GENERAL PROVISIONS

Chapter 1 - DEFINITIONS; RULES OF CONSTRUCTION

Section 1.01 - Revised Code - citation and designation - General Code.

All statutes of a permanent and general nature of the state as revised and consolidated into general provisions, titles, chapters, and sections shall be known and designated as the "Revised Code", for which designation "R.C." may be substituted. Except as otherwise provided in section 1301.107 of the Revised Code, Title, Chapter, and section headings and marginal General Code section numbers do not constitute any part of the law as contained in the "Revised Code".

The enactment of the Revised Code shall not be construed to affect a right or liability accrued or incurred under any section of the General Code prior to the effective date of such enactment, or an action or proceeding for the enforcement of such right or liability. Such enactment shall not be construed to relieve any person from punishment for an act committed in violation of any section of the General Code, nor to affect an indictment or prosecution therefor. For such purposes, any such section of the General Code shall continue in full force notwithstanding its repeal for the purpose of revision.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-01-1953



Section 1.02 - Definitions in Revised Code.

As used in the Revised Code, unless the context otherwise requires:

(A) "Whoever" includes all persons, natural and artificial; partners; principals, agents, and employees; and all officials, public or private.

(B) "Another," when used to designate the owner of property which is the subject of an offense, includes not only natural persons but also every other owner of property.

(C) "Of unsound mind" includes all forms of mental retardation or derangement.

(D) "Bond" includes an undertaking.

(E) "Undertaking" includes a bond.

(F) "And" may be read "or," and "or" may be read "and" if the sense requires it.

(G) "Registered mail" includes certified mail and "certified mail" includes registered mail.

Effective Date: 01-03-1972



Section 1.03 - Anything of value defined.

As used in any section of the Revised Code for the violation of which there is provided a penalty or forfeiture, unless the context otherwise requires, "anything of value" includes:

(A) Money, bank bills or notes, United States treasury notes, and other bills, bonds, or notes issued by lawful authority and intended to pass and circulate as money;

(B) Goods and chattels;

(C) Promissory notes, bills of exchange, orders, drafts, warrants, checks, or bonds given for the payment of money;

(D) Receipts given for the payment of money or other property;

(E) Rights in action;

(F) Things which savor of the realty and are, at the time they are taken, a part of the freehold, whether they are of the substance or produce thereof or affixed thereto, although there may be no interval between the severing and taking away;

(G) Any interest in realty, including fee simple and partial interests, present and future, contingent or vested interest, beneficial interests, leasehold interests, and any other interest in realty;

(H) Any promise of future employment;

(I) Every other thing of value.

Effective Date: 08-27-1976



Section 1.04 - Standard time.

The standard time throughout this state shall be the mean astronomical time of the seventy-fifth degree of longitude west from Greenwich. Courts, public offices, and official legal proceedings subject to the laws of this state shall be regulated thereby. Whenever the time of performance of any act, or the time of accrual or determination of any rights, is fixed or governed by the statutes of this state or by any resolutions, rules, regulations, or orders in effect under authority of such statutes, such time shall be the standard time provided in this section.

All clocks maintained in or upon public buildings, existing as such under the laws of this state, shall be set and run according to this section.

Effective Date: 10-01-1953



Section 1.05 - Imprisoned defined.

As used in the Revised Code, unless the context otherwise requires, "imprisoned" means:

(A) Imprisoned in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, if the offense is a misdemeanor;

(B) Imprisoned in a state correctional institution, if the offense is aggravated murder, murder, or an offense punishable by life imprisonment or if the offense is another felony for which the offender is sentenced to prison pursuant to section 2929.14 or division (G)(2) of section 2929.13 of the Revised Code;

(C) Imprisoned in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse pursuant to section 2929.16 of the Revised Code if the offense is a felony or imprisoned in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse pursuant to section 5120.161 of the Revised Code if the offense is a felony of the fourth or fifth degree and is committed by a person who previously has not been convicted of or pleaded guilty to a felony, if the offense is not an offense of violence, and if the department of rehabilitation and correction designates, pursuant to that section, that the person is to be imprisoned in the jail or workhouse;

(D) Imprisoned in a facility of a type described in section 2929.16 or division (G)(1) of section 2929.13 of the Revised Code, if the offense is a felony and the offender is sentenced pursuant to that section or division.

(D)

(1) Serving a term in a community-based correctional facility pursuant to section 2929.16 of the Revised Code and consistent with sections 2301.51 to 2301.56 of the Revised Code and the rules of the division of parole and community services, the department of rehabilitation and correction, and the facility's judicial corrections board adopted pursuant to section 2301.52 of the Revised Code;

(2) Serving a term in a halfway house or an alternative residential facility pursuant to section 2929.16 of the Revised Code and consistent with section 2967.14 of the Revised Code and the rules of the division of parole and community services and of the director of rehabilitation and correction adopted pursuant to that section.

(3) The inclusion of a community-based correctional facility, a halfway house, and an alternative residential facility in division (D) of this section does not cause the facility or house to be financially responsible for the payment of any medical or other health care expenses incurred in connection with an offender who is serving a term in the facility or house pursuant to section 2929.16 of the Revised Code. Unless another section of the Revised Code requires or authorizes a community-based correctional facility, halfway house, or alternative residential facility to pay for those types of expenses, an offender who is serving a term in the facility or house pursuant to section 2929.16 of the Revised Code shall be financially responsible for the payment of those types of expenses.

(4) As used in division (D) of this section, "community-based correctional facility," "halfway house," and "alternative residential facility" have the same meanings as in section 2929.01 of the Revised Code.

Effective Date: 10-17-1996



Section 1.06 - [Repealed].

Effective Date: 01-01-1974



Section 1.07 - Value of evidence of debt or written instrument.

Except as provided in sections 2909.11 and 2913.61 of the Revised Code, when an evidence of debt or a written instrument is the subject of a criminal act, the amount of money due on the evidence of debt or the written instrument or secured thereby, or the amount of money or the value of property affected thereby, shall be deemed the value of the evidence of debt or the written instrument.

Effective Date: 01-01-1974



Section 1.08 - Blighted area defined - excluded considerations.

As used in the Revised Code:

(A) "Blighted area" and "slum" mean an area in which at least seventy per cent of the parcels are blighted parcels and those blighted parcels substantially impair or arrest the sound growth of the state or a political subdivision of the state, retard the provision of housing accommodations, constitute an economic or social liability, or are a menace to the public health, safety, morals, or welfare in their present condition and use.

(B) "Blighted parcel" means either of the following:

(1) A parcel that has one or more of the following conditions:

(a) A structure that is dilapidated, unsanitary, unsafe, or vermin infested and that because of its condition has been designated by an agency that is responsible for the enforcement of housing, building, or fire codes as unfit for human habitation or use;

(b) The property poses a direct threat to public health or safety in its present condition by reason of environmentally hazardous conditions, solid waste pollution, or contamination;

(c) Tax or special assessment delinquencies exceeding the fair value of the land that remain unpaid thirty-five days after notice to pay has been mailed.

(2) A parcel that has two or more of the following conditions that, collectively considered, adversely affect surrounding or community property values or entail land use relationships that cannot reasonably be corrected through existing zoning codes or other land use regulations:

(a) Dilapidation and deterioration;

(b) Age and obsolescence;

(c) Inadequate provision for ventilation, light, air, sanitation, or open spaces;

(d) Unsafe and unsanitary conditions;

(e) Hazards that endanger lives or properties by fire or other causes;

(f) Noncompliance with building, housing, or other codes;

(g) Nonworking or disconnected utilities;

(h) Is vacant or contains an abandoned structure;

(i) Excessive dwelling unit density;

(j) Is located in an area of defective or inadequate street layout;

(k) Overcrowding of buildings on the land;

(l) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness;

(m) Vermin infestation;

(n) Extensive damage or destruction caused by a major disaster when the damage has not been remediated within a reasonable time;

(o) Identified hazards to health and safety that are conducive to ill health, transmission of disease, juvenile delinquency, or crime;

(p) Ownership or multiple ownership of a single parcel when the owner, or a majority of the owners of a parcel in the case of multiple ownership, cannot be located.

(C) When determining whether a property is a blighted parcel or whether an area is a blighted area or slum for the purposes of this section, no person shall consider whether there is a comparatively better use for any premises, property, structure, area, or portion of an area, or whether the property could generate more tax revenues if put to another use.

(D)

(1) Notwithstanding any other provision of this section, absent any environmental or public health hazard that cannot be corrected under its current use or ownership, a property is not a blighted parcel because of any condition listed in division (B) of this section if the condition is consistent with conditions that are normally incident to generally accepted agricultural practices and the land is used for agricultural purposes as defined in section 303.01 or 519.01 of the Revised Code, or the county auditor of the county in which the land is located has determined under section 5713.31 of the Revised Code that the land is "land devoted exclusively to agricultural use" as defined in section 5713.30 of the Revised Code.

(2) A property that under division (D)(1) of this section is not a blighted parcel shall not be included in a blighted area or slum.

Effective Date: 2007 SB7 10-10-2007



Section 1.10 - [Repealed].

Effective Date: 01-03-1972



Section 1.11 - Remedial laws liberally construed.

Remedial laws and all proceedings under them shall be liberally construed in order to promote their object and assist the parties in obtaining justice. The rule of the common law that statutes in derogation of the common law must be strictly construed has no application to remedial laws; but this section does not require a liberal construction of laws affecting personal liberty, relating to amercement, or of a penal nature.

Effective Date: 10-01-1953



Section 1.12 - Special provision shall govern unless it appears that provisions are cumulative.

When a special provision is made in a remedial law as to service, pleadings, competency of witnesses, or in any other respect inconsistent with the general provisions of sections of the Revised Code relating to procedure in the court of common pleas and procedure on appeal, the special provision shall govern, unless it appears that the provisions are cumulative.

Effective Date: 10-01-1953



Section 1.13 - [Repealed].

Effective Date: 01-03-1972



Section 1.14 - Excluding first and including last day - legal holidays.

The time within which an act is required by law to be done shall be computed by excluding the first and including the last day; except that, when the last day falls on Sunday or a legal holiday, the act may be done on the next succeeding day that is not Sunday or a legal holiday.

When a public office in which an act, required by law, is to be performed is closed to the public for the entire day that constitutes the last day for doing the act or before its usual closing time on that day, the act may be performed on the next succeeding day that is not a Sunday or a legal holiday as defined in this section.

"Legal holiday" as used in this section means the following days:

(A) The first day of January, known as New Year's day;

(B) The third Monday in January, known as Martin Luther King day;

(C) The third Monday in February, known as Washington-Lincoln day;

(D) The day designated in the "Act of June 28, 1968," 82 Stat. 250, 5 U.S.C. 6103, as amended, for the commemoration of Memorial day;

(E) The fourth day of July, known as Independence day;

(F) The first Monday in September, known as Labor day;

(G) The second Monday in October, known as Columbus day;

(H) The eleventh day of November, known as Veterans' day;

(I) The fourth Thursday in November, known as Thanksgiving day;

(J) The twenty-fifth day of December, known as Christmas day;

(K) Any day appointed and recommended by the governor of this state or the president of the United States as a holiday.

If any day designated in this section as a legal holiday falls on Sunday, the next succeeding day is a legal holiday.

Effective Date: 04-10-2001



Section 1.15 - Effective date of acts - priority of legal rights.

When an act is to take effect or become operative from and after a day named, no part of that day shall be included. If priority of legal rights depends upon the order of events on the same day, such priority shall be determined by the times in the day at which they respectively occurred.

Effective Date: 10-01-1953



Section 1.16 - Amended and Renumbered RC 2307.60.

Effective Date: 04-04-1985



Section 1.17, 1.18 - [Repealed].

Effective Date: 01-01-1974



Section 1.19 to 1.21 - [Repealed].

Effective Date: 01-03-1972



Section 1.22 - Judicial construction and adjudication subsequent change not to affect prior valid obligations.

When an officer or board of a county, township, or municipal corporation by ordinance, resolution, order, or other proceeding, in pursuance of a statute of the state, has authorized or caused the issue and delivery of any bonds, obligations, or instruments of such county, township, or municipal corporation, or has caused any county, township, or municipal contracts, grants, franchises, rights, or privileges to be made or given, which were valid according to judicial construction and adjudication at the date of such action or proceeding, and loans or other things of value have been effected or acquired or expenditures have been made by other persons in reliance upon such construction or adjudication, such bonds, obligations, contracts, grants, franchises, rights, and privileges shall be valid and binding, notwithstanding subsequent change of such rule of judicial construction and adjudication with respect to other similar legislation.

Effective Date: 10-01-1953



Section 1.23 - Construction of cross-references.

(A) Wherever in a penalty section reference is made to a violation of a series of sections, or of divisions or subdivisions of a section, such reference shall be construed to mean a violation of any section, division, or subdivision included in such reference.

(B) References in the Revised Code to action taken or authorized under designated sections of the Revised Code include, in every case, action taken or authorized under the applicable section of the General Code which is superseded by the Revised Code.

Effective Date: 08-26-1977



Section 1.24 to 1.29 - [Repealed].

Effective Date: 03-26-1971



Section 1.30 - Legislation correcting nonsubstantive errors in the Revised Code.

(A) In enacting any legislation with the stated purpose of correcting nonsubstantive errors in the Revised Code, it is the intent of the general assembly not to make substantive changes in the law in effect on the date of such enactment. A section of the Revised Code affected by any such act shall be construed as a restatement and correction of, and substituted in a continuing way for, the corresponding statutory provision existing on its date of enactment.

(B) Acts of the general assembly with the purpose described in division (A) of this section include:

(1) House Bill No. 1 of the 100th general assembly;

(2) House Bill No. 1 of the 104th general assembly;

(3) House Bill No. 1 of the 105th general assembly;

(4) House Bill No. 5 of the 105th general assembly special session;

(5) House Bill No. 1 of the 107th general assembly;

(6) House Bill No. 1 of the 108th general assembly;

(7) House Bill No. 1 of the 109th general assembly;

(8) House Bill No. 1 of the 110th general assembly;

(9) House Bill No. 1 of the 111th general assembly;

(10) House Bill No. 1 of the 112th general assembly;

(11) House Bill No. 1 of the 113th general assembly;

(12) House Bill No. 1 of the 114th general assembly;

(13) House Bill No. 37 of the 115th general assembly;

(14) House Bill No. 428 of the 116th general assembly;

(15) House Bill No. 708 of the 117th general assembly.

Effective Date: 04-19-1988



Section 1.31 - Gender specific and gender neutral language.

(A) As used in this section:

(1) Language is "gender neutral" if it does not expressly or implicitly refer to one sex to the real or apparent exclusion of the other and expressly or implicitly refers to both sexes without distinguishing between them.

(2) Language is "gender specific" if it expressly or implicitly refers to one sex to the real or apparent exclusion of the other or expressly or implicitly refers to both sexes and distinguishes between them.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, in enacting an act that replaces gender specific language with gender neutral language, it is the intent of the general assembly not to make substantive changes in the statutory law in effect on the date of that enactment by the replacement of the gender specific language with the gender neutral language. The gender neutral language shall be construed as a restatement of, and substituted in a continuing way for, the corresponding statutory gender specific language existing on the date of enactment.

(2) In enacting an act with the stated purpose of making a substantive change in a statute by replacing gender specific language with gender neutral language, the rule of construction in division (B)(1) of this section does not apply.

(C) The rule of construction in division (B) of section 1.43 of the Revised Code declares that words of one gender include the other genders. The rules of construction contained in divisions (B)(1) and (2) of this section do not affect this rule of construction with respect to statutes that contain gender specific language.

Effective Date: 09-14-1995



Section 1.41 - Applicability of rules of construction.

Sections 1.41 to 1.59, inclusive, of the Revised Code apply to all statutes, subject to the conditions stated in section 1.51 of the Revised Code, and to rules adopted under them.

Effective Date: 01-03-1972



Section 1.42 - Common, technical or particular terms.

Words and phrases shall be read in context and construed according to the rules of grammar and common usage. Words and phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise, shall be construed accordingly.

Effective Date: 01-03-1972



Section 1.43 - Singular - plural - gender - tense.

(A) The singular includes the plural, and the plural includes the singular.

(B) Words of one gender include the other genders.

(C) Words in the present tense include the future.

Effective Date: 01-03-1972



Section 1.44 - Week - year.

(A) "Week" means seven consecutive days.

(B) "Year" means twelve consecutive months.

Effective Date: 01-03-1972



Section 1.45 - Time computation.

If a number of months is to be computed by counting the months from a particular day, the period ends on the same numerical day in the concluding month as the day of the month from which the computation is begun, unless there are not that many days in the concluding month, in which case the period ends on the last day of that month.

Effective Date: 01-03-1972



Section 1.46 - Conflict between figures and words in expressing number.

If there is a conflict between figures and words in expressing a number, the words govern.

Effective Date: 01-03-1972



Section 1.47 - Presumptions in enactment of statutes.

In enacting a statute, it is presumed that:

(A) Compliance with the constitutions of the state and of the United States is intended;

(B) The entire statute is intended to be effective;

(C) A just and reasonable result is intended;

(D) A result feasible of execution is intended.

Effective Date: 01-03-1972



Section 1.471 - Effective date of act containing appropriation for current expenses.

As used in this section, "appropriation for current expenses" means an appropriation of money for the current expenses of the state government and state institutions as contemplated by Ohio Constitution, Article II, Section 1d.

This section expresses the general assembly's interpretation of State, ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 234 to 237, insofar as the case holds with respect to the effective date of sections of law contained in acts that contain an appropriation for current expenses.

A codified or uncodified section of law contained in an act that contains an appropriation for current expenses is not subject to the referendum and goes into immediate effect if any of the following apply:

(A) The section is an appropriation for current expenses;

(B) The section is an earmarking of the whole or part of an appropriation for current expenses; or

(C) Implementation of the section depends upon an appropriation for current expenses that is contained in the act.

The general assembly shall determine which sections go into immediate effect.

A codified or uncodified section of law contained in an act that contains an appropriation for current expenses that does not go into immediate effect as contemplated by this section is subject to the referendum and goes into effect as provided in Ohio Constitution, Article II, Section 1c.

Effective Date: 09-12-1994



Section 1.48 - Presumption that statute is prospective.

A statute is presumed to be prospective in its operation unless expressly made retrospective.

Effective Date: 01-03-1972



Section 1.49 - Determining legislative intent.

If a statute is ambiguous, the court, in determining the intention of the legislature, may consider among other matters:

(A) The object sought to be attained;

(B) The circumstances under which the statute was enacted;

(C) The legislative history;

(D) The common law or former statutory provisions, including laws upon the same or similar subjects;

(E) The consequences of a particular construction;

(F) The administrative construction of the statute.

Effective Date: 01-03-1972



Section 1.50 - Severability.

If any provisions of a section of the Revised Code or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the section or related sections which can be given effect without the invalid provision or application, and to this end the provisions are severable.

Effective Date: 01-03-1972



Section 1.51 - Special or local provision prevails as exception to general provision.

If a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.

Effective Date: 01-03-1972



Section 1.52 - Irreconcilable statutes or amendments - harmonization.

(A) If statutes enacted at the same or different sessions of the legislature are irreconcilable, the statute latest in date of enactment prevails.

(B) If amendments to the same statute are enacted at the same or different sessions of the legislature, one amendment without reference to another, the amendments are to be harmonized, if possible, so that effect may be given to each. If the amendments are substantively irreconcilable, the latest in date of enactment prevails. The fact that a later amendment restates language deleted by an earlier amendment, or fails to include language inserted by an earlier amendment, does not of itself make the amendments irreconcilable. Amendments are irreconcilable only when changes made by each cannot reasonably be put into simultaneous operation.

Effective Date: 01-03-1972



Section 1.53 - Language and any designated section number of enrolled act prevails.

If the language of the enrolled act deposited with the secretary of state, including any code section number designated pursuant to section 103.131 of the Revised Code, conflicts with the language of any subsequent printing or reprinting of the statute, the language and any such designated section number of the enrolled act prevails.

Effective Date: 01-03-1972



Section 1.54 - Reenactment or amendment is continuation of prior statute.

A statute which is reenacted or amended is intended to be a continuation of the prior statute and not a new enactment, so far as it is the same as the prior statute.

Effective Date: 01-03-1972



Section 1.55 - Reference to any portion applies to all reenactments or amendments.

A reference to any portion of a statute of this state applies to all reenactments or amendments thereof.

Effective Date: 01-03-1972



Section 1.56 - Reference to series of numbers or letters.

If a statute refers to a series of numbers or letters, the first and the last numbers or letters are included.

Effective Date: 01-03-1972



Section 1.57 - Repeal of repealing statute.

The repeal of a repealing statute does not revive the statute originally repealed nor impair the effect of any saving clause therein.

Effective Date: 01-03-1972



Section 1.58 - Reenactment, amendment, or repeal of statute.

(A) The reenactment, amendment, or repeal of a statute does not, except as provided in division (B) of this section:

(1) Affect the prior operation of the statute or any prior action taken thereunder;

(2) Affect any validation, cure, right, privilege, obligation, or liability previously acquired, accrued, accorded, or incurred thereunder;

(3) Affect any violation thereof or penalty, forfeiture, or punishment incurred in respect thereto, prior to the amendment or repeal;

(4) Affect any investigation, proceeding, or remedy in respect of any such privilege, obligation, liability, penalty, forfeiture, or punishment; and the investigation, proceeding, or remedy may be instituted, continued, or enforced, and the penalty, forfeiture, or punishment imposed, as if the statute had not been repealed or amended.

(B) If the penalty, forfeiture, or punishment for any offense is reduced by a reenactment or amendment of a statute, the penalty, forfeiture, or punishment, if not already imposed, shall be imposed according to the statute as amended.

Effective Date: 01-03-1972



Section 1.59 - Statutory definitions.

As used in any statute, unless another definition is provided in that statute or a related statute:

(A) "Child" includes child by adoption.

(B) "Oath" includes affirmation, and "swear" includes affirm.

(C) "Person" includes an individual, corporation, business trust, estate, trust, partnership, and association.

(D) "Population" means that shown by the most recent regular federal census.

(E) "Property" means real and personal property.

(F) "Rule" includes regulation.

(G) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legislative authority of the United States of America. "This state" or "the state" means the state of Ohio.

(H) "United States" includes all the states.

(I) "Will" includes codicil.

(J) "Written" or "in writing" includes any representation of words, letters, symbols, or figures; this provision does not affect any law relating to signatures.

(K) "Internet" means the international computer network of both federal and nonfederal interoperable packet switched data networks, including the graphical subnetwork known as the world wide web.

Effective Date: 01-03-1972; 11-05-2004



Section 1.60 - State agency defined.

As used in Title I of the Revised Code, "state agency," except as otherwise provided in the title, means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government. "State agency" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 07-01-1985



Section 1.601 - Fire marshal defined.

If a statute uses the term "fire marshal" it is referring to the state fire marshal.

Effective Date: 2008 SB237 09-12-2008



Section 1.61 - Agriculture defined.

As used in any statute except section 303.01 or 519.01 of the Revised Code, "agriculture" includes farming; ranching; aquaculture; algaculture meaning the farming of algae; apiculture and related apicultural activities, production of honey, beeswax, honeycomb, and other related products; horticulture; viticulture, winemaking, and related activities; animal husbandry, including, but not limited to, the care and raising of livestock, equine, and fur-bearing animals; poultry husbandry and the production of poultry and poultry products; dairy production; the production of field crops, tobacco, fruits, vegetables, nursery stock, ornamental shrubs, ornamental trees, flowers, sod, or mushrooms; timber; pasturage; any combination of the foregoing; the processing, drying, storage, and marketing of agricultural products when those activities are conducted in conjunction with, but are secondary to, such husbandry or production; and any additions or modifications to the foregoing made by the director of agriculture by rule adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 06-20-1994



Section 1.62 - References to officers, authorities and resolutions in county that has adopted a charter.

As used in the Revised Code, unless the context of a section does not permit the following or unless expressly provided otherwise in a section:

(A) References to particular county officers, boards, commissions, and authorities mean, in the case of a county that has adopted a charter under Article X, Ohio Constitution, the officer, board, commission, or authority of that county designated by or pursuant to the charter to exercise the same powers or perform the same acts, duties, or functions that are to be exercised or performed under the applicable section of the Revised Code by officers, boards, commissions, or authorities of counties that have not adopted a charter. If any section of the Revised Code requires county representation on a board, commission, or authority by more than one county officer, and the charter vests the powers, duties, or functions of each county officer representing the county on the board, commission, or authority in fewer officers or in only a single county officer, the county officers or officer shall succeed to the representation of only one of the county officers on the board, commission, or authority. If any vacancy in the representation of the county on the board, commission, or authority remains, the taxing authority of the county shall adopt a resolution to fill the vacancy.

(B) References to resolutions mean, in the case of a county that has adopted a charter under Article X, Ohio Constitution, the appropriate form of legislation permitted by or pursuant to the charter.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 03-12-2001



Section 1.63 - Pre-emption by state of certain business practices.

(A) The state solely shall regulate the business of originating, granting, servicing, and collecting loans and other forms of credit in the state and the manner in which any such business is conducted, and this regulation shall be in lieu of all other regulation of such activities by any municipal corporation or other political subdivision.

(B) Any ordinance, resolution, regulation, or other action by a municipal corporation or other political subdivision to regulate, directly or indirectly, the origination, granting, servicing, or collection of loans or other forms of credit constitutes a conflict with the Revised Code, including, but not limited to, Titles XI , XIII , XVII , and XLVII , and with the uniform operation throughout the state of lending and other credit provisions, and is preempted.

(C) Any ordinance, resolution, regulation, or other action by a municipal corporation or other political subdivision constitutes a conflict with the Revised Code, including, but not limited to, Titles XI , XIII , XVII , and XLVII , and is pre-empted, if the ordinance, resolution, regulation, or other action does either of the following:

(1) Disqualifies a person, or its subsidiaries or affiliates, from doing business with such municipal corporation or other political subdivision based upon the acts or practices of such person, or its subsidiaries or affiliates, as an originator, grantor, servicer, or collector of loans or other forms of credit;

(2) Imposes reporting requirements or other obligations upon a person, or its subsidiaries or affiliates, based upon such person's, or its subsidiaries' or affiliates', acts or practices as an originator, grantor, servicer, or collector of loans or other forms of credit.

(D) If any provision of this section, or any application of any provision of this section, is for any reason held to be illegal or invalid, the illegality or invalidity shall not affect any legal and valid provision or application of this section, and the provisions and applications of this section shall be severable.

(E) Nothing in this section shall be construed to invalidate or prohibit any ordinance, resolution, regulation, or other action by a municipal corporation or other political subdivision to establish and administer voluntary neighborhood reinvestment programs in furtherance of the goals and purposes of the "Community Reinvestment Act of 1977," 91 Stat. 1147, 12 U.S.C.A. 2901, as amended.

(F) Nothing in this section shall be construed to invalidate any ordinance, resolution, regulation, or other action by a municipal corporation or other political subdivision that is required to meet the criteria for adequacy of law established by the United States department of housing and urban development in order to obtain certification as a fair housing assistance program.

Effective Date: 05-24-2002



Section 1.64 - Health care workers definitions.

As used in the Revised Code:

(A) "Certified nurse-midwife" means a registered nurse who holds a valid certificate of authority issued under Chapter 4723. of the Revised Code that authorizes the practice of nursing as a certified nurse-midwife in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(B) "Certified nurse practitioner" means a registered nurse who holds a valid certificate of authority issued under Chapter 4723. of the Revised Code that authorizes the practice of nursing as a certified nurse practitioner in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(C) "Clinical nurse specialist" means a registered nurse who holds a valid certificate of authority issued under Chapter 4723. of the Revised Code that authorizes the practice of nursing as a clinical nurse specialist in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(D) "Physician assistant" means an individual who holds a valid certificate to practice issued under Chapter 4730. of the Revised Code authorizing the individual to provide services as a physician assistant to patients under the supervision, control, and direction of one or more physicians.

Effective Date: 03-31-2003; 05-17-2006






Chapter 3 - OFFICER; OATHS; BONDS

Section 3.01 - Continuation in office until successor elected or appointed and qualified.

A person holding an office of public trust shall continue therein until his successor is elected or appointed and qualified, unless otherwise provided in the constitution or laws of this state.

Effective Date: 01-23-1963



Section 3.02 - [Effective Until 6/21/2013] Elective office filled by appointment - term of appointee.

(A) When an elective office becomes vacant and is filled by appointment, such appointee shall hold the office until the appointee's successor is elected and qualified; and such successor shall be elected for the unexpired term, at the first general election for the office which is vacant that occurs more than fifty-six days after the vacancy has occurred; provided that when the unexpired term ends within one year immediately following the date of such general election, an election to fill such unexpired term shall not be held and the appointment shall be for such unexpired term.

(B) When an elective office becomes vacant and is filled by appointment, the appointing authority shall, immediately but no later than seven days after making the appointment, certify it to the board of elections and to the secretary of state. The board of elections or, in the case of an appointment to a statewide office, the secretary of state shall issue a certificate of appointment to the appointee. Certificates of appointment shall be in such form as the secretary of state shall prescribe.

(C) When an elected candidate fails to qualify for the office to which the candidate has been elected, the office shall be filled as in the case of a vacancy. Until so filled, the incumbent officer shall continue to hold office. This section does not postpone the time for such election beyond that at which it would have been held had no such vacancy occurred, or affect the official term, or the time for the commencement thereof, of any person elected to such office before the occurrence of such vacancy.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-15-1986

This section is set out twice. See also § 3.02, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3.02 - [Effective 6/21/2013] Elective office filled by appointment - term of appointee.

(A) When an elective office becomes vacant and is filled by appointment, such appointee shall hold the office until the appointee's successor is elected and qualified; and such successor shall be elected for the unexpired term, at the first general election for the office which is vacant that occurs more than forty days after the vacancy has occurred; provided that when the unexpired term ends within one year immediately following the date of such general election, an election to fill such unexpired term shall not be held and the appointment shall be for such unexpired term.

(B) When an elective office becomes vacant and is filled by appointment, the appointing authority shall, immediately but no later than seven days after making the appointment, certify it to the board of elections and to the secretary of state. The board of elections or, in the case of an appointment to a statewide office, the secretary of state shall issue a certificate of appointment to the appointee. Certificates of appointment shall be in such form as the secretary of state shall prescribe.

(C) When an elected candidate fails to qualify for the office to which the candidate has been elected, the office shall be filled as in the case of a vacancy. Until so filled, the incumbent officer shall continue to hold office. This section does not postpone the time for such election beyond that at which it would have been held had no such vacancy occurred, or affect the official term, or the time for the commencement thereof, of any person elected to such office before the occurrence of such vacancy.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-15-1986

This section is set out twice. See also § 3.02, effective until 6/21/2013.



Section 3.03 - Vacancy in office filled by appointment of governor.

When a vacancy in an office filled by appointment of the governor, with the advice and consent of the senate, occurs by expiration of term or otherwise during a regular session of the senate, the governor shall appoint a person to fill such vacancy and forthwith report such appointment to the senate. If such vacancy occurs when the senate is not in session, and no appointment has been made and confirmed in anticipation of such vacancy, the governor shall fill the vacancy and report the appointment to the next regular session of the senate, and, if the senate advises and consents thereto, such appointee shall hold the office for the full term, otherwise a new appointment shall be made. A person appointed by the governor when the senate is not in session or on or after the convening of the first regular session and more than ten days before the adjournment sine die of the second regular session to fill an office for which a fixed term expires or a vacancy otherwise occurs is considered qualified to fill such office until the senate before the adjournment sine die of its second regular session acts or fails to act upon such appointment pursuant to section 21 of Article III, Ohio Constitution.

Effective Date: 09-17-1973



Section 3.04 - Removal or suspension of appointee by governor.

When not otherwise provided by law, an officer who holds his office by appointment of the governor with the advice and consent of the senate may be removed from office by the governor with the advice and consent of the senate, if it is found that such officer is inEfficient or derelict in the discharge of his duties, if the ethics commission created by section 102.05 of the Revised Code has found, based upon a preponderance of the evidence, that the facts alleged in a complaint under section 102.06 of the Revised Code alleging a violation by the officer constitutes a violation of Chapter 102., section 2921.42, or section 2921.43 of the Revised Code, if the officer fails to file or falsely files a statement required by section 102.02 of the Revised Code, or if it is found that he has used his office corruptly. If, in the recess of the senate, the governor is satisfied that such officer is inefficient, derelict, committed such violation of Chapter 102., section 2921.42, or section 2921.43 of the Revised Code, or corrupt, he may suspend such officer from his office and report the facts to the senate at its next session. If in such report the senate advises and consents to the removal, such officer shall be removed, but otherwise he shall be restored to his office.

Effective Date: 09-17-1986



Section 3.05 - Suspension by governor - filling vacancy.

In case of the suspension of an officer as provided for in section 3.04 of the Revised Code, the governor shall designate a person to perform the duties of the office during the period of such suspension. The person so designated shall give bond and take the oath of office, and during the time he performs the duties of the office he shall receive the full emoluments thereof, no part of which shall, for such time, go to such suspended officer. If the suspended officer is removed or his term expires before the action of the senate, a new appointment shall be made.

Effective Date: 10-01-1953



Section 3.06 - Deputies, clerks - blanket bonds.

(A) A deputy, when duly qualified, may perform any duties of his principal. A deputy or clerk, appointed in pursuance of law, holds the appointment only during the pleasure of the officer appointing him. The principal may take from his deputy or clerk a bond, with sureties, conditioned as set forth in this section. The principal is answerable for the neglect or misconduct in office of his deputy or clerk.

(B) Notwithstanding the provisions of any other law requiring an official bond to be conditioned substantially to the Effect that an officer, clerk, or employee will faithfully perform his duties, in lieu thereof, with the consent and approval of the officer or governing body authorized to require the bond, any department or instrumentality of the state or any county, township, municipal corporation, or other subdivision or board of education or department or instrumentality thereof, may procure a blanket bond from any duly authorized corporate surety covering officers, clerks, and employees other than:

(1) Treasurers or tax collectors by whatever title known;

(2) Any officer, clerk, or employee required by law to execute or file an individual official bond to qualify for office or employment.

(C) Such blanket bond shall indemnify against losses through one of the following conditions:

(1) The failure of the officers, clerks, and employees covered thereunder faithfully to perform their duties or to account properly for all moneys or property received by virtue of their positions or employment;

(2) Fraudulent or dishonest acts committed by the officers, clerks, and employees covered thereunder.

Any such blanket bond shall be approved as to its form and sufficiency of the surety by the officer or governing body authorized to require it. The premium of any such blanket bond shall be paid as provided in section 3929.17 of the Revised Code.

Effective Date: 01-10-1961



Section 3.07 - Misconduct in office - forfeiture.

Any person holding office in this state, or in any municipal corporation, county, or subdivision thereof, coming within the official classification in Section 38 of Article II, Ohio Constitution, who willfully and flagrantly exercises authority or power not authorized by law, refuses or willfully neglects to enforce the law or to perform any official duty imposed upon him by law, or is guilty of gross neglect of duty, gross immorality, drunkenness, misfeasance, malfeasance, or nonfeasance is guilty of misconduct in office. Upon complaint and hearing in the manner provided for in sections 3.07 to 3.10, inclusive, of the Revised Code, such person shall have judgment of forfeiture of said office with all its emoluments entered thereon against him, creating thereby in said office a vacancy to be filled as prescribed by law. The proceedings provided for in such sections are in addition to impeachment and other methods of removal authorized by law, and such sections do not divest the governor or any other authority of the jurisdiction given in removal proceedings.

Effective Date: 10-01-1953



Section 3.08 - Removal of public officers.

Proceedings for the removal of public officers on any of the grounds enumerated in section 3.07 of the Revised Code shall be commenced by the filing of a written or printed complaint specifically setting forth the charge and signed by qualified electors of the state or political subdivision whose officer it is sought to remove, not less in number than fifteen per cent of the total vote cast for governor at the most recent election for the office of governor in the state or political subdivision whose officer it is sought to remove, or, if the officer sought to be removed is the sheriff or prosecuting attorney of a county or the mayor of a municipal corporation, the governor may sign and file such written or printed complaint without the signatures of qualified electors. Such complaint shall be filed with the court of common pleas of the county where the officer against whom the complaint is filed resides, except that when the officer against whom the complaint is filed is a judge of the court of common pleas, such complaint shall be filed in the court of appeals of the district where such judge resides, and all complaints against state officers shall be filed with the court of appeals of the district where the officer against whom the complaint is filed resides. The judge or clerk of the court shall cause a copy of such complaint to be served upon the officer, against whom the complaint has been filed, at least ten days before the hearing upon such complaint. Such hearing shall be had within thirty days from the date of the filing of the complaint by said electors, or by the governor. The court may suspend the officer pending the hearing.

The removal proceedings filed in the court of common pleas shall be tried by a judge unless a jury trial is demanded in writing by the officer against whom the complaint has been filed. If a jury is demanded, it shall be composed of twelve persons who satisfy the qualifications of a juror specified in section 2313.17 of the Revised Code. If nine or more persons of that jury find one or more of the charges in the complaint are true, such jury shall return a finding for the removal of the officer, which finding shall be filed with the clerk of the court and be made a matter of public record. If less than nine persons of that jury find that the charges on the complaint are true, the jury shall return a finding that the complaint be dismissed. The proceedings had by a judge upon such removal shall be matters of public record and a full detailed statement of the reasons for such removal shall be filed with the clerk of the court and shall be made a matter of public record.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 08-22-1995



Section 3.09 - Appeal in removal cases on questions of law by court of appeals.

The decision of the court of common pleas in all cases for the removal of officers may be reviewed on appeal on questions of law by the court of appeals. The transcript of the record and the notice of appeal shall be filed in the court of appeals in not more than thirty days after the decision is rendered and the journal entry made by the court of common pleas. Such notice of appeal may be filed only after leave has been granted by the court of appeals for good cause shown at a hearing of which the attorneys for both the officer and the prosecution have been notified. The court of appeals has jurisdiction to hear such case at any place in the judicial district in which such court may be sitting, and such court shall hear such case in not more than thirty court days after the filing of the notice of appeal. The decision of the court of appeals in refusing to allow a notice of appeal to be filed, or in the passing upon the merits of the case in the appellate proceedings, shall be final. If the court of appeals reviews the proceedings provided for in section 3.08 of the Revised Code in any county within its judicial district other than the county where the officer complained against resides, said court of appeals shall transmit its findings with the reasons therefor to the clerk of the court of common pleas of the county where the officer complained against resides, with instructions to said clerk to make the findings of said court a matter of record upon the journal of said court in the county where the officer complained against resides. In all cases involving the removal of an officer against whom a complaint has been filed in the court of appeals, the officer has the right of review or appeal to the supreme court on leave first obtained, and such court shall hear such case in not more than thirty court days after leave has been granted. In other respects such hearing shall follow the regular procedure in appealable cases which originate in the court of appeals.

If any officer is removed and the law provides no means for filling the vacancy, the board of elections in the county where the removed officer resides shall order a special election to fill such vacancy in the unit of government in which such officer was elected.

Effective Date: 10-01-1953



Section 3.10 - Subpoena of witnesses - fees.

In removal proceedings under sections 3.07 to 3.09, inclusive, of the Revised Code, the court of common pleas and the court of appeals may subpoena witnesses and compel their attendance in the same manner as in civil cases. Process shall be served by the sheriff of the county in which the witness resides.

The witness fees and other fees in connection with the removal proceedings shall be the same as in civil cases, and the expenses incurred in any of said removal proceedings shall be paid out of the general revenue fund of the county.

Effective Date: 10-01-1953



Section 3.11 - Restrictions on holding more than one office.

No person shall hold at the same time by appointment or election more than one of the following offices: sheriff, county auditor, county treasurer, clerk of the court of common pleas, county recorder, prosecuting attorney, and probate judge.

Effective Date: 01-10-1961



Section 3.12 - Personal liability of officer making contract without authority.

An officer or agent of the state or of any county, township, or municipal corporation who is charged or entrusted with the construction, improvement, or keeping in repair of a building or work of any kind, or with the management of or providing for a public institution, shall make no contract binding or purporting to bind the state, or such county, township, or municipal corporation, to pay any sum of money not previously appropriated for the purpose for which such contract is made, and remaining unexpended and applicable thereto, unless such officer or agent has been authorized to make such contract. If such officer or agent makes or participates in making a contract without such appropriation or authority, he is personally liable thereon, and the state, county, township, or municipal corporation in whose name or behalf the contract was made shall not be liable thereon.

Effective Date: 10-01-1953



Section 3.13 - Recovery of illegal loans or deposits.

The state or a county, township, municipal corporation, or school board shall not be precluded by the illegal loan or deposit by an officer or agent of public money, funds, bonds, securities, or assets belonging to it from suing for and recovering the same. Such suit shall not be held to be an adoption or satisfaction of such illegal transaction.

Effective Date: 10-01-1953



Section 3.14 - Plan for the funding or refunding of indebtedness.

All officers, boards, or commissions created under the constitution or laws of this state which have the power to invest funds in their charge or under their control in bonds issued by any political subdivision of this state, or which have power to sell any such bonds, may, in all cases in which they determine that it is in the interest of the state, the funds under their control and the beneficiaries thereof, and other persons interested in such funds, consent to any plan for the funding or refunding of indebtedness of any such subdivision in whose notes or bonds such funds are invested, and to exchange such notes or bonds, whether matured or unmatured, for refunding bonds, authorized and to be issued under Chapter 133. of the Revised Code, in an amount not less than the principal amount due upon the notes or bonds to be exchanged, which bonds need not bear the same rate of interest as the notes or bonds exchanged. If such plan provides for the cancellation of overdue interest upon notes or bonds to be exchanged, including interest upon any overdue interest upon such notes or bonds, whether represented by coupons or otherwise, such officers, boards, or commissions may waive such interest pursuant to such plan without consideration.

Effective Date: 10-30-1989



Section 3.15 - Residency requirements for public officials.

(A) Except as otherwise provided in division (B) of this section, at all times during one's term of office:

(1) Each member of the general assembly and each elected voting member of the state board of education shall be a resident of the district the member represents.

(2) Each judge and each elected officer of a court shall be a resident of the territory of that court.

(3) Each person holding an elective office of a political subdivision shall be a resident of that political subdivision.

(4) Each member of a municipal legislative authority who represents a ward shall be a resident of the ward the member represents, and each member of a board of education of a city school district who represents a subdistrict shall be a resident of the subdistrict the member represents.

(B) Any person who fails to meet any of the requirements of division (A) of this section that apply to the person shall forfeit the office. Division (A) of this section applies to persons who have been either elected or appointed to an elective office. Division (A) of this section does not apply to a member of the general assembly or the state board of education, to a member of a municipal legislative authority who represents a ward, or to a member of a board of education of a city school district who represents a subdistrict, during the remainder of the member's existing term of office after there is a change in the member's district's, ward's, or subdistrict's boundaries that leaves the member's permanent residence outside the district, ward, or subdistrict.

Effective Date: 10-05-2000



Section 3.16 - Suspension of local official charged with felony relating to official conduct.

(A) As used in this section:

(1) "Prosecuting attorney" means the prosecuting attorney of the county in which a public official who is charged as described in division (B) of this section serves.

(2) "Public official" means any elected officer of a political subdivision as defined in section 2744.01 of the Revised Code. "Public official" does not include a judge of a court of record.

(B)

(1) If a public official is charged with a felony in a state or federal court and if the attorney general, if the attorney general is prosecuting the case, or prosecuting attorney with responsibility to prosecute the case determines that the felony relates to the public official's administration of, or conduct in the performance of the duties of, the office of the public official, the attorney general, if the attorney general is prosecuting the case, or prosecuting attorney with responsibility to prosecute the case shall transmit a copy of the charging document to the chief justice of the supreme court with a request that the chief justice proceed as provided in division (C) of this section. If the attorney general or the prosecuting attorney transmits a copy of the charging document to the chief justice, a copy also shall be sent to the attorney general if the prosecuting attorney transmits the copy to the chief justice or to the prosecuting attorney of the county in which the public official holds office if the attorney general transmits the copy to the chief justice.

(2) Upon transmitting a copy of a charging document and a request to the chief justice of the supreme court under division (B)(1)(a) or (b) of this section, the attorney general or prosecuting attorney shall provide the public official with a written notice that, not later than fourteen days after the date of the notice, the public official may file with the attorney general or prosecuting attorney, whichever sent the notice, a written statement either voluntarily authorizing the attorney general or prosecuting attorney to prepare a judgment entry for the judge presiding in the case to provisionally suspend the public official from office or setting forth the reasons why the public official should not be suspended from office.

If the public official voluntarily authorizes the attorney general or prosecuting attorney to prepare a judgment entry for the judge presiding in the case to provisionally suspend the public official from office as described in this division, the attorney general or prosecuting attorney shall prepare a judgment entry for the judge presiding in the case to provisionally suspend the public official from office immediately upon receipt of the judement entry and shall notify the chief justice of the supreme court of the provisional suspension. Upon receipt of the judgment entry, the judge presiding in the case shall sign the judgment entry and file the signed judgment entry in the case. The signing and filing of the judgment entry provisionally suspends the public official from office. The attorney general's or prosecuting attorney's request to the chief justice that was made under division (B)(1) of this section remains applicable regarding the public official, and the chief justice shall establish a special commission pursuant to division (C)(1) of this section. A provisional suspension imposed under this division shall remain in effect until the special commission established by the chief justice enters its judgment under division (C)(3) of this section. After the special commission so enters its judgment, divisions (C)(3) and (4) of this section shall govern the continuation of the suspension. Division (E) of this section applies to a provisional suspension imposed under this division.

If the public official files a written statement setting forth the reasons why the public official should not be suspended from office, the public official shall not be provisionally suspended from office, and the attorney general or prosecuting attorney, whichever sent the notice to the public official, shall transmit a copy of the public official's written statement to the chief justice of the supreme court. The attorney general's or prosecuting attorney's request to the chief justice that was made under division (B)(1) of this section remains applicable regarding the public official, and the chief justice shall establish a special commission pursuant to division (C)(1) of this section.

(C)

(1) Not sooner than fourteen days after the chief justice's receipt of the attorney general's or prosecuting attorney's request under division (B)(1) of this section, the chief justice shall establish a special commission composed of three retired justices or judges of a court of record. A special commission established under this division is an administrative agency. The chief justice shall appoint the members of the special commission and shall provide to the special commission all documents and materials pertaining to the matter that were received from the attorney general or prosecuting attorney under division (B)(1) or (2) of this section. At least one member of the special commission shall be of the same political party as the public official. Members of the special commission shall receive compensation for their services, and shall be reimbursed for any expenses incurred in connection with special commission functions, from funds appropriated to the attorney general's office.

(2) Once established under division (C)(1) of this section, a special commission shall review the document that charges the public official with the felony, all other documents and materials pertaining to the matter that were provided by the chief justice under division (C)(1) of this section, and the facts and circumstances related to the offense charged. Within fourteen days after it is established, the special commission shall make a preliminary determination as to whether the public official's administration of, or conduct in the performance of the duties of, the official's office, as covered by the charges, adversely affects the functioning of that office or adversely affects the rights and interests of the public and, as a result, whether the public official should be suspended from office. Upon making the preliminary determination, the special commission immediately shall provide the public official with notice of the preliminary determination. The notice may be in writing, by telephone, or in another manner. If the preliminary determination is that the public official's administration of, or conduct in the performance of the duties of, the official's office, as covered by the charges, does not adversely affect the functioning of the office or adversely affect the rights and interests of the public, the preliminary determination automatically shall become the special commission's final determination for purposes of division (C)(3) of this section. If the preliminary determination is that the public official's administration of, or conduct in the performance of the duties of, the official's office, as covered by the charges, adversely affects the functioning of the office or adversely affects the rights and interests of the public and that the public official should be suspended from office, the notice shall inform the public official that the public official may contest the preliminary determination by filing with the special commission and within fourteen days after the date of the notice to the public official a notice contesting the determination.

If the public official files a notice contesting the preliminary determination within fourteen days after the date of the notice to the public official, the public official may review the reasons and evidence for the determination and may appear at a meeting of the special commission to contest the determination and present the public official's position on the matter. The meeting of the special commission shall be held not later than fourteen days after the public official files the notice contesting the preliminary determination. The public official has a right to be accompanied by an attorney while appearing before the special commission, but the attorney is not entitled to act as counsel or advocate for the public official before the special commission or to present evidence or examine or cross-examine witnesses before the special commission. At the conclusion of the meeting, the special commission shall make a final determination as to whether the public official's administration of, or conduct in the performance of the duties of, the official's office, as covered by the charges, adversely affects the functioning of the office or adversely affects the rights and interests of the public and, as a result, whether the public official should be suspended from office and shall proceed in accordance with division (C)(3) of this section.

If the public official does not file a notice contesting the determinations within fourteen days after the date of the notice to the public official, the special commission's preliminary determination automatically shall become its final determination for purposes of division (C)(3) of this section.

Notwithstanding anything to the contrary in section l2l.22 of the Revised Code, all meetings of the special commission shall be closed to the public. Notwithstanding anything to the contrary in section 149.43 of the Revised Code, the records of the special commission shall not be made available to the public for inspection or copying until the special commission issues its written report under this division.

(3) Upon making the final determination described in division (C)(2) of this section regarding a public official who is charged with a felony, including, if applicable, conducting a meeting pursuant to that division for the public official to contest the preliminary determination, the special commission shall issue a written report that sets forth its findings and final determination. The special commission shall send the report by certified mail to the public official, the attorney general if the attorney general is prosecuting the case or the prosecuting attorney with responsibility to prosecute the case, whichever is applicable, and any other person that the special commission determines to be appropriate. Upon the issuance of the report, one of the following applies:

(a) If the special commission in its final determination does not determine that the public official's administration of, or conduct in the performance of the duties of, the official's office, as covered by the charges, adversely affects the functioning of that office or adversely affects the rights and interests of the public, the special commission shall include in the report a statement to that effect, and the public official shall not be suspended from office. If the public official was provisionally suspended from office under division (B)(2) of this section, the provisional suspension shall terminate immediately upon the issuance of the report.

(b) If the special commission in its final determination determines that the public official's administration of, or conduct in the performance of the duties of, the official's office, as covered by the charges, adversely affects the functioning of that office or adversely affects the rights and interests of the public, the special commission shall include in the report a holding that the public official be suspended from office. The holding that the public official be suspended from office and the suspension take effect immediately upon the special commission's issuance of the report. If the public official was provisionally suspended from office under division (B)(2) of this section, the holding that the public official be suspended from office shall continue the suspension immediately upon the special commission's issuance of the report. The report and holding shall have the same force and effect as a judgment of a court of record.

(4) A suspension imposed or continued under division (C)(3) of this section shall continue until one of the following occurs:

(a) The public official is reinstated to office by an appeal as provided in division (D) of this section;

(b) All charges are disposed of by dismissal or by a finding or findings of not guilty;

(c) A successor is elected and qualified to serve the next succeeding term of the public official's office.

(D) If a special commission issues a written report and holding pursuant to division (C)(3)(b) of this section that suspends a public official from office or that continues a provisional suspension imposed under division (B)(2) of this section, the public official may appeal the report and holding to the supreme court. The public official shall take the appeal by filing within thirty days of the date on which the report is issued a notice of appeal with the supreme court and the special commission. Unless waived, notice of the appeal shall be served upon all persons to whom the report was sent under division (C)(3) of this section. The special commission, upon written demand filed by the public official, shall file with the supreme court, within thirty days after the filing of the demand, a certified transcript of the proceedings of the special commission pertaining to the report and the evidence considered by the special commission in making its decision.

The supreme court shall consider an appeal under this division on an expedited basis. If the public official appeals the report and holding, the appeal itself does not stay the operation of the suspension imposed or continued under the report and holding. If, upon hearing and consideration of the record and evidence, the supreme court decides that the determinations and findings of the special commission are reasonable and lawful, the court shall affirm the special commission's report and holding and the suspension and shall enter final judgment in accordance with its decision. If the public official subsequently pleads guilty to or is found guilty of any felony with which the public official was charged, the public official is liable for any amount of compensation paid to the official during the suspension, with the liability relating back to the date of the original suspension under the special commission's report and holding, and the amount of that liability may be recovered as provided in division (E) of this section. If, upon hearing and consideration of the record and evidence, the supreme court decides that the determinations and findings of the special commission are unreasonable or unlawful, the court shall reverse and vacate the special commission's report and holding and the suspension, reinstate the public official, and enter final judgment in accordance with its decision.

The clerk of the supreme court shall certify the judgment of the court to the special commission. Upon receipt of the judgment, the special commission shall certify the judgment to all persons to whom the special commission's report was certified under division (C)(3) of this section and shall certify the judgment to all other public officials or take any other action in connection with the judgment as is required to give effect to it.

(E) Any public official suspended from office under this section shall not exercise any of the rights, powers, or responsibilities of the holder of that office during the period of the suspension. The suspended public official, however, shall retain the title of the holder of that office during the period of the suspension and continue to receive the compensation that the official is entitled to receive for holding that office during the period of the suspension, until the public official pleads guilty to or is found guilty of any felony with which the public official is charged. For the duration of the public official's suspension, a replacement official shall be appointed or elected to perform the public official's duties of office in the manner provided by law for filling a vacancy in that office. The replacement official shall have all of the rights, powers, and responsibilities of, and shall be entitled to the same rate of pay as, the suspended public official.

A political subdivision may file a civil action in the appropriate court to recover from any former public official of the political subdivision the amount of compensation paid to that former public official in accordance with this division from the date of the former public official's suspension to the date the former public official pleads guilty to or is found guilty of any felony with which the former public official was charged.

Effective Date: 05-18-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3.17 - Failure to attend meetings.

Any member of a board, commission, council, board of trustees of an institution of higher education, or other public body of the state, except a member of the general assembly or a judge of any court in the state, who fails to attend at least three-fifths of the regular and special meetings held by that board, commission, council, board of trustees, or public body during any two-year period forfeits the member's position on that board, commission, council, board of trustees, or public body.

Effective Date: 09-29-1997



Section 3.20 - Oath and affirmation.

When an oath is required or authorized by law, an affirmation in lieu thereof may be taken by a person having conscientious scruples against taking an oath. An affirmation has the same effect as an oath.

Effective Date: 10-01-1953



Section 3.21 - Form of oath.

Subject to any section of the Revised Code that prescribes the form of an oath, a person may be sworn in any form the person deems binding on the person's conscience.

Effective Date: 10-01-1953; 2006 HB699 03-29-2007



Section 3.22 - Oath of office.

Each person chosen or appointed to an office under the constitution or laws of this state, and each deputy or clerk of such officer, shall take an oath of office before entering upon the discharge of his duties. The failure to take such oath shall not affect his liability or the liability of his sureties.

Effective Date: 10-01-1953



Section 3.23 - Contents of oath of office.

The oath of office of each judge of a court of record shall be to support the constitution of the United States and the constitution of this state, to administer justice without respect to persons, and faithfully and impartially to discharge and perform all the duties incumbent on the person as such judge, according to the best of the person's ability and understanding. The oath of office of every other officer, deputy, or clerk shall be to support the constitution of the United States and the constitution of this state, and faithfully to discharge the duties of the office.

Except for justices of the supreme court as provided in section 2701.05 of the Revised Code, each judge of a court of record shall take the oath of office on or before the first day of the judge's official term. The judge shall transmit a certificate of oath, signed by the person administering the oath, to the clerk of the respective court and shall transmit a copy of the certificate of oath to the supreme court. The certificate of oath shall state the term of office for that judge, including the beginning and ending dates of that term. If the certificate of oath is not transmitted to the clerk of the court within twenty days from the first day of the judge's official term, the judge is deemed to have refused to accept the office, and that office shall be considered vacant. The clerk of the court forthwith shall certify that fact to the governor and the governor shall fill the vacancy.

The oath of office of a judge under this section shall be taken in a form that is substantially similar to the following:

"I, (name), do solemnly swear that I will support the Constitution of the United States and the Constitution of Ohio, will administer justice without respect to persons, and will faithfully and impartially discharge and perform all of the duties incumbent upon me as (name of office) according to the best of my ability and understanding. [This I do as I shall answer unto God.]"

Effective Date: 10-01-1953; 2006 HB699 03-29-2007



Section 3.24 - Administration of oaths.

Every person holding an elected office under the constitution or laws of this state may administer oaths of office to persons elected or appointed to offices under the constitution or laws of this state if those persons are elected or appointed to offices within the geographical limits of the elected officer's constituency, except that members of the general assembly may administer oaths of office to persons elected or appointed to any office under the constitution or laws of this state. Nothing in this section shall forbid the judge of a court established by the constitution of this state or a notary public commissioned in this state from administering an oath to any person.

When an oath of office is required to be certified in writing, the person taking the oath shall write the person's signature immediately under the text of the oath. The person administering the oath under authority of this section shall then write the administering person's signature, the title of the elected office that the administering person holds, and the date; and shall affix the seal of office if a seal is prescribed for, or has been adopted by, the administering person's office.

Effective Date: 06-30-1997



Section 3.30 - Failure to give bond of office.

A person elected or appointed to an office who is required by law to give a bond or security previous to the performance of the duties imposed on him by his office, who refuses or neglects to give such bond or furnish such security within the time and in the manner prescribed by law, and in all respects to qualify himself for the performance of such duties, is deemed to have refused to accept the office to which he was elected or appointed. Such office shall be considered vacant and shall be filled as provided by law.

Effective Date: 10-01-1953



Section 3.31 - Bond sufficiency.

A bond payable to the state, or other payee as directed by law, reciting the election or appointment of a person to an office or public trust under or in pursuance of the constitution or laws of this state, and conditioned for the faithful performance, by such person, of the duties of the office or trust, is sufficient, notwithstanding any special provision made by law for the condition of such bond.

Effective Date: 10-01-1953



Section 3.32 - Annual bond premium.

If an elective or appointive state officer is required by law to furnish bond, a surety company bond may be given and the annual premium in such cases shall be paid from the funds appropriated by the general assembly to the various departments, boards, and commissions for such purpose. This section does not prevent the giving of a personal bond with sureties approved by the officials authorized by law to give such approval.

Effective Date: 10-01-1953



Section 3.33 - Deposit of official bonds.

Every officer, on receiving an official bond which by law is required to be filed or deposited with him, shall record it in a book to be kept by him for that purpose. A certified transcript of the record of such bond is conclusive evidence of such record, and prima-facie evidence of the execution and existence of such bond.

Effective Date: 10-01-1953



Section 3.34 - Bonds filled in or left in blank.

All official bonds; bonds of executors, administrators, guardians, and trustees; bonds required or authorized to be taken by or before a court, judge, or public board or officer, judicial or ministerial; bonds of indemnity; and all other bonds conditioned to become void upon the performance by any of the parties thereto of the stipulations contained in such bonds shall bind and render liable thereon both principals and sureties, whether at the time of the signing of the bonds by any of such obligors the amounts of such bonds are filled in or left in blank, if such amounts are filled in before or at the time of the approval or acceptance of such bonds. Such filling in may be done in the absence of any of the obligors, and without any express authority for that purpose from any of them.

Effective Date: 10-01-1953






Chapter 5 - STATE INSIGNIA; SEALS; HOLIDAYS

Section 5.01 - Ohio state flag.

The flag of the state shall be burgee-shaped. It shall have three red and two white horizontal stripes that represent the roads and waterways of the state. The union of the flag shall be seventeen five-pointed stars, white in a blue triangular field that represents the state's hills and valleys, the base of which shall be the staff end or vertical edge of the flag, and the apex of which shall be the center of the middle red stripe. The stars shall be grouped around a red disc superimposed upon a white circular "O." The thirteen stars grouped around the "O" represent the original states of the United States and the four stars added to the peak of the triangle symbolize that Ohio was the seventeenth state admitted to the union. The "O" represents the "O" in "Ohio" and suggests the state's nickname, the buckeye state. The proportional dimensions of the flag and of its various parts shall be according to the official design on file in the office of the secretary of state. One state flag of uniform dimensions shall be furnished to each company of the organized militia.

Effective Date: 11-01-2002



Section 5.011 - Ohio governor's flag.

The flag of the governor of this state will be of scarlet wool bunting, six feet eight inches hoist by ten feet six inches fly. In each of the four corners will be a white five-pointed star with one point upward. The centers of these stars will be twelve inches from the long edges and seventeen inches from the short edges of the flag. In the center of the flag will be a reproduction of the great seal of Ohio in proper colors, three feet in diameter, surrounded by thirteen white stars equally spaced with their centers on an imaginary circle four feet three inches in diameter. All stars shall be of such size that their points would lie on the circumference of an imaginary circle ten inches in diameter.

The official colors of the governor of Ohio will be of scarlet silk, four feet four inches on the pike by five feet six inches fly, of the same design as the flag of the governor of Ohio, with the seal and stars proportionately reduced in size and embroidered. The colors will be trimmed on three edges with a knotted fringe of yellow silk two and one half inches wide. Attached below the head of the pike will be a silk cord of scarlet and white eight feet six inches in length with a tassel at each end.

The naval flag of the governor of Ohio will be of scarlet wool bunting, three feet hoist by four feet fly. The design will be the same as the flag of the governor of Ohio with the seal and the stars proportionately reduced in size.

The automobile flag of the governor of Ohio will be of scarlet silk, or wool bunting, one foot six inches on the staff by two feet six inches on the fly. The design will be the same as the flag of the governor of Ohio with the seal and stars proportionately reduced in size. The flag will be trimmed on three edges with a knotted fringe of silk or wool one and one half inches wide.

Effective Date: 09-30-1963



Section 5.012 - Display and maintenance of state flag.

(A) Display of the state flag at all state buildings and public institutions, such as public school buildings and state parks, is encouraged. If the state flag is displayed, it may be flown every day when weather permits and shall be flown from sunrise until sunset on all national and state holidays and on any other days that the governor proclaims. The state flag may be flown at night when properly lighted. When the state flag is displayed outdoors, it shall be flown either from a flagpole or a staff. Any staff from which the state flag is flown shall be at least two and one-half times as long as the state flag.

(B) When the state flag and the United States flag are displayed at the same time, the state flag shall not be larger than the United States flag. When the state flag and the United States flag are displayed together against a wall from crossed staffs, the state flag shall be on the left of the United States flag, and the staff supporting the state flag shall be behind the staff supporting the United States flag. When the state flag is flown from the same halyard as the United States flag, the state flag shall be displayed beneath the United States flag. When the state flag is carried in a procession in which the United States flag is unfurled, the state flag shall be displayed on the marching left of the United States flag.

(C) The state flag shall be washed or dry cleaned when soiled and may be repaired. When the state flag is damaged beyond repair, it shall be destroyed privately either by cutting it into small pieces and burning it until only ashes remain or by sealing it in a plastic bag or box before discarding it in a trash collection.

Effective Date: 11-01-2002



Section 5.013 - Pledge to the state flag.

"I salute the flag of the state of Ohio and pledge to the buckeye state respect and loyalty" is hereby adopted as the official pledge to the state flag. The pledge shall not replace, preempt, or be recited before the pledge of allegiance to the United States flag.

Effective Date: 11-01-2002



Section 5.014 - Procedure for folding state flag.

The general assembly hereby establishes a recommended procedure for the folding of the state flag by two people. The procedure is as follows:

With the flag unfolded, fold the flag in half lengthwise so that the points of the flag are aligned. Fold the flag in half lengthwise a second time to form a long strip with the red disc facing the ground. Next, fold the pointed end back onto itself to form a rectangle. These steps entail three folds.

Starting on the end formed by the fold of the pointed end back onto itself, fold two inches of the flag onto itself for a flag with a three-foot hoist and a five-foot fly, or another appropriate width of fold for a flag of a different size. Repeat the folds a total of fourteen times, alternating the folds in a fan-like manner.

The result is a total of seventeen folds symbolizing that Ohio was the seventeenth state admitted to the union. Finally, neatly and snugly wrap the remaining length of flag around the fan-folds to form a compact rectangle.

Effective Date: 05-18-2005



Section 5.02 - State flower.

The scarlet carnation is hereby adopted as the state flower as a token of love and reverence for the memory of William McKinley.

Effective Date: 10-01-1953



Section 5.021 - State wild flower.

The plant trillium grandiflorum, commonly known as the large white trillium, found in every Ohio county, is hereby adopted as the state wild flower.

Effective Date: 03-05-1987



Section 5.03 - State bird.

The bird, cardinalis cardinalis, commonly known as the "cardinal," is the official bird of the state.

Effective Date: 10-01-1953



Section 5.031 - State reptile.

The snake, Coluber constrictor constrictor, known as the black racer, is the official reptile of the state.

Effective Date: 11-24-1995



Section 5.032 - State animal.

The animal, Odocoileus virginianus, commonly known as the white-tailed deer, is the official animal of the state. Naming the white-tailed deer as the official animal of the state does not relieve the division of wildlife of its duty to manage the deer population and its distribution.

Effective Date: 05-11-1988



Section 5.033 - State amphibian.

The salamander, Ambystoma maculatum, commonly known as the spotted salamander, is the official amphibian of the state.

Added by 128th General AssemblyFile No.53,HB 393, §1, eff. 6/18/2010.



Section 5.034 - State frog.

The frog, Rana catesbeiana, commonly known as the bullfrog, is the official frog of the state.

Added by 128th General AssemblyFile No.53,HB 393, §1, eff. 6/18/2010.



Section 5.04 - State coat of arms.

The coat of arms of the state shall consist of the following device: a circular shield; in the right foreground of the shield a full sheaf of wheat bound and standing erect; in the left foreground, a cluster of seventeen arrows bound in the center and resembling in form the sheaf of wheat; in the background, a representation of Mount Logan, Ross county, as viewed from Adena state memorial; over the mount, a rising sun three-quarters exposed and radiating thirteen rays to represent the thirteen original colonies shining over the first state in the northwest territory, the exterior extremities of which rays form a semicircle; and uniting the background and foreground, a representation of the Scioto river and cultivated fields.

The coat of arms of the state shall correspond substantially with the following design:

When the coat of arms of the state is reproduced in color, the colors used shall be substantially the same as the natural color of the terrain and objects shown.

Effective Date: 11-20-1996



Section 5.05 - State tree.

The tree, Aesculus globra, commonly known as the "Buckeye" is hereby adopted as the official tree of the state.

Effective Date: 10-02-1953



Section 5.06 - State motto.

"With God, All Things Are Possible" shall be adopted as the official motto of the state.

Effective Date: 10-01-1959



Section 5.07 - State gem stone.

The gem stone "Ohio Flint," a crypto-crystalline variety of quartz, is hereby adopted as the official gem stone of the state.

Effective Date: 08-24-1965



Section 5.071 - State invertebrate fossil.

Isotelus, a genus of extinct marine arthropod of the class trilobita, that lived in the seas that covered Ohio during the ordovician period, about four hundred forty million years ago, and represented by the largest known complete trilobite, collected at Huffman dam in Montgomery county, is hereby adopted as the official invertebrate fossil of the state.

Effective Date: 09-19-1985



Section 5.072 - State bicentennial bridge.

The Blaine Hill bridge in Belmont county, which was constructed in 1828 as part of the national road and is the oldest bridge in the state, is hereby designated the bicentennial bridge of the state.

Effective Date: 03-15-2002



Section 5.073 - State prehistoric monument.

The Newark earthworks in Licking county, which are geometric earthen enclosures constructed during the prehistoric time period, are hereby designated the official prehistoric monument of the state.

Effective Date: 09-07-2006



Section 5.08 - State beverage.

The canned, processed juice and pulp of the fruit of the herb Lycopersicon esculentum, commonly known as tomato juice, is hereby adopted as the official beverage of the state.

Effective Date: 10-06-1965



Section 5.081 - State fruit.

The fruit, Lycopersicon esculentus, commonly known as the tomato, is hereby adopted as the state fruit.

Effective Date: 2008 SB243 04-07-2009



Section 5.082 - State native fruit.

The fruit, Asimina triloba, commonly known as the pawpaw, is hereby adopted as the state native fruit.

Effective Date: 2008 SB243 04-07-2009



Section 5.09 - State song.

The song, "Beautiful Ohio," is hereby adopted as the official song of the state, the lyric being written by Ballard MacDonald, with special lyrics by Wilbert B. McBride, and the music being composed by Mary Earl. The special lyrics are as follows:

I sailed away;

Wandered afar;

Crossed the mighty restless sea;

Looked for where I ought to be.

Cities so grand, mountains above,

Led to this land I love.

Chorus

Beautiful Ohio, where the golden grain

Dwarf the lovely flowers in the summer rain.

Cities rising high, silhouette the sky.

Freedom is supreme in this majestic land;

Mighty factories seem to hum a tune, so grand.

Beautiful Ohio, thy wonders are in view,

Land where my dreams all come true!

Effective Date: 11-06-1989



Section 5.091 - Ohio a "Purple Heart State".

Ohio is declared to be a "Purple Heart State," honoring our combat wounded veterans for their service and sacrifice by allowing the United States of America to maintain its sovereignty. Ohio is declared to be the first "Purple Heart State" in the United States of America.

Added by 129th General AssemblyFile No.175,HB 459, §1, eff. 3/22/2013.



Section 5.10 - State seal.

All official seals shall have engraved thereon the coat of arms of the state, as described in section 5.04 of the Revised Code.

The great seal of the state shall be two and one-half inches in diameter and shall consist of the coat of arms of the state within a circle having a diameter of one and three-fourths inches, surrounded by the words "THE GREAT SEAL OF THE STATE OF OHIO" in news gothic capitals. The great seal of the state shall correspond substantially with the following design:

The design of the great seal shall not be reproduced, except as required by any provision of the Ohio Constitution and the Revised Code, unless permission to do so is first obtained from the governor. The governor may authorize reproduction of the design of the great seal when the purpose is to:

(A) Permit publication of a reproduction of the great seal of the state of Ohio;

(B) Aid educational or historical programs;

(C) Promote the economic or cultural development of the state in a manner deemed appropriate by the governor.

A permanent record shall be kept in the governor's office of each permit to reproduce the design of the great seal.

No person shall use or permit to be used any reproduction or facsimile of the great seal or a counterfeit or nonofficial version of the great seal for any purpose not authorized by the governor.

The seal of the supreme court shall consist of the coat of arms of the state within a circle one and one-half inches in diameter and shall be surrounded by the words "THE SUPREME COURT OF THE STATE OF OHIO."

The seal of each court of appeals, court of common pleas, and probate court shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter, and each seal shall be surrounded by the words "COURT OF APPEALS, ................ County, Ohio"; "COMMON PLEAS COURT, ................ County, Ohio"; or "PROBATE COURT, ................ County, Ohio."

(Insert the name of the proper county.)

The seals of all other courts of record shall be of the same size as the seal of the court of common pleas, and each shall be surrounded by the proper name of the court.

The seal of the secretary of state shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the words "THE SEAL OF THE SECRETARY OF STATE OF OHIO."

The seal of the auditor of state shall consist of the coat of arms of the state within a circle of one and one-fourth inches in diameter, and shall be surrounded by the words "THE SEAL OF THE AUDITOR OF STATE OF OHIO."

The seal of the treasurer of state shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter, and shall be surrounded by the words "THE SEAL OF THE TREASURER OF STATE OF OHIO."

The seal of the lieutenant governor shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the words "THE SEAL OF THE LIEUTENANT GOVERNOR OF STATE OF OHIO."

The seal of the attorney general shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the words "THE SEAL OF THE ATTORNEY GENERAL OF STATE OF OHIO."

The seal of each benevolent institution shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the proper name of the institution.

The seals of all other state, county, and municipal agencies, divisions, boards and commissions shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the proper name of the office.

All seals mentioned in this section shall contain the words and devices mentioned in this section and no other.

Effective Date: 11-20-1996; 2006 HB699 03-29-2007



Section 5.101 - Compliance with state seal requirements.

Any official seal acquired on or after March 1, 2003, shall contain the official coat of arms of the state as described in section 5.04 of the Revised Code and surrounded by the appropriate words. Prior to that date, any official seal authorized by statute is valid for all purposes.

Effective Date: 11-20-1996



Section 5.11 - Affixing state or corporate seal - abolishment of private seals.

If an official or a corporate seal is required to be affixed to an instrument in writing, an impression of such seal upon either wax, wafer, or other adhesive substance, or upon the paper or material on which such instrument is written, shall be valid.

Private seals are abolished, and the affixing of what has been known as a private seal to an instrument shall not give such instrument additional force or effect, or change the construction thereof.

Effective Date: 10-01-1953



Section 5.20 - Portion of election day a holiday.

The first Tuesday after the first Monday in November of each year, between the hours of twelve noon, eastern standard time, and five-thirty p.m., eastern standard time, is a legal holiday.

Effective Date: 10-01-1953



Section 5.21 - Labor day - Columbus day - Veterans' day.

The first Monday in September of each year shall be known as "Labor day" and for all purposes shall be considered as the first day of the week.

The second Monday in October of each year shall be known as "Columbus day" and is a legal holiday.

The eleventh day of November of each year shall be known as "Veterans' day" and is a legal holiday. If said day falls on Sunday, the following Monday is the legal holiday.

Effective Date: 07-01-1974



Section 5.22 - Arbor day.

The governor shall, by proclamation, designate the last Friday of each April as "Arbor Day."

Effective Date: 10-01-1953



Section 5.221 - World War I day.

The sixth day of April shall be designated as "World War I day."

Effective Date: 10-07-1977



Section 5.222 - General Pulaski memorial day.

The eleventh day of October shall be designated as "General Pulaski Memorial Day," in honor of General Casimir Pulaski, Polish patriot and American revolution military commander.

Effective Date: 03-14-1985



Section 5.223 - Native American Indian day.

The fourth Saturday in September shall be designated as "Native American Indian Day."

Effective Date: 09-24-1987



Section 5.224 - Ohio statehood day.

The first day of March is designated as "Ohio statehood day," in recognition of the date in 1803 when Ohio became a state. In addition to those duties imposed on the Ohio historical society under section 149.30 of the Revised Code, and those duties imposed on the superintendent of public instruction under section 3301.12 of the Revised Code, the society shall, throughout the state, and the superintendent shall, in all school districts, encourage and promote the celebration of "Ohio statehood day."

Effective Date: 05-31-1988



Section 5.225 - Workers memorial day.

The twenty-eighth day of April is designated as "workers memorial day," in remembrance of the victims of workplace injuries and disease and in recognition of the need for strong safety and health protections in the workplace.

Effective Date: 07-24-1990



Section 5.226 - Ohio braille literacy week.

The first week of January is designated as "Ohio Braille Literacy Week" in honor of Louis Braille, the inventor of the Braille system used, in modified form, for printing, writing, and musical notation for the blind, and who was born on January 4, 1809, and became blind from an accident at the age of three.

Effective Date: 10-28-1992



Section 5.227 - Destroyer escort day in Ohio.

The third Saturday in June is designated as "Destroyer Escort Day in Ohio," in honor of the destroyer escort ships and the Ohioans who served on them during World War II, the Korean conflict, and the war in Vietnam.

Effective Date: 03-11-1996



Section 5.228 - Korean War Veterans' day.

The twenty-seventh of July is designated as "Korean War Veterans' Day," in honor of those who fought, died, or are still unaccounted for in the Korean war.

Effective Date: 03-11-1996



Section 5.2281 - "Better Hearing and Speech Month".

The month of May is designated as "Better Hearing and Speech Month" to increase public awareness of communication disorders and to promote treatment to improve the quality of life of individuals who experience difficulty hearing, understanding, or speaking.

Added by 129th General AssemblyFile No.182,SB 304, §1, eff. 3/22/2013.



Section 5.229 - Gold Star Mothers Day.

The last Sunday in September shall be designated "Gold Star Mothers Day," to honor mothers whose sons or daughters have been killed while serving on active duty in the armed forces of the United States.

Effective Date: 08-08-1996



Section 5.2210 - Ohio aviation and aerospace history education week.

The week of the seventeenth day of December is designated as "Ohio aviation and aerospace history education week" in honor of the anniversary of the Wright brothers' first flight. As used in this section, "the week of the seventeenth day of December" means the seven-day period beginning on a Sunday and ending on a Saturday that includes the seventeenth day of December.

Effective Date: 09-27-1996



Section 5.2211 - Child care worker appreciation week in Ohio.

The week of the nineteenth day of April shall be designated as "Child Care Worker Appreciation Week in Ohio," to commemorate those child care workders who lost their lives in the bombing of the Oklahoma City federal building on April 19, 1995, and to increase public appreciation of child care workers in Ohio. As used in this section, "the week of the nineteenth day of April" means the seven-day period beginning on Sunday and ending on Saturday that includes the nineteenth day of April.

Effective Date: 03-31-1997



Section 5.2212 - School energy conservation day in Ohio.

The third Friday in March is designated as "School Energy Conservation Day in Ohio" to promote awareness in the schools of the need to conserve energy resources through reductions in their use as well as through their reuse and recycling.

Effective Date: 03-10-1998



Section 5.2213 - Ohio breast cancer awareness month - Ohio mammography day.

The month of October is designated as "Ohio Breast Cancer Awareness Month," and the third Thursday of each October is designated as "Ohio Mammography Day," to promote the importance of identifying breast cancer in its earliest stages.

Effective Date: 05-21-1998



Section 5.2214 - Ohio township day.

The first day of February is designated as "Ohio Township Day," in recognition of township officials and employees and the Ohio township association and its officers. Township officials are encouraged to use this day to visit the schools to explain their duties and qualifications.

Effective Date: 06-01-1998



Section 5.2215 - Ohio hepatitis C awareness month.

The month of October is designated as "Ohio hepatitis C awareness month," to increase public awareness of hepatitis C as an emerging health concern.

Effective Date: 07-22-1998



Section 5.2216 - Ohio National Guard day.

The twenty-fifth of July is designated as "Ohio National Guard day," in honor of those who have served and contributed to the distinguished service and contributions of the Ohio National Guard to this state and the people of Ohio.

Effective Date: 07-09-1998



Section 5.2217 - Prostate cancer awareness month.

The month of June shall be designated as "Prostate Cancer Awareness Month."

Effective Date: 03-22-1999



Section 5.2218 - Exemplary adult care provider day.

The eighteenth day of April is designated as "Exemplary Adult Care Provider Day," in recognition of the service and dedication of adult care providers in the state.

Effective Date: 03-22-2001



Section 5.2219 - Colorectal cancer awareness month.

The month of March is designated as "Colorectal Cancer Awareness Month."

Effective Date: 07-11-2001



Section 5.2220 - Dean Martin day.

The seventh day of June is designated as "Dean Martin Day," in honor of the Steubenville, Ohio native, Dino Paul Crocetti, born on that day in 1917, for his achievements as a nationally and internationally famous singer, actor, and radio and television personality.

Effective Date: 09-26-2001



Section 5.2221 - Tartan day.

The sixth day of April shall be designated as "Tartan Day," in honor of the anniversary of the signing of the Declaration of Arbroath, the Scottish declaration of independence, on April 6, 1320.

Effective Date: 03-15-2002



Section 5.2222 - Ohio child abuse awareness month.

The month of April is designated as "Ohio Child Abuse Awareness Month" to increase public awareness of the innocent victims of child abuse and to acknowledge child abuse as a serious societal problem to be addressed and eliminated.

Effective Date: 03-15-2002



Section 5.2223 - Eye donor month in Ohio.

The month of March is designated as "Eye Donor Month in Ohio."

Effective Date: 10-11-2002



Section 5.2224 - School bus drivers appreciation day.

The first Monday in May is designated as "School Bus Drivers Appreciation Day" to increase public recognition of the important function that school bus drivers serve in safely transporting the children of this state to and from school.

Effective Date: 07-23-2002



Section 5.2225 - Teacher appreciation day.

The first Tuesday of the first full week in May is designated as "Teacher Appreciation Day."

Effective Date: 08-14-2002



Section 5.2226 - Sickle cell anemia awareness month.

The month of September is designated as "Sickle Cell Anemia Awareness Month."

Effective Date: 03-19-2003



Section 5.2227 - George Rogers Clark day.

The nineteenth day of November shall be designated as "George Rogers Clark Day," in honor of the hero of early America who was born on that day in 1752.

Effective Date: 03-23-2005



Section 5.2228 - Ohio cystic fibrosis awareness month.

The month of May is designated as "Ohio Cystic Fibrosis Awareness Month" to increase public awareness of the disease, including its causes and health effects and to encourage and support research to develop effective medical therapies.

Effective Date: 05-18-2005



Section 5.2229 - Parent's week.

The fourth week of September is designated as "Parent's Week" to commend and encourage the work of parents in supporting and caring for their children.

Effective Date: 05-18-2005



Section 5.2230 - Leukemia, lymphoma, and melanoma awareness month.

The month of September is designated as "Leukemia, Lymphoma, and Myeloma Awareness Month" to enhance the understanding of blood cancers and encourage participation in voluntary activities that support education programs, services to patients, and the funding of research programs to find cures.

Effective Date: 09-30-2005



Section 5.2231 - Rosa Parks Day.

The first day of December is designated as "Rosa Parks Day," in honor of the woman who helped usher in the modern civil rights movement on that day in 1955 by refusing to give up her seat on a bus in Montgomery, Alabama.

Effective Date: 04-14-2006



Section 5.2232 - Multiple sclerosis awareness month.

The month of March is designated as "Multiple Sclerosis Awareness Month" to enhance understanding of the disease, including its causes and health effects, and to support and encourage education programs and research to develop effective therapies and find a cure.

Effective Date: 06-06-2006



Section 5.2233 - Ohio public safety employee day.

The eleventh day of September shall be designated as "Ohio Public Safety Employee Day," in honor of the men and women who selflessly place their own lives in danger to protect the lives and property of the people of Ohio.

Effective Date: 04-05-2007



Section 5.2234 - Emancipation day.

The twenty-second day of September shall be designated as "Emancipation Day," in honor of the anniversary of the issuance of the Emancipation Proclamation by President Abraham Lincoln on September 22, 1862.

Effective Date: 09-28-2006



Section 5.2235 - Nutrition and physical fitness month.

The month of May is designated as "Nutrition and Physical Fitness Month" to increase public awareness of the paramount roles that nutrition and physical fitness play in promoting a healthy lifestyle for all of the citizens of this state.

Effective Date: 2007 HB119 09-29-2007



Section 5.2236 - German heritage month.

The month of October is designated as "German Heritage Month" to honor and recognize Ohioans of German descent and their contributions to this state.

Effective Date: 2007 SB40 01-24-2008



Section 5.2237 - Ohio Lyme Disease awareness month.

The month of May is designated as "Ohio lyme disease awareness month" to increase public awareness of lyme disease as a health concern.

Effective Date: 2008 HB297 09-12-2008



Section 5.2238 - Heritage and freedom flag of the former republic of Vietnam day.

The twenty-ninth day of April is designated as "Heritage and Freedom Flag of the Former Republic of Vietnam Day" in honor of the heroes who gave the ultimate sacrifice for freedom.

Effective Date: 2008 HB55 08-14-2008



Section 5.2239 - Ohio Turfgrass Week.

The last week of May is designated as "Ohio Turfgrass Week," in order to increase awareness of the importance of turfgrass to this state's economy and environment. The General Assembly finds that the turfgrass industry in this state employs thousands of people and generates billions of dollars in revenue each year. The General Assembly also finds that turfgrass acts as an environmental filter absorbing pollutants such as carbon dioxide and sulfur dioxide and prevents soil erosion.

As used in this section, "turfgrass" means a natural sod that has multiple uses.

Added by 128th General AssemblyFile No.57,SB 51, §1, eff. 3/24/2011.



Section 5.2240 - Crohn's and colitis awareness day.

The twenty-third day of May is designated as "Crohn's and Colitis Awareness Day."

Effective Date: 2008 HB150 09-12-2008



Section 5.2241 - Fibromyalgia awareness month.

The month of January is designated as "Fibromyalgia Awareness Month."

Effective Date: 2008 SB243 04-07-2009



Section 5.2242 - Ronald Reagan day.

The sixth day of February is designated as "Ronald Reagan Day," in honor of the birthday of the fortieth president of the United States.

Effective Date: 2008 SB243 04-07-2009



Section 5.2243 - Ohio boy scout week.

The calendar week including the eighth day of February is designated as "Ohio Boy Scout Week."

Effective Date: 2008 SB243 04-07-2009



Section 5.2244 - Black history month.

The month of February is designated as "Black History Month" to honor and recognize the contributions that African Americans have made in the history of this state and the United States.

Effective Date: 2008 SB243 04-07-2009



Section 5.2245 - Nurses month.

The month of May is designated as "Nurses Month" in recognition of the hard work and dedication of nurses and their significant contributions in improving the health care of the citizens of this state.

In enacting this section, it is the intent of the general assembly to acknowledge and celebrate the nurses of this state. Although nurses practice their profession in a wide variety of settings, including hospitals, nursing homes, other health care facilities, physician's offices, schools, and even private homes, the contributions made by the nursing profession in the improvement of the health care system are sometimes overlooked. Therefore, the general assembly feels that it is vitally important that a month be formally designated as "Nurses Month" for the purpose of increasing public awareness of the role nurses play in the health and well-being of all Ohioans.

Effective Date: 2008 SB243 04-07-2009



Section 5.2246 - Melanoma/skin cancer detection and prevention month.

The month of May is designated as "Melanoma/Skin Cancer Detection and Prevention Month."

Effective Date: 2008 SB243 04-07-2009



Section 5.2247 - Juneteenth national freedom day.

The nineteenth day of June is designated as "Juneteenth National Freedom Day" to acknowledge the freedom, history, and culture that June 19, 1865, the day on which the last slaves in the United States were set free in Texas, has come to symbolize.

Effective Date: 2008 SB243 04-07-2009



Section 5.2248 - Brothers and sisters' day.

The third Saturday in August is designated as "Brothers and Sisters' Day" to honor and recognize siblings.

Effective Date: 2008 SB243 04-07-2009



Section 5.2249 - Lithopolis honeyfest day.

The first Saturday following the first Monday in September is designated as "Lithopolis Honeyfest Day," to honor the annual honey festival held on that day in the village of Lithopolis in Fairfield county.

Effective Date: 2008 SB243 04-07-2009



Section 5.2250 - Mitochondrial disease awareness week.

The third week of September is designated as "Mitochondrial Disease Awareness Week" to raise awareness of the existence of mitochondrial disease and its symptoms.

Effective Date: 2008 SB243 04-07-2009



Section 5.2251 - Internet safety day.

The fourth Sunday in September is designated as "Internet Safety Day."

Effective Date: 2008 SB243 04-07-2009



Section 5.2252 - Brain aneurysm awareness month.

The month of September is designated as "Brain Aneurysm Awareness Month" to increase public awareness and understanding of brain aneurysms, including methods of early detection and treatment.

It is the intent of the general assembly in enacting this section to increase public awareness and understanding of brain aneurysms. The general assembly feels that it is vitally important that the state designate September as "Brain Aneurysm Awareness Month." According to the brain aneurysm foundation, brain aneurysms afflict approximately two per cent of Americans, most commonly those aged thirty-five to sixty years. The state encourages and commends private efforts, including those of the brain aneurysm foundation, to enhance funding for aneurysm research, provide educational materials and programs, and create a support network for patients, survivors, and their families.

Effective Date: 2008 SB243 04-07-2009



Section 5.2253 - Ohio preparedness month.

The month of September is hereby designated as "Ohio Preparedness Month" to highlight the importance of preparedness on the part of all Ohioans in the event of an emergency.

Effective Date: 2008 SB243 04-07-2009



Section 5.2254 - Childhood cancer awareness month.

The month of September is designated as "Childhood Cancer Awareness Month" to increase public awareness of childhood cancer.

Effective Date: 2008 SB243 04-07-2009



Section 5.2255 - Ovarian cancer awareness month.

The month of September is designated as "Ovarian Cancer Awareness Month."

Effective Date: 2008 SB243 04-07-2009



Section 5.2256 - U.S.S. Hocking day.

The twenty-second day of October shall be designated "U.S.S. Hocking Day," in honor of the distinguished career of the U.S.S. Hocking, a World War II attack transport ship, the navy crew who served on it, and the marines who were carried into battle on it.

Effective Date: 2008 SB243 04-07-2009



Section 5.2257 - Crime prevention month.

The month of October is designated as "Crime Prevention Month."

Effective Date: 2008 SB243 04-07-2009



Section 5.2258 - Disability employment awareness month.

The month of October is designated as "Disability Employment Awareness Month" to demonstrate continuing support for and to raise the awareness of the need for employment opportunities for people with disabilities.

Effective Date: 2008 SB243 04-07-2009



Section 5.2259 - Adoption day.

The Saturday immediately preceding Thanksgiving day is designated as "Adoption Day."

Effective Date: 2008 SB243 04-07-2009



Section 5.2260 - Epilepsy awareness month.

The month of November is designated as "Epilepsy Awareness Month" to increase public awareness and understanding of epilepsy.

It is the intent of the general assembly in enacting this section to increase public awareness and understanding of epilepsy. The general assembly considers it vitally important that the state join with the epilepsy foundation in formally designating November as "Epilepsy Awareness Month." According to the United States centers for disease control and prevention (CDC), epilepsy currently affects approximately 2.7 million Americans - roughly one of every one hundred individuals - with as many as 180,000 new cases diagnosed each year. Epilepsy afflicts people of all ages, but especially the very young and the elderly. The CDC estimates that about ten per cent of Americans will experience a seizure during their lifetime, and about three per cent will be diagnosed with epilepsy by age eighty.

Effective Date: 2008 SB243 04-07-2009



Section 5.2261 - Omega psi phi month.

The month of November is designated as "Omega Psi Phi Month."

Effective Date: 2008 SB243 04-07-2009



Section 5.2262 - Homeless persons' memorial day.

The twenty-first of December is designated "Homeless Persons' Memorial Day" to bring attention to the tragedy of homelessness. State and local governments, coalitions, and other entities are encouraged to sponsor events to promote awareness of the plight of the homeless and to identify actions that individuals and organizations may take to address the problem of homelessness.

Effective Date: 2008 SB243 04-07-2009



Section 5.2263 - Year of the veteran.

Calendar year 2008 is designated as the "Year of the Veteran" to recognize the services and sacrifices of veterans.

Effective Date: 2008 SB243 04-07-2009



Section 5.2264 - Ohio save for retirement week.

"Ohio Save for Retirement Week" is designated during the same week as "National Save for Retirement Week" is designated by federal law.

Effective Date: 2008 SB243 04-07-2009



Section 5.2265 - Ohio military family month.

The month of August is designated as "Ohio Military Family Month."

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Added by 128th General Assemblych.9,HB 150, §1, eff. 7/15/2009.



Section 5.2266 - Ohio agriculture week.

The second full week of March is designated as "Ohio Agriculture Week" in order to increase public recognition of the vitally important role that agriculture plays both in this state and across the nation.

Added by 129th General AssemblyFile No.4,HB 89, §1, eff. 6/10/2011.



Section 5.2267 - ALS Awareness Month.

Amyotrophic lateral sclerosis (ALS), commonly known as Lou Gehrig's disease, is a neurodegenerative disease that affects nerve cells in the brain and spinal cord causing progressive muscle weakness and paralysis, and eventually death, while the patient's mental capacity and awareness of the disease remain unaffected. Because there is no known cause, prevention, or cure for this devastating disease, the general assembly finds that it is vitally important that the month of May be designated as "ALS Awareness Month."

The month of May therefore is designated as "ALS Awareness Month" to increase public awareness and understanding of amyotrophic lateral sclerosis and to encourage efforts in finding treatments and a cure for ALS.

Added by 129th General AssemblyFile No.50,SB 38, §1, eff. 1/13/2012.



Section 5.2268 - Multiple System Atrophy Awareness Month.

The month of March is designated as "Multiple System Atrophy Awareness Month" to increase public awareness of this progressive neurodegenerative disorder that affects the autonomic functions of the body.

Added by 129th General AssemblyFile No.197,HB 184, §1, eff. 3/27/2013.



Section 5.2269 - Substance Abuse Awareness and Education Month.

The month of May is designated as "Substance Abuse Awareness and Education Month."

Added by 129th General AssemblyFile No.51,SB 101, §1, eff. 1/13/2012.



Section 5.2270 - John Glenn Friendship 7 Day.

The twentieth day of February is designated as "John Glenn Friendship 7 Day" in honor of John Glenn's participation in the first orbital space mission of the United States on February 20, 1962.

Added by 129th General AssemblyFile No.62,SB 155, §1, eff. 12/21/2011.



Section 5.2271 - Complex Regional Pain Syndrome Awareness Month.

The month of November is designated as "Complex Regional Pain Syndrome Awareness Month" to promote public awareness of complex regional pain syndrome, also known as reflex sympathetic dystrophy syndrome.

Added by 129th General AssemblyFile No.154,SB 40, §1, eff. 3/13/2013.



Section 5.2272 - Ohio Coal Miners Week.

The week in which Labor Day occurs is designated as "Ohio Coal Miners Week" in honor of the citizens of this state who have worked and continue to work in the coal mines of the state.

Added by 129th General AssemblyFile No.116,HB 207, §1, eff. 9/5/2012.



Section 5.2273 - Elder Abuse Awareness Day.

The fifteenth day of June is designated as "Elder Abuse Awareness Day" to increase public awareness of the innocent victims of elder abuse.

Added by 129th General AssemblyFile No.80,HB 215, §1, eff. 5/22/2012.



Section 5.2274 - Ohio Aggregates and Industrial Minerals Awareness Week.

The third week of July is designated as "Ohio Aggregates and Industrial Minerals Awareness Week" in order to educate the public about, increase public awareness of, and recognize the important contributions of the state's aggregates and industrial minerals industry to construction and transportation and to the state's economic viability and to recognize the industry's environmentally responsible stewardship of the state's resources.

Added by 129th General AssemblyFile No.77,HB 185, §1, eff. 5/22/2012.



Section 5.2275 - Pediatric Stroke Awareness Month.

The month of May is designated as "Pediatric Stroke Awareness Month."

Added by 129th General AssemblyFile No.102,SB 260, §1, eff. 8/6/2012.



Section 5.2276 - Macular Degeneration Awareness Month.

The month of March is designated as "Macular Degeneration Awareness Month."

Added by 129th General AssemblyFile No.84,HB 148, §1, eff. 6/4/2012.



Section 5.2277 - Traumatic Brain Injury Awareness Day.

The ninth day of July is designated as "Traumatic Brain Injury Awareness Day" to increase public awareness of traumatic brain injuries.

Added by 129th General AssemblyFile No.86,SB 247, §1, eff. 6/8/2012.



Section 5.2278 - Vietnam Veterans' Day.

The thirtieth day of March is designated as "Vietnam Veterans' Day" in honor of those who fought, died, or are still unaccounted for in the Vietnam war.

Added by 129th General AssemblyFile No.92,SB 134, §1, eff. 3/30/2012.



Section 5.2282 - Ohio Wines Month.

The month of June is designated as "Ohio Wines Month."

Added by 129th General AssemblyFile No.118,HB 491, §1, eff. 9/6/2012.



Section 5.2283 - Melanoma and Skin Cancer Detection and Prevention Month.

The month of May is designated as "Melanoma and Skin Cancer Detection and Prevention Month."

Added by 129th General AssemblyFile No.159,HB 492, §1, eff. 3/22/2013.



Section 5.2284 - Emma "Grandma" Gatewood Day.

The twenty-seventh day of April is designated as "Emma 'Grandma' Gatewood Day," in honor of the legendary hiker who was a founder of the buckeye trail, which was declared the official hiking trail of the state on that day in 1967.

Added by 129th General AssemblyFile No.159,HB 492, §1, eff. 3/22/2013.



Section 5.2287 - Craniofacial Acceptance Month.

The month of September is designated as "Craniofacial Acceptance Month" to increase public awareness of craniofacial conditions and advances in medical treatment of these conditions.

Added by 129th General AssemblyFile No.153,SB 135, §1, eff. 3/13/2013.



Section 5.2291 - Metastatic Breast Cancer Awareness Day.

The thirteenth day of October is designated as "Metastatic Breast Cancer Awareness Day" to raise public awareness and understanding of breast cancer that has spread through the bloodstream to other parts of the body.

Added by 129th General AssemblyFile No.151,SB 199, §1, eff. 3/13/2013.



Section 5.23 - School holidays.

(A) The twelfth day of February, known as Lincoln's birthday, the twenty-second day of February, known as Washington's birthday, the thirtieth day of May, known as Memorial day, and the eleventh day of November, known as Veterans' day, shall be commemorated in the schools.

(B) The tenth day of November is designated as "veterans educate today's students day" or "V.E.T.S. day." Each elementary and secondary school in this state is encouraged to commemorate and observe this day by inviting veterans, on or about this day, to visit the school and discuss their military experiences with the students of the school.

Effective Date: 06-15-2000



Section 5.24 - Ohio hub of innovation and opportunity for aerospace and aviation.

The city of Dayton and county of Montgomery are hereby designated as an Ohio hub of innovation and opportunity for aerospace and aviation.

Added by 128th General Assemblych.151,HB 2, §101.01, eff. 7/1/2009.



Section 5.30 - Saturday afternoon is legal holiday.

Every Saturday afternoon is a legal holiday, beginning at twelve noon and ending at twelve midnight. No section of the Revised Code and no decision of any court shall affect the validity of any check, bill of exchange, order, promissory note, due bill, mortgage, or other writing obligatory made, signed, negotiated, transferred, assigned, or paid by any person, corporation, or bank upon said holiday, or any other transaction had thereon.

Effective Date: 10-01-1953



Section 5.40 - Financial institutions open on holidays and outside regular hours.

Any financial institution doing business in this state may outside of regular banking hours on any day, or at any time on a day which is in whole or in part a holiday, pay, certify, or accept negotiable or nonnegotiable instruments including a demand instrument dated on the holiday on which it is presented for payment, certification, or acceptance, and transact any other business which would be valid if done on a business day during regular banking hours. This section does not affect any law relative to the time of maturity or presentment of negotiable instruments or the validity of any law relative to transactions by persons or corporations.

This section does not require a financial institution which remains open for business on all or a part of any holiday to perform any act on that day in its capacity as collection agent which would not be required of it if it were closed on such holiday or part holiday.

Effective Date: 10-01-1953



Section 5.41 - Financial institutions closed on weekdays.

Any bank under the supervision of the division of banks, national bank, federal reserve bank, building and loan association, savings association, federal savings and loan association incorporated pursuant to the "Home Owner's Loan Act of 1933," federal home loan bank, or any branch of any of the foregoing financial institutions may remain closed on any certain week day designated by the board of directors of such financial institution. Not less than fifteen nor more than thirty days before closing on said certain week day, such financial institution shall post a notice in a conspicuous place in the lobby of its principal office and the lobby of each branch affected by such week day closing stating that on and after a day certain and until further notice given in like manner such financial institution will remain closed on a certain week day. Concurrently with the posting of said notice, such financial institution shall publish a notice once a week for two consecutive weeks in a newspaper of general circulation in the county in which such financial institution or a branch thereof and affected thereby is located. Said notice shall set forth the week day on which such financial institution or branch thereof will remain closed and the date when said closing becomes effective. Such publication or posting of a notice shall not be required of financial institutions which have, prior to January 1, 1953, closed on a certain week day. Any certain week day on which such financial institution or branch thereof remains closed is, with respect to such financial institution or a branch thereof, a holiday and not a business day for the purposes of the law relating to negotiable instruments.

Any act authorized, required, or permitted to be performed at, by, or with respect to such financial institution or a branch thereof remaining closed pursuant to this section may be performed on the next succeeding business day, and no liability or loss of rights on the part of any person or financial institution shall result from such delay.

Effective Date: 10-02-1953



Section 5.99 - Penalty.

Whoever violates section 5.10 of the Revised Code shall be fined not more than five hundred dollars, or imprisoned not more than thirty days, or both.

Effective Date: 12-15-1967






Chapter 7 - PROCESS; PUBLICATION

Section 7.01 - Form for process.

Process shall be under the seal of the court from which it issues, shall be styled "The State of Ohio,. . . . . . . . . . County," shall be signed by the clerk of such court, and shall bear the date of the day it actually is issued.

Effective Date: 10-01-1953



Section 7.10 - Legal advertisements, notices, and proclamations.

For the publication of advertisements, notices, and proclamations, except those relating to proposed amendments to the Ohio Constitution, required to be published by a public officer of the state, a benevolent or other public institution, a trustee, assignee, executor, or administrator, or by or in any court of record, except when the rate is otherwise fixed by law, publishers of newspapers may charge and receive for such advertisements, notices, and proclamations rates charged on annual contracts by them for a like amount of space to other advertisers who advertise in its general display advertising columns.

For the publication of advertisements, notices, or proclamations required to be published by a public officer of a county, municipal corporation, township, school, or other political subdivision, publishers of newspapers shall establish a government rate, which shall include free publication of advertisements, notices, or proclamations on the newspaper's internet web site, if the newspaper has one. The government rate shall not exceed the lowest classified advertising rate and lowest insert rate paid by other advertisers.

Legal advertising, except that relating to proposed amendments to the Ohio Constitution, shall be set up in a compact form, without unnecessary spaces, blanks, or headlines, and printed in not smaller than six-point type. The type used must be of such proportions that the body of the capital letter M is no wider than it is high and all other letters and characters are in proportion.

Except as provided in section 2701.09 of the Revised Code, all legal advertisements or notices shall be printed in a newspaper of general circulation and on the newspaper's internet web site, if the newspaper has one.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-23-1977



Section 7.101 - Publication of proposed amendments to the Ohio constitution.

For publication of proposed amendments to the Ohio constitution, ballot language, and explanations and arguments both for and against proposed amendments, referenda, or laws proposed by initiative petitions, publishers of newspapers may charge and receive rates charged on annual contracts by them for a like amount of space to other advertisers who advertise in its general display advertising columns.

Legal advertising of proposed amendments to the constitution shall be printed in display form and shall meet the following specifications. The advertisements shall contain a headline entitled "proposed amendment to the Ohio constitution" printed in not smaller than thirty point type. The ballot language, and explanations and arguments both for and against the proposed amendments, shall be printed in type not smaller than ten point type. For referenda and laws proposed by initiative petitions, the advertisement shall contain a headline entitled "referendum" or, when appropriate, "proposed law" printed in not smaller than thirty point type. All advertisements shall contain such normal spaces and blanks as contribute to clarity and understanding and the entire section of each publication shall be enclosed by a black border line of the same point type size as corresponds to the type size of the ballot language. The notice shall be printed in two or more columns if necessary to contribute to clarity or understanding or if necessary to accommodate the black border outline.

All legal advertisements or notices under this section shall be printed in newspapers published in the English language only.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-23-1981



Section 7.11 - Publication in newspaper of general circulation.

A proclamation for an election, an order fixing the time of holding court, notice of the rates of taxation, bridge and pike notices, notice to contractors, and such other advertisements of general interest to the taxpayers as the county auditor, county treasurer, probate judge, or board of county commissioners deems proper shall be published in a newspaper of general circulation, as defined in section 7.12 of the Revised Code at the county seat . In counties having cities of eight thousand inhabitants or more, not the county seat of such counties, additional publication of such notice shall be made in a newspaper of general circulation , as defined in such section, in such city.

The cost of any publication authorized by this section, which shall be printed in display form, shall be the government rate established by such newspaper under section 7.10 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-09-1961



Section 7.12 - Qualifications for newspapers publishing legal notices.

(A) Whenever a state agency or a political subdivision of the state is required by law to make any legal publication in a newspaper , the newspaper shall be a newspaper of general circulation , without further restriction or limitation upon a selection of the newspaper to be used. If no newspaper is published in such municipal corporation, county, or other political subdivision, such legal publication shall be made in any newspaper of general circulation therein. If there are less than two newspapers published in any municipal corporation, county, or other political subdivision in the manner defined by this section, then any legal publication required by law to be made in a newspaper published in a municipal corporation, county, or other political subdivision may be made in any newspaper regularly issued at stated intervals from a known office of publication located within the municipal corporation, county, or other political subdivision. As used in this section, a known office of publication is a public office where the business of the newspaper is transacted during the usual business hours, and such office shall be shown by the publication itself. As used in the Revised Code,

"newspaper" or "newspaper of general circulation," except daily law journals in existence on or before July 1, 2011, and performing the functions described in section 2701.09 of the Revised Code for a period of three years immediately preceding any such legal publication required to be made, is a publication bearing a title or name that is regularly issued at least once a week , and that meets all of the following requirements:

(1) It is printed in the English language using standard printing methods, being not less than eight pages in the broadsheet format or sixteen pages in the tabloid format.

(2) It contains at least twenty-five per cent editorial content, which includes, but is not limited to, local news, political information, and local sports.

(3) It has been published continuously for at least three years immediately preceding legal publication by the state agency or political subdivision.

(4) The publication has the ability to add subscribers to its distribution list.

(5) The publication is circulated generally by United States mail or carrier delivery in the political subdivision responsible for legal publication or in the state, if legal publication is made by a state agency, by proof of the filing of a United States postal service "Statement of Ownership, Management, and Circulation" (PS form 3526) with the local postmaster, or by proof of an independent audit of the publication performed, within the twelve months immediately preceding legal publication.

(B) A person who disagrees that a publication is a "newspaper of general circulation" in which legal publication may be made under this section may deliver a written request for mediation to the publisher of the publication and to the court of common pleas of the county in which is located the political subdivision in which the publication is circulated, or in the Franklin county court of common pleas if legal publication is to be made by a state agency. The court of common pleas shall appoint a mediator, and the parties shall follow the procedures of the mediation program operated by the court.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-07-1977



Section 7.13 - Publishing expenses allowed as costs.

The publication of an advertisement, notice, or proclamation, required by law to be published in a newspaper by a trustee, assignee, executor, administrator, receiver, or other officer of the court or a party in a case or proceeding, shall be approved by the court or clerk thereof and allowed as a part of the costs in the case or proceeding.

Effective Date: 10-01-1953



Section 7.14 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-01-1953)



Section 7.15 - Deposit to cover costs of publication.

In any action brought in any court, other than the probate court, in which service by publication is made, the party causing such publication to be made shall deposit with the clerk or other proper officer of such court an amount of money as determined by the clerk to be sufficient to cover the cost of such publication, and the clerk may pay from such deposit the cost of such publication upon its completion and the filing of proof of publication. If court costs are taxed against a party to such action, other than the party making such deposit, the clerk or other proper officer may, upon the payment of such costs, return said deposit to the party who made it.

Effective Date: 10-01-1953



Section 7.16 - Abbreviated publication.

(A) As used in this section:

(1) "State agency" means any organized body, office, agency, institution, or other entity established by the laws of the state for the exercise of any function of state government, including state institutions of higher education, as defined in section 3345.011 of the Revised Code.

(2) "Political subdivision" has the meaning defined in section 2744.01 of the Revised Code.

(B) If a section of the Revised Code or an administrative rule requires a state agency or a political subdivision to publish a notice or advertisement two or more times in a newspaper of general circulation and the section or administrative rule refers to this section, the first publication of the notice or advertisement shall be made in its entirety in a newspaper of general circulation and may be made in a preprinted insert in the newspaper, but the second publication otherwise required by that section or administrative rule may be made in abbreviated form in a newspaper of general circulation in the state or in the political subdivision, as designated in that section or administrative rule, and on the newspaper's internet web site, if the newspaper has one. The state agency or political subdivision may eliminate any further newspaper publications required by that section or administrative rule, provided that the second, abbreviated notice or advertisement meets all of the following requirements:

(1) It is published in the newspaper of general circulation in which the first publication of the notice or advertisement was made and is published on that newspaper's internet web site, if the newspaper has one.

(2) It is published on the state public notice web site established under section 125.182 of the Revised Code.

(3) It includes a title, followed by a summary paragraph or statement that clearly describes the specific purpose of the notice or advertisement, and includes a statement that the notice or advertisement is posted in its entirety on the state public notice web site . The notice or advertisement also may be posted on the state agency's or political subdivision's internet web site.

(4) It includes the internet addresses of the state public notice web site, and of the newspaper's and state agency's or political subdivision's internet web site if the notice or advertisement is posted on those web sites, and the name, address, telephone number, and electronic mail address of the state agency, political subdivision, or other party responsible for publication of the notice or advertisement.

(C) A notice or advertisement published under this section on an internet web site shall be published in its entirety in accordance with the section of the Revised Code or the administrative rule that requires the publication.

(D) If the state public notice web site established under section 125.182 of the Revised Code is not operational, the state agency or political subdivision shall not publish a notice or advertisement under this section, but instead shall comply with the publication requirements of the section of the Revised Code or the administrative rule that refers to this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 9 - MISCELLANEOUS

Section 9.01 - Official records - preserving and maintaining.

When any officer, office, court, commission, board, institution, department, agent, or employee of the state, of a county, or of any other political subdivision who is charged with the duty or authorized or required by law to record, preserve, keep, maintain, or file any record, document, plat, court file, paper, or instrument in writing, or to make or furnish copies of any of them, deems it necessary or advisable, when recording or making a copy or reproduction of any of them or of any such record, for the purpose of recording or copying, preserving, and protecting them, reducing space required for storage, or any similar purpose, to do so by means of any photostatic, photographic, miniature photographic, film, microfilm, or microphotographic process, or perforated tape, magnetic tape, other magnetic means, electronic data processing, machine readable means, or graphic or video display, or any combination of those processes, means, or displays, which correctly and accurately copies, records, or reproduces, or provides a medium of copying, recording, or reproducing, the original record, document, plat, court file, paper, or instrument in writing, such use of any of those processes, means, or displays for any such purpose is hereby authorized. Any such records, copies, or reproductions may be made in duplicate, and the duplicates shall be stored in different buildings. The film or paper used for a process shall comply with the minimum standards of quality approved for permanent photographic records by the national bureau of standards. All such records, copies, or reproductions shall carry a certificate of authenticity and completeness, on a form specified by the director of administrative services through the state records program.

Any such officer, office, court, commission, board, institution, department, agent, or employee of the state, of a county, or of any other political subdivision may purchase or rent required equipment for any such photographic process and may enter into contracts with private concerns or other governmental agencies for the development of film and the making of reproductions of film as a part of any such photographic process. When so recorded, or copied or reproduced to reduce space required for storage or filing of such records, such photographs, microphotographs, microfilms, perforated tape, magnetic tape, other magnetic means, electronic data processing, machine readable means, graphic or video display, or combination of these processes, means, or displays, or films, or prints made therefrom, when properly identified by the officer by whom or under whose supervision they were made, or who has their custody the original record, or record made by other legally authorized means, could have been so introduced and received. Certified or authenticated copies or prints of such photographs, microphotographs, films, microfilms, perforated tape, magnetic tape, other magnetic means, electronic data processing, machine readable means, graphic or video display, or combination of these processes, means, or displays, shall be admitted in evidence equally with the original .

Such photographs, microphotographs, microfilms, or films shall be placed and kept in conveniently accessible, fireproof, and insulated files, cabinets, or containers, and provisions shall be made for preserving, safekeeping, using, examining, exhibiting, projecting, and enlarging them whenever requested, during office hours.

All persons utilizing the methods described in this section for keeping records and information shall keep and make readily available to the public the machines and equipment necessary to reproduce the records and information in a readable form.

Effective Date: 07-01-1985; 09-26-2003



Section 9.02 - Inspection and review of financial institution records.

(A) As used in this section:

(1) "Customer" means any person or authorized representative of that person who has maintained or is maintaining an account or deposit of any type, or has utilized or is utilizing any service of a financial institution, or for whom a financial institution has acted or is acting as a fiduciary in relation to an account or deposit maintained in the person's name.

(2) "Governmental authority" includes the state, any political subdivision, district, or court, and any agency, department, officer, or authorized employee of any of those entities.

(3) "Financial institution" means any bank, building and loan association, trust company, credit union, licensee as defined in section 1321.01, or registrant as defined in section 1321.51 of the Revised Code.

(4) "Financial record" means any record, including statements or receipts, and checks, drafts, or similar instruments, or information derived from such record, that is maintained by a financial institution and that pertains to a deposit or account of a customer, a service of the financial institution utilized by a customer, or any other relationship between a customer and the financial institution.

(5) "Supervisory review" means any examination of or other supervisory action with respect to a financial institution, where such examination or action is conducted or taken pursuant to authority granted under the Revised Code, or rules promulgated pursuant thereto by the agency having regulatory jurisdiction over such institution.

(B) Any party, including a governmental authority, that requires or requests a financial institution to assemble or provide a customer's financial records in connection with any investigation, action, or proceeding shall pay the financial institution for all actual and necessary costs directly incurred in searching for, reproducing, or transporting these records, if the financial institution is not a party to the investigation, action, or proceeding, is not a subject of supervisory review in the investigation, action, or proceeding, or is a party to the investigation, action, or proceeding solely by reason of its holding of assets of another party defendant, with no cause of action alleged against the financial institution. This payment shall be made to the financial institution promptly, whether or not the financial records are entered into evidence. If the records are produced pursuant to a court order or subpoena duces tecum, the party requesting the order or subpoena is responsible for making the payment. With respect to any judicial or administrative proceeding for which the records are requested, payment of these costs shall be in addition to any witness fees.

(C) The rates and conditions for making payments required by division (B) of this section shall be established by rule by the superintendent of financial institutions. To the extent that they are applicable, such respective rules shall be substantially like those adopted by the board of governors of the federal reserve system to regulate similar fees required by the "Right to Financial Privacy Act of 1978," 92 Stat. 3708, 12 U.S.C.A. 3415.

(D)

(1) This section is not intended to expand, limit, or otherwise affect any authority granted under federal law or the law of this state to any party, including a governmental authority, to procure, request, or require a customer's financial records. This section does not apply to investigations or examinations conducted under authority granted by Chapter 169., 1707., 3737., or 4735. of the Revised Code.

(2) Division (B) of this section does not apply to financial records required to be assembled or provided pursuant to a subpoena issued by or on motion of a prosecuting attorney who has probable cause to believe that a crime has been committed or a grand jury, if all of the following apply:

(a) The financial records or copies of the financial records are subpoenaed for purposes of a criminal investigation or prosecution;

(b) The subpoena is delivered to the financial institution at least ten days before the records are to be provided;

(c) The subpoena identifies individual items to be provided or is for statements of the customer's account for a specified period of time but only as is relevant to the possible crime being investigated.

If any financial record assembled or provided by a financial institution pursuant to such a subpoena or any information derived from the financial record is introduced as evidence in any criminal trial and if any nonindigent defendant is convicted of an offense at that trial, the trial court shall charge against the defendant, as a cost of prosecution, all actual and necessary costs directly incurred by the financial institution in searching for, reproducing, or transporting the financial records provided the financial institution is not a defendant at the trial. A defendant against whom costs are charged pursuant to this division shall pay the costs to the court which shall forward the payment to the financial institution. For purposes of this division, the trial court shall determine whether a defendant is indigent. The rates of payment established by rule pursuant to division (C) of this section shall be used by the trial court in charging costs under this division.

(E) Notwithstanding division (D) of this section, in any proceeding, action, or investigation that involves an alleged violation of section 2921.02, 2921.41, 2921.42, or 2921.43 of the Revised Code, that either involves a property interest of the state or occurred within the scope of state employment or during the performance of a state public official's or state public servant's duties, and in which a financial institution is required or requested to assemble or provide financial records, the financial institution has a right of reimbursement from the state treasury for all actual and necessary costs incurred in searching for, reproducing, or transporting the financial records, at the rates established by rule under division (C) of this section. The reimbursement shall be made only if the financial institution is not a party to, or subject of the investigation, action, or proceeding, or is a party to the investigation, action, or proceeding solely by reason of its holding assets of another party defendant, with no cause of action alleged against the financial institution, and only if the financial institution has not acted negligently in the management of the deposit, account, service, or other relationship to which those financial records pertain. The reimbursement shall be made promptly, whether or not the financial records are entered into evidence. As used in this division, "state" means only the state of Ohio and does not include any political subdivision.

Effective Date: 09-26-1996



Section 9.03 - Newsletters of political subdivisions.

(A) As used in this section :

(1) "Political subdivision" means any body corporate and politic, except a municipal corporation that has adopted a charter under Section 7 of Article XVIII, Ohio Constitution, and except a county that has adopted a charter under Sections 3 and 4 of Article X, Ohio Constitution, to which both of the following apply:

(a) It is responsible for governmental activities only in a geographic area smaller than the state.

(b) It is subject to the sovereign immunity of the state.

(2) "Cigarettes" and "tobacco product" have the same meanings as in section 5743.01 of the Revised Code.

(3) "Transaction" has the same meaning as in section 1315.51 of the Revised Code.

(4) "Campaign committee," "campaign fund," "candidate," "legislative campaign fund," "political action committee," "political committee," "political party," and "separate segregated fund" have the same meanings as in section 3517.01 of the Revised Code.

(B) Except as otherwise provided in division (C) of this section, the governing body of a political subdivision may use public funds to publish and distribute newsletters, or to use any other means, to communicate information about the plans, policies, and operations of the political subdivision to members of the public within the political subdivision and to other persons who may be affected by the political subdivision.

(C) Except as otherwise provided in division (A)(7) of section 340.03 or division (A)(12) of section 340.033 of the Revised Code, no governing body of a political subdivision shall use public funds to do any of the following:

(1) Publish, distribute, or otherwise communicate information that does any of the following:

(a) Contains defamatory, libelous, or obscene matter;

(b) Promotes alcoholic beverages, cigarettes or other tobacco products, or any illegal product, service, or activity;

(c) Promotes illegal discrimination on the basis of race, color, religion, national origin, handicap, age, or ancestry;

(d) Supports or opposes any labor organization or any action by, on behalf of, or against any labor organization;

(e) Supports or opposes the nomination or election of a candidate for public office, the investigation, prosecution, or recall of a public official, or the passage of a levy or bond issue.

(2) Compensate any employee of the political subdivision for time spent on any activity to influence the outcome of an election for any of the purposes described in division (C)(1)(e) of this section. Division (C)(2) of this section does not prohibit the use of public funds to compensate an employee of a political subdivision for attending a public meeting to present information about the political subdivision's finances, activities, and governmental actions in a manner that is not designed to influence the outcome of an election or the passage of a levy or bond issue, even though the election, levy, or bond issue is discussed or debated at the meeting.

(D) Except as otherwise provided in division (A)(7) of section 340.03 or division (A)(12) of section 340.033 of the Revised Code or in division (E) of this section, no person shall knowingly conduct a direct or indirect transaction of public funds to the benefit of any of the following:

(1) A campaign committee;

(2) A political action committee;

(3) A legislative campaign fund;

(4) A political party;

(5) A campaign fund;

(6) A political committee;

(7) A separate segregated fund;

(8) A candidate.

(E) Division (D) of this section does not prohibit the utilization of any person's own time to speak in support of or in opposition to any candidate, recall, referendum, levy, or bond issue unless prohibited by any other section of the Revised Code.

(F) Nothing in this section prohibits or restricts any political subdivision from sponsoring, participating in, or doing any of the following:

(1) Charitable or public service advertising that is not commercial in nature;

(2) Advertising of exhibitions, performances, programs, products, or services that are provided by employees of a political subdivision or are provided at or through premises owned or operated by a political subdivision;

(3) Licensing an interest in a name or mark that is owned or controlled by the political subdivision.

(G) Whoever violates division (D) of this section shall be punished as provided in section 3599.40 of the Revised Code.

Amended by 129th General AssemblyFile No.114,HB 326, §1, eff. 9/5/2012.



Section 9.04 - State funds for nontherapeutic abortion benefits.

(A) As used in this section:

(1) "Nontherapeutic abortion" means an abortion that is performed or induced when the life of the mother would not be endangered if the fetus were carried to term or when the pregnancy of the mother was not the result of rape or incest reported to a law enforcement agency.

(2) "Policy, contract, or plan" means a policy, contract, or plan of one or more insurance companies, medical care corporations, health care corporations, health maintenance organizations, preferred provider organizations, or other entities that provides health, medical, hospital, or surgical coverage, benefits, or services to elected or appointed officers or employees of the state or any political subdivision thereof. "Policy, contract, or plan" includes a plan that is associated with a self-insurance program and a policy, contract, or plan that implements a collective bargaining agreement.

(3) "Political subdivision" means any body corporate and politic that is responsible for governmental activities in a geographic area smaller than the state, except that "political subdivision" does not include either of the following:

(a) A municipal corporation;

(b) A county that has adopted a charter under Section 3 of Article X, Ohio Constitution, to the extent that it is exercising the powers of local self-government as provided in that charter and is subject to Section 3 of Article XVIII, Ohio Constitution.

(4) "State" means the state of Ohio, including the general assembly, the supreme court, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, colleges and universities, institutions, and other instrumentalities of the state of Ohio. "State" does not include political subdivisions.

(B) Subject to division (C) of this section, but notwithstanding other provisions of the Revised Code that conflict with the prohibition specified in this division, funds of the state or any political subdivision thereof shall not be expended directly or indirectly to pay the costs, premiums, or charges associated with a policy, contract, or plan if the policy, contract, or plan provides coverage, benefits, or services related to a nontherapeutic abortion.

(C) Division (B) of this section does not preclude the state or any political subdivision thereof from expending funds to pay the costs, premiums, or charges associated with a policy, contract, or plan that includes a rider or other provision offered on an individual basis under which an elected or appointed official or employee who accepts the offer of the rider or provision may obtain coverage of a nontherapeutic abortion through the policy, contract, or plan if the individual pays for all of the costs, premiums, or charges associated with the rider or provision, including all administrative expenses related to the rider or provision and any claim made for a nontherapeutic abortion.

(D) In addition to the laws specified in division (A) of section 4117.10 of the Revised Code that prevail over conflicting provisions of agreements between employee organizations and public employers, divisions (B) and (C) of this section shall prevail over conflicting provisions of that nature.

Renumbered and amended from § 124.85 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 9.041 - Childbirth preferred over abortion.

It is the public policy of the state of Ohio to prefer childbirth over abortion to the extent that is constitutionally permissible.

Effective Date: 04-05-2007



Section 9.06 - Private operation and management of initial intensive program prison.

(A)

(1) The department of rehabilitation and correction may contract for the private operation and management pursuant to this section of the initial intensive program prison established pursuant to section 5120.033 of the Revised Code, if one or more intensive program prisons are established under that section, and may contract for the private operation and management of any other facility under this section. Counties and municipal corporations to the extent authorized in sections 307.93, 341.35, 753.03, and 753.15 of the Revised Code may contract for the private operation and management of a facility under this section. A contract entered into under this section shall be for an initial term specified in the contract with an option to renew for additional periods of two years.

(2) The department of rehabilitation and correction, by rule, shall adopt minimum criteria and specifications that a person or entity, other than a person or entity that satisfies the criteria set forth in division (A)(3)(a) of this section and subject to division (I) of this section, must satisfy in order to apply to operate and manage as a contractor pursuant to this section the initial intensive program prison established pursuant to section 5120.033 of the Revised Code, if one or more intensive program prisons are established under that section.

(3) Subject to division (I) of this section, any person or entity that applies to operate and manage a facility as a contractor pursuant to this section shall satisfy one or more of the following criteria:

(a) The person or entity , at the time of the application, operates and manages one or more facilities accredited by the American correctional association.

(b) The person or entity satisfies all of the minimum criteria and specifications adopted by the department of rehabilitation and correction pursuant to division (A)(2) of this section, provided that this alternative shall be available only in relation to the initial intensive program prison established pursuant to section 5120.033 of the Revised Code, if one or more intensive program prisons are established under that section.

(4) Subject to division (I) of this section, before a public entity may enter into a contract under this section, the contractor shall convincingly demonstrate to the public entity that it can operate the facility with the inmate capacity required by the public entity and provide the services required in this section and realize at least a five per cent savings over the projected cost to the public entity of providing these same services to operate the facility that is the subject of the contract. No out-of-state prisoners may be housed in any facility that is the subject of a contract entered into under this section.

(B) Subject to division (I) of this section, any contract entered into under this section shall include all of the following:

(1) A requirement that , if the contractor applied pursuant to division (A)(3)(b) of this section, the contractor continue complying with the applicable criteria and specifications adopted by the department of rehabilitation and correction pursuant to division (A)(2) of this section;

(2) A requirement that all of the following conditions be met:

(a) The contractor begins the process of accrediting the facility with the American correctional association no later than sixty days after the facility receives its first inmate.

(b) The contractor receives accreditation of the facility within twelve months after the date the contractor applies to the American correctional association for accreditation.

(c) Once the accreditation is received, the contractor maintains it for the duration of the contract term.

(d) If the contractor does not comply with divisions (B)(2)(a) to (c) of this section, the contractor is in violation of the contract, and the public entity may revoke the contract at its discretion.

(3) A requirement that the contractor comply with all rules promulgated by the department of rehabilitation and correction that apply to the operation and management of correctional facilities, including the minimum standards for jails in Ohio and policies regarding the use of force and the use of deadly force, although the public entity may require more stringent standards, and comply with any applicable laws, rules, or regulations of the federal, state, and local governments, including, but not limited to, sanitation, food service, safety, and health regulations. The contractor shall be required to send copies of reports of inspections completed by the appropriate authorities regarding compliance with rules and regulations to the director of rehabilitation and correction or the director's designee and, if contracting with a local public entity, to the governing authority of that entity.

(4) A requirement that the contractor report for investigation all crimes in connection with the facility to the public entity, to all local law enforcement agencies with jurisdiction over the place at which the facility is located, and, for a crime committed at a state correctional institution, to the state highway patrol;

(5) A requirement that the contractor immediately report all escapes from the facility, and the apprehension of all escapees, by telephone and in writing to all local law enforcement agencies with jurisdiction over the place at which the facility is located, to the prosecuting attorney of the county in which the facility is located, to the state highway patrol, to a daily newspaper having general circulation in the county in which the facility is located, and, if the facility is a state correctional institution, to the department of rehabilitation and correction. The written notice may be by either facsimile transmission or mail. A failure to comply with this requirement regarding an escape is a violation of section 2921.22 of the Revised Code.

(6) A requirement that, if the facility is a state correctional institution, the contractor provide a written report within specified time limits to the director of rehabilitation and correction or the director's designee of all unusual incidents at the facility as defined in rules promulgated by the department of rehabilitation and correction or, if the facility is a local correctional institution, that the contractor provide a written report of all unusual incidents at the facility to the governing authority of the local public entity;

(7) A requirement that the contractor maintain proper control of inmates' personal funds pursuant to rules promulgated by the department of rehabilitation and correction for state correctional institutions or pursuant to the minimum standards for jails along with any additional standards established by the local public entity for local correctional institutions and that records pertaining to these funds be made available to representatives of the public entity for review or audit;

(8) A requirement that the contractor prepare and distribute to the director of rehabilitation and correction or, if contracting with a local public entity, to the governing authority of the local entity annual budget income and expenditure statements and funding source financial reports;

(9) A requirement that the public entity appoint and supervise a full-time contract monitor, that the contractor provide suitable office space for the contract monitor at the facility, and that the contractor allow the contract monitor unrestricted access to all parts of the facility and all records of the facility except the contractor's financial records;

(10) A requirement that if the facility is a state correctional institution designated department of rehabilitation and correction staff members be allowed access to the facility in accordance with rules promulgated by the department;

(11) A requirement that the contractor provide internal and perimeter security as agreed upon in the contract;

(12) If the facility is a state correctional institution, a requirement that the contractor impose discipline on inmates housed in the facility only in accordance with rules promulgated by the department of rehabilitation and correction;

(13) A requirement that the facility be staffed at all times with a staffing pattern approved by the public entity and adequate both to ensure supervision of inmates and maintenance of security within the facility and to provide for programs, transportation, security, and other operational needs. In determining security needs, the contractor shall be required to consider, among other things, the proximity of the facility to neighborhoods and schools.

(14) If the contract is with a local public entity, a requirement that the contractor provide services and programs, consistent with the minimum standards for jails promulgated by the department of rehabilitation and correction under section 5120.10 of the Revised Code;

(15) A clear statement that no immunity from liability granted to the state, and no immunity from liability granted to political subdivisions under Chapter 2744. of the Revised Code, shall extend to the contractor or any of the contractor's employees;

(16) A statement that all documents and records relevant to the facility shall be maintained in the same manner required for, and subject to the same laws, rules, and regulations as apply to, the records of the public entity;

(17) Authorization for the public entity to impose a fine on the contractor from a schedule of fines included in the contract for the contractor's failure to perform its contractual duties or to cancel the contract, as the public entity considers appropriate. If a fine is imposed, the public entity may reduce the payment owed to the contractor pursuant to any invoice in the amount of the imposed fine.

(18) A statement that all services provided or goods produced at the facility shall be subject to the same regulations, and the same distribution limitations, as apply to goods and services produced at other correctional institutions;

(19) If the facility is a state correctional institution, authorization for the department to establish one or more prison industries at the facility ;

(20) A requirement that, if the facility is an intensive program prison established pursuant to section 5120.033 of the Revised Code, the facility shall comply with all criteria for intensive program prisons of that type that are set forth in that section;

(21) If the facility is a state correctional institution, a requirement that the contractor provide clothing for all inmates housed in the facility that is conspicuous in its color, style, or color and style, that conspicuously identifies its wearer as an inmate, and that is readily distinguishable from clothing of a nature that normally is worn outside the facility by non-inmates, that the contractor require all inmates housed in the facility to wear the clothing so provided, and that the contractor not permit any inmate, while inside or on the premises of the facility or while being transported to or from the facility, to wear any clothing of a nature that does not conspicuously identify its wearer as an inmate and that normally is worn outside the facility by non-inmates.

(C) No contract entered into under this section may require, authorize, or imply a delegation of the authority or responsibility of the public entity to a contractor for any of the following:

(1) Developing or implementing procedures for calculating inmate release and parole eligibility dates and recommending the granting or denying of parole, although the contractor may submit written reports that have been prepared in the ordinary course of business;

(2) Developing or implementing procedures for calculating and awarding earned credits, approving the type of work inmates may perform and the wage or earned credits, if any, that may be awarded to inmates engaging in that work, and granting, denying, or revoking earned credits;

(3) For inmates serving a term imposed for a felony offense committed prior to July 1, 1996, or for a misdemeanor offense, developing or implementing procedures for calculating and awarding good time, approving the good time, if any, that may be awarded to inmates engaging in work, and granting, denying, or revoking good time;

(4) Classifying an inmate or placing an inmate in a more or a less restrictive custody than the custody ordered by the public entity;

(5) Approving inmates for work release;

(6) Contracting for local or long distance telephone services for inmates or receiving commissions from those services at a facility that is owned by or operated under a contract with the department.

(D) A contractor that has been approved to operate a facility under this section, and a person or entity that enters into a contract for specialized services, as described in division (I) of this section, relative to an intensive program prison established pursuant to section 5120.033 of the Revised Code to be operated by a contractor that has been approved to operate the prison under this section, shall provide an adequate policy of insurance specifically including, but not limited to, insurance for civil rights claims as determined by a risk management or actuarial firm with demonstrated experience in public liability for state governments. The insurance policy shall provide that the state, including all state agencies, and all political subdivisions of the state with jurisdiction over the facility or in which a facility is located are named as insured, and that the state and its political subdivisions shall be sent any notice of cancellation. The contractor may not self-insure.

A contractor that has been approved to operate a facility under this section, and a person or entity that enters into a contract for specialized services, as described in division (I) of this section, relative to an intensive program prison established pursuant to section 5120.033 of the Revised Code to be operated by a contractor that has been approved to operate the prison under this section, shall indemnify and hold harmless the state, its officers, agents, and employees, and any local government entity in the state having jurisdiction over the facility or ownership of the facility, shall reimburse the state for its costs in defending the state or any of its officers, agents, or employees, and shall reimburse any local government entity of that nature for its costs in defending the local government entity, from all of the following:

(1) Any claims or losses for services rendered by the contractor, person, or entity performing or supplying services in connection with the performance of the contract;

(2) Any failure of the contractor, person, or entity or its officers or employees to adhere to the laws, rules, regulations, or terms agreed to in the contract;

(3) Any constitutional, federal, state, or civil rights claim brought against the state related to the facility operated and managed by the contractor;

(4) Any claims, losses, demands, or causes of action arising out of the contractor's, person's, or entity's activities in this state;

(5) Any attorney's fees or court costs arising from any habeas corpus actions or other inmate suits that may arise from any event that occurred at the facility or was a result of such an event, or arise over the conditions, management, or operation of the facility, which fees and costs shall include, but not be limited to, attorney's fees for the state's representation and for any court-appointed representation of any inmate, and the costs of any special judge who may be appointed to hear those actions or suits.

(E) Private correctional officers of a contractor operating and managing a facility pursuant to a contract entered into under this section may carry and use firearms in the course of their employment only after being certified as satisfactorily completing an approved training program as described in division (A) of section 109.78 of the Revised Code.

(F) Upon notification by the contractor of an escape from, or of a disturbance at, the facility that is the subject of a contract entered into under this section, the department of rehabilitation and correction and state and local law enforcement agencies shall use all reasonable means to recapture escapees or quell any disturbance. Any cost incurred by the state or its political subdivisions relating to the apprehension of an escapee or the quelling of a disturbance at the facility shall be chargeable to and borne by the contractor. The contractor shall also reimburse the state or its political subdivisions for all reasonable costs incurred relating to the temporary detention of the escapee following recapture.

(G) Any offense that would be a crime if committed at a state correctional institution or jail, workhouse, prison, or other correctional facility shall be a crime if committed by or with regard to inmates at facilities operated pursuant to a contract entered into under this section.

(H) A contractor operating and managing a facility pursuant to a contract entered into under this section shall pay any inmate workers at the facility at the rate approved by the public entity. Inmates working at the facility shall not be considered employees of the contractor.

(I) In contracting for the private operation and management pursuant to division (A) of this section of any intensive program prison established pursuant to section 5120.033 of the Revised Code, the department of rehabilitation and correction may enter into a contract with a contractor for the general operation and management of the prison and may enter into one or more separate contracts with other persons or entities for the provision of specialized services for persons confined in the prison, including, but not limited to, security or training services or medical, counseling, educational, or similar treatment programs. If, pursuant to this division, the department enters into a contract with a contractor for the general operation and management of the prison and also enters into one or more specialized service contracts with other persons or entities, all of the following apply:

(1) The contract for the general operation and management shall comply with all requirements and criteria set forth in this section, and all provisions of this section apply in relation to the prison operated and managed pursuant to the contract.

(2) Divisions (A)(2), (B), and (C) of this section do not apply in relation to any specialized services contract, except to the extent that the provisions of those divisions clearly are relevant to the specialized services to be provided under the specialized services contract. Division (D) of this section applies in relation to each specialized services contract.

(J) If, on or after the effective date of this amendment, a contractor enters into a contract with the department of rehabilitation and correction under this section for the operation and management of any facility described in Section 753.10 of the act in which this amendment was adopted, if the contract provides for the sale of the facility to the contractor, if the facility is sold to the contractor subsequent to the execution of the contract, and if the contractor is privately operating and managing the facility, notwithstanding the contractor's private operation and management of the facility, all of the following apply:

(1) Except as expressly provided to the contrary in this section, the facility being privately operated and managed by the contractor shall be considered for purposes of the Revised Code as being under the control of, or under the jurisdiction of, the department of rehabilitation and correction.

(2) Any reference in this section to "state correctional institution," any reference in Chapter 2967. of the Revised Code to "state correctional institution," other than the definition of that term set forth in section 2967.01 of the Revised Code, or to "prison," and any reference in Chapter 2929., 5120., 5145., 5147., or 5149. or any other provision of the Revised Code to "state correctional institution" or "prison" shall be considered to include a reference to the facility being privately operated and managed by the contractor, unless the context makes the inclusion of that facility clearly inapplicable.

(3) Upon the sale and conveyance of the facility, the facility shall be returned to the tax list and duplicate maintained by the county auditor, and the facility shall be subject to all real property taxes and assessments. No exemption from real property taxation pursuant to Chapter 5709. of the Revised Code shall apply to the facility conveyed. The gross receipts and income of the contractor to whom the facility is conveyed that are derived from operating and managing the facility under this section shall be subject to gross receipts and income taxes levied by the state and its subdivisions, including the taxes levied pursuant to Chapters 718., 5747., 5748., and 5751. of the Revised Code. Unless exempted under another section of the Revised Code, transactions involving a contractor as a consumer or purchaser are subject to any tax levied under Chapters 5739. and 5741. of the Revised Code.

(4) After the sale and conveyance of the facility, all of the following apply:

(a) Before the contractor may resell or otherwise transfer the facility and the real property on which it is situated, any surrounding land that also was transferred under the contract, or both the facility and real property on which it is situated plus the surrounding land that was transferred under the contract, the contractor first must offer the state the opportunity to repurchase the facility, real property, and surrounding land that is to be resold or transferred and must sell the facility, real property, and surrounding land to the state if the state so desires, pursuant to and in accordance with the repurchase clause included in the contract.

(b) Upon the default by the contractor of any financial agreement for the purchase of the facility and the real property on which it is situated, any surrounding land that also was transferred under the contract, or both the facility and real property on which it is situated plus the surrounding land that was transferred under the contract, upon the default by the contractor of any other term in the contract, or upon the financial insolvency of the contractor or inability of the contractor to meet its contractual obligations, the state may repurchase the facility, real property, and surrounding land, if the state so desires, pursuant to and in accordance with the repurchase clause included in the contract.

(c) If the contract entered into under this section for the operation and management of a state correctional institution is terminated, both of the following apply:

(i) The operation and management responsibilities of the state correctional institution shall be transferred to another contractor under the same terms and conditions as applied to the original contractor or to the department of rehabilitation and correction.

(ii) The department of rehabilitation and correction or the new contractor, whichever is applicable, may enter into an agreement with the terminated contractor to purchase the terminated contractor's equipment, supplies, furnishings, and consumables.

(K) Any action asserting that section 9.06 of the Revised Code or section 753.10 of the act in which this amendment was adopted violates any provision of the Ohio constitution and any claim asserting that any action taken by the governor or the department of administrative services or the department of rehabilitation and correction pursuant to section 9.06 of the Revised Code or section 753.10 of the act in which this amendment was adopted violates any provision of the Ohio constitution or any provision of the Revised Code shall be brought in the court of common pleas of Franklin county. The court shall give any action filed pursuant to this division priority over all other civil cases pending on its docket and expeditiously make a determination on the claim. If an appeal is taken from any final order issued in a case brought pursuant to this division, the court of appeals shall give the case priority over all other civil cases pending on its docket and expeditiously make a determination on the appeal.

(L) As used in this section:

(1) "Public entity" means the department of rehabilitation and correction, or a county or municipal corporation or a combination of counties and municipal corporations, that has jurisdiction over a facility that is the subject of a contract entered into under this section.

(2) "Local public entity" means a county or municipal corporation, or a combination of counties and municipal corporations, that has jurisdiction over a jail, workhouse, or other correctional facility used only for misdemeanants that is the subject of a contract entered into under this section.

(3) "Governing authority of a local public entity" means, for a county, the board of county commissioners; for a municipal corporation, the legislative authority; for a combination of counties and municipal corporations, all the boards of county commissioners and municipal legislative authorities that joined to create the facility.

(4) "Contractor" means a person or entity that enters into a contract under this section to operate and manage a jail, workhouse, or other correctional facility.

(5) "Facility" means any of the following:

(a) The specific county, multicounty, municipal, municipal-county, or multicounty-municipal jail, workhouse, prison, or other type of correctional institution or facility used only for misdemeanants that is the subject of a contract entered into under this section;

(b) Any state correctional institution that is the subject of a contract entered into under this section, including any facility described in Section 753.10 of the act in which this amendment was adopted at any time prior to or after any sale to a contractor of the state's right, title, and interest in the facility, the land situated thereon, and specified surrounding land.

(6) "Person or entity" in the case of a contract for the private operation and management of a state correctional institution, includes an employee organization, as defined in section 4117.01 of the Revised Code, that represents employees at state correctional institutions.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 2008 HB130 04-07-2009



Section 9.07 - Correctional facility to house out-of-state prisoners.

(A) As used in this section:

(1) "Deadly weapon" has the same meaning as in section 2923.11 of the Revised Code.

(2) "Governing authority of a local public entity" means whichever of the following is applicable:

(a) For a county, the board of county commissioners of the county;

(b) For a municipal corporation, the legislative authority of the municipal corporation;

(c) For a combination of counties, a combination of municipal corporations, or a combination of one or more counties and one or more municipal corporations, all boards of county commissioners and legislative authorities of all of the counties and municipal corporations that combined to form a local public entity for purposes of this section.

(3) "Local public entity" means a county, a municipal corporation, a combination of counties, a combination of municipal corporations, or a combination of one or more counties and one or more municipal corporations.

(4) "Non-contracting political subdivision" means any political subdivision to which all of the following apply:

(a) A correctional facility for the housing of out-of-state prisoners in this state is or will be located in the political subdivision.

(b) The correctional facility described in division (A)(4)(a) of this section is being operated and managed, or will be operated and managed, by a local public entity or a private contractor pursuant to a contract entered into prior to March 17, 1998, or a contract entered into on or after March 17, 1998, under this section.

(c) The political subdivision is not a party to the contract described in division (A)(4)(b) of this section for the management and operation of the correctional facility.

(5) "Out-of-state jurisdiction" means the United States, any state other than this state, and any political subdivision or other jurisdiction located in a state other than this state.

(6) "Out-of-state prisoner" means a person who is convicted of a crime in another state or under the laws of the United States or who is found under the laws of another state or of the United States to be a delinquent child or the substantially equivalent designation.

(7) "Private contractor" means either of the following:

(a) A person who, on or after March 17, 1998, enters into a contract under this section with a local public entity to operate and manage a correctional facility in this state for out-of-state prisoners.

(b) A person who, pursuant to a contract with a local public entity entered into prior to March 17, 1998, operates and manages on March 17, 1998, a correctional facility in this state for housing out-of-state prisoners.

(B) Subject to division (I) of this section, the only entities other than this state that are authorized to operate a correctional facility to house out-of-state prisoners in this state are a local public entity that operates a correctional facility pursuant to this section or a private contractor that operates a correctional facility pursuant to this section under a contract with a local public entity.

Subject to division (I) of this section, a private entity may operate a correctional facility in this state for the housing of out-of-state prisoners only if the private entity is a private contractor that enters into a contract that comports with division (D) of this section with a local public entity for the management and operation of the correctional facility.

(C)

(1) Except as provided in this division, on and after March 17, 1998, a local public entity shall not enter into a contract with an out-of-state jurisdiction to house out-of-state prisoners in a correctional facility in this state. On and after March 17, 1998, a local public entity may enter into a contract with an out-of-state jurisdiction to house out-of-state prisoners in a correctional facility in this state only if the local public entity and the out-of-state jurisdiction with which the local public entity intends to contract jointly submit to the department of rehabilitation and correction a statement that certifies the correctional facility's intended use, intended prisoner population, and custody level, and the department reviews and comments upon the plans for the design or renovation of the correctional facility regarding their suitability for the intended prisoner population specified in the submitted statement.

(2) If a local public entity and an out-of-state jurisdiction enter into a contract to house out-of-state prisoners in a correctional facility in this state as authorized under division (C)(1) of this section, in addition to any other provisions it contains, the contract shall include whichever of the following provisions is applicable:

(a) If a private contractor will operate the facility in question pursuant to a contract entered into in accordance with division (D) of this section, a requirement that, if the facility is closed or ceases to operate for any reason and if the conversion plan described in division (D)(16) of this section is not complied with, the out-of-state jurisdiction will be responsible for housing and transporting the prisoners who are in the facility at the time it is closed or ceases to operate and for the cost of so housing and transporting those prisoners;

(b) If a private contractor will not operate the facility in question pursuant to a contract entered into in accordance with division (D) of this section, a conversion plan that will be followed if, for any reason, the facility is closed or ceases to operate. The conversion plan shall include, but is not limited to, provisions that specify whether the local public entity or the out-of-state jurisdiction will be responsible for housing and transporting the prisoners who are in the facility at the time it is closed or ceases to operate and for the cost of so housing and transporting those prisoners.

(3) If a local public entity and an out-of-state jurisdiction intend to enter into a contract to house out-of-state prisoners in a correctional facility in this state as authorized under division (C)(1) of this section, or if a local public entity and a private contractor intend to enter into a contract pursuant to division (D) of this section for the private contractor's management and operation of a correctional facility in this state to house out-of-state prisoners, prior to entering into the contract the local public entity and the out-of-state jurisdiction, or the local public entity and the private contractor, whichever is applicable, shall conduct a public hearing in accordance with this division, and, prior to entering into the contract, the governing authority of the local public entity in which the facility is or will be located shall authorize the location and operation of the facility. The hearing shall be conducted at a location within the municipal corporation or township in which the facility is or will be located. At least one week prior to conducting the hearing, the local public entity and the out-of-state jurisdiction or private contractor with the duty to conduct the hearing shall cause notice of the date, time, and place of the hearing to be made by publication in the newspaper with the largest general circulation in the county in which the municipal corporation or township is located. The notice shall be of a sufficient size that it covers at least one-quarter of a page of the newspaper in which it is published. This division applies to a private contractor that, pursuant to the requirement set forth in division (I) of this section, is required to enter into a contract under division (D) of this section.

(D) Subject to division (I) of this section, on and after March 17, 1998, if a local public entity enters into a contract with a private contractor for the management and operation of a correctional facility in this state to house out-of-state prisoners, the contract, at a minimum, shall include all of the following provisions:

(1) A requirement that the private contractor seek and obtain accreditation from the American correctional association for the correctional facility within two years after accepting the first out-of-state prisoner at the correctional facility under the contract and that it maintain that accreditation for the term of the contract;

(2) A requirement that the private contractor comply with all applicable laws, rules, or regulations of the government of this state, political subdivisions of this state, and the United States, including, but not limited to, all sanitation, food service, safety, and health regulations;

(3) A requirement that the private contractor send copies of reports of inspections completed by appropriate authorities regarding compliance with laws, rules, and regulations of the type described in division (D)(2) of this section to the director of rehabilitation and correction or the director's designee and to the governing authority of the local public entity in which the correctional facility is located;

(4) A requirement that the private contractor report to the local law enforcement agencies with jurisdiction over the place at which the correctional facility is located, for investigation, all criminal offenses or delinquent acts that are committed in or on the grounds of, or otherwise in connection with, the correctional facility and report to the department of rehabilitation and correction all disturbances at the facility;

(5) A requirement that the private contractor immediately report all escapes from the facility, and the apprehension of all escapees, by telephone and in writing to the department of rehabilitation and correction, to all local law enforcement agencies with jurisdiction over the place at which the facility is located, to the state highway patrol, to the prosecuting attorney of the county in which the facility is located, and to a daily newspaper having general circulation in the county in which the facility is located. The written notice may be by either facsimile transmission or mail. A failure to comply with this requirement is a violation of section 2921.22 of the Revised Code.

(6) A requirement that the private contractor provide a written report to the director of rehabilitation and correction or the director's designee and to the governing authority of the local public entity in which the correctional facility is located of all unusual incidents occurring at the correctional facility. The private contractor shall report the incidents in accordance with the incident reporting rules that, at the time of the incident, are applicable to state correctional facilities for similar incidents occurring at state correctional facilities.

(7) A requirement that the private contractor provide internal and perimeter security to protect the public, staff members of the correctional facility, and prisoners in the correctional facility;

(8) A requirement that the correctional facility be staffed at all times with a staffing pattern that is adequate to ensure supervision of inmates and maintenance of security within the correctional facility and to provide for appropriate programs, transportation, security, and other operational needs. In determining security needs for the correctional facility, the private contractor and the contract requirements shall fully take into account all relevant factors, including, but not limited to, the proximity of the facility to neighborhoods and schools.

(9) A requirement that the private contractor provide an adequate policy of insurance that satisfies the requirements set forth in division (D) of section 9.06 of the Revised Code regarding contractors who operate and manage a facility under that section, and that the private contractor indemnify and hold harmless the state, its officers, agents, and employees, and any local public entity in the state with jurisdiction over the place at which the correctional facility is located or that owns the correctional facility, reimburse the state for its costs in defending the state or any of its officers, agents, or employees, and reimburse any local government entity of that nature for its costs in defending the local government entity, in the manner described in division (D) of that section regarding contractors who operate and manage a facility under that section;

(10) A requirement that the private contractor adopt for prisoners housed in the correctional facility the security classification system and schedule adopted by the department of rehabilitation and correction under section 5145.03 of the Revised Code, classify in accordance with the system and schedule each prisoner housed in the facility, and house all prisoners in the facility in accordance with their classification under this division;

(11) A requirement that the private contractor will not accept for housing, and will not house, in the correctional facility any out-of-state prisoner in relation to whom any of the following applies:

(a) The private entity has not obtained from the out-of-state jurisdiction that imposed the sentence or sanction under which the prisoner will be confined in this state a copy of the institutional record of the prisoner while previously confined in that out-of-state jurisdiction or a statement that the prisoner previously has not been confined in that out-of-state jurisdiction and a copy of all medical records pertaining to that prisoner that are in the possession of the out-of-state jurisdiction.

(b) The prisoner, while confined in any out-of-state jurisdiction, has a record of institutional violence involving the use of a deadly weapon or a pattern of committing acts of an assaultive nature against employees of, or visitors to, the place of confinement or has a record of escape or attempted escape from secure custody.

(c) Under the security classification system and schedule adopted by the department of rehabilitation and correction under section 5145.03 of the Revised Code and adopted by the private contractor under division (B)(10) of this section, the out-of-state prisoner would be classified as being at a security level higher than medium security.

(12) A requirement that the private contractor, prior to housing any out-of-state prisoner in the correctional facility under the contract, enter into a written agreement with the department of rehabilitation and correction that sets forth a plan and procedure that will be used to coordinate law enforcement activities of state law enforcement agencies and of local law enforcement agencies with jurisdiction over the place at which the facility is located in response to any riot, rebellion, escape, insurrection, or other emergency occurring inside or outside the facility;

(13) A requirement that the private contractor cooperate with the correctional institution inspection committee in the committee's performance of its duties under section 103.73 of the Revised Code and provide the committee, its subcommittees, and its staff members, in performing those duties, with access to the correctional facility as described in that section;

(14) A requirement that the private contractor permit any peace officer who serves a law enforcement agency with jurisdiction over the place at which the correctional facility is located to enter into the facility to investigate any criminal offense or delinquent act that allegedly has been committed in or on the grounds of, or otherwise in connection with, the facility;

(15) A requirement that the private contractor will not employ any person at the correctional facility until after the private contractor has submitted to the bureau of criminal identification and investigation, on a form prescribed by the superintendent of the bureau, a request that the bureau conduct a criminal records check of the person and a requirement that the private contractor will not employ any person at the facility if the records check or other information possessed by the contractor indicates that the person previously has engaged in malfeasance;

(16) A requirement that the private contractor will not accept for housing, and will not house, in the correctional facility any out-of-state prisoner unless the private contractor and the out-of-state jurisdiction that imposed the sentence for which the prisoner is to be confined agree that, if the out-of-state prisoner is confined in the facility in this state, commits a criminal offense while confined in the facility, is convicted of or pleads guilty to that offense, and is sentenced to a term of confinement for that offense but is not sentenced to death for that offense, the private contractor and the out-of-state jurisdiction will do all of the following:

(a) Unless section 5120.50 of the Revised Code does not apply in relation to the offense the prisoner committed while confined in this state and the term of confinement imposed for that offense, the out-of-state jurisdiction will accept the prisoner pursuant to that section for service of that term of confinement and for any period of time remaining under the sentence for which the prisoner was confined in the facility in this state, the out-of-state jurisdiction will confine the prisoner pursuant to that section for that term and that remaining period of time, and the private contractor will transport the prisoner to the out-of-state jurisdiction for service of that term and that remaining period of time.

(b) If section 5120.50 of the Revised Code does not apply in relation to the offense the prisoner committed while confined in this state and the term of confinement imposed for that offense, the prisoner shall be returned to the out-of-state jurisdiction or its private contractor for completion of the period of time remaining under the out-of-state sentence for which the prisoner was confined in the facility in this state before starting service of the term of confinement imposed for the offense committed while confined in this state, the out-of-state jurisdiction or its private contractor will confine the prisoner for that remaining period of time and will transport the prisoner outside of this state for service of that remaining period of time, and, if the prisoner is confined in this state in a facility operated by the department of rehabilitation and correction, the private contractor will be financially responsible for reimbursing the department at the per diem cost of confinement for the duration of that incarceration, with the amount of the reimbursement so paid to be deposited in the department's prisoner programs fund.

(17) A requirement that the private contractor, prior to housing any out-of-state prisoner in the correctional facility under the contract, enter into an agreement with the local public entity that sets forth a conversion plan that will be followed if, for any reason, the facility is closed or ceases to operate. The conversion plan shall include, but is not limited to, provisions that specify whether the private contractor, the local public entity, or the out-of-state jurisdictions that imposed the sentences for which the out-of-state prisoners are confined in the facility will be responsible for housing and transporting the prisoners who are in the facility at the time it is closed or ceases to operate and for the cost of so housing and transporting those prisoners.

(18) A schedule of fines that the local public entity shall impose upon the private contractor if the private contractor fails to perform its contractual duties, and a requirement that, if the private contractor fails to perform its contractual duties, the local public entity shall impose a fine on the private contractor from the schedule of fines and, in addition to the fine, may exercise any other rights it has under the contract. Division (F)(2) of this section applies regarding a fine described in this division.

(19) A requirement that the private contractor adopt and use in the correctional facility the drug testing and treatment program that the department of rehabilitation and correction uses for inmates in state correctional institutions;

(20) A requirement that the private contractor provide clothing for all out-of-state prisoners housed in the correctional facility that is conspicuous in its color, style, or color and style, that conspicuously identifies its wearer as a prisoner, and that is readily distinguishable from clothing of a nature that normally is worn outside the facility by non-prisoners, that the private contractor require all out-of-state prisoners housed in the facility to wear the clothing so provided, and that the private contractor not permit any out-of-state prisoner, while inside or on the premises of the facility or while being transported to or from the facility, to wear any clothing of a nature that does not conspicuously identify its wearer as a prisoner and that normally is worn outside the facility by non-prisoners;

(21) A requirement that, at the time the contract is made, the private contractor provide to all parties to the contract adequate proof that it has complied with the requirement described in division (D)(9) of this section, and a requirement that, at any time during the term of the contract, the private contractor upon request provide to any party to the contract adequate proof that it continues to be in compliance with the requirement described in division (D)(9) of this section.

(E) A private correctional officer or other designated employee of a private contractor that operates a correctional facility that houses out-of-state prisoners in this state under a contract entered into prior to, on, or after March 17, 1998, may carry and use firearms in the course of the officer's or employee's employment only if the officer or employee is certified as having satisfactorily completed an approved training program designed to qualify persons for positions as special police officers, security guards, or persons otherwise privately employed in a police capacity, as described in division (A) of section 109.78 of the Revised Code.

(F)

(1) Upon notification by the private contractor of an escape from, or of a disturbance at, a correctional facility that is operated by a private contractor under a contract entered into prior to, on, or after March 17, 1998, and that houses out-of-state prisoners in this state, the department of rehabilitation and correction and state and local law enforcement agencies shall use all reasonable means to recapture persons who escaped from the facility or quell any disturbance at the facility, in accordance with the plan and procedure included in the written agreement entered into under division (D)(12) of this section in relation to contracts entered into on or after March 17, 1998, and in accordance with their normal procedures in relation to contracts entered into prior to March 17, 1998. Any cost incurred by this state or a political subdivision of this state relating to the apprehension of a person who escaped from the facility, to the quelling of a disturbance at the facility, or to the investigation or prosecution as described in division (G)(2) of this section of any offense relating to the escape or disturbance shall be chargeable to and borne by the private contractor. The contractor also shall reimburse the state or its political subdivisions for all reasonable costs incurred relating to the temporary detention of a person who escaped from the facility, following the person's recapture.

(2) If a private contractor that, on or after March 17, 1998, enters into a contract under this section with a local public entity for the operation of a correctional facility that houses out-of-state prisoners fails to perform its contractual duties, the local public entity shall impose upon the private contractor a fine from the schedule of fines included in the contract and may exercise any other rights it has under the contract. A fine imposed under this division shall be paid to the local public entity that enters into the contract, and the local public entity shall deposit the money so paid into its treasury to the credit of the fund used to pay for community policing. If a fine is imposed under this division, the local public entity may reduce the payment owed to the private contractor pursuant to any invoice in the amount of the fine.

(3) If a private contractor, on or after March 17, 1998, enters into a contract under this section with a local public entity for the operation of a correctional facility that houses out-of-state prisoners in this state, the private contractor shall comply with the insurance, indemnification, hold harmless, and cost reimbursement provisions described in division (D)(9) of this section.

(G)

(1) Any act or omission that would be a criminal offense or a delinquent act if committed at a state correctional institution or at a jail, workhouse, prison, or other correctional facility operated by this state or by any political subdivision or group of political subdivisions of this state shall be a criminal offense or delinquent act if committed by or with regard to any out-of-state prisoner who is housed at any correctional facility operated by a private contractor in this state pursuant to a contract entered into prior to, on, or after March 17, 1998.

(2) If any political subdivision of this state experiences any cost in the investigation or prosecution of an offense committed by an out-of-state prisoner housed in a correctional facility operated by a private contractor in this state pursuant to a contract entered into prior to, on, or after March 17, 1998, the private contractor shall reimburse the political subdivision for the costs so experienced.

(3)

(a) Except as otherwise provided in this division, the state, and any officer or employee, as defined in section 109.36 of the Revised Code, of the state is not liable in damages in a civil action for any injury, death, or loss to person or property that allegedly arises from, or is related to, the establishment, management, or operation of a correctional facility to house out-of-state prisoners in this state pursuant to a contract between a local public entity and an out-of-state jurisdiction, a local public entity and a private contractor, or a private contractor and an out-of-state jurisdiction that was entered into prior to March 17, 1998, or that is entered into on or after March 17, 1998, in accordance with its provisions. The immunity provided in this division does not apply regarding an act or omission of an officer or employee, as defined in section 109.36 of the Revised Code, of the state that is manifestly outside the scope of the officer's or employee's official responsibilities or regarding an act or omission of the state, or of an officer or employee, as so defined, of the state that is undertaken with malicious purpose, in bad faith, or in a wanton or reckless manner.

(b) Except as otherwise provided in this division, a non-contracting political subdivision, and any employee, as defined in section 2744.01 of the Revised Code, of a non-contracting political subdivision is not liable in damages in a civil action for any injury, death, or loss to person or property that allegedly arises from, or is related to, the establishment, management, or operation of a correctional facility to house out-of-state prisoners in this state pursuant to a contract between a local public entity other than the non-contracting political subdivision and an out-of-state jurisdiction, a local public entity other than the non-contracting political subdivision and a private contractor, or a private contractor and an out-of-state jurisdiction that was entered into prior to March 17, 1998, or that is entered into on or after March 17, 1998, in accordance with its provisions. The immunity provided in this division does not apply regarding an act or omission of an employee, as defined in section 2744.01 of the Revised Code, of a non-contracting political subdivision that is manifestly outside the scope of the employee's employment or official responsibilities or regarding an act or omission of a non-contracting political subdivision or an employee, as so defined, of a non-contracting political subdivision that is undertaken with malicious purpose, in bad faith, or in a wanton or reckless manner.

(c) Divisions (G)(3)(a) and (b) of this section do not affect any immunity or defense that the state and its officers and employees or a non-contracting political subdivision and its employees may be entitled to under another section of the Revised Code or the common law of this state, including, but not limited to, section 9.86 or Chapter 2744. of the Revised Code.

(H)

(1) Upon the completion of an out-of-state prisoner's term of detention at a correctional facility operated by a private contractor in this state pursuant to a contract entered into prior to, on, or after March 17, 1998, the operator of the correctional facility shall transport the prisoner to the out-of-state jurisdiction that imposed the sentence for which the prisoner was confined before it releases the prisoner from its custody.

(2) No private contractor that operates and manages a correctional facility housing out-of-state prisoners in this state pursuant to a contract entered into prior to, on, or after March 17, 1998, shall fail to comply with division (H)(1) of this section.

(3) Whoever violates division (H)(2) of this section is guilty of a misdemeanor of the first degree.

(I) Except as otherwise provided in this division, the provisions of divisions (A) to (H) of this section apply in relation to any correctional facility operated by a private contractor in this state to house out-of-state prisoners, regardless of whether the facility is operated pursuant to a contract entered into prior to, on, or after March 17, 1998. Division (C)(1) of this section shall not apply in relation to any correctional facility for housing out-of-state prisoners in this state that is operated by a private contractor under a contract entered into with a local public entity prior to March 17, 1998. If a private contractor operates a correctional facility in this state for the housing of out-of-state prisoners under a contract entered into with a local public entity prior to March 17, 1998, no later than thirty days after the effective date of this amendment, the private contractor shall enter into a contract with the local public entity that comports to the requirements and criteria of division (D) of this section.

Effective Date: 06-30-1999



Section 9.08 - Improper internet access - private correctional facilities.

(A) As used in this section:

(1) "Computer," "computer network," "computer system," "computer services," "telecommunications service," and "information service" have the same meanings as in section 2913.01 of the Revised Code.

(2) "Contractor" means either of the following:

(a) A person who enters into a contract under section 9.06 of the Revised Code.

(b) A person who enters into a contract under section 9.07 of the Revised Code to operate and manage a correctional facility in this state for out-of-state prisoners.

(3) "Private correctional facility" means a correctional facility that is operated by a contractor under a contract pursuant to section 9.06 or 9.07 of the Revised Code.

(B) No officer or employee of a contractor who is operating and managing a private correctional facility shall provide a prisoner in the private correctional facility access to or permit a prisoner in the private correctional facility to have access to the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(1) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(2) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(C)

(1) No prisoner in a private correctional facility shall access the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(a) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(b) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(2) Whoever violates division (C)(1) of this section is guilty of improper internet access, a misdemeanor of the first degree.

Effective Date: 06-08-2000; 11-05-2004



Section 9.10 - Facsimile signature defined.

As used in sections 9.10 to 9.14, inclusive, of the Revised Code, "facsimile signature" includes, but is not limited to, the reproduction of any authorized signature by a copper plate or by a photographic, photostatic, or mechanical device, but does not authorize the use of a rubber stamp signature by the official or authorized employee referred to in section 9.11 of the Revised Code on the face of any instrument mentioned in such section.

Effective Date: 10-01-1953



Section 9.11 - Public officials using facsimile signature.

Any elected or appointed public official of this state or of any political subdivision or instrumentality thereof, or any member, agent, or employee of any board, commission, bureau, or other public body established by law, who is permitted or required in the performance of his duties to affix his signature on any check, draft, warrant, voucher, or other instrument for the payment of money, may adopt a facsimile thereof, in lieu of such manual signature, and affix such facsimile to any such instrument. Notice of the adoption of any such facsimile shall be given in writing to the depository from which funds are to be withdrawn, which notice shall include a description of the device to be used and a specimen of such facsimile signature. Prior to use of such facsimile, the written approval of such depository must be obtained.

Effective Date: 10-01-1953



Section 9.12 - Validity of instrument with facsimile signature.

Any check, draft, warrant, voucher, or other instrument for the payment of money bearing a duly adopted facsimile signature as authorized by section 9.11 of the Revised Code, even though such facsimile signature was affixed without the authority or knowledge of the person whose signature it purports to be, is as valid as if the genuine manual signature of such person were affixed thereto as to any depository, bank, or other person which gave value for such instrument in good faith.

Effective Date: 10-01-1953



Section 9.13 - Highway project not located within subdivision boundaries.

A county, municipal corporation, or township may spend money on highway projects that are not located within its boundaries.

Effective Date: 07-01-1989



Section 9.14 - Loss of funds occasioned by use of duly adopted facsimile signature.

Sections 9.10 to 9.14, inclusive, of the Revised Code do not release the liability of any public official, employee, or other person for loss of funds occasioned by any authorized use of a duly adopted facsimile signature. Any public official, board, commission, bureau, or public body mentioned in section 9.11 of the Revised Code may protect itself and its agents and employees from loss, damage, or expense occasioned by the unauthorized use of such facsimile signature by purchasing at public expense a surety bond in such amount as is approved by its legal adviser.

Effective Date: 10-01-1953



Section 9.15 - Burial or cremation of body at expense of township or municipal corporation.

When the body of a dead person is found in a township or municipal corporation, and such person was not an inmate of a correctional, benevolent, or charitable institution of this state, and the body is not claimed by any person for private interment or cremation at the person's own expense, or delivered for the purpose of medical or surgical study or dissection in accordance with section 1713.34 of the Revised Code, it shall be disposed of as follows:

(A) If the person was a legal resident of the county, the proper officers of the township or municipal corporation in which the person's body was found shall cause it to be buried or cremated at the expense of the township or municipal corporation in which the person had a legal residence at the time of death.

(B) If the person had a legal residence in any other county of the state at the time of death, the superintendent of the county home of the county in which such body was found shall cause it to be buried or cremated at the expense of the township or municipal corporation in which the person had a legal residence at the time of death.

(C) If the person was an inmate of a correctional institution of the county or a patient or resident of a benevolent institution of the county, the person had no legal residence in the state, or the person's legal residence is unknown, the superintendent shall cause the person to be buried or cremated at the expense of the county.

Such officials shall provide, at the grave of the person or, if the person's cremated remains are buried, at the grave of the person's cremated remains, a stone or concrete marker on which the person's name and age, if known, and date of death shall be inscribed.

A political subdivision is not relieved of its duty to bury or cremate a person at its expense under this section when the body is claimed by an indigent person.

Effective Date: 2007 HB119 09-29-2007



Section 9.20 - Receipt of gift, devise, or bequest moneys, lands, or other properties by public authority.

The state; a county, a township, or a cemetery association or the commissioners or trustees of a county, township, or cemetery association; a municipal corporation or the legislative authority, a board, or other officers of a municipal corporation; and a benevolent, educational, or correctional institution, wholly or in part under the control of the state, or the board of directors, trustees, or other officers of the institution may receive by gift, devise, or bequest moneys, lands, or other properties, for their benefit or the benefit of any of those under their charge and may hold and apply the moneys, lands, or properties according to the terms of the gift, devise, or bequest. The gifts or devises of real estate may be in fee simple or of any lesser estate and may be subject to any reasonable reservation. This section does not affect the statutory provisions as to devises or bequests for such purposes.

Any instrument by which the state or an agency of the state acquires real property pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 9.23 - Disbursements by government entities definitions.

As used in sections 9.23 to 9.239 of the Revised Code:

(A) "Allocable nondirect costs" means the amount of nondirect costs allocated as a result of actual expenditures on direct costs. "Allocable nondirect costs" shall be calculated as follows: direct costs actually incurred for the provision of services pursuant to a contract entered into under section 9.231 of the Revised Code divided by the minimum percentage of money that is to be expended on the recipient's direct costs, as specified in the contract, minus the direct costs actually incurred.

(B) "Contract payment earned" means payment pursuant to a contract entered into under section 9.231 of the Revised Code for direct costs actually incurred in performing the contract, up to the minimum percentage of money that is to be expended on the recipient's direct costs, as specified in the contract, plus allocable nondirect costs associated with those direct costs.

(C) "Direct costs" means the costs of providing services that directly benefit a patient, client, or the public and that are set forth in the contract entered into under section 9.231 of the Revised Code. "Direct costs" does not include the costs of any financial review or audit required under section 9.234 of the Revised Code.

(D)

(1) "Governmental entity" means a state agency or a political subdivision of the state.

(2) "Contracting authority" of a governmental entity means the director or chief executive officer, in the case of a state agency, or the legislative authority, in the case of a political subdivision.

(E) "Minimum percentage of money that is to be expended on the recipient's direct costs" means the percentage of the total amount of the contract entered into under section 9.231 of the Revised Code that, at a minimum, has to be expended on the recipient's direct costs in performing the contract in order for the recipient to earn the total amount of the contract.

(F) "Political subdivision" means a county, township, municipal corporation, or any other body corporate and politic that is responsible for government activities in a geographic area smaller than that of the state.

(G) "Recipient" means a person that enters into a contract with a governmental entity under section 9.231 of the Revised Code.

(H) "State agency" means any organized body, office, agency, institution, or other entity established by the laws of the state for the exercise of any function of state government.

(I) A judgment is "uncollectible" if, at least ninety days after the judgment is obtained, the full amount of the judgment has not been collected and either a settlement agreement between the governmental entity and the recipient has not been entered into or a settlement agreement has been entered into but has not been materially complied with.

Effective Date: 09-29-2005



Section 9.231 - Disbursements over $25,000 - contract required - exceptions.

(A)

(1) Subject to divisions (A)(2) and (3) of this section, a governmental entity shall not disburse money totaling twenty-five thousand dollars or more to any person for the provision of services for the primary benefit of individuals or the public and not for the primary benefit of a governmental entity or the employees of a governmental entity, unless the contracting authority of the governmental entity first enters into a written contract with the person that is signed by the person or by an officer or agent of the person authorized to legally bind the person and that embodies all of the requirements and conditions set forth in sections 9.23 to 9.236 of the Revised Code. If the disbursement of money occurs over the course of a governmental entity's fiscal year, rather than in a lump sum, the contracting authority of the governmental entity shall enter into the written contract with the person at the point during the governmental entity's fiscal year that at least seventy-five thousand dollars has been disbursed by the governmental entity to the person. Thereafter, the contracting authority of the governmental entity shall enter into the written contract with the person at the beginning of the governmental entity's fiscal year, if, during the immediately preceding fiscal year, the governmental entity disbursed to that person an aggregate amount totaling at least seventy-five thousand dollars.

(2) If the money referred to in division (A)(1) of this section is disbursed by or through more than one state agency to the person for the provision of services to the same population, the contracting authorities of those agencies shall determine which one of them will enter into the written contract with the person.

(3) The requirements and conditions set forth in divisions (A), (B), (C), and (F) of section 9.232, divisions (A)(1) and (2) and (B) of section 9.234, divisions (A)(2) and (B) of section 9.235, and sections 9.233 and 9.236 of the Revised Code do not apply with respect to the following:

(a) Contracts to which all of the following apply:

(i) The amount received for the services is a set fee for each time the services are provided, is determined in accordance with a fixed rate per unit of time or per service, or is a capitated rate, and the fee or rate is established by competitive bidding or by a market rate survey of similar services provided in a defined market area. The market rate survey may be one conducted by or on behalf of the governmental entity or an independent survey accepted by the governmental entity as statistically valid and reliable.

(ii) The services are provided in accordance with standards established by state or federal law, or by rules or regulations adopted thereunder, for their delivery, which standards are enforced by the federal government, a governmental entity, or an accrediting organization recognized by the federal government or a governmental entity.

(iii) Payment for the services is made after the services are delivered and upon submission to the governmental entity of an invoice or other claim for payment as required by any applicable local, state, or federal law or, if no such law applies, by the terms of the contract.

(b) Contracts under which the services are reimbursed through or in a manner consistent with a federal program that meets all of the following requirements:

(i) The program calculates the reimbursement rate on the basis of the previous year's experience or in accordance with an alternative method set forth in rules adopted by the Ohio department of job and family services.

(ii) The reimbursement rate is derived from a breakdown of direct and indirect costs.

(iii) The program's guidelines describe types of expenditures that are allowable and not allowable under the program and delineate which costs are acceptable as direct costs for purposes of calculating the reimbursement rate.

(iv) The program includes a uniform cost reporting system with specific audit requirements.

(c) Contracts under which the services are reimbursed through or in a manner consistent with a federal program that calculates the reimbursement rate on a fee for service basis in compliance with United States office of management and budget Circular A-87, as revised May 10, 2004.

(d) Contracts for services that are paid pursuant to the earmarking of an appropriation made by the general assembly for that purpose.

(B) Division (A) of this section does not apply if the money is disbursed to a person pursuant to a contract with the United States or a governmental entity under any of the following circumstances:

(1) The person receives the money directly or indirectly from the United States, and no governmental entity exercises any oversight or control over the use of the money.

(2) The person receives the money solely in return for the performance of one or more of the following types of services:

(a) Medical, therapeutic, or other health-related services provided by a person if the amount received is a set fee for each time the person provides the services, is determined in accordance with a fixed rate per unit of time, or is a capitated rate, and the fee or rate is reasonable and customary in the person's trade or profession;

(b) Medicaid-funded services, including administrative and management services, provided pursuant to a contract or medicaid provider agreement that meets the requirements of the medicaid program established under Chapter 5111. of the Revised Code.

(c) Services, other than administrative or management services or any of the services described in division (B)(2)(a) or (b) of this section, that are commonly purchased by the public at an hourly rate or at a set fee for each time the services are provided, unless the services are performed for the benefit of children, persons who are eligible for the services by reason of advanced age, medical condition, or financial need, or persons who are confined in a detention facility as defined in section 2921.01 of the Revised Code, and the services are intended to help promote the health, safety, or welfare of those children or persons;

(d) Educational services provided by a school to children eligible to attend that school. For purposes of division (B)(2)(d) of this section, "school" means any school operated by a school district board of education, any community school established under Chapter 3314. of the Revised Code, or any nonpublic school for which the state board of education prescribes minimum education standards under section 3301.07 of the Revised Code.

(e) Services provided by a foster home as defined in section 5103.02 of the Revised Code;

(f) "Routine business services other than administrative or management services," as that term is defined by the attorney general by rule adopted in accordance with Chapter 119. of the Revised Code;

(g) Services to protect the environment or promote environmental education that are provided by a nonprofit entity or services to protect the environment that are funded with federal grants or revolving loan funds and administered in accordance with federal law.

(3) The person receives the money solely in return for the performance of services intended to help preserve public health or safety under circumstances requiring immediate action as a result of a natural or man-made emergency.

(C) With respect to an unincorporated nonprofit association, corporation, or organization established for the purpose of providing educational, technical, consulting, training, financial, or other services to its members in exchange for membership dues and other fees, any of the services provided to a member that is a governmental entity shall, for purposes of this section, be considered services "for the primary benefit of a governmental entity or the employees of a governmental entity."

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-29-2005; 2008 HB562 09-22-2008



Section 9.232 - Contract for disbursements.

A contract entered into under section 9.231 of the Revised Code shall, at a minimum, set forth all of the following:

(A) The minimum percentage of money that is to be expended on the recipient's direct costs;

(B) The records that a recipient must maintain to document direct costs;

(C) If some of the recipient's obligations under the contract involve the performance of any of the types of services described in division (B)(2)(a), (c), or (f) of section 9.231 of the Revised Code, the name and telephone number of the individual designated by the governmental entity as the contact for obtaining approval of contract amounts for purposes of division (A)(2)(a)(ii) of section 9.235 of the Revised Code;

(D) The financial review and audit requirements established under section 9.234 of the Revised Code and by rules of the auditor of state adopted under section 9.238 of the Revised Code or, with respect to any contract described in division (A)(3) of section 9.231 of the Revised Code, any financial compliance requirements established for purposes of that contract;

(E) The provisions established by rules of the attorney general adopted under section 9.237 of the Revised Code;

(F) Permissible dispositions of money received by a recipient in excess of the contract payment earned, if the excess is not to be repaid to the governmental entity.

Effective Date: 09-29-2005



Section 9.233 - Recipient of disbursements entitled only to contract payment earned.

(A) A recipient shall be entitled to the contract payment earned. In no event shall a recipient be entitled to more than the contract payment earned. A recipient shall repay any money received in excess of the contract payment earned to the governmental entity or, if a different disposition is provided for in the recipient's contract with the governmental entity, dispose of that money in accordance with the terms of the contract.

(B) In order to determine the contract payment earned, all financial books and records open to inspection pursuant to section 9.235 of the Revised Code shall be held to standards consistent with generally accepted accounting principles.

Effective Date: 09-29-2005



Section 9.234 - Records and reports by recipient - financial review - financial audit.

(A) Unless otherwise explicitly provided in the Revised Code, a recipient shall do all of the following:

(1) With respect to any money received prior to the performance of the recipient's obligations under the contract entered into under section 9.231 of the Revised Code, and any money received in excess of the contract payment earned, keep current and accurate records of the receipt and use of the money in a manner consistent with the contract;

(2) With respect to any money received after the recipient has performed its obligations under the contract entered into under section 9.231 of the Revised Code, keep current and accurate records of the recipient's expenditures on direct costs;

(3) Annually provide the contracting authority of the governmental entity with a report that includes both of the following:

(a)

(i) Subject to division (A)(3)(a)(ii) of this section, an audit report, if a financial audit is required by division (B)(3) of this section; a financial review, if a financial review is required by division (B)(2) of this section; a financial review, if a financial review is required by division (B)(1) of this section and is not waived; or financial statements, major categories of expenditure of the money, and a summary of the activities for which the recipient used the money.

(ii) With respect to any contract described in division (A)(3) of section 9.231 of the Revised Code, an audit report or financial review if the performance of a financial audit or review is a compliance requirement established for purposes of that contract.

(b) Any other information that may be required by the contract.

(B)

(1) A recipient that, pursuant to one or more contracts entered into under section 9.231 of the Revised Code, receives money totaling at least one hundred thousand dollars but less than three hundred thousand dollars in any fiscal year shall have a financial review performed for each fiscal year in which it receives that amount of money in accordance with the financial review standards of the American institute of certified public accountants. The financial review shall be performed by an independent public accounting firm. The financial review contract between the recipient and the firm shall provide that the state is an intended third-party beneficiary of the contract.

This financial review requirement may be waived, however, if the contracting authority of each governmental entity from which the recipient received money that fiscal year pursuant to a contract entered into under section 9.231 of the Revised Code agrees to the waiver.

(2) A recipient that, pursuant to one or more contracts entered into under section 9.231 of the Revised Code, receives money totaling at least three hundred thousand dollars but less than five hundred thousand dollars in any fiscal year shall have a financial review performed for each fiscal year in which it receives that amount of money in accordance with the financial review standards of the American institute of certified public accountants. The financial review shall be performed by an independent public accounting firm. The financial review contract between the recipient and the firm shall provide that the state is an intended third-party beneficiary of the contract.

(3) A recipient that, pursuant to one or more contracts entered into under section 9.231 of the Revised Code, receives money totaling five hundred thousand dollars or more in any fiscal year shall have a financial audit performed for each fiscal year in which it receives that amount of money according to generally accepted auditing standards by an independent public accounting firm. The engagement letter between the recipient and the firm shall provide that the state is an intended third-party beneficiary of the contract. The audit shall comply with rules adopted by the auditor of state under section 9.238 of the Revised Code. An audit performed pursuant to the federal "Single Audit Act of 1984," 98 Stat. 2327, 31 U.S.C. 7501 et seq., as amended, is sufficient if the state is an intended third-party beneficiary of the audit contract.

(C)

(1) An audit conducted by the auditor of state pursuant to any other provision of the Revised Code is sufficient for purposes of division (B) of this section.

(2) A financial audit meeting the requirements of division (B)(3) of this section satisfies the financial review requirements of divisions (B)(1) and (2) of this section.

(3) The references in division (B) of this section to fiscal year mean the recipient's fiscal year.

(D) Nothing in this section shall be construed to limit in any way the authority of the auditor of state to conduct audits pursuant to any other provision of the Revised Code.

Effective Date: 09-29-2005



Section 9.235 - Records open to government inspection.

(A)

(1) Subject to division (A)(2) of this section, the financial books and records of a recipient, and the financial books and records of any person with which the recipient contracts for the performance of the recipient's obligations under the recipient's contract with the governmental entity, shall be open to inspection by the governmental entity and by the state from the time the recipient first applies for payment under the contract. If the recipient is paid before the performance of its obligations under the contract, the financial books and records of the recipient and of any person with which the recipient contracts for the performance of the recipient's obligations shall be open to inspection from the first anniversary of the payment or from any earlier date that the contract may provide.

(2) Division (A)(1) of this section does not apply to any person that contracts with the recipient solely for the performance of some of the recipient's obligations under the recipient's contract with the governmental entity that directly benefit the recipient's patients or clients, if either of the following applies:

(a) The services provided by the person are any of the types of services described in division (B)(2)(a), (c), or (f) of section 9.231 of the Revised Code and the full amount of the person's contract constitutes direct costs for the recipient and is reasonable and customary in the person's trade or profession. For purposes of division (A)(2)(a) of this section, the amount of the person's contract with the recipient shall be considered "reasonable and customary in the person's trade or profession" if any of the following applies:

(i) The amount is equal to or less than the maximum amount for those services specified in the recipient's contract with the governmental entity.

(ii) The amount was approved by the governmental entity after the recipient entered into the contract with the governmental entity.

(iii) A maximum amount for those services was specified in the recipient's contract with the governmental entity, the recipient's original contract with a person for the performance of those services was subsequently canceled or otherwise unfulfilled, the recipient entered into a replacement contract with another person, and the amount of that contract is not more than twenty-five per cent above the maximum amount for the services specified in the recipient's contract with the governmental entity.

(b) The services provided by the person are any of the types of services described in division (B)(2)(b), (d), or (e) of section 9.231 of the Revised Code.

(B)

(1) Subject to division (B)(2) of this section, if a recipient contracts with another person for the performance of some or all of the recipient's obligations under the recipient's contract with the governmental entity, the recipient shall be entitled to claim spending by the other person as direct costs only to the extent the other person has spent money on direct costs in the performance of the recipient's obligations and only if the other person complies with all of the terms and conditions relating to the performance that the recipient is required to comply with under the contract with the governmental entity.

(2) The conditions set forth in division (B)(1) of this section do not apply with respect to any person described in division (A)(2) of this section.

(C)

(1) Nothing in this section shall be construed as making any record of the receipt or expenditure of nonpublic money a public record for purposes of section 149.43 of the Revised Code.

(2) Division (C)(1) of this section does not limit in any way the authority of the auditor of state to conduct audits or other investigations when public money is commingled with nonpublic money.

Effective Date: 09-29-2005



Section 9.236 - Recipient to repay excess payment - civil action to recover.

(A) A recipient is liable to repay to the governmental entity any money received in excess of the contract payment earned.

(B)

(1) A governmental entity may bring a civil action for the recovery of money due to the governmental entity from a recipient under division (A) of this section. In such an action, any person with which the recipient has contracted for the performance of the recipient's material obligations to a group of beneficiaries under the recipient's contract with the governmental entity may be made a party defendant if the person is unable to demonstrate to the satisfaction of the governmental entity that the person has materially complied with the terms of the contract with the recipient. In such a case, the person may be made a party defendant and the governmental entity may obtain a judgment against the person in accordance with division (B)(2) of this section.

(2) If a governmental entity obtains a judgment against a recipient in a civil action brought under division (B)(1) of this section and the judgment is uncollectible, the governmental entity may recover from the person with which the recipient contracted an amount not exceeding the lesser of the following:

(a) The unsatisfied amount of the judgment;

(b) The total amount received by the person from the recipient minus the total amount spent by the person on direct costs for services actually performed and retained by the person as allocable nondirect costs associated with those direct costs.

(C) If a governmental entity, pursuant to this section, obtains a judgment against a recipient or against a person with which the recipient contracted and that judgment debtor does not voluntarily pay the amount of the judgment, that judgment debtor shall be precluded from contracting with a governmental entity to the extent provided in divisions (A) and (B) of section 9.24 of the Revised Code for a debtor against whom a finding of recovery has been issued.

(D) In addition to other remedies provided in divisions (A) to (C) of this section, a governmental entity may void a contract between a recipient and another person for the performance by the other person of the recipient's obligations under the recipient's contract with the governmental entity to the extent that the other person has not yet performed its obligations under the contract or cannot demonstrate that the money it received was expended on direct costs or retained as allocable nondirect costs.

(E) If a recipient is liable to repay money to a governmental entity under this section and the judgment obtained by the governmental entity against the recipient is uncollectible, then in addition to other remedies provided in divisions (A) to (C) of this section, and after the governmental entity has obtained a judgment against any necessary third party, the governmental entity may void any of the following contracts:

(1) A contract made not more than one hundred eighty days before the judgment against the recipient became uncollectible between the recipient and a director, trustee, or officer of the recipient or a business in which a director, trustee, or officer of the recipient has a material financial interest, if either of the following applies:

(a) The recipient has paid substantial value for property received and the property can be returned to the other person. If the property has experienced only normal wear and tear, the person shall be liable to the governmental entity for the full amount the recipient paid for the property. Otherwise, the person shall be liable to the governmental entity only for the market value of the property.

(b) The person with which the recipient contracted has received money that the recipient obtained pursuant to the contract with the governmental entity and the money was not expended on direct costs or retained as allocable nondirect costs. In such a case, the governmental entity may void the contract to the extent the money was not expended on direct costs or retained as allocable nondirect costs, and the person shall be liable to the governmental entity for that amount.

(2) A contract made not more than one hundred eighty days before the judgment against the recipient became uncollectible between the recipient and an employee of the recipient or a business in which an employee of the recipient has a material financial interest, if the employee has direct knowledge of the use of the money that the recipient obtained pursuant to the contract with the governmental entity and either division (E)(1)(a) or (b) of this section applies;

(3) A contract between the recipient and another person pursuant to which the recipient has paid or agreed to pay money to the other person, to the extent that the other person has not yet performed its obligations under the contract;

(4) A contract made not more than one year before the judgment against the recipient became uncollectible between the recipient and a person other than the governmental entity if the other person has not given or agreed to give consideration of reasonable and substantial value for the consideration given by the recipient.

Effective Date: 09-29-2005



Section 9.237 - Rules governing terms of disbursement contracts.

The attorney general shall adopt rules in accordance with Chapter 119. of the Revised Code governing the terms of any contract entered into under section 9.231 of the Revised Code. The rules shall set forth all of the following:

(A) A definition of permissible components of direct costs, including a list of expenditures that may never be included in direct costs and a nonexclusive list of expenditures that may be included in direct costs pursuant to agreement of the parties;

(B) Permissible methods by which a recipient may keep records documenting direct costs and how long those records must be retained;

(C) Remedies not inconsistent with section 9.236 of the Revised Code in the event of a breach of the contract;

(D) Terms to be included in contracts between recipients and persons other than the governmental entity, including the notice of the remedies available to the governmental entity if the money under the contract with the governmental entity is not expended on direct costs or retained as allocable nondirect costs or, with respect to any contract described in division (A)(3) of section 9.231 of the Revised Code, is not earned under the terms of the contract with the governmental entity;

(E) Any other provisions that the attorney general considers necessary to carry out the purposes of sections 9.23 to 9.236 of the Revised Code.

Effective Date: 09-29-2005



Section 9.238 - Form for financial reviews and rules for audit reports.

(A) The auditor of state shall prescribe a single form of the financial reviews required by divisions (B)(1) and (2) of section 9.234 of the Revised Code to be used for all governmental entities.

(B) The auditor of state may adopt rules in accordance with Chapter 119. of the Revised Code governing the form and content of the audit reports required by division (B)(3) of section 9.234 of the Revised Code and may prescribe a single form of the report to be used for all governmental entities. Upon request made by a recipient, the auditor of state shall, to the extent possible, require all governmental entities that have entered into a contract with that recipient under section 9.231 of the Revised Code to accept a particular audit report.

Effective Date: 09-29-2005



Section 9.239 - Government contracting advisory council.

(A) There is hereby created the government contracting advisory council. The attorney general and auditor of state shall consult with the council on the performance of their rule-making functions under sections 9.237 and 9.238 of the Revised Code and shall consider any recommendations of the council. The director of job and family services shall annually report to the council the cost methodology of the medicaid-funded services described in division (A)(3)(d) of section 9.231 of the Revised Code. The council shall consist of the following members or their designees:

(1) The attorney general;

(2) The auditor of state;

(3) The director of administrative services;

(4) The director of aging;

(5) The director of alcohol and drug addiction services;

(6) The director of budget and management;

(7) The director of development;

(8) The director of job and family services;

(9) The director of mental health;

(10) The director of developmental disabilities;

(11) The director of rehabilitation and correction;

(12) The administrator of workers' compensation;

(13) The executive director of the county commissioners' association of Ohio;

(14) The president of the Ohio grantmakers forum;

(15) The president of the Ohio chamber of commerce;

(16) The president of the Ohio state bar association;

(17) The president of the Ohio society of certified public accountants;

(18) The executive director of the Ohio association of nonprofit organizations;

(19) The president of the Ohio united way;

(20) One additional member appointed by the attorney general;

(21) One additional member appointed by the auditor of state.

(B) If an agency or organization represented on the council ceases to exist in the form it has on September 29, 2005, the successor agency or organization shall be represented in its place. If there is no successor agency or organization, or if it is not clear what agency or organization is the successor, the attorney general shall designate an agency or organization to be represented in place of the agency or organization originally represented on the council.

(C) The two members appointed to the council shall serve three-year terms. Original appointments shall be made not later than sixty days after September 29, 2005. Vacancies on the council shall be filled in the same manner as the original appointment.

(D) The attorney general or the attorney general's designee shall be the chairperson of the council. The council shall meet at least once every two years to review the rules adopted under sections 9.237 and 9.238 of the Revised Code and to make recommendations to the attorney general and auditor of state regarding the adoption, amendment, or repeal of those rules. The council shall also meet at other times as requested by the attorney general or auditor of state.

(E) Members of the council shall serve without compensation or reimbursement.

(F) The office of the attorney general shall provide necessary staff, facilities, supplies, and services to the council.

(G) Sections 101.82 to 101.87 of the Revised Code do not apply to the council.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-2005



Section 9.24 - Findings for recovery.

(A) Except as may be allowed under division (F) of this section, no state agency and no political subdivision shall award a contract as described in division (G)(1) of this section for goods, services, or construction, paid for in whole or in part with state funds, to a person against whom a finding for recovery has been issued by the auditor of state on and after January 1, 2001, if the finding for recovery is unresolved.

A contract is considered to be awarded when it is entered into or executed, irrespective of whether the parties to the contract have exchanged any money.

(B) For purposes of this section, a finding for recovery is unresolved unless one of the following criteria applies:

(1) The money identified in the finding for recovery is paid in full to the state agency or political subdivision to whom the money was owed;

(2) The debtor has entered into a repayment plan that is approved by the attorney general and the state agency or political subdivision to whom the money identified in the finding for recovery is owed. A repayment plan may include a provision permitting a state agency or political subdivision to withhold payment to a debtor for goods, services, or construction provided to or for the state agency or political subdivision pursuant to a contract that is entered into with the debtor after the date the finding for recovery was issued.

(3) The attorney general waives a repayment plan described in division (B)(2) of this section for good cause;

(4) The debtor and state agency or political subdivision to whom the money identified in the finding for recovery is owed have agreed to a payment plan established through an enforceable settlement agreement.

(5) The state agency or political subdivision desiring to enter into a contract with a debtor certifies, and the attorney general concurs, that all of the following are true:

(a) Essential services the state agency or political subdivision is seeking to obtain from the debtor cannot be provided by any other person besides the debtor;

(b) Awarding a contract to the debtor for the essential services described in division (B)(5)(a) of this section is in the best interest of the state;

(c) Good faith efforts have been made to collect the money identified in the finding of recovery.

(6) The debtor has commenced an action to contest the finding for recovery and a final determination on the action has not yet been reached.

(C) The attorney general shall submit an initial report to the auditor of state, not later than December 1, 2003, indicating the status of collection for all findings for recovery issued by the auditor of state for calendar years 2001, 2002, and 2003. Beginning on January 1, 2004, the attorney general shall submit to the auditor of state, on the first day of every January, April, July, and October, a list of all findings for recovery that have been resolved in accordance with division (B) of this section during the calendar quarter preceding the submission of the list and a description of the means of resolution. The attorney general shall notify the auditor of state when a judgment is issued against an entity described in division (F)(1) of this section.

(D) The auditor of state shall maintain a database, accessible to the public, listing persons against whom an unresolved finding for recovery has been issued, and the amount of the money identified in the unresolved finding for recovery. The auditor of state shall have this database operational on or before January 1, 2004. The initial database shall contain the information required under this division for calendar years 2001, 2002, and 2003.

Beginning January 15, 2004, the auditor of state shall update the database by the fifteenth day of every January, April, July, and October to reflect resolved findings for recovery that are reported to the auditor of state by the attorney general on the first day of the same month pursuant to division (C) of this section.

(E) Before awarding a contract as described in division (G)(1) of this section for goods, services, or construction, paid for in whole or in part with state funds, a state agency or political subdivision shall verify that the person to whom the state agency or political subdivision plans to award the contract has no unresolved finding for recovery issued against the person. A state agency or political subdivision shall verify that the person does not appear in the database described in division (D) of this section or shall obtain other proof that the person has no unresolved finding for recovery issued against the person.

(F) The prohibition of division (A) of this section and the requirement of division (E) of this section do not apply with respect to the companies, payments, or agreements described in divisions (F)(1) and (2) of this section, or in the circumstance described in division (F)(3) of this section.

(1) A bonding company or a company authorized to transact the business of insurance in this state, a self-insurance pool, joint self-insurance pool, risk management program, or joint risk management program, unless a court has entered a final judgment against the company and the company has not yet satisfied the final judgment.

(2) To medicaid provider agreements under Chapter 5111. of the Revised Code .

(3) When federal law dictates that a specified entity provide the goods, services, or construction for which a contract is being awarded, regardless of whether that entity would otherwise be prohibited from entering into the contract pursuant to this section.

(G)

(1) This section applies only to contracts for goods, services, or construction that satisfy the criteria in either division (G)(1)(a) or (b) of this section. This section may apply to contracts for goods, services, or construction that satisfy the criteria in division (G)(1)(c) of this section, provided that the contracts also satisfy the criteria in either division (G)(1)(a) or (b) of this section.

(a) The cost for the goods, services, or construction provided under the contract is estimated to exceed twenty-five thousand dollars.

(b) The aggregate cost for the goods, services, or construction provided under multiple contracts entered into by the particular state agency and a single person or the particular political subdivision and a single person within the fiscal year preceding the fiscal year within which a contract is being entered into by that same state agency and the same single person or the same political subdivision and the same single person, exceeded fifty thousand dollars.

(c) The contract is a renewal of a contract previously entered into and renewed pursuant to that preceding contract.

(2) This section does not apply to employment contracts.

(H) As used in this section:

(1) "State agency" has the same meaning as in section 9.66 of the Revised Code.

(2) "Political subdivision" means a political subdivision as defined in section 9.82 of the Revised Code that has received more than fifty thousand dollars of state money in the current fiscal year or the preceding fiscal year.

(3) "Finding for recovery" means a determination issued by the auditor of state, contained in a report the auditor of state gives to the attorney general pursuant to section 117.28 of the Revised Code, that public money has been illegally expended, public money has been collected but not been accounted for, public money is due but has not been collected, or public property has been converted or misappropriated.

(4) "Debtor" means a person against whom a finding for recovery has been issued.

(5) "Person" means the person named in the finding for recovery.

(6) "State money" does not include funds the state receives from another source and passes through to a political subdivision.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-29-2004; 10-01-2005; 2008 HB562 09-22-2008



Section 9.241 - Civil action for recovery of money.

(A) As used in this section:

(1) "Governmental entity" and "a judgment is uncollectible" have the same meanings as in section 9.23 of the Revised Code.

(2) "Recipient" means a person that enters into or is awarded a contract with a governmental entity for the provision of goods, services, or construction.

(B) A recipient is liable to repay to the governmental entity any money received but not earned under the terms of the contract with the governmental entity.

(C)

(1) A governmental entity may bring a civil action for the recovery of money due to the governmental entity from a recipient under division (B) of this section. In such an action, any person with which the recipient has contracted for the performance of the recipient's material obligations under the recipient's contract with the governmental entity may be made a party defendant if the person is unable to demonstrate to the satisfaction of the governmental entity that the person has materially complied with the terms of the contract with the recipient. In such a case, the person may be made a party defendant and the governmental entity may obtain a judgment against the person in accordance with division (C)(2) of this section.

(2) If a governmental entity obtains a judgment against a recipient in a civil action brought under division (C)(1) of this section and the judgment is uncollectible, the governmental entity may recover from the person with which the recipient contracted an amount not exceeding the lesser of the following:

(a) The unsatisfied amount of the judgment;

(b) The total amount received by the person from the recipient minus the total amount earned by the person under the terms of the recipient's contract with the governmental entity.

(D) If a governmental entity, pursuant to this section, obtains a judgment against a recipient or against a person with which the recipient contracted and that judgment debtor does not voluntarily pay the amount of the judgment, that judgment debtor shall be precluded from contracting with a governmental entity to the extent provided in divisions (A) and (B) of section 9.24 of the Revised Code for a debtor against whom a finding of recovery has been issued.

(E) In addition to other remedies provided in divisions (B) to (D) of this section, a governmental entity may void a contract between a recipient and another person for the performance by the other person of the recipient's obligations under the recipient's contract with the governmental entity to the extent that the other person has not yet performed its obligations under the contract.

(F) If a recipient is liable to repay money to a governmental entity under this section and the judgment obtained by the governmental entity against the recipient is uncollectible, then in addition to other remedies provided in divisions (B) to (D) of this section, and after the governmental entity has obtained a judgment against any necessary third party, the governmental entity may void any of the following contracts:

(1) A contract made not more than one hundred eighty days before the judgment against the recipient became uncollectible between the recipient and a director, trustee, or officer of the recipient or a business in which a director, trustee, or officer of the recipient has a material financial interest, if either of the following applies:

(a) The recipient has paid substantial value for property received and the property can be returned to the other person. If the property has experienced only normal wear and tear, the person shall be liable to the governmental entity for the full amount the recipient paid for the property. Otherwise, the person shall be liable to the governmental entity only for the market value of the property.

(b) The person with which the recipient contracted has received money that the recipient obtained pursuant to the contract with the governmental entity and has used the money other than for the performance of the contract. In such a case, the governmental entity may void the contract to the extent that the person has used the money other than for the performance of the contract, and the person shall be liable to the governmental entity for that amount.

(2) A contract made not more than one hundred eighty days before the judgment against the recipient became uncollectible between the recipient and an employee of the recipient or a business in which an employee of the recipient has a material financial interest, if the employee has direct knowledge of the use of the money that the recipient obtained pursuant to the contract with the governmental entity and either division (F)(1)(a) or (b) of this section applies;

(3) A contract between the recipient and another person pursuant to which the recipient has paid or agreed to pay money to the other person, to the extent that the other person has not yet performed its obligations under the contract;

(4) A contract made not more than one year before the judgment against the recipient became uncollectible between the recipient and a person other than the governmental entity if the other person has not given or agreed to give consideration of reasonable and substantial value for the consideration given by the recipient.

(G) This section does not apply with respect to any contract entered into by a governmental entity under section 9.231 of the Revised Code that is subject to section 9.236 of the Revised Code.

Effective Date: 09-29-2005



Section 9.25 - Purchase of surplus commodities from federal government.

Whenever the superintendent of purchases and printing or the director of transportation finds that personal property can be obtained from the federal government at prices less than would be obtained by taking bids as provided by law for the purchase from private persons, said superintendent or said director may purchase, lease, or obtain the use of said property directly from the federal government without the necessity of advertising to obtain bids, without notice, and upon such formalities and such terms as are required by the federal government.

Any political subdivision of the state may likewise purchase such surplus commodities from the federal government without the necessity of advertising to obtain bids irrespective of the amount of money involved. Such purchase may be made through the superintendent or directly from the federal government.

Effective Date: 09-28-1973



Section 9.26 - Gifts or grants of federal property.

The state or any of its political subdivisions may receive any gifts or grants of federal property that are needed or required by requesting them in the manner similar to that required by section 9.25 of the Revised Code for purchases.

Effective Date: 10-01-1953



Section 9.29 - Multi-year asset management professional service contracts.

(A) The following political subdivisions may enter into, by direct negotiation or through the solicitation of requests for proposals or requests for qualifications, a multi-year, asset management professional service contract for the engineering, repair, sustainability, water quality management, and maintenance of a water storage tank and appurtenant facilities owned, controlled, or operated by that political subdivision, but only if the contract complies with division (B) of this section:

(1) A board of county commissioners, board of directors of a conservancy district, board of directors of a sanitary district, or board of trustees of a regional water and sewer district;

(2) A municipal corporation through its director of public service, mayor, city manager, board of trustees of public affairs, village administrator, or other contracting officer, commission, board, or authority as authorized by ordinance of the municipal corporation's legislative authority.

(B) A contract entered into pursuant to division (A) of this section shall include provisions that do all of the following:

(1) Provide that the contracting political subdivision is not required to make total payments in a single year that exceed the excess of (a) the political subdivision's water utility charges over (b) the operating expenses of the water system payable from such charges and the principal, interest, and other debt charges, including reserves and coverage requirements, for outstanding debt due in that year;

(2) Require that the work performed be done under the supervision of a professional engineer licensed under Chapter 4733. of the Revised Code, who certifies that the work will be performed in compliance with all applicable codes and engineering standards;

(3) Provide that if, on the date of commencement of the contract, the water tank or appurtenant facilities require engineering, repair, sustainability, water quality management, or service in order to bring the tank or facilities into compliance with federal, state, or local requirements, the party contracting with the political subdivision must provide the engineering, repair, sustainability, water quality management, or service. The cost of the work necessary to ensure such compliance shall be itemized separately and may be charged to the political subdivision in payments spread over a period of not less than three years from the date of commencement of the contract. The charges shall be paid after provision is made to pay operating expenses and the principal, interest, and other debt service charges, including reserves and coverage requirements for outstanding debt due in that year.

Added by 128th General AssemblyFile No.25,SB 85, §1, eff. 6/30/2010.



Section 9.30 - Public utility service without bidding and notice.

The appropriate public officer of the state, county, municipal corporation, township, school, or other public body or institution, may acquire the service, product, or commodity of a public utility at the schedule of rates and charges applicable to such service, product, or commodity on file with the public utilities commission, or the applicable charge established by a utility operating its property not for profit, at any location where such public utility service, product, or commodity is not available, from alternate public utilities, without the necessity of advertising to obtain bids, and without notice, irrespective of the amount of money involved.

Effective Date: 09-29-1955



Section 9.31 - Erroneous bids.

A bidder for a contract with the state or any political subdivision, district, institution, or other agency thereof, excluding therefrom the Ohio department of transportation, for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, highway, or other improvement may withdraw his bid from consideration if the price bid was substantially lower than the other bids, providing the bid was submitted in good faith, and the reason for the price bid being substantially lower was a clerical mistake as opposed to a judgment mistake, and was actually due to an unintentional and substantial arithmetic error or an unintentional omission of a substantial quantity of work, labor, or material made directly in the compilation of the bid. Notice of a claim of right to withdraw such bid must be made in writing filed with the contracting authority within two business days after the conclusion of the bid opening procedure.

No bid may be withdrawn under this section when the result would be the awarding of the contract on another bid of the same bidder.

No bidder who is permitted to withdraw a bid shall for compensation supply any material or labor to, or perform any subcontract or other work agreement for, the person to whom the contract is awarded or otherwise benefit, directly or indirectly, from the performance of the project for which the withdrawn bid was submitted, without the approval of the contracting authority. The person to whom the contract was awarded and the withdrawing bidder are jointly liable to the contracting authority in an amount equal to any compensation paid to or for the benefit of the withdrawing bidder without such approval, in addition to the penalty provided in section 2913.31 of the Revised Code.

If a bid is withdrawn under authority of this section, the contracting authority may award the contract to the next lowest bidder or reject all bids and resubmit the project for bidding. In the event the contracting authority resubmits the project for bidding the withdrawing bidder shall pay the costs, in connection with the resubmission, of printing new contract documents, required advertising, and printing and mailing notices to prospective bidders, if the contracting authority finds that such costs would not have been incurred but for such withdrawal.

The contracting authority, if it intends to contest the right of a bidder to withdraw a bid, shall hold a hearing thereon within ten days after the opening of such bids and issue any order allowing or denying the claim of such right within five days after such hearing is concluded. The contracting authority shall give to the withdrawing bidder timely and reasonable notice of the time and place of any such hearing. The contracting authority shall make a stenographic record of all testimony, other evidence, and rulings on the admissibility of evidence presented at the hearing. Such order may be appealed under section 119.12 of the Revised Code. The bidder shall pay the costs of the hearing.

In the event the contracting authority denies the claim for withdrawal and the bidder elects to appeal or otherwise refuses to perform, the contracting authority may reject all bids or award to the next lowest bidder.

Effective Date: 08-01-1980



Section 9.311 - Bonds accompanying bid to be executed by approved surety.

(A) A bid for a contract with the state or any political subdivision, district, institution, or other agency of the state, for the rendering of services, or the supplying of materials, or for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, highway, or other improvement shall be deemed nonresponsive and shall be rejected if the bidder submits with his bid a bid bond, performance bond, payment bond, or combination of those bonds, executed by a surety not licensed, or a surplus lines company not approved, by the superintendent of insurance to execute such a bond in the state.

(B) All of those bonds shall affirmatively state on their face that the surety is authorized to execute bonds in the state and that the liability incurred is within the limits of section 3929.02 of the Revised Code. Failure to include this statement shall not cause the bid to be deemed nonresponsive and rejected if the surety is in fact authorized to execute bonds in the state and the liability incurred is within the limits of section 3929.02 of the Revised Code.

Effective Date: 08-08-1991



Section 9.312 - Factors to determine whether bid is responsive and bidder is responsible.

(A) If a state agency or political subdivision is required by law or by an ordinance or resolution adopted under division (C) of this section to award a contract to the lowest responsive and responsible bidder, a bidder on the contract shall be considered responsive if the bidder's proposal responds to bid specifications in all material respects and contains no irregularities or deviations from the specifications which would affect the amount of the bid or otherwise give the bidder a competitive advantage. The factors that the state agency or political subdivision shall consider in determining whether a bidder on the contract is responsible include the experience of the bidder, the bidder's financial condition, conduct and performance on previous contracts, facilities, management skills, and ability to execute the contract properly.

For purposes of this division, the provision of a bid guaranty in accordance with divisions (A)(1) and (B) of section 153.54 of the Revised Code issued by a surety licensed to do business in this state is evidence of financial responsibility, but a state agency or political subdivision may request additional financial information for review from an apparent low bidder after it opens all submitted bids. A state agency or political subdivision shall keep additional financial information it receives pursuant to a request under this division confidential, except under proper order of a court. The additional financial information is not a public record under section 149.43 of the Revised Code.

An apparent low bidder found not to be responsive and responsible shall be notified by the state agency or political subdivision of that finding and the reasons for it. Except for contracts awarded by the department of administrative services pursuant to section 125.11 of the Revised Code, the notification shall be given in writing and by certified mail. When awarding contracts pursuant to section 125.11 of the Revised Code, the department may send such notice in writing by first class mail.

(B) Where a state agency or a political subdivision that has adopted an ordinance or resolution under division (C) of this section determines to award a contract to a bidder other than the apparent low bidder or bidders for the construction, reconstruction, improvement, enlargement, alteration, repair, painting, or decoration of a public improvement, it shall meet with the apparent low bidder or bidders upon a filing of a timely written protest. The protest must be received within five days of the notification required in division (A) of this section. No final award shall be made until the state agency or political subdivision either affirms or reverses its earlier determination. Notwithstanding any other provisions of the Revised Code, the procedure described in this division is not subject to Chapter 119. of the Revised Code.

(C) A municipal corporation, township, school district, board of county commissioners, any other county board or commission, or any other political subdivision required by law to award contracts by competitive bidding may by ordinance or resolution adopt a policy of requiring each competitively bid contract it awards to be awarded to the lowest responsive and responsible bidder in accordance with this section.

Effective Date: 09-20-2002



Section 9.313 - Reduction of performance bond after substantial performance.

A contract for the rendering of services or the supplying of materials entered into on or after the effective date of this section shall be deemed to include a provision that authorizes the contracting authority, in its sole discretion, to reduce any bond filed by the person contracting to render the services or supply the materials by twenty-five per cent of the total amount of the bond upon demonstration satisfactory to the contracting authority that at least fifty per cent of the services have been rendered or materials have been supplied in accordance with the terms of the contract, and by fifty per cent of the total amount of the bond upon demonstration satisfactory to the contracting authority that at least seventy-five per cent of the services have been rendered or materials have been supplied in accordance with the terms of the contract.

As used in this section, "contracting authority" means an officer, board, or other authority of the state or any political subdivision, district, institution, or other agency thereof authorized to contract for the rendering of services or the supplying of materials, but does not include an officer, board, or other authority of the Ohio Department of Transportation.

Effective Date: 04-16-1993



Section 9.314 - Purchasing services or supplies by reverse auction.

(A) As used in this section:

(1) "Contracting authority" has the same meaning as in section 307.92 of the Revised Code.

(2) "Political subdivision" means a municipal corporation, township, county, school district, or other body corporate and politic responsible for governmental activities only in geographic areas smaller than that of the state and also includes a contracting authority.

(3) "Reverse auction" means a purchasing process in which offerors submit proposals in competing to sell services or supplies in an open environment via the internet.

(4) "Services" means the furnishing of labor, time, or effort by a person, not involving the delivery of a specific end product other than a report which, if provided, is merely incidental to the required performance. "Services" does not include services furnished pursuant to employment agreements or collective bargaining agreements.

(5) "Supplies" means all property, including, but not limited to, equipment, materials, other tangible assets, and insurance, but excluding real property or interests in real property.

(B)

(1) Whenever any political subdivision determines that the use of a reverse auction is advantageous to the political subdivision, the political subdivision, in accordance with this section and rules the political subdivision shall adopt, may purchase services or supplies by reverse auction.

(2) A political subdivision shall not purchase supplies or services by reverse auction if the contract concerns the design, construction, alteration, repair, reconstruction, or demolition of a building, highway, road, street, alley, drainage system, water system, waterworks, ditch, sewer, sewage disposal plant, or any other structure or works of any kind.

(C) A political subdivision shall solicit proposals through a request for proposals. The request for proposals shall state the relative importance of price and other evaluation factors. The political subdivision shall give notice of the request for proposals in accordance with the rules it adopts.

(D) As provided in the request for proposals and in the rules a political subdivision adopts, and to ensure full understanding of and responsiveness to solicitation requirements, the political subdivision may conduct discussions with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award. The political subdivision shall accord offerors fair and equal treatment with respect to any opportunity for discussion regarding any clarification, correction, or revision of their proposals.

(E) A political subdivision may award a contract to the offeror whose proposal the political subdivision determines to be the most advantageous to the political subdivision, taking into consideration factors such as price and the evaluation criteria set forth in the request for proposals. The contract file shall contain the basis on which the award is made.

(F) The rules that a political subdivision adopts under this section may require the provision of a performance bond, or another similar form of financial security, in the amount and in the form specified in the rules.

(G) If a political subdivision is required by law to purchase services or supplies by competitive sealed bidding or competitive sealed proposals, a purchase made by reverse auction satisfies that requirement.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-26-2001; 09-16-2004; 11-05-2004



Section 9.315 - Requiring particular surety or insurance company or a particular agent or broker on public bids prohibited.

(A) As used in sections 9.315 and 9.316 of the Revised Code:

(1) "Public authority" means the state or a county, township, municipal corporation, school district, or other political subdivision of the state, or any public agency, authority, board, commission, instrumentality, or special district of the state or of a county, township, municipal corporation, school district, or other political subdivision of the state.

(2) "Self-insured public authority" means a public authority that has been granted the privilege to self-insure a construction project against workers' compensation liability by the administrator of workers' compensation pursuant to division (O) of section 4123.35 of the Revised Code.

(B) No officer, employee, or other agent of a public authority, in issuing an invitation for bids or a request for proposals for a contract with the public authority for the rendering of services or the supplying of materials, or for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, highway, or other improvement, shall, directly or indirectly, require that any bid bond, performance bond, payment bond, or other bond, or any insurance policy, required under the contract be furnished by or acquired from a particular surety or insurance company or a particular agent or broker.

(C) Division (B) of this section does not apply to any insurance policy entered into by a self-insured public authority in connection with a contract otherwise subject to this section. This division does not exempt any bid bond, performance bond, payment bond, or other bond from the appropriate application of division (B) of this section.

Effective Date: 05-16-2002



Section 9.316 - Injunctive relief.

(A) A person that is likely to be damaged by a violation of section 9.315 of the Revised Code may commence a civil action for injunctive relief against the public authority, and the court of common pleas involved in that action may grant injunctive relief based on the principles of equity and on the terms that the court considers reasonable. Proof of monetary damage or loss of profits is not required in a civil action commenced under this division.

(B) The court may award reasonable attorney's fees and court costs to the prevailing party in a civil action authorized by division (A) of this section.

Effective Date: 05-16-2002



Section 9.317 - Purchase of supplies or services by reverse auction.

As used in this section, "reverse auction" has the meaning defined in section 9.314 of the Revised Code, and "state agency" has the meaning defined in section 9.23 of the Revised Code.

A state agency shall not purchase supplies or services by reverse auction if the contract concerns the design, construction, alteration, repair, reconstruction, or demolition of a building, highway, road, street, alley, drainage system, water system, waterworks, ditch, sewer, sewage disposal plant, or any other structure or works of any kind.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 9.32 - Notification of surety and agent of construction contract award.

Whenever the state, or any political subdivision, district, institution, or other agency thereof awards a contract for the construction, demolition, alteration, repair, or reconstruction of a public improvement, the contracting authority shall simultaneously notify the surety on the contractor's bond of the award and the agent of the surety who executed the bond on behalf of the surety. The notice shall be given in writing and mailed to the surety and the agent whose names and addresses appear on the bond.

Effective Date: 08-01-1980



Section 9.33 - [Effective Until 7/1/2013] Construction management services definitions.

As used in sections 9.33 to 9.335 of the Revised Code:

(A) "Construction manager" means a person with substantial discretion and authority to plan, coordinate, manage, and direct all phases of a project for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, or other improvement, but does not mean the person who provides the professional design services or who actually performs the construction, demolition, alteration, repair, or reconstruction work on the project.

(B)

(1) "Construction manager at risk" means a person with substantial discretion and authority to plan, coordinate, manage, direct, and construct all phases of a project for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, or other improvement and who provides the public authority a guaranteed maximum price as determined in section 9.334 of the Revised Code.

(2) As used in division (B)(1) of this section:

(a) "Construct" includes performing, or subcontracting for performing, construction, demolition, alteration, repair, or reconstruction.

(b) "Manage" includes approving bidders and awarding subcontracts for furnishing materials regarding, or for performing, construction, demolition, alteration, repair, or reconstruction.

(C) "Construction management contract" means a contract between a public authority and another person obligating the person to provide construction management services.

(D) "Construction management services" or "management services" means the range of services that either a construction manager or a construction manager at risk may provide.

(E) "Qualified" means having the following qualifications:

(1) Competence to perform the required management services as indicated by the technical training, education, and experience of the construction manager's or construction manager at risk's personnel, especially the technical training, education, and experience of the construction manager's or construction manager at risk's employees who would be assigned to perform the services;

(2) Ability in terms of workload and the availability of qualified personnel, equipment, and facilities to perform the required management services competently and expeditiously;

(3) Past performance as reflected by the evaluations of previous clients with respect to factors such as control of costs, quality of work, and meeting of deadlines;

(4) Financial responsibility as evidenced by the capability to provide a letter of credit pursuant to Chapter 1305. of the Revised Code, a surety bond, certified check, or cashier's check in an amount equal to the value of the construction management contract, or by other means acceptable to the public authority;

(5) Other similar factors.

(F)

(1) "Public authority" means the state, any state institution of higher education as defined in section 3345.011 of the Revised Code, any county, township, municipal corporation, school district, or other political subdivision, or any public agency, authority, board, commission, instrumentality, or special purpose district of the state or of a political subdivision.

(2) "Public authority" does not include the Ohio turnpike commission.

(G) "Open book pricing method" means a method in which a construction manager at risk provides the public authority, at the public authority's request, all books, records, documents, and other data in its possession pertaining to the bidding, pricing, or performance of a construction management contract awarded to the construction manager at risk.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995

This section is set out twice. See also § 9.33, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 9.33 - [Effective 7/1/2013] Construction management services definitions.

As used in sections 9.33 to 9.335 of the Revised Code:

(A) "Construction manager" means a person with substantial discretion and authority to plan, coordinate, manage, and direct all phases of a project for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, or other improvement, but does not mean the person who provides the professional design services or who actually performs the construction, demolition, alteration, repair, or reconstruction work on the project.

(B)

(1) "Construction manager at risk" means a person with substantial discretion and authority to plan, coordinate, manage, direct, and construct all phases of a project for the construction, demolition, alteration, repair, or reconstruction of any public building, structure, or other improvement and who provides the public authority a guaranteed maximum price as determined in section 9.334 of the Revised Code.

(2) As used in division (B)(1) of this section:

(a) "Construct" includes performing, or subcontracting for performing, construction, demolition, alteration, repair, or reconstruction.

(b) "Manage" includes approving bidders and awarding subcontracts for furnishing materials regarding, or for performing, construction, demolition, alteration, repair, or reconstruction.

(C) "Construction management contract" means a contract between a public authority and another person obligating the person to provide construction management services.

(D) "Construction management services" or "management services" means the range of services that either a construction manager or a construction manager at risk may provide.

(E) "Qualified" means having the following qualifications:

(1) Competence to perform the required management services as indicated by the technical training, education, and experience of the construction manager's or construction manager at risk's personnel, especially the technical training, education, and experience of the construction manager's or construction manager at risk's employees who would be assigned to perform the services;

(2) Ability in terms of workload and the availability of qualified personnel, equipment, and facilities to perform the required management services competently and expeditiously;

(3) Past performance as reflected by the evaluations of previous clients with respect to factors such as control of costs, quality of work, and meeting of deadlines;

(4) Financial responsibility as evidenced by the capability to provide a letter of credit pursuant to Chapter 1305. of the Revised Code, a surety bond, certified check, or cashier's check in an amount equal to the value of the construction management contract, or by other means acceptable to the public authority;

(5) Other similar factors.

(F)

(1) "Public authority" means the state, any state institution of higher education as defined in section 3345.011 of the Revised Code, any county, township, municipal corporation, school district, or other political subdivision, or any public agency, authority, board, commission, instrumentality, or special purpose district of the state or of a political subdivision.

(2) "Public authority" does not include the director of transportation when exercising the director's authority to prepare plans for, acquire rights-of-way for, construct, or maintain roads, highways, or bridges.

(G) "Open book pricing method" means a method in which a construction manager at risk provides the public authority, at the public authority's request, all books, records, documents, and other data in its possession pertaining to the bidding, pricing, or performance of a construction management contract awarded to the construction manager at risk.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995

This section is set out twice. See also § 9.33, effective until 7/1/2013.



Section 9.331 - Notice of accepting bids for construction manager or construction manager at risk.

(A) Before entering into a contract to employ a construction manager or construction manager at risk, a public authority shall advertise, in a newspaper of general circulation in the county where the contract is to be performed, and may advertise by electronic means pursuant to rules adopted by the director of administrative services, notice of its intent to employ a construction manager or construction manager at risk. The notice shall invite interested parties to submit proposals for consideration and shall be published at least thirty days prior to the date for accepting the proposals. The public authority also may advertise the information contained in the notice in appropriate trade journals and otherwise notify persons believed to be interested in employment as a construction manager or construction manager at risk.

(B) The advertisement shall include a general description of the project, a statement of the specific management services required, and a description of the qualifications required for the project.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-1988



Section 9.332 - Selection of and contract with construction manager.

Every public authority planning to contract for construction management services with a construction manager shall evaluate the proposals submitted and may hold discussions with individual construction managers to explore further their proposals, the scope and nature of the services they would provide, and the various technical approaches they may take regarding the project. Following this evaluation, the public authority shall:

(A) Select and rank no fewer than three construction managers that it considers to be the most qualified to provide the required construction management services, except when the public authority determines in writing that fewer than three qualified construction managers are available in which case it shall select and rank them;

(B) Negotiate a contract with the construction manager ranked most qualified to perform the required services at a compensation determined in writing to be fair and reasonable. Contract negotiations shall be directed toward:

(1) Ensuring that the construction manager and the public authority have a mutual understanding of the essential requirements involved in providing the required services;

(2) Determining that the construction manager will make available the necessary personnel, equipment, and facilities to perform the services within the required time.

(C) Upon failure to negotiate a contract with the construction manager ranked most qualified, the public authority shall inform the construction manager in writing of the termination of negotiations and enter into negotiations with the construction manager ranked next most qualified. If negotiations again fail, the same procedure may be followed with each next most qualified construction manager selected and ranked pursuant to division (A) of this section, in order of ranking, until a contract is negotiated.

(D) If the public authority fails to negotiate a contract with any of the construction managers selected pursuant to division (A) of this section, the public authority may select and rank additional construction managers, based on their qualifications, and negotiations may continue as with the construction managers selected and ranked initially until a contract is negotiated.

(E) Nothing in this section affects a public authority's right to accept or reject any or all proposals in whole or in part.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 9.333 - Financial assurance to be provided by construction manager.

(A) No public authority shall enter into a construction management contract with a construction manager unless the construction manager provides a letter of credit pursuant to Chapter 1305. of the Revised Code, a surety bond pursuant to sections 153.54 and 153.57 of the Revised Code, a certified check or cashier's check in an amount equal to the value of the construction management contract for the project, or provides other reasonable financial assurance of a nature and in an amount satisfactory to the public authority. The public authority may waive this requirement for good cause.

(B) Before construction begins pursuant to a construction management contract with a construction manager at risk, the construction manager at risk shall provide a surety bond to the public authority in accordance with rules adopted by the director of administrative services under Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 9.334 - Evaluation of most qualified proposals; pricing proposals; contract negotiations.

(A) Every public authority planning to contract for construction management services with a construction manager at risk shall evaluate the proposals submitted and select not fewer than three construction managers at risk the public authority considers to be the most qualified to provide the required construction management services, except that the public authority shall select and rank fewer than three when the public authority determines in writing that fewer than three qualified construction managers at risk are available.

(B) The public authority shall provide each construction manager at risk selected under division (A) of this section with a description of the project, including a statement of available design detail, a description of how the guaranteed maximum price for the project shall be determined, including the estimated level of design detail upon which the guaranteed maximum price shall be based, the form of the construction management contract, and a request for a pricing proposal.

(C) The pricing proposal of each construction manager at risk shall include at least the following regarding the construction manager at risk:

(1) A list of key personnel for the project;

(2) A statement of the general conditions and contingency requirements;

(3) A fee proposal divided into a preconstruction fee, a construction fee, and the portion of the construction fee to be at risk in a guaranteed maximum price.

(D) The public authority shall evaluate the submitted pricing proposals and may hold discussions with individual construction managers at risk to explore their proposals further, including the scope and nature of the proposed services and potential technical approaches.

(E) After evaluating the pricing proposals, the public authority shall rank the selected construction managers at risk based on its evaluation of the value of each pricing proposal, with such evaluation considering the proposed cost and qualifications.

(F) The public authority shall enter into negotiations for a construction management contract with the construction manager at risk whose pricing proposal the public authority determines to be the best value under division (E) of this section. Contract negotiations shall be directed toward:

(1) Ensuring that the construction manager at risk and the public authority mutually understand the essential requirements involved in providing the required construction management services, including the provisions for the use of contingency funds and the possible distribution of savings in the final costs of the project;

(2) Ensuring that the construction manager at risk will be able to provide the necessary personnel, equipment, and facilities to perform the construction management services within the time required by the construction management contract;

(3) Agreeing upon a procedure and schedule for determining a guaranteed maximum price using an open book pricing method that shall represent the total maximum amount to be paid by the public authority to the construction manager at risk for the project and that shall include the costs of all the work, the cost of its general conditions, the contingency, and the fee payable to the construction manager at risk.

(G)

(1) If the public authority fails to negotiate a construction management contract with the construction manager at risk whose pricing proposal the public authority determines to be the best value under division (E) of this section, the public authority shall inform the construction manager at risk, in writing, of the termination of negotiations.

(2) Upon terminating negotiations, the public authority may enter into negotiations as provided in this section with the construction manager at risk that the public authority ranked next highest under division (E) of this section. If negotiations fail, the public authority may enter into negotiations as provided in this section with the construction manager at risk the public authority ranked next highest under division (E) of this section.

(3) If a public authority fails to negotiate a construction management contract with a construction manager at risk whose pricing proposal the public authority determines to be the best value under division (E) of this section, the public authority may select additional construction managers at risk to provide pricing proposals to the public authority pursuant to this section or may select an alternative delivery method for the project.

(H) If the public authority and construction manager at risk fail to agree on a guaranteed maximum price, nothing in this section shall prohibit the public authority from allowing the construction manager at risk to provide the management services that a construction manager is authorized to provide.

(I) Nothing in this section affects a public authority's right to accept or reject any or all proposals in whole or in part.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 9.335 - Construction of statutes with other code provisions.

The requirements set forth in sections 9.33 to 9.334 of the Revised Code for the bidding, selection, and award of a construction management contract by a public authority prevail in the event of any conflict with a provision of Chapter 153. of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 9.34 - Fiscal year and period of state and political subdivisions.

(A) The fiscal year of the state , every school district, and, beginning July 1, 2013, the city of Cincinnati, shall begin on the first day of July of each calendar year and end at the close of the thirtieth day of June of the succeeding calendar year. The fiscal year of every school library district, and all political subdivisions or taxing units except school districts and the city of Cincinnati, and of every officer, department, commission, board, or institution thereof, shall begin at the opening of the first day of January of each calendar year and end at the close of the succeeding thirty-first day of December. Except as otherwise provided for school districts and as otherwise provided in division (B) of this section, all laws relating to the levying of taxes, the collection, appropriation, or expenditure of revenues, or the making of financial reports or statements for a fiscal year or other year refer and apply to the fiscal year as defined in this division. Reports required by sections 3319.32 to 3319.37 of the Revised Code shall be for the school year as defined in section 3313.62 of the Revised Code.

(B) Nothing in this section prohibits a subdivision, other than a school district or county school financing district, from using a different fiscal year or other fiscal period for one or more of its funds, including when that fiscal year or period is the same as the fiscal year of an entity providing money for the fund or the fiscal period of a capital project. Use of a different fiscal year or period shall be consistent with generally accepted accounting principles, and shall be approved by the fiscal officer of the subdivision and by the auditor of state. If a subdivision uses a different fiscal year or period under this section, the auditor of state may require the subdivision to continue to maintain financial reports or statements on the basis of the fiscal year prescribed by division (A) of this section.

(C) Taxes or other revenues collected in or on hand in any fiscal year for the purposes of the next or any subsequent fiscal year shall not be appropriated or expended prior to such next or subsequent year. School district property taxes shall be subject to appropriation as provided in division (B) of section 5705.35 of the Revised Code. Budgets shall be designated and known by the fiscal year for the purposes for which they are made.

(D) As used in this section, "fiscal officer," "school library district," "subdivision," and "taxing unit" have the same meanings as in section 5705.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-05-1996



Section 9.35 - Contracts for ministerial duties by public officials.

(A) As used in this section, "public official" means an elected or appointed officer, employee, or agent of any political subdivision, board, commission, bureau, or other public body established by law who is permitted or required in the performance of his duties to issue checks, keep books and records, prepare and preserve payroll and other employee records, and make reports or perform other similar duties.

(B) Any public official may contract for and engage the services of a financial institution, or other person engaged in the business or capable of rendering electronic data processing or computer services, to perform the mechanical, clerical, or record-keeping services necessary in the performance of his duties. Such services may include, but are not limited to, the preparation of payroll and other records, the preparation, signing, and issuance of checks, the preparation of reports and accounts, and the performance of all similar duties.

(C) A contract authorized by division (B) of this section may be entered into only:

(1) If the surety bond required of such public official includes within its coverage any loss which might occur as the result of such contract;

(2) Pursuant to a resolution duly adopted by the governing board, commission, bureau, or other public body having jurisdiction over such public official authorizing a contract for the performance of such services;

(3) If the contract does not conflict with the accounting requirements prescribed by the auditor of state under section 117.43 of the Revised Code or with accounting procedures prescribed by the director of budget and management under section 126.21 of the Revised Code;

(4) If assurances satisfactory to the auditor of state are furnished by both the financial institution, or other person engaged in the business or capable of rendering electronic data processing or computer services, and the public official that the books and records of the public official in the possession of the person performing such services shall be subject to audit by the auditor of state to the same extent as if such services were being performed by the public official himself.

(D) A public official, at the request of a person to whom the political subdivision, board, commission, bureau, or other public body is indebted and to whom payment is to be made, may send a check to a bank representing the amount due such person for credit to his account in the bank subject to the following conditions:

(1) The person to whom payment is to be made provides the public official with a written request on a form approved by the auditor of state which designates the bank and contains the endorsement of such bank thereon stating its willingness to act in this respect as agent of such person;

(2) In the event that there are two or more persons who designate the same bank and payments are due to such persons on the same regularly recurring dates, the public official may draw a single check for the total amount due all such persons in favor of the bank for credit to the accounts of the several persons;

(3) Payment of a check drawn in favor of and properly endorsed by the bank designated by a person to whom payment is to be made constitutes a full acquittance to the public official for the amount of such payment.

(E) Nothing contained in this section relieves such public official from the primary responsibility for the maintenance of the records and performance of the duties of his office.

Effective Date: 07-01-1985



Section 9.36 - Contract for services of fiscal and management consultants.

The board of county commissioners of any county or the township trustees of any township may contract for the services of fiscal and management consultants to aid it in the execution of its powers and duties. Contracts for the services of fiscal and management consultants shall be exempt from any competitive bidding requirements in the Revised Code.

Effective Date: 11-07-1975



Section 9.361 - Payroll deduction benefit program.

A board of county commissioners may authorize, by resolution, a payroll deduction benefit program to implement the qualified transportation fringe benefit provided for in section 132(f) of the Internal Revenue Code of 1986, 26 U.S.C. 132(f), as amended, for county employees, but only insofar as it applies to parking and transit passes. If the program includes a parking benefit for parking at a facility that is not owned by the county, the county shall require a third-party administrator to administer the program for the county, unless, on or before the effective date of this section, the county already is providing such a parking benefit for which it is acting as the administrator.

The resolution shall provide a process whereby any county officer or employee may participate in or withdraw from the program upon the filing of a written application. Upon appropriate written authorization, the county auditor shall make the appropriate payroll deductions and issue warrants as required by the program.

Effective Date: 02-12-2004



Section 9.37 - Direct deposits.

(A) As used in this section, "public official" means any elected or appointed officer, employee, or agent of the state, any state institution of higher education, any political subdivision, board, commission, bureau, or other public body established by law. "State institution of higher education" means any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college, state community college, university branch, or technical college.

(B) Except as provided in divisions (F) and (G) of this section, any public official may make by direct deposit of funds by electronic transfer, if the payee provides a written authorization designating a financial institution and an account number to which the payment is to be credited, any payment such public official is permitted or required by law in the performance of official duties to make by issuing a check or warrant.

(C) Such public official may contract with a financial institution for the services necessary to make direct deposits and draw lump-sum checks or warrants payable to that institution in the amount of the payments to be transferred.

(D) Before making any direct deposit as authorized under this section, the public official shall ascertain that the account from which the payment is to be made contains sufficient funds to cover the amount of the payment.

(E) If the issuance of checks and warrants by a public official requires authorization by a governing board, commission, bureau, or other public body having jurisdiction over the public official, the public official may only make direct deposits and contracts under this section pursuant to a resolution of authorization duly adopted by such governing board, commission, bureau, or other public body.

(F) Pursuant to sections 307.55, 319.16, and 321.15 of the Revised Code, a county auditor may issue, and a county treasurer may redeem, electronic warrants authorizing direct deposit for payment of county obligations in accordance with rules adopted by the director of budget and management pursuant to Chapter 119. of the Revised Code.

(G) The legislative authority of a municipal corporation, for employees of the municipal corporation, a county auditor, for county employees, or a board of township trustees, for township employees, may adopt a direct deposit payroll policy under which all employees of the municipal corporation, all county employees, or all township employees, as the case may be, provide a written authorization designating a financial institution and an account number to which payment of the employee's compensation shall be credited under the municipal corporation's, county's, or township's direct deposit payroll policy. The direct deposit payroll policy adopted by the legislative authority of a municipal corporation, a county auditor, or a board of township trustees may exempt from the direct deposit requirement those municipal, county, or township employees who cannot provide an account number, or for other reasons specified in the policy. The written authorization is not a public record under section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 9.38 - Deposit of public moneys.

As used in this section and section 9.39 of the Revised Code:

(1) "Color of office," "public office," and "public official" have the same meanings as in section 117.01 of the Revised Code.

(2) "Legislative authority" means a board of county commissioners, a board of township trustees, the legislative authority of a municipal corporation, or the board of education of a school district.

A person who is a state officer, employee, or agent shall pay to the treasurer of state all public moneys received by that person as required by rule of the treasurer of state adopted pursuant to section 113.09 of the Revised Code. A person who is a public official other than a state officer, employee, or agent shall deposit all public moneys received by that person with the treasurer of the public office or properly designated depository on the business day next following the day of receipt, if the total amount of such moneys received exceeds one thousand dollars. If the total amount of the public moneys so received does not exceed one thousand dollars, the person shall deposit the moneys on the business day next following the day of receipt, unless the public office of which that person is a public official adopts a policy permitting a different time period, not to exceed three business days next following the day of receipt, for making such deposits, and the person is able to safeguard the moneys until such time as the moneys are deposited. The policy shall include provisions and procedures to safeguard the public moneys until they are deposited. If the public office of which the person is a public official is governed by a legislative authority, only the legislative authority may adopt such a policy; in the case of a board of county commissioners, the board may adopt such a policy with respect to public offices under the board's direct supervision and the offices of the prosecuting attorney, sheriff, coroner, county engineer, county recorder, county auditor, county treasurer, or clerk of the court of common pleas. If a person who is a public official receives public moneys for a public office of which that person is not a public official, that person shall, during the first business day of the next week, pay to the proper public official of the proper public office the moneys so received during the current week.

Effective Date: 11-02-1999



Section 9.39 - Liability for public money received or collected - unclaimed money.

All public officials are liable for all public money received or collected by them or by their subordinates under color of office. All money received or collected by a public official under color of office and not otherwise paid out according to law shall be paid into the treasury of the public office with which he is connected to the credit of a trust fund and shall be retained there until claimed by its lawful owner. If not claimed within a period of five years, the money shall revert to the general fund of the public office.

Effective Date: 07-01-1985



Section 9.40 - Payroll deduction for United States savings bonds.

Any public employee of the state, or any political subdivision thereof, who desires to purchase United States savings bonds by the payroll deduction plan shall be granted such payroll deduction upon request to the head of the state or political subdivision department by whom he is employed.

As used in this section, "public employee" means any person holding an office, not elective, under the state, any county, municipal corporation, park district, conservancy district, sanitary district, health district, township, or public library, or employed and paid in whole or in part by the state or any of such named authorities in any capacity.

Effective Date: 10-01-1953



Section 9.41 - Payroll accounts.

The director of budget and management or any fiscal officer of any county, city, city health district, general health district, or city school district thereof, or civil service township, shall not draw, sign, issue, or authorize the drawing, signing, or issuing of any warrant on the treasurer of state or other disbursing officer of the state, or the treasurer or other disbursing officer of any county, city, or city school district thereof, or civil service township, to pay any salary or other compensation to any officer, clerk, employee, or other person in the classified service unless an estimate, payroll, or account for such salary or compensation containing the name of each person to be paid, bears the certificate of the director of administrative services, or in the case of the service of the city or civil service township, the certificate of the civil service commission of the city or civil service township, or in the case of the service of the county, the certificate of the appointing authority, that the persons named in the estimate, payroll, or account have been appointed, promoted, reduced, suspended, or laid off, or are being employed in pursuance of Chapter 124. of the Revised Code and the rules adopted thereunder.

Where estimates, payrolls, or accounts are prepared by electronic data processing equipment, the director of administrative services or the municipal or civil service township civil service commission may develop methods for controlling the input or verifying the output of such equipment to ensure compliance with Chapter 124. of the Revised Code and the rules adopted thereunder. Any estimates, payrolls, or accounts prepared by these methods shall be subject to special audit at any time.

Any sum paid contrary to this section may be recovered from any officer making such payment in contravention of law and of the rules made in pursuance of law, or from any officer signing, countersigning, or authorizing the signing or countersigning of any warrant for the payment of the same, or from the sureties on the officer's official bond, in an action in the courts of the state, maintained by a citizen resident therein. All moneys recovered in any action brought under this section shall, when collected, be paid into the state treasury or the treasury of the appropriate civil division of the state, except that the plaintiff in any action shall be entitled to recover the plaintiff's own taxable costs of such action.

Effective Date: 04-19-1988; 12-31-2006



Section 9.42 - Municipal income tax deductions.

Notwithstanding section 1321.32 of the Revised Code, the state and any of its political subdivisions or instrumentalities shall deduct from the wages or salaries of public employees, as defined in section 9.40 of the Revised Code, and employees of school districts, the amount of municipal income tax levied upon the income of the employee. The director of administrative services shall establish by rule procedures for the deduction of municipal income taxes from the wages or salaries of employees of the state or its instrumentalities.

Effective Date: 11-26-1982



Section 9.43 - Savings in share accounts in chartered credit unions deductions.

Notwithstanding section 1321.32 of the Revised Code, the state and any of its political subdivisions or instrumentalities may deduct from the wages or salaries of public employees, as the words are defined in section 9.40 of the Revised Code, such amounts as are prescribed by the employee for savings in share accounts in chartered credit unions.

Effective Date: 06-02-1965



Section 9.44 - Prior public service counted in computing vacation leave.

(A) Except as otherwise provided in this section, a person employed, other than as an elective officer, by the state or any political subdivision of the state, earning vacation credits currently, is entitled to have the employee's prior service with any of these employers counted as service with the state or any political subdivision of the state, for the purpose of computing the amount of the employee's vacation leave. The anniversary date of employment for the purpose of computing the amount of the employee's vacation leave, unless deferred pursuant to the appropriate law, ordinance, or regulation, is the anniversary date of such prior service.

(B) To determine prior service for the purpose of computing the amount of vacation leave for a person initially employed on or after July 5, 1987, by:

(1) A municipal corporation, the person shall have only prior service within that municipal corporation counted;

(2) A township, the person shall have only prior service with a township counted.

(C) An employee who has retired in accordance with the provisions of any retirement plan offered by the state and who is employed by the state or any political subdivision of the state on or after June 24, 1987, shall not have prior service with the state, any political subdivision of the state, or a regional council of government established in accordance with Chapter 167. of the Revised Code counted for the purpose of computing vacation leave.

Effective Date: 06-14-2000



Section 9.441 - Continuing rights or benefits for prior service.

(A) As used in this section, "affected employee" means a municipal employee who becomes a county employee, or a county employee who becomes a municipal employee, as the result of any of the following:

(1) The merger of a municipal and a county office;

(2) The merger of municipal and county functions or duties;

(3) The transfer of functions or duties between a municipal corporation and county.

(B) The new employer of any affected employee shall treat the employee's prior service with such former employer as if it had been served with the new employer for the purpose of compensating the employee or granting him any other employee right or benefit which is based upon length of service.

(C) The new employer shall assign an affected employee to a pay rate that is not less than ninety per cent of the pay rate earned by the employee during the year concluding with the end of the pay period immediately preceding the effective date of the merger or transfer.

Effective Date: 12-29-1983



Section 9.45 - Nonprofit debt pooling company deductions.

Notwithstanding section 1321.32 of the Revised Code, the state and any of its political subdivisions or instrumentalities may deduct from the wages or salaries of a public employee, as defined in section 9.40 of the Revised Code, such amounts as are authorized in writing by the employee to a nonprofit debt pooling company operating pursuant to Chapter 4710. of the Revised Code, or a nonprofit budget and debt counseling service, for payment or compromise of any account, note, or other indebtedness. Such authorization may be revoked at any time prior to final payment by written notice from the employee to the employer.

Effective Date: 11-24-1995



Section 9.451 - Amended and Renumbered RC 124.151.

Effective Date: 07-01-1985



Section 9.46 - U.S. olympic participation leave.

The state and any political subdivisions shall grant employees leave from employment to participate in olympic competition sanctioned by the United States olympic committee. Any leave so granted shall not exceed the time required for actual participation in the competition, plus a reasonable time for travel to and return from the site of the competition, and a reasonable time for precompetition training at the site. The state or subdivision shall compensate the employee at his regular rate of pay during any leave granted for participation in olympic competition. Pay for each week of leave shall not exceed the amount the employee would receive for a standard work week as defined in section 124.18 of the Revised Code, and the employee shall not be paid for any day spent in olympic competition for which he would not ordinarily receive pay as part of his regular employment. The director of administrative services shall implement this act by adopting appropriate rules.

Effective Date: 08-19-1976



Section 9.47 - Certificate of compliance with affirmative action programs.

(A) Any person desiring to bid on a contract awarded pursuant to Chapter 153. of the Revised Code by an owner referred to in section 153.01 of the Revised Code or awarded by the director of transportation pursuant to Chapter 5525. of the Revised Code may make application for a certificate of compliance with affirmative action programs. Application shall be made to the equal employment opportunity coordinator of the department of administrative services or the employee who succeeds to that officer's duties. The coordinator shall promptly determine whether the person has complied with all federal affirmative action programs to which the person was subject and any state affirmative action program to which the person was subject pursuant to section 153.59 of the Revised Code which state or federal affirmative action program arose out of a contract the person had with the federal government, the state, or a political subdivision of the state. Where the coordinator determines the person has not committed any violation of such prior affirmative action programs during the five years immediately preceding the date of determination, the coordinator shall issue a dated certificate of compliance with affirmative action programs. The coordinator may issue an updated certificate to a person upon request but not more frequently than once every one hundred eighty days. A person who violates an affirmative action program during the five years preceding the date of determination is ineligible to bid on a contract awarded pursuant to Chapter 153. of the Revised Code by an owner referred to in section 153.01 of the Revised Code or awarded by the director of transportation pursuant to Chapter 5525. of the Revised Code for a period of three years after the date of determination.

(B) Notwithstanding division (A) of this section, this section is prospective in operation only and applicable to a violation of an affirmative action program that occurs after December 13, 1979. For the purpose of determining whether or not to issue a certificate of compliance with affirmative action programs during the five years subsequent to December 13, 1979, the coordinator shall make any specific determination based upon the period from December 13, 1979 to the date on which the determination is made, even though the period involved is less than five years. Five years after December 13, 1979, the coordinator shall make any determination solely pursuant to division (A) of this section.

(C) Any person denied a certificate or an updated certificate may appeal to the director of administrative services for a review of the coordinator's determination. The appeal must be filed within ten days of the date of the determination. The director shall within five days after receipt of the appeal, either affirm or reverse the coordinator's determination.

(D) Any person dissatisfied with the decision of the director on review may, within thirty days, appeal the decision of the director to the court of common pleas of Franklin county. The court may affirm or reverse the decision of the director. At the hearing before the court, evidence may be introduced for and against the decision of the director. The decision of the court may be appealed as in other cases.

(E) The director of administrative services, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend or rescind, rules to implement this section.

Effective Date: 11-15-1981



Section 9.48 - Joint purchasing programs.

(A) As used in this section, "political subdivision" has the same meaning as in section 2744.01 of the Revised Code and includes a county hospital as defined in section 339.01 of the Revised Code.

(B) A political subdivision may do any of the following:

(1) Permit one or more other political subdivisions to participate in contracts into which it has entered for the acquisition of equipment, materials, supplies, or services, and may charge such participating political subdivisions a reasonable fee to cover any additional costs incurred as a result of their participation;

(2) Participate in a joint purchasing program operated by or through a national or state association of political subdivisions in which the purchasing political subdivision is eligible for membership.

(3) Participate in contract offerings from the federal government that are available to a political subdivision including, but not limited to, contract offerings from the general services administration.

(C) Acquisition by a political subdivision of equipment, material, supplies, or services, through participation in a contract of another political subdivision or participation in an association program under division (B)(1) or (2) of this section, is exempt from any competitive selection requirements otherwise required by law, if the contract in which it is participating was awarded pursuant to a publicly solicited request for a proposal or a competitive selection procedure of another political subdivision within this state or in another state. Acquisition by a political subdivision of equipment, materials, supplies, or services pursuant to division (B)(3) of this section is exempt from any competitive selection requirements otherwise required by law. No political subdivision shall acquire equipment, materials, supplies, or services by participating in a contract under this section if it has received bids for such acquisition, unless its participation enables it to make the acquisition upon the same terms, conditions, and specifications at a lower price.

(D) A political subdivision that is eligible to participate in a joint purchasing program operated by or through a national or state association of political subdivisions in which the purchasing political subdivision is eligible for membership may purchase supplies or services from another party, including another political subdivision, instead of through participation in contracts authorized by division (B)(2) of this section if the political subdivision can purchase those supplies or services from the other party upon equivalent terms, conditions, and specifications but at a lower price than it can through those contracts. Purchases that a political subdivision makes under this division are exempt from any competitive selection procedures otherwise required by law. A political subdivision that makes any purchase under this division shall maintain sufficient information regarding the purchase to verify that it satisfied the conditions for making a purchase under this division. Nothing in this division restricts any action taken by a political subdivision as authorized by division (B)(1) of this section.

(E) The authorization granted to a municipal corporation under this section shall be in addition to, and not in derogation of, the powers and authority granted by state law, the Ohio Constitution, and the provisions of a municipal charter, ordinance, or resolution.

Effective Date: 11-05-1997; 11-05-2004; 2008 SB268 09-12-2008



Section 9.481 - Residency requirements prohibited for certain employees.

(A) As used in this section:

(1) "Political subdivision" has the same meaning as in section 2743.01 of the Revised Code.

(2) "Volunteer" means a person who is not paid for service or who is employed on less than a permanent full-time basis.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, no political subdivision shall require any of its employees, as a condition of employment, to reside in any specific area of the state.

(2)

(a) Division (B)(1) of this section does not apply to a volunteer.

(b) To ensure adequate response times by certain employees of political subdivisions to emergencies or disasters while ensuring that those employees generally are free to reside throughout the state, the electors of any political subdivision may file an initiative petition to submit a local law to the electorate, or the legislative authority of the political subdivision may adopt an ordinance or resolution, that requires any individual employed by that political subdivision, as a condition of employment, to reside either in the county where the political subdivision is located or in any adjacent county in this state. For the purposes of this section, an initiative petition shall be filed and considered as provided in sections 731.28 and 731.31 of the Revised Code, except that the fiscal officer of the political subdivision shall take the actions prescribed for the auditor or clerk if the political subdivision has no auditor or clerk, and except that references to a municipal corporation shall be considered to be references to the applicable political subdivision.

(C) Except as otherwise provided in division (B)(2) of this section, employees of political subdivisions of this state have the right to reside any place they desire.

Effective Date: 05-01-2006



Section 9.482 - Contracting for services between political subdivisions.

(A) As used in this section, "political subdivision" has the meaning defined in section 2744.01 of the Revised Code.

(B) When authorized by their respective legislative authorities, a political subdivision may enter into an agreement with another political subdivision whereby a contracting political subdivision agrees to exercise any power, perform any function, or render any service for another contracting recipient political subdivision that the contracting recipient political subdivision is otherwise legally authorized to exercise, perform, or render.

In the absence in the agreement of provisions determining by what officer, office, department, agency, or other authority the powers and duties of a contracting political subdivision shall be exercised or performed, the legislative authority of the contracting political subdivision shall determine and assign the powers and duties.

An agreement shall not suspend the possession by a contracting recipient political subdivision of any power or function that is exercised or performed on its behalf by another contracting political subdivision under the agreement.

A political subdivision shall not enter into an agreement to levy any tax or to exercise, with regard to public moneys, any investment powers, perform any investment function, or render any investment service on behalf of a contracting subdivision. Nothing in this paragraph prohibits a political subdivision from entering into an agreement to collect, administer, or enforce any tax on behalf of another political subdivision or to limit the authority of political subdivisions to create and operate joint economic development zones or joint economic development districts as provided in sections 715.69 to 715.83 of the Revised Code.

(C) No county elected officer may be required to exercise any power, perform any function, or render any service under an agreement entered into under this section without the written consent of the county elected officer. No county may enter into an agreement under this section for the exercise, performance, or rendering of any statutory powers, functions, or services of any county elected officer without the written consent of the county elected officer.

(D) No power shall be exercised, no function shall be performed, and no service shall be rendered by a contracting political subdivision pursuant to an agreement entered into under this section within a political subdivision that is not a party to the agreement, without first obtaining the written consent of the political subdivision that is not a party to the agreement and within which the power is to be exercised, a function is to be performed, or a service is to be rendered.

(E) Chapter 2744. of the Revised Code, insofar as it applies to the operation of a political subdivision, applies to the political subdivisions that are parties to an agreement and to their employees when they are rendering a service outside the boundaries of their employing political subdivision under the agreement. Employees acting outside the boundaries of their employing political subdivision while providing a service under an agreement may participate in any pension or indemnity fund established by the political subdivision to the same extent as while they are acting within the boundaries of the political subdivision, and are entitled to all the rights and benefits of Chapter 4123. of the Revised Code to the same extent as while they are performing a service within the boundaries of the political subdivision.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 9.50 - Display of the POW/MIA flag during normal business hours at public buildings.

(A) As used in this section:

(1) "POW/MIA flag" means the flag that depicts the profile of a prisoner of war against the background of a prisoner of war camp watchtower.

(2) "Public building" means the principal municipal building of each municipal corporation, the principal county building in the county seat of each county, and the state house in Columbus.

(B) The general assembly hereby encourages the display of the POW/MIA flag during normal business hours at each public building.

(C) In enacting this section, the general assembly hereby declares and finds all of the following:

(1) Over two thousand four hundred Americans, including one hundred seventeen from this state, who served in the United States armed forces during the war in Indochina are still listed as prisoners of war or missing in action.

(2) There is significant evidence that many of these missing Americans are still alive and being held against their will in Indochina.

(3) This nation is deeply indebted to its servicemen and servicewomen of all wars and conflicts for their courage and sacrifice and should demonstrate its special commitment to the missing men and women of all wars and conflicts and their families by obtaining the release of those still held prisoner of war and the fullest possible accounting from the responsible governments regarding those Americans listed as missing in action.

(4) The POW/MIA flag is a powerful symbol of the plight of these prisoners of war and missing Americans and reminds the public of the commitment this nation must have in determining the fate of its servicemen and servicewomen. Thus, it is appropriate that the POW/MIA flag should be displayed at certain public buildings throughout this state to increase public awareness of the issue of prisoners of war and those missing in action and to gain public support for the efforts of the United States government to resolve this matter.

Effective Date: 09-17-1991



Section 9.55 - Installation of teletypewriters for deaf or hearing-impaired at state agencies.

(A) As used in this section, "state agency" means the house of representatives, the senate, the governor, the secretary of state, the auditor of state, the treasurer of state, the attorney general, the department of job and family services, the department of commerce, the department of developmental disabilities, the department of education, the department of health, the department of aging, the governor's office of advocacy for disabled persons, and the civil rights commission.

(B) Each state agency shall install in its offices at least one teletypewriter designed to receive printed messages from and transmit printed messages to deaf or hearing-impaired persons.

Amended by 128th General Assemblych.64,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 9.56 - Plans and drawings for public buildings filed with county recorder.

(A) As used in this section, "owner of any public building" means any state agency, public institution, political subdivision, or any other organized body, office, agency, institution, or entity established by the laws of this state for the exercise of any function of government.

(B) Except as otherwise provided in division (C) of this section, the owner of any public building, within thirty days after the completion of the project, shall file the plans and drawings representing the building as built for any such public building constructed or being constructed after the effective date of this section with the county recorder in the county where the building is located. The plans and drawings and the paper, inks, and markings used thereon shall be of a quality that ensures a legible reproduction.

(C) No plans and drawings representing the building as built need be filed for a building under division (B) of this section if either of the following applies:

(1) A political subdivision approves the plans and drawings representing the building as built for that building and records and maintains the plans and drawings and makes them available for public inspection and the plans and drawings and the paper, inks, and markings used thereon are of a quality that ensures a legible reproduction.

(2) The building is located in a political subdivision that records and maintains the plans and drawings representing the building as built and makes them available for public inspection and the plans and drawings and the paper, inks, and markings used thereon are of a quality that ensures a legible reproduction.

(D) No plans and drawings shall be destroyed or transferred without approval by the county recorder.

Effective Date: 05-01-1992



Section 9.60 - Contracts for firefighting agency, private fire company, or emergency medical service organization.

(A) As used in this section:

(1) "Emergency medical service" and "emergency medical service organization" have the same meanings as in section 4765.01 of the Revised Code.

(2) "Fire protection" means the use of firefighting equipment by the fire department of a firefighting agency or a private fire company, and includes the provision of ambulance, emergency medical, and rescue services by those entities.

(3) "Firefighting agency" means a municipal corporation, township, township fire district, joint ambulance district, joint emergency medical services district, or joint fire district and the office of the state fire marshal.

(4) "Motor vehicle" has the same meaning as in section 4511.01 of the Revised Code.

(5) "Private fire company" means a nonprofit group or organization owning and operating firefighting equipment not controlled by a firefighting agency.

(B) Any firefighting agency, private fire company, or emergency medical service organization may contract with any governmental entity in this state or another jurisdiction to provide fire protection or emergency medical services, as appropriate, whether on a regular basis or only in times of emergency, upon the approval of the governing boards or administrative heads of the entities that are parties to the contract.

(C) Any governmental entity in this state may contract with any firefighting agency, private fire company, or emergency medical service organization of this state or another jurisdiction to obtain fire protection or emergency medical services, as appropriate, whether on a regular basis or only in times of emergency, upon the approval of the governing boards or administrative heads of the entities that are parties to the contract.

(D)

(1) Any firefighting agency other than the office of the state fire marshal, private fire company, or emergency medical service organization may provide fire protection or emergency medical services, as appropriate, to any governmental entity in this state or another jurisdiction, without a contract to provide fire protection or emergency medical services, upon the approval of the governing board of the agency, company, or organization and upon authorization by an officer or employee of the agency, company, or organization designated by that individual's title, office, or position pursuant to the authorization of the governing board of the agency, company, or organization.

(2) The office of the state fire marshal may provide fire protection or emergency medical services, as appropriate, to any governmental entity, firefighting agency, private fire company, or emergency medical service organization in this state or another jurisdiction, without a contract to provide fire protection or emergency medical services, upon the authorization of the state fire marshal.

(E) Chapter 2744. of the Revised Code, insofar as it is applicable to the operation of fire departments or emergency medical service organizations, applies to a political subdivision that is operating a fire department or emergency medical service organization, and to the members of the fire department or emergency medical service organization, when the members are rendering service pursuant to this section outside the boundaries of the political subdivision.

Members acting outside the boundaries of the political subdivision that is operating the fire department or emergency medical service organization may participate in any pension or indemnity fund established by the political subdivision to the same extent as while acting within the boundaries of the political subdivision, and are entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing service within the boundaries of the political subdivision.

(F) A private fire company or private, nonprofit emergency medical service organization providing service pursuant to this section to a governmental entity in this state or another jurisdiction has the same immunities and defenses in a civil action that a political subdivision has under section 2744.02 of the Revised Code. The employees of such a fire company or emergency medical service organization have the same immunities and defenses in a civil action that employees of a political subdivision have under section 2744.03 of the Revised Code.

(G)

(1) The office of the state fire marshal, when providing services pursuant to this section, is liable for injury, death, or loss to person or property caused by the negligent operation of any motor vehicle by its employees upon the public roads, highways, or streets in the state when the employees are engaged within the scope of their employment and authority, without regard to the proximity of, that operation to the office of the state fire marshal. Notwithstanding division (A)(1) of section 2743.02 of the Revised Code, the following are full defenses to that liability:

(a) An employee providing fire protection was operating a motor vehicle while engaged in duty at a fire, proceeding toward a place where a fire is in progress or is believed to be in progress, or answering any other emergency and the operation of the vehicle did not constitute willful or wanton misconduct.

(b) An employee providing emergency medical services was operating a motor vehicle while responding to or completing a call for emergency medical care or treatment, the employee was holding a valid driver's license issued under Chapter 4507. of the Revised Code, the operation of the vehicle did not constitute willful or wanton misconduct, and the operation complies with the precautions described in section 4511.03 of the Revised Code.

(2) An employee of the office of the state fire marshal, when providing services pursuant to this section, is immune from liability for injury, death, or loss to person or property caused by the operation of any motor vehicle upon the public roads, highways, or streets in the state, without regard to the proximity of that operation to the office of the state fire marshal, unless one of the following applies:

(a) The operation of the vehicle was manifestly outside the scope of the employee's employment or official responsibilities.

(b) The operation of the vehicle constituted willful or wanton misconduct.

Effective Date: 03-19-2003



Section 9.61 - Residency not required for fire chief.

(A) "Firefighting agency" means a municipal corporation, township, township fire district, joint fire district, fire and ambulance district, or other political subdivision that operates a fire department.

(B) Nothing in the Revised Code requires, or shall be construed to require, that the fire chief of a firefighting agency reside in the territory of the firefighting agency.

Effective Date: 01-25-2002



Section 9.62 - Purchase of police dog or horse.

(A) As used in this section:

(1) "Police dog or horse" means a dog or horse that has been trained, and may be used, to assist law enforcement officers in the performance of their official duties.

(2) "Law enforcement agency" means an organization or unit made up of law enforcement officers as defined in section 2901.01 of the Revised Code.

(B) Upon the disbanding of the canine or equine unit of a law enforcement agency, the agency shall give the law enforcement officer to whom a police dog or horse is assigned the first chance to purchase the animal, for one dollar. An officer who purchases an animal under this section shall assume all responsibility for the animal thereafter.

(C) If a police dog or horse is injured in the line of duty, becomes disabled and is unfit for duty, or grows too old to be fit for duty, the law enforcement officer to whom the animal is assigned may purchase the animal, for one dollar. If an officer chooses not to purchase an animal as authorized by this division or division (B) of this section, the disposition of the animal shall be as otherwise provided by law.

(D) A law enforcement officer who leaves an equine or canine unit of a law enforcement agency while the police dog or horse assigned to the officer is still fit for duty forfeits the right to purchase the animal under this section.

Effective Date: 06-01-1998



Section 9.63 - Compliance with lawful requests under Patriot Act.

(A) Notwithstanding any law, ordinance, or collective bargaining contract to the contrary, no state or local employee shall unreasonably fail to comply with any lawful request for assistance made by any federal authorities carrying out the provisions of the USA Patriot Act, any federal immigration or terrorism investigation, or any executive order of the president of the United States pertaining to homeland security, to the extent that the request is consistent with the doctrine of federalism.

(B) No municipal corporation shall enact an ordinance, policy, directive, rule, or resolution that would materially hinder or prevent local employees from complying with the USA Patriot Act or any executive order of the president of the United States pertaining to homeland security or from cooperating with state or federal immigration services and terrorism investigations.

(C)

(1) Any municipal corporation that enacts any ordinance, policy, directive, rule, or resolution that division (B) of this section prohibits is ineligible to receive any homeland security funding available from the state.

(2) Whenever the director of public safety determines that a municipal corporation has enacted any ordinance, policy, directive, rule, or resolution that division (B) of this section prohibits, the director shall certify that the municipal corporation is ineligible to receive any homeland security funding from the state and shall notify the general assembly of that ineligibility. That municipal corporation shall remain ineligible to receive any homeland security funding from the state until the director certifies that the ordinance, policy, directive, rule, or resolution has been repealed.

(D)

(1) If a state or local employee states disagreement with, or a critical opinion of, the USA Patriot Act, any federal immigration or terrorism policy, or any executive order of the president of the United States pertaining to homeland security, the statement of disagreement with or critical opinion of the act or order is not sufficient to qualify for purposes of this section as unreasonable noncompliance with a request for assistance of the type division (A) of this section describes.

(2) Any municipal corporation's ordinance, policy, directive, rule, or resolution that states disagreement with, or a critical opinion of, any state or federal immigration or terrorism policy, the USA Patriot Act, or any executive order of the president of the United States pertaining to homeland security is not sufficient to qualify as a "material hindrance or prevention" of local employees from cooperating with federal immigration services and terrorism investigations or from complying with the USA Patriot Act or any executive order of the president of the United States pertaining to homeland security for purposes of divisions (B), (C), and (D) of this section.

(E) As used in this section, "USA Patriot Act" means the "Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act) Act of 2001," Pub. L. No. 107-056 , 115 Stat. 272, as amended.

Effective Date: 04-14-2006



Section 9.65 - Annuity program for volunteer fire fighters.

(A) A board of township trustees, a board of fire district trustees of a joint fire district, or the legislative authority of a municipal corporation may establish, by resolution or ordinance, as appropriate, an annuity program for the volunteer fire fighters serving the political subdivision, including those affiliated with a private entity that provides fire-fighting or emergency medical services. The program may permit the board or the legislative authority to contract for, purchase, or otherwise procure from an insurer or insurers licensed to do business by this state an annuity for such fire fighters. The program may also permit the board or the legislative authority at any time to cancel or otherwise terminate an annuity with any particular insurer or insurers. The board or the legislative authority may pay all or any portion of the cost, premium, or charge of the annuity. The board or the legislative authority may create a fund in the treasury of the township, the joint fire district, or the municipal corporation, as appropriate, for the annuity program. The resolution or ordinance creating the program shall include a plan to assure the proper administration and operation of the program. The plan shall include, but not be limited to, all of the following:

(1) The requirements a person must meet in order to be eligible to participate in the program;

(2) The requirements an eligible person must meet annually in order to participate in the program;

(3) A requirement that an audit of the accounts, financial reports, records, and files pertaining to the program be performed in the same manner and with the same frequency that an audit of a public office is performed under section 117.11 of the Revised Code. The audit required under division (A)(3) of this section shall be in addition to and separate from any audit of a township, joint fire district, or municipal corporation required under section 117.11 of the Revised Code but may be performed at the same time as such an audit.

(4) Provisions for termination of the program.

(B) A political subdivision that has established an annuity program under division (A) of this section may appropriate general revenue fund moneys of the political subdivision not appropriated for any other purpose to the annuity program and may use moneys raised under section 505.37, 505.371, or 505.39 or under division (I) or (U) of section 5705.19 of the Revised Code for the annuity program. Income from the investment of moneys in any fund established in the treasury of a political subdivision for the annuity program shall be paid into the annuity fund.

(C) As used in this section:

(1) "Volunteer fire fighter" means a person who performs service as a fire fighter, or who performs emergency medical service, on a less than full-time basis for a political subdivision.

(2) "Political subdivision" means a municipal corporation, a township, a township fire district, or a joint fire district.

Effective Date: 12-14-1992



Section 9.66 - Indication of outstanding liability owed to state in application for economic development assistance.

(A) As used in this section:

(1) "Economic development assistance" means all of the following:

(a) The programs and assistance provided or administered by the department of development under Chapters 122. and 166. of the Revised Code and any other section of the Revised Code under which the department provides or administers economic development assistance;

(b) The programs and assistance provided or administered by a political subdivision under Chapters 725. and 1728. and sections 3735.67 to 3735.70, 5709.40 to 5709.43, 5709.61 to 5709.69, 5709.73 to 5709.75, and 5709.77 to 5709.81 of the Revised Code and any other section of the Revised Code under which a political subdivision provides economic development assistance;

(c) Assistance provided under any other section of the Revised Code under which the state or a state agency provides or administers economic development assistance.

(d) The tax credit authorized by section 5725.31, 5729.07, 5733.42, or 5747.39 of the Revised Code.

(2) "Liability" means any of the following:

(a) Any delinquent tax owed the state or a political subdivision of the state;

(b) Any moneys owed the state or a state agency for the administration or enforcement of the environmental laws of the state;

(c) Any other moneys owed the state, a state agency, or a political subdivision of the state that are past due.

"Liability" includes any item described in division (A)(2) of this section that is being contested in a court of law.

(3) "Political subdivision" means any county, municipal corporation, or township of the state.

(4) "State agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government.

(B) A person who applies to the state, a state agency, or a political subdivision for economic development assistance shall indicate on the application for assistance whether the person has any outstanding liabilities owed to the state, a state agency, or a political subdivision. Such a person also shall authorize the state, state agency, or political subdivision to inspect the personal or corporate financial statements of the applicant, including tax records and other similar information not open to public inspection.

(C)

(1) Whoever knowingly makes a false statement under division (B) of this section concerning an application for economic development assistance or who fails to provide any information required by that division is ineligible for the assistance applied for and is ineligible for any future economic development assistance from the state, a state agency, or a political subdivision.

(2) Whoever knowingly makes a false statement under division (B) of this section concerning an application for economic development assistance or who fails to provide any information required by that division shall return any moneys received from the state, a state agency, or a political subdivision in connection with that application.

Effective Date: 12-21-2000



Section 9.661 - Liens to secure performance on development loans and property tax incentives.

(A) As used in this section:

(1) "Borrower" means any person obligated to repay a development loan pursuant to a development loan agreement or obligated to repay a loan guaranteed pursuant to a loan guarantee agreement.

(2) "Development inducement agreement" means an agreement making a grant or inducement under the authority of Section 13 of Article VIII, Ohio Constitution, including an inducement made under section 166.02 of the Revised Code or a grant made under section 184.02 of the Revised Code.

(3) "Development loan" means any loan made under the authority of Section 13 of Article VIII, Ohio Constitution, including any loan made under the authority of Chapter 122., 165., 166., 184., or 1724. of the Revised Code.

(4) "Development loan agreement" means an agreement making a development loan.

(5) "Grantee" means any grantee or other recipient of anything of value under a development inducement agreement.

(6) "Guaranteed loan" means a loan guaranteed by this state, a state agency, or a political subdivision under the authority of Section 13 of Article VIII, Ohio Constitution, including any loan guarantee authorized under Chapter 166. of the Revised Code.

(7) "Loan guarantee agreement" means an agreement providing for the guarantee of a guaranteed loan.

(8) "Secured party" means the state, a state agency, or a political subdivision that enters into a development loan agreement, loan guarantee agreement, or development inducement agreement.

(B) The obligations of a borrower under each development loan agreement or loan guarantee agreement may be secured by a lien of the secured party on the borrower's real property and personal property the acquisition of which was funded in whole or in part by the proceeds of the loan. Any such lien shall be in an amount not exceeding the amount financed under the development loan agreement, or the amount guaranteed under the loan guarantee agreement, and used to fund acquisition of the property. The lien may be in addition to any other security required by the development loan agreement or loan guarantee agreement, but the sum of the lien amount and the value of any such other security shall not exceed the amount financed, or the amount guaranteed, and used to fund acquisition of the property. Such a lien on real property shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and otherwise shall have the same force and effect as a mortgage lien on real property. Such a lien on personal property shall attach, and may be perfected, collected, and enforced, in the same manner as a security interest in goods under Chapter 1309. of the Revised Code, and shall otherwise have the same force and effect as such a security interest.

(C) The obligations of a grantee under each development inducement agreement may be secured by a lien of the secured party on the grantee's real property and personal property the acquisition of which was funded in whole or in part by the grant or other thing of value. Any such lien shall be in an amount not exceeding the amount of the grant or other thing of value granted to the grantee under the agreement and used to fund acquisition of the property. The lien may be in addition to any other security required by the development inducement agreement, but the sum of the lien amount and the value of any such other security shall not exceed the amount of the grant, or the value of any other thing of value granted, and used to fund acquisition of the property. Such a lien on real property shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and otherwise shall have the same force and effect as a mortgage lien on real property. Such a lien on personal property shall attach, and may be perfected, collected, and enforced, in the same manner as a security interest in goods under Chapter 1309. of the Revised Code, and shall otherwise have the same force and effect as such a security interest.

(D) A secured party may enforce such liens against real property by civil action in the court of common pleas of the county where the real property is located in the same manner as mortgage liens are enforced. A secured party may enforce such liens against personal property in the manner provided for the enforcement of security interests under Chapter 1309. of the Revised Code.

Effective Date: 03-23-2005



Section 9.67 - Restrictions on owner of professional sports team that uses a tax-supported facility.

No owner of a professional sports team that uses a tax-supported facility for most of its home games and receives financial assistance from the state or a political subdivision thereof shall cease playing most of its home games at the facility and begin playing most of its home games elsewhere unless the owner either:

(A) Enters into an agreement with the political subdivision permitting the team to play most of its home games elsewhere;

(B) Gives the political subdivision in which the facility is located not less than six months' advance notice of the owner's intention to cease playing most of its home games at the facility and, during the six months after such notice, gives the political subdivision or any individual or group of individuals who reside in the area the opportunity to purchase the team.

Effective Date: 06-20-1996



Section 9.68 - Right to bear arms - challenge to law.

(A) The individual right to keep and bear arms, being a fundamental individual right that predates the United States Constitution and Ohio Constitution, and being a constitutionally protected right in every part of Ohio, the general assembly finds the need to provide uniform laws throughout the state regulating the ownership, possession, purchase, other acquisition, transport, storage, carrying, sale, or other transfer of firearms, their components, and their ammunition. Except as specifically provided by the United States Constitution, Ohio Constitution, state law, or federal law, a person, without further license, permission, restriction, delay, or process, may own, possess, purchase, sell, transfer, transport, store, or keep any firearm, part of a firearm, its components, and its ammunition.

(B) In addition to any other relief provided, the court shall award costs and reasonable attorney fees to any person, group, or entity that prevails in a challenge to an ordinance, rule, or regulation as being in conflict with this section.

(C) As used in this section:

(1) The possession, transporting, or carrying of firearms, their components, or their ammunition include, but are not limited to, the possession, transporting, or carrying, openly or concealed on a person's person or concealed ready at hand, of firearms, their components, or their ammunition.

(2) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(D) This section does not apply to either of the following:

(1) A zoning ordinance that regulates or prohibits the commercial sale of firearms, firearm components, or ammunition for firearms in areas zoned for residential or agricultural uses;

(2) A zoning ordinance that specifies the hours of operation or the geographic areas where the commercial sale of firearms, firearm components, or ammunition for firearms may occur, provided that the zoning ordinance is consistent with zoning ordinances for other retail establishments in the same geographic area and does not result in a de facto prohibition of the commercial sale of firearms, firearm components, or ammunition for firearms in areas zoned for commercial, retail, or industrial uses.

Effective Date: 03-14-2007



Section 9.70 - Permission for street on lands of public institution.

A street, alley, or road shall not be laid out or established through or over the lands belonging to a public institution of the state without the special permission of the general assembly.

Effective Date: 10-01-1953



Section 9.80 - Contribution to charity deductions.

The chief officer of any department or division of the state, and the budgeting authority of any political subdivision or school district, or any institution supported in whole or in part by the state, a county or municipality, may authorize a payroll deduction plan for contributions by employees to one or more specified charitable agencies which are corporations not for profit, community chests, united funds, or other similar united community fund organizations.

Effective Date: 09-16-1957



Section 9.81 - Payroll deduction plans.

After an authorization adopted under section 9.80 of the Revised Code, any public officer or employee of any department or division of the state, any political subdivision or school district thereof, or of any institution supported in whole or in part by the state, a county, or municipal corporation, who desires to make a contribution by the payroll deduction plan to one or more of the specified charitable agencies which are corporations not for profit, community chests, united funds, or other similar united community fund organizations, may be permitted to have such contribution payments deducted from the salary or wages due such public officer or employee by filing a written request and authorization signed by such public officer or employee and specifying the amount of the deduction in each payroll period with the fiscal officer of the state, political subdivision, or school district, or institution by which such public officer or employee is employed. Such authorization may be withdrawn in writing by such public officer or employee at any time. No funds may be withheld from the salary or wages of any such public officer or employee for the purposes permitted by sections 9.80 and 9.81 of the Revised Code unless the withholding is specifically, freely, and voluntarily authorized by that public officer or employee in writing.

Upon receipt of evidence of such request by the appropriate fiscal officer, or upon receipt of a written deduction authorization under division (B)(2) or (C) of section 4117.09 of the Revised Code, such fiscal officer shall make such deduction and shall, at periodic intervals to the extent of the amount collected, pay the designated charitable agencies which are corporations not for profit, community chests, united funds, or other similar united community fund organizations, or the exclusive representative designated under section 4117.05 of the Revised Code.

Effective Date: 10-05-1987

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 9.82 - Risk management and insurance programs definitions.

As used in sections 9.82 to 9.83 of the Revised Code:

(A) "State" means the state of Ohio, including, but not limited to, the general assembly, the supreme court, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, institutions, and other instrumentalities of the state of Ohio. "State" does not include political subdivisions.

For purposes of the judicial liability program, "state" means the supreme court, the courts of appeals, the courts of common pleas and any division of courts of common pleas, municipal courts, and county courts.

(B) "Political subdivision" means a county, city, village, township, park district, or school district.

(C) "Personal property" means tangible personal property owned, leased, controlled, or possessed by a state agency and includes, but is not limited to, chattels, movable property, merchandise, furniture, goods, livestock, vehicles, watercraft, aircraft, movable machinery, movable tools, movable equipment, general operating supplies, and media.

(D) "Media" means all active information processing material, including all forms of data, program material, and related engineering specifications employed in any state agency's information processing operation.

(E) "Property" means real and personal property as defined in divisions (C) and (F) of this section and any other property in which the state determines it has an insurable interest.

(F) "Real property" means land or interests in land whose title is vested in the state or that is under the control of the state through a lease purchase agreement, installment purchase, mortgage, lien, or otherwise, and includes, but is not limited to, all buildings, structures, improvements, machinery, equipment, or fixtures erected on, above, or under such land.

(G) "State agency" means every department, bureau, board, commission, office, or other organized body established by the constitution or laws of this state for the exercise of any function of state government, the general assembly, all legislative agencies, the supreme court, and the court of claims. "State agency" does not include any state-supported institutions of higher education, the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, the state highway patrol retirement system, or the city of Cincinnati retirement system.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-02-1999



Section 9.821 - Office of risk management.

(A) The department of administrative services shall direct and manage for state agencies all risk management and insurance programs authorized under section 9.822 of the Revised Code.

(B) The office of risk management is hereby established within the department of administrative services. The director of administrative services, or a deputy director appointed by the director, shall control and supervise the office.

(C) The office may take any of the following actions that it determines to be in the best interests of the state:

(1) Provide all insurance coverages for the state, including, but not limited to, automobile liability, casualty, property, public liability, and fidelity bonding. The cost of insurance coverage shall be paid from appropriations made to the state agencies that the office has designated to receive the coverage.

(2) Provide coverage of legal expenses that are necessary and related to the legal defense of claims against the state;

(3) Purchase insurance policies consistent with sections 125.01 to 125.111 of the Revised Code, develop and administer self-insurance programs, or do both;

(4) Consolidate and combine state insurance coverages;

(5) Provide technical services in risk management and insurance to state agencies;

(6) Adopt and publish, in accordance with section 111.15 of the Revised Code, necessary rules and procedures governing the administration of the state's insurance and risk management activities.

(D) No state agency, except a state agency exempted under section 125.02 or 125.04 of the Revised Code from the department's purchasing authority, shall purchase any insurance described in this section except as authorized by the department, when the office of risk management determines that the purchase is in the best interest of the state pursuant to division (C)(1) of this section, and in accordance with terms, conditions, and procurement methods established by the department.

(E) With respect to any civil action, demand, or claim against the state that could be filed in the court of claims, nothing in sections 9.82 to 9.823 of the Revised Code shall be interpreted to permit the settlement or compromise of those civil actions, demands, or claims, except in the manner provided in Chapter 2743. of the Revised Code.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 9.822 - Self-insured fidelity bond program.

(A) The department of administrative services through the office of risk management shall establish an insurance plan or plans that may provide for self-insurance or the purchase of insurance, or both, for either of the following purposes:

(1) Insuring state real and personal property against losses occasioned by fire, windstorm, or other accidents and perils;

(2) Insuring the state and its officers and employees against liability resulting from any civil action, demand, or claim against the state or its officers and employees arising out of any act or omission of an officer or employee in the performance of official duties, except acts and omissions for which indemnification is prohibited under section 9.87 of the Revised Code.

(B) The department of administrative services through the office of risk management shall establish one or more insurance plans that provide for the purchase of insurance for the purpose of insuring the state through the fidelity bonding of state officers, employees, and agents who are required by law to provide a fidelity bond. Nothing in this section shall be construed to allow the department of administrative services through the office of risk management to administer the state's fidelity bonding program through a program of self-insurance.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 9.823 - Risk management reserve fund.

(A) All contributions collected by the director of administrative services under division (E) of this section shall be deposited into the state treasury to the credit of the risk management reserve fund, which is hereby created. The fund shall be used to provide insurance and self-insurance for the state under sections 9.822 and 9.83 of the Revised Code. All investment earnings of the fund shall be credited to it.

(B) The director, through the office of risk management, shall operate the risk management reserve fund on an actuarially sound basis.

(C) Reserves shall be maintained in the risk management reserve fund in any amount that is necessary and adequate, in the exercise of sound and prudent actuarial judgment, to cover potential liability claims, expenses, fees, or damages. Money in the fund may be applied to the payment of liability claims that are filed against the state . The director may procure the services of a qualified actuarial firm for the purpose of recommending the specific amount of money that would be required to maintain adequate reserves for a given period of time.

(D) A report of the amounts reserved and disbursements made from the reserves, together with a written report of a competent property and casualty actuary, shall be submitted, on or before the last day of March for the preceding calendar year, to the speaker of the house of representatives and the president of the senate. The actuary shall certify the adequacy of the rates of contributions, the sufficiency of excess insurance, and whether the amounts reserved conform to the requirements of this section, are computed in accordance with accepted loss reserving standards, and are fairly stated in accordance with sound loss reserving principles. The report shall include disbursements made for the administration of the fund, including claims paid, cost of legal representation of state agencies and employees, and fees paid to consultants.

(E) The director shall collect from each state agency or any participating state body its contribution to the risk management reserve fund for the purpose of purchasing insurance or administering self-insurance programs for coverages authorized under sections 9.822 and 9.83 of the Revised Code. The contribution shall be determined by the director, with the approval of the director of budget and management, and shall be based upon actuarial assumptions and the relative risk and loss experience of each state agency or participating state body. The contribution shall further include a reasonable sum to cover the department's administrative costs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-20-1993; 2007 HB119 09-29-2007



Section 9.83 - Liability insurance for public employees.

(A) The state and any political subdivision may procure a policy or policies of insurance insuring its officers and employees against liability for injury, death, or loss to person or property that arises out of the operation of an automobile, truck, motor vehicle with auxiliary equipment, self-propelling equipment or trailer, aircraft, or watercraft by the officers or employees while engaged in the course of their employment or official responsibilities for the state or the political subdivision. The state is authorized to expend funds to pay judgments that are rendered in any court against its officers or employees and that result from such operation, and is authorized to expend funds to compromise claims for liability against its officers or employees that result from such operation. No insurer shall deny coverage under such a policy, and the state shall not refuse to pay judgments or compromise claims, on the ground that an automobile, truck, motor vehicle with auxiliary equipment, self-propelling equipment or trailer, aircraft, or watercraft was not being used in the course of an officer's or employee's employment or official responsibilities for the state or a political subdivision unless the officer or employee who was operating an automobile, truck, motor vehicle with auxiliary equipment, or self-propelling equipment or trailer is convicted of a violation of section 124.71 of the Revised Code as a result of the same events.

(B) Funds shall be reserved as necessary, in the exercise of sound and prudent actuarial judgment, to cover potential expense, fees, damage, loss, or other liability. The office of risk management may recommend or, if the state requests of the office of risk management, shall recommend a specific amount for any period of time that, in the opinion of the office of risk management, represents such a judgment.

(C) Nothing in this section shall be construed to require the department of administrative services to purchase liability insurance for all state vehicles in a single policy of insurance or to cover all state vehicles under a single plan of self-insurance.

(D) Insurance procured by the state pursuant to this section shall be procured as provided in section 125.03 of the Revised Code.

(E) For purposes of liability insurance procured under this section to cover the operation of a motor vehicle by a prisoner for whom the insurance is procured, "employee" includes a prisoner in the custody of the department of rehabilitation and correction who is enrolled in a work program that is established by the department pursuant to section 5145.16 of the Revised Code and in which the prisoner is required to operate a motor vehicle, as defined in section 4509.01 of the Revised Code, and who is engaged in the operation of a motor vehicle in the course of the work program.

(F) All contributions collected by the director of administrative services under division (H) of this section shall be deposited into the risk management reserve fund created in section 9.823 of the Revised Code to the credit of the vehicle liability program.

(G) Reserves shall be maintained in the risk management reserve fund to the credit of the vehicle liability program in any amount that is necessary and adequate, in the exercise of sound and prudent actuarial judgment, to cover potential liability claims, expenses, fees, or damages. Money in the fund may be applied to the payment of liability claims that are filed against the state in the court of claims and determined in the manner provided in Chapter 2743. of the Revised Code. The director of administrative services may procure the services of a qualified actuarial firm for the purpose of recommending the specific amount of money that is required to maintain adequate reserves for a specified period of time.

(H) The director of administrative services shall collect from each state agency or any participating state body its contribution to the vehicle liability program for the purpose of purchasing insurance or administering self-insurance programs for coverage authorized under this section. The amount of the contribution shall be determined by the director, with the approval of the director of budget and management. It shall be based upon actuarial assumptions and the relative risk and loss experience of each state agency or participating state body. The amount of the contribution also shall include a reasonable sum to cover administrative costs of the department of administrative services. The amounts collected pursuant to this division shall be deposited in the risk management reserve fund to the credit of the vehicle liability program.

Effective Date: 03-17-1998; 09-26-2003; 2007 HB119 09-29-2007



Section 9.831 - [Repealed].

Effective Date: 07-02-1997



Section 9.832 - [Repealed].

Effective Date: 09-05-2001



Section 9.833 - Self-insurance program for health care benefits.

(A) As used in this section, "political subdivision" has the meaning defined in sections 2744.01 and 3905.36 of the Revised Code. For purposes of this section, "political subdivision" includes municipal corporations as defined in section 5705.01 of the Revised Code.

(B) Political subdivisions that provide health care benefits for their officers or employees may do any of the following:

(1) Establish and maintain an individual self-insurance program with public moneys to provide authorized health care benefits, including but not limited to, health care, prescription drugs, dental care, and vision care, in accordance with division (C) of this section;

(2) Establish and maintain a health savings account program whereby employees or officers may establish and maintain health savings accounts in accordance with section 223 of the Internal Revenue Code. Public moneys may be used to pay for or fund federally qualified high deductible health plans that are linked to health savings accounts or to make contributions to health savings accounts. A health savings account program may be a part of a self-insurance program.

(3) After establishing an individual self-insurance program, agree with other political subdivisions that have established individual self-insurance programs for health care benefits, that their programs will be jointly administered in a manner specified in the agreement;

(4) Pursuant to a written agreement and in accordance with division (C) of this section, join in any combination with other political subdivisions to establish and maintain a joint self-insurance program to provide health care benefits;

(5) Pursuant to a written agreement, join in any combination with other political subdivisions to procure or contract for policies, contracts, or plans of insurance to provide health care benefits, which may include a health savings account program for their officers and employees subject to the agreement;

(6) Use in any combination any of the policies, contracts, plans, or programs authorized under this division.

(7) Any agreement made under division (B)(3), (4), (5), or (6) of this section shall be in writing, comply with division (C) of this section, and contain best practices established in consultation with and approved by the department of administrative services. The best practices may be reviewed and amended at the discretion of the political subdivisions in consultation with the department. Detailed information regarding the best practices shall be made available to any employee upon that employee's request.

(8) Purchase plans approved by the department of administrative services under section 9.901 of the Revised Code.

(C) Except as otherwise provided in division (E) of this section, the following apply to individual or joint self-insurance programs established pursuant to this section:

(1) Such funds shall be reserved as are necessary, in the exercise of sound and prudent actuarial judgment, to cover potential cost of health care benefits for the officers and employees of the political subdivision. A certified audited financial statement and a report of aggregate amounts so reserved and aggregate disbursements made from such funds, together with a written report of a member of the American academy of actuaries certifying whether the amounts reserved conform to the requirements of this division, are computed in accordance with accepted loss reserving standards, and are fairly stated in accordance with sound loss reserving principles, shall be prepared and maintained, within ninety days after the last day of the fiscal year of the entity for which the report is provided for that fiscal year, in the office of the program administrator described in division (C)(3) of this section.

The report required by division (C)(1) of this section shall include, but not be limited to, the aggregate of disbursements made for the administration of the program, including claims paid, costs of the legal representation of political subdivisions and employees, and fees paid to consultants.

The program administrator described in division (C)(3) of this section shall make the report required by this division available for inspection by any person at all reasonable times during regular business hours, and, upon the request of such person, shall make copies of the report available at cost within a reasonable period of time. The program administrator shall further provide the report to the auditor of state under Chapter 117. of the Revised Code. The report required by this division is in lieu of the records required by division (A) of section 149.431 of the Revised Code.

(2) Each political subdivision shall reserve funds necessary for an individual or joint self-insurance program in a special fund that may be established for political subdivisions other than an agency or instrumentality pursuant to an ordinance or resolution of the political subdivision and not subject to section 5705.12 of the Revised Code. An agency or instrumentality shall reserve the funds necessary for an individual or joint self-insurance program in a special fund established pursuant to a resolution duly adopted by the agency's or instrumentality's governing board. The political subdivision may allocate the costs of insurance or any self-insurance program, or both, among the funds or accounts established under this division on the basis of relative exposure and loss experience.

(3) A contract may be awarded, without the necessity of competitive bidding, to any person, political subdivision, nonprofit corporation organized under Chapter 1702. of the Revised Code, or regional council of governments created under Chapter 167. of the Revised Code for purposes of administration of an individual or joint self-insurance program. No such contract shall be entered into without full, prior, public disclosure of all terms and conditions. The disclosure shall include, at a minimum, a statement listing all representations made in connection with any possible savings and losses resulting from the contract, and potential liability of any political subdivision or employee. The proposed contract and statement shall be disclosed and presented at a meeting of the political subdivision not less than one week prior to the meeting at which the political subdivision authorizes the contract.

A contract awarded to a nonprofit corporation or a regional council of governments under this division may provide that all employees of the nonprofit corporation or regional council of governments, the employees of all entities related to the nonprofit corporation or regional council of governments, and the employees of other nonprofit corporations that have fifty or fewer employees and have been organized for the primary purpose of representing the interests of political subdivisions, may be covered by the individual or joint self-insurance program under the terms and conditions set forth in the contract.

(4) The individual or joint self-insurance program shall include a contract with a certified public accountant and a member of the American academy of actuaries for the preparation of the written evaluations required under division (C)(1) of this section.

(5) A joint self-insurance program may allocate the costs of funding the program among the funds or accounts established under this division to the participating political subdivisions on the basis of their relative exposure and loss experience.

(6) An individual self-insurance program may allocate the costs of funding the program among the funds or accounts established under this division to the political subdivision that established the program.

(7) Two or more political subdivisions may also authorize the establishment and maintenance of a joint health care cost containment program, including, but not limited to, the employment of risk managers, health care cost containment specialists, and consultants, for the purpose of preventing and reducing health care costs covered by insurance, individual self-insurance, or joint self-insurance programs.

(8) A political subdivision is not liable under a joint self-insurance program for any amount in excess of amounts payable pursuant to the written agreement for the participation of the political subdivision in the joint self-insurance program. Under a joint self-insurance program agreement, a political subdivision may, to the extent permitted under the written agreement, assume the risks of any other political subdivision. A joint self-insurance program established under this section is deemed a separate legal entity for the public purpose of enabling the members of the joint self-insurance program to obtain insurance or to provide for a formalized, jointly administered self-insurance fund for its members. An entity created pursuant to this section is exempt from all state and local taxes.

(9) Any political subdivision, other than an agency or instrumentality, may issue general obligation bonds, or special obligation bonds that are not payable from real or personal property taxes, and may also issue notes in anticipation of such bonds, pursuant to an ordinance or resolution of its legislative authority or other governing body for the purpose of providing funds to pay expenses associated with the settlement of claims, whether by way of a reserve or otherwise, and to pay the political subdivision's portion of the cost of establishing and maintaining an individual or joint self-insurance program or to provide for the reserve in the special fund authorized by division (C)(2) of this section.

In its ordinance or resolution authorizing bonds or notes under this section, a political subdivision may elect to issue such bonds or notes under the procedures set forth in Chapter 133. of the Revised Code. In the event of such an election, notwithstanding Chapter 133. of the Revised Code, the maturity of the bonds may be for any period authorized in the ordinance or resolution not exceeding twenty years, which period shall be the maximum maturity of the bonds for purposes of section 133.22 of the Revised Code.

Bonds and notes issued under this section shall not be considered in calculating the net indebtedness of the political subdivision under sections 133.04, 133.05, 133.06, and 133.07 of the Revised Code. Sections 9.98 to 9.983 of the Revised Code are hereby made applicable to bonds or notes authorized under this section.

(10) A joint self-insurance program is not an insurance company. Its operation does not constitute doing an insurance business and is not subject to the insurance laws of this state.

(D) A political subdivision may procure group life insurance for its employees in conjunction with an individual or joint self-insurance program authorized by this section, provided that the policy of group life insurance is not self-insured.

(E) This section does not apply to individual self-insurance programs created solely by municipal corporations as defined in section 5705.01 of the Revised Code.

(F) A public official or employee of a political subdivision who is or becomes a member of the governing body of the program administrator of a joint self-insurance program in which the political subdivision participates is not in violation of division (D) or (E) of section 102.03, division (C) of section 102.04, or section 2921.42 of the Revised Code as a result of either of the following:

(1) The political subdivision's entering under this section into the written agreement to participate in the joint self-insurance program;

(2) The political subdivision's entering under this section into any other contract with the joint self-insurance program.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 11-09-2003; 08-31-2004; 09-29-2005; 08-17-2006; 2007 HB119 09-29-2007



Section 9.835 - Energy price risk management contract.

(A) As used in this section:

(1) "Energy price risk management contract" means a contract that is intended to mitigate, for the term of the contract, the price volatility of energy sources, including, but not limited to, a contract or futures contract for natural gas, gasoline, oil, and diesel fuel, and that is a budgetary and financial tool only and not a contract for the procurement of an energy source.

(2) "Political subdivision" means a county, city, village, township, park district, school district, or regional transit authority.

(3) "State entity" means the general assembly, the supreme court, the court of claims, the office of an elected state officer, or a department, bureau, board, office, commission, agency, institution, or other instrumentality of this state established by the constitution or laws of this state for the exercise of any function of state government, but excludes a political subdivision, an institution of higher education, the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, the state highway patrol retirement system, or the city of Cincinnati retirement system.

(4) "State official" means the elected or appointed official, or that person's designee, charged with the management of a state entity.

(B) If it determines that doing so is in the best interest of the state entity or the political subdivision, and subject to, respectively, state or local appropriation to pay amounts due, a state official or the legislative or other governing authority of a political subdivision may enter into an energy price risk management contract. Money received pursuant to such a contract entered into by a state official shall be deposited to the credit of the general revenue fund of this state, and, unless otherwise provided by ordinance or resolution enacted or adopted by the legislative authority of the political subdivision authorizing any such contract, money received under the contract shall be deposited to the credit of the general fund of the political subdivision.

(C) An energy price risk management contract is not an investment for the purposes of section 135.14 of the Revised Code.

Effective Date: 2008 SB221 07-31-2008; 2008 HB562 09-22-2008



Section 9.84 - Witness has right of counsel - participation in hearing limited.

Except as otherwise provided in this section, any person appearing as a witness before any public official, department, board, bureau, commission, or agency, or any representative of a public official, department, board, bureau, commission, or agency, in any administrative or executive proceeding or investigation, public or private, if the witness so requests, shall be permitted to be accompanied, represented, and advised by an attorney, whose participation shall be limited to the protection of the rights of the witness, and who may not examine or cross-examine witnesses. The witness shall be advised of the right to counsel before the witness is interrogated. This section does not apply to proceedings before a grand jury or to an employee of an appointing authority, as defined in section 124.01 of the Revised Code, who appears only as a witness in an employment interview, investigation, or proceeding conducted by or for the appointing authority.

Effective Date: 08-11-1961; 07-01-2007



Section 9.85 - Immunity of public officers and employees definitions.

As used in this section and sections 9.86 and 9.87 of the Revised Code:

(A) "Officer or employee" has the same meaning as in division (A) of section 109.36 of the Revised Code.

(B) "State" has the same meaning as in division (B) of section 109.36 of the Revised Code.

(C) "Political subdivision" has the same meaning as in division (C) of section 109.36 of the Revised Code.

(D) "Employer" has the same meaning as in division (D) of section 109.36 of the Revised Code.

(E) "Motor vehicle" includes automobiles, trucks, motor vehicles with auxiliary equipment, self-propelling equipment or trailers, aircraft, or watercraft.

Effective Date: 03-13-1980



Section 9.86 - Immunity of public officers and employees.

Except for civil actions that arise out of the operation of a motor vehicle and civil actions in which the state is the plaintiff, no officer or employee shall be liable in any civil action that arises under the law of this state for damage or injury caused in the performance of his duties, unless the officer's or employee's actions were manifestly outside the scope of his employment or official responsibilities, or unless the officer or employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

This section does not eliminate, limit, or reduce any immunity from civil liability that is conferred upon an officer or employee by any other provision of the Revised Code or by case law. This section does not affect the liability of the state in an action filed against the state in the court of claims pursuant to Chapter 2743. of the Revised Code.

Effective Date: 03-13-1980



Section 9.87 - Indemnification of public officers and employees.

(A) The state, except as provided in division (B) of this section, shall indemnify an officer or employee from liability incurred in the performance of official duties by paying any judgment in, or amount negotiated in settlement of, any civil action arising under federal law, the law of another state, or the law of a foreign jurisdiction. The reasonableness of the amount of any consent judgment or settlement is subject to the review and approval of the attorney general and of the director, administrative chief, or governing body of the employer of the officer or employee who is to be indemnified. The maximum aggregate amount of indemnification paid directly from state funds to or on behalf of any officer or employee pursuant to this division shall be one million dollars per occurrence, regardless of the number of persons who suffer damage, injury, or death as a result of the occurrence.

(B) The state shall not indemnify an officer or employee under any of the following circumstances:

(1) To the extent the officer or employee is covered by a policy of insurance for civil liability purchased by the state;

(2) When the officer or employee acts manifestly outside the scope of the officer's or employee's employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner, as determined by the employer of the officer or employee or by the attorney general.

(3) For any portion of a judgment that represents punitive or exemplary damages, except that this prohibition does not apply if the employer of the officer or employee and the attorney general determine that the acts or omissions of the officer or employee were not within the terms of division (B)(2) of this section;

(4) For any portion of a consent judgment or settlement that is unreasonable.

(C) The director of administrative services may purchase a policy or policies of insurance on behalf of officers and employees of the state from an insurer or insurers licensed to do business in this state providing coverage for amounts in excess of one million dollars per occurrence incurred in connection with any civil action, demand, or claim against the officer or employee by reason of an act or omission by the officer or employee occurring in the performance of the officer's or employee's duties and not coming within the terms of division (B)(2) of this section.

(D) This section does not affect any of the following:

(1) The waiver arising under division (A)(1) of section 2743.02 of the Revised Code;

(2) Any defense that would otherwise be available in an action alleging personal liability of an officer or employee;

(3) The operation of section 9.83 of the Revised Code.

(E) The indemnification of officers or employees against judgments or settlements pursuant to this section shall be accomplished only through the following procedure:

(1) If the employer of the defendant officer or employee to be indemnified determines that the actions or omissions of its officer or employee giving rise to the claim were not within the terms of division (B)(2) of this section, an indemnity agreement shall be prepared by the attorney general, specifying that the employer will indemnify the officer or employee from a particular judgment that has been rendered or a particular settlement amount that has been negotiated. The agreement shall name the person or entity to whom payment by the state of the judgment or settlement amount will be made, and the agreement shall not be effective until it is approved by the officer or employee to be indemnified, the director, administrative chief, or other governing body of the employer, and by the attorney general. The attorney general shall approve the indemnity agreement, unless the attorney general finds that division (B) of this section prohibits the state from indemnifying the officer or employee, or prohibits the state from indemnifying the officer or employee for a portion of a judgment or settlement and the indemnity agreement would indemnify the officer or employee for all or a part of that portion.

(2) The attorney general shall forward a copy of the agreement to the director of budget and management.

(3) Any indemnification paid shall be charged by the director of budget and management against available unencumbered moneys in the appropriations of the employer of the officer or employee to be indemnified. The director of budget and management shall have sole discretion to determine whether or not unencumbered moneys in a particular appropriation are available for payment of the indemnification.

(4) The director of budget and management shall, upon receipt of the agreement from the attorney general pursuant to division (E)(2) of this section, provide for payment to the person or entity named in the agreement, in the amount specified in the agreement.

(5) If the director of budget and management determines that sufficient unencumbered moneys do not exist in the particular appropriations to pay the indemnification, the director shall make application for payment of the indemnification out of the emergency purposes account or any other appropriation for emergencies or contingencies, and payment out of this account or other appropriation shall be authorized if there are sufficient moneys greater than the sum total of then pending emergency purposes account requests, or requests for releases from the other appropriation.

(6) If sufficient moneys do not exist in the emergency purposes account or any other appropriation for emergencies or contingencies to pay the indemnification, the employer named in the agreement shall request the general assembly to make an appropriation sufficient to pay the indemnification, and no payment shall be made until the appropriation has been made. The employer shall make this appropriation request during the current biennium and during each succeeding biennium until a sufficient appropriation is made.

(7) If the indemnification is to be made by an employer whose funds are not handled by the director of budget and management, the employer shall pay the person or entity named in the agreement.

If the employer determines that sufficient unencumbered moneys do not exist to pay the indemnification, the employer shall make application for payment of the indemnification out of the emergency purposes account or any other appropriation for emergencies or contingencies, and payment out of this account or other appropriation shall be authorized if there are sufficient moneys greater than the sum total of then pending emergency purposes account requests, or requests for releases from the other appropriation.

If sufficient moneys do not exist in the emergency purposes account or any other appropriation for emergencies or contingencies to pay the indemnification, the employer named in the agreement shall request the general assembly to make an appropriation sufficient to pay the indemnification, and no payment shall be made until such an appropriation has been made. The employer shall make this appropriation request during the current biennium and during each succeeding biennium until a sufficient appropriation is made.

(F)

(1) Subject to division (F)(2) of this section, if an employer or the attorney general fails to approve indemnification or limits indemnification of an officer or employee of the employer, the officer or employee may commence an action against the employer in the court of claims pursuant to sections 2743.01 to 2743.20 of the Revised Code to prove that the officer or employee is entitled to indemnification pursuant to division (A) of this section and that division (B) of this section does not prohibit or limit the officer's or employee's indemnification and seeking either a judgment against the employer for a sum of money that the officer or employee has paid to satisfy a judgment or settlement or an order directing the employer to pay a judgment or settlement against the officer or employee that has not been satisfied. Section 109.365 of the Revised Code does not prohibit any information obtained by the attorney general in the attorney general's investigation conducted pursuant to division (A) of section 109.362 of the Revised Code to determine whether to defend the officer or employee from being admitted as evidence in any action brought pursuant to this section.

An action brought pursuant to division (F)(1) of this section shall be commenced no later than two years after the cause of action arising under division (F)(1) of this section accrues. A cause of action arising under this section accrues upon the entry of a money judgment against the officer or employee if the time for filing an appeal in the action lapses without the filing of an appeal, upon the conclusion of the final appeal in any action in which a money judgment is entered against the officer or employee if an appeal is filed in the action, or upon execution of any settlement agreement requiring payment of money by the officer or employee.

(2) Notwithstanding division (F)(1) of this section, an officer or employee may not commence an action against the employer in the court of claims or in any other court regarding a refusal of the employer or the attorney general to indemnify punitive or exemplary damages pursuant to this section.

Effective Date: 10-06-1994; 03-31-2005



Section 9.871 - Indemnification of correctional employee.

(A) If an employee of the department of rehabilitation and correction is subject to criminal charges for actions occurring within the scope and in the course of the employee's assigned duties, and if the charges are dismissed or the employee is acquitted of any wrongdoing as a result, the employee may be indemnified for the reasonable cost of legal representation. An employee shall request indemnification by submitting a written request to the director of rehabilitation and correction. The director shall determine whether to recommend indemnification and shall transmit the recommendation to the attorney general. The attorney general shall review the request, the recommendation of the director, and any other information that the attorney general may require and shall decide whether or not the employee is to be indemnified.

(B) A decision of the attorney general made under division (A) of this section is not subject to appeal or review in any court or other forum. No person has a right of action against the department of rehabilitation and correction in the court of claims or any other court based on a decision of the attorney general made under division (A) of this section.

(C) The indemnification of an employee of the department of rehabilitation and correction pursuant to this section shall be accomplished only through the following procedure:

(1) If the director of rehabilitation and correction determines that the actions or omissions of the employee that gave rise to the claim were within the scope of the employee's employment and that the costs of legal representation should be indemnified, the attorney general shall prepare an indemnity agreement. The indemnity agreement shall specify that the department of rehabilitation and correction will indemnify the employee for the expenses of legal representation. The agreement shall not be effective until it is approved by the employee, the director, and the attorney general.

(2) The attorney general shall forward a copy of the indemnity agreement to the director of budget and management.

(3) The director of budget and management shall charge any indemnification paid pursuant to this section against available unencumbered moneys in the appropriations of the department of rehabilitation and correction. The director of budget and management shall have sole discretion to determine whether or not unencumbered moneys in a particular appropriation are available for payment of the indemnification.

(4) The director of budget and management shall, upon receipt of the agreement from the attorney general pursuant to division (C)(1) of this section, provide for payment to the employee in the amount specified in the agreement.

(5) If the director of budget and management determines that sufficient unencumbered moneys do not exist in the particular appropriations to pay the indemnification, the director of budget and management shall make application for payment of the indemnification out of the emergency purposes account or any other appropriation for emergencies or contingencies, and payment out of this account or other appropriation shall be authorized if there are sufficient moneys greater than the sum total of then pending emergency purposes account requests, or requests for releases from the other appropriation.

(6) If sufficient moneys do not exist in the emergency purposes account or any other appropriation for emergencies or contingencies to pay the indemnification, the director of rehabilitation and correction shall request the general assembly to make an appropriation sufficient to pay the indemnification, and no payment shall be made until the appropriation has been made. The department shall make the appropriation request during the current biennium and during each succeeding biennium until a sufficient appropriation is made.

Effective Date: 2008 HB130 04-07-2009



Section 9.88 - Immunity of federal law enforcement officers.

(A) As used in this section, "federal law enforcement officer" means any officer of the United States who is authorized by federal law to conduct any investigation of, and make any arrest for, any offense against the United States in violation of federal law.

(B) A federal law enforcement officer, while engaged in the performance of his official duties, has the same immunity from liability that a state or local law enforcement officer has under the laws of this state, in any civil action to recover damages for injury, death, or loss to persons or property, under any of the following circumstances:

(1) When the federal law enforcement officer renders assistance to a state or local law enforcement officer at the request of the officer or renders assistance to a state or local law enforcement officer in the event of an emergency;

(2) When, during the investigation by the federal law enforcement officer of a federal offense over which he has jurisdiction under federal law, a felony under the laws of this state is committed in his presence or he has reasonable ground to believe that a felony under the laws of this state has been committed, and he makes an arrest under section 2935.04 of the Revised Code.

Effective Date: 06-13-1990



Section 9.90 - Purchase or procurement of insurance for educational employees.

(A) The following applies until the department of administrative services implements healthcare plans designed under section 9.901 of the Revised Code. If those plans do not include or address any benefits listed in this section, or if the board of trustees or other governing body of a state institution of higher education, as defined in section 3345.011 of the Revised Code, board of education of a school district, or governing board of an educational service center do not elect to be covered under a plan offered by the department of administrative services under section 9.901 of the Revised Code, the following provisions continue in effect for those benefits. The board of trustees or other governing body of a state institution of higher education, as defined in section 3345.011 of the Revised Code, board of education of a school district, or governing board of an educational service center may, in addition to all other powers provided in the Revised Code:

(1) Contract for, purchase, or otherwise procure from an insurer or insurers licensed to do business by the state of Ohio for or on behalf of such of its employees as it may determine, life insurance, or sickness, accident, annuity, endowment, health, medical, hospital, dental, or surgical coverage and benefits, or any combination thereof, by means of insurance plans or other types of coverage, family, group or otherwise, and may pay from funds under its control and available for such purpose all or any portion of the cost, premium, or charge for such insurance, coverage, or benefits. However, the governing board, in addition to or as an alternative to the authority otherwise granted by division (A)(1) of this section, may elect to procure coverage for health care services, for or on behalf of such of its employees as it may determine, by means of policies, contracts, certificates, or agreements issued by at least two health insuring corporations holding a certificate of authority under Chapter 1751. of the Revised Code and may pay from funds under the governing board's control and available for such purpose all or any portion of the cost of such coverage.

(2) Make payments to a custodial account for investment in regulated investment company stock for the purpose of providing retirement benefits as described in section 403(b)(7) of the Internal Revenue Code of 1954, as amended. Such stock shall be purchased only from persons authorized to sell such stock in this state.

Any income of an employee deferred under divisions (A)(1) and (2) of this section in a deferred compensation program eligible for favorable tax treatment under the Internal Revenue Code of 1954, as amended, shall continue to be included as regular compensation for the purpose of computing the contributions to and benefits from the retirement system of such employee. Any sum so deferred shall not be included in the computation of any federal and state income taxes withheld on behalf of any such employee.

(B) All or any portion of the cost, premium, or charge therefor may be paid in such other manner or combination of manners as the board or governing body may determine, including direct payment by the employee in cases under division (A)(1) of this section, and, if authorized in writing by the employee in cases under division (A)(1) or (2) of this section, by the board or governing body with moneys made available by deduction from or reduction in salary or wages or by the foregoing of a salary or wage increase. Nothing in section 3917.01 or section 3917.06 of the Revised Code shall prohibit the issuance or purchase of group life insurance authorized by this section by reason of payment of premiums therefor by the board or governing body from its funds, and such group life insurance may be so issued and purchased if otherwise consistent with the provisions of sections 3917.01 to 3917.07 of the Revised Code.

(C) The board of education of any school district may exercise any of the powers granted to the governing boards of public institutions of higher education under divisions (A) and (B) of this section.

(D) Once the department of administrative services releases in final form health care plans designed under section 9.901 of the Revised Code, all health care benefits provided to persons employed by state institutions of higher education, school districts, or educational service centers may be through those plans.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-28-1999; 09-29-2005; 11-16-2005; 2007 HB119 09-29-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 9.901 - Design of health care plans; authority of department of Administrative services.

(A)

(1) All health care benefits provided to persons employed by the political subdivisions and public school districts of this state shall be provided by health care plans that contain best practices established pursuant to this section by the school employees health care board or the department of administrative services. Twelve months after the release of best practices by the board all policies or contracts for health care benefits provided to public school district employees that are issued or renewed after the expiration of any applicable collective bargaining agreement must contain best practices established pursuant to this section by the board. Any or all of the health care plans that contain best practices specified by the board may be self-insured.

(2) Upon completion of the consultant's report under division (E) of this section and once the plans are released in final form by the department, all health care benefits provided to persons employed by political subdivisions, public school districts, and state institutions of higher education may be provided by health care plans designed under this section by the department. The department, in consultation with the superintendent of insurance, may negotiate with and, in accordance with the competitive selection procedures of Chapter 125. of the Revised Code, contract with one or more insurance companies authorized to do business in this state for the issuance of the plans. Any or all of the health care plans designed by the department may be self-insured. All self-insured plans adopted shall be administered by the department in accordance with this section. The plans shall incorporate the best practices adopted by the department under division (C)(3) of this section.

(3) Before soliciting proposals from insurance companies for the issuance of health care plans, the department, in consultation with the superintendent of insurance, shall determine what geographic regions exist in the state based on the availability of providers, networks, costs, and other factors relating to providing health care benefits. The department shall then determine what health care plans offered by political subdivisions, public school districts, state institutions, and existing consortiums in the region offer the most cost-effective plan.

(4) The department, in consultation with the superintendent of insurance, shall develop a request for proposals and solicit bids for health care plans for political subdivisions, public school districts, and state institutions in a region similar to the existing plans. The department shall also determine the benefits offered by existing health care plans, the employees' costs, and the cost-sharing arrangements used by political subdivisions, schools, and institutions participating in a consortium. The department shall determine what strategies are used by the existing plans to manage health care costs and shall study the potential benefits of state or regional consortiums offering multiple health care plans. When options exist in a defined regional service area that meet the benchmarks or best practices prescribed by the department, public employees shall be given the option of selecting from two or more health plans.

(5) No political subdivision, public school district, or state institution may be required to offer the health care plans designed under this section until action is taken under division (E) of this section.

In addition, political subdivisions, public school districts, or state institutions offering employee health care benefits through a plan offered by a consortium of two or more political subdivisions, districts, or state institutions, or a consortium of one or more political subdivisions, districts, or state institutions and one or more other political subdivisions may continue offering consortium plans to the political subdivisions', districts', or institutions' employees if plans contain best practices required under this section.

(6) As used in this section:

(a) "Public school district" means a city, local, exempted village, or joint vocational school district; a STEM school established under Chapter 3326. of the Revised Code; or an educational service center. "Public school district" does not mean a community school established under Chapter 3314. of the Revised Code.

(b) "State institution of higher education" or "state institution" means a state institution of higher education as defined in section 3345.011 of the Revised Code.

(c) "Political subdivision" has the same meaning as defined in section 9.833 of the Revised Code.

(d) A "health care plan" includes group policies, contracts, and agreements that provide hospital, surgical, or medical expense coverage, including self-insured plans. A "health care plan" does not include an individual plan offered to the employees of a political subdivision, public school district, or state institution, or a plan that provides coverage only for specific disease or accidents, or a hospital indemnity, medicare supplement, or other plan that provides only supplemental benefits, paid for by the employees of a political subdivision, public school district, or state institution.

(e) A "health plan sponsor" means a political subdivision, public school district, a state institution of higher education, a consortium of political subdivisions, public school districts, or state institutions, or a council of governments.

(B) The political subdivisions and public employees health care fund is hereby created in the state treasury. The department shall use all funds in the political subdivisions and public employees health care fund solely to carry out the provisions of this section and related administrative costs.

(C) The department shall do all of the following:

(1) Include disease management and consumer education programs, which programs shall include, but are not limited to, wellness programs and other measures designed to encourage the wise use of medical plan coverage. These programs are not services or treatments for purposes of section 3901.71 of the Revised Code.

(2) After action is taken under division (E) of this section, design health care plans for political subdivisions, public school districts, and state institutions of higher education in accordance with division (A) of this section separate from the plans for state agencies;

(3) Adopt and release a set of standards that shall be considered the best practices for health care plans offered to employees of political subdivisions, public school districts, and state institutions.

(4) Require that the plans the health plan sponsors administer make readily available to the public all cost and design elements of the plan;

(5) Set employee and employer health care plan premiums for the plans designed under division (C)(2) of this section;

(6) Promote cooperation among all organizations affected by this section in identifying the elements for the successful implementation of this section;

(7) Promote cost containment measures aligned with patient, plan, and provider management strategies in developing and managing health care plans;

(8) Prepare and disseminate to the public an annual report on the status of health plan sponsors' effectiveness in making progress to reduce the rate of increase in insurance premiums and employee out of pocket expenses, as well as progress in improving the health status of political subdivision, public school district, and state institution employees and their families.

(D) The sections in Chapter 3923. of the Revised Code regulating public employee benefit plans are not applicable to the health care plans designed pursuant to this section.

(E) Before the department's release of the initial health care plans, the department shall contract with an independent consultant to analyze costs related to employee health care benefits provided by existing political subdivision, public school district, and state institution plans. All political subdivisions shall provide information requested by the department that the department determines is needed to complete this study. The information requested shall be held confidentially by the department and shall not be considered a public record under Chapter 149. of the Revised Code. The department may release the information after redacting all personally identifiable information. The consultant shall determine the benefits offered by existing plans, the employees' costs, and the cost-sharing arrangements used by political subdivisions, schools, and institutions participating in a consortium. The consultant shall determine what strategies are used by the existing plans to manage health care costs and shall study the potential benefits of state or regional consortiums of political subdivisions, public schools, and institutions offering multiple health care plans. Based on the findings of the analysis, the consultant shall submit written recommendations to the department for the development and implementation of a successful program for pooling purchasing power for the acquisition of employee health care plans. The consultant's recommendations shall address, at a minimum, all of the following issues:

(1) The development of a plan for regional coordination of the health care plans;

(2) The establishment of regions for the provision of health care plans, based on the availability of providers and plans in the state at the time;

(3) The viability of voluntary and mandatory participation by political subdivisions, public schools, and institutions of higher education;

(4) The use of regional preferred provider and closed panel plans, health savings accounts, and alternative health care plans, to stabilize both costs and the premiums charged to political subdivisions, public school districts, and state institutions and their employees;

(5) The use of the competitive bidding process for regional health care plans;

(6) The use of information on claims and costs and of information reported by political subdivisions, public school districts, and state institutions pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA) 100 Stat. 227, 29 U.S.C. 1161, as amended in analyzing administrative and premium costs;

(7) The experience of states that have statewide health care plans for political subdivision, public school district, and state institution employees, including the implementation strategies used by those states;

(8) Recommended strategies for the use of first-year roll-in premiums in the transition from political subdivision, district, and state institution health care plans to department plans;

(9) The option of allowing political subdivisions, public school districts, and state institutions to join an existing regional consortium as an alternative to department plans;

(10) Mandatory and optional coverages to be offered by the department's plans;

(11) Potential risks to the state from the use of plans developed under this section;

(12) Any legislation needed to ensure the long-term financial solvency and stability of a health care purchasing system;

(13) The potential impacts of any changes to the existing purchasing structure on all of the following:

(a) Existing health care pooling and consortiums;

(b) Political subdivision, school district, and state institution employees;

(c) Individual political subdivisions, school districts, and state institutions.

(14) Issues that could arise when political subdivisions, school districts, and state institutions transition from the existing purchasing structure to a new purchasing structure;

(15) Strategies available to the department in the creation of fund reserves and the need for stop-loss insurance coverage for catastrophic losses;

(16) Impact on eliminating the premium tax or excise currently received on behalf of a public employer under division (A) of section 5725.18 and division (A) of 5729.03 of the Revised Code;

(17) How development of the federal health exchange in Ohio may impact public employees;

(18) Impact of joint health insurance regional program on insurance carriers and agents;

(19) The benefits, including any cost savings to the state of establishing a benchmark for public employers to meet in lieu of establishing new plans administered by the department.

(F) The public health care advisory committee is hereby created under the department of administrative services. The committee shall make recommendations to the director of administrative services or the director's designee on the development and adoption of best practices under this section. The committee shall consist of fifteen members appointed by the speaker of the house of representatives, the president of the senate, and the governor and shall include representatives from state and local government employers, state and local government employees, insurance agents, health insurance companies, and joint purchasing arrangements currently in existence. Nothing in this section prohibits a political subdivision from adopting a delivery system of benefits that is not in accordance with the department's adopted best practices if it is considered to be most financially advantageous to the political subdivision.

(G) The department may adopt rules for the enforcement of health plan sponsors' compliance with the best practices standards adopted by the department pursuant to this section.

(H) Any health care plan providing coverage for the employees of political subdivisions, public school districts, or state institutions of higher education, or that have provided coverage within two years before the effective date of this amendment, shall provide nonidentifiable aggregate claims and administrative data for the coverage provided as required by the department, without charge, within thirty days after receiving a written request from the department. The claims data shall include data relating to employee group benefit sets, demographics, and claims experience.

(I)

(1) The department may contract with other state agencies for services as the department deems necessary for the implementation and operation of this section, based on demonstrated experience and expertise in administration, management, data handling, actuarial studies, quality assurance, or for other needed services.

(2) The department shall hire staff as necessary to provide administrative support to the department and the public employee health care plan program established by this section.

(J) Not more than ninety days before coverage begins for political subdivision, public school district, and state institution employees under health care plans designed by the department, a political subdivision's governing body, public school district's board of education, and a state institution's board of trustees or managing authority shall provide detailed information about the health care plans to the employees.

(K) Nothing in this section shall be construed as prohibiting political subdivisions, public school districts, or state institutions from consulting with and compensating insurance agents and brokers for professional services or from establishing a self-insurance program.

(L) Pursuant to Chapter 117. of the Revised Code, the auditor of state shall conduct all necessary and required audits of the department. The auditor of state, upon request, also shall furnish to the department copies of audits of political subdivisions, public school districts, or consortia performed by the auditor of state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.

Prior History: (Effective Date: 09-29-2005; 03-30-2006; 2007 HB119 09-29-2007 )



Section 9.91 - Placement or purchase of tax-sheltered annuity for educational employees.

If the governing board of a public institution of higher education or the board of education of a school district procures a tax-sheltered annuity for an employee, pursuant to section 9.90 of the Revised Code, that meets the requirements of section 403(b) of the Internal Revenue Code of 1954, 26 U.S.C. 403(b), the employee has the right to designate the licensed agent, broker, or company through whom the board shall arrange for the placement or purchase of the tax-sheltered annuity. In any case in which the employee has designated such an agent, broker, or company, the board shall comply with the designation, provided that the board may impose either or both of the following as conditions to complying with any such designations:

(A) The designee must execute a reasonable agreement protecting the institution or district from any liability attendant to procuring the annuity;

(B) The designee must be designated by a number of employees equal to at least one per cent of the board's full-time employees or at least five employees, whichever is greater, except that the board may not require that the agent, broker, or company be designated by more than fifty employees.

Effective Date: 08-09-1982



Section 9.92 - Citizens' reward program.

(A) As used in this section:

(1) "Citizens' reward program" means any organization that satisfies all of the following criteria:

(a) It is a nonprofit organization;

(b) It is organized and operated exclusively to offer and pay rewards to citizens for volunteering tips and information to law enforcement agencies concerning felonies, offenses of violence, or misdemeanors that have been committed;

(c) It has established a reward fund to be used solely for the payment of rewards to citizens for volunteering tips and information to law enforcement agencies concerning felonies, offenses of violence, or misdemeanors that have been committed.

(2) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(B) A citizens' reward program may apply to the board of county commissioners of any county or counties in which it operates for recognition as the official reward program for that county or counties. Upon receipt of the application, the board of county commissioners shall determine if it is in proper order and the information it contains is correct. If the application meets these criteria, the board, by resolution, may officially recognize the program. Recognition of a program by a county under this division qualifies the program for funding of its reward fund under division (F) of section 2981.12 of the Revised Code. No more than one such reward program shall be recognized in any county.

(C)

(1) If a board of county commissioners enters into an agreement of affiliation with a citizens' reward program pursuant to division (D) of this section, any municipal court, county court, or court of common pleas within the county shall impose the sum of one dollar as costs in any case in which a person is convicted of or pleads guilty to any offense other than a traffic offense. This one dollar additional court costs is in addition to any other court costs that the court is required by law to impose upon the offender, and, the court shall impose the one dollar additional court costs as long as the agreement of affiliation remains in effect, but the court, in the court's discretion, may remit this one dollar additional court costs to the offender. The clerk of each court shall transmit all such moneys collected during a month on or before the twentieth day of the following month to the affiliated citizens' reward program.

(2) No person shall be placed or held in a detention facility for failing to pay the additional one dollar court costs that are required to be paid by division (C)(1) of this section.

(3) A citizens' reward program receiving funds pursuant to division (C)(1) of this section may use the funds for any purpose described in division (A)(1)(b) or (c) of this section.

(D)

(1) Any citizens' reward program that is recognized under division (B) of this section may enter into a written agreement of affiliation with a board of county commissioners in the county in which the program operates. Agreements of affiliation executed pursuant to this division shall be valid for two years and may be renewed. The agreements shall do all of the following:

(a) Specify the relationship between the citizens' reward program, the county, and law enforcement agencies in the county;

(b) Specify that the citizens' reward program shall account annually to the board of county commissioners for all funds raised by the organization from all sources and all funds expended by the organization for any purpose;

(c) Allow the citizens' reward program to itemize the sources of funds raised without referring to the name of the source;

(d) Prohibit the citizens' reward program from divulging the identity of any person to whom a reward was paid.

(2) In every county in which the board of county commissioners approves of an agreement of affiliation, the board shall notify the clerk of each municipal court, county court, and court of common pleas within the county of that agreement of affiliation and of the duty to collect the additional court costs imposed pursuant to division (C) of this section.

(E) The recognition of a citizens' reward program under this section does not make it a governmental unit for purposes of section 149.43 of the Revised Code and does not subject it to the disclosure provisions of that section. A board of county commissioners that recognizes a citizens' reward program pursuant to this section shall require the program to provide the board with an accounting of all funds the program receives or disburses subsequent to its recognition in order to maintain recognition.

(F) A board of county commissioners that recognizes a citizens' reward program under this section may by resolution revoke its recognition of the program. The board shall send a copy of the resolution, upon adoption, to the program and to each appropriate law enforcement agency that has jurisdiction over the territory served by the program.

(G) An application for recognition of a citizens' reward program shall contain all of the following information:

(1) The name of the program and its mailing address;

(2) The name and address of each of its officers or officials;

(3) Information sufficient to establish the intention and ability of the program's officers to implement the program throughout the county;

(4) The purposes for which the program is organized and operated and the services it offers;

(5) A copy of the articles of incorporation and bylaws of the program, if applicable, or a copy of the rules and procedures under which the program is organized and operated;

(6) Any other relevant information that the board of county commissioners requires, by resolution.

Effective Date: 04-06-2004; 07-01-2007



Section 9.94 - Fractionalized interests in any one or more public obligations.

Third parties shall not issue and sell to others or publicly underwrite fractionalized interests in any one or more public obligations, as defined in division (GG)(2) of section 133.01 of the Revised Code, without the knowledge and express written approval or authorization of each public issuer that is the obligor on such public obligations. Provision to that effect shall be included in each such public obligation in which fractionalized interests are not, with the knowledge and authorization of that obligor, initially issued.

Effective Date: 09-17-1996



Section 9.95 - Maximum or maximum average annual interest rate on public securities.

Securities to which this section applies shall bear interest at not to exceed the maximum or maximum average annual interest rate per annum determined in or pursuant to the proceedings for the securities by the legislative authority, taxing authority, subdivision, governing body, officer, or other issuer, board, authority, commission, district, agency, body, or entity that is the issuer, or governing body or officer of the issuer, of those securities.

Effective Date: 10-30-1989



Section 9.96 - Issue public securities.

(A) The authority granted by this section is in addition to and not a limitation upon other authorizations granted by or pursuant to law or the Ohio Constitution.

(B) An issue of securities lawfully authorized by any public issuer may be issued in, and authorized to be represented by, either or both or a combination of the following forms of fully registered securities:

(1) In certificated form represented by an instrument;

(2) In book entry or other uncertificated form under which the right to principal and interest may be transferred only through a book entry.

(C) A public issuer may contract for the services of, or otherwise authorize, a qualified financial institution or other person within or without the state, another issuer, or a regional council of governments organized under Chapter 167. of the Revised Code, to perform any of the following duties or functions related to an issue of securities:

(1) Issuance, authentication, transfer, registration, exchange, custodial, clearing, mechanical, and clerical;

(2) Record or bookkeeping or book entry;

(3) Preparation, signing, and issuance of checks or warrants, or electronic funds transfers authorized by section 9.37 of the Revised Code, in payment of debt charges;

(4) Preparation and maintenance of reports and accounts;

(5) Any other duties or functions related to the issuance, delivery, authentication, deposit, custody, clearing, record keeping, registration, transfer, exchange, fractionalization, replacement, payment, or security.

The costs of those functions, whether incurred under a contract or other authorization or by direct performance by the public issuer, may be paid from the proceeds of the principal received from the sale of those securities or from other funds lawfully available for the purpose, including taxes or special assessments levied or other revenues collected to pay debt charges on the securities, or any combination of those sources, and appropriated in accordance with law for that purpose. The records of ownership, registration, transfer, and exchange of securities, by whomever kept, and of persons to whom payment of debt charges on securities is made, shall not be public records under section 149.43 of the Revised Code.

(D) Unless otherwise provided in the proceedings relating to the securities, in the case of securities originally issued on or after January 1, 1983, the following apply:

(1) Notwithstanding any other provision of law, a public issuer shall not be required to reissue or exchange the securities in the form of securities having coupons attached or payable as to either principal or interest to other than the registered owner;

(2) Those securities may be exchanged for securities in the form of fully registered securities, certificated or in book entry form, but in book entry form only if the public issuer has authorized the issuance or reissuance of the securities in book entry form, and of denominations authorized by the public issuer aggregating the same amount as the outstanding amount or aggregate outstanding amount of the securities being exchanged.

(3) The signatures of all public officers required by law or the proceedings relating to securities to sign the securities may be facsimile signatures if provision is also made for a manual authenticating signature on the securities by or on behalf of the public issuer or another designated person providing services under division (C) of this section.

Effective Date: 10-30-1989



Section 9.97 - Exemption of bond interest from income tax.

(A) Any one of the governor, the lieutenant governor, the attorney general, the secretary of state, the treasurer of state, or the auditor of state, shall act as the applicable elected representative of the state for purposes of any federal law or United States treasury regulation that requires that bonds, notes, or other obligations of the state or any of its officers, boards, authorities, commissions, agencies, bodies, or other entities be approved by an applicable elected representative of the state or that other conditions be met in order for the interest income on such obligations to be exempt from federal income tax.

(B) Any municipal corporation, township, or county which, pursuant to state law, created or participated in the creation of any board, authority, commission, district, agency, body, corporation, or other entity which is authorized to issue bonds, notes, or other obligations is hereby expressly authorized to act for such issuer as the governmental unit on behalf of which such issuer issues bonds, notes, or other obligations or as the next higher governmental unit from which the authority of that issuer is derived for purposes of any federal law or United States treasury regulation which requires that bonds, notes, or other obligations of such issuer be approved by the applicable elected representative of such governmental unit or that other conditions be met in order for the interest income on such obligations to be exempt from federal income tax. In the event more than one municipal corporation, township, or county participated in the creation of any such issuer, any one such municipal corporation, township, or county, upon request of the issuer for such approval, shall be deemed to be the governmental unit on behalf of which such issuer acts or the next higher governmental unit for purposes of the preceding sentence in this division. For purposes of this division, "applicable elected representatives" means, in the case of a municipal corporation and in the case of a county which has a single chief elected executive officer, its chief elected executive officer or any one or more other elected official of the municipal corporation or such county designated by such officer to act, as an alternative to action by him, for the purposes set forth in this division. In the case of a township or county which has no single chief elected executive officer, the applicable elected representatives means, in the case of a township, its board of township trustees and, in the case of a county, its board of county commissioners, both of which act as the respective governmental unit's chief elected executive officer, or any one or more other elected official of each such governmental unit designated by the respective board to act, as an alternative to action by it, for the purposes set forth in this division.

(C) Approvals under this section shall be based solely upon findings of fact made by the issuer, shall be solely for the purposes of satisfying requirements of the federal law and United States treasury regulations, shall be final and conclusive for such purpose, and shall not constitute an exercise of functions conferred by law upon the issuer, which functions shall remain in the issuer.

(D) The authority granted by this section is in addition to and not a limitation upon other authorization granted by or pursuant to law or the constitution, and does not preclude any other actions by the designated or other bodies or officials which would satisfy the requirements of the federal law or United States treasury regulations, which actions are hereby authorized.

Effective Date: 11-26-1982



Section 9.98 - Bond financing definitions.

As used in sections 9.98 to 9.983 of the Revised Code:

(A) "Absolute obligor" means the person, other than the issuer, ultimately responsible under a loan agreement, lease, or sale or installment sale agreement, or other contract with the issuer to make payments necessary to provide adequate moneys to meet the debt service on the bonds, whether or not such payments are also provided for pursuant to a credit facility.

(B) "Administrative agent" means a bank, trust company, or other person which has responsibility for authenticating, delivering, or redeeming commercial paper on behalf of the issuer.

(C) "Agent" means, as applicable, one or more of the persons who are administrative agents, indexing agents, remarketing agents, or other persons having responsibility for performing functions with respect to floating rate interest structures or put arrangements.

(D) "Bonds" means bonds, notes, or other obligations evidencing the borrowing of money, whether or not interest bearing, or in coupon, registered, or book entry form, and includes, as appropriate, coupons or interest, if any, pertaining thereto.

(E) "Bond proceedings" means resolutions, ordinances, orders, trust agreements, indentures, and bonds, loan, sale, or installment sale agreements, agreements with administrative, indexing, or remarketing agents, and agreements pertaining to credit facilities, interest rate hedges, and put arrangements, which authorize or provide for the terms, security, liquidity, issuance, marketing, remarketing, delivery, carrying, redemption, or payment of bonds issued or previously authorized to be issued, or the investment of moneys pertaining to those bonds.

(F) "Commercial paper" means bonds with one or more maturities of three hundred sixty-five days or less which, under the bond proceedings, are expected to be funded by the issuance of additional bonds with maturities of three hundred sixty-five days or less, whether or not ultimately to be funded with long term bonds.

(G) "Credit facility" means letters of credit, lines of credit, stand-by, contingent, or firm bond purchase agreements, insurance or surety arrangements, and guarantees, and other arrangements which provide for direct payment of debt service on bonds, for security or for additional security in the event of nonpayment or default in respect of bonds, or for making payment to bondholders under put arrangements, or for otherwise supporting the credit or liquidity of the bonds, and includes credit, reimbursement, subrogation, and other agreements and arrangements for reimbursement, and security for the reimbursement, of the person providing the credit facility.

(H) "Debt service" means the principal, interest, and redemption premium payments, and any deposits pertaining thereto, required with respect to bonds.

(I) "Floating rate interest structure" means provisions in the bond proceedings whereby the interest rate or rates payable on the bonds, or upon successive series of commercial paper, vary from time to time pursuant to or in relation to an index provided by an indexing agent or otherwise established, a formula, base, publicly announced rate, yields on other obligations, determinations of an agent, or any one or combination of the foregoing, with or without approval or consent of the absolute obligor or issuer as provided in the bond proceedings.

(J) "Indexing agent" means a person with responsibility for establishing, adjusting and maintaining an index of interest rates or yields for purposes of a floating rate interest structure.

(K) "Interest rate period" means that period of time during which an interest rate or rates established under a floating rate interest structure will pertain, which periods may be altered or become fixed pursuant to the bond proceedings upon stated occurrences or upon determination of the absolute obligor or issuer.

(L) "Interest rate hedge" means any arrangement :

(1) By which either:

(a) The different interest costs or receipts at, between, or among fixed or floating interest rates, including at different floating interest rates, are exchanged on stated amounts of bonds or investments, or on notional amounts; or

(b) A party will pay interest costs in excess of an agreed limitation; and

(2) Which also may include a requirement for the issuer to issue bonds at a future date. This requirement shall be deemed to be part of the bond proceedings at the time the interest rate hedge is entered into. Issuance of bonds at a future date shall not require further legislative action, but shall be a ministerial act.

(M) "Issuer" means the state, political subdivision, authority, commission, agency, officer, or other entity having authority to issue bonds referred to in section 9.981 of the Revised Code, and includes the body and officers authorized to act for the issuer in the matter.

(N) "Put arrangement" means provisions in the bond proceedings under which holders of the applicable bonds may exercise an option, or are required, to surrender the bonds or their ownership for an amount of payment previously established in or pursuant to the bond proceedings, at times, which may, but need not be, consistent with the ends of interest rate periods and which may be altered with or without the approval or consent, or upon the direction of, the absolute obligor or the issuer, as provided for in the bond proceedings.

(O) "Remarketing agent" means the person having responsibility for marketing or remarketing commercial paper or bonds with put arrangements, which may include responsibility for making recommendations or determinations as to prices or interest rates.

Effective Date: 10-24-1989; 05-06-2005; 07-01-2005



Section 9.981 - Applicability.

(A) Sections 9.98 to 9.983 of the Revised Code are applicable to bonds:

(1) The payment of the debt service on which is to be provided for directly or indirectly by payments contracted to be made in the bond proceedings by the absolute obligors, being persons other than the issuer; and

(2) Which are authorized to be issued under sections 122.39and 122.41 to 122.62, Chapter 165., 902., 3377., 3706., division (A)(4) of section 4582.06, division (A)(8) of section 4582.31, section 4582.48, or Chapter 6121. or 6123. of the Revised Code, notwithstanding other provisions therein.

(B) Sections 9.98 to 9.983 of the Revised Code are applicable to bonds issued under sections 306.37 and 6119.12 of the Revised Code and Chapters 140., 152., 154., 175., and 349. of the Revised Code, and to any bonds authorized under laws which expressly make those sections applicable.

(C) Subject to division (A) of this section, the authority provided in sections 9.98 to 9.983 of the Revised Code is supplemental to and not in derogation of any similar authority provided by, derived from, or implied by, any law, the Ohio Constitution, or any charter, resolution, or ordinance, and no inference shall be drawn to negate the authority thereunder by reason of the express provisions of sections 9.98 to 9.983 of the Revised Code.

(D) Sections 9.98 to 9.983 of the Revised Code shall be liberally construed to permit flexibility in the arrangements therein provided to enhance the issuance of such bonds and provide for terms most beneficial and satisfactory to the persons which undertake to provide for their payment, security, and liquidity.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 07-01-2005



Section 9.982 - Bond proceedings.

(A) The bond proceedings for bonds referred to in division (A) or (B) of section 9.981 of the Revised Code may provide for one or more of the following:

(1) Floating rate interest structures, which may, but need not be, limited to maximum rates, with interest periods which may be fixed or vary from time to time and which may contemporaneously differ for portions of the bonds;

(2) Put arrangements, with times for puts fixed or varying from time to time and which may contemporaneously differ for portions of the bonds, which puts, when accompanied by remarketing arrangements, shall not constitute the discharge of the bonds so put, and which remarketing shall be a continuation of the original obligation represented by the put bonds and not a reissuance or new issuance of bonds;

(3) Special interest payment dates related to the floating rate interest structure or put arrangements, different from interest payment dates otherwise provided by law;

(4) Conversion of terms between floating and fixed interest rates, between different interest rate periods, and between different dates for exercising put arrangements, and for termination of put arrangements, floating rate interest structures, and credit facilities, upon stated conditions occurring or upon the direction of the absolute obligor, or the issuer, or other person providing the credit facility;

(5) Issuance of the bonds as commercial paper pursuant to master bond proceedings without necessity for reauthorization of successive series; and for otherwise facilitating such issuance without need for further written authorization or execution of bonds;

(6) Sale of the bonds at a discount, and with or without interest to be separately payable on the bonds;

(7) Sale of bonds the proceeds of which are held in escrow and invested in direct obligations of the United States or obligations guaranteed as to payment by the United States. Those obligations shall mature or be subject to redemption by and at the option of the holders of the obligations not later than the dates when the amounts held in escrow will be sufficient to pay the principal of, and interest on, the bonds as they become due. The amounts held in escrow may be used, at a specified date, to retire either the bonds issued in accordance with division (A)(7) of this section or other obligations of the issuer. No certificate of the fiscal officer as to the maximum maturity of those bonds is required. The maximum maturity of the bonds shall be forty years after their issuance as set forth in division (B) of section 9.983 of the Revised Code. Further, the bonds shall not be subject to the limitations of section 133.04, 133.05, 133.07, or 133.09 of the Revised Code. The bonds are determined by the general assembly to create a special obligation that is not bonded indebtedness subject to Section 11 of Article XII, Ohio Constitution.

As used in division

(A) (7) of this section, "amounts held in escrow" include bond proceeds together with interest or other investment income accrued on bond proceeds through investments in obligations of the United States or obligations guaranteed as to payment by the United States.

(B) The bond proceedings or other documents or agreements pertaining to bonds referred to in division (A) or (B) of section 9.981 of the Revised Code may provide for one or more of the following:

(1) Credit facilities;

(2) Agreements with indexing agents, remarketing agents, and administrative agents, and for substitutions for such agents, including substitution directed by the absolute obligor, or the person providing the credit facility, or the issuer;

(3) Interest rate hedges.

(C) Financing statements and continuation statements pertaining to the security for the bonds, or to the security for payments under loan agreements, leases, and sale and installment sale agreements pertaining to bonds referred to in division (A) or (B) of section 9.981 of the Revised Code may be filed, amended, and continued under Chapter 1309. of the Revised Code, and shall have the effect provided in Chapter 1309. of the Revised Code, but whether or not so filed, amended, or continued, the security otherwise provided for under the law authorizing such bonds is not impaired or diminished.

Effective Date: 09-17-1991; 07-01-2005



Section 9.983 - Costs, expenses and fees.

(A) Provision may be made for costs and expenses of providing credit facilities, put arrangements, and interest rate hedges, and for fees and expenses of agents, and other fees, costs, and expenses in connection with arrangements under sections 9.98 to 9.983 of the Revised Code to be paid directly by the absolute obligor, or to be included in the principal amount of the bonds, or to be paid from the same sources of moneys available for debt service or from funds established under the bond proceedings, or otherwise to be provided for. Those costs may be treated as other costs of financing of the facilities to be financed by the bonds or as costs of issuing the bonds under the law authorizing the issuance of the bonds.

(B) As additional and alternative authority for issuing bonds to refund bonds referred to in division (A) or (B) of section 9.981 of the Revised Code, and without need for satisfying any other statutory purposes or conditions for refunding, refunding bonds may be issued pursuant to procedures under the applicable provisions of law upon a declaration by the issuer that the issuer or the absolute obligor under the refunding bonds has determined or expects that the refunding will be beneficial by reason of the terms, conditions, covenants, or security pertaining to the bonds to be refunded. Refunding bonds issued in reliance on this division shall mature not later than forty years after their issuance.

Effective Date: 12-22-1992



Section 9.99 - [Repealed].

Effective Date: 01-01-1974









Title [1] I STATE GOVERNMENT

Chapter 101 - GENERAL ASSEMBLY

Section 101.01 - Regular session of the general assembly.

(A) The first regular session of each general assembly shall convene on the first Monday of January in the odd-numbered year, or on the succeeding day if the first Monday of January is a legal holiday, and in second regular session on the same date of the following year. The second regular session of each general assembly shall be in a continuum of the first regular session. At the second regular session, the general assembly shall consider matters held over from the first regular session, revenue and appropriation bills, and other measures agreed to by a majority of the members elected to either house or recommended by the governor in a public proclamation or a message to the general assembly.

(B) At one-thirty p.m. of the day specified for the beginning of the first regular session of the general assembly, the president of the senate during the preceding biennium or in the case of his absence or inability to act, the president pro tempore of the senate during the preceding biennium shall take the chair and call the senate to order. He shall also call the senatorial districts in their numerical order, and as they are called the persons claiming to be senators-elect therefrom shall present their certificates and take the oath of office.

If neither the president nor the president pro tempore designated in this division is available to preside at the beginning of the first regular session, the senators and senators-elect shall designate by party caucus the person who shall preside over the organization of the senate.

Effective Date: 01-08-1979



Section 101.02 - Election of officers of the senate.

After the senators-elect have taken the oath of office, if there is a quorum present, the senate shall elect a president, president pro tempore, assistant president pro tempore, and other officials.

Effective Date: 01-08-1979



Section 101.03 - [Repealed].

Effective Date: 12-23-1986



Section 101.11 - House called to order - appointment of clerk pro tempore - presentation of certificates - oath of office.

At two p.m. of the day appointed for the beginning of the first regular session of the general assembly, the speaker of the house of representatives during the preceding biennium or in his absence, the speaker pro tempore of the house of representatives during the preceding biennium shall take the chair, call the representatives-elect to order, and appoint one of them clerk pro tempore. He also shall call the districts in numerical order and, as they are called, the representatives-elect therefrom shall present their certificates and take the oath of office.

Effective Date: 09-17-1973



Section 101.12 - Presiding officer designated by party caucus.

In the event neither the speaker nor the speaker pro tempore, designated in section 101.11 of the Revised Code, is available to preside at the beginning of the first regular session, the members-elect shall designate by party caucus the person who shall preside over the organization of the house of representatives.

Effective Date: 09-17-1973



Section 101.13 - Election of officers of the house.

After the representatives-elect have taken the oath of office, if there is a quorum present, the house of representatives shall elect a speaker, a speaker pro tempore, and other officials.

Effective Date: 10-01-1953



Section 101.15 - Public committee meetings.

(A) As used in this section:

(1) "Caucus" means all of the members of either house of the general assembly who are members of the same political party.

(2) "Committee" means any committee of either house of the general assembly, a joint committee of both houses of the general assembly, including a committee of conference, or a subcommittee of any committee listed in division (A)(2) of this section.

(3) "Meeting" means any prearranged discussion of the public business of a committee by a majority of its members.

(B) Except as otherwise provided in division (F) of this section, all meetings of any committee are declared to be public meetings open to the public at all times. The secretary assigned to the chairperson of the committee shall prepare, file, and maintain the minutes of every regular or special meeting of a committee. The committee, at its next regular or special meeting, shall approve the minutes prepared, filed, and maintained by the secretary, or, if the minutes prepared, filed, and maintained by the secretary require correction before their approval, the committee shall correct and approve the minutes at the next following regular or special meeting. The committee shall make the minutes available for public inspection not later than seven days after the meeting the minutes reflect or not later than the committee's next regular or special meeting, whichever occurs first.

(C) Each committee shall establish a reasonable method whereby any person may determine the time and place of all regularly scheduled meetings and the time, place, and purpose of all special meetings. No committee shall hold a regular or special meeting unless it gives at least twenty-four hours' advance notice to the news media that have requested notification.

The method established by each committee shall provide that upon request and payment of a reasonable fee, any person may obtain reasonable advance notification of all meetings at which any specific type of public business will be discussed. Provisions for advance notification may include, but are not limited to, mailing the agenda of meetings to all subscribers on a mailing list or mailing notices in self-addressed stamped envelopes provided by the person who desires advance notification.

(D) Any action of a committee relating to a bill or resolution, or any other formal action of a committee, is invalid unless taken in an open meeting of the committee. Any action of a committee relating to a bill or resolution, or any other formal action of a committee, taken in an open meeting is invalid if it results from deliberations in a meeting not open to the public.

(E)

(1) Any person may bring an action to enforce this section. An action under this division shall be brought within two years after the date of the alleged violation or threatened violation. Upon proof of a violation or threatened violation of this section in an action brought by any person, the court of common pleas shall issue an injunction to compel the members of the committee to comply with its provisions.

(2)

(a) If the court of common pleas issues an injunction under division (E)(1) of this section, the court shall order the committee that it enjoins to pay a civil forfeiture of five hundred dollars to the party that sought the injunction and shall award to that party all court costs and, subject to reduction as described in this division, reasonable attorney's fees. The court, in its discretion, may reduce an award of attorney's fees to the party that sought the injunction or not award attorney's fees to that party if the court determines both of the following:

(i) That, based on the ordinary application of statutory law and case law as it existed at the time of the violation or threatened violation that was the basis of the injunction, a well-informed committee reasonably would believe that the committee was not violating or threatening to violate this section;

(ii) That a well-informed committee reasonably would believe that the conduct or threatened conduct that was the basis of the injunction would serve the public policy that underlies the authority that is asserted as permitting that conduct or threatened conduct.

(b) If the court of common pleas does not issue an injunction under division (E)(1) of this section and the court determines at that time that the bringing of the action was frivolous conduct as defined in division (A) of section 2323.51 of the Revised Code, the court shall award to the committee all court costs and reasonable attorney's fees, as determined by the court.

(3) Irreparable harm and prejudice to the party that sought the injunction shall be conclusively and irrebuttably presumed upon proof of a violation or threatened violation of this section.

(4) A member of a committee who knowingly violates an injunction issued under division (E)(1) of this section may be removed from office by an action brought in the court of common pleas for that purpose by the prosecuting attorney of Franklin county or by the attorney general.

(5) The remedies described in divisions (E)(1) to (4) of this section shall be the exclusive remedies for a violation of this section.

(F) This section does not apply to or affect either of the following:

(1) All meetings of the joint legislative ethics committee created under section 101.34 of the Revised Code other than a meeting that is held for any of the following purposes:

(a) To consider the adoption, amendment, or recission of any rule that the joint legislative ethics committee is authorized to adopt pursuant to division (B)(11) of section 101.34, division (E) of section 101.78, division (B) of section 102.02, or division (E) of section 121.68 of the Revised Code;

(b) To discuss and consider changes to any administrative operation of the joint legislative ethics committee other than any matter described in division (G) of section 121.22 of the Revised Code;

(c) To discuss pending or proposed legislation.

(2) Meetings of a caucus.

(G) For purposes of division (F)(1)(a) of this section, an advisory opinion, written opinion, or decision relative to a complaint is not a rule.

Effective Date: 09-05-2001



Section 101.21 - Majority required to tenth voting.

A majority of the votes given at an election for an officer of either house shall be necessary to elect. If a choice is not made on or before the tenth voting, the person thereafter receiving the highest number of votes shall be declared elected.

Effective Date: 10-01-1953



Section 101.22 - Evidence of membership.

For the purpose of organizing the senate and house of representatives of the general assembly, a certificate of election from the board of election of the proper county shall be prima-facie evidence of the right to membership of the person therein certified to be elected senator or representative.

Effective Date: 10-01-1953



Section 101.23 - Oaths.

The oath of office of senators and representatives; the president and president pro tempore of the senate; the speaker and speaker pro tempore of the house of representatives; the clerk of the senate, the chief administrative officer and the clerk of the house of representatives, and their assistants; and the sergeant at arms and assistant sergeant at arms of each house may be administered by a member, by a former presiding officer of either house of the general assembly, or by a person authorized to administer oaths.

Effective Date: 03-09-1999; 12-30-2004; 06-27-2005



Section 101.24 - Powers of each house compelling attendance.

Upon a call of either house, if a quorum of members is not present, or a member is absent, the members present may direct the sergeant at arms or, if there is no sergeant at arms of such house, any other person to compel the attendance of absentees. If, on a call of either house, the members present refuse to excuse an absentee, he shall not be entitled to compensation during his absence and shall be liable for expenses incurred in procuring his attendance, which shall be deducted from his salary.

Effective Date: 10-01-1953



Section 101.25 - Resignation of member.

During a regular session of the general assembly, a senator who desires to resign shall do so by presenting a letter of resignation to the president of the senate and a representative who desires to resign shall do so by presenting a letter of resignation to the speaker of the house of representatives. The president or speaker shall verify authenticity of the letter of resignation and, upon doing so, shall send a letter of acknowledgment to the resigning senator or representative.

When the general assembly has adjourned its regular session sine die, a senator or representative who desires to resign shall do so by presenting a letter of resignation to the governor. The governor shall verify authenticity of the letter of resignation and, upon doing so, shall send a letter of acknowledgement to the resigning senator or representative.

An acknowledged resignation takes effect at the time specified in the letter of resignation. If an acknowledged resignation occurs during a regular session of the general assembly, the clerk of the senate or clerk of the house of representatives shall spread the letter of resignation upon the senate or house of representatives journal.

This section does not apply to a member-elect who resigns before the general assembly has organized.

Effective Date: 03-09-1999



Section 101.26 - Members ineligible to certain appointments and employment.

No member of either house of the general assembly, except in compliance with this section, shall knowingly do any of the following:

(A) Be appointed as trustee, officer, or manager of a benevolent, educational, or correctional institution that is authorized, created, or regulated by the state and that is supported in whole or in part by funds from the state treasury;

(B) Serve on any committee or commission that is authorized or created by the general assembly and that provides other compensation than actual and necessary expenses;

(C) Accept any appointment, office, or employment from any committee or commission that is authorized or created by the general assembly and that provides other compensation than actual and necessary expenses or accept any appointment, office, or employment from any executive or administrative branch or department of the state that provides other compensation than actual and necessary expenses.

Any appointee, officer, or employee described in division (A), (B), or (C) of this section who accepts a certificate of election to either house immediately shall resign from the appointment, office, or employment, and, if he fails or refuses to do so, his seat in the general assembly shall be deemed vacant. Any member of the general assembly who accepts any appointment, office, or employment described in division (A), (B), or (C) of this section immediately shall resign from the general assembly, and, if he fails or refuses to do so, his seat in the general assembly shall be deemed vacant. This section does not apply to members of either house of the general assembly serving an educational institution of the state, supported in whole or in part by funds from the state treasury, in a capacity other than one named in division (A) of this section, school teachers, employees of boards of education, notaries public, or officers of the militia. Division (A) of this section does not apply to any member of either house of the general assembly appointed as trustee, officer, or manager of a private institution that only receives funds from the state treasury in exchange for services rendered.

Effective Date: 10-06-1994



Section 101.27 - Compensation of members.

(A)

(1) Every member of the senate, except the members elected president, president pro tempore, assistant president pro tempore, majority whip, minority leader, assistant minority leader, minority whip, and assistant minority whip, shall receive as compensation a salary of fifty-one thousand six hundred seventy-four dollars a year during the senator's term of office. Every member of the house of representatives, except the members elected speaker, speaker pro tempore, majority floor leader, assistant majority floor leader, majority whip, assistant majority whip, minority leader, assistant minority leader, minority whip, and assistant minority whip, shall receive as compensation a salary of fifty-one thousand six hundred seventy-four dollars a year during the representative's term of office. Such salaries shall be paid in equal monthly installments during such term. All monthly payments shall be made on or before the fifth day of each month. Upon the death of any member of the general assembly during the member's term of office, any unpaid salary due such member for the remainder of the member's term shall be paid to the member's surviving spouse, children, mother, or father, in the order in which the relationship is set forth in this section in monthly installments.

(2) Each member shall receive a travel reimbursement per mile each way, at the same mileage rate allowed for the reimbursement of travel expenses of state agents as provided by rule of the director of budget and management pursuant to division (B) of section 126.31 of the Revised Code, for mileage not more than once a week during the session for travel incurred by a member from and to the member's place of residence, by the most direct highway route of public travel to and from the seat of government, to be paid quarterly on the last day of March, June, September, and December of each year.

(3) The member of the senate elected president and the member of the house of representatives elected speaker shall each receive as compensation a salary of eighty thousand five hundred forty-nine dollars a year during the president's or speaker's term of office.

The member of the senate elected president pro tempore, the member of the senate elected minority leader, the member of the house of representatives elected speaker pro tempore, and the member of the house of representatives elected minority leader shall each receive as compensation a salary of seventy-three thousand four hundred ninety-three dollars a year during the member's term of office. The member of the house of representatives elected majority floor leader and the member of the senate elected assistant president pro tempore shall each receive as compensation a salary of sixty-nine thousand two hundred twenty-seven dollars a year during the member's term of office. The member of the senate elected assistant minority leader and the member of the house of representatives elected assistant minority leader shall each receive as compensation a salary of sixty-seven thousand ninety-nine dollars a year during the member's term of office. The member of the senate elected majority whip and the member of the house of representatives elected assistant majority floor leader shall each receive a salary of sixty-four thousand nine hundred sixty-seven dollars a year during the member's term of office. The member of the senate elected minority whip, the member of the house of representatives elected majority whip, and the member of the house of representatives elected minority whip shall each receive as compensation a salary of sixty thousand seven hundred six dollars a year during the member's term of office. The member of the house of representatives elected assistant majority whip shall receive as compensation a salary of fifty-six thousand four hundred forty-three dollars a year during the member's term of office. The member of the house of representatives elected assistant minority whip and the member of the senate elected assistant minority whip shall each receive a salary of fifty-four thousand sixty dollars a year during the member's term of office.

(4) The chairperson of the finance committee of each house shall receive an additional sum of ten thousand dollars annually. The chairperson of each standing committee of each house other than the finance committee shall receive an additional sum of six thousand five hundred dollars annually. The chairperson of each standing subcommittee of a finance committee shall receive an additional sum of six thousand five hundred dollars annually. The vice-chairperson of the finance committee of each house shall receive an additional sum of five thousand five hundred dollars annually. The ranking minority member of the finance committee of each house shall receive an additional sum of six thousand five hundred dollars annually. The ranking minority member of each standing subcommittee of a finance committee shall receive an additional sum of five thousand dollars annually. The chairperson of each standing subcommittee of each house other than a standing subcommittee of the finance committee shall receive an additional sum of five thousand dollars annually. The vice-chairperson and ranking minority member of each standing committee of each house other than the finance committee shall each receive an additional sum of five thousand dollars annually. Except for the ranking minority member of each standing subcommittee of a finance committee, the ranking minority member of each standing subcommittee of each house shall receive an additional sum of two thousand five hundred dollars annually.

No member may receive more than one additional sum for serving as chairperson, vice-chairperson, or ranking minority member of a standing committee or standing subcommittee, regardless of the number of standing committees or standing subcommittees on which the member serves as chairperson, vice-chairperson, or ranking minority member.

(5) If a member is absent without leave, or is not excused on the member's return, there shall be deducted from the member's compensation twenty dollars for each day's absence.

(B) Each calendar year from 2002 through 2008, the salary amounts under divisions (A)(1) and (3) of this section shall be increased by the lesser of the following:

(1) Three per cent;

(2) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding year, rounded to the nearest one-tenth of one per cent.

(C) As used in this section:

(1) "Consumer price index" means the consumer price index prepared by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: all items, 1982-1984=100), or, if that index is no longer published, a generally available comparable index.

(2) "Finance committee" means the finance committee of the senate and the finance-appropriations committee of the house of representatives.

Effective Date: 09-05-2001



Section 101.271 - Medical insurance for members of general assembly.

(A) As used in this section, "medical insurance premium" means any premium payment made under a contract with an insurance company, nonprofit health plan, health insuring corporation, or any combination of such organizations, pursuant to section 124.82 of the Revised Code.

(B) After the general election in each even-numbered year, the clerk of the senate, with the assistance of the department of administrative services, shall estimate the cost of the medical insurance premiums that will be necessary to provide coverage, on the same basis as for a similarly situated state employee, for each person who is elected to a term as senator at such election, or appointed to fill the unexpired portion of any such term, and any of the senator's dependents qualified for coverage at the time the senator assumes office. Using this estimate, the clerk shall determine a fixed amount to be paid by the state in equal monthly installments on behalf of the senator each year of the senator's term as a medical insurance premium, but in no event in an amount to exceed the total premium required in any month by the contract of the state by the carrier. Any amount not paid in such a case shall be placed in reserve and applied against any subsequent month's premium up to the full amount thereof until the entire amount has been paid along with the original estimate for each month. This fixed amount shall be such that, as nearly as can be predicted, the sum of the monthly premiums paid for the senator during the senator's term shall equal the total amount of medical insurance premiums that will be paid for such an employee, as required by section 124.82 of the Revised Code, during that term. The senator shall pay the difference between the amount so fixed and the total premium required by the contract of the state with the carrier.

(C) After the general election in each even-numbered year, the chief administrative officer of the house of representatives, with the assistance of the department of administrative services, shall estimate the cost of the medical insurance premiums that will be necessary to provide coverage, on the same basis as for a similarly situated state employee, for each person who is elected to a term as representative at such election, or appointed to fill the unexpired portion of any such term, and any of the representative's dependents qualified for coverage at the time the representative assumes office. Using this estimate, the chief administrator officer shall determine a fixed amount to be paid by the state in equal monthly installments on behalf of the representative each year of the representative's term as a medical insurance premium, but in no event in an amount to exceed the total premium required in any month by the contract of the state with the carrier. Any amount not paid in such a case shall be placed in reserve and applied against any subsequent month's premium up to the full amount thereof until the entire reserve has been paid along with the original estimate for each month. This fixed amount shall be such that, as nearly as can be predicted, the sum of the monthly premiums paid for the representative during the representative's term shall equal the total amount of medical insurance premiums that will be paid for such an employee, as required by section 124.82 of the Revised Code, during that term. The representative shall pay the difference between the amount so fixed and the total premium required by the contract of the state with the carrier.

Effective Date: 03-09-1999



Section 101.272 - House reimbursement fund - senate reimbursement fund.

(A) The house reimbursement fund is hereby created in the state treasury. The fund shall consist of refunds from the department of administrative services of overpayments of medical insurance premiums accumulated under division (C) of section 101.271 of the Revised Code; amounts received by the office of the chief administrative officer of the house of representatives for salvage and recycling of equipment, materials, and supplies; and payments from members and employees for incidental use of house equipment or facilities. The fund shall be used to pay operating expenses of the house of representatives.

(B) The senate reimbursement fund is hereby created in the state treasury. The fund shall consist of refunds from the department of administrative services of overpayments of medical insurance premiums accumulated under division (B) of section 101.271 of the Revised Code; amounts received by the senate clerk's office for salvage and recycling of equipment, materials, and supplies; and payments from members and employees for incidental use of senate equipment or facilities. The fund shall be used to pay operating expenses of the senate.

Effective Date: 03-09-1999



Section 101.28 - Joint conventions.

Joint conventions of the two houses of the general assembly shall be held in the hall of the house of representatives, unless otherwise ordered by joint resolution. During a joint convention, each house shall be deemed in session as a separate branch of the general assembly. Except in voting in elections where each member is entitled to a separate vote, each house shall act separately and no question shall be carried otherwise than by concurrent action of both houses. Either house, by vote of a majority of its members, may dissolve such convention by an order withdrawing therefrom. A joint convention, by the concurrent vote of the two houses, may recess or adjourn to a time certain; such recess or adjournment of the convention shall not be an adjournment or recess of either house, or prevent such house from proceeding with its business during such recess or adjournment.

Effective Date: 10-01-1953



Section 101.29 - Legislative employees.

The senate and the house of representatives shall choose their own officials and employees, respectively, and fix their compensation. The clerk of the senate, the chief administrative officer and the clerk of the house of representatives, and the principal sergeants at arms designated by the respective houses shall receive a travel allowance per mile each way twice a month from and to their place of residence, if outside Franklin County, by the most direct highway route of public travel, to be paid monthly, at the same mileage rate allowed for the reimbursement of travel expenses of state agents as provided by rule of the director of budget and management adopted pursuant to division (B) of section 126.31 of the Revised Code.

The sentence of this section requiring payment for mileage does not include the assistant sergeants at arms designated by the senate and house of representatives.

Effective Date: 03-09-1999



Section 101.30 - Maintenance of confidential relationship between legislative staff and general assembly members and staff.

(A) As used in this section:

(1) "Legislative document" includes, but is not limited to, all of the following:

(a) A working paper, work product, correspondence, preliminary draft, note, proposed bill or resolution, proposed amendment to a bill or resolution, analysis, opinion, memorandum, or other document in whatever form or format prepared by legislative staff for a member of the general assembly or for general assembly staff;

(b) Any document or material in whatever form or format provided by a member of the general assembly or general assembly staff to legislative staff that requests, or that provides information or materials to assist in, the preparation of any of the items described in division (A)(1)(a) of this section;

(c) Any summary of a bill or resolution or of an amendment to a bill or resolution in whatever form or format that is prepared by or in the possession of a member of the general assembly or general assembly staff, if the summary is prepared before the bill, resolution, or amendment is filed for introduction or presented at a committee hearing or floor session, as applicable.

(2) "Legislative staff" means the staff of the legislative service commission, legislative budget office of the legislative service commission, or any other legislative agency included in the legislative service commission budget group.

(3) "General assembly staff" means an officer or employee of either house of the general assembly who acts on behalf of a member of the general assembly or on behalf of a committee or either house of the general assembly.

(B) Legislative staff shall maintain a confidential relationship with each member of the general assembly, and with each member of the general assembly staff, with respect to communications between the member of the general assembly or general assembly staff and legislative staff. Except as otherwise provided in this division and division (C) of this section, a legislative document arising out of this confidential relationship is not a public record for purposes of section 149.43 of the Revised Code. When it is in the public interest and with the consent of the commission, the director of the commission may release to the public any legislative document in the possession of the commission staff arising out of a confidential relationship with a former member of the general assembly or former member of the general assembly staff who is not available to make the legislative document a public record as provided in division (C) of this section because of death or disability, whom the director is unable to contact for that purpose, or who fails to respond to the director after the director has made a reasonable number of attempts to make such contact.

(C)

(1) A legislative document is a public record for purposes of section 149.43 of the Revised Code if it is an analysis, synopsis, fiscal note, or local impact statement prepared by legislative staff that is required to be prepared by law, or by a rule of either house of the general assembly, for the benefit of the members of either or both of those houses or any legislative committee and if it has been presented to those members.

(2) A legislative document is a public record for purposes of section 149.43 of the Revised Code if a member of the general assembly for whom legislative staff prepared the legislative document does any of the following:

(a) Files it for introduction with the clerk of the senate or the clerk of the house of representatives, if it is a bill or resolution;

(b) Presents it at a committee hearing or floor session, if it is an amendment to a bill or resolution or is a substitute bill or resolution;

(c) Releases it, or authorizes general assembly staff or legislative staff to release it, to the public.

Effective Date: 09-29-1999



Section 101.301 - Attorney-client testimonial privilege applies to caucuses.

(A) As used in this section, "caucus" means all of the members of the house of representatives, or all of the members of the senate, who are members of the same political party.

(B) Notwithstanding any contrary provision of section 2317.021 of the Revised Code, the members of the general assembly who are members of a caucus, and the officers and employees of the general assembly who either serve that caucus or serve the members of the general assembly who are members of that caucus, are clients, for purposes of the attorney-client testimonial privilege specified in division (A) of section 2317.02 of the Revised Code and for purposes of any other statutory or common law attorney-client privilege recognized in this state, of the employee of the house of representatives or senate who serves as the legal counsel for that caucus.

Effective Date: 09-29-1999



Section 101.31 - Duties of certain officers.

The clerk of the senate, the chief administrative officer and the clerk of the house of representatives, and the sergeant at arms of each house shall be present and assist in the organization of the next succeeding general assembly.

Effective Date: 03-09-1999



Section 101.311 - Sergeant at arms of house and assistants.

(A) As used in this section, "capitol square" has the same meaning as in section 105.41 of the Revised Code.

(B)

(1) The speaker of the house of representatives shall appoint a sergeant at arms for the house of representatives.

(2) The speaker of the house of representatives shall adopt a policy specifying the minimum continuing training required for a person to maintain employment as house sergeant at arms or an assistant house sergeant at arms. The continuing training for the house sergeant at arms if the house sergeant at arms has arrest authority pursuant to division (E)(1) of this section and for all assistant sergeants at arms shall include firearms requalification under section 109.801 of the Revised Code.

(C)

(1) The house sergeant at arms may appoint assistant house sergeants at arms to assist the house sergeant at arms in performing the duties described in divisions (D) and (E) of this section. The house sergeant at arms shall not appoint a person to be an assistant house sergeant at arms unless one of the following applies:

(a) The person previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, the person previously has been employed as a peace officer, the prior employment of the person as a peace officer contains no breaks in service of more than one year, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(b) The person previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, the person previously has been employed as a peace officer, the prior employment of the person as a peace officer contains a break in service of one year or more and not more than four years, the person has received all updated training required by the house sergeant at arms, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(c) The person previously has been employed as a trooper of the state highway patrol, within one year prior to employment as an assistant house sergeant at arms the person had arrest authority as a trooper of the state highway patrol, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(d) The person previously has been employed as a trooper of the state highway patrol, the prior employment as a trooper of the state highway patrol contains a break in service of one year or more and not more than four years, the person has received all updated training required by the house sergeant at arms, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(2) In order to maintain employment as the house sergeant at arms or an assistant house sergeant at arms, the sergeant at arms or assistant sergeant at arms shall successfully complete all continuing training programs required by the speaker of the house of representatives under division (B)(2) of this section. If the house sergeant at arms or an assistant house sergeant at arms has a peace officer basic training certificate, or comparable certification issued by another law enforcement agency, the house sergeant at arms or the assistant house sergeant at arms also may complete whatever additional training is needed to maintain that certification. The Ohio peace officer training academy, a state, county, municipal, or department of natural resources training program, or any other program offering continuing training of that nature shall admit the house sergeant at arms or assistant house sergeant at arms to the continuing training program necessary for that sergeant at arms or assistant sergeant at arms to retain that certification.

(3) Any person who has been appointed as the sergeant at arms pursuant to division (B) of this section or as an assistant sergeant at arms pursuant to division (C) of this section on or after the first day of March 2000, and who has received a certificate of completion of basic training programs pursuant to division (D) of section 109.75 of the Revised Code shall be considered a peace officer during the term of the person's appointment as the sergeant at arms or as an assistant sergeant at arms for the purposes of maintaining a current and valid basic training certificate pursuant to rules adopted under section 109.74 of the Revised Code.

(D)

(1) The house sergeant at arms shall do all of the following:

(a) Maintain good order in the corridors, committee rooms, and offices of the house of representatives in the Vern Riffe center, the hall and gallery of the house of representatives, and those areas of the Vern Riffe center under the exclusive use and control of the house of representatives. This section shall not affect or abridge the authority or responsibility of the state highway patrol.

(b) Strictly enforce the rules of the house of representatives regulating admission of persons to the floor of the house of representatives;

(c) Serve all subpoenas and warrants issued by the house of representatives or any duly authorized officer or committee of the house of representatives;

(d) On order for a call of the house of representatives, arrest or cause to be arrested members of the house of representatives and bring the members into the house of representatives;

(e) Execute or cause to be executed a warrant for the arrest of a person failing to appear or produce a paper or record pursuant to house of representatives subpoena or order pursuant to section 101.43 of the Revised Code and convey the person to the house of representatives. If the house sergeant at arms does not have arrest authority pursuant to division (E)(1) of this section, the house sergeant at arms shall cause the warrant to be executed and the person to be conveyed to the house of representatives.

(f) At the direction of the speaker of the house of representatives, provide security for members of the house of representatives, house of representatives and other legislative employees, and other persons.

(2) While providing security pursuant to division (D)(1)(f) of this section, assistant house sergeants at arms, and the house sergeant at arms if the house sergeant at arms has arrest authority pursuant to division (E)(1) of this section, shall have the same arrest powers as other peace officers to apprehend criminal offenders who endanger or threaten the security of any person being protected, no matter where the arrest occurs. The jurisdiction of an assistant house sergeant at arms and the house sergeant at arms if the house sergeant at arms has arrest authority pursuant to division (E)(1) of this section shall be concurrent with that of peace officers of the county, township, or municipal corporation in which the violation occurs and with the state highway patrol.

(E)

(1) The house sergeant at arms has the authority specified under section 2935.03 of the Revised Code for peace officers to enforce all state laws, municipal ordinances, and township resolutions and to make arrests for any violation of those laws, ordinances, and resolutions in all areas identified in division (D)(1)(a) of this section as areas in which the house sergeant at arms is to maintain good order, and while providing security pursuant to division (D)(1)(f) of this section if any of the following apply:

(a) The house sergeant at arms previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the house sergeant at arms's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, the house sergeant at arms previously has been employed as a peace officer, the prior employment of the house sergeant at arms as a peace officer contains no breaks in service that would require the house sergeant at arms to receive updated training by the Ohio peace officer training academy, and the house sergeant at arms has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(b) The house sergeant at arms previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the house sergeant at arms's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, the house sergeant at arms previously has been employed as a peace officer, the prior employment of the house sergeant at arms as a peace officer contains a break in service that would require the house sergeant at arms to receive updated training by the Ohio peace officer training academy, the house sergeant at arms has received that updated training, and the house sergeant at arms has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(c) The house sergeant at arms previously has been employed as a trooper of the state highway patrol, within one year prior to employment as house sergeant at arms the house sergeant at arms had arrest authority as a trooper of the state highway patrol, and the house sergeant at arms has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(2) Assistant house sergeants at arms have the authority specified under section 2935.03 of the Revised Code for peace officers to enforce all state laws, municipal ordinances, and township resolutions and to make arrests for any violation of those laws, ordinances, and resolutions in all areas identified in division (D)(1)(a) of this section as areas in which the house sergeant at arms is to maintain good order, and while providing security pursuant to division (D)(1)(f) of this section.

(3) The jurisdiction of the house sergeant at arms, if the house sergeant at arms has arrest authority pursuant to division (E)(1) of this section, and of an assistant house sergeant at arms shall be concurrent with that of peace officers of the county, township, or municipal corporation in which the violation occurs and with the state highway patrol.

(4) If the house sergeant at arms has arrest authority pursuant to division (E)(1) of this section, the speaker of the house of representatives shall issue to the house sergeant at arms a commission indicating the sergeant at arms's authority to make arrests as provided in this section. The speaker of the house of representatives, upon the recommendation of the house sergeant at arms, shall issue to each assistant house sergeant at arms a commission indicating the assistant sergeant at arms's authority to make arrests as provided in this section. The speaker of the house of representatives shall furnish a suitable badge to the house sergeant at arms, if the house sergeant at arms has arrest authority under division (E)(1) of this section, and to each commissioned assistant house sergeant at arms as evidence of the sergeant at arm's or assistant sergeant at arm's authority.

Effective Date: 09-05-2001



Section 101.312 - Authority of senate sergeant of arms or assistant senate sargeant of arms.

(A) The person serving as the senate sergeant at arms or employed as an assistant senate sergeant at arms has all of the authority of a peace officer as specified in division (B) of this section, and one of the following shall apply to that person:

(1) The person is serving as the senate sergeant at arms or is employed as an assistant senate sergeant at arms on the effective date of this section and previously had been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program.

(2) The person previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, the person previously has been employed as a peace officer, the prior employment of the person as a peace officer contains no breaks in service that would require the person to receive updated training by the Ohio peace officer training academy, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(3) The person previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, the person previously has been employed as a peace officer, the prior employment of the person as a peace officer contains a break in service of one year or more but not more than four years that would require the person to receive updated training under state law, the person has received all updated training required by law, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(4) The person previously has been employed as a trooper of the state highway patrol, within one year prior to employment as the senate sergeant at arms the person had arrest authority as a trooper of the state highway patrol, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(5) The person previously has been employed as a trooper of the state highway patrol, the prior employment as a trooper of the state highway patrol contains a break in service of one year or more but not more than four years that would require the person to receive updated training under state law, the person has received all updated training required by law, and the person has successfully completed a firearms requalification program under section 109.801 of the Revised Code.

(B) The senate sergeant at arms and an assistant senate sergeant at arms have the authority specified under section 2935.03 of the Revised Code for peace officers to enforce all state laws, municipal ordinances, and township resolutions and to make arrests for any violation of those laws, ordinances, and resolutions in the statehouse or anywhere in the state where the senate sergeant at arms or the assistant sergeant at arms is engaged in the performance of the senate sergeant at arms's or assistant sergeant at arms's official duties. The jurisdiction of the senate sergeant at arms and of an assistant senate sergeant at arms is concurrent with that of peace officers of the county, township, or municipal corporation in which the violation occurs and with the state highway patrol.

(C) Upon receiving a written recommendation from the clerk of the senate, the president of the senate may issue to the senate sergeant at arms a commission indicating the sergeant at arms's authority to make arrests as provided in this section. The president of the senate, upon the recommendation of the senate sergeant at arms, may issue to each assistant senate sergeant at arms a commission indicating the assistant sergeant at arms's authority to make arrests as provided in this section. The president of the senate shall furnish a suitable badge to the senate sergeant at arms and to each commissioned assistant senate sergeant at arms as evidence of the senate sergeant at arms's or assistant senate sergeant at arms's authority.

(D) In order to maintain employment as the senate sergeant at arms or to be an assistant sergeant at arms with all of the authority of a peace officer, the sergeant at arms or assistant shall comply with all continuing professional training requirements for peace officers established in rules that the attorney general adopts under section 109.74 of the Revised Code and shall comply with firearms requalification requirements established under section 109.801 of the Revised Code. The senate sergeant at arms or assistant sergeant at arms shall provide appropriate proof of the sergeant at arms's or assistant's compliance with the continuing professional training requirements and firearms requalification requirements to the clerk of the senate. The Ohio peace officer training academy, a state, county, municipal, or department of natural resources training program, or any other program offering continuing training of that nature shall admit the senate sergeant at arms or an assistant senate sergeant at arms to all necessary continuing training programs.

(E) This section does not affect or abridge the authority or responsibility of the state highway patrol.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 101.32 - Control of assistants - dismissal.

The clerk of the senate, the chief administrative officer of the house of representatives, and the sergeant at arms of each house shall have control of their respective assistants, and each house by resolution may dismiss any of them whose services are not needed or who do not perform their duties satisfactorily.

Effective Date: 03-09-1999



Section 101.33 - Temporary officials.

During the absence or disability of the clerk of the senate, clerk of the house of representatives, or sergeant at arms of either house, the respective house of the general assembly may constitute one of the assistant clerks, clerk pro tempore, or one of the assistant sergeant at arms, sergeant at arms pro tempore, and the assistant so appointed shall have the powers to perform the duties required of the assistant's principal.

Effective Date: 03-09-1999



Section 101.34 - Joint legislative ethics committee - fund.

(A) There is hereby created a joint legislative ethics committee to serve the general assembly. The committee shall be composed of twelve members, six each from the two major political parties, and each member shall serve on the committee during the member's term as a member of that general assembly. Six members of the committee shall be members of the house of representatives appointed by the speaker of the house of representatives, not more than three from the same political party, and six members of the committee shall be members of the senate appointed by the president of the senate, not more than three from the same political party. A vacancy in the committee shall be filled for the unexpired term in the same manner as an original appointment. The members of the committee shall be appointed within fifteen days after the first day of the first regular session of each general assembly and the committee shall meet and proceed to recommend an ethics code not later than thirty days after the first day of the first regular session of each general assembly.

In the first regular session of each general assembly, the speaker of the house of representatives shall appoint the chairperson of the committee from among the house members of the committee, and the president of the senate shall appoint the vice-chairperson of the committee from among the senate members of the committee. In the second regular session of each general assembly, the president of the senate shall appoint the chairperson of the committee from among the senate members of the committee, and the speaker of the house of representatives shall appoint the vice-chairperson of the committee from among the house members of the committee. The chairperson, vice-chairperson, and members of the committee shall serve until their respective successors are appointed or until they are no longer members of the general assembly.

The committee shall meet at the call of the chairperson or upon the written request of seven members of the committee. (B) The joint legislative ethics committee:

(1) Shall recommend a code of ethics that is consistent with law to govern all members and employees of each house of the general assembly and all candidates for the office of member of each house;

(2) May receive and hear any complaint that alleges a breach of any privilege of either house, or misconduct of any member, employee, or candidate, or any violation of the appropriate code of ethics;

(3) May obtain information with respect to any complaint filed pursuant to this section and to that end may enforce the attendance and testimony of witnesses, and the production of books and papers;

(4) May recommend whatever sanction is appropriate with respect to a particular member, employee, or candidate as will best maintain in the minds of the public a good opinion of the conduct and character of members and employees of the general assembly;

(5) May recommend legislation to the general assembly relating to the conduct and ethics of members and employees of and candidates for the general assembly;

(6) Shall employ an executive director for the committee and may employ other staff as the committee determines necessary to assist it in exercising its powers and duties. The executive director and staff of the committee shall be known as the office of legislative inspector general. At least one member of the staff of the committee shall be an attorney at law licensed to practice law in this state. The appointment and removal of the executive director shall require the approval of at least eight members of the committee.

(7) May employ a special counsel to assist the committee in exercising its powers and duties. The appointment and removal of a special counsel shall require the approval of at least eight members of the committee.

(8) Shall act as an advisory body to the general assembly and to individual members, candidates, and employees on questions relating to ethics, possible conflicts of interest, and financial disclosure;

(9) Shall provide for the proper forms on which a statement required pursuant to section 102.02 or 102.021 of the Revised Code shall be filed and instructions as to the filing of the statement;

(10) Exercise the powers and duties prescribed under sections 101.70 to 101.79, sections 101.90 to 101.98, Chapter 102., and sections 121.60 to 121.69 of the Revised Code;

(11) Adopt, in accordance with section 111.15 of the Revised Code, any rules that are necessary to implement and clarify Chapter 102. and sections 2921.42 and 2921.43 of the Revised Code.

(C) There is hereby created in the state treasury the joint legislative ethics committee fund. All money collected from registration fees and late filing fees prescribed under sections 101.72, 101.92, and 121.62 of the Revised Code shall be deposited into the state treasury to the credit of the fund. Money credited to the fund and any interest and earnings from the fund shall be used solely for the operation of the joint legislative ethics committee and the office of legislative inspector general and for the purchase of data storage and computerization facilities for the statements filed with the committee under sections 101.73, 101.74, 101.93, 101.94, 121.63, and 121.64 of the Revised Code.

(D) The chairperson of the joint legislative ethics committee shall issue a written report, not later than the thirty-first day of January of each year, to the speaker and minority leader of the house of representatives and to the president and minority leader of the senate that lists the number of committee meetings and investigations the committee conducted during the immediately preceding calendar year and the number of advisory opinions it issued during the immediately preceding calendar year.

(E) Any investigative report that contains facts and findings regarding a complaint filed with the joint legislative ethics committee and that is prepared by the staff of the committee or a special counsel to the committee shall become a public record upon its acceptance by a vote of the majority of the members of the committee, except for any names of specific individuals and entities contained in the report. If the committee recommends disciplinary action or reports its findings to the appropriate prosecuting authority for proceedings in prosecution of the violations alleged in the complaint, the investigatory report regarding the complaint shall become a public record in its entirety.

(F)

(1) Any file obtained by or in the possession of the former house ethics committee or former senate ethics committee shall become the property of the joint legislative ethics committee. Any such file is confidential if either of the following applies:

(a) It is confidential under section 102.06 of the Revised Code or the legislative code of ethics.

(b) If the file was obtained from the former house ethics committee or from the former senate ethics committee, it was confidential under any statute or any provision of a code of ethics that governed the file.

(2) As used in this division, "file" includes, but is not limited to, evidence, documentation, or any other tangible thing.

(G) There is hereby created in the state treasury the joint legislative ethics committee investigative fund. Investment earnings of the fund shall be credited to the fund. Money in the fund shall be used solely for the operations of the committee in conducting investigations.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 09-15-2004; 05-18-2005; 2006 HB699 03-29-2007



Section 101.35 - Joint committee on agency rule review.

There is hereby created in the general assembly the joint committee on agency rule review. The committee shall consist of five members of the house of representatives and five members of the senate. Within fifteen days after the commencement of the first regular session of each general assembly, the speaker of the house of representatives shall appoint the members of the committee from the house of representatives, and the president of the senate shall appoint the members of the committee from the senate. Not more than three of the members from each house shall be of the same political party. In the first regular session of a general assembly, the chairperson of the committee shall be appointed by the speaker of the house from among the house members of the committee, and the vice-chairperson shall be appointed by the president of the senate from among the senate members of the committee. In the second regular session of a general assembly, the chairperson shall be appointed by the president of the senate from among the senate members of the committee, and the vice-chairperson shall be appointed by the speaker of the house from among the house members of the committee. The chairperson, vice-chairperson, and members of the committee shall serve until their respective successors are appointed or until they are no longer members of the general assembly. When a vacancy occurs among the officers or members of the committee, it shall be filled in the same manner as the original appointment.

Notwithstanding section 101.26 of the Revised Code, the members, when engaged in their duties as members of the committee on days when there is not a voting session of the member's house of the general assembly, shall be paid at the per diem rate of one hundred fifty dollars, and their necessary traveling expenses, which shall be paid from the funds appropriated for the payment of expenses of legislative committees.

The committee has the same powers as other standing or select committees of the general assembly. Six members constitute a quorum, and the concurrence of six members is required for the recommendation of a concurrent resolution invalidating a proposed or effective rule, amendment, rescission, or part thereof, or for the suspension of a rule, amendment, rescission, or part thereof, under division (I) of section 119.03 or section 119.031 of the Revised Code.

When a member of the committee is absent, the president or speaker, as the case may be, may designate a substitute from the same house and political party as the absent member. The substitute shall serve on the committee in the member's absence, and is entitled to perform the duties of a member of the committee. For serving on the committee, the substitute shall be paid the same per diem and necessary traveling expenses as the substitute would be entitled to receive if the substitute were a member of the committee.

The president or speaker shall inform the executive director of the committee of a substitution. If the executive director learns of a substitution sufficiently in advance of the meeting of the committee the substitute is to attend, the executive director shall publish notice of the substitution on the internet, make reasonable effort to inform of the substitution persons who are known to the executive director to be interested in rules that are scheduled for review at the meeting, and inform of the substitution persons who inquire of the executive director concerning the meeting.

The committee may meet during periods in which the general assembly has adjourned. At meetings of the committee, the committee may request a rule-making agency, as defined in section 119.01 of the Revised Code, to provide information relative to the agency's implementation of its statutory authority.

A member of the committee, and the executive director and staff of the committee, are entitled in their official capacities to attend, but not in their official capacities to participate in, a public hearing conducted by a rule-making agency on a proposed rule, amendment, or rescission.

Effective Date: 09-15-1999



Section 101.36 - [Repealed].

Effective Date: 12-02-1996



Section 101.37 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 09-05-2001 )



Section 101.38 - Cystic fibrosis legislative task force.

(A) As used in this section, "relative" means a spouse, parent, parent-in-law, sibling, sibling-in-law, child, child-in-law, grandparent, aunt, or uncle.

(B) There is hereby created the Ohio cystic fibrosis legislative task force to study and make recommendations on issues pertaining to the care and treatment of individuals with cystic fibrosis. The task force shall study and make recommendations on the following issues:

(1) Use of prescription drug and innovative therapies under the program for medically handicapped children established under section 3701.023 of the Revised Code and the program for adults with cystic fibrosis administered by the department of health under division (G) of that section;

(2) Screening of newborn children for the presence of genetic disorders, as required under section 3701.501 of the Revised Code;

(3) Any other issues the task force considers appropriate.

(C) The task force shall consist of the following members, each with the authority to vote on matters before the task force:

(1) Three members of the senate: two appointed by the president of the senate from the majority party and one appointed by the minority leader of the senate;

(2) Three members of the house of representatives: two appointed by the speaker of the house of representatives from the majority party and one appointed by the minority leader of the house of representatives;

(3) Three members, at least two of whom have been diagnosed with cystic fibrosis or are relatives of individuals who have been diagnosed with cystic fibrosis, appointed by the president of the senate;

(4) Three members, at least two of whom have been diagnosed with cystic fibrosis or are relatives of individuals who have been diagnosed with cystic fibrosis, appointed by the speaker of the house of representatives.

Initial members shall be appointed not later than sixty days after the effective date of this section.

(D) Each member of the task force shall serve a one-year term that ends on the same day of the same month as did the term that it succeeds. Members may be reappointed.

(E) A vacancy shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term.

A member shall continue in office subsequent to the expiration date of the member's term until a successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(F) Members of the task force shall elect a chair to serve a term of one year. A vacancy of the chair position shall be filled by election.

(G) Members of the task force shall receive no compensation, except to the extent that serving as a member is part of the individual's regular duties of employment and except for the reimbursement of expenses that may be provided under division (H) of this section.

(H) The task force may solicit and accept grants from public and private sources. Grant funds may be used to reimburse members for expenses incurred in the performance of official task force duties and to pursue initiatives pertaining to the care and treatment of individuals with cystic fibrosis.

(I) A majority of the members of the task force constitutes a quorum for the conduct of task force meetings.

Effective Date: 05-18-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 101.39 - Joint legislative committee on health care oversight.

(A) There is hereby created the joint legislative committee on health care oversight. The committee may review or study any matter related to the provision of health care services that it considers of significance to the citizens of this state, including the availability of health care, the quality of health care, the effectiveness and efficiency of managed care systems, and the operation of the medical assistance program established under Chapter 5111. of the Revised Code or other government health programs.

The department of job and family services, department of health, department of aging, department of mental health, department of developmental disabilities, department of alcohol and drug addiction services, and other state agencies shall cooperate with the committee in its study and review of health care issues. On request, the departments shall provide the committee with reports and other information sufficient for the committee to fulfill its duties.

The committee may issue recommendations as it determines appropriate. The recommendations may be made to the general assembly, state agencies, private industry, or any other entity.

(B) The committee shall consist of the following members of the general assembly: the chairperson of the senate's standing committee with primary responsibility for health legislation, the chairperson of the house of representatives' standing committee with primary responsibility for health legislation, four members of the house of representatives appointed by the speaker of the house of representatives, and four members of the senate appointed by the president of the senate. Not more than two members appointed by the speaker of the house of representatives and not more than two members appointed by the president of the senate may be of the same political party. Except in 1995, appointments shall be made not later than fifteen days after the commencement of the first regular session of each general assembly. The chairpersons of the standing committees with primary responsibility for health legislation shall serve as co-chairpersons of the committee.

Each member of the committee shall hold office during the general assembly in which the member is appointed and until a successor has been appointed, notwithstanding the adjournment sine die of the general assembly in which the member was appointed or the expiration of the member's term as a member of the general assembly. Any vacancies occurring among the members of the committee shall be filled in the manner of the original appointment.

The committee shall meet at least quarterly and at the call of the co-chairpersons. The co-chairpersons shall determine the time, place, and agenda for each meeting of the committee.

The committee has the same powers as other standing or select committees of the general assembly. The committee may request assistance from the legislative service commission

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 101.391 - Joint committee on medicaid technology and reform.

(A) There is hereby created the joint legislative committee on medicaid technology and reform. The committee may review or study any matter that it considers relevant to the operation of the medicaid program established under Chapter 5111. of the Revised Code, with priority given to the study or review of mechanisms to enhance the program's effectiveness through improved technology systems and program reform.

(B) The committee shall consist of five members of the house of representatives appointed by the speaker of the house of representatives and five members of the senate appointed by the president of the senate. Not more than three members appointed by the speaker of the house of representatives and not more than three members appointed by the president of the senate may be of the same political party.

Each member of the committee shall hold office during the general assembly in which the member is appointed and until a successor has been appointed, notwithstanding the adjournment sine die of the general assembly in which the member was appointed or the expiration of the member's term as a member of the general assembly. Any vacancies occurring among the members of the committee shall be filled in the manner of the original appointment.

(C) The committee has the same powers as other standing or select committees of the general assembly. The committee may employ an executive director.

Effective Date: 06-30-2005



Section 101.41 - Chairman of committee authorized to subpoena witnesses.

The chairman of a standing or select committee, or a subcommittee thereof, of the general assembly, or of either house thereof, authorized to send for persons and papers, may subpoena witnesses in any part of the state to appear before such committee or subcommittee at a time and place designated in the subpoena, to testify concerning matters of inquiry committed to the committee or subcommittee and may require the production of books, papers, and records by such witnesses.

Effective Date: 10-01-1953



Section 101.42 - Subpoena.

If the subpoena referred to in section 101.41 of the Revised Code is issued by a joint committee or a subcommittee thereof, it may be delivered to the sergeant at arms of either house as the chairman determines; if it is issued by a committee of one house, or a subcommittee of such committee, it shall be directed to the sergeant at arms of such house; but in either case it may be directed to the sheriff of any county. The officer to whom such subpoena is directed, or his assistant or deputy, shall serve and return it to the chairman issuing it, as subpoenas issued by courts of record are served and returned. The subpoena shall be substantially in the following form:

The State of Ohio . . . . . . . . . . County, ss.:

To the sergeant at arms of the . . . . . . . . . . or the sheriff of the county of . . . . . . . . . . (as the case may be):

By authority of the (insert, general assembly, senate, or house of representatives, as the case may be) of the state of Ohio, you are hereby commanded to summon . . . . . . . ., of . . . . . . . ., to appear before the . . . . . . . . . . committee of the said . . . . . . . . ., at . . . . . . . . . . on the . . . . . . day of . . . . . . . . . ., A.D. . . . . . . . . . ., at the hours of . . . . . . . . . .; then and there to testify concerning matters of inquiry committed to such committee, and not to depart without leave of such committee. Of this writ make due return with your proceedings in this behalf indorsed thereon.

Witness my hand this . . . . . . day of . . . . . ., A.D. . . . . . . . .

. . . . . . . . Chairman.

Effective Date: 10-01-1953



Section 101.43 - Punishment for disobeying subpoena or refusing to answer.

Whoever willfully fails to appear in obedience to the subpoena provided for in sections 101.41 and 101.42 of the Revised Code, or appears and refuses to answer a question pertinent to the matter of inquiry, or declines to produce a paper or record in his possession or control, is liable to the penalties for contempt of the authority of the general assembly if the committee is a joint committee, or of the proper house of the general assembly if the committee is appointed by one house, and shall be dealt with by the general assembly, or such house, according to parliamentary rules and usages in cases of contempt. The chairman of the committee before which such person fails to appear or refuses to answer or produce a paper or record on its order shall report the facts to the proper house, and on like order issue a warrant for the arrest and conveyance of the witness before that house to answer for the contempt. The sergeant at arms or sheriff to whom such warrant is directed shall forthwith execute it. Proceedings against a witness, or his punishment by the general assembly or either house thereof, for contempt, shall not prevent or affect his indictment and punishment for the same offense in a court of competent jurisdiction.

Effective Date: 10-01-1953



Section 101.44 - Testimony before committee not to be used in criminal prosecution of witness - exception.

Except a person who, in writing, requests permission to appear before a committee or subcommittee of the general assembly, or of either house thereof, or who, in writing, waives the rights, privileges, and immunities granted by this section, the testimony of a witness examined before a committee or subcommittee shall not be used as evidence in a criminal proceeding against such witness. This section does not exempt a witness from the penalties for perjury.

Effective Date: 01-17-1977



Section 101.45 - Fees of sheriffs and witnesses.

Sheriffs shall be paid the same fees for services as are allowed in the court of common pleas for similar services . Witnesses shall be paid the same fees and mileage as witnesses are provided under section 119.094 of the Revised Code. Such fees and mileage shall be paid from the state treasury on the certificate of the chairperson of the committee or subcommittee which issued the subpoena.

Effective Date: 10-01-1953; 2008 HB525 07-01-2009



Section 101.46 - Chairman or member of committee may administer oaths.

The chairman, or a member of a committee or subcommittee of the general assembly, or of either house thereof, may administer oaths to witnesses appearing before such committee or subcommittee.

Effective Date: 10-01-1953



Section 101.47 - Deposition on complaint.

A complaint praying for an investigation of the official conduct of an officer liable to impeachment may be presented to the house of representatives. The person preferring such complaint may take depositions of witnesses to substantiate the complaint, and use such depositions as testimony before the house, in determining whether it will impeach such officer. Such depositions may be taken before a person authorized by law to take depositions.

Notice of the time and place of taxing such depositions shall be given in the manner required by sections 2319.15 to 2319.17 of the Revised Code; but if the officer against whom the complaint is made or is about to be made is out of the state, notice may be left at his place of residence in the state. If he has no known place of residence in the state, such notice may be published in a newspaper published in the county of the state where he last resided, for three consecutive weeks next preceding the time of taking of the depositions.

If an impeachment is preferred to the senate, and the officer impeached is convicted, the person who has caused depositions to be taken shall be allowed the legal fees accruing thereon.

Effective Date: 10-07-1977



Section 101.50 - [Repealed].

Effective Date: 03-09-1999



Section 101.51 - Printing of legislative document definitions.

As used in sections 101.51 to 101.543 of the Revised Code:

(A) "Composition" includes shape, size, paper, typeface, typeface size, line width, margins, spacing, division, binding, and other matters relating to the makeup of a document.

(B) "Document" means a bill, act, resolution, journal, pamphlet law, bulletin, index, report, form, or other document that is used in the proceedings or operations of, or that is laid before, the senate or house of representatives.

(C) "Method of printing" means a method of printing that mechanically or electronically produces or reproduces a document by completely and accurately transferring to paper or to electronic memory, the characters of which the text of the document is composed.

Effective Date: 03-09-1999



Section 101.52 - Responsibility for printing.

The clerk of the senate and the clerk of the house of representatives are custodians of the documents in possession of the senate or house of representatives, and are responsible for the printing of a document when its printing becomes necessary in the course of the proceedings or operations of the clerk's respective house. The clerk shall discharge this responsibility for printing, whether for a particular document or for a particular class of documents, by printing the document internally in the clerk's office, by contracting with a private printer outside the clerk's office, by participating in the public printing services provided by the department of administrative services, or by requesting the director of administrative services to let a contract for the printing. In choosing among these methods of printing a document or class of documents, the clerk shall not select a method unless it reasonably appears under the circumstances that the method will enable the clerk successfully and efficiently to discharge the clerk's responsibility for printing the document or class of documents.

Effective Date: 03-09-1999



Section 101.521 - Internal printing.

If the clerk of the senate or the clerk of the house of representatives prints a document or class of documents internally in the clerk's office, the clerk shall compose the document and select the method of printing to be used. Except for matters of composition and quantity prescribed by law, by rule of the senate or house of representatives, by joint rule of both houses, or by order of the senate or house of representatives, the clerk, taking into consideration means of effectively communicating the content of the document, shall determine the composition of the document, and, taking into consideration the uses to which the document foreseeably is to be put, shall determine the approximate quantity of the document to be printed.

Effective Date: 03-09-1999



Section 101.522 - Contracts with private printers.

If the clerk of the senate or the clerk of the house of representatives contracts with a private printer outside the clerk's office to print a document or class of documents, the clerk shall negotiate and agree with the printer upon those terms as are necessary and proper with respect to the printing job being contracted for. The terms are to include provisions with respect to:

(A) Composition of the document, reflecting means of effectively communicating the content of the document, subject to matters of composition prescribed by law, by rule of the senate or house of representatives, by joint rule of both houses, or by order of the senate or house of representatives;

(B) Method of printing to be used;

(C) Delivery to the clerk of proof sheets, return to the printer of corrected proofs, and making of corrections;

(D) Approximate quantity to be printed, reflecting the uses to which the document foreseeably is to be put, subject to matters of quantity prescribed by law, by rule of the senate or house of representatives, by joint rule of both houses, or by order of the senate or house of representatives;

(E) Deadlines;

(F) Compensation to be paid to the printer for services rendered and materials provided, and any liquidated damages to be charged against the printer for misfeasance or nonfeasance;

(G) Term of the contract, and

(H) Other matters as are necessary and proper for efficient, timely, and successful performance of the printing job.

Effective Date: 03-09-1999



Section 101.523 - Participating in public printing services provided by department of administrative services.

If the clerk of the senate or the clerk of the house of representatives prints a document or class of documents by participating in the public printing services provided by the department of administrative services, the clerk shall negotiate and agree with the director of administrative services with respect to the printing services the department is to provide to the clerk. Terms of participation, except as may be limited by the law governing the department's public printing services, are the same as those to be included in a contract with a private printer. The clerk and the director shall memorialize their agreement in a memorandum.

Effective Date: 03-09-1999



Section 101.524 - Director of administrative services to let contract for printing.

Upon request of the clerk of the senate or the clerk of the house of representatives to let a contract for printing, the director of administrative services shall negotiate and enter into a contract for the printing requested by the clerk.

Effective Date: 03-09-1999



Section 101.53 - Format for printing bills.

Bills shall be printed in the exact language in which they were passed, under the supervision of the clerk of the house in which they originated. The legislative service commission, by rule adopted under section 111.15 of the Revised Code, shall direct how new matter shall be indicated and old matter omitted.

Effective Date: 05-09-2000



Section 101.531 - Printing pamphlet laws and session laws line numbering.

The material used in printing or producing bills shall be held and used to print or produce pamphlet laws and the session laws. The lines of each bill shall be numbered.

Effective Date: 03-19-2003



Section 101.532 - Separate appropriations bills for industrial commission and bureau of workers' compensation.

The main operating appropriations bill shall not contain appropriations for the industrial commission or the bureau of workers' compensation. Appropriations for the bureau shall be enacted in one bill, and appropriations for the industrial commission shall be enacted in a separate bill.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-09-1999; 2008 HB79 01-06-2009



Section 101.54 - Journals of general assembly.

The clerk of the senate and the clerk of the house of representatives shall keep a daily journal of the proceedings of the clerk's house of the general assembly, which shall be read and corrected in the clerk's presence. After the reading, correction, and approval of the journal, it shall be attested by the clerk and recorded. The recorded journals shall be deposited with the Ohio historical society and be the true journals. The original daily journal, as kept, corrected, approved, and attested, shall be used by the clerk to print the journals.

Effective Date: 03-09-1999



Section 101.541 - Appendix to house and senate journals.

To each final journal there shall be an appendix of petitions and memorials, reports of committees, special reports, communications of officers or boards, and other papers and documents laid before either or both houses. The abstract of votes for governor and other state officers shall be printed in the appendix to the senate journal. The standing rules shall be printed in the appendix to each journal.

Effective Date: 03-09-1999



Section 101.542 - Index of journals and appendix.

The clerk of the senate and the clerk of the house of representatives shall make an index to the journals of the senate and house of representatives, and an index to the appendix to both journals. The clerk of the senate and the clerk of the house of representatives shall print the indexes in the appendix to the final senate and house of representatives journals.

Effective Date: 03-09-1999



Section 101.543 - Printing and binding of daily and final journals.

As used in this section, "published" means to produce an electronic record that is accessible to the public.

The daily journals of the senate and house of representatives shall be printed or published daily during each session of the general assembly . The composition used in printing or publishing the daily journals shall be retained for use in printing the final journals.

The final journals and appendixes of the senate and house of representatives shall be printed after adjournment sine die and be bound in half law binding. The respective journal of each house and its proper appendix shall compose one volume unless the clerk of the senate or clerk of the house of representatives, as the case may be, directs that they be bound in separate volumes.

Effective Date: 03-09-1999; 06-30-2006



Section 101.55 - Amended and Renumbered RC 101.532.

Effective Date: 03-09-1999



Section 101.61 - Amended and Renumbered RC 101.54.

Effective Date: 03-09-1999



Section 101.611 - [Repealed].

Effective Date: 01-08-1979



Section 101.62 - [Repealed].

Effective Date: 03-09-1999



Section 101.63 - Amended and Renumbered RC 101.541.

Effective Date: 03-09-1999



Section 101.64 - [Repealed].

Effective Date: 03-09-1999



Section 101.65, 101.66 - Amended and Renumbered RC 101.542, 101.543.

Effective Date: 03-09-1999



Section 101.67 - [Repealed].

Effective Date: 03-09-1999



Section 101.68 - Availability of agency reports.

(A) Subject to division (D) of this section, within thirty days of the convening of the first regular session of the general assembly, each agency required to submit reports or similar documents to the general assembly pursuant to section 103.43, 3301.07, 5139.33, 5501.07, 5537.17, or 5593.21 of the Revised Code shall send written notice to each member of the general assembly in order to determine whether the member desires to personally receive the reports or similar documents as they are made available by the agency. If the member desires to personally receive the reports or similar documents as they become available, the member shall send a written request to the agency within thirty days of receiving the notice.

(B) Whenever any statute or rule requires that a report, recommendation, or other similar document be submitted to the general assembly under a law not cited in division (A) of this section, to the members of the general assembly, to one house of the general assembly, or to the members of one house of the general assembly, the requirement shall be fulfilled by the submission of a copy of the report, recommendation, or document to the director of the legislative service commission, the president of the senate, the minority leader of the senate, the speaker of the house of representatives, and the minority leader of the house of representatives if both houses of the general assembly or their members are specified, or to the director of the legislative service commission, the president of the senate, and the minority leader of the senate if only the senate or its members are specified, or to the director of the legislative service commission, the speaker of the house of representatives, and the minority leader of the house of representatives if only the house of representatives or its members are specified. This division does not apply to items required to be distributed to members of the general assembly pursuant to section 103.14, 149.04, 149.07, or 149.17 of the Revised Code.

(C) Each month the legislative service commission shall provide to each member of the senate and to each member of the house of representatives a list of all reports, recommendations, and documents submitted to the officers of the general assembly under division (B) of this section. The list shall include a short and accurate description of the content, length, and form of each report, recommendation, or document submitted, as well as a statement setting forth the number printed, if applicable, and the cost of preparation. Each member may request from the legislative service commission a copy of any report, recommendation, or document on the list, and the legislative service commission shall comply with any such request.

(D) Notwithstanding any provision of the Revised Code to the contrary, whenever any statute or rule requires that an agency submit a report, recommendation, or other similar document to the general assembly or otherwise as described in division (B) of this section in a paper, book, or other hard copy format, the report, recommendation, or other document, to the extent technologically feasible, shall be submitted to the general assembly or otherwise as described in division (B) of this section through electronic means, rather than in the hard copy format, and shall be displayed by the agency on a web site it maintains.

Effective Date: 09-14-2000; 09-29-2005



Section 101.69 - Senate miscellaneous sales fund - house miscellaneous sales fund.

All money collected by the senate clerk's office from the sale of flags, insignia, seals, frames for resolutions, and similar items shall be deposited in the state treasury to the credit of the senate miscellaneous sales fund, which is hereby created. Money credited to the fund shall be used solely to pay costs of procuring such items. Any costs of procuring such items in excess of the money available in the fund shall be paid out of the regular appropriation to the senate.

All money collected by the office of the chief administrative officer of the house of representatives for the sale of flags, insignia, seals, frames for resolutions, and similar items shall be deposited in the state treasury to the credit of the house miscellaneous sales fund, which is hereby created. Money credited to the fund shall be used solely to pay costs of procuring such items. Any costs of procuring such items in excess of the money available in the fund shall be paid out of the regular appropriation to the house of representatives.

Effective Date: 03-09-1999



Section 101.691 - Excess or surplus state supplies disposal by director of administrative services.

(A) Either house of the general assembly or any legislative agency may dispose of any excess or surplus supplies that it possesses by sale, lease, donation, or other transfer, including, but not limited to, sale by public auction over the internet. Nothing in this division prohibits either house of the general assembly or a legislative agency from having the director of administrative services dispose of excess or surplus supplies of that house under sections 125.12 to 125.14 of the Revised Code.

(B) Any proceeds from sales, leases, or other transfers made under division (A) of this section shall be deposited in the house reimbursement fund, the senate reimbursement fund, or a legislative agency special revenue fund identified by the director of the agency, as appropriate.

Effective Date: 09-05-2001; 11-05-2004



Section 101.70 - Legislative lobbying definitions.

As used in sections 101.70 to 101.79 and 101.99 of the Revised Code:

(A) "Person" means any individual, partnership, trust, estate, business trust, association, or corporation; any labor organization or manufacturer association; any department, commission, board, publicly supported college or university, division, institution, bureau, or other instrumentality of the state; or any county, township, municipal corporation, school district, or other political subdivision of the state. "Person" includes the Ohio casino control commission, a member of the commission, the executive director of the commission, an employee of the commission, and an agent of the commission.

(B) "Legislation" means bills, resolutions, amendments, nominations, and any other matter pending before the general assembly, any matter pending before the controlling board, or the executive approval or veto of any bill acted upon by the general assembly.

(C) "Compensation" means a salary, gift, payment, benefit, subscription, loan, advance, reimbursement, or deposit of money or anything of value; or a contract, promise, or agreement, whether or not legally enforceable, to make compensation.

(D) "Expenditure" means any of the following that is made to, at the request of, for the benefit of, or on behalf of any member of the general assembly, any member of the controlling board, the governor, the director of a department created under section 121.02 of the Revised Code, or any member of the staff of any public officer or employee listed in this division:

(1) A payment, distribution, loan, advance, deposit, reimbursement, or gift of money, real estate, or anything of value, including, but not limited to, food and beverages, entertainment, lodging, or transportation;

(2) A contract, promise, or agreement to make an expenditure, whether or not legally enforceable;

(3) The purchase, sale, or gift of services or any other thing of value.

"Expenditure" does not include a contribution, gift, or grant to a foundation or other charitable organization that is exempt from federal income taxation under subsection 501(c)(3) of the Internal Revenue Code. "Expenditure" does not include the purchase, sale, or gift of services or any other thing of value that is available to the general public on the same terms as it is available to the persons listed in this division, or an offer or sale of securities to any person listed in this division that is governed by regulation D, 17 C.F.R. 230.501 to 230.508, adopted under the authority of the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. and following, or that is governed by a comparable provision under state law.

(E) "Actively advocate" means to promote, advocate, or oppose the passage, modification, defeat, or executive approval or veto of any legislation by direct communication with any member of the general assembly, any member of the controlling board, the governor, the director of any department listed in section 121.02 of the Revised Code, or any member of the staff of any public officer or employee listed in this division. "Actively advocate" does not include the action of any person not engaged by an employer who has a direct interest in legislation if the person, acting under Section 3 of Article I, Ohio Constitution, assembles together with other persons to consult for their common good, instructs a public officer or employee who is listed in this division, or petitions that public officer or employee for the redress of grievances.

(F) "Legislative agent" means any individual, except a member of the general assembly, a member of the staff of the general assembly, the governor, lieutenant governor, attorney general, secretary of state, treasurer of state, or auditor of state, who is engaged during at least a portion of the individual's time to actively advocate as one of the individual's main purposes. An individual engaged by the Ohio casino control commission, a member of the commission, the executive director of the commission, or an employee or agent of the commission to actively advocate is a "legislative agent" even if the individual does not during at least a portion of the individual's time actively advocate as one of the individual's main purposes.

(G) "Employer" means any person who, directly or indirectly, engages a legislative agent.

(H) "Engage" means to make any arrangement, and "engagement" means any arrangement, whereby an individual is employed or retained for compensation to act for or on behalf of an employer to actively advocate.

(I) "Financial transaction" means a transaction or activity that is conducted or undertaken for profit and arises from the joint ownership or the ownership or part ownership in common of any real or personal property or any commercial or business enterprise of whatever form or nature between the following:

(1) A legislative agent, an employer of a legislative agent, or a member of the immediate family of the legislative agent or a legislative agent's employer; and

(2) Any member of the general assembly, any member of the controlling board, the governor, the director of a department created under section 121.02 of the Revised Code, or any member of the staff of a public officer or employee listed in division (I)(2) of this section.

"Financial transaction" does not include any transaction or activity described in division (I) of this section if it is available to the general public on the same terms, or if it is an offer or sale of securities to any person listed in division (I)(2) of this section that is governed by regulation D, 17 C.F.R. 230.501 to 230.508, adopted under the authority of the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. and following, or that is governed by a comparable provision under state law.

(J) "Staff" means any state employee whose official duties are to formulate policy and who exercises administrative or supervisory authority or who authorizes the expenditure of state funds.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 05-12-1994



Section 101.71 - Prohibited acts.

(A) No legislative agent or employer shall knowingly fail to register as required under section 101.72 of the Revised Code.

(B) No legislative agent or employer shall knowingly fail to keep a receipt or maintain a record that section 101.73 of the Revised Code requires the person to keep or maintain.

(C) No person shall knowingly fail to file a statement that section 101.73 or 101.74 of the Revised Code requires the person to file.

(D) No person shall knowingly file a false statement that section 101.73 or 101.74 of the Revised Code requires the person to file.

Effective Date: 05-12-1994



Section 101.711 - Contracts with legislative agents.

(A) As used in this section:

(1) "Legislative agent" has the meaning defined in section 101.70 of the Revised Code.

(2) "State agency" has the meaning defined in section 117.01 of the Revised Code.

(3) "State institution of higher education" means any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college established under Chapter 3354. of the Revised Code, state community college established under Chapter 3358. of the Revised Code, university branch established under Chapter 3355. of the Revised Code, or technical college established under Chapter 3357. of the Revised Code.

(B) No state agency or state institution of higher education shall enter into a contract with a legislative agent, with a cost exceeding fifty thousand dollars in a calendar year, without the approval of the controlling board.

This section does not apply to an employment contract pursuant to which an individual is employed directly by a state agency or state institution of higher education as a legislative agent.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 101.72 - Contents of initial registration statement.

(A) Each legislative agent and employer, within ten days following an engagement of a legislative agent, shall file with the joint legislative ethics committee an initial registration statement showing all of the following:

(1) The name, business address, and occupation of the legislative agent;

(2) The name and business address of the employer and the real party in interest on whose behalf the legislative agent is actively advocating, if it is different from the employer. For the purposes of division (A) of this section, where a trade association or other charitable or fraternal organization that is exempt from federal income taxation under subsection 501(c) of the federal Internal Revenue Code is the employer, the statement need not list the names and addresses of each member of the association or organization, so long as the association or organization itself is listed.

(3) A brief description of the type of legislation to which the engagement relates.

(B) In addition to the initial registration statement required by division

(A) of this section, each legislative agent and employer shall file with the joint committee, not later than the last day of January, May, and September of each year, an updated registration statement that confirms the continuing existence of each engagement described in an initial registration statement and that lists the specific bills or resolutions on which the agent actively advocated under that engagement during the period covered by the updated statement, and with it any statement of expenditures required to be filed by section 101.73 of the Revised Code and any details of financial transactions required to be filed by section 101.74 of the Revised Code.

(C) If a legislative agent is engaged by more than one employer, the agent shall file a separate initial and updated registration statement for each engagement. If an employer engages more than one legislative agent, the employer need file only one updated registration statement under division

(B) of this section, which shall contain the information required by division (B) of this section regarding all of the legislative agents engaged by the employer.

(D)

(1) A change in any information required by division (A)(1), (2), or (B) of this section shall be reflected in the next updated registration statement filed under division (B) of this section.

(2) Within thirty days after the termination of an engagement, the legislative agent who was employed under the engagement shall send written notification of the termination to the joint committee.

(E) A registration fee of twenty-five dollars shall be charged for filing an initial registration statement. The state agency of an officer or employee who actively advocates in a fiduciary capacity as a representative of that state agency shall pay the registration fee required under this division. All money collected from registration fees under this division and late filing fees under division (G) of this section shall be deposited into the state treasury to the credit of the joint legislative ethics committee fund created under section 101.34 of the Revised Code.

An officer or employee of a state agency who actively advocates in a fiduciary capacity as a representative of that state agency need not file expenditure statements under section 101.73 of the Revised Code. As used in this division, "state agency" does not include a state institution of higher education as defined in section 3345.011 of the Revised Code.

(F) Upon registration pursuant to division (A) of this section, the legislative agent shall be issued a card by the joint committee showing that the legislative agent is registered. The registration card and the legislative agent's registration shall be valid from the date of their issuance until the next thirty-first day of December of an even-numbered year.

(G) The executive director of the joint committee shall be responsible for reviewing each registration statement filed with the joint committee under this section and for determining whether the statement contains all of the information required by this section. If the joint committee determines that the registration statement does not contain all of the required information or that a legislative agent or employer has failed to file a registration statement, the joint committee shall send written notification by certified mail to the person who filed the registration statement regarding the deficiency in the statement or to the person who failed to file the registration statement regarding the failure. Any person so notified by the joint committee shall, not later than fifteen days after receiving the notice, file a registration statement or an amended registration statement that does contain all of the information required by this section. If any person who receives a notice under this division fails to file a registration statement or such an amended registration statement within this fifteen-day period, the joint committee shall assess a late filing fee equal to twelve dollars and fifty cents per day, up to a maximum of one hundred dollars, upon that person. The joint committee may waive the late filing fee for good cause shown.

(H) On or before the fifteenth day of March of each year, the joint committee shall, in the manner and form that it determines, publish a report containing statistical information on the registration statements filed with it under this section during the preceding year.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2006 HB699 03-29-2007



Section 101.721 - Disqualification as legislative agent for certain offenses.

(A) No person shall be permitted to register as a legislative agent under division (A) or (B) of section 101.72 of the Revised Code if the person is convicted of or pleads guilty to committing on or after the effective date of this section any of the following offenses that is a felony:

(1) A violation of section 2921.02, 2921.03, 2921.05, 2921.41, 2921.42, or 2923.32 of the Revised Code;

(2) A violation of section 2913.42, 2921.04, 2921.11, 2921.12, 2921.31, or 2921.32 of the Revised Code if the person committed the violation while the person was serving in a public office and the conduct constituting the violation was related to the duties of the person's public office or to the person's actions as a public official holding that public office;

(3) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (A)(1) of this section;

(4) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (A)(2) of this section if the person committed the violation while the person was serving in a public office and the conduct constituting the violation was related to the duties of the person's public office or to the person's actions as a public official holding that public office;

(5) A conspiracy to commit, attempt to commit, or complicity in committing any violation listed in division (A)(1) or described in division (A)(3) of this section;

(6) A conspiracy to commit, attempt to commit, or complicity in committing any violation listed in division (A)(2) or described in division (A)(4) of this section if the person committed the violation while the person was serving in a public office and the conduct constituting the violation that was the subject of the conspiracy, that would have constituted the offense attempted, or constituting the violation in which the person was complicit was or would have been related to the duties of the person's public office or to the person's actions as a public official holding that public office.

(B) If a legislative agent has registered with the joint legislative ethics committee under division (A) or (B) of section 101.72 of the Revised Code and, on or after the effective date of this section and during the period during which the registration is valid, the legislative agent is convicted of or pleads guilty to any felony offense listed or described in division (A)(1), (2), (3), (4), (5), or (6) of this section in the circumstances specified in the particular division, the joint legislative ethics committee immediately upon becoming aware of the conviction or guilty plea shall terminate the registration of the person as a legislative agent, and, after the termination, the ban imposed under division (A) of this section applies to the person.

(C) The ban imposed under division (A) of this section is a lifetime ban, and the offender is forever disqualified from registering as a legislative agent under section 101.72 of the Revised Code.

(D) For purposes of divisions (A) and (B) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this section" if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after the effective date of this section.

(E) As used in this section, "public office" means any elected federal, state, or local government office in this state.

Effective Date: 2008 SB3 05-13-2008



Section 101.73 - Statements of expenditures.

(A) Each legislative agent and each employer shall file in the office of the joint legislative ethics committee, with the updated registration statement required by division (B) of section 101.72 of the Revised Code, a statement of expenditures as specified in divisions (B) and (C) of this section. A legislative agent shall file a separate statement of expenditures under this section for each employer engaging the legislative agent.

(B)

(1) In addition to the information required by divisions (B)(2) and (3) of this section, a statement filed by a legislative agent shall show the total amount of expenditures made by the legislative agent during the reporting period covered by the statement.

(2) If, during a reporting period covered by a statement, an employer or any legislative agent the employer engaged made, either separately or in combination with each other, either directly or indirectly, expenditures to, at the request of, for the benefit of, or on behalf of any particular member of the general assembly, any particular member of the controlling board, the governor, the director of a department created under section 121.02 of the Revised Code, or any particular member of the staff of any of the public officers or employees listed in division (B)(2) of this section, then the employer or legislative agent shall also state all of the following:

(a) The name of the public officer or employee to whom, at whose request, for whose benefit, or on whose behalf the expenditures were made;

(b) The total amount of the expenditures made;

(c) A brief description of the expenditures made;

(d) The approximate date the expenditures were made;

(e) The specific items of legislation, if any, for which the expenditures were made and the identity of the client on whose behalf each expenditure was made.

As used in division (B)(2) of this section, "expenditures" does not include expenditures made by a legislative agent as payment for meals and other food and beverages.

(3) If, during a reporting period covered by a statement, a legislative agent made expenditures as payment for meals and other food and beverages, other than for meals and other food and beverages provided to a member of the general assembly at a meeting at which the member participated in a panel, seminar, or speaking engagement or provided to a member of the general assembly at a meeting or convention of a national organization to which any state agency, including, but not limited to, any legislative agency or state institution of higher education as defined in section 3345.011 of the Revised Code, pays membership dues, that, when added to the amount of previous payments made for meals and other food and beverages by that legislative agent during that same calendar year, exceeded a total of fifty dollars to, at the request of, for the benefit of, or on behalf of any particular member of the general assembly, any particular member of the controlling board, the governor, the director of a department created under section 121.02 of the Revised Code, or any particular member of the staff of any of the public officers or employees listed in division (B)(3) of this section, then the legislative agent shall also state all of the following regarding those expenditures:

(a) The name of the public officer or employee to whom, at whose request, for whose benefit, or on whose behalf the expenditures were made;

(b) The total amount of the expenditures made;

(c) A brief description of the expenditures made;

(d) The approximate date the expenditures were made;

(e) The specific items of legislation, if any, for which the expenditures were made and the identity of the client on whose behalf each expenditure was made.

(C) In addition to the information required by divisions (B)(2) and (3) of this section, a statement filed by an employer shall show the total amount of expenditures made by the employer filing the statement during the period covered by the statement. As used in this section, "expenditures" does not include the expenses of maintaining office facilities or the compensation paid to legislative agents engaged by an employer.

No employer is required to show any expenditure on a statement filed under this division if the expenditure is reported on a statement filed under division (B) of this section by a legislative agent engaged by the employer.

(D) Any statement required to be filed under this section shall be filed at the times specified in section 101.72 of the Revised Code. Each statement shall cover expenditures made during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

No portion of the amount of an expenditure for a dinner, party, or other function sponsored by an employer or legislative agent need be attributed to, or counted toward the amount for, a reporting period specified in division (B)(2) or (3) of this section if the sponsor has invited to the function all the members of either of the following:

(1) The general assembly;

(2) Either house of the general assembly.

However, the amount spent for such function and its date and purpose shall be reported separately on the statement required to be filed under this section and the amount spent for the function shall be added with other expenditures for the purpose of determining the total amount of expenditures reported in the statement under division (B)(1) or (C) of this section.

If it is impractical or impossible for a legislative agent or employer to determine exact dollar amounts or values of expenditures, reporting of good faith estimates, based upon reasonable accounting procedures, constitutes compliance with this section.

(E) All legislative agents and employers shall retain receipts or maintain records for all expenditures that are required to be reported pursuant to this section. These receipts or records shall be maintained for a period ending on the thirty-first day of December of the second calendar year after the year in which the expenditure was made.

(F)

(1) An employer or legislative agent who is required to file an expenditure statement under division (B) or (C) of this section shall deliver a copy of the statement, or of the portion showing the expenditure, to the public officer or employee who is listed in the statement as having received the expenditure or on whose behalf it was made, at least ten days before the date on which the statement is filed.

(2) If, during a reporting period covered by an expenditure statement filed under division (B)(2) of this section, an employer or any legislative agent the employer engaged made, either separately or in combination with each other, either directly or indirectly, expenditures for transportation, lodging, or food and beverages purchased for consumption on the premises in which the food and beverages were sold to, at the request of, for the benefit of, or on behalf of any of the public officers or employees described in division (B)(2) of this section, the employer or legislative agent shall deliver to the public officer or employee a statement that contains all of the nondisputed information prescribed in division (B)(2)(a) through (e) of this section with respect to the expenditures described in division (F)(2) of this section. The statement of expenditures made under division (F)(2) of this section shall be delivered to the public officer or employee to whom, at whose request, for whose benefit, or on whose behalf those expenditures were made on the same day in which a copy of the expenditure statement or of a portion showing the expenditure is delivered to the public officer or employee under division (F)(1) of this section. An employer is not required to show any expenditure on a statement delivered under division (F)(2) of this section if the expenditure is shown on a statement delivered under division (F)(2) of this section by a legislative agent engaged by the employer.

Effective Date: 09-05-2001



Section 101.74 - Statement of financial transactions.

(A) Any legislative agent who has had any financial transaction with or for the benefit of any member of the general assembly, any member of the controlling board, the governor, the director of a department created under section 121.02 of the Revised Code, or any member of the staff of any public officer or employee listed in this division shall describe the details of the transaction, including the name of the public officer or employee, the purpose and nature of the transaction, and the date it was made or entered into, in a statement filed with the joint legislative ethics committee with the updated registration statement required by division (B) of section 101.72 of the Revised Code. The statement shall be filed at the times specified in section 101.72 of the Revised Code. Each statement shall describe each financial transaction that occurred during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(B) Except as provided in division (D) of this section, any employer who has had any financial transaction with or for the benefit of any member of the general assembly, any member of the controlling board, the governor, the director of a department created under section 121.02 of the Revised Code, or any member of the staff of any public officer or employee listed in this division shall describe the details of the transaction, including the name of the public officer or employee, the purpose and nature of the transaction, and the date it was made or entered into, in a statement filed with the joint committee with the updated registration statement required by division (B) of section 101.72 of the Revised Code. The statement shall be filed at the times specified in section 101.72 of the Revised Code. Each statement shall describe each financial transaction that occurred during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(C) An employer or legislative agent who is required to file a statement describing a financial transaction under this section shall deliver a copy of the statement to the public officer or employee with whom or for whose benefit the transaction was made at least ten days before the date on which the statement is filed.

(D) No employer shall be required to file any statement under this section or to deliver a copy of the statement to a public officer or employee with whom or for whose benefit the transaction was made if the financial transaction to which the statement pertains is reported by a legislative agent engaged by the employer.

Effective Date: 05-12-1994



Section 101.75 - Filing complaint with joint legislative ethics committee.

If a dispute arises between any member of the general assembly, any member of the controlling board, or a member of the staff of the general assembly or controlling board and an employer or legislative agent with respect to an expenditure or financial transaction alleged in any statement to be filed under section 101.73 or 101.74 of the Revised Code, the member, employer, or legislative agent may file a complaint with the joint legislative ethics committee. The committee shall proceed to investigate the complaint as provided for other complaints in section 101.34 of the Revised Code.

The complaint shall be filed at least three days prior to the time the statement is required to be filed with the joint legislative ethics committee. The time for filing a disputed expenditure or financial transaction in any statement of expenditures or the details of a financial transaction shall be extended pending the final decision of the joint committee. This extension does not extend the time for filing the nondisputed portions of an expenditure statement or of the details of a financial transaction. The joint committee shall notify the parties of its final decision by certified mail. If the committee decides that the disputed expenditure or financial transaction should be reported, the employer or legislative agent shall include the matter in an amended statement and file the amended statement not later than ten days after the employer or agent receives notice of the decision of the committee by certified mail.

An employer or legislative agent who files a false statement of expenditures or details of a financial transaction is liable in a civil action to any public officer or employee who sustains damage as a result of the filing or publication of the statement.

Effective Date: 05-12-1994



Section 101.76 - Efforts excepted from coverage.

(A) Sections 101.72 and 101.73 of the Revised Code do not apply to efforts to actively advocate by any of the following:

(1) Appearances before public hearings of the controlling board or committees of the general assembly;

(2) News, editorial, and advertising statements published in bona fide newspapers, journals, or magazines, or broadcast over radio or television;

(3) The gathering and furnishing of information and news by bona fide reporters, correspondents, or news bureaus to news media described in division (A)(2) of this section;

(4) Publications primarily designed for and distributed to members of bona fide associations or charitable or fraternal nonprofit corporations.

(B) Sections 101.70 to 101.79 of the Revised Code do not affect professional services in drafting bills or resolutions, preparing arguments thereon, or in advising clients and rendering opinions as to the construction and the effect of proposed or pending legislation, if the services are not otherwise connected with actions to actively advocate.

(C) Nothing in sections 101.70 to 101.79 of the Revised Code shall require the reporting of, or prohibit a member of the general assembly or the governor from soliciting or accepting, a contribution from or expenditure by any person if the contribution or expenditure is reported in accordance with Chapter 3517. of the Revised Code.

Effective Date: 04-10-1991



Section 101.77 - Prohibition against contingent fees.

No person shall engage any person to actively advocate in exchange for compensation that is contingent in any way upon the passage, modification, or defeat of any legislation. No person shall accept any engagement to actively advocate in exchange for compensation that is contingent in any way upon the passage, modification, or defeat of any legislation.

Effective Date: 01-01-1991



Section 101.78 - Initial registration, statement of expenditures and financial transactions to be public.

(A) The joint legislative ethics committee shall keep on file the statements required by sections 101.72, 101.73, and 101.74 of the Revised Code. Those statements are public records and open to public inspection, and the joint committee shall computerize them so that the information contained in them is readily accessible to the general public. The joint committee shall provide copies of the statements to the general public upon request and may charge a reasonable fee not to exceed the cost of copying and delivering each statement.

(B) The joint committee shall prescribe and make available an appropriate form for filing the information required by sections 101.72, 101.73, and 101.74 of the Revised Code. The form shall contain the following notice in boldface type: ANY PERSON WHO KNOWINGLY FILES A FALSE STATEMENT IS GUILTY OF FALSIFICATION UNDER SECTION 2921.13 OF THE REVISED CODE, WHICH IS A MISDEMEANOR OF THE FIRST DEGREE."

(C) The joint committee shall publish a handbook that explains in clear and concise language sections 101.70 to 101.79 and 101.99 of the Revised Code and make it available free of charge to members of the general assembly, legislative agents, employers, and any other interested persons.

(D) Not later than the last day of February and October of each year, the joint committee shall compile from registration statements filed with it a complete and updated list of registered legislative agents and their employers and distribute the list to each member of the general assembly, each member of the controlling board who is not a member of the general assembly, and the governor. The joint committee shall provide copies of the list to the general public upon request and may charge a reasonable fee not to exceed the cost of copying and delivering the list.

(E) The joint committee may adopt rules as necessary to implement sections 101.70 to 101.79 of the Revised Code, and any such rules it adopts shall be adopted in accordance with section 111.15 of the Revised Code.

Effective Date: 05-12-1994



Section 101.79 - Investigation of violations.

The attorney general and any assistant or special counsel designated by him may investigate compliance with sections 101.70 to 101.78 of the Revised Code and with section 2921.13 of the Revised Code in connection with statements required to be filed under these sections and, in the event of an apparent violation, shall report his findings to the prosecuting attorney of Franklin county, who shall institute such proceedings as are appropriate.

Effective Date: 01-01-1991



Section 101.81 - Contempt of the general assembly.

(A) In order to secure information with respect to any pending or contemplated legislative action, or any alleged breach of its privileges or misconduct by its members, the general assembly may order any person in Ohio to appear and testify before it, before either of its houses, or before any of its standing or select committees, and may order such person to produce books, papers, and other tangible evidence.

(B) An order under division (A) of this section, to appear or to produce books, papers, and other tangible evidence, may be issued by the general assembly, by either of its houses, or, within the limits of its charge by the general assembly or either of its houses, by a standing or a select committee. Such order shall be in writing, and may be directed to an appropriate officer anywhere in Ohio, for service and return in the same manner as a subpoena.

(C) No person shall fail to obey an order issued under this section, or, having appeared pursuant to such order, refuse to answer a question pertinent to the matter under inquiry.

(D) Whoever violates division (C) of this section is guilty of contempt of the general assembly, a misdemeanor of the fourth degree.

Effective Date: 01-01-1974



Section 101.82 - Sunset review committee definitions.

As used in sections 101.82 to 101.87 of the Revised Code:

(A) "Agency" means any board, commission, committee, or council, or any other similar state public body required to be established pursuant to state statutes for the exercise of any function of state government and to which members are appointed or elected. "Agency" does not include the following:

(1) The general assembly, or any commission, committee, or other body composed entirely of members of the general assembly;

(2) Any court;

(3) Any public body created by or directly pursuant to the constitution of this state;

(4) The board of trustees of any institution of higher education financially supported in whole or in part by the state;

(5) Any public body that has the authority to issue bonds or notes or that has issued bonds or notes that have not been fully repaid;

(6) The public utilities commission of Ohio;

(7) The consumers' counsel governing board;

(8) The Ohio board of regents;

(9) Any state board or commission that has the authority to issue any final adjudicatory order that may be appealed to the court of common pleas under Chapter 119. of the Revised Code;

(10) Any board of elections;

(11) The board of directors of the Ohio insurance guaranty association and the board of governors of the Ohio fair plan underwriting association;

(12) The Ohio public employees deferred compensation board;

(13) The Ohio retirement study council;

(14) The board of trustees of the Ohio police and fire pension fund, public employees retirement board, school employees retirement board, state highway patrol retirement board, and state teachers retirement board;

(15) The industrial commission;

(16) The parole board;

(17) The board of tax appeals;

(18) The controlling board;

(19) The release authority of department of youth services;

(20) The environmental review appeals commission;

(21) The Ohio ethics commission;

(22) The Ohio public works commission;

(23) The self-insuring employers evaluation board;

(24) The state board of deposit;

(25) The state employment relations board

.

(B) "Abolish" means to repeal the statutes creating and empowering an agency, remove its personnel, and transfer its records to the department of administrative services pursuant to division (E) of section 149.331 of the Revised Code.

(C) "Terminate" means to amend or repeal the statutes creating and empowering an agency, remove its personnel, and reassign its functions and records to another agency or officer designated by the general assembly.

(D) "Transfer" means to amend the statutes creating and empowering an agency so that its functions, records, and personnel are conveyed to another agency or officer.

(E) "Renew" means to continue an agency, and may include amendment of the statutes creating and empowering the agency, or recommendations for changes in agency operation or personnel.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.39,SB 171, §5, eff. 12/31/2016.

Amended by 128th General AssemblyFile No.55,HB 495, §3, eff. 12/15/2010.

Repealed by 125th General AssemblyFile No.134,HB 516, §6, eff. 12/31/2010.

Effective Date: 09-26-2003; 06-27-2005; 2008 HB79 01-06-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §8

See 128th General AssemblyFile No.55,HB 495, §4



Section 101.83 - [Repealed Effective 12/31/2016] Expiration date of agencies - renewal.

(A) An agency in existence on January 1, 2011, shall expire on December 31, 2016, unless the agency is renewed in accordance with division (D) of this section and, if so renewed, shall expire thereafter on the thirty-first day of December of the fourth year after the year in which it was most recently renewed unless the agency is renewed in accordance with division (D) of this section. An agency created after January 1, 2011, that is created on the thirty-first day of December shall expire not later than four years after its creation, unless the agency is renewed in accordance with division (D) of this section. An agency created after January 1, 2011, that is created on any other date shall be considered for the purpose of this section to have been created on the preceding thirty-first day of December, and the agency shall expire not later than four years after the date it was considered to have been created, unless the agency is renewed in accordance with division (D) of this section. Any act creating or renewing an agency shall contain a distinct section providing a specific expiration date for the agency in accordance with this division.

(B) If the general assembly does not renew or transfer an agency on or before its expiration date, it shall expire on that date.

The director of budget and management shall not authorize the expenditure of any moneys for any agency on or after the date of its expiration.

(C) The general assembly may provide by law for the orderly, efficient, and expeditious conclusion of an agency's business and operation. The rules, orders, licenses, contracts, and other actions made, taken, granted, or performed by the agency shall continue in effect according to their terms notwithstanding the agency's abolition, unless the general assembly provides otherwise by law. The general assembly may provide by law for the temporary or permanent transfer of some or all of a terminated or transferred agency's functions and personnel to a successor agency or officer.

The abolition, termination, or transfer of an agency shall not cause the termination or dismissal of any claim pending against the agency by any person, or any claim pending against any person by the agency. Unless the general assembly provides otherwise by law for the substitution of parties, the attorney general shall succeed the agency with reference to any pending claim.

(D) An agency may be renewed by passage of a bill that continues the statutes creating and empowering the agency, that amends or repeals those statutes, or that enacts new statutes, to improve agency usefulness, performance, or effectiveness.

Repealed by 129th General AssemblyFile No.39,SB 171, §5, eff. 12/31/2016.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.55,HB 495, §3, eff. 12/15/2010.

Repealed by 125th General AssemblyFile No.134,HB 516, §6, eff. 12/31/2010.

Effective Date: 03-22-2001; 12-30-2004; 06-27-2005; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §8

See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.55,HB 495, §4



Section 101.84 - [Repealed Effective 12/31/2016] Sunset review committee.

(A) There is hereby created the sunset review committee, to be composed of nine members and function in calendar years 2015 and 2016. The president of the senate shall appoint three members of the senate to the committee, not more than two of whom shall be members of the same political party. The speaker of the house of representatives shall appoint three members of the house of representatives to the committee, not more than two of whom shall be members of the same political party. The governor, with the advice and consent of the senate, shall appoint three members to the committee, not more than two of whom shall be members of the same political party. Members shall be appointed within fifteen days after the commencement of the first regular session of the 131st general assembly.

(B) Each member of the committee who is appointed by the president of the senate or the speaker of the house of representatives shall serve during that committee member's term of office or until that committee member no longer is a member of the senate or the house of representatives, whichever is applicable. Each member of the committee who is appointed by the governor shall serve a two-year term that ends on the thirty-first day of December in 2016. A vacancy on the committee shall be filled in the same manner as the original appointment.

In the first regular session of the 131st general assembly, the chairperson of the committee shall be a member of the house of representatives, and the vice-chairperson of the committee shall be a member of the senate. In the second regular session of the 131st general assembly, the chairperson of the committee shall be a member of the senate, and the vice-chairperson of the committee shall be a member of the house of representatives.

Members of the committee shall receive no compensation, but shall be reimbursed for their necessary expenses incurred in the performance of their official duties.

(C) The committee shall meet not later than thirty days after the first day of the first regular session of the 131st general assembly to choose a chairperson and to commence establishment of the schedule for agency review provided for in section 101.85 of the Revised Code or perform other committee duties under sections 101.82 to 101.87 of the Revised Code. Five members of the committee shall constitute a quorum for the conduct of committee business.

Repealed by 129th General AssemblyFile No.39,SB 171, §5, eff. 12/31/2016.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.55,HB 495, §3, eff. 12/15/2010.

Repealed by 125th General AssemblyFile No.134,HB 516, §6, eff. 12/31/2010.

Effective Date: 03-22-2001; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §8

See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.55,HB 495, §4



Section 101.85 - [Repealed Effective 12/31/2016] Schedule for review of agencies.

(A) The sunset review committee, not later than sixty days after its first meeting in 2015, shall schedule for review each agency in existence on January 1, 2015. The committee, by a unanimous vote, also may schedule for review any state board or commission described in division (A)(9) of section 101.82 of the Revised Code that is in existence on that date, and any board or commission so scheduled shall be considered an agency for purposes of sections 101.82 to 101.87 of the Revised Code.

(B) The chairperson of the committee shall send a copy of the schedule for review of agencies for calendar year 2015 and calendar year 2016 to each of the agencies scheduled for review during that year and to the director of the legislative service commission. The director shall publish a copy of the schedule in the Ohio Administrative Code and in the register of Ohio created under section 103.051 of the Revised Code. The commission shall provide the committee with a list of agencies, and state boards and commissions described in division (A)(9) of section 101.82 of the Revised Code, in existence on January 1, 2015, to assist the committee in identifying agencies and exercising its duties under sections 101.82 to 101.87 of the Revised Code with respect to those agencies.

Repealed by 129th General AssemblyFile No.39,SB 171, §5, eff. 12/31/2016.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.55,HB 495, §3, eff. 12/15/2010.

Repealed by 125th General AssemblyFile No.134,HB 516, §6, eff. 12/31/2010.

Effective Date: 03-22-2001; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §8

See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.55,HB 495, §4



Section 101.86 - [Repealed Effective 12/31/2016] Evaluating usefulness, performance, and effectiveness of agency.

(A) Not later than six months prior to the date on which an agency in existence on January 1, 2015, is scheduled to expire under division (A) of section 101.83 of the Revised Code, the sunset review committee shall hold hearings to receive the testimony of the public and of the chief executive officer of each agency scheduled for review and otherwise shall consider and evaluate the usefulness, performance, and effectiveness of the agency.

(B) Each agency that is scheduled for review shall submit to the committee a report that contains all of the following information:

(1) The agency's primary purpose and its various goals and objectives;

(2) The agency's past and anticipated workload, the number of staff required to complete that workload, and the agency's total number of staff;

(3) The agency's past and anticipated budgets and its sources of funding;

(4) The number of members of its governing board or other governing entity and their compensation, if any.

(C) Each agency shall have the burden of demonstrating to the committee a public need for its continued existence. In determining whether an agency has demonstrated that need, the committee shall consider all of the following:

(1) The extent to which the agency has permitted qualified applicants to serve the public;

(2) The cost-effectiveness of the agency in terms of number of employees, services rendered, and administrative costs incurred, both past and present;

(3) The extent to which the agency has operated in the public interest, and whether its operation has been impeded or enhanced by existing statutes and procedures and by budgetary, resource, and personnel practices;

(4) Whether the agency has recommended statutory changes to the general assembly that would benefit the public as opposed to the persons regulated by the agency, if any, and whether its recommendations and other policies have been adopted and implemented;

(5) Whether the agency has required any persons it regulates to report to it the impact of agency rules and decisions on the public as they affect service costs and service delivery;

(6) Whether persons regulated by the agency, if any, have been required to assess problems in their business operations that affect the public;

(7) Whether the agency has encouraged public participation in its rule-making and decision-making;

(8) The efficiency with which formal public complaints filed with the agency have been processed to completion;

(9) Whether the programs or services of the agency duplicate or overlap those of other agencies;

(10) Whether the purpose for which the agency was created has been fulfilled, has changed, or no longer exists;

(11) Whether federal law requires that the agency be renewed in some form;

(12) Changes needed in the enabling laws of the agency in order for it to comply with the criteria suggested by the considerations listed in divisions (C)(1) to (11) of this section.

(D) In its initial review of each agency, the committee, whenever possible, shall realign agency titles to conform to the following descriptions:

(1) Commission: an administrative appeals or hearing agency;

(2) Authority: an agency empowered to issue bonds or notes;

(3) Board: an agency having a licensing function only;

(4) Council: an advisory body to a major agency or department;

(5) Committee: an advisory body to a minor agency or department.

Repealed by 129th General AssemblyFile No.39,SB 171, §5, eff. 12/31/2016.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.55,HB 495, §3, eff. 12/15/2010.

Repealed by 125th General AssemblyFile No.134,HB 516, §6, eff. 12/31/2010.

Effective Date: 03-22-2001; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §8

See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.55,HB 495, §4



Section 101.87 - [Repealed Effective 12/31/2016] Report of committee's findings and recommendations; cooperation by other agencies.

(A) After the completion of the evaluation of all agencies under section 101.86 of the Revised Code, the sunset review committee shall prepare and publish a report of its findings and recommendations. The committee shall furnish a copy of the report to the president of the senate, the speaker of the house of representatives, the governor, and each affected agency. The report shall be made available to the public in the offices of the house and senate clerks during reasonable hours. As part of the report, the committee shall recommend to the general assembly, in bill form, one or more of the following:

(1) Amendment or repeal of the statutes that created and empowered an agency, to abolish or terminate the agency;

(2) Amendment or repeal of the statutes that created and empowered an agency, or enactment of new statutes, to terminate the agency, to transfer the agency, or to improve the agency's usefulness, performance, or effectiveness;

(3) Amendment or repeal of the statutes that created and empowered two or more agencies, or enactment of new statutes, to reorganize or transfer them and thereby improve agency usefulness, performance, or effectiveness;

(4) Amendment or continuation of the statutes that created and empowered an agency, or enactment of new statutes, to renew the agency.

(B) Recommendations made by the committee shall indicate how or whether their implementation will do each of the following:

(1) Promote economy in the operation of state government;

(2) Improve efficiency in the management of state government;

(3) Improve services rendered to citizens of the state;

(4) Simplify and improve preparation of the state budget;

(5) Conserve the natural resources of the state;

(6) Promote the orderly growth of the state and its government;

(7) Improve the effectiveness of the services performed by the service departments of the state, including the office of budget and management and the department of administrative services;

(8) Avoid duplication of effort by state agencies;

(9) Improve the organization and coordination of the state government in one or more of the ways listed in divisions (B)(1) to (8) of this section.

(C) The office of budget and management, department of administrative services, auditor of state, legislative service commission, and any other state agency shall supply, upon the committee's request, the committee with material, information, and reports needed for the preparation of the report and its recommendations.

Repealed by 129th General AssemblyFile No.39,SB 171, §5, eff. 12/31/2016.

Amended by 128th General AssemblyFile No.55,HB 495, §3, eff. 12/15/2010.

Repealed by 125th General AssemblyFile No.134,HB 516, §6, eff. 12/31/2010.

Effective Date: 3-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §8

See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.55,HB 495, §4



Section 101.90 - Retirement system lobbyists and employers - definitions.

As used in sections 101.90 to 101.99 of the Revised Code:

(A) "Person" and "compensation" have the same meanings as in section 101.70 of the Revised Code.

(B) "Expenditure" means any of the following that is made to, at the request of, for the benefit of, or on behalf of a state retirement system, a member of the board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds:

(1) A payment, distribution, loan, advance, deposit, reimbursement, or gift of money, real estate, or anything of value, including, but not limited to food and beverages and entertainment;

(2) A contract, promise, or agreement to make an expenditure, whether or not legally enforceable;

(3) The purchase, sale, or gift of services or any other thing of value. "Expenditure" does not include a contribution, gift, or grant to a foundation or other charitable organization that is exempt from federal income taxation under subsection 501(c)(3) of the Internal Revenue Code. "Expenditure" does not include the purchase, sale, or gift of services or any other thing of value that is available to the general public on the same terms as it is available to the persons listed in this division, or an offer or sale of securities to any person listed in this division that is governed by regulation D, 17 C.F.R. 2301.501 to 2301.508, adopted under the authority of the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. and following, or that is governed by a comparable provision under state law.

(C) "Employer" means any person who, directly or indirectly, engages a retirement system lobbyist.

(D) "Engage" means to make any arrangement, and "engagement" means arrangement, whereby an individual is employed or retained for compensation to act for or on behalf of an employer to influence retirement system decisions or to conduct any retirement system lobbying activity.

(E) "Financial transaction" means a transaction or activity that is conducted or undertaken for profit and arises from the joint ownership or the ownership or part ownership in common of any real or personal property or any commercial or business enterprise of whatever form or nature between the following:

(1) A retirement system lobbyist, the retirement system lobbyist's employer, or a member of the immediate family of the retirement system lobbyist or the retirement system lobbyist's employer; and

(2) A state retirement system, a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds.

"Financial transaction" does not include any transaction or activity described in division (E) of this section if it is available to the general public on the same terms, or if it is an offer or sale of securities to any person listed in division (E)(2) of this section that is governed by regulation D, 17 C.F.R. 2301.501 to 2301.508, adopted under the authority of the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. and following, or that is governed by a comparable provision under state law.

(F) "Retirement system" means the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, and state highway patrol retirement system.

(G) "Retirement system decision" means a decision of a retirement system regarding the investment of retirement system funds. "Retirement system decision" includes the decision by a board of a retirement system to award a contract to an agent or an investment manager.

(H) "Retirement system lobbyist" means any person engaged to influence retirement system decisions or to conduct retirement system lobbying activity as one of the person's main purposes on a regular and substantial basis. "Retirement system lobbyist" does not include an elected or appointed officer or employee of a federal or state agency, or political subdivision who attempts to influence or affect executive agency decisions in a fiduciary capacity as a representative of the officer's or employee's agency or political subdivision.

(I) "Retirement system lobbying activity" means contacts made to promote, oppose, reward, or otherwise influence the outcome of a retirement system decision by direct communication with a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds. "Lobbying activity" does not include any of the following:

(1) The action of any person having a direct interest in retirement system decisions who, under Section 3 of Article I, Ohio Constitution, assembles together with other persons to consult for their common good, instructs a person listed in the first paragraph of division (I) of this section, or petitions such a person for the redress of grievances;

(2) Contacts made for the sole purpose of gathering information contained in a public record;

(3) Appearances before a retirement system to give testimony.

(J) "Retirement system official" means an officer or employee of a retirement system whose principal duties are to formulate policy or to participate directly or indirectly in the preparation, review, or award of financial arrangements with a retirement system.

(K) "Aggrieved party" means a party entitled to resort to a remedy.

(L) "Staff" means an employee of a retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds and who is required under section 102.02 of the Revised Code to file a disclosure statement with the Ohio ethics commission.

Effective Date: 09-15-2004



Section 101.91 - Retirement system lobbyists and employers - registration and filing requirements.

(A) No person shall knowingly fail to register as required under section 101.92 of the Revised Code.

(B) No person shall knowingly fail to keep a receipt or maintain a record that section 101.93 of the Revised Code requires the person to keep or maintain.

(C) No person shall knowingly fail to file a statement that section 101.93 or 101.94 of the Revised Code requires the person to file.

(D) No person shall knowingly file a false statement that section 101.93 or 101.94 of the Revised Code requires the person to file.

Effective Date: 09-15-2004



Section 101.92 - Retirement system lobbyists and employers - registration statements - fee - review.

(A) Each retirement system lobbyist and each employer shall file with the joint legislative ethics committee, within ten days following the engagement of a retirement system lobbyist, an initial registration statement showing all of the following:

(1) The name, business address, and occupation of the retirement system lobbyist;

(2) The name and business address of the employer or of the real party in interest on whose behalf the retirement system lobbyist is acting, if it is different from the employer. For the purposes of division (A) of this section, where a trade association or other charitable or fraternal organization that is exempt from federal income taxation under subsection 501(c) of the federal Internal Revenue Code is the employer, the statement need not list the names and addresses of every member of the association or organization, so long as the association or organization itself is listed.

(3) A brief description of the retirement system decision to which the engagement relates;

(4) The name of the retirement system or systems to which the engagement relates.

(B) In addition to the initial registration statement required by division (A) of this section, each retirement system lobbyist and employer shall file with the joint committee, not later than the last day of January, May, and September of each year, an updated registration statement that confirms the continuing existence of each engagement described in an initial registration statement and that lists the specific retirement system decisions that the lobbyist sought to influence under the engagement during the period covered by the updated statement, and with it any statement of expenditures required to be filed by section 101.93 of the Revised Code and any details of financial transactions required to be filed by section 101.94 of the Revised Code.

(C) If a retirement system lobbyist is engaged by more than one employer, the lobbyist shall file a separate initial and updated registration statement for each engagement. If an employer engages more than one retirement system lobbyist, the employer need file only one updated registration statement under division (B) of this section, which shall contain the information required by division (B) of this section regarding all of the retirement system lobbyists engaged by the employer.

(D)

(1) A change in any information required by division (A)(1), (2), or (B) of this section shall be reflected in the next updated registration statement filed under division (B) of this section.

(2) Within thirty days following the termination of an engagement, the retirement system lobbyist who was employed under the engagement shall send written notification of the termination to the joint committee.

(E) A registration fee of twenty-five dollars shall be charged for filing an initial registration statement. All money collected from registration fees under this division and late filing fees under division (G) of this section shall be deposited into the state treasury to the credit of the joint legislative ethics committee fund created under section 101.34 of the Revised Code.

(F) Upon registration pursuant to this section, a retirement system lobbyist shall be issued a card by the joint committee showing that the lobbyist is registered. The registration card and the retirement system lobbyist's registration shall be valid from the date of their issuance until the thirty-first day of January of the year following the year in which the initial registration was filed.

(G) The executive director of the joint committee shall be responsible for reviewing each registration statement filed with the joint committee under this section and for determining whether the statement contains all of the required information. If the joint committee determines that the registration statement does not contain all of the required information or that a retirement system lobbyist or employer has failed to file a registration statement, the joint committee shall send written notification by certified mail to the person who filed the registration statement regarding the deficiency in the statement or to the person who failed to file the registration statement regarding the failure. Any person so notified by the joint committee shall, not later than fifteen days after receiving the notice, file a registration statement or an amended registration statement that contains all of the required information. If any person who receives a notice under this division fails to file a registration statement or such an amended registration statement within this fifteen-day period, the joint committee shall assess a late filing fee equal to twelve dollars and fifty cents per day, up to a maximum fee of one hundred dollars, upon that person. The joint committee may waive the late filing fee for good cause shown.

(H) On or before the fifteenth day of March of each year, the joint committee shall, in the manner and form that it determines, publish a report containing statistical information on the registration statements filed with it under this section during the preceding year.

(I) If an employer who engages a retirement system lobbyist is the recipient of a contract, grant, lease, or other financial arrangement pursuant to which funds of the state or of a retirement system are distributed or allocated, the retirement system may consider the failure of the employer or the retirement system lobbyist to comply with this section as a breach of a material condition of the contract, grant, lease, or other financial arrangement.

(J) Retirement system officials may require certification from any person seeking the award of a contract, grant, lease, or financial arrangement that the person and the person's employer are in compliance with this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-15-2004; 2006 HB699 03-29-2007



Section 101.921 - Disqualification as retirement system lobbyist for certain offenses.

(A) No person shall be permitted to register as a retirement system lobbyist under division (A) or (B) of section 101.92 of the Revised Code if the person is convicted of or pleads guilty to committing on or after the effective date of this section any felony offense listed or described in divisions (A)(1) to (6) of section 101.721 of the Revised Code in the circumstances specified in the particular division.

(B) If a retirement system lobbyist has registered with the joint legislative ethics committee under division (A) or (B) of section 101.92 of the Revised Code, and, on or after the effective date of this section and during the period during which the registration is valid, the retirement system lobbyist is convicted of or pleads guilty to any felony offense listed or described in divisions (A)(1) to (6) of section 101.721 of the Revised Code in the circumstances specified in the particular division, the joint legislative ethics committee immediately upon becoming aware of the conviction or guilty plea shall terminate the registration of the person as a retirement system lobbyist, and, after the termination, the ban imposed under division (A) of this section applies to the person.

(C) The ban imposed under division (A) of this section is a lifetime ban, and the offender is forever disqualified from registering as a retirement system lobbyist under section 101.92 of the Revised Code.

(D) For purposes of divisions (A) and (B) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this section" if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after the effective date of this section.

Effective Date: 2008 SB3 05-13-2008



Section 101.93 - Retirement system lobbyists and employers - statement of expenditures - receipts to be retained.

(A) Each retirement system lobbyist and each employer shall file with the joint legislative ethics committee, with the updated registration statement required by division (B) of section 101.92 of the Revised Code, a statement of expenditures as specified in divisions (B) and (C) of this section. A retirement system lobbyist shall file a separate statement of expenditures under this section for each employer that engages the retirement system lobbyist.

(B)

(1) In addition to the information required by divisions (B)(2) and (3) of this section, a statement filed by a retirement system lobbyist shall show the total amount of expenditures made during the reporting period covered by the statement by the retirement system lobbyist.

(2) If, during a reporting period covered by a statement, an employer or any retirement system lobbyist the employer engaged made, either separately or in combination with each other, expenditures to, at the request of, for the benefit of, or on behalf of a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds the employer or retirement system lobbyist also shall state the name of the member, official, or employee to whom, at whose request, for whose benefit, or on whose behalf the expenditures were made, the total amount of the expenditures made, a brief description of the expenditures made, the approximate date the expenditures were made, the retirement system decision, if any, sought to be influenced, and the identity of the client on whose behalf the expenditure was made.

As used in division (B)(2) of this section, "expenditures" does not include expenditures made by a retirement system lobbyist as payment for meals and other food and beverages.

(3) If, during a reporting period covered by a statement, a retirement system lobbyist made expenditures as payment for meals and other food and beverages, that, when added to the amount of previous payments made for meals and other food and beverages by that retirement system lobbyist during that same calendar year, exceeded a total of fifty dollars to, at the request of, for the benefit of, or on behalf of a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds, the retirement system lobbyist shall also state regarding those expenditures the name of the member, official, or employee to whom, at whose request, for whose benefit, or on whose behalf the expenditures were made, the total amount of the expenditures made, a brief description of the expenditures made, the approximate date the expenditures were made, the retirement system decision, if any, sought to be influenced, and the identity of the client on whose behalf the expenditure was made.

(C) In addition to the information required by divisions (B)(2) and (3) of this section, a statement filed by an employer shall show the total amount of expenditures made by the employer filing the statement during the period covered by the statement. As used in this section, "expenditures" does not include the expenses of maintaining office facilities, or the compensation paid to retirement system lobbyists engaged to influence retirement system decisions or conduct retirement system lobbying activity.

No employer shall be required to show any expenditure on a statement filed under this division if the expenditure is reported on a statement filed under division (B)(1), (2), or (3) of this section by a retirement system lobbyist engaged by the employer.

(D) Any statement required to be filed under this section shall be filed at the times specified in section 101.92 of the Revised Code. Each statement shall cover expenditures made during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(E) If it is impractical or impossible for a retirement system lobbyist or employer to determine exact dollar amounts or values of expenditures, reporting of good faith estimates, based on reasonable accounting procedures, constitutes compliance with this division.

(F) Retirement system lobbyists and employers shall retain receipts or maintain records for all expenditures that are required to be reported pursuant to this section. These receipts or records shall be maintained for a period ending on the thirty-first day of December of the second calendar year after the year in which the expenditure was made.

(G)

(1) At least ten days before the date on which the statement is filed, each employer or retirement system lobbyist who is required to file an expenditure statement under division (B)(2) or (3) of this section shall deliver a copy of the statement, or the portion showing the expenditure, to the member, official, or employee who is listed in the statement as having received the expenditure or on whose behalf it was made.

(2) If, during a reporting period covered by an expenditure statement filed under division (B)(2) of this section, an employer or any retirement system lobbyist the employer engaged made, either separately or in combination with each other, either directly or indirectly, expenditures for food and beverages purchased for consumption on the premises in which the food and beverages were sold to, at the request of, for the benefit of, or on behalf of any of the members, officials, or employees described in division (B)(2) of this section, the employer or retirement system lobbyist shall deliver to the member, official, or employee a statement that contains all of the nondisputed information prescribed in division (B)(2) of this section with respect to the expenditures described in division (G)(2) of this section. The statement of expenditures made under division (G)(2) of this section shall be delivered to the member, official, or employee to whom, at whose request, for whose benefit, or on whose behalf those expenditures were made on the same day in which a copy of the expenditure statement or of a portion showing the expenditure is delivered to the member, official, or employee under division (G)(1) of this section. An employer is not required to show any expenditure on a statement delivered under division (G)(2) of this section if the expenditure is shown on a statement delivered under division (G)(2) of this section by a retirement system lobbyist engaged by the employer.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 101.94 - Retirement system lobbyists and employers - statement of financial transactions with certain board members.

(A) Each retirement system lobbyist who has had any financial transaction with or for the benefit of a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds shall describe the details of the transaction, including the name of the member, official, or employee, the purpose and nature of the transaction, and the date it was made or entered into, in a statement filed with the joint legislative ethics committee with the updated registration statement required by division (B) of section 101.92 of the Revised Code. The statements shall be filed at the times specified in section 101.92 of the Revised Code. Each statement shall describe each financial transaction that occurred during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(B) Except as provided in division (D) of this section, each employer who has had any financial transaction with or for the benefit of a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds shall describe the details of the transaction, including the name of the member, official, or employee, the purpose and nature of the transaction, and the date it was made or entered into, in a statement filed with the joint committee with the updated registration statement required by division (B) of section 101.92 of the Revised Code. The statement shall be filed at the times specified in section 101.92 of the Revised Code. Each statement shall describe each financial transaction that occurred during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(C) At least ten days before the date on which the statement is filed, each employer or retirement system lobbyist who is required to file a statement describing a financial transaction under this section shall deliver a copy of the statement to the member, official, or employee with whom or for whose benefit the transaction was made.

(D) No employer shall be required to file any statement under this section or to deliver a copy of the statement to a member, official, or employee with whom or for whose benefit the transaction was made if the financial transaction to which the statement pertains is reported by a retirement system lobbyist engaged by the employer.

Effective Date: 09-15-2004



Section 101.95 - Retirement system lobbyists and employers - complaint involving dispute with certain board members.

If a dispute arises between a member of a board of a state retirement system, a state retirement system investment official, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds and an employer or retirement system lobbyist with respect to an expenditure or financial transaction alleged in a statement to be filed under section 101.93 or 101.94 of the Revised Code, the member, official, or employee, employer, or retirement system lobbyist may file a complaint with the Ohio ethics commission. The commission shall proceed to investigate the complaint as though it were filed under section 102.06 of the Revised Code.

The complaint shall be filed at least three days prior to the time the statement is required to be filed with the joint legislative ethics committee. The time for filing a disputed expenditure or financial transaction in any statement of expenditures or the details of a financial transaction shall be extended pending the final decision of the commission. This extension does not extend the time for filing the nondisputed portions of either type of statement. The commission shall notify the parties of its final decision by certified mail. If the commission decides that the disputed expenditure or financial transaction should be reported, the employer or retirement system lobbyist shall include the matter in an amended statement and file the amended statement not later than ten days after receiving notice of the decision of the commission by certified mail.

An employer or retirement system lobbyist who files a false statement of expenditures or details of a financial transaction is liable in a civil action to any member, official, or employee who sustains damage as a result of the filing or publication of the statement.

Effective Date: 09-15-2004



Section 101.96 - Retirement system lobbyists and employers - scope of regulations.

(A) Sections 101.92 and 101.93 of the Revised Code do not apply to efforts to influence retirement system decisions or conduct retirement system lobbying activity by any of the following:

(1) Appearances at public hearings of a retirement system or at other public meetings;

(2) News, editorial, and advertising statements published in bona fide newspapers, journals, or magazines, or broadcast over radio or television;

(3) The gathering and furnishing of information and news by bona fide reporters, correspondents, or news bureaus to news media described in division (A)(2) of this section;

(4) Publications primarily designed for and distributed to members of bona fide associations or charitable or fraternal nonprofit corporations.

(B) Nothing in sections 101.90 to 101.98 of the Revised Code requires the reporting of, or prohibits a retirement system board member from soliciting or accepting, a contribution from or an expenditure by any person if the contribution or expenditure is reported in accordance with Chapter 3517. of the Revised Code.

Effective Date: 09-15-2004



Section 101.97 - Retirement system lobbyists and employers - conflicts of interest.

(A) Except as provided in division (B) of this section, no person shall engage any person to influence retirement system decisions or conduct retirement system lobbying activity for compensation that is contingent in any way on the outcome of a retirement system decision and no person shall accept any engagement to influence retirement system decisions or conduct retirement system lobbying activity for compensation that is contingent in any way on the outcome of a retirement system decision.

(B) Division (A) of this section does not prohibit and shall not be construed to prohibit any person from compensating the person's sales employees pursuant to an incentive compensation plan, such as commission sales, if the incentive compensation plan is the same plan used to compensate similarly situated sales employees who are not retirement system lobbyists.

Effective Date: 09-15-2004



Section 101.98 - Retirement system lobbyists and employers - statements as public records - list of registrants - form for filings.

(A) The joint legislative ethics committee shall keep on file the statements required by sections 101.92, 101.93, and 101.94 of the Revised Code. These statements are public records and open to public inspection, and the joint committee shall computerize them so that the information contained in them is readily accessible to the general public. The joint committee shall provide copies of the statements to the general public on request and may charge a reasonable fee not to exceed the cost of copying and delivering the statement.

(B) Not later than the last day of February and October of each year, the joint committee shall compile from the registration statements filed with it a complete and updated list of registered retirement system lobbyists and their employers, and distribute the list to each member of the general assembly, elected executive official, and the director of each retirement system, who shall distribute the list to the appropriate personnel under the director's jurisdiction. The joint committee shall provide copies of the list to the general public on request and may charge a reasonable fee not to exceed the cost of copying and delivering the list.

(C) The joint committee shall prescribe and make available an appropriate form for the filings required by sections 101.92, 101.93, and 101.94 of the Revised Code. The form shall contain the following notice in boldface type: "ANY PERSON WHO KNOWINGLY FILES A FALSE STATEMENT IS GUILTY OF FALSIFICATION UNDER SECTION 2921.13 OF THE REVISED CODE, WHICH IS A MISDEMEANOR OF THE FIRST DEGREE."

(D) The joint committee may adopt rules as necessary to implement sections 101.90 to 101.98 of the Revised Code. The rules shall be adopted in accordance with section 111.15 of the Revised Code.

(E) The joint committee shall publish a handbook that explains in clear and concise language the provisions of sections 101.90 to 101.98 of the Revised Code and make it available free of charge to retirement system lobbyists, employers, and any other interested persons.

Effective Date: 09-15-2004



Section 101.981 - Retirement system lobbyists and employers - attorney general may investigate compliance.

The attorney general and any assistant or special counsel designated by the attorney general may investigate compliance with sections 101.90 to 101.98 of the Revised Code in connection with statements required to be filed under these sections and, in the event of an apparent violation, shall report the findings of any such investigation to the prosecuting attorney of Franklin county, who shall institute such proceedings as are appropriate.

Effective Date: 09-15-2004



Section 101.99 - Penalty.

(A) Whoever violates division (A), (B), or (C) of section 101.71 or of section 101.91, or section 101.77 or 101.97 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (D) of section 101.71 or of section 101.91 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 05-12-1994; 11-05-2004






Chapter 102 - PUBLIC OFFICERS - ETHICS

Section 102.01 - Public officers - ethics definitions.

As used in this chapter:

(A) "Compensation" means money, thing of value, or financial benefit. "Compensation" does not include reimbursement for actual and necessary expenses incurred in the performance of official duties.

(B) "Public official or employee" means any person who is elected or appointed to an office or is an employee of any public agency. "Public official or employee" does not include a person elected or appointed to the office of precinct, ward, or district committee member under section 3517.03 of the Revised Code, any presidential elector, or any delegate to a national convention. "Public official or employee" does not include a person who is a teacher, instructor, professor, or other kind of educator whose position does not involve the performance of, or authority to perform, administrative or supervisory functions.

(C) "Public agency" means the general assembly, all courts, any department, division, institution, board, commission, authority, bureau or other instrumentality of the state, a county, city, village, or township, the five state retirement systems, or any other governmental entity. "Public agency" does not include a department, division, institution, board, commission, authority, or other instrumentality of the state or a county, municipal corporation, township, or other governmental entity that functions exclusively for cultural, educational, historical, humanitarian, advisory, or research purposes; that does not expend more than ten thousand dollars per calendar year, excluding salaries and wages of employees; and whose members are uncompensated. "Public agency" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

(D) "Immediate family" means a spouse residing in the person's household and any dependent child.

(E) "Income" includes gross income as defined and used in the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, interest and dividends on obligations or securities of any state or of any political subdivision or authority of any state or political subdivision, and interest or dividends on obligations of any authority, commission, or instrumentality of the United States.

(F) Except as otherwise provided in division (A) of section 102.08 of the Revised Code, "appropriate ethics commission" means:

(1) For matters relating to members of the general assembly, employees of the general assembly, employees of the legislative service commission, candidates for the office of member of the general assembly, and public members appointed to the Ohio constitutional modernization commission under section 103.63 of the Revised Code, the joint legislative ethics committee;

(2) For matters relating to judicial officers and employees, and candidates for judicial office, the board of commissioners on grievances and discipline of the supreme court;

(3) For matters relating to all other persons, the Ohio ethics commission.

(G) "Anything of value" has the same meaning as provided in section 1.03 of the Revised Code and includes, but is not limited to, a contribution as defined in section 3517.01 of the Revised Code.

(H) "Honorarium" means any payment made in consideration for any speech given, article published, or attendance at any public or private conference, convention, meeting, social event, meal, or similar gathering. "Honorarium" does not include ceremonial gifts or awards that have insignificant monetary value; unsolicited gifts of nominal value or trivial items of informational value; or earned income from any person, other than a legislative agent, for personal services that are customarily provided in connection with the practice of a bona fide business, if that business initially began before the public official or employee conducting that business was elected or appointed to the public official's or employee's office or position of employment.

(I) "Employer" means any person who, directly or indirectly, engages an executive agency lobbyist or legislative agent.

(J) "Executive agency decision," "executive agency lobbyist," and "executive agency lobbying activity" have the same meanings as in section 121.60 of the Revised Code.

(K) "Legislation," "legislative agent," "financial transaction," and "actively advocate" have the same meanings as in section 101.70 of the Revised Code.

(L) "Expenditure" has the same meaning as in section 101.70 of the Revised Code when used in relation to activities of a legislative agent, and the same meaning as in section 121.60 of the Revised Code when used in relation to activities of an executive agency lobbyist.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/3/2012.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 03-02-1994; 05-18-2005

Related Legislative Provision: See 129th General AssemblyFile No.94,SB 208, §8

See 129th General AssemblyFile No.94,SB 208, §7

See 129th General AssemblyFile No.94,SB 208, §6

See 129th General AssemblyFile No.94,SB 208, §5

See 129th General AssemblyFile No.94,SB 208, §4

See 129th General AssemblyFile No.94,SB 208, §3



Section 102.02 - Financial disclosure statement filed with ethics commission.

(A) Except as otherwise provided in division (H) of this section, all of the following shall file with the appropriate ethics commission the disclosure statement described in this division on a form prescribed by the appropriate commission: every person who is elected to or is a candidate for a state, county, or city office and every person who is appointed to fill a vacancy for an unexpired term in such an elective office; all members of the state board of education; the director, assistant directors, deputy directors, division chiefs, or persons of equivalent rank of any administrative department of the state; the president or other chief administrative officer of every state institution of higher education as defined in section 3345.011 of the Revised Code; the executive director and the members of the capitol square review and advisory board appointed or employed pursuant to section 105.41 of the Revised Code; all members of the Ohio casino control commission, the executive director of the commission, all professional employees of the commission, and all technical employees of the commission who perform an internal audit function; the individuals set forth in division (B)(2) of section 187.03 of the Revised Code; the chief executive officer and the members of the board of each state retirement system; each employee of a state retirement board who is a state retirement system investment officer licensed pursuant to section 1707.163 of the Revised Code; the members of the Ohio retirement study council appointed pursuant to division (C) of section 171.01 of the Revised Code; employees of the Ohio retirement study council, other than employees who perform purely administrative or clerical functions; the administrator of workers' compensation and each member of the bureau of workers' compensation board of directors; the bureau of workers' compensation director of investments; the chief investment officer of the bureau of workers' compensation; all members of the board of commissioners on grievances and discipline of the supreme court and the ethics commission created under section 102.05 of the Revised Code; every business manager, treasurer, or superintendent of a city, local, exempted village, joint vocational, or cooperative education school district or an educational service center; every person who is elected to or is a candidate for the office of member of a board of education of a city, local, exempted village, joint vocational, or cooperative education school district or of a governing board of an educational service center that has a total student count of twelve thousand or more as most recently determined by the department of education pursuant to section 3317.03 of the Revised Code; every person who is appointed to the board of education of a municipal school district pursuant to division (B) or (F) of section 3311.71 of the Revised Code; all members of the board of directors of a sanitary district that is established under Chapter 6115. of the Revised Code and organized wholly for the purpose of providing a water supply for domestic, municipal, and public use, and that includes two municipal corporations in two counties; every public official or employee who is paid a salary or wage in accordance with schedule C of section 124.15 or schedule E-2 of section 124.152 of the Revised Code; members of the board of trustees and the executive director of the southern Ohio agricultural and community development foundation; all members appointed to the Ohio livestock care standards board under section 904.02 of the Revised Code; and every other public official or employee who is designated by the appropriate ethics commission pursuant to division (B) of this section.

The disclosure statement shall include all of the following:

(1) The name of the person filing the statement and each member of the person's immediate family and all names under which the person or members of the person's immediate family do business;

(2)

(a) Subject to divisions (A)(2)(b) and (c) of this section and except as otherwise provided in section 102.022 of the Revised Code, identification of every source of income, other than income from a legislative agent identified in division (A)(2)(b) of this section, received during the preceding calendar year, in the person's own name or by any other person for the person's use or benefit, by the person filing the statement, and a brief description of the nature of the services for which the income was received. If the person filing the statement is a member of the general assembly, the statement shall identify the amount of every source of income received in accordance with the following ranges of amounts: zero or more, but less than one thousand dollars; one thousand dollars or more, but less than ten thousand dollars; ten thousand dollars or more, but less than twenty-five thousand dollars; twenty-five thousand dollars or more, but less than fifty thousand dollars; fifty thousand dollars or more, but less than one hundred thousand dollars; and one hundred thousand dollars or more. Division (A)(2)(a) of this section shall not be construed to require a person filing the statement who derives income from a business or profession to disclose the individual items of income that constitute the gross income of that business or profession, except for those individual items of income that are attributable to the person's or, if the income is shared with the person, the partner's, solicitation of services or goods or performance, arrangement, or facilitation of services or provision of goods on behalf of the business or profession of clients, including corporate clients, who are legislative agents. A person who files the statement under this section shall disclose the identity of and the amount of income received from a person who the public official or employee knows or has reason to know is doing or seeking to do business of any kind with the public official's or employee's agency.

(b) If the person filing the statement is a member of the general assembly, the statement shall identify every source of income and the amount of that income that was received from a legislative agent during the preceding calendar year, in the person's own name or by any other person for the person's use or benefit, by the person filing the statement, and a brief description of the nature of the services for which the income was received. Division (A)(2)(b) of this section requires the disclosure of clients of attorneys or persons licensed under section 4732.12 of the Revised Code, or patients of persons certified under section 4731.14 of the Revised Code, if those clients or patients are legislative agents. Division (A)(2)(b) of this section requires a person filing the statement who derives income from a business or profession to disclose those individual items of income that constitute the gross income of that business or profession that are received from legislative agents.

(c) Except as otherwise provided in division (A)(2)(c) of this section, division (A)(2)(a) of this section applies to attorneys, physicians, and other persons who engage in the practice of a profession and who, pursuant to a section of the Revised Code, the common law of this state, a code of ethics applicable to the profession, or otherwise, generally are required not to reveal, disclose, or use confidences of clients, patients, or other recipients of professional services except under specified circumstances or generally are required to maintain those types of confidences as privileged communications except under specified circumstances. Division (A)(2)(a) of this section does not require an attorney, physician, or other professional subject to a confidentiality requirement as described in division (A)(2)(c) of this section to disclose the name, other identity, or address of a client, patient, or other recipient of professional services if the disclosure would threaten the client, patient, or other recipient of professional services, would reveal details of the subject matter for which legal, medical, or professional advice or other services were sought, or would reveal an otherwise privileged communication involving the client, patient, or other recipient of professional services. Division (A)(2)(a) of this section does not require an attorney, physician, or other professional subject to a confidentiality requirement as described in division (A)(2)(c) of this section to disclose in the brief description of the nature of services required by division (A)(2)(a) of this section any information pertaining to specific professional services rendered for a client, patient, or other recipient of professional services that would reveal details of the subject matter for which legal, medical, or professional advice was sought or would reveal an otherwise privileged communication involving the client, patient, or other recipient of professional services.

(3) The name of every corporation on file with the secretary of state that is incorporated in this state or holds a certificate of compliance authorizing it to do business in this state, trust, business trust, partnership, or association that transacts business in this state in which the person filing the statement or any other person for the person's use and benefit had during the preceding calendar year an investment of over one thousand dollars at fair market value as of the thirty-first day of December of the preceding calendar year, or the date of disposition, whichever is earlier, or in which the person holds any office or has a fiduciary relationship, and a description of the nature of the investment, office, or relationship. Division (A)(3) of this section does not require disclosure of the name of any bank, savings and loan association, credit union, or building and loan association with which the person filing the statement has a deposit or a withdrawable share account.

(4) All fee simple and leasehold interests to which the person filing the statement holds legal title to or a beneficial interest in real property located within the state, excluding the person's residence and property used primarily for personal recreation;

(5) The names of all persons residing or transacting business in the state to whom the person filing the statement owes, in the person's own name or in the name of any other person, more than one thousand dollars. Division (A)(5) of this section shall not be construed to require the disclosure of debts owed by the person resulting from the ordinary conduct of a business or profession or debts on the person's residence or real property used primarily for personal recreation, except that the superintendent of financial institutions shall disclose the names of all state-chartered savings and loan associations and of all service corporations subject to regulation under division (E)(2) of section 1151.34 of the Revised Code to whom the superintendent in the superintendent's own name or in the name of any other person owes any money, and that the superintendent and any deputy superintendent of banks shall disclose the names of all state-chartered banks and all bank subsidiary corporations subject to regulation under section 1109.44 of the Revised Code to whom the superintendent or deputy superintendent owes any money.

(6) The names of all persons residing or transacting business in the state, other than a depository excluded under division (A)(3) of this section, who owe more than one thousand dollars to the person filing the statement, either in the person's own name or to any person for the person's use or benefit. Division (A)(6) of this section shall not be construed to require the disclosure of clients of attorneys or persons licensed under section 4732.12 or 4732.15 of the Revised Code, or patients of persons certified under section 4731.14 of the Revised Code, nor the disclosure of debts owed to the person resulting from the ordinary conduct of a business or profession.

(7) Except as otherwise provided in section 102.022 of the Revised Code, the source of each gift of over seventy-five dollars, or of each gift of over twenty-five dollars received by a member of the general assembly from a legislative agent, received by the person in the person's own name or by any other person for the person's use or benefit during the preceding calendar year, except gifts received by will or by virtue of section 2105.06 of the Revised Code, or received from spouses, parents, grandparents, children, grandchildren, siblings, nephews, nieces, uncles, aunts, brothers-in-law, sisters-in-law, sons-in-law, daughters-in-law, fathers-in-law, mothers-in-law, or any person to whom the person filing the statement stands in loco parentis, or received by way of distribution from any inter vivos or testamentary trust established by a spouse or by an ancestor;

(8) Except as otherwise provided in section 102.022 of the Revised Code, identification of the source and amount of every payment of expenses incurred for travel to destinations inside or outside this state that is received by the person in the person's own name or by any other person for the person's use or benefit and that is incurred in connection with the person's official duties, except for expenses for travel to meetings or conventions of a national or state organization to which any state agency, including, but not limited to, any legislative agency or state institution of higher education as defined in section 3345.011 of the Revised Code, pays membership dues, or any political subdivision or any office or agency of a political subdivision pays membership dues;

(9) Except as otherwise provided in section 102.022 of the Revised Code, identification of the source of payment of expenses for meals and other food and beverages, other than for meals and other food and beverages provided at a meeting at which the person participated in a panel, seminar, or speaking engagement or at a meeting or convention of a national or state organization to which any state agency, including, but not limited to, any legislative agency or state institution of higher education as defined in section 3345.011 of the Revised Code, pays membership dues, or any political subdivision or any office or agency of a political subdivision pays membership dues, that are incurred in connection with the person's official duties and that exceed one hundred dollars aggregated per calendar year;

(10) If the disclosure statement is filed by a public official or employee described in division (B)(2) of section 101.73 of the Revised Code or division (B)(2) of section 121.63 of the Revised Code who receives a statement from a legislative agent, executive agency lobbyist, or employer that contains the information described in division (F)(2) of section 101.73 of the Revised Code or division (G)(2) of section 121.63 of the Revised Code, all of the nondisputed information contained in the statement delivered to that public official or employee by the legislative agent, executive agency lobbyist, or employer under division (F)(2) of section 101.73 or (G)(2) of section 121.63 of the Revised Code.

A person may file a statement required by this section in person or by mail. A person who is a candidate for elective office shall file the statement no later than the thirtieth day before the primary, special, or general election at which the candidacy is to be voted on, whichever election occurs soonest, except that a person who is a write-in candidate shall file the statement no later than the twentieth day before the earliest election at which the person's candidacy is to be voted on. A person who holds elective office shall file the statement on or before the fifteenth day of April of each year unless the person is a candidate for office. A person who is appointed to fill a vacancy for an unexpired term in an elective office shall file the statement within fifteen days after the person qualifies for office. Other persons shall file an annual statement on or before the fifteenth day of April or, if appointed or employed after that date, within ninety days after appointment or employment. No person shall be required to file with the appropriate ethics commission more than one statement or pay more than one filing fee for any one calendar year.

The appropriate ethics commission, for good cause, may extend for a reasonable time the deadline for filing a statement under this section.

A statement filed under this section is subject to public inspection at locations designated by the appropriate ethics commission except as otherwise provided in this section.

(B) The Ohio ethics commission, the joint legislative ethics committee, and the board of commissioners on grievances and discipline of the supreme court, using the rule-making procedures of Chapter 119. of the Revised Code, may require any class of public officials or employees under its jurisdiction and not specifically excluded by this section whose positions involve a substantial and material exercise of administrative discretion in the formulation of public policy, expenditure of public funds, enforcement of laws and rules of the state or a county or city, or the execution of other public trusts, to file an annual statement on or before the fifteenth day of April under division (A) of this section. The appropriate ethics commission shall send the public officials or employees written notice of the requirement by the fifteenth day of February of each year the filing is required unless the public official or employee is appointed after that date, in which case the notice shall be sent within thirty days after appointment, and the filing shall be made not later than ninety days after appointment.

Except for disclosure statements filed by members of the board of trustees and the executive director of the southern Ohio agricultural and community development foundation, disclosure statements filed under this division with the Ohio ethics commission by members of boards, commissions, or bureaus of the state for which no compensation is received other than reasonable and necessary expenses shall be kept confidential. Disclosure statements filed with the Ohio ethics commission under division (A) of this section by business managers, treasurers, and superintendents of city, local, exempted village, joint vocational, or cooperative education school districts or educational service centers shall be kept confidential, except that any person conducting an audit of any such school district or educational service center pursuant to section 115.56 or Chapter 117. of the Revised Code may examine the disclosure statement of any business manager, treasurer, or superintendent of that school district or educational service center. Disclosure statements filed with the Ohio ethics commission under division (A) of this section by the individuals set forth in division (B)(2) of section 187.03 of the Revised Code shall be kept confidential. The Ohio ethics commission shall examine each disclosure statement required to be kept confidential to determine whether a potential conflict of interest exists for the person who filed the disclosure statement. A potential conflict of interest exists if the private interests of the person, as indicated by the person's disclosure statement, might interfere with the public interests the person is required to serve in the exercise of the person's authority and duties in the person's office or position of employment. If the commission determines that a potential conflict of interest exists, it shall notify the person who filed the disclosure statement and shall make the portions of the disclosure statement that indicate a potential conflict of interest subject to public inspection in the same manner as is provided for other disclosure statements. Any portion of the disclosure statement that the commission determines does not indicate a potential conflict of interest shall be kept confidential by the commission and shall not be made subject to public inspection, except as is necessary for the enforcement of Chapters 102. and 2921. of the Revised Code and except as otherwise provided in this division.

(C) No person shall knowingly fail to file, on or before the applicable filing deadline established under this section, a statement that is required by this section.

(D) No person shall knowingly file a false statement that is required to be filed under this section.

(E)

(1) Except as provided in divisions (E)(2) and (3) of this section, the statement required by division (A) or (B) of this section shall be accompanied by a filing fee of sixty dollars.

(2) The statement required by division (A) of this section shall be accompanied by the following filing fee to be paid by the person who is elected or appointed to, or is a candidate for, any of the following offices:

For state office, except member of the state board of education $95 For office of member of general assembly $40 For county office $60 For city office $35 For office of member of the state board of education $25 $35 For office of member of the Ohio livestock care standards board $..... For office of member of a city, local, exempted village, or cooperative education board of education or educational service center governing board $30 For position of business manager, treasurer, or superintendent of a city, local, exempted village, joint vocational, or cooperative education school district or educational service center $30

(3) No judge of a court of record or candidate for judge of a court of record, and no referee or magistrate serving a court of record, shall be required to pay the fee required under division (E)(1) or (2) or (F) of this section.

(4) For any public official who is appointed to a nonelective office of the state and for any employee who holds a nonelective position in a public agency of the state, the state agency that is the primary employer of the state official or employee shall pay the fee required under division (E)(1) or (F) of this section.

(F) If a statement required to be filed under this section is not filed by the date on which it is required to be filed, the appropriate ethics commission shall assess the person required to file the statement a late filing fee of ten dollars for each day the statement is not filed, except that the total amount of the late filing fee shall not exceed two hundred fifty dollars.

(G)

(1) The appropriate ethics commission other than the Ohio ethics commission and the joint legislative ethics committee shall deposit all fees it receives under divisions (E) and (F) of this section into the general revenue fund of the state.

(2) The Ohio ethics commission shall deposit all receipts, including, but not limited to, fees it receives under divisions (E) and (F) of this section, investigative or other fees, costs, or other funds it receives as a result of court orders, and all moneys it receives from settlements under division (G) of section 102.06 of the Revised Code, into the Ohio ethics commission fund, which is hereby created in the state treasury. All moneys credited to the fund shall be used solely for expenses related to the operation and statutory functions of the commission.

(3) The joint legislative ethics committee shall deposit all receipts it receives from the payment of financial disclosure statement filing fees under divisions (E) and (F) of this section into the joint legislative ethics committee investigative fund.

(H) Division (A) of this section does not apply to a person elected or appointed to the office of precinct, ward, or district committee member under Chapter 3517. of the Revised Code; a presidential elector; a delegate to a national convention; village or township officials and employees; any physician or psychiatrist who is paid a salary or wage in accordance with schedule C of section 124.15 or schedule E-2 of section 124.152 of the Revised Code and whose primary duties do not require the exercise of administrative discretion; or any member of a board, commission, or bureau of any county or city who receives less than one thousand dollars per year for serving in that position.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-29-2004; 09-15-2004; 05-18-2005; 09-29-2005; 2007 HB100 09-10-2007; 2008 HB544 05-06-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 102.021 - Former state officials to report certain financial information.

(A)

(1) For the twenty-four month period immediately following the end of the former state elected officer's or staff member's service or public employment, except as provided in division (B) or (D) of this section, each former state elected officer or staff member who filed or was required to file a disclosure statement under section 102.02 of the Revised Code shall file, on or before the deadlines specified in division (D) of this section, with the joint legislative ethics committee a statement that shall include the information described in divisions (A)(2), (3), (4), and (5) of this section, as applicable. The statement shall be filed on a form and in the manner specified by the joint legislative ethics committee. This division does not apply to a state elected officer or staff member who filed or was required to file a disclosure statement under section 102.02 of the Revised Code, who leaves service or public employment, and who takes another position as a state elected officer or staff member who files or is required to file a disclosure statement under that section.

No person shall fail to file, on or before the deadlines specified in division (D) of this section, a statement that is required by this division.

(2) The statement referred to in division (A)(1) of this section shall describe the source of all income received, in the former state elected officer's or staff member's own name or by any other person for the person's use or benefit, and briefly describe the nature of the services for which the income was received if the source of the income was any of the following:

(a) An executive agency lobbyist or a legislative agent;

(b) The employer of an executive agency lobbyist or legislative agent, except that this division does not apply if the employer is any state agency or political subdivision of the state;

(c) Any entity, association, or business that, at any time during the two immediately preceding calendar years, was awarded one or more contracts by one or more state agencies that in the aggregate had a value of one hundred thousand dollars or more, or bid on one or more contracts to be awarded by one or more state agencies that in the aggregate had a value of one hundred thousand dollars or more.

(3) If the former state elected officer or staff member received no income as described in division (A)(2) of this section, the statement referred to in division (A)(1) of this section shall indicate that fact.

(4) If the former state elected officer or staff member directly or indirectly made, either separately or in combination with another, any expenditure or gift for transportation, lodging, or food or beverages to, at the request of, for the benefit of, or on behalf of any public officer or employee, and if the former state elected officer or staff member would be required to report the expenditure or gift in a statement under sections 101.70 to 101.79 or sections 121.60 to 121.69 of the Revised Code, whichever is applicable, if the former state elected officer or staff member was a legislative agent or executive agency lobbyist at the time the expenditure or gift was made, the statement referred to in division (A)(1) of this section shall include all information relative to that gift or expenditure that would be required in a statement under sections 101.70 to 101.79 or sections 121.60 to 121.69 of the Revised Code if the former state elected officer or staff member was a legislative agent or executive agency lobbyist at the time the expenditure or gift was made.

(5) If the former state elected officer or staff member made no expenditure or gift as described in division (A)(4) of this section, the statement referred to in division (A)(1) of this section shall indicate that fact.

(B) If, at any time during the twenty-four month period immediately following the end of the former state elected officer's or staff member's service or public employment, a former state elected officer or staff member who filed or was required to file a disclosure statement under section 102.02 of the Revised Code becomes a legislative agent or an executive agency lobbyist, the former state elected officer or staff member shall comply with all registration and filing requirements set forth in sections 101.70 to 101.79 or sections 121.60 to 121.69 of the Revised Code, whichever is applicable, and, the former state elected officer or staff member also shall file a statement under division (A)(1) of this section except that the statement filed under division (A)(1) of this section does not need to include information regarding any income source, expenditure, or gift to the extent that that information was included in any registration or statement filed under sections 101.70 to 101.79 or sections 121.60 to 121.69 of the Revised Code.

(C) Except as otherwise provided in this division, division (A)(2) of this section applies to attorneys, physicians, and other persons who engage in the practice of a profession and who, pursuant to a section of the Revised Code, the common law of this state, a code of ethics applicable to the profession, or otherwise, generally are required not to reveal, disclose, or use confidences of clients, patients, or other recipients of professional services except under specified circumstances or generally are required to maintain those types of confidences as privileged communications except under specified circumstances. Division (A)(2) of this section does not require an attorney, physician, or other professional subject to a confidentiality requirement as described in this division to disclose the name, other identity, or address of a client, patient, or other recipient of professional services if the disclosure would threaten the client, patient, or other recipient of professional services, would reveal details of the subject matter for which legal, medical, or professional advice or other services were sought, or would reveal an otherwise privileged communication involving the client, patient, or other recipient of professional services. Division (A)(2) of this section does not require an attorney, physician, or other professional subject to a confidentiality requirement as described in this division to disclose in the brief description of the nature of services required by division (A)(2) of this section any information pertaining to specific professional services rendered for a client, patient, or other recipient of professional services that would reveal details of the subject matter for which legal, medical, or professional advice was sought or would reveal an otherwise privileged communication involving the client, patient, or other recipient of professional services.

(D)

(1) Each state elected officer or staff member who filed or was required to file a disclosure statement under section 102.02 of the Revised Code and who leaves public service or public employment shall file an initial statement under division (A)(1) of this section not later than the day on which the former state elected officer or staff member leaves public service or public employment. The initial statement shall specify whether the person will, or will not, receive any income from a source described in division (A)(2)(a), (b), or (c) of this section.

If a person files an initial statement under this division that states that the person will receive income from a source described in division (A)(2)(a), (b), or (c) of this section, the person is required to file statements under division (A)(2), (3), (4), or (5) of this section at the times specified in division (D)(2) of this section.

If a person files an initial statement under this division that states that the person will not receive income from a source described in division (A)(2)(a), (b), or (c) of this section, except as otherwise provided in this division, the person is not required to file statements under division (A)(2), (4), or (5) of this section or to file subsequent statements under division (A)(3) of this section. If a person files an initial statement under this division that states that the person will not receive income from a source described in division (A)(2)(a), (b), or (c) of this section, and, subsequent to the filing of that initial statement, the person receives any income from a source described in division (A)(2)(a), (b), or (c) of this section, the person within ten days shall file a statement under division (A)(2) of this section that contains the information described in that division, and the person thereafter shall file statements under division (A)(2), (3), (4), or (5) of this section at the times specified in division (D)(2) of this section.

(2) After the filing of the initial statement under division (D)(1) of this section, each person required to file a statement under division (A)(2), (3), (4), or (5) of this section shall file it on or before the last calendar day of January, May, and September. The statements described in divisions (A)(2), (3), and (5) of this section shall relate to the sources of income the person received in the immediately preceding filing period from each source of income in each of the categories listed in division (A)(2) of this section. The statement described in division (A)(4) of this section shall include any information required to be reported regarding expenditures and gifts of the type described in division (A)(4) of this section occurring since the filing of the immediately preceding statement.

If, pursuant to this division, a person files a statement under division (A)(2) of this section, the person is required to file statements under division (A)(4) of this section, and subsequent statements under division (A)(2), (3), or (5) of this section, at the times specified in this division. In addition, if, subsequent to the filing of the statement under division (A)(2) of this section, the person receives any income from a source described in division (A)(2)(a), (b), or (c) of this section that was not listed on the statement filed under division (A)(2) of this section, the person within ten days shall file a statement under division (A)(2) of this section that contains the information described in that division regarding the new income source.

If, pursuant to this division, a person files a statement under division (A)(3) of this section, except as otherwise provided in this division, the person thereafter is not required to file statements under division (A)(2), (4), or (5) of this section, or to file subsequent statements under division (A)(3) of this section. If, subsequent to the filing of the statement under division (A)(3) of this section, the person receives any income from a source described in division (A)(2)(a), (b), or (c) of this section, the person within ten days shall file a statement under division (A)(2) of this section that contains the information described in that division regarding the new income source, and the person thereafter shall file statements under division (A)(4) of this section, and subsequent statements under division (A)(2) or (3) of this section, at the times specified in this division.

(3) No fee shall be required for filing an initial statement under division (D)(1) of this section. The person filing a statement under division (D)(2) of this section that is required to be filed on or before the last calendar day of January, May, and September shall pay a ten dollar filing fee with each such statement not to exceed thirty dollars in any calendar year. The joint legislative ethics committee may charge late fees in the same manner as specified in division (G) of section 101.72 of the Revised Code.

(E) Any state elected officer or staff member who filed or was required to file a disclosure statement under section 102.02 of the Revised Code and who leaves public service or public employment shall provide a forwarding address to the officer's or staff member's last employer, and the employer shall provide the person's name and address to the joint legislative ethics committee. The former elected state officer or staff member shall provide updated forwarding addresses as necessary to the joint legislative ethics committee during the twenty-four month period during which division (A)(1) of this section applies. The public agency or appointing authority that was the last employer of a person required to file a statement under division (A)(2) of this section shall furnish to the person a copy of the form needed to complete the initial statement required under division (D)(1) of this section.

(F) During the twenty-four month period immediately following the end of the former state elected officer's or staff member's service or public employment, no person required to file a statement under this section shall receive from a source described in division (A)(2)(a), (b), or (c) of this section, and no source described in division (A)(2)(a), (b), or (c) of this section shall pay to that person, any compensation that is contingent in any way upon the introduction, modification, passage, or defeat of any legislation or the outcome of any executive agency decision.

(G) As used in this section "state elected officer or staff member" means any elected officer of this state, any staff, as defined in section 101.70 of the Revised Code, or any staff, as defined in section 121.60 of the Revised Code.

Effective Date: 05-18-2005



Section 102.022 - Certain financial information substituted in statements of local officials and college and university trustees.

Each person who is an officer or employee of a political subdivision, who receives compensation of less than sixteen thousand dollars a year for holding an office or position of employment with that political subdivision, and who is required to file a statement under section 102.02 of the Revised Code ; each member of the board of trustees of a state institution of higher education as defined in section 3345.011 of the Revised Code who is required to file a statement under section 102.02 of the Revised Code; and each individual set forth in division (B)(2) of section 187.03 of the Revised Code who is required to file a statement under section 102.02 of the Revised Code, shall include in that statement, in place of the information required by divisions (A)(2), (7), (8), and (9) of that section, the following information:

(A) Exclusive of reasonable expenses, identification of every source of income over five hundred dollars received during the preceding calendar year, in the officer's or employee's own name or by any other person for the officer's or employee's use or benefit, by the person filing the statement, and a brief description of the nature of the services for which the income was received. This division shall not be construed to require the disclosure of clients of attorneys or persons licensed under section 4732.12 or 4732.15 of the Revised Code or patients of persons certified under section 4731.14 of the Revised Code. This division shall not be construed to require a person filing the statement who derives income from a business or profession to disclose the individual items of income that constitute the gross income of the business or profession.

(B) The source of each gift of over five hundred dollars received by the person in the officer's or employee's own name or by any other person for the officer's or employee's use or benefit during the preceding calendar year, except gifts received by will or by virtue of section 2105.06 of the Revised Code, received from parents, grandparents, children, grandchildren, siblings, nephews, nieces, uncles, aunts, brothers-in-law, sisters-in-law, sons-in-law, daughters-in-law, fathers-in-law, mothers-in-law, or any person to whom the person filing the statement stands in loco parentis, or received by way of distribution from any inter vivos or testamentary trust established by a spouse or by an ancestor.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 06-20-1997



Section 102.03 - Representation by present or former public official or employee prohibited.

(A)

(1) No present or former public official or employee shall, during public employment or service or for twelve months thereafter, represent a client or act in a representative capacity for any person on any matter in which the public official or employee personally participated as a public official or employee through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or other substantial exercise of administrative discretion.

(2) For twenty-four months after the conclusion of service, no former commissioner or attorney examiner of the public utilities commission shall represent a public utility, as defined in section 4905.02 of the Revised Code, or act in a representative capacity on behalf of such a utility before any state board, commission, or agency.

(3) For twenty-four months after the conclusion of employment or service, no former public official or employee who personally participated as a public official or employee through decision, approval, disapproval, recommendation, the rendering of advice, the development or adoption of solid waste management plans, investigation, inspection, or other substantial exercise of administrative discretion under Chapter 343. or 3734. of the Revised Code shall represent a person who is the owner or operator of a facility, as defined in section 3734.01 of the Revised Code, or who is an applicant for a permit or license for a facility under that chapter, on any matter in which the public official or employee personally participated as a public official or employee.

(4) For a period of one year after the conclusion of employment or service as a member or employee of the general assembly, no former member or employee of the general assembly shall represent, or act in a representative capacity for, any person on any matter before the general assembly, any committee of the general assembly, or the controlling board. Division (A)(4) of this section does not apply to or affect a person who separates from service with the general assembly on or before December 31, 1995. As used in division (A)(4) of this section "person" does not include any state agency or political subdivision of the state.

(5) As used in divisions (A)(1), (2), and (3) of this section, "matter" includes any case, proceeding, application, determination, issue, or question, but does not include the proposal, consideration, or enactment of statutes, rules, ordinances, resolutions, or charter or constitutional amendments. As used in division (A)(4) of this section, "matter" includes the proposal, consideration, or enactment of statutes, resolutions, or constitutional amendments. As used in division (A) of this section, "represent" includes any formal or informal appearance before, or any written or oral communication with, any public agency on behalf of any person.

(6) Nothing contained in division (A) of this section shall prohibit, during such period, a former public official or employee from being retained or employed to represent, assist, or act in a representative capacity for the public agency by which the public official or employee was employed or on which the public official or employee served.

(7) Division (A) of this section shall not be construed to prohibit the performance of ministerial functions, including, but not limited to, the filing or amendment of tax returns, applications for permits and licenses, incorporation papers, and other similar documents.

(8) Division (A) of this section does not prohibit a nonelected public official or employee of a state agency, as defined in section 1.60 of the Revised Code, from becoming a public official or employee of another state agency. Division (A) of this section does not prohibit such an official or employee from representing or acting in a representative capacity for the official's or employee's new state agency on any matter in which the public official or employee personally participated as a public official or employee at the official's or employee's former state agency. However, no public official or employee of a state agency shall, during public employment or for twelve months thereafter, represent or act in a representative capacity for the official's or employee's new state agency on any audit or investigation pertaining to the official's or employee's new state agency in which the public official or employee personally participated at the official's or employee's former state agency through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or other substantial exercise of administrative discretion.

(9) Division (A) of this section does not prohibit a nonelected public official or employee of a political subdivision from becoming a public official or employee of a different department, division, agency, office, or unit of the same political subdivision. Division (A) of this section does not prohibit such an official or employee from representing or acting in a representative capacity for the official's or employee's new department, division, agency, office, or unit on any matter in which the public official or employee personally participated as a public official or employee at the official's or employee's former department, division, agency, office, or unit of the same political subdivision. As used in this division, "political subdivision" means a county, township, municipal corporation, or any other body corporate and politic that is responsible for government activities in a geographic area smaller than that of the state.

(10) No present or former Ohio casino control commission official shall, during public service or for two years thereafter, represent a client, be employed or compensated by a person regulated by the commission, or act in a representative capacity for any person on any matter before or concerning the commission.

No present or former commission employee shall, during public employment or for two years thereafter, represent a client or act in a representative capacity on any matter in which the employee personally participated as a commission employee through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or other substantial exercise of administrative discretion.

(B) No present or former public official or employee shall disclose or use, without appropriate authorization, any information acquired by the public official or employee in the course of the public official's or employee's official duties that is confidential because of statutory provisions, or that has been clearly designated to the public official or employee as confidential when that confidential designation is warranted because of the status of the proceedings or the circumstances under which the information was received and preserving its confidentiality is necessary to the proper conduct of government business.

(C) No public official or employee shall participate within the scope of duties as a public official or employee, except through ministerial functions as defined in division (A) of this section, in any license or rate-making proceeding that directly affects the license or rates of any person, partnership, trust, business trust, corporation, or association in which the public official or employee or immediate family owns or controls more than five per cent. No public official or employee shall participate within the scope of duties as a public official or employee, except through ministerial functions as defined in division (A) of this section, in any license or rate-making proceeding that directly affects the license or rates of any person to whom the public official or employee or immediate family, or a partnership, trust, business trust, corporation, or association of which the public official or employee or the public official's or employee's immediate family owns or controls more than five per cent, has sold goods or services totaling more than one thousand dollars during the preceding year, unless the public official or employee has filed a written statement acknowledging that sale with the clerk or secretary of the public agency and the statement is entered in any public record of the agency's proceedings. This division shall not be construed to require the disclosure of clients of attorneys or persons licensed under section 4732.12 or 4732.15 of the Revised Code, or patients of persons certified under section 4731.14 of the Revised Code.

(D) No public official or employee shall use or authorize the use of the authority or influence of office or employment to secure anything of value or the promise or offer of anything of value that is of such a character as to manifest a substantial and improper influence upon the public official or employee with respect to that person's duties.

(E) No public official or employee shall solicit or accept anything of value that is of such a character as to manifest a substantial and improper influence upon the public official or employee with respect to that person's duties.

(F) No person shall promise or give to a public official or employee anything of value that is of such a character as to manifest a substantial and improper influence upon the public official or employee with respect to that person's duties.

(G) In the absence of bribery or another offense under the Revised Code or a purpose to defraud, contributions made to a campaign committee, political party, legislative campaign fund, political action committee, or political contributing entity on behalf of an elected public officer or other public official or employee who seeks elective office shall be considered to accrue ordinarily to the public official or employee for the purposes of divisions (D), (E), and (F) of this section.

As used in this division, "contributions," "campaign committee," "political party," "legislative campaign fund," "political action committee," and "political contributing entity" have the same meanings as in section 3517.01 of the Revised Code.

(H)

(1) No public official or employee, except for the president or other chief administrative officer of or a member of a board of trustees of a state institution of higher education as defined in section 3345.011 of the Revised Code, who is required to file a financial disclosure statement under section 102.02 of the Revised Code shall solicit or accept, and no person shall give to that public official or employee, an honorarium. Except as provided in division (H)(2) of this section, this division and divisions (D), (E), and (F) of this section do not prohibit a public official or employee who is required to file a financial disclosure statement under section 102.02 of the Revised Code from accepting and do not prohibit a person from giving to that public official or employee the payment of actual travel expenses, including any expenses incurred in connection with the travel for lodging, and meals, food, and beverages provided to the public official or employee at a meeting at which the public official or employee participates in a panel, seminar, or speaking engagement or provided to the public official or employee at a meeting or convention of a national organization to which any state agency, including, but not limited to, any state legislative agency or state institution of higher education as defined in section 3345.011 of the Revised Code, pays membership dues. Except as provided in division (H)(2) of this section, this division and divisions (D), (E), and (F) of this section do not prohibit a public official or employee who is not required to file a financial disclosure statement under section 102.02 of the Revised Code from accepting and do not prohibit a person from promising or giving to that public official or employee an honorarium or the payment of travel, meal, and lodging expenses if the honorarium, expenses, or both were paid in recognition of demonstrable business, professional, or esthetic interests of the public official or employee that exist apart from public office or employment, including, but not limited to, such a demonstrable interest in public speaking and were not paid by any person or other entity, or by any representative or association of those persons or entities, that is regulated by, doing business with, or seeking to do business with the department, division, institution, board, commission, authority, bureau, or other instrumentality of the governmental entity with which the public official or employee serves.

(2) No person who is a member of the board of a state retirement system, a state retirement system investment officer, or an employee of a state retirement system whose position involves substantial and material exercise of discretion in the investment of retirement system funds shall solicit or accept, and no person shall give to that board member, officer, or employee, payment of actual travel expenses, including expenses incurred with the travel for lodging, meals, food, and beverages.

(I) A public official or employee may accept travel, meals, and lodging or expenses or reimbursement of expenses for travel, meals, and lodging in connection with conferences, seminars, and similar events related to official duties if the travel, meals, and lodging, expenses, or reimbursement is not of such a character as to manifest a substantial and improper influence upon the public official or employee with respect to that person's duties. The house of representatives and senate, in their code of ethics, and the Ohio ethics commission, under section 111.15 of the Revised Code, may adopt rules setting standards and conditions for the furnishing and acceptance of such travel, meals, and lodging, expenses, or reimbursement.

A person who acts in compliance with this division and any applicable rules adopted under it, or any applicable, similar rules adopted by the supreme court governing judicial officers and employees, does not violate division (D), (E), or (F) of this section. This division does not preclude any person from seeking an advisory opinion from the appropriate ethics commission under section 102.08 of the Revised Code.

(J) For purposes of divisions (D), (E), and (F) of this section, the membership of a public official or employee in an organization shall not be considered, in and of itself, to be of such a character as to manifest a substantial and improper influence on the public official or employee with respect to that person's duties. As used in this division, "organization" means a church or a religious, benevolent, fraternal, or professional organization that is tax exempt under subsection 501(a) and described in subsection 501(c)(3), (4), (8), (10), or (19) of the "Internal Revenue Code of 1986." This division does not apply to a public official or employee who is an employee of an organization, serves as a trustee, director, or officer of an organization, or otherwise holds a fiduciary relationship with an organization. This division does not allow a public official or employee who is a member of an organization to participate, formally or informally, in deliberations, discussions, or voting on a matter or to use the public official's or employee's official position with regard to the interests of the organization on the matter if the public official or employee has assumed a particular responsibility in the organization with respect to the matter or if the matter would affect that person's personal, pecuniary interests.

(K) It is not a violation of this section for a prosecuting attorney to appoint assistants and employees in accordance with division (B) of section 309.06 and section 2921.421 of the Revised Code, for a chief legal officer of a municipal corporation or an official designated as prosecutor in a municipal corporation to appoint assistants and employees in accordance with sections 733.621 and 2921.421 of the Revised Code, for a township law director appointed under section 504.15 of the Revised Code to appoint assistants and employees in accordance with sections 504.151 and 2921.421 of the Revised Code, or for a coroner to appoint assistants and employees in accordance with division (B) of section 313.05 of the Revised Code.

As used in this division, "chief legal officer" has the same meaning as in section 733.621 of the Revised Code.

(L) No present public official or employee with a casino gaming regulatory function shall indirectly invest, by way of an entity the public official or employee has an ownership interest or control in, or directly invest in a casino operator, management company, holding company, casino facility, or gaming-related vendor. No present public official or employee with a casino gaming regulatory function shall directly or indirectly have a financial interest in, have an ownership interest in, be the creditor or hold a debt instrument issued by, or have an interest in a contractual or service relationship with a casino operator, management company, holding company, casino facility, or gaming-related vendor. This section does not prohibit or limit permitted passive investing by the public official or employee.

As used in this division, "passive investing" means investment by the public official or employee by means of a mutual fund in which the public official or employee has no control of the investments or investment decisions. "Casino operator," "holding company," "management company," "casino facility," and "gaming-related vendor" have the same meanings as in section 3772.01 of the Revised Code.

(M) A member of the Ohio casino control commission, the executive director of the commission, or an employee of the commission shall not:

(1) Accept anything of value, including but not limited to a gift, gratuity, emolument, or employment from a casino operator, management company, or other person subject to the jurisdiction of the commission, or from an officer, attorney, agent, or employee of a casino operator, management company, or other person subject to the jurisdiction of the commission;

(2) Solicit, suggest, request, or recommend, directly or indirectly, to a casino operator, management company, or other person subject to the jurisdiction of the commission, or to an officer, attorney, agent, or employee of a casino operator, management company, or other person subject to the jurisdiction of the commission, the appointment of a person to an office, place, position, or employment;

(3) Participate in casino gaming or any other amusement or activity at a casino facility in this state or at an affiliate gaming facility of a licensed casino operator, wherever located.

In addition to the penalty provided in section 102.99 of the Revised Code, whoever violates division (M)(1), (2), or (3) of this section forfeits the individual's office or employment.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 09-05-2001; 09-15-2004; 03-31-2005; 04-26-2005



Section 102.031 - Conflicts of interest of member of general assembly.

(A) As used in this section:

(1) "Business associate" means a person with whom a member of the general assembly is conducting or undertaking a financial transaction.

(2) "Contribution" has the same meaning as in section 3517.01 of the Revised Code.

(3) "Employee" does not include a member of the general assembly whose nonlegislative position of employment does not involve the performance of or the authority to perform administrative or supervisory functions; or whose nonlegislative position of employment, if the member is a public employee, does not involve a substantial and material exercise of administrative discretion in the formulation of public policy, expenditure of public funds, enforcement of laws and rules of the state or a county or city, or execution of other public trusts.

(B) No member of the general assembly shall vote on any legislation that the member knows is then being actively advocated if the member is one of the following with respect to a legislative agent or employer that is then actively advocating on that legislation:

(1) An employee;

(2) A business associate;

(3) A person, other than an employee, who is hired under contract to perform certain services, and that position involves a substantial and material exercise of administrative discretion in the formulation of public policy.

(C) No member of the general assembly shall knowingly accept any of the following from a legislative agent or a person required to file a statement described in division (A)(2) of section 102.021 of the Revised Code:

(1) The payment of any expenses for travel or lodging except as otherwise authorized by division (H) of section 102.03 of the Revised Code;

(2) More than seventy-five dollars aggregated per calendar year as payment for meals and other food and beverages, other than for those meals and other food and beverages provided to the member at a meeting at which the member participates in a panel, seminar, or speaking engagement, at a meeting or convention of a national organization to which any state agency, including, but not limited to, any legislative agency or state institution of higher education as defined in section 3345.011 of the Revised Code, pays membership dues, or at a dinner, party, or function to which all members of the general assembly or all members of either house of the general assembly are invited;

(3) A gift of any amount in the form of cash or the equivalent of cash, or a gift of any other thing of value whose value exceeds seventy-five dollars. As used in division (C)(3) of this section, "gift" does not include any contribution or any gifts of meals and other food and beverages or the payment of expenses incurred for travel to destinations either inside or outside this state that is received by a member of the general assembly and that is incurred in connection with the member's official duties.

(D) It is not a violation of division (C)(2) of this section if, within sixty days after receiving notice from a legislative agent that the legislative agent has provided a member of the general assembly with more than seventy-five dollars aggregated in a calendar year as payment for meals and other food and beverages, the member of the general assembly returns to that legislative agent the amount received that exceeds seventy-five dollars.

(E) The joint legislative ethics committee may impose a fine of not more than one thousand dollars upon a member of the general assembly who violates division (B) of this section.

Effective Date: 09-05-2001; 05-18-2005



Section 102.04 - No compensation to elected or appointed state official other than from agency served.

(A) Except as provided in division (D) of this section, no person elected or appointed to an office of or employed by the general assembly or any department, division, institution, instrumentality, board, commission, or bureau of the state, excluding the courts, shall receive or agree to receive directly or indirectly compensation other than from the agency with which he serves for any service rendered or to be rendered by him personally in any case, proceeding, application, or other matter that is before the general assembly or any department, division, institution, instrumentality, board, commission, or bureau of the state, excluding the courts.

(B) Except as provided in division (D) of this section, no person elected or appointed to an office of or employed by the general assembly or any department, division, institution, instrumentality, board, commission, or bureau of the state, excluding the courts, shall sell or agree to sell, except through competitive bidding, any goods or services to the general assembly or any department, division, institution, instrumentality, board, commission, or bureau of the state, excluding the courts.

(C) Except as provided in division (D) of this section, no person who is elected or appointed to an office of or employed by a county, township, municipal corporation, or any other governmental entity, excluding the courts, shall receive or agree to receive directly or indirectly compensation other than from the agency with which he serves for any service rendered or to be rendered by him personally in any case, proceeding, application, or other matter which is before any agency, department, board, bureau, commission, or other instrumentality, excluding the courts, of the entity of which he is an officer or employee.

(D) A public official who is appointed to a nonelective office or a public employee shall be exempted from division (A), (B), or (C) of this section if both of the following apply:

(1) The agency to which the official or employee wants to sell the goods or services, or before which the matter that involves the rendering of his services is pending, is an agency other than the one with which he serves;

(2) Prior to rendering the personal services or selling or agreeing to sell the goods or services, he files a statement with the appropriate ethics commission, with the public agency with which he serves, and with the public agency before which the matter is pending or that is purchasing or has agreed to purchase goods or services.

The required statement shall contain the official's or employee's name and home address, the name and mailing address of the public agencies with which he serves and before which the matter is pending or that is purchasing or has agreed to purchase goods or services, and a brief description of the pending matter and of the personal services to be rendered or a brief description of the goods or services to be purchased. The statement shall also contain the public official's or employee's declaration that he disqualifies himself for a period of two years from any participation as such public official or employee in any matter involving any public official or employee of the agency before which the present matter is pending or to which goods or services are to be sold. The two-year period shall run from the date of the most recently filed statement regarding the agency before which the matter was pending or to which the goods or services were to be sold. No person shall be required to file statements under this division with the same public agency regarding a particular matter more than once in a calendar year.

(E) No public official or employee who files a statement or is required to file a statement under division (D) of this section shall knowingly fail to disqualify himself from any participation as a public official or employee of the agency with which he serves in any matter involving any official or employee of an agency before which a matter for which he rendered personal services was pending or of a public agency that purchased or agreed to purchase goods or services.

(F) This section shall not be construed to prohibit the performance of ministerial functions including, but not limited to, the filing, or amendment of tax returns, applications for permits and licenses, incorporation papers, and other documents.

Effective Date: 10-20-1980



Section 102.05 - Ohio ethics commission created.

There is hereby created the Ohio ethics commission consisting of six members, three of whom shall be members of each of the two major political parties, to be appointed by the governor with the advice and consent of the senate. Within thirty days of the effective date of this section, the governor shall make initial appointments to the commission. Of the initial appointments made to the commission, one shall be for a term ending one year after the effective date of this section, and the other appointments shall be for terms ending two, three, four, five, and six years, respectively, after the effective date of this section. Thereafter, terms of office shall be for six years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term.

No person shall be appointed to the commission or shall continue to serve as a member of the commission if the person is subject to section 102.02 of the Revised Code other than by reason of his appointment to the commission or if the person is a legislative agent registered under sections 101.70 to 101.79 of the Revised Code or an executive agency lobbyist registered under sections 121.60 to 121.69 of the Revised Code. Each member shall be paid seventy-five dollars for each meeting held in the discharge of his official duties, except that no member shall be paid more than eighteen hundred dollars in any fiscal year. Each member shall be reimbursed for expenses actually and necessarily incurred in the performance of his official duties.

The commission shall meet within two weeks after all members have been appointed, at a time and place determined by the governor. At its first meeting, the commission shall elect a chairman and other officers that are necessary and shall adopt rules for its procedures. After the first meeting, the commission shall meet at the call of the chairman or upon the written request of a majority of the members. A majority of the members of the commission constitutes a quorum. The commission shall not take any action without the concurrence of a majority of the members of the commission.

The commission may appoint and fix the compensation of an executive director and other technical, professional, and clerical employees that are necessary to carry out the duties of the commission.

The commission may appoint hearing examiners to conduct hearings pursuant to section 102.06 of the Revised Code. The hearing examiners have the same powers and authority in conducting the hearings as is granted to the commission. Within thirty days after the hearing, the hearing examiner shall submit to the commission a written report of his findings of fact and conclusions of law and a recommendation of the action to be taken by the commission. The recommendation of the hearing examiner may be approved, modified, or disapproved by the commission, and no recommendation shall become the findings of the commission until so ordered by the commission. The findings of the commission shall have the same effect as if the hearing had been conducted by the commission. Hearing examiners appointed pursuant to this section shall possess the qualifications the commission requires. Nothing contained in this section shall preclude the commission from appointing a member of the commission to serve as a hearing examiner.

Effective Date: 03-02-1994



Section 102.06 - Powers and duties of ethics commission.

(A) The appropriate ethics commission shall receive and may initiate complaints against persons subject to this chapter concerning conduct alleged to be in violation of this chapter or section 2921.42 or 2921.43 of the Revised Code. All complaints except those by the commission shall be by affidavit made on personal knowledge, subject to the penalties of perjury. Complaints by the commission shall be by affidavit, based upon reasonable cause to believe that a violation has occurred.

(B) The appropriate ethics commission shall investigate complaints, may investigate charges presented to it, and may request further information, including the specific amount of income from a source, from any person filing with the commission a statement required by section 102.02 or 102.021 of the Revised Code, if the information sought is directly relevant to a complaint or charges received by the commission pursuant to this section. This information is confidential, except that the commission, in its discretion, may share information gathered in the course of any investigation with, or disclose the information to, the inspector general, any appropriate prosecuting authority, any law enforcement agency, or any other appropriate ethics commission. If the accused person is a member of the public employees retirement board, state teachers retirement board, school employees retirement board, board of trustees of the Ohio police and fire pension fund, or state highway patrol retirement board, or is a member of the bureau of workers' compensation board of directors, the appropriate ethics commission, in its discretion, also may share information gathered in the course of an investigation with, or disclose the information to, the attorney general and the auditor of state. The person so requested shall furnish the information to the commission, unless within fifteen days from the date of the request the person files an action for declaratory judgment challenging the legitimacy of the request in the court of common pleas of the county of the person's residence, the person's place of employment, or Franklin county. The requested information need not be furnished to the commission during the pendency of the judicial proceedings. Proceedings of the commission in connection with the declaratory judgment action shall be kept confidential except as otherwise provided by this section. Before the commission proceeds to take any formal action against a person who is the subject of an investigation based on charges presented to the commission, a complaint shall be filed against the person. If the commission finds that a complaint is not frivolous, and there is reasonable cause to believe that the facts alleged in a complaint constitute a violation of section 102.02, 102.021, 102.03, 102.04, 102.07, 2921.42, or 2921.43 of the Revised Code, it shall hold a hearing. If the commission does not so find, it shall dismiss the complaint and notify the accused person in writing of the dismissal of the complaint. The commission shall not make a report of its finding unless the accused person requests a report. Upon the request of the accused person, the commission shall make a public report of its finding. The person against whom the complaint is directed shall be given reasonable notice by certified mail of the date, time, and place of the hearing and a statement of the charges and the law directly involved and shall be given the opportunity to be represented by counsel, to have counsel appointed for the person if the person is unable to afford counsel without undue hardship, to examine the evidence against the person, to produce evidence and to call and subpoena witnesses in the person's defense, to confront the person's accusers, and to cross-examine witnesses. The commission shall have a stenographic record made of the hearing. The hearing shall be closed to the public.

(C)

(1)

(a) If, upon the basis of the hearing, the appropriate ethics commission finds by a preponderance of the evidence that the facts alleged in the complaint are true and constitute a violation of section 102.02, 102.021, 102.03, 102.04, 102.07, 2921.42, or 2921.43 of the Revised Code, it shall report its findings to the appropriate prosecuting authority for proceedings in prosecution of the violation and to the appointing or employing authority of the accused. If the accused person is a member of the public employees retirement board, state teachers retirement board, school employees retirement board, board of trustees of the Ohio police and fire pension fund, or state highway patrol retirement board, the commission also shall report its findings to the Ohio retirement study council.

(b) If the Ohio ethics commission reports its findings to the appropriate prosecuting authority under division (C)(1)(a) of this section and the prosecuting authority has not initiated any official action on those findings within ninety days after receiving the commission's report of them, the commission may publicly comment that no official action has been taken on its findings, except that the commission shall make no comment in violation of the Rules of Criminal Procedure or about any indictment that has been sealed pursuant to any law or those rules. The commission shall make no comment regarding the merits of its findings. As used in division (C)(1)(b) of this section, "official action" means prosecution, closure after investigation, or grand jury action resulting in a true bill of indictment or no true bill of indictment.

(2) If the appropriate ethics commission does not find by a preponderance of the evidence that the facts alleged in the complaint are true and constitute a violation of section 102.02, 102.021, 102.03, 102.04, 102.07, 2921.42, or 2921.43 of the Revised Code or if the commission has not scheduled a hearing within ninety days after the complaint is filed or has not finally disposed of the complaint within six months after it has been heard, it shall dismiss the complaint and notify the accused person in writing of the dismissal of the complaint. The commission shall not make a report of its finding unless the accused person requests a report. Upon the request of the accused person, the commission shall make a public report of the finding, but in this case all evidence and the record of the hearing shall remain confidential unless the accused person also requests that the evidence and record be made public. Upon request by the accused person, the commission shall make the evidence and the record available for public inspection.

(D) The appropriate ethics commission, or a member of the commission, may administer oaths, and the commission may issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and records. The commission shall issue subpoenas to compel the attendance of witnesses and the production of documents upon the request of an accused person. Section 101.42 of the Revised Code shall govern the issuance of these subpoenas insofar as applicable. Upon the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold proceedings in accordance with Chapter 2705. of the Revised Code. The commission or the accused person may take the depositions of witnesses residing within or without the state in the same manner as prescribed by law for the taking of depositions in civil actions in the court of common pleas.

(E) At least once each year, the Ohio ethics commission shall report on its activities of the immediately preceding year to the majority and minority leaders of the senate and house of representatives of the general assembly. The report shall indicate the total number of complaints received, initiated, and investigated by the commission, the total number of complaints for which formal hearings were held, and the total number of complaints for which formal prosecution was recommended or requested by the commission. The report also shall indicate the nature of the inappropriate conduct alleged in each complaint and the governmental entity with which any employee or official that is the subject of a complaint was employed at the time of the alleged inappropriate conduct.

(F) All papers, records, affidavits, and documents upon any complaint, inquiry, or investigation relating to the proceedings of the appropriate ethics commission shall be sealed and are private and confidential, except as otherwise provided in this section and section 102.07 of the Revised Code.

(G)

(1) When a complaint or charge is before it, the Ohio ethics commission or the appropriate prosecuting authority, in consultation with the person filing the complaint or charge, the accused, and any other person the commission or prosecuting authority considers necessary, may compromise or settle the complaint or charge with the agreement of the accused. The compromise or settlement may include mediation, restitution, rescission of affected contracts, forfeiture of any benefits resulting from a violation or potential violation of law, resignation of a public official or employee, or any other relief that is agreed upon between the commission or prosecuting authority and the accused.

(2) Any settlement agreement entered into under division (G)(1) of this section shall be in writing and be accompanied by a statement of the findings of the commission or prosecuting authority and the reasons for entering into the agreement. The commission or prosecuting authority shall retain the agreement and statement in the commission's or prosecuting authority's office and, in the commission's or prosecuting authority's discretion, may make the agreement, the statement, and any supporting information public, unless the agreement provides otherwise.

(3) If a settlement agreement is breached by the accused, the commission or prosecuting authority, in the commission's or prosecuting authority's discretion, may rescind the agreement and reinstitute any investigation, hearing, or prosecution of the accused. No information obtained from the accused in reaching the settlement that is not otherwise discoverable from the accused shall be used in any proceeding before the commission or by the appropriate prosecuting authority in prosecuting the violation. Notwithstanding any other section of the Revised Code, if a settlement agreement is breached, any statute of limitations for a violation of this chapter or section 2921.42 or 2921.43 of the Revised Code is tolled from the date the complaint or charge is filed until the date the settlement agreement is breached.

Effective Date: 09-05-2001; 09-15-2004; 05-18-2005; 09-29-2005; 2007 HB100 09-10-2007



Section 102.07 - No divulging of information in disclosure statements.

No member, employee, or agent of the Ohio ethics commission, board of commissioners on grievances and discipline of the supreme court, or joint legislative ethics committee shall divulge any information or any books, papers, or documents presented to the commission, joint legislative ethics committee, or board of commissioners on grievances and discipline without the consent, in writing, of the appropriate ethics commission, unless such books, papers, or documents were presented at a public hearing, except as provided in section 102.06 of the Revised Code.

No person shall divulge information that appears on a disclosure statement and is required to be kept confidential under division (B) of section 102.02 of the Revised Code.

Effective Date: 03-02-1994



Section 102.08 - Recommending legislation - advisory opinions.

(A) The Ohio ethics commission, the board of commissioners on grievances and discipline of the supreme court, and the joint legislative ethics committee may recommend legislation relating to ethics, conflicts of interest, and financial disclosure, and render advisory opinions with regard to questions concerning these matters for persons for whom it is the appropriate ethics commission.

(B) When the Ohio ethics commission or the board of commissioners on grievances and discipline of the supreme court renders an advisory opinion relating to a special set of circumstances involving ethics, conflict of interest, or financial disclosure under Chapter 102., section 2921.42, or section 2921.43 of the Revised Code, the person to whom the opinion was directed or who was similarly situated may reasonably rely upon such opinion and shall be immune from criminal prosecutions, civil suits, or actions for removal from his office or position of employment for a violation of Chapter 102., section 2921.42, or section 2921.43 of the Revised Code based on facts and circumstances covered by the opinion, if the opinion states there is no violation of Chapter 102., section 2921.42, or section 2921.43 of the Revised Code.

(C) When the joint legislative ethics committee renders an advisory opinion that has been publicly sought and that relates to a special set of circumstances involving ethics, conflicts of interest, or financial disclosure under Chapter 102. or section 2921.42 or 2921.43 of the Revised Code, the person to whom the opinion was directed or who was similarly situated may reasonably rely upon such opinion and shall be immune from criminal prosecutions, civil suits, or actions for removal from his office or position of employment for a violation of Chapter 102. or section 2921.42 or 2921.43 of the Revised Code based on the facts and circumstances covered by the opinion, if the opinion states that there is no violation of Chapter 102. or section 2921.42 or 2921.43 of the Revised Code. When the joint legislative ethics committee renders an advisory opinion that has been publicly sought, the advisory opinion is a public record available under section 149.43 of the Revised Code.

(D) When the joint legislative ethics committee renders a written opinion that has been privately sought and that relates to a special set of circumstances involving ethics, conflicts of interest, or financial disclosure under Chapter 102. or section 2921.42 or 2921.43 of the Revised Code, the written opinion does not have the legal effect of an advisory opinion issued under division (C) of this section. When the joint legislative ethics committee renders a written opinion that has been privately sought, the written opinion is not a public record available under section 149.43 of the Revised Code. The proceedings of the legislative ethics committee relating to a written opinion that has been privately sought shall be closed to the public and records relating to these proceedings are not public records available under section 149.43 of the Revised Code.

The person to whom a written opinion is issued under this division may request the committee to issue the written opinion as an advisory opinion. Upon receiving such a request and with the approval of a majority of the members of the committee, the committee may issue the written opinion as an advisory opinion. If the committee issues the written opinion as an advisory opinion, the advisory opinion has the same legal effect as an advisory opinion issued under division (C) of this section and is a public record available under section 149.43 of the Revised Code.

(E) The joint legislative ethics committee shall issue an advisory opinion under division (C) of this section or a written opinion under division (D) of this section, whether it is publicly or privately sought, only at a meeting of the committee and only with the approval of a majority of the members of the committee.

(F) The appropriate ethics commission shall provide a continuing program of education and information concerning the provisions of Chapter 102. and sections 2921.42 and 2921.43 of the Revised Code and other provisions of law pertaining to ethics, conflicts of interest, and financial disclosure.

Effective Date: 05-12-1994



Section 102.09 - Furnishing financial disclosure form to candidates.

(A) The secretary of state and the county board of elections shall furnish, to each candidate for elective office who is required to file a financial disclosure statement by section 102.02 of the Revised Code, a financial disclosure form, and shall notify the appropriate ethics commission, within fifteen days of the name of the candidate, and of the subsequent withdrawal, disqualification, or death of the candidate. The candidate shall acknowledge receipt of the financial disclosure form in writing.

(B) The secretary of state and the county board of elections shall furnish to each person who is appointed to fill a vacancy for an unexpired term in an elective office, and who is required to file a financial disclosure statement by section 102.02 of the Revised Code, a financial disclosure form, and shall notify the appropriate ethics commission within fifteen days of being notified by the appointing authority, of the name and position of the public official and the date of appointment. The person shall acknowledge receipt of the financial disclosure form in writing.

(C) The public agency or appointing authority that employs, appoints, or promotes any public official or employee who, as a result of such employment, appointment, or promotion, is required to file a financial disclosure statement by section 102.02 of the Revised Code, shall, within fifteen days of the employment, appointment, or promotion, furnish the public official or employee with a financial disclosure form, and shall notify the appropriate ethics commission of the name and position of the public official or employee and the date of employment, appointment, or promotion. The public official or employee shall acknowledge receipt of the financial disclosure form in writing.

(D) Within fifteen days after any public official or employee begins the performance of official duties, the public agency with which the official or employee serves or the appointing authority shall furnish the official or employee a copy of Chapter 102. and section 2921.42 of the Revised Code, and may furnish such other materials as the appropriate ethics commission prepares for distribution. The official or employee shall acknowledge their receipt in writing. The requirements of this division do not apply at the time of reappointment or reelection.

Effective Date: 03-09-1999



Section 102.10 - [Repealed].

Effective Date: 09-17-1986



Section 102.99 - Penalty.

(A) Whoever violates division (C) of section 102.02 or division (C) of section 102.031 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (D) of section 102.02 or section 102.021, 102.03, 102.04, or 102.07 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 03-02-1994; 05-18-2005






Chapter 103 - LEGISLATIVE SERVICES

Section 103.01 - [Repealed].

Effective Date: 09-26-1990



Section 103.02 - [Repealed].

Effective Date: 11-15-1981



Section 103.03 - Use of books and documents of other state agencies.

The director of the legislative service commission shall arrange with the proper officials of the Ohio state university, the Ohio state archaeological and historical society, the supreme court law library, and the Ohio state library, for the use of general books and references in their custody, and the proper officials of the Ohio state university, the Ohio state archaeological and historical society, and the Ohio state library are hereby directed to lend to the commission for the use of said commission such books and documents as he may require. The director is also authorized to give or lend to the proper officials of the Ohio state university, the Ohio state archaeological and historical society, and the Ohio state library, any books and documents which are not required by him.

Effective Date: 11-15-1981



Section 103.04 - [Repealed].

Effective Date: 11-15-1981



Section 103.05 - Codification of administrative rules - publications.

(A) The director of the legislative service commission shall be the codifier of the rules of the administrative agencies of the state. When a rule is filed under section 111.15, 119.04, 4141.14, or 5703.14 of the Revised Code, the director or the director's designee shall examine the rule. If the rule is not numbered or if the numbering of the rule is not in conformity with the system established by the director, the director shall give the rule its proper number by designating the proper number on the left hand margin of the rule. The number shall be the official administrative code number of the rule. Any number so assigned shall be published in any publication of the administrative code. Rules of the administrative code shall be cited and referred to by such official numbers.

The legislative service commission shall, pursuant to section 111.15 of the Revised Code, adopt, amend, and rescind any rules that are necessary to provide a uniform administrative code; to provide standards for use by the director in determining whether to include in the administrative code the full text of, or a reference to, any rule filed with the commission; to permit the director to discharge the director's duties and exercise the director's powers as described in this section; and to permit the director to discharge the director's duties and exercise the director's powers with respect to establishing and maintaining, and enhancing and improving, the electronic rule-filing system under section 103.0511 of the Revised Code.

When the commission adopts rules to provide standards for use by the director in determining whether to include the full text of, or a reference to, a rule in the administrative code, it shall consider all of the following:

(1) Whether the rule applies uniformly to all citizens of the state;

(2) Whether the rule applies uniformly to all political subdivisions of the state;

(3) Whether the rule affects the health, welfare, and safety of the citizens of the state;

(4) Whether the rule applies only to the internal affairs of the agency adopting the rule;

(5) The number of persons affected by the rule;

(6) Whether the rule affects the statutory or constitutional rights of any person.

The director or the director's designee shall accept any rule that is filed under section 111.15, 119.04, 4141.14, or 5703.14 of the Revised Code. If the director or the director's designee accepts a rule that is not in compliance with the rules of the commission, the director shall give notice of the noncompliance in electronic form to the agency that filed the rule within thirty days after the date on which the rule is filed. The notice shall indicate why the rule does not comply with the rules of the commission and how the rule can be brought into compliance. The failure of the director to give an agency notice within the thirty-day period shall presumptively establish that the rule complies with the rules of the commission.

(B) Any person may publish an acceptable code. The director shall approve as acceptable any person's publication of the code conforming to the requirements of this division.

An Ohio administrative code approved as acceptable by the director shall:

(1) Contain a compilation of the full text of, or a reference to, each rule filed under sections 111.15, 119.04, 4141.14, and 5703.14 of the Revised Code;

(2) Presumptively establish the rules of all agencies adopting rules under section 111.15, 4141.14, 5703.14, or Chapter 119. of the Revised Code that are in effect on the day of its initial publication;

(3) Contain the full text of, or a reference to, each rule adopted after its initial publication and be updated at least quarterly;

(4) Contain an index of the rules and references to rules that are included in the code and each supplement using terms easily understood by the general public;

(5) Be published in electronic or print format following, to the extent possible, the subject matter arrangement of the Revised Code;

(6) Be numbered according to the numbering system devised by the director.

(C) The director may prepare and publish the code, or contract with any person under this division to prepare and publish the code. Any code published under this division shall include all of the requirements of division (B) of this section. In addition, the director shall furnish any code or supplement published under this division to any person who requests the code or supplement upon payment of a charge established by the director, not to exceed the cost of preparation and publication.

Upon the request of the director of the legislative service commission under this division, the director of administrative services, in accordance with the competitive selection procedure of Chapter 125. of the Revised Code, shall let a contract for the compilation, preparation, and printing or publication of the administrative code and supplements.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-01-2002



Section 103.051 - Register of Ohio.

The "Register of Ohio" is an electronic publication that functions as a gazette to which members of the public may readily resort for notice of and information about rule-making processes. The director of the legislative service commission shall publish the register. The register is to include all rule-making documents that are required by statute to be published in the register. The director shall display the register free of charge on the internet, and shall ensure that printed copies of all or part of a document published in the register can be easily produced by users of the internet.

The director, taking into consideration the public notice and information functions performed by the register, shall update the register at reasonable intervals, but not less often than weekly. The director shall establish a reasonable deadline before each updating. A document received by the director on or before a deadline is to be published in the register upon the register's next updating. The director shall purge a document from the register when its display no longer serves the public notice and information functions performed by the register.

The director upon request of any person shall provide the person with a printed copy of all or part of a document published in the register. The director may charge and collect a fee for this service. Any such fee is not to exceed the actual cost of printing and delivering the printed copy to the person requesting it. The director shall deposit the fees into the state treasury to the credit of the register of Ohio fund.

Effective Date: 10-01-1999



Section 103.0511 - Electronic rule-filing system established.

The director of the legislative service commission shall establish and maintain, and enhance and improve, an electronic rule-filing system connecting:

(A) The legislative service commission, the joint committee on agency rule review, and the secretary of state;

(B) The governor, the senate and house of representatives, and the clerks of the senate and house of representatives;

(C) Each agency that files rules and other rule-making and rule-related documents with the legislative service commission, the joint committee on agency rule review, the governor, the secretary of state, the general assembly, or a committee of the senate or house of representatives under section 111.15, 117.20, 119.03, 119.031, 119.032, 119.0311, 119.04, 121.24, 121.39, 127.18, 4141.14, 5117.02, or 5703.14 of the Revised Code or any other statute;

(D) The several publishers of the Administrative Code;

(E) The common sense initiative office; and

(F) Any other person or governmental officer or entity whose inclusion in the system is required for the system to be a complete electronic rule-filing system.

The electronic rule-filing system is to enable rules and rule-making and rule-related documents to be filed, and official responses to these filings to be made, exclusively by electronic means.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 09-15-1999



Section 103.0512 - Rule filings during system shutdown.

If there is an expected or unexpected shut down of the whole or part of the electronic rule-filing system, such as for maintenance or because of hardware or software failure, the director of the legislative service commission may temporarily authorize an agency that is required to file rules and other rule-making and rule-related documents exclusively in electronic form nevertheless to file rules and other rule-making and rule-related documents in print form.

Effective Date: 04-01-2002



Section 103.052 - Assistance by state agencies in publishing register of Ohio.

The director of the legislative service commission may request an agency to provide the director with assistance that is within the agency's competence and that is reasonably necessary to ensure the director's successful, efficient, and timely electronic publication of the register of Ohio.

Effective Date: 10-01-1999



Section 103.053 - Reimbursement of costs from agency.

To recover a portion of the cost of publishing the register of Ohio, the director of the legislative service commission may seek reimbursement from an agency of actual costs the director incurs in publishing the agency's documents in the register. The amount sought for reimbursement is to be an amount proportional to the internet space allocated to the agency for publishing the agency's documents in the register, and is to be reduced by the value of assistance the agency has provided to the director with respect to publication of the register. The director shall deposit reimbursements into the state treasury to the credit of the register of Ohio fund.

Effective Date: 10-01-1999



Section 103.054 - Register of Ohio fund.

The register of Ohio fund is hereby created in the state treasury. The director of the legislative service commission shall use money in the fund to defray costs of publishing the register of Ohio. Investment earnings of the fund are to be credited to the fund.

Effective Date: 10-01-1999



Section 103.11 - Ohio legislative service commission organization.

There is hereby created, in the legislative branch of government, the Ohio legislative service commission consisting of fourteen members as follows: six members shall be members of the senate appointed by the president of the senate, not more than four of whom shall be members of the same political party; six members shall be members of the house of representatives appointed by the speaker of the house of representatives, not more than four of whom shall be members of the same political party; the president of the senate; and the speaker of the house of representatives.

The members of the commission who are appointed from the membership of the senate and the house of representatives shall serve during their term as a member of the general assembly and until their successors are appointed and qualified, notwithstanding the adjournment of the general assembly of which they are members or the expiration of their terms as members of such general assembly. A vacancy in the office of any member of the commission shall be filled for the unexpired term in the same manner as the original appointment.

The commission shall organize by selecting from its membership a chairman and a vice-chairman.

The members of the commission and members of committees thereof shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

Effective Date: 01-08-1979



Section 103.12 - Ohio legislative service commission committees.

The Ohio legislative service commission may appoint committees consisting of members of the general assembly and such citizens having special knowledge on a particular subject as the commission may determine, to study and report on assigned subjects. At least one member of the commission shall be a member of each committee.

No committee study or report shall be published by the commission until such study or report has been approved for publication by a majority of the committee making the study or report.

Effective Date: 11-11-1965



Section 103.13 - Powers and duties of legislative service commission.

The Ohio legislative service commission shall:

(A) Conduct research, make investigations, and secure information or data on any subject and make reports thereon to the general assembly;

(B) Ascertain facts and make reports concerning the state budget, the revenues and expenditures of the state, and of the organization and functions of the state, its departments, subdivisions, and agencies;

(C) Make surveys, investigations, and studies, and compile data, information, and records on any question which may be referred to it by either house of the general assembly or any standing committee of the general assembly;

(D) Assist and cooperate with any interim legislative committee or other agency created by the general assembly;

(E) Prepare or advise in the preparation of any bill or resolution, when requested by any member of the general assembly;

(F) Collect, classify, and index the documents of the state which shall include executive and legislative documents and departmental reports and keep on file all bills, resolutions, and official journals printed by order of either house of the general assembly;

(G) Provide members of the general assembly with impartial and accurate information and reports concerning legislative problems in accordance with rules prescribed by the commission;

(H) Annually collect the reports required by section 4743.01 of the Revised Code and prepare a report evaluating the extent to which state boards and commissions which regulate occupations are financially self-supporting. The report shall be presented to the speaker and the minority leader of the house of representatives, the president and the minority leader of the senate, and the chairperson and ranking minority member of the finance committees of both houses, on or before the thirty-first day of December each year.

(I) Codify the rules of administrative agencies of the state in accordance with the provisions of section 103.05 of the Revised Code;

(J) Publish the register of Ohio under section 103.051 of the Revised Code;

(K) Operate the electronic rule-filing system under section 103.0511 of the Revised Code.

Effective Date: 09-15-1999



Section 103.131 - Codification and numbering of laws.

The director of the legislative service commission shall be the codifier of the laws of the state. When an act of a general and permanent nature passed by the general assembly becomes a law and is filed with the secretary of state, such director shall examine the same and if there is no sectional numbering on the act or if such numbering is not in conformity with the Revised Code, the director shall give such section of the act its proper sectional number by designating the proper number or numbers on the left hand margin of the enrolled bill. Such number shall be the official code number of the section. Number so assigned shall be published in the session laws and in any publication of the Revised Code. Sections of the Revised Code shall be cited and referred to by such official numbers.

Effective Date: 06-30-1955



Section 103.132 - Electronic database of school district revenue and expenditure data.

The legislative service commission, in conjunction with the legislative information systems office, shall establish and maintain an electronic database containing current and historical revenue and expenditure data for each school district in the state that is easy to use and readily accessible through the internet.

Effective Date: 09-29-2005



Section 103.14 - Fiscal analysis prepared by legislative budget office.

(A) If a bill introduced in the general assembly appears to affect the revenues or expenditures of the state, a county, municipal corporation, township, school district, or other governmental entity of the state, the Ohio legislative budget office of the Ohio legislative service commission shall, before the bill is recommended for passage by the house committee or the senate committee of the general assembly to which the bill was referred and again before the bill is taken up for final consideration by either house of the general assembly, prepare a fiscal analysis of the bill or resolution. The fiscal analysis shall include an estimate, in dollars, of the amount by which the bill would increase or decrease revenues or expenditures and any other information the Ohio legislative budget office considers necessary to explain the fiscal effect of the bill or resolution.

(B) The Ohio legislative budget office shall distribute copies of a fiscal analysis in accordance with either of the following:

(1) For consideration by the senate or house rules committee, or the standing committee to which a bill is referred, two copies to the chairman together with a copy to each member of the committee;

(2) For final consideration, a copy to each member of the house that is considering the bill.

If the member who introduced the bill or resolution is not a member of the house or rules committee considering the bill, the Ohio legislative budget office shall send him a copy.

(C) In preparing a fiscal analysis the Ohio legislative budget office may request any department, division, institution, board, commission, authority, bureau, or other instrumentality or officer of the state, a county, municipal corporation, township, school district, or other governmental entity of the state to provide any of the following information:

(1) An estimate, in dollars, of the amount by which the bill or resolution would increase or decrease the revenues or expenditures received or made by the instrumentality, officer, or entity;

(2) Any other information the Ohio legislative budget office considers necessary for it to understand or explain the fiscal effect of the bill.

An instrumentality, officer, or entity shall comply with a request as soon as reasonably possible after it receives the request. The Ohio legislative budget office shall specify the manner of compliance in its request, and if necessary may specify a longer period of time than five days for compliance. The Ohio legislative budget office may consider any information provided under this division in preparing a fiscal analysis.

(D) The failure of the Ohio legislative budget office to prepare a fiscal analysis before a bill or resolution is taken up for consideration by the house or senate committees, or by either or both houses for final consideration shall not be construed to impair the validity of any bill passed by either or both houses of the general assembly.

Effective Date: 11-23-1977



Section 103.141 - [Repealed].

Effective Date: 2007 HB119 09-29-2007



Section 103.142 - Substitute versions of bills - conference committee reports.

(A) As used in this section, "committee" means any standing or select committee of the general assembly or of either house of the general assembly.

(B) Within five days after the effective date of this section, the legislative service commission shall meet to determine whether divisions (C) and (D) of this section should be implemented. If the commission determines that divisions (C) and (D) of this section should be implemented, the commission immediately shall adopt a resolution expressing its determination, and, after the adoption of the resolution, the legislative service commission and the legislative budget office of the legislative service commission shall perform the duties described in those divisions. If the commission determines that divisions (C) and (D) of this section should not be implemented, the commission immediately shall adopt a resolution expressing its determination, and the legislative service commission and the legislative budget office of the legislative service commission shall not perform the duties described in those divisions. If the commission adopts a resolution that implements divisions (C) and (D) of this section and the commission subsequently determines that the implementation of those divisions should be terminated, the commission, at a meeting, may adopt a resolution that supersedes the prior resolution. Upon the adoption of the superseding resolution, the legislative service commission and the legislative budget office of the legislative service commission shall not perform the duties specified in those divisions.

(C) Upon the adoption by the legislative service commission of a resolution as described in division (B) of this section that implements this division and division (D) of this section, if any member of the general assembly presents a substitute version of any bill to a committee for its consideration or to a subcommittee of a committee for its consideration or if a subcommittee of a committee reports a substitute version of a bill back to the committee served by the subcommittee, all of the following apply:

(1) The legislative service commission shall prepare and make available to each member of the committee or subcommittee to which the substitute version of the bill is presented or of the committee to which the substitute version of the bill is reported a document that describes each substantive difference between the substitute version of the bill and the version of the bill that was under consideration by the committee or subcommittee immediately preceding the presentation by the member of the substitute bill or that was assigned to the subcommittee that reported the substitute version of the bill back to the committee.

(2) The legislative budget office of the legislative service commission shall prepare and make available to each member of the committee or subcommittee described in division (B)(1) of this section a document that describes the differences in fiscal impact between the substitute version of the bill and the version of the bill that was under consideration by the committee or subcommittee immediately preceding the presentation by the member of the substitute bill or that was assigned to the subcommittee that reported the substitute version of the bill back to the committee.

(3) The legislative service commission shall retain copies of each document it prepares under division (C)(1) of this section and the legislative budget office of the legislative service commission shall retain copies of each document it prepares under division (C)(2) of this section. Each document prepared under either of those divisions is a public record open for inspection under section 149.43 of the Revised Code.

(D) Upon the adoption by the legislative service commission of a resolution as described in division (B) of this section that implements this division and division (C) of this section, if any conference committee appointed by the general assembly to resolve the differences between the houses of the general assembly regarding a bill submits a report back to the general assembly, all of the following apply:

(1) The legislative service commission shall prepare and make available to each member of the general assembly a document that describes each substantive provision included in the report of the conference committee.

(2) The legislative budget office of the legislative service commission shall prepare and make available to each member of the general assembly a document that describes the fiscal impact of the report of the conference committee.

(3) The legislative service commission shall retain copies of each document it prepares under division (D)(1) of this section and the legislative budget office of the legislative service commission shall retain copies of each document it prepares under division (D)(2) of this section. Each document prepared under either of those divisions is a public record open for inspection under section 149.43 of the Revised Code.

(E) The duties imposed by divisions (C) and (D) of this section upon the legislative service commission and the legislative budget office of the legislative service commission are in addition to any other duties imposed upon the commission or office by this chapter, by any other provision of law, or by any resolution, policy, or directive adopted by the commission.

Effective Date: 02-09-1994



Section 103.143 - Local impact statement of net additional cost to school districts, counties, townships, or municipal corporations.

In addition to its duties under section 103.14 of the Revised Code, the legislative service commission shall, in accordance with this section, review all bills assigned to a committee of the general assembly, complete the appropriate local impact statements required by this section, and compile and distribute these statements as required by division (D) of this section.

(A) Subject to division (F) of this section, whenever any bill is introduced into either house of the general assembly and receives second consideration pursuant to the rules of that house, the bill shall be reviewed immediately by the legislative budget officer. Upon completing this review, the legislative budget officer shall determine whether the bill could result in a net additional cost to school districts, counties, townships, or municipal corporations from any new or expanded program or service that school districts, counties, townships, or municipal corporations would be required to perform or administer under the bill. If the legislative budget officer determines that it could result in such a cost, the legislative service commission shall prepare a local impact statement in the manner specified in this section. Immediately upon determining the potential for a net additional cost, the legislative budget officer shall notify the sponsor of the bill, the chairperson of the committee to which the bill has been assigned, and the presiding officer and minority leader of the house in which the bill originates of the legislative budget officer's determination by signing and dating a statement to be delivered to them.

If a local impact statement is required, the legislative service commission shall, as soon as possible but no later than thirty days after the date the bill is scheduled for a first hearing in a committee in the house in which the bill was introduced or no later than thirty days after being requested to do so by the chairperson of such a committee, prepare a statement containing the most accurate estimate possible, in dollars, of the net additional costs, if any, that will be required of school districts, counties, townships, or municipal corporations to perform or administer a new or expanded program or service required under the bill. Copies of this statement shall be sent to the governor, the speaker of the house of representatives, the president of the senate, the sponsor of the bill, the minority leader in both houses, and the chairperson of the committee to which the bill has been assigned.

No bill for which a local impact statement is required by this section shall be voted out of committee until after the committee members have received and considered the statement or, if the bill was amended in committee, the revised statement, unless the bill is voted out of committee by a two-thirds vote of the membership of the committee.

(B) In preparing a local impact statement, the legislative service commission may request any department, division, institution, board, commission, authority, bureau, or other instrumentality or officer of the state, a school district, a county, a municipal corporation, or a township to provide any of the following information:

(1) An estimate, in dollars, of the amount by which the bill would increase or decrease the revenues received or expenditures made by the instrumentality, officer, or entity;

(2) Any other information the legislative service commission considers necessary for it to understand or explain the fiscal effect of the bill.

An instrumentality, officer, or entity shall comply with a request as soon as reasonably possible, but not later than fifteen days, after receiving it. The legislative service commission shall specify the manner of compliance in its request, and if necessary may specify a period of time longer than fifteen days for compliance. The legislative service commission may consider any information provided under division (B)(1) or (2) of this section in preparing a local impact statement.

(C) Any time a bill is amended, the legislative service commission shall, as soon as reasonably possible, revise the local impact statement to reflect changes made by amendment.

(D) The legislative service commission shall annually compile the final local impact statements completed for all laws passed by both houses of the general assembly in the preceding year. It shall send a copy of this compilation as a draft report to associations or nonprofit organizations formed for the improvement of school districts or municipal, township, or county government or for their elected officials by the last day of July of each year. Upon receiving the draft report, these associations and organizations may comment about the actual fiscal impact of bills passed during the year covered by the report and forward those comments to the legislative service commission by the last day of August. The legislative service commission shall then prepare a final report consisting of the compiled local impact statements and all forwarded comments. The final report shall be completed by the last day of September and copies of the report shall be sent to the governor, the speaker of the house of representatives, and the president of the senate.

(E) As used in this section, "net additional cost" means any cost incurred or anticipated to be incurred by a school district, county, township, or municipal corporation in performing or administering a new or expanded program or service required by a state law other than any of the following:

(1) A cost arising from the exercise of authority granted by a state law rather than from the performance of a duty or obligation imposed by a state law;

(2) New duties or obligations that create only a minimal cost for affected school districts, counties, townships, or municipal corporations. The legislative service commission shall determine what constitutes such a minimal cost. Before making this determination, the legislative service commission shall notify the state organizations that represent school districts, counties, townships, and municipal corporations regarding the proposed determination and provide a thirty-day period for these organizations and individual school districts, counties, townships, and municipal corporations to comment on it.

(3) A cost arising from a law passed as a result of a federal mandate.

The amounts described in division (E)(2) of this section include only the amounts remaining after subtracting from such costs any revenues received or receivable by the school district, county, township, or municipal corporation on account of the program or service, including the following:

(a) Fees charged to the recipients of the program or service;

(b) State or federal aid paid specifically or categorically in connection with the program or service;

(c) Any offsetting savings resulting from the diminution or elimination of any other program or service directly attributable to the performance or administration of the required program or service.

(F) This section does not apply to any of the following:

(1) The main biennial operating appropriations bill;

(2) The biennial operating appropriations bill for state agencies supported by motor fuel tax revenue;

(3) The biennial operating appropriations bill or bills for the bureau of workers' compensation and the industrial commission;

(4) Any other bill that makes the principal biennial operating appropriations for one or more state agencies;

(5) The bill that primarily contains corrections and supplemental appropriations to the biennial operating appropriations bills;

(6) The main biennial capital appropriations bill;

(7) The bill that primarily contains reappropriations from previous capital appropriations bills.

Effective Date: 09-05-2001



Section 103.144 - Mandated benefit defined.

As used in sections 103.144 to 103.146 of the Revised Code:

(A) "Mandated benefit" means the following, when considered in the context of a sickness and accident insurance policy or a health insuring corporation policy, contract, or agreement:

(1) Any required coverage for a specific medical or health-related service, treatment, medication, or practice;

(2) Any required coverage for the services of specific health care providers;

(3) Any requirement that an insurer or health insuring corporation offer coverage to specific individuals or groups;

(4) Any requirement that an insurer or health insuring corporation offer specific medical or health-related services, treatments, medications, or practices to existing insureds or enrollees;

(5) Any required expansion of, or addition to, existing coverage;

(6) Any mandated reimbursement amount to specific health care providers.

(B) "Mandated benefit" does not include any required coverage or offer of coverage, any required expansion of, or addition to, existing coverage, or any mandated reimbursement amount to specific providers, as described in division (A) of this section, within the context of any public health benefits arrangement, including but not limited to, the coverage of beneficiaries enrolled in Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, pursuant to a medicare risk contract or medicare cost contract, or to the coverage of beneficiaries enrolled in Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, known as the medical assistance program or medicaid, provided by the Ohio department of job and family services under Chapter 5111. of the Revised Code.

Effective Date: 12-13-2001



Section 103.145 - Determining financial impact of mandated benefit.

(A) The chairperson of a standing committee of either house of the general assembly may, at any time, request the director of the legislative service commission to review any bill that is assigned to the chairperson's committee in order to determine whether the bill includes a mandated benefit. The director shall review the bill and notify the chairperson of the director's determination. If the director determines that the bill includes a mandated benefit, the presiding officer of the house that is considering the bill may request the director to arrange for the performance of an independent healthcare actuarial review of the mandated benefit. In making this arrangement, the director shall retain one or more independent actuaries on a consulting basis to determine the financial impact of the mandated benefit in accordance with section 103.146 of the Revised Code. Each actuary retained shall be a member in good standing of the American academy of actuaries. The director shall assist the actuary or actuaries in obtaining any information needed.

No later than sixty days after receiving the presiding officer's request to arrange for the performance of the actuarial review, the director shall submit the findings of the actuarial review to the chairperson of the committee to which the bill is assigned and to the ranking minority member of that committee.

(B) To assist the actuary or actuaries in obtaining information needed to perform the healthcare actuarial review, the legislative service commission may request any department, division, institution, board, commission, authority, bureau, or other instrumentality or officer of the state, a county, a municipal corporation, a township, a school district, or other governmental entity of the state to provide any information the commission requires for purposes of the review.

An instrumentality, officer, or entity shall comply with a request as soon as reasonably possible after receiving it. The commission shall specify the manner of compliance, and the period of time for compliance, in its request.

Effective Date: 12-13-2001



Section 103.146 - Independent healthcare actuarial review of mandated benefit consulting professionals.

In performing an independent healthcare actuarial review of a mandated benefit, the actuary or actuaries retained by the director of the legislative service commission shall consult with professionals knowledgeable in matters related to the performance of an actuarial review of a mandated benefit and shall consider the results of any professionally acceptable controlled trial and any other relevant research specifically centered around the benefit. The actuary or actuaries shall determine the extent to which:

(A) The mandated benefit will increase or decrease the administrative expenses of insurance companies and health insuring corporations;

(B) The mandated benefit will increase or decrease premiums;

(C) Small employers, medium-sized employers, large employers, and, if applicable, the state and political subdivisions of the state, will be financially impacted;

(D) The mandated benefit will increase or decrease the number of insured individuals in this state; and

(E) The mandated benefit will impact the total cost and quality of health care, including any potential cost savings that may be realized.

Effective Date: 12-13-2001



Section 103.147 - [Repealed].

Effective Date: 12-13-2001



Section 103.15 - Clerks to deliver documents to legislative service commission.

At the close of each second regular session of the general assembly, the clerk of the senate and the clerk of the house of representatives shall deliver to the director of the Ohio legislative service commission copies of all bills, joint resolutions, important petitions, memorials, and other legislative documents passed or presented during each session of the general assembly.

Effective Date: 03-09-1999



Section 103.16 - Public hearings of legislative service commission or its committees.

The Ohio legislative service commission or any committee thereof when so authorized by the commission is empowered to hold public hearings, at such times and places within the state as may be determined advisable or necessary to accomplish the purposes and intent of sections 103.11 to 103.22 of the Revised Code.

Effective Date: 06-13-1975



Section 103.17 - Subpoena power and contempt proceedings.

In the discharge of any duties imposed by law, any member of the Ohio legislative service commission shall have the authority throughout the state to administer oaths, issue subpoenas compelling the attendance of witnesses and the production of any papers, books, accounts, and testimony; and to cause the deposition of witnesses either residing in or without the state. In case of disobedience on the part of any person to comply with a subpoena issued on behalf of the commission, or on the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, it shall be the duty of the county prosecutor in any county, on application of the commission, to bring a proceeding for contempt.

Effective Date: 01-10-1961



Section 103.18 - Cooperation of state agencies.

The Ohio legislative service commission or any committee appointed by the commission may call upon any state department, university, agency, or officer, or agency of any political subdivision for such facilities and data as may be available and state departments, universities, agencies and officers, and agencies of political subdivisions shall cooperate with the commission or any committee appointed by the commission to the fullest possible extent.

Effective Date: 01-10-1961



Section 103.19 - Appointment of officers and employees.

The Ohio legislative service commission shall appoint and fix the compensation of a director and such other technical, professional and clerical employes and services as are necessary to carry out the powers and duties of the commission. All officers and employes of the commission shall serve at the pleasure of the commission. The director shall act as secretary of the commission and shall be the chief administrative officer of the commission.

Effective Date: 01-10-1961



Section 103.20 - Office space of legislative service commission.

The Ohio legislative service commission shall be provided with adequate office space in the state house. The director of the Ohio legislative service commission, with the approval of the commission, may obtain office space elsewhere in Columbus if the space in the state house is inadequate.

Effective Date: 07-01-1971



Section 103.21 - Appropriations for compensation and expenses.

(A) The compensation of the director and all officers and employees of the Ohio legislative service commission, the expenses of the commission, and the expenses of the director and the employees of the commission shall be paid out of appropriations made for that purpose upon vouchers approved by the director and the chairperson of the commission.

(B) The director of budget and management, upon the request of the director of the legislative service commission and with the approval of the chairperson and vice-chairperson of the commission, shall make transfers of all or part of an appropriation within the commission or from one fiscal year to another.

Effective Date: 06-30-2000



Section 103.22 - Meetings and procedure.

The Ohio legislative service commission shall meet as often as is necessary to perform its duties, provided that in any event it shall meet at least once each quarter. Eight members shall constitute a quorum, and the majority thereof shall have authority to act on new matters within the jurisdiction of the commission. They shall formulate rules of procedure and prescribe the policies for the performance of its duties and functions.

Effective Date: 01-10-1961



Section 103.23 - Legislative budget and program oversight commission.

The legislative service commission shall serve as a legislative budget and program oversight commission and may delegate to any committee it creates the responsibility to:

(A) Conduct program reviews of state agencies and departments or programs and activities within such agencies and departments, of the state's local assistance programs, and of state laws. As used in this section "program review" means an examination and review of any state agency, department, bureau, commission, or institution, or any activity, program, or law of the state to determine whether or to what extent the intent and goals of the organization, activity, program, or law are being achieved and whether funds appropriated have been efficiently and effectively expended;

(B) Continually review and evaluate federal and state government relationships and the fiscal, economic, and social implications thereof;

(C) Annually prepare and update long-range fiscal plans for the state;

(D) Provide staff to assist the controlling board in performing its duties and exercising its powers.

If in a program review the commission cites the failure of a program to meet intended goals, inadequate operating or administrative procedures or controls, fiscal or program reporting inaccuracies, waste, extravagance, unauthorized or unintended activities or programs, or other deficiencies, the head of the state department, agency, bureau, commission, or institution or the official responsible for the program shall respond to the report and inform the commission, at such times and in such manner and form as the commission determines, of any corrective actions that have been taken. The commission shall report the results of all program reviews to the general assembly.

No official of a state agency, department, bureau, commission, or institution shall refuse to provide or make available to the legislative service commission any information or records under its control or in its possession when requested to provide such information as part of the exercise of the commission's powers in this section and section 103.13 of the Revised Code unless the law dealing with the information or records specifically states that the commission is not authorized to review such information or records. No member or employee of the commission shall use any confidential information or record for any purpose except those authorized in this section and section 103.13 of the Revised Code.

Effective Date: 07-30-1979



Section 103.24 - Legislative agency telephone usage fund.

There is hereby created in the state treasury the legislative agency telephone usage fund. Money collected from the house of representatives, senate, and joint legislative ethics committee shall be credited to the fund, along with money collected from any other legislative agency that the legislative service commission determines should account for calls made from the agency's telephones through the fund. The fund shall be used to pay the telephone carriers for all such telephone calls.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 103.25 - Protection and maintenance of electronic documents.

The director of the legislative service commission shall take all necessary measures to protect and maintain the integrity and security of:

(A) All legislative and quasi-legislative documents stored in an electronic format, including any database that contains the Revised Code or Ohio administrative code; and

(B) The electronic rule-filing system.

Effective Date: 09-15-1999



Section 103.31, 103.32 - [Repealed].

Effective Date: 09-05-2001



Section 103.33 - [Repealed].

Effective Date: 09-13-1979



Section 103.34 to 103.38 - [Repealed].

Effective Date: 09-13-1979



Section 103.41 to 103.47 - [Repealed].

Effective Date: 12-02-1996



Section 103.51 - Legislative task force on redistricting, reapportionment, and demographic research.

(A) There is hereby created the legislative task force on redistricting, reapportionment, and demographic research, consisting of six members. The president of the senate shall appoint three members, not more than two of whom shall be members of the same political party. One member appointed by the president shall not be a member of the general assembly. The speaker of the house of representatives shall appoint three members, not more than two of whom shall be members of the same political party. One member appointed by the speaker shall not be a member of the general assembly.

Appointments to the task force shall be made within fifteen days after the commencement of the first regular session of each general assembly in the manner prescribed in this division. A vacancy on the task force shall be filled for the unexpired term in the same manner as the original appointment. Members of the task force shall serve on the task force until the appointments are made in the first regular session of the following general assembly or, in the case of task force members who also are general assembly members when appointed, until they are no longer general assembly members.

The president of the senate shall appoint a member of the task force, and the speaker of the house of representatives shall appoint a member of the task force, to serve as co-chairmen of the task force. The co-chairmen shall be members of different political parties. The co-chairmen may enter into any agreements on behalf of the task force and perform any acts that may be necessary or proper for the task force to carry out its powers and duties under this section.

(B) The members of the task force shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(C) The task force shall do all of the following:

(1) Provide such assistance to the general assembly and its committees as requested in order to help the general assembly fulfill its duty to establish districts for the election of representatives to congress;

(2) Provide such assistance to the apportionment board as requested in order to help it fulfill its duty to provide for the apportionment of this state for members of the general assembly. As used in this section, "apportionment board" means the persons designated in Section 1 of Article XI, Ohio Constitution, as being responsible for that apportionment.

(3) Engage in such research studies and other activities as the task force considers necessary or appropriate in the preparation and formulation of a plan for the next apportionment of the state for members of the general assembly and a plan for the next establishment of districts for the election of representatives to congress and in the utilization of census and other demographic and statistical data for policy analysis, program development, and program evaluation purposes for the benefit of the general assembly.

(D) Notwithstanding any provision of law to the contrary, the task force may do all of the following:

(1) Hire such employees and engage such experts and technical advisors and fix their compensation, and obtain such services, as are necessary for the task force to exercise its duties under this section;

(2) Authorize the providing of such services and the furnishing of such data by the task force to any state agency or political subdivision of this state as the task force may specify, on such terms and conditions as the task force may specify, including the amount of the payment for providing the services and furnishing the data;

(3) Conduct meetings and hearings both within and outside this state and otherwise exercise all of the powers of a standing or select committee of the general assembly;

(4) Request and receive from any state agency or political subdivision of this state such assistance and data as will enable the task force to exercise its powers and duties under this section.

Effective Date: 07-26-1991

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 103.52 to 103.57 - [Repealed].

Effective Date: 08-05-1981



Section 103.58 to 103.60 - [Repealed].

Effective Date: 04-24-1978



Section 103.61 - Ohio constitutional modernization commission.

The members of the Ohio constitutional modernization commission shall meet for the purpose of:

(A) Studying the Constitution of Ohio;

(B) Promoting an exchange of experiences and suggestions respecting desired changes in the Constitution;

(C) Considering the problems pertaining to the amendment of the Constitution;

(D) Making recommendations from time to time to the general assembly for the amendment of the Constitution.

A commission recommendation is void unless it receives a two-thirds vote of the membership of the commission.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.



Section 103.62 - Report to general assembly.

In the event of a call for a constitutional convention, the Ohio constitutional modernization commission shall report to the general assembly its recommendations with respect to the organization of a convention, and report to the convention its recommendations with respect to amendment of the Constitution.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.



Section 103.63 - Establishment; members; compensation.

There is established an Ohio constitutional modernization commission consisting of thirty-two members. Twelve members shall be appointed from the general assembly as follows: three by the president of the senate, three by the minority leader of the senate, three by the speaker of the house of representatives, and three by the minority leader of the house of representatives. Not later than January 1, 2012, and every two years thereafter, the twelve general assembly members shall meet, organize, and elect two co-chairpersons, who shall be from different political parties. The members shall then, by majority vote, appoint twenty commission members, not from the general assembly. All appointments shall end on the first day of January of every even-numbered year, and the commission shall then be re-created in the manner provided above. Members may be reappointed. Vacancies on the commission shall be filled in the manner provided for original appointments.

The members of the commission shall serve without compensation, but each member shall be reimbursed for actual and necessary expenses incurred while engaging in the performance of the member's official duties. Membership on the commission does not constitute holding another public office. The joint legislative ethics committee is the appropriate ethics commission as described in division (F) of section 102.01 of the Revised Code for matters relating to the public members appointed to the Ohio constitutional modernization commission.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/3/2012.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.

Related Legislative Provision: See 129th General AssemblyFile No.94,SB 208, §8

See 129th General AssemblyFile No.94,SB 208, §7

See 129th General AssemblyFile No.94,SB 208, §6

See 129th General AssemblyFile No.94,SB 208, §5

See 129th General AssemblyFile No.94,SB 208, §4

See 129th General AssemblyFile No.94,SB 208, §3



Section 103.64 - Receipt of and disbursement of funds; annual report.

The Ohio constitutional modernization commission may receive appropriations and grants, gifts, bequests, and devises and may expend any funds received in such a manner for the purpose of reimbursing members for actual and necessary expenses incurred while engaged in official duties, or for the purpose of meeting expenses incurred in any special research or study relating to the Constitution of Ohio. The commission shall file annually with the auditor of state, on or before the fifteenth day of March, a full report of all grants, gifts, bequests, and devises received during the preceding calendar year, stating the date when each was received and the purpose for which the funds received therefrom were expended.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.



Section 103.65 - Staff.

The Ohio constitutional modernization commission may employ professional, technical, and clerical employees as may be required successfully and efficiently to carry out the purposes of the commission. Funds for the compensation and reimbursement of employees shall be paid from the state treasury out of funds appropriated for the purpose. All disbursements of the commission shall be by voucher approved by one of the co-chairpersons of the commission.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.



Section 103.66 - Timing of reports.

The Ohio constitutional modernization commission shall make its first report to the general assembly not later than January 1, 2013. Thereafter, it shall report at least every two years until its work is completed.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.



Section 103.67 - Expiration of commission.

The Ohio constitutional modernization commission shall complete its work on or before July 1, 2021, and shall cease to exist at that time. The terms of all members shall expire July 1, 2021.

Added by 129th General AssemblyFile No.41,HB 188, §1, eff. 10/17/2011.



Section 103.70 - [Repealed].

Effective Date: 12-02-1996



Section 103.71 - Correctional institution inspection committee created.

There is hereby created a correctional institution inspection committee as a subcommittee of the legislative service commission. The committee shall consist of eight persons, four of whom shall be members of the senate appointed by the president of the senate, not more than two of whom shall be members of the same political party, and four of whom shall be members of the house of representatives appointed by the speaker of the house of representatives, not more than two of whom shall be members of the same political party. Initial appointments to the committee shall be made within fifteen days after the effective date of this section and in the manner prescribed in this section. Thereafter, appointments to the committee shall be made within fifteen days after the commencement of the first regular session of the general assembly and in the manner prescribed in this section. A vacancy on the committee shall be filled for the unexpired term in the same manner as the original appointment. Members of the committee shall serve on the committee until the appointments are made in the first regular session of the following general assembly, unless they cease to be members of the general assembly. The committee, subject to the oversight and direction of the legislative service commission, shall direct the work of the director and staff of the committee.

Effective Date: 09-29-1999



Section 103.72 - Officers - expenses.

The correctional institution inspection committee, by a vote of at least five members, shall select from its membership a chairman, vice-chairman, and a secretary. The members of the committee shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the discharge of their official duties.

Effective Date: 07-01-1993



Section 103.73 - Duties of correctional institution inspection committee.

(A) The correctional institution inspection committee shall do all of the following:

(1) Subject to division (C) of this section, establish and maintain a continuing program of inspection of each state correctional institution used for the custody, control, training, and rehabilitation of persons convicted of crime and of each private correctional facility. Subject to division (C) of this section, the committee may inspect any local correctional institution used for the same purposes. Subject to division (C) of this section, the committee, and each member of the committee, for the purpose of making an inspection pursuant to this section, shall have access to any state or local correctional institution, to any private correctional facility, or to any part of the institution or facility and shall not be required to give advance notice of, or to make prior arrangements before conducting, an inspection.

(2) Evaluate and assist in the development of programs to improve the condition or operation of correctional institutions;

(3) Prepare a report for submission to the succeeding general assembly of the findings the committee makes in its inspections and of any programs that have been proposed or developed to improve the condition or operation of the correctional institutions in the state. The report shall contain a separate evaluation of the inmate grievance procedure at each state correctional institution. The committee shall submit the report to the succeeding general assembly within fifteen days after commencement of that general assembly's first regular session.

(B) Subject to division (C) of this section, the committee shall make an inspection of each state correctional institution each biennium and of each private correctional facility each biennium. The inspection shall include attendance at one general meal period and one rehabilitative or educational program.

(C) An inspection of a state correctional institution, a private correctional facility, or a local correctional institution under division (A) or (B) of this section or under section 103.74 of the Revised Code, or an inspection under section 103.76 of the Revised Code, is subject to and shall be conducted in accordance with all of the following:

(1) The inspection shall not be conducted unless the chairperson of the committee grants prior approval for the inspection.

(2) The inspection shall be conducted by at least one staff member of the committee and may include one or more of the members appointed to the committee.

(3) Unless the chairperson of the committee determines that the inspection must be conducted outside of normal business hours for any reason, including emergency circumstances or a justifiable cause that perpetuates the mission of the committee, and the chairperson specifies in the grant of prior approval for the inspection that the chairperson has so determined, the inspection shall be conducted only during normal business hours. If the chairperson determines that the inspection must be conducted outside of normal business hours and the chairperson specifies in the grant of prior approval for the inspection that the chairperson has so determined, the inspection may be conducted outside of normal business hours.

(D) As used in this section:

(1) "Local public entity," "out-of-state prisoner," and "private contractor" have the same meanings as in section 9.07 of the Revised Code.

(2) "Private correctional facility" means a correctional facility in this state that houses out-of-state prisoners and that is operated by a private contractor under a contract with a local public entity pursuant to section 9.07 of the Revised Code.

Effective Date: 03-17-1998; 04-29-2005; 2008 SB147 04-07-2009



Section 103.74 - Subcommittees - organization - appropriations.

The correctional institution inspection committee may employ a director and any other nonlegal staff, who shall be in the unclassified service of the state, that are necessary for the committee to carry out its duties and may contract for the services of whatever nonlegal technical advisors are necessary for the committee to carry out its duties. The attorney general shall act as legal counsel to the committee.

The chairperson and vice-chairperson of the legislative service commission shall fix the compensation of the director. The director, with the approval of the director of the legislative service commission, shall fix the compensation of other staff of the committee in accordance with a salary schedule established by the director of the legislative service commission. Contracts for the services of necessary technical advisors shall be approved by the director of the legislative service commission.

The general assembly shall biennially appropriate to the correctional institution inspection committee an amount sufficient to enable the committee to perform its duties. Salaries and expenses incurred by the committee shall be paid from that appropriation upon vouchers approved by the chairperson of the committee.

Effective Date: 06-20-1996; 04-29-2005; 2008 SB147 04-07-2009

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 103.75 - Youth services facility defined.

As used in sections 103.76 to 103.79 of the Revised Code, "youth services facility" means a facility operated, or contracted for, by the department of youth services that is used for the care, protection, treatment, or secure confinement of any child committed to the department's custody.

Effective Date: 04-29-2005



Section 103.76 - Correctional institution inspection committee may inspect youth services facilities.

Subject to division (C) of section 103.73 of the Revised Code, the correctional institution inspection committee may make an inspection of any youth services facility at such times as it determines.

Effective Date: 04-29-2005



Section 103.77 - Access to youth services facilities for inspection.

Subject to division (C) of section 103.73 of the Revised Code, the correctional institution inspection committee, and each member of the committee, for the purpose of making inspections of youth services facilities shall have access to any youth services facility, or to any part of that facility and shall not be required to give advance notice of, or to make prior arrangements before conducting, an inspection.

Effective Date: 04-29-2005



Section 103.78 - Powers of committee regarding youth services facilities.

The correctional institution inspection committee may do the following:

(A) Subject to division (C) of section 103.73 of the Revised Code, establish and maintain a continuing program of inspection of youth services facilities;

(B) Evaluate and assist in the development of programs to improve the condition or operation of youth services facilities;

Effective Date: 04-29-2005



Section 103.79 - Report regarding youth services facilities inspections and proposed programs.

If the correctional institution inspection committee conducts inspections of youth services facilities during a biennium, the committee shall prepare a report for submission to the succeeding general assembly of the findings the committee makes in its inspections and of any programs that have been proposed or developed to improve the condition or operation of youth services facilities. The committee shall submit the report to the succeeding general assembly within fifteen days after commencement of that general assembly's first regular session.

Effective Date: 04-29-2005






Chapter 105 - GOVERNMENTAL RESEARCH

Section 105.01, 105.02 - [Repealed].

Effective Date: 10-01-1953



Section 105.09 to 105.12 - [Repealed].

Effective Date: 11-04-1959



Section 105.13 - [Repealed].

Effective Date: 09-17-1957



Section 105.14 - [Repealed].

Effective Date: 11-04-1959



Section 105.15, 105.16 - [Repealed].

Effective Date: 09-17-1957



Section 105.21 - State council of uniform state laws.

The governor shall appoint four competent persons who shall constitute a council of commissioners to be known as the state council of uniform state laws. Terms of office shall be for three years, commencing on the sixth day of June and ending on the fifth day of June, except that the appointment made to fill the vacancy existing on December 8, 1972, shall be made for a term ending June 5, 1973; and upon expiration of the term ending July 23, 1974, the new term which succeeds it shall commence on July 24, 1974, and end on June 5, 1977. Each commissioner shall hold office from the date of appointment until the end of the term for which the commissioner was appointed. The governor may remove any one or all of the commissioners for cause, and the governor may fill any vacancy by appointment. Any commissioner appointed to fill a vacancy occurring prior to the expiration of the term for which the commissioner's predecessor was appointed shall hold office for the remainder of such term. Any commissioner shall continue in office subsequent to the expiration date of the commissioner's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.22 - Officers and meetings.

The state council of uniform state laws shall meet in the office of the attorney general at least once each year. It shall organize by electing one of its members as president and another as secretary.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.23 - Duties.

The state council of uniform state laws shall collect and digest data concerning the prevailing law in the United States and other countries, upon special subjects where uniformity is important. It shall ascertain the best means to effect uniformity upon such subjects in the laws of the various states of the United States, especially upon the following subjects:

(A) Form and execution of conveyances;

(B) Commercial law, including:

(1) Bills of lading;

(2) Private corporations;

(3) Holidays;

(4) Fire insurance and life insurance;

(5) Negotiable instruments;

(6) Partnerships;

(7) Trade-marks;

(8) Unfair competition;

(9) Warehouse receipts.

(C) Pure food laws;

(D) Insolvency;

(E) Uniform hours of labor;

(F) Marriage and divorce;

(G) Notarial certificates;

(H) Execution and probate of wills.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.24 - Council may attend annual and other state conferences.

The commissioners of the council of uniform state laws may, on behalf of the state, attend the annual and other conferences of state commissioners for the promotion of uniformity of legislation in the United States.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.25 - Expenses of commissioners.

The commissioners of the state council of uniform state laws shall receive no compensation for their services. The actual traveling and other necessary expenses of each commissioner incurred in the discharge of official duties shall be paid by the state.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.26 - Assistant secretary - expenses - audits - accounts.

The state council of uniform state laws may incur expenses for an assistant secretary, postage, stationery, printing, and incidentals. The expenses authorized by this section and section 105.25 of the Revised Code shall be paid from moneys appropriated for that purpose. The council shall audit all bills and keep full and accurate accounts of its expenditures.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.27 - Record of proceedings - report.

The state council of uniform state laws shall keep a record of its proceedings. Not less than thirty days before each first regular session of the general assembly, the council shall make a report to the governor, which shall contain a statement of its transactions, together with such recommendations as it deems proper.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.31 to 105.40 - [Repealed].

Effective Date: 11-15-1981



Section 105.41 - Capitol square review and advisory board - funds.

(A) There is hereby created in the legislative branch of government the capitol square review and advisory board, consisting of twelve members as follows:

(1) Two members of the senate, appointed by the president of the senate, both of whom shall not be members of the same political party;

(2) Two members of the house of representatives, appointed by the speaker of the house of representatives, both of whom shall not be members of the same political party;

(3) Four members appointed by the governor, with the advice and consent of the senate, not more than three of whom shall be members of the same political party, one of whom shall be the chief of staff of the governor's office, one of whom shall represent the Ohio arts council, one of whom shall represent the Ohio historical society, and one of whom shall represent the public at large;

(4) One member, who shall be a former president of the senate, appointed by the current president of the senate. If the current president of the senate, in the current president's discretion, decides for any reason not to make the appointment or if no person is eligible or available to serve, the seat shall remain vacant.

(5) One member, who shall be a former speaker of the house of representatives, appointed by the current speaker of the house of representatives. If the current speaker of the house of representatives, in the current speaker's discretion, decides for any reason not to make the appointment or if no person is eligible or available to serve, the seat shall remain vacant.

(6) The clerk of the senate and the clerk of the house of representatives.

(B) Terms of office of each appointed member of the board shall be for three years, except that members of the general assembly appointed to the board shall be members of the board only so long as they are members of the general assembly and the chief of staff of the governor's office shall be a member of the board only so long as the appointing governor remains in office. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. In case of a vacancy occurring on the board, the president of the senate, the speaker of the house of representatives, or the governor, as the case may be, shall in the same manner prescribed for the regular appointment to the commission, fill the vacancy by appointing a member. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(C) The board shall hold meetings in a manner and at times prescribed by the rules adopted by the board. A majority of the board constitutes a quorum, and no action shall be taken by the board unless approved by at least six members or by at least seven members if a person is appointed under division (A)(4) or (5) of this section. At its first meeting, the board shall adopt rules for the conduct of its business and the election of its officers, and shall organize by selecting a chairperson and other officers as it considers necessary. Board members shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

(D) The board may do any of the following:

(1) Employ or hire on a consulting basis professional, technical, and clerical employees as are necessary for the performance of its duties. All employees of the board are in the unclassified service and serve at the pleasure of the board. For purposes of section 4117.01 of the Revised Code, employees of the board shall be considered employees of the general assembly, except that employees who are covered by a collective bargaining agreement on September 29, 2011, shall remain subject to the agreement until the agreement expires on its terms, and the agreement shall not be extended or renewed. Upon expiration of the agreement, the employees are considered employees of the general assembly for purposes of section 4117.01 of the Revised Code and are in the unclassified service and serve at the pleasure of the board.

(2) Hold public hearings at times and places as determined by the board;

(3) Adopt, amend, or rescind rules necessary to accomplish the duties of the board as set forth in this section;

(4) Sponsor, conduct, and support such social events as the board may authorize and consider appropriate for the employees of the board, employees and members of the general assembly, employees of persons under contract with the board or otherwise engaged to perform services on the premises of capitol square, or other persons as the board may consider appropriate. Subject to the requirements of Chapter 4303. of the Revised Code, the board may provide beer, wine, and intoxicating liquor, with or without charge, for those events and may use funds only from the sale of goods and services fund to purchase the beer, wine, and intoxicating liquor the board provides;

(5) Purchase a warehouse in which to store items of the capitol collection trust and, whenever necessary, equipment or other property of the board.

(E) The board shall do all of the following:

(1) Have sole authority to coordinate and approve any improvements, additions, and renovations that are made to the capitol square. The improvements shall include, but not be limited to, the placement of monuments and sculpture on the capitol grounds.

(2) Subject to section 3353.07 of the Revised Code, operate the capitol square, and have sole authority to regulate all uses of the capitol square. The uses shall include, but not be limited to, the casual and recreational use of the capitol square.

(3) Employ, fix the compensation of, and prescribe the duties of the executive director of the board and other employees the board considers necessary for the performance of its powers and duties;

(4) Establish and maintain the capitol collection trust. The capitol collection trust shall consist of furniture, antiques, and other items of personal property that the board shall store in suitable facilities until they are ready to be displayed in the capitol square.

(5) Perform repair, construction, contracting, purchasing, maintenance, supervisory, and operating activities the board determines are necessary for the operation and maintenance of the capitol square;

(6) Maintain and preserve the capitol square, in accordance with guidelines issued by the United States secretary of the interior for application of the secretary's standards for rehabilitation adopted in 36 C.F.R. part 67;

(7) Plan and develop a center at the capitol building for the purpose of educating visitors about the history of Ohio, including its political, economic, and social development and the design and erection of the capitol building and its grounds.

(F)

(1) The board shall lease capital facilities improved or financed by the Ohio building authority pursuant to Chapter 152. of the Revised Code for the use of the board, and may enter into any other agreements with the authority ancillary to improvement, financing, or leasing of those capital facilities, including, but not limited to, any agreement required by the applicable bond proceedings authorized by Chapter 152. of the Revised Code. Any lease of capital facilities authorized by this section shall be governed by division (D) of section 152.24 of the Revised Code.

(2) Fees, receipts, and revenues received by the board from the state underground parking garage constitute available receipts as defined in section 152.09 of the Revised Code, and may be pledged to the payment of bond service charges on obligations issued by the Ohio building authority pursuant to Chapter 152. of the Revised Code to improve, finance, or purchase capital facilities useful to the board. The authority may, with the consent of the board, provide in the bond proceedings for a pledge of all or a portion of those fees, receipts, and revenues as the authority determines. The authority may provide in the bond proceedings or by separate agreement with the board for the transfer of those fees, receipts, and revenues to the appropriate bond service fund or bond service reserve fund as required to pay the bond service charges when due, and any such provision for the transfer of those fees, receipts, and revenues shall be controlling notwithstanding any other provision of law pertaining to those fees, receipts, and revenues.

(3) All moneys received by the treasurer of state on account of the board and required by the applicable bond proceedings or by separate agreement with the board to be deposited, transferred, or credited to the bond service fund or bond service reserve fund established by the bond proceedings shall be transferred by the treasurer of state to such fund, whether or not it is in the custody of the treasurer of state, without necessity for further appropriation, upon receipt of notice from the Ohio building authority as prescribed in the bond proceedings.

(G)

(1) Except as otherwise provided in division (G)(2) of this section, all fees, receipts, and revenues received by the board from the state underground parking garage shall be deposited into the state treasury to the credit of the underground parking garage operating fund, which is hereby created, to be used for the purposes specified in division (F) of this section and for the operation and maintenance of the garage. All investment earnings of the fund shall be credited to the fund.

(2) There is hereby created the parking garage automated equipment fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. Money in the fund shall be used to purchase the automated teller machine quality dollar bills needed for operation of the parking garage automated equipment. The fund shall consist of fees, receipts, or revenues received by the board from the state underground parking garage; provided, however, that the total amount deposited into the fund at any one time shall not exceed ten thousand dollars. All investment earnings of the fund shall be credited to the fund.

(H) All donations received by the board shall be deposited into the state treasury to the credit of the capitol square renovation gift fund, which is hereby created. The fund shall be used by the board as follows:

(1) To provide part or all of the funding related to construction, goods, or services for the renovation of the capitol square;

(2) To purchase art, antiques, and artifacts for display at the capitol square;

(3) To award contracts or make grants to organizations for educating the public regarding the historical background and governmental functions of the capitol square. Chapters 125., 127., and 153. and section 3517.13 of the Revised Code do not apply to purchases made exclusively from the fund, notwithstanding anything to the contrary in those chapters or that section. All investment earnings of the fund shall be credited to the fund.

(I) Except as provided in divisions (G), (H), and (J) of this section, all fees, receipts, and revenues received by the board shall be deposited into the state treasury to the credit of the sale of goods and services fund, which is hereby created. Money credited to the fund shall be used solely to pay costs of the board other than those specified in divisions (F) and (G) of this section. All investment earnings of the fund shall be credited to the fund.

(J) There is hereby created in the state treasury the capitol square improvement fund, to be used by the board to pay construction, renovation, and other costs related to the capitol square for which money is not otherwise available to the board. Whenever the board determines that there is a need to incur those costs and that the unencumbered, unobligated balance to the credit of the underground parking garage operating fund exceeds the amount needed for the purposes specified in division (F) of this section and for the operation and maintenance of the garage, the board may request the director of budget and management to transfer from the underground parking garage operating fund to the capitol square improvement fund the amount needed to pay such construction, renovation, or other costs. The director then shall transfer the amount needed from the excess balance of the underground parking garage operating fund.

(K) As the operation and maintenance of the capitol square constitute essential government functions of a public purpose, the board shall not be required to pay taxes or assessments upon the square, upon any property acquired or used by the board under this section, or upon any income generated by the operation of the square.

(L) As used in this section, "capitol square" means the capitol building, senate building, capitol atrium, capitol grounds, the state underground parking garage, and the warehouse owned by the board.

(M) The capitol annex shall be known as the senate building.

(N) Any person may possess a firearm in a motor vehicle in the state underground parking garage at the state capitol building, if the person's possession of the firearm in the motor vehicle is not in violation of section 2923.16 of the Revised Code or any other provision of the Revised Code. Any person may store or leave a firearm in a locked motor vehicle that is parked in the state underground parking garage at the state capitol building, if the person's transportation and possession of the firearm in the motor vehicle while traveling to the garage was not in violation of section 2923.16 of the Revised Code or any other provision of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-28-2002; 05-06-2005; 2008 HB562 06-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.42 - Placement of commemorative work in house or senate.

Notwithstanding division (E) of section 105.41 of the Revised Code, the capitol square review and advisory board shall not place or cause to be placed any artwork, artifact, bust, memorial, monument, or other commemorative work in the hall or gallery of the house of representatives or the senate, or in the committee or other meeting rooms of the house of representatives or the senate, without first obtaining the approval of the speaker of the house of representatives or the speaker's designee, or of the president of the senate or the president's designee, as applicable. If so approved, the placement shall be made in accordance with any conditions accompanying the approval.

Effective Date: 05-06-2005



Section 105.45, 105.46 - [Repealed].

Effective Date: 09-05-2001



Section 105.51 to 105.56 - [Repealed].

Effective Date: 12-02-1996



Section 105.61, 105.62 - [Repealed].

Effective Date: 06-30-1998



Section 105.63 to 105.65 - [Repealed].

Effective Date: 03-22-1973



Section 105.70 to 105.82 - [Repealed].

Effective Date: 06-11-1963



Section 105.91 - Ohio judicial conference.

There is hereby established an Ohio judicial conference consisting of the judges of the supreme court, courts of appeals, common pleas courts, probate courts, juvenile courts, municipal courts, and county courts of Ohio organized and operated upon a voluntary membership basis for the purpose of studying the co-ordination of the work of the several courts of Ohio, the encouragement of uniformity in the application of the law, rules, and practice throughout the state and within each division of the courts as an integral part of the judicial system of the state; to promote an exchange of experience and suggestions respecting the operation of the judicial system; and in general to consider the business and problems pertaining to the administration of justice and to make recommendations for its improvement.

Effective Date: 08-19-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.911 - Judicial impact statement.

(A) If a bill or resolution introduced in the general assembly appears to affect the revenues or expenditures of the courts of Ohio, to increase or decrease the workload or caseload of judges or members of their staffs, or to affect case disposition, the Ohio judicial conference may prepare a judicial impact statement of the bill or resolution on its own initiative or at the request of any member of the general assembly. The Ohio judicial conference may prepare a judicial impact statement before the bill or resolution is recommended for passage by the house of representatives or senate committee of the general assembly to which the bill was referred and again before the bill or resolution is taken up for final consideration by either house of the general assembly. The judicial impact statement shall include an estimate, in dollars, of the amount by which the bill or resolution would increase or decrease revenues or expenditures and any other information the Ohio judicial conference considers necessary to explain the fiscal effect of the bill or resolution. The statement also shall include an analysis of the bill or resolution's administrative and procedural effects on the courts of this state.

(B) The Ohio judicial conference shall distribute copies of a judicial impact statement as follows:

(1) For consideration by the senate or house of representatives rules committee, or the standing committee to which a bill is referred, two copies to the chairman together with a copy to each member of the committee;

(2) For final consideration, a copy to each member of the house that is considering the bill.

If the member who introduced the bill or resolution or who requested the statement is not a member of the house or rules committee considering the bill, the Ohio judicial conference shall send the member a copy.

(C) In preparing a judicial impact statement the Ohio judicial conference may request any court, department, division, institution, board, commission, authority, bureau, or other instrumentality or officer of the state or of a county, municipal corporation, township, school district, or other governmental entity of the state to provide any of the following information:

(1) An estimate, in dollars, of the amount by which the bill or resolution would increase or decrease the revenues or expenditures received or made by the court, instrumentality, officer, or entity;

(2) Any other information the Ohio judicial conference considers necessary for it to understand or explain the fiscal, administrative, and procedural effects of the bill or resolution.

The Ohio judicial conference first shall contact the Ohio legislative budget office for information regarding the fiscal effects of the bill or resolution. If the Ohio legislative budget office does not have the fiscal information sought by the Ohio judicial conference, then the Ohio judicial conference and the Ohio legislative budget office jointly may request any of the entities described in division (C) of this section to provide the fiscal information.

A court, instrumentality, officer, or entity shall comply with a request for information as soon as reasonably possible after receiving it. The Ohio judicial conference shall specify the manner of compliance in its request and, if necessary, may specify a period of no longer than five days for compliance. The Ohio judicial conference may consider any information provided under division (C) of this section in preparing a judicial impact statement.

(D) The failure of the Ohio judicial conference to prepare a judicial impact statement before a bill or resolution is taken up for consideration by the house of representatives or senate committee, or by either or both houses for final consideration, shall not impair the validity of any bill or resolution passed by either or both houses of the general assembly.

(E) This section does not affect the duty of the Ohio legislative budget office to prepare fiscal analyses pursuant to section 103.14 of the Revised Code.

(F) As used in this section:

(1) With regard to a bill or resolution, "procedural effects" includes all court-related procedures, including pretrial, trial, and post-trial proceedings.

(2) With regard to a bill or resolution, "administrative effects" includes matters pertaining to the business of the courts, including clerical processes, records management, planning and research, changes in court personnel, calendar management, facilities and equipment, workload distribution, court reorganization, and the creation or addition of judgeships.

Effective Date: 10-06-1994

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.92 - Membership not a public office.

Membership in the Ohio judicial conference does not constitute holding another public office.

Effective Date: 08-19-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.93 - Publication of reports and recommendations.

The Ohio judicial conference may publish reports and recommendations and at its election sell and distribute the same upon such terms and conditions as may be authorized by its executive committee.

Effective Date: 08-19-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.94 - Reception and use of grants, gifts, bequests, and devises.

The Ohio judicial conference may receive grants, gifts, bequests, and devises and expend them for expenses of members in attending executive and standing committee meetings and for special research or study relating to the administration of justice. The conference shall file annually, but not later than the fifteenth day of March, with the supreme court, a full report of all grants, gifts, bequests, and devises received during the preceding calendar year, when received, and to whom and for what expended.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.95 - Biennial reports to general assembly and governor.

On or before February 1, 1965, and biennially thereafter the Ohio judicial conference shall submit in writing to the general assembly and to the governor a report of the proceedings of the conference together with any recommendations for legislation.

Effective Date: 08-19-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.96 - Employees.

The Ohio judicial conference may employ personnel and such research assistants as may be required to carry out the purposes of the conference. Their compensation and necessary expenses shall be paid from the state treasury out of funds appropriated therefor. All disbursements shall be by voucher approved by the chairman of the conference.

Effective Date: 08-19-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 105.97 - No reimbursement for continuing education fees.

A judge who attends any continuing education program or course offered by the Ohio judicial conference shall pay the requisite fees associated with the program or course and shall not receive reimbursement for the fees from moneys appropriated by the general assembly to the conference.

Effective Date: 11-15-1981

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4






Chapter 107 - GOVERNOR

Section 107.01 - Election - term.

The governor shall be elected quadrennially, jointly with the lieutenant governor, and shall hold his office for a term of four years. The term of office of the governor shall commence on the second Monday of January next after his election.

Effective Date: 03-10-1978



Section 107.02 - Secretaries and clerk.

The governor may appoint a secretary, and executive secretary, a commissioned clerk, and a correspondence secretary.

Effective Date: 10-01-1953



Section 107.03 - Governor shall submit budget and estimate of income.

The governor shall submit to the general assembly, not later than four weeks after its organization, a state budget containing a complete financial plan for the ensuing fiscal biennium, excluding items of revenue and expenditure described in section 126.022 of the Revised Code. However, in years of a new governor's inauguration, the budget shall be submitted not later than the fifteenth day of March. In years of a new governor's inauguration, only the new governor shall submit a budget to the general assembly. In addition to other things required by law, the governor's budget shall contain:

(A) A general budget summary by function and agency setting forth the proposed total expenses from each and all funds and the anticipated resources for meeting such expenses; such resources to include any available balances in the several funds at the beginning of the biennium and a classification by totals of all revenue receipts estimated to accrue during the biennium under existing law and proposed legislation.

(B) A detailed statement showing the amounts recommended to be appropriated from each fund for each fiscal year of the biennium for current expenses, including, but not limited to, personal services, supplies and materials, equipment, subsidies and revenue distribution, merchandise for resale, transfers, and nonexpense disbursements, obligations, interest on debt, and retirement of debt, and for the biennium for capital outlay, to the respective departments, offices, institutions, as defined in section 121.01 of the Revised Code, and all other public purposes; and, in comparative form, the actual expenses by source of funds during each fiscal year of the previous two bienniums for each such purpose. No alterations shall be made in the requests for the legislative and judicial branches of the state filed with the director of budget and management under section 126.02 of the Revised Code. If any amount of federal money is recommended to be appropriated or has been expended for a purpose for which state money also is recommended to be appropriated or has been expended, the amounts of federal money and state money involved shall be separately identified.

(C) A detailed estimate of the revenue receipts in each fund from each source under existing laws during each year of the biennium; and, in comparative form, actual revenue receipts in each fund from each source for each year of the two previous bienniums;

(D) The estimated cash balance in each fund at the beginning of the biennium covered by the budget; the estimated liabilities outstanding against each such balance; and the estimated net balance remaining and available for new appropriations;

(E) A detailed estimate of the additional revenue receipts in each fund from each source under proposed legislation, if enacted, during each year of the biennium;

(F) A description of each tax expenditure; a detailed estimate of the amount of revenues not available to the general revenue fund under existing laws during each fiscal year of the biennium covered by the budget due to the operation of each tax expenditure; and, in comparative form, the amount of revenue not available to the general revenue fund during each fiscal year of the immediately preceding biennium due to the operation of each tax expenditure. The report prepared by the department of taxation pursuant to section 5703.48 of the Revised Code shall be submitted to the general assembly as an appendix to the governor's budget. As used in this division, "tax expenditure" has the same meaning as in section 5703.48 of the Revised Code.

Effective Date: 06-02-2000



Section 107.031 - School facilities commission minimum budget recommendations.

Until the first committee appointed under division (C) of section 3317.012 of the Revised Code to reexamine the cost of an adequate education makes its report to the office of budget and management and the general assembly, the governor shall ensure that among the various budget recommendations made by the governor and the director of budget and management to the general assembly each biennium there are recommendations for appropriations to the Ohio school facilities commission, aggregating not less than three hundred million dollars per fiscal year, excluding recommendations for appropriations from the education facilities trust fund, created in section 183.26 of the Revised Code, for constructing, acquiring, replacing, reconstructing, or adding to classroom facilities, as such term is defined in section 3318.01 of the Revised Code.

Effective Date: 06-02-2000



Section 107.032 - Appropriations limitations definitions.

As used in sections 107.033 to 107.035 of the Revised Code:

(A) "Aggregate general revenue fund appropriations" means all general revenue fund appropriations made by the general assembly except for the following:

(1) Appropriations of money received from the federal government;

(2) Appropriations made for tax relief or refunds of taxes and other overpayments;

(3) Appropriations of money received as gifts.

(B) "Rate of inflation" means the percentage increase or decrease in the consumer price index over a one-year period, based on the most recent consumer price index for all urban consumers, midwest region, all items, as determined by the bureau of labor statistics of the United States department of labor or, if that index is no longer published, a generally available comparable index.

(C) "Rate of population change" means the percentage increase or decrease in the population of this state over a one-year period, based on the most recent population data available for the state published by the bureau of the census of the United States department of commerce, or its successor in responsibility, in the population estimates program, or its successive equivalent.

(D) "Recast fiscal year" means fiscal years 2012, 2016, 2020, and each fourth fiscal year thereafter.

Effective Date: 09-05-2006



Section 107.033 - Appropriations limitations to be included in budget.

As part of the state budget the governor submits to the general assembly under section 107.03 of the Revised Code, the governor shall include the state appropriation limitations the general assembly shall not exceed when making aggregate general revenue fund appropriations for each respective fiscal year of the biennium covered by that budget. The aggregate general revenue fund appropriations the governor proposes in the state budget also shall not exceed those limitations for each respective fiscal year of the biennium covered by that budget.

(A) For fiscal year 2008, the state appropriation limitation is the sum of the following:

(1) The aggregate general revenue fund appropriations for fiscal year 2007; plus

(2) The aggregate general revenue fund appropriations for fiscal year 2007 multiplied by either three and one-half per cent, or the sum of the rate of inflation plus the rate of population change, whichever is greater.

(B) For each fiscal year thereafter that is not a recast fiscal year, the state appropriation limitation is the sum of the following:

(1) The state appropriation limitation for the previous fiscal year; plus

(2) The state appropriation limitation for the previous fiscal year multiplied by either three and one-half per cent, or the sum of the rate of inflation plus the rate of population change, whichever is greater.

(C) For each recast fiscal year, the state appropriation limitation is the sum of the following:

(1) The aggregate general revenue fund appropriations for the previous fiscal year; plus

(2) The aggregate general revenue fund appropriations for the previous fiscal year multiplied by either three and one-half per cent, or the sum of the rate of inflation plus the rate of population change, whichever is greater.

Effective Date: 09-05-2006



Section 107.034 - Determination of appropriation limitations.

(A)

(1) The governor, in determining the state appropriation limitation for fiscal year 2008, shall use estimates regarding the aggregate general revenue fund appropriations for fiscal year 2007. For the first fiscal year of any biennium, the governor shall use the most recent published data available regarding the rates of inflation and population change. For the second fiscal year of any biennium, the governor shall use estimated rates of inflation and population change.

(2) When determining the state appropriation limitations for each fiscal biennium after the 2008-2009 biennium that does not begin with a recast fiscal year, the governor shall update the rates of inflation and population change used in the determination of the state appropriation limitation for the second fiscal year of the previous biennium to reflect the most recent published data, shall recalculate that second fiscal year's limitation based on the update, and shall use the recalculated limitation for determining the state appropriation limitations for the ensuing biennium to be included in the budget submitted under section 107.03 of the Revised Code.

(3) When determining the state appropriation limitations for each fiscal biennium after the 2008-2009 biennium that begins with a recast fiscal year, the governor shall update the rates of inflation and population change used in the determination of the state appropriation limitation for the second fiscal year of the previous biennium to reflect the most recent published data, and also shall update the aggregate general revenue fund appropriations amount for the second fiscal year of the previous biennium. The governor then shall recalculate that second fiscal year's limitation based on the updates and shall use the recalculated limitation for determining the state appropriation limitations for the ensuing biennium to be included in the budget submitted under section 107.03 of the Revised Code.

(B) The governor may designate the director of budget and management to perform the governor's duties under this section.

Effective Date: 09-05-2006



Section 107.035 - Previous appropriations considered in determining limitations.

Any appropriation that, for fiscal year 2007, was an aggregate general revenue fund appropriation shall be considered an aggregate general revenue fund appropriation for each succeeding fiscal year with respect to the determination of the state appropriation limitation under section 107.033 of the Revised Code, even if it is made from a different fund. Any new general revenue fund appropriation made in a fiscal year after fiscal year 2007 shall be considered an aggregate general revenue fund appropriation for each succeeding fiscal year after it is first made with respect to the determination of the state appropriation limitation under section 107.033 of the Revised Code, even if it is made from a different fund.

Effective Date: 09-05-2006



Section 107.04 - Governor may issue warrant in certain cases.

When the governor requires the aid of a ministerial officer in exercising any of the powers granted in Section 11 of Article III, Ohio Constitution, or any authority vested in him by law, he may issue his warrant directed to the sheriff of any county in the state commanding such sheriff to execute his orders, and make return thereof in such manner as he directs. A sheriff who refuses or willfully fails to comply with such warrant shall pay to the state five hundred dollars, to be recovered in the name of the state by suit in the county where such sheriff resides.

Effective Date: 10-01-1953



Section 107.05 - Certain officers ineligible to perform duties until commissioned by governor.

A judge of a court of record, state officer, county officer, militia officer, or judge of a county court, shall be ineligible to perform any duty pertaining to his office until he presents to the proper officer a legal certificate of his election or appointment, and receives from the governor a commission to fill such office.

Effective Date: 01-01-1958



Section 107.06 - Fees for governor's commission.

Except militia officers, each officer designated in section 107.05 of the Revised Code, who receives compensation shall pay a fee to the secretary of state for making, recording, and forwarding his commission. A judge of a county court shall pay two dollars, and all other officers, five dollars.

Effective Date: 01-01-1958



Section 107.07 - Certificate and fee for commission sent to secretary of state.

When the result of the election of any officer mentioned in section 107.05 of the Revised Code is officially known to the board of elections of the proper county, and upon payment to such board of the fee prescribed in section 107.06 of the Revised Code, the board shall immediately forward by mail to the secretary of state a certificate of election of such officer and such fee. Upon receipt of the certificate and fee by the secretary of state, the governor shall issue a commission to the officer and for the office named in the certificate, and shall forward the commission to the clerk of the court of common pleas, who shall deliver the commission to the officer named therein. The fees received by the secretary of state shall be paid into the state treasury to the credit of the general revenue fund.

Effective Date: 10-01-1953



Section 107.08 - Filling vacancy in office of judge.

The office of a judge is vacant at the expiration of the term of the incumbent when no person has been elected as the judge's successor. The vacancy shall be filled by appointment by the governor. If the appointment is to a court of appeals, court of common pleas, or municipal court, the clerk of the court shall give written notice to the board of elections responsible for conducting elections for that court of the name of the appointee. A successor shall be elected for the unexpired term at the first general election for the office that occurs more than forty days after the vacancy occurs.

Effective Date: 2002 HB445 12-23-2002



Section 107.09 - Publication of decennial apportionment.

Immediately after the determination of each decennial apportionment for members of the general assembly the governor shall cause such apportionment to be published for four consecutive weeks, or as provided in section 7.16 of the Revised Code, in three newspapers, one in Cincinnati, one in Cleveland, and one in Columbus.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 107.10 - Records to be kept in governor's office.

The following records shall be kept in the governor's office:

(A) A register of every bill passed by the general assembly that has been presented to the governor, in which is entered the number of the bill, the date the bill was presented to the governor, and the action taken on it by the governor and the date of the action;

(B) An appointment record in which is entered the name of each person appointed to an office by the governor, except commissioners, the office to which appointed, the date of the appointment, the date of the commission, the date of the beginning and expiration of the term, and the result and date of action by the senate, if required;

(C) A record of commissioners in which is entered the name, post-office address, the state, territory, or county where the appointee resides, the date of commission, and the beginning and expiration of term of each commissioner appointed;

(D) A record of requisitions in which is entered both of the following:

(1) An abstract of each application for a requisition, showing date, by whom made, the name of the alleged fugitive, the offense charged, upon the executive authority of what state, territory, or country the requisition is made, and whether granted or refused;

(2) An abstract of requisition received, showing date of receipt, from what state or territory issued, the name of the alleged fugitive, the offense charged, whether a warrant was issued or refused, and if issued, to the sheriff of what county, or the reason for refusing to issue a warrant.

(E) A pardon record in which is entered the date of each application for pardon, reprieve, or commutation, the name of the convict, of what crime, in what county, and at what term of court the convict was convicted, the sentence of the court, the action of the governor, the reason for that action, and the date of that action.

Effective Date: 06-06-2001



Section 107.11 - Index.

An index to each of the records named in section 107.10 of the Revised Code shall be kept. A transcript of any entry in a record or of an official paper, certified by an assistant to the governor, under the great seal of the state, shall be received as prima-facie evidence of the facts therein stated in any court or before any officer of the state.

Effective Date: 08-04-1961



Section 107.12 - Governor's office of faith-based and community initiatives.

(A) As used in this section, "organization" means a faith-based or other organization that is exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, and provides charitable services to needy residents of this state.

(B) There is hereby established within the office of the governor the governor's office of faith-based and community initiatives. The office shall:

(1) Serve as a clearinghouse of information on federal, state, and local funding for charitable services performed by organizations;

(2) Encourage organizations to seek public funding for their charitable services;

(3) Assist local, state, and federal agencies in coordinating their activities to secure maximum use of funds and efforts that benefit people receiving charitable services from organizations;

(4) Advise the governor, general assembly, and the advisory board of the governor's office of faith-based and community initiatives on the barriers that exist to collaboration between organizations and governmental entities and on ways to remove the barriers.

(C) The governor shall appoint an executive director and such other staff as may be necessary to manage the office and perform or oversee the performance of the duties of the office. Within sixty days after being appointed, and every twelve months thereafter, the executive director shall distribute to the advisory board and review with the board a strategic plan. The executive director shall report to the board at least quarterly on proposed initiatives and policies. A report shall include the condition of the budget and the finances of the office.

(D)

(1) There is hereby created the advisory board of the governor's office of faith-based and community initiatives. The board shall consist of the following members:

(a) The directors of aging, alcohol and drug addiction services, rehabilitation and correction, health, job and family services, developmental disabilities, mental health, and youth services, or their designees;

(b) The speaker of the house of representatives shall appoint to the board two members of the house of representatives, not more than one of whom shall be from the same political party and at least one of whom shall be from the legislative black caucus. The president of the senate shall appoint to the board two members of the senate, not more than one of whom shall be from the same political party.

(c) The governor, the speaker of the house of representatives, and the president of the senate shall each appoint to the board three representatives of the nonprofit, faith-based and other nonprofit community.

(2) Terms of the office shall be one year. Any vacancy that occurs on the board shall be filled in the same manner as the original appointment.

(3) Members of the board are not entitled to compensation, but the members appointed by the governor, the speaker of the house of representatives, and the president of the senate who are representatives of the nonprofit, faith-based and other nonprofit community shall be reimbursed for their actual and necessary expenses that are incurred in relation to board meetings.

(4) The board shall be presided over by a chairperson and a vice-chairperson, who shall be the members of the board who are also members of the house of representatives or the senate. Annually on the first day of January, the chairpersonship and vice-chairpersonship shall alternate between the members of the house of representatives and the senate.

(E) The board shall have the following duties:

(1) Provide direction, guidance, and oversight to the office;

(2) Assist in the dissemination of information about, and in the stimulation of public awareness of, the service programs supported by the office;

(3) Review the budget and finances of the office, proposed initiatives and policies, and the executive director's annual strategic plan at board meetings;

(4) Provide feedback for and proposed modifications of the executive director's strategic plan. Within forty-five days after submitting a strategic plan, the executive director shall contact each advisory board member to obtain feedback. With the approval of the advisory board chairperson, the executive director shall lead a strategic plan discussion at the first board meeting following the distribution of the strategic plan.

(5) Publish a report of its activities and accomplishments on or before the first day of August of each year, and deliver copies of the report to the governor, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate.

(F) No member of the board or organization that the member is affiliated or involved with is eligible to receive any grant that the office administers or assists in administering.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007; 2008 HB435 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 107.13 - [Repealed].

Effective Date: 08-26-1977



Section 107.14 - Transfer authority of federal government to state concerning certain peaceful uses of atomic energy.

The governor may enter into an agreement with the government of the United States as is contemplated by the amendments to the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C. 2011, added in 1959, 73 Stat. 688, 42 U.S.C. 2021, in order to transfer authority of the United States government to this state concerning certain peaceful uses of atomic energy.

Effective Date: 09-24-1963



Section 107.15 - Appointing authenticating officer to sign for governor.

The governor may appoint an authenticating officer and delegate to such officer power to sign for the governor any document except enrolled bills enacted by the general assembly, nominations to be submitted to the senate for confirmation, clemency actions, interstate compacts, and agreements with the federal government, which document, to have legal effect, requires the governor's signature and which is of a class which the governor has authorized for signature by his authenticating officer in a writing filed in the office of the secretary of state. The authenticating officer shall sign in the following manner:

". . . ., Authenticating Officer for Governor . . .."

The governor may also delegate to his authenticating officer power to use the governor's facsimile signature for signing any document except enrolled bills enacted by the general assembly, nominations to be submitted to the senate for confirmation, clemency actions, interstate compacts, and agreements with the federal government, which document, to have legal effect, requires the governor's signature and is of a class with respect to which the governor has authorized use of his facsimile signature by a writing filed in the office of the secretary of state. As used in this section, "facsimile signature" includes, but is not limited to, the reproduction of any authorized signature by a copper plate, a rubber stamp, or by a photographic, photostatic, or mechanical device.

The governor shall effect such appointment and delegation by filing in the office of the secretary of state in a single document the name of the person appointed as authenticating officer and said officer's signature, a list of the classes of documents the authenticating officer is authorized to sign for the governor, a copy of the governor's facsimile signature, and a list of the classes of documents which the authenticating officer may sign for the governor by affixing the governor's facsimile signature. The governor may revoke such appointment or delegation of powers by filing in the office of the secretary of state a new single document which expressly revokes the previous filing. He may in the same document state anew the appointment of an authenticating officer and the powers delegated to him. The secretary of state shall record and index documents filed by the governor pursuant to this section, and such documents shall be open for public inspection.

The authorized signature of the authenticating officer or an authorized facsimile signature of the governor shall have the same legal effect and validity as the genuine manual signature of the governor.

Effective Date: 03-16-1965



Section 107.16 - Putting into operation the federal highway safety act.

The governor, pursuant to the Constitution and laws of this state, shall do all things necessary in behalf of the state to secure the full benefits available to the state under the "Highway Safety Act of 1966," 80 Stat. 731, 23 U.S.C. 401, and in so doing, to cooperate with federal and state agencies, political subdivisions of the state, agencies private and public, interested organizations, and with individuals, to effectuate the purposes of that enactment, and any and all subsequent amendments thereto. The governor is the official of the state having the ultimate responsibility for dealing with the federal government with respect to programs and activities pursuant to the "Highway Safety Act of 1966," and any amendments thereto. To that end he shall coordinate the activities of any and all departments and agencies of the state and its subdivisions, relating thereto.

Effective Date: 03-18-1969



Section 107.17 - Authorizing one year participation in federal program.

The governor, pursuant to the constitution and laws of this state, is empowered to commit the state to participation in any federal program not authorized by existing state law, where such program in the judgment of the governor will benefit this state and its citizens through grants of money or other provision for jobs or services. Such commitment may also entail both pledge and payment of a matching contribution from this state, whether in money or in kind, if such contribution, in the judgment of the governor, is available from existing appropriations and authorizations. All commitments for money shall be subject to the approval of the controlling board, which shall not be restricted for this purpose by the provisions of section 127.17 of the Revised Code. Action authorized by this section shall be taken by executive order, which shall identify the program in which the state will participate, designate the state officer, board, commission, or other agency that will participate on behalf of the state, and identify the source of moneys or contribution in kind that will constitute the state match for the program. Any commitment so made in exercise of the power granted to the governor by this section does not extend beyond one program year subject to earlier cancellation by action of the general assembly. The governor shall transmit to the speaker of the house of representatives and the president of the senate a copy of any such executive order upon its issuance and shall deposit the original with the secretary of state.

Effective Date: 01-08-1979



Section 107.18 - Qualifying state for federal programs.

(A) Except as otherwise provided in the Revised Code, the governor may, by executive order, designate or create such agency, commission, or advisory body, subject to his jurisdiction or otherwise, as a law or regulation of the United States may require to qualify the state, a department or agency thereof, or a unit of local government to participate in a federal program or activity specified in the executive order. The governor may appoint the administrator of such agency or the members of such commission or advisory body and grant to it such rank in state government and such powers as a federal law or regulation may require. Any executive order issued pursuant to this section shall specify its expiration date, which shall not be later than three years after its date of issuance, subject to earlier revocation by the governor. The governor shall transmit to the speaker of the house of representatives and the president of the senate a copy of each such executive order upon its issuance and shall deposit the original with the secretary of state.

(B) The governor may act for the state in making any application, certification, designation, identification, determination, assurance, or commitment that a law or regulation of the United States requires to be made by the governor to qualify the state, a department or agency thereof, or a unit of local government to receive complete or partial federal funding of a federal program, participation in which is authorized by Ohio law or by a governor's executive order issued pursuant to section 107.17 of the Revised Code.

Effective Date: 01-08-1979

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 107.19 - Executive orders in violation of anti-trust laws.

The governor shall have no power to issue any executive order that has previously been issued and that the federal trade commission, office of policy planning, bureau of economics, and bureau of competition has opined is anti-competitive and is in violation of anti-trust laws. Any such executive order shall be considered invalid and unenforceable.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 107.21 - Governor's office of Appalachian Ohio.

(A) As used in this section, "Appalachian region" means the following counties in this state that have been designated as part of Appalachia by the federal Appalachian regional commission and that have been geographically isolated and economically depressed: Adams, Ashtabula, Athens, Belmont, Brown, Carroll, Clermont, Columbiana, Coshocton, Gallia, Guernsey, Harrison, Highland, Hocking, Holmes, Jackson, Jefferson, Lawrence, Mahoning, Meigs, Monroe, Morgan, Muskingum, Noble, Perry, Pike, Ross, Scioto, Trumbull, Tuscarawas, Vinton, and Washington.

(B) There is hereby created in the department of development the governor's office of Appalachian Ohio. The governor shall designate the director of the governor's office of Appalachian Ohio. The director shall report directly to the office of the governor. On January 1, 1987, the governor shall designate the director to represent this state on the federal Appalachian regional commission. The director may appoint such employees as are necessary to exercise the powers and duties of this office. The director shall maintain local development districts as established within the Appalachian region for the purpose of regional planning for the distribution of funds from the Appalachian regional commission within the Appalachian region.

(C) The governor's office of Appalachian Ohio shall represent the interests of the Appalachian region in the government of this state. The duties of the director of the office shall include, but are not limited to, the following:

(1) To identify residents of the Appalachian region qualified to serve on state boards, commissions, and bodies and in state offices, and to bring these persons to the attention of the governor;

(2) To represent the interests of the Appalachian region in the general assembly and before state boards, commissions, bodies, and agencies;

(3) To assist in forming a consensus on public issues and policies among institutions and organizations that serve the Appalachian region;

(4) To act as an ombudsperson to assist in resolving differences between state or federal agencies and the officials of political subdivisions or private, nonprofit organizations located within the Appalachian region;

(5) To assist planning commissions, agencies, and organizations within the Appalachian region in distributing planning information and documents to the appropriate state and federal agencies and to assist in focusing attention on any findings and recommendations of these commissions, agencies, and organizations;

(6) To issue reports on the Appalachian region that describe progress achieved and the needs that still exist in the region;

(7) To assist the governor's office in resolving the problems of residents of the Appalachian region that come to the governor's attention.

(D) The amount of money from appropriated state funds allocated each year to pay administrative costs of a local development district existing on the effective date of this amendment shall not be decreased due to the creation and funding of additional local development districts. The amount of money allocated to each district shall be increased each year by the average percentage of increase in the consumer price index for the prior year.

As used in this division, "consumer price index" means the consumer price index for all urban consumers (United States city average, all items), prepared by the United States department of labor, bureau of labor statistics.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1991



Section 107.25 - Tribal state gaming compacts.

(A) As used in this section:

(1) "Tribal-state compact" means a tribal-state compact described in the "Indian Gaming Regulatory Act," 102 Stat. 2472 (1988), 25 U.S.C. 2710(d).

(2) "Class I gaming," "class II gaming," "class III gaming," and "Indian tribe" have the same meanings as in the "Indian Gaming Regulatory Act," 102 Stat. 2472 (1988), 25 U.S.C. 2703.

(B) Neither of the following shall be ratified or take effect until the general assembly approves it by passage of an act:

(1) Each tribal-state compact the governor enters into with an Indian tribe;

(2) Each authorization the governor grants for an Indian tribe to place land into trust to be used for class I, class II, or class III gaming.

(C) Each tribal-state compact approved under this section shall contain an expiration date, which shall be not later than ten years after the compact's effective date.

(D) Each tribal-state compact approved under this section shall contain a binding agreement for the collection and payment of state and local sales, use, or other excise or applicable taxes, or for the payment of amounts that may be in lieu of such taxes, levied on any item sold to any nonmember of the governing tribe by any business establishment located on the land to be taken into trust.

Effective Date: 10-14-1997



Section 107.29 - Gubernatorial transition committee.

Not later than the third Monday in November in each year in which a new governor is elected, a gubernatorial transition committee shall be appointed. The committee shall consist of the director of budget and management, who shall serve as chairman, and such other members as the governor, and the governor-elect, may select.

Effective Date: 06-25-1982

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 107.30 - Appropriations for expenses of governor-elect.

The general assembly shall make an appropriation, in the operating budget for the fiscal year in which a new governor is elected, to the office of budget and management from the general revenue fund for the purchase of supplies, the payment of salaries for the governor-elect's immediate staff, rental or other charges for office space, the rental or purchase of equipment and furniture, printing and distribution of the inaugural address as required by section 149.04 of the Revised Code, and other reasonable expenses of the governor-elect during the period of transition.

Effective Date: 09-29-1997



Section 107.35 - [Repealed].

Effective Date: 01-01-1995



Section 107.36 to 107.38 - Amended and Renumbered RC 3701.85, 3701.86, 3701.861.

Effective Date: 10-29-1995



Section 107.40 - Governor's residence advisory commission.

(A) There is hereby created the governor's residence advisory commission. The commission shall provide for the preservation, restoration, acquisition, and conservation of all decorations, objects of art, chandeliers, china, silver, statues, paintings, furnishings, accouterments, and other aesthetic materials that have been acquired, donated, loaned, or otherwise obtained by the state for the governor's residence and that have been approved by the commission. In addition, the commission shall provide for the maintenance of plants that have been acquired, donated, loaned, or otherwise obtained by the state for the governor's residence and that have been approved by the commission.

(B) The commission shall be responsible for the care, provision, repair, and placement of furnishings and other objects and accessories of the grounds and public areas of the first story of the governor's residence and for the care and placement of plants on the grounds. In exercising this responsibility, the commission shall preserve and seek to further establish all of the following:

(1) The authentic ambiance and decor of the historic era during which the governor's residence was constructed;

(2) The grounds as a representation of Ohio's natural ecosystems;

(3) The heritage garden for all of the following purposes:

(a) To preserve, sustain, and encourage the use of native flora throughout the state;

(b) To replicate the state's physiographic regions, plant communities, and natural landscapes;

(c) To serve as an educational garden that demonstrates the artistic, industrial, political, horticultural, and geologic history of the state through the use of plants;

(d) To serve as a reservoir of rare species of plants from the physiographic regions of the state.

These duties shall not affect the obligation of the department of administrative services to provide for and adopt policies and procedures regarding the use, general maintenance, and operating expenses of the governor's residence.

(C) The commission shall consist of eleven members. One member shall be the director of administrative services or the director's designee, who shall serve during the director's term of office and shall serve as chairperson. One member shall be the director of the Ohio historical society or the director's designee, who shall serve during the director's term of office and shall serve as vice-chairperson. One member shall represent the Columbus landmarks foundation. One member shall represent the Bexley historical society. One member shall be the mayor of the city of Bexley, who shall serve during the mayor's term of office. One member shall be the chief executive officer of the Franklin park conservatory joint recreation district, who shall serve during the term of employment as chief executive officer. The remaining five members shall be appointed by the governor with the advice and consent of the senate. The five members appointed by the governor shall be persons with knowledge of Ohio history, architecture, decorative arts, or historic preservation, and one of those members shall have knowledge of landscape architecture, garden design, horticulture, and plants native to this state.

(D) Of the initial appointees, the representative of the Columbus landmarks foundation shall serve for a term expiring December 31, 1996, and the representative of the Bexley historical society shall serve for a term expiring December 31, 1997. Of the five members appointed by the governor, three shall serve for terms ending December 31, 1998, and two shall serve for terms ending December 31, 1999. Thereafter, each term shall be for four years, commencing on the first day of January and ending on the last day of December. The member having knowledge of landscape architecture, garden design, horticulture, and plants native to this state initially shall be appointed upon the first vacancy on the commission occurring on or after June 30, 2006.

Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the end of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration of the term until the member's successor takes office.

(E) Six members of the commission constitute a quorum, and the affirmative vote of six members is required for approval of any action by the commission.

(F) After each initial member of the commission has been appointed, the commission shall meet and select one member as secretary and another as treasurer. Organizational meetings of the commission shall be held at the time and place designated by call of the chairperson. Meetings of the commission may be held anywhere in the state and shall be in compliance with Chapters 121. and 149. of the Revised Code. The commission may adopt, pursuant to section 111.15 of the Revised Code, rules necessary to carry out the purposes of this section.

(G) Members of the commission shall serve without remuneration, but shall be compensated for actual and necessary expenses incurred in the performance of their official duties.

(H) All expenses incurred in carrying out this section are payable solely from money accrued under this section or appropriated for these purposes by the general assembly, and the commission shall incur no liability or obligation beyond such money.

(I) Except as otherwise provided in this division, the commission may accept any payment for the use of the governor's residence or may accept any donation, gift, bequest, or devise for the governor's residence or as an endowment for the maintenance and care of the garden on the grounds of the governor's residence in furtherance of its duties. The commission shall not accept any donation, gift, bequest, or devise from a person, individual, or member of an individual's immediate family if the person or individual is receiving payments under a contract with the state or a state agency for the purchase of supplies, services, or equipment or for the construction, reconstruction, improvement, enlargement, alteration, repair, painting, or decoration of a public improvement, except for payments received under an employment contract or a collective bargaining agreement. Any revenue received by the commission shall be deposited into the governor's residence fund, which is hereby established in the state treasury, for use by the commission in accordance with the performance of its duties. All investment earnings of the fund shall be credited to the fund. Title to all property acquired by the commission shall be taken in the name of the state and shall be held for the use and benefit of the commission.

(J) Nothing in this section limits the ability of a person or other entity to purchase decorations, objects of art, chandeliers, china, silver, statues, paintings, furnishings, accouterments, plants, or other aesthetic materials for placement in the governor's residence or on the grounds of the governor's residence or donation to the commission. No such object or plant, however, shall be placed on the grounds or public areas of the first story of the governor's residence without the consent of the commission.

(K) The heritage garden established under this section shall be officially known as "the heritage garden at the Ohio governor's residence."

(L) As used in this section, "heritage garden" means the botanical garden of native plants established at the governor's residence.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997; 06-30-2006; 2006 HB699 03-29-2007; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 107.41 - Request for department goals and metrics.

(A) As used in this section, "department" has the same meaning as in section 121.01 of the Revised Code.

(B) Whenever the governor finds necessary, the governor shall direct each department to establish goals and metrics that, when achieved, will further the governor's leadership agenda.

(C) To increase transparency, each department's performance measures, which shall be determined by assessing the department's adherence to the goals and metrics developed pursuant to this section, shall be periodically posted on the governor's web site.

Effective Date: 2008 HB420 12-30-2008



Section 107.51 - "Agency" and "draft rule" defined; construction of sections.

As used in sections 107.51 to 107.55 of the Revised Code, "agency" and "draft rule" have the meanings defined in section 121.81 of the Revised Code.

Sections 107.51 to 107.55 and 107.61 to 107.63 of the Revised Code are complementary to sections 121.81 to 121.83 of the Revised Code.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §610.30.

See 129th General AssemblyFile No.2,SB 2, §5



Section 107.52 - Draft rules with adverse impact on businesses.

A draft rule that affects businesses has an adverse impact on businesses if a provision of the draft rule that applies to businesses has any of the following effects:

(A) It requires a license, permit, or any other prior authorization to engage in or operate a line of business;

(B) It imposes a criminal penalty, a civil penalty, or another sanction, or creates a cause of action, for failure to comply with its terms; or

(C) It requires specific expenditures or the report of information as a condition of compliance.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 107.53 - Business impact analysis instrument.

The common sense initiative office shall develop, and as it becomes necessary or advisable shall improve, a business impact analysis instrument that shall be used as required by law to evaluate draft rules that might have an adverse impact on businesses. The instrument shall be in writing, and shall include the following:

(A) Standards that encourage agencies to propose draft rules, and proposed revisions thereto, in such a manner that the rules will be as easy to understand as their subject matter permits;

(B) Performance measures that can be applied to evaluate the likely efficiency and effectiveness of a draft rule in achieving its regulatory objectives;

(C) Standards for evaluating alternative means of regulation that might reduce or eliminate the adverse impact a draft rule might have on businesses;

(D) Standards that will promote transparency, predictability, consistency, and flexibility in the implementation and operation of a draft rule, as well as an overall balance in a draft rule between its regulatory objectives and the costs of compliance it imposes on regulated persons;

(E) Standards that require an agency to encourage businesses that might be adversely impacted by a draft rule to participate in the rule-making process, beginning at the earliest practicable stage, and that will encourage businesses that are or may be adversely impacted by a draft rule to offer advice and assistance to the agency when the draft rule is adopted and is being implemented and administered; and

(F) Any other standards or measures, or any other criteria, the office concludes will reduce or eliminate adverse impacts on businesses and foster improved regulation and economic development in the state.

Alternative means of regulation include, and are not limited to, less stringent compliance or reporting requirements, less stringent schedules or deadlines, consolidation or simplification of requirements, establishment of performance standards to replace operational standards, and exemption of businesses.

The instrument does not need to be adopted as a rule. The office shall publish the current instrument in the register of Ohio.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 107.54 - Evaulation of draft rules; recommendations.

When the common sense initiative office receives a draft rule and business impact analysis from an agency, the office shall evaluate the draft rule and analysis against the business impact analysis instrument and any other relevant criteria, and may prepare and transmit recommendations to the agency on how the draft rule might be revised to eliminate or reduce any adverse impact the draft rule might have on businesses.

The office shall transmit any such recommendations electronically to the agency. If the office fails to make such a transmission after receiving the draft rule and business impact analysis, it is as if the office had elected not to make any recommendations.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 107.55 - Annual report.

The common sense initiative office, annually not later than the first day of February, shall prepare a report of the activities of the office during the preceding calendar year. The report shall include:

(A) A statement of the number of draft rules reviewed during the calendar year;

(B) A description of the recommendations made to agencies with regard to draft rules;

(C) An assessment of the status of the recommendations made;

(D) An explanation of the performance measures developed to evaluate the efficiency and effectiveness of the office;

(E) An evaluation of the work of the office judged against the performance measures; and

(F) Any other information the office believes will explain the work of the office.

The office shall transmit a copy of the report to the governor, the lieutenant governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §610.30.



Section 107.61 - Common sense initiative office.

The common sense initiative office is established within the office of the governor. The governor shall organize, and as it becomes necessary or advisable may re-organize, the office. The governor shall appoint professional, technical, and clerical personnel who are necessary if the work of the office is to be carried out efficiently and successfully. The employees are in the unclassified service and serve at the pleasure of the governor. The governor shall provide the office with office space, and with furnishings, equipment, and resources, as is necessary if the work of the office is to be carried out efficiently and successfully. References in law authorizing or requiring action by the "common sense initiative office" imply action being taken by relevant personnel of the office. The governor may delegate any or all of the governor's responsibilities under this section as the governor deems appropriate.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 107.62 - Establishment of comment system.

The common sense initiative office shall establish a system through which any person may comment concerning:

(A) The adverse impact on businesses a draft rule might have;

(B) The adverse impact on businesses that a rule currently in effect is having; or

(C) The adverse impact on businesses the implementation or administration of a rule currently in effect is having.

The office shall prepare a plan for the comment system, and shall revise or replace the plan to improve the comment system in light of learning, experience, or technological development. The office shall publish the current plan for the comment system in the register of Ohio.

At a minimum, the plan for the comment system shall provide for communication of comments as follows: The office shall accept comments in writing that are delivered to the office personally, by mail, or by express. The office shall establish a toll-free telephone number that a person may call to offer comments. (The telephone number shall be connected to a recording device at its answering point.) The office shall create a web site that enables a person to offer comments electronically. The web site also shall provide notification to the public of any draft rule that may have an adverse impact on businesses, which notification shall include copies of the draft rule and the business impact analysis of the draft rule.

The office shall forward written, telephoned, and electronically transmitted comments to the state agency having jurisdiction over the rule. The office has no other duty with regard to the comments.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 107.63 - Small business advisory council.

As used in this section, "small business" means an independently owned and operated for-profit or nonprofit business entity, including affiliates, that has fewer than five hundred full time employees or gross annual sales of less than six million dollars, and has operations located in the state.

The small business advisory council is established in the office of the governor. The council shall advise the governor, the lieutenant governor, and the common sense initiative office on the adverse impact draft rules might have on small businesses. The council shall meet at least quarterly.

The council consists of nine members. The governor, or the person to whom the governor has delegated responsibilities for the common sense initiative office under section 107.61 of the Revised Code, shall appoint five members, the president of the senate shall appoint two members, and the speaker of the house of representatives shall appoint two members. A member serves at the pleasure of the member's appointing authority. The appointing authorities shall consult with each other and appoint only individuals who are representative of small businesses, and shall do so in such a manner that the membership of the council is composed of representatives of small businesses that are of different sizes, engaged in different lines of business, and located in different parts of the state.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.






Chapter 108 - LIEUTENANT GOVERNOR

Section 108.01 - Election - term.

The lieutenant governor shall be elected quadrennially, jointly with the governor, and shall hold his office for a term of four years. The term of office of the lieutenant governor shall commence on the second Monday of January next after his election.

Effective Date: 03-10-1978



Section 108.02, 108.03 - [Repealed].

Effective Date: 01-08-1979



Section 108.04 - Deputy commander-in-chief military and naval forces of state.

The lieutenant governor is the deputy commander-in-chief of the military and naval forces of the state, except when such forces are called into the service of the United States.

Effective Date: 11-06-1969



Section 108.05 - Member of the governor's cabinet - appointment as an administrative department head.

(A) The lieutenant governor shall be a member of the governor's cabinet and shall preside at its meetings in the absence of the governor.

(B) The governor may appoint the lieutenant governor as an administrative department head listed in section 121.03 of the Revised Code, as the governor's representative on any board, agency, committee, or commission of which the governor is a member and has the authority to appoint a representative, or in an advisory capacity to any nonelective board, agency, committee, or commission in the executive department or may give the lieutenant governor any special assignment as the governor considers in the interest of the state.

(C) When carrying out any of the functions described in division (B) of this section, the lieutenant governor shall be reimbursed from funds of the particular authority for necessary expenses incurred in the conduct of authority business.

Effective Date: 12-29-1998; 06-30-2005






Chapter 109 - ATTORNEY GENERAL

Section 109.01 - Election - term.

The attorney general shall be elected quadrennially, and shall hold his office for a term of four years. The term of office of the attorney general shall commence on the second Monday of January next after his election.

Effective Date: 01-10-1961



Section 109.02 - Duties as chief law officer.

The attorney general is the chief law officer for the state and all its departments and shall be provided with adequate office space in Columbus. Except as provided in division (E) of section 120.06 and in sections 3517.152 to 3517.157 of the Revised Code, no state officer or board, or head of a department or institution of the state shall employ, or be represented by, other counsel or attorneys at law. The attorney general shall appear for the state in the trial and argument of all civil and criminal causes in the supreme court in which the state is directly or indirectly interested. When required by the governor or the general assembly, the attorney general shall appear for the state in any court or tribunal in a cause in which the state is a party, or in which the state is directly interested. Upon the written request of the governor, the attorney general shall prosecute any person indicted for a crime.

Effective Date: 08-24-1995



Section 109.03 - Appointment of assistant attorney general and chief counsel - duties.

The attorney general may appoint a first assistant attorney general, a chief counsel, and assistant attorneys general, each of whom shall be an attorney at law, to serve for the term for which the attorney general is elected, unless sooner discharged by him, and each shall perform such duties, not otherwise provided by law, as are assigned him by the attorney general.

Effective Date: 10-01-1953



Section 109.04 - Powers and duties of first assistant attorney general.

During the absence or disability of the attorney general, or when so directed by the attorney general, including all the rights, privileges, and powers conferred upon the attorney general by sections 2939.10, 2939.11, and 2939.17 of the Revised Code, the first assistant attorney general shall perform the duties of the attorney general.

Effective Date: 10-01-1953



Section 109.05 - Employees.

The attorney general may appoint such employees as are necessary.

Effective Date: 10-01-1953



Section 109.06 - Bond.

Before entering upon the discharge of the duties of his office, the attorney general shall give a bond to the state in the sum of five thousand dollars, with two or more sureties approved by the governor, conditioned for the faithful discharge of the duties of his office. Such bond, with the approval of the governor and the oath of office indorsed thereon, shall be deposited with the secretary of state and kept in his office.

The first assistant attorney general shall give a bond to the state in the sum of five thousand dollars, and such other employees as are designated by the attorney general shall give a bond to the state in such amounts as the attorney general determines. Such bonds shall be approved by the attorney general, conditioned for the faithful discharge of the duties of their offices, and shall be deposited with the secretary of state and kept in his office.

Effective Date: 10-01-1953



Section 109.07 - Special counsel.

Except under the circumstances described in division (E) of section 120.06 of the Revised Code, the attorney general may appoint special counsel to represent the state in civil actions, criminal prosecutions, or other proceedings in which the state is a party or directly interested. The special counsel shall be paid for their services from funds appropriated by the general assembly for that purpose.

Effective Date: 05-01-1992



Section 109.08 - Special counsel to collect claims.

The attorney general may appoint special counsel to represent the state in connection with all claims of whatsoever nature which are certified to the attorney general for collection under any law or which the attorney general is authorized to collect.

Such special counsel shall be paid for their services from funds collected by them in an amount approved by the attorney general.

The attorney general shall provide to the special counsel appointed to represent the state in connection with claims arising out of Chapters 5733., 5739., 5741., and 5747. of the Revised Code the official letterhead stationery of the attorney general. The special counsel shall use the letterhead stationery, but only in connection with the collection of such claims arising out of those taxes.

Effective Date: 01-01-1990



Section 109.081 - Attorney general claims fund.

Up to eleven per cent of all amounts collected by the attorney general, whether by employees or agents of the attorney general or by special counsel pursuant to section 109.08 of the Revised Code, on claims due the state shall be paid into the state treasury to the credit of the attorney general claims fund, which is hereby created. The attorney general, after consultation with the director of budget and management, shall determine the exact percentage of those collected amounts that shall be paid into the state treasury to the credit of the fund. The fund shall be used for the payment of expenses incurred by the office of the attorney general.

Effective Date: 06-30-1999



Section 109.082 - Problem resolution officers for tax collection complaints.

The attorney general shall appoint one or more problem resolution officers from among the employees of the office of the attorney general. These officers shall receive and review inquiries and complaints concerning collections made pursuant to Chapters 5733., 5739., 5741., 5747., and 5751. of the Revised Code regarding which the taxpayer has been unable to obtain satisfactory information after several attempts to communicate with the employee of the office assigned to the taxpayer's collection case or the employee's immediate supervisor, or the special counsel assigned to the case.

Effective Date: 01-01-1990; 09-28-2006



Section 109.09 - Action on official bonds.

When so directed, the attorney general shall bring an action on the official bond of a delinquent officer, and shall also prosecute any officer for an offense against the revenue laws of the state that come to his knowledge. Such action may be brought by him in the court of common pleas of Franklin county, or of any county in which one or more of the defendants reside, or can be summoned.

Effective Date: 10-01-1953



Section 109.10 - Proceedings in quo warranto.

The attorney general may prosecute a proceeding in quo warranto in the supreme court of the state, the court of appeals of Franklin county, or the court of appeals of any county wherein a defendant company has a place of business, or the officers or persons made defendants reside or may be found.

Effective Date: 10-01-1953



Section 109.11 - Attorney general reimbursement fund.

There is hereby created in the state treasury the attorney general reimbursement fund that shall be used for the expenses of the office of the attorney general in providing legal services and other services on behalf of the state. All amounts received by the attorney general as reimbursement for legal services and other services that have been rendered to other state agencies shall be paid into the state treasury to the credit of the attorney general reimbursement fund. All amounts awarded by a court to the attorney general for attorney's fees, investigation costs, expert witness fees, fines, and all other costs and fees associated with representation provided by the attorney general and all amounts awarded to the attorney general by a court shall be paid into the state treasury to the credit of the attorney general reimbursement fund.

Effective Date: 07-01-1992



Section 109.111 - Attorney general court order fund.

There is hereby created the attorney general court order fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. The fund shall consist of all money collected or received as a result of an order of any court to be received or secured by, or delivered to, the attorney general for transfer, distribution, disbursement, or allocation pursuant to court order. All money in the fund, including investment earnings thereon, shall be used solely to make payment as directed pursuant to court order.

Effective Date: 09-19-1996



Section 109.12 - Legal advice to state officers and boards.

The attorney general, when so requested, shall give legal advice to a state officer, board, commission, the warden of a state correctional institution, the superintendent, trustees, or directors of a benevolent institution of the state, and the trustees of the Ohio state university, in all matters relating to their official duties.

Effective Date: 10-06-1994



Section 109.121 - Real property title review and opinion.

Prior to the acquisition by the state of any right, title, or interest in real property, except highway rights-of-way, evidence of such right, title, or interest shall be submitted to the attorney general for his review and opinion. Such evidence shall be that customarily and generally used in the community in which the real property is situated and may consist of, but not be limited to, attorneys' opinions of title, abstracts of title, title guarantees, or title insurance.

Effective Date: 11-12-1969



Section 109.122 - Review of entertainment or sponsorship contracts of expositions commission.

(A) The attorney general may review for form, content, and legality and provide legal advice concerning any proposed entertainment or sponsorship contracts of the Ohio expositions commission that the commission provides as required by section 991.03 of the Revised Code.

(B) The commission shall reimburse the attorney general for all legal expenses associated with reviewing proposed entertainment or sponsorship contracts under division (A) of this section.

Effective Date: 07-01-1993



Section 109.13 - General assembly may require written opinions.

When so required by resolution, the attorney general shall give his written opinion on questions of law to either house of the general assembly.

Effective Date: 10-01-1953



Section 109.14 - Attorney general shall advise prosecuting attorneys and township law directors.

When requested by them, the attorney general shall advise the prosecuting attorneys of the several counties respecting their duties in all complaints, suits, and controversies in which the state is, or may be a party, and shall advise the township law director of a township that has adopted a limited home rule government under Chapter 504. of the Revised Code.

Effective Date: 09-15-1999



Section 109.15 - Forms of contracts.

The attorney general shall prepare suitable forms of contracts, obligations, and other like instruments of writing for the use of state officers, when requested by the governor, secretary of state, auditor of state, or treasurer of state.

Effective Date: 10-01-1953



Section 109.16 - Suits may be brought in Franklin county.

The attorney general may prosecute an action, information, or other proceeding in behalf of the state, or in which the state is interested, except prosecutions by indictment, in the proper court of Franklin county, or of any other county in which one or more of the defendants reside or may be found. No civil action, unless elsewhere specially provided, shall be commenced in Franklin county, if one or more of the defendants do not reside or cannot be found therein, unless the attorney general certifies on the writ that he believes the amount in controversy exceeds five hundred dollars.

Effective Date: 10-01-1953



Section 109.17 - Writs in other counties.

In all cases instituted by the attorney general under sections 109.01 to 109.22, inclusive, of the Revised Code, the writ may be sent by mail to the sheriff of any county, and returned by him in like manner. For such service, the sheriff shall be allowed the same mileage and fees as if the writ had been issued from the court of common pleas or the court of appeals of his county, and made returnable thereto.

Effective Date: 10-01-1953



Section 109.18 - Service by publication.

If a writ of mesne process in proceedings in quo warranto is returned "not found" by the sheriff of the county in which the company is authorized by law to have its place of business, the clerk of the court in which the information or other proceeding is filed shall issue a notice of the filing and substance thereof, and cause it to be published once a week for six consecutive weeks in a newspaper published in and of general circulation in the county wherein such company is authorized to have its place of business. An affidavit of the publication together with a copy of the notice shall be filed in the office of the clerk. If the defendant company fails to answer or plead to such information of proceeding within thirty days from the filing of the affidavit and copy, judgment shall be given upon the default as if the writ or mesne process had been served and returned.

Effective Date: 10-07-1977



Section 109.19 - Security for costs and verification of pleadings.

No undertaking or security is required on behalf of the state or an officer thereof, in the prosecution or defense of any action, writ, or proceeding. In an action, writ, or proceeding it is not necessary to verify the pleadings on the part of the state or any officer thereof.

Effective Date: 10-01-1953



Section 109.20 - Actions to be taken out of their order.

Upon motion of the attorney general, embodying a statement that the public interests require it, a civil action, brought or prosecuted by him on behalf of the state, or an officer, board, or commission thereof, or an action in which the state is a party, shall be taken out of its order upon the docket and assigned for trial at as early a day as practicable.

Effective Date: 10-01-1953



Section 109.21 - Moneys paid into general revenue fund.

The attorney general shall pay all moneys collected or received by the attorney general on behalf of the state into the state treasury to the credit of the general revenue fund.

Effective Date: 01-15-1998



Section 109.22 - Registers shall be kept.

The attorney general shall keep a register of all actions, demands, complaints, writs, informations, and other proceedings, prosecuted or defended by him, noting therein the proceedings under each, and a register of all official opinions in writing given by him. He shall deliver to his successor the registers, papers, documents, books, and other property belonging to his office.

Effective Date: 10-01-1953



Section 109.23 - Charitable trust defined.

As used in sections 109.23 to 109.33 of the Revised Code:

(A) "Charitable trust" means any fiduciary relationship with respect to property arising under the law of this state or of another jurisdiction as a result of a manifestation of intention to create it, and subjecting the person by whom the property is held to fiduciary duties to deal with the property within this state for any charitable, religious or educational purpose.

(B) "Charitable trust" includes the fiduciary relationship, the entity serving as trustee, the status as trustee, the corpus of such trust, or a combination of any or all of such meanings, regardless of the primary meaning of any use of the term, that is necessary in any circumstances to effect the purposes of such sections.

(C) An executor, administrator, guardian, or other conservator of the estate of a decedent, incompetent, or other similarly protected person is, when holding assets in which a charitable trust has a vested or contingent interest and to the extent that such sections are not clearly inapplicable, to be considered a fiduciary of a charitable trust.

(D) The fact that any person sought to be charged with fiduciary duties is a corporation, association, foundation, or any other type of organization that has, under judicial decisions or other statutes, been distinguished from a charitable trust does not provide a presumption against its being a charitable trust as defined in this section.

Effective Date: 11-19-1975



Section 109.231 - Prohibited administrative acts.

(A) In the administration of any trust which is a "private foundation" as defined in section 509 of the internal revenue code of 1954, a trust for charitable purposes described in section 4947(a)(1) of the internal revenue code of 1954 to the extent that it is treated for federal tax purposes as such a private foundation, or a "split-interest trust" as described in section 4947(a)(2) of the internal revenue code of 1954, the following acts are prohibited:

(1) Engaging in any act of "self-dealing," as defined in section 4941(d) of the internal revenue code of 1954, which would give rise to any liability for any tax imposed by section 4941 of the internal revenue code of 1954;

(2) Retaining any "excess business holdings," as defined in section 4943(c) of the internal revenue code of 1954, which would give rise to any liability for any tax imposed by section 4943 of the internal revenue code of 1954;

(3) Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the internal revenue code of 1954, so as to give rise to any liability for any tax imposed by section 4944 of the internal revenue code of 1954; or

(4) Making any "taxable expenditures," as defined in section 4945(d) of the internal revenue code of 1954, which would give rise to any liability for any tax imposed by section 4945 of the internal revenue code of 1954. The prohibitions of this division do not apply to split-interest trusts, or to amounts thereof, to the extent that such prohibitions are inapplicable thereto by reason of section 4947 of the internal revenue code of 1954.

(B) In the administration of any trust which is a "private foundation" as defined in section 509 of the internal revenue code of 1954, or a trust for charitable purposes described in section 4947(a)(1) of the internal revenue code of 1954 to the extent that it is treated for federal tax purposes as such a private foundation, there shall, for the purposes specified in the governing instrument, be distributed at such time and in such manner, for each taxable year, amounts of income and principal at least sufficient to avoid liability for any tax imposed by section 4942 of the internal revenue code of 1954.

(C) Divisions (A) and (B) of this section express the continuing policy of this state with respect to charitable trust interests and are enacted to assist such trusts in maintaining various tax benefits extended to them, and apply to all trusts described therein, whether or not contrary to the provisions of the governing instrument of such a trust, provided that divisions (A) and (B) of this section do not apply to a trust in existence on the effective date of this section to the extent that the attorney general, the trustor, or any beneficiary of such trust, on or before November 30, 1971, files with the trustee of such trust a written objection to application to such trust of one or more provisions of said divisions, and if the trustee receiving such written objection commences an action on or before December 31, 1971, in the court having jurisdiction over such trust to reform, or to excuse such trust from compliance with, its governing instrument or any other instrument in order to meet the requirements of said divisions. A trustee receiving such written objection shall commence such an action, and the one or more provisions of said divisions specified in such written objection will not apply to such trust unless and until said court determines that their application to such trust is in the best interests of all parties in interest.

(D) No trustee of a trust to which division (A) or (B) of this section is applicable shall be surcharged for a violation of a prohibition or requirement of said divisions, unless he participated in such violation knowing that it was a violation, nor shall such trustee be surcharged if such violation was not willful and was due to reasonable cause, provided that this division does not exonerate a trustee from any responsibility or liability to which he is subject under any other rule of law whether or not duplicated in division (A) or (B) of this section.

(E) As used in this section, "trust" includes a trust or any other organization, other than a corporation, which is a "private foundation" as defined in section 509 of the internal revenue code of 1954, and "trustee" includes any member of the governing body of such organization.

(F) Except as provided in division (D) of this section, nothing in this section impairs the rights and powers of the courts or the attorney general of this state with respect to any trust.

Effective Date: 09-17-1971



Section 109.232 - Amendment of governing instrument of trust.

(A) The governing instrument of a trust described in division (A) of section 109.231 of the Revised Code may be amended to permit the trust to acquire the characteristics of a trust described in section 664(D)(1) or (2) of the internal revenue code of 1954, or to conform to the requirements of, or to obtain benefits available under, section 507, 508, or 509 of the internal revenue code of 1954. Such amendment may be made by the trustee with the approval of the attorney general, of the trustor, and, if one or more beneficiaries are named in the governing instrument of such trust, of each named beneficiary. If the trustor is not then living or is not then competent to give such approval, such amendment may be made by the trustee with the approval of the attorney general and, if one or more beneficiaries are named in the governing instrument of such trust, of each named beneficiary. If one or more of said required approvals is not obtained, the trustee may apply to the court having jurisdiction over such trust for approval of such amendment. Said governing instrument may also be amended in any respect and by any method set forth therein or as otherwise provided by law.

(B) Nothing in this section impairs the rights and powers of the courts or the attorney general of this state with respect to any trust.

(C) For the purposes of sections 109.231 and 109.232 of the Revised Code, all references to sections of the internal revenue code of 1954 include all amendments or reenactments thereof.

Effective Date: 07-15-1972



Section 109.24 - Investigating transactions and relationships of trustees of charitable trust.

The powers of the attorney general under sections 109.23 to 109.33 of the Revised Code shall be in addition to and not in limitation of his powers held at common law. The attorney general may investigate transactions and relationships of trustees of a charitable trust for the purpose of determining whether the property held for charitable, religious, or educational purposes has been and is being properly administered in accordance with fiduciary principles as established by the courts and statutes of this state. The attorney general is empowered to require the production of any books or papers which are relevant to the inquiry. Each such request shall be in writing, and shall do all of the following:

(A) Identify the person to whom the request is directed;

(B) State the specific purpose of the investigation;

(C) Describe any books and the papers to be produced with such definiteness and certainty as to permit such material to be fairly identified;

(D) Prescribe a return date which will provide at least ten days' notice within which the books or papers to be produced may be assembled;

(E) State the place where and the time within which any books or papers are to be produced, provided, however, that copies of such books and papers may be produced in lieu of the originals.

No request shall contain any requirement which would be held to be unreasonable or oppressive or which would be privileged from disclosure if contained in a subpoena duces tecum issued by a court of this state pursuant to the Rules of Civil Procedure. If the production of documents required by the request would be unduly burdensome, the person upon whom the request is served, in lieu of producing such books or papers at the place designated in the request, shall make such books or papers available for inspection, copying, or reproduction at the place where such books or papers are kept.

Whenever a request fails to meet the requirements enumerated in this section, any person upon whom the request is served may file a complaint to quash such request in the court of common pleas of the county in which the trust, institution, association, or corporation has its principal place of business in this state. The complaint shall contain a brief statement of facts entitling such person to have such requests quashed. No answer to such complaint is required. Upon the filing of the complaint, the court, on motion of the complainant, shall enter an order fixing a date for a hearing on the complaint and requiring that a copy of the complaint and a notice of the filing and of the date for hearing be given to the attorney general or his assistant in the manner in which summons is required to be served or substituted services required to be made in other cases. On the day fixed for the hearing on the complaint, the court shall determine from the complaint and from such evidence as is submitted by either party whether the person upon whom the request was served is entitled to have the request quashed. The proceeding is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

The attorney general shall institute and prosecute a proper action to enforce the performance of any charitable trust, and to restrain the abuse of it whenever he considers such action advisable or if directed to do so by the governor, the supreme court, the general assembly, or either house of the general assembly. Such action may be brought in his own name, on behalf of the state, or in the name of a beneficiary of the trust, in the court of common pleas of any county in which the trust property or any part of it is situated or invested, or in which the trustee resides; provided that in the case of a charitable trust created by, arising as a result of, or funded by a will, such action may be brought in either the court of common pleas of any such county, or the probate division of it, at the election of the attorney general. No such action shall abate or discontinue by virtue of the discontinuance in office of the attorney general in whose name such actions may be brought. This section is intended to allow the attorney general full discretion concerning the manner in which the action is to be prosecuted, including the authority to settle an action when he considers that advisable.

Effective Date: 03-17-1987



Section 109.25 - Attorney general is necessary party to charitable trust proceedings.

The attorney general is a necessary party to and shall be served with process or with summons by registered mail in all judicial proceedings, the object of which is to:

(A) Terminate a charitable trust or distribute assets;

(B) Depart from the objects or purposes of a charitable trust as the same are set forth in the instrument creating the trust, including any proceeding for the application of the doctrine of cy pres or deviation;

(C) Construe the provisions of an instrument with respect to a charitable trust;

(D) Determine the validity of a will having provisions for a charitable trust.

A judgment rendered in such proceedings without service of process or summons upon the attorney general is void, unenforceable, and shall be set aside upon the attorney general's motion seeking such relief. The attorney general shall intervene in any judicial proceeding affecting a charitable trust when requested to do so by the court having jurisdiction of the proceeding, and may intervene in any judicial proceeding affecting a charitable trust when he determines that the public interest should be protected in such proceeding.

Effective Date: 11-19-1975



Section 109.26 - Registration of charitable trusts.

Except as provided in this section, every charitable trust established or active in this state shall register with the attorney general. The attorney general shall prepare and maintain a register of such charitable trusts. The following are not required to register under this section:

(A) Charitable remainder trusts created after July 31, 1969, gifts to which are deductible for federal income, gift, or estate tax purposes;

(B) Charitable trusts in which all charitable interests are contingent and will vest only upon conditions which have not occurred;

(C) Decedent's estates;

(D) Such other classes of charitable trusts as the attorney general may exempt from registration by regulation pursuant to section 109.27 of the Revised Code.

County or independent agricultural societies organized under Chapter 1711. of the Revised Code are not charitable trusts.

Every charitable trust shall be registered with the attorney general in accordance with this section within six months after the effective date of this section, November 19, 1975, within six months after the creation of such trust, or within six months after occurrence of an event by reason of which such trust is required to register by this section, whichever is later, provided that all registrations of charitable trusts made prior to November 19, 1975, shall be deemed in full compliance with this section and no further registration shall be required.

No trustee of a charitable trust shall willfully fail to register such charitable trust as required by this section.

Effective Date: 01-10-1978



Section 109.27 - Administrative rules.

The attorney general shall make such rules subject to the provisions of sections 119.01 to 119.13 of the Revised Code, as are necessary to administer sections 109.23 to 109.33 of the Revised Code.

Effective Date: 11-19-1975



Section 109.28 - Inspection of register of charitable trusts.

The register established by section 109.26 shall be open to the inspection of any person at such reasonable times and for such legitimate purposes as the attorney general may determine; provided, however, that any investigation of a charitable trust shall not be open to public inspection.

Effective Date: 10-14-1953



Section 109.29 - Courts to furnish information relating to charitable trusts.

The clerk of each court of common pleas or the judge of the probate division thereof, and of each court of appeals shall furnish copies of papers and such information as to the records and files of his office relating to charitable trusts as the attorney general may require.

Effective Date: 11-19-1975



Section 109.30 - Notice of creation of charitable trust to attorney general and specified persons after probate of will.

After admission to probate of a will creating or purporting to create a charitable trust that must be registered under section 109.26 of the Revised Code, or containing a gift valued in excess of one thousand dollars to any charitable trust, notice shall be given to the attorney general, as well as to the persons specified in division (A)(1) of section 2107.19 of the Revised Code, in accordance with that section. If probate of a will creating or purporting to create any charitable trust is refused by interlocutory order under section 2107.181 of the Revised Code, notice of the further hearing under that section shall be given to the attorney general as well as to the other necessary parties.

Effective Date: 05-31-1990



Section 109.31 - Trustee's annual report to attorney general.

Except as otherwise provided by this section, the trustees of a charitable trust required to register under section 109.26 of the Revised Code shall file annual reports on forms prescribed by the attorney general, on or before the fifteenth day of the fifth month following the close of the trust's taxable year as established for federal tax purposes; or, in lieu of filing those reports, the trustees may file complete copies of all annual federal returns required to be filed by the trust with the internal revenue service for the taxable year, together with all schedules, attachments, and reports due with the return or returns. The federal returns shall be filed with the attorney general at the same time as required by the internal revenue service, taking into account any applicable extension of the federal filing date.

The annual report shall be signed by the trustee who is authorized to sign it. The annual report shall be considered certified by the trustee and the trustee's signature on the report shall have the same effect as though made under oath.

A charitable trust required to register under section 109.26 of the Revised Code is not required to file the reports required by this section if any of the following apply:

(A) It is organized and operated exclusively for religious purposes.

(B) It is an educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of pupils or students in attendance at the place where its educational activities are regularly carried on.

(C) For any taxable year it has gross receipts of less than twenty-five thousand dollars and at the end of which it has gross assets of less than twenty-five thousand dollars.

The attorney general, by rule pursuant to section 109.27 of the Revised Code, may exempt other classes of charitable trusts from the requirements of this section, and may by rule increase monetary limits set forth in division (C) of this section, that require filing with the attorney general's office.

The attorney general may institute judicial proceedings to secure compliance with this section and to secure the proper administration of any trust or other relationship to which this section applies. The willful failure of any trustee to file reports as required by this section may be grounds for judicial removal of the trustee responsible for such failure.

The attorney general shall charge the following fees for filing the annual report:

For the purposes of this section, "assets" refers to the total fair market value of the charitable trust's assets at the end of that trust's taxable year as established for federal tax purposes.

Any charitable trust that fails to pay the fee required by this section at the time required shall pay an additional fee of two hundred dollars, except that the attorney general may waive the two-hundred-dollar fee upon a showing that the trustees of the charitable trust failed to pay the fee for filing the annual report at the time required by this section for reasons that were beyond the control of the trustees of the charitable trust or of a designee of the trustees.

This section shall not be subject to section 119.12 of the Revised Code.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 10-29-1993



Section 109.32 - Charitable law fund.

All annual filing fees obtained by the attorney general pursuant to section 109.31 of the Revised Code, all receipts obtained from the sale of the charitable foundations directory, all registration fees received by the attorney general, bond forfeitures, awards of costs and attorney's fees, and civil penalties assessed under Chapter 1716. of the Revised Code, and all license fees received by the attorney general under section 2915.08, 2915.081, or 2915.082 of the Revised Code shall be paid into the state treasury to the credit of the charitable law fund. The charitable law fund shall be used insofar as its moneys are available for the expenses of the charitable law section of the office of the attorney general, except that all annual license fees that are received by the attorney general under section 2915.08, 2915.081, or 2915.082 of the Revised Code and that are credited to the fund shall be used by the attorney general, or any law enforcement agency in cooperation with the attorney general, for the purposes specified in division (H) of section 2915.10 of the Revised Code and to administer and enforce Chapter 2915. of the Revised Code. The expenses of the charitable law section in excess of moneys available in the charitable law fund shall be paid out of regular appropriations to the office of the attorney general.

Effective Date: 07-01-2003



Section 109.33 - Employees.

The attorney general may appoint, with salaries fixed pursuant to section 124.15 or 124.152 of the Revised Code, such assistants and may employ such stenographers and clerks as may be necessary to carry out sections 109.23 to 109.33 of the Revised Code. The attorney general may also employ experts for assistance in any specific matter at a reasonable rate of compensation.

Effective Date: 04-09-1986

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 109.34 - Notice of transactions by nonprofit health care entity.

(A) As used in this section and in section 109.35 of the Revised Code:

(1) "Fair market value" means the price that the assets being transferred would bring in a competitive and open market under a fair sale with the buyer and seller acting prudently, knowledgeably, and in their own best interest and a reasonable time being allowed for exposure in the market.

(2) "Nonprofit health care entity" means any of the following that was created for any charitable or social welfare purpose related to health care:

(a) A hospital, as defined in section 3727.01 of the Revised Code, that is owned or operated by a corporation organized under Chapter 1702. of the Revised Code or the nonprofit corporation law of another state;

(b) Either of the following that is or has been exempt from taxation under section 501(a) of the Internal Revenue Code:

(i) An entity that is or has been granted a certificate of authority under Chapter 1742. of the Revised Code;

(ii) An entity that is authorized or has been authorized to transact business in this state under Title XXXIX [39] of the Revised Code, that is in the business of providing sickness and accident insurance, and that was previously a hospital service association under former Chapter 1739. of the Revised Code or Chapter 669. of the General Code, has merged or otherwise consolidated with a former hospital service association, or any of whose predecessors in interest has merged or otherwise consolidated with a former hospital service association.

(3) "Party" includes a nonprofit health care entity that is the subject of a transaction or proposed transaction, an acquiring person, and the resulting entity, if any.

(4) "Transaction" means a transfer of ownership or control of assets of a nonprofit health care entity, whether by purchase, merger, consolidation, lease, gift, joint venture, or other transfer, including any binding obligation in furtherance of the transaction, that is equal to at least twenty per cent of the assets of the entity and occurs in the twenty-four-month period prior to the date notice is submitted to the attorney general in accordance with division (B) of this section. "Transaction" also means a transfer of ownership or control of any assets of a nonprofit health care entity, whether by purchase, merger, consolidation, lease, gift, joint venture, or other transfer, including any binding obligation in furtherance of the transaction, if the entity is unable to fulfill its stated or actual purpose without the assets. "Transaction" does not include either of the following:

(a) A transfer of ownership or control of assets of a nonprofit health care entity between nonprofit health care entities and persons exempt from taxation under section 501(a) of the "Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 501," as amended;

(b) A transfer of ownership or control of assets of a nonprofit health care entity in relation to which the nonprofit health care entity, prior to the effective date of this section, has entered into a consent decree with the attorney general that requires distribution of the charitable assets of the entity to an appropriate health-related charity. The exemption in division (A)(4)(b) of this section does not limit the authority of the attorney general to seek remedies for breaches of fiduciary duty or other violations of law.

(B) A nonprofit health care entity proposing to enter into a transaction shall provide notice of the proposed transaction to the attorney general and obtain written approval of the transaction in accordance with this section. The nonprofit health care entity shall submit the notice on forms provided by the attorney general, and the notice shall include all of the following:

(1) The names and addresses of the parties, including a list of all individuals who are or have been chosen as directors, officers, or board members of the parties;

(2) The terms of the proposed transaction, including a summary of all contracts or other agreements of the parties;

(3) The amount, source, and nature of consideration to be paid to the nonprofit health care entity, its directors, officers, board members, executives, or experts retained by the nonprofit health care entity.

(4) A statement acknowledging that the nonprofit health care entity is under a continuing duty to notify the attorney general of any changes in the information contained in the notice or other documents required by this section and that a violation of this duty may delay approval of the proposed transaction. The statement shall be signed by a representative of the nonprofit health care entity at the time the notice is submitted to the attorney general.

(C) In addition to the notice described in division (B) of this section, the nonprofit health care entity shall submit all of the following:

(1) Audited financial statements for the nonprofit health care entity for the three fiscal years prior to the date the nonprofit health care entity submitted the notice to the attorney general;

(2) A valuation statement prepared by an independent, qualified expert, including an investment banker, actuary, appraiser, certified public accountant, or other expert, that assesses the full and fair market value of the nonprofit health care entity;

(3) Copies of all contracts and other agreements between the parties or their officers, directors, board members, or other fiduciaries, including any contracts or other final agreements relating to the close of the proposed transaction;

(4) Any additional information the attorney general considers necessary to value the nonprofit health care entity's assets as required in rules adopted by the attorney general in accordance with Chapter 119. of the Revised Code.

(D) The notice and all other documents or materials submitted pursuant to this section are public records provided they meet the definition set forth in section 149.43 of the Revised Code.

(E) Not later than two business days after the discovery of any changes in information contained in the notice or other documents required by this section, the nonprofit health care entity shall provide copies to the attorney general of any documents and other material relevant to the changes. In addition to the ninety-day extension authorized by division (A) of section 109.35 of the Revised Code, the attorney general for good cause may delay approval of the proposed transaction up to thirty days following receipt of the documents and other material relevant to the changes.

(F) Not later than seven days after submitting the notice and other documents required by this section, the nonprofit health care entity shall publish notice of the proposed transaction in at least one daily newspaper of general circulation in the county where the nonprofit health care entity has its principal place of business. The notice shall state the names of the parties and a description of the proposed transaction.

(G) Notwithstanding division (A)(4)(a) of this section, as used in this division, "nonprofit combination" means a transaction between a nonprofit health care entity and another unrelated nonprofit health care entity.

Not less than sixty days before the closing of a nonprofit combination, a nonprofit health care entity that is a party to the combination and is the party to be acquired shall provide notice of the nonprofit combination to the attorney general by submitting the information described in divisions (B)(1) and (3) of this section.

Not later than seven days after the information required by this section is submitted to the attorney general, each of the nonprofit health care entities that is a party to a nonprofit combination shall publish the notice described in division (F) of this section.

Effective Date: 05-07-1997



Section 109.35 - Approval or disapproval of proposed transactions.

(A) Not later than sixty days after receipt of a notice and other documents required by section 109.34 of the Revised Code, the attorney general shall approve or disapprove the proposed transaction, except that the attorney general for good cause may extend this period an additional ninety days.

(B) In determining whether to approve or disapprove a proposed transaction, the attorney general shall consider:

(1) Whether the proposed transaction will result in a breach of fiduciary duty, as determined by the attorney general, including conflicts of interest related to payments or benefits to officers, directors, board members, executives, and experts employed or retained by the parties;

(2) Whether the nonprofit health care entity will receive full and fair market value for its charitable or social welfare assets;

(3) Whether the proceeds of the proposed transaction will be used consistent with the nonprofit health care entity's original charitable purpose;

(4) Any other criteria the attorney general considers necessary to determine whether the nonprofit health care entity will receive full and fair market value for its charitable or social welfare assets as required in rules adopted by the attorney general in accordance with Chapter 119. of the Revised Code.

(C) The attorney general may retain, at the nonprofit health care entity's expense, one or more independently qualified experts, including an investment banker, actuary, appraiser, certified public accountant, or other expert, as the attorney general considers reasonably necessary to provide assistance in making a decision under this section. The nonprofit health care entity shall promptly reimburse the attorney general for the cost of retaining experts. The cost of retaining an expert shall not exceed an amount that is reasonable and necessary to make a determination under this section. The contract to retain an expert is exempt from Chapter 125. of the Revised Code.

At any time while considering a proposed transaction under this section, the attorney general may request any additional information from the nonprofit health care entity that the attorney general considers appropriate to the valuation of the entity's charitable or social welfare assets. The nonprofit health care entity shall provide the information not later than ten days after the date of the request. The attorney general for good cause may delay approval of the proposed transaction up to thirty days, in addition to the ninety-day extension authorized by division (A) of this section, following receipt of documents and other material containing the information requested.

(D) The attorney general shall approve or disapprove a proposed transaction on the basis of the criteria set forth in division (B) of this section. Once a proposed transaction is approved, any substantial alteration is a new transaction subject to approval by the attorney general.

The nonprofit health care entity may resubmit a notice and other documents seeking approval of a proposed transaction disapproved by the attorney general but may not submit a notice and other documents that are identical or substantially similar to the original submission.

If the attorney general disapproves the proposed transaction, the nonprofit health care entity may appeal the disapproval pursuant to division (H) of this section.

(E) If the attorney general approves the proposed transaction, the nonprofit health care entity shall hold a public hearing to receive comment on the proposed use of the proceeds of the transaction. The hearing shall be held in the county where the nonprofit health care entity has its principal place of business not later than forty-five days after receipt of written notice of the attorney general's approval.

At least thirty days prior to the date set for the hearing, the nonprofit health care entity shall publish notice of the hearing in at least one daily newspaper of general circulation in the county where the nonprofit health care entity has its principal place of business. The notice shall include a statement that a transaction has been approved by the attorney general, the names of the parties, a description of the proposed transaction, and the date, time, and place of the hearing.

(F)

(1) The proceeds of an approved transaction shall be dedicated and transferred to one or more existing or new charitable organizations exempt from taxation under section 501(a) and described in section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended.

(2) The attorney general may authorize a dedication and transfer to a person exempt from taxation under section 501(a) and described in section 501(c)(4) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, if all of the following conditions are met:

(a) The attorney general determines that the dedication and transfer is necessary to ensure effective management and monetization of the equity ownership, if any, in the nonprofit health care entity;

(b) The person described in division (F)(2) of this section agrees to all of the following conditions:

(i) The person described in division (F)(2) of this section will receive from the nonprofit health care entity only the amount of proceeds of the transaction as are necessary to fund the level of activity necessary to preserve the person's tax-exempt status;

(ii) No proceeds of the transaction, or any other funds or resources controlled by the person described in division (F)(2) of this section, will be disbursed for campaign contributions, lobbying expenditures, or other political activity;

(iii) The person described in division (F)(2) of this section agrees to abide by any requirements imposed on persons exempt from taxation under section 501(a) and described in section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, that the attorney general determines appropriate.

(G)

(1) No nonprofit health care entity shall enter into a transaction subject to this section without the approval of the attorney general granted in accordance with this section.

(2) No person who is an officer, director, board member, or other fiduciary of a nonprofit health care entity shall receive anything of substantial value that relates to a transaction described in this section and section 109.34 of the Revised Code and is of such a character as to manifest a substantial and improper influence on the person with respect to the person's duties.

(3) The attorney general may institute and prosecute a civil or criminal action to enforce this section and section 109.34 of the Revised Code in the court of common pleas of the county in which the nonprofit health care entity has its principal place of business or the Franklin county court of common pleas. In addition to any civil remedies that exist under common law or the Revised Code, a court may rescind the transaction, grant injunctive relief, assess a civil penalty in an amount not exceeding ten million dollars, or impose any combination of these remedies.

(H) A nonprofit health care entity that is a party to a proposed transaction that has been disapproved by the attorney general may appeal the disapproval only by following the procedure set forth in this division. The disapproval may be appealed to the court of common pleas of the county in which the nonprofit health entity has its principal place of business. The court of common pleas may reverse, vacate, or modify the attorney general's decision to disapprove a transaction if the court finds that the decision was unlawful or unreasonable. This appeal shall proceed as an appeal de novo. To bring an appeal under this division, a nonprofit health care entity shall file a notice of appeal with the court and the attorney general not later than fifteen days after the entity's receipt of notice of the attorney general's disapproval of the transaction. Not later than thirty days after receipt of the notice of appeal, the attorney general shall prepare and certify to the court of common pleas a complete record of all of the documents submitted by the nonprofit health care entity to the attorney general and any documents generated by consultants at the request of the attorney general or other materials produced by the attorney general as part of the attorney general's determination of whether to approve or disapprove the transaction.

The judgment of the court of common pleas is final unless reversed, vacated, or modified on appeal. An appeal may be taken by either the nonprofit health care entity or the attorney general, shall proceed as in the case of appeals in civil actions, and shall be pursuant to the rules of appellate procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

(I)

(1) The powers of the attorney general under this section and section 109.34 of the Revised Code are in addition to the attorney general's powers held at common law and under sections 109.23 to 109.33 of the Revised Code.

This section and section 109.34 of the Revised Code do not limit or otherwise affect any of the following:

(a) Any other civil or criminal right, claim, or defense that the attorney general or parties may assert under common law or the Revised Code;

(b) The authority of the attorney general to institute and prosecute an action to enforce sections 109.23 to 109.33 of the Revised Code;

(c) The authority of the attorney general to investigate and prosecute violations of any state or federal antitrust law.

(2) Nothing in this section shall be construed to grant to the attorney general any authority of the superintendent of insurance under Title XVII [17] or Title XXXIX [39] of the Revised Code relating to the superintendent's review of an entity described in division (A)(2)(b) of section 109.34 of the Revised Code.

(3) Nothing in this section or section 109.34 of the Revised Code shall be construed to limit the independent authority of the attorney general to protect charitable trusts and charitable assets in this state.

Effective Date: 05-07-1997



Section 109.36 - Defense of officers and employees definitions.

As used in this section and sections 109.361 to 109.366 of the Revised Code:

(A)

(1) "Officer or employee" means any of the following:

(a) A person who, at the time a cause of action against the person arises, is serving in an elected or appointed office or position with the state or is employed by the state.

(b) A person that, at the time a cause of action against the person, partnership, or corporation arises, is rendering medical, nursing, dental, podiatric, optometric, physical therapeutic, psychiatric, or psychological services pursuant to a personal services contract or purchased service contract with a department, agency, or institution of the state.

(c) A person that, at the time a cause of action against the person, partnership, or corporation arises, is rendering peer review, utilization review, or drug utilization review services in relation to medical, nursing, dental, podiatric, optometric, physical therapeutic, psychiatric, or psychological services pursuant to a personal services contract or purchased service contract with a department, agency, or institution of the state.

(d) A person who, at the time a cause of action against the person arises, is rendering medical, nursing, dental, podiatric, optometric, physical therapeutic, psychiatric, or psychological services to patients in a state institution operated by the department of mental health pursuant to an agreement with the department.

(2) "Officer or employee" does not include any person elected, appointed, or employed by any political subdivision of the state.

(B) "State" means the state of Ohio, including but not limited to, the general assembly, the supreme court, courts of appeals, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, institutions, and other instrumentalities of the state of Ohio. "State" does not include political subdivisions.

(C) "Political subdivisions" of the state means municipal corporations, townships, counties, school districts, and all other bodies corporate and politic responsible for governmental activities only in geographical areas smaller than that of the state.

(D) "Employer" means the general assembly, the supreme court, courts of appeals, any office of an elected state officer, or any department, board, office, commission, agency, institution, or other instrumentality of the state of Ohio that employs or contracts with an officer or employee or to which an officer or employee is elected or appointed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 04-09-2003



Section 109.361 - Defense of state officer or employee in civil action.

Upon the receipt of a written request by any officer or employee, the attorney general, except as provided in section 109.362 of the Revised Code, except under the circumstances described in division (E) of section 120.06 of the Revised Code, and except for civil actions in which the state is the plaintiff, shall represent and defend the officer or employee in any civil action instituted against the officer or employee. All expenses and court costs, including the reasonable compensation of special counsel, incurred by the attorney general in the defense of an officer or employee shall be paid by the employer that employed the officer or employee at the time the alleged act or omission occurred.

The defense of the officer or employee may be rendered by the attorney general, an assistant attorney general, or any special counsel appointed by the attorney general, who, in addition to providing the defense of the officer or employee, may file counterclaims and cross-claims and engage in third-party practice on behalf of the officer or employee. If the officer or employee recovers any money pursuant to any counterclaim or cross-claim so filed, the officer or employee, to the extent of the recovery on the counterclaim or cross-claim, shall reimburse the attorney general for all expenses and court costs, including the reasonable compensation of assistant attorneys general and special counsel, incurred in bringing the counterclaim or cross-claim. The officer or employee shall cooperate fully with the attorney general's defense. Sections 109.36 to 109.366 of the Revised Code do not deprive any officer or employee of the right to select counsel of his own choice or settle his case at his own expense at any time, and, except under the circumstances described in division (E) of section 120.06 of the Revised Code, do not prohibit the attorney general from entering his appearance in a case to protect the interest of the state even though no request for the appearance has been made by the officer or employee.

Effective Date: 05-01-1992



Section 109.362 - Investigation as to whether action was manifestly outside scope of duties or with malicious purpose or in bad faith.

(A) Prior to undertaking any defense under section 109.361 of the Revised Code, the attorney general shall conduct an investigation of the facts to determine whether the requirements of this section have been met. If the attorney general determines that any officer who holds an elective state office was acting manifestly outside the scope of his official responsibilities or that any other officer or employee was acting manifestly outside the scope of his employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner, the attorney general shall not represent and defend the officer or employee. An initial determination to represent and defend the officer or employee does not prohibit a later determination that the requirements of this section have not been met.

(B) The attorney general shall also deny a request for representation upon a determination that the requesting officer or employee is covered by a policy of insurance purchased by the state requiring the insurer to provide counsel in the action and that the amount of the claim against the officer or employee is not in excess of the amount of coverage under the policy of insurance. If the amount of the claim against the officer or employee is in excess of the amount of coverage under the policy of insurance, the state is not the plaintiff, and the officer or employee is not otherwise prohibited by this section from being represented and defended by the attorney general, the attorney general shall represent and defend the officer or employee for the amount of the claim in excess of the amount of coverage.

(C) If the attorney general denies representation to an employee or officer who makes a request in accordance with the provisions of section 109.361 of the Revised Code, the attorney general shall notify the requesting officer or employee in writing of the denial setting forth the reasons for the denial within a reasonable time after the attorney general's receipt of the written request from the officer or employee.

Effective Date: 03-13-1980



Section 109.363 - Employer to provide written report and information.

The employer of the defendant officer or employee shall provide the attorney general with a written report indicating the present or former position, job title, or classification of the officer or employee with the state and, citing pertinent facts, whether in its opinion the officer or employee meets the requirements of section 109.362 of the Revised Code. In addition, the employer shall provide any additional information that is requested by the attorney general.

Effective Date: 03-13-1980



Section 109.364 - Denial of representation.

If the attorney general denies representation to an officer or employee who made a request for representation under section 109.361 of the Revised Code, the officer or employee may, upon the termination of the action for which he requested the representation, commence an action in the court of claims against the employer pursuant to sections 2743.01 to 2743.20 of the Revised Code for the reasonable expenses incurred in providing his own defense.

An action brought pursuant to this section shall be commenced no later than two years after the cause of action arising under this section accrues. A cause of action arising under this section accrues upon the conclusion of the civil action instituted against the officer or employee for which the attorney general denied the officer's or employee's request for representation if the time for filing an appeal in the action lapses without the filing of an appeal or upon the conclusion of the final appeal in the civil action instituted against the officer or employee for which the attorney general denied the officer's or employee's request for representation if an appeal is filed in the action.

If the court of claims finds that the officer or employee was entitled to have the attorney general represent and defend him under section 109.361 of the Revised Code, the court shall enter judgment against the employer in favor of the officer or employee in the amount of the reasonable expenses incurred by the officer or employee in providing his own defense and in bringing the action authorized by this section. The reasonable expenses may include, but are not limited to, payment of court costs, attorney's fees, investigative costs, and expert witness fees.

Effective Date: 03-13-1980



Section 109.365 - Information obtained is privileged.

Information obtained by the attorney general pursuant to his investigation to determine whether to defend an officer or employee is privileged and is not admissible as evidence against the officer or employee in any legal action or proceeding and no reference to the information may be made in any trial or hearing. The decision of the attorney general to defend or not defend an officer or employee is not admissible as evidence in any trial or hearing. This section does not apply to any trial or hearing to determine the right of an officer or employee to reimbursement pursuant to section 109.364 of the Revised Code or to any trial or hearing held as a result of an action filed pursuant to division (F) of section 9.87 of the Revised Code.

Effective Date: 03-13-1980



Section 109.366 - Administrative rules.

The attorney general may promulgate any rules that are necessary for the implementation of sections 109.36 to 109.366 of the Revised Code.

Effective Date: 03-13-1980



Section 109.37 - Legal representation of correctional employee.

(A) An employee of the department of rehabilitation and correction may be represented in a criminal proceeding by an attorney selected pursuant to division (B) of this section when all of the following apply:

(1) The employee used deadly force that resulted in the death of another.

(2) The use of deadly force occurred within the scope and in the course of the employee's assigned duties.

(3) The employee's use of deadly force is being investigated by a prosecuting attorney or other criminal investigating authority for possible criminal charges.

(B) When all of the conditions set forth in division (A) of this section apply, the employee may submit a request for legal representation to the director of rehabilitation and correction. If the director determines that all of the conditions in that division apply, and if the director considers the requested legal representation to be appropriate, the director may approve the request and submit it to the attorney general. Upon receipt of the request, the attorney general shall furnish the employee the names of three attorneys who are admitted to the practice of law in this state and are experienced in the defense of criminal charges. The employee may select one of the attorneys to represent the employee until the grand jury concludes its proceedings or the case is disposed of before the grand jury concludes its proceedings.

(C) An attorney who represents an employee pursuant to division (B) of this section shall be paid at the usual rate for like services in the community in which the criminal proceedings occur or at the usual rate paid to special counsel under section 109.07 of the Revised Code, as the attorney general decides. The department of rehabilitation and correction shall pay the attorney's compensation and all reasonable expenses and court costs incurred in the defense of the employee. The attorney general may adopt rules concerning the compensation of attorneys pursuant to this division.

(D) If a criminal investigation described in division (A)(3) of this section of an employee results in an indictment based on the employee's use of deadly force, an attorney who represents the employee pursuant to division (B) of this section may continue to represent the employee in the criminal proceeding on any terms to which the attorney and employee mutually agree. Subject to section 9.871 of the Revised Code, neither the attorney general nor the department of rehabilitation and correction is obligated to provide the employee with legal representation or to pay attorney's fees, expenses, or court costs incurred by the employee following the indictment of the employee.

(E) If an employee is represented by an attorney as described in division (B) of this section and if the employee is subsequently convicted of or pleads guilty to a criminal offense based on the employee's use of deadly force, the attorney general or the department of rehabilitation and correction may seek to recover, including by means of a civil action, from the employee the costs of legal representation paid by the department pursuant to division (B) of this section.

Effective Date: 2008 HB130 04-07-2009



Section 109.40 - Compilation of statutes relative to obscenity.

The attorney general shall compile all statutes relative to obscenity in a convenient pamphlet or paper and may distribute this compilation, without charge, to such sheriffs, police chiefs, county prosecutors, city prosecutors, mayors, constables, judges of the courts of common pleas, county court judges, municipal judges, and other interested parties, as may request such distribution, and make available a reasonable number of such compilations to fill such requests.

The attorney general shall, from time to time, supplement and keep the compilation current and he may, upon request, distribute such supplemental material in the manner provided in this section.

Effective Date: 11-05-1959



Section 109.41 - Claiming escheated property.

Whenever any state begins procedure to escheat property of any person who is an Ohio citizen, corporation, firm, or resident, or whose last known address was in Ohio, on the ground that the property has been abandoned, or on any other grounds, the attorney general may, after making diligent effort to notify the owner of the property and failing in the same, act as attorney in fact for the Ohio owner to claim the property. Upon taking custody of the property, the attorney general shall deposit same in the general fund of Ohio, or if the property be in kind, the attorney general shall cause the same to be sold pursuant to section 2113.40 of the Revised Code, and deposit the proceeds of the sale in the general fund. Claims to the property shall thereafter be made in the manner provided for in Chapter 2743. of the Revised Code.

Effective Date: 01-01-1975



Section 109.42 - Compilation of statutes relative to victim's rights.

(A) The attorney general shall prepare and have printed a pamphlet that contains a compilation of all statutes relative to victim's rights in which the attorney general lists and explains the statutes in the form of a victim's bill of rights. The attorney general shall distribute the pamphlet to all sheriffs, marshals, municipal corporation and township police departments, constables, and other law enforcement agencies, to all prosecuting attorneys, city directors of law, village solicitors, and other similar chief legal officers of municipal corporations, and to organizations that represent or provide services for victims of crime. The victim's bill of rights set forth in the pamphlet shall contain a description of all of the rights of victims that are provided for in Chapter 2930. or in any other section of the Revised Code and shall include, but not be limited to, all of the following:

(1) The right of a victim or a victim's representative to attend a proceeding before a grand jury, in a juvenile case, or in a criminal case pursuant to a subpoena without being discharged from the victim's or representative's employment, having the victim's or representative's employment terminated, having the victim's or representative's pay decreased or withheld, or otherwise being punished, penalized, or threatened as a result of time lost from regular employment because of the victim's or representative's attendance at the proceeding pursuant to the subpoena, as set forth in section 2151.211, 2930.18, 2939.121, or 2945.451 of the Revised Code;

(2) The potential availability pursuant to section 2151.359 or 2152.61 of the Revised Code of a forfeited recognizance to pay damages caused by a child when the delinquency of the child or child's violation of probation or community control is found to be proximately caused by the failure of the child's parent or guardian to subject the child to reasonable parental authority or to faithfully discharge the conditions of probation or community control;

(3) The availability of awards of reparations pursuant to sections 2743.51 to 2743.72 of the Revised Code for injuries caused by criminal offenses;

(4) The right of the victim in certain criminal or juvenile cases or a victim's representative to receive, pursuant to section 2930.06 of the Revised Code, notice of the date, time, and place of the trial or delinquency proceeding in the case or, if there will not be a trial or delinquency proceeding, information from the prosecutor, as defined in section 2930.01 of the Revised Code, regarding the disposition of the case;

(5) The right of the victim in certain criminal or juvenile cases or a victim's representative to receive, pursuant to section 2930.04, 2930.05, or 2930.06 of the Revised Code, notice of the name of the person charged with the violation, the case or docket number assigned to the charge, and a telephone number or numbers that can be called to obtain information about the disposition of the case;

(6) The right of the victim in certain criminal or juvenile cases or of the victim's representative pursuant to section 2930.13 or 2930.14 of the Revised Code, subject to any reasonable terms set by the court as authorized under section 2930.14 of the Revised Code, to make a statement about the victimization and, if applicable, a statement relative to the sentencing or disposition of the offender;

(7) The opportunity to obtain a court order, pursuant to section 2945.04 of the Revised Code, to prevent or stop the commission of the offense of intimidation of a crime victim or witness or an offense against the person or property of the complainant, or of the complainant's ward or child;

(8) The right of the victim in certain criminal or juvenile cases or a victim's representative pursuant to sections 2151.38, 2929.20, 2930.10, 2930.16, and 2930.17 of the Revised Code to receive notice of a pending motion for judicial release, release pursuant to section 2967.19 of the Revised Code, or other early release of the person who committed the offense against the victim, to make an oral or written statement at the court hearing on the motion, and to be notified of the court's decision on the motion;

(9) The right of the victim in certain criminal or juvenile cases or a victim's representative pursuant to section 2930.16, 2967.12, 2967.26, or 5139.56 of the Revised Code to receive notice of any pending commutation, pardon, parole, transitional control, discharge, other form of authorized release, post-release control, or supervised release for the person who committed the offense against the victim or any application for release of that person and to send a written statement relative to the victimization and the pending action to the adult parole authority or the release authority of the department of youth services;

(10) The right of the victim to bring a civil action pursuant to sections 2969.01 to 2969.06 of the Revised Code to obtain money from the offender's profit fund;

(11) The right, pursuant to section 3109.09 of the Revised Code, to maintain a civil action to recover compensatory damages not exceeding ten thousand dollars and costs from the parent of a minor who willfully damages property through the commission of an act that would be a theft offense, as defined in section 2913.01 of the Revised Code, if committed by an adult;

(12) The right, pursuant to section 3109.10 of the Revised Code, to maintain a civil action to recover compensatory damages not exceeding ten thousand dollars and costs from the parent of a minor who willfully and maliciously assaults a person;

(13) The possibility of receiving restitution from an offender or a delinquent child pursuant to section 2152.20, 2929.18, or 2929.28 of the Revised Code;

(14) The right of the victim in certain criminal or juvenile cases or a victim's representative, pursuant to section 2930.16 of the Revised Code, to receive notice of the escape from confinement or custody of the person who committed the offense, to receive that notice from the custodial agency of the person at the victim's last address or telephone number provided to the custodial agency, and to receive notice that, if either the victim's address or telephone number changes, it is in the victim's interest to provide the new address or telephone number to the custodial agency;

(15) The right of a victim of domestic violence to seek the issuance of a civil protection order pursuant to section 3113.31 of the Revised Code, the right of a victim of a violation of section 2903.14, 2909.06, 2909.07, 2911.12, 2911.211, or 2919.22 of the Revised Code, a violation of a substantially similar municipal ordinance, or an offense of violence who is a family or household member of the offender at the time of the offense to seek the issuance of a temporary protection order pursuant to section 2919.26 of the Revised Code, and the right of both types of victims to be accompanied by a victim advocate during court proceedings;

(16) The right of a victim of a sexually oriented offense or of a child-victim oriented offense that is committed by a person who is convicted of, pleads guilty to, or is adjudicated a delinquent child for committing the offense and who is in a category specified in division (B) of section 2950.10 of the Revised Code to receive, pursuant to that section, notice that the person has registered with a sheriff under section 2950.04, 2950.041, or 2950.05 of the Revised Code and notice of the person's name, the person's residence that is registered, and the offender's school, institution of higher education, or place of employment address or addresses that are registered, the person's photograph, and a summary of the manner in which the victim must make a request to receive the notice. As used in this division, "sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(17) The right of a victim of certain sexually violent offenses committed by an offender who also is convicted of or pleads guilty to a sexually violent predator specification and who is sentenced to a prison term pursuant to division (A)(3) of section 2971.03 of the Revised Code, of a victim of a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, by an offender who is sentenced for the violation pursuant to division (B)(1)(a), (b), or (c) of section 2971.03 of the Revised Code, of a victim of an attempted rape committed on or after January 2, 2007, by an offender who also is convicted of or pleads guilty to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code and is sentenced for the violation pursuant to division (B)(2)(a), (b), or (c) of section 2971.03 of the Revised Code, and of a victim of an offense that is described in division (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code and is committed by an offender who is sentenced pursuant to one of those divisions to receive, pursuant to section 2930.16 of the Revised Code, notice of a hearing to determine whether to modify the requirement that the offender serve the entire prison term in a state correctional facility, whether to continue, revise, or revoke any existing modification of that requirement, or whether to terminate the prison term. As used in this division, "sexually violent offense" and "sexually violent predator specification" have the same meanings as in section 2971.01 of the Revised Code.

(B)

(1)

(a) Subject to division (B)(1)(c) of this section, a prosecuting attorney, assistant prosecuting attorney, city director of law, assistant city director of law, village solicitor, assistant village solicitor, or similar chief legal officer of a municipal corporation or an assistant of any of those officers who prosecutes an offense committed in this state, upon first contact with the victim of the offense, the victim's family, or the victim's dependents, shall give the victim, the victim's family, or the victim's dependents a copy of the pamphlet prepared pursuant to division (A) of this section and explain, upon request, the information in the pamphlet to the victim, the victim's family, or the victim's dependents.

(b) Subject to division (B)(1)(c) of this section, a law enforcement agency that investigates an offense or delinquent act committed in this state shall give the victim of the offense or delinquent act, the victim's family, or the victim's dependents a copy of the pamphlet prepared pursuant to division (A) of this section at one of the following times:

(i) Upon first contact with the victim, the victim's family, or the victim's dependents;

(ii) If the offense or delinquent act is an offense of violence, if the circumstances of the offense or delinquent act and the condition of the victim, the victim's family, or the victim's dependents indicate that the victim, the victim's family, or the victim's dependents will not be able to understand the significance of the pamphlet upon first contact with the agency, and if the agency anticipates that it will have an additional contact with the victim, the victim's family, or the victim's dependents, upon the agency's second contact with the victim, the victim's family, or the victim's dependents.

If the agency does not give the victim, the victim's family, or the victim's dependents a copy of the pamphlet upon first contact with them and does not have a second contact with the victim, the victim's family, or the victim's dependents, the agency shall mail a copy of the pamphlet to the victim, the victim's family, or the victim's dependents at their last known address.

(c) In complying on and after December 9, 1994, with the duties imposed by division (B)(1)(a) or (b) of this section, an official or a law enforcement agency shall use copies of the pamphlet that are in the official's or agency's possession on December 9, 1994, until the official or agency has distributed all of those copies. After the official or agency has distributed all of those copies, the official or agency shall use only copies of the pamphlet that contain at least the information described in divisions (A)(1) to (17) of this section.

(2) The failure of a law enforcement agency or of a prosecuting attorney, assistant prosecuting attorney, city director of law, assistant city director of law, village solicitor, assistant village solicitor, or similar chief legal officer of a municipal corporation or an assistant to any of those officers to give, as required by division (B)(1) of this section, the victim of an offense or delinquent act, the victim's family, or the victim's dependents a copy of the pamphlet prepared pursuant to division (A) of this section does not give the victim, the victim's family, the victim's dependents, or a victim's representative any rights under section 2743.51 to 2743.72, 2945.04, 2967.12, 2969.01 to 2969.06, 3109.09, or 3109.10 of the Revised Code or under any other provision of the Revised Code and does not affect any right under those sections.

(3) A law enforcement agency, a prosecuting attorney or assistant prosecuting attorney, or a city director of law, assistant city director of law, village solicitor, assistant village solicitor, or similar chief legal officer of a municipal corporation that distributes a copy of the pamphlet prepared pursuant to division (A) of this section shall not be required to distribute a copy of an information card or other printed material provided by the clerk of the court of claims pursuant to section 2743.71 of the Revised Code.

(C) The cost of printing and distributing the pamphlet prepared pursuant to division (A) of this section shall be paid out of the reparations fund, created pursuant to section 2743.191 of the Revised Code, in accordance with division (D) of that section.

(D) As used in this section:

(1) "Victim's representative" has the same meaning as in section 2930.01 of the Revised Code;

(2) "Victim advocate" has the same meaning as in section 2919.26 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-08-2004; 06-09-2004; 04-29-2005; 11-23-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 109.43 - Public records training programs - model public records policy.

(A) As used in this section:

(1) "Designee" means a designee of the elected official in the public office if that elected official is the only elected official in the public office involved or a designee of all of the elected officials in the public office if the public office involved includes more than one elected official.

(2) "Elected official" means an official elected to a local or statewide office. "Elected official" does not include the chief justice or a justice of the supreme court, a judge of a court of appeals, court of common pleas, municipal court, or county court, or a clerk of any of those courts.

(3) "Public office" has the same meaning as in section 149.011 of the Revised Code.

(4) "Public record" has the same meaning as in section 149.43 of the Revised Code.

(B) The attorney general shall develop, provide, and certify training programs and seminars for all elected officials or their appropriate designees in order to enhance the officials' knowledge of the duty to provide access to public records as required by section 149.43 of the Revised Code. The training shall be three hours for every term of office for which the elected official was appointed or elected to the public office involved. The training shall provide elected officials or their appropriate designees with guidance in developing and updating their offices' policies as required under section 149.43 of the Revised Code. The successful completion by an elected official or by an elected official's appropriate designee of the training requirements established by the attorney general under this section shall satisfy the education requirements imposed on elected officials or their appropriate designees under division (E) of section 149.43 of the Revised Code. Prior to providing the training programs and seminars under this section to satisfy the education requirements imposed on elected officials or their appropriate designees under division (E) of section 149.43 of the Revised Code, the attorney general shall ensure that the training programs and seminars are accredited by the commission on continuing legal education established by the supreme court.

(C) The attorney general shall not charge any elected official or the appropriate designee of any elected official any fee for attending the training programs and seminars that the attorney general conducts under this section. The attorney general may allow the attendance of any other interested persons at any of the training programs or seminars that the attorney general conducts under this section and shall not charge the person any fee for attending the training program or seminar.

(D) In addition to developing, providing, and certifying training programs and seminars as required under division (B) of this section, the attorney general may contract with one or more other state agencies, political subdivisions, or other public or private entities to conduct the training programs and seminars for elected officials or their appropriate designees under this section. The contract may provide for the attendance of any other interested persons at any of the training programs or seminars conducted by the contracting state agency, political subdivision, or other public or private entity. The contracting state agency, political subdivision, or other public or private entity may charge an elected official, an elected official's appropriate designee, or an interested person a registration fee for attending the training program or seminar conducted by that contracting agency, political subdivision, or entity pursuant to a contract entered into under this division. The attorney general shall determine a reasonable amount for the registration fee based on the actual and necessary expenses associated with the training programs and seminars. If the contracting state agency, political subdivision, or other public or private entity charges an elected official or an elected official's appropriate designee a registration fee for attending the training program or seminar conducted pursuant to a contract entered into under this division by that contracting agency, political subdivision, or entity, the public office for which the elected official was appointed or elected to represent may use the public office's own funds to pay for the cost of the registration fee.

(E) The attorney general shall develop and provide to all public offices a model public records policy for responding to public records requests in compliance with section 149.43 of the Revised Code in order to provide guidance to public offices in developing their own public record policies for responding to public records requests in compliance with that section.

(F) The attorney general may provide any other appropriate training or educational programs about Ohio's "Sunshine Laws," sections 121.22, 149.38, 149.381, and 149.43 of the Revised Code, as may be developed and offered by the attorney general or by the attorney general in collaboration with one or more other state agencies, political subdivisions, or other public or private entities.

(G) The auditor of state, in the course of an annual or biennial audit of a public office pursuant to Chapter 117. of the Revised Code, shall audit the public office for compliance with this section and division (E) of section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2006 HB9 09-29-2007



Section 109.51 - Bureau of criminal identification and investigation created.

There is hereby created in the office of the attorney general, a bureau of criminal identification and investigation to be located at the site of the London correctional institution. The attorney general shall appoint a superintendent of said bureau. The superintendent shall appoint, with the approval of the attorney general, such assistants as are necessary to carry out the functions and duties of the bureau as contained in sections 109.51 to 109.63, inclusive, of the Revised Code.

Effective Date: 09-24-1963



Section 109.511 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" means any of the following:

(1) An offense committed in this state that is a felony under the law of this state;

(2) An offense committed in a state other than this state, or under the law of the United States, that, if committed in this state, would be a felony under the law of this state.

(B) The superintendent of the bureau of criminal identification and investigation shall not appoint or employ any person as an investigator or a special agent on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(C)

(1) The superintendent shall terminate the employment of an investigator or a special agent who does either of the following:

(a) Pleads guilty to a felony;

(b) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the investigator or special agent agrees to surrender the certificate awarded to the investigator or special agent under section 109.77 of the Revised Code.

(2) The superintendent shall suspend from employment an investigator or a special agent who is convicted, after trial, of a felony. If the investigator or special agent files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the investigator or special agent does not file a timely appeal, the superintendent shall terminate the employment of that investigator or special agent. If the investigator or special agent files an appeal that results in that investigator's or special agent's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the investigator or special agent, the superintendent shall reinstate that investigator or special agent. An investigator or a special agent who is reinstated under this division shall not receive any back pay unless that investigator's or special agent's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the investigator or special agent of the felony.

(D) This section does not apply regarding an offense that was committed prior to January 1, 1997.

(E) The suspension from employment or the termination of the employment of an investigator or a special agent under division (C) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 109.52 - Operation and maintenance of bureau.

The bureau of criminal identification and investigation may operate and maintain a criminal analysis laboratory and mobile units thereof, create a staff of investigators and technicians skilled in the solution and control of crimes and criminal activity, keep statistics and other necessary data, assist in the prevention of crime, and engage in such other activities as will aid law enforcement officers in solving crimes and controlling criminal activity.

Effective Date: 09-24-1963



Section 109.521 - Bureau of criminal identification and investigation asset forfeiture and cost reimbursement fund.

There is hereby created in the state treasury the bureau of criminal identification and investigation asset forfeiture and cost reimbursement fund. All amounts awarded to the bureau of criminal identification and investigation as a result of shared federal asset forfeiture and state and local moneys designated as restitution for reimbursement of the costs of investigations shall be deposited into this fund. The moneys in this fund shall be used in accordance with federal asset forfeiture rules, regulations, and laws. Interest earned on the money in this fund shall be credited to the fund.

Effective Date: 2007 HB119 09-29-2007



Section 109.53 - Equipment of bureau.

The bureau of criminal identification and investigation shall be supplied with furniture, fixtures, apparatus, vehicles, and materials necessary to carry out the functions and duties of the bureau as contained in sections 109.51 to 109.63, inclusive, of the Revised Code.

Effective Date: 09-24-1963



Section 109.54 - Cooperation of other governmental agencies.

(A) The bureau of criminal identification and investigation may investigate any criminal activity in this state that is of statewide or intercounty concern when requested by local authorities and may aid federal authorities, when requested, in their investigation of any criminal activity in this state. The bureau may investigate any criminal activity in this state related to the conduct of elections when requested by the secretary of state. The bureau may investigate any criminal activity in this state involving drug abuse or illegal drug distribution prohibited under Chapter 3719. or 4729. of the Revised Code. The superintendent and any agent of the bureau may participate, as the director of an organized crime task force established under section 177.02 of the Revised Code or as a member of the investigatory staff of a task force established under that section, in an investigation of organized criminal activity anywhere within this state under sections 177.01 to 177.03 of the Revised Code.

(B) The bureau may provide any trained investigative personnel and specialized equipment that are requested by any sheriff or chief of police, by the authorized designee of any sheriff or chief of police, or by any other authorized law enforcement officer to aid and assist the officer in the investigation and solution of any crime or the control of any criminal activity occurring within the officer's jurisdiction. This assistance shall be furnished by the bureau without disturbing or impairing any of the existing law enforcement authority or the prerogatives of local law enforcement authorities or officers. Investigators provided pursuant to this section, or engaged in an investigation pursuant to section 109.83 of the Revised Code, may go armed in the same manner as sheriffs and regularly appointed police officers under section 2923.12 of the Revised Code.

(C)

(1) The bureau shall obtain recording equipment that can be used to record depositions of the type described in division (A) of section 2152.81 and division (A) of section 2945.481 of the Revised Code, or testimony of the type described in division (D) of section 2152.81 and division (D) of section 2945.481 or in division (C) of section 2937.11 of the Revised Code, shall obtain closed circuit equipment that can be used to televise testimony of the type described in division (C) of section 2152.81 and division (C) of section 2945.481 or in division (B) of section 2937.11 of the Revised Code, and shall provide the equipment, upon request, to any court for use in recording any deposition or testimony of one of those types or in televising the testimony in accordance with the applicable division.

(2) The bureau shall obtain the names, addresses, and telephone numbers of persons who are experienced in questioning children in relation to an investigation of a violation of section 2905.03, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.09, 2907.21, 2907.23, 2907.24, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, or 2919.22 of the Revised Code or an offense of violence and shall maintain a list of those names, addresses, and telephone numbers. The list shall include a classification of the names, addresses, and telephone numbers by appellate district. Upon request, the bureau shall provide any county sheriff, chief of police, prosecuting attorney, village solicitor, city director of law, or similar chief legal officer with the name, address, and telephone number of any person contained in the list.

Effective Date: 01-01-2002; 09-29-2005



Section 109.541 - Powers and duties of bureau.

(A) As used in this section:

(1) "Investigator" means an officer or employee of the bureau of criminal identification and investigation described in section 109.54 of the Revised Code.

(2) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(B) An investigator, while providing assistance to a law enforcement officer pursuant to division (B) of section 109.54 of the Revised Code, has the same arrest authority as a peace officer of the law enforcement agency served by the law enforcement officer requesting the assistance. The investigator may exercise this arrest authority only in connection with the investigation or activities for which the investigator's assistance was requested.

(C)

(1) No state official shall command, order, or direct an investigator to perform any duty or service that is not authorized by law. The power and duties conferred by this section on the bureau of criminal identification and investigation are supplementary to, and in no way a limitation on, the power and duties of sheriffs or other peace officers of the state or a political subdivision of the state.

(2) An investigator, pursuant to the policy established by the superintendent of the bureau of criminal identification and investigation under division (D)(1) of this section, may render emergency assistance to any peace officer who has arrest authority under section 2935.03 of the Revised Code if both of the following apply:

(a) There is a threat of imminent physical harm to the peace officer, a threat of physical harm to another person, or any serious emergency situation.

(b) The peace officer requests emergency assistance, or it appears to the investigator that the peace officer is unable to request emergency assistance and that the circumstances reasonably indicate that emergency assistance is appropriate.

(D)

(1) The superintendent of the bureau of criminal identification and investigation, not later than sixty days after the effective date of this section, shall establish a policy specifying the manner and procedures by which an investigator may render emergency assistance to a peace officer pursuant to division (C)(2) of this section.

(2) An investigator who renders assistance to a law enforcement officer pursuant to division (B) of section 109.54 of the Revised Code or renders emergency assistance to any peace officer pursuant to division (C)(2) of this section and under the policy established under division (D)(1) of this section shall be considered to be engaged in the investigator's regular employment for the purpose of compensation, retirement benefits, indemnification rights, workers' compensation, and any other rights or benefits to which the investigator may be entitled incident to the investigator's regular employment.

(3) An investigator who renders emergency assistance to a peace officer pursuant to division (C)(2) of this section and under the policy established under division (D)(1) of this section has the same authority as the peace officer to whom the assistance is rendered.

(4) An investigator who renders emergency assistance to a peace officer pursuant to division (C)(2) of this section and under the policy established under division (D)(1) of this section retains personal immunity from liability as described in sections 9.85 to 9.87 of the Revised Code, the right to defense under sections 109.36 to 109.366 of the Revised Code, and the right to indemnification under section 9.87 of the Revised Code. This section does not affect the provisions of section 2743.02 of the Revised Code that pertain to the commencement of a civil action against a state officer or employee.

Effective Date: 10-16-1996



Section 109.542 - Investigative personnel are peace officers.

If an officer or employee of the bureau of criminal identification and investigation is investigative personnel of the bureau and has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the officer's or employee's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program, both of the following apply:

(A) The officer or employee shall be considered a peace officer during the term of the officer's or employee's appointment or employment with the bureau in that capacity for the purposes of maintaining a current and valid basic training certificate pursuant to rules adopted under section 109.74 of the Revised Code.

(B) Sections 109.71 to 109.77 of the Revised Code apply to the officer or employee as if the officer or employee was included in the definition of "peace officer" set forth in section 109.71 of the Revised Code.

Effective Date: 08-29-2002



Section 109.55 - Coordination of law enforcement work and crime prevention activities.

The superintendent of the bureau of criminal identification and investigation shall recommend cooperative policies for the coordination of the law enforcement work and crime prevention activities of all state and local agencies and officials having law enforcement duties to promote cooperation between such agencies and officials, to secure effective and efficient law enforcement, to eliminate duplication of work, and to promote economy of operation in such agencies.

In formulating and recommending cooperative policies, the superintendent shall emphasize the provisions of section 2901.30 of the Revised Code.

The superintendent shall develop procedures and forms to implement section 2901.30 of the Revised Code.

Effective Date: 04-09-1985



Section 109.56 - Training local law enforcement officers in crime prevention, detection, and solution.

The bureau of criminal identification and investigation shall, where practicable, assist in training local law enforcement officers in crime prevention, detection, and solution when requested by local authorities, and, where practicable, furnish instruction to sheriffs, chiefs of police, and other law officers in the establishment of efficient local bureaus of identification in their districts.

Effective Date: 09-24-1963



Section 109.561 - Preservation of biological evidence task force.

There is hereby established within the bureau of criminal identification and investigation a preservation of biological evidence task force. The task force shall consist of officers and employees of the bureau; a representative from the Ohio prosecutors association; a representative from the Ohio state coroners association; a representative from the Ohio association of chiefs of police; a representative from the Ohio public defenders office, in consultation with the Ohio innocence project; a representative from the division of criminal justice services of the department of public safety; and a representative from the buckeye state sheriffs association. The task force shall perform the duties and functions specified in division (C) of section 2933.82 of the Revised Code.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 109.57 - [Effective Until 1/1/2014] Duties of superintendent.

(A)

(1) The superintendent of the bureau of criminal identification and investigation shall procure from wherever procurable and file for record photographs, pictures, descriptions, fingerprints, measurements, and other information that may be pertinent of all persons who have been convicted of committing within this state a felony, any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or any misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code, of all children under eighteen years of age who have been adjudicated delinquent children for committing within this state an act that would be a felony or an offense of violence if committed by an adult or who have been convicted of or pleaded guilty to committing within this state a felony or an offense of violence, and of all well-known and habitual criminals. The person in charge of any county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution and the person in charge of any state institution having custody of a person suspected of having committed a felony, any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or any misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code or having custody of a child under eighteen years of age with respect to whom there is probable cause to believe that the child may have committed an act that would be a felony or an offense of violence if committed by an adult shall furnish such material to the superintendent of the bureau. Fingerprints, photographs, or other descriptive information of a child who is under eighteen years of age, has not been arrested or otherwise taken into custody for committing an act that would be a felony or an offense of violence who is not in any other category of child specified in this division, if committed by an adult, has not been adjudicated a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult, has not been convicted of or pleaded guilty to committing a felony or an offense of violence, and is not a child with respect to whom there is probable cause to believe that the child may have committed an act that would be a felony or an offense of violence if committed by an adult shall not be procured by the superintendent or furnished by any person in charge of any county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution, except as authorized in section 2151.313 of the Revised Code.

(2) Every clerk of a court of record in this state, other than the supreme court or a court of appeals, shall send to the superintendent of the bureau a weekly report containing a summary of each case involving a felony, involving any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, involving a misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code, or involving an adjudication in a case in which a child under eighteen years of age was alleged to be a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult. The clerk of the court of common pleas shall include in the report and summary the clerk sends under this division all information described in divisions (A)(2)(a) to (f) of this section regarding a case before the court of appeals that is served by that clerk. The summary shall be written on the standard forms furnished by the superintendent pursuant to division (B) of this section and shall include the following information:

(a) The incident tracking number contained on the standard forms furnished by the superintendent pursuant to division (B) of this section;

(b) The style and number of the case;

(c) The date of arrest, offense, summons, or arraignment;

(d) The date that the person was convicted of or pleaded guilty to the offense, adjudicated a delinquent child for committing the act that would be a felony or an offense of violence if committed by an adult, found not guilty of the offense, or found not to be a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult, the date of an entry dismissing the charge, an entry declaring a mistrial of the offense in which the person is discharged, an entry finding that the person or child is not competent to stand trial, or an entry of a nolle prosequi, or the date of any other determination that constitutes final resolution of the case;

(e) A statement of the original charge with the section of the Revised Code that was alleged to be violated;

(f) If the person or child was convicted, pleaded guilty, or was adjudicated a delinquent child, the sentence or terms of probation imposed or any other disposition of the offender or the delinquent child.

If the offense involved the disarming of a law enforcement officer or an attempt to disarm a law enforcement officer, the clerk shall clearly state that fact in the summary, and the superintendent shall ensure that a clear statement of that fact is placed in the bureau's records.

(3) The superintendent shall cooperate with and assist sheriffs, chiefs of police, and other law enforcement officers in the establishment of a complete system of criminal identification and in obtaining fingerprints and other means of identification of all persons arrested on a charge of a felony, any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or a misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code and of all children under eighteen years of age arrested or otherwise taken into custody for committing an act that would be a felony or an offense of violence if committed by an adult. The superintendent also shall file for record the fingerprint impressions of all persons confined in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution for the violation of state laws and of all children under eighteen years of age who are confined in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution or in any facility for delinquent children for committing an act that would be a felony or an offense of violence if committed by an adult, and any other information that the superintendent may receive from law enforcement officials of the state and its political subdivisions.

(4) The superintendent shall carry out Chapter 2950. of the Revised Code with respect to the registration of persons who are convicted of or plead guilty to a sexually oriented offense or a child-victim oriented offense and with respect to all other duties imposed on the bureau under that chapter.

(5) The bureau shall perform centralized recordkeeping functions for criminal history records and services in this state for purposes of the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code and is the criminal history record repository as defined in that section for purposes of that compact. The superintendent or the superintendent's designee is the compact officer for purposes of that compact and shall carry out the responsibilities of the compact officer specified in that compact.

(B) The superintendent shall prepare and furnish to every county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution and to every clerk of a court in this state specified in division (A)(2) of this section standard forms for reporting the information required under division (A) of this section. The standard forms that the superintendent prepares pursuant to this division may be in a tangible format, in an electronic format, or in both tangible formats and electronic formats.

(C)

(1) The superintendent may operate a center for electronic, automated, or other data processing for the storage and retrieval of information, data, and statistics pertaining to criminals and to children under eighteen years of age who are adjudicated delinquent children for committing an act that would be a felony or an offense of violence if committed by an adult, criminal activity, crime prevention, law enforcement, and criminal justice, and may establish and operate a statewide communications network to be known as the Ohio law enforcement gateway to gather and disseminate information, data, and statistics for the use of law enforcement agencies and for other uses specified in this division. The superintendent may gather, store, retrieve, and disseminate information, data, and statistics that pertain to children who are under eighteen years of age and that are gathered pursuant to sections 109.57 to 109.61 of the Revised Code together with information, data, and statistics that pertain to adults and that are gathered pursuant to those sections.

(2) The superintendent or the superintendent's designee shall gather information of the nature described in division (C)(1) of this section that pertains to the offense and delinquency history of a person who has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense for inclusion in the state registry of sex offenders and child-victim offenders maintained pursuant to division (A)(1) of section 2950.13 of the Revised Code and in the internet database operated pursuant to division (A)(13) of that section and for possible inclusion in the internet database operated pursuant to division (A)(11) of that section.

(3) In addition to any other authorized use of information, data, and statistics of the nature described in division (C)(1) of this section, the superintendent or the superintendent's designee may provide and exchange the information, data, and statistics pursuant to the national crime prevention and privacy compact as described in division (A)(5) of this section.

(4) The attorney general may adopt rules under Chapter 119. of the Revised Code establishing guidelines for the operation of and participation in the Ohio law enforcement gateway. The rules may include criteria for granting and restricting access to information gathered and disseminated through the Ohio law enforcement gateway. The attorney general shall permit the state medical board and board of nursing to access and view, but not alter, information gathered and disseminated through the Ohio law enforcement gateway.

The attorney general may appoint a steering committee to advise the attorney general in the operation of the Ohio law enforcement gateway that is comprised of persons who are representatives of the criminal justice agencies in this state that use the Ohio law enforcement gateway and is chaired by the superintendent or the superintendent's designee.

(D)

(1) The following are not public records under section 149.43 of the Revised Code:

(a) Information and materials furnished to the superintendent pursuant to division (A) of this section;

(b) Information, data, and statistics gathered or disseminated through the Ohio law enforcement gateway pursuant to division (C)(1) of this section;

(c) Information and materials furnished to any board or person under division (F) or (G) of this section.

(2) The superintendent or the superintendent's designee shall gather and retain information so furnished under division (A) of this section that pertains to the offense and delinquency history of a person who has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense for the purposes described in division (C)(2) of this section.

(E)

(1) The attorney general shall adopt rules, in accordance with Chapter 119. of the Revised Code and subject to division (E)(2) of this section, setting forth the procedure by which a person may receive or release information gathered by the superintendent pursuant to division (A) of this section. A reasonable fee may be charged for this service. If a temporary employment service submits a request for a determination of whether a person the service plans to refer to an employment position has been convicted of or pleaded guilty to an offense listed or described in division (A)(1), (2), or (3) of section 109.572 of the Revised Code, the request shall be treated as a single request and only one fee shall be charged.

(2) Except as otherwise provided in this division, a rule adopted under division (E)(1) of this section may provide only for the release of information gathered pursuant to division (A) of this section that relates to the conviction of a person, or a person's plea of guilty to, a criminal offense. The superintendent shall not release, and the attorney general shall not adopt any rule under division (E)(1) of this section that permits the release of, any information gathered pursuant to division (A) of this section that relates to an adjudication of a child as a delinquent child, or that relates to a criminal conviction of a person under eighteen years of age if the person's case was transferred back to a juvenile court under division (B)(2) or (3) of section 2152.121 of the Revised Code and the juvenile court imposed a disposition or serious youthful offender disposition upon the person under either division, unless either of the following applies with respect to the adjudication or conviction:

(a) The adjudication or conviction was for a violation of section 2903.01 or 2903.02 of the Revised Code.

(b) The adjudication or conviction was for a sexually oriented offense, the juvenile court was required to classify the child a juvenile offender registrant for that offense under section 2152.82, 2152.83, or 2152.86 of the Revised Code, and that classification has not been removed.

(F)

(1) As used in division (F)(2) of this section, "head start agency" means an entity in this state that has been approved to be an agency for purposes of subchapter II of the "Community Economic Development Act," 95 Stat. 489 (1981), 42 U.S.C.A. 9831, as amended.

(2)

(a) In addition to or in conjunction with any request that is required to be made under section 109.572, 2151.86, 3301.32, 3301.541, division (C) of section 3310.58, or section 3319.39, 3319.391, 3327.10, 3701.881, 5104.012, 5104.013, 5123.081, or 5153.111 of the Revised Code or that is made under section 3314.41, 3319.392, 3326.25, or 3328.20 of the Revised Code, the board of education of any school district; the director of developmental disabilities; any county board of developmental disabilities; any provider or subcontractor as defined in section 5123.081 of the Revised Code; the chief administrator of any chartered nonpublic school; the chief administrator of a registered private provider that is not also a chartered nonpublic school; the chief administrator of any home health agency; the chief administrator of or person operating any child day-care center, type A family day-care home, or type B family day-care home licensed or certified under Chapter 5104. of the Revised Code; the administrator of any type C family day-care home certified pursuant to Section 1 of Sub. H.B. 62 of the 121st general assembly or Section 5 of Am. Sub. S.B. 160 of the 121st general assembly; the chief administrator of any head start agency; the executive director of a public children services agency; a private company described in section 3314.41, 3319.392, 3326.25, or 3328.20 of the Revised Code; or an employer described in division (J)(2) of section 3327.10 of the Revised Code may request that the superintendent of the bureau investigate and determine, with respect to any individual who has applied for employment in any position after October 2, 1989, or any individual wishing to apply for employment with a board of education may request, with regard to the individual, whether the bureau has any information gathered under division (A) of this section that pertains to that individual. On receipt of the request, subject to division (E)(2) of this section, the superintendent shall determine whether that information exists and, upon request of the person, board, or entity requesting information, also shall request from the federal bureau of investigation any criminal records it has pertaining to that individual. The superintendent or the superintendent's designee also may request criminal history records from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code. Within thirty days of the date that the superintendent receives a request, subject to division (E)(2) of this section, the superintendent shall send to the board, entity, or person a report of any information that the superintendent determines exists, including information contained in records that have been sealed under section 2953.32 of the Revised Code, and, within thirty days of its receipt, subject to division (E)(2) of this section, shall send the board, entity, or person a report of any information received from the federal bureau of investigation, other than information the dissemination of which is prohibited by federal law.

(b) When a board of education or a registered private provider is required to receive information under this section as a prerequisite to employment of an individual pursuant to division (C) of section 3310.58 or section 3319.39 of the Revised Code, it may accept a certified copy of records that were issued by the bureau of criminal identification and investigation and that are presented by an individual applying for employment with the district in lieu of requesting that information itself. In such a case, the board shall accept the certified copy issued by the bureau in order to make a photocopy of it for that individual's employment application documents and shall return the certified copy to the individual. In a case of that nature, a district or provider only shall accept a certified copy of records of that nature within one year after the date of their issuance by the bureau.

(c) Notwithstanding division (F)(2)(a) of this section, in the case of a request under section 3319.39, 3319.391, or 3327.10 of the Revised Code only for criminal records maintained by the federal bureau of investigation, the superintendent shall not determine whether any information gathered under division (A) of this section exists on the person for whom the request is made.

(3) The state board of education may request, with respect to any individual who has applied for employment after October 2, 1989, in any position with the state board or the department of education, any information that a school district board of education is authorized to request under division (F)(2) of this section, and the superintendent of the bureau shall proceed as if the request has been received from a school district board of education under division (F)(2) of this section.

(4) When the superintendent of the bureau receives a request for information under section 3319.291 of the Revised Code, the superintendent shall proceed as if the request has been received from a school district board of education and shall comply with divisions (F)(2)(a) and (c) of this section.

(5) When a recipient of a classroom reading improvement grant paid under section 3301.86 of the Revised Code requests, with respect to any individual who applies to participate in providing any program or service funded in whole or in part by the grant, the information that a school district board of education is authorized to request under division (F)(2)(a) of this section, the superintendent of the bureau shall proceed as if the request has been received from a school district board of education under division (F)(2)(a) of this section.

(G) In addition to or in conjunction with any request that is required to be made under section 3701.881, 3712.09, or 3721.121 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing direct care to an older adult or adult resident, the chief administrator of a home health agency, hospice care program, home licensed under Chapter 3721. of the Revised Code, or adult day-care program operated pursuant to rules adopted under section 3721.04 of the Revised Code may request that the superintendent of the bureau investigate and determine, with respect to any individual who has applied after January 27, 1997, for employment in a position that does not involve providing direct care to an older adult or adult resident, whether the bureau has any information gathered under division (A) of this section that pertains to that individual.

In addition to or in conjunction with any request that is required to be made under section 173.27 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing ombudsperson services to residents of long-term care facilities or recipients of community-based long-term care services, the state long-term care ombudsperson, ombudsperson's designee, or director of health may request that the superintendent investigate and determine, with respect to any individual who has applied for employment in a position that does not involve providing such ombudsperson services, whether the bureau has any information gathered under division (A) of this section that pertains to that applicant.

In addition to or in conjunction with any request that is required to be made under section 173.394 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing direct care to an individual, the chief administrator of a community-based long-term care agency may request that the superintendent investigate and determine, with respect to any individual who has applied for employment in a position that does not involve providing direct care, whether the bureau has any information gathered under division (A) of this section that pertains to that applicant.

In addition to or in conjunction with any request that is required to be made under section 3712.09 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing direct care to a pediatric respite care patient, the chief administrator of a pediatric respite care program may request that the superintendent of the bureau investigate and determine, with respect to any individual who has applied for employment in a position that does not involve providing direct care to a pediatric respite care patient, whether the bureau has any information gathered under division (A) of this section that pertains to that individual.

On receipt of a request under this division, the superintendent shall determine whether that information exists and, on request of the individual requesting information, shall also request from the federal bureau of investigation any criminal records it has pertaining to the applicant. The superintendent or the superintendent's designee also may request criminal history records from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code. Within thirty days of the date a request is received, subject to division (E)(2) of this section, the superintendent shall send to the requester a report of any information determined to exist, including information contained in records that have been sealed under section 2953.32 of the Revised Code, and, within thirty days of its receipt, shall send the requester a report of any information received from the federal bureau of investigation, other than information the dissemination of which is prohibited by federal law.

(H) Information obtained by a government entity or person under this section is confidential and shall not be released or disseminated.

(I) The superintendent may charge a reasonable fee for providing information or criminal records under division (F)(2) or (G) of this section.

(J) As used in this section:

(1) "Pediatric respite care program" and "pediatric respite care patient" have the same meanings as in section 3712.01 of the Revised Code.

(2) "Sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(3) "Registered private provider" means a nonpublic school or entity registered with the superintendent of public instruction under section 3310.41 of the Revised Code to participate in the autism scholarship program or section 3310.58 of the Revised Code to participate in the Jon Peterson special needs scholarship program.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013..

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009 and 1/01/2010.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-07-2004; 06-30-2005; 06-30-2006; 09-21-2006; 2007 HB119 09-29-2007; 2007 SB10 01-01-2008; 2007 HB190 11-14-2007; 2008 SB163 08-14-2008; 2008 HB428 09-12-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.50.

This section is set out twice. See also § 109.57, as amended by 130th General Assembly File No. 128, SB 316, §120.01, eff. 1/1/2014.



Section 109.57 - [Effective 1/1/2014] Duties of superintendent.

(A)

(1) The superintendent of the bureau of criminal identification and investigation shall procure from wherever procurable and file for record photographs, pictures, descriptions, fingerprints, measurements, and other information that may be pertinent of all persons who have been convicted of committing within this state a felony, any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or any misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code, of all children under eighteen years of age who have been adjudicated delinquent children for committing within this state an act that would be a felony or an offense of violence if committed by an adult or who have been convicted of or pleaded guilty to committing within this state a felony or an offense of violence, and of all well-known and habitual criminals. The person in charge of any county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution and the person in charge of any state institution having custody of a person suspected of having committed a felony, any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or any misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code or having custody of a child under eighteen years of age with respect to whom there is probable cause to believe that the child may have committed an act that would be a felony or an offense of violence if committed by an adult shall furnish such material to the superintendent of the bureau. Fingerprints, photographs, or other descriptive information of a child who is under eighteen years of age, has not been arrested or otherwise taken into custody for committing an act that would be a felony or an offense of violence who is not in any other category of child specified in this division, if committed by an adult, has not been adjudicated a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult, has not been convicted of or pleaded guilty to committing a felony or an offense of violence, and is not a child with respect to whom there is probable cause to believe that the child may have committed an act that would be a felony or an offense of violence if committed by an adult shall not be procured by the superintendent or furnished by any person in charge of any county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution, except as authorized in section 2151.313 of the Revised Code.

(2) Every clerk of a court of record in this state, other than the supreme court or a court of appeals, shall send to the superintendent of the bureau a weekly report containing a summary of each case involving a felony, involving any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, involving a misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code, or involving an adjudication in a case in which a child under eighteen years of age was alleged to be a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult. The clerk of the court of common pleas shall include in the report and summary the clerk sends under this division all information described in divisions (A)(2)(a) to (f) of this section regarding a case before the court of appeals that is served by that clerk. The summary shall be written on the standard forms furnished by the superintendent pursuant to division (B) of this section and shall include the following information:

(a) The incident tracking number contained on the standard forms furnished by the superintendent pursuant to division (B) of this section;

(b) The style and number of the case;

(c) The date of arrest, offense, summons, or arraignment;

(d) The date that the person was convicted of or pleaded guilty to the offense, adjudicated a delinquent child for committing the act that would be a felony or an offense of violence if committed by an adult, found not guilty of the offense, or found not to be a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult, the date of an entry dismissing the charge, an entry declaring a mistrial of the offense in which the person is discharged, an entry finding that the person or child is not competent to stand trial, or an entry of a nolle prosequi, or the date of any other determination that constitutes final resolution of the case;

(e) A statement of the original charge with the section of the Revised Code that was alleged to be violated;

(f) If the person or child was convicted, pleaded guilty, or was adjudicated a delinquent child, the sentence or terms of probation imposed or any other disposition of the offender or the delinquent child.

If the offense involved the disarming of a law enforcement officer or an attempt to disarm a law enforcement officer, the clerk shall clearly state that fact in the summary, and the superintendent shall ensure that a clear statement of that fact is placed in the bureau's records.

(3) The superintendent shall cooperate with and assist sheriffs, chiefs of police, and other law enforcement officers in the establishment of a complete system of criminal identification and in obtaining fingerprints and other means of identification of all persons arrested on a charge of a felony, any crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or a misdemeanor described in division (A)(1)(a), (A)(5)(a), or (A)(7)(a) of section 109.572 of the Revised Code and of all children under eighteen years of age arrested or otherwise taken into custody for committing an act that would be a felony or an offense of violence if committed by an adult. The superintendent also shall file for record the fingerprint impressions of all persons confined in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution for the violation of state laws and of all children under eighteen years of age who are confined in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution or in any facility for delinquent children for committing an act that would be a felony or an offense of violence if committed by an adult, and any other information that the superintendent may receive from law enforcement officials of the state and its political subdivisions.

(4) The superintendent shall carry out Chapter 2950. of the Revised Code with respect to the registration of persons who are convicted of or plead guilty to a sexually oriented offense or a child-victim oriented offense and with respect to all other duties imposed on the bureau under that chapter.

(5) The bureau shall perform centralized recordkeeping functions for criminal history records and services in this state for purposes of the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code and is the criminal history record repository as defined in that section for purposes of that compact. The superintendent or the superintendent's designee is the compact officer for purposes of that compact and shall carry out the responsibilities of the compact officer specified in that compact.

(B) The superintendent shall prepare and furnish to every county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution and to every clerk of a court in this state specified in division (A)(2) of this section standard forms for reporting the information required under division (A) of this section. The standard forms that the superintendent prepares pursuant to this division may be in a tangible format, in an electronic format, or in both tangible formats and electronic formats.

(C)

(1) The superintendent may operate a center for electronic, automated, or other data processing for the storage and retrieval of information, data, and statistics pertaining to criminals and to children under eighteen years of age who are adjudicated delinquent children for committing an act that would be a felony or an offense of violence if committed by an adult, criminal activity, crime prevention, law enforcement, and criminal justice, and may establish and operate a statewide communications network to be known as the Ohio law enforcement gateway to gather and disseminate information, data, and statistics for the use of law enforcement agencies and for other uses specified in this division. The superintendent may gather, store, retrieve, and disseminate information, data, and statistics that pertain to children who are under eighteen years of age and that are gathered pursuant to sections 109.57 to 109.61 of the Revised Code together with information, data, and statistics that pertain to adults and that are gathered pursuant to those sections.

(2) The superintendent or the superintendent's designee shall gather information of the nature described in division (C)(1) of this section that pertains to the offense and delinquency history of a person who has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense for inclusion in the state registry of sex offenders and child-victim offenders maintained pursuant to division (A)(1) of section 2950.13 of the Revised Code and in the internet database operated pursuant to division (A)(13) of that section and for possible inclusion in the internet database operated pursuant to division (A)(11) of that section.

(3) In addition to any other authorized use of information, data, and statistics of the nature described in division (C)(1) of this section, the superintendent or the superintendent's designee may provide and exchange the information, data, and statistics pursuant to the national crime prevention and privacy compact as described in division (A)(5) of this section.

(4) The attorney general may adopt rules under Chapter 119. of the Revised Code establishing guidelines for the operation of and participation in the Ohio law enforcement gateway. The rules may include criteria for granting and restricting access to information gathered and disseminated through the Ohio law enforcement gateway. The attorney general shall permit the state medical board and board of nursing to access and view, but not alter, information gathered and disseminated through the Ohio law enforcement gateway.

The attorney general may appoint a steering committee to advise the attorney general in the operation of the Ohio law enforcement gateway that is comprised of persons who are representatives of the criminal justice agencies in this state that use the Ohio law enforcement gateway and is chaired by the superintendent or the superintendent's designee.

(D)

(1) The following are not public records under section 149.43 of the Revised Code:

(a) Information and materials furnished to the superintendent pursuant to division (A) of this section;

(b) Information, data, and statistics gathered or disseminated through the Ohio law enforcement gateway pursuant to division (C)(1) of this section;

(c) Information and materials furnished to any board or person under division (F) or (G) of this section.

(2) The superintendent or the superintendent's designee shall gather and retain information so furnished under division (A) of this section that pertains to the offense and delinquency history of a person who has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense for the purposes described in division (C)(2) of this section.

(E)

(1) The attorney general shall adopt rules, in accordance with Chapter 119. of the Revised Code and subject to division (E)(2) of this section, setting forth the procedure by which a person may receive or release information gathered by the superintendent pursuant to division (A) of this section. A reasonable fee may be charged for this service. If a temporary employment service submits a request for a determination of whether a person the service plans to refer to an employment position has been convicted of or pleaded guilty to an offense listed or described in division (A)(1), (2), or (3) of section 109.572 of the Revised Code, the request shall be treated as a single request and only one fee shall be charged.

(2) Except as otherwise provided in this division, a rule adopted under division (E)(1) of this section may provide only for the release of information gathered pursuant to division (A) of this section that relates to the conviction of a person, or a person's plea of guilty to, a criminal offense. The superintendent shall not release, and the attorney general shall not adopt any rule under division (E)(1) of this section that permits the release of, any information gathered pursuant to division (A) of this section that relates to an adjudication of a child as a delinquent child, or that relates to a criminal conviction of a person under eighteen years of age if the person's case was transferred back to a juvenile court under division (B)(2) or (3) of section 2152.121 of the Revised Code and the juvenile court imposed a disposition or serious youthful offender disposition upon the person under either division, unless either of the following applies with respect to the adjudication or conviction:

(a) The adjudication or conviction was for a violation of section 2903.01 or 2903.02 of the Revised Code.

(b) The adjudication or conviction was for a sexually oriented offense, the juvenile court was required to classify the child a juvenile offender registrant for that offense under section 2152.82, 2152.83, or 2152.86 of the Revised Code, and that classification has not been removed.

(F)

(1) As used in division (F)(2) of this section, "head start agency" means an entity in this state that has been approved to be an agency for purposes of subchapter II of the "Community Economic Development Act," 95 Stat. 489 (1981), 42 U.S.C.A. 9831, as amended.

(2)

(a) In addition to or in conjunction with any request that is required to be made under section 109.572, 2151.86, 3301.32, 3301.541, division (C) of section 3310.58, or section 3319.39, 3319.391, 3327.10, 3701.881, 5104.012, 5104.013, 5123.081, or 5153.111 of the Revised Code or that is made under section 3314.41, 3319.392, 3326.25, or 3328.20 of the Revised Code, the board of education of any school district; the director of developmental disabilities; any county board of developmental disabilities; any provider or subcontractor as defined in section 5123.081 of the Revised Code; the chief administrator of any chartered nonpublic school; the chief administrator of a registered private provider that is not also a chartered nonpublic school; the chief administrator of any home health agency; the chief administrator of or person operating any child day-care center, type A family day-care home, or type B family day-care home licensed under Chapter 5104. of the Revised Code; the chief administrator of any head start agency; the executive director of a public children services agency; a private company described in section 3314.41, 3319.392, 3326.25, or 3328.20 of the Revised Code; or an employer described in division (J)(2) of section 3327.10 of the Revised Code may request that the superintendent of the bureau investigate and determine, with respect to any individual who has applied for employment in any position after October 2, 1989, or any individual wishing to apply for employment with a board of education may request, with regard to the individual, whether the bureau has any information gathered under division (A) of this section that pertains to that individual. On receipt of the request, subject to division (E)(2) of this section, the superintendent shall determine whether that information exists and, upon request of the person, board, or entity requesting information, also shall request from the federal bureau of investigation any criminal records it has pertaining to that individual. The superintendent or the superintendent's designee also may request criminal history records from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code. Within thirty days of the date that the superintendent receives a request, subject to division (E)(2) of this section, the superintendent shall send to the board, entity, or person a report of any information that the superintendent determines exists, including information contained in records that have been sealed under section 2953.32 of the Revised Code, and, within thirty days of its receipt, subject to division (E)(2) of this section, shall send the board, entity, or person a report of any information received from the federal bureau of investigation, other than information the dissemination of which is prohibited by federal law.

(b) When a board of education or a registered private provider is required to receive information under this section as a prerequisite to employment of an individual pursuant to division (C) of section 3310.58 or section 3319.39 of the Revised Code, it may accept a certified copy of records that were issued by the bureau of criminal identification and investigation and that are presented by an individual applying for employment with the district in lieu of requesting that information itself. In such a case, the board shall accept the certified copy issued by the bureau in order to make a photocopy of it for that individual's employment application documents and shall return the certified copy to the individual. In a case of that nature, a district or provider only shall accept a certified copy of records of that nature within one year after the date of their issuance by the bureau.

(c) Notwithstanding division (F)(2)(a) of this section, in the case of a request under section 3319.39, 3319.391, or 3327.10 of the Revised Code only for criminal records maintained by the federal bureau of investigation, the superintendent shall not determine whether any information gathered under division (A) of this section exists on the person for whom the request is made.

(3) The state board of education may request, with respect to any individual who has applied for employment after October 2, 1989, in any position with the state board or the department of education, any information that a school district board of education is authorized to request under division (F)(2) of this section, and the superintendent of the bureau shall proceed as if the request has been received from a school district board of education under division (F)(2) of this section.

(4) When the superintendent of the bureau receives a request for information under section 3319.291 of the Revised Code, the superintendent shall proceed as if the request has been received from a school district board of education and shall comply with divisions (F)(2)(a) and (c) of this section.

(5) When a recipient of a classroom reading improvement grant paid under section 3301.86 of the Revised Code requests, with respect to any individual who applies to participate in providing any program or service funded in whole or in part by the grant, the information that a school district board of education is authorized to request under division (F)(2)(a) of this section, the superintendent of the bureau shall proceed as if the request has been received from a school district board of education under division (F)(2)(a) of this section.

(G) In addition to or in conjunction with any request that is required to be made under section 3701.881, 3712.09, or 3721.121 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing direct care to an older adult or adult resident, the chief administrator of a home health agency, hospice care program, home licensed under Chapter 3721. of the Revised Code, or adult day-care program operated pursuant to rules adopted under section 3721.04 of the Revised Code may request that the superintendent of the bureau investigate and determine, with respect to any individual who has applied after January 27, 1997, for employment in a position that does not involve providing direct care to an older adult or adult resident, whether the bureau has any information gathered under division (A) of this section that pertains to that individual.

In addition to or in conjunction with any request that is required to be made under section 173.27 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing ombudsperson services to residents of long-term care facilities or recipients of community-based long-term care services, the state long-term care ombudsperson, ombudsperson's designee, or director of health may request that the superintendent investigate and determine, with respect to any individual who has applied for employment in a position that does not involve providing such ombudsperson services, whether the bureau has any information gathered under division (A) of this section that pertains to that applicant.

In addition to or in conjunction with any request that is required to be made under section 173.394 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing direct care to an individual, the chief administrator of a community-based long-term care agency may request that the superintendent investigate and determine, with respect to any individual who has applied for employment in a position that does not involve providing direct care, whether the bureau has any information gathered under division (A) of this section that pertains to that applicant.

In addition to or in conjunction with any request that is required to be made under section 3712.09 of the Revised Code with respect to an individual who has applied for employment in a position that involves providing direct care to a pediatric respite care patient, the chief administrator of a pediatric respite care program may request that the superintendent of the bureau investigate and determine, with respect to any individual who has applied for employment in a position that does not involve providing direct care to a pediatric respite care patient, whether the bureau has any information gathered under division (A) of this section that pertains to that individual.

On receipt of a request under this division, the superintendent shall determine whether that information exists and, on request of the individual requesting information, shall also request from the federal bureau of investigation any criminal records it has pertaining to the applicant. The superintendent or the superintendent's designee also may request criminal history records from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code. Within thirty days of the date a request is received, subject to division (E)(2) of this section, the superintendent shall send to the requester a report of any information determined to exist, including information contained in records that have been sealed under section 2953.32 of the Revised Code, and, within thirty days of its receipt, shall send the requester a report of any information received from the federal bureau of investigation, other than information the dissemination of which is prohibited by federal law.

(H) Information obtained by a government entity or person under this section is confidential and shall not be released or disseminated.

(I) The superintendent may charge a reasonable fee for providing information or criminal records under division (F)(2) or (G) of this section.

(J) As used in this section:

(1) "Pediatric respite care program" and "pediatric care patient" have the same meanings as in section 3712.01 of the Revised Code.

(2) "Sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(3) "Registered private provider" means a nonpublic school or entity registered with the superintendent of public instruction under section 3310.41 of the Revised Code to participate in the autism scholarship program or section 3310.58 of the Revised Code to participate in the Jon Peterson special needs scholarship program.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.194,HB 303, §6, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013..

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009 and 1/01/2010.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-07-2004; 06-30-2005; 06-30-2006; 09-21-2006; 2007 HB119 09-29-2007; 2007 SB10 01-01-2008; 2007 HB190 11-14-2007; 2008 SB163 08-14-2008; 2008 HB428 09-12-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §610.10.

See 128th General AssemblyFile No.9,HB 1, §812.50.

This section is set out three times. See also 109.57, effective until 1/1/2014.



Section 109.571 - National crime prevention and privacy compact.

The "national crime prevention and privacy compact" is hereby ratified, enacted into law, and entered into by the state of Ohio as a party to the compact with any other state that has legally joined in the compact as follows:

The contracting states agree to the following:

(a) This compact organizes an electronic information sharing system among the federal government and the states to exchange criminal history records for noncriminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment.

(b) Under this compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and to party states for authorized purposes. The FBI shall also manage the federal data facilities that provide a significant part of the infrastructure for the system.

As used in this compact:

(1) "Attorney general" means the attorney general of the United States.

(2) "Compact officer" means:

(A) With respect to the federal government, an official so designated by the director of the FBI; and

(B) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3) "Council" means the compact council established under Article VI of the compact.

(4)

(A) "Criminal history records" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release.

(B) "Criminal history records" does not include identification information such as fingerprint records if the information does not indicate involvement of the individual with the criminal justice system.

(5) "Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

(6) "Criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7) "Criminal justice agency" means courts and a governmental agency or any subunit of a governmental agency that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice. "Criminal justice agency" also includes federal and state inspectors general offices.

(8) "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9) "Criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

(10) "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(11) "Executive order" means an order of the president of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(12) "FBI" means the federal bureau of investigation.

(13) "Interstate identification system" or "III system" means the cooperative federal-state system for the exchange of criminal history records and includes the national identification index, the national fingerprint file, and, to the extent of their participation in that system, the criminal history record repositories of the states and the FBI.

(14) "National fingerprint file" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III system.

(15) "National identification index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III system.

(16) "National indices" means the national identification index and the national fingerprint file.

(17) "Nonparty state" means a state that has not ratified this compact.

(18) "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(19) "Party state" means a state that has ratified this compact.

(20) "Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III system. Identifications based solely upon a comparison of subject's names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

(21) "Sealed record information" means both of the following:

(A) With respect to adults, that portion of a record that is not available for criminal justice uses, not supported by fingerprints or other accepted means of positive identification, or subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject;

(B) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(22) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

The purposes of this compact are to do all of the following:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the national identification index and the national fingerprint file by each party state, and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(3) Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(4) Provide for the establishment of a council to monitor III system operations and to prescribe system rules and procedures for the effective and proper operation of the III system for noncriminal justice purposes;

(5) Require the FBI and each party state to adhere to III system standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

(a) The director of the FBI shall do all of the following:

(1) Appoint an FBI compact officer who shall do all of the following:

(A) Administer this compact within the department of justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B) Ensure that compact provisions and rules, procedures, and standards prescribed by the council under Article VI are complied with by the department of justice and the federal agencies and other agencies and organizations referred to in Article III(1)(A);

(C) Regulate the use of records received by means of the III system from party states when those records are supplied by the FBI directly to other federal agencies;

(2) Provide to federal agencies and to state criminal history record repositories criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including both of the following:

(A) Information from nonparty states;

(B) Information from party states that is available from the FBI through the III system, but is not available from the party state through the III system;

(3) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of criminal history records for criminal justice purposes has priority over exchange for noncriminal justice purposes;

(4) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b) Each party state shall do all of the following:

(1) Appoint a compact officer who shall do all of the following:

(A) Administer this compact within that state;

(B) Ensure that the compact provisions and rules, procedures, and standards established by the council under Article VI are complied with in the state;

(C) Regulate the in-state use of records received by means of the III system from the FBI or from other party states;

(2) Establish and maintain a criminal history record repository, which shall provide both of the following:

(A) Information and records for the national identification index and the national fingerprint file;

(B) The state's III system-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3) Participate in the national fingerprint file;

(4) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this compact.

(c) In carrying out their responsibilities under this compact, the FBI and each party state shall comply with the III system rules, procedures, and standards duly established by the council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III system operation.

(d)

(1) Use of the III system for noncriminal justice purposes authorized in this compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2) Administration of compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

(a) To the extent authorized by section 552a of title 5, United States Code (commonly known as the 'Privacy Act of 1974'), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general and that authorizes national indices checks.

(b) The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the 'Privacy Act of 1974') and state criminal history record repositories, shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general, that authorizes national indices checks.

(c) Any record obtained under this compact may be used only for the official purposes for which the record was requested. Each compact officer shall establish procedures, consistent with this compact, and with rules, procedures, and standards established by the council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall do all of the following:

(1) Ensure that records obtained under this compact are used only by authorized officials for authorized purposes;

(2) Require that subsequent record checks are requested to obtain current information whenever a new need arises;

(3) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate 'no record' response is communicated to the requesting official.

(a) Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if the request is transmitted through another state criminal history record repository or the FBI.

(c) Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI or state criminal history record repositories shall not be permitted for noncriminal justice purposes.

(d) A state criminal history record repository for the FBI may charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes and may not charge a fee for providing criminal history records in response to an electric request for a record that does not involve a request to process fingerprints.

(e)

(1) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2) If, with respect to a request forwarded by a state criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III system-indexed record or records, the FBI shall so advise the state criminal history repository; and the state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

(a)

(1) There is established a council to be known as the 'compact council,' which shall have the authority to promulgate rules and procedures governing the use of the III system for noncriminal justice purposes, not to conflict with the FBI administration of the III system for criminal justice purposes.

(2) The council shall do all of the following:

(A) Continue in existence as long as this compact remains in effect;

(B) Be located, for administrative purposes, within the FBI;

(C) Be organized and hold its first meeting as soon as practicable after the effective date of this compact.

(b) The council shall be composed of fifteen members, each of whom shall be appointed by the attorney general as follows:

(1) Nine members, each of whom shall serve a two-year term, who shall be selected from among the compact officers of party states based on the recommendation of the compact officers of all party states, except that, in the absence of the requisite number of compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis;

(2) Two at-large members, nominated by the director of the FBI, each of whom shall serve a three-year term, of whom one shall be a representative of the criminal justice agencies of the federal government and may not be employed by the FBI; and one shall be a representative of the noncriminal justice agencies of the federal government;

(3) Two at-large members, nominated by the chairman of the council, once the chairman is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom one shall be a representative of state or local criminal justice agencies; and one shall be a representative of state or local noncriminal justice agencies;

(4) One member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board;

(5) One member, nominated by the director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c)

(1) From its membership, the council shall elect a chairman and a vice chairman of the council, respectively. Both the chairman and the vice chairman shall be a compact officer, unless there is no compact officer on the council who is willing to serve, in which case the chairman may be an at-large member; and shall serve a two-year term and may be reelected to only one additional two-year term.

(2) The vice chairman of the council shall serve as the chairman of the council in the absence of the chairman.

(d)

(1) The council shall meet at least once each year at the call of the chairman. Each meeting of the council shall be open to the public. The council shall provide prior public notice in the federal register of each meeting of the council, including the matters to be addressed at the meeting.

(2) A majority of the council or any committee of the council shall constitute a quorum of the council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e) The council shall make available for public inspection and copying at the council office with the FBI, and shall publish in the federal register, any rules, procedures, or standards established by the council.

(f) The council may request from the FBI any reports, studies, statistics, or other information or materials that the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g) The chairman may establish committees as necessary to carry out this compact and may prescribe their membership, responsibilities, and duration.

This compact shall take effect upon being entered into by two or more states as between those states and the federal government. Upon subsequent entering into this compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

(a) Administration of this compact shall not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) Nothing in this compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) Nothing in this compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 ( Public Law 92-544 ), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under Article VI(a), regarding the use and dissemination of criminal history records and information.

(a) This compact shall bind each party state until renounced by the party state.

(b) Any renunciation of this compact by a party state shall be effected in the same manner by which the party state ratified this compact and shall become effective one hundred and eighty days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state, or to the Constitution of the United States, or the applicability of any phrase, clause, sentence, or provision of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability of the remainder of this compact to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this compact is held contrary to the constitution of any party state, all other portions of this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party states affected, as to all other provisions.

(a) The council shall do both of the following:

(1) Have initial authority to make determinations with respect to any dispute regarding all of the following:

(A) Interpretation of this compact;

(B) Any rule or standard established by the council pursuant to Article V;

(C) Any dispute or controversy between any parties to this compact;

(2) Hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. The decision shall be published pursuant to the requirements of Article VI(e).

(b) The FBI shall exercise immediate and necessary action to preserve the integrity of the III system, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the council holds a hearing on such matters.

(c) The FBI or a party state may appeal any decision of the council to the attorney general, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.

Effective Date: 04-07-2004



Section 109.572 - [Section set out twice; See Notes for effective dates] Criminal records check.

(A)

(1) Upon receipt of a request pursuant to section 121.08, 3301.32, 3301.541, or 3319.39 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, or a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(1)(a) of this section.

(2) On receipt of a request pursuant to section 5123.081 of the Revised Code with respect to an applicant for employment in any position with the department of developmental disabilities, pursuant to section 5126.28 of the Revised Code with respect to an applicant for employment in any position with a county board of developmental disabilities, or pursuant to section 5126.281 of the Revised Code with respect to an applicant for employment in a direct services position with an entity contracting with a county board for employment, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2903.341, 2905.01, 2905.02, 2905.04, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, or 3716.11 of the Revised Code;

(b) An existing or former municipal ordinance or law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(2)(a) of this section.

(3) On receipt of a request pursuant to section 173.27, 173.394, 3712.09, 3721.121, 5119.693, or 5119.85 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check with respect to any person who has applied for employment in a position for which a criminal records check is required by those sections. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.11, 2905.12, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.11, 2913.21, 2913.31, 2913.40, 2913.43, 2913.47, 2913.51, 2919.25, 2921.36, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.11, 2925.13, 2925.22, 2925.23, or 3716.11 of the Revised Code;

(b) An existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(3)(a) of this section.

(4) On receipt of a request pursuant to section 3701.881 of the Revised Code with respect to an applicant for employment with a home health agency as a person responsible for the care, custody, or control of a child, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.04, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code or a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense;

(b) An existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(4)(a) of this section.

(5) On receipt of a request pursuant to section 5111.032, 5111.033, or 5111.034 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of, has pleaded guilty to, or has been found eligible for intervention in lieu of conviction for any of the following, regardless of the date of the conviction, the date of entry of the guilty plea, or the date the person was found eligible for intervention in lieu of conviction:

(a) A violation of section 959.13, 2903.01, 2903.02, 2903.03, 2903.04, 2903.041, 2903.11, 2903.12, 2903.13, 2903.15, 2903.16, 2903.21, 2903.211, 2903.22, 2903.34, 2905.01, 2905.02, 2905.05, 2905.11, 2905.12, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.24, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2909.04, 2909.05, 2909.22, 2909.23, 2909.24, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.05, 2913.11, 2913.21, 2913.31, 2913.32, 2913.40, 2913.41, 2913.42, 2913.43, 2913.44, 2913.441, 2913.45, 2913.46, 2913.47, 2913.48, 2913.49, 2913.51, 2917.01, 2917.02, 2917.03, 2917.11, 2917.31, 2919.12, 2919.22, 2919.23, 2919.24, 2919.25, 2921.03, 2921.11, 2921.13, 2921.34, 2921.35, 2921.36, 2923.01, 2923.02, 2923.03, 2923.12, 2923.13, 2923.161, 2923.32, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, 2925.11, 2925.13, 2925.14, 2925.22, 2925.23, 2927.12, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date;

(b) A violation of an existing or former municipal ordinance or law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(5)(a) of this section.

(6) On receipt of a request pursuant to section 3701.881 of the Revised Code with respect to an applicant for employment with a home health agency in a position that involves providing direct care to an older adult, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.11, 2905.12, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.11, 2913.21, 2913.31, 2913.40, 2913.43, 2913.47, 2913.51, 2919.25, 2921.36, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.11, 2925.13, 2925.22, 2925.23, or 3716.11 of the Revised Code;

(b) An existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(6)(a) of this section.

(7) When conducting a criminal records check upon a request pursuant to section 3319.39 of the Revised Code for an applicant who is a teacher, in addition to the determination made under division (A)(1) of this section, the superintendent shall determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any offense specified in section 3319.31 of the Revised Code.

(8) On receipt of a request pursuant to section 2151.86 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 959.13, 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.15, 2903.16, 2903.21, 2903.211, 2903.22, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2909.22, 2909.23, 2909.24, 2911.01, 2911.02, 2911.11, 2911.12, 2913.49, 2917.01, 2917.02, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, 2927.12, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, two or more OVI or OVUAC violations committed within the three years immediately preceding the submission of the application or petition that is the basis of the request, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(8)(a) of this section.

(9) Upon receipt of a request pursuant to section 5104.012 or 5104.013 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.22, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2913.02, 2913.03, 2913.04, 2913.041, 2913.05, 2913.06, 2913.11, 2913.21, 2913.31, 2913.32, 2913.33, 2913.34, 2913.40, 2913.41, 2913.42, 2913.43, 2913.44, 2913.441, 2913.45, 2913.46, 2913.47, 2913.48, 2913.49, 2919.12, 2919.22, 2919.24, 2919.25, 2921.11, 2921.13, 2923.01, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, a violation of section 2923.02 or 2923.03 of the Revised Code that relates to a crime specified in this division, or a second violation of section 4511.19 of the Revised Code within five years of the date of application for licensure or certification.

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses or violations described in division (A)(9)(a) of this section.

(10) Upon receipt of a request pursuant to section 5153.111 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, or a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(10)(a) of this section.

(11) On receipt of a request for a criminal records check from an individual pursuant to section 4749.03 or 4749.06 of the Revised Code, accompanied by a completed copy of the form prescribed in division (C)(1) of this section and a set of fingerprint impressions obtained in a manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists indicating that the person who is the subject of the request has been convicted of or pleaded guilty to a felony in this state or in any other state. If the individual indicates that a firearm will be carried in the course of business, the superintendent shall require information from the federal bureau of investigation as described in division (B)(2) of this section. The superintendent shall report the findings of the criminal records check and any information the federal bureau of investigation provides to the director of public safety.

(12) On receipt of a request pursuant to section 1321.37, 1321.53, 1321.531, 1322.03, 1322.031, or 4763.05 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check with respect to any person who has applied for a license, permit, or certification from the department of commerce or a division in the department. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following: a violation of section 2913.02, 2913.11, 2913.31, 2913.51, or 2925.03 of the Revised Code; any other criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, or drug trafficking, or any criminal offense involving money or securities, as set forth in Chapters 2909., 2911., 2913., 2915., 2921., 2923., and 2925. of the Revised Code; or any existing or former law of this state, any other state, or the United States that is substantially equivalent to those offenses.

(13) On receipt of a request for a criminal records check from the treasurer of state under section 113.041 of the Revised Code or from an individual under section 4701.08, 4715.101, 4717.061, 4725.121, 4725.501, 4729.071, 4730.101, 4730.14, 4730.28, 4731.081, 4731.15, 4731.171, 4731.222, 4731.281, 4731.296, 4731.531, 4732.091, 4734.202, 4740.061, 4741.10, 4755.70, 4757.101, 4759.061, 4760.032, 4760.06, 4761.051, 4762.031, 4762.06, or 4779.091 of the Revised Code, accompanied by a completed form prescribed under division (C)(1) of this section and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request has been convicted of or pleaded guilty to any criminal offense in this state or any other state. The superintendent shall send the results of a check requested under section 113.041 of the Revised Code to the treasurer of state and shall send the results of a check requested under any of the other listed sections to the licensing board specified by the individual in the request.

(14) On receipt of a request pursuant to section 1121.23, 1155.03, 1163.05, 1315.141, 1733.47, or 1761.26 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any criminal offense under any existing or former law of this state, any other state, or the United States.

(15) On receipt of a request for a criminal records check from an appointing or licensing authority under section 3772.07 of the Revised Code, a completed form prescribed under division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner prescribed in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty or no contest to any offense under any existing or former law of this state, any other state, or the United States that is a disqualifying offense as defined in section 3772.07 of the Revised Code or substantially equivalent to such an offense.

(16) Not later than thirty days after the date the superintendent receives a request of a type described in division (A)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (14), or (15) of this section, the completed form, and the fingerprint impressions, the superintendent shall send the person, board, or entity that made the request any information, other than information the dissemination of which is prohibited by federal law, the superintendent determines exists with respect to the person who is the subject of the request that indicates that the person previously has been convicted of or pleaded guilty to any offense listed or described in division (A)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (14), or (15) of this section, as appropriate. The superintendent shall send the person, board, or entity that made the request a copy of the list of offenses specified in division (A)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (14), or (15) of this section, as appropriate. If the request was made under section 3701.881 of the Revised Code with regard to an applicant who may be both responsible for the care, custody, or control of a child and involved in providing direct care to an older adult, the superintendent shall provide a list of the offenses specified in divisions (A)(4) and (6) of this section.

Not later than thirty days after the superintendent receives a request for a criminal records check pursuant to section 113.041 of the Revised Code, the completed form, and the fingerprint impressions, the superintendent shall send the treasurer of state any information, other than information the dissemination of which is prohibited by federal law, the superintendent determines exist with respect to the person who is the subject of the request that indicates that the person previously has been convicted of or pleaded guilty to any criminal offense in this state or any other state.

(B) The superintendent shall conduct any criminal records check requested under section 113.041, 121.08, 173.27, 173.394, 1121.23, 1155.03, 1163.05, 1315.141, 1321.53, 1321.531, 1322.03, 1322.031, 1733.47, 1761.26, 2151.86, 3301.32, 3301.541, 3319.39, 3701.881, 3712.09, 3721.121, 3772.07, 4701.08, 4715.101, 4717.061, 4725.121, 4725.501, 4729.071, 4730.101, 4730.14, 4730.28, 4731.081, 4731.15, 4731.171, 4731.222, 4731.281, 4731.296, 4731.531, 4732.091, 4734.202, 4740.061, 4741.10, 4749.03, 4749.06, 4755.70, 4757.101, 4759.061, 4760.032, 4760.06, 4761.051, 4762.031, 4762.06, 4763.05, 4779.091, 5104.012, 5104.013, 5111.032, 5111.033, 5111.034, 5119.693, 5119.85, 5123.081, 5126.28, 5126.281, or 5153.111 of the Revised Code as follows:

(1) The superintendent shall review or cause to be reviewed any relevant information gathered and compiled by the bureau under division (A) of section 109.57 of the Revised Code that relates to the person who is the subject of the request, including, if the criminal records check was requested under section 113.041, 121.08, 173.27, 173.394, 1121.23, 1155.03, 1163.05, 1315.141, 1321.37, 1321.53, 1321.531, 1322.03, 1322.031, 1733.47, 1761.26, 2151.86, 3301.32, 3301.541, 3319.39, 3701.881, 3712.09, 3721.121, 3772.07, 4749.03, 4749.06, 4763.05, 5104.012, 5104.013, 5111.032, 5111.033, 5111.034, 5119.693, 5119.85, 5123.081, 5126.28, 5126.281, or 5153.111 of the Revised Code, any relevant information contained in records that have been sealed under section 2953.32 of the Revised Code;

(2) If the request received by the superintendent asks for information from the federal bureau of investigation, the superintendent shall request from the federal bureau of investigation any information it has with respect to the person who is the subject of the request, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671 if the request is made pursuant to section 2151.86, 5104.012, or 5104.013 of the Revised Code or if any other Revised Code section requires fingerprint-based checks of that nature, and shall review or cause to be reviewed any information the superintendent receives from that bureau. If a request under section 3319.39 of the Revised Code asks only for information from the federal bureau of investigation, the superintendent shall not conduct the review prescribed by division (B)(1) of this section.

(3) The superintendent or the superintendent's designee may request criminal history records from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code.

(C)

(1) The superintendent shall prescribe a form to obtain the information necessary to conduct a criminal records check from any person for whom a criminal records check is requested under section 113.041 of the Revised Code or required by section 121.08, 173.27, 173.394, 1121.23, 1155.03, 1163.05, 1315.141, 1321.53, 1321.531, 1322.03, 1322.031, 1733.47, 1761.26, 2151.86, 3301.32, 3301.541, 3319.39, 3701.881, 3712.09, 3721.121, 3772.07, 4701.08, 4715.101, 4717.061, 4725.121, 4725.501, 4729.071, 4730.101, 4730.14, 4730.28, 4731.081, 4731.15, 4731.171, 4731.222, 4731.281, 4731.296, 4731.531, 4732.091, 4734.202, 4740.061, 4741.10, 4749.03, 4749.06, 4755.70, 4757.101, 4759.061, 4760.032, 4760.06, 4761.051, 4762.031, 4762.06, 4763.05, 4779.091, 5104.012, 5104.013, 5111.032, 5111.033, 5111.034, 5119.693, 5119.85, 5123.081, 5126.28, 5126.281, or 5153.111 of the Revised Code. The form that the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(2) The superintendent shall prescribe standard impression sheets to obtain the fingerprint impressions of any person for whom a criminal records check is requested under section 113.041 of the Revised Code or required by section 121.08, 173.27, 173.394, 1121.23, 1155.03, 1163.05, 1315.141, 1321.53, 1321.531, 1322.03, 1322.031, 1733.47, 1761.26, 2151.86, 3301.32, 3301.541, 3319.39, 3701.881, 3712.09, 3721.121, 3772.07, 4701.08, 4715.101, 4717.061, 4725.121, 4725.501, 4729.071, 4730.101, 4730.14, 4730.28, 4731.081, 4731.15, 4731.171, 4731.222, 4731.281, 4731.296, 4731.531, 4732.091, 4734.202, 4740.061, 4741.10, 4749.03, 4749.06, 4755.70, 4757.101, 4759.061, 4760.032, 4760.06, 4761.051, 4762.031, 4762.06, 4763.05, 4779.091, 5104.012, 5104.013, 5111.032, 5111.033, 5111.034, 5119.693, 5119.85, 5123.081, 5126.28, 5126.281, or 5153.111 of the Revised Code. Any person for whom a records check is requested under or required by any of those sections shall obtain the fingerprint impressions at a county sheriff's office, municipal police department, or any other entity with the ability to make fingerprint impressions on the standard impression sheets prescribed by the superintendent. The office, department, or entity may charge the person a reasonable fee for making the impressions. The standard impression sheets the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(3) Subject to division (D) of this section, the superintendent shall prescribe and charge a reasonable fee for providing a criminal records check requested under section 113.041, 121.08, 173.27, 173.394, 1121.23, 1155.03, 1163.05, 1315.141, 1321.53, 1321.531, 1322.03, 1322.031, 1733.47, 1761.26, 2151.86, 3301.32, 3301.541, 3319.39, 3701.881, 3712.09, 3721.121, 3772.07, 4701.08, 4715.101, 4717.061, 4725.121, 4725.501, 4729.071, 4730.101, 4730.14, 4730.28, 4731.081, 4731.15, 4731.171, 4731.222, 4731.281, 4731.296, 4731.531, 4732.091, 4734.202, 4740.061, 4741.10, 4749.03, 4749.06, 4755.70, 4757.101, 4759.061, 4760.032, 4760.06, 4761.051, 4762.031, 4762.06, 4763.05, 4779.091, 5104.012, 5104.013, 5111.032, 5111.033, 5111.034, 5119.693, 5119.85, 5123.081, 5126.28, 5126.281, or 5153.111 of the Revised Code. The person making a criminal records request under any of those sections shall pay the fee prescribed pursuant to this division. A person making a request under section 3701.881 of the Revised Code for a criminal records check for an applicant who may be both responsible for the care, custody, or control of a child and involved in providing direct care to an older adult shall pay one fee for the request. In the case of a request under section 1121.23, 1155.03, 1163.05, 1315.141, 1733.47, 1761.26, or 5111.032 of the Revised Code, the fee shall be paid in the manner specified in that section.

(4) The superintendent of the bureau of criminal identification and investigation may prescribe methods of forwarding fingerprint impressions and information necessary to conduct a criminal records check, which methods shall include, but not be limited to, an electronic method.

(D) A determination whether any information exists that indicates that a person previously has been convicted of or pleaded guilty to any offense listed or described in division (A)(1)(a) or (b), (A)(2)(a) or (b), (A)(3)(a) or (b), (A)(4)(a) or (b), (A)(5)(a) or (b), (A)(6)(a) or (b), (A)(7), (A)(8)(a) or (b), (A)(9)(a) or (b), (A)(10)(a) or (b), (A)(12), (A)(14), or (A)(15) of this section, or that indicates that a person previously has been convicted of or pleaded guilty to any criminal offense in this state or any other state regarding a criminal records check of a type described in division (A)(13) of this section, and that is made by the superintendent with respect to information considered in a criminal records check in accordance with this section is valid for the person who is the subject of the criminal records check for a period of one year from the date upon which the superintendent makes the determination. During the period in which the determination in regard to a person is valid, if another request under this section is made for a criminal records check for that person, the superintendent shall provide the information that is the basis for the superintendent's initial determination at a lower fee than the fee prescribed for the initial criminal records check.

(E) When the superintendent receives a request for information from a registered private provider, the superintendent shall proceed as if the request was received from a school district board of education under section 3319.39 of the Revised Code. The superintendent shall apply division (A)(7) of this section to any such request for an applicant who is a teacher.

(F) As used in this section:

(1) "Criminal records check" means any criminal records check conducted by the superintendent of the bureau of criminal identification and investigation in accordance with division (B) of this section.

(2) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(3) "Older adult" means a person age sixty or older.

(4) "OVI or OVUAC violation" means a violation of section 4511.19 of the Revised Code or a violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to section 4511.19 of the Revised Code.

(5) "Registered private provider" means a nonpublic school or entity registered with the superintendent of public instruction under section 3310.41 of the Revised Code to participate in the autism scholarship program or section 3310.58 of the Revised Code to participate in the Jon Peterson special needs scholarship program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009 and 1/10/2010.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-23-2004; 09-03-2004; 05-18-2005; 07-01-2005; 06-30-2006; 09-21-2006; 01-01-2007; 2007 HB119 09-29-2007; 2007 HB104 03-24-2008; 2008 SB163 08-14-2008; 2008 HB545 09-01-2008; 2008 SB247 09-11-2008; 2008 HB195 09-30-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.50.

This section is set out twice. See also §109.5722, as amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013, and 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012



Section 109.572 - [Section set out twice; See Notes for effective dates] Criminal records check.

(A)

(1) Upon receipt of a request pursuant to section 121.08, 3301.32, 3301.541, or 3319.39 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, or a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(1)(a) of this section;

(c) If the request is made pursuant to section 3319.39 of the Revised Code for an applicant who is a teacher, any offense specified in section 3319.31 of the Revised Code.

(2) On receipt of a request pursuant to section 3712.09 or 3721.121 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check with respect to any person who has applied for employment in a position for which a criminal records check is required by those sections. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.11, 2905.12, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.11, 2913.21, 2913.31, 2913.40, 2913.43, 2913.47, 2913.51, 2919.25, 2921.36, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.11, 2925.13, 2925.22, 2925.23, or 3716.11 of the Revised Code;

(b) An existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A) (2)(a) of this section.

(3) On receipt of a request pursuant to section 173.27, 173.394, 3701.881, 5111.032, 5111.033, 5111.034, 5123.081, or 5123.169 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check of the person for whom the request is made. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of, has pleaded guilty to, or has been found eligible for intervention in lieu of conviction for any of the following, regardless of the date of the conviction, the date of entry of the guilty plea, or the date the person was found eligible for intervention in lieu of conviction:

(a) A violation of section 959.13, 959.131, 2903.01, 2903.02, 2903.03, 2903.04, 2903.041, 2903.11, 2903.12, 2903.13, 2903.15, 2903.16, 2903.21, 2903.211, 2903.22, 2903.34, 2903.341, 2905.01, 2905.02, 2905.05, 2905.11, 2905.12, 2905.32, 2905.33, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.24, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2907.33, 2909.02, 2909.03, 2909.04, 2909.22, 2909.23, 2909.24, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.05, 2913.11, 2913.21, 2913.31, 2913.32, 2913.40, 2913.41, 2913.42, 2913.43, 2913.44, 2913.441, 2913.45, 2913.46, 2913.47, 2913.48, 2913.49, 2913.51, 2917.01, 2917.02, 2917.03, 2917.31, 2919.12, 2919.121, 2919.123, 2919.22, 2919.23, 2919.24, 2919.25, 2921.03, 2921.11, 2921.12, 2921.13, 2921.21, 2921.24, 2921.32, 2921.321, 2921.34, 2921.35, 2921.36, 2921.51, 2923.12, 2923.122, 2923.123, 2923.13, 2923.161, 2923.162, 2923.21, 2923.32, 2923.42, 2925.02, 2925.03, 2925.04, 2925.041, 2925.05, 2925.06, 2925.09, 2925.11, 2925.13, 2925.14, 2925.141, 2925.22, 2925.23, 2925.24, 2925.36, 2925.55, 2925.56, 2927.12, or 3716.11 of the Revised Code ;

(b) Felonious sexual penetration in violation of former section 2907.12 of the Revised Code ;

(c) A violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996;

(d) A violation of section 2923.01, 2923.02, or 2923.03 of the Revised Code when the underlying offense that is the object of the conspiracy, attempt, or complicity is one of the offenses listed in divisions (A)(3)(a) to (c) of this section;

(e) A violation of an existing or former municipal ordinance or law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in divisions (A) (3)(a) to (d) of this section.

(4) On receipt of a request pursuant to section 2151.86 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 959.13, 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.15, 2903.16, 2903.21, 2903.211, 2903.22, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2909.22, 2909.23, 2909.24, 2911.01, 2911.02, 2911.11, 2911.12, 2913.49, 2917.01, 2917.02, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, 2927.12, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, two or more OVI or OVUAC violations committed within the three years immediately preceding the submission of the application or petition that is the basis of the request, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A) (4)(a) of this section.

(5) Upon receipt of a request pursuant to section 5104.012 or 5104.013 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.22, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2913.02, 2913.03, 2913.04, 2913.041, 2913.05, 2913.06, 2913.11, 2913.21, 2913.31, 2913.32, 2913.33, 2913.34, 2913.40, 2913.41, 2913.42, 2913.43, 2913.44, 2913.441, 2913.45, 2913.46, 2913.47, 2913.48, 2913.49, 2919.12, 2919.22, 2919.24, 2919.25, 2921.11, 2921.13, 2923.01, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, a violation of section 2923.02 or 2923.03 of the Revised Code that relates to a crime specified in this division, or a second violation of section 4511.19 of the Revised Code within five years of the date of application for licensure or certification.

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses or violations described in division (A) (5)(a) of this section.

(6) Upon receipt of a request pursuant to section 5153.111 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, felonious sexual penetration in violation of former section 2907.12 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, or a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A) (6)(a) of this section.

(7) On receipt of a request for a criminal records check from an individual pursuant to section 4749.03 or 4749.06 of the Revised Code, accompanied by a completed copy of the form prescribed in division (C)(1) of this section and a set of fingerprint impressions obtained in a manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists indicating that the person who is the subject of the request has been convicted of or pleaded guilty to a felony in this state or in any other state. If the individual indicates that a firearm will be carried in the course of business, the superintendent shall require information from the federal bureau of investigation as described in division (B)(2) of this section. Subject to division (F) of this section, the superintendent shall report the findings of the criminal records check and any information the federal bureau of investigation provides to the director of public safety.

(8) On receipt of a request pursuant to section 1321.37, 1321.53, 1321.531, 1322.03, 1322.031, or 4763.05 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check with respect to any person who has applied for a license, permit, or certification from the department of commerce or a division in the department. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following: a violation of section 2913.02, 2913.11, 2913.31, 2913.51, or 2925.03 of the Revised Code; any other criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, or drug trafficking, or any criminal offense involving money or securities, as set forth in Chapters 2909., 2911., 2913., 2915., 2921., 2923., and 2925. of the Revised Code; or any existing or former law of this state, any other state, or the United States that is substantially equivalent to those offenses.

(9) On receipt of a request for a criminal records check from the treasurer of state under section 113.041 of the Revised Code or from an individual under section 4701.08, 4715.101, 4717.061, 4725.121, 4725.501, 4729.071, 4730.101, 4730.14, 4730.28, 4731.081, 4731.15, 4731.171, 4731.222, 4731.281, 4731.296, 4731.531, 4732.091, 4734.202, 4740.061, 4741.10, 4755.70, 4757.101, 4759.061, 4760.032, 4760.06, 4761.051, 4762.031, 4762.06, 4776.021, or 4779.091 of the Revised Code, accompanied by a completed form prescribed under division (C)(1) of this section and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request has been convicted of or pleaded guilty to any criminal offense in this state or any other state. Subject to division (F) of this section, the superintendent shall send the results of a check requested under section 113.041 of the Revised Code to the treasurer of state and shall send the results of a check requested under any of the other listed sections to the licensing board specified by the individual in the request.

(10) On receipt of a request pursuant to section 1121.23, 1155.03, 1163.05, 1315.141, 1733.47, or 1761.26 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any criminal offense under any existing or former law of this state, any other state, or the United States.

(11) On receipt of a request for a criminal records check from an appointing or licensing authority under section 3772.07 of the Revised Code, a completed form prescribed under division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner prescribed in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty or no contest to any offense under any existing or former law of this state, any other state, or the United States that is a disqualifying offense as defined in section 3772.07 of the Revised Code or substantially equivalent to such an offense.

(12) On receipt of a request pursuant to section 2151.33 or 2151.412 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check with respect to any person for whom a criminal records check is required by that section. The superintendent shall conduct the criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.11, 2905.12, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.11, 2913.21, 2913.31, 2913.40, 2913.43, 2913.47, 2913.51, 2919.25, 2921.36, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.11, 2925.13, 2925.22, 2925.23, or 3716.11 of the Revised Code;

(b) An existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(12)(a) of this section.

(B) Subject to division (F) of this section, the superintendent shall conduct any criminal records check to be conducted under this section as follows:

(1) The superintendent shall review or cause to be reviewed any relevant information gathered and compiled by the bureau under division (A) of section 109.57 of the Revised Code that relates to the person who is the subject of the criminal records check, including, if the criminal records check was requested under section 113.041, 121.08, 173.27, 173.394, 1121.23, 1155.03, 1163.05, 1315.141, 1321.37, 1321.53, 1321.531, 1322.03, 1322.031, 1733.47, 1761.26, 2151.86, 3301.32, 3301.541, 3319.39, 3701.881, 3712.09, 3721.121, 3772.07, 4749.03, 4749.06, 4763.05, 5104.012, 5104.013, 5111.032, 5111.033, 5111.034, 5123.081, 5123.169, or 5153.111 of the Revised Code, any relevant information contained in records that have been sealed under section 2953.32 of the Revised Code;

(2) If the request received by the superintendent asks for information from the federal bureau of investigation, the superintendent shall request from the federal bureau of investigation any information it has with respect to the person who is the subject of the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671 if the request is made pursuant to section 2151.86, 5104.012, or 5104.013 of the Revised Code or if any other Revised Code section requires fingerprint-based checks of that nature, and shall review or cause to be reviewed any information the superintendent receives from that bureau. If a request under section 3319.39 of the Revised Code asks only for information from the federal bureau of investigation, the superintendent shall not conduct the review prescribed by division (B)(1) of this section.

(3) The superintendent or the superintendent's designee may request criminal history records from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code.

(4) The superintendent shall include in the results of the criminal records check a list or description of the offenses listed or described in division (A)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), or (12) of this section, whichever division requires the superintendent to conduct the criminal records check. The superintendent shall exclude from the results any information the dissemination of which is prohibited by federal law.

(5) The superintendent shall send the results of the criminal records check to the person to whom it is to be sent not later than the following number of days after the date the superintendent receives the request for the criminal records check, the completed form prescribed under division (C)(1) of this section, and the set of fingerprint impressions obtained in the manner described in division (C)(2) of this section:

(a) If the superintendent is required by division (A) of this section (other than division (A)(3) of this section) to conduct the criminal records check, thirty;

(b) If the superintendent is required by division (A)(3) of this section to conduct the criminal records check, sixty.

(C)

(1) The superintendent shall prescribe a form to obtain the information necessary to conduct a criminal records check from any person for whom a criminal records check is to be conducted under this section. The form that the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(2) The superintendent shall prescribe standard impression sheets to obtain the fingerprint impressions of any person for whom a criminal records check is to be conducted under this section. Any person for whom a records check is to be conducted under this section shall obtain the fingerprint impressions at a county sheriff's office, municipal police department, or any other entity with the ability to make fingerprint impressions on the standard impression sheets prescribed by the superintendent. The office, department, or entity may charge the person a reasonable fee for making the impressions. The standard impression sheets the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(3) Subject to division (D) of this section, the superintendent shall prescribe and charge a reasonable fee for providing a criminal records check under this section. The person requesting the criminal records check shall pay the fee prescribed pursuant to this division. In the case of a request under section 1121.23, 1155.03, 1163.05, 1315.141, 1733.47, 1761.26, 2151.33, 2151.412, or 5111.032 of the Revised Code, the fee shall be paid in the manner specified in that section.

(4) The superintendent of the bureau of criminal identification and investigation may prescribe methods of forwarding fingerprint impressions and information necessary to conduct a criminal records check, which methods shall include, but not be limited to, an electronic method.

(D) The results of a criminal records check conducted under this section , other than a criminal records check specified in division (A)(7) of this section, are valid for the person who is the subject of the criminal records check for a period of one year from the date upon which the superintendent completes the criminal records check. If during that period the superintendent receives another request for a criminal records check to be conducted under this section for that person, the superintendent shall provide the results from the previous criminal records check of the person at a lower fee than the fee prescribed for the initial criminal records check.

(E) When the superintendent receives a request for information from a registered private provider, the superintendent shall proceed as if the request was received from a school district board of education under section 3319.39 of the Revised Code. The superintendent shall apply division (A) (1)(c) of this section to any such request for an applicant who is a teacher.

(F)

(1) All information regarding the results of a criminal records check conducted under this section that the superintendent reports or sends under division (A)(11), (13), or (16) of this section to the director of public safety, the treasurer of state, or the person, board, or entity that made the request for the criminal records check shall relate to the conviction of the subject person, or the subject person's plea of guilty to, a criminal offense.

(2) Division (F)(1) of this section does not limit, restrict, or preclude the superintendent's release of information that relates to an adjudication of a child as a delinquent child, or that relates to a criminal conviction of a person under eighteen years of age if the person's case was transferred back to a juvenile court under division (B)(2) or (3) of section 2152.121 of the Revised Code and the juvenile court imposed a disposition or serious youthful offender disposition upon the person under either division, if either of the following applies with respect to the adjudication or conviction:

(a) The adjudication or conviction was for a violation of section 2903.01 or 2903.02 of the Revised Code.

(b) The adjudication or conviction was for a sexually oriented offense, as defined in section 2950.01 of the Revised Code, the juvenile court was required to classify the child a juvenile offender registrant for that offense under section 2152.82, 2152.83, or 2152.86 of the Revised Code, and that classification has not been removed.

(G) As used in this section:

(1) "Criminal records check" means any criminal records check conducted by the superintendent of the bureau of criminal identification and investigation in accordance with division (B) of this section.

(2) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(3)

"OVI or OVUAC violation" means a violation of section 4511.19 of the Revised Code or a violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to section 4511.19 of the Revised Code.

(4) "Registered private provider" means a nonpublic school or entity registered with the superintendent of public instruction under section 3310.41 of the Revised Code to participate in the autism scholarship program or section 3310.58 of the Revised Code to participate in the Jon Peterson special needs scholarship program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009 and 1/10/2010.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-23-2004; 09-03-2004; 05-18-2005; 07-01-2005; 06-30-2006; 09-21-2006; 01-01-2007; 2007 HB119 09-29-2007; 2007 HB104 03-24-2008; 2008 SB163 08-14-2008; 2008 HB545 09-01-2008; 2008 SB247 09-11-2008; 2008 HB195 09-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.

See 129th General AssemblyFile No.127,HB 487, §610.10.

See 128th General AssemblyFile No.9,HB 1, §812.50.

This section is set out twice. See also §109.5721.



Section 109.5721 - Retained applicant fingerprint database.

(A) As used in this section:

(1) "Employment" includes volunteer service.

(2) "Licensure" means the authorization, evidenced by a license, certificate, registration, permit, or other authority that is issued or conferred by a public office, to engage in a profession, occupation, or occupational activity, to be a foster caregiver, or to have control of and operate certain specific equipment, machinery, or premises over which a public office has jurisdiction.

(3) "Participating public office" means a public office that requires a fingerprint background check as a condition of employment with , licensure by, or approval for adoption by the public office and that elects to receive notice under division (C) of this section in accordance with rules adopted by the attorney general.

(4) "Public office" has the same meaning as in section 117.01 of the Revised Code.

(B) Within six months after August 15, 2007, the superintendent of the bureau of criminal identification and investigation shall establish and maintain a database of fingerprints of individuals on whom the bureau has conducted criminal records checks for the purpose of determining eligibility for employment with , licensure by, or approval for adoption by a public office. The superintendent shall maintain the database separate and apart from other records maintained by the bureau. The database shall be known as the retained applicant fingerprint database.

(C) When the superintendent receives information that an individual whose name is in the retained applicant fingerprint database has been arrested for , convicted of, or pleaded guilty to any offense, the superintendent shall promptly notify any participating public office that employs , licensed, or approved the individual of the arrest , conviction, or guilty plea. The public office that receives the notification and its employees and officers shall use the information contained in the notification solely to determine the individual's eligibility for continued employment with the public office , to retain licensure issued by the public office, or to be approved for adoption by the public office. The public office and its employees and officers shall not disclose that information to any person for any other purpose.

(D) If an individual has submitted fingerprint impressions for employment with, licensure by, or approval for adoption by a participating public office and seeks employment with, licensure by, or approval for adoption by another participating public office, the other public office shall reprint the individual. If an individual has been reprinted, the superintendent shall update that individual's information accordingly.

(E) The bureau of criminal identification and investigation and the participating public office shall use information contained in the retained applicant fingerprint database and in the notice described in division (C) of this section for the purpose of employment with, licensure by, or approval for adoption by the participating public office. This information is otherwise confidential and not a public record under section 149.43 of the Revised Code.

(F) The attorney general shall adopt rules in accordance with Chapter 119. of the Revised Code governing the operation and maintenance of the database. The rules shall provide for, but not be limited to, both of the following:

(1) The expungement or sealing of records of individuals who are deceased or who are no longer employed , granted licensure, or approved for adoption by the public office that required submission of the individual's fingerprints;

(2) The terms under which a public office may elect to receive notification under division (C) of this section, including payment of any reasonable fee that may be charged for the purpose.

(G) No public office or employee of a public office shall be considered negligent in a civil action solely because the public office did not elect to be a participating public office.

(H)

(1) No person shall knowingly use information contained in or received from the retained applicant fingerprint database for purposes not authorized by this section.

(2) No person shall knowingly use information contained in or received from the retained applicant fingerprint database with the intent to harass or intimidate another person.

(3) Whoever violates division (H)(1) or (H)(2) of this section is guilty of unlawful use of retained applicant fingerprint database records. A violation of division (H)(1) of this section is a misdemeanor of the fourth degree. A violation of division (H)(2) of this section is a misdemeanor of the first degree.

Effective Date: 2007 SB97 08-15-2007; 2008 SB163 08-14-2008



Section 109.573 - DNA laboratory - databases.

(A) As used in this section:

(1) "DNA" means human deoxyribonucleic acid.

(2) "DNA analysis" means a laboratory analysis of a DNA specimen to identify DNA characteristics and to create a DNA record.

(3) "DNA database" means a collection of DNA records from forensic casework or from crime scenes, specimens from anonymous and unidentified sources, and records collected pursuant to sections 2152.74 and 2901.07 of the Revised Code and a population statistics database for determining the frequency of occurrence of characteristics in DNA records.

(4) "DNA record" means the objective result of a DNA analysis of a DNA specimen, including representations of DNA fragment lengths, digital images of autoradiographs, discrete allele assignment numbers, and other DNA specimen characteristics that aid in establishing the identity of an individual.

(5) "DNA specimen" includes human blood cells or physiological tissues or body fluids.

(6) "Unidentified person database" means a collection of DNA records, and, on and after May 21, 1998, of fingerprint and photograph records, of unidentified human corpses, human remains, or living individuals.

(7) "Relatives of missing persons database" means a collection of DNA records of persons related by consanguinity to a missing person.

(8) "Law enforcement agency" means a police department, the office of a sheriff, the state highway patrol, a county prosecuting attorney, or a federal, state, or local governmental body that enforces criminal laws and that has employees who have a statutory power of arrest.

(9) "Administration of criminal justice" means the performance of detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. "Administration of criminal justice" also includes criminal identification activities and the collection, storage, and dissemination of criminal history record information.

(B)

(1) The superintendent of the bureau of criminal identification and investigation may do all of the following:

(a) Establish and maintain a state DNA laboratory to perform DNA analyses of DNA specimens;

(b) Establish and maintain a DNA database;

(c) Establish and maintain an unidentified person database to aid in the establishment of the identity of unknown human corpses, human remains, or living individuals;

(d) Establish and maintain a relatives of missing persons database for comparison with the unidentified person database to aid in the establishment of the identity of unknown human corpses, human remains, and living individuals.

(2) If the bureau of criminal identification and investigation establishes and maintains a DNA laboratory and a DNA database, the bureau may use or disclose information regarding DNA records for the following purposes:

(a) The bureau may disclose information to a law enforcement agency for the administration of criminal justice.

(b) The bureau shall disclose pursuant to a court order issued under section 3111.09 of the Revised Code any information necessary to determine the existence of a parent and child relationship in an action brought under sections 3111.01 to 3111.18 of the Revised Code.

(c) The bureau may use or disclose information from the population statistics database, for identification research and protocol development, or for quality control purposes.

(3) If the bureau of criminal identification and investigation establishes and maintains a relatives of missing persons database, all of the following apply:

(a) If a person has disappeared and has been continuously absent from the person's place of last domicile for a thirty-day or longer period of time without being heard from during the period, persons related by consanguinity to the missing person may submit to the bureau a DNA specimen, the bureau may include the DNA record of the specimen in the relatives of missing persons database, and, if the bureau does not include the DNA record of the specimen in the relatives of missing persons database, the bureau shall retain the DNA record for future reference and inclusion as appropriate in that database.

(b) The bureau shall not charge a fee for the submission of a DNA specimen pursuant to division (B)(3)(a) of this section.

(c) If the DNA specimen submitted pursuant to division (B)(3)(a) of this section is collected by withdrawing blood from the person or a similarly invasive procedure, a physician, registered nurse, licensed practical nurse, duly licensed clinical laboratory technician, or other qualified medical practitioner shall conduct the collection procedure for the DNA specimen submitted pursuant to division (B)(3)(a) of this section and shall collect the DNA specimen in a medically approved manner. If the DNA specimen is collected by swabbing for buccal cells or a similarly noninvasive procedure, division (B)(3)(c) of this section does not require that the DNA specimen be collected by a qualified medical practitioner of that nature. No later than fifteen days after the date of the collection of the DNA specimen, the person conducting the DNA specimen collection procedure shall cause the DNA specimen to be forwarded to the bureau of criminal identification and investigation in accordance with procedures established by the superintendent of the bureau under division (H) of this section. The bureau may provide the specimen vials, mailing tubes, labels, postage, and instruction needed for the collection and forwarding of the DNA specimen to the bureau.

(d) The superintendent, in the superintendent's discretion, may compare DNA records in the relatives of missing persons database with the DNA records in the unidentified person database.

(4) If the bureau of criminal identification and investigation establishes and maintains an unidentified person database and if the superintendent of the bureau identifies a matching DNA record for the DNA record of a person or deceased person whose DNA record is contained in the unidentified person database, the superintendent shall inform the coroner who submitted or the law enforcement agency that submitted the DNA specimen to the bureau of the match and, if possible, of the identity of the unidentified person.

(5) The bureau of criminal identification and investigation may enter into a contract with a qualified public or private laboratory to perform DNA analyses, DNA specimen maintenance, preservation, and storage, DNA record keeping, and other duties required of the bureau under this section. A public or private laboratory under contract with the bureau shall follow quality assurance and privacy requirements established by the superintendent of the bureau.

(C) The superintendent of the bureau of criminal identification and investigation shall establish procedures for entering into the DNA database the DNA records submitted pursuant to sections 2152.74 and 2901.07 of the Revised Code and for determining an order of priority for entry of the DNA records based on the types of offenses committed by the persons whose records are submitted and the available resources of the bureau.

(D) When a DNA record is derived from a DNA specimen provided pursuant to section 2152.74 or 2901.07 of the Revised Code, the bureau of criminal identification and investigation shall attach to the DNA record personal identification information that identifies the person from whom the DNA specimen was taken. The personal identification information may include the subject person's fingerprints and any other information the bureau determines necessary. The DNA record and personal identification information attached to it shall be used only for the purpose of personal identification or for a purpose specified in this section.

(E) DNA records, DNA specimens, fingerprints, and photographs that the bureau of criminal identification and investigation receives pursuant to this section and sections 313.08, 2152.74, and 2901.07 of the Revised Code and personal identification information attached to a DNA record are not public records under section 149.43 of the Revised Code.

(F) The bureau of criminal identification and investigation may charge a reasonable fee for providing information pursuant to this section to any law enforcement agency located in another state.

(G)

(1) No person who because of the person's employment or official position has access to a DNA specimen, a DNA record, or other information contained in the DNA database that identifies an individual shall knowingly disclose that specimen, record, or information to any person or agency not entitled to receive it or otherwise shall misuse that specimen, record, or information.

(2) No person without authorization or privilege to obtain information contained in the DNA database that identifies an individual person shall purposely obtain that information.

(H) The superintendent of the bureau of criminal identification and investigation shall establish procedures for all of the following:

(1) The forwarding to the bureau of DNA specimens collected pursuant to division (H) of this section and sections 313.08, 2152.74, and 2901.07 of the Revised Code and of fingerprints and photographs collected pursuant to section 313.08 of the Revised Code;

(2) The collection, maintenance, preservation, and analysis of DNA specimens;

(3) The creation, maintenance, and operation of the DNA database;

(4) The use and dissemination of information from the DNA database;

(5) The creation, maintenance, and operation of the unidentified person database;

(6) The use and dissemination of information from the unidentified person database;

(7) The creation, maintenance, and operation of the relatives of missing persons database;

(8) The use and dissemination of information from the relatives of missing persons database;

(9) The verification of entities requesting DNA records and other DNA information from the bureau and the authority of the entity to receive the information;

(10) The operation of the bureau and responsibilities of employees of the bureau with respect to the activities described in this section.

(I) In conducting DNA analyses of DNA specimens, the state DNA laboratory and any laboratory with which the bureau has entered into a contract pursuant to division (B)(5) of this section shall give DNA analyses of DNA specimens that relate to ongoing criminal investigations or prosecutions priority over DNA analyses of DNA specimens that relate to applications made pursuant to section 2953.73 of the Revised Code.

(J) The attorney general may develop procedures for entering into the national DNA index system the DNA records submitted pursuant to division (B)(1) of section 2901.07 of the Revised Code.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 05-18-2005



Section 109.574 - Volunteers have unsupervised access to children definitions.

As used in sections 109.574 to 109.577 of the Revised Code:

(A) "Organization or entity" means a religious, charitable, scientific, educational, athletic, or service institution or organization or local government entity that provides care, treatment, education, training, instruction, supervision, or recreation to children.

(B) "Unsupervised access to a child" means that the person in question has access to a child and that either of the following applies:

(1) No other person eighteen years of age or older is present in the same room with the child.

(2) If outdoors, no other person eighteen years of age or older is within a thirty-yard radius of the child or has visual contact with the child.

Effective Date: 03-22-2001



Section 109.575 - Information provided by volunteers having access to children.

At the time of a person's initial application to an organization or entity to be a volunteer in a position in which the person on a regular basis will have unsupervised access to a child, the organization or entity shall inform the person that, at any time, the person might be required to provide a set of impressions of the person's fingerprints and a criminal records check might be conducted with respect to the person. Not later than thirty days after the effective date of this section, each organization or entity shall notify each current volunteer who is in a position in which the person on a regular basis has unsupervised access to a child that, at any time, the volunteer might be required to provide a set of impressions of the volunteer's fingerprints and a criminal records check might be conducted with respect to the volunteer.

Effective Date: 03-22-2001



Section 109.576 - Notice of volunteer's conviction.

(A) If a person has applied to an organization or entity to be a volunteer in a position in which the person on a regular basis has unsupervised access to a child, if the organization or entity subjects the person to a criminal records check, if the report of the results of the criminal records check indicates that the person has been convicted of or pleaded guilty to any of the offenses described in division (A)(1) of section 109.572 of the Revised Code, and if the organization or entity accepts the person as a volunteer in a position in which the person on a regular basis has unsupervised access to a child, the organization or entity shall notify the parent or guardian of each child for whom it provides services that the volunteer has been convicted of one or more of those offenses but that, nonetheless, the person will be serving the organization or entity in that position. The notification required by this division shall be in writing, and the organization or entity shall send the notice to the parent or guardian on the date the organization or entity commences providing services to the child or on the date the organization or entity decides to accept the person as a volunteer after receiving the report of the results of the criminal records check, whichever is later.

(B) If a person is serving an organization or entity as a volunteer in a position in which the person on a regular basis has unsupervised access to a child, if the organization or entity subjects the person to a criminal records check, if the report of the results of the criminal records check indicates that the person has been convicted of or pleaded guilty to any of the offenses described in division (A)(1) of section 109.572 of the Revised Code, and if the organization or entity retains the person as a volunteer in the same position or in any other position in which the person on a regular basis has unsupervised access to a child, the organization or entity shall notify the parent or guardian of each child for whom it provides services that the volunteer has been convicted of one or more of those offenses but that, nonetheless, the person will be retained by the organization or entity in that position. The notification required by this division shall be in writing, and the organization or entity shall send the notice to the parent or guardian on the date the organization or entity commences providing services to the child or on the date the organization or entity decides to retain the person after receiving the report of the results of the criminal records check, whichever is later.

(C) A notification to a parent or guardian of a child that is required by division (A) or (B) of this section shall identify by name the person who is accepted or retained as a volunteer in a position in which the person on a regular basis has unsupervised access to a child, shall state the fact that the person has been convicted of or pleaded guilty to one or more of the offenses described in division (A)(1) of section 109.572 of the Revised Code, but shall not identify the offense or offenses in question.

(D) Divisions (A) to (C) of this section apply regarding any criminal records check performed by the bureau of criminal identification and investigation pursuant to section 109.57, section 109.572, or rules adopted under division (E) of section 109.57 of the Revised Code, any criminal records check performed in any manner by the organization or entity or any of its officers or employees, or any criminal records check performed in any manner by any person upon the request of the organization or entity or any of its officers or employees.

Effective Date: 03-22-2001



Section 109.577 - Immunity from civil liability.

(A) If an organization or entity uses a volunteer in a position in which the person on a regular basis has unsupervised access to a child and if the volunteer has been subjected to a criminal records check performed by the bureau of criminal identification and investigation pursuant to section 109.57, section 109.572, or rules adopted under division (E) of section 109.57 of the Revised Code, the organization or entity, and its officials and employees, are immune from civil liability that might otherwise be incurred or imposed for any death or any injury or loss to person or property that is caused by any act or omission of the volunteer and that results from or is related to the volunteer having unsupervised access to a child on a regular basis. This immunity does not apply to a person, organization, or entity that has immunity from civil liability in accordance with section 9.86, 2744.02, or 2744.03 of the Revised Code for the good faith compliance, attempted compliance, or failure to comply.

(B) This section does not create a new cause of action or substantive legal right against a person, organization, or entity and does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which a person, organization, or entity may be entitled under circumstances not covered by this section.

Effective Date: 03-22-2001



Section 109.578 - Criminal records check.

(A) On receipt of a request pursuant to section 505.381, 737.081, 737.221, or 4765.301 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any of the following:

(1) A felony;

(2) A violation of section 2909.03 of the Revised Code;

(3) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (A)(1) or (2) of this section.

(B) Subject to division (E) of this section, the superintendent shall conduct any criminal records check pursuant to division (A) of this section as follows:

(1) The superintendent shall review or cause to be reviewed any relevant information gathered and compiled by the bureau under division (A) of section 109.57 of the Revised Code that relates to the person who is the subject of the request, including any relevant information contained in records that have been sealed under section 2953.32 of the Revised Code.

(2) If the request received by the superintendent asks for information from the federal bureau of investigation, the superintendent shall request from the federal bureau of investigation any information it has with respect to the person who is the subject of the request and shall review or cause to be reviewed any information the superintendent receives from that bureau.

(C)

(1) The superintendent shall prescribe a form to obtain the information necessary to conduct a criminal records check from any person for whom a criminal records check is requested pursuant to section 505.381, 737.081, 737.221, or 4765.301 of the Revised Code. The form that the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(2) The superintendent shall prescribe standard impression sheets to obtain the fingerprint impressions of any person for whom a criminal records check is requested pursuant to section 505.381, 737.081, 737.221, or 4765.301 of the Revised Code. Any person for whom a records check is requested pursuant to any of those sections shall obtain the fingerprint impressions at a county sheriff's office, a municipal police department, or any other entity with the ability to make fingerprint impressions on the standard impression sheets prescribed by the superintendent. The office, department, or entity may charge the person a reasonable fee for making the impressions. The standard impression sheets the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(3) Subject to division (D) of this section, the superintendent shall prescribe and charge a reasonable fee for providing a criminal records check requested under section 505.381, 737.081, 737.221, or 4765.301 of the Revised Code. The person making the criminal records request shall pay the fee prescribed pursuant to this division.

(4) The superintendent may prescribe methods of forwarding fingerprint impressions and information necessary to conduct a criminal records check. The methods shall include, but are not limited to, an electronic method.

(D) A determination whether any information exists that indicates that a person previously has been convicted of or pleaded guilty to any offense listed or described in division (A) of this section and that the superintendent made with respect to information considered in a criminal records check in accordance with this section is valid for the person who is the subject of the criminal records check for a period of one year from the date upon which the superintendent makes the determination. During the period in which the determination in regard to a person is valid, if another request under this section is made for a criminal records check for that person, the superintendent shall provide the information that is the basis for the superintendent's initial determination at a lower fee than the fee prescribed for the initial criminal records check.

(E)

(1) All information regarding the results of a criminal records check conducted under this section that the superintendent reports or sends under this section to the person, board, or entity that made the request for the criminal records check shall relate to the conviction of the subject person, or the subject person's plea of guilty to, a criminal offense.

(2) Division (E)(1) of this section does not limit, restrict, or preclude the superintendent's release of information that relates to an adjudication of a child as a delinquent child, or that relates to a criminal conviction of a person under eighteen years of age if the person's case was transferred back to a juvenile court under division (B)(2) or (3) of section 2152.121 of the Revised Code and the juvenile court imposed a disposition or serious youthful offender disposition upon the person under either division, if either of the following applies with respect to the adjudication or conviction:

(a) The adjudication or conviction was for a violation of section 2903.01 or 2903.02 of the Revised Code.

(b) The adjudication or conviction was for a sexually oriented offense, as defined in section 2950.01 of the Revised Code, the juvenile court was required to classify the child a juvenile offender registrant for that offense under section 2152.82, 2152.83, or 2152.86 of the Revised Code, and that classification has not been removed.

(F) As used in this section, "criminal records check" means any criminal records check conducted by the superintendent of the bureau of criminal identification and investigation in accordance with division (B) of this section.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 04-09-2003



Section 109.579 - Criminal records check.

(A) On receipt of a request pursuant to division (B) of section 4123.444 of the Revised Code, a completed form prescribed pursuant to division (C)(1) of this section, and a set of fingerprint impressions obtained in the manner described in division (C)(2) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check in the manner described in division (B) of this section to determine whether any information exists that indicates that the person who is the subject of the request previously has been convicted of or pleaded guilty to any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, drug trafficking, or any criminal offense involving money or securities, as set forth in Chapters 2909., 2911., 2913., 2915., 2921., 2923., and 2925. of the Revised Code or other law of this state, or the laws of any other state or of the United States that are substantially equivalent to those offenses.

(B) The superintendent shall conduct a criminal records check pursuant to division (A) of this section as follows:

(1) The superintendent shall review or cause to be reviewed any relevant information gathered and compiled by the bureau under division (A) of section 109.57 of the Revised Code that relates to the person who is the subject of the request, including any relevant information contained in records that have been sealed under section 2953.32 of the Revised Code.

(2) If the request received by the superintendent asks for information from the federal bureau of investigation, the superintendent shall request from the federal bureau of investigation any information it has with respect to the person who is the subject of the request. The superintendent shall review or cause to be reviewed any information that the superintendent receives from the federal bureau of investigation.

(3) The superintendent shall forward the results of a criminal records check conducted pursuant to this division to the administrator of workers' compensation.

(C)

(1) The superintendent shall prescribe a form to obtain the information necessary to conduct a criminal records check from any person for whom a criminal records check is requested pursuant to division (B) of section 4123.444 of the Revised Code. The form that the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(2) The superintendent shall prescribe standard impression sheets to obtain the fingerprint impressions of any person for whom a criminal records check is requested pursuant to section 4123.444 of the Revised Code. Any person for whom the administrator requests the superintendent to conduct a criminal records check pursuant to that section shall have the person's fingerprint impressions made at a county sheriff's office, a municipal police department, or any other entity with the ability to make fingerprint impressions on the standard impression sheets prescribed by the superintendent. The office, department, or entity may charge the person a reasonable fee for making the impressions. The standard impression sheets the superintendent prescribes pursuant to this division may be in a tangible format, in an electronic format, or in both tangible and electronic formats.

(3) The superintendent may prescribe methods of forwarding fingerprint impressions and information necessary to conduct a criminal records check. The methods shall include, but are not limited to, electronic methods.

(D) A determination whether any information exists that indicates that a person previously has been convicted of or pleaded guilty to any offense listed or described in division (A) of this section that the superintendent makes pursuant to information considered in a criminal records check under this section is valid for the person who is the subject of that criminal records check for a period of one year after the date the superintendent makes that determination.

(E) The superintendent shall prescribe and charge a reasonable fee for providing a criminal records check requested under section 4123.444 of the Revised Code. If another request for a criminal records check is made under this section for a person for whom a valid determination under division (D) of this section is available, the superintendent shall provide the determination for a reduced fee.

Effective Date: 09-29-2005



Section 109.58 - Standard fingerprint impression sheet.

The superintendent of the bureau of criminal identification and investigation shall prepare standard impression sheets on which fingerprints may be made in accordance with the fingerprint system of identification. The impression sheets may provide for other descriptive matter that the superintendent may prescribe. The superintendent shall furnish the impression sheets to each sheriff, chief of police, and person in charge of every county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution within the state. Upon the request of the board of education of a school district or of the principal or chief administrative officer of a nonpublic school, the superintendent shall provide standard impression sheets to the district or school for use in their fingerprinting programs under section 3313.96 of the Revised Code.

Effective Date: 12-31-1997



Section 109.581, 109.582 - [Repealed].

Effective Date: 12-02-1996



Section 109.59 - Fingerprint impressions and other descriptive measurements.

The sheriff, chief of police, or other person in charge of each prison, workhouse, or state correctional institution shall send to the bureau of criminal identification and investigation, on forms furnished by the superintendent of the bureau, any fingerprint impressions and other descriptive measurements that the superintendent may require. The information shall be filed, classified, and preserved by the bureau.

Effective Date: 10-06-1994



Section 109.60 - Forwarding fingerprints and descriptions to bureau - annual methamphetamine report.

(A)

(1) The sheriffs of the several counties and the chiefs of police of cities, immediately upon the arrest of any person for any felony, on suspicion of any felony, for a crime constituting a misdemeanor on the first offense and a felony on subsequent offenses, or for any misdemeanor described in division (A)(1)(a), (A)(8)(a), or (A)(10)(a) of section 109.572 of the Revised Code, and immediately upon the arrest or taking into custody of any child under eighteen years of age for committing an act that would be a felony or an offense of violence if committed by an adult or upon probable cause to believe that a child of that age may have committed an act that would be a felony or an offense of violence if committed by an adult, shall take the person's or child's fingerprints, or cause the same to be taken, according to the fingerprint system of identification on the forms furnished by the superintendent of the bureau of criminal identification and investigation, and immediately shall forward copies of the completed forms, any other description that may be required, and the history of the offense committed to the bureau to be classified and filed and to the clerk of the court having jurisdiction over the prosecution of the offense or over the adjudication relative to the act.

(2) Except as provided in division (B) of this section, if a person or child has not been arrested and first appears before a court or magistrate in response to a summons, or if a sheriff or chief of police has not taken, or caused to be taken, a person's or child's fingerprints in accordance with division (A)(1) of this section by the time of the arraignment or first appearance of the person or child, the court shall order the person or child to appear before the sheriff or chief of police within twenty-four hours to have the person's or child's fingerprints taken. The sheriff or chief of police shall take the person's or child's fingerprints, or cause the fingerprints to be taken, according to the fingerprint system of identification on the forms furnished by the superintendent of the bureau of criminal identification and investigation and, immediately after the person's or child's arraignment or first appearance, forward copies of the completed forms, any other description that may be required, and the history of the offense committed to the bureau to be classified and filed and to the clerk of the court.

(3) Every court with jurisdiction over a case involving a person or child with respect to whom division (A)(1) or (2) of this section requires a sheriff or chief of police to take the person's or child's fingerprints shall inquire at the time of the person's or child's sentencing or adjudication whether or not the person or child has been fingerprinted pursuant to division (A)(1) or (2) of this section for the original arrest or court appearance upon which the sentence or adjudication is based. If the person or child was not fingerprinted for the original arrest or court appearance upon which the sentence or adjudication is based, the court shall order the person or child to appear before the sheriff or chief of police within twenty-four hours to have the person's or child's fingerprints taken. The sheriff or chief of police shall take the person's or child's fingerprints, or cause the fingerprints to be taken, according to the fingerprint system of identification on the forms furnished by the superintendent of the bureau of criminal identification and investigation and immediately forward copies of the completed forms, any other description that may be required, and the history of the offense committed to the bureau to be classified and filed and to the clerk of the court.

(4) If a person or child is in the custody of a law enforcement agency or a detention facility, as defined in section 2921.01 of the Revised Code, and the chief law enforcement officer or chief administrative officer of the detention facility discovers that a warrant has been issued or a bill of information has been filed alleging the person or child to have committed an offense or act other than the offense or act for which the person or child is in custody, and the other alleged offense or act is one for which fingerprints are to be taken pursuant to division (A)(1) of this section, the law enforcement agency or detention facility shall take the fingerprints of the person or child, or cause the fingerprints to be taken, according to the fingerprint system of identification on the forms furnished by the superintendent of the bureau of criminal identification and investigation and immediately forward copies of the completed forms, any other description that may be required, and the history of the offense committed to the bureau to be classified and filed and to the clerk of the court that issued the warrant or with which the bill of information was filed.

(5) If an accused is found not guilty of the offense charged or a nolle prosequi is entered in any case, or if any accused child under eighteen years of age is found not to be a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult or not guilty of the felony or offense of violence charged or a nolle prosequi is entered in that case, the fingerprints and description shall be given to the accused upon the accused's request.

(6) The superintendent shall compare the description received with those already on file in the bureau, and, if the superintendent finds that the person arrested or taken into custody has a criminal record or a record as a delinquent child for having committed an act that would be a felony or an offense of violence if committed by an adult or is a fugitive from justice or wanted by any jurisdiction in this or another state, the United States, or a foreign country for any offense, the superintendent at once shall inform the arresting officer, the officer taking the person into custody, or the chief administrative officer of the county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or state correctional institution in which the person or child is in custody of that fact and give appropriate notice to the proper authorities in the jurisdiction in which the person is wanted, or, if that jurisdiction is a foreign country, give appropriate notice to federal authorities for transmission to the foreign country. The names, under which each person whose identification is filed is known, shall be alphabetically indexed by the superintendent.

(B) Division (A) of this section does not apply to a violator of a city ordinance unless the officers have reason to believe that the violator is a past offender or the crime is one constituting a misdemeanor on the first offense and a felony on subsequent offenses, or unless it is advisable for the purpose of subsequent identification. This section does not apply to any child under eighteen years of age who was not arrested or otherwise taken into custody for committing an act that would be a felony or an offense of violence if committed by an adult or upon probable cause to believe that a child of that age may have committed an act that would be a felony or an offense of violence if committed by an adult, except as provided in section 2151.313 of the Revised Code.

(C)

(1) For purposes of division (C) of this section, a law enforcement agency shall be considered to have arrested a person if any law enforcement officer who is employed by, appointed by, or serves that agency arrests the person. As used in division (C) of this section:

(a) "Illegal methamphetamine manufacturing laboratory" has the same meaning as in section 3745.13 of the Revised Code.

(b) "Methamphetamine or a methamphetamine product" means methamphetamine, any salt, isomer, or salt of an isomer of methamphetamine, or any compound, mixture, preparation, or substance containing methamphetamine or any salt, isomer, or salt of an isomer of methamphetamine.

(2) Each law enforcement agency that, in any calendar year, arrests any person for a violation of section 2925.04 of the Revised Code that is based on the manufacture of methamphetamine or a methamphetamine product, a violation of section 2925.041 of the Revised Code that is based on the possession of chemicals sufficient to produce methamphetamine or a methamphetamine product, or a violation of any other provision of Chapter 2925. or 3719. of the Revised Code that is based on the possession of chemicals sufficient to produce methamphetamine or a methamphetamine product shall prepare an annual report covering the calendar year that contains the information specified in division (C)(3) of this section relative to all arrests for violations of those sections committed under those circumstances during that calendar year and relative to illegal methamphetamine manufacturing laboratories, dump sites, and chemical caches as specified in that division and shall send the annual report, not later than the first day of March in the calendar year following the calendar year covered by the report, to the bureau of criminal identification and investigation.

The law enforcement agency shall write any annual report prepared and filed under this division on the standard forms furnished by the superintendent of the bureau of criminal identification and investigation pursuant to division (C)(4) of this section. The annual report shall be a statistical report, and nothing in the report or in the information it contains shall identify, or enable the identification of, any person who was arrested and whose arrest is included in the information contained in the report. The annual report in the possession of the bureau and the information it contains are public records for the purpose of section 149.43 of the Revised Code.

(3) The annual report prepared and filed by a law enforcement agency under division (C)(2) of this section shall contain all of the following information for the calendar year covered by the report:

(a) The total number of arrests made by the agency in that calendar year for a violation of section 2925.04 of the Revised Code that is based on the manufacture of methamphetamine or a methamphetamine product, a violation of section 2925.041 of the Revised Code that is based on the possession of chemicals sufficient to produce methamphetamine or a methamphetamine product, or a violation of any other provision of Chapter 2925. or 3719. of the Revised Code that is based on the possession of chemicals sufficient to produce methamphetamine or a methamphetamine product;

(b) The total number of illegal methamphetamine manufacturing laboratories at which one or more of the arrests reported under division (C)(3)(a) of this section occurred, or that were discovered in that calendar year within the territory served by the agency but at which none of the arrests reported under division (C)(3)(a) of this section occurred;

(c) The total number of dump sites and chemical caches that are, or that are reasonably believed to be, related to illegal methamphetamine manufacturing and that were discovered in that calendar year within the territory served by the agency.

(4) The superintendent of the bureau of criminal identification and investigation shall prepare and furnish to each law enforcement agency in this state standard forms for making the annual reports required by division (C)(2) of this section. The standard forms that the superintendent prepares pursuant to this division may be in a tangible format, in an electronic format, or in both a tangible format and an electronic format.

(5) The annual report required by division (C)(2) of this section is separate from, and in addition to, any report, materials, or information required under division (A) of this section or under any other provision of sections 109.57 to 109.62 of the Revised Code.

Effective Date: 01-01-1999; 05-17-2006; 09-21-2006; 2008 SB163 08-14-2008



Section 109.61 - Sheriff or chief of police to forward information to bureau.

Each sheriff or chief of police shall furnish the bureau of criminal identification and investigation with descriptions, fingerprints, photographs, and measurements of the following:

(A)

(1) Persons arrested who in that sheriff's or chief of police's judgment are wanted for serious offenses, are fugitives from justice, or in whose possession at the time of arrest are found goods or property reasonably believed to have been stolen;

(2) Children arrested or otherwise taken into custody who in that sheriff's or chief of police's judgment are under eighteen years of age and have committed an act that would be a felony or an offense of violence if committed by an adult.

(B) All persons in whose possession are found burglar outfits, burglar tools, or burglar keys, or who have in their possession high power explosives reasonably believed to be intended to be used for unlawful purposes;

(C) Persons who are in possession of infernal machines or other contrivances in whole or in part and reasonably believed by the sheriff or chief of police to be intended to be used for unlawful purposes;

(D) All persons carrying concealed firearms or other deadly weapons reasonably believed to be carried for unlawful purposes;

(E) All persons who have in their possession inks, dies, paper, or other articles necessary in the making of counterfeit bank notes or in the alteration of bank notes, or dies, molds, or other articles necessary in the making of counterfeit money and reasonably believed to be intended to be used by them for those types of unlawful purposes.

Effective Date: 01-01-1999



Section 109.62 - Cooperation with interstate, national, and international system of criminal identification and investigation.

The superintendent of the bureau of criminal identification and investigation shall co-operate with bureaus in other states and with the federal bureau of investigation to develop and carry on a complete interstate, national, and international system of criminal identification and investigation.

Effective Date: 09-24-1963



Section 109.63 - Superintendent may testify.

The superintendent of the bureau of criminal identification and investigation and his assistants employed in accordance with section 109.51 of the Revised Code may testify in any court in this state to the same extent as any law enforcement officer in this state.

Effective Date: 09-24-1963



Section 109.64 - Periodic information bulletin concerning missing children who may be present in state.

The bureau of criminal identification and investigation shall prepare a periodic information bulletin concerning missing children whom it determines may be present in this state. The bureau shall compile the bulletin from information contained in the national crime information center computer. The bulletin shall indicate the names and addresses of these minors who are the subject of missing children cases and other information that the superintendent of the bureau considers appropriate. The bulletin shall contain a reminder to law enforcement agencies of their responsibilities under section 2901.30 of the Revised Code.

The bureau shall send a copy of each periodic information bulletin to the missing children clearinghouse established under section 109.65 of the Revised Code for use in connection with its responsibilities under division (E) of that section. Upon receipt of each periodic information bulletin from the bureau, the missing children clearinghouse shall send a copy of the bulletin to each sheriff, marshal, police department of a municipal corporation, police force of a township police district or joint police district, and township constable in this state, to the board of education of each school district in this state, and to each nonpublic school in this state. The bureau shall provide a copy of the bulletin, upon request, to other persons or entities. The superintendent of the bureau, with the approval of the attorney general, may establish a reasonable fee for a copy of a bulletin provided to persons or entities other than law enforcement agencies in this or other states or of the federal government, the department of education, governmental entities of this state, and libraries in this state. The superintendent shall deposit all such fees collected into the missing children fund created by section 109.65 of the Revised Code.

As used in this section, "missing children," "information," and "minor" have the same meanings as in section 2901.30 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1993



Section 109.65 - Missing children clearinghouse - missing children fund.

(A) As used in this section, "minor," "missing child," and "missing children" have the same meanings as in section 2901.30 of the Revised Code.

(B) There is hereby created within the office of the attorney general the missing children clearinghouse. The attorney general shall administer the clearinghouse. The clearinghouse is established as a central repository of information to coordinate and improve the availability of information regarding missing children, which information shall be collected and disseminated by the clearinghouse to assist in the location of missing children. The clearinghouse shall act as an information repository separate from and in addition to law enforcement agencies within this state.

(C) The missing children clearinghouse may perform any of the following functions:

(1) The establishment of services to aid in the location of missing children that include, but are not limited to, any of the following services:

(a) Assistance in the preparation and dissemination of flyers identifying and describing missing children and their abductors;

(b) The development of informational forms for the reporting of missing children that may be used by parents, guardians, and law enforcement officials to facilitate the location of a missing child;

(c) The provision of assistance to public and private organizations, boards of education, nonpublic schools, preschools, child care facilities, and law enforcement agencies in planning and implementing voluntary programs to fingerprint children.

(2) The establishment and operation of a toll-free telephone line for supplemental reports of missing children and reports of sightings of missing children;

(3) Upon the request of any person or entity and upon payment of any applicable fee established by the attorney general under division (H) of this section, the provision to the person or entity who makes the request of a copy of any information possessed by the clearinghouse that was acquired or prepared pursuant to division (E)(3) of this section;

(4) The performance of liaison services between individuals and public and private agencies regarding procedures for handling and responding to missing children reports;

(5) The participation as a member in any networks of other missing children centers or clearinghouses;

(6) The creation and operation of an intrastate network of communication designed for the speedy collection and processing of information concerning missing children.

(D) If a board of education is notified by school personnel that a missing child is attending any school under the board's jurisdiction, or if the principal or chief administrative officer of a nonpublic school is notified by school personnel that a missing child is attending that school, the board or the principal or chief administrative officer immediately shall give notice of that fact to the missing children clearinghouse and to the law enforcement agency with jurisdiction over the area where the missing child resides.

(E)

(1) The attorney general, in cooperation with the department of job and family services, shall establish a "missing child educational program" within the missing children clearinghouse that shall perform the functions specified in divisions (E)(1) to (3) of this section. The program shall operate under the supervision and control of the attorney general in accordance with procedures that the attorney general shall develop to implement divisions (E)(1) to (3) of this section. The attorney general shall cooperate with the department of education in developing and disseminating information acquired or prepared pursuant to division (E)(3) of this section.

(2) Upon the request of any board of education in this state or any nonpublic school in this state, the missing child educational program shall provide to the board or school a reasonable number of copies of the information acquired or prepared pursuant to division (E)(3) of this section.

Upon the request of any board of education in this state or any nonpublic school in this state that, pursuant to section 3313.96 of the Revised Code, is developing an information program concerning missing children issues and matters, the missing child educational program shall provide to the board or nonpublic school assistance in developing the information program. The assistance may include, but is not limited to, the provision of any or all of the following:

(a) If the requesting entity is a board of education of a school district, sample policies on missing and exploited children issues to assist the board in complying with section 3313.205 of the Revised Code;

(b) Suggested safety curricula regarding missing children issues, including child safety and abduction prevention issues;

(c) Assistance in developing, with local law enforcement agencies, prosecuting attorneys, boards of education, school districts, and nonpublic schools, cooperative programs for fingerprinting children;

(d) Other assistance to further the goals of the program.

(3) The missing child educational program shall acquire or prepare informational materials relating to missing children issues and matters. These issues and matters include, but are not limited to, the following:

(a) The types of missing children;

(b) The reasons why and how minors become missing children, the potential adverse consequences of a minor becoming a missing child, and, in the case of minors who are considering running away from home or from the care, custody, and control of their parents, parent who is the residential parent and legal custodian, guardian, legal custodian, or another person responsible for them, alternatives that may be available to address their concerns and problems;

(c) Offenses under federal law that could relate to missing children and other provisions of federal law that focus on missing children;

(d) Offenses under the Revised Code that could relate to missing children, including, but not limited to, kidnapping, abduction, unlawful restraint, child stealing, interference with custody, endangering children, domestic violence, abuse of a child and contributing to the dependency, neglect, unruliness, or delinquency of a child, sexual offenses, drug offenses, prostitution offenses, and obscenity offenses, and other provisions of the Revised Code that could relate to missing children;

(e) Legislation being considered by the general assembly, legislatures of other states, the congress of the United States, and political subdivisions in this or any other state to address missing children issues;

(f) Sources of information on missing children issues;

(g) State, local, federal, and private systems for locating and identifying missing children;

(h) Law enforcement agency programs, responsibilities, and investigative techniques in missing children matters;

(i) Efforts on the community level in this and other states, concerning missing children issues and matters, by governmental entities and private organizations;

(j) The identification of private organizations that, among their primary objectives, address missing children issues and matters;

(k) How to avoid becoming a missing child and what to do if one becomes a missing child;

(l) Efforts that schools, parents, and members of a community can undertake to reduce the risk that a minor will become a missing child and to quickly locate or identify a minor if he becomes a missing child, including, but not limited to, fingerprinting programs.

(F) Each year the missing children clearinghouse shall issue a report describing its performance of the functions specified in division (E) of this section and shall provide a copy of the report to the speaker of the house of representatives, the president of the senate, the governor, the superintendent of the bureau of criminal identification and investigation, and the director of job and family services.

(G) Any state agency or political subdivision of this state that operates a missing children program or a clearinghouse for information about missing children shall coordinate its activities with the missing children clearinghouse.

(H) The attorney general shall determine a reasonable fee to be charged for providing to any person or entity other than a state or local law enforcement agency of this or any other state, a law enforcement agency of the United States, a board of education of a school district in this state, a nonpublic school in this state, a governmental entity in this state, or a public library in this state, pursuant to division (A)(3) of this section, copies of any information acquired or prepared pursuant to division (E)(3) of this section. The attorney general shall collect the fee prior to sending or giving copies of any information to any person or entity for whom or which this division requires the fee to be charged and shall deposit the fee into the missing children fund created by division (I) of this section.

(I) There is hereby created in the state treasury the missing children fund that shall consist of all moneys awarded to the state by donation, gift, or bequest, all other moneys received for purposes of this section, and all fees collected pursuant to this section or section 109.64 of the Revised Code. The attorney general shall use the moneys in the missing children fund only for purposes of the office of the attorney general acquiring or preparing information pursuant to division (E)(3) of this section.

(J) The failure of the missing children clearinghouse to undertake any function or activity authorized in this section does not create a cause of action against the state.

Effective Date: 07-01-2000



Section 109.66 - Publication of statistical data on trafficking in persons.

(A) The attorney general, with assistance from the bureau of criminal identification and investigation, annually shall publish statistical data on violations of section 2905.32 of the Revised Code. The first annual publication of this data shall occur one year after the effective date of this section.

(B) Each state agency and each agency of each political subdivision that investigates violations of section 2905.32 of the Revised Code or acts of human trafficking shall collect and submit to the bureau of criminal identification and investigation on or before a date to be determined by the attorney general the following information relevant to those violations or acts:

(1) The number of investigations, arrests, prosecutions, and successful convictions of persons for a violation of section 2905.32 of the Revised Code;

(2) The estimated number and demographic characteristics of persons violating that section, as well as those persons who purchase or receive a commercial sex act, sexually explicit performance, labor, or services from victims of violations of that section;

(3) Statistics on the number of victims of violations of that section and statistics on the nationality, age, method of recruitment, and country, state, or city of origin of the victims of violations of that section;

(4) Trafficking routes and trafficking patterns used in violations of that section;

(5) Methods of transportation used in violations of that section;

(6) Social and economic factors that contribute to and foster the demand for all forms of exploitation of persons that leads to trafficking in persons.

(C) As used in this section:

(1) "Commercial sex act" means any sex act on account of which anything of value is directly or indirectly given, promised to, or received by any person.

(2) "Labor" means work of economic or financial value.

(3) "Services" means an ongoing relationship between persons in which a person performs activities at the behest of, under the supervision of, or for the benefit of another person.

(4) "Sexually explicit performance" means a live, public, private, photographed, recorded, or videotaped act intended to sexually arouse, satisfy the sexual desires of, or appeal to the prurient interests of any person.

(5) "Human trafficking" has the same meaning as in section 2929.01 of the Revised Code.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.



Section 109.69 - Reciprocity agreement.

(A)

(1) The attorney general shall negotiate and enter into a reciprocity agreement with any other license-issuing state under which a concealed handgun license that is issued by the other state is recognized in this state if the attorney general determines that both of the following apply:

(a) The eligibility requirements imposed by that license-issuing state for that license are substantially comparable to the eligibility requirements for a concealed handgun license issued under section 2923.125 of the Revised Code.

(b) That license-issuing state recognizes a concealed handgun license issued under section 2923.125 of the Revised Code.

(2) A reciprocity agreement entered into under division (A)(1) of this section also may provide for the recognition in this state of a concealed handgun license issued on a temporary or emergency basis by the other license-issuing state, if the eligibility requirements imposed by that license-issuing state for the temporary or emergency license are substantially comparable to the eligibility requirements for a concealed handgun license issued under section 2923.125 or 2923.1213 of the Revised Code and if that license-issuing state recognizes a concealed handgun license issued under section 2923.1213 of the Revised Code.

(3) The attorney general shall not negotiate any agreement with any other license-issuing state under which a concealed handgun license issued by the other state is recognized in this state other than as provided in divisions (A)(1) and (2) of this section.

(B) As used in this section:

(1) "Handgun" and "concealed handgun license" have the same meanings as in section 2923.11 of the Revised Code.

(2) "License-issuing state" means a state other than this state that, pursuant to law, provides for the issuance of a license to carry a concealed handgun.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004



Section 109.71 - Ohio peace officer training commission created - definitions.

There is hereby created in the office of the attorney general the Ohio peace officer training commission. The commission shall consist of nine members appointed by the governor with the advice and consent of the senate and selected as follows: one member representing the public; two members who are incumbent sheriffs; two members who are incumbent chiefs of police; one member from the bureau of criminal identification and investigation; one member from the state highway patrol; one member who is the special agent in charge of a field office of the federal bureau of investigation in this state; and one member from the department of education, trade and industrial education services, law enforcement training.

This section does not confer any arrest authority or any ability or authority to detain a person, write or issue any citation, or provide any disposition alternative, as granted under Chapter 2935. of the Revised Code.

As used in sections 109.71 to 109.801 of the Revised Code:

(A) "Peace officer" means:

(1) A deputy sheriff, marshal, deputy marshal, member of the organized police department of a township or municipal corporation, member of a township police district or joint police district police force, member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code, or township constable, who is commissioned and employed as a peace officer by a political subdivision of this state or by a metropolitan housing authority, and whose primary duties are to preserve the peace, to protect life and property, and to enforce the laws of this state, ordinances of a municipal corporation, resolutions of a township, or regulations of a board of county commissioners or board of township trustees, or any of those laws, ordinances, resolutions, or regulations;

(2) A police officer who is employed by a railroad company and appointed and commissioned by the secretary of state pursuant to sections 4973.17 to 4973.22 of the Revised Code;

(3) Employees of the department of taxation engaged in the enforcement of Chapter 5743. of the Revised Code and designated by the tax commissioner for peace officer training for purposes of the delegation of investigation powers under section 5743.45 of the Revised Code;

(4) An undercover drug agent;

(5) Enforcement agents of the department of public safety whom the director of public safety designates under section 5502.14 of the Revised Code;

(6) An employee of the department of natural resources who is a natural resources law enforcement staff officer designated pursuant to section 1501.013, a park officer designated pursuant to section 1541.10, a forest officer designated pursuant to section 1503.29, a preserve officer designated pursuant to section 1517.10, a wildlife officer designated pursuant to section 1531.13, or a state watercraft officer designated pursuant to section 1547.521 of the Revised Code;

(7) An employee of a park district who is designated pursuant to section 511.232 or 1545.13 of the Revised Code;

(8) An employee of a conservancy district who is designated pursuant to section 6101.75 of the Revised Code;

(9) A police officer who is employed by a hospital that employs and maintains its own proprietary police department or security department, and who is appointed and commissioned by the secretary of state pursuant to sections 4973.17 to 4973.22 of the Revised Code;

(10) Veterans' homes police officers designated under section 5907.02 of the Revised Code;

(11) A police officer who is employed by a qualified nonprofit corporation police department pursuant to section 1702.80 of the Revised Code;

(12) A state university law enforcement officer appointed under section 3345.04 of the Revised Code or a person serving as a state university law enforcement officer on a permanent basis on June 19, 1978, who has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program;

(13) A special police officer employed by the department of mental health pursuant to section 5119.14 of the Revised Code or the department of developmental disabilities pursuant to section 5123.13 of the Revised Code;

(14) A member of a campus police department appointed under section 1713.50 of the Revised Code;

(15) A member of a police force employed by a regional transit authority under division (Y) of section 306.35 of the Revised Code;

(16) Investigators appointed by the auditor of state pursuant to section 117.091 of the Revised Code and engaged in the enforcement of Chapter 117. of the Revised Code;

(17) A special police officer designated by the superintendent of the state highway patrol pursuant to section 5503.09 of the Revised Code or a person who was serving as a special police officer pursuant to that section on a permanent basis on October 21, 1997, and who has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program;

(18) A special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code or a person serving as a special police officer employed by a port authority on a permanent basis on May 17, 2000, who has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program;

(19) A special police officer employed by a municipal corporation who has been awarded a certificate by the executive director of the Ohio peace officer training commission for satisfactory completion of an approved peace officer basic training program and who is employed on a permanent basis on or after March 19, 2003, at a municipal airport, or other municipal air navigation facility, that has scheduled operations, as defined in section 119.3 of Title 14 of the Code of Federal Regulations, 14 C.F.R. 119.3, as amended, and that is required to be under a security program and is governed by aviation security rules of the transportation security administration of the United States department of transportation as provided in Parts 1542. and 1544. of Title 49 of the Code of Federal Regulations, as amended;

(20) A police officer who is employed by an owner or operator of an amusement park that has an average yearly attendance in excess of six hundred thousand guests and that employs and maintains its own proprietary police department or security department, and who is appointed and commissioned by a judge of the appropriate municipal court or county court pursuant to section 4973.17 of the Revised Code;

(21) A police officer who is employed by a bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions, who has been appointed and commissioned by the secretary of state pursuant to sections 4973.17 to 4973.22 of the Revised Code, and who has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of a state, county, municipal, or department of natural resources peace officer basic training program;

(22) An investigator, as defined in section 109.541 of the Revised Code, of the bureau of criminal identification and investigation who is commissioned by the superintendent of the bureau as a special agent for the purpose of assisting law enforcement officers or providing emergency assistance to peace officers pursuant to authority granted under that section;

(23) A state fire marshal law enforcement officer appointed under section 3737.22 of the Revised Code or a person serving as a state fire marshal law enforcement officer on a permanent basis on or after July 1, 1982, who has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program;

(24) A gaming agent employed under section 3772.03 of the Revised Code.

(B) "Undercover drug agent" has the same meaning as in division (B)(2) of section 109.79 of the Revised Code.

(C) "Crisis intervention training" means training in the use of interpersonal and communication skills to most effectively and sensitively interview victims of rape.

(D) "Missing children" has the same meaning as in section 2901.30 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General Assemblych.38,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-19-2003; 05-03-2005; 04-14-2006; 03-14-2007; 04-06-2007; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 109.72 - Members - organization.

Ohio peace officer training commission member terms shall be for three years, commencing on the twentieth day of September and ending on the nineteenth day of September. Each member shall hold office from the date of appointment until the end of the term to which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. An interim chairperson shall be appointed by the governor until such time as the commission elects a permanent chairperson.

Any member of the commission appointed pursuant to section 109.71 of the Revised Code as an incumbent sheriff, incumbent chief of police, representative of the state highway patrol, state department of education, federal bureau of investigation, and bureau of criminal identification and investigation, shall immediately, upon termination of holding such office, cease to be a member of the commission, and a successor shall be appointed.

The commission shall meet at least four times each year. Special meetings may be called by the chairperson and shall be called by the chairperson at the request of the attorney general or upon the written request of five members of the commission. The commission may establish its own requirements as to quorum and its own procedures with respect to the conduct of its meetings and other affairs; provided, that all recommendations by the commission to the attorney general pursuant to section 109.74 of the Revised Code shall require the affirmative vote of five members of the commission.

Membership on the commission does not constitute the holding of an office, and members of the commission shall not be required to take and file oaths of office before serving on the commission. The commission shall not exercise any portion of the sovereign power of the state.

The members of the commission shall receive no compensation for their services but shall be allowed their actual and necessary expenses incurred in the performance of their duties.

No member of the commission shall be disqualified from holding any public office or employment, nor shall the member forfeit any such office or employment, by reason of appointment to the commission, notwithstanding any general, special, or local law, ordinance, or city charter to the contrary.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 109.73 - Rule recommendations.

(A) The Ohio peace officer training commission shall recommend rules to the attorney general with respect to all of the following:

(1) The approval, or revocation of approval, of peace officer training schools administered by the state, counties, municipal corporations, public school districts, technical college districts, and the department of natural resources;

(2) Minimum courses of study, attendance requirements, and equipment and facilities to be required at approved state, county, municipal, and department of natural resources peace officer training schools;

(3) Minimum qualifications for instructors at approved state, county, municipal, and department of natural resources peace officer training schools;

(4) The requirements of minimum basic training that peace officers appointed to probationary terms shall complete before being eligible for permanent appointment, which requirements shall include training in the handling of the offense of domestic violence, other types of domestic violence-related offenses and incidents, and protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code; crisis intervention training; and training in the handling of missing children and child abuse and neglect cases; and training in handling violations of section 2905.32 of the Revised Code; and the time within which such basic training shall be completed following appointment to a probationary term;

(5) The requirements of minimum basic training that peace officers not appointed for probationary terms but appointed on other than a permanent basis shall complete in order to be eligible for continued employment or permanent appointment, which requirements shall include training in the handling of the offense of domestic violence, other types of domestic violence-related offenses and incidents, and protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code, crisis intervention training, and training in the handling of missing children and child abuse and neglect cases, and training in handling violations of section 2905.32 of the Revised Code, and the time within which such basic training shall be completed following appointment on other than a permanent basis;

(6) Categories or classifications of advanced in-service training programs for peace officers, including programs in the handling of the offense of domestic violence, other types of domestic violence-related offenses and incidents, and protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code, in crisis intervention, and in the handling of missing children and child abuse and neglect cases, and in handling violations of section 2905.32 of the Revised Code, and minimum courses of study and attendance requirements with respect to such categories or classifications;

(7) Permitting persons, who are employed as members of a campus police department appointed under section 1713.50 of the Revised Code; who are employed as police officers by a qualified nonprofit corporation police department pursuant to section 1702.80 of the Revised Code; who are appointed and commissioned as bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions police officers, as railroad police officers, or as hospital police officers pursuant to sections 4973.17 to 4973.22 of the Revised Code; or who are appointed and commissioned as amusement park police officers pursuant to section 4973.17 of the Revised Code, to attend approved peace officer training schools, including the Ohio peace officer training academy, and to receive certificates of satisfactory completion of basic training programs, if the private college or university that established the campus police department; qualified nonprofit corporation police department; bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions; railroad company; hospital; or amusement park sponsoring the police officers pays the entire cost of the training and certification and if trainee vacancies are available;

(8) Permitting undercover drug agents to attend approved peace officer training schools, other than the Ohio peace officer training academy, and to receive certificates of satisfactory completion of basic training programs, if, for each undercover drug agent, the county, township, or municipal corporation that employs that undercover drug agent pays the entire cost of the training and certification;

(9)

(a) The requirements for basic training programs for bailiffs and deputy bailiffs of courts of record of this state and for criminal investigators employed by the state public defender that those persons shall complete before they may carry a firearm while on duty;

(b) The requirements for any training received by a bailiff or deputy bailiff of a court of record of this state or by a criminal investigator employed by the state public defender prior to June 6, 1986, that is to be considered equivalent to the training described in division (A)(9)(a) of this section.

(10) Establishing minimum qualifications and requirements for certification for dogs utilized by law enforcement agencies;

(11) Establishing minimum requirements for certification of persons who are employed as correction officers in a full-service jail, five-day facility, or eight-hour holding facility or who provide correction services in such a jail or facility;

(12) Establishing requirements for the training of agents of a county humane society under section 1717.06 of the Revised Code, including, without limitation, a requirement that the agents receive instruction on traditional animal husbandry methods and training techniques, including customary owner-performed practices.

(B) The commission shall appoint an executive director, with the approval of the attorney general, who shall hold office during the pleasure of the commission. The executive director shall perform such duties assigned by the commission. The executive director shall receive a salary fixed pursuant to Chapter 124. of the Revised Code and reimbursement for expenses within the amounts available by appropriation. The executive director may appoint officers, employees, agents, and consultants as the executive director considers necessary, prescribe their duties, and provide for reimbursement of their expenses within the amounts available for reimbursement by appropriation and with the approval of the commission.

(C) The commission may do all of the following:

(1) Recommend studies, surveys, and reports to be made by the executive director regarding the carrying out of the objectives and purposes of sections 109.71 to 109.77 of the Revised Code;

(2) Visit and inspect any peace officer training school that has been approved by the executive director or for which application for approval has been made;

(3) Make recommendations, from time to time, to the executive director, the attorney general, and the general assembly regarding the carrying out of the purposes of sections 109.71 to 109.77 of the Revised Code;

(4) Report to the attorney general from time to time, and to the governor and the general assembly at least annually, concerning the activities of the commission;

(5) Establish fees for the services the commission offers under sections 109.71 to 109.79 of the Revised Code, including, but not limited to, fees for training, certification, and testing;

(6) Perform such other acts as are necessary or appropriate to carry out the powers and duties of the commission as set forth in sections 109.71 to 109.77 of the Revised Code.

(D) In establishing the requirements, under division (A)(12) of this section, the commission may consider any portions of the curriculum for instruction on the topic of animal husbandry practices, if any, of the Ohio state university college of veterinary medicine. No person or entity that fails to provide instruction on traditional animal husbandry methods and training techniques, including customary owner-performed practices, shall qualify to train a humane agent for appointment under section 1717.06 of the Revised Code.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003; 05-03-2005; 04-14-2006



Section 109.731 - Prescribed forms.

(A) The Ohio peace officer training commission shall prescribe, and shall make available to sheriffs, all of the following:

(1) An application form that is to be used under section 2923.125 of the Revised Code by a person who applies for a concealed handgun license and an application form that is to be used under section 2923.125 of the Revised Code by a person who applies for the renewal of a license of that nature, both of which shall conform substantially to the forms prescribed in section 2923.1210 of the Revised Code;

(2) A form for the concealed handgun license that is to be issued by sheriffs to persons who qualify for a concealed handgun license under section 2923.125 of the Revised Code and that conforms to the following requirements:

(a) It has space for the licensee's full name, residence address, and date of birth and for a color photograph of the licensee.

(b) It has space for the date of issuance of the license, its expiration date, its county of issuance, the name of the sheriff who issues the license, and the unique combination of letters and numbers that identify the county of issuance and the license given to the licensee by the sheriff in accordance with division (A)(4) of this section.

(c) It has space for the signature of the licensee and the signature or a facsimile signature of the sheriff who issues the license.

(d) It does not require the licensee to include serial numbers of handguns, other identification related to handguns, or similar data that is not pertinent or relevant to obtaining the license and that could be used as a de facto means of registration of handguns owned by the licensee.

(3) A series of three-letter county codes that identify each county in this state;

(4) A procedure by which a sheriff shall give each concealed handgun license, replacement concealed handgun license, or renewal concealed handgun license and each concealed handgun license on a temporary emergency basis or replacement license on a temporary emergency basis the sheriff issues under section 2923.125 or 2923.1213 of the Revised Code a unique combination of letters and numbers that identifies the county in which the license was issued and that uses the county code and a unique number for each license the sheriff of that county issues;

(5) A form for a concealed handgun license on a temporary emergency basis that is to be issued by sheriffs to persons who qualify for such a license under section 2923.1213 of the Revised Code, which form shall conform to all the requirements set forth in divisions (A)(2)(a) to (d) of this section and shall additionally conspicuously specify that the license is issued on a temporary emergency basis and the date of its issuance.

(B)

(1) The Ohio peace officer training commission, in consultation with the attorney general, shall prepare a pamphlet that does all of the following, in everyday language:

(a) Explains the firearms laws of this state;

(b) Instructs the reader in dispute resolution and explains the laws of this state related to that matter;

(c) Provides information to the reader regarding all aspects of the use of deadly force with a firearm, including, but not limited to, the steps that should be taken before contemplating the use of, or using, deadly force with a firearm, possible alternatives to using deadly force with a firearm, and the law governing the use of deadly force with a firearm.

(2) The attorney general shall consult with and assist the commission in the preparation of the pamphlet described in division (B)(1) of this section and, as necessary, shall recommend to the commission changes in the pamphlet to reflect changes in the law that are relevant to it. The attorney general shall publish the pamphlet on the web site of the attorney general and shall provide the address of the web site to any person who requests the pamphlet.

(C) The Ohio peace officer training commission shall maintain statistics with respect to the issuance, renewal, suspension, revocation, and denial of concealed handgun licenses under section 2923.125 of the Revised Code and the suspension of processing of applications for those licenses, and with respect to the issuance, suspension, revocation, and denial of concealed handgun licenses on a temporary emergency basis under section 2923.1213 of the Revised Code, as reported by the sheriffs pursuant to division (C) of section 2923.129 of the Revised Code. Not later than the first day of March in each year, the commission shall submit a statistical report to the governor, the president of the senate, and the speaker of the house of representatives indicating the number of concealed handgun licenses that were issued, renewed, suspended, revoked, and denied under section 2923.125 of the Revised Code in the previous calendar year, the number of applications for those licenses for which processing was suspended in accordance with division (D)(3) of that section in the previous calendar year, and the number of concealed handgun licenses on a temporary emergency basis that were issued, suspended, revoked, or denied under section 2923.1213 of the Revised Code in the previous calendar year. Nothing in the statistics or the statistical report shall identify, or enable the identification of, any individual who was issued or denied a license, for whom a license was renewed, whose license was suspended or revoked, or for whom application processing was suspended. The statistics and the statistical report are public records for the purpose of section 149.43 of the Revised Code.

(D) As used in this section, "concealed handgun license" and "handgun" have the same meanings as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2004; 03-14-2007



Section 109.74 - Attorney general may adopt and promulgate rules and regulations.

The attorney general, in accordance with Chapter 119. of the Revised Code, has discretion to adopt and promulgate any or all of the rules and regulations recommended by the Ohio peace officer training commission to the attorney general pursuant to section 109.73 of the Revised Code. When the attorney general promulgates any rule or regulation recommended by the commission, the attorney general shall transmit a certified copy thereof to the secretary of state.

Effective Date: 12-02-1996



Section 109.741 - Rules governing training of peace officers in handling of missing children and child abuse and neglect cases.

The attorney general shall adopt, in accordance with Chapter 119. or pursuant to section 109.74 of the Revised Code, rules governing the training of peace officers in the handling of missing children, missing persons, and child abuse and neglect cases. The rules shall specify the amount of that training necessary for the satisfactory completion of basic training programs at approved peace officer training schools, other than the Ohio peace officer training academy and the time within which a peace officer is required to receive that training, if the peace officer is appointed as a peace officer before receiving that training.

Effective Date: 04-09-1985; 04-05-2007



Section 109.742 - Rules governing training of peace officers in crisis intervention.

The attorney general shall adopt, in accordance with Chapter 119. or pursuant to section 109.74 of the Revised Code, rules governing the training of peace officers in crisis intervention. The rules shall specify the amount of training necessary for the satisfactory completion of basic training programs at approved peace officer training schools, other than the Ohio peace officer training academy.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-1985



Section 109.743 - Administrative rules.

The attorney general shall adopt, in accordance with Chapter 119. of the Revised Code or pursuant to section 109.74 of the Revised Code, rules governing firearms requalification programs that are required by section 109.801 of the Revised Code. At a minimum, the rules shall prohibit a firearms requalification program from being used to fulfill the requirements of section 109.801 of the Revised Code until after the program is approved by the executive director of the Ohio peace officer training commission pursuant to section 109.75 of the Revised Code.

Effective Date: 12-02-1996



Section 109.744 - Rules governing training of peace officers in handling of offense of domestic violence.

The attorney general shall adopt, in accordance with Chapter 119. of the Revised Code or pursuant to section 109.74 of the Revised Code, rules governing the training of peace officers in the handling of the offense of domestic violence, other types of domestic violence-related offenses and incidents, and protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code. The provisions of the rules shall include, but shall not be limited to, all of the following:

(A) A specified amount of training that is necessary for the satisfactory completion of basic training programs at approved peace officer training schools, other than the Ohio peace officer training academy;

(B) A requirement that the training include, but not be limited to, training in all of the following:

(1) All recent amendments to domestic violence-related laws;

(2) Notifying a victim of domestic violence of the victim's rights;

(3) Processing protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-11-1991



Section 109.745 - Training for investigating and handling crime of trafficking in persons.

(A) The attorney general shall provide training for peace officers in investigating and handling violations of section 2905.32 of the Revised Code. The training shall include all of the following:

(1) Identifying violations of section 2905.32 of the Revised Code;

(2) Methods used in identifying victims of violations of section 2905.32 of the Revised Code who are citizens of the United States or a foreign country, including preliminary interviewing techniques and appropriate questioning methods;

(3) Methods for prosecuting persons who violate section 2905.32 of the Revised Code;

(4) Methods of increasing effective collaboration with nongovernmental organizations and other social service organizations in the course of a criminal action regarding a violation of section 2905.32 of the Revised Code;

(5) Methods for protecting the rights of victims of violations of section 2905.32 of the Revised Code, including the need to consider human rights and the special needs of women and children who are victims of violations of that section and to treat victims as victims rather than as criminals;

(6) Methods for promoting the safety of victims of violations of section 2905.32 of the Revised Code, including the training of peace officers to quickly recognize victims of a violation of any of those sections who are citizens of the United States or citizens of a foreign country.

(B) Any organization, person, or other governmental agency with an interest and expertise in trafficking in persons may submit information or materials to the attorney general regarding the development and presentation of the training required under this section. The attorney general, in developing the training required by this section, shall consider any information submitted pursuant to this division.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 03-18-1997



Section 109.746 - Public awareness programs regarding trafficking in persons.

(A) The attorney general may prepare public awareness programs that are designed to educate potential victims of violations of section 2905.32 of the Revised Code and their families of the risks of becoming a victim of a violation of that section. The attorney general may prepare these programs with assistance from the department of health, the department of mental health, the department of job and family services, the department of alcohol and drug addiction services, and the department of education.

(B) Any organization, person, or other governmental agency with an interest and expertise in trafficking in persons may submit information or materials to the attorney general regarding the preparation of the programs and materials permitted under this section. The attorney general, in developing the programs and materials permitted by this section, shall consider any information submitted pursuant to this division.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.



Section 109.75 - Powers and duties of peace officer training commission executive director.

The executive director of the Ohio peace officer training commission, on behalf of the commission, shall have the following powers and duties, which shall be exercised with the general advice of the commission and only in accordance with section 109.751 of the Revised Code and the rules adopted pursuant to that section, and with the rules adopted by the attorney general pursuant to sections 109.74, 109.741, 109.742, and 109.743 of the Revised Code:

(A) To approve peace officer training schools and firearms requalification programs administered by the state, counties, municipal corporations, and the department of natural resources, to issue certificates of approval to approved schools, and to revoke an approval or certificate;

(B) To certify, as qualified, instructors at approved peace officer training schools, to issue appropriate certificates to these instructors, and to revoke for good cause shown certificates of these instructors;

(C) To certify, as qualified, commanders at approved peace officer training schools, to issue appropriate certificates to these commanders, and to revoke for good cause shown certificates of these commanders. As used in this division, "commander" means the director or other head of an approved peace officer training school.

(D) To certify peace officers and sheriffs who have satisfactorily completed basic training programs and to issue appropriate certificates to these peace officers and sheriffs;

(E) To cause studies and surveys to be made relating to the establishment, operation, and approval of state, county, and municipal peace officer training schools;

(F) To consult and cooperate with state, county, and municipal peace officer training schools for the development of advanced in-service training programs for peace officers;

(G) To consult and cooperate with universities, colleges, and institutes for the development of specialized courses of study in the state for peace officers in police science and police administration;

(H) To consult and cooperate with other departments and agencies of the state and federal government concerned with peace officer training;

(I) To perform any other acts that may be necessary or appropriate to carry out the executive director's powers and duties as set forth in sections 109.71 to 109.77 of the Revised Code;

(J) To report to the commission at each regular meeting of the commission and at any other times that the commission may require;

(K) To certify persons who have satisfactorily completed approved training programs for correction officers in full-service jails, five-day facilities, or eight-hour holding facilities or approved training programs for others who provide correction services in those jails or facilities and to issue appropriate certificates to those persons;

(L) To maintain any records associated with the powers and duties set forth in this section. Certification examinations, either before or after completion, are not public records for purposes of section 149.43 of the Revised Code, but the results of such examinations are public records under that section.

Effective Date: 03-19-2003



Section 109.751 - Attendance of undercover drug agents, bailiffs, deputy bailiffs or public defender investigators at basic training programs.

(A) The executive director of the Ohio peace officer training commission shall neither approve nor issue a certificate of approval to a peace officer training school pursuant to section 109.75 of the Revised Code unless the school agrees to permit, in accordance with rules adopted by the attorney general pursuant to division (C) of this section, undercover drug agents to attend its basic training programs. The executive director shall revoke approval, and the certificate of approval of, a peace officer training school that does not permit, in accordance with rules adopted by the attorney general pursuant to division (C) of this section, undercover drug agents to attend its basic training programs. This division does not apply to peace officer training schools for employees of conservancy districts who are designated pursuant to section 6101.75 of the Revised Code or for a natural resources law enforcement staff officer, park officers, forest officers, preserve officers, wildlife officers, or state watercraft officers of the department of natural resources.

(B)

(1) A peace officer training school is not required to permit an undercover drug agent, a bailiff or deputy bailiff of a court of record of this state, or a criminal investigator employed by the state public defender to attend its basic training programs if either of the following applies:

(a) In the case of the Ohio peace officer training academy, the employer county, township, municipal corporation, court, or state public defender or the particular undercover drug agent, bailiff, deputy bailiff, or criminal investigator has not paid the tuition costs of training in accordance with section 109.79 of the Revised Code;

(b) In the case of other peace officer training schools, the employing county, township, municipal corporation, court, or state public defender fails to pay the entire cost of the training and certification.

(2) A training school shall not permit a bailiff or deputy bailiff of a court of record of this state or a criminal investigator employed by the state public defender to attend its basic training programs unless the employing court of the bailiff or deputy bailiff or the state public defender, whichever is applicable, has authorized the bailiff, deputy bailiff, or investigator to attend the school.

(C) The attorney general shall adopt, in accordance with Chapter 119. or pursuant to section 109.74 of the Revised Code, rules governing the attendance of undercover drug agents at approved peace officer training schools, other than the Ohio peace officer training academy, and the certification of the agents upon their satisfactory completion of basic training programs.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999



Section 109.752 - Sheriff attending peace officer basic training programs.

Any sheriff may attend and be awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the satisfactory completion of any state, county, municipal, or department of natural resources peace officer basic training program that has been approved by the executive director under section 109.75 of the Revised Code or is offered at the Ohio peace officer training academy.

Effective Date: 12-02-1996



Section 109.76 - Peace officers not exempted from civil service.

Nothing in sections 109.71 to 109.77 of the Revised Code shall be construed to except any peace officer, or other officer or employee from the provisions of Chapter 124. of the Revised Code.

Effective Date: 08-26-1977



Section 109.761 - Reports of appointment to peace officer training commission.

(A)

(1) Each agency or entity that appoints or employs one or more peace officers shall report to the Ohio peace officer training commission all of the following that occur on or after February 20, 2002:

(a) The appointment or employment of any person to serve the agency or entity as a peace officer in any full-time, part-time, reserve, auxiliary, or other capacity;

(b) The termination, resignation, felony conviction, death, or guilty plea as specified in division (F) of section 109.77 of the Revised Code of any person who has been appointed to or employed by the agency or entity as a peace officer in any full-time, part-time, reserve, auxiliary, or other capacity and is serving the agency or entity in any of those peace officer capacities.

(2) An agency or entity shall make each report required by this division not later than ten days after the occurrence of the event being reported. The agency or entity shall make the report in the manner and format prescribed by the executive director of the Ohio peace officer training commission.

(B) Each agency or entity that appoints or employs one or more peace officers or state highway patrol troopers shall annually provide to the Ohio peace officer training commission a roster of all persons who have been appointed to or employed by the agency or entity as peace officers or troopers in any full-time, part-time, reserve, auxiliary, or other capacity and are serving, or during the year covered by the report have served, the agency or entity in any of those peace officer or trooper capacities. The agency or entity shall provide the roster in the manner and format, and by the date, prescribed by the executive director of the Ohio peace officer training commission.

(C) The Ohio peace officer training commission shall prescribe the manner and format of making reports under division (A) of this section and providing annual rosters under division (B) of this section and shall prescribe the date by which the annual rosters must be provided.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-20-2002; 01-04-2007



Section 109.77 - Certificate of completion of basic training program necessary for appointment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Notwithstanding any general, special, or local law or charter to the contrary, and except as otherwise provided in this section, no person shall receive an original appointment on a permanent basis as any of the following unless the person previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program:

(a) A peace officer of any county, township, municipal corporation, regional transit authority, or metropolitan housing authority;

(b) A natural resources law enforcement staff officer, park officer, forest officer, preserve officer, wildlife officer, or state watercraft officer of the department of natural resources;

(c) An employee of a park district under section 511.232 or 1545.13 of the Revised Code;

(d) An employee of a conservancy district who is designated pursuant to section 6101.75 of the Revised Code;

(e) A state university law enforcement officer;

(f) A special police officer employed by the department of mental health pursuant to section 5119.14 of the Revised Code or the department of developmental disabilities pursuant to section 5123.13 of the Revised Code;

(g) An enforcement agent of the department of public safety whom the director of public safety designates under section 5502.14 of the Revised Code;

(h) A special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code;

(i) A special police officer employed by a municipal corporation at a municipal airport, or other municipal air navigation facility, that has scheduled operations, as defined in section 119.3 of Title 14 of the Code of Federal Regulations, 14 C.F.R. 119.3, as amended, and that is required to be under a security program and is governed by aviation security rules of the transportation security administration of the United States department of transportation as provided in Parts 1542. and 1544. of Title 49 of the Code of Federal Regulations, as amended;

(j) A gaming agent employed under section 3772.03 of the Revised Code.

(2) Every person who is appointed on a temporary basis or for a probationary term or on other than a permanent basis as any of the following shall forfeit the appointed position unless the person previously has completed satisfactorily or, within the time prescribed by rules adopted by the attorney general pursuant to section 109.74 of the Revised Code, satisfactorily completes a state, county, municipal, or department of natural resources peace officer basic training program for temporary or probationary officers and is awarded a certificate by the director attesting to the satisfactory completion of the program:

(a) A peace officer of any county, township, municipal corporation, regional transit authority, or metropolitan housing authority;

(b) A natural resources law enforcement staff officer, park officer, forest officer, preserve officer, wildlife officer, or state watercraft officer of the department of natural resources;

(c) An employee of a park district under section 511.232 or 1545.13 of the Revised Code;

(d) An employee of a conservancy district who is designated pursuant to section 6101.75 of the Revised Code;

(e) A special police officer employed by the department of mental health pursuant to section 5119.14 of the Revised Code or the department of developmental disabilities pursuant to section 5123.13 of the Revised Code;

(f) An enforcement agent of the department of public safety whom the director of public safety designates under section 5502.14 of the Revised Code;

(g) A special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code;

(h) A special police officer employed by a municipal corporation at a municipal airport, or other municipal air navigation facility, that has scheduled operations, as defined in section 119.3 of Title 14 of the Code of Federal Regulations, 14 C.F.R. 119.3, as amended, and that is required to be under a security program and is governed by aviation security rules of the transportation security administration of the United States department of transportation as provided in Parts 1542. and 1544. of Title 49 of the Code of Federal Regulations, as amended.

(3) For purposes of division (B) of this section, a state, county, municipal, or department of natural resources peace officer basic training program, regardless of whether the program is to be completed by peace officers appointed on a permanent or temporary, probationary, or other nonpermanent basis, shall include training in the handling of the offense of domestic violence, other types of domestic violence-related offenses and incidents, and protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code and crisis intervention training. The requirement to complete training in the handling of the offense of domestic violence, other types of domestic violence-related offenses and incidents, and protection orders and consent agreements issued or approved under section 2919.26 or 3113.31 of the Revised Code does not apply to any person serving as a peace officer on March 27, 1979, and the requirement to complete training in crisis intervention does not apply to any person serving as a peace officer on April 4, 1985. Any person who is serving as a peace officer on April 4, 1985, who terminates that employment after that date, and who subsequently is hired as a peace officer by the same or another law enforcement agency shall complete training in crisis intervention as prescribed by rules adopted by the attorney general pursuant to section 109.742 of the Revised Code. No peace officer shall have employment as a peace officer terminated and then be reinstated with intent to circumvent this section.

(4) Division (B) of this section does not apply to any person serving on a permanent basis on March 28, 1985, as a park officer, forest officer, preserve officer, wildlife officer, or state watercraft officer of the department of natural resources or as an employee of a park district under section 511.232 or 1545.13 of the Revised Code, to any person serving on a permanent basis on March 6, 1986, as an employee of a conservancy district designated pursuant to section 6101.75 of the Revised Code, to any person serving on a permanent basis on January 10, 1991, as a preserve officer of the department of natural resources, to any person employed on a permanent basis on July 2, 1992, as a special police officer by the department of mental health pursuant to section 5119.14 of the Revised Code or by the department of developmental disabilities pursuant to section 5123.13 of the Revised Code, to any person serving on a permanent basis on May 17, 2000, as a special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code, to any person serving on a permanent basis on March 19, 2003, as a special police officer employed by a municipal corporation at a municipal airport or other municipal air navigation facility described in division (A)(19) of section 109.71 of the Revised Code, to any person serving on a permanent basis on June 19, 1978, as a state university law enforcement officer pursuant to section 3345.04 of the Revised Code and who, immediately prior to June 19, 1978, was serving as a special police officer designated under authority of that section, or to any person serving on a permanent basis on September 20, 1984, as a liquor control investigator, known after June 30, 1999, as an enforcement agent of the department of public safety, engaged in the enforcement of Chapters 4301. and 4303. of the Revised Code.

(5) Division (B) of this section does not apply to any person who is appointed as a regional transit authority police officer pursuant to division (Y) of section 306.35 of the Revised Code if, on or before July 1, 1996, the person has completed satisfactorily an approved state, county, municipal, or department of natural resources peace officer basic training program and has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of such an approved program and if, on July 1, 1996, the person is performing peace officer functions for a regional transit authority.

(C) No person, after September 20, 1984, shall receive an original appointment on a permanent basis as a veterans' home police officer designated under section 5907.02 of the Revised Code unless the person previously has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the person's satisfactory completion of an approved police officer basic training program. Every person who is appointed on a temporary basis or for a probationary term or on other than a permanent basis as a veterans' home police officer designated under section 5907.02 of the Revised Code shall forfeit that position unless the person previously has completed satisfactorily or, within one year from the time of appointment, satisfactorily completes an approved police officer basic training program.

(D) No bailiff or deputy bailiff of a court of record of this state and no criminal investigator who is employed by the state public defender shall carry a firearm, as defined in section 2923.11 of the Revised Code, while on duty unless the bailiff, deputy bailiff, or criminal investigator has done or received one of the following:

(1) Has been awarded a certificate by the executive director of the Ohio peace officer training commission, which certificate attests to satisfactory completion of an approved state, county, or municipal basic training program for bailiffs and deputy bailiffs of courts of record and for criminal investigators employed by the state public defender that has been recommended by the Ohio peace officer training commission;

(2) Has successfully completed a firearms training program approved by the Ohio peace officer training commission prior to employment as a bailiff, deputy bailiff, or criminal investigator;

(3) Prior to June 6, 1986, was authorized to carry a firearm by the court that employed the bailiff or deputy bailiff or, in the case of a criminal investigator, by the state public defender and has received training in the use of firearms that the Ohio peace officer training commission determines is equivalent to the training that otherwise is required by division (D) of this section.

(E)

(1) Before a person seeking a certificate completes an approved peace officer basic training program, the executive director of the Ohio peace officer training commission shall request the person to disclose, and the person shall disclose, any previous criminal conviction of or plea of guilty of that person to a felony.

(2) Before a person seeking a certificate completes an approved peace officer basic training program, the executive director shall request a criminal history records check on the person. The executive director shall submit the person's fingerprints to the bureau of criminal identification and investigation, which shall submit the fingerprints to the federal bureau of investigation for a national criminal history records check.

Upon receipt of the executive director's request, the bureau of criminal identification and investigation and the federal bureau of investigation shall conduct a criminal history records check on the person and, upon completion of the check, shall provide a copy of the criminal history records check to the executive director. The executive director shall not award any certificate prescribed in this section unless the executive director has received a copy of the criminal history records check on the person to whom the certificate is to be awarded.

(3) The executive director of the commission shall not award a certificate prescribed in this section to a person who has been convicted of or has pleaded guilty to a felony or who fails to disclose any previous criminal conviction of or plea of guilty to a felony as required under division (E)(1) of this section.

(4) The executive director of the commission shall revoke the certificate awarded to a person as prescribed in this section, and that person shall forfeit all of the benefits derived from being certified as a peace officer under this section, if the person, before completion of an approved peace officer basic training program, failed to disclose any previous criminal conviction of or plea of guilty to a felony as required under division (E)(1) of this section.

(F)

(1) Regardless of whether the person has been awarded the certificate or has been classified as a peace officer prior to, on, or after October 16, 1996, the executive director of the Ohio peace officer training commission shall revoke any certificate that has been awarded to a person as prescribed in this section if the person does either of the following:

(a) Pleads guilty to a felony committed on or after January 1, 1997;

(b) Pleads guilty to a misdemeanor committed on or after January 1, 1997, pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the person agrees to surrender the certificate awarded to the person under this section.

(2) The executive director of the commission shall suspend any certificate that has been awarded to a person as prescribed in this section if the person is convicted, after trial, of a felony committed on or after January 1, 1997. The executive director shall suspend the certificate pursuant to division (F)(2) of this section pending the outcome of an appeal by the person from that conviction to the highest court to which the appeal is taken or until the expiration of the period in which an appeal is required to be filed. If the person files an appeal that results in that person's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that person, the executive director shall reinstate the certificate awarded to the person under this section. If the person files an appeal from that person's conviction of the felony and the conviction is upheld by the highest court to which the appeal is taken or if the person does not file a timely appeal, the executive director shall revoke the certificate awarded to the person under this section.

(G)

(1) If a person is awarded a certificate under this section and the certificate is revoked pursuant to division (E)(4) or (F) of this section, the person shall not be eligible to receive, at any time, a certificate attesting to the person's satisfactory completion of a peace officer basic training program.

(2) The revocation or suspension of a certificate under division (E)(4) or (F) of this section shall be in accordance with Chapter 119. of the Revised Code.

(H)

(1) A person who was employed as a peace officer of a county, township, or municipal corporation of the state on January 1, 1966, and who has completed at least sixteen years of full-time active service as such a peace officer, or equivalent service as determined by the executive director of the Ohio peace officer training commission, may receive an original appointment on a permanent basis and serve as a peace officer of a county, township, or municipal corporation, or as a state university law enforcement officer, without complying with the requirements of division (B) of this section.

(2) Any person who held an appointment as a state highway trooper on January 1, 1966, may receive an original appointment on a permanent basis and serve as a peace officer of a county, township, or municipal corporation, or as a state university law enforcement officer, without complying with the requirements of division (B) of this section.

(I) No person who is appointed as a peace officer of a county, township, or municipal corporation on or after April 9, 1985, shall serve as a peace officer of that county, township, or municipal corporation unless the person has received training in the handling of missing children and child abuse and neglect cases from an approved state, county, township, or municipal police officer basic training program or receives the training within the time prescribed by rules adopted by the attorney general pursuant to section 109.741 of the Revised Code.

(J) No part of any approved state, county, or municipal basic training program for bailiffs and deputy bailiffs of courts of record and no part of any approved state, county, or municipal basic training program for criminal investigators employed by the state public defender shall be used as credit toward the completion by a peace officer of any part of the approved state, county, or municipal peace officer basic training program that the peace officer is required by this section to complete satisfactorily.

(K) This section does not apply to any member of the police department of a municipal corporation in an adjoining state serving in this state under a contract pursuant to section 737.04 of the Revised Code.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004



Section 109.78 - Certification of special police, security guards, or persons otherwise privately employed in a police capacity.

(A) The executive director of the Ohio peace officer training commission, on behalf of the commission and in accordance with rules promulgated by the attorney general, shall certify persons who have satisfactorily completed approved training programs designed to qualify persons for positions as special police, security guards, or persons otherwise privately employed in a police capacity and issue appropriate certificates to such persons. Application for approval of a training program designed to qualify persons for such positions shall be made to the commission. An application for approval shall be submitted to the commission with a fee of one hundred twenty-five dollars, which fee shall be refunded if the application is denied. Such programs shall cover only duties and jurisdiction of such security guards and special police privately employed in a police capacity when such officers do not qualify for training under section 109.71 of the Revised Code. A person attending an approved basic training program administered by the state shall pay to the agency administering the program the cost of the person's participation in the program as determined by the agency. A person attending an approved basic training program administered by a county or municipal corporation shall pay the cost of the person's participation in the program, as determined by the administering subdivision, to the county or the municipal corporation. A person who is issued a certificate for satisfactory completion of an approved basic training program shall pay to the commission a fee of fifteen dollars. A duplicate of a lost, spoliated, or destroyed certificate may be issued upon application and payment of a fee of fifteen dollars. Such certificate or the completion of twenty years of active duty as a peace officer shall satisfy the educational requirements for appointment or commission as a special police officer or special deputy of a political subdivision of this state.

(B)

(1) The executive director of the Ohio peace officer training commission, on behalf of the commission and in accordance with rules promulgated by the attorney general, shall certify basic firearms training programs, and shall issue certificates to class A, B, or C licensees or prospective class A, B, or C licensees under Chapter 4749. of the Revised Code and to registered or prospective employees of such class A, B, or C licensees who have satisfactorily completed a basic firearms training program of the type described in division (A)(1) of section 4749.10 of the Revised Code.

Application for approval of a basic firearms training program shall be made to the commission. An application shall be submitted to the commission with a fee of one hundred dollars, which fee shall be refunded if the application is denied.

A person who is issued a certificate for satisfactory completion of an approved basic firearms training program shall pay a fee of ten dollars to the commission. A duplicate of a lost, spoliated, or destroyed certificate may be issued upon application and payment of a fee of five dollars.

(2) The executive director, on behalf of the commission and in accordance with rules promulgated by the attorney general, also shall certify firearms requalification training programs and instructors for the annual requalification of class A, B, or C licensees under Chapter 4749. of the Revised Code and registered or prospective employees of such class A, B, or C licensees who are authorized to carry a firearm under section 4749.10 of the Revised Code. Application for approval of a training program or instructor for such purpose shall be made to the commission. Such an application shall be submitted to the commission with a fee of fifty dollars, which fee shall be refunded if the application is denied.

(3) The executive director, upon request, also shall review firearms training received within three years prior to November 23, 1985, by any class A, B, or C licensee or prospective class A, B, or C licensee, or by any registered or prospective employee of any class A, B, or C licensee under Chapter 4749. of the Revised Code to determine if the training received is equivalent to a basic firearms training program that includes twenty hours of handgun training and five hours of training in the use of other firearms, if any other firearm is to be used. If the executive director determines the training was received within the three-year period and that it is equivalent to such a program, the executive director shall issue written evidence of approval of the equivalency training to the licensee or employee.

(C) There is hereby established in the state treasury the peace officer private security fund, which shall be used by the Ohio peace officer training commission to administer the training program to qualify persons for positions as special police, security guards, or other private employment in a police capacity, as described in division (A) of this section, and the training program in basic firearms and the training program for firearms requalification, both as described in division (B) of this section. All fees paid to the commission by applicants for approval of a training program designed to qualify persons for such private police positions, basic firearms training program, or a firearms requalification training program or instructor, as required by division (A) or (B) of this section, by persons who satisfactorily complete a private police training program or a basic firearms training program, as required by division (A) or (B) of this section, or by persons who satisfactorily requalify in firearms use, as required by division (B)(2) of section 4749.10 of the Revised Code, shall be transmitted to the treasurer of state for deposit in the fund. The fund shall be used only for the purpose set forth in this division.

(D) No public or private educational institution, or superintendent of the state highway patrol shall employ a person as a special police officer, security guard, or other position in which such person goes armed while on duty, who has not received a certificate of having satisfactorily completed an approved basic peace officer training program, unless the person has completed twenty years of active duty as a peace officer.

Effective Date: 05-17-2000



Section 109.79 - Ohio peace officer training academy.

(A) The Ohio peace officer training commission shall establish and conduct a training school for law enforcement officers of any political subdivision of the state or of the state public defender's office. The school shall be known as the Ohio peace officer training academy. No bailiff or deputy bailiff of a court of record of this state and no criminal investigator employed by the state public defender shall be permitted to attend the academy for training unless the employing court of the bailiff or deputy bailiff or the state public defender, whichever is applicable, has authorized the bailiff, deputy bailiff, or investigator to attend the academy.

The Ohio peace officer training commission shall develop the training program, which shall include courses in both the civil and criminal functions of law enforcement officers, a course in crisis intervention with six or more hours of training, and training in the handling of missing children and child abuse and neglect cases, and shall establish rules governing qualifications for admission to the academy. The commission may require competitive examinations to determine fitness of prospective trainees, so long as the examinations or other criteria for admission to the academy are consistent with the provisions of Chapter 124. of the Revised Code.

The Ohio peace officer training commission shall determine tuition costs sufficient in the aggregate to pay the costs of operating the academy. The costs of acquiring and equipping the academy shall be paid from appropriations made by the general assembly to the Ohio peace officer training commission for that purpose, from gifts or grants received for that purpose, or from fees for goods related to the academy.

The Ohio peace officer training commission shall create a gaming-related curriculum for gaming agents. The Ohio peace officer training commission shall use money distributed to the Ohio peace officer training academy from the Ohio law enforcement training fund to first support the academy's training programs for gaming agents and gaming-related curriculum. The Ohio peace officer training commission may utilize existing training programs in other states that specialize in training gaming agents.

The law enforcement officers, during the period of their training, shall receive compensation as determined by the political subdivision that sponsors them or, if the officer is a criminal investigator employed by the state public defender, as determined by the state public defender. The political subdivision may pay the tuition costs of the law enforcement officers they sponsor and the state public defender may pay the tuition costs of criminal investigators of that office who attend the academy.

If trainee vacancies exist, the academy may train and issue certificates of satisfactory completion to peace officers who are employed by a campus police department pursuant to section 1713.50 of the Revised Code, by a qualified nonprofit corporation police department pursuant to section 1702.80 of the Revised Code, or by a railroad company, who are amusement park police officers appointed and commissioned by a judge of the appropriate municipal court or county court pursuant to section 4973.17 of the Revised Code, or who are bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions, or hospital police officers appointed and commissioned by the secretary of state pursuant to sections 4973.17 to 4973.22 of the Revised Code, provided that no such officer shall be trained at the academy unless the officer meets the qualifications established for admission to the academy and the qualified nonprofit corporation police department; bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions; railroad company; hospital; or amusement park or the private college or university that established the campus police department prepays the entire cost of the training. A qualified nonprofit corporation police department; bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions; railroad company; hospital; or amusement park or a private college or university that has established a campus police department is not entitled to reimbursement from the state for any amount paid for the cost of training the bank, savings and loan association, savings bank, credit union, or association of banks, savings and loan associations, savings banks, or credit unions peace officers; the railroad company's peace officers; or the peace officers of the qualified nonprofit corporation police department, campus police department, hospital, or amusement park.

The academy shall permit investigators employed by the state medical board to take selected courses that the board determines are consistent with its responsibilities for initial and continuing training of investigators as required under sections 4730.26 and 4731.05 of the Revised Code. The board shall pay the entire cost of training that investigators receive at the academy.

(B) As used in this section:

(1) "Law enforcement officers" include any undercover drug agent, any bailiff or deputy bailiff of a court of record, and any criminal investigator who is employed by the state public defender.

(2) "Undercover drug agent" means any person who:

(a) Is employed by a county, township, or municipal corporation for the purposes set forth in division (B)(2)(b) of this section but who is not an employee of a county sheriff's department, of a township constable, or of the police department of a municipal corporation or township;

(b) In the course of the person's employment by a county, township, or municipal corporation, investigates and gathers information pertaining to persons who are suspected of violating Chapter 2925. or 3719. of the Revised Code, and generally does not wear a uniform in the performance of the person's duties.

(3) "Crisis intervention training" has the same meaning as in section 109.71 of the Revised Code.

(4) "Missing children" has the same meaning as in section 2901.30 of the Revised Code.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 03-09-1999; 05-03-2005; 09-29-2005; 04-14-2006



Section 109.80 - Basic training course for sheriffs - continuing education.

(A) The Ohio peace officer training commission shall develop and conduct a basic training course lasting at least three weeks for sheriffs appointed or elected on or after January 1, 1988 and shall establish criteria for what constitutes successful completion of the course. The basic training course shall include instruction in contemporary law enforcement, criminal investigations, the judicial process, civil rules, corrections, and other topics relevant to the duties and operations of the office of sheriff. The commission shall offer the course every four years within six months after the general election of sheriffs in each county and at other times when it is needed to permit sheriffs to attend within six months after appointment or election. The course shall be conducted by the Ohio peace officer training academy. The council shall provide that not less than two weeks of the course conducted within six months after the general election of sheriffs in each county shall be conducted prior to the first Monday in January next after that general election.

(B) The attorney general shall appoint a continuing education committee, consisting of not fewer than five nor more than seven members, including but not limited to, members of the Ohio peace officer training commission and sheriffs. The commission and the committee jointly shall determine the type of continuing education required for sheriffs to complete the requirements of division (E) of section 311.01 of the Revised Code and shall establish criteria for what constitutes successful completion of the requirement. The committee shall approve the courses that sheriffs may attend to complete the continuing education requirement and shall publish an approved list of those courses. The commission shall maintain a list of approved training schools that sheriffs may attend to complete the continuing education requirement. Upon request, the committee may approve courses other than those courses conducted as part of a certified law enforcement manager program.

(C) Upon presentation of evidence by a sheriff that because of medical disability or for other good cause that the sheriff is unable to complete the basic or continuing education requirement, the commission may waive the requirement until the disability or cause terminates.

(D) As used in this section, "newly elected sheriff" means a person who did not hold the office of sheriff of a county on the date the person was elected sheriff of that county.

Effective Date: 01-14-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 109.801 - Annual firearms requalification program.

(A)

(1) Each year, any of the following persons who are authorized to carry firearms in the course of their official duties shall complete successfully a firearms requalification program approved by the executive director of the Ohio peace officer training commission in accordance with rules adopted by the attorney general pursuant to section 109.743 of the Revised Code: any peace officer, sheriff, chief of police of an organized police department of a municipal corporation or township, chief of police of a township police district or joint police district police force, superintendent of the state highway patrol, state highway patrol trooper, or chief of police of a university or college police department; any parole or probation officer who carries a firearm in the course of official duties; the house of representatives sergeant at arms if the house of representatives sergeant at arms has arrest authority pursuant to division (E)(1) of section 101.311 of the Revised Code; any assistant house of representatives sergeant at arms; the senate sergeant at arms; any assistant senate sergeant at arms; or any employee of the department of youth services who is designated pursuant to division (A)(2) of section 5139.53 of the Revised Code as being authorized to carry a firearm while on duty as described in that division.

(2) No person listed in division (A)(1) of this section shall carry a firearm during the course of official duties if the person does not comply with division (A)(1) of this section.

(B) The hours that a sheriff spends attending a firearms requalification program required by division (A) of this section are in addition to the sixteen hours of continuing education that are required by division (E) of section 311.01 of the Revised Code.

(C) As used in this section, "firearm" has the same meaning as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-19-2003; 09-16-2004; 03-14-2007



Section 109.802 - Law enforcement assistance fund.

(A) There is hereby created in the state treasury the law enforcement assistance fund. The attorney general shall use the fund to pay reimbursements for continuing professional training programs for peace officers and troopers as provided in this section and section 109.803 of the Revised Code, compensation of any employees of the attorney general required to administer those sections, and any other administrative costs incurred by the attorney general to administer those sections.

(B) The attorney general shall adopt rules in accordance with Chapter 119. of the Revised Code establishing application procedures, standards, and guidelines, and prescribing an application form, for the reimbursement of public appointing authorities for the cost of continuing professional training programs for their peace officers and troopers. The rules shall include, but are not limited to, all of the following:

(1) A requirement that applications for reimbursement be submitted on a calendar-year basis;

(2) The documentation required to substantiate any costs for which the applicant seeks reimbursement;

(3) Procedures for submitting applications for reimbursement for the cost of continuing professional training programs completed by a peace officer or trooper for whom the executive director of the Ohio peace officer training commission granted pursuant to division (A)(2) of section 109.803 of the Revised Code an extension of the time for compliance with the continuing professional training requirement specified in division (A) of that section and who complied with the requirement prior to the date on which the extension ends;

(4) Any other requirements necessary for the proper administration of the reimbursement program.

(C) The Ohio peace officer training commission shall administer a program for reimbursing public appointing authorities for the costs of continuing professional training programs that are successfully completed by the appointing authority's peace officers or troopers. The commission shall administer the reimbursement program in accordance with rules adopted by the attorney general pursuant to division (B) of this section.

(D) Each public appointing authority may apply each calendar year to the peace officer training commission for reimbursement for the costs of continuing professional training programs that are successfully completed by the appointing authority's peace officers or troopers. Each application shall be made in accordance with, on an application form prescribed in, and be supported by the documentation required by, the rules adopted by the attorney general pursuant to division (B) of this section.

(E)

(1) The Ohio peace officer training commission, in accordance with rules of the attorney general adopted under division (B) of this section, shall review each application for reimbursement made under division (D) of this section to determine if the applicant is entitled to reimbursement for the training programs for which the applicant seeks reimbursement. Except as provided in division (E)(2) of this section, a public appointing authority that complies with division (B) of section 109.761 of the Revised Code and applies under division (D) of this section for reimbursement is entitled to reimbursement for each of the appointing authority's peace officers or troopers who timely complies with the continuing professional training requirement specified in division (A)(1) of section 109.803 of the Revised Code by completing the minimum number of hours of training directed by the Ohio peace officer training commission under that division and with the other requirements described in that division.

(2) If a peace officer or trooper of the public appointing authority for whom the executive director of the commission granted an extension pursuant to division (A)(2) of section 109.803 of the Revised Code complies prior to the date on which the extension ends with the continuing professional training requirement, and if the peace officer or trooper also has complied with the other requirements described in division (A)(1) of section 109.803 of the Revised Code, the public appointing authority is entitled to reimbursement for the training programs completed by that peace officer or trooper. An application for reimbursement of the type described in this division shall be made in accordance with rules adopted by the attorney general pursuant to division (B) of section 109.802 of the Revised Code.

(3) If a public appointing authority that applies under division (D) of this section for reimbursement is entitled to reimbursement under division (E)(1) or (2) of this section for each peace officer and trooper who successfully completes a training program, the commission shall approve reimbursing the appointing authority for the cost of that program. The actual amount of reimbursement for each authorized training program shall be determined by rules adopted by the attorney general under division (B) of this section.

If the public appointing authority is entitled to reimbursement under division (E)(2) of this section, payment of the reimbursement shall not be withheld during the period of the extension granted to the other peace officers or troopers of the authority pursuant to division (A)(2) of section 109.803 of the Revised Code, pending their compliance with the requirement. If the public appointing authority is entitled to reimbursement under division (E)(2) of this section and if one or more of its peace officers or troopers who were granted an extension pursuant to division (A)(2) of section 109.803 of the Revised Code fails to complete prior to the date on which the extension ends the required minimum number of hours of continuing professional training set by the commission under division (A)(1) of section 109.803 of the Revised Code, the failure does not affect the reimbursement made to the public appointing authority, and the public appointing authority is not required to return the reimbursement or any portion of it.

(F) Each public appointing authority that receives funds under this section shall keep those funds separate from any other funds of the appointing authority and shall use those funds only for paying the cost of continuing professional training programs.

(G) As used in this section and section 109.803 of the Revised Code:

(1) "Peace officer" has the same meaning as in section 109.71 of the Revised Code.

(2) "Trooper" means an individual appointed as a state highway patrol trooper under section 5503.01 of the Revised Code.

(3) "Appointing authority" means any agency or entity that appoints a peace officer or trooper.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999; 01-04-2007



Section 109.803 - Continuing professional training for peace officers and troopers.

(A)

(1) Subject to division (A)(2) of this section, every appointing authority shall require each of its appointed peace officers and troopers to complete up to twenty-four hours of continuing professional training each calendar year, as directed by the Ohio peace officer training commission. The number of hours directed by the commission, up to twenty-four hours, is intended to be a minimum requirement, and appointing authorities are encouraged to exceed the number of hours the commission directs as the minimum. The commission shall set the required minimum number of hours based upon available funding for reimbursement as described in this division. If no funding for the reimbursement is available, no continuing professional training will be required.

(2) An appointing authority may submit a written request to the peace officer training commission that requests for a calendar year because of emergency circumstances an extension of the time within which one or more of its appointed peace officers or troopers must complete the required minimum number of hours of continuing professional training set by the commission, as described in division (A)(1) of this section. A request made under this division shall set forth the name of each of the appointing authority's peace officers or troopers for whom an extension is requested, identify the emergency circumstances related to that peace officer or trooper, include documentation of those emergency circumstances, and set forth the date on which the request is submitted to the commission. A request shall be made under this division not later than the fifteenth day of December in the calendar year for which the extension is requested. Upon receipt of a written request made under this division, the executive director of the commission shall review the request and the submitted documentation. If the executive director of the commission is satisfied that emergency circumstances exist for any peace officer or trooper for whom a request was made under this division, the executive director may approve the request for that peace officer or trooper and grant an extension of the time within which that peace officer or trooper must complete the required minimum number of hours of continuing professional training set by the commission. An extension granted under this division may be for any period of time the executive director believes to be appropriate, and the executive director shall specify in the notice granting the extension the date on which the extension ends. Not later than thirty days after the date on which a request is submitted to the commission, for each peace officer and trooper for whom an extension is requested, the executive director either shall approve the request and grant an extension or deny the request and deny an extension and shall send to the appointing authority that submitted the request written notice of the executive director's decision. If the executive director grants an extension of the time within which a particular appointed peace officer or trooper of an appointing authority must complete the required minimum number of hours of continuing professional training set by the commission, the appointing authority shall require that peace officer or trooper to complete the required minimum number of hours of training not later than the date on which the extension ends.

(B) With the advice of the Ohio peace officer training commission, the attorney general shall adopt in accordance with Chapter 119. of the Revised Code rules setting forth minimum standards for continuing professional training for peace officers and troopers and governing the administration of continuing professional training programs for peace officers and troopers. The attorney general shall transmit a certified copy of any rule adopted under this section to the secretary of state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-04-2007



Section 109.81 - Antitrust cases - appointment of special counsel.

(A) The attorney general shall act as the attorney at law in any antitrust case for the state. He may act as the attorney at law in any antitrust case for any political subdivision of the state, for the governing body of any political subdivision of the state, or, as parens patriae, for any natural person residing in the state. The attorney general shall do all things necessary under the laws of any state or the federal government to properly conduct any antitrust case in which he acts as attorney at law, including the bringing of an action for equitable relief or for the recovery of damages.

(B) The attorney general may appoint special counsel to act as attorney at law in any antitrust case described in division (A) of this section. A special counsel appointed under this section shall be paid in either or both of the following ways:

(1) At an hourly rate determined by the attorney general;

(2) At a percentage determined by the attorney general of the monetary relief or economic benefit recovered from conducting the antitrust case.

Effective Date: 07-01-1993



Section 109.82 - Antitrust section - fund.

There is hereby created in the office of the attorney general a section of antitrust. Ten per cent of all recoveries obtained by the attorney general pursuant to section 109.81 of the Revised Code by settlement or by judgment in any court and the full amount of all related civil penalties, attorney's fees, and reimbursements of investigative, litigation, or expert witness costs shall be paid into the state treasury to the credit of the attorney general antitrust fund, which is hereby created. The fund shall be used for expenses of the antitrust section. The expenses of the antitrust section in excess of the money available in the fund shall be paid out of the regular appropriation to the office of the attorney general.

Effective Date: 07-01-1992



Section 109.83 - Investigating organized criminal activity.

(A) When directed by the governor or general assembly, the attorney general may investigate any organized criminal activity in this state. When it appears to the attorney general, as a result of an investigation conducted pursuant to this division, that there is cause to prosecute for the commission of a crime, the attorney general shall refer the evidence to the prosecuting attorney having jurisdiction of the matter, to a regular grand jury drawn and impaneled pursuant to sections 2939.01 to 2939.24 of the Revised Code, or to a special grand jury drawn and impaneled pursuant to section 2939.17 of the Revised Code. When the crime or the elements of the crime were committed in two or more counties, the referral shall be to the prosecuting attorney, the regular grand jury, or a special grand jury of the county in which the most significant portion of the crime or the elements of the crime occurred or, if it is not possible to determine that county, the county with the largest population. When evidence is referred directly to a grand jury pursuant to this section, the attorney general and any assistant or special counsel designated by the attorney general has the exclusive right to appear at any time before the grand jury to give information relative to a legal matter cognizable by it, or to advise upon a legal matter when required, and may exercise all rights, privileges, and powers of prosecuting attorneys in such cases.

(B)

(1) When information is referred to the attorney general by an organized crime task force or the organized crime investigations commission pursuant to section 177.03 of the Revised Code, the attorney general shall review the information so referred and upon a determination that there is cause to prosecute for the commission of a crime, the attorney general either shall refer the information as evidence to a regular or special grand jury in the manner described in, and in the county determined in accordance with the provisions of, division (A) of this section or shall initiate a criminal action or proceeding in a court of proper jurisdiction. If an indictment is returned by a grand jury pursuant to a referral made under this division, the attorney general has sole responsibility to prosecute the accused offender.

(2) The attorney general, and any assistant or special counsel designated by the attorney general who appears under this division in any county for the prosecution of any crime has the same powers and authority as a prosecuting attorney, including, but not limited to, powers relating to attendance before the courts and grand juries of the county, preparation and trial of indictments for crimes, and representation of the state in any criminal proceeding, in any civil proceeding related to the crime, or in any appeal from a criminal case or from a civil case related to the crime in any court of this state.

(C) When proceeding under the authority of this section, the attorney general may appear for the state in any court or tribunal of proper jurisdiction for the purpose of conducting investigations under division (A) of this section, or for the purpose of conducting criminal proceedings, civil proceedings, or any other proceeding that is necessary to promote and safeguard the public interests of the citizens of this state.

(D) This section shall not be construed to prevent the attorney general and prosecuting attorneys or special prosecutors from cooperating in the investigation and prosecution of offenses under this section. However, in cases in which information was referred to the attorney general by an organized crime task force because the office of a prosecuting attorney was implicated by an investigation conducted by the task force, the attorney general shall not inform the implicated prosecutor of the investigation or referral and shall not cooperate with the prosecutor on the matter.

(E) As used in this section, "organized criminal activity" has the same meaning as in section 177.01 of the Revised Code.

Effective Date: 01-01-1999



Section 109.84 - Investigation and prosecution of violation of workers compensation law.

(A) Upon the written request of the governor, the industrial commission, the administrator of workers' compensation, or upon the attorney general's becoming aware of criminal or improper activity related to Chapter 4121. or 4123. of the Revised Code, the attorney general shall investigate any criminal or civil violation of law related to Chapter 4121. or 4123. of the Revised Code.

(B) When it appears to the attorney general, as a result of an investigation under division (A) of this section, that there is cause to prosecute for the commission of a crime or to pursue a civil remedy, he may refer the evidence to the prosecuting attorney having jurisdiction of the matter, or to a regular grand jury drawn and impaneled pursuant to sections 2939.01 to 2939.24 of the Revised Code, or to a special grand jury drawn and impaneled pursuant to section 2939.17 of the Revised Code, or he may initiate and prosecute any necessary criminal or civil actions in any court or tribunal of competent jurisdiction in this state. When proceeding under this section, the attorney general has all rights, privileges, and powers of prosecuting attorneys, and any assistant or special counsel designated by him for that purpose has the same authority.

(C) The attorney general shall be reimbursed by the bureau of workers' compensation for all actual and necessary costs incurred in conducting investigations requested by the governor, the commission, or the administrator and all actual and necessary costs in conducting the prosecution arising out of such investigation.

Effective Date: 11-03-1989



Section 109.85 - Investigation and prosecution of violation of medicaid law.

(A) Upon the written request of the governor, the general assembly, the auditor of state, the director of job and family services, the director of health, or the director of budget and management, or upon the attorney general's becoming aware of criminal or improper activity related to Chapter 3721. and the medical assistance program established under section 5111.01 of the Revised Code, the attorney general shall investigate any criminal or civil violation of law related to Chapter 3721. of the Revised Code or the medical assistance program.

(B) When it appears to the attorney general, as a result of an investigation under division (A) of this section, that there is cause to prosecute for the commission of a crime or to pursue a civil remedy, the attorney general may refer the evidence to the prosecuting attorney having jurisdiction of the matter, or to a regular grand jury drawn and impaneled pursuant to sections 2939.01 to 2939.24 of the Revised Code, or to a special grand jury drawn and impaneled pursuant to section 2939.17 of the Revised Code, or the attorney general may initiate and prosecute any necessary criminal or civil actions in any court or tribunal of competent jurisdiction in this state. When proceeding under this section, the attorney general, and any assistant or special counsel designated by the attorney general for that purpose, have all rights, privileges, and powers of prosecuting attorneys. The attorney general shall have exclusive supervision and control of all investigations and prosecutions initiated by the attorney general under this section. The forfeiture provisions of Chapter 2981. of the Revised Code apply in relation to any such criminal action initiated and prosecuted by the attorney general.

(C) Nothing in this section shall prevent a county prosecuting attorney from investigating and prosecuting criminal activity related to Chapter 3721. of the Revised Code and the medical assistance program established under section 5111.01 of the Revised Code. The forfeiture provisions of Chapter 2981. of the Revised Code apply in relation to any prosecution of criminal activity related to the medical assistance program undertaken by the prosecuting attorney.

Effective Date: 07-01-2000; 07-01-2007



Section 109.86 - Investigation and prosecution of patient abuse or neglect.

(A) The attorney general shall investigate any activity the attorney general has reasonable cause to believe is in violation of section 2903.34 of the Revised Code. Upon written request of the governor, the general assembly, the auditor of state, or the director of health, job and family services, aging, mental health, or developmental disabilities, the attorney general shall investigate any activity these persons believe is in violation of section 2903.34 of the Revised Code. If after an investigation the attorney general has probable cause to prosecute for the commission of a crime, the attorney general shall refer the evidence to the prosecuting attorney, director of law, or other similar chief legal officer having jurisdiction over the matter. If the prosecuting attorney decides to present the evidence to a grand jury, the prosecuting attorney shall notify the attorney general in writing of the decision within thirty days after referral of the matter and shall present the evidence prior to the discharge of the next regular grand jury. If the director of law or other chief legal officer decides to prosecute the case, the director or officer shall notify the attorney general in writing of the decision within thirty days and shall initiate prosecution within sixty days after the matter was referred to the director or officer.

(B) If the prosecuting attorney, director of law, or other chief legal officer fails to notify the attorney general or to present evidence or initiate prosecution in accordance with division (A) of this section, the attorney general may present the evidence to a regular grand jury drawn and impaneled pursuant to sections 2939.01 to 2939.24 of the Revised Code, or to a special grand jury drawn and impaneled pursuant to section 2939.17 of the Revised Code, or the attorney general may initiate and prosecute any action in any court or tribunal of competent jurisdiction in this state. The attorney general, and any assistant or special counsel designated by the attorney general, have all the powers of a prosecuting attorney, director of law, or other chief legal officer when proceeding under this section. Nothing in this section shall limit or prevent a prosecuting attorney, director of law, or other chief legal officer from investigating and prosecuting criminal activity committed against a resident or patient of a care facility.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 109.87 - Prohibiting telemarketer from engaging in any act or practice in violation of federal laws.

(A)

(1) As used in this section, "federal act or rule" means the "Telemarketing and Consumer Fraud and Abuse Prevention Act," 108 Stat. 1545 to 1551, 15 U.S.C. 6101 to 6108, the "Telephone Consumer Protection Act of 1991," 105 Stat. 2395, 47 U.S.C. 227, any amendment or reenactment of either of those acts, any rule adopted or issued pursuant to either of those acts, or any amendment of that rule.

(2) The terms that are used in this section have the same meanings as in the applicable federal act or rule.

(B)

(1) No seller or telemarketer shall engage in any act or practice in violation of any provision of a federal act or rule.

(2) The attorney general, in any proceedings under this section, shall recognize any exemptions recognized by the federal communications commission under the "Telephone Consumer Protection Act of 1991," 105 Stat. 2395, 47 U.S.C. 227, any amendment or reenactment of that act, any rule adopted or issued pursuant to that act, or any amendment of that rule.

(C)

(1) If the attorney general, as a result of complaints or the attorney general's own inquiries, has reason to believe that a person has engaged, is engaging, or is preparing to engage in a violation of any provision of a federal act or rule, the attorney general may investigate the alleged violation. For purposes of an investigation under division (C)(1) of this section, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of any relevant matter.

(2) If the matter to be produced under division (C)(1) of this section is located outside this state, the attorney general may designate any representative, including any official of the state in which the matter is located, to inspect the matter on the behalf of the attorney general. The person subpoenaed may make the matter available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or the attorney general's representative to examine the matter at the place where it is located, provided that those expenses shall not be charged to a party that subsequently is not found to have engaged in a violation of any provision of a federal act or rule.

(3) A person subpoenaed under division (C)(1) of this section may file a motion to extend the day on which the subpoena is to be returned or to modify or quash the subpoena, for good cause shown, in the court of common pleas of Franklin county or of the county in this state in which the person resides or in which the person's principal place of business is located. The person may file the motion not later than twenty days after the service of the subpoena.

(4) A person subpoenaed under division (C)(1) of this section shall comply with the terms of the subpoena unless the parties agree to modify the terms of the subpoena or unless the court has modified or quashed the subpoena, extended the day on which the subpoena is to be returned, or issued any other order with respect to the subpoena prior to the day on which the subpoena is to be returned. If a person fails without lawful excuse to testify or to produce relevant matter pursuant to a subpoena, the attorney general may apply to the court of common pleas of the county in which the person subpoenaed resides or in which the person's principal place of business is located for an order that compels compliance with the subpoena.

(5) If an individual subpoenaed under division (C)(1) of this section refuses to testify or to produce relevant matter pursuant to the subpoena on the ground that the testimony or matter may incriminate the individual, the attorney general may request the court to order the individual to provide the testimony or matter. With the exception of a prosecution for perjury or a civil action for damages under division (D)(1) of this section, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self-incrimination to which the individual is entitled by law, shall not be subjected to a criminal proceeding or a civil penalty or forfeiture on the basis of the testimony or matter required to be disclosed or testimony or matter discovered through that testimony or matter required to be disclosed.

(6) The attorney general may do either of the following:

(a) During an investigation under division (C) of this section, afford the person who is the subject of the investigation, in a manner considered appropriate to that person, an opportunity to cease and desist from any suspected violation of any provision of a federal act or rule. The attorney general may suspend the investigation during the period that the attorney general permits the person to cease and desist from that suspected violation. The suspension of the investigation or the affording of an opportunity to cease and desist shall not prejudice or prohibit any further investigation by the attorney general under division (C) of this section.

(b) Terminate an investigation under division (C) of this section upon acceptance of a written assurance of voluntary compliance from a person who is suspected of a violation of any provision of a federal act or rule. The acceptance of an assurance under division (C)(6)(b) of this section may be conditioned upon an undertaking to reimburse or to take other appropriate corrective action with respect to identifiable telephone service subscribers who are damaged by an alleged violation of any provision of a federal act or rule. An assurance of compliance given by a person under division (C)(6)(b) of this section is not evidence of a violation of any provision of a federal act or rule. The attorney general, at any time, may reopen an investigation terminated by the acceptance of an assurance of voluntary compliance, if the attorney general believes that further proceedings are in the public interest. Evidence of a violation of an assurance of voluntary compliance is prima-facie evidence of an act or practice in violation of the applicable provision of a federal act or rule if the evidence is presented after the violation in a civil action brought under division (D)(1) of this section. An assurance of voluntary compliance may be filed with the court and if approved by the court, entered as a consent judgment in the action.

(7) The procedures that are available to the attorney general under division (C) of this section are cumulative and concurrent, and the exercise of one procedure by the attorney general does not preclude or require the exercise of any other procedure.

(D)

(1) If, by the attorney general's own inquiries or as a result of complaints or an investigation conducted under division (C) of this section, the attorney general has reasonable cause to believe that a person has engaged or is engaging in a violation of any provision of this section or of a federal act or rule, the attorney general, subject to division (D)(2) or (3) of this section, may bring in the appropriate court of common pleas of this state or in the appropriate district court of the United States, but not in both courts, a civil action against the alleged violator for injunctive relief or a civil action against the alleged violator for damages, or both, pursuant to the federal act or rule, on behalf of the residents of this state who have been subjected to telemarketing acts or practices in violation of this section. The attorney general may bring the action under this section or under the applicable federal act or rule, but the attorney general shall not plead a violation of both this section and the applicable federal act or rule in the action. On the motion of the attorney general or on its own motion, a court may impose a civil penalty for a violation of the provision of this section or of the federal act or rule that is the subject of the action. The amount of any award of damages made or civil penalty imposed under division (D)(1) of this section shall not exceed any maximum allowable amount of damages or civil penalty that is specified in the applicable federal act or rule. An award of damages or civil penalties may be recovered under this section or under the applicable federal act or rule, but an award of damages or civil penalties shall not be recovered under both this section and the applicable federal act or rule.

(2) If a civil action has been instituted by or on behalf of the federal trade commission or the federal communications commission for a violation of any provision of an applicable federal act or rule, the attorney general, during the pendency of that action, shall not institute any civil action under division (D)(1) of this section against any defendant that is named in the complaint in the civil action that has been instituted by or on behalf of the federal trade commission or the federal communications commission, whichever is applicable, for any violation that is alleged in that complaint.

(3) If a civil action that has been instituted by or on behalf of the federal trade commission or the federal communications commission for a violation of any provision of an applicable federal act or rule affecting the residents of this state is litigated to its conclusion and the federal trade commission or the federal communications commission recovers an award of damages or civil penalties or obtains any relief under the applicable federal act or rule, the attorney general shall not institute any civil action under division (D)(1) of this section for any violation within the same time period that is alleged in the civil action that was instituted as described in division (D)(3) of this section and in which the federal trade commission or federal communications commission has recovered the damages or civil penalties or obtained the relief.

(E) Any civil action that the attorney general brings in a federal court under division (D)(1) of this section shall comply with the applicable provisions of the federal act or rule the violation of which is the subject of the action.

(F) The attorney general shall deposit any civil penalties that are imposed under division (D)(1) of this section to the credit of the telephone solicitation protection fund, which is hereby created in the state treasury, to be used to pay the costs of the office of the attorney general in investigating any violation of, and in enforcing, any federal act or rule or this section.

Effective Date: 03-13-2004



Section 109.88 - Investigation of telecommunications and telemarketing fraud.

(A) If the attorney general has reasonable cause to believe that a person or enterprise has engaged in, is engaging in, or is preparing to engage in a violation of any provision of section 2913.04 or 2913.05 of the Revised Code, the attorney general may investigate the alleged violation.

(B) For purposes of an investigation under division (A) of this section, the attorney general may issue subpoenas and subpoenas duces tecum. The attorney general may compel the attendance of witnesses and the production of records and papers of all kinds and descriptions that are relevant to the investigation, including, but not limited to, any books, accounts, documents, and memoranda pertaining to the subject of the investigation. Upon the failure of any person to comply with any subpoena or subpoena duces tecum issued by the attorney general under this section, the attorney general may apply to the court of common pleas in Franklin county or in any county in which an element of the crime occurred for a contempt order as in the case of disobedience of the requirements of a subpoena issued from the court of common pleas or a refusal to testify on a subpoena. A subpoena or subpoena duces tecum issued by the attorney general under this section to a provider of electronic communication services or remote computing services shall be subject to the limitations set forth in the "Electronic Communications Privacy Act of 1986," 18 U.S.C. 2703.

(C) Any information gathered by the attorney general during the course of the investigation that is in the possession of the attorney general, a prosecuting attorney, a law enforcement agency, or a special prosecutor is a confidential law enforcement investigatory record for purposes of section 149.43 of the Revised Code. No provision contained in this section affects or limits any right of discovery granted to any person under the Revised Code, the Rules of Criminal Procedure, or the Rules of Juvenile Procedure.

Added by 129th General AssemblyFile No.88,SB 223, §1, eff. 6/8/2012.



Section 109.89 - Access and use of national precursor log exchange information.

(A) As used in this section, "pseudoephedrine product," "ephedrine product," "national precursor log exchange," and "exchange" have the same meanings as in section 3715.05 of the Revised Code.

(B) The attorney general may enter into a contract or memorandum of understanding with the national association of drug diversion investigators or its successor organization and, if the attorney general determines it to be appropriate, a person to whom the authority to administer the national precursor log exchange has been delegated. The contract or memorandum shall govern the attorney general's access to and use of information from the exchange and the responsibilities of each party to the contract or memorandum relative to the access and use of the information.

(C) In furtherance of the purpose of the contract or memorandum of understanding as described in division (B) of this section, the contract or memorandum shall include terms that do all of the following:

(1) Authorize the attorney general to obtain real-time access to information from the national precursor log exchange;

(2) Authorize the attorney general to receive, on a weekly basis, a report regarding sales of pseudoephedrine products and ephedrine products in this state as monitored by the exchange, the specific content of which shall be identified in the contract or memorandum;

(3) Authorize the attorney general to disseminate any information obtained pursuant to division (C)(1) or (2) of this section to other state and local law enforcement officers as determined to be appropriate by the attorney general;

(4) Specify that neither the attorney general nor any local or state law enforcement officer is to be charged a fee for access to or use of the national precursor log exchange or information from the exchange authorized by this section or by the contract or memorandum;

(5) Require all parties to the contract or memorandum to comply with federal and state laws governing the confidentiality of patient-specific information;

(6) Specify how the contract or memorandum may be amended or revoked.

Added by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.



Section 109.90 - Collaboration in establishment and administration of drug take-back program.

(A) The attorney general shall collaborate with the state board of pharmacy and director of alcohol and drug addiction services in the establishment and administration of a drug take-back program, as provided under section 4729.69 of the Revised Code. The office of the attorney general is solely responsible for the costs incurred in the establishment and administration of the program.

(B) The attorney general may accept grants, gifts, or donations for purposes of the program. Money received under this division or section 3793.22 or 4729.69 of the Revised Code shall be deposited into the state treasury to the credit of the drug take-back program fund, which is hereby created. Money credited to the fund shall be used solely for purposes of the program.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 109.91 - Crime victims assistance office - state victims assistance advisory council.

(A) There is hereby established within the office of the attorney general the crime victims assistance office.

(B) There is hereby established the state victims assistance advisory council. The council shall consist of a chairperson, to be appointed by the attorney general, three ex officio members, and fifteen members to be appointed by the attorney general as follows: one member who represents the Ohio victim-witness association; three members who represent local victim assistance programs, including one from a municipally operated program and one from a county-operated program; one member who represents the interests of elderly victims; one member who is a board member of any statewide or local organization that exists primarily to aid victims of domestic violence, or who is an employee of, or counselor for, such an organization; one member who is an employee or officer of a county probation department or a probation department operated by the department of rehabilitation and correction; one member who is a county prosecuting attorney; one member who is a city law director; one member who is a county sheriff; one member who is a member or officer of a township or municipal police department; one member who is a court of common pleas judge; one member who is a municipal court judge or county court judge; and two members who are private citizens and are not government employees.

The council shall include the following ex officio, nonvoting members: the attorney general, one member of the senate to be designated by the president of the senate, and one member of the house of representatives to be designated by the speaker of the house.

Members of the council shall serve without compensation, but shall be reimbursed for travel and other necessary expenses that are incurred in the conduct of their official duties as members of the council. The chairperson and members of the council appointed by the attorney general shall serve at the pleasure of the attorney general. The attorney general shall serve on the council until the end of the term of office that qualified the attorney general for membership on the council. The member of the senate and the member of the house of representatives shall serve at the pleasure of the president of the senate and the speaker of the house of representatives, respectively.

(C) The victims assistance advisory council shall perform both of the following duties:

(1) Advise the crime victims assistance office in determining crime and delinquency victim service needs, determining crime and delinquency victim policies for the state, and improving and exercising leadership in the quality of crime and delinquency victim programs in the state;

(2) Review and recommend to the crime victims assistance office the victim assistance programs that should be considered for the receipt of state financial assistance pursuant to section 109.92 of the Revised Code. The financial assistance allocation recommendations of the council shall be based on the following priorities:

(a) Programs in existence on July 1, 1985, shall be given first priority;

(b) Programs offering or proposing to offer the broadest range of services and referrals to the community served, including medical, psychological, financial, educational, vocational, and legal services that were not in existence on July 1, 1985, shall be given second priority;

(c) Other qualified programs shall be given last priority.

(D) As used in this section and section 109.92 of the Revised Code, "victim assistance program" includes, but is not limited to a program that provides at least one of the following:

(1) Services to victims of any offense of violence or delinquent act that would be an offense of violence if committed by an adult;

(2) Financial assistance or property repair services to victims of crime or delinquent acts;

(3) Assistance to victims of crime or delinquent acts in judicial proceedings;

(4) Assistance to victims of crime or delinquent acts under the operation of any political subdivision of the state or a branch of the criminal justice system set forth in division (B)(1)(a), (b), or (c) of section 5502.61 of the Revised Code;

(5) Technical assistance to persons or organizations that provide services to victims of crime or delinquent acts under the operation of a branch of the criminal justice system set forth in division (B)(1)(a), (b), or (c) of section 5502.61 of the Revised Code.

A victim assistance program does not include the program for the reparation of crime victims established pursuant to Chapter 2743. of the Revised Code.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 12-02-1996; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 109.92 - State financial assistance to victim assistance programs that operate in state.

(A) Appropriations may be made by the general assembly to the office of the attorney general for the purpose of providing state financial assistance to victim assistance programs that operate in the state. All amounts so appropriated shall be used to provide financial assistance to victim assistance programs in accordance with section 109.91 of the Revised Code and this section. The program for the provision of such financial assistance shall be administered by the crime victims assistance office established pursuant to section 109.91 of the Revised Code.

(B) A victim assistance program may apply to the crime victims assistance office for state financial assistance out of funds appropriated to the office of the attorney general for that purpose by the general assembly. Each application for such financial assistance shall include all of the following information:

(1) Evidence that the program is incorporated in this state as a nonprofit corporation or is a program established by a unit of state or local government;

(2) The proposed budget of the program for the period during which the financial assistance is sought;

(3) A summary of services offered by the program;

(4) An estimate of the number of persons served by the program.

(C) Within thirty days of receipt of an application for financial assistance from a victim assistance program in accordance with division (B) of this section, the crime victims assistance office, based in part on the recommendations of the victim assistance advisory board made pursuant to section 109.91 of the Revised Code, shall notify the program in writing whether it is eligible for financial assistance and, if eligible, estimate the amount that will be made available to the program and the time when the financial assistance will be made available.

(D) Each victim assistance program that receives any financial assistance pursuant to this section shall use the financial assistance only to provide the services identified in its application for such assistance as being services it offered and to cover a reasonable cost of administration of the program. Each victim assistance program that receives any such financial assistance shall make a good faith effort to minimize its costs of administration.

Effective Date: 07-01-2000



Section 109.93 - Attorney general education fund.

The attorney general education fund is hereby created in the state treasury. The fund shall consist of gifts and grants received by the attorney general for the purposes of the fund. The fund shall be administered by the attorney general and shall be used to support various educational programs. These educational programs may include programs for consumer protection, victims of crime, environmental protection, drug abuse, child abuse, peace officer training, crime prevention, and law. The fund may also be used to pay costs associated with the solicitation of gifts and grants for the purposes of the fund, and the costs of administering the fund. The fund shall not be used to replace money spent by local programs for similar purposes.

Effective Date: 07-01-1992; 2007 HB119 09-29-2007



Section 109.94 - Attorney general may issue identity fraud passport to victim.

(A) The attorney general, in cooperation with any law enforcement agency, may issue an identity fraud passport to a person who is a victim in this state of identity fraud or identity fraud against an elderly person or disabled adult and has filed a police report with any law enforcement agency citing that the person is a victim of a violation of section 2913.49 of the Revised Code. Once a police report of that nature has been filed with any law enforcement agency, the victim may apply for an identity fraud passport through any law enforcement agency. The law enforcement agency shall send a copy of the police report and the application for an identity fraud passport to the attorney general. The attorney general shall process the application and supporting police report and may issue the victim of identity fraud or identity fraud against an elderly person or disabled adult an identity fraud passport in the form of a card or certificate.

(B)

(1) A victim of identity fraud or identity fraud against an elderly person or disabled adult may present the victim's identity fraud passport issued by the attorney general in accordance with division (A) of this section to both of the following:

(a) A law enforcement agency to help prevent the victim's arrest or detention for offenses committed by someone other than the victim who is using the victim's identity;

(b) Any of the victim's creditors to aid in the creditors' investigation and establishment of whether fraudulent charges were made against accounts in the victim's name or whether accounts were opened using the victim's identity.

(2) Acceptance of the identity fraud passport presented by the victim to a law enforcement agency or creditors pursuant to division (B)(1) of this section is at the discretion of the law enforcement agency or creditor. A law enforcement agency or creditor may consider the surrounding circumstances and available information regarding the offense of identity fraud pertaining to the victim.

(C)

(1) Subject to its use for statistical purposes pursuant to division (C)(2) of this section, an application made with the attorney general pursuant to division (A) of this section, including any supporting documentation, is not a public record pursuant to section 149.43 of the Revised Code. The attorney general may provide access to the applications and supporting documentation filed with the attorney general's office to other criminal justice agencies in this or another state.

(2) The attorney general shall maintain statistics with respect to the number of applications for identity fraud passports submitted, and the number of identity fraud passports issued, pursuant to division (A) of this section. Not later than the first day of November in each year, the attorney general shall submit a statistical report to the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives indicating the number of applications for identity fraud passports submitted, and the number of identity fraud passports issued, pursuant to division (A) of this section in the previous fiscal year. Nothing in the statistics maintained or the statistical report submitted by the attorney general pursuant to this division shall identify, or enable the identification of, any individual who applied for, was issued, or was denied an identity fraud passport. The statistics and the statistical report are public records for the purpose of section 149.43 of the Revised Code.

Effective Date: 09-16-2005



Section 109.941 - Technical assistance regarding identity fraud crimes.

The attorney general shall cooperate with and provide technical assistance to any local law enforcement agency in the state, upon that agency's request, with respect to enforcement of identity fraud crimes.

Effective Date: 2008 HB46 09-01-2008



Section 109.942 - Amended and Renumbered RC 122.24.

Effective Date: 10-05-1987



Section 109.95 - Criminal proceedings for election fraud.

Notwithstanding any provision of the Revised Code to the contrary pertaining to prosecutorial authority, the attorney general may initiate criminal proceedings for election fraud under section 3599.42 of the Revised Code which results from a violation of any provision of Title XXXV of the Revised Code, other than Chapter 3517. of the Revised Code, involving voting, an initiative or referendum petition process, or the conducting of an election, by presenting evidence of criminal violations in question to the prosecuting attorney of any county in which the violations may be prosecuted. If the prosecuting attorney does not prosecute the violations within a reasonable time or requests the attorney general to do so, the attorney general may proceed with the prosecution of the violations with all of the rights, privileges, and powers conferred by law on a prosecuting attorney, including, but not limited to, the power to appear before a grand jury and to interrogate witnesses before a grand jury.

Effective Date: 05-02-2006



Section 109.96 - [See Note] Deleted.

Editor's Note: Deleted per the decision in United Auto Workers, Local Union 1112 v. Brunner, 182 Ohio App.3d 1, 2009-Ohio-1750.



Section 109.97 - Capital case status report.

(A) As used in this section:

(1) "Commutation," "pardon," "prisoner," and "state correctional institution" have the same meanings as in section 2967.01 of the Revised Code.

(2) "Individual's present legal status" means whichever of the following circumstances apply on the thirty-first day of December of the calendar year covered by a capital case status report described in divisions (B) and (C) of this section to an individual who was sentenced to death pursuant to sections 2929.02 to 2929.04 or section 2929.06 of the Revised Code for an aggravated murder committed on or after October 19, 1981:

(a) The individual was executed in accordance with section 2949.22 of the Revised Code for the aggravated murder, or the individual otherwise is deceased.

(b) The individual continues to be confined in a state correctional institution waiting for the execution of the sentence of death.

(c) The individual has been released from confinement in a state correctional institution pursuant to a pardon granted in connection with the aggravated murder, or the individual has been granted a commutation in connection with the aggravated murder and has been released from confinement or is serving a prison term or sentence of imprisonment pursuant to the commutation.

(d) The individual has had the sentence of death vacated or reversed on appeal or pursuant to division (C) of section 2929.05 of the Revised Code or otherwise has been relieved of the sentence of death by a court of this state or the United States.

(e) The individual has had the sentence of death vacated as described in section 2929.06 of the Revised Code or otherwise, the individual has been resentenced pursuant to that section or otherwise to a sentence other than a sentence of death, and the individual is a prisoner serving a prison term or sentence of imprisonment in a state correctional institution.

(f) The individual is confined in a correctional institution of another state or the United States for the commission of another offense or has been executed in accordance with a sentence of death imposed by a court of another state or the United States for the commission of another offense.

(g) The individual has escaped from confinement in a state correctional institution or a correctional institution of another state or the United States and currently is at-large.

(B) The attorney general annually shall prepare or cause to be prepared a capital case status report that pertains to all individuals who were sentenced to death pursuant to sections 2929.02 to 2929.04 or section 2929.06 of the Revised Code for an aggravated murder committed on or after October 19, 1981, and that contains for each of those individuals the information described in division (C)(1) of this section. The attorney general shall file a copy of each annual capital case status report with the governor, the chief justice of the supreme court, the president of the senate, and the speaker of the house of representatives no later than the first day of April of the calendar year following the calendar year covered by the report. Each annual capital case status report shall be a public record subject to inspection and copying in accordance with section 149.43 of the Revised Code.

(C)

(1) An annual capital case status report prepared pursuant to division (B) of this section shall contain all of the following information that pertains as of the thirty-first day of December of the calendar year covered by the report to each individual who was sentenced to death pursuant to sections 2929.02 to 2929.04 or 2929.06 of the Revised Code for an aggravated murder committed on or after October 19, 1981:

(a) A citation to and brief summary of the facts of each case in which the individual was sentenced to death pursuant to sections 2929.02 to 2929.04 or section 2929.06 of the Revised Code for an aggravated murder committed on or after October 19, 1981;

(b) A statement as to the individual's present legal status;

(c) A summary history of the individual's legal actions to vacate, reverse, or otherwise be relieved from the sentence of death described in division (C)(1)(a) of this section, including, but not limited to, motions to vacate the sentence of death, appeals, petitions for postconviction relief, and petitions for habeas corpus relief filed with a court of this state or a court of the United States under section 2929.05, 2953.21, or another section of the Revised Code, the Ohio Constitution, federal statutes, or the United States Constitution;

(d) Any other information that the attorney general determines is relevant, including, but not limited to, a tentatively scheduled date for the execution of the individual's sentence of death in accordance with section 2949.22 of the Revised Code.

(2) In each annual capital case status report prepared pursuant to division (B) of this section, the attorney general shall set forth or cause to be set forth the information described in division (C)(1) of this section in the form that the attorney general considers most appropriate to present that information, including, but not limited to, charts, tables, graphs, and narrative summaries.

(D) All officers and employees of the government of this state and its political subdivisions shall cooperate, upon request of the attorney general, in providing information that facilitates the attorney general in the performance of the attorney general's responsibilities under this section.

Effective Date: 01-30-1998



Section 109.98 - Civil action against state retirement board member for breach of fiduciary duty.

As used in this section, "state retirement board" means the public employees retirement board, board of trustees of the Ohio police and fire pension fund, school employees retirement board, state teachers retirement board, and state highway patrol retirement board.

If a member of a state retirement board breaches the member's fiduciary duty to the retirement system, the attorney general may maintain a civil action against the board member for harm resulting from that breach. Notwithstanding sections 145.10, 742.09, 3307.13, 3309.13, and 5505.23 of the Revised Code, after being informed of an allegation that the entire board has breached its fiduciary duty, the state retirement board may retain independent legal counsel, including legal counsel provided by the board's fiduciary insurance carrier, to advise the board and to represent the board.

The attorney general may recover damages or be granted injunctive relief, which shall include the enjoinment of specified activities and the removal of the member from the board. Any damages awarded shall be paid to the retirement system. The authority to maintain a civil action created by this section is in addition to any authority the attorney general possesses under any other provision of the Revised Code.

Effective Date: 09-15-2004; 09-29-2005



Section 109.981 - Civil action against workers' compensation oversight commission member.

If a member of the bureau of workers' compensation board of directors breaches the member's fiduciary duty to the bureau of workers' compensation, the attorney general may maintain a civil action against the board member for harm resulting from that breach. Notwithstanding section 4121.128 of the Revised Code, after being informed of an allegation that the entire board has breached its fiduciary duty, the board may retain independent legal counsel, including legal counsel provided by the board's fiduciary insurance carrier, to advise the board and to represent the board. The attorney general may recover damages or be granted injunctive relief, which shall include the enjoinment of specified activities and the removal of the member from the board. Any damages awarded shall be paid to the bureau. The authority to maintain a civil action created by this section is in addition to any authority the attorney general possesses under any other provision of the Revised Code.

Effective Date: 09-29-2005; 2007 HB100 09-10-2007



Section 109.99 - Penalty.

(A) Whoever violates section 109.26 of the Revised Code shall be fined not less than five hundred nor more than ten thousand dollars or be imprisoned not less than one month nor more than one year, or both.

(B) Whoever violates division (G)(1) of section 109.573 of the Revised Code is guilty of unlawful disclosure of DNA database information, a misdemeanor of the first degree.

(C) Whoever violates division (G)(2) of section 109.573 of the Revised Code is guilty of unlawful possession of DNA database information, a misdemeanor of the first degree.

(D)

(1) Whoever violates division (G)(1) of section 109.35 of the Revised Code is guilty of entering into a transaction involving a nonprofit health care entity without the approval of the attorney general, a felony of the third degree.

(2) Whoever violates division (G)(2) of section 109.35 of the Revised Code is guilty of receiving improper compensation relating to a transaction involving a nonprofit health care entity, a felony of the third degree.

Effective Date: 05-07-1997






Chapter 111 - SECRETARY OF STATE

Section 111.01 - Election - term.

The secretary of state shall be elected quadrennially, and shall hold his office for a term of four years. The term of office of the secretary of state shall commence on the second Monday of January next after his election.

Effective Date: 01-10-1961



Section 111.02 - Bond.

Before entering upon the discharge of the duties of his office, the secretary of state shall give a bond to the state in the sum of one hundred thousand dollars, with two or more sureties approved by the governor, auditor of state, and attorney general, conditioned for the faithful discharge of the duties of his office. The bond, with the approval of the proper officials and the oath of office indorsed thereon, shall be deposited with the director of administrative services and kept in his office.

Effective Date: 07-01-1985



Section 111.03 - Assistant secretary of state.

The secretary of state may appoint an assistant secretary of state, whose appointment shall be made in writing under the seal of the secretary of state and entered on record in his office.

Effective Date: 10-01-1953



Section 111.04 - Duties of assistant secretary.

In case of the absence or disability of the secretary of state, the assistant secretary of state shall have power to perform the duties of the secretary of state. The general duties of the assistant secretary shall be such as the secretary of state assigns him.

Effective Date: 10-01-1953



Section 111.05 - Bond of assistant secretary.

Before entering upon the discharge of the duties of his office, the assistant secretary of state shall give bond to the secretary of state in such sum and with such sureties as the secretary of state requires, conditioned for the faithful discharge of the duties of his office. Such bond shall be deposited with the secretary of state and kept in his office.

Effective Date: 10-01-1953



Section 111.06 - Authenticating officer.

The secretary of state may appoint authenticating officers and delegate to such officers power to sign for the secretary of state any document which, to have legal effect, requires the secretary of state's signature and which is of a class which the secretary of state has authorized for signature by his authenticating officers in a writing on file in his office. Authenticating officers shall sign in the following manner: ". . . . . . . ., Authenticating Officer for the Secretary of State. . . . . . . . ."

The secretary of state may also delegate to his authenticating officers powers to use the secretary of state's facsimile signature for signing any document which, to have legal effect, requires the secretary of state's signature and is of a class with respect to which the secretary of state has authorized use of his facsimile signature by a writing filed in his office. As used in this section, "facsimile signature" includes, but is not limited to, the reproduction of any authorized signature by a copper plate, a rubber stamp, or by a photographic, photostatic, or mechanical device.

The secretary of state shall effect such appointment and delegation by placing on file in his office in a single document the names of all persons appointed as authenticating officers and each such officer's signature, a list of the classes of documents each such authenticating officer is authorized to sign for the secretary of state, a copy of the secretary of state's facsimile signature, and a list of the classes of documents which each authenticating officer may sign for the secretary of state by affixing the secretary of state's facsimile signature. The secretary of state may revoke such appointment or delegation of powers by placing on file in his office a new single document which expressly revokes the authenticating officers and the powers delegated to them. The secretary of state shall record and index documents filed by him pursuant to this section, and such documents shall be open for public inspection.

The authorized signature of an authenticating officer or an authorized facsimile signature of the secretary of state shall have the same legal effect and validity as the genuine manual signature of the secretary of state.

Effective Date: 07-09-1976



Section 111.07 - Secretary of state or authenticating officer shall countersign and register commissions.

The secretary of state or the authenticating officer for the secretary of state shall countersign all commissions issued by the governor and, except as to those of notaries public, shall keep a register of commissions issued, specifying the name of each person commissioned, the office conferred, and the date and tenure of the commission. The secretary of state shall cause all commissions and official papers to be printed with an engraved impression of the coat of arms of the state.

Effective Date: 07-09-1976



Section 111.08 - Custody of laws and documents.

The secretary of state shall have charge of and safely keep the laws and resolutions passed by the general assembly and such other papers and documents as are required to be deposited in his office. The Ohio historical society shall have charge of and safely keep the following original documents: Ohio Constitution of 1802; Ohio Constitution of 1851; proposed Ohio Constitution of 1875; design and the letters of patent and assignment of patent for the state flag; S.J.R. 13 (1873); S.J.R. 53 (1875); S.J.R. 72 (1875); S.J.R. 50 (1883); H.J.R. 73 (1883); S.J.R. 28 (1885); H.J.R. 67 (1885); S.J.R. 17 (1902); S.J.R. 28 (1902); H.J.R. 39 (1902); S.J.R. 23 (1903); H.J.R. 19 (1904); S.J.R. 16 (1905); H.J.R. 41 (1913); H.J.R. 34 (1917); petition form (2) (1918); S.J.R. 6 (1921); H.J.R. 5 (1923); H.J.R. 40 (1923); H.J.R. 8 (1929); H.J.R. 20 (1929); S.J.R. 4 (1933); petition form (2) (1933); S.J.R. 57 (1936); petition form (1936); H.J.R. 14 (1942); H.J.R. 15 (1944); H.J.R. 8 (1944); S.J.R. 6 (1947); petition form (1947); H.J.R. 24 (1947); H.J.R. 48 (1947).

Effective Date: 10-16-1973



Section 111.09 - [Repealed].

Effective Date: 09-22-1972



Section 111.10 - Publication of court terms.

Each year the secretary of state shall prepare, print, and distribute a table showing the time for holding the terms of the courts of appeals, which table, corrected to show any changes made by the judges or the general assembly, shall be published in his annual report and in the volume of the statutes printed at the close of each second regular session of the general assembly.

Effective Date: 08-06-1976



Section 111.11 - [Repealed].

Effective Date: 12-02-1996



Section 111.12 - Publication of roster and statistics.

The secretary of state shall compile and publish biennially in a paper, book, or electronic format the election statistics of Ohio, the official roster of federal, state, and county officers, and the official roster of township and municipal officers.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-19-2003



Section 111.13 - Officers must answer questions.

Each state, county, and other officer under the laws of this state shall answer fully, promptly, and without compensation such special and general questions for securing statistical information as the secretary of state may propose. If any officer refuses or neglects to furnish promptly full and accurate answers to any such questions, he shall forfeit not less than five nor more than fifty dollars, to be recovered by civil action in the name of the state. When directed by the secretary of state, the prosecuting attorney of the proper county shall institute and prosecute such action and pay the amount collected into the county treasury.

Effective Date: 10-01-1953



Section 111.14 - Statistics of all other officers returnable to secretary of state.

All classes of statistics returnable to the auditor of state, attorney general, or other state officer, shall be transferred by such officer to the secretary of state, subject to the use of such officer so far as necessary in the discharge of his duties.

Effective Date: 10-01-1953



Section 111.15 - Adoption and filing of agency administrative code rules.

(A) As used in this section:

(1) "Rule" includes any rule, regulation, bylaw, or standard having a general and uniform operation adopted by an agency under the authority of the laws governing the agency; any appendix to a rule; and any internal management rule. "Rule" does not include any guideline adopted pursuant to section 3301.0714 of the Revised Code, any order respecting the duties of employees, any finding, any determination of a question of law or fact in a matter presented to an agency, or any rule promulgated pursuant to Chapter 119., section 4141.14, division (C)(1) or (2) of section 5117.02, or section 5703.14 of the Revised Code. "Rule" includes any amendment or rescission of a rule.

(2) "Agency" means any governmental entity of the state and includes, but is not limited to, any board, department, division, commission, bureau, society, council, institution, state college or university, community college district, technical college district, or state community college. "Agency" does not include the general assembly, the controlling board, the adjutant general's department, or any court.

(3) "Internal management rule" means any rule, regulation, bylaw, or standard governing the day-to-day staff procedures and operations within an agency.

(4) "Substantive revision" has the same meaning as in division (J) of section 119.01 of the Revised Code.

(B)

(1) Any rule, other than a rule of an emergency nature, adopted by any agency pursuant to this section shall be effective on the tenth day after the day on which the rule in final form and in compliance with division (B)(3) of this section is filed as follows:

(a) The rule shall be filed in electronic form with both the secretary of state and the director of the legislative service commission;

(b) The rule shall be filed in electronic form with the joint committee on agency rule review. Division (B)(1)(b) of this section does not apply to any rule to which division (D) of this section does not apply.

An agency that adopts or amends a rule that is subject to division (D) of this section shall assign a review date to the rule that is not later than five years after its effective date. If no review date is assigned to a rule, or if a review date assigned to a rule exceeds the five-year maximum, the review date for the rule is five years after its effective date. A rule with a review date is subject to review under section 119.032 of the Revised Code. This paragraph does not apply to a rule of a state college or university, community college district, technical college district, or state community college.

If all filings are not completed on the same day, the rule shall be effective on the tenth day after the day on which the latest filing is completed. If an agency in adopting a rule designates an effective date that is later than the effective date provided for by division (B)(1) of this section, the rule if filed as required by such division shall become effective on the later date designated by the agency.

Any rule that is required to be filed under division (B)(1) of this section is also subject to division (D) of this section if not exempted by division (D)(1), (2), (3), (4), (5), (6), (7), or (8) of this section.

If a rule incorporates a text or other material by reference, the agency shall comply with sections 121.71 to 121.76 of the Revised Code.

(2) A rule of an emergency nature necessary for the immediate preservation of the public peace, health, or safety shall state the reasons for the necessity. The emergency rule, in final form and in compliance with division (B)(3) of this section, shall be filed in electronic form with the secretary of state, the director of the legislative service commission, and the joint committee on agency rule review. The emergency rule is effective immediately upon completion of the latest filing, except that if the agency in adopting the emergency rule designates an effective date, or date and time of day, that is later than the effective date and time provided for by division (B)(2) of this section, the emergency rule if filed as required by such division shall become effective at the later date, or later date and time of day, designated by the agency.

An emergency rule becomes invalid at the end of the ninetieth day it is in effect. Prior to that date, the agency may file the emergency rule as a nonemergency rule in compliance with division (B)(1) of this section. The agency may not refile the emergency rule in compliance with division (B)(2) of this section so that, upon the emergency rule becoming invalid under such division, the emergency rule will continue in effect without interruption for another ninety-day period.

(3) An agency shall file a rule under division (B)(1) or (2) of this section in compliance with the following standards and procedures:

(a) The rule shall be numbered in accordance with the numbering system devised by the director for the Ohio administrative code.

(b) The rule shall be prepared and submitted in compliance with the rules of the legislative service commission.

(c) The rule shall clearly state the date on which it is to be effective and the date on which it will expire, if known.

(d) Each rule that amends or rescinds another rule shall clearly refer to the rule that is amended or rescinded. Each amendment shall fully restate the rule as amended.

If the director of the legislative service commission or the director's designee gives an agency notice pursuant to section 103.05 of the Revised Code that a rule filed by the agency is not in compliance with the rules of the legislative service commission, the agency shall within thirty days after receipt of the notice conform the rule to the rules of the commission as directed in the notice.

(C) All rules filed pursuant to divisions (B)(1)(a) and (2) of this section shall be recorded by the secretary of state and the director under the title of the agency adopting the rule and shall be numbered according to the numbering system devised by the director. The secretary of state and the director shall preserve the rules in an accessible manner. Each such rule shall be a public record open to public inspection and may be transmitted to any law publishing company that wishes to reproduce it.

(D) At least sixty-five days before a board, commission, department, division, or bureau of the government of the state files a rule under division (B)(1) of this section, it shall file the full text of the proposed rule in electronic form with the joint committee on agency rule review, and the proposed rule is subject to legislative review and invalidation under division (I) of section 119.03 of the Revised Code. If a state board, commission, department, division, or bureau makes a substantive revision in a proposed rule after it is filed with the joint committee, the state board, commission, department, division, or bureau shall promptly file the full text of the proposed rule in its revised form in electronic form with the joint committee. The latest version of a proposed rule as filed with the joint committee supersedes each earlier version of the text of the same proposed rule. Except as provided in division (F) of this section, a state board, commission, department, division, or bureau shall also file the rule summary and fiscal analysis prepared under section 127.18 of the Revised Code in electronic form along with a proposed rule, and along with a proposed rule in revised form, that is filed under this division. If a proposed rule has an adverse impact on businesses, the state board, commission, department, division, or bureau also shall file the business impact analysis, any recommendations received from the common sense initiative office, and the associated memorandum of response, if any, in electronic form along with the proposed rule, or the proposed rule in revised form, that is filed under this division.

As used in this division, "commission" includes the public utilities commission when adopting rules under a federal or state statute.

This division does not apply to any of the following:

(1) A proposed rule of an emergency nature;

(2) A rule proposed under section 1121.05, 1121.06, 1155.18, 1163.22, 1349.33, 1707.201, 1733.412, 4123.29, 4123.34, 4123.341, 4123.342, 4123.40, 4123.411, 4123.44, or 4123.442 of the Revised Code;

(3) A rule proposed by an agency other than a board, commission, department, division, or bureau of the government of the state;

(4) A proposed internal management rule of a board, commission, department, division, or bureau of the government of the state;

(5) Any proposed rule that must be adopted verbatim by an agency pursuant to federal law or rule, to become effective within sixty days of adoption, in order to continue the operation of a federally reimbursed program in this state, so long as the proposed rule contains both of the following:

(a) A statement that it is proposed for the purpose of complying with a federal law or rule;

(b) A citation to the federal law or rule that requires verbatim compliance.

(6) An initial rule proposed by the director of health to impose safety standards and quality-of-care standards with respect to a health service specified in section 3702.11 of the Revised Code, or an initial rule proposed by the director to impose quality standards on a facility listed in division (A)(4) of section 3702.30 of the Revised Code, if section 3702.12 of the Revised Code requires that the rule be adopted under this section;

(7) A rule of the state lottery commission pertaining to instant game rules.

If a rule is exempt from legislative review under division (D)(5) of this section, and if the federal law or rule pursuant to which the rule was adopted expires, is repealed or rescinded, or otherwise terminates, the rule is thereafter subject to legislative review under division (D) of this section.

(E) Whenever a state board, commission, department, division, or bureau files a proposed rule or a proposed rule in revised form under division (D) of this section, it shall also file the full text of the same proposed rule or proposed rule in revised form in electronic form with the secretary of state and the director of the legislative service commission. Except as provided in division (F) of this section, a state board, commission, department, division, or bureau shall file the rule summary and fiscal analysis prepared under section 127.18 of the Revised Code in electronic form along with a proposed rule or proposed rule in revised form that is filed with the secretary of state or the director of the legislative service commission.

(F) Except as otherwise provided in this division, the auditor of state or the auditor of state's designee is not required to file a rule summary and fiscal analysis along with a proposed rule, or proposed rule in revised form, that the auditor of state proposes under section 117.12, 117.19, 117.38, or 117.43 of the Revised Code and files under division (D) or (E) of this section.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 09-17-2002; 04-14-2006; 11-13-2006



Section 111.16 - Fees to be charged and collected by secretary of state.

The secretary of state shall charge and collect, for the benefit of the state, the following fees:

(A) For filing and recording articles of incorporation of a domestic corporation, including designation of agent:

(1) Wherein the corporation shall not be authorized to issue any shares of capital stock, one hundred twenty-five dollars;

(2) Wherein the corporation shall be authorized to issue shares of capital stock, with or without par value:

(a) Ten cents for each share authorized up to and including one thousand shares;

(b) Five cents for each share authorized in excess of one thousand shares up to and including ten thousand shares;

(c) Two cents for each share authorized in excess of ten thousand shares up to and including fifty thousand shares;

(d) One cent for each share authorized in excess of fifty thousand shares up to and including one hundred thousand shares;

(e) One-half cent for each share authorized in excess of one hundred thousand shares up to and including five hundred thousand shares;

(f) One-quarter cent for each share authorized in excess of five hundred thousand shares; provided no fee shall be less than one hundred twenty-five dollars or greater than one hundred thousand dollars.

(B) For filing and recording a certificate of amendment to or amended articles of incorporation of a domestic corporation, or for filing and recording a certificate of reorganization, a certificate of dissolution, or an amendment to a foreign license application:

(1) If the domestic corporation is not authorized to issue any shares of capital stock, fifty dollars;

(2) If the domestic corporation is authorized to issue shares of capital stock, fifty dollars, and in case of any increase in the number of shares authorized to be issued, a further sum computed in accordance with the schedule set forth in division (A)(2) of this section less a credit computed in the same manner for the number of shares previously authorized to be issued by the corporation; provided no fee under division (B)(2) of this section shall be greater than one hundred thousand dollars;

(3) If the foreign corporation is not authorized to issue any shares of capital stock, fifty dollars;

(4) If the foreign corporation is authorized to issue shares of capital stock, fifty dollars.

(C) For filing and recording articles of incorporation of a savings and loan association, one hundred twenty-five dollars; and for filing and recording a certificate of amendment to or amended articles of incorporation of a savings and loan association, fifty dollars;

(D) For filing and recording a certificate of conversion, including a designation of agent, a certificate of merger, or a certificate of consolidation, one hundred twenty-five dollars and, in the case of any new corporation resulting from a consolidation or any surviving corporation that has an increased number of shares authorized to be issued resulting from a merger, an additional sum computed in accordance with the schedule set forth in division (A)(2) of this section less a credit computed in the same manner for the number of shares previously authorized to be issued or represented in this state by each of the corporations for which a consolidation or merger is effected by the certificate;

(E) For filing and recording articles of incorporation of a credit union or the American credit union guaranty association, one hundred twenty-five dollars, and for filing and recording a certificate of increase in capital stock or any other amendment of the articles of incorporation of a credit union or the association, fifty dollars;

(F) For filing and recording articles of organization of a limited liability company, for filing and recording an application to become a registered foreign limited liability company, for filing and recording a registration application to become a domestic limited liability partnership, or for filing and recording an application to become a registered foreign limited liability partnership, one hundred twenty-five dollars;

(G) For filing and recording a certificate of limited partnership or an application for registration as a foreign limited partnership, or for filing an initial statement of partnership authority pursuant to section 1776.33 of the Revised Code, one hundred twenty-five dollars.

(H) For filing a copy of papers evidencing the incorporation of a municipal corporation or of annexation of territory by a municipal corporation, five dollars, to be paid by the municipal corporation, the petitioners therefor, or their agent;

(I) For filing and recording any of the following:

(1) A license to transact business in this state by a foreign corporation for profit pursuant to section 1703.04 of the Revised Code or a foreign nonprofit corporation pursuant to section 1703.27 of the Revised Code, one hundred twenty-five dollars;

(2) A biennial report or biennial statement pursuant to section 1775.63, 1776.83, or 1785.06 of the Revised Code, twenty-five dollars;

(3) Except as otherwise provided in this section or any other section of the Revised Code, any other certificate or paper that is required to be filed and recorded or is permitted to be filed and recorded by any provision of the Revised Code with the secretary of state, twenty-five dollars.

(J) For filing any certificate or paper not required to be recorded, five dollars;

(K)

(1) For making copies of any certificate or other paper filed in the office of the secretary of state, a fee not to exceed one dollar per page, except as otherwise provided in the Revised Code, and for creating and affixing the seal of the office of the secretary of state to any good standing or other certificate, five dollars. For copies of certificates or papers required by state officers for official purpose, no charge shall be made.

(2) For creating and affixing the seal of the office of the secretary of state to the certificates described in division (E) of section 1701.81, division (E) of section 1701.811, division (E) of section 1705.38, division (E) of section 1705.381, division (D) of section 1702.43, division (E) of section 1775.47, division (E) of section 1775.55, division (E) of section 1776.70, division (E) of section 1776.74, division (E) of section 1782.433, or division (E) of section 1782.4310 of the Revised Code, twenty-five dollars.

(L) For a minister's license to solemnize marriages, ten dollars;

(M) For examining documents to be filed at a later date for the purpose of advising as to the acceptability of the proposed filing, fifty dollars;

(N) Fifty dollars for filing and recording any of the following:

(1) A certificate of dissolution and accompanying documents, or a certificate of cancellation, under section 1701.86, 1702.47, 1705.43, 1776.65, or 1782.10 of the Revised Code;

(2) A notice of dissolution of a foreign licensed corporation or a certificate of surrender of license by a foreign licensed corporation under section 1703.17 of the Revised Code;

(3) The withdrawal of registration of a foreign or domestic limited liability partnership under section 1775.61, 1775.64, 1776.81, or 1776.86 of the Revised Code, or the certificate of cancellation of registration of a foreign limited liability company under section 1705.57 of the Revised Code;

(4) The filing of a statement of denial under section 1776.34 of the Revised Code, a statement of dissociation under section 1776.57 of the Revised Code, a statement of disclaimer of general partner status under Chapter 1782. of the Revised Code, or a cancellation of disclaimer of general partner status under Chapter 1782. of the Revised Code.

(O) For filing a statement of continued existence by a nonprofit corporation, twenty-five dollars;

(P) For filing a restatement under section 1705.08 or 1782.09 of the Revised Code, an amendment to a certificate of cancellation under section 1782.10 of the Revised Code, an amendment under section 1705.08 or 1782.09 of the Revised Code, or a correction under section 1705.55, 1775.61, 1775.64, 1776.12, or 1782.52 of the Revised Code, fifty dollars;

(Q) For filing for reinstatement of an entity cancelled by operation of law, by the secretary of state, by order of the department of taxation, or by order of a court, twenty-five dollars;

(R) For filing and recording any of the following:

(1) A change of agent, resignation of agent, or change of agent's address under section 1701.07, 1702.06, 1703.041, 1703.27, 1705.06, 1705.55, 1746.04, 1747.03, 1776.07, or 1782.04 of the Revised Code, twenty-five dollars;

(2) A multiple change of agent name or address, standardization of agent address, or resignation of agent under section 1701.07, 1702.06, 1703.041, 1703.27, 1705.06, 1705.55, 1746.04, 1747.03, 1776.07, or 1782.04 of the Revised Code, one hundred twenty-five dollars, plus three dollars per entity record being changed, by the multiple agent update.

(S) For filing and recording any of the following:

(1) An application for the exclusive right to use a name or an application to reserve a name for future use under section 1701.05, 1702.05, 1703.31, 1705.05, or 1746.06 of the Revised Code, fifty dollars;

(2) A trade name or fictitious name registration or report, fifty dollars;

(3) An application to renew any item covered by division (S)(1) or (2) of this section that is permitted to be renewed, twenty-five dollars;

(4) An assignment of rights for use of a name covered by division (S)(1), (2), or (3) of this section, the cancellation of a name registration or name reservation that is so covered, or notice of a change of address of the registrant of a name that is so covered, twenty-five dollars.

(T) For filing and recording a report to operate a business trust or a real estate investment trust, either foreign or domestic, one hundred twenty-five dollars; and for filing and recording an amendment to a report or associated trust instrument, or a surrender of authority, to operate a business trust or real estate investment trust, fifty dollars;

(U)

(1) For filing and recording the registration of a trademark, service mark, or mark of ownership, one hundred twenty-five dollars;

(2) For filing and recording the change of address of a registrant, the assignment of rights to a registration, a renewal of a registration, or the cancellation of a registration associated with a trademark, service mark, or mark of ownership, twenty-five dollars.

(V) For filing a service of process with the secretary of state, five dollars, except as otherwise provided in any section of the Revised Code.

Fees specified in this section may be paid by cash, check, or money order, by credit card in accordance with section 113.40 of the Revised Code, or by an alternative payment program in accordance with division (B) of section 111.18 of the Revised Code. Any credit card number or the expiration date of any credit card is not subject to disclosure under Chapter 149. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-16-2003; 10-12-2006; 2008 HB332 08-06-2008



Section 111.17 - Fees to be paid before filing or recording.

The secretary of state shall not file or record articles of incorporation or consolidation, certificates, or other papers referred to in section 111.16 of the Revised Code unless the fee has been paid.

Effective Date: 10-01-1953



Section 111.18 - Record and deposit of fees - alternative payment programs.

(A) The secretary of state shall keep a record of all fees collected by the secretary of state and, except as otherwise provided in the Revised Code, shall pay them into the state treasury to the credit of the corporate and uniform commercial code filing fund created by section 1309.528 of the Revised Code.

(B) The secretary of state may implement alternative payment programs that permit payment of any fee charged by the secretary of state by means other than cash, check, money order, or credit card; an alternative payment program may include, but is not limited to, one that permits a fee to be paid by electronic means of transmission. Fees paid under an alternative payment program shall be deposited to the credit of the secretary of state alternative payment program fund, which is hereby created in the state treasury. Any investment income of the secretary of state alternative payment program fund shall be credited to that fund and used to operate the alternative payment program. Within two working days following the deposit of funds to the credit of the secretary of state alternative payment program fund, the secretary of state shall pay those funds to the credit of the corporate and uniform commercial code filing fund, subject to division (B) of section 1309.401 of the Revised Code and except as otherwise provided in the Revised Code.

The secretary of state shall adopt rules necessary to carry out the purposes of this division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-2001; 2007 HB119 09-29-2007



Section 111.181 - Information systems fund.

There is hereby created in the state treasury the information systems fund. The fund shall receive revenues from fees charged to customers for special database requests, including corporate and uniform commercial code filings. The secretary of state shall use the fund for information technology related expenses of the office.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 111.19 - Recovery of fees paid under protest.

Effective Date: 10-01-1953



Section 111.20 - Certificate of compliance with laws prima-facie evidence of incorporation.

The certificate of compliance with the laws of this state issued to a corporation not organized under the laws of this state, or a copy of such certificate certified by the state officer issuing same, or his successor in office, shall be prima-facie evidence of the due incorporation and existence of the corporation. All officers authorized to issue certificates of compliance to corporations not organized under the laws of this state shall keep a record of such certificates issued by them.

Effective Date: 10-01-1953



Section 111.201 - Duplication and destruction of documents.

The secretary of state may make copies of all documents filed with the secretary of state's office pursuant to any section of the Revised Code, by microfilm or any other authorized photostatic or digitized process, and destroy the original documents after they are copied.

Effective Date: 07-29-1998



Section 111.202 - Facsimile signature.

Any document filed with the secretary of state that, by statute or by rule or determination of the secretary of state, is required to include a signature of a person may contain, in lieu of the person's original signature, a copy of the person's original signature transmitted by facsimile machine to the secretary of state, or be a photocopy or similar reproduction of the person's original signature.

Effective Date: 10-04-1996



Section 111.21 - Secretary of state - duties as to political subdivision.

The secretary of state shall:

(A) Make and keep a record of all elections and the votes cast at elections in municipal corporations, townships, and counties upon all questions of electing charter commissions, of adopting charters or amendments to charters, of adopting additional laws or alternative forms of government, of transferring powers to counties, and of withdrawing or revoking those powers;

(B) File and preserve all reports, certificates, and copies of agreements transferring powers, whether approved by popular vote or otherwise, and of charters, as permanent public records of the state;

(C) Establish regulations prescribing the forms, times, certifications, details, and other particulars or conditions governing the fiscal officers of townships and the clerks of municipal corporations, boards of elections, and boards of county commissioners in reporting and certifying the papers and information necessary for the records and files of the secretary of state. The regulations shall require the furnishing of one or more duplicates of the text of all charters and amendments, and of all transfer agreements, one of each of which it shall be the duty of the secretary of state to verify and deposit in the library of the supreme court.

Effective Date: 10-01-1953; 12-20-2005



Section 111.22 - Copies of resolutions and ordinances to be certified to secretary of state.

The fiscal officer of every township and the clerk of every municipal corporation, board of elections, and board of county commissioners shall:

(A) Furnish and certify to the secretary of state all copies of resolutions, ordinances, other instruments, portions of public records, and other information as the secretary of state requires; and

(B) Furnish and certify duplicate copies of so much of each item as the secretary of state prescribes to the clerk of the court of common pleas and the law library of the county affected.

Effective Date: 01-10-1961; 12-20-2005



Section 111.23 - Expedited filing - bulk filing - alternative filing procedures.

(A) The secretary of state, by rule, shall establish, and prescribe guidelines and fees for the use of, an expedited filing service that provides, at the option of the person making a filing, expeditious processing of any filing with the secretary of state under Chapter 1309. or 1329. or Title XVII [17] of the Revised Code.

(B) The secretary of state may adopt rules establishing, and prescribing guidelines and fees for the use of, a bulk filing service that provides, at the option of the person making a filing, a method for providing large amounts of information. The secretary of state may charge and collect fees for filings made through a bulk filing service at reduced amounts from those otherwise specified in or authorized by the Revised Code.

(C) The secretary of state may adopt rules establishing, and prescribing guidelines and fees for the use of, alternative filing procedures in making filings with the secretary of state. Under these rules, the secretary of state may accept any filing and payment of associated fees through any electronic, digital, facsimile, or other means of transmission. The filings shall be made on a form prescribed by the secretary of state and shall comply fully with any other requirements of the Revised Code applicable to the type of filing being made.

Effective Date: 06-06-2001



Section 111.24 - Refusal of documents for filing or recording.

(A) Notwithstanding any other provision of the Revised Code, if a person presents a document to the secretary of state for filing or recording, the secretary of state may refuse to accept the document for filing or recording if the document is not required or authorized to be filed or recorded with the secretary of state or the secretary of state has reasonable cause to believe the document is materially false or fraudulent. This division does not create a duty upon the secretary of state to inspect, evaluate, or investigate a document that is presented for filing or recording.

(B) If the secretary of state, pursuant to division (A) of this section, refuses to accept a document for filing or recording, the person who presented the document to the secretary of state may commence an action in or apply for an order from the court of claims to require the secretary of state to accept the document for filing or recording. If the court determines that the document is appropriate for filing or recording, it shall order the secretary of state to accept the document for that purpose.

(C) If the secretary of state, acting under this section in a manner that does not subject the secretary of state to personal liability under section 9.86 of the Revised Code, improperly refuses to accept a document for filing or recording, the secretary of state shall not be personally liable on account of the improper refusal and the sureties that issued the bond shall not have a right of subrogation against the secretary of state on account of a claim made on the secretary of state's bond as a result of the improper refusal.

Effective Date: 11-06-1996



Section 111.241 - Documents with social security numbers.

(A) The secretary of state shall not accept a document for filing or recording if the document includes any individual's social security number or federal tax identification number. If a document presented for filing or recording includes any individual's social security number or federal tax identification number and the secretary of state refuses to accept that document for filing or recording, the secretary of state or the person who attempted to file or record the document with the secretary of state may immediately redact the individual's social security number or federal tax identification number from the document.

(B) Division (A) of this section does not apply to either of the following:

(1) Any document that originates with any court or taxing authority;

(2) Any publicly recorded document that is required by federal or state law to include an individual's social security number or federal tax identification number.

(C) This section does not apply to documents that were executed by an individual prior to the effective date of this section.

Effective Date: 2008 HB46 09-01-2008



Section 111.25 - Title 17 filing forms.

The secretary of state shall prescribe the forms for persons to use in complying with the requirements of Title XVII [17] of the Revised Code to the extent that those requirements relate to filings with the office of the secretary of state.

Effective Date: 05-16-2002



Section 111.26 - Assistance for acquisition of voting devices.

(A) It is hereby declared to be a public purpose and function of the state to facilitate the conduct of elections by assisting boards of elections in acquiring state capital facilities consisting of voting machines, marking devices, and automatic tabulating equipment certified for use in this state under section 3506.05 of the Revised Code. Those voting machines, marking devices, and automatic tabulating equipment are designated as capital facilities under sections 152.09 to 152.33 of the Revised Code. The Ohio building authority is authorized to issue revenue obligations under sections 152.09 to 152.33 of the Revised Code to pay all or part of the cost of those state capital facilities as are designated by law.

Boards of elections, due to their responsibilities related to the proper conduct of elections under state law, are designated as state agencies having jurisdiction over those state capital facilities financed in part pursuant to this section and Chapter 152. of the Revised Code. It is hereby determined and declared that voting machines, marking devices, and automatic tabulating equipment financed in part under this section are for the purpose of housing agencies of state government, their functions and equipment.

(B) A county shall contribute to the cost of capital facilities authorized under this section as provided below.

(C) Any lease of capital facilities authorized by this section, the rentals of which are payable in whole or in part from appropriations made by the general assembly, is governed by division (D) of section 152.24 of the Revised Code. Such rentals constitute available receipts as defined in section 152.09 of the Revised Code and may be pledged for the payment of bond service charges as provided in section 152.10 of the Revised Code.

(D) The county voting machine revolving lease/loan fund is hereby created in the state treasury. The fund shall consist of the net proceeds of obligations issued under sections 152.09 to 152.33 of the Revised Code to finance a portion of those state capital facilities described in division (A) of this section, as needed to ensure sufficient moneys to support appropriations from the fund. Lease payments from counties made for those capital facilities financed in part from the fund and interest earnings on the balance in the fund shall be credited to the fund. The fund shall also receive any other authorized transfers of cash. Moneys in the fund shall be used for the purpose of acquiring a portion of additional capital facilities described in division (A) of this section at the request of the applicable board of elections.

Participation in the fund by a board of county commissioners shall be voluntary.

The secretary of state shall administer the county voting machine revolving lease/loan fund in accordance with this section and shall enter into any lease or other agreement with the department of administrative services, the Ohio building authority, or any board of elections necessary or appropriate to accomplish the purposes of this section.

(E) Acquisitions made under this section shall provide not more than fifty per cent of the estimated total cost of a board of county commissioners' purchase of voting machines, marking devices, and automatic tabulating equipment.

The secretary of state shall adopt rules for the implementation of the acquisition and revolving lease/loan program established under this section, which rules shall require that the secretary of state approve any acquisition of voting machines, marking devices, and automatic tabulating equipment using money made available under this section. An acquisition for any one board of county commissioners shall not exceed five million dollars and shall be made only for equipment purchased on or after March 31, 2008. Any costs incurred on or after January 1, 2008, may be considered as the county cost percentage for the purpose of an acquisition made under this section.

Counties shall lease from the secretary of state the capital facilities financed in part from the county voting machine revolving lease/loan fund and may enter into any agreements required under the applicable bond proceedings. All voting machines, marking devices, and automatic tabulating equipment purchased through this fund shall remain the property of the state until all payments under the applicable county lease have been made at which time ownership shall transfer to the county. Costs associated with the maintenance, repair, and operation of the voting machines, marking devices, and automatic tabulating equipment purchased under this section shall be the responsibility of the participating boards of elections and boards of county commissioners.

Such lease may obligate the counties, as using state agencies under Chapter 152. of the Revised Code, to operate the capital facilities for such period of time as may be specified by law and to pay such rent as the secretary of state determines to be appropriate. Notwithstanding any other provision of the Revised Code to the contrary, any county may enter into such a lease, and any such lease is legally sufficient to obligate the county for the term stated in the lease. Any such lease constitutes an agreement described in division (E) of section 152.24 of the Revised Code.

(F) As used in this section:

(1) "Automatic tabulating equipment," "marking device," and "voting machine" have the same meanings as in section 3506.01 of the Revised Code.

(2) "Equipment" has the same meaning as in section 3506.05 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 111.27 - Board of elections reimbursement and education fund.

There is hereby established in the state treasury the board of elections reimbursement and education fund. The fund shall be used by the secretary of state to reimburse boards of elections for various purposes, including reimbursements made under sections 3513.301, 3513.312, 3515.071, and 3521.03 of the Revised Code, and to provide training and educational programs for members and employees of boards of elections. The fund shall receive transfers of cash pursuant to controlling board action and also shall receive revenues from fees, gifts, grants, donations, and other similar receipts.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 111.28 - Help America vote act (HAVA) fund.

(A) There is hereby created in the state treasury the help America vote act (HAVA) fund. All moneys received by the secretary of state from the United States election assistance commission shall be credited to the fund. The secretary of state shall use the moneys credited to the fund for activities conducted pursuant to the "Help America Vote Act of 2002," Pub. L. No. 107-252, 116 Stat. 1666. All investment earnings of the fund shall be credited to the fund.

(B) There is hereby created in the state treasury the election reform/health and human services fund. All moneys received by the secretary of state from the United States department of health and human services shall be credited to the fund. The secretary of state shall use the moneys credited to the fund for activities conducted pursuant to grants awarded to the state under Title II, Subtitle D, Sections 261 to 265 of the Help America Vote Act of 2002 to assure access for individuals with disabilities. All investment earnings of the fund shall be credited to the fund.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 111.29 - Citizen education fund.

There is hereby created in the state treasury the citizen education fund. The fund shall receive gifts, grants, fees, and donations from private individuals and entities for voter education purposes. The secretary of state shall use the moneys credited to the fund for preparing, printing, and distributing voter registration and educational materials and for conducting related workshops and conferences for public education.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 111.30 - Forms for campaign finance disclosure and independent expenditure statements.

The secretary of state shall prescribe forms for campaign finance disclosure statements and independent expenditure statements for the purpose of sections 145.053, 742.042, 3307.072, 3309.072, and 5505.044 of the Revised Code and accept the forms from candidates and persons making independent expenditures filing them with the secretary pursuant to those sections.

Effective Date: 09-15-2004






Chapter 113 - TREASURER OF STATE

Section 113.01 - Election - term.

The treasurer of state shall be elected quadrennially, and shall hold his office for a term of four years. The term of office of the treasurer of state shall commence on the second Monday of January next after his election.

Effective Date: 01-10-1961



Section 113.02 - Bond.

Before entering upon the discharge of the duties of his office, the treasurer of state shall give a bond to the state in the sum of one million dollars, with sureties approved by the governor, conditioned for the faithful discharge of the duties of his office. The bond, with the approval of the governor and the oath of office endorsed thereon, shall be deposited with the secretary of state and kept in his office.

Effective Date: 07-01-1985



Section 113.03 - Additional bond.

The general assembly or the governor may require the treasurer of state to give such additional bond as is necessary. If the demand is not complied with within ten days to the satisfaction of the general assembly or the governor, the office of treasurer of state shall be declared vacant, and the governor shall appoint a treasurer of state to fill the vacancy. The person so appointed shall give and file a bond, take the oath of office, shall have the powers, perform the duties, and be subject to the liabilities, of an elected and qualified treasurer of state.

Effective Date: 10-01-1953



Section 113.04 - Appointing employees - bond.

The treasurer of state shall appoint such employees as are necessary to carry out the functions of his office. Each employee shall be covered by a fidelity or surety bond, the premium on which shall be paid out of appropriations made to the treasurer of state.

Effective Date: 07-01-1985



Section 113.041 - Employee criminal records check.

(A) The treasurer of state may require an individual who applies for employment with, or is employed by, the treasurer of state's office to undergo a criminal records check conducted by the superintendent of the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code. If, pursuant to this division, the treasurer of state requires an individual to undergo a criminal records check, the treasurer of state shall request the superintendent to conduct a criminal records check with respect to the individual in accordance with that section. In the request, the treasurer of state may request that the superintendent obtain information from the federal bureau of investigation about the individual who is the subject of the check. The treasurer of state also may request that the superintendent as part of the criminal records check request criminal history records of the individual from other states or the federal government pursuant to the national crime prevention and privacy compact set forth in section 109.571 of the Revised Code.

(B) The treasurer of state shall provide to each individual required pursuant to division (A) of this section to undergo a criminal records check a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from the individual, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the criminal records check is requested. Any individual subject to a criminal records check pursuant to this section who receives pursuant to this division a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the individual's fingerprints.

(C)

(1) The treasurer of state may deny employment to or terminate the employment of an individual who is the subject of a criminal records check conducted pursuant to a request made under division (A) of this section if either of the following applies:

(a) The individual fails to do any of the following:

(i) Complete the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code;

(ii) Provide a set of the individual's fingerprint impressions on the standard impression sheet prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code.

(b) The individual has been convicted of or pleaded guilty to any offense involving or relating to fraud, deceit, or theft.

(2) In determining whether to take any employment action, up to and including termination, with respect to an individual who is a current employee for the reason listed in division (C)(1)(b) of this section, the treasurer of state shall afford the current employee a due process review. In a review under this division, the treasurer of state shall consider all of the following factors:

(a) The current employee's age at the time of the offense;

(b) The nature and seriousness of the offense;

(c) The circumstances under which the offense was committed;

(d) The degree to which the current employee participated in the offense;

(e) The time elapsed since the current employee was fully discharged from imprisonment or probation for the offense, if the person was sentenced to imprisonment or placed on probation for it, or since the current employee was fully discharged from any other sanction or penalty imposed for the offense;

(f) The likelihood that the circumstances leading to the offense will recur;

(g) Whether the current employee is a repeat offender;

(h) The current employee's employment record with the treasurer of state;

(i) The current employee's efforts at rehabilitation and the results of those efforts;

(j) Whether at the time of the review, any criminal proceedings are pending against the current employee;

(k) Whether the current employee has been convicted of or pleaded guilty to any felony or misdemeanor offense set forth in the Revised Code that is not listed in division (C)(1)(b) of this section and that bears a direct and substantial relationship to the duties and responsibilities of the position the current employee holds in the office of the treasurer of state;

(l) Any other extenuating circumstances relating to the current employee or the offense.

(3) If the treasurer of state conducts a review under division (C)(2) of this section, the treasurer of state shall prepare a written report of the review and shall provide a copy of the written report to the current employee who is the subject of the review.

(D) The treasurer of state shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon a request pursuant to division (A) of this section. The treasurer of state may charge the individual subject to the criminal records check a fee for the costs the treasurer of state incurs in obtaining the criminal records check. A fee charged under this division shall not exceed the amount of fees the treasurer of state pays for the criminal records check. If a fee is charged under this division, the treasurer of state shall notify the individual who is the subject of the criminal records check of the fee and that the individual is required to pay the fee.

(E) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under division (A) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the individual who is the subject of the criminal records check or the individual's representative; the treasurer of state or the treasurer of state's representative; and any court, hearing officer, or other necessary individual involved in a case dealing with the denial or termination of employment.

(F) Nothing in this section precludes, or shall be construed as precluding, any of the following:

(1) Any public official other than the treasurer of state from conducting or having conducted a criminal records check of any individual, in any manner authorized under law;

(2) The treasurer of state from conducting or having conducted a criminal records check other than in accordance with this section, in any manner otherwise authorized under law.

(G) As used in this section:

(1) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(2) "Public official" has the same meaning as in section 2921.01 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 113.042 - Amended and Renumbered RC 113.07.

Effective Date: 07-01-1985



Section 113.05 - The state treasury - custodial funds - commingling of assets.

(A) The state treasury consists of the moneys, claims, bonds, notes, other obligations, stocks, and other securities, receipts or other evidences of ownership, and other intangible assets of the state that are required by law to be deposited in the state treasury or are otherwise a part of the state treasury. All assets of the state treasury shall be kept in the rooms assigned the treasurer of state, with the vaults, safes, and other appliances therein; provided, that:

(1) Securities required by law to be deposited or kept in the state treasury may be deposited for safekeeping with the federal reserve bank of Cleveland, Ohio or secured and insured depositories in or out of this state as designated by the treasurer of state.

(2) Public moneys may be kept in constituted state depositories.

(B) The custodial funds of the treasurer of state consist of the moneys, claims, bonds, notes, other obligations, stocks, and other securities, receipts or other evidences of ownership, and other intangible assets that are required by law to be kept in the custody of the treasurer of state but are not part of the state treasury. All assets of the custodial funds of the treasurer of state shall be kept in either or both of the following:

(1) The rooms assigned the treasurer of state, with the vaults, safes, and other appliances therein;

(2) The federal reserve bank of Cleveland, Ohio or secured and insured depositories in or out of this state as designated by the treasurer of state.

(C) Assets of the state treasury shall not be commingled with assets of the custodial funds of the treasurer of state.

The repositing and deposit of payments pursuant to sections 113.06 and 113.07 of the Revised Code are in compliance with this section.

Effective Date: 07-01-1985



Section 113.051 - Duties of treasurer.

(A) The treasurer of state or the officer who performs the duties of the office of treasurer of state is the custodian of the funds required by law to be kept in the custody of the treasurer of state. The custodial duties of the treasurer of state include safekeeping the custodial funds and investment assets of an owner; collecting principal, dividends, distributions, and interest on custodial funds and investments of an owner; and paying for, transferring, and collecting the purchase or sale price of investments. The duties of the treasurer of state do not include making investment decisions of an owner or its authorized agents or monitoring compliance with an owner's internal investment policies. The treasurer of state is not responsible for the investment decisions of an owner or agent, compliance with the owner's internal investment policies, or any unlawful activities of an owner or its authorized agents.

(B) The treasurer of state may enter into a sub-custody or other agency agreement with a trustee who meets the requirements of section 135.18 of the Revised Code to execute the custodial duties required by law. The agreement shall apply to the custodial funds and investment assets of an owner. The agreement may provide that the trustee has primary responsibility for custody of the funds and investments in order to execute an owner's instructions. The treasurer of state or the treasurer's authorized agent may enter into additional agreements as necessary to facilitate an owner's transactions.

Effective Date: 03-07-1997



Section 113.06 - Receiving offices for expedient collection of taxes and fees.

(A) Subject to the provisions of this section, the treasurer of state may open as many receiving offices as are necessary for the expedient collection of taxes and fees. The treasurer of state or his deputies may attend at such offices and receive payment of all taxes and fees or, if adequate security protection is afforded all funds involved, he may appoint a financial institution or a cashier thereof as his agent or deputy for the collection of taxes and fees. The treasurer of state may fix the time and place at which taxes and fees will be received in such receiving offices. Except for financial institutions or cashiers thereof appointed as agents or deputies for the collection of taxes and fees, the treasurer of state may operate receiving offices only in counties exceeding one million in population.

(B) The reasonable and necessary expenses incurred by the treasurer of state in the collection of taxes and fees at such receiving offices may be paid as other expenses of the treasurer of state's office from funds appropriated for such purposes.

(C) The treasurer of state may deposit in any financial institution located at a place of collection any money received in the payment of taxes and fees, as provided in division (A) of this section. A financial institution receiving any such deposits shall deposit with or pledge to the treasurer of state such securities as he considers sufficient to meet the requirements of section 135.18 or 135.181 of the Revised Code. The liability of the treasurer of state for any losses of money so collected or deposited shall be the same as provided in section 135.19 of the Revised Code.

Effective Date: 07-01-1985



Section 113.061 - Administrative rules.

The treasurer of state shall adopt rules in accordance with Chapter 119. of the Revised Code governing the remittance of taxes by electronic funds transfer as required under sections 5727.311, 5727.83, 5733.022, 5735.062, 5739.032, 5745.04, and 5747.072 of the Revised Code and any other section of the Revised Code under which a person is required to remit taxes by electronic funds transfer. The rules shall govern the modes of electronic funds transfer acceptable to the treasurer of state and under what circumstances each mode is acceptable, the content and format of electronic funds transfers, the coordination of payment by electronic funds transfer and filing of associated tax reports and returns, the remittance of taxes by means other than electronic funds transfer by persons otherwise required to do so but relieved of the requirement by the treasurer of state, and any other matter that in the opinion of the treasurer of state facilitates payment by electronic funds transfer in a manner consistent with those sections.

Upon failure by a person, if so required, to remit taxes by electronic funds transfer in the manner prescribed under section 5727.83, 5733.022, 5735.062, 5739.032, 5745.04, or 5747.072 of the Revised Code and rules adopted under this section, the treasurer of state shall notify the tax commissioner of such failure if the treasurer of state determines that such failure was not due to reasonable cause or was due to willful neglect, and shall provide the tax commissioner with any information used in making that determination. The tax commissioner may assess an additional charge as specified in the respective section of the Revised Code governing the requirement to remit taxes by electronic funds transfer.

The treasurer of state may implement means of acknowledging, upon the request of a taxpayer, receipt of tax remittances made by electronic funds transfer, and may adopt rules governing acknowledgments. The cost of acknowledging receipt of electronic remittances shall be paid by the person requesting acknowledgment.

The treasurer of state, not the tax commissioner, is responsible for resolving any problems involving electronic funds transfer transmissions.

Effective Date: 01-01-2001; 2008 HB562 09-22-2008



Section 113.07 - Contract with financial institution to receive taxes and fee payments at post office box.

The treasurer of state may enter into a contract with any financial institution under which the financial institution, in accordance with the terms of the contract, receives tax and fee payments at a post office box, opens the mail delivered to that box, processes the checks and other payments received in such mail and deposits them into the treasurer of state's account, and provides the treasurer of state daily receipt information with respect to such payments. The contract shall not be entered into unless:

(A) There is attached to the contract a certification by the auditor of state that the financial institution and the treasurer of state have given assurances satisfactory to the auditor of state that the records of the financial institution which relate to tax and fee payments covered by the contract, and only such records, shall be subject to audit by the auditor of state to the same extent as if the services which the financial institution has agreed to perform were being performed by the treasurer of state;

(B) The contract is awarded in accordance with section 125.07 of the Revised Code;

(C) The treasurer of state's surety bond includes within its coverage any loss that may occur as the result of the contract;

(D) The contract does not conflict with the requirements for accounting and financial reporting for public offices prescribed by the auditor of state.

Effective Date: 07-01-1993



Section 113.08 - Payment and procedures for payment to treasurer.

Except as otherwise provided by law, every state officer, employee, and agent shall, at the times and in the manner prescribed by rule of the treasurer of state, pay to the treasurer of state all money, checks, and drafts received for the state, or for the use of the officer, employee, or agent, from taxes, assessments, licenses, premiums, fees, penalties, fines, costs, sales, rentals, or otherwise. The rules shall include procedures for dealing with checks not accepted for deposit by a financial institution and procedures for making deposits into the custodial funds of the treasurer of state. The payer shall specify the amount being paid, the fund to which the amount is to be credited, and any other information required by the treasurer of state. The treasurer of state shall file and preserve the record of payment.

If a state officer, employee, or agent fails to pay to the treasurer of state, at the times and in the manner prescribed by rule of the treasurer of state, any money, checks, or drafts received for the state, or for the use of the officer, employee, or agent, from taxes, assessments, licenses, premiums, fees, penalties, fines, costs, sales, rentals, or otherwise, the treasurer of state shall immediately inform the attorney general thereof, who shall prosecute the proper action against the officer, employee, or agent and his sureties, but if the treasurer of state is satisfied that the default is the result of unavoidable accident, he may delay informing the attorney general for such time, not to exceed sixty days, as he considers reasonable. If the officer in default is the attorney general, the treasurer of state shall notify the governor thereof, who shall cause such measures to be taken, by suit or otherwise, as he considers appropriate.

Effective Date: 07-01-1985



Section 113.09 - Creation of general revenue fund.

Except as provided in section 113.10 of the Revised Code, all moneys deposited with the treasurer of state, the disposition of which is not otherwise provided for by law, shall be credited to the general revenue fund, which is hereby created in the state treasury. If a warrant for the payment of money from the state treasury has been illegally or improperly issued , or the amount of a warrant exceeds the sum that should have been named therein, and payment of such warrant or excess has been made by the treasurer of state, the director of budget and management shall, unless the account of the appropriation from which it was paid has been closed, credit the amount collected to such appropriation; but, if such account has been closed, the director shall credit the amount so collected to the fund on which the warrant was originally drawn.

All investment earnings on moneys deposited in the state treasury shall be credited to the general revenue fund unless:

(A) The disposition of the earnings is otherwise provided for by law;

(B) The director has provided in the plan approved under section 131.36 of the Revised Code that a different fund is entitled to the earnings.

Effective Date: 07-01-1992; 12-01-2006



Section 113.10 - Contingent fund.

There is hereby created the treasurer of state's contingent fund, which shall not be a part of the state treasury. Money received by the treasurer of state that is provisional in nature or the disposition of which cannot be determined immediately shall, in accordance with rules adopted by the treasurer of state, be credited to this fund until a determination is made as to the final disposition of the money. The treasurer of state shall establish by rule the form and manner of deposits into and disbursements from the fund and the circumstances under which deposits may be made into and disbursements may be made from the fund. All income earned on money credited to this fund shall be credited to the general revenue fund.

Effective Date: 07-01-1985



Section 113.11 - Payments from state treasury or custodial fund.

No money shall be paid out of the state treasury or transferred elsewhere except on the warrant of the director of budget and management. No money shall be paid out of a custodial fund of the treasurer of state except on proper order to the treasurer of state by the officer authorized by law to pay money out of the fund.

The treasurer of state shall adopt rules prescribing the form and manner in which money may be paid out of the state treasury or a custodial fund of the treasurer of state.

Effective Date: 07-01-1985; 12-01-2006



Section 113.12 - Warrants paid on presentation.

The treasurer of state, on presentation, shall pay all warrants drawn on the treasurer of state by the director of budget and management. At least once each month the treasurer of state shall surrender to the director all warrants the treasurer of state has paid and shall accept the receipt of the director therefor. The receipt shall be held by the treasurer of state in place of such warrants and as evidence of their payment until an audit of the state treasury and the custodial funds of the treasurer of state has been completed.

Effective Date: 07-01-1985; 12-01-2006



Section 113.13 - Statement of balances upon request.

The treasurer of state shall have available and, as requested, transmit to the director of budget and management and to the governor information concerning the amount in the inactive account, the amount in the active account, and the amount of cash on hand.

Effective Date: 07-01-1985



Section 113.14 - Audit of state treasury and custodial funds.

When considered necessary, an audit shall be made of the state treasury and the custodial funds of the treasurer of state, including the office of the commissioners of the sinking fund, by a committee of the general assembly or of either house thereof authorized by resolution, or by a committee of persons not members of the general assembly appointed by resolution of the general assembly. When required by law, or if in the opinion of the governor the public interest requires it, the governor shall appoint a public accountant who, together with the secretary of state, without previous notice or information from them of the intended audit, shall immediately make an audit of all his records concerning, and the assets of, the state treasury and the custodial funds of the treasurer of state.

Effective Date: 07-01-1985



Section 113.15 - Special auditors - powers.

Upon demand of any of the persons appointed as special auditors under section 113.14 of the Revised Code, the treasurer of state shall submit for audit all his records concerning, and the assets of, the state treasury and the custodial funds of the treasurer of state. The treasurer of state, his clerks, or any other person may be questioned under oath by any of the persons making the audit, and the auditors may administer oaths for that purpose. The persons so sworn shall answer all questions of the auditors as to the condition of the state treasury and the custodial funds of the treasurer of state, and their testimony shall be reduced to writing and signed by them. The auditors may compel the attendance of witnesses and the production of records and may punish for contempt in the same manner as courts of record.

Effective Date: 07-01-1985



Section 113.16 - Report and record of audit.

If upon an audit there is found in the state treasury and the custodial funds of the treasurer of state the moneys, claims, bonds, notes, other obligations, stocks, and other securities, receipts or other evidences of ownership, and other intangible assets which should be in the state treasury or in the custodial funds of the treasurer of state, the auditors shall make triplicate written certificates of the fact over their official signatures. One of the certificates shall be delivered to the treasurer of state and recorded in his office, one to the auditor of state and recorded in his office, and one to the governor and recorded in his office.

If upon an audit a deficiency is found in the moneys, claims, bonds, notes, other obligations, stocks, and other securities, receipts or other evidences of ownership, or other intangible assets which should be in the state treasury or in the custodial funds of the treasurer of state, or any irregularity or omission in the business of the office or in keeping accounts, the auditors shall state particularly the deficiency, irregularity, or omission.

Effective Date: 07-01-1985



Section 113.17 - Governor may suspend treasurer of state.

If, upon an audit of the state treasury and the custodial funds of the treasurer of state under sections 113.14 to 113.16 of the Revised Code, or at any other time, there is a deficiency in moneys, claims, bonds, notes, other obligations, stocks, and other securities, receipts or other evidences of ownership, or other intangible assets which should be in the state treasury or in the custodial funds of the treasurer of state, or if the treasurer of state is guilty of embezzlement, the deficiency or embezzlement shall be reported to the governor. If there is satisfactory evidence of such deficiency or embezzlement, the governor shall suspend the treasurer of state from the performance of the duties of his office and shall appoint a suitable person to act as treasurer of state until the suspended treasurer of state is restored to office or until a successor is elected and qualified. The person so appointed shall be subject to the same bond requirements as the treasurer of state under section 113.02 of the Revised Code, take the oath of office, have the powers, perform the duties, and be subject to the liabilities of an elected and qualified treasurer of state.

Upon suspension by the governor, the treasurer of state shall cease to exercise the powers or perform the duties of his office and shall not again exercise such powers or perform such duties until restored to office.

Effective Date: 07-01-1985



Section 113.18 - Treasurer of state restored to office if not indicted or if acquitted.

Upon the suspension of a treasurer of state as provided in section 113.17 of the Revised Code, the governor shall cause his arrest and prosecution for the offense charged. If the suspended treasurer of state is not indicted within four months of the date of the suspension or is acquitted of the offense charged before his term of office has expired, he shall immediately be restored to office and all the rights, duties, and obligations thereof. The acting treasurer of state appointed by the governor shall surrender the office to the restored treasurer of state.

Effective Date: 07-01-1985



Section 113.19 - Audit of outgoing treasurer of state.

(A) When the term of the treasurer of state or acting treasurer of state expires, or he resigns, is removed, or is suspended from office, an audit shall be made by the auditor of state of the state treasury and the custodial funds of the treasurer of state. The liability of the outgoing treasurer of state, acting treasurer of state, or their respective sureties, shall not be discharged until the audit is completed by the auditor of state.

(B) Upon the expiration of the term of office of the treasurer of state or in the event of a vacancy in the office of treasurer of state by reason of death, resignation, removal or suspension from office, or otherwise, the treasurer or his legal representative shall transfer and deliver to his successor all documents evidencing a deposit or investment held by him. For the investments and deposits so transferred and delivered, the treasurer of state shall be credited with and his successor shall be charged with the amount of money held in such investments and deposits.

Effective Date: 03-17-1989



Section 113.20 - Cost of administering custodial funds - administrative fund.

The cost to the treasurer of state of safekeeping, disbursing, and administering moneys and other assets of the custodial funds of the treasurer of state which is not otherwise provided for by law may be charged by the treasurer of state to the entity for which the services were provided. The money collected from such charges shall be credited to the treasurer of state's administrative fund, which is hereby created in the state treasury. Money credited to the fund shall be used only to pay operating costs of the office of the treasurer of state.

Effective Date: 07-01-1985



Section 113.21 - Treasury education fund.

The treasury education fund is hereby created in the state treasury. The fund shall consist of gifts, grants, and contributions received by the treasurer of state for the purposes of the fund. The fund shall be used to support various education programs, which may include, but are not limited to, programs on capital project financing, local government investment, linked deposits, and other finance-related topics. The fund shall be administered by the treasurer of state, who shall adopt rules for the distribution of fund moneys. Moneys in the fund shall not replace other moneys expended by local programs for similar purposes.

Effective Date: 06-30-1997



Section 113.31 - Designating private entity as state information depository to assist compliance with federal securities law.

(A) The treasurer of state may designate a private entity to serve as the single state information depository in this state for the purpose of assisting brokers, dealers, including municipal securities dealers, and individuals in complying with rule 15c2-12 promulgated by the securities and exchange commission under the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o(c). In designating the entity to serve as the state information depository, the treasurer of state shall consider whether the entity would be able to perform the duties set forth in division (B) of this section and whether the entity would be able to meet all conditions and requirements that the treasurer of state considers appropriate for carrying out the duties of the state information depository. Neither the treasurer of state nor the state shall incur any liability as a result of the treasurer's designation of an entity to serve as the state information depository.

(B) The entity designated to serve as the state information depository pursuant to division (A) of this section shall do all of the following:

(1) Maintain, at no charge to issuers and obligated persons, a statewide system of information about municipal securities offerings of issuers located in this state and obligated persons;

(2) Provide for the maintenance of current, accurate information about municipal securities offerings, including official statements, annual financial information, notices of material events, and notices of failure to provide annual financial information by issuers or obligated persons in accordance with rule 15c2-12. The state information depository has no duty to verify the accuracy of any of the information provided pursuant to this division.

(3) Maintain effective retrieval and dissemination systems enabling the information described in division (B)(2) of this section to be made available promptly to the public on a contemporaneous basis;

(4) Place no limits on persons from which the depository will accept the information described in division (B)(2) of this section;

(5) Provide access to the information deposited with it and described in division (B)(2) of this section in a timely manner to any person upon payment of an applicable fee established by the state information depository and approved by the treasurer of state, which fee shall be reasonable.

(C)

(1) The treasurer of state may require the state information depository to supply any information or reports that the treasurer of state considers appropriate. The information or reports shall be provided to the treasurer of state at no charge.

(2) The state information depository shall reimburse the treasurer of state for any reasonable costs incurred by the treasurer of state in taking actions pursuant to this section.

(D) The treasurer of state may revoke an entity's designation as the state information depository. Neither the treasurer of state nor the state shall incur any liability as a result of the treasurer of state's revocation of the entity's designation as the state information depository.

(E) If the entity designated pursuant to division (A) of this section as the state information depository voluntarily terminates its service as the state information depository or if the treasurer of state pursuant to division (D) of this section revokes the entity's designation as the state information depository, the treasurer of state may, in accordance with division (A) of this section, designate another private entity as the state information depository.

An entity that has voluntarily terminated its service or has had its designation revoked shall provide to the treasurer of state any information the treasurer of state may require regarding the duties the entity performed as the state information depository.

(F) The entity designated as the state information depository pursuant to division (A) of this section is not, and shall not be deemed, an agency or instrumentality of the state for any purpose whatsoever. No liability or obligation incurred by the entity designated as the state information depository shall be a liability or obligation of the state. Nothing in this section, and no action taken by the treasurer of state under this section, shall impose any liability on the state or any of its officials, including the treasurer of state, or impose any liability or responsibility on the state or any of its officials, including the treasurer of state, for any action or inaction of the state information depository. The entity so designated shall not use the term "state".

Effective Date: 08-01-1996



Section 113.32 to 113.39 - [Repealed].

Effective Date: 07-01-1993



Section 113.40 - Authorizing acceptance of payments by financial transaction device to pay for state expenses.

(A) As used in this section:

(1) "Financial transaction device" includes a credit card, debit card, charge card, prepaid or stored value card, or automated clearinghouse network credit, debit, or e-check entry that includes, but is not limited to, accounts receivable and internet-initiated, point of purchase, and telephone-initiated applications, or any other device or method for making an electronic payment or transfer of funds.

(2) "State expenses" includes fees, costs, taxes, assessments, fines, penalties, payments, or any other expense a person owes to a state office under the authority of a state elected official or to a state entity.

(3) "State elected official" means the governor, lieutenant governor, attorney general, secretary of state, treasurer of state, and auditor of state.

(4) "State entity" includes any state department, agency, board, or commission that deposits funds into the state treasury.

(B) Notwithstanding any other section of the Revised Code and subject to division (D) of this section, the board of deposit may adopt a resolution authorizing the acceptance of payments by financial transaction device to pay for state expenses. The resolution shall include all of the following:

(1) A designation of those state elected officials and state entities authorized to accept payments by financial transaction device;

(2) A list of state expenses that may be paid by the use of a financial transaction device;

(3) Specific identification of financial transaction devices that a state elected official or state entity may authorize as acceptable means of payment for state expenses. Division (B)(3) of this section does not require that the same financial transaction devices be accepted for the payment of different types of state expenses.

(4) The amount, if any, authorized as a surcharge or convenience fee under division (E) of this section for persons using a financial transaction device. Division (B)(4) of this section does not require that the same surcharges or convenience fees be applied to the payment of different types of state expenses.

(5) A specific requirement, as provided in division (G) of this section, for the payment of a penalty if a payment made by means of a financial transaction device is returned or dishonored for any reason.

The board of deposit's resolution also shall designate the treasurer of state as the administrative agent to solicit proposals, within guidelines established by the board of deposit in the resolution and in compliance with the procedures provided in division (C) of this section, from financial institutions, issuers of financial transaction devices, and processors of financial transaction devices; to make recommendations about those proposals to the state elected officials; and to assist state offices in implementing the state's financial transaction device acceptance and processing program.

(C) The administrative agent shall follow the procedures provided in this division whenever it plans to contract with financial institutions, issuers of financial transaction devices, or processors of financial transaction devices for the purposes of this section. The administrative agent shall request proposals from at least three financial institutions, issuers of financial transaction devices, or processors of financial transaction devices, as appropriate in accordance with the resolution adopted under division (B) of this section. Prior to sending any financial institution, issuer, or processor a copy of any such request, the administrative agent shall advertise its intent to request proposals in a newspaper of general circulation in the state once a week for two consecutive weeks. The notice shall state that the administrative agent intends to request proposals; specify the purpose of the request; indicate the date, which shall be at least ten days after the second publication, on which the request for proposals will be mailed to financial institutions, issuers, or processors; and require that any financial institution, issuer, or processor, whichever is appropriate, interested in receiving the request for proposals submit written notice of this interest to the administrative agent not later than noon of the day on which the request for proposals will be mailed.

Upon receiving the proposals, the administrative agent shall review them and make a recommendation to the board of deposit regarding which proposals to accept. The board of deposit shall consider the agent's recommendation and review all proposals submitted, and then may choose to contract with any or all of the entities submitting proposals, as appropriate. The board of deposit shall provide any financial institution, issuer, or processor that submitted a proposal, but with which the board does not enter into a contract, notice that its proposal is rejected.

(D) The board of deposit shall send a copy of the resolution adopted under division (B) of this section to each state elected official and state entity authorized to accept payments for state expenses by financial transaction device. After receiving the resolution and before accepting such payments by financial transaction device, such a state elected official or state entity shall provide written notification to the administrative agent of the official's or entity's intent to implement the resolution within the official's or entity's office. Each state office or entity subject to the board's resolution adopted under division (B) of this section shall use only the financial institutions, issuers of financial transaction devices, and processors of financial transaction devices with which the board of deposit contracts, and each such office or entity is subject to the terms of those contracts.

If a state entity under the authority of a state elected official is directly responsible for collecting one or more state expenses and the state elected official determines not to accept payments by financial transaction device for one or more of those expenses, the office is not required to accept payments by financial transaction device for those expenses, notwithstanding the adoption of a resolution by the board of deposit under division (B) of this section.

Any state entity that prior to March 18, 1999, accepted financial transaction devices may continue to accept such devices until June 30, 2000, without being subject to any resolution adopted by the board of deposit under division (B) of this section, or any other oversight by the board of the entity's financial transaction device program. Any such entity may use surcharges or convenience fees in any manner the state elected official or other official in charge of the entity determines to be appropriate, and, if the administrative agent consents, may appoint the administrative agent to be the entity's administrative agent for purposes of accepting financial transaction devices. In order to be exempt from the resolution of the board of deposit under division (B) of this section, a state entity shall notify the board in writing within thirty days after March 18, 1999, that it accepted financial transaction devices prior to March 18, 1999. Each such notification shall explain how processing costs associated with financial transaction devices are being paid and shall indicate whether surcharge or convenience fees are being passed on to consumers.

(E) The board of deposit may establish a surcharge or convenience fee that may be imposed upon a person making payment by a financial transaction device. The surcharge or convenience fee shall not be imposed unless authorized or otherwise permitted by the rules prescribed under a contract, between the financial institution, issuer, or processor and the administrative agent, governing the use and acceptance of the financial transaction device.

The establishment of a surcharge or convenience fee shall follow the guidelines of the financial institution, issuer of financial transaction devices, or processor of financial transaction devices with which the board of deposit contracts.

If a surcharge or convenience fee is imposed, every state entity accepting payment by a financial transaction device, regardless of whether that entity is subject to a resolution adopted by the board of deposit, shall clearly post a notice in the entity's office, and shall notify each person making a payment by such a device, about the surcharge or fee. Notice to each person making a payment shall be provided regardless of the medium used to make the payment and in a manner appropriate to that medium. Each notice shall include all of the following:

(1) A statement that there is a surcharge or convenience fee for using a financial transaction device;

(2) The total amount of the charge or fee expressed in dollars and cents for each transaction, or the rate of the charge or fee expressed as a percentage of the total amount of the transaction, whichever is applicable;

(3) A clear statement that the surcharge or convenience fee is nonrefundable.

(F) If a person elects to make a payment by a financial transaction device and a surcharge or convenience fee is imposed, the payment of the surcharge or convenience fee is not refundable.

(G) If a person makes payment by a financial transaction device and the payment is returned or dishonored for any reason, the person is liable to the state for the state expense and any reimbursable costs for collection, including banking charges, legal fees, or other expenses incurred by the state in collecting the returned or dishonored payment. The remedies and procedures provided in this section are in addition to any other available civil or criminal remedies provided by law.

(H) No person making any payment by a financial transaction device to a state office shall be relieved from liability for the underlying obligation, except to the extent that the state realizes final payment of the underlying obligation in cash or its equivalent. If final payment is not made by the financial transaction device issuer or other guarantor of payment in the transaction, the underlying obligation survives and the state shall retain all remedies for enforcement that would have applied if the transaction had not occurred.

(I) A state entity or employee who accepts a financial transaction device payment in accordance with this section and any applicable state or local policies or rules is immune from personal liability for the final collection of such payments as specified in section 9.87 of the Revised Code.

(J) The administrative agent, in cooperation with the office of budget and management, may adopt, amend, and rescind rules in accordance with section 111.15 of the Revised Code to implement this section.

Effective Date: 03-18-1999; 11-05-2004; 2008 HB562 06-24-2008



Section 113.41 - Database of real property under state control.

(A) The treasurer of state shall develop and maintain a comprehensive and descriptive database of all real property under the custody and control of the state, except when otherwise required for reasons of homeland security. The information in the database shall be available to the public free of charge through a searchable internet web site. The treasurer of state shall allow for public comment on property owned by the state.

(B) For purposes of the database, the Ohio geographically referenced information program council established in section 125.901 of the Revised Code shall provide to the treasurer of state, and the treasurer of state shall collect, information, in a format prescribed by the treasurer of state, that adequately describes, when known, the location, acreage, and use of state-owned property. The council shall make its best efforts to obtain the required information on the state-owned property and shall submit updated information to the treasurer of state as it becomes available.

(C) As used in this section, "state-owned property" does not include state property owned or under the control of the general assembly or any legislative agency, any court or judicial agency, the secretary of state, auditor of state, treasurer of state, or attorney general and their respective offices.

Effective Date: 2008 HB420 12-30-2008



Section 113.43 - County investment advisory committee reports on state website.

The treasurer of state shall make available to the public, on the treasurer of state's internet web site, the county investment advisory committee reports prepared under division (L) of section 135.35 of the Revised Code.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 113.42, 113.43 - [Repealed].

Effective Date: 07-01-1993



Section 113.44 - [Repealed].

Effective Date: 07-22-1994



Section 113.45, 113.46 - [Repealed].

Effective Date: 07-01-1993






Chapter 115 - AUDITOR OF STATE

Section 115.01 to 115.05 - Amended and Renumbered RC 117.02 to 117.06.

Effective Date: 07-01-1985



Section 115.06 - [Repealed].

Effective Date: 07-01-1985



Section 115.07 - Amended and Renumbered RC 117.45.

Effective Date: 07-01-1985



Section 115.08 - Amended and Renumbered RC 9.34.

Effective Date: 01-01-1986



Section 115.081 - [Repealed].

Effective Date: 07-01-1986



Section 115.09 - [Repealed].

Effective Date: 11-23-1977



Section 115.10 - [Repealed].

Effective Date: 07-01-1985



Section 115.11 - [Repealed].

Effective Date: 07-30-1979



Section 115.12, 115.13 - [Repealed].

Effective Date: 07-01-1985



Section 115.131 - Amended and Renumbered RC 117.47.

Effective Date: 07-01-1985



Section 115.14 - [Repealed].

Effective Date: 07-01-1985



Section 115.15 - [Repealed].

Effective Date: 07-30-1979



Section 115.16, 115.17 - [Repealed].

Effective Date: 07-01-1985



Section 115.18 - Amended and Renumbered RC 117.08.

Effective Date: 07-01-1985



Section 115.19 to 115.21 - Amended and Renumbered RC 117.49 to 117.51.

Effective Date: 07-01-1985



Section 115.22 to 115.24 - [Repealed].

Effective Date: 07-01-1985



Section 115.25, 115.26 - Amended and Renumbered RC 113.08, 113.09.

Effective Date: 07-01-1985



Section 115.27 to 115.29 - Amended and Renumbered RC 117.15 to 117.17.

Effective Date: 07-01-1985



Section 115.30 to 115.32 - [Repealed].

Effective Date: 07-01-1985



Section 115.33 - Amended and Renumbered RC 129.041.

Effective Date: 07-01-1985



Section 115.34 - [Repealed].

Effective Date: 07-01-1985



Section 115.35 - Amended and Renumbered RC 126.06.

Effective Date: 07-01-1985



Section 115.36 - [Repealed].

Effective Date: 07-01-1985



Section 115.37 - [Repealed].

Effective Date: 03-13-1981



Section 115.38, 115.39 - Amended and Renumbered RC 117.46, 117.48.

Effective Date: 07-01-1985



Section 115.40 - [Repealed].

Effective Date: 07-01-1985



Section 115.41 - [Repealed].

Effective Date: 08-01-1985



Section 115.42 to 115.44 - [Repealed].

Effective Date: 07-01-1985



Section 115.45 - Amended and Renumbered RC 131.331.

Effective Date: 07-01-1985



Section 115.46 - Amended and Renumbered RC 124.10.

Effective Date: 07-01-1985



Section 115.51 - [Repealed].

Effective Date: 07-01-1985



Section 115.52 - [Repealed].

Effective Date: 10-30-1965



Section 115.53 - [Repealed].

Effective Date: 07-01-1985



Section 115.54 - [Repealed].

Effective Date: 07-14-1983



Section 115.55 - Amended and Renumbered RC 117.14.

Effective Date: 07-01-1985



Section 115.56 - Independent certified public accountant to perform required audit in lieu of auditor of state.

(A) The auditor of state shall adopt rules in accordance with Chapter 119. of the Revised Code under which any public office, other than a state agency, may request, and participate in the selection of, an independent certified public accountant to perform any required audit of the public office, in lieu of the auditor of state.

(B) Except as provided in division (A) of this section, when the auditor of state determines that the auditor's office will not audit a public office other than a state agency, the auditor shall contract with a certified public accountant, public accountant, or an official governmental audit organization to perform this audit on behalf of the auditor of state's office.

(C) The auditor of state shall prescribe rules to ensure compliance by independent auditors with generally accepted auditing standards. The auditor of state shall be granted access to the working papers of an independent auditor during the audit and after its termination. A sum totaling twenty per cent of the total audit cost shall be withheld until certification of the audit report by the auditor of state. The independent audit cost shall be borne by the office that is to be audited. Such contracts for auditing services are void, and no payment shall be issued for services received under such contracts, unless they are executed by the auditor of state.

Effective Date: 11-15-1995



Section 115.57 - Amended and Renumbered RC 117.44.

Effective Date: 07-01-1985






Chapter 117 - AUDITOR OF STATE

Section 117.01 - Auditor of state definitions.

As used in this chapter:

(A) "Color of office" means actually, purportedly, or allegedly done under any law, ordinance, resolution, order, or other pretension to official right, power, or authority.

(B) "Public accountant" means any person who is authorized by Chapter 4701. of the Revised Code to use the designation of certified public accountant or who was registered prior to January 1, 1971, as a public accountant.

(C) "Public money" means any money received, collected by, or due a public official under color of office, as well as any money collected by any individual on behalf of a public office or as a purported representative or agent of the public office.

(D) "Public office" means any state agency, public institution, political subdivision, other organized body, office, agency, institution, or entity established by the laws of this state for the exercise of any function of government. "Public office" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

(E) "Public official" means any officer, employee, or duly authorized representative or agent of a public office.

(F) "State agency" means every organized body, office, agency, institution, or other entity established by the laws of the state for the exercise of any function of state government.

(G) "Audit" means any of the following:

(1) Any examination, analysis, or inspection of the state's or a public office's financial statements or reports;

(2) Any examination, analysis, or inspection of records, documents, books, or any other evidence relating to either of the following:

(a) The collection, receipt, accounting, use, or expenditure of public money by a public office or by a private institution, association, board, or corporation;

(b) The determination by the auditor of state, as required by section 117.11 of the Revised Code, of whether a public office has complied with all the laws, rules, ordinances, or orders pertaining to the public office.

(3) Any other type of examination, analysis, or inspection of a public office or of a private institution, association, board, or corporation receiving public money that is conducted according to generally accepted or governmental auditing standards established by rule pursuant to section 117.19 of the Revised Code.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 03-12-2001



Section 117.02 - Election - term.

The auditor of state shall be elected quadrennially and shall hold his office for a term of four years. The term of office of the auditor of state shall commence on the second Monday of January next after his election.

Effective Date: 07-01-1985



Section 117.03 - Bond.

Before entering upon the discharge of the duties of his office, the auditor of state shall give a bond to the state in the sum of twenty thousand dollars, with a surety approved by the governor, conditioned for the faithful discharge of the duties of his office. The bond, with the approval of the governor and the oath of office endorsed thereon, shall be deposited with the secretary of state and kept in his office.

Effective Date: 07-01-1985



Section 117.04 - Deputy auditor of state.

The auditor of state shall appoint a deputy auditor of state, whose appointment shall be in writing under the official seal of the auditor of state and recorded in the office of the secretary of state.

Effective Date: 07-01-1985



Section 117.05 - Bond of deputy.

Before entering upon the discharge of the duties of his office, the deputy auditor of state shall give a bond to the auditor of state in the sum of ten thousand dollars, with a surety approved by the auditor of state, conditioned for the faithful discharge of the duties of his office.

Effective Date: 07-01-1985



Section 117.051 - [Repealed].

Effective Date: 07-01-1985



Section 117.06 - Powers and duties of deputy.

During the absence or disability of the auditor of state, or when so directed by him, the deputy auditor of state may perform all the duties of auditor of state.

Effective Date: 07-01-1985



Section 117.07 - Designee of auditor may serve.

Any designee of the auditor of state may serve on any board or commission of which the auditor of state is a member by law.

Effective Date: 07-01-1985



Section 117.08 - Records subject to inspection.

The auditor of state shall keep the records, books, accounts, documents, other papers, and vouchers pertaining to his office, properly marked, numbered, and filed in his office, and at all times subject to the inspection of the governor or a committee of the general assembly, or either house thereof, appointed to examine them. Official copies of such records and documents shall be certified and signed by the auditor of state and have the seal of his office affixed.

Effective Date: 07-01-1985



Section 117.09 - Deputy inspectors, supervisors, state examiners.

By virtue of his office, the auditor of state shall be the chief inspector and supervisor of public offices and may appoint not more than three deputy inspectors and supervisors and a clerk. Not more than two deputy inspectors and supervisors shall belong to the same political party.

The auditor of state shall appoint such state examiners as are necessary, who shall be known as assistant auditors of state, and such additional employees as he requires. No person shall be appointed an assistant auditor of state unless he holds a baccalaureate degree from an accredited college or university, or has successfully completed at least sixteen semester hours or the equivalent in accounting or a related field from an accredited college or university or an accredited trade, technical, or vocational school beyond the high school level, or possesses at least three years' experience in accounting or a related field.

Any employee called upon to testify in any legal proceedings in regard to any official matter is entitled to compensation and expenses provided in this section. Each employee shall be reimbursed for travel, including meals, hotels, and other actual and necessary expenses when traveling on official business, under order of the auditor of state, away from his headquarters or the place of his principal assignment, in the manner and at the same rates as are provided by the rules of the director of budget and management governing travel.

The auditor of state may employ experts or assistants necessary to disclose the facts concerning any matter and fix their compensation.

Effective Date: 07-01-1985



Section 117.091 - Appointing investigators.

For the purpose of discharging the duties of the auditor of state, the auditor of state may appoint any investigators that are necessary. The auditor of state shall not appoint a person as an investigator under this section unless the person holds a valid certificate from the Ohio peace officer training council. While engaged in the scope of the investigator's duties in enforcing this chapter, an investigator appointed under this section has all of the powers and authority of a peace officer under the laws of this state.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-14-1997



Section 117.10 - Auditor of state - duties - federal audits.

The auditor of state shall audit all public offices as provided in this chapter. The auditor of state also may audit the accounts of private institutions, associations, boards, and corporations receiving public money for their use and may require of them annual reports in such form as the auditor of state prescribes.

If the auditor of state performs or contracts for the performance of an audit, including a special audit, of the public employees retirement system, school employees retirement system, state teachers retirement system, state highway patrol retirement system, or Ohio police and fire pension fund, the auditor of state shall make a timely report of the results of the audit to the Ohio retirement study council.

The auditor of state may audit the accounts of any provider as defined in section 5111.06 of the Revised Code.

If a public office has been audited by an agency of the United States government, the auditor of state may, if satisfied that the federal audit has been conducted according to principles and procedures not contrary to those of the auditor of state, use and adopt the federal audit and report in lieu of an audit by the auditor of state's own office.

Within thirty days after the creation or dissolution or the winding up of the affairs of any public office, that public office shall notify the auditor of state in writing that this action has occurred.

Effective Date: 07-01-2000; 09-15-2004; 09-29-2005



Section 117.101 - Uniform accounting network - fund.

The auditor of state shall provide, operate, and maintain a uniform and compatible computerized financial management and accounting system known as the uniform accounting network. The network shall be designed to provide public offices, other than state agencies and the Ohio education computer network and public school districts, with efficient and economical access to data processing and management information facilities and expertise. In accordance with this objective, activities of the network shall include, but not be limited to, provision, maintenance, and operation of the following facilities and services:

(A) A cooperative program of technical assistance for public offices, other than state agencies and the Ohio education computer network and public school districts, including, but not limited to, an adequate computer software system and a data base;

(B) An information processing service center providing approved computerized financial accounting and reporting services to participating public offices.

The auditor of state and any public office, other than a state agency and the Ohio education computer network and public school districts, may enter into any necessary agreements, without advertisement or bidding, for the provision of necessary goods, materials, supplies, and services to such public offices by the auditor of state through the network.

The auditor of state may, by rule, provide for a system of user fees to be charged participating public offices for goods, materials, supplies, and services received from the network. All such fees shall be paid into the state treasury to the credit of the uniform accounting network fund, which is hereby created. The fund shall be used by the auditor of state to pay the costs of establishing and maintaining the network. The fund shall be assessed a proportionate share of the auditor of state's administrative costs in accordance with procedures prescribed by the auditor of state .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 117.102 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.)

(Effective Date: 03-21-2006)



Section 117.103 - Auditor of state's system for reporting fraud.

(A) The auditor of state shall establish and maintain a system for the reporting of fraud, including misuse and misappropriation of public money, by any public office or public official. The system shall allow Ohio residents and the employees of any public office to make anonymous complaints through a toll-free telephone number, the auditor of state's web site, or the United States mail to the auditor of state's office. The auditor of state shall review all complaints in a timely manner.

The auditor of state shall keep a log of all complaints filed under this section, which is a public record under section 149.43 of the Revised Code. The log shall include the date the complaint was received, a general description of the nature of the complaint, the name of the public office or agency with regard to which the complaint is directed, and a general description of the status of the review by the auditor of state. If section 149.43 of the Revised Code or another statute provides for an applicable exemption from the definition of public record for the information recorded on the log, that information may be redacted.

(B)

(1) A public office shall provide information about the Ohio fraud-reporting system and the means of reporting fraud to each new employee upon employment with the public office. Each new employee shall confirm receipt of this information within thirty days after beginning employment. The auditor of state shall provide a model form on the auditor of state's web site to be printed and used by new public employees to sign and verify their receipt of information as required by this section. The auditor of state shall confirm, when conducting an audit under section 117.11 of the Revised Code, that new employees have been provided information as required by this division.

(2) On the effective date of this section, each public office shall make all its employees aware of the fraud-reporting system required by this section.

(3) Divisions (B)(1) and (2) of this section are satisfied if a public office provides information about the fraud-reporting system and the means of reporting fraud in the employee handbook or manual for the public office. An employee shall sign and verify the employee's receipt of such a handbook or manual.

Added by 129th General AssemblyFile No.73,HB 66, §1, eff. 5/4/2012.



Section 117.11 - Annual, biennial, and early audits.

(A) Except as otherwise provided in this division and in sections 117.112 and 117.113 of the Revised Code, the auditor of state shall audit each public office at least once every two fiscal years. The auditor of state shall audit a public office each fiscal year if that public office is required to be audited on an annual basis pursuant to "The Single Audit Act of 1984," 98 Stat. 2327, 31 U.S.C.A. 7501 et seq., as amended. In the annual or biennial audit, inquiry shall be made into the methods, accuracy, and legality of the accounts, financial reports, records, files, and reports of the office, whether the laws, rules, ordinances, and orders pertaining to the office have been observed, and whether the requirements and rules of the auditor of state have been complied with. Except as otherwise provided in this division or where auditing standards or procedures dictate otherwise, each audit shall cover at least one fiscal year. If a public office is audited only once every two fiscal years, the audit shall cover both fiscal years.

(B) In addition to the annual or biennial audit provided for in division (A) of this section, the auditor of state may conduct an audit of a public office at any time when so requested by the public office or upon the auditor of state's own initiative if the auditor of state has reasonable cause to believe that an additional audit is in the public interest.

(C)

(1) The auditor of state shall identify any public office in which the auditor of state will be unable to conduct an audit at least once every two fiscal years as required by division (A) of this section and shall provide immediate written notice to the clerk of the legislative authority or governing board of the public office so identified. Within six months of the receipt of such notice, the legislative authority or governing board may engage an independent certified public accountant to conduct an audit pursuant to section 117.12 of the Revised Code.

(2) When the chief fiscal officer of a public office notifies the auditor of state that an audit is required at a time prior to the next regularly scheduled audit by the auditor of state, the auditor of state shall either cause an earlier audit to be made by the auditor of state or authorize the legislative authority or governing board of the public office to engage an independent certified public accountant to conduct the required audit. The scope of the audit shall be as authorized by the auditor of state.

(3) The auditor of state shall approve the scope of an audit under division (C)(1) or (2) of this section as set forth in the contract for the proposed audit before the contract is executed on behalf of the public office that is to be audited. The independent accountant conducting an audit under division (C)(1) or (2) of this section shall be paid by the public office.

(4) The contract for attest services with an independent accountant employed pursuant to this section or section 115.56 of the Revised Code may include binding arbitration provisions, provisions of Chapter 2711. of the Revised Code, or any other alternative dispute resolution procedures to be followed in the event a dispute remains between the state or public office and the independent accountant concerning the terms of or services under the contract, or a breach of the contract, after the administrative provisions of the contract have been exhausted.

(D) If a uniform accounting network is established under section 117.101 of the Revised Code, the auditor of state or a certified public accountant employed pursuant to this section or section 115.56 or 117.112 of the Revised Code shall, to the extent practicable, utilize services offered by the network in order to conduct efficient and economical audits of public offices.

(E) The auditor of state shall, in accordance with division (A)(3) of section 9.65 of the Revised Code and this section, audit an annuity program for volunteer fire fighters established by a political subdivision under section 9.65 of the Revised Code. As used in this section, "volunteer fire fighters" and "political subdivision" have the same meanings as in division (C) of section 9.65 of the Revised Code.

Effective Date: 03-12-2001; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008; 2008 HB420 12-30-2008



Section 117.111 - County office using electronic records and signatures to include security procedure in audit.

(A) If a county office uses electronic records and electronic signatures under Chapter 1306. of the Revised Code, the auditor of state, in conducting an audit of that office under division (A) or (B) of section 117.11 of the Revised Code, shall inquire into the method, accuracy, and effectiveness of any security procedure adopted by that office under section 304.02 of the Revised Code.

(B) As used in this section, "county office," "electronic," "electronic record," and "electronic signature" have the same meanings as in section 304.01 of the Revised Code.

Effective Date: 11-05-2004



Section 117.112 - Audit of buckeye tobacco settlement financing authority.

The auditor of state shall audit the buckeye tobacco settlement financing authority each fiscal year in accordance with this chapter. The auditor may engage an independent certified public accountant to conduct the audit.

Effective Date: 2007 HB119 06-30-2007



Section 117.113 - Audit of RC Chapter 3326 technical schools.

The auditor of state shall audit each science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code in accordance with this chapter each fiscal year.

Effective Date: 2007 HB119 09-29-2007



Section 117.12 - Rules for audit standards, procedures, and guidelines.

Any public accountant engaged to perform an audit pursuant to division (C) of section 117.11 of the Revised Code shall conduct the audit pursuant to the standards, procedures, and guidelines of the auditor of state for such audits. The auditor of state shall establish these standards, procedures, and guidelines by rule. The audit shall cover the period beginning with the termination date of the most recent audit conducted under this section or section 117.11 of the Revised Code and ending on the date specified by the auditor of state. The accountant shall inquire into the methods, accuracy, and legality of the accounts, records, files, and reports of the public office and shall note whether, in the accountant's opinion, the laws, rules, ordinances, and orders pertaining to the public office have been complied with. The accountant shall have no authority to make formal findings of illegality, malfeasance, or gross neglect under this division or section 117.23 of the Revised Code.

Effective Date: 03-12-2001



Section 117.13 - Recovery of costs of audits of state agencies - public audit expense fund-intrastate - public audit expense fund-local government.

(A) The costs of audits of state agencies shall be recovered by the auditor of state in the following manner:

(1) The costs of all audits of state agencies shall be paid to the auditor of state on statements rendered by the auditor of state. Money so received by the auditor of state shall be paid into the state treasury to the credit of the public audit expense fund--intrastate, which is hereby created, and shall be used to pay costs related to such audits. The costs of audits of a state agency shall be charged to the state agency being audited. The costs of any assistant auditor, employee, or expert employed pursuant to section 117.09 of the Revised Code called upon to testify in any legal proceedings in regard to any audit, or called upon to review or discuss any matter related to any audit, may be charged to the state agency to which the audit relates.

(2) The auditor of state shall establish by rule rates to be charged to state agencies for recovering the costs of audits of state agencies.

(B) As used in this division, "government auditing standards" means the government auditing standards published by the comptroller general of the United States general accounting office.

(1) Except as provided in divisions (B)(2) and (3) of this section, any costs of an audit of a private institution, association, board, or corporation receiving public money for its use shall be charged to the public office providing the public money in the same manner as costs of an audit of the public office.

(2) If an audit of a private child placing agency or private noncustodial agency receiving public money from a public children services agency for providing child welfare or child protection services sets forth that money has been illegally expended, converted, misappropriated, or is unaccounted for, the costs of the audit shall be charged to the agency being audited in the same manner as costs of an audit of a public office, unless the findings are inconsequential, as defined by government auditing standards.

(3) If such an audit does not set forth that money has been illegally expended, converted, misappropriated, or is unaccounted for or sets forth findings that are inconsequential, as defined by government auditing standards, the costs of the audit shall be charged as follows:

(a) One-third of the costs to the agency being audited;

(b) One-third of the costs to the public children services agency that provided the public money to the agency being audited;

(c) One-third of the costs to the department of job and family services.

(C) The costs of audits of local public offices shall be recovered by the auditor of state in the following manner:

(1) The total amount of compensation paid assistant auditors of state, their expenses, the cost of employees assigned to assist the assistant auditors of state, the cost of experts employed pursuant to section 117.09 of the Revised Code, and the cost of typing, reviewing, and copying reports shall be borne by the public office to which such assistant auditors of state are so assigned. Assistant auditors of state shall be compensated by the taxing district or other public office audited for activities undertaken pursuant to division (B) of section 117.18 and section 117.24 of the Revised Code. The costs of any assistant auditor, employee, or expert employed pursuant to section 117.09 of the Revised Code called upon to testify in any legal proceedings in regard to any audit, or called upon to review or discuss any matter related to any audit, may be charged to the public office to which the audit relates.

(2) The auditor of state shall certify the amount of such compensation, expenses, cost of experts, reviewing, copying, and typing to the fiscal officer of the local public office audited. The fiscal officer of the local public office shall forthwith draw a warrant upon the general fund or other appropriate funds of the local public office to the order of the auditor of state; provided, that the auditor of state is authorized to negotiate with any local public office and, upon agreement between the auditor of state and the local public office, may adopt a schedule for payment of the amount due under this section. Money so received by the auditor of state shall be paid into the state treasury to the credit of the public audit expense fund--local government, which is hereby created, and shall be used to pay the compensation, expense, cost of experts and employees, reviewing, copying, and typing of reports.

(3) At the conclusion of each audit, or analysis and report made pursuant to section 117.24 of the Revised Code, the auditor of state shall furnish the fiscal officer of the local public office audited a statement showing the total cost of the audit, or of the audit and the analysis and report, and the percentage of the total cost chargeable to each fund audited. The fiscal officer may distribute such total cost to each fund audited in accordance with its percentage of the total cost.

(4) The auditor of state shall provide each local public office a statement or certification of the amount due from the public office for services performed by the auditor of state under this or any other section of the Revised Code, as well as the date upon which payment is due to the auditor of state. Any local public office that does not pay the amount due to the auditor of state by that date may be assessed by the auditor of state for interest from the date upon which the payment is due at the rate per annum prescribed by section 5703.47 of the Revised Code. All interest charges assessed by the auditor of state may be collected in the same manner as audit costs pursuant to division (D) of this section.

(5) The auditor of state shall establish by rule rates to be charged to local public offices for recovering the costs of audits of local public offices.

(D) If the auditor of state fails to receive payment for any amount due, including, but not limited to, fines, fees, and costs, from a public office for services performed under this or any other section of the Revised Code, the auditor of state may seek payment through the office of budget and management. (Amounts due include any amount due to an independent public accountant with whom the auditor has contracted to perform services, all costs and fees associated with participation in the uniform accounting network, and all costs associated with the auditor's provision of local government services.) Upon certification by the auditor of state to the director of budget and management of any such amount due, the director shall withhold from the public office any amount available, up to and including the amount certified as due, from any funds under the director's control that belong to or are lawfully payable or due to the public office. The director shall promptly pay the amount withheld to the auditor of state. If the director determines that no funds due and payable to the public office are available or that insufficient amounts of such funds are available to cover the amount due, the director shall withhold and pay to the auditor of state the amounts available and, in the case of a local public office, certify the remaining amount to the county auditor of the county in which the local public office is located. The county auditor shall withhold from the local public office any amount available, up to and including the amount certified as due, from any funds under the county auditor's control and belonging to or lawfully payable or due to the local public office. The county auditor shall promptly pay any such amount withheld to the auditor of state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-2000; 2008 HB562 06-24-2008



Section 117.14 - Annual audit of office of auditor.

An annual audit of the office of the auditor of state shall be made by an independent certified public accountant appointed by a committee consisting of the governor and the chairpersons of the finance committees of the senate and the house of representatives. The committee shall make the appointment by the thirty-first day of March immediately preceding the last day of the fiscal year to be audited and shall prescribe the contract terms of the audit.

On or before the fifteenth day of October, the accountant shall submit a report of the audit completed under this section for the immediately preceding fiscal year to each member of the committee. One copy of the audit report shall be filed with the state library for public inspection. The audit report is not a public record under section 149.43 of the Revised Code until it is filed with the state library.

The records of the auditor of state shall be made available to the accountant.

Effective Date: 09-29-1999



Section 117.15 - Annual audit and inventory of state treasury and custodial funds.

Once each year, or more often in his discretion, the auditor of state shall without previous notice audit the accounts and transactions of the office of the treasurer of state, ascertain the condition of the state treasury and the custodial funds of the treasurer of state, and make an inventory of the assets of the state treasury and the custodial funds of the treasurer of state. He shall sign his report and submit one copy each to the treasurer of state, governor, attorney general, and secretary of state. An audit report completed pursuant to this section is not a public record under section 149.43 of the Revised Code until it is submitted to the officers enumerated in this section.

Effective Date: 02-28-1991



Section 117.16 - Force account project assessment form.

(A) The auditor of state shall do all of the following:

(1) Develop a force account project assessment form that each public office that undertakes force account projects shall use to estimate or report the cost of a force account project. The form shall include costs for employee salaries and benefits, any other labor costs, materials, freight, fuel, hauling, overhead expense, workers' compensation premiums, and all other items of cost and expense, including a reasonable allowance for the use of all tools and equipment used on or in connection with such work and for the depreciation on the tools and equipment.

(2) Make the form available to public offices by any cost-effective, convenient method accessible to the auditor of state and the public offices;

(3) When conducting an audit under this chapter of a public office that undertakes force account projects, examine the forms and records of a sampling of the force account projects the public office completed since an audit was last conducted, to determine compliance with its force account limits .

(B) If the auditor of state receives a complaint from any person that a public office has violated the force account limits established for that office, the auditor of state may conduct an audit in addition to the audit provided in section 117.11 of the Revised Code if the auditor of state has reasonable cause to believe that an additional audit is in the public interest.

(C)

(1) If the auditor of state finds that a county, township, or municipal corporation violated the force account limits established for that political subdivision, the auditor of state, in addition to any other action authorized by this chapter, shall notify the political subdivision that, for a period of one year from the date of the notification, the force account limits for the subdivision are reduced as follows:

(a) For a county, the limits shall be ten thousand dollars per mile for construction or reconstruction of a road and forty thousand dollars for construction, reconstruction, maintenance, or repair of a bridge or culvert;

(b) For a township, the limit shall be fifteen thousand dollars for maintenance and repair of a road or five thousand per mile for construction or reconstruction of a township road;

(c) For a municipal corporation, the limit shall be ten thousand dollars for the construction, reconstruction, widening, resurfacing, or repair of a street or other public way.

(2) If the auditor of state finds that a county, township, or municipal corporation violated the force account limits established for that political subdivision a second or subsequent time, the auditor of state, in addition to any other action authorized by this chapter, shall notify the political subdivision that, for a period of two years from the date of the notification, the force account limits for the subdivision are reduced in accordance with division (C)(1)(a), (b), or (c) of this section.

(3) If the auditor of state finds that a county, township, or municipal corporation violated the force account limits established for that political subdivision a third or subsequent time, the auditor of state shall certify to the tax commissioner an amount the auditor of state determines to be twenty per cent of the total cost of the force account project that is the basis of the violation. Upon receipt of this certification, the tax commissioner shall withhold the certified amount from any funds under the tax commissioner's control that are due or payable to that political subdivision. The tax commissioner shall promptly deposit this withheld amount to the credit of the local transportation improvement program fund created by section 164.14 of the Revised Code.

If the tax commissioner determines that no funds are due and payable to the violating political subdivision or that insufficient amounts of such funds are available to cover the entire certified amount, the tax commissioner shall withhold and deposit to the credit of the local transportation improvement program fund any amount available and certify the remaining amount to be withheld to the county auditor of the county in which the political subdivision is located. The county auditor shall withhold from that political subdivision any amount, up to that certified by the tax commissioner, that is available from any funds under the county auditor's control, that is due or payable to that political subdivision, and that can be lawfully withheld. The county auditor shall promptly pay that withheld amount to the tax commissioner for deposit into the local transportation improvement program fund.

The payments required under division (C)(3) of this section are in addition to the force account limit reductions described in division (C)(2) of this section and also are in addition to any other action authorized by this chapter.

(D) If the auditor of state finds that a county, township, or municipal corporation violated its force account limits when participating in a joint force account project, the auditor of state shall impose the reduction in force account limits under division (C) of this section on all entities participating in the joint project.

(E) As used in this section, "force account limits" means any of the following, as applicable:

(1) For a county, the amounts established in section 5543.19 of the Revised Code;

(2) For a township, the amounts established in section 5575.01 of the Revised Code;

(3) For a municipal corporation, the amount established in section 723.52 of the Revised Code;

(4) For the department of transportation, the amount established in section 5517.02 of the Revised Code.

Effective Date: 09-26-2003



Section 117.161 - Joint force account project limits.

If the department of transportation, a county, a township, or a municipal corporation proposes a joint force account project with one or more other entities, the controlling force account limit shall be the higher limit that applies between the participating entities. The participating entities shall not aggregate their respective force account limits, and the share of each participating entity shall not exceed its respective force account limit. One of the participating entities shall complete the force account project assessment form developed by the auditor of state under section 117.16 of the Revised Code prior to proceeding by force account.

The department of transportation and any county, township, or municipal corporation shall not proceed with a joint force account project if any one of the participating entities is subject to reduced force account limits under division (C) or (D) of section 117.16 of the Revised Code.

As used in this section, "force account limits" has the same meaning as in section 117.16 of the Revised Code.

Effective Date: 03-31-2003



Section 117.17 - Letter of representation by retiring head of state agency.

Before the head of a state agency leaves office, he shall prepare, in the form prescribed by the auditor of state, a letter of representation for his successor in office. The letter shall contain an inventory of all properties, supplies, furniture, credits, and moneys, and any other thing belonging to the state, which it is the duty of such official to turn over to his successor in office or pay into the state treasury. One copy of the letter shall be delivered to the official, one copy to his successor in office, one copy to the governor, one copy to the auditor of state, and one copy to the attorney general.

Effective Date: 07-01-1985



Section 117.18 - Auditor and designated employee - powers.

(A) The auditor of state and any employee designated by the auditor of state may, in the performance of any audit, issue and serve subpoenas and compulsory process or direct service thereof by a sheriff or constable, compel the attendance of witnesses and the production of records, administer oaths, and apply to a court of competent jurisdiction to punish for disobedience of subpoena, refusal to be sworn, refusal to answer as a witness, or refusal to produce records. Sheriffs and constables shall receive the same fees as for like services in similar cases. Witnesses shall receive the same fees and mileage as witnesses are provided under section 119.094 of the Revised Code.

(B) The auditor of state and any employee designated by the auditor of state may exercise any authority granted by this section on behalf of any public accountant conducting an audit pursuant to this chapter when so requested.

Effective Date: 08-12-1998; 2008 HB525 07-01-2009



Section 117.19 - Rules for generally accepted or governmental auditing standards,.

The auditor of state shall establish and define by rule generally accepted or governmental auditing standards, including procedures for post-audit conferences with officials of the public office audited.

Effective Date: 07-01-1985



Section 117.191 - Audits of public children services agency, private child placing agency, or private noncustodial agency.

When the auditor of state audits a public children services agency, private child placing agency, or private noncustodial agency, all of the following shall apply:

(A) On the request of the agency being audited, the auditing team shall consult with a representative of a national nonprofit organization with expertise in child welfare issues and the cost of the consultation shall be included in the cost of the audit;

(B) The audit shall focus on fiscal accountability rather than clinical decision making;

(C) The auditor of state shall comply with generally accepted government auditing standards when conducting the audit.

Effective Date: 10-05-2000



Section 117.20 - Rule making procedure.

(A) In adopting rules pursuant to Chapter 117. of the Revised Code, the auditor of state or the auditor of state's designee shall do both of the following:

(1) Before adopting any such rule, except a rule of an emergency nature, do each of the following:

(a) At least thirty-five days before any public hearing on the proposed rule-making action, mail notice of the hearing to each public office and to each statewide organization that the auditor of state or designee determines will be affected or represents persons who will be affected by the proposed rule-making action;

(b) Mail a copy of the proposed rule to any person or organization that requests a copy within five days after receipt of the request;

(c) Consult with appropriate state and local government agencies, or with persons representative of their interests, including statewide organizations of local government officials, and consult with accounting professionals and other interested persons;

(d) Conduct, on the date and at the time and place designated in the notice, a public hearing at which any person affected by the proposed rule, including statewide organizations of local government officials, may appear and be heard in person, by attorney, or both, and may present the person's or organization's position or contentions orally or in writing.

(2) Except as otherwise provided in division (A)(2) of this section, comply with divisions (B) to (E) of section 111.15 of the Revised Code. The auditor of state is not required to file a rule summary and fiscal analysis along with any copy of a proposed rule, or proposed rule in revised form, that is filed with the joint committee on agency rule review, the secretary of state, or the director of the legislative service commission under division (D) or (E) of section 111.15 of the Revised Code.

(B) The auditor of state shall diligently discharge the duties imposed by divisions (A)(1)(a), (b), and (c) of this section, but failure to mail any notice or copy of a proposed rule, or to consult with any person or organization, shall not invalidate any rule.

(C) Notwithstanding any contrary provision of the Revised Code, the auditor of state may prepare and disseminate, to public offices and other interested persons and organizations, advisory bulletins, directives, and instructions relating to accounting and financial reporting systems, budgeting procedures, fiscal controls, and the constructions by the auditor of state of constitutional and statutory provisions, court decisions, and opinions of the attorney general. The bulletins, directives, and instructions shall be of an advisory nature only.

(D) As used in this section, "rule" includes the adoption, amendment, or rescission of a rule.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 04-01-2002



Section 117.21 - Retention of audit materials.

The auditor of state shall have access to all work papers, documents, and materials prepared by a public accountant in the course of his audit of a public office. The work papers, documents, and materials shall be retained by the public accountant for a period of three years from the release date of the audit report of the auditor of state, except as otherwise specified by the auditor of state.

Effective Date: 07-01-1985



Section 117.22 - Request for assistance.

The public accountant conducting an audit under this chapter may request the auditor of state, the deputy auditor of state, a deputy inspector and supervisor of public offices, or an assistant auditor of state to exercise any authority granted under section 117.18 of the Revised Code for the purpose of assisting in the conduct of the audit. Assistant auditors of state and experts or other assistants shall be compensated as provided by sections 117.09 and 117.12 of the Revised Code.

Effective Date: 07-01-1985



Section 117.23 - Report of public accountant.

The report of a public office that is prepared by a public accountant shall be made and signed by the accountant in charge of the audit and filed in the offices of the auditor of state.

Effective Date: 07-01-1985



Section 117.24 - Analyzing report of public accountant.

The auditor of state shall analyze the report of the public accountant who has audited a public office to determine whether any public money has been illegally expended, any public money collected has not been accounted for, any public money due has not been collected, or any public property has been converted or misappropriated. In addition, the auditor of state or his appointee shall determine whether there has been any malfeasance or gross neglect of duty on the part of any officer or employee of the public office.

Effective Date: 07-01-1985



Section 117.25 - Incorporating report of public accountant and results of auditor's analysis.

The auditor of state shall incorporate the report of the public accountant and the results of the analysis performed pursuant to section 117.24 of the Revised Code in a report which shall constitute an audit report for purposes of this chapter.

Effective Date: 07-01-1985



Section 117.251 - Notation of investments in eligible depositories.

When applicable, the auditor of state shall make a notation on the audit report prepared under section 117.25 of the Revised Code for any county treasurer's office, that the county treasurer invested at least ten per cent of the county's money in eligible institutions as described in Chapter 135. of the Revised Code, located within the county during the previous fiscal year.

Effective Date: 08-06-2004



Section 117.26 - Certified copies of completed audit reports.

Certified copies of completed audit reports shall be filed in the office of the clerk of the legislative authority, clerk of the governing body, executive officer of the governing body, and chief fiscal officer of the audited public office. Except as otherwise provided in sections 117.14 and 117.15 of the Revised Code, an audit report is not a public record under section 149.43 of the Revised Code until copies of the report are filed with the officers enumerated in this section.

Effective Date: 02-28-1991



Section 117.27 - Filing certified copy with legal counsel.

A certified copy of the audit report referred to in section 117.26 of the Revised Code shall be filed with the officer required by state law, municipal or county charter, or municipal ordinance to act as legal counsel to the officers of the public office. If no officer is required by state law, municipal or county charter, or municipal ordinance to act as legal counsel, a copy shall be filed with the prosecuting attorney of the county within which the fiscal office of the public office is located.

Effective Date: 07-01-1985



Section 117.28 - Report of audit and actions thereon.

Where an audit report sets forth that any public money has been illegally expended, or that any public money collected has not been accounted for, or that any public money due has not been collected, or that any public property has been converted or misappropriated, the officer receiving the certified copy of the report pursuant to section 117.27 of the Revised Code may, within one hundred twenty days after receiving the report, institute civil action in the proper court in the name of the public office to which the public money is due or the public property belongs for the recovery of the money or property and prosecute the action to final determination.

The auditor of state shall notify the attorney general in writing of every audit report which sets forth that any public money has been illegally expended, or that any public money collected has not been accounted for, or that any public money due has not been collected, or that any public property has been converted or misappropriated and of the date that the report was filed.

Within one hundred twenty days after receiving the certified copy of the report, the officer receiving the report shall notify the attorney general in writing of whether any legal action has been taken. If no legal action has been taken, the officer shall, within the same period, notify the attorney general in writing of the reason why legal action has not been taken. The attorney general or his assistant may appear in any such action on behalf of the public office and may, either in conjunction with or independent of the officer receiving the report, prosecute an action to final determination. The attorney general may bring the action in any case where the officer fails to do so within one hundred twenty days after the audit report has been filed.

Effective Date: 07-01-1985



Section 117.29 - Audit report showing malfeasance or gross neglect of duty.

Where an audit report sets forth any malfeasance or gross neglect of duty on the part of any public official for which a criminal penalty is provided, a certified copy of the report shall be filed with the prosecuting attorney of the county in which the offense is committed, and the prosecuting attorney shall, within one hundred twenty days, institute criminal proceedings against the public official.

Effective Date: 07-01-1985



Section 117.30 - Attorney general action.

Where an audit report made of any office of an officer receiving a report pursuant to section 117.27 of the Revised Code sets forth that public money has been illegally expended, or that any public money collected has not been accounted for, or that any public money due has not been collected, or that any public property has been converted or misappropriated, a certified copy of the report shall be filed with the attorney general. Within one hundred twenty days after receiving the copy, the attorney general may institute appropriate legal action in the proper court on behalf of the public office.

Effective Date: 07-01-1985



Section 117.31 - Illegal expenditures in attorney general's office.

Where an audit report made of the office of the attorney general sets forth that public money has been illegally expended, or that any public money collected has not been accounted for, or that public money due, except claims certified for collection, has not been collected, or that any public property has been converted or misappropriated, a certified copy of the report shall be filed with the governor, who shall promptly retain legal counsel to institute civil action in the proper court in the name of the state for the recovery of the money or property and prosecute the action to final determination.

Effective Date: 07-01-1985



Section 117.32 - Surety may be sued in same action.

In addition to the liability of any officer or employee for which he may be sued under this chapter, the surety on any official bond given by an officer or employee is liable on his bond up to the amount named therein. The surety may be sued in the same action in which the principal is sued, and this chapter applies with equal force to the surety as to the principal.

Effective Date: 07-01-1985



Section 117.33 - Abating or compromising claims.

No claim for money or other property found to be due to any public treasury or custodian of public money in any report of the auditor of state, other than a report as described in section 117.31 of the Revised Code, shall be abated or compromised, either before or after the filing of civil action, by any legislative or executive action or by order of any court unless the attorney general gives his written approval.

Effective Date: 07-01-1985



Section 117.34 - Cause of action accrues when report filed.

No cause of action on any matter set forth in any report of the auditor of state made under this chapter shall accrue until the report is filed with the officer or legal counsel whose duty it is to institute civil actions for enforcement. No statutes of limitations otherwise applicable to the cause of action shall begin to run until the date of filing.

Effective Date: 07-01-1985



Section 117.35 - Submission of judgment entry to attorney general.

No judgment or final order shall be entered in a civil action commenced under this chapter, other than a civil action instituted pursuant to section 117.31 of the Revised Code, until the entry is submitted to the attorney general. The attorney general is hereby constituted an attorney of record in each action.

Effective Date: 07-01-1985



Section 117.36 - Jurisdiction of civil actions.

The civil actions provided for in this chapter may be entertained, heard, and determined by any court having jurisdiction of the amount involved or having jurisdiction to afford the remedy prayed for, notwithstanding the absence of any other law authorizing such civil actions to be filed by the governor, the attorney general, or the officer receiving a report pursuant to section 117.27 of the Revised Code. In any action it is sufficient for the plaintiff to allege in the petition so much of the factual information contained in the report of the auditor of state as relates to the claim or action against the defendant therein and that the amount claimed against the defendant is unpaid. The plaintiff is not required to state separately and number in his petition any separate causes of action, or the factual findings of the report, upon whatever claims or circumstances based, since they are deemed to constitute a single cause of action; nor is he required to set forth any other or further factual matter relating to his claim or action. A certified copy of any portion of the report containing factual information is prima-facie evidence in determining the truth of the allegations of the petition.

Effective Date: 07-01-1985



Section 117.37 - Advancement of causes.

On application of the plaintiff, the court in which an action authorized by this chapter is pending shall advance the cause on the docket.

Effective Date: 07-01-1985



Section 117.38 - Annual reports.

Each public office, other than a state agency, shall file a financial report for each fiscal year. The auditor of state may prescribe forms by rule or may issue guidelines, or both, for such reports. If the auditor of state has not prescribed a rule regarding the form for the report, the public office shall submit its report on the form utilized by the public office.

The report shall be certified by the proper officer or board and filed with the auditor of state within sixty days after the close of the fiscal year, except that public offices reporting pursuant to generally accepted accounting principles shall file their reports within one hundred fifty days after the close of the fiscal year. The auditor of state may extend the deadline for filing a financial report and establish terms and conditions for any such extension. At the time the report is filed with the auditor of state, the chief fiscal officer, except as otherwise provided in section 319.11 of the Revised Code, shall publish notice in a newspaper published in the political subdivision or taxing district, and if there is no such newspaper, then in a newspaper of general circulation in the political subdivision or taxing district. The notice shall state that the financial report has been completed by the public office and is available for public inspection at the office of the chief fiscal officer.

The report shall contain the following:

(A) Amount of collections and receipts, and accounts due from each source;

(B) Amount of expenditures for each purpose;

(C) Income of each public service industry owned or operated by a municipal corporation, and the cost of such ownership or operation;

(D) Amount of public debt of each taxing district, the purpose for which each item of such debt was created, and the provision made for the payment thereof. The substance of the report shall be published at the expense of the state in an annual volume of statistics, which shall be submitted to the governor. The auditor of state shall transmit the report to the general assembly at its next session.

Any public office, other than a state agency, that does not file its financial report at the time required by this section shall pay to the auditor of state twenty-five dollars for each day the report remains unfiled after the filing date; provided, that the penalty payments shall not exceed the sum of seven hundred fifty dollars. The auditor of state may waive all or any part of the penalty assessed under this section upon the filing of the past due financial report. All sums collected from such penalties shall be placed in the public audit expense fund--local government. If the auditor of state fails to receive payment for penalties not paid within one year from the required filing date , the auditor may recover the penalties through the process in division (D) of section 117.13 of the Revised Code.

Every county agency, board, or commission shall provide to the county auditor, not later than the first day of March each year unless a later date is authorized by the county auditor, all information determined by the county auditor to be necessary for the preparation of the report required by this section.

Effective Date: 08-12-1998; 2008 HB562 06-24-2008



Section 117.39 - Financial reports from any public office.

The auditor of state may require financial reports from any public office showing the condition of all appropriation accounts, the money actually in the treasury to the credit of each fund or account, and any other information he considers proper.

Effective Date: 07-01-1985



Section 117.40 - Refusal to keep accounts.

A public official of a public office, other than a state agency, who knowingly refuses to keep the accounts of his office as prescribed by this chapter or rules adopted by the auditor of state pursuant thereto, or to make the reports required by the auditor of state, may be removed from office on hearing before the court of common pleas in the county in which the office is located. Action for removal may be brought by the attorney general at the request of the auditor of state.

Effective Date: 07-01-1985



Section 117.41 - Unauditable offices.

If the auditor of state or a public accountant auditing a public office determines that the office cannot be audited because its accounts, records, files, or reports have been improperly maintained, the person making the determination may declare the public office to be unauditable. A public office declared to be unauditable shall follow the procedures established by the auditor of state to bring its accounts, records, files, or reports into an auditable condition. If the public office fails to make reasonable efforts and continuing progress to bring its accounts, records, files, or reports into an auditable condition within ninety days after being declared unauditable, the auditor of state shall request legal action pursuant to section 117.42 of the Revised Code to compel the public office to bring its accounts, records, files, or reports into an auditable condition.

Effective Date: 07-01-1985



Section 117.42 - Enforcement powers of attorney general.

Upon request of the auditor of state, the attorney general may file and prosecute to judgment or decree appropriate actions to prevent the unlawful expenditures of public funds, cancel contracts not made in compliance with law, enforce liabilities arising from false certifications or failure to furnish financial reports, secure compliance with this chapter, secure compliance with fiscal, accounting, or budgeting requirements, opinions, or adjustments made in an audit report, secure compliance with the laws, ordinances, rules, and orders pertaining to any public office, and enforce generally the laws relating to the expenditure of public funds. All sums collected as a result of any action taken under this chapter shall be placed in the treasury of the appropriate public office.

Effective Date: 07-01-1985



Section 117.43 - Rules for requirements for accounting and financial reporting for public offices other than state agencies.

(A) The auditor of state may prescribe by rule, requirements for accounting and financial reporting for public offices other than state agencies.

Rules adopted pursuant to this section may refer to publications of government agencies or private organizations recommending systems or standards to be followed in governmental accounting and financial reporting.

(B) Except as otherwise provided in section 126.22 of the Revised Code or as otherwise provided by law, no state agency shall enter into a contract for auditing or accounting services without the approval of the auditor of state except with funds derived from nonpublic sources. The provisions of this section shall not apply to the legislative branch of government.

Effective Date: 07-01-1985



Section 117.44 - Training programs for township fiscal officers, city auditors and village clerks.

To enhance local officials' background and working knowledge of government accounting, budgeting and financing, financial report preparation, and the rules adopted by the auditor of state, the auditor of state shall hold training programs for persons elected for the first time as township fiscal officers, city auditors, and village clerks, between the first day of December and the first day of April immediately following a general election for any of these offices. Similar training may also be provided to any township fiscal officer, city auditor, or village clerk who is appointed to fill a vacancy or who is elected in a special election.

The auditor of state also shall develop and provide an annual training program of continuing education for village clerks.

The auditor of state shall determine the manner, content, and length of the training programs after consultation with appropriate statewide organizations of local governmental officials. The auditor of state shall charge the political subdivisions that the trainees represent a registration fee that will meet actual and necessary expenses of the training, including instructor fees, site acquisition costs, and the cost of course materials. The necessary personal expenses incurred by the officials as a result of attending the training program shall be borne by the political subdivisions they represent.

The auditor of state shall allow any other interested person to attend any of the training programs that the auditor of state holds pursuant to this section; provided, that before attending any such training program, the interested person shall pay to the auditor of state the full registration fee that the auditor of state has set for the training program.

The auditor of state may provide any other appropriate training or educational programs that may be developed and offered by the auditor of state or in collaboration with one or more other state agencies, political subdivisions, or other public or private entities.

There is hereby established in the state treasury the auditor of state training program fund, to be used by the auditor of state for the actual and necessary expenses of any training programs held pursuant to this section, section 117.441, or section 321.46 of the Revised Code. All registration fees collected under this section shall be paid into the fund.

Effective Date: 09-26-2003; 12-20-2005



Section 117.441 - Fiduciary training programs.

The auditor of state shall conduct a fiduciary training program for members and employees of state boards and commissions. The program shall be offered at least annually. The auditor of state shall determine the manner and content of the program and may charge a registration fee to defray the actual and necessary expenses of the program.

Members and employees of state boards and commissions may attend the fiduciary training program offered under this section. If a registration fee is charged for the program, the auditor of state shall deposit it into the auditor of state training program fund established under section 117.44 of the Revised Code.

Effective Date: 09-29-1999



Section 117.45 - Amended and Renumbered RC 126.35.

Effective Date: 09-26-2003; 12-01-2006



Section 117.46 - Performance audit of state agencies.

Each biennium the auditor of state shall conduct a performance audit of a minimum of four state agencies. At least two of the audits shall be of agencies selected from a list comprised of the administrative departments listed in section 121.02 of the Revised Code and the department of education and at least two of the audits shall be of other state agencies. The offices of the attorney general, auditor of state, governor, secretary of state, and treasurer of state and agencies of the legislative and judicial branches shall not be subject to an audit under this section.

The auditor shall select each agency to be audited and shall determine whether to audit the entire agency or a portion of the agency by auditing one or more programs, offices, boards, councils, or other entities within that agency. The auditor shall make the selection and determination in consultation with the governor and the speaker and minority leader of the house of representatives and president and minority leader of the senate.

An audit of a portion of an agency shall be considered an audit of one agency. The authority to audit a portion of an agency in no way limits the auditor's ability to audit an entire agency if it is in the best interest of the state.

The performance audits under this section shall be conducted pursuant to sections 117.01 and 117.13 of the Revised Code. In conducting a performance audit, the auditor of state shall determine the scope of the audit, but shall consider, if appropriate, supervisory and subordinate level operations in the agency.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.

Effective Date: 07-01-1985; 12-01-2006



Section 117.461 - Comment period.

Every state agency audited pursuant to section 117.46 of the Revised Code shall accept comments regarding the performance audit from interested parties. The comment period shall begin on the day following the release date of the audit and shall conclude at the end of the fourteenth day following the release date. The agency shall make all comments available to the public on the twenty-first day following the release date of the audit. The agency shall determine how to accept comments under this section.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.



Section 117.462 - Implementation of recommendations.

(A) A state agency shall implement the recommendations of a performance audit conducted pursuant to section 117.46 of the Revised Code. If an agency does not commence implementation of such recommendations within three months after the end of the comment period for the audit, the agency shall do both of the following:

(1) File a report explaining why the agency has not commenced implementation of the recommendations with the governor, auditor of state, speaker and minority leader of the house of representatives, and president and minority leader of the senate;

(2) Provide testimony explaining why the agency has not commenced implementation of the recommendations to the house of representatives and senate committees dealing primarily with the programs and activities of the agency.

(B) Comments submitted to the agency under section 117.461 of the Revised Code shall be attached to the report required by division (A)(1) of this section.

(C) If an agency does not fully implement an audit recommendation within one year after the end of the comment period for the audit, the agency shall file a report with the governor, auditor, speaker and minority leader of the house of representatives, and president and minority leader of the senate justifying why the recommendation has not or will not be implemented.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.



Section 117.463 - Annual report.

(A) The auditor of state shall annually submit a report in writing to the governor, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate describing both of the following:

(1) Whether state agencies that received performance audits in the immediately preceding year implemented the audit recommendations;

(2) The amount of money saved as a result of the implementation.

(B) The auditor of state shall establish a process for obtaining the information required for the report.

(C) The report shall be submitted no later than the thirtieth day of March of each year.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.



Section 117.47 - Leverage for efficiency, accountability, and performance fund.

There is hereby created in the state treasury the leverage for efficiency, accountability, and performance fund. The auditor of state shall use the fund to make loans to state agencies and local public offices that have applied to and been approved by the auditor of state to receive the loans and to pay the costs of conducting performance audits incurred by the auditor of state. The fund shall consist of money appropriated to it plus the repayments of principal and interest on loans made from the fund. Interest earned on money in the fund shall be credited to the fund.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.

Effective Date: 03-31-1986; 12-01-2006



Section 117.471 - Payment for audit; amount charged.

(A) A state agency or local public office may request from the auditor of state a loan from the fund created in section 117.47 of the Revised Code to pay the auditor of state for a performance audit. The amount loaned shall be the amount charged by the auditor of state for a performance audit under division (B) of this section.

(B) The amount charged for a performance audit of a state agency shall be the same as the amount charged for an audit under division (A)(2) of section 117.13 of the Revised Code. The amount charged for a performance audit of a local public office shall be the same as the amount charged for an audit under division (C)(1) of section 117.13 of the Revised Code.

The amount charged for a performance audit shall include interest on the amount loaned, accrued from the date the audit is completed until the date payment is received by the auditor of state. The interest rate shall be equivalent to the average of the monthly yields for the state treasury asset reserve fund for the time period during which the interest is accruing.

(C) The auditor of state shall provide each state agency or local public office that receives a loan under this section with a statement of the amount due from the agency or office for services performed by the auditor of state, as well as the date on which payment is due to the auditor of state. A local public office's statement shall include the percentage of the total cost chargeable to each fund subject to the performance audit. Payment for a performance audit shall be due one year after the audit is completed.

(D) If the local public office seeking a loan under this section is the office of a county elected official, the local public office applying for the loan must obtain prior approval from the board of county commissioners of the county in which the local public office is located. This approval is required to ensure that the county office being audited and the board of county commissioners are notified that the costs of the loan must be repaid.

(E) All moneys received for repayment of loans and interest under this section shall be paid to the credit of the leverage for efficiency, accountability, and performance fund created in section 117.47 of the Revised Code.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.



Section 117.472 - Failure to make payment.

(A) If the state agency has not repaid the auditor of state by the payment deadline established under section 117.471 of the Revised Code, the auditor of state shall certify to the director of budget and management the amount of the loan plus interest due. The director shall withhold from the state agency the amount certified from funds under the director's control that belong to or are lawfully payable or due to the state agency and that may be used to repay the loan. The director shall promptly pay the amount withheld to the auditor of state.

If the director determines that no funds payable and due to the state agency are available or that insufficient amounts of such funds are available, the director shall withhold and pay to the auditor of state the amounts available and shall continue to withhold funds and pay the auditor of state until the full amount due to the auditor of state is paid.

(B) If a local public office has not repaid the auditor of state by the payment deadline established under section 117.471 of the Revised Code, the auditor of state shall certify to the county auditor the amount of the loan plus interest due. The county auditor shall withhold from the local public office the amount certified from funds under the county auditor's control that belong to or are lawfully payable or due to the local public office and that may be used to repay the loan. The county auditor shall promptly pay the amount withheld to the auditor of state.

If the county auditor determines that no funds payable and due to the local public office are available or that insufficient amounts of such funds are available, the county auditor shall withhold and pay to the auditor of state the amounts available and shall continue to withhold funds and pay the auditor of state until the full amount due to the auditor of state is paid.

(C) All moneys received from the director of budget and management or a county auditor for repayment of loans and interest under this section shall be paid to the state treasury to the credit of the leverage for efficiency, accountability, and performance fund created in section 117.47 of the Revised Code.

Added by 129th General AssemblyFile No.11,SB 4, §1, eff. 4/5/2011.



Section 117.48 - Amended and Renumbered RC 126.38.

Effective Date: 07-01-1985; 12-01-2006



Section 117.49 - Record of land titles.

The document which evidences the vesting of any right, title, or interest in real property, other than public lands, belonging to or used by the state shall be recorded in the office of the county recorder of the county in which it is situated. When recorded, such document and related papers shall be deposited with the auditor of state and kept in his office, except that evidence of title to highway rights-of-way shall be deposited with the director of transportation and kept in his office. The auditor of state shall register the document, except title to highway rights-of-way, in a record system prepared for that purpose and open for inspection by all persons interested.

Effective Date: 07-01-1985



Section 117.50 - Prepare and record deeds.

The auditor of state shall prepare all deeds to be executed by the governor and countersigned by the secretary of state and, before their delivery, record them in his office.

Effective Date: 07-01-1985



Section 117.51 - Custodian of public land records.

The auditor of state shall be the custodian of the field notes, maps, records, documents, papers, and implements relating to or used in the survey of the public lands within the state, which were delivered to the executive of this state by the surveyor of the United States at Detroit, by order of the government of the United States, the records of field notes and other records of papers which have been added thereto, the records of deeds and other records or papers relating to the public lands originally deposited with the governor or secretary of state, and the records, maps, plats, papers, documents, and implements relating to the public lands in the Virginia military district in this state, from the United States land office at Chillicothe. These records and files shall be subject to inspection, and the auditor of state, on demand and tender of the proper fees, shall furnish copies of any of them, certified under his official seal.

Effective Date: 07-01-1985



Section 117.52 - Adjusting amount recoverable for wrongful imprisonment.

The auditor of state shall make the adjustment, as described in section 2743.49 of the Revised Code, of the amount that a wrongfully imprisoned individual, in an action brought in the court of claims pursuant to section 2743.48 of the Revised Code, may receive for each full year or part of a year of imprisonment and shall perform all of the functions relating to that adjustment as specified in section 2743.49 of the Revised Code.

Effective Date: 04-09-2003



Section 117.53 - Audit statement regarding adoption of anti-harassment policy.

When conducting an audit under section 117.11 of the Revised Code of a city, local, exempted village, or joint vocational school district, or a community school established under Chapter 3314. of the Revised Code, the auditor of state shall identify whether the school district or community school has adopted an anti-harassment policy in accordance with section 3313.666 of the Revised Code. This determination shall be recorded in the audit report. The auditor of state shall not prescribe the content or operation of any anti-harassment policy adopted by a school district or community school.

Effective Date: 03-30-2008






Chapter 118 - LOCAL FISCAL EMERGENCIES

Section 118.01 - Local fiscal emergency definitions.

As used in this chapter:

(A) "Advance tax payment notes" means the notes authorized by section 118.24 of the Revised Code.

(B) "Appropriation measure" means any appropriation measure, amendment of an appropriation measure, or supplement to an appropriation measure of a municipal corporation, county, or township referred to in sections 5705.38 and 5705.40 of the Revised Code and any other action of a municipal corporation, county, or township authorizing expenditure of money not previously included in any appropriation measure.

(C) "Bond anticipation notes" means notes issued in anticipation of the issuance of bonds.

(D) "Certificate of estimated resources" means the official certificate of estimated resources of the county budget commission and amendments of the certificate certified to the municipal corporation, county, or township as provided for in Chapter 5705. of the Revised Code.

(E) "Commission" means a financial planning and supervision commission created by section 118.05 of the Revised Code with respect to a municipal corporation, county, or township.

(F) "Construction funds" means proceeds from the sale of debt obligations restricted by law or pursuant to the proceedings for the issuance of such debt obligations to use for permanent improvements as defined in division (E) of section 5705.01 of the Revised Code, including acquisition, construction, or extension of public utilities, and moneys from any other sources restricted to such purpose.

(G) "County auditor" means the county auditor with whom tax budgets of the municipal corporation, county, or township are to be filed in accordance with section 5705.30 of the Revised Code.

(H) "County budget commission" means the county budget commission to which the tax budget of the municipal corporation, county, or township is to be submitted in accordance with section 5705.31 of the Revised Code.

(I) "Current revenue notes" means debt obligations described in section 133.10 or Chapter 5705. of the Revised Code or any other debt obligations issued to obtain funds for current operating expenses.

(J) "Debt limits" means the limitations on net indebtedness provided in sections 133.05, 133.07, and 133.09 of the Revised Code, and also includes the limitation, known as the "indirect debt limit," upon the issuance of unvoted bonds, notes, or certificates of indebtedness resulting from the ten-mill limitation provided for in section 5705.02 of the Revised Code.

(K) "Debt obligations" means bonds, notes, certificates of indebtedness, bond anticipation notes, current revenue notes, local government fund notes, or other obligations issued or incurred in borrowing money, or to renew, refund, fund, or refinance, or issued in exchange for, such obligations, and any interest coupons pertaining thereto other than bonds or other obligations issued under authority of Section 13 of Article VIII, Ohio Constitution.

(L) "Default" means failure to pay the principal of or the interest on a debt obligation, or failure to make other payment to be made to the holder or owner of a debt obligation, in the full amount and at the time provided for in the contractual commitment with respect thereto, unless the time for such payment has been extended by the owner or holder of the debt obligation without penalty or premium and without the effect of subjecting the municipal corporation, county, or township to the initiation of remedies pertaining to such debt obligation or other debt obligations.

(M) "Deficit fund" means the general fund or any special fund that, as at the time indicated, has a deficit balance or a balance that is less than the amount required to be in such fund pursuant to law or pursuant to contractual requirements, demonstrating that over a period of time expenditures charged or chargeable to the fund have exceeded moneys credited to the fund, or that moneys credited to the fund have not been in the amounts required by law or contractual requirements.

(N) "Effective financial accounting and reporting system" means an accounting and reporting system fully in compliance with the requirements prescribed by and pursuant to Chapter 117. of the Revised Code, with such modifications and supplements as are to be provided pursuant to this chapter in order to meet and deal with the fiscal emergency, provide to the auditor of state, the commission, the financial supervisor, and the county budget commission the information needed to carry out their functions, and better ensure the implementation of the financial plan.

(O) "Financial plan" means the financial plan approved by the commission in accordance with section 118.06 of the Revised Code, as it may from time to time be amended in accordance with this chapter.

(P) "Financial supervisor" means the auditor of state.

(Q) "Fiscal emergency" means the existence of fiscal emergency conditions determined as provided in section 118.04 of the Revised Code.

(R) "Fiscal emergency conditions" means any of the events or occurrences described in section 118.03 of the Revised Code.

(S) "Fiscal emergency period" means the period of time commencing on the date when the determination of a fiscal emergency is made by the auditor of state pursuant to section 118.04 of the Revised Code and ending when the determination of termination is made and certified pursuant to section 118.27 of the Revised Code.

(T) "Fiscal watch" means the existence of fiscal watch conditions as determined in accordance with section 118.022 of the Revised Code.

(U) "Fiscal officer" means the fiscal officer of the municipal corporation, county, or township as defined in division (D) of section 5705.01 of the Revised Code.

(V) "Fringe benefits" means expenditures for goods and services furnished to municipal, county, or township officers or employees by the municipal corporation, county, or township, including, but not limited to, such benefits as food, temporary housing, and clothing, and the provision of pension, retirement, disability, hospitalization, health care, insurance, or other benefits to employees requiring the advance payment of money other than directly to employees or other beneficiaries, or the deposit or reservation of money for such purpose.

(W) "General fund" means the fund referred to in division (A) of section 5705.09 of the Revised Code.

(X) "General fund budget" means aggregate revenues available in the general fund during the applicable fiscal year as shown by the certificate of estimated resources.

(Y) "Mayor" means the officer of the municipal corporation designated as such by law or the chief executive officer under the charter of the municipal corporation.

(Z) "Payroll" means compensation due and payable to employees of the municipal corporation, county, or township, other than fringe benefits.

(AA) "Revenue estimates" means the estimates of revenue receipts to the credit of the general fund and special funds as estimated and supplemented, modified, or amended by the municipal corporation, county, or township, or the county budget commission.

(BB) "Special funds" means any of the funds, other than the general fund, referred to in sections 5705.09 and 5705.12 of the Revised Code, and includes any fund created from the issuance of debt obligations pursuant to Section 3 or 12 of Article XVIII, Ohio Constitution, and any fund created in connection with the issuance of debt obligations to provide moneys for the payment of principal or interest, reserves therefor, or reserves or funds for repair, maintenance, or improvements.

(CC) "Tax budget" means the tax budget provided for in section 5705.28 of the Revised Code.

Effective Date: 06-30-1999



Section 118.02 - Requiring fiscal integrity of municipal corporations, counties, and townships.

(A) Pursuant to the authority of the general assembly to provide for the public health, safety, and welfare and to limit and restrict the powers of municipal corporations, counties, and townships to borrow money, contract debts, and levy taxes to prevent the abuse of such powers and to require reports and examination of their financial condition, transactions, operations, and undertakings, it is hereby declared to be the public policy and a public purpose of the state to require fiscal integrity of municipal corporations, counties, and townships so that they may provide for the health, safety, and welfare of their citizens, pay when due principal and interest on their debt obligations, meet financial obligations to their employees, vendors, and suppliers, and provide for proper financial accounting procedures, budgeting, and taxing practices. The failure of a municipal corporation, county, or township to so act is hereby determined to affect adversely the health, safety, and welfare not only of the people of the municipal corporation, county, or township but also of other people of the state. It is further determined that the fiscal emergency conditions described in division (A) of section 118.03 of the Revised Code result from and constitute abuses of the powers of a municipal corporation, county, or township to borrow money, contract debts, and levy taxes, and that such conditions impair and threaten the health, safety, and welfare of the people of the state within and beyond the municipal corporation, county, or township.

(B) The intention of the general assembly, under this chapter, is to enact procedures, provide powers, and impose restrictions to assure fiscal integrity of municipal corporations, counties, and townships, as set out in division (A) of this section, while leaving principal responsibility for the conduct of the affairs of a municipal corporation, county, or township in the charge of its duly elected officials and leaving to their discretion the choices for and manner of expenditures of available revenues, consistent with the requirements for satisfying the public policy and purpose herein set forth.

(C) Unless otherwise indicated, the provisions of this chapter are supplemental to other provisions of law, including Chapters 133. and 5705., sections 717.15 and 717.16, and other provisions of the Revised Code, and to the charter, ordinances, and resolutions of the municipal corporation, county, or township, consistent with this chapter. Any provisions of Chapters 133. and 5705., sections 717.15 and 717.16, or other provisions of the Revised Code, and the charter, ordinances, or resolutions of the municipal corporation, county, or township may be utilized in the issuance of debt obligations under this chapter. The provisions of this chapter prevail over such other provisions of law and the charter, ordinances, or resolutions of the municipal corporation, county, or township to the extent of any conflict or inconsistency between this chapter and such other laws, charter, ordinances, or resolutions.

Effective Date: 09-03-1996



Section 118.021 - Initiating fiscal watch review.

A municipal corporation, county, or township may undergo a fiscal watch review to determine whether it is approaching a state of fiscal emergency. A fiscal watch review shall be initiated by a written request to the auditor of state from the mayor of the municipal corporation, or the presiding officer of the legislative authority of the municipal corporation when authorized by a majority of the members of the legislative authority; from a board of county commissioners, or the county executive of a county formed under Chapter 302. of the Revised Code; or from a board of township trustees; or may be initiated by the auditor of state. The auditor of state shall acknowledge receipt of a written request for a fiscal watch review by sending a copy of it, stamped with the date received by the auditor of state's office, to the public official or board requesting a review.

Effective Date: 09-03-1996



Section 118.022 - Conditions constituting grounds for fiscal watch.

(A) Any one of the following conditions constitutes grounds for a fiscal watch:

(1) The existence of either of the following situations:

(a) All accounts that were due and payable from the general fund of a municipal corporation, county, or township at the end of the preceding fiscal year that had been due and payable for at least thirty days at the end of the fiscal year or to which a penalty was added for failure to pay by the end of the fiscal year, less the year-end balance in the general fund, exceeded one-twelfth of the general fund budget for that year.

(b) All accounts that were due and payable at the end of the preceding fiscal year from all funds of the municipal corporation, county, or township and that had been due and payable for at least thirty days at the end of the fiscal year or to which a penalty was added for failure to pay by the end of the fiscal year, less the year-end balance in the general fund and in the respective special funds available to pay those accounts, exceeded one-twelfth of the available revenues during the preceding fiscal year, excluding nonrecurring receipts, of the general fund and of all special funds from which those accounts are payable.

(2) The aggregate of deficit amounts of all deficit funds at the end of the preceding fiscal year, less the total of any year-end balance in the general fund and in any special fund that may be transferred as provided in section 5705.14 of the Revised Code to meet that deficit, exceeded one-twelfth of the total of the general fund budget for that year and the receipts to those deficit funds during that year other than from transfers from the general fund.

(3) At the end of the preceding fiscal year, moneys and marketable investments in or held for the unsegregated treasury of the municipal corporation, county, or township, minus outstanding checks and warrants, were less in amount than the aggregate of the positive balances of the general fund and those special funds, the purposes of which the unsegregated treasury is held to meet, and that deficiency exceeded one-twelfth of the total amount received into the unsegregated treasury during the preceding fiscal year.

(4) Based on an examination of the financial forecast approved by the legislative authority of a municipal corporation, county, or township, the auditor of state certifies that the general fund deficit at the end of the current fiscal year will exceed one-twelfth of the general fund revenue from the preceding fiscal year.

(B) As used in this section, "accounts" includes, but is not limited to, final judgments, fringe benefits payments due and payable, amounts due and payable to persons and other governmental entities, and any interest and penalties on those judgments, payments, or amounts. Accounts that are due and payable do not include any account, or portion of any account, that is being contested in good faith.

Effective Date: 05-30-2002



Section 118.023 - Declaring existence of fiscal watch; financial recovery plan.

(A) Upon determining that one or more of the conditions described in section 118.022 of the Revised Code are present, the auditor of state shall issue a written declaration of the existence of a fiscal watch to the municipal corporation, county, or township and the county budget commission. The fiscal watch shall be in effect until the auditor of state determines that none of the conditions are any longer present and cancels the watch, or until the auditor of state determines that a state of fiscal emergency exists. The auditor of state, or a designee, shall provide such technical and support services to the municipal corporation, county, or township after a fiscal watch has been declared to exist as the auditor of state considers necessary.

(B) Within one hundred twenty days after the day a written declaration of the existence of a fiscal watch is issued under division (A) of this section, the mayor of the municipal corporation, the board of county commissioners of the county, or the board of township trustees of the township for which a fiscal watch was declared shall submit to the auditor of state a financial recovery plan that shall identify actions to be taken to eliminate all of the conditions described in section 118.022 of the Revised Code, and shall include a schedule detailing the approximate dates for beginning and completing the actions and a five-year forecast reflecting the effects of the actions. The financial recovery plan also shall evaluate the feasibility of entering into shared services agreements with other political subdivisions for the joint exercise of any power, performance of any function, or rendering of any service, if so authorized by statute. The financial recovery plan is subject to review and approval by the auditor of state. The auditor of state may extend the amount of time by which a financial recovery plan is required to be filed, for good cause shown.

(C) If a feasible financial recovery plan for a municipal corporation, county, or township for which a fiscal watch was declared is not submitted within the time period prescribed by division (B) of this section, or within any extension of time thereof, the auditor of state shall declare that a fiscal emergency condition exists under section 118.04 of the Revised Code in the municipal corporation, county, or township.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-03-1996



Section 118.025 - Guidelines for identifying potential for declarations of fiscal watch or fiscal emergency; declaration of fiscal caution.

(A) The auditor of state shall develop guidelines for identifying fiscal practices and budgetary conditions of municipal corporations, counties, and townships that, if uncorrected, could result in a future declaration of a fiscal watch or fiscal emergency.

(B) If the auditor of state determines that a municipal corporation, county, or township is engaging in any of those practices or that any of those conditions exist, the auditor of state may declare the municipal corporation, county, or township to be under a fiscal caution.

(C) When the auditor of state declares a fiscal caution, the auditor of state shall promptly notify the municipal corporation, county, or township of that declaration and shall request the municipal corporation, county, or township to provide written proposals for discontinuing or correcting the fiscal practices or budgetary conditions that prompted the declaration and for preventing the municipal corporation, county, or township from experiencing further fiscal difficulties that could result in a declaration of fiscal watch or fiscal emergency.

(D) The auditor of state, or a designee, may visit and inspect any municipal corporation, county, or township that is declared to be under a fiscal caution. The auditor of state may provide technical assistance to the municipal corporation, county, or township in implementing proposals to eliminate the practices or budgetary conditions that prompted the declaration of fiscal caution and may make recommendations concerning those proposals.

(E) If the auditor of state finds that a municipal corporation, county, or township declared to be under a fiscal caution has not made reasonable proposals or otherwise taken action to discontinue or correct the fiscal practices or budgetary conditions that prompted the declaration of fiscal caution, and if the auditor of state considers it necessary to prevent further fiscal decline, the auditor of state may determine that the municipal corporation, county, or township should be in a state of fiscal watch.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 118.03 - Fiscal emergency conditions.

(A) Any one of the following constitutes a fiscal emergency condition of a municipal corporation, county, or township:

(1) The existence, at the time of the determination by the auditor of state under section 118.04 of the Revised Code, of a default on any debt obligation for more than thirty days.

(2) The existence, at the time of the determination by the auditor of state under section 118.04 of the Revised Code, of a failure for lack of cash in the funds to make payment of all payroll to employees of the municipal corporation, county, or township in the amounts and at the times required by law, ordinances, resolutions, or agreements, which failure of payment has continued:

(a) For more than thirty days after such time for payment, or

(b) Beyond a period of extension, or beyond the expiration of ninety days from the original time for payment, whichever first occurs, if the time for payment has been extended for more than thirty days by the written consent of at least two-thirds of the employees affected by such failure to pay, acting individually or by their duly authorized representatives. The failure of one county office, board, or commission to meet payroll does not in itself constitute a fiscal emergency.

(3) An increase, by action of the county budget commission pursuant to division (D) of section 5705.31 of the Revised Code, in the minimum levy of the municipal corporation, county, or township for the current or next fiscal year which results in a reduction in the minimum levies for one or more other subdivisions or taxing districts.

(4) The existence of a condition in which all accounts that, at the end of its preceding fiscal year, were due and payable from the general fund and that either had been due and payable for at least thirty days at the end of the fiscal year or to which a penalty has been added for failure to pay by the end of the fiscal year, including, but not limited to, final judgments, fringe benefits payments due and payable, and amounts due and payable to persons and other governmental entities and including any interest and penalties thereon, less the year-end balance in the general fund, exceeded one-sixth of the general fund budget for that year, or in which all accounts that, at the end of its preceding fiscal year, were due and payable from all funds of the municipal corporation, county, or township and that either had been due and payable for at least thirty days as at the end of the fiscal year or to which a penalty has been added for failure to pay by the end of the fiscal year, less the year-end balance in the general fund and in the respective special funds lawfully available to pay such accounts, exceeded one-sixth of the available revenues during the preceding fiscal year, excluding nonrecurring receipts, of the general fund and of all special funds from which such accounts lawfully are payable. Accounts due and payable shall not include any account, or portion thereof, that is being contested in good faith.

(5) The existence of a condition in which the aggregate of deficit amounts of all deficit funds at the end of its preceding fiscal year, less the total of any year-end balance in the general fund and in any special fund that may be transferred as provided in section 5705.14 of the Revised Code to meet such deficit, exceeded one-sixth of the total of the general fund budget for that year and the receipts to those deficit funds during that year other than from transfers from the general fund.

(6) The existence of a condition in which, at the end of the preceding fiscal year, moneys and marketable investments in or held for the unsegregated treasury of the municipal corporation, county, or township, minus outstanding checks and warrants, were less in amount than the aggregate of the positive balances of the general fund and those special funds the purposes of which the unsegregated treasury is held to meet, and such deficiency exceeded one-sixth of the total amount received into the unsegregated treasury during the preceding fiscal year.

(B) Any year-end condition described in division (A)(4), (5), or (6) of this section shall not constitute a fiscal emergency condition if the municipal corporation, county, or township clearly demonstrates to the satisfaction of the auditor of state prior to the time of the auditor of state's determination that such condition no longer exists at the time of the determination pursuant to section 118.04 of the Revised Code. For the purpose of such demonstration, there shall be taken into account all accounts payable past due for sixty days or subject to penalty, deficit amounts of deficit funds, and positive balances as at the time of such demonstration, rather than at the end of the fiscal year, and there shall be taken into account the moneys and marketable securities in the treasury of the municipal corporation, county, or township at the time of such demonstration that are, in the case of division (A)(4) of this section, held for the general fund and those respective special funds that are lawfully available to pay such accounts, in the case of division (A)(5) of this section, held for the general fund or any special fund that may be transferred as provided in section 5705.14 of the Revised Code to meet such deficit, and in the case of division (A)(6) of this section, held to meet such positive balances, but in each case, that are not encumbered or held for other than such respective purposes; provided that changes from the year end condition resulting from transfers not authorized pursuant to Chapter 5705. of the Revised Code, borrowings or advances between funds, segregation of treasury moneys or investments, and similar adjustments, shall not be taken into account to demonstrate improvement in any fiscal emergency condition. Unless the determination by the auditor of state occurs more than four months following the end of such fiscal year, upon the request by and substantial showing of the municipal corporation, county, or township that it has taken steps to remove such condition within four months, the auditor shall postpone a determination as to a condition under division (A)(4), (5), or (6) of this section as to which such substantial showing is made until the expiration of four months following the end of such fiscal year, but the auditor of state shall not postpone the determination as to division (A)(1), (2), or (3) of this section.

(C) Neither the time periods nor the amounts used in division (A) of this section to determine what constitutes a fiscal emergency condition of a municipal corporation, county, or township for purposes of this chapter authorize actions otherwise contrary to law or any agreement of the municipal corporation, county, or township.

Effective Date: 09-03-1996



Section 118.04 - Determining existence of fiscal emergency condition.

(A) The existence of a fiscal emergency condition constitutes a fiscal emergency. The existence of fiscal emergency conditions shall be determined by the auditor of state. Such determination, for purposes of this chapter, may be made only upon the filing with the auditor of state of a written request for such a determination by the governor, by the county budget commission, by the mayor of the municipal corporation, or by the presiding officer of the legislative authority of the municipal corporation when authorized by a majority of the members of such legislative authority, by the board of county commissioners, or by the board of township trustees, or upon initiation by the auditor of state. The request may designate in general or specific terms, but without thereby limiting the determination thereto, the condition or conditions to be examined to determine whether they constitute fiscal emergency conditions. Promptly upon receipt of such written request, or upon initiation by the auditor of state, the auditor of state shall transmit copies of such request or a written notice of such initiation to the mayor and the presiding officer of the legislative authority of the municipal corporation or to the board of county commissioners or the board of township trustees by personal service or certified mail. Such determinations shall be set forth in written reports and supplemental reports, which shall be filed with the mayor, fiscal officer, and presiding officer of the legislative authority of the municipal corporation, or with the board of county commissioners or the board of township trustees, and with the treasurer of state, secretary of state, governor, director of budget and management, and county budget commission, within thirty days after the request. The auditor of state shall so file an initial report immediately upon determining the existence of any fiscal emergency condition.

(B) In making such determination, the auditor of state may rely on reports or other information filed or otherwise made available by the municipal corporation, county, or township, accountants' reports, or other sources and data the auditor of state considers reliable for such purpose. As to the status of funds or accounts, a determination that the amounts stated in section 118.03 of the Revised Code are exceeded may be made without need for determination of the specific amount of the excess. The auditor of state may engage the services of independent certified or registered public accountants, including public accountants engaged or previously engaged by the municipal corporation, county, or township, to conduct audits or make reports or render such opinions as the auditor of state considers desirable with respect to any aspect of the determinations to be made by the auditor of state.

(C) A determination by the auditor of state under this section that a fiscal emergency condition does not exist is final and conclusive and not appealable. A determination by the auditor of state under this section that a fiscal emergency exists is final, except that the mayor of any municipal corporation affected by a determination of the existence of a fiscal emergency condition under this section, when authorized by a majority of the members of the legislative authority, or the board of county commissioners or board of township trustees, may appeal the determination of the existence of a fiscal emergency condition to the court of appeals having territorial jurisdiction over the municipal corporation, county, or township. The appeal shall be heard expeditiously by the court of appeals and for good cause shown shall take precedence over all other civil matters except earlier matters of the same character. Notice of such appeal must be filed with the auditor of state and such court within thirty days after certification by the auditor of state to the mayor and presiding officer of the legislative authority of the municipal corporation or to the board of county commissioners or board of township trustees as provided for in division (A) of this section. In such appeal, determinations of the auditor of state shall be presumed to be valid and the municipal corporation, county, or township shall have the burden of proving, by clear and convincing evidence, that each of the determinations made by the auditor of state as to the existence of a fiscal emergency condition under section 118.03 of the Revised Code was in error. If the municipal corporation, county, or township fails, upon presentation of its case, to prove by clear and convincing evidence that each such determination by the auditor of state was in error, the court shall dismiss the appeal. The municipal corporation, county, or township and the auditor of state may introduce any evidence relevant to the existence or nonexistence of such fiscal emergency conditions at the times indicated in the applicable provisions of divisions (A) and (B) of section 118.03 of the Revised Code. The pendency of any such appeal shall not affect or impede the operations of this chapter; no restraining order, temporary injunction, or other similar restraint upon actions consistent with this chapter shall be imposed by the court or any court pending determination of such appeal; and all things may be done under this chapter that may be done regardless of the pendency of any such appeal. Any action taken or contract executed pursuant to this chapter during the pendency of such appeal is valid and enforceable among all parties, notwithstanding the decision in such appeal. If the court of appeals reverses the determination of the existence of a fiscal emergency condition by the auditor of state, the determination no longer has any effect, and any procedures undertaken as a result of the determination shall be terminated.

(D) All expenses incurred by the auditor of state relating to a determination or termination of a fiscal emergency under this section , a fiscal watch under section 118.021 of the Revised Code, or a fiscal caution under section 118.025 of the Revised Code, including providing technical and support services, shall be reimbursed from an appropriation for that purpose. If necessary, the controlling board may provide sufficient funds for these purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-03-1996



Section 118.05 - Financial planning and supervision commission.

(A) Pursuant to the powers of the general assembly and for the purposes of this chapter, upon the occurrence of a fiscal emergency in any municipal corporation, county, or township, as determined pursuant to section 118.04 of the Revised Code, there is established, with respect to that municipal corporation, county, or township, a body both corporate and politic constituting an agency and instrumentality of the state and performing essential governmental functions of the state to be known as the "financial planning and supervision commission for ............... (name of municipal corporation, county, or township)," which, in that name, may exercise all authority vested in such a commission by this chapter. Except as otherwise provided in division (L) of this section, a separate commission is established with respect to each municipal corporation, county, or township as to which there is a fiscal emergency as determined under this chapter.

(B) A commission shall consist of the following voting members:

(1) Four ex officio members: the treasurer of state; the director of budget and management; in the case of a municipal corporation, the mayor of the municipal corporation and the presiding officer of the legislative authority of the municipal corporation; in the case of a county, the president of the board of county commissioners and the county auditor; and in the case of a township, a member of the board of township trustees and the county auditor.

The treasurer of state may designate a deputy treasurer or director within the office of the treasurer of state or any other appropriate person who is not an employee of the treasurer of state's office; the director of budget and management may designate an individual within the office of budget and management or any other appropriate person who is not an employee of the office of budget and management; the presiding officer of the legislative authority of the municipal corporation may designate any other member of the legislative authority; the board of county commissioners may designate any other member of the board or the fiscal officer of the county; and the board of township trustees may designate any other member of the board or the fiscal officer of the township to attend the meetings of the commission when the ex officio member is absent or unable for any reason to attend. A designee, when present, shall be counted in determining whether a quorum is present at any meeting of the commission and may vote and participate in all proceedings and actions of the commission. The designations shall be in writing, executed by the ex officio member or entity making the designation, and filed with the secretary of the commission. The designations may be changed from time to time in like manner, but due regard shall be given to the need for continuity.

(2) If a municipal corporation, county, or township has a population of at least one thousand, three members nominated and appointed as follows:

The mayor and presiding officer of the legislative authority of the municipal corporation, the board of county commissioners, or the board of township trustees shall, within ten days after the determination of the fiscal emergency by the auditor of state under section 118.04 of the Revised Code, submit in writing to the governor the nomination of five persons agreed to by them and meeting the qualifications set forth in this division. If the governor is not satisfied that at least three of the nominees are well qualified, the governor shall notify the mayor and presiding officer, or the board of county commissioners, or the board of township trustees to submit in writing, within five days, additional nominees agreed upon by them, not exceeding three. The governor shall appoint three members from all the agreed-upon nominees so submitted or a lesser number that the governor considers well qualified within thirty days after receipt of the nominations, and shall fill any remaining positions on the commission by appointment of any other persons meeting the qualifications set forth in this division. All appointments by the governor shall be made with the advice and consent of the senate. Each of the three appointed members shall serve during the life of the commission, subject to removal by the governor for misfeasance, nonfeasance, or malfeasance in office. In the event of the death, resignation, incapacity, removal, or ineligibility to serve of an appointed member, the governor, pursuant to the process for original appointment, shall appoint a successor.

Each appointed member shall be an individual:

(a) Who has knowledge and experience in financial matters, financial management, or business organization or operations;

(b) Whose residency, office, or principal place of professional or business activity is situated within the municipal corporation, county, or township;

(c) Who shall not become a candidate for elected public office while serving as a member of the commission.

(C) Immediately after appointment of the initial appointed members of the commission, the governor shall call the first meeting of the commission and shall cause written notice of the time, date, and place of the first meeting to be given to each member of the commission at least forty-eight hours in advance of the meeting.

(D) The director of budget and management shall serve as chairperson of the commission. The commission shall elect one of its members to serve as vice-chairperson and may appoint a secretary and any other officers, who need not be members of the commission, it considers necessary. The chairperson may remove a member appointed by the governor if that member fails to attend three consecutive meetings. In that event, the governor shall fill the vacancy in the same manner as the original appointment.

(E) The commission may adopt and alter bylaws and rules, which shall not be subject to section 111.15 or Chapter 119. of the Revised Code, for the conduct of its affairs and for the manner, subject to this chapter, in which its powers and functions shall be exercised and embodied.

(F) Four members of a commission established pursuant to divisions (B)(1) and (2) of this section constitute a quorum of the commission. The affirmative vote of a majority of the members of the commission is necessary for any action taken by vote of the commission. No vacancy in the membership of the commission shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the commission. Members of the commission, and their designees, are not disqualified from voting by reason of the functions of the other office they hold and are not disqualified from exercising the functions of the other office with respect to the municipal corporation, county, or township, its officers, or the commission.

(G) The auditor of state shall serve as the "financial supervisor" to the commission unless the auditor of state elects to contract for that service. As used in this chapter, "financial supervisor" means the auditor of state.

(H) At the request of the commission, the auditor of state shall designate employees of the auditor of state's office to assist the commission and the financial supervisor and to coordinate the work of the auditor of state's office and the financial supervisor. Upon the determination of a fiscal emergency in any municipal corporation, county, or township, the municipal corporation, county, or township shall provide the commission with such reasonable office space in the principal building housing city, county, or township government, where feasible, as it determines is necessary to carry out its duties under this chapter.

(I) The financial supervisor, the members of the commission, the auditor of state, and any person authorized to act on behalf of or assist them shall not be personally liable or subject to any suit, judgment, or claim for damages resulting from the exercise of or failure to exercise the powers, duties, and functions granted to them in regard to their functioning under this chapter, but the commission, the financial supervisor, the auditor of state, and those other persons shall be subject to mandamus proceedings to compel performance of their duties under this chapter and with respect to any debt obligations issued pursuant or subject to this chapter.

(J) At the request of the commission, the administrative head of any state agency shall temporarily assign personnel skilled in accounting and budgeting procedures to assist the commission or the financial supervisor in its duties as financial supervisor.

(K) The appointed members of the commission are not subject to section 102.02 of the Revised Code. Each appointed member of the commission shall file with the commission a signed written statement setting forth the general nature of sales of goods, property, or services or of loans to the municipal corporation, county, or township with respect to which that commission is established, in which the appointed member has a pecuniary interest or in which any member of the appointed member's immediate family, as defined in section 102.01 of the Revised Code, or any corporation, partnership, or enterprise of which the appointed member is an officer, director, or partner, or of which the appointed member or a member of the appointed member's immediate family, as so defined, owns more than a five per cent interest, has a pecuniary interest, and of which sale, loan, or interest such member has knowledge. The statement shall be supplemented from time to time to reflect changes in the general nature of any such sales or loans.

(L) A commission is not established with respect to any village or township with a population of less than one thousand as of the most recent federal decennial census. Upon the occurrence of a fiscal emergency in such a village or township, the auditor of state shall serve as the financial supervisor of the village or township and shall have all the powers and responsibilities of a commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 118.06 - Submission of detailed financial plan.

(A) Within one hundred twenty days after the first meeting of the commission, the mayor of the municipal corporation or the board of county commissioners or board of township trustees shall submit to the commission a detailed financial plan, as approved or amended and approved by ordinance or resolution of the legislative authority, containing the following:

(1) Actions to be taken by the municipal corporation, county, or township to:

(a) Eliminate all fiscal emergency conditions determined to exist pursuant to section 118.04 of the Revised Code;

(b) Satisfy any judgments, past due accounts payable, and all past due and payable payroll and fringe benefits;

(c) Eliminate the deficits in all deficit funds;

(d) Restore to construction funds and other special funds moneys from such funds that were used for purposes not within the purposes of such funds, or borrowed from such construction funds by the purchase of debt obligations of the municipal corporation, county, or township with the moneys of such funds, or missing from the construction funds or such special funds and not accounted for;

(e) Balance the budgets, avoid future deficits in any funds, and maintain current payments of payroll, fringe benefits, and all accounts;

(f) Avoid any fiscal emergency condition in the future;

(g) Restore the ability of the municipal corporation, county, or township to market long-term general obligation bonds under provisions of law applicable to municipal corporations, counties, or townships generally.

(2) The legal authorities permitting the municipal corporation, county, or township to take the actions enumerated pursuant to division (A)(1) of this section;

(3) The approximate dates of the commencement, progress upon, and completion of the actions enumerated pursuant to division (A)(1) of this section, a five-year forecast reflecting the effects of those actions, and a reasonable period of time expected to be required to implement the plan. The municipal corporation, county, or township, in consultation with the commission and the financial supervisor, shall prepare a reasonable time schedule for progress toward and achievement of the requirements for the financial plan and the financial plan shall be consistent with that time schedule.

(4) The amount and purpose of any issue of debt obligations that will be issued, together with assurances that any such debt obligations that will be issued will not exceed debt limits supported by appropriate certifications by the fiscal officer of the municipal corporation, county, or township and the county auditor;

(5) Assurances that the municipal corporation, county, or township will establish monthly levels of expenditures and encumbrances pursuant to division (B)(2) of section 118.07 of the Revised Code;

(6) Assurances that the municipal corporation, county, or township will conform to statutes with respect to tax budgets and appropriation measures;

(7) The detail, the form, and the supporting information that the commission may direct;

(8) An evaluation of the feasibility of entering into shared services agreements with other political subdivisions for the joint exercise of any power, performance of any function, or rendering of any service, if so authorized by statute.

(B) The financial plan developed pursuant to division (A) of this section shall be filed with the financial supervisor and the financial planning and supervision commission and shall be updated annually. After consultation with the financial supervisor, the commission shall either approve or reject any initial or subsequent financial plan. If the commission rejects the initial or any subsequent financial plan, it shall forthwith inform the mayor and legislative authority of the municipal corporation or the board of county commissioners or board of township trustees of the reasons for its rejection. Within thirty days after the rejection of any plan, the mayor with the approval of the legislative authority by the passage of an ordinance or resolution, or the board of county commissioners or board of township trustees, shall submit another plan meeting the requirements of divisions (A)(1) to (7) of this section, to the commission and the financial supervisor for approval or rejection by the commission.

(C) Any initial or subsequent financial plan passed by the municipal corporation, county, or township shall be approved by the commission if it complies with divisions (A)(1) to (7) of this section, and if the commission finds that the plan is bona fide and can reasonably be expected to be implemented within the period specified in the plan.

(D) Any financial plan may be amended subsequent to its adoption in the same manner as the passage and approval of the initial or subsequent plan pursuant to divisions (A) to (C) of this section.

(E) If a municipal corporation, county, or township fails to submit a financial plan as required by this section, or fails to substantially comply with an approved financial plan, upon certification of the commission, the commission shall notify the office of budget and management and all state funding for that municipal corporation, county, or township other than benefit assistance to individuals shall be withheld until subsequent notification from the commission to the office of budget and management that a feasible plan has been submitted and approved or substantial compliance with the plan has been achieved, as the case may be. Upon receipt of the subsequent notification, the office of budget and management shall release all funds withheld from the political subdivision under this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-03-1996



Section 118.07 - Commission or financial supervisor - powers and duties.

(A) The financial planning and supervision commission, or when authorized by the commission, the financial supervisor, shall have the following powers, duties, and functions:

(1) To review all tax budgets, tax levy ordinances, bond and note ordinances or resolutions, appropriation measures of the municipal corporation, county, or township, and certificates of estimated resources to require that such are consistent with the financial plan and a balanced appropriation budget for the current fiscal year, and any supporting information upon which the financial plan and balanced appropriation budget has been developed and based, and to determine whether revenue estimates and estimates of expenditures and appropriations will result in a balanced budget;

(2) To inspect and secure copies of any document, ordinance, resolution, or instrument pertaining to the effective financial accounting and reporting system, debt obligations, debt limits, financial plan, balanced appropriation budgets, appropriation measures, report of audit, statement or invoice, or other worksheet or record of the municipal corporation, county, or township; provided that any attorney-client privilege shall remain inviolate;

(3) To inspect and secure copies of any document, instrument, certification, records of proceedings, or other worksheet or records of the bureau, county budget commission, county auditor, or other official or employee of the municipal corporation, county, or township or other political subdivision, unit, or agency of government of the state;

(4) To review, revise, and approve determinations and certifications affecting the municipal corporation, county, or township made by the county budget commission or county auditor pursuant to Chapter 5705. of the Revised Code to ensure such determinations and certifications are consistent with the laws of the state;

(5) To bring civil actions, including mandamus, to enforce this chapter;

(6) To approve the amount and purpose of any issue of debt obligations;

(7) To authenticate and assist the appropriate officers of the municipal corporation, county, or township in the delivery of debt obligations of the municipal corporation, county, or township;

(8) To consult with the officials of the municipal corporation, county, or township and the auditor of state regarding any necessary or appropriate steps to bring the books of account, accounting systems, and financial procedures and reports of the municipal corporation, county, or township into compliance with requirements prescribed by the auditor of state, and regarding desirable modifications and supplementary systems and procedures pertinent to the municipal corporation, county, or township;

(9) To assist or provide assistance to the municipal corporation, county, or township in the structuring or the terms of, and the placement of sale of, debt obligations of the municipal corporation, county, or township;

(10) To perform all other powers, duties, and functions as provided under this chapter;

(11) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the exercise of its powers under this chapter;

(12) To consult with officials of the municipal corporation, county, or township and make recommendations for cost reductions or revenue increases to achieve balanced budgets and carry out the financial plan.

(B) During the fiscal emergency period, the commission or, when authorized by the commission, the financial supervisor, shall, in addition to other powers:

(1) With respect to the appropriation measure in effect at the commencement of the fiscal emergency period of the municipal corporation, county, or township if such period commenced more than three months prior to the end of the current fiscal year, and otherwise with respect to the appropriation measure for the next fiscal year:

(a) Review and determine the adequacy of all revenues to meet all expenditures for such fiscal year;

(b) Review and determine the extent of any deficiency of revenues to meet such expenditures;

(c) Require the municipal corporation, county, or township to provide justification documents to substantiate, to the extent and in the manner considered necessary, any item of revenue or appropriation;

(d) Not later than sixty days after taking office or after receipt of such appropriation measure for the next fiscal year, report to the municipal corporation, county, or township on such determination.

(2) Require the municipal corporation, county, or township, by ordinance or resolution, to establish monthly levels of expenditures and encumbrances consistent with the financial plan and the commission's or, when authorized by the commission, the financial supervisor's review pursuant to divisions (B)(1)(a) and (1)(b) of this section. The commission or, when authorized by the commission, the financial supervisor, shall approve and monitor the monthly levels of expenditures and encumbrances and require justification documents to substantiate any departure from any approved level.

(C) In making any determination pursuant to division (B) of this section, the commission and the financial supervisor may rely on any information considered in its judgment reliable or material and shall not be restricted by any tax budget or certificate or any other document which the municipal corporation, county, or township may have adopted or received from any other governmental agency.

(D) The municipal corporation, county, state, and township officers or employees thereof, are hereby authorized and directed to assist diligently and promptly the commission and the financial supervisor in the prosecution of their duties, including the furnishing of any materials, including justification documents, required.

(E) Annually on or before the first day of April during the fiscal emergency period, the commission shall make reports and recommendations to the speaker of the house of representatives and the president of the senate concerning progress of the municipal corporation, county, or township to eliminate fiscal emergency conditions, failures of the municipal corporation, county, or township to comply with this chapter, and recommendations for further actions to attain the objectives of this chapter, including legislative action to make provisions of law more effective for their purposes, or to enhance revenue raising or financing capabilities of municipal corporations, counties, or townships. The commission may make such interim reports as it may determine to be appropriate for such purposes and shall make such additional reports as may be requested by either house of the general assembly.

Effective Date: 09-03-1996



Section 118.08 - Powers, duties, and functions of financial planning and supervision commission.

(A) The members of the financial planning and supervision commission shall serve without compensation, but shall be paid by the commission their necessary and actual expenses incurred while engaged in the business of the commission.

(B) All expenses incurred for services rendered by the financial supervisor for a period of twenty-four months shall be paid by the commission pursuant to an appropriation made by the general assembly for this purpose. Expenses incurred for services rendered by the financial supervisor beyond this period shall be borne by the municipal corporation, county, or township unless the director of budget and management waives the costs and allows payment in accordance with the following:

(1) If the continued performance of the financial supervisor is required for a period of twenty-five to thirty months, the municipal corporation, county, or township is responsible for twenty per cent of the compensation due.

(2) If the continued performance of the financial supervisor is required for a period of thirty-one to thirty-six months, the municipal corporation, county, or township is responsible for fifty per cent of the compensation due.

(3) If the continued performance of the financial supervisor is required for a period of thirty-seven months or more, the municipal corporation, county, or township is responsible for one hundred per cent of the compensation due except as otherwise provided in division (B)(4) of this section.

(4) If the continued performance of the financial supervisor has been required longer than eight fiscal years for any municipal corporation, county, or township declared to be in a fiscal emergency prior to fiscal year 1996, that municipal corporation, county, or township is responsible for fifty per cent of the compensation due in its ninth fiscal year while in fiscal emergency and one hundred per cent of the compensation due in its tenth fiscal year and every fiscal year thereafter while in fiscal emergency.

(C) If the municipal corporation, county, or township fails to make any payment to the financial supervisor as required by this chapter, the financial supervisor may certify to the county auditor the amount due, and that amount shall be withheld from the municipal corporation, county, or township from any fund or funds in the custody of the county auditor for distribution to the municipal corporation, county, or township, except for those reserved for payment of local government fund notes. Upon receiving the certification from the financial supervisor, the county auditor shall draw a voucher for the amount against those fund or funds in favor of the financial supervisor.

Effective Date: 09-05-2001



Section 118.09 - Paying expenses and obligations.

Any expense or obligation incurred by the financial planning and supervision commission under this chapter shall be payable solely from appropriations made by the general assembly.

Effective Date: 07-01-1983



Section 118.10 - Developing effective financial accounting and reporting system.

The municipal corporation, county, or township shall develop an effective financial accounting and reporting system by:

(A) Promptly bringing its existing system of financial accounting and reporting into compliance with Chapter 117. of the Revised Code. Within ninety days of the determination of the existence of a fiscal emergency condition pursuant to section 118.04 of the Revised Code, the auditor of state shall issue a preliminary report with respect to the methods, accuracy, and legality of the accounts, records, files, and reports of the municipal corporation, county, or township. Such report shall state whether Chapter 117. of the Revised Code and the requirements of the auditor of state have been complied with, and shall be certified to the financial planning and supervision commission and the mayor and presiding officer of the legislative authority of the municipal corporation or to the board of county commissioners or the board of township trustees.

(B) Modifying and supplementing the system of financial accounting and reporting to record and report its fiscal activities on an accurate, current, and continuous basis in order to facilitate the effective management of the affairs of the municipal corporation, county, or township, and to assist in refining and improving the financial plan and amendments thereof, facilitate the monitoring of compliance with and the implementation of the financial plan, and otherwise assist the financial planning and supervision commission, the auditor of state, and the county budget commission in the performance of their functions; provided, that any changes that would result in data not being available that would otherwise be available pursuant to Chapter 117. of the Revised Code shall first be approved by the auditor of state.

The auditor of state may order the municipal corporation, county, or township and the mayor, fiscal officer, and other appropriate officers of the municipal corporation, county, or township to take specific actions to achieve the objectives stated in this section, and the municipal corporation, county, or township and such officers shall take such actions.

Effective Date: 09-03-1996



Section 118.11 - Cooperation in furnishing information.

The municipal corporation, county, or township and all its officers and employees having possession of the required information or the responsibility for developing such information, shall at all times cooperate in assisting the functions of the financial planning and supervision commission by providing to the commission or, when authorized by the commission, the financial supervisor, on a continuing basis, all information requested, ordered, or needed by the commission or the financial supervisor to formulate judgments regarding revenue and expenditure estimates, the financial plan or any modification thereof submitted by the municipal corporation, county, or township, the monitoring of the implementation of the financial plan, and consideration of any amendments of the financial plan initiated by the commission or the municipal corporation, county, or township. All information and reports by the municipal corporation, county, or township and its officers and employees shall be in such form and detail as requested from time to time by the commission.

Effective Date: 09-03-1996



Section 118.12 - Failure to submit plan.

(A) After the date by which the municipal corporation, county, or township is required to submit a financial plan or segment of a financial plan to the financial planning and supervision commission, if the municipal corporation, county, or township has failed to submit a financial plan or segment as required by this chapter, expenditures from the general fund of the municipal corporation, county, or township in any month may not exceed eighty-five per cent of expenditures from the general fund for such month in the preceding fiscal year, except the commission may authorize a higher per cent for any month upon justification of need by the municipal corporation, county, or township. If considered prudent by the commission, expenditures from any other fund of the municipal corporation, county, or township also may be limited.

(B) After submission of a proposed financial plan by the municipal corporation, county, or township to the commission, until approval or disapproval no expenditure may be made contrary to such proposed financial plan.

(C) After disapproval by the commission of a proposed financial plan, no expenditure may be made by the municipal corporation, county, or township inconsistent with the reasons for disapproval given pursuant to division (B) of section 118.06 of the Revised Code; and if the municipal corporation, county, or township fails to submit a revised financial plan within the time required, the expenditure limits of division (A) of this section are applicable.

(D) After approval of a financial plan, or any amendment thereof, no expenditure may be made contrary to the approved financial plan, or amendment thereof, without the advance approval of the financial supervisor. The commission, by a majority vote, may overrule the decision of the financial supervisor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-03-1996



Section 118.13 - Appropriations may not be contrary to financial plan.

(A) No appropriation measure may be adopted contrary to the financial plan approved by the financial planning and supervision commission. Any existing appropriation measure inconsistent with the approved financial plan is ineffective for purposes of any expenditures to the extent it authorizes expenditures in excess of the revenues available after approval of the financial plan, and shall be amended promptly by the legislative authority of the municipal corporation, county, or township to be consistent with the financial plan. Any appropriation measure prior to approval by the legislative authority of the municipal corporation, county, or township shall be submitted to the commission or, when authorized by the commission, the financial supervisor for review to determine whether the measure is consistent with the financial plan. The municipal corporation, county, or township, through the appropriate representatives of the legislative authority and the fiscal officer, shall cooperate with the commission or the financial supervisor in such review. The commission or the financial supervisor shall advise of any modifications in such appropriation measure deemed necessary to conform to the financial plan.

(B) Prior to giving a certificate of estimated resources or amendment thereof to the municipal corporation, county, or township, the county budget commission shall consult with the commission, and the commission shall revise such certificate or amended certificate in any respect in which the certificate or amended certificate is, in its judgment, inconsistent with the financial plan.

(C) Any tax budget of the municipal corporation, county, or township shall be consistent with the financial plan approved by the commission. Before submitting the tax budget to the county auditor, the municipal corporation, county, or township shall submit such tax budget to the commission and shall cooperate with the commission in its review of such tax budget. The municipal corporation, county, or township shall make such modifications in the tax budget as the commission determines to be necessary to conform to the financial plan. If the municipal corporation, county, or township fails to make such modifications, the commission shall certify to the budget commission the modifications necessary to conform to the financial plan, and the budget commission shall make such modifications. This division does not apply to a county, township, or municipal corporation for which the county budget commission has waived the requirement to adopt a tax budget pursuant to section 5705.281 of the Revised Code.

(D) Nothing in this section, and no delay or failure or refusal to act under or comply with the provisions of this section, delays, modifies, or affects the expenditure restrictions contained in section 118.12 of the Revised Code.

(E) For purposes of the financial plan, tax budgets, and certificates of estimated resources, the revenue estimates shall not include revenues conditioned upon future favorable action by the electorate of the municipal corporation, county, or township or by the general assembly or congress, other than appropriations of moneys for existing and continuing programs at current levels. The estimate of revenues for any month shall separately state and designate as conditional those revenues which are conditioned upon the future issuance of debt obligations, transfers of funds, advances from funds, payments or reimbursements from the sale of debt obligations, sale of capital assets of the municipal corporation, county, or township, increases in utility rates and other charges, or imposition or increase in taxes, and shall be accompanied by documentation showing that the council or official with authority to act to achieve realization of such conditional revenues has acted in time for realization of such revenues in the month or months indicated. In any event, there shall not be included any source or amount which in the judgment of the commission, or when authorized by the commission, the financial supervisor, is uncertain of realization to form a proper basis for financial planning or budgeting.

Effective Date: 06-03-2002



Section 118.14 - Commission communications.

The financial planning and supervision commission may direct its certifications, notifications, orders, or requests to particular officers of the municipal corporation, county, township, or state, or to the municipal corporation, county, or township or county budget commission and cause the same to be mailed or delivered to appropriate officials as designated by this chapter or, where not so designated, as it may deem appropriate. Any such certification, notification, order, or request, including preparation and submission of a financial plan in accordance therewith and with this chapter, shall be effective and binding upon the officer, county budget commission, or municipal corporation, county, or township, and upon officials and employees who have the responsibility to act in the matter, have within their control the authority to perform consistent therewith, or have in their possession the information required or requested; and the duty to act pursuant to any such certification, notification, order, or request is hereby established as a duty of the municipal corporation, county, township, or state, and of each such officer and employee, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code, and may be enforced by writ of mandamus petitioned for by the commission on behalf of the state.

Effective Date: 09-03-1996



Section 118.15 - Prior approval of debt obligations.

(A) No debt obligation may be issued or incurred by the municipal corporation, county, or township, whether purchased by the municipal corporation, county, or township or others, except with the prior approval of the financial planning and supervision commission.

(B) The commission shall disapprove the issuance of debt obligations upon a determination that, in its judgment, such action would impede the purposes of a financial plan under this chapter or be inconsistent with this chapter or the financial plan.

(C) The commission shall not approve the issuance of debt obligations unless:

(1) The ordinance authorizing their issuance, the ordinance or resolution providing for their award, and every document forming part of the contract with the purchasers of such debt obligations from the municipal corporation, county, or township is first submitted to the commission. The commission may adopt procedures for giving preliminary or conditional approval upon review of the ordinance authorizing such debt obligations and such other documents or information as it requires, and giving final approval upon review of the remaining documents, and for methods of evidencing such approvals.

(2) The ordinance authorizing the debt obligations contains a covenant to the effect that the municipal corporation, county, or township will comply with all provisions of this chapter, with the orders, directions, and requests of the commission and the auditor of state under this chapter, and with the financial plan. The commission may prescribe the form of such covenant.

(3) The municipal corporation, county, or township, at the time of such approval, is in compliance with this chapter.

(D) The commission shall not approve the issuance of a debt obligation if such issuance:

(1) Would cause the municipal corporation, county, or township to exceed debt limits;

(2) Would impair the ability of overlapping subdivisions to issue unvoted faith and credit debt obligations for necessary permanent improvements, as defined in section 133.01 of the Revised Code;

(3) Would, in the judgment of the commission, be likely to lead to the reallocation of minimum levies as described in division (A)(3) of section 118.03 of the Revised Code.

(E) For purposes of the validity of debt obligations approved by the commission and delivered to and paid for by a purchaser other than the municipal corporation, county, or township, but for no other purposes of this chapter, such approval shall be conclusive as to compliance with this section, unless such approval is withdrawn by the commission prior to such delivery and payment.

Effective Date: 09-03-1996



Section 118.16 - Bond anticipation notes.

Bond anticipation notes of a municipal corporation, county, or township issued during a fiscal emergency period may mature at the later of the time otherwise permitted by law or any time approved by the commission and estimated by it to be not more than one year following termination of the fiscal emergency period and, notwithstanding that such maturity exceeds one year, may be sold by competitive bids or by negotiation. Bonds or notes may be issued by a municipal corporation, county, or township during a fiscal emergency period to retire bond anticipation notes for the stated purposes of such bond anticipation notes notwithstanding that the proceeds of such bond anticipation notes or the original indebtedness were used for other purposes.

Effective Date: 09-03-1996



Section 118.17 - Issuing local government fund notes.

(A) During a fiscal emergency period and with the approval of the financial planning and supervision commission, a municipal corporation, county, or township may issue local government fund notes, in anticipation of amounts to be allocated to it pursuant to division (B) of section 5747.50 of the Revised Code or to be apportioned to it under section 5747.51 or 5747.53 of the Revised Code in a future year or years, for a period of no more than eight calendar years. The principal amount of the notes and interest on the notes due and payable in any year shall not exceed fifty per cent of the total amount of local government fund moneys so allocated or apportioned to the municipal corporation, county, or township for the year preceding the year in which the notes are issued. The notes may mature in semiannual or annual installments in such amounts as may be fixed by the commission, and need not mature in substantially equal semiannual or annual installments. The notes of a municipal corporation may be authorized and issued, subject to the approval of the commission, in the manner provided in sections 717.15 and 717.16 of the Revised Code, except that, notwithstanding division (A)(2) of section 717.16 of the Revised Code, the rate or rates of interest payable on the notes shall be the prevailing market rate or rates as determined and approved by the commission, and except that they shall not be issued in anticipation of bonds, shall not constitute general obligations of the municipal corporation, and shall not pledge the full faith and credit of the municipal corporation.

(B) The principal and interest on the notes provided for in this section shall be payable, as provided in this section, solely from the portion of the local government fund that would otherwise be apportioned to the municipal corporation, county, or township and shall not be payable from or constitute a pledge of or claim upon, or require the levy, collection, or application of, any unvoted ad valorem property taxes or other taxes, or in any manner occupy any portion of the indirect debt limit.

(C) Local government fund notes may be issued only to the extent needed to achieve one or more of the following objectives of the financial plan:

(1) Satisfying any contractual or noncontractual judgments, past due accounts payable, and all past due and payable payroll and fringe benefits to be taken into account under section 118.03 of the Revised Code;

(2) Restoring to construction funds or other restricted funds any money applied from such funds to uses not within the purposes of such funds and which could not be transferred to such use under section 5705.14 of the Revised Code;

(3) Eliminating deficit balances in all deficit funds, including funds that may be used to pay operating expenses.

In addition to the objectives set forth in divisions (C)(1) to (3) of this section, local government fund notes may be issued and the proceeds of those notes may be used for the purpose of retiring or replacing other moneys used to retire current revenue notes issued pursuant to section 118.23 of the Revised Code to the extent that the proceeds of the current revenue notes have been or are to be used directly or to replace other moneys used to achieve one or more of the objectives of the financial plan specified in divisions (C)(1) to (3) of this section. Upon authorization of the local government fund notes by the legislative authority of the municipal corporation, county, or township, the proceeds of the local government fund notes and the proceeds of any such current revenue notes shall be deemed to be appropriated, to the extent that the proceeds have been or are to be so used, for the purposes for which the revenues anticipated by any such current revenue notes are collected and appropriated within the meaning of section 133.10 of the Revised Code.

(D) The need for an issue of local government fund notes for such purposes shall be determined by taking into consideration other money and sources of moneys available therefor under this chapter or other provisions of law, and calculating the respective amounts needed therefor in accordance with section 118.03 of the Revised Code, including the deductions or offsets therein provided, for determining that a fiscal emergency condition exists, and by eliminating any duplication of amounts thereunder. The respective amounts needed to achieve such objectives and the resulting aggregate net amount shall be determined initially by a certification of the fiscal officer as and to the extent approved by the financial supervisor. The principal amount of such notes shall not exceed the aggregate net amount needed for such purposes. The aggregate amount of all issues of such notes shall not exceed three times the average of the allocation or apportionment to the municipal corporation, county, or township of moneys from the local government fund in each of the three fiscal years preceding the fiscal year in which the notes are issued.

(E) The proceeds of the sale of local government fund notes shall be appropriated by the municipal corporation, county, or township for and shall be applied only to the purposes, and in the respective amounts for those purposes, set forth in the certification given pursuant to division (D) of this section, as the purposes and amounts may be modified in the approval by the commission provided for in this section. The proceeds shall be deposited in separate accounts with a fiscal agent designated in the resolution referred to in division (F) of this section and released only for such respective purposes in accordance with the procedures set forth in division (D) of section 118.20 of the Revised Code. Any amounts not needed for such purposes shall be deposited with the fiscal agent designated to receive deposits for payment of the principal of and interest due on the notes.

(F) An application for approval by the financial planning and supervision commission of an issue of local government fund notes shall be authorized by a preliminary resolution adopted by the legislative authority. The resolution may authorize the application as a part of the initial submission of the financial plan for approval or as a part of any proposed amendment to an approved financial plan or at any time after the approval of a financial plan, or amendment to a financial plan, that proposes the issue of such notes. The preliminary resolution shall designate a fiscal agent for the deposit of the proceeds of the sale of the notes, and shall contain a covenant of the municipal corporation, county, or township to comply with this chapter and the financial plan.

The commission shall review and evaluate the application and supporting certification and financial supervisor action, and shall thereupon certify its approval or disapproval, or modification and approval, of the application.

The commission shall certify the amounts, maturities, interest rates, and terms of issue of the local government fund notes approved by the commission and the purposes to which the proceeds of the sale of the notes will be applied in respective amounts.

The commission shall certify a copy of its approval, of the preliminary resolution, and of the related certification and action of the financial supervisor to the fiscal officer, the financial supervisor, the county budget commission, the county auditor, the county treasurer, and the fiscal agent designated to receive and disburse the proceeds of the sale of the notes.

(G) Upon the sale of any local government fund notes issued under this section, the commission shall determine a schedule for the deposit of local government fund distributions that are pledged for the payment of the principal of and interest on the notes with the fiscal agent or trustee designated in the agreement between the municipal corporation, county, or township and the holders of the notes to receive and disburse the distributions. The amounts to be deposited shall be adequate to provide for the payment of principal and interest on the notes when due and to pay all other proper charges, costs, or expenses pertaining thereto.

The amount of the local government fund moneys apportioned to the municipal corporation, county, or township that is to be so deposited in each year shall not be included in the tax budget and appropriation measures of the municipal corporation, county, or township, or in certificates of estimated revenues, for that year.

The commission shall certify the schedule to the officers designated in division (F) of this section.

(H) Deposit of amounts with the fiscal agent or trustee pursuant to the schedule determined by the commission shall be made from local government fund distributions to or apportioned to the municipal corporation, county, or township as provided in this division. The apportionment of local government fund moneys to the municipal corporation, county, or township for any year from the undivided local government fund shall be determined as to the municipal corporation, county, or township without regard to the amounts to be deposited with the fiscal agent or trustee in that year in accordance with division (G) of this section. After the amount of the undivided local government fund apportioned to the municipal corporation, county, or township for a calendar year is determined, the county auditor and the county treasurer shall withhold from each monthly amount to be distributed to the municipal corporation, county, or township from the undivided local government fund, and transmit to the fiscal agent or trustee for deposit, one-twelfth of the amount scheduled for deposit in that year pursuant to division (G) of this section.

(I) If the commission approves the application, the municipal corporation, county, or township may proceed with the issuance of the notes as approved by the commission.

All notes issued under authority of this section are lawful investments for the entities enumerated in division (A)(1) of section 133.03 of the Revised Code and are eligible as security for the repayment of the deposit of public moneys.

Upon the issuance of any notes under this section, the fiscal officer of the municipal corporation, county, or township shall certify the fact of the issuance to the county auditor and shall also certify to the county auditor the last calendar year in which any of the notes are scheduled to mature.

(J) After the legislative authority of the municipal corporation, county, or township has passed an ordinance or resolution authorizing the issuance of local government fund notes and subsequent to the commission's preliminary or final approval of the ordinance or resolution, the director of law, prosecuting attorney, or other chief legal officer of the municipal corporation, county, or township shall certify a sample of the form and content of a note to be used to issue the local government fund notes to the commission. The commission shall determine whether the sample note is consistent with this section and the ordinance or resolution authorizing the issuance of the local government fund notes, and if the sample note is found to be consistent with this section and the ordinance, the commission shall approve the sample note for use by the municipal corporation, county, or township. The form and content of the notes to be used by the municipal corporation, county, or township in issuing the local government fund notes may be modified at any time subsequent to the commission's approval of the sample note upon the approval of the commission and the director of law, prosecuting attorney, or other chief legal officer of the municipal corporation, county, or township. The failure of the director of law, prosecuting attorney, or other chief legal officer of the municipal corporation, county, or township to make the certification required by this division shall not subject that legal officer to removal pursuant to the Revised Code or the charter of a municipal corporation. If the director of law, prosecuting attorney, or other chief legal officer fails or refuses to make the certification required by this division, or if any officer of the municipal corporation, county, or township fails or refuses to take any action required by this section or the ordinance or resolution authorizing the issuance or sale of local government fund notes, the mayor of the municipal corporation or the board of county commissioners or board of township trustees may cause the commencement of a mandamus action in the supreme court against the director of law, prosecuting attorney, or other chief legal officer to secure the certification required by this division or other action required by this section or the ordinance or resolution. If an adjudication of the matters that could be adjudicated in validation proceedings under section 133.70 of the Revised Code is necessary to a determination of the mandamus action, the mayor, the board of county commissioners, or the board of township trustees or the mayor's or board's legal counsel shall name and cause to be served as defendants to the mandamus action all of the following:

(1) The director of law, prosecuting attorney, or other chief legal officer, or other official of the municipal corporation, county, or township, whose failure or refusal to act necessitated the action;

(2) The municipal corporation, through its mayor, or the board of county commissioners or board of township trustees;

(3) The financial planning and supervision commission, through its chairperson;

(4) The prosecuting attorney and auditor of each county in which the municipal corporation, county, or township is located, in whole or in part;

(5) The auditor of state;

(6) The property owners, taxpayers, citizens of the municipal corporation, county, or township and others having or claiming any right, title, or interest in any property or funds to be affected by the issuance of the local government fund notes by the municipal corporation, county, or township, or otherwise affected in any way thereby.

Service upon all defendants described in division (J)(6) of this section shall be either by publication three times, with at least six days between each publication, in a newspaper of general circulation in Franklin county and a newspaper of general circulation in the county or counties where the municipal corporation, county, or township is located, or by publication in both such newspapers as provided in section 7.16 of the Revised Code. The publication and the notice shall indicate that the nature of the action is in mandamus, the name of the parties to the action, and that the action may result in the validation of the subject local government fund notes. Authorization to commence such an action by the legislative authority of the municipal corporation, county, or township is not required.

A copy of the complaint in the mandamus action shall be served personally or by certified mail upon the attorney general. If the attorney general has reason to believe that the complaint is defective, insufficient, or untrue, or if in the attorney general's opinion the issuance of the local government fund notes is not lawful or has not been duly authorized, defense shall be made to the complaint as the attorney general considers proper.

(K) The action in mandamus authorized by division (J) of this section shall take priority over all other civil cases pending in the court, except habeas corpus, and shall be determined with the least possible delay. The supreme court may determine that the local government fund notes will be consistent with the purpose and effects, including not occupying the indirect debt limit, provided for in this section and will be validly issued and acquired. Such a determination shall include a finding of validation of the subject local government fund notes if the court specifically finds that:

(1) The complaint in mandamus, or subsequent pleadings, include appropriate allegations required by division (C) of section 133.70 of the Revised Code, and that the proceeding is in lieu of an action to validate under section 133.70 of the Revised Code;

(2) All parties described in divisions (J)(1) to (6) of this section have been duly served with notice or are otherwise properly before the court;

(3) Notice of the action has been published as required by division (J) of this section;

(4) The effect of validation is required to provide a complete review and determination of the controversy in mandamus, and to avoid duplication of litigation, danger of inconsistent results, or inordinate delay in light of the fiscal emergency, or that a disposition in the mandamus action would, as a practical matter, be dispositive of any subsequent validation proceedings under section 133.70 of the Revised Code.

(L) Any decision that includes a finding of validation has the same effect as a validation order established by an action under section 133.70 of the Revised Code.

(M) Divisions (J) and (K) of this section do not prevent a municipal corporation, county, or township from using section 133.70 of the Revised Code to validate local government fund notes by the filing of a petition for validation in the court of common pleas of the county in which the municipal corporation, county, or township is located, in whole or in part.

(N) It is hereby determined by the general assembly that a validation action authorized by section 133.70 of the Revised Code is not an adequate remedy at law with respect to a municipal corporation, county, or township that is a party to a mandamus action pursuant to divisions (J) and (K) of this section and in which a fiscal emergency condition has been determined to exist pursuant to section 118.04 of the Revised Code because of, but not limited to, the following reasons:

(1) It is urgently necessary for such a municipal corporation, county, or township to take prompt action to issue local government fund notes for the purposes provided in division (C) of this section;

(2) The potentially ruinous effect upon the fiscal condition of a municipal corporation, county, or township by the passage of the time required to adjudicate such a separate validation action and any appeals thereof;

(3) The reasons stated in division (K)(4) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-03-1996



Section 118.18 - Debt obligation definitions.

As used in sections 118.19 to 118.25 of the Revised Code:

(A) "Debt service" means the principal of and interest and any call premium on debt obligations payable or required to be deposited for such payment at various times.

(B) "Fiscal agent" means any one or more of the treasurer of state, county auditor, banks, trust companies, or other financial institutions authorized to exercise trust powers in the state, designated as such by the ordinance or resolution authorizing the debt obligations or by other ordinance or resolution of the legislative authority of the municipal corporation, county, or township, and any similarly qualified successor so designated. Fiscal agents may be designated only with their consent and upon agreed compensation, except that the county auditor shall serve as fiscal agent for debt obligations described in division (B) of section 118.23 of the Revised Code and without added compensation. The fiscal agent may be a purchaser or holder of the debt obligations to which the fiscal agency pertains or other debt obligations of the municipal corporation, county, or township.

(C) "Ordinance authorizing the debt obligations" or "ordinance" means an ordinance, resolution, indenture, trust agreement, contract, agreement, or other document prescribing the terms of, source of payment of, security for, or covenants pertaining to, or other customary or special provisions forming part of the contract between the municipal corporation, county, or township and original purchasers or holders of the debt obligations.

(D) "Outstanding," as used in connection with debt obligations, means issued and not retired or redeemed, excluding any debt obligations that have become payable, by call for redemption or otherwise, and for which full provision for payment of the debt service thereon has been made consistent with the provisions pertaining thereto or, in the absence of such provisions, by deposit with a fiscal agent as described in division (A) of section 118.22 of the Revised Code.

(E) "Pledged receipts" means receipts pledged to an issue of debt obligations in accordance with division (A) of section 118.20 of the Revised Code, and, with reference to debt obligations issued pursuant to section 118.23 of the Revised Code, means the receipts described in those sections for the payment of such debt obligations and any additional anticipated taxes and revenues pledged in accordance with division (A) of section 118.20 of the Revised Code.

Effective Date: 09-03-1996



Section 118.19 - Using special provisions for debt obligations.

In connection with the issuance of debt obligations by a municipal corporation, county, or township approved by the financial planning and supervision commission, the municipal corporation may utilize the special provisions of sections 717.15 and 717.16 of the Revised Code, and the municipal corporation, county, or township may utilize any of the special provisions for securing the debt obligations, deposit and application of funds, special covenants, and remedies of holders of the debt obligations, as provided for in sections 118.20 to 118.22 of the Revised Code, upon approval of such utilization by the commission, and shall utilize the provisions of division (D) of section 118.20 of the Revised Code. Such approval shall be granted if the commission determines that the utilization of the special provisions as proposed by the municipal corporation, county, or township is necessary or desirable to enhance the sale of the debt obligations and will be consistent with the financial plan.

Effective Date: 09-03-1996



Section 118.20 - Authorizing debt obligations.

Pursuant to section 118.19 of the Revised Code:

(A) The ordinance or resolution authorizing the debt obligations may provide for the pledge of, and covenants to levy, charge, collect, deposit, and apply ad valorem property taxes, income taxes, excises, utility revenues, local government fund receipts, permit and license fees, and any other receipts from taxes, permits, licenses, fines, or other sources of revenue of the municipal corporation, county, or township; accrued and capitalized interest and premium from the proceeds of the sale of the debt obligations, lawfully available for the purpose, to the payment of the debt service and costs of issuing, carrying, redeeming, and retiring such debt obligations; covenants in respect of the establishment, investment, segregation, and maintenance of any funds or reserves in connection with the debt obligations and any other funds of the municipal corporation, county, or township. No pledge may be made in a manner which impairs the contract rights of the holders of any outstanding debt obligations.

(B) The ordinance or resolution authorizing the debt obligations may designate a fiscal agent for the debt obligations, or the fiscal agent may be designated by other ordinance or resolution of the legislative authority of the municipal corporation, county, or township. The fiscal agent may be a purchaser of such debt obligations or other debt obligations of the municipal corporation, county, or township.

(C) The ordinance or resolution authorizing the debt obligations may provide for immediate or periodic deposit of pledged receipts or a portion thereof in one or more separate bank accounts, funds, or other accounts established with the fiscal agent. Provision may be made therein for pledged receipts that are collected by the state, the county, the township, or any agency for the municipal corporation, county, or township to be transferred by the appropriate officer of the state or county or agency having charge of the collection or distribution of such pledged receipts directly to the fiscal agent for deposit under the ordinance or resolution.

Such officers of the state and county or agent shall transfer such pledged receipts in accordance with this section and the ordinance. The fiscal agent shall disburse funds so held for payments when due in accordance with the ordinance or resolution, including the transfer of funds to paying agents for the debt obligations at the times and in the amounts required. Until needed for such purposes, the fiscal agent shall invest the funds on behalf of the municipal corporation, county, or township in obligations that are lawful for the investment of public funds of the municipal corporation, county, or township, including provisions for such investments in a municipal charter, in the manner provided for in the ordinance or resolution. Funds held by the fiscal agent and all moneys and securities therein and pledged receipts payable thereto in accordance with the ordinance or resolution are hereby declared to be property of the municipal corporation, county, or township devoted to essential governmental purposes and accordingly shall not be applied to any purpose other than as provided herein and shall not be subject to any order, judgment, lien, execution, attachment, setoff, or counterclaim by any creditor of the municipal corporation, county, or township other than a creditor for whose benefit such fund is established and maintained and who is entitled thereto under and pursuant to this section.

(D) The ordinance or resolution authorizing the debt obligations shall provide that proceeds of the debt obligations shall be deposited with a fiscal agent in a special and separate bank account and held in trust and expended only for the object or purpose for which such debt obligations were issued. A copy of the ordinance or resolution authorizing the debt obligations shall be filed with such fiscal agent at or prior to the time the proceeds are made available to the municipal corporation, county, or township. No moneys shall be withdrawn from such account unless there is filed with such fiscal agent a written requisition of the fiscal officer of the municipal corporation, county, or township or the fiscal officer's authorized deputy, setting forth the item number of the requisition or the account to be charged, the name of the person to whom payment is due, the amount to be paid, a statement to the effect that the obligation in the stated amount has been incurred by the municipal corporation, county, or township and is a proper charge against such account, and such other information as may be required by the ordinance or resolution. Pending such withdrawals, the moneys shall be invested for and on behalf of the municipal corporation, county, or township by the fiscal agent in obligations which are lawful for the investment of public funds of the municipal corporation, county, or township, including provisions for such investments in a municipal charter, in the manner as provided for in the ordinance or resolution.

(E) Amounts held by fiscal agents shall be accounted for in the appropriate special funds of the municipal corporation, county, or township as if held in the treasury of the municipal corporation, county, or township, and the fiscal agents shall provide such information to the municipal corporation, county, or township as is necessary for the purpose.

(F) The ordinance or resolution authorizing the debt obligations may contain covenants of the municipal corporation, county, or township to protect and safeguard the security and rights of the holders of such debt obligations, and without limiting the generality of the foregoing, such ordinance or resolution may contain covenants as to:

(1) Establishment and maintenance of the funds to be held by fiscal agents as provided in this section and section 118.23 of the Revised Code, the times, amounts, and levels for deposits to such funds, and the obligations in which the proceeds of such funds may be invested pending their use, subject to such limitations on investment of public funds otherwise provided for by law or pursuant to the charter of a municipal corporation;

(2) The appointment, rights, powers, and duties of the fiscal agent, including limiting or abrogating the right of the holders to appoint a trustee pursuant to section 118.21 of the Revised Code and vesting in the fiscal agent all or any of such rights, powers, and duties, in trust;

(3) The execution of a credit agreement with the fiscal agent for the benefit of holders of such debt obligations and for the benefit of any other holders of other debt obligations of the municipal corporation, county, or township then outstanding, provided, however, that such benefit conferred on such holders of such outstanding debt obligations shall not be deemed to restrict, preclude, or otherwise impair any rights that such holders otherwise may assert;

(4) Filings, review, and correction of tax budgets, appropriation measures, annual reports, audits, and other matters of financial record;

(5) Compliance with the provisions of this chapter and the financial plan and other laws applicable to the municipal corporation, county, or township including Chapters 133. and 5705. of the Revised Code, and with further restrictions on the powers, rights, and duties of the municipal corporation, county, or township necessary, appropriate, or desirable for the proper, provident, and efficient management of financial affairs that the municipal corporation, county, or township, with the approval of the commission or, when authorized by the commission, the financial supervisor, determines will assure prompt payment when due of its debt obligations;

(6) Conditions that would give rise to an event of default under the terms of such ordinance and actions and remedies that the fiscal agent may take or assert on behalf of the holders of such debt obligations;

(7) Restrictions on the issuance of other debt obligations.

Effective Date: 09-03-1996



Section 118.21 - Rights and remedies of the holders of debt obligations.

Pursuant to section 118.19 of the Revised Code, the ordinance or resolution authorizing debt obligations may provide for the following rights and remedies of the holders of debt obligations, in addition to any other rights and remedies under law, but subject to the terms of such ordinance or resolution;

(A) If the municipal corporation, county, or township defaults in the payment of debt service on an issue of debt obligations, whether at maturity or upon call for redemption, and such default continues for a period of thirty days, or if the municipal corporation, county, or township fails or refuses to comply with this chapter, or defaults in any contract made with the holders of an issue of debt obligations, the holders of twenty-five per cent in principal amount of the debt obligations of such issue then outstanding may appoint a trustee to represent the holders of such debt obligations for the purposes herein provided.

(B) Such trustee may, and upon written request of the holders of twenty-five per cent in principal amount of such debt obligations then outstanding shall, in the trustee's own name exercise all or any of the powers of any such holders under division (D) of this section and in addition may:

(1) Bring action for payment of any debt service then due with respect to such debt obligations;

(2) By mandamus or other action or proceeding enforce all rights of the holders of such debt obligations, including any right to require the municipal corporation, county, or township to assess, levy, charge, collect, and apply pledged receipts adequate to carry out the provisions of any agreement with the holders of such debt obligations and to perform its duties under this chapter;

(3) Bring action upon such debt obligations;

(4) By action, require the municipal corporation, county, or township to account as if it were the trustee of an express trust for the holders of such debt obligations;

(5) By action, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of such debt obligations;

(6) Declare all such debt obligations of such issue due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per cent of the principal amount of such debt obligations then outstanding, annul such declaration and its consequences.

(C) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or the ordinance or resolution or incident to the general representation of the holders of the debt obligations of such issue in the enforcement and protection of their rights.

(D) Any holder of any such debt obligations at any time outstanding, whether or not then due and payable or reduced to judgment and either on the holder's own behalf or on behalf of all persons similarly situated, may:

(1) By mandamus, mandatory or other injunction, or any other order, writ, process, or decree, or by any other action or proceeding, enforce all contractual or other rights of such holder or holders, including any right to require the municipal corporation, county, or township to assess, levy, charge, collect, and apply the pledged receipts to carry out the provisions of any agreement with such holder or holders and perform its duties under this chapter;

(2) By action, require the municipal corporation, county, or township to account as if it were the trustee of an express trust for such holder or holders;

(3) By action, enjoin any acts or things that may be unlawful or in violation of the rights of such holder or holders.

Effective Date: 09-03-1996



Section 118.22 - Pledge and agreement of state with and for benefit of holders of debt obligations.

(A) If such pledge is included in the ordinance or resolution authorizing the debt obligations as provided in division (B) of this section, the state pledges to and agrees with the holders of debt obligations of the municipal corporation, county, or township issued pursuant to the approval of the financial planning and supervision commission or, when authorized by the commission, the financial supervisor under section 118.19 of the Revised Code that the state will not, by enacting any law or adopting any rule, repeal, revoke, repudiate, limit, alter, stay, suspend, or otherwise reduce, rescind, or impair the power or duty of the municipal corporation, county, or township to exercise, perform, carry out and fulfill its responsibilities under this chapter to the extent that the municipal corporation, county, or township incorporates in such ordinance or resolution, or in a credit agreement, covenants and agreements to so exercise, perform, carry out, and fulfill such responsibilities, or repeal, revoke, repudiate, limit, alter, stay, suspend, or otherwise reduce, rescind, or impair the rights and remedies of any such holders fully to enforce such covenants and agreements so incorporated in the ordinance, resolution, or credit agreement or to enforce the pledge and agreement of the state contained in this section or otherwise exercise any sovereign power contrary to or inconsistent with the provisions of such ordinance, resolution, or credit agreement; it being hereby determined and declared that the provisions of this chapter and the powers and duties of the municipal corporation, county, or township authorized and imposed hereunder are proper, reasonable, and appropriate means by which the state can and should exercise and has exercised its duty under the constitution to prevent abuses by the municipal corporation, county, or township of its powers of taxation, borrowing money, and contracting debts, and that the provisions hereof are necessary and in the public interest and a proper means to improve market reception for the purchase of debt obligations of the municipal corporation, county, or township and to protect the safety and health of the people of the state; provided, however, the foregoing pledge and agreement shall be of no further force and effect if at any time there is on deposit in a separate trust account with the fiscal agent sufficient moneys or direct obligations of the United States or the state the principal of and interest on which will provide moneys to pay punctually when due at maturity or prior to maturity by redemption in accordance with their terms all principal of and interest and any call premium on such debt obligations, irrevocable instructions from the municipal corporation, county, or township have been given to the fiscal agent for such payment of such principal and interest and any call premium with such moneys, and notice to the holders of such debt obligations as provided in the ordinance, resolution, or credit agreement has been given, and provided further that such pledge and agreement by the state may be temporarily suspended upon the declaration or martial law in the municipal corporation, county, or township in the event of circumstances in the municipal corporation, county, or township deriving directly out of a natural disaster, such as an earthquake or major conflagration or flood but not a snowstorm, or civil disturbance, such as military invasions or civil insurrections but not strikes or crises created by financial abuses or economic events. Nothing in this section shall preclude the state from authorizing the municipal corporation, county, or township to exercise, or the municipal corporation, county, or township from exercising, subject to approval of the commission and the auditor of state, any power provided by law to seek application of laws then in effect under the bankruptcy provisions of the United States Constitution or to preclude the state from further exercise of its powers under Section 6 of Article XIII and Section 13 of Article XVIII, Ohio Constitution.

(B) The municipal corporation, county, or township may, with the approval of the commission or, when authorized by the commission, the financial supervisor, include a recital of the pledge and agreement of the state set forth in this section in any ordinance or resolution authorizing the issuance of its debt obligations approved by the commission or, when authorized by the commission, the financial supervisor under section 118.15 of the Revised Code or any credit agreement with respect thereto as and for a pledge and agreement of the state with and for the benefit of the holders of all such debt obligations, and upon payment for such obligations by the original and all subsequent holders such inclusion shall be deemed conclusive evidence of valuable consideration received by the state and municipal corporation, county, or township for such pledge and agreement and of reliance upon such pledge and agreement by any such holder, and any action by the state contrary to or inconsistent with this section shall be void as applied to this section. The state hereby grants any such benefited holder the right to sue the state and enforce this covenant and agreement and waives all rights of defense based on sovereign immunity or sovereign power in such an action or suit, it being expressly determined and declared that the continued integrity of the contract of any such holder is essential to the continued right of the municipal corporation, county, or township to operate independently as a municipal corporation, county, or township of the state.

Effective Date: 09-03-1996



Section 118.23 - Current revenue notes issued during fiscal emergency period.

(A) This section shall be applicable to current revenue notes approved by the financial planning and supervision commission or, when authorized by the commission, the financial supervisor pursuant to section 118.15 of the Revised Code and issued by a municipal corporation, county, or township pursuant to section 133.10 of the Revised Code and this section during a fiscal emergency period.

(B) In the case of the issuance of such current revenue notes in anticipation of ad valorem property taxes, the county auditors of the counties in which the municipal corporation, county, or township is located, at the time of and from each distribution to the municipality of the proceeds of the anticipated taxes, including any payments from the state pursuant to sections 321.24 and 323.156 of the Revised Code, whether such distribution be in the form of an advance or settlement that would otherwise have been paid to a fund or funds of the municipal corporation, county, or township, shall draw a separate warrant for payment to the county auditor for deposit in a special account to be held and applied pursuant to this section by the county auditor as fiscal agent and entitled ".................................(insert name of municipal corporation, county, or township) current tax revenue note retirement account," that portion of such distribution as provided for in the ordinance or resolution authorizing such notes pursuant to this section.

(C) In the case of the issuance of such current revenue notes in anticipation of revenues other than ad valorem property taxes, the ordinance or resolution authorizing such notes shall provide for the times and amounts of deposits with the fiscal agent by the municipal corporation, county, or township of moneys from the revenues anticipated that shall be deposited in a special account to be held and applied by the fiscal agent pursuant to this section and entitled "...............................................(insert name of municipal corporation, county, or township) current revenue note retirement account." Such ordinance or resolution may provide for the direct deposit to such account by the auditor of state and the county auditor or county auditors of the receiving counties, as appropriate, of such portions as therein specified of local government fund distribution to be made to the municipal corporation, county, or township.

(D) The moneys in the accounts provided for in divisions (B) and (C) of this section are pledged and shall be used, so long as any portion of the debt service on such notes payable from the respective account is unpaid, solely for the purpose of paying such debt service, and for any reserves for debt service provided for in the ordinance or resolution authorizing such debt obligations. If accumulated payments into either account produce an amount less than that needed to make a timely payment of debt service or to such reserves, the full amount needed to make up any such deficiency shall be paid, in the case of the current tax revenue note retirement account, by the county auditor into such account from the last distribution or distributions to the municipal corporation, county, or township of the proceeds of the anticipated taxes to be received prior to the date of such payment, and in the case of the current revenue note retirement account, by the fiscal officer from the anticipated revenues received prior to the date of such payment.

(E) The amounts to be deposited in each respective account pursuant to divisions (B), (C), and (D) of this section must be sufficient, in time and amount, to pay the principal of and interest on current notes payable from such account at their stated payment dates and to develop and maintain the required amounts in any such reserves.

(F) The municipal corporation, county, or township shall not be entitled to receive from the fiscal agent any moneys held in the current tax revenue note retirement account or current revenue note retirement account, except that any surplus moneys remaining in either such account after the payment in full of the debt service on the notes payable therefrom shall be paid to the municipal corporation, county, or township, to be used for any lawful purpose of the municipal corporation, county, or township for which the anticipated revenues themselves might have been used.

(G) Current revenue notes of a municipal corporation, county, or township issued during a fiscal emergency period may mature on or before the thirty-first day of December of the calendar year in which issued, may, when issued in anticipation of the collection of current tax revenues, anticipate one-half of the amount that the budget commission estimates the subdivision will receive from all property taxes that are to be distributed to the subdivision from all settlements of taxes that are to be made in the remainder of that year, other than taxes to be received for the payment of debt charges, and less all advances, and may, if issued during the last two months of the calendar year in which the fiscal emergency period commenced, anticipate one-half the estimated amount of ad valorem property taxes levied in that year for the tax budget of the following year which were authorized to be levied by the municipal charter or otherwise authorized by vote of the electorate of the municipal corporation, county, or township and may mature not later than the thirty-first day of December of the year following the year in which such notes are issued, notwithstanding section 133.10 of the Revised Code.

(H) Pursuant to section 118.19 of the Revised Code, the municipal corporation, county, or township may utilize any of the special provisions of sections 118.20 to 118.22 of the Revised Code in connection with such current revenue notes.

(I) Before any such current revenue notes may be authorized, the municipal corporation, county, or township shall submit to the commission and the commission or, when authorized by the commission, the financial supervisor shall approve:

(1) A schedule of projected revenues and expenses of the municipal corporation, county, or township during the period in which such notes would be outstanding, demonstrating an anticipated cash flow deficit during such period, the amount of such anticipated cash flow deficit, and the necessity for the issuance of such current revenue notes to avoid the occurrence of such a cash flow deficit;

(2) The terms of the proposed notes, including the interest rate or rates to be paid thereon;

(3) The schedule, showing times, amounts, and sources of payment, for deposits into the account from which such notes are to be paid;

(4) Other documents and data required under section 118.15 of the Revised Code.

Effective Date: 09-03-1996



Section 118.24 - Issuing advance tax payment notes.

(A) Subject to approvals by the financial planning and supervision commission or, when authorized by the commission, the financial supervisor under section 118.15 of the Revised Code and this section, a municipal corporation, county, or township may issue advance tax payment notes as provided in this section.

(B) As used in this section "advance tax payment" or "payment" means payment by or on behalf of any taxpayer prior to the last day on which such taxes are payable without penalty to the fiscal officer of the municipal corporation, county, or township of an amount of ad valorem taxes levied by the municipal corporation, county, or township upon the taxable property of the taxpayer not exceeding the unpaid amount of such property taxes allocable to the general fund of the municipal corporation, county, or township and payable for the tax year. Moneys received from such advance tax payments are to be treated by the municipal corporation, county, or township as an advance or settlement of such taxes.

(C) Upon receipt and acceptance by the fiscal officer of such advance tax payment, the municipal corporation, county, or township, by the fiscal officer, may issue to such taxpayer advance tax payment notes in the aggregate face amount equaling the amount of the advance tax payment plus the amount of simple interest thereon from the date of advance tax payment to the date or dates upon which such taxes represented by the amount of the payment are last payable without penalty computed by applying the rate prescribed for the interest factor as provided for in division (H) of this section. Such advance tax payment notes shall state that they are issued pursuant to this section and that they may be surrendered to the designated county treasurer for credit against taxes as provided in division (E) of this section, shall be dated their date of issuance, shall be signed by the fiscal officer of the municipal corporation, county, or township, and shall be validated by the county treasurer to whom they may be surrendered under division (E) of this section upon determination by the county treasurer that the amount is consistent with this section and the tax duplicate. Chapter 133. of the Revised Code shall not apply to such notes, and such notes shall not be considered in determining net indebtedness.

(D) The fiscal officer of the municipal corporation, county, or township may solicit subscriptions for the purchase of such advance tax payment notes and prescribe minimum amounts for subscriptions and note denominations, as approved by the county treasurer, and forms, procedures, and time schedules for such subscriptions and for delivery of and payment for such notes. The commission, the financial supervisor, and the county auditors and county treasurers of the counties in which the municipal corporation, county, or township is located, as appropriate, shall cooperate with the fiscal officer in such efforts.

(E) The validating county treasurer to whom taxes represented by such a note are payable shall, upon submission to him of an advance tax payment note, accept it as payment against those property taxes then payable by the presenting taxpayer which are to be allocated to the municipal corporation, county, or township and cancel such note. The amount to be so accepted and credited is the face amount of the note. The county treasurer shall include such amount in the receipt for payment of taxes delivered to such taxpayer. The county treasurer shall deliver the canceled advance tax payment note to the municipal corporation, county, or township in lieu of distribution to the municipal corporation, county, or township of the amount credited for taxes pursuant to this section.

(F) Advance tax payment notes are not negotiable instruments but may be assigned in writing on a form provided thereon, but only if and to the extent therein authorized with the approval of the county treasurer.

(G) The use of advance tax payment notes by the taxpayer as provided in division (E) of this section constitutes a discharge of the obligation of the municipal corporation, county, or township to the taxpayer holding such certificate to the extent of the property taxes credited on them.

(H) As used in this section "interest factor" means the amount calculated based on an interest rate, as determined by the fiscal officer as of the date of such note, that would have been paid by the municipal corporation, county, or township on current tax revenue notes, maturing in six months, issued on that date pursuant to section 133.10 of the Revised Code. The face amount of the note less the amount of the advance tax payment made in the purchase of such note, shall be and shall be deemed to be interest paid and received on such note.

(I) The aggregate principal amount of advance tax payment notes, together with the aggregate principal amount of any current revenue notes issued under section 133.10 of the Revised Code in anticipation of ad valorem property taxes for the same year that are outstanding at the time of issuance, shall not exceed one-half of the amount that the budget commission estimates the municipal corporation, county, or township will receive from all property taxes that are to be distributed to the municipality from all settlements of taxes that are to be made in the remainder of that year, after subtracting from such amount advances thereon and property taxes to be received for the payment of debt service on debt obligations or to be deposited with a fiscal agent as provided in section 118.20 of the Revised Code.

(J) Before any advance tax payment notes of the municipal corporation, county, or township may be authorized, the municipal corporation, county, or township shall submit to the commission an ordinance or resolution of the legislative authority authorizing such notes, a schedule of projected revenues and expenses of the municipal corporation, county, or township during the period while such notes would be outstanding demonstrating that a cash flow deficit would exist during such period, the amount of such anticipated cash flow deficit, the amount and terms of current revenue notes issued or proposed to be issued against property tax receipts, the necessity for the issuance of advance tax payment notes to avoid the occurrence of such a cash flow deficit, and such other information as the commission or the financial supervisor may request. No such notes shall be issued unless the commission or, when authorized by the commission, the financial supervisor shall have reviewed and approved such schedule or modification thereof and the terms of such proposed notes, including the proposed interest rate or rates to be borne by such notes.

(K) This section does not prohibit any advance payment of property taxes otherwise permitted by law.

Effective Date: 09-03-1996



Section 118.25 - Invest in current revenue notes.

(A) In order to assist the municipal corporation, county, or township to meet current expenses pending receipt of increased revenues or pending the reduction of operating expenses, or otherwise to meet short-term cash requirements for current expenses of the municipal corporation, county, or township, the treasurer of state may invest moneys in the state treasury by purchasing current revenue notes of the municipal corporation, county, or township issued pursuant to sections 118.23 and 133.10 of the Revised Code.

(B) The purchase of notes of a municipal corporation, county, or township under this section may be made not later than the one hundred eightieth day following the first meeting of the financial planning and supervision commission. The notes and the applicable data shall first be approved by the commission pursuant to sections 118.15 and 118.23 of the Revised Code. The purchase is complete upon the execution of a contract of purchase by the treasurer of state and the appropriate representative of the municipal corporation, county, or township. Additional actions by the municipal corporation, county, or township and the treasurer of state with respect to the issuance and delivery of the notes, and revisions, amendments, or waivers with respect to the contract of purchase, may be taken or made subsequent to the one-hundred-eighty-day period.

(C) Upon the written request of the commission and the municipality filed with the treasurer of state and the state board of deposit, and determination by the state board of deposit that such investment is consistent with this section, the treasurer of state may invest in such notes under division (A) of this section, subject to the following limitations:

(1) The principal amount of the notes of any one municipal corporation, county, or township to be purchased by the treasurer of state shall not be such as would result in the holding by the state of an aggregate principal amount of notes of that municipal corporation, county, or township purchased under this section exceeding, at any one time, the lesser of one-fifth of the general fund budget of that municipal corporation, county, or township for the then preceding fiscal year of the municipal corporation, county, or township or twenty million dollars.

(2) The principal amount of the notes of a municipal corporation, county, or township to be purchased by the treasurer of state shall not be such as would result in the holding by the state of an aggregate principal amount of notes of all municipal corporations, counties, or townships purchased under this section exceeding, at any one time, fifty million dollars.

(3) The amount of each such investment shall not exceed the amount certified by the director of budget and management to the treasurer of state, prior to each such investment, as the estimated moneys of the state treasury referred to in division (A) of this section which will not be needed for expenditure by the state at any time during a period commencing with such investment and ending as of the stated date of maturity of the notes in which such investment is to be made. If such amount of available state treasury moneys, in the estimation of the director, exceeds the unused portion of the limitations of divisions (C)(1) and (2) of this section, it shall be sufficient that his certification so state, in which event division (C)(1) or (2) of this section shall constitute the effective limitation as determined under this division.

(4) Notes purchased by the treasurer of state under this division shall bear interest at the rate currently prevailing for short-term loans as determined and certified by the treasurer of state.

(D) The request under division (C) of this section submitted to the treasurer of state and state board of deposit shall be accompanied by the documentation submitted to the commission pursuant to section 118.23 of the Revised Code, including the proposed schedule of deposits for retirement of and payment of interest on such notes and schedules showing the need for the issuance of such notes, the certificates of estimated resources showing the general fund budget of the municipal corporation, county, or township for its preceding fiscal year, and also information as to whether commercial lenders or others are willing to purchase such notes from the treasurer of state by agreement pursuant to division (E) of this section.

(E) The treasurer of state, in purchasing such notes, may enter into agreements with banks, financial institutions, or others, to purchase such notes from the state upon terms and conditions agreed to by the treasurer of state and such other parties that, among other terms and conditions, may condition the obligation to purchase upon the compliance of the municipal corporation, county, or township with this chapter, including development by the municipal corporation, county, or township and approval by the commission of a financial plan under section 118.06 of the Revised Code.

(F) Subject to agreements under division (E) of this section, the treasurer of state may sell the notes at any time and to any others upon those terms and conditions as the treasurer of state determines.

(G) The notes that are purchased by the treasurer of state from a municipal corporation, county, or township under this section are lawful investments for entities enumerated in division (A)(1) of section 133.03 of the Revised Code and are eligible as security for the repayment of the deposit of public moneys.

Effective Date: 09-03-1996



Section 118.26 - Debt obligations.

(A) Debt obligations issued by a municipal corporation, county, or township during a fiscal emergency period with the approval of the financial planning and supervision commission and for which the municipal corporation, county, or township has been paid in accordance with the contract for sale, shall in any action or proceeding involving their validity be conclusively deemed to have been issued, sold, executed, and delivered in conformity with law and shall be incontestable unless such action or proceeding is begun prior to the delivery of such bonds or notes, and all such debt obligations shall be lawful investments for banks, savings banks, societies for savings, building and loan associations, trust companies, or other financial institutions, trustees, fiduciaries, and insurance companies, including domestic for life and domestic not for life, the state, and sinking and bond retirement funds or other funds or investment accounts of municipal corporations, counties, townships, or other subdivisions of the state, notwithstanding any other provisions of the Revised Code or rule thereunder with respect to their investments and notwithstanding any prior default by the municipal corporation, county, or township.

(B) During a fiscal emergency period, none of the moneys received by a municipal corporation, county, or township from advance tax payments under section 118.24 of the Revised Code or from the sale of debt obligations, and no other moneys of the municipal corporation, county, or township, may be invested in, or used to acquire, or retain, debt obligations of such municipal corporation, county, or township. The municipal corporation, county, or township may, with the approval of the commission, accept renewal bond anticipation notes in exchange for bond anticipation notes of the municipal corporation, county, or township held by the municipal corporation, county, or township at the commencement of the fiscal emergency period or any renewal thereof.

Effective Date: 09-03-1996



Section 118.27 - Continued existence of commission.

(A) A financial planning and supervision commission with respect to a municipal corporation, county, or township, and its functions under this chapter, shall continue in existence until such time as a determination is made pursuant to division (B) of this section that the municipal corporation, county, or township has done all of the following:

(1) Planned, and is in the process of good faith implementation of, an effective financial accounting and reporting system in accordance with section 118.10 of the Revised Code, and it is reasonably expected that such implementation will be completed within two years;

(2) Corrected and eliminated or has planned and is in the process of good faith implementation of correcting and eliminating all of the fiscal emergency conditions determined pursuant to section 118.04 of the Revised Code, and no new fiscal emergency conditions have occurred. The auditor of state shall monitor the progress of the municipal corporation, county, or township in its plan of good faith implementation of correcting and eliminating all the fiscal emergency conditions. This monitoring is to secure full implementation at the earliest time feasible but within two years from such termination. If after a two-year period, the municipal corporation, county, or township has failed to secure full implementation, the auditor of state may redeclare the municipal corporation, county, or township to be in a fiscal emergency.

(3) Met the objectives of the financial plan described in section 118.06 of the Revised Code;

(4) The municipal corporation, county, or township prepares a financial forecast for a five-year period in accordance with the standards issued by the auditor of state. An opinion must be rendered by the auditor of state that the financial forecast is considered to be nonadverse.

(B) The determination that all of such conditions for the termination of the existence of the commission and its functions exist may be made either by the auditor of state or by the commission and shall be certified to the commission, the auditor of state, the governor, and the budget commission, whereupon such commission and its functions under this chapter shall terminate. Such determination shall be made by the auditor of state upon the filing with the auditor of state of a written request for such determination by the municipal corporation, county, or township, the governor, or the commission, or may be made by the auditor of state upon the auditor of state's own initiative.

(C) The commission shall prepare and submit with such certification a final report of its activities, in such form as is appropriate for the purpose of providing a record of its activities and assisting other commissions created under this chapter in the conduct of their functions. All of the books and records of the commission shall be delivered to the auditor of state for retention and safekeeping.

(D) Upon receipt of the certification provided for in division (B) of this section, the director shall follow the procedures set forth in section 126.29 of the Revised Code.

(E) If, at the time of termination of the commission, an effective financial accounting and reporting system has not been fully implemented, the auditor of state shall monitor the progress of implementation and shall exercise authority under Chapter 117. and section 118.10 of the Revised Code to secure full implementation at the earliest time feasible but within two years from such termination.

Effective Date: 09-03-1996



Section 118.271 - Issuing general obligation, special obligation, or revenue bonds and notes in anticipation of bonds.

A municipal corporation, county, or township may issue general obligation, special obligation, or revenue bonds and notes in anticipation of the bonds for the purpose of eliminating fiscal emergency conditions set forth in section 118.03 of the Revised Code, the cost of the issuance of the bonds and notes, and the capitalization of interest for not more than three years. Bonds issued under this section shall have a maximum maturity of twenty years and notes issued in anticipation of the issuance of bonds under this section shall have a maximum maturity of five years. Provisions of the Revised Code applicable to the issuance of bonds and notes by municipal corporations, counties, and townships, except as they may be in conflict with this section, are applicable under this section.

Effective Date: 09-03-1996



Section 118.28 - Severability - construction.

(A) Subject to division (B) of this section, in case any section or provision of this chapter, including any condition or prerequisite to any action or determination thereunder, or in case any act or action, or part thereof, made, or taken under this chapter, or any application thereof, is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect the remainder thereof or any other section or provision of this chapter, including any condition or prerequisite to any action or determination thereunder, or any agreement, act or action, or part thereof, made, entered into, or taken under such chapter, which shall be construed and enforced and applied as if such illegal or invalid portion were not contained therein, nor shall such illegality or invalidity or any application thereof affect any legal and valid application thereof, and each such section, provision, agreement, act, or action, or part thereof, shall be deemed to be effective, operative, made, and entered into or taken in the manner and to the full extent permitted by law.

(B) Division (A) of this section and section 1.50 of the Revised Code are subject to the following exceptions:

(1) It is the intention of the general assembly that any act of the municipal corporation, county, or township authorized to be taken under this chapter only with the consent or approval of the financial planning and supervision commission or, when authorized by the commission, the financial supervisor would not have been authorized in the absence of and is inseparable from such provision for consent or approval so that if a provision for consent or approval by the commission or financial supervisor under this chapter is for any reason held to be illegal or invalid, the authorization of the action which is subject to such consent or approval shall likewise be deemed illegal or invalid and not to exist under this chapter.

(2) To the extent that any act of the municipal corporation, county, or township which is authorized by law, other than this chapter, is conditioned by this chapter upon, or is subjected to a prerequisite by this chapter as to, the preparation, submission, or approval of, or consistency with, a financial plan, or as to consent to or approval by the commission or financial supervisor of any such act of the municipal corporation, county, or township, if for any reason such condition or prerequisite is held to be illegal or invalid, such act by the municipal corporation, county, or township shall be deemed to be and is hereby restricted, to the extent that the general assembly has authority under the Constitution to restrict such act, so that it may not be taken or done by the municipal corporation, county, or township until and unless the auditor of state, upon request of the mayor or presiding officer of the legislative authority of the municipal corporation, county, or township, determines in writing that none of the fiscal emergency conditions determined to exist pursuant to section 118.04 of the Revised Code continues to exist.

(3) Divisions (B)(1) and (2) of this section apply only to acts of the municipal corporation, county, or township occurring after a court has determined such illegality or invalidity and any act of the municipal corporation, county, or township prior thereto, and its binding effect prior or subsequent to such determination, are not affected by such determination.

(C) The provisions of this chapter granting authority to the commission or the financial supervisor and providing for better security for and remedies of holders of debt obligations of the municipal corporation, county, or township shall be liberally construed to achieve the state public policy and the purposes stated and provided for by this chapter.

(D) Any act of the commission or the financial supervisor under this chapter shall be presumed to be valid and for all purposes shall be conclusively valid unless in an appropriate court action in which the commission is duly made a party it is shown by clear and convincing evidence that no basis existed upon which such act could have been sustained under the law and that the commission's or financial supervisor's act was grossly arbitrary; provided that no such action may affect the reliability and conclusiveness of certifications and approvals by the commission or the financial supervisor as provided in section 118.15 of the Revised Code.

(E) Any action or proceeding bringing into question the interpretation, legality, or validity of any provision of this chapter, the existence or authority, or the legality or validity of any act, of the commission or the financial supervisor, or of any action taken under this chapter, is a matter of great public interest to the state and shall be advanced on the docket of the court and expedited to final determination.

Effective Date: 09-03-1996



Section 118.31 - Legal action to dissolve a municipal corporation or township.

(A) Upon petition of the financial supervisor and approval of the financial planning and supervision commission, if any, the attorney general shall file a legal action in the court of common pleas on behalf of the state to dissolve a municipal corporation or township if all of the following conditions apply:

(1) The municipal corporation or township has a population of less than five thousand as of the most recent federal decennial census.

(2) The municipal corporation or township has been under a fiscal emergency for at least four consecutive years.

(3) Implementation of the financial plan of the municipal corporation or township required under this chapter cannot reasonably be expected to correct and eliminate all fiscal emergency conditions within five years.

(B) The court of common pleas shall hold a hearing within ninety days after the date on which the attorney general files the legal action with the court. Notice of the hearing shall be filed with the attorney general, the clerk of the village or the fiscal officer of the township that is the subject of the action, and each fiscal officer of a township located wholly or partly within the village subject to dissolution.

(C) If the court finds that all of the conditions described in division (A) of this section apply to the municipal corporation or township, it shall appoint a receiver. The receiver, under court supervision, shall work with executive and legislative officers of the municipal corporation or township to wind up the affairs of and dissolve the municipal corporation in accordance with section 703.21 of the Revised Code or the township in accordance with the process in section 503.02 and sections 503.17 to 503.21 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 118.99 - Penalty.

(A) During the fiscal emergency period, no officer or employee of the municipal corporation, county, or township shall do any of the following:

(1) Knowingly enter into any contract, financial obligation, or other liability of the municipal corporation, county, or township involving an expenditure, or make any expenditure in excess of the amount permitted by section 118.12 of the Revised Code;

(2) Knowingly enter into any contract, financial obligation, or other liability of the municipal corporation, county, or township, or knowingly execute or deliver debt obligations, or transfer, advance, or borrow moneys from one fund of the municipal corporation, county, or township to or for any other fund of the municipal corporation, county, or township where any of such actions are required to be approved by the financial planning and supervision commission unless such actions have been so approved or deemed to be approved as provided in or pursuant to this chapter;

(3) Knowingly fail or refuse to take any of the actions required by this chapter for the preparation or amendment of the financial plan, or knowingly prepare, present, or certify any information or report for the commission or any of its employees, advisory committees, task forces, or agents that is false or misleading or which is recklessly prepared or presented without due care for its accuracy, or, upon learning that any such information is false or misleading, or was recklessly prepared or presented, knowingly fail promptly to advise the commission, or the employee, advisory committee, task force, or agent to whom such information was given, of that fact;

(4) Knowingly use or cause to be used moneys of a construction fund for purposes other than the lawful purposes of the construction fund, or knowingly use or cause to be used moneys of a fund created under this chapter for the payment of principal and interest on debt obligations, or a bond retirement fund, or sinking fund for other than the payment of the principal of and interest on debt obligations or other authorized costs or payments from such funds, or knowingly fail to perform the duty of such officer or employee to cause the prompt deposit of moneys to any of the funds referred to in this division.

(B) The prohibitions set forth in division (A) of this section are in addition to any other prohibitions provided by law for a municipal corporation, county, or township, or by or pursuant to a municipal charter.

(C) In addition to any other penalty or liability provided by law for a municipal corporation, county, or township, or by or pursuant to a municipal charter, a violation of division (A)(1), (2), (3), or (4) of this section is a misdemeanor of the second degree. Upon conviction of any officer or employee of a municipal corporation, county, or township for any violation under division (A)(1), (2), (3), or (4) of this section, such officer or employee shall forfeit office or employment. For the seven-year period immediately following the date of conviction, such officer shall also be ineligible to hold any public office or other position of trust in this state or be employed by any public entity in this state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-03-1996






Chapter 119 - ADMINISTRATIVE PROCEDURE

Section 119.01 - Administrative procedure definitions.

As used in sections 119.01 to 119.13 of the Revised Code:

(A)

(1) "Agency" means, except as limited by this division, any official, board, or commission having authority to promulgate rules or make adjudications in the civil service commission, the division of liquor control, the department of taxation, the industrial commission, the bureau of workers' compensation, the functions of any administrative or executive officer, department, division, bureau, board, or commission of the government of the state specifically made subject to sections 119.01 to 119.13 of the Revised Code, and the licensing functions of any administrative or executive officer, department, division, bureau, board, or commission of the government of the state having the authority or responsibility of issuing, suspending, revoking, or canceling licenses.

Except as otherwise provided in division (I) of this section, sections 119.01 to 119.13 of the Revised Code do not apply to the public utilities commission. Sections 119.01 to 119.13 of the Revised Code do not apply to the utility radiological safety board; to the controlling board; to actions of the superintendent of financial institutions and the superintendent of insurance in the taking possession of, and rehabilitation or liquidation of, the business and property of banks, savings and loan associations, savings banks, credit unions, insurance companies, associations, reciprocal fraternal benefit societies, and bond investment companies; to any action taken by the division of securities under section 1707.201 of the Revised Code; or to any action that may be taken by the superintendent of financial institutions under section 1113.03, 1121.06, 1121.10, 1125.09, 1125.12, 1125.18, 1157.09, 1157.12, 1157.18, 1165.09, 1165.12, 1165.18, 1349.33, 1733.35, 1733.361, 1733.37, or 1761.03 of the Revised Code.

Sections 119.01 to 119.13 of the Revised Code do not apply to actions of the industrial commission or the bureau of workers' compensation under sections 4123.01 to 4123.94 of the Revised Code with respect to all matters of adjudication, or to the actions of the industrial commission, bureau of workers' compensation board of directors, and bureau of workers' compensation under division (D) of section 4121.32, sections 4123.29, 4123.34, 4123.341, 4123.342, 4123.40, 4123.411, 4123.44, 4123.442, 4127.07, divisions (B), (C), and (E) of section 4131.04, and divisions (B), (C), and (E) of section 4131.14 of the Revised Code with respect to all matters concerning the establishment of premium, contribution, and assessment rates.

(2) "Agency" also means any official or work unit having authority to promulgate rules or make adjudications in the department of job and family services, but only with respect to both of the following:

(a) The adoption, amendment, or rescission of rules that section 5101.09 of the Revised Code requires be adopted in accordance with this chapter;

(b) The issuance, suspension, revocation, or cancellation of licenses.

(B) "License" means any license, permit, certificate, commission, or charter issued by any agency. "License" does not include any arrangement whereby a person, institution, or entity furnishes medicaid services under a provider agreement with the department of job and family services pursuant to Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended.

(C) "Rule" means any rule, regulation, or standard, having a general and uniform operation, adopted, promulgated, and enforced by any agency under the authority of the laws governing such agency, and includes any appendix to a rule. "Rule" does not include any internal management rule of an agency unless the internal management rule affects private rights and does not include any guideline adopted pursuant to section 3301.0714 of the Revised Code.

(D) "Adjudication" means the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person, but does not include the issuance of a license in response to an application with respect to which no question is raised, nor other acts of a ministerial nature.

(E) "Hearing" means a public hearing by any agency in compliance with procedural safeguards afforded by sections 119.01 to 119.13 of the Revised Code.

(F) "Person" means a person, firm, corporation, association, or partnership.

(G) "Party" means the person whose interests are the subject of an adjudication by an agency.

(H) "Appeal" means the procedure by which a person, aggrieved by a finding, decision, order, or adjudication of any agency, invokes the jurisdiction of a court.

(I) "Rule-making agency" means any board, commission, department, division, or bureau of the government of the state that is required to file proposed rules, amendments, or rescissions under division (D) of section 111.15 of the Revised Code and any agency that is required to file proposed rules, amendments, or rescissions under divisions (B) and (H) of section 119.03 of the Revised Code. "Rule-making agency" includes the public utilities commission. "Rule-making agency" does not include any state-supported college or university.

(J) "Substantive revision" means any addition to, elimination from, or other change in a rule, an amendment of a rule, or a rescission of a rule, whether of a substantive or procedural nature, that changes any of the following:

(1) That which the rule, amendment, or rescission permits, authorizes, regulates, requires, prohibits, penalizes, rewards, or otherwise affects;

(2) The scope or application of the rule, amendment, or rescission.

(K) "Internal management rule" means any rule, regulation, or standard governing the day-to-day staff procedures and operations within an agency.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 06-18-2002; 04-14-2006; 2007 HB100 09-10-2007



Section 119.02 - Compliance - validity of rules.

Every agency authorized by law to adopt, amend, or rescind rules shall comply with the procedure prescribed in sections 119.01 to 119.13, inclusive, of the Revised Code, for the adoption, amendment, or rescission of rules. Unless otherwise specifically provided by law, the failure of any agency to comply with such procedure shall invalidate any rule or amendment adopted, or the rescission of any rule.

Effective Date: 10-01-1953



Section 119.03 - Procedure for adoption, amendment, or rescission of rules.

In the adoption, amendment, or rescission of any rule, an agency shall comply with the following procedure:

(A) Reasonable public notice shall be given in the register of Ohio at least thirty days prior to the date set for a hearing, in the form the agency determines. The agency shall file copies of the public notice under division (B) of this section. (The agency gives public notice in the register of Ohio when the public notice is published in the register under that division.)

The public notice shall include:

(1) A statement of the agency's intention to consider adopting, amending, or rescinding a rule;

(2) A synopsis of the proposed rule, amendment, or rule to be rescinded or a general statement of the subject matter to which the proposed rule, amendment, or rescission relates;

(3) A statement of the reason or purpose for adopting, amending, or rescinding the rule;

(4) The date, time, and place of a hearing on the proposed action, which shall be not earlier than the thirty-first nor later than the fortieth day after the proposed rule, amendment, or rescission is filed under division (B) of this section.

In addition to public notice given in the register of Ohio, the agency may give whatever other notice it reasonably considers necessary to ensure notice constructively is given to all persons who are subject to or affected by the proposed rule, amendment, or rescission.

The agency shall provide a copy of the public notice required under division (A) of this section to any person who requests it and pays a reasonable fee, not to exceed the cost of copying and mailing.

(B) The full text of the proposed rule, amendment, or rule to be rescinded, accompanied by the public notice required under division (A) of this section, shall be filed in electronic form with the secretary of state and with the director of the legislative service commission. (If in compliance with this division an agency files more than one proposed rule, amendment, or rescission at the same time, and has prepared a public notice under division (A) of this section that applies to more than one of the proposed rules, amendments, or rescissions, the agency shall file only one notice with the secretary of state and with the director for all of the proposed rules, amendments, or rescissions to which the notice applies.) The proposed rule, amendment, or rescission and public notice shall be filed as required by this division at least sixty-five days prior to the date on which the agency, in accordance with division (D) of this section, issues an order adopting the proposed rule, amendment, or rescission.

If the proposed rule, amendment, or rescission incorporates a text or other material by reference, the agency shall comply with sections 121.71 to 121.76 of the Revised Code.

The proposed rule, amendment, or rescission shall be available for at least thirty days prior to the date of the hearing at the office of the agency in printed or other legible form without charge to any person affected by the proposal. Failure to furnish such text to any person requesting it shall not invalidate any action of the agency in connection therewith.

If the agency files a substantive revision in the text of the proposed rule, amendment, or rescission under division (H) of this section, it shall also promptly file the full text of the proposed rule, amendment, or rescission in its revised form in electronic form with the secretary of state and with the director of the legislative service commission.

The agency shall file the rule summary and fiscal analysis prepared under section 127.18 of the Revised Code in electronic form along with a proposed rule, amendment, or rescission or proposed rule, amendment, or rescission in revised form that is filed with the secretary of state or the director of the legislative service commission.

The director of the legislative service commission shall publish in the register of Ohio the full text of the original and each revised version of a proposed rule, amendment, or rescission; the full text of a public notice; and the full text of a rule summary and fiscal analysis that is filed with the director under this division.

(C) On the date and at the time and place designated in the notice, the agency shall conduct a public hearing at which any person affected by the proposed action of the agency may appear and be heard in person, by the person's attorney, or both, may present the person's position, arguments, or contentions, orally or in writing, offer and examine witnesses, and present evidence tending to show that the proposed rule, amendment, or rescission, if adopted or effectuated, will be unreasonable or unlawful. An agency may permit persons affected by the proposed rule, amendment, or rescission to present their positions, arguments, or contentions in writing, not only at the hearing, but also for a reasonable period before, after, or both before and after the hearing. A person who presents a position or arguments or contentions in writing before or after the hearing is not required to appear at the hearing.

At the hearing, the testimony shall be recorded. Such record shall be made at the expense of the agency. The agency is required to transcribe a record that is not sight readable only if a person requests transcription of all or part of the record and agrees to reimburse the agency for the costs of the transcription. An agency may require the person to pay in advance all or part of the cost of the transcription.

In any hearing under this section the agency may administer oaths or affirmations.

(D) After complying with divisions (A), (B), (C), and (H) of this section, and when the time for legislative review and invalidation under division (I) of this section has expired, the agency may issue an order adopting the proposed rule or the proposed amendment or rescission of the rule, consistent with the synopsis or general statement included in the public notice. At that time the agency shall designate the effective date of the rule, amendment, or rescission, which shall not be earlier than the tenth day after the rule, amendment, or rescission has been filed in its final form as provided in section 119.04 of the Revised Code.

(E) Prior to the effective date of a rule, amendment, or rescission, the agency shall make a reasonable effort to inform those affected by the rule, amendment, or rescission and to have available for distribution to those requesting it the full text of the rule as adopted or as amended.

(F) If the governor, upon the request of an agency, determines that an emergency requires the immediate adoption, amendment, or rescission of a rule, the governor shall issue an order, the text of which shall be filed in electronic form with the agency, the secretary of state, the director of the legislative service commission, and the joint committee on agency rule review, that the procedure prescribed by this section with respect to the adoption, amendment, or rescission of a specified rule is suspended. The agency may then adopt immediately the emergency rule, amendment, or rescission and it becomes effective on the date the rule, amendment, or rescission, in final form and in compliance with division (A)(2) of section 119.04 of the Revised Code, is filed in electronic form with the secretary of state, the director of the legislative service commission, and the joint committee on agency rule review. If all filings are not completed on the same day, the emergency rule, amendment, or rescission shall be effective on the day on which the latest filing is completed. The director shall publish the full text of the emergency rule, amendment, or rescission in the register of Ohio.

The emergency rule, amendment, or rescission shall become invalid at the end of the ninetieth day it is in effect. Prior to that date the agency may adopt the emergency rule, amendment, or rescission as a nonemergency rule, amendment, or rescission by complying with the procedure prescribed by this section for the adoption, amendment, and rescission of nonemergency rules. The agency shall not use the procedure of this division to readopt the emergency rule, amendment, or rescission so that, upon the emergency rule, amendment, or rescission becoming invalid under this division, the emergency rule, amendment, or rescission will continue in effect without interruption for another ninety-day period, except when division (I)(2)(a) of this section prevents the agency from adopting the emergency rule, amendment, or rescission as a nonemergency rule, amendment, or rescission within the ninety-day period.

This division does not apply to the adoption of any emergency rule, amendment, or rescission by the tax commissioner under division (C)(2) of section 5117.02 of the Revised Code.

(G) Rules adopted by an authority within the department of job and family services for the administration or enforcement of Chapter 4141. of the Revised Code or of the department of taxation shall be effective without a hearing as provided by this section if the statutes pertaining to such agency specifically give a right of appeal to the board of tax appeals or to a higher authority within the agency or to a court, and also give the appellant a right to a hearing on such appeal. This division does not apply to the adoption of any rule, amendment, or rescission by the tax commissioner under division (C)(1) or (2) of section 5117.02 of the Revised Code, or deny the right to file an action for declaratory judgment as provided in Chapter 2721. of the Revised Code from the decision of the board of tax appeals or of the higher authority within such agency.

(H) When any agency files a proposed rule, amendment, or rescission under division (B) of this section, it shall also file in electronic form with the joint committee on agency rule review the full text of the proposed rule, amendment, or rule to be rescinded in the same form and the public notice required under division (A) of this section. (If in compliance with this division an agency files more than one proposed rule, amendment, or rescission at the same time, and has given a public notice under division (A) of this section that applies to more than one of the proposed rules, amendments, or rescissions, the agency shall file only one notice with the joint committee for all of the proposed rules, amendments, or rescissions to which the notice applies.) If the agency makes a substantive revision in a proposed rule, amendment, or rescission after it is filed with the joint committee, the agency shall promptly file the full text of the proposed rule, amendment, or rescission in its revised form in electronic form with the joint committee. The latest version of a proposed rule, amendment, or rescission as filed with the joint committee supersedes each earlier version of the text of the same proposed rule, amendment, or rescission. An agency shall file the rule summary and fiscal analysis prepared under section 127.18 of the Revised Code in electronic form along with a proposed rule, amendment, or rescission, and along with a proposed rule, amendment, or rescission in revised form, that is filed under this division. If a proposed rule, amendment, or rescission has an adverse impact on businesses, the agency also shall file the business impact analysis, any recommendations received from the common sense initiative office, and the agency's memorandum of response, if any, in electronic form along with the proposed rule, amendment, or rescission, or along with the proposed rule, amendment, or rescission in revised form, that is filed under this division.

This division does not apply to:

(1) An emergency rule, amendment, or rescission;

(2) Any proposed rule, amendment, or rescission that must be adopted verbatim by an agency pursuant to federal law or rule, to become effective within sixty days of adoption, in order to continue the operation of a federally reimbursed program in this state, so long as the proposed rule contains both of the following:

(a) A statement that it is proposed for the purpose of complying with a federal law or rule;

(b) A citation to the federal law or rule that requires verbatim compliance.

If a rule or amendment is exempt from legislative review under division (H)(2) of this section, and if the federal law or rule pursuant to which the rule or amendment was adopted expires, is repealed or rescinded, or otherwise terminates, the rule or amendment, or its rescission, is thereafter subject to legislative review under division (H) of this section.

(I)

(1) The joint committee on agency rule review may recommend the adoption of a concurrent resolution invalidating a proposed rule, amendment, rescission, or part thereof if it finds any of the following:

(a) That the rule-making agency has exceeded the scope of its statutory authority in proposing the rule, amendment, or rescission;

(b) That the proposed rule, amendment, or rescission conflicts with another rule, amendment, or rescission adopted by the same or a different rule-making agency;

(c) That the proposed rule, amendment, or rescission conflicts with the legislative intent in enacting the statute under which the rule-making agency proposed the rule, amendment, or rescission;

(d) That the rule-making agency has failed to prepare a complete and accurate rule summary and fiscal analysis of the proposed rule, amendment, or rescission as required by section 127.18 of the Revised Code ;

(e) That the proposed rule, amendment, or rescission incorporates a text or other material by reference and either the rule-making agency has failed to file the text or other material incorporated by reference as required by section 121.73 of the Revised Code or, in the case of a proposed rule or amendment, the incorporation by reference fails to meet the standards stated in section 121.72, 121.75, or 121.76 of the Revised Code;

(f) That the rule-making agency has failed to demonstrate through the business impact analysis, recommendations from the common sense initiative office, and the memorandum of response the agency has filed under division (H) of this section that the regulatory intent of the proposed rule, amendment, or rescission justifies its adverse impact on businesses in this state.

The joint committee shall not hold its public hearing on a proposed rule, amendment, or rescission earlier than the forty-first day after the original version of the proposed rule, amendment, or rescission was filed with the joint committee.

The house of representatives and senate may adopt a concurrent resolution invalidating a proposed rule, amendment, rescission, or part thereof. The concurrent resolution shall state which of the specific rules, amendments, rescissions, or parts thereof are invalidated. A concurrent resolution invalidating a proposed rule, amendment, or rescission shall be adopted not later than the sixty-fifth day after the original version of the text of the proposed rule, amendment, or rescission is filed with the joint committee, except that if more than thirty-five days after the original version is filed the rule-making agency either files a revised version of the text of the proposed rule, amendment, or rescission, or revises the rule summary and fiscal analysis in accordance with division (I)(4) of this section, a concurrent resolution invalidating the proposed rule, amendment, or rescission shall be adopted not later than the thirtieth day after the revised version of the proposed rule or rule summary and fiscal analysis is filed. If, after the joint committee on agency rule review recommends the adoption of a concurrent resolution invalidating a proposed rule, amendment, rescission, or part thereof, the house of representatives or senate does not, within the time remaining for adoption of the concurrent resolution, hold five floor sessions at which its journal records a roll call vote disclosing a sufficient number of members in attendance to pass a bill, the time within which that house may adopt the concurrent resolution is extended until it has held five such floor sessions.

Within five days after the adoption of a concurrent resolution invalidating a proposed rule, amendment, rescission, or part thereof, the clerk of the senate shall send the rule-making agency, the secretary of state, and the director of the legislative service commission in electronic form a certified text of the resolution together with a certification stating the date on which the resolution takes effect. The secretary of state and the director of the legislative service commission shall each note the invalidity of the proposed rule, amendment, rescission, or part thereof, and shall each remove the invalid proposed rule, amendment, rescission, or part thereof from the file of proposed rules. The rule-making agency shall not proceed to adopt in accordance with division (D) of this section, or to file in accordance with division (B)(1) of section 111.15 of the Revised Code, any version of a proposed rule, amendment, rescission, or part thereof that has been invalidated by concurrent resolution.

Unless the house of representatives and senate adopt a concurrent resolution invalidating a proposed rule, amendment, rescission, or part thereof within the time specified by this division, the rule-making agency may proceed to adopt in accordance with division (D) of this section, or to file in accordance with division (B)(1) of section 111.15 of the Revised Code, the latest version of the proposed rule, amendment, or rescission as filed with the joint committee. If by concurrent resolution certain of the rules, amendments, rescissions, or parts thereof are specifically invalidated, the rule-making agency may proceed to adopt, in accordance with division (D) of this section, or to file in accordance with division (B)(1) of section 111.15 of the Revised Code, the latest version of the proposed rules, amendments, rescissions, or parts thereof as filed with the joint committee that are not specifically invalidated. The rule-making agency may not revise or amend any proposed rule, amendment, rescission, or part thereof that has not been invalidated except as provided in this chapter or in section 111.15 of the Revised Code.

(2)

(a) A proposed rule, amendment, or rescission that is filed with the joint committee under division (H) of this section or division (D) of section 111.15 of the Revised Code shall be carried over for legislative review to the next succeeding regular session of the general assembly if the original or any revised version of the proposed rule, amendment, or rescission is filed with the joint committee on or after the first day of December of any year.

(b) The latest version of any proposed rule, amendment, or rescission that is subject to division (I)(2)(a) of this section, as filed with the joint committee, is subject to legislative review and invalidation in the next succeeding regular session of the general assembly in the same manner as if it were the original version of a proposed rule, amendment, or rescission that had been filed with the joint committee for the first time on the first day of the session. A rule-making agency shall not adopt in accordance with division (D) of this section, or file in accordance with division (B)(1) of section 111.15 of the Revised Code, any version of a proposed rule, amendment, or rescission that is subject to division (I)(2)(a) of this section until the time for legislative review and invalidation, as contemplated by division (I)(2)(b) of this section, has expired.

(3) Invalidation of any version of a proposed rule, amendment, rescission, or part thereof by concurrent resolution shall prevent the rule-making agency from instituting or continuing proceedings to adopt any version of the same proposed rule, amendment, rescission, or part thereof for the duration of the general assembly that invalidated the proposed rule, amendment, rescission, or part thereof unless the same general assembly adopts a concurrent resolution permitting the rule-making agency to institute or continue such proceedings.

The failure of the general assembly to invalidate a proposed rule, amendment, rescission, or part thereof under this section shall not be construed as a ratification of the lawfulness or reasonableness of the proposed rule, amendment, rescission, or any part thereof or of the validity of the procedure by which the proposed rule, amendment, rescission, or any part thereof was proposed or adopted.

(4) In lieu of recommending a concurrent resolution to invalidate a proposed rule, amendment, rescission, or part thereof because the rule-making agency has failed to prepare a complete and accurate fiscal analysis, the joint committee on agency rule review may issue, on a one-time basis, for rules, amendments, rescissions, or parts thereof that have a fiscal effect on school districts, counties, townships, or municipal corporations, a finding that the rule summary and fiscal analysis is incomplete or inaccurate and order the rule-making agency to revise the rule summary and fiscal analysis and refile it with the proposed rule, amendment, rescission, or part thereof. If an emergency rule is filed as a nonemergency rule before the end of the ninetieth day of the emergency rule's effectiveness, and the joint committee issues a finding and orders the rule-making agency to refile under division (I)(4) of this section, the governor may also issue an order stating that the emergency rule shall remain in effect for an additional sixty days after the ninetieth day of the emergency rule's effectiveness. The governor's orders shall be filed in accordance with division (F) of this section. The joint committee shall send in electronic form to the rule-making agency, the secretary of state, and the director of the legislative service commission a certified text of the finding and order to revise the rule summary and fiscal analysis, which shall take immediate effect.

An order issued under division (I)(4) of this section shall prevent the rule-making agency from instituting or continuing proceedings to adopt any version of the proposed rule, amendment, rescission, or part thereof until the rule-making agency revises the rule summary and fiscal analysis and refiles it in electronic form with the joint committee along with the proposed rule, amendment, rescission, or part thereof. If the joint committee finds the rule summary and fiscal analysis to be complete and accurate, the joint committee shall issue a new order noting that the rule-making agency has revised and refiled a complete and accurate rule summary and fiscal analysis. The joint committee shall send in electronic form to the rule-making agency, the secretary of state, and the director of the legislative service commission a certified text of this new order. The secretary of state and the director of the legislative service commission shall each link this order to the proposed rule, amendment, rescission, or part thereof. The rule-making agency may then proceed to adopt in accordance with division (D) of this section, or to file in accordance with division (B)(1) of section 111.15 of the Revised Code, the proposed rule, amendment, rescission, or part thereof that was subject to the finding and order under division (I)(4) of this section. If the joint committee determines that the revised rule summary and fiscal analysis is still inaccurate or incomplete, the joint committee shall recommend the adoption of a concurrent resolution in accordance with division (I)(1) of this section.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 09-17-2002



Section 119.031 - Review of rules for substantive revisions.

(A) The chairperson of the joint committee on agency rule review shall compare each rule, amendment, or rescission as filed in final form with the latest version of the same rule, amendment, or rescission as filed in proposed form.

(B) If, upon making the comparison required by division (A) of this section, the chairperson of the joint committee on agency rule review finds that the rule-making agency has made a substantive revision in the rule, amendment, or rescission between the time it filed the latest version of the rule, amendment, or rescission in proposed form and the time it filed the rule, amendment, or rescission in final form, the chairperson shall promptly notify the rule-making agency, the secretary of state, and the director of the legislative service commission in electronic form of that finding.

(C) The joint committee on agency rule review shall review any rule, amendment, or rescission as filed in final form if, under division (B) of this section, it is found to contain a substantive revision. The joint committee may do either or both of the following:

(1) If the joint committee makes any of the findings stated in division (I)(1)(a), (b), or (c) of section 119.03 of the Revised Code, it may suspend the rule, amendment, rescission, or any part thereof. The suspension shall remain in effect until the time for legislative review and invalidation has expired under division (D) of this section, or until the general assembly adopts a concurrent resolution invalidating the rule, amendment, rescission, or any part thereof, whichever occurs first. The chairperson of the joint committee shall promptly notify the rule-making agency, the secretary of state, and the director of the legislative service commission in electronic form of the suspension.

(2) The joint committee may recommend the adoption of a concurrent resolution invalidating the rule, amendment, rescission, or any part thereof if it makes any of the findings stated in division (I)(1)(a), (b), or (c) of section 119.03 of the Revised Code.

(D) A rule, amendment, or rescission that, under division (B) of this section, is found to contain a substantive revision shall nevertheless become effective pursuant to division (B)(1) of section 111.15, division (A)(1) of section 119.04, division (B)(1) of section 4141.14, or division (A) of section 5703.14 of the Revised Code and remain in effect as filed in final form unless:

(1) Under division (C)(1) of this section, the joint committee suspends the rule, amendment, rescission, or any part thereof; or

(2) Prior to the sixtieth day after the rule, amendment, or rescission was filed in final form, the house of representatives and senate adopt a concurrent resolution invalidating the rule, amendment, rescission, or any part thereof. If, after the joint committee on agency rule review recommends the adoption of a concurrent resolution invalidating the rule, amendment, rescission, or part thereof, the house of representatives or senate does not, within the time remaining for adoption of the concurrent resolution, hold five floor sessions at which its journal records a roll call vote disclosing a sufficient number of members in attendance to pass a bill, the time within which that house may adopt the concurrent resolution is extended until it has held five such floor sessions.

Upon the adoption of such a concurrent resolution, the clerk of the senate shall, within five days thereafter, send the rule-making agency, the secretary of state, and the director of the legislative service commission, in electronic form, a certified copy of the resolution together with a certification stating the date on which the resolution takes effect. The secretary of state and the director shall each note the invalidity of the rule, amendment, rescission, or part thereof, and shall remove the invalid rule, amendment, rescission, or part thereof from the file of current rules. The director shall also indicate in the Ohio administrative code that the rule, amendment, rescission, or part thereof is invalid and the date of invalidation. The rule-making agency shall make appropriate adjustments to reflect the invalidity of the rule, amendment, rescission, or part thereof.

(E) Invalidation of a rule, amendment, rescission, or part thereof under this section shall prevent the rule-making agency from instituting proceedings to readopt any version of the same rule, amendment, rescission, or part thereof for the duration of the general assembly that invalidated the rule, amendment, rescission, or part thereof unless the same general assembly adopts a concurrent resolution permitting the rule-making agency to institute such proceedings.

(F) The failure of the general assembly to invalidate a rule, amendment, rescission, or part thereof under this section shall not be construed as a ratification of the lawfulness or reasonableness of the rule, amendment, rescission, or any part thereof or of the validity of the procedure by which the rule, amendment, rescission, or any part thereof was adopted.

(G) As used in this section, a rule, amendment, or rescission is filed:

(1) "In proposed form" when it is filed in such form with the joint committee under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code;

(2) "In final form" when it is filed in such form with the joint committee under division (B)(1)(b) of section 111.15, division (A)(1)(b) of section 119.04, division (B)(1)(b) of section 4141.14, or division (A)(2) of section 5703.14 of the Revised Code.

Effective Date: 04-01-2002



Section 119.032 - Assigning review dates to rules.

(A) As used in this section:

(1) "Agency" includes both an agency as defined in division (A)(2) of section 111.15 and an agency as defined in division (A) of section 119.01 of the Revised Code.

(2) "Review date" means the review date assigned to a rule by an agency under division (B) or (E)(2) of this section or under section 111.15, 119.04, or 4141.14 of the Revised Code or a review date assigned to a rule by the joint committee on agency rule review under division (B) of this section.

(3)

(a) "Rule" means only a rule whose adoption, amendment, or rescission is subject to review under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code.

(b) "Rule" does not include a rule of a state college or university, community college district, technical college district, or state community college, or a rule that is consistent with and equivalent to the form required by a federal law and that does not exceed the minimum scope and intent of that federal law.

(B) Not later than March 25, 1997, each agency shall assign a review date to each of its rules that is currently in effect and shall notify the joint committee on agency rule review of the review date for each such rule. The agency shall assign review dates to its rules so that approximately one-fifth of the rules are scheduled for review during each calendar year of the five-year period that begins March 25, 1997, except that an agency, with the joint committee's approval, may set a review schedule for the agency's rules in which there is no requirement that approximately one-fifth of the agency's rules be assigned a review date during each calendar year of the five-year period but in which all of the agency's rules are assigned a review date during that five-year period. An agency may change the review dates it has assigned to specific rules so long as the agency complies with the five-year time deadline specified in this division.

Upon the request of the agency that adopted the rule, the joint committee on agency rule review may extend a review date of a rule to a date that is not later than one hundred eighty days after the original review date assigned to the rule by the agency under this division, division (E)(2) of this section, or section 111.15, 119.04, or 4141.14 of the Revised Code. The joint committee may further extend a review date that has been extended under this paragraph if appropriate under the circumstances.

(C) Prior to the review date of a rule, the agency that adopted the rule shall review the rule to determine all of the following:

(1) Whether the rule should be continued without amendment, be amended, or be rescinded, taking into consideration the purpose, scope, and intent of the statute under which the rule was adopted;

(2) Whether the rule needs amendment or rescission to give more flexibility at the local level;

(3) Whether the rule needs amendment or rescission to eliminate unnecessary paperwork, or whether the rule incorporates a text or other material by reference and, if so, whether the text or other material incorporated by reference is deposited or displayed as required by section 121.74 of the Revised Code and whether the incorporation by reference meets the standards stated in sections 121.72, 121.75, and 121.76 of the Revised Code;

(4) Whether the rule duplicates, overlaps with, or conflicts with other rules;

(5) Whether the rule has an adverse impact on businesses, reviewing the rule as if it were a draft rule being reviewed under sections 107.52 and 107.53 of the Revised Code, and whether any such adverse impact has been eliminated or reduced.

(D) In making the review required under division (C) of this section, the agency shall consider the continued need for the rule, the nature of any complaints or comments received concerning the rule, and any relevant factors that have changed in the subject matter area affected by the rule.

(E)

(1) On or before the designated review date of a rule, the agency that adopted the rule shall proceed under division (E)(2) or (5) of this section to indicate that the agency has reviewed the rule.

(2) If the agency has determined that the rule does not need to be amended or rescinded, the agency shall file all the following, in electronic form, with the joint committee on agency rule review, the secretary of state, and the director of the legislative service commission: a copy of the rule, a statement of the agency's determination, and an accurate rule summary and fiscal analysis for the rule as described in section 127.18 of the Revised Code. The agency shall assign a new review date to the rule, which shall not be later than five years after the rule's immediately preceding review date. After the joint committee has reviewed such a rule for the first time, including any rule that was in effect on September 26, 1996, the agency in its subsequent reviews of the rule may provide the same fiscal analysis it provided to the joint committee during its immediately preceding review of the rule unless any of the conditions described in division (B)(4), (5), (6), (8), (9), or (10) of section 127.18 of the Revised Code, as they relate to the rule, have appreciably changed since the joint committee's immediately preceding review of the rule. If any of these conditions, as they relate to the rule, have appreciably changed, the agency shall provide the joint committee with an updated fiscal analysis for the rule. If no review date is assigned to a rule, or if a review date assigned to a rule exceeds the five-year maximum, the review date for the rule is five years after its immediately preceding review date. The joint committee shall give public notice in the register of Ohio of the agency's determination after receiving a notice from the agency under division (E)(2) of this section. The joint committee shall transmit a copy of the notice in electronic form to the director of the legislative service commission. The director shall publish the notice in the register of Ohio for four consecutive weeks after its receipt.

(3) During the ninety-day period following the date the joint committee receives a notice under division (E)(2) of this section but after the four-week period described in division (E)(2) of this section has ended, the joint committee, by a two-thirds vote of the members present, may recommend the adoption of a concurrent resolution invalidating the rule if the joint committee determines that any of the following apply:

(a) The agency improperly applied the criteria described in divisions (C) and (D) of this section in reviewing the rule and in recommending its continuance without amendment or rescission.

(b) The agency failed to file proper notice with the joint committee regarding the rule, or if the rule incorporates a text or other material by reference, the agency failed to file, or to deposit or display, the text or other material incorporated by reference as required by section 121.73 or 121.74 of the Revised Code or the incorporation by reference fails to meet the standards stated in section 121.72, 121.75, or 121.76 of the Revised Code.

(c) The rule has an adverse impact on businesses, as determined under section 107.52 of the Revised Code, and the agency has not eliminated or reduced that impact as required under section 121.82 of the Revised Code.

(4) If the joint committee does not take the action described in division (E)(3) of this section regarding a rule during the ninety-day period after the date the joint committee receives a notice under division (E)(2) of this section regarding that rule, the rule shall continue in effect without amendment and shall be next reviewed by the joint committee by the date designated by the agency in the notice provided to the joint committee under division (E)(2) of this section.

(5) If the agency has determined that a rule reviewed under division (C) of this section needs to be amended or rescinded, the agency, on or before the rule's review date, shall file the rule as amended or rescinded in accordance with section 111.15, 119.03, or 4141.14 of the Revised Code, as applicable.

(6) Each agency shall provide the joint committee with a copy of the rules that it has determined are rules described in division (A)(3)(b) of this section. At a time the joint committee designates, each agency shall appear before the joint committee and explain why it has determined that such rules are rules described in division (A)(3)(b) of this section. The joint committee, by a two-thirds vote of the members present, may determine that any of such rules are rules described in division (A)(3)(a) of this section. After the joint committee has made such a determination relating to a rule, the agency shall thereafter treat the rule as a rule described in division (A)(3)(a) of this section.

(F) If an agency fails to provide the notice to the joint committee required under division (E)(2) of this section regarding a rule or otherwise fails by the rule's review date to take any action regarding the rule required by this section, the joint committee, by a majority vote of the members present, may recommend the adoption of a concurrent resolution invalidating the rule. The joint committee shall not recommend the adoption of such a resolution until it has afforded the agency the opportunity to appear before the joint committee to show cause why the joint committee should not recommend the adoption of such a resolution regarding that rule.

(G) If the joint committee recommends adoption of a concurrent resolution invalidating a rule under division (E)(3) or (F) of this section, the adoption of the concurrent resolution shall be in the manner described in division (I) of section 119.03 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 09-17-2002

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §803.70.

See 129th General AssemblyFile No.28,HB 153, §610.30.



Section 119.035 - Appointing advisory committee.

An agency may appoint an advisory committee to advise the agency concerning its development of a rule, amendment, or rescission, and may otherwise consult with persons representing interests that would be affected by the rule, amendment, or rescission were it actually to be proposed and adopted. Upon an agency's request, the executive director or another officer or employee of the Ohio commission on dispute resolution and conflict management may serve as a group facilitator for, but not as a member of, such an advisory committee.

Effective Date: 09-15-1999



Section 119.037 - Publication in Register of Ohio gives notice of rule.

Unless explicitly provided otherwise by statute, if a document is required by statute to be published in the register of Ohio, its publication in the register is sufficient to give notice of the content of the document to a person who is subject to or affected by the content. Until the document is so published, its content is not valid against a person who does not have actual knowledge of the content.

Effective Date: 04-01-2001



Section 119.038 - Electronic publication of the register of Ohio.

An agency shall provide the director of the legislative service commission with assistance that is within the agency's competence and that the director requests with respect to electronic publication of the register of Ohio.

Effective Date: 10-01-1999



Section 119.039 - Reimbursement for publishing documents in Register.

An agency by means of an intrastate transfer voucher shall pay to the director of the legislative service commission the amount the director seeks as reimbursement from the agency for the actual costs of publishing the agency's documents in the register of Ohio.

Effective Date: 10-01-1999



Section 119.0311 - Guide to public participation in rule-making.

Each agency shall prepare and publish, and as it becomes necessary or advisable, revise and republish, a guide to its rule-making process that functions generally to assist members of the public who participate, or who may wish to participate, in the agency's rule-making. The agency's guide is to include:

(A) A statement of the agency's regulatory mission;

(B) A description of how the agency is organized to achieve its regulatory mission;

(C) An explanation of rule-making the agency is authorized or required to engage in to achieve its regulatory mission;

(D) An explanation of the agency's rule-making process;

(E) An indication of the points in the agency's rule-making process at which members of the public can participate;

(F) An explanation of how members of the public can participate in the agency's rule-making process at each indicated point of participation; and

(G) Other information the agency reasonably concludes will assist members of the public meaningfully to participate in the agency's rule-making.

An agency's guide is not to be adopted as a rule, but rather as a narrative explanation of the matters outlined in this section. An agency's failure to conform its rule-making process to its guide is not cause for invalidating a rule, amendment, or rescission adopted by the agency.

The agency shall publish or republish its guide both in the register of Ohio and as a printed pamphlet.

The agency shall submit a copy of its guide, in electronic form, to the director of the legislative service commission. The director thereupon shall publish the agency's guide in the register of Ohio.

The agency shall provide a copy of its pamphlet guide to any person upon request. The agency may charge the person a fee for this service, but the fee is not to exceed the per copy cost of producing the pamphlet guide and the actual cost of delivering it to the person.

Effective Date: 04-01-2002



Section 119.04 - Administrative rule effective dates.

(A)

(1) Any rule adopted by any agency shall be effective on the tenth day after the day on which the rule in final form and in compliance with division (A)(2) of this section is filed as follows:

(a) The rule shall be filed in electronic form with both the secretary of state and the director of the legislative service commission;

(b) The rule shall be filed in electronic form with the joint committee on agency rule review. Division (A)(1)(b) of this section does not apply to any rule to which division (H) of section 119.03 of the Revised Code does not apply.

If all filings are not completed on the same day, the rule shall be effective on the tenth day after the day on which the latest filing is completed. If an agency in adopting a rule designates an effective date that is later than the effective date provided for by this division, the rule if filed as required by this division shall become effective on the later date designated by the agency.

An agency that adopts or amends a rule that is subject to division (H) of section 119.03 of the Revised Code shall assign a review date to the rule that is not later than five years after its effective date. If no review date is assigned to a rule, or if a review date assigned to a rule exceeds the five-year maximum, the review date for the rule is five years after its effective date. A rule with a review date is subject to review under section 119.032 of the Revised Code. This paragraph does not apply to the department of taxation.

(2) The agency shall file the rule in compliance with the following standards and procedures:

(a) The rule shall be numbered in accordance with the numbering system devised by the director for the Ohio administrative code.

(b) The rule shall be prepared and submitted in compliance with the rules of the legislative service commission.

(c) The rule shall clearly state the date on which it is to be effective and the date on which it will expire, if known.

(d) Each rule that amends or rescinds another rule shall clearly refer to the rule that is amended or rescinded. Each amendment shall fully restate the rule as amended.

If the director of the legislative service commission or the director's designee gives an agency notice pursuant to section 103.05 of the Revised Code that a rule filed by the agency is not in compliance with the rules of the commission, the agency shall within thirty days after receipt of the notice conform the rule to the rules of the commission as directed in the notice.

(3) As used in this section, "rule" includes an amendment or rescission of a rule.

(B) The secretary of state and the director shall preserve the rules filed under division (A)(1)(a) of this section in an accessible manner. Each such rule shall be a public record open to public inspection and may be transmitted to any law publishing company that wishes to reproduce it.

Any rule that has been adopted in compliance with section 119.03 of the Revised Code and that is in effect before January 1, 1977, may be divided into sections, numbered, provided with a subject heading, and filed with the secretary of state and the director to comply with the provisions of this section without carrying out the adoption procedure required by section 119.03 of the Revised Code. The codification of existing rules to comply with this section shall not constitute adoption, amendment, or rescission.

Effective Date: 04-01-2002



Section 119.05 - [Repealed].

Effective Date: 09-30-1976



Section 119.06 - Adjudication order of agency valid and effective - hearings - periodic registration of licenses.

No adjudication order of an agency shall be valid unless the agency is specifically authorized by law to make such order.

No adjudication order shall be valid unless an opportunity for a hearing is afforded in accordance with sections 119.01 to 119.13 of the Revised Code. Such opportunity for a hearing shall be given before making the adjudication order except in those situations where this section provides otherwise.

The following adjudication orders shall be effective without a hearing:

(A) Orders revoking a license in cases where an agency is required by statute to revoke a license pursuant to the judgment of a court;

(B) Orders suspending a license where a statute specifically permits the suspension of a license without a hearing;

(C) Orders or decisions of an authority within an agency if the rules of the agency or the statutes pertaining to such agency specifically give a right of appeal to a higher authority within such agency, to another agency, or to the board of tax appeals, and also give the appellant a right to a hearing on such appeal.

When a statute permits the suspension of a license without a prior hearing, any agency issuing an order pursuant to such statute shall afford the person to whom the order is issued a hearing upon request.

Whenever an agency claims that a person is required by statute to obtain a license, it shall afford a hearing upon the request of a person who claims that the law does not impose such a requirement.

Every agency shall afford a hearing upon the request of any person who has been refused admission to an examination where such examination is a prerequisite to the issuance of a license unless a hearing was held prior to such refusal.

Unless a hearing was held prior to the refusal to issue the license, every agency shall afford a hearing upon the request of a person whose application for a license has been rejected and to whom the agency has refused to issue a license, whether it is a renewal or a new license, except that the following are not required to afford a hearing to a person to whom a new license has been refused because the person failed a licensing examination: the state medical board, state chiropractic board, board of examiners of architects, board of landscape architect examiners, and any section of the Ohio occupational therapy, physical therapy, and athletic trainers board.

When periodic registration of licenses is required by law, the agency shall afford a hearing upon the request of any licensee whose registration has been denied, unless a hearing was held prior to such denial.

When periodic registration of licenses or renewal of licenses is required by law, a licensee who has filed an application for registration or renewal within the time and in the manner provided by statute or rule of the agency shall not be required to discontinue a licensed business or profession merely because of the failure of the agency to act on the licensee's application. Action of an agency rejecting any such application shall not be effective prior to fifteen days after notice of the rejection is mailed to the licensee.

Effective Date: 04-10-2001



Section 119.061 - Power of certain agencies.

Every agency authorized by law to adopt, amend, or rescind rules may suspend the license of any person, over whom such agency has jurisdiction within the purview of sections 119.01 to 119.13 of the Revised Code, for engaging in deceptive trade practice as defined in section 4165.02 of the Revised Code. Except as otherwise expressly provided by law existing as of November 2, 1959, no agency may make rules which would limit or restrict the right of any person to advertise in compliance with law.

Effective Date: 01-01-1974



Section 119.062 - Revocation or suspension of driver's license.

(A) Notwithstanding section 119.06 of the Revised Code, the registrar of motor vehicles is not required to hold any hearing in connection with an order canceling or suspending a motor vehicle driver's or commercial driver's license pursuant to section 2903.06, 2903.08, 2907.24, 2921.331, 4549.02, 4549.021, or 5743.99 or any provision of Chapter 2925., 4509., 4510., or 4511. of the Revised Code or in connection with an out-of-service order issued under Chapter 4506. of the Revised Code.

(B) Notwithstanding section 119.07 of the Revised Code, the registrar is not required to use registered mail, return receipt requested, in connection with an order canceling or suspending a motor vehicle driver's or commercial driver's license or a notification to a person to surrender a certificate of registration and registration plates.

Effective Date: 01-01-2004



Section 119.07 - Notice of hearing - contents - notice of order of suspension of license - publication of notice - effect of failure to give notice.

Except when a statute prescribes a notice and the persons to whom it shall be given, in all cases in which section 119.06 of the Revised Code requires an agency to afford an opportunity for a hearing prior to the issuance of an order, the agency shall give notice to the party informing the party of the party's right to a hearing. Notice shall be given by registered mail, return receipt requested, and shall include the charges or other reasons for the proposed action, the law or rule directly involved, and a statement informing the party that the party is entitled to a hearing if the party requests it within thirty days of the time of mailing the notice. The notice shall also inform the party that at the hearing the party may appear in person, by the party's attorney, or by such other representative as is permitted to practice before the agency, or may present the party's position, arguments, or contentions in writing and that at the hearing the party may present evidence and examine witnesses appearing for and against the party. A copy of the notice shall be mailed to attorneys or other representatives of record representing the party. This paragraph does not apply to situations in which such section provides for a hearing only when it is requested by the party.

When a statute specifically permits the suspension of a license without a prior hearing, notice of the agency's order shall be sent to the party by registered mail, return receipt requested, not later than the business day next succeeding such order. The notice shall state the reasons for the agency's action, cite the law or rule directly involved, and state that the party will be afforded a hearing if the party requests it within thirty days of the time of mailing the notice. A copy of the notice shall be mailed to attorneys or other representatives of record representing the party.

Whenever a party requests a hearing in accordance with this section and section 119.06 of the Revised Code, the agency shall immediately set the date, time, and place for the hearing and forthwith notify the party thereof. The date set for the hearing shall be within fifteen days, but not earlier than seven days, after the party has requested a hearing, unless otherwise agreed to by both the agency and the party.

When any notice sent by registered mail, as required by sections 119.01 to 119.13 of the Revised Code, is returned because the party fails to claim the notice, the agency shall send the notice by ordinary mail to the party at the party's last known address and shall obtain a certificate of mailing. Service by ordinary mail is complete when the certificate of mailing is obtained unless the notice is returned showing failure of delivery.

If any notice sent by registered or ordinary mail is returned for failure of delivery, the agency either shall make personal delivery of the notice by an employee or agent of the agency or shall cause a summary of the substantive provisions of the notice to be published once a week for three consecutive weeks in a newspaper of general circulation in the county where the last known address of the party is located. When notice is given by publication, a proof of publication affidavit, with the first publication of the notice set forth in the affidavit, shall be mailed by ordinary mail to the party at the party's last known address and the notice shall be deemed received as of the date of the last publication. An employee or agent of the agency may make personal delivery of the notice upon a party at any time.

Refusal of delivery by personal service or by mail is not failure of delivery and service is deemed to be complete. Failure of delivery occurs only when a mailed notice is returned by the postal authorities marked undeliverable, address or addressee unknown, or forwarding address unknown or expired. A party's last known address is the mailing address of the party appearing in the records of the agency.

The failure of an agency to give the notices for any hearing required by sections 119.01 to 119.13 of the Revised Code in the manner provided in this section shall invalidate any order entered pursuant to the hearing.

Effective Date: 03-27-1991; 2007 HB119 09-29-2007



Section 119.08 - Date, time, and place of adjudication hearing.

The date, time, and place of each adjudication hearing required by sections 119.01 to 119.13, inclusive, of the Revised Code, shall be determined by the agency. If requested by the party in writing, the agency may designate as the place of hearing the county seat of the county wherein such person resides or a place within fifty miles of such person's residence.

Effective Date: 10-01-1953



Section 119.09 - Adjudication hearing.

As used in this section "stenographic record" means a record provided by stenographic means or by the use of audio electronic recording devices, as the agency determines.

For the purpose of conducting any adjudication hearing required by sections 119.01 to 119.13 of the Revised Code, the agency may require the attendance of such witnesses and the production of such books, records, and papers as it desires, and it may take the depositions of witnesses residing within or without the state in the same manner as is prescribed by law for the taking of depositions in civil actions in the court of common pleas, and for that purpose the agency may, and upon the request of any party receiving notice of the hearing as required by section 119.07 of the Revised Code shall, issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, or papers, directed to the sheriff of the county where such witness resides or is found, which shall be served and returned in the same manner as a subpoena in a criminal case is served and returned. The sheriff shall be paid the same fees for services as are allowed in the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Fees and mileage shall be paid from the fund in the state treasury for the use of the agency in the same manner as other expenses of the agency are paid.

An agency may postpone or continue any adjudication hearing upon the application of any party or upon its own motion.

In any case of disobedience or neglect of any subpoena served on any person or the refusal of any witness to testify to any matter regarding which the witness may lawfully be interrogated, the court of common pleas of any county where such disobedience, neglect, or refusal occurs or any judge thereof, on application by the agency shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court, or a refusal to testify therein.

At any adjudication hearing required by sections 119.01 to 119.13 of the Revised Code, the record of which may be the basis of an appeal to court, a stenographic record of the testimony and other evidence submitted shall be taken at the expense of the agency. Such record shall include all of the testimony and other evidence, and rulings on the admissibility thereof presented at the hearing. This paragraph does not require a stenographic record at every adjudication hearing. In any situation where an adjudication hearing is required by sections 119.01 to 119.13 of the Revised Code, if an adjudication order is made without a stenographic record of the hearing, the agency shall, on request of the party, afford a hearing or rehearing for the purpose of making such a record which may be the basis of an appeal to court. The rules of an agency may specify the situations in which a stenographic record will be made only on request of the party; otherwise such a record shall be made at every adjudication hearing from which an appeal to court might be taken.

The agency shall pass upon the admissibility of evidence, but a party may at the time make objection to the rulings of the agency thereon, and if the agency refuses to admit evidence, the party offering the same shall make a proffer thereof, and such proffer shall be made a part of the record of such hearing.

In any adjudication hearing required by sections 119.01 to 119.13 of the Revised Code, the agency may call any party to testify under oath as upon cross-examination.

The agency, or any one delegated by it to conduct an adjudication hearing, may administer oaths or affirmations.

In any adjudication hearing required by sections 119.01 to 119.13 of the Revised Code, the agency may appoint a referee or examiner to conduct the hearing. The referee or examiner shall have the same powers and authority in conducting the hearing as is granted to the agency. Such referee or examiner shall have been admitted to the practice of law in the state and be possessed of such additional qualifications as the agency requires. The referee or examiner shall submit to the agency a written report setting forth the referee's or examiner's findings of fact and conclusions of law and a recommendation of the action to be taken by the agency. A copy of such written report and recommendation of the referee or examiner shall within five days of the date of filing thereof, be served upon the party or the party's attorney or other representative of record, by certified mail. The party may, within ten days of receipt of such copy of such written report and recommendation, file with the agency written objections to the report and recommendation, which objections shall be considered by the agency before approving, modifying, or disapproving the recommendation. The agency may grant extensions of time to the party within which to file such objections. No recommendation of the referee or examiner shall be approved, modified, or disapproved by the agency until after ten days after service of such report and recommendation as provided in this section. The agency may order additional testimony to be taken or permit the introduction of further documentary evidence. The recommendation of the referee or examiner may be approved, modified, or disapproved by the agency, and the order of the agency based on such report, recommendation, transcript of testimony and evidence, or objections of the parties, and additional testimony and evidence shall have the same effect as if such hearing had been conducted by the agency. No such recommendation shall be final until confirmed and approved by the agency as indicated by the order entered on its record of proceedings, and if the agency modifies or disapproves the recommendations of the referee or examiner it shall include in the record of its proceedings the reasons for such modification or disapproval.

After such order is entered on its journal, the agency shall serve by certified mail, return receipt requested, upon the party affected thereby, a certified copy of the order and a statement of the time and method by which an appeal may be perfected. A copy of such order shall be mailed to the attorneys or other representatives of record representing the party.

Effective Date: 07-26-1991; 2008 HB525 07-01-2009



Section 119.091 - Failure of agency to hold adjudication hearing before expiration of license.

The failure of any agency to hold an adjudication hearing before the expiration of a license shall not terminate the request for a hearing and shall not invalidate any order entered by the agency after holding the hearing. If during or after such hearing but before the issuance of an order the existing license shall expire[,] the adjudicatory agency shall in its order in favor of the affected party provide that the licensing authority shall renew the license upon payment of the fee prescribed by law for the renewal of the license.

Effective Date: 10-02-1953



Section 119.092 - Attorney fees.

(A) As used in this section:

(1) "Eligible party" means a party to an adjudication hearing other than the following:

(a) The agency;

(b) An individual whose net worth exceeded one million dollars at the time he received notification of the hearing;

(c) A sole owner of an unincorporated business that had, or a partnership, corporation, association, or organization that had, a net worth exceeding five million dollars at the time the party received notification of the hearing, except that an organization that is described in subsection 501(c)(3) and is tax exempt under subsection 501(a) of the Internal Revenue Code, shall not be excluded as an eligible party under this division because of its net worth;

(d) A sole owner of an unincorporated business that employed, or a partnership, corporation, association, or organization that employed, more than five hundred persons at the time the party received notification of the hearing.

(2) "Fees" means reasonable attorney's fees, in an amount not to exceed seventy-five dollars per hour or a higher hourly fee that the agency establishes by rule and that is applicable under the circumstances.

(3) "Internal Revenue Code" means the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended.

(4) "Prevailing eligible party" means an eligible party that prevails after an adjudication hearing, as reflected in an order entered in the journal of the agency.

(B)

(1) Except as provided in divisions (B)(2) and (F) of this section, if an agency conducts an adjudication hearing under this chapter, the prevailing eligible party is entitled, upon filing a motion in accordance with this division, to compensation for fees incurred by that party in connection with the hearing. A prevailing eligible party that desires an award of compensation for fees shall file a motion requesting the award with the agency within thirty days after the date that the order of the agency is entered in its journal. The motion shall do all of the following:

(a) Identify the party;

(b) Indicate that the party is the prevailing eligible party and is entitled to receive an award of compensation for fees;

(c) Include a statement that the agency's position in initiating the matter in controversy was not substantially justified;

(d) Indicate the amount sought as an award;

(e) Itemize all fees sought in the requested award. This itemization shall include a statement from any attorney who represented the prevailing eligible party, that indicates the fees charged, the actual time expended, and the rate at which the fees were calculated.

(2) Upon the filing of a motion under this section, the request for the award shall be reviewed by the referee or examiner who conducted the adjudication hearing or, if none, by the agency involved. In the review, the referee, examiner, or agency shall determine whether the fees incurred by the prevailing eligible party exceeded one hundred dollars, whether the position of the agency in initiating the matter in controversy was substantially justified, whether special circumstances make an award unjust, and whether the prevailing eligible party engaged in conduct during the course of the hearing that unduly and unreasonably protracted the final resolution of the matter in controversy. The referee, examiner, or agency shall issue a determination, in writing, on the motion of the prevailing eligible party, which determination shall include a statement indicating whether an award has been granted, the findings and conclusions underlying it, the reasons or bases for the findings and conclusions, and, if an award has been granted, its amount. The determination shall be entered in the record of the prevailing eligible party's case, and a copy of it mailed to the prevailing eligible party.

With respect to a motion under this section, the agency involved, through any representative it designates, has the burden of proving that its position in initiating the matter in controversy was substantially justified, that special circumstances make an award unjust, or that the prevailing eligible party engaged in conduct during the course of the hearing that unduly and unreasonably protracted the final resolution of the matter in controversy. A referee, examiner, or agency considering a motion under this section may deny an award entirely, or reduce the amount of an award that otherwise would be payable, to a prevailing eligible party only as follows:

(a) If the determination is that the agency has sustained its burden of proof that its position in initiating the matter in controversy was substantially justified or that special circumstances make an award unjust, the motion shall be denied;

(b) If the determination is that the agency has sustained its burden of proof that the prevailing eligible party engaged in conduct during the course of the hearing that unduly and unreasonably protracted the final resolution of the matter in controversy, the referee, examiner, or agency may reduce the amount of an award, or deny an award, to that party to the extent of that conduct;

(c) If the determination is that the fees of the prevailing eligible party were not in excess of one hundred dollars, the referee, agency, or examiner shall deny the motion.

(3) For purposes of this section, decisions by referees or examiners upon motions are final and are not subject to review and approval by an agency. These decisions constitute final determinations of the agency for purposes of appeals under division (C) of this section.

(C) A prevailing eligible party that files a motion for an award of compensation for fees under this section and that is denied an award or receives a reduced award may appeal the determination of the referee, examiner, or agency to the same court, as determined under section 119.12 of the Revised Code, as the party could have appealed the adjudication order of the agency had the party been adversely affected by it. An agency may appeal the grant of an award to this same court if a referee or examiner made the final determination pursuant to division (B)(3) of this section. Notices of appeal shall be filed in the manner and within the period specified in section 119.12 of the Revised Code.

Upon the filing of an appeal under this division, the agency shall prepare and certify to the court involved a complete record of the case, and the court shall conduct a hearing on the appeal. The agency and the court shall do so in accordance with the procedures established in section 119.12 of the Revised Code for appeals pursuant to that section, unless otherwise provided in this division.

The court hearing an appeal under this division may modify the determination of the referee, examiner, or agency with respect to the motion for compensation for fees only if the court finds that the failure to grant an award, or the calculations of the amount of an award, involved an abuse of discretion. The judgment of the court is final and not appealable, and a copy of it shall be certified to the agency involved and the prevailing eligible party.

(D) Compensation for fees awarded to a prevailing eligible party under this section may be paid by an agency from any funds available to it for payment of such compensation. If an agency does not pay compensation from such funds or no such funds are available, upon the filing of a referee's, examiner's, agency's, or court's determination or judgment in favor of the prevailing eligible party with the clerk of the court of claims, the determination or judgment awarding compensation for fees shall be treated as if it were a judgment under Chapter 2743. of the Revised Code and be payable in accordance with the procedures specified in section 2743.19 of the Revised Code, except that interest shall not be paid in relation to the award.

(E) Each agency that is required to pay compensation for fees to a prevailing eligible party pursuant to this section during any fiscal year shall prepare a report for that year. The report shall be completed no later than the first day of October of the fiscal year following the fiscal year covered by the report, and copies of it shall be filed with the general assembly. It shall contain the following information for the covered fiscal year:

(1) The total amount and total number of the awards of compensation for fees required to be paid by the agency;

(2) The amount and nature of each individual award that the agency was required to pay;

(3) Any other relevant information that may aid the general assembly in evaluating the scope and impact of awards of compensation for fees.

(F) The provisions of this section do not apply when any of the following circumstances are involved:

(1) An adjudication hearing was conducted for the purpose of establishing or fixing a rate;

(2) An adjudication hearing was conducted for the purpose of determining the eligibility or entitlement of any individual to benefits;

(3) A prevailing eligible party was represented in an adjudication hearing by an attorney who was paid pursuant to an appropriation by the federal or state government or a local government;

(4) An adjudication hearing was conducted by the state personnel board of review pursuant to authority conferred by section 124.03 of the Revised Code, or by the state employment relations board pursuant to authority conferred by Chapter 4117. of the Revised Code.

Effective Date: 03-27-1991



Section 119.093 - Defining net worth for purpose of attorney fees.

The attorney general shall adopt a rule pursuant to this chapter that defines the term "net worth" for purposes of sections 119.092 and 2335.39 of the Revised Code. The definition shall be designed to permit agencies and courts to apply identical principles in determining whether a party to an adjudication hearing, civil action or appeal of a civil action, or appeal of an adjudication order pursuant to section 119.12 of the Revised Code is an eligible party for purposes of the provisions of sections 119.092 and 2335.39 of the Revised Code.

Effective Date: 04-11-1985



Section 119.094 - Adjudication hearing witness fees.

(A) Unless otherwise provided by the Revised Code, each witness subpoenaed to an adjudication hearing shall receive twelve dollars for each full day's attendance and six dollars for each half day's attendance. Each witness also shall receive fifty and one-half cents for each mile necessarily traveled to and from the witness's place of residence to the adjudication hearing.

(B) As used in this section:

(1) "Full day's attendance" means a day on which a witness is required or requested to be present at an adjudication hearing before and after twelve noon, regardless of whether the witness actually testifies.

(2) "Half day's attendance" means a day on which a witness is required or requested to be present at an adjudication hearing either before or after twelve noon, but not both, regardless of whether the witness actually testifies.

Effective Date: 2008 HB525 07-01-2009



Section 119.10 - Counsel to represent agency.

At any adjudication hearing required by sections 119.01 to 119.13, inclusive, of the Revised Code, the record of which may be the basis of an appeal to court, and in all proceedings in the courts of this state or of the United States, the attorney general or any of his assistants or special counsel who have been designated by him shall represent the agency.

Effective Date: 10-01-1953



Section 119.11 - [Repealed].

Effective Date: 09-30-1976



Section 119.12 - Appeal by party adversely affected - notice - record - hearing - judgment.

Any party adversely affected by any order of an agency issued pursuant to an adjudication denying an applicant admission to an examination, or denying the issuance or renewal of a license or registration of a licensee, or revoking or suspending a license, or allowing the payment of a forfeiture under section 4301.252 of the Revised Code may appeal from the order of the agency to the court of common pleas of the county in which the place of business of the licensee is located or the county in which the licensee is a resident, except that appeals from decisions of the liquor control commission, the state medical board, state chiropractic board, and board of nursing shall be to the court of common pleas of Franklin county. If any party appealing from the order is not a resident of and has no place of business in this state, the party may appeal to the court of common pleas of Franklin county.

Any party adversely affected by any order of an agency issued pursuant to any other adjudication may appeal to the court of common pleas of Franklin county, except that appeals from orders of the fire marshal issued under Chapter 3737. of the Revised Code may be to the court of common pleas of the county in which the building of the aggrieved person is located and except that appeals under division (B) of section 124.34 of the Revised Code from a decision of the state personnel board of review or a municipal or civil service township civil service commission shall be taken to the court of common pleas of the county in which the appointing authority is located or, in the case of an appeal by the department of rehabilitation and correction, to the court of common pleas of Franklin county.

This section does not apply to appeals from the department of taxation.

Any party desiring to appeal shall file a notice of appeal with the agency setting forth the order appealed from and stating that the agency's order is not supported by reliable, probative, and substantial evidence and is not in accordance with law. The notice of appeal may, but need not, set forth the specific grounds of the party's appeal beyond the statement that the agency's order is not supported by reliable, probative, and substantial evidence and is not in accordance with law. The notice of appeal shall also be filed by the appellant with the court. In filing a notice of appeal with the agency or court, the notice that is filed may be either the original notice or a copy of the original notice. Unless otherwise provided by law relating to a particular agency, notices of appeal shall be filed within fifteen days after the mailing of the notice of the agency's order as provided in this section. For purposes of this paragraph, an order includes a determination appealed pursuant to division (C) of section 119.092 of the Revised Code. The amendments made to this paragraph by Sub. H.B. 215 of the 128th general assembly are procedural, and this paragraph as amended by those amendments shall be applied retrospectively to all appeals pursuant to this paragraph filed before the effective date of those amendments but not earlier than May 7, 2009, which was the date the supreme court of Ohio released its opinion and judgment in Medcorp, Inc. v. Ohio Dep't. of Job and Family Servs. (2009), 121 Ohio St.3d 622.

The filing of a notice of appeal shall not automatically operate as a suspension of the order of an agency. If it appears to the court that an unusual hardship to the appellant will result from the execution of the agency's order pending determination of the appeal, the court may grant a suspension and fix its terms. If an appeal is taken from the judgment of the court and the court has previously granted a suspension of the agency's order as provided in this section, the suspension of the agency's order shall not be vacated and shall be given full force and effect until the matter is finally adjudicated. No renewal of a license or permit shall be denied by reason of the suspended order during the period of the appeal from the decision of the court of common pleas. In the case of an appeal from the state medical board or state chiropractic board, the court may grant a suspension and fix its terms if it appears to the court that an unusual hardship to the appellant will result from the execution of the agency's order pending determination of the appeal and the health, safety, and welfare of the public will not be threatened by suspension of the order. This provision shall not be construed to limit the factors the court may consider in determining whether to suspend an order of any other agency pending determination of an appeal.

The final order of adjudication may apply to any renewal of a license or permit which has been granted during the period of the appeal.

Notwithstanding any other provision of this section, any order issued by a court of common pleas or a court of appeals suspending the effect of an order of the liquor control commission issued pursuant to Chapter 4301. or 4303. of the Revised Code that suspends, revokes, or cancels a permit issued under Chapter 4303. of the Revised Code or that allows the payment of a forfeiture under section 4301.252 of the Revised Code shall terminate not more than six months after the date of the filing of the record of the liquor control commission with the clerk of the court of common pleas and shall not be extended. The court of common pleas, or the court of appeals on appeal, shall render a judgment in that matter within six months after the date of the filing of the record of the liquor control commission with the clerk of the court of common pleas. A court of appeals shall not issue an order suspending the effect of an order of the liquor control commission that extends beyond six months after the date on which the record of the liquor control commission is filed with a court of common pleas.

Notwithstanding any other provision of this section, any order issued by a court of common pleas suspending the effect of an order of the state medical board or state chiropractic board that limits, revokes, suspends, places on probation, or refuses to register or reinstate a certificate issued by the board or reprimands the holder of the certificate shall terminate not more than fifteen months after the date of the filing of a notice of appeal in the court of common pleas, or upon the rendering of a final decision or order in the appeal by the court of common pleas, whichever occurs first.

Within thirty days after receipt of a notice of appeal from an order in any case in which a hearing is required by sections 119.01 to 119.13 of the Revised Code, the agency shall prepare and certify to the court a complete record of the proceedings in the case. Failure of the agency to comply within the time allowed, upon motion, shall cause the court to enter a finding in favor of the party adversely affected. Additional time, however, may be granted by the court, not to exceed thirty days, when it is shown that the agency has made substantial effort to comply. The record shall be prepared and transcribed, and the expense of it shall be taxed as a part of the costs on the appeal. The appellant shall provide security for costs satisfactory to the court of common pleas. Upon demand by any interested party, the agency shall furnish at the cost of the party requesting it a copy of the stenographic report of testimony offered and evidence submitted at any hearing and a copy of the complete record.

Notwithstanding any other provision of this section, any party desiring to appeal an order or decision of the state personnel board of review shall, at the time of filing a notice of appeal with the board, provide a security deposit in an amount and manner prescribed in rules that the board shall adopt in accordance with this chapter. In addition, the board is not required to prepare or transcribe the record of any of its proceedings unless the appellant has provided the deposit described above. The failure of the board to prepare or transcribe a record for an appellant who has not provided a security deposit shall not cause a court to enter a finding adverse to the board.

Unless otherwise provided by law, in the hearing of the appeal, the court is confined to the record as certified to it by the agency. Unless otherwise provided by law, the court may grant a request for the admission of additional evidence when satisfied that the additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the agency.

The court shall conduct a hearing on the appeal and shall give preference to all proceedings under sections 119.01 to 119.13 of the Revised Code, over all other civil cases, irrespective of the position of the proceedings on the calendar of the court. An appeal from an order of the state medical board issued pursuant to division (G) of either section 4730.25 or 4731.22 of the Revised Code, or the state chiropractic board issued pursuant to section 4734.37 of the Revised Code, or the liquor control commission issued pursuant to Chapter 4301. or 4303. of the Revised Code shall be set down for hearing at the earliest possible time and takes precedence over all other actions. The hearing in the court of common pleas shall proceed as in the trial of a civil action, and the court shall determine the rights of the parties in accordance with the laws applicable to a civil action. At the hearing, counsel may be heard on oral argument, briefs may be submitted, and evidence may be introduced if the court has granted a request for the presentation of additional evidence.

The court may affirm the order of the agency complained of in the appeal if it finds, upon consideration of the entire record and any additional evidence the court has admitted, that the order is supported by reliable, probative, and substantial evidence and is in accordance with law. In the absence of this finding, it may reverse, vacate, or modify the order or make such other ruling as is supported by reliable, probative, and substantial evidence and is in accordance with law. The court shall award compensation for fees in accordance with section 2335.39 of the Revised Code to a prevailing party, other than an agency, in an appeal filed pursuant to this section.

The judgment of the court shall be final and conclusive unless reversed, vacated, or modified on appeal. These appeals may be taken either by the party or the agency, shall proceed as in the case of appeals in civil actions, and shall be pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. An appeal by the agency shall be taken on questions of law relating to the constitutionality, construction, or interpretation of statutes and rules of the agency, and, in the appeal, the court may also review and determine the correctness of the judgment of the court of common pleas that the order of the agency is not supported by any reliable, probative, and substantial evidence in the entire record.

The court shall certify its judgment to the agency or take any other action necessary to give its judgment effect.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Effective Date: 04-10-2001; 07-01-2007



Section 119.121 - Effect of expiration of license on appeal process.

The expiration of the license involved in an appeal filed pursuant to section 119.12 of the Revised Code shall not affect the appeal. If during an appeal the existing license shall expire the court in its order in favor of an aggrieved person shall order the agency to renew the license upon payment of the fee prescribed by law for the license.

Effective Date: 10-02-1953



Section 119.13 - Representation of parties.

At any hearing conducted under sections 119.01 to 119.13 of the Revised Code, a party or an affected person may be represented by an attorney or by such other representative as is lawfully permitted to practice before the agency in question, but, except for hearings held before the state personnel board of review under section 124.03 of the Revised Code, only an attorney at law may represent a party or an affected person at a hearing at which a record is taken which may be the basis of an appeal to court.

At any hearing conducted under sections 119.01 to 119.13 of the Revised Code, a witness, if he so requests, shall be permitted to be accompanied, represented, and advised by an attorney, whose participation in the hearing shall be limited to the protection of the rights of the witness, and who may not examine or cross-examine witnesses, and the witness shall be advised of his right to counsel before he is interrogated.

Effective Date: 06-16-1977



Section 119.14 - Waiver of penalties for first-time paperwork offenses.

(A) For any small business that engages in a paperwork violation, the state agency or regulatory authority that regulates the field of operation in which the business operates shall waive any and all administrative fines or civil penalties on that small business for the violation, if the paperwork violation is a first-time offense.

(B) When an agency or regulatory authority waives an administrative fine or civil penalty under this section, the state agency or regulatory authority shall require the small business to correct the violation within a reasonable period of time.

(C) Notwithstanding this section, a state agency or regulatory authority may impose administrative fines or civil penalties on a small business for a paperwork violation that is a first-time offense for any of the following reasons:

(1) The violation has the potential to cause serious harm to the public interest as determined by a state agency or regulatory authority director;

(2) The violation involves a small business knowingly or willfully engaging in conduct that may result in a felony conviction;

(3) Failure to impose an administrative fine or civil penalty for the violation would impede or interfere with the detection of criminal activity;

(4) The violation is of a law concerning the assessment or collection of any tax, debt, revenue, or receipt;

(5) The violation presents a direct danger to the public health or safety, results in a financial loss to an employee as defined in section 4111.03 of the Revised Code, or presents the risk of severe environmental harm, as determined by the head of the agency or regulatory authority;

(6) The violation is a failure to comply with a federal requirement for a program that has been delegated from the federal government to a state agency or regulatory authority and where the federal requirement includes a requirement to impose a fine.

(D)

(1) Nothing in this section shall prohibit a state agency or regulatory authority from waiving administrative fines or civil penalties incurred by a small business for a paperwork violation that is not a first-time offense.

(2) Any administrative fine or civil penalty that is waived under this section, may be reinstated and imposed in addition to any additional fines or penalties associated with a subsequent violation for noncompliance with the same paperwork requirement.

(E) This section shall not apply to any violation by a small business of a statutory or regulatory requirement mandating the collection of information by a state agency or regulatory body if that small business previously violated any such requirement mandating the collection of information.

(F) Nothing in this section shall be construed to diminish the responsibility for any citizen or business to apply for and obtain a permit, license, or authorizing document that is required to engage in a regulated activity, or otherwise comply with state or federal law.

(G) As used in this section:

(1) "Small business" has the same meaning as defined by the Code of Federal Regulations, Title 13, Chapter 1, Part 121.

(2) "Paperwork violation" means the violation of any statutory or regulatory requirement in the Revised Code mandating the collection of information by a state agency or regulatory body.

(3) "First-time offense" means the first instance of a violation of the particular statutory or regulatory requirement mandating the collection of information by a state agency or regulatory body.

Effective Date: 2008 HB285 09-16-2008






Chapter 120 - PUBLIC DEFENDERS

Section 120.01 - Ohio public defender commission.

There is hereby created the Ohio public defender commission to provide, supervise, and coordinate legal representation at state expense for indigent and other persons. The commission shall consist of nine members, one of whom shall be chairman. The chairman shall be appointed by the governor with the advice and consent of the senate. Four members shall be appointed by the governor, two of whom shall be from each of the two major political parties. Four members shall be appointed by the supreme court, two of whom shall be from each of the two major political parties. The chairman, and not less than two of the members appointed by the governor, and not less than two of the members appointed by the supreme court shall be attorneys admitted to the practice of law in this state.

Within thirty days after the effective date of this section, the governor and the supreme court shall make initial appointments to the commission. Of the initial appointments made to the commission by the governor, the appointment of the chairman shall be for a term of two years. Of the other four appointments, one shall be for a term ending one year after the effective date of this section, one shall be for a term ending two years after that date, one shall be for a term ending three years after that date, and one shall be for a term ending four years after that date. Of the initial appointments made to the commission by the supreme court, one shall be for a term ending one year after the effective date of this section, one shall be for a term ending two years after that date, one shall be for a term ending three years after that date, and one shall be for a term ending four years after that date. Thereafter, terms of office shall be for four years, each term ending on the same day of the same month of the year as did the term which it succeeds. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 01-13-1976

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 120.02 - Meetings - compensation and expenses.

The members of the Ohio public defender commission shall meet at least quarterly, and shall meet at other times pursuant to the call of the chairman of the commission or at the request of the state public defender. The members of the commission shall receive an amount fixed pursuant to section 124.14 of the Revised Code per diem for every meeting of the commission that they attend, together with the actual and necessary expenses that they incur, and mileage for each mile necessarily traveled, in connection with every meeting of the commission that they attend.

Effective Date: 05-01-1992

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 120.03 - Commission - powers and duties.

(A) The Ohio public defender commission shall appoint the state public defender, who shall serve at the pleasure of the commission.

(B) The Ohio public defender commission shall establish rules for the conduct of the offices of the county and joint county public defenders and for the conduct of county appointed counsel systems in the state. These rules shall include, but are not limited to, the following:

(1) Standards of indigency and minimum qualifications for legal representation by a public defender or appointed counsel. In establishing standards of indigency and determining who is eligible for legal representation by a public defender or appointed counsel, the commission shall consider an indigent person to be an individual who at the time his need is determined is unable to provide for the payment of an attorney and all other necessary expenses of representation. Release on bail shall not prevent a person from being determined to be indigent.

(2) Standards for the hiring of outside counsel;

(3) Standards for contracts by a public defender with law schools, legal aid societies, and nonprofit organizations for providing counsel;

(4) Standards for the qualifications, training, and size of the legal and supporting staff for a public defender, facilities, and other requirements needed to maintain and operate an office of a public defender;

(5) Minimum caseload standards;

(6) Procedures for the assessment and collection of the costs of legal representation that is provided by public defenders or appointed counsel;

(7) Standards and guidelines for determining whether a client is able to make an up-front contribution toward the cost of his legal representation;

(8) Procedures for the collection of up-front contributions from clients who are able to contribute toward the cost of their legal representation, as determined pursuant to the standards and guidelines developed under division (B)(7) of this section. All of such up-front contributions shall be paid into the appropriate county fund.

(9) Standards for contracts between a board of county commissioners, a county public defender commission, or a joint county public defender commission and a municipal corporation for the legal representation of indigent persons charged with violations of the ordinances of the municipal corporation.

(C) The Ohio public defender commission shall adopt rules prescribing minimum qualifications of counsel appointed pursuant to this chapter or appointed by the courts. Without limiting its general authority to prescribe different qualifications for different categories of appointed counsel, the commission shall prescribe, by rule, special qualifications for counsel and co-counsel appointed in capital cases.

(D) In administering the office of the Ohio public defender commission:

(1) The commission shall do the following:

(a) Approve an annual operating budget;

(b) Make an annual report to the governor, the general assembly, and the supreme court of Ohio on the operation of the state public defender's office, the county appointed counsel systems, and the county and joint county public defenders' offices.

(2) The commission may do the following:

(a) Accept the services of volunteer workers and consultants at no compensation other than reimbursement of actual and necessary expenses;

(b) Prepare and publish statistical and case studies and other data pertinent to the legal representation of indigent persons;

(c) Conduct programs having a general objective of training and educating attorneys and others in the legal representation of indigent persons.

(E) There is hereby established in the state treasury the public defender training fund for the deposit of fees received by the Ohio public defender commission from educational seminars, and the sale of publications, on topics concerning criminal law and procedure. Expenditures from this fund shall be made only for the operation of activities authorized by division (D)(2)(c) of this section.

(F)

(1) In accordance with sections 109.02, 109.07, and 109.361 to 109.366 of the Revised Code, but subject to division (E) of section 120.06 of the Revised Code, the attorney general shall represent or provide for the representation of the Ohio public defender commission, the state public defender, assistant state public defenders, and other employees of the commission or the state public defender.

(2) Subject to division (E) of section 120.06 of the Revised Code, the attorney general shall represent or provide for the representation of attorneys described in division (C) of section 120.41 of the Revised Code in malpractice or other civil actions or proceedings that arise from alleged actions or omissions related to responsibilities derived pursuant to this chapter, or in civil actions that are based upon alleged violations of the constitution or statutes of the United States, including section 1983 of Title 42 of the United States Code, 93 Stat. 1284 (1979), 42 U.S.C.A. 1983, as amended, and that arise from alleged actions or omissions related to responsibilities derived pursuant to this chapter. For purposes of the representation, sections 109.361 to 109.366 of the Revised Code shall apply to an attorney described in division (C) of section 120.41 of the Revised Code as if he were an officer or employee, as defined in section 109.36 of the Revised Code, and the Ohio public defender commission or the state public defender, whichever contracted with the attorney, shall be considered his employer.

Effective Date: 07-01-1993

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 120.04 - State public defender - powers and duties.

(A) The state public defender shall serve at the pleasure of the Ohio public defender commission and shall be an attorney with a minimum of four years of experience in the practice of law and be admitted to the practice of law in this state at least one year prior to appointment.

(B) The state public defender shall do all of the following:

(1) Maintain a central office in Columbus. The central office shall be provided with a library of adequate size, considering the needs of the office and the accessibility of other libraries, and other necessary facilities and equipment.

(2) Appoint assistant state public defenders, all of whom shall be attorneys admitted to the practice of law in this state, and other personnel necessary for the operation of the state public defender office. Assistant state public defenders shall be appointed on a full-time basis. The state public defender, assistant state public defenders, and employees appointed by the state public defender shall not engage in the private practice of law.

(3) Supervise the compliance of county public defender offices, joint county public defender offices, and county appointed counsel systems with standards established by rules of the Ohio public defender commission pursuant to division (B) of section 120.03 of the Revised Code;

(4) Keep and maintain financial records of all cases handled and develop records for use in the calculation of direct and indirect costs, in the operation of the office, and report periodically, but not less than annually, to the commission on all relevant data on the operations of the office, costs, projected needs, and recommendations for legislation or amendments to court rules, as may be appropriate to improve the criminal justice system;

(5) Collect all moneys due the state for reimbursement for legal services under this chapter and under section 2941.51 of the Revised Code and institute any actions in court on behalf of the state for the collection of such sums that the state public defender considers advisable. Except as provided otherwise in division (D) of section 120.06 of the Revised Code, all moneys collected by the state public defender under this chapter and section 2941.51 of the Revised Code shall be deposited in the state treasury to the credit of the client payment fund, which is hereby created. All moneys credited to the fund shall be used by the state public defender to appoint assistant state public defenders and to provide other personnel, equipment, and facilities necessary for the operation of the state public defender office, to reimburse counties for the operation of county public defender offices, joint county public defender offices, and county appointed counsel systems pursuant to sections 120.18, 120.28, and 120.33 of the Revised Code, or to provide assistance to counties in the operation of county indigent defense systems.

(6) With respect to funds appropriated to the commission to pay criminal costs, perform the duties imposed by sections 2949.19 and 2949.201 of the Revised Code;

(7) Establish standards and guidelines for the reimbursement, pursuant to sections 120.18, 120.28, 120.33, 2941.51, and 2949.19 of the Revised Code, of counties for the operation of county public defender offices, joint county public defender offices, and county appointed counsel systems and for other costs related to felony prosecutions;

(8) Establish maximum amounts that the state will reimburse the counties pursuant to sections 120.18, 120.28, 120.33, and 2941.51 of the Revised Code;

(9) Establish maximum amounts that the state will reimburse the counties pursuant to section 120.33 of the Revised Code for each specific type of legal service performed by a county appointed counsel system;

(10) Administer sections 120.18, 120.28, 120.33, 2941.51, and 2949.19 of the Revised Code and make reimbursements pursuant to those sections;

(11) Administer the program established pursuant to sections 120.51 to 120.55 of the Revised Code for the charitable public purpose of providing financial assistance to legal aid societies. Neither the state public defender nor any of the state public defender's employees who is responsible in any way for the administration of that program and who performs those administrative responsibilities in good faith is in any manner liable if a legal aid society that is provided financial assistance under the program uses the financial assistance other than in accordance with sections 120.51 to 120.55 of the Revised Code or fails to comply with the requirements of those sections.

(12) Establish an office for the handling of appeal and postconviction matters;

(13) Provide technical aid and assistance to county public defender offices, joint county public defender offices, and other local counsel providing legal representation to indigent persons, including representation and assistance on appeals.

(C) The state public defender may do any of the following:

(1) In providing legal representation, conduct investigations, obtain expert testimony, take depositions, use other discovery methods, order transcripts, and make all other preparations which are appropriate and necessary to an adequate defense or the prosecution of appeals and other legal proceedings;

(2) Seek, solicit, and apply for grants for the operation of programs for the defense of indigent persons from any public or private source, and may receive donations, grants, awards, and similar funds from any lawful source. Such funds shall be deposited in the state treasury to the credit of the public defender gifts and grants fund, which is hereby created.

(3) Make all the necessary arrangements to coordinate the services of the office with any federal, county, or private programs established to provide legal representation to indigent persons and others, and to obtain and provide all funds allowable under any such programs;

(4) Consult and cooperate with professional groups concerned with the causes of criminal conduct, the reduction of crime, the rehabilitation and correction of persons convicted of crime, the administration of criminal justice, and the administration and operation of the state public defender's office;

(5) Accept the services of volunteer workers and consultants at no compensation other than reimbursement for actual and necessary expenses;

(6) Prescribe any forms that are necessary for the uniform operation of this chapter;

(7) Contract with a county public defender commission or a joint county public defender commission to provide all or any part of the services that a county public defender or joint county public defender is required or permitted to provide by this chapter, or contract with a board of county commissioners of a county that is not served by a county public defender commission or a joint county public defender commission for the provision of services in accordance with section 120.33 of the Revised Code. All money received by the state public defender pursuant to such a contract shall be credited to either the multi-county: county share fund or, if received as a result of a contract with Trumbull county, the Trumbull county: county share fund.

(8) Authorize persons employed as criminal investigators to attend the Ohio peace officer training academy or any other peace officer training school for training;

(9) Procure a policy or policies of malpractice insurance that provide coverage for the state public defender and assistant state public defenders in connection with malpractice claims that may arise from their actions or omissions related to responsibilities derived pursuant to this chapter.

(D) No person employed by the state public defender as a criminal investigator shall attend the Ohio peace officer training academy or any other peace officer training school unless authorized to do so by the state public defender.

Effective Date: 09-29-1999



Section 120.05 - Determination of indigency.

(A) The determination of indigency shall be made by the state public defender, subject to review by the court. This section does not apply in relation to sections 120.51 to 120.55 of the Revised Code.

(B) The state public defender shall investigate the financial status of each person to be represented, at the earliest time the circumstances permit, and may require the person represented to disclose the records of public or private income sources and property, otherwise confidential, which may be of aid in determining indigency. The state public defender may obtain information from any public record contained in any office of the state, or any political subdivision or agency thereof, on request without payment of any fees ordinarily required by law. He shall make the results of the investigation available to the court upon request. The court, before whom a person seeking representation is taken, may determine the person's eligibility for legal representation by the state public defender.

(C) If a determination of eligibility cannot be made before the time when the first services are to be rendered by the state public defender, he shall render such services on a provisional basis. If the state public defender, or the court on review, subsequently determines that the person receiving the services is ineligible, the public defender shall notify the person of the termination of his services.

(D) Where the person represented has, or may reasonably be expected to have, the means to meet some part of the cost of the services rendered to him, he shall reimburse the state public defender in an amount which he can reasonably be expected to pay.

(E) If it is determined by the state public defender, or by the court, that the legal representation was provided to a person not entitled thereto, the person may be required to reimburse the public defender for the costs of the representation provided. Any action filed by the state public defender to collect legal fees hereunder, must be brought within two years from the last date legal representation was provided.

Effective Date: 01-08-1985



Section 120.06 - Duty to provide legal representation to indigent adults and juveniles.

(A)

(1) The state public defender, when designated by the court or requested by a county public defender or joint county public defender, may provide legal representation in all courts throughout the state to indigent adults and juveniles who are charged with the commission of an offense or act for which the penalty or any possible adjudication includes the potential loss of liberty.

(2) The state public defender may provide legal representation to any indigent person who, while incarcerated in any state correctional institution, is charged with a felony offense, for which the penalty or any possible adjudication that may be imposed by a court upon conviction includes the potential loss of liberty.

(3) The state public defender may provide legal representation to any person incarcerated in any correctional institution of the state, in any matter in which the person asserts the person is unlawfully imprisoned or detained.

(4) The state public defender, in any case in which the state public defender has provided legal representation or is requested to do so by a county public defender or joint county public defender, may provide legal representation on appeal.

(5) The state public defender, when designated by the court or requested by a county public defender, joint county public defender, or the director of rehabilitation and correction, shall provide legal representation in parole and probation revocation matters or matters relating to the revocation of community control or post-release control under a community control sanction or post-release control sanction, unless the state public defender finds that the alleged parole or probation violator or alleged violator of a community control sanction or post-release control sanction has the financial capacity to retain the alleged violator's own counsel.

(6) If the state public defender contracts with a county public defender commission, a joint county public defender commission, or a board of county commissioners for the provision of services, under authority of division (C)(7) of section 120.04 of the Revised Code, the state public defender shall provide legal representation in accordance with the contract.

(B) The state public defender shall not be required to prosecute any appeal, postconviction remedy, or other proceeding pursuant to division (A)(3), (4), or (5) of this section, unless the state public defender first is satisfied that there is arguable merit to the proceeding.

(C) A court may appoint counsel or allow an indigent person to select the indigent's own personal counsel to assist the state public defender as co-counsel when the interests of justice so require. When co-counsel is appointed to assist the state public defender, the co-counsel shall receive any compensation that the court may approve, not to exceed the amounts provided for in section 2941.51 of the Revised Code.

(D)

(1) When the state public defender is designated by the court or requested by a county public defender or joint county public defender to provide legal representation for an indigent person in any case, other than pursuant to a contract entered into under authority of division (C)(7) of section 120.04 of the Revised Code, the state public defender shall send to the county in which the case is filed a bill detailing the actual cost of the representation that separately itemizes legal fees and expenses. The county, upon receipt of an itemized bill from the state public defender pursuant to this division, shall pay the state public defender each of the following amounts:

(a) For the amount identified as legal fees in the itemized bill, one hundred per cent of the amount identified as legal fees less the state reimbursement rate as calculated by the state public defender pursuant to section 120.34 of the Revised Code for the month the case terminated, as set forth in the itemized bill;

(b) For the amount identified as expenses in the itemized bill, one hundred per cent.

(2) Upon payment of the itemized bill under division (D)(1) of this section, the county may submit the cost of the expenses, excluding legal fees, to the state public defender for reimbursement pursuant to section 120.33 of the Revised Code.

(3) When the state public defender provides investigation or mitigation services to private appointed counsel or to a county or joint county public defender as approved by the appointing court, other than pursuant to a contract entered into under authority of division (C)(7) of section 120.04 of the Revised Code, the state public defender shall send to the county in which the case is filed a bill itemizing the actual cost of the services provided. The county, upon receipt of an itemized bill from the state public defender pursuant to this division, shall pay one hundred per cent of the amount as set forth in the itemized bill. Upon payment of the itemized bill received pursuant to this division, the county may submit the cost of the investigation and mitigation services to the state public defender for reimbursement pursuant to section 120.33 of the Revised Code.

(4) There is hereby created in the state treasury the county representation fund for the deposit of moneys received from counties under this division. All moneys credited to the fund shall be used by the state public defender to provide legal representation for indigent persons when designated by the court or requested by a county or joint county public defender or to provide investigation or mitigation services, including investigation or mitigation services to private appointed counsel or a county or joint county public defender, as approved by the court.

(E)

(1) Notwithstanding any contrary provision of sections 109.02, 109.07, 109.361 to 109.366, and 120.03 of the Revised Code that pertains to representation by the attorney general, an assistant attorney general, or special counsel of an officer or employee, as defined in section 109.36 of the Revised Code, or of an entity of state government, the state public defender may elect to contract with, and to have the state pay pursuant to division (E)(2) of this section for the services of, private legal counsel to represent the Ohio public defender commission, the state public defender, assistant state public defenders, other employees of the commission or the state public defender, and attorneys described in division (C) of section 120.41 of the Revised Code in a malpractice or other civil action or proceeding that arises from alleged actions or omissions related to responsibilities derived pursuant to this chapter, or in a civil action that is based upon alleged violations of the constitution or statutes of the United States, including section 1983 of Title 42 of the United States Code, 93 Stat. 1284 (1979), 42 U.S.C.A. 1983, as amended, and that arises from alleged actions or omissions related to responsibilities derived pursuant to this chapter, if the state public defender determines, in good faith, that the defendant in the civil action or proceeding did not act manifestly outside the scope of the defendant's employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner. If the state public defender elects not to contract pursuant to this division for private legal counsel in a civil action or proceeding, then, in accordance with sections 109.02, 109.07, 109.361 to 109.366, and 120.03 of the Revised Code, the attorney general shall represent or provide for the representation of the Ohio public defender commission, the state public defender, assistant state public defenders, other employees of the commission or the state public defender, or attorneys described in division (C) of section 120.41 of the Revised Code in the civil action or proceeding.

(2)

(a) Subject to division (E)(2)(b) of this section, payment from the state treasury for the services of private legal counsel with whom the state public defender has contracted pursuant to division (E)(1) of this section shall be accomplished only through the following procedure:

(i) The private legal counsel shall file with the attorney general a copy of the contract; a request for an award of legal fees, court costs, and expenses earned or incurred in connection with the defense of the Ohio public defender commission, the state public defender, an assistant state public defender, an employee, or an attorney in a specified civil action or proceeding; a written itemization of those fees, costs, and expenses, including the signature of the state public defender and the state public defender's attestation that the fees, costs, and expenses were earned or incurred pursuant to division (E)(1) of this section to the best of the state public defender's knowledge and information; a written statement whether the fees, costs, and expenses are for all legal services to be rendered in connection with that defense, are only for legal services rendered to the date of the request and additional legal services likely will have to be provided in connection with that defense, or are for the final legal services rendered in connection with that defense; a written statement indicating whether the private legal counsel previously submitted a request for an award under division (E)(2) of this section in connection with that defense and, if so, the date and the amount of each award granted; and, if the fees, costs, and expenses are for all legal services to be rendered in connection with that defense or are for the final legal services rendered in connection with that defense, a certified copy of any judgment entry in the civil action or proceeding or a signed copy of any settlement agreement entered into between the parties to the civil action or proceeding.

(ii) Upon receipt of a request for an award of legal fees, court costs, and expenses and the requisite supportive documentation described in division (E)(2)(a)(i) of this section, the attorney general shall review the request and documentation; determine whether any of the limitations specified in division (E)(2)(b) of this section apply to the request; and, if an award of legal fees, court costs, or expenses is permissible after applying the limitations, prepare a document awarding legal fees, court costs, or expenses to the private legal counsel. The document shall name the private legal counsel as the recipient of the award; specify the total amount of the award as determined by the attorney general; itemize the portions of the award that represent legal fees, court costs, and expenses; specify any limitation applied pursuant to division (E)(2)(b) of this section to reduce the amount of the award sought by the private legal counsel; state that the award is payable from the state treasury pursuant to division (E)(2)(a)(iii) of this section; and be approved by the inclusion of the signatures of the attorney general, the state public defender, and the private legal counsel.

(iii) The attorney general shall forward a copy of the document prepared pursuant to division (E)(2)(a)(ii) of this section to the director of budget and management. The award of legal fees, court costs, or expenses shall be paid out of the state public defender's appropriations, to the extent there is a sufficient available balance in those appropriations. If the state public defender does not have a sufficient available balance in the state public defender's appropriations to pay the entire award of legal fees, court costs, or expenses, the director shall make application for a transfer of appropriations out of the emergency purposes account or any other appropriation for emergencies or contingencies in an amount equal to the portion of the award that exceeds the sufficient available balance in the state public defender's appropriations. A transfer of appropriations out of the emergency purposes account or any other appropriation for emergencies or contingencies shall be authorized if there are sufficient moneys greater than the sum total of then pending emergency purposes account requests, or requests for releases from the other appropriation. If a transfer of appropriations out of the emergency purposes account or other appropriation for emergencies or contingencies is made to pay an amount equal to the portion of the award that exceeds the sufficient available balance in the state public defender's appropriations, the director shall cause the payment to be made to the private legal counsel. If sufficient moneys do not exist in the emergency purposes account or other appropriation for emergencies or contingencies to pay an amount equal to the portion of the award that exceeds the sufficient available balance in the state public defender's appropriations, the private legal counsel shall request the general assembly to make an appropriation sufficient to pay an amount equal to the portion of the award that exceeds the sufficient available balance in the state public defender's appropriations, and no payment in that amount shall be made until the appropriation has been made. The private legal counsel shall make the request during the current biennium and during each succeeding biennium until a sufficient appropriation is made.

(b) An award of legal fees, court costs, and expenses pursuant to division (E) of this section is subject to the following limitations:

(i) The maximum award or maximum aggregate of a series of awards of legal fees, court costs, and expenses to the private legal counsel in connection with the defense of the Ohio public defender commission, the state public defender, an assistant state public defender, an employee, or an attorney in a specified civil action or proceeding shall not exceed fifty thousand dollars.

(ii) The private legal counsel shall not be awarded legal fees, court costs, or expenses to the extent the fees, costs, or expenses are covered by a policy of malpractice or other insurance.

(iii) The private legal counsel shall be awarded legal fees and expenses only to the extent that the fees and expenses are reasonable in light of the legal services rendered by the private legal counsel in connection with the defense of the Ohio public defender commission, the state public defender, an assistant state public defender, an employee, or an attorney in a specified civil action or proceeding.

(c) If, pursuant to division (E)(2)(a) of this section, the attorney general denies a request for an award of legal fees, court costs, or expenses to private legal counsel because of the application of a limitation specified in division (E)(2)(b) of this section, the attorney general shall notify the private legal counsel in writing of the denial and of the limitation applied.

(d) If, pursuant to division (E)(2)(c) of this section, a private legal counsel receives a denial of an award notification or if a private legal counsel refuses to approve a document under division (E)(2)(a)(ii) of this section because of the proposed application of a limitation specified in division (E)(2)(b) of this section, the private legal counsel may commence a civil action against the attorney general in the court of claims to prove the private legal counsel's entitlement to the award sought, to prove that division (E)(2)(b) of this section does not prohibit or otherwise limit the award sought, and to recover a judgment for the amount of the award sought. A civil action under division (E)(2)(d) of this section shall be commenced no later than two years after receipt of a denial of award notification or, if the private legal counsel refused to approve a document under division (E)(2)(a)(ii) of this section because of the proposed application of a limitation specified in division (E)(2)(b) of this section, no later than two years after the refusal. Any judgment of the court of claims in favor of the private legal counsel shall be paid from the state treasury in accordance with division (E)(2)(a) of this section.

(F) If a court appoints the office of the state public defender to represent a petitioner in a postconviction relief proceeding under section 2953.21 of the Revised Code, the petitioner has received a sentence of death, and the proceeding relates to that sentence, all of the attorneys who represent the petitioner in the proceeding pursuant to the appointment, whether an assistant state public defender, the state public defender, or another attorney, shall be certified under Rule 20 of the Rules of Superintendence for the Courts of Ohio to represent indigent defendants charged with or convicted of an offense for which the death penalty can be or has been imposed.

(G) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004; 09-29-2005



Section 120.07 - Civil case filing fee fund.

There is hereby created in the state treasury the civil case filing fee fund to receive all funds deposited in the fund pursuant to sections 1901.26, 1907.24, and 2303.201 of the Revised Code. All money credited to the fund shall be used by the state public defender for the purpose of appointing assistant state public defenders and for providing other personnel, equipment, and facilities necessary for the operation of the state public defender office.

Effective Date: 09-29-2005



Section 120.08 - Indigent defense support fund.

There is hereby created in the state treasury the indigent defense support fund, consisting of money paid into the fund pursuant to sections 4507.45, 4509.101, 4510.22, and 4511.19 of the Revised Code and pursuant to sections 2937.22, 2949.091, and 2949.094 of the Revised Code out of the additional court costs imposed under those sections. The state public defender shall use at least eighty-eight per cent of the money in the fund for the purposes of reimbursing county governments for expenses incurred pursuant to sections 120.18, 120.28, and 120.33 of the Revised Code and operating its system pursuant to division (C)(7) of section 120.04 of the Revised Code and division (B) of section 120.33 of the Revised Code. Disbursements from the fund to county governments shall be made at least once per year and shall be allocated proportionately so that each county receives an equal percentage of its total cost for operating its county public defender system, its joint county public defender system, its county appointed counsel system, or its system operated under division (C)(7) of section 120.04 of the Revised Code and division (B) of section 120.33 of the Revised Code. The state public defender may use not more than twelve per cent of the money in the fund for the purposes of appointing assistant state public defenders , providing other personnel, equipment, and facilities necessary for the operation of the state public defender office, and providing training, developing and implementing electronic forms, or establishing and maintaining an information technology system used for the uniform operation of this chapter.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB209 06-25-2008; 2008 HB562 09-22-2008



Section 120.13 - County public defender commission.

(A) The county commissioners in any county may establish a county public defender commission. The commission shall have five members, three of whom shall be appointed by the board of county commissioners, and two by the judge, or the presiding judge if there is one, of the court of common pleas of the county. At least one member appointed by each of these appointing bodies shall be an attorney admitted to the practice of law in this state.

(B) The board of county commissioners shall select a specific day for the county public defender commission to be established and on which all members' appointments shall take effect, and shall notify the Ohio public defender commission of the date.

(C) Of the initial appointments made to the county public defender commission, two appointments by the county commissioners and one appointment by the court shall be for a term of two years ending two years after the date the commission is established, and one appointment by each of the appointing bodies shall be for a term ending four years after the date the commission is established. Thereafter, terms of office shall be for four years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) The members of the commission shall choose as chairperson one of the commission members, who shall serve as chairperson for two years. Meetings shall be held at least quarterly and at such other times as called by the chairperson or by request of the county public defender. Members of the commission may receive an amount fixed by the county commissioners, but not in excess of the amounts set for the members of the Ohio public defender commission pursuant to section 124.14 of the Revised Code per diem for every meeting of the board they attend, and necessary expenses including mileage for each mile necessarily traveled.

(E) The county commissioners may terminate the county public defender commission at any time if at least ninety days prior to termination, the commissioners notify the Ohio public defender commission in writing of the termination date. Upon the termination date all pending county public defender matters shall be transferred to the state public defender, a joint county public defender, or appointed counsel.

(F) The cost of representation in all matters assumed by the state public defender shall be charged to the counties in accordance with division (D) of section 120.06 of the Revised Code.

Effective Date: 11-15-1981; 09-29-2005



Section 120.14 - County public defender commission - powers and duties.

(A)

(1) Except as provided in division (A)(2) of this section, the county public defender commission shall appoint the county public defender and may remove him from office only for good cause.

(2) If a county public defender commission contracts with the state public defender or with one or more nonprofit organizations for the state public defender or the organizations to provide all of the services that the county public defender is required or permitted to provide by this chapter, the commission shall not appoint a county public defender.

(B) The commission shall determine the qualifications and size of the supporting staff and facilities and other requirements needed to maintain and operate the office of the county public defender.

(C) In administering the office of county public defender, the commission shall:

(1) Recommend to the county commissioners an annual operating budget which is subject to the review, amendment, and approval of the board of county commissioners;

(2)

(a) Make an annual report to the county commissioners and the Ohio public defender commission on the operation of the county public defender's office, including complete and detailed information on finances and costs that separately states costs and expenses that are reimbursable under section 120.35 of the Revised Code, and any other data and information requested by the state public defender;

(b) Make monthly reports relating to reimbursement and associated case data pursuant to the rules of the Ohio public defender commission to the board of county commissioners and the Ohio public defender commission on the total costs of the public defender's office.

(3) Cooperate with the Ohio public defender commission in maintaining the standards established by rules of the Ohio public defender commission pursuant to divisions (B) and (C) of section 120.03 of the Revised Code, and cooperate with the state public defender in his programs providing technical aid and assistance to county systems.

(D) The commission may accept the services of volunteer workers and consultants at no compensation except reimbursement for actual and necessary expenses.

(E) The commission may contract with any municipal corporation, within the county served by the county public defender, for the county public defender to provide legal representation for indigent persons who are charged with a violation of the ordinances of the municipal corporation.

(F) A county public defender commission, with the approval of the board of county commissioners regarding all provisions that pertain to the financing of defense counsel for indigent persons, may contract with the state public defender or with any nonprofit organization, the primary purpose of which is to provide legal representation to indigent persons, for the state public defender or the organization to provide all or any part of the services that a county public defender is required or permitted to provide by this chapter. A contract entered into pursuant to this division may provide for payment for the services provided on a per case, hourly, or fixed contract basis. The state public defender and any nonprofit organization that contracts with a county public defender commission pursuant to this division shall do all of the following:

(1) Comply with all standards established by the rules of the Ohio public defender commission;

(2) Comply with all standards established by the state public defender;

(3) Comply with all statutory duties and other laws applicable to county public defenders.

Effective Date: 09-26-1984



Section 120.15 - County public defender - powers and duties.

(A) The county public defender shall be appointed by the county public defender commission for a term not to exceed four years. He shall be an attorney with a minimum of two years experience in the practice of law and be admitted to the practice of law in Ohio at least one year prior to his appointment.

(B) In carrying out the responsibilities and performing the duties of his office, the county public defender shall:

(1) Maintain an office, approved by the commission, provided with a library of adequate size, considering the needs of the office and the accessibility of other libraries, and other necessary facilities and equipment;

(2) Keep and maintain financial records of all cases handled and develop records for use in the calculation of direct and indirect costs in the operation of the office and report monthly pursuant to the rules of the Ohio public defender commission to the county public defender commission and to the Ohio public defender commission on all relevant data on the operations of the office, costs, projected needs, and recommendations for legislation or amendments to court rules, as may be appropriate to improve the criminal justice system;

(3) Collect all moneys due from contracts with municipal corporations or for reimbursement for legal services under this chapter and institute such actions in court for the collection of such sums as he considers advisable. All moneys collected or received by the public defender shall be paid into the county treasury to the credit of the general revenue fund.

(4) Appoint assistant county public defenders and all other personnel necessary to the functioning of the county public defender's office, subject to the authority of the county public defender commission to determine the size and qualifications of the staff pursuant to division (B) of section 120.14 of the Revised Code. All assistant county public defenders shall be admitted to the practice of law in Ohio, and may be appointed on a full or part-time basis.

(C) The county public defender may exercise the rights authorized in division (C) of section 120.04 of the Revised Code.

(D) The county public defender shall determine indigency of persons, subject to review by the court, in the same manner as provided in section 120.05 of the Revised Code. Each monthly report submitted to the board of county commissioners and the state public defender shall include a certification by the county public defender that all persons provided representation by the county public defender's office during the month covered by the report were indigent under the standards of the Ohio public defender commission.

Effective Date: 09-26-1984



Section 120.16 - Legal representation to be provided.

(A)

(1) The county public defender shall provide legal representation to indigent adults and juveniles who are charged with the commission of an offense or act that is a violation of a state statute and for which the penalty or any possible adjudication includes the potential loss of liberty and in postconviction proceedings as defined in this section.

(2) The county public defender may provide legal representation to indigent adults and juveniles charged with the violation of an ordinance of a municipal corporation for which the penalty or any possible adjudication includes the potential loss of liberty, if the county public defender commission has contracted with the municipal corporation to provide legal representation for indigent persons charged with a violation of an ordinance of the municipal corporation.

(B) The county public defender shall provide the legal representation authorized by division (A) of this section at every stage of the proceedings following arrest, detention, service of summons, or indictment.

(C) The county public defender may request the state public defender to prosecute any appeal or other remedy before or after conviction that the county public defender decides is in the interests of justice, and may provide legal representation in parole and probation revocation matters and matters relating to the revocation of community control or post-release control under a community control sanction or post-release control sanction.

(D) The county public defender shall not be required to prosecute any appeal, postconviction remedy, or other proceeding, unless the county public defender is first satisfied there is arguable merit to the proceeding.

(E) Nothing in this section shall prevent a court from appointing counsel other than the county public defender or from allowing an indigent person to select the indigent person's own personal counsel to represent the indigent person. A court may also appoint counsel or allow an indigent person to select the indigent person's own personal counsel to assist the county public defender as co-counsel when the interests of justice so require.

(F) Information as to the right to legal representation by the county public defender or assigned counsel shall be afforded to an accused person immediately upon arrest, when brought before a magistrate, or when formally charged, whichever occurs first.

(G) If a court appoints the office of the county public defender to represent a petitioner in a postconviction relief proceeding under section 2953.21 of the Revised Code, the petitioner has received a sentence of death, and the proceeding relates to that sentence, all of the attorneys who represent the petitioner in the proceeding pursuant to the appointment, whether an assistant county public defender or the county public defender, shall be certified under Rule 20 of the Rules of Superintendence for the Courts of Ohio to represent indigent defendants charged with or convicted of an offense for which the death penalty can be or has been imposed.

(H) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004



Section 120.17 - State public defender not required to defend in counties having county public defender.

In any county in which the county commissioners choose to establish a county public defender's office, the Ohio public defender shall not be required to defend indigent persons in that county, except as set forth in division (A) of section 120.06 of the Revised Code, or if the court finds that it is required in the interests of justice.

Effective Date: 01-13-1976



Section 120.18 - Reimbursement of county.

(A) The county public defender commission's report to the board of county commissioners shall be audited by the county auditor. The board of county commissioners, after review and approval of the audited report, may then certify it to the state public defender for reimbursement. If a request for the reimbursement of any operating expenditure incurred by a county public defender office is not received by the state public defender within sixty days after the end of the calendar month in which the expenditure is incurred, the state public defender shall not pay the requested reimbursement, unless the county has requested, and the state public defender has granted, an extension of the sixty-day time limit. Each request for reimbursement shall include a certification by the county public defender that the persons provided representation by the county public defender's office during the period covered by the report were indigent and, for each person provided representation during that period, a financial disclosure form completed by the person on a form prescribed by the state public defender. The state public defender shall also review the report and, in accordance with the standards, guidelines, and maximums established pursuant to divisions (B)(7) and (8) of section 120.04 of the Revised Code, prepare a voucher for fifty per cent of the total cost of each county public defender's office for the period of time covered by the certified report and a voucher for fifty per cent of the costs and expenses that are reimbursable under section 120.35 of the Revised Code, if any, or, if the amount of money appropriated by the general assembly to reimburse counties for the operation of county public defender offices, joint county public defender offices, and county appointed counsel systems is not sufficient to pay fifty per cent of the total cost of all of the offices and systems, for the lesser amount required by section 120.34 of the Revised Code. For the purposes of this section, "total cost" means total expenses minus costs and expenses reimbursable under section 120.35 of the Revised Code and any funds received by the county public defender commission pursuant to a contract, except a contract entered into with a municipal corporation pursuant to division (E) of section 120.14 of the Revised Code, gift, or grant.

(B) If the county public defender fails to maintain the standards for the conduct of the office established by rules of the Ohio public defender commission pursuant to divisions (B) and (C) of section 120.03 or the standards established by the state public defender pursuant to division (B)(7) of section 120.04 of the Revised Code, the Ohio public defender commission shall notify the county public defender commission and the board of county commissioners of the county that the county public defender has failed to comply with its rules or the standards of the state public defender. Unless the county public defender commission or the county public defender corrects the conduct of the county public defender's office to comply with the rules and standards within ninety days after the date of the notice, the state public defender may deny payment of all or part of the county's reimbursement from the state provided for in division (A) of this section.

Effective Date: 09-29-1999



Section 120.23 - Joint county public defender commission.

(A) The boards of county commissioners in two or more adjoining or neighboring counties may form themselves into a joint board and proceed to organize a district for the establishment of a joint county public defender commission. The commission shall have three members from each county, who shall be appointed by the board of county commissioners of the county.

(B) The boards shall agree on a specific date for the joint county public defender commission to be established, on which date the appointments of all members shall take effect. The joint board shall notify the Ohio public defender commission of the date.

(C) Of the initial appointments made by each county to the joint county public defender commission, one appointment shall be for a term of one year ending one year after the date the commission is established, one appointment shall be for a term of two years ending two years after the date the commission is established, and one appointment shall be for a period of three years, ending three years after the date the commission is established. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) The members of the commission shall choose as chairperson one of the commission members, who shall serve as chairperson for two years. Meetings shall be held at least quarterly and at such other times as called by the chairperson or by request of the joint county public defender. Members of the commission may receive an amount fixed by the agreement of the boards of commissioners of the counties in the district, but not in excess of the amount set for the members of the Ohio public defender commission pursuant to section 124.14 of the Revised Code per diem for every meeting of the commission they attend, and necessary expenses including mileage for each mile necessarily traveled.

(E) The agreement of the boards of county commissioners establishing the joint county public defender commission shall provide for the allocation of the proportion of expenses to be paid by each county, which may be based upon population, number of cases, or such other factors as the commissioners determine to be appropriate. The county commissioners may amend their agreement from time to time to provide for a different allocation of the proportion of expenses to be paid by each county.

(F) The county auditor of the county with the greatest population is hereby designated as the fiscal officer of a joint county public defender district organized under this section. The county auditors of the several counties composing the joint county public defender commission district shall meet at the commission office not less than once in each six months, to adjust accounts and to transact such other duties in connection with the commission as pertain to the business of their office.

(G) Each member of the board of county commissioners who meets by appointment to consider the organization of a joint county public defender commission shall, upon presentation of properly certified accounts, be paid the member's necessary expenses upon a warrant drawn by the county auditor of the member's county.

(H) The board of county commissioners of any county within a joint county public defender commission district may withdraw from the district. Such withdrawal shall not be effective until at least ninety days after the board has notified the Ohio public defender commission, the joint county public defender commission of the district, and each board of county commissioners in the district, in writing of the termination date. The failure of a board of county commissioners to approve an annual operating budget for the office of the joint county public defender as provided in division (C)(1) of section 120.24 of the Revised Code constitutes a notice of withdrawal by the county from the district, effective on the ninetieth day after commencement of the next fiscal year. Upon the termination date, all joint county public defender matters relating to the withdrawing county shall be transferred to the state public defender, a county public defender, or appointed counsel.

(I) The cost of representation in all matters assumed by the state public defender shall be charged to the counties in accordance with division (D) of section 120.06 of the Revised Code.

Members of the joint county public defender commission who are residents of a county withdrawing from such district are deemed to have resigned their positions upon the completion of the withdrawal procedure provided by this section. Vacancies thus created shall not be filled.

If two or more counties remain within the district after the withdrawal, the boards of county commissioners of the remaining adjoining or neighboring counties may agree to continue the operation of the joint county public defender commission and to reallocate the proportionate share of expenses to be paid by each participating county.

Effective Date: 11-15-1981; 09-29-2005



Section 120.24 - Joint county public defender commission - powers and duties.

(A)

(1) Except as provided in division (A)(2) of this section, the joint county public defender commission shall appoint the joint county public defender and may remove him from office only for good cause.

(2) If a joint county public defender commission contracts with the state public defender or with one or more nonprofit organizations for the state public defender or the organizations to provide all of the services that the joint county public defender is required or permitted to provide by this chapter, the commission shall not appoint a joint county public defender.

(B) The commission shall determine the qualifications and size of the supporting staff and facilities and other requirements needed to maintain and operate the office.

(C) In administering the office of joint county public defender, the commission shall:

(1) Recommend to the boards of county commissioners in the district an annual operating budget which is subject to the review, amendment, and approval of the boards of county commissioners in the district;

(2)

(a) Make an annual report to the boards of county commissioners in the district and the Ohio public defender commission on the operation of the public defender's office, including complete and detailed information on finances and costs that separately states costs and expenses that are reimbursable under section 120.35 of the Revised Code, and such other data and information requested by the state public defender;

(b) Make monthly reports relating to reimbursement and associated case data pursuant to the rules of the Ohio public defender commission to the boards of county commissioners in the district and the Ohio public defender commission on the total costs of the public defender's office.

(3) Cooperate with the Ohio public defender commission in maintaining the standards established by rules of the Ohio public defender commission pursuant to divisions (B) and (C) of section 120.03 of the Revised Code, and cooperate with the state public defender in his programs providing technical aid and assistance to county systems.

(D) The commission may accept the services of volunteer workers and consultants at no compensation except reimbursement for actual and necessary expenses.

(E) The commission may contract with any municipal corporation, within the counties served by the joint county public defender, for the joint county public defender to provide legal representation for indigent persons who are charged with a violation of the ordinances of the municipal corporation.

(F) A joint county public defender commission, with the approval of each participating board of county commissioners regarding all provisions that pertain to the financing of defense counsel for indigent persons, may contract with the state public defender or with any nonprofit organization, the primary purpose of which is to provide legal representation to indigent persons, for the state public defender or the organization to provide all or any part of the services that a joint county public defender is required or permitted to provide by this chapter. A contract entered into pursuant to this division may provide for payment for the services provided on a per case, hourly, or fixed contract basis. The state public defender and any nonprofit organization that contracts with a joint county public defender commission pursuant to this division shall do all of the following:

(1) Comply with all standards established by the rules of the Ohio public defender commission;

(2) Comply with all standards established by the Ohio public defender;

(3) Comply with all statutory duties and other laws applicable to joint county public defenders.

Effective Date: 09-26-1984



Section 120.25 - Joint county public defender - powers and duties.

(A) The joint county public defender shall be appointed by the joint county public defender commission for a term not to exceed four years. He shall be an attorney with a minimum of two years experience in the practice of law and be admitted to the practice of law in Ohio at least one year prior to his appointment.

(B) In carrying out the responsibilities and performing the duties of his office, the joint county public defender shall:

(1) Maintain an office, approved by the commission, provided with a library of adequate size, considering the needs of the office and the accessibility of other libraries, and other necessary facilities and equipment;

(2) Keep and maintain financial records of all cases handled and develop records for use in the calculation of direct and indirect costs in the operation of the office, and report monthly pursuant to the rules of the Ohio public defender commission to the joint county defender commission and to the Ohio public defender commission on all relevant data on the operations of the office, costs, projected needs, and recommendations for legislation or amendments to court rules, as may be appropriate to improve the criminal justice system;

(3) Collect all moneys due from contracts with municipal corporations or for reimbursement for legal services under this chapter and institute such actions in court for the collection of such sums as he considers advisable. The public defender shall pay into the treasury of each county in the district, to the credit of the general revenue fund, the county's proportionate share of all moneys collected or received by him.

(4) Appoint assistant joint county public defenders and all other personnel necessary to the functioning of the joint county public defender office, subject to the authority of the joint county public defender commission to determine the size and qualifications of the staff pursuant to division (B) of section 120.24 of the Revised Code. All assistant joint county public defenders shall be admitted to the practice of law in Ohio, and may be appointed on a full or part-time basis.

(C) The joint county public defender may exercise the rights authorized in division (C) of section 120.04 of the Revised Code.

(D) The joint county public defender shall determine indigency of persons, subject to review by the court, in the same manner as provided in section 120.05 of the Revised Code. Each monthly report submitted to the board of county commissioners and the state public defender shall include a certification by the joint county public defender that all persons provided representation by the joint county public defender's office during the month covered by the report were indigent under the standards of the Ohio public defender commission.

Effective Date: 09-26-1984



Section 120.26 - Legal representation to be provided.

(A)

(1) The joint county public defender shall provide legal representation to indigent adults and juveniles who are charged with the commission of an offense or act that is a violation of a state statute and for which the penalty or any possible adjudication includes the potential loss of liberty and in postconviction proceedings as defined in this section.

(2) The joint county public defender may provide legal representation to indigent adults and juveniles charged with the violation of an ordinance of a municipal corporation for which the penalty or any possible adjudication includes the potential loss of liberty, if the joint county public defender commission has contracted with the municipal corporation to provide legal representation for indigent persons charged with a violation of an ordinance of the municipal corporation.

(B) The joint county public defender shall provide the legal representation authorized by division (A) of this section at every stage of the proceedings following arrest, detention, service of summons, or indictment.

(C) The joint county public defender may request the Ohio public defender to prosecute any appeal or other remedy before or after conviction that the joint county public defender decides is in the interests of justice and may provide legal representation in parole and probation revocation matters and matters relating to the revocation of community control or post-release control under a community control sanction or post-release control sanction.

(D) The joint county public defender shall not be required to prosecute any appeal, postconviction remedy, or other proceeding, unless the joint county public defender is first satisfied that there is arguable merit to the proceeding.

(E) Nothing in this section shall prevent a court from appointing counsel other than the joint county public defender or from allowing an indigent person to select the indigent person's own personal counsel to represent the indigent person. A court may also appoint counsel or allow an indigent person to select the indigent person's own personal counsel to assist the joint county public defender as co-counsel when the interests of justice so require.

(F) Information as to the right to legal representation by the joint county public defender or assigned counsel shall be afforded to an accused person immediately upon arrest, when brought before a magistrate, or when formally charged, whichever occurs first.

(G) If a court appoints the office of the joint county public defender to represent a petitioner in a postconviction relief proceeding under section 2953.21 of the Revised Code, the petitioner has received a sentence of death, and the proceeding relates to that sentence, all of the attorneys who represent the petitioner in the proceeding pursuant to the appointment, whether an assistant joint county defender or the joint county public defender, shall be certified under Rule 20 of the Rules of Superintendence for the Courts of Ohio to represent indigent defendants charged with or convicted of an offense for which the death penalty can be or has been imposed.

(H) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004



Section 120.27 - State public defender not required to defend in counties having joint county public defender.

In any counties in which the boards of county commissioners choose to establish a joint county public defender's office, the Ohio public defender shall not be required to defend indigent persons in those counties, except as set forth in division (A) of section 120.06 of the Revised Code, or if the court finds that it is required in the interests of justice.

Effective Date: 01-13-1976



Section 120.28 - Reimbursement of joint county board.

(A) The joint county public defender commission's report to the joint board of county commissioners shall be audited by the fiscal officer of the district. The joint board of county commissioners, after review and approval of the audited report, may then certify it to the state public defender for reimbursement. If a request for the reimbursement of any operating expenditure incurred by a joint county public defender office is not received by the state public defender within sixty days after the end of the calendar month in which the expenditure is incurred, the state public defender shall not pay the requested reimbursement, unless the joint board of county commissioners has requested, and the state public defender has granted, an extension of the sixty-day time limit. Each request for reimbursement shall include a certification by the joint county public defender that all persons provided representation by the joint county public defender's office during the period covered by the request were indigent and, for each person provided representation during that period, a financial disclosure form completed by the person on a form prescribed by the state public defender. The state public defender shall also review the report and, in accordance with the standards, guidelines, and maximums established pursuant to divisions (B)(7) and (8) of section 120.04 of the Revised Code, prepare a voucher for fifty per cent of the total cost of each joint county public defender's office for the period of time covered by the certified report and a voucher for fifty per cent of the costs and expenses that are reimbursable under section 120.35 of the Revised Code, if any, or, if the amount of money appropriated by the general assembly to reimburse counties for the operation of county public defender offices, joint county public defender offices, and county appointed counsel systems is not sufficient to pay fifty per cent of the total cost of all of the offices and systems, for the lesser amount required by section 120.34 of the Revised Code. For purposes of this section, "total cost" means total expenses minus costs and expenses reimbursable under section 120.35 of the Revised Code and any funds received by the joint county public defender commission pursuant to a contract, except a contract entered into with a municipal corporation pursuant to division (E) of section 120.24 of the Revised Code, gift, or grant. Each county in the district shall be entitled to a share of such state reimbursement in proportion to the percentage of the total cost it has agreed to pay.

(B) If the joint county public defender fails to maintain the standards for the conduct of the office established by the rules of the Ohio public defender commission pursuant to divisions (B) and (C) of section 120.03 or the standards established by the state public defender pursuant to division (B)(7) of section 120.04 of the Revised Code, the Ohio public defender commission shall notify the joint county public defender commission and the board of county commissioners of each county in the district that the joint county public defender has failed to comply with its rules or the standards of the state public defender. Unless the joint public defender commission or the joint county public defender corrects the conduct of the joint county public defender's office to comply with the rules and standards within ninety days after the date of the notice, the state public defender may deny all or part of the counties' reimbursement from the state provided for in division (A) of this section.

Effective Date: 09-29-1999



Section 120.33 - Alternative system of selected or appointed counsel.

(A) In lieu of using a county public defender or joint county public defender to represent indigent persons in the proceedings set forth in division (A) of section 120.16 of the Revised Code, the board of county commissioners of any county may adopt a resolution to pay counsel who are either personally selected by the indigent person or appointed by the court. The resolution shall include those provisions the board of county commissioners considers necessary to provide effective representation of indigent persons in any proceeding for which counsel is provided under this section. The resolution shall include provisions for contracts with any municipal corporation under which the municipal corporation shall reimburse the county for counsel appointed to represent indigent persons charged with violations of the ordinances of the municipal corporation.

(1) In a county that adopts a resolution to pay counsel, an indigent person shall have the right to do either of the following:

(a) To select the person's own personal counsel to represent the person in any proceeding included within the provisions of the resolution;

(b) To request the court to appoint counsel to represent the person in such a proceeding.

(2) The court having jurisdiction over the proceeding in a county that adopts a resolution to pay counsel shall, after determining that the person is indigent and entitled to legal representation under this section, do either of the following:

(a) By signed journal entry recorded on its docket, enter the name of the lawyer selected by the indigent person as counsel of record;

(b) Appoint counsel for the indigent person if the person has requested the court to appoint counsel and, by signed journal entry recorded on its dockets, enter the name of the lawyer appointed for the indigent person as counsel of record.

(3) The board of county commissioners shall establish a schedule of fees by case or on an hourly basis to be paid to counsel for legal services provided pursuant to a resolution adopted under this section. Prior to establishing the schedule, the board of county commissioners shall request the bar association or associations of the county to submit a proposed schedule. The schedule submitted shall be subject to the review, amendment, and approval of the board of county commissioners.

(4) Counsel selected by the indigent person or appointed by the court at the request of an indigent person in a county that adopts a resolution to pay counsel, except for counsel appointed to represent a person charged with any violation of an ordinance of a municipal corporation that has not contracted with the county commissioners for the payment of appointed counsel, shall be paid by the county and shall receive the compensation and expenses the court approves. Each request for payment shall be accompanied by a financial disclosure form and an affidavit of indigency that are completed by the indigent person on forms prescribed by the state public defender. Compensation and expenses shall not exceed the amounts fixed by the board of county commissioners in the schedule adopted pursuant to division (A)(3) of this section. No court shall approve compensation and expenses that exceed the amount fixed pursuant to division (A)(3) of this section.

The fees and expenses approved by the court shall not be taxed as part of the costs and shall be paid by the county. However, if the person represented has, or may reasonably be expected to have, the means to meet some part of the cost of the services rendered to the person, the person shall pay the county an amount that the person reasonably can be expected to pay. Pursuant to section 120.04 of the Revised Code, the county shall pay to the state public defender a percentage of the payment received from the person in an amount proportionate to the percentage of the costs of the person's case that were paid to the county by the state public defender pursuant to this section. The money paid to the state public defender shall be credited to the client payment fund created pursuant to division (B)(5) of section 120.04 of the Revised Code.

The county auditor shall draw a warrant on the county treasurer for the payment of counsel in the amount fixed by the court, plus the expenses the court fixes and certifies to the auditor. The county auditor shall report periodically, but not less than annually, to the board of county commissioners and to the state public defender the amounts paid out pursuant to the approval of the court. The board of county commissioners, after review and approval of the auditor's report, or the county auditor, with permission from and notice to the board of county commissioners, may then certify it to the state public defender for reimbursement. The state public defender may pay a requested reimbursement only if the request for reimbursement is accompanied by a financial disclosure form and an affidavit of indigency completed by the indigent person on forms prescribed by the state public defender or if the court certifies by electronic signature as prescribed by the state public defender that a financial disclosure form and affidavit of indigency have been completed by the indigent person and are available for inspection. If a request for the reimbursement of the cost of counsel in any case is not received by the state public defender within ninety days after the end of the calendar month in which the case is finally disposed of by the court, unless the county has requested and the state public defender has granted an extension of the ninety-day limit, the state public defender shall not pay the requested reimbursement. The state public defender shall also review the report and, in accordance with the standards, guidelines, and maximums established pursuant to divisions (B)(7) and (8) of section 120.04 of the Revised Code, prepare a voucher for fifty per cent of the total cost of each county appointed counsel system in the period of time covered by the certified report and a voucher for fifty per cent of the costs and expenses that are reimbursable under section 120.35 of the Revised Code, if any, or, if the amount of money appropriated by the general assembly to reimburse counties for the operation of county public defender offices, joint county public defender offices, and county appointed counsel systems is not sufficient to pay fifty per cent of the total cost of all of the offices and systems other than costs and expenses that are reimbursable under section 120.35 of the Revised Code, for the lesser amount required by section 120.34 of the Revised Code.

(5) If any county appointed counsel system fails to maintain the standards for the conduct of the system established by the rules of the Ohio public defender commission pursuant to divisions (B) and (C) of section 120.03 or the standards established by the state public defender pursuant to division (B)(7) of section 120.04 of the Revised Code, the Ohio public defender commission shall notify the board of county commissioners of the county that the county appointed counsel system has failed to comply with its rules or the standards of the state public defender. Unless the board of county commissioners corrects the conduct of its appointed counsel system to comply with the rules and standards within ninety days after the date of the notice, the state public defender may deny all or part of the county's reimbursement from the state provided for in division (A)(4) of this section.

(B) In lieu of using a county public defender or joint county public defender to represent indigent persons in the proceedings set forth in division (A) of section 120.16 of the Revised Code, and in lieu of adopting the resolution and following the procedure described in division (A) of this section, the board of county commissioners of any county may contract with the state public defender for the state public defender's legal representation of indigent persons. A contract entered into pursuant to this division may provide for payment for the services provided on a per case, hourly, or fixed contract basis.

(C) If a court appoints an attorney pursuant to this section to represent a petitioner in a postconviction relief proceeding under section 2953.21 of the Revised Code, the petitioner has received a sentence of death, and the proceeding relates to that sentence, the attorney who represents the petitioner in the proceeding pursuant to the appointment shall be certified under Rule 20 of the Rules of Superintendence for the Courts of Ohio to represent indigent defendants charged with or convicted of an offense for which the death penalty can be or has been imposed.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 120.34 - Reimbursements exceeding appropriation - proportionate distribution of funds.

The total amount of money paid to all counties in any fiscal year pursuant to sections 120.18, 120.28, and 120.33 of the Revised Code for the reimbursement of a percentage of the counties' cost of operating county public defender offices, joint county public defender offices, and county appointed counsel systems shall not exceed the total amount appropriated for that fiscal year by the general assembly for the reimbursement of the counties for the operation of the offices and systems. If the amount appropriated by the general assembly in any fiscal year is insufficient to pay fifty per cent of the total cost in the fiscal year of all county public defender offices, all joint county public defender offices, and all county appointed counsel systems, the amount of money paid in that fiscal year pursuant to sections 120.18, 120.28, and 120.33 of the Revised Code to each county for the fiscal year shall be reduced proportionately so that each county is paid an equal percentage of its total cost in the fiscal year for operating its county public defender system, its joint county public defender system, and its county appointed counsel system.

The total amount of money paid to all counties in any fiscal year pursuant to section 120.35 of the Revised Code for the reimbursement of a percentage of the counties' costs and expenses of conducting the defense in capital cases shall not exceed the total amount appropriated for that fiscal year by the general assembly for the reimbursement of the counties for conducting the defense in capital cases. If the amount appropriated by the general assembly in any fiscal year is insufficient to pay fifty per cent of the counties' total costs and expenses of conducting the defense in capital cases in the fiscal year, the amount of money paid in that fiscal year pursuant to section 120.35 of the Revised Code to each county for the fiscal year shall be reduced proportionately so that each county is paid an equal percentage of its costs and expenses of conducting the defense in capital cases in the fiscal year.

If any county receives an amount of money pursuant to section 120.18, 120.28, 120.33, or 120.35 of the Revised Code that is in excess of the amount of reimbursement it is entitled to receive pursuant to this section, the state public defender shall request the board of county commissioners to return the excess payment and the board of county commissioners, upon receipt of the request, shall direct the appropriate county officer to return the excess payment to the state.

Within thirty days of the end of each fiscal quarter, the state public defender shall provide to the office of budget and management and the legislative budget office of the legislative service commission an estimate of the amount of money that will be required for the balance of the fiscal year to make the payments required by sections 120.18, 120.28, 120.33, and 120.35 of the Revised Code.

Effective Date: 07-01-1983



Section 120.35 - Capital case reimbursement.

The state public defender shall, pursuant to section 120.18, 120.28, 120.33, or 2941.51 of the Revised Code, reimburse fifty per cent of all costs and expenses of conducting the defense in capital cases. If appropriations are insufficient to pay fifty per cent of such costs and expenses, the state public defender shall reimburse such costs and expenses as provided in section 120.34 of the Revised Code.

Effective Date: 07-01-1983



Section 120.36 - Application fee - assessment - nonpayment - disposition - annual report.

(A)

(1) Subject to division (A)(2), (3), (4), (5), or (6) of this section, if a person who is a defendant in a criminal case or a party in a case in juvenile court requests or is provided a state public defender, a county or joint county public defender, or any other counsel appointed by the court, the court in which the criminal case is initially filed or the juvenile court, whichever is applicable, shall assess, unless the application fee is waived or reduced, a non-refundable application fee of twenty-five dollars.

The court shall direct the person to pay the application fee to the clerk of court. The person shall pay the application fee to the clerk of court at the time the person files an affidavit of indigency or a financial disclosure form with the court, a state public defender, a county or joint county public defender, or any other counsel appointed by the court or within seven days of that date. If the person does not pay the application fee within that seven-day period, the court shall assess the application fee at sentencing or at the final disposition of the case.

(2) For purposes of this section, a criminal case includes any case involving a violation of any provision of the Revised Code or of an ordinance of a municipal corporation for which the potential penalty includes loss of liberty and includes any contempt proceeding in which a court may impose a term of imprisonment.

(3) In a juvenile court proceeding, the court shall not assess the application fee against a child if the court appoints a guardian ad litem for the child or the court appoints an attorney to represent the child at the request of a guardian ad litem.

(4) The court shall not assess an application fee for a postconviction proceeding or when the defendant files an appeal.

(5)

(a) Except when the court assesses an application fee pursuant to division (A)(5)(b) of this section, the court shall assess an application fee when a person is charged with a violation of a community control sanction or a violation of a post-release control sanction.

(b) If a charge of violating a community control sanction or post-release control sanction described in division (A)(5)(a) of this section results in a person also being charged with violating any provision of the Revised Code or an ordinance of a municipal corporation, the court shall only assess an application fee for the case that results from the additional charge.

(6) If a case is transferred from one court to another court and the person failed to pay the application fee to the court that initially assessed the application fee, the court that initially assessed the fee shall remove the assessment, and the court to which the case was transferred shall assess the application fee.

(7) The court shall assess an application fee pursuant to this section one time per case. For purposes of assessing the application fee, a case means one complete proceeding or trial held in one court for a person on an indictment, information, complaint, petition, citation, writ, motion, or other document initiating a case that arises out of a single incident or a series of related incidents, or when one individual is charged with two or more offenses that the court handles simultaneously. The court may waive or reduce the fee for a specific person in a specific case upon a finding that the person lacks financial resources that are sufficient to pay the fee or that payment of the fee would result in an undue hardship.

(B) No court, state public defender, county or joint county public defender, or other counsel appointed by the court shall deny a person the assistance of counsel solely due to the person's failure to pay the application fee assessed pursuant to division (A) of this section. A person's present inability, failure, or refusal to pay the application fee shall not disqualify that person from legal representation.

(C) The application fee assessed pursuant to division (A) of this section is separate from and in addition to any other amount assessed against a person who is found to be able to contribute toward the cost of the person's legal representation pursuant to division (D) of section 2941.51 of the Revised Code.

(D) The clerk of the court that assessed the fees shall forward all application fees collected pursuant to this section to the county treasurer for deposit in the county treasury. The county shall retain eighty per cent of the application fees so collected to offset the costs of providing legal representation to indigent persons. Not later than the last day of each month, the county auditor shall remit twenty per cent of the application fees so collected in the previous month to the state public defender. The state public defender shall deposit the remitted fees into the state treasury to the credit of the client payment fund created pursuant to division (B)(5) of section 120.04 of the Revised Code. The state public defender may use that money in accordance with that section.

(E) On or before the twentieth day of each month beginning in February of the year 2007, each clerk of court shall provide to the state public defender a report including all of the following:

(1) The number of persons in the previous month who requested or were provided a state public defender, county or joint county public defender, or other counsel appointed by the court;

(2) The number of persons in the previous month for whom the court waived the application fee pursuant to division (A) of this section;

(3) The dollar value of the application fees assessed pursuant to division (A) of this section in the previous month;

(4) The amount of assessed application fees collected in the previous month;

(5) The balance of unpaid assessed application fees at the open and close of the previous month.

(F) As used in this section:

(1) "Clerk of court" means the clerk of the court of common pleas of the county, the clerk of the juvenile court of the county, the clerk of the domestic relations division of the court of common pleas of the county, the clerk of the probate court of the county, the clerk of a municipal court in the county, the clerk of a county-operated municipal court, or the clerk of a county court in the county, whichever is applicable.

(2) "County-operated municipal court" has the same meaning as in section 1901.03 of the Revised Code.

Effective Date: 09-29-2005; 06-30-2006



Section 120.38 - Attorney-client privilege.

(A) All information obtained by a public defender when determining if a person is indigent, shall be held confidential within the ethical standards of attorney-client communications, unless previously on public record, or made available to the court as provided in section 120.05 of the Revised Code.

(B) All communications between the individual defendant and a public defender shall be fully protected by the attorney-client privilege to the same extent and degree as though counsel had been privately engaged.

Effective Date: 01-13-1976



Section 120.39 - Conflict of interest.

(A) Except as provided in division (B) of this section, counsel appointed by the court, co-counsel appointed to assist the state public defender or a county or joint county public defender, and any public defender, county public defender, or joint county defender, or member of their offices, shall not be a partner or employee of any prosecuting attorney, city director of law, village solicitor, or similar chief legal officer.

(B) A partner or employee of a village solicitor or of a law firm, legal professional association, or legal clinic with which the village solicitor is affiliated may be appointed by the court, assist a public defender, or serve as public defender in any criminal proceedings in which the village solicitor is not acting as prosecuting attorney.

(C) No prosecuting attorney, city director of law or similar officer or their assistants and employees, and no judge or court employee shall serve on the state public defender commission, or any county or joint county public defender commission.

Effective Date: 03-15-1982



Section 120.40 - Pay ranges.

(A) The pay ranges established by the board of county commissioners for the county public defender and those established by the joint board of county commissioners for the joint county public defender shall not exceed the pay ranges assigned under section 325.11 of the Revised Code for county prosecutors.

(B) The pay ranges established by the board of county commissioners for the staff of the county public defender and those established by the joint board of county commissioners for the staff of the joint county public defender shall not exceed the pay ranges assigned under section 124.14 of the Revised Code for comparable positions of the staff of the Ohio public defender.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 01-13-1976



Section 120.41 - Indemnifying public defender in malpractice action.

(A) In connection with any malpractice action filed against a state, county, or joint county public defender or assistant public defender, the state, or the county or district in which the defender office is located when the action is brought against a county or joint county public defender or assistant public defender, shall indemnify the attorney, if he acted in good faith and in the scope of his employment, for any judgment awarded in the malpractice action or amount negotiated in settlement of the malpractice claim asserted in the action, and for any court costs or legal fees incurred in the defense of the malpractice claim asserted in the action.

(B)

(1) In connection with any malpractice action filed against an attorney who was either personally selected by an indigent person or appointed by a court pursuant to section 120.33 of the Revised Code, the attorney shall be indemnified in accordance with division (B) of this section for any judgment awarded in the malpractice action or amount negotiated in settlement of the malpractice claim asserted in the action, and for any court costs or legal fees incurred in defense of the malpractice claim asserted in the action.

(2) Subject to division (B)(3) of this section, an indemnification as described in division (B)(1) of this section shall be accomplished only through the following procedure:

(a) The attorney who was either personally selected by an indigent person or appointed by a court pursuant to section 120.33 of the Revised Code, or his counsel in the malpractice action, shall file with the attorney general a request for indemnification pursuant to division (B)(1) of this section, which shall be accompanied by the following types of supportive documentation to the extent that they relate to the request for indemnification:

(i) A certified copy of the judgment entry in the malpractice action;

(ii) A signed copy of any settlement agreement entered into between the parties to the malpractice action;

(iii) A written itemization of all court costs and legal fees incurred in the defense of the malpractice claim asserted in the action.

(b) Upon receipt of a request for indemnification and the requisite supportive documentation required by division (B)(2)(a) of this section, the attorney general shall review the request and documentation; determine whether any of the limitations specified in division (B)(3) of this section apply to the requested indemnification; and, if an indemnification in any amount is permitted under division (B)(1) of this section after applying those limitations, prepare an indemnity agreement. The indemnity agreement shall specify whether the indemnification will be for a judgment awarded in a malpractice action, an amount negotiated in settlement of the malpractice claim asserted in a malpractice action, court costs or legal fees incurred in the defense of the malpractice claim asserted in a malpractice action, or a combination of those items. The indemnity agreement additionally shall specify the total amount of permissible indemnification as determined by the attorney general; itemize the portions of the permissible indemnification that represent the judgment, settlement, court costs, or legal fees covered by the indemnity agreement; specify any limitations applied pursuant to division (B)(3) of this section to reduce the amount of indemnification sought by the attorney involved; name the persons to whom the entire permissible indemnification or portions of it will be paid; state that the permissible indemnification is payable from the state treasury pursuant to division (B)(2)(c) of this section; and be approved by the inclusion of the signatures of the attorney general and the attorney involved.

(c) The attorney general shall forward a copy of the indemnity agreement prepared pursuant to division (B)(2)(b) of this section to the director of budget and management. The director shall make application for the payment of the amount of the permissible indemnification out of the emergency purposes account or any other appropriation for emergencies or contingencies, and payment out of that account or any other appropriation for emergencies or contingencies shall be authorized if there are sufficient moneys greater than the sum total of then pending emergency purposes account requests, or requests for releases from the other appropriation. If sufficient moneys exist in the emergency purposes account or any other appropriation for emergencies or contingencies to pay the permissible indemnification, the director shall cause payment of the appropriate amounts specified in the indemnity agreement to be made to the persons named in it. If sufficient moneys do not exist in the emergency purposes account or any other appropriation for emergencies or contingencies to pay the permissible indemnification, the attorney involved or his counsel in the malpractice action shall request the general assembly to make an appropriation sufficient to pay the indemnification, and no payment shall be made until the appropriation has been made. The attorney involved or his counsel in the malpractice action shall make the request during the current biennium and during each succeeding biennium until a sufficient appropriation is made.

(3) An indemnification pursuant to divisions (B)(1) and (2) of this section is subject to the following limitations:

(a) The maximum aggregate amount of the indemnification, whether paid to or on behalf of the attorney who was either personally selected by an indigent person or appointed by a court pursuant to section 120.33 of the Revised Code, shall be one million dollars per occurrence, regardless of the number of persons who suffer injury, death, or loss to person or property as a result of the malpractice involved.

(b) The attorney described in division (B)(3)(a) of this section shall not be indemnified to the extent of any amounts covered by a policy of malpractice insurance, for any portion of a judgment that represents punitive or exemplary damages, for any portion of an amount negotiated in settlement of a malpractice claim that is unreasonable, or for any amount described in division (B)(1) of this section unless he acted in good faith and in the scope of his employment.

(c) The attorney described in division (B)(3)(a) of this section shall be indemnified only for the portion of legal fees that is reasonable.

(4) If, pursuant to division (B)(2) of this section, the attorney general denies any indemnification to an attorney who was either personally selected by an indigent person or appointed by a court pursuant to section 120.33 of the Revised Code because of the application of a limitation specified in division (B)(3) of this section, he shall notify that attorney or his counsel in the malpractice action in writing of the denial and of the limitation applied.

(5) If, pursuant to division (B)(4) of this section, an attorney who was either personally selected by an indigent person or appointed by a court pursuant to section 120.33 of the Revised Code or his counsel in the malpractice action receives a denial of indemnification notification, or if that attorney refuses to approve an indemnity agreement under division (B)(2) of this section because of the proposed application of a limitation specified in division (B)(3) of this section, the attorney may commence a civil action against the attorney general in the court of claims to prove his entitlement to the indemnification sought, to prove that division (B)(3) of this section does not prohibit or otherwise limit the indemnification sought, and to recover a judgment for the amount of indemnification sought. A civil action under this division shall be commenced no later than two years after the receipt of a denial of indemnification notification or, if the attorney refused to approve an indemnity agreement under division (B)(2) of this section because of the proposed application of a limitation specified in division (B)(3) of this section, no later than two years after the refusal. Any judgment of the court of claims in favor of the attorney shall be paid from the state treasury in accordance with division (B)(2) of this section.

(C) In connection with any malpractice action filed against an attorney who has contracted with the Ohio public defender commission or the state public defender, pursuant to authority granted by this chapter, to provide legal services to indigent or other persons, the state shall indemnify the attorney, if he acted in good faith and in the scope of his employment, for any judgment awarded in the malpractice action or amount negotiated in settlement of the malpractice claim asserted in the action, and for any court costs or legal fees incurred in the defense of the malpractice claim asserted in the action.

Effective Date: 05-01-1992



Section 120.51 - Legal aid society funding definitions.

As used in sections 120.51 to 120.55 of the Revised Code:

(A) "Legal aid society" means a nonprofit corporation that satisfies all of the following:

(1) It is chartered to provide general legal services to the poor, it is incorporated and operated exclusively in this state, its primary purpose or function is to provide civil legal services, without charge, to indigents, and, in addition to providing civil legal services to indigents, it may provide legal training or legal technical assistance to other legal aid societies in this state.

(2) It has a board of trustees, a majority of its board of trustees are attorneys, and at least one-third of its board of trustees, when selected, are eligible to receive legal services from the legal aid society.

(3) It receives funding from the legal services corporation or otherwise provides civil legal services to indigents.

(B) "Indigent" means a person or persons whose income is not greater than one hundred twenty-five per cent of the current poverty threshold established by the United States office of management and budget.

(C) "Fee generating case" means any case or matter which, if undertaken on behalf of an indigent by an attorney in private practice, reasonably would be expected to result in payment of a fee for legal services from an award to a client, from public funds, or from the opposing party. A case shall not be considered a fee generating case if adequate representation is unavailable or if any of the following circumstances exist concerning the case:

(1) The legal aid society that represents the indigent in the case has determined that free referral is not possible for any of the following reasons:

(a) The case has been rejected by the local lawyer referral service, or if there is no such service, by two attorneys in private practice who have experience in the subject matter of the case.

(b) Neither the local lawyer referral service, if one exists, nor any attorney will consider the case without payment of a consultation fee.

(c) The case is of a type that attorneys in private practice in the area ordinarily do not accept, or do not accept without prepayment of a fee.

(d) Emergency circumstances compel immediate action before referral can be made, but the client is advised that, if appropriate and consistent with professional responsibility, referral will be attempted at a later time.

(2) Recovery of damages is not the principal object of the case and a request for damages is merely ancillary to an action for equitable or other nonpecuniary relief, or inclusion of a counterclaim requesting damages is necessary for effective defense or because of applicable rules governing joinder of counterclaims.

(3) A court has appointed a legal aid society or its employee to represent the indigent in the case pursuant to a statute, or a court rule or practice of equal applicability to all attorneys in the jurisdiction.

(4) The case involves the rights of a claimant under a publicly supported benefit program for which entitlement is based on need.

Effective Date: 12-04-1995



Section 120.52 - Legal aid fund.

There is hereby established in the state treasury the legal aid fund, which shall be for the charitable public purpose of providing financial assistance to legal aid societies that provide civil legal services to indigents. The fund shall contain all funds credited to it by the treasurer of state pursuant to sections 1901.26, 1907.24, 2303.201, 3953.231, 4705.09, and 4705.10 of the Revised Code .

The treasurer of state may invest moneys contained in the legal aid fund in any manner authorized by the Revised Code for the investment of state moneys. However, no such investment shall interfere with any apportionment, allocation, or payment of moneys as required by section 120.53 of the Revised Code.

The state public defender, through the Ohio legal assistance foundation, shall administer the payment of moneys out of the fund. Four and one-half per cent of the moneys in the fund shall be reserved for the actual, reasonable costs of administering sections 120.51 to 120.55 and sections 1901.26, 1907.24, 2303.201, 3953.231, 4705.09, and 4705.10 of the Revised Code. Moneys that are reserved for administrative costs but that are not used for actual, reasonable administrative costs shall be set aside for use in the manner described in division (A) of section 120.521 of the Revised Code. The remainder of the moneys in the legal aid fund shall be distributed in accordance with section 120.53 of the Revised Code. The Ohio legal assistance foundation shall establish, in accordance with Chapter 119. of the Revised Code, rules governing the administration of the legal aid fund, including the programs established under sections 1901.26, 1907.24, 2303.201, 4705.09, and 4705.10 of the Revised Code regarding interest on interest-bearing trust accounts of an attorney, law firm, or legal professional association.

Effective Date: 12-04-1995; 10-01-2005; 06-30-2006



Section 120.521 - Legal assistance foundation - fund.

(A) The state public defender shall establish a charitable, tax exempt foundation, named the Ohio legal assistance foundation, to actively solicit and accept gifts, bequests, donations, and contributions for use in providing financial assistance to legal aid societies, enhancing or improving the delivery of civil legal services to indigents, and operating the foundation. The Ohio legal assistance foundation shall deposit all gifts, bequests, donations, and contributions accepted by it into the legal assistance foundation fund established under this section. If the state public defender, pursuant to section 120.52 of the Revised Code as it existed prior to the effective date of this section, established a charitable, tax exempt foundation named the Ohio legal assistance foundation and if that foundation is in existence on the day before the effective date of this section, that foundation shall continue in existence and shall serve as the Ohio legal assistance foundation described in this section.

There is hereby established the legal assistance foundation fund, which shall be under the custody and control of the Ohio legal assistance foundation. The fund shall contain all moneys distributed to the Ohio legal assistance foundation pursuant to section 120.53 of the Revised Code and all gifts, bequests, donations, and contributions accepted by the Ohio legal assistance foundation under this section.

The Ohio legal assistance foundation shall distribute or use all moneys in the legal assistance foundation fund for the charitable public purpose of providing financial assistance to legal aid societies that provide civil legal services to indigents, enhancing or improving the delivery of civil legal services to indigents, and operating the foundation. The Ohio legal assistance foundation shall establish rules governing the administration of the legal assistance foundation fund.

The Ohio legal assistance foundation shall include, in the annual report it is required to make to the governor, the general assembly, and the supreme court pursuant to division (G)(2) of section 120.53 of the Revised Code, an audited financial statement on the distribution and use of the legal assistance foundation fund. No information contained in the statement shall identify or enable the identification of any person served by a legal aid society or in any way breach confidentiality.

(B) A foundation is tax exempt for purposes of this section if the foundation is exempt from federal income taxation under subsection 501(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501(a), as amended, and if the foundation has received from the internal revenue service a determination letter that is in effect stating that the foundation is exempt from federal income taxation under that subsection.

Effective Date: 06-30-1995; 06-30-2006



Section 120.53 - Application for financial assistance.

(A) A legal aid society that operates within the state may apply to the Ohio legal assistance foundation for financial assistance from the legal aid fund established by section 120.52 of the Revised Code to be used for the funding of the society during the calendar year following the calendar year in which application is made.

(B) An application for financial assistance made under division (A) of this section shall be submitted by the first day of November of the calendar year preceding the calendar year for which financial assistance is desired and shall include all of the following:

(1) Evidence that the applicant is incorporated in this state as a nonprofit corporation;

(2) A list of the trustees of the applicant;

(3) The proposed budget of the applicant for these funds for the following calendar year;

(4) A summary of the services to be offered by the applicant in the following calendar year;

(5) A specific description of the territory or constituency served by the applicant;

(6) An estimate of the number of persons to be served by the applicant during the following calendar year;

(7) A general description of the additional sources of the applicant's funding;

(8) The amount of the applicant's total budget for the calendar year in which the application is filed that it will expend in that calendar year for legal services in each of the counties it serves;

(9) A specific description of any services, programs, training, and legal technical assistance to be delivered by the applicant or by another person pursuant to a contract with the applicant, including, but not limited to, by private attorneys or through reduced fee plans, judicare panels, organized pro bono programs, and mediation programs.

(C) The Ohio legal assistance foundation shall determine whether each applicant that filed an application for financial assistance under division (A) of this section in a calendar year is eligible for financial assistance under this section. To be eligible for such financial assistance, an applicant shall satisfy the criteria for being a legal aid society and shall be in compliance with the provisions of sections 120.51 to 120.55 of the Revised Code and with the rules and requirements the foundation establishes pursuant to section 120.52 of the Revised Code. The Ohio legal assistance foundation then, on or before the fifteenth day of December of the calendar year in which the application is filed, shall notify each such applicant, in writing, whether it is eligible for financial assistance under this section, and if it is eligible, estimate the amount that will be available for that applicant for each six-month distribution period, as determined under division (D) of this section.

(D) The Ohio legal assistance foundation shall allocate moneys contained in the legal aid fund monthly for distribution to applicants that filed their applications in the previous calendar year and are determined to be eligible applicants.

All moneys contained in the fund on the first day of each month shall be allocated, after deduction of the costs of administering sections 120.51 to 120.55 and sections 1901.26, 1907.24, 2303.201, 3953.231, 4705.09, and 4705.10 of the Revised Code that are authorized by section 120.52 of the Revised Code, according to this section and shall be distributed accordingly not later than the last day of the month following the month the moneys were received. In making the allocations under this section, the moneys in the fund that were generated pursuant to sections 1901.26, 1907.24, 2303.201, 3953.231, 4705.09, and 4705.10 of the Revised Code shall be apportioned as follows:

(1) After deduction of the amount authorized and used for actual, reasonable administrative costs under section 120.52 of the Revised Code:

(a) Five per cent of the moneys remaining in the fund shall be reserved for use in the manner described in division (A) of section 120.521 of the Revised Code or for distribution to legal aid societies that provide assistance to special population groups of their eligible clients, engage in special projects that have a substantial impact on their local service area or on significant segments of the state's poverty population, or provide legal training or support to other legal aid societies in the state;

(b) After deduction of the amount described in division (D)(1)(a) of this section, one and three-quarters per cent of the moneys remaining in the fund shall be apportioned among entities that received financial assistance from the legal aid fund prior to July 1, 1993, but that, on and after July 1, 1993, no longer qualify as a legal aid society that is eligible for financial assistance under this section.

(c) After deduction of the amounts described in divisions (D)(1)(a) and (b) of this section, fifteen per cent of the moneys remaining in the fund shall be placed in the legal assistance foundation fund for use in the manner described in division (A) of section 120.521 of the Revised Code.

(2) After deduction of the actual, reasonable administrative costs under section 120.52 of the Revised Code and after deduction of the amounts identified in divisions (D)(1)(a), (b), and (c) of this section, the remaining moneys shall be apportioned among the counties that are served by eligible legal aid societies that have applied for financial assistance under this section so that each such county is apportioned a portion of those moneys, based upon the ratio of the number of indigents who reside in that county to the total number of indigents who reside in all counties of this state that are served by eligible legal aid societies that have applied for financial assistance under this section. Subject to division (E) of this section, the moneys apportioned to a county under this division then shall be allocated to the eligible legal aid society that serves the county and that has applied for financial assistance under this section. For purposes of this division, the source of data identifying the number of indigent persons who reside in a county shall be selected by the Ohio legal assistance foundation from the best available figures maintained by the United States census bureau.

(E) If the Ohio legal assistance foundation, in attempting to make an allocation of moneys under division (D)(2) of this section, determines that a county that has been apportioned money under that division is served by more than one eligible legal aid society that has applied for financial assistance under this section, the Ohio legal assistance foundation shall allocate the moneys that have been apportioned to that county under division (D)(2) of this section among all eligible legal aid societies that serve that county and that have applied for financial assistance under this section on a pro rata basis, so that each such eligible society is allocated a portion based upon the amount of its total budget expended in the prior calendar year for legal services in that county as compared to the total amount expended in the prior calendar year for legal services in that county by all eligible legal aid societies that serve that county and that have applied for financial assistance under this section.

(F) Moneys allocated to eligible applicants under this section shall be paid monthly beginning the calendar year following the calendar year in which the application is filed.

(G)

(1) A legal aid society that receives financial assistance in any calendar year under this section shall file an annual report with the Ohio legal assistance foundation detailing the number and types of cases handled, and the amount and types of legal training, legal technical assistance, and other service provided, by means of that financial assistance. No information contained in the report shall identify or enable the identification of any person served by the legal aid society or in any way breach client confidentiality.

(2) The Ohio legal assistance foundation shall make an annual report to the governor, the general assembly, and the supreme court on the distribution and use of the legal aid fund. The foundation also shall include in the annual report an audited financial statement of all gifts, bequests, donations, contributions, and other moneys the foundation receives. No information contained in the report shall identify or enable the identification of any person served by a legal aid society, or in any way breach confidentiality.

(H) A legal aid society may enter into agreements for the provision of services, programs, training, or legal technical assistance for the legal aid society or to indigent persons.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 06-30-1995; 10-01-2005; 06-30-2006



Section 120.54 - Uses of financial assistance.

(A) A legal aid society that receives financial assistance from the legal aid fund under section 120.53 of the Revised Code shall use the financial assistance for only the following purposes:

(1) To defray the costs of providing legal services to indigents;

(2) To provide legal training and legal technical assistance to other eligible legal aid societies; and

(3) If the legal aid society has entered into an agreement pursuant to division (H) of section 120.53 of the Revised Code and in accordance with the description and list of conditions set forth in its application pursuant to division (B)(9) of that section, to provide funds for the services, programs, training, and legal technical assistance provided to the legal aid society under the contract.

(B) No financial assistance received by a legal aid society from the legal aid fund pursuant to section 120.53 of the Revised Code shall be used for the provision of legal services in relation to any criminal case or proceeding or in relation to the provision of legal assistance in any fee generating case.

Effective Date: 06-30-1995



Section 120.55 - Society to ensure conditions.

In providing legal assistance, each legal aid society that receives financial assistance from the legal aid fund under section 120.53 of the Revised Code shall ensure all of the following:

(A) The maintenance of quality service and professional standards;

(B) That no person shall interfere with any attorney funded in whole or in part by sections 120.51 to 120.55 of the Revised Code in carrying out his professional responsibility to his client as established by the rules of professional responsibility;

(C) The expenditure of the financial assistance only in accordance with sections 120.51 to 120.55 of the Revised Code;

(D) The preservation of client confidentiality.

Effective Date: 06-30-1995






Chapter 121 - STATE DEPARTMENTS

Section 121.01 - Definition of terms.

As used in sections 121.01 to 121.20 of the Revised Code:

(A) "Department" means the several departments of state administration enumerated in section 121.02 of the Revised Code.

(B) "Division" means a part of a department established as provided in section 121.07 of the Revised Code for the convenient performance of one or more of the functions committed to a department.

(C) "Departments, offices, and institutions" include every organized body, office, and agency established by the constitution and laws of the state for the exercise of any function of the state government, and every institution or organization which receives any support from the state. "Departments, offices, and institutions" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 07-01-1985



Section 121.02 - Administrative departments and directors created.

The following administrative departments and their respective directors are hereby created:

(A) The office of budget and management, which shall be administered by the director of budget and management;

(B) The department of commerce, which shall be administered by the director of commerce;

(C) The department of administrative services, which shall be administered by the director of administrative services;

(D) The department of transportation, which shall be administered by the director of transportation;

(E) The department of agriculture, which shall be administered by the director of agriculture;

(F) The department of natural resources, which shall be administered by the director of natural resources;

(G) The department of health, which shall be administered by the director of health;

(H) The department of job and family services, which shall be administered by the director of job and family services;

(I) Until July 1, 1997, the department of liquor control, which shall be administered by the director of liquor control;

(J) The department of public safety, which shall be administered by the director of public safety;

(K) The department of mental health, which shall be administered by the director of mental health;

(L) The department of developmental disabilities, which shall be administered by the director of developmental disabilities;

(M) The department of insurance, which shall be administered by the superintendent of insurance as director thereof;

(N) The development services agency, which shall be administered by the director of development services;

(O) The department of youth services, which shall be administered by the director of youth services;

(P) The department of rehabilitation and correction, which shall be administered by the director of rehabilitation and correction;

(Q) The environmental protection agency, which shall be administered by the director of environmental protection;

(R) The department of aging, which shall be administered by the director of aging;

(S) The department of alcohol and drug addiction services, which shall be administered by the director of alcohol and drug addiction services;

(T) The department of veterans services, which shall be administered by the director of veterans services.

The director of each department shall exercise the powers and perform the duties vested by law in such department.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 128th General Assemblych.129,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 2008 SB289 08-22-2008



Section 121.03 - Appointment of administrative department heads.

The following administrative department heads shall be appointed by the governor, with the advice and consent of the senate, and shall hold their offices during the term of the appointing governor, and are subject to removal at the pleasure of the governor.

(A) The director of budget and management;

(B) The director of commerce;

(C) The director of transportation;

(D) The director of agriculture;

(E) The director of job and family services;

(F) Until July 1, 1997, the director of liquor control;

(G) The director of public safety;

(H) The superintendent of insurance;

(I) The director of development services;

(J) The tax commissioner;

(K) The director of administrative services;

(L) The director of natural resources;

(M) The director of mental health;

(N) The director of developmental disabilities;

(O) The director of health;

(P) The director of youth services;

(Q) The director of rehabilitation and correction;

(R) The director of environmental protection;

(S) The director of aging;

(T) The director of alcohol and drug addiction services;

(U) The administrator of workers' compensation who meets the qualifications required under division (A) of section 4121.121 of the Revised Code;

(V) The director of veterans services who meets the qualifications required under section 5902.01 of the Revised Code;

(W) The chancellor of the Ohio board of regents.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 2008 SB289 08-22-2008



Section 121.04 - Offices created in the several departments.

Offices are created within the several departments as follows:

In the department of commerce:

Commissioner of securities;

Superintendent of real estate and professional licensing;

Superintendent of financial institutions;

State fire marshal;

Superintendent of industrial compliance;

Superintendent of liquor control;

Superintendent of unclaimed funds.

In the department of administrative services:

Equal employment opportunity coordinator.

In the department of agriculture:

Chiefs of divisions as follows:

Administration;

Animal health;

Livestock environmental permitting;

Dairy;

Food safety;

Plant health;

Markets;

Meat inspection;

Consumer protection laboratory;

Amusement ride safety;

Enforcement;

Weights and measures.

In the department of natural resources:

Chiefs of divisions as follows:

Mineral resources management;

Oil and gas resources management;

Forestry;

Natural areas and preserves;

Wildlife;

Geological survey;

Parks and recreation;

Watercraft;

Soil and water resources;

Engineering.

In the department of insurance:

Deputy superintendent of insurance;

Assistant superintendent of insurance, technical;

Assistant superintendent of insurance, administrative;

Assistant superintendent of insurance, research.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 06-26-2003; 2006 SB223 03-23-2007; 2008 SB237 09-12-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 121.05 - Assistant directors.

Except as otherwise provided in this section, in each department, there shall be an assistant director designated by the director of that department. In the department of health, there shall be two assistant directors, each of whom shall be designated by the director of health. In the department of transportation, there shall be an assistant director for business management, an assistant director for field operations, and an assistant director for transportation policy, each of whom shall be designated by the director of transportation. In the department of insurance, the deputy superintendent of insurance shall be the assistant director. In the department of administrative services, there shall be two assistant directors, each of whom shall be designated by the director of administrative services. In the department of commerce, there shall be two assistant directors, each of whom shall be designated by the director of commerce. In the department of job and family services, there may be up to two assistant directors, each of whom shall be designated by the director of job and family services. In each department with an assistant director, the assistant director shall act as director in the absence or disability of the director and also shall act as director when the position of director is vacant, except that in the department of transportation, the department of health, the department of commerce, the department of administrative services, and the department of job and family services, the director shall designate which assistant director shall act as director in the director's absence. In each department without an assistant director, the director shall designate a deputy director to act as director in the absence or disability of the director.

A director may designate any of the director's assistant directors or a deputy director to serve in the director's place as a member of any board, committee, authority, or commission of which the director is, by law, a member. The designee, when present, shall be counted in determining whether a quorum is present at any meeting. The designee may vote and participate in all proceedings and actions of the board, committee, authority, or commission, provided that the designee shall not execute or cause a facsimile of the designee's signature to be placed on any obligation, or execute any trust agreement or indenture. The designation shall be in writing, executed by the designating director, filed with the secretary of the board, committee, authority, or commission, and shall be in effect until withdrawn or superseded by a new designation.

Effective Date: 06-30-1999; 2008 HB130 04-07-2009



Section 121.06 - Appointment of officers - term.

The officers mentioned in sections 121.04 and 121.05 of the Revised Code shall be appointed by the director of the department in which their offices are respectively created, and shall hold office during the pleasure of such director.

Effective Date: 10-01-1953



Section 121.07 - Supervision and control of departments - establishing divisions.

(A) Except as otherwise provided in this division, the officers mentioned in sections 121.04 and 121.05 of the Revised Code and the offices and divisions they administer shall be under the direction, supervision, and control of the directors of their respective departments, and shall perform such duties as the directors prescribe. In performing or exercising any of the examination or regulatory functions, powers, or duties vested by Title XI, Chapters 1733. and 1761., and sections 1315.01 to 1315.18 of the Revised Code in the superintendent of financial institutions, the superintendent of financial institutions and the division of financial institutions are independent of and are not subject to the control of the department or the director of commerce. In the absence of the superintendent of financial institutions, the director of commerce, may, for a limited period of time, perform or exercise any of those functions, powers, or duties.

(B) With the approval of the governor, the director of each department shall establish divisions within the department, and distribute the work of the department among such divisions. Each officer created by section 121.04 of the Revised Code shall be the head of such a division.

With the approval of the governor, the director of each department may consolidate any two or more of the offices created in the department by section 121.04 of the Revised Code, or reduce the number of or create new divisions therein.

The director of each department may prescribe rules for the government of the department, the conduct of its employees, the performance of its business, and the custody, use, and preservation of the records, papers, books, documents, and property pertaining thereto.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-31-1997; 04-06-2007



Section 121.08 - Deputy director of administration in department of commerce.

(A) There is hereby created in the department of commerce the position of deputy director of administration. This officer shall be appointed by the director of commerce, serve under the director's direction, supervision, and control, perform the duties the director prescribes, and hold office during the director's pleasure. The director of commerce may designate an assistant director of commerce to serve as the deputy director of administration. The deputy director of administration shall perform the duties prescribed by the director of commerce in supervising the activities of the division of administration of the department of commerce.

(B) Except as provided in section 121.07 of the Revised Code, the department of commerce shall have all powers and perform all duties vested in the deputy director of administration, the state fire marshal, the superintendent of financial institutions, the superintendent of real estate and professional licensing, the superintendent of liquor control, the superintendent of industrial compliance, the superintendent of unclaimed funds, and the commissioner of securities, and shall have all powers and perform all duties vested by law in all officers, deputies, and employees of those offices. Except as provided in section 121.07 of the Revised Code, wherever powers are conferred or duties imposed upon any of those officers, the powers and duties shall be construed as vested in the department of commerce.

(C)

(1) There is hereby created in the department of commerce a division of financial institutions, which shall have all powers and perform all duties vested by law in the superintendent of financial institutions. Wherever powers are conferred or duties imposed upon the superintendent of financial institutions, those powers and duties shall be construed as vested in the division of financial institutions. The division of financial institutions shall be administered by the superintendent of financial institutions.

(2) All provisions of law governing the superintendent of financial institutions shall apply to and govern the superintendent of financial institutions provided for in this section; all authority vested by law in the superintendent of financial institutions with respect to the management of the division of financial institutions shall be construed as vested in the superintendent of financial institutions created by this section with respect to the division of financial institutions provided for in this section; and all rights, privileges, and emoluments conferred by law upon the superintendent of financial institutions shall be construed as conferred upon the superintendent of financial institutions as head of the division of financial institutions. The director of commerce shall not transfer from the division of financial institutions any of the functions specified in division (C)(2) of this section.

(D) There is hereby created in the department of commerce a division of liquor control, which shall have all powers and perform all duties vested by law in the superintendent of liquor control. Wherever powers are conferred or duties are imposed upon the superintendent of liquor control, those powers and duties shall be construed as vested in the division of liquor control. The division of liquor control shall be administered by the superintendent of liquor control.

(E) The director of commerce shall not be interested, directly or indirectly, in any firm or corporation which is a dealer in securities as defined in sections 1707.01 and 1707.14 of the Revised Code, or in any firm or corporation licensed under sections 1321.01 to 1321.19 of the Revised Code.

(F) The director of commerce shall not have any official connection with a savings and loan association, a savings bank, a bank, a bank holding company, a savings and loan association holding company, a consumer finance company, or a credit union that is under the supervision of the division of financial institutions, or a subsidiary of any of the preceding entities, or be interested in the business thereof.

(G) There is hereby created in the state treasury the division of administration fund. The fund shall receive assessments on the operating funds of the department of commerce in accordance with procedures prescribed by the director of commerce and approved by the director of budget and management. All operating expenses of the division of administration shall be paid from the division of administration fund.

(H) There is hereby created in the department of commerce a division of real estate and professional licensing, which shall be under the control and supervision of the director of commerce. The division of real estate and professional licensing shall be administered by the superintendent of real estate and professional licensing. The superintendent of real estate and professional licensing shall exercise the powers and perform the functions and duties delegated to the superintendent under Chapters 4735., 4763., and 4767. of the Revised Code.

(I) There is hereby created in the department of commerce a division of industrial compliance, which shall have all powers and perform all duties vested by law in the superintendent of industrial compliance. Wherever powers are conferred or duties imposed upon the superintendent of industrial compliance, those powers and duties shall be construed as vested in the division of industrial compliance. The division of industrial compliance shall be under the control and supervision of the director of commerce and be administered by the superintendent of industrial compliance.

(J) There is hereby created in the department of commerce a division of unclaimed funds, which shall have all powers and perform all duties delegated to or vested by law in the superintendent of unclaimed funds. Wherever powers are conferred or duties imposed upon the superintendent of unclaimed funds, those powers and duties shall be construed as vested in the division of unclaimed funds. The division of unclaimed funds shall be under the control and supervision of the director of commerce and shall be administered by the superintendent of unclaimed funds. The superintendent of unclaimed funds shall exercise the powers and perform the functions and duties delegated to the superintendent by the director of commerce under section 121.07 and Chapter 169. of the Revised Code, and as may otherwise be provided by law.

(K) The department of commerce or a division of the department created by the Revised Code that is acting with authorization on the department's behalf may request from the bureau of criminal identification and investigation pursuant to section 109.572 of the Revised Code, or coordinate with appropriate federal, state, and local government agencies to accomplish, criminal records checks for the persons whose identities are required to be disclosed by an applicant for the issuance or transfer of a permit, license, certificate of registration, or certification issued or transferred by the department or division. At or before the time of making a request for a criminal records check, the department or division may require any person whose identity is required to be disclosed by an applicant for the issuance or transfer of such a license, permit, certificate of registration, or certification to submit to the department or division valid fingerprint impressions in a format and by any media or means acceptable to the bureau of criminal identification and investigation and, when applicable, the federal bureau of investigation. The department or division may cause the bureau of criminal identification and investigation to conduct a criminal records check through the federal bureau of investigation only if the person for whom the criminal records check would be conducted resides or works outside of this state or has resided or worked outside of this state during the preceding five years, or if a criminal records check conducted by the bureau of criminal identification and investigation within this state indicates that the person may have a criminal record outside of this state.

In the case of a criminal records check under section 109.572 of the Revised Code, the department or division shall forward to the bureau of criminal identification and investigation the requisite form, fingerprint impressions, and fee described in division (C) of that section. When requested by the department or division in accordance with this section, the bureau of criminal identification and investigation shall request from the federal bureau of investigation any information it has with respect to the person who is the subject of the requested criminal records check and shall forward the requisite fingerprint impressions and information to the federal bureau of investigation for that criminal records check. After conducting a criminal records check or receiving the results of a criminal records check from the federal bureau of investigation, the bureau of criminal identification and investigation shall provide the results to the department or division.

The department or division may require any person about whom a criminal records check is requested to pay to the department or division the amount necessary to cover the fee charged to the department or division by the bureau of criminal identification and investigation under division (C)(3) of section 109.572 of the Revised Code, including, when applicable, any fee for a criminal records check conducted by the federal bureau of investigation.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-23-2004; 07-01-2004; 06-21-2005; 2006 SB223 03-23-2007



Section 121.081 - Department of insurance - powers and duties.

All powers and duties vested in and imposed upon the department of commerce prior to September 9, 1957, respecting the superintendent of insurance and any officers, deputies, or employees of the division of insurance, shall after that date be vested in and imposed upon the department of insurance.

Effective Date: 01-01-1968



Section 121.082 - Superintendent of insurance - prohibited activities.

The superintendent of insurance shall have no official connection with any insurance company, nor own any stock therein, nor be interested in the business thereof, except as a policyholder.

Effective Date: 09-09-1957



Section 121.083 - Superintendent of industrial compliance - powers and duties.

The superintendent of industrial compliance in the department of commerce shall do all of the following:

(A) Administer and enforce the general laws of this state pertaining to buildings, pressure piping, boilers, bedding, upholstered furniture, and stuffed toys, steam engineering, elevators, plumbing, licensed occupations regulated by the department, and travel agents, as they apply to plans review, inspection, code enforcement, testing, licensing, registration, and certification.

(B) Exercise the powers and perform the duties delegated to the superintendent by the director of commerce under Chapters 4109., 4111., and 4115. of the Revised Code.

(C) Collect and collate statistics as are necessary.

(D) Examine and license persons who desire to act as steam engineers, to operate steam boilers, and to act as inspectors of steam boilers, provide for the scope, conduct, and time of such examinations, provide for, regulate, and enforce the renewal and revocation of such licenses, inspect and examine steam boilers and make, publish, and enforce rules and orders for the construction, installation, inspection, and operation of steam boilers, and do, require, and enforce all things necessary to make such examination, inspection, and requirement efficient.

(E) Rent and furnish offices as needed in cities in this state for the conduct of its affairs.

(F) Oversee a chief of construction and compliance, a chief of operations and maintenance, a chief of licensing and certification, a chief of worker protection, and other designees appointed by the director to perform the duties described in this section.

(G) Enforce the rules the board of building standards adopts pursuant to division (A)(2) of section 4104.43 of the Revised Code under the circumstances described in division (D) of that section.

(H) Accept submissions, establish a fee for submissions, and review submissions of certified welding and brazing procedure specifications, procedure qualification records, and performance qualification records for building services piping as required by section 4104.44 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 11-05-2004



Section 121.084 - Industrial compliance operating fund.

(A) All moneys collected under sections 3783.05, 3791.07, 4104.07, 4104.18, 4104.44, 4105.17, 4105.20, 4169.03, 4171.04, and 5104.051 of the Revised Code, and any other moneys collected by the division of industrial compliance shall be paid into the state treasury to the credit of the industrial compliance operating fund, which is hereby created. The department of commerce shall use the moneys in the fund for paying the operating expenses of the division and the administrative assessment described in division (B) of this section.

(B) The director of commerce, with the approval of the director of budget and management, shall prescribe procedures for assessing the industrial compliance operating fund a proportionate share of the administrative costs of the department of commerce. The assessment shall be made in accordance with those procedures and be paid from the industrial compliance operating fund to the division of administration fund created in section 121.08 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 121.085 - Financial literacy education fund.

The financial literacy education fund is hereby created in the state treasury. The fund shall consist of funds transferred to it from the consumer finance fund pursuant to section 1321.21 of the Revised Code. The fund shall be used to support various adult financial literacy education programs developed or implemented by the director of commerce. The fund shall be administered by the director of commerce who shall adopt rules for the distribution of fund moneys. The director of commerce shall adopt a rule to require that at least one-half of the financial literacy education programs developed or implemented pursuant to this section, and offered to the public, be presented by or available at public community colleges or state institutions throughout the state. The director of commerce shall deliver to the president of the senate, the speaker of the house of representatives, the minority leader of the senate, the minority leader of the house of representatives, and the governor an annual report that includes an outline of each adult financial literacy education program developed or implemented, the number of individuals who were educated by each program, and an accounting for all funds distributed.

Effective Date: 2008 HB545 09-12-2008



Section 121.09 - Qualifications of director of agriculture and chief of division of animal health.

The director of agriculture shall be a person actively identified with agriculture.

The chief of the division of animal health shall be a graduate of a recognized college of veterinary medicine and licensed to practice veterinary medicine and surgery in this state.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 10-01-1953



Section 121.10 - Director of health - qualifications.

The director of health shall be either:

(A) A physician holding the degree of doctor of medicine from a medical college approved by the state medical board who, before assuming his duties, has been licensed to practice medicine in the state and who has had experience in pursuing some phase of medical practice;

(B) An individual who has had significant experience in the public health profession.

Effective Date: 07-01-1993



Section 121.11 - Bond and oath of office - blanket bonds - bond may be required of employee.

(A) Each officer whose office is created by sections 121.02, 121.04, and 121.05 of the Revised Code, before entering upon the duties of office, shall take and subscribe an oath of office as provided by law and give bond, conditioned according to law, with security to be approved by the governor in the penal sum, not less than ten thousand dollars, fixed by the governor. The department of administrative services may procure from any duly authorized corporate surety a blanket bond covering the officers described in those sections and any other officers the governor designates. The bond and oath of the officers described in those sections shall be filed in the office of the secretary of state.

(B) The director of each department, with the approval of the governor, may require any chief of a division, or any officer or employee in the director's department, to give bond in the amount the governor prescribes. The bond or bonds may, in the discretion of the director, be individual, schedule, or blanket bonds.

(C) The premium on any bond required or authorized by this section may be paid from the state treasury.

Effective Date: 09-29-1999



Section 121.12 - Officer to devote entire time to duties and hold no other office - reimbursement for expenses.

Except as otherwise authorized in this section and section 108.05 of the Revised Code, each officer whose office is created by sections 121.02, 121.04, and 121.05 of the Revised Code shall devote the entire amount of time for which he receives compensation from that office to the duties of the office, and shall hold no other office or position of profit. Such an officer is entitled to his actual and necessary expenses incurred in the performance of his official duties, and may serve as a member of any board or commission to which he is appointed by the governor. Any such officer who serves as a member of a board or commission is entitled to his actual and necessary expenses incurred in the performance of his official duties as a member, but shall receive no other compensation for that service.

Effective Date: 07-22-1994



Section 121.13 - Advisory boards may be provided.

The director of each department may, with the approval of the governor, establish and appoint advisory boards to aid in the conduct of the work of his department or any division thereof. Such advisory boards shall exercise no administrative function, and their members shall receive no compensation, but may receive their actual and necessary expenses.

Effective Date: 10-01-1953

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

See 129th General AssemblyFile No.39,SB 171, §4



Section 121.14 - Employment subject to civil service laws.

Each department may employ, subject to the civil service laws in force at the time the employment is made, the necessary employees, and, if the rate of compensation is not otherwise fixed by law, fix their compensation.

All offices created by sections 121.04 and 121.05 of the Revised Code shall be in the unclassified civil service of the state.

Effective Date: 10-01-1953



Section 121.15 - Central office for each department - branch offices - restrictions on relocation.

The director of each department shall, with the approval of the governor, maintain a central office at a location in the state that the director finds necessary for the efficient performance of the department. The central office of a department shall not be relocated from Columbus to another location in this state until the director of the department has conducted a cost-benefit analysis of the relocation and provided a copy of the analysis to the governor, the speaker of the house of representatives, and the president of the senate and the relocation has been approved by an act of the general assembly.

The director of each department may, with the approval of the governor, establish and maintain, at places other than the location of the central office, branch offices for the conduct of any one or more functions of the department.

No relocation of departments or employees of departments from one location in this state to another shall be carried out that will result in an increase in the total number of employees of all departments or an increase in the total number of employees in any department that is relocated. This section does not prevent a department from increasing the number of its employees to meet the demands of its workload or for any other reason arising from circumstances unrelated to the department's relocation.

Effective Date: 03-04-1998



Section 121.16 - [Repealed].

Effective Date: 01-01-1962



Section 121.161, 121.162 - Amended and Renumbered RC 124.13, 124.131.

Effective Date: 11-26-1982



Section 121.17 - Co-operation and coordination of work under direction of governor.

Under the direction of the governor, the directors of departments shall devise a practical and working basis for co-operation and co-ordination of work and for the elimination of duplication and overlapping functions. They shall co-operate with each other in the employment of services and the use of quarters and equipment. The director of any department may empower or require an employee of another department, subject to the consent of the superior officer of the employee, to perform any duty which he might require of his own subordinates.

Effective Date: 10-01-1953



Section 121.18 - Report by each department.

Each department shall make and file a report of its transactions and proceedings at the time and in the manner prescribed by section 149.01 of the Revised Code.

Effective Date: 10-01-1953



Section 121.181 - Identification of department acquiring interest in real property.

Any instrument by which a department acquires an interest in real property, including any deed, transfer, grant, reservation, agreement creating an easement, or lease, shall identify the department for whose use and benefit the interest in real property is acquired, as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 121.19 - Power to inspect and examine.

Whenever power is vested in any state department, board, or commission, to inspect, examine, secure data or information, or to procure assistance from another department, office, or institution, a duty is hereby imposed upon the department, office, or institution upon which demand is made to make such power effective.

Effective Date: 10-01-1953



Section 121.20 - Seal for each department - specifications - use.

Each department shall adopt and keep an official seal, which shall consist of the coat of arms of the state, as described in section 5.04 of the Revised Code, within a circle one and one-fourth inches in diameter, and shall be surrounded by the proper name of the department, to which may be added the title of any division, board, or commission within the department, if the director of the department so prescribes. Such seal may be affixed to any writs and authentications of copies of records and official papers, and to such other instruments as are authorized by law or prescribed by the proper authority in any department to be executed. When so authenticated, any copy of a record, official paper, or other instrument shall be received in evidence in any court in lieu of the original.

Effective Date: 12-15-1967



Section 121.21 - [Repealed].

Effective Date: 07-01-1985



Section 121.211 - Retention and disposition of records.

Records in the custody of each agency shall be retained for time periods in accordance with law establishing specific retention periods, and in accordance with retention periods or disposition instructions established by the state records administration.

Effective Date: 07-01-1985



Section 121.212 - [Repealed].

Effective Date: 07-01-1985



Section 121.22 - Public meetings - exceptions.

(A) This section shall be liberally construed to require public officials to take official action and to conduct all deliberations upon official business only in open meetings unless the subject matter is specifically excepted by law.

(B) As used in this section:

(1) "Public body" means any of the following:

(a) Any board, commission, committee, council, or similar decision-making body of a state agency, institution, or authority, and any legislative authority or board, commission, committee, council, agency, authority, or similar decision-making body of any county, township, municipal corporation, school district, or other political subdivision or local public institution;

(b) Any committee or subcommittee of a body described in division (B)(1)(a) of this section;

(c) A court of jurisdiction of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use when meeting for the purpose of the appointment, removal, or reappointment of a member of the board of directors of such a district pursuant to section 6115.10 of the Revised Code, if applicable, or for any other matter related to such a district other than litigation involving the district. As used in division (B)(1)(c) of this section, "court of jurisdiction" has the same meaning as "court" in section 6115.01 of the Revised Code.

(2) "Meeting" means any prearranged discussion of the public business of the public body by a majority of its members.

(3) "Regulated individual" means either of the following:

(a) A student in a state or local public educational institution;

(b) A person who is, voluntarily or involuntarily, an inmate, patient, or resident of a state or local institution because of criminal behavior, mental illness or retardation, disease, disability, age, or other condition requiring custodial care.

(4) "Public office" has the same meaning as in section 149.011 of the Revised Code.

(C) All meetings of any public body are declared to be public meetings open to the public at all times. A member of a public body shall be present in person at a meeting open to the public to be considered present or to vote at the meeting and for purposes of determining whether a quorum is present at the meeting.

The minutes of a regular or special meeting of any public body shall be promptly prepared, filed, and maintained and shall be open to public inspection. The minutes need only reflect the general subject matter of discussions in executive sessions authorized under division (G) or (J) of this section.

(D) This section does not apply to any of the following:

(1) A grand jury;

(2) An audit conference conducted by the auditor of state or independent certified public accountants with officials of the public office that is the subject of the audit;

(3) The adult parole authority when its hearings are conducted at a correctional institution for the sole purpose of interviewing inmates to determine parole or pardon;

(4) The organized crime investigations commission established under section 177.01 of the Revised Code;

(5) Meetings of a child fatality review board established under section 307.621 of the Revised Code and meetings conducted pursuant to sections 5153.171 to 5153.173 of the Revised Code;

(6) The state medical board when determining whether to suspend a certificate without a prior hearing pursuant to division (G) of either section 4730.25 or 4731.22 of the Revised Code;

(7) The board of nursing when determining whether to suspend a license or certificate without a prior hearing pursuant to division (B) of section 4723.281 of the Revised Code;

(8) The state board of pharmacy when determining whether to suspend a license without a prior hearing pursuant to division (D) of section 4729.16 of the Revised Code;

(9) The state chiropractic board when determining whether to suspend a license without a hearing pursuant to section 4734.37 of the Revised Code;

(10) The executive committee of the emergency response commission when determining whether to issue an enforcement order or request that a civil action, civil penalty action, or criminal action be brought to enforce Chapter 3750. of the Revised Code;

(11) The board of directors of the nonprofit corporation formed under section 187.01 of the Revised Code or any committee thereof, and the board of directors of any subsidiary of that corporation or a committee thereof;

(12) An audit conference conducted by the audit staff of the department of job and family services with officials of the public office that is the subject of that audit under section 5101.37 of the Revised Code.

(E) The controlling board, the industrial technology and enterprise advisory council, the tax credit authority, or the minority development financing advisory board, when meeting to consider granting assistance pursuant to Chapter 122. or 166. of the Revised Code, in order to protect the interest of the applicant or the possible investment of public funds, by unanimous vote of all board, council, or authority members present, may close the meeting during consideration of the following information confidentially received by the authority, council, or board from the applicant:

(1) Marketing plans;

(2) Specific business strategy;

(3) Production techniques and trade secrets;

(4) Financial projections;

(5) Personal financial statements of the applicant or members of the applicant's immediate family, including, but not limited to, tax records or other similar information not open to public inspection.

The vote by the authority, council, or board to accept or reject the application, as well as all proceedings of the authority, council, or board not subject to this division, shall be open to the public and governed by this section.

(F) Every public body, by rule, shall establish a reasonable method whereby any person may determine the time and place of all regularly scheduled meetings and the time, place, and purpose of all special meetings. A public body shall not hold a special meeting unless it gives at least twenty-four hours' advance notice to the news media that have requested notification, except in the event of an emergency requiring immediate official action. In the event of an emergency, the member or members calling the meeting shall notify the news media that have requested notification immediately of the time, place, and purpose of the meeting.

The rule shall provide that any person, upon request and payment of a reasonable fee, may obtain reasonable advance notification of all meetings at which any specific type of public business is to be discussed. Provisions for advance notification may include, but are not limited to, mailing the agenda of meetings to all subscribers on a mailing list or mailing notices in self-addressed, stamped envelopes provided by the person.

(G) Except as provided in division (J) of this section, the members of a public body may hold an executive session only after a majority of a quorum of the public body determines, by a roll call vote, to hold an executive session and only at a regular or special meeting for the sole purpose of the consideration of any of the following matters:

(1) To consider the appointment, employment, dismissal, discipline, promotion, demotion, or compensation of a public employee or official, or the investigation of charges or complaints against a public employee, official, licensee, or regulated individual, unless the public employee, official, licensee, or regulated individual requests a public hearing. Except as otherwise provided by law, no public body shall hold an executive session for the discipline of an elected official for conduct related to the performance of the elected official's official duties or for the elected official's removal from office. If a public body holds an executive session pursuant to division (G)(1) of this section, the motion and vote to hold that executive session shall state which one or more of the approved purposes listed in division (G)(1) of this section are the purposes for which the executive session is to be held, but need not include the name of any person to be considered at the meeting.

(2) To consider the purchase of property for public purposes, or for the sale of property at competitive bidding, if premature disclosure of information would give an unfair competitive or bargaining advantage to a person whose personal, private interest is adverse to the general public interest. No member of a public body shall use division (G)(2) of this section as a subterfuge for providing covert information to prospective buyers or sellers. A purchase or sale of public property is void if the seller or buyer of the public property has received covert information from a member of a public body that has not been disclosed to the general public in sufficient time for other prospective buyers and sellers to prepare and submit offers.

If the minutes of the public body show that all meetings and deliberations of the public body have been conducted in compliance with this section, any instrument executed by the public body purporting to convey, lease, or otherwise dispose of any right, title, or interest in any public property shall be conclusively presumed to have been executed in compliance with this section insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

(3) Conferences with an attorney for the public body concerning disputes involving the public body that are the subject of pending or imminent court action;

(4) Preparing for, conducting, or reviewing negotiations or bargaining sessions with public employees concerning their compensation or other terms and conditions of their employment;

(5) Matters required to be kept confidential by federal law or regulations or state statutes;

(6) Details relative to the security arrangements and emergency response protocols for a public body or a public office, if disclosure of the matters discussed could reasonably be expected to jeopardize the security of the public body or public office;

(7) In the case of a county hospital operated pursuant to Chapter 339. of the Revised Code, a joint township hospital operated pursuant to Chapter 513. of the Revised Code, or a municipal hospital operated pursuant to Chapter 749. of the Revised Code, to consider trade secrets, as defined in section 1333.61 of the Revised Code.

If a public body holds an executive session to consider any of the matters listed in divisions (G)(2) to (7) of this section, the motion and vote to hold that executive session shall state which one or more of the approved matters listed in those divisions are to be considered at the executive session.

A public body specified in division (B)(1)(c) of this section shall not hold an executive session when meeting for the purposes specified in that division.

(H) A resolution, rule, or formal action of any kind is invalid unless adopted in an open meeting of the public body. A resolution, rule, or formal action adopted in an open meeting that results from deliberations in a meeting not open to the public is invalid unless the deliberations were for a purpose specifically authorized in division (G) or (J) of this section and conducted at an executive session held in compliance with this section. A resolution, rule, or formal action adopted in an open meeting is invalid if the public body that adopted the resolution, rule, or formal action violated division (F) of this section.

(I)

(1) Any person may bring an action to enforce this section. An action under division (I)(1) of this section shall be brought within two years after the date of the alleged violation or threatened violation. Upon proof of a violation or threatened violation of this section in an action brought by any person, the court of common pleas shall issue an injunction to compel the members of the public body to comply with its provisions.

(2)

(a) If the court of common pleas issues an injunction pursuant to division (I)(1) of this section, the court shall order the public body that it enjoins to pay a civil forfeiture of five hundred dollars to the party that sought the injunction and shall award to that party all court costs and, subject to reduction as described in division (I)(2) of this section, reasonable attorney's fees. The court, in its discretion, may reduce an award of attorney's fees to the party that sought the injunction or not award attorney's fees to that party if the court determines both of the following:

(i) That, based on the ordinary application of statutory law and case law as it existed at the time of violation or threatened violation that was the basis of the injunction, a well-informed public body reasonably would believe that the public body was not violating or threatening to violate this section;

(ii) That a well-informed public body reasonably would believe that the conduct or threatened conduct that was the basis of the injunction would serve the public policy that underlies the authority that is asserted as permitting that conduct or threatened conduct.

(b) If the court of common pleas does not issue an injunction pursuant to division (I)(1) of this section and the court determines at that time that the bringing of the action was frivolous conduct, as defined in division (A) of section 2323.51 of the Revised Code, the court shall award to the public body all court costs and reasonable attorney's fees, as determined by the court.

(3) Irreparable harm and prejudice to the party that sought the injunction shall be conclusively and irrebuttably presumed upon proof of a violation or threatened violation of this section.

(4) A member of a public body who knowingly violates an injunction issued pursuant to division (I)(1) of this section may be removed from office by an action brought in the court of common pleas for that purpose by the prosecuting attorney or the attorney general.

(J)

(1) Pursuant to division (C) of section 5901.09 of the Revised Code, a veterans service commission shall hold an executive session for one or more of the following purposes unless an applicant requests a public hearing:

(a) Interviewing an applicant for financial assistance under sections 5901.01 to 5901.15 of the Revised Code;

(b) Discussing applications, statements, and other documents described in division (B) of section 5901.09 of the Revised Code;

(c) Reviewing matters relating to an applicant's request for financial assistance under sections 5901.01 to 5901.15 of the Revised Code.

(2) A veterans service commission shall not exclude an applicant for, recipient of, or former recipient of financial assistance under sections 5901.01 to 5901.15 of the Revised Code, and shall not exclude representatives selected by the applicant, recipient, or former recipient, from a meeting that the commission conducts as an executive session that pertains to the applicant's, recipient's, or former recipient's application for financial assistance.

(3) A veterans service commission shall vote on the grant or denial of financial assistance under sections 5901.01 to 5901.15 of the Revised Code only in an open meeting of the commission. The minutes of the meeting shall indicate the name, address, and occupation of the applicant, whether the assistance was granted or denied, the amount of the assistance if assistance is granted, and the votes for and against the granting of assistance.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 05-15-2002; 04-27-2005; 2007 HB194 02-12-2008



Section 121.23 - No award of contract to person found in contempt for failure to correct an unfair labor practice.

(A) The secretary of state shall establish and maintain a list of all persons against whom more than one final, unappealable finding of contempt of court by a federal court or court of appeals has been issued and has remained uncorrected by the court within the immediately preceding two-year period after the listing of the finding by the secretary of state for failure to correct an unfair labor practice prohibited by the "National Labor Relations Act," 49 Stat. 452 (1935), 29 U.S.C. 158. The list shall be updated on the first day of each month. The secretary of state shall, within ten days after a person's name is added to the list pursuant to this division, issue written notice to such person stating that the person's name has been placed on the list pursuant to this division and setting forth the specific contempt finding of the court upon which the secretary of state based his determination. Any person who receives such notice may file an application with the secretary of state to have the person's name removed from the list. Upon receiving such application, the secretary of state shall conduct a hearing pursuant to Chapter 119. of the Revised Code and afford the applicant the opportunity to present evidence and arguments in support of the application. If after such hearing the secretary of state determines that the person's name was improperly included on the list or that the finding of contempt of court has been corrected by the court, the secretary of state shall immediately remove the person's name from the list.

(B) No department, office, institution, board, commission, or other state agency shall award a public improvement, service, or supply contract or subcontract to any person whose name appears on the most recent list established pursuant to this section and who has received written notice as provided in division (A) of this section.

(C) No person holding a public improvement, service, or supply contract with a state agency shall enter into any subcontract associated with this contract with a person whose name appears on the most recent list established pursuant to this section and who has received written notice as provided in division (A) of this section.

(D) During an emergency situation, a department, office, institution, board, commission, or other state agency may award a contract or subcontract to a person whose name appears on the list if the listed person is the sole source of supply for the goods or services needed by the state agency.

Effective Date: 01-15-1981



Section 121.24 - [Repealed] .

Repealed by 129th General AssemblyFile No.2,SB 2, §3, eff. 1/1/2012.

Effective Date: 05-24-2002

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §610.30.

See 129th General AssemblyFile No.2,SB 2, §5



Section 121.30 - Spanish-speaking affair definitions.

As used in sections 121.30 to 121.34 of the Revised Code, "Spanish-speaking people" means persons who possess any of the following characteristics:

(A) Use Spanish as their primary language;

(B) Regard themselves as or are regarded in their community as being of Mexican, Puerto Rican, Cuban, Central American, South American, Spanish, or other Spanish-speaking origin or descent.

Effective Date: 07-01-1983



Section 121.31 - Commission on Hispanic-Latino affairs.

There is hereby created the commission on Hispanic-Latino affairs consisting of eleven voting members appointed by the governor with the advice and consent of the senate and four ex officio, nonvoting members who are members of the general assembly. The speaker of the house of representatives shall recommend to the governor two persons for appointment to the commission, the president of the senate shall recommend to the governor two such persons, and the minority leaders of the house and senate shall each recommend to the governor one such person. The governor shall make initial appointments to the commission. Of the initial appointments made to the commission, three shall be for a term ending October 7, 1978, four shall be for a term ending October 7, 1979, and four shall be for a term ending October 7, 1980. Two ex officio members of the commission shall be members of the house of representatives appointed by the speaker of the house of representatives and two ex officio members of the commission shall be members of the senate appointed by the president of the senate. The speaker shall appoint one member of the house of representatives from among the representatives who are affiliated with the political party having a majority in the house of representatives and one member of the house of representatives from among the representatives who are affiliated with the political party having a minority in the house of representatives. The president shall appoint one member of the senate from among the senators who are affiliated with the political party having a majority in the senate and one member of the senate from among the senators who are affiliated with the political party having a minority in the senate.

After the initial appointments by the governor, terms of office shall be for three years, except that members of the general assembly appointed to the commission shall be members of the commission only so long as they are members of the general assembly. Each term shall end on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. At the first organizational meeting of the commission, the original eleven members shall draw lots to determine the length of the term each member shall serve.

All voting members of the commission shall speak Spanish, shall be of Spanish-speaking origin, and shall be American citizens or lawful, permanent, resident aliens. Voting members shall be from urban, suburban, and rural geographical areas representative of Spanish-speaking people with a numerical and geographical balance of the Spanish-speaking population throughout the state.

The commission shall meet not less than six times per calendar year. The commission shall elect a chairperson, vice-chairperson, and other officers from its voting members as it considers advisable. Six voting members constitute a quorum. The commission shall adopt rules governing its procedures. No action of the commission is valid without the concurrence of six members.

Each voting member shall be compensated for work as a member for each day that the member is actually engaged in the performance of work as a member. No voting member shall be compensated for more than one day each month. In addition, each voting member shall be reimbursed for all actual and necessary expenses incurred in the performance of official business.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-02-1996; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.32 - Powers and duties of commission.

The commission on Hispanic-Latino affairs shall:

(A) Gather and disseminate information and conduct hearings, conferences, investigations, and special studies on problems and programs concerning Spanish-speaking people;

(B) Secure appropriate recognition of the accomplishments and contributions of Spanish-speaking people to this state;

(C) Stimulate public awareness of the problems of Spanish-speaking people by conducting a program of public education;

(D) Develop, coordinate, and assist other public and private organizations that serve Spanish-speaking people, including the conducting of training programs for community leadership and service project staff;

(E) Advise the governor, general assembly, and state departments and agencies of the nature, magnitude, and priorities of the problems of Spanish-speaking people;

(F) Advise the governor, general assembly, and state departments and agencies on, and assist in the development and implementation of, comprehensive and coordinated policies, programs, and procedures focusing on the special problems and needs of Spanish-speaking people, especially in the fields of education, employment, energy, health, housing, welfare, and recreation;

(G) Propose new programs concerning Spanish-speaking people to public and private agencies and evaluate for such agencies existing programs or prospective legislation concerning Spanish-speaking people;

(H) Review and approve grants to be made from federal, state, or private funds which are administered or subcontracted by the office of Spanish-speaking affairs;

(I) Review and approve the annual report prepared by the office of Spanish-speaking affairs;

(J)

Provide and coordinate the exchange of information relative to the needs of Spanish-speaking people and promote the delivery of state services to such people.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 121.33 - Office of Hispanic-Latino affairs - powers and duties.

The office of Hispanic-Latino affairs is hereby created. The office shall be accountable to the commission on Hispanic-Latino affairs. The chief administrator of the office shall be the director of Hispanic-Latino affairs, who shall be appointed by and serve at the pleasure of the commission.

The director, with the approval of the commission, shall appoint such employees as are necessary to carry out the duties of the office. The employees shall serve at the pleasure of the director.

The office shall compile and provide information to the commission about, and advise it on, solutions to the problems of Spanish-speaking people. The office shall execute the tasks assigned to it by the commission which shall include, but not be limited to, the following:

(A) Serve as a clearinghouse to review and comment on all proposals to meet the needs of Spanish-speaking people that are submitted to it by public and private agencies;

(B) Apply for and accept grants and gifts from governmental and private sources to be administered by the office or subcontracted to local agencies;

(C) Monitor and evaluate all programs subcontracted to local agencies by the commission;

(D) Endeavor to assure that Spanish-speaking people have access to decision-making bodies in all state and local governmental departments and agencies;

(E) Submit a full written annual report of its activities, accomplishments, and recommendations to the commission;

(F) Establish advisory committees on special subjects as needed to facilitate and maximize community participation in the operation of the commission. The committees shall be composed of persons representing community organizations and charitable institutions, public officials, and such other persons as the office determines.

(G) Establish with state and local governments and private business and industry relationships that promote and assure equal opportunity for Spanish-speaking people in government, education, and employment.

Effective Date: 12-02-1996



Section 121.34 - [Repealed].

Effective Date: 12-02-1996



Section 121.35 - Revision of uniform the eligibility standards.

(A) Subject to division (B) of this section, the following state agencies shall collaborate to revise and make more uniform the eligibility standards and eligibility determination procedures of programs the state agencies administer:

(1) The department of aging;

(2) The department of alcohol and drug addiction services;

(3) The department of development;

(4) The department of developmental disabilities;

(5) The department of education;

(6) The department of health;

(7) The department of job and family services;

(8) The department of mental health;

(9) The rehabilitation services commission.

(B) In revising eligibility standards and eligibility determination procedures, a state agency shall not make any program's eligibility standards or eligibility determination procedures inconsistent with state or federal law. To the extent authorized by state and federal law, the revisions may provide for the state agencies to share administrative operations.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 121.36 - Contracts entered into by department for provision of home care services to home care dependent adults.

(A) As used in this section, "home care dependent adult" means an individual who resides in a private home or other noninstitutional and unlicensed living arrangement, without the presence of a parent or guardian, but has health and safety needs that require the provision of regularly scheduled home care services to remain in the home or other living arrangement because one of the following is the case:

(1) The individual is at least twenty-one years of age but less than sixty years of age and has a physical disability or mental impairment.

(2) The individual is sixty years of age or older, regardless of whether the individual has a physical disability or mental impairment.

(B) Except as provided in division (D) of this section, the departments of developmental disabilities, aging, job and family services, and health shall each implement this section with respect to all contracts entered into by the department for the provision of home care services to home care dependent adults that are paid for in whole or in part with federal, state, or local funds. Except as provided in division (D) of this section, each department shall also require all public and private entities that receive money from or through the department to comply with this section when entering into contracts for the provision of home care services to home care dependent adults that are paid for in whole or in part with federal, state, or local funds. Such entities may include county boards of developmental disabilities, area agencies on aging, county departments of job and family services, and boards of health of city and general health districts.

(C) Beginning one year after September 26, 2003, each contract subject to this section shall include terms requiring that the provider of home care services to home care dependent adults have a system in place that effectively monitors the delivery of the services by its employees. To be considered an effective monitoring system for purposes of the contract, the system established by a provider must include at least the following components:

(1) When providing home care services to home care dependent adults who have a mental impairment or life-threatening health condition, a mechanism to verify whether the provider's employees are present at the location where the services are to be provided and at the time the services are to be provided;

(2) When providing home care services to all other home care dependent adults, a system to verify at the end of each working day whether the provider's employees have provided the services at the proper location and time;

(3) A protocol to be followed in scheduling a substitute employee when the monitoring system identifies that an employee has failed to provide home care services at the proper location and time, including standards for determining the length of time that may elapse without jeopardizing the health and safety of the home care dependent adult;

(4) Procedures for maintaining records of the information obtained through the monitoring system;

(5) Procedures for compiling annual reports of the information obtained through the monitoring system, including statistics on the rate at which home care services were provided at the proper location and time;

(6) Procedures for conducting random checks of the accuracy of the monitoring system. For purposes of conducting these checks, a random check is considered to be a check of not more than five per cent of the home care visits the provider's employees make to different home care dependent adults within a particular work shift.

(D) In implementing this section, the departments shall exempt providers of home care services who are self-employed providers with no other employees or are otherwise considered by the departments not to be agency providers. The departments shall conduct a study on how the exempted providers may be made subject to the requirement of effectively monitoring whether home care services are being provided and have been provided at the proper location and time. Not later than two years after September 26, 2003, the departments shall prepare a report of their findings and recommendations. The report shall be submitted to the president of the senate and the speaker of the house of representatives.

(E) The departments of developmental disabilities, aging, job and family services, and health shall each adopt rules as necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003



Section 121.37 - Ohio family and children first cabinet council.

(A)

(1) There is hereby created the Ohio family and children first cabinet council. The council shall be composed of the superintendent of public instruction, the administrator of the rehabilitation services commission, and the directors of youth services, job and family services, mental health, health, alcohol and drug addiction services, developmental disabilities, aging, rehabilitation and correction, and budget and management. The chairperson of the council shall be the governor or the governor's designee and shall establish procedures for the council's internal control and management.

The purpose of the cabinet council is to help families seeking government services. This section shall not be interpreted or applied to usurp the role of parents, but solely to streamline and coordinate existing government services for families seeking assistance for their children.

(2) In seeking to fulfill its purpose, the council may do any of the following:

(a) Advise and make recommendations to the governor and general assembly regarding the provision of services to children;

(b) Advise and assess local governments on the coordination of service delivery to children;

(c) Hold meetings at such times and places as may be prescribed by the council's procedures and maintain records of the meetings, except that records identifying individual children are confidential and shall be disclosed only as provided by law;

(d) Develop programs and projects, including pilot projects, to encourage coordinated efforts at the state and local level to improve the state's social service delivery system;

(e) Enter into contracts with and administer grants to county family and children first councils, as well as other county or multicounty organizations to plan and coordinate service delivery between state agencies and local service providers for families and children;

(f) Enter into contracts with and apply for grants from federal agencies or private organizations;

(g) Enter into interagency agreements to encourage coordinated efforts at the state and local level to improve the state's social service delivery system. The agreements may include provisions regarding the receipt, transfer, and expenditure of funds;

(h) Identify public and private funding sources for services provided to alleged or adjudicated unruly children and children who are at risk of being alleged or adjudicated unruly children, including regulations governing access to and use of the services;

(i) Collect information provided by local communities regarding successful programs for prevention, intervention, and treatment of unruly behavior, including evaluations of the programs;

(j) Identify and disseminate publications regarding alleged or adjudicated unruly children and children who are at risk of being alleged or adjudicated unruly children and regarding programs serving those types of children;

(k) Maintain an inventory of strategic planning facilitators for use by government or nonprofit entities that serve alleged or adjudicated unruly children or children who are at risk of being alleged or adjudicated unruly children.

(3) The cabinet council shall provide for the following:

(a) Reviews of service and treatment plans for children for which such reviews are requested;

(b) Assistance as the council determines to be necessary to meet the needs of children referred by county family and children first councils;

(c) Monitoring and supervision of a statewide, comprehensive, coordinated, multi-disciplinary, interagency system for infants and toddlers with developmental disabilities or delays and their families, as established pursuant to federal grants received and administered by the department of health for early intervention services under the "Individuals with Disabilities Education Act of 2004," 20 U.S.C.A. 1400, as amended.

(4) The cabinet council shall develop and implement the following:

(a) An interagency process to select the indicators that will be used to measure progress toward increasing child well-being in the state and to update the indicators on an annual basis. The indicators shall focus on expectant parents and newborns thriving; infants and toddlers thriving; children being ready for school; children and youth succeeding in school; youth choosing healthy behaviors; and youth successfully transitioning into adulthood.

(b) An interagency system to offer guidance and monitor progress toward increasing child well-being in the state and in each county;

(c) An annual plan that identifies state-level agency efforts taken to ensure progress towards increasing child well-being in the state.

On an annual basis, the cabinet council shall submit to the governor and the general assembly a report on the status of efforts to increase child well-being in the state. This report shall be made available to any other person on request.

(B)

(1) Each board of county commissioners shall establish a county family and children first council. The board may invite any local public or private agency or group that funds, advocates, or provides services to children and families to have a representative become a permanent or temporary member of its county council. Each county council must include the following individuals:

(a) At least three individuals who are not employed by an agency represented on the council and whose families are or have received services from an agency represented on the council or another county's council. Where possible, the number of members representing families shall be equal to twenty per cent of the council's membership.

(b) The director of the board of alcohol, drug addiction, and mental health services that serves the county, or, in the case of a county that has a board of alcohol and drug addiction services and a community mental health board, the directors of both boards. If a board of alcohol, drug addiction, and mental health services covers more than one county, the director may designate a person to participate on the county's council.

(c) The health commissioner, or the commissioner's designee, of the board of health of each city and general health district in the county. If the county has two or more health districts, the health commissioner membership may be limited to the commissioners of the two districts with the largest populations.

(d) The director of the county department of job and family services;

(e) The executive director of the public children services agency;

(f) The superintendent of the county board of developmental disabilities;

(g) The superintendent of the city, exempted village, or local school district with the largest number of pupils residing in the county, as determined by the department of education, which shall notify each board of county commissioners of its determination at least biennially;

(h) A school superintendent representing all other school districts with territory in the county, as designated at a biennial meeting of the superintendents of those districts;

(i) A representative of the municipal corporation with the largest population in the county;

(j) The president of the board of county commissioners or an individual designated by the board;

(k) A representative of the regional office of the department of youth services;

(l) A representative of the county's head start agencies, as defined in section 3301.32 of the Revised Code;

(m) A representative of the county's early intervention collaborative established pursuant to the federal early intervention program operated under the "Individuals with Disabilities Education Act of 2004";

(n) A representative of a local nonprofit entity that funds, advocates, or provides services to children and families.

Notwithstanding any other provision of law, the public members of a county council are not prohibited from serving on the council and making decisions regarding the duties of the council, including those involving the funding of joint projects and those outlined in the county's service coordination mechanism implemented pursuant to division (C) of this section.

The cabinet council shall establish a state appeals process to resolve disputes among the members of a county council concerning whether reasonable responsibilities as members are being shared. The appeals process may be accessed only by a majority vote of the council members who are required to serve on the council. Upon appeal, the cabinet council may order that state funds for services to children and families be redirected to a county's board of county commissioners.

The county's juvenile court judge senior in service or another judge of the juvenile court designated by the administrative judge or, where there is no administrative judge, by the judge senior in service shall serve as the judicial advisor to the county family and children first council. The judge may advise the county council on the court's utilization of resources, services, or programs provided by the entities represented by the members of the county council and how those resources, services, or programs assist the court in its administration of justice. Service of a judge as a judicial advisor pursuant to this section is a judicial function.

(2) The purpose of the county council is to streamline and coordinate existing government services for families seeking services for their children. In seeking to fulfill its purpose, a county council shall provide for the following:

(a) Referrals to the cabinet council of those children for whom the county council cannot provide adequate services;

(b) Development and implementation of a process that annually evaluates and prioritizes services, fills service gaps where possible, and invents new approaches to achieve better results for families and children;

(c) Participation in the development of a countywide, comprehensive, coordinated, multi-disciplinary, interagency system for infants and toddlers with developmental disabilities or delays and their families, as established pursuant to federal grants received and administered by the department of health for early intervention services under the "Individuals with Disabilities Education Act of 2004";

(d) Maintenance of an accountability system to monitor the county council's progress in achieving results for families and children;

(e) Establishment of a mechanism to ensure ongoing input from a broad representation of families who are receiving services within the county system.

(3) A county council shall develop and implement the following:

(a) An interagency process to establish local indicators and monitor the county's progress toward increasing child well-being in the county;

(b) An interagency process to identify local priorities to increase child well-being. The local priorities shall focus on expectant parents and newborns thriving; infants and toddlers thriving; children being ready for school; children and youth succeeding in school; youth choosing healthy behaviors; and youth successfully transitioning into adulthood and take into account the indicators established by the cabinet council under division (A)(4)(a) of this section.

(c) An annual plan that identifies the county's interagency efforts to increase child well-being in the county.

On an annual basis, the county council shall submit a report on the status of efforts by the county to increase child well-being in the county to the county's board of county commissioners and the cabinet council. This report shall be made available to any other person on request.

(4)

(a) Except as provided in division (B)(4)(b) of this section, a county council shall comply with the policies, procedures, and activities prescribed by the rules or interagency agreements of a state department participating on the cabinet council whenever the county council performs a function subject to those rules or agreements.

(b) On application of a county council, the cabinet council may grant an exemption from any rules or interagency agreements of a state department participating on the council if an exemption is necessary for the council to implement an alternative program or approach for service delivery to families and children. The application shall describe the proposed program or approach and specify the rules or interagency agreements from which an exemption is necessary. The cabinet council shall approve or disapprove the application in accordance with standards and procedures it shall adopt. If an application is approved, the exemption is effective only while the program or approach is being implemented, including a reasonable period during which the program or approach is being evaluated for effectiveness.

(5)

(a) Each county council shall designate an administrative agent for the council from among the following public entities: the board of alcohol, drug addiction, and mental health services, including a board of alcohol and drug addiction or a community mental health board if the county is served by separate boards; the board of county commissioners; any board of health of the county's city and general health districts; the county department of job and family services; the county agency responsible for the administration of children services pursuant to section 5153.15 of the Revised Code; the county board of developmental disabilities; any of the county's boards of education or governing boards of educational service centers; or the county's juvenile court. Any of the foregoing public entities, other than the board of county commissioners, may decline to serve as the council's administrative agent.

A county council's administrative agent shall serve as the council's appointing authority for any employees of the council. The council shall file an annual budget with its administrative agent, with copies filed with the county auditor and with the board of county commissioners, unless the board is serving as the council's administrative agent. The council's administrative agent shall ensure that all expenditures are handled in accordance with policies, procedures, and activities prescribed by state departments in rules or interagency agreements that are applicable to the council's functions.

The administrative agent of a county council shall send notice of a member's absence if a member listed in division (B)(1) of this section has been absent from either three consecutive meetings of the county council or a county council subcommittee, or from one-quarter of such meetings in a calendar year, whichever is less. The notice shall be sent to the board of county commissioners that establishes the county council and, for the members listed in divisions (B)(1)(b), (c), (e), and (l) of this section, to the governing board overseeing the respective entity; for the member listed in division (B)(1)(f) of this section, to the county board of developmental disabilities that employs the superintendent; for a member listed in division (B)(1)(g) or (h) of this section, to the school board that employs the superintendent; for the member listed in division (B)(1)(i) of this section, to the mayor of the municipal corporation; for the member listed in division (B)(1)(k) of this section, to the director of youth services; and for the member listed in division (B)(1)(n) of this section, to that member's board of trustees.

The administrative agent for a county council may do any of the following on behalf of the council:

(i) Enter into agreements or administer contracts with public or private entities to fulfill specific council business. Such agreements and contracts are exempt from the competitive bidding requirements of section 307.86 of the Revised Code if they have been approved by the county council and they are for the purchase of family and child welfare or child protection services or other social or job and family services for families and children. The approval of the county council is not required to exempt agreements or contracts entered into under section 5139.34, 5139.41, or 5139.43 of the Revised Code from the competitive bidding requirements of section 307.86 of the Revised Code.

(ii) As determined by the council, provide financial stipends, reimbursements, or both, to family representatives for expenses related to council activity;

(iii) Receive by gift, grant, devise, or bequest any moneys, lands, or other property for the purposes for which the council is established. The agent shall hold, apply, and dispose of the moneys, lands, or other property according to the terms of the gift, grant, devise, or bequest. Any interest or earnings shall be treated in the same manner and are subject to the same terms as the gift, grant, devise, or bequest from which it accrues.

(b)

(i) If the county council designates the board of county commissioners as its administrative agent, the board may, by resolution, delegate any of its powers and duties as administrative agent to an executive committee the board establishes from the membership of the county council. The board shall name to the executive committee at least the individuals described in divisions (B)(1)(b) to (h) of this section and may appoint the president of the board or another individual as the chair of the executive committee. The executive committee must include at least one family county council representative who does not have a family member employed by an agency represented on the council.

(ii) The executive committee may, with the approval of the board, hire an executive director to assist the county council in administering its powers and duties. The executive director shall serve in the unclassified civil service at the pleasure of the executive committee. The executive director may, with the approval of the executive committee, hire other employees as necessary to properly conduct the county council's business.

(iii) The board may require the executive committee to submit an annual budget to the board for approval and may amend or repeal the resolution that delegated to the executive committee its authority as the county council's administrative agent.

(6) Two or more county councils may enter into an agreement to administer their county councils jointly by creating a regional family and children first council. A regional council possesses the same duties and authority possessed by a county council, except that the duties and authority apply regionally rather than to individual counties. Prior to entering into an agreement to create a regional council, the members of each county council to be part of the regional council shall meet to determine whether all or part of the members of each county council will serve as members of the regional council.

(7) A board of county commissioners may approve a resolution by a majority vote of the board's members that requires the county council to submit a statement to the board each time the council proposes to enter into an agreement, adopt a plan, or make a decision, other than a decision pursuant to section 121.38 of the Revised Code, that requires the expenditure of funds for two or more families. The statement shall describe the proposed agreement, plan, or decision.

Not later than fifteen days after the board receives the statement, it shall, by resolution approved by a majority of its members, approve or disapprove the agreement, plan, or decision. Failure of the board to pass a resolution during that time period shall be considered approval of the agreement, plan, or decision.

An agreement, plan, or decision for which a statement is required to be submitted to the board shall be implemented only if it is approved by the board.

(C) Each county shall develop a county service coordination mechanism. The county service coordination mechanism shall serve as the guiding document for coordination of services in the county. For children who also receive services under the help me grow program, the service coordination mechanism shall be consistent with rules adopted by the department of health under section 3701.61 of the Revised Code. All family service coordination plans shall be developed in accordance with the county service coordination mechanism. The mechanism shall be developed and approved with the participation of the county entities representing child welfare; mental retardation and developmental disabilities; alcohol, drug addiction, and mental health services; health; juvenile judges; education; the county family and children first council; and the county early intervention collaborative established pursuant to the federal early intervention program operated under the "Individuals with Disabilities Education Act of 2004." The county shall establish an implementation schedule for the mechanism. The cabinet council may monitor the implementation and administration of each county's service coordination mechanism.

Each mechanism shall include all of the following:

(1) A procedure for an agency, including a juvenile court, or a family voluntarily seeking service coordination, to refer the child and family to the county council for service coordination in accordance with the mechanism;

(2) A procedure ensuring that a family and all appropriate staff from involved agencies, including a representative from the appropriate school district, are notified of and invited to participate in all family service coordination plan meetings;

(3) A procedure that permits a family to initiate a meeting to develop or review the family's service coordination plan and allows the family to invite a family advocate, mentor, or support person of the family's choice to participate in any such meeting;

(4) A procedure for ensuring that a family service coordination plan meeting is conducted for each child who receives service coordination under the mechanism and for whom an emergency out-of-home placement has been made or for whom a nonemergency out-of-home placement is being considered. The meeting shall be conducted within ten days of an emergency out-of-home placement. The meeting shall be conducted before a nonemergency out-of-home placement. The family service coordination plan shall outline how the county council members will jointly pay for services, where applicable, and provide services in the least restrictive environment.

(5) A procedure for monitoring the progress and tracking the outcomes of each service coordination plan requested in the county including monitoring and tracking children in out-of-home placements to assure continued progress, appropriateness of placement, and continuity of care after discharge from placement with appropriate arrangements for housing, treatment, and education.

(6) A procedure for protecting the confidentiality of all personal family information disclosed during service coordination meetings or contained in the comprehensive family service coordination plan.

(7) A procedure for assessing the needs and strengths of any child or family that has been referred to the council for service coordination, including a child whose parent or custodian is voluntarily seeking services, and for ensuring that parents and custodians are afforded the opportunity to participate;

(8) A procedure for development of a family service coordination plan described in division (D) of this section;

(9) A local dispute resolution process to serve as the process that must be used first to resolve disputes among the agencies represented on the county council concerning the provision of services to children, including children who are abused, neglected, dependent, unruly, alleged unruly, or delinquent children and under the jurisdiction of the juvenile court and children whose parents or custodians are voluntarily seeking services. The local dispute resolution process shall comply with sections 121.38, 121.381, and 121.382 of the Revised Code. The local dispute resolution process shall be used to resolve disputes between a child's parents or custodians and the county council regarding service coordination. The county council shall inform the parents or custodians of their right to use the dispute resolution process. Parents or custodians shall use existing local agency grievance procedures to address disputes not involving service coordination. The dispute resolution process is in addition to and does not replace other rights or procedures that parents or custodians may have under other sections of the Revised Code.

The cabinet council shall adopt rules in accordance with Chapter 119. of the Revised Code establishing an administrative review process to address problems that arise concerning the operation of a local dispute resolution process.

Nothing in division (C)(4) of this section shall be interpreted as overriding or affecting decisions of a juvenile court regarding an out-of-home placement, long-term placement, or emergency out-of-home placement.

(D) Each county shall develop a family service coordination plan that does all of the following:

(1) Designates service responsibilities among the various state and local agencies that provide services to children and their families, including children who are abused, neglected, dependent, unruly, or delinquent children and under the jurisdiction of the juvenile court and children whose parents or custodians are voluntarily seeking services;

(2) Designates an individual, approved by the family, to track the progress of the family service coordination plan, schedule reviews as necessary, and facilitate the family service coordination plan meeting process;

(3) Ensures that assistance and services to be provided are responsive to the strengths and needs of the family, as well as the family's culture, race, and ethnic group, by allowing the family to offer information and suggestions and participate in decisions. Identified assistance and services shall be provided in the least restrictive environment possible.

(4) Includes a process for dealing with a child who is alleged to be an unruly child. The process shall include methods to divert the child from the juvenile court system;

(5) Includes timelines for completion of goals specified in the plan with regular reviews scheduled to monitor progress toward those goals;

(6) Includes a plan for dealing with short-term crisis situations and safety concerns.

(E)

(1) The process provided for under division (D)(4) of this section may include, but is not limited to, the following:

(a) Designation of the person or agency to conduct the assessment of the child and the child's family as described in division (C)(7) of this section and designation of the instrument or instruments to be used to conduct the assessment;

(b) An emphasis on the personal responsibilities of the child and the parental responsibilities of the parents, guardian, or custodian of the child;

(c) Involvement of local law enforcement agencies and officials.

(2) The method to divert a child from the juvenile court system that must be included in the service coordination process may include, but is not limited to, the following:

(a) The preparation of a complaint under section 2151.27 of the Revised Code alleging that the child is an unruly child and notifying the child and the parents, guardian, or custodian that the complaint has been prepared to encourage the child and the parents, guardian, or custodian to comply with other methods to divert the child from the juvenile court system;

(b) Conducting a meeting with the child, the parents, guardian, or custodian, and other interested parties to determine the appropriate methods to divert the child from the juvenile court system;

(c) A method to provide to the child and the child's family a short-term respite from a short-term crisis situation involving a confrontation between the child and the parents, guardian, or custodian;

(d) A program to provide a mentor to the child or the parents, guardian, or custodian;

(e) A program to provide parenting education to the parents, guardian, or custodian;

(f) An alternative school program for children who are truant from school, repeatedly disruptive in school, or suspended or expelled from school;

(g) Other appropriate measures, including, but not limited to, any alternative methods to divert a child from the juvenile court system that are identified by the Ohio family and children first cabinet council.

(F) Each county may review and revise the service coordination process described in division (D) of this section based on the availability of funds under Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C.A. 601, as amended, or to the extent resources are available from any other federal, state, or local funds.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 02-19-2002; 06-30-2005; 06-30-2006; 08-17-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.371 - Wellness block grant program.

There is hereby created the wellness block grant program. The Ohio family and children first cabinet council shall oversee the program, and the department of job and family services shall serve as the program's administrative agent. The cabinet council shall establish guidelines for operating the wellness block grant program.

The amount to be granted to each county council for the program shall be determined by the cabinet council.

County councils shall use the funds they receive for the program to fund community-based programs of prevention services that address issues of broad social concern, as determined by the cabinet council, and to fund state-directed training, evaluation, and education programs pertaining to the issues being addressed.

The cabinet council shall establish criteria for assessing a county council's progress in achieving the goals of the wellness block grant program. If a county council does not operate in accordance with the program guidelines and criteria established by the cabinet council, the cabinet council may revise the allocation of funds that the county council receives.

Effective Date: 04-07-2003



Section 121.372 - Rules for certification or licensure of substitute care providers.

(A) As used in this section, "substitute care provider" means any of the following:

(1) An alcohol and drug addiction program subject to certification under section 3793.06 of the Revised Code;

(2) An institution or association subject to certification under section 5103.03 of the Revised Code;

(3) A residential facility subject to licensure under section 5119.22 of the Revised Code;

(4) A residential facility subject to licensure under section 5123.19 of the Revised Code.

(B) Not later than ninety days after the effective date of this section, the members of the Ohio family and children first cabinet council, other than the director of budget and management, shall enter into an agreement to establish an office to perform the duties prescribed by division (C) of this section. The agreement shall specify one of the departments represented on the council as the department responsible for housing and supervising the office. The agreement shall include the recommendation of the council for funding the office.

(C) The office established pursuant to the agreement entered into under this section shall review rules governing the certification and licensure of substitute care providers and determine which of the rules can be made substantively identical or more similar in order to minimize the number of differing certification and licensure standards and simplify the certification or licensure process for substitute care providers seeking certification or licensure from two or more of the departments represented on the council. The office shall provide county family and children first councils, substitute care providers, and persons interested in substitute care providers the opportunity to help the office with the review and determination. The office shall report its findings to the council. Each of the departments represented on the council that has adopted rules governing the certification or licensure of substitute care providers shall review the report and amend the rules as that department considers appropriate, except that no rule shall be amended so as to make it inconsistent with substitute care provider certification or licensure procedures and standards established by federal or state law. A department shall give priority to amendments that will not increase the department's administrative costs. In amending a rule, a department shall comply with Chapter 119. or section 111.15 of the Revised Code, as required by the Revised Code section governing the adoption of the particular rule.

(D) In accordance with section 124.27 of the Revised Code, the council shall select a coordinator to oversee the office established pursuant to the agreement entered into under this section. The coordinator shall be in the classified service. In addition to overseeing the office, the coordinator shall perform any other duties the council assigns to the coordinator. The duties the council assigns to the coordinator shall be related to the duties of the office under division (C) of this section.

Effective Date: 03-18-1999



Section 121.373 - Family and children first administration fund.

There is hereby created in the state treasury the family and children first administration fund. The fund shall consist of money that the director of budget and management transfers from one or more funds of one or more agencies represented on the Ohio family and children first cabinet council. The director may transfer only money that state or federal law permits to be used for the cabinet council's administrative costs. Money in the fund shall be used to pay the cabinet council's administrative costs.

Effective Date: 09-29-2005



Section 121.374 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 08-17-2006 )



Section 121.375 - Information provided to Ohio family and children first cabinent council.

(A) As used in this section:

"At-risk individual" means an individual at great risk of not being able to access available health and social services due to barriers such as poverty, inadequate transportation, culture, and priorities of basic survival.

"Care coordination agency" means a person or government entity that assists at-risk individuals access available health and social services the at-risk individuals need.

(B) A care coordination agency may provide the following information to the Ohio family and children first cabinet council:

(1) The types of individuals the agency identifies as being at-risk individuals;

(2) The total per-individual cost to the agency for care coordination services provided to at-risk individuals;

(3) The administrative cost per individual for care coordination services provided to at-risk individuals;

(4) The specific work products the agency purchased to provide carecoordination services to at-risk individuals;

(5) The strategies the agency uses to help at-risk individuals access available health and social services;

(6) The agency's success in helping at-risk individuals access available health and social services;

(7) The mechanisms the agency uses to identify and eliminate duplicate care coordination services.

(C) The Ohio family and children first cabinet council may do either or both of the following:

(1) Give incentives to encourage care coordination agencies to provide information to the council under this section;

(2) Use the information provided to it under this section to help improve care coordination for at-risk individuals throughout the state.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 121.38 - Resolving agency disputes concerning services or funding.

(A) An agency represented on a county family and children first council that disagrees with the council's decision concerning the services or funding for services a child is to receive from agencies represented on the council may initiate the local dispute resolution process established in the county service coordination mechanism applicable to the council. On completion of the process, the decision maker designated in the mechanism shall issue a written determination that directs one or more agencies represented on the council to provide services or funding for services to the child. The determination shall include a plan of care governing the manner in which the services or funding are to be provided. The decision maker shall base the plan of care on the family service coordination plan developed as part of the county's service coordination mechanism and on evidence presented during the local dispute resolution process. The decision maker may require an agency to provide services or funding only if the child's condition or needs qualify the child for services under the laws governing the agency.

(B) An agency subject to a determination issued pursuant to a local dispute resolution process shall immediately comply with the determination, unless the agency objects to the determination by doing one of the following not later than seven days after the date the written determination is issued:

(1) If the child has been alleged or adjudicated to be an abused, neglected, dependent, unruly, or delinquent child or a juvenile traffic offender, filing in the juvenile court of the county having jurisdiction over the child's case a motion requesting that the court hold a hearing to determine which agencies are to provide services or funding for services to the child.

(2) If the child is not a child described in division (B)(1) of this section, filing in the juvenile court of the county served by the county council a complaint objecting to the determination.

The court shall hold a hearing as soon as possible, but not later than ninety days after the motion or complaint is filed. At least five days before the date on which the court hearing is to be held, the court shall send each agency subject to the determination written notice by first class mail of the date, time, place, and purpose of the court hearing. In the case of a motion filed under division (B)(1) of this section, the court may conduct the hearing as part of the adjudicatory or dispositional hearing concerning the child, if appropriate, and shall provide notice as required for those hearings.

Except in cases in which the hearing is conducted as part of the adjudicatory or dispositional hearing, a hearing held pursuant to this division shall be limited to a determination of which agencies are to provide services or funding for services to the child. At the conclusion of the hearing, the court shall issue an order directing one or more agencies represented on the county council to provide services or funding for services to the child. The order shall include a plan of care governing the manner in which the services or funding are to be provided. The court shall base the plan of care on the family service coordination plan developed as part of the county's service coordination plan and on evidence presented during the hearing. An agency required by the order to provide services or funding shall be a party to any juvenile court proceeding concerning the child. The court may require an agency to provide services or funding for a child only if the child's condition or needs qualify the child for services under the laws governing the agency.

(C) While the local dispute resolution process or court proceedings pursuant to this section are pending, each agency shall provide services and funding as required by the decision made by the county council before dispute resolution was initiated. If an agency that provides services or funds during the local dispute resolution process or court proceedings is determined through the process or proceedings not to be responsible for providing them, it shall be reimbursed for the costs of providing the services or funding by the agencies determined to be responsible for providing them.

Effective Date: 09-29-1997; 06-30-2005



Section 121.381 - Family and children first dispute resolution process.

A parent or custodian who disagrees with a decision rendered by a county family and children first council regarding services for a child may initiate the dispute resolution process established in the county service coordination mechanism pursuant to division (C)(10) of section 121.37 of the Revised Code.

Not later than sixty days after the parent or custodian initiates the dispute resolution process, the council shall make findings regarding the dispute and issue a written determination of its findings.

Effective Date: 06-30-2005



Section 121.382 - Services continued pending dispute resolution process.

Each agency represented on a county family and children first council that is providing services or funding for services that are the subject of the dispute resolution process initiated by a parent or custodian under section 121.381 of the Revised Code shall continue to provide those services and the funding for those services during the dispute resolution process.

Effective Date: 06-30-2005



Section 121.39 - Identifying documentation that is basis for legislation dealing with environmental protection.

(A) As used in this section, "environmental protection" means any of the following:

(1) Protection of human health or safety, biological resources, or natural resources by preventing, reducing, or remediating the pollution or degradation of air, land, or water resources or by preventing or limiting the exposure of humans, animals, or plants to pollution;

(2) Appropriation or regulation of privately owned property to preserve air, land, or water resources in a natural state or to wholly or partially restore them to a natural state;

(3) Regulation of the collection, management, treatment, reduction, storage, or disposal of solid, hazardous, radioactive, or other wastes;

(4) Plans or programs to promote or regulate the conservation, recycling, or reuse of energy, materials, or wastes.

(B) Except as otherwise provided in division (E) of this section, when proposed legislation dealing with environmental protection or containing a component dealing with environmental protection is referred to a committee of the general assembly, other than a committee on rules or reference, the sponsor of the legislation, at the time of the first hearing of the legislation before the committee, shall submit to the members of the committee a written statement identifying either the documentation that is the basis of the legislation or the federal requirement or requirements with which the legislation is intended to comply. If the legislation is not based on documentation or has not been introduced to comply with a federal requirement or requirements, the written statement from the sponsor shall so indicate.

Also at the time of the first hearing of the legislation before the committee, a statewide organization that represents businesses in this state and that elects its board of directors may submit to the members of the committee a written estimate of the costs to the regulated community in this state of complying with the legislation if it is enacted.

At any hearing of the legislation before the committee, a representative of any state agency, environmental advocacy organization, or consumer advocacy organization or any private citizen may present documentation containing an estimate of the monetary and other costs to public health and safety and the environment and to consumers and residential utility customers, and the effects on property values, if the legislation is not enacted.

(C) Until such time as the statement required under division (B) of this section is submitted to the committee to which proposed legislation dealing with environmental protection or containing a component dealing with environmental protection was referred, the legislation shall not be reported by that committee. This requirement does not apply if the component dealing with environmental protection is removed from the legislation or if two-thirds of the members of the committee vote in favor of a motion to report the proposed legislation.

(D) Except as otherwise provided in division (E) of this section, prior to adopting a rule or an amendment proposed to a rule dealing with environmental protection or containing a component dealing with environmental protection, a state agency shall do all of the following:

(1) Consult with organizations that represent political subdivisions, environmental interests, business interests, and other persons affected by the proposed rule or amendment;

(2) Consider documentation relevant to the need for, the environmental benefits or consequences of, other benefits of, and the technological feasibility of the proposed rule or amendment;

(3) Specifically identify whether the proposed rule or amendment is being adopted or amended to enable the state to obtain or maintain approval to administer and enforce a federal environmental law or to participate in a federal environmental program, whether the proposed rule or amendment is more stringent than its federal counterpart, and, if the proposed rule or amendment is more stringent, the rationale for not incorporating its federal counterpart;

(4) Include with the proposed rule or amendment and the rule summary and fiscal analysis required under section 127.18 of the Revised Code, when they are filed with the joint committee on agency rule review in accordance with division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code, one of the following in electronic form, as applicable:

(a) The information identified under division (D)(3) of this section and, if the proposed rule or amendment is more stringent than its federal counterpart, as identified in that division, the documentation considered under division (D)(2) of this section;

(b) If an amendment proposed to a rule is being adopted or amended under a state statute that establishes standards with which the amendment shall comply, and the proposed amendment is more stringent than the rule that it is proposing to amend, the documentation considered under division (D)(2) of this section;

(c) If division (D)(4)(a) or (b) of this section is not applicable, the documentation considered under division (D)(2) of this section.

If the agency subsequently files a revision of such a proposed rule or amendment in accordance with division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code, the revision shall be accompanied in electronic form by the applicable information or documentation.

Division (D) of this section does not apply to any emergency rule adopted under division (B)(2) of section 111.15 or division (F) of section 119.03 of the Revised Code, but does apply to any such rule that subsequently is adopted as a nonemergency rule under either of those divisions.

The information or documentation submitted under division (D)(4) of this section may be in the form of a summary or index of available knowledge or information and shall consist of or be based upon the best available generally accepted knowledge or information in the appropriate fields, as determined by the agency that prepared the documentation.

(E) The statement required under division (B) and the information or documentation required under division (D) of this section need not be prepared or submitted with regard to a proposed statute or rule, or an amendment to a rule, if the statute, rule, or amendment is procedural or budgetary in nature, or governs the organization or operation of a state agency, and will not affect the substantive rights or obligations of any person other than a state agency or an employee or contractor of a state agency.

(F) The insufficiency, incompleteness, or inadequacy of a statement, information, documentation, or a summary of information or documentation provided in accordance with division (B) or (D) of this section shall not be grounds for invalidation of any statute, rule, or amendment to a rule.

(G) This section applies only to the following:

(1) Legislation and components of legislation dealing with environmental protection that are introduced in the general assembly after March 5, 1996;

(2) Rules and rule amendments dealing with environmental protection that are filed with the joint committee on agency rule review in accordance with division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code after March 5, 1996.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 04-01-2002



Section 121.40 - Ohio commission on service and volunteerism.

(A) There is hereby created the Ohio commission on service and volunteerism consisting of twenty-one voting members including the superintendent of public instruction or the superintendent's designee, the chancellor of the Ohio board of regents or the chancellor's designee, the director of youth services or the director's designee, the director of aging or the director's designee, the chairperson of the committee of the house of representatives dealing with education or the chairperson's designee, the chairperson of the committee of the senate dealing with education or the chairperson's designee, and fifteen members who shall be appointed by the governor with the advice and consent of the senate and who shall serve terms of office of three years. The appointees shall include educators, including teachers and administrators; representatives of youth organizations; students and parents; representatives of organizations engaged in volunteer program development and management throughout the state, including youth and conservation programs; and representatives of business, government, nonprofit organizations, social service agencies, veterans organizations, religious organizations, or philanthropies that support or encourage volunteerism within the state. The director of the governor's office of faith-based and community initiatives shall serve as a nonvoting ex officio member of the commission. Members of the commission shall receive no compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(B) The commission shall appoint an executive director for the commission, who shall be in the unclassified civil service. The governor shall be informed of the appointment of an executive director before such an appointment is made. The executive director shall supervise the commission's activities and report to the commission on the progress of those activities. The executive director shall do all things necessary for the efficient and effective implementation of the duties of the commission.

The responsibilities assigned to the executive director do not relieve the members of the commission from final responsibility for the proper performance of the requirements of this section.

(C) The commission or its designee shall do all of the following:

(1) Employ, promote, supervise, and remove all employees as needed in connection with the performance of its duties under this section and may assign duties to those employees as necessary to achieve the most efficient performance of its functions, and to that end may establish, change, or abolish positions, and assign and reassign duties and responsibilities of any employee of the commission. Personnel employed by the commission who are subject to Chapter 4117. of the Revised Code shall retain all of their rights and benefits conferred pursuant to that chapter. Nothing in this chapter shall be construed as eliminating or interfering with Chapter 4117. of the Revised Code or the rights and benefits conferred under that chapter to public employees or to any bargaining unit.

(2) Maintain its office in Columbus, and may hold sessions at any place within the state;

(3) Acquire facilities, equipment, and supplies necessary to house the commission, its employees, and files and records under its control, and to discharge any duty imposed upon it by law. The expense of these acquisitions shall be audited and paid for in the same manner as other state expenses. For that purpose, the commission shall prepare and submit to the office of budget and management a budget for each biennium according to sections 101.532 and 107.03 of the Revised Code. The budget submitted shall cover the costs of the commission and its staff in the discharge of any duty imposed upon the commission by law. The commission shall not delegate any authority to obligate funds.

(4) Pay its own payroll and other operating expenses from line items designated by the general assembly;

(5) Retain its fiduciary responsibility as appointing authority. Any transaction instructions shall be certified by the appointing authority or its designee.

(6) Establish the overall policy and management of the commission in accordance with this chapter;

(7) Assist in coordinating and preparing the state application for funds under sections 101 to 184 of the "National and Community Service Act of 1990," 104 Stat. 3127 (1990), 42 U.S.C.A. 12411 to 12544, as amended, assist in administering and overseeing the "National and Community Service Trust Act of 1993," P.L. 103-82, 107 Stat. 785, and the americorps program in this state, and assist in developing objectives for a comprehensive strategy to encourage and expand community service programs throughout the state;

(8) Assist the state board of education, school districts, the chancellor of the board of regents, and institutions of higher education in coordinating community service education programs through cooperative efforts between institutions and organizations in the public and private sectors;

(9) Assist the departments of natural resources, youth services, aging, and job and family services in coordinating community service programs through cooperative efforts between institutions and organizations in the public and private sectors;

(10) Suggest individuals and organizations that are available to assist school districts, institutions of higher education, and the departments of natural resources, youth services, aging, and job and family services in the establishment of community service programs and assist in investigating sources of funding for implementing these programs;

(11) Assist in evaluating the state's efforts in providing community service programs using standards and methods that are consistent with any statewide objectives for these programs and provide information to the state board of education, school districts, the chancellor of the board of regents, institutions of higher education, and the departments of natural resources, youth services, aging, and job and family services to guide them in making decisions about these programs;

(12) Assist the state board of education in complying with section 3301.70 of the Revised Code and the chancellor of the board of regents in complying with division (B)(2) of section 3333.043 of the Revised Code

.

(D) The commission shall in writing enter into an agreement with another state agency to serve as the commission's fiscal agent. Before entering into such an agreement, the commission shall inform the governor of the terms of the agreement and of the state agency designated to serve as the commission's fiscal agent. The fiscal agent shall be responsible for all the commission's fiscal matters and financial transactions, as specified in the agreement. Services to be provided by the fiscal agent include, but are not limited to, the following:

(1) Preparing and processing payroll and other personnel documents that the commission executes as the appointing authority;

(2) Maintaining ledgers of accounts and reports of account balances, and monitoring budgets and allotment plans in consultation with the commission; and

(3) Performing other routine support services that the fiscal agent considers appropriate to achieve efficiency.

(E)

(1) The commission, in conjunction and consultation with the fiscal agent, has the following authority and responsibility relative to fiscal matters:

(a) Sole authority to draw funds for any and all federal programs in which the commission is authorized to participate;

(b) Sole authority to expend funds from their accounts for programs and any other necessary expenses the commission may incur and its subgrantees may incur; and

(c) Responsibility to cooperate with and inform the fiscal agent fully of all financial transactions.

(2) The commission shall follow all state procurement, fiscal, human resources, statutory, and administrative rule requirements.

(3) The fiscal agent shall determine fees to be charged to the commission, which shall be in proportion to the services performed for the commission.

(4) The commission shall pay fees owed to the fiscal agent from a general revenue fund of the commission or from any other fund from which the operating expenses of the commission are paid. Any amounts set aside for a fiscal year for the payment of these fees shall be used only for the services performed for the commission by the fiscal agent in that fiscal year.

(F) The commission may accept and administer grants from any source, public or private, to carry out any of the commission's functions this section establishes.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-06-2001; 04-14-2006; 2007 HB190 11-14-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.401 - Adoption of recommended best practices when volunteers have unsupervised access to children.

(A) As used in this section and section 121.402 of the Revised Code, "organization or entity" and "unsupervised access to a child" have the same meanings as in section 109.574 of the Revised Code.

(B) The Ohio commission on service and volunteerism shall adopt a set of "recommended best practices" for organizations or entities to follow when one or more volunteers of the organization or entity have unsupervised access to one or more children or otherwise interact with one or more children. The "recommended best practices" shall focus on, but shall not be limited to, the issue of the safety of the children and, in addition, the screening and supervision of volunteers. The "recommended best practices" shall include as a recommended best practice that the organization or entity subject to a criminal records check performed by the bureau of criminal identification and investigation pursuant to section 109.57, section 109.572, or rules adopted under division (E) of section 109.57 of the Revised Code, all of the following:

(1) All persons who apply to serve as a volunteer in a position in which the person will have unsupervised access to a child on a regular basis.

(2) All volunteers who are in a position in which the person will have unsupervised access to a child on a regular basis and who the organization or entity has not previously subjected to a criminal records check performed by the bureau of criminal identification and investigation.

(C) The set of "recommended best practices" required to be adopted by this section are in addition to the educational program required to be adopted under section 121.402 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.402 - Educational program for volunteers having unsupervised access to children.

(A) The Ohio commission on service and volunteerism shall establish and maintain an educational program that does all of the following:

(1) Makes available to parents and guardians of children notice about the provisions of sections 109.574 to 109.577, section 121.401, and section 121.402 of the Revised Code and information about how to keep children safe when they are under the care, custody, or control of a person other than the parent or guardian;

(2) Makes available to organizations and entities information regarding the best methods of screening and supervising volunteers, how to obtain a criminal records check of a volunteer, confidentiality issues relating to reports of criminal records checks, and record keeping regarding the reports;

(3) Makes available to volunteers information regarding the possibility of being subjected to a criminal records check and displaying appropriate behavior to minors;

(4) Makes available to children advice on personal safety and information on what action to take if someone takes inappropriate action towards a child.

(B) The program shall begin making the materials described in this section available not later than March 22, 2002.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.403 - Powers of commission - gifts and donations fund - use of moneys.

(A) The Ohio commission on service and volunteerism may do any of the following:

(1) Accept monetary gifts or donations;

(2) Sponsor conferences, meetings, or events in furtherance of the commission's purpose described in section 121.40 of the Revised Code and charge fees for participation or involvement in the conferences, meetings, or events;

(3) Sell promotional items in furtherance of the commission's purpose described in section 121.40 of the Revised Code.

(B) All monetary gifts and donations, funds from the sale of promotional items, contributions received from the issuance of Ohio "volunteer" license plates pursuant to section 4503.93 of the Revised Code, and any fees paid to the commission for conferences, meetings, or events sponsored by the commission shall be deposited into the Ohio commission on service and volunteerism gifts and donations fund, which is hereby created in the state treasury. Moneys in the fund may be used only as follows:

(1) To pay operating expenses of the commission, including payroll, personal services, maintenance, equipment, and subsidy payments;

(2) To support commission programs promoting volunteerism and community service in the state;

(3) As matching funds for federal grants.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005; 2008 HB273 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.404 - [Repealed] .

Repealed by 129th General AssemblyFile No.95,SB 243, §2, eff. 7/3/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-14-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 121.41 - Inspector general definitions.

As used in sections 121.41 to 121.50 of the Revised Code:

(A) "Appropriate ethics commission" has the same meaning as in section 102.01 of the Revised Code.

(B) "Appropriate licensing agency" means a public or private entity that is responsible for licensing, certifying, or registering persons who are engaged in a particular vocation.

(C) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes any officer or employee of the state or any political subdivision of the state.

(D) "State agency" has the same meaning as in section 1.60 of the Revised Code and includes the Ohio casino control commission, but does not include any of the following:

(1) The general assembly;

(2) Any court;

(3) The secretary of state, auditor of state, treasurer of state, or attorney general and their respective offices.

(E) "State employee" means any person who is an employee of a state agency, or any person who does business with the state including, only for the purposes of sections 121.41 to 121.50 of the Revised Code, the nonprofit corporation formed under section 187.01 of the Revised Code.

(F) "State officer" means any person who is elected or appointed to a public office in a state agency.

(G) "Wrongful act or omission" means an act or omission, committed in the course of office holding or employment, that is not in accordance with the requirements of law or such standards of proper governmental conduct as are commonly accepted in the community and thereby subverts, or tends to subvert, the process of government.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 10-31-1990



Section 121.42 - Inspector general - powers and duties.

The inspector general shall do all of the following:

(A) Investigate the management and operation of state agencies on his own initiative in order to determine whether wrongful acts and omissions have been committed or are being committed by state officers or state employees;

(B) Receive complaints under section 121.46 of the Revised Code alleging wrongful acts and omissions, determine whether the information contained in those complaints allege facts that give reasonable cause to investigate, and, if so, investigate to determine if there is reasonable cause to believe that the alleged wrongful act or omission has been committed or is being committed by a state officer or state employee;

(C) Except as otherwise provided in this division, contemporaneously report suspected crimes and wrongful acts or omissions that were or are being committed by state officers or state employees to the governor and to the appropriate state or federal prosecuting authority with jurisdiction over the matter if there is reasonable cause to believe that a crime has occurred or is occurring. In addition, the inspector general shall report the wrongful acts or omissions, as appropriate under the circumstances, to the appropriate ethics commission in accordance with section 102.06 of the Revised Code, the appropriate licensing agency for possible disciplinary action, or the state officer's or state employee's appointing authority for possible disciplinary action. The inspector general shall not report a wrongful act or omission to a person as required by this division if that person allegedly committed or is committing the wrongful act or omission.

(D) Except as otherwise provided in this division, contemporaneously report suspected crimes and wrongful acts or omissions that the inspector general becomes aware of in connection with an investigation of a state agency, state officer, or state employee, and that were or are being committed by persons who are not state officers or state employees to the governor and to the appropriate state or federal prosecuting authority with jurisdiction over the matter if there is reasonable cause to believe that a crime has occurred or is occurring. In addition, the inspector general shall report the wrongful acts or omissions, as appropriate under the circumstances, to the appropriate ethics commission in accordance with section 102.06 of the Revised Code, the appropriate licensing agency for possible disciplinary action, or the person's public or private employer for possible disciplinary action. The inspector general shall not report a wrongful act or omission to a person as required by this division if that person allegedly committed or is committing the wrongful act or omission.

(E) Prepare a detailed report of each investigation that states the basis for the investigation, the action taken in furtherance of the investigation, and whether the investigation revealed that there was reasonable cause to believe that a wrongful act or omission had occurred. If a wrongful act or omission was identified during the investigation, the report shall identify the person who committed the wrongful act or omission, describe the wrongful act or omission, explain how it was detected, indicate to whom it was reported, and describe what the state agency in which the wrongful act or omission was being committed is doing to change its policies or procedures to prevent recurrences of similar wrongful acts or omissions.

(F) Identify other state agencies that also are responsible for investigating, auditing, reviewing, or evaluating the management and operation of state agencies, and negotiate and enter into agreements with these agencies to share information and avoid duplication of effort;

(G) For his own guidance and the guidance of deputy inspectors general, develop and update in the light of experience, both of the following:

(1) Within the scope of the definition in division (G) of section 121.41 of the Revised Code, a working definition of "wrongful act or omission";

(2) A manual of investigative techniques.

(H) Conduct studies of techniques of investigating and detecting, and of preventing or reducing the risk of, wrongful acts and omissions by state officers and state employees;

(I) Consult with state agencies and advise them in developing, implementing, and enforcing policies and procedures that will prevent or reduce the risk of wrongful acts and omissions by their state officers or state employees;

(J) After detecting a wrongful act or omission, review and evaluate the relevant policies and procedures of the state agency in which the wrongful act or omission occurred, and advise the state agency as to any changes that should be made in its policies and procedures so as to prevent recurrences of similar wrongful acts or omissions.

Effective Date: 10-31-1990



Section 121.421 - Investigation of casino control commission enforcement personnel.

(A) Notwithstanding division (D)(3) of section 121.41 of the Revised Code, in order to determine whether wrongful acts or omissions have been committed or are being committed by present or former employees, the inspector general shall investigate employees of the office of the attorney general who are contractually vested with duties to enforce Chapter 3772. of the Revised Code, including any designated bureau of criminal identification and investigation support staff that are necessary to fulfill the investigatory and law enforcement functions of the Ohio casino control commission. The inspector general and any deputy inspector general may administer oaths, examine witnesses under oath, and issue subpoenas and subpoenas duces tecum to employees of the office of the attorney general to compel the attendance of witnesses and the production of all kinds of books, records, papers, and tangible things deemed necessary in the course of any such investigation.

(B) The inspector general may enter into any contracts that are necessary to complete an investigation. The contracts may include contracts for the services of persons who are experts in a particular field and whose expertise is necessary for successful completion of the investigation.

(C) If the authority of the attorney general terminates or expires, the authority vested in the inspector general by this section terminates upon the conclusion of ongoing investigations or upon issuance of the final report of the investigations.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.



Section 121.43 - Subpoena power - contempt.

In performing any investigation, the inspector general and any deputy inspector general may administer oaths, examine witnesses under oath, and issue subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all kinds of books, records, papers, and tangible things. Upon the refusal of a witness to be sworn or to answer any question put to him, or if a person disobeys a subpoena, the inspector general shall apply to the court of common pleas for a contempt order, as in the case of disobedience to the requirements of a subpoena issued from the court of common pleas, or a refusal to testify in the court.

Effective Date: 10-31-1990



Section 121.44 - Reports of investigations.

(A) Except as otherwise provided in this section, the report of any investigation conducted by the inspector general or any deputy inspector general is a public record, open to public inspection. The inspector general, or a deputy inspector general, with the written approval of the inspector general, may designate all or part of a report as confidential if doing so preserves the confidentiality of matters made confidential by law or appears reasonably necessary to protect the safety of a witness or to avoid disclosure of investigative techniques that, if disclosed, would enable persons who have been or are committing wrongful acts or omissions to avoid detection. Confidential material shall be marked clearly as being confidential.

(B) The inspector general, free of charge, shall provide a copy of each report of an investigation, including wholly and partially confidential reports, to the governor. In addition, the inspector general, free of charge, shall provide a copy of the report of any investigation, including wholly and partially confidential reports, to a prosecuting authority who may undertake criminal prosecution of a wrongful act or omission described in the report, an ethics commission to which a wrongful act or omission described in the report was reported in accordance with section 102.06 of the Revised Code, and a licensing agency, appointing authority, or public or private employer that may take disciplinary action with regard to a wrongful act or omission described in the report. The inspector general shall not provide a copy of any confidential part of the report of an investigation to a person as required by this division if that person allegedly committed the wrongful act or omission described in the report. The governor, a prosecuting authority, ethics commission, licensing agency, appointing authority, or public or private employer that receives a report, all or part of which is designated as confidential, shall take all appropriate measures necessary to preserve the confidentiality of the report.

(C) The inspector general shall provide a copy of any nonconfidential report, or the nonconfidential parts of any report, to any other person who requests the copy and pays a fee prescribed by the inspector general. The fee shall not exceed the cost of reproducing and delivering the report.

Effective Date: 10-31-1990



Section 121.45 - Cooperating in investigations.

Each state agency, and every state officer and state employee, shall cooperate with, and provide assistance to, the inspector general and any deputy inspector general in the performance of any investigation. In particular, each state agency shall make its premises, equipment, personnel, books, records, and papers readily available to the inspector general or a deputy inspector general.

The inspector general and any deputy inspector general may enter upon the premises of any state agency at any time, without prior announcement, if necessary to the successful completion of an investigation. In the course of an investigation, the inspector general and any deputy inspector general may question any state officer or state employee serving in, and any other person transacting business with, the state agency, and may inspect and copy any books, records, or papers in the possession of the state agency, taking care to preserve the confidentiality of information contained in responses to questions or the books, records, or papers that is made confidential by law.

In performing any investigation, the inspector general and any deputy inspector general shall avoid interfering with the ongoing operations of the state agency being investigated, except insofar as is reasonably necessary to the successful completion of the investigation.

Each state agency shall develop, implement, and enforce policies and procedures that prevent or reduce the risk of wrongful acts and omissions by its state officers or state employees.

Other state agencies that also are responsible for investigating, auditing, reviewing, or evaluating the management and operation of state agencies shall negotiate and enter into agreements with the office of the inspector general for the purpose of sharing information and avoiding duplication of effort.

Effective Date: 10-31-1990



Section 121.46 - Filing complaint - form.

Any person who knows or has reasonable cause to believe that a state officer or state employee has committed, or is in the process of committing, a wrongful act or omission may prepare and file with the inspector general, a complaint that identifies the person making the report and the state officer or state employee who allegedly committed or is committing the wrongful act or omission, describes the wrongful act or omission, and explains how the person reporting knew or came to his reasonable cause to believe that the state officer or state employee committed or is in the process of committing the wrongful act or omission. The preparation and filing of the complaint described in this section is in addition to any other report of the wrongful act or omission the person is required by law to make.

The inspector general shall prescribe a form for complaints under this section. The inspector general shall provide a blank copy of the form to any person, free of charge. No complaint is defective, however, because it is not made on the form prescribed by the inspector general.

Effective Date: 10-31-1990



Section 121.47 - Confidential information.

No person shall disclose to any person who is not legally entitled to disclosure of the information, any information that is designated as confidential under section 121.44 of the Revised Code, or any confidential information that is acquired in the course of an investigation under section 121.45 of the Revised Code.

Effective Date: 10-31-1990



Section 121.48 - Appointment of inspector general.

There is hereby created the office of the inspector general, to be headed by the inspector general.

The governor shall appoint the inspector general, subject to section 121.49 of the Revised Code and the advice and consent of the senate. The inspector general shall hold office for a term coinciding with the term of the appointing governor. The governor may remove the inspector general from office only after delivering written notice to the inspector general of the reasons for which the governor intends to remove the inspector general from office and providing the inspector general with an opportunity to appear and show cause why the inspector general should not be removed.

In addition to the duties imposed by section 121.42 of the Revised Code, the inspector general shall manage the office of the inspector general. The inspector general shall establish and maintain offices in Columbus.

The inspector general may employ and fix the compensation of one or more deputy inspectors general. Each deputy inspector general shall serve for a term coinciding with the term of the appointing inspector general, and shall perform the duties, including the performance of investigations, that are assigned by the inspector general. All deputy inspectors general are in the unclassified service and serve at the pleasure of the inspector general.

In addition to deputy inspectors general, the inspector general may employ and fix the compensation of professional, technical, and clerical employees that are necessary for the effective and efficient operation of the office of the inspector general. All professional, technical, and clerical employees of the office of the inspector general are in the unclassified service and serve at the pleasure of the appointing inspector general.

The inspector general may enter into any contracts that are necessary to the operation of the office of the inspector general. The contracts may include, but are not limited to, contracts for the services of persons who are experts in a particular field and whose expertise is necessary to the successful completion of an investigation.

Not later than the first day of March in each year, the inspector general shall publish an annual report summarizing the activities of the inspector general's office during the previous calendar year. The annual report shall not disclose the results of any investigation insofar as the results are designated as confidential under section 121.44 of the Revised Code.

The inspector general shall provide copies of the inspector general's annual report to the governor and the general assembly. The inspector general also shall provide a copy of the annual report to any other person who requests the copy and pays a fee prescribed by the inspector general. The fee shall not exceed the cost of reproducing and delivering the annual report.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 121.481 - Special investigations fund.

The special investigations fund is hereby created in the state treasury for the purpose of paying costs of investigations conducted by the inspector general. In response to requests from the inspector general, the controlling board may make transfers to the fund from the emergency purposes appropriation of the board, subject to the following conditions:

(A) The inspector general shall not request a transfer that would cause the unobligated, unencumbered balance in the fund to exceed one hundred thousand dollars at any one time;

(B) In requesting a transfer, the inspector general shall not disclose any information that would risk impairing the investigation if it became public, provided that after any investigation using money transferred to the fund from an emergency purposes appropriation has been completed, the inspector general shall report to the board the object and cost of the investigation, but not any information designated as confidential under section 121.44 of the Revised Code.

Effective Date: 09-29-1999



Section 121.482 - Disposition of money received.

Money the inspector general receives pursuant to court orders or settlements shall be deposited into the state treasury to the credit of the general revenue fund.

Effective Date: 2006 HB699 12-28-2006



Section 121.49 - Qualifications.

(A) Subject to division (B) of this section, only an individual who meets one or more of the following qualifications is eligible to be appointed inspector general:

(1) At least five years experience as a law enforcement officer in this or any other state;

(2) Admission to the bar of this or any other state;

(3) Certification as a certified public accountant in this or any other state;

(4) At least five years service as the comptroller or similar officer of a public or private entity in this or any other state.

(B) No individual who has been convicted, in this or any other state, of a felony or of any crime involving fraud, dishonesty, or moral turpitude shall be appointed inspector general.

Effective Date: 10-31-1990



Section 121.50 - Administrative rules.

The inspector general, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend and rescind, those rules he finds necessary for the successful implementation and efficient operation of sections 121.41 to 121.48 of the Revised Code.

Effective Date: 10-31-1990



Section 121.51 - Deputy inspector general for transportation department.

There is hereby created in the office of the inspector general the position of deputy inspector general for the department of transportation. The inspector general shall appoint the deputy inspector general, and the deputy inspector general shall serve at the pleasure of the inspector general. A person employed as the deputy inspector general shall have the same qualifications as those specified in section 121.49 of the Revised Code for the inspector general. The inspector general shall provide technical, professional, and clerical assistance to the deputy inspector general.

There is hereby created in the state treasury the deputy inspector general for ODOT fund. The fund shall consist of money credited to the fund for the payment of costs incurred by the deputy inspector general in performing the duties of the deputy inspector general as specified in this section. The inspector general shall use the fund to pay costs incurred by the deputy inspector general in performing the duties of the deputy inspector general as required under this section.

The deputy inspector general shall investigate all wrongful acts or omissions that have been committed or are being committed by employees of the department. In addition, the deputy inspector general shall conduct a program of random review of the processing of contracts associated with building and maintaining the state's infrastructure. The random review program shall be designed by the inspector general. The program shall be confidential and may be altered by the inspector general at any time. The deputy inspector general has the same powers and duties regarding matters concerning the department as those specified in sections 121.42, 121.43, and 121.45 of the Revised Code for the inspector general. Complaints may be filed with the deputy inspector general in the same manner as prescribed for complaints filed with the inspector general under section 121.46 of the Revised Code. All investigations conducted and reports issued by the deputy inspector general are subject to section 121.44 of the Revised Code.

All officers and employees of the department shall cooperate with and provide assistance to the deputy inspector general in the performance of any investigation conducted by the deputy inspector general. In particular, those persons shall make their premises, equipment, personnel, books, records, and papers readily available to the deputy inspector general. In the course of an investigation, the deputy inspector general may question any officers or employees of the department and any person transacting business with the department and may inspect and copy any books, records, or papers in the possession of the department, taking care to preserve the confidentiality of information contained in responses to questions or the books, records, or papers that are made confidential by law. In performing any investigation, the deputy inspector general shall avoid interfering with the ongoing operations of the department, except insofar as is reasonably necessary to complete the investigation successfully.

At the conclusion of an investigation by the deputy inspector general, the deputy inspector general shall deliver to the director of transportation and the governor any case for which remedial action is necessary. The deputy inspector general shall maintain a public record of the activities of the deputy inspector general to the extent permitted under this section, ensuring that the rights of the parties involved in each case are protected. The inspector general shall include in the annual report required by section 121.48 of the Revised Code a summary of the deputy inspector general's activities during the previous year.

No person shall disclose any information that is designated as confidential in accordance with section 121.44 of the Revised Code or any confidential information that is acquired in the course of an investigation conducted under this section to any person who is not legally entitled to disclosure of that information.

Amended by 128th General Assemblych.126,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2007 HB67 07-03-2007; 2007 HB119 06-30-2007.



Section 121.52 - Deputy inspector general for workers' compensation.

There is hereby created in the office of the inspector general the office of deputy inspector general for the bureau of workers' compensation and industrial commission. The inspector general shall appoint the deputy inspector general, and the deputy inspector general shall serve at the pleasure of the inspector general. A person employed as the deputy inspector general shall have the same qualifications as those specified in section 121.49 of the Revised Code for the inspector general. The inspector general shall provide professional and clerical assistance to the deputy inspector general.

The deputy inspector general for the bureau of workers' compensation and the industrial commission shall investigate wrongful acts or omissions that have been committed by or are being committed by officers or employees of the bureau of workers' compensation and the industrial commission. The deputy inspector general has the same powers and duties regarding matters concerning the bureau and the commission as those specified in sections 121.42, 121.43, and 121.45 of the Revised Code for the inspector general. Complaints may be filed with the deputy inspector general in the same manner as prescribed for complaints filed with the inspector general under section 121.46 of the Revised Code. All investigations conducted and reports issued by the deputy inspector general are subject to section 121.44 of the Revised Code.

There is hereby created in the state treasury the deputy inspector general for the bureau of workers' compensation and industrial commission fund, which shall consist of moneys deposited into it that the inspector general receives from the administrator of workers' compensation and receives from the industrial commission in accordance with this section. The inspector general shall use the fund to pay the costs incurred by the deputy inspector general in performing the duties of the deputy inspector general as required under this section.

The members of the industrial commission, bureau of workers' compensation board of directors, workers' compensation audit committee, workers' compensation actuarial committee, and workers' compensation investment committee, and the administrator , and employees of the industrial commission and the bureau shall cooperate with and provide assistance to the deputy inspector general in the performance of any investigation conducted by the deputy inspector general. In particular, those persons shall make their premises, equipment, personnel, books, records, and papers readily available to the deputy inspector general. In the course of an investigation, the deputy inspector general may question any person employed by the industrial commission or the administrator and any person transacting business with the industrial commission, the board, the audit committee, the actuarial committee, the investment committee, the administrator, or the bureau and may inspect and copy any books, records, or papers in the possession of those persons or entities, taking care to preserve the confidentiality of information contained in responses to questions or the books, records, or papers that are made confidential by law.

In performing any investigation, the deputy inspector general shall avoid interfering with the ongoing operations of the entities being investigated, except insofar as is reasonably necessary to successfully complete the investigation.

At the conclusion of an investigation conducted by the deputy inspector general for the bureau of workers' compensation and industrial commission, the deputy inspector general shall deliver to the board, the administrator, the industrial commission, and the governor any case for which remedial action is necessary. The deputy inspector general shall maintain a public record of the activities of the office of the deputy inspector general to the extent permitted under this section, ensuring that the rights of the parties involved in each case are protected. The inspector general shall include in the annual report required under section 121.48 of the Revised Code a summary of the activities of the deputy inspector general during the previous year.

No person shall disclose any information that is designated as confidential in accordance with section 121.44 of the Revised Code or any confidential information that is acquired in the course of an investigation conducted under this section to any person who is not legally entitled to disclosure of that information.

Amended by 128th General Assemblych.126,HB 15, §101, eff. 6/30/2009.

Effective Date: 2007 HB100 09-10-2007



Section 121.53 - [Repealed Effective 9/30/2013] Deputy inspector general for funds received through the American Recovery and Reinvestment Act of 2009.

There is hereby created in the office of the inspector general the position of deputy inspector general for funds received through the American Recovery and Reinvestment Act of 2009. The inspector general shall appoint the deputy inspector general, and the deputy inspector general shall serve at the pleasure of the inspector general. A person employed as the deputy inspector general shall have the same qualifications as those specified in section 121.49 of the Revised Code for the inspector general. The inspector general shall provide technical, professional, and clerical assistance to the deputy inspector general.

There is hereby created in the state treasury the deputy inspector general for funds received through the American recovery and reinvestment act of 2009 fund. The fund shall consist of money credited to the fund for the payment of costs incurred by the deputy inspector general for performing the duties of the deputy inspector general as specified in this section. The inspector general shall use the fund to pay costs incurred by the deputy inspector general in performing the duties of the deputy inspector general as required under this section.

The deputy inspector general shall monitor relevant state agencies' distribution of funds received from the federal government under the "American Recovery and Reinvestment Act of 2009," Pub. Law 111-5, 123 Stat. 115 and shall investigate all wrongful acts or omissions that have been committed or are being committed by officers or employees of, or contractors with, relevant state agencies with respect to money received from the federal government under the American Recovery and Reinvestment Act of 2009. In addition, the deputy inspector general shall conduct a program of random review of the processing of contracts associated with projects to be paid for with such money. The random review program shall be designed by the inspector general. The program shall be confidential and may be altered by the inspector general at any time. The deputy inspector general has the same powers and duties regarding matters concerning such money as those specified in sections 121.42, 121.43, and 121.45 of the Revised Code for the inspector general. Complaints may be filed with the deputy inspector general in the same manner as prescribed for complaints filed with the inspector general under section 121.46 of the Revised Code. All investigations conducted and reports issued by the deputy inspector general are subject to section 121.44 of the Revised Code.

All relevant state agencies shall cooperate with and provide assistance to the deputy inspector general in the performance of any investigation conducted by the deputy inspector general. In particular, those persons shall make their premises, equipment, personnel, books, records, and papers readily available to the deputy inspector general. In the course of an investigation, the deputy inspector general may question any officers or employees of the relevant agency and any person transacting business with the agency and may inspect and copy any books, records, or papers in the possession of the agency, taking care to preserve the confidentiality of information contained in responses to questions or the books, records, or papers that are made confidential by law. In performing any investigation, the deputy inspector general shall avoid interfering with the ongoing operations of the agency, except as is reasonably necessary to complete the investigation successfully.

At the conclusion of an investigation by the deputy inspector, the deputy inspector general shall deliver to the speaker and minority leader of the house of representatives, president and minority leader of the senate, governor, and relevant agency any case for which remedial action is necessary. The deputy inspector general shall maintain a public record of the activities of the deputy inspector general to the extent permitted under this section, ensuring that the rights of the parties involved in each case are protected. The inspector general shall include in the annual report required by section 121.48 of the Revised Code a summary of the deputy inspector general's activities during the previous year.

No person shall disclose any information that is designated as confidential in accordance with section 121.44 of the Revised Code or any confidential information that is acquired in the course of an investigation conducted under this section to any person who is not legally entitled to disclosure of that information.

As used in this section, "relevant state agencies" has the same meaning as "state agency" in section 121.41 of the Revised Code insofar as those agenices are the recipients or distributors of funds apportioned under the "American Recovery and Reinvestment Act of 2009," Pub. Law 111-5, 123 Stat. 115.

In this section, "American Recovery and Reinvestment Act of 2009" means the "American Recovery and Reinvestment Act of 2009, " Pub. L. No. 111-5 , 123 Stat. 115.

Repealed by 128th General Assemblych.126,HB 2, §105.05, eff. 9/30/2013.

Added by 128th General Assemblych.126,HB 2, §101.01, eff. 7/1/2009.



Section 121.531 - Signs specifying ARRA funding prohibited.

No recipient or distributor of funds received under the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, shall spend such funds to purchase, produce, erect, or maintain signs identifying the American Recovery and Reinvestment Act of 2009 as the source of specific project funding.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 121.60 - Executive agency lobbying definitions.

As used in sections 121.60 to 121.69 of the Revised Code:

(A) "Person" and "compensation" have the same meanings as in section 101.70 of the Revised Code.

(B) "Expenditure" means any of the following that is made to, at the request of, for the benefit of, or on behalf of an elected executive official, the director of a department created under section 121.02 of the Revised Code, an executive agency official, or a member of the staff of any public officer or employee listed in this division:

(1) A payment, distribution, loan, advance, deposit, reimbursement, or gift of money, real estate, or anything of value, including, but not limited to, food and beverages, entertainment, lodging, transportation, or honorariums;

(2) A contract, promise, or agreement to make an expenditure, whether or not legally enforceable;

(3) The purchase, sale, or gift of services or any other thing of value. "Expenditure" does not include a contribution, gift, or grant to a foundation or other charitable organization that is exempt from federal income taxation under subsection 501(c)(3) of the Internal Revenue Code. "Expenditure" does not include the purchase, sale, or gift of services or any other thing of value that is available to the general public on the same terms as it is available to the persons listed in this division, or an offer or sale of securities to any person listed in this division that is governed by regulation D, 17 C.F.R. 230.501 to 230.508, adopted under the authority of the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. and following, or that is governed by a comparable provision under state law.

(C) "Employer" means any person who, directly or indirectly, engages an executive agency lobbyist.

(D) "Engage" means to make any arrangement, and "engagement" means arrangement, whereby an individual is employed or retained for compensation to act for or on behalf of an employer to influence executive agency decisions or to conduct any executive agency lobbying activity.

(E) "Financial transaction" means a transaction or activity that is conducted or undertaken for profit and arises from the joint ownership or the ownership or part ownership in common of any real or personal property or any commercial or business enterprise of whatever form or nature between the following:

(1) An executive agency lobbyist, the executive agency lobbyist's employer, or a member of the immediate family of the executive agency lobbyist or the executive agency lobbyist's employer; and

(2) Any elected executive official, the director of a department created under section 121.02 of the Revised Code, an executive agency official, or any member of the staff of a public officer or employee listed in division (E)(2) of this section.

"Financial transaction" does not include any transaction or activity described in division (E) of this section if it is available to the general public on the same terms, or if it is an offer or sale of securities to any person listed in division (E)(2) of this section that is governed by regulation D, 17 C.F.R. 230.501 to 230.508, adopted under the authority of the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. and following, or that is governed by a comparable provision under state law.

(F) "Executive agency" means the office of an elected executive official, a department created under section 121.02 of the Revised Code, or any other state agency, department, board, or commission controlled or directed by an elected executive official or otherwise subject to an elected executive official's authority. For the purposes of sections 121.60 to 121.69 of the Revised Code only, "executive agency" includes the nonprofit corporation formed under section 187.01 of the Revised Code. "Executive agency" does not include any court, the general assembly, or the controlling board.

(G) "Executive agency decision" means a decision of an executive agency regarding the expenditure of funds of the state or of an executive agency with respect to the award of a contract, grant, lease, or other financial arrangement under which such funds are distributed or allocated, or a regulatory decision of an executive agency or any board or commission of the state. "Executive agency decision" does not include either of the following:

(1) A purchasing decision for which a vendor has filed a statement certifying that the vendor has not made campaign contributions in an amount such that section 3517.13 of the Revised Code would invalidate the decision, if that vendor has not engaged an executive agency lobbyist;

(2) The award of a competitively bid contract for which bid specifications were prepared and for which at least three eligible competitive bids were received by the executive agency.

(H) "Executive agency lobbyist" means any person engaged to influence executive agency decisions or to conduct executive agency lobbying activity as one of the person's main purposes on a regular and substantial basis. "Executive agency lobbyist" does not include an elected or appointed officer or employee of a federal or state agency, state college, state university, or political subdivision who attempts to influence or affect executive agency decisions in a fiduciary capacity as a representative of the officer's or employee's agency, college, university, or political subdivision.

(I) "Executive agency lobbying activity" means contacts made to promote, oppose, or otherwise influence the outcome of an executive agency decision by direct communication with any person described in division (E)(2) of this section, or the Ohio casino control commission. "Lobbying activity" does not include any of the following:

(1) The action of any person having a direct interest in executive agency decisions who, under Section 3 of Article I, Ohio Constitution, assembles together with other persons to consult for their common good, instructs a person listed in the first paragraph of division (I) of this section, or petitions such a person for the redress of grievances;

(2) Contacts made for the sole purpose of gathering information contained in a public record;

(3) Appearances before an executive agency to give testimony.

(J) "Executive agency official" means an officer or employee of an executive agency whose principal duties are to formulate policy or to participate directly or indirectly in the preparation, review, or award of contracts, grants, leases, or other financial arrangements with an executive agency.

(K) "Aggrieved party" means a party entitled to resort to a remedy.

(L) "Elected executive official" means the governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, and the attorney general.

(M) "Staff" means any officer or employee of an executive agency whose official duties are to formulate policy and who exercises administrative or supervisory authority or who authorizes the expenditure of state funds.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 05-12-1994



Section 121.61 - Prohibited acts.

(A) No person shall knowingly fail to register as required under section 121.62 of the Revised Code.

(B) No person shall knowingly fail to keep a receipt or maintain a record that section 121.63 of the Revised Code requires the person to keep or maintain.

(C) No person shall knowingly fail to file a statement that section 121.63 or 121.64 of the Revised Code requires the person to file.

(D) No person shall knowingly file a false statement that section 121.63 or 121.64 of the Revised Code requires the person to file.

Effective Date: 05-12-1994



Section 121.62 - Initial registration statement - updating information.

(A) Each executive agency lobbyist and each employer shall file with the joint legislative ethics committee, within ten days following the engagement of an executive agency lobbyist, an initial registration statement showing all of the following:

(1) The name, business address, and occupation of the executive agency lobbyist;

(2) The name and business address of the employer or of the real party in interest on whose behalf the executive agency lobbyist is acting, if it is different from the employer. For the purposes of division (A) of this section, where a trade association or other charitable or fraternal organization that is exempt from federal income taxation under subsection 501(c) of the federal Internal Revenue Code is the employer, the statement need not list the names and addresses of every member of the association or organization, so long as the association or organization itself is listed.

(3) A brief description of the executive agency decision to which the engagement relates;

(4) The name of the executive agency or agencies to which the engagement relates.

(B) In addition to the initial registration statement required by division (A) of this section, each executive agency lobbyist and employer shall file with the joint committee, not later than the last day of January, May, and September of each year, an updated registration statement that confirms the continuing existence of each engagement described in an initial registration statement and that lists the specific executive agency decisions that the lobbyist sought to influence under the engagement during the period covered by the updated statement, and with it any statement of expenditures required to be filed by section 121.63 of the Revised Code and any details of financial transactions required to be filed by section 121.64 of the Revised Code.

(C) If an executive agency lobbyist is engaged by more than one employer, the lobbyist shall file a separate initial and updated registration statement for each engagement. If an employer engages more than one executive agency lobbyist, the employer need file only one updated registration statement under division (B) of this section, which shall contain the information required by division (B) of this section regarding all of the executive agency lobbyists engaged by the employer.

(D)

(1) A change in any information required by division (A)(1), (2), or (B) of this section shall be reflected in the next updated registration statement filed under division (B) of this section.

(2) Within thirty days following the termination of an engagement, the executive agency lobbyist who was employed under the engagement shall send written notification of the termination to the joint committee.

(E) A registration fee of twenty-five dollars shall be charged for filing an initial registration statement. All money collected from registration fees under this division and late filing fees under division (G) of this section shall be deposited into the state treasury to the credit of the joint legislative ethics committee fund created under section 101.34 of the Revised Code.

(F) Upon registration pursuant to this section, an executive agency lobbyist shall be issued a card by the joint committee showing that the lobbyist is registered. The registration card and the executive agency lobbyist's registration shall be valid from the date of their issuance until the thirty-first day of January of the year following the year in which the initial registration was filed.

(G) The executive director of the joint committee shall be responsible for reviewing each registration statement filed with the joint committee under this section and for determining whether the statement contains all of the required information. If the joint committee determines that the registration statement does not contain all of the required information or that an executive agency lobbyist or employer has failed to file a registration statement, the joint committee shall send written notification by certified mail to the person who filed the registration statement regarding the deficiency in the statement or to the person who failed to file the registration statement regarding the failure. Any person so notified by the joint committee shall, not later than fifteen days after receiving the notice, file a registration statement or an amended registration statement that contains all of the required information. If any person who receives a notice under this division fails to file a registration statement or such an amended registration statement within this fifteen-day period, the joint committee shall assess a late filing fee equal to twelve dollars and fifty cents per day, up to a maximum fee of one hundred dollars, upon that person. The joint committee may waive the late filing fee for good cause shown.

(H) On or before the fifteenth day of March of each year, the joint committee shall, in the manner and form that it determines, publish a report containing statistical information on the registration statements filed with it under this section during the preceding year.

(I) If an employer who engages an executive agency lobbyist is the recipient of a contract, grant, lease, or other financial arrangement pursuant to which funds of the state or of an executive agency are distributed or allocated, the executive agency or any aggrieved party may consider the failure of the employer or the executive agency lobbyist to comply with this section as a breach of a material condition of the contract, grant, lease, or other financial arrangement.

(J) Executive agency officials may require certification from any person seeking the award of a contract, grant, lease, or financial arrangement that the person and the person's employer are in compliance with this section.

Effective Date: 09-26-2003; 2006 HB699 03-29-2007



Section 121.621 - Disqualification as executive agency lobbyist for certain offenses.

(A) No person shall be permitted to register as an executive agency lobbyist under division (A) or (B) of section 121.62 of the Revised Code if the person is convicted of or pleads guilty to committing on or after the effective date of this section any felony offense listed or described in divisions (A)(1) to (6) of section 101.721 of the Revised Code in the circumstances specified in the particular division.

(B) If an executive agency lobbyist has registered with the joint legislative ethics committee under division (A) or (B) of section 121.62 of the Revised Code and, on or after the effective date of this section and during the period during which the registration is valid, the executive agency lobbyist is convicted of or pleads guilty to any felony offense listed or described in divisions (A)(1) to (6) of section 101.721 of the Revised Code in the circumstances specified in the particular division, the joint legislative ethics committee immediately upon becoming aware of the conviction or guilty plea shall terminate the registration of the person as an executive agency lobbyist, and, after the termination, the ban imposed under division (A) of this section applies to the person.

(C) The ban imposed under divisions (A) and (B) of this section is a lifetime ban, and the offender is forever disqualified from registering as an executive agency lobbyist under section 121.62 of the Revised Code.

(D) For purposes of divisions (A) and (B) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this section" if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after the effective date of this section.

Effective Date: 2008 SB3 05-13-2008



Section 121.63 - Statement of expenditures - records.

(A) Each executive agency lobbyist and each employer shall file with the joint legislative ethics committee, with the updated registration statement required by division (B) of section 121.62 of the Revised Code, a statement of expenditures as specified in divisions (B) and (C) of this section. An executive agency lobbyist shall file a separate statement of expenditures under this section for each employer that engages the executive agency lobbyist.

(B)

(1) In addition to the information required by divisions (B)(2) and (3) of this section, a statement filed by an executive agency lobbyist shall show the total amount of expenditures made during the reporting period covered by the statement by the executive agency lobbyist.

(2) If, during a reporting period covered by a statement, an employer or any executive agency lobbyist the employer engaged made, either separately or in combination with each other, expenditures to, at the request of, for the benefit of, or on behalf of a particular elected executive official, the director of a department created under section 121.02 of the Revised Code, a particular executive agency official, or a particular member of the staff of any public officer listed in division (B)(2) of this section, the employer or executive agency lobbyist also shall state the name of the public officer or employee to whom, at whose request, for whose benefit, or on whose behalf the expenditures were made, the total amount of the expenditures made, a brief description of the expenditures made, the approximate date the expenditures were made, the executive agency decision, if any, sought to be influenced, and the identity of the client on whose behalf the expenditure was made.

As used in division (B)(2) of this section, "expenditures" does not include expenditures made by an executive agency lobbyist as payment for meals and other food and beverages.

(3) If, during a reporting period covered by a statement, an executive agency lobbyist made expenditures as payment for meals and other food and beverages, other than for meals and other food and beverages provided at a meeting at which the person participated in a panel, seminar, or speaking engagement or at a meeting or convention of a national organization to which any state agency, including, but not limited to, any legislative agency or state institution of higher education as defined in section 3345.011 of the Revised Code, pays membership dues, that, when added to the amount of previous payments made for meals and other food and beverages by that executive agency lobbyist during that same calendar year, exceeded a total of fifty dollars to, at the request of, for the benefit of, or on behalf of a particular elected executive official, the director of a department created under section 121.02 of the Revised Code, a particular executive agency official, or any particular member of the staff of any of the public officers or employees listed in division (B)(3) of this section, then the executive agency lobbyist shall also state regarding those expenditures the name of the public officer or employee to whom, at whose request, for whose benefit, or on whose behalf the expenditures were made, the total amount of the expenditures made, a brief description of the expenditures made, the approximate date the expenditures were made, the executive agency decision, if any, sought to be influenced, and the identity of the client on whose behalf the expenditure was made.

(C) In addition to the information required by divisions (B)(2) and (3) of this section, a statement filed by an employer shall show the total amount of expenditures made by the employer filing the statement during the period covered by the statement. As used in this section, "expenditures" does not include the expenses of maintaining office facilities, or the compensation paid to executive agency lobbyists engaged to influence executive agency decisions or conduct executive agency lobbying activity.

No employer shall be required to show any expenditure on a statement filed under this division if the expenditure is reported on a statement filed under division (B)(1), (2), or (3) of this section by an executive agency lobbyist engaged by the employer.

(D) Any statement required to be filed under this section shall be filed at the times specified in section 121.62 of the Revised Code. Each statement shall cover expenditures made during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(E) If it is impractical or impossible for an executive agency lobbyist or employer to determine exact dollar amounts or values of expenditures, reporting of good faith estimates, based on reasonable accounting procedures, constitutes compliance with this division.

(F) Executive agency lobbyists and employers shall retain receipts or maintain records for all expenditures that are required to be reported pursuant to this section. These receipts or records shall be maintained for a period ending on the thirty-first day of December of the second calendar year after the year in which the expenditure was made.

(G)

(1) At least ten days before the date on which the statement is filed, each employer or executive agency lobbyist who is required to file an expenditure statement under division (B)(2) or (3) of this section shall deliver a copy of the statement, or the portion showing the expenditure, to the public officer or employee who is listed in the statement as having received the expenditure or on whose behalf it was made.

(2) If, during a reporting period covered by an expenditure statement filed under division (B)(2) of this section, an employer or any executive agency lobbyist the employer engaged made, either separately or in combination with each other, either directly or indirectly, expenditures for an honorarium or for transportation, lodging, or food and beverages purchased for consumption on the premises in which the food and beverages were sold to, at the request of, for the benefit or, or on behalf of any of the public officers or employees described in division (B)(2) of this section, the employer or executive agency lobbyist shall deliver to the public officer or employee a statement that contains all of the nondisputed information prescribed in division (B)(2) of this section with respect to the expenditures described in division (G)(2) of this section. The statement of expenditures made under division (G)(2) of this section shall be delivered to the public officer or employee to whom, at whose request, for whose benefit, or on whose behalf those expenditures were made on the same day in which a copy of the expenditure statement or of a portion showing the expenditure is delivered to the public officer or employee under division (G)(1) of this section. An employer is not required to show any expenditure on a statement delivered under division (G)(2) of this section if the expenditure is shown on a statement delivered under division (G)(2) of this section by a legislative agent engaged by the employer.

Effective Date: 09-05-2001



Section 121.64 - Statement of financial transactions.

(A) Each executive agency lobbyist who has had any financial transaction with or for the benefit of an elected executive official, the director of a department created under section 121.02 of the Revised Code, an executive agency official, or any member of the staff of any of the public officers or employees listed in this division shall describe the details of the transaction, including the name of the public officer or employee, the purpose and nature of the transaction, and the date it was made or entered into, in a statement filed with the joint legislative ethics committee with the updated registration statement required by division (B) of section 121.62 of the Revised Code. The statements shall be filed at the times specified in section 121.62 of the Revised Code. Each statement shall describe each financial transaction that occurred during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(B) Except as provided in division (D) of this section, each employer who has had any financial transaction with or for the benefit of an elected executive official, the director of a department created under section 121.02 of the Revised Code, an executive agency official, or any member of the staff of any of the public officers or employees listed in this division shall describe the details of the transaction, including the name of the public officer or employee, the purpose and nature of the transaction, and the date it was made or entered into, in a statement filed with the joint committee with the updated registration statement required by division (B) of section 121.62 of the Revised Code. The statement shall be filed at the times specified in section 121.62 of the Revised Code. Each statement shall describe each financial transaction that occurred during the four-calendar-month period that ended on the last day of the month immediately preceding the month in which the statement is required to be filed.

(C) At least ten days before the date on which the statement is filed, each employer or executive agency lobbyist who is required to file a statement describing a financial transaction under this section shall deliver a copy of the statement to the public officer or employee with whom or for whose benefit the transaction was made.

(D) No employer shall be required to file any statement under this section or to deliver a copy of the statement to a public officer or employee with whom or for whose benefit the transaction was made if the financial transaction to which the statement pertains is reported by an executive agency lobbyist engaged by the employer.

Effective Date: 05-12-1994



Section 121.65 - Disputed expenditure or transaction.

If a dispute arises between an elected executive official, the director of a department created under section 121.02 of the Revised Code, an executive agency official, or any member of the staff of any public officer or employee listed in this division and an employer or executive agency lobbyist with respect to an expenditure or financial transaction alleged in a statement to be filed under section 121.63 or 121.64 of the Revised Code, the public officer or employee, employer, or executive agency lobbyist may file a complaint with the Ohio ethics commission. The commission shall proceed to investigate the complaint as though it were filed under section 102.06 of the Revised Code.

The complaint shall be filed at least three days prior to the time the statement is required to be filed with the joint legislative ethics committee. The time for filing a disputed expenditure or financial transaction in any statement of expenditures or the details of a financial transaction shall be extended pending the final decision of the commission. This extension does not extend the time for filing the nondisputed portions of either type of statement. The commission shall notify the parties of its final decision by certified mail. If the commission decides that the disputed expenditure or financial transaction should be reported, the employer or executive agency lobbyist shall include the matter in an amended statement and file the amended statement not later than ten days after receiving notice of the decision of the commission by certified mail.

An employer or executive agency lobbyist who files a false statement of expenditures or details of a financial transaction is liable in a civil action to any public officer or employee who sustains damage as a result of the filing or publication of the statement.

Effective Date: 05-12-1994



Section 121.66 - Exceptions.

(A) Sections 121.62 and 121.63 of the Revised Code do not apply to efforts to influence executive agency decisions or conduct executive agency lobbying activity by any of the following:

(1) Appearances at public hearings of the committees of the general assembly, at court proceedings, at rule-making or adjudication proceedings, or at other public meetings;

(2) News, editorial, and advertising statements published in bona fide newspapers, journals, or magazines, or broadcast over radio or television;

(3) The gathering and furnishing of information and news by bona fide reporters, correspondents, or news bureaus to news media described in division (A)(2) of this section;

(4) Publications primarily designed for and distributed to members of bona fide associations or charitable or fraternal nonprofit corporations.

(B) Nothing in sections 121.60 to 121.69 of the Revised Code requires the reporting of, or prohibits an elected executive official from soliciting or accepting, a contribution from or an expenditure by any person if the contribution or expenditure is reported in accordance with Chapter 3517. of the Revised Code.

Effective Date: 04-10-1991



Section 121.67 - Prohibiting contingent fees.

(A) Except as provided in division (B) of this section, no person shall engage any person to influence executive agency decisions or conduct executive agency lobbying activity for compensation that is contingent in any way on the outcome of an executive agency decision and no person shall accept any engagement to influence executive agency decisions or conduct executive agency lobbying activity for compensation that is contingent in any way on the outcome of an executive agency decision.

(B) Division (A) of this section does not prohibit and shall not be construed to prohibit any person from compensating the person's sales employees pursuant to an incentive compensation plan, such as commission sales, if the incentive compensation plan is the same plan used to compensate similarly situated sales employees who are not executive agency lobbyists.

(C) No state elected officer or staff member shall receive or agree to receive directly or indirectly compensation other than from the agency with which the person serves for any service rendered or to be rendered by the person personally in any case, proceeding, application, or other matter that is before the nonprofit corporation formed under section 187.01 of the Revised Code. For purposes of this division, "state elected officer" means any elected officer of this state and "staff member" means any staff as defined in section 101.70 or in section 121.60 of the Revised Code.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 01-01-1991



Section 121.68 - Statements are public records.

(A) The joint legislative ethics committee shall keep on file the statements required by sections 121.62, 121.63, and 121.64 of the Revised Code. These statements are public records and open to public inspection, and the joint committee shall computerize them so that the information contained in them is readily accessible to the general public. The joint committee shall provide copies of the statements to the general public on request and may charge a reasonable fee not to exceed the cost of copying and delivering the statement.

(B) Not later than the last day of February and October of each year, the joint committee shall compile from the registration statements filed with it a complete and updated list of registered executive agency lobbyists and their employers, and distribute the list to each elected executive official and the director of each department created under section 121.02 of the Revised Code, who shall distribute the list to the appropriate personnel under his jurisdiction. The joint committee shall provide copies of the list to the general public upon request and may charge a reasonable fee not to exceed the cost of copying and delivering the list.

(C) The joint committee shall maintain a list of all executive agencies. The joint committee shall provide copies of the list to the general public on request and may charge a reasonable fee not to exceed the cost of copying and delivering the document.

(D) The joint committee shall prescribe and make available an appropriate form for the filings required by sections 121.62, 121.63, and 121.64 of the Revised Code. The form shall contain the following notice in boldface type: "ANY PERSON WHO KNOWINGLY FILES A FALSE STATEMENT IS GUILTY OF FALSIFICATION UNDER

(E) The joint committee may adopt rules as necessary to implement sections 121.60 to 121.69 of the Revised Code, and any such rules it adopts shall be adopted in accordance with section 111.15 of the Revised Code.

(F) The joint committee shall publish a handbook that explains in clear and concise language the provisions of sections 121.60 to 121.69 of the Revised Code and make it available free of charge to executive agency lobbyists, employers, and any other interested persons.

Effective Date: 05-12-1994



Section 121.69 - Investigations.

The attorney general and any assistant or special counsel designated by him may investigate compliance with sections 121.60 to 121.68 of the Revised Code in connection with statements required to be filed under these sections and, in the event of an apparent violation, shall report his findings to the prosecuting attorney of Franklin county, who shall institute such proceedings as are appropriate.

Effective Date: 01-01-1991



Section 121.71 - Incorporation by reference in rule definitions.

As used in sections 121.71 to 121.76 of the Revised Code:

(A) "Agency" means an "agency" as defined in section 111.15 or 119.01 of the Revised Code.

(B) "Rule" means a new rule or an amendment to an existing rule. "Rule" includes an appendix or an attachment to a rule.

Effective Date: 09-17-2002



Section 121.72 - Incorporating rule by reference.

An agency incorporates a text or other material into a rule by reference when it states in the rule that a text or other material not contained in the rule is to be treated as if it were contained in the rule. The agency shall explain in the rule how persons who reasonably can be expected to be affected by the rule can obtain copies of the text or other material that has been incorporated by reference. As part of the explanation, the agency shall state whether the incorporated text or other material is or is to be deposited in depository libraries or is or is to be displayed on a web site. If the text or other material incorporated by reference was, is, or reasonably can be expected to be subject to change, the agency, as part of the explanation, shall identify, and specify the date of, the particular edition or other version of the text or other material that is incorporated by reference.

Effective Date: 09-17-2002



Section 121.73 - Filing material incorporated by reference electronically.

As used in this section, "rule" has the same meaning as in section 121.71 of the Revised Code and also includes the rescission of an existing rule.

(A) When an agency files the original or a revised version of a rule in proposed form under division (D) of section 111.15 or division (H) of section 119.03, or a rule for review under section 119.032 of the Revised Code, that incorporates a text or other material by reference, the agency also shall file in electronic form, one complete and accurate copy of the text or other material incorporated by reference with the joint committee on agency rule review. An agency is not, however, required to file a text or other material incorporated by reference with the joint committee if the agency revises a rule in proposed form that incorporates a text or other material by reference and the incorporation by reference in the revised version of the rule is identical to the incorporation by reference in the preceding version of the rule.

If it is infeasible for the agency to file a text or other material incorporated by reference electronically, the agency, as soon as possible, but not later than three days after completing the electronic filing, shall deliver one complete and accurate copy of the text or other material incorporated by reference to the joint committee, and shall attach a memorandum to the text or other material identifying the filing to which it relates.

An agency is not required to file a text or other material incorporated by reference into a rule that is proposed for rescission if it is infeasible for the agency to do so.

An agency shall not file a copy of a text or other material incorporated by reference with the secretary of state or with the director of the legislative service commission.

(B) Upon completing its review of a rule in proposed form, or its review of a rule, that incorporates a text or other material by reference, the joint committee shall forward its copy of the text or other material incorporated by reference to the director of the legislative service commission. The director shall maintain a file of texts and other materials that are or were incorporated by reference into rules.

Effective Date: 09-17-2002



Section 121.74 - Access to material incorporated in rule in final form.

As used in this section, "rule" has the same meaning as in section 121.71 of the Revised Code and also includes the rescission of an existing rule.

When an agency files a rule in final form under division (B)(1) of section 111.15, division (A)(1) of section 119.04, division (B)(1) of section 4141.14, or division (A) of section 5703.14 of the Revised Code that incorporates or incorporated a text or other material by reference, the agency, prior to the effective date of the rule, shall either:

(A) Deposit one complete and accurate copy of the text or other material incorporated by reference in each of the five depository libraries designated by the state library board; or

(B) Display a complete and accurate copy of the text or other material incorporated by reference on a web site maintained or made available by the agency.

An agency is not required to comply with this section if the text or other material incorporated by reference is identical to a text or other material the agency, at the time compliance with this section otherwise would be required, already is depositing or displaying under this section.

Effective Date: 09-17-2002



Section 121.75 - Sufficiency of citations.

Sections 121.71 to 121.74 of the Revised Code do not apply with regard to the incorporation by reference into a rule of any of the following so long as the incorporation by reference consists of a citation that will be intelligible to the persons who reasonably can be expected to be affected by the rule and that, if the incorporated text or other material was, is, or reasonably can be expected to be subject to change, identifies, and specifies the date of, the particular edition or other version that is incorporated:

(A) A section of the United States Code;

(B) An uncodified federal statute, if it has been appended as a legislative note to a section in the United States Code;

(C) An act of this state in the Laws of Ohio or a federal act in the Statutes at Large;

(D) A regulation in the Federal Register or Code of Federal Regulations; or

(E) A text or other material, including, without limitation, generally accepted industry standards, that is generally available to persons who reasonably can be expected to be affected by the rule.

Effective Date: 09-17-2002



Section 121.76 - Exceptions.

(A) Sections 121.71 to 121.75 of the Revised Code do not apply to the incorporation by reference of:

(1) A section of the Revised Code;

(2) An uncodified statute of this state; or

(3) A rule in the Administrative Code.

(B) Sections 121.71 to 121.75 of the Revised Code do not apply to either:

(1) An internal management rule as defined in section 111.15 of the Revised Code; or

(2) A rule insofar as it is necessary to obtain or maintain authorization of a federally delegated program in Ohio, or insofar as it is necessary to maintain compliance with federal requirements in order to receive federal funds for a federally funded program, and, in regard to that authorization or compliance, incorporates a text or other material by reference.

It is recommended that a rule exempt from complying with sections 121.71 to 121.75 of the Revised Code under division (B)(2) of this section nevertheless incorporate by reference a particular edition or other version of the text or other material.

Effective Date: 09-17-2002



Section 121.81 - "Agency" and "draft rule" defined; construction of sections.

As used in sections 121.81 to 121.83 of the Revised Code:

(A) "Agency" means a state agency that is required to file proposed rules for legislative review under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code. "Agency" does not include the offices of governor, lieutenant governor, auditor of state, secretary of state, treasurer of state, or attorney general.

(B) "Draft rule" means any newly proposed rule and any proposed amendment, adoption, or rescission of a rule prior to the filing of that rule for legislative review under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code and includes a proposed amendment, adoption, or rescission of a rule in both its original and any revised form. "Draft rule" does not include an emergency rule adopted under division (B)(2) of section 111.15 or division (F) of section 119.03 of the Revised Code, but does include a rule that is proposed to replace an emergency rule that expires under those divisions.

Sections 121.81 to 121.83 and 121.91 of the Revised Code are complementary to sections 107.51 to 107.55 and 107.61 to 107.63 of the Revised Code.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §610.30.

See 129th General AssemblyFile No.2,SB 2, §5



Section 121.82 - Evaluation of draft rules; business impact analysis.

In the course of developing a draft rule that is intended to be proposed under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code, an agency shall:

(A) Evaluate the draft rule against the business impact analysis instrument. If, based on that evaluation, the draft rule will not have an adverse impact on businesses, the agency may proceed with the rule-filing process. If the evaluation determines that the draft rule will have an adverse impact on businesses, the agency shall incorporate features into the draft rule that will eliminate or adequately reduce any adverse impact the draft rule might have on businesses;

(B) Prepare a business impact analysis that describes its evaluation of the draft rule against the business impact analysis instrument, that identifies any features that were incorporated into the draft rule as a result of the evaluation, and that explains how those features, if there were any, eliminate or adequately reduce any adverse impact the draft rule might have on businesses;

(C) Transmit a copy of the full text of the draft rule and the business impact analysis electronically to the common sense initiative office, which information shall be made available to the public on the office's web site in accordance with section 107.62 of the Revised Code;

(D) Consider any recommendations made by the common sense initiative office with regard to the draft rule, and either incorporate into the draft rule features the recommendations suggest will eliminate or reduce any adverse impact the draft rule might have on businesses or document, in writing, the reasons those recommendations are not being incorporated into the draft rule; and

(E) Prepare a memorandum of response identifying features suggested by any recommendations that were incorporated into the draft rule and features suggested by any recommendations that were not incorporated into the draft rule, explaining how the features that were incorporated into the draft rule eliminate or reduce any adverse impact the draft rule might have on businesses, and explaining why the features that were not incorporated into the draft rule were not incorporated.

An agency may not file a proposed rule for legislative review under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code earlier than the sixteenth business day after electronically transmitting the draft rule to the common sense initiative office.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 121.83 - Filing proposed rules; rejection by joint committee on rule review.

(A) When an agency files a proposed rule for legislative review under division (D) of section 111.15 of the Revised Code or division (H) of section 119.03 of the Revised Code, the agency electronically shall file one copy of the business impact analysis, any recommendations received from the common sense initiative office, and the agency's memorandum of response, if any, along with the proposed rule.

(B) The joint committee on agency rule review does not have jurisdiction to review, and shall reject, the filing of a proposed rule if, at any time while the proposed rule is in its possession, it discovers that the proposed rule might have an adverse impact on businesses and the agency has not included with the filing a business impact analysis or has included a business impact analysis that is inadequately prepared. The joint committee electronically shall return a filing that is rejected to the agency. Such a rejection does not preclude the agency from refiling the proposed rule after complying with section 121.82 of the Revised Code. When a filing is rejected under this division, it is as if the filing had not been made.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §610.30.



Section 121.91 - Customer service standards.

(A) Each state agency shall develop, and as it becomes necessary or advisable may improve, customer service standards for each employee of the agency whose duties include a significant level of contact with the public. The agency shall base the standards on the job descriptions of the positions that the employees hold in the agency. An agency is not required to adopt the standards by rule. Each state agency shall reduce the standards to writing, and the standards shall be incorporated into employee policy manuals, job descriptions, and employee performance evaluations.

(B) The state agency, and its officers and employees, shall comply with the customer service performance standards that have been developed under division (A) of this section. A state agency's compliance with the standards shall be evaluated, by the director of budget and management and the committees of the senate and house of representatives having jurisdiction over the state operating budget, as part of the consideration of the state agency's biennial budget. (If the evaluation is of the office of budget and management, evaluation by the committees is sufficient.) An employee's compliance with the standards shall be evaluated as part of the employee's periodic performance reviews. A state agency's and employee's compliance with the standards may be evaluated as part of any performance audit of the state agency.

Added by 129th General AssemblyFile No.2,SB 2, §1, eff. 6/7/2011.



Section 121.92 - Cybersecurity, education, and economic development council.

(A) There is hereby created the cybersecurity, education, and economic development council.

(B) The council shall consist of the following members:

(1) The following members appointed by the governor:

(a) A representative from the department of administrative services;

(b) A representative from the department of public safety division of homeland security;

(c) A representative of the department of development;

(d) Two representatives from institutions of higher education, as defined in section 2741.01 of the Revised Code, that have cybersecurity-related programs;

(e) A representative from a community college as defined in section 3354.01 of the Revised Code, state community college as defined in section 3358.01 of the Revised Code, or technical college as defined in section 3357.01 of the Revised Code, that has a cybersecurity-related program;

(f) An adjutant general liaison who is experienced in the cybersecurity field;

(g) A representative from a nonprofit corporation organized under Chapter 1702. of the Revised Code who has a cybersecurity background.

(2) Four representatives of organizations or businesses who have a cybersecurity background, two of whom shall be appointed by the speaker of the house of representatives and two of whom shall be appointed by the president of the senate.

(C) The terms of office for all members of the council shall be two years, with each term ending on the same day of the same month as the term it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed.

Vacancies shall be filled in the same manner as original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(D) The council shall elect a chairperson who shall be a non-voting member of the council. The council shall meet at least quarterly at the call of the chair. A majority of the voting members of the council constitutes a quorum.

The council is a public body for purposes of section 121.22 of the Revised Code. In addition to the exceptions specified in division (G) of section 121.22 of the Revised Code, and in accordance with the procedures specified in that division, the council may hold an executive session for the sole purpose of considering details relative to the security arrangements and emergency response protocols for any state or local government entity, including state institutions of higher education, considered in the course of the council's duties.

(E) Members shall serve without compensation, except to the extent that serving on the council is considered part of their regular employment duties.

(F) As requested by the council, the office of information security and privacy management within the department of administrative services shall provide staff and other administrative support for the council as necessary to carry out the council's duties.

(G) The council shall conduct a study and make recommendations regarding both of the following:

(1) Improving the infrastructure of the state's cybersecurity operations with existing resources and through partnerships between government, business, and institutions of higher education;

(2) Specific actions that would accelerate growth of the cybersecurity industry in the state.

(H) No later than December 31, 2012, the council shall submit a report of the council's findings to the governor, lieutenant governor, speaker of the house of representatives, president of the senate, and the chairpersons of the committees of the house of representatives and the senate that predominantly deal with economic development, education, and public safety.

Added by 129th General AssemblyFile No.139,HB 331, §1, eff. 9/28/2012.



Section 121.99 - Penalty.

(A) Whoever violates division (A), (B), or (C) of section 121.61 or section 121.67 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (D) of section 121.61 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 05-12-1994



Section 121.991 - Penalty for disclosing confidential information.

Whoever violates section 121.47 of the Revised Code is guilty of a misdemeanor of the second degree.

Effective Date: 10-31-1990






Chapter 122 - DEVELOPMENT SERVICES AGENCY

Section 122.01 - Department of development definitions.

(A) As used in the Revised Code, the "department of development" means the development services agency and the "director of development" means the director of development services. Whenever the department or director of development is referred to or designated in any statute, rule, contract, grant, or other document, the reference or designation shall be deemed to refer to the development services agency or director of development services, as the case may be.

(B) As used in this chapter:

(1) "Community problems" includes, but is not limited to, taxation, fiscal administration, governmental structure and organization, intergovernmental cooperation, education and training, employment needs, community planning and development, air and water pollution, public safety and the administration of justice, housing, mass transportation, community facilities and services, health, welfare, recreation, open space, and the development of human resources.

(2) "Professional personnel" means either of the following:

(a) Personnel who have earned a bachelor's degree from a college or university;

(b) Personnel who serve as or have the working title of director, assistant director, deputy director, assistant deputy director, manager, office chief, assistant office chief, or program director.

(3) "Technical personnel" means any of the following:

(a) Personnel who provide technical assistance according to their job description or in accordance with the Revised Code;

(b) Personnel employed in the director of development services' office or the legal office, communications office, finance office, legislative affairs office, or human resources office of the development services agency;

(c) Personnel employed in the technology division of the agency.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-26-1996



Section 122.011 - Development services agency; powers and duties.

(A) The development services agency shall develop and promote plans and programs designed to assure that state resources are efficiently used, economic growth is properly balanced, community growth is developed in an orderly manner, and local governments are coordinated with each other and the state, and for such purposes may do all of the following:

(1) Serve as a clearinghouse for information, data, and other materials that may be helpful or necessary to persons or local governments, as provided in section 122.073 of the Revised Code;

(2) Prepare and activate plans for the retention, development, expansion, and use of the resources and commerce of the state, as provided in section 122.04 of the Revised Code;

(3) Assist and cooperate with federal, state, and local governments and agencies of federal, state, and local governments in the coordination of programs to carry out the functions and duties of the agency;

(4) Encourage and foster research and development activities, conduct studies related to the solution of community problems, and develop recommendations for administrative or legislative actions, as provided in section 122.03 of the Revised Code;

(5) Serve as the economic and community development planning agency, which shall prepare and recommend plans and programs for the orderly growth and development of this state and which shall provide planning assistance, as provided in section 122.06 of the Revised Code;

(6) Cooperate with and provide technical assistance to state departments, political subdivisions, regional and local planning commissions, tourist associations, councils of government, community development groups, community action agencies, and other appropriate organizations for carrying out the functions and duties of the development services agency or for the solution of community problems;

(7) Coordinate the activities of state agencies that have an impact on carrying out the functions and duties of the development services agency;

(8) Encourage and assist the efforts of and cooperate with local governments to develop mutual and cooperative solutions to their common problems that relate to carrying out the purposes of this section;

(9) Study existing structure, operations, and financing of regional or local government and those state activities that involve significant relations with regional or local governmental units, recommend to the governor and to the general assembly such changes in these provisions and activities as will improve the operations of regional or local government, and conduct other studies of legal provisions that affect problems related to carrying out the purposes of this section;

(10) Create and operate a division of community development to develop and administer programs and activities that are authorized by federal statute or the Revised Code;

(11) Until October 15, 2007, establish fees and charges, in consultation with the director of agriculture, for purchasing loans from financial institutions and providing loan guarantees under the family farm loan program created under sections 901.80 to 901.83 of the Revised Code;

(12) Provide loan servicing for the loans purchased and loan guarantees provided under section 901.80 of the Revised Code as that section existed prior to October 15, 2007;

(13) Until October 15, 2007, and upon approval by the controlling board under division (A)(3) of section 901.82 of the Revised Code of the release of money to be used for purchasing a loan or providing a loan guarantee, request the release of that money in accordance with division (B) of section 166.03 of the Revised Code for use for the purposes of the fund created by section 166.031 of the Revised Code.

(14) Allocate that portion of the national recovery zone economic development bond limitation and that portion of the national recovery zone facility bond limitation that has been allocated to the state under section 1400U-1 of the Internal Revenue Code, 26 U.S.C. 1400U-1. If any county or municipal corporation waives any portion of an allocation it receives under division (A)(14) of this section, the agency may reallocate that amount. Any allocation or reallocation shall be made in accordance with this section and section 1400U-1 of the Internal Revenue Code.

(B) The director of development services may request the attorney general to, and the attorney general, in accordance with section 109.02 of the Revised Code, shall bring a civil action in any court of competent jurisdiction. The director may be sued in the director's official capacity, in connection with this chapter, in accordance with Chapter 2743. of the Revised Code.

(C) The director shall execute a contract pursuant to section 187.04 of the Revised Code with the nonprofit corporation formed under section 187.01 of the Revised Code, and may execute any additional contracts with the corporation providing for the corporation to assist the director or agency in carrying out any duties of the director or agency under this chapter, under any other provision of the Revised Code dealing with economic development, or under a contract with the director, subject to section 187.04 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003; 12-30-2004; 06-27-2005; 06-30-2005



Section 122.012 - Regional state agency for jobs and employment opportunities.

The director of development may designate any governmental entity as an agency of the state to act within a specified region of the state for the purpose of creating and preserving jobs and employment opportunities and financing projects intended to create or preserve jobs and employment opportunities. Any such designation shall be in addition to agency designations made for such purpose by, or by the director pursuant to, Section 56.09 of H.B. 298 of the 119th general assembly, the provisions of which pertaining to such designations, and the designations so made, remain in full force and effect as continuing grants of authority. Each agency designated by or pursuant to Section 56.09 of H.B. 298 of the 119th general assembly or this section may exercise any statutory powers it has under any other section of the Revised Code to accomplish the purposes of this section within the agency's specified region. The regions served by agencies shall not overlap. The director may reduce, expand, or otherwise modify the region served by, or limit the authority of, any such agency.

Effective Date: 05-06-2005



Section 122.013 - Required postings on official internet site.

The department of development shall post the following on the official internet site of the department:

(A) Annual reports of the progress and status of eligible projects made as required under division (E) of section 122.0814 of the Revised Code;

(B) The annual report made by the director of development under section 122.0817 of the Revised Code;

(C) Reports made by the third frontier commission under section 184.15 of the Revised Code;

(D) Information on all support awarded under section 184.11 of the Revised Code.

Effective Date: 01-04-2006



Section 122.014 - Financial assistance for gaming activities.

(A) As used in this section, "gaming activities" means activities conducted in connection with or that include any of the following:

(1) Casino gaming, as authorized and defined in Section 6(C) of Article XV, Ohio Constitution;

(2) Casino gaming, as defined in division (E) of section 3772.01 of the Revised Code; or

(3) The pari-mutuel system of wagering as authorized and described in Chapter 3769. of the Revised Code.

(B) The department of development or any other entity that administers any program or development project established under Chapter 122., 166., or 184. of the Revised Code or in sections 149.311, 5709.87, or 5709.88 of the Revised Code shall not provide any financial assistance, including loans, tax credits, and grants, staffing assistance, technical support, or other assistance to businesses conducting gaming activities or for project sites on which gaming activities are or will be conducted.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 122.02 - Applying for federal and private assistance and contracts.

The department of development may apply for, receive, and accept grants, gifts, contributions, loans and any other assistance in any form from public and private sources, including assistance from agencies and instrumentalities of the United States and including the application for, receipt, and acceptance, on behalf of this state, of assistance from agencies and instrumentalities of the United States for the purposes of Chapter 122. of the Revised Code except that nothing in this section prohibits the minority business development division from exercising its authority under section 122.93 of the Revised Code. The department shall do all things necessary to apply for, receive, and administer such assistance in accordance with the laws of Ohio. It may contract or enter into agreements with any person, governmental agency, or public or private organization, and any local or regional agency or political subdivision of the state may contract with it, to carry out the purposes of Chapter 122. of the Revised Code. The department may require, in all contracts for assistance stipulations that the contractors and any subcontractors comply with requirements as to minimum wages, hours of work, equal employment, and any other conditions which the United States has attached to its financial aid to the projects.

Effective Date: 08-12-1982



Section 122.03 - Duties of department - research facilities.

The department of development shall:

(A) Maintain a continuing evaluation of existing research facilities in the state and their relationship to orderly economic growth and the solution of community problems of the state;

(B) Prepare and disseminate information relative to research facilities in the state and their availability to industrial activities and the solution of community problems;

(C) Prepare and recommend programs for the coordination of research activities in the state and to assure the maximum use of such facilities in the development of orderly economic growth and the solution of community problems;

(D) Cooperate with educational institutions in the development of educational programs to train technical personnel in the field of research and those other fields related to the solution of community problems;

(E) Carry out continuing studies and analyses of the problems and opportunities of communities, districts, and regions within the state, and of multistate regions of which Ohio is a part.

Effective Date: 08-12-1982



Section 122.04 - Additional duties.

The department of development shall do the following:

(A) Maintain a continuing evaluation of the sources available for the retention, development, or expansion of industrial and commercial facilities in this state through both public and private agencies;

(B) Assist public and private agencies in obtaining information necessary to evaluate the desirability of the retention, construction, or expansion of industrial and commercial facilities in the state;

(C) Facilitate contracts between community improvement corporations organized under Chapter 1724. of the Revised Code or Ohio development corporations organized under Chapter 1726. of the Revised Code and industrial and commercial concerns seeking to locate or expand in the state;

(D) Upon request, consult with public agencies or authorities in the preparation of studies of human and economic needs or advantages relating to economic and community development;

(E) Encourage, promote, and assist trade and commerce between this state and foreign nations;

(F) Promote and encourage persons to visit and travel within this state;

(G) Maintain membership in the national association of state development agencies;

(H) Assist in the development of facilities and technologies that will lead to increased, environmentally sound use of Ohio coal;

(I) Promote economic growth in the state.

Effective Date: 09-26-2003



Section 122.041 - Duties of director of development as to encouraging diversity, growth, and equity program.

The director of development shall do all of the following with regard to the encouraging diversity, growth, and equity program created under section 123.152 of the Revised Code:

(A) Conduct outreach, marketing, and recruitment of EDGE business enterprises, as defined in that section;

(B) Provide assistance to the department of administrative services, as needed, to certify new EDGE business enterprises and to train appropriate state agency staff;

(C) Provide business development services to EDGE business enterprises in the developmental and transitional stages of the program, including financial and bonding assistance and management and technical assistance;

(D) Develop a mentor program to bring businesses into a working relationship with EDGE business enterprises in a way that commercially benefits both entities and serves the purpose of the EDGE program;

(E) Not later than December 31, 2003, prepare and submit to the governor a detailed report outlining and evaluating the progress made in implementing the encouraging diversity, growth, and equity program;

(F) Establish processes by which an EDGE business enterprise may apply for contract assistance, financial and bonding assistance, management and technical assistance, and mentoring opportunities.

Effective Date: 09-26-2003



Section 122.042 - Foundation of employment opportunity program.

The director of development may found an employment opportunity program that encourages employers to employ individuals who are members of significantly disadvantaged groups. If the director intends to found such an employment opportunity program, the director shall adopt, and thereafter may amend or rescind, rules under Chapter 119. of the Revised Code to found, and to operate, maintain, and improve, the program. In the rules, the director shall:

(A) Construct, and, as changing circumstances indicate, re-construct, procedures according to which significantly disadvantaged groups are identified as such, an individual is identified as being a member of a significantly disadvantaged group, and an employer is identified as being a potential employer of an individual who is a member of a significantly disadvantaged group;

(B) Describe, and, as experience indicates, re-describe, the kinds of evidence that shall be considered to identify significantly disadvantaged groups, the kinds of evidence an individual shall offer to prove that the individual is a member of a significantly disadvantaged group, and the kinds of evidence an employer shall offer to prove that the employer is a potential employer of an individual who is a member of a significantly disadvantaged group;

(C) Specify, and, as experience indicates, re-specify, strategies and tactics for connecting individuals who are members of significantly disadvantaged groups with potential employers of members of significantly disadvantaged groups; and

(D) Construct, describe, specify, define, and prescribe any other thing that is necessary and proper for the founding, and for the successful and efficient operation, maintenance, and improvement, of the employment opportunity program.

In founding, and in operating, maintaining, and improving, the employment opportunity program under the rules, the director shall proceed so that the resulting program functions as a coherent, efficient system for improving employment opportunities for significantly disadvantaged groups. Examples of significantly disadvantaged groups include individuals who have not graduated from high school, individuals who have been convicted of a crime, individuals who are disabled, and individuals who are chronically unemployed (usually for more than eighteen months).

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 122.05 - Offices in foreign countries.

(A) The director of development may, to carry out the purposes of division (E) of section 122.04 of the Revised Code:

(1) Establish offices in foreign countries as the director considers appropriate and enter into leases of real property, buildings, and office space that are appropriate for these offices;

(2) Appoint personnel, who shall be in the unclassified civil services, necessary to operate such offices and fix their compensation. The director may enter into contracts with foreign nationals to staff the foreign offices established under this section.

(3) The director may establish United States dollar and foreign currency accounts for the payment of expenses related to the operation and maintenance of the offices established under this section. The director shall establish procedures acceptable to the director of budget and management for the conversion, transfer, and control of United States dollars and foreign currency.

(4) Provide export promotion assistance to Ohio businesses and organize or support missions to foreign countries to promote export of Ohio products and services and to encourage foreign direct investment in Ohio. The director may charge fees to businesses receiving export assistance and to participants in foreign missions sufficient to recover the direct costs of those activities. The director shall adopt, as an internal management rule under section 111.15 of the Revised Code, a procedure for setting the fees and a schedule of fees for services commonly provided by the department. The procedure shall require the director to annually review the established fees.

(5) Do all things necessary and appropriate for the operation of the state's foreign offices.

(B) All contracts entered into under division (A)(2) of this section and any payments of expenses under division (A)(3) of this section related to the operation and maintenance of foreign offices established under this section may be paid in the appropriate foreign currency and are exempt from sections 127.16 and 5147.07 and Chapters 124., 125., and 153. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999



Section 122.051 - International trade cooperative projects fund.

There is hereby created in the state treasury the international trade cooperative projects fund. The fund shall consist of all of the following:

(A) Moneys received from private and nonprofit organizations involved in cooperative agreements related to import/export and direct foreign investment activities ;

(B) Cash transfers from other state agencies or any state or local government to encourage, promote, and assist trade and commerce between this state and foreign nations, pursuant to section 122.05 and division (E) of section 122.04 of the Revised Code; and

(C) Fees charged to businesses receiving export assistance and to participants in foreign missions to recover direct costs of those activities under division (A)(4) of section 122.05 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 122.06 - Planning duties.

The department of development shall:

(A) Assemble, analyze, and make available to governmental agencies and the public, information relative to the human, natural, and economic resources and economic needs of the state;

(B) Prepare and maintain, in cooperation with departments and agencies of the state, comprehensive plans and recommendations for promotion of more desirable patterns of growth and development of the resources of the state;

(C) Assist in the coordination of development plans of federal, state and local governments, regional and local planning authorities, and private agencies;

(D) Provide planning assistance to state departments and agencies, political subdivisions, county planning commissions, regional planning units, councils of government, and local governments of this state. Such planning assistance may be rendered with respect to surveys, land use studies, urban renewal plans, technical services and other planning work. In so doing, the department may contract with municipal subdivisions, with regional planning commissions, and with qualified persons, firms, and agencies.

(E) Cooperate with federal agencies and authorities of other states in the solution of community and development problems which cross state lines;

(F) Recommend guidelines for the development and management of new communities;

(G) Prepare and maintain rules concerning certification of workable programs for impacted cities pursuant to division (C) of section 1728.01 of the Revised Code, provided that the department shall consult with officials of municipalities and representatives of statewide organizations of such officials prior to the preparation, adoption, or change of such rules.

Effective Date: 08-12-1982



Section 122.07 - Office of TourismOhio.

(A) There is hereby created within the development services agency an office to be known as the office of TourismOhio. The office shall be under the supervision of a director who shall be of equivalent rank of deputy director of the agency and shall serve at the pleasure of the director of development services.

(B) The office shall do both of the following:

(1) Promote the state as a travel destination and provide related services or otherwise carry out the promotional functions or duties of the agency, as necessary;

(2) Perform an annual return-on-investment study analyzing the office's success in promoting Ohio tourism. A report containing the findings of the study shall be submitted to the governor, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate. The report shall also be made available to the public.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.



Section 122.071 - TourismOhio advisory board.

(A) The TourismOhio advisory board is hereby established to advise the director of development services and the director of the office of TourismOhio on strategies for promoting tourism in this state. The board shall consist of the chief investment officer of the nonprofit corporation formed under section 187.01 of the Revised Code, the director of the office of TourismOhio, and nine members to be appointed by the governor as provided in division (B) of this section. All members of the board, except the director of the office of TourismOhio, shall be voting members.

(B)

(1) The governor shall, within sixty days after the effective date of this section, appoint to the TourismOhio advisory board one individual who is a representative of convention and visitors' bureaus, one individual who is a representative of the lodging industry, one individual who is a representative of the restaurant industry, one individual who is a representative of attractions, one individual who is a representative of special events and festivals, one individual who is a representative of agritourism, and three individuals who are representatives of the tourism industry. Of the initial appointments, two individuals shall serve a term of one year, three individuals shall serve a term of two years, and the remainder shall serve a term of three years. Thereafter, terms of office shall be for three years. Each individual appointed to the board shall be a United States citizen.

(2) For purposes of division (B)(1) of this section, an individual is a "representative of the tourism industry" if the individual possesses five years or more executive-level experience in the attractions, lodging, restaurant, transportation, or retail industry or five years or more executive-level experience with a destination marketing organization.

(C)

(1) Each member of the TourismOhio advisory board shall hold office from the date of the member's appointment until the end of the term for which the member is appointed. Vacancies that occur on the board shall be filled in the manner prescribed for regular appointments to the board. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that predecessor's term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until sixty days have elapsed, whichever occurs first. Any member appointed to the board is eligible for reappointment.

(2) The governor shall designate one member of the board as chairperson.

(3) Members appointed to the board may be reimbursed for actual and necessary expenses incurred in connection with their official duties.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.



Section 122.072 - Tourism fund.

There is hereby created in the state treasury the tourism fund consisting of money credited or transferred to it and grants, gifts, and contributions made directly to it. Money in the fund shall be used to defray costs incurred by the office of TourismOhio in promoting this state as a travel destination.

Renumbered from § 122.071 and amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 2007 HB119 06-30-2007



Section 122.073 - Promoting state of Ohio.

(A) The development services agency may do any of the following:

(1) Disseminate information concerning the industrial, commercial, governmental, educational, cultural, recreational, agricultural, and other advantages and attractions of the state;

(2) Provide technical assistance to public and private agencies in the preparation of promotional programs designed to attract business, industry, and tourists to the state;

(3) Enter into cooperative or contractual agreements, through the director of development services, with any individual, organization, or business to create, administer, or otherwise be involved with Ohio tourism-related promotional programs. Compensation under such agreements shall be determined by the director and may include deferred compensation. This compensation is payable from the tourism fund created in section 122.072 of the Revised Code. Any excess revenue generated under such a cooperative or contractual agreement shall be remitted to the fund to be reinvested in ongoing tourism marketing initiatives as authorized by law.

(B) Records related to tourism market research submitted to or generated by the office of TourismOhio, and any information taken for any purpose from such research, are not public records for the purposes of section 149.43 of the Revised Code. The agency may use, however, such tourism market research in a public report if the director determines that issuing and distributing the report would promote or market the state's travel and tourism industry or otherwise advance the purposes of this section.

Renumbered from § 122.07 and amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-1996



Section 122.075 - Alternative fuel transportation grant program.

(A) As used in this section:

(1) "Alternative fuel" has the same meaning as in section 125.831 of the Revised Code.

(2) "Biodiesel" means a mono-alkyl ester combustible liquid fuel that is derived from vegetable oils or animal fats, or any combination of those reagents, and that meets American society for testing and materials specification D6751-03a for biodiesel fuel (B100) blend stock distillate fuels.

(3) "Diesel fuel" and "gasoline" have the same meanings as in section 5735.01 of the Revised Code.

(4) "Ethanol" has the same meaning as in section 5733.46 of the Revised Code.

(5) "Blended biodiesel" means diesel fuel containing at least twenty per cent biodiesel by volume.

(6) "Blended gasoline" means gasoline containing at least eighty-five per cent ethanol by volume.

(7) "Incremental cost" means either of the following:

(a) The difference in cost between blended gasoline and gasoline containing ten per cent or less ethanol at the time that the blended gasoline is purchased;

(b) The difference in cost between blended biodiesel and diesel fuel containing two per cent or less biodiesel at the time that the blended biodiesel is purchased.

(B) For the purpose of improving the air quality in this state, the director of development shall establish an alternative fuel transportation program under which the director may make grants and loans to businesses, nonprofit organizations, public school systems, or local governments for the purchase and installation of alternative fuel refueling or distribution facilities and terminals, for the purchase and use of alternative fuel, and to pay the costs of educational and promotional materials and activities intended for prospective alternative fuel consumers, fuel marketers, and others in order to increase the availability and use of alternative fuel.

(C) The director, in consultation with the director of agriculture, shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary for the administration of the alternative fuel transportation program. The rules shall establish at least all of the following:

(1) An application form and procedures governing the application process for receiving funds under the program;

(2) A procedure for prioritizing the award of grants and loans under the program. The procedures shall give preference to all of the following:

(a) Publicly accessible refueling facilities;

(b) Entities applying to the program that have secured funding from other sources, including, but not limited to, private or federal incentives;

(c) Entities that have presented compelling evidence of demand in the market in which the facilities or terminals will be located;

(d) Entities that have committed to utilizing purchased or installed facilities or terminals for the greatest number of years;

(e) Entities that will be purchasing or installing facilities or terminals for any type of alternative fuel.

(3) A requirement that the maximum incentive for the purchase and installation of an alternative fuel refueling or distribution facility or terminal be eighty per cent of the cost of the facility or terminal, except that at least twenty per cent of the total net cost of the facility or terminal shall be incurred by the recipient and not compensated for by any other source;

(4) A requirement that the maximum incentive for the purchase of alternative fuel be eighty per cent of the cost of the fuel or, in the case of blended biodiesel or blended gasoline, eighty per cent of the incremental cost of the blended biodiesel or blended gasoline;

(5) Any other criteria, procedures, or guidelines that the director determines are necessary to administer the program, including fees, charges, interest rates, and payment schedules.

(D) An applicant for a grant or loan under this section that sells motor vehicle fuel at retail shall agree that if the applicant receives funding, the applicant will report to the director the gallon or gallon equivalent amounts of alternative fuel the applicant sells at retail in this state for a period of three years after the project is completed.

The director shall enter into a written confidentiality agreement with the applicant regarding the gallon or gallon equivalent amounts sold as described in this division, and upon execution of the agreement this information is not a public record.

(E) There is hereby created in the state treasury the alternative fuel transportation fund. The fund shall consist of money transferred to the fund under division (C) of section 125.836and under division (B)(2) of section 3706.27 of the Revised Code, money that is appropriated to it by the general assembly, and money as may be specified by the general assembly from the advanced energy fund created by section 4928.61 of the Revised Code. Money in the fund shall be used to make grants and loans under the alternative fuel transportation program and by the director in the administration of that program.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005; 07-06-2006; 01-04-2007



Section 122.076 - Energy projects fund.

There is hereby created in the state treasury the energy projects fund consisting of nonfederal revenue that is remitted to the director of development for the purpose of energy projects. Money in the fund shall be used by the department of development for energy projects and to pay the costs incurred in administering the energy projects.

Effective Date: 2007 HB119 06-30-2007



Section 122.077 - Energy star rebate program.

For the purpose of promoting the use of energy efficient products to reduce greenhouse gas emissions in this state, the director of development shall establish an energy star rebate program under which the director may provide rebates to consumers for household devices carrying the energy star label indicating that the device meets the energy efficiency criteria of the energy star program established by the United States department of energy and the United States environmental protection agency. The director shall adopt rules under Chapter 119. of the Revised Code that are necessary for successful and efficient administration of the energy star rebate program and shall specify in the rules that grant availability is limited to federal stimulus funds or any other funds specifically appropriated for such a program.

Added by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.



Section 122.08 - Office of small business - powers and duties.

(A) There is hereby created within the department of development an office to be known as the office of small business. The office shall be under the supervision of a manager appointed by the director of development.

(B) The office shall do all of the following:

(1) Act as liaison between the small business community and state governmental agencies;

(2) Furnish information and technical assistance to persons and small businesses concerning the establishment and maintenance of a small business, and concerning state laws and rules relevant to the operation of a small business. In conjunction with these duties, the office shall keep a record of all proposed and currently effective state agency rules affecting small businesses, and may testify before the joint committee on agency rule review concerning any proposed rule affecting small businesses.

(3) Prepare and publish the small business register under section 122.081 of the Revised Code;

(4) Receive complaints from small businesses concerning governmental activity, compile and analyze those complaints, and periodically make recommendations to the governor and the general assembly on changes in state laws or agency rules needed to eliminate burdensome and unproductive governmental regulation to improve the economic climate within which small businesses operate;

(5) Receive complaints or questions from small businesses and direct those businesses to the appropriate governmental agency. If, within a reasonable period of time, a complaint is not satisfactorily resolved or a question is not satisfactorily answered, the office shall, on behalf of the small business, make every effort to secure a satisfactory result. For this purpose, the office may consult with any state governmental agency and may make any suggestion or request that seems appropriate.

(6) Utilize, to the maximum extent possible, the printed and electronic media to disseminate information of current concern and interest to the small business community and to make known to small businesses the services available through the office. The office shall publish such books, pamphlets, and other printed materials, and shall participate in such trade association meetings, conventions, fairs, and other meetings involving the small business community, as the manager considers appropriate.

(7) Prepare for inclusion in the department of development's annual report to the governor and general assembly, a description of the activities of the office and a report of the number of rules affecting small businesses that were recorded by the office during the preceding calendar year;

(8) Operate the Ohio first-stop business connection to assist individuals in identifying and preparing applications for business licenses, permits, and certificates and to serve as the central public distributor for all forms, applications, and other information related to business licensing. Each state agency, board, and commission shall cooperate in providing assistance, information, and materials to enable the connection to perform its duties under this division.

(C) The office may, upon the request of a state agency, assist the agency with the preparation of any rule that will affect small businesses.

(D) The director of development shall assign employees and furnish equipment and supplies to the office as the director considers necessary for the proper performance of the duties assigned to the office.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 09-26-2003



Section 122.081 - Small business register.

(A) The office of small business in the department of development shall prepare and publish a "small business register" or contract with any person as provided in this section to prepare and publish the register. The small business register shall contain the following information regarding each proposed rule recorded by the office of small business :

(1) The title and administrative code rule number of the proposed rule;

(2) A brief summary of the proposed rule;

(3) The date on which the proposed rule was recorded by the office of small business ; and

(4) The name, address, and telephone number of an individual or office within the agency that proposed the rule who can provide information about the proposed rule.

(B) The small business register shall be published on a weekly basis. The information required under division (A) of this section shall be published in the register no later than two weeks after the proposed rule to which the information relates is recorded by the office of small business . The office of small business shall furnish the small business register, on a single copy or subscription basis, to any person who requests it and pays a single copy price or subscription rate fixed by the office. The office shall furnish the chairpersons of the standing committees of the senate and house of representatives having jurisdiction over small businesses with free subscriptions to the small business register.

(C) Upon the request of the office of small business, the director of administrative services shall, in accordance with the competitive selection procedure of Chapter 125. of the Revised Code, let a contract for the compilation, printing, and distribution of the small business register.

(D) The office of small business shall adopt, and may amend or rescind, in accordance with Chapter 119. of the Revised Code, such rules as are necessary to enable it to properly carry out this section.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 07-01-1993



Section 122.082 - Low-interest loans to small businesses.

The department of development shall provide for low-interest loans to small businesses, as defined by rules adopted pursuant to the "Small Business Act," 72 Stat. 384 (1972), 15 U.S.C. 632, as amended, that are engaged in the export of goods produced in this state. In carrying out the purposes of this section, the department shall develop operating procedures that are essentially the same as those of the United States export-import bank.

Effective Date: 02-24-1983



Section 122.083 - Shovel ready sites program - fund.

(A) The director of development shall administer a shovel ready sites program to provide grants for projects to port authorities and development entities approved by the director. Grants may be used to pay the costs of any or all of the following:

(1) Acquisition of property, including options;

(2) Preparation of sites, including brownfield clean-up activities;

(3) Construction of road, water, telecommunication, and utility infrastructure;

(4) Payment of professional fees the amount of which shall not exceed twenty per cent of the grant amount for a project.

(B) The director shall adopt rules in accordance with Chapter 119. of the Revised Code that establish procedures and requirements necessary for the administration of the program, including a requirement that a recipient of a grant enter into an agreement with the director governing the use of the grant.

(C) There is hereby created in the state treasury the shovel ready sites fund consisting of money appropriated to it. Money in the fund shall be used solely for the purposes of this section.

Effective Date: 06-30-2005



Section 122.084 - [Repealed].

Effective Date: 03-17-1994



Section 122.085 - Job ready site program - definitions.

As used in sections 122.085 to 122.0820 of the Revised Code:

(A)

(1) "Allowable costs" includes costs related to the following:

(a) Acquisition of land and buildings;

(b) Building construction;

(c) Making improvements to land and buildings, including the following:

(i) Expanding, reconstructing, rehabilitating, remodeling, renovating, enlarging, modernizing, equipping, and furnishing buildings and structures, including leasehold improvements;

(ii) Site preparation, including wetland mitigation.

(d) Planning or determining feasibility or practicability;

(e) Indemnity or surety bonds and premiums on insurance;

(f) Remediation, in compliance with state and federal environmental protection laws, of environmentally contaminated property on which hazardous substances exist under conditions that have caused or would likely cause the property to be identified as contaminated by the Ohio environmental protection agency or the United States environmental protection agency;

(g) Infrastructure improvements, including the following:

(i) Demolition of buildings and other structures;

(ii) Installation or relocation of water, storm water and sanitary sewer lines, water and waste water treatment facilities, pump stations, and water storage mechanisms and other similar equipment or facilities;

(iii) Construction of roads, bridges, traffic control devices, and parking lots and facilities;

(iv) Construction of utility infrastructure such as natural gas, electric, and telecommunications, including broadband and hookups;

(v) Water and railway access improvements;

(vi) Costs of professional services.

(2) "Allowable costs" do not include administrative costs assessed by or fees paid to the recipient of a grant.

(B) "District public works integrating committees" means those committees established under section 164.04 of the Revised Code.

(C) "Eligible applicant" includes any political subdivision or non-profit economic development organization, and, with prior approval of the director of development, private, for-profit entities. "Eligible applicant" does not include public or private institutions of higher education.

(D) "Eligible project" includes projects that, upon completion, will be sites and facilities primarily intended for commercial, industrial, or manufacturing use. "Eligible projects" do not include sites and facilities intended primarily for residential, retail, or government use.

(E) "Professional services" includes legal, environmental, archeological, engineering, architectural, surveying, design, or other similar services performed in conjunction with an eligible project. "Professional services" also includes designs, plans, specifications, surveys, estimates of costs, and other work products.

Effective Date: 01-04-2006



Section 122.086 - Job ready site program.

(A) There is hereby created the job ready site program to provide grants to pay for allowable costs of eligible applicants for eligible projects. The program shall be administered by the department of development. All grants shall be awarded through one of the following two processes:

(1) The annual competitive process under sections 122.087 to 122.0811, 122.0814, and 122.0815 of the Revised Code;

(2) The discretionary process under sections 122.0812 to 122.0815 of the Revised Code.

(B) The annual competitive process shall be administered by the department of development pursuant to rules adopted by the director of development under Chapter 119. of the Revised Code. The rules shall not establish criteria that have the effect of excluding applications for grants from any county of the state.

(C) The discretionary process shall be administered by the department of development pursuant to guidelines established by the director of development.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.087 - Annual competitive process for grants under program.

The director of development shall establish an annual competitive process for making grants described in section 122.086 of the Revised Code in accordance with rules adopted under that section. At least two-thirds of the amounts that may be distributed as grants each year under the job ready site program shall be distributed under the annual competitive process.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.088 - Annual competitive process grant application.

In order to be considered for a grant under the annual competitive process, an eligible applicant shall fill out an application provided by the department of development and shall file it with the district public works integrating committee with jurisdiction over the area in which the eligible project is located.

Effective Date: 01-04-2006



Section 122.089 - Grant application contents.

An eligible applicant shall provide all of the following on the annual competitive process application:

(A) Contact information for the eligible applicant;

(B) A legal description of the property for which the grant is requested;

(C) A summary of the proposed eligible project that includes all of the following:

(1) A general description of the eligible project, including individuals, organizations, or other entities that will play a critical role in the implementation of the project;

(2) An explanation of the need for the eligible project, and the predicted economic impact;

(3) An explanation of the need for a grant from the job ready site program;

(4) The commitments required pursuant to division (A)(3) of section 122.0815 of the Revised Code.

(D) A detailed summary of costs for the eligible project, including supporting documents for cost estimates;

(E) Sources of funding for the eligible project, including documentation verifying the status of those funds;

(F) Summary results of preliminary engineering studies and environmental reviews, if any have been conducted;

(G) A comprehensive marketing plan detailing how the eligible project will be marketed upon completion, if appropriate;

(H) Copies of resolutions or ordinances related to the eligible project, including resolutions or ordinances adopted by the political subdivision with jurisdiction over the geographic area in which the eligible project is located;

(I) Any other information the director of development requests on the application form.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.0810 - Grant application evaluation - prioritization - notice of deficiencies.

(A) Each application for a grant pursuant to the annual competitive process received by a district public works integrating committee shall be evaluated by the executive committee of the district committee. In conducting the evaluation, the executive committee shall determine whether the application for the proposed eligible project is complete and whether the project meets the requirements of section 122.0815 of the Revised Code. If the application is complete and the eligible project meets the requirements of section 122.0815 of the Revised Code, the executive committee shall prioritize the eligible project pursuant to section 122.0816 of the Revised Code and pursuant to local priorities, as those priorities are determined by the executive committee, with all other eligible projects with complete applications that meet the requirements of section 122.0815 of the Revised Code. If the application is incomplete or the project does not meet the requirements of section 122.0815 of the Revised Code, the executive committee shall notify the applicant of the deficiencies and the period of time the applicant has to correct the deficiencies and submit the corrections to the executive committee. Failure to correct deficiencies within the time designated by the executive committee shall disqualify the project from consideration for a grant during the annual competitive process for that year.

The executive committee, by the affirmative vote of a majority of all its members, shall select up to three eligible projects from the projects it has prioritized each year pursuant to the annual competitive process. The executive committee shall forward the applications and any accompanying information for each of the selected eligible projects to the department of development in the time and manner required by the rules governing the annual competitive process for the job ready site program.

(B) For a district public works integrating committee that does not have an executive committee, the full committee shall perform the functions assigned to the executive committee under section 122.0816 of the Revised Code and division (A) of this section.

(C) An executive committee, or a district committee that does not have an executive committee, may appoint a working group of committee members and staff to perform the functions of those committees as provided in this section.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.0811 - Completeness of application and eligibility of project.

The department of development shall evaluate each eligible project selected pursuant to section 122.0810 of the Revised Code to determine whether the application for the proposed eligible project is complete and whether it meets the requirements of section 122.0815 of the Revised Code. If the application is complete and the project meets the requirements of section 122.0815 of the Revised Code, the department shall notify the eligible applicant that the application is complete and shall prioritize the eligible project pursuant to section 122.0816 of the Revised Code with all other eligible projects with complete applications that meet the requirements. If the application is incomplete or the project does not meet the requirements of section 122.0815 of the Revised Code, the department shall notify the applicant of the deficiencies and the period of time the applicant has to correct the deficiencies and submit the corrections to the department. Failure to correct deficiencies within the time designated by the department shall disqualify the project from consideration for a grant during the annual competitive process for that year.

The director, on completion of the evaluations and prioritization, shall make a recommendation to the controlling board asking for approval to make grants for the eligible projects selected by the director. The director shall take into consideration the geographic diversity of awards when making the selection of eligible projects to receive grants.

Effective Date: 01-04-2006



Section 122.0812 - Discretionary grants outside annual competitive process.

The director of development shall establish a discretionary process that permits the director to make grants described in section 122.086 of the Revised Code in situations that include those in which the timing of a proposed eligible project is such that the annual competitive process is not suitable. The director, as part of the guidelines established for the discretionary process for the job ready site program, shall establish all the procedures and requirements governing application for the discretionary grants.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.0813 - Evaluation of discretionary grant application.

On receipt of an application for a discretionary grant for an eligible project, the director of development shall evaluate it to determine whether the application for the proposed eligible project is complete and whether the eligible project meets the requirements of section 122.0815 of the Revised Code. If the application is complete and the project meets the requirements of section 122.0815 of the Revised Code, the director shall make a recommendation to the controlling board asking for approval to make the discretionary grant for the eligible project. If the application is incomplete or the project does not meet the requirements of section 122.0815 of the Revised Code, the department shall notify the applicant of the deficiencies and work with the applicant to correct the deficiencies. If the deficiencies are corrected, the director shall make a recommendation to the controlling board asking for approval to make the discretionary grant for the eligible project.

Effective Date: 01-04-2006



Section 122.0814 - Approval of grant - agreement with applicant.

If the controlling board approves a grant for an eligible project pursuant to the annual competitive process or the discretionary process, the director of development shall enter into an agreement with the eligible applicant to provide the grant for the project. The agreement shall be executed prior to the payment or disbursement of any funds under the grant and shall contain the following provisions:

(A) A designation of a single officer or employee of the eligible applicant who will serve as the manager of the eligible project;

(B) A detailed description of the scope of the work required under the eligible project, including anticipated sources and uses of funds;

(C) A designation of the percentage of the estimated total cost of the project for which the grant will provide funding, which shall not exceed seventy-five per cent of the cost;

(D) Provisions for the recovery by the department of development of grant funds for failure to meet the terms of the agreement;

(E) A requirement that annual reports be made by the eligible applicant on the progress of the eligible project and any other information about the status of the project as required by the guidelines and rules established for the job ready site program;

(F) Any other provisions the director determines necessary.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.0815 - Project requirements for consideration for grant.

(A) A project shall meet the following requirements in order to be considered for a grant under the annual competitive process:

(1) The application for the grant is made by an eligible applicant.

(2) The project for which the application is made is an eligible project.

(3) The eligible applicant commits to all the following:

(a) To use the grant to pay only allowable costs for the eligible project;

(b) Not to use the grant to fund more than seventy-five per cent of the total cost of the eligible project;

(c) Not to use more than ten per cent of the grant amount to pay the costs of professional services under the eligible project.

(4) The grant amount requested does not exceed five million dollars.

(5) The eligible applicant and the eligible project comply with any other criteria the director of development determines is necessary.

(B) A project shall meet the requirements described in divisions (A)(1) to (4) of this section in order to be considered for a grant under the discretionary process.

Effective Date: 01-04-2006



Section 122.0816 - Project priority under annual competitive process.

The department of development and the executive committees of district public works integrating committees shall apply the following factors to eligible projects under the annual competitive process to determine a priority order for the eligible projects subject to that process:

(A) The potential economic impact of the eligible project;

(B) The potential impact of the eligible project on economic distress;

(C) The amount of local, federal, and private funding available for the eligible project;

(D) The demonstrated need for the eligible project;

(E) The strength of the eligible project's marketing plan, if appropriate;

(F) The level of financial need;

(G) Any other factor the director of development determines should be considered.

Effective Date: 01-04-2006



Section 122.0817 - Annual program report by director.

In accordance with the guidelines established to govern the discretionary process and the rules adopted to govern the annual competitive process for the job ready site program, the director of development shall publish an annual report that includes the following:

(A) Details on each grant awarded pursuant to the program;

(B) The status of projects funded in previous years;

(C) The amount of grants awarded for projects in economically distressed areas and, to the extent possible, the impact of those grants in those areas.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.0818 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 01-04-2006 )



Section 122.0819 - Allowance of recovery of committee costs.

The rules adopted to govern the annual competitive process for the job ready site program may provide for recovery of the costs, or a portion thereof, incurred by district public works integrating committees and executive committees in conducting their duties under the program.

Effective Date: 01-04-2006; 2007 SB24 09-29-2007



Section 122.0820 - Job site ready development fund.

The job ready site development fund is hereby created in the state treasury. The fund shall consist of the net proceeds of obligations issued and sold by the issuing authority pursuant to sections 151.01 and 151.11 of the Revised Code. Investment earnings of the fund shall be credited to the fund. Moneys in the fund shall be used to make grants for eligible projects pursuant to sections 122.085 to 122.0820 of the Revised Code and associated administrative expenses.

Effective Date: 01-04-2006



Section 122.09 - [Repealed].

Effective Date: 12-30-2004



Section 122.10 - Cooperation and coordination with other state departments and agencies.

Each department, bureau, institution, agency, commission, or office of the state government, shall, upon request, furnish to the department of development any information it has available.

The department of development shall cooperate with each department, bureau, institution, agency, commission, or office of the state government and shall furnish any information it has available to such departments, bureaus, institutions, agencies, commissions, or office upon their request.

The department shall coordinate its services and activities with those of state departments, bureaus, agencies, commissions, and offices to the fullest extent possible in order to avoid duplication.

Effective Date: 08-12-1982



Section 122.11 - Classified and unclassified employees.

The director of development may employ and fix the compensation of technical and professional personnel, who shall be in the unclassified civil service, and may employ other personnel, who shall be in the classified civil service, as necessary to carry out the provisions of sections 122.011 to 122.11, 122.17, and 122.18 of the Revised Code.

Effective Date: 09-26-1996



Section 122.12 - Definitions.

As used in this section and in section 122.121 of the Revised Code:

(A) "Endorsing county" means a county that contains a site selected by a site selection organization for one or more games.

(B) "Endorsing municipality" means a municipal corporation that contains a site selected by a site selection organization for one or more games.

(C) "Game support contract" means a joinder undertaking, joinder agreement, or similar contract executed by an endorsing municipality or endorsing county and a site selection organization.

(D) "Game" means a national or international competition of football, auto racing, rugby, cricket, horse racing, mixed martial arts, or any sport that is governed by an international federation and included in at least one of the following:

(1) Olympic games;

(2) Pan American games;

(3) Commonwealth games.

(E) "Joinder agreement" means an agreement entered into by a local organizing committee, endorsing municipality, or endorsing county, or more than one endorsing municipality or county acting collectively and a site selection organization setting out representations and assurances by each endorsing municipality or endorsing county in connection with the selection of a site in this state for the location of a game.

(F) "Joinder undertaking" means an agreement entered into by a local organizing committee, endorsing municipality, or endorsing county, or more than one endorsing municipality or county acting collectively and a site selection organization that each endorsing municipality or endorsing county will execute a joinder agreement in the event that the site selection organization selects a site in this state for a game.

(G) "Local organizing committee" means a nonprofit corporation or its successor in interest that:

(1) Has been authorized by an endorsing municipality, endorsing county, or more than one endorsing municipality or county acting collectively to pursue an application and bid on the applicant's behalf to a site selection organization for selection as the site of one or more games; or

(2) With the authorization of an endorsing municipality, endorsing county, or more than one endorsing municipality or county acting collectively, has executed an agreement with a site selection organization regarding a bid to host one or more games.

(H) "Site selection organization" means the national or international governing body of a sport that is recognized as such by the endorsing municipality, endorsing county, or local organizing committee.

Amended by 129th General AssemblyFile No.177,HB 347, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 122.121 - Site selection for major sporting event.

(A) If a local organizing committee, endorsing municipality, or endorsing county enters into a joinder undertaking with a site selection organization, the local organizing committee, endorsing municipality, or endorsing county may apply to the director of development, on a form and in the manner prescribed by the director, for a grant based on the projected incremental increase in the receipts from the tax imposed under section 5739.02 of the Revised Code within the market area designated under division (C) of this section, for the two-week period that ends at the end of the day after the date on which a game will be held, that is directly attributable, as determined by the director, to the preparation for and presentation of the game. The director shall determine the projected incremental increase in the tax imposed under section 5739.02 of the Revised Code by using a formula approved by the destination marketing association international for event impact or another formula of similar purpose approved by the director. The local organizing committee, endorsing municipality, or endorsing county is eligible to receive a grant under this section only if the projected incremental increase in receipts from the tax imposed under section 5739.02 of the Revised Code, as determined by the director, exceeds two hundred fifty thousand dollars. The amount of the grant shall be not less than fifty per cent of the projected incremental increase in receipts, as determined by the director, but shall not exceed five hundred thousand dollars. The director shall not issue grants with a total value of more than one million dollars in any fiscal year, and shall not issue any grant before July 1, 2013.

(B) If the director of development approves an application for a local organizing committee, endorsing municipality, or endorsing county and that local organizing committee, endorsing municipality, or endorsing county enters into a joinder agreement with a site selection organization, the local organizing committee, endorsing municipality, or endorsing county shall file a copy of the joinder agreement with the director of development, who immediately shall notify the director of budget and management of the filing. Within thirty days after receiving the notice, the director of budget and management shall establish a schedule to disburse from the general revenue fund to such local organizing committee, endorsing municipality, or endorsing county payments that total the amount certified by the director of development under division (A) of this section, but in no event shall the total amount disbursed exceed five hundred thousand dollars, and no disbursement shall be made before July 1, 2013. The payments shall be used exclusively by the local organizing committee, endorsing municipality, or endorsing county to fulfill a portion of its obligations to a site selection organization under game support contracts, which obligations may include the payment of costs relating to the preparations necessary for the conduct of the game, including acquiring, renovating, or constructing facilities; to pay the costs of conducting the game; and to assist the local organizing committee, endorsing municipality, or endorsing county in providing assurances required by a site selection organization sponsoring one or more games.

(C) For the purposes of division (A) of this section, the director of development, in consultation with the tax commissioner, shall designate the market area for a game . The market area shall consist of the combined statistical area, as defined by the United States office of management and budget, in which an endorsing municipality or endorsing county is located.

(D) A local organizing committee, endorsing municipality, or endorsing county shall provide information required by the director of development and tax commissioner to enable the director and commissioner to fulfill their duties under this section, including annual audited statements of any financial records required by a site selection organization and data obtained by the local organizing committee, endorsing municipality, or endorsing county relating to attendance at a game and to the economic impact of the game. A local organizing committee, an endorsing municipality, or an endorsing county shall provide an annual audited financial statement if so required by the director and commissioner, not later than the end of the fourth month after the date the period covered by the financial statement ends.

(E) Within thirty days after the game, the local organizing committee, endorsing municipality, or endorsing county shall report to the director of development about the economic impact of the game. The report shall be in the form and substance required by the director, including, but not limited to, a final income statement for the event showing total revenue and expenditures and revenue and expenditures in the market area for the game, and ticket sales for the game and any related activities for which admission was charged. The director of development shall determine, based on the reported information and the exercise of reasonable judgment, the incremental increase in receipts from the tax imposed under section 5739.02 of the Revised Code directly attributable to the game. If the actual incremental increase in such receipts is less than the projected incremental increase in receipts, the director may require the local organizing committee, endorsing municipality, or endorsing county to refund to the state all or a portion of the grant.

(F) No disbursement may be made under this section if the director of development determines that it would be used for the purpose of soliciting the relocation of a professional sports franchise located in this state.

(G) This section may not be construed as creating or requiring a state guarantee of obligations imposed on an endorsing municipality or endorsing county under a game support contract or any other agreement relating to hosting one or more games in this state.

Amended by 129th General AssemblyFile No.177,HB 347, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995



Section 122.13 - Definitions.

As used in sections 122.13 to 122.136 of the Revised Code:

(A) "Closing" means the permanent cessation of operations at an establishment that employs at least twenty-five persons.

(B) "Employee-owned corporation" means a business operation that is controlled by a board of directors that is selected by the shareholders on a basis of one vote per shareholder and in which the management rights are represented by voting stock that is owned only by employees of the operation, a nonprofit community development corporation, or an employee-owned stock ownership plan any portion of which is owned by not less than twenty per cent of those employees. An "employee-owned corporation" also includes a business operation in which not less than fifty per cent of each class of voting security is owned by an employee stock ownership trust established under an employee stock ownership plan as defined in 26 U.S.C.A. 4975(e)(7), if the employee stock ownership plan requires pass-through of voting rights on voting securities as the securities are allocated to individual participating employee accounts.

(C) "Establishment" means any factory, plant, office, or other facility, but does not include a construction site or other workplace that was intended to be a temporary workplace.

(D) "Relocation" means removal of all or substantially all of the industrial or commercial operations in an establishment to a new location, within or outside of the state, that is one hundred or more miles from the location of the original establishment.

Effective Date: 2003 SB186 12-31-2004; 2004 HB427 06-09-2004



Section 122.131 - Employee ownership assistance program.

There is hereby created the employee ownership assistance program to be administered by the director of development. The director may employ any professional and technical personnel and other employees that are necessary to comply with sections 122.13 to 122.136 of the Revised Code. The director shall assist an individual or group of individuals, who seek assistance in the establishment of an employee-owned corporation. The director shall inform local government, business organizations, labor organizations, and others in the state of the availability of the program and its services established pursuant to sections 122.13 to 122.136 of the Revised Code.

Effective Date: 2003 SB186 12-31-2004; 2004 HB427 06-09-2004



Section 122.132 - Duties of director of development.

The director of development shall do all of the following:

(A) Develop, collect, and disseminate information useful to individuals and organizations throughout the state in undertaking or promoting the establishment and successful operation of employee-owned corporations;

(B) Assist in the evaluation of the feasibility and economic vitality of employee-owned corporation proposals received in the employee ownership assistance program;

(C) Provide technical assistance and counseling services to individuals who seek to form an employee-owned corporation;

(D) Provide assistance and counseling in the operation of an employee-owned corporation;

(E) Assist individuals in obtaining financing for the purchase and operation of an employee-owned corporation;

(F) Promote and coordinate the efforts of local, state, federal, or private organizations to assist in the formation or operation of employee-owned corporations;

(G) Recommend appropriate legislative or executive actions to enhance opportunities for employee-owned corporations in this state;

(H) Prescribe all forms for assistance requests and publish materials describing the employee ownership assistance program's services;

(I) Adopt rules under Chapter 119. of the Revised Code for the conduct of the employee ownership assistance program.

Effective Date: 2003 SB186 12-31-2004; 2004 HB427 06-09-2004



Section 122.133 - Boards to assist employee ownership assistance program.

The director of development shall publicize the availability of the employee ownership assistance program and its services to local governments and to business and labor organizations and shall coordinate with local governments, business and labor organizations, and other state agencies in obtaining information relating to the possible relocation of operations or closing of a business establishment.

Effective Date: 01-04-2001; 2003 SB186 12-31-2004; 2004 HB427 06-09-2004; 2004 HB516 12-20-2004



Section 122.134 - Feasibility study.

If the director of development becomes aware that a business establishment is closing or relocating operations, the director, pursuant to a request received under section 122.135 of the Revised Code, may conduct an initial study of the feasibility of the employees of the business establishment establishing an employee-owned corporation to continue the operations of the business establishment, or to operate another business, and may hold an informational meeting of representatives of the local community, the business establishment, representatives of any employee organization, and affected employees to explain the services available from the department of development relative to the formation of an employee-owned corporation.

Effective Date: 2003 SB186 12-31-2004; 2004 HB427 06-09-2004



Section 122.135 - Assistance in studying feasibility of employee-owned corporation.

Any individual, group of individuals, employees, organization of employees, or local community affected by any closing or relocation of a business establishment's operations or the proposed closing or relocation of a business establishment's operations may request, in a manner prescribed by the director of development, assistance in efforts to study the feasibility of the establishment of an employee-owned corporation and any other assistance the director may provide pursuant to sections 122.13 to 122.136 of the Revised Code.

Effective Date: 2003 SB186 12-31-2004; 2004 HB427 06-09-2004



Section 122.136 - Annual report.

The director of development shall prepare and submit a report to the governor and the general assembly annually on or before the first day of February of the services and activities of the employee ownership assistance program for the preceding calendar year. The director shall include in the report information regarding the number, names, and locations of business establishments that have been or likely will be assisted as employee-owned corporations; recommendations on how to better operate the program; information regarding the effectiveness of the program in maintaining and improving employment in the state; and the number of individuals affected by the activities of the program.

Effective Date: 2003 SB186 12-31-2004; 2004 HB427 06-09-2004



Section 122.14 - Roadwork development fund.

There is hereby created in the state treasury the roadwork development fund. The fund shall consist of the investment earnings of the security deposit fund created by section 4509.27 of the Revised Code and revenue transferred to it by the director of budget and management from the highway operating fund created in section 5735.291 of the Revised Code . The fund shall be used by the department of development in accordance with Section 5a of Article XII, Ohio Constitution, to make road improvements associated with retaining or attracting business for this state. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-30-1995; 03-29-2005



Section 122.15 - Small, Ohio-based research and development and technology transfer company definitions.

As used in sections 122.15 to 122.154 of the Revised Code:

(A) "Edison center" means a cooperative research and development facility that receives funding through the Thomas Alva Edison grant program under division (C) of section 122.33 of the Revised Code.

(B) "Ohio entity" means any corporation, limited liability company, or unincorporated business organization, including a general or limited partnership, that has its principal place of business located in this state and has at least fifty per cent of its gross assets and fifty per cent of its employees located in this state. If a corporation, limited liability company, or unincorporated business organization is a member of an affiliated group, the gross assets and the number of employees of all of the members of that affiliated group, wherever those assets and employees are located, shall be included for the purpose of determining the percentage of the corporation's, company's, or organization's gross assets and employees that are located in this state.

(C) "Qualified trade or business" means any trade or business that primarily involves research and development, technology transfer, bio-technology, information technology, or the application of new technology developed through research and development or acquired through technology transfer. "Qualified trade or business" does not include any of the following:

(1) Any trade or business involving the performance of services in the field of law, engineering, architecture, accounting, actuarial science, performing arts, consulting, athletics, financial services, or brokerage services, or any trade or business where the principal asset of the trade or business is the reputation or skill of one or more of its employees;

(2) Any banking, insurance, financing, leasing, rental, investing, or similar business;

(3) Any farming business, including the business of raising or harvesting trees;

(4) Any business involving the production or extraction of products of a character with respect to which a deduction is allowable under section 611, 613, or 613A of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 611, 613, or 613A;

(5) Any business of operating a hotel, motel, restaurant, or similar business;

(6) Any trade or business involving a hospital, a private office of a licensed health care professional, a group practice of licensed health care professionals, or a nursing home. As used in division (C)(6) of this section:

(a) "Nursing home" has the same meaning as in section 3721.50 of the Revised Code.

(b) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(D) "Information technology" means the branch of technology devoted to the study and application of data and the processing thereof; the automatic acquisition, storage, manipulation or transformation, management, movement, control, display, switching, interchange, transmission or reception of data, and the development or use of hardware, software, firmware, and procedures associated with this processing. Information technology includes matters concerned with the furtherance of computer science and technology, design, development, installation and implementation of information systems and applications that in turn will be licensed or sold to a specific target market. Information technology does not include the creation of a distribution method for existing products and services.

(E) "Insider" means an individual who owns, controls, or holds power to vote five per cent or more of the outstanding securities of a business. For purposes of determining whether an investor is an insider, the percentage of voting power in the Ohio entity held by a person related to the investor shall be added to the investor's percentage of voting power in the same Ohio entity, if the investor claimed the person related to the investor as a dependent or a spouse on the investor's federal income tax return for the previous tax year.

(F) "Related to" means being the spouse, parent, child, or sibling of an individual.

(G) "Research and development" means designing, creating, or formulating new or enhanced products, equipment, or processes, and conducting scientific or technological inquiry and experimentation in the physical sciences with the goal of increasing scientific knowledge that may reveal the bases for new or enhanced products, equipment, or processes.

(H) "State tax liability" means any tax liability incurred under division (D) of section 5707.03, section 5727.24, 5727.38, or 5747.02, or Chapter 5733. of the Revised Code.

(I) "Technology transfer" means the transfer of technology from one sector of the economy to another, including the transfer of military technology to civilian applications, civilian technology to military applications, or technology from public or private research laboratories to military or civilian applications.

(J) "Affiliated group" means two or more persons related in such a way that one of the persons owns or controls the business operations of another of those persons. In the case of a corporation issuing capital stock, one corporation owns or controls the business operations of another corporation if it owns more than fifty per cent of the other corporation's capital stock with voting rights. In the case of a limited liability company, one person owns or controls the business operations of the company if that person's membership interest, as defined in section 1705.01 of the Revised Code, is greater than fifty per cent of combined membership interest of all persons owning such interests in the company. In the case of an unincorporated business organization, one person owns or controls the business operations of the organization if, under the articles of organization or other instrument governing the affairs of the organization, that person has a beneficial interest in the organization's profits, surpluses, losses, or other distributions greater than fifty per cent of the combined beneficial interests of all persons having such an interest in the organization.

(K) "Money" means United States currency, or a check, draft, or cashier's check for United States currency, payable on demand and drawn on a bank.

(L) "EDGE business enterprise" means an Ohio entity certified by the director of administrative services as a participant in the encouraging diversity, growth, and equity program established by the governor's executive order 2002-17T.

(M) "Distressed area" has the same meaning as in section 122.23 of the Revised Code.

Effective Date: 07-09-2003



Section 122.151 - Applying to Edison center for tax credit for investing in Ohio entity.

(A) An investor who proposes to make an investment of money in an Ohio entity may apply to an Edison center for a tax credit under this section. The Edison center shall prescribe the form of the application and any information that the investor must submit with the application. The investor shall include with the application a fee of two hundred dollars. The center, within three weeks after receiving the application, shall review it, determine whether the investor should be recommended for the tax credit, and send written notice of its initial determination to the industrial technology and enterprise advisory council and to the investor. If the center determines the investor should not be recommended for the tax credit, it shall include in the notice the reasons for the determination. Subject to divisions (C) and (D) of this section, an investor is eligible for a tax credit if all of the following requirements are met:

(1) The investor's investment of money is in an Ohio entity engaged in a qualified trade or business.

(2) The Ohio entity had less than two million five hundred thousand dollars of gross revenue during its most recently completed fiscal year or had a net book value of less than two million five hundred thousand dollars at the end of that fiscal year.

(3) The investment takes the form of the purchase of common or preferred stock, a membership interest, a partnership interest, or any other ownership interest.

(4) The amount of the investment for which the credit is being claimed does not exceed three hundred thousand dollars in the case of an investment in an EDGE business enterprise or in an Ohio entity located in a distressed area, or two hundred fifty thousand dollars in the case of an investment in any other Ohio entity.

(5) The money invested is entirely at risk of loss, where repayment depends upon the success of the business operations of the Ohio entity.

(6) No repayment of principal invested will be made for at least three years from the date the investment is made.

(7) The annual combined amount of any dividend and interest payments to be made to the investor will not exceed ten per cent of the amount of the investment for at least three years from the date the investment is made.

(8) The investor is not an employee with proprietary decision-making authority of the Ohio entity in which the investment of money is proposed, or related to such an individual. The Ohio entity is not an individual related to the investor. For purposes of this division, the industrial technology and enterprise advisory council shall define "an employee with proprietary decision-making authority."

(9) The investor is not an insider.

For the purposes of determining the net book value of an Ohio entity under division (A)(1) or (2) of this section, if the entity is a member of an affiliated group, the combined net book values of all of the members of that affiliated group shall be used.

Nothing in division (A)(6) or (7) of this section limits or disallows the distribution to an investor in a pass-through entity of a portion of the entity's profits equal to the investor's federal, state, and local income tax obligations attributable to the investor's allocable share of the entity's profits. Nothing in division (A)(6) or (7) of this section limits or disallows the sale by an investor of part or all of the investor's interests in an Ohio entity by way of a public offering of shares in the Ohio entity.

(B) A group of two but not more than twenty investors, each of whom proposes to make an investment of money in the same Ohio entity, may submit an application for tax credits under division (A) of this section. The group shall include with the application a fee of eight hundred dollars. The application shall identify each investor in the group and the amount of money each investor proposes to invest in the Ohio entity, and shall name a contact person for the group. The Edison center, within three weeks after receiving the application, shall review it, determine whether each investor of the group should be recommended for a tax credit under the conditions set forth in division (A) of this section, and send written notice of its determination to the industrial technology and enterprise advisory council and to the contact person. The center shall not recommend that a group of investors receive a tax credit unless each investor is eligible under those conditions. The center may disqualify from a group any investor who is not eligible under the conditions and recommend that the remaining group of investors receive the tax credit. If the center determines the group should not be recommended for the tax credit, it shall include in the notice the reasons for the determination.

(C) The industrial technology and enterprise advisory council shall establish from among its members a three-person committee. Within four weeks after the council receives a notice of recommendation from an Edison center, the committee shall review the recommendation and issue a final determination of whether the investor or group is eligible for a tax credit under the conditions set forth in division (A) of this section. The committee may require the investor or group to submit additional information to support the application. The vote of at least two members of the committee is necessary for the issuance of a final determination or any other action of the committee. Upon making the final determination, the committee shall send written notice of approval or disapproval of the tax credit to the investor or group contact person, the director of development, and the Edison center. If the committee disapproves the tax credit, it shall include in the notice the reasons for the disapproval.

(D)

(1) The industrial technology and enterprise advisory council committee shall not approve more than one million five hundred thousand dollars of investments in any one Ohio entity. However, if a proposed investment of money in an Ohio entity has been approved but the investor does not actually make the investment, the committee may reassign the amount of that investment to another investor, as long as the total amount invested in the entity under this section does not exceed one million five hundred thousand dollars.

If the one-million-five-hundred-thousand-dollar limit for an Ohio entity has not yet been reached and an application proposes an investment of money that would exceed the limit for that entity, the committee shall send written notice to the investor, or for a group, the contact person, that the investment cannot be approved as requested. Upon receipt of the notice, the investor or group may amend the application to propose an investment of money that does not exceed the limit.

(2) Not more than forty-five million dollars of tax credits shall be issued under sections 122.15 to 122.154 of the Revised Code.

(E) If an investor makes an approved investment of less than two hundred fifty thousand dollars in any Ohio entity other than an EDGE business enterprise or in an Ohio entity located in a distressed area, the investor may apply for approval of another investment of money in that entity, as long as the total amount invested in that entity by the investor under this section does not exceed two hundred fifty thousand dollars. If an investor makes an approved investment of less than three hundred thousand dollars in an EDGE business enterprise or in an Ohio entity located in a distressed area, the investor may apply for approval of another investment of money in that entity, as long as the total amount invested in that entity by the investor under this section does not exceed three hundred thousand dollars . An investor who receives approval of an investment of money as part of a group may subsequently apply on an individual basis for approval of an additional investment of money in the Ohio entity.

(F) The industrial technology and enterprise advisory council committee shall approve or disapprove tax credit applications under this section in the order in which they are received by the council.

(G) The director of development may disapprove any application recommended by an Edison center and approved by the industrial technology and enterprise advisory council committee, or may disapprove a credit for which a tax credit certificate has been issued under section 122.152 of the Revised Code, if the director determines that the entity in which the applicant proposes to invest or has invested is not an Ohio entity eligible to receive investments that qualify for the credit. If the director disapproves an application, the director shall certify the action to the investor, the Edison center that recommended the application, the industrial technology and enterprise advisory council, and the tax commissioner, together with a written explanation of the reasons for the disapproval. If the director disapproves a tax credit after a tax credit certificate is issued, the investor shall not claim the credit for the taxable year that includes the day the director disapproves the credit, or for any subsequent taxable year.

The director of development, in accordance with section 111.15 of the Revised Code and with the advice of the industrial technology and enterprise advisory council, may adopt, amend, and rescind rules necessary to implement sections 122.15 to 122.154 of the Revised Code.

(H) An Edison center shall use application fees received under this section only for the costs of administering sections 122.15 to 122.154 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-09-2003; 06-05-2006



Section 122.152 - Issuing and use of tax credit certificate.

(A) After receiving notice of approval for an investment of money from the industrial technology and enterprise advisory council committee under section 122.151 of the Revised Code, an investor, within a period of time determined by the committee, may make the investment and apply to the council for a tax credit certificate. If the committee is satisfied the investor has made the investment in the proper form, it shall issue to the investor a tax credit certificate signed by the chairperson of the committee and the director of development indicating that the investor is allowed a tax credit equal to one of the following amounts:

(1) Thirty per cent of the investment if the investment was made in an EDGE business enterprise or in an Ohio entity located in a distressed area;

(2) Twenty-five per cent of the investment if the investment was made in an Ohio entity other than an EDGE business enterprise.

An investor who receives approval of a proposed investment of money through a group application, after making the investment, shall apply for a tax credit certificate on an individual basis.

(B) An investor who is issued a tax credit certificate under this section may claim a nonrefundable credit equal to the amount indicated on the certificate against any state tax liability. The investor shall claim the credit for the taxable year in which the certificate is issued.

(1) If the credit to which a taxpayer otherwise would be entitled under this section for any taxable year is greater than the tax otherwise due under division (D) of section 5707.03 or section 5727.24 or 5727.38 of the Revised Code, the excess shall be allowed as a credit in each of the ensuing fifteen taxable years, but the amount of any excess credit allowed in an ensuing taxable year shall be deducted from the balance carried forward to the next taxable year.

(2) If the credit to which a taxpayer otherwise would be entitled under this section for any taxable year is greater than the tax otherwise due under section 5747.02 or Chapter 5733. of the Revised Code, after allowing for any other credits that precede the credit allowed under this section in the order required under section 5733.98 or 5747.98 of the Revised Code, the excess shall be allowed as a credit in each of the ensuing fifteen taxable years, but the amount of any excess credit allowed in an ensuing taxable year shall be deducted from the balance carried forward to the next taxable year.

(C) Any portion of a credit allowed under this section that is utilized by an investor to reduce the investor's state tax liability shall not be utilized by any other person.

(D) To claim a tax credit allowed under this section, an investor shall attach to the appropriate return a copy of the certificate issued to the investor under this section.

(E) Nothing in this section shall limit or disallow pass-through treatment of a pass-through entity's income, deductions, or credits, or other amounts necessary to compute a state tax liability.

(F) A tax credit certificate issued to an investor under this section may not be transferred by that investor to any other person.

(G)

(1) The director of development shall develop the form of the tax credit certificate and the industrial technology and enterprise advisory council committee shall use that form when issuing a tax credit certificate under this section.

(2) The director of development shall report to the tax commissioner any information requested by the commissioner concerning tax credit certificates issued under this section.

(H) An investment made by an investor or group of investors who enter into a contractual agreement with an Ohio entity to invest money in the Ohio entity is an acceptable investment if all of the following conditions are met:

(1) The investment is made pursuant to a subscription agreement providing that the investor or group of investors is entitled to receive a refund of funds if the investment is not approved by the industrial technology and enterprise advisory council committee.

(2) The investment is placed in escrow until the investment is approved by the industrial technology and enterprise advisory council committee.

(3) The investor or group of investors shows proof of the withdrawal of the funds by the Ohio entity after the investment is approved by the industrial technology and enterprise advisory council committee.

Effective Date: 07-09-2003



Section 122.153 - False information to obtain tax credit.

If the industrial technology and enterprise advisory council committee receives information alleging that an investor that was issued a tax credit certificate presented false information to an Edison center or the committee in connection with obtaining the certificate, it shall send written notice to the investor that if the allegation is found to be true the investor may be penalized as provided in this section. After giving the investor an opportunity to be heard on the allegation, the committee shall determine if the investor presented false information in connection with obtaining a tax credit certificate.

If the committee determines the investor submitted false information, it may revoke any remaining tax credit available to the investor. The committee shall send written notice of the revocation to the investor and the tax commissioner. The tax commissioner may make an assessment against the investor to recapture any amount of tax credit that the investor already has claimed. The time limitations on assessments under the laws of the particular tax against which the investor claimed the credit do not apply to an assessment under this section.

Effective Date: 06-30-1997



Section 122.154 - Determining eligibility of entities.

(A) A business may apply to an Edison center for a determination as to whether the business is an Ohio entity eligible to receive investments of money under section 122.151 of the Revised Code that qualify the investor for a tax credit under section 122.152 of the Revised Code. The business shall include with the application a fee of one hundred fifty dollars and a business plan. The Edison center shall prescribe any other information the business must submit with the application and the form of the application. The center, within three weeks after receiving the application, shall review it, determine whether the business is an Ohio entity eligible to receive investments of money that qualify for the tax credit, and send written notice to the industrial technology and enterprise advisory council and the business of its initial determination. If the center determines that the business is not an Ohio entity eligible to receive investments of money that qualify for the tax credit, it shall include in the notice the reasons for the determination.

Within four weeks after the council receives a notice of recommendation from an Edison center, the industrial technology and enterprise advisory council committee established under section 122.152 of the Revised Code shall review the recommendation and issue a final determination of whether the business is an Ohio entity eligible to receive investments of money under section 122.151 of the Revised Code that qualify an investor for a tax credit under section 122.152 of the Revised Code. The committee may require the business to submit additional information to support the application. The vote of at least two members of the committee is necessary for the issuance of a final determination. On making the final determination, the committee shall send written notice of approval or disapproval to the business, the director of development, and the Edison center. If the committee determines that the business is not an Ohio entity eligible to receive investments of money that qualify for the tax credit, it shall include in the notice the reasons for the determination.

(B) The department of development shall maintain a list of the businesses that have been determined to be Ohio entities eligible to receive investments of money that qualify for the tax credit. The department shall furnish copies of the list to the public upon request.

(C) The department of development may prescribe a schedule under which businesses periodically must submit information to enable the center to maintain the accuracy of the list. At the times required in the schedule, each business on the list shall submit any information the center requires to determine if the business continues to be an Ohio entity eligible to receive investments of money that qualify for the tax credit.

(D) An Edison center shall use fees received under this section only for the costs of administering sections 122.15 to 122.154 of the Revised Code.

(E) The Edison centers and the industrial technology and enterprise advisory council and its committee do not assume any responsibility for the accuracy or truthfulness of information furnished by an Ohio entity or its agents.

An investor in an Ohio entity is solely responsible for due diligence in verifying information submitted by an Ohio entity. An Edison center is not liable for any action resulting from its provision of such information to investors in accordance with sections 122.15 to 122.154 of the Revised Code.

Effective Date: 07-09-2003



Section 122.16 - Economic redevelopment of distressed area.

(A) As used in this section:

(1) "Distressed area" means either a municipal corporation that has a population of at least fifty thousand or a county, that meets two of the following criteria:

(a) Its average rate of unemployment, during the most recent five-year period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the United States for the same period.

(b) It has a per capita income equal to or below eighty per cent of the median county per capita income of the United States as determined by the most recently available figures from the United States census bureau.

(c)

(i) In the case of a municipal corporation, at least twenty per cent of the residents have a total income for the most recent census year that is below the official poverty line.

(ii) In the case of a county, in intercensal years, the county has a ratio of transfer payment income to total county income equal to or greater than twenty-five per cent.

(2) "Eligible area" means a distressed area, a labor surplus area, an inner city area, or a situational distress area.

(3) "Eligible costs associated with a voluntary action" means costs incurred during the qualifying period in performing a remedy or remedial activities, as defined in section 3746.01 of the Revised Code, and any costs incurred during the qualifying period in performing both a phase I and phase II property assessment, as defined in the rules adopted under section 3746.04 of the Revised Code, provided that the performance of the phase I and phase II property assessment resulted in the implementation of the remedy or remedial activities.

(4) "Inner city area" means, in a municipal corporation that has a population of at least one hundred thousand and does not meet the criteria of a labor surplus area or a distressed area, targeted investment areas established by the municipal corporation within its boundaries that are comprised of the most recent census block tracts that individually have at least twenty per cent of their population at or below the state poverty level or other census block tracts contiguous to such census block tracts.

(5) "Labor surplus area" means an area designated as a labor surplus area by the United States department of labor.

(6) "Official poverty line" has the same meaning as in division (A) of section 3923.51 of the Revised Code.

(7) "Partner" includes a member of a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state if the limited liability company is not treated as a corporation for purposes of Chapter 5733. of the Revised Code and is not classified as an association taxable as a corporation for federal income tax purposes.

(8) "Partnership" includes a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state if the limited liability company is not treated as a corporation for purposes of Chapter 5733. of the Revised Code and is not classified as an association taxable as a corporation for federal income tax purposes.

(9) "Qualifying period" means the period that begins July 1, 1996, and ends June 30, 1999.

(10) "S corporation" means a corporation that has made an election under subchapter S of chapter one of subtitle A of the Internal Revenue Code for its taxable year under the Internal Revenue Code;

(11) "Situational distress area" means a county or a municipal corporation that has experienced or is experiencing a closing or downsizing of a major employer that will adversely affect the economy of the county or municipal corporation. In order for a county or municipal corporation to be designated as a situational distress area, the governing body of the county or municipal corporation shall submit a petition to the director of development in the form prescribed by the director. A county or municipal corporation may be designated as a situational distress area for a period not exceeding thirty-six months.

The petition shall include written documentation that demonstrates all of the following:

(a) The number of jobs lost by the closing or downsizing;

(b) The impact that the job loss has on the unemployment rate of the county or municipal corporation as measured by the director of job and family services;

(c) The annual payroll associated with the job loss;

(d) The amount of state and local taxes associated with the job loss;

(e) The impact that the closing or downsizing has on the suppliers located in the county or municipal corporation.

(12) "Voluntary action" has the same meaning as in section 3746.01 of the Revised Code.

(13) "Taxpayer" means a corporation subject to the tax imposed by section 5733.06 of the Revised Code or any person subject to the tax imposed by section 5747.02 of the Revised Code.

(14) "Governing body" means the board of county commissioners of a county, the board of township trustees of a township, or the legislative authority of a municipal corporation.

(15) "Eligible site" means property for which a covenant not to sue has been issued under section 3746.12 of the Revised Code.

(B)

(1) A taxpayer, partnership, or S corporation that has been issued, under section 3746.12 of the Revised Code, a covenant not to sue for a site by the director of environmental protection during the qualifying period may apply to the director of development, in the manner prescribed by the director, to enter into an agreement under which the applicant agrees to economically redevelop the site in a manner that will create employment opportunities and a credit will be granted to the applicant against the tax imposed by section 5733.06 or 5747.02 of the Revised Code. The application shall state the eligible costs associated with a voluntary action incurred by the applicant. The application shall be accompanied by proof, in a form prescribed by the director of development, that the covenant not to sue has been issued.

The applicant shall request the certified professional that submitted the no further action letter for the eligible site under section 3746.11 of the Revised Code to submit an affidavit to the director of development verifying the eligible costs associated with the voluntary action at that site.

The director shall review the applications in the order they are received. If the director determines that the applicant meets the requirements of this section, the director may enter into an agreement granting a credit against the tax imposed by section 5733.06 or 5747.02 of the Revised Code. In making the determination, the director may consider the extent to which political subdivisions and other units of government will cooperate with the applicant to redevelop the eligible site. The agreement shall state the amount of the tax credit and the reporting requirements described in division (F) of this section.

(2) The maximum annual amount of credits the director of development may grant under such agreements shall be as follows:

1996 $ 5,000,000

1997 $10,000,000

1998 $10,000,000

1999 $ 5,000,000

For any year in which the director of development does not grant tax credits under this section equal to the maximum annual amount, the amount not granted for that year shall be added to the maximum annual amount that may be granted for the following year. However, the director shall not grant any tax credits under this section after June 30, 1999.

(C)

(1) If the covenant not to sue was issued in connection with a site that is not located in an eligible area, the credit amount is equal to the lesser of five hundred thousand dollars or ten per cent of the eligible costs associated with a voluntary action incurred by the taxpayer, partnership, or S corporation.

(2) If a covenant not to sue was issued in connection with a site that is located in an eligible area, the credit amount is equal to the lesser of seven hundred fifty thousand dollars or fifteen per cent of the eligible costs associated with a voluntary action incurred by the taxpayer, partnership, or S corporation.

(3) A taxpayer, partnership, or S corporation that has been issued covenants not to sue under section 3746.12 of the Revised Code for more than one site may apply to the director of development to enter into more than one agreement granting a credit against the tax imposed by section 5733.06 or 5747.02 of the Revised Code.

(4) For each year for which a taxpayer, partnership, or S corporation has been granted a credit under an agreement entered into under this section, the director of development shall issue a certificate to the taxpayer, partnership, or S corporation indicating the amount of the credit the taxpayer, the partners of the partnership, or the shareholders of the S corporation may claim for that year, not including any amount that may be carried forward from previous years under section 5733.34 or 5747.32 of the Revised Code.

(D)

(1) Each agreement entered into under this section shall incorporate a commitment by the taxpayer, partnership, or S corporation not to permit the use of an eligible site to cause the relocation of employment positions to that site from elsewhere in this state, except as otherwise provided in division (D)(2) of this section. The commitment shall be binding on the taxpayer, partnership, or S corporation for the lesser of five years from the date the agreement is entered into or the number of years the taxpayer, partnership, or S corporation is entitled to claim the tax credit under the agreement.

(2) An eligible site may be the site of employment positions relocated from elsewhere in this state if the director of development determines both of the following:

(a) That the site from which the employment positions would be relocated is inadequate to meet market and industry conditions, expansion plans, consolidation plans, or other business considerations affecting the relocating employer;

(b) That the governing body of the county, township, or municipal corporation from which the employment positions would be relocated has been notified of the possible relocation.

For purposes of this section, the movement of an employment position from one political subdivision to another political subdivision shall be considered a relocation of an employment position, but the transfer of an individual employee from one political subdivision to another political subdivision shall not be considered a relocation of an employment position as long as the individual's employment position in the first political subdivision is refilled.

(E) A taxpayer, partnership, or S corporation that has entered into an agreement granting a credit against the tax imposed by section 5733.06 or 5747.02 of the Revised Code that subsequently recovers in a lawsuit or settlement of a lawsuit at least seventy-five per cent of the eligible costs associated with a voluntary action shall not claim any credit amount remaining, including any amounts carried forward from prior years, beginning with the taxable year in which the judgment in the lawsuit is entered or the settlement is finally agreed to.

Any amount of credit that a taxpayer, partnership, or S corporation may not claim by reason of this division shall not be considered to have been granted for the purpose of determining the total amount of credits that may be issued under division (B)(2) of this section.

(F) Each year for which a taxpayer, partnership, or S corporation claims a credit under section 5733.34 or 5747.32 of the Revised Code, the taxpayer, partnership, or S corporation shall report the following to the director of development:

(1) The status of all cost recovery litigation described in division (E) of this section to which it was a party during the previous year;

(2) Confirmation that the covenant not to sue has not been revoked or has not been voided;

(3) Confirmation that the taxpayer, partnership, or S corporation has not permitted the eligible site to be used in such a manner as to cause the relocation of employment positions from elsewhere in this state in violation of the commitment required under division (D) of this section;

(4) Any other information the director of development requires to perform the director's duties under this section.

(G) The director of development shall annually certify, by the first day of January of each year during the qualifying period, the eligible areas for the calendar year that includes that first day of January.

(H) The director of development, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section, including rules prescribing forms required for administering this section.

Effective Date: 07-01-2000



Section 122.17 - Grants to foster job creation.

(A) As used in this section:

(1) "Income tax revenue" means the total amount withheld under section 5747.06 of the Revised Code by the taxpayer during the taxable year, or during the calendar year that includes the tax period, from the compensation of each employee or each home-based employee employed in the project to the extent the employee's withholdings are not used to determine the credit under section 122.171 of the Revised Code. "Income tax revenue" excludes amounts withheld before the day the taxpayer becomes eligible for the credit.

(2) "Baseline income tax revenue" means income tax revenue except that the applicable withholding period is the twelve months immediately preceding the date the tax credit authority approves the taxpayer's application or the date the tax credit authority receives the recommendation described in division (C)(2)(a) of this section, whichever occurs first, multiplied by the sum of one plus an annual pay increase factor to be determined by the tax credit authority. If the taxpayer becomes eligible for the credit after the first day of the taxpayer's taxable year or after the first day of the calendar year that includes the tax period, the taxpayer's baseline income tax revenue for the first such taxable or calendar year of credit eligibility shall be reduced in proportion to the number of days during the taxable or calendar year for which the taxpayer was not eligible for the credit. For subsequent taxable or calendar years, "baseline income tax revenue" equals the unreduced baseline income tax revenue for the preceding taxable or calendar year multiplied by the sum of one plus the pay increase factor.

(3) "Excess income tax revenue" means income tax revenue minus baseline income tax revenue.

(4) "Home-based employee" means an employee whose services are performed primarily from the employee's residence in this state exclusively for the benefit of the project and whose rate of pay is at least one hundred thirty-one per cent of the federal minimum wage under 29 U.S.C. 206.

(B) The tax credit authority may make grants under this section to foster job creation in this state. Such a grant shall take the form of a refundable credit allowed against the tax imposed by section 5725.18, 5726.02, 5729.03, 5733.06, or 5747.02 or levied under Chapter 5751. of the Revised Code. The credit shall be claimed for the taxable years or tax periods specified in the taxpayer's agreement with the tax credit authority under division (D) of this section. With respect to taxes imposed under section 5726.02, 5733.06, or 5747.02 or Chapter 5751. of the Revised Code, the credit shall be claimed in the order required under section 5726.98, 5733.98, 5747.98, or 5751.98 of the Revised Code. The amount of the credit available for a taxable year or for a calendar year that includes a tax period equals the excess income tax revenue for that year multiplied by the percentage specified in the agreement with the tax credit authority. Any credit granted under this section against the tax imposed by section 5733.06 or 5747.02 of the Revised Code, to the extent not fully utilized against such tax for taxable years ending prior to 2008, shall automatically be converted without any action taken by the tax credit authority to a credit against the tax levied under Chapter 5751. of the Revised Code for tax periods beginning on or after July 1, 2008, provided that the person to whom the credit was granted is subject to such tax. The converted credit shall apply to those calendar years in which the remaining taxable years specified in the agreement end.

(C)

(1) A taxpayer or potential taxpayer who proposes a project to create new jobs in this state may apply to the tax credit authority to enter into an agreement for a tax credit under this section.

An application shall not propose to include both home-based employees and employees who are not home-based employees in the computation of income tax revenue for the purposes of the same tax credit agreement. If a taxpayer or potential taxpayer employs both home-based employees and employees who are not home-based employees in a project, the taxpayer shall submit separate applications for separate tax credit agreements for the project, one of which shall include home-based employees in the computation of income tax revenue and one of which shall include all other employees in the computation of income tax revenue.

The director of development services shall prescribe the form of the application. After receipt of an application, the authority may enter into an agreement with the taxpayer for a credit under this section if it determines all of the following:

(a) The taxpayer's project will increase payroll and income tax revenue;

(b) The taxpayer's project is economically sound and will benefit the people of this state by increasing opportunities for employment and strengthening the economy of this state;

(c) Receiving the tax credit is a major factor in the taxpayer's decision to go forward with the project.

(2)

(a) A taxpayer that chooses to begin the project prior to receiving the determination of the authority may, upon submitting the taxpayer's application to the authority, request that the chief investment officer of the nonprofit corporation formed under section 187.01 of the Revised Code and the director review the taxpayer's application and recommend to the authority that the taxpayer's application be considered. As soon as possible after receiving such a request, the chief investment officer and the director shall review the taxpayer's application and, if they determine that the application warrants consideration by the authority, make that recommendation to the authority not later than six months after the application is received by the authority.

(b) The authority shall consider any taxpayer's application for which it receives a recommendation under division (C)(2)(a) of this section. If the authority determines that the taxpayer does not meet all of the criteria set forth in division (C)(1) of this section, the authority and the development services agency shall proceed in accordance with rules adopted by the director pursuant to division (I) of this section.

(D) An agreement under this section shall include all of the following:

(1) A detailed description of the project that is the subject of the agreement;

(2)

(a) The term of the tax credit, which, except as provided in division (D)(2)(b) of this section, shall not exceed fifteen years, and the first taxable year, or first calendar year that includes a tax period, for which the credit may be claimed;

(b) If the tax credit is computed on the basis of home-based employees, the term of the credit shall expire on or before the last day of the taxable or calendar year ending before the beginning of the seventh year after the effective date of H.B. 327 of the 129th general assembly;

(3) A requirement that the taxpayer shall maintain operations at the project location for at least the greater of seven years or the term of the credit plus three years;

(4) The percentage, as determined by the tax credit authority, of excess income tax revenue that will be allowed as the amount of the credit for each taxable year or for each calendar year that includes a tax period;

(5) The pay increase factor to be applied to the taxpayer's baseline income tax revenue;

(6) A requirement that the taxpayer annually shall report to the director of development services employment, tax withholding, investment, the provision of health care benefits and tuition reimbursement if required in the agreement, and other information the director needs to perform the director's duties under this section;

(7) A requirement that the director of development services annually review the information reported under division (D)(6) of this section and verify compliance with the agreement; if the taxpayer is in compliance, a requirement that the director issue a certificate to the taxpayer stating that the information has been verified and identifying the amount of the credit that may be claimed for the taxable or calendar year;

(8) A provision providing that the taxpayer may not relocate a substantial number of employment positions from elsewhere in this state to the project location unless the director of development services determines that the legislative authority of the county, township, or municipal corporation from which the employment positions would be relocated has been notified by the taxpayer of the relocation.

For purposes of this section, the movement of an employment position from one political subdivision to another political subdivision shall be considered a relocation of an employment position unless the employment position in the first political subdivision is replaced.

(9) If the tax credit is computed on the basis of home-based employees, that the tax credit may not be claimed by the taxpayer until the taxable year or tax period in which the taxpayer employs at least two hundred employees more than the number of employees the taxpayer employed on June 30, 2011.

(E) If a taxpayer fails to meet or comply with any condition or requirement set forth in a tax credit agreement, the tax credit authority may amend the agreement to reduce the percentage or term of the tax credit. The reduction of the percentage or term may take effect in the current taxable or calendar year.

(F) Projects that consist solely of point-of-final-purchase retail facilities are not eligible for a tax credit under this section. If a project consists of both point-of-final-purchase retail facilities and nonretail facilities, only the portion of the project consisting of the nonretail facilities is eligible for a tax credit and only the excess income tax revenue from the nonretail facilities shall be considered when computing the amount of the tax credit. If a warehouse facility is part of a point-of-final-purchase retail facility and supplies only that facility, the warehouse facility is not eligible for a tax credit. Catalog distribution centers are not considered point-of-final-purchase retail facilities for the purposes of this division, and are eligible for tax credits under this section.

(G) Financial statements and other information submitted to the development services agency or the tax credit authority by an applicant or recipient of a tax credit under this section, and any information taken for any purpose from such statements or information, are not public records subject to section 149.43 of the Revised Code. However, the chairperson of the authority may make use of the statements and other information for purposes of issuing public reports or in connection with court proceedings concerning tax credit agreements under this section. Upon the request of the tax commissioner or, if the applicant or recipient is an insurance company, upon the request of the superintendent of insurance, the chairperson of the authority shall provide to the commissioner or superintendent any statement or information submitted by an applicant or recipient of a tax credit in connection with the credit. The commissioner or superintendent shall preserve the confidentiality of the statement or information.

(H) A taxpayer claiming a credit under this section shall submit to the tax commissioner or, if the taxpayer is an insurance company, to the superintendent of insurance, a copy of the director of development services' certificate of verification under division (D)(7) of this section with the taxpayer's tax report or return for the taxable year or for the calendar year that includes the tax period. Failure to submit a copy of the certificate with the report or return does not invalidate a claim for a credit if the taxpayer submits a copy of the certificate to the commissioner or superintendent within sixty days after the commissioner or superintendent requests it.

(I) The director of development services, after consultation with the tax commissioner and the superintendent of insurance and in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section, including rules that establish a procedure to be followed by the tax credit authority and the development services agency in the event the authority considers a taxpayer's application for which it receives a recommendation under division (C)(2)(a) of this section but does not approve it. The rules may provide for recipients of tax credits under this section to be charged fees to cover administrative costs of the tax credit program. The fees collected shall be credited to the business assistance fund created in section 122.174 of the Revised Code. At the time the director gives public notice under division (A) of section 119.03 of the Revised Code of the adoption of the rules, the director shall submit copies of the proposed rules to the chairpersons of the standing committees on economic development in the senate and the house of representatives.

(J) For the purposes of this section, a taxpayer may include a partnership, a corporation that has made an election under subchapter S of chapter one of subtitle A of the Internal Revenue Code, or any other business entity through which income flows as a distributive share to its owners. A partnership, S-corporation, or other such business entity may elect to pass the credit received under this section through to the persons to whom the income or profit of the partnership, S-corporation, or other entity is distributed. The election shall be made on the annual report required under division (D)(6) of this section. The election applies to and is irrevocable for the credit for which the report is submitted. If the election is made, the credit shall be apportioned among those persons in the same proportions as those in which the income or profit is distributed.

(K) If the director of development services determines that a taxpayer who has received a credit under this section is not complying with the requirement under division (D)(3) of this section, the director shall notify the tax credit authority of the noncompliance. After receiving such a notice, and after giving the taxpayer an opportunity to explain the noncompliance, the tax credit authority may require the taxpayer to refund to this state a portion of the credit in accordance with the following:

(1) If the taxpayer maintained operations at the project location for a period less than or equal to the term of the credit, an amount not exceeding one hundred per cent of the sum of any credits allowed and received under this section;

(2) If the taxpayer maintained operations at the project location for a period longer than the term of the credit, but less than the greater of seven years or the term of the credit plus three years, an amount not exceeding seventy-five per cent of the sum of any credits allowed and received under this section.

In determining the portion of the tax credit to be refunded to this state, the tax credit authority shall consider the effect of market conditions on the taxpayer's project and whether the taxpayer continues to maintain other operations in this state. After making the determination, the authority shall certify the amount to be refunded to the tax commissioner or superintendent of insurance, as appropriate. If the amount is certified to the commissioner, the commissioner shall make an assessment for that amount against the taxpayer under Chapter 5726., 5733., 5747., or 5751. of the Revised Code. If the amount is certified to the superintendent, the superintendent shall make an assessment for that amount against the taxpayer under Chapter 5725. or 5729. of the Revised Code. The time limitations on assessments under those chapters do not apply to an assessment under this division, but the commissioner or superintendent, as appropriate, shall make the assessment within one year after the date the authority certifies to the commissioner or superintendent the amount to be refunded.

(L) On or before the first day of August each year, the director of development services shall submit a report to the governor, the president of the senate, and the speaker of the house of representatives on the tax credit program under this section. The report shall include information on the number of agreements that were entered into under this section during the preceding calendar year, a description of the project that is the subject of each such agreement, and an update on the status of projects under agreements entered into before the preceding calendar year.

(M) There is hereby created the tax credit authority, which consists of the director of development services and four other members appointed as follows: the governor, the president of the senate, and the speaker of the house of representatives each shall appoint one member who shall be a specialist in economic development; the governor also shall appoint a member who is a specialist in taxation. Of the initial appointees, the members appointed by the governor shall serve a term of two years; the members appointed by the president of the senate and the speaker of the house of representatives shall serve a term of four years. Thereafter, terms of office shall be for four years. Initial appointments to the authority shall be made within thirty days after January 13, 1993. Each member shall serve on the authority until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Members may be reappointed to the authority. Members of the authority shall receive their necessary and actual expenses while engaged in the business of the authority. The director of development services shall serve as chairperson of the authority, and the members annually shall elect a vice-chairperson from among themselves. Three members of the authority constitute a quorum to transact and vote on the business of the authority. The majority vote of the membership of the authority is necessary to approve any such business, including the election of the vice-chairperson.

The director of development services may appoint a professional employee of the development services agency to serve as the director's substitute at a meeting of the authority. The director shall make the appointment in writing. In the absence of the director from a meeting of the authority, the appointed substitute shall serve as chairperson. In the absence of both the director and the director's substitute from a meeting, the vice-chairperson shall serve as chairperson.

(N) For purposes of the credits granted by this section against the taxes imposed under sections 5725.18 and 5729.03 of the Revised Code, "taxable year" means the period covered by the taxpayer's annual statement to the superintendent of insurance.

(O) On or before the first day of January of each of the six calendar years following the year in which H.B. 327 of the 129th general assembly becomes effective, each taxpayer subject to an agreement with the tax credit authority under this section on the basis of home-based employees shall report the number of home-based employees and other employees employed by the taxpayer in this state to the department of development.

(P) On or before the first day of January of the seventh calendar year following the year in which H.B. 327 of the 129th general assembly became effective, the director of development shall submit a report to the governor, the president of the senate, and the speaker of the house of representatives on the effect of agreements entered into under this section in which the taxpayer included home-based employees in the computation of income tax revenue. The report shall include information on the number of such agreements that were entered into in the preceding six years, a description of the projects that were the subjects of such agreements, and an analysis of nationwide home-based employment trends, including the number of home-based jobs created from July 1, 2011, through June 30, 2017, and a description of any home-based employment tax incentives provided by other states during that time.

(Q) The director of development may require any agreement entered into under this section for a tax credit computed on the basis of home-based employees to contain a provision that the taxpayer makes available health care benefits and tuition reimbursement to all employees.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.121,HB 327, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-12-2004; 06-30-2005; 03-30-2006; 2006 HB699 03-29-2007; 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 122.171 - Tax credits to foster job retention.

(A) As used in this section:

(1) "Capital investment project" means a plan of investment at a project site for the acquisition, construction, renovation, or repair of buildings, machinery, or equipment, or for capitalized costs of basic research and new product development determined in accordance with generally accepted accounting principles, but does not include any of the following:

(a) Payments made for the acquisition of personal property through operating leases;

(b) Project costs paid before January 1, 2002;

(c) Payments made to a related member as defined in section 5733.042 of the Revised Code or to a consolidated elected taxpayer or a combined taxpayer as defined in section 5751.01 of the Revised Code.

(2) "Eligible business" means a taxpayer and its related members with Ohio operations satisfying all of the following:

(a) The taxpayer employs at least five hundred full-time equivalent employees or has an annual payroll of at least thirty-five million dollars at the time the tax credit authority grants the tax credit under this section;

(b) The taxpayer makes or causes to be made payments for the capital investment project of one of the following:

(i) If the taxpayer is engaged at the project site primarily as a manufacturer, at least fifty million dollars in the aggregate at the project site during a period of three consecutive calendar years, including the calendar year that includes a day of the taxpayer's taxable year or tax period with respect to which the credit is granted;

(ii) If the taxpayer is engaged at the project site primarily in significant corporate administrative functions, as defined by the director of development services by rule, at least twenty million dollars in the aggregate at the project site during a period of three consecutive calendar years including the calendar year that includes a day of the taxpayer's taxable year or tax period with respect to which the credit is granted;

(iii) If the taxpayer is applying to enter into an agreement for a tax credit authorized under division (B)(3) of this section, at least five million dollars in the aggregate at the project site during a period of three consecutive calendar years, including the calendar year that includes a day of the taxpayer's taxable year or tax period with respect to which the credit is granted.

(c) The taxpayer had a capital investment project reviewed and approved by the tax credit authority as provided in divisions (C), (D), and (E) of this section.

(3) "Full-time equivalent employees" means the quotient obtained by dividing the total number of hours for which employees were compensated for employment in the project by two thousand eighty. "Full-time equivalent employees" shall exclude hours that are counted for a credit under section 122.17 of the Revised Code.

(4) "Income tax revenue" means the total amount withheld under section 5747.06 of the Revised Code by the taxpayer during the taxable year, or during the calendar year that includes the tax period, from the compensation of all employees employed in the project whose hours of compensation are included in calculating the number of full-time equivalent employees.

(5) "Manufacturer" has the same meaning as in section 5739.011 of the Revised Code.

(6) "Project site" means an integrated complex of facilities in this state, as specified by the tax credit authority under this section, within a fifteen-mile radius where a taxpayer is primarily operating as an eligible business.

(7) "Related member" has the same meaning as in section 5733.042 of the Revised Code as that section existed on the effective date of its amendment by Am. Sub. H.B. 215 of the 122nd general assembly, September 29, 1997.

(8) "Taxable year" includes, in the case of a domestic or foreign insurance company, the calendar year ending on the thirty-first day of December preceding the day the superintendent of insurance is required to certify to the treasurer of state under section 5725.20 or 5729.05 of the Revised Code the amount of taxes due from insurance companies.

(B) The tax credit authority created under section 122.17 of the Revised Code may grant tax credits under this section for the purpose of fostering job retention in this state. Upon application by an eligible business and upon consideration of the recommendation of the director of budget and management, tax commissioner, the superintendent of insurance in the case of an insurance company, and director of development services under division (C) of this section, the tax credit authority may grant the following credits against the tax imposed by section 5725.18, 5726.02, 5729.03, 5733.06, 5747.02, or 5751.02 of the Revised Code:

(1) A nonrefundable credit to an eligible business;

(2) A refundable credit to an eligible business meeting the following conditions, provided that the director of budget and management, tax commissioner, superintendent of insurance in the case of an insurance company, and director of development services have recommended the granting of the credit to the tax credit authority before July 1, 2011:

(a) The business retains at least one thousand full-time equivalent employees at the project site.

(b) The business makes or causes to be made payments for a capital investment project of at least twenty-five million dollars in the aggregate at the project site during a period of three consecutive calendar years, including the calendar year that includes a day of the business' taxable year or tax period with respect to which the credit is granted.

(c) In 2010, the business received a written offer of financial incentives from another state of the United States that the director determines to be sufficient inducement for the business to relocate the business' operations from this state to that state.

(3) A refundable credit to an eligible business with a total annual payroll of at least twenty million dollars, provided that the tax credit authority grants the tax credit on or after July 1, 2011, and before January 1, 2014.

The credits authorized in divisions (B)(1), (2), and (3) of this section may be granted for a period up to fifteen taxable years or, in the case of the tax levied by section 5751.02 of the Revised Code, for a period of up to fifteen calendar years. The credit amount for a taxable year or a calendar year that includes the tax period for which a credit may be claimed equals the income tax revenue for that year multiplied by the percentage specified in the agreement with the tax credit authority. The percentage may not exceed seventy-five per cent. The credit shall be claimed in the order required under section 5725.98, 5726.98, 5729.98, 5733.98, 5747.98, or 5751.98 of the Revised Code. In determining the percentage and term of the credit, the tax credit authority shall consider both the number of full-time equivalent employees and the value of the capital investment project. The credit amount may not be based on the income tax revenue for a calendar year before the calendar year in which the tax credit authority specifies the tax credit is to begin, and the credit shall be claimed only for the taxable years or tax periods specified in the eligible business' agreement with the tax credit authority. In no event shall the credit be claimed for a taxable year or tax period terminating before the date specified in the agreement. Any credit granted under this section against the tax imposed by section 5733.06 or 5747.02 of the Revised Code, to the extent not fully utilized against such tax for taxable years ending prior to 2008, shall automatically be converted without any action taken by the tax credit authority to a credit against the tax levied under Chapter 5751. of the Revised Code for tax periods beginning on or after July 1, 2008, provided that the person to whom the credit was granted is subject to such tax. The converted credit shall apply to those calendar years in which the remaining taxable years specified in the agreement end.

If a nonrefundable credit allowed under division (B)(1) of this section for a taxable year or tax period exceeds the taxpayer's tax liability for that year or period, the excess may be carried forward for the three succeeding taxable or calendar years, but the amount of any excess credit allowed in any taxable year or tax period shall be deducted from the balance carried forward to the succeeding year or period.

(C) A taxpayer that proposes a capital investment project to retain jobs in this state may apply to the tax credit authority to enter into an agreement for a tax credit under this section. The director of development services shall prescribe the form of the application. After receipt of an application, the authority shall forward copies of the application to the director of budget and management, the tax commissioner, the superintendent of insurance in the case of an insurance company, and the director of development services, each of whom shall review the application to determine the economic impact the proposed project would have on the state and the affected political subdivisions and shall submit a summary of their determinations and recommendations to the authority.

(D) Upon review and consideration of the determinations and recommendations described in division (C) of this section, the tax credit authority may enter into an agreement with the taxpayer for a credit under this section if the authority determines all of the following:

(1) The taxpayer's capital investment project will result in the retention of employment in this state.

(2) The taxpayer is economically sound and has the ability to complete the proposed capital investment project.

(3) The taxpayer intends to and has the ability to maintain operations at the project site for at least the greater of (a) the term of the credit plus three years, or (b) seven years.

(4) Receiving the credit is a major factor in the taxpayer's decision to begin, continue with, or complete the project.

(5) If the taxpayer is applying to enter into an agreement for a tax credit authorized under division (B)(3) of this section, the taxpayer's capital investment project will be located in the political subdivision in which the taxpayer maintains its principal place of business.

(E) An agreement under this section shall include all of the following:

(1) A detailed description of the project that is the subject of the agreement, including the amount of the investment, the period over which the investment has been or is being made, the number of full-time equivalent employees at the project site, and the anticipated income tax revenue to be generated.

(2) The term of the credit, the percentage of the tax credit, the maximum annual value of tax credits that may be allowed each year, and the first year for which the credit may be claimed.

(3) A requirement that the taxpayer maintain operations at the project site for at least the greater of (a) the term of the credit plus three years, or (b) seven years.

(4)

(a) In the case of a credit granted under division (B)(1) of this section, a requirement that the taxpayer retain at least five hundred full-time equivalent employees at the project site and within this state for the entire term of the credit, or a requirement that the taxpayer maintain an annual payroll of at least thirty-five million dollars for the entire term of the credit;

(b) In the case of a credit granted under division (B)(2) of this section, a requirement that the taxpayer retain at least one thousand full-time equivalent employees at the project site and within this state for the entire term of the credit;

(c) In the case of a credit granted under division (B)(3) of this section, either of the following:

(i) A requirement that the taxpayer retain at least five hundred full-time equivalent employees at the project site and within this state for the entire term of the credit and a requirement that the taxpayer maintain an annual payroll of at least twenty million dollars for the entire term of the credit;

(ii) A requirement that the taxpayer maintain an annual payroll of at least thirty-five million dollars for the entire term of the credit.

(5) A requirement that the taxpayer annually report to the director of development services employment, tax withholding, capital investment, and other information the director needs to perform the director's duties under this section.

(6) A requirement that the director of development services annually review the annual reports of the taxpayer to verify the information reported under division (E)(5) of this section and compliance with the agreement. Upon verification, the director shall issue a certificate to the taxpayer stating that the information has been verified and identifying the amount of the credit for the taxable year or calendar year that includes the tax period. In determining the number of full-time equivalent employees, no position shall be counted that is filled by an employee who is included in the calculation of a tax credit under section 122.17 of the Revised Code.

(7) A provision providing that the taxpayer may not relocate a substantial number of employment positions from elsewhere in this state to the project site unless the director of development services determines that the taxpayer notified the legislative authority of the county, township, or municipal corporation from which the employment positions would be relocated.

For purposes of this section, the movement of an employment position from one political subdivision to another political subdivision shall be considered a relocation of an employment position unless the movement is confined to the project site. The transfer of an employment position from one political subdivision to another political subdivision shall not be considered a relocation of an employment position if the employment position in the first political subdivision is replaced by another employment position.

(8) A waiver by the taxpayer of any limitations periods relating to assessments or adjustments resulting from the taxpayer's failure to comply with the agreement.

(F) If a taxpayer fails to meet or comply with any condition or requirement set forth in a tax credit agreement, the tax credit authority may amend the agreement to reduce the percentage or term of the credit. The reduction of the percentage or term may take effect in the current taxable or calendar year.

(G) Financial statements and other information submitted to the department of development services or the tax credit authority by an applicant for or recipient of a tax credit under this section, and any information taken for any purpose from such statements or information, are not public records subject to section 149.43 of the Revised Code. However, the chairperson of the authority may make use of the statements and other information for purposes of issuing public reports or in connection with court proceedings concerning tax credit agreements under this section. Upon the request of the tax commissioner, or the superintendent of insurance in the case of an insurance company, the chairperson of the authority shall provide to the commissioner or superintendent any statement or other information submitted by an applicant for or recipient of a tax credit in connection with the credit. The commissioner or superintendent shall preserve the confidentiality of the statement or other information.

(H) A taxpayer claiming a tax credit under this section shall submit to the tax commissioner or, in the case of an insurance company, to the superintendent of insurance, a copy of the director of development services' certificate of verification under division (E)(6) of this section with the taxpayer's tax report or return for the taxable year or for the calendar year that includes the tax period. Failure to submit a copy of the certificate with the report or return does not invalidate a claim for a credit if the taxpayer submits a copy of the certificate to the commissioner or superintendent within sixty days after the commissioner or superintendent requests it.

(I) For the purposes of this section, a taxpayer may include a partnership, a corporation that has made an election under subchapter S of chapter one of subtitle A of the Internal Revenue Code, or any other business entity through which income flows as a distributive share to its owners. A partnership, S-corporation, or other such business entity may elect to pass the credit received under this section through to the persons to whom the income or profit of the partnership, S-corporation, or other entity is distributed. The election shall be made on the annual report required under division (E)(5) of this section. The election applies to and is irrevocable for the credit for which the report is submitted. If the election is made, the credit shall be apportioned among those persons in the same proportions as those in which the income or profit is distributed.

(J) If the director of development services determines that a taxpayer that received a certificate under division (E)(6) of this section is not complying with the requirement under division (E)(3) of this section, the director shall notify the tax credit authority of the noncompliance. After receiving such a notice, and after giving the taxpayer an opportunity to explain the noncompliance, the authority may terminate the agreement and require the taxpayer, or any related member or members that claimed the tax credit under division (N) of this section, to refund to the state all or a portion of the credit claimed in previous years, as follows:

(1) If the taxpayer maintained operations at the project site for less than or equal to the term of the credit, an amount not to exceed one hundred per cent of the sum of any tax credits allowed and received under this section.

(2) If the taxpayer maintained operations at the project site longer than the term of the credit, but less than the greater of (a) the term of the credit plus three years, or (b) seven years, the amount required to be refunded shall not exceed seventy-five per cent of the sum of any tax credits allowed and received under this section.

In determining the portion of the credit to be refunded to this state, the authority shall consider the effect of market conditions on the taxpayer's project and whether the taxpayer continues to maintain other operations in this state. After making the determination, the authority shall certify the amount to be refunded to the tax commissioner or the superintendent of insurance. If the taxpayer, or any related member or members who claimed the tax credit under division (N) of this section, is not an insurance company, the commissioner shall make an assessment for that amount against the taxpayer under Chapter 5726., 5733., 5747., or 5751. of the Revised Code. If the taxpayer, or any related member or members that claimed the tax credit under division (N) of this section, is an insurance company, the superintendent of insurance shall make an assessment under section 5725.222 or 5729.102 of the Revised Code. The time limitations on assessments under those chapters and sections do not apply to an assessment under this division, but the commissioner or superintendent shall make the assessment within one year after the date the authority certifies to the commissioner or superintendent the amount to be refunded.

(K) The director of development services, after consultation with the tax commissioner and the superintendent of insurance and in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section. The rules may provide for recipients of tax credits under this section to be charged fees to cover administrative costs of the tax credit program. The fees collected shall be credited to the business assistance fund created in section 122.174 of the Revised Code. At the time the director gives public notice under division (A) of section 119.03 of the Revised Code of the adoption of the rules, the director shall submit copies of the proposed rules to the chairpersons of the standing committees on economic development in the senate and the house of representatives.

(L) On or before the first day of August of each year, the director of development services shall submit a report to the governor, the president of the senate, and the speaker of the house of representatives on the tax credit program under this section. The report shall include information on the number of agreements that were entered into under this section during the preceding calendar year, a description of the project that is the subject of each such agreement, and an update on the status of projects under agreements entered into before the preceding calendar year.

(M)

(1) The aggregate amount of tax credits issued under division (B)(1) of this section during any calendar year for capital investment projects reviewed and approved by the tax credit authority may not exceed the following amounts:

(a) For 2010, thirteen million dollars;

(b) For 2011 through 2023, the amount of the limit for the preceding calendar year plus thirteen million dollars;

(c) For 2024 and each year thereafter, one hundred ninety-five million dollars.

(2) The aggregate amount of tax credits authorized under divisions (B)(2) and (3) of this section and allowed to be claimed by taxpayers in any calendar year for capital improvement projects reviewed and approved by the tax credit authority in 2011, 2012, and 2013 combined shall not exceed twenty-five million dollars. An amount equal to the aggregate amount of credits first authorized in calendar year 2011, 2012, and 2013 may be claimed over the ensuing period up to fifteen years, subject to the terms of individual tax credit agreements.

The limitations in division (M) of this section do not apply to credits for capital investment projects approved by the tax credit authority before July 1, 2009.

(N) This division applies only to an eligible business that is part of an affiliated group that includes a diversified savings and loan holding company or a grandfathered unitary savings and loan holding company, as those terms are defined in section 5726.01 of the Revised Code. Notwithstanding any contrary provision of the agreement between such an eligible business and the tax credit authority, any credit granted under this section against the tax imposed by section 5725.18, 5729.03, 5733.06, 5747.02, or 5751.02 of the Revised Code to the eligible business, at the election of the eligible business and without any action by the tax credit authority, may be shared with any member or members of the affiliated group that includes the eligible business, which member or members may claim the credit against the taxes imposed by section 5725.18, 5726.02, 5729.03, 5733.06, 5747.02, or 5751.02 of the Revised Code. Credits shall be claimed by the eligible business in sequential order, as applicable, first claiming the credits to the fullest extent possible against the tax that the certificate holder is subject to, then against the tax imposed by, sequentially, section 5729.03, 5725.18, 5747.02, 5751.02, and lastly 5726.02 of the Revised Code. The credits may be allocated among the members of the affiliated group in such manner as the eligible business elects, but subject to the sequential order required under this division. This division applies to credits granted before, on, or after the effective date of H.B. 510 of the 129th general assembly. Credits granted before that effective date that are shared and allocated under this division may be claimed in those calendar years in which the remaining taxable years specified in the agreement end.

As used in this division, "affiliated group" means a group of two or more persons with fifty per cent or greater of the value of each person's ownership interests owned or controlled directly, indirectly, or constructively through related interests by common owners during all or any portion of the taxable year, and the common owners. "Affiliated group" includes, but is not limited to, any person eligible to be included in a consolidated elected taxpayer group under section 5751.011 of the Revised Code or a combined taxpayer group under section 5751.012 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 06-30-2005; 03-30-2006; 2006 HB699 03-29-2007; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 122.172 - Manufacturing equipment grant program.

(A) As used in this section, "tax liability" means the tax owed under section 5733.06 or 5747.02 of the Revised Code after allowance of all nonrefundable credits and prior to the allowance of all refundable credits. The tax owed under section 5733.06 of the Revised Code shall take into account any adjustments to such tax required by division (G) of section 5733.01 of the Revised Code that apply prior to allowance of refundable credits.

(B)

(1) The director of development shall administer the manufacturing equipment grant program to provide grants for new manufacturing machinery and equipment qualifying for the grant under section 122.173 of the Revised Code. Except as provided in division (C) of this section, the grants apply to the taxes imposed by sections 5733.06 and 5747.02 of the Revised Code for taxable years ending on or after July 1, 2005.

(2) To claim a grant, a taxpayer satisfying the requirements of section 122.173 of the Revised Code shall complete a grant request form, as prescribed by the director in consultation with the tax commissioner, and shall file the form with the tax return for the taxable year for which the grant is claimed. In no event shall the grant reduce a taxpayer's tax liability below the minimum tax owed for the taxable year. The grant request form shall provide the information required to allow the grant for the taxable year and is subject to audit by the director and the commissioner. Any portion of the grant in excess of the taxpayer's tax liability shall not be refundable but may be carried forward as provided in section 122.173 of the Revised Code. Upon the director's request, the commissioner shall provide completed grant request forms filed under this section to the director in a mutually agreed upon format.

(C) If a taxpayer is required to repay any credit allowed under section 5733.33 or 5747.31 of the Revised Code for a taxable year ending prior to July 1, 2005, for a reason not specified in Chapter 5733. or 5747. of the Revised Code, a grant shall be available for that taxable year under section 122.173 of the Revised Code to the extent provided in that section.

(D) Any tax liability under section 5733.06 or 5747.02 of the Revised Code that is underpaid as the result of an improper claim for a grant under this section may be assessed by the tax commissioner in the manner provided by section 5733.11 or 5747.11 of the Revised Code.

Effective Date: 06-30-2005



Section 122.173 - Grant against tax for new manufacturing machinery purchase.

(A) As used in this section:

(1) "Manufacturing machinery and equipment" means engines and machinery, and tools and implements, of every kind used, or designed to be used, in refining and manufacturing. "Manufacturing machinery and equipment" does not include property acquired after December 31, 1999, that is used:

(a) For the transmission and distribution of electricity;

(b) For the generation of electricity, if fifty per cent or more of the electricity that the property generates is consumed, during the one-hundred-twenty-month period commencing with the date the property is placed in service, by persons that are not related members to the person who generates the electricity.

(2) "New manufacturing machinery and equipment" means manufacturing machinery and equipment, the original use in this state of which commences with the taxpayer or with a partnership of which the taxpayer is a partner. "New manufacturing machinery and equipment" does not include property acquired after December 31, 1999, that is used:

(a) For the transmission and distribution of electricity;

(b) For the generation of electricity, if fifty per cent or more of the electricity that the property generates is consumed, during the one-hundred-twenty-month period commencing with the date the property is placed in service, by persons that are not related members to the person who generates the electricity.

(3)

(a) "Purchase" has the same meaning as in section 179(d)(2) of the Internal Revenue Code.

(b) For purposes of this section, any property that is not manufactured or assembled primarily by the taxpayer is considered purchased at the time the agreement to acquire the property becomes binding. Any property that is manufactured or assembled primarily by the taxpayer is considered purchased at the time the taxpayer places the property in service in the county for which the taxpayer will calculate the county excess amount.

(c) Notwithstanding section 179(d) of the Internal Revenue Code, a taxpayer's direct or indirect acquisition of new manufacturing machinery and equipment is not purchased on or after July 1, 1995, if the taxpayer, or a person whose relationship to the taxpayer is described in subparagraphs (A), (B), or (C) of section 179(d)(2) of the Internal Revenue Code, had directly or indirectly entered into a binding agreement to acquire the property at any time prior to July 1, 1995.

(4) "Qualifying period" means the period that begins July 1, 1995, and ends June 30, 2005.

(5) "County average new manufacturing machinery and equipment investment" means either of the following:

(a) The average annual cost of new manufacturing machinery and equipment purchased for use in the county during baseline years, in the case of a taxpayer that was in existence for more than one year during baseline years.

(b) Zero, in the case of a taxpayer that was not in existence for more than one year during baseline years.

(6) "Partnership" includes a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state, provided that the company is not classified for federal income tax purposes as an association taxable as a corporation.

(7) "Partner" includes a member of a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state, provided that the company is not classified for federal income tax purposes as an association taxable as a corporation.

(8) "Distressed area" means either a municipal corporation that has a population of at least fifty thousand or a county that meets two of the following criteria of economic distress, or a municipal corporation the majority of the population of which is situated in such a county:

(a) Its average rate of unemployment, during the most recent five-year period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the United States for the same period;

(b) It has a per capita income equal to or below eighty per cent of the median county per capita income of the United States as determined by the most recently available figures from the United States census bureau;

(c)

(i) In the case of a municipal corporation, at least twenty per cent of the residents have a total income for the most recent census year that is below the official poverty line;

(ii) In the case of a county, in intercensal years, the county has a ratio of transfer payment income to total county income equal to or greater than twenty-five per cent.

(9) "Eligible area" means a distressed area, a labor surplus area, an inner city area, or a situational distress area.

(10) "Inner city area" means, in a municipal corporation that has a population of at least one hundred thousand and does not meet the criteria of a labor surplus area or a distressed area, targeted investment areas established by the municipal corporation within its boundaries that are comprised of the most recent census block tracts that individually have at least twenty per cent of their population at or below the state poverty level or other census block tracts contiguous to such census block tracts.

(11) "Labor surplus area" means an area designated as a labor surplus area by the United States department of labor.

(12) "Official poverty line" has the same meaning as in division (A) of section 3923.51 of the Revised Code.

(13) "Situational distress area" means a county or a municipal corporation that has experienced or is experiencing a closing or downsizing of a major employer that will adversely affect the county's or municipal corporation's economy. In order to be designated as a situational distress area, for a period not to exceed thirty-six months, the county or municipal corporation may petition the director of development. The petition shall include written documentation that demonstrates all of the following adverse effects on the local economy:

(a) The number of jobs lost by the closing or downsizing;

(b) The impact that the job loss has on the county's or municipal corporation's unemployment rate as measured by the state director of job and family services;

(c) The annual payroll associated with the job loss;

(d) The amount of state and local taxes associated with the job loss;

(e) The impact that the closing or downsizing has on suppliers located in the county or municipal corporation.

(14) "Cost" has the same meaning and limitation as in section 179(d)(3) of the Internal Revenue Code.

(15) "Baseline years" means:

(a) Calendar years 1992, 1993, and 1994, with regard to a grant claimed for the purchase during calendar year 1995, 1996, 1997, or 1998 of new manufacturing machinery and equipment;

(b) Calendar years 1993, 1994, and 1995, with regard to a grant claimed for the purchase during calendar year 1999 of new manufacturing machinery and equipment;

(c) Calendar years 1994, 1995, and 1996, with regard to a grant claimed for the purchase during calendar year 2000 of new manufacturing machinery and equipment;

(d) Calendar years 1995, 1996, and 1997, with regard to a grant claimed for the purchase during calendar year 2001 of new manufacturing machinery and equipment;

(e) Calendar years 1996, 1997, and 1998, with regard to a grant claimed for the purchase during calendar year 2002 of new manufacturing machinery and equipment;

(f) Calendar years 1997, 1998, and 1999, with regard to a grant claimed for the purchase during calendar year 2003 of new manufacturing machinery and equipment;

(g) Calendar years 1998, 1999, and 2000, with regard to a grant claimed for the purchase during calendar year 2004 of new manufacturing machinery and equipment;

(h) Calendar years 1999, 2000, and 2001, with regard to a grant claimed for the purchase on or after January 1, 2005, and on or before June 30, 2005, of new manufacturing machinery and equipment.

(16) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(17) "Qualifying controlled group" has the same meaning as in section 5733.04 of the Revised Code.

(18) "Tax liability" has the same meaning as in section 122.172 of the Revised Code.

(B)

(1) Subject to divisions (I) and (J) of this section, a grant is allowed against the tax imposed by section 5733.06 or 5747.02 of the Revised Code for a taxpayer that purchases new manufacturing machinery and equipment during the qualifying period, provided that the new manufacturing machinery and equipment are installed in this state not later than June 30, 2006.

(2)

(a) Except as otherwise provided in division (B)(2)(b) of this section, a grant may be claimed under this section in excess of one million dollars only if the cost of all manufacturing machinery and equipment owned in this state by the taxpayer claiming the grant on the last day of the calendar year exceeds the cost of all manufacturing machinery and equipment owned in this state by the taxpayer on the first day of that calendar year.

As used in division (B)(2)

(a) of this section, "calendar year" means the calendar year in which the machinery and equipment for which the grant is claimed was purchased.

(b) Division (B)(2)(a) of this section does not apply if the taxpayer claiming the grant applies for and is issued a waiver of the requirement of that division. A taxpayer may apply to the director of development for such a waiver in the manner prescribed by the director, and the director may issue such a waiver if the director determines that granting the grant is necessary to increase or retain employees in this state, and that the grant has not caused relocation of manufacturing machinery and equipment among counties within this state for the primary purpose of qualifying for the grant.

(C)

(1) Except as otherwise provided in division (C)(2) and division (I) of this section, the grant amount is equal to seven and one-half per cent of the excess of the cost of the new manufacturing machinery and equipment purchased during the calendar year for use in a county over the county average new manufacturing machinery and equipment investment for that county.

(2) Subject to division (I) of this section, as used in division (C)(2) of this section, "county excess" means the taxpayer's excess cost for a county as computed under division (C)(1) of this section.

Subject to division (I) of this section, a taxpayer with a county excess, whose purchases included purchases for use in any eligible area in the county, the grant amount is equal to thirteen and one-half per cent of the cost of the new manufacturing machinery and equipment purchased during the calendar year for use in the eligible areas in the county, provided that the cost subject to the thirteen and one-half per cent rate shall not exceed the county excess. If the county excess is greater than the cost of the new manufacturing machinery and equipment purchased during the calendar year for use in eligible areas in the county, the grant amount also shall include an amount equal to seven and one-half per cent of the amount of the difference.

(3) If a taxpayer is allowed a grant for purchases of new manufacturing machinery and equipment in more than one county or eligible area, it shall aggregate the amount of those grants each year.

(4) Except as provided in division (J) of this section, the taxpayer shall claim one-seventh of the grant amount for the taxable year ending in the calendar year in which the new manufacturing machinery and equipment is purchased for use in the county by the taxpayer or partnership. One-seventh of the taxpayer grant amount is allowed for each of the six ensuing taxable years. Except for carried-forward amounts, the taxpayer is not allowed any grant amount remaining if the new manufacturing machinery and equipment is sold by the taxpayer or partnership or is transferred by the taxpayer or partnership out of the county before the end of the seven-year period unless, at the time of the sale or transfer, the new manufacturing machinery and equipment has been fully depreciated for federal income tax purposes.

(5)

(a) A taxpayer that acquires manufacturing machinery and equipment as a result of a merger with the taxpayer with whom commenced the original use in this state of the manufacturing machinery and equipment, or with a taxpayer that was a partner in a partnership with whom commenced the original use in this state of the manufacturing machinery and equipment, is entitled to any remaining or carried-forward grant amounts to which the taxpayer was entitled.

(b) A taxpayer that enters into an agreement under division (C)(3) of section 5709.62 of the Revised Code and that acquires manufacturing machinery or equipment as a result of purchasing a large manufacturing facility, as defined in section 5709.61 of the Revised Code, from another taxpayer with whom commenced the original use in this state of the manufacturing machinery or equipment, and that operates the large manufacturing facility so purchased, is entitled to any remaining or carried-forward grant amounts to which the other taxpayer who sold the facility would have been entitled under this section had the other taxpayer not sold the manufacturing facility or equipment.

(c) New manufacturing machinery and equipment is not considered sold if a pass-through entity transfers to another pass-through entity substantially all of its assets as part of a plan of reorganization under which substantially all gain and loss is not recognized by the pass-through entity that is transferring the new manufacturing machinery and equipment to the transferee and under which the transferee's basis in the new manufacturing machinery and equipment is determined, in whole or in part, by reference to the basis of the pass-through entity that transferred the new manufacturing machinery and equipment to the transferee.

(d) Division (C)(5) of this section applies only if the acquiring taxpayer or transferee does not sell the new manufacturing machinery and equipment or transfer the new manufacturing machinery and equipment out of the county before the end of the seven-year period to which division (C)(4) of this section refers.

(e) Division (C)(5)(b) of this section applies only to the extent that the taxpayer that sold the manufacturing machinery or equipment, upon request, timely provides to the tax commissioner any information that the tax commissioner considers to be necessary to ascertain any remaining or carried-forward amounts to which the taxpayer that sold the facility would have been entitled under this section had the taxpayer not sold the manufacturing machinery or equipment. Nothing in division (C)(5)(b) or (e) of this section shall be construed to allow a taxpayer to claim any grant amount with respect to the acquired manufacturing machinery or equipment that is greater than the amount that would have been available to the other taxpayer that sold the manufacturing machinery or equipment had the other taxpayer not sold the manufacturing machinery or equipment.

(D) The taxpayer shall claim the grant allowed by this section in the manner provided by section 122.172 of the Revised Code. Any portion of the grant in excess of the taxpayer's tax liability for the taxable year shall not be refundable but may be carried forward for the next three consecutive taxable years.

(E) A taxpayer purchasing new manufacturing machinery and equipment and intending to claim the grant shall file, with the director of development, a notice of intent to claim the grant on a form prescribed by the director of development. The director of development shall inform the tax commissioner of the notice of intent to claim the grant. No grant may be claimed under this section for any manufacturing machinery and equipment with respect to which a notice was not filed by the date of a timely filed return, including extensions, for the taxable year that includes September 30, 2005, but a notice filed on or before such date under division (E) of section 5733.33 of the Revised Code of the intent to claim the credit under that section or section 5747.31 of the Revised Code also shall be considered a notice of the intent to claim a grant under this section.

(F) The director of development shall annually certify, by the first day of January of each year during the qualifying period, the eligible areas for the tax grant for the calendar year that includes that first day of January. The director shall send a copy of the certification to the tax commissioner.

(G) New manufacturing machinery and equipment for which a taxpayer claims the credit under section 5733.31, 5733.311, 5747.26, or 5747.261 of the Revised Code shall not be considered new manufacturing machinery and equipment for purposes of the grant under this section.

(H)

(1) Notwithstanding sections 5733.11 and 5747.13 of the Revised Code, but subject to division (H)(2) of this section, the tax commissioner may issue an assessment against a person with respect to a grant claimed under this section for new manufacturing machinery and equipment described in division (A)(1)(b) or (2)(b) of this section, if the machinery or equipment subsequently does not qualify for the grant.

(2) Division (H)(1) of this section shall not apply after the twenty-fourth month following the last day of the period described in divisions (A)(1)(b) and (2)(b) of this section.

(I) Notwithstanding any other provision of this section to the contrary, in the case of a qualifying controlled group, the grant available under this section to a taxpayer or taxpayers in the qualifying controlled group shall be computed as if all corporations in the group were a single corporation. The grant shall be allocated to such a taxpayer or taxpayers in the group in any amount elected for the taxable year by the group. The election shall be revocable and amendable during the period described in division (B) of section 5733.12 of the Revised Code.

This division applies to all purchases of new manufacturing machinery and equipment made on or after January 1, 2001, and to all baseline years used to compute any grant attributable to such purchases; provided, that this division may be applied solely at the election of the qualifying controlled group with respect to all purchases of new manufacturing machinery and equipment made before that date, and to all baseline years used to compute any grant attributable to such purchases. The qualifying controlled group at any time may elect to apply this division to purchases made prior to January 1, 2001, subject to the following:

(1) The election is irrevocable;

(2) The election need not accompany a timely filed report, but the election may accompany a subsequently filed but timely application for refund, a subsequently filed but timely amended report, or a subsequently filed but timely petition for reassessment.

(J) Except as provided in division (B) of section 122.172 of the Revised Code, no grant under this section may be claimed for any taxable year for which a credit is allowed under section 5733.33 or 5747.31 of the Revised Code. If the tax imposed by section 5733.06 of the Revised Code for which a grant is allowed under this section has been prorated under division (G)(2) of section 5733.01 of the Revised Code, the grant shall be prorated by the same percentage as the tax.

Effective Date: 06-30-2005



Section 122.174 - Business assistance fund.

There is hereby created in the state treasury the business assistance fund. The fund shall consist of any amounts appropriated to it and money credited to the fund pursuant to division (I) of section 121.17, division (K) of section 122.171, division (K) of section 122.175, division (C) of section 3735.672, and division (C) of section 5709.68 of the Revised Code . The director of development services shall use money in the fund to pay expenses related to the administration of the business services division of the development services agency.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 2007 HB119 06-30-2007



Section 122.175 - Tax exemption for sale, storage, use, or other consumption of computer data center equipment.

(A) As used in this section:

(1) "Capital investment project" means a plan of investment at a project site for the acquisition, construction, renovation, expansion, replacement, or repair of a computer data center or of computer data center equipment, but does not include any of the following:

(a) Project costs paid before a date determined by the tax credit authority for each capital investment project;

(b) Payments made to a related member as defined in section 5733.042 of the Revised Code or to a consolidated elected taxpayer or a combined taxpayer as defined in section 5751.01 of the Revised Code.

(2) "Computer data center" means a facility used or to be used primarily to house computer data center equipment used or to be used in conducting a computer data center business, as determined by the tax credit authority.

(3) "Computer data center business" means, as may be further determined by the tax credit authority, a business that provides electronic information services as defined in division (Y)(1)(c) of section 5739.01 of the Revised Code. "Computer data center business" does not include providing electronic publishing as defined in division (LLL) of that section.

(4) "Computer data center equipment" means tangible personal property used or to be used for any of the following:

(a) To conduct a computer data center business, including equipment cooling systems to manage the performance of computer data center equipment;

(b) To generate, transform, transmit, distribute, or manage electricity necessary to operate the tangible personal property used or to be used in conducting a computer data center business;

(c) As building and construction materials sold to construction contractors for incorporation into a computer data center.

(5) "Eligible computer data center" means a computer data center that satisfies all of the following requirements:

(a) The taxpayer will make payments for a capital investment project of at least one hundred million dollars in the aggregate at the project site during a period of three consecutive calendar years;

(b) The taxpayer will pay annual compensation that is subject to the withholding obligation imposed under section 5747.06 of the Revised Code of at least five million dollars to employees employed at the project site for the term of the agreement.

(6) "Person" has the same meaning as in section 5701.01 of the Revised Code.

(7) "Project site," "related member," and "tax credit authority" have the same meanings as in sections 122.17 and 122.171 of the Revised Code.

(8) "Taxpayer" means any person subject to the taxes imposed under Chapters 5739. and 5741. of the Revised Code.

(B) The tax credit authority may completely or partially exempt from the taxes levied under Chapters 5739. and 5741. of the Revised Code the sale, storage, use, or other consumption of computer data center equipment used or to be used at an eligible computer data center. Any such exemption shall extend to charges for the delivery, installation, or repair of the computer data center equipment subject to the exemption under this section.

(C) A taxpayer that proposes a capital improvement project for an eligible computer data center in this state may apply to the tax credit authority to enter into an agreement under this section for a complete or partial exemption from the taxes imposed under Chapters 5739. and 5741. of the Revised Code on computer data center equipment used or to be used at the eligible computer data center. The director of development services shall prescribe the form of the application. After receipt of an application, the authority shall forward copies of the application to the director of budget and management, the tax commissioner, and the director of development services, each of whom shall review the application to determine the economic impact that the proposed eligible computer data center would have on the state and any affected political subdivisions and submit to the authority a summary of their determinations and recommendations.

(D) Upon review and consideration of such determinations and recommendations, the tax credit authority may enter into an agreement with the taxpayer for a complete or partial exemption from the taxes imposed under Chapters 5739. and 5741. of the Revised Code on computer data center equipment used or to be used at an eligible computer data center if the authority determines all of the following:

(1) The taxpayer's capital investment project for the eligible computer data center will increase payroll and the amount of income taxes to be withheld from employee compensation pursuant to section 5747.06 of the Revised Code.

(2) The taxpayer is economically sound and has the ability to complete the proposed capital investment project.

(3) The taxpayer intends to and has the ability to maintain operations at the project site for the term of the agreement.

(4) Receiving the exemption is a major factor in the taxpayer's decision to begin, continue with, or complete the capital investment project.

(E) An agreement entered into under this section shall include all of the following:

(1) A detailed description of the capital investment project that is the subject of the agreement, including the amount of the investment, the period over which the investment has been or is being made, the annual compensation to be paid by the taxpayer to its employees at the project site, and the anticipated amount of income taxes to be withheld from employee compensation pursuant to section 5747.06 of the Revised Code.

(2) The percentage of the exemption from the taxes imposed under Chapters 5739. and 5741. of the Revised Code for the computer data center equipment used or to be used at the eligible computer data center, the length of time the computer data center equipment will be exempted, and the first date on which the exemption applies.

(3) A requirement that the taxpayer maintain the computer data center as an eligible computer data center during the term of the agreement and that the taxpayer maintain operations at the eligible computer data center during that term.

(4) A requirement that during each year of the term of the agreement the taxpayer pay annual compensation that is subject to the withholding obligation imposed under section 5747.06 of the Revised Code of at least five million dollars to its employees at the eligible computer data center.

(5) A requirement that the taxpayer annually report to the director of development services employment, tax withholding, capital investment, and other information required by the director to perform the director's duties under this section.

(6) A requirement that the director of development services annually review the annual reports of the taxpayer to verify the information reported under division (E)(5) of this section and compliance with the agreement. Upon verification, the director shall issue a certificate to the taxpayer stating that the information has been verified and that the taxpayer remains eligible for the exemption specified in the agreement.

(7) A provision providing that the taxpayer may not relocate a substantial number of employment positions from elsewhere in this state to the project site unless the director of development services determines that the taxpayer notified the legislative authority of the county, township, or municipal corporation from which the employment positions would be relocated. For purposes of this paragraph, the movement of an employment position from one political subdivision to another political subdivision shall be considered a relocation of an employment position unless the movement is confined to the project site. The transfer of an employment position from one political subdivision to another political subdivision shall not be considered a relocation of an employment position if the employment position in the first political subdivision is replaced by another employment position.

(8) A waiver by the taxpayer of any limitations periods relating to assessments or adjustments resulting from the taxpayer's failure to comply with the agreement.

(F) The term of an agreement under this section shall be determined by the tax credit authority, and the amount of the exemption shall not exceed one hundred per cent of such taxes that would otherwise be owed in respect to the exempted computer data center equipment.

(G) If a taxpayer fails to meet or comply with any condition or requirement set forth in an agreement under this section, the tax credit authority may amend the agreement to reduce the percentage of the exemption or term during which the exemption applies to the computer data center equipment used or to be used at an eligible computer data center. The reduction of the percentage or term may take effect in the current calendar year.

(H) Financial statements and other information submitted to the department of development services or the tax credit authority by an applicant for or recipient of an exemption under this section, and any information taken for any purpose from such statements or information, are not public records subject to section 149.43 of the Revised Code. However, the chairperson of the authority may make use of the statements and other information for purposes of issuing public reports or in connection with court proceedings concerning tax exemption agreements under this section. Upon the request of the tax commissioner, the chairperson of the authority shall provide to the tax commissioner any statement or other information submitted by an applicant for or recipient of an exemption under this section. The tax commissioner shall preserve the confidentiality of the statement or other information.

(I) The tax commissioner shall issue a direct payment permit under section 5739.031 of the Revised Code to a taxpayer that enters into an agreement under this section. Such direct payment permit shall authorize the taxpayer to pay any sales and use taxes due on purchases of computer data center equipment used or to be used in an eligible computer data center and to pay any sales and use taxes due on purchases of tangible personal property or taxable services other than computer data center equipment used or to be used in an eligible computer data center directly to the tax commissioner. Each taxpayer shall pay pursuant to such direct payment permit all sales tax levied on such purchases under sections 5739.02, 5739.021, 5739.023, and 5739.026 of the Revised Code and all use tax levied on such purchases under sections 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code, consistent with the terms of the agreement entered into under this section.

During the term of an agreement under this section the taxpayer shall submit to the tax commissioner a return that shows the amount of computer data center equipment purchased for use at the eligible computer data center, the amount of tangible personal property and taxable services other than computer data center equipment purchased for use at the eligible computer data center, the amount of tax under Chapter 5739. or 5741. of the Revised Code that would be due in the absence of the agreement under this section, the exemption percentage for computer data center equipment specified in the agreement, and the amount of tax due under Chapter 5739. or 5741. of the Revised Code as a result of the agreement under this section. The taxpayer shall pay the tax shown on the return to be due in the manner and at the times as may be further prescribed by the tax commissioner. The taxpayer shall include a copy of the director of development services' certificate of verification issued under division (E)(6) of this section. Failure to submit a copy of the certificate with the return does not invalidate the claim for exemption if the taxpayer submits a copy of the certificate to the tax commissioner within sixty days after the tax commissioner requests it.

(J) If the director of development services determines that a taxpayer that received an exemption under this section is not complying with the requirement under division (E)(3) of this section, the director shall notify the tax credit authority of the noncompliance. After receiving such a notice, and after giving the taxpayer an opportunity to explain the noncompliance, the authority may terminate the agreement and require the taxpayer to pay to the state all or a portion of the taxes that would have been owed in regards to the exempt equipment in previous years, all as determined under rules adopted pursuant to division (K) of this section. In determining the portion of the taxes that would have been owed on the previously exempted equipment to be paid to this state by the taxpayer, the authority shall consider the effect of market conditions on the taxpayer's eligible computer data center and whether the taxpayer continues to maintain other operations in this state. After making the determination, the authority shall certify to the tax commissioner the amount to be paid by the taxpayer. The tax commissioner shall make an assessment for that amount against the taxpayer under Chapter 5739. or 5741. of the Revised Code. The time limitations on assessments under those chapters do not apply to an assessment under this division, but the tax commissioner shall make the assessment within one year after the date the authority certifies to the tax commissioner the amount to be paid by the taxpayer.

(K) The director of development services, after consultation with the tax commissioner and in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section. The rules may provide for recipients of tax exemptions under this section to be charged fees to cover administrative costs incurred in the administration of this section. The fees collected shall be credited to the business assistance fund created in section 122.174 of the Revised Code. At the time the director gives public notice under division (A) of section 119.03 of the Revised Code of the adoption of the rules, the director shall submit copies of the proposed rules to the chairpersons of the standing committees on economic development in the senate and the house of representatives.

(L) On or before the first day of August of each year, the director of development services shall submit a report to the governor, the president of the senate, and the speaker of the house of representatives on the tax exemption authorized under this section. The report shall include information on the number of agreements that were entered into under this section during the preceding calendar year, a description of the eligible computer data center that is the subject of each such agreement, and an update on the status of eligible computer data centers under agreements entered into before the preceding calendar year.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 122.176 - Grants for employers that move into a previously vacant facility.

(A) For purposes of this section:

(1) "Vacant commercial space" means space that has been unoccupied and available for use in a trade or business for the twelve months immediately preceding the lease or purchase date described in division (B) of this section, located in either of the following:

(a) A building, seventy-five per cent or more of the square footage of which has been unoccupied and available for use in a trade or business for the twelve months immediately preceding the initial lease or purchase date described in division (B) of this section;

(b) A business park, seventy-five per cent or more of the square footage of which has been unoccupied and available for use in a trade or business for the twelve months immediately preceding the initial lease or purchase date described in division (B) of this section. For the purpose of determining whether a building, the construction of which is not complete, has been unoccupied for the required length of time, the building first becomes "unoccupied" when its construction discontinues as determined by the person who owned the property at that time.

(2) "Business park" means two or more buildings located on the same or adjacent parcels held under common ownership.

(3) "Building" means a building as defined in section 3781.06 of the Revised Code the construction of which is at least eighty-five per cent complete and that may be lawfully occupied.

(4) "Qualifying employee" means an employee employed by an employer, provided the employee is employed at the vacant commercial space for a minimum of forty hours per week and has been so employed for at least one year, the employer pays the employee at a wage rate equal to or greater than the minimum wage rate applicable under Chapter 4111. of the Revised Code, employment of the employee increases the employer's payroll above the employer's base employment threshold, and the employee had not been employed by the employer within sixty days before the date the employer purchases or enters into a lease for a vacant commercial space.

(5) "Base employment threshold" means the total payroll of the employer on the date the employer purchases or enters into a lease for a vacant commercial space.

(B) This section does not apply to the federal government, the state, the state's political subdivisions, or nonprofit organizations. An employer required to deduct and withhold income tax from an employee's compensation under section 5747.06 and remit such amounts under section 5747.07 of the Revised Code may apply to the director of development for a grant from the vacant facilities grant fund, provided that, on or after the effective date of this section as enacted by H.B. 18 of the 129th general assembly, the employer occupies under a lease or purchases vacant commercial space at which the employer employs at least fifty employees or at least fifty per cent of its employees who are employed in this state. An employer may qualify for the grant only once. The amount of the grant awarded under this section shall be five hundred dollars for each qualifying employee. No grant application shall be accepted by the director three years or later after the effective date of this section. An employer does not qualify for a grant under this section if, during the year of the employer's application, the employer is eligible to claim a tax credit or other incentive under an agreement with the tax credit authority. The director shall prescribe application materials and explanations. An employer applying for a grant under this section shall submit the following with the employer's application to the director:

(1) An affidavit from the person who, in the case of a lease of vacant commercial space, owns the property or, in the case of a purchase, is the most recent owner of the property indicating that the building meets the requirements of a vacant commercial space;

(2) Payroll records indicating, for each qualifying employee, that the employee was employed for one year or longer at the vacant commercial space;

(3) Quarterly reports of wage information submitted by the employer to the department of job and family services pursuant to section 4141.20 of the Revised Code indicating the employer's qualifying employees and the employer's base employment threshold;

(4) A statement that the employer agrees to provide to the director any receipts, invoices, or similar documents demonstrating that the employer used the grant for the activities described in division (C) of this section. Upon receipt of an application, the director shall review the application and attached materials and approve the application if, to the director's satisfaction, the employer fulfills all the grant requirements of this section, and if, in the judgment of the director, the unencumbered balance in the vacant facilities grant fund is sufficient to fund the amount of the grant. Upon approval of a grant application, the director shall authorize the award of the grant from the vacant facilities grant fund to the employer.

(C) An employer receiving a grant under this section from the vacant facilities grant fund must use the grant for the acquisition, construction, enlargement, improvement, or equipment of property, structures, equipment, and facilities used by the employer in business at the vacant commercial space occupied by the employer.

(D) An employer may claim a grant under this section with respect to a building, the construction of which is not complete, only if the employer submits both of the following with the employer's application:

(1) A copy of a certificate of occupancy from the appropriate building authority indicating that the building may lawfully be occupied pursuant to chapters 3781. and 3791. of the Revised Code;

(2) An affidavit from the person who owned the property at the time construction discontinued indicating the date construction discontinued.

(E) There is hereby created in the state treasury the vacant facilities grant fund, which shall consist of money appropriated to the fund by the general assembly. Money in the fund shall be used solely for the purposes of this section.

Added by 129th General AssemblyFile No.100,HB 18, §1, eff. 8/6/2012.



Section 122.18 - Annual payments to landlord for projects creating new jobs.

(A) As used in this section:

(1) "Facility" means all real property and interests in real property owned by either of the following:

(a) A landlord and leased to a tenant pursuant to a project that is the subject of an agreement under this section;

(b) The United States or any department, agency, or instrumentality of the United States.

(2) "Full-time employee" has the same meaning as under section 122.17 of the Revised Code.

(3) "Landlord" means a county or municipal corporation, or a corporate entity that is an instrumentality of a county or municipal corporation and that is not subject to the tax imposed by section 5733.06 or 5747.02 of the Revised Code.

(4) "New employee" means a full-time employee first employed by, or under or pursuant to a contract with, the tenant in the project that is the subject of the agreement after a landlord enters into an agreement with the tax credit authority under this section.

(5) "New income tax revenue" means the total amount withheld under section 5747.06 of the Revised Code by the tenant or tenants at a facility during a year from the compensation of new employees for the tax levied under Chapter 5747. of the Revised Code.

(6) "Retained income tax revenue" means the total amount withheld under section 5747.06 of the Revised Code from employees retained at an existing facility recommended for closure to the base realignment and closure commission in the United States department of defense.

(7) "Tenant" means the United States, any department, agency, or instrumentality of the United States, or any person under contract with the United States or any department, agency, or instrumentality of the United States.

(B) The tax credit authority may enter into an agreement with a landlord under which an annual payment equal to the new income tax revenue or retained income tax revenue, as applicable, or the amount called for under division (D)(3) or (4) of this section shall be made to the landlord from moneys of this state that were not raised by taxation, and shall be credited by the landlord to the rental owing from the tenant to the landlord for a facility.

(C) A landlord that proposes a project to create new jobs in this state or retain jobs in this state at an existing facility recommended for closure or realignment to the base realignment and closure commission in the United States department of defense may apply to the tax credit authority to enter into an agreement for annual payments under this section. The director of development shall prescribe the form of the application. After receipt of an application, the authority may enter into an agreement with the landlord for annual payments under this section if it determines all of the following:

(1) The project will create new jobs in this state or retain jobs at a facility recommended for closure or realignment to the base realignment and closure commission in the United States department of defense.

(2) The project is economically sound and will benefit the people of this state by increasing opportunities for employment and strengthening the economy of this state.

(3) Receiving the annual payments will be a major factor in the decision of the landlord and tenant to go forward with the project.

(D) An agreement with a landlord for annual payments shall include all of the following:

(1) A description of the project that is the subject of the agreement;

(2) The term of the agreement, which shall not exceed twenty years;

(3) Based on the estimated new income tax revenue or retained income tax revenue, as applicable, to be derived from the facility at the time the agreement is entered into, provision for a guaranteed payment to the landlord commencing with the issuance by the landlord of any bonds or other forms of financing for the construction of the facility and continuing for the term approved by the authority;

(4) Provision for offsets to this state of the annual payment in years in which such annual payment is greater than the guaranteed payment of amounts previously paid by this state to the landlord in excess of the new income tax revenue or retained income tax revenue, as applicable, by reason of the guaranteed payment;

(5) A specific method for determining how many new employees are employed during a year;

(6) A requirement that the landlord annually shall obtain from the tenant and report to the director of development the number of new employees and the new income tax revenue withheld in connection with the new employees, or the number of retained employees and the retained income tax revenue withheld in connection with the retained employees, as applicable, and any other information the director needs to perform the director's duties under this section;

(7) A requirement that the director of development annually shall verify the amounts reported under division (D)(6) of this section, and after doing so shall issue a certificate to the landlord stating that the amounts have been verified.

(E) The director of development, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section.

Effective Date: 06-30-1997; 06-09-2004; 06-30-2005



Section 122.19 - Urban and rural initiative grant program definitions.

As used in sections 122.19 to 122.22 of the Revised Code:

(A) "Distressed area" means either a municipal corporation that has a population of at least fifty thousand or a county, that meets at least two of the following criteria of economic distress:

(1) Its average rate of unemployment, during the most recent five-year period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the United States for the same period.

(2) It has a per capita income equal to or below eighty per cent of the median county per capita income of the United States as determined by the most recently available figures from the United States census bureau.

(3)

(a) In the case of a municipal corporation, at least twenty per cent of the residents have a total income for the most recent census year that is below the official poverty line.

(b) In the case of a county, in intercensal years, the county has a ratio of transfer payment income to total county income equal to or greater than twenty-five per cent.

(B) "Eligible applicant" means any of the following that are designated by the legislative authority of a county, township, or municipal corporation as provided in division (B)(1) of section 122.22 of the Revised Code:

(1) A port authority as defined in division (A) of section 4582.01 or division (A) of section 4582.21 of the Revised Code;

(2) A community improvement corporation as described in section 1724.01 of the Revised Code;

(3) A community-based organization or action group that provides social services and has experience in economic development;

(4) Any other nonprofit economic development entity;

(5) A county, township, or municipal corporation if it designates itself.

(C) "Eligible area" means a distressed area, a labor surplus area, an inner city area, or a situational distress area, as designated annually by the director of development under division (A) of section 122.21 of the Revised Code.

(D) "Governing body" means, in the case of a county, the board of county commissioners; in the case of a municipal corporation, the legislative authority; and in the case of a township, the board of township trustees.

(E) "Infrastructure improvements" includes site preparation, including building demolition and removal; retention ponds and flood and drainage improvements; streets, roads, bridges, and traffic control devices; parking lots and facilities; water and sewer lines and treatment plants; gas, electric, and telecommunications hook-ups; and waterway and railway access improvements.

(F) "Inner city area" means, in a municipal corporation that has a population of at least one hundred thousand and does not meet the criteria of a labor surplus area or a distressed area, targeted investment areas established by the municipal corporation within its boundaries that are comprised of the most recent census block tracts that individually have at least twenty per cent of their population at or below the state poverty level, or other census block tracts contiguous to such census block tracts.

(G) "Labor surplus area" means an area designated as a labor surplus area by the United States department of labor.

(H) "Official poverty line" has the same meaning as in division (A) of section 3923.51 of the Revised Code.

(I) "Redevelopment plan" means a plan that includes all of the following: a plat; a land use description; identification of all utilities and infrastructure needed to develop the property, including street connections; highway, rail, air, or water access; utility connections; water and sewer treatment facilities; storm drainage; and parking, and any other elements required by a rule adopted by the director of development under division (B) of section 122.21 of the Revised Code.

(J) "Situational distress area" means a county or a municipal corporation that has experienced or is experiencing a closing or downsizing of a major employer that will adversely affect the county's or municipal corporation's economy. In order to be designated as a situational distress area for a period not to exceed thirty-six months, the county or municipal corporation may petition the director of development. The petition shall include documentation that demonstrates all of the following:

(1) The number of jobs lost by the closing or downsizing;

(2) The impact that the job loss has on the county's or municipal corporation's unemployment rate as measured by the Ohio department of job and family services;

(3) The annual payroll associated with the job loss;

(4) The amount of state and local taxes associated with the job loss;

(5) The impact that the closing or downsizing has on the suppliers located in the county or municipal corporation.

Effective Date: 07-01-2000



Section 122.20 - Urban and rural initiative grant program.

(A) The urban and rural initiative grant program is hereby created to promote economic development and improve the economic welfare of the people of the state, which shall be accomplished by the department of development awarding grants to eligible applicants for use in an eligible area for any of the following purposes:

(1) Land acquisition;

(2) Infrastructure improvements;

(3) Voluntary actions undertaken on property eligible for the voluntary action program created under Chapter 3746. of the Revised Code;

(4) Renovation of existing structures.

(B) The total amount of grants awarded under the program shall not exceed two million dollars. No grant shall be awarded without the prior approval of the controlling board.

(C) As a condition of receiving a grant under this section, and except as provided in division (D) of this section, an applicant shall agree not to permit the use of a site that is developed or improved with such grant moneys to cause the relocation of jobs to that site from elsewhere in this state.

(D) A site developed or improved with grant moneys awarded under this section may be the site of jobs relocated from elsewhere in this state if the director of development does all of the following:

(1) Makes a written determination that the site from which the jobs would be relocated is inadequate to meet market or industry conditions, expansion plans, consolidation plans, or other business considerations affecting the relocating employer;

(2) Provides a copy of the determination required by division (D)(1) of this section to the members of the general assembly whose legislative districts include the site from which the jobs would be relocated, and to the joint legislative committee on tax incentives;

(3) Determines that the governing body of the area from which the jobs would be relocated has been notified in writing by the relocating company of the possible relocation.

(E) No eligible applicant that receives from the program any grant of money for land acquisition, infrastructure improvements, or renovation of existing structures in order to develop an industrial park site for a distressed area, labor surplus area, or situational distress area as defined in section 122.19 of the Revised Code that also is a distressed area, labor surplus area, or situational distress area as defined in section 122.23 of the Revised Code shall use the money to compete against any existing Ohio industrial parks.

(F) An eligible applicant that receives a grant from the program shall not be precluded from being considered for or participating in other financial assistance programs offered by the department of development, the Ohio environmental protection agency, or the Ohio water development authority.

Effective Date: 09-29-1999



Section 122.21 - Urban and rural initiative grant program definitions.

In administering the urban and rural initiative grant program created under section 122.20 of the Revised Code, the director of development shall do all of the following:

(A) Annually designate, by the first day of January of each year, the entities that constitute the eligible areas in this state;

(B) Adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures and forms by which eligible applicants in eligible areas may apply for a grant, which procedures shall include a requirement that the applicant file a redevelopment plan; standards and procedures for reviewing applications and awarding grants; procedures for distributing grants to recipients; procedures for monitoring the use of grants by recipients; requirements, procedures, and forms by which recipients who have received grants shall report their use of that assistance; and standards and procedures for terminating and requiring repayment of grants in the event of their improper use. The rules adopted under this division shall comply with sections 122.19 to 122.22 of the Revised Code and shall include a rule requiring that an eligible applicant who receives a grant from the program provide a matching contribution of at least twenty-five per cent of the amount of the grant awarded to the eligible applicant.

The rules shall require that any eligible applicant for a grant for land acquisition demonstrate to the director that the property to be acquired meets all state environmental requirements and that utilities for that property are available and adequate. The rules shall require that any eligible applicant for a grant for property eligible for the voluntary action program created under Chapter 3746. of the Revised Code receive disbursement of grant moneys only after receiving a covenant not to sue from the director of environmental protection under section 3746.12 of the Revised Code and shall require that those moneys be disbursed only as reimbursement of actual expenses incurred in the undertaking of the voluntary action. The rules shall require that whenever any money is granted for land acquisition, infrastructure improvements, or renovation of existing structures in order to develop an industrial park site for a distressed area, labor surplus area, or situational distress area as defined in section 122.19 of the Revised Code that also is a distressed area, labor surplus area, or situational distress area as defined in section 122.23 of the Revised Code, a substantial portion of the site be used for manufacturing, distribution, high technology, research and development, or other businesses in which a majority of the product or service produced is exported out of the state. Any retail use at the site shall not constitute a primary use but only a use incidental to other eligible uses. The rules shall require that whenever any money is granted for land acquisition, infrastructure improvements, and renovation of existing structures in order to develop an industrial park site for a distressed area, labor surplus area, or situational distress area as defined in section 122.19 of the Revised Code that also is a distressed area, labor surplus area, or situational distress area as defined in section 122.23 of the Revised Code, the applicant for the grant shall verify to the department of development the existence of a local economic development planning committee in a municipal corporation, county, or township whose territory includes the eligible area. The committee shall consist of members of the public and private sectors who live in that municipal corporation, county, or township. The local economic development planning committee shall prepare and submit to the department a five-year economic development plan for that municipal corporation, county, or township that identifies, for the five-year period covered by the plan, the economic development strategies of a municipal corporation, county, or township whose territory includes the proposed industrial park site. The economic development plan shall describe in detail how the proposed industrial park would complement other current or planned economic development programs for that municipal corporation, county, or township, including, but not limited to, workforce development initiatives, business retention and expansion efforts, small business development programs, and technology modernization programs.

(C) Report to the governor, president of the senate, speaker of the house of representatives, and minority leaders of the senate and the house of representatives by the thirtieth day of June of each year on the activities carried out under the program during the preceding calendar year. The report shall include the total number of grants made that year, and, for each individual grant awarded, the following: the amount and recipient, the eligible applicant, the purpose for awarding the grant, the number of firms or businesses operating at the awarded site, the number of employees employed by each firm or business, any excess capacity at an industrial park site, and any additional information the director declares to be relevant.

(D) Inform local governments and others in the state of the availability of grants under section 122.20 of the Revised Code;

(E) Annually compile, pursuant to rules adopted by the director of development in accordance with Chapter 119. of the Revised Code, using pertinent information submitted by any municipal corporation, county, or township, a list of industrial parks located in the state. The list shall include the following information, expressed if possible in terms specified in the director's rules adopted under this division: location of each industrial park site, total acreage of each park site, total occupancy of each park site, total capacity for new business at each park site, total capacity of each park site for sewer, water, and electricity, a contact person for each park site, and any additional information the director declares to be relevant. Once the list is compiled, the director shall make it available to the governor, president of the senate, speaker of the house of representatives, and minority leaders of the senate and the house of representatives.

Effective Date: 09-29-1999



Section 122.22 - Grant eligibility.

(A) In order to be eligible for a grant under section 122.20 of the Revised Code, the applicant shall demonstrate both of the following to the director of development:

(1) That the applicant is proposing to carry out the purposes described in section 122.20 of the Revised Code in an entity that has been designated as an eligible area by the director of development under division (A) of section 122.21 of the Revised Code;

(2) The applicant's capacity to undertake and oversee the project, as evidenced by documentation of the applicant's past performance in economic development projects.

(B) In order for an applicant to be eligible for a grant under section 122.20 of the Revised Code, the governing body of the entity that has been designated as an eligible area by the director of development in accordance with division (A) of section 122.21 of the Revised Code shall, by resolution or ordinance, do all of the following:

(1) Designate the applicant that will carry out the purposes described in section 122.20 of the Revised Code and that qualifies as one of the five categories of eligible applicant listed in division (B) of section 122.19 of the Revised Code;

(2) Specify the eligible area's financial participation in the project;

(3) Include a marketing strategy to be utilized in administering the project that includes details used in past successful projects;

(4) Identify a management plan for the project.

(C) A governing body may designate the political subdivision it governs to be an eligible applicant.

(D) In order to be eligible for a grant under section 122.20 of the Revised Code for land acquisition, infrastructure improvements, or renovation of existing structures in order to develop an industrial park site for a distressed area, labor surplus area, or situational distress area as defined in section 122.19 of the Revised Code that also is a distressed area, labor surplus area, or situational distress area as defined in section 122.23 of the Revised Code, an applicant must be approved as a grant applicant by resolution of the legislative authority of each county containing any area that has been designated as an eligible area by the director of development under division (A) of section 122.21 of the Revised Code and whose governing body has designated the applicant to seek a grant for any of these purposes on behalf of the eligible area. The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing criteria for the legislative authority to use in determining whether to approve a qualified applicant.

Effective Date: 09-29-1999



Section 122.23 - Rural industrial park loan program definitions.

As used in sections 122.23 to 122.27 of the Revised Code:

(A) "Distressed area" means a county with a population of less than one hundred twenty-five thousand that meets at least two of the following criteria of economic distress:

(1) Its average rate of unemployment, during the most recent five-year period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the United States for the same period.

(2) It has a per capita income equal to or below eighty per cent of the median county per capita income of the United States as determined by the most recently available figures from the United States census bureau.

(3) In intercensal years, the county has a ratio of transfer payment income to total county income equal to or greater than twenty-five per cent.

(B) "Eligible applicant" means any of the following that is designated by the governing body of an eligible area as provided in division (B)(1) of section 122.27 of the Revised Code:

(1) A port authority as defined in division (A) of section 4582.01 or division (A) of section 4582.21 of the Revised Code;

(2) A community improvement corporation as defined in section 1724.01 of the Revised Code;

(3) A community-based organization or action group that provides social services and has experience in economic development;

(4) Any other nonprofit economic development entity;

(5) A private developer that previously has not received financial assistance under section 122.24 of the Revised Code and that has experience and a successful history in industrial development.

(C) "Eligible area" means a distressed area, a labor surplus area, or a situational distress area, as designated annually by the director of development pursuant to division (A) of section 122.25 of the Revised Code.

(D) "Labor surplus area" means an area designated as a labor surplus area by the United States department of labor.

(E) "Official poverty line" has the same meaning as in division (A) of section 3923.51 of the Revised Code.

(F) "Situational distress area" means a county that has a population of less than one hundred twenty-five thousand, or a municipal corporation in such a county, that has experienced or is experiencing a closing or downsizing of a major employer that will adversely affect the county's or municipal corporation's economy. In order to be designated as a situational distress area for a period not to exceed thirty-six months, the county or municipal corporation may petition the director of development. The petition shall include documentation that demonstrates all of the following:

(1) The number of jobs lost by the closing or downsizing;

(2) The impact that the job loss has on the county's or municipal corporation's unemployment rate as measured by the director of job and family services;

(3) The annual payroll associated with the job loss;

(4) The amount of state and local taxes associated with the job loss;

(5) The impact that the closing or downsizing has on the suppliers located in the rural county or municipal corporation.

(G) "Governing body" means, in the case of a county, the board of county commissioners; in the case of a municipal corporation, the legislative authority; and in the case of a township, the board of township trustees.

(H) "Infrastructure improvements" includes site preparation, including building demolition and removal; retention ponds and flood and drainage improvements; streets, roads, bridges, and traffic control devices; parking lots and facilities; water and sewer lines and treatment plants; gas, electric, and telecommunications hook-ups; and waterway and railway access improvements.

(I) "Private developer" means any individual, firm, corporation, or entity, other than a nonprofit entity, limited profit entity, or governmental entity.

Effective Date: 2007 HB233 02-14-2008



Section 122.24 - Rural industrial park loan program.

To promote economic development in rural areas and to improve the economic welfare of the people of the state, the director of development shall administer the rural industrial park loan program, which is hereby established in accordance with Ohio Constitution, Article VIII, Section 13, to assist eligible applicants in financing the development and improvement of industrial parks by providing financial assistance in the form of loans and loan guarantees for land acquisition; constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, or improving industrial park buildings; and infrastructure improvements.

This program shall not be used to compete against existing Ohio industrial parks.

An eligible applicant receiving assistance under the rural industrial park program is not precluded from further participation in this or any other department of development financial program, except that a private developer that previously has received financial assistance under this section is precluded from further participation in the rural industrial park loan program.

Effective Date: 2007 HB233 02-14-2008



Section 122.25 - Administration of program - park use.

(A) In administering the program established under section 122.24 of the Revised Code, the director of development shall do all of the following:

(1) Annually designate, by the first day of January of each year, the entities that constitute the eligible areas in this state as defined in section 122.23 of the Revised Code;

(2) Inform local governments and others in the state of the availability of the program and financial assistance established under sections 122.23 to 122.27 of the Revised Code;

(3) Report to the governor, president of the senate, speaker of the house of representatives, and minority leaders of the senate and the house of representatives by the thirtieth day of June of each year on the activities carried out under the program during the preceding calendar year. The report shall include the number of loans made that year and the amount and recipient of each loan.

(4) Work in conjunction with conventional lending institutions, local revolving loan funds, private investors, and other private and public financing sources to provide loans or loan guarantees to eligible applicants;

(5) Establish fees, charges, interest rates, payment schedules, local match requirements, and other terms and conditions for loans and loan guarantees provided under the program;

(6) Require each applicant to demonstrate the suitability of any site for the assistance sought; that the site has been surveyed, that the site has adequate or available utilities, and that there are no zoning restrictions, environmental regulations, or other matters impairing the use of the site for the purpose intended;

(7) Require each applicant to provide a marketing plan and management strategy for the project;

(8) Adopt rules establishing all of the following:

(a) Forms and procedures by which eligible applicants may apply for assistance;

(b) Criteria for reviewing, evaluating, and ranking applications, and for approving applications that best serve the goals of the program;

(c) Reporting requirements and monitoring procedures;

(d) Guidelines regarding situations in which industrial parks would be considered to compete against one another for the purposes of division (B)(2) of section 122.27 of the Revised Code;

(e) Any other rules necessary to implement and administer the program.

(B) The director may adopt rules establishing requirements governing the use of any industrial park site receiving assistance under section 122.24 of the Revised Code, such that a certain portion of the site must be used for manufacturing, distribution, high technology, research and development, or other businesses wherein a majority of the product or service produced is exported out of the state.

(C) As a condition of receiving assistance under section 122.24 of the Revised Code, and except as provided in division (D) of this section, an applicant shall agree, for a period of five years, not to permit the use of a site that is developed or improved with such assistance to cause the relocation of jobs to that site from elsewhere in the state.

(D) A site developed or improved with assistance under section 122.24 of the Revised Code may be the site of jobs relocated from elsewhere in the state if the director of development does all of the following:

(1) Makes a written determination that the site from which the jobs would be relocated is inadequate to meet market or industry conditions, expansion plans, consolidation plans, or other business considerations affecting the relocating employer;

(2) Provides a copy of the determination required by division (D)(1) of this section to the members of the general assembly whose legislative districts include the site from which the jobs would be relocated;

(3) Determines that the governing body of the area from which the jobs would be relocated has been notified in writing by the relocating company of the possible relocation.

(E) The director of development shall obtain the approval of the controlling board for any loan or loan guarantee provided under sections 122.23 to 122.27 of the Revised Code.

Effective Date: 2007 HB233 02-14-2008



Section 122.26 - Rural industrial park loan fund.

The rural industrial park loan fund is hereby created in the state treasury for the purposes of the program established under section 122.24 of the Revised Code. The director of development shall deposit money received for the purposes of that section to the credit of the fund. The amount of the fund shall not exceed ten million dollars.

Effective Date: 2007 HB233 02-14-2008



Section 122.27 - Eligibility for financial assistance.

(A) In order to be eligible for financial assistance under section 122.24 of the Revised Code, an applicant shall demonstrate to the director of development the applicant's capacity to undertake and oversee the project, as evidenced by documentation of the applicant's past performance in economic development projects.

(B) In order for an applicant to be eligible for financial assistance under section 122.24 of the Revised Code, both of the following apply:

(1) The governing body of the entity that has been designated as an eligible area by the director of development under division (A) of section 122.25 of the Revised Code, by resolution or ordinance, shall designate the applicant that will carry out the project for the purposes described in section 122.24 of the Revised Code and specify the eligible area's financial participation in the project.

(2) The board of county commissioners of a county that has been designated as an eligible area by the director of development under division (A)(1) of section 122.25 of the Revised Code shall certify, by resolution, that no existing industrial park is located in the county that would compete against an industrial park that would be developed and improved in the county through the use of financial assistance provided to the applicant under the rural industrial park loan program. Guidelines regarding situations in which industrial parks would be considered to compete against one another shall be established by rule in accordance with division (A)(8)(d) of section 122.25 of the Revised Code.

(C) Solely for the purpose of applying for assistance for infrastructure improvements, a governing body may designate itself as an eligible applicant.

SECTION 2.

(A) There is herby created the Ohio Agriculture to Chemicals, Polymers, and Advanced Materials Task Force, which shall consist of thirteen members as follows:

(1) Three members of the House of Representatives appointed by the Speaker of the House of Representatives, two of whom shall be members of the majority party and one of whom shall be a member of the minority party;

(2) Three members of the Senate appointed by the President of the Senate, two of whom shall be members of the majority party and one of whom shall be a member of the minority party;

(3) A representative of the Ohio Chemistry Technology Council appointed by the Speaker of the House of Representatives;

(4) A representative of Polymer Ohio appointed by the Speaker of the House of Representatives;

(5) A representative of the Ohio BioProducts Innovation Center appointed by the President of the Senate;

(6) A representative of the Ohio Farm Bureau Federation appointed by the President of the Senate;

(7) A representative of the Department of Agriculture appointed by the Director of Agriculture;

(8) A representative of the Department of Development appointed by the Director of Development;

(9) The energy advisor to the Governor appointed by the Governor.

Appointments shall be made, and the Task Force shall hold its first meeting, not later than fifteen days after the effective date of this section. The representative of the Department of Agriculture shall appoint a chairperson, and the Task Force shall elect from its members a vice-chairperson.

(B) Not later than four months after the effective date of this section, the Ohio Agriculture to Chemicals, Polymers, and Advanced Materials Task Force shall submit a report to the General Assembly and the Governor. The report shall do all of the following:

(1) Provide an overview of the agriculture industry and the specialty chemicals and polymer industry in this state;

(2) Describe the conditions of and trends in those industries in this state;

(3) Identify and describe potential alignments between the agricultural industry and the specialty chemicals and polymer industry in this state;

(4) Include recommendations to the General Assembly for expanding the agriculture industry and the specialty chemicals and polymer industry in this state and for providing methods to increase alignments between those industries.

Following submission of the report, the Task Force shall cease to exist.

Effective Date: 2007 HB233 02-14-2008



Section 122.28 - Industrial technology and enterprise advisory council definitions.

As used in sections 122.28 to 122.36 of the Revised Code:

(A) "New technology" means the development through science or research of methods, processes, and procedures, including but not limited to those involving the processing and utilization of coal, for practical application in industrial or agribusiness situations.

(B) "Industrial research" means study and investigation in giving new shapes, new qualities or new combinations to matter or material products by the application of labor thereto or the rehabilitation of an existing matter or material product.

(C) "Enterprise" means a business with its principal place of business in this state or which proposes to be engaged in this state in research and development or in the provision of products or services involving a significant amount of new technology.

(D) "Educational institutions" means nonprofit public and private colleges and universities, incorporated or unincorporated, in the state.

(E) "Small business" means an enterprise with less than four hundred employees, including corporations, partnerships, unincorporated entities, proprietorships, and joint enterprises.

(F) "Applied research" means the application of basic research for the development of new technology.

Effective Date: 07-14-1983



Section 122.29 - Industrial technology and enterprise advisory council.

(A) There is hereby created the industrial technology and enterprise advisory council to assist in carrying out programs created pursuant to sections 122.15 to 122.154 and 122.28 to 122.36 of the Revised Code.

(B) The council shall consist of seven members appointed by the governor with the advice and consent of the senate and selected for their knowledge of and experience in industrial research and development, business, higher education, and federal research and development programs with an emphasis on the development of new technology, and use of existing resources in the university and business communities for industrial research, one member of the senate appointed by the president of the senate, and one member of the house of representatives appointed by the speaker of the house of representatives:

(1) No more than four members of the industrial technology and enterprise advisory council appointed by the governor shall be members of the same political party.

(2) The terms of office for the seven members appointed by the governor shall be for seven years commencing on the first day of January and ending on the thirty-first day of December.

(3) Each member shall hold office from the date of appointment until the end of the term for which the member was appointed.

(4) Any member of the council is eligible for reappointment.

(5) As a term of a member of the council appointed by the governor expires, a successor shall be appointed by the governor, with the advice and consent of the senate.

(6) Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the predecessor's term.

(7) Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(8) Before entering upon official duties, each member shall take an oath as provided by Section 7 of Article XV, Ohio Constitution.

(9) The governor may at any time remove any member appointed by the governor pursuant to section 3.04 of the Revised Code.

(10) Members of the industrial technology and enterprise advisory council shall serve without compensation, but shall be reimbursed for their necessary and actual expenses while engaged in the business of the council.

(11) Five members of the council constitute a quorum.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 122.30 - Powers and duties.

The industrial technology and enterprise advisory council and the director of development are vested with the powers and duties provided in sections 122.28 to 122.36 of the Revised Code, to promote the welfare of the people of the state through the interaction of the business and industrial community and educational institutions in the development of new technology and enterprise.

(A) It is necessary for the state to establish the industrial technology and enterprise advisory council and the programs created pursuant to sections 122.28 to 122.36 of the Revised Code to accomplish the following purposes which are determined to be essential:

(1) Improve the existing industrial and agricultural base of the state;

(2) Improve the economy of the state by providing employment, increasing productivity, and slowing the rate of inflation;

(3) Develop markets worldwide for the products of the state's natural resources and agricultural and manufacturing industries;

(4) Maintain a high standard of living for the people of the state.

(B) The industrial technology and enterprise advisory council shall do all of the following:

(1) Make recommendations to the director of development as to applications for assistance pursuant to sections 122.28 to 122.36 of the Revised Code. The council may revise its recommendations to reflect any changes in the proposed assistance made by the director.

(2) Advise the director in the administration of sections 122.28 to 122.36 of the Revised Code;

(3) Adopt bylaws to govern the conduct of the council's business.

(C) The director of development shall do all of the following:

(1) Receive applications for assistance under sections 122.28 to 122.36 of the Revised Code and, after processing, forward them to the council together with necessary supporting information;

(2) Receive the recommendations of the council and make a final determination whether to approve the application for assistance;

(3) Transmit determinations to approve assistance exceeding forty thousand dollars to the controlling board, together with any information the controlling board requires, for the board's review and decision as to whether to approve the assistance;

(4) Gather and disseminate information and conduct hearings, conferences, seminars, investigations, and special studies on problems and programs concerning industrial research and new technology and their commercial applications in the state;

(5) Establish an annual program to recognize the accomplishments and contributions of individuals and organizations in the development of industrial research and new technology in the state;

(6) Stimulate both public and industrial awareness and interest in industrial research and development of new technology primarily in the areas of industrial processes, implementation, energy, agribusiness, medical technology, avionics, and food processing;

(7) Develop and implement comprehensive and coordinated policies, programs, and procedures promoting industrial research and new technology;

(8) Propose appropriate legislation or executive actions to stimulate the development of industrial research and new technology by enterprises and individuals;

(9) Encourage and facilitate contracts between industry, agriculture, educational institutions, federal agencies, and state agencies, with special emphasis on industrial research and new technology by small businesses and agribusiness;

(10) Participate with any state agency in developing specific programs and goals to assist in the development of industrial research and new technology and monitor performance;

(11) Assist enterprises in obtaining alternative forms of governmental or commercial financing for industrial research and new technology;

(12) Assist enterprises or individuals in the implementation of new programs and policies and the expansion of existing programs to provide an atmosphere conducive to increased cooperation among and participation by individuals, enterprises, and educational institutions engaged in industrial research and the development of new technology;

(13) Advertise, prepare, print, and distribute books, maps, pamphlets, and other information which in the judgment of the director will further its purposes;

(14) Include in the director's annual report to the governor and the general assembly a report on the activities for the preceding calendar year under sections 122.28 to 122.36 of the Revised Code;

(15) Approve the expenditure of money appropriated by the general assembly for the purpose of sections 122.28 to 122.36 of the Revised Code;

(16) Identify and implement federal research and development programs which would link Ohio's industrial base, research facilities, and natural resources;

(17) Employ and fix the compensation of technical and professional personnel, who shall be in the unclassified civil service, and employ other personnel, who shall be in the classified civil service, as necessary to carry out the provisions of sections 122.28 to 122.36 of the Revised Code.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 122.31 - Payment sources for expenses and obligations.

All expenses and obligations incurred by the director of development and the industrial technology and enterprise advisory council in carrying out their powers and in exercising their duties under sections 122.28 to 122.36 of the Revised Code, are payable from revenues or other receipts or income from grants, gifts, contributions, compensation, reimbursement, and funds established in accordance with those sections or general revenue funds appropriated by the general assembly for operating expenses of the director or council.

Effective Date: 12-02-1996



Section 122.32 - Accepting using contributions.

The director of development, on behalf of the programs authorized pursuant to sections 122.28 to 122.36 of the Revised Code, may receive and accept grants, gifts, and contributions of money, property, labor, and other things of value to be held, used, and applied only for the purpose for which the grants, gifts, and contributions are made, from individuals, private and public corporations, from the United States or any agency of the United States, and from any political subdivision of the state. The director may agree to repay any contribution of money or to return any property contributed or its value at times, in amounts, and on terms and conditions excluding the payment of interest as the director determines at the time the contribution is made. The director may evidence the obligation by written contracts, subject to section 122.31 of the Revised Code, provided that the director shall not thereby incur indebtedness of or impose liability upon the state or any political subdivision.

Effective Date: 09-26-1996



Section 122.33 - Administration of programs.

The director of development shall administer the following programs:

(A) The industrial technology and enterprise development grant program, to provide capital to acquire, construct, enlarge, improve, or equip and to sell, lease, exchange, and otherwise dispose of property, structures, equipment, and facilities within the state.

Such funding may be made to enterprises that propose to develop new products or technologies when the director finds all of the following factors to be present:

(1) The undertaking will benefit the people of the state by creating or preserving jobs and employment opportunities or improving the economic welfare of the people of the state, and promoting the development of new technology.

(2) There is reasonable assurance that the potential royalties to be derived from the sale of the product or process described in the proposal will be sufficient to repay the funding pursuant to sections 122.28 to 122.36 of the Revised Code and that, in making the agreement, as it relates to patents, copyrights, and other ownership rights, there is reasonable assurance that the resulting new technology will be utilized to the maximum extent possible in facilities located in Ohio.

(3) The technology and research to be undertaken will allow enterprises to compete more effectively in the marketplace. Grants of capital may be in such form and conditioned upon such terms as the board deems appropriate.

(B) The industrial technology and enterprise resources program to provide for the collection, dissemination, and exchange of information regarding equipment, facilities, and business planning consultation resources available in business, industry, and educational institutions and to establish methods by which small businesses may use available facilities and resources. The methods may include, but need not be limited to, leases reimbursing the educational institutions for their actual costs incurred in maintaining the facilities and agreements assigning royalties from development of successful products or processes through the use of the facilities and resources. The director shall operate this program in conjunction with the board of regents.

(C) The Thomas Alva Edison grant program to provide grants to foster research, development, or technology transfer efforts involving enterprises and educational institutions that will lead to the creation of jobs.

(1) Grants may be made to a nonprofit organization or a public or private educational institution, department, college, institute, faculty member, or other administrative subdivision or related entity of an educational institution when the director finds that the undertaking will benefit the people of the state by supporting research in advanced technology areas likely to improve the economic welfare of the people of the state through promoting the development of new commercial technology.

(2) Grants may be made in a form and conditioned upon terms as the director considers appropriate.

(3) Grants made under this program shall in all instances be in conjunction with a contribution to the project by a cooperating enterprise which maintains or proposes to maintain a relevant research, development, or manufacturing facility in the state, by a nonprofit organization, or by an educational institution or related entity; however, funding provided by an educational institution or related entity shall not be from general revenue funds appropriated by the Ohio general assembly. No grant made under this program shall exceed the contribution made by the cooperating enterprise, [nonprofit organization,] or educational institution or related entity. The director may consider cooperating contributions in the form of state of the art new equipment or in other forms provided the director determines that the contribution is essential to the successful implementation of the project. The director may adopt rules or guidelines for the valuation of contributions of equipment or other property.

(4) The director may determine fields of research from which grant applications will be accepted under this program.

Effective Date: 09-26-1996



Section 122.34 - Purposes.

The exercise of the powers granted by sections 122.28 to 122.36 of the Revised Code will be in all respects for the benefit of the people of the state, for the improvement of commerce and prosperity, improvement of employment conditions, and will constitute the performance of essential governmental functions.

Effective Date: 06-25-1982



Section 122.35 - Depositing receipts.

All moneys received under sections 122.28 to 122.36 of the Revised Code are trust funds to be held and applied solely as provided in those sections and section 166.03 of the Revised Code. All moneys, except when deposited with the treasurer of the state, shall be kept and secured in depositories as selected by the director of development in the manner provided in sections 135.01 to 135.21 of the Revised Code, insofar as those sections are applicable. All moneys held by the director in trust to carry out the purposes of sections 122.28 to 122.36 of the Revised Code shall be used as provided in sections 122.28 to 122.36 of the Revised Code and at no time be part of other public funds.

Effective Date: 07-14-1983



Section 122.36 - Confidential information.

Any materials or data submitted to, made available to, or received by the director of development, the industrial technology and enterprise advisory council, or the controlling board, to the extent that the material or data consist of trade secrets, as defined in section 1333.61 of the Revised Code, or commercial or financial information, regarding projects are not public records for the purposes of section 149.43 of the Revised Code.

Effective Date: 12-02-1996



Section 122.37 - Steel futures program.

(A) There is hereby created in the department of development the steel futures program, for the purpose of preserving and improving the existing industrial base of the state, improving the economy of the state by providing employment, increased productivity, and ensuring continued technological development consistent with these goals, and maintaining a high standard of living for the people of this state. The steel futures program may be supplemental to any other enterprise assistance program administered by the director of development, and shall be administered so as to provide financial and technical assistance to increase the competitiveness of existing steel and steel-related industries in this state, and to encourage establishment and development of new industries of this type within the state.

Within six months after the effective date of this section, the director shall develop a strategy for financial and technical assistance to steel and steel-related industries in the state, which shall include investment policies with regard to these industries.

(B) In administering the program, the director may consult with appropriate representatives of steel and steel-related industries, appropriate representatives of any union that represents workers in these industries, and other persons with expert knowledge in these industries.

(C) The director of development shall consult with the chairman of the public utilities commission to foster development of public and private cooperative efforts that result in energy savings and reduced energy costs for steel and steel-related industries.

(D) Assistance may be made available to steel and steel-related industries undertaking projects the director determines to have long-term implications for and broad applicability to the economy of this state when the director finds:

(1) The undertaking of projects by the industries will benefit the people of the state by creating or preserving jobs and employment opportunities or improving the economic welfare of the people of this state, and promoting development of new technology or improving application of existing steel and steel-related technology.

(2) The undertaking of projects by the industries will allow them to compete more effectively in the marketplace.

(E) Projects eligible to receive assistance under the steel futures program may include, but are not limited to, the following areas:

(1) Research and development specifically related to steel and steel-related industries and feasibility studies for business development within these industries;

(2) Employee training;

(3) Labor and management relations; and

(4) Technology-driven capital investment.

(F) Financial and technical assistance may be in the form and conditioned upon terms as the director considers appropriate.

(G) No later than the thirtieth day of June in the first year after the effective date of this section, and no later than the thirtieth day of June of each year thereafter, the director shall submit a report to the general assembly describing projects of the steel futures program, results obtained from completed projects of the program, and program projects for the next fiscal year.

Effective Date: 06-29-1988



Section 122.38 - Small business innovation research grant program.

(A) As used in this section:

(1) "Small business enterprise" means any person with a principal place of business or research in the state, who meets the definition of a "small business concern" as defined in 13 C.F.R. 121.7(a), as amended.

(2) "Eligible educational institution" means any educational institution that disseminates information, conducts educational or technical seminars and meetings, or provides other services of value or interest to small business enterprises.

(3) "Eligible organization" means any organization, representing the interest of small business enterprises or areas of technological research, that disseminates information, conducts educational or technical seminars and meetings, or provides other services of value or interest to small business enterprises.

(B) There is hereby created in the department of development the small business innovation research grant program for the purpose of providing educational, technical, and financial assistance to:

(1) Any small business enterprise engaging in or intending to engage in technological research that the director of development determines to be innovative and in the broad and long-term interest of the economy of the state;

(2) Any eligible educational institution;

(3) Any eligible organization.

(C) The director may provide educational, technical, and financial assistance to small business enterprises, eligible educational institutions, and eligible organizations. Any assistance shall be in the form and conditioned upon terms the director considers appropriate.

(D) The director shall:

(1) Establish the procedures by which small business enterprises, eligible educational institutions, and eligible organizations may apply for assistance under this section;

(2) Collect, prepare, and disseminate information, describing the types of assistance offered under the program and describing relevant federal programs and services to small business enterprises, eligible educational institutions, and eligible organizations as the director considers appropriate;

(3) Adopt rules for the administration of this section, in accordance with Chapter 119. of the Revised Code.

Effective Date: 04-10-1990



Section 122.39 - Development financing advisory council definitions.

As used in sections 122.39and 122.41 to 122.62 of the Revised Code:

(A) "Financial institution" means any banking corporation, trust company, insurance company, savings and loan association, building and loan association, or corporation, partnership, federal lending agency, foundation, or other institution engaged in lending or investing funds for industrial or business purposes.

(B) "Project" means any real or personal property connected with or being a part of an industrial, distribution, commercial, or research facility to be acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, with aid furnished pursuant to Chapter 122. of the Revised Code, for industrial, commercial, distribution, and research development of the state.

(C) "Community improvement corporation" means a corporation organized under Chapter 1724. of the Revised Code.

(D) "Ohio development corporation" means a corporation organized under Chapter 1726. of the Revised Code.

(E) "Mortgage" means the lien imposed on a project by a mortgage on real property, or by financing statements on personal property, or by a combination of a mortgage and financing statements when a project consists of both real and personal property.

(F) "Mortgagor" means the principal user of a project or the person, corporation, partnership, or association unconditionally guaranteeing performance by such principal user of its obligations under the mortgage.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.40 - [Repealed] .

Repealed by 129th General AssemblyFile No.129,SB 314, §2, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-02-1996; 12-30-2004; 06-27-2005; 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 122.41 - Council - powers and duties.

The director of development services is invested with the powers and duties provided in Chapter 122. of the Revised Code, in order to promote the welfare of the people of the state, to stabilize the economy, to provide employment, to assist in the development within the state of industrial, commercial, distribution, and research activities required for the people of the state, and for their gainful employment, or otherwise to create or preserve jobs and employment opportunities, or improve the economic welfare of the people of the state, and also to assist in the financing of air, water, or thermal pollution control facilities and solid waste disposal facilities by mortgage insurance as provided in section 122.451 of the Revised Code. It is hereby determined that the accomplishment of such purposes is essential so that the people of the state may maintain their present high standards in comparison with the people of other states and so that opportunities for employment and for favorable markets for the products of the state's natural resources, agriculture, and manufacturing shall be improved and that it is necessary for the state to establish the programs authorized pursuant to Chapter 122. of the Revised Code and invest the director of development services with the powers and duties provided in Chapter 122. of the Revised Code. The powers granted to the director by Chapter 165. of the Revised Code are independent of and in addition and alternate to, and are not limited or restricted by, Chapter 122. of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 122.42 - Director of development services; powers and duties.

(A) The director of development services shall do all of the following:

(1) Receive applications for assistance under sections 122.39and 122.41 to 122.62 of the Revised Code;

(2) Make a final determination whether to approve the application for assistance;

(3) Transmit determinations to approve assistance to the controlling board together with any information the controlling board requires for the board's review and decision as to whether to approve the assistance;

(4) Issue revenue bonds of the state through the treasurer of state, as necessary, payable solely from revenues and other sources as provided in sections 122.39and 122.41 to 122.62 of the Revised Code.

(B) The director may do all of the following:

(1) Fix the rate of interest and charges to be made upon or with respect to moneys loaned by the director and the terms upon which mortgages and lease rentals may be guaranteed and the rates of charges to be made for the loans and guarantees and to make provisions for the operation of the funds established by the director in accordance with this section and sections 122.54, 122.55, 122.56, and 122.57 of the Revised Code;

(2) Loan moneys from the fund established in accordance with section 122.54 of the Revised Code pursuant to and in compliance with sections 122.39and 122.41 to 122.62 of the Revised Code;

(3) Acquire in the name of the director any property of any kind or character in accordance with sections 122.39and 122.41 to 122.62 of the Revised Code, by purchase, purchase at foreclosure, or exchange on such terms and in such manner as the director considers proper;

(4) Make and enter into all contracts and agreements necessary or incidental to the performance of the director's duties and the exercise of the director's powers under sections 122.39and 122.41 to 122.62 of the Revised Code;

(5) Maintain, protect, repair, improve, and insure any property which the director has acquired and dispose of the same by sale, exchange, or lease for the consideration and on the terms and in the manner as the director considers proper, but is not authorized to operate any such property as a business except as the lessor of the property;

(6)

(a) When the cost of any contract for the maintenance, protection, repair, or improvement of any property held by the director other than compensation for personal services involves an expenditure of more than one thousand dollars, the director shall make a written contract with the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code after advertisement for not less than two consecutive weeks in a newspaper of general circulation in the county where such contract, or some substantial part of it, is to be performed, and in such other publications as the director determines, which notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications may be examined, and the time and place of receiving bids.

(b) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and meet the requirements of section 153.54 of the Revised Code.

(c) Each bid for a contract, except as provided in division (B)(6)(b) of this section, shall contain the full name of every person interested in it and shall be accompanied by bond or certified check on a solvent bank, in such amount as the director considers sufficient, that if the bid is accepted a contract will be entered into and the performance of the proposal secured.

(d) The director may reject any and all bids.

(e) A bond with good and sufficient surety, approved by the director, shall be required of every contractor awarded a contract except as provided in division (B)(6)(b) of this section, in an amount equal to at least fifty per cent of the contract price, conditioned upon faithful performance of the contract.

(7) Employ financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, and other employees and agents as are necessary in the director's judgment and fix their compensation;

(8) Assist qualified persons in the coordination and formation of a small business development company, having a statewide area of operation, conditional upon the company's agreeing to seek to obtain certification from the federal small business administration as a certified statewide development company and participation in the guaranteed loan program administered by the small business administration pursuant to the Act of July 2, 1980, 94 Stat. 837, 15 U.S.C.A. 697. During the initial period of formation of the statewide small business development company, the director shall provide technical and financial expertise, legal and managerial assistance, and other services as are necessary and proper to enable the company to obtain and maintain federal certification and participation in the federal guaranteed loan program. The director may charge a fee, in such amount and on such terms and conditions as the director determines necessary and proper, for assistance and services provided pursuant to division (B)(8) of this section.

Persons chosen by the director to receive assistance in the formation of a statewide small business development company pursuant to division (B)(8) of this section shall make a special effort to use their participation in the federal guaranteed loan program to assist small businesses which are minority business enterprises as defined in division (E) of section 122.71 of the Revised Code. The director, with the assistance of the minority business development division of the department of development, shall provide technical and financial expertise, legal and managerial assistance, and other services in such a manner to enable the development company to provide assistance to small businesses which are minority business enterprises, and shall make available to the development company information pertaining to assistance available to minority business enterprises under programs established pursuant to sections 122.71 to 122.83, 122.87 to 122.89, 122.92 to 122.94, 123.151, and 125.081 of the Revised Code.

(9) Receive and accept grants, gifts, and contributions of money, property, labor, and other things of value to be held, used, and applied only for the purpose for which such grants, gifts, and contributions are made, from individuals, private and public corporations, from the United States or any agency of the United States, from the state or any agency of the state, and from any political subdivision of the state, and may agree to repay any contribution of money or to return any property contributed or the value of the property at such times, in such amounts, and on such terms and conditions, excluding the payment of interest, as the director determines at the time such contribution is made, and may evidence such obligations by notes, bonds, or other written instruments;

(10) Establish with the treasurer of state the funds provided in sections 122.54, 122.55, 122.56, and 122.57 of the Revised Code, in addition to such funds as the director determines are necessary or proper;

(11) Do all acts and things necessary or proper to carry out the powers expressly granted and the duties imposed in sections 122.39and 122.41 to 122.62 and Chapter 163. of the Revised Code.

(C) All expenses and obligations incurred by the director in carrying out the director's powers and in exercising the director's duties under sections 122.39and 122.41 to 122.62 of the Revised Code, shall be payable solely from the proceeds of revenue bonds issued pursuant to those sections, from revenues or other receipts or income of the director, from grants, gifts, and contributions, or funds established in accordance with those sections. Those sections do not authorize the director to incur indebtedness or to impose liability on the state or any political subdivision of the state.

(D) Financial statements and financial data submitted to the director by any corporation, partnership, or person in connection with a loan application, or any information taken from such statements or data for any purpose, shall not be open to public inspection.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-26-1996



Section 122.43 - Lending funds.

The director of development services, with controlling board approval, may lend funds which are obtained from the sale of revenue bonds issued by the treasurer of state pursuant to sections 122.39and 122.41 to 122.62 of the Revised Code, from revenues or other receipts or income of the director, or funds established in accordance with sections 122.39and 122.41 to 122.62 of the Revised Code, and from grants, gifts, and contributions subject to any provisions of resolutions authorizing the revenue bonds or of trust agreements securing such bonds, to community improvement corporations and Ohio development corporations and other corporations, partnerships, and persons for the purpose of procuring or improving real or personal property, or both, for the establishment, location, or expansion of industrial, distribution, commercial, or research facilities in the state, and to community improvement corporations and Ohio development corporations for the purpose of loaning funds to other corporations, partnerships, and persons for the purpose of procuring or improving real or personal property, or both, for the establishment, location, or expansion of industrial, distribution, commercial, or research facilities in the state, if the director finds that:

(A) The project is economically sound and will benefit the people of the state by increasing opportunities for employment and strengthening the economy of the state;

(B) The proposed borrower, if other than a community improvement corporation or an Ohio development corporation, is unable to finance the proposed project through ordinary financial channels upon reasonable terms and at comparable interest rates, or the borrower, if a community improvement corporation or an Ohio development corporation, should not, in the opinion of the director, be required to finance the proposed project without a loan from the director;

(C) The value of the project is, or upon completion thereof will be, at least equal to the total amount of the money expended in such procurement or improvement of which amount one or more financial institutions have loaned or invested not less than forty per cent;

(D) The amount to be loaned by the director will not exceed fifty per cent of the total amount expended in the procurement or improvement of the project;

(E) The amount to be loaned by the director will be adequately secured by a first or second mortgage upon the project, and by mortgages, leases, liens, assignments, or pledges on or of such other property or contracts as the director shall require and that such mortgage will not be subordinate to any other liens or mortgages except the liens securing loans or investments made by financial institutions referred to in division (C) of this section, and the liens securing loans previously made by any financial institution in connection with the procurement or expansion of all or part of a project.

In no event may the director lend funds under the authority of this section for the purpose of procuring or improving motor vehicles, power driven vehicles, office equipment, raw materials, small tools, supplies, inventories, or accounts receivable.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.44 - Terms of loans.

Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of the loans made by the director of development services pursuant to sections 122.39and 122.41 to 122.62 of the Revised Code shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans are made, but the mortgage lien securing any money loaned by the director may be subordinate to the mortgage lien securing any money loaned or invested by a financial institution, but shall be superior to that securing any money loaned or expended by any other corporation or person. The funds used in making such loans shall be disbursed upon order of the director.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.45 - Loans to political subdivisions.

The director of development, with controlling board approval, may lend funds to any county, municipal corporation, or township or any other political subdivision of the state for the purpose of expediting the creation, location, or expansion of industrial, distribution, commercial, or research facilities in the state by the construction or installation of streets, sidewalks, storm sewers, sanitary sewers and sewage disposal works, water lines, and water supply facilities which such subdivisions are authorized by law to construct or install, and the acquisition of lands or easements for such purposes, if the director finds that:

(A) A plan for the use of the money so loaned in connection with the creation, location, or expansion of such a facility is economically sound and will benefit the people of the state by increasing opportunities for employment and strengthening the economy;

(B) The proposed borrower is unable to procure the money for the aforesaid use within the time required in order to secure the desired creation, location, or expansion of such facilities;

(C) An agreement for repayment of the money loaned with interest thereon has been made by such subdivision evidenced by its notes, bonds, or by written contract, payable, however, only from moneys payable to such subdivision by a community improvement corporation, an Ohio development corporation, or other corporation, partnership, or person, or any combination thereof;

(D) There is adequate assurance that the moneys payable by such corporation or person to such subdivision will be paid as they fall due and will be payable at such times as are necessary to provide such subdivision with moneys sufficient to pay its loan to the director as it falls due.

The rates of interest and times of payment of interest and principal and other terms, conditions, and provisions of the loans shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans are made. The funds used in making such loans shall be disbursed upon order of the director.

Any subdivision intending to borrow funds from the director pursuant to this section may agree with a community improvement corporation, an Ohio development corporation, partnership, or other corporation or person, or any combination thereof, to construct any one or more of the improvements for which such funds are to be borrowed in return for a commitment, satisfactory to both such subdivision and the director, to make available to such subdivision sufficient moneys to discharge its loan from the director as it falls due.

Any subdivision to which such a loan is made may issue to the director its notes or bonds for the repayment of such loan, or may by written contract agree to repay such loan provided that the obligation to pay is limited to the moneys received by the subdivision from such corporation, partnership, or person and is not an obligation for which the faith or credit or taxing power of the subdivision is pledged.

Any subdivision receiving such a loan may construct or cause to be constructed the improvements for which such loan is made in the manner provided by law or charter for the making of contracts for such improvements, and may, if no special assessments are to be levied against benefited properties, dispense with all notices to the public or to property owners and all hearings otherwise required with respect to the making of such improvements, and in such case no resolution or order determining to make the improvement shall be subject to any appeal.

Effective Date: 07-14-1983



Section 122.451 - Insuring mortgage payments.

Upon application of any person, partnership, or corporation, or upon application of any community improvement corporation organized as provided in section 1724.01 of the Revised Code, the director of development, with controlling board approval, may, pledging therefor moneys in the mortgage insurance fund created by section 122.561 of the Revised Code, insure or make advance commitments to insure not more than ninety per cent of any mortgage payments required. Before insuring any such mortgage payments the director shall determine that:

(A) The project, in accordance with section 13 of Article VIII, Ohio Constitution, will create or preserve jobs and employment opportunities, or improve the economic welfare of the people of the state, or be an air quality facility, waste water facility, or solid waste facility, as defined in section 3706.01, 6121.01, 6123.01 of the Revised Code.

(B) The principal obligation, including initial service charges and appraisal, inspection, and other fees approved by the director, does not exceed one hundred per cent of the cost of the project.

(C) The mortgage has a satisfactory maturity date in no case later than twenty-five years from the date of the insurance.

(D) The mortgagor is responsible and able to meet the payments under the mortgage.

(E) The mortgage contains complete amortization provisions satisfactory to the director requiring periodic payments by the mortgagor which may include principal and interest payments, cost of local property taxes and assessments, land lease rentals, if any, and hazard insurance on the property and such mortgage insurance premiums as are required under section 122.561 of the Revised Code, all as the director from time to time prescribes or approves.

(F) The mortgage is in such form and contains such terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens, and other matters as the director may prescribe.

The director may take assignments of insured mortgages and other forms of security and may take title by foreclosure or conveyance to any project when an insured mortgage loan thereon is clearly in default and when in the opinion of the director such acquisition is necessary to safeguard the mortgage insurance fund, and may sell, or on a temporary basis lease or rent, such project.

Effective Date: 07-14-1983



Section 122.452 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 07-14-1983 )



Section 122.46 - Purchase, sale, improvement of property for industrial, commercial, distribution or research facilities.

The director of development may purchase real property, and personal property in connection therewith, in the state from funds available to him for that purpose if he finds that:

(A) Such property is owned by the United States, or an agency or instrumentality thereof, or by the state or an agency, instrumentality, or subdivision thereof;

(B) Such property is, or after improvement will be, useful for industrial, commercial, distribution or research facilities in the state;

(C) Utilization of such property in the creation, location, or expansion of such facilities is economically sound and will benefit the people of the state by increasing opportunities for employment and strengthening the economy.

The conveyance of such property by an agency, instrumentality, or subdivision of the state may be made without advertising for bids and on the terms and in the manner established by such agency, instrumentality, or subdivision and provided further that if the property is to be conveyed by the state of Ohio, the director of the department of the state having jurisdiction or supervision of such property shall determine if the property is required by such department and if determined not to be required, shall, with the approval of the governor and the controlling board, convey such property to the director of development at its fair market value as fixed by an appraisal by three disinterested persons appointed by the director of administrative services and the deed therefor shall be prepared and recorded pursuant to section 5301.13 of the Revised Code and the proceeds from such sale shall be paid into the state treasury to the credit of the appropriate fund. Such a conveyance shall transfer all interest of the state in the property.

The director may improve any property acquired under this section and may construct and equip buildings, structures, and other facilities thereon for industrial, commercial, distribution, or research facilities. It is not intended hereby to authorize the director himself to operate any such industrial, commercial, distribution, or research facilities.

Such property, or parts thereof, may be sold by the director or may be leased by it at such times and in such manner as the director determines and at such price or on such rentals as the director determines to be fair and reasonable.

Such lease may provide for improvements to be made by the lessee at its expense, all of which shall immediately become the property of the director. Movable personal property of the lessee shall remain its property.

The director shall determine the amount to be paid in the acquisition and improvement of such property, the price and terms of sale, and the rents and other terms of any lease including an option to purchase the leased property. Disbursement of funds shall be made upon order of the director. All leases, contracts, agreements, and deeds shall be executed by the director in the manner and by his agents as he provides.

Effective Date: 07-14-1983



Section 122.47 - Issuing bonds.

At the request of the director of development, the treasurer of state shall issue revenue bonds of the state for the purpose of acquiring moneys for the purposes of this chapter, which moneys shall be credited by the treasurer of state as the director of development shall determine to and among the funds established in accordance with or pursuant to sections 122.35, 122.42, 122.54, 122.55, 122.56, 122.561, and 122.57 of the Revised Code. The principal of and interest on such revenue bonds shall be payable solely from the sinking funds established in accordance with section 122.57 of the Revised Code at the times and in the order and manner provided in the bond issuing proceedings or in any trust agreements securing such bonds, and shall be secured by the revenue bond guaranty fund established in accordance with section 122.571 of the Revised Code and shall also be secured by moneys in the other funds established by the director to the extent and on the terms he specifies and by covenants of the director that he will so manage the loans and leases and fix interest rates, charges, and rentals so as to assure receipt of net income and revenue sufficient to provide for the payment of the principal of and the interest on the revenue bonds.

Effective Date: 01-01-1995



Section 122.48 - Issuing revenue bonds.

Each issue of revenue bonds issued by the treasurer of state pursuant to sections 122.39and 122.41 to 122.62 of the Revised Code, shall be dated, shall bear interest at a rate or rates or at a variable rate, as provided in or authorized by the proceedings authorizing or providing for the terms and conditions of the revenue bonds, shall mature at such time or times, not to exceed forty years from date, as determined by the director of development services and may be made redeemable before maturity at the option of the director at such price or prices and under such terms and conditions as are fixed by the director prior to the issuance of the bonds. The director shall determine the form of the bonds, including any interest coupons to be attached thereto, and the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state.

The bonds shall be executed by the signature or facsimile signature of the treasurer of state, the official seal or a facsimile thereof of the state shall be affixed thereto and attested by the treasurer of state or designated treasurer of state, and any coupons attached thereto shall bear the facsimile signature of the treasurer of state. In case the person whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before delivery of bonds or in case such person was not at the date of such bonds or coupons such officer but at the actual date of execution of such bonds or coupons was the proper officer, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the person had remained in office until such delivery.

All revenue bonds issued under sections 122.39and 122.41 to 122.62 of the Revised Code, shall be negotiable instruments. The bonds may be issued in coupon or in registered form or both, as the treasurer determines. Provision may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The treasurer of state may sell such bonds in the manner and for the price the treasurer of state determines to be for the best interest of the state.

Prior to the preparation of definitive bonds, the treasurer of state may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The treasurer of state may also provide for the replacement of any bonds which become mutilated or are destroyed, stolen, or lost. Bonds may be issued under sections 122.39 to 122.62 of the Revised Code, without obtaining the consent of any department, division, commission, board, bureau, or agency of the state, and without any other proceeding or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by such sections.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.49 - Using bond proceeds.

The proceeds of each issue of revenue bonds issued pursuant to sections 122.39and 122.41 to 122.62 of the Revised Code shall be used for the making of loans authorized in sections 122.43 and 122.45 of the Revised Code, for the purchase and improvement of property authorized in section 122.46 of the Revised Code, for insuring mortgage payments authorized in section 122.451 of the Revised Code, and for the crediting into and among the funds established in accordance with sections 122.35, 122.54, 122.55, 122.56, 122.561, and 122.57 of the Revised Code, but subject to such conditions, limitations, and covenants with the purchasers and holders of the bonds as shall be provided for in the bond authorization proceedings and in the trust agreement securing the same.

Provision shall be made by the director of development services for the payment of the expenses of the director in operating the assistance programs authorized under this chapter in such manner and to such extent as shall be determined by the director.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-01-1987



Section 122.50 - Bonds not a debt of state.

Revenue bonds issued under sections 122.39and 122.41 to 122.62, inclusive, of the Revised Code, do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, but such bonds shall be payable solely from the funds pledged for their payment as authorized by such sections, or by funds derived from the issuance of refunding bonds as authorized in section 122.52 of the Revised Code, which refunding bonds shall be payable solely from funds pledged for their payment as authorized by such section. All such revenue bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the state or of any political subdivision thereof, but are payable solely from revenues pledged for their payment.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 10-30-1965



Section 122.51 - Bonds are lawful investments.

All revenue bonds issued under sections 122.39and 122.41 to 122.62, inclusive, of the Revised Code, are lawful investments of banks, building and loan and savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, trustees or other officers having charge of sinking or bond retirement funds of municipal corporations and other subdivisions of this state, and of domestic insurance companies notwithstanding sections 3907.14 and 3925.08 of the Revised Code, and are acceptable as security for the deposit of public moneys.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 01-01-1968



Section 122.52 - Issuing revenue refunding bonds.

The director of development services may provide for the issuance of revenue refunding bonds of the state by the treasurer of state, payable solely from the sinking funds established in accordance with section 122.51 of the Revised Code at the times and in the order and manner provided by the director and in any trust agreement securing such bonds and shall also be secured by moneys in the other funds established pursuant to sections 122.39and 122.41 to 122.62 of the Revised Code to the extent and on the terms specified by the director, for the purpose of refunding any revenue bonds then outstanding which have been issued under sections 122.39and 122.41 to 122.62 of the Revised Code, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the director and treasurer of state in respect to such bonds shall be governed by such sections insofar as they are applicable.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.53 - Bonds secured by trust agreements.

In the discretion of the treasurer of state, any bonds issued under sections 122.39and 122.41 to 122.62 of the Revised Code, may be secured by a trust agreement between the treasurer of state and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement may pledge or assign payments of principal of and interest on loans, charges, fees, and other revenue to be received by the director of development services, all rentals received under leases made by the director, and all proceeds of the sale or other disposition of property held by the director, and may provide for the holding in trust by the trustee to the extent provided for in the proceedings authorizing such bonds, of all such moneys and moneys otherwise payable into the mortgage guarantee fund created by section 122.56 of the Revised Code, and all moneys otherwise payable into the mortgage insurance fund created by section 122.561 of the Revised Code, and of moneys payable into the sinking fund or funds referred to in section 122.57 of the Revised Code, but shall not convey or mortgage any of the real or personal property held by the director or any part thereof. Any such trust agreement, or any proceedings providing for the issuance of such bonds, may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the director in relation to the acquisition of property, and the construction, improvement, maintenance, repair, operation, and insurance of facilities, the making of loans and leases and the terms and provisions thereof, and the custody, safeguarding, investment, and application of all moneys, and provisions for the employment of consulting engineers or other consultants in connection with the making of loans and leases and the construction or operation of any facility. Any bank or trust company incorporated under the laws of this state which may act as trustee or as depository of the proceeds of bonds or of revenue may furnish such indemnifying bonds or may pledge such securities as are required by the treasurer of state. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. Such trust agreement may contain such other provisions as the treasurer of state deems reasonable and proper for the security of the bondholders. All expenses incurred by the treasurer of state in carrying out the provisions of any such trust agreement shall be treated as a part of the cost of the operation of the assistance programs authorized pursuant to Chapter 122. of the Revised Code. Any such trust agreement may provide the method whereby general administrative overhead expense of the director with respect to those assistance programs shall be allocated among the funds established pursuant to Chapter 122. of the Revised Code with respect to the operating expenses of the director payable out of the income of the assistance programs.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.54 - Direct loan program fund.

The direct loan program fund is hereby created within the state treasury, to consist of money appropriated for the purpose of making loans authorized under sections 122.43 and 122.45 of the Revised Code, money from the proceeds of the sale of any issue of its revenue bonds to the extent and subject to the conditions provided in the proceedings authorizing such bonds or in the trust agreement securing such bonds, all grants, gifts, and contributions made to the director of development for such purpose, and all other moneys designated by him for the purpose of making loans or required to be used for such purpose by the provisions of any proceedings authorizing an issue of revenue bonds or trust agreement securing such bonds. All moneys received from repayments of loans authorized pursuant to sections 122.43 and 122.45 of the Revised Code or received in the event of a default on any such loans shall be deposited in the general revenue fund.

Effective Date: 07-01-1987



Section 122.55 - Purchase fund of the director of development.

The purchase fund of the director of development is hereby created to consist of all money allocated by the director for the purchase and improvement of property authorized to be purchased under section 122.46 of the Revised Code from the proceeds of the sale of any issue of revenue bonds to the extent and subject to the conditions provided in the proceedings authorizing such bonds or in the trust agreements securing such bonds, all grants, gifts, and contributions made to the director for such purpose, and all other moneys designated by him for the purpose of the acquisition and improvement of property.

Effective Date: 07-14-1983



Section 122.56 - Mortgage guarantee fund.

The mortgage guarantee fund of the director of development is hereby created to consist of all grants, gifts, and contributions of moneys or rights to moneys made to the director for such fund, all moneys and rights to moneys lawfully designated for or deposited in such fund, all guarantee fees charged and collected as provided in this section, and all moneys and rights to moneys lawfully allocated by the director to such fund from the proceeds of the sale of any issue of its revenue bonds. Moneys or rights to money shall be used for the guaranty of the payment of the loans made under sections 122.43 and 122.45 of the Revised Code, or for the guaranty of the payment of the rentals payable under the lease made under the authority of section 122.46 of the Revised Code, or for the guaranty of the payment of rentals payable under a lease made under authority of section 165.02 of the Revised Code, or of rentals payable under a lease made under authority of section 761.02 of the Revised Code, or a sublease made pursuant to such lease, to the extent and subject to the conditions provided in the proceedings authorizing such guaranty or the proceedings authorizing such bonds or in the trust agreement securing such bonds. The director shall fix charges for the guaranty of payments of the loans made under sections 122.43 and 122.45 of the Revised Code and for the guaranty of the payment of the rentals payable under the leases made by the authority under section 122.46 of the Revised Code. Such charges shall be payable at such times and place and in such manner as may be prescribed by the director. In the event that the principal obligation of any loan is paid in full prior to the maturity date or in the event that purchase option of any lease is exercised prior to the end of the term thereof, the director may require the payment of an adjusted charge in such amount as he determines to be equitable, and may refund from the mortgage guarantee fund such portion of charges theretofore paid as the director determines to be equal to the unearned portion thereof.

Effective Date: 07-14-1983



Section 122.561 - Mortgage insurance fund.

The mortgage insurance fund of the director of development services is hereby created to consist of all money allocated by the director from the proceeds of the sale of any issue of revenue bonds, to the extent and subject to the conditions provided in the proceedings authorizing such bonds or in the trust agreements securing such bonds, for the purpose of insuring mortgage payments pursuant to section 122.451 of the Revised Code, all grants and contributions made to the director for such purpose, all moneys deposited or credited to the mortgage insurance fund pursuant to section 169.05 of the Revised Code, all other moneys and property designated by the director and by law for such purpose, all mortgage insurance premiums charged and collected as provided in this section, and all receipts and proceeds from the sale, disposal, lease, or rental of real or personal property which the director may hold as a result of a default in an insured mortgage. The director shall fix mortgage insurance premiums for the insurance of mortgage payments pursuant to section 122.451 of the Revised Code, to be computed as a percentage of the principal obligation of the mortgage outstanding at the beginning of each mortgage year. Such insurance premiums shall not be more than three per cent per annum of the outstanding principal obligation, and shall be calculated on the basis of all pertinent available data. Such premiums shall be payable by the mortgagors or the mortgagees in such manner as is prescribed by the director. The amount of premium need not be uniform among the various mortgages insured. The director may provide for the custody, investment, and use of the unclaimed funds trust fund created by section 169.05 of the Revised Code and all mortgage insurance premiums, including the payment therefrom of the expenses and costs of the director in insuring mortgage payments pursuant to section 122.451 of the Revised Code. Any financial statements or financial data submitted to the director or the controlling board in connection with any application for the insurance of mortgage payments, or any information taken from such statements or data, is not open to public inspection.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 12-02-1996



Section 122.57 - Distributing income to separate sinking funds.

All payments of principal of and interest on the loans made by the director of development services, all rentals received under leases made by the director, and all proceeds of the sale or other disposition of property held by the director shall be placed in separate sinking funds to the extent provided in the proceedings authorizing revenue bonds which are hereby pledged to and charged with the payment of interest on, principal of and redemption premium on, the revenue bonds issued pursuant to sections 122.39and 122.41 to 122.62 of the Revised Code to the extent provided in the proceedings authorizing and the trust agreements securing such bonds. The moneys therein in excess of the amounts required by the bond proceedings and trust agreements and all payments not so required to be paid into such sinking funds shall be retained or placed in such fund or in the other funds provided for by sections 122.35, 122.54, 122.42, 122.55, 122.56, 122.561, and 122.57 of the Revised Code as the director shall determine, and shall be available for the uses for which such funds are established.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-01-1987



Section 122.571 - Revenue bond guaranty fund.

In addition to the separate sinking funds created under section 122.57 of the Revised Code, there is hereby created the revenue bond guaranty fund to consist of all money allocated by the director of development to guarantee payment of interest on, principal of and redemption premium on, the revenue bonds issued by the director under Chapter 122. of the Revised Code, all grants, gifts, and contributions made to the director for such purpose, and all money and property provided by law for such purpose.

Effective Date: 07-14-1983



Section 122.58 - Investing funds.

Moneys in the funds established pursuant to Chapter 122. of the Revised Code, except as otherwise provided in any proceedings authorizing revenue bonds or in any trust agreement securing such bonds, in excess of current needs, may be invested in notes, bonds, or other obligations which are direct obligations of or are guaranteed by the United States, in certificates of deposit or other withdrawable accounts of banks, trust companies, and building and loan or savings and loan associations organized under the laws of the state or the United States, or in the manner provided in any agreement entered into pursuant to section 169.05 of the Revised Code.

Income from all such investments of moneys in any fund shall be credited to such funds as the director of development determines subject to the provisions of any bond issuance proceedings or trust agreement, and such investments may be sold at such time as the director shall determine, provided certificates of deposit or other withdrawable accounts may be sold only in accordance with division (B) of section 169.05 or divisions (D) and (E) of section 169.08 of the Revised Code.

Effective Date: 07-14-1983



Section 122.59 - Proceedings in default.

In the event of a default with respect to any loan or lease, the director of development shall take such action as he deems proper in the circumstances to enforce and protect the rights of the director, and such action as may be required by the provisions of any proceedings authorizing the revenue bonds or of any trust agreement securing such bonds, which may include any appropriate action at law or in equity, enforcement or waiver of any provision of any mortgage or security agreement or lease, or reinstatement of any forfeited or cancelled right, title, or privilege. Notwithstanding any such action, the director shall transfer from the mortgage guarantee fund created by section 122.56 of the Revised Code to the sinking fund or funds referred to in section 122.57 of the Revised Code amounts not greater than the amounts which would have been paid upon such loan or under such lease but for such default, at the time or times when such amounts would have been paid but for such defaults, to the extent provided in the proceedings authorizing and the trust agreements securing such bonds, to be held and applied as other moneys in the sinking fund, and shall make such other transfers and take such other action as shall be required of the director by any such bond issuance proceedings or trust agreement.

Effective Date: 07-14-1983



Section 122.60 - Capital access loan program definitions.

As used in sections 122.60 to 122.605 of the Revised Code:

(A) "Capital access loan" means a loan made by a participating financial institution to an eligible business that may be secured by a deposit of money from the fund into the participating financial institution's program reserve account.

(B) "Department of development" means the development services agency.

(C) "Eligible business" means a for-profit business entity, or a nonprofit entity, that had total annual sales in its most recently completed fiscal year of less than ten million dollars and that has a principal place of for-profit business or nonprofit entity activity within the state, the operation of which, alone or in conjunction with other facilities, will create new jobs or preserve existing jobs and employment opportunities and will improve the economic welfare of the people of the state. As used in this division, "new jobs" does not include existing jobs transferred from another facility within the state, and "existing jobs" means only existing jobs at facilities within the same municipal corporation or township in which the project, activity, or enterprise that is the subject of a capital access loan is located.

(D) "Financial institution" means any bank, trust company, savings bank, or savings and loan association that is chartered by and has a significant presence in the state, or any national bank, federal savings and loan association, or federal savings bank that has a significant presence in the state.

(E) "Fund" means the capital access loan program fund.

(F) "Minority business supplier development council" has the same meaning as in section 122.71 of the Revised Code.

(G) "Participating financial institution" means a financial institution that has a valid, current participation agreement with the development services agency.

(H) "Participation agreement" means the agreement between a financial institution and the agency under which a financial institution may participate in the program.

(I) "Passive real estate ownership" means the ownership of real estate for the sole purpose of deriving income from it by speculation, trade, or rental.

(J) "Program" means the capital access loan program created under section 122.602 of the Revised Code.

(K) "Program reserve account" means a dedicated account at each participating financial institution that is the property of the state and may be used by the participating financial institution only for the purpose of recovering a claim under section 122.604 of the Revised Code arising from a default on a loan made by the participating financial institution under the program.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 12-13-2001



Section 122.601 - Capital access loan program fund.

There is hereby created in the state treasury the capital access loan program fund. The fund shall consist of money deposited into it from the minority business enterprise loan fund pursuant to section 122.80 of the Revised Code and the facilities establishment fund pursuant to section 166.03 of the Revised Code and all money deposited into it pursuant to section 122.602 of the Revised Code. The total amount of money deposited into the fund from the minority business enterprise loan fund or the facilities establishment fund shall not exceed three million dollars during any particular fiscal year of the development services agency.

The agency shall disburse money from the fund only to pay the operating costs of the program, including the administrative costs incurred by the agency in connection with the program, and only in keeping with the purposes specified in sections 122.60 to 122.605 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 12-13-2001



Section 122.602 - Capital access loan program.

(A) There is hereby created in the department of development the capital access loan program to assist participating financial institutions in making program loans to eligible businesses that face barriers in accessing working capital and obtaining fixed asset financing. In administering the program, the director of development may do any of the following:

(1) Receive and accept grants, gifts, and contributions of money, property, labor, and other things of value to be held, used, and applied only for the purpose for which the grants, gifts, and contributions are made, from individuals, private and public corporations, the United States or any agency of the United States, the state or any agency of the state, or any political subdivision of the state;

(2) Agree to repay any contribution of money or return any property contributed or the value of that property at the times, in the amounts, and on the terms and conditions, excluding the payment of interest, that the director consents to at the time a contribution is made; and evidence obligations by notes, bonds, or other written instruments;

(3) Adopt rules under Chapter 119. of the Revised Code to carry out the purposes of the program specified in sections 122.60 to 122.605 of the Revised Code;

(4) Engage in all other acts, and enter into contracts and execute all instruments, necessary or appropriate to carry out the purposes specified in sections 122.60 to 122.605 of the Revised Code.

(B) The director shall determine the eligibility of a financial institution to participate in the program and may set a limit on the number of financial institutions that may participate in the program.

(C) To be considered eligible by the director to participate in the program, a financial institution shall enter into a participation agreement with the department that sets out the terms and conditions under which the department will deposit moneys from the fund into the financial institution's program reserve account, specifies the criteria for loan qualification under the program, and contains any additional terms the director considers necessary.

(D) After receiving the certification required under division (C) of section 122.603 of the Revised Code, the director may disburse moneys from the fund to a participating financial institution for deposit in its program reserve account if the director determines that the capital access loan involved meets all of the following criteria:

(1) It will be made to an eligible business.

(2) It will be used by the eligible business for a project, activity, or enterprise that fosters economic development.

(3) It will not be made in order to enroll in the program prior debt that is not covered under the program and that is owed or was previously owed by an eligible business to the financial institution.

(4) It will not be utilized for a project or development related to the on-site construction or purchase of residential housing.

(5) It will not be used to finance passive real estate ownership.

(6) It conforms to the requirements of divisions (E), (F), (G), (H), and (I) of this section, and to the rules adopted by the director under division (A)(3) of this section.

(E) The director shall not approve a deposit amount from the fund for a capital access loan to an eligible business that exceeds two hundred fifty thousand dollars for working capital or five hundred thousand dollars for the purchase of fixed assets. An eligible business may apply for the maximum deposit amount for both working capital and the purchase of fixed assets in the same capital access loan enrollment.

(F) A financial institution may apply to the director for the approval of a capital access loan to any business that is owned or operated by a person that has previously defaulted under any state financial assistance program.

(G) Eligible businesses that apply for a capital access loan shall comply with section 9.66 of the Revised Code.

(H) A financial institution may apply to the director for the approval of a capital access loan that refinances a nonprogram loan made by another financial institution.

(I) The director shall not approve a capital access loan that refinances a nonprogram loan made by the same financial institution, unless the amount of the refinanced loan exceeds the existing debt, in which case only the amount exceeding the existing debt is eligible for a loan under the program.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 12-13-2001; 2007 HB119 06-30-2007



Section 122.603 - Program reserve account.

(A)

(1) Upon approval by the director of development services and after entering into a participation agreement with the development services agency, a participating financial institution making a capital access loan shall establish a program reserve account. The account shall be an interest-bearing account and shall contain only moneys deposited into it under the program and the interest payable on the moneys in the account.

(2) All interest payable on the moneys in the program reserve account shall be added to the moneys and held as an additional loss reserve. The director may require that a portion or all of the accrued interest so held in the account be released to the agency. If the director causes a release of accrued interest, the director shall deposit the released amount into the capital access loan program fund created in section 122.601 of the Revised Code. The director shall not require the release of that accrued interest more than twice in a fiscal year.

(B) When a participating financial institution makes a capital access loan, it shall require the eligible business to pay to the participating financial institution a fee in an amount that is not less than one and one-half per cent, and not more than three per cent, of the principal amount of the loan. The participating financial institution shall deposit the fee into its program reserve account, and it also shall deposit into the account an amount of its own funds equal to the amount of the fee. The participating financial institution may recover from the eligible business all or part of the amount that the participating financial institution is required to deposit into the account under this division in any manner agreed to by the participating financial institution and the eligible business.

(C) For each capital access loan made by a participating financial institution, the participating financial institution shall certify to the director, within a period specified by the director, that the participating financial institution has made the loan. The certification shall include the amount of the loan, the amount of the fee received from the eligible business, the amount of its own funds that the participating financial institution deposited into its program reserve account to reflect that fee, and any other information specified by the director. The certification also shall indicate if the eligible business receiving the capital access loan is a minority business enterprise as defined in section 122.71 of the Revised Code or certified by the minority business supplier development council.

(D)

(1)

(a) Upon receipt of each of the first three certifications from a participating financial institution made under division (C) of this section and subject to section 122.602 of the Revised Code, the director shall disburse to the participating financial institution from the capital access loan program fund an amount not to exceed fifty per cent of the principal amount of the particular capital access loan for deposit into the participating financial institution's program reserve account. Thereafter, upon receipt of a certification from that participating financial institution made under division (C) of this section and subject to section 122.602 of the Revised Code, the director shall disburse to the participating financial institution from the capital access loan program fund an amount equal to ten per cent of the principal amount of the particular capital access loan for deposit into the participating financial institution's program reserve account.

(b) Notwithstanding division (D)(1)(a) of this section, and subject to section 122.602 of the Revised Code, upon receipt of any certification from a participating financial institution made under division (C) of this section with respect to a capital access loan made to an eligible business that is a minority business enterprise, the director shall disburse to the participating financial institution from the capital access loan program fund an amount not to exceed eighty per cent of the principal amount of the particular capital access loan for deposit into the participating financial institution's program reserve account.

(2) The disbursement of moneys from the fund to a participating financial institution does not require approval from the controlling board.

(E) If the amount in a program reserve account exceeds an amount equal to thirty-three per cent of a participating financial institution's outstanding capital access loans, the agency may cause the withdrawal of the excess amount and the deposit of the withdrawn amount into the capital access loan program fund.

(F)

(1) The agency may cause the withdrawal of the total amount in a participating financial institution's program reserve account if any of the following applies:

(a) The financial institution is no longer eligible to participate in the program.

(b) The participation agreement expires without renewal by the agency or the financial institution.

(c) The financial institution has no outstanding capital access loans.

(d) The financial institution has not made a capital access loan within the preceding twenty-four months.

(2) If the agency causes a withdrawal under division (F)(1) of this section, the agency shall deposit the withdrawn amount into the capital access loan program fund.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-13-2001; 09-29-2005



Section 122.604 - Recovering delinquent loan amount from program reserve account.

(A) If a participating financial institution determines that a portion or all of a capital access loan is uncollectible, it may submit a claim to the department of development for approval of the release of moneys from its program reserve account.

(B) The claim may include the amount of principal plus accrued interest owed. The amount of principal included in the claim may not exceed the principal amount covered by the program. The amount of accrued interest included in the claim may not exceed the accrued interest attributable to the covered principal amount.

(C) The participating financial institution shall determine the timing and amount of delinquency on a capital access loan in a manner consistent with the participating financial institution's normal method for making these determinations on similar nonprogram loans.

(D) If the participating financial institution files two or more claims at the same time or approximately the same time and there are insufficient funds in its program reserve account at that time to cover the entire amount of the claims, the participating financial institution may specify an order of priority in which the department shall approve the release of funds from the account in relation to the claims.

(E) If subsequent to the payment of a claim, a participating financial institution recovers from an eligible business any amount covered by the paid claim, the participating financial institution shall promptly deposit the amount recovered into its program reserve account, less any reasonable expenses incurred.

Effective Date: 12-13-2001



Section 122.605 - Annual report.

Each participating financial institution shall submit an annual report to the department of development on or before the thirty-first day of March of each year. The report shall include or be accompanied by all of the following:

(A) Information regarding the participating financial institution's outstanding capital access loans, its capital access loan losses, and other related matters that the department considers appropriate;

(B) A statement of the total amount of the participating financial institution's capital access loans for which the department has made disbursements from the fund under the program;

(C) A copy of the participating financial institution's most recent financial statement.

Effective Date: 12-13-2001



Section 122.61 - Tax exemptions.

The exercise of the powers granted by sections 122.39and 122.41 to 122.62 of the Revised Code, will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of conditions of employment, and will constitute the performance of essential governmental functions; therefore the director of development services shall not be required to pay any taxes upon any property or assets held by the director, or upon any property acquired or used by the director under sections 122.39and 122.41 to 122.62 of the Revised Code, or upon the income therefrom, provided, such exemption shall not apply to any property held by the director while it is in the possession of a private person, partnership, or corporation and used for private purposes for profit. The bonds, notes, or other obligations issued under such sections, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-14-1983



Section 122.62 - Keeping funds in depositories selected by director.

All moneys received under sections 122.39and 122.41 to 122.62 of the Revised Code as proceeds from the sale of bonds are trust funds. All moneys received under those sections shall be held and applied solely as provided in such sections and section 166.03 of the Revised Code. All such moneys, except as otherwise provided in any proceedings authorizing revenue bonds or in any trust agreement securing such bonds or except when deposited with the treasurer of state, or except as they may be invested pursuant to section 122.58 of the Revised Code, shall be kept in depositories as selected by the director of development services in the manner provided in sections 135.01 to 135.21 of the Revised Code, insofar as such sections are applicable, and the deposits shall be secured as provided in sections 135.01 to 135.21 of the Revised Code. The proceedings authorizing the issuance of bonds of any issue or the trust agreement securing such bonds shall provide that any official to whom, or any bank or trust company to which, such moneys are paid, shall act as trustee of such moneys and hold and apply them for the purposes of sections 122.39and 122.41 to 122.62 of the Revised Code, subject to such rules as such sections and such bond issuance proceedings or trust agreement provide.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-01-1987



Section 122.63 - Housing needs.

The department of development shall:

(A) Provide technical assistance to sponsors, homeowners, private developers, contractors, and other appropriate persons on matters relating to housing needs and the development, construction, financing, operation, management, and evaluation of housing developments;

(B) Carry out continuing studies and analyses of the housing needs of this state and, after conducting public hearings, prepare annually a plan of housing needs, primarily for the use of the department . The plan, copies of which shall be filed with the speaker of the house of representatives and the president of the senate for distribution to the members of the general assembly, shall:

(1) Establish areawide housing needs, including existing and projected needs for the provision of an adequate supply of decent, safe, and sanitary housing for low- and moderate-income persons, including housing that may require utilization of state or federal assistance;

(2) Establish priorities for housing needs, taking into account the availability of and need for conserving land and other natural resources;

(3) Be coordinated with other housing and related planning of the state and of regional planning agencies.

(C) Carry out the provisions of Chapter 3735. of the Revised Code relating to metropolitan housing authorities;

(D) Carry out the provisions of sections 174.01 to 174.07 of the Revised Code relating to the low- and moderate-income housing trust fund.

Effective Date: 10-10-1991; 07-01-2005



Section 122.64 - Business services division.

(A) There is hereby established in the development services agency a business services division . The division shall be supervised by a deputy director appointed by the director of development services.

The division is responsible for the administration of the state economic development financing programs established pursuant to sections 122.17 and 122.18, sections 122.39and 122.41 to 122.62, and Chapter 166. of the Revised Code .

(B) The director of development services shall:

(1)

Receive applications for assistance pursuant to sections 122.39and 122.41 to 122.62 and Chapter 166. of the Revised Code. The director shall process the applications .

(2) With the approval of the director of administrative services, establish salary schedules for employees of the various positions of employment with the division and assign the various positions to those salary schedules;

(3) Employ and fix the compensation of financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, and other agents for the assistance programs authorized pursuant to sections 122.17 and 122.18, sections 122.39and 122.41 to 122.62, and Chapter 166. of the Revised Code as are necessary;

(4) Supervise the administrative operations of the division;

(5) On or before the first day of October in each year, make an annual report of the activities and operations under assistance programs authorized pursuant to sections 122.39and 122.41 to 122.62 and Chapter 166. of the Revised Code for the preceding fiscal year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering such activities and operations during the year in accordance with generally accepted accounting principles and shall be audited by a certified public accountant. The director of development services shall transmit a copy of the audited financial report to the office of budget and management.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 12-02-1996

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 122.65 - Brownfield revitalization project definitions.

As used in sections 122.65 to 122.659 of the Revised Code:

(A) "Applicable cleanup standards" means either of the following:

(1) For property to which Chapter 3734. of the Revised Code and rules adopted under it apply, the requirements for closure or corrective action established in rules adopted under section 3734.12 of the Revised Code;

(2) For property to which Chapter 3746. of the Revised Code and rules adopted under it apply, the cleanup standards that are established in rules adopted under section 3746.04 of the Revised Code.

(B) "Applicant" means a county, township, municipal corporation, port authority, or conservancy district or a park district, other similar park authority, nonprofit organization, or organization for profit that has entered into an agreement with a county, township, municipal corporation, port authority, or conservancy district to work in conjunction with that county, township, municipal corporation, port authority, or conservancy district for the purposes of sections 122.65 to 122.658 of the Revised Code.

(C) "Assessment" means a phase I and phase II property assessment conducted in accordance with section 3746.04 of the Revised Code and rules adopted under that section.

(D) "Brownfield" means an abandoned, idled, or under-used industrial , commercial, or institutional property where expansion or redevelopment is complicated by known or potential releases of hazardous substances or petroleum.

(E) "Certified professional," "hazardous substance," "petroleum," and "release" have the same meanings as in section 3746.01 of the Revised Code.

(F) "Cleanup or remediation" means any action to contain, remove, or dispose of hazardous substances or petroleum at a brownfield. "Cleanup or remediation" includes the acquisition of a brownfield, demolition performed at a brownfield, and the installation or upgrade of the minimum amount of infrastructure that is necessary to make a brownfield operational for economic development activity.

(G) "Distressed area" means either a municipal corporation with a population of at least fifty thousand or a county that meets any two of the following criteria:

(1) Its average rate of unemployment, during the most recent five-year period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the United States for the same period.

(2) It has a per capita income equal to or below eighty per cent of the median county per capita income of the United States as determined by the most recently available figures from the United States census bureau.

(3)

(a) In the case of a municipal corporation, at least twenty per cent of the residents have a total income for the most recent census year that is below the official poverty line.

(b) In the case of a county, in intercensal years, the county has a ratio of transfer payment income to total county income equal to or greater than twenty-five per cent.

"Distressed area" includes a municipal corporation the majority of the population of which is situated in a county that is a distressed area.

(H) "Eligible area" means a distressed area, an inner city area, a labor surplus area, or a situational distress area.

(I) "Inner city area" means an area in a municipal corporation that has a population of at least one hundred thousand, is not a labor surplus area, and is a targeted investment area established by the municipal corporation that is comprised of block tracts identified in the most recently available figures from the United States census bureau in which at least twenty per cent of the population in the area is at or below the official poverty line or of contiguous block tracts meeting those criteria.

(J) "Institutional property" means property currently or formerly owned or controlled by the state that is or was used for a public or charitable purpose. However, "institutional property" does not mean property that is or was used for educational purposes.

(K) "Integrating committee" means a district public works integrating committee established under section 164.04 of the Revised Code.

(L) "Labor surplus area" means an area designated as a labor surplus area by the United States department of labor.

(M) "Loan" includes credit enhancement.

(N) "No further action letter" means a letter that is prepared by a certified professional when, on the basis of the best knowledge, information, and belief of the certified professional, the certified professional concludes that the cleanup or remediation of a brownfield meets the applicable cleanup standards and that contains all of the information specified in rules adopted under division (B)(7) of section 3746.04 of the Revised Code.

(O) "Nonprofit organization" means a corporation, association, group, institution, society, or other organization that is exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501(c)(3), as amended.

(P) "Property" means any parcel of real property, or portion of such a parcel, and any improvements to it.

(Q) "Public health project" means the cleanup or remediation of a release or threatened release of hazardous substances or petroleum at a property where little or no economic redevelopment potential exists.

(R) "Official poverty line" has the same meaning as in section 3923.51 of the Revised Code.

(S) "Situational distress area" means a county or a municipal corporation that has experienced or is experiencing a closing or downsizing of a major employer that will adversely affect the county or municipal corporation's economy and that has applied to the director of development to be designated as a situational distress area for not more than thirty months by demonstrating all of the following:

(1) The number of jobs lost by the closing or downsizing;

(2) The impact that the job loss has on the county or municipal corporation's unemployment rate as measured by the director of job and family services;

(3) The annual payroll associated with the job loss;

(4) The amount of state and local taxes associated with the job loss;

(5) The impact that the closing or downsizing has on suppliers located in the county or municipal corporation.

Effective Date: 07-26-2001; 06-09-2004



Section 122.651 - Clean Ohio council.

(A) There is hereby created the clean Ohio council consisting of the director of development or the director's designee, the director of environmental protection or the director's designee, the lieutenant governor or the lieutenant governor's designee, the director of the Ohio public works commission as a nonvoting, ex officio member, one member of the majority party of the senate and one member of the minority party of the senate to be appointed by the president of the senate, one member of the majority party of the house of representatives and one member of the minority party of the house of representatives to be appointed by the speaker of the house of representatives, and seven members to be appointed by the governor with the advice and consent of the senate. Of the members appointed by the governor, one shall represent the interests of counties, one shall represent the interests of townships, one shall represent the interests of municipal corporations, two shall represent the interests of business and development, and two shall represent statewide environmental advocacy organizations. The members appointed by the governor shall reflect the demographic and economic diversity of the population of the state. Additionally, the governor's appointments shall represent all areas of the state. All appointments to the council shall be made not later than one hundred twenty days after July 26, 2001.

(B) The members appointed by the president of the senate and speaker of the house of representatives shall serve at the pleasure of their appointing authorities. Of the initial members appointed by the governor to the clean Ohio council, four shall be appointed for two years and three shall be appointed for one year. Thereafter, terms of office for members appointed by the governor shall be for two years, with each term ending on the same day of the same month as did the term that it succeeds. Each of those members shall hold office from the date of appointment until the end of the term for which the member is appointed.

Members may be reappointed. Vacancies shall be filled in the same manner as provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member was appointed shall hold office for the remainder of that term. A member shall continue in office after the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The governor may remove a member appointed by the governor for misfeasance, nonfeasance, or malfeasance in office.

(C) The governor shall appoint a member of the clean Ohio council to serve as the chairperson of the council. The director of development shall serve as the vice-chairperson of the council unless appointed chairperson. If the director is appointed chairperson, the council annually shall select from among its members a vice-chairperson to serve while the director is chairperson. The council annually shall select from among its members a secretary to keep a record of its proceedings. A majority vote of a quorum of the members of the council is necessary to take action on any matter. The council may adopt bylaws governing its operation, including bylaws that establish the frequency of meetings, procedures for reviewing eligible projects under sections 122.65 to 122.658 of the Revised Code and policies and requirements established under section 122.657 of the Revised Code, and other necessary procedures.

(D) Members of the clean Ohio council shall be deemed to be public officials or officers only for the purposes of section 9.86 and Chapters 102. and 2921. of the Revised Code. Serving as a member of the clean Ohio council does not constitute holding a public office or position of employment so as to constitute grounds for removal of public officers or employees serving as members of the council from their offices or positions of employment. Members of the council shall file with the Ohio ethics commission the disclosure statement described in division (A) of section 102.02 of the Revised Code on the form prescribed by the commission and be subject to divisions (C) and (D) of that section. Members of the council shall serve without compensation for attending council meetings, but shall receive their actual and necessary traveling and other expenses incurred in the performance of their official duties in accordance with the rules of the office of budget and management.

(E) Members appointed by the governor to represent the interests of counties, townships, and municipal corporations do not have a conflict of interest by virtue of their service in the position. For the purposes of this division, "conflict of interest" means the taking of any action as a member of the council that affects a public agency the person serves as an officer or employee.

(F) The department of development shall provide office space for the council. The council shall be assisted in its duties by the staff of the department of development and the environmental protection agency.

(G) Sections 101.82 to 101.87 of the Revised Code do not apply to the clean Ohio council.

Effective Date: 09-26-2003



Section 122.652 - Grant or loan for a brownfield cleanup or remediation project.

(A)

(1) An applicant seeking a grant or loan for a brownfield cleanup or remediation project from the clean Ohio revitalization fund created in section 122.658 of the Revised Code shall request an application form from the appropriate integrating committee with geographical jurisdiction over the project for which a grant or loan is sought. The applicant shall complete the application and include all of the information required by sections 122.65 to 122.658 of the Revised Code and policies and requirements established under section 122.657 of the Revised Code.

(2) In addition to the information that is required to be included in the application under division (A)(1) of this section, an applicant shall include an affidavit signed by the authorized representative of the applicant certifying that the applicant did not cause or contribute to the release of hazardous substances or petroleum at the brownfield that is the subject of the application.

No person shall submit a false affidavit under division

(A) (2) of this section.

(3) After completion of the application, but prior to the submission of the application to the integrating committee under division (B) of this section, the applicant shall conduct a public meeting concerning the application and the proposed cleanup or remediation. Not later than forty-five days prior to conducting the public meeting, the applicant shall provide notice of the date, time, and location of the public meeting in a newspaper of general circulation in the county in which the property that is the subject of the application is located. In addition, not later than forty-five days prior to the hearing, the applicant shall post notice of the date, time, and location of the public meeting at the property on a sign that measures not less than four feet by four feet or, if the political subdivision in which the sign is to be posted prohibits a sign of that size, the maximum size of sign permitted by that political subdivision.

In addition, not later than forty-five days prior to the public meeting, the applicant shall provide a copy of the application to a public library in the vicinity of the property for public review. The submission of the application and the location of the public library shall be included in the notice required under this division. The general public may submit comments to the applicant concerning the application prior to and at the public meeting.

(B) An applicant shall submit a completed application, all required information, and an application summary to the appropriate integrating committee. Based on a review of the application summaries submitted to it, an integrating committee or, if required under division (C) of this section, the executive committee of the integrating committee shall prioritize all applications in accordance with criteria and procedures established pursuant to section 122.657 of the Revised Code. The integrating committee shall choose not more than six applications annually that it determines merit funding and shall forward those applications and all accompanying information to the clean Ohio council. In prioritizing and choosing applications under this division, an integrating committee or, if required under division (C) of this section, the executive committee of the integrating committee shall consult with local and regional economic development agencies or resources, community development agencies or organizations, local business organizations, and other appropriate entities located or operating in the geographic jurisdiction of the integrating committee.

Notwithstanding this division or division (C) of this section, if an integrating committee receives only one application in any given year, the chair of the integrating committee or, if required under division (C) of this section, the chair of the executive committee of the integrating committee may forward that application to the clean Ohio council as the district's top priority project for that year without a vote of the full integrating committee or executive committee, as applicable. However, the chair of the integrating committee or chair of the executive committee, as applicable, shall provide written notice of the chair's intent to forward the application to each member of the integrating committee or executive committee, as applicable, not later than fiftenn days prior to forwarding the application.

(C) For purposes of division (B) of this section, all decisions of an integrating committee that is required to be organized in accordance with division (A)(5) or (6) of section 164.04 of the Revised Code shall be approved by its executive committee that is required to be established under division (A)(7) or (8) of that section. The affirmative vote of at least seven members of an executive committee established under division (A)(7) of section 164.04 of the Revised Code, or of at least nine members of an executive committee established under division (A)(8) of that section, is required for any action taken by an executive committee for purposes of division (B) of this section. A decision of an executive committee may be rejected by a vote of at least two-thirds of the full membership of the applicable integrating committee not later than thirty days after the executive committee action. If an executive committee is required under this division to prioritize applications under division (B) of this section, only applications that are approved by the executive committee may be submitted to the clean Ohio council for purposes of sections 122.65 to 122.659 of the Revised Code.

(D) The clean Ohio council shall supply application forms to each integrating committee.

Effective Date: 07-26-2001; 2007 HB119 09-29-2007



Section 122.653 - Application approval.

(A) Upon receipt of an application from an integrating committee, the clean Ohio council shall examine the application and all accompanying information to determine if the application is complete. If the council determines that the application is not complete, the council immediately shall notify the applicant that the application is not complete, provide a description of the information that is missing from the application, and return the application and all accompanying information to the applicant. The applicant may resubmit the application directly to the council.

(B) The council shall approve or disapprove in writing applications submitted to it by integrating committees or executive committees of integrating committees for grants or loans from the clean Ohio revitalization fund. The council shall not approve a project that fails to comply with the requirements established in sections 122.65 to 122.658 of the Revised Code and policies and requirements established under section 122.657 of the Revised Code. The council also shall not approve a project if the applicant caused or contributed to the contamination at the property. In approving or disapproving applications, the council shall use the selection process established in policies and requirements established under section 122.657 of the Revised Code.

(C) If the council approves an application under this section, the council shall enter into an agreement with the applicant to award a grant or make a loan for the applicant's brownfield cleanup or remediation project. The agreement shall be executed prior to the payment or disbursement of any funds approved by the council under this section. The agreement shall contain, at a minimum, all of the following:

(1) The designation of a single officer or employee of the applicant who will serve as project manager;

(2) Procedures for the payment or disbursement of funds from the grant or loan to the applicant;

(3) A designation of the percentage of the estimated total cost of the project for which the grant or loan will provide funding, which shall not exceed seventy-five per cent of that cost as provided in section 122.658 of the Revised Code;

(4) A description of the manner by which the applicant will provide the remainder of the estimated total cost of the project, which shall equal at least twenty-five per cent of that cost as provided in section 122.658 of the Revised Code;

(5) An assurance that the applicant will clean up or remediate the brownfield to the applicable cleanup standards;

(6) A provision for the reimbursement of grant moneys or immediate repayment of the loan, as applicable, if the completed project does not comply with the applicable cleanup standards;

(7) Any other provisions that the council considers necessary in order to ensure that the project's implementation will comply with the requirements established in sections 122.65 to 122.658 of the Revised Code and policies and requirements established under section 122.657 of the Revised Code.

(D) If the council executes an agreement under this section, the council shall forward a copy of the agreement to the department of development for the purposes of section 122.658 of the Revised Code.

(E) A grant may be awarded or a loan may be made for a project under this section to an applicant to pay the costs of cleanup or remediation of a brownfield in order to comply with applicable cleanup standards.

Effective Date: 07-26-2001



Section 122.654 - Determining compliance with applicable cleanup standards.

(A) Except as provided in division (G) of this section, an applicant who has entered into an agreement with the clean Ohio council under section 122.653 of the Revised Code shall employ a certified professional to determine if the brownfield cleanup or remediation project complies with applicable cleanup standards. The certified professional shall make this determination in accordance with Chapter 3746. of the Revised Code and rules adopted under it. If the certified professional determines that the cleanup or remediation complies with the applicable cleanup standards, the certified professional shall prepare a no further action letter.

Upon completion of a no further action letter, the certified professional shall send a copy of the letter to the applicant. The letter shall be accompanied by both of the following:

(1) A written request that the applicant notify the certified professional as to whether the applicant wishes to submit the no further action letter to the director of environmental protection;

(2) A written notice informing the applicant that the original no further action letter may be submitted to the director only by a certified professional and that the person may receive a covenant not to sue under Chapter 3746. of the Revised Code and rules adopted under it in connection with the cleanup or remediation only if the no further action letter is submitted to the director on the applicant's behalf by the certified professional.

In addition, the certified professional shall send a copy of the no further action letter to the clean Ohio council and to the director.

Promptly after receipt of the letter, request, and notice, the applicant shall send written notice to the certified professional informing the certified professional as to whether the applicant wishes to submit the no further action letter to the director and shall send a copy of the notice to the clean Ohio council. If the applicant's notice indicates that the applicant wishes to have the no further action letter submitted to the director, promptly after receipt of the notice, the certified professional shall submit the original no further action letter to the director by certified mail on behalf of the applicant. In addition, the certified professional shall send written notice to the clean Ohio council informing the council that the original no further action letter has been submitted to the director. If the applicant notifies the certified professional that the applicant does not wish to submit the no further action letter to the director, the certified professional shall send the original no further action letter to the applicant promptly after receiving the notice.

(B) If the certified professional determines that the cleanup or remediation does not comply with applicable cleanup standards, the certified professional shall send to the applicant and the clean Ohio council written notice of that fact and of the certified professional's inability to issue a no further action letter for the property.

(C) If the director receives a copy of a no further action letter from a certified professional, the director shall review the letter and determine if the cleanup or remediation complies with applicable cleanup standards. The director shall prepare a written report of the director's determination and send a copy of the report to the clean Ohio council.

(D) If the director receives an original no further action letter from a certified professional on behalf of an applicant, the director shall issue or deny a covenant not to sue under Chapter 3746. of the Revised Code and rules adopted under it except as otherwise specifically provided in sections 122.65 to 122.659 of the Revised Code.

(E) A certified professional shall maintain all documents and data prepared or acquired by the certified professional in connection with a cleanup or remediation for not less than ten years after the date of issuance of a no further action letter or after the notice required under division (B) of this section has been sent, whichever is applicable. The clean Ohio council and the director may request a certified professional to provide the council and the director with documents and data for purposes of sections 122.65 to 122.659 of the Revised Code.

No certified professional shall fail to comply with this division or a request made under it.

(F) The clean Ohio council and the director may request an applicant to provide the council or the director with documents and data for purposes of sections 122.65 to 122.659 of the Revised Code. No applicant shall fail to comply with a request made by the council or the director under this division.

(G) For purposes of sections 122.65 to 122.659 of the Revised Code, Chapter 3746. of the Revised Code and rules adopted under it apply except as otherwise specifically provided under those sections.

(H) For cleanup or remediation of a brownfield that is subject to closure or corrective action requirements established in rules adopted under section 3734.12 of the Revised Code, an applicant who has entered into an agreement with the clean Ohio council under section 122.653 of the Revised Code shall send to the director documentation that demonstrates that the cleanup or remediation complies with the applicable cleanup standards. The director shall review the documentation and determine if the cleanup or remediation complies with the applicable cleanup standards. For purposes of the cleanup or remediation, the applicant also shall obtain any necessary review or approval from the director. The director shall prepare a written report of the director's determination and send a copy of the report to the clean Ohio council.

Effective Date: 07-26-2001



Section 122.655 - No further action letters.

(A) A no further action letter issued under section 122.654 of the Revised Code, a covenant not to sue issued under Chapter 3746. of the Revised Code and rules adopted under it, if applicable, and any restrictions on the use of the property that are needed in order to comply with the applicable cleanup standards shall be filed by the applicant in the office of the county recorder of the county in which the property is located and shall be recorded in the same manner as a deed to the property.

No applicant shall fail to comply with this division.

(B) Pursuant to Chapter 5309. of the Revised Code, a no further action letter issued under section 122.654 of the Revised Code, a covenant not to sue issued under Chapter 3746. of the Revised Code and rules adopted under it, if applicable, and any restrictions on the use of the property, as described in division (A) of this section, in connection with registered land, as defined in section 5309.01 of the Revised Code, shall be entered as a memorial on the page of the register where the title of the owner is registered.

Effective Date: 07-26-2001



Section 122.656 - Grant to pay cost of assessment for cleanup or remediation of brownfield, or public health project.

(A)

(1) An applicant may submit an application for property that is located in an eligible area on a form prescribed by the director of development to request a grant from the clean Ohio revitalization fund to pay for the cost of an assessment that is required for purposes of sections 122.65 to 122.658 of the Revised Code, the cleanup or remediation of a brownfield, or public health projects. The director shall not make loans from the clean Ohio revitalization fund for purposes of this section.

(2) The authorized representative of an applicant shall sign and submit an affidavit with the application certifying that the applicant did not cause or contribute to the release of hazardous substances or petroleum on the property that is the subject of the application.

No person shall submit a false affidavit under division

(A) (2) of this section.

(3) After completion of the application, but prior to the submission of the application to the director, the applicant shall comply with the public notice and public meeting requirements established under division (A)(3) of section 122.652 of the Revised Code.

(B) Upon receipt of an application, the director shall examine the application and all accompanying information to determine if the application is complete. If the director determines that the application is not complete, the director immediately shall notify the applicant that the application is not complete, provide a description of the information that is missing from the application, and return the application and all accompanying information to the applicant. The applicant may resubmit the application.

(C) The director shall approve or disapprove in writing applications submitted for grants from the clean Ohio revitalization fund under this section. The director shall not approve an application that fails to comply with the policies and requirements established under section 122.657 of the Revised Code and under this section. The director also shall not approve an application if the applicant caused or contributed to the release of hazardous substances or petroleum at the property. In approving or disapproving applications, the director shall use the criteria established pursuant to section 122.657 of the Revised Code. Prior to the approval or disapproval of an application under this section, the director shall notify the clean Ohio council of the pending approval or disapproval.

(D) If the director approves an application under this section, the director shall enter into an agreement with the applicant to award a grant to the applicant. The agreement shall be executed prior to the payment or disbursement of any funds approved by the director under this section.

(E) If the director executes an agreement under this section, the director shall forward a copy of the agreement to the clean Ohio council for the purposes of sections 122.65 to 122.658 of the Revised Code.

(F) For purposes of this section, an applicant shall conduct, or cause to be conducted, an assessment, a cleanup or remediation of a brownfield, or a public health project in accordance with all applicable cleanup standards and environmental statutes and rules.

Effective Date: 07-26-2001



Section 122.657 - Establishing policies and requirements.

For the purposes of sections 122.65 to 122.658 of the Revised Code, the director of development shall establish policies and requirements regarding all of the following:

(A) The form and content of applications for grants or loans from the clean Ohio revitalization fund under section 122.652 of the Revised Code. The policies and requirements shall require that each application include, at a minimum, all of the following:

(1) The name, address, and telephone number of the applicant;

(2) The legal description of the property for which the grant or loan is requested;

(3) A summary description of the hazardous substances or petroleum present at the brownfield and a certified copy of the results of an assessment;

(4) A detailed explanation of the proposed cleanup or remediation of the brownfield, including an identification of the applicable cleanup standards, and a detailed description of the proposed use of the brownfield after completion of the cleanup or remediation;

(5) An estimate of the total cost to clean up or remediate the brownfield in order to comply with the applicable cleanup standards. The total cost shall include the cost of employing a certified professional under section 122.654 of the Revised Code.

(6) A detailed explanation of the portion of the estimated total cost of the cleanup or remediation of the brownfield that the applicant proposes to provide as required under sections 122.653 and 122.658 of the Revised Code and financial records supporting the proposal;

(7) A certified copy of a resolution or ordinance approving the project that the applicant shall obtain from the board of township trustees of the township or the legislative authority of the municipal corporation in which the property is located, whichever is applicable;

(8) A description of the estimated economic benefit that will result from a cleanup or remediation of the brownfield;

(9) An application summary for purposes of review by an integrating committee or, if applicable, the executive committee of an integrating committee under division (B) of section 122.652 of the Revised Code;

(10) With respect to applications for loans, information demonstrating that the applicant will implement a financial management plan that includes, without limitation, provisions for the satisfactory repayment of the loan;

(11) Any other provisions that the director determines should be included in an application.

(B) Procedures for conducting public meetings and providing public notice under division (A) of section 122.652 of the Revised Code;

(C) Criteria to be used by integrating committees or, if required under division (C) of section 122.652 of the Revised Code, executive committees of integrating committees when prioritizing projects under division (B) of section 122.652 of the Revised Code. The policies and requirements also shall establish procedures that integrating committees or, if required under division (C) of section 122.652 of the Revised Code, executive committees of integrating committees shall use in applying the criteria.

(D) A selection process that provides for the prioritization of brownfield cleanup or remediation projects for which grant or loan applications are submitted under section 122.652 of the Revised Code. The policies and requirements shall require the selection process to give priority to projects in which the post-cleanup or remediation use will be for a combination of residential, commercial, or industrial purposes, which may include the conversion of a portion of a brownfield to a recreation, park, or natural area that is integrated with the residential, commercial, or industrial use of the brownfield after cleanup or remediation, or will incorporate projects that are funded by grants awarded under sections 164.20 to 164.27 of the Revised Code. The policies and requirements shall require the selection process to incorporate and emphasize all of the following factors:

(1) The potential economic benefit that will result from the cleanup or remediation of a brownfield;

(2) The potential environmental improvement that will result from the cleanup or remediation of a brownfield;

(3) The amount and nature of the match provided by an applicant as required under sections 122.653 and 122.658 of the Revised Code;

(4) Funding priorities recommended by integrating committees or, if required under division (C) of section 122.652 of the Revised Code, executive committees of integrating committees under division (B) of section 122.652 of the Revised Code;

(5) The potential benefit to low-income communities, including minority communities, that will result from the cleanup or remediation of a brownfield;

(6) Any other factors that the director considers appropriate.

(E) The development of criteria that the director shall use when awarding grants under section 122.656 of the Revised Code. The criteria shall give priority to public health projects. In addition, the director, in consultation with the director of environmental protection, shall establish policies and requirements that require the criteria to include a public health project selection process that incorporates and emphasizes all of the following factors:

(1) The potential environmental improvement that will result from the cleanup or remediation;

(2) The ability of an applicant to access the property for purposes of the cleanup or remediation;

(3) The name and qualifications of the cleanup or remediation contractor;

(4) Any other factors that the director of development considers appropriate.

The director of development may develop any other policies and requirements that the director determines are necessary for the administration of section 122.656 of the Revised Code.

(F) The development of a brownfield cleanup and remediation oversight program to ensure compliance with sections 122.65 to 122.658 of the Revised Code and policies and requirements established under this section. The policies and requirements shall require the program to include, at a minimum, both of the following:

(1) Procedures for the accounting of invoices and receipts and any other documents that are necessary to demonstrate that a cleanup or remediation was properly performed;

(2) Procedures that are necessary to provide a detailed explanation of the status of the property five years after the completed cleanup or remediation.

(G) A delineation of what constitutes administrative costs for purposes of divisions (D) and (F) of section 122.658 of the Revised Code;

(H) Procedures and requirements for making loans and loan agreements that include at least all of the following:

(1) Not more than fifteen per cent of moneys annually allocated to the clean Ohio revitalization fund shall be used for loans.

(2) The loans shall be made at or below market rates of interest, including, without limitation, interest-free loans.

(3) The recipient of a loan shall identify a source of security and a source of repayment of the loan.

(4) All payments of principal and interest on a loan shall be deposited in the state treasury and credited to the clean Ohio revitalization revolving loan fund.

(5) The clean Ohio council may accept notes and other forms of obligation to evidence indebtedness, accept mortgages, liens, pledges, assignments, and other security interests to secure such indebtedness, and take any actions that are considered by the council to be appropriate to protect such security and safeguard against losses, including, without limitation, foreclosure and bidding on the purchase of property upon foreclosure or other sale.

(I) Any other policies and requirements that the director determines are necessary for the administration of sections 122.65 to 122.658 of the Revised Code.

Effective Date: 05-30-2002



Section 122.658 - Clean Ohio revitalization fund - revolving loan fund.

(A) The clean Ohio revitalization fund is hereby created in the state treasury. The fund shall consist of moneys credited to it pursuant to section 151.40 of the Revised Code. Moneys in the fund shall be used to make grants or loans for projects that have been approved by the clean Ohio council in accordance with section 122.653 of the Revised Code, except that the council annually shall devote twenty per cent of the net proceeds of obligations deposited in the clean Ohio revitalization fund for the purposes of section 122.656 of the Revised Code.

Moneys in the clean Ohio revitalization fund may be used to pay reasonable costs incurred by the department of development and the environmental protection agency in administering sections 122.65 to 122.658 of the Revised Code. All investment earnings of the fund shall be credited to the fund. Investment earnings credited to the clean Ohio revitalization fund may be used to pay costs incurred by the department of development and the environmental protection agency pursuant to sections 122.65 to 122.658 of the Revised Code.

The department of development shall administer the clean Ohio revitalization fund in accordance with this section, policies and requirements established under section 122.657 of the Revised Code, and the terms of agreements entered into by the council under section 122.653 of the Revised Code.

(B) Grants awarded and loans made under section 122.653 of the Revised Code shall provide not more than seventy-five per cent of the estimated total cost of a project. A grant or loan to any one project shall not exceed three million dollars. An applicant shall provide at least twenty-five per cent of the estimated total cost of a project. The applicant's share may consist of one or a combination of any of the following:

(1) Payment of the cost of acquiring the property for the purposes of sections 122.65 to 122.658 of the Revised Code;

(2) Payment of the reasonable cost of an assessment at the property;

(3) The reasonable value, as determined by the council, of labor and materials that will be contributed by the applicant in performing the cleanup or remediation;

(4) Moneys received by the applicant in any form for use in performing the cleanup or remediation;

(5) Loans secured by the applicant for the purpose of the cleanup or remediation of the brownfield.

Costs that were incurred more than two years prior to the submission of an application to the clean Ohio council for the acquisition of property, assessments, and labor and materials shall not be used as part of the applicant's matching share.

(C) The department of development shall not make any payment to an applicant from the clean Ohio revitalization fund to pay costs of the applicant that were not included in an application for a grant or loan under section 122.653 of the Revised Code or that exceed the amount of the estimated total cost of the project included in the application. If, upon completion of a project, the costs of the project are less than the amounts included in the application, the amounts included in the application less the amounts of the actual costs of the project shall be credited to the clean Ohio revitalization fund. However, the amounts credited shall be equivalent in percentage to the percentage of the costs of the project that were to be funded by the grant or loan from the fund.

(D) Grants awarded or loans made under section 122.653 of the Revised Code from the clean Ohio revitalization fund shall be used by an applicant only to pay the costs of the actual cleanup or remediation of a brownfield and shall not be used by an applicant to pay any administrative costs incurred by the applicant. Costs related to the use of a certified professional for purposes of section 122.654 of the Revised Code are not administrative costs and may be paid with moneys from grants awarded or loans made under section 122.653 of the Revised Code.

(E) The portion of net proceeds of obligations devoted under division (A) of this section for the purposes of section 122.656 of the Revised Code shall be used to make grants for assessments, cleanup or remediation of brownfields, and public health projects that have been approved by the director of development under that section. The department of development shall administer section 122.656 of the Revised Code in accordance with this section, policies and requirements established under section 122.657 of the Revised Code, and the terms of agreements entered into by the director under section 122.656 of the Revised Code. The director shall not grant more than twenty-five million dollars for public health projects under section 122.656 of the Revised Code.

(F) Grants awarded under section 122.656 of the Revised Code shall be used by an applicant only to pay the costs of actually conducting an assessment, a cleanup or remediation of a brownfield, or a public health project and shall not be used by an applicant to pay any administrative costs incurred by the applicant. Costs related to the use of a certified professional for purposes of section 122.654 of the Revised Code are not administrative costs and may be paid with moneys from grants awarded under section 122.656 of the Revised Code.

(G)

(1) The clean Ohio revitalization revolving loan fund is hereby created in the state treasury. Payments of principal and interest on loans made from the clean Ohio revitalization fund shall be credited to this revolving loan fund, as shall payments of principal and interest on loans made from the revolving loan fund itself. The revolving loan fund's investment earnings shall be credited to it.

(2) The clean Ohio revitalization revolving loan fund shall be used to make loans for the same purposes and subject to the same policies, requirements, criteria, and application procedures as loans made from the clean Ohio revitalization fund.

Effective Date: 06-26-2003



Section 122.659 - Effect on other provisions.

(A) Nothing in sections 122.65 to 122.658 of the Revised Code, nor any agreement entered into under those sections, shall be construed to amend, modify, repeal, or otherwise alter any other provision of the Revised Code relating to administrative, civil, or criminal penalties, or enforcement actions and remedies available to the environmental protection agency, or in any way amend, modify, repeal, or alter the authority of that agency to bring administrative, civil, or criminal actions under any provision of the Revised Code.

(B) Nothing in sections 122.65 to 122.658 of the Revised Code shall affect the ability or authority of any person that is undertaking or has undertaken investigation or remediation activities at a brownfield under those sections to seek cost recovery or contribution from or any relief available against any person who may have liability with respect to the brownfield.

(C)

(1) An applicant who has entered into an agreement under section 122.653 or 122.656 of the Revised Code is not liable in a civil action under the Revised Code or the common law of the state for the costs of an assessment or cleanup or remediation of hazardous substances or petroleum that is present at or on the property at the time at which the agreement was entered into, and is not subject to the issuance of an order by the director of environmental protection under Chapter 3714., 3734., 3750., 3751., 3752., 6109., or 6111. of the Revised Code regarding an assessment or cleanup or remediation of hazardous substances or petroleum that is present at or on the property at the time at which the agreement was entered into, when all of the following conditions apply:

(a) No action or omission of the applicant caused, contributed to, or exacerbated a release or threatened release of hazardous substances or petroleum at or on the property.

(b) The applicant conducts or causes to be conducted all assessments and cleanup or remediation at or on the property in compliance with the agreement and in accordance with all applicable laws.

(c) The applicant conducts or causes to be conducted activities occurring at the property, which are not related to assessments or cleanup or remediation at or on the property, in compliance with any applicable requirements established under Chapters 3714., 3734., 3737., 3750., 3751., 3752., 3767., 6109., and 6111. of the Revised Code and rules adopted under those chapters.

(2) Division (C) of this section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right for the applicant.

(3) Division (C) of this section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which an applicant may be entitled.

(4) Nothing in division (C) of this section shall be construed as affecting any obligations to comply with any environmental laws established in the Revised Code or the common law of the state with respect to any release of hazardous substances or petroleum after the issuance of a covenant not to sue under Chapter 3746. of the Revised Code or a determination made under division (G) of section 122.654 of the Revised Code.

Effective Date: 07-26-2001



Section 122.66 - Office of community services definitions.

As used in sections 122.66 to 122.702 of the Revised Code:

(A) "Poverty line" means the official poverty line established by the director of the United States office of management and budget and as revised by the director of the office of community services in accordance with section 673(2) of the "Community Services Block Grant Act," 95 Stat. 1609, 42 U.S.C. 9902.

(B) "Low-income person" means a person whose adjusted gross income as defined in division (A) of section 5747.01 of the Revised Code is below the poverty line as defined in division (A) of this section.

(C) "Advocacy" means the act of pleading for, supporting, or recommending actions on behalf of low-income persons.

(D) "Community action agency" means a community-based and operated private nonprofit agency or organization that includes or is designed to include a sufficient number of projects or components to provide a range of services and activities having a measurable and potentially major impact on the causes of poverty in the community or those areas of the community where poverty is a particularly acute problem and is designated as a community action agency by the office of community services pursuant to sections 122.68 and 122.69 of the Revised Code.

(E) "Community" means a city, village, county, multicity or multicounty unit, a neighborhood or other area, disregarding boundaries or political subdivisions, which provides a suitable organizational base and possesses a commonality of needs and interests for a community action program suitable to be served by a community action agency.

(F) "Service area" means the geographical area served by a community action agency.

Effective Date: 10-08-1984



Section 122.67 - Office of community services.

There is hereby created in the department of development the office of community services. The director of development shall employ and fix the compensation of professional and technical unclassified personnel as necessary to carry out the provisions of sections 122.66 to 122.701 of the Revised Code.

Effective Date: 09-26-1996



Section 122.671 - Amended and Renumbered RC 1551.13.

Effective Date: 12-14-1977



Section 122.68 - Powers and duties.

The office of community services shall:

(A) Administer all federal funds appropriated to the state from the "Community Services Block Grant Act," 95 Stat. 511, 42 U.S.C. 9901, and comply with requirements imposed by that act in its application for, and administration of, the funds;

(B) Designate community action agencies to receive community services block grant funds;

(C) Disburse at least ninety-five per cent or such other higher maximum amount as may from time to time be designated by congress of the funds received in the state from the "Community Services Block Grant Act" to community action agencies that comply with the requirements of section 122.69 of the Revised Code and migrant and seasonal farm worker organizations that are not designated community action agencies but which provide the services described in division (B)(1) of section 122.69 of the Revised Code.

(D) Provide technical assistance to community action agencies to improve program planning, development, and administration;

(E) Conduct yearly performance assessments, according to criteria determined by department of development rule, to determine whether community action agencies are in compliance with section 122.69 of the Revised Code;

(F) Annually prepare and submit to the United States secretary of health and human services, the governor, the president of the Ohio senate, and the speaker of the Ohio house of representatives, a comprehensive report that includes:

(1) Certification that all community action agencies designated to receive funds from the "Community Services Block Grant Act" are in compliance with section 122.69 of the Revised Code;

(2) A program plan for the next federal fiscal year that has been made available for public inspection and that details how community services block grant funds will be disbursed and used during that fiscal year;

(3) Information detailing how funds were expended for the current fiscal year;

(4) An audit of community services block grant expenditures for the preceding federal fiscal year that is conducted in accordance with generally accepted accounting principles by an independent auditing firm that has no connection with any community action agency receiving community services block grant funds or with any employee of the office.

(G) Serve as a statewide advocate for social and economic opportunities for low-income persons.

Effective Date: 10-08-1984



Section 122.69 - Endorsement of community action agency.

(A) Any nonprofit agency or organization seeking designation as a community action agency by the office of community services shall obtain the endorsement of the chief elected officials of at least two-thirds of the municipal corporations and the counties within the community to be served by the agency or organization.

(B) Any nonprofit agency or organization that receives the endorsement provided for in division (A) of this section shall be designated by the office as the community action agency for the community it serves and shall receive community services block grant funds for any period of time that the nonprofit agency or organization:

(1) Provides a range of services and opportunities having a measurable and potentially major impact on the causes of poverty in the community or those areas of the community where poverty is a particularly acute problem. These activities may include but shall not be limited to:

(a) Providing activities designed to assist low-income persons, including elderly and handicapped low-income persons, to:

(i) Secure and maintain meaningful employment, training, work experience, and unsubsidized employment;

(ii) Attain an adequate education;

(iii) Make better use of available income;

(iv) Obtain and maintain adequate housing and a suitable living environment;

(v) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, and employment-related assistance;

(vi) Remove obstacles and solve personal and family problems that block the achievement of self-sufficiency;

(vii) Achieve greater participation in the affairs of the community;

(viii) Undertake family planning, consistent with personal and family goals and religious and moral convictions;

(ix) Obtain energy assistance, conservation, and weatherization services.

(b) Providing, on an emergency basis, supplies and services, nutritious foodstuffs, and related services necessary to counteract conditions of starvation and malnutrition among low-income persons;

(c) Coordinating and establishing links between government and other social services programs to assure the effective delivery of services to low-income individuals;

(d) Providing child care services, nutrition and health services, transportation services, alcoholism and narcotic addiction prevention and rehabilitation services, youth development services, and community services to elderly and handicapped persons;

(e) Encouraging entities in the private sector to participate in efforts to ameliorate poverty in the community.

(2) Annually submits to the office of community services a program plan and budget for use of community services block grant funds for the next federal fiscal year. At least ten days prior to its submission to the office of community services, a copy of the program plan and budget shall be made available to the chief elected officials of the municipal corporations and counties within the service area in order to provide them the opportunity to review and comment upon such plan and budget.

(3) Composes its board of directors in compliance with section (c)(3) of section 675 of the "Community Services Block Grant Act," 95 Stat. 1609, 42 U.S.C. 9904, except that the board shall consist of not less than fifteen nor more than thirty-three members;

(4) Complies with the prohibitions against discrimination and political activity, as provided in the "Community Services Block Grant Act";

(5) Complies with fiscal and program requirements established by department of development rule.

Effective Date: 10-08-1984



Section 122.70 - Board of directors of community action agency - powers and duties.

The board of directors of a community action agency shall:

(A) Select, appoint, and may remove the executive director of the agency;

(B) Approve contracts, annual program budgets, and policies of the agency;

(C) Advise the elected officials of any political subdivision located within its service area, and state and federal elected officials who represent its service area, of the nature and extent of poverty within its community, and advise them of any needed changes;

(D) Convene public meetings to provide community members the opportunity to comment on public policies and programs to reduce poverty;

(E) Annually evaluate the policies and programs of the agency according to criteria determined by department of development rule;

(F) Submit the results of the evaluation required by division (E) of this section, along with recommendations for improved administration of the agency, to the office of community services;

(G) Adopt a code of ethics for the board of directors and the employees of the agency;

(H) Adopt written policies describing all of the following:

(1) How the agency is to expend and distribute the community services block grant funds that it receives from the office of community services under sections 122.68 and 122.69 of the Revised Code;

(2) The salary, benefits, travel expenses, and any other compensation that persons are to receive for serving on the agency's board of directors;

(3) The operating procedures to be used by the board to conduct its meetings, to vote on all official business it considers, and to provide notice of its meetings.

(I) Provide for the posting of notices in a conspicuous place indicating that the code of ethics described in division (G) of this section and the policies described in division (H) of this section are available for public inspection at the agency during normal business hours.

Effective Date: 09-29-1995



Section 122.701 - Designating new or rescinding former designation.

(A) Prior to designating a new community action agency or rescinding a community action agency's designation, the office of community services shall:

(1) Determine whether a community action agency is in compliance with section 122.69 of the Revised Code;

(2) Consult with the chief elected officials of political subdivisions located within a community action agency's service area, and, in designating a new community action agency, obtain their endorsement of the agency in accordance with division (A) of section 122.69 of the Revised Code;

(3) Hold at least one public meeting within a community action agency's service area for the purpose of allowing citizens to comment on the community action agency's delivery of services;

(4) Evaluate the proposed service area of the community action agency, and, as may be necessary, modify the boundaries of the service area so that low-income persons in the area are adequately and efficiently served.

(B) After providing notice and hearing pursuant to sections 119.01 to 119.13 of the Revised Code, the director of development:

(1) May rescind the designation of a community action agency if he finds that the agency is not in compliance with any or all of the provisions of section 122.69 of the Revised Code;

(2) Shall rescind the designation of a community action agency upon notification from the chief elected officials of more than one-half of the municipal corporations and the counties within a community currently served by a community action agency that such agency is not endorsed by them and upon a finding by him that the agency is not in compliance with section 122.69 of the Revised Code.

Any agency whose designation is rescinded pursuant to this section may appeal from an order rescinding such designation pursuant to section 119.12 of the Revised Code.

Effective Date: 10-08-1984



Section 122.702 - Hearings on use of community services block grant funds.

The general assembly shall conduct public hearings each year on the proposed use and distribution of community services block grant funds, as required by section 675(b) of the "Community Services Block Grant Act," 95 Stat. 1609, 42 U.S.C. 9904.

Effective Date: 10-08-1984



Section 122.71 - Minority development financing advisory board definitions.

As used in sections 122.71 to 122.83 of the Revised Code:

(A) "Financial institution" means any banking corporation, trust company, insurance company, savings and loan association, building and loan association, or corporation, partnership, federal lending agency, foundation, or other institution engaged in lending or investing funds for industrial or business purposes.

(B) "Project" means any real or personal property connected with or being a part of an industrial, distribution, commercial, or research facility to be acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, with the aid provided under sections 122.71 to 122.83 of the Revised Code, for industrial, commercial, distribution, and research development of the state.

(C) "Mortgage" means the lien imposed on a project by a mortgage on real property, or by financing statements on personal property, or a combination of a mortgage and financing statements when a project consists of both real and personal property.

(D) "Mortgagor" means the principal user of a project or the person, corporation, partnership, or association unconditionally guaranteeing performance by the principal user of its obligations under the mortgage.

(E)

(1) "Minority business enterprise" means an individual who is a United States citizen and owns and controls a business, or a partnership, corporation, or joint venture of any kind that is owned and controlled by United States citizens, which citizen or citizens are residents of this state and are members of one of the following economically disadvantaged groups: Blacks or African Americans, American Indians, Hispanics or Latinos, and Asians.

(2) "Owned and controlled" means that at least fifty-one per cent of the business, including corporate stock if a corporation, is owned by persons who belong to one or more of the groups set forth in division (E)(1) of this section, and that those owners have control over the management and day-to-day operations of the business and an interest in the capital, assets, and profits and losses of the business proportionate to their percentage of ownership. In order to qualify as a minority business enterprise, a business shall have been owned and controlled by those persons at least one year prior to being awarded a contract pursuant to this section.

(F) "Community improvement corporation" means a corporation organized under Chapter 1724. of the Revised Code.

(G) "Ohio development corporation" means a corporation organized under Chapter 1726. of the Revised Code.

(H) "Minority contractors business assistance organization" means an entity engaged in the provision of management and technical business assistance to minority business enterprise entrepreneurs.

(I) "Minority business supplier development council" means a nonprofit organization established as an affiliate of the national minority supplier development council.

(J) "Regional economic development entity" means an entity that is under contract with the director of development to administer a loan program under this chapter in a particular area of the state.

(K) "Community development corporation" means a corporation organized under Chapter 1702. of the Revised Code that consists ofresidents of the community and business and civic leaders and that has as a principal purpose one or more of the following: the revitalization and development of a low- to moderate-income neighborhood or community; the creation of jobs for low- to moderate-income residents; the development of commercial facilities and services; providing training, technical assistance, and financial assistance to small businesses; and planning, developing, or managing low-income housing or other community development activities.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 09-29-2005



Section 122.72 - Minority development financing advisory board.

(A) There is hereby created the minority development financing advisory board to assist in carrying out the programs created pursuant to sections 122.71 to 122.89 of the Revised Code.

(B) The board shall consist of ten members. The director of development or the director's designee shall be a voting member on the board. Seven members shall be appointed by the governor with the advice and consent of the senate and selected because of their knowledge of and experience in industrial, business, and commercial financing, suretyship, construction, and their understanding of the problems of minority business enterprises; one member also shall be a member of the senate and appointed by the president of the senate, and one member also shall be a member of the house of representatives and appointed by the speaker of the house of representatives. With respect to the board, all of the following apply:

(1) Not more than four of the members of the board appointed by the governor shall be of the same political party.

(2) Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed.

(3) The terms of office for the seven members appointed by the governor shall be for seven years, commencing on the first day of October and ending on the thirtieth day of September of the seventh year, except that of the original seven members, three shall be appointed for three years and two shall be appointed for five years.

(4) Any member of the board is eligible for reappointment.

(5) Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the predecessor's term.

(6) Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(7) Before entering upon official duties as a member of the board, each member shall take an oath as provided by Section 7 of Article XV, Ohio Constitution.

(8) The governor may, at any time, remove any member appointed by the governor pursuant to section 3.04 of the Revised Code.

(9) Notwithstanding section 101.26 of the Revised Code, members shall receive their necessary and actual expenses while engaged in the business of the board and shall be paid at the per diem rate of step 1 of pay range 31 of section 124.15 of the Revised Code.

(10) Six members of the board constitute a quorum and the affirmative vote of six members is necessary for any action taken by the board.

(11) In the event of the absence of a member appointed by the president of the senate or by the speaker of the house of representatives, either of the following persons may serve in the member's absence:

(a) The president of the senate or the speaker of the house of representatives, whoever appointed the absent member;

(b) A member of the senate or of the house of representatives of the same political party as the absent member, as designated by the president of the senate or the speaker of the house of representatives, whoever appointed the absent member.

(12) The board shall annually elect one of its members as chairperson and another as vice-chairperson.

Effective Date: 06-30-1995; 09-29-2005; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 122.73 - Powers and duties.

(A) The minority development financing advisory board and the director of development are invested with the powers and duties provided in sections 122.71 to 122.89 of the Revised Code, in order to promote the welfare of the people of the state by encouraging the establishment and expansion of minority business enterprises; to stabilize the economy; to provide employment; to assist in the development within the state of industrial, commercial, distribution, and research activities required for the people of the state, and for their gainful employment; or otherwise to create or preserve jobs and employment opportunities, or improve the economic welfare of the people of the state. It is hereby determined that the accomplishment of those purposes is essential so that the people of the state may maintain their present high standards of living in comparison with the people of other states and so that opportunities for employment and for favorable markets for the products of the state's natural resources, agriculture, and manufacturing shall be improved. It further is determined that it is necessary for the state to establish the programs authorized under sections 122.71 to 122.89 of the Revised Code to establish the minority development financing advisory board, and to invest it and the director of development with the powers and duties provided in sections 122.71 to 122.89 of the Revised Code.

(B) The minority development financing advisory board shall do all of the following:

(1) Make recommendations to the director as to applications for assistance pursuant to sections 122.71 to 122.89 of the Revised Code. The board may revise its recommendations to reflect any changes in the proposed assistance made by the director.

(2) Advise the director in the administration of sections 122.71 to 122.89 of the Revised Code.

(3) Adopt bylaws to govern the conduct of the business of the board.

Effective Date: 06-30-1995; 09-29-2005; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 122.74 - Director of development - powers and duties.

(A)

(1) The director of development shall do all of the following:

(a) Receive applications for assistance under sections 122.71 to 122.89 of the Revised Code and applications from surety companies for bond guarantees under section 122.90 of the Revised Code, and, after processing but subject to division (A)(2) of this section, forward them to the minority development financing advisory board together with necessary supporting information;

(b) Receive the recommendations of the board and make a final determination whether to approve the application for assistance;

(c) Receive recommendations from a regional economic development entity for loans made under section 122.76 of the Revised Code and make a final determination, notwithstanding divisions (A)(1) and (2) of this section, whether to approve the proposed loan;

(d) Transmit the director's determinations to approve assistance to the controlling board unless such assistance falls under section 122.90 of the Revised Code and has been previously approved by the controlling board, together with any information the controlling board requires for its review and decision as to whether to approve the assistance.

(2) The director is not required to submit any determination, data, terms, or any other application materials or information to the minority development financing advisory board when provision of the assistance has been recommended to the director by a regional economic development entity or when an application for a surety company for bond guarantees under section 122.90 of the Revised Code has been previously approved by the controlling board.

(B) The director may do all of the following:

(1) Fix the rate of interest and charges to be made upon or with respect to moneys loaned or guaranteed by the director and the terms upon which mortgages and lease rentals may be guaranteed and the rates of charges to be made for them and make provisions for the operation of the funds established by the director in accordance with this section and sections 122.80, 122.88, and 122.90 of the Revised Code;

(2) Loan and guarantee moneys from the fund established in accordance with section 122.80 of the Revised Code pursuant to and in compliance with sections 122.71 to 122.90 of the Revised Code.

(3) Acquire in the name of the director any property of any kind or character in accordance with sections 122.71 to 122.90 of the Revised Code, by purchase, purchase at foreclosure, or exchange on such terms and in such manner as the director considers proper;

(4) Make and enter into all contracts and agreements necessary or incidental to the performance of the director's duties and the exercise of the director's powers under sections 122.71 to 122.90 of the Revised Code;

(5) Maintain, protect, repair, improve, and insure any property that the director has acquired and dispose of it by sale, exchange, or lease for the consideration and on the terms and in the manner as the director considers proper, but the director shall not operate any such property as a business except as the lessor of it;

(6)

(a) When the cost of any contract for the maintenance, protection, repair, or improvement of any property held by the director, other than compensation for personal services, involves an expenditure of more than fifty thousand dollars, the director shall make a written contract with the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code after advertisement for not less than two consecutive weeks in a newspaper of general circulation in the county where such contract, or some substantial part of it, is to be performed, and in such other publications as the director determines, which notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids.

(b) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and meet the requirements of section 153.54 of the Revised Code.

(c) Each bid for a contract, except as provided in division (B)(6)(b) of this section, shall contain the full name of every person interested in it and shall be accompanied by bond or certified check on a solvent bank, in such amount as the director considers sufficient, that if the bid is accepted a contract will be entered into and the performance of the proposal secured.

(d) The director may reject any and all bids.

(e) A bond with good and sufficient surety, approved by the director, shall be required of every contractor awarded a contract except as provided in division (B)(6)(b) of this section, in an amount equal to at least fifty per cent of the contract price, conditioned upon faithful performance of the contract.

(7) Employ or contract with financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, and other employees and agents as are necessary in the director's judgment and fix their compensation;

(8) Receive and accept grants, gifts, and contributions of money, property, labor, and other things of value to be held, used, and applied only for the purpose for which the grants, gifts, and contributions are made, from individuals, private and public corporations, from the United States or any agency thereof, from the state or any agency thereof, and from any political subdivision of the state, and may agree to repay any contribution of money or to return any property contributed or the value thereof at such times, in amounts, and on terms and conditions, excluding the payment of interest, as the director determines at the time the contribution is made, and may evidence the obligations by notes, bonds, or other written instruments;

(9) Establish with the treasurer of state the funds provided in sections 122.80 and 122.88 of the Revised Code in addition to such funds as the director determines are necessary or proper;

(10) Adopt rules under Chapter 119. of the Revised Code necessary to implement sections 122.71 to 122.90 of the Revised Code.

(11) Do all acts and things necessary or proper to carry out the powers expressly granted and the duties imposed in sections 122.71 to 122.90 of the Revised Code.

(C)

(1) All expenses and obligations incurred by the director in carrying out the director's powers and in exercising the director's duties under sections 122.71 to 122.90 of the Revised Code shall be payable solely from revenues or other receipts or income of the director, from grants, gifts, and contributions, or funds established in accordance with such sections. Such sections do not authorize the director to incur indebtedness or to impose liability on the state or any political subdivision of the state.

(2) Financial statements and other data submitted to the director by any corporation, partnership, or person in connection with financial assistance provided under sections 122.71 to 122.90 of the Revised Code, or any information taken from such statements or data for any purpose, shall not be open to public inspection.

Effective Date: 09-26-1996; 09-29-2005; 06-30-2006



Section 122.75 - Director of development - duties regarding minority programs.

The director of development shall, for the minority business development loan program , the minority business bonding program, and the minority business bond guarantee program under sections 122.87 to 122.90 of the Revised Code, do all of the following:

(A) Hire employees, consultants, and agents and fix their compensation;

(B) Adopt bylaws and rules for the regulation of the business of the minority development financing advisory board;

(C) Receive and accept grants, gifts, and contributions of money, property, labor, and other things of value, to be held, used, and applied only for the purpose for which the grants, gifts, and contributions are made, from individuals, private and public corporations, the United States or any agency of the United States, the state or any agency of the state, and any political subdivision of the state. The director may agree to repay any contribution of money or to return any property contributed or its value at such times, in amounts, and on terms and conditions, excluding the payment of interest, as the director determines at the time the contribution is made. The director may evidence the obligations by written contracts, subject to section 122.76 of the Revised Code; provided, that the director shall not thereby incur indebtedness of or impose liability upon the state or any political subdivision.

(D) Establish funds with the treasurer of state in addition to the minority business bonding fund created under section 122.88 of the Revised Code;

(E) Invest money in the funds the director establishes pursuant to division (D) of this section that is in excess of current needs, in notes, bonds, or other obligations that are direct obligations of or are guaranteed by the United States, or in certificates of deposit or withdrawable accounts of banks, trust companies, or savings and loan associations organized under the laws of this state or the United States, and may credit the income or sell the investments at the director's discretion;

(F) Acquire any property of any kind or character in accordance with sections 122.71 to 122.83 of the Revised Code, by purchase, purchase at foreclosure, or exchange on terms and in a manner the director considers proper;

(G)

(1) Maintain, protect, repair, improve, and insure any property the director has acquired and dispose of it by sale, exchange, or lease for the consideration and on terms and in a manner the director considers proper. The director may not operate any property as a business except as a lessor of the property. When the cost of any contract for the maintenance, protection, repair, or improvement of any property of the advisory board connected with the minority business development loan program, other than compensation for personal services, involves an expenditure of more than one thousand dollars, the director shall enter into a written contract with the lowest and best bidder after advertisement for not less than four consecutive weeks in a newspaper of general circulation in the county where the contract, or some substantial part of it, is to be performed, and in other publications as the director determines. The notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications for the work and materials may be examined, and the time and place of receiving bids.

(2) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and meet the requirements of section 153.54 of the Revised Code.

(3) Each bid for a contract, except as provided in division (G)(2) of this section, shall contain the full name of every person interested in it and shall be accompanied by a bond or certified check on a solvent bank, in the amount of ten per cent of the bid, that if the bid is accepted a contract will be entered into and the performance of its proposal secured. The director may reject any or all bids. A bond with good and sufficient surety, approved by the director, shall be required of all contractors in an amount equal to at least one hundred per cent of the contract price, conditioned upon faithful performance of the contract.

(H) Expend money appropriated to the department of development by the general assembly for the purposes of sections 122.71 to 122.83 and 122.87 to 122.90 of the Revised Code;

(I) Do all acts and things necessary or proper to carry out the powers expressly granted and the duties imposed in sections 122.71 to 122.83 and 122.87 to 122.90 of the Revised Code.

Effective Date: 09-29-1999; 09-29-2005



Section 122.751 - Certifying loan applicants.

The minority development financing advisory board or a regional economic development entity shall only consider an application for a loan from any applicant after a determination that the applicant is a community development corporation, or after a certification by the equal employment opportunity coordinator of the department of administrative services under division (B)(1) of section 123.151 of the Revised Code that the applicant is a minority business enterprise, or after a certification by the minority business supplier development council that the applicant is a minority business, and that the applicant satisfies all criteria regarding eligibility for assistance pursuant to section 122.76 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999; 09-29-2005



Section 122.76 - Loan criteria.

(A) The director of development services, with controlling board approval, may lend funds to minority business enterprises and to community improvement corporations, Ohio development corporations, minority contractors business assistance organizations, and minority business supplier development councils for the purpose of loaning funds to minority business enterprises and for the purpose of procuring or improving real or personal property, or both, for the establishment, location, or expansion of industrial, distribution, commercial, or research facilities in the state, and to community development corporations that predominantly benefit minority business enterprises or are located in a census tract that has a population that is sixty per cent or more minority if the director determines, in the director's sole discretion, that all of the following apply:

(1) The project is economically sound and will benefit the people of the state by increasing opportunities for employment, by strengthening the economy of the state, or expanding minority business enterprises.

(2) The proposed minority business enterprise borrower is unable to finance the proposed project through ordinary financial channels at comparable terms.

(3) The value of the project is or, upon completion, will be at least equal to the total amount of the money expended in the procurement or improvement of the project.

(4) The amount to be loaned by the director will not exceed seventy-five per cent of the total amount expended in the procurement or improvement of the project.

(5) The amount to be loaned by the director will be adequately secured by a first or second mortgage upon the project or by mortgages, leases, liens, assignments, or pledges on or of other property or contracts as the director requires, and such mortgage will not be subordinate to any other liens or mortgages except the liens securing loans or investments made by financial institutions referred to in division (A)(3) of this section, and the liens securing loans previously made by any financial institution in connection with the procurement or expansion of all or part of a project.

(B) Any proposed minority business enterprise borrower submitting an application for assistance under this section shall not have defaulted on a previous loan from the director, and no full or limited partner, major shareholder, or holder of an equity interest of the proposed minority business enterprise borrower shall have defaulted on a loan from the director.

(C) The proposed minority business enterprise borrower shall demonstrate to the satisfaction of the director that it is able to successfully compete in the private sector if it obtains the necessary financial, technical, or managerial support and that support is available through the director, the minority business development office of the department of development, or other identified and acceptable sources. In determining whether a minority business enterprise borrower will be able to successfully compete, the director may give consideration to such factors as the successful completion of or participation in courses of study, recognized by the board of regents as providing financial, technical, or managerial skills related to the operation of the business, by the economically disadvantaged individual, owner, or partner, and the prior success of the individual, owner, or partner in personal, career, or business activities, as well as to other factors identified by the director.

(D) The director shall not lend funds for the purpose of procuring or improving motor vehicles or accounts receivable.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 09-29-2005



Section 122.77 - Loan guarantees.

(A) The director of development with controlling board approval may make loan guarantees to small businesses and corporations for the purpose of guaranteeing loans made to small businesses by financial institutions for the purpose of procuring or improving real or personal property, or both, for the establishment, location, or expansion of industrial, distribution, commercial, or research facilities in the state, if the director determines, in the director's sole discretion, that all of the following apply:

(1) The project is economically sound and will benefit the people of the state by increasing opportunities for employment, by strengthening the economy of the state, or expanding minority business enterprises.

(2) The proposed small business borrower is unable to finance the proposed project through ordinary financial channels at comparable terms.

(3) The value of the project is, or upon completion of it will be, at least equal to the total amount of the money expended in the procurement or improvement of the project and of which amount one or more financial institutions or other governmental entities have loaned not less than thirty per cent.

(4) The amount to be guaranteed by the director will not exceed eighty per cent of the total amount expended in the procurement or improvement of the project.

(5) The amount to be guaranteed by the director will be adequately secured by a first or second mortgage upon the project, or by mortgages, leases, liens, assignments, or pledges on or of other property or contracts as the director shall require and that such mortgage will not be subordinate to any other liens or mortgages except the liens securing loans or investments made by financial institutions referred to in division (A)(3) of this section, and the liens securing loans previously made by any financial institution in connection with the procurement or expansion of all or part of a project.

(B) The proposed small business borrower shall not have defaulted on a previous loan or guarantee from the director, and no full or limited partner, or major shareholder, or holder of any equity interest of the proposed minority business enterprise borrower shall have defaulted on a loan or guarantee from the director.

(C) The proposed small business borrower shall demonstrate to the satisfaction of the director that it is able to successfully compete in the private sector if it obtains the necessary financial, technical, or managerial support and that support is available through the director, the minority business development office of the department of development, or other identified and acceptable sources. In determining whether a small business borrower will be able to successfully compete, the director may give consideration to such factors as the successful completion of or participation in courses of study, recognized by the board of regents as providing financial, technical, or managerial skills related to the operation of the business, by the economically disadvantaged individual, owner, or partner, and the prior success of the individual, owner, or partner in personal, career, or business activities, as well as to other factors identified by the director.

(D) The director shall not guarantee funds for the purpose of procuring or improving motor vehicles or accounts receivable.

Effective Date: 06-30-1995; 09-29-2005



Section 122.78 - Terms, conditions, and provisions of loans and guarantees.

Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of the loans and guarantees made by the director of development pursuant to sections 122.71 to 122.90 of the Revised Code shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans and guarantees are made, but the mortgage lien securing any money loaned or guaranteed by the director may be subordinate to the mortgage lien securing any money loaned or invested by a financial institution, but shall be superior to that securing any money loaned or expended by any other corporation or person. The funds used in making these loans or guarantees shall be disbursed upon order of the director.

Effective Date: 06-30-1995; 09-29-2005



Section 122.79 - Tax exemptions.

The exercise of the powers granted by sections 122.71 to 122.90 of the Revised Code, will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, for the increase and expansion of minority business enterprises, and for the improvement of conditions of employment, and will constitute the performance of essential governmental functions; therefore, the director of development shall not be required to pay any taxes upon any property or assets held by the director, or upon any property acquired or used by the director under sections 122.71 to 122.90 of the Revised Code, or upon the income from it, provided that this exemption shall not apply to any property held by the director while it is in the possession of a private person, partnership, or corporation and used for private purposes for profit, in which case such tax liability shall accrue to the private person, partnership, or corporation.

Effective Date: 09-29-1995; 09-29-2005



Section 122.80 - Minority business enterprise loan fund.

There is hereby created in the state treasury the minority business enterprise loan fund. The fund shall consist of money deposited into the fund from the facilities establishment fund pursuant to section 166.03 of the Revised Code and all money deposited into the fund pursuant to section 122.81 of the Revised Code. The director of development shall use the fund to pay operating costs of the minority development financing advisory board, make loans to minority business enterprises as authorized in division (A) of section 122.76 of the Revised Code , loan guarantees to small businesses as authorized in division (A) of section 122.77 of the Revised Code, and for transfer to the capital access loan program fund established in section 122.601 of the Revised Code to be used solely for minority business enterprises or minority businesses certified by the minority business supplier development council for deposits specified by division (D)(1)(b) of section 122.603 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 06-30-1995



Section 122.81 - Default on loan, guarantee, or lease.

In the event of a default with respect to any loan, guarantee, or lease, the director of development shall take such action as he considers proper in the circumstances to enforce and protect the rights of the director, and such actions as may be required, which may include any appropriate action at law or in equity, enforcement or waiver of any provision of any mortgage or security agreement or lease, or reinstatement of any forfeited or canceled right, title, or privilege.

Any moneys received from the repayment of a loan, guarantee, or lease authorized pursuant to sections 122.77 and 122.78 of the Revised Code, and any moneys recovered in the event of a default with respect to any such loan, guarantee, or lease, shall immediately be deposited in the minority business enterprise loan fund.

Effective Date: 06-30-1995



Section 122.82 - Moneys, funds, properties, and assets held in trust.

All moneys, funds, properties, and assets acquired by the director of development shall be held by the director in trust to carry out the director's powers and duties, shall be used as provided in sections 122.71 to 122.90 of the Revised Code, and shall at no time be part of other public funds.

Effective Date: 09-29-1995; 09-29-2005



Section 122.83 - Prohibiting misrepresentation.

Any person who intentionally misrepresents that person's self as owning, controlling, operating, or participating in a minority business enterprise for the purpose of obtaining funds, contracts, subcontracts, services, or any other benefits under sections 122.71 to 122.85 or 122.87 to 122.90 of the Revised Code is guilty of theft by deception, pursuant to section 2913.02 of the Revised Code.

Effective Date: 06-30-1995; 09-29-2005



Section 122.84 - Amended and Renumbered RC 122.82.

Effective Date: 06-30-1995



Section 122.85 - Tax credit-eligible productions.

(A) As used in this section and in sections 5726.55, 5733.59 , 5747.66, and 5751.54 of the Revised Code:

(1) "Tax credit-eligible production" means a motion picture production certified by the director of development services under division (B) of this section as qualifying the motion picture company for a tax credit under section 5726.55, 5733.59 , 5747.66, or 5751.54 of the Revised Code.

(2) "Certificate owner" means a motion picture company to which a tax credit certificate is issued.

(3) "Motion picture company" means an individual, corporation, partnership, limited liability company, or other form of business association producing a motion picture.

(4) "Eligible production expenditures" means expenditures made after June 30, 2009, for goods or services purchased and consumed in this state by a motion picture company directly for the production of a tax credit-eligible production.

"Eligible production expenditures" includes, but is not limited to, expenditures for resident and nonresident cast and crew wages, accommodations, costs of set construction and operations, editing and related services, photography, sound synchronization, lighting, wardrobe, makeup and accessories, film processing, transfer, sound mixing, special and visual effects, music, location fees, and the purchase or rental of facilities and equipment.

(5) "Motion picture" means entertainment content created in whole or in part within this state for distribution or exhibition to the general public, including, but not limited to, feature-length films; documentaries; long-form, specials, miniseries, series, and interstitial television programming; interactive web sites; sound recordings; videos; music videos; interactive television; interactive games; video games; commercials; any format of digital media; and any trailer, pilot, video teaser, or demo created primarily to stimulate the sale, marketing, promotion, or exploitation of future investment in either a product or a motion picture by any means and media in any digital media format, film, or videotape, provided the motion picture qualifies as a motion picture. "Motion picture" does not include any television program created primarily as news, weather, or financial market reports, a production featuring current events or sporting events, an awards show or other gala event, a production whose sole purpose is fundraising, a long-form production that primarily markets a product or service or in-house corporate advertising or other similar productions, a production for purposes of political advocacy, or any production for which records are required to be maintained under 18 U.S.C. 2257 with respect to sexually explicit content.

(B) For the purpose of encouraging and developing a strong film industry in this state, the director of development services may certify a motion picture produced by a motion picture company as a tax credit-eligible production. In the case of a television series, the director may certify the production of each episode of the series as a separate tax credit-eligible production. A motion picture company shall apply for certification of a motion picture as a tax credit-eligible production on a form and in the manner prescribed by the director. Each application shall include the following information:

(1) The name and telephone number of the motion picture production company;

(2) The name and telephone number of the company's contact person;

(3) A list of the first preproduction date through the last production date in Ohio;

(4) The Ohio production office address and telephone number;

(5) The total production budget of the motion picture;

(6) The total budgeted eligible production expenditures and the percentage that amount is of the total production budget of the motion picture;

(7) The total percentage of the motion picture being shot in Ohio;

(8) The level of employment of cast and crew who reside in Ohio;

(9) A synopsis of the script;

(10) The shooting script;

(11) A creative elements list that includes the names of the principal cast and crew and the producer and director;

(12) Documentation of financial ability to undertake and complete the motion picture;

(13) Estimated value of the tax credit based upon total budgeted eligible production expenditures;

(14) Any other information considered necessary by the director.

Within ninety days after certification of a motion picture as a tax credit-eligible production, and any time thereafter upon the director of development services' request, the motion picture company shall present to the director sufficient evidence of reviewable progress. If the motion picture company fails to present sufficient evidence, the director may rescind the certification. Upon rescission, the director shall notify the applicant that the certification has been rescinded. Nothing in this section prohibits an applicant whose tax credit-eligible production certification has been rescinded from submitting a subsequent application for certification.

(C)

(1) A motion picture company whose motion picture has been certified as a tax credit-eligible production may apply to the director of development services on or after July 1, 2009, for a refundable credit against the tax imposed by section 5726.02, 5733.06 , 5747.02, or 5751.02 of the Revised Code. The director in consultation with the tax commissioner shall prescribe the form and manner of the application and the information or documentation required to be submitted with the application.

The credit is determined as follows:

(a) If the total budgeted eligible production expenditures stated in the application submitted under division (B) of this section or the actual eligible production expenditures as finally determined under division (D) of this section, whichever is least, is less than or equal to three hundred thousand dollars, no credit is allowed;

(b) If the total budgeted eligible production expenditures stated in the application submitted under division (B) of this section or the actual eligible production expenditures as finally determined under division (D) of this section, whichever is least, is greater than three hundred thousand dollars, the credit equals the sum of the following, subject to the limitation in division (C)(4) of this section:

(i) Twenty-five per cent of the least of such budgeted or actual eligible expenditure amounts excluding budgeted or actual eligible expenditures for resident cast and crew wages;

(ii) Thirty-five per cent of budgeted or actual eligible expenditures for resident cast and crew wages.

(2) Except as provided in division (C)(4) of this section, if the director of development services approves a motion picture company's application for a credit, the director shall issue a tax credit certificate to the company. The director in consultation with the tax commissioner shall prescribe the form and manner of issuing certificates. The director shall assign a unique identifying number to each tax credit certificate and shall record the certificate in a register devised and maintained by the director for that purpose. The certificate shall state the amount of the eligible production expenditures on which the credit is based and the amount of the credit. Upon the issuance of a certificate, the director shall certify to the tax commissioner the name of the applicant, the amount of eligible production expenditures shown on the certificate, and any other information required by the rules adopted to administer this section.

(3) The amount of eligible production expenditures for which a tax credit may be claimed is subject to inspection and examination by the tax commissioner or employees of the commissioner under section 5703.19 of the Revised Code and any other applicable law. Once the eligible production expenditures are finally determined under section 5703.19 of the Revised Code and division (D) of this section, the credit amount is not subject to adjustment unless the director determines an error was committed in the computation of the credit amount.

(4) No tax credit certificate may be issued before the completion of the tax credit-eligible production. Not more than forty million dollars of tax credit may be allowed per fiscal biennium beginning on or after July 1, 2011, and not more than twenty million dollars may be allowed in the first year of the biennium. At any time, not more than five million dollars of tax credit may be allowed per tax credit-eligible production.

(D) A motion picture company whose motion picture has been certified as a tax credit-eligible production shall engage, at the company's expense, an independent certified public accountant to examine the company's production expenditures to identify the expenditures that qualify as eligible production expenditures. The certified public accountant shall issue a report to the company and to the director of development services certifying the company's eligible production expenditures and any other information required by the director. Upon receiving and examining the report, the director may disallow any expenditure the director determines is not an eligible production expenditure. If the director disallows an expenditure, the director shall issue a written notice to the motion picture production company stating that the expenditure is disallowed and the reason for the disallowance. Upon examination of the report and disallowance of any expenditures, the director shall determine finally the lesser of the total budgeted eligible production expenditures stated in the application submitted under division (B) of this section or the actual eligible production expenditures for the purpose of computing the amount of the credit.

(E) No credit shall be allowed under section 5726.55, 5733.59 , 5747.66, or 5751.54 of the Revised Code unless the director has reviewed the report and made the determination prescribed by division (D) of this section.

(F) This state reserves the right to refuse the use of this state's name in the credits of any tax credit-eligible motion picture production.

(G)

(1) The director of development services in consultation with the tax commissioner shall adopt rules for the administration of this section, including rules setting forth and governing the criteria for determining whether a motion picture production is a tax credit-eligible production; activities that constitute the production of a motion picture; reporting sufficient evidence of reviewable progress; expenditures that qualify as eligible production expenditures; a competitive process for approving credits; and consideration of geographic distribution of credits. The rules shall be adopted under Chapter 119. of the Revised Code.

(2) The director may require a reasonable application fee to cover administrative costs of the tax credit program. The fees collected shall be credited to the motion picture tax credit program operating fund, which is hereby created in the state treasury. The motion picture tax credit program operating fund shall consist of all grants, gifts, fees, and contributions made to the director for marketing and promotion of the motion picture industry within this state. The director shall use money in the fund to pay expenses related to the administration of the Ohio film office and the credit authorized by this section and sections 5726.55., 5733.59 , 5747.66, and 5751.54 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.



Section 122.86 - Small business investment certificate; tax credit; InvestOhio support fund.

(A) As used in this section and section 5747.81 of the Revised Code:

(1) "Small business enterprise" means a corporation, pass-through entity, or other person satisfying all of the following:

(a) At the time of a qualifying investment, the enterprise meets all of the following requirements:

(i) Has no outstanding tax or other liabilities owed to the state;

(ii) Is in good standing with the secretary of state, if the enterprise is required to be registered with the secretary;

(iii) Is current with any court-ordered payments;

(iv) Is not engaged in any illegal activity.

(b) At the time of a qualifying investment, the enterprise's assets according to generally accepted accounting principles do not exceed fifty million dollars, or its annual sales do not exceed ten million dollars . When making this determination, the assets and annual sales of all of the enterprise's related or affiliated entities shall be included in the calculation.

(c) The enterprise employs at least fifty full-time equivalent employees in this state for whom the enterprise is required to withhold income tax under section 5747.06 of the Revised Code, or more than one-half the enterprise's total number of full-time equivalent employees employed anywhere in the United States are employed in this state and are subject to that withholding requirement.

(d) The enterprise, within six months after an eligible investor's qualifying investment is made, invests in or incurs cost for one or more of the following in an amount at least equal to the amount of the qualifying investment:

(i) Tangible personal property, other than motor vehicles operated on public roads and highways, used in business and physically located in this state from the time of its acquisition by the enterprise until the end of the investor's holding period;

(ii) Motor vehicles operated on public roads and highways if, from the time of acquisition by the enterprise until the end of the investor's holding period, the motor vehicles are purchased in this state, registered in this state under Chapter 4503. of the Revised Code, are used primarily for business purposes, and are necessary for the operation of the enterprise's business;

(iii) Real property located in this state that is used in business from the time of its acquisition by the enterprise until the end of the holding period;

(iv) Intangible personal property, including patents, copyrights, trademarks, service marks, or licenses used in business primarily in this state from the time of its acquisition by the enterprise until the end of the holding period;

(v) Compensation for new employees of the enterprise for whom the enterprise is required to withhold income tax under section 5747.06 of the Revised Code, not including increased compensation for owners, officers, or managers of the enterprise. For this purpose compensation for new employees includes compensation for newly hired or retained employees.

(2) "Qualifying investment" means an investment of money made on or after July 1, 2011, to acquire capital stock or other equity interest in a small business enterprise. "Qualifying investment" does not include either of the following:

(a) Any investment of money an eligible investor derives, directly or indirectly, from a grant or loan from the federal government or the state or a political subdivision, including the third frontier program under Chapter 184. of the Revised Code;

(b) Any investment of money which is the basis of a tax credit granted under any other section of the Revised Code.

(3) "Eligible investor" means an individual, estate, or trust subject to the tax imposed by section 5747.02 of the Revised Code, or a pass-through entity in which such an individual, estate, or trust holds a direct or indirect ownership or other equity interest. To qualify as an eligible investor, the individual, estate, trust, or pass-through entity shall not owe any outstanding tax or other liability to the state at the time of a qualifying investment.

(4) "Holding period" means:

(a) For qualifying investments made on or after July 1, 2011, but before July 1, 2013, the two-year period beginning on the day the investment was made;

(b) For qualifying investments made on or after July 1, 2013, the five-year period beginning on the day the investment was made.

(5) "Pass-through entity" has the same meaning as in section 5733.04 of the Revised Code.

(B) Any eligible investor that makes a qualifying investment in a small business enterprise on or after July 1, 2011, may apply to the director of development services to obtain a small business investment certificate from the director. Alternatively, a small business enterprise may apply on behalf of eligible investors to obtain the certificates for those investors. The director, in consultation with the tax commissioner, shall prescribe the form or manner in which an applicant shall apply for the certificate, devise the form of the certificate, and prescribe any records or other information an applicant shall furnish with the application to evidence the qualifying investment. The applicant shall state the amount of the intended investment. The applicant shall pay an application fee equal to the greater of one-tenth of one per cent of the amount of the intended investment or one hundred dollars.

A small business investment certificate entitles the certificate holder to receive a tax credit under section 5747.81 of the Revised Code if the certificate holder qualifies for the credit as otherwise provided in this section. If the certificate holder is a pass-through entity, the certificate entitles the entity's equity owners to receive their distributive or proportionate shares of the credit. In any fiscal biennium, an eligible investor may not apply for small business investment certificates representing intended investment amounts in excess of ten million dollars. Such certificates are not transferable.

The director of development services may reserve small business investment certificates to qualifying applicants in the order in which the director receives applications, but may issue the certificates as the applications are completed. An application is completed when the director has validated that an eligible investor has made a qualified investment and the small business enterprise has made the appropriate reinvestment of the qualified investment pursuant to the requirements of division (A)(1)(d) of this section. To qualify for a certificate, an eligible investor must satisfy both of the following, subject to the limitation on the amount of qualifying investments for which certificates may be issued under division (C) of this section:

(1) The eligible investor makes a qualifying investment on or after July 1, 2011.

(2) The eligible investor pledges not to sell or otherwise dispose of the qualifying investment before the conclusion of the applicable holding period.

(C)

(1) The amount of any eligible investor's qualifying investments for which small business investment certificates may be issued for a fiscal biennium shall not exceed ten million dollars.

(2) The director of development services shall not issue a small business investment certificate to an eligible investor representing an amount of qualifying investment in excess of the amount of the intended investment indicated on the investor's application for the certificate.

(3) The director of development services shall not issue small business investment certificates in a total amount that would cause the tax credits claimed in any fiscal biennium to exceed one hundred million dollars.

(4) The director of development services may issue a small business investment certificate only if both of the following apply at the time of issuance:

(a) The small business enterprise meets all the requirements listed in divisions (A)(1)(a)(i) to (iv) of this section;

(b) The eligible investor does not owe any outstanding tax or other liability to the state.

(D) Before the end of the applicable holding period of a qualifying investment, each enterprise in which a qualifying investment was made for which a small business investment certificate has been issued, upon the request of the director of development services, shall provide to the director records or other evidence satisfactory to the director that the enterprise is a small business enterprise for the purposes of this section. Each enterprise shall also provide annually to the director records or evidence regarding the number of jobs created or retained in the state. No credit may be claimed under this section and section 5747.81 of the Revised Code if the director finds that an enterprise is not a small business enterprise for the purposes of this section. The director shall compile and maintain a register of small business enterprises qualifying under this section and shall certify the register to the tax commissioner. The director shall also compile and maintain a record of the number of jobs created or retained as a result of qualifying investments made pursuant to this section.

(E) After the conclusion of the applicable holding period for a qualifying investment, a person to whom a small business investment certificate has been issued under this section may claim a credit as provided under section 5747.81 of the Revised Code.

(F) The director of development services, in consultation with the tax commissioner, may adopt rules for the administration of this section, including rules governing the following:

(1) Documents, records, or other information eligible investors shall provide to the director;

(2) Any information a small business enterprise shall provide for the purposes of this section and section 5747.81 of the Revised Code;

(3) Determination of the number of full-time equivalent employees of a small business enterprise;

(4) Verification of a small business enterprise's investment in tangible personal property and intangible personal property under division (A)(1) (d) of this section, including when such investments have been made and where the property is used in business;

(5) Circumstances under which small business enterprises or eligible investors may be subverting the purposes of this section and section 5747.81 of the Revised Code.

There is hereby created in the state treasury the InvestOhio support fund. The fund shall consist of the fees paid under division (B) of this section and shall be used by the development services agency to pay the costs of administering the small business investment certificate program established under this section.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-14-1977



Section 122.861 - Diesel emissions reduction grant and loan programs.

(A) As used in this section:

(1) "Certified engine configuration" means a new, rebuilt, or remanufactured engine configuration that satisfies divisions (A)(1)(a) and (b) and, if applicable, division (A)(1)(c) of this section:

(a) It has been certified by the administrator of the United States environmental protection agency or the California air resources board.

(b) It meets or is rebuilt or remanufactured to a more stringent set of engine emission standards than when originally manufactured, as determined pursuant to Subtitle G of Title VII of the Energy Policy Act of 2005, Pub. L. No. 109-58, 119 Stat. 838, et seq.

(c) In the case of a certified engine configuration involving the replacement of an existing engine, an engine configuration that replaced an engine that was removed from the vehicle and returned to the supplier for remanufacturing to a more stringent set of engine emissions standards or for scrappage.

(2) "Section 793" means section 793 of the Energy Policy Act of 2005, Pub. L. No. 109-58, 119 Stat. 841, et seq.

(3) "Verified technology" means a pollution control technology, including a retrofit technology, advanced truckstop electrification system, or auxiliary power unit, that has been verified by the administrator of the United States environmental protection agency or the California air resources board.

(B) For the purpose of reducing emissions from diesel engines, the director of environmental protection shall administer a diesel emissions reduction grant program and a diesel emissions reduction revolving loan program. The programs shall provide for the implementation in this state of section 793 and shall otherwise be administered in compliance with the requirements of section 793, and any regulations issued pursuant to that section.

The director shall apply to the administrator of the United States environmental protection agency for grant or loan funds available under section 793 to help fund the diesel emissions reduction grant program and the diesel emissions reduction revolving loan program.

(C) There is hereby created in the state treasury the diesel emissions grant fund consisting of money appropriated to it by the general assembly, any grants obtained from the federal government under section 793, and any other grants, gifts, or other contributions of money made to the credit of the fund. Money in the fund shall be used for the purpose of making grants for projects relating to certified engine configurations and verified technologies in a manner consistent with the requirements of section 793 and any regulations issued under that section. Interest earned from moneys in the fund shall be used to administer the diesel emissions reduction grant program.

(D) There is hereby created in the state treasury the diesel emissions reduction revolving loan fund consisting of money appropriated to it by the general assembly, any grants obtained from the federal government under section 793, and any other grants, gifts, or other contributions of money made to the credit of the fund. Money in the fund shall be used for the purpose of making loans for projects relating to certified engine configurations and verified technologies in a manner consistent with the requirements of section 793 and any regulations issued pursuant to that section. Interest earned from moneys in the fund shall be used to administer the diesel emissions reduction revolving loan program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-06-2006



Section 122.862 - SellOhio global initiative fund.

There is hereby established in the state treasury the SellOhio global initiative fund.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 122.87 - Minority business bonding program definitions.

As used in sections 122.87 to 122.90 of the Revised Code:

(A) "Surety company" means a company that is authorized by the department of insurance to issue bonds as surety.

(B) "Minority business" means any of the following occupations:

(1) Minority construction contractor;

(2) Minority seller;

(3) Minority service vendor.

(C) "Minority construction contractor" means a person who is both a construction contractor and an owner of a minority business enterprise certified under division (B) of section 123.151 of the Revised Code.

(D) "Minority seller" means a person who is both a seller of goods and an owner of a minority business enterprise listed on the special minority business enterprise bid notification list under division (B) of section 125.08 of the Revised Code.

(E) "Minority service vendor" means a person who is both a vendor of services and an owner of a minority business enterprise listed on the special minority business enterprise bid notification list under division (B) of section 125.08 of the Revised Code.

(F) "Minority business enterprise" has the meaning given in section 122.71 of the Revised Code.

(G) "EDGE business enterprise" means a sole proprietorship, association, partnership, corporation, limited liability corporation, or joint venture certified as a participant in the encouraging diversity, growth, and equity program by the director of administrative services under section 123.152 of the Revised Code.

Effective Date: 09-26-2003



Section 122.88 - Minority business bonding fund - minority business bonding program administrative and loss reserve fund.

(A) There is hereby created in the state treasury the minority business bonding fund, consisting of moneys deposited or credited to it pursuant to section 169.05 of the Revised Code; all grants, gifts, and contributions received pursuant to division (B)(9) of section 122.74 of the Revised Code; all moneys recovered following defaults; and any other moneys obtained by the director of development for the purposes of sections 122.87 to 122.90 of the Revised Code. The fund shall be administered by the director. Moneys in the fund shall be held in trust for the purposes of sections 122.87 to 122.90 of the Revised Code.

(B) Any claims against the state arising from defaults shall be payable from the minority business bonding program administrative and loss reserve fund as provided in division (C) of this section or from the minority business bonding fund. Nothing in sections 122.87 to 122.90 of the Revised Code grants or pledges to any obligee or other person any state moneys other than the moneys in the minority business bonding program administrative and loss reserve fund or the minority business bonding fund, or moneys available to the minority business bonding fund upon request of the director in accordance with division (B) of section 169.05 of the Revised Code.

(C) There is hereby created in the state treasury the minority business bonding program administrative and loss reserve fund, consisting of all premiums charged and collected in accordance with section 122.89 of the Revised Code and any interest income earned from the moneys in the minority business bonding fund. All expenses of the director and the minority development financing advisory board in carrying out the purposes of sections 122.87 to 122.90 of the Revised Code shall be paid from the minority business bonding program administrative and loss reserve fund.

Any moneys to the credit of the minority business bonding program administrative and loss reserve fund in excess of the amount necessary to fund the appropriation authority for the minority business bonding program administrative and loss reserve fund shall be held as a loss reserve to pay claims arising from defaults on surety bonds underwritten in accordance with section 122.89 of the Revised Code or guaranteed in accordance with section 122.90 of the Revised Code. If the balance of funds in the minority business bonding program administrative and loss reserve fund is insufficient to pay a claim against the state arising from default, then such claim shall be payable from the minority business bonding fund.

Effective Date: 09-26-2003



Section 122.89 - Executing bonds as surety.

(A) The director of development may execute bonds as surety for minority businesses as principals, on contracts with the state, any political subdivision or instrumentality thereof, or any person as the obligee. The director as surety may exercise all the rights and powers of a company authorized by the department of insurance to execute bonds as surety but shall not be subject to any requirements of a surety company under Title XXXIX of the Revised Code nor to any rules of the department of insurance.

(B) The director, with the advice of the minority development financing advisory board, shall adopt rules under Chapter 119. of the Revised Code establishing procedures for application for surety bonds by minority businesses and for review and approval of applications. The board shall review each application in accordance with the rules and, based on the bond worthiness of each applicant, shall refer all qualified applicants to the director. Based on the recommendation of the board, the director shall determine whether or not the applicant shall receive bonding.

(C) The rules of the board shall require the minority business to pay a premium in advance for the bond to be established by the director, with the advice of the board after the director receives advice from the superintendent of insurance regarding the standard market rates for premiums for similar bonds. All premiums paid by minority businesses shall be paid into the minority business bonding program administrative and loss reserve fund.

(D) The rules of the board shall provide for a retainage of money paid to the minority business or EDGE business enterprise of fifteen per cent for a contract valued at more than fifty thousand dollars and for a retainage of twelve per cent for a contract valued at fifty thousand dollars or less.

(E) The penal sum amounts of all outstanding bonds issued by the director shall not exceed the amount of moneys in the minority business bonding fund and available to the fund under division (B) of section 169.05 of the Revised Code.

(F) The superintendent of insurance shall provide such technical and professional assistance as is considered necessary by the director, including providing advice regarding the standard market rates for bond premiums as described under division (C) of this section.

(G) Notwithstanding any provision of the Revised Code to the contrary, a minority business or EDGE business enterprise may bid or enter into a contract with the state or with any instrumentality of the state without being required to provide a bond as follows:

(1) For the first contract that a minority business or EDGE business enterprise enters into with the state or with any particular instrumentality of the state, the minority business or EDGE business enterprise may bid or enter into a contract valued at twenty-five thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise is participating in a qualified contractor assistance program or has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(2) After the state or any particular instrumentality of the state has accepted the first contract as completed and all subcontractors and suppliers on the contract have been paid, the minority business or EDGE business enterprise may bid or enter into a second contract with the state or with that particular instrumentality of the state valued at fifty thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise is participating in a qualified contractor assistance program or has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(3) After the state or any particular instrumentality of the state has accepted the second contract as completed and all subcontractors and suppliers on the contract have been paid, the minority business or EDGE business enterprise may bid or enter into a third contract with the state or with that particular instrumentality of the state valued at one hundred thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise has successfully completed a qualified contractor assistance program after the effective dateof this amendment;

(4) After the state or any particular instrumentality of the state has accepted the third contract as completed and all subcontractors and suppliers on the contract have been paid, the minority business or EDGE business enterprise may bid or enter into a fourth contract with the state or with that particular instrumentality of the state valued at three hundred thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(5) After the state or any instrumentality of the state has accepted the fourth contract as completed and all subcontractors and suppliers on the contract have been paid, upon a showing that with respect to a contract valued at four hundred thousand dollars or less with the state or with any particular instrumentality of the state, that the minority business or EDGE business enterprise either has been denied a bond by two surety companies or that the minority business or EDGE business enterprise has applied to two surety companies for a bond and, at the expiration of sixty days after making the application, has neither received nor been denied a bond, the minority business or EDGE business enterprise may repeat its participation in the unbonded state contractor program. Under no circumstances shall a minority business or EDGE business enterprise be permitted to participate in the unbonded state contractor program more than twice.

(H) Notwithstanding any provision of the Revised Code to the contrary, a minority business or EDGE business enterprise may bid or enter into a contract with any political subdivision of the state or with any instrumentality of a political subdivision without being required to provide a bond as follows:

(1) For the first contract that the minority business or EDGE business enterprise enters into with any particular political subdivision of the state or with any particular instrumentality of a political subdivision, the minority business or EDGE business enterprise may bid or enter into a contract valued at twenty-five thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise is participating in a qualified contractor assistance program or has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(2) After any political subdivision of the state or any instrumentality of a political subdivision has accepted the first contract as completed and all subcontractors and suppliers on the contract have been paid, the minority business or EDGE business enterprise may bid or enter into a second contract with that particular political subdivision of the state or with that particular instrumentality of a political subdivision valued at fifty thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise is participating in a qualified contractor assistance program or has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(3) After any political subdivision of the state or any instrumentality of a political subdivision has accepted the second contract as completed and all subcontractors and suppliers on the contract have been paid, the minority business or EDGE business enterprise may bid or enter into a third contract with that particular political subdivision of the state or with that particular instrumentality of a political subdivision valued at one hundred thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(4) After any political subdivision of the state or any instrumentality of a political subdivision has accepted the third contract as completed and all subcontractors and suppliers on the contract have been paid, the minority business or EDGE business enterprise may bid or enter into a fourth contract with that particular political subdivision of the state or with that particular instrumentality of a political subdivision valued at two hundred thousand dollars or less without being required to provide a bond, but only if the minority business or EDGE business enterprise has successfully completed a qualified contractor assistance program after the effective date of this amendment;

(5) After any political subdivision of the state or any instrumentality of a political subdivision has accepted the fourth contract as completed and all subcontractors and suppliers on the contract have been paid, upon a showing that with respect to a contract valued at three hundred thousand dollars or less with any political subdivision of the state or any instrumentality of a political subdivision, that the minority business or EDGE business enterprise either has been denied a bond by two surety companies or that the minority business or EDGE business enterprise has applied to two surety companies for a bond and, at the expiration of sixty days after making the application, has neither received nor been denied a bond, the minority business or EDGE business enterprise may repeat its participation in the unbonded political subdivision contractor program. Under no circumstances shall a minority business or EDGE business enterprise be permitted toparticipate in the unbonded political subdivision contractor program more than twice.

(I) Notwithstanding any provision of the Revised Code to the contrary, if a minority business or EDGE business enterprise has entered into two or more contracts with the state or with any instrumentality of the state, the minority business or EDGE business enterprise may bid or enter into a contract with a political subdivision of the state or with any instrumentality of a political subdivision valued at the level at which the minority business or EDGE business enterprise would qualify if entering into an additional contract with the state.

(J) The director of development shall coordinate and oversee the unbonded state contractor program described in division (G) of this section, the unbonded political subdivision contractor program described in division (H) of this section, and the approval of a qualified contractor assistance program. The director shall prepare an annual report and submit it to the governor and the general assembly on or before the first day of February that includes the following: information on the director's activities for the preceding calendar year regarding the unbonded state contractor program, the unbonded political subdivision contractor program, and the qualified contractor assistance program; a summary and description of the operations and activities of these programs; an assessment of the achievements of these programs; and a recommendation as to whether these programs need to continue.

(K) As used in this section:

(1) "EDGE business enterprise" means an EDGE business enterprise certified under section 123.152 of the Revised Code.

(2) "Qualified contractor assistance program" means an educational program or technical assistance program for business development that is designed to assist a minority business or EDGE business enterprise in becoming eligible for bonding and has been approved by the director of development for use as required under this section.

(3) "Successfully completed a qualified contractor assistance program" means the minority business or EDGE business enterprise completed such a program on or after the effective date of this amendment.

(4) "Unbonded state contractor program" means the program described in division (G) of this section.

(5) "Unbonded political subdivision contractor program" means the program described in division (H) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997



Section 122.90 - Guarantee of bonds executed by sureties for minority businesses and EDGE business enterprises.

(A) The director of development may guarantee bonds executed by sureties for minority businesses and EDGE business enterprises certified under section 123.152 of the Revised Code as principals on contracts with the state, any political subdivision or instrumentality, or any person as the obligee. The director, as guarantor, may exercise all the rights and powers of a company authorized by the department of insurance to guarantee bonds under Chapter 3929. of the Revised Code but otherwise is not subject to any laws related to a guaranty company under Title XXXIX of the Revised Code nor to any rules of the department of insurance.

(B) The director shall adopt rules under Chapter 119. of the Revised Code to establish procedures for the application for bond guarantees and the review and approval of applications for bond guarantees submitted by sureties that execute bonds eligible for guarantees under division (A) of this section.

(C) In accordance with rules adopted pursuant to this section, the director may guarantee up to ninety per cent of the loss incurred and paid by sureties on bonds guaranteed under division (A) of this section.

(D) The penal sum amounts of all outstanding guarantees made by the director under this section shall not exceed three times the difference between the amount of moneys in the minority business bonding fund and available to the fund under division (B) of section 169.05 of the Revised Code and the amount of all outstanding bonds issued by the director in accordance with division (A) of section 122.89 of the Revised Code.

(E) The director of development, with controlling board approval, may approve one application per fiscal year from each surety bond company for bond guarantees in an amount requested to support one fiscal year of that company's activity under this section. A surety bond company that applies for a bond guarantee under this division, whether or not the guarantee is approved, is not restricted from also applying for individual bond guarantees under division (A) of this section.

Effective Date: 09-26-2003; 06-30-2006



Section 122.92 - Minority business development division.

There is hereby created in the department of development a minority business development division. The division shall do all of the following:

(A) Provide technical, managerial, and counseling services and assistance to minority business enterprises;

(B) Provide procurement and bid packaging assistance to minority business enterprises;

(C) Provide bonding technical assistance to minority business enterprises;

(D) Participate with other state departments and agencies as appropriate in developing specific plans and specific program goals for programs to assist in the establishment and development of minority business enterprises and establish regular performance monitoring and reporting systems to ensure that those goals are being achieved;

(E) Implement state law and policy supporting minority business enterprise development, and assist in the coordination of plans, programs, and operations of state government which affect or may contribute to the establishment, preservation, and strengthening of minority business enterprises;

(F) Assist in the coordination of activities and resources of state agencies and local governments, business and trade associations, universities, foundations, professional organizations, and volunteer and other groups, to promote the growth of minority business enterprises;

(G) Establish a center for the development, collection, and dissemination of information that will be helpful to persons in establishing or expanding minority business enterprises in this state;

(H) Design, implement, and assist in experimental and demonstration projects designed to overcome the special problems of minority business enterprises;

(I) Coordinate reviews of all proposed state training and technical assistance activities in direct support of minority business enterprise programs to ensure consistency with program goals and to preclude duplication of efforts by other state agencies;

(J) Recommend appropriate legislative or executive actions to enhance minority business enterprise opportunities in the state;

(K) Assist minority business enterprises in obtaining governmental or commercial financing for business expansion, establishment of new businesses, or industrial development projects;

(L) Assist minority business enterprises in contract procurement from government and commercial sources;

(M) Establish procedures to identify groups who have been disadvantaged because of racial, cultural, or ethnic circumstances without regard to the individual qualities of the members of the group;

(N) Establish procedures to identify persons who have been economically disadvantaged;

(O) Provide grant assistance to nonprofit entities that promote economic development, development corporations, community improvement corporations, and incubator business entities, if the entities or corporations focus on business, technical, and financial assistance to minority business enterprises to assist the enterprises with fixed asset financing;

(P) Do all acts and things necessary or proper to carry out the powers expressly granted and duties imposed by sections 122.92 to 122.94 of the Revised Code.

Effective Date: 09-05-2001



Section 122.93 - Accepting gifts and other aid.

The minority business development division may receive and accept gifts, grants, loans, or any other financial or other aid from any federal, state, local, or private agency or fund for any of the purposes of sections 122.92 to 122.94 of the Revised Code, and may enter into any contract with any agency or fund in connection with receiving the aid, and receive and accept aid or contributions from any other source of money, property, labor, or things of value, to be held, used, and applied only for the purposes for which the grants and contributions are made.

Effective Date: 12-17-1980



Section 122.94 - Rules - annual report.

The director of development shall:

(A) Promulgate rules in accordance with Chapter 119. of the Revised Code for the conduct of the minority business development division's business and for carrying out the purposes of sections 122.92 to 122.94 of the Revised Code;

(B) Prepare an annual report to the governor and the general assembly on or before the first day of February of its activities for the preceding calendar year.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Effective Date: 01-01-1985



Section 122.941 - Annual report.

(A) On or before the first day of October in each year, the director of development shall make an annual report of the activities and operations under the assistance programs of the department for the preceding fiscal year to the governor and general assembly. The annual report shall include a detailing of those grants, guarantees, loans, and other forms of state assistance to women-owned businesses.

(B) As used in this section:

(1) "Women-owned business" means any individual, partnership, corporation, or joint venture of any kind that is owned and controlled by women who are United States citizens and residents of this state.

(2) "Owned and controlled" means that at least fifty-one percent of the business, including corporate stock if it is a corporation, is owned by women and that such owners have control over the day-to-day operations of the business and an interest in the capital, assets, and profits and losses of the business proportionate to their percentage of ownership. In order to qualify as a women-owned business, a business shall have been owned by such owners at least one year.

Effective Date: 07-26-1991



Section 122.942 - Project information to be made public.

The director of development services shall, with respect to each project for which a loan, grant, tax credit, or other state-funded financial assistance is awarded by the development services agency, make all of the following information available to the public within thirty days after the agency enters into a contract with the recipient:

(A) A summary of the project that includes all of the following:

(1) A breakdown of the sources of the funds for each aspect of the project, such as state or federal programs, the operating company or entity itself, or any private financing, and a complete description of how each type of funds is to be used;

(2) The total amount of assistance awarded;

(3) A brief description of the project;

(4) The following information regarding the project:

(a) The operating company or entity that is awarded the assistance;

(b) The products or services provided by the operating company or entity;

(c) The number of new jobs, at-risk jobs, and retained jobs anticipated; the hourly wages and hourly benefits of those jobs; and the dollar amount of assistance per job affected.

(5) The strengths and weaknesses of the project;

(6) The location of the project, the location of the operating company or entity, and whether relocation is involved;

(7) The Ohio house district and Ohio senate district in which the project is located;

(8) The payment terms and conditions of the assistance awarded;

(9) The collateral or security required;

(10) The recommendation of the staff assigned to the project.

(B) A comprehensive report that provides a description of the operating company or entity; all relevant information regarding the project; an analysis of the operating company or entity and the goods or services it provides; the explicit terms of any collateral or security required; and the reasoning behind the staffs' recommendation.

(C) Any other relevant information the controlling board may request, or the director may consider necessary to more fully describe the details of the assistance or the operating company or entity, that is provided before the controlling board approves the assistance.

Nothing in this section shall be construed as requiring the disclosure of information that is not a public record under section 149.43 of the Revised Code.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.



Section 122.95 - Definitions - industrial site improvement fund grants.

As used in sections 122.95 to 122.952 of the Revised Code:

(A) "Commercial or industrial areas" means areas zoned either commercial or industrial by the local zoning authority or an area not zoned , but in which there is located one or more commercial or industrial activities.

(B) "Eligible county" means any of the following:

(1) A county designated as being in the "Appalachian region" under the "Appalachian Regional Development Act of 1965," 79 Stat. 5, 40 U.S.C. App. 403;

(2) A county that is a "distressed area" as defined in section 122.16 of the Revised Code;

(3) A county that within the previous calendar year has had a job loss numbering two hundred or more of which one hundred or more are manufacturing-related as reported in the notices prepared by the department of job and family services pursuant to the "Worker Adjustment and Retraining Notification Act," 102 Stat. 890 (1988), 29 U.S.C. 2101 et seq., as amended.

Effective Date: 06-09-2004; 09-29-2005



Section 122.951 - Grants from industrial site improvement fund.

(A) If the director of development determines that a grant from the industrial site improvement fund may create new jobs or preserve existing jobs and employment opportunities in an eligible county, the director may grant up to seven hundred fifty thousand dollars from the fund to the eligible county for the purpose of acquiring commercial or industrial land or buildings and making improvements to commercial or industrial areas within the eligible county, including, but not limited to:

(1) Expanding, remodeling, renovating, and modernizing buildings, structures, and other improvements;

(2) Remediating environmentally contaminated property on which hazardous substances exist under conditions that have caused or would cause the property to be identified as contaminated by the Ohio or United States environmental protection agency; and

(3) Infrastructure improvements, including, but not limited to, site preparation, including building demolition and removal; streets, roads, bridges, and traffic control devices; parking lots and facilities; water and sewer lines and treatment plants; gas, electric, and telecommunications, including broadband, hook-ups; and water and railway access improvements.

A grant awarded under this section shall provide not more than seventy-five per cent of the estimated total cost of the project for which an application is submitted under this section. In addition, not more than ten per cent of the amount of the grant shall be used to pay the costs of professional services related to the project.

(B) An eligible county may apply to the director for a grant under this section in the form and manner prescribed by the director. The eligible county shall include on the application all information required by the director. The application shall require the eligible county to provide a detailed description of how the eligible county would use a grant to improve commercial or industrial areas within the eligible county, and to specify how a grant will lead to the creation of new jobs or the preservation of existing jobs and employment opportunities in the eligible county. The eligible county shall specify in the application the amount of the grant for which the eligible county is applying.

(C) An eligible county that receives a grant under this section is not eligible for any additional grants from the industrial site improvement fund in the fiscal year in which the grant is received and in the subsequent fiscal year.

(D) An eligible county may designate a port authority, community improvement corporation as defined in section 122.71 of the Revised Code, or other economic development entity that is located in the county to apply for a grant under this section. If a port authority, community improvement corporation, or other economic development entity is so designated, references to an eligible county in this section include references to the authority, corporation, or other entity.

Effective Date: 06-09-2004; 09-29-2005; 2007 SB24 09-29-2007



Section 122.952 - Industrial site improvement fund.

There is hereby created in the state treasury the industrial site improvement fund, which shall consist of money appropriated to the fund by the general assembly. Money in the fund shall be used exclusively for the purpose of making grants to eligible counties under section 122.951 of the Revised Code.

The director of development shall prescribe the form and manner in which applications for grants are to be made.

Effective Date: 06-09-2004



Section 122.9511 - SiteOhio certification program.

(A) As used in this section:

(1) "Eligible applicant" means a person or a political subdivision.

(2) "Eligible project" means a project that, upon completion, will be a site and facility primarily intended for commercial, industrial, or manufacturing use. "Eligible projects" do not include sites and facilities intended primarily for residential, retail, or government use.

(3) "Person" has the same meaning as in section 5701.01 of the Revised Code.

(4) "Political subdivision" means a municipal corporation, township, county, school district, or any other body corporate and politic responsible for governmental activities in a geographic area smaller than that of the state.

(5) "SiteOhio certification program" means the program created under this section.

(B) There is hereby created the SiteOhio certification program to certify and market eligible projects in the state. The program shall be administered by the department of development.

(C) An eligible applicant may apply to the director of development on forms prescribed by the director for the director to certify an eligible project. In addition to the application, the applicant shall submit any additional materials required by the director. The director shall establish scoring criteria, scoring instruments, and materials for use by the department of development in reviewing applications under the SiteOhio certification program. The content of the scoring criteria, scoring instruments, and materials shall be at the discretion of the director and may include, where practicable, evaluation of certain quality of life indicators and community assets. The scoring criteria, scoring instruments, and materials shall be published and made available with the application.

Subject to any limitations imposed under division (E)(2) of this section, the director shall approve an application and certify the applicant's eligible project if the applicant meets all of the scoring criteria established by the director.

(D) After the director of development certifies an eligible project, the project shall be listed on the department's web site. The director shall market certified eligible projects to interested persons.

(E) The director of development shall adopt rules under Chapter 119. of the Revised Code necessary to implement and operate the SiteOhio certification program. The rules may provide for eligible applicants for certification to be charged fees to cover administrative costs incurred by the department in the administration of this section. Any fees collected under this section shall be credited to the SiteOhio administration fund. The director may do either of the following:

(1) Contract with one or more persons to administer all or part of the SiteOhio certification program.

(2) Limit the number of eligible projects the director certifies according to the available resources and capabilities of the department.

Added by 129th General AssemblyFile No.112,HB 436, §1, eff. 9/4/2012.



Section 122.9512 - SiteOhio administration fund.

There is hereby created in the state treasury the SiteOhio administration fund. Money collected from the fees remitted by applicants for certification under section 122.97 of the Revised Code shall be credited to the fund. The director of development shall use the fund to pay the department's administrative expenses for administering the SiteOhio certification program under section 122.97 of the Revised Code.

Added by 129th General AssemblyFile No.112,HB 436, §1, eff. 9/4/2012.



Section 122.96 - Delegation of authority.

The director of development may delegate to officers and employees of the department of development any of the powers, duties, and functions of the director, other than the promulgation of rules or the making of reports to the governor or the general assembly, in connection with the issuance of bonds, notes, or other obligations, the making or entering into of loans, guarantees, inducement agreements, and other contracts, agreements, assignments, certifications, and undertakings pursuant to Chapters 122., 140., 165., and 166. of the Revised Code, except that the authority to adopt resolutions thereunder and to sign bonds and notes may be delegated only to the assistant director or to a deputy director of the department. Each such delegation shall be in writing, shall state the functions delegated, the individuals to whom or the offices or employment positions to which delegated, and the duration, not exceeding one year, of the delegation, and shall be entered in the journal of the director. Any such delegation may be extended or revoked prospectively by writing signed by the director and entered in his journal.

Effective Date: 04-19-1994



Section 122.97 - Business development and assistance fund.

(A) The business development and assistance fund is hereby created in the state treasury. Investment earnings on moneys in the fund shall be credited to the fund. The development services agency shall deposit any money it receives for business development services and business assistance services to the credit of the fund, including:

(1) Reimbursements for services provided for business development and business assistance services;

(2) Contract or grant payments from private entities;

(3) Donations or sponsorship payments from private entities;

(4) Contract or grant payments from public agencies or political subdivisions.

(B) The agency shall use money in the fund for any agency operating purposes or programs providing business support or business assistance, including grants, loans, or administrative expenses.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 12-02-1996 )



Section 122.971 - [Repealed].

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 10-24-2001 )



Section 122.98 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 10-24-2001 )



Section 122.981 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 10-24-2001 )



Section 122.99 - Penalty.

Whoever knowingly violates division (A)(2) of section 122.652 or division (A)(2) of section 122.656 of the Revised Code is guilty of a felony and shall be fined not less than ten thousand dollars or more than twenty-five thousand dollars, or imprisoned not less than two years or more than four years, or both.

Effective Date: 07-26-2001






Chapter 123 - DEPARTMENT OF ADMINISTRATIVE SERVICES - PUBLIC WORKS

Section 123.01 - Powers and duties.

(A) The department of administrative services, in addition to those powers enumerated in Chapters 124. and 125. of the Revised Code and provided elsewhere by law, shall exercise the following powers:

(1) To prepare and suggest comprehensive plans for the development of grounds and buildings under the control of a state agency;

(2) To acquire, by purchase, gift, devise, lease, or grant, all real estate required by a state agency, in the exercise of which power the department may exercise the power of eminent domain, in the manner provided by sections 163.01 to 163.22 of the Revised Code;

(3) To erect, supervise, and maintain all public monuments and memorials erected by the state, except where the supervision and maintenance is otherwise provided by law;

(4) To procure, by lease, storage accommodations for a state agency;

(5) To lease or grant easements or licenses for unproductive and unused lands or other property under the control of a state agency. Such leases, easements, or licenses may be granted to any person or entity, shall be for a period not to exceed fifteen years, and shall be executed for the state by the director of administrative services , provided that the director shall grant leases, easements, or licenses of university land for periods not to exceed twenty-five years for purposes approved by the respective university's board of trustees wherein the uses are compatible with the uses and needs of the university and may grant leases of university land for periods not to exceed forty years for purposes approved by the respective university's board of trustees pursuant to section 123.17 of the Revised Code.

(6) To lease space for the use of a state agency;

(7) To have general supervision and care of the storerooms, offices, and buildings leased for the use of a state agency;

(8) To exercise general custodial care of all real property of the state;

(9) To assign and group together state offices in any city in the state and to establish, in cooperation with the state agencies involved, rules governing space requirements for office or storage use;

(10) To lease for a period not to exceed forty years, pursuant to a contract providing for the construction thereof under a lease-purchase plan, buildings, structures, and other improvements for any public purpose, and, in conjunction therewith, to grant leases, easements, or licenses for lands under the control of a state agency for a period not to exceed forty years. The lease-purchase plan shall provide that at the end of the lease period, the buildings, structures, and related improvements, together with the land on which they are situated, shall become the property of the state without cost.

(a) Whenever any building, structure, or other improvement is to be so leased by a state agency, the department shall retain either basic plans, specifications, bills of materials, and estimates of cost with sufficient detail to afford bidders all needed information or, alternatively, all of the following plans, details, bills of materials, and specifications:

(i) Full and accurate plans suitable for the use of mechanics and other builders in the improvement;

(ii) Details to scale and full sized, so drawn and represented as to be easily understood;

(iii) Accurate bills showing the exact quantity of different kinds of material necessary to the construction;

(iv) Definite and complete specifications of the work to be performed, together with such directions as will enable a competent mechanic or other builder to carry them out and afford bidders all needed information;

(v) A full and accurate estimate of each item of expense and of the aggregate cost thereof.

(b) The department shall give public notice, in such newspaper, in such form, and with such phraseology as the director of administrative services prescribes, published once each week for four consecutive weeks, of the time when and place where bids will be received for entering into an agreement to lease to a state agency a building, structure, or other improvement. The last publication shall be at least eight days preceding the day for opening the bids. The bids shall contain the terms upon which the builder would propose to lease the building, structure, or other improvement to the state agency. The form of the bid approved by the department shall be used, and a bid is invalid and shall not be considered unless that form is used without change, alteration, or addition. Before submitting bids pursuant to this section, any builder shall comply with Chapter 153. of the Revised Code.

(c) On the day and at the place named for receiving bids for entering into lease agreements with a state agency, the director of administrative services shall open the bids and shall publicly proceed immediately to tabulate the bids upon duplicate sheets. No lease agreement shall be entered into until the bureau of workers' compensation has certified that the person to be awarded the lease agreement has complied with Chapter 4123. of the Revised Code, until, if the builder submitting the lowest and best bid is a foreign corporation, the secretary of state has certified that the corporation is authorized to do business in this state, until, if the builder submitting the lowest and best bid is a person nonresident of this state, the person has filed with the secretary of state a power of attorney designating the secretary of state as its agent for the purpose of accepting service of summons in any action brought under Chapter 4123. of the Revised Code, and until the agreement is submitted to the attorney general and the attorney general's approval is certified thereon. Within thirty days after the day on which the bids are received, the department shall investigate the bids received and shall determine that the bureau and the secretary of state have made the certifications required by this section of the builder who has submitted the lowest and best bid. Within ten days of the completion of the investigation of the bids, the department shall award the lease agreement to the builder who has submitted the lowest and best bid and who has been certified by the bureau and secretary of state as required by this section. If bidding for the lease agreement has been conducted upon the basis of basic plans, specifications, bills of materials, and estimates of costs, upon the award to the builder the department, or the builder with the approval of the department, shall appoint an architect or engineer licensed in this state to prepare such further detailed plans, specifications, and bills of materials as are required to construct the building, structure, or improvement. The department shall adopt such rules as are necessary to give effect to this section. The department may reject any bid. Where there is reason to believe there is collusion or combination among bidders, the bids of those concerned therein shall be rejected.

(11) To acquire by purchase, gift, devise, or grant and to transfer, lease, or otherwise dispose of all real property required to assist in the development of a conversion facility as defined in section 5709.30 of the Revised Code as that section existed before its repeal by Amended Substitute House Bill 95 of the 125th general assembly;

(12) To lease for a period not to exceed forty years, notwithstanding any other division of this section, the state-owned property located at 408-450 East Town Street, Columbus, Ohio, formerly the state school for the deaf, to a developer in accordance with this section. "Developer," as used in this section, has the same meaning as in section 123.77 of the Revised Code.

Such a lease shall be for the purpose of development of the land for use by senior citizens by constructing, altering, renovating, repairing, expanding, and improving the site as it existed on June 25, 1982. A developer desiring to lease the land shall prepare for submission to the department a plan for development. Plans shall include provisions for roads, sewers, water lines, waste disposal, water supply, and similar matters to meet the requirements of state and local laws. The plans shall also include provision for protection of the property by insurance or otherwise, and plans for financing the development, and shall set forth details of the developer's financial responsibility.

The department may employ, as employees or consultants, persons needed to assist in reviewing the development plans. Those persons may include attorneys, financial experts, engineers, and other necessary experts. The department shall review the development plans and may enter into a lease if it finds all of the following:

(a) The best interests of the state will be promoted by entering into a lease with the developer;

(b) The development plans are satisfactory;

(c) The developer has established the developer's financial responsibility and satisfactory plans for financing the development.

The lease shall contain a provision that construction or renovation of the buildings, roads, structures, and other necessary facilities shall begin within one year after the date of the lease and shall proceed according to a schedule agreed to between the department and the developer or the lease will be terminated. The lease shall contain such conditions and stipulations as the director considers necessary to preserve the best interest of the state. Moneys received by the state pursuant to this lease shall be paid into the general revenue fund. The lease shall provide that at the end of the lease period the buildings, structures, and related improvements shall become the property of the state without cost.

(13) To manage the use of space owned and controlled by the department, including space in property under the jurisdiction of the Ohio building authority, by doing all of the following:

(a) Biennially implementing, by state agency location, a census of agency employees assigned space;

(b) Periodically in the discretion of the director of administrative services:

(i) Requiring each state agency to categorize the use of space allotted to the agency between office space, common areas, storage space, and other uses, and to report its findings to the department;

(ii) Creating and updating a master space utilization plan for all space allotted to state agencies. The plan shall incorporate space utilization metrics.

(iii) Conducting a cost-benefit analysis to determine the effectiveness of state-owned buildings;

(iv) Assessing the alternatives associated with consolidating the commercial leases for buildings located in Columbus.

(c) Commissioning a comprehensive space utilization and capacity study in order to determine the feasibility of consolidating existing commercially leased space used by state agencies into a new state-owned facility.

(14) To adopt rules to ensure that energy efficiency and conservation is considered in the purchase of products and equipment, except motor vehicles, by any state agency, department, division, bureau, office, unit, board, commission, authority, quasi-governmental entity, or institution. The department may require minimum energy efficiency standards for purchased products and equipment based on federal testing and labeling if available or on standards developed by the department. When possible, the rules shall apply to the competitive selection of energy consuming systems, components, and equipment under Chapter 125. of the Revised Code.

(15) To ensure energy efficient and energy conserving purchasing practices by doing all of the following:

(a) Identifying available energy efficiency and conservation opportunities;

(b) Providing for interchange of information among purchasing agencies;

(c) Identifying laws, policies, rules, and procedures that should be modified;

(d) Monitoring experience with and the cost-effectiveness of this state's purchase and use of motor vehicles and of major energy-consuming systems, components, equipment, and products having a significant impact on energy consumption by the government;

(e) Providing technical assistance and training to state employees involved in the purchasing process;

(f) Working with the department of development to make recommendations regarding planning and implementation of purchasing policies and procedures that are supportive of energy efficiency and conservation.

(16) To require all state agencies, departments, divisions, bureaus, offices, units, commissions, boards, authorities, quasi-governmental entities, institutions, and state institutions of higher education to implement procedures to ensure that all of the passenger automobiles they acquire in each fiscal year, except for those passenger automobiles acquired for use in law enforcement or emergency rescue work, achieve a fleet average fuel economy of not less than the fleet average fuel economy for that fiscal year as the department shall prescribe by rule. The department shall adopt the rule prior to the beginning of the fiscal year, in accordance with the average fuel economy standards established by federal law for passenger automobiles manufactured during the model year that begins during the fiscal year.

Each state agency, department, division, bureau, office, unit, commission, board, authority, quasi-governmental entity, institution, and state institution of higher education shall determine its fleet average fuel economy by dividing the total number of passenger vehicles acquired during the fiscal year, except for those passenger vehicles acquired for use in law enforcement or emergency rescue work, by a sum of terms, each of which is a fraction created by dividing the number of passenger vehicles of a given make, model, and year, except for passenger vehicles acquired for use in law enforcement or emergency rescue work, acquired during the fiscal year by the fuel economy measured by the administrator of the United States environmental protection agency, for the given make, model, and year of vehicle, that constitutes an average fuel economy for combined city and highway driving.

As used in division (A)(16) of this section, "acquired" means leased for a period of sixty continuous days or more, or purchased.

(B) This section and section 125.02 of the Revised Code shall not interfere with any of the following:

(1) The power of the adjutant general to purchase military supplies, or with the custody of the adjutant general of property leased, purchased, or constructed by the state and used for military purposes, or with the functions of the adjutant general as director of state armories;

(2) The power of the director of transportation in acquiring rights-of-way for the state highway system, or the leasing of lands for division or resident district offices, or the leasing of lands or buildings required in the maintenance operations of the department of transportation, or the purchase of real property for garage sites or division or resident district offices, or in preparing plans and specifications for and constructing such buildings as the director may require in the administration of the department;

(3) The power of the director of public safety and the registrar of motor vehicles to purchase or lease real property and buildings to be used solely as locations to which a deputy registrar is assigned pursuant to division (B) of section 4507.011 of the Revised Code and from which the deputy registrar is to conduct the deputy registrar's business, the power of the director of public safety to purchase or lease real property and buildings to be used as locations for division or district offices as required in the maintenance of operations of the department of public safety, and the power of the superintendent of the state highway patrol in the purchase or leasing of real property and buildings needed by the patrol, to negotiate the sale of real property owned by the patrol, to rent or lease real property owned or leased by the patrol, and to make or cause to be made repairs to all property owned or under the control of the patrol;

(4) The power of the division of liquor control in the leasing or purchasing of retail outlets and warehouse facilities for the use of the division;

(5) The power of the director of development to enter into leases of real property, buildings, and office space to be used solely as locations for the state's foreign offices to carry out the purposes of section 122.05 of the Revised Code;

(6) The power of the director of environmental protection to enter into environmental covenants, to grant and accept easements, or to sell property pursuant to division (G) of section 3745.01 of the Revised Code.

(C) Purchases for, and the custody and repair of, buildings under the management and control of the capitol square review and advisory board, the rehabilitation services commission, the bureau of workers' compensation, or the departments of public safety, job and family services, mental health, developmental disabilities, and rehabilitation and correction; buildings of educational and benevolent institutions under the management and control of boards of trustees; and purchases or leases for, and the custody and repair of, office space used for the purposes of the joint legislative ethics committee are not subject to the control and jurisdiction of the department of administrative services.

If the joint legislative ethics committee so requests, the committee and the director of administrative services may enter into a contract under which the department of administrative services agrees to perform any services requested by the committee that the department is authorized under this section to perform.

(D) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-29-2004; 12-30-2004; 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.35,HB 133, §3



Section 123.02 - Director of administrative services - control of public works.

The director of administrative services shall be appointed superintendent of public works and shall have the care and control of the public works of the state and shall protect, maintain, and keep them in repair.

Subject to the approval of the governor, the director may purchase on behalf of the state such real or personal property, rights, or privileges as are necessary, in the director's judgment, to acquire in the maintenance of the public works or their improvement.

Any instrument by which the state or an agency of the state acquires real property pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Renumbered from § 123.04 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-26-1999; 04-06-2007



Section 123.03 - Director may maintain an action.

The director of administrative services may maintain an action in the name of the state for violations of any law relating to the public works for an injury to property pertaining to the public works, or for any other cause which is necessary in the performance of the director's duties.

Renumbered from § 123.07 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-04-1973



Section 123.04 - Rules and regulations.

The director of administrative services shall have supervision of the public works of the state and shall make such rules and regulations for the maintenance and operation of the public works as are necessary.

Renumbered from § 123.09 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-04-1973



Section 123.05 - Regulation and collection of tolls, rentals, and other revenues.

The director of administrative services shall regulate the rate of tolls to be collected on the public works of the state, and shall fix all rentals and collect all tolls, rents, fines, commissions, fees, and other revenues arising from any source in the public works, including the sale, purchase, or rental of property, except that the director shall not collect a commission or fee from a real estate broker or the private owner when real property is leased or rented to the state.

Renumbered from § 123.10 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 06-29-2004; 05-06-2005



Section 123.06 - Office space for veterans organizations, auxiliary organizations and veterans' home agency.

(A) The department of administrative services shall assign and make available, at state expense, suitable office space in state-owned facilities to accommodate the office operations of the state headquarters of both of the following:

(1) All veterans organizations in this state that either are incorporated and issued a charter by the congress of the United States or are recognized by the United States department of veterans affairs;

(2) The auxiliary organizations of veterans organizations described in division (A)(1) of this section.

(B) The department may situate office space for each auxiliary organization of a veterans organization with or near the office space of that veterans organization.

Renumbered from § 123.024 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003



Section 123.07 - Preferential parking for carpools, vanpools and buspools.

Each state agency and any county, township, or municipal corporation owning, leasing, or controlling the operation of parking spaces for use by its employees may provide preferential parking for those vehicles used in carpools, vanpools, and buspools. The department of administrative services shall coordinate the efforts of the state agencies in providing preferential parking for such vehicles.

Renumbered from § 123.11 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-21-1982



Section 123.08 - Appointment of employees.

The director of administrative services shall appoint such forepersons, patrol officers, lock tenders, inspectors, engineers, and all other employees as are necessary for the maintenance and operation of the public works. They shall be assigned to duty under the supervision of the director, under rules and regulations prescribed by the director. Any such employee, when deemed necessary by the director, shall give proper bond to the state, conditioned for the faithful performance of the employee's duties. Such bonds may, in the discretion of the director, be individual, schedule, or blanket bonds.

Renumbered from § 123.13 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-04-1973



Section 123.09 - Claims paid upon order of director.

All claims against the state for the repair, maintenance, and operation of the public works of Ohio, including salary and expenses of all employees engaged in such work, shall be paid upon the order of the director of administrative services.

Renumbered from § 123.14 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1985



Section 123.10 - Authority to contract; declaration of public exigency.

(A) As used in this section and section 123.11 of the Revised Code, "public exigency" means an injury or obstruction that occurs in any public works of the state maintained by the director of administrative services and that materially impairs its immediate use or places in jeopardy property adjacent to it; an immediate danger of such an injury or obstruction; or an injury or obstruction, or an immediate danger of an injury or obstruction, that occurs in any public works of the state maintained by the director of administrative services and that materially impairs its immediate use or places in jeopardy property adjacent to it.

(B) When a declaration of public exigency is issued pursuant to division (C) of this section, the director of administrative services may request the Ohio facilities construction commission to enter into contracts with proper persons for the performance of labor, the furnishing of materials, or the construction of any structures and buildings necessary to the maintenance, control, and management of the public works of the state or any part of those public works. Any contracts awarded for the work performed pursuant to the declaration of a public exigency may be awarded without competitive bidding or selection as set forth in Chapter 153. of the Revised Code.

(C) The director of administrative services may issue a declaration of a public exigency on the director's own initiative or upon the request of the director of any state agency. The director's declaration shall identify the specific injury, obstruction, or danger that is the subject of the declaration and shall set forth a dollar limitation for the repair, removal, or prevention of that exigency under the declaration.

Before any project to repair, remove, or prevent a public exigency under the director's declaration may begin, the director shall send notice of the project, in writing, to the director of budget and management and to the members of the controlling board. That notice shall detail the project to be undertaken to address the public exigency and shall include a copy of the director's declaration that establishes the monetary limitations on that project.

Renumbered from § 123.15 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-14-2000



Section 123.11 - Power to take lands and materials.

When a public exigency, as defined in division (A) of section 123.10 of the Revised Code, exists, the director of administrative services may take possession of lands and use them, or materials and other property necessary for the maintenance, protection, or repair of the public works, in accordance with sections 163.01 to 163.22 of the Revised Code.

Renumbered from § 123.21 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-14-2000



Section 123.12 - Written approval required for lease or sale of land.

No land lease or sale of state lands shall be made by the director of administrative services except upon the written approval of the governor and the attorney general.

Renumbered from § 123.46 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1989



Section 123.13 - Custodian.

Except as otherwise provided by law, the director of administrative services shall have the custody and control of the books, records, papers, surveys, maps, plats, and documents that pertain to any of the public works of this state.

Renumbered from § 123.47 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1989



Section 123.14 - Annual report.

The director of administrative services shall make an annual report to the governor containing a statement of the expenses of the public works under the director's supervision during the preceding year, setting forth an account of moneys expended on each of the public works during the year, and such other information and records as the director deems proper. Such report shall contain a statement of the moneys received from all sources and an estimate of the appropriations necessary to maintain the public works and keep them in repair. The report shall also contain a list of all persons regularly employed, together with the salary, compensation, or allowance paid each.

The director shall further from time to time when the director deems it necessary, or when called upon by the governor, to do so, make such other reports as are proper, touching on the general condition and welfare of the public works and the drainage, leaseholds, and water powers incident thereto.

Renumbered from § 123.48 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-04-1973



Section 123.15 - [Repealed] .

Renumbered from § 123.49 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1989



Section 123.151 - Rules for certification as minority business enterprises.

(A) As used in this section, "minority business enterprise" has the same meaning as in division (E)(1) of section 122.71 of the Revised Code.

(B)

(1) The director of administrative services shall make rules in accordance with Chapter 119. of the Revised Code establishing procedures by which minority businesses may apply to the equal employment opportunity coordinator for certification as minority business enterprises.

(2) The coordinator shall approve the application of any minority business enterprise that complies with the rules adopted under this division. Any person adversely affected by an order of the coordinator denying certification as a minority business enterprise may appeal as provided in Chapter 119. of the Revised Code. The coordinator shall prepare and maintain a list of certified minority business enterprises.

(C) The department of administrative services, every other state agency authorized to enter into contracts for construction or contracts for purchases of equipment, materials, supplies, insurance, or services, and every port authority shall file a report every ninety days with the equal employment opportunity coordinator. The report shall be filed at a time and in a form prescribed by the coordinator. The report shall include the name of each minority business enterprise that the agency or port authority entered into a contract with during the preceding ninety-day period and the total value and type of each such contract. No later than thirty days after the end of each fiscal year, the coordinator shall notify in writing each state agency and port authority that has not complied with the reporting requirements of this division for the prior fiscal year. A copy of this notification regarding a state agency shall be submitted to the director of budget and management. No later than thirty days after the notification, the agency or port authority shall submit to the coordinator the information necessary to comply with the reporting requirements of this division.

If, after the expiration of this thirty-day period, a state agency has not complied with the reporting requirements of this division, the coordinator shall certify to the director of budget and management that the agency has not complied with the reporting requirements. A copy of this certification shall be submitted to the agency. Thereafter, no funds of the agency shall be expended during the fiscal year for construction or purchases of equipment, materials, supplies, contracts of insurance, or services until the coordinator certifies to the director of budget and management that the agency has complied with the reporting requirements of this division for the prior fiscal year.

If any port authority has not complied with the reporting requirement after the expiration of the thirty-day period, the coordinator shall certify to the speaker of the house of representatives and the president of the senate that the port authority has not complied with the reporting requirements of this division. A copy of this certification shall be submitted to the port authority. Upon receipt of the certification, the speaker of the house of representatives and the president of the senate shall take such action or make such recommendations to the members of the general assembly as they consider necessary to correct the situation.

Effective Date: 03-09-1999; 12-30-2004; 06-27-2005



Section 123.152 - Encouraging diversity, growth, and equity program.

(A) As used in this section, "EDGE business enterprise" means a sole proprietorship, association, partnership, corporation, limited liability corporation, or joint venture certified as a participant in the encouraging diversity, growth, and equity program by the director of administrative services under this section of the Revised Code.

(B) The director of administrative services shall establish a business assistance program known as the encouraging diversity, growth, and equity program and shall adopt rules in accordance with Chapter 119. of the Revised Code to administer the program that do all of the following:

(1) Establish procedures by which a sole proprietorship, association, partnership, corporation, limited liability corporation, or joint venture may apply for certification as an EDGE business enterprise;

(2) Except as provided in division (B)(14) of this section, establish agency procurement goals for contracting with EDGE business enterprises in the award of contracts under Chapters 123., 125., and 153. of the Revised Code based on the availability of eligible program participants by region or geographic area, as determined by the director, and by standard industrial code or equivalent code classification.

(a) Goals established under division (B)(2) of this section shall be based on a percentage level of participation and a percentage of contractor availability.

(b) Goals established under division (B)(2) of this section shall be applied at the contract level, relative to an overall dollar goal for each state agency, in accordance with the following certification categories: construction, architecture, and engineering; professional services; goods and services; and information technology services.

(3) Establish a system of certifying EDGE business enterprises based on a requirement that the business owner or owners show both social and economic disadvantage based on the following, as determined to be sufficient by the director:

(a) Relative wealth of the business seeking certification as well as the personal wealth of the owner or owners of the business;

(b) Social disadvantage based on any of the following:

(i) A rebuttable presumption when the business owner or owners demonstrate membership in a racial minority group or show personal disadvantage due to color, ethnic origin, gender, physical disability, long-term residence in an environment isolated from the mainstream of American society, location in an area of high unemployment;

(ii) Some other demonstration of personal disadvantage not common to other small businesses;

(iii) By business location in a qualified census tract.

(c) Economic disadvantage based on economic and business size thresholds and eligibility criteria designed to stimulate economic development through contract awards to businesses located in qualified census tracts.

(4) Establish standards to determine when an EDGE business enterprise no longer qualifies for EDGE business enterprise certification;

(5) Develop a process for evaluating and adjusting goals established by this section to determine what adjustments are necessary to achieve participation goals established by the director;

(6) Establish a point system or comparable system to evaluate bid proposals to encourage EDGE business enterprises to participate in the procurement of professional design and information technology services;

(7) Establish a system to track data and analyze each certification category established under division (B)(2)(b) of this section;

(8) Establish a process to mediate complaints and to review EDGE business enterprise certification appeals;

(9) Implement an outreach program to educate potential participants about the encouraging diversity, growth, and equity program;

(10) Establish a system to assist state agencies in identifying and utilizing EDGE business enterprises in their contracting processes;

(11) Implement a system of self-reporting by EDGE business enterprises as well as an on-site inspection process to validate the qualifications of an EDGE business enterprise;

(12) Establish a waiver mechanism to waive program goals or participation requirements for those companies that, despite their best-documented efforts, are unable to contract with certified EDGE business enterprises;

(13) Establish a process for monitoring overall program compliance in which equal employment opportunity officers primarily are responsible for monitoring their respective agencies;

(14) Establish guidelines for state universities as defined in section 3345.011 of the Revised Code and the Ohio facilities construction commission created in section 123.20 of the Revised Code for awarding contracts pursuant to Chapters 153., 3318., and 3345. of the Revised Code to allow the universities and commission to establish agency procurement goals for contracting with EDGE business enterprises.

(C) Business and personal financial information and trade secrets submitted by encouraging diversity, growth, and equity program applicants to the director pursuant to this section are not public records for purposes of section 149.43 of the Revised Code, unless the director presents the financial information or trade secrets at a public hearing or public proceeding regarding the applicant's eligibility to participate in the program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003; 09-29-2005



Section 123.153 - Report on minority business enterprise program.

(A) As used in this section:

(1) "Minority business enterprise" has the same meaning as in section 123.151 of the Revised Code.

(2) "EDGE business enterprise" has the same meaning as in section 123.152 of the Revised Code.

(B) Beginning October 1, 2009, and on the first day of October in each year thereafter, the director of administrative services shall submit a written report to the governor and to each member of the general assembly describing the progress made by state agencies in advancing the minority business enterprise program and the encouraging diversity, growth, and equity program. The report shall highlight the initiatives implemented to encourage participation of minority-owned, as well as socially and economically disadvantaged, businesses in programs funded by federal money received by the state for fiscal stabilization and recovery purposes. The report shall also include the total number of procurement contracts each agency has entered into with certified minority business enterprises and EDGE business enterprises.

Added by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.



Section 123.16 - Filing of bids, proposals and contracts.

All bids, proposals, and contracts received by the director of administrative services shall be indorsed, filed, and preserved in his office.

Copies of contracts for work or materials, water privileges or lands on which such privileges are to be used, leases, and all other contracts entered into by the director shall be filed and recorded in his office within thirty days from their execution.

Effective Date: 12-04-1973



Section 123.17 - Lease of state university land - development.

The department of administrative services may lease land belonging to or under the control or jurisdiction of a state university, not required nor to be required for use of the university, to a developer in accordance with this section. "Developer," as used in this section, means a person, partnership, association, corporation, or community improvement corporation established pursuant to Chapter 1724. of the Revised Code who or which submits a development plan to the department as provided in this section and requests the department to enter into a lease.

Such a lease of university land shall be for the purpose of development of the land by establishing, constructing, altering, repairing, expanding, and improving industrial, distribution, commercial, or research facilities. A developer desiring to lease land of the university for such development shall prepare and submit to the department of administrative services and to the board of trustees of the university a plan for such development. Plans shall include provisions for roads, streets, sewers, water lines, waste disposal, water supply, and similar matters to meet the requirements of state and local laws. The plans shall also include provision for protection of the property by insurance or otherwise and plans for financing the development, and shall set forth details of the developer's financial responsibility.

The department of administrative services may employ as employees or consultants, persons needed to assist it in reviewing the development plans. Such persons may include attorneys, financial experts, engineers, and other necessary experts. The department of administrative services shall review the development plans and may enter into a lease if it finds that:

(A) The best interests of the university will be promoted by entering into a lease with the developer.

(B) The development plans are satisfactory.

(C) The developer has established the developer's financial responsibility and satisfactory plans for financing the development.

(D) The university board of trustees approves the lease.

A lease may be entered into pursuant to this section for an annual rent agreed to between the department and the developer for a maximum term of forty years and may be renewed for a like or lesser term. The lease shall contain a provision that construction of buildings, structures, roads, and other necessary facilities shall begin within one year after the date of the lease and shall proceed according to a schedule agreed to between the department and the developer or the lease will be terminated. Moneys received by the state pursuant to such leases shall be paid into the state treasury as an addition to the appropriation made to the university which has control or jurisdiction of the land or to which the land belongs.

Renumbered from § 123.77 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-26-1977



Section 123.18 - Power to administer oaths.

The director of administrative services may administer oaths to persons required by law to file affidavits or statements in the department of administrative services and to witnesses who are examined in matters pertaining to the administration of the public works.

Renumbered from § 123.08 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-04-1973



Section 123.20 - Ohio facilities construction commission.

(A) There is hereby created the Ohio facilities construction commission. The commission shall administer the design and construction of improvements to public facilities of the state in accordance with this chapter and other provisions of the Revised Code.

The commission is a body corporate and politic, an agency of state government and an instrumentality of the state, performing essential governmental functions of this state. The carrying out of the purposes and the exercise by the commission of its powers are essential public functions and public purposes of the state. The commission may, in its own name, sue and be sued, enter into contracts, and perform all the powers and duties given to it by the Revised Code, but it does not have and shall not exercise the power of eminent domain. In its discretion and as it determines appropriate, the commission may delegate to any of its members, executive director, or other employees any of the commission's powers and duties to carry out its functions.

(B) The commission shall consist of three members: the director of the office of budget and management and the director of administrative services, or their designees, and a member whom the governor shall appoint.

Members of the commission shall serve without compensation.

Within sixty days after the effective date of this section, the commission shall meet and organize by electing voting members as the chairperson and vice-chairperson of the commission, who shall hold their offices until the next organizational meeting of the commission. Organizational meetings of the commission shall be held at the first meeting of each calendar year. At each organizational meeting, the commission shall elect from among its voting members a chairperson and vice-chairperson, who shall serve until the next annual organizational meeting. The commission shall adopt rules pursuant to Chapter 119. of the Revised Code for the conduct of its internal business and shall keep a journal of its proceedings. Including the organizational meeting, the commission shall meet at least once each calendar year.

Two members of the commission constitute a quorum, and the affirmative vote of two members is necessary for approval of any action taken by the commission. A vacancy in the membership of the commission does not impair a quorum from exercising all the rights and performing all the duties of the commission. Meetings of the commission may be held anywhere in the state and shall be held in compliance with section 121.22 of the Revised Code.

(C) Within sixty days after the effective date of this section, the governor shall appoint a member to the commission. The initial appointment shall be for a term ending three years after the effective date of this section, with subsequent terms ending three years after they begin, on the same day of the same month as the initial term.

A vacancy for the member appointed by the governor shall be filled in the same manner as provided for the original appointment. The appointed member shall hold office for the remainder of the term for which the vacancy existed. After the expiration of the term, the appointed member shall continue in office for a period of sixty days or until the appointed member's successor takes office, whichever period is shorter.

(D) The commission shall file an annual report of its activities and finances with the governor, speaker of the house of representatives, president of the senate, and chairpersons of the house and senate finance committees.

(E) The commission shall be exempt from the requirements of sections 101.82 to 101.87 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 123.201 - Ohio facilities construction commission fund.

There is hereby created in the state treasury the Ohio facilities construction commission fund, consisting of transfers of moneys authorized by the general assembly and revenues received by the Ohio facilities construction commission under section 123.21 of the Revised Code. Investment earnings on moneys in the fund shall be credited to the fund. Moneys in the fund may be used by the commission, in performing its duties under this chapter, to pay personnel and other administrative expenses, to pay the cost of preparing building design specifications, to pay the cost of providing project management services, and for other purposes determined by the commission to be necessary to fulfill its duties under this chapter.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 123.21 - Authority of the commission.

(A) The Ohio facilities construction commission may perform any act and ensure the performance of any function necessary or appropriate to carry out the purposes of, and exercise the powers granted under this chapter or any other provision of the Revised Code, including any of the following:

(1) Prepare, or contract to be prepared, by licensed engineers or architects, surveys, general and detailed plans, specifications, bills of materials, and estimates of cost for any projects, improvements, or public buildings to be constructed by state agencies that may be authorized by legislative appropriations or any other funds made available therefor, provided that the construction of the projects, improvements, or public buildings is a statutory duty of the commission. This section does not require the independent employment of an architect or engineer as provided by section 153.01 of the Revised Code in the cases to which section 153.01 of the Revised Code applies. This section does not affect or alter the existing powers of the director of transportation.

(2) Have general supervision over the construction of any projects, improvements, or public buildings constructed for a state agency and over the inspection of materials prior to their incorporation into those projects, improvements, or buildings.

(3) Make contracts for and supervise the design and construction of any projects and improvements or the construction and repair of buildings under the control of a state agency. All such contracts may be based in whole or in part on the unit price or maximum estimated cost, with payment computed and made upon actual quantities or units.

(4) Adopt, amend, and rescind rules pertaining to the administration of the construction of the public works of the state as required by law, in accordance with Chapter 119. of the Revised Code.

(5) Contract with, retain the services of, or designate, and fix the compensation of, such agents, accountants, consultants, advisers, and other independent contractors as may be necessary or desirable to carry out the programs authorized under this chapter, or authorize the executive director to perform such powers and duties.

(6) Receive and accept any gifts, grants, donations, and pledges, and receipts therefrom, to be used for the programs authorized under this chapter.

(7) Make and enter into all contracts, commitments, and agreements, and execute all instruments, necessary or incidental to the performance of its duties and the execution of its rights and powers under this chapter, or authorize the executive director to perform such powers and duties.

(8) Debar a contractor as provided in section 153.02 of the Revised Code.

(B) The commission shall appoint and fix the compensation of an executive director who shall serve at the pleasure of the commission. The executive director shall exercise all powers that the commission possesses, supervise the operations of the commission, and perform such other duties as delegated by the commission. The executive director also shall employ and fix the compensation of such employees as will facilitate the activities and purposes of the commission, who shall serve at the pleasure of the executive director. The employees of the commission are exempt from Chapter 4117. of the Revised Code and are not considered public employees as defined in section 4117.01 of the Revised Code. Any agreement entered into prior to July 1, 2012, between the office of collective bargaining and the exclusive representative for employees of the commission is binding and shall continue to have effect.

(C) The attorney general shall serve as the legal representative for the commission and may appoint other counsel as necessary for that purpose in accordance with section 109.07 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 123.22 - Duties of Ohio facilities construction commission.

(A) As used in this section:

(1) "Construct" includes reconstruct, improve, renovate, enlarge, or otherwise alter.

(2) "Energy consumption analysis" means the evaluation of all energy consuming systems, components, and equipment by demand and type of energy, including the internal energy load imposed on a facility by its occupants and the external energy load imposed by climatic conditions.

(3) "Energy performance index" means a number describing the energy requirements of a facility per square foot of floor space or per cubic foot of occupied volume as appropriate under defined internal and external ambient conditions over an entire seasonal cycle.

(4) "Facility" means a building or other structure, or part of a building or other structure, that includes provision for a heating, refrigeration, ventilation, cooling, lighting, hot water, or other major energy consuming system, component, or equipment.

(5) "Life-cycle cost analysis" means a general approach to economic evaluation that takes into account all dollar costs related to owning, operating, maintaining, and ultimately disposing of a project over the appropriate study period.

(6) "Political subdivision" means a county, township, municipal corporation, board of education of any school district, or any other body corporate and politic that is responsible for government activities in a geographic area smaller than that of the state.

(7) "State funded" means funded in whole or in part through appropriation by the general assembly or through the use of any guarantee provided by this state.

(8) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(9) "Cogeneration" means the simultaneous production of thermal energy and electricity for use primarily within a building or complex of buildings.

(B) The Ohio facilities construction commission shall develop energy efficiency and conservation programs for new construction design and review and for existing building audit and retrofit .

The commission may accept and administer grants from public and private sources for carrying out any of its duties under this section.

(C) No state agency, department, division, bureau, office, unit, board, commission, authority, quasi-governmental entity, or institution shall lease, construct, or cause to be leased or constructed, within the limits prescribed in this section, a state-funded facility, without a proper life-cycle cost analysis or, in the case of a lease, an energy consumption analysis, as computed or prepared by a qualified architect or engineer in accordance with the rules required by division (D) of this section.

Construction shall proceed only upon the disclosure to the office, for the facility chosen, of the life-cycle costs as determined in this section and the capitalization of the initial construction costs of the building. The results of life-cycle cost analysis shall be a primary consideration in the selection of a building design. That analysis shall be required only for construction of buildings with an area of five thousand square feet or greater. For projects with an estimated construction cost exceeding fifty million dollars, the analysis shall include a review of cogeneration as an energy source. An energy consumption analysis for the term of a proposed lease shall be required only for the leasing of an area of twenty thousand square feet or greater within a given building boundary. That analysis shall be a primary consideration in the selection of a facility to be leased.

Nothing in this section shall deprive or limit any state agency that has review authority over design, construction, or leasing plans from requiring a life-cycle cost analysis or energy consumption analysis.

(D) For the purposes of assisting the commission in its responsibility for state-funded facilities pursuant to section 123.21 of the Revised Code and of cost-effectively reducing the energy consumption of those and any other state-funded facilities, thereby promoting fiscal, economic, and environmental benefits to this state, the commission shall promulgate rules specifying cost-effective, energy efficiency and conservation standards that may govern the lease, design, construction, operation, and maintenance of all state-funded facilities, except facilities of state institutions of higher education or facilities operated by a political subdivision. The office of energy efficiency in the department of development shall cooperate in providing information and technical expertise to the office of energy services to ensure promulgation of rules of maximum effectiveness. The standards prescribed by rules promulgated under this division may draw from or incorporate, by reference or otherwise and in whole or in part, standards already developed or implemented by any competent, public or private standards organization or program. The rules also may include any of the following:

(1) Specifications for a life-cycle cost analysis that shall determine, for the economic life of such state-funded facility, the reasonably expected costs of facility ownership, operation, and maintenance including labor and materials. Life-cycle cost may be expressed as an annual cost for each year of the facility's use.

A life-cycle cost analysis additionally may include an energy consumption analysis that conforms to division (D)(2) of this section.

(2) Specifications for an energy consumption analysis of the facility's heating, refrigeration, ventilation, cooling, lighting, hot water, and other major energy consuming systems, components, and equipment.

A life-cycle cost analysis and energy consumption analysis shall be based on the best currently available methods of analysis, such as those of the national institute of standards and technology, the United States department of energy or other federal agencies, professional societies, and directions developed by the department.

(3) Specifications for energy performance indices, to be used to audit and evaluate competing design proposals submitted to the state.

(4) A requirement that, not later than two years after April 6, 2007, each state-funded facility, except a facility of a state institution of higher education or a facility operated by a political subdivision, is managed by at least one building operator certified under the building operator certification program or any equivalent program or standards as shall be prescribed in the rules and considered reasonably equivalent.

(5) An application process by which a manager of a specified state-funded facility, except a facility of a state institution of higher education or a facility operated by a political subdivision, may apply for a waiver of compliance with any provision of the rules required by divisions (D)(1) to (4) of this section.

(E) Each state agency, department, division, bureau, office, unit, board, commission, authority, quasi-governmental entity, institution, and state institution of higher education shall comply with any applicable provision of this section or of a rule promulgated pursuant to division (D) of this section.

Renumbered from§ 123.011 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1995; 04-05-2007



Section 123.23 - Declaration of public exigency; authority of executive director.

(A) As used in this section, "public exigency" means an injury or obstruction that occurs in any public works of the state that materially impairs its immediate use or places in jeopardy property adjacent to it; an immediate danger of such an injury or obstruction; or an injury or obstruction, or an immediate danger of an injury or obstruction, that occurs during the process of construction of any public works and that materially impairs its immediate use or places in jeopardy property adjacent to it.

(B) When a declaration of a public exigency is issued pursuant to division (C) of this section, the executive director of the Ohio facilities construction commission may enter into contracts with proper persons for the performance of labor, the furnishing of materials, or the construction of any structures and buildings necessary to the maintenance, control, and management of the public works of the state or any part of those public works. Any contracts awarded for the work performed pursuant to the declaration of a public exigency may be awarded without competitive bidding or selection as otherwise required by Chapter 153. of the Revised Code.

(C) The executive director of the commission may issue a declaration of a public exigency on the executive director's own initiative, or upon the request of the director of any state agency, university, or instrumentality. The executive director's declaration shall identify the specific injury, obstruction, or danger that is the subject of the declaration and shall set forth a dollar limitation for the repair, removal, or prevention of that exigency under the declaration.

Before any project to repair, remove, or prevent a public exigency under the executive director's declaration may begin, the executive director shall send notice of the project, in writing, to the director of budget and management and to the members of the controlling board. The notice shall detail the project to be undertaken to address the public exigency and shall include a copy of the director's declaration that establishes the monetary limitations on that project.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 123.24 - Local administration competency certification program.

(A) As used in this section, "institution of higher education" means a state university or college, as defined in section 3345.12 of the Revised Code, or a state community college.

(B) The Ohio facilities construction commission shall establish a local administration competency certification program to certify institutions of higher education to administer capital facilities projects pursuant to section 3345.51 of the Revised Code without the supervision, control, or approval of the commission. The program shall offer instruction in the administration of capital facilities projects for employees of institutions of higher education who are responsible for such administration and who are selected by their employing institutions to participate in the program.

(C) The program shall provide instruction about the provisions of Chapters 9., 123., and 153. of the Revised Code and any rules or policies adopted by the commission regarding the planning, design, and construction of capital facilities, including all of the following:

(1) The planning, design, and construction process;

(2) Contract requirements;

(3) Construction management;

(4) Project management.

(D) The commission shall award local administration competency certification to any institution of higher education if all of the following apply:

(1) The institution applied for certification on a form and in a manner prescribed by the commission.

(2) The commission determines that a sufficient number of the institution's employees, representing a sufficient number of employee classifications, responsible for the administration of capital facilities projects have successfully completed the certification program to ensure that any capital facilities project undertaken by the institution will be administered successfully and in accordance with all provisions of the Revised Code, and the board of trustees of the institution provides written assurance to the commission that the institution will select new employees to participate in the certification program as necessary to compensate for employee turnover.

(3) The commission determines that the employees of the institution enrolled in the program demonstrate successful completion of the competency certification training and a satisfactory level of knowledge of and competency in the requirements for administering capital facilities projects.

(4) The institution pays the fee prescribed by division (F) of this section.

(5) The board of trustees of the institution provides written assurance to the commission that the institution will conduct biennial audits of the institution's administration of capital facilities projects in accordance with division (C) of section 3345.51 of the Revised Code.

(6) The board of trustees of the institution agrees in writing to indemnify and hold harmless the state and the commission for any claim of injury, loss, or damage that results from the institution's administration of a capital facilities project.

(E) Local administration competency certification granted under this section shall remain in effect for as long as the commission determines that both of the following apply:

(1) The institution of higher education maintains a sufficient number of employees responsible for the administration of capital facilities projects who have successfully completed the certification program and have demonstrated a satisfactory level of knowledge of and competency in the requirements for administering capital facilities projects;

(2) The institution is performing the biennial audits prescribed in division (C) of section 3345.51 of the Revised Code.

If the commission determines that an institution of higher education has failed to comply with the conditions of division (E)(1) or (2) of this section, the commission shall revoke the institution's certification and shall notify the board of trustees of the institution in writing of the revocation.

(F) The commission shall establish, subject to the approval of the director of budget and management, the amount of the fee required to be paid by any institution of higher education that seeks certification under this section. The amount of the fees shall be set to cover the costs to implement this section, including the costs for materials and the competency certification training sessions. Any fees received under this section shall be paid into the state treasury to the credit of the commission's fund established under section 123.201 of the Revised Code.

(G) Nothing in this section shall prohibit an institution that administers a capital facilities project under section 3345.51 of the Revised Code from requesting guidance or other services from the commission.

Renumbered from § 123.17 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-06-2005; 06-30-2005



Section 123.26 - Regulation and collection of tolls, rents, fines, etc.

(A) The executive director of the Ohio facilities construction commission shall regulate the rate of tolls to be collected on the construction or improvement of the public works of the state, and shall fix all rentals and collect all tolls, rents, fines, commissions, fees, and other revenues arising from any source in the construction or improvement of the public works of the state.

(B) Deposits made to the commission's fund in the state treasury under section 123.201 of the Revised Code shall consist of money received by the commission under division (A) of this section, fees paid under section 123.24 of the Revised Code, transfers of money to the fund authorized by the general assembly, and such amount of the investment earnings of the administrative building fund created in division (F) of section 154.24 of the Revised Code as the director of budget and management determines to be appropriate and in excess of the amounts required to meet estimated federal arbitrage rebate requirements. Money in the fund shall be used by the commission for the following purposes:

(1) To pay personnel and other administrative expenses of the commission;

(2) To pay the cost of conducting evaluations of public works;

(3) To pay the cost of building design specifications;

(4) To pay the cost of providing project management services;

(5) To pay the cost of operating the local administration competency certification program prescribed by section 123.24 of the Revised Code; and

(6) Any other purposes that the executive director of the commission determines to be necessary for the commission to execute its duties under this chapter.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 123.27 - Capital facilities project reports.

(A) As used in this section:

"Capital facilities project" means the construction, reconstruction, improvement, enlargement, alteration, or repair of a building by a public entity.

"Public entity" includes a state agency and a state institution of higher education.

"State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(B) Commencing not later than July 1, 2012, and upon completion of a capital facilities project that is funded wholly or in part using state funds, each public entity shall submit a report about the project to the executive director of the Ohio facilities construction commission. The report shall be submitted in Ohio administrative knowledge system capital improvement format or in a manner determined by the executive director and not later than thirty days after the project is complete. The report shall provide the total original contract bid, total cost of change orders, total actual cost of the project, total costs incurred for mediation and litigation services, and any other data requested by the executive director. The first report submitted pursuant to this division shall include information about any capital facilities project completed on or after July 1, 2011. Any capital facilities project that is funded wholly or in part through appropriations made to the Ohio school facilities commission, the Ohio public works commission, or the Ohio cultural facilities commission, or for which a joint use agreement has been entered into with any public entity, is exempt from the reporting requirement prescribed under this division.

(C) Commencing not later than July 1, 2012, and annually thereafter, the attorney general shall report to the executive director of the Ohio facilities construction commission on any mediation and litigation costs associated with capital facilities projects for which a judgment has been rendered. The report shall be submitted in a manner prescribed by the executive director and shall contain any information requested by the executive director related to capital facilities project mediation and litigation costs.

(D) As soon as practicable after such information is made available, the executive director of the Ohio facilities construction commission shall incorporate the information reported pursuant to divisions (B) and (C) of this section into the Ohio administrative knowledge system.

Renumbered from § 123.101 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 124 - DEPARTMENT OF ADMINISTRATIVE SERVICES - PERSONNEL

Section 124.01 - Department of administrative services - personnel definitions.

Except as otherwise provided in this chapter, as used in this chapter:

(A) "Civil service" includes all offices and positions of trust or employment in the service of the state and in the service of the counties, cities, city health districts, general health districts, and city school districts of the state.

(B) "State service" includes all offices and positions in the service of the state and the counties and general health districts of the state. "State service" does not include offices and positions in the service of the cities, city health districts, and city school districts of the state.

(C) "Classified service" means the competitive classified civil service of the state, the several counties, cities, city health districts, general health districts, and city school districts of the state, and civil service townships.

(D) "Appointing authority" means the officer, commission, board, or body having the power of appointment to, or removal from, positions in any office, department, commission, board, or institution.

(E) "Commission" means the municipal civil service commission of any city, except that, when in reference to the commission that serves a city school district, "commission" means the civil service commission determined under section 124.011 of the Revised Code.

(F) "Employee" means any person holding a position subject to appointment, removal, promotion, or reduction by an appointing officer. "Employee" does not include an officer, employee, or governor-appointed director of the nonprofit corporation formed under section 187.01 of the Revised Code.

(G) "Civil service township" means any township with a population of ten thousand or more persons residing within the township and outside any municipal corporation, which has a police or fire department of ten or more full-time paid employees and which has a civil service commission established under division (B) of section 124.40 of the Revised Code.

(H) "Flexible hours employee" means an employee who may work more or less than eight hours on any given day so long as the employee works forty hours in the same week.

(I) "Classification series" means any group of classification titles that have the identical name but different numerical designations, or identical titles except for designated levels of supervision, except for those classification series established by the director of administrative services in accordance with division (A) of section 124.14 of the Revised Code.

(J) "Classification change" means a change in an employee's classification in the job classification plan.

(K) "Service of the state" or "civil service of the state" includes all offices and positions of trust or employment with the government of the state. "Service of the state" and "civil service of the state" do not include offices and positions of trust or employment with state-supported colleges and universities, counties, cities, city health districts, city school districts, general health districts, or civil service townships of the state, or with the nonprofit corporation formed under section 187.01 of the Revised Code.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 06-20-1983; 07-01-2007



Section 124.011 - City school districts - civil service commissions.

(A) When the territory of a city school district is not located in more than one city, the civil service commission of the city in which the district has territory shall serve as the commission for the school district. When the territory of a city school district is located in more than one city, the commission of the city that shall serve as the commission for the school district shall be the commission of the city that is the residence of the greatest number of the pupils of the district.

(B) If the commission determined under division (A) of this section is not the commission of the city that served the district on the effective date of this section, the legislative authority of the city whose commission acted on such date may, on request of the board of education, authorize its commission to continue to serve the district and, if so authorized, the commission shall continue to serve the district.

(C) If due to a change in population or school district territory or any other reason the commission of the city determined under division (A) of this section changes, the legislative authority of the city whose commission served the district prior to the change may, on request of the board of education, authorize its commission to continue to serve the district, and if so authorized, the commission shall continue to serve the district.

Effective Date: 06-30-1983



Section 124.02 - Director of administrative services and state personnel board of review to serve as state civil service commission.

The director of administrative services and the state personnel board of review shall exercise all functions, powers, and duties that formerly were by law devolved upon, vested in and imposed upon the state civil service commission and the offices of commissioners and members and upon their employees, agents, and representatives.

Whenever in any law or rule of this state or any political subdivision, "state civil service commission," "commission," "commissioner" or "member," meaning the state civil service commission or the offices of commissioners or members of said commission, is used, such terms shall be construed as referring to the department of administrative services, the director of administrative services, the state personnel board of review, or the members of the state personnel board of review, as this chapter may require.

Effective Date: 07-01-1987



Section 124.03 - State personnel board of review - powers and duties.

(A) The state personnel board of review shall exercise the following powers and perform the following duties:

(1) Hear appeals, as provided by law, of employees in the classified state service from final decisions of appointing authorities or the director of administrative services relative to reduction in pay or position, job abolishments, layoff, suspension, discharge, assignment or reassignment to a new or different position classification, or refusal of the director, or anybody authorized to perform the director's functions, to reassign an employee to another classification or to reclassify the employee's position with or without a job audit under division (D) of section 124.14 of the Revised Code. As used in this division, "discharge" includes disability separations.

The state personnel board of review may affirm, disaffirm, or modify the decisions of the appointing authorities or the director, as the case may be, and its decision is final. The decisions of the state personnel board of review shall be consistent with the applicable classification specifications.

The state personnel board of review shall not be deprived of jurisdiction to hear any appeal due to the failure of an appointing authority to file its decision with the board. Any final decision of an appointing authority or of the director not filed in the manner provided in this chapter shall be disaffirmed.

The state personnel board of review may place an exempt employee, as defined in section 124.152 of the Revised Code, into a bargaining unit classification, if the state personnel board of review determines that the bargaining unit classification is the proper classification for that employee. Notwithstanding Chapter 4117. of the Revised Code or instruments and contracts negotiated under it, such placements are at the discretion of the state personnel board of review.

The mere failure of an employee's appointing authority to file a statement with the department of administrative services indicating that the employee is in the unclassified civil service, or the mere late filing of such a statement, does not prevent the state personnel board of review from determining that the employee is in the unclassified civil service. In determining whether an employee is in the unclassified civil service, the state personnel board of review shall consider the inherent nature of the duties of the employee's classification during the two-year period immediately preceding the appointing authority's appealable action relating to the employee.

In any hearing before the state personnel board of review, including any hearing at which a record is taken that may be the basis of an appeal to a court, an employee may be represented by a person permitted to practice before the state personnel board of review who is not an attorney at law as long as the person does not receive any compensation from the employee for the representation.

(2) Hear appeals, as provided by law, of appointing authorities from final decisions of the director relative to the classification or reclassification of any position in the classified state service under the jurisdiction of that appointing authority. The state personnel board of review may affirm, disaffirm, or modify the decisions of the director, and its decision is final. The decisions of the state personnel board of review shall be consistent with the applicable classification specifications.

(3) Exercise the authority provided by section 124.40 of the Revised Code, for appointment, removal, and supervision of municipal and civil service township civil service commissions;

(4) Utilize employees provided by the state employment relations board in the exercise of the powers and performance of the duties and functions of the state personnel board of review under this chapter;

(5) Maintain a journal that shall be open to public inspection, in which it shall keep a record of all of its proceedings and of the vote of each of its members upon every action taken by it;

(6) Adopt rules in accordance with Chapter 119. of the Revised Code relating to the procedure of the state personnel board of review in administering the laws it has the authority or duty to administer and for the purpose of invoking the jurisdiction of the state personnel board of review in hearing appeals of appointing authorities and employees in matters set forth in divisions (A)(1) and (2) of this section;

(7) Subpoena and require the attendance and testimony of witnesses and the production of books, papers, public records, and other documentary evidence pertinent to any matter it has authority to investigate, inquire into, or hear in the same manner and to the same extent as provided by division (G) of section 124.09 of the Revised Code. All witness fees shall be paid in the manner set forth in that division.

(B) The state personnel board of review shall exist as a separate entity within the administrative structure of the state employment relations board.

(C) The state personnel board of review shall be funded by general revenue fund appropriations. All moneys received by the state personnel board of review for copies of documents, rule books, and transcriptions shall be paid into the state treasury to the credit of the training, publications, and grants fund created in section 4117.24 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 07-01-2007



Section 124.04 - Director of administrative services powers, duties, functions.

In addition to those powers enumerated in Chapters 123. and 125. of the Revised Code and as provided elsewhere by law, the powers, duties, and functions of the department of administrative services not specifically vested in and assigned to, or to be performed by, the state personnel board of review are hereby vested in and assigned to, and shall be performed by, the director of administrative services. These powers, duties, and functions shall include, but shall not be limited to, the following powers, duties, and functions:

(A) To prepare, conduct, and grade all competitive examinations for positions in the classified service of the state;

(B) To prepare, conduct, and grade all noncompetitive examinations for positions in the classified service of the state;

(C) To prepare eligible lists containing the names of persons qualified for appointment to positions in the classified service of the state;

(D) To prepare or amend, in accordance with section 124.14 of the Revised Code, specifications descriptive of duties, responsibilities, requirements, and desirable qualifications of the various classifications of positions in the service of the state;

(E) To allocate and reallocate, upon the motion of the director or upon request of an appointing authority and in accordance with section 124.14 of the Revised Code, any position, office, or employment in the service of the state to the appropriate classification on the basis of the duties, responsibilities, requirements, and qualifications of that position, office, or employment;

(F) To develop and conduct personnel recruitment services and assist appointing authorities in recruiting qualified applicants for positions in the service of the state;

(G) To conduct research on specifications, classifications, and salaries of positions in the service of the state;

(H) To develop and conduct personnel training programs, including supervisory training programs and best practices plans, and to develop merit hiring processes, in cooperation with appointing authorities for positions in the service of the state;

(I) To include periodically in communications sent to state employees both of the following:

(1) Information developed under section 2108.34 of the Revised Code promoting the donation of anatomical gifts under Chapter 2108. of the Revised Code;

(2) Information about the liver or kidney donor and bone marrow donor leave granted under section 124.139 of the Revised Code.

(J) To enter into agreements with universities and colleges for in-service training of officers and employees in the civil service ;

(K) To appoint examiners, inspectors, clerks, and other assistants necessary in the exercise of the powers and performance of the duties and functions which the director is by law authorized and required to exercise and perform, and to prescribe the duties of all of those employees;

(L) To maintain a journal, which shall be open to public inspection, in which the director shall keep a record of the director's final decision pertaining to the classification or reclassification of positions in the classified civil service of the state and assignment or reassignment of employees in the classified civil service of the state to specific position classifications;

(M) To delegate any of the powers, functions, or duties granted or assigned to the director under this chapter to any other state agency of this state as the director considers necessary;

(N) To delegate any of the powers, functions, or duties granted or assigned to the director under this chapter to any political subdivision with the concurrence of the legislative authority of the political subdivision.

(O) To administer a state equal employment opportunity program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-23-2002; 07-01-2007; 2008 HB529 04-07-2009



Section 124.05 - State personnel board of review organization.

The state personnel board of review shall be composed of three members, not more than two of whom shall be affiliated with the same political party, to be appointed by the governor with the advice and consent of the senate. Terms of office shall be for six years, commencing on the ninth day of February and ending on the eighth day of February, except that upon expiration of the term ending February 11, 1975, the new term which succeeds it shall commence on February 12, 1975 and end on February 8, 1981; and upon expiration of the term ending February 12, 1979, the new term which succeeds it shall commence on February 13, 1979 and end on February 8, 1985. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed.

A vacancy in the office of a member of the board shall be filled pursuant to section 3.03 of the Revised Code. Any member appointed to fill a vacancy prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Each member of the board, before entering upon the duties of his office, shall take and subscribe an oath of office and give bond as provided in section 121.11 of the Revised Code.

Any member of the board may be removed from office for any of the causes and in the manner provided in section 3.04 of the Revised Code.

No member of the board shall hold any other office of trust or profit under the government of the United States, the state, or any political subdivision thereof.

Each member of the board shall devote whatever time is necessary to the duties of this office and shall hold no other office or position of public trust. Each member of the board shall receive a salary fixed pursuant to section 124.14 of the Revised Code, payable in the same manner as the salaries of other state officers, and shall be reimbursed for his actual expenses incurred in the performance of his official duties.

The governor, at the time of making the original appointment of the members of the board and at the time of making the appointment of any member for a full term thereafter, shall designate one of the members as chairman. A quorum of the board is a majority of its members and no action of the board is valid without the concurrence of at least a majority of its members.

Effective Date: 07-01-1993



Section 124.06 - Civil service appointments and removals to be made in accordance with chapter.

No person shall be appointed, removed, transferred, laid off, suspended, reinstated, promoted, or reduced as an officer or employee in the civil service, in any manner or by any means other than those prescribed in this chapter, and the rules of the director of administrative services for positions in the service of the state or the municipal or civil service township civil service commission within their respective jurisdictions.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-09-1974



Section 124.07 - Director of administrative services employees, services and facilities.

(A) The director of administrative services shall appoint examiners, inspectors, clerks, and other assistants as necessary to carry out sections 124.01 to 124.64 of the Revised Code. The director may designate persons in or out of the service of the state to serve as examiners or assistants under the director's direction. An examiner or assistant shall receive the compensation for each day actually and necessarily spent in the discharge of duties as an examiner or assistant that the director determines; provided that, if the examiner or assistant is in the service of the state or any political subdivision of the state, it shall be a part of the examiner's or assistant's official duties to render those services in connection with an examination without extra compensation.

(B) Each state agency shall pay the cost of the services and facilities furnished to it by the department of administrative services that are necessary to provide and maintain payroll services as prescribed in section 125.21 of the Revised Code and state merit standards as prescribed in sections 124.01 to 124.64 of the Revised Code for the agency. If a state-supported college or university or a municipal corporation chooses to use the services and facilities furnished by the department that are necessary to provide and maintain the services and standards so prescribed, the state-supported college or university or municipal corporation shall pay the cost of the services and facilities that the department furnishes to it. The charges against a state agency, a state-supported college or university, or a municipal corporation shall be computed on a reasonable cost basis in accordance with procedures prescribed by the director of budget and management. Any moneys the department receives from a state agency, a state-supported college or university, or a municipal corporation under this division that are in excess of the amount necessary to pay the cost of furnishing the department's services and facilities during any fiscal year shall be either refunded to or credited for the ensuing fiscal year to the state agency, the state-supported college or university, or the municipal corporation.

(C) The director of administrative services may enter into an agreement with any county, municipal corporation, or other political subdivision to furnish services and facilities of the department in the administration of a merit program or other functions related to human resources that include,but are not limited to, providing competitive examinations for positions in the classified service. The agreement shall provide that the department shall be reimbursed for the reasonable costs of those services and facilities as determined by the director.

(D) All moneys received by the department as reimbursement for a merit program or other human resources services performed and facilities furnished under this section, such as competitive examinations administered, shall be paid into the state treasury to the credit of the human resources services fund, which is hereby created.

(E) In counties of the state in which are located cities having municipal civil service commissions, the director of administrative services may designate the municipal civil service commission of the largest city within the county as the director's agent for the purpose of carrying out the provisions of sections 124.01 to 124.64 of the Revised Code, within the county, that the director designates. Each municipal civil service commission designated as an agent of the director shall render to the director, at the end of each month, an itemized statement of the cost incurred by the commission for work done as the agent of the director, and the director, after approving that statement, shall pay the total amount of it to the treasurer of the municipal corporation in the same manner as other expenses of the department of administrative services.

(F) The director of administrative services and the examiners, inspectors, clerks, and assistants referred to in this section shall receive, in addition to their salaries, reimbursement for necessary traveling and other expenses incurred in the actual discharge of their official duties. The director may also incur the necessary expenses for stationery, printing, and other supplies incident to the business of the department.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1999; 09-29-2005; 07-01-2007



Section 124.08 - Director of administrative services offices.

The director of administrative services shall maintain suitable offices. The officers of the state, or any political subdivision thereof, at any place where examinations or hearings are directed to be held by the state personnel board of review or the director, shall allow the reasonable use of public buildings and rooms and furnish them with heat and light, for holding such examinations or hearings, and in all proper ways shall facilitate the work of the board and the director in carrying out sections 124.01 to 124.64 of the Revised Code.

Effective Date: 03-04-1998



Section 124.09 - Civil service powers of director of administrative services.

The director of administrative services shall do all of the following:

(A) Prescribe, amend, and enforce administrative rules for the purpose of carrying out the functions, powers, and duties vested in and imposed upon the director by this chapter. Except in the case of rules adopted pursuant to section 124.14 of the Revised Code, the prescription, amendment, and enforcement of rules under this division are subject to approval, disapproval, or modification by the state personnel board of review.

(B) Keep records of the director's proceedings and records of all applications for examinations and all examinations conducted by the director or the director's designee. All of those records, except examinations, proficiency assessments, and recommendations of former employers, shall be open to public inspection under reasonable regulations; provided the governor, or any person designated by the governor, may, for the purpose of investigation, have free access to all of those records, whenever the governor has reason to believe that this chapter, or the administrative rules of the director prescribed under this chapter, are being violated.

(C) Prepare, continue, and keep in the office of the department of administrative services a complete roster of all persons in the classified civil service of the state who are paid directly by warrant of the director of budget and management. This roster shall be open to public inspection at all reasonable hours. It shall show in reference to each of those persons, the person's name, address, date of appointment to or employment in the classified civil service of the state, and salary or compensation, the title of the place or office that the person holds, the nature of the duties of that place or office, and, in case of the person's removal or resignation, the date of the termination of that service.

(D) Approve the establishment of all new positions in the civil service of the state and the reestablishment of abolished positions;

(E) Require the abolishment of any position in the civil service of the state that is not filled after a period of twelve months unless it is determined that the position is seasonal in nature or that the vacancy is otherwise justified;

(F) Make investigations concerning all matters touching the enforcement and effect of this chapter and the administrative rules of the director of administrative services prescribed under this chapter. In the course of those investigations, the director or the director's deputy may administer oaths and affirmations and take testimony relative to any matter which the director has authority to investigate.

(G) Have the power to subpoena and require the attendance and testimony of witnesses and the production of books, papers, public records, and other documentary evidence pertinent to the investigations, inquiries, or hearings on any matter which the director has authority to investigate, inquire into, or hear, and to examine them in relation to any matter which the director has authority to investigate, inquire into, or hear. Fees and mileage shall be allowed to witnesses and, on their certificate, duly audited, shall be paid by the treasurer of state or, in the case of municipal or civil service township civil service commissions, by the county treasurer, for attendance and traveling, as provided in section 119.094 of the Revised Code. All officers in the civil service of the state or any of the political subdivisions of the state and their deputies, clerks, and employees shall attend and testify when summoned to do so by the director or the state personnel board of review. Depositions of witnesses may be taken by the director or the board, or any member of the board, in the manner prescribed by law for like depositions in civil actions in the courts of common pleas. In case any person, in disobedience to any subpoena issued by the director or the board, or any member of the board, or the chief examiner, fails or refuses to attend and testify to any matter regarding which the person may be lawfully interrogated, or produce any documentary evidence pertinent to any investigation, inquiry, or hearing, the court of common pleas of any county, or any judge of the court of common pleas of any county, where the disobedience, failure, or refusal occurs, upon application of the director or the board, or any member of the board, or a municipal or civil service township civil service commission, or any commissioner of such a commission, or their chief examiner, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court.

(H) Make a report to the governor, on or before the first day of January of each year, showing the director's actions, the rules and all exceptions to the rules in force, and any recommendations for the more effectual accomplishment of the purposes of this chapter. The director shall also furnish any special reports to the governor whenever the governor requests them. The reports shall be printed for public distribution under the same regulations as are the reports of other state officers, boards, or commissions.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-30-1999; 06-30-2006; 07-01-2007; 2008 HB525 07-01-2009



Section 124.10 - Garnishment actions against state employees and officers.

(A) Any creditor or judgment creditor of an employee or officer of the state may maintain against the state any action or proceeding in attachment or garnishment or in aid of execution to subject to the payment of the creditor's or judgment creditor's claim or judgment any salary, wages, or other compensation owing to any employee or officer of the state, in the same manner, to the same extent, and in the same courts as any creditor or judgment creditor may, under the laws of this state, subject moneys due a debtor or judgment debtor from any person.

In any such action or proceeding against the state, the order and notice of attachment, garnishment, or proceeding in aid of execution shall be served upon the director of administrative services and shall set forth the name of the state agency in which the debtor or judgment debtor is employed.

(B) No proceeding in garnishment of personal earnings brought under section 2716.03 of the Revised Code shall be brought against a judgment debtor sooner than thirty days after the time an order and notice of garnishment is served upon the director of administrative services, regardless of who brings the proceeding or who brought the last successful proceeding.

(C) If, at the time an order and notice of garnishment is served upon the director of administrative services pursuant to section 2716.05 of the Revised Code, the director has lost administrative control of disposable earnings of the defendant that are being held back, the director may answer question 4(B) of the "Answer of Employer (Garnishee)." In such a case, the director, as garnishee, shall answer the order and notice of garnishment on the first workday following the defendant's next subsequent pay period, notwithstanding any other different time of answer prescribed by Chapter 2716. of the Revised Code. If, at the time an order and notice of garnishment is served upon the director pursuant to section 2716.05 of the Revised Code, the director has not lost administrative control of disposable earnings of the defendant that are being held back, the director, as garnishee, shall answer the order and notice of garnishment on the first workday following the then-current pay period, notwithstanding any different time of answer prescribed by Chapter 2716. of the Revised Code.

Effective Date: 03-30-1999



Section 124.11 - Unclassified service - classified service.

The civil service of the state and the several counties, cities, civil service townships, city health districts, general health districts, and city school districts of the state shall be divided into the unclassified service and the classified service.

(A) The unclassified service shall comprise the following positions, which shall not be included in the classified service, and which shall be exempt from all examinations required by this chapter:

(1) All officers elected by popular vote or persons appointed to fill vacancies in those offices;

(2) All election officers as defined in section 3501.01 of the Revised Code;

(3)

(a) The members of all boards and commissions, and heads of principal departments, boards, and commissions appointed by the governor or by and with the governor's consent;

(b) The heads of all departments appointed by a board of county commissioners;

(c) The members of all boards and commissions and all heads of departments appointed by the mayor, or, if there is no mayor, such other similar chief appointing authority of any city or city school district;

Except as otherwise provided in division (A)(17) or (C) of this section, this chapter does not exempt the chiefs of police departments and chiefs of fire departments of cities or civil service townships from the competitive classified service.

(4) The members of county or district licensing boards or commissions and boards of revision, and not more than five deputy county auditors;

(5) All officers and employees elected or appointed by either or both branches of the general assembly, and employees of the city legislative authority engaged in legislative duties;

(6) All commissioned, warrant, and noncommissioned officers and enlisted persons in the Ohio organized militia, including military appointees in the adjutant general's department;

(7)

(a) All presidents, business managers, administrative officers, superintendents, assistant superintendents, principals, deans, assistant deans, instructors, teachers, and such employees as are engaged in educational or research duties connected with the public school system, colleges, and universities, as determined by the governing body of the public school system, colleges, and universities;

(b) The library staff of any library in the state supported wholly or in part at public expense.

(8) Four clerical and administrative support employees for each of the elective state officers, four clerical and administrative support employees for each board of county commissioners and one such employee for each county commissioner, and four clerical and administrative support employees for other elective officers and each of the principal appointive executive officers, boards, or commissions, except for civil service commissions, that are authorized to appoint such clerical and administrative support employees;

(9) The deputies and assistants of state agencies authorized to act for and on behalf of the agency, or holding a fiduciary or administrative relation to that agency and those persons employed by and directly responsible to elected county officials or a county administrator and holding a fiduciary or administrative relationship to such elected county officials or county administrator, and the employees of such county officials whose fitness would be impracticable to determine by competitive examination, provided that division (A)(9) of this section shall not affect those persons in county employment in the classified service as of September 19, 1961. Nothing in division (A)(9) of this section applies to any position in a county department of job and family services created pursuant to Chapter 329. of the Revised Code.

(10) Bailiffs, constables, official stenographers, and commissioners of courts of record, deputies of clerks of the courts of common pleas who supervise or who handle public moneys or secured documents, and such officers and employees of courts of record and such deputies of clerks of the courts of common pleas as the appointing authority finds it impracticable to determine their fitness by competitive examination;

(11) Assistants to the attorney general, special counsel appointed or employed by the attorney general, assistants to county prosecuting attorneys, and assistants to city directors of law;

(12) Such teachers and employees in the agricultural experiment stations; such students in normal schools, colleges, and universities of the state who are employed by the state or a political subdivision of the state in student or intern classifications; and such unskilled labor positions as the director of administrative services, with respect to positions in the service of the state, or any municipal civil service commission may find it impracticable to include in the competitive classified service; provided such exemptions shall be by order of the commission or the director, duly entered on the record of the commission or the director with the reasons for each such exemption;

(13) Any physician or dentist who is a full-time employee of the department of mental health, the department of developmental disabilities, or an institution under the jurisdiction of either department; and physicians who are in residency programs at the institutions;

(14) Up to twenty positions at each institution under the jurisdiction of the department of mental health or the department of developmental disabilities that the department director determines to be primarily administrative or managerial; and up to fifteen positions in any division of either department, excluding administrative assistants to the director and division chiefs, which are within the immediate staff of a division chief and which the director determines to be primarily and distinctively administrative and managerial;

(15) Noncitizens of the United States employed by the state, or its counties or cities, as physicians or nurses who are duly licensed to practice their respective professions under the laws of this state, or medical assistants, in mental or chronic disease hospitals, or institutions;

(16) Employees of the governor's office;

(17) Fire chiefs and chiefs of police in civil service townships appointed by boards of township trustees under section 505.38 or 505.49 of the Revised Code;

(18) Executive directors, deputy directors, and program directors employed by boards of alcohol, drug addiction, and mental health services under Chapter 340. of the Revised Code, and secretaries of the executive directors, deputy directors, and program directors;

(19) Superintendents, and management employees as defined in section 5126.20 of the Revised Code, of county boards of developmental disabilities;

(20) Physicians, nurses, and other employees of a county hospital who are appointed pursuant to sections 339.03 and 339.06 of the Revised Code;

(21) The executive director of the state medical board, who is appointed pursuant to division (B) of section 4731.05 of the Revised Code;

(22) County directors of job and family services as provided in section 329.02 of the Revised Code and administrators appointed under section 329.021 of the Revised Code;

(23) A director of economic development who is hired pursuant to division (A) of section 307.07 of the Revised Code;

(24) Chiefs of construction and compliance, of operations and maintenance, of worker protection, and of licensing and certification in the division of industrial compliance in the department of commerce;

(25) The executive director of a county transit system appointed under division (A) of section 306.04 of the Revised Code;

(26) Up to five positions at each of the administrative departments listed in section 121.02 of the Revised Code and at the department of taxation, department of the adjutant general, department of education, Ohio board of regents, bureau of workers' compensation, industrial commission, state lottery commission, and public utilities commission of Ohio that the head of that administrative department or of that other state agency determines to be involved in policy development and implementation. The head of the administrative department or other state agency shall set the compensation for employees in these positions at a rate that is not less than the minimum compensation specified in pay range 41 but not more than the maximum compensation specified in pay range 44 of salary schedule E-2 in section 124.152 of the Revised Code. The authority to establish positions in the unclassified service under division (A)(26) of this section is in addition to and does not limit any other authority that an administrative department or state agency has under the Revised Code to establish positions, appoint employees, or set compensation.

(27) Employees of the department of agriculture employed under section 901.09 of the Revised Code;

(28) For cities, counties, civil service townships, city health districts, general health districts, and city school districts, the deputies and assistants of elective or principal executive officers authorized to act for and in the place of their principals or holding a fiduciary relation to their principals;

(29) Employees who receive intermittent or temporary appointments under division (B) of section 124.30 of the Revised Code;

(30) Employees appointed to administrative staff positions for which an appointing authority is given specific statutory authority to set compensation;

(31) Employees appointed to highway patrol cadet or highway patrol cadet candidate classifications;

(32) Employees placed in the unclassified service by another section of the Revised Code.

(B) The classified service shall comprise all persons in the employ of the state and the several counties, cities, city health districts, general health districts, and city school districts of the state, not specifically included in the unclassified service. Upon the creation by the board of trustees of a civil service township civil service commission, the classified service shall also comprise, except as otherwise provided in division (A)(17) or (C) of this section, all persons in the employ of a civil service township police or fire department having ten or more full-time paid employees. The classified service consists of two classes, which shall be designated as the competitive class and the unskilled labor class.

(1) The competitive class shall include all positions and employments in the state and the counties, cities, city health districts, general health districts, and city school districts of the state, and, upon the creation by the board of trustees of a civil service township of a township civil service commission, all positions in a civil service township police or fire department having ten or more full-time paid employees, for which it is practicable to determine the merit and fitness of applicants by competitive examinations. Appointments shall be made to, or employment shall be given in, all positions in the competitive class that are not filled by promotion, reinstatement, transfer, or reduction, as provided in this chapter, and the rules of the director of administrative services, by appointment from those certified to the appointing officer in accordance with this chapter.

(2) The unskilled labor class shall include ordinary unskilled laborers. Vacancies in the labor class for positions in service of the state shall be filled by appointment from lists of applicants registered by the director or the director's designee. Vacancies in the labor class for all other positions shall be filled by appointment from lists of applicants registered by a commission. The director or the commission, as applicable, by rule, shall require an applicant for registration in the labor class to furnish evidence or take tests as the director or commission considers proper with respect to age, residence, physical condition, ability to labor, honesty, sobriety, industry, capacity, and experience in the work or employment for which application is made. Laborers who fulfill the requirements shall be placed on the eligible list for the kind of labor or employment sought, and preference shall be given in employment in accordance with the rating received from that evidence or in those tests. Upon the request of an appointing officer, stating the kind of labor needed, the pay and probable length of employment, and the number to be employed, the director or commission, as applicable, shall certify from the highest on the list double the number to be employed; from this number, the appointing officer shall appoint the number actually needed for the particular work. If more than one applicant receives the same rating, priority in time of application shall determine the order in which their names shall be certified for appointment.

(C) A municipal or civil service township civil service commission may place volunteer firefighters who are paid on a fee-for-service basis in either the classified or the unclassified civil service.

(D)

(1) This division does not apply to persons in the unclassified service who have the right to resume positions in the classified service under sections 4121.121, 5119.071, 5120.38, 5120.381, 5120.382, 5123.08, 5139.02, and 5501.19 of the Revised Code or to cities, counties, or political subdivisions of the state.

(2) A person who holds a position in the classified service of the state and who is appointed to a position in the unclassified service shall retain the right to resume the position and status held by the person in the classified service immediately prior to the person's appointment to the position in the unclassified service, regardless of the number of positions the person held in the unclassified service. An employee's right to resume a position in the classified service may only be exercised when an appointing authority demotes the employee to a pay range lower than the employee's current pay range or revokes the employee's appointment to the unclassified service and:

(a) That person held a certified position prior to July 1, 2007, in the classified service within the appointing authority's agency; or

(b) That person held a permanent position on or after July 1, 2007, in the classified service within the appointing authority's agency.

(3) An employee forfeits the right to resume a position in the classified service when :

(a) The employee is removed from the position in the unclassified service due to incompetence, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of this chapter or the rules of the director of administrative services, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony ; or

(b) Upon transfer to a different agency.

(4) Reinstatement to a position in the classified service shall be to a position substantially equal to that position in the classified service held previously, as certified by the director of administrative services. If the position the person previously held in the classified service has been placed in the unclassified service or is otherwise unavailable, the person shall be appointed to a position in the classified service within the appointing authority's agency that the director of administrative services certifies is comparable in compensation to the position the person previously held in the classified service. Service in the position in the unclassified service shall be counted as service in the position in the classified service held by the person immediately prior to the person's appointment to the position in the unclassified service. When a person is reinstated to a position in the classified service as provided in this division, the person is entitled to all rights, status, and benefits accruing to the position in the classified service during the person's time of service in the position in the unclassified service.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-10-2000; 06-30-2006; 07-01-2007; 2008 HB130 04-07-2009

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.12 - Notice of appointment to unclassified position.

(A) Within ninety days after an appointing authority appoints an employee to an unclassified position in the service of the state, the appointing authority shall notify the department of administrative services of that appointment.

(B) On the date an appointing authority appoints an employee to an unclassified position in the state service, the appointing authority shall provide the employee with written information describing the nature of employment in the unclassified civil service. Within thirty days after the date an appointing authority appoints an employee to an unclassified position in the state service, the appointing authority shall provide the employee with written information describing the duties of that position. Failure of the appointing authority to provide the written information described in this division to the employee does not confer any additional rights upon the employee in any appellate body with jurisdiction over an appeal of the employee.

(C) The department shall develop and provide each appointing authority in the service of the state with a general written description of the nature of employment in the unclassified civil service that shall be provided to employees under division (B) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2007



Section 124.13 - Vacation leave.

(A) As used in this section, "state employee" means a state employee who does not accrue vacation leave under section 124.134 of the Revised Code.

(B) Each full-time state employee or county department of job and family services employee, including full-time hourly rate employees, after service of one year with the state, or any political subdivision of the state, shall have earned and will be due upon the attainment of the first year of employment, and annually thereafter, eighty hours of vacation leave with full pay. One year of service shall be computed on the basis of twenty-six biweekly pay periods. A full-time state employee, or county department of job and family services employee with eight or more years of service with the state or any political subdivision of the state shall have earned and is entitled to one hundred twenty hours of vacation leave with full pay. A full-time state employee or county department of job and family services employee with fifteen or more years of service with the state or any political subdivision of the state shall have earned and is entitled to one hundred sixty hours of vacation leave with full pay. A full-time state employee or county department of job and family services employee with twenty-five years of service with the state or any political subdivision of the state shall have earned and is entitled to two hundred hours of vacation leave with full pay. Such vacation leave shall accrue to the employee at the rate of three and one-tenth hours each biweekly period for those entitled to eighty hours per year; four and six-tenths hours each biweekly period for those entitled to one hundred twenty hours per year; six and two-tenths hours each biweekly period for those entitled to one hundred sixty hours per year; and seven and seven-tenths hours each biweekly period for those entitled to two hundred hours per year.

The appointing authority of a county department of job and family services may permit all or any part of a person's prior service with any regional council of government established in accordance with Chapter 167. of the Revised Code to be considered service with the state or any political subdivision of the state for the purpose of determining years of service under this division.

(C) Full-time state and county department of job and family services employees who are in active pay status for less than eighty hours in a pay period, and part-time state employees, shall earn vacation leave on a prorated basis. The ratio between the hours worked and the vacation hours earned by these classes of employees shall be the same as the ratio between the hours worked and the vacation hours earned by a full-time state or county department of job and family services employee who works forty hours in a pay period and who has the same amount of service as provided for in this section.

(D) An employee shall take vacation leave during the year in which it accrues and is available for use that equals not less than the amount of vacation leave that the employee accrues and has available to use during that year, except that an appointing authority may permit an employee to carry over vacation leave to the following year. As used in this division, "year" means the twelve-month period that commences on an employee's anniversary date of employment. Employees shall forfeit their right to take or to be paid for any vacation leave to their credit which is in excess of the accrual for three years. Such excess leave shall be eliminated from the employees' leave balance.

(E) Upon separation from state service, an employee shall be entitled to compensation at the employee's current rate of pay for all lawfully accrued and unused vacation leave to the employee's credit at the time of separation up to three years. In case of transfer of an employee from one state agency to another, or between a county and the state, the employee may elect to be compensated at the employee's current rate of pay for accrued and unused vacation leave at the time of transfer by the releasing agency or to retain the accrued and unused vacation leave. In case of death of an employee, such unused vacation leave shall be paid in accordance with section 2113.04 of the Revised Code, or to the employee's estate. Notwithstanding section 325.19 of the Revised Code, county department of job and family services employees shall receive vacation benefits as provided in this section.

Effective Date: 06-14-2000



Section 124.131 - Vacation leave for employees of institution of higher education transferred to state control.

An employee of a state institution of higher education to whom section 124.13 of the Revised Code is applicable, which is limited in any case to employees thereof in the classified service, who became an employee of such state institution in connection with the transfer thereto or to the state of ownership or control of the institution at which he was employed immediately prior to such transfer, is entitled to have his prior service with such institution counted as service with the state for purposes of computing the amount of his vacation leave under section 124.13 of the Revised Code and the anniversary date of his employment for purposes of section 124.13 of the Revised Code shall, unless deferred under such section, be the anniversary date of such prior service.

Effective Date: 11-26-1982



Section 124.132 - Disaster service leave.

A state employee who is a certified disaster service volunteer of the American red cross may be granted leave from his work with pay for not to exceed thirty work days in each year to participate in specialized disaster relief services for the American red cross, upon the request of the American red cross for the services of that employee and upon the approval of that employee's appointing authority. The appointing authority shall compensate an employee granted leave under this section at his regular rate of pay for those regular work hours during which the employee is absent from his work.

Effective Date: 07-01-1983



Section 124.133 - Experimental leave and benefits program.

The director of administrative services may establish, by rule adopted under Chapter 119. of the Revised Code, an experimental program to be implemented on a limited basis only which grants to employees in the service of the state vacation leave, sick leave, disability leave, personal leave, life insurance, or medical insurance benefits that differ from these benefits as granted by sections 124.13, 124.134, 124.382, 124.385, 124.386, 124.81, and 124.82 of the Revised Code. However, this program shall not reduce the number of hours of vacation leave, sick leave, or personal leave which an employee has accrued as of the effective date of the rule.

Effective Date: 06-24-1987; 07-01-2007



Section 124.134 - Vacation leave - employees exempt from collective bargaining.

(A) Each full-time permanent state employee paid in accordance with section 124.152 of the Revised Code and those employees listed in divisions (B)(2) and (4) of section 124.14 of the Revised Code shall be credited with vacation leave with full pay according to length of service and accruing at a corresponding rate per biweekly pay period, as follows: Length of ServiceAccrual Rate Per Pay Period

Less than4years3.1 hours

4 but less than9years4.6 hours

9 but less than14years6.2 hours

14 but less than19years6.9 hours

19 but less than24years7.7 hours

24 yearsormore9.2 hours

Fifty-two weeks equal one year of service.

The amount of an employee's service shall be determined in accordance with the standard specified in section 9.44 of the Revised Code. Credit for prior service, including an increased vacation accrual rate and longevity supplement, shall take effect during the first pay period that begins immediately following the date the director of administrative services approves granting credit for that prior service. No employee, other than an employee who submits proof of prior service within ninety days after the date of the employee's hiring, shall receive any amount of vacation leave for the period prior to the date of the director's approval of the grant of credit for prior service.

Part-time permanent employees who are paid in accordance with section 124.152 of the Revised Code and full-time permanent employees subject to this section who are in active pay status for less than eighty hours in a pay period shall earn vacation leave on a prorated basis. The ratio between the hours worked and the vacation hours earned by these classes of employees shall be the same as the ratio between the hours worked and the vacation hours earned by a full-time permanent employee with the same amount of service as provided for in this section.

Vacation leave is not available for use until it appears on the employee's earning statement and the compensation described in the earning statement is available to the employee. An employee may begin using accrued vacation leave upon completion of the employee's initial probation period. A probationary period that follows a separation from service that is less than thirty-one days is not considered an initial probation period for purposes of this section.

(B) Employees granted leave under this section shall forfeit their right to take or to be paid for any vacation leave to their credit which is in excess of the accrual for three years. Any excess leave shall be eliminated from the employees' leave balance.

(C) Except as provided in division (D) of this section, beginning in fiscal year 2012, an employee may be paid for up to eighty hours of vacation leave each fiscal year if the employee requested and was denied the use of vacation leave during that fiscal year. No employee shall receive payment for more than eighty hours of denied vacation leave in a single fiscal year. An employee is only eligible to receive payment for vacation leave when the employee's vacation leave credit is at, or will reach in the immediately following pay period, the maximum of the accrual for three years and the employee has been denied the use of vacation leave . An employee is not entitled to receive payment for vacation leave denied in any pay period in which the employee's vacation leave credit is not at, or will not reach in the immediately following pay period, the maximum of accrual for three years. Any vacation leave for which an employee receives payment shall be deducted from the employee's vacation leave balance. No employee is eligible to receive payment for denied vacation leave in either fiscal year 2010 or fiscal year 2011.

(D) The supreme court, general assembly, secretary of state, auditor of state, treasurer of state, and attorney general may establish by policy an alternate payment structure for employees whose vacation leave credit is at, or will reach in the immediately following pay period, the maximum of accrual for three years and the employee has been denied the use of vacation leave. An employee is not entitled to receive payment for vacation leave denied in any pay period in which the employee's vacation leave credit is not at, or will not reach in the immediately following pay period, the maximum of accrual for three years. Any vacation leave for which the employee receives payment shall be deducted from the employee's vacationleave balance.

(E) Upon separation from state service, an employee granted leave under this section is entitled to compensation at the employee's current rate of pay for all unused vacation leave accrued under this section or section 124.13 of the Revised Code to the employee's credit. In case of transfer of an employee from one state agency to another, the employee shall retain the accrued and unused vacation leave. In case of the death of an employee, the unused vacation leave shall be paid in accordance with section 2113.04 of the Revised Code, or to the employee's estate. An employee serving in a temporary work level who is eligible to receive compensation under this division shall be compensated at the base rate of pay of the employee's normal classification.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 8/30/2009.

Effective Date: 03-30-1999; 06-30-2006; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.135 - Jury or trial participation leave - charitable advisory panel leave.

(A) State employees are entitled to paid leave when summoned for jury duty by a court of competent jurisdiction .

(B) State employees are entitled to paid leave when subpoenaed to appear before any court, commission, board, or other legally constituted body authorized by law to compel the attendance of witnesses. This division does not apply if the state employee is a party to the action or proceeding involved or is subpoenaed as a result of secondary employment outside the service of the state.

(C) Each full-time permanent state employee paid in accordance with section 124.152 of the Revised Code and those employees described in divisions (B)(2) and (4) of section 124.14 of the Revised Code also may be entitled, in their appointing authority's discretion, to paid leave when appointed to serve on advisory boards or commissions or when soliciting for charities for which payroll deductions are made.

Effective Date: 07-22-1994; 06-30-2006



Section 124.136 - Parental leave and benefits.

(A)

(1) Each permanent full-time and permanent part-time employee paid in accordance with section 124.152 of the Revised Code and each employee listed in division (B)(2) or (4) of section 124.14 of the Revised Code who works thirty or more hours per week, and who meets the requirement of division (A)(2) of this section is eligible, upon the birth or adoption of a child, for a parental leave of absence and parental leave benefits under this section. Parental leave of absence shall begin on the day of the birth of a child or on the day on which custody of a child is taken for adoption placement by the prospective parents.

(2) To be eligible for leave and benefits under this section, an employee must be the biological parent of a newly born child or the legal guardian of and reside in the same household as a newly adopted child. Employees may elect to receive two thousand dollars for adoption expenses in lieu of receiving the paid leave benefit provided under this section. Such payment may be requested upon placement of the child in the employee's home. If the child is already residing in the home, payment may be requested at the time the adoption is approved.

(3) The average number of regular hours worked, which shall include all hours of holiday pay and other types of paid leave, during the three-month period immediately preceding the day parental leave of absence begins shall be used to determine eligibility and benefits under this section for part-time employees, but such benefits shall not exceed forty hours per week. If an employee has not worked for a three-month period, the number of hours for which the employee has been scheduled to work per week during the employee's period of employment shall be used to determine eligibility and benefits under this section.

(B) Parental leave granted under this section shall not exceed six continuous weeks, which shall include four weeks or one hundred sixty hours of paid leave for permanent full-time employees and a prorated number of hours of paid leave for permanent part-time employees. All employees granted parental leave shall serve a waiting period of fourteen days that begins on the day parental leave begins and during which they shall not receive paid leave under this section. Employees may choose to work during the waiting period. During the remaining four weeks of the leave period, employees shall receive paid leave equal to seventy per cent of their base rate of pay. All of the following apply to employees granted parental leave:

(1) They remain eligible to receive all employer-paid benefits and continue to accrue all other forms of paid leave as if they were in active pay status.

(2) They are ineligible to receive overtime pay, and no portion of their parental leave shall be included in calculating their overtime pay.

(3) They are ineligible to receive holiday pay. A holiday occurring during the leave period shall be counted as one day of parental leave and be paid as such.

(C) Employees receiving parental leave may utilize available sick leave, personal leave, vacation leave, or compensatory time balances in order to be paid during the fourteen-day waiting period and to supplement the seventy per cent of their base rate of pay received during the remaining part of their parental leave period, in an amount sufficient to give them up to one hundred per cent of their pay for time on parental leave.

Use of parental leave does not affect an employee's eligibility for other forms of paid leave granted under this chapter and does not prohibit an employee from taking leave under the "Family and Medical Leave Act of 1993," 107 Stat. 6, 29 U.S.C.A. 2601, except that parental leave shall be included in any leave time provided under that act.

(D) Employees receiving disability leave benefits under section 124.385 of the Revised Code prior to becoming eligible for parental leave shall continue to receive disability leave benefits for the duration of their disabling condition or as otherwise provided under the disability leave benefits program. If an employee is receiving disability leave benefits because of pregnancy and these benefits expire prior to the expiration date of any benefits the employee would have been entitled to receive under this section, the employee shall receive parental leave for such additional time without being required to serve an additional waiting period.

Effective Date: 06-30-1997



Section 124.137 - Parental leave benefit fund.

There is hereby created in the state treasury the parental leave benefit fund. The director of administrative services shall use moneys credited to the fund solely for the payment of parental leave benefits available to employees paid by warrant of the director of budget and management and for payment of any direct and indirect costs that are attributable to consultants or a third-party administrator and that are necessary to administer this section. All investment earnings of the parental leave fund shall be credited to the fund.

The director of administrative services, in consultation with the director of budget and management, shall determine a rate at which the payrolls of all state agencies with employees paid by warrant of the director of budget and management shall be charged each pay period that is sufficient to cover the costs of administering the parental leave benefit program. The rate shall be based on the total number of such employees and may be adjusted as the director of administrative services, in consultation with the director of budget and management, considers necessary. All money collected from the assessment shall be credited to the parental leave benefit fund.

Effective Date: 10-25-1995; 12-01-2006



Section 124.138 - Paid leave and benefits for eligible full-time fire fighters employed by adjutant general.

The director of administrative services may establish paid leaves and employee benefits for eligible full-time fire fighters employed by the adjutant general's department that are comparable to paid leaves and employee benefits provided to other full-time permanent employees paid directly by warrant of the director of budget and management. Any paid leaves and employee benefits established under this section shall be limited to fire fighters regularly scheduled to work at least one hundred four hours per biweekly pay period and shall be adjusted so that the ratio between the hours worked and the paid leave hours earned shall be the same as the ratio between the hours worked and the paid leave hours earned by full-time permanent employees with the same amount of accrued service. The director of administrative services shall adopt rules in accordance with Chapter 119. of the Revised Code governing any paid leaves and employee benefits established under this section.

Effective Date: 10-25-1995; 12-01-2006



Section 124.139 - Organ donor leave.

(A) A full-time state employee shall receive up to two hundred forty hours of leave with pay during each calendar year to use during those hours when the employee is absent from work because of the employee's donation of any portion of an adult liver or because of the employee's donation of an adult kidney.

(B) A full-time state employee shall receive up to fifty-six hours of leave with pay during each calendar year to use during those hours when the employee is absent from work because of the employee's donation of adult bone marrow.

(C) An appointing authority shall compensate a full-time state employee who uses leave granted under division (A) or (B) of this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from work.

(D)

(1) The director of administrative services, under section 124.04 of the Revised Code, shall provide information about this section to full-time employees who are paid directly by warrant of the director of budget and management.

(2) The appointing authority of full-time employees who are not paid directly by warrant of the director of budget and management shall periodically provide information about this section to those employees.

Effective Date: 07-23-2002; 12-01-2006



Section 124.1310 - EMT-basic, EMT-I, first responder, paramedic, or volunteer firefighter leave.

(A) As used in this section:

(1) "Emergency medical service," "EMT-basic," "EMT-I," "first responder," and "paramedic" have the same meanings as in section 4765.01 of the Revised Code.

(2) "Volunteer firefighter" has the same meaning as in section 146.01 of the Revised Code.

(B) A state employee who is an EMT-basic, EMT-I, first responder, paramedic, or volunteer firefighter shall receive forty hours of leave with pay each calendar year to use during those hours when the employee is absent from work in order to provide emergency medical service or fire-fighting service. An appointing authority shall compensate an employee who uses leave granted under this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from work.

Effective Date: 03-19-2003



Section 124.1311 - Veteran funeral honors detail leave.

(A) As used in this section:

(1) "Funeral honors detail" means a funeral honors detail as described in the "National Defense Authorization Act of 2003," 116 Stat. 2556, 10 U.S.C. 1491.

(2) "State employee" means a state employee who is trained to participate in a funeral honors detail at the funeral of a veteran and who is a retired or active member of the armed forces of the United States or of a reserve component of the armed forces of the United States, including the Ohio national guard.

(B) A state employee is entitled to a maximum of twenty hours of paid leave for those hours the employee is absent from work in order to participate in a funeral honors detail at the funeral of a veteran.

Effective Date: 2008 HB450 04-07-2009



Section 124.14 - Job classification - pay ranges.

(A)

(1) The director of administrative services shall establish, and may modify or rescind, by rule, a job classification plan for all positions, offices, and employments the salaries of which are paid in whole or in part by the state. The director shall group jobs within a classification so that the positions are similar enough in duties and responsibilities to be described by the same title, to have the same pay assigned with equity, and to have the same qualifications for selection applied. The director shall, by rule, assign a classification title to each classification within the classification plan. However, the director shall consider in establishing classifications, including classifications with parenthetical titles, and assigning pay ranges such factors as duties performed only on one shift, special skills in short supply in the labor market, recruitment problems, separation rates, comparative salary rates, the amount of training required, and other conditions affecting employment. The director shall describe the duties and responsibilities of the class, establish the qualifications for being employed in each position in the class, and file with the secretary of state a copy of specifications for all of the classifications. The director shall file new, additional, or revised specifications with the secretary of state before they are used.

The director shall, by rule, assign each classification, either on a statewide basis or in particular counties or state institutions, to a pay range established under section 124.15 or section 124.152 of the Revised Code. The director may assign a classification to a pay range on a temporary basis for a period of six months. The director may establish, by rule adopted under Chapter 119. of the Revised Code, experimental classification plans for some or all employees paid directly by warrant of the director of budget and management. The rule shall include specifications for each classification within the plan and shall specifically address compensation ranges, and methods for advancing within the ranges, for the classifications, which may be assigned to pay ranges other than the pay ranges established under section 124.15 or 124.152 of the Revised Code.

(2) The director of administrative services may reassign to a proper classification those positions that have been assigned to an improper classification. If the compensation of an employee in such a reassigned position exceeds the maximum rate of pay for the employee's new classification, the employee shall be placed in pay step X and shall not receive an increase in compensation until the maximum rate of pay for that classification exceeds the employee's compensation.

(3) The director may reassign an exempt employee, as defined in section 124.152 of the Revised Code, to a bargaining unit classification if the director determines that the bargaining unit classification is the proper classification for that employee. Notwithstanding Chapter 4117. of the Revised Code or instruments and contracts negotiated under it, these placements are at the director's discretion.

(4) The director shall, by rule, assign related classifications, which form a career progression, to a classification series. The director shall, by rule, assign each classification in the classification plan a five-digit number, the first four digits of which shall denote the classification series to which the classification is assigned. When a career progression encompasses more than ten classifications, the director shall, by rule, identify the additional classifications belonging to a classification series. The additional classifications shall be part of the classification series, notwithstanding the fact that the first four digits of the number assigned to the additional classifications do not correspond to the first four digits of the numbers assigned to other classifications in the classification series.

(B) Division (A) of this section and sections 124.15 and 124.152 of the Revised Code do not apply to the following persons, positions, offices, and employments:

(1) Elected officials;

(2) Legislative employees, employees of the legislative service commission, employees in the office of the governor, employees who are in the unclassified civil service and exempt from collective bargaining coverage in the office of the secretary of state, auditor of state, treasurer of state, and attorney general, and employees of the supreme court;

(3)

Any position for which the authority to determine compensation is given by law to another individual or entity;

(4) Employees of the bureau of workers' compensation whose compensation the administrator of workers' compensation establishes under division (B) of section 4121.121 of the Revised Code.

(C) The director may employ a consulting agency to aid and assist the director in carrying out this section.

(D)

(1) When the director proposes to modify a classification or the assignment of classes to appropriate pay ranges, the director shall send written notice of the proposed rule to the appointing authorities of the affected employees thirty days before a hearing on the proposed rule. The appointing authorities shall notify the affected employees regarding the proposed rule. The director also shall send those appointing authorities notice of any final rule that is adopted within ten days after adoption.

(2) When the director proposes to reclassify any employee in the service of the state so that the employee is adversely affected, the director shall give to the employee affected and to the employee's appointing authority a written notice setting forth the proposed new classification, pay range, and salary. Upon the request of any classified employee in the service of the state who is not serving in a probationary period, the director shall perform a job audit to review the classification of the employee's position to determine whether the position is properly classified. The director shall give to the employee affected and to the employee's appointing authority a written notice of the director's determination whether or not to reclassify the position or to reassign the employee to another classification. An employee or appointing authority desiring a hearing shall file a written request for the hearing with the state personnel board of review within thirty days after receiving the notice. The board shall set the matter for a hearing and notify the employee and appointing authority of the time and place of the hearing. The employee, the appointing authority, or any authorized representative of the employee who wishes to submit facts for the consideration of the board shall be afforded reasonable opportunity to do so. After the hearing, the board shall consider anew the reclassification and may order the reclassification of the employee and require the director to assign the employee to such appropriate classification as the facts and evidence warrant. As provided in division (A)(1) of section 124.03 of the Revised Code, the board may determine the most appropriate classification for the position of any employee coming before the board, with or without a job audit. The board shall disallow any reclassification or reassignment classification of any employee when it finds that changes have been made in the duties and responsibilities of any particular employee for political, religious, or other unjust reasons.

(E)

(1) Employees of each county department of job and family services shall be paid a salary or wage established by the board of county commissioners. The provisions of section 124.18 of the Revised Code concerning the standard work week apply to employees of county departments of job and family services. A board of county commissioners may do either of the following:

(a) Notwithstanding any other section of the Revised Code, supplement the sick leave, vacation leave, personal leave, and other benefits of any employee of the county department of job and family services of that county, if the employee is eligible for the supplement under a written policy providing for the supplement;

(b) Notwithstanding any other section of the Revised Code, establish alternative schedules of sick leave, vacation leave, personal leave, or other benefits for employees not inconsistent with the provisions of a collective bargaining agreement covering the affected employees.

(2) Division (E)(1) of this section does not apply to employees for whom the state employment relations board establishes appropriate bargaining units pursuant to section 4117.06 of the Revised Code, except in either of the following situations:

(a) The employees for whom the state employment relations board establishes appropriate bargaining units elect no representative in a board-conducted representation election.

(b) After the state employment relations board establishes appropriate bargaining units for such employees, all employee organizations withdraw from a representation election.

(F)

(1) Notwithstanding any contrary provision of sections 124.01 to 124.64 of the Revised Code, the board of trustees of each state university or college, as defined in section 3345.12 of the Revised Code, shall carry out all matters of governance involving the officers and employees of the university or college, including, but not limited to, the powers, duties, and functions of the department of administrative services and the director of administrative services specified in this chapter. Officers and employees of a state university or college shall have the right of appeal to the state personnel board of review as provided in this chapter.

(2) Each board of trustees shall adopt rules under section 111.15 of the Revised Code to carry out the matters of governance described in division (F)(1) of this section. Until the board of trustees adopts those rules, a state university or college shall continue to operate pursuant to the applicable rules adopted by the director of administrative services under this chapter.

(G)

(1) Each board of county commissioners may, by a resolution adopted by a majority of its members, establish a county personnel department to exercise the powers, duties, and functions specified in division (G) of this section. As used in division (G) of this section, "county personnel department" means a county personnel department established by a board of county commissioners under division (G)(1) of this section.

(2)

(a) Each board of county commissioners, by a resolution adopted by a majority of its members, may designate the county personnel department of the county to exercise the powers, duties, and functions specified in sections 124.01 to 124.64 and Chapter 325. of the Revised Code with regard to employees in the service of the county, except for the powers and duties of the state personnel board of review, which powers and duties shall not be construed as having been modified or diminished in any manner by division (G)(2) of this section, with respect to the employees for whom the board of county commissioners is the appointing authority or co-appointing authority.

(b) Nothing in division (G)(2) of this section shall be construed to limit the right of any employee who possesses the right of appeal to the state personnel board of review to continue to possess that right of appeal.

(c) Any board of county commissioners that has established a county personnel department may contract with the department of administrative services, in accordance with division (H) of this section, another political subdivision, or an appropriate public or private entity to provide competitive testing services or other appropriate services.

(3) After the county personnel department of a county has been established as described in division (G)(2) of this section, any elected official, board, agency, or other appointing authority of that county, upon written notification to the county personnel department, may elect to use the services and facilities of the county personnel department. Upon receipt of the notification by the county personnel department, the county personnel department shall exercise the powers, duties, and functions as described in division (G)(2) of this section with respect to the employees of that elected official, board, agency, or other appointing authority.

(4) Each board of county commissioners, by a resolution adopted by a majority of its members, may disband the county personnel department.

(5) Any elected official, board, agency, or appointing authority of a county may end its involvement with a county personnel department upon actual receipt by the department of a certified copy of the notification that contains the decision to no longer participate.

(6)

A county personnel department, in carrying out its duties, shall adhere to merit system principles with regard to employees of county departments of job and family services, child support enforcement agencies, and public child welfare agencies so that there is no threatened loss of federal funding for these agencies, and the county is financially liable to the state for any loss of federal funds due to the action or inaction of the county personnel department.

(H) County agencies may contract with the department of administrative services for any human resources services, including, but not limited to, establishment and modification of job classification plans, competitive testing services, and periodic audits and reviews of the county's uniform application of the powers, duties, and functions specified in sections 124.01 to 124.64 and Chapter 325. of the Revised Code with regard to employees in the service of the county. Nothing in this division modifies the powers and duties of the state personnel board of review with respect to employees in the service of the county. Nothing in this division limits the right of any employee who possesses the right of appeal to the state personnel board of review to continue to possess that right of appeal.

(I) The director of administrative services shall establish the rate and method of compensation for all employees who are paid directly by warrant of the director of budget and management and who are serving in positions that the director of administrative services has determined impracticable to include in the state job classification plan. This division does not apply to elected officials, legislative employees, employees of the legislative service commission, employees who are in the unclassified civil service and exempt from collective bargaining coverage in the office of the secretary of state, auditor of state, treasurer of state, and attorney general, employees of the courts, employees of the bureau of workers' compensation whose compensation the administrator of workers' compensation establishes under division (B) of section 4121.121 of the Revised Code, or employees of an appointing authority authorized by law to fix the compensation of those employees.

(J) The director of administrative services shall set the rate of compensation for all intermittent, seasonal, temporary, emergency, and casual employees in the service of the state who are not considered public employees under section 4117.01 of the Revised Code. Those employees are not entitled to receive employee benefits. This rate of compensation shall be equitable in terms of the rate of employees serving in the same or similar classifications. This division does not apply to elected officials, legislative employees, employees of the legislative service commission, employees who are in the unclassified civil service and exempt from collective bargaining coverage in the office of the secretary of state, auditor of state, treasurer of state, and attorney general, employees of the courts, employees of the bureau of workers' compensation whose compensation the administrator establishes under division (B) of section 4121.121 of the Revised Code, or employees of an appointing authority authorized by law to fix the compensation of those employees.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-22-2000; 12-01-2006; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.141 - Appointment incentive program.

The director of administrative services may establish, by rule adopted under Chapter 119. of the Revised Code, an appointment incentive program that allows an appointing authority to pay to an officer or employee described in division (A)(30) of section 124.11, division (B)(2) of section 124.14, or division (B) of section 126.32 of the Revised Code a salary and benefits package that differs from the salary and benefits otherwise provided by law for that officer or employee, provided that the appointment incentive program established by the director cannot include authority for an appointing authority to provide health care benefits to a covered officer or employee that are different from health care benefits otherwise provided by law for that officer or employee.

Effective Date: 07-01-2007



Section 124.142 - Compensation of chaplains.

Twenty-five per cent of the compensation paid under section 124.15 or 124.152 of the Revised Code to a person designated as a chaplain or religious services administrator, while serving in a full-time capacity in such position, shall be considered to be a housing allowance. The amount of the housing allowance shall not affect the requirement of section 145.47 of the Revised Code as to the contribution to be made to the employees' savings fund of the public employees retirement system, and the amount of the contributions shall be based on the member's earnable salary, including the housing allowance.

Effective Date: 12-23-1986



Section 124.15 - Pay ranges and step values.

(A) Board and commission members appointed prior to July 1, 1991, shall be paid a salary or wage in accordance with the following schedules of rates:

Schedule B

Pay Ranges and Step Values

Range Step 1 Step 2 Step 3 Step 4 23 Hourly 5.72 5.91 6.10 6.31 Annually 11897.60 12292.80 12688.00 13124.80 Step 5 Step 6 Hourly 6.52 6.75 Annually 13561.60 14040.00 Step 1 Step 2 Step 3 Step 4 24 Hourly 6.00 6.20 6.41 6.63 Annually 12480.00 12896.00 13332.80 13790.40 Step 5 Step 6 Hourly 6.87 7.10 Annually 14289.60 14768.00 Step 1 Step 2 Step 3 Step 4 25 Hourly 6.31 6.52 6.75 6.99 Annually 13124.80 13561.60 14040.00 14539.20 Step 5 Step 6 Hourly 7.23 7.41 Annually 15038.40 15412.80 Step 1 Step 2 Step 3 Step 4 26 Hourly 6.63 6.87 7.10 7.32 Annually 13790.40 14289.60 14768.00 15225.60 Step 5 Step 6 Hourly 7.53 7.77 Annually 15662.40 16161.60 Step 1 Step 2 Step 3 Step 4 27 Hourly 6.99 7.23 7.41 7.64 Annually 14534.20 15038.40 15412.80 15891.20 Step 5 Step 6 Step 7 Hourly 7.88 8.15 8.46 Annually 16390.40 16952.00 17596.80 Step 1 Step 2 Step 3 Step 4 28 Hourly 7.41 7.64 7.88 8.15 Annually 15412.80 15891.20 16390.40 16952.00 Step 5 Step 6 Step 7 Hourly 8.46 8.79 9.15 Annually 17596.80 18283.20 19032.00 Step 1 Step 2 Step 3 Step 4 29 Hourly 7.88 8.15 8.46 8.79 Annually 16390.40 16952.00 17596.80 18283.20 Step 5 Step 6 Step 7 Hourly 9.15 9.58 10.01 Annually 19032.00 19926.40 20820.80 Step 1 Step 2 Step 3 Step 4 30 Hourly 8.46 8.79 9.15 9.58 Annually 17596.80 18283.20 19032.00 19926.40 Step 5 Step 6 Step 7 Hourly 10.01 10.46 10.99 Annually 20820.80 21756.80 22859.20 Step 1 Step 2 Step 3 Step 4 31 Hourly 9.15 9.58 10.01 10.46 Annually 19032.00 19962.40 20820.80 21756.80 Step 5 Step 6 Step 7 Hourly 10.99 11.52 12.09 Annually 22859.20 23961.60 25147.20 Step 1 Step 2 Step 3 Step 4 32 Hourly 10.01 10.46 10.99 11.52 Annually 20820.80 21756.80 22859.20 23961.60 Step 5 Step 6 Step 7 Step 8 Hourly 12.09 12.68 13.29 13.94 Annually 25147.20 26374.40 27643.20 28995.20 Step 1 Step 2 Step 3 Step 4 33 Hourly 10.99 11.52 12.09 12.68 Annually 22859.20 23961.60 25147.20 26374.40 Step 5 Step 6 Step 7 Step 8 Hourly 13.29 13.94 14.63 15.35 Annually 27643.20 28995.20 30430.40 31928.00 Step 1 Step 2 Step 3 Step 4 34 Hourly 12.09 12.68 13.29 13.94 Annually 25147.20 26374.40 27643.20 28995.20 Step 5 Step 6 Step 7 Step 8 Hourly 14.63 15.35 16.11 16.91 Annually 30430.40 31928.00 33508.80 35172.80 Step 1 Step 2 Step 3 Step 4 35 Hourly 13.29 13.94 14.63 15.35 Annually 27643.20 28995.20 30430.40 31928.00 Step 5 Step 6 Step 7 Step 8 Hourly 16.11 16.91 17.73 18.62 Annually 33508.80 35172.80 36878.40 38729.60 Step 1 Step 2 Step 3 Step 4 36 Hourly 14.63 15.35 16.11 16.91 Annually 30430.40 31928.00 33508.80 35172.80 Step 5 Step 6 Step 7 Step 8 Hourly 17.73 18.62 19.54 20.51 Annually 36878.40 38729.60 40643.20 42660.80

Schedule C

Pay Range and Values

Range Minimum Maximum 41 Hourly 10.44 15.72 Annually 21715.20 32697.60 42 Hourly 11.51 17.35 Annually 23940.80 36088.00 43 Hourly 12.68 19.12 Annually 26374.40 39769.60 44 Hourly 13.99 20.87 Annually 29099.20 43409.60 45 Hourly 15.44 22.80 Annually 32115.20 47424.00 46 Hourly 17.01 24.90 Annually 35380.80 51792.00 47 Hourly 18.75 27.18 Annually 39000.00 56534.40 48 Hourly 20.67 29.69 Annually 42993.60 61755.20 49 Hourly 22.80 32.06 Annually 47424.00 66684.80

(B) The pay schedule of all employees shall be on a biweekly basis, with amounts computed on an hourly basis.

(C) Part-time employees shall be compensated on an hourly basis for time worked, at the rates shown in division (A) of this section or in section 124.152 of the Revised Code.

(D) The salary and wage rates in division (A) of this section or in section 124.152 of the Revised Code represent base rates of compensation and may be augmented by the provisions of section 124.181 of the Revised Code. In those cases where lodging, meals, laundry, or other personal services are furnished an employee in the service of the state, the actual costs or fair market value of the personal services shall be paid by the employee in such amounts and manner as determined by the director of administrative services and approved by the director of budget and management, and those personal services shall not be considered as a part of the employee's compensation. An appointing authority that appoints employees in the service of the state, with the approval of the director of administrative services and the director of budget and management, may establish payments to employees for uniforms, tools, equipment, and other requirements of the department and payments for the maintenance of them.

The director of administrative services may review collective bargaining agreements entered into under Chapter 4117. of the Revised Code that cover employees in the service of the state and determine whether certain benefits or payments provided to the employees covered by those agreements should also be provided to employees in the service of the state who are exempt from collective bargaining coverage and are paid in accordance with section 124.152 of the Revised Code or are listed in division (B)(2) or (4) of section 124.14 of the Revised Code. On completing the review, the director of administrative services, with the approval of the director of budget and management, may provide to some or all of these employees any payment or benefit, except for salary, contained in such a collective bargaining agreement even if it is similar to a payment or benefit already provided by law to some or all of these employees. Any payment or benefit so provided shall not exceed the highest level for that payment or benefit specified in such a collective bargaining agreement. The director of administrative services shall not provide, and the director of budget and management shall not approve, any payment or benefit to such an employee under this division unless the payment or benefit is provided pursuant to a collective bargaining agreement to a state employee who is in a position with similar duties as, is supervised by, or is employed by the same appointing authority as, the employee to whom the benefit or payment is to be provided.

As used in this division, "payment or benefit already provided by law" includes, but is not limited to, bereavement, personal, vacation, administrative, and sick leave, disability benefits, holiday pay, and pay supplements provided under the Revised Code, but does not include wages or salary.

(E) New employees paid in accordance with schedule B of division (A) of this section or schedule E-1 of section 124.152 of the Revised Code shall be employed at the minimum rate established for the range unless otherwise provided. Employees with qualifications that are beyond the minimum normally required for the position and that are determined by the director to be exceptional may be employed in, or may be transferred or promoted to, a position at an advanced step of the range. Further, in time of a serious labor market condition when it is relatively impossible to recruit employees at the minimum rate for a particular classification, the entrance rate may be set at an advanced step in the range by the director of administrative services. This rate may be limited to geographical regions of the state. Appointments made to an advanced step under the provision regarding exceptional qualifications shall not affect the step assignment of employees already serving. However, anytime the hiring rate of an entire classification is advanced to a higher step, all incumbents of that classification being paid at a step lower than that being used for hiring, shall be advanced beginning at the start of the first pay period thereafter to the new hiring rate, and any time accrued at the lower step will be used to calculate advancement to a succeeding step. If the hiring rate of a classification is increased for only a geographical region of the state, only incumbents who work in that geographical region shall be advanced to a higher step. When an employee in the unclassified service changes from one state position to another or is appointed to a position in the classified service, or if an employee in the classified service is appointed to a position in the unclassified service, the employee's salary or wage in the new position shall be determined in the same manner as if the employee were an employee in the classified service. When an employee in the unclassified service who is not eligible for step increases is appointed to a classification in the classified service under which step increases are provided, future step increases shall be based on the date on which the employee last received a pay increase. If the employee has not received an increase during the previous year, the date of the appointment to the classified service shall be used to determine the employee's annual step advancement eligibility date. In reassigning any employee to a classification resulting in a pay range increase or to a new pay range as a result of a promotion, an increase pay range adjustment, or other classification change resulting in a pay range increase, the director shall assign such employee to the step in the new pay range that will provide an increase of approximately four per cent if the new pay range can accommodate the increase. When an employee is being assigned to a classification or new pay range as the result of a class plan change, if the employee has completed a probationary period, the employee shall be placed in a step no lower than step two of the new pay range. If the employee has not completed a probationary period, the employee may be placed in step one of the new pay range. Such new salary or wage shall become effective on such date as the director determines.

(F) If employment conditions and the urgency of the work require such action, the director of administrative services may, upon the application of a department head, authorize payment at any rate established within the range for the class of work, for work of a casual or intermittent nature or on a project basis. Payment at such rates shall not be made to the same individual for more than three calendar months in any one calendar year. Any such action shall be subject to the approval of the director of budget and management as to the availability of funds. This section and sections 124.14 and 124.152 of the Revised Code do not repeal any authority of any department or public official to contract with or fix the compensation of professional persons who may be employed temporarily for work of a casual nature or for work on a project basis.

(G)

(1) Except as provided in divisions (G)(2) and (3) of this section, each state employee paid in accordance with schedule B of this section or schedule E-1 of section 124.152 of the Revised Code shall be eligible for advancement to succeeding steps in the range for the employee's class or grade according to the schedule established in this division. Beginning on the first day of the pay period within which the employee completes the prescribed probationary period in the employee's classification with the state, each employee shall receive an automatic salary adjustment equivalent to the next higher step within the pay range for the employee's class or grade.

Except as provided in divisions (G)(2) and (3) of this section, each employee paid in accordance with schedule E-1 of section 124.152 of the Revised Code shall be eligible to advance to the next higher step until the employee reaches the top step in the range for the employee's class or grade, if the employee has maintained satisfactory performance in accordance with criteria established by the employee's appointing authority. Those step advancements shall not occur more frequently than once in any twelve-month period.

When an employee is promoted, the step entry date shall be set to account for a probationary period. When an employee is reassigned to a higher pay range, the step entry date shall be set to allow an employee who is not at the highest step of the range to receive a step advancement one year from the reassignment date. Step advancement shall not be affected by demotion. A promoted employee shall advance to the next higher step of the pay range on the first day of the pay period in which the required probationary period is completed. Step advancement shall become effective at the beginning of the pay period within which the employee attains the necessary length of service. Time spent on authorized leave of absence shall be counted for this purpose.

If determined to be in the best interest of the state service, the director of administrative services may, either statewide or in selected agencies, adjust the dates on which annual step advancements are received by employees paid in accordance with schedule E-1 of section 124.152 of the Revised Code.

(2)

(a) There shall be a moratorium on annual step advancements under division (G)(1) of this section beginning June 21, 2009, through June 20, 2011. Step advancements shall resume with the pay period beginning June 21, 2011. Upon the resumption of step advancements, there shall be no retroactive step advancements for the period the moratorium was in effect. The moratorium shall not affect an employee's performance evaluation schedule.

An employee who begins a probationary period before June 21, 2009, shall advance to the next step in the employee's pay range at the end of probation, and then become subject to the moratorium. An employee who is hired, promoted, or reassigned to a higher pay range between June 21, 2009, through June 20, 2011, shall not advance to the next step in the employee's pay range until the next anniversary of the employee's date of hire, promotion, or reassignment that occurs on or after June 21, 2011.

(b) The moratorium under division (G)(2)(a) of this section shall apply to the employees of the secretary of state, the auditor of state, the treasurer of state, and the attorney general, who are subject to this section unless the secretary of state, the auditor of state, the treasurer of state, or the attorney general decides to exempt the office's employees from the moratorium and so notifies the director of administrative services in writing on or before July 1, 2009.

(3) Employees in intermittent positions shall be employed at the minimum rate established for the pay range for their classification and are not eligible for step advancements.

(H) Employees in appointive managerial or professional positions paid in accordance with schedule C of this section or schedule E-2 of section 124.152 of the Revised Code may be appointed at any rate within the appropriate pay range. This rate of pay may be adjusted higher or lower within the respective pay range at any time the appointing authority so desires as long as the adjustment is based on the employee's ability to successfully administer those duties assigned to the employee. Salary adjustments shall not be made more frequently than once in any six-month period under this provision to incumbents holding the same position and classification.

(I) When an employee is assigned to duty outside this state, the employee may be compensated, upon request of the department head and with the approval of the director of administrative services, at a rate not to exceed fifty per cent in excess of the employee's current base rate for the period of time spent on that duty.

(J) Unless compensation for members of a board or commission is otherwise specifically provided by law, the director of administrative services shall establish the rate and method of payment for members of boards and commissions pursuant to the pay schedules listed in section 124.152 of the Revised Code.

(K) Regular full-time employees in positions assigned to classes within the instruction and education administration series under the rules of the director of administrative services, except certificated employees on the instructional staff of the state school for the blind or the state school for the deaf, whose positions are scheduled to work on the basis of an academic year rather than a full calendar year, shall be paid according to the pay range assigned by such rules but only during those pay periods included in the academic year of the school where the employee is located.

(1) Part-time or substitute teachers or those whose period of employment is other than the full academic year shall be compensated for the actual time worked at the rate established by this section.

(2) Employees governed by this division are exempt from sections 124.13 and 124.19 of the Revised Code.

(3) Length of service for the purpose of determining eligibility for step advancements as provided by division (G) of this section and for the purpose of determining eligibility for longevity pay supplements as provided by division (E) of section 124.181 of the Revised Code shall be computed on the basis of one full year of service for the completion of each academic year.

(L) The superintendent of the state school for the deaf and the superintendent of the state school for the blind shall, subject to the approval of the superintendent of public instruction, carry out both of the following:

(1) Annually, between the first day of April and the last day of June, establish for the ensuing fiscal year a schedule of hourly rates for the compensation of each certificated employee on the instructional staff of that superintendent's respective school constructed as follows:

(a) Determine for each level of training, experience, and other professional qualification for which an hourly rate is set forth in the current schedule, the per cent that rate is of the rate set forth in such schedule for a teacher with a bachelor's degree and no experience. If there is more than one such rate for such a teacher, the lowest rate shall be used to make the computation.

(b) Determine which six city, local, and exempted village school districts with territory in Franklin county have in effect on, or have adopted by, the first day of April for the school year that begins on the ensuing first day of July, teacher salary schedules with the highest minimum salaries for a teacher with a bachelor's degree and no experience;

(c) Divide the sum of such six highest minimum salaries by ten thousand five hundred sixty;

(d) Multiply each per cent determined in division (L)(1)(a) of this section by the quotient obtained in division (L)(1)(c) of this section;

(e) One hundred five per cent of each product thus obtained shall be the hourly rate for the corresponding level of training, experience, or other professional qualification in the schedule for the ensuing fiscal year.

(2) Annually, assign each certificated employee on the instructional staff of the superintendent's respective school to an hourly rate on the schedule that is commensurate with the employee's training, experience, and other professional qualifications.

If an employee is employed on the basis of an academic year, the employee's annual salary shall be calculated by multiplying the employee's assigned hourly rate times one thousand seven hundred sixty. If an employee is not employed on the basis of an academic year, the employee's annual salary shall be calculated in accordance with the following formula:

(a) Multiply the number of days the employee is required to work pursuant to the employee's contract by eight;

(b) Multiply the product of division (L)(2)(a) of this section by the employee's assigned hourly rate.

Each employee shall be paid an annual salary in biweekly installments. The amount of each installment shall be calculated by dividing the employee's annual salary by the number of biweekly installments to be paid during the year.

Sections 124.13 and 124.19 of the Revised Code do not apply to an employee who is paid under this division.

As used in this division, "academic year" means the number of days in each school year that the schools are required to be open for instruction with pupils in attendance. Upon completing an academic year, an employee paid under this division shall be deemed to have completed one year of service. An employee paid under this division is eligible to receive a pay supplement under division (L)(1), (2), or (3) of section 124.181 of the Revised Code for which the employee qualifies, but is not eligible to receive a pay supplement under division (L)(4) or (5) of that section. An employee paid under this division is eligible to receive a pay supplement under division (L)(6) of section 124.181 of the Revised Code for which the employee qualifies, except that the supplement is not limited to a maximum of five per cent of the employee's regular base salary in a calendar year.

(M) Division (A) of this section does not apply to "exempt employees," as defined in section 124.152 of the Revised Code, who are paid under that section.

Notwithstanding any other provisions of this chapter, when an employee transfers between bargaining units or transfers out of or into a bargaining unit, the director of administrative services shall establish the employee's compensation and adjust the maximum leave accrual schedule as the director deems equitable.

Amended by 128th General Assemblych.10,HB 16, §101, eff. 6/30/2009.

Effective Date: 06-29-2004; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.151 - Direct deposit of compensation.

(A) As used in this section, "compensation" includes, but is not limited to, wages and salary, travel allowances paid pursuant to section 101.27 of the Revised Code, and benefits paid pursuant to sections 124.13, 124.19, 124.381, 124.382, 124.383, 124.384, 124.385, and 124.386 of the Revised Code.

(B)

(1) The compensation of any employee who is paid by warrant of the director of budget and management shall be paid by direct deposit. Each such employee shall provide to the appointing authority a written authorization for payment by direct deposit. The authorization shall include the designation of a financial institution equipped to accept direct deposits and the number of the account into which the deposit is to be made. The authorization shall remain in effect until withdrawn in writing by the employee or until dishonored by the financial institution. The director of administrative services shall provide by rule adopted under Chapter 119. of the Revised Code for the direct deposit in a financial institution of the compensation of an employee who fails to provide to the appointing authority a written authorization for payment by direct deposit.

(2) Division (B)(1) of this section does not apply to an employee who was appointed to the employee's current position before June 5, 2002, who is a public employee as defined in section 4117.01 of the Revised Code, and whose applicable collective bargaining agreement does not require the employee to be paid by direct deposit.

Effective Date: 06-05-2002; 12-01-2006



Section 124.152 - Salary schedules.

(A)

(1) Except as provided in divisions (A)(2) and (3) of this section, each exempt employee shall be paid a salary or wage in accordance with schedule E-1 or schedule E-2 of division (B) of this section

(2) Each exempt employee who holds a position in the unclassified civil service pursuant to division (A)(26) or (30) of section 124.11 of the Revised Code may be paid a salary or wage in accordance with schedule E-1, schedule E-1 for step seven only, or schedule E-2 of division (B) or (C) of this section, as applicable.

(3)

(a) Except as provided in division (A)(3)(b) of this section, each exempt employee who was paid a salary or wage at step 7 in the employee's pay range on June 28, 2003, in accordance with the applicable schedule E-1 of former section 124.152 of the Revised Code and who continued to be so paid on June 29, 2003, shall be paid a salary or wage in the corresponding pay range in schedule E-1 for step seven only of division (C) of this section for as long as the employee remains in the position the employee held as of July 1, 2003.

(b) Except as provided in division (A)(3)(c) of this section, if an exempt employee who is being paid a salary or wage in accordance with schedule E-1 for step seven only of division (C) of this section moves to another position, the employee shall not receive a salary or wage for that position or any other position in the future in accordance with that schedule.

(c) If an exempt employee who is being paid a salary or wage in accordance with schedule E-1 for step seven only of division (C) of this section moves to another position assigned to pay range 12 or above, the appointing authority may assign the employee to be paid a salary or wage in the appropriate pay range for that position in accordance with the schedule E-1 for step seven only of division (C) of this section, provided that the appointing authority so notifies the director of administrative services in writing at the time the employee is appointed to that position.

(B) Beginning on the first day of the pay period that includes July 1, 2008, each exempt employee who must be paid in accordance with schedule E-1 or schedule E-2 of this section shall be paid a salary or wage in accordance with the following schedule of rates: Schedule E-1

Pay Ranges and Step Values Step Step Step Step Step Step

Range 1 2 3 4 5 6

1 Hourly 10.07 10.52 10.97 11.44 Annually 20946 2188222818 23795

2 Hourly 12.21 12.73 13.28 13.86 Annually 25397 2647827622 28829

3 Hourly 12.79 13.37 13.96 14.57 Annually 26603 2781029037 30306

4 Hourly 13.43 14.03 14.70 15.36 Annually 27934 2918230576 31949

5 Hourly 14.09 14.73 15.36 16.03 Annually 29307 3063831949 33342

6 Hourly 14.85 15.46 16.15 16.81 Annually 30888 3215733592 34965

7 Hourly 15.77 16.35 17.02 17.62 18.30 Annually 32802 3400835402 36650 38064

8 Hourly 16.66 17.40 18.15 18.97 19.78 Annually 34653 3619237752 39458 41142

9 Hourly 17.78 18.70 19.62 20.60 21.65 Annually 36982 3889640810 42848 45032

10 Hourly 19.19 20.23 21.32 22.55 23.76 Annually 39915 4207844346 46904 49421

11 Hourly 20.89 22.11 23.39 24.71 26.11 Annually 43451 4598948651 51397 54309

12 Hourly 23.04 24.34 25.65 27.07 28.58 30.13 Annually 47923 5062753352 56306 59446 62670

13 Hourly 25.40 26.80 28.27 29.78 31.45 33.16 Annually 52832 5574458802 61942 65416 68973

14 Hourly 27.93 29.51 31.10 32.80 34.65 36.59 Annually 58094 6138164688 68224 72072 76107

15 Hourly 30.68 32.41 34.24 36.12 38.13 40.22

Annually 63814 6741371219 75130 79310 83658

16 Hourly 33.83 35.71 37.67 39.79 41.98 44.38 Annually 70366 7427778354 82763 87318 92310

17 Hourly 37.28 39.34 41.54 43.83 46.27 48.86 Annually 77542 8182786403 91166 96242 101629

18 Hourly 41.08 43.36 45.80 48.31 50.99 53.84 Annually 85446 9018995264 100485106059111987

Schedule E-2

Range Minimum Maximum

41 Hourly 16.23 37.25 Annually 33758 77480

42 Hourly 17.89 41.14 Annually 37211 85571

43 Hourly 19.70 45.31 Annually 40976 94245

44 Hourly 21.73 49.50 Annually 45198 102960

45 Hourly 24.01 54.04 Annually 49941 112403

46 Hourly 26.43 59.06 Annually 54974 122845

47 Hourly 29.14 64.45 Annually 60611 134056

48 Hourly 32.14 70.33 Annually 66851 146286

49 Hourly 35.44 75.94 Annually 73715 157955

(C) Beginning on the first day of the pay period that includes July 1,

2008,each exempt employee who must be paid in accordance with salary schedule E-1 for step seven only shall be paid a salary or wage in accordance with the following schedule of rates:

Schedule E-1 for Step Seven Only

Pay Ranges and Step Values Range

12 Hourly 31.80 Annually 66144

13 Hourly 34.98 Annually 72758

14 Hourly 38.57 Annually 80226

15 Hourly 42.44 Annually 88275

16 Hourly 46.81 Annually 97365

17 Hourly 51.55 Annually 107224

18 Hourly 56.80 Annually 118144

(D) As used in this section, "exempt employee" means a permanent full-time or permanent part-time employee paid directly by warrant of the director of budget and management whose position is included in the job classification plan established under division (A) of section 124.14 of the Revised Code but who is not considered a public employee for the purposes of Chapter 4117. of the Revised Code. As used in this section, "exempt employee" also includes a permanent full-time or permanent part-time employee of the secretary of state, auditor of state, treasurer of state, or attorney general who has not been placed in an appropriate bargaining unit by the state employment relations board.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-29-2004; 03-30-2006; 2007 HB119 06-30-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.16 - [Repealed].

Effective Date: 07-14-1989



Section 124.17 - Employee awards system.

The director of administrative services may institute an employee awards system designed to encourage all state employees to submit suggestions that will reduce the costs, or improve the quality, of state services. Employee awards granted under the system may be either monetary or nonmonetary. The director shall provide, by rule, reasonable standards for determining the amount, not to exceed five thousand dollars per employee, of any cash award, and for determining the value of any nonmonetary award, that may be given for a suggestion. The department of administrative services shall review each adopted suggestion and determine the amount or type of award, if any, to be given.

In addition to the employees award system, the director may establish a program for the recognition of exemplary performance of employees paid in accordance with section 124.152 of the Revised Code and those employees listed in divisions (B)(2) and (4) of section 124.14 of the Revised Code. The program may include, but is not limited to, cash awards, additional leave, or other provisions as the director considers appropriate, and the director shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the administration of the program.

Effective Date: 10-25-1995



Section 124.18 - Standard work week - compensatory time - overtime pay - holidays.

(A) Forty hours shall be the standard work week for all employees whose salary or wage is paid in whole or in part by the state or by any state-supported college or university. When any employee whose salary or wage is paid in whole or in part by the state or by any state-supported college or university is required by an authorized administrative authority to be in an active pay status more than forty hours in any calendar week, the employee shall be compensated for such time over forty hours, except as otherwise provided in this section, at one and one-half times the employee's regular rate of pay. The use of sick leave or any leave used in lieu of sick leave shall not be considered to be active pay status for the purposes of earning overtime or compensatory time by employees whose wages are paid directly by warrant of the director of budget and management. A flexible-hours employee is not entitled to compensation for overtime work unless the employee's authorized administrative authority required the employee to be in active pay status for more than forty hours in a calendar week, regardless of the number of hours the employee works on any day in the same calendar week.

Such compensation for overtime work shall be paid no later than at the conclusion of the next succeeding pay period.

If the employee elects to take compensatory time off in lieu of overtime pay for any overtime worked, such compensatory time shall be granted by the employee's administrative superior, on a time and one-half basis, at a time mutually convenient to the employee and the administrative superior. Compensatory time is not available for use until it appears on the employee's earning statement and the compensation described in the earning statement is available to the employee.

An employee may accrue compensatory time to a maximum of two hundred forty hours, except that public safety employees and other employees who meet the criteria established in the "Federal Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended, may accrue a maximum of four hundred eighty hours of compensatory time. An employee shall be paid at the employee's regular rate of pay for any hours of compensatory time accrued in excess of these maximum amounts if the employee has not used the compensatory time within three hundred sixty-five days after it is granted, if the employee transfers to another agency of the state, or if a change in the employee's status exempts the employee from the payment of overtime compensation. Upon the termination of employment, any employee with accrued but unused compensatory time shall be paid for that time at a rate that is the greater of the employee's final regular rate of pay or the employee's average regular rate of pay during the employee's last three years of employment with the state.

No overtime, as described in this section, can be paid unless it has been authorized by the authorized administrative authority. Employees may be exempted from the payment of compensation as required by this section only under the criteria for exemption from the payment of overtime compensation established in the "Federal Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended. With the approval of the director of administrative services, the appointing authority may establish a policy to grant compensatory time or to pay compensation to state employees who are exempt from overtime compensation. With the approval of the board of county commissioners, a county human services department may establish a policy to grant compensatory time or to pay compensation to employees of the department who are exempt from overtime compensation.

(B)

(1) An employee, whose salary or wage is paid in whole or in part by the state, shall be paid for the holidays declared in section 124.19 of the Revised Code and shall not be required to work on those holidays, unless, in the opinion of the employee's responsible administrative authority, failure to work on those holidays would impair the public service.

(2) An employee paid directly by warrant of the director of budget and management who is scheduled to work on the first day of January, the commemoration of memorial day, the fourth day of July, the fourth Thursday in November, or the twenty-fifth day of December and who does not report to work the day before, the day of, or the day after the holiday due to an illness of the employee or of a member of the employee's immediate family shall not receive holiday pay as provided by this division, unless the employee can provide documentation of extenuating circumstances that prohibited the employee from so reporting to work. If the employee works a shift between the employee's scheduled shift and the holiday, the employee shall be paid for the holiday.

(3) An employee also shall not be paid for a holiday unless the employee was in active pay status on the scheduled work day immediately preceding the holiday, except that an employee need not be in active pay status on that work day in order to be paid for the holiday if the employee is participating in a mandatory or voluntary cost savings day under section 124.392 of the Revised Code.

(4) If any of the holidays declared in section 124.19 of the Revised Code falls on Saturday, the Friday immediately preceding shall be observed as the holiday. If any of the holidays declared in section 124.19 of the Revised Code falls on Sunday, the Monday immediately succeeding shall be observed as the holiday. Employees whose work schedules are based on the requirements of a seven-days-a-week work operation shall observe holidays on the actual days specified in section 124.19 of the Revised Code.

(5) If an employee's work schedule is other than Monday through Friday, the employee shall be entitled to eight hours of holiday pay for holidays observed on the employee's day off regardless of the day of the week on which they are observed.

(6) A full-time permanent employee is entitled to a minimum of eight hours of pay for each holiday regardless of the employee's work shift and work schedule. A flexible-hours employee, who is normally scheduled to work in excess of eight hours on a day on which a holiday falls, either shall be required to work an alternate schedule for that week or shall receive additional holiday pay for the hours the employee is normally scheduled to work. Such an alternate schedule may require a flexible-hours employee to work five shifts consisting of eight hours each during the week including the holiday, and, in that case, the employee shall receive eight hours of holiday pay for the day the holiday is observed.

(7) Except as provided under section 124.392 of the Revised Code, part-time permanent employees shall receive four hours of holiday pay regardless of the employee's work shift and work schedule.

(8) When an employee who is eligible for overtime pay under this section is required by the employee's responsible administrative authority to work on the day observed as a holiday, the employee shall be entitled to pay for such time worked at one and one-half times the employee's regular rate of pay in addition to the employee's regular pay, or to be granted compensatory time off at time and one-half thereafter, at the employee's option. Payment at such rate shall be excluded in the calculation of hours in active pay status.

(C) Each appointing authority may designate the number of employees in an agency who are flexible-hours employees. The appointing authority may establish for each flexible-hours employee a specified minimum number of hours to be worked each day that is consistent with the "Federal Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended.

(D) This section shall be uniformly administered for employees as defined in section 124.01 of the Revised Code and by the personnel departments of state-supported colleges and universities for employees of state-supported colleges and universities. If employees are not paid directly by warrant of the director of budget and management, the political subdivision shall determine whether the use of sick leave shall be considered to be active pay status for purposes of those employees earning overtime or compensatory time.

(E) Policies relating to the payment of overtime pay or the granting of compensatory time off shall be adopted by the chief administrative officer of the house of representatives for employees of the house of representatives, by the clerk of the senate for employees of the senate, and by the director of the legislative service commission for all other legislative employees.

(F) As used in this section, "regular rate of pay" means the base rate of pay an employee receives plus any pay supplements received pursuant to section 124.181 of the Revised Code.

Amended by 128th General Assemblych.10,HB 16, §101, eff. 6/30/2009.

Effective Date: 06-15-2000; 06-30-2006



Section 124.181 - Pay supplements - shift differentials.

(A) Except as provided in divisions (M) and (P) of this section, any employee paid in accordance with schedule B of section 124.15 or schedule E-1 or schedule E-1 for step seven only of section 124.152 of the Revised Code is eligible for the pay supplements provided in this section upon application by the appointing authority substantiating the employee's qualifications for the supplement and with the approval of the director of administrative services except as provided in division (E) of this section.

(B)

(1) Except as provided in section 124.183 of the Revised Code, in computing any of the pay supplements provided in this section for an employee paid in accordance with schedule B of section 124.15 of the Revised Code, the classification salary base shall be the minimum hourly rate of the pay range, provided in that section, in which the employee is assigned at the time of computation.

(2) Except as provided in section 124.183 of the Revised Code, in computing any of the pay supplements provided in this section for an employee paid in accordance with schedule E-1 of section 124.152 of the Revised Code, the classification salary base shall be the minimum hourly rate of the pay range, provided in that section, in which the employee is assigned at the time of computation.

(3) Except as provided in section 124.183 of the Revised Code, in computing any of the pay supplements provided in this section for an employee paid in accordance with schedule E-1 for step seven only of section 124.152 of the Revised Code, the classification salary base shall be the minimum hourly rate in the corresponding pay range, provided in schedule E-1 of that section, to which the employee is assigned at the time of the computation.

(C) The effective date of any pay supplement, except as provided in section 124.183 of the Revised Code or unless otherwise provided in this section, shall be determined by the director.

(D) The director shall, by rule, establish standards regarding the administration of this section.

(E)

(1) Except as otherwise provided in this division, beginning on the first day of the pay period within which the employee completes five years of total service with the state government or any of its political subdivisions, each employee in positions paid in accordance with schedule B of section 124.15 of the Revised Code or in accordance with schedule E-1 or schedule E-1 for step seven only of section 124.152 of the Revised Code shall receive an automatic salary adjustment equivalent to two and one-half per cent of the classification salary base, to the nearest whole cent. Each employee shall receive thereafter an annual adjustment equivalent to one-half of one per cent of the employee's classification salary base, to the nearest whole cent, for each additional year of qualified employment until a maximum of ten per cent of the employee's classification salary base is reached. The granting of longevity adjustments shall not be affected by promotion, demotion, or other changes in classification held by the employee, nor by any change in pay range for the employee's class or grade. Longevity pay adjustments shall become effective at the beginning of the pay period within which the employee completes the necessary length of service, except that when an employee requests credit for prior service, the effective date of the prior service credit and of any longevity adjustment shall be the first day of the pay period following approval of the credit by the director of administrative services. No employee, other than an employee who submits proof of prior service within ninety days after the date of the employee's hiring, shall receive any longevity adjustment for the period prior to the director's approval of a prior service credit. Time spent on authorized leave of absence shall be counted for this purpose.

(2) An employee who has retired in accordance with the provisions of any retirement system offered by the state and who is employed by the state or any political subdivision of the state on or after June 24, 1987, shall not have prior service with the state or any political subdivision of the state counted for the purpose of determining the amount of the salary adjustment provided under this division.

(3) There shall be a moratorium on employees' receipt under this division of credit for service with the state government or any of its political subdivisions during the period from July 1, 2003, through June 30, 2005. In calculating the number of years of total service under this division, no credit shall be included for service during the moratorium. The moratorium shall apply to the employees of the secretary of state, the auditor of state, the treasurer of state, and the attorney general, who are subject to this section unless the secretary of state, the auditor of state, the treasurer of state, or the attorney general decides to exempt the office's employees from the moratorium and so notifies the director of administrative services in writing on or before July 1, 2003.

If an employee is exempt from the moratorium, receives credit for a period of service during the moratorium, and takes a position with another entity in the state government or any of its political subdivisions, either during or after the moratorium, and if that entity's employees are or were subject to the moratorium, the employee shall continue to retain the credit. However, if the moratorium is in effect upon the taking of the new position, the employee shall cease receiving additional credit as long as the employee is in the position, until the moratorium expires.

(F) When an exceptional condition exists that creates a temporary or a permanent hazard for one or more positions in a class paid in accordance with schedule B of section 124.15 of the Revised Code or in accordance with schedule E-1 or schedule E-1 for step seven only of section 124.152 of the Revised Code, a special hazard salary adjustment may be granted for the time the employee is subjected to the hazardous condition. All special hazard conditions shall be identified for each position and incidence from information submitted to the director on an appropriate form provided by the director and categorized into standard conditions of: some unusual hazard not common to the class; considerable unusual hazard not common to the class; and exceptional hazard not common to the class.

(1) A hazardous salary adjustment of five per cent of the employee's classification salary base may be applied in the case of some unusual hazardous condition not common to the class for those hours worked, or a fraction of those hours worked, while the employee was subject to the unusual hazard condition.

(2) A hazardous salary adjustment of seven and one-half per cent of the employee's classification salary base may be applied in the case of some considerable hazardous condition not common to the class for those hours worked, or a fraction of those hours worked, while the employee was subject to the considerable hazard condition.

(3) A hazardous salary adjustment of ten per cent of the employee's classification salary base may be applied in the case of some exceptional hazardous condition not common to the class for those hours worked, or a fraction of those hours worked, when the employee was subject to the exceptional hazard condition.

(4) Each claim for temporary hazard pay shall be submitted as a separate payment and shall be subject to an administrative audit by the director as to the extent and duration of the employee's exposure to the hazardous condition.

(G) When a full-time employee whose salary or wage is paid directly by warrant of the director of budget and management and who also is eligible for overtime under the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended, is ordered by the appointing authority to report back to work after termination of the employee's regular work schedule and the employee reports, the employee shall be paid for such time. The employee shall be entitled to four hours at the employee's total rate of pay or overtime compensation for the actual hours worked, whichever is greater. This division does not apply to work that is a continuation of or immediately preceding an employee's regular work schedule.

(H) When a certain position or positions paid in accordance with schedule B of section 124.15 of the Revised Code or in accordance with schedule E-1 or schedule E-1 for step seven only of section 124.152 of the Revised Code require the ability to speak or write a language other than English, a special pay supplement may be granted to attract bilingual individuals, to encourage present employees to become proficient in other languages, or to retain qualified bilingual employees. The bilingual pay supplement provided in this division may be granted in the amount of five per cent of the employee's classification salary base for each required foreign language and shall remain in effect as long as the bilingual requirement exists.

(I) The director of administrative services may establish a shift differential for employees. The differential shall be paid to employees in positions working in other than the regular or first shift. In those divisions or agencies where only one shift prevails, no shift differential shall be paid regardless of the hours of the day that are worked. The director and the appointing authority shall designate which positions shall be covered by this division.

(J) Whenever an employee is assigned to work in a higher level position for a continuous period of more than two weeks but no more than two years because of a vacancy, the employee's pay may be established at a rate that is approximately four per cent above the employee's current base rate for the period the employee occupies the position, provided that this temporary occupancy is approved by the director. Employees paid under this division shall continue to receive any of the pay supplements due them under other divisions of this section based on the step one base rate for their normal classification.

(K) If a certain position, or positions, within a class paid in accordance with schedule B of section 124.15 of the Revised Code or in accordance with schedule E-1 or schedule E-1 for step seven only of section 124.152 of the Revised Code are mandated by state or federal law or regulation or other regulatory agency or other certification authority to have special technical certification, registration, or licensing to perform the functions which are under the mandate, a special professional achievement pay supplement may be granted. This special professional achievement pay supplement shall not be granted when all incumbents in all positions in a class require a license as provided in the classification description published by the department of administrative services; to licensees where no special or extensive training is required; when certification is granted upon completion of a stipulated term of in-service training; when an appointing authority has required certification; or any other condition prescribed by the director.

(1) Before this supplement may be applied, evidence as to the requirement must be provided by the agency for each position involved, and certification must be received from the director as to the director's concurrence for each of the positions so affected.

(2) The professional achievement pay supplement provided in this division shall be granted in an amount up to ten per cent of the employee's classification salary base and shall remain in effect as long as the mandate exists.

(L) Those employees assigned to teaching supervisory, principal, assistant principal, or superintendent positions who have attained a higher educational level than a basic bachelor's degree may receive an educational pay supplement to remain in effect as long as the employee's assignment and classification remain the same.

(1) An educational pay supplement of two and one-half per cent of the employee's classification salary base may be applied upon the achievement of a bachelor's degree plus twenty quarter hours of postgraduate work.

(2) An educational pay supplement of an additional five per cent of the employee's classification salary base may be applied upon achievement of a master's degree.

(3) An educational pay supplement of an additional two and one-half per cent of the employee's classification salary base may be applied upon achievement of a master's degree plus thirty quarter hours of postgraduate work.

(4) An educational pay supplement of five per cent of the employee's classification salary base may be applied when the employee is performing as a master teacher.

(5) An educational pay supplement of five per cent of the employee's classification salary base may be applied when the employee is performing as a special education teacher.

(6) Those employees in teaching supervisory, principal, assistant principal, or superintendent positions who are responsible for specific extracurricular activity programs shall receive overtime pay for those hours worked in excess of their normal schedule, at their straight time hourly rate up to a maximum of five per cent of their regular base salary in any calendar year.

(M)

(1) A state agency, board, or commission may establish a supplementary compensation schedule for those licensed physicians employed by the agency, board, or commission in positions requiring a licensed physician. The supplementary compensation schedule, together with the compensation otherwise authorized by this chapter, shall provide for the total compensation for these employees to range appropriately, but not necessarily uniformly, for each classification title requiring a licensed physician, in accordance with a schedule approved by the state controlling board. The individual salary levels recommended for each such physician employed shall be approved by the director. Notwithstanding section 124.11 of the Revised Code, such personnel are in the unclassified civil service.

(2) The director of administrative services may approve supplementary compensation for the director of health, if the director is a licensed physician, in accordance with a supplementary compensation schedule approved under division (M)(1) of this section or in accordance with another supplementary compensation schedule the director of administrative services considers appropriate. The supplementary compensation shall not exceed twenty per cent of the director of health's base rate of pay.

(N) Notwithstanding sections 117.28, 117.30, 117.33, 117.36, 117.42, and 131.02 of the Revised Code, the state shall not institute any civil action to recover and shall not seek reimbursement for overpayments made in violation of division (E) of this section or division (C) of section 9.44 of the Revised Code for the period starting after June 24, 1987, and ending on October 31, 1993.

(O) Employees of the office of the treasurer of state who are exempt from collective bargaining coverage may be granted a merit pay supplement of up to one and one-half per cent of their step rate. The rate at which this supplement is granted shall be based on performance standards established by the treasurer of state. Any supplements granted under this division shall be administered on an annual basis.

(P) Intermittent employees appointed under section 124.30 of the Revised Code are not eligible for the pay supplements provided by this section.

(Q) Employees of the office of the auditor of state who are exempt from collective bargaining and who are paid in accordance with schedule E-1 or in accordance with schedule E-1 for step 7 only and are paid a salary or wage in accordance with the schedule of rates in division (B) or (C) of section 124.152 of the Revised Code shall receive a reduction of two per cent in their hourly and annual pay calculation beginning with the pay period that immediately follows July 1, 2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 16, §101, eff. 6/30/2009.

Effective Date: 06-29-2004; 12-01-2006

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.182 - Professional development fund.

(A) There is hereby created in the state treasury the professional development fund. The director of administrative services shall use moneys credited to the fund to pay for programs that provide professional development opportunities for employees who are exempt from collective bargaining coverage and paid by warrant of the director of budget and management. The director of administrative services shall identify by rule adopted under Chapter 119. of the Revised Code programs for which payments from the fund shall be made. The fund also shall be used to pay any direct and indirect costs that are attributable to consultants or a third-party administrator and that are necessary to administer this section. All investment earnings of the fund shall be credited to it.

(B) The director of administrative services, in consultation with the director of budget and management, shall determine a rate at which the payrolls of all participating state agencies with employees paid by warrant of the director of budget and management shall be charged each pay period that is sufficient to cover the costs of administering the programs paid for with the moneys credited to the professional development fund. The rate shall be based on the total number of those employees and may be adjusted as the director of administrative services, in consultation with the director of budget and management, considers necessary. All moneys collected from the charge shall be credited to the professional development fund.

(C) If the director of administrative services determines that additional appropriation amounts are necessary, the director may request that the director of budget and management increase the appropriation amounts. The additional appropriation amounts are hereby appropriated.

Effective Date: 06-15-2000; 12-01-2006



Section 124.183 - One-time pay supplements.

(A) As used in this section, "active payroll" means conditions under which an employee is in active pay status or eligible to receive pay for an approved leave of absence including, but not limited to, occupational injury leave, disability leave, or workers' compensation.

(B) This section applies only to employees who are eligible to receive personal leave under section 124.138 or 124.386 of the Revised Code, except as otherwise provided in division (E) of this section.

(C)

(1) Employees who are in active payroll status on July 30, 2011, shall receive a one-time pay supplement in the earnings statements they receive on August 26, 2011. Full-time employees shall receive the lesser of either a one-time pay supplement equivalent to thirty-two hours of personal leave or a one-time pay supplement equivalent to half the hours of personal leave the employee lost during the moratorium established under either division (A) of section 124.386 of the Revised Code or pursuant to a rule of the director of administrative services. Part-time employees shall receive a one-time pay supplement equivalent to sixteen hours of personal leave.

(2) Employees who are not in active payroll status on July 30, 2011, due to military leave or an absence taken under the federal Family and Medical Leave Act are eligible to receive the one-time pay supplement.

(D) Notwithstanding any provision of law to the contrary, a one-time pay supplement under this section shall not be subject to withholding for deposit into any state retirement system. Notwithstanding any provision of law to the contrary, a one-time pay supplement under this section shall not be used for calculation purposes in determining an employee's retirement benefits in any state retirement system.

(E) This section does not apply to employees of the supreme court, the general assembly, the legislative service commission, the secretary of state, the auditor of state, the treasurer of state, or the attorney general unless the supreme court, the general assembly, the legislative service commission, the secretary of state, the auditor of state, the treasurer of state, or the attorney general participated in the moratorium under division (H) or (I) of section 124.386 of the Revised Code and notifies the director of administrative services in writing on or before June 1, 2011, of the decision to participate in the one-time pay supplement. Written notice under this division shall be signed by the appointing authority for employees of the supreme court, general assembly, or legislative service commission, as the case may be.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-29-2004



Section 124.19 - State holidays - university holidays.

(A) State holidays shall be the first day of January, the third Monday in January, the third Monday in February, the day designated in the "Act of June 28, 1968," 82 Stat. 250, 5 U.S.C. 6103, as amended, for the commemoration of Memorial day, the fourth day of July, the first Monday in September, the second Monday in October, the eleventh day of November, the fourth Thursday in November, the twenty-fifth day of December, and any day appointed and recommended by the governor of this state or the president of the United States. Employees shall be paid for these holidays as specified in section 124.18 of the Revised Code.

(B) The board of trustees of a community college, technical college, state community college, or state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code may, for all employees of the college or university, observe on days other than those specified in division (A) of this section any of the holidays otherwise observed on the third Monday in January, the third Monday in February, and the second Monday in October.

Effective Date: 04-10-2001



Section 124.20 - Classification rules - record keeping.

The director of administrative services, with the approval of the state personnel board of review, shall adopt rules:

(A) For appointment, promotions, transfers, layoffs, suspensions, reductions, reinstatements, and removals in and examinations and registrations for offices and positions in the civil service of the state. Appointing authorities with officers or employees in the civil service of the state shall submit personnel action information to the department of administrative services as the director requires.

(B) For maintaining and keeping records of the efficiency of officers and employees in the civil service of the state in accordance with sections 124.01 to 124.64 of the Revised Code.

Due notice of the contents of those rules and of all changes shall be given to appointing authorities affected by those rules, and those rules also shall be available for public distribution.

Effective Date: 03-30-1999; 07-01-2007



Section 124.21 - Civil service districts.

The director of administrative services may divide the state into civil service districts, and establish an officer in each of such districts. The director may place in charge of each such district an assistant whose duties and compensation shall be determined and fixed by the rules of the director.

Effective Date: 12-04-1973



Section 124.22 - Educational and citizenship requirements for civil service examinations.

Rules establishing educational requirements as a condition of taking a civil service examination shall only be adopted with respect to positions for which educational requirements are expressly imposed by a section of the Revised Code or federal requirements or for which the director determines that the educational requirements are job-related. An applicant for a civil service examination must be a United States citizen or have a valid permanent resident card.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-04-1973; 07-01-2007



Section 124.23 - Examinations.

(A) All applicants for positions and places in the classified service shall be subject to examination, except for applicants for positions as professional or certified service and paraprofessional employees of county boards of developmental disabilities, who shall be hired in the manner provided in section 124.241 of the Revised Code.

(B) Any examination administered under this section shall be public and be open to all citizens of the United States and those persons who have legally declared their intentions of becoming United States citizens. For examinations administered for positions in the service of the state, the director of administrative services or the director's designee may determine certain limitations as to citizenship, age, experience, education, health, habit, and moral character.

(C)

(1) Any person who has completed service in the uniformed services, who has been honorably discharged from the uniformed services or transferred to the reserve with evidence of satisfactory service, and who is a resident of this state and any member of a reserve component of the armed forces of the United States, including the Ohio national guard, who has completed more than one hundred eighty days of active duty service pursuant to an executive order of the president of the United States or an act of the congress of the United States may file with the director a certificate of service or honorable discharge, and, upon this filing, the person shall receive additional credit of twenty per cent of the person's total grade given in the examination in which the person receives a passing grade. A person who receives an additional credit under division (C)(1) of this section shall not receive an additional credit under division (C)(2) of this section.

(2) A member in good standing of a reserve component of the armed forces of the United States, including the Ohio national guard, who successfully completes the member's initial entry-level training shall receive a credit of fifteen per cent of the person's total grade given in the examination in which the person receives a passing grade.

(3) As used in this division, "service in the uniformed services" and "uniformed services" have the same meanings as in the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4303.

(D) An examination may include an evaluation of such factors as education, training, capacity, knowledge, manual dexterity, and physical or psychological fitness. An examination shall consist of one or more tests in any combination. Tests may be written, oral, physical, demonstration of skill, or an evaluation of training and experiences and shall be designed to fairly test the relative capacity of the persons examined to discharge the particular duties of the position for which appointment is sought. Tests may include structured interviews, assessment centers, work simulations, examinations of knowledge, skills, and abilities, and any other acceptable testing methods. If minimum or maximum requirements are established for any examination, they shall be specified in the examination announcement.

(E) Except as otherwise provided in sections 124.01 to 124.64 of the Revised Code, when a position in the classified service of the state is to be filled, an examination shall be administered. The director of administrative services shall have control of all examinations administered for positions in the service of the state and all other examinations the director administers as provided in section 124.07 of the Revised Code, except as otherwise provided in sections 124.01 to 124.64 of the Revised Code. The director shall, by rule adopted under Chapter 119. of the Revised Code, prescribe the notification method that is to be used by an appointing authority to notify the director that a position in the classified service of the state is to be filled. In addition to the positions described in section 124.30 of the Revised Code, the director may, with sufficient justification from the appointing authority, allow the appointing authority to fill the position by noncompetitive examination. The director shall establish, by rule adopted under Chapter 119. of the Revised Code, standards that the director shall use to determine what serves as sufficient justification from an appointing authority to fill a position by noncompetitive examination.

(F) No questions in any examination shall relate to political or religious opinions or affiliations. No credit for seniority, efficiency, or any other reason shall be added to an applicant's examination grade unless the applicant achieves at least the minimum passing grade on the examination without counting that extra credit.

(G) Except as otherwise provided in sections 124.01 to 124.64 of the Revised Code, the director of administrative services or the director's designee shall give reasonable notice of the time, place, and general scope of every competitive examination for appointment that the director or the director's designee administers for positions in the classified service of the state. The director or the director's designee shall post notices via electronic media of every examination to be conducted for positions in the classified civil service of the state. The electronic notice shall be posted on the director's internet site on the world wide web for a minimum of one week preceding any examination involved.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003; 07-01-2007; 2007 HB372 03-24-2008



Section 124.231 - Special examinations for legally blind or legally deaf persons.

(A) As used in this section, "legally blind person" means any person who qualifies as being blind under any Ohio or federal statute, or any rule adopted thereunder. As used in this section, "legally deaf person" means any person who qualifies as being deaf under any Ohio or federal statute, or any rule adopted thereunder.

(B) When an examination is to be administered under sections 124.01 to 124.31 of the Revised Code, the director of administrative services or the director's designee shall whenever practicable arrange for special examinations to be administered to legally blind or legally deaf persons applying for positions in the classified service of the state to ensure that the abilities of such applicants are properly assessed and that such applicants are not subject to discrimination because they are legally blind or legally deaf persons.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 10-12-1978



Section 124.24 - Examinations for employees engaged in mineral resource safety.

(A) Notwithstanding sections 124.01 to 124.64 and Chapter 145. of the Revised Code, the examinations of applicants for the positions of deputy mine inspector, superintendent of rescue stations, assistant superintendent of rescue stations, electrical inspectors, and mine chemists in the division of mineral resources management, department of natural resources, as provided in Chapters 1561., 1563., 1565., and 1567. of the Revised Code shall be provided for, conducted, and administered by the chief of the division of mineral resources management.

From the returns of the examinations the chief shall prepare eligible lists of the persons whose general average standing upon examinations for such grade or class is not less than the minimum fixed by rules adopted under section 1561.05 of the Revised Code and who are otherwise eligible. All appointments to a position shall be made from that eligible list in the same manner as appointments are made from eligible lists prepared by the director of administrative services. Any person upon being appointed to fill one of the positions provided for in this division, from any such eligible list, shall have the same standing, rights, privileges, and status as other state employees in the classified service.

(B) Notwithstanding sections 124.01 to 124.64 and Chapter 145. of the Revised Code, the examinations of applicants for the position of gas storage well inspector in the division of oil and gas resources management, department of natural resources, as provided in Chapter 1571. of the Revised Code shall be provided for, conducted, and administered by the chief of the division of oil and gas resources management.

From the returns of the examinations, the chief shall prepare an eligible list of the persons whose general average standing upon examinations for that position is not less than the minimum fixed by rules adopted under section 1571.014 of the Revised Code and who are otherwise eligible. An appointment to the position shall be made from that eligible list in the same manner as appointments are made from eligible lists prepared by the director of administrative services. Any person, upon being appointed to fill the position provided for in this division from any such eligible list, shall have the same standing, rights, privileges, and status as other state employees in the classified service.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 124.241 - Professional employees and registered service employees of county board of developmental disabilities.

As used in this section, "professional employee" has the same meaning as in section 5126.20 of the Revised Code and "registered service employee" means a service employee, as defined in section 5126.20 of the Revised Code, who is registered under section 5126.25 of the Revised Code.

County boards of developmental disabilities may hire professional employees and registered service employees in the classified service on the basis of the candidates' qualifications rather than on the basis of the results of a civil service examination , as described in division (D) of section 124.23 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 05-04-1992



Section 124.25 - Formal application for examination.

The director of administrative services shall require persons applying for an examination for original appointment in the service of the state to file with the director or the director's designee, within reasonable time prior to the examination, a formal application, in which the applicant shall state the applicant's name, address, and such other information as may reasonably be required concerning the applicant's education and experience. No inquiry shall be made as to religious or political affiliations or as to racial or ethnic origin of the applicant, except as necessary to gather equal employment opportunity or other statistics that, when compiled, will not identify any specific individual.

Blank forms for applications shall be furnished by the director or the director's designee without charge to any person requesting the same. The director or the director's designee may require in connection with such application such certificate of persons having knowledge of the applicant as the good of the service demands. The director or the director's designee may refuse to appoint or examine an applicant, or, after an examination, refuse to certify the applicant as eligible, who is found to lack any of the established preliminary requirements for the examination, who is addicted to the habitual use of intoxicating liquors or drugs to excess, who has a pattern of poor work habits and performance with previous employers, who has been convicted of a felony, who has been guilty of infamous or notoriously disgraceful conduct, who has been dismissed from either branch of the civil service for delinquency or misconduct, or who has made false statements of any material fact, or practiced, or attempted to practice, any deception or fraud in the application or examination, in establishing eligibility, or securing an appointment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-30-1999



Section 124.26 - Eligibility lists; veteran's preference; expiration of list.

From the returns of examinations for positions in the service of the state, the director of administrative services or the director's designee shall prepare an eligible list of the persons whose general average standing upon examinations for the class or position is not less than the minimum fixed by the rules of the director, and who are otherwise eligible. Those persons shall take rank upon the eligible list as candidates in the order of their relative excellence as determined by the examination without reference to priority of the time of examination. If two or more applicants receive the same mark in an open competitive examination, priority in the time of filing the application with the director or the director's designee shall determine the order in which their names shall be placed on the eligible list, except that applicants eligible for the veteran's or the reserve component member's preference under section 124.23 of the Revised Code shall receive priority in rank on the eligible list over nonveterans and nonmembers of the reserve component on the list with a rating equal to that of the veteran or reserve component member. Ties among veterans or among reserve component members shall be decided by priority of filing the application. A tie between a veteran and a reserve component member shall be decided in favor of the veteran.

An eligible list expires upon the filling or closing of the position. An expired eligible list may be used to fill a position of the same classification within the same appointing authority for which the list was created. But, in no event shall an expired list be used more than one year past its expiration date.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 10-25-1995; 07-01-2007



Section 124.27 - Appointments from eligible lists - probation.

(A) Appointments to all positions in the classified civil service, that are not filled by promotion, transfer, or reduction, as provided in sections 124.01 to 124.64 of the Revised Code and the rules of the director prescribed under those sections, shall be made only from those persons whose names take rank order on an eligible list, and no employment, except as provided in those sections, shall be otherwise given in the classified civil service . The appointing authority shall appoint in the following manner: each time a selection is made, it shall be from one of the names that ranks in the top ten names on the eligible list or the top twenty-five per cent of the eligible list, whichever is greater. In the event that ten or fewer names are on the eligible list, the appointing authority may select any of the listed candidates. Each person who qualifies for the veteran's preference under section 124.23 of the Revised Code, who is a resident of this state, and whose name is on the eligible list for a position is entitled to preference in original appointment to any such competitive position in the classified civil service of the state over all other persons who are eligible for those appointments and who are standing on the relevant eligible list with a rating equal to that of the person qualifying for the veteran's preference.

(B) All original and promotional appointments in the classified civil service, including appointments made pursuant to section 124.30 of the Revised Code, but not intermittent appointments, shall be for a probationary period, not less than sixty days nor more than one year, to be fixed by the rules of the director for appointments in the civil service of the state, except as provided in section 124.231 of the Revised Code, and except for original appointments to a police department as a police officer or to a fire department as a firefighter which shall be for a probationary period of one year. No appointment or promotion is final until the appointee has satisfactorily served the probationary period. If the service of the probationary employee is unsatisfactory, the employee may be removed or reduced at any time during the probationary period. If the appointing authority decides to remove a probationary employee in the service of the state, the appointing authority shall communicate the removal to the director. A probationary employee duly removed or reduced in position for unsatisfactory service does not have the right to appeal the removal or reduction under section 124.34 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003; 07-01-2007



Section 124.271 - Provisional employees.

Any employee in the classified service of the state or any county, city, city health district, general health district, or city school district who is appointed to a position under section 124.30 of the Revised Code, and either demonstrates merit and fitness for the position by successfully completing the probationary period for the position or remains in the position for a period of six months of continuous service, whichever period is longer, shall become a permanent appointee in the classified service at the conclusion of that period.

Effective Date: 10-25-1995; 07-01-2007



Section 124.28 - [Repealed].

Effective Date: 09-18-1997



Section 124.29 - [Repealed].

Effective Date: 09-18-1997; 2008 SB289 08-22-2008



Section 124.30 - Filling classified positions in civil service without competition.

(A) Classified positions in the civil service may be filled without competition as follows:

(1) Whenever there are urgent reasons for filling a vacancy in any position in the classified civil service and the director of administrative services is unable to certify to the appointing authority, upon its request, a list of persons eligible for appointment to the position after a competitive examination, the appointing authority may fill the position by noncompetitive examination.

A temporary appointment may be made without regard to the rules of sections 124.01 to 124.64 of the Revised Code. Except as otherwise provided in this division, the temporary appointment may not continue longer than one hundred twenty days, and in no case shall successive temporary appointments be made. A temporary appointment longer than one hundred twenty days may be made if necessary by reason of sickness, disability, or other approved leave of absence of regular officers or employees, in which case it may continue during the period of sickness, disability, or other approved leave of absence, subject to the rules of the director.

(2) In case of a vacancy in a position in the classified civil service where peculiar and exceptional qualifications of a scientific, managerial, professional, or educational character are required, and upon satisfactory evidence that for specified reasons competition in this special case is impracticable and that the position can best be filled by a selection of some designated person of high and recognized attainments in those qualities, the director may suspend the provisions of sections 124.01 to 124.64 of the Revised Code that require competition in this special case, but no suspension shall be general in its application. All such cases of suspension shall be reported in the annual report of the director with the reasons for each suspension. The director shall suspend the provisions when the director of job and family services provides the certification under section 5101.051 of the Revised Code that a position with the department of job and family services can best be filled if the provisions are suspended.

(3) The acceptance or refusal by an eligible person of a temporary appointment shall not affect the person's standing on the eligible list for permanent appointment, nor shall the period of temporary service be counted as a part of the probationary service in case of subsequent appointment to a permanent position.

(B) Persons who receive temporary or intermittent appointments are in the unclassified civil service and serve at the pleasure of their appointing authority.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2000; 07-01-2007



Section 124.301 - Waive residency for job and family services employee.

The director of administrative services shall waive any residency requirement for the civil service established by a rule adopted under division (A) of section 124.09 of the Revised Code if the director of job and family services provides the director certification under section 5101.051 of the Revised Code that a position with the department of job and family services can best be filled if the residency requirement is waived.

Effective Date: 07-01-2000



Section 124.31 - Promotions.

Vacancies in positions in the classified civil service of the state shall be filled insofar as practicable by promotions. The director of administrative services shall provide in the director's rules for keeping a record of efficiency for each employee in the classified civil service of the state, and for making promotions in the classified civil service of the state on the basis of merit and by conduct and capacity in office.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 10-25-1995; 07-01-2007



Section 124.311 - [Repealed].

Effective Date: 07-01-2007



Section 124.312 - [Repealed].

Effective Date: 03-30-1999



Section 124.32 - Transfers - reinstatements.

(A) A person holding an office or position in the classified service may be transferred to a similar position in another office, department, or institution having the same pay and similar duties, but no transfer shall be made as follows:

(1) From an office or position in one class to an office or position in another class;

(2) To an office or position for original entrance to which there is required by sections 124.01 to 124.64 of the Revised Code, or the rules adopted pursuant to those sections, an examination involving essential tests or qualifications or carrying a salary different from or higher than those required for original entrance to an office or position held by the person proposed to be transferred.

No person in the classified civil service of the state may be transferred without the consent of the director of administrative services.

(B) Any person holding an office or position in the classified service who has been separated from the service without delinquency or misconduct on the person's part may be reinstated within one year from the date of that separation to a vacancy in the same office or in a similar position in the same department, except that a person in the classified service of the state only may be reinstated with the consent of the director of administrative services. But, if that separation is due to injury or physical or psychiatric disability, the person shall be reinstated in the same office held or in a similar position to that held at the time of separation, within thirty days after written application for reinstatement , if the person passes a physical or psychiatric examination made by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife showing that the person has recovered from the injury or physical or psychiatric disability, if the application for reinstatement is filed within two years from the date of separation, and if the application is not filed after the date of service eligibility retirement. The physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife shall be designated by the appointing authority and shall complete any written documentation of the physical or psychiatric examination.

Effective Date: 03-31-2003; 07-01-2007



Section 124.321 - Reduction in work force - layoffs - job abolishment.

(A) Whenever it becomes necessary for an appointing authority to reduce its work force, the appointing authority shall lay off employees or abolish their positions in accordance with sections 124.321 to 124.327 of the Revised Code . If the affected work force is in the service of the state, the reduction shall also be in compliance with the rules of the director of administrative services.

(B)

(1) Employees may be laid off as a result of a lack of funds within an appointing authority. For appointing authorities that employ persons whose salary or wage is paid by warrant of the director of budget and management, the director of budget and management shall be responsible for determining, consistent with the rules adopted under division (B)(3) of this section, whether a lack of funds exists. For appointing authorities that employ persons whose salary or wage is paid other than by warrant of the director of budget and management, the appointing authority itself shall determine whether a lack of funds exists

(2) As used in this division, a "lack of funds" means an appointing authority has a current or projected deficiency of funding to maintain current, or to sustain projected, levels of staffing and operations. This section does not require any transfer of money between funds in order to offset a deficiency or projected deficiency of funding for programs funded by the federal government, special revenue accounts, or proprietary accounts. Whenever a program receives funding through a grant or similar mechanism, a lack of funds shall be presumed for the positions assigned to and the employees who work under the grant or similar mechanism if, for any reason, the funding is reduced or withdrawn.

(3) The director of budget and management shall adopt rules, under Chapter 119. of the Revised Code, for agencies whose employees are paid by warrant of the director of budget and management, for determining whether a lack of funds exists.

(C)

(1) Employees may be laid off as a result of lack of work within an appointing authority. For appointing authorities whose employees are paid by warrant of the director of budget and management, the director of administrative services shall determine, consistent with the rules adopted under division (F) of this section, whether a lack of work exists. All other appointing authorities shall themselves determine whether a lack of work exists

(2) As used in this division, a "lack of work" means an appointing authority has a current or projected decrease in workload that requires a reduction of current or projected staffing levels in its organization or structure. The determination of a lack of work shall indicate the current or projected decrease in workload and whether the current or projected staffing levels of the appointing authority will be excessive.

(D)

(1) Employees may be laid off as a result of abolishment of positions. As used in this division, "abolishment" means the deletion of a position or positions from the organization or structure of an appointing authority.

For purposes of this division, an appointing authority may abolish positions for any one or any combination of the following reasons: as a result of a reorganization for the efficient operation of the appointing authority, for reasons of economy, or for lack of work.

(2)

(a) Reasons of economy permitting an appointing authority to abolish a position and to lay off the holder of that position under this division shall be determined at the time the appointing authority proposes to abolish the position. The reasons of economy shall be based on the appointing authority's estimated amount of savings with respect to salary, benefits, and other matters associated with the abolishment of the position, except that the reasons of economy associated with the position's abolishment instead may be based on the appointing authority's estimated amount of savings with respect to salary and benefits only, if:

(i) Either the appointing authority's operating appropriation has been reduced by an executive or legislative action, or the appointing authority has a current or projected deficiency in funding to maintain current or projected levels of staffing and operations; and

(ii) In the case of a position in the service of the state, it files a notice of the position's abolishment with the director of administrative services within one year of the occurrence of the applicable circumstance described in division (D)(2)(a)(i) of this section.

(b) The following principles apply when a circumstance described in division (D)(2)(a)(i) of this section would serve to authorize an appointing authority to abolish a position and to lay off the holder of the position under this division based on the appointing authority's estimated amount of savings with respect to salary and benefits only:

(i) The position's abolishment shall be done in good faith and not as a subterfuge for discipline.

(ii) If a circumstance affects a specific program only, the appointing authority only may abolish a position within that program.

(iii) If a circumstance does not affect a specific program only, the appointing authority may identify a position that it considers appropriate for abolishment based on the reasons of economy.

(3) Each appointing authority shall determine itself whether any position should be abolished. An appointing authority abolishing any position in the service of the state shall file a statement of rationale and supporting documentation with the director of administrative services prior to sending the notice of abolishment.

If an abolishment results in a reduction of the work force, the appointing authority shall follow the procedures for laying off employees, subject to the following modifications:

(a) The employee whose position has been abolished shall have the right to fill an available vacancy within the employee's classification.

(b) If the employee whose position has been abolished has more retention points than any other employee serving in the same classification, the employee with the fewest retention points shall be displaced.

(c) If the employee whose position has been abolished has the fewest retention points in the classification, the employee shall have the right to fill an available vacancy in a lower classification in the classification series.

(d) If the employee whose position has been abolished has the fewest retention points in the classification, the employee shall displace the employee with the fewest retention points in the next or successively lower classification in the classification series.

(E) Notwithstanding any contrary provision of the displacement procedure described in section 124.324 of the Revised Code for employees to displace other employees during a layoff, the director of administrative services or a county appointing authority may establish a paper lay-off process under which employees who are to be laid off or displaced may be required, before the date of their paper layoff, to preselect their options for displacing other employees.

(F) The director of administrative services shall adopt rules under Chapter 119. of the Revised Code for the determination of lack of work within an appointing authority, for the abolishment of positions by an appointing authority, and for the implementation of this section as it relates to positions in the service of the state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-1987; 09-29-2005; 06-30-2006; 07-01-2007



Section 124.322 - Layoff procedures.

Whenever a reduction in the work force is necessary, the appointing authority of an agency shall decide in which classification or classifications the layoff or layoffs will occur and the number of employees to be laid off within each affected classification. The director of administrative services shall adopt rules, under Chapter 119. of the Revised Code, establishing a method for determining layoff procedures and an order of layoff of, and the displacement and recall of, laid-off state and county employees.

The order of layoff in those rules shall be based in part on length of service and may include efficiency in service, appointment type, or similar other factors the director considers appropriate. If the director establishes relative efficiency as a criterion to be used in determining order of layoff for state and county employees, credit for efficiency may be other than ten per cent of total retention points.

Effective Date: 10-25-1995; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.323 - Layoff order.

Employees shall be laid off in the order set forth in this section within the primary appointment categories of part-time probationary, part-time permanent, full-time probationary, and full-time permanent. Whenever a reduction in force is necessary within each of the primary appointment categories, first part-time probationary, then part-time permanent, then full-time probationary, and then full-time permanent employees shall be laid off.

Effective Date: 03-30-1999; 07-01-2007



Section 124.324 - Layoff displacement rights.

(A) A laid-off employee has the right to displace the employee with the fewest retention points in the following order:

(1) Within the classification from which the employee was laid off;

(2) Within the classification series from which the employee was laid off;

(3) Within the classification the employee held immediately prior to holding the classification from which the employee was laid off, except that the employee may not displace employees in a classification if the employee does not meet the minimum qualifications of the classification or if the employee last held the classification more than three years prior to the date on which the employee was laid off.

If, after exercising displacement rights, an employee is subject to further layoff action, the employee's displacement rights shall be in accordance with the classification from which the employee was first laid off.

The director of administrative services shall verify the calculation of the retention points of all employees in the service of the state in an affected classification in accordance with section 124.325 of the Revised Code.

(B) Following the order of layoff, an employee laid off in the classified civil service shall displace another employee within the same appointing authority or independent institution and layoff jurisdiction in the following manner:

(1) Each laid-off employee possessing more retention points shall displace the employee with the fewest retention points in the next lower classification or successively lower classification in the same classification series.

(2) Any employee displaced by an employee possessing more retention points shall displace the employee with the fewest retention points in the next lower classification or successively lower classification in the same classification series. This process shall continue, if necessary, until the employee with the fewest retention points in the lowest classification of the classification series of the same appointing authority or independent institution has been reached and, if necessary, laid off.

(C) Employees shall notify the appointing authority of their intention to exercise their displacement rights, within five days after receiving notice of layoff. This division does not apply if the director of administrative services has established a paper lay-off process pursuant to division (E) of section 124.321 of the Revised Code that includes a different notification requirement for employees exercising their displacement rights under that process.

(D) No employee shall displace an employee for whose position or classification there are certain position-specific minimum qualifications, as established by the appointing authority and reviewed for validity by the department of administrative services, or as established by bona fide occupational qualification, unless the employee desiring to displace another employee possesses the requisite position-specific minimum qualifications for the position or classification.

(E) If an employee exercising displacement rights must displace an employee in another county within the same layoff district, the displacement shall not be construed to be a transfer.

(F) The director of administrative services shall adopt rules under Chapter 119. of the Revised Code for the implementation of this section as itrelates to positions in the service of the state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 06-30-2006; 07-01-2007



Section 124.325 - Retention points for continuous service and efficiency.

(A) Retention points to reflect the length of continuous service and efficiency in service for all employees affected by a layoff shall be verified by the director of administrative services for positions in the service of the state.

(B) An employee's length of continuous service will be carried from one layoff jurisdiction to another so long as no break in service occurs between transfers or appointments.

(C) If two or more employees have an identical number of retention points, employees having the shortest period of continuous service shall be laid off first.

(D)

(1) As used in this division, "affected employee" means a city employee who becomes a county employee, or a county employee who becomes a city employee, as the result of any of the following:

(a) The merger of a city and a county office;

(b) The merger of city and county functions or duties;

(c) The transfer of functions or duties between a city and county.

(2) For purposes of this section, the new employer of any affected employee shall treat the employee's prior service with a former employer as if it had been served with the new employer.

(E) The director of administrative services shall adopt rules in accordance with Chapter 119. of the Revised Code to establish a system for the assignment of retention points for each employee in the service of the state in a classification affected by a layoff and for determining, in those instances where employees in the service of the state have identical retention points, which employee shall be laid off first.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01.

Effective Date: 12-29-1983; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.326 - Layoff jurisdictions.

(A) The order of layoff and displacement shall apply within layoff jurisdictions. Each of the layoff jurisdictions, as defined in this section, is autonomous, and layoff, displacement, reinstatement, and reemployment procedures shall apply only within the jurisdiction affected by the layoff.

(B) The layoff jurisdictions are as follows:

(1) District layoff jurisdiction: the order of layoff shall be followed on a district-wide basis within each state agency, board, commission, or independent institution. The director of administrative services shall establish layoff districts for state agencies, boards, and commissions.

(2) County jurisdiction: within county agencies, the order of layoff shall be followed within each county appointing authority.

(3) University and college jurisdiction: each state-supported college and university is a separate, indivisible layoff jurisdiction throughout which the order of layoff shall be followed, except that a branch campus outside the layoff district of its main campus shall be considered a separate layoff jurisdiction. For purposes of division (B)(3) of this section, the Ohio agriculture research and development center shall be considered a branch campus of the Ohio state university.

The layoff jurisdiction described in division (B)(3) of this section shall not apply to employees who:

(a) Are laid off for a temporary period of up to one hundred ten consecutive days; or

(b) Have specialized skills, knowledge, or training necessary for the performance of their job.

A state-supported college or university may adopt rules pursuant to Chapter 119. of the Revised Code to provide for the layoff of employees who are not subject to the lay-off jurisdiction described in division (B)(3) of this section but instead are subject to the lay-off jurisdiction described in division (B)(1) of this section.

(C) As used in this section, "independent institution" means an institution under the control of a managing officer or board of trustees with the power to appoint or remove employees as provided by statute.

Effective Date: 10-25-1995; 07-01-2007



Section 124.327 - Layoff lists - reinstatement - reemployment.

(A) Employees who have been laid off or have, by virtue of exercising their displacement rights, been displaced to a lower classification in their classification series, shall be placed on appropriate layoff lists. Those employees with the most retention points within each category of order of layoff, as established in section 124.323 of the Revised Code, shall be placed at the top of the layoff list to be followed by employees ranked in descending total retention order. Laid-off employees shall be placed on layoff lists for each classification in the classification series equal to or lower than the classification in which the employee was employed at the time of layoff.

(B) An employee who is laid off retains reinstatement rights in the agency from which the employee was laid off. Reinstatement rights continue for one year from the date of layoff. During this one-year period, in any layoff jurisdiction in which an appointing authority has an employee on a layoff list, the appointing authority shall not hire or promote anyone into a position within that classification until all laid-off persons on a layoff list for that classification who are qualified to perform the duties of the position are reinstated or decline the position when it is offered.

For an exempt employee, as defined in section 124.152 of the Revised Code, who has reinstatement rights into a bargaining unit classification, the exempt employee's recall jurisdiction shall be the counties in which the exempt employee indicates willingness to accept reinstatement as determined by the applicable collective bargaining agreement.

(C) Each laid-off or displaced employee, in addition to reinstatement rights within the employee's appointing authority, has the right to reemployment with any other state agency, board, commission, or independent institution described in division (B)(1) of section 124.326 of the Revised Code, if the employee meets all applicable position-specific minimum qualifications developed by the other agency, board, commission, or independent institution and reviewed for validity by the department of administrative services or, in the absence of position-specific minimum qualifications so developed and reviewed, meets the qualifications described in the applicable classification, but only in the same classification from which the employee was initially laid off or displaced. Layoff lists for each appointing authority must be exhausted before other jurisdiction reemployment layoff lists are used.

(D) Any employee accepting or declining reinstatement to the same classification and same appointment type from which the employee was laid off or displaced shall be removed from the appointing authority's layoff list.

(E) Any employee accepting or declining reemployment to the same classification and the same appointment type from which the employee was laid off or displaced shall be removed from the layoff list for the jurisdiction in which the employee accepted or declined that reemployment as determined under division (C) of this section.

(F) An employee who does not exercise the option to displace under section 124.324 of the Revised Code shall only be entitled to reinstatement or reemployment in the classification from which the employee was displaced or laid off.

(G) Except as otherwise provided in this division, an employee who declines reinstatement to a classification lower in the classification series than the classification from which the employee was laid off or displaced, thereafter is only entitled to reinstatement to a classification higher, up to and including the classification from which the employee was laid off or displaced, in the classification series than the classification that was declined. This division does not apply when an employee, who was a full-time employee at the time of layoff or displacement, declines reinstatement in a part-time position.

(H) Any employee reinstated or reemployed under this section shall not serve a probationary period upon reinstatement or reemployment, except that an employee laid off during an original or promotional probationary period shall begin a new probationary period.

(I) For the purposes of this section, employees whose salary or wage is not paid directly by warrant of the director of budget and management shall be placed on layoff lists of their appointing authority only.

Effective Date: 03-30-1999; 12-01-2006; 07-01-2007



Section 124.328 - Layoff, displacement appeals.

A classified employee may appeal a layoff, or a displacement that is the result of a layoff, to the state personnel board of review. The appeal shall be filed or postmarked no later than ten days after receipt of the layoff notice or after the date the employee is displaced. In cases involving the laying off of classified employees, the affected employee or appointing authority may appeal the decision of the state personnel board of review to the court of common pleas in accordance with section 119.12 of the Revised Code.

Effective Date: 10-25-1995; 09-29-2005



Section 124.33 - Transfers - appeal - reimbursement of expenses.

An employee holding a position in the classified service may be temporarily transferred from the employee's original position to a similar position for a period not to exceed thirty days, or for a longer period not to exceed ninety days if agreed to by the employee and employer.

No employee shall be temporarily transferred more than once during any six-month period without the approval of the director of administrative services, if the employee is in the service of the state, or otherwise without the approval of a commission. The director, by rule, shall set guidelines concerning procedures to be followed by all appointing authorities when making a temporary transfer and list those classifications where the nature of the employment is such that systematic changes in the location of an employee's work assignments are necessary for the efficient operation of an office, department, or institution.

If the director or a commission approves a second temporary transfer within any six-month period and the employee objects to the transfer because the employee does not hold a position listed in the director's rules as one requiring systematic changes in the employee's work assignment or because it is not necessary for the efficient operation of the office, department, or institution, the employee may appeal that transfer to the state personnel board of review. If the board finds that the position held by the employee is not by its nature subject to systematic changes or that a temporary transfer is not necessary for the efficient operation of the office, department, or institution, it shall not approve the transfer. If the board finds that the temporary transfer is necessary for the efficient operation of the office, department, or institution or that the position is by its nature subject to systematic changes, it shall approve the transfer.

Any employee who is temporarily transferred from the employee's original position to a similar position in excess of twenty miles from the employee's place of residence shall be reimbursed, by the appointing authority requesting the transfer, for all actual and necessary expenses incurred during the temporary transfer.

An appointing authority , with the approval of the director of administrative services, if the employee is in the service of the state, or otherwise with the approval of a commission, may permanently transfer an employee in the classified civil service from the employee's original position to a similar position in another office, department, or institution. For purposes of this section, a "permanent transfer " means any transfer in excess of thirty days unless the employee and the employer agree to a longer period not to exceed ninety days. The appointing authority requesting the permanent transfer shall notify the employee and the director or commission in writing of the request to transfer. If the director or commission determines that the transfer is not necessary for the efficient operation of the office, department, or institution, the director or commission shall not approve the transfer and shall notify the appointing authority and the employee in writing that transfer is not approved. If the director or commission finds that the transfer is necessary for the efficient operation of the office, department, or institution, the director or commission shall notify the appointing authority and the employee , in writing, that the transfer is approved, including in that notification a statement whether the transfer will require a permanent change of residence for the employee.

If the employee consents to the transfer and is in agreement with the statement concerning a permanent change of residence, the appointing authority of the office, department, or institution receiving the employee shall reimburse the employee for actual and necessary travel and living expenses or, if the move requires a permanent change of residence, actual and necessary expenses of moving to the new location and provide a per diem allowance not to exceed thirty days for living expenses until the employee's residence can be moved to the new location.

If the employee does not wish to be transferred or feels that the decision regarding the need for a permanent change of residence has been unfair, the employee, within ten days after receipt of the notice, may appeal the transfer to the state personnel board of review, but, pending determination of the appeal, the employee shall not refuse the transfer.

In such an appeal, the appointing authority of the office, department, or institution receiving the employee shall be required to show that the permanent transfer is necessary for the efficient operation of the office, department, or institution. If the state personnel board of review finds that the transfer is necessary for the efficient operation of the office, department, or institution and if the employee is transferred, the appointing authority of the office, department, or institution receiving the employee shall reimburse the employee for the actual and necessary expenses of moving to the new location and shall pay the employee a per diem allowance not to exceed thirty days for living expenses until the employee's residence can be moved to the new location.

If the state personnel board of review finds that the transfer is not necessary for the efficient operation of the office, department, or institution and if the employee has moved to the new location pending the appeal, the appointing authority of the receiving office, department, or institution shall pay the actual and necessary expenses of the employee of moving to the new location and actual and necessary expenses for returning the employee to the employee's previous location.

Effective Date: 12-04-1973; 07-01-2007



Section 124.34 - Reduction in pay or position - suspension - removal.

(A) The tenure of every officer or employee in the classified service of the state and the counties, civil service townships, cities, city health districts, general health districts, and city school districts of the state, holding a position under this chapter, shall be during good behavior and efficient service. No officer or employee shall be reduced in pay or position, fined, suspended, or removed, or have the officer's or employee's longevity reduced or eliminated, except as provided in section 124.32 of the Revised Code, and for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of any policy or work rule of the officer's or employee's appointing authority, violation of this chapter or the rules of the director of administrative services or the commission, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony. The denial of a one-time pay supplement or a bonus to an officer or employee is not a reduction in pay for purposes of this section.

This section does not apply to any modifications or reductions in pay or work week authorized by division (Q) of section 124.181 or section 124.392 , 124.393, or 124.394 of the Revised Code.

An appointing authority may require an employee who is suspended to report to work to serve the suspension. An employee serving a suspension in this manner shall continue to be compensated at the employee's regular rate of pay for hours worked. The disciplinary action shall be recorded in the employee's personnel file in the same manner as other disciplinary actions and has the same effect as a suspension without pay for the purpose of recording disciplinary actions.

A finding by the appropriate ethics commission, based upon a preponderance of the evidence, that the facts alleged in a complaint under section 102.06 of the Revised Code constitute a violation of Chapter 102., section 2921.42, or section 2921.43 of the Revised Code may constitute grounds for dismissal. Failure to file a statement or falsely filing a statement required by section 102.02 of the Revised Code may also constitute grounds for dismissal. The tenure of an employee in the career professional service of the department of transportation is subject to section 5501.20 of the Revised Code.

Conviction of a felony is a separate basis for reducing in pay or position, suspending, or removing an officer or employee, even if the officer or employee has already been reduced in pay or position, suspended, or removed for the same conduct that is the basis of the felony. An officer or employee may not appeal to the state personnel board of review or the commission any disciplinary action taken by an appointing authority as a result of the officer's or employee's conviction of a felony. If an officer or employee removed under this section is reinstated as a result of an appeal of the removal, any conviction of a felony that occurs during the pendency of the appeal is a basis for further disciplinary action under this section upon the officer's or employee's reinstatement.

A person convicted of a felony immediately forfeits the person's status as a classified employee in any public employment on and after the date of the conviction for the felony. If an officer or employee is removed under this section as a result of being convicted of a felony or is subsequently convicted of a felony that involves the same conduct that was the basis for the removal, the officer or employee is barred from receiving any compensation after the removal notwithstanding any modification or disaffirmance of the removal, unless the conviction for the felony is subsequently reversed or annulled.

Any person removed for conviction of a felony is entitled to a cash payment for any accrued but unused sick, personal, and vacation leave as authorized by law. If subsequently reemployed in the public sector, the person shall qualify for and accrue these forms of leave in the manner specified by law for a newly appointed employee and shall not be credited with prior public service for the purpose of receiving these forms of leave.

As used in this division, "felony" means any of the following:

(1) A felony that is an offense of violence as defined in section 2901.01 of the Revised Code;

(2) A felony that is a felony drug abuse offense as defined in section 2925.01 of the Revised Code;

(3) A felony under the laws of this or any other state or the United States that is a crime of moral turpitude;

(4) A felony involving dishonesty, fraud, or theft;

(5) A felony that is a violation of section 2921.05, 2921.32, or 2921.42 of the Revised Code.

(B) In case of a reduction, a suspension of more than forty work hours in the case of an employee exempt from the payment of overtime compensation, a suspension of more than twenty-four work hours in the case of an employee required to be paid overtime compensation, a fine of more than forty hours' pay in the case of an employee exempt from the payment of overtime compensation, a fine of more than twenty-four hours' pay in the case of an employee required to be paid overtime compensation, or removal, except for the reduction or removal of a probationary employee, the appointing authority shall serve the employee with a copy of the order of reduction, fine, suspension, or removal, which order shall state the reasons for the action.

Within ten days following the date on which the order is served or, in the case of an employee in the career professional service of the department of transportation, within ten days following the filing of a removal order, the employee, except as otherwise provided in this section, may file an appeal of the order in writing with the state personnel board of review or the commission. For purposes of this section, the date on which an order is served is the date of hand delivery of the order or the date of delivery of the order by certified United States mail, whichever occurs first. If an appeal is filed, the board or commission shall forthwith notify the appointing authority and shall hear, or appoint a trial board to hear, the appeal within thirty days from and after its filing with the board or commission. The board, commission, or trial board may affirm, disaffirm, or modify the judgment of the appointing authority. However, in an appeal of a removal order based upon a violation of a last chance agreement, the board, commission, or trial board may only determine if the employee violated the agreement and thus affirm or disaffirm the judgment of the appointing authority.

In cases of removal or reduction in pay for disciplinary reasons, either the appointing authority or the officer or employee may appeal from the decision of the state personnel board of review or the commission, and any such appeal shall be to the court of common pleas of the county in which the appointing authority is located, or to the court of common pleas of Franklin county, as provided by section 119.12 of the Revised Code.

(C) In the case of the suspension for any period of time, or a fine, demotion, or removal, of a chief of police, a chief of a fire department, or any member of the police or fire department of a city or civil service township, who is in the classified civil service, the appointing authority shall furnish the chief or member with a copy of the order of suspension, fine, demotion, or removal, which order shall state the reasons for the action. The order shall be filed with the municipal or civil service township civil service commission. Within ten days following the filing of the order, the chief or member may file an appeal, in writing, with the commission. If an appeal is filed, the commission shall forthwith notify the appointing authority and shall hear, or appoint a trial board to hear, the appeal within thirty days from and after its filing with the commission, and it may affirm, disaffirm, or modify the judgment of the appointing authority. An appeal on questions of law and fact may be had from the decision of the commission to the court of common pleas in the county in which the city or civil service township is situated. The appeal shall be taken within thirty days from the finding of the commission.

(D) A violation of division (A)(7) of section 2907.03 of the Revised Code is grounds for termination of employment of a nonteaching employee under this section.

(E) As used in this section, "last chance agreement" means an agreement signed by both an appointing authority and an officer or employee of the appointing authority that describes the type of behavior or circumstances that, if it occurs, will automatically lead to removal of the officer or employee without the right of appeal to the state personnel board of review or the appropriate commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General AssemblyFile No.4,HB 16, §101, eff. 6/30/2009.

Effective Date: 06-15-2000; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.341 - Violation or misuse - whistleblower protection.

(A) If an employee in the classified or unclassified civil service becomes aware in the course of employment of a violation of state or federal statutes, rules, or regulations or the misuse of public resources, and the employee's supervisor or appointing authority has authority to correct the violation or misuse, the employee may file a written report identifying the violation or misuse with the supervisor or appointing authority. In addition to or instead of filing a written report with the supervisor or appointing authority, the employee may file a written report with the office of internal auditing created under section 126.45 of the Revised Code or file a complaint with the auditor of state's fraud-reporting system under section 117.103 of the Revised Code.

If the employee reasonably believes that a violation or misuse of public resources is a criminal offense, the employee, in addition to or instead of filing a written report or complaint with the supervisor, appointing authority, the office of internal auditing, or the auditor of state's fraud-reporting system, may report it to a prosecuting attorney, director of law, village solicitor, or similar chief legal officer of a municipal corporation, to a peace officer, as defined in section 2935.01 of the Revised Code, or, if the violation or misuse of public resources is within the jurisdiction of the inspector general, to the inspector general in accordance with section 121.46 of the Revised Code. In addition to that report, if the employee reasonably believes the violation or misuse is also a violation of Chapter 102., section 2921.42, or section 2921.43 of the Revised Code, the employee may report it to the appropriate ethics commission.

(B) Except as otherwise provided in division (C) of this section, no officer or employee in the classified or unclassified civil service shall take any disciplinary action against an employee in the classified or unclassified civil service for making any report or filing a complaint as authorized by division (A) of this section, including, without limitation, doing any of the following:

(1) Removing or suspending the employee from employment;

(2) Withholding from the employee salary increases or employee benefits to which the employee is otherwise entitled;

(3) Transferring or reassigning the employee;

(4) Denying the employee promotion that otherwise would have been received;

(5) Reducing the employee in pay or position.

(C) An employee in the classified or unclassified civil service shall make a reasonable effort to determine the accuracy of any information reported under division (A) of this section. The employee is subject to disciplinary action, including suspension or removal, as determined by the employee's appointing authority, for purposely, knowingly, or recklessly reporting false information under division (A) of this section.

(D) If an appointing authority takes any disciplinary or retaliatory action against a classified or unclassified employee as a result of the employee's having filed a report or complaint under division (A) of this section, the employee's sole and exclusive remedy, notwithstanding any other provision of law, is to file an appeal with the state personnel board of review within thirty days after receiving actual notice of the appointing authority's action. If the employee files such an appeal, the board shall immediately notify the employee's appointing authority and shall hear the appeal. The board may affirm or disaffirm the action of the appointing authority or may issue any other order as is appropriate. The order of the board is appealable in accordance with Chapter 119. of the Revised Code.

(E) As used in this section:

(1) "Purposely," "knowingly," and "recklessly" have the same meanings as in section 2901.22 of the Revised Code.

(2) "Appropriate ethics commission" has the same meaning as in section 102.01 of the Revised Code.

(3) "Inspector general" means the inspector general appointed under section 121.48 of the Revised Code.

Amended by 129th General AssemblyFile No.73,HB 66, §1, eff. 5/4/2012.

Effective Date: 10-31-1990; 07-01-2007; 2007 HB166 02-14-2008



Section 124.35 - Refusal to testify constitutes unfitness.

In any hearing on the question of fitness and continued employment of any person holding a position, job, or office under the authority of this state, the fact that he, being called before a duly authorized tribunal, or in an investigation under authority of law, refuses to testify concerning his membership in an organization which advocates overthrow of the government of the United States or of this state, by force, violence or other unlawful means on the ground that his answers might tend to incriminate him, shall constitute unfitness of such person for holding such position, job or office.

Effective Date: 12-04-1973



Section 124.36 - Cause for removal - teacher terminations.

It shall be sufficient cause for the removal of any public employees including teachers in the public schools or any state supported educational institution when such public employee or teacher advocates or willfully retains membership in an organization which advocates overthrow of the government of the United States or of the state, by force, violence or other unlawful means.

The procedure for the termination of a contract of a teacher under the provisions of this section shall be in the manner set forth in section 3311.82 or 3319.16 of the Revised Code. The procedure for the removal of all other public employees under the provisions of this section shall be the same as is provided in section 124.34 of the Revised Code, except that the decision of the state personnel board of review or the municipal civil service commission shall be subject to appeal to the court of common pleas of the county in which such public employees are employed to determine the sufficiency of the cause of removal. Such appeal shall be taken within ten days from the finding of the board or commission.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 12-04-1973



Section 124.37 - Police and fire departments reduction in work force - layoffs - job abolishment.

When it becomes necessary in a police or fire department, through lack of work or funds, or for causes other than those outlined in section 124.34 of the Revised Code, to reduce the force in such department, the youngest employee in point of service shall be first laid off. Should a position in the police or fire department once abolished or made unnecessary be found necessary to be re-created or re-established within three years from the date of abolishment, or should a vacancy occur through death, resignation, or any other cause within three years from the date of the abolishment of the position or layoff, the oldest employee in point of service of those laid off shall be entitled to the position, providing he was at the date of his separation a regular and permanent employee. If any employee laid off as prescribed in this section, enters into the active service of the army, navy, marine corps, or other armed service of the United States, the period such employee serves therein shall not be considered in the determination of the three years stipulated as a maximum time within which reinstatements shall be made; such three-year period shall be computed exclusive of the time the employee spent in the armed services. When a position above the rank of patrolman in the police department and above the rank of regular fireman in the fire department is abolished, and the incumbent has been permanently appointed, he shall be demoted to the next lower rank and the youngest officer in point of service in the next lower rank shall be demoted, and so on down until the youngest person in point of service has been reached, who shall be laid off.

Effective Date: 12-04-1973



Section 124.38 - Sick leave.

Each of the following shall be entitled for each completed eighty hours of service to sick leave of four and six-tenths hours with pay:

(A) Employees in the various offices of the county, municipal, and civil service township service, other than superintendents and management employees, as defined in section 5126.20 of the Revised Code, of county boards of developmental disabilities;

(B) Employees of any state college or university;

(C) Any employee of any board of education for whom sick leave is not provided by section 3319.141 of the Revised Code, provided that the employee is not a substitute, adult education instructor who is scheduled to work the full-time equivalent of less than one hundred twenty days per school year, or a person who is employed on an as-needed, seasonal, or intermittent basis.

Employees may use sick leave, upon approval of the responsible administrative officer of the employing unit, for absence due to personal illness, pregnancy, injury, exposure to contagious disease that could be communicated to other employees, and illness, injury, or death in the employee's immediate family. Unused sick leave shall be cumulative without limit. When sick leave is used, it shall be deducted from the employee's credit on the basis of one hour for every one hour of absence from previously scheduled work.

The previously accumulated sick leave of an employee who has been separated from the public service shall be placed to the employee's credit upon the employee's re-employment in the public service, provided that the re-employment takes place within ten years of the date on which the employee was last terminated from public service. This ten-year period shall be tolled for any period during which the employee holds elective public office, whether by election or by appointment.

An employee who transfers from one public agency to another shall be credited with the unused balance of the employee's accumulated sick leave up to the maximum of the sick leave accumulation permitted in the public agency to which the employee transfers.

The appointing authorities of the various offices of the county service may permit all or any part of a person's accrued but unused sick leave acquired during service with any regional council of government established in accordance with Chapter 167. of the Revised Code to be credited to the employee upon a transfer as if the employee were transferring from one public agency to another under this section.

The appointing authority of each employing unit shall require an employee to furnish a satisfactory written, signed statement to justify the use of sick leave. If medical attention is required, a certificate stating the nature of the illness from a licensed physician shall be required to justify the use of sick leave. Falsification of either a written, signed statement or a physician's certificate shall be grounds for disciplinary action, including dismissal.

This section does not interfere with existing unused sick leave credit in any agency of government where attendance records are maintained and credit has been given employees for unused sick leave.

Notwithstanding this section or any other section of the Revised Code, any appointing authority of a county office, department, commission, board, or body may, upon notification to the board of county commissioners, establish alternative schedules of sick leave for employees of the appointing authority for whom the state employment relations board has not established an appropriate bargaining unit pursuant to section 4117.06 of the Revised Code, as long as the alternative schedules are not inconsistent with the provisions of at least one collective bargaining agreement covering other employees of that appointing authority, if such a collective bargaining agreement exists. If no such collective bargaining agreement exists, an appointing authority may, upon notification to the board of county commissioners, establish an alternative schedule of sick leave for its employees that does not diminish the sick leave benefits granted by this section.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-14-2000; 05-18-2005; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.381 - Occupational injury leave program.

(A) (1)

(a) An employee in the service of the state may be eligible to receive salary continuation not to exceed four hundred eighty hours at the employee's total rate of pay for absence as a result of injury incurred during the performance of, or arising out of, state employment. When an eligible employee's absence as a result of such an injury extends beyond four hundred eighty hours, the employee immediately becomes subject to sections 124.382 and 124.385 of the Revised Code regarding sick leave and disability leave benefits.

An employee is ineligible to receive salary continuation until the date of implementation is established in the rules adopted under division (C)(1) of this section.

(b) Employees of the secretary of state, auditor of state, treasurer of state, attorney general, supreme court, general assembly, or legislative service commission are not subject to division (A)(1)(a) of this section unless the relevant appointing authority notifies the director of administrative services in writing of the intent to have all of the appointing authority's employees participate in salary continuation. The relevant appointing authority also may discontinue salary continuation for all of its employees by providing written notice of the discontinuation to the director.

Participation in salary continuation is subject to rules adopted under division (C)(1) of this section.

(2) Each employee of the department of rehabilitation and correction, the department of mental health, the department of developmental disabilities, the department of veterans services, or the Ohio schools for the deaf and blind, and each employee of the department of youth services as established in division (A) of section 124.14 of the Revised Code who sustains a qualifying physical condition inflicted by a ward of these agencies during the time the employee is lawfully carrying out the assigned duties of the employee's position shall be paid occupational injury leave at the employee's total rate of pay during the period the employee is disabled as a result of that qualifying physical condition, but in no case to exceed nine hundred sixty hours, in lieu of workers' compensation. Pay made according to this division shall not be charged to the employee's accumulation of sick leave credit. In any case when an employee's disability as a result of such a qualifying physical condition extends beyond nine hundred sixty hours, the employee immediately becomes subject to sections 124.382 and 124.385 of the Revised Code regarding sick leave and disability leave benefits.

(B) An employee who is receiving salary continuation or occupational injury leave under division (A)(1) or (2) of this section is not eligible for other paid leave, including holiday pay, while receiving benefits under either division. While an employee is receiving salary continuation or occupational injury leave under division (A)(1) or (2) of this section, vacation leave credit ceases to accrue to the employee under section 124.134 of the Revised Code, but sick leave credit and personal leave credit continue to accrue to the employee under sections 124.382 and 124.386 of the Revised Code.

(C)

(1) The director of administrative services shall adopt rules for the administration of both the salary continuation program and the occupational injury leave program. The rules shall include, but not be limited to, provisions for determining a disability, for filing a claim for leave under this section, and for allowing or denying claims for the leave.

(2) The director also may adopt rules for the payment of health benefits while an employee is on workers' compensation leave.

(D) An appointing authority may apply to the director of administrative services to grant salary continuation under division (A)(1) of this section or occupational injury leave under division (A)(2) of this section to law enforcement personnel employed by the agency.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-14-2003



Section 124.382 - Sick leave credit - misuse of sick leave.

(A) As used in this section and sections 124.383, 124.386, 124.387, and 124.388 of the Revised Code:

(1) "Pay period" means the fourteen-day period of time during which the payroll is accumulated, as determined by the director of administrative services.

(2) "Active pay status" means the conditions under which an employee is eligible to receive pay, and includes, but is not limited to, vacation leave, sick leave, personal leave, bereavement leave, and administrative leave.

(3) "No pay status" means the conditions under which an employee is ineligible to receive pay and includes, but is not limited to, leave without pay, leave of absence, and disability leave.

(4) "Disability leave" means the leave granted pursuant to section 124.385 of the Revised Code.

(5) "Full-time permanent employee" means an employee whose regular hours of duty total eighty hours in a pay period in a state agency and whose appointment is not for a limited period of time.

(6) "Base rate of pay" means the rate of pay established under schedule B or C of section 124.15 of the Revised Code or under schedule E-1, schedule E-1 for step seven only, or schedule E-2 of section 124.152 of the Revised Code, plus any supplement provided under section 124.181 of the Revised Code, plus any supplements enacted into law which are added to schedule B or C of section 124.15 of the Revised Code or to schedule E-1, schedule E-1 for step seven only, or schedule E-2 of section 124.152 of the Revised Code.

(7) "Part-time permanent employee" means an employee whose regular hours of duty total less than eighty hours in a pay period in a state agency and whose appointment is not for a limited period of time.

(B) Each full-time permanent and part-time permanent employee whose salary or wage is paid directly by warrant of the director of budget and management shall be credited with sick leave of three and one-tenth hours for each completed eighty hours of service, excluding overtime hours worked. Sick leave is not available for use until it appears on the employee's earning statement and the compensation described in the earning statement is available to the employee.

(C) Any sick leave credit provided pursuant to division (B) of this section, remaining as of the last day of the pay period preceding the first paycheck the employee receives in December, shall be converted pursuant to section 124.383 of the Revised Code.

(D) Employees may use sick leave, provided a credit balance is available, upon approval of the responsible administrative officer of the employing unit, for absence due to personal illness, pregnancy, injury, exposure to contagious disease that could be communicated to other employees, and illness, injury, or death in the employee's immediate family. When sick leave is used, it shall be deducted from the employee's credit on the basis of absence from previously scheduled work in such increments of an hour and at such a compensation rate as the director of administrative services determines. The appointing authority of each employing unit may require an employee to furnish a satisfactory, signed statement to justify the use of sick leave.

If, after having utilized the credit provided by this section, an employee utilizes sick leave that was accumulated prior to November 15, 1981, compensation for such sick leave used shall be at a rate as the director determines.

(E)

(1) The previously accumulated sick leave balance of an employee who has been separated from the public service, for which separation payments pursuant to section 124.384 of the Revised Code have not been made, shall be placed to the employee's credit upon the employee's reemployment in the public service, if the reemployment takes place within ten years of the date on which the employee was last terminated from public service.

(2) The previously accumulated sick leave balance of an employee who has separated from a school district shall be placed to the employee's credit upon the employee's appointment as an unclassified employee of the state department of education, if all of the following apply:

(a) The employee accumulated the sick leave balance while employed by the school district.

(b) The employee did not receive any separation payments for the sick leave balance.

(c) The employee's employment with the department takes place within ten years after the date on which the employee separated from the school district.

(F) An employee who transfers from one public agency to another shall be credited with the unused balance of the employee's accumulated sick leave.

(G) The director of administrative services shall establish procedures to uniformly administer this section. No sick leave may be granted to a state employee upon or after the employee's retirement or termination of employment.

(H) As used in this division, "active payroll" means conditions under which an employee is in active pay status or eligible to receive pay for an approved leave of absence, including, but not limited to, occupational injury leave, disability leave, or workers' compensation.

(1) Employees who are in active payroll status on June 18, 2011, shall receive a one-time credit of additional sick leave in the pay period that begins on July 1, 2011. Full-time employees shall receive the lesser of either a one-time credit of thirty-two hours of additional sick leave or a one-time credit of additional sick leave equivalent to half the hours of personal leave the employee lost during the moratorium established under either division (A) of section 124.386 of the Revised Code or pursuant to a rule of the director of administrative services. Part-time employees shall receive a one-time credit of sixteen hours of additional sick leave.

(2) Employees who are not in active payroll status due to military leave or an absence taken in accordance with the federal "Family and Medical Leave Act" are eligible to receive the one-time additional sick leave credit.

(3) The one-time additional sick leave credit does not apply to employees of the supreme court, general assembly, legislative service commission, secretary of state, auditor of state, treasurer of state, or attorney general unless the supreme court, general assembly, legislative service commission, secretary of state, auditor of state, treasurer of state, or attorney general participated in the moratorium under division (H) or (I) of section 124.386 of the Revised Code and notifies in writing the director of administrative services on or before June 1, 2011, of the decision to participate in the one-time additional sick leave credit. Written notice under this division shall be signed by the appointing authority for employees of the supreme court, general assembly, or legislative service commission, as the case may be.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-29-2004; 06-30-2006

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.383 - Options with respect to sick leave credit remaining at end of year.

(A) The director of administrative services shall allow a full-time or part-time employee who is credited with sick leave pursuant to division (B) of section 124.382 of the Revised Code to elect one of the following options with respect to sick leave credit remaining at the end of the year:

(1) Carry forward the balance;

(2) Receive a cash benefit as established by the director . An employee serving in a temporary work level who elects to convert unused sick leave credit to cash shall do so at the base rate of pay of the employee's normal classification.

(3) Carry forward a portion of the balance and receive a cash benefit for the remainder. The cash benefit shall be calculated in the manner specified in division (A)(2) of this section.

(B) The director of administrative services shall establish procedures to allow employees to indicate the option that will be selected. Included within the procedures shall be the final date by which notification is to be made to the director concerning the option selected. Failure to comply with the date will result in the automatic carry forward of unused balances.

(C) Cash benefits shall be paid in the first pay the employee receives in December.

(D) Balances carried forward are excluded from further cash benefits provided under this section.

(E) An employee who separates during the year shall not be eligible for cash benefits provided under this section.

Effective Date: 03-30-1999; 07-01-2007



Section 124.384 - Accumulated sick leave.

(A) Except as otherwise provided in this section, employees whose salaries or wages are paid by warrant of the director of budget and management and who have accumulated sick leave under section 124.38 or 124.382 of the Revised Code shall be paid for a percentage of their accumulated balances, upon separation for any reason, including death but excluding retirement, at their last base rate of pay at the rate of one hour of pay for every two hours of accumulated balances. An employee who retires in accordance with any retirement plan offered by the state shall be paid upon retirement for each hour of the employee's accumulated sick leave balance at a rate of fifty-five per cent of the employee's last base rate of pay.

An employee serving in a temporary work level who elects to convert unused sick leave to cash shall do so at the base rate of pay of the employee's normal classification. If an employee dies, the employee's unused sick leave shall be paid in accordance with section 2113.04 of the Revised Code or to the employee's estate.

In order to be eligible for the payment authorized by this section, an employee shall have at least one year of state service and shall request all or a portion of that payment no later than three years after separation from state service. No person is eligible to receive all or a portion of the payment authorized by this section at any time later than three years after the person's separation from state service.

(B) Except as otherwise provided in this division, a person initially employed on or after July 5, 1987, by a state agency in which the employees' salaries or wages are paid directly by warrant of the director of budget and management shall receive payment under this section only for sick leave accumulated while employed by state agencies in which the employees' salaries or wages are paid directly by warrant of the director of budget and management. A person initially employed on or after July 5, 1987, by the state department of education as an unclassified employee shall receive payment under this section only for sick leave accumulated while employed by state agencies in which the employees' salaries or wages are paid directly by warrant of the director of budget and management and for sick leave placed to the employee's credit under division (E)(2) of section 124.382 of the Revised Code.

(C) For employees paid in accordance with section 124.152 of the Revised Code and those employees listed in divisions (B)(2) and (4) of section 124.14 of the Revised Code, the director of administrative services, with the approval of the director of budget and management, may establish a plan for early payment of accrued sick leave and vacation leave.

Effective Date: 06-15-2000; 12-01-2006; 07-01-2007



Section 124.385 - Disability leave benefits.

(A) An employee is eligible for disability leave benefits under this section if the employee has completed one year of continuous state service immediately prior to the date of the disability and if any of the following applies:

(1) The employee is a full-time permanent employee and is eligible for sick leave credit pursuant to division (B) of section 124.382 of the Revised Code.

(2) The employee is a part-time permanent employee who has worked at least fifteen hundred hours within the twelve-month period immediately preceding the date of disability and is eligible for sick leave credit under division (B) of section 124.382 of the Revised Code.

(3) The employee is a full-time permanent or part-time permanent employee, is on disability leave or leave of absence for medical reasons, and would be eligible for sick leave credit pursuant to division (B) of section 124.382 of the Revised Code except that the employee is in no pay status due to the employee's medical condition.

(B) The director of administrative services, by rule adopted in accordance with Chapter 119. of the Revised Code, shall establish a disability leave program. The rule shall include, but shall not be limited to, the following:

(1) Procedures to be followed for determining disability;

(2) Provisions for the allowance of disability leave due to illness or injury;

(3) Provisions for the continuation of service credit for employees granted disability leave, including service credit towards retirement, as provided by the applicable statute;

(4) The establishment of a minimum level of benefit and of a waiting period before benefits begin;

(5) Provisions setting a maximum length of benefit and requiring that employees eligible to apply for disability retirement shall do so prior to completing the first six months of their period of disability. The director's rules shall indicate those employees required to apply for disability retirement. If an employee is approved to receive disability retirement, the employee shall receive the retirement benefit and a supplement payment that equals a percentage of the employee's base rate of pay and that, when added to the retirement benefit, equals no more than the percentage of pay received by employees after the first six months of disability. This supplemental payment shall not be considered earnable salary, compensation, or salary, and is not subject to contributions, under Chapter 145., 742., 3307., 3309., or 5505. of the Revised Code.

(6) Provisions that allow employees to utilize available sick leave, personal leave, compensatory time, or vacation leave balances to supplement the benefits payable under this section. The balances used to supplement the benefits, plus any amount contributed by the state as provided in division (D) of this section, shall be paid at the employee's base rate of pay in an amount sufficient to give employees up to one hundred per cent of pay for time on disability.

(7) Procedures for appealing denial of payment of a claim, including the following:

(a) A maximum of thirty days to file an appeal by the employee;

(b) A maximum of fifteen days for the parties to select a third-party opinion pursuant to division (F) of this section, unless an extension is agreed to by the parties;

(c) A maximum of thirty days for the third party to render an opinion.

(8) Provisions for approving leave of absence for medical reasons where an employee is in no pay status because the employee has used all the employee's sick leave, personal leave, vacation leave, and compensatory time;

(9) Provisions for precluding the payment of benefits if the injury for which the benefits are sought is covered by a workers' compensation plan;

(10) Provisions for precluding the payment of benefits in order to ensure that benefits are provided in a consistent manner.

(C) Except as provided in division (B)(6) of this section, time off for an employee granted disability leave is not chargeable to any other leave granted by other sections of the Revised Code.

(D) While an employee is on an approved disability leave, the employee shall be responsible for paying the employee's share of retirement contributions and the employer's share shall be paid by the state.

(E) The approval for disability leave shall be made by the director, upon recommendation by the appointing authority. The director may delegate to any appointing authority the authority to approve disability benefits for a standard recovery period.

(F) If a request for disability leave is denied based on a medical determination, the director shall obtain a medical opinion from a third party. The decision of the third party is binding.

(G) The rule adopted by the director under division (B) of this section shall not deny disability leave benefits for an illness or injury to an employee who is a veteran of the United States armed forces because the employee contracted the illness or received the injury in the course of or as a result of military service and the illness or injury is or may be covered by a compensation plan administered by the United States department of veterans affairs.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 16, §101, eff. 6/30/2009.

Effective Date: 06-15-2000; 07-01-2007



Section 124.386 - Personal leave.

(A) Each full-time permanent employee paid in accordance with section 124.152 of the Revised Code and those full-time permanent employees listed in divisions (B)(2) and (4) of section 124.14 of the Revised Code shall be credited with thirty-two hours of personal leave each year. Each part-time permanent employee paid in accordance with section 124.152 of the Revised Code and those part-time permanent employees listed in divisions (B)(2) and (4) of section 124.14 of the Revised Code shall receive a pro-rated personal leave credit as determined by rule of the director of administrative services. The credit shall be made to each eligible employee in the first pay the employee receives in December. Employees, upon giving reasonable notice to the responsible administrative officer of the appointing authority, may use personal leave for absence due to mandatory court appearances, legal or business matters, family emergencies, unusual family obligations, medical appointments, weddings, religious holidays not listed in section 124.19 of the Revised Code, or any other matter of a personal nature. Personal leave may not be used on a holiday when an employee is scheduled to work.

Personal leave is not available for use until it appears on the employee's earning statement and the compensation described in the earning statement is available to the employee.

There shall be a moratorium on personal leave accrual beginning with the credit employees would have received in December 2009, except as otherwise provided in divisions (H)(1) and (2) of this section. Personal leave accrual shall resume with employees receiving credit in December 2011 and there shall be no retroactive grant of credit for the period the moratorium was in effect.

(B) When personal leave is used, it shall be deducted from the unused balance of the employee's personal leave on the basis of absence in such increments of an hour as the director of administrative services determines. Compensation for personal leave shall be equal to the employee's base rate of pay.

(C) A newly appointed full-time permanent employee or a non-full-time employee who receives a full-time permanent appointment shall be credited with personal leave of thirty-two hours, less one and two-tenths hours for each pay period that has elapsed following the first paycheck the employee receives in December, until the first day of the pay period during which the appointment was effective.

(D) The director of administrative services shall allow employees to elect one of the following options with respect to the unused balance of personal leave:

(1) Carry forward the balance. The maximum credit that shall be available to an employee at any one time is forty hours.

(2) Convert the balance to accumulated sick leave, to be used in the manner provided by section 124.382 of the Revised Code;

(3) Receive a cash benefit. The cash benefit shall equal one hour of the employee's base rate of pay for every hour of unused credit that is converted. An employee serving in a temporary work level who elects to convert unused personal leave to cash shall do so at the base rate of pay of the employee's normal classification. Such cash benefit shall not be subject to contributions to any of the retirement systems, either by the employee or the employer.

There shall be a moratorium on the payment for conversion of unused personal leave until December 2011, except as otherwise provided in divisions (H)(1) and (2) of this section.

(E) A full-time permanent employee who separates from state service or becomes ineligible to be credited with leave under this section shall receive a reduction of personal leave credit of one and two-tenths hours for each pay period that remains beginning with the first pay period following the date of separation or the effective date of the employee's ineligibility until the pay period preceding the next base pay period. After calculation of the reduction of an employee's personal leave credit, the employee is entitled to compensation for any remaining personal leave credit at the employee's current base rate of pay. If the reduction results in a number of hours less than zero, the cash equivalent value of such number of hours shall be deducted from any compensation that remains payable to the employee, or from the cash conversion value of any vacation or sick leave that remains credited to the employee. An employee serving in a temporary work level who is eligible to receive compensation under this section shall be compensated at the base rate of pay of the employee's normal classification.

(F) An employee who transfers from one public agency to another public agency in which the employee is eligible for the credit provided under this section shall be credited with the unused balance of personal leave.

(G) The director of administrative services shall establish procedures to uniformly administer this section. No personal leave may be granted to a state employee upon or after retirement or termination of employment.

(H)

(1) The moratoria imposed under divisions (A) and (D)(3) of this section shall apply to employees of the secretary of state, auditor of state, treasurer of state, and attorney general who are subject to this section unless the secretary of state, auditor of state, treasurer of state, or attorney general decides to exempt the office's employees from the moratoria and so notifies the director of administrative services in writing on or before November 1, 2009.

(2) The moratoria imposed under divisions (A) and (D)(3) of this section do not apply to employees of the supreme court, the general assembly, and the legislative service commission who are subject to this section, unless the supreme court, general assembly, or legislative service commission decides to include those employees in the moratoria and so notifies the director of administrative services in writing on or before November 1, 2009. Written notice shall be signed by the appointing authority for employees of the supreme court, general assembly, or legislative service commission as the case may be.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-15-2000; 06-30-2006; 07-01-2007



Section 124.387 - Bereavement leave.

Each full-time permanent and part-time permanent employee whose salary or wage is paid directly by warrant of the director of budget and management shall be granted three days of bereavement leave with pay upon the death of a member of the employee's immediate family. Compensation for bereavement leave shall be equal to the employee's base rate of pay.

Effective Date: 03-30-1999; 12-01-2006



Section 124.388 - Administrative leave.

(A) An appointing authority may, in its discretion, place an employee on administrative leave with pay. Administrative leave with pay is to be used only in circumstances where the health or safety of an employee or of any person or property entrusted to the employee's care could be adversely affected. Compensation for administrative leave with pay shall be equal to the employee's base rate of pay. The length of administrative leave with pay is solely at the discretion of the appointing authority, but shall not exceed the length of the situation for which the leave was granted. An appointing authority may also grant administrative leave with pay of two days or less for employees who are moved in accordance with section 124.33 of the Revised Code.

(B) An appointing authority may, in its discretion, place an employee on administrative leave without pay for a period not to exceed two months, if the employee has been charged with a violation of law that is punishable as a felony. If the employee subsequently does not plead guilty to or is not found guilty of a felony with which the employee is charged or any other felony, the appointing authority shall pay the employee at the employee's base rate of pay, plus interest, for the period the employee was on the unpaid administrative leave.

Effective Date: 03-30-1999; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.389 - Employee exchange program.

The director of administrative services may establish an employee exchange program for employees whose salary or wage is paid directly by warrant of the director of budget and management. The director of administrative services shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the administration of the program.

Effective Date: 10-25-1995; 12-01-2006



Section 124.39 - Unused sick leave.

As used in this section, "retirement" means disability or service retirement under any state or municipal retirement system in this state.

(A)

(1) Except as provided in division (A)(3) of this section, an employee of a state college or university may elect, at the time of retirement from active service and with ten or more years of service with the state or any of its political subdivisions, to be paid in cash for one-fourth of the value of the employee's accrued but unused sick leave credit. Such payment shall be based on the employee's rate of pay at the time of retirement. Payment for sick leave on this basis shall be considered to eliminate all sick leave credit accrued by the employee at that time. Such payment shall be made only once to any employee. The maximum payment which may be made under this division shall be for one-fourth of one hundred twenty days.

(2) A state college or university may adopt a policy allowing an employee to receive payment for more than one-fourth the value of the employee's unused sick leave or for more than the aggregate value of thirty days of the employee's unused sick leave, or allowing the number of years of service to be less than ten.

(3) Notwithstanding the provisions of division (A)(1) of this section, any employee who retired from the university of Cincinnati on or after September 25, 1978, and on or before November 15, 1981, may be paid in cash for up to one-half of the value of the employee's accrued but unused sick leave credit up to a maximum of sixty days if the employee otherwise meets the service and other requirements necessary to receive such payment and if any such payment has deducted from it any amount previously paid to the employee from the employee's accrued but unused sick leave credit at the time of the employee's retirement.

(B) Except as provided in division (C) of this section, an employee of a political subdivision covered by section 124.38 or 3319.141 of the Revised Code may elect, at the time of retirement from active service with the political subdivision, and with ten or more years of service with the state, any political subdivisions, or any combination thereof, to be paid in cash for one-fourth the value of the employee's accrued but unused sick leave credit. The payment shall be based on the employee's rate of pay at the time of retirement and eliminates all sick leave credit accrued but unused by the employee at the time payment is made. An employee may receive one or more payments under this division, but the aggregate value of accrued but unused sick leave credit that is paid shall not exceed, for all payments, the value of thirty days of accrued but unused sick leave.

(C) A political subdivision may adopt a policy allowing an employee to receive payment for more than one-fourth the value of the employee's unused sick leave or for more than the aggregate value of thirty days of the employee's unused sick leave, or allowing the number of years of service to be less than ten. The political subdivision may also adopt a policy permitting an employee to receive payment upon a termination of employment other than retirement or permitting more than one payment to any employee.

Notwithstanding section 325.17 or any other section of the Revised Code authorizing any appointing authority of a county office, department, commission, or board to set compensation, any modification of the right provided by division (B) of this section, and any policy adopted under division (C) of this section, shall only apply to a county office, department, commission, or board if it is adopted in one of the following ways:

(1) By resolution of the board of county commissioners for any office, department, commission, or board that receives at least one-half of its funding from the county general revenue fund;

(2) By order of any appointing authority of a county office, department, commission, or board that receives less than one-half of its funding from the county general revenue fund. Such office, department, commission, or board shall provide written notice to the board of county commissioners of such order.

(3) As part of a collective bargaining agreement.

A political subdivision may adopt policies similar to the provisions contained in sections 124.382 to 124.386 of the Revised Code.

Effective Date: 10-25-1995

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.391 - Donation of paid leave program.

(A) As used in this section, "paid leave" means sick leave, personal leave, or vacation leave.

(B) The director of administrative services may establish a program under which an employee paid directly by warrant of the director of budget and management may donate that employee's accrued but unused paid leave to another employee paid directly by warrant of the director of budget and management who has no accrued but unused paid leave and who has a critical need for it because of circumstances such as a serious illness or the serious illness of a member of the employee's immediate family.

If the director of administrative services establishes a leave donation program under this division, the director shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the administration of the program. These rules shall include, but not be limited to, provisions that identify the circumstances under which leave may be donated and that specify the amount, types, and value of leave that may be donated.

(C) At the discretion of the appropriate legislative authority, a county may implement a leave donation program, as provided in this section, for all county agencies or for one or more designated agencies within the county.

Effective Date: 09-29-1997; 12-01-2006



Section 124.392 - Exempt employees cost savings program.

(A) As used in this section :

(1) "Exempt employee" has the same meaning as in section 124.152 of the Revised Code.

(2) "Fiscal emergency" means a fiscal emergency declared by the governor under section 126.05 of the Revised Code.

(B) The director of administrative services may establish a voluntary cost savings program for exempt employees.

(C) The director of administrative services shall establish a mandatory cost savings program applicable to exempt employees. Subject to division (C)(1) of this section, the program may include, but is not limited to, a loss of pay or loss of holiday pay as determined by the director. The program may be administered differently among exempt employees based on their classifications, appointment categories, appointing authorities, or other relevant distinctions.

(1) Each full-time exempt employee shall participate in the program for a total of eighty hours of mandatory cost savings in both fiscal year 2010 and fiscal year 2011. Each part-time exempt employee shall participate in the program by not receiving holiday pay during both fiscal year 2010 and fiscal year 2011. Each employee of the secretary of state, auditor of state, treasurer of state, and attorney general shall participate in the program unless the secretary of state, auditor of state, treasurer of state, or attorney general decides to exempt the officer's employees from the program and so notifies the director of administrative services in writing on or before July 1, 2009.

After July 1, 2009, the secretary of state, auditor of state, treasurer of state, or attorney general may decide to begin participation in the program for eighty hours or less and shall notify the director of administrative services in writing. The secretary of state, auditor of state, treasurer of state, or attorney general and the director shall mutually agree upon an implementation date.

(2) After June 30, 2011, the director of administrative services, in consultation with the director of budget and management, may implement mandatory cost savings days applicable to exempt employees in the event of a fiscal emergency. Each employee of the secretary of state, auditor of state, treasurer of state, and attorney general shall participate in the mandatory cost savings days unless the secretary of state, auditor of state, treasurer of state, or attorney general decides to exempt the officer's employees from the mandatory cost savings days and so notifies the director of administrative services in the manner the director of administrative services prescribes by rule adopted under this section.

(D) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the administration of the voluntary cost savings program and the mandatory cost savings program.

(E) Cost savings days provided pursuant to this section or by a labor-management contract or agreement shall be considered remuneration for purposes of section 4141.31 of the Revised Code.

(F) The cost savings fund is hereby created in the state treasury. Savings accrued through employee participation in the mandatory cost savings program and in mandatory cost savings days shall be allocated to the fund. The fund may be used to pay employees who participated in the mandatory cost savings program or in mandatory cost savings days. Any investment earnings of the fund shall be credited to the fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 16, §101, eff. 6/30/2009.

Effective Date: 06-30-2006



Section 124.393 - Mandatory cost savings program applicable to exempt employees.

(A) As used in this section:

(1) " Exempt employee" means a permanent full-time or permanent part-time county, township, or municipal corporation employee who is not subject to a collective bargaining agreement between a public employer and an exclusive representative.

(2) "Fiscal emergency" means any of the following:

(a) A fiscal emergency declared by the governor under section 126.05 of the Revised Code.

(b) A fiscal watch or fiscal emergency has been declared or determined under section 118.023 or 118.04 of the Revised Code.

(c) Lack of funds as defined in section 124.321 of the Revised Code.

(d) Reasons of economy as described in section 124.321 of the Revised Code.

(B)

(1) A county, township, or municipal corporation appointing authority may establish a mandatory cost savings program applicable to its exempt employees. Each exempt employee shall participate in the program of mandatory cost savings for not more than eighty hours, as determined by the appointing authority, in each of state fiscal years 2010 to 2013. The program may include, but is not limited to, a loss of pay or loss of holiday pay. The program may be administered differently among employees based on their classifications, appointment categories, or other relevant distinctions.

(2) After June 30, 2013, a county, township, or municipal corporation appointing authority may implement mandatory cost savings days as described in division (B)(1) of this section that apply to its exempt employees in the event of a fiscal emergency.

(C) A county, township, or municipal corporation appointing authority shall issue guidelines concerning how the appointing authority will implement the cost savings program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 124.394 - Modified work week schedule program.

(A) As used in this section:

(1) "Exempt employee" means a permanent full-time or permanent part-time county employee , township, or municipal corporation who is not subject to a collective bargaining agreement between a public employer and an exclusive representative.

(2) "Fiscal emergency" means any of the following:

(a) A fiscal emergency declared by the governor under section 126.05 of the Revised Code.

(b) A fiscal watch or a fiscal emergency declared or determined by the auditor of state under section 118.023 or 118.04 of the Revised Code.

(c) Lack of funds as defined in section 124.321 of the Revised Code.

(d) Reasons of economy as described in section 124.321 of the Revised Code.

(B) A county, township, or municipal corporation appointing authority may establish a modified work week schedule program applicable to its exempt employees. Each exempt employee shall participate in any established modified work week schedule program in each of state fiscal years 2012 and 2013. The program may provide for a reduction from the usual number of hours worked during a week by exempt employees immediately before the establishment of the program by the appointing authority. The reduction in hours may include any number of hours so long as the reduction is not more than fifty per cent of the usual hours worked by exempt employees immediately before the establishment of the program. The program may be administered differently among employees based on classifications, appointment categories, or other relevant distinctions.

(C) After June 30, 2013, a county, township, or municipal corporation appointing authority may implement a modified work week schedule program as described in division (B) of this section that applies to its exempt employees in the event of a fiscal emergency.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 124.40 - Civil service commissions in municipalities and townships.

(A) The mayor or other chief appointing authority of each city in the state shall appoint three persons, one for a term of two years, one for a term of four years, and one for a term of six years, who shall constitute the municipal civil service commission of that city and of the city school district and city health district in which that city is located. Each alternate year thereafter the mayor or other chief appointing authority shall appoint one person, as successor of the member whose term expires, to serve six years. A vacancy shall be filled by the mayor or other chief appointing authority for the unexpired term. At the time of any appointment, not more than two commissioners shall be adherents of the same political party.

The municipal civil service commission shall prescribe, amend, and enforce rules not inconsistent with this chapter for the classification of positions in the civil service of the city and city school district, and all the positions in the city health district; for examinations for and resignations from those positions; for appointments, promotions, removals, transfers, layoffs, suspensions, reductions, and reinstatements with respect to those positions; and for standardizing those positions and maintaining efficiency in them. The commission's rules shall authorize each appointing authority of a city, city school district, or city health district to develop and administer in a manner it devises an evaluation system for the employees it appoints. The commission shall exercise all other powers and perform all other duties with respect to the civil service of the city, city school district, and city health district, as prescribed in this chapter and conferred upon the director of administrative services and the state personnel board of review with respect to the civil service of the state; and all authority granted to the director and the board with respect to the service under their jurisdiction shall, except as otherwise provided by this chapter, be held to be granted to the commission with respect to the service under its jurisdiction. The procedure applicable to reductions, suspensions, and removals, as provided for in section 124.34 of the Revised Code, shall govern the civil service of cities.

The expense and salaries of a municipal civil service commission shall be determined by the legislative authority of the city and a sufficient sum of money shall be appropriated each year to carry out this chapter in the city.

All persons who are employed by a city school district, city health district, or city health department when a municipal civil service commission having jurisdiction over them is appointed, or when they become subject to civil service by extension of civil service to include new classifications of employees, shall continue to hold their positions until removed in accordance with the civil service laws.

If the appointing authority of any city fails to appoint a civil service commission or commissioner, as provided by law, within sixty days after the appointing authority has the power to so appoint, or after a vacancy exists, the state personnel board of review shall make the appointment, and the appointee shall hold office until the expiration of the term of the appointing authority of the city. If any municipal civil service commission fails to prepare and submit rules or regulations in accordance with this chapter, the board shall forthwith make those rules or regulations. This chapter shall in all respects, except as provided in this section, be in full force in cities with a civil service commission.

Each municipal civil service commission shall make reports from time to time, as the board requires, of the manner in which the law and the rules and regulations under it have been and are being administered, and the results of their administration, in the city, city school district, and city health district. A copy of the annual report of each municipal civil service commission shall be filed in the office of the board as a public record.

Whenever the board has reason to believe that a municipal civil service commission is violating or is failing to perform the duties imposed upon it by law, or that any member of a municipal civil service commission is willfully or through culpable negligence violating the law or failing to perform official duties as a member of the commission, it shall institute an investigation, and if, in the judgment of the board, it finds any such violation or failure to perform the duties imposed by law, it shall make a report of the violation or failure in writing to the chief executive authority of the city, which report shall be a public record.

Upon the receipt of a report from the board charging the municipal civil service commission with violating or failing to perform the duties imposed upon it by law, or charging any member of the commission with willfully or through culpable negligence violating the law or failing to perform official duties as a member of the commission, along with the evidence on which the report is based, the chief executive authority of the city shall forthwith remove the municipal civil service commissioner or commissioners. In all cases of removal of a municipal civil service commissioner by the chief executive authority of any city, an appeal may be had to the court of common pleas, in the county in which the city is situated, to determine the sufficiency of the cause of removal. The appeal shall be taken within ten days from the decision of the chief executive authority . If the court disaffirms the judgment of the chief executive authority, the commissioner shall be reinstated to the commissioner's former position on the commission.

The chief executive authority of a city with a municipal civil service commission may remove at any time any commissioner for inefficiency, neglect of duty, or malfeasance in office, having first given to the commissioner a copy of the charges and an opportunity to be publicly heard in person or by counsel in defense.

The mayor has the exclusive right to suspend the chief of the police department or the chief of the fire department for incompetence, gross neglect of duty, gross immorality, habitual drunkenness, failure to obey orders given by the proper authority, or any other reasonable and just cause. If either the chief of police or the chief of the fire department is so suspended, the mayor forthwith shall certify that fact, together with the cause of the suspension, to the municipal civil service commission. Within five days from the date of receipt of the notice, the commission shall proceed to hear the charges and render judgment on them. The judgment may affirm, disaffirm, or modify the judgment of the mayor, and an appeal may be had from the decision of the commission to the court of common pleas as provided in section 124.34 of the Revised Code to determine the sufficiency of the cause of removal.

(B) The board of trustees of a township that has a population of ten thousand or more persons residing within the township and outside any municipal corporation and that has a police or fire department of ten or more full-time paid employees may appoint three persons to constitute the township civil service commission. Of the initial appointments made to the commission, one shall be for a term ending two years after the date of initial appointment, one shall be for a term ending four years after that date, and one shall be for a term ending six years after that date. Thereafter, terms of office shall be for six years, each term ending on the same day of the same month as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. At the time of any appointment, not more than two commissioners shall be adherents of the same political party.

The board of township trustees shall determine the compensation and expenses to be paid to the members of the township civil service commission. The powers and duties conferred on municipal civil service commissions and the supervisory authority of the state personnel board of review under division (A) of this section shall be applicable to the civil service commission of a civil service township.

The board of township trustees has the exclusive right to suspend the chief of the police or fire department of the township in the same manner as provided in division (A) of this section for municipal chiefs.

The jurisdiction of the township civil service commission is limited to employees of the township fire or police department and then only if the department has ten or more full-time paid employees, and it does not extend to any other township employees.

Effective Date: 08-09-1974; 07-01-2007



Section 124.41 - Police department qualifications - police cadet program.

No person shall be eligible to receive an original appointment to a police department, as a police officer, subject to the civil service laws of this state, unless the person has reached the age of twenty-one and has, not more than one hundred twenty days prior to the date of such appointment, passed a physical examination, given by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife, certifying that the applicant is free of cardiovascular and pulmonary diseases, and showing that the applicant meets the physical requirements necessary to perform the duties of a police officer as established by the civil service commission having jurisdiction over the appointment. The appointing authority shall, prior to making any such appointment, file with the Ohio police and fire pension fund a copy of the report or findings of the licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife. The professional fee for such physical examination shall be paid by the civil service commission. Except as otherwise provided in this section, no person is eligible to receive an original appointment when the person is thirty-five years of age or older, and no person can be declared disqualified as over age prior to that time. The maximum age limitation established by this section does not apply to a city in which an ordinance establishes a different maximum age limitation for an original appointment to the police department or to a civil service township in which a resolution adopted by the board of trustees of the township establishes a different maximum age limitation for an original appointment to the police department.

Nothing in this section shall prevent a municipal corporation or a civil service township from establishing a police cadet program and employing persons as police cadets at age eighteen for the purposes of training persons to become police officers. The board of trustees of a civil service township may establish by resolution such a cadet program. A person participating in a municipal or township police cadet program shall not be permitted to carry or use any firearm in the performance of the person's duties, except that the person may be taught the proper use of firearms as part of the person's training.

Effective Date: 11-02-1999



Section 124.411 - Police department appointment from annexed territory.

Notwithstanding section 124.41 of the Revised Code, the appointing authority of a municipal corporation that has been incorporated pursuant to Chapter 707., of the Revised Code may grant an original appointment to a police department, as a policewoman or policeman, to a person who was employed on the date of incorporation as a full-time police officer of a township all or part of which was included in the corporation limits of the municipal corporation.

Effective Date: 03-14-2004



Section 124.42 - Firefighter qualifications.

No person shall be eligible to receive an original appointment as a firefighter in a fire department, subject to the civil service laws of this state, unless the person has reached the age of eighteen and has, not more than one hundred twenty days prior to receiving such appointment, passed a physical examination, given by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife, certifying that the applicant is free of cardiovascular and pulmonary diseases, and showing that the person meets the physical requirements necessary to perform the duties of a firefighter as established by the civil service commission having jurisdiction over the appointment. The appointing authority shall, prior to making any such appointment, file with the Ohio police and fire pension fund a copy of the report or findings of said licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife. The professional fee for such physical examination shall be paid by the civil service commission. No person shall be eligible to receive an original appointment on and after the person's forty-first birthday.

Notwithstanding this section, a municipal council may enact an ordinance providing that a person between the age of eighteen and forty may receive an original appointment to the fire department, or the board of trustees of a civil service township may do so by resolution. Nothing in this section shall prevent a municipal corporation or civil service township from establishing a fire cadet program and employing persons as fire cadets at age eighteen for the purpose of training persons to become firefighters. The board of trustees of a civil service township may establish by resolution such a cadet program. A person participating in a municipal or township fire cadet program shall not be permitted to carry or use any firearm in the performance of the person's duties.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 03-31-2003



Section 124.43 - Separate examinations and eligibility lists for police and firemen.

Separate examinations shall be given and separate eligibility lists maintained by municipal and civil service township civil service commissions for original appointments to and promotions in fire and police departments in cities and civil service townships. No person may be transferred from one list to the other. Appointments and promotions in the departments shall be only from the separate eligible lists maintained for each of the departments. Transfers of personnel from one department to the other are hereby prohibited.

Effective Date: 08-09-1974



Section 124.44 - Police department promotions.

No positions above the rank of patrol officer in the police department shall be filled by original appointment. Vacancies in positions above the rank of patrol officer in a police department shall be filled by promotion from among persons holding positions in a rank lower than the position to be filled. No position above the rank of patrol officer in a police department shall be filled by any person unless the person has first passed a competitive promotional examination. Promotion shall be by successive ranks insofar as practicable, and no person in a police department shall be promoted to a position in a higher rank who has not served at least twelve months in the next lower rank. A municipal civil service commission may require a period of service of longer than twelve months for promotion to the rank immediately above the rank of patrol officer.

No competitive promotional examination shall be held unless there are at least two persons eligible to compete. Whenever a municipal or civil service township civil service commission determines that there are less than two persons holding positions in the rank next lower than the position to be filled, who are eligible and willing to compete, the commission shall allow the persons holding positions in the then next lower rank who are eligible, to compete with the persons holding positions in the rank lower than the position to be filled.

An increase in the salary or other compensation of anyone holding a position in a police department, beyond that fixed for the rank in which that position is classified, shall be deemed a promotion, except as provided in section 124.491 of the Revised Code.

If a vacancy occurs in a position above the rank of patrol officer in a police department, and there is no eligible list for such rank, the municipal or civil service township civil service commission shall, within sixty days of that vacancy, hold a competitive promotional examination. After the examination has been held and an eligible list established, the commission shall forthwith certify to the appointing officer the name of the person on the list receiving the highest rating. Upon the certification, the appointing officer shall appoint the person so certified within thirty days from the date of the certification. If there is a list, the commission shall, when there is a vacancy, immediately certify the name of the person on the list having the highest rating, and the appointing authority shall appoint that person within thirty days from the date of the certification.

No credit for seniority, efficiency, or any other reason shall be added to an applicant's examination grade unless the applicant achieves at least the minimum passing grade on the examination without counting that extra credit.

Effective Date: 05-23-1978; 07-01-2007



Section 124.45 - Fire department promotions.

Vacancies in positions above the rank of regular fire fighter in a fire department shall be filled by competitive promotional examinations, and promotions shall be by successive ranks as provided in this section and sections 124.46 to 124.49 of the Revised Code. Positions in which those vacancies occur shall be called promoted ranks.

When a vacancy occurs in the promoted rank immediately above the rank of regular fire fighter, no person shall be eligible to take the examination unless the person has served forty-eight months, not including the person's probationary period, in the rank of regular fire fighter, provided that, in those cases when there are less than two persons in the rank of regular fire fighter who have served forty-eight months , not including the person's probationary period, in that rank and who are willing to take the examination, this service requirement does not apply.

When a vacancy occurs in a promoted rank, other than the promoted rank immediately above the rank of regular fire fighter, no person shall be eligible to take the examination unless the person has served twelve months in the rank from which the promotion is to be made, provided that, in those cases when there are less than two persons in that next lower rank who have served twelve months in that rank and who are willing to take the examination, the twelve-month service requirement shall not apply. If the nonapplication of the twelve-month service requirement to persons in the next lower rank does not produce two persons eligible and willing to compete, the same method shall be followed by going to successively lower ranks until two or more persons are eligible and willing to compete in an examination for the vacancy. If this process of searching successively lower ranks reaches the rank of regular fire fighter, the forty-eight-month service requirement applies, provided that, in those cases when that application still fails to produce two persons who are eligible and willing to compete, the forty-eight-month service requirement does not apply. If two persons are unwilling to compete for the examination, the one person who is willing to compete shall be appointed to fill the vacancy after passing a qualifying examination.

Promotional examinations for positions within a fire department shall relate to those matters that test the ability of the person examined to discharge the particular duties of the position sought, shall include a written testing component, and, in examinations for positions requiring the operation of machines or equipment, may include practical demonstration tests of the operation of those machines or equipment as a part of the examination.

Those persons who compete in a promotional examination in accordance with the rules of the civil service commission shall have added to their grade credit for seniority. Credit for seniority shall be given as follows: one point shall be added for each of the first four years of service, and six-tenths of a point shall be added for each year for the next ten years of service. In computing the credit for seniority, half of the credit specified in this paragraph shall be given for a half year of service. Credit for seniority shall be based only on service in the municipal or civil service township fire department and the service provided for in the next succeeding paragraph.

When service in a municipal or civil service township fire department is interrupted by service in the armed forces of the United States, seniority credit shall be granted in promotional examinations for the time so served. No additional credit for military service shall be allowed in promotional examinations.

Credit for efficiency may be given as an added credit , shall be ten per cent of the member's efficiency rating for the last year, and shall be based on the record of efficiency maintained in the fire department in the manner established by the civil service commission, provided the efficiency shall be graded by three ranking officers of the fire department familiar with the work of the member. In those cases when three such officers do not exist, the ranking officers or officer familiar with the work of the member shall grade the efficiency.

No credit for seniority, efficiency, or any other reason shall be added to an applicant's grade unless the applicant achieves at least the minimum passing grade on the examination without counting that extra credit.

After the grading of examination papers, any participant in the examination who considers the participant's examination papers to have been erroneously graded shall have the right to appeal to the commission, and the appeal shall be heard by the commission.

The public notice of a holding of a promotional examination for a position or positions in a fire department shall, unless waived by all persons eligible to participate, be published not less than thirty days prior to the examination and shall contain a description of the source material from which the examination questions are prepared. The source material shall be readily accessible to the examinee. Failure to comply with this requirement shall make void the pursuant examination. This paragraph does not prohibit the use of questions having answers based on experience in the fire service within the fire department in which the promotional examination is being given.

Effective Date: 05-23-1978; 07-01-2007



Section 124.46 - Fire department eligibility lists.

The names of the examinees who have passed the examination shall be placed on the eligible list in accordance with their grades. The examinee receiving the highest grade shall be placed first on the list. If two or more examinees receive the same grade, seniority in the fire department service shall determine the order of their names. The person having the highest position on the list shall be appointed in the case of a vacancy. Eligible lists established as provided in this section shall continue for two years. If a vacancy occurs prior to the expiration of the two-year period, the list shall continue for the purpose of filling the vacancy until the vacancy has been filled.

If an eligible list exists and a vacancy occurs that may be filled from that list, the vacancy shall be filled within a period of not more than ten days from the date of the vacancy.

Effective Date: 12-04-1973; 07-01-2007



Section 124.47 - Fire department special positions.

Within any rank, the municipal council or board of trustees of a civil service township may establish such special positions having special duties with preferential pay as the council or board deems necessary, but the holding of any such special positions shall not establish eligibility to the next higher rank to the exclusion of other persons in the same rank who do not hold such special positions. No special position established by council or the board within a rank in a fire department shall be filled without promotional examination in the same manner as promotions from rank to rank.

Effective Date: 08-09-1974



Section 124.48 - Fire department vacancies.

Whenever a vacancy occurs in a promoted rank in a fire department and no eligible list for that rank exists, the appointing authority shall certify the fact to the civil service commission. The civil service commission, within sixty days of the vacancy, shall conduct a competitive promotional examination. After the examination has been held, an eligible list shall be established, and the civil service commission shall certify to the appointing authority the name of the person on the list receiving the highest grade. Upon the certification, the appointing authority shall appoint the person so certified within ten days.

When an eligible list exists and a vacancy occurs in a position for which the list was established, the appointing authority shall certify the fact to the civil service commission. The person standing highest on the list shall be certified to the appointing authority, and that person shall be appointed within ten days.

Effective Date: 12-04-1973; 07-01-2007



Section 124.49 - Fire department probationary period.

All promotional appointments in a fire department may be for a probationary period to be fixed by the rules of the civil service commission and not to exceed six months. No promotion shall be deemed final until the appointee has satisfactorily served his probationary period. At the end of the probationary period the appointing authority shall transmit to the civil service commission a record of the employee's service, and if such service is satisfactory the appointee shall continue in his promoted rank. If at the end of the probationary period the appointee's service is unsatisfactory, he shall be reduced to the rank held at the time he was appointed to the higher rank. In all cases of unsatisfactory probationary periods in the fire department, the appointing authority shall, at the end of the probationary period, furnish the employee with a written notice of unsatisfactory probation and a detailed statement of the basis for such finding. Within ten days thereafter such employee may appeal from the decision or order of the appointing authority to the municipal or civil service township civil service commission, and the commission shall hear, or appoint a trial board to hear, such employee's appeal within thirty days from its filing with the commission. An appeal to determine the sufficiency of the cause of demotion may be had from the decision of the commission to the court of common pleas of the county in which the municipality or township is situated. The appeal shall be taken within twenty days from the decision of the commission.

Effective Date: 08-09-1974



Section 124.491 - Authorized educational achievement of police officer or firefighter.

The legislative authority of a municipal corporation may, by ordinance, adopt a plan granting an increase in salary for authorized educational achievement attained prior to original appointment or during service by a policeman or fireman. Such a plan shall define the areas of education which qualify, set standards, and shall be applied uniformly among members of the police or fire department. Such areas of education shall be related to law enforcement and firefighting, respectively. Only successful completion of a qualified course of education shall be required. In the event of a dispute as to the application of such plan, the municipal civil service commission shall hear and determine the issue upon request. Such a salary increase may raise the total compensation of a policeman or fireman above the salary to which he would otherwise be entitled by his rank and years of service. An increase in salary granted under this section shall not be deemed a promotion and shall not invoke the promotion procedures otherwise required by sections 124.44 to 124.49 of the Revised Code.

Effective Date: 08-26-1977



Section 124.50 - Reinstatement after separation due to injury or physical disability incurred in the performance of duty.

Any person holding an office or position under the classified service in a fire department or a police department who is separated therefrom due to injury or physical disability incurred in the performance of duty shall be reinstated immediately, or one suffering injury or physical disability incurred other than in the performance of duty may be reinstated, upon filing with the chief of the fire department or the chief of the police department, a written application for reinstatement, to the office or position held at the time of such separation, after passing a physical examination showing that the person has recovered from the injury or other physical disability. The physical examination shall be made by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife within two weeks after application for reinstatement has been made, provided such application for reinstatement is filed within five years from the date of separation from the department, and further provided that such application shall not be filed after the date of service eligibility retirement. The physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife shall be designated by the firefighters' pension board or the police officers' pension board and shall complete any written documentation of the physical examination.

Any person holding an office or position under the classified service in a fire department or a police department, who resigns therefrom, may be reinstated to the rank of firefighter or police officer, upon the filing of a written application for reinstatement with the municipal or civil service township civil service commission and a copy thereof with the chief of the fire department or chief of the police department, and upon passing a physical examination disclosing that the person is physically fit to perform the duties of the office of firefighter or police officer, the application for reinstatement shall be filed within one year from the date of resignation. Any person reinstated pursuant to the authority of this paragraph shall not receive credit for seniority earned prior to resignation and reinstatement, and shall not be entitled to reinstatement to a position above the rank of regular firefighter or patrol officer, regardless of the position the person may have held at the time of resignation.

Effective Date: 03-31-2003



Section 124.51 - Secretary of police - secretary of fire.

In any city which by action of its legislative authority establishes the position of secretary of police or the position of secretary of fire, neither such position, if filled by a member of the uniform rank by assignment, shall be subject to competitive examination, notwithstanding section 124.44 of the Revised Code. The status within the uniform ranks of such member while so serving in such assignment shall remain unchanged and, notwithstanding the compensation fixed for such position, he shall not acquire any right to promotion other than such rights to promotion which apply to the rank held at the time of assignment.

Effective Date: 12-04-1973



Section 124.52 - Police department traffic control unit head exempt from civil service.

In any city with a population of seven hundred thousand or more as shown by the last federal census, which by action of the legislative authority establishes within the police department a unit assigned to the control of traffic, a member of the police department of said city who is appointed the head of such unit by whatever title designated, shall not be subject to competitive examination, notwithstanding section 124.44 of the Revised Code. The status within the uniform ranks of such member while serving as the head of such traffic unit shall remain unchanged and notwithstanding the compensation fixed for such position, he shall not acquire any right to promotion other than such rights to promotion which apply to the rank held at the time of appointment as head of such traffic control unit.

Effective Date: 12-04-1973



Section 124.53 - Superintendent of buildings - superintendent of fire equipment exempt from civil service.

In any city which, by action of its legislative authority, establishes the position of superintendent of buildings or the position of superintendent of fire equipment, and appoints to either position a member of the uniform rank by assignment, such member is not subject to competitive examination, notwithstanding section 124.44 of the Revised Code. The status within the uniform ranks of such member while so serving in such assignment shall remain unchanged and, notwithstanding the compensation fixed for such position, he shall not acquire any right to promotion other than such rights to promotion which apply to the rank held at the time of assignment.

Effective Date: 12-04-1973



Section 124.54 - Boards of education to share cost of civil service administration.

Where municipal civil service commission serves a city school district whose territory is located in more than one city, the board of education of such district shall, by resolution, appropriate each year, to be paid into the treasury of the municipal civil service commission's city, an amount sufficient to meet the portion of the board of education's cost of civil service administration. The amount shall be mutually agreed to by the school board and the commission or if agreement cannot be reached, it shall be determined by the ratio of the number of employees of such board in the classified service to the entire number of employees in the classified service in all political divisions served by the commission.

Where a municipal civil service commission serves a city school district whose territory is not located in more than one city, the board of education of such district may appropriate such an amount to be paid to the city's treasury.

Effective Date: 06-20-1983



Section 124.55 - Amended and Renumbered RC 9.40.

Effective Date: 07-01-1985



Section 124.56 - Investigation of violations.

When the state personnel board of review or a municipal or civil service township civil service commission has reason to believe that any officer, board, commission, head of a department, or person having the power of appointment, layoff, suspension, or removal, has abused such power by making an appointment, layoff, reduction, suspension, or removal of an employee under his or their jurisdiction in violation of this chapter of the Revised Code, the board or commission shall make an investigation, and if it finds that a violation of this chapter, or the intent and spirit of this chapter has occurred, it shall make a report to the governor, or in the case of a municipal or township officer or employee, the commission shall make a report to the mayor or other chief appointing authority, or in the case of a civil service township, the commission shall make a report to the board of township trustees, who may remove forthwith such guilty officer, board, commission, head of department, or person. The officer or employee shall first be given an opportunity to be publicly heard in person or by counsel in his own defense. The action of removal by the governor, mayor, or other chief appointing authority is final except as otherwise provided in this chapter of the Revised Code.

Effective Date: 08-09-1974



Section 124.57 - Prohibition against partisan political activity.

(A) No officer or employee in the classified service of the state, the several counties, cities, and city school districts of the state, or the civil service townships of the state shall directly or indirectly, orally or by letter, solicit or receive, or be in any manner concerned in soliciting or receiving, any assessment, subscription, or contribution for any political party or for any candidate for public office; nor shall any person solicit directly or indirectly, orally or by letter, or be in any manner concerned in soliciting, any such assessment, contribution, or payment from any officer or employee in the classified service of the state , the several counties, cities, or city school districts of the state, or the civil service townships of the state; nor shall any officer or employee in the classified service of the state, the several counties, cities, and city school districts of the state, or the civil service townships of the state be an officer in any political organization or take part in politics other than to vote as the officer or employee pleases and to express freely political opinions.

(B)

(1) Nothing in division (A) of this section prohibits an officer or employee described in that division from serving as a precinct election official under section 3501.22 of the Revised Code.

(2) Nothing in division (A) of this section prohibits an employee of the Ohio cooperative extension service whose position is transferred from the unclassified civil service to the classified civil service and who also holds the office of president of a city legislative authority from completing the existing term of office as president.

Effective Date: 09-16-1998; 05-07-2004



Section 124.58 - Fraud or false representation in examinations.

No person or officer shall willfully or corruptly, by himself or in co-operation with one or more persons, defeat, deceive, or obstruct any person in respect of his right of examination, appointment, or employment according to sections 124.01 to 124.64 of the Revised Code, or to any rules or regulations prescribed pursuant to such sections; or willfully or corruptly, falsely mark, grade, estimate, or report upon the examination or proper standing of any person examined, registered, or certified pursuant to such sections, or aid in so doing; or willfully or corruptly make any false representations concerning the same, or concerning the person examined; or willfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered, or certified; or to be examined, registered, or certified, or personate any other person, or permit or aid in any manner any person to personate him, in connection with any examination, registration, appointment, application, or request to be examined, registered, or appointed; or shall furnish any false information about himself, or any other person, in connection with any examination, registration, appointment, application, or request to be examined, registered, or appointed.

Effective Date: 12-04-1973



Section 124.59 - Payment for appointment or promotion.

No applicant for appointment or promotion in the classified service shall, directly or indirectly, pay or promise to pay any money or other valuable thing, nor shall he ask or receive any recommendation or assistance from any person, upon the consideration of any political service to be rendered, for or on account of his appointment or promotion, or proposed appointment or promotion.

Effective Date: 12-04-1973



Section 124.60 - Abuse of power for political reasons.

No officer or employee of the state or the several counties, cities, and city school districts thereof, or civil service townships, shall appoint, promote, reduce, suspend, lay off, discharge, or in any manner change the official rank or compensation of any officer or employee in the classified service, or promise or threaten to do so, or harass, discipline, or coerce any such officer or employee, for giving, withholding, or refusing to support any party.

Effective Date: 06-13-1975



Section 124.61 - Abuse of political authority or influence.

No person who holds any public office, or who has been nominated for, or who seeks a nomination or appointment to any public office, shall corruptly use or promise to use, either directly or indirectly, any official authority or influence in order to secure or aid any person in securing for himself or another any office or employment in the classified service, or any promotion or increase of salary therein, as a reward for political influence or service. Nor shall any person, by means of threats or coercion, induce or seek to induce anyone in the classified service to resign his position or to waive his right to certification, appointment, or promotion.

Effective Date: 12-04-1973



Section 124.62 - Violations of civil service rules or statutes.

After a rule has been duly established and published by the director of administrative services or by any municipal or civil service township civil service commission according to this chapter, no person shall make an appointment to office or select a person for employment contrary to such rule, or willfully refuse or neglect to comply with or to conform to the sections of this chapter, or willfully violate any of the sections. If any person who is convicted of violating this section holds any public office or place of public employment, such office or position shall by virtue of such conviction be rendered vacant.

Effective Date: 08-09-1974



Section 124.63 - Taxpayer's suit.

The right of any taxpayer to bring an action to restrain the payment of compensation to any person appointed to or holding any office or place of employment in violation of sections 124.01 to 124.64 of the Revised Code, shall not be limited or denied by reason of the fact that said office or place of employment has been classified as, or determined to be classified as, not subject to competitive examination; provided any judgment or injunction granted or made in any such action shall be prospective only, and shall not affect payments already made or due to such persons by the proper disbursing officers, in accordance with the civil service rules in force at the times of such payments.

Effective Date: 12-04-1973



Section 124.64 - Prosecutions for violations of civil service rules or statutes.

Prosecutions for the violation of sections 124.01 to 124.64 of the Revised Code, or the rules and regulations of the director of administrative services established in conformity thereto, shall be instituted by the attorney general or by the director acting through special counsel, or by the county prosecutor for the county in which the offense is alleged to have been committed. Prosecutions for violations of such sections and the rules and regulations of any municipal civil service commission by any officer or employee of such city, city school district, or city health district, shall be instituted by such municipal civil service commission through the legal department of the city or by such municipal civil service commission acting through special counsel.

Effective Date: 12-04-1973



Section 124.70 - No residency requirement for higher education employees.

No state institution of higher education shall prohibit, and nothing in this chapter prohibits, an employee in the classified civil service of the institution from residing outside this state. As used in this section, "state institution of higher education" has the meaning given in section 3345.011 of the Revised Code.

Effective Date: 10-25-1995



Section 124.71 - Unauthorized operation of motor vehicles.

No person shall willfully operate a motor vehicle, motor vehicle with auxiliary equipment, or self-propelling equipment or trailers owned or to be operated by the state or a political subdivision, without reasonable cause to believe that the specific use or operation is one that is properly authorized. Whoever violates this section shall be fined not more than one hundred dollars.

Effective Date: 12-04-1973



Section 124.73 - [Repealed].

Effective Date: 11-08-1992



Section 124.81 - Insurance benefits.

(A) Except as provided in division (F) of this section, the department of administrative services in consultation with the superintendent of insurance shall negotiate with and, in accordance with the competitive selection procedures of Chapter 125. of the Revised Code, contract with one or more insurance companies authorized to do business in this state, for the issuance of one of the following:

(1) A policy of group life insurance covering all state employees who are paid directly by warrant of the state auditor, including elected state officials;

(2) A combined policy, or coordinated policies of one or more insurance companies or health insuring corporations in combination with one or more insurance companies providing group life and health, medical, hospital, dental, or surgical insurance, or any combination thereof, covering all such employees;

(3) A policy that may include, but is not limited to, hospitalization, surgical, major medical, dental, vision, and medical care, disability, hearing aids, prescription drugs, group life, life, sickness, and accident insurance, group legal services, or a combination of the above benefits for some or all of the employees paid in accordance with section 124.152 of the Revised Code and for some or all of the employees listed in divisions (B)(2) and (4) of section 124.14 of the Revised Code, and their immediate dependents.

(B) The department of administrative services in consultation with the superintendent of insurance shall negotiate with and, in accordance with the competitive selection procedures of Chapter 125. of the Revised Code, contract with one or more insurance companies authorized to do business in this state, for the issuance of a policy of group life insurance covering all municipal and county court judges. The amount of such coverage shall be an amount equal to the aggregate salary set forth for each municipal court judge in sections 141.04 and 1901.11 of the Revised Code, and set forth for each county court judge in sections 141.04 and 1907.16 of the Revised Code.

(C) If a state employee uses all accumulated sick leave and then goes on an extended medical disability, the policyholder shall continue at no cost to the employee the coverage of the group life insurance for such employee for the period of such extended leave, but not beyond three years.

(D) If a state employee insured under a group life insurance policy as provided in division (A) of this section is laid off pursuant to section 124.32 of the Revised Code, such employee by request to the policyholder, made no later than the effective date of the layoff, may elect to continue the employee's group life insurance for the one-year period through which the employee may be considered to be on laid-off status by paying the policyholder through payroll deduction or otherwise twelve times the monthly premium computed at the existing average rate for the group life case for the amount of the employee's insurance thereunder at the time of the employee's layoff. The policyholder shall pay the premiums to the insurance company at the time of the next regular monthly premium payment for the actively insured employees and furnish the company appropriate data as to such laid-off employees. At the time an employee receives written notice of a layoff, the policyholder shall also give such employee written notice of the opportunity to continue group life insurance in accordance with this division. When such laid-off employee is reinstated for active work before the end of the one-year period, the employee shall be reclassified as insured again as an active employee under the group and appropriate refunds for the number of full months of unearned premium payment shall be made by the policyholder.

(E) This section does not affect the conversion rights of an insured employee when the employee's group insurance terminates under the policy.

(F) Notwithstanding division (A) of this section, the department may provide benefits equivalent to those that may be paid under a policy issued by an insurance company, or the department may, to comply with a collectively bargained contract, enter into an agreement with a jointly administered trust fund which receives contributions pursuant to a collective bargaining agreement entered into between this state, or any of its political subdivisions, and any collective bargaining representative of the employees of this state or any political subdivision for the purpose of providing for self-insurance of all risk in the provision of fringe benefits similar to those that may be paid pursuant to division (A) of this section, and the jointly administered trust fund may provide through the self-insurance method specific fringe benefits as authorized by the rules of the board of trustees of the jointly administered trust fund. Amounts from the fund may be used to pay direct and indirect costs that are attributable to consultants or a third-party administrator and that are necessary to administer this section. Benefits provided under this section include, but are not limited to, hospitalization, surgical care, major medical care, disability, dental care, vision care, medical care, hearing aids, prescription drugs, group life insurance, sickness and accident insurance, group legal services, or a combination of the above benefits, for the employees and their immediate dependents.

(G) Notwithstanding any other provision of the Revised Code, any public employer, including the state, and any of its political subdivisions, including, but not limited to, any county, county hospital, municipal corporation, township, park district, school district, state institution of higher education, public or special district, state agency, authority, commission, or board, or any other branch of public employment, and any collective bargaining representative of employees of the state or any political subdivision may agree in a collective bargaining agreement that any mutually agreed fringe benefit including, but not limited to, hospitalization, surgical care, major medical care, disability, dental care, vision care, medical care, hearing aids, prescription drugs, group life insurance, sickness and accident insurance, group legal services, or a combination thereof, for employees and their dependents be provided through a mutually agreed upon contribution to a jointly administered trust fund. Amounts from the fund may be used to pay direct and indirect costs that are attributable to consultants or a third-party administrator and that are necessary to administer this section. The amount, type, and structure of fringe benefits provided under this division is subject to the determination of the board of trustees of the jointly administered trust fund. Notwithstanding any other provision of the Revised Code, competitive bidding does not apply to the purchase of fringe benefits for employees under this division through a jointly administered trust fund.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-04-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.82 - Health insurance benefits.

(A) Except as provided in division (D) of this section, the department of administrative services, in consultation with the superintendent of insurance, shall, in accordance with competitive selection procedures of Chapter 125. of the Revised Code, contract with an insurance company or a health plan in combination with an insurance company, authorized to do business in this state, for the issuance of a policy or contract of health, medical, hospital, dental, or surgical benefits, or any combination of those benefits, covering state employees who are paid directly by warrant of the director of budget and management, including elected state officials. The department may fulfill its obligation under this division by exercising its authority under division (A)(2) of section 124.81 of the Revised Code.

(B) The department may, in addition, in consultation with the superintendent of insurance, negotiate and contract with health insuring corporations holding a certificate of authority under Chapter 1751. of the Revised Code, in their approved service areas only, for issuance of a contract or contracts of health care services, covering state employees who are paid directly by warrant of the director of budget and management, including elected state officials. The department may enter into contracts with one or more insurance carriers or health plans to provide the same plan of benefits, provided that:

(1) The amount of the premium or cost for such coverage contributed by the state, for an individual or for an individual and the individual's family, does not exceed that same amount of the premium or cost contributed by the state under division (A) of this section;

(2) The employee be permitted to exercise the option as to which plan the employee will select under division (A) or (B) of this section, at a time that shall be determined by the department;

(3) The health insuring corporations do not refuse to accept the employee, or the employee and the employee's family, if the employee exercises the option to select care provided by the corporations;

(4) The employee may choose participation in only one of the plans sponsored by the department;

(5) The director of health examines and certifies to the department that the quality and adequacy of care rendered by the health insuring corporations meet at least the standards of care provided by hospitals and physicians in that employee's community, who would be providing such care as would be covered by a contract awarded under division (A) of this section.

(C) All or any portion of the cost, premium, or charge for the coverage in divisions (A) and (B) of this section may be paid in such manner or combination of manners as the department determines and may include the proration of health care costs, premiums, or charges for part-time employees.

(D) Notwithstanding division (A) of this section, the department may provide benefits equivalent to those that may be paid under a policy or contract issued by an insurance company or a health plan pursuant to division (A) of this section.

(E) This section does not prohibit the state office of collective bargaining from entering into an agreement with an employee representative for the purposes of providing fringe benefits, including, but not limited to, hospitalization, surgical care, major medical care, disability, dental care, vision care, medical care, hearing aids, prescription drugs, group life insurance, sickness and accident insurance, group legal services or other benefits, or any combination of those benefits, to employees paid directly by warrant of the director of budget and management through a jointly administered trust fund. The employer's contribution for the cost of the benefit care shall be mutually agreed to in the collectively bargained agreement. The amount, type, and structure of fringe benefits provided under this division is subject to the determination of the board of trustees of the jointly administered trust fund. Notwithstanding any other provision of the Revised Code, competitive bidding does not apply to the purchase of fringe benefits for employees under this division when those benefits are provided through a jointly administered trust fund.

(F) Members of state boards or commissions may be covered by any policy, contract, or plan of benefits or services described in division (A) or (B) of this section. Board or commission members who are appointed for a fixed term and who are compensated on a per meeting basis, or paid only for expenses, or receive a combination of per diem payments and expenses shall pay the entire amount of the premiums, costs, or charges for that coverage.

Effective Date: 03-14-2003; 06-30-2006

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 124.821 - Health care spending account fund.

The health care spending account fund is hereby created in the state treasury. The director of administrative services shall use money in the fund to make payments with regard to the participation of state employees in flexible spending accounts for certain nonreimbursed medical and dental expenses under section 125 of the Internal Revenue Code. All investment earnings on money in the fund shall be credited to the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 02-25-1987; 12-01-2006; 2008 HB562 09-22-2008



Section 124.822 - Dependent care spending account fund.

The dependent care spending account fund is hereby created in the state treasury. The director of administrative services shall use money in the fund to make payments with regard to the participation of state employees in flexible spending accounts for work-related dependent care expenses under section 125 of the Internal Revenue Code. All investment earnings on money in the fund shall be credited to the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-04-1997; 12-01-2006



Section 124.823 - Medical savings account pilot program.

The department of administrative services shall establish a pilot program under which it includes medical savings accounts as part of any package of health care benefit options offered to state employees and state elected officials paid by warrant of the director of budget and management. Except for the provisions in divisions (A) and (B) of section 3924.64 of the Revised Code concerning designation of an administrator, a medical savings account established as part of the program is subject to sections 3924.64 to 3924.74 of the Revised Code.

The department is not required to offer the medical savings account option to any state employee who is covered under a collective bargaining agreement entered into pursuant to Chapter 4117. of the Revised Code, but a medical savings account option may be part of a package of health care benefit options offered pursuant to a collective bargaining agreement. The department may limit enrollment in the medical savings account program and may require state employees enrolled in it to contribute to their medical savings accounts. The department shall make both individual and family coverage available through the accounts. The program shall not increase the cost of providing health insurance to state employees. The department may end the program at any time not sooner than two years after it is established, except that the department may not end the program prior to providing six months' notice to the speaker of the house of representatives, president of the senate, minority leader of the house and minority leader of the senate, and the chairs of the standing committees of the senate and house of representatives with primary responsibility for health and insurance legislation.

A state employee who chooses the medical savings account option shall have any state health, medical, hospital, dental, surgical, and vision benefits for which the employee is eligible provided through the medical savings account. The department, under section 124.81 or 124.82 of the Revised Code, shall contract for or otherwise provide a high-deductible policy or contract through which those benefits can be paid.

The employee for whom a medical savings account is opened shall at the time the account is opened choose an administrator from a list of administrators designated by the department, one of which may be the insurer from which the department purchases the high-deductible policy or contract. If the employee fails to choose an administrator, the department shall designate an administrator.

If an elected state official whose term commenced prior to the establishment of the program elects to participate in the medical savings account program, participation shall commence at the beginning of the term following establishment of the program.

Effective Date: 03-09-1999; 12-01-2006



Section 124.83 - Disability and income protection - state employee disability leave benefit fund.

(A) The department of administrative services shall do one of the following:

(1) In consultation with the superintendent of insurance, in accordance with the competitive selection procedures of Chapter 125. of the Revised Code, periodically contract with an insurance company for the issuance of a policy of disability and income protection pursuant to, and covering all state employees who are eligible under, section 124.385 of the Revised Code;

(2) Provide disability and income protection pursuant to, and covering all state employees who are eligible under, section 124.385 of the Revised Code.

(B) All or any portion of the cost, premium, or charges for the coverage provided for under division (A) of this section or other programs for disabled state workers may be paid by the state and credited to the state employee disability leave benefit fund, which is hereby created in the state treasury. All income derived from the investment of the fund shall accrue to the fund. Amounts from the fund may be used to pay direct and indirect costs that are attributable to consultants or a third-party administrator and that are necessary to administer the disability leave programs created under sections 124.381 and 124.385 of the Revised Code.

Effective Date: 10-25-1995



Section 124.84 - Long-term care insurance - state employees.

(A) The department of administrative services, in consultation with the superintendent of insurance and subject to division (D) of this section, shall negotiate and contract with one or more insurance companies or health insuring corporations authorized to operate or do business in this state for the purchase of a policy of long-term care insurance covering all state employees who are paid directly by warrant of the director of budget and management, including elected state officials. Any policy purchased under this division shall be negotiated and entered into in accordance with the competitive selection procedures specified in Chapter 125. of the Revised Code. As used in this section, "long-term care insurance" has the same meaning as in section 3923.41 of the Revised Code.

(B) Any elected state official or state employee paid directly by warrant of the director of budget and management may elect to participate in any long-term care insurance policy purchased under division (A) of this section. All or any portion of the premium charged may be paid by the state. Participation in the policy may include the dependents and family members of the elected state official or state employee.

If a participant in a long-term care insurance policy leaves employment, the participant and the participant's dependents and family members may, at their election, continue to participate in a policy established under this section. The manner of payment and the portion of premium charged the participant, dependent, and family member shall be established pursuant to division (E) of this section.

(C) Any long-term care insurance policy purchased under this section or section 124.841 or 145.581 of the Revised Code shall provide for all of the following with respect to the premiums charged for the policy:

(1) They shall be set at the entry age of the official or employee when first covered by the policy and shall not increase except as a class during coverage under the policy.

(2) They shall be based on the class of all officials or employees covered by the policy.

(3) They shall continue, pursuant to section 145.581 of the Revised Code, after the retirement of the official or employee who is covered under the policy, at the rate in effect on the date of the official's or employee's retirement.

(D) Prior to entering into a contract with an insurance company or health insuring corporation for the purchase of a long-term care insurance policy under this section, the department shall request the superintendent of insurance to certify the financial condition of the company or corporation. The department shall not enter into the contract if, according to that certification, the company or corporation is insolvent, is determined by the superintendent to be potentially unable to fulfill its contractual obligations, or is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or under an order of supervision by the superintendent.

(E) The department shall adopt rules in accordance with section 111.15 of the Revised Code governing long-term care insurance purchased under this section. All or any portion of the premium charged the participants, dependents, and family members shall be paid in such manner or combination of manners as the department determines.

Effective Date: 06-04-1997; 08-31-2004; 12-01-2006



Section 124.841 - Long-term care insurance - political subdivision employees.

(A) As used in this section:

(1) "Long-term care insurance" has the same meaning as in section 3923.41 of the Revised Code.

(2) "Political subdivision" has the same meaning as in section 9.833 of the Revised Code.

(B) Any political subdivision may negotiate with and may contract with one or more insurance companies or health insuring corporations authorized to operate or do business in this state for the purchase of a policy of long-term care insurance covering all elected officials and employees of the political subdivision. The contract may be entered into without competitive bidding. Any elected official or employee of a political subdivision may elect to participate in any long-term care insurance policy that the political subdivision purchases under this division .

(C) Any long-term care insurance policy entered into under this section is subject to division (C) of section 124.84 of the Revised Code.

(D) All or any portion of the premium charged may be paid by the political subdivision. The political subdivision shall establish a manner or manners of payment for participants and the political subdivision.

Effective Date: 06-04-1997; 08-31-2004



Section 124.85 - [Renumbered] .

Renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Effective Date: 05-06-1998 )



Section 124.86 - Employee educational development fund.

There is hereby created in the state treasury the employee educational development fund, to be used to pay the state administrative costs of any education program undertaken pursuant to specific collective bargaining agreements identified in uncodified law governing expenditure of the fund. The director of administrative services shall establish, and shall obtain the approval of the director of budget and management for, a charge for each such program that is sufficient only to recover those costs. All money collected from such a charge shall be deposited to the credit of the fund, and all interest earned on the fund shall accrue to the fund. The director of administrative services shall administer the fund in accordance with the respective collective bargaining agreements and may adopt rules for the purpose of this administration.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1993



Section 124.87 - State employee health benefit fund.

(A) There is hereby established in the state treasury the state employee health benefit fund for the sole purpose of enabling the department of administrative services to provide state employees with any benefits specified in division (A) of section 124.82 of the Revised Code.

(B) The fund shall be under the supervision of the department. The department shall be responsible, under approved bonds, for all moneys coming into, and paid out of, the fund in accordance with this section and shall ensure that the fund is actuarially sound. Amounts from the fund may be used to pay direct and indirect costs that are attributable to consultants or third-party administrators and that are necessary to administer this section.

(C) In carrying out its duties and responsibilities, the department shall do the following:

(1) Adopt rules with regard to the administration of the fund;

(2) With respect to benefits specified in division (A) of section 124.82 of the Revised Code, enter into a contract with a company authorized to do the business of sickness and accident insurance under Title XXXIX of the Revised Code or a professional claim administrator, to serve as administrator of that portion of the fund set aside to provide those benefits. As used in this division, a "professional claim administrator" means any person that has experience in the handling of insurance claims and has been determined by the department to be fully qualified, financially sound, and capable of meeting all of the service requirements of the contract of administration under such criteria as may be established by rules adopted by the department. With respect to the benefits specified in division (A) of section 124.82 of the Revised Code, if the fund is the secondary payor of these benefits, the amount the professional claim administrator may pay is limited to an amount that will yield a benefit no greater than the amount that would have been paid if the fund were the primary payor of these benefits.

(3) Adopt rules governing the conditions under which an employee may participate in or withdraw from the fund, and the procedure by which the employee is to contribute to the fund;

(4) Adopt rules to ensure that the fund is actuarially sound;

(5) Adopt rules to ensure the integrity of the fund, and to ensure that the fund be used solely for the purpose specified in division (A) of this section.

The department shall adopt all rules pursuant to this section in accordance with Chapter 119. of the Revised Code.

(D) Amounts withheld from employees, amounts contributed by the state or from federal funds, and all amounts contributed by any state authority, shall be credited to the fund. All other income, including the income derived from any dividends and distributions, interest earned, premium rate adjustments, or other refunds, shall also be credited to the fund. Any amounts remaining in the fund after all premiums or subscription charges, and other expenses have been paid, shall be retained in the fund as a special reserve for adverse fluctuation.

(E) All income derived from the investment of the fund shall accrue to the fund.

(F) The department shall have prepared every year, by a competent actuary familiar with health and life insurance, a report showing a complete actuarial evaluation of the fund and the adequacy of the rates of contribution, which report shall contain recommendations the actuary considers advisable. The department at any time may request the actuary to make any studies or evaluations to determine the adequacy of the rates of contribution, and those rates may be adjusted by the department, as recommended by the actuary, effective as of the first of any fiscal year thereafter.

Effective Date: 03-30-1999; 06-30-2006



Section 124.90 - Waiver of federal law concerning discrimination in employment.

(A) Any municipal corporation may, by a two-thirds vote of its legislative authority, waive, suspend, or alter any of the provisions of this chapter as they apply to that municipal corporation if such waiver, suspension, or alteration is necessary for the municipal corporation to comply with any federal law or any rules adopted pursuant to federal law concerning discrimination in employment.

(B) Any municipal corporation that has adopted the provisions of this chapter as part of its charter may, by a two-thirds vote of its legislative authority, waive, suspend, or alter any of the provisions of this chapter so adopted if such waiver, suspension, or alteration is necessary for the municipal corporation to comply with any federal law or any rules adopted pursuant to federal law concerning discrimination in employment.

(C) A municipal corporation may not under this section make any waiver, suspension, or alteration of provisions of this chapter that relate to matters of promotions within the municipal civil service.

Effective Date: 02-02-1982



Section 124.91 - [Repealed].

Effective Date: 09-30-1988



Section 124.92 - [Repealed].

Effective Date: 03-30-1999; 03-30-2006



Section 124.93 - Discrimination by health insuring corporation against physician.

(A) As used in this section, "physician" means any person who holds a valid certificate to practice medicine and surgery or osteopathic medicine and surgery issued under Chapter 4731. of the Revised Code.

(B) No health insuring corporation that, on or after July 1, 1993, enters into or renews a contract with the department of administrative services under section 124.82 of the Revised Code, because of a physician's race, color, religion, sex, national origin, disability or military status as defined in section 4112.01 of the Revised Code, age, or ancestry, shall refuse to contract with that physician for the provision of health care services under section 124.82 of the Revised Code.

Any health insuring corporation that violates this division is deemed to have engaged in an unlawful discriminatory practice as defined in section 4112.02 of the Revised Code and is subject to Chapter 4112. of the Revised Code.

(C) Each health insuring corporation that, on or after July 1, 1993, enters into or renews a contract with the department of administrative services under section 124.82 of the Revised Code and that refuses to contract with a physician for the provision of health care services under that section shall provide that physician with a written notice that clearly explains the reason or reasons for the refusal. The notice shall be sent to the physician by regular mail within thirty days after the refusal.

Any health insuring corporation that fails to provide notice in compliance with this division is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance as defined in section 3901.21 of the Revised Code and is subject to sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 124.99 - Penalty.

(A) Whoever violates section 124.62 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars or be imprisoned not more than six months, or both.

Effective Date: 12-04-1973






Chapter 125 - DEPARTMENT OF ADMINISTRATIVE SERVICES - OFFICE SERVICES

Section 125.01 - Department of administrative services - office services definitions.

As used in this chapter:

(A) "Order" means a copy of a contract or a statement of the nature of a contemplated expenditure, a description of the property or supplies to be purchased or service to be performed, other than a service performed by officers and regular employees of the state, and per diem of the national guard, and the total sum of the expenditure to be made therefor, if the sum is fixed and ascertained, otherwise the estimated sum thereof, and an authorization to pay for the contemplated expenditure, signed by the person instructed and authorized to pay upon receipt of a proper invoice.

(B) "Invoice" means an itemized listing showing delivery of the supplies or performance of the service described in the order, and the date of the purchase or rendering of the service, or an itemization of the things done, material supplied, or labor furnished, and the sum due pursuant to the contract or obligation.

(C) "Products" means materials, manufacturer's supplies, merchandise, goods, wares, and foodstuffs.

(D) "Produced" means the manufacturing, processing, mining, developing, and making of a thing into a new article with a distinct character in use through the application of input, within the state, of Ohio products, labor, skill, or other services. "Produced" does not include the mere assembling or putting together of non-Ohio products or materials.

(E) "Ohio products" means products that are mined, excavated, produced, manufactured, raised, or grown in the state by a person where the input of Ohio products, labor, skill, or other services constitutes no less than twenty-five per cent of the manufactured cost. With respect to mined products, such products shall be mined or excavated in this state.

(F) "Purchase" means to buy, rent, lease, lease purchase, or otherwise acquire supplies or services. "Purchase" also includes all functions that pertain to the obtaining of supplies or services, including description of requirements, selection and solicitation of sources, preparation and award of contracts, all phases of contract administration, and receipt and acceptance of the supplies and services and payment for them.

(G) "Services" means the furnishing of labor, time, or effort by a person, not involving the delivery of a specific end product other than a report which, if provided, is merely incidental to the required performance. "Services" does not include services furnished pursuant to employment agreements or collective bargaining agreements.

(H) "Supplies" means all property, including, but not limited to, equipment, materials, other tangible assets, and insurance, but excluding real property or an interest in real property.

(I) "Competitive selection" means any of the following procedures for making purchases:

(1) Competitive sealed bidding under section 125.07 of the Revised Code;

(2) Competitive sealed proposals under section 125.071 of the Revised Code;

(3) Reverse auctions under section 125.072 of the Revised Code.

Effective Date: 10-26-2001



Section 125.02 - Authority to purchase supplies and services - rules.

Except as to the adjutant general for military supplies and services, the capital square review and advisory board, the general assembly, the judicial branch, and institutions administered by boards of trustees, the department of administrative services may establish contracts for supplies and services for the use of state agencies, or for the use of any political subdivision as described in division (B) of section 125.04 of the Revised Code.

The department of administrative services shall prescribe uniform rules governing forms of specifications, advertisements for proposals, the opening of bids, the making of awards and contracts, and the purchase of supplies and performance of work.

Effective Date: 03-30-1999; 2008 HB562 09-22-2008



Section 125.021 - Operation, and superintendence of telephone, other telecommunication, and computer services for state agencies.

(A) Except as to the military department, the general assembly, the capitol square review advisory board, the bureau of workers' compensation, the industrial commission, and institutions administered by boards of trustees, the department of administrative services may contract for telephone, other telecommunication, and computer services for state agencies. Nothing in this division precludes the bureau or the commission from contracting with the department to authorize the department to contract for those services for the bureau or the commission.

(B)

(1) As used in this division:

(a) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(b) "Immediate family" means a person's spouse residing in the person's household, brothers and sisters of the whole or of the half blood, children, including adopted children and stepchildren, parents, and grandparents.

(2) The department of administrative services may enter into a contract to purchase bulk long distance telephone services and make them available at cost, or may make bulk long distance telephone services available at cost under any existing contract the department has entered into, to members of the immediate family of persons deployed on active duty so that those family members can communicate with the persons so deployed. If the department enters into contracts under division (B)(2) of this section, it shall do so in accordance with sections 125.01 to 125.11 of the Revised Code and in a nondiscriminatory manner that does not place any potential vendor at a competitive disadvantage.

(3) If the department decides to exercise either option under division (B)(2) of this section, it shall adopt, and may amend, rules under Chapter 119. of the Revised Code to implement that division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1993; 05-18-2005; 06-21-2005; 09-05-2006; 2008 HB562 09-22-2008



Section 125.022 - Cooperative purchases of services or supplies containing recycled materials.

The department of administrative services may enter into cooperative purchasing agreements with one or more other states , groups of states, the federal government, other purchasing consortia, institutions of higher education, or any political subdivision of this state described in division (B) of section 125.04 of the Revised Code for the purpose of purchasing services or supplies .

Effective Date: 10-25-1995; 2008 HB562 09-22-2008



Section 125.023 - Suspending purchasing and contracting requirements during emergency.

During the period of an emergency as defined in section 5502.21 of the Revised Code, the department of administrative services may suspend, with regard to the emergency management agency established in section 5502.22 of the Revised Code or any other state agency participating in recovery activities as defined in section 5502.21 of the Revised Code, the purchasing and contracting requirements contained in sections 125.02 to 125.111 of the Revised Code and any of the requirements of Chapter 153. of the Revised Code that otherwise would apply to the agency. The director of public safety or the executive director of the emergency management agency shall make the request for the suspension of these requirements to the department of administrative services concurrently with the request to the governor or the president of the United States for the declaration of an emergency. The governor also shall include in any proclamation the governor issues declaring an emergency language requesting the suspension of those requirements during the period of the emergency.

Effective Date: 09-29-1999



Section 125.03 - Purchasing insurance when annual premium over $1,000.

Except as provided in sections 125.04 and 125.06 of the Revised Code, the department of administrative services shall purchase any policy of insurance, including a surety or fidelity bond, covering officers or employees of a state agency, for which the annual premium is more than one thousand dollars and which the state is authorized to procure. Such insurance shall be purchased in conformity with sections 125.04 to 125.15 of the Revised Code.

"Annual premium" means the total premium for one year for one type of insurance regardless of the number of policies.

Effective Date: 07-01-1993



Section 125.031 - Amended and Renumbered RC 125.21.

Effective Date: 12-04-1973



Section 125.04 - Determining what supplies and services are purchased by or for state agencies.

(A) Except as provided in division (D) of this section, the department of administrative services shall determine what supplies and services are purchased by or for state agencies. Whenever the department of administrative services makes any change or addition to the lists of supplies and services that it determines to purchase for state agencies, it shall provide a list to the agencies of the changes or additions. Except for the requirements of section 125.092 and division (B) of section 125.11 of the Revised Code, sections 125.04 to 125.08 and 125.09 to 125.15 of the Revised Code do not apply to or affect the educational institutions of the state.

(B)

(1) As used in this division:

(a) "Chartered nonpublic school" has the same meaning as in section 3310.01 of the Revised Code.

(b) "Emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(c) "Political subdivision" means any county, township, municipal corporation, school district, conservancy district, township park district, park district created under Chapter 1545. of the Revised Code, regional transit authority, regional airport authority, regional water and sewer district, or port authority. "Political subdivision" also includes any other political subdivision described in the Revised Code that has been approved by the department to participate in the department's contracts under this division.

(d) "Private fire company" has the same meaning as in section 9.60 of the Revised Code.

(2) Subject to division (C) of this section, the department of administrative services may permit a political subdivision, county board of elections, private fire company, private, nonprofit emergency medical service organization, or chartered nonpublic school to participate in contracts into which the department has entered for the purchase of supplies and services. The department may charge the entity a reasonable fee to cover the administrative costs the department incurs as a result of participation by the entity in such a purchase contract.

A political subdivision desiring to participate in such purchase contracts shall file with the department a certified copy of an ordinance or resolution of the legislative authority or governing board of the political subdivision. The resolution or ordinance shall request that the political subdivision be authorized to participate in such contracts and shall agree that the political subdivision will be bound by such terms and conditions as the department prescribes and that it will directly pay the vendor under each purchase contract. A board of elections desiring to participate in such purchase contracts shall file with the purchasing authority a written request for inclusion in the program. A private fire company, private, nonprofit emergency medical service organization, or chartered nonpublic school desiring to participate in such purchase contracts shall file with the department a written request for inclusion in the program signed by the chief officer of the company, organization, or chartered nonpublic school. A request for inclusion shall include an agreement to be bound by such terms and conditions as the department prescribes and to make direct payments to the vendor under each purchase contract.

The department shall include in its annual report an estimate of the cost it incurs by permitting political subdivisions, county boards of elections, private fire companies, private, nonprofit emergency medical service organizations, and chartered nonpublic schools to participate in contracts pursuant to this division. The department may require such entities to file a report with the department, as often as it finds necessary, stating how many such contracts the entities participated in within a specified period of time, and any other information the department requires.

(3) Purchases made by a political subdivision or a county board of elections under this division are exempt from any competitive selection procedures otherwise required by law. No political subdivision shall make any purchase under this division when bids have been received for such purchase by the subdivision, unless such purchase can be made upon the same terms, conditions, and specifications at a lower price under this division.

(C) A political subdivision as defined in division (B) of this section or a county board of elections may purchase supplies or services from another party, including a political subdivision, instead of through participation in contracts described in division (B) of this section if the political subdivision or county board of elections can purchase those supplies or services from the other party upon equivalent terms, conditions, and specifications but at a lower price than it can through those contracts. Purchases that a political subdivision or county board of elections makes under this division are exempt from any competitive selection procedures otherwise required by law. A political subdivision or county board of elections that makes any purchase under this division shall maintain sufficient information regarding the purchase to verify that the political subdivision or county board of elections satisfied the conditions for making a purchase under this division. Nothing in this division restricts any action taken by a county or township as authorized by division (B)(1) of section 9.48 of the Revised Code.

(D) This section does not apply to supplies or services required by the legislative or judicial branches, the capitol square review and advisory board, the adjutant general for military supplies and services, to supplies or services purchased by a state agency directly as provided in division (A), (B), or (F) of section 125.05 of the Revised Code, or to purchases of supplies or services for the emergency management agency as provided in section 125.023 of the Revised Code.

Amended by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.

Effective Date: 11-03-2000; 11-05-2004; 2007 HB119 09-29-2007; 2008 SB268 09-12-2008; 2008 HB562 09-22-2008



Section 125.041 - Purchases by state elected officials.

Nothing in sections 125.02, 125.03 to 125.08, 125.12 to 125.16, 125.18, 125.31 to 125.76, or 125.831 of the Revised Code shall be construed as limiting the attorney general, auditor of state, secretary of state, or treasurer of state in any of the following:

(A) Purchases for less than the dollar amounts for the purchase of supplies or services determined pursuant to division (E) of section 125.05 of the Revised Code;

(B) Purchases that equal or exceed the dollar amounts for the purchase of supplies or services determined pursuant to division (E) of section 125.05 of the Revised Code with the approval of the controlling board, if that approval is required by section 127.16 of the Revised Code;

(C) The final determination of the nature or quantity making any purchase of supplies or services to be purchased pursuant to section 125.06 of the Revised Code;

(D) The final determination and disposal of excess and surplus supplies;

(E) The inventory of state property;

(F) The purchase of printing;

(G) Activities related to information technology development and use;

(H) The fleet management program.

Effective Date: 03-30-1999; 09-29-2005; 2008 HB562 09-22-2008



Section 125.042 - Amended and Renumbered RC 126.042.

Effective Date: 12-04-1973



Section 125.05 - Competitive selection.

Except as provided in division (F) of this section, no state agency shall purchase any supplies or services except as provided in divisions (A) to (D) of this section.

(A) Subject to division (E) of this section, a state agency may, without competitive selection, make any purchase of supplies or services that cost twenty-five thousand dollars or less . The agency may make the purchase directly or may make the purchase from or through the department of administrative services, whichever the agency determines. The agency shall adopt written procedures consistent with the department's purchasing procedures and shall use those procedures when making purchases under this division.

(B) Subject to division (E) of this section and in accordance with section 125.051 of the Revised Code, a state agency may make purchases of supplies and services that cost more than twenty-five thousand dollars but less than fifty thousand dollars if the purchases are made under the direction of an employee of the agency who is certified by the department to make purchases and if the purchases comply with the department's purchasing procedures. Section 127.16 of the Revised Code does not apply to purchases made under this division. Until the certification effective date established by the department in rules adopted under section 125.051 of the Revised Code, state agencies may make purchases of supplies and services that cost more than twenty-five thousand dollars but less than fifty thousand dollars in the same manner as provided in division (A) of this section.

(C) Subject to division (E) of this section, a state agency wanting to purchase supplies or services that cost more than twenty-five thousand dollars shall, unless otherwise authorized by law, make the purchase from or through the department. The department shall make the purchase by competitive selection . If the director of administrative services determines that it is not possible or not advantageous to the state for the department to make the purchase, the department shall grant the agency a release and permit under section 125.06 of the Revised Code to make the purchase. Section 127.16 of the Revised Code does not apply to purchases the department makes under this section.

(D) An agency that has been granted a release and permit to make a purchase may make the purchase without competitive selection if after making the purchase the cumulative purchase threshold as computed under division (E) of section 127.16 of the Revised Code would:

(1) Be exceeded and the controlling board approves the purchase;

(2) Not be exceeded and the department of administrative services approves the purchase.

(E) Not later than the thirty-first day of January of each even-numbered year , the directors of administrative services and budget and management shall review and recommend to the general assembly, if necessary, adjustments to the amounts specified in divisions (A) to (C) of this section and division (B) of section 127.16 of the Revised Code.

(F) If the eTech Ohio commission, the department of education, or the Ohio education computer network determines that it can purchase software services or supplies for specified school districts at a price less than the price for which the districts could purchase the same software services or supplies for themselves, the commission, department, or network shall certify that fact to the department of administrative services and, acting as an agent for the specified school districts, shall make that purchase without following the provisions in divisions (A) to (D) of this section.

Effective Date: 09-28-1999; 07-01-2005; 2008 HB562 09-22-2008



Section 125.051 - Administrator to certify agency purchases.

The director of administrative services shall certify employees of state agencies to make purchases of supplies and services under division (B) of section 125.05 of the Revised Code. The director shall adopt rules in accordance with Chapter 119. of the Revised Code governing certification that provide for the following:

(A) Requirements for certification, including candidate qualifications and training on how to make purchases in accordance with the department of administrative services' purchasing procedures;

(B) Requirements and procedures for renewal of certification;

(C) Causes for and procedures governing termination of certification;

(D) Requirements and procedures for granting provisional certification;

(E) The certification effective date, after which purchases shall be made by certified employees;

(F) Any other rules necessary to govern certification.

Effective Date: 2008 HB562 09-22-2008



Section 125.06 - Issuing release and permit to agency to secure supplies or services.

The department of administrative services may, pursuant to division (C) of section 125.05 of the Revised Code and subject to such rules as the director of administrative services may adopt, issue a release and permit to the agency to secure supplies or services. A release and permit shall specify the supplies or services to which it applies, the time during which it is operative, and the reason for its issuance. A release and permit for computer services shall also specify the type of services to be rendered, the number and type of machines to be employed, and may specify the amount of such services to be performed. One copy of every release and permit shall be filed with the agency to which it is issued, and one copy shall be retained by the department.

Effective Date: 07-01-1993; 2008 HB562 09-22-2008



Section 125.07 - Notice of bidding.

The department of administrative services, in making a purchase by competitive selection pursuant to division (C) of section 125.05 of the Revised Code, shall give notice in the following manner:

(A) The department shall advertise the intended purchases by notice that is posted by mail or electronic means and that is for the benefit of competing persons producing or dealing in the supplies or services to be purchased, including, but not limited to, the persons whose names appear on the appropriate list provided for in section 125.08 of the Revised Code. The notice may be in the form of the bid or proposal document or of a listing in a periodic bulletin, or in any other form the director of administrative services considers appropriate to sufficiently notify qualified competing persons of the intended purchases.

(B) The notice required under division (A) of this section shall include the time and place where bids or proposals will be accepted and opened, or, when bids are made in a reverse auction, the time when bids will be accepted; the conditions under which bids or proposals will be received; the terms of the proposed purchases; and an itemized list of the supplies or services to be purchased and the estimated quantities or amounts of them.

(C) The posting of the notice required under division (A) of this section shall be completed by the number of days the director determines preceding the day when the bids or proposals will be opened or accepted.

(D) The department also shall maintain, in a public place in its office, a bulletin board upon which it shall post and maintain a copy of the notice required under division (A) of this section for at least the number of days the director determines under division (C) of this section preceding the day of the opening or acceptance of the bids or proposals. The failure to so additionally post the notice shall invalidate all proceedings had and any contract entered into pursuant to the proceedings.

Effective Date: 10-26-2001; 2008 HB562 09-22-2008



Section 125.071 - Purchasing by competitive sealed proposal.

(A) In accordance with rules the director of administrative services shall adopt, the director may make purchases by competitive sealed proposal whenever the director determines that the use of competitive sealed bidding is not possible or not advantageous to the state.

(B) Proposals shall be solicited through a request for proposals. The request for proposals shall state the relative importance of price and other evaluation factors. Notice of the request for proposals shall be given in accordance with rules the director shall adopt.

(C) Proposals shall be opened so as to avoid disclosure of contents to competing offerors.

In order to ensure fair and impartial evaluation, proposals and related documents submitted in response to a request for proposals are not available for public inspection and copying under section 149.43 of the Revised Code until after the award of the contract.

(D) As provided in the request for proposals, and under rules the director shall adopt, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of ensuring full understanding of, and responsiveness to, solicitation requirements. Offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion regarding any clarification, correction, or revision of proposals. No disclosure of any information derived from proposals submitted by competing offerors shall occur when discussions are conducted.

(E) Award may be made to the offeror whose proposal is determined to be the most advantageous to this state, taking into consideration factors such as price and the evaluation criteria set forth in the request for proposals. The contract file shall contain the basis on which the award is made.

Effective Date: 10-25-1995



Section 125.072 - Purchasing services or supplies via reverse auction on internet.

(A) As used in this section, "reverse auction" means a purchasing process in which offerors submit bids in competing to sell services or supplies in an open environment via the internet.

(B) Whenever the director of administrative services determines that the use of a reverse auction is advantageous to the state, the director, in accordance with rules the director shall adopt, may purchase services or supplies by reverse auction.

(C) The director, by rule, may authorize a state agency that is authorized to purchase services or supplies directly to purchase them by reverse auction in the same manner as this section and the rules adopted under this section authorize the director to do so.

Effective Date: 10-26-2001; 11-05-2004



Section 125.073 - Electronic procurement.

(A) The department of administrative services shall actively promote and accelerate the use of electronic procurement, including reverse auctions as defined by section 125.072 of the Revised Code, by implementing the relevant recommendations concerning electronic procurement from the "2000 Management Improvement Commission Report to the Governor" when exercising its statutory powers.

(B) Beginning July 1, 2004, the department shall annually on or before the first day of July report to the committees in each house of the general assembly dealing with finance indicating the effectiveness of electronic procurement.

Effective Date: 09-26-2003



Section 125.08 - Purchasing districts.

(A) The department of administrative services may divide the state into purchasing districts wherein supplies or services are to be delivered and shall describe those districts on all applications for the notification list provided for in this section.

Any person may have that person's name and address, or the name and address of an agent, placed on the competitive selection notification list of the department of administrative services by sending to the department the person's name and address, together with a list of the supplies or services described in the manner prescribed by the department produced or dealt in by the person with a request for such listing, a list of the districts in which the person desires to participate, and all other information the director of administrative services may prescribe. Whenever any name and address together with a list of the supplies or services produced or dealt in is so listed, the department shall post notice, as provided in division (A) of section 125.07 of the Revised Code, for the benefit of the persons listed on the notification list that are qualified Ohio business enterprises, which shall include Ohio penal industries as defined by rule of the director of administrative services, or have a significant Ohio presence in this state's economy, except that, in those circumstances in which the director considers it in the best interest of this state, the director shall post notice, as provided in division (A) of section 125.07 of the Revised Code, for the benefit of all persons listed on the notification list. The department need only provide competitive selection documents for a proposed contract to persons who specifically request the documents.

The director may remove a person from the notification list and place the person on an inactive list if the person fails to respond to any notices of proposed purchases that appear in four consecutive bulletins or other forms of notification that list those notices. Upon written request to the director by the person so removed, the director may return the person to the notification list if the person provides sufficient evidence regarding intent to offer bids or proposals to the state. The director shall not remove any person from the list without notice to the person. The notice may be a part of the notices of proposed purchase.

(B) Any person who is certified by the equal employment opportunity coordinator of the department of administrative services in accordance with the rules adopted under division (B)(1) of section 123.151 of the Revised Code as a minority business enterprise may have that person's name placed on a special minority business enterprise notification list to be used in connection with contracts awarded under section 125.081 of the Revised Code. The minority business enterprise notification list shall be used for bidding on contracts set aside for minority business enterprises only. In all other respects, the list shall be maintained and used in the same manner and according to the same procedures as the notification list provided for under division (A) of this section, except that a firm shall not be removed from the list unless the coordinator determines that the firm is no longer a minority business enterprise. A minority business enterprise may have its name placed on both the notification lists provided for in this section.

(C) The director of administrative services may require an annual registration fee for the listings provided for in division (A) or (B) of this section. This fee shall not be more than ten dollars. The department may charge a fee for any compilation of descriptions of supplies or services. This fee shall be reasonable and shall not exceed the cost required to maintain the notification lists and provide for the distribution of the proposed purchase to the persons whose names appear on the lists.

Effective Date: 10-26-2001



Section 125.081 - Setting aside purchases selected for competition only by minority business enterprises.

(A) From the purchases that the department of administrative services is required by law to make through competitive selection, the director of administrative services shall select a number of such purchases, the aggregate value of which equals approximately fifteen per cent of the estimated total value of all such purchases to be made in the current fiscal year. The director shall set aside the purchases selected for competition only by minority business enterprises, as defined in division (E)(1) of section 122.71 of the Revised Code. The competitive selection procedures for such purchases set aside shall be the same as for all other purchases the department is required to make through competitive selection, except that only minority business enterprises certified by the equal employment opportunity coordinator of the department of administrative services in accordance with the rules adopted under division (B)(1) of section 123.151 of the Revised Code and listed by the director under division (B) of section 125.08 of the Revised Code shall be qualified to compete.

(B) To the extent that any agency of the state, other than the department of administrative services, the legislative and judicial branches, boards of elections, and the adjutant general, is authorized to make purchases, the agency shall set aside a number of purchases, the aggregate value of which equals approximately fifteen per cent of the aggregate value of such purchases for the current fiscal year for competition by minority business enterprises only. The procedures for such purchases shall be the same as for all other such purchases made by the agency, except that only minority business enterprises certified by the equal employment opportunity coordinator in accordance with rules adopted under division (B)(1) of section 123.151 of the Revised Code shall be qualified to compete.

(C) In the case of purchases set aside under division (A) or (B) of this section, if no bid is submitted by a minority business enterprise, the purchase shall be made according to usual procedures. The contracting agency shall from time to time set aside such additional purchases for which only minority business enterprises may compete, as are necessary to replace those purchases previously set aside for which no minority business enterprises bid and to ensure that, in any fiscal year, the aggregate amount of contracts awarded to minority business enterprises will equal approximately fifteen per cent of the total amount of contracts awarded by the agency.

(D) The provisions of this section shall not preclude any minority business enterprise from competing for any other state purchases that are not specifically set aside for minority business enterprises.

(E) No funds of any state agency shall be expended in any fiscal year for any purchase for which competitive selection is required, until the director of the department of administrative services certifies to the equal employment opportunity coordinator, the clerk of the senate, and the clerk of the house of representatives of the general assembly that approximately fifteen per cent of the aggregate amount of the projected expenditure for such purchases in the fiscal year has been set aside as provided for in this section.

(F) Any person who intentionally misrepresents self as owning, controlling, operating, or participating in a minority business enterprise for the purpose of obtaining contracts, subcontracts, or any other benefits under this section shall be guilty of theft by deception as provided for in section 2913.02 of the Revised Code.

Effective Date: 03-09-1999



Section 125.082 - Purchasing recycled products.

(A) When purchasing equipment, materials, or supplies, the general assembly; the offices of all elected state officers; all departments, boards, offices, commissions, agencies, institutions, including, without limitation, state-supported institutions of higher education, and other instrumentalities of this state; the supreme court; all courts of appeals; and all courts of common pleas, may purchase recycled products in accordance with the guidelines adopted under division (B) of this section if the products are available and meet the performance specifications of the procuring entities. Purchases of recycled products shall comply with any rules adopted under division (C) of this section.

(B) The director of administrative services shall adopt rules in accordance with Chapter 119. of the Revised Code establishing guidelines for the procurement of recycled products pursuant to division (A) of this section. To the extent practicable, the guidelines shall do all of the following:

(1) Be consistent with and substantially equivalent to any relevant regulations adopted by the administrator of the United States environmental protection agency pursuant to the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended;

(2) Establish the minimum percentage of recycled materials the various products shall contain in order to be considered "recycled" for the purposes of division (A) of this section;

(3) So far as practicable and economically feasible, incorporate specifications for recycled-content materials to promote the use and purchase of recycled products by state agencies.

(C) The director may adopt rules in accordance with Chapter 119. of the Revised Code establishing a maximum percentage by which the cost of recycled products purchased under division (A) of this section may exceed the cost of comparable products made of virgin materials.

(D) The department of administrative services and the environmental protection agency annually shall prepare and submit to the governor, president of the senate, and speaker of the house of representatives a report that describes, so far as practicable, the value and types of recycled products that are purchased with moneys disbursed from the state treasury by the general assembly; the offices of all elected state officers; and all departments, boards, offices, commissions, agencies, and institutions of this state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1993



Section 125.09 - Bid conditions or terms - preferences.

(A) Pursuant to section 125.07 of the Revised Code, the department of administrative services may prescribe such conditions under which competitive sealed bids will be received and terms of the proposed purchase as it considers necessary; provided, that all such conditions and terms shall be reasonable and shall not unreasonably restrict competition, and bidders may bid upon all or any item of the supplies or services listed in such notice. Those bidders claiming the preference for United States and Ohio products outlined in this chapter shall designate in their bids either that the product to be supplied is an Ohio product or that under the rules established by the director of administrative services they qualify as having a significant Ohio economic presence.

(B) The department may require that each bidder provide sufficient information about the energy efficiency or energy usage of the bidder's product or service.

(C) The director of administrative services shall, by rule adopted pursuant to Chapter 119. of the Revised Code, prescribe criteria and procedures for use by all state agencies in giving preference to United States and Ohio products as required by division (B) of section 125.11 of the Revised Code. The rules shall extend to:

(1) Criteria for determining that a product is produced or mined in the United States rather than in another country or territory;

(2) Criteria for determining that a product is produced or mined in Ohio;

(3) Information to be submitted by bidders as to the nature of a product and the location where it is produced or mined;

(4) Criteria and procedures to be used by the director to qualify bidders located in states bordering Ohio who might otherwise be excluded from being awarded a contract by operation of this section and section 125.11 of the Revised Code. The criteria and procedures shall recognize the level and regularity of interstate commerce between Ohio and the border states and provide that the non-Ohio businesses may qualify for award of a contract as long as they are located in a state that imposes no greater restrictions than are contained in this section and section 125.11 of the Revised Code upon persons located in Ohio selling products or services to agencies of that state. The criteria and procedures shall also provide that a non-Ohio business shall not bid on a contract for state printing in this state if the business is located in a state that excludes Ohio businesses from bidding on state printing contracts in that state.

(5) Criteria and procedures to be used to qualify bidders whose manufactured products, except for mined products, are produced in other states or in North America, but the bidders have a significant Ohio economic presence in terms of the number of employees or capital investment a bidder has in this state. Bidders with a significant Ohio economic presence shall qualify for award of a contract on the same basis as if their products were produced in this state.

(6) Criteria and procedures for the director to grant waivers of the requirements of division (B) of section 125.11 of the Revised Code on a contract-by-contract basis where compliance with those requirements would result in the state agency paying an excessive price for the product or acquiring a disproportionately inferior product;

(7) Such other requirements or procedures reasonably necessary to implement the system of preferences established pursuant to division (B) of section 125.11 of the Revised Code.

In adopting the rules required under this division, the director shall, to the maximum extent possible, conform to the requirements of the federal "Buy America Act," 47 Stat. 1520, (1933), 41 U.S.C.A. 10a-10 d, as amended, and to the regulations adopted thereunder.

Effective Date: 03-30-1999



Section 125.091 - Definitions for sections through 125.093 of the Revised Code.

As used in this section and sections 125.092 and 125.093 of the Revised Code:

(A) "Agricultural materials" means agricultural-based materials or residues, including plant, animal, and marine materials or residues, used in the manufacture of commercial or industrial nonfood products.

(B) "Biobased product" means a product determined by the United States secretary of agriculture to be a commercial or industrial product, other than food or feed, that is composed, in whole or significant part, of biological products, renewable domestic agricultural materials, or forestry material, or is an intermediate ingredient or feedstock.

(C) "Biological products" means products derived from living materials other than agricultural or forestry materials.

(D) "Designated item" means a generic grouping of biobased products identified in subpart B, 7 C.F.R. 2902.10 to 2902.42.

(E) "Forest thinnings" means woody materials removed from a dense forest to improve growth, enhance forest health, or remove trees to recover potential mortality.

(F) "Forestry materials" means materials derived from the practice of planting and caring for forests and the management of growing timber where such materials come from short-rotation woody crops that are less than ten years old, sustainably managed forests, wood residues, or forest thinnings.

(G) "Intermediate ingredient or feedstock" means a material or compound made, in whole or in significant part, from biological products, renewable agricultural materials, or forestry materials that are subsequently used to make a more complex compound or product.

(H) "Sustainably managed forests" means the practice of land stewardship that integrates the reforestation, management, growing, nurturing, and harvesting of trees for useful products while conserving soil and improving air and water quality, wildlife, fish habitat, and aesthetics.

Added by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.



Section 125.092 - Biobased product preference program.

(A) Except as provided in divisions (G) and (H) of this section, when purchasing equipment, material, or supplies, the department of administrative services, other state agencies, and state institutions of higher education shall purchase biobased products in accordance with the biobased product preference program established by the director of administrative services under this section.

(B) Not later than one hundred eighty days after the effective date of this section, the director shall establish a biobased product preference program, which shall ensure that the department of administrative services, other state agencies, and state institutions of higher education purchase biobased products by giving a preference to those designated items that are composed of the highest percentage of biobased content practicable or that comply with regulations adopted under 42 U.S.C. 6914b-1 by the administrator of the United States environmental protection agency. The purchase of biobased products under the program shall be consistent with sections 125.01 to 125.11 of the Revised Code.

As part of the program, the director shall adopt a policy of setting minimum biobased content specifications for awarding contracts in a manner that ensures that the biobased content of biobased products is consistent with the guidelines issued under 7 U.S.C. 8102, except when the director determines that division (C)(1), (2), or (3) of this section applies.

(C) The director may determine that it is not possible for a biobased product to be purchased in accordance with the biobased product preference program if the director determines that any of the following applies to the product:

(1) The product is not available within a reasonable period of time.

(2) The product fails to meet the performance standards set forth in the applicable specifications for the product.

(3) The price of the product is an unreasonable price. As used in division (C)(3) of this section, "unreasonable price" means either of the following:

(a) The price of the biobased product exceeds the price of a substantially equivalent nonbiobased product.

(b) The price of the biobased product exceeds the fair market value of a substantially equivalent nonbiobased product.

In accordance with rules adopted under this section, the director may determine a percentage that is up to five per cent by which the price of a biobased product may exceed the price or fair market value of a substantially equivalent nonbiobased product without being considered an unreasonable price for the purpose of division (C)(3)(a) or (b) of this section, as applicable. In doing so, the director shall give consideration to the benefits of expanding the use of biobased products.

(D) For any biobased product offered under the biobased product preference program, a vendor shall certify that the product meets the biobased content requirements for the designated item of which the product is an exemplar. Upon request, a vendor shall provide to the director information to verify the biobased content of a biobased product qualifying for purchase in accordance with the program.

(E) The director shall adopt rules in accordance with Chapter 119. of the Revised Code that prescribe all of the following:

(1) The procedures the department of administrative services and other state agencies shall use to give preference to and purchase biobased products in accordance with the program;

(2) The purchasing policy the director adopts under division (B) of this section;

(3) Procedures and guidelines to be used by the director in determining percentages for purposes of division (C) of this section;

(4) Other requirements or procedures that are necessary to implement the biobased product preference program.

(F) The director shall maintain a list of products that qualify as designated items under the biobased product preference program.

(G) When purchasing equipment, material, or supplies, a state institution of higher education shall purchase designated items in accordance with procedures established by the institution.

(H) If, after assessing the functions of designated items, a state agency determines that none of the designated items are functionally capable of meeting a specific need of the agency, the agency shall notify the director of administrative services. If, after assessing the functions of designated items, a state institution of higher education determines that none of the designated items are functionally capable of meeting a specific need of the institution, the institution shall notify both the director of administrative services and the chancellor of the board of regents. The agency or institution then may purchase a nonbiobased product that is functionally capable of meeting that specific need of the agency or institution, as applicable. Such a purchase does not constitute failure to comply with the biobased product preference program or preclude the agency or institution from otherwise participating in the program.

(I) This section does not apply to the purchase of motor vehicle fuel, heating oil, or electricity.

(J) As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Added by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.



Section 125.093 - Annual report on purchase of biobased products.

Not later than September 30, 2010, and the thirtieth day of September each year thereafter, the director of administrative services shall prepare and submit to the governor, the president of the senate, and the speaker of the house of representatives a report that describes the number and types of biobased products purchased under section 125.092 of the Revised Code and the amount of money spent by the department of administrative services and other state agencies for those biobased products.

Added by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.



Section 125.10 - Requiring performance or other surety.

(A) The department of administrative services may require that all competitive sealed bids, competitive sealed proposals, and bids received in a reverse auction be accompanied by a performance bond or other cash surety acceptable to the director of administrative services, in the sum and with the sureties it prescribes, payable to the state, and conditioned that the person submitting the bid or proposal, if that person's bid or proposal is accepted, will faithfully execute the terms of the contract and promptly make deliveries of the supplies purchased.

(B) A sealed copy of each competitive sealed bid or competitive sealed proposal shall be filed with the department prior to the time specified in the notice for opening of the bids or proposals. All competitive sealed bids and competitive sealed proposals shall be publicly opened in the office of the department at the time specified in the notice. A representative of the auditor of state shall be present at the opening of all competitive sealed bids and competitive sealed proposals, and shall certify the opening of each competitive sealed bid and competitive sealed proposal. No competitive sealed bid or competitive sealed proposal shall be considered valid unless it is so certified.

Effective Date: 10-26-2001



Section 125.101 - Renumbered RC 153.16.

Effective Date: 03-18-1999



Section 125.11 - Contract award.

(A) Subject to division (B) of this section, contracts awarded pursuant to a reverse auction under section 125.072 of the Revised Code or pursuant to competitive sealed bidding, including contracts awarded under section 125.081 of the Revised Code, shall be awarded to the lowest responsive and responsible bidder on each item in accordance with section 9.312 of the Revised Code. When the contract is for meat products as defined in section 918.01 of the Revised Code or poultry products as defined in section 918.21 of the Revised Code, only those bids received from vendors offering products from establishments on the current list of meat and poultry vendors established and maintained by the director of administrative services under section 125.17 of the Revised Code shall be eligible for acceptance. The department of administrative services may accept or reject any or all bids in whole or by items, except that when the contract is for services or products available from a qualified nonprofit agency pursuant to sections 125.60 to 125.6012 or 4115.31 to 4115.35 of the Revised Code, the contract shall be awarded to that agency.

(B) Prior to awarding a contract under division (A) of this section, the department of administrative services or the state agency responsible for evaluating a contract for the purchase of products shall evaluate the bids received according to the criteria and procedures established pursuant to divisions (C)(1) and (2) of section 125.09 of the Revised Code for determining if a product is produced or mined in the United States and if a product is produced or mined in this state. The department or other state agency shall first remove bids that offer products that have not been or that will not be produced or mined in the United States. From among the remaining bids, the department or other state agency shall select the lowest responsive and responsible bid, in accordance with section 9.312 of the Revised Code, from among the bids that offer products that have been produced or mined in this state where sufficient competition can be generated within this state to ensure that compliance with these requirements will not result in an excessive price for the product or acquiring a disproportionately inferior product.

(C) Division (B) of this section applies to contracts for which competitive bidding is waived by the controlling board.

(D) Division (B) of this section does not apply to the purchase by the division of liquor control of spirituous liquor.

(E) The director of administrative services shall publish in the form of a model act for use by counties, townships, municipal corporations, or any other political subdivision described in division (B) of section 125.04 of the Revised Code, a system of preferences for products mined and produced in this state and in the United States and for Ohio-based contractors. The model act shall reflect substantial equivalence to the system of preferences in purchasing and public improvement contracting procedures under which the state operates pursuant to this chapter and section 153.012 of the Revised Code. To the maximum extent possible, consistent with the Ohio system of preferences in purchasing and public improvement contracting procedures, the model act shall incorporate all of the requirements of the federal "Buy America Act," 47 Stat. 1520 (1933), 41 U.S.C. 10a to 10d, as amended, and the rules adopted under that act.

Before and during the development and promulgation of the model act, the director shall consult with appropriate statewide organizations representing counties, townships, and municipal corporations so as to identify the special requirements and concerns these political subdivisions have in their purchasing and public improvement contracting procedures. The director shall promulgate the model act by rule adopted pursuant to Chapter 119. of the Revised Code and shall revise the act as necessary to reflect changes in this chapter or section 153.012 of the Revised Code.

The director shall make available copies of the model act, supporting information, and technical assistance to any township, county, or municipal corporation wishing to incorporate the provisions of the act into its purchasing or public improvement contracting procedure.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-26-2001; 06-30-2005



Section 125.111 - Construction contracts to contain discrimination provisions - affirmative action program.

(A) Every contract for or on behalf of the state or any of its political subdivisions for any purchase shall contain provisions similar to those required by section 153.59 of the Revised Code in the case of construction contracts by which the contractor agrees to both of the following:

(1) That, in the hiring of employees for the performance of work under the contract or any subcontract, no contractor or subcontractor, by reason of race, color, religion, sex, age, disability or military status as defined in section 4112.01 of the Revised Code, national origin, or ancestry, shall discriminate against any citizen of this state in the employment of a person qualified and available to perform the work to which the contract relates;

(2) That no contractor, subcontractor, or person acting on behalf of any contractor or subcontractor, in any manner, shall discriminate against, intimidate, or retaliate against any employee hired for the performance of work under the contract on account of race, color, religion, sex, age, disability or military status as defined in section 4112.01 of the Revised Code, national origin, or ancestry.

(B) All contractors from whom the state or any of its political subdivisions make purchases shall have a written affirmative action program for the employment and effective utilization of economically disadvantaged persons, as referred to in division (E)(1) of section 122.71 of the Revised Code. Annually, each such contractor shall file a description of the affirmative action program and a progress report on its implementation with the equal employment opportunity office of the department of administrative services.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 125.112 - Web site listing contract awards.

(A) As used in this section:

(1) "Agency" means a department created under section 121.02 of the Revised Code.

(2) "Entity" means, whether for profit or nonprofit, a corporation, association, partnership, limited liability company, sole proprietorship, or other business entity. "Entity" does not include an individual who receives state assistance that is not related to the individual's business.

(3)

(a) "State award" means a contract awarded by the state costing over twenty-five thousand dollars.

(b) "State award" does not include compensation received as an employee of the state or any state financial assistance and expenditure received from the general assembly or any legislative agency, any court or judicial agency, the secretary of state, auditor of state, treasurer of state, or attorney general and their respective offices.

(B) The department of administrative services shall establish and maintain a single searchable web site, accessible by the public at no cost, that includes all of the following information for each state award:

(1) The name of the entity receiving the award;

(2) The amount of the award;

(3) Information on the award, the agency or other instrumentality of the state that is providing the award, and the commodity code;

(4) Any other relevant information determined by the department of administrative services.

(C) The department of administrative services may consult with other state agencies in the development, establishment, operation, and support of the web site required by division (B) of this section. State awards shall be posted on the web site within thirty days after being made. The department of administrative services shall provide an opportunity for public comment as to the utility of the web site required by division (B) of this section and any suggested improvements.

(D) The web site required by division (B) of this section shall be fully operational not later than one year after the effective date of this section and shall include information on state awards made in fiscal year 2008 and thereafter. It shall also provide an electronic link to the daily journals of the senate and house of representatives.

(E) The director of administrative services shall submit to the general assembly an annual report regarding the implementation of the web site established pursuant to division (B) of this section. The report shall include data regarding the usage of the web site and any public comments on the utility of the site, including recommendations for improving data quality and collection. The director shall post each report on the web site.

(F) Each agency awarding a grant to an entity in fiscal year 2008 and thereafter shall establish and maintain a separate web site listing the name of the entity receiving each grant, the grant amount, information on each grant, and any other relevant information determined by the department of administrative services. Each agency shall provide the link to such a web site to the department of administrative services within a reasonable time after the effective date of this section and shall thereafter update its web site within thirty days of awarding a new grant. Not later than one year after the effective date of this section, the department of administrative services shall establish and maintain a separate web site, accessible to the public at no cost, which contains the links to the agency web sites required by this division.

(G) The attorney general shall monitor the compliance of an entity with the terms and conditions, including performance metrics, if any, of a state award for economic development received by that entity. As necessary, the agency that makes and administers the state award for economic development shall assist the attorney general with that monitoring. The attorney general shall submit to the general assembly pursuant to section 101.68 of the Revised Code an annual report regarding the level of compliance of such entities with the terms and conditions, including any performance metrics, of their state awards for economic development. When the attorney general determines appropriate and to the extent that an entity that receives or has received a state award for economic development does not comply with a performance metric that is specified in the terms and conditions of the award, the attorney general shall pursue against and from that entity such remedies and recoveries as are available under law. For purposes of this division, "state award for economic development" means state financial assistance and expenditure in any of the following forms: grants, subgrants, loans, awards, cooperative agreements, or other similar and related forms of financial assistance and contracts, subcontracts, purchase orders, task orders, delivery orders, or other similar and related transactions. "State award for economic development" does not include compensation received as an employee of the state or any state financial assistance and expenditure received from the general assembly or any legislative agency, any court or judicial agency, the secretary of state, auditor of state, treasurer of state, or attorney general and their respective offices.

(H) Nothing in this section shall be construed as requiring the disclosure of information that is not a public record under section 149.43 of the Revised Code.

Effective Date: 2008 HB420 12-30-2008



Section 125.12 - Excess and surplus supply definitions.

As used in sections 125.12 to 125.14 of the Revised Code:

(A) "Excess supplies" means any supplies that have a remaining useful life, but that are no longer needed by the agency that possesses them.

(B) "Supplies" means all personal property owned by the state, including, but not limited to, equipment and materials.

(C) "Surplus supplies" means any supplies no longer having any use to the state, including obsolete supplies, scrap materials, and supplies that have completed their useful life cycle. "Surplus supplies" does not include materials that have completed their useful life cycle and are recyclable goods and materials, providing that the goods and materials are actually recycled.

(D) "Transfer" means to transfer either by sale or without a sale.

(E) "Hazardous property" means any property subject to the jurisdiction of or regulated by the Ohio environmental protection agency.

Effective Date: 03-30-1999



Section 125.13 - Disposing of excess and surplus supplies.

(A) As used in this section:

(1) "Emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(2) "Private fire company" has the same meaning as in section 9.60 of the Revised Code.

(B) Except as otherwise provided in section 5139.03 of the Revised Code, whenever a state agency determines that it has excess or surplus supplies, it shall notify the director of administrative services. Upon request by the director and on forms provided by the director, the state agency shall furnish to the director a list of all those excess and surplus supplies and an appraisal of their value.

(C) The director of administrative services shall take immediate control of a state agency's excess and surplus supplies, except for the following excess and surplus supplies:

(1) Excess or surplus supplies that have a value below the minimum value that the director establishes for excess and surplus supplies under division (F) of this section;

(2) Excess or surplus supplies that the director has authorized an agency to donate to a public entity, including, but not limited to, public schools and surplus computers and computer equipment transferred to a public school under division (H) of this section;

(3) Excess or surplus supplies that an agency trades in as full or partial payment when purchasing a replacement item;

(4) Hazardous property.

(D) The director shall inventory excess and surplus supplies in the director's control and may have the supplies repaired.

(E) The director may do either of the following:

(1) Dispose of declared surplus or excess supplies in the director's control by sale, lease, donation, or transfer. If the director does so, the director shall dispose of those supplies in the following order of priority:

(a) To state agencies;

(b) To state-supported or state-assisted institutions of higher education;

(c) To tax-supported agencies, municipal corporations, or other political subdivisions of this state, private fire companies, or private, nonprofit emergency medical service organizations;

(d) To nonpublic elementary and secondary schools chartered by the state board of education under section 3301.16 of the Revised Code;

(e) To the general public by auction, sealed bid, or negotiation.

(2) If the director has attempted to dispose of any declared surplus or excess motor vehicle that does not exceed four thousand five hundred dollars in value pursuant to divisions (E)(1)(a) to (c) of this section, donate the motor vehicle to a nonprofit organization exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3) for the purpose of meeting the transportation needs of participants in the Ohio works first program established under Chapter 5107. of the Revised Code and participants in the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code. The director may not donate a motor vehicle furnished to the state highway patrol to a nonprofit organization pursuant to this division.

(F) The director may adopt rules governing the sale, lease, or transfer of surplus and excess supplies in the director's control by public auction, sealed bid, or negotiation, except that no employee of the disposing agency shall be allowed to purchase, lease, or receive any such supplies. The director may dispose of declared surplus or excess supplies, including motor vehicles, in the director's control as the director determines proper if such supplies cannot be disposed of pursuant to division (E) of this section. The director shall by rule establish a minimum value for excess and surplus supplies and prescribe procedures for a state agency to follow in disposing of excess and surplus supplies in its control that have a value below the minimum value established by the director.

(G) No state-supported or state-assisted institution of higher education, tax-supported agency, municipal corporation, or other political subdivision of this state, private fire company, or private, nonprofit emergency medical service organization shall sell, lease, or transfer excess or surplus supplies acquired under this section to private entities or the general public at a price greater than the price it originally paid for those supplies.

(H) The director of administrative services may authorize any state agency to transfer surplus computers and computer equipment that are not needed by other state agencies directly to an accredited public school within the state. The computers and computer equipment may be repaired or refurbished prior to transfer. The state agency may charge a service fee to the public schools for the property not to exceed the direct cost of repairing or refurbishing it. The state agency shall deposit such funds into the account used for repair or refurbishment.

Effective Date: 11-03-2000



Section 125.14 - Investment recovery fund - recycled materials fund.

(A) The director of administrative services shall allocate any proceeds from the transfer, sale, or lease of excess and surplus supplies in the following manner:

(1) Except as otherwise provided in division (A)(2) of this section, the proceeds of such a transfer, sale, or lease shall be paid into the state treasury to the credit of the investment recovery fund, which is hereby created.

(2) Except as otherwise provided in division (A)(2) of this section, when supplies originally were purchased with funds from nongeneral revenue fund sources, the director shall determine what fund or account originally was used to purchase the supplies, and the credit for the proceeds from any transfer, sale, or lease of those supplies shall be transferred to that fund or account. If the director cannot determine which fund or account originally was used to purchase the supplies, if the fund or account is no longer active, or if the proceeds from the transfer, sale, or lease of a unit of supplies are less than one hundred dollars or any larger amount the director may establish with the approval of the director of budget and management, then the proceeds from the transfer, sale, or lease of such supplies shall be paid into the state treasury to the credit of the investment recovery fund.

(B) The investment recovery fund shall be used to pay for the operating expenses of the state surplus property program. Any amounts in excess of these operating expenses shall periodically be transferred to the general revenue fund of the state. If proceeds paid into the investment recovery fund are insufficient to pay for the program's operating expenses, a service fee may be charged to state agencies to eliminate the deficit.

(C) Proceeds from the sale of recyclable goods and materials shall be paid into the state treasury to the credit of the recycled materials fund, which is hereby created, except that the director of environmental protection, upon request, may grant an exemption from this requirement. The director shall administer the fund for the benefit of recycling programs in state agencies.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-25-1995



Section 125.15 - Acquisition of equipment, materials, supplies, services, or contracts of insurance.

All state agencies required to secure any equipment, materials, supplies, or services from the department of administrative services shall make acquisition in the manner and upon forms prescribed by the director of administrative services and shall reimburse the department for the equipment, materials, supplies, or services, including a reasonable sum to cover the department's administrative costs and costs relating to energy efficiency and conservation programs, whenever reimbursement is required by the department. The money so paid shall be deposited in the state treasury to the credit of the general services fund , the information technology fund, or the information technology governance fund, as appropriate. Those funds are hereby created.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003; 04-05-2007



Section 125.16 - Inventory records of state tangible personal property and real property.

(A) In accordance with procedures prescribed by the director of administrative services, the officer in charge of each state agency, other than an institution of higher education, shall maintain current and accurate records of tangible personal property and real property, as defined by the department of administrative services, that the state agency holds either directly or on behalf of the state. These records shall specify the value of the property, the number of acres of land, the number and kind of buildings, and other significant information about the property, as designated by the department.

On or before the first day of October immediately following the end of each fiscal year, the officer in charge of each state agency shall cause its inventory activity at the end of that fiscal year to be certified as correct and filed with the director, in accordance with procedures the director prescribes. In addition, the officer in charge of each state agency shall cause a full and accurate physical inventory to be taken and concluded prior to the close of each fiscal biennium. The officer in charge of each state agency holding such property shall report to the director, on forms or media the director prescribes, regarding all property acquired, updated, or disposed of by that agency, in the detail and format and at the times the director requires.

This division does not apply to any canal lands administered and managed and any canals and reservoirs operated and maintained by the director of natural resources under Chapter 1520. of the Revised Code.

(B) The director of administrative services shall maintain current inventory records as certified and filed under division (A) of this section by a state agency, other than an institution of higher education. The director may establish uniform methods of identifying state property.

Effective Date: 10-25-1995



Section 125.17 - Establishing and maintaining list of approved meat and poultry vendors.

The director of administrative services shall establish and maintain a list of approved meat and poultry vendors. The list shall include all the establishments, as defined in sections 918.01 and 918.21 of the Revised Code, that are licensed by the department of agriculture under Chapter 918. of the Revised Code or produce meat or poultry products under federal inspection, as defined in sections 918.01 and 918.21 of the Revised Code, and that request listing in order to bid on state purchase contracts, except those vendors who are removed from the list pursuant to the rules adopted under division (D) of section 918.42 of the Revised Code or who notify the director that they no longer intend to bid on state purchase contracts.

Effective Date: 06-20-1994



Section 125.18 - Office of information technology - duties of director - contracts.

(A) There is hereby established the office of information technology within the department of administrative services. The office shall be under the supervision of a state chief information officer to be appointed by the director of administrative services and subject to removal at the pleasure of the director. The chief information officer is an assistant director of administrative services.

(B) Under the direction of the director of administrative services, the state chief information officer shall lead, oversee, and direct state agency activities related to information technology development and use. In that regard, the state chief information officer shall do all of the following:

(1) Coordinate and superintend statewide efforts to promote common use and development of technology by state agencies. The office of information technology shall establish policies and standards that govern and direct state agency participation in statewide programs and initiatives.

(2) Establish policies and standards for the acquisition and use of common information technology by state agencies, including, but not limited to, hardware, software, technology services, and security, and the extension of the service life of information technology systems, with which state agencies shall comply;

(3) Establish criteria and review processes to identify state agency information technology projects or purchases that require alignment or oversight. As appropriate, the department of administrative services shall provide the governor and the director of budget and management with notice and advice regarding the appropriate allocation of resources for those projects. The state chief information officer may require state agencies to provide, and may prescribe the form and manner by which they must provide, information to fulfill the state chief information officer's alignment and oversight role;

(4) Establish policies and procedures for the security of personal information that is maintained and destroyed by state agencies;

(5) Employ a chief information security officer who is responsible for the implementation of the policies and procedures described in division (B)(4) of this section and for coordinating the implementation of those policies and procedures in all of the state agencies;

(6) Employ a chief privacy officer who is responsible for advising state agencies when establishing policies and procedures for the security of personal information and developing education and training programs regarding the state's security procedures;

(7) Establish policies on the purchasing, use, and reimbursement for use of handheld computing and telecommunications devices by state agency employees;

(8) Establish policies for the reduction of printing and the use of electronic records by state agencies;

(9) Establish policies for the reduction of energy consumption by state agencies;

(10) Compute the amount of revenue attributable to the amortization of all equipment purchases and capitalized systems from information technology service delivery and major information technology purchases operating appropriation items and major computer purchases capital appropriation items that is recovered as part of the information technology services rates the department of administrative services charges and deposits into the information technology fund created in section 125.15 of the Revised Code.

(C)

(1) The chief information security officer shall assist each state agency with the development of an information technology security strategic plan and review that plan, and each state agency shall submit that plan to the state chief information officer. The chief information security officer may require that each state agency update its information technology security strategic plan annually as determined by the state chief information officer.

(2) Prior to the implementation of any information technology data system, a state agency shall prepare or have prepared a privacy impact statement for that system.

(D) When a state agency requests a purchase of information technology supplies or services under Chapter 125. of the Revised Code, the state chief information officer may review and reject the requested purchase for noncompliance with information technology direction, plans, policies, standards, or project-alignment criteria.

(E) The office of information technology may operate technology services for state agencies in accordance with this chapter.

(F) With the approval of the director of administrative services, the office of information technology may establish cooperative agreements with federal and local government agencies and state agencies that are not under the authority of the governor for the provision of technology services and the development of technology projects.

(G) The office of information technology may operate a program to make information technology purchases. The director of administrative services may recover the cost of operating the program from all participating government entities by issuing intrastate transfer voucher billings for the procured technology or through any pass-through billing method agreed to by the director of administrative services, the director of budget and management, and the participating government entities that will receive the procured technology.

If the director of administrative services chooses to recover the program costs through intrastate transfer voucher billings, the participating government entities shall process the intrastate transfer vouchers to pay for the cost. Amounts received under this section for the information technology purchase program shall be deposited to the credit of the information technology governance fund created in section 125.15 of the Revised Code.

(H) Upon request from the director of administrative services, the director of budget and management may transfer cash from the information technology fund created in section 125.15 of the Revised Code to the major information technology purchases fund in an amount not to exceed the amount computed under division (B)(10) of this section. The major information technology purchases fund is hereby created in the state treasury.

(I) As used in this section:

(1) "Personal information" has the same meaning as in section 149.45 of the Revised Code.

(2) "State agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government, other than any state-supported institution of higher education, the office of the auditor of state, treasurer of state, secretary of state, or attorney general, the adjutant general's department, the bureau of workers' compensation, the industrial commission, the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, the state highway patrol retirement system, the general assembly or any legislative agency, the capitol square review advisory board, or the courts or any judicial agency.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005; 2008 HB46 09-01-2008; 2008 HB562 09-22-2008



Section 125.181 - State information technology investment board.

The director of administrative services shall establish the state information technology investment board within the department of administrative services. The board shall consist of representatives from various state elective offices and state agencies, including the office of budget and management. The board shall identify and recommend to the state chief information officer opportunities for consolidation and cost-savings measures relating to information technology. Members of the board are not entitled to compensation for their services.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 125.182 - State public notice web site.

The office of information technology, by itself or by contract with another entity, shall establish, operate, and maintain a state public notice web site. In establishing, maintaining, and operating the state public notice web site, the office of information technology shall:

(A) Use a domain name for the web site that will be easily recognizable and remembered by and understandable to users of the web site;

(B) Maintain the web site so that it is fully accessible to and searchable by members of the public at all times;

(C) Not charge a fee to a person who accesses, searches, or otherwise uses the web site;

(D) Not charge a fee to a state agency or political subdivision for publishing a notice on the web site;

(E) Ensure that notices displayed on the web site conform to the requirements that would apply to the notices if they were being published in a newspaper, as directed in section 7.16 of the Revised Code or in the relevant provision of the statute or rule that requires the notice;

(F) Ensure that notices continue to be displayed on the web site for not less than the length of time required by the relevant provision of the statute or rule that requires the notice;

(G) Devise and display on the web site a form that may be downloaded and used to request publication of a notice on the web site;

(H) Enable responsible parties to submit notices and requests for their publication;

(I) Maintain an archive of notices that no longer are displayed on the web site;

(J) Enable notices, both those currently displayed and those archived, to be accessed by key word, by party name, by case number, by county, and by other useful identifiers;

(K) Maintain adequate systemic security and backup features, and develop and maintain a contingency plan for coping with and recovering from power outages, systemic failures, and other unforeseeable difficulties;

(L) Maintain the web site in such a manner that it will not infringe legally protected interests, so that vulnerability of the web site to interruption because of litigation or the threat of litigation is reduced; and

(M) Submit a status report to the secretary of state twice annually that demonstrates compliance with statutory requirements governing publication of notices.

The office of information technology shall bear the expense of maintaining the state public notice web site domain name.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 125.183 - [Renumbered] .

Renumbered and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Added by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.)



Section 125.19 - Energy efficiency and conservation purchasing measures information.

The department of administrative services shall make available to boards of education and local governments all information about energy efficiency and energy conservation purchasing measures developed by the department or other state agency.

The department shall develop and conduct orientation and training programs concerning energy efficiency and energy conservation purchasing measures for all state, board of education, and local employees having duties for purchasing supplies, material, and equipment.

Effective Date: 07-01-1985



Section 125.20 - Administrative services internet-accessible database.

(A) Within one hundred eighty days after the effective date of this section, the director of administrative services shall establish an electronic site accessible through the internet to publish the following:

(1) A database containing each state employee's gross pay from the most recent pay period. The database shall contain the name of the agency, position title, and employee name.

(2) A database containing tax credits issued by the director of development to business entities that shall contain the name under which the tax credit is known, the name of the entity receiving the credit, and the county in which the credit recipient's principal place of business in this state is located.

The director of administrative services may adopt rules governing the means by which information is submitted and databases are updated.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-04-1973



Section 125.21 - Payroll information.

The director of administrative services shall process payroll information for the purpose of payment for personal services of state officials and employees on the basis of rates of pay determined by pertinent law, the director, or other competent authority.

Calculation of payrolls may be made after the conclusion of each pay period based upon the amount of time served as certified by the appropriate appointing authority. Payment for personal service rendered by an official or employee during any pay period shall be made no later than at the conclusion of the official's or employee's next succeeding pay period.

The director of administrative services shall furnish to the director of budget and management all necessary data for drawing state official and employee pay warrants and preparing earning statements. These data shall include the rate at which paid; the time for which paid, including overtime and any other adjustments affecting the official's or employee's gross pay; all taxes withheld, including, whenever practicable, year-to-date figures on all taxes withheld; the amount of contribution to the appropriate retirement system; any voluntary deductions made in accordance with authorizations filed by the official or employee; and whether a direct deposit is to be made in accordance with an authorization filed by the official or employee.

Amounts deducted from the salaries or wages of all officials and employees shall be transferred to the payroll withholding fund, which is hereby created in the state treasury for the purpose of consolidating all such deductions made in any month. Payments from this fund shall be made at intervals for the intended purpose of the deduction or for refund where it is determined that deductions were made in error.

Effective Date: 03-30-1999; 12-01-2006



Section 125.211 - Accrued leave liability fund.

(A) There is hereby created in the state treasury the accrued leave liability fund, for the purpose of paying both of the following:

(1) The annual cash benefit payable for every hour of unused sick leave credit that is converted pursuant to section 124.383 of the Revised Code and for every hour of unused personal leave credit that is converted pursuant to section 124.386 of the Revised Code;

(2) Upon separation from state service, the obligation of the state to compensate its employees, including employees listed in division (B)(2) or (4) of section 124.14 of the Revised Code and employees in bargaining units who do not receive vacation leave, sick leave, or personal leave under Chapter 124. of the Revised Code, for unused vacation leave, sick leave, or personal leave credit. Any interest earned on the balances in the fund shall be credited to the fund.

(B) In performing the calculations required by section 125.21 of the Revised Code, the director of administrative services shall charge to the appropriate salary account an amount sufficient to make the payments provided in division (A) of this section.

(C) The director of administrative services, in consultation with the director of budget and management, shall develop the procedures to carry out this section.

(D) Amounts from the accrued leave liability fund may be used to pay direct and indirect costs that are attributable to consultants or a third-party administrator and that are necessary to carry out this section.

Effective Date: 03-30-1999



Section 125.212 - Life insurance investment fund.

The life insurance investment fund is hereby created in the state treasury. The fund shall consist of amounts from the payroll withholding fund created by section 125.21 of the Revised Code, life insurance premium refunds received by the state, and other receipts related to the state's life insurance benefit program. The fund shall be used to pay the costs of the state's life insurance benefit program. All investment earnings of the life insurance investment fund shall be credited to the fund.

Effective Date: 06-30-1995



Section 125.213 - State employee child support fund.

There is hereby created the state employee child support fund. The fund shall be in the custody of the treasurer of state, but shall not be part of the state treasury. The fund shall consist of all money withheld or deducted from salaries and wages of state officials and employees pursuant to a withholding or deduction notice described in section 3121.03 of the Revised Code for forwarding to the office of child support in the department of job and family services pursuant to section 3121.19 of the Revised Code. All money in the fund, including investment earnings thereon, shall be used only for the following purposes:

(A) Forwarding to the office of child support money withheld or deducted from salaries and wages of state officials and employees pursuant to a withholding or deduction notice described in section 3121.03 of the Revised Code;

(B) Paying any direct or indirect costs associated with maintaining the fund.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 11-26-1982



Section 125.22 - Central service agency - fund.

(A) The department of administrative services shall establish the central service agency to perform routine support for the following boards and commissions:

(1) Architects board;

(2) Barber board;

(3) State chiropractic board;

(4) State board of cosmetology;

(5) Accountancy board;

(6) State dental board;

(7) State board of optometry;

(8) Ohio occupational therapy, physical therapy, and athletic trainers board;

(9) State board of registration for professional engineers and surveyors;

(10) State board of sanitarian registration;

(11) Board of embalmers and funeral directors;

(12) State board of psychology;

(13) Ohio optical dispensers board;

(14) Board of speech pathology and audiology;

(15) Counselor, social worker, and marriage and family therapist board;

(16) State veterinary medical licensing board;

(17) Ohio board of dietetics;

(18) Commission on Hispanic-Latino affairs;

(19) Ohio respiratory care board;

(20) Ohio commission on African-American males;

(21) Chemical dependency professionals board.

(B)

(1) Notwithstanding any other section of the Revised Code, the agency shall perform the following routine support services for the boards and commissions named in division (A) of this section unless the controlling board exempts a board or commission from this requirement on the recommendation of the director of administrative services:

(a) Preparing and processing payroll and other personnel documents;

(b) Preparing and processing vouchers, purchase orders, encumbrances, and other accounting documents;

(c) Maintaining ledgers of accounts and balances;

(d) Preparing and monitoring budgets and allotment plans in consultation with the boards and commissions;

(e) Other routine support services that the director of administrative services considers appropriate to achieve efficiency.

(2) The agency may perform other services which a board or commission named in division (A) of this section delegates to the agency and the agency accepts.

(3) The agency may perform any service for any professional or occupational licensing board not named in division (A) of this section or any commission if the board or commission requests such service and the agency accepts.

(C) The director of administrative services shall be the appointing authority for the agency.

(D) The agency shall determine the fees to be charged to the boards and commissions, which shall be in proportion to the services performed for each board or commission.

(E) Each board or commission named in division (A) of this section and any other board or commission requesting services from the agency shall pay these fees to the agency from the general revenue fund maintenance account of the board or commission or from such other fund as the operating expenses of the board or commission are paid. Any amounts set aside for a fiscal year by a board or commission to allow for the payment of fees shall be used only for the services performed by the agency in that fiscal year. All receipts collected by the agency shall be deposited in the state treasury to the credit of the central service agency fund, which is hereby created. All expenses incurred by the agency in performing services for the boards or commissions shall be paid from the fund.

(F) Nothing in this section shall be construed as a grant of authority for the central service agency to initiate or deny personnel or fiscal actions for the boards and commissions.

Effective Date: 04-07-2003; 2008 SB225 06-20-2008



Section 125.23 - Regular deductions for individual retirement arrangement.

The department of administrative services may provide for regular deductions from the salary or wages of each state officer or employee for an individual retirement arrangement intended to obtain deferral of income for income tax purposes, provided that an officer or employee requesting such deductions is one of a group that constitutes at least ten per cent of all the officers and employees of the same state agency or a total of five hundred such officers and employees, whichever is fewer, who have pending written requests for such deductions to be made and remitted to the same provider, or the same agent, broker, or financial institution for one or more providers, of such individual retirement arrangements.

The director of budget and management shall promptly provide for payment of the salary or wage deductions that have been authorized by such officers and employees to each such provider, agent, broker, or financial institution in the amounts authorized by the officers and employees.

Effective Date: 07-01-1985



Section 125.24 - [Repealed].

Effective Date: 12-30-2004



Section 125.25 - Debarment of vendor from contract awards.

(A) The director of administrative services may debar a vendor from consideration for contract awards upon a finding based upon a reasonable belief that the vendor has done any of the following:

(1) Abused the selection process by repeatedly withdrawing bids or proposals before purchase orders or contracts are issued or failing to accept orders based upon firm bids;

(2) Failed to substantially perform a contract according to its terms, conditions, and specifications within specified time limits;

(3) Failed to cooperate in monitoring contract performance by refusing to provide information or documents required in a contract, failed to respond to complaints to the vendor, or accumulated repeated justified complaints regarding performance of a contract;

(4) Attempted to influence a public employee to breach ethical conduct standards or to influence a contract award;

(5) Colluded to restrain competition by any means;

(6) Been convicted of a criminal offense related to the application for or performance of any public or private contract, including, but not limited to, embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, and any other offense that directly reflects on the vendor's business integrity;

(7) Been convicted under state or federal antitrust laws;

(8) Deliberately or willfully submitted false or misleading information in connection with the application for or performance of a public contract;

(9) Violated any other responsible business practice or performed in an unsatisfactory manner as determined by the director;

(10) Through the default of a contract or through other means had a determination of unresolved finding for recovery by the auditor of state under section 9.24 of the Revised Code;

(11) Acted in such a manner as to be debarred from participating in a contract with any governmental agency.

(B) When the director reasonably believes that grounds for debarment exist, the director shall send the vendor a notice of proposed debarment indicating the grounds for the proposed debarment and the procedure for requesting a hearing on the proposed debarment. The hearing shall be conducted in accordance with Chapter 119. of the Revised Code. If the vendor does not respond with a request for a hearing in the manner specified in Chapter 119. of the Revised Code, the director shall issue the debarment decision without a hearing and shall notify the vendor of the decision by certified mail, return receipt requested.

(C) The director shall determine the length of the debarment period and may rescind the debarment at any time upon notification to the vendor. During the period of debarment, the vendor is not eligible to participate in any state contract. After the debarment period expires, the vendor shall be eligible to be awarded contracts by state agencies.

(D) The director, through the office of procurement services, shall maintain a list of all vendors currently debarred under this section.

Effective Date: 09-29-2005; 2008 HB562 09-22-2008



Section 125.26, 125.27, 125.271 - Amended and Renumbered RC 126.15 to 126.17.

Effective Date: 11-15-1981



Section 125.28 - Reimbursing general revenue fund for cost of occupying the space.

(A)

(1) Each state agency that is supported in whole or in part by nongeneral revenue fund money and that occupies space in the James A. Rhodes or Frank J. Lausche state office tower, Toledo government center, Senator Oliver R. Ocasek government office building, Vern Riffe center for government and the arts, capitol square, or governor's mansion shall reimburse the general revenue fund for the cost of occupying the space in the ratio that the occupied space in each facility attributable to the nongeneral revenue fund money bears to the total space occupied by the state agency in the facility.

(2) All agencies that occupy space in the old blind school or that occupy warehouse space in the general services facility shall reimburse the department of administrative services for the cost of occupying the space. The director of administrative services shall determine the amount of debt service, if any, to be charged to building tenants and shall collect reimbursements for it.

(3) Each agency that is supported in whole or in part by nongeneral revenue fund money and that occupies space in any other facility or facilities owned and maintained by the department of administrative services or space in the general services facility other than warehouse space shall reimburse the department for the cost of occupying the space, including debt service, if any, in the ratio that the occupied space in each facility attributable to the nongeneral revenue fund money bears to the total space occupied by the state agency in the facility.

(B) The director of administrative services may provide building maintenance services and skilled trades services to any state agency occupying space in a facility that is not owned by the department of administrative services and may collect reimbursements for the cost of providing those services.

(C) All money collected by the department of administrative services for operating expenses of facilities owned or maintained by the department shall be deposited into the state treasury to the credit of the building management fund, which is hereby created. All money collected by the department for skilled trades services shall be deposited into the state treasury to the credit of the skilled trades fund, which is hereby created. All money collected for debt service shall be deposited into the general revenue fund.

(D) The director of administrative services shall determine the reimbursable cost of space in state-owned or state-leased facilities and shall collect reimbursements for that cost.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-30-1999; 05-06-2005



Section 125.29 - Child Care Services.

Notwithstanding section 125.28 of the Revised Code, the Department of Administrative Services may operate or contract for child care services in any building owned or maintained by the Ohio Building Authority (OBA), any facility owned or maintained by the Department of Administrative Services, or any other state agency if the Director of Administrative Services determines such space is available; such space shall be used to provide child care services to a group of individuals of whom at least 50 per cent are State of Ohio employees; and priority for such child care services will be given to State of Ohio employees even if it results in the displacement of non-state employees.

If the Department of Administrative Services allots space in a non-OBA controlled facility for the provision of child care services, such space may be provided without charge for rent or services. For the purpose of this section, "services" includes the provision of lighting, heating, cooling, electricity, maintenance, security systems, or any other utility type service. The Director of Administrative Services shall adopt rules governing the operation of such child care services.

145 v H 152, § 7.02, eff. 7-1-93.



Section 125.30 - Business reply form.

(A) The department of administrative services shall do both of the following:

(1) Create a business reply form that is capable of containing information that a private business is required to provide to state agencies on a regular basis. The director of administrative services shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the information that the form shall contain. Subject to division (E) of this section, state agencies shall use the business reply form to obtain information from private businesses.

(2) Create an on-line computer network system to allow private businesses to electronically file the business reply form.

In creating the business reply form described in division

(A)

(1) of this section, the director may consider the recommendations of interested parties from the small business community who have direct knowledge of and familiarity with the current state reporting requirements that apply to and the associated forms that are filed by small businesses.

(B) The director shall establish procedures by which state agencies may share the information that is collected through the form established under division (A) of this section. These procedures shall provide that information that has been designated as confidential by any state agency shall not be made available to the other state agencies having access to the business reply form.

(C) Not later than September 30, 1999, the director may report to the director of budget and management and to the committees that handle finance and the committees that handle state government affairs in the house of representatives and the senate on the progress of state agencies in complying with division (A)(1) of this section. The director may recommend a five per cent reduction in the future appropriations of any state agency that has failed to comply with that division without good cause.

(D) As used in this section:

(1) "State agency" means the secretary of state, the department of job and family services regarding duties it performs pursuant to Title XLI [41] of the Revised Code, the bureau of workers' compensation, the department of administrative services, and any other state agency that elects to participate in the pilot program as provided in division (E) of this section.

(2) "Form" has the same meaning as in division (B) of section 125.91 of the Revised Code.

(E) The provisions of this section pertaining to the business reply form constitute a two-year pilot program. Not later than one year after January 21, 1998, the department of administrative services shall complete the planning and preparation that is necessary to implement the pilot program. The director of administrative services may request other state agencies, as defined in division (A) of section 125.91 of the Revised Code, to participate in the pilot program. If the director so requests, the state agency may participate in the program. The provisions of this section shall cease to have effect three years after January 21, 1998. Within ninety days after the completion of the pilot program, the director of administrative services shall report to the director of budget and management and the committees described in division (C) of this section on the effectiveness of the pilot program.

Effective Date: 07-01-2000



Section 125.31 - Supervising public printing.

(A) The department of administrative services shall have supervision of all public printing except as follows:

(1) Printing for the general assembly shall be the sole responsibility of the clerk of the senate and the clerk of the house of representatives unless the clerk of the senate or the clerk of the house of representatives chooses either of the options specified in section 101.523 or 101.524 of the Revised Code.

(2) Printing for the Ohio arts council shall be under the supervision of the council.

(3) Printing for the capitol square review and advisory board shall be under the supervision of the board.

(4) Printing for the bureau of workers' compensation shall be under the supervision of the administrator of workers' compensation unless the administrator requests the department to supervise printing for the bureau.

(5) Printing for state-supported institutions of higher education shall be under the supervision of the department of purchasing of each such institution or the department or officer within each institution that performs the functions of a department of purchasing.

(B) The department of administrative services shall determine, except as otherwise specifically provided by law, the number of copies to be printed of each publication or document, the source of reproduction, the manner of binding, quality of paper, the general kind, size, and spacing of type to be used in all reports, publications, bulletins, documents, or pamphlets printed at public expense.

The department shall not use its authority to curtail the release of public information by any elected state official.

(C) For the purposes of sections 125.31 to 125.76 of the Revised Code, all functions, powers, and duties assigned to the department of administrative services are considered to be assigned to the division of state printing within the department of administrative services.

Effective Date: 03-09-1999



Section 125.32 - Department shall fix kind, weight and quality of paper.

The department of administrative services shall fix the kind, weight, and quality of all paper used in public printing and if supplied by the state shall cause the same to be purchased pursuant to section 125.07 of the Revised Code.

Effective Date: 06-22-1984



Section 125.33 to 125.35 - [Repealed].

Effective Date: 11-09-1965



Section 125.36 - Department may purchase in open market.

If the department of administrative services is of the opinion that any bids should be rejected in the interest of the state, it may purchase the various kinds of paper required at the lowest price for which such paper can be obtained in the open market.

Effective Date: 12-04-1973



Section 125.37 - Department shall examine paper.

The department of administrative services shall examine each shipment of paper received by the state under a contract or purchase, and ascertain whether it is in accordance with the contract or terms of purchase.

Effective Date: 12-04-1973



Section 125.38 - Bond may be required with proposal.

If such a bond is required by the department of administrative services, a proposal for a term contract for paper shall be accompanied by a bond to the state, executed by the bidder, with either one corporate or two personal sureties, satisfactory to the department, conditioned for the performance of the contract awarded the bidder, and for the payment to the state, by the bidder, as liquidated damages, of any excess of cost over the bid of such bidder which the state may be obliged to pay for such paper by reason of the failure of the bidder to complete the contract. This bond shall be void if no contract is awarded to the bidder, and no bid unaccompanied by such bond shall be entertained by the department.

Effective Date: 10-25-1995



Section 125.39 - Forfeiture of bond.

If the contractor fails to furnish paper according to the terms of the contract, the department of administrative services shall purchase the required paper on the open market after notifying the contractor in writing of such action, and the cost in excess of the contract shall be collected from the contractor or the posted bond, if a bond was provided.

Effective Date: 10-25-1995



Section 125.40, 125.41 - [Repealed].

Effective Date: 11-09-1965



Section 125.42 - Approval of printing.

(A) No officer, board, or commission, except the clerk of the senate and the clerk of the house of representatives, shall print or cause to be printed at the public expense, any report, bulletin, document, or pamphlet, unless such report, bulletin, document, or pamphlet is first submitted to, and the printing thereof approved by, the department of administrative services. If such department approves the printing, it shall determine the form of such printing and the number of copies.

If such approval is given, the department shall cause the same to be printed and bound as provided by sections 125.47 to 125.56 of the Revised Code, except as otherwise provided by section 125.45 of the Revised Code; and when printed, such publications or forms shall be delivered to the ordering officer, board, commission, or department, or sold at a price not to exceed the total cost.

(B) The department of administrative services annually shall set a maximum cost per page and a maximum total cost for the printing by any board, commission, council, or other public body of the state of any annual report or any other report that it is required by law to produce. No board, commission, council, or other public body of the state shall expend or incur the expenditure of any amount in excess of these maximum amounts without the prior approval of the department. This division does not apply to the general assembly or any court.

Effective Date: 03-09-1999



Section 125.43 - Correction of proof sheets and preparation of indexes.

The department of administrative services shall examine and correct the proof sheets of the printing for the state, and see that the work is executed in accordance with law, and when necessary, prepare indexes for the public documents. The printing of all publications approved by the department of administrative services shall be ordered through it and it shall see that the number of copies ordered is received from the printer and delivered to the proper department.

Effective Date: 07-26-1991



Section 125.44 - Record of accounts.

The department of administrative services shall keep detailed accounts of all state office reproduction services, printing and binding.

Effective Date: 12-04-1973



Section 125.45 - Office reproduction services.

The department of administrative services shall maintain facilities to perform office reproduction services for all boards, commissions, or departments except for the bureau of workers' compensation. Upon written application to the department of administrative services, permission may be granted to a board, commission, or department to perform such services outside the central facility and such permission shall state the extent of the services which the department, board, or commission shall perform.

Office reproduction services using stencils, masters, or plates are restricted to duplicating equipment not larger than seventeen by twenty-two inches. Not to exceed five thousand press impressions shall be produced of any such order except that up to one thousand production copies may be produced of any item consisting of multiple pages and except that over five thousand, but not more than ten thousand, press impressions may be produced if the director of administrative services determines that there is an emergency due to the timing of service delivery or another factor that may cause financial hardship to the state.

Nothing in this section precludes the bureau from entering into a contract with the department of administrative services for the department to perform office reproduction services for the bureau.

No state agency, other than the department of administrative services, shall perform printing or office reproduction services for political subdivisions.

Effective Date: 10-25-1995; 2007 HB119 09-29-2007



Section 125.46 - [Repealed].

Effective Date: 11-09-1965



Section 125.47 - Classes of state printing.

The printing for the state shall be divided into four classes and, except as otherwise provided in this section, each class shall be let in separate contracts as follows:

(A) First Class. Bills for the two houses of the general assembly, resolutions and other matters ordered by either of them to be printed in bill form, general and local laws, joint resolutions;

(B) Second Class. The journals and bulletins of the senate and house of representatives, and reports, communications, and other documents which form part of the journals;

(C) Third class. Reports, communications, and other documents ordered by the general assembly, or either house thereof, or by the executive department or elective state officers to be printed in pamphlet form or required to be bound, not including the laws, joint resolutions, and journals of the senate and house of representatives;

(D) Fourth class. Blanks, circulars, and other work for the use of the executive departments, and elective state officers, not including those to be printed in pamphlet form or required to be bound.

The printing for the third and fourth classes may be let in one or more contracts, as the director of administrative services requires.

The director of administrative services may let a contract for printing of the first or second class, or for printing of the third class insofar as it involves reports, communications, or other documents ordered by the general assembly or either house thereof, only if, and then only to the extent that, either (1) the director and the clerk of the senate or the clerk of the house of representatives have agreed upon terms for the clerk's participation in the public printing services provided by the department of administrative services or (2) the clerk of the senate or clerk of the house of representatives has requested the director of administrative services to let a contract for printing.

Effective Date: 03-09-1999



Section 125.48 - Notice for proposals for state printing.

The department of administrative services shall give notice pursuant to sections 125.07 and 125.08 of the Revised Code that sealed proposals will be received at its office for executing classes one, two, three, and four of public printing, including the necessary binding.

Effective Date: 03-30-1999



Section 125.49 - Price to be specifically stated.

Each proposal for state printing shall state specifically the price at which the bidder will undertake to do the work in the classes of printing, including the necessary binding covered by such proposal.

Effective Date: 10-25-1995



Section 125.50 - Bond may be required with bid.

If such a bond is required by the department of administrative services, a proposal for a state printing term contract shall be accompanied by a bond to the state in a sum specified in the invitation to bid, satisfactory to the department, executed by the bidder, with one corporate or two personal sureties to the satisfaction of the department of administrative services, conditioned for the faithful performance of such classes of printing as may be awarded the bidder, and for the payment by the bidder to the state as liquidated damages of any excess of cost over the bid, which the state may be obliged to pay for such work by failure to complete the contract. A bid unaccompanied by such bond shall not be considered, and such bond shall be void if no contract is awarded the bidder.

Effective Date: 10-25-1995



Section 125.51 - Awarding of contract.

After careful examination and computation of each proposal, within thirty days the department of administrative services shall award the contract for such printing to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, having proper facilities to insure prompt performance of the work. No contract shall be awarded unless it contains an agreement for the completion of the work within the time fixed by the department, but the time so fixed may be extended if deemed in the best interest of the state.

Effective Date: 01-01-1988



Section 125.52 - First rejection of bids.

If the department of administrative services is of the opinion that there was collusion between the bidders or that the lowest responsive and responsible bids are too high, it may reject any or all bids and readvertise, pursuant to sections 125.07 and 125.08 of the Revised Code, the classes of printing not awarded.

Effective Date: 01-01-1988



Section 125.53 - Rejection of bids after second advertisement.

If the department of administrative services advertises a second time for proposals for state printing, and it is of the opinion that there was collusion among the bidders or that the bids are too high, it may reject any or all such bids if it deems it is for the best interests of the state, and enter into a contract with any person who files a bond for the execution of the classes not awarded.

Effective Date: 12-04-1973



Section 125.54 - Same person may become contractor for two or more classes.

Sections 125.43 to 125.76 of the Revised Code do not prevent the same person from becoming a contractor for two or more classes of printing, if he is the lowest responsive and responsible bidder, but the department of administrative services shall not be required to award more than one class of printing to the same person or firm if in its opinion such person or firm has not the proper facilities for doing the work expeditiously, and that it will be for the best interest of the state to have the different classes of printing done by separate contractors; provided that no contract for any class or part thereof shall be awarded except to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code.

Effective Date: 01-01-1988



Section 125.55 - Awarding of contract in certain cases.

If two or more persons or firms bid the same for a class of printing, and such persons or firms are the lowest responsive and responsible bidders for such class, the department of administrative services shall award the contract to one or more of such bidders as it deems best. If the proposal of one bidder is lower on composition and that of another is lower on presswork and that of another is lower on binding operations for the same class of printing, the department shall award the contract for such class to the lowest responsive and responsible aggregate bidder, in accordance with section 9.312 of the Revised Code, with proper facilities based on the work of the same class of printing for the preceding year.

Effective Date: 01-01-1988



Section 125.56 - Printing to be executed within state - exception.

(A) Except as provided in division (B) of this section, all printing under sections 125.43 to 125.76 of the Revised Code, shall be executed pursuant to section 125.11 of the Revised Code.

(B) Division (A) of this section does not apply to printing contracts requiring special, security paper of a unique nature if compliance with division (A) will result in an excessive price for the product or acquiring a disproportionately inferior product.

(C) As used in this section, "excessive price" means a price that exceeds by more than five per cent the lowest price submitted on a non-Ohio bid.

Effective Date: 03-30-1999



Section 125.57 - Delivery of paper to contractors.

The paper for state printing may be furnished by the state upon the requisition of the department of administrative services. If the state furnishes the paper the department shall deliver to each contractor available paper for the printing he is required to execute and receive from him a receipt therefor. Paper not used in state printing shall be returned to the paper warehouse. The printer shall be charged full value and handling costs for paper which has been wasted or converted to another use. Each shipment of paper shall be accounted for on the printing invoice for the order that the paper was furnished. No invoice shall be approved unless the paper account is correct.

Effective Date: 12-04-1973



Section 125.58 - Failure to execute contract - penalty charge for late orders.

The department of administrative services shall promptly notify each successful bidder of the acceptance of the bidder's proposal for state printing. If such bidder fails to execute the contract because of death or other cause, or if the bidder fails to execute the work required by the contract in a proper manner and with reasonable promptness, or the contract is abandoned, or its execution is temporarily suspended, the department may enter into a contract with another person for the prompt execution of the work for the lowest price which may be obtained. Before any work is relet in consequence of the misconduct or default of the contractor, the department shall give the contractor written notice thereof. The department of administrative services may set a daily penalty charge for late orders, provided the penalty schedule and amount are stated in the invitation to bid for the printing.

Effective Date: 03-09-1999



Section 125.59 - [Repealed].

Effective Date: 03-09-1999



Section 125.60 - Procurement from community rehabilitation programs definitions.

As used in sections 125.60 to 125.6012 of the Revised Code:

(A) "Community rehabilitation program" means an agency that:

(1) Is organized under the laws of the United States or this state such that no part of its net income inures to the benefit of any shareholder or other individual;

(2) Is certified as a sheltered workshop, if applicable, by the wage and hour division of the United States department of labor;

(3) Is registered and in good standing with the secretary of state as a domestic nonprofit or not-for-profit corporation;

(4) Complies with applicable occupational health and safety standards required by the laws of the United States or of this state;

(5) Operates in the interest of persons with work-limiting disabilities, provides vocational or other employment-related training to persons with work-limiting disabilities, and employs persons with work-limiting disabilities in the manufacture of products or the provision of services;

(6) Is a nonprofit corporation for federal tax purposes.

(B) "Government ordering office" means any of the following:

(1) Any state agency, including the general assembly, the supreme court, and the office of a state elected official, or any state authority, board, bureau, commission, institution, or instrumentality that is funded in total or in part by state money;

(2) A county, township, or village.

(C) "Person with a work-limiting disability" means an individual who has a disability as defined in the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C. 12101, and who:

(1) Because of that disability is substantially limited in the type or quantity of work the individual can perform or is prevented from working regularly;

(2) Meets criteria established by the office of procurement from community rehabilitation programs.

Effective Date: 06-30-2005



Section 125.601 - Procurement from community rehabilitation programs.

(A) Not later than July 1, 2007, the director of administrative services shall establish the office of procurement from community rehabilitation programs within the department of administrative services. The director shall designate an employee of the department to serve as administrator of the office.

(B) Not later than July 1, 2007, the director shall abolish the state committee for the purchase of products and services provided by persons with severe disabilities in accordance with section 4115.36 of the Revised Code.

Effective Date: 06-30-2005



Section 125.602 - Agreement to cooperate in providing program services.

(A) The department of developmental disabilities, the department of mental health, the department of job and family services, the rehabilitation services commission, and any other state or governmental agency or community rehabilitation program responsible for the provision of rehabilitation and vocational educational services to persons with work-limiting disabilities may, through written agreement, cooperate in providing resources to the department of administrative services for the operation of the office of procurement from community rehabilitation programs. These resources may include, but are not limited to, leadership and assistance in dealing with the societal aspects of meeting the needs of persons with work-limiting disabilities.

(B) The office and all governmental entities that administer socioeconomic programs may enter into contractual agreements, cooperative working relationships, or other arrangements that are necessary for effective coordination and realization of the objectives of these entities.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-30-2005



Section 125.603 - Additional duties of office of procurement - contracts - pilot programs.

(A) The office of procurement from community rehabilitation programs shall do the following in addition to other duties specified in sections 125.60 to 125.6012 of the Revised Code:

(1) Establish, maintain, and periodically update a procurement list of approved supplies and services available from qualified nonprofit agencies;

(2) Monitor the procurement practices of government ordering offices to ensure compliance with sections 125.60 to 125.6012 of the Revised Code;

(3) In cooperation with qualified nonprofit agencies, government ordering offices, the department of developmental disabilities, the department of mental health, the department of job and family services, and the rehabilitation services commission, develop and recommend to the director of administrative services rules the director shall adopt in accordance with Chapter 119. of the Revised Code for the effective and efficient administration of sections 125.60 to 125.6012 of the Revised Code;

(4) Prepare a report of its activities by the last day of December of each year. The report shall be posted electronically on the office's web site.

(B) The office of procurement from community rehabilitation programs may enter into contractual agreements and establish pilot programs to further the objectives of sections 125.60 to 125.6012 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-30-2005



Section 125.604 - Application by community program for certification.

A community rehabilitation program may apply to the office of procurement from community rehabilitation programs to be certified as qualified to provide its supplies and services for procurement by government ordering offices. The office shall prescribe the form of the application. If the office is satisfied the program is qualified, it shall certify the program as a qualified nonprofit agency for the purposes of sections 125.60 to 125.6012 of the Revised Code.

Effective Date: 06-30-2005



Section 125.605 - Certification of approved agent - powers of agent.

The office of procurement from community rehabilitation programs may certify any entity to serve as an approved agent of a qualified nonprofit agency for the purposes of sections 125.60 to 125.6012 of the Revised Code. The office shall prescribe procedures under which an entity can apply and be considered for such certification. An approved agent may do any of the following:

(A) Contract with the office of procurement from community rehabilitation programs to provide centralized business facilitation or other assistance to qualified nonprofit agencies. The office shall consult with qualified nonprofit agencies before agreeing to such a contract.

(B) Act as a distributor of supplies and services registered on the procurement list maintained by the office under section 125.603 of the Revised Code;

(C) Provide marketing, administrative, and other services related to sales.

Effective Date: 06-30-2005



Section 125.606 - Fair market price for items on procurement list.

Prior to purchases by government ordering offices, the office of procurement from community rehabilitation programs shall attempt to establish for each item on the procurement list a fair market price that is representative of the range of prices that a government ordering office would expect to pay to purchase the item in the marketplace. When establishing a fair market price for an item, the office of procurement from community rehabilitation programs shall consider the costs of doing business with respect to that item, including sales, marketing, and research and development costs and agent fees. If the office of procurement from community rehabilitation programs cannot establish a fair market price for a particular supply or service, the government ordering office shall attempt to establish the fair market price pursuant to division (B) of section 125.607 of the Revised Code for each purchase of such supply or service.

Effective Date: 06-30-2005



Section 125.607 - Ordering offices to purchase items at fair market price.

(A) Before purchasing any supply or service, a governmental ordering office shall determine whether the supply or service is on the procurement list maintained by the office of procurement from community rehabilitation programs. If the supply or service is on the list at an established fair market price, the government ordering office shall purchase it from the qualified nonprofit agency or approved agent at that price.

(B) If the supply or service is on the procurement list but a fair market price has not been established, the government ordering office shall attempt to negotiate an agreement with one or more of the listed qualified nonprofit agencies or approved agents. The office of procurement from community rehabilitation programs may accept as fair market price an agreement negotiated between the government ordering office and a qualified nonprofit agency or approved agent.

(C) If an agreement is not successfully negotiated, the office may establish a fair market price, or it may release a government ordering office from the requirements of this section.

(D) A purchase under divisions (A) to (C) of this section is not subject to any competitive selection or competitive bidding requirements, notwithstanding any other provision of law.

(E) The department of administrative services has the authority to structure or regulate competition among qualified nonprofit agencies for the overall benefit of the program.

Effective Date: 06-30-2005



Section 125.608 - Reimbursement by ordering offices for administrative expenses.

All government ordering offices purchasing supplies and services from qualified non-profit agencies or their approved agents shall reimburse the department of administrative services a reasonable sum to cover the department's costs of administering sections 125.60 to 125.6012 of the Revised Code. The department may bill administrative costs to government ordering offices directly, or allow qualified non-profit agencies or approved agents to collect and remit department administrative fees, at the department's discretion. Any department administrative fees collected and remitted by qualified nonprofit agencies or their approved agents shall be considered allowable expenses in addition to the fair market price approved under section 125.606 or 125.607 of the Revised Code. The money so paid shall be deposited in the state treasury to the credit of the general services fund created under section 125.15 of the Revised Code.

Effective Date: 06-30-2005



Section 125.609 - Release of ordering office from compliance with rules.

The office of procurement from community rehabilitation programs, on its own or pursuant to a request from a government ordering office, may release a government ordering office from compliance with sections 125.60 to 125.6012 of the Revised Code. If the office determines that compliance is not possible or not advantageous, or if conditions prescribed in rules as may be adopted under section 125.603 of the Revised Code for granting a release are met, the office may grant a release. The release shall be in writing, and shall specify the supplies or services to which it applies, the period of time during which it is effective, and the reason for which it is granted.

Effective Date: 06-30-2005



Section 125.6010 - Application of rules - limitation.

Section 125.607 of the Revised Code does not apply to the purchase of a product or service available from a state agency, state instrumentality, or political subdivision under any law in effect on July 1, 2005.

Effective Date: 06-30-2005



Section 125.6011 - Non-government ordering offices exemption.

(A) Nothing in sections 125.60 to 125.6012 of the Revised Code shall be construed to prohibit the purchase of a supply or service from a qualified nonprofit agency by a political subdivision that is not a government ordering office.

(B) Purchases made under this section by a political subdivision, as defined in section 125.04 of the Revised Code, are exempt from any competitive selection procedures otherwise required by law. Purchases under this section shall be made from qualified nonprofit agencies or their approved agents.

(C) A political subdivision, as defined in section 125.04 of the Revised Code, may not purchase under division (C) of that section a supply or service on the procurement list established under section 125.603 of the Revised Code.

Effective Date: 06-30-2005



Section 125.6012 - Ordering offices and agencies to provide necessary information.

A government ordering office and qualified nonprofit agency shall provide the necessary information and documentation requested by the office of procurement from community rehabilitation programs to enable the office to effectively administer sections 125.60 to 125.6012 of the Revised Code.

Effective Date: 06-30-2005



Section 125.61, 125.62 - [Repealed].

Effective Date: 11-09-1965



Section 125.63 - [Repealed].

Effective Date: 03-09-1999



Section 125.64 to 125.67 - [Repealed].

Effective Date: 11-09-1965



Section 125.68 - Binding.

The department of administrative services shall provide for the necessary binding in each printing contract. If binding is required without the purchase of printing, the state shall provide it in such manner as it deems most advantageous to the state. Before a contract for binding is awarded, the contractor shall execute a bond to the state with one corporate or two personal sureties in the amount satisfactory to the department of administrative services, conditioned for the faithful performance of the work specified in the contract. In the execution of the work of binding and the transportation of sheets, bound copies, and documents, the department and the contractors shall be governed by the rules relative to contracts for public printing.

Effective Date: 12-04-1973



Section 125.69 - [Repealed].

Effective Date: 07-01-1985



Section 125.70 - [Repealed].

Effective Date: 11-09-1965



Section 125.71 - Contractors shall promptly execute orders.

All contractors for printing shall promptly execute the orders issued to them by the general assembly and the executive officers of the state. For failure to comply with this section, the bond of a contractor may be forfeited, but for good cause shown by him, the department of administrative services may amend the orders.

Effective Date: 12-04-1973



Section 125.72 to 125.74 - [Repealed].

Effective Date: 10-25-1995



Section 125.75 - [Repealed].

Effective Date: 11-09-1965



Section 125.76 - Application of provisions to all printing, binding.

All printing and binding for the state, not authorized by sections 125.43 to 125.71 or section 3345.10 of the Revised Code, except for maps and printing that is the sole responsibility of the clerk of the senate or the clerk of the house of representatives, shall be subject to such sections so far as practical, and whether provided for by law or resolution of the general assembly the department of administrative services shall advertise for proposals and let contracts therefor as provided in such sections.

Effective Date: 03-09-1999



Section 125.81 - Department of administrative services - powers and duties.

The department of administrative services shall:

(A) Analyze and inspect continuously the utilization of all structures and real estate owned by the state or used by its agencies; and analyze and inspect continuously the condition of all such properties and their adequacy for the operations for which they are used.

(B) Promulgate standards relating to the type of architecture, plan of, and utilization of buildings and other structures and public improvements. Such standards shall be made known to all departments, institutions, universities, offices and other agencies and bodies of the state, for their guidance in preparation of requests and recommendations relative to new buildings, new structures, or other public improvements. Before promulgating such standards, the department of administrative services shall hold public hearings on all proposed standards. Reasonable public notice shall be given at least thirty days prior to the date set for a hearing.

Nothing in this section shall interfere with the director of transportation's power to prepare plans for, acquire rights-of-way for, construct, or maintain transportation facilities, or to let contracts for those purposes.

Effective Date: 03-18-1999



Section 125.82 - Duties of department to employees of terminated agency.

Upon notification pursuant to section 126.29 of the Revised Code that any state agency, whether in the executive, legislative, or judicial branch of government, is scheduled to terminate its operations on a specified date, the department of administrative services shall:

(A) Provide for the final payment by mail of the wages or salaries and the value of accumulated vacation leave to former employees of the agency;

(B) Certify the employment status of former employees of the agency who are eligible for unemployment compensation under Chapter 4141. of the Revised Code or under other provisions of state or federal law.

Effective Date: 07-01-1985



Section 125.83 - Motor vehicle fleet.

The department of administrative services shall maintain in the city of Columbus a reasonable supply of motor vehicles designed to carry passengers which shall be made available for the use of any state agency needing transportation facilities of an intermittent or temporary nature. The director of administrative services shall fix the rates of charge for the use of such motor vehicles at a level sufficient to operate, maintain, and replace the fleet of vehicles. Such charges shall be collected by the director and deposited in the state treasury to the credit of the fleet management fund, which is hereby created. The vehicles shall be used only with the permission of the appointing authority and the director. A record of such use shall be kept by the director. The director shall calculate at least once each year a cost per mile of operation for each motor vehicle in the fleet.

Effective Date: 09-29-1997



Section 125.831 - Fleet management definitions.

As used in sections 125.831 to 125.834 of the Revised Code:

(A) "Alternative fuel" means any of the following fuels used in a motor vehicle:

(1) E85 blend fuel;

(2) Blended biodiesel;

(3) Natural gas;

(4) Liquefied petroleum gas;

(5) Hydrogen;

(6) Compressed air;

(7) Any power source, including electricity;

(8) Any fuel not described in divisions (A)(1) to (7) of this section that the United States department of energy determines, by final rule, to be substantially not petroleum, and that would yield substantial energy security and environmental benefits.

(B) "Biodiesel" means a mono-alkyl ester combustible liquid fuel that is derived from vegetable oils or animal fats, or any combination of those reagents that meets the American society for testing and materials specification for biodiesel fuel (B100) blend stock distillate fuels and any other standards that the director of administrative services adopts by rule.

(C) "Blended biodiesel" means a blend of biodiesel with petroleum based diesel fuel in which the resultant product contains not less than twenty per cent biodiesel that meets the American society for testing and materials specification for blended diesel fuel and any other standards that the director of administrative services adopts by rule.

(D) "Diesel fuel" means any liquid fuel that is capable of use in discrete form or as a blend component in the operation of engines of the diesel type.

(E) "E85 blend fuel" means fuel containing eighty-five per cent or more ethanol as defined in section 5733.46 of the Revised Code or containing any other percentage of not less than seventy per cent ethanol if the United States department of energy determines, by rule, that the lower percentage is necessary to provide for the requirements of cold start, safety, or vehicle functions, and that meets the American society for testing and materials specification for E85 blend fuel and any other standards that the director of administrative services adopts by rule.

(F) "Law enforcement officer" means an officer, agent, or employee of a state agency upon whom, by statute, a duty to conserve the peace or to enforce all or certain laws is imposed and the authority to arrest violators is conferred, within the limits of that statutory duty and authority, but does not include such an officer, agent, or employee if that duty and authority is location specific.

(G)

(1) "Motor vehicle" means any automobile, car minivan, cargo van, passenger van, sport utility vehicle, or pickup truck with a gross vehicle weight of under twelve thousand pounds.

(2) "Motor vehicle" does not include, except for the purposes of division (C) of section 125.832 of the Revised Code, any vehicle described in division (G)(1) of this section that is used by a law enforcement officer and law enforcement agency or any vehicle that is so described and that is equipped with specialized equipment that is not normally found in such a vehicle and that is used to carry out a state agency's specific and specialized duties and responsibilities.

(H) "Specialized equipment" does not include standard mobile radios with no capabilities other than voice communication, exterior and interior lights, or roof-mounted caution lights.

(I) "State agency" means every organized body, office, board, authority, commission, or agency established by the laws of the state for the exercise of any governmental or quasi-governmental function of state government regardless of the funding source for that entity, other than any state institution of higher education, the office of the governor, lieutenant governor, auditor of state, treasurer of state, secretary of state, or attorney general, the general assembly or any legislative agency, the courts or any judicial agency, or any state retirement system or retirement program established by or referenced in the Revised Code.

(J) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 06-30-2005; 07-06-2006



Section 125.832 - Exclusive authority for fleet management.

(A) The department of administrative services is granted exclusive authority over the acquisition and management of all motor vehicles used by state agencies. In carrying out this authority, the department shall do both of the following:

(1) Approve the purchase or lease of each motor vehicle for use by a state agency. The department shall decide if a motor vehicle shall be leased or purchased for that use.

Except as otherwise provided in division

(A)

(1) of this section, on and after July 1, 2005, each state agency shall acquire all passenger motor vehicles under the department's master leasing program. If the department determines that acquisition under that program is not the most economical method and if the department and the state agency acquiring the passenger motor vehicle can provide economic justification for doing so, the department may approve the purchase, rather than the lease, of a passenger motor vehicle for the acquiring state agency.

(2) Direct and approve all funds that are expended for the purchase, lease, repair, maintenance, registration, insuring, and other costs related to the possession and operation of motor vehicles for the use of state agencies.

(B) The director of administrative services shall establish and operate a fleet management program. The director shall operate the program for purposes including, but not limited to, cost-effective acquisition, maintenance, management, analysis, and disposal of all motor vehicles owned or leased by the state. All state agencies shall comply with statewide fleet management policies and procedures established by the director for the program, including, but not limited to, motor vehicle assignments, additions of motor vehicles to fleets or motor vehicle replacements, motor vehicle fueling, and motor vehicle repairs.

(C) The director shall establish and maintain a fleet reporting system and shall require state agencies to submit to the department information relative to state motor vehicles, including motor vehicles described in division (G)(2) of section 125.831 of the Revised Code, to be used in operating the fleet management program. State agencies shall provide to the department fleet data and other information, including, but not limited to, mileage and costs. The data and other information shall be submitted in formats and in a manner determined by the department.

(D) All state agency purchases or leases of motor vehicles are subject to the prior approval of the director under division (A)(1) of this section.

(E) State agencies that utilize state motor vehicles or pay mileage reimbursements to employees shall provide a fleet plan to the department as directed by the department.

(F)

(1) The fleets of state agencies that consist of one hundred or less vehicles on July 1, 2004, shall be managed by the department's fleet management program on a time schedule determined by the department, unless the state agency has received delegated authority as described in division (G) of this section.

(2) The fleets of state agencies that consist of greater than one hundred motor vehicles, but less than five hundred motor vehicles, on July 1, 2005, also shall be managed by the department's fleet management program on a time schedule determined by the department, unless the state agency has received delegated authority as described in division (G) of this section.

(G)

(1) The department may delegate any or all of its duties regarding fleet management to a state agency, if the state agency demonstrates to the satisfaction of the department both of the following:

(a) Capabilities to institute and manage a fleet management program, including, but not limited to, the presence of a certified fleet manager;

(b) Fleet management performance, as demonstrated by fleet data and other information submitted pursuant to annual reporting requirements and any other criteria the department considers necessary in evaluating the performance.

(2) The department may determine that a state agency is not in compliance with this section and direct that the agency's fleet management duties be transferred to the department.

(H) The proceeds derived from the disposition of any motor vehicles under this section shall be paid to whichever of the following applies:

(1) The fund that originally provided moneys for the purchase or lease of the motor vehicles;

(2) If the motor vehicles were originally purchased with moneys derived from the general revenue fund, the proceeds shall be deposited, in the director's discretion, into the state treasury to the credit of either the fleet management fund created by section 125.83 of the Revised Code or the investment recovery fund created by section 125.14 of the Revised Code.

(I)

(1) The department shall create and maintain a certified fleet manager program.

(2) State agencies that have received delegated authority as described in division (G) of this section shall have a certified fleet manager.

(J) The department annually shall prepare and submit a statewide fleet report to the governor, the speaker of the house of representatives, and the president of the senate. The report shall be submitted not later than the thirty-first day of January following the end of each fiscal year. It may include, but is not limited to, the numbers and types of motor vehicles, their mileage, miles per gallon, and cost per mile, mileage reimbursements, accident and insurance data, and information regarding compliance by state agencies having delegated authority under division (G) of this section with applicable fleet management requirements.

(K) The director shall adopt rules for implementing the fleet management program that are consistent with recognized best practices. The program shall be supported by reasonable fee charges for the services provided. The director shall collect these fees and deposit them into the state treasury to the credit for the fleet management fund created by section 125.83 of the Revised Code. The setting and collection of fees under this division is not subject to any restriction imposed by law upon the director's or the department's authority to set or collect fees.

(L) The director also shall adopt rules that prohibit, except in very limited circumstances, the exclusive assignment of state-owned, leased, or pooled motor vehicles to state employees and that prohibit the reimbursement under section 126.31 of the Revised Code of state employees who use their own motor vehicles for any mileage they incur above an amount that the department shall determine annually unless reimbursement for the excess mileage is approved by the department in accordance with standards for that approval the director shall establish in those rules. Beginning on September 26, 2003, no state-owned, leased, or pooled motor vehicle shall be personally assigned as any form of compensation or benefit of state employment, and no state-owned, leased, or pooled motor vehicle shall be assigned to an employee solely for commuting to and from home and work.

(M) The director shall do both of the following:

(1) Implement to the greatest extent possible the recommendations from the 2002 report entitled "Administrative Analysis of the Ohio Fleet Management Program" in connection with the authority granted to the department by this section;

(2) Attempt to reduce the number of passenger vehicles used by state agencies during the fiscal years ending on June 30, 2004, and June 30, 2005.

(N) Each state agency shall reimburse the department for all costs incurred in the assignment of motor vehicles to the state agency.

(O) The director shall do all of the following in managing the fleet management program:

(1) Determine how motor vehicles will be maintained, insured, operated, financed, and licensed;

(2) Pursuant to the formula in division (O)(3) of this section, annually establish the minimum number of business miles per year an employee of a state agency must drive in order to qualify for approval by the department to receive a motor vehicle for business use;

(3) Establish the minimum number of business miles per year at an amount that results when the annual motor vehicle cost is divided by the amount that is the reimbursement rate per mile minus the amount that is the sum of the fuel cost, the operating cost, and the insurance cost. As used in this division:

(a) "Annual motor vehicle cost" means the price of a motor vehicle divided by the number of years an average motor vehicle is used.

(b) "Fuel cost" means the average price per gallon of motor fuel divided by the miles per gallon fuel efficiency of a motor vehicle.

(c) "Insurance cost" means the cost of insuring a motor vehicle per year divided by the number of miles an average motor vehicle is driven per year.

(d) "Operating cost" means the maintenance cost of a motor vehicle per year divided by the product resulting when the number of miles an average motor vehicle is driven per year is multiplied by the number of years an average motor vehicle is used.

(e) "Reimbursement rate per mile" means the reimbursement per mile rate for travel expenses as provided by rule of the director of budget and management adopted under division (B) of section 126.31 of the Revised Code.

(P)

(1) Not later than the fifteenth day of September of each year, each state institution of higher education shall report to the department on all of the following topics relating to motor vehicles that the institution acquires and manages:

(a) The methods it uses to track the motor vehicles;

(b) Whether or not it uses a fuel card program to purchase fuel for, or to pay for the maintenance of, the motor vehicles;

(c) Whether or not it makes bulk purchases of fuel for the motor vehicles.

(2) Assuming it does not use the fleet management tracking, fuel card program, and bulk fuel purchases tools and services that the department provides, the report of a state institution of higher education required by division (P)(1) of this section also shall include both of the following:

(a) An analysis of the amount the institution would save, if any, if it were to use the fleet management tracking, fuel card program, and bulk fuel purchases tools and services that the department provides instead of the fleet management system the institution regularly uses;

(b) A rationale for either continuing with the fleet management system that the institution regularly uses or changing to the use of those tools and services that the department provides.

(3) The department shall certify within ninety days after receipt of all reports under division (P)(1) of this section a list of those state institutions of higher education that the department determines would save amounts if they were to use the fleet management tracking, fuel card program, and bulk fuel purchases tools and services that the department provides. The institutions so certified then shall use those tools and services that the department provides until the department next certifies institutions under division (P)(3) of this section.

Effective Date: 09-26-2003; 06-30-2005; 07-06-2006



Section 125.833 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-26-2003 )



Section 125.834 - State vehicles to be capable of using alternative fuels.

(A) The department of administrative services shall ensure that all new motor vehicles acquired on and after July 1, 2006, by the state for use by state agencies under section 125.832 of the Revised Code are capable of using alternative fuels. A state agency that is acquiring new motor vehicles under division (G)(1) of section 125.832 of the Revised Code shall report annually, in a manner prescribed by the director of administrative services, the number of new motor vehicles acquired by the state agency and the number of those motor vehicles that are capable of using alternative fuel.

(B) The department shall not purchase or lease, or authorize the purchase or lease by a state agency of, any motor vehicles that are incapable of using alternative fuels, unless one or more of the following apply:

(1) The department or state agency is unable to acquire or operate motor vehicles within the cost limitations described in rules adopted under division (D) of this section.

(2) The use of alternative fuels would not meet the energy conservation and exhaust emissions criteria described in rules adopted under division (D) of this section.

(3) An emergency exists or exigent circumstances exist, as determined by the department of administrative services.

(C) Not later than ninety days after October 12, 2006, all motor vehicles owned or leased by the state that are capable of using an alternative fuel shall use an alternative fuel if the fuel is reasonably available at a reasonable price. Subject to division (D) of this section, motor vehicles owned or leased by the state shall use at least sixty thousand gallons of E85 blend fuel per calendar year by January 1, 2007, with an increase of five thousand gallons per calendar year each calendar year thereafter, and at least one million gallons of blended biodiesel per calendar year by January 1, 2007, with an increase of one hundred thousand gallons per calendar year each calendar year thereafter. The director of administrative services, under Chapter 119. of the Revised Code, shall adopt rules to implement the fuel use requirement of this division, and the directors and heads of all state departments and agencies shall issue a directive to all state employees who use state motor vehicles informing them of the fuel use requirement. The directive shall instruct state employees to purchase alternative fuels at retail fuel facilities whenever possible.

As used in this division, "motor vehicle" has the same meaning as in section 125.831 of the Revised Code and also includes all on-road and off-road vehicles powered by diesel fuel, regardless of gross vehicle weight.

(D) The director of administrative services shall adopt and may amend, under Chapter 119. of the Revised Code, rules that include both of the following:

(1) Requirements for state agencies in the procurement of alternative fuels and motor vehicles capable of using alternative fuels, and cost limitations for the acquisition and operation of such vehicles;

(2) Energy conservation and exhaust emissions criteria for motor vehicles capable of using alternative fuels.

Effective Date: 07-06-2006; 04-05-2007



Section 125.836 - Alternative fuel credit banking and selling program.

(A) As used in this section:

(1) "Biodiesel," "blended biodiesel," and "diesel fuel" have the same meanings as in section 125.831 of the Revised Code.

(2) "Credit" means a credit generated by the acquisition of alternative fueled vehicles in accordance with the "Energy Policy Act of 1992," 106 Stat. 2897, 42 U.S.C. 13257.

(3) "Incremental cost" means the difference in cost between blended biodiesel and conventional petroleum-based diesel fuel at the time the blended biodiesel is purchased.

(B) The department of administrative services shall establish and administer a credit banking and selling program. The department may sell or trade credits in accordance with procedures established pursuant to the "Energy Policy Act of 1992," 106 Stat. 2897, 42 U.S.C. 13258.

(C) There is hereby created in the state treasury the "biodiesel revolving fund," to which shall be credited moneys received from the sale of credits under this section, any moneys appropriated to the fund by the general assembly, and any other moneys obtained or accepted by the department for crediting to the fund. Moneys credited to the fund shall be used to pay for the incremental cost of biodiesel for use in vehicles owned or leased by the state that use diesel fuel. The director of administrative services, after consultation with the director of development, may direct the director of budget and management to transfer available moneys in the biodiesel revolving fund to the alternative fuel transportation fund created in section 122.075 of the Revised Code to be used by the department of development for the purposes specified in that section.

(D) The director of administrative services shall adopt rules under Chapter 119. of the Revised Code that are necessary for the administration of the credit banking and selling program.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 07-06-2006



Section 125.837 - State alternative fuel officer.

The director of administrative services shall designate an employee within the department of administrative services as the state alternative fuel resource officer. The officer shall monitor federal activity for any federal action that affects this state in its use of motor vehicles that are capable of using an alternative fuel. In addition, the officer shall be available to all state departments and agencies to explain the laws that apply to the purchase of motor vehicles that are capable of using an alternative fuel, the laws governing alternative fuels, and any other relevant issues that relate to motor vehicles that are capable of using an alternative fuel, such as the locations of motor vehicle fueling facilities that sell alternative fuels.

If time and resources permit, the state alternative fuel resource officer may assist political subdivisions with any questions or issues relating to alternative fuels and to motor vehicles that are capable of using an alternative fuel.

Effective Date: 07-06-2006



Section 125.838 - Report on agency purchase of alternative fuels.

(A) The department of administrative services shall compile on a quarterly basis all data relating to the purchase by each state department and agency of alternative fuels, including the amounts of alternative fuels and conventional fuels purchased, the per-gallon prices paid for each fuel, and the locations at which alternative fuels were purchased and the fuel amounts purchased at each such location.

(B) Not later than the first day of April of each year, the department shall prepare a report containing all the data for the preceding calendar year described in division (A) of this section. The report also shall list the number and types of motor vehicles each state department and agency owns or leases that are capable of using an alternative fuel and the locations at which these motor vehicles are routinely parked. The department shall submit a copy of the report to the governor, to the speaker and minority leader of the house of representatives, and to the president and minority leader of the senate.

Effective Date: 07-06-2006



Section 125.84 - Acquiring federal surplus property.

In conformance with the "Federal Property and Administrative Services Act of 1949," 63 Stat. 377, as amended," similar or related federal property disposal acts of congress, and sections 125.84 to 125.90 of the Revised Code, the department of administrative services may acquire, warehouse, distribute, transfer, retransfer, recapture, revert, and dispose of federal personal property and shall assist in the acquisition, conveyance, reconveyance, recapture, reversion, and disposal of federal real and related personal property, not required for the needs and the discharge of the responsibilities of all federal departments, agencies, boards, and commissions, for the purpose of making such property available for use to eligible state civil defense, health, and educational institutions and organizations; state departments, agencies, boards, and commissions; bodies politic and corporate, political subdivisions, or other district, regional, or similar authorities established by or pursuant to law; duly authorized local tax-supported civil defense organizations; local tax-supported health and educational institutions; local tax-supported institutions and organizations; private nonprofit federally tax-exempt health and educational institutions and organizations in the state; private nonprofit federally tax-exempt institutions, organizations, and activities in the state; and to such other institutions, organizations, or activities in the state as may hereafter become eligible to receive such property.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 125.85 - Complying with federal requirements.

The department of administrative services shall make such certifications, take such action, make such expenditures and enter into such contracts, agreements and undertaking for and in the name of the state of Ohio, require such reports and make such investigations as may be required by law or regulation by the United States in connection with acquiring, conveying, reconveying, recapturing, reverting and disposing of federal real and related personal property prior to such property being or after such property has been quitclaimed or otherwise conveyed to transferees and such department may take similar actions for the purpose of acquiring, warehousing, distributing, transferring, retransferring, recapturing, reverting and disposing of federal personal property prior to such property being or after such property is in possession of recipients.

Effective Date: 07-01-1983



Section 125.86 - Approving or disapproving, and processing applications.

In conformance with the provisions of section 125.84 of the Revised Code, the department of administrative services shall: receive, approve or disapprove, and process applications from eligible entities which need and can utilize federal real and related personal property; make recommendations in conformance with state law and the policies, rules, and standards of affected departments, commissions, and boards of state government regarding such need and suitability for use of such property; and otherwise assist in conveying such property to such entities. The department, following conveyance, shall conduct such surveys, make such investigations and such inspections as may be necessary to determine whether transferees are utilizing such property in conformance with the reservations and restrictions contained in any federal or state document or federal instrument of conveyance and shall make reports and recommendations to the federal government for the purpose of reconveying such property for use to eligible applicants or for the purpose of recapturing such property for the United States.

Effective Date: 07-01-1983



Section 125.87 - Service charges - fees.

Transferees, recipients, and entities referred to in sections 125.84 to 125.90 of the Revised Code shall be required to pay to the department of administrative services such service charges or fees as the department may require in connection with federal property acquired, warehoused, distributed, transferred, conveyed, or reconveyed by the department and may be required to pay service charges or fees, if any, on property recaptured, reverted, or disposed of by the department when such action pertains to that property on which title is restricted by: the United States; the rules or orders of the department; the rules issued in conformance with section 5502.25 of the Revised Code; or sections 125.84 to 125.90 of the Revised Code. All service charges or fees collected by the department under this section shall be paid into the state treasury to the credit of the investment recovery fund created under section 125.14 of the Revised Code.

Effective Date: 06-30-1997



Section 125.88 - Governing bodies - powers.

The governing body of any public authority, office, organization, or semiautonomous entity referred to in section 125.84 of the Revised Code may appropriate, authorize the expenditure of, obligate and expend funds for service charges or fees assessed by the department of administrative services for federal property acquired, retransferred, recaptured, reverted, or disposed of under sections 125.84 to 125.90 of the Revised Code and may accept federal personal property for redistribution in the state, and if accepted shall redistribute such property to any eligible class, division, or unit of government authorized by the department to acquire retransferable property and shall collect and reimburse the department for such departmental service charges as may be levied in connection with such retransfers; but those entities receiving property that may be or is to be retransferred or loaned, shall, as the department may require, be held accountable for the use of such property and for maintaining records thereof. Federal personal property transferred to a body politic and corporate or a political subdivision or transferred for use or redistribution by a public office or a district or regional or similar authority, for the purpose of complying with the applicable provisions of the rules promulgated by authority of section 5502.25 of the Revised Code, also may be loaned on a nonprofit basis, by assignment, to approved organized and supporting agencies and auxiliaries.

Effective Date: 10-29-1995



Section 125.89 - Exchange of property, facilities, personnel, and services.

Subject to the approval of the governor, the department of administrative services may enter into contracts, compacts, and cooperative agreements for and on behalf of the state of Ohio with the several states or the federal government, singularly or severally, in order to provide, with or without reimbursement, for the utilization by and exchange between them, singularly or severally, of property, facilities, personnel, and services of each by the other, and, for the same purpose, to enter into contracts and cooperative agreements with eligible public or private state or local authorities, institutions, organizations, or activities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 10-05-1987



Section 125.90 - Administrative rules.

For the purpose of executing its authority, under sections 125.84 to 125.90 of the Revised Code, and in order to continuously conform with current federal property disposal acts and applicable rules of federal departments, agencies, boards, and commissions, the department of administrative services, notwithstanding the provisions of Chapter 119. of the Revised Code, may adopt, amend, or rescind rules and orders and prescribe requirements and standards deemed necessary and suitable for the administration of sections 125.84 to 125.90 of the Revised Code, that are not inconsistent with the applicable parts of the rules issued under section 5502.25 of the Revised Code. Such department rules as are adopted shall become effective upon approval by the governor and being filed in the office of the secretary of state.

All courts shall take judicial notice of rules adopted pursuant to sections 125.84 to 125.90 of the Revised Code. State or local plans, ordinances, resolutions, rules, or orders adopted pursuant to sections 125.84 to 125.90 of the Revised Code may be read in evidence, at any time, from a copy thereof, if there is contained on the same page or in the same publication in which such copy is contained, a printed certificate of the secretary of state or local official that such copy is a correct transcript of the text of the original.

Effective Date: 10-29-1995



Section 125.901 - Geographically referenced information program council.

(A) There is hereby established the Ohio geographically referenced information program council within the department of administrative services to coordinate the property owned by the state. The department of administrative services shall provide administrative support for the council.

(B) The council shall consist of the following fifteen members:

(1) The state chief information officer, or the officer's designee, who shall serve as the council chair;

(2) The director of the department of natural resources, or the director's designee;

(3) The director of transportation, or the director's designee;

(4) The director of environmental protection, or the director's designee;

(5) The director of development, or the director's designee;

(6) The treasurer of state, or the treasurer of state's designee;

(7) An individual appointed by the governor from the organization that represents the state's county auditors;

(8) An individual appointed by the governor from the organization that represents the state's county commissioners;

(9) An individual appointed by the governor from the organization that represents the state's county engineers;

(10) An individual appointed by the governor from the organization that represents the state's regional councils;

(11) Two individuals appointed by the governor from the organization that represents the state's municipal governments, one of whom shall represent a municipality with a population of fewer than one hundred thousand people and one of whom shall represent a municipality with a population of one hundred thousand or more people;

(12) An individual appointed by the governor representing the interests of the regulated utilities in this state;

(13) An individual appointed by the governor representing the interests of a public university;

(14) The attorney general, or the attorney general's designee.

(C) The governor shall make initial appointments for the members as provided in this section within a reasonable time. The members appointed to the council by the governor pursuant to this section shall serve two-year terms, with each term ending on the same day of the same month as did the term that it succeeds. The chair of the council shall appoint a new member to fill any vacancy created by a member appointed by the governor before the expiration of that member's term. Otherwise, vacancies shall be filled in the same manner as provided in division (B) of this section. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which a predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. All members may be reappointed.

Effective Date: 2008 HB420 12-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 125.902 - Council real property management plan.

(A) As used in this section, "state agency" or "agency" does not include the general assembly or any legislative agency, any court or judicial agency, the secretary of state, auditor of state, treasurer of state, or attorney general and their respective offices.

(B) The Ohio geographically referenced information program council shall develop and annually update a real property management plan. Every state agency authorized to own or acquire real property shall provide the council with information necessary to develop and update the plan.

(C) The plan shall include the following:

(1) A comprehensive report on the total number of real property assets the state owns;

(2) Information uniquely identifying each real property asset of each state agency and associated characteristics of the real property;

(3) Life-cycle cost estimations associated with the costs relating to the acquisition of real property assets by purchase, condemnation, exchange, lease, or otherwise;

(4) The cost and time required to dispose of state real property assets and the financial recovery of the state investment resulting from the disposal;

(5) The operating, maintenance, and security costs of state properties, including the cost of utility services at unoccupied properties;

(6) The environmental costs associated with ownership of property, including the cost of environmental restoration and compliance activities;

(7) Changes in the amount of vacant state space;

(8) The realization of equity value in state real property assets;

(9) Opportunities for cooperative arrangements with the commercial real estate community;

(10) The enhancement of agency productivity through an improved working environment.

(D) The council shall develop and update a real property inventory. Every state agency authorized to own or acquire real property shall provide the council with information necessary to develop and update the inventory. For purposes of the inventory, each state agency shall provide to the council, and the council shall collect, information uniquely identifying each real property asset of each state agency and associated characteristics of the real property. Each agency shall make its best efforts to obtain the required information on the property it owns and shall submit updated information to the council as it becomes available.

Effective Date: 2008 HB420 12-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 125.91 - State forms management control definitions.

As used in sections 125.92 to 125.98 of the Revised Code:

(A) "State agency" includes every department, bureau, board, commission, office, or other organized body established by the constitution and laws of the state for the exercise of any function of state government, but does not include any state-supported institution of higher education, the general assembly or any legislative agency, the attorney general, the auditor of state, the secretary of state, the treasurer of state, the bureau of workers' compensation, any court or judicial agency, or any political subdivision or agency of a political subdivision.

(B) "Form" means any document, device, or item used to convey information, regardless of medium, that has blank spaces for the insertion of information and that may have a predetermined format and data elements to guide the entry, interpretation, and use of the information. "Form" does not include letterheads, envelopes, labels, tags, tickets, or note pads, or forms mandated by the federal government, but does include all computer-generated forms except those mandated by the federal government.

Effective Date: 09-26-2003



Section 125.92 - State forms management control center established - statewide forms management program.

There is hereby established in the department of administrative services a state forms management program, which shall be under the control and supervision of the director of administrative services or the director's designee.

The state forms management program shall be developed, implemented, and maintained for all state agencies and be designed to simplify, consolidate, or eliminate, when expedient, forms, surveys, and other documents used by state agencies. In developing the program, particular emphasis shall be placed upon determining the actual need for any information, records, and reports sought from private business, agriculture, and local governments through the use of forms, surveys, and other documents.

Effective Date: 09-26-2003



Section 125.93 - Control center - powers and duties.

The state forms management program shall do each of the following:

(A) Assist state agencies in establishing internal forms management capabilities;

(B) Assist state agencies to design economical forms;

(C) Assist, train, and instruct state agencies and their forms management representatives in forms management techniques, and provide direct forms management assistance to new state agencies as they are created.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 125.931 to 125.935 - [Repealed].

Effective Date: 09-26-2003



Section 125.94 - [Repealed].

Effective Date: 09-29-1997



Section 125.95 - [Repealed].

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 125.96 - Administrative rules.

The director of administrative services may adopt, amend, or rescind rules necessary to carry out the powers and duties imposed upon the state forms management program and state agencies by sections 125.92 to 125.98 of the Revised Code.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 125.97 - Required notice on forms.

All forms used to obtain information from private business, agriculture, or local governments, except those forms used by the tax commissioner for administration of taxes and programs, shall contain a conspicuous notice on the first page setting forth the authorization for the form and stating whether providing the information sought is required or voluntary, and any penalties that apply to failure to provide the information.

Effective Date: 07-01-1989; 2007 HB119 09-29-2007



Section 125.98 - Forms management representative of each state agency.

(A) Each state agency shall appoint a forms management representative, who may be from existing personnel. The appointee shall cooperate with, and provide other necessary assistance to, the director of administrative services and the state forms management program in implementing the program. A forms management representative shall do all of the following:

(1) Manage the agency's forms management program and cooperate with and provide other necessary assistance to the director of administrative services in implementing the state forms management program;

(2) Monitor the use and reproduction of all forms to ensure that all policies, procedures, guidelines, and standards established by the agency and the director of administrative services are followed;

(3) Maintain all historical information on all forms in the agency's central forms repository database.

(B) Any state agency, as defined in section 1.60 of the Revised Code, not included within the definition of a state agency in section 125.91 of the Revised Code may elect to participate in the state forms management program. The program may provide to any such agency any service required or authorized by sections 125.92 to 125.98 of the Revised Code to be performed for a state agency.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 125.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 126 - OFFICE OF BUDGET AND MANAGEMENT

Section 126.01 - [Repealed].

Effective Date: 07-01-1985



Section 126.02 - Preparation of budget estimates.

The director of budget and management shall prepare and submit to the governor, biennially, not later than the first day of January preceding the convening of the general assembly, state budget estimates of revenues and expenditures for each state fund and budget estimates for each state agency, except such estimates as are required under section 126.022 of the Revised Code. The budget estimates for each state agency for which direct appropriations are proposed shall include the following details:

(A) Estimates of the operating budget;

(B) Estimates of the subsidy appropriations necessary, delineated by a distinct subsidy program;

(C) Estimates for special purposes, delineated by a distinct special purpose program;

(D) Estimates of appropriations necessary from each fund in reasonable detail to allow for adequate planning and oversight of programs and activities.

In the preparation of state revenue and expenditure estimates, the director of budget and management shall, not later than the fifteenth day of September in the year preceding the first regular session of the general assembly, distribute to all affected state agencies the forms necessary for the preparation of budget requests, which shall be in the form prescribed by the director in consultation with the legislative service commission to procure information concerning the revenues and expenditures for the preceding and current bienniums, an estimate of the revenues and expenditures of the current fiscal year, and an estimate of the revenues and proposed expenditures for the respective agencies for the two succeeding fiscal years for which appropriations have to be made. Each such agency shall, not later than the first day of November, file with the director its estimate of revenues and proposed expenditures for the succeeding biennium.

Each such agency shall, not later than the first day of December, file with the chairperson of the finance committees of the senate and house of representatives and the legislative service commission a duplicate copy of such budget request.

The budget request shall be accompanied by a statement in writing giving facts and explanation of reasons for the items requested. The director and the legislative service commission may make further inquiry and investigation as to any item desired. The director may approve, disapprove, or alter the requests, excepting those for the legislative and judicial branches of the state. The requests as revised by the director constitute the state budget estimates of revenues and expenditures which the director is required to submit to the governor.

The director shall determine a method to incorporate the principles of zero-based budgeting into the forms prescribed in this section.

Effective Date: 09-19-2002; 06-05-2006



Section 126.021 - Appropriations for construction compliance section of equal opportunity office.

Whenever, pursuant to section 126.06 of the Revised Code, the department of administrative services files with the director of budget and management its estimate of proposed expenditures for the succeeding biennium, the department shall request, and the director of budget and management shall approve the request for, the following general revenue fund appropriations for operating the construction compliance section of the equal employment opportunity office of the department of administrative services:

(A) For the first fiscal year of the biennium, an appropriation equal to fifty-three one-thousandths of one per cent of the total new capital appropriations provided for in the most recently enacted main capital appropriations act;

(B) For the second fiscal year of the biennium, an appropriation equal to the amount computed under division (A) of this section, adjusted for anticipated changes in operating costs based upon the inflation/deflation factor used by the director of budget and management for that fiscal year.

The amounts of the appropriations requested pursuant to divisions (A) and (B) of this section shall be in addition to the amounts provided for staff in the construction compliance section as of January 1, 1988.

Effective Date: 03-29-1988



Section 126.022 - Estimates of revenues from tobacco master settlement agreement.

Not later than four weeks after the general assembly convenes in each even-numbered year, the director of budget and management shall prepare and recommend to the general assembly, subject to the concurrence of the governor, estimates of revenues from, or derived from, payments to the state under the tobacco master settlement agreement and expenditures of such revenues for the biennium beginning on the following first day of July. Each state agency affected by such revenues or expenditures shall submit to the director of budget and management any related information the director requires, in such form and at such times as the director prescribes.

Effective Date: 06-02-2000



Section 126.03 - Capital plan - agency recommendations for acquisition of real estate and construction of public improvements.

(A) The director of budget and management shall:

(1) Prepare biennially a capital plan and, with the concurrence of the governor, submit it to the general assembly. The capital plan shall contain recommendations as to the acquisition of real estate and the construction of public improvements. The capital plan shall extend through a period of at least six years in the future and shall identify the projects which should be undertaken in each biennium of the period through which the plan extends, together with estimated costs of all such recommended projects.

(2) Require biennially, from the chief administrative authorities of affected state agencies, their recommendations as to the acquisition of real estate and construction of public improvements which will be needed through a period of at least six years in the future, together with a description of each proposed public improvement and the estimated capacity of the improvement in terms of its proposed use, a demonstration of the need for the real estate or public improvement, the benefits in governmental operations expected to result from the acquisition or construction, the state agencies which will occupy or control the real estate or improvement, and the location of the real estate or public improvement. The director shall evaluate such recommended projects as to their validity and as to the comparative degree of need among them; notify the chief administrative authorities of the recommending agencies of the action taken on each such recommendation; and consult with and seek the recommendations of the chief administrative authorities of the affected agencies on all projects being considered for inclusion in the capital plan, whether originally proposed by the director of budget and management or by a state agency.

(3) At the request and with the concurrence of the governor, prepare and recommend to the general assembly a biennial capital budget that includes the recommendations of the director as to projects to be undertaken or revised during the fiscal biennium following the latest biennium for which a capital appropriations act was enacted. The capital budget shall include all projects which the director considers to be necessary and feasible, whether originally proposed by the director or by a state agency.

(B) In the capital plan and capital budget prepared under this section, the director of budget and management shall not provide for the acquisition of rights-of-way for, construction of, or reconstruction of transportation facilities by the director of transportation, other than transportation facilities financed by the Ohio building authority. Division (A)(2) of this section does not require the director of transportation to provide to the director of budget and management recommendations for the acquisition of rights-of-way for, construction of, or reconstruction of transportation facilities, other than transportation facilities financed by the Ohio building authority.

Effective Date: 03-18-1999



Section 126.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 2007 HB119 07-01-2007 )



Section 126.041,126.042 - [Repealed].

Effective Date: 01-01-1983



Section 126.05 - Monthly statements showing condition of general revenue fund.

On or before the tenth day of each month, the director of budget and management shall furnish to the governor statements in such form as the governor requires showing the condition of the general revenue fund. The statements shall provide a summary of the status of appropriations to enable the governor to exercise and maintain effective supervision and control over the expenditures of the state. The director shall also furnish statements the governor requests showing the condition of any other fund.

If the governor ascertains that the available revenue receipts and balances for the general revenue fund for the current fiscal year will in all probability be less than the appropriations for the year, the governor shall issue such orders to the state agencies as will prevent their expenditures and incurred obligations from exceeding such revenue receipts and balances.

If the governor ascertains that the available revenue receipts and balances for any fund other than the general revenue fund for the current fiscal year will in all probability be less than the appropriations for the year, the governor may issue such orders to the state agencies as will prevent their expenditures and incurred obligations from exceeding such revenue receipts and balances.

If the governor determines that the available revenue receipts and balances in any fund or across funds will likely be less than the appropriations for the year, the governor may declare a fiscal emergency and may issue such orders as necessary to the director of budget and management to reduce expenditures, or to the director of administrative services to implement personnel actions consistent therewith, including, but not limited to, mandatory cost savings days under section 124.392 of the Revised Code.

As used in this section, "expenditures and incurred obligations" includes all moneys expended or obligated pursuant to appropriations by the general assembly that are calculated and distributed pursuant to a distribution formula in law.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 16, §101, eff. 6/30/2009.

Effective Date: 07-26-1991



Section 126.06 - [Effective Until 7/1/2013] Availability of money in total operating fund.

The total operating fund consists of all funds in the state treasury except the auto registration distribution fund, development bond retirement fund, facilities establishment fund, gasoline excise tax fund, higher education improvement fund, highway improvement bond retirement fund, highway obligations bond retirement fund, highway capital improvement fund, improvements bond retirement fund, mental health facilities improvement fund, parks and recreation improvement fund, public improvements bond retirement fund, school district income tax fund, state agency facilities improvement fund, state and local government highway distribution fund, state highway safety fund, Vietnam conflict compensation fund, any other fund determined by the director of budget and management to be a bond fund or bond retirement fund, and such portion of the highway operating fund as is determined by the director of budget and management and the director of transportation to be restricted by Section 5a of Article XII, Ohio Constitution.

When determining the availability of money in the total operating fund to pay claims chargeable to a fund contained within the total operating fund, the director of budget and management shall use the same procedures and criteria the director employs in determining the availability of money in a fund contained within the total operating fund. The director may establish limits on the negative cash balance of the general revenue fund within the total operating fund, but in no case shall the negative cash balance of the general revenue fund exceed ten per cent of the total revenue of the general revenue fund in the preceding fiscal year.

Effective Date: 06-30-2000

This section is set out twice. See also § 126.06, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 126.06 - [Effective 7/1/2013] Availability of money in total operating fund.

The total operating fund consists of all funds in the state treasury except the auto registration distribution fund, local motor vehicle license tax fund, development bond retirement fund, facilities establishment fund, gasoline excise tax fund, higher education improvement fund, highway improvement bond retirement fund, highway obligations bond retirement fund, highway capital improvement fund, improvements bond retirement fund, mental health facilities improvement fund, parks and recreation improvement fund, public improvements bond retirement fund, school district income tax fund, state agency facilities improvement fund, state and local government highway distribution fund, state highway safety fund, Vietnam conflict compensation fund, any other fund determined by the director of budget and management to be a bond fund or bond retirement fund, and such portion of the highway operating fund as is determined by the director of budget and management and the director of transportation to be restricted by Section 5a of Article XII, Ohio Constitution.

When determining the availability of money in the total operating fund to pay claims chargeable to a fund contained within the total operating fund, the director of budget and management shall use the same procedures and criteria the director employs in determining the availability of money in a fund contained within the total operating fund. The director may establish limits on the negative cash balance of the general revenue fund within the total operating fund, but in no case shall the negative cash balance of the general revenue fund exceed ten per cent of the total revenue of the general revenue fund in the preceding fiscal year.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-2000

This section is set out twice. See also § 126.06, effective until 7/1/2013.



Section 126.07 - Certification of balance statement in all contracts.

Except as provided in division (B) of section 126.21 of the Revised Code, no contract, agreement, or obligation involving the expenditure of money chargeable to an appropriation, nor any resolution or order for the expenditure of money chargeable to an appropriation, shall be valid and enforceable unless the director of budget and management first certifies that there is a balance in the appropriation not already obligated to pay existing obligations, in an amount at least equal to the portion of the contract, agreement, obligation, resolution, or order to be performed in the current fiscal year. Any written contract or agreement entered into by the state shall contain a clause stating that the obligations of the state are subject to this section.

The chief administrative officer of a state agency is responsible for the preaudit and approval of expenditures and other transactions of the agency. In order to initiate the making of a payment from the state treasury, the person in a state agency who requests that the payment be made shall first submit to the chief administrative officer of the agency all invoices, claims, vouchers, and other documentation related to the payment. The chief administrative officer shall examine each voucher and all other documentation required to support the voucher and determine whether they meet all the requirements established by the director of budget and management for making the payment. If they do meet those requirements, the chief administrative officer shall certify to the director the approval of the chief administrative officer for payment.

Prior to drawing a warrant as provided in section 126.35 of the Revised Code, the director may review and audit the voucher, any documentation accompanying the voucher, and any other documentation related to the transaction that the director may require to determine if the transaction is in accordance with law. The director shall not approve payment to be made if the director finds that there is not an unobligated balance in the appropriation for the payment, that the payment is not for a valid claim against the state that is legally due, or that insufficient documentation has been submitted. If the director does not approve payment, the director shall notify the agency of the reasons the director has not given approval.

In approving payments to be made under this section, the director, upon receipt of certification from the director of job and family services pursuant to section 4141.231 of the Revised Code, shall withhold from amounts otherwise payable to a person who is the subject of the director of jobs and family services' certification, the amount certified to be due and unpaid to the director of job and family services, and shall approve for payment to the director of job and family services, the amount withheld.

As used in this section and in section 126.21 of the Revised Code, "chief administrative officer" means either of the following:

(A) The director of the agency or, in the case of a state agency without a director, the equivalent officer of that agency;

(B) The designee of the chief administrative officer for the purposes of such sections.

Effective Date: 07-01-2000; 12-01-2006; 2007 HB119 09-29-2007



Section 126.071 - Amended and Renumbered RC 126.04.

Effective Date: 07-01-1985



Section 126.08 - Director of budget and management - powers and duties.

The director of budget and management may exercise control over the financial transactions of state agencies, including approving, disapproving, voiding, or invalidating encumbrances or transactions, except those in the judicial and legislative branches, by:

(A) Requiring encumbrancing documents or any other financial information to be submitted to the director to evaluate the legality of an expenditure, except that the director shall not disapprove any encumbrancing document submitted by the attorney general, auditor of state, secretary of state, or treasurer of state unless there is an insufficient unobligated balance in the appropriation or the encumbrance does not meet all other legal requirements. Those portions of an appropriation that are encumbered are not available for expenditure for any purpose other than that indicated on the encumbrancing document. If any requirements of the director regarding the submission of encumbrancing documents or other financial information are not complied with, or if any encumbrancing document is disapproved in whole or in part, the director shall notify the submitting agency thereof and shall not authorize payment unless the reasons for disapproval are corrected.

(B) Requiring the allocation and allotment of any appropriation by quarter or by any other period of time.

(C) Reporting to the attorney general for such action, civil or criminal, as the attorney general considers necessary, all facts showing improper payment of public money or misappropriation of public property;

(D) By adopting rules for carrying into effect any powers granted by this chapter.

Effective Date: 07-01-1985; 2007 HB119 09-29-2007



Section 126.09 - Monthly distribution schedule of subsidies.

In order to comply with Sections 1 and 3 of Article VIII, Ohio Constitution, the director of budget and management may determine the monthly distribution schedule of any subsidies appropriated by the general assembly. In each period that he finds it necessary to adjust the normal distribution of any such subsidies, he shall first notify the controlling board of the need for such action, and explain the reasons therefor.

Effective Date: 07-01-1985



Section 126.10 - [Repealed].

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995



Section 126.11 - Coordination and approval of scheduling sales of certain obligations.

(A)

(1) The director of budget and management shall, upon consultation with the treasurer of state, coordinate and approve the scheduling of initial sales of publicly offered securities of the state and of publicly offered fractionalized interests in or securitized issues of public obligations of the state. The director shall from time to time develop and distribute to state issuers an approved sale schedule for each of the obligations covered by division (A) or (B) of this section. Division (A) of this section applies only to those obligations on which the state or a state agency is the direct obligor or obligor on any backup security or related credit enhancement facility or source of money subject to state appropriations that is intended for payment of those obligations.

(2) The issuers of obligations pursuant to section 151.03, 151.04, 151.05, 151.07, 151.08, or 151.09 or Chapter 152. or 5537. of the Revised Code shall submit to the director:

(a) For review and approval: the projected sale date, amount, and type of obligations proposed to be sold; their purpose, security, and source of payment; the proposed structure and maturity schedule; the trust agreement and any supplemental agreements; and any credit enhancement facilities or interest rate hedges for the obligations;

(b) For review and comment: the authorizing order or resolution; preliminary and final offering documents; method of sale; preliminary and final pricing information; and any written reports or recommendations of financial advisors or consultants relating to those obligations;

(c) Promptly after each sale of those obligations: final terms, including sale price, maturity schedule and yields, and sources and uses; names of the original purchasers or underwriters; a copy of the final offering document and of the transcript of proceedings; and any other pertinent information requested by the director.

(3) The issuer of obligations pursuant to section 151.06 or 151.40 or Chapter 154. of the Revised Code shall submit to the director:

(a) For review and mutual agreement: the projected sale date, amount, and type of obligations proposed to be sold; their purpose, security, and source of payment; the proposed structure and maturity schedule; the trust agreement and any supplemental agreements; and any credit enhancement facilities or interest rate hedges for the obligations;

(b) For review and comment: the authorizing order or resolution; preliminary and final offering documents; method of sale; preliminary and final pricing information; and any written reports or recommendations of financial advisors or consultants relating to those obligations;

(c) Promptly after each sale of those obligations: final terms, including sale price, maturity schedule and yields, and sources and uses; names of the original purchasers or underwriters; a copy of the final offering document and of the transcript of proceedings; and any other pertinent information requested by the director.

(4) The issuers of obligations pursuant to Chapter 166., 4981., 5540., or 6121., or section 5531.10, of the Revised Code shall submit to the director:

(a) For review and comment: the projected sale date, amount, and type of obligations proposed to be sold; the purpose, security, and source of payment; and preliminary and final offering documents;

(b) Promptly after each sale of those obligations: final terms, including a maturity schedule; names of the original purchasers or underwriters; a copy of the complete continuing disclosure agreement pursuant to S.E.C. rule 15c2-12 or equivalent rule as from time to time in effect; and any other pertinent information requested by the director.

(5) Not later than thirty days after the end of a fiscal year, each issuer of obligations subject to divisions (A) and (B) of this section shall submit to the director and to the treasurer of state a sale plan for the then current fiscal year for each type of obligation, projecting the amount and term of each issuance, the method of sale, and the month of sale.

(B) Issuers of obligations pursuant to section 3318.085 or Chapter 175., 3366., 3706., 3737., 6121., or 6123. of the Revised Code shall submit to the director copies of the preliminary and final offering documents upon their availability if not previously submitted pursuant to division (A) of this section.

(C) Not later than the first day of January of each year, every state agency obligated to make payments on outstanding public obligations with respect to which fractionalized interests have been publicly issued, such as certificates of participation, shall submit a report to the director of the amounts payable from state appropriations under those public obligations during the then current and next two fiscal years, identifying the appropriation or intended appropriation from which payment is expected to be made.

(D)

(1) Information relating generally to the historic, current, or future demographics or economy or financial condition or funds or general operations of the state, and descriptions of any state contractual obligations relating to public obligations, to be contained in any offering document, continuing disclosure document, or written presentation prepared, approved, or provided, or committed to be provided, by an issuer in connection with the original issuance and sale of, or rating, remarketing, or credit enhancement facilities relating to, public obligations referred to in division (A) of this section shall be approved as to format and accuracy by the director before being presented, published, or disseminated in preliminary, draft, or final form, or publicly filed in paper, electronic, or other format.

(2) Except for information described in division (D)(1) of this section that is to be contained in an offering document, continuing disclosure document, or written presentation, division (D)(1) of this section does not inhibit direct communication between an issuer and a rating agency, remarketing agent, or credit enhancement provider concerning an issuance of public obligations referred to in division (A) of this section or matters associated with that issuance.

(3) The materials approved and provided pursuant to division (D) of this section are the information relating to the particular subjects provided by the state or state agencies that are required or contemplated by any applicable state or federal securities laws and any commitments by the state or state agencies made under those laws. Reliance for the purpose should not be placed on any other information publicly provided, in any format including electronic, by any state agency for other purposes, including general information provided to the public or to portions of the public. A statement to that effect shall be included in those materials so approved or provided.

(E) Issuers of obligations referred to in division (A) of this section may take steps, by formal agreement, covenants in the proceedings, or otherwise, as may be necessary or appropriate to comply or permit compliance with applicable lawful disclosure requirements relating to those obligations, and may, subject to division (D) of this section, provide, make available, or file copies of any required disclosure materials as necessary or appropriate. Any such formal agreement or covenant relating to subjects referred to in division (D) of this section, and any description of that agreement or covenant to be contained in any offering document, shall be approved by the director before being entered into or published or publicly disseminated in preliminary, draft, or final form or publicly filed in paper, electronic, or other format. The director shall be responsible for making all filings in compliance with those requirements relating to direct obligations of the state, including fractionalized interests in those obligations.

(F) No state agency or official shall, without the approval of the director of budget and management and either the general assembly or the state controlling board, do either of the following:

(1) Enter into or commit to enter into a public obligation under which fractionalized interests in the payments are to be publicly offered, which payments are anticipated to be made from money from any source appropriated or to be appropriated by the general assembly or in which the provision stated in section 9.94 of the Revised Code is not included;

(2) Except as otherwise expressly authorized for the purpose by law, agree or commit to provide, from money from any source to be appropriated in the future by the general assembly, financial assistance to or participation in the costs of capital facilities, or the payment of debt charges, directly or by way of a credit enhancement facility, a reserve, rental payments, or otherwise, on obligations issued to pay costs of capital facilities.

(G) As used in this section, "interest rate hedge" has the same meaning as in section 9.98 of the Revised Code; "credit enhancement facilities," "debt charges," "fractionalized interests in public obligations," "obligor," "public issuer," and "securities" have the same meanings as in section 133.01 of the Revised Code; "public obligation" has the same meaning as in division (GG)(2) of section 133.01 of the Revised Code; "obligations" means securities or public obligations or fractionalized interests in them; "issuers" means issuers of securities or state obligors on public obligations; "offering document" means an official statement, offering circular, private placement memorandum, or prospectus, or similar document; and "director" means the director of budget and management or the employee of the office of budget and management designated by the director for the purpose.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-26-2001; 05-06-2005; 2006 HB699 03-29-2007



Section 126.12 - Recovering statewide indirect costs.

(A)

(1) The office of budget and management shall prepare and administer a statewide indirect cost allocation plan that provides for the recovery of statewide indirect costs from any fund of the state. The director of budget and management may make transfers of statewide indirect costs from the appropriate fund of the state to the general revenue fund on an intrastate transfer voucher. The director, for reasons of sound financial management, also may waive the recovery of statewide indirect costs. Prior to making a transfer in accordance with this division, the director shall notify the affected agency of the amounts to be transferred.

(2) To support development and upgrade costs to the state's enterprise resource planning system, the director also may make transfers of statewide indirect costs attributable to debt service paid for the system to the OAKS support organization fund created in section 126.24 of the Revised Code. Transfers may be made from either of the following:

(a) The appropriate fund of the state;

(b) The general revenue fund, if the statewide indirect costs have been collected under division (A)(1) of this section and deposited in the general revenue fund.

(B) As used in this section, "statewide indirect costs" means operating costs incurred by an agency in providing services to any other agency, for which there was no billing to such other agency for the services provided, and for which disbursements have been made from the general revenue fund or other funds.

(C) Notwithstanding any provision of law to the contrary, in order to reduce the payment of adjustments to the federal government as determined under the plan prepared under division (A)(1) of this section, the director of budget and management shall, on or before the first day of September each fiscal year, designate such funds of the state as the director considers necessary to retain their own interest earnings.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-29-1999



Section 126.13 - Designating program or activity for performance review.

As soon as practical after the enactment of any act containing appropriations for current expenses, the director of budget and management shall designate which programs or activities receiving appropriations for current expenses in the act shall be subject to performance reviews. The director shall notify in writing the head of each affected agency of the designations, the requirement to prepare a separate program performance report for each designated program or activity, and the information to be included in the report. The director shall not designate for performance review any program or activity assigned to the attorney general, auditor of state, secretary of state, treasurer of state, or agencies of the legislative or judicial branches. The director may remove the designation from a program or activity by notifying the head of the affected agency in writing of such removal. Appropriations for capital expenses are not subject to this section.

For each designated program or activity, the affected agency shall prepare a separate program performance report containing the information required by the director and submit the report as part of the agency's budget request under division (D) of section 126.02 of the Revised Code by the dates required in that section or as otherwise required by the director. If an agency fails to submit a program performance report for a designated program or activity or if, in the judgment of the director, the report submitted does not contain the information required, the director shall disapprove the agency's budget request for the designated program or activity in the state budget estimate submitted to the governor under section 126.02 of the Revised Code. The governor, in his budget submission to the general assembly under section 107.03 of the Revised Code, shall not recommend any appropriation for the program or activity and shall explain the reason for not recommending an appropriation.

Effective Date: 09-29-1995



Section 126.14 - Controlling board to approve release of appropriation for purchase of real estate or other capital project.

The release of any money appropriated for the purchase of real estate shall be approved by the controlling board. The release of money appropriated for all other capital projects is also subject to the approval of the controlling board, except that the director of budget and management may approve the release of money appropriated for specific projects in accordance with the requirements of this section and except that the director of budget and management may approve the release of unencumbered capital balances, for a project to repair, remove, or prevent a public exigency declared to exist by the director of administrative services under section 123.10 of the Revised Code, or by the executive director of the Ohio facilities construction commission under section 123.23 of the Revised Code, in the amount designated in that declaration.

Within sixty days after the effective date of any act appropriating money for capital projects, the director shall determine which appropriations are for general projects and which are for specific projects. Specific projects may include specific higher education projects that are to be funded from general purpose appropriations from the higher education improvement fund or the higher education improvement taxable fund created in section 154.21 of the Revised Code. Upon determining which projects are general and which are specific, the director shall submit to the controlling board a list that includes a brief description of and the estimated expenditures for each specific project. The release of money for any specific higher education projects that are to be funded from general purpose appropriations from the higher education improvement fund or the higher education improvement taxable fund but that are not included on the list, and the release of money for any specific higher education projects included on the list that will exceed the estimated expenditures by more than ten percent, are subject to the approval of the controlling board.

The director may create new appropriation items and make transfers of appropriations to them for specific higher education projects included on the list that are to be funded from general purpose appropriations for basic renovations that are made from the higher education improvement fund or the higher education improvement taxable fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.

Effective Date: 09-14-2000



Section 126.141 - Contingency reserve for capital appropriations.

Any request for release of capital appropriations by the director of budget and management or the controlling board for facilities projects shall contain a contingency reserve, the amount of which shall be determined by the public authority, for payment of unanticipated project expenses. Any amount deducted from the encumbrance for a contractor's contract as an assessment for liquidated damages shall be added to the encumbrance for the contingency reserve. Contingency reserve funds shall be used to pay costs resulting from unanticipated job conditions, to comply with rulings regarding building and other codes, to pay costs related to errors, omissions, or other deficiencies in contract documents, to pay costs associated with changes in the scope of work, to pay interest due on late payments, and to pay the costs of settlements and judgments related to the project.

Any funds remaining upon completion of a project may, upon approval of the controlling board, be released for the use of the agency or instrumentality to which the appropriation was made for other capital facilities projects.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 126.15 - Adjusting capital or operating budgets.

If the director of budget and management determines that adjustments to the capital or operating budgets are required because of the reorganization of administrative agencies, the transfer of programs, the creation of new funds, the modification of capital projects, or the consolidation of funds, as authorized by an act of the general assembly, the director may both require the head of the administering agency to certify the estimated amount of the cash balance to be transferred to the receiving fund and transfer the estimated amount to the receiving fund when needed to make payment. Not more than thirty days after certifying the estimated amount, the head of the administering agency shall certify to the director the final amount to be transferred. The director shall adjust the amount transferred to reflect any difference between the estimated amount transferred and the final amount.

The director of budget and management may cancel encumbrances and reestablish encumbrances or parts of encumbrances as needed in the appropriate funds and appropriation items for the same purposes and same vendors. The director may transfer appropriation authority necessary to reestablish such encumbrances in a different fund or appropriation item within an agency or between agencies as the director determines necessary. The director shall reduce each of the appropriation balances of each fiscal year by the amount of the encumbrances canceled in the respective funds or appropriation items.

The director also may transfer any unencumbered or unallotted balances to the appropriate line item to be used for the same purposes.

Effective Date: 03-18-1999



Section 126.16 - Implementing constitutional provision for purposes of issuing direct obligations of state.

(A) This section is in implementation of division (D) of Section 17 of Article VIII, Ohio Constitution, for purposes of issuing direct obligations of the state subject to that section.

(B) For purposes of the computation of debt service under Section 17 of Article VIII, Ohio Constitution, there shall be included debt service payable on bonds that are direct obligations of the state issued under Article VIII, Ohio Constitution, and on those bonds anticipated by bond anticipation notes, to the extent that debt service on those bonds is anticipated to be paid from the state general revenue fund or net state lottery proceeds. Examples of bonds the debt service on which is not anticipated to be paid from either of those sources are bonds of the state issued for highway purposes pursuant to Section 2i or 2m of Article VIII, Ohio Constitution, which, although general obligations of the state, have been and are anticipated to be paid from highway user receipts and not from the general revenue fund or net state lottery proceeds.

(C) If there is no separate constitutional or statutory provision applicable for the purpose, debt service on bonds anticipated by bond anticipation notes shall be estimated as provided in division (C) of this section. That amount, to be certified either by the issuing authority of the particular notes or by the governor or the governor's designee pursuant to division (E) of this section, shall be the estimated amount that would have been payable on bonds maturing serially in each fiscal year after the fiscal year of the issuance of the notes over the maximum period of maturity for the bonds authorized in the particular governing constitutional or statutory provision, as if those bonds had been issued without the prior issuance of the notes, and computed on a substantially level debt service basis applying an interest rate or rates certified to be market rates at the time of issuance of the notes.

(D) In the case of bonds issued to refund or retire bonds, the debt service on the new bonds shall be counted and the debt service on the bonds being refunded or retired shall not be counted.

(E) The governor, or the governor's designee for the purpose, shall determine and certify the fiscal year amounts required to be applied or set aside for payment of debt service, including debt service on any variable rate bonds, the securities to which that debt service relates, the total office of budget and management estimated revenues of the state for the general revenue fund and from net state lottery proceeds during the particular fiscal year, and any other financial data necessary or appropriate for the purpose of the computations under division (A) of Section 17 of Article VIII, Ohio Constitution, and this section. Those determinations and certifications shall be filed with the director of budget and management, the treasurer of state, and the issuing authority for the particular obligations, at or prior to the time those securities are issued. The governor's designee for the purpose may be the director or assistant director of budget and management, or any employee or official of the governor's office.

(F) For purposes of this section, "securities," "interest or interest equivalent," and "outstanding" have the same meanings as in section 133.01 of the Revised Code, and "debt service" means principal, including any mandatory sinking fund deposits and mandatory redemption payments, and interest or interest equivalent payable on securities, as those payments are stated to come due and to be payable.

(G)

(1) As used in this division, "avoided obligations" means direct obligations of the state that are not issued because the capital facilities they would have financed are instead paid for with the proceeds of obligations issued under division (C) of section 183.51 of the Revised Code.

(2) For purposes of computing the limitation on issuing direct obligations of the state under this section and Section 17 of Article VIII, Ohio Constitution, any avoided obligations shall be considered as having been issued. The fiscal year amounts that would have been required to be applied or set aside for payment of debt service over the maximum period of maturity of the avoided obligations had the avoided obligations been issued shall be included in the computations.

Effective Date: 09-14-2000; 2007 HB119 06-30-2007



Section 126.17 to 126.19 - Amended and Renumbered RC 125.96 to 125.98.

Effective Date: 07-01-1989



Section 126.20 - [Repealed].

Effective Date: 09-29-1995



Section 126.21 - Accounting duties of director of budget and management.

(A) The director of budget and management shall do all of the following:

(1) Keep all necessary accounting records;

(2) Prescribe and maintain the accounting system of the state and establish appropriate accounting procedures and charts of accounts;

(3) Establish procedures for the use of written, electronic, optical, or other communications media for approving and reviewing payment vouchers;

(4) Reconcile, in the case of any variation between the amount of any appropriation and the aggregate amount of items of the appropriation, with the advice and assistance of the state agency affected by it and the legislative service commission, totals so as to correspond in the aggregate with the total appropriation. In the case of a conflict between the item and the total of which it is a part, the item shall be considered the intended appropriation.

(5) Evaluate on an ongoing basis and, if necessary, recommend improvements to the internal controls used in state agencies;

(6) Authorize the establishment of petty cash accounts. The director may withdraw approval for any petty cash account and require the officer in charge to return to the state treasury any unexpended balance shown by the officer's accounts to be on hand. Any officer who is issued a warrant for petty cash shall render a detailed account of the expenditures of the petty cash and shall report when requested the balance of petty cash on hand at any time.

(7) Process orders, invoices, vouchers, claims, and payrolls and prepare financial reports and statements;

(8) Perform extensions, reviews, and compliance checks prior to or after approving a payment as the director considers necessary;

(9) Issue the official comprehensive annual financial report of the state. The report shall cover all funds of the state reporting entity and shall include basic financial statements and required supplementary information prepared in accordance with generally accepted accounting principles and other information as the director provides. All state agencies, authorities, institutions, offices, retirement systems, and other component units of the state reporting entity as determined by the director shall furnish the director whatever financial statements and other information the director requests for the report, in the form, at the times, covering the periods, and with the attestation the director prescribes. The information for state institutions of higher education, as defined in section 3345.011 of the Revised Code, shall be submitted to the chancellor by the Ohio board of regents. The board shall establish a due date by which each such institution shall submit the information to the board, but no such date shall be later than one hundred twenty days after the end of the state fiscal year unless a later date is approved by the director.

(B) In addition to the director's duties under division (A) of this section, the director may establish and administer one or more state payment card programs that permit or require state agencies to use a payment card to purchase equipment, materials, supplies, or services in accordance with guidelines issued by the director. The chief administrative officer of a state agency that uses a payment card for such purposes shall ensure that purchases made with the card are made in accordance with the guidelines issued by the director and do not exceed the unexpended, unencumbered, unobligated balance in the appropriation to be charged for the purchase. State agencies may participate in only those state payment card programs that the director establishes pursuant to this section.

(C) In addition to the director's duties under divisions (A) and (B) of this section, the director may enter into any contract or agreement necessary for and incidental to the performance of the director's duties or the duties of the office of budget and management.

(D) In consultation with the director of administrative services, the director may appoint and fix the compensation of employees of the office of budget and management whose primary duties include the consolidation of statewide financing functions and common transactional processes.

(E) The director may transfer cash between funds other than the general revenue fund in order to correct an erroneous payment or deposit regardless of the fiscal year during which the erroneous payment or deposit occurred.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 12-01-2006; 2007 HB119 09-29-2007



Section 126.22 - Director - accounting powers.

The director of budget and management may:

(A) Perform accounting services for and design and implement accounting systems with state agencies;

(B) Provide other accounting services, including the maintenance and periodic auditing of the financial records of and submission of vouchers by state agencies, provision of assistance in the analysis of the financial position of state agencies, and preparation and submission of reports;

(C) Change any accounting code appearing in appropriations acts of the general assembly.

Effective Date: 07-01-1985; 12-01-2006; 2007 HB119 09-29-2007



Section 126.23 - Reports on state funds.

The director of budget and management shall furnish to the president of the senate, the speaker of the house of representatives and the legislative budget office of the legislative service commission monthly reports of revenues, disbursements and expenses, transfers, lapses, and balances for each fund of the state. A daily report of fiscal transactions shall be provided to the legislative budget office.

Effective Date: 07-01-1985



Section 126.231 - Amended and Renumbered RC 126.15.

Effective Date: 09-29-1997



Section 126.24 - OAKS support organization fund.

The OAKS support organization fund is hereby created in the state treasury for the purpose of paying the operating, development, and upgrade expenses of the state's enterprise resource planning system. The fund shall consist of transfers received pursuant to division (A)(2) of section 126.12 of the Revised Code and agency payroll charge revenues that are designated to support the operating, development, and upgrade costs of the Ohio administrative knowledge system. All investment earnings of the fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 2007 HB119 06-30-2007



Section 126.25 - User charges - state accounting fund.

The accounting and budgeting services provided by the director of budget and management shall be supported by user charges. The director shall determine a rate that is sufficient to defray the expense of those services and the manner by which those charges shall be collected. All money collected from user charges shall be deposited in the state treasury to the credit of the accounting and budgeting fund, which is hereby created. Rebates or revenue shares received from any state payment card program established under division (B) of section 126.21 of the Revised Code and miscellaneous payments that reimburse expenses paid from the accounting and budgeting fund may be deposited into the accounting and budgeting fund and used to support accounting and budgeting services.

Effective Date: 09-29-1999; 06-30-2005



Section 126.26 - Director as chairperson of gubernatorial transition committee - powers and duties.

The director of budget and management, when serving as chairperson of the gubernatorial transition committee appointed under section 107.29 of the Revised Code, shall:

(A) Make available to the governor-elect all the information the office of budget and management has concerning the income and revenues of the state and the state budget, and assign one or more employees of the office to assist the governor-elect in the governor-elect's study of the information;

(B) In consultation with the director of administrative services, assign and make available office space sufficient to accommodate the governor-elect and the governor-elect's immediate staff pending the governor-elect's inauguration as governor;

(C) As necessary, direct any state agency to furnish such information as may be necessary to the governor, the governor-elect, or the gubernatorial transition committee;

(D) Preside as chairperson at all meetings of the gubernatorial transition committee;

(E) Pay the reasonable and necessary expenses incurred by or on behalf of the governor-elect from moneys appropriated for that purpose under section 107.30 of the Revised Code.

Effective Date: 09-29-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 126.27 - Filing budget estimates with governor-elect.

Each state agency for which direct appropriations are proposed shall, not later than the first day of December in each year that a new governor is elected, file with the governor-elect its budget estimates. The estimates shall include the details set forth in divisions (A) to (D) of section 126.02 of the Revised Code.

Effective Date: 07-01-1985



Section 126.28 - Powers to take testimony and produce evidence.

In the exercise of any power mentioned in this chapter, the director of budget and management may compel the attendance and testimony of witnesses, administer oaths, examine such persons as he considers necessary, and compel the production of records. The orders and subpoenas issued by the director under this section may be enforced by proceedings in contempt upon application to any court of common pleas.

Effective Date: 07-01-1985



Section 126.29 - Agency scheduled to terminate operations.

(A) Whenever any state agency, whether in the executive, legislative, or judicial branch of government, is scheduled to terminate its operations on a specified date, the agency shall notify the director of budget and management not earlier than one hundred twenty days prior to the specified termination date and, if feasible, not later than ninety days prior to such date. If notice cannot feasibly be given at least ninety days prior to such date, notice shall be given as soon after the ninetieth day prior to the termination date as possible. The director shall:

(1) Encumber, from the appropriation of the agency for the fiscal year that includes the date on which the agency is scheduled to terminate its operations, an amount sufficient to pay all expenses incurred prior to the date on which operations are terminated;

(2) Notify the department of administrative services of the need to:

(a) Provide for the final payment by mail of wages or salaries and the value of accumulated vacation leave to former employees of the agency;

(b) Certify the employment status of former employees of the agency who are eligible for unemployment compensation under Chapter 4141. of the Revised Code or under other state or federal law.

(3) Pay any expenses incurred by the agency prior to its termination date but for which a bill is not received until after its termination date;

(4) Attend to any other matters associated with winding up the affairs of the agency.

(B) Upon completion of the winding up of the affairs of the agency, but not later than one hundred eighty days after its termination date, the director shall request the auditor of state to conduct a final audit of the agency.

Effective Date: 07-01-1985



Section 126.30 - Interest on late payments for goods and services.

(A) Any state agency that purchases, leases, or otherwise acquires any equipment, materials, goods, supplies, or services from any person and fails to make payment for the equipment, materials, goods, supplies, or services by the required payment date shall pay an interest charge to the person in accordance with division (E) of this section, unless the amount of the interest charge is less than ten dollars. Except as otherwise provided in division (B), (C), or (D) of this section, the required payment date shall be the date on which payment is due under the terms of a written agreement between the state agency and the person or, if a specific payment date is not established by such a written agreement, the required payment date shall be thirty days after the state agency receives a proper invoice for the amount of the payment due.

(B) If the invoice submitted to the state agency contains a defect or impropriety, the agency shall send written notification to the person within fifteen days after receipt of the invoice. The notice shall contain a description of the defect or impropriety and any additional information necessary to correct the defect or impropriety. If the agency sends such written notification to the person, the required payment date shall be thirty days after the state agency receives a proper invoice.

(C) In applying this section to claims submitted to the department of job and family services by providers of equipment, materials, goods, supplies, or services, the required payment date shall be the date on which payment is due under the terms of a written agreement between the department and the provider. If a specific payment date is not established by a written agreement, the required payment date shall be thirty days after the department receives a proper claim. If the department determines that the claim is improperly executed or that additional evidence of the validity of the claim is required, the department shall notify the claimant in writing or by telephone within fifteen days after receipt of the claim. The notice shall state that the claim is improperly executed and needs correction or that additional information is necessary to establish the validity of the claim. If the department makes such notification to the provider, the required payment date shall be thirty days after the department receives the corrected claim or such additional information as may be necessary to establish the validity of the claim.

(D) In applying this section to invoices submitted to the bureau of workers' compensation for equipment, materials, goods, supplies, or services provided to employees in connection with an employee's claim against the state insurance fund, the public work-relief employees' compensation fund, the coal-workers pneumoconiosis fund, or the marine industry fund as compensation for injuries or occupational disease pursuant to Chapter 4123., 4127., or 4131. of the Revised Code, the required payment date shall be the date on which payment is due under the terms of a written agreement between the bureau and the provider. If a specific payment date is not established by a written agreement, the required payment date shall be thirty days after the bureau receives a proper invoice for the amount of the payment due or thirty days after the final adjudication allowing payment of an award to the employee, whichever is later. Nothing in this section shall supersede any faster timetable for payments to health care providers contained in sections 4121.44 and 4123.512 of the Revised Code.

For purposes of this division, a "proper invoice" includes the claimant's name, claim number and date of injury, employer's name, the provider's name and address, the provider's assigned payee number, a description of the equipment, materials, goods, supplies, or services provided by the provider to the claimant, the date provided, and the amount of the charge. If more than one item of equipment, materials, goods, supplies, or services is listed by a provider on a single application for payment, each item shall be considered separately in determining if it is a proper invoice.

If prior to a final adjudication the bureau determines that the invoice contains a defect, the bureau shall notify the provider in writing at least fifteen days prior to what would be the required payment date if the invoice did not contain a defect. The notice shall contain a description of the defect and any additional information necessary to correct the defect. If the bureau sends a notification to the provider, the required payment date shall be redetermined in accordance with this division after the bureau receives a proper invoice.

For purposes of this division, "final adjudication" means the later of the date of the decision or other action by the bureau, the industrial commission, or a court allowing payment of the award to the employee from which there is no further right to reconsideration or appeal that would require the bureau to withhold compensation and benefits, or the date on which the rights to reconsideration or appeal have expired without an application therefor having been filed or, if later, the date on which an application for reconsideration or appeal is withdrawn. If after final adjudication, the administrator of the bureau of workers' compensation or the industrial commission makes a modification with respect to former findings or orders, pursuant to Chapter 4123., 4127., or 4131. of the Revised Code or pursuant to court order, the adjudication process shall no longer be considered final for purposes of determining the required payment date for invoices for equipment, materials, goods, supplies, or services provided after the date of the modification when the propriety of the invoices is affected by the modification.

(E) The interest charge on amounts due shall be paid to the person for the period beginning on the day after the required payment date and ending on the day that payment of the amount due is made. The amount of the interest charge that remains unpaid at the end of any thirty-day period after the required payment date, including amounts under ten dollars, shall be added to the principal amount of the debt and thereafter the interest charge shall accrue on the principal amount of the debt plus the added interest charge. The interest charge shall be at the rate per calendar month that equals one-twelfth of the rate per annum prescribed by section 5703.47 of the Revised Code for the calendar year that includes the month for which the interest charge accrues.

(F) No appropriations shall be made for the payment of any interest charges required by this section. Any state agency required to pay interest charges under this section shall make the payments from moneys available for the administration of agency programs.

If a state agency pays interest charges under this section, but determines that all or part of the interest charges should have been paid by another state agency, the state agency that paid the interest charges may request the attorney general to determine the amount of the interest charges that each state agency should have paid under this section. If the attorney general determines that the state agency that paid the interest charges should have paid none or only a part of the interest charges, the attorney general shall notify the state agency that paid the interest charges, any other state agency that should have paid all or part of the interest charges, and the director of budget and management of the attorney general's decision, stating the amount of interest charges that each state agency should have paid. The director shall transfer from the appropriate funds of any other state agency that should have paid all or part of the interest charges to the appropriate funds of the state agency that paid the interest charges an amount necessary to implement the attorney general's decision.

(G) Not later than forty-five days after the end of each fiscal year, each state agency shall file with the director of budget and management a detailed report concerning the interest charges the agency paid under this section during the previous fiscal year. The report shall include the number, amounts, and frequency of interest charges the agency incurred during the previous fiscal year and the reasons why the interest charges were not avoided by payment prior to the required payment date. The director shall compile a summary of all the reports submitted under this division and shall submit a copy of the summary to the president and minority leader of the senate and to the speaker and minority leader of the house of representatives no later than the thirtieth day of September of each year.

Effective Date: 07-01-2000



Section 126.301 - Statute of limitations.

Except for unclaimed funds under Chapter 169. of the Revised Code, an action against the state or an agency thereof for failure to make any distribution or other payment shall be brought within five years after the cause of action has accrued.

Effective Date: 07-01-1993



Section 126.31 - Travel and other expenses.

(A) Any officer, member, or employee of, or consultant to, the general assembly, supreme court, court of appeals, court of claims, any agency of any of these, or any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code may be reimbursed for actual and necessary traveling and other expenses incurred while attending any gathering, conference, or convention, or while performing official duties, inside or outside this state, if authorized by the general assembly or by that court, agency, university, or college, respectively. Reimbursement shall be made in the manner, and at rates that do not exceed those, prescribed by law or, in the absence of such law, in the manner, and at rates that do not exceed those, established by the general assembly or by that court, agency, university, or college, respectively.

(B) Any officer, member, or employee of, or consultant to, any state agency, other than a state agency described in division (A) of this section, whose compensation is paid in whole or in part from state funds may be reimbursed directly for traveling and other expenses incurred while the officer, member, employee, or consultant is attending any meeting, conference, retreat, convention, or similar gathering, or while the officer, member, employee, or consultant is performing official duties, inside or outside this state, if authorized by that state agency, or the provider of goods or services to the officer, member, employee, or consultant may be reimbursed directly for those traveling or other expenses. Notwithstanding any other statute to the contrary, reimbursement to the officer, member, employee, consultant, or provider shall be made in the manner, and at rates that do not exceed those, provided by rule of the director of budget and management adopted in accordance with section 111.15 of the Revised Code. Not later than the thirtieth day of September each year, the director of budget and management shall submit to the president and minority leader of the senate and the speaker and minority leader of the house of representatives a summary of all out-of-state travel expenditures reimbursed by any state agencies under this division during the preceding fiscal year.

(C) The spouse of the governor may be reimbursed directly for the spouse's traveling and other expenses incurred while attending any meeting, conference, retreat, convention, or similar gathering to assist or serve the governor in the discharge of the governor's official duties, or while otherwise assisting or serving the governor in the discharge of the governor's official duties, inside or outside this state, if authorized by the governor, or the provider of goods or services to the governor's spouse may be reimbursed directly for those traveling or other expenses. Notwithstanding any other statute to the contrary, reimbursement made under this division is exclusively for the use and benefit of the governor's spouse and shall not be considered as inuring to the use or benefit of the governor for any purpose. Reimbursement shall be made in the manner, and at rates that do not exceed those, provided by rule of the director of budget and management adopted in accordance with section 111.15 of the Revised Code.

(D) The director of budget and management may establish by rule adopted in accordance with section 111.15 of the Revised Code or by guidelines the allowable expenses a state agency may incur to host or sponsor any meeting, conference, retreat, convention, or similar gathering and the manner in which and the rates at which the state agency may incur those expenses. A state agency shall comply with any rule or guideline adopted under this division.

This division does not apply to the general assembly, supreme court, court of claims, any agency of any of these, or any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code.

Effective Date: 09-29-1999



Section 126.32 - Job interview and relocation expenses.

(A) Any officer of any state agency may authorize reimbursement for travel, including the costs of transportation, for lodging, and for meals to any person who is interviewing for a position that is classified in pay range 13 or above in schedule E-1 or schedule E-1 for step seven only, or is classified in schedule E-2, of section 124.152 of the Revised Code.

(B) If a person is appointed to a position listed in section 121.03 of the Revised Code, to the position of chairperson of the industrial commission, adjutant general, chancellor of the Ohio board of regents, superintendent of public instruction, chairperson of the public utilities commission of Ohio, or director of the state lottery commission, to a position holding a fiduciary relationship to the governor, to a position of an appointing authority of the department of mental health, developmental disabilities, or rehabilitation and correction, to a position of superintendent in the department of youth services, or to a position under section 122.05 of the Revised Code, and if that appointment requires a permanent change of residence, the appropriate state agency may reimburse the person for the person's actual and necessary expenses, including the cost of in-transit storage of household goods and personal effects, of moving the person and members of the person's immediate family residing in the person's household, and of moving their household goods and personal effects, to the person's new location.

Until that person moves the person's permanent residence to the new location, but not for a period that exceeds thirty consecutive days, the state agency may reimburse the person for the person's temporary living expenses at the new location that the person has incurred on behalf of the person and members of the person's immediate family residing in the person's household. In addition, the state agency may reimburse that person for the person's travel expenses between the new location and the person's former residence during this period for a maximum number of trips specified by rule of the director of budget and management, but the state agency shall not reimburse the person for travel expenses incurred for those trips by members of the person's immediate family. With the prior written approval of the director, the maximum thirty-day period for temporary living expenses may be extended for a person appointed to a position under section 122.05 of the Revised Code.

The director of development may reimburse a person appointed to a position under section 122.05 of the Revised Code for the person's actual and necessary expenses of moving the person and members of the person's immediate family residing in the person's household back to the United States and may reimburse a person appointed to such a position for the cost of storage of household goods and personal effects of the person and the person's immediate family while the person is serving outside the United States, if the person's office outside the United States is the person's primary job location.

(C) All reimbursement under division (A) or (B) of this section shall be made in the manner, and at rates that do not exceed those, provided by rule of the director of budget and management in accordance with section 111.15 of the Revised Code. Reimbursements may be made under division (B) of this section directly to the persons who incurred the expenses or directly to the providers of goods or services the persons receive, as determined by the director of budget and management.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-29-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 126.35 - Warrants for payments - electronic benefit transfers.

(A) The director of budget and management shall draw warrants against the treasurer of state pursuant to all requests for payment that the director has approved under section 126.07 of the Revised Code.

(B) Unless a cash assistance payment is to be made by electronic benefit transfer, payment by the director of budget and management to a participant in the Ohio works first program pursuant to Chapter 5107. of the Revised Code , a recipient of disability financial assistance pursuant to Chapter 5115. of the Revised Code, or a recipient of cash assistance provided under the refugee assistance program established under section 5101.49 of the Revised Code shall be made by direct deposit to the account of the participant or recipient in the financial institution designated under section 329.03 of the Revised Code. Payment by the director of budget and management to a recipient of benefits distributed through the medium of electronic benefit transfer pursuant to section 5101.33 of the Revised Code shall be by electronic benefit transfer. Payment by the director of budget and management as compensation to an employee of the state who has, pursuant to section 124.151 of the Revised Code, designated a financial institution and account for the direct deposit of such payments shall be made by direct deposit to the account of the employee. Payment to any other payee who has designated a financial institution and account for the direct deposit of such payment may be made by direct deposit to the account of the payee in the financial institution as provided in section 9.37 of the Revised Code. Accounts maintained by the director of budget and management or the director's agent in a financial institution for the purpose of effectuating payment by direct deposit or electronic benefit transfer shall be maintained in accordance with section 135.18 of the Revised Code.

(C) All other payments from the state treasury shall be made by paper warrants or by direct deposit payable to the respective payees. The director of budget and management may mail the paper warrants to the respective payees or distribute them through other state agencies, whichever the director determines to be the better procedure.

(D) If the average per transaction cost the director of budget and management incurs in making direct deposits for a state agency exceeds the average per transaction cost the director incurs in drawing paper warrants for all public offices during the same period of time, the director may certify the difference in cost and the number of direct deposits for the agency to the director of administrative services. The director of administrative services shall reimburse the director of budget and management for such additional costs and add the amount to the processing charge assessed upon the state agency.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-01-2006



Section 126.36 - Replacement of lost or destroyed warrant.

If the director of budget and management is satisfied, by affidavit or otherwise, that any warrant on the state treasury drawn by the director has been lost or destroyed prior to its presentation for payment, the director may issue to the proper person a replacement of the lost or destroyed warrant; provided, that before issuing the replacement, the director shall require that the person making application therefor execute a formal agreement to indemnify the state for any loss or damage sustained on account of the issuance of the replacement and the subsequent presentation and payment of the original. The form of the agreement shall be prepared by the attorney general. The agreement when executed shall be filed with the director. The treasurer of state shall not be liable because of the payment of any replacement warrant drawn under this section.

Effective Date: 12-01-2006



Section 126.37 - Stale warrants for payment.

(A) The director of budget and management shall void any warrant the director draws on the state treasury pursuant to Chapter 5733. or 5747. of the Revised Code that is not presented for payment to the treasurer of state within two years after the date of issuance and shall void any other warrant the director draws on the state treasury that is not presented to the treasurer of state within ninety days after the date of issuance.

(B) If a warrant voided pursuant to division (A) of this section was drawn against an appropriation of the current fiscal year and the holder of the voided warrant presents the warrant for reissuance, in the same fiscal year, to the state agency that made the payment originally, the agency shall prepare a voucher for the holder of the voided warrant, in the amount shown on the warrant that has been voided, against the same appropriation of the same fiscal year if the agency is satisfied that payment is proper.

(C) If a warrant was drawn against an appropriation of the first fiscal year of the fiscal biennium and voided pursuant to division (A) of this section in either fiscal year of the biennium and if the holder of the voided warrant presents the warrant for reissuance, in the second fiscal year of the biennium, to the state agency that made the payment originally, the agency shall prepare a voucher for the holder of the voided warrant, in the amount shown on the warrant that has been voided, against funds transferred to the agency by the director pursuant to section 131.33 of the Revised Code, if the agency is satisfied that payment is proper. If no such funds are available for transfer, the agency shall prepare the voucher against any unexpended appropriations of the current fiscal year available to it.

(D) If a warrant was drawn against an appropriation and, during the same biennium, was voided pursuant to division (A) of this section, and if, after that biennium, the holder of the voided warrant presents the warrant for reissuance to the state agency that made the payment originally, the agency shall prepare a voucher for the holder of the voided warrant, in the amount shown on the warrant that has been voided, against any appropriation of the current fiscal year made to the agency if the agency is satisfied that payment is proper.

(E) If a warrant voided pursuant to division (A) of this section was drawn against an appropriation of a previous fiscal year and voided after that fiscal biennium and if the holder of the voided warrant presents the warrant for reissuance to the state agency that made the payment originally, the agency shall forward the warrant to the director with a request for reissuance. The director shall make payment to the holder of the voided warrant, in the amount shown on the warrant that has been voided, against an appropriation of the current fiscal year made to the director for the reissuance of voided warrants, if the director is satisfied that reissuance of the warrant is proper.

Effective Date: 12-01-2006



Section 126.38 - Furnishing earnings statement with each pay warrant.

The director of budget and management shall furnish an earnings statement with each pay warrant issued to a state employee paid on a payroll voucher. The statement shall include a summary of the earnings information provided to the director pursuant to section 125.21 of the Revised Code.

Effective Date: 12-01-2006



Section 126.40 - Forgery recovery fund.

There is hereby created in the state treasury the forgery recovery fund. The fund shall consist of all moneys collected by the attorney general from the resolution of cases of fraud or forgery involving warrants issued by the director of the office of budget and management. The director shall use the fund to pay costs associated with the reissue of state warrants to payees whose warrants were fraudulently redeemed.

Effective Date: 2007 HB119 06-30-2007



Section 126.45 - Office of internal auditing.

(A) As used in sections 126.45 to 126.48 of the Revised Code, "state agency" means the administrative departments listed in section 121.02 of the Revised Code, the department of taxation, the bureau of workers' compensation, and the Ohio board of regents.

(B) The office of internal auditing is hereby created in the office of budget and management to conduct internal audits of state agencies or divisions of state agencies to improve their operations in the areas of risk management, internal controls, and governance. The director of budget and management, with the approval of the governor, shall appoint for the office of internal auditing a chief internal auditor who meets the qualifications specified in division (C) of this section. The chief internal auditor shall serve at the director's pleasure and be responsible for the administration of the office of internal auditing consistent with sections 126.45 to 126.48 of the Revised Code.

The office of internal auditing shall conduct programs for the internal auditing of state agencies. The programs shall include an annual internal audit plan, reviewed by the state audit committee, that utilizes risk assessment techniques and identifies the specific audits to be conducted during the year. The programs also shall include periodic audits of each state agency's major systems and controls, including those systems and controls pertaining to accounting, administration, and electronic data processing. Upon the request of the office of internal auditing, each state agency shall provide office employees access to all records and documents necessary for the performance of an internal audit.

The director of budget and management shall assess a charge against each state agency for which the office of internal auditing conducts internal auditing programs under sections 126.45 to 126.48 of the Revised Code so that the total amount of these charges is sufficient to cover the costs of the operation of the office of internal auditing.

(C) The chief internal auditor of the office of internal auditing shall hold at least a bachelor's degree and be one of the following:

(1) A certified internal auditor, a certified government auditing professional, or a certified public accountant, who also has held a PA registration or a CPA certificate authorized by Chapter 4701. of the Revised Code for at least four years and has at least six years of auditing experience;

(2) An auditor who has held a PA registration or a CPA certificate authorized by Chapter 4701. of the Revised Code for at least four years and has at least ten years of auditing experience.

(D) The chief internal auditor, subject to the direction and control of the director of budget and management, may appoint and maintain any staff necessary to carry out the duties assigned by sections 126.45 to 126.48 of the Revised Code to the office of internal auditing or to the chief internal auditor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB166 02-14-2008



Section 126.46 - State audit committee.

(A)

(1) There is hereby created the state audit committee, consisting of the following five members: one public member appointed by the governor; two public members appointed by the speaker of the house of representatives, one of which may be a person who is recommended by the minority leader of the house of representatives; and two public members appointed by the president of the senate, one of which may be a person who is recommended by the minority leader of the senate. Not more than two of the four members appointed by the speaker of the house of representatives and the president of the senate shall belong to or be affiliated with the same political party. The member appointed by the governor shall have the program and management expertise required to perform the duties of the committee's chairperson.

Each member of the committee shall be external to the management structure of state government and shall serve a three-year term. Each term shall commence on the first day of July and end on the thirtieth day of June. Any member may continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of ninety days has elapsed, whichever occurs first. Members may be reappointed to serve one additional term.

On the effective date of the amendment of this section by H.B. 153 of the 129th general assembly, the terms of the members shall be altered as follows:

(a) The terms of the members appointed by the president shall expire on June 30, 2012.

(b) The term of the member appointed by the speaker scheduled to expire on November 17, 2012, shall expire on June 30, 2013.

(c) The term of the other member appointed by the speaker shall expire on June 30, 2014.

(d) The term of the member appointed by the governor shall expire on June 30, 2014.

The committee shall include one member who is a financial expert; one member who is an active, inactive, or retired certified public accountant; one member who is familiar with governmental financial accounting; and one member who is a representative of the public.

Any vacancy on the committee shall be filled in the same manner as provided in this division, and, when applicable, the person appointed to fill a vacancy shall serve the remainder of the predecessor's term.

(2) Members of the committee shall receive reimbursement for actual and necessary expenses incurred in the discharge of their duties.

(3) The member of the committee appointed by the governor shall serve as the committee's chairperson.

(4)

Members of the committee shall be subject to the disclosure statement requirements of section 102.02 of the Revised Code.

(B) The state audit committee shall do all of the following:

(1) Ensure that the internal audits conducted by the office of internal auditing in the office of budget and management conform to the institute of internal auditors' international standards for the professional practice of internal auditing and to the institute of internal auditors' code of ethics;

(2) Review and comment on the process used by the office of budget and management to prepare its annual budgetary financial report and the state's comprehensive annual financial report required under division (A)(9) of section 126.21 of the Revised Code;

(3) Review and comment on unaudited financial statements submitted to the auditor of state and communicate with external auditors as required by government auditing standards;

(4) Perform the additional functions imposed upon it by section 126.47 of the Revised Code.

(C) As used in this section, "financial expert" means a person who has all of the following:

(1) An understanding of generally accepted accounting principles and financial statements;

(2) The ability to assess the general application of those principles in connection with accounting for estimates, accruals, and reserves;

(3) Experience preparing, auditing, analyzing, or evaluating financial statements presenting accounting issues that generally are of comparable breadth and level of complexity to those likely to be presented by a state agency's financial statements, or experience actively supervising one or more persons engaged in those activities;

(4) An understanding of internal controls and procedures for financial reporting; and

(5) An understanding of audit committee functions.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB166 02-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 126.47 - Annual internal audit plan.

(A) The state audit committee created by section 126.46 of the Revised Code shall ensure that the office of internal auditing in the office of budget and management has an annual internal audit plan that identifies the internal audits of state agencies or divisions of state agencies scheduled for the next fiscal year. The chief internal auditor of the office of internal auditing shall submit the plan to the state audit committee for review and comment before the beginning of each fiscal year.The chief internal auditor may submit a revised internal audit plan for review and comment at any time the director of budget and management believes there is reason to modify the previously submitted plan for a fiscal year.

(B) To determine the state agencies or divisions of state agencies that are to be internally audited, the office of internal auditing, in the formulation of an annual or revised internal audit plan, and the state audit committee, in reviewing a submitted annual or revised internal audit plan, shall consider the following factors:

(1) The risk for fraud, waste, or abuse of public money within an agency or division;

(2) The length of time since an agency or division was last subject to an internal audit;

(3) The size of an agency or division, and the amount of time and resources necessary to audit it;

(4) Any other factor the state audit committee determines to be relevant.

(C) All internal audits shall be conducted only by employees of the office of internal auditing.

(D) After the conclusion of an internal audit, the chief internal auditor shall submit a preliminary report of the internal audit's findings and recommendations to the state audit committee and to the director of the state agency involved. The state agency or division of the state agency covered by the preliminary report shall be provided an opportunity to respond within thirty days after receipt of the preliminary report. The response shall include a corrective action plan for any recommendations in the preliminary report that are not disputed by the agency or division. Any response received by the office of internal auditing within that thirty-day period shall be included in the office's final report of the internal audit's findings and recommendations. The final report shall be issued by the office of internal auditing within thirty days after the termination of the thirty-day response period. Copies of the final report shall be submitted to the state audit committee, the governor, and the director of the state agency involved. The state audit committee shall determine an appropriate method for making the preliminary and final reports available for public inspection in a timely manner.

Any suspected fraud or other illegal activity discovered by the office of internal auditing during the conduct of an internal audit shall be reported immediately to the state audit committee, the director of the state agency in which the fraud or illegal activity is suspected to have occurred, and the auditor of state.

(E) The chief internal auditor shall prepare an annual report and submit the report to the governor, the president of the senate, the speaker of the house of representatives, and the auditor of state. The office of budget and management shall make the report available to the public by posting it on the office's web site before the first of July of each year.

Effective Date: 2007 HB166 02-14-2008



Section 126.48 - Internal audit report as public record.

Any preliminary or final report of an internal audit's findings and recommendations which is produced by the office of internal auditing in the office of budget and management and all work papers of the internal audit are confidential and are not public records under section 149.43 of the Revised Code until the final report of an internal audit's findings and recommendations is submitted to the state audit committee, the governor, and the director of the state agency involved.

Effective Date: 2007 HB166 02-14-2008



Section 126.50 - Definitions.

As used in sections 126.503, 126.504, 126.505, and 126.506 of the Revised Code , " state agency" has the same meaning as in section 1.60 of the Revised Code, but does not include the elected state officers, the general assembly or any legislative agency, a court or any judicial agency, or a state institution of higher education.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 126.501 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 126.502 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 126.503 - [Effective Until 7/1/2013] Control of nonessential travel expenses.

All state agencies shall control nonessential travel expenses by doing all of the following:

(A) Complying with any travel directives issued by the director of budget and management;

(B) Using, when possible, the online travel authorization and expense reimbursement process;

(C) Conducting meetings, whenever possible and in compliance with section 121.22 of the Revised Code, using conference calls, teleconferences, webinars, or other technology tools;

(D) Using fleet vehicles for official state travel whenever possible; and

(E) Following restrictions set by the department of administrative services regarding mileage reimbursement pursuant to section 125.832 of the Revised Code.

The director of budget and management shall not reimburse any state agency employee for unauthorized travel expenses.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

This section is set out twice. See also § 126.503, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 126.503 - [Effective 7/1/2013] Control of travel expenses.

All state agencies shall control travel expenses by doing all of the following:

(A) Complying with any travel directives issued by the director of budget and management;

(B) Using, when possible, the online travel authorization and expense reimbursement process;

(C) Conducting meetings, whenever possible and in compliance with section 121.22 of the Revised Code, using conference calls, teleconferences, webinars, or other technology tools;

(D) Using fleet vehicles for official state travel whenever possible; and

(E) Following restrictions set by the department of administrative services regarding mileage reimbursement pursuant to section 125.832 of the Revised Code.

In addition to the methods of travel expense control listed above, a state agency may use a state-contracted rental vehicle provider for employee vehicle travel exceeding one hundred miles.

The director of budget and management shall not reimburse any state agency employee for unauthorized travel expenses.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

This section is set out twice. See also § 126.503, effective until 7/1/2013.



Section 126.504 - Use of interoffice mailing service; printing, copying, mail preparation and related services.

(A) Each state agency shall use the interoffice mailing service provided by the department of administrative services for all mail deliveries to other state agencies located within a reasonable distance.

(B) By October 1, 2009, each state agency shall direct all major printing, copying, mail preparation, and related services through the department of administrative services and shall eliminate any internal operations providing those services.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 126.505 - Compliance with standardization and strategic sourcing policy and control-on-equipment directives.

(A) Each state agency shall comply with any purchasing standardization and strategic sourcing policy directives issued by the director of administrative services.

(B) Each state agency shall comply with any control-on-equipment directives issued by the director of budget and management. The director shall issue and revise as necessary control-on-equipment directives that apply to all furniture and equipment purchases.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 126.506 - Participation in technology consolidation projects.

(A) Each state agency shall participate in information technology consolidation projects implemented by the state chief information officer under section 125.18 of the Revised Code.

(B) At the direction of and in the format specified by the director of administrative services, each state agency shall maintain a list of information technology assets possessed by the agency and associated costs related to those assets.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 126.507 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 126.60 - [Repealed Effective 7/1/2013] Definitions for sections to 5.

As used in sections 126.60 to 126.605 of the Revised Code:

(A) "Contract" means any purchase and sale agreement, lease, service agreement, franchise agreement, concession agreement, or other written agreement entered into under sections 126.60 to 126.605 of the Revised Code with respect to the provision of highway services and any project related thereto.

(B) "Highway services" means the operation or maintenance of any highway in this state, the construction of which was funded by proceeds from state revenue bonds that are to be repaid primarily from revenues derived from the operation of the highway and any related facilities and not primarily from the tax that is subject to the limitations of Article XII, Section 5a of the Ohio Constitution.

(C) "Improvement" means any construction, reconstruction, rehabilitation, renovation, installation, improvement, enlargement, or extension of property or improvements to property.

(D) "Private sector entity" means any corporation, whether for profit or not for profit, limited liability company, partnership, limited liability partnership, sole proprietorship, business trust, joint venture or other entity, but shall not mean the state, a political subdivision of the state, or a public or governmental entity, agency, or instrumentality of the state.

(E) "Project" means real or personal property, or both, and improvements thereto or in support thereof, including undivided and other interests therein, used for or in the provision of highway services.

(F) "Proposer" means a private sector entity, local or regional public entity or agency, or any group or combination thereof, in collaboration or cooperation with other private sector entities, local or regional public entities, submitting qualifications or a proposal for providing highway services.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 126.601 - [Repealed Effective 7/1/2013] Execution of contracts for the provision of highway services.

Notwithstanding any provision of the Revised Code to the contrary, the director of budget and management and the director of transportation may, in accordance with sections 126.60 to 126.605 of the Revised Code, take any action and execute any contract for the provision of highway services in order to more efficiently and effectively provide those services, including by generating additional resources in support of those services and related projects. Any such contract may contain the terms and conditions established by the director of budget and management and the director of transportation to carry out and effect the purposes of sections 126.60 to 126.605 of the Revised Code. The director of budget and management is hereby authorized to receive and deposit, consistent with section 126.603 of the Revised Code, any money received under the contract. Any such contract shall be sufficient to effect its purpose, notwithstanding any provision of the Revised Code to the contrary, including other laws governing the sale, lease or other disposition of property or interests therein, service contracts, or financial transactions by or for the state. The director of transportation may exercise all powers of the Ohio turnpike commission for purposes of sections 126.60 to 126.605 of the Revised Code, and may take any action and, with the director of budget and management, execute any contract necessary to effect the purposes of sections 126.60 to 126.605 of the Revised Code, notwithstanding any provision of Chapter 5537. of the Revised Code to the contrary.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 126.602 - [Repealed Effective 7/1/2013] Invitations for qualifications or for proposals; notice of intent to enter contracts; responsive proposals.

(A)

(1) Before releasing any invitation for qualifications or for proposals, the director of budget and management shall submit the material terms and conditions of that invitation to the general assembly, which shall include a draft of the invitation document. If within ninety days of the receipt of the director's submission the general assembly acts by concurrent resolution to approve the invitation, the director of budget and management may proceed to release the invitation.

(2) Before entering into a contract for the provision of highway services, the director of budget and management shall publish notice of its intent to enter into a contract for the highway services and any related project. The notice shall notify interested parties of the opportunity to submit their qualifications or proposals, or both, for consideration and shall be published at least thirty days prior to the deadline for submitting those qualifications or proposals. The director also may advertise the information contained in the notice in appropriate trade journals and otherwise notify parties believed to be interested in providing the highway services and in any related project. The notice shall include a general description of the highway services to be provided and any related project and of the qualifications or proposals being sought and instructions for obtaining the invitation.

(B) After inviting qualifications, the director of budget and management, in consultation with the department of transportation, shall evaluate the qualifications submitted and may hold discussions with proposers to further explore their qualifications. Following this evaluation, the director, in consultation with the department, may determine a list of qualified proposers based on criteria in the invitation and invite only those proposers to submit a proposal for the provision of the highway services and any related project.

(C) After inviting proposals, the director of budget and management, in consultation with the department of transportation, shall evaluate the proposals submitted and may hold discussions with proposers to further explore their proposals, the scope and nature of the highway services they would provide, and the various technical approaches they may take regarding the highway services and any related project. Following this evaluation, the director, in consultation with the department, shall:

(1) Select and rank no fewer than three proposers that the director considers to be the most qualified to enter into the contract, except when the director determines that fewer than three qualified proposers are available, in which case the director shall select and rank them;

(2) Negotiate a contract with the proposer ranked most qualified to provide the highway services at a compensation determined in writing to be fair and reasonable, and to purchase, lease or otherwise take a legal interest in the project.

(D)

(1) Upon failure to negotiate a contract with the proposer ranked most qualified, the director shall inform the proposer in writing of the termination of negotiations and may enter into negotiations with the proposer ranked next most qualified. If negotiations again fail, the same procedure may be followed with each next most qualified proposer selected and ranked, in order of ranking, until a contract is negotiated.

(2) If the director, in consultation with the department, fails to negotiate a contract with any of the ranked proposers, the director, in consultation with the department, may terminate the process or select and rank additional proposers, based on their qualifications or proposals, and negotiations shall continue as with the proposers selected and ranked initially until a contract is negotiated.

(E) Any contract entered into under this section may contain terms, as deemed appropriate by the director, in consultation with the department, including the duration of the contract, which shall not exceed seventy-five years, rates or fees for the highway services to be provided or methods or procedures for the determination of such rates or fees, standards for the highway services to be provided, responsibilities and standards for operation and maintenance of any related project, required financial assurances, financial and other data reporting requirements, bases and procedures for termination of the contract and retaking of possession or title to the project, and events of default and remedies upon default, including mandamus, a suit in equity, an action at law, or any combination of those remedial actions.

(F) Chapter 4117. of the Revised Code shall not apply to any employees working at or on a project to provide highway services.

(G) The director of budget and management may reject any and all submissions of qualifications or proposals.

(H) The director may provide compensation for the preparation of a responsive proposal from unsuccessful bidders for a proposal to lease the turnpike under sections 126.60 to 126.605 of the Revised Code. The director may establish policies or procedures necessary to determine the amount of compensation to be provided for each project and the method of evaluating the value of the preliminary proposal submitted, but in no instance may the compensation exceed the value of such proposal.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 126.603 - [Repealed Effective 7/1/2013] Highway services fund.

All money received by the director of budget and management under a contract executed pursuant to sections 126.60 to 126.605 of the Revised Code shall be deposited into the state treasury to the credit of the highway services fund, which is hereby created. Any interest earned on money in the fund shall be credited to the fund. Any transfer of money or appropriations necessary to support highway services is subject to the approval of the controlling board.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 126.604 - [Repealed Effective 7/1/2013] Exercise of powers; exemption from property taxes.

The exercise of the powers granted by sections 126.60 to 126.605 of the Revised Code will be for the benefit of the people of the state and shall be liberally construed to effect the purposes thereof. Any project or part thereof owned by the state and used for performing any highway services pursuant to a contract entered into under sections 126.60 to 126.605 of the Revised Code that would be exempt from real property taxes or assessments in the absence of such contract shall remain exempt from real property taxes and assessments levied by the state and its subdivisions to the same extent as if not subject to that contract. The gross receipts and income of a successful proposer derived from providing highway services under a contract through a project owned by the state shall be exempt from gross receipts and income taxes levied by the state and its subdivisions, including the tax levied pursuant to Chapter 5751. of the Revised Code. Any transfer or lease between a successful proposer and the state of a project or part thereof, or item included or to be included in the project, shall be exempt from the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code if the state is retaining ownership of the project or part thereof that is being transferred or leased.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 126.605 - [Repealed Effective 7/1/2013] Retention of commercial services.

The director of budget and management, in consultation with the department of transportation, may retain or contract for the services of commercial appraisers, engineers, investment bankers, financial advisers, accounting experts, and other consultants, independent contractors or providers of professional services as are necessary in the judgment of the director to carry out the director's powers and duties under sections 126.60 to 126.605 of the Revised Code, including the identification of highway services and any related projects to be subject to invitations for qualifications or proposals under sections 126.60 to 126.605 of the Revised Code, the development of those invitations and related evaluation criteria, the evaluation of those invitations, and negotiation of any contract under sections 126.60 to 126.605 of the Revised Code.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 127 - CONTROLLING BOARD

Section 127.01, 127.02 - [Repealed].

Effective Date: 10-10-1989



Section 127.03, 127.04 - [Repealed].

Effective Date: 11-23-1977



Section 127.05 - Amended and Renumbered RC 127.02.

Effective Date: 07-01-1985



Section 127.11 - [Repealed].

Effective Date: 11-23-1977



Section 127.12 - Controlling board created.

There is hereby created a controlling board consisting of all of the following:

(A) The director of budget and management or an employee of the office of budget and management designated by the director ;

(B) The chairperson or vice-chairperson of the finance-appropriations committee of the house of representatives, as designated by the speaker;

(C) The chairperson or vice-chairperson of the finance committee of the senate, as designated by the president;

(D) Two members of the house of representatives appointed by the speaker, one from the majority party and one from the minority party ;

(E) Two members of the senate appointed by the president, one from the majority party and one from the minority party.

Notwithstanding section 101.26 of the Revised Code, the legislative members, when engaged in their duties as members of the controlling board, shall be paid at the per diem rate of one hundred fifty dollars, and their necessary traveling expenses, which shall be paid from the funds appropriated for the payment of expenses of legislative committees.

In the event of the absence, illness, disability, death, or resignation of a legislative member, the following persons may serve in the member's absence: for the chairperson or vice-chairperson of the finance-appropriations committee of the house of representatives, the speaker or a member of the house designated by the speaker; for the chairperson or vice-chairperson of the senate finance committee, the president or a member of the senate designated by the president; for a member of the board appointed by the speaker of the house of representatives, or the president of the senate, the speaker or the president, as the case may be, or a member of the house of representatives or of the senate of the same party as such controlling board member, designated by such speaker or president.

As used in any statute, "controlling board," unless the context otherwise requires, means the controlling board created by this section.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 07-01-1993



Section 127.13 - Organization.

The director of budget and management or his designee shall be president of the controlling board. The president shall prepare the proposed agenda for the meetings of the board and shall provide, at least seven days prior to the meeting, copies of the proposed agenda and supporting documentation to the members of the board and to the legislative budget office of the legislative service commission.

The director shall designate an employee of the office of budget and management to serve as secretary of the controlling board. The secretary shall assist the president of the board and shall make and keep a record of each request received by the board and of its action thereon. The secretary shall certify a copy of the record of each action to each member of the board and to the director.

The controlling board may adopt procedural rules for the conduct of the business of the board, may approve, disapprove, modify as to specific dollar amounts, or defer requests, and may require that a request from the senate, the house of representatives, the supreme court, or an elected member of the executive department as defined in Section 1 of Article III, Ohio Constitution, not currently before the controlling board be added to the agenda for a specified future meeting of the board, provided that such request has been previously submitted to the president for inclusion in the agenda for a board meeting. The controlling board also may adopt rules authorizing the president to act on its behalf in exigent circumstances affecting the public health, safety, or welfare.

The affirmative vote of no fewer than four members of the controlling board shall be required for any action of the board. The board shall meet at least once a month.

Effective Date: 07-01-1993



Section 127.14 - [Effective Until 7/1/2013] Transfer of funds.

The controlling board may, at the request of any state agency or the director of budget and management, authorize, with respect to the provisions of any appropriation act:

(A) Transfers of all or part of an appropriation within but not between state agencies, except such transfers as the director of budget and management is authorized by law to make, provided that no transfer shall be made by the director for the purpose of effecting new or changed levels of program service not authorized by the general assembly;

(B) Transfers of all or part of an appropriation from one fiscal year to another;

(C) Transfers of all or part of an appropriation within or between state agencies made necessary by administrative reorganization or by the abolition of an agency or part of an agency;

(D) Transfers of all or part of cash balances in excess of needs from any fund of the state to the general revenue fund or to such other fund of the state to which the money would have been credited in the absence of the fund from which the transfers are authorized to be made, except that the controlling board may not authorize such transfers from the accrued leave liability fund, auto registration distribution fund, budget stabilization fund, development bond retirement fund, facilities establishment fund, gasoline excise tax fund, general revenue fund, higher education improvement fund, highway improvement bond retirement fund, highway obligations bond retirement fund, highway capital improvement fund, highway operating fund, horse racing tax fund, improvements bond retirement fund, public library fund, liquor control fund, local government fund, local transportation improvement program fund, mental health facilities improvement fund, Ohio fairs fund, parks and recreation improvement fund, public improvements bond retirement fund, school district income tax fund, state agency facilities improvement fund, state and local government highway distribution fund, state highway safety fund, state lottery fund, undivided liquor permit fund, Vietnam conflict compensation bond retirement fund, volunteer fire fighters' dependents fund, waterways safety fund, wildlife fund, workers' compensation fund, or any fund not specified in this division that the director of budget and management determines to be a bond fund or bond retirement fund;

(E) Transfers of all or part of those appropriations included in the emergency purposes account of the controlling board;

(F) Temporary transfers of all or part of an appropriation or other moneys into and between existing funds, or new funds, as may be established by law when needed for capital outlays for which notes or bonds will be issued;

(G) Transfer or release of all or part of an appropriation to a state agency requiring controlling board approval of such transfer or release as provided by law;

(H) Temporary transfer of funds included in the emergency purposes appropriation of the controlling board. Such temporary transfers may be made subject to conditions specified by the controlling board at the time temporary transfers are authorized. No transfers shall be made under this division for the purpose of effecting new or changed levels of program service not authorized by the general assembly.

As used in this section, "request" means an application by a state agency or the director of budget and management seeking some action by the controlling board.

When authorizing the transfer of all or part of an appropriation under this section, the controlling board may authorize the transfer to an existing appropriation item and the creation of and transfer to a new appropriation item.

Whenever there is a transfer of all or part of funds included in the emergency purposes appropriation by the controlling board, pursuant to division (E) of this section, the state agency or the director of budget and management receiving such transfer shall keep a detailed record of the use of the transferred funds. At the earliest scheduled meeting of the controlling board following the accomplishment of the purposes specified in the request originally seeking the transfer, or following the total expenditure of the transferred funds for the specified purposes, the state agency or the director of budget and management shall submit a report on the expenditure of such funds to the board. The portion of any appropriation so transferred which is not required to accomplish the purposes designated in the original request to the controlling board shall be returned to the proper appropriation of the controlling board at this time.

Notwithstanding any provisions of law providing for the deposit of revenues received by a state agency to the credit of a particular fund in the state treasury, whenever there is a temporary transfer of funds included in the emergency purposes appropriation of the controlling board pursuant to division (H) of this section, revenues received by any state agency receiving such a temporary transfer of funds shall, as directed by the controlling board, be transferred back to the emergency purposes appropriation.

The board may delegate to the director of budget and management authority to approve transfers among items of appropriation under division (A) of this section.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-30-2000; 2008 SB185 06-20-2008; 2008 HB79 01-06-2009

This section is set out twice. See also § 127.14, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 127.14 - [Effective 7/1/2013] Transfer of funds.

The controlling board may, at the request of any state agency or the director of budget and management, authorize, with respect to the provisions of any appropriation act:

(A) Transfers of all or part of an appropriation within but not between state agencies, except such transfers as the director of budget and management is authorized by law to make, provided that no transfer shall be made by the director for the purpose of effecting new or changed levels of program service not authorized by the general assembly;

(B) Transfers of all or part of an appropriation from one fiscal year to another;

(C) Transfers of all or part of an appropriation within or between state agencies made necessary by administrative reorganization or by the abolition of an agency or part of an agency;

(D) Transfers of all or part of cash balances in excess of needs from any fund of the state to the general revenue fund or to such other fund of the state to which the money would have been credited in the absence of the fund from which the transfers are authorized to be made, except that the controlling board may not authorize such transfers from the accrued leave liability fund, auto registration distribution fund, local motor vehicle license tax fund, budget stabilization fund, development bond retirement fund, facilities establishment fund, gasoline excise tax fund, general revenue fund, higher education improvement fund, highway improvement bond retirement fund, highway obligations bond retirement fund, highway capital improvement fund, highway operating fund, horse racing tax fund, improvements bond retirement fund, public library fund, liquor control fund, local government fund, local transportation improvement program fund, mental health facilities improvement fund, Ohio fairs fund, parks and recreation improvement fund, public improvements bond retirement fund, school district income tax fund, state agency facilities improvement fund, state and local government highway distribution fund, state highway safety fund, state lottery fund, undivided liquor permit fund, Vietnam conflict compensation bond retirement fund, volunteer fire fighters' dependents fund, waterways safety fund, wildlife fund, workers' compensation fund, or any fund not specified in this division that the director of budget and management determines to be a bond fund or bond retirement fund;

(E) Transfers of all or part of those appropriations included in the emergency purposes account of the controlling board;

(F) Temporary transfers of all or part of an appropriation or other moneys into and between existing funds, or new funds, as may be established by law when needed for capital outlays for which notes or bonds will be issued;

(G) Transfer or release of all or part of an appropriation to a state agency requiring controlling board approval of such transfer or release as provided by law;

(H) Temporary transfer of funds included in the emergency purposes appropriation of the controlling board. Such temporary transfers may be made subject to conditions specified by the controlling board at the time temporary transfers are authorized. No transfers shall be made under this division for the purpose of effecting new or changed levels of program service not authorized by the general assembly.

As used in this section, "request" means an application by a state agency or the director of budget and management seeking some action by the controlling board.

When authorizing the transfer of all or part of an appropriation under this section, the controlling board may authorize the transfer to an existing appropriation item and the creation of and transfer to a new appropriation item.

Whenever there is a transfer of all or part of funds included in the emergency purposes appropriation by the controlling board, pursuant to division (E) of this section, the state agency or the director of budget and management receiving such transfer shall keep a detailed record of the use of the transferred funds. At the earliest scheduled meeting of the controlling board following the accomplishment of the purposes specified in the request originally seeking the transfer, or following the total expenditure of the transferred funds for the specified purposes, the state agency or the director of budget and management shall submit a report on the expenditure of such funds to the board. The portion of any appropriation so transferred which is not required to accomplish the purposes designated in the original request to the controlling board shall be returned to the proper appropriation of the controlling board at this time.

Notwithstanding any provisions of law providing for the deposit of revenues received by a state agency to the credit of a particular fund in the state treasury, whenever there is a temporary transfer of funds included in the emergency purposes appropriation of the controlling board pursuant to division (H) of this section, revenues received by any state agency receiving such a temporary transfer of funds shall, as directed by the controlling board, be transferred back to the emergency purposes appropriation.

The board may delegate to the director of budget and management authority to approve transfers among items of appropriation under division (A) of this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-30-2000; 2008 SB185 06-20-2008; 2008 HB79 01-06-2009

This section is set out twice. See also § 127.14, effective until 7/1/2013.



Section 127.15 - Hearing on transfers.

The controlling board may authorize any state agency for which an appropriation is made, in any act making appropriations for capital improvements, to expend the moneys appropriated otherwise than in accordance with the items set forth, and for such purpose may authorize transfers among items or create new items and authorize transfers thereto, provided that prior to such transfers the agency seeking the same shall notify by mail the elected representatives to the general assembly from the counties affected by such transfers, stating the time and place of the hearing on the proposed transfers thereto. Such transfers among items shall not alter in total the appropriation to any state agency except as otherwise provided by the general assembly. The board may not authorize the transfer of a capital appropriation item of any state agency for use by such agency for operating expenses, except as otherwise provided by the general assembly.

Effective Date: 07-30-1975



Section 127.16 - Purchasing by competitive selection.

(A) Upon the request of either a state agency or the director of budget and management and after the controlling board determines that an emergency or a sufficient economic reason exists, the controlling board may approve the making of a purchase without competitive selection as provided in division (B) of this section.

(B) Except as otherwise provided in this section, no state agency, using money that has been appropriated to it directly, shall:

(1) Make any purchase from a particular supplier, that would amount to fifty thousand dollars or more when combined with both the amount of all disbursements to the supplier during the fiscal year for purchases made by the agency and the amount of all outstanding encumbrances for purchases made by the agency from the supplier, unless the purchase is made by competitive selection or with the approval of the controlling board;

(2) Lease real estate from a particular supplier, if the lease would amount to seventy-five thousand dollars or more when combined with both the amount of all disbursements to the supplier during the fiscal year for real estate leases made by the agency and the amount of all outstanding encumbrances for real estate leases made by the agency from the supplier, unless the lease is made by competitive selection or with the approval of the controlling board.

(C) Any person who authorizes a purchase in violation of division (B) of this section shall be liable to the state for any state funds spent on the purchase, and the attorney general shall collect the amount from the person.

(D) Nothing in division (B) of this section shall be construed as:

(1) A limitation upon the authority of the director of transportation as granted in sections 5501.17, 5517.02, and 5525.14 of the Revised Code;

(2) Applying to medicaid provider agreements under Chapter 5111. of the Revised Code;

(3) Applying to the purchase of examinations from a sole supplier by a state licensing board under Title XLVII of the Revised Code;

(4) Applying to entertainment contracts for the Ohio state fair entered into by the Ohio expositions commission, provided that the controlling board has given its approval to the commission to enter into such contracts and has approved a total budget amount for such contracts as agreed upon by commission action, and that the commission causes to be kept itemized records of the amounts of money spent under each contract and annually files those records with the clerk of the house of representatives and the clerk of the senate following the close of the fair;

(5) Limiting the authority of the chief of the division of mineral resources management to contract for reclamation work with an operator mining adjacent land as provided in section 1513.27 of the Revised Code;

(6) Applying to investment transactions and procedures of any state agency, except that the agency shall file with the board the name of any person with whom the agency contracts to make, broker, service, or otherwise manage its investments, as well as the commission, rate, or schedule of charges of such person with respect to any investment transactions to be undertaken on behalf of the agency. The filing shall be in a form and at such times as the board considers appropriate.

(7) Applying to purchases made with money for the per cent for arts program established by section 3379.10 of the Revised Code;

(8) Applying to purchases made by the rehabilitation services commission of services, or supplies, that are provided to persons with disabilities, or to purchases made by the commission in connection with the eligibility determinations it makes for applicants of programs administered by the social security administration;

(9) Applying to payments by the department of job and family services under section 5111.13 of the Revised Code for group health plan premiums, deductibles, coinsurance, and other cost-sharing expenses;

(10) Applying to any agency of the legislative branch of the state government;

(11) Applying to agreements or contracts entered into under section 5101.11, 5101.20, 5101.201, 5101.21, or 5101.214 of the Revised Code;

(12) Applying to purchases of services by the adult parole authority under section 2967.14 of the Revised Code or by the department of youth services under section 5139.08 of the Revised Code;

(13) Applying to dues or fees paid for membership in an organization or association;

(14) Applying to purchases of utility services pursuant to section 9.30 of the Revised Code;

(15) Applying to purchases made in accordance with rules adopted by the department of administrative services of motor vehicle, aviation, or watercraft fuel, or emergency repairs of such vehicles;

(16) Applying to purchases of tickets for passenger air transportation;

(17) Applying to purchases necessary to provide public notifications required by law or to provide notifications of job openings;

(18) Applying to the judicial branch of state government;

(19) Applying to purchases of liquor for resale by the division of liquor control;

(20) Applying to purchases of motor courier and freight services made in accordance with department of administrative services rules;

(21) Applying to purchases from the United States postal service and purchases of stamps and postal meter replenishment from vendors at rates established by the United States postal service;

(22) Applying to purchases of books, periodicals, pamphlets, newspapers, maintenance subscriptions, and other published materials;

(23) Applying to purchases from other state agencies, including state-assisted institutions of higher education;

(24) Limiting the authority of the director of environmental protection to enter into contracts under division (D) of section 3745.14 of the Revised Code to conduct compliance reviews, as defined in division (A) of that section;

(25) Applying to purchases from a qualified nonprofit agency pursuant to sections 125.60 to 125.6012 or 4115.31 to 4115.35 of the Revised Code;

(26) Applying to payments by the department of job and family services to the United States department of health and human services for printing and mailing notices pertaining to the tax refund offset program of the internal revenue service of the United States department of the treasury;

(27) Applying to contracts entered into by the department of developmental disabilities under section 5123.18 of the Revised Code;

(28) Applying to payments made by the department of mental health under a physician recruitment program authorized by section 5119.101 of the Revised Code;

(29) Applying to contracts entered into with persons by the director of commerce for unclaimed funds collection and remittance efforts as provided in division (F) of section 169.03 of the Revised Code. The director shall keep an itemized accounting of unclaimed funds collected by those persons and amounts paid to them for their services.

(30) Applying to purchases made by a state institution of higher education in accordance with the terms of a contract between the vendor and an inter-university purchasing group comprised of purchasing officers of state institutions of higher education;

(31) Applying to the department of job and family services' purchases of health assistance services under the children's health insurance program part I provided for under section 5101.50 of the Revised Code, the children's health insurance program part II provided for under section 5101.51 of the Revised Code, or the children's health insurance program part III provided for under section 5101.52 of the Revised Code;

(32) Applying to payments by the attorney general from the reparations fund to hospitals and other emergency medical facilities for performing medical examinations to collect physical evidence pursuant to section 2907.28 of the Revised Code;

(33) Applying to contracts with a contracting authority or administrative receiver under division (B) of section 5126.056 of the Revised Code;

(34) Applying to purchases of goods and services by the department of veterans services in accordance with the terms of contracts entered into by the United States department of veterans affairs;

(35) Applying to payments by the superintendent of the bureau of criminal identification and investigation to the federal bureau of investigation for criminal records checks pursuant to section 109.572 of the Revised Code;

(36) Applying to contracts entered into by the department of job and family services under section 5111.054 of the Revised Code.

(E) When determining whether a state agency has reached the cumulative purchase thresholds established in divisions (B)(1) and (2) of this section, all of the following purchases by such agency shall not be considered:

(1) Purchases made through competitive selection or with controlling board approval;

(2) Purchases listed in division (D) of this section;

(3) For the purposes of the threshold of division (B)(1) of this section only, leases of real estate.

(F) As used in this section, "competitive selection," "purchase," "supplies," and "services" have the same meanings as in section 125.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-18-2003; 07-01-2005; 04-06-2007; 07-01-2007; 2007 HB119 07-01-2007; 2008 HB562 09-22-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 127.161 - [Repealed].

Effective Date: 11-15-1981



Section 127.162 - Approval of purchase by controlling board.

(A) Upon the request of a state agency or the director of budget and management, the controlling board may approve the making of a purchase if the agency seeking to make the purchase has met both of the following requirements:

(1) The agency has utilized one of the following competitive selection or evaluation and selection processes:

(a) The requirements for competitive sealed bidding under section 125.07 of the Revised Code;

(b) The requirements for competitive sealed proposals under section 125.071 of the Revised Code;

(c) The requirements for reverse auctions under section 125.072 of the Revised Code;

(d) The evaluation and selection requirements for professional design services under section 153.69 of the Revised Code;

(e) Agency released competitive opportunity that demonstrates a competitive process involving a request for proposals, request for qualifications, or request for information.

(2) The agency has provided in its request to the board a detailed explanation of the competitive selection or evaluation and selection process it utilized.

(B) The controlling board, by a majority vote, may disapprove or defer a request submitted under this section or request that the agency resubmit the request pursuant to section 127.16 of the Revised Code if the agency fails to demonstrate it utilized one of the competitive selection or evaluation and selection requirements described in division (A)(1) of this section.

(C) Nothing in this section shall be construed to modify the cumulative purchasing thresholds established in divisions (B) and (E) of section 127.16 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 127.17 - Actions to carry out legislative intent.

The controlling board shall take no action which does not carry out the legislative intent of the general assembly regarding program goals and levels of support of state agencies as expressed in the prevailing appropriation acts of the general assembly.

Effective Date: 07-30-1975

Related Legislative Provision: See 129th General AssemblyFile No.129,SB 314, §7



Section 127.18 - Summary and fiscal analysis of each proposed rule.

(A) As used in this section:

(1) "Rule-making agency" has the same meaning as in division (I) of section 119.01 of the Revised Code.

(2) "Rule" includes the adoption, amendment, or rescission of a rule.

(3) "Proposed rule" means the original version of a proposed rule, and each revised version of the same proposed rule, that is filed with the joint committee on agency rule review under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code.

(B) A rule-making agency shall prepare, in the form prescribed by the joint committee on agency rule review under division (E) of this section, a complete and accurate rule summary and fiscal analysis of each proposed rule that it files under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code. The rule summary and fiscal analysis shall include all of the following information:

(1) The name, address, and telephone number of the rule-making agency, and the name and telephone number of an individual or office within the agency designated by that agency to be responsible for coordinating and making available information in the possession of the agency regarding the proposed rule;

(2) The Ohio Administrative Code rule number of the proposed rule;

(3) A brief summary of, and the legal basis for, the proposed rule, including citations identifying the statute that prescribes the procedure in accordance with which the rule-making agency is required to adopt the proposed rule, the statute that authorizes the agency to adopt the proposed rule, and the statute that the agency intends to amplify or implement by adopting the proposed rule;

(4) An estimate, in dollars, of the amount by which the proposed rule would increase or decrease revenues or expenditures during the current biennium;

(5) A citation identifying the appropriation that authorizes each expenditure that would be necessitated by the proposed rule;

(6) A summary of the estimated cost of compliance with the rule to all directly affected persons;

(7) The reasons why the rule is being proposed;

(8) If the rule has a fiscal effect on school districts, counties, townships, or municipal corporations, an estimate in dollars of the cost of compliance with the rule, or, if dollar amounts cannot be determined, a written explanation of why it was not possible to ascertain dollar amounts;

(9) If the rule has a fiscal effect on school districts, counties, townships, or municipal corporations and is the result of a federal requirement, a clear explanation that the proposed state rule does not exceed the scope and intent of the requirement, or, if the state rule does exceed the minimum necessary federal requirement, a justification of the excess cost, and an estimate of the costs, including those costs for local governments, exceeding the federal requirement;

(10) If the rule has a fiscal effect on school districts, counties, townships, or municipal corporations, a comprehensive cost estimate that includes the procedure and method of calculating the costs of compliance and identifies major cost categories including personnel costs, new equipment or other capital costs, operating costs, and indirect central service costs related to the rule. The fiscal analysis shall also include a written explanation of the agency's and the affected local government's ability to pay for the new requirements and a statement of any impact the rule will have on economic development.

(11) If the rule incorporates a text or other material by reference, and the agency claims the incorporation by reference is exempt from compliance with sections 121.71 to 121.74 of the Revised Code because the text or other material is generally available to persons who reasonably can be expected to be affected by the rule, an explanation of how the text or other material is generally available to those persons;

(12) If the rule incorporates a text or other material by reference, and it was infeasible for the agency to file the text or other material electronically, an explanation of why filing the text or other material electronically was infeasible;

(13) If the rule is being rescinded and incorporates a text or other material by reference, and it was infeasible for the agency to file the text or other material, an explanation of why filing the text or other material was infeasible;

(14) Any other information the joint committee on agency rule review considers necessary to make the proposed rule or the fiscal effect of the proposed rule fully understandable.

(C) The rule-making agency shall file the rule summary and fiscal analysis in electronic form along with the proposed rule that it files under divisions (D) and (E) of section 111.15 or divisions (B) and (H) of section 119.03 of the Revised Code. The joint committee on agency rule review shall not accept any proposed rule for filing unless a copy of the rule summary and fiscal analysis of the proposed rule, completely and accurately prepared, is filed along with the proposed rule.

(D) The joint committee on agency rule review shall review the fiscal effect of each proposed rule that is filed under division (D) of section 111.15 or division (H) of section 119.03 of the Revised Code.

(E) The joint committee on agency rule review shall prescribe the form in which each rule-making agency shall prepare its rule summary and fiscal analysis of a proposed rule.

(F) This section does not require the auditor of state or the auditor of state's designee to prepare or attach a rule summary and fiscal analysis to any copy of a rule proposed under section 117.12, 117.19, 117.38, or 117.43 of the Revised Code.

Effective Date: 09-17-2002



Section 127.19 - Controlling board emergency purposes fund.

There is hereby created in the state treasury the controlling board emergency purposes fund, consisting of transfers from the general revenue fund and any other funds appropriated by the general assembly. Moneys in the fund may be used by the controlling board at the request of a state agency or the director of budget and management for the purpose of providing disaster and emergency aid to state agencies and political subdivisions or for other purposes approved by the controlling board.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 127.21 - Amended and Renumbered RC 126.10.

Effective Date: 06-29-1975



Section 127.22, 127.23 - [Repealed].

Effective Date: 11-04-1959



Section 127.26 - Amended and Renumbered RC 126.11.

Effective Date: 07-01-1985






Chapter 128 - HOUSING DEVELOPMENT [REPEALED]

Section 128.01 to 128.15 - [Repealed].

Effective Date: 07-01-1983



Section 128.21 - Renumbered RC 128.03.

Effective Date: 07-01-1983



Section 128.22 - [Repealed].

Effective Date: 07-01-1983



Section 128.23 to 128.27 - [Repealed].

Effective Date: 12-03-1974






Chapter 129 - BOARD OF COMMISSIONERS OF SINKING FUND

Section 129.01 - Board of commissioners of sinking fund.

The board of commissioners of the sinking fund shall be composed of the governor, treasurer of state, auditor of state, secretary of state, and the attorney general. The auditor of state shall be president, and the secretary of state shall be secretary of the board. The board may appoint a clerk who shall be paid from the sinking fund.

Effective Date: 04-19-1954



Section 129.02 - Offices.

The board of commissioners of the sinking fund shall have an office in Columbus provided with such fireproof vaults and safes as the board deems necessary. The books, records, correspondence, and other papers relating to the business of the board shall be kept in such office.

Effective Date: 11-17-1969



Section 129.03 - Duties of secretary.

The secretary of the board of commissioners of the sinking fund shall keep a journal of the proceedings, orders, and requisitions of the board, a register of the certificates of the bonded debt of the state, and transfers of such certificates, and all papers issued by order of the board.

Effective Date: 10-01-1953



Section 129.04 - Duties of board of commissioners.

When due, the board of commissioners of the sinking fund shall pay the interest on the bonded debt of the state, the certificates of bonded debt, and at all times preserve the good faith and credit of the state.

Effective Date: 10-01-1953



Section 129.041 - Deficiency in sinking fund.

If the principal of, or interest on, the bonded debt of the state is about to become due and the money in the state treasury to the credit of the sinking fund is insufficient for the payment thereof, the commissioners of the sinking fund shall file with the director of budget and management a written notice of the amount of the deficiency. The director shall obtain sufficient funds to eliminate the deficiency by means of the procedure set forth in section 126.06 of the Revised Code.

Effective Date: 07-01-1985



Section 129.05 - Composition of sinking fund.

The sinking fund of the state shall consist of the proceeds of sales of lands appropriated by congress for the support of schools or for ministerial purposes, except as otherwise provided by law, the proceeds of any sale of public works or of any part thereof, except as otherwise provided by law, and the moneys raised by taxation as required by Section 7 of Article VIII, Ohio Constitution.

Effective Date: 07-01-1989



Section 129.06 - Application of sinking fund.

Funds belonging to the sinking fund shall be applied to the payment of the principal and interest of the bonded debt of the state, and to the expenses of such payment. When paid, bonds or certificates of the bonded debt of the state shall be canceled, and "paid" written on the face thereof with the date of payment, which inscription shall be signed by the board of commissioners of the sinking fund. Bonds or certificates so paid shall be taken from the proper accounts upon the individual and general stock ledgers and entered in the account of bonded debt paid, specifying the particular loan, the number and date of the certificate and bonds so paid, the amount, rate of interest, time at which it was redeemable, and in whose name it was standing when paid. All certificates or bonds so paid and canceled shall be filed in the office of the board.

Effective Date: 10-01-1953



Section 129.07 - [Repealed].

Effective Date: 07-01-1985



Section 129.08 - Surplus to be paid on or invested in public debt.

If there is money in the state treasury to the credit of the sinking fund not required for the payment of the interest on the bonded debt of the state, the board of commissioners of the sinking fund shall apply it to the payment of any part of such debt, on such terms as the board deems for the best interests of the state. If no such debt can be paid, the board shall invest such money in certificates of the bonded debt, not due. After such investment, if such moneys or any part thereof are required for the payment of any part of the bonded debt, maturing thereafter, the board may sell and transfer such certificates and apply the proceeds thereof to such payment.

Effective Date: 10-01-1953



Section 129.09 - Payment of interest.

Interest on the bonded debt of the state shall be paid to the owner of bonds or certificates evidencing such debt, or to such owner's agent, attorney, or legal representative. Written proof of the authority of such agent, attorney, or legal representative must be presented to and filed with the board of commissioners of the sinking fund.

Effective Date: 10-01-1953



Section 129.10 - Bank at which interest shall be paid.

Previous to the first day of January and July of each year, the board of commissioners of the sinking fund shall arrange with a reliable banking house as the place where the annual interest on the bonded debt of the state shall be paid. Not more than thirty days prior to the first day of January and July of each year, the board shall convey to such banking house a sufficient amount of money to pay the principal and interest on such bonded debt. For fifteen days before the day of payment of such interest, the board shall give notice of the place of payment by publication in at least one newspaper of general circulation at the seat of government, and by such other means as it deems proper. If such interest is not demanded and paid before the expiration of fifteen days after the date of maturity, the board shall cause the funds remaining in such banking house to be transferred to the state treasury and deposited to the credit of the sinking fund. If the owner of any of the certificates of indebtedness has not received the interest thereon within the time so limited, and desires to obtain it, the amount thereof shall be paid to him, his agent, or attorney, at the office of the board in the manner prescribed by law.

Effective Date: 10-01-1953



Section 129.11 - Accounts of bonded debt.

Separate accounts of every issue of bonded debt of the state shall be kept by the board of commissioners of the sinking fund in general stock ledgers showing the date, rate of interest, time of payment of such debt, and the law under which it was created. If practicable, such ledgers shall show the account or order of the board upon which certificates of debt were issued, the amount paid, and the amount unpaid. The board shall also keep transfer books and individual ledgers in which accounts shall be kept showing the owner of each certificate of bonded debt, and the amount, date, number, rate of interest, and the kind of debt of such certificates. The aggregate of individual accounts shall at all times correspond with the aggregate of general accounts.

Effective Date: 10-01-1953



Section 129.12 - Accounts of irredeemable debt.

The board of commissioners of the sinking fund shall keep accounts in the general ledgers of the amount to the credit of each class or portion of the irredeemable debt of the state, on the principal of which interest is paid by the state.

Effective Date: 10-01-1953



Section 129.13 - Transfers of certificates of bonded debt.

Transfers of the certificates of the bonded debt of the state shall be made in the office of the board of commissioners of the sinking fund by the owner there of, his agent, or attorney in fact. A power of attorney for that purpose may be written or printed on the certificate of the bonded debt, and attested by one subscribing witness, authorizing any person to transfer such certificate. A certificate of the bonded debt in the name of a deceased person may be transferred by his legal representative in person, or by power of attorney, upon full proof of the representative character of such person, established by producing and filing letters testamentary or letters of administration properly authenticated according to the laws of the state, territory, district, or government where the deceased owner died and letters testamentary or of administration were granted. When a transfer of any part of the bonded debt is made, the secretary of the board shall enter such transfer in the stock ledgers of such bonded debt to the credit of the person to whom transferred.

Effective Date: 10-01-1953



Section 129.14 - Renewal of certificates lost or destroyed.

Upon satisfactory proof in writing that a certificate of the bonded debt of the state has been lost or destroyed, which proof shall show the amount and kind of debt represented thereby and the legal and equitable ownership thereof, the board of commissioners of the sinking fund, by a written order signed by all of them, may cause a new certificate of equal amount of the kind described in the certificate so lost or destroyed to be issued and delivered to the owner of such lost or destroyed certificate. On such new certificate shall be written a statement that it is issued in place of the one lost or destroyed, and it shall describe the latter. Before delivering a new certificate to the owner of a certificate lost or destroyed, the board shall take from such owner an obligation payable to the state with good and sufficient surety for the payment of any loss or injury consequent upon the issuing of such new certificate. Such obligation shall be filed and carefully preserved in the office of the board.

Effective Date: 10-01-1953



Section 129.15 - Transfer books and payrolls.

The transfer books shall be closed for thirty days from the fifteenth day of June and December of each year, and payrolls made showing the name of each creditor of the bonded debt in alphabetical order, and the amount of semiannual interest due him. The payrolls shall be made in duplicate in the office of the board of commissioners of the sinking fund and shall correspond with each other and with the accounts of bond creditors in the ledgers. One of the payrolls shall be sent to the banking house selected as the place where the interest shall be paid, and the other shall remain in the office of the board. No payment of interest on the bonded debt of the state shall be made except to the owner thereof in person, or to his agent, attorney, or legal representative, until such owner or his legal representative, agent, or attorney, has signed one of the duplicate payrolls. All such signatures shall be fixed to one and the same payroll, and the board having caused the signature so affixed to the payroll to be accurately transcribed on the unsigned payroll, shall file in its office the one containing the original signatures, and file the other in the office of the treasurer of state.

Effective Date: 10-01-1953



Section 129.16 - Expenses of paying bonded debt.

The expenses of paying the principal and interest of the bonded debt of the state, and of the sale or exchange of bonds, shall be paid by the board of commissioners of the sinking fund out of the sinking fund, and a detailed statement of such expenses shall be filed in its office, and reported to the governor.

Effective Date: 10-01-1953



Section 129.17 - Issuance of new certificates.

The board of commissioners of the sinking fund, at periods, previous to and near the time when any portion of the bonded debt of the state becomes payable, according to the terms expressed upon the face of the certificates thereof and in accordance with law, shall issue certificates of the bonded debt of the state of such numbers and in such amount as will be sufficient from the proceeds thereof to redeem so much of the bonded debt about to become payable as has not been provided for by the application thereto of the sinking fund established and fixed by the constitution of this state and raised by law. Such certificates shall be made redeemable and payable at such times as the board deems most advantageous for the final redemption and payment. The time and place of the final redemption and payment of the principal and of the payment of interest thereon by the state, and the rate of interest, shall be expressed on such certificates. The faith of the state is irrevocably pledged that the value of the certificates of the bonded debt authorized by this section to be issued shall not be impaired or diminished by the general assembly or other authorities of the state.

Effective Date: 10-01-1953



Section 129.18 - Certificates of bonded debt - disposal.

When it becomes necessary to issue certificates of the bonded debt of the state, they shall be offered for sale by the board of commissioners of the sinking fund. The board shall advertise for bids or proposals for the taking of such certificates in at least two newspapers of general circulation at the seat of government, for at least sixty days next preceding the taking and closing of bids or proposals for taking such certificates. Such certificates shall be issued to the persons agreeing to take the sum, or any part thereof, at the highest rate of premium, and at a rate of interest not exceeding four per cent per annum, or at par at the lowest rate of interest under four per cent per annum. The board may reject any or all bids if it deems it to the best interests of the state.

Effective Date: 10-01-1953



Section 129.19 - Disposal of certificates when bids are rejected.

In case any or all bids under section 129.18 of the Revised Code for the certificates are rejected, the proposals shall remain open for any further bids, and the board of commissioners of the sinking fund may enter into arrangements with any persons therefor, at a rate of premium or par, as provided in such section, not less than the highest and best bid. In case no bid can be procured, new proposals may be invited at such time as the board determines, but no portion of the certificates shall be sold or disposed of at a rate or price less than the amount expressed on the face thereof, nor shall any commissions, expenses, or charges be allowed on the sale or conversion thereof into money, which will reduce the net amount realized below the amount expressed on the face of the certificates so issued. No certificate shall be issued bearing a rate of interest exceeding four per cent per annum.

Effective Date: 10-01-1953



Section 129.20 - Disposal of certificates in certain cases.

In case there is more than one bid or proposal to take all or any portion of the certificates to be issued at a rate equal to each other, and equally advantageous to the state, the board of commissioners of the sinking fund shall apportion the amount equally among the parties making such bids or proposals. Whenever certificates of the bonded debt of the state, to be issued to pay outstanding bonds, and which bear a rate of interest not exceeding four per cent per annum, can be sold at a price equal to or greater than the par value thereof, or exchanged for an equivalent amount at its par value of the then outstanding bonded debt of the state, the board may sell or exchange such certificates or any part thereof without advertising for bids or proposals, and at any place where such sale or exchange can be effected. The board may adopt such regulations in relation to the form of acceptance of bids or proposals as it deems advantageous to the state.

Effective Date: 10-01-1953



Section 129.21 - Records subject to examination.

The books, records, documents, accounts, vouchers, and the business of the board of commissioners of the sinking fund, and everything belonging or appertaining thereto, shall at all times be subject to examination by any committee or commission appointed by the general assembly, or by either branch thereof, or by the governor, or treasurer of state, in person, or any person appointed by them, or either of them. When any person, other than a member of the board, is appointed by the governor to examine the state treasury, such person and the treasurer of state shall make a careful and thorough examination of the business and proceedings of the board, and of all their books, records, documents, vouchers, and everything belonging or appertaining thereto, and make a report thereof to the governor, who shall communicate the same to the general assembly.

Effective Date: 10-01-1953



Section 129.22 - Semiannual report.

The commissioners of the sinking fund shall, in order to comply with the requirements of Section 11, Article VIII, Ohio Constitution, semiannually make a full and detailed report of their proceedings to the governor and to the general assembly, to include the following:

(A) The principal amount of obligations issued and sold during the semiannual period under authority of Sections 1, 2, and 2a to 2i, inclusive, of Article VIII, Ohio Constitution, and under such other sections of Article XIII thereof which may hereafter be adopted, the purposes for which they were issued, their dates, the dates and amounts of payment of principal and interest, the interest rates on such issues, and the interest rate estimated for such issues prior to sale;

(B) The total amount of obligations outstanding under authority of each of such sections at the end of the semiannual period and the amount authorized but not issued;

(C) The amount of obligations which were retired during the semiannual period, the tax or other source from which moneys were transferred for such purpose, the amount of anticipatory notes retired by issuance of bonds, and the amount of such notes retired by issuance of renewal notes;

(D) The amounts of money, dates upon which it must be made available, and proposed sources of payment, in order to make payments during the next semiannual period of principal and interest on the obligations outstanding at the end of the semiannual period;

(E) The amounts credited to the several bond retirement funds created in connection with such obligations during the semiannual period and the balances in such funds at the end of the semiannual period, the amount, if any, in such funds which is restricted to payment of principal of specified issues of notes or bonds, and the specified issues of notes or bonds with respect to which such amount is so restricted;

(F) The status of investments of such bond retirement funds;

(G) A description of such other transactions and proceedings as may be necessary in order to provide a full and detailed report of the activities of the commissioners in connection with obligations authorized under Sections 1, 2, and 2a to 2i, inclusive, of Article VIII, Ohio Constitution, and under such other sections of Article VIII thereof which may hereafter be adopted.

The reports required by this division shall each be for semiannual periods ending on the thirtieth day of June and the thirty-first day of December of each year, and shall be submitted to the governor and the general assembly no later than forty-five days after the end of each semiannual period.

Effective Date: 11-05-1969



Section 129.30 to 129.37 - [Repealed].

Effective Date: 11-15-1981



Section 129.41, 129.42 - [Repealed].

Effective Date: 09-14-2000



Section 129.45, 129.46 - [Repealed].

Effective Date: 09-14-2000



Section 129.50 - [Repealed].

Effective Date: 09-14-2000



Section 129.51 - [Repealed].

Effective Date: 11-15-1981



Section 129.52 to 129.57 - [Repealed].

Effective Date: 09-14-2000



Section 129.60 - [Repealed].

Effective Date: 09-14-2000



Section 129.61 - [Repealed].

Effective Date: 11-15-1981



Section 129.62 to 129.65 - [Repealed].

Effective Date: 09-14-2000



Section 129.70, 129.71 - [Repealed].

Effective Date: 07-01-1988



Section 129.72 - Public improvements bond retirement fund.

There is hereby created in the state treasury the public improvements bond retirement fund. The faith and credit of the state and the excises and taxes thereof, excluding ad valorem taxes on real or personal property, income taxes, and fees, excises or license taxes relating to the registration, operation, or use of vehicles on the public highways, or fuels used for propelling such vehicles, are hereby pledged to the payment of the principal of and interest on the obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code, and so long as such obligations are outstanding, there shall be levied and collected, in amounts sufficient to pay the principal of and interest on such obligations, excises and taxes, excluding those above excepted. The principal of and interest on such obligations are payable from such excises and taxes, except those above excepted, during such time as such obligations are outstanding, and so long as moneys in the public improvements bond retirement fund are insufficient to pay all interest, principal, and charges of such obligations becoming due in each year, a sufficient amount of such excises and taxes is hereby appropriated in each year for the purpose of paying the interest, principal, and charges for the issuance and retirement of such obligations becoming due in that year without necessity for further act of appropriation for such purpose, and the levy and collection of such excises and taxes and their application to the payment of the interest, principal, and charges for the issuance and retirement of such obligations, as provided by this section, shall continue and is hereby covenanted with the holders of such obligations to be continued so long as such obligations are outstanding and the moneys to the credit of the public improvements bond retirement fund are insufficient to pay all interest, principal, and charges of all such obligations.

The moneys credited to the public improvements bond retirement fund shall be expended for the purpose of paying principal, interest, and charges for the issuance and retirement of obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code. All moneys credited to such fund are hereby pledged and appropriated, without necessity for further act of appropriation, to meet payments of principal, interest, and charges for the issuance and retirement of obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code under the order of the commissioners of the sinking fund.

The commissioners of the sinking fund may invest moneys to the credit of the public improvements bond retirement fund in the classifications of obligations eligible for investment or deposit provided for in section 135.14 of the Revised Code.

Effective Date: 09-14-2000



Section 129.73 - Certifications of moneys to and transfers by state treasurer.

(A) The commissioners of the sinking fund, prior to the twentieth day of December of each year, shall certify to the treasurer of state:

(1) The amount of moneys required during the next succeeding calendar year to meet in full, as they become due, payments of principal, interest, and charges for the issuance and retirement of obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code, and the date of such payments;

(2) The amount of money to the credit of the public improvements bond retirement fund created under section 129.72 of the Revised Code on the date the certification is made.

(B) The commissioners of the sinking fund, not earlier than the thirtieth day nor later than the twentieth day, prior to the date any payments of principal, interest, or charges for the issuance or retirement of obligations issued under section 2i of Article VIII, Ohio Constitution, or former section 129.70 of the Revised Code become due, shall certify to the treasurer of state the total amount of such payments of principal, interest, or charges, the amount of moneys then to the credit of the public improvements bond retirement fund created under section 129.72 of the Revised Code that may be expended for such payments, and any amounts of additional money necessary to meet such payments in full when due.

(C) Upon receipt of the certification required under division (B) of this section, the treasurer of state shall transfer the additional amounts of money, if any, certified as necessary under division (B) of this section to make the payments of principal, interest, or charges as certified under such division to the public improvements bond retirement fund created by section 129.72 of the Revised Code, from the undistributed revenues derived from all excises and taxes of the state, except ad valorem taxes on real and personal property, income taxes, and fees, excises or license taxes relating to registration, operation, or use of vehicles on the public highways, or to fuels used for propelling such vehicles, which excises and taxes, other than those excepted, are and shall be deemed to be levied, in addition to the purposes otherwise provided for by law, to provide in accordance with the provisions of this section for the payment of interest, principal, and charges on tax supported obligations, including bonds and notes, issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code, provided that the treasurer of state shall draw first upon the undistributed revenues derived from the tax levied by section 5739.02 of the Revised Code and then from the undistributed revenues derived from the taxes levied by sections 3769.08, 4301.42, 4301.43, 4305.01, 5725.18, 5727.24, 5727.38, 5729.03, 5731.02, 5731.18, 5731.19, 5733.06, 5741.02, 5743.02, and 5743.32 of the Revised Code in proportion to the amount of undistributed revenues from each such tax.

(D) If on presentation for payment when due of either principal or interest on obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code, there are insufficient moneys for the payment of such principal and interest, the treasurer of state shall also transfer to the public improvements bond retirement fund from the undistributed revenues referred to in division (C) of this section and in the order specified therein such additional amounts as may be required for such payments.

Effective Date: 09-14-2000



Section 129.74 - Modification of tax levies for public improvements and nonhighway obligations.

The general assembly may from time to time repeal or reduce any excise or tax pledged pursuant to section 2i of Article VIII, Ohio Constitution, to the payment of the interest on or principal of the obligations issued pursuant to Section 2i and former section 129.70 of the Revised Code, and may levy any new or increased excise or tax of the state, except ad valorem taxes on real or personal property, income taxes, and fees, excises, or license taxes relating to the registration, operation, or use of vehicles on the public highways, or to fuels used for propelling such vehicles to be available to meet the pledge of the state to such obligations, provided that nothing in this section authorizes any impairment of the obligation of this state to levy and collect sufficient excises and taxes to pay such obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution for which other provision is not made.

Effective Date: 07-01-1988



Section 129.75 - Certification to general assembly and state treasurer of payment in full.

Upon the payment in full of all interest, principal, and charges for the issuance and retirement of all obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code, the commissioners of the sinking fund shall make a certification of such fact to the clerk of the senate, the clerk of the house of representatives, and the treasurer of state.

Effective Date: 07-01-1988



Section 129.76 - Moneys remaining in bond retirement fund.

Any moneys remaining in the public improvements bond retirement fund created by section 129.72 of the Revised Code, after payment of all interest, principal, and charges for the issuance and retirement of obligations issued pursuant to section 2i of Article VIII, Ohio Constitution, and former section 129.70 of the Revised Code, shall be disposed of in accordance with appropriations made by the general assembly.

Effective Date: 07-01-1988






Chapter 131 - REVENUES AND FUNDS

Section 131.01 - Revenues and funds definitions.

As used in Chapters 113., 117., 123., 124., 125., 126., 127., and 131. of the Revised Code, and any statute that uses the terms in connection with state accounting or budgeting:

(A) "Account" means any record, element, or summary in which financial transactions are identified and recorded as debit or credit transactions in order to summarize items of a similar nature or classification.

(B) "Accounting procedure" means the arrangement of all processes which discover, record, and summarize financial information to produce financial statements and reports and to provide internal control.

(C) "Accounting system" means the total structure of records and procedures which discover, record, classify, and report information on the financial position and operations of a governmental unit or any of its funds and organizational components.

(D) "Allocation" means a portion of an appropriation which is designated for expenditure by specific organizational units or for special purposes, activities, or objects that do not relate to a period of time.

(E) "Allotment" means all or part of an appropriation which may be encumbered or expended within a specific period of time.

(F) "Appropriation" means an authorization granted by the general assembly to make expenditures and to incur obligations for specific purposes.

(G) "Assets" means resources owned, controlled, or otherwise used or held by the state which have monetary value.

(H) "Budget" means the plan of financial operation embodying an estimate of proposed expenditures and obligations for a given period and the proposed means of financing them.

(I) "Direct deposit" is a form of electronic funds transfer in which money is electronically deposited into the account of a person or entity at a financial institution.

(J) "Disbursement" means a payment made for any purpose.

(K) "Electronic benefit transfer" means the electronic delivery of benefits through automated teller machines, point of sale terminals, or other electronic media pursuant to section 5101.33 of the Revised Code.

(L) "Electronic funds transfer" means the electronic movement of funds via automated clearing house or wire transfer.

(M) "Encumbrancing document" means a document reserving all or part of an appropriation.

(N) "Expenditure" means a reduction of the balance of an appropriation after legal requirements have been met.

(O) "Fund" means an independent fiscal and accounting entity with a self-balancing set of accounts recording cash or other resources, together with all related liabilities, obligations, reserves, and fund balances which are segregated for the purpose of carrying on specific activities or attaining certain objectives in accordance with special rules, restrictions, or limitations.

(P) "Lapse" means the automatic termination of an appropriation at the end of the fiscal period for which it was appropriated.

(Q) "Reappropriation" means an appropriation of a previous appropriation that is continued in force in a succeeding appropriation period. "Reappropriation" shall be equated with and incorporated in the term "appropriation."

(R) "Voucher" means the document used to transmit a claim for payment and evidentiary matter related to the claim.

(S) "Warrant" means an order drawn upon the treasurer of state by the director of budget and management directing the treasurer of state to pay a specified amount, including an order to make a lump-sum payment to a financial institution for the transfer of funds by direct deposit or the drawdown of funds by electronic benefit transfer, and the resulting electronic transfer to or by the ultimate payees.

The terms defined in this section shall be used, on all accounting forms, reports, formal rules, and budget requests produced by a state agency, only as defined in this section.

Effective Date: 09-05-2001; 03-30-2006



Section 131.02 - Collecting amounts due to state.

(A) Except as otherwise provided in section 4123.37, section 5703.061, and division (K) of section 4123.511 of the Revised Code, whenever any amount is payable to the state, the officer, employee, or agent responsible for administering the law under which the amount is payable shall immediately proceed to collect the amount or cause the amount to be collected and shall pay the amount into the state treasury or into the appropriate custodial fund in the manner set forth pursuant to section 113.08 of the Revised Code. Except as otherwise provided in this division, if the amount is not paid within forty-five days after payment is due, the officer, employee, or agent shall certify the amount due to the attorney general, in the form and manner prescribed by the attorney general, and notify the director of budget and management thereof. In the case of an amount payable by a student enrolled in a state institution of higher education, the amount shall be certified within the later of forty-five days after the amount is due or the tenth day after the beginning of the next academic semester, quarter, or other session following the session for which the payment is payable. The attorney general may assess the collection cost to the amount certified in such manner and amount as prescribed by the attorney general. If an amount payable to a political subdivision is past due, the political subdivision may, with the approval of the attorney general, certify the amount to the attorney general pursuant to this section.

For the purposes of this section, the attorney general and the officer, employee, or agent responsible for administering the law under which the amount is payable shall agree on the time a payment is due, and that agreed upon time shall be one of the following times:

(1) If a law, including an administrative rule, of this state prescribes the time a payment is required to be made or reported, when the payment is required by that law to be paid or reported.

(2) If the payment is for services rendered, when the rendering of the services is completed.

(3) If the payment is reimbursement for a loss, when the loss is incurred.

(4) In the case of a fine or penalty for which a law or administrative rule does not prescribe a time for payment, when the fine or penalty is first assessed.

(5) If the payment arises from a legal finding, judgment, or adjudication order, when the finding, judgment, or order is rendered or issued.

(6) If the payment arises from an overpayment of money by the state to another person, when the overpayment is discovered.

(7) The date on which the amount for which an individual is personally liable under section 5735.35, section 5739.33, or division (G) of section 5747.07 of the Revised Code is determined.

(8) Upon proof of claim being filed in a bankruptcy case.

(9) Any other appropriate time determined by the attorney general and the officer, employee, or agent responsible for administering the law under which the amount is payable on the basis of statutory requirements or ordinary business processes of the state agency to which the payment is owed.

(B)

(1) The attorney general shall give immediate notice by mail or otherwise to the party indebted of the nature and amount of the indebtedness.

(2) If the amount payable to this state arises from a tax levied under Chapter 5733., 5739., 5741., 5747., or 5751. of the Revised Code, the notice also shall specify all of the following:

(a) The assessment or case number;

(b) The tax pursuant to which the assessment is made;

(c) The reason for the liability, including, if applicable, that a penalty or interest is due;

(d) An explanation of how and when interest will be added to the amount assessed;

(e) That the attorney general and tax commissioner, acting together, have the authority, but are not required, to compromise the claim and accept payment over a reasonable time, if such actions are in the best interest of the state.

(C) The attorney general shall collect the claim or secure a judgment and issue an execution for its collection.

(D) Each claim shall bear interest, from the day on which the claim became due, at the rate per annum required by section 5703.47 of the Revised Code.

(E) The attorney general and the chief officer of the agency reporting a claim, acting together, may do any of the following if such action is in the best interests of the state:

(1) Compromise the claim;

(2) Extend for a reasonable period the time for payment of the claim by agreeing to accept monthly or other periodic payments. The agreement may require security for payment of the claim.

(3) Add fees to recover the cost of processing checks or other draft instruments returned for insufficient funds and the cost of providing electronic payment options.

(F)

(1) Except as provided in division (F)(2) of this section, if the attorney general finds, after investigation, that any claim due and owing to the state is uncollectible, the attorney general, with the consent of the chief officer of the agency reporting the claim, may do the following:

(a) Sell, convey, or otherwise transfer the claim to one or more private entities for collection;

(b) Cancel the claim or cause it to be canceled.

(2) The attorney general shall cancel or cause to be canceled an unsatisfied claim on the date that is forty years after the date the claim is certified.

(3) No initial action shall be commenced to collect any tax payable to the state that is administered by the tax commissioner, whether or not such tax is subject to division (B) of this section, or any penalty, interest, or additional charge on such tax, after the expiration of the period ending on the later of the dates specified in divisions (F)(3)(a) and (b) of this section, provided that such period shall be extended by the period of any stay to such collection or by any other period to which the parties mutually agree. If the initial action in aid of execution is commenced before the later of the dates specified in divisions (F)(3)(a) and (b) of this section, any and all subsequent actions may be pursued in aid of execution of judgment for as long as the debt exists.

(a) Seven years after the assessment of the tax, penalty, interest, or additional charge is issued.

(b) Four years after the assessment of the tax, penalty, interest, or additional charge becomes final. For the purposes of division (F)(3)(b) of this section, the assessment becomes final at the latest of the following: upon expiration of the period to petition for reassessment, or if applicable, to appeal a final determination of the commissioner or decision of the board of tax appeals or a court, or, if applicable, upon decision of the United States supreme court.

For the purposes of division (F)(3) of this section, an initial action to collect a tax debt is commenced at the time when any action, including any action in aid of execution on a judgment, commences after a certified copy of the tax commissioner's entry making an assessment final has been filed in the office of the clerk of court of common pleas in the county in which the taxpayer resides or has its principal place of business in this state, or in the office of the clerk of court of common pleas of Franklin county, as provided in section 5739.13, 5741.14, 5747.13, or 5751.09 of the Revised Code or in any other applicable law requiring such a filing. If an assessment has not been issued and there is no time limitation on the issuance of an assessment under applicable law, an action to collect a tax debt commences when the action is filed in the courts of this state to collect the liability.

(4) If information contained in a claim that is sold, conveyed, or transferred to a private entity pursuant to this section is confidential pursuant to federal law or a section of the Revised Code that implements a federal law governing confidentiality, such information remains subject to that law during and following the sale, conveyance, or transfer.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 05-06-2005; 06-30-2005; 06-30-2006; 09-28-2006; 2006 HB699 03-29-2007; 2007 HB100 09-10-2007



Section 131.021 - Certification of pending nonfinal tax liability to attorney general.

(A) As used in this section, "tax" means all taxes and fees, including any penalties, additional charges, and interest charges, administered by the tax commissioner. "Tax" excludes any taxes and fees that are paid to a county auditor or treasurer.

(B) Any pending tax liability that the commissioner determines is owed to the state, but that is not final, may be certified to the attorney general pursuant to, and for purposes of, section 131.02 of the Revised Code if a party who may owe the tax liability has filed for bankruptcy and the tax liability is a prepetition bankruptcy debt. Nothing in this section and section 131.02 of the Revised Code shall make final, or alter the procedures and processes the party must follow to appeal, a tax liability that is pending appeal. The commissioner shall notify the attorney general of any adjustments made to a pending tax liability certified under section 131.02 of the Revised Code to reflect the final tax liability.

Effective Date: 05-06-2005



Section 131.022 - Sale of final overdue claims - notice to obligor.

The legislature enacted two sections with this number. The version enacted by House Bill 530 appears immediately below. A second version enacted by House Bill 390 follows.

(A) As used in this section:

(1) "Final overdue claim" means a claim that has been certified to the attorney general under section 131.02 of the Revised Code, that has been final for at least one year, and for which no arrangements have been made for the payment of the claim or, if arrangements for the payment of the claim have been made, the person owing the claim has failed to comply with the terms of the arrangement for more than thirty days.

"Final overdue claim" includes collection costs incurred with respect to the claim that is the basis of the final overdue claim and assessed by the attorney general under division (A) of section 131.02 of the Revised Code, interest accreting to the claim under division (D) of that section, and fees added under division (E)(3) of that section.

(2) "Final" means a claim has been finalized under the law providing for the imposition or determination of the amount due, and any time provided for appeal of the amount, legality, or validity of the claim has expired without an appeal having been filed in the manner provided by law. "Final" includes, but is not limited to, a final determination of the tax commissioner for which the time for appeal has expired without a notice of appeal having been filed.

(B) If a claim is certified to the attorney general under section 131.02 of the Revised Code, at any time after the claim is a final overdue claim, the attorney general may, subject to the approval of the chief officer of the agency reporting the claim and of the controlling board, sell the claim to any person through a competitive process. If federal funds comprise all or a part of the claim, it may not be sold unless the chief officer determines that the sale of the claim will not have an adverse financial impact on the state due to any requirement of the state to repay the federal funds to the federal government.

(C) The attorney general may consolidate any number of final overdue claims for sale under this section.

(D) Not less than sixty days before first offering a final overdue claim for sale, the attorney general shall provide written notice, by ordinary mail, to the person owing the claim at that person's last known mailing address. The notice shall state the following:

(1) The nature and amount of the claim;

(2) The manner in which the person may contact the office of the attorney general to arrange terms for payment of the claim;

(3) That if the person does not contact the office of the attorney general within sixty days after the date the notice is issued and arrange terms of payment of the claim all of the following apply:

(a) The attorney general will offer the claim for sale to a private party for collection by that party by any legal means;

(b) The person is deemed to be denied any right to seek and obtain a refund of any amount from which the claim arises if the applicable law otherwise allows for a refund of that nature;

(c) Except as provided in division (I) of this section, the person is deemed to waive any right the person may have to confidentiality of information regarding the claim to the extent confidentiality is provided under any other section of the Revised Code.

(E) Upon the sale of a final overdue claim under this section, the claim becomes the property of the purchaser, and the purchaser may sell or otherwise transfer the claim to any other person or otherwise dispose of the claim. The owner of the claim is entitled to all proceeds from the collection of the claim, except the owner of the claim shall reimburse the state for costs it incurs after the sale of the claim in assisting or facilitating the collection of the claim including, without limitation, costs of time expended by state employees. Purchasers or transferees of a final overdue claim are subject to any applicable laws governing collection of debts of the kind represented by the claim.

(F) Upon the sale or transfer of a final overdue claim under this section, no refund shall be issued or paid to the person owing the claim for any part of the amount from which the claim arises. The sale or transfer of a claim under this section or division (F) of section 131.02 of the Revised Code shall not compromise any criminal, civil, or administrative action initiated by the state against any person owing the claim.

(G) Except as provided in division (I) of this section, and notwithstanding any other section of the Revised Code, the attorney general, solely for the purpose of effecting the sale or transfer of a final overdue claim under this section, may disclose information about the person owing the claim that otherwise would be confidential under a section of the Revised Code, and the person shall have no right of action against that disclosure to the extent a right of that nature is available under that section.

(H) The authority granted under this section is supplemental to the authority granted under section 131.02 of the Revised Code.

(I) If information contained in a claim that is sold, conveyed, or transferred to a private entity pursuant to this section is confidential pursuant to federal law or a section of the Revised Code that implements a federal law governing confidentiality, such information remains subject to that law during and following the sale, conveyance, or transfer. A private entity to which a claim is sold, conveyed, or transferred is bound by all federal and state confidentiality requirements concerning such information.

Effective Date: 2006 HB530 06-30-2006



Section 131.023 - Biennial report of collection efforts by attorney general.

Not later than April 30, 2007, and not later than that date every other year thereafter, the attorney general shall prepare and file a report with the clerk of the house of representatives, the clerk of the senate, and the chairpersons of the respective standing committees of the senate and house of representatives that are primarily responsible for considering tax assessment and collection matters. The report shall address the tax collection efforts of the office of the attorney general for the previous two calendar years. In particular, the report shall specify what types of debts have been collected, what types of debts are outstanding, and generally what actions have been taken on the outstanding debts owed to the state.

Effective Date: 2006 HB390 09-28-2006



Section 131.024 - Recovery of unclaimed funds.

(A) The attorney general may, not later than the first day of February of each year, send to the director of commerce a request containing the name, address, and social security number of any person who owes a claim that has been certified to the attorney general under section 131.02 of the Revised Code and request that the director provide information to the attorney general as required in division (B) of this section. If the information the director provides identifies or results in identifying unclaimed funds held by the state for an obligor in default, the attorney general may file a claim under section 169.08 of the Revised Code to recover the unclaimed funds. If the director allows the claim, the director shall pay the claim directly to the attorney general. The director shall not disallow a claim made by the attorney general because the attorney general is not the owner of the unclaimed funds according to the report made under section 169.03 of the Revised Code.

(B) The director of commerce shall provide the attorney general, not later than the first day of March of each year, the name, address, social security number, if the social security number is available, and any other identifying information for any individual included in a request sent by the attorney general pursuant to division (A) of this section who has unclaimed funds delivered or reported to the state under Chapter 169. of the Revised Code.

(C) The attorney general, in consultation with the department of commerce, may adopt rules under Chapter 119. of the Revised Code to aid in the implementation of this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 131.03 - Collection of delinquent charges.

Any officer, employee, or agent certifying a claim to the attorney general pursuant to section 131.02 of the Revised Code shall supply to the attorney general, upon demand, all papers and information necessary for the commencement and prosecution of any proceedings to collect the delinquent charges. The attorney general, in addition to the powers otherwise reposed in him, shall have such further powers to enforce payment as are given by law to officers, boards, or commissions originally certifying such charges. Whenever the attorney general collects any money upon such claim, he shall pay it to the treasurer of state or to such other custodian to whom it is payable and notify the officer, employee, or agent who originally certified the claim that such collection has been made.

Effective Date: 12-19-1986



Section 131.04 to 131.06 - [Repealed].

Effective Date: 01-01-1986



Section 131.07, 131.08 - [Repealed].

Effective Date: 07-01-1985



Section 131.09 - First mortgage loans as security for deposit of public money.

In addition to the undertakings or security provided for in sections 135.01 to 135.40 of the Revised Code, the treasurer of a subdivision or county may accept first mortgages, upon unencumbered real estate located in this state, provided the amount owing on such mortgages at the time tendered as security is double the excess of the amount of public moneys to be at the time so deposited, over and above any portion of such moneys as is then insured by the federal deposit insurance corporation, federal savings and loan insurance corporation, or any other agency or instrumentality of the federal government. The amount owing on each mortgage at the time tendered as security shall not exceed eighty per cent of the then value of the real estate. Upon the deposit of such security, the treasurer shall require the financial institution to submit an affidavit stating that no payment on a mortgage has been more than two months past due at any time during the two-year period preceding the date the public moneys are deposited. At such time, the treasurer shall also require an institution to submit an affidavit stating that any structures on the mortgaged real estate are insured by an authorized company in an amount not less than the amount owing on each mortgage at the time tendered as security, that coverage has been obtained in favor of the institution by the named authorized company, and that the institution has obtained a mortgage impairment policy which assures that such insurance will continue for the period that the public moneys are deposited with the institution. The value of such real estate shall be determined separately for land and structures thereon by valuation made under oath by two resident freeholders of this state who are conversant with the real estate values of the county in which the real estate is located or made and certified under oath by an appraiser as being in conformity with the appraisal requirements imposed on an institution by any agency or instrumentality of the federal government. If such determination has been made earlier than a period of three months prior to the time of the deposit of public moneys, such determination shall be updated to reflect the value of the real estate within such three-month period. There shall be deposited with the mortgage the opinion of an attorney licensed to practice in this state, which opinion shall certify that the mortgage is a first lien upon the premises mortgaged, or the title shall be guaranteed by a company operating under sections 1735.01 to 1735.04 of the Revised Code or insured by a company operating under Chapter 3953. of the Revised Code.

If any mortgage tendered as security is paid in full or if the mortgagor becomes past due for six months to the financial institution while it acts as a public depository and that mortgage has been assigned as security for such public moneys, the financial institution shall replace such mortgage with another in compliance with this section. Default by the financial institution as a public depository under this section is to be carried out in accordance with division (C) of section 135.18 of the Revised Code.

Effective Date: 09-25-1985



Section 131.10 - Subordination of liens upon securities held to insure contractual obligations.

A political subdivision, taxing unit, board of library trustees, or board of directors of a municipal university of this state holding securities under authority of any section of the Revised Code to insure the faithful performance of depository contracts of banks which subsequent to the execution of such contracts are operated by a conservator, state or national, the possession of which is assumed by the superintendent of banks, a receiver appointed by the comptroller of the currency, or other person lawfully in charge of the business and affairs of a closed bank, may subordinate its lien upon such securities to that of a subsequent pledgee of such securities who agrees to advance funds upon such securities. The entire proceeds realized from such subsequent pledge shall be applied by the conservator, the superintendent of banks, the receiver appointed by the comptroller of the currency, or other person lawfully in charge of the business and affairs of a closed bank to reduce the deposit liability of such bank to the political subdivision, taxing unit, board of library trustees, or board of directors of a municipal university. As a part of such transaction such political subdivision, taxing unit, board of library trustees, or board of directors of a municipal university may deliver to such pledgee such securities to be held by it until the lien of such pledgee is satisfied and may consent to the liquidation of such securities in such manner as is agreed upon with such pledgee.

Effective Date: 10-01-1953



Section 131.11 - Security required for county funds deposited by certain public officials - service charge.

No money held or controlled by any probate court, juvenile court, clerk of the court of common pleas, clerk of a county court, sheriff, county recorder, director of a county department of job and family services, clerk or bailiff of a municipal court, prosecuting attorney, resident or division deputy director of highways, or treasurer of a university receiving state aid, in excess of that covered by federal deposit insurance as hereinafter described or in excess of that covered by federal savings and loan insurance, shall be deposited in any bank, trust company, or building and loan association as defined in section 1151.01 of the Revised Code until there is a hypothecation of securities as provided for in section 135.18 of the Revised Code, or until there is executed by the bank, trust company, or building and loan association selected, a good and sufficient undertaking, payable to the depositor, in such sum as the depositor directs, but not less than the excess of the sum that is deposited in the depository, at any one time over and above the portion or amount of the sum as is at any time insured by the federal deposit insurance corporation created pursuant to "The Banking Act of 1933," or by the federal savings and loan insurance corporation created pursuant to the "Home Owners' Loan Act of 1933," 40 Stat. 128, 12 U.S.C.A. 1461, or by any other agency or instrumentality of the federal government, pursuant to such acts or any acts of congress amendatory thereof.

Any funds or securities in the possession or custody of any county official in an official capacity or any funds or securities the possession or custody of which is charged to any county official, including funds or securities in transit to or from any bank or trust company, may be insured by the board of county commissioners in such amount as is found necessary in the public interest. All costs of such insurance shall be paid by the county as provided in section 307.55 of the Revised Code.

With respect to any insured or secured deposit mentioned in this section which is active as defined by section 135.01 of the Revised Code, any depositor named in this section may pay a service charge which is the same as that customarily made by the institution or institutions receiving money on deposit subject to check in the city or village where the bank or trust company accepting such active deposit is located.

Effective Date: 07-01-2000



Section 131.12 - Continuous undertaking - new undertaking on increase or decrease of deposits - release.

The undertaking provided for in section 131.11 of the Revised Code shall be continuous in form and shall remain in full force as to all deposits secured by it until they have been totally withdrawn, including all interest thereon. In case the deposits are increased or decreased or the federal deposit insurance is decreased or increased, the depository may furnish and substitute for said undertaking a good and sufficient new undertaking not less than the excess of the sum then on deposit over the amount of such insurance or in an amount which together with securities legally hypothecated is not less than the excess of the sum so on deposit over the amount of such insurance. Any depository which has furnished more than one undertaking for any deposit may, if such deposit is reduced or if the amount of insurance thereon is increased, obtain the release and surrender of any undertaking if there remain in force to secure said deposit an undertaking and securities, or either, not less than the excess of the sum then on deposit over and above the amount of such insurance. The depositor may release any undertaking and surrender it to the depository upon the total withdrawal of any deposit, or upon the reduction of any deposit and upon the furnishing and acceptance of any new undertaking or securities substituted therefor.

Effective Date: 10-01-1953



Section 131.13 - Securities accepted in lieu of undertaking.

In place of the undertaking provided for in section 131.11 of the Revised Code, the depositor may accept as security for money deposited, to the extent such money is not covered by federal deposit insurance, the securities listed in section 135.18 of the Revised Code and any securities expressly made eligible as security for public deposits under any other law of this state.

Deposits may be made in the depositories up to ninety per cent of the market value of such securities. No service charge shall be made against any such deposit, or collected from or paid by any such depositor, unless such service charge is the same as is customarily imposed by institutions receiving money on deposit subject to check, in the municipal corporation in which the depository is located, in which event the depositor may pay the service charge from operating funds of his office. The depositor may accept such securities as partial security and require an undertaking for the remainder of the full amount of security required by law, and in such undertaking such acceptance and the extent thereof shall be set forth.

Effective Date: 06-11-1968



Section 131.14 - Hypothecation - release.

The hypothecation of the securities referred to in section 131.13 of the Revised Code shall be the proper legal transfer thereof as collateral which shall stipulate that such securities shall be the property of the depositor in case of any default on the part of the bank in its capacity as depository, and the negotiation or release thereof shall require the signature of the depositor except when the securities have been deposited with a trustee for safekeeping and eligible securities are substituted therefor as provided in section 131.15 of the Revised Code.

Effective Date: 12-16-1964



Section 131.15 - Safekeeping of hypothecated securities.

(A) Any depositor enumerated in section 131.11 of the Revised Code shall make ample provisions for the safekeeping of hypothecated securities. The interest thereon, when paid, shall be turned over to the bank or trust company if it is not in default. The depositor may make provisions for the exchange and release of securities and the substitution of other securities or of an undertaking therefor except in those cases where the public depository has deposited eligible securities with a trustee for safekeeping.

(B) When the public depository has deposited eligible securities described in division (B)(1) of section 135.18 of the Revised Code with a trustee for safekeeping, the public depository may at any time substitute or exchange eligible securities described in division (B)(1) of section 135.18 of the Revised Code having a current market value equal to or greater than the current market value of the securities then on deposit and for which they are to be substituted or exchanged, without specific authorization from the depositor of any substitution or exchange.

(C) When the public depository has deposited eligible securities described in division (B)(2) to (9) of section 135.18 of the Revised Code with a trustee for safekeeping, the public depository may at any time substitute or exchange eligible securities having a current market value equal to or greater than the current market value of the securities then on deposit and for which they are to be substituted or exchanged without specific authorization of any depositor of any such substitution or exchange only if:

(1) The depositor has authorized the public depository to make such substitutions or exchanges on a continuing basis during a specified period without prior approval of each substitution or exchange. Such authorization may be effected by the depositor sending to the trustee a written notice stating that substitution may be effected on a continuing basis during a specified period that shall not extend beyond the end of the period of designation during which the notice is given. "Period of designation" as used in this section means the period under section 135.12 of the Revised Code for the award of inactive funds of the subdivision of which the depositor is an officer or employee. The trustee may rely upon such notice and upon the period of authorization stated therein and upon the period of designation stated therein.

(2) No continuing authorization for substitution has been given by the depositor, the public depository notifies the depositor and the trustee of an intended substitution or exchange, and the depositor fails to object to the trustee as to the eligibility or market value of the securities being substituted within ten calendar days after the date appearing on the notice of proposed substitution. The notice to the depositor and to the trustee shall be given in writing and delivered personally or by certified mail with a return receipt requested. The trustee may assume in any case that the notice has been delivered to the depositor. In order for objections of the depositor to be effective, receipt of the objections must be acknowledged in writing by the trustee.

(3) The depositor gives written authorization for a substitution or exchange of specific securities.

(D) The public depository shall notify the depositor of any substitution or exchange under division (C)(1) or (2) of this section. If the depository designates a trustee qualified under section 135.18 of the Revised Code to act as such for the safekeeping of securities, the depositor shall accept the written receipt of the designated trustee, describing the securities that have been deposited with the trustee by the public depository, as and for a hypothecation of such securities and issue to the depository the depositor's written acknowledgment to that effect, keeping a copy thereof in the depositor's office. Thereupon, all such securities pledged and deposited with the trustee are deemed hypothecated and deposited with the depositor, for all the purposes of sections 131.13 to 131.16 of the Revised Code. The trustee shall hold the securities for the account of the depositor and the depository as their respective rights to and interests in such securities under said sections appear and are asserted by written notice to or demand upon the trustee.

Notwithstanding the fact that a public depository is required to pledge eligible securities in certain amounts to secure deposits of public moneys, a trustee shall have no duty or obligation to determine the eligibility, market value, or face value of any securities deposited with the trustee by a public depository. This applies in all situations including, without limitation, a substitution or exchange of securities.

Effective Date: 09-30-1998



Section 131.16 - Liability of depositor - use of safety deposit boxes.

When any depositor enumerated in section 131.11 of the Revised Code has fully complied with sections 131.11 to 131.16, inclusive, of the Revised Code, and is not guilty of malfeasance or nonfeasance in the matters enumerated, and a depository selected by him defaults, such depositor shall not be liable for loss resulting therefrom.

In the event that all banks in the county of such depositor refuse to take any of such deposits, the depositor may rent safety deposit boxes for the safekeeping of any part of his funds, particularly the excess funds not covered by federal deposit insurance. Charges for such safety deposit boxes shall be paid by the depositor out of his fee funds.

Effective Date: 10-01-1953



Section 131.17 - Amended and Renumbered RC 126.07.

Effective Date: 07-01-1985



Section 131.18 - Release and discharge of treasurer, clerk, or judge from liability.

When a loss of public funds, entrusted to a county or municipal corporation treasurer or to a clerk of the court of common pleas, clerk of the court of appeals, clerk of the municipal court, clerk of the county court, judge of the probate court as clerk of such court, judge of the juvenile court as clerk of such court, or to a township or school district treasurer, or a fiscal officer of the board of trustees of a public library by virtue of the treasurer's, clerk's, judge's, or fiscal officer's office, results from fire, robbery, burglary, flood, or inability of a bank to refund public money lawfully in its possession belonging to such public funds, the board of county commissioners, board of township trustees, the legislative authority of the municipal corporation, the board of education, or the board of library trustees, respectively, may release and discharge such treasurer, clerk, judge, or fiscal officer from all personal liability to or demands of such county, township, municipal corporation, school district, or public library, for the loss so created unless the loss resulted from the treasurer's, clerk's, judge's, or fiscal officer's negligence or other wrongful act.

Effective Date: 05-16-1979; 2008 SB185 06-20-2008



Section 131.19 - Finding necessary to release treasurer or clerk.

Before the release and discharge provided in section 131.18 of the Revised Code is effected, the board of county commissioners, board of township trustees, legislative authority of the municipal corporation or board of education shall find that the treasurer or clerk was entrusted by law with the care of public funds, and that the loss thereof was not occasioned by his fault or negligence, and an entry of such findings shall be made upon the record book of the proceedings of such legislative authority or board.

Effective Date: 10-01-1953



Section 131.20 - Appeal from findings.

Within five days after a finding of release and discharge is made pursuant to section 131.19 of the Revised Code, a taxpayer of the county, township, municipal corporation, or school district may appeal therefrom to the court of common pleas of the county. Until such appeal is finally determined, the finding and other proceedings shall not affect a release and discharge. Notice in writing of the intention to appeal shall be filed with the clerk, treasurer, or auditor of the board or legislative authority making the finding within five days. Within thirty days after such finding, a transcript thereof and of the other proceedings shall be filed in the court and docketed as other cases.

The court shall proceed to try and determine the question whether public funds were lost by the fault or negligence of the treasurer or clerk. If it is found that the funds were so lost, the finding of the board or legislative authority ordering the discharge shall be vacated. If it is found that the funds were not so lost, the finding shall remain in full force and the court shall cause its judgment to be certified to the board or legislative authority making such finding.

Effective Date: 01-16-1980



Section 131.21 - Judgment fund.

All moneys collected from taxes or other sources for the payment of final judgments against a political subdivision, other than condemnation of property cases, shall go into a separate fund of the subdivision, to be known as the "judgment fund." The treasurer of the subdivision shall receive all taxes, assessments, and moneys collected for the payment of final judgments against the subdivision or proceeds of bonds issued for such purpose and invest and disburse them in the manner provided by law. Such treasurer shall have charge of and provide for the payment of all such judgments.

Effective Date: 10-01-1953



Section 131.22 - Transfer of powers from board of trustees of the sinking fund to treasurer.

The board of trustees of the sinking fund of any county or municipal corporation or the board of commissioners of the sinking fund of any school district shall continue to exercise the powers provided in sections 327.01 to 327.08, inclusive, 739.04 to 739.11, inclusive, and 3315.02 to 3315.05, inclusive, of the Revised Code, and provided in all other laws relating to its powers, until all outstanding bonds of such county, municipal corporation, or school district issued previous to January 1, 1922, to be retired by means of a sinking fund, are paid. It shall then be abolished and its functions and powers relating to the purchase and sale of securities; receipt, deposit, and investment of taxes, assessments, and other funds raised for the payment of bonds and funded debts; the application of such funds to the payment of bonds and other indebtedness; and all its other powers and functions as set forth in such laws shall be transferred to the treasurer of the county, municipal corporation, or school district, and all moneys, securities, and other assets then in the custody and possession of such board shall be transferred and delivered to such treasurer. Thereafter all said moneys, securities and assets, all moneys received by the county, municipal corporation, or school district for the payment of the interest and principal of its bonds or other funded debts, all inheritance taxes, and all other taxes and revenues which were theretofore payable into its sinking fund shall be paid to its treasurer and placed and held by him in a separate fund to be known as the "bond payment fund." Said fund shall be applied by such treasurer to the purposes for which the sinking fund had theretofore been applicable, subject to the law relating to transfer to other funds.

Effective Date: 10-01-1953



Section 131.23 - Issuing bonds to assist in paying unsecured indebtedness and disability assistance.

The various political subdivisions of this state may issue bonds, and any indebtedness created by that issuance shall not be subject to the limitations or included in the calculation of indebtedness prescribed by sections 133.05, 133.06, 133.07, and 133.09 of the Revised Code, but the bonds may be issued only under the following conditions:

(A) The subdivision desiring to issue the bonds shall obtain from the county auditor a certificate showing the total amount of delinquent taxes due and unpayable to the subdivision at the last semiannual tax settlement.

(B) The fiscal officer of that subdivision shall prepare a statement, from the books of the subdivision, verified by the fiscal officer under oath, which shall contain the following facts of the subdivision:

(1) The total bonded indebtedness;

(2) The aggregate amount of notes payable or outstanding accounts of the subdivision, incurred prior to the commencement of the current fiscal year, which shall include all evidences of indebtedness issued by the subdivision except notes issued in anticipation of bond issues and the indebtedness of any nontax-supported public utility;

(3) Except in the case of school districts, the aggregate current year's requirement for disability financial assistance provided under Chapter 5115. of the Revised Code that the subdivision is unable to finance except by the issue of bonds;

(4) The indebtedness outstanding through the issuance of any bonds or notes pledged or obligated to be paid by any delinquent taxes;

(5) The total of any other indebtedness;

(6) The net amount of delinquent taxes unpledged to pay any bonds, notes, or certificates, including delinquent assessments on improvements on which the bonds have been paid;

(7) The budget requirements for the fiscal year for bond and note retirement;

(8) The estimated revenue for the fiscal year.

(C) The certificate and statement provided for in divisions (A) and (B) of this section shall be forwarded to the tax commissioner together with a request for authority to issue bonds of the subdivision in an amount not to exceed seventy per cent of the net unobligated delinquent taxes and assessments due and owing to the subdivision, as set forth in division (B)(6) of this section.

(D) No subdivision may issue bonds under this section in excess of a sufficient amount to pay the indebtedness of the subdivision as shown by division (B)(2) of this section and, except in the case of school districts, to provide funds for disability financial assistance as shown by division (B)(3) of this section.

(E) The tax commissioner shall grant to the subdivision authority requested by the subdivision as restricted by divisions (C) and (D) of this section and shall make a record of the certificate, statement, and grant in a record book devoted solely to such recording and which shall be open to inspection by the public.

(F) The commissioner shall immediately upon issuing the authority provided in division (E) of this section notify the proper authority having charge of the retirement of bonds of the subdivision by forwarding a copy of the grant of authority and of the statement provided for in division (B) of this section.

(G) Upon receipt of authority, the subdivision shall proceed according to law to issue the amount of bonds authorized by the commissioner, and authorized by the taxing authority, provided the taxing authority of that subdivision may submit, by resolution, to the electors of that subdivision the question of issuing the bonds. The resolution shall make the declarations and statements required by section 133.18 of the Revised Code. The county auditor and taxing authority shall thereupon proceed as set forth in divisions (C) and (D) of that section. The election on the question of issuing the bonds shall be held under divisions (E), (F), and (G) of that section, except that publication of the notice of the election shall be made on two separate days prior to the election in a newspaper of general circulation in the subdivision or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The bonds may be exchanged at their face value with creditors of the subdivision in liquidating the indebtedness described and enumerated in division (B)(2) of this section or may be sold as provided in Chapter 133. of the Revised Code, and in either event shall be uncontestable.

(H) The per cent of delinquent taxes and assessments collected for and to the credit of the subdivision after the exchange or sale of bonds as certified by the commissioner shall be paid to the authority having charge of the sinking fund of the subdivision, which money shall be placed in a separate fund for the purpose of retiring the bonds so issued. The proper authority of the subdivisions shall provide for the levying of a tax sufficient in amount to pay the debt charges on all such bonds issued under this section.

(I) This section is for the sole purpose of assisting the various subdivisions in paying their unsecured indebtedness, and providing funds for disability financial assistance. The bonds issued under authority of this section shall not be used for any other purpose, and any exchange for other purposes, or the use of the money derived from the sale of the bonds by the subdivision for any other purpose, is misapplication of funds.

(J) The bonds authorized by this section shall be redeemable or payable in not to exceed ten years from date of issue and shall not be subject to or considered in calculating the net indebtedness of the subdivision. The budget commission of the county in which the subdivision is located shall annually allocate such portion of the then delinquent levy due the subdivision which is unpledged for other purposes to the payment of debt charges on the bonds issued under authority of this section.

(K) The issue of bonds under this section shall be governed by Chapter 133. of the Revised Code, respecting the terms used, forms, manner of sale, and redemption except as otherwise provided in this section.

The board of county commissioners of any county may issue bonds authorized by this section and distribute the proceeds of the bond issues to any or all of the cities and townships of the county, according to their relative needs for disability financial assistance as determined by the county.

All sections of the Revised Code inconsistent with or prohibiting the exercise of the authority conferred by this section are inoperative respecting bonds issued under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005; 06-01-2006



Section 131.24 - [Repealed].

Effective Date: 09-27-1983



Section 131.25 - [Repealed].

Effective Date: 11-15-1981



Section 131.31 - Amended and Renumbered RC 131.01.

Effective Date: 07-01-1985



Section 131.32 - Classifying funds of state and custodial funds of state treasurer.

The director of budget and management may, for external financial reporting purposes, classify the funds of the state and the custodial funds of the treasurer of state in a manner required or permitted by generally accepted accounting principles.

Effective Date: 07-01-1985



Section 131.33 - Unexpended balances.

(A) No state agency shall incur an obligation which exceeds the agency's current appropriation authority. Except as provided in division (D) of this section, unexpended balances of appropriations shall, at the close of the period for which the appropriations are made, revert to the funds from which the appropriations were made, except that the director of budget and management shall transfer such unexpended balances from the first fiscal year to the second fiscal year of an agency's appropriations to the extent necessary for voided warrants to be reissued pursuant to division (C) of section 126.37 of the Revised Code.

Except as provided in this section, appropriations made to a specific fiscal year shall be expended only to pay liabilities incurred within that fiscal year.

(B) All payrolls shall be charged to the allotments of the fiscal quarters in which the applicable payroll vouchers are certified by the director of budget and management in accordance with section 126.07 of the Revised Code. As used in this division, "payrolls" means any payment made in accordance with section 125.21 of the Revised Code.

(C) Legal liabilities from prior fiscal years for which there is no reappropriation authority shall be discharged from the unencumbered balances of current appropriations.

(D)

(1) Federal grant funds obligated by the department of job and family services for financial allocations to county family services agencies and local workforce investment boards may, at the discretion of the director of job and family services, be available for expenditure for the duration of the federal grant period of obligation and liquidation, as follows:

(a) At the end of the state fiscal year, all unexpended county family services agency and local workforce investment board financial allocations obligated from federal grant funds may continue to be valid for expenditure during subsequent state fiscal years.

(b) The financial allocations described in division (D)(1)(a) of this section shall be reconciled at the end of the federal grant period of availability or as required by federal law, regardless of the state fiscal year of the appropriation.

(2) The director of job and family services may adopt rules in accordance with section 111.15 of the Revised Code, as if they were internal management rules, as necessary to implement division (D) of this section.

(3) As used in division (D) of this section:

(a) "County family services agency" has the same meaning as in section 307.981 of the Revised Code.

(b) "Local workforce investment board" means a local workforce investment board established under section 117 of the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C. 2832, as amended.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-31-1986; 12-01-2006



Section 131.331 - Funds created for specific agencies.

No state agency shall receive financial benefit from an appropriation made or fund created for the support of another.

Effective Date: 07-01-1985



Section 131.34 - Transfers between funds or between state agencies.

(A) No moneys shall be transferred between funds or between state agencies on an intrastate transfer voucher, or by any other procedure, unless such a transfer is a payment for goods or services or unless such a transfer is required or authorized by law.

(B) Any state agency that has provided goods or services to another state agency may, if the providing agency does not receive payment from the receiving agency within thirty days after delivering the goods or services and submitting an invoice requesting payment for them, certify to the director of budget and management that the goods or services have been delivered and the amount that is due for them. If the director determines that all or part of the certified amount should have been paid by the receiving agency and that the receiving agency has an unobligated balance in an appropriation for the payment, he may transfer the amount that should have been paid from the appropriate fund of the receiving agency to the appropriate fund of the providing agency on an intrastate transfer voucher.

Effective Date: 03-29-1988



Section 131.35 - Spending federal and certain nonfederal funds.

(A) With respect to the federal funds received into any fund of the state from which transfers may be made under division (D) of section 127.14 of the Revised Code:

(1) No state agency may make expenditures of any federal funds, whether such funds are advanced prior to expenditure or as reimbursement, unless such expenditures are made pursuant to specific appropriations of the general assembly , are authorized by the controlling board pursuant to division (A)(5) of this section, or are authorized by an executive order issued in accordance with section 107.17 of the Revised Code, and until an allotment has been approved by the director of budget and management. All federal funds received by a state agency shall be reported to the director within fifteen days of the receipt of such funds or the notification of award, whichever occurs first. The director shall prescribe the forms and procedures to be used when reporting the receipt of federal funds.

(2) If the federal funds received are greater than the amount of such funds appropriated by the general assembly for a specific purpose, the total appropriation of federal and state funds for such purpose shall remain at the amount designated by the general assembly, except that the expenditure of federal funds received in excess of such specific appropriation may be authorized by the controlling board.

(3) To the extent that the expenditure of excess federal funds is authorized, the controlling board may transfer a like amount of general revenue fund appropriation authority from the affected agency to the emergency purposes appropriation of the controlling board, if such action is permitted under federal regulations.

(4) Additional funds may be created by the controlling board to receive revenues not anticipated in an appropriations act for the biennium in which such new revenues are received. Expenditures from such additional funds may be authorized by the controlling board, but such authorization shall not extend beyond the end of the biennium in which such funds are created.

(5) Controlling board authorization for a state agency to make an expenditure of federal funds constitutes authority for the agency to participate in the federal program providing the funds, and the agency is not required to obtain an executive order under section 107.17 of the Revised Code to participate in the federal program.

(B) With respect to nonfederal funds received into the waterways safety fund, the wildlife fund, and any fund of the state from which transfers may be made under division (D) of section 127.14 of the Revised Code:

(1) No state agency may make expenditures of any such funds unless the expenditures are made pursuant to specific appropriations of the general assembly.

(2) If the receipts received into any fund are greater than the amount appropriated, the appropriation for that fund shall remain at the amount designated by the general assembly or as increased and approved by the controlling board.

(3) Additional funds may be created by the controlling board to receive revenues not anticipated in an appropriations act for the biennium in which such new revenues are received. Expenditures from such additional funds may be authorized by the controlling board, but such authorization shall not extend beyond the end of the biennium in which such funds are created.

(C) The controlling board shall not authorize more than ten per cent of additional spending from the occupational licensing and regulatory fund, created in section 4743.05 of the Revised Code, in excess of any appropriation made by the general assembly to a licensing agency except an appropriation for costs related to the examination or reexamination of applicants for a license. As used in this division, "licensing agency" and "license" have the same meanings as in section 4745.01 of the Revised Code.

Effective Date: 09-26-2003



Section 131.36 - Transfers of funds between federal government and state.

The director of budget and management shall:

(A) Enter into an agreement with the United States secretary of the treasury establishing procedures and requirements regarding the transfer of funds between the federal government and this state pursuant to the "Cash Management Improvement Act of 1990," 104 Stat. 1058, 31 U.S.C. 6501 ;

(B) Present to the controlling board for its approval, and implement, a plan for complying with the agreement. The plan shall identify state funds entitled to investment earnings under the agreement, funds to be created by the board, and transfers of cash to be made to implement the agreement.

Effective Date: 07-01-1992



Section 131.37 - Cash management improvement fund.

There is hereby created in the state treasury the cash management improvement fund. The director of budget and management shall transfer money between the fund and other state funds as provided in the plan approved under section 131.36 of the Revised Code. He shall also pay from the fund to the federal government amounts of interest and refunds due the federal government pursuant to the agreement entered into under section 131.36 of the Revised Code.

Effective Date: 07-01-1992



Section 131.38 - Annual report regarding segregated custodial funds.

(A) As used in this section, "segregated custodial fund" means a fund of a state agency that is established by law that consists of moneys, claims, bonds, notes, other obligations, stocks, and other securities, receipts or other evidences of ownership, and other intangible assets that is neither required to be kept in the custody of the treasurer of state nor required to be part of the state treasury.

(B) A state agency that possesses, controls, maintains, or holds a segregated custodial fund or otherwise evidences ownership of the contents of a segregated custodial fund shall provide to the director of budget and management a report related to such fund by the first day of May of each fiscal year. The report shall be in such form and contain such information as the director requires.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 131.39 - Refunds.

If a state agency determines that all or a portion of a fee, fine, penalty, or other nontax payment made to the agency is not owed, the agency may refund, from the fund to which the payment was credited, the amount that is not owed. If the agency lacks sufficient unencumbered appropriations to make the refund, the agency may request the controlling board for authority to make the refund. The board may authorize the agency to make the refund upon a determination that the refund is due and that sufficient unencumbered money remains in the fund.

This section does not supersede any authority to refund a payment that an agency has under any other law.

Effective Date: 06-30-1999



Section 131.41 - Family services stabilization fund.

There is hereby created in the state treasury the family services stabilization fund. The fund shall consist of moneys deposited into it pursuant to acts of the general assembly. The director of budget and management, with advice from the director of job and family services, may transfer moneys in the family services stabilization fund to the general revenue fund for the department of job and family services. Moneys may be transferred due to identified shortfalls for family services activities, such as higher caseloads, federal funding changes, and unforeseen costs due to significant state policy changes. Before transfers are authorized, the director of budget and management shall exhaust the possibilities for transfers of moneys within the department of job and family services to meet the identified shortfall. Transfers shall not be used to fund policy changes not contemplated by acts of the general assembly. Any investment earnings of the family services stabilization fund shall be credited to that fund.

Effective Date: 09-26-2003



Section 131.42 - [Repealed].

Effective Date: 07-01-1989



Section 131.43 - Budget stabilization fund.

There is hereby created in the state treasury the budget stabilization fund. It is the intent of the general assembly to maintain an amount of money in the budget stabilization fund that amounts to approximately five per cent of the general revenue fund revenues for the preceding fiscal year. The governor shall include in the state budget he submits to the general assembly under section 107.03 of the Revised Code proposals for transfers between the general revenue fund and the budget stabilization fund for the ensuing fiscal biennium. The balance in the fund may be combined with the balance in the general revenue fund for purposes of cash management.

Effective Date: 09-29-1995



Section 131.44 - [Effective Until6/1/2013] Transferring surplus revenue to budget stabilization fund and income tax reduction fund.

(A) As used in this section:

(1) "Surplus revenue" means the excess, if any, of the total fund balance over the required year-end balance.

(2) "Total fund balance" means the sum of the unencumbered balance in the general revenue fund on the last day of the preceding fiscal year plus the balance in the budget stabilization fund.

(3) "Required year-end balance" means the sum of the following:

(a) Five per cent of the general revenue fund revenues for the preceding fiscal year;

(b) "Ending fund balance," which means one-half of one per cent of general revenue fund revenues for the preceding fiscal year;

(c) "Carryover balance," which means, with respect to a fiscal biennium, the excess, if any, of the estimated general revenue fund appropriation and transfer requirement for the second fiscal year of the biennium over the estimated general revenue fund revenue for that fiscal year;

(d) "Capital appropriation reserve," which means the amount, if any, of general revenue fund capital appropriations made for the current biennium that the director of budget and management has determined will be encumbered or disbursed;

(e) "Income tax reduction impact reserve," which means an amount equal to the reduction projected by the director of budget and management in income tax revenue in the current fiscal year attributable to the previous reduction in the income tax rate made by the tax commissioner pursuant to division (B) of section 5747.02 of the Revised Code.

(4) "Estimated general revenue fund appropriation and transfer requirement" means the most recent adjusted appropriations made by the general assembly from the general revenue fund and includes both of the following:

(a) Appropriations made and transfers of appropriations from the first fiscal year to the second fiscal year of the biennium in provisions of acts of the general assembly signed by the governor but not yet effective;

(b) Transfers of appropriation from the first fiscal year to the second fiscal year of the biennium approved by the controlling board.

(5) "Estimated general revenue fund revenue" means the most recent such estimate available to the director of budget and management.

(B)

(1) Not later than the thirty-first day of July each year, the director of budget and management shall determine the surplus revenue that existed on the preceding thirtieth day of June and transfer from the general revenue fund, to the extent of the unobligated, unencumbered balance on the preceding thirtieth day of June in excess of one-half of one per cent of the general revenue fund revenues in the preceding fiscal year, the following:

(a) First, to the budget stabilization fund, any amount necessary for the balance of the budget stabilization fund to equal five per cent of the general revenue fund revenues of the preceding fiscal year;

(b) Then, to the income tax reduction fund, which is hereby created in the state treasury, an amount equal to the surplus revenue.

(2) Not later than the thirty-first day of July each year, the director shall determine the percentage that the balance in the income tax reduction fund is of the amount of revenue that the director estimates will be received from the tax levied under section 5747.02 of the Revised Code in the current fiscal year without regard to any reduction under division (B) of that section. If that percentage exceeds thirty-five one hundredths of one per cent, the director shall certify the percentage to the tax commissioner not later than the thirty-first day of July.

(C) The director of budget and management shall transfer money in the income tax reduction fund to the general revenue fund, the local government fund, and the public library fund as necessary to offset revenue reductions resulting from the reductions in taxes required under division (B) of section 5747.02 of the Revised Code in the respective amounts and percentages prescribed by division (A) of section 5747.03 and divisions (A) and (B) of section 131.51 of the Revised Code as if the amount transferred had been collected as taxes under Chapter 5747. of the Revised Code. If no reductions in taxes are made under that division that affect revenue received in the current fiscal year, the director shall not transfer money from the income tax reduction fund to the general revenue fund, the local government fund, and the public library fund.

Effective Date: 06-05-2002; 2007 HB119 01-01-2008; 2008 SB185 06-20-2008

This section is set out twice. See also §131.442, as amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/1/2013.



Section 131.44 - [Effective6/1/2013] Transferring surplus revenue to budget stabilization fund and income tax reduction fund.

(A) As used in this section:

(1) "Surplus revenue" means the excess, if any, of the total fund balance over the required year-end balance.

(2) "Total fund balance" means the sum of the unencumbered balance in the general revenue fund on the last day of the preceding fiscal year plus the balance in the budget stabilization fund.

(3) "Required year-end balance" means the sum of the following:

(a) Five per cent of the general revenue fund revenues for the preceding fiscal year;

(b) "Ending fund balance," which means one-half of one per cent of general revenue fund revenues for the preceding fiscal year;

(c) "Carryover balance," which means, with respect to a fiscal biennium, the excess, if any, of the estimated general revenue fund appropriation and transfer requirement for the second fiscal year of the biennium over the estimated general revenue fund revenue for that fiscal year;

(d) "Capital appropriation reserve," which means the amount, if any, of general revenue fund capital appropriations made for the current biennium that the director of budget and management has determined will be encumbered or disbursed;

(e) "Income tax reduction impact reserve," which means an amount equal to the reduction projected by the director of budget and management in income tax revenue in the current fiscal year attributable to the previous reduction in the income tax rate made by the tax commissioner pursuant to division (B) of section 5747.02 of the Revised Code.

(4) "Estimated general revenue fund appropriation and transfer requirement" means the most recent adjusted appropriations made by the general assembly from the general revenue fund and includes both of the following:

(a) Appropriations made and transfers of appropriations from the first fiscal year to the second fiscal year of the biennium in provisions of acts of the general assembly signed by the governor but not yet effective;

(b) Transfers of appropriations from the first fiscal year to the second fiscal year of the biennium approved by the controlling board.

(5) "Estimated general revenue fund revenue" means the most recent such estimate available to the director of budget and management.

(B)

(1) Not later than the thirty-first day of July each year, the director of budget and management shall determine the surplus revenue that existed on the preceding thirtieth day of June and transfer from the general revenue fund, to the extent of the unobligated, unencumbered balance on the preceding thirtieth day of June in excess of one-half of one per cent of the general revenue fund revenues in the preceding fiscal year, the following:

(a) First, to the budget stabilization fund, any amount necessary for the balance of the budget stabilization fund to equal five per cent of the general revenue fund revenues of the preceding fiscal year;

(b) Then, to the income tax reduction fund, which is hereby created in the state treasury, an amount equal to the surplus revenue.

(2) Not later than the thirty-first day of July each year, the director shall determine the percentage that the balance in the income tax reduction fund is of the amount of revenue that the director estimates will be received from the tax levied under section 5747.02 of the Revised Code in the current fiscal year without regard to any reduction under division (B) of that section. If that percentage exceeds thirty-five one hundredths of one per cent, the director shall certify the percentage to the tax commissioner not later than the thirty-first day of July.

(C) The director of budget and management shall transfer money in the income tax reduction fund to the general revenue fund, the local government fund, and the public library fund as necessary to offset revenue reductions resulting from the reductions in taxes required under division (B) of section 5747.02 of the Revised Code in the respective amounts and percentages prescribed by division (A) of section 5747.03 and divisions (B) and (C) of section 131.51 of the Revised Code as if the amount transferred had been collected as taxes under Chapter 5747. of the Revised Code. If no reductions in taxes are made under that division that affect revenue received in the current fiscal year, the director shall not transfer money from the income tax reduction fund to the general revenue fund, the local government fund, and the public library fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/1/2013.

Effective Date: 06-05-2002; 2007 HB119 01-01-2008; 2008 SB185 06-20-2008

This section is set out twice. See also §131.441, effective until 6/1/2013.



Section 131.45 - Minimum appropriation per pupil for primary and secondary educational purposes.

(A) The amount the general assembly appropriates from the general revenue fund each year per pupil for primary and secondary educational purposes shall be not less than the amount it appropriated per pupil for those purposes for the base year, adjusted for changes in prices as measured by the consumer price index (all urban consumers, all items) prepared by the bureau of labor statistics of the United States department of labor. The base year is fiscal year 1999.

(B) Appropriations of the proceeds of the sales and use tax levied by sections 5739.029 and 5741.024 of the Revised Code and of the net proceeds of any state lottery under Section 6 of Article XV of the Ohio Constitution shall be in addition to appropriations made pursuant to this section.

(C) For the purposes of this section, appropriations for primary and secondary educational purposes includes amounts appropriated to reimburse school districts for property tax reductions required by law.

Effective Date: 05-20-1998



Section 131.50 - State land royalty fund.

(A) There is hereby created in the state treasury the state land royalty fund consisting of money credited to it under section 1509.73 of the Revised Code. Any investment proceeds earned on money in the fund shall be credited to the fund and used as required in division (B) or (C) of this section.

(B) Except as provided in division (C) of this section, money in the state land royalty fund shall be used by state agencies to acquire land and to pay capital costs of state agencies, including equipment and renovations and repairs of facilities, that have contributed to the fund under section 1509.73 of the Revised Code. Such a state agency is entitled to receive from the fund the amount that the state agency contributed and a share of the investment earnings of the fund in an amount that is equivalent to the proportionate share of contributions made by the state agency to the fund.

(C) Money in the fund that is allocated to a state college or university may be used to pay for operating expenses associated with any property that is owned by the college or university and that is at least partially used for the exploration, development, and production of oil or gas if both of the following apply:

(1) The state college or university is engaged in research at the property or in education or outreach regarding the property.

(2) The research, education, or outreach is associated with furthering the public understanding of how oil and gas exploration, development, or production potentially benefits the public and impacts the use of the state's natural resources.

(D) As used in this section, "state agency" has the same meaning as in section 1509.70 of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 131.51 - [Effective Until6/1/2013] Credits to local government funds.

(A) Beginning January 2008, on or before the fifth day of each month, the director of budget and management shall credit to the local government fund three and sixty-eight one hundredths per cent of total tax revenue credited to the general revenue fund during the preceding month. In determining the total tax revenue credited to the general revenue fund during the preceding month, the director shall include amounts transferred from that fund during the preceding month pursuant to divisions (A) and (B) of this section. Money shall be distributed from the local government fund as required under section 5747.50 of the Revised Code during the same month in which it is credited to the fund.

(B) Beginning January 2008, on or before the fifth day of each month, the director of budget and management shall credit to the public library fund, two and twenty-two one hundredths per cent of the total tax revenue credited to the general revenue fund during the preceding month. In determining the total tax revenue credited to the general revenue fund during the preceding month, the director shall include amounts transferred from that fund during the preceding month pursuant to divisions (A) and (B) of this section. Money shall be distributed from the public library fund as required under section 5747.47 of the Revised Code during the same month in which it is credited to the fund.

(C) The director of budget and management shall develop a schedule identifying the specific tax revenue sources to be used to make the monthly transfers required under divisions (A) and (B) of this section. The director may, from time to time, revise the schedule as the director considers necessary.

Effective Date: 2007 HB119 01-01-2008; 2008 SB185 06-20-2008

This section is set out twice. See also §131.512, as amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/1/2013.



Section 131.51 - [Effective6/1/2013] Credits to local government funds.

(A) On or before July 5, 2013, the tax commissioner shall compute the following amounts and certify those amounts to the director of budget and management:

(1) A percentage calculated by multiplying one hundred by the quotient obtained by dividing the total amount credited to the local government fund in fiscal year 2013 by the total amount of tax revenue credited to the general revenue fund in fiscal year 2013. The percentage shall be rounded to the nearest one-hundredth of one per cent.

(2) A percentage calculated by multiplying one hundred by the quotient obtained by dividing the total amount credited to the public library fund in fiscal year 2013 by the total amount of tax revenue credited to the general revenue fund in fiscal year 2013. The percentage shall be rounded to the nearest one-hundredth of one per cent.

(B) On or before the seventh day of each month, the director of budget and management shall credit to the local government fund an amount equal to the product obtained by multiplying the percentage calculated under division (A)(1) of this section by the total tax revenue credited to the general revenue fund during the preceding month. Money shall be distributed from the local government fund as required under section 5747.50 of the Revised Code during the same month in which it is credited to the fund.

(C) On or before the seventh day of each month, the director of budget and management shall credit to the public library fund an amount equal to the product obtained by multiplying the percentage calculated under division (A)(2) of this section by the total tax revenue credited to the general revenue fund during the preceding month. Money shall be distributed from the public library fund as required under section 5747.47 of the Revised Code during the same month in which it is credited to the fund.

(D) The director of budget and management shall develop a schedule identifying the specific tax revenue sources to be used to make the monthly transfers required under divisions (B) and (C) of this section. The director may, from time to time, revise the schedule as the director considers necessary.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/1/2013.

Effective Date: 2007 HB119 01-01-2008; 2008 SB185 06-20-2008

This section is set out twice. See also §131.511, effective until 6/1/2013.



Section 131.55 - Aggregate general revenue fund appropriations defined.

As used in sections 131.55 to 131.58 of the Revised Code, "aggregate general revenue fund appropriations" has the same meaning as under section 107.032 of the Revised Code.

Effective Date: 09-05-2006



Section 131.56 - Post-2007 fund appropriations not to exceed limitations.

The general assembly shall not make aggregate general revenue fund appropriations for fiscal year 2008 and each fiscal year thereafter that exceed the state appropriation limitation determined for the respective fiscal year under section 107.033 of the Revised Code.

Effective Date: 09-05-2006



Section 131.57 - Exceptions to aggregate general revenue fund appropriation limitations.

Notwithstanding section 131.56 of the Revised Code, the general assembly may make aggregate general revenue fund appropriations for a fiscal year that exceed the state appropriation limitation for that fiscal year if either of the following apply:

(A) The excess appropriations are made in response to the governor's proclamation of an emergency concerning such things as an act of God, a pandemic disease, an infestation of destructive organisms, repelling invasion, suppressing insurrection, defending the state in time of war, or responding to terrorist attacks, and can be used only for that emergency.

(B) The general assembly passes a bill by an affirmative vote of two-thirds of the members of each house that does both of the following:

(1) Specifically identifies the purpose of each excess appropriation;

(2) States whether the appropriations are to be included as aggregate general revenue fund appropriations with respect to future determinations of the state appropriation limitation under section 107.033 of the Revised Code.

Effective Date: 09-05-2006



Section 131.58 - Exclusions from aggregate general revenue fund appropriations.

Neither of the following shall be included as aggregate general revenue fund appropriations with respect to the determination of the state appropriation limitation under section 107.033 of the Revised Code:

(A) Appropriations made under division (A) of section 131.57 of the Revised Code;

(B) Appropriations that are not to be included as aggregate general revenue fund appropriations pursuant to a bill passed under division (B) of section 131.57 of the Revised Code.

Effective Date: 09-05-2006



Section 131.59 - Obligation to make debt service payments unaffected.

Nothing in sections 107.032 to 107.035 or 131.55 to 131.58 of the Revised Code shall be construed to affect in any way the state's obligation to make debt service payments.

Effective Date: 09-05-2006



Section 131.60 - Appropriations limitations do not apply to unexpended balances.

Sections 107.032 to 107.035 and 131.55 to 131.58 of the Revised Code do not apply to reappropriations of the unexpended balances of appropriations that a state agency has encumbered prior to the close of a fiscal year.

Effective Date: 09-05-2006






Chapter 133 - UNIFORM PUBLIC SECURITIES LAW

Section 133.01 - Uniform public securities law definitions.

As used in this chapter, in sections 9.95, 9.96, and 2151.655 of the Revised Code, in other sections of the Revised Code that make reference to this chapter unless the context does not permit, and in related proceedings, unless otherwise expressly provided:

(A) "Acquisition" as applied to real or personal property includes, among other forms of acquisition, acquisition by exercise of a purchase option, and acquisition of interests in property, including, without limitation, easements and rights-of-way, and leasehold and other lease interests initially extending or extendable for a period of at least sixty months.

(B) "Anticipatory securities" means securities, including notes, issued in anticipation of the issuance of other securities.

(C) "Board of elections" means the county board of elections of the county in which the subdivision is located. If the subdivision is located in more than one county, "board of elections" means the county board of elections of the county that contains the largest portion of the population of the subdivision or that otherwise has jurisdiction in practice over and customarily handles election matters relating to the subdivision.

(D) "Bond retirement fund" means the bond retirement fund provided for in section 5705.09 of the Revised Code, and also means a sinking fund or any other special fund, regardless of the name applied to it, established by or pursuant to law or the proceedings for the payment of debt charges. Provision may be made in the applicable proceedings for the establishment in a bond retirement fund of separate accounts relating to debt charges on particular securities, or on securities payable from the same or common sources, and for the application of moneys in those accounts only to specified debt charges on specified securities or categories of securities. Subject to law and any provisions in the applicable proceedings, moneys in a bond retirement fund or separate account in a bond retirement fund may be transferred to other funds and accounts.

(E) "Capitalized interest" means all or a portion of the interest payable on securities from their date to a date stated or provided for in the applicable legislation, which interest is to be paid from the proceeds of the securities.

(F) "Chapter 133. securities" means securities authorized by or issued pursuant to or in accordance with this chapter.

(G) "County auditor" means the county auditor of the county in which the subdivision is located. If the subdivision is located in more than one county, "county auditor" means the county auditor of the county that contains the highest amount of the tax valuation of the subdivision or that otherwise has jurisdiction in practice over and customarily handles property tax matters relating to the subdivision. In the case of a county that has adopted a charter, "county auditor" means the officer who generally has the duties and functions provided in the Revised Code for a county auditor.

(H) "Credit enhancement facilities" means letters of credit, lines of credit, stand-by, contingent, or firm securities purchase agreements, insurance, or surety arrangements, guarantees, and other arrangements that provide for direct or contingent payment of debt charges, for security or additional security in the event of nonpayment or default in respect of securities, or for making payment of debt charges to and at the option and on demand of securities holders or at the option of the issuer or upon certain conditions occurring under put or similar arrangements, or for otherwise supporting the credit or liquidity of the securities, and includes credit, reimbursement, marketing, remarketing, indexing, carrying, interest rate hedge, and subrogation agreements, and other agreements and arrangements for payment and reimbursement of the person providing the credit enhancement facility and the security for that payment and reimbursement.

(I) "Current operating expenses" or "current expenses" means the lawful expenditures of a subdivision, except those for permanent improvements and for payments of debt charges of the subdivision.

(J) "Debt charges" means the principal, including any mandatory sinking fund deposits and mandatory redemption payments, interest, and any redemption premium, payable on securities as those payments come due and are payable. The use of "debt charges" for this purpose does not imply that any particular securities constitute debt within the meaning of the Ohio Constitution or other laws.

(K) "Financing costs" means all costs and expenses relating to the authorization, including any required election, issuance, sale, delivery, authentication, deposit, custody, clearing, registration, transfer, exchange, fractionalization, replacement, payment, and servicing of securities, including, without limitation, costs and expenses for or relating to publication and printing, postage, delivery, preliminary and final official statements, offering circulars, and informational statements, travel and transportation, underwriters, placement agents, investment bankers, paying agents, registrars, authenticating agents, remarketing agents, custodians, clearing agencies or corporations, securities depositories, financial advisory services, certifications, audits, federal or state regulatory agencies, accounting and computation services, legal services and obtaining approving legal opinions and other legal opinions, credit ratings, redemption premiums, and credit enhancement facilities. Financing costs may be paid from any moneys available for the purpose, including, unless otherwise provided in the proceedings, from the proceeds of the securities to which they relate and, as to future financing costs, from the same sources from which debt charges on the securities are paid and as though debt charges.

(L) "Fiscal officer" means the following, or, in the case of absence or vacancy in the office, a deputy or assistant authorized by law or charter to act in the place of the named officer, or if there is no such authorization then the deputy or assistant authorized by legislation to act in the place of the named officer for purposes of this chapter, in the case of the following subdivisions:

(1) A county, the county auditor;

(2) A municipal corporation, the city auditor or village clerk or clerk-treasurer, or the officer who, by virtue of a charter, has the duties and functions provided in the Revised Code for the city auditor or village clerk or clerk-treasurer;

(3) A school district, the treasurer of the board of education;

(4) A regional water and sewer district, the secretary of the board of trustees;

(5) A joint township hospital district, the treasurer of the district;

(6) A joint ambulance district, the clerk of the board of trustees;

(7) A joint recreation district, the person designated pursuant to section 755.15 of the Revised Code;

(8) A detention facility district or a district organized under section 2151.65 of the Revised Code or a combined district organized under sections 2152.41 and 2151.65 of the Revised Code, the county auditor of the county designated by law to act as the auditor of the district;

(9) A township, a fire district organized under division (C) of section 505.37 of the Revised Code, or a township police district, the fiscal officer of the township;

(10) A joint fire district, the clerk of the board of trustees of that district;

(11) A regional or county library district, the person responsible for the financial affairs of that district;

(12) A joint solid waste management district, the fiscal officer appointed by the board of directors of the district under section 343.01 of the Revised Code;

(13) A joint emergency medical services district, the person appointed as fiscal officer pursuant to division (D) of section 307.053 of the Revised Code;

(14) A fire and ambulance district, the person appointed as fiscal officer under division (B) of section 505.375 of the Revised Code;

(15) A subdivision described in division (MM) (18) of this section, the officer who is designated by law as or performs the functions of its chief fiscal officer;

(16) A joint police district, the treasurer of the district.

(M) "Fiscal year" has the same meaning as in section 9.34 of the Revised Code.

(N) "Fractionalized interests in public obligations" means participations, certificates of participation, shares, or other instruments or agreements, separate from the public obligations themselves, evidencing ownership of interests in public obligations or of rights to receive payments of, or on account of, principal or interest or their equivalents payable by or on behalf of an obligor pursuant to public obligations.

(O) "Fully registered securities" means securities in certificated or uncertificated form, registered as to both principal and interest in the name of the owner.

(P) "Fund" means to provide for the payment of debt charges and expenses related to that payment at or prior to retirement by purchase, call for redemption, payment at maturity, or otherwise.

(Q) "General obligation" means securities to the payment of debt charges on which the full faith and credit and the general property taxing power, including taxes within the tax limitation if available to the subdivision, of the subdivision are pledged.

(R) "Interest" or "interest equivalent" means those payments or portions of payments, however denominated, that constitute or represent consideration for forbearing the collection of money, or for deferring the receipt of payment of money to a future time.

(S) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1 et seq., as amended, and includes any laws of the United States providing for application of that code.

(T) "Issuer" means any public issuer and any nonprofit corporation authorized to issue securities for or on behalf of any public issuer.

(U) "Legislation" means an ordinance or resolution passed by a majority affirmative vote of the then members of the taxing authority unless a different vote is required by charter provisions governing the passage of the particular legislation by the taxing authority.

(V) "Mandatory sinking fund redemption requirements" means amounts required by proceedings to be deposited in a bond retirement fund for the purpose of paying in any year or fiscal year by mandatory redemption prior to stated maturity the principal of securities that is due and payable, except for mandatory prior redemption requirements as provided in those proceedings, in a subsequent year or fiscal year.

(W) "Mandatory sinking fund requirements" means amounts required by proceedings to be deposited in a year or fiscal year in a bond retirement fund for the purpose of paying the principal of securities that is due and payable in a subsequent year or fiscal year.

(X) "Net indebtedness" has the same meaning as in division (A) of section 133.04 of the Revised Code.

(Y) "Obligor," in the case of securities or fractionalized interests in public obligations issued by another person the debt charges or their equivalents on which are payable from payments made by a public issuer, means that public issuer.

(Z) "One purpose" relating to permanent improvements means any one permanent improvement or group or category of permanent improvements for the same utility, enterprise, system, or project, development or redevelopment project, or for or devoted to the same general purpose, function, or use or for which self-supporting securities, based on the same or different sources of revenues, may be issued or for which special assessments may be levied by a single ordinance or resolution. "One purpose" includes, but is not limited to, in any case any off-street parking facilities relating to another permanent improvement, and:

(1) Any number of roads, highways, streets, bridges, sidewalks, and viaducts;

(2) Any number of off-street parking facilities;

(3) In the case of a county, any number of permanent improvements for courthouse, jail, county offices, and other county buildings, and related facilities;

(4) In the case of a school district, any number of facilities and buildings for school district purposes, and related facilities.

(AA) "Outstanding," referring to securities, means securities that have been issued, delivered, and paid for, except any of the following:

(1) Securities canceled upon surrender, exchange, or transfer, or upon payment or redemption;

(2) Securities in replacement of which or in exchange for which other securities have been issued;

(3) Securities for the payment, or redemption or purchase for cancellation prior to maturity, of which sufficient moneys or investments, in accordance with the applicable legislation or other proceedings or any applicable law, by mandatory sinking fund redemption requirements, mandatory sinking fund requirements, or otherwise, have been deposited, and credited for the purpose in a bond retirement fund or with a trustee or paying or escrow agent, whether at or prior to their maturity or redemption, and, in the case of securities to be redeemed prior to their stated maturity, notice of redemption has been given or satisfactory arrangements have been made for giving notice of that redemption, or waiver of that notice by or on behalf of the affected security holders has been filed with the subdivision or its agent for the purpose.

(BB) "Paying agent" means the one or more banks, trust companies, or other financial institutions or qualified persons, including an appropriate office or officer of the subdivision, designated as a paying agent or place of payment of debt charges on the particular securities.

(CC) "Permanent improvement" or "improvement" means any property, asset, or improvement certified by the fiscal officer, which certification is conclusive, as having an estimated life or period of usefulness of five years or more, and includes, but is not limited to, real estate, buildings, and personal property and interests in real estate, buildings, and personal property, equipment, furnishings, and site improvements, and reconstruction, rehabilitation, renovation, installation, improvement, enlargement, and extension of property, assets, or improvements so certified as having an estimated life or period of usefulness of five years or more. The acquisition of all the stock ownership of a corporation is the acquisition of a permanent improvement to the extent that the value of that stock is represented by permanent improvements. A permanent improvement for parking, highway, road, and street purposes includes resurfacing, but does not include ordinary repair.

(DD) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes any federal, state, interstate, regional, or local governmental agency, any subdivision, and any combination of those persons.

(EE) "Proceedings" means the legislation, certifications, notices, orders, sale proceedings, trust agreement or indenture, mortgage, lease, lease-purchase agreement, assignment, credit enhancement facility agreements, and other agreements, instruments, and documents, as amended and supplemented, and any election proceedings, authorizing, or providing for the terms and conditions applicable to, or providing for the security or sale or award of, public obligations, and includes the provisions set forth or incorporated in those public obligations and proceedings.

(FF) "Public issuer" means any of the following that is authorized by law to issue securities or enter into public obligations:

(1) The state, including an agency, commission, officer, institution, board, authority, or other instrumentality of the state;

(2) A taxing authority, subdivision, district, or other local public or governmental entity, and any combination or consortium, or public division, district, commission, authority, department, board, officer, or institution, thereof;

(3) Any other body corporate and politic, or other public entity.

(GG) "Public obligations" means both of the following:

(1) Securities;

(2) Obligations of a public issuer to make payments under installment sale, lease, lease purchase, or similar agreements, which obligations may bear interest or interest equivalent.

(HH) "Refund" means to fund and retire outstanding securities, including advance refunding with or without payment or redemption prior to maturity.

(II) "Register" means the books kept and maintained by the registrar for registration, exchange, and transfer of registered securities.

(JJ) "Registrar" means the person responsible for keeping the register for the particular registered securities, designated by or pursuant to the proceedings.

(KK) "Securities" means bonds, notes, certificates of indebtedness, commercial paper, and other instruments in writing, including, unless the context does not admit, anticipatory securities, issued by an issuer to evidence its obligation to repay money borrowed, or to pay interest, by, or to pay at any future time other money obligations of, the issuer of the securities, but not including public obligations described in division (GG)(2) of this section.

(LL) "Self-supporting securities" means securities or portions of securities issued for the purpose of paying costs of permanent improvements to the extent that receipts of the subdivision, other than the proceeds of taxes levied by that subdivision, derived from or with respect to the improvements or the operation of the improvements being financed, or the enterprise, system, project, or category of improvements of which the improvements being financed are part, are estimated by the fiscal officer to be sufficient to pay the current expenses of that operation or of those improvements or enterprise, system, project, or categories of improvements and the debt charges payable from those receipts on securities issued for the purpose. Until such time as the improvements or increases in rates and charges have been in operation or effect for a period of at least six months, the receipts therefrom, for purposes of this definition, shall be those estimated by the fiscal officer, except that those receipts may include, without limitation, payments made and to be made to the subdivision under leases or agreements in effect at the time the estimate is made. In the case of an operation, improvements, or enterprise, system, project, or category of improvements without at least a six-month history of receipts, the estimate of receipts by the fiscal officer, other than those to be derived under leases and agreements then in effect, shall be confirmed by the taxing authority.

(MM) "Subdivision" means any of the following:

(1) A county, including a county that has adopted a charter under Article X, Ohio Constitution;

(2) A municipal corporation, including a municipal corporation that has adopted a charter under Article XVIII, Ohio Constitution;

(3) A school district;

(4) A regional water and sewer district organized under Chapter 6119. of the Revised Code;

(5) A joint township hospital district organized under section 513.07 of the Revised Code;

(6) A joint ambulance district organized under section 505.71 of the Revised Code;

(7) A joint recreation district organized under division (C) of section 755.14 of the Revised Code;

(8) A detention facility district organized under section 2152.41, a district organized under section 2151.65, or a combined district organized under sections 2152.41 and 2151.65 of the Revised Code;

(9) A township police district organized under section 505.48 of the Revised Code;

(10) A township;

(11) A joint fire district organized under section 505.371 of the Revised Code;

(12) A county library district created under section 3375.19 or a regional library district created under section 3375.28 of the Revised Code;

(13) A joint solid waste management district organized under section 343.01 or 343.012 of the Revised Code;

(14) A joint emergency medical services district organized under section 307.052 of the Revised Code;

(15) A fire and ambulance district organized under section 505.375 of the Revised Code;

(16) A fire district organized under division (C) of section 505.37 of the Revised Code;

(17) A joint police district organized under section 505.482 of the Revised Code;

(18) Any other political subdivision or taxing district or other local public body or agency authorized by this chapter or other laws to issue Chapter 133. securities.

(NN) "Taxing authority" means in the case of the following subdivisions:

(1) A county, a county library district, or a regional library district, the board or boards of county commissioners, or other legislative authority of a county that has adopted a charter under Article X, Ohio Constitution, but with respect to such a library district acting solely as agent for the board of trustees of that district;

(2) A municipal corporation, the legislative authority;

(3) A school district, the board of education;

(4) A regional water and sewer district, a joint ambulance district, a joint recreation district, a fire and ambulance district, or a joint fire district, the board of trustees of the district;

(5) A joint township hospital district, the joint township hospital board;

(6) A detention facility district or a district organized under section 2151.65 of the Revised Code, a combined district organized under sections 2152.41 and 2151.65 of the Revised Code, or a joint emergency medical services district, the joint board of county commissioners;

(7) A township, a fire district organized under division (C) of section 505.37 of the Revised Code, or a township police district, the board of township trustees;

(8) A joint solid waste management district organized under section 343.01 or 343.012 of the Revised Code, the board of directors of the district;

(9) A subdivision described in division (MM) (18) of this section, the legislative or governing body or official;

(10) A joint police district, the joint police district board.

(OO) "Tax limitation" means the "ten-mill limitation" as defined in section 5705.02 of the Revised Code without diminution by reason of section 5705.313 of the Revised Code or otherwise, or, in the case of a municipal corporation or county with a different charter limitation on property taxes levied to pay debt charges on unvoted securities, that charter limitation. Those limitations shall be respectively referred to as the "ten-mill limitation" and the "charter tax limitation."

(PP) "Tax valuation" means the aggregate of the valuations of property subject to ad valorem property taxation by the subdivision on the real property, personal property, and public utility property tax lists and duplicates most recently certified for collection, and shall be calculated without deductions of the valuations of otherwise taxable property exempt in whole or in part from taxation by reason of exemptions of certain amounts of taxable value under division (C) of section 5709.01, tax reductions under section 323.152 of the Revised Code, or similar laws now or in the future in effect.

For purposes of section 133.06 of the Revised Code, "tax valuation" shall not include the valuation of tangible personal property used in business, telephone or telegraph property, interexchange telecommunications company property, or personal property owned or leased by a railroad company and used in railroad operations listed under or described in section 5711.22, division (B) or (F) of section 5727.111, or section 5727.12 of the Revised Code.

(QQ) "Year" means the calendar year.

(RR) "Administrative agent," "agent," "commercial paper," "floating rate interest structure," "indexing agent," "interest rate hedge," "interest rate period," "put arrangement," and "remarketing agent" have the same meanings as in section 9.98 of the Revised Code.

(SS) "Sales tax supported" means obligations to the payment of debt charges on which an additional sales tax or additional sales taxes have been pledged by the taxing authority of a county pursuant to section 133.081 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-31-2003; 05-06-2005; 07-01-2005; 12-20-2005; 03-30-2006; 2007 HB119 06-30-2007

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.02 - Public securities are negotiable instruments.

(A) Securities lawfully authorized and issued by an issuer, and fractionalized interests in public obligations, subject to applicable provisions for registration or of the proceedings, are negotiable instruments and securities under Chapters 1303. and 1308. of the Revised Code, notwithstanding that the promise to pay debt charges on the particular securities or fractionalized interests may be limited to payment out of a particular fund or the proceeds from a particular source.

(B) Unless a judicial action or proceeding challenging the validity of public obligations or of fractionalized interests in public obligations is commenced by personal service on the chief executive officer or legal officer or fiscal officer of the issuer and, if applicable, the obligor, prior to the initial delivery of the public obligations or the fractionalized interests in public obligations, the public obligations or the fractionalized interests in them and the proceedings relating to them are incontestable and the public obligations or the fractionalized interests in them shall be conclusively considered to be and to have been issued, secured, entered into, payable, sold, executed, and delivered, and the proceedings relating to them taken, in conformity with all legal requirements if all of the following apply:

(1) They state that they are issued or entered into under or pursuant to authorizing provisions of law or of any applicable charter or the Ohio Constitution and comply on their face with those provisions.

(2) They are issued or entered into for a lawful purpose, as stated in the securities or the legislation authorizing their issuance, and within any limitations prescribed by law.

(3) Their purchase price, if any, has been paid in full.

(4) The transcript of the proceedings contains a statement by the officer having charge of the applicable records, or by the legal officer or fiscal officer, of the issuer and, if applicable, of the obligor that all the proceedings were held in compliance with law, which statement creates a conclusive presumption that the proceedings were held in compliance with all laws, including, as applicable, section 121.22 of the Revised Code, and rules.

(C) An individual as such, or as an officer, director, stockholder, or employee of or owner of any interest in an entity, or relatives or business associates of such individual, purchasing securities or fractionalized interests in public obligations as the original or subsequent purchaser, or providing a credit enhancement facility, or acting as a lessor, trustee, fiscal agent, financial adviser, paying agent, or registrar related thereto, shall not be deemed to be interested, either directly or indirectly, solely by reason of such purchase, provision, or relationship, in such purchase or sale or servicing or in the contract evidenced by the securities or the fractionalized interests in public obligations or the credit enhancement facility, for the purpose of any law of this state that prohibits a public officer, servant, or employee, or his relatives or business associates, from being interested in any contract of the particular issuer or obligor.

(D) As used in this division, "tax compliance payments" means any amounts determined or estimated as amounts required to be paid to the federal government in order to maintain the exclusion from gross income for federal income tax purposes of interest on those obligations, including any amounts computed at the time to represent the portion of investment income to be rebated, or amounts in lieu of or in addition to any rebate amount and any penalty or interest to be paid, for that purpose pursuant to the Internal Revenue Code; and "public obligations" includes any bond within the meaning of section 150(a) of the Internal Revenue Code.

Notwithstanding any other law, an issuer and an obligor may agree, in specific or general terms, to do or cause or require to be done all things necessary for, and not to do or permit or authorize to be done anything that would adversely affect, the exclusion of interest on public obligations or on fractionalized interests in public obligations from gross income for federal income tax purposes under the Internal Revenue Code, or the classification or qualification of the public obligations or the interest on the public obligations or fractionalized interests in public obligations for, or their exemption from, other treatment under the Internal Revenue Code, including compliance with the provisions for tax compliance payments to the United States in accordance with the Internal Revenue Code. Those actions and covenants and compliance therewith shall be valid, incontestable, final, and conclusive to the extent that they support that exclusion from gross income or those classifications, qualifications, or exemptions. The authorization in this division is solely for the purpose of satisfying such federal conditions or requirements, and is in addition to and not a limitation upon other authorization granted by or pursuant to law or the Ohio Constitution, and does not preclude or exclude any actions or covenants by the issuer or obligor, or its officer, to satisfy the federal conditions or requirements for the purpose, including actions and covenants previously taken or made. Subject to the terms of those covenants, compliance with covenants referred to in this division by the issuer or obligor and its officers are acts specifically enjoined by law as duties resulting from their office, trust, and station for purposes of section 2731.01 of the Revised Code. The issuer or obligor, and its officers, employees, and agents responsible in the circumstances, shall do all things necessary or appropriate to comply with such covenants and shall take all actions to account for, calculate, report, make available, and make tax compliance payments pursuant to the Internal

Revenue Code to the extent required to comply with such covenants. In order to protect the tax exemption of interest or other qualification, classification, or exemption for tax purposes, and to reduce tax compliance payments:

(1) Moneys from the funds to which any such interest is credited, and from any fund that is generally available for the general purposes of the issuer or obligor, available for the purpose of the securities issue, or available for operating and maintenance expenses of any improvements financed or refinanced by that issue or of any system or enterprise of which those improvements are a part, shall be appropriated and are deemed appropriated for all purposes to the payment of such amounts pursuant to such covenant, and may be so appropriated in the absence of such a covenant. Subject to the provisions of the applicable proceedings and notwithstanding any statutory or administrative limitations on the use or transfer of those funds or receipts, the appropriate official of the issuer or obligor may:

(a) Withdraw or transfer tax compliance payments from the fund or funds designated by the issuer or obligor for the purpose, including any bond, improvement, or special fund, and any bond retirement fund after provision for current debt charges requirements, or direct the deposit from receipts, and deposit tax compliance payments in or credit them to the fund or account established for the purpose, which establishment is hereby authorized, and disburse moneys from that fund or account for that purpose.

(b) Withdraw or transfer investment income from any bond or improvement fund, from any bond retirement fund after provision for current debt charges requirements, and from any other special fund established with respect to an issue of securities, and deposit that investment income in or credit that investment income to any other fund or account.

(2) An issuer or obligor may invest any proceeds or gross proceeds, as defined in the Internal Revenue Code, of public obligations or fractionalized interests in public obligations in tax-exempt bonds of any person authorized to issue tax-exempt bonds under the Internal Revenue Code, and in any regulated investment company, the investment in which is treated as an investment in tax-exempt bonds for purposes of provisions of section 148 of the Internal Revenue Code, and in any special series of obligations of the United States made available for purposes of compliance with provisions of section 148 of the Internal Revenue Code. The authority to invest proceeds under this division is in addition to and not restricted or conditioned by any other authority of an issuer to invest its moneys.

Nothing in this division or in other prior or current provisions of law requires that an issuer or obligor comply with provisions of federal tax law or regulations to exclude interest on its public obligations from gross income for federal income tax purposes or otherwise to have the public obligations or interest thereon treated in any particular way under federal tax laws, except to the extent, if any, that the issuer or obligor covenants to do so, and the validity of the public obligations shall not be adversely affected by the absence of that compliance or of compliance with any covenants made pursuant to this division.

This division applies to public obligations and fractionalized interests in public obligations, outstanding on or entered into prior to, or issued or entered into on or after, October 30, 1989.

(E) Notwithstanding any other law, the income from the investment of proceeds of public obligations or fractionalized interests in public obligations of a public issuer, or payments received by or on behalf of a public issuer under section 6341 of the Internal Revenue Code, 26 U.S.C. 6431, may be credited to the fund or account in which those proceeds are held, to the fund or account from which debt charges on those public obligations are paid, or to the general fund or other fund or account as the public issuer authorizes, and used for the purposes of that fund or account.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 12-22-1992

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.021 - Unified volume ceiling on the aggregate amount of private activity bonds.

The general assembly hereby finds and declares that the "Tax Reform Act of 1986" (the "Act") establishes a unified volume ceiling on the aggregate amount of private activity bonds that can be issued in each state. The amount of the unified volume ceiling shall be the amount determined as set forth in section 146(d) of the Internal Revenue Code.

The general assembly further finds and declares that the Act requires the state to allocate its volume ceiling according to a specified formula unless a different procedure is established by the governor or general assembly.

The general assembly further finds and declares that pursuant to authorization of state legislation the general assembly has, by division (D)(3) of section 133.02 of the Revised Code, effective October 30, 1989, provided for delegating such function to the governor and for further delegation as therein provided, subject to such prospectively effective actions as may subsequently be taken by the general assembly.

The general assembly further finds and declares that it desires to by legislation provide for an efficient, effective, and equitable procedure under which the state will allocate the unified volume ceiling.

The general assembly therefore finds and declares that it is necessary to create the joint select committee on volume cap to create a process for the allocation of the unified volume ceiling.

(A) Pursuant to section 146(e)(2)(B)(ii) of the Internal Revenue Code, which provides that a state may by law provide a different formula for allocating the state ceiling, there is hereby created the joint select committee on volume cap to provide for the allocation and the reallocation of the unified volume ceiling among the governmental units (or other authorities) in the state having authority to issue tax exempt private activity bonds.

(B) The committee shall consist of eight members. Two members shall be from the house of representatives appointed by the speaker of the house of representatives; two members shall be from the senate appointed by the president of the senate; and four members shall be appointed by the governor. Each member shall be selected for the member's knowledge and experience in tax exempt private activity bonds. The members shall serve at the pleasure of the appointing authority. A vacancy shall be filled in the same manner as the original appointment.

(C) The purpose of the committee shall be to maximize the economic benefits of the unified volume ceiling to all citizens of the state. To this end, the joint select committee on volume cap shall:

(1) Set forth procedures for making allocations, reallocation and carry forward of the state's unified volume ceiling in accordance with the Act;

(2) Develop strategies for allocating and reallocating the unified volume ceiling which are designed to maximize the availability of tax exempt private activity bonds among competing sectors of the state.

(D) To provide for the orderly and prompt issuance of private activity bonds, the committee is authorized to allocate the unified volume ceiling among those governmental units (or other authorities) in the state having authority to issue tax exempt private activity bonds. The committee shall reserve a portion of the unified volume ceiling to be allocated for multi-family rental housing projects. The committee in determination of unified volume ceiling allocations and reallocations shall consider the following:

(1) The interest of the state with regard to long-term economic development, housing, education, redevelopment, and solid waste management;

(2) The projected increase of jobs in the state;

(3) The needs of political subdivisions.

(E) The director of development shall adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of this section.

(F) Any allocation of the state's unified volume ceiling pursuant to this section for the purposes of the issuance of student loan notes shall be awarded only to either of the following:

(1) The nonprofit corporation designated under division (B) of section 3351.07 of the Revised Code;

(2) The treasurer of state for the purposes of carrying out the student loan program described in Chapter 3366. of the Revised Code.

Effective Date: 09-05-2001; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 133.022 - Issuance of school construction bonds; Allocations of state portions; Factors to be considered.

(A) As used in this section:

(1) "Large local educational agency" and "qualified school construction bond" have the same meaning as in section 54F of the Internal Revenue Code, 26 U.S.C. 54F.

(2) "National limit" means, as applicable, the limitation on the aggregate amount of qualified school construction bonds that may be issued by the states each calendar year under section 54F of the Internal Revenue Code.

(3) "State portion" means the portion of the national limit allocated to this state pursuant to section 54F of the Internal Revenue Code.

(B)

(1) To provide for the orderly and prompt issuance of qualified school construction bonds, the Ohio school facilities commission, in consultation with the director of budget and management, shall allocate the state portion among those issuers authorized to issue qualified school construction bonds. The Ohio school facilities commission may also accept from any large local educational agency the allocation received by that agency under section 54F(d)(2) of the Internal Revenue Code and reallocate it to any issuer or issuers authorized to issue obligations, including any large local educational agency.

(2) The factors to be considered when making allocations of the state portion or reallocations of any amounts received by a large local educational agency include the following:

(a) The interests of the state with regard to education and economic development;

(b) The need and ability of each issuer to issue obligations.

(3) The Ohio school facilities commission, in consultation with the director of budget and management, shall establish procedures for making allocations, including those from any carryover of the state portion, and shall adopt guidelines to carry out the purposes of this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.03 - Public securities are lawful investments.

(A) Chapter 133. securities are:

(1) Lawful investments for banks, savings and loan associations, credit union share guaranty corporations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other funds of the state, subdivisions, and taxing districts, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers, public employees, and school employees retirement systems, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant to those provisions by any agency of the state with respect to investments by them;

(2) Eligible as security for the repayment of the deposit of public moneys.

(B) section 9.96 of the Revised Code applies to Chapter 133. securities notwithstanding any other provision in this chapter.

(C) A subdivision may enter into an agreement with an agency, including a commission, officer, board, authority, or other instrumentality, of the state or of the federal government for the issuance and sale of Chapter 133. securities to that agency for purposes for which the subdivision is otherwise authorized to issue those securities, and may issue and sell those securities under procedures and having terms, other than those provided in other sections of this chapter, that comply with that agreement and the rules of that agency.

(D) A subdivision may not issue securities for the purpose of paying current expenses except for securities authorized to be issued for that purpose by this chapter or other laws.

(E) The purpose of Chapter 133. securities may be stated in general terms, such as "street improvements," or "park improvements," or "extension and improvement of the waterworks system," or "school improvements." Any legislation submitting to the electors the question of issuing securities and the published notice of that election, and the legislation specifically authorizing securities, shall generally identify the permanent improvements included in the purpose.

(F) Securities issued pursuant to section 133.13 of the Revised Code may include amounts to pay financing costs relating to those securities.

(G) As used in this chapter, with respect to public obligations:

(1) "Principal amount" means the aggregate of the amount as stated or provided for in the legislation authorizing the public obligations as the amount on which interest or interest equivalent is initially calculated.

(2) "Principal payments" means the payments of or on account of the principal amount as defined in division (G)(1) of this section.

(H) Interest or interest equivalent on public obligations may be paid or compounded at such time as shall be provided in the legislation authorizing the public obligations.

Effective Date: 11-02-1999



Section 133.031, 133.032 - [Repealed].

Effective Date: 10-30-1989



Section 133.04 - Net indebtedness of subdivision - certain securities not considered in calculation.

(A) As used in this chapter, "net indebtedness" means, as determined pursuant to this section, the principal amount of the outstanding securities of a subdivision less the amount held in a bond retirement fund to the extent such amount is not taken into account in determining the principal amount outstanding under division (AA) of section 133.01 of the Revised Code. For purposes of this definition, the principal amount of outstanding securities includes the principal amount of outstanding securities of another subdivision apportioned to the subdivision as a result of acquisition of territory, and excludes the principal amount of outstanding securities of the subdivision apportioned to another subdivision as a result of loss of territory and the payment or reimbursement obligations of the subdivision under credit enhancement facilities relating to outstanding securities.

(B) In calculating the net indebtedness of a subdivision, none of the following securities, including anticipatory securities issued in anticipation of their issuance, shall be considered:

(1) Securities issued in anticipation of the levy or collection of special assessments, either in original or refunded form;

(2) Securities issued in anticipation of the collection of current revenues for the fiscal year or other period not to exceed twelve consecutive months, or securities issued in anticipation of the collection of the proceeds from a specifically identified voter-approved tax levy;

(3) Securities issued for purposes described in section 133.12 of the Revised Code;

(4) Securities issued under Chapter 122., 140., 165., 725., or 761. or section 131.23 of the Revised Code;

(5) Securities issued to pay final judgments or court-approved settlements under authorizing laws and securities issued under section 2744.081 of the Revised Code;

(6) Securities issued to pay costs of permanent improvements to the extent they are issued in anticipation of the receipt of, and are payable as to principal from, federal or state grants or distributions for, or legally available for, that principal or for the costs of those permanent improvements;

(7) Securities issued to evidence loans from the state capital improvements fund pursuant to Chapter 164. of the Revised Code or from the state infrastructure bank pursuant to section 5531.09 of the Revised Code;

(8) That percentage of the principal amount of general obligation securities issued by a county, township, or municipal corporation to pay the costs of permanent improvements equal to the percentage of the debt charges on those securities payable during the current fiscal year that the fiscal officer estimates can be paid during the current fiscal year from payments in lieu of taxes under section 1728.11, 1728.111, 5709.42, 5709.74, or 5709.79 of the Revised Code, and that the legislation authorizing the issuance of the securities pledges or covenants will be used for the payment of those debt charges; provided that the amount excluded from consideration under division (B)(8) of this section shall not exceed the lesser of thirty million dollars or one-half per cent of the subdivision's tax valuation in the case of a county or township, or one and one-tenth per cent of the subdivision's tax valuation in the case of a municipal corporation;

(9) Securities issued in an amount equal to the property tax replacement payments received under section 5727.85 or 5727.86 of the Revised Code;

(10) Securities issued in an amount equal to the property tax replacement payments received under section 5751.21 or 5751.22 of the Revised Code;

(11) Other securities, including self-supporting securities, excepted by law from the calculation of net indebtedness or from the application of this chapter;

(12) Any other securities outstanding on October 30, 1989, and then excepted from the calculation of net indebtedness or from the application of this chapter, and securities issued at any time to fund or refund those securities.

Effective Date: 11-03-1999; 03-30-2006



Section 133.041, 133.042 - [Repealed].

Effective Date: 10-30-1989



Section 133.05 - Net indebtedness of municipal corporation - certain securities not considered in calculation.

(A) A municipal corporation shall not incur net indebtedness that exceeds an amount equal to ten and one-half per cent of its tax valuation, or incur without a vote of the electors net indebtedness that exceeds an amount equal to five and one-half per cent of that tax valuation.

(B) In calculating the net indebtedness of a municipal corporation, none of the following securities shall be considered:

(1) Self-supporting securities issued for any purposes including, without limitation, any of the following general purposes:

(a) Water systems or facilities;

(b) Sanitary sewerage systems or facilities, or surface and storm water drainage and sewerage systems or facilities, or a combination of those systems or facilities;

(c) Electric plants and facilities and steam or cogeneration facilities that generate or supply electricity, or steam and electrical or steam distribution systems and lines;

(d) Airports or landing fields or facilities;

(e) Railroads, rapid transit, and other mass transit systems;

(f) Off-street parking lots, facilities, or buildings, or on-street parking facilities, or any combination of off-street and on-street parking facilities;

(g) Facilities for the care or treatment of the sick or infirm, and for housing the persons providing such care or treatment and their families;

(h) Solid waste or hazardous waste collection or disposal facilities, or resource recovery and solid or hazardous waste recycling facilities, or any combination of those facilities;

(i) Urban redevelopment projects;

(j) Recreational, sports, convention, auditorium, museum, trade show, and other public attraction facilities;

(k) Facilities for natural resources exploration, development, recovery, use, and sale;

(l) Correctional and detention facilities, including multicounty-municipal jails, and related rehabilitation facilities.

(2) Securities issued for the purpose of purchasing, constructing, improving, or extending water or sanitary or surface and storm water sewerage systems or facilities, or a combination of those systems or facilities, to the extent that an agreement entered into with another subdivision requires the other subdivision to pay to the municipal corporation amounts equivalent to debt charges on the securities;

(3) Securities issued under order of the director of health or director of environmental protection under section 6109.18 of the Revised Code;

(4) Securities issued under Section 3, 10, or 12 of Article XVIII, Ohio Constitution;

(5) Securities that are not general obligations of the municipal corporation;

(6) Voted securities issued for the purposes of urban redevelopment to the extent that their principal amount does not exceed an amount equal to two per cent of the tax valuation of the municipal corporation;

(7) Unvoted general obligation securities to the extent that the legislation authorizing them includes covenants to appropriate annually from lawfully available municipal income taxes or other municipal excises or taxes, including taxes referred to in section 701.06 of the Revised Code but not including ad valorem property taxes, and to continue to levy and collect those municipal income taxes or other applicable excises or taxes in, amounts necessary to meet the debt charges on those securities, which covenants are hereby authorized;

(8) Self-supporting securities issued prior to July 1, 1977, under this chapter for the purpose of municipal university residence halls to the extent that revenues of the successor state university allocated to debt charges on those securities, from sources other than municipal excises and taxes, are sufficient to pay those debt charges;

(9) Securities issued for the purpose of acquiring or constructing roads, highways, bridges, or viaducts, for the purpose of acquiring or making other highway permanent improvements, or for the purpose of procuring and maintaining computer systems for the office of the clerk of the municipal court to the extent that the legislation authorizing the issuance of the securities includes a covenant to appropriate from money distributed to the municipal corporation pursuant to Chapter 4501., 4503., 4504., or 5735. of the Revised Code a sufficient amount to cover debt charges on and financing costs relating to the securities as they become due;

(10) Securities issued for the purpose of providing some or all of the funds required to satisfy the municipal corporation's obligation under an agreement with the board of trustees of the Ohio police and fire pension fund under section 742.30 of the Revised Code;

(11) Securities issued for the acquisition, construction, equipping, and improving of a municipal educational and cultural facility under division (B)(2) of section 307.672 of the Revised Code;

(12) Securities issued for energy conservation measures under section 717.02 of the Revised Code;

(13) Securities that are obligations issued to pay costs of a sports facility under section 307.673 of the Revised Code.

(C) In calculating the net indebtedness of a municipal corporation, no obligation incurred under section 749.081 of the Revised Code shall be considered.

Effective Date: 11-02-1999; 04-27-2005



Section 133.06 - Net indebtedness of school district - certain securities not considered in calculation.

(A) A school district shall not incur, without a vote of the electors, net indebtedness that exceeds an amount equal to one-tenth of one per cent of its tax valuation, except as provided in divisions (G) and (H) of this section and in division (C) of section 3313.372 of the Revised Code, or as prescribed in section 3318.052 or 3318.44 of the Revised Code, or as provided in division (J) of this section.

(B) Except as provided in divisions (E), (F), and (I) of this section, a school district shall not incur net indebtedness that exceeds an amount equal to nine per cent of its tax valuation.

(C) A school district shall not submit to a vote of the electors the question of the issuance of securities in an amount that will make the district's net indebtedness after the issuance of the securities exceed an amount equal to four per cent of its tax valuation, unless the superintendent of public instruction, acting under policies adopted by the state board of education, and the tax commissioner, acting under written policies of the commissioner, consent to the submission. A request for the consents shall be made at least one hundred twenty days prior to the election at which the question is to be submitted.

The superintendent of public instruction shall certify to the district the superintendent's and the tax commissioner's decisions within thirty days after receipt of the request for consents.

If the electors do not approve the issuance of securities at the election for which the superintendent of public instruction and tax commissioner consented to the submission of the question, the school district may submit the same question to the electors on the date that the next special election may be held under section 3501.01 of the Revised Code without submitting a new request for consent. If the school district seeks to submit the same question at any other subsequent election, the district shall first submit a new request for consent in accordance with this division.

(D) In calculating the net indebtedness of a school district, none of the following shall be considered:

(1) Securities issued to acquire school buses and other equipment used in transporting pupils or issued pursuant to division (D) of section 133.10 of the Revised Code;

(2) Securities issued under division (F) of this section, under section 133.301 of the Revised Code, and, to the extent in excess of the limitation stated in division (B) of this section, under division (E) of this section;

(3) Indebtedness resulting from the dissolution of a joint vocational school district under section 3311.217 of the Revised Code, evidenced by outstanding securities of that joint vocational school district;

(4) Loans, evidenced by any securities, received under sections 3313.483, 3317.0210, 3317.0211, and 3317.64 of the Revised Code;

(5) Debt incurred under section 3313.374 of the Revised Code;

(6) Debt incurred pursuant to division (B)(5) of section 3313.37 of the Revised Code to acquire computers and related hardware;

(7) Debt incurred under section 3318.042 of the Revised Code.

(E) A school district may become a special needs district as to certain securities as provided in division (E) of this section.

(1) A board of education, by resolution, may declare its school district to be a special needs district by determining both of the following:

(a) The student population is not being adequately serviced by the existing permanent improvements of the district.

(b) The district cannot obtain sufficient funds by the issuance of securities within the limitation of division (B) of this section to provide additional or improved needed permanent improvements in time to meet the needs.

(2) The board of education shall certify a copy of that resolution to the superintendent of public instruction with a statistical report showing all of the following:

(a) The history of and a projection of the growth of the tax valuation;

(b) The projected needs;

(c) The estimated cost of permanent improvements proposed to meet such projected needs.

(3) The superintendent of public instruction shall certify the district as an approved special needs district if the superintendent finds both of the following:

(a) The district does not have available sufficient additional funds from state or federal sources to meet the projected needs.

(b) The projection of the potential average growth of tax valuation during the next five years, according to the information certified to the superintendent and any other information the superintendent obtains, indicates a likelihood of potential average growth of tax valuation of the district during the next five years of an average of not less than one and one-half per cent per year. The findings and certification of the superintendent shall be conclusive.

(4) An approved special needs district may incur net indebtedness by the issuance of securities in accordance with the provisions of this chapter in an amount that does not exceed an amount equal to the greater of the following:

(a) Twelve per cent of the sum of its tax valuation plus an amount that is the product of multiplying that tax valuation by the percentage by which the tax valuation has increased over the tax valuation on the first day of the sixtieth month preceding the month in which its board determines to submit to the electors the question of issuing the proposed securities;

(b) Twelve per cent of the sum of its tax valuation plus an amount that is the product of multiplying that tax valuation by the percentage, determined by the superintendent of public instruction, by which that tax valuation is projected to increase during the next ten years.

(F) A school district may issue securities for emergency purposes, in a principal amount that does not exceed an amount equal to three per cent of its tax valuation, as provided in this division.

(1) A board of education, by resolution, may declare an emergency if it determines both of the following:

(a) School buildings or other necessary school facilities in the district have been wholly or partially destroyed, or condemned by a constituted public authority, or that such buildings or facilities are partially constructed, or so constructed or planned as to require additions and improvements to them before the buildings or facilities are usable for their intended purpose, or that corrections to permanent improvements are necessary to remove or prevent health or safety hazards.

(b) Existing fiscal and net indebtedness limitations make adequate replacement, additions, or improvements impossible.

(2) Upon the declaration of an emergency, the board of education may, by resolution, submit to the electors of the district pursuant to section 133.18 of the Revised Code the question of issuing securities for the purpose of paying the cost, in excess of any insurance or condemnation proceeds received by the district, of permanent improvements to respond to the emergency need.

(3) The procedures for the election shall be as provided in section 133.18 of the Revised Code, except that:

(a) The form of the ballot shall describe the emergency existing, refer to this division as the authority under which the emergency is declared, and state that the amount of the proposed securities exceeds the limitations prescribed by division (B) of this section;

(b) The resolution required by division (B) of section 133.18 of the Revised Code shall be certified to the county auditor and the board of elections at least one hundred days prior to the election;

(c) The county auditor shall advise and, not later than ninety-five days before the election, confirm that advice by certification to, the board of education of the information required by division (C) of section 133.18 of the Revised Code;

(d) The board of education shall then certify its resolution and the information required by division (D) of section 133.18 of the Revised Code to the board of elections not less than ninety days prior to the election.

(4) Notwithstanding division (B) of section 133.21 of the Revised Code, the first principal payment of securities issued under this division may be set at any date not later than sixty months after the earliest possible principal payment otherwise provided for in that division.

(G) The board of education may contract with an architect, professional engineer, or other person experienced in the design and implementation of energy conservation measures for an analysis and recommendations pertaining to installations, modifications of installations, or remodeling that would significantly reduce energy consumption in buildings owned by the district. The report shall include estimates of all costs of such installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, repairs, and debt service, forgone residual value of materials or equipment replaced by the energy conservation measure, as defined by the Ohio school facilities commission, a baseline analysis of actual energy consumption data for the preceding three years, and estimates of the amounts by which energy consumption and resultant operational and maintenance costs, as defined by the commission, would be reduced.

If the board finds after receiving the report that the amount of money the district would spend on such installations, modifications, or remodeling is not likely to exceed the amount of money it would save in energy and resultant operational and maintenance costs over the ensuing fifteen years, the board may submit to the commission a copy of its findings and a request for approval to incur indebtedness to finance the making or modification of installations or the remodeling of buildings for the purpose of significantly reducing energy consumption.

If the commission determines that the board's findings are reasonable, it shall approve the board's request. Upon receipt of the commission's approval, the district may issue securities without a vote of the electors in a principal amount not to exceed nine-tenths of one per cent of its tax valuation for the purpose of making such installations, modifications, or remodeling, but the total net indebtedness of the district without a vote of the electors incurred under this and all other sections of the Revised Code, except section 3318.052 of the Revised Code, shall not exceed one per cent of the district's tax valuation.

So long as any securities issued under division (G) of this section remain outstanding, the board of education shall monitor the energy consumption and resultant operational and maintenance costs of buildings in which installations or modifications have been made or remodeling has been done pursuant to division (G) of this section and shall maintain and annually update a report documenting the reductions in energy consumption and resultant operational and maintenance cost savings attributable to such installations, modifications, or remodeling. The report shall be certified by an architect or engineer independent of any person that provided goods or services to the board in connection with the energy conservation measures that are the subject of the report. The resultant operational and maintenance cost savings shall be certified by the school district treasurer. The report shall be submitted annually to the commission.

(H) With the consent of the superintendent of public instruction, a school district may incur without a vote of the electors net indebtedness that exceeds the amounts stated in divisions (A) and (G) of this section for the purpose of paying costs of permanent improvements, if and to the extent that both of the following conditions are satisfied:

(1) The fiscal officer of the school district estimates that receipts of the school district from payments made under or pursuant to agreements entered into pursuant to section 725.02, 1728.10, 3735.671, 5709.081, 5709.082, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, 5709.78, or 5709.82 of the Revised Code, or distributions under division (C) of section 5709.43 of the Revised Code, or any combination thereof, are, after accounting for any appropriate coverage requirements, sufficient in time and amount, and are committed by the proceedings, to pay the debt charges on the securities issued to evidence that indebtedness and payable from those receipts, and the taxing authority of the district confirms the fiscal officer's estimate, which confirmation is approved by the superintendent of public instruction;

(2) The fiscal officer of the school district certifies, and the taxing authority of the district confirms, that the district, at the time of the certification and confirmation, reasonably expects to have sufficient revenue available for the purpose of operating such permanent improvements for their intended purpose upon acquisition or completion thereof, and the superintendent of public instruction approves the taxing authority's confirmation.

The maximum maturity of securities issued under division (H) of this section shall be the lesser of twenty years or the maximum maturity calculated under section 133.20 of the Revised Code.

(I) A school district may incur net indebtedness by the issuance of securities in accordance with the provisions of this chapter in excess of the limit specified in division (B) or (C) of this section when necessary to raise the school district portion of the basic project cost and any additional funds necessary to participate in a project under Chapter 3318. of the Revised Code, including the cost of items designated by the Ohio school facilities commission as required locally funded initiatives, the cost of other locally funded initiatives in an amount that does not exceed fifty per cent of the district's portion of the basic project cost, and the cost for site acquisition. The school facilities commission shall notify the superintendent of public instruction whenever a school district will exceed either limit pursuant to this division.

(J) A school district whose portion of the basic project cost of its classroom facilities project under sections 3318.01 to 3318.20 of the Revised Code is greater than or equal to one hundred million dollars may incur without a vote of the electors net indebtedness in an amount up to two per cent of its tax valuation through the issuance of general obligation securities in order to generate all or part of the amount of its portion of the basic project cost if the controlling board has approved the school facilities commission's conditional approval of the project under section 3318.04 of the Revised Code. The school district board and the Ohio school facilities commission shall include the dedication of the proceeds of such securities in the agreement entered into under section 3318.08 of the Revised Code. No state moneys shall be released for a project to which this section applies until the proceeds of any bonds issued under this section that are dedicated for the payment of the school district portion of the project are first deposited into the school district's project construction fund.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-28-2002; 03-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §733.40.



Section 133.061 - Net securities indebtedness of school district.

(A) This section applies only to a school district that satisfies all of the following conditions:

(1) The district, prior to the effective date of this section, undertook a classroom facilities project under section 3318.37 of the Revised Code.

(2) The district will undertake a subsequent classroom facilities project under section 3318.37 of the Revised Code that will consist of a single building housing grades six through twelve.

(3) The district's project described in division (A)(2) of this section will include locally funded initiatives that are not required by the Ohio school facilities commission.

(4) The district's project described in division (A)(2) of this section will commence within two years after the effective date of this section.

(B) Notwithstanding any other provision of law to the contrary, a school district to which this section applies may incur net indebtedness by the issuance of securities in accordance with the provisions of this chapter in excess of the limit specified in division (B) or (C) of section 133.06 of the Revised Code when necessary to raise the school district portion of the basic project cost and any additional funds necessary to participate in the classroom facilities project described in division (A)(2) of this section, including the cost of items designated by the Ohio school facilities commission as required locally funded initiatives, the cost for site acquisition, and the cost of the locally funded initiatives that are not required by the commission described in division (A)(3) of this section, as long as the district's total net indebtedness after the issuance of those securities does not exceed one hundred twenty-five per cent of the limit prescribed in division (B) of section 133.06 of the Revised Code and the electors of the district approve the issuance of those securities.

The school facilities commission shall notify the superintendent of public instruction whenever a school district will exceed either limit pursuant to this section.

Effective Date: 2007 HB119 06-30-2007



Section 133.062 - [Repealed].

Effective Date: 10-30-1989



Section 133.07 - Net indebtedness of county - certain securities not considered in calculation.

(A) A county shall not incur, without a vote of the electors, either of the following:

(1) Net indebtedness for all purposes that exceeds an amount equal to one per cent of its tax valuation;

(2) Net indebtedness for the purpose of paying the county's share of the cost of the construction, improvement, maintenance, or repair of state highways that exceeds an amount equal to one-half of one per cent of its tax valuation.

(B) A county shall not incur total net indebtedness that exceeds an amount equal to one of the following limitations that applies to the county:

(1) A county with a valuation not exceeding one hundred million dollars, three per cent of that tax valuation;

(2) A county with a tax valuation exceeding one hundred million dollars but not exceeding three hundred million dollars, three million dollars plus one and one-half per cent of that tax valuation in excess of one hundred million dollars;

(3) A county with a tax valuation exceeding three hundred million dollars, six million dollars plus two and one-half per cent of that tax valuation in excess of three hundred million dollars.

(C) In calculating the net indebtedness of a county, none of the following securities shall be considered:

(1) Securities described in section 307.201 of the Revised Code;

(2) Self-supporting securities issued for any purposes, including, but not limited to, any of the following general purposes:

(a) Water systems or facilities;

(b) Sanitary sewerage systems or facilities, or surface and storm water drainage and sewerage systems or facilities, or a combination of those systems or facilities;

(c) County or joint county scrap tire collection, storage, monocell, monofill, or recovery facilities, or any combination of those facilities;

(d) Off-street parking lots, facilities, or buildings, or on-street parking facilities, or any combination of off-street and on-street parking facilities;

(e) Facilities for the care or treatment of the sick or infirm, and for housing the persons providing that care or treatment and their families;

(f) Recreational, sports, convention, auditorium, museum, trade show, and other public attraction facilities;

(g) Facilities for natural resources exploration, development, recovery, use, and sale;

(h) Correctional and detention facilities and related rehabilitation facilities.

(3) Securities issued for the purpose of purchasing, constructing, improving, or extending water or sanitary or surface and storm water sewerage systems or facilities, or a combination of those systems or facilities, to the extent that an agreement entered into with another subdivision requires the other subdivision to pay to the county amounts equivalent to debt charges on the securities;

(4) Voted general obligation securities issued for the purpose of permanent improvements for sanitary sewerage or water systems or facilities to the extent that the total principal amount of voted securities outstanding for the purpose does not exceed an amount equal to two per cent of the county's tax valuation;

(5) Securities issued for permanent improvements to house agencies, departments, boards, or commissions of the county or of any municipal corporation located, in whole or in part, in the county, to the extent that the revenues, other than revenues from unvoted county property taxes, derived from leases or other agreements between the county and those agencies, departments, boards, commissions, or municipal corporations relating to the use of the permanent improvements are sufficient to cover the cost of all operating expenses of the permanent improvements paid by the county and debt charges on the securities;

(6) Securities issued pursuant to section 133.08 of the Revised Code;

(7) Securities issued for the purpose of acquiring or constructing roads, highways, bridges, or viaducts, for the purpose of acquiring or making other highway permanent improvements, or for the purpose of procuring and maintaining computer systems for the office of the clerk of any county-operated municipal court, for the office of the clerk of the court of common pleas, or for the office of the clerk of the probate, juvenile, or domestic relations division of the court of common pleas to the extent that the legislation authorizing the issuance of the securities includes a covenant to appropriate from moneys distributed to the county pursuant to division (B) of section 2101.162, 2151.541, 2153.081, 2301.031, or 2303.201 or Chapter 4501., 4503., 4504., or 5735. of the Revised Code a sufficient amount to cover debt charges on and financing costs relating to the securities as they become due;

(8) Securities issued for the purpose of acquiring, constructing, improving, and equipping a county, multicounty, or multicounty-municipal jail, workhouse, juvenile detention facility, or correctional facility;

(9) Securities issued for the acquisition, construction, equipping, or repair of any permanent improvement or any class or group of permanent improvements enumerated in a resolution adopted pursuant to division (D) of section 5739.026 of the Revised Code to the extent that the legislation authorizing the issuance of the securities includes a covenant to appropriate from moneys received from the taxes authorized under section 5739.023 and division (A)(5) of section 5739.026 of the Revised Code an amount sufficient to pay debt charges on the securities and those moneys shall be pledged for that purpose;

(10) Securities issued for county or joint county solid waste or hazardous waste collection, transfer, or disposal facilities, or resource recovery and solid or hazardous waste recycling facilities, or any combination of those facilities;

(11) Securities issued for the acquisition, construction, and equipping of a port authority educational and cultural facility under section 307.671 of the Revised Code;

(12) Securities issued for the acquisition, construction, equipping, and improving of a municipal educational and cultural facility under division (B)(1) of section 307.672 of the Revised Code;

(13) Securities issued for energy conservation measures under section 307.041 of the Revised Code;

(14) Securities issued for the acquisition, construction, equipping, improving, or repair of a sports facility, including obligations issued to pay costs of a sports facility under section 307.673 of the Revised Code;

(15) Securities issued under section 755.17 of the Revised Code if the legislation authorizing issuance of the securities includes a covenant to appropriate from revenue received from a tax authorized under division (A)(5) of section 5739.026 and section 5741.023 of the Revised Code an amount sufficient to pay debt charges on the securities, and the board of county commissioners pledges that revenue for that purpose, pursuant to section 755.171 of the Revised Code;

(16) Sales tax supported bonds issued pursuant to section 133.081 of the Revised Code for the purpose of acquiring, constructing, improving, or equipping any permanent improvement to the extent that the legislation authorizing the issuance of the sales tax supported bonds pledges county sales taxes to the payment of debt charges on the sales tax supported bonds and contains a covenant to appropriate from county sales taxes a sufficient amount to cover debt charges or the financing costs related to the sales tax supported bonds as they become due;

(17) Bonds or notes issued under section 133.60 of the Revised Code if the legislation authorizing issuance of the bonds or notes includes a covenant to appropriate from revenue received from a tax authorized under division (A)(9) of section 5739.026 and section 5741.023 of the Revised Code an amount sufficient to pay the debt charges on the bonds or notes, and the board of county commissioners pledges that revenue for that purpose;

(18) Securities issued under section 3707.55 of the Revised Code for the acquisition of real property by a general health district;

(19) Securities issued under division (A)(3) of section 3313.37 of the Revised Code for the acquisition of real and personal property by an educational service center.

(20) Securities issued for the purpose of paying the costs of acquiring, constructing, reconstructing, renovating, rehabilitating, expanding, adding to, equipping, furnishing, or otherwise improving an arena, convention center, or a combination of an arena and convention center under section 307.695 of the Revised Code.

(D) In calculating the net indebtedness of a county, no obligation incurred under division (F) of section 339.06 of the Revised Code shall be considered.

Effective Date: 09-05-2001; 2006 HB699 12-28-2006; 2006 SB126 03-30-2007



Section 133.08 - County revenue securities.

(A) In addition to any power to issue securities under other provisions of the Revised Code for the purposes, a county may issue revenue securities as authorized in this section.

(B) A county may issue revenue securities to fund or refund revenue securities previously issued, or for any purposes for which it could issue self-supporting securities and, without limitation, any of the following general purposes:

(1) For one or more established sewer districts, any of the purposes provided in divisions (C)(2)(a) and (b) of section 133.07 of the Revised Code, including sanitary facilities, drainage facilities, and prevention or replacement facilities as defined in section 6117.01 of the Revised Code. For purposes of this chapter, those sanitary facilities, drainage facilities, and prevention or replacement facilities are hereby determined to qualify as facilities described in Section 13 of Article VIII, Ohio Constitution.

(2) Hospital facilities as defined in division (E) of section 140.01 of the Revised Code;

(3) Facilities described in division (C)(10) of section 133.07 of the Revised Code;

(4) Off-street parking facilities pursuant to section 307.02 of the Revised Code;

(5) An arena, a convention center, or a combination of an arena and convention center under section 307.695 of the Revised Code.

(C) The county shall establish rates or charges for the use, availability, or rental of the facilities to which the financing relates, being the improvement, enterprise, system, project, or categories of improvements or the operation or function that the facilities serve, which rates or charges shall be designed to provide revenues to the county sufficient to pay the costs of all current expenses of the facilities payable by the county and to pay the debt charges on the securities and to establish and maintain any contractually required special funds relating to the securities or the facilities.

(D) Revenue securities issued under this section shall not be general obligations of the county. Revenue securities issued under this section shall be secured only by a pledge of and lien upon the revenues of the county, derived from its ownership or operation of the facilities, including those rates or charges or rents and any interest subsidies or debt charges, grants, or other payments by federal or state agencies available therefor, and the covenants of the county to maintain sufficient rentals, rates, and charges to produce revenues sufficient to pay all current expenses of the facilities payable by the county and to pay the debt charges on the securities and to establish and maintain any contractually required special funds relating to the securities or the facilities, and, if the securities are anticipatory securities, to issue the revenue securities in anticipation of the issuance of which the revenue securities are issued. Revenue securities may also be secured by a pledge of and lien on the proceeds of any securities issued to fund or refund those revenue securities.

(E) The county officers authorized by the county taxing authority shall execute the necessary documents, including but not limited to trust agreements and leases, to provide for the pledge, protection, and disposition of the pledged revenues from which debt charges and any special fund deposits are to be paid.

(F) As long as any of these revenue securities, in either original or refunded form, remain outstanding, except as otherwise provided in those documents, all parts of the facilities the revenues from which are pledged, shall remain under the control of the county taxing authority, whether any parts of the facilities are leased to or operated by others or are in or thereafter come within the boundaries of any municipal corporation, and the facilities shall remain subject to the power and duty of the taxing authority to fix and collect rates or charges or rents for the use of facilities.

(G) The authority to issue securities of the county under this section for permanent improvements described in division (B)(2) of this section or division (C)(2)(d) of section 133.07 of the Revised Code may separately and independently be exercised by a board of county hospital trustees established under section 339.02 of the Revised Code for those permanent improvements and related operations under the control of that board.

(H) Sections 9.98 to 9.983 of the Revised Code apply to securities issued under this section, notwithstanding any other provision in this chapter.

Effective Date: 09-17-1991; 07-01-2005; 2006 HB699 12-28-2006; 2008 HB562 09-22-2008



Section 133.081 - Issuing sales tax supported bonds of county.

(A) As used in this section:

(1) "Anticipation notes" means notes issued in anticipation of the sales tax supported bonds authorized by this section;

(2) "Authorizing proceedings" means the resolution, legislation, trust agreement, certification, and other agreements, instruments, and documents, as amended and supplemented, authorizing, or providing for the security or sale or award of, sales tax supported bonds, and includes the provisions set forth or incorporated in those bonds and proceedings;

(3) "County sales tax" means any sales tax levied by the taxing authority of a county pursuant to section 5739.021 or 5739.026 of the Revised Code, and any tax levied by that taxing authority upon storage, use, or consumption under section 5741.021 or 5741.023 of the Revised Code. However, "county sales tax" does not include a sales tax subject to referendum or a sales tax that was adopted as an emergency measure and is subject to initiative petition under section 5739.022 of the Revised Code.

(4) "Sales tax supported bonds" means the sales tax supported bonds authorized by this section, including anticipation notes;

(5) "Refunding bonds" means sales tax supported bonds issued to provide for the refunding of the sales tax supported bonds referred to in this section as refunded obligations.

(B) The taxing authority of a county which has levied a county sales tax for the purpose of providing additional general revenues of the county pursuant to Chapter 5739. of the Revised Code may anticipate the receipts of such tax and issue sales tax supported bonds of the county in the principal amount necessary to pay the costs of financing any permanent improvement as defined in division (CC) of section 133.01 of the Revised Code, or to refund any refunded obligations, provided that the taxing authority certifies that the annual debt charges on the sales tax supported bonds, or on the sales tax supported bonds being anticipated by anticipation notes, do not exceed the estimated annual county sales tax receipts. The maximum aggregate amount of sales tax supported bonds that may be outstanding at any time in accordance with their terms shall not exceed an amount which requires or is estimated to require payments from sales tax receipts of debt charges on the sales tax supported bonds, or, in the case of anticipation notes, projected debt charges on the sales tax supported bonds anticipated, in any calendar year in an amount exceeding the county sales tax in anticipation of which the bonds or anticipation notes are issued as estimated by the fiscal officer based on general sales tax receipts averaged for the prior two calendar years prior to the year in which the sales tax supported bonds are issued, and annualized for any increase in the county sales tax which may have been levied in part during such period or levied after such period. A taxing authority may at any time issue renewal anticipation notes, issue sales tax supported bonds to pay renewal anticipation notes, and, if it considers refunding expedient, issue refunding sales tax supported bonds whether the refunded obligations have or have not matured. The refunding sales tax supported bonds shall be sold and the proceeds needed for such purpose applied in the manner provided in the authorizing proceedings of the taxing authority. The maximum maturity of sales tax supported bonds shall be calculated by the fiscal officer in accordance with section 133.20 of the Revised Code, and such calculation shall be filed with the taxing authority of the county prior to passage of a bond authorizing resolution. If the county sales tax pledged to the payment of the sales tax supported bonds has a stated expiration date, the final principal maturity date of the sales tax supported bonds shall not extend beyond the final year of collection of the county sales tax pledged to the payment of the sales tax supported bonds.

(C) Every issue of sales tax supported bonds outstanding in accordance with their terms shall be payable out of the sales tax receipts received by the county or proceeds of sales tax supported bonds, renewal anticipation notes, or refunding sales tax supported bonds which may be pledged for such payment in the authorizing proceedings. The pledge shall be valid and binding from the time the pledge is made, and the county sales tax receipts and proceeds so pledged and thereafter received by the county shall immediately be subject to the lien of that pledge without any physical delivery of the county sales tax receipts or proceeds or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the county, whether or not such parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created or further evidenced need be filed or recorded except in the records of the taxing authority.

(D) Sales tax supported bonds issued under this section do not constitute a general obligation debt, or a pledge of the full faith and credit, of the state, the county, or any other political subdivision of the state, and the holders or owners of the bonds have no right to have taxes levied by the general assembly or property taxes levied by the taxing authority of any political subdivision of the state, including the taxing authority of the county, for the payment of debt charges. Unless paid from other sources, sales tax supported bonds are payable from the sales tax receipts pledged for their payment as authorized by this section. All sales tax supported bonds shall contain on their face a statement to the effect that the sales tax supported bonds, as to debt charges, are not debts or obligations of the state and are not general obligation debts of any political subdivision of the state, but, unless paid from other sources, are payable from the sales tax receipts pledged for their payment. The utilization and pledge of the sales tax receipts and proceeds of sales tax supported bonds, renewal anticipation notes, or refunding sales tax supported bonds for the payment of debt charges is determined by the general assembly to create a special obligation.

(E) The sales tax supported bonds shall bear such date or dates, shall be executed in the manner, and shall mature at such time or times, in the case of any anticipation notes not exceeding ten years from the date of issue of the original anticipation notes and in the case of any sales tax supported bonds or of any refunding sales tax supported bonds, not exceeding the maximum maturity certified to the taxing authority pursuant to division (B) of this section, all as the authorizing proceedings may provide. The sales tax supported bonds shall bear interest at such rates, or at variable rate or rates changing from time to time, in accordance with provisions in the authorizing proceedings, be in such denominations and form, either coupon or registered, carry such registration privileges, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, as the taxing authority may authorize or provide. The sales tax supported bonds may be sold at public or private sale, and at, or at not less than, the price or prices as the taxing authority determines. If any officer whose signature or a facsimile of whose signature appears on any sales tax supported bonds or coupons ceases to be such officer before delivery of the sales tax supported bonds or anticipation notes, the signature or facsimile shall nevertheless be sufficient for all purposes as if that officer had remained in office until delivery of the sales tax supported bonds. Whether or not the sales tax supported bonds are of such form and character as to be negotiable instruments under Title XIII of the Revised Code, the sales tax supported bonds shall have all the qualities and incidents of negotiable instruments, subject only to any provisions for registration. Neither the members of the board of the taxing authority nor any person executing the sales tax supported bonds shall be liable personally on the sales tax supported bonds or be subject to any personal liability or accountability by reason of their issuance.

(F) Notwithstanding any other provision of this section, sections 9.98 to 9.983, 133.02, 133.70, and 5709.76, and division (A) of section 133.03 of the Revised Code apply to the sales tax supported bonds. Sales tax supported bonds issued under this section need not comply with any other law applicable to notes or bonds but the authorizing proceedings may provide that divisions (B) to (E) of section 133.25 of the Revised Code apply to the sales tax supported bonds or anticipation notes.

(G) Any authorized proceedings may contain provisions, subject to any agreements with holders as may then exist, which shall be a part of the contract with the holders, as to the pledging of any or all of the county's anticipated sales tax receipts to secure the payment of the sales tax supported bonds; the use and disposition of the sales tax receipts of the county; the crediting of the proceeds of the sale of sales tax supported bonds to and among the funds referred to or provided for in the authorizing proceedings; limitations on the purpose to which the proceeds of the sales tax supported bonds may be applied and the pledging of portions of such proceeds to secure the payment of the sales tax supported bonds or of anticipation notes; the agreement of the county to do all things necessary for the authorization, issuance, and sale of those notes anticipated in such amounts as may be necessary for the timely payment of debt charges on any anticipation notes; limitations on the issuance of additional sales tax supported bonds; the terms upon which additional sales tax supported bonds may be issued and secured; the refunding of refunded obligations; the procedure by which the terms of any contract with holders may be amended, and the manner in which any required consent to amend may be given; securing any sales tax supported bonds by a trust agreement or other agreement; and any other matters, of like or different character, that in any way affect the security or protection of the sales tax supported bonds or anticipation notes.

(H) The taxing authority of a county may not repeal, rescind, or reduce any portion of a county sales tax pledged to the payment of debt charges on sales tax supported bonds issued by the county while such sales tax supported bonds remain outstanding, and no portion of a county sales tax pledged to the payment of debt charges on sales tax supported bonds shall be subject to repeal or reduction by the electorate of the county or by the taxing authority of the county while such sales tax supported bonds are outstanding.

Effective Date: 12-02-1996; 07-01-2005; 2007 HB119 09-29-2007



Section 133.082 - Securities issued in anticipation of taxes collected.

(A) A board of county commissioners of a county in which a county land reutilization corporation is organized under Chapter 1724. of the Revised Code, upon the written request of the county treasurer, may issue securities in anticipation of the collection of the current taxes that are not paid on or before the last day on which such taxes may be paid without penalty or that have become delinquent. The aggregate principal amount of such securities shall not exceed ninety per cent of the difference between the following amounts:

(1) The amount of the current taxes that constitutes current year unpaid taxes or current year delinquent taxes on the date securities under this section are issued;

(2) To the extent ascertainable by the county treasurer, the amount of current year unpaid taxes or current year delinquent taxes that have been collected during the period commencing on the day immediately following the last day the current year unpaid taxes or current year delinquent taxes could have been paid without penalty and ending with the business day immediately preceding the day on which an agreement for the sale of the securities is executed.

(B) Securities issued under this section shall be issued not later than the first day of December of the year in which such current taxes were not paid when due, and shall mature not later than the thirty-first day of December of the third year following the year in which the current taxes were not paid when due.

(C) Proceeds from the sale of the securities not applied to the payment of any financing costs shall be disbursed by the county treasurer to the taxing authorities that levied the taxes in the same manner as such taxes would have been disbursed had such taxes been paid when due.

(D) The county officers authorized by the county taxing authority shall execute the necessary documents, including, but not limited to, trust agreements and other agreements and certifications, to provide for the pledge, protection, and disposition of the pledged revenues from which debt charges on the securities issued under this section are to be paid.

(E) Anticipation securities issued under this section shall not be general obligations of the county. Anticipation securities issued under this section shall be secured only by a pledge of and lien upon the delinquent real property taxes and assessments, the collection of which is being anticipated by the issuance of the securities in accordance with this section, and any securities issued to fund or refund those securities. The pledge shall be valid and binding from the time the pledge is made, and the tax receipts and proceeds pledged and thereafter received by the county treasurer shall immediately be subject to the lien of that pledge without any physical delivery of those tax receipts or proceeds or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the county, whether or not such parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created or further evidenced need be filed or recorded except in the records of the county taxing authority.

(F) As long as any securities issued under this section, in either original or refunded form, remain outstanding, except as otherwise provided in those documents, the delinquent real property taxes and assessments pledged to the payment of debt charges on the securities shall remain under the control of the county taxing authority and shall not be appropriated other than in accordance with division (H) of this section.

(G) Sections 9.98 to 9.983 of the Revised Code apply to securities issued under this section, notwithstanding any other provision in this chapter.

(H) The amounts from the collection of the delinquent real property taxes and assessments anticipated by the securities and needed to pay debt charges on the securities issued under this section shall be considered appropriated for that purpose, and other appropriations from those sources by the county taxing authority shall be limited to the balance available after deducting the amount needed to pay those debt charges. The portions of those amounts as received and to be applied to those debt charges shall be deposited and set aside in an account for that purpose in the bond retirement fund in the amounts and at the times required to pay those debt charges as provided for by the authorizing legislation, or as otherwise provided by law.

(I) As used in this section, "current taxes" has the same meaning as in section 323.01 of the Revised Code, and "current year unpaid taxes" and "current year delinquent taxes" have the same meanings as in section 321.341 of the Revised Code.

Effective Date: 2008 SB353 04-07-2009



Section 133.09 - Net indebtedness of township - certain securities not considered in calculation.

(A) Unless it is a township that has adopted a limited home rule government under Chapter 504. of the Revised Code, a township shall not incur net indebtedness that exceeds an amount equal to five per cent of its tax valuation and, except as specifically authorized by section 505.262 of the Revised Code or other laws, shall not incur any net indebtedness unless authorized by vote of the electors.

(B) A township that has adopted a limited home rule government under Chapter 504. of the Revised Code shall not incur net indebtedness that exceeds an amount equal to ten and one-half per cent of its tax valuation, or incur without a vote of the electors net indebtedness that exceeds an amount equal to five and one-half per cent of that tax valuation. In calculating the net indebtedness of a township that has adopted a limited home rule government, none of the following securities shall be considered:

(1) Self-supporting securities issued for any purpose;

(2) Securities issued for the purpose of purchasing, constructing, improving, or extending water or sanitary or surface and storm water sewerage systems or facilities, or a combination of those systems or facilities, to the extent that an agreement entered into with another subdivision requires the other subdivision to pay to the township amounts equivalent to debt charges on the securities;

(3) Securities that are not general obligations of the township;

(4) Voted securities issued for the purposes of redevelopment to the extent that their principal amount does not exceed an amount equal to two per cent of the tax valuation of the township;

(5) Securities issued for the purpose of acquiring or constructing roads, highways, bridges, or viaducts, or for the purpose of acquiring or making other highway permanent improvements, to the extent that the resolution of the board of township trustees authorizing the issuance of the securities includes a covenant to appropriate from money distributed to the township under Chapter 4501., 4503., 4504., or 5735. of the Revised Code a sufficient amount to cover debt charges on and financing costs relating to the securities as they become due;

(6) Securities issued for energy conservation measures under section 505.264 of the Revised Code.

(C) In calculating the net indebtedness of any township, no obligation incurred under division (B) of section 513.17 or under section 505.261, 505.264, 505.265, 505.267, or 505.37 of the Revised Code, or in connection with a project undertaken pursuant to Section 515.03 of H.B. 66 of the 126th general assembly , Section 555.10 of H.B. 67 of the 127th general assembly, or Section 755.20 of H.B. 153 of the 129th general assembly shall be considered.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-21-2003; 06-30-2005; 2007 SB36 02-29-2008



Section 133.10 - Anticipation securities.

(A) In anticipation of the collection of current property tax revenues in and for any fiscal year, the taxing authority of any subdivision may issue securities, but the aggregate principal amount of such securities shall not exceed one-half of the amount that the budget commission estimates the subdivision will receive from property taxes in that fiscal year and prior to the last day of the sixth month following the month in which the securities are issued, other than taxes to be received for the payment of debt charges or allocated to debt charges on securities issued pursuant to division (C) of this section, and less all advances. When a partial, semiannual, or final property tax settlement is delayed, securities may also be issued in anticipation of the receipt of property taxes levied or collected for debt charges to the extent necessary to meet such debt charges but not in excess of such estimated receipts, less all advances. The securities issued pursuant to this division (A) shall mature not later than the last day of the sixth month following the month in which the securities are issued and in any case not later than the last day of the fiscal year in which they are issued.

(B) In anticipation of the collection of current revenues in and for any fiscal year from any source or combination of sources, including distributions of any federal or state moneys, other than the proceeds of property taxes levied by the subdivision, the taxing authority of any subdivision may issue securities, but the aggregate principal amount of such securities shall not exceed one-half of the amount estimated by the fiscal officer to be received by the subdivision from such sources during the remainder of such fiscal year, less advances and prior collections.

(C) In anticipation of the collection of current property tax revenues in and for any fiscal year, the taxing authority of a county, municipal corporation, township, or school district may issue securities, but the aggregate principal amount of those securities and of any securities issued pursuant to division (A) of this section outstanding at the time of issuance shall not exceed one-half of the amount that the budget commission estimates the subdivision will receive from all property taxes that are to be distributed to the subdivision from all settlements of taxes that are to be made in the remainder of that fiscal year, other than taxes to be received for the payment of debt charges, and less all advances.

(D) When the tax settlement scheduled under division (B) of section 321.24 of the Revised Code is delayed pursuant to division (E) of that section, the taxing authority of a school district may issue property tax anticipation securities against the taxes to be included in that settlement, but the aggregate principal amount of all securities outstanding against those taxes shall not exceed ninety per cent of the amount estimated to be received from that settlement by the budget commission, other than taxes to be received for the payment of debt charges, and less all advances. The securities issued pursuant to this division (D) shall mature on or before the next ensuing thirty-first day of August.

(E) This division applies to all securities authorized by this section.

(1) The amounts from the sources anticipated needed to pay debt charges and financing costs shall be considered appropriated for that purpose, and other appropriations from those sources by the taxing authority shall be limited to the balance available after deducting the amount to pay those debt charges and financing costs. The portions of those amounts as received and to be applied to those debt charges shall be deposited and set aside in an account for the purpose in the bond retirement fund in the amounts and at the times required to pay those debt charges as provided for by the authorizing legislation or otherwise provided by law.

(2) Except as otherwise provided in division (H) of this section, the securities shall not be issued prior to the first day and, except as otherwise provided in divisions (A) and (D) of this section, shall mature not later than the last day of the fiscal year for which the revenues are anticipated.

(3) The proceeds of the principal amount of the securities shall be used only for the purposes for which the amounts anticipated were levied, collected, distributed, and appropriated, and for financing costs related to those securities.

(4) Property taxes include distributions from the state in payment of credits against or partial exemptions from, or reduction of, property taxes.

(5) If for any reason debt charges on securities authorized by this section are not paid by the subdivision in the fiscal year when due, the taxing authority of the subdivision shall include in its next annual appropriation measure an amount sufficient to pay those debt charges, and the county auditor and county treasurer shall withhold, in a custodial account, amounts due the subdivision from the sources anticipated until such amount is accumulated by those officers and they directly pay or provide, through the paying agent or otherwise, for the payment of those debt charges.

(F) The authority to issue securities under divisions (A) and (B) of this section may be exercised by any board of library trustees of a public library, or board of park commissioners of a township, to which the budget commission has allotted a share of the local government fund under section 5747.51 of the Revised Code or of the public library fund under section 5747.48 of the Revised Code.

(G) The taxing authority of a school district issuing securities under division (A), (C), or (D) of this section shall in the legislation authorizing the securities affirm the levy of, or covenant to levy, the anticipated property taxes to be collected in the following year.

(H) The taxing authority of a school district may issue securities authorized by this section on or after the tenth day preceding the first day of the fiscal year for which the revenues are anticipated; provided, that if the taxing authority of a school district issues securities authorized by this section prior to the first day of the fiscal year for which the revenues are anticipated:

(1) None of the proceeds received by the school district from the sale of the securities shall be considered available for appropriation prior to the first day of the fiscal year for which the revenues are anticipated; and

(2) None of the proceeds received by the school district from the sale of the securities shall be expended prior to the first day of the fiscal year for which the revenues are anticipated.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Effective Date: 06-20-1995; 07-01-2005; 2008 SB185 06-20-2008



Section 133.11 - Issuing general obligation securities of county.

If the taxing authority of a county determines that the funds allocated for current expenses of the county are insufficient to pay those current expenses for the current fiscal year and the cost of the county auditor's assessment of real estate required by section 5713.01 of the Revised Code, the taxing authority may issue general obligation securities of the county in an amount necessary to pay the total estimated cost of that assessment. The proceeds of the principal of those securities shall be appropriated only for the cost of the assessment and financing costs. The last maturity of those securities shall not be later than seventy-two months from the date of initial issuance of securities for the purpose.

Effective Date: 10-30-1989



Section 133.12 - Issuing general obligation securities to meet emergencies.

(A) If the tax commissioner determines that funds are not otherwise available for the purpose, the taxing authority of a subdivision having general property taxing power may issue general obligation securities in case of any of the following:

(1) An epidemic or threatened epidemic, or during an unusual prevalence of a dangerous communicable disease, to defray those expenses that the board of health having jurisdiction within the subdivision considers necessary to prevent the spread of the epidemic or disease;

(2) The destruction of an essential permanent improvement by fire, flood, or extraordinary catastrophe, to provide temporary necessary facilities in place of that permanent improvement;

(3) A special election called after the adoption of the annual appropriation measure, to pay the costs of that election payable by the subdivision;

(4) Within a quarantined area, the outbreak or infestation of the pest for which the quarantined area was established, to defray those expenses that the subdivision considers necessary to combat the pest, including removal or complete destruction of plants that are dead or dying from the pest.

(B) One-half of the principal amount of the securities issued under this section prior to the effective date of this amendment shall mature on the first day of June next following the next February tax settlement at which, in accordance with the statutory tax budget procedure, a property tax to pay the debt charges on the securities can be included in the budget, and the other one-half of the principal amount shall mature on the next following first day of December. The last maturity of the securities issued under this section on and after the effective date of this amendment shall be not later than the last day of December of the tenth year following the year in which the securities are first issued. A property tax shall be levied to pay debt charges on any of those securities.

(C) As used in this section:

(1) "Pest" has the same meaning as in section 927.51 of the Revised Code.

(2) "Quarantined area" has the same meaning as in section 927.39 of the Revise Code.

Effective Date: 10-30-1989; 03-30-2006



Section 133.13 - Issuing securities in anticipation of levy or collection of special assessments to pay costs of lighting, sprinkling, sweeping, cleaning, providing related or similar services.

If the special assessments are to be paid in one annual installment, the taxing authority of a subdivision may issue securities in anticipation of its levy or collection of special assessments to pay the costs of lighting, sprinkling, sweeping, cleaning, providing related or similar services or the services described in section 727.011 of the Revised Code, or of removing snow, ice, and debris from, or treating the surface of, streets, alleys, and public ways and places.

Such securities shall not be general obligations of the issuing subdivision, and shall not pledge to the payment of debt charges any receipts other than the special assessments anticipated, except that a municipal corporation, without incurring debt subject to direct or indirect debt limitations, may also pledge and apply proceeds of its municipal income tax to pay those debt charges. No property tax shall be levied or pledged for the payment of debt charges on the securities. The securities shall mature no later than the last day of December of the year in which the special assessments anticipated are scheduled to be collected.

The legislation authorizing the securities shall appropriate the special assessments anticipated, and such special assessments shall be deemed to be pledged and appropriated, first to the payment of the debt charges on the securities. After provision has been made for the payment in full of those debt charges, the balance of the special assessments may be appropriated and applied for the purposes for which they were levied.

Effective Date: 10-30-1989



Section 133.14 - Issuance of securities to pay final judgment.

(A) The taxing authority of a subdivision may issue securities for the purpose of providing funds with which to pay one or more final judgments rendered against the subdivision, including settlements of claims approved by a court, if the fiscal officer of the subdivision certifies to the taxing authority that the subdivision is unable, within the limits of its other funds that have been appropriated and are available for the purpose, to pay the final judgment or judgments. The principal amount of the securities issued may not exceed the aggregate of the judgments plus interest on the judgments to the approximate date on which the proceeds of the securities will become available, costs and expenses assessed or taxed against and defense costs of the subdivision, and other costs, including financing costs, permitted by this chapter to be paid from the proceeds of securities.

(B) Securities issued under division (A) of this section may as determined by the taxing authority be either:

(1) General obligation securities;

(2) Special obligation securities that are payable only out of the particular taxes and revenues pledged, other than ad valorem property taxes, and that are not general obligations of the subdivision.

(C) The last maturity of bonds issued pursuant to this section shall be not later than the last day of December of the twenty-fifth year following the year in which securities for the purpose are first issued.

Effective Date: 10-30-1989



Section 133.15 - Issuance of securities to pay for permanent improvements.

(A) The taxing authority of any subdivision may issue securities of the subdivision for the purpose of paying all or any portion of the costs of any permanent improvement that the subdivision is authorized, alone or in cooperation with other persons, to acquire, improve, or construct.

Securities may be issued prior to the completion of any proceedings required to authorize the permanent improvement or the expenditure of the proceeds of the securities. In addition, proceedings for the issuance of securities for any permanent improvement for which special assessments are not to be levied and collected may authorize the improvement and the expenditure of the proceeds of the securities and any other funds available and appropriated for the improvement, without the prior or subsequent necessity of instituting or completing any other proceedings that other provisions of the Revised Code that contemplate that special assessments may be levied and collected for that type of improvement otherwise might require before an authorization of that type.

(B) Costs of permanent improvements that may be financed with, and paid from the proceeds of, securities include, without limitation as to other costs properly allocable to the permanent improvement, the costs of: acquiring, constructing, reconstructing, rehabilitating, installing, remodeling, renovating, enlarging, equipping, furnishing, or otherwise improving permanent improvements; site clearance, improvement, and preparation; acquisition of real or personal property; indemnity and surety bonds and premiums on insurance; all related direct administrative expenses and allocable portions of direct costs of the subdivision; engineering, architectural, legal, and other consulting and professional services; designs, plans, specifications, feasibility or rate studies, appraisals, surveys, and estimates of cost; interest or interest equivalent on the securities, whether capitalized or not; financing costs; title work and title commitment, insurance, and guaranties; amounts necessary to establish any debt service reserve or other reserves as required by the proceedings for the securities; audits; the reimbursement of moneys advanced or applied by or borrowed from any person, whether to or by the subdivision or others, from whatever source provided, for the payment of any item or items of cost of the permanent improvements; and all other expenses necessary or incidental to planning or determining feasibility or practicability with respect to permanent improvements or necessary or incidental to the acquisition, construction, reconstruction, rehabilitation, installation, remodeling, renovating, enlargement, equipping, furnishing, or other improvement of the permanent improvements, the financing of the permanent improvements, and the placing of the permanent improvements in condition for use and operation, and all like or related costs, including any one, part, or combination of, or the subdivision's share of, those costs and expenses.

Effective Date: 03-12-2001



Section 133.151 - Issuing self-supporting securities.

(A) A county or township may issue, for itself or on behalf of any other county or township or in a joint exercise of their powers, self-supporting securities for either or both of the following purposes:

(1) Paying the costs of any permanent improvements that it is authorized to acquire, improve, or construct;

(2) Making loans or otherwise providing, by cooperative action, financial assistance to one or more counties or townships to assist such other counties or townships in paying the costs of permanent improvements.

(B) Self-supporting securities issued under this section shall not be general obligations of the issuer, but shall be secured by any of the following:

(1) A pledge of and a lien upon the revenues of the issuer, derived from ownership or operation of the permanent improvements, including those rates, charges, or rents and any interest subsidies or debt charges, grants, or other payments by federal or state agencies therefor, and the covenants of the issuer to maintain sufficient rates, charges, and rentals to produce revenues sufficient to pay all current expenses of the permanent improvements payable by the issuer, and to pay debt service charges on the securities and establish and maintain any contractually required special funds relating to the securities, and, if the securities are anticipatory securities, to issue the self-supporting securities for which the anticipatory securities are issued;

(2) Amounts received from other counties or townships as repayment of loans or other cooperative financial assistance made to them from the proceeds of such self-supporting securities;

(3) A pledge of and lien on the proceeds of any securities issued to fund or refund those self-supporting securities.

(C) A county or township issuing self-supporting securities under this section shall do so by resolution, and such resolution shall set forth the terms of the securities, the date of the securities, the amount to be issued, and the maximum rate of interest. The securities shall mature at such times not exceeding the maximum limits specified for general obligations in section 133.20 of the Revised Code, and shall be executed in such manner as the resolution provides. The securities shall be negotiable, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as the issuer may authorize. The securities may be sold at public or private sale.

(D) Self-supporting securities issued under this section, their transfer, and any income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

(E) Costs of permanent improvements that may be financed with, and paid from the proceeds of, self-supporting securities issued under this section include, without limitation as to other costs properly allocable to the permanent improvements, the costs of: acquiring, constructing, reconstructing, rehabilitating, installing, remodeling, renovating, enlarging, equipping, furnishing, or otherwise improving permanent improvements; site clearance, improvement, and preparation; acquisition of real or personal property; indemnity and surety bonds and premiums on insurance; all related direct administrative expenses and allocable portions of direct costs of the issuer; engineering, architectural, legal, and other consulting and professional services; designs, plans, specifications, feasibility or rate studies, appraisals, surveys, and estimates of cost; interest or interest equivalent on the securities, whether capitalized or not; financing costs; title work and title commitment, insurance, and guaranties; amounts necessary to establish any debt service reserve or other reserves as required by the proceedings for the securities; audits; the reimbursement of moneys advanced or applied by or borrowed from any person, whether to or by the issuer or others, from whatever source provided, for the payment of any item or items of cost of the permanent improvements; and all other expenses necessary or incidental to planning or determining feasibility or practicability with respect to permanent improvements or necessary or incidental to the acquisition, construction, reconstruction, rehabilitation, installation, remodeling, renovation, enlargement, equipping, furnishing, or other improvement of the permanent improvements, the financing of the permanent improvements, and the placing of the permanent improvements in condition for use and operation, and all like or related costs, including any one, part, or combination of, or the issuer's share of, those costs and expenses.

Effective Date: 11-05-1997



Section 133.152 - Issuance of securities to pay for joint county juvenile detention facility improvements.

(A) The taxing authority of a detention facility district, of a district organized under section 2151.65 of the Revised Code, or of a combined district organized under sections 2152.41 and 2151.65 of the Revised Code that has entered into an agreement under division (C) of section 2151.655 of the Revised Code may issue self-supporting securities to pay the cost of permanent improvements of the district. Costs of permanent improvements that may be financed with, and paid from the proceeds of, self-supporting securities issued under this section include, without limitation as to other costs properly allocable to the permanent improvements, the costs of: acquiring, constructing, reconstructing, rehabilitating, installing, remodeling, renovating, enlarging, equipping, furnishing, or otherwise improving permanent improvements; site clearance, improvement, and preparation; acquisition of real or personal property; indemnity and surety bonds and premiums on insurance; all related direct administrative expenses and allocable portions of direct costs of the taxing authority; engineering, architectural, legal, and other consulting and professional services; designs, plans, specifications, feasibility or rate studies, appraisals, surveys, and estimates of cost; interest or interest equivalent on the securities, whether capitalized or not; financing costs; title work and title commitment, insurance, and guaranties; amounts necessary to establish any debt service reserve or other reserves as required by the proceedings for the securities; audits; the reimbursement of moneys advanced or applied by or borrowed from any person, whether to or by the taxing authority or others, from whatever source provided, for the payment of any item or items of cost of the permanent improvements; and all other expenses necessary or incidental to planning or determining feasibility or practicability with respect to permanent improvements or necessary or incidental to the acquisition, construction, reconstruction, rehabilitation, installation, remodeling, renovation, enlargement, equipping, furnishing, or other improvement of the permanent improvements, the financing of the permanent improvements, and the placing of the permanent improvements in condition for use and operation, and all like or related costs, including any one, part, or combination of, or the taxing authority's share of, those costs and expenses.

The total of the principal of and interest on all securities issued by the taxing authority of a district under this section and outstanding at any time shall not exceed such an amount that the debt charges on the outstanding securities due in any fiscal year exceed three per cent of the operating expenses of the district for that year.

(B) Self-supporting securities issued under this section are not general obligations of the district or of the counties composing the district. Self-supporting securities issued under this section shall be secured by a pledge of and a lien on the payments due from counties under the agreement entered into under division (C) of section 2151.655 of the Revised Code or the revenue, if any, of the district derived from ownership or operation of the district's permanent improvements, including rates, charges, or rents. If any such rates, charges, or rents are levied, the securities shall further be secured by covenants of the taxing authority to maintain sufficient rates, charges, or rents to pay debt charges on the securities to the extent those debt charges are not payable from other funds of the district or to the extent other funds of the district are not pledged to the payment of the debt charges. If any securities are issued to fund or refund any self-supporting securities issued under this section, the self-supporting securities shall be secured by a pledge of and lien on the proceeds of such funding or refunding securities.

(C) A joint board of county commissioners issuing self-supporting securities under this section shall do so by resolution, and such resolution shall set forth the terms of the securities, the date of the securities, the amount to be issued, and the maximum rate of interest. The securities shall mature at such times not exceeding the maximum limits specified for general obligations in section 133.20 of the Revised Code, and shall be executed in such manner as the resolution provides. The securities shall be negotiable, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as the taxing authority may authorize. The securities may be sold at public or private sale.

(D) Self-supporting securities issued under this section, their transfer, and any income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 07-20-2006



Section 133.16 - Capitalized interest may be included in the principal amount of securities.

(A) Capitalized interest may be included in the principal amount of Chapter 133. securities to pay the interest that the fiscal officer or taxing authority estimates will become due and payable on the securities prior to the receipt of sufficient taxes, special assessments, or other revenues or receipts from which the interest is generally to be paid. Capitalized interest shall be deposited, as determined by the taxing authority or the fiscal officer, in the bond retirement fund or in a separate account in the special improvement or construction fund, and applied to interest on those securities. The amount of capitalized interest may not exceed an amount estimated by the fiscal officer to be twenty-four months' interest on the securities, except:

(1) In the case of securities issued in anticipation of the levy or of the collection of special assessments, the amount of capitalized interest may not exceed the greater of twenty-four months' interest on the securities or the interest that the fiscal officer or taxing authority estimates will become due and payable on those securities prior to the receipt by the subdivision of the first installment of those special assessments.

(2) In the case of securities issued for or relating to the purpose of permanent improvements described in division (B)(1) of section 133.05, in division (C) of section 133.07, or in section 133.08 of the Revised Code, the amount of capitalized interest may not exceed the interest that the fiscal officer or the taxing authority estimates will become due and payable on those securities during the period of construction of the permanent improvement plus one year or during three years, whichever is longer.

(B) Whenever any part of the principal amount of an issue of Chapter 133. securities deposited in a special improvement or construction fund, other than an amount for capitalized interest, is used for the payment of interest on the securities, the amount so used, which amount, together with any amount of any capitalized interest, may not exceed the amount of capitalized interest permitted under division (A) of this section, at the direction of the taxing authority or the fiscal officer may be repaid into that special fund from moneys available for the purpose, including the proceeds of any taxes or special assessments otherwise levied and collected to pay the debt charges on the securities, and the taxing authority may levy and collect those taxes or special assessments for that purpose.

(C) The amount of capitalized interest authorized by this section to be included in the principal amount of an issue of Chapter 133. securities shall be reduced by the amount of any capitalized interest included in any prior issue of securities, whether anticipatory securities or otherwise, that is to be or was retired by the issuance of the securities or prior securities.

Effective Date: 10-30-1989



Section 133.17 - Anticipation securities for special assessments.

(A) The taxing authority of a subdivision may issue securities in anticipation of the collection of unpaid special assessments in an amount sufficient to pay that portion of the cost of the permanent improvement or service for which the special assessments have been levied. Proceeds of the annual collections of the special assessments shall be applied first to pay the debt charges on the securities payable from those special assessments and then, after the payment in full of those debt charges, to pay any other permitted costs.

(B) The taxing authority of a subdivision may issue anticipatory securities in anticipation of the levy of special assessments and of the issuance of securities under division (A) of this section. The anticipatory securities shall mature not later than the last day of December of the fifth year following the year in which the first such anticipatory securities are issued, except that the anticipatory securities may be renewed thereafter from time to time until the final disposition of any litigation that prevents or delays the delivery of the securities to be issued under division (A) of this section. The principal amount of those anticipatory securities issued shall not exceed that portion of the estimated cost of the permanent improvement for which the special assessments are to be levied. When anticipatory securities are issued, the proceeds of any securities thereafter issued in anticipation of the levy or of the collection of the same special assessments and all of the special assessments collected for the purpose shall be applied first to the extent necessary to the payment of the debt charges on the anticipatory securities. After the debt charges on the anticipatory securities have been paid or provided for in full, all of the special assessments shall be applied first to the payment of the debt charges on subsequent outstanding securities.

(C) In addition to authority for combination in other provisions of this chapter, securities authorized to be issued under either division (A) or (B) of this section may be combined for all purposes of this chapter in a single issue composed of securities issued under the applicable division (A) or (B) of this section and of securities to pay the subdivision's share of the cost of the permanent improvements for which the special assessment securities are issued, which combined issue shall be considered to be for one purpose.

(D) Securities issued under this section in anticipation of the levy or of the collection of special assessments are general obligations of the issuing subdivision.

Effective Date: 10-30-1989



Section 133.18 - Submission of question of issuance of general obligation bonds to electors.

(A) The taxing authority of a subdivision may by legislation submit to the electors of the subdivision the question of issuing any general obligation bonds, for one purpose, that the subdivision has power or authority to issue.

(B) When the taxing authority of a subdivision desires or is required by law to submit the question of a bond issue to the electors, it shall pass legislation that does all of the following:

(1) Declares the necessity and purpose of the bond issue;

(2) States the date of the authorized election at which the question shall be submitted to the electors;

(3) States the amount, approximate date, estimated net average rate of interest, and maximum number of years over which the principal of the bonds may be paid;

(4) Declares the necessity of levying a tax outside the tax limitation to pay the debt charges on the bonds and any anticipatory securities.

The estimated net average interest rate shall be determined by the taxing authority based on, among other factors, then existing market conditions, and may reflect adjustments for any anticipated direct payments expected to be received by the taxing authority from the government of the United States relating to the bonds and the effect of any federal tax credits anticipated to be available to owners of all or a portion of the bonds. The estimated net average rate of interest, and any statutory or charter limit on interest rates that may then be in effect and that is subsequently amended, shall not be a limitation on the actual interest rate or rates on the securities when issued.

(C)

(1) The taxing authority shall certify a copy of the legislation passed under division (B) of this section to the county auditor. The county auditor shall promptly calculate and advise and, not later than ninety days before the election, confirm that advice by certification to, the taxing authority the estimated average annual property tax levy, expressed in cents or dollars and cents for each one hundred dollars of tax valuation and in mills for each one dollar of tax valuation, that the county auditor estimates to be required throughout the stated maturity of the bonds to pay the debt charges on the bonds. In calculating the estimated average annual property tax levy for this purpose, the county auditor shall assume that the bonds are issued in one series bearing interest and maturing in substantially equal principal amounts in each year over the maximum number of years over which the principal of the bonds may be paid as stated in that legislation, and that the amount of the tax valuation of the subdivision for the current year remains the same throughout the maturity of the bonds, except as otherwise provided in division (C)(2) of this section. If the tax valuation for the current year is not determined, the county auditor shall base the calculation on the estimated amount of the tax valuation submitted by the county auditor to the county budget commission. If the subdivision is located in more than one county, the county auditor shall obtain the assistance of the county auditors of the other counties, and those county auditors shall provide assistance, in establishing the tax valuation of the subdivision for purposes of certifying the estimated average annual property tax levy.

(2) When considering the tangible personal property component of the tax valuation of the subdivision, the county auditor shall take into account the assessment percentages prescribed in section 5711.22 of the Revised Code. The tax commissioner may issue rules, orders, or instructions directing how the assessment percentages must be utilized.

(D) After receiving the county auditor's advice under division (C) of this section, the taxing authority by legislation may determine to proceed with submitting the question of the issue of securities, and shall, not later than the ninetieth day before the day of the election, file the following with the board of elections:

(1) Copies of the legislation provided for in divisions (B) and (D) of this section;

(2) The amount of the estimated average annual property tax levy, expressed in cents or dollars and cents for each one hundred dollars of tax valuation and in mills for each one dollar of tax valuation, as estimated and certified to the taxing authority by the county auditor.

(E)

(1) The board of elections shall prepare the ballots and make other necessary arrangements for the submission of the question to the electors of the subdivision. If the subdivision is located in more than one county, the board shall inform the boards of elections of the other counties of the filings with it, and those other boards shall if appropriate make the other necessary arrangements for the election in their counties. The election shall be conducted, canvassed, and certified in the manner provided in Title XXXV of the Revised Code.

(2) The election shall be held at the regular places for voting in the subdivision. If the electors of only a part of a precinct are qualified to vote at the election the board of elections may assign the electors in that part to an adjoining precinct, including an adjoining precinct in another county if the board of elections of the other county consents to and approves the assignment. Each elector so assigned shall be notified of that fact prior to the election by notice mailed by the board of elections, in such manner as it determines, prior to the election.

(3) The board of elections shall publish a notice of the election once in a newspaper of general circulation in the subdivision, no later than ten days prior to the election. The notice shall state all of the following:

(a) The principal amount of the proposed bond issue;

(b) The stated purpose for which the bonds are to be issued;

(c) The maximum number of years over which the principal of the bonds may be paid;

(d) The estimated additional average annual property tax levy, expressed in cents or dollars and cents for each one hundred dollars of tax valuation and in mills for each one dollar of tax valuation, to be levied outside the tax limitation, as estimated and certified to the taxing authority by the county auditor;

(e) The first calendar year in which the tax is expected to be due.

(F)

(1) The form of the ballot to be used at the election shall be substantially either of the following, as applicable:

(a) "Shall bonds be issued by the ............ (name of subdivision) for the purpose of ........... (purpose of the bond issue) in the principal amount of .......... (principal amount of the bond issue), to be repaid annually over a maximum period of .......... (the maximum number of years over which the principal of the bonds may be paid) years, and an annual levy of property taxes be made outside the .......... (as applicable, "ten-mill" or "...charter tax") limitation, estimated by the county auditor to average over the repayment period of the bond issue .......... (number of mills) mills for each one dollar of tax valuation, which amounts to .......... (rate expressed in cents or dollars and cents, such as "36 cents" or "$1.41") for each one hundred dollars of tax valuation, commencing in .......... (first year the tax will be levied), first due in calendar year .......... (first calendar year in which the tax shall be due), to pay the annual debt charges on the bonds, and to pay debt charges on any notes issued in anticipation of those bonds?

For the bond issue

Against the bond issue

"

(b) In the case of an election held pursuant to legislation adopted under section 3375.43 or 3375.431 of the Revised Code:

"Shall bonds be issued for .......... (name of library) for the purpose of .......... (purpose of the bond issue), in the principal amount of .......... (amount of the bond issue) by .......... (the name of the subdivision that is to issue the bonds and levy the tax) as the issuer of the bonds, to be repaid annually over a maximum period of .......... (the maximum number of years over which the principal of the bonds may be paid) years, and an annual levy of property taxes be made outside the ten-mill limitation, estimated by the county auditor to average over the repayment period of the bond issue .......... (number of mills) mills for each one dollar of tax valuation, which amounts to .......... (rate expressed in cents or dollars and cents, such as "36 cents" or "$1.41") for each one hundred dollars of tax valuation, commencing in .......... (first year the tax will be levied), first due in calendar year .......... (first calendar year in which the tax shall be due), to pay the annual debt charges on the bonds, and to pay debt charges on any notes issued in anticipation of those bonds?

For the bond issue

Against the bond issue

"

(2) The purpose for which the bonds are to be issued shall be printed in the space indicated, in boldface type.

(G) The board of elections shall promptly certify the results of the election to the tax commissioner, the county auditor of each county in which any part of the subdivision is located, and the fiscal officer of the subdivision. The election, including the proceedings for and result of the election, is incontestable other than in a contest filed under section 3515.09 of the Revised Code in which the plaintiff prevails.

(H) If a majority of the electors voting upon the question vote for it, the taxing authority of the subdivision may proceed under sections 133.21 to 133.33 of the Revised Code with the issuance of the securities and with the levy and collection of a property tax outside the tax limitation during the period the securities are outstanding sufficient in amount to pay the debt charges on the securities, including debt charges on any anticipatory securities required to be paid from that tax. If legislation passed under section 133.22 or 133.23 of the Revised Code authorizing those securities is filed with the county auditor on or before the last day of November, the amount of the voted property tax levy required to pay debt charges or estimated debt charges on the securities payable in the following year shall if requested by the taxing authority be included in the taxes levied for collection in the following year under section 319.30 of the Revised Code.

(I)

(1) If, before any securities authorized at an election under this section are issued, the net indebtedness of the subdivision exceeds that applicable to that subdivision or those securities, then and so long as that is the case none of the securities may be issued.

(2) No securities authorized at an election under this section may be initially issued after the first day of the sixth January following the election, but this period of limitation shall not run for any time during which any part of the permanent improvement for which the securities have been authorized, or the issuing or validity of any part of the securities issued or to be issued, or the related proceedings, is involved or questioned before a court or a commission or other tribunal, administrative agency, or board.

(3) Securities representing a portion of the amount authorized at an election that are issued within the applicable limitation on net indebtedness are valid and in no manner affected by the fact that the balance of the securities authorized cannot be issued by reason of the net indebtedness limitation or lapse of time.

(4) Nothing in this division (I) shall be interpreted or applied to prevent the issuance of securities in an amount to fund or refund anticipatory securities lawfully issued.

(5) The limitations of divisions (I)(1) and (2) of this section do not apply to any securities authorized at an election under this section if at least ten per cent of the principal amount of the securities, including anticipatory securities, authorized has theretofore been issued, or if the securities are to be issued for the purpose of participating in any federally or state-assisted program.

(6) The certificate of the fiscal officer of the subdivision is conclusive proof of the facts referred to in this division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-16-1999; 03-30-2006

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.19 - Fiscal officer of subdivision to certify estimate of maximum maturity.

(A) Before the taxing authority passes the initial legislation under section 133.22 or 133.23 of the Revised Code providing for the issuance of Chapter 133. securities for purposes of permanent improvements, and any subsequent legislation for the purpose if the certification is changed, the fiscal officer of the subdivision shall certify to the taxing authority the estimate of the maximum maturity of the bonds, and, if applicable, of anticipatory securities, calculated in accordance with section 133.20 and division (C) of section 133.22 of the Revised Code, and that all the permanent improvements have an estimated life or period of usefulness of at least five years.

(B) The taxing authority may not authorize or issue securities:

(1) With maximum maturities extending beyond the maturities as thus certified by the fiscal officer, whose estimate and certification is conclusive;

(2) In the case of bonds approved at an election under section 133.18 of the Revised Code, bonds with a latest maturity exceeding the maximum number of years over which principal of the bonds may be paid as approved at that election;

(3) In the case of acquisition of property by lease or of permanent improvements to leased property, with maximum maturities extending beyond the term of the lease or the estimated life or period of usefulness of the permanent improvement being financed, whichever is shorter.

(C) If the proposed securities are subject to division (D) of section 133.20 of the Revised Code, the fiscal officer's certification shall also contain a schedule of the respective amounts of proceeds of the proposed securities that are to be used for permanent improvements included under categories set forth in either or both of divisions (B) and (C) of that section. The amount expended from the proceeds of the securities for any permanent improvements falling within any such category shall not exceed the amount allotted in the schedule to permanent improvements falling within that category. The taxing authority may, whenever it considers it to be necessary for carrying out the purpose of the securities issue, expend any unexpended portion of the amount previously allotted to any permanent improvements within any of those categories for any permanent improvements having a longer maturity under those categories. No expenditure may be made of amounts allotted to permanent improvements within any category for permanent improvements within another category having a shorter maturity.

Effective Date: 09-17-1991



Section 133.20 - Maximum maturity.

(A) This section applies to bonds that are general obligation Chapter 133. securities. If the bonds are payable as to principal by provision for annual installments, the period of limitations on their last maturity, referred to as their maximum maturity, shall be measured from a date twelve months prior to the first date on which provision for payment of principal is made. If the bonds are payable as to principal by provision for semiannual installments, the period of limitations on their last maturity shall be measured from a date six months prior to the first date on which provision for payment of principal is made.

(B) Bonds issued for the following permanent improvements or for permanent improvements for the following purposes shall have maximum maturities not exceeding the number of years stated:

(1) Fifty years:

(a) The clearance and preparation of real property for redevelopment as an urban redevelopment project;

(b) Acquiring, constructing, widening, relocating, enlarging, extending, and improving a publicly owned railroad or line of railway or a light or heavy rail rapid transit system, including related bridges, overpasses, underpasses, and tunnels, but not including rolling stock or equipment;

(c) Pursuant to section 307.675 of the Revised Code, constructing or repairing a bridge using long life expectancy material for the bridge deck, and purchasing, installing, and maintaining any performance equipment to monitor the physical condition of a bridge so constructed or repaired. Additionally, the average maturity of the bonds shall not exceed the expected useful life of the bridge deck as determined by the county engineer under that section.

(2) Forty years:

(a) General waterworks or water system permanent improvements, including buildings, water mains, or other structures and facilities in connection therewith;

(b) Sewers or sewage treatment or disposal works or facilities, including fireproof buildings or other structures in connection therewith;

(c) Storm water drainage, surface water, and flood prevention facilities.

(3) Thirty-five years:

(a) An arena, a convention center, or a combination of an arena and convention center under section 307.695 of the Revised Code;

(b) Sports facilities.

(4) Thirty years:

(a) Municipal recreation, excluding recreational equipment;

(b) Urban redevelopment projects;

(c) Acquisition of real property, except as provided in division (F) of this section;

(d) Street or alley lighting purposes or relocating overhead wires, cables, and appurtenant equipment underground.

(5) Twenty years: constructing, reconstructing, widening, opening, improving, grading, draining, paving, extending, or changing the line of roads, highways, expressways, freeways, streets, sidewalks, alleys, or curbs and gutters, and related bridges, viaducts, overpasses, underpasses, grade crossing eliminations, service and access highways, and tunnels.

(6) Fifteen years:

(a) Resurfacing roads, highways, streets, or alleys;

(b) Alarm, telegraph, or other communications systems for police or fire departments or other emergency services;

(c) Passenger buses used for mass transportation;

(d) Energy conservation measures as authorized by section 133.06 of the Revised Code.

(7) Ten years:

(a) Water meters;

(b) Fire department apparatus and equipment;

(c) Road rollers and other road construction and servicing vehicles;

(d) Furniture, equipment, and furnishings;

(e) Landscape planting and other site improvements;

(f) Playground, athletic, and recreational equipment and apparatus;

(g) Energy conservation measures as authorized by section 505.264 of the Revised Code.

(8) Five years: New motor vehicles other than those described in any other division of this section and those for which provision is made in other provisions of the Revised Code.

(C) Bonds issued for any permanent improvements not within the categories set forth in division (B) of this section shall have maximum maturities of from five to thirty years as the fiscal officer estimates is the estimated life or period of usefulness of those permanent improvements. Bonds issued under section 133.51 of the Revised Code for purposes other than permanent improvements shall have the maturities, not to exceed forty years, that the taxing authority shall specify. Bonds issued for energy conservation measures under section 307.041 of the Revised Code shall have maximum maturities not exceeding the lesser of the average life of the energy conservation measures as detailed in the energy conservation report prepared under that section or thirty years.

(D) Securities issued under section 505.265 of the Revised Code shall mature not later than December 31, 2035.

(E) A securities issue for one purpose may include permanent improvements within two or more categories under divisions (B) and (C) of this section. The maximum maturity of such a bond issue shall not exceed the average number of years of life or period of usefulness of the permanent improvements as measured by the weighted average of the amounts expended or proposed to be expended for the categories of permanent improvements.

(F) Securities issued by a school district or county to acquire or construct real property shall have a maximum maturity longer than thirty years, but not longer than forty years, if the fiscal officer of the school district or county estimates the real property's useful life to be longer than thirty years, and certifies that estimate to the board of education or board of county commissioners, respectively.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 2006 HB699 12-28-2006; 2008 HB295 07-31-2008; 2008 HB420 12-30-2008

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.201 - [Repealed].

Effective Date: 10-30-1989



Section 133.21 - Paying principal amount of securities in installments.

(A) Except as provided in divisions (B) and (C) of this section, the principal amount of securities issued by any subdivision shall be payable in semiannual or annual installments, as serial securities or by mandatory sinking fund or mandatory sinking fund redemption requirements, in:

(1) Substantially equal principal installments; or

(2) In such principal installments that the total principal and interest payments on those securities in any fiscal year in which principal is payable is:

(a) Not more than three times the amount of those payments in any other fiscal year; or

(b) Substantially equal; or

(c) In the case of self-supporting securities, those payments on the securities and on other securities, except anticipatory securities, issued for the self-supporting purpose, substantially equal.

(B) Except for refunding securities issued pursuant to section 133.34 of the Revised Code, and except for securities issued to fund or refund anticipatory securities to the extent required to comply with division (C)(2) or (3) of section 133.22 of the Revised Code, the first principal payment of securities issued with semiannual payments shall not be later than the first day of the second February following the fifteenth day of July next following the passage of the legislation that authorized the issue of the securities and of securities issued with annual payments shall not be later than the first day of the third August next following the fifteenth day of July next following such passage.

(C) Divisions (A) and (B) of this section do not apply to any of the following:

(1) Anticipatory securities;

(2) Securities that are not general obligation securities;

(3) General obligation securities issued for the purpose of the acquisition of real property and the clearance and preparation thereof for redevelopment as an urban development project, which may mature or be payable in annual or semiannual installments and in such amounts as may be determined by the taxing authority of the municipal corporation issuing the securities, and which may have a first principal payment date set at any date not later than sixty months from the date the securities are issued.

(D) For purposes of this section, payments of principal, in the case of principal payable in accordance with mandatory sinking fund or mandatory sinking fund redemption requirements, means the sinking fund deposits on account of principal; and, in the case of securities issued in multiple installments or series for the same purpose, the principal payment requirement of division (A) of this section may be met either with respect to each installment or series of the securities or with respect to all installments or series on a consolidated basis.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-17-1991

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.22 - Authorizing anticipatory securities.

(A) The taxing authority of a subdivision having legal authority and desiring to issue anticipatory securities that are Chapter 133. securities may pass legislation, and if anticipatory securities are outstanding and are to be paid in whole or in part at their maturity from the proceeds of renewal anticipatory securities, the taxing authority shall pass legislation that does all of the following:

(1) With respect to the bonds anticipated:

(a) Declares the necessity of the bond issue and states its purpose, which shall be for one purpose, and the principal amount or maximum principal amount of the bonds and an estimated principal payment schedule for and an estimated or maximum average annual interest rate on the bonds;

(b) If the issuance of the bonds has been approved by a vote of the electors, identifies the election at which approved;

(c) Identifies the source or sources of payment of debt charges on the bonds as provided in division (C) of section 133.23 of the Revised Code.

(2) With respect to anticipatory securities:

(a) States the principal amount or maximum principal amount of the anticipatory securities to be issued and outstanding, not to exceed the amount of the bond issue;

(b) Provides for, or provides for the method for from time to time establishing or determining, the rate or rates of interest or the maximum rate or rates of interest to be paid on the anticipatory securities, the date or dates of the anticipatory securities, and the maturity or maturities or the maximum maturity of the anticipatory securities subject to division (C) of this section;

(c) Establishes provisions, if any, for redemption or prepayment of the anticipatory securities in whole or in part before maturity;

(d) If the bonds anticipated are payable from a property tax, provides for the levy of a property tax during the years the anticipatory securities are outstanding, not less than the tax that would have been levied if the bonds anticipated had been issued without the prior issuance of the anticipatory securities.

(B) The fiscal officer of the subdivision shall file a copy of the legislation passed under division (A) of this section with the county auditor of each county in which any part of the subdivision is located.

(C) Subject to division (B) of section 133.17 of the Revised Code as to anticipatory securities anticipating the levy of special assessments or the issuance of securities under division (A) of that section, any anticipatory securities issued with a latest maturity of less than two hundred forty months may be renewed from time to time until the expiration of two hundred forty months from the date of issuance of the original anticipatory securities, or, if later, until the final disposition of any litigation that prevents the sale or issuance of the bonds anticipated. If any of the anticipatory securities are outstanding later than the last day of December of the fifth year following the year of issuance of the original anticipatory securities, the following apply:

(1) There shall be deducted from the latest permitted maturity of the bonds anticipated, as determined under sections 133.19 and 133.20 of the Revised Code, the period in excess of those five years during which the anticipatory securities are outstanding.

(2) After the five-year period, a portion of the principal of the anticipatory securities shall be paid in each year in annual amounts at least equal to, and payable not later than the payment dates of, the amounts of principal that would have been paid if bonds payable, as determined by the taxing authority in the legislation passed pursuant to division (A) of this section, as provided in division (A)(1) or (2) of section 133.21 of the Revised Code, had been issued at the expiration of the initial five-year period.

(3) The latest maturity of anticipatory securities may not in any case exceed the maximum maturity of the bonds anticipated plus five years. Anticipatory securities issued with a maturity or latest maturity meeting the maximum maturity limitation of the preceding sentence shall not be issued as anticipatory securities in anticipation of bonds but shall be payable and paid from other sources.

(D)

(1) Notwithstanding any other provision of this chapter, but subject to the provisions of this division (D), sections 9.98 to 9.983 of the Revised Code apply to anticipatory securities issued under this section to the extent made applicable by the taxing authority in its legislation.

(2) Terms used in this division that are defined in section 9.98 of the Revised Code have the meanings stated in that section.

(3) The taxing authority shall in the proceedings set one or more maximum rates of interest for the anticipatory securities.

(4) The taxing authority may reserve the right to replace any remarketing agent and indexing agent at any time after notice of replacement is given and, as to anticipatory securities with a floating rate interest structure or put arrangement, effective at the end of an interest rate period or after a designated put date, upon determination by the taxing authority or by an officer of the subdivision as provided for in the proceedings.

(5) Changes in interest rate, interest rate period, or put dates shall be authorized by the taxing authority or by an officer of the subdivision as provided for in the proceedings.

(6) Proceedings for anticipatory securities having a put arrangement may provide for redemption, with or without premium, at the option of the subdivision at any time, and shall provide for optional redemption as of any put date that is at least six months subsequent to the last previous put date as of which optional redemption could have been exercised by the subdivision.

(7) Proceedings for commercial paper, subject to the limitations set forth in those proceedings, may authorize successive issues of commercial paper in such amounts and with such interest rates and maturity dates as are approved from time to time by an officer of the subdivision and in the manner as provided for in the proceedings, which approvals may be by oral communication prior to delivery of an issue of commercial paper and subsequently confirmed in writing.

(8) Proceedings for anticipatory securities with a floating rate interest structure and for commercial paper shall set forth the estimated interest rate, based upon then current financial market conditions, that would be borne by the bonds anticipated by the anticipatory securities if these bonds were sold at the time of original authorization of those anticipatory securities. That estimated interest rate shall be confirmed or reestimated in each measure making the annual appropriations of the subdivision unless it has been confirmed or redetermined for that fiscal year prior to the adoption of the annual appropriation measure.

(9) The maximum interest rates set under division (D)(3) of this section shall not exceed the estimated average annual interest rate on the bonds anticipated by the anticipatory securities, unless:

(a) Pursuant to the proceedings for those anticipatory securities and in the annual appropriation measures of the subdivision, if necessary, provision is made whereby payment of the additional interest under any such higher maximum interest rate in excess of the estimated average annual interest rate on the bonds or in excess of the maximum interest rate payable by a person under an interest rate swap arrangement referred to in division (D)(9)(b) of this section, if higher, will be provided for adequately without necessity for the levy of any property tax for the purpose, by:

(i) Capitalized interest, if any, together with;

(ii) Amounts temporarily set aside in the bond retirement fund from moneys in the bond retirement fund not required by law or contract to be used to pay debt charges on any other securities and in excess of other requirements of the bond retirement fund for the current fiscal year, or temporarily advanced for the purpose from any special fund of the subdivision to which the purpose of the anticipatory securities relates, or from the general fund of the subdivision; or

(iii) Any combination of the foregoing; or

(b) There is currently in effect an interest rate swap arrangement between the subdivision and another person, the obligations of which person are rated in one of the two highest rating categories of a national rating agency, pursuant to which interest rate swap arrangement such other person has undertaken to pay interest on the anticipatory securities in excess of such effective interest rate on the bonds.

(10) Provision shall be made in the tax budgets and annual appropriation measures of the subdivision for the amounts and from sources referred to in division (D)(9)(a)(ii) of this section and no tax levy shall be provided for such amounts. Amounts so provided pursuant to division (D)(9)(a)(ii) of this section shall lapse as of the last day of each fiscal year following the fiscal year of the original issuance of the anticipatory securities, and be returned to the fund or account from which they were provided. In the event of failure of the taxing authority to make the appropriation necessary to meet the provision of division (D)(9)(a)(ii) of this section, the anticipatory securities shall be redeemed on or before the last day of the second calendar month of the fiscal year for which the annual appropriations measure adopted fails to make such provisions and in such circumstances the anticipatory securities shall be subject to redemption, at not to exceed their par value.

(E) Renewal anticipatory securities or bonds to pay debt charges on anticipatory securities issued pursuant to this section or section 133.17 or 133.23 of the Revised Code may be issued at an interest rate or rates determined or authorized by the taxing authority, notwithstanding any statutory or charter limitation on interest rates payable on any securities.

Effective Date: 10-30-1989



Section 133.23 - Legislation authorizing issuance of anticipatory securities.

(A) If the taxing authority has not determined to issue anticipatory securities in anticipation of bonds under section 133.22 of the Revised Code the taxing authority may, and if the taxing authority has issued such anticipatory securities and they are to be paid in whole or in part at their maturity from the proceeds of bonds the taxing authority shall, pass legislation that:

(1) Declares the necessity of the bond issue, and determines whether the bonds are to be issued in one lot or in installments;

(2) States the principal amount or maximum principal amount of the bonds to be issued;

(3) States the purpose of the bond issue, which shall be for one purpose, except as otherwise authorized in division (B) of section 133.30 of the Revised Code;

(4) States or provides for the date of, and the dates and amounts or maximum amounts of maturities or principal payments on, the bonds, which need not be the same as those stated in any prior legislation;

(5) States any provisions for a mandatory sinking fund or mandatory sinking fund redemption or for redemption prior to maturity;

(6) Provides for the rate or rates of interest or maximum rate or rates of interest or, if otherwise authorized, the method for from time to time establishing or determining the rate or rates of interest, to be paid on the bonds;

(7) If the issuance of the bonds has been approved by a vote of the electors, identifies the election at which approved; and

(8) States any provision for a designated officer of the subdivision to determine any of the specific terms required to be stated or provided for in divisions (A)(4) to (6) of this section, subject to any limitations stated in the legislation.

(B) If the taxing authority determines to issue bonds in installments, it shall pass similar legislation whenever a new installment of those bonds is to be issued.

(C) Legislation passed under this section shall identify the source or sources of payment of debt charges on the bonds, which may be any moneys of the subdivision required by law to be used, or lawfully available, for the purpose. If the bonds are general obligations of the subdivision or a property tax is otherwise required to be levied for the purpose, the legislation shall provide for the levying of a property tax sufficient in amount to pay the debt charges on the bonds issued under the legislation, but the amount of that tax to be levied or collected in any year may be reduced by the amount to be available for the purpose from lawfully available special assessments, revenues and surplus funds of public utilities, any surplus in the funds from which such bonds are to be retired, or other moneys specifically assigned by law or by legislation of the taxing authority for payment of such debt charges.

(D) The fiscal officer of the subdivision shall file a copy of the legislation with the county auditor of each county in which any part of the subdivision is located.

Effective Date: 09-17-1991



Section 133.24 - Tax anticipation notes anticipating collection of proceeds of voted property tax levy.

(A) This section applies to tax anticipation notes authorized by the law applying to the particular levy and issued in anticipation of the collection of the proceeds of a voted property tax levy. Those notes are Chapter 133. securities.

(B) After approval of the levy by the electors, the taxing authority may anticipate that portion of the proceeds of the levy and issue tax anticipation notes, either from time to time during the life of the levy or prior to the time when the first collection and distribution from the levy can be made, as provided in the law applying to that levy. The aggregate outstanding principal amount of tax anticipation notes may not exceed the amount of the levy proceeds that may be anticipated, as provided in that applicable law by a statement of percentage or by a limitation on the amount of annual maturities. Tax anticipation notes shall mature no later than the last day of December of the last year authorized by the applicable law or of the last year of collection of the anticipated tax levy, whichever is earlier.

(C) As a supplemental procedure to, and unless and to the extent expressly prohibited in, the law applying to the particular levy, tax anticipation notes may be authorized, issued, and sold at public or private sale, may mature or be payable, and the proceeds shall be deposited and applied, as provided in division (A)(1) or (2)(b) of section 133.21, division (A) of section 133.22 to the extent applicable, section 133.27, divisions (A) and (C) of section 133.30, and sections 133.31 and 133.33 of the Revised Code. The proceeds of the notes, if authorized in the legislation, may be applied to pay related financing costs.

(D) Except for capitalized interest, debt charges on tax anticipation notes shall be payable only from the proceeds of the tax levy anticipated. The amount necessary to pay debt charges on the notes in a particular year or fiscal year shall be deemed appropriated for that purpose from the proceeds in that year of the levy anticipated, and appropriations from the proceeds of that levy by the subdivision in each fiscal year shall be limited to the balance available after deducting the amount to be applied to pay those debt charges. The amount to be applied to those debt charges shall be deposited, to an account for the purpose in the bond retirement fund, from collections and distributions of the tax levy to the taxing authority, in the amounts and at the times required to pay those debt charges as provided in the legislation authorizing the tax anticipation notes. Any amount so deposited and not needed for the purpose in the particular fiscal year may, without compliance with any other law or approval by any other agency, be transferred to the special fund established for the proceeds of the tax levy.

Effective Date: 10-30-1989



Section 133.25 - Levying property tax to debt charges on securities payable from property taxes.

(A) After the issuance of general obligation securities or of securities to which section 133.24 of the Revised Code applies, the taxing authority of the subdivision shall include in its annual tax budget, and levy a property tax in a sufficient amount, with any other moneys available for the purpose, to pay the debt charges on the securities payable from property taxes. The necessary property tax rate shall be included in the fiscal year tax budget that is certified by the subdivision to the county budget commission, and, if within the ten-mill limitation, shall be without diminution by reason of section 5705.313 of the Revised Code or any similar provisions.

(B) If the taxing authority determines it to be necessary or appropriate, and if not prohibited by other law, legislation relating to Chapter 133. securities may, or that legislation may provide for proceedings that may, contain or provide for any one or more or combination of the following:

(1) The pledge to the payment of debt charges of, and related covenants to levy, charge, collect, deposit, and apply, receipts of the subdivision lawfully available for the purpose, referred to in this division (B) as pledged receipts, including, without limitation, ad valorem property taxes as permitted by law, income taxes, excises, utility and service revenues, local government fund, school foundation, and moneys described in Section 5a of Article XII, Ohio Constitution, and any other receipts from taxes, excises, permits, licenses, fines, or other sources of revenue of or of revenue distributions to the subdivision, and covenants for the establishment, investment, segregation, and maintenance of any funds or reserves in connection with the securities. No pledge or covenant may be made that impairs the express contract rights of the holders of outstanding securities of the subdivision.

(2) Designation of a bank or trust company authorized to exercise corporate trust powers in this state as a fiscal agent for the securities, which fiscal agent may be a purchaser of any securities and fiscal agent for any other securities of the subdivision, and provision for the periodic deposit of pledged receipts in one or more separate bank accounts, funds, or other accounts established with the fiscal agent, including provision for pledged receipts collected or paid by the state or another subdivision to be transferred, by the appropriate officer of the state or other subdivision having charge of the distribution of the pledged receipts to the subdivision, directly to the fiscal agent for such deposit, which officers shall transfer such pledged receipts in accordance with this division and the legislation. The fiscal agent shall disburse moneys so held in accordance with the legislation, including the transfer of moneys to paying agents or to persons providing credit enhancement facilities at the times and in the amounts required. Until needed for that purpose, and subject to any limitations in the legislation, the fiscal agent shall either deposit such moneys on behalf of the subdivision in an institution that is eligible to become a public depository pursuant to section 135.03 of the Revised Code or invest the moneys on behalf of the subdivision in obligations that are under applicable law lawful for the investment of the particular moneys. Divisions (D), (E), and (G) of section 135.04 and sections 135.08 and 135.09 of the Revised Code do not apply to any such deposits or investments. Amounts so held and received by a fiscal agent shall be accounted for in the appropriate special funds of the subdivision as if held in the treasury of the subdivision, and the fiscal agent shall provide such information to the subdivision and to the auditor of state as is necessary for the purpose.

(3) Covenants of the subdivision and other provisions to protect and safeguard the security and rights of the holders of the securities and of the providers of any credit enhancement facilities and provisions for defeasance, including, without limiting the generality of the foregoing, such covenants and provisions as to:

(a) Establishment and maintenance of the funds to be held by a fiscal agent as provided in this division, the times, amounts, and levels for deposit to such funds, and the obligations in which the proceeds of such funds may be invested pending their use, subject to limitations on investment of public funds otherwise provided for by law or charter or by the legislation;

(b) The appointment, rights, powers, and duties of the fiscal agent, and vesting in the fiscal agent all or any of those rights, powers, and duties in trust;

(c) Compliance with the provisions of this chapter and other laws applicable to the payment of debt charges on securities of the subdivision, including Chapter 5705. of the Revised Code;

(d) Conditions that would give rise to an event of default under the terms of the legislation, and actions and remedies that any fiscal agent may take or assert on behalf of the holders of the securities.

(4) As rights and remedies of the holders of securities, in addition to any other rights and remedies under law, but subject to the terms of the legislation and of any credit enhancement facility, provision that if the subdivision defaults in the payment of debt charges on the securities and such default continues for a period of thirty days, or if the subdivision fails or refuses to comply with the requirements of this chapter or the applicable proceedings, or defaults in any contract made with the holders of those securities, the holders of not less than twenty-five per cent in principal amount of the outstanding securities of that issue may appoint a trustee, who may be the fiscal agent, to represent those holders for the purposes provided in this division (B)(4). That trustee may, and upon written request of the holders of not less than twenty-five per cent in principal amount of those securities then outstanding shall, in its own name exercise all or any of the powers of such holders under division (B)(3) of this section and in addition may:

(a) Bring action for payment of any debt charges then due on the securities;

(b) By mandamus or other action or proceeding enforce all rights of the holders of the securities, including any right to require the subdivision to assess, levy, charge, collect, and apply pledged receipts adequate to carry out the provisions of the legislation and any agreement with those holders and to perform its duties under the legislation and this chapter;

(c) Bring action upon the securities;

(d) By action, require the subdivision to account as if it were the trustee of an express trust for the holders of the securities;

(e) By action, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of those securities;

(f) Except in the case of securities payable from a property tax, declare all securities of the issue due and payable, and if all defaults are subsequently corrected, then, with the consent of the holders of not less than ten per cent in principal amount of those securities then outstanding, rescind and annul that declaration and its consequences.

In addition to the foregoing, the trustee shall have all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or the legislation or incident to the general representation of the holders of those securities in the enforcement and protection of their rights.

(5) Contracts or other arrangements for credit enhancement facilities, which may be with a fiscal agent. The costs of or under credit enhancement facilities may be paid from any moneys of the subdivision lawfully available for the purpose. The credit enhancement facility may be for the benefit of holders of the particular securities and of any other securities of the subdivision. Any such benefit conferred with respect to other securities shall not be deemed to restrict, preclude, or otherwise impair any rights that those holders otherwise may assert.

(C) Unless otherwise provided in the proceedings, the holders of not less than ten per cent in principal amount of the particular securities at the time outstanding, whether or not then due and payable or reduced to judgment and either on their own behalf or on behalf of all persons similarly situated, may:

(1) By mandamus, mandatory or other injunction, or any other order, writ, process, or decree, or by any other action or proceeding, enforce all contractual or other rights of such holders, including any right to require the subdivision to assess, levy, charge, collect, and apply the pledged receipts pledged to carry out the provisions of any agreement with such holders and perform its duties under the legislation and this chapter;

(2) In the case of default in payment of debt charges on their securities, commence an action upon their securities to require the subdivision to account as if it were the trustee of an express trust for those holders or to enjoin any acts or things that may be unlawful or in violation of the rights of those holders.

(D) The state pledges to and agrees with the holders of Chapter 133. securities that the state will not, by enacting any law or adopting any rule, repeal, revoke, repudiate, limit, alter, stay, suspend, or otherwise reduce, rescind, or impair the power or duty of a subdivision to exercise, perform, carry out, and fulfill its responsibilities or covenants under this chapter or legislation or agreements as to its Chapter 133. securities, including a credit enhancement facility, passed or entered into pursuant to this chapter, or repeal, revoke, repudiate, limit, alter, stay, suspend, or otherwise reduce, rescind, or impair the rights and remedies of any such holders fully to enforce such responsibilities, covenants, and agreements or to enforce the pledge and agreement of the state contained in this division, or otherwise exercise any sovereign power materially impairing or materially inconsistent with the provisions of such legislation, covenants, and agreements. The general assembly determines and declares that the provisions of this chapter and the powers and duties of subdivisions authorized and imposed under this chapter are proper, reasonable, and appropriate means by which the state can and should exercise and has exercised its duties and powers under the Ohio Constitution, and that those provisions are necessary and in the public interest and a proper means to better provide for the security for, and market reception for the purchase of, those securities. This pledge and agreement shall be of no force and effect as to securities that are not outstanding. This pledge and agreement by the state may be temporarily suspended upon the declaration of martial law in the subdivision in the event of circumstances deriving directly out of a natural disaster, such as an earthquake or major conflagration or flood but not a snowstorm or civil disturbance, or out of military invasions or civil insurrections, but not strikes or crises created by financial or economic events. Payment for securities by the original and subsequent holders shall be deemed conclusive evidence of valuable consideration received by the state and subdivision for this pledge and agreement, and any action by the state contrary to or inconsistent with this division is void as applied to those securities. The state hereby grants any such benefited holder the right to sue the state and enforce this pledge and agreement, and waives all rights of defense based on sovereign immunity or sovereign power in such an action or suit, it being expressly determined and declared that the continued integrity of the contract of any such holder is essential to the continued right of the subdivision to issue and pay debt charges on securities as a subdivision of the state. Nothing in this division requires the state to continue any particular level of appropriations of moneys, or precludes the state from authorizing the subdivision to exercise, or the subdivision from exercising, subject to approval of the tax commissioner, any power provided by law to seek application of laws then in effect under the bankruptcy provisions of the United States Constitution but in any case providing for debt charges as provided in section 133.36 of the Revised Code, or to preclude the state from further exercise of any of its powers and responsibilities under the Ohio Constitution.

(E) Moneys and investments held by the subdivision or a paying agent or a fiscal agent, and all receipts of the subdivision, needed and allocated to payment of debt charges or payments by the subdivision under credit enhancement facilities, are property of the subdivision devoted to essential governmental purposes and accordingly shall not be applied to any purpose other than as provided in this chapter and in the legislation, and shall not be subject to any order, judgment, lien, execution, attachment, setoff, or counterclaim by any creditor or judgment creditor, as a result of a tort judgment or otherwise, of the subdivision other than the holders of the securities or the provider of the credit enhancement facility who are entitled thereto pursuant to this chapter and the legislation.

Effective Date: 11-24-1995



Section 133.26 - Securities to contain statement of purposes and authorization.

(A) Securities issued by a subdivision shall state on their face the purposes, stated in summary terms, for which, and identify the legislation under which, they are issued. They shall bear interest at a rate or rates as provided for in that legislation.

In the case of voted general obligation bonds to be payable from sources other than property taxes or special assessments pursuant to provision for payment from such other sources made by covenant or otherwise in the legislation authorizing the bonds, the interest may be determined as a variable rate or rates, which may change from time to time in accordance with a base, formula, or standard, including determination at whatever rate is required to sell the securities on the open market at par, or other floating rate interest structure, identified or approved by the taxing authority.

(B) The taxing authority of a subdivision may issue Chapter 133. securities subject to call or redemption prior to maturity at par, or at a premium or premiums as determined by the taxing authority.

Effective Date: 10-30-1989



Section 133.27 - Signing securities.

(A) Chapter 133. securities shall be signed on behalf of the subdivision as follows:

(1) In the case of a municipal corporation, by the mayor or other chief executive officer and by the fiscal officer, or by any other officers who are designated to sign by the charter or legislation of its taxing authority;

(2) In the case of a county, by at least two members of its taxing authority and by the county auditor, or, in the case of a charter county, by those officers of the county who are designated to sign by the charter or legislation of its taxing authority;

(3) In the case of a school district, by the president or vice-president of the board of education and by its fiscal officer;

(4) In the case of a township, by at least two township trustees and by the township fiscal officer;

(5) In the case of a subdivision not referred to in divisions (B)(1) to (4) of this section, by the officer of the subdivision or taxing authority designated to sign by other law or, if there is no other law designating an officer, by the legislation authorizing the securities.

(B) If an officer designated to sign securities or interest coupons pursuant to division (A) or (E) of this section is for any reason unable or unavailable to so sign, another officer of the subdivision or taxing authority, designated by legislation passed by the taxing authority, may sign instead of that officer.

(C) All signatures required by this section may be facsimile signatures as provided for by sections 9.10, 9.11, and 9.96 of the Revised Code, unless the securities are issued in other than fully registered form, in which case at least one signature shall be a manual signature.

(D) If an officer who has signed, manually or by facsimile signature, any securities of a subdivision ceases to be such officer before the securities so signed have been actually delivered, the securities may nevertheless be issued and delivered as though the person who has so signed the securities had not ceased to be such officer. Any securities may be signed as provided in this section, on behalf of the subdivision, by an officer who is the proper officer of the subdivision or taxing authority on the actual date of signing of the securities, notwithstanding the fact that at the date of the securities or on the date of delivery of the securities that person was or is not the proper officer of the subdivision.

(E) Securities, other than fully registered securities, may, in the discretion of the taxing authority, have interest coupons attached or otherwise appertaining. The interest coupons shall be signed on behalf of the subdivision by the manual or facsimile signature of its fiscal officer.

Effective Date: 10-30-1989; 12-20-2005



Section 133.28 - [Repealed].

Effective Date: 10-30-1989



Section 133.29 - Offering of securities to officers of bond investment fund or treasury investment board.

(A) Before a taxing authority sells any securities of the subdivision to others, the taxing authority may offer the securities at their purchase price and accrued interest to the officer or officers who have charge of the bond retirement fund of the subdivision, or in the case of a municipal corporation to the treasury investment board for investment under section 731.56 of the Revised Code, or an officer or similar treasury investment board having the authority under a charter.

(B) Any securities sold under this section shall bear interest at a rate or rates that is a fair market rate or rates for such securities at the time of the sale, and a certificate of the fiscal officer that the interest rate or rates borne by the securities is the fair market rate or rates is binding and conclusive as to the statements set forth.

Effective Date: 10-30-1989



Section 133.30 - Sale of securities.

(A) As determined by the taxing authority, Chapter 133. securities may be sold by competitive bid on the best bid, or at private sale in a manner determined or authorized by the taxing authority, and at not less than ninety-seven per cent of their principal amount, plus accrued interest, and at an interest rate or rates not exceeding that determined by the taxing authority.

(B) As provided in this division, the taxing authority, or the fiscal officer if authorized by the taxing authority, may combine securities that are payable from property taxes and that are authorized for different permanent improvement purposes under separate legislation, each dealing with one purpose, into a single consolidated issue of securities for purposes of their sale as a single issue. A consolidated securities issue shall contain a summary statement of purposes encompassing the purposes stated in the separate legislation, and shall have maturities or principal payments consistent with the aggregate of the separate periodic maturities or principal payments if such maturities or payments are provided in the separate legislation. If the periodic maturities or principal payments are not provided in the separate legislation, a consolidated securities issue shall have maturities or principal payments as provided in the legislation authorizing the consolidated issue, consistent with the aggregate of the separate periodic maturities or principal payments determined in accordance with this chapter. Securities payable from property taxes to be levied outside the tax limitation and securities payable from property taxes subject to the tax limitation, and securities that are general obligations and securities that are not general obligations, may not be combined for sale in a consolidated issue of securities. The proceeds from the sale of a consolidated issue of securities shall be apportioned, deposited, and credited in accordance with section 133.32 of the Revised Code to the respective purposes and funds in accordance with the amount of securities authorized by the separate legislation for each different one purpose. If there are additional proceeds from the sale, they shall be apportioned, deposited, and credited as provided in the legislation authorizing the consolidated issue. To the extent a consolidated issue funds or refunds two or more issues of anticipatory securities authorized by separate legislation, each dealing with one purpose, all provisions for the consolidated issue may be included or provided for in a single piece of legislation, notwithstanding other provisions of this chapter or of other law.

(C) As used in this division (C), "bid" means bid or proposal. If to be sold by competitive bid on the best bid advertisement for bids shall be in a newspaper of general circulation in the county where the securities are issued, or in a financial journal, or by distribution of a request for bids, or otherwise, in the manner and at the time or times determined by the taxing authority or by an officer of the subdivision authorized by the taxing authority to make that determination, and as provided in this division (C). A copy of the advertisement shall be provided at least ten days before the day for receipt of bids to the Ohio municipal advisory council, provided that failure to do so shall not affect the validity of the sale or of the securities.

(1) Any advertisement for competitive bids shall state all of the following pertaining to the securities:

(a) The total or maximum principal amount;

(b) The amount or amounts, and date or dates, of principal payments, or how and by whom they shall be determined, including any mandatory sinking fund requirements, and any provisions for call or redemption prior to maturity, including any mandatory sinking fund redemption requirements;

(c) The maximum rate or rates of interest if any, any other limitations on interest or interest rates or the manner of determining the interest rate or rates, and any maximum permitted discount;

(d) The dates of payment of interest;

(e) The general purpose or purposes and the source or sources of payment;

(f) The day, hour, and place, which place need not be in the subdivision, for receipt of bids, and the manner in which bids may be presented;

(g) The basis on which the best bid will be determined, including, with respect to interest cost, the basis for determining interest cost if other than net interest cost determined by computing the interest payable to the stated maturity date or dates, plus any discount or minus any premium bid;

(h) The bid security, if any, as determined by the taxing authority, to be submitted with or otherwise provided or evidenced in connection with a bid;

(i) Any other information, or terms of sale determined or confirmed by the taxing authority or by its authorized officer, pertinent to the sale.

(2) A prospective bidder may present a bid for the securities, based upon their bearing interest that does not exceed the maximum rate or rates of interest, if any, specified in the advertisement or request. Every bidder shall submit or otherwise provide or evidence in connection with its bid any bid security in the form and amount specified in the advertisement or request. Any bid security of the best bidder shall be retained or not released pending delivery of the securities to the best bidder. After the award of the securities to the best bidder, the subdivision shall return or release any bid security of other bidders.

(3) The taxing authority may itself by legislation, or by the officer expressly authorized by and subject to any maximum or maximum average interest rate or rates stated in legislation, accept a bid, or the best bid determined in the manner prescribed by the taxing authority or advertisement, that is presented by a responsible bidder. The taxing authority or authorized officer may determine to reject any or all bids received and to waive any informality, irregularity, or defect.

(D) If not stated in the legislation filed with the county auditor, the fiscal officer shall in writing promptly advise the county auditor of each county in which any part of the subdivision is located of the interest rate or rates on all general obligation securities and other securities payable from property taxes maturing in more than one year from date of issuance.

Effective Date: 09-17-1991



Section 133.301 - [Repealed].

Effective Date: 06-30-2002



Section 133.302 - [Repealed].

Effective Date: 09-17-1991



Section 133.303 - Amended and Renumbered RC 133.301.

Effective Date: 10-30-1989



Section 133.304 - [Repealed].

Effective Date: 07-01-1989



Section 133.31 - Delivering securities.

(A) Unless otherwise provided in the proceedings, a subdivision that sells an issue of securities shall deliver the securities for payment within the state to the purchaser, or to a bank or trust company or other agent of the purchaser designated by the purchaser, without charge to the purchaser. The subdivision may agree to deliver the securities to any other place at the request of the purchaser, at the expense of the purchaser unless otherwise provided in the proceedings for sale. The expense of delivery to be paid by the subdivision shall not be considered in determining the best bid for securities sold at public sale.

(B) The subdivision or its paying agent or registrar shall not deduct any amount from the debt charges payable on any securities as any registration, transfer, exchange, collection, payment, or other service charge.

Effective Date: 10-30-1989



Section 133.311 - Amended and Renumbered RC 133.13.

Effective Date: 10-30-1989



Section 133.312 - Amended and Renumbered RC 307.284.

Effective Date: 10-30-1989



Section 133.32 - Depositing proceeds from sale.

Unless otherwise provided by law or in proceedings authorized by law, proceeds from the sale of Chapter 133. securities shall be deposited and credited as follows:

(A) An amount equal to the principal amount of or the discount purchase price of the securities, and if determined by the taxing authority or the fiscal officer any amount for capitalized interest, shall be credited to the fund or funds for the purposes of which the securities are issued and shall be deemed appropriated for and used for the purpose set forth in the legislation.

(B) Any amount received as payment of premium and accrued interest, and if determined by the taxing authority or the fiscal officer any amount for capitalized interest, and in the case of securities maturing over five or more years any amount provided for in the proceedings as a reserve for debt charges, not exceeding the highest debt charges on the securities in any fiscal year, shall be paid into the bond retirement fund and credited to accounts as provided in the legislation.

(C) If anticipatory securities have been issued, the moneys remaining from the proceeds of sale of the anticipatory securities, unless and to the extent those moneys remain to be applied pursuant to division (A) of this section, and the moneys received from the sale of the securities anticipated, shall to the extent needed to pay debt charges on the anticipatory securities be deposited in the bond retirement fund and used for that purpose.

Effective Date: 10-30-1989



Section 133.33 - Furnishing of transcript of proceedings to purchaser.

(A) The officer having charge of the minutes of the taxing authority or other public issuer shall prepare and certify, and if requested by the original purchaser of the securities or of the fractionalized interests in its public obligations furnish to that original purchaser, a true transcript of proceedings pertaining to the securities or to the public obligations. The transcript shall include all of the following:

(1) A statement of the character of the meetings of the taxing authority or other public issuer at which the proceedings were had;

(2) The number of members present;

(3) A statement that all such proceedings were held in compliance with the law, which statement creates a conclusive presumption that the proceedings were held and taken in compliance with all laws and all legislation and rules and any charter of the taxing authority or other public issuer, including, as applicable, section 121.22 of the Revised Code and related legislation and rules of the taxing authority or other public issuer, unless an action or proceeding challenging the validity of the securities or the public obligations is commenced prior to delivery of the securities or the fractionalized interests in public obligations as provided in division (B) of section 133.02 of the Revised Code;

(4) Such other information from the records of the public issuer as is necessary to evidence or determine the regularity and validity of the authorization of the securities or public obligations, and of the issuance and sale of the securities.

(B) The fiscal officer of the subdivision shall certify and include in the transcript relating to general obligation securities a true and correct statement of the indebtedness represented by outstanding general obligation securities of the subdivision and of the tax valuation of the subdivision, and such other information as will permit a determination that the issue of securities is within any net indebtedness or other direct or indirect debt limitation imposed by the Ohio Constitution or law.

(C) No officer, or any of his deputies or subordinates, shall knowingly make or certify a false transcript or statement in respect to any of the matters set forth in this section.

Effective Date: 10-30-1989



Section 133.34 - Refunding securities.

(A) Upon the determination of the taxing authority that such funding or refunding will be in the subdivision's best interest, the subdivision may:

(1) Issue general obligation securities to fund or refund any outstanding revenue or mortgage revenue, sales tax supported, or other special obligation securities previously issued by it for permanent improvements pursuant to authorization by law or the Ohio Constitution. Any general obligation bonds issued pursuant to this division (A)(1) shall be payable as to principal at such times and in such installments as determined by the taxing authority consistent with section 133.21 of the Revised Code, but their last maturity shall not be later than thirty years from the date of issuance of the original securities issued for the original purpose.

(2) Issue revenue or mortgage revenue securities, if authorized by other law or the Ohio Constitution to issue such securities for the original purpose, to fund or refund any outstanding general obligation or sales tax supported securities previously issued by it pursuant to authorization by law. The taxing authority shall establish the maturity date or dates, the interest payable, and other terms of such securities as it considers necessary or appropriate for their issuance.

(3) Issue general obligation securities to fund or refund outstanding general obligation bonds issued in one or more issues for any purpose or purposes. General obligation securities issued pursuant to this division (A)(3) shall be payable as to principal at such times and in such installments as determined by the taxing authority. Section 133.21 of the Revised Code is not applicable to these refunding securities, but the last maturity of these refunding securities shall not be later than the year of last maturity permitted by law for the general obligation bonds refunded. Tax levies for debt charges on the refunding general obligation securities shall be considered to have the same status with respect to the provisions of the applicable tax limitation as the levies for debt charges on, and the refunding general obligation securities shall be considered to have the same status with respect to net indebtedness limitations as, the general obligation bonds that are refunded.

(4) Issue sales tax supported securities to fund or refund any outstanding revenue or mortgage revenue or general obligation or other special obligation securities previously issued by it for permanent improvements pursuant to authorization by law or the Ohio Constitution. Any sales tax supported bonds issued pursuant to this division (A)(4) shall be payable as to principal at such times and in such installments as determined by the taxing authority consistent with division (E) of section 133.081 of the Revised Code, but their last maturity shall be consistent with division (B) of section 133.081 of the Revised Code.

(5) Apply moneys from other sources to fund any outstanding securities or public obligations issued by the taxing authority pursuant to authorization by law or the Ohio Constitution, including the funding of any mandatory sinking fund redemption requirements.

(B) Securities issued pursuant to this section shall be considered to be issued for the same purpose or purposes as the securities that they are issued to fund or refund, and their proceeds shall be used as determined by the taxing authority consistent with their purpose. That use may include the payment of the outstanding principal amount of, any redemption premium on, and any interest to redemption or maturity on, the securities being funded or refunded, and any expenses relating to the funding or refunding or the issuance of the refunding bonds, including financing costs, all as determined by the taxing authority. Proceeds of securities issued pursuant to this section may also be used to provide additional money for the purpose or purposes for which the securities being funded or refunded, or which they funded or refunded, were issued, but section 133.21 of the Revised Code is applicable to any such portion of general obligation securities.

(C) Securities may be issued and other moneys may be applied pursuant to this section to fund or refund all or any portion of the outstanding securities, and whether or not the securities to be funded or refunded were issued subject to call or redemption prior to maturity or are the original securities or are themselves refunding securities.

(D) Moneys derived from the proceeds of securities issued pursuant to this section to fund or refund general obligation bonds, or moneys from other sources, and required for the purpose shall, under an escrow agreement or otherwise, to the extent required by the legislation be placed in an escrow fund, which may be in the bond retirement fund in the case of the funded or refunded bonds being payable within ninety days of issuance of the refunding securities, and other moneys applied pursuant to this section to fund general obligation bonds shall, under an escrow agreement or otherwise, to the extent required by the legislation, be placed in an escrow fund that may be in the sinking fund or bond retirement fund, and in either case are pledged for the purpose of funding or refunding the refunded general obligation bonds and shall be used, together with any other available funds as provided in this section, for that purpose. Pending that use, the moneys in escrow shall be invested in direct obligations of or obligations guaranteed as to payment by the United States that mature or are subject to redemption by and at the option of the holder not later than the date or dates when the moneys, together with interest or other investment income accrued on those moneys, will be required for that use. Any moneys in the escrow fund derived from the issuance of revenue or mortgage revenue or sales tax supported securities that will not be needed to pay debt charges on the funded or refunded general obligation bonds may be used for and pledged to the payment of debt charges on the refunding securities and on any securities issued on a parity with the refunding securities. Any moneys in the escrow fund derived from the proceeds of refunding general obligation securities and that will not be needed to pay debt charges on the refunded general obligation bonds shall be transferred to the bond retirement fund. When the subdivision has placed in escrow moneys, derived from proceeds of refunding obligations or otherwise, or those direct or guaranteed obligations of the United States, or a combination of both, determined by an independent public accounting firm to be sufficient, with the interest or other investment income accruing on those direct or guaranteed obligations, for the payment of debt charges on the funded or refunded general obligation bonds, the funded or refunded general obligation bonds shall no longer be considered to be outstanding, shall not be considered for purposes of determining any limitation, direct or indirect, on the indebtedness or net indebtedness of the subdivision, and the levy of taxes or other charges for the payment of debt charges on the funded or refunded general obligation bonds under this chapter, Chapter 5705., or other provisions of the Revised Code, shall not be required. For purposes of this division, "direct obligations of or obligations guaranteed as to payment by the United States" includes rights to receive payment or portions of payments of the principal of or interest or other investment income on:

(1) Those obligations; and

(2) Other obligations fully secured as to payment by those obligations and the interest or other investment income on those obligations.

(E) The authority granted by this section is in addition to and not a limitation on any other authorizations granted by or pursuant to law or the Ohio Constitution for the same or similar purposes, and does not limit or restrict the authority of municipal corporations to issue, under authority of Article XVIII, Ohio Constitution, revenue or mortgage revenue securities to fund or refund either general obligation securities or other revenue or mortgage revenue securities.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-02-1996

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §4



Section 133.35 - Exchange of securities in depositories.

If a refunding or plan of refunding of the indebtedness of any subdivision includes securities which are deposited with the treasurer of state or superintendent of insurance under any law, and such officer determines that it is in the public interest to refund such securities and exchange them for refunding securities to be issued pursuant to any such refunding or plan of refunding under this chapter or complementary sections of the Revised Code, such officer may, with the consent of such depositor, or of its conservator if one has been appointed, or of the superintendent of banks if he has taken possession of the business and property of such depositor, and any supervising authority of the state, consent to such refunding or plan of refunding, and exchange such securities for such refunding securities which need not bear the same rate of interest as the securities to be exchanged, and may waive overdue interest, including interest upon any overdue interest upon such securities, whether represented by coupons or otherwise, if the plan of refunding so provides. Such officer shall hold such refunding securities under the same terms as the original securities.

Effective Date: 10-30-1989



Section 133.36 - Refunding of securities under bankruptcy act.

For the purpose of enabling subdivisions to take advantage of the act of congress entitled "An act to establish a uniform system of bankruptcy throughout the United States," approved July 1, 1898, including acts amendatory thereof and supplementary thereto, and for that purpose only, and notwithstanding any statutes of this state to the contrary, particularly this chapter, the taxing authority of any subdivision provided for in the act and acts amendatory thereof and supplementary thereto, upon approval of the tax commissioner, may file a petition stating that the subdivision is insolvent or unable to meet its debts as they mature, and that it desires to effect a plan for the composition or readjustment of its debts, and to take such further proceedings as are set forth in the act of congress and acts amendatory thereof and supplementary thereto as they relate to any such subdivision. The taxing authority of any subdivision provided for in the act, at any time such acts are in force and applicable, may upon like approval refund its outstanding securities, whether matured or unmatured, and exchange refunding bonds for the securities being refunded. In its order approving such refunding, or in any amendment thereof, the tax commissioner shall fix the maturities of the bonds to be issued, which need not be subject to sections 133.20 and 133.21 of the Revised Code, or any other sections of the Revised Code limiting the maturities thereof. Such refunding bonds may bear different rates of interest for different periods of time during their life. No such bonds shall mature in more than thirty years. The debt charges thereon shall have the same status with respect to the limitations imposed by Section 2 of Article XII, Ohio Constitution, as the debt charges on the securities which are refunded. No taxing subdivision shall be permitted, in availing itself of such acts of congress, to scale down, cut down, or reduce the principal sum of its securities, except that interest thereon may be reduced in whole or in part.

Effective Date: 10-30-1989



Section 133.361 - [Repealed].

Effective Date: 10-30-1989



Section 133.362 - Amended and Renumbered RC 133.31.

Effective Date: 10-30-1989



Section 133.363, 133.364 - [Repealed].

Effective Date: 10-30-1989



Section 133.37 - Refunding special assessment bonds.

With the approval of the tax commissioner, the taxing authority of any subdivision at any time may refund any outstanding bonds of the subdivision which have matured or which are about to mature and which were issued in anticipation of the collection of special assessments, together with the amount of the interest coupons due or to become due on such bonds. The commissioner shall approve such issue only to any extent it is found that no other method of payment in whole or in part exists or will exist prior to the maturity date of such bonds which are about to mature from the collection of special assessments in anticipation of which such bonds were issued or from other funds in the bond retirement fund of the subdivision, excluding securities held in the bond retirement fund only when the commissioner finds that the sale of such securities in order to meet the debt charges thereon would necessitate an unwarranted sacrifice of the securities so held, thereby impairing the ability to meet other debt charges in the future. In the order approving such issue, the commissioner shall fix the maturities of the bonds to be issued, which need not be subject to sections 133.20 and 133.21 of the Revised Code. No such bonds shall mature in more than ten years. The debt charges thereon shall have the same status with respect to the limitations imposed by Section 2 of Article XII, Ohio Constitution, as the debt charges which are refunded.

The proceeds derived from the sale of such refunding bonds shall be transferred to the bond retirement fund of the subdivision, and shall be used only for the purpose of meeting the debt charges on the bonds to be refunded.

This section supplements section 133.34 of the Revised Code.

Effective Date: 10-30-1989



Section 133.371 - [Repealed].

Effective Date: 09-17-1991



Section 133.38 - Proceedings when anticipatory securities remain unsold.

(A) If Chapter 133. securities authorized to fund or refund anticipatory securities remain unsold after being offered at public or private sale under section 133.30 of the Revised Code, the taxing authority may, with the consent of the holder of any of the anticipatory securities, by legislation renew or extend the maturity of any of such anticipatory securities with interest at the same or a new rate or rates, for not to exceed one year, to be evidenced by notation on the anticipatory securities or by the issuance of replacement securities. The taxing authority may also exchange the securities anticipated for such anticipatory securities upon terms prescribed by legislation. Legislation passed under this division shall be certified by the fiscal officer to the county auditor of each county in which any part of the subdivision is located.

(B) If Chapter 133. securities that have been authorized for the purpose of funding or refunding outstanding anticipatory securities remain unsold after being offered at public or private sale, the taxing authority may by legislation approve the exchange of the securities for any of the securities to be funded or refunded. The holder of the outstanding securities may exchange the securities held for a lesser or like amount of the new securities at not less than the principal amount of the new securities plus accrued interest. Any excess or deficiency in principal amount of the outstanding securities, new securities, or such anticipatory securities shall be paid to the other by the security holder or the subdivision, as the case may be. The fiscal officer shall determine the amount of cash and the amount of new securities to be given to such security holders, which determination shall be based upon the amount of cash in the bond retirement fund or other special fund available for such payment. The fiscal officer shall certify that determination to the taxing authority and the taxing authority shall approve the determination by legislation before any such securities are exchanged.

(C) A subdivision that has issued anticipatory securities may issue securities in a principal amount greater than the cost of the permanent improvement or of the amount of unpaid special assessments levied to pay the cost of the permanent improvement and with such maximum maturities as would have been required had no special assessments matured, if the tax commissioner certifies that no other funds are available and applicable to the payment of debt charges on the anticipatory securities at maturity. The principal amount of the new securities shall not exceed the principal amount of the maturing anticipatory securities.

Effective Date: 10-30-1989



Section 133.39 - Issuance of duplicate security, check or warrant - alternative.

(A) The taxing authority of a subdivision may authorize, by specific legislation or by general legislation authorizing the fiscal officer or registrar to act for it, the issuance of a duplicate security to the holder or owner of any lost, stolen, mutilated, or destroyed security, including any appertaining coupons, as provided in section 1308.41 of the Revised Code, or any check or warrant issued in payment of debt charges, which duplicate shall be in the same general form and contain the same terms, and be signed, as required for the original instrument. The instrument so issued shall plainly show upon its face that it is a duplicate.

(B) In lieu of the issuance of a duplicate of a security that has matured, the taxing authority may authorize the fiscal officer to pay the debt charges that are due on the security, with appropriate recording of and receipt for payment.

(C) The taxing authority may require, before the issuance of such a duplicate or the making of such payment, all of the following:

(1) Proof of the loss, theft, mutilation, or destruction;

(2) Payment by the holder or owner of the reasonable expense of issuing the duplicate or making the payment, including administrative and legal expenses and any printing costs;

(3) A bond of indemnity or other type of surety, satisfactory to the fiscal officer, securing the subdivision, its officers, the paying agent, and the registrar against all loss or liability for or on account of the instrument replaced or payment made.

Effective Date: 09-17-1991



Section 133.40 - Exchange procedures for securities.

(A) A subdivision may, if authorized by the taxing authority and upon the request of and at the expense of the original purchaser, in the case of initial delivery of securities, or holder of coupon securities, issue fully registered securities in lieu of or in exchange for coupon securities in a principal amount not exceeding the unpaid principal amount of the coupon securities. Such fully registered securities shall have the same terms, except manner of payment, as the coupon securities, and shall be of such denominations as the original purchaser or the holder of the coupon securities requests and as the fiscal officer approves.

(B) A subdivision may, if authorized by the taxing authority and upon the request of and at the expense of an owner or holder of any fully registered securities originally issued prior to January 1, 1983, issue coupon securities in exchange for the registered securities in a principal amount not exceeding the unpaid principal amount of the registered securities offered in exchange. The coupon securities shall have the same terms, except manner of payment, as the registered securities, and shall be of the same denominations as the original coupon securities in lieu of or in exchange for which the registered securities were issued.

(C) No securities shall be issued under division (A) or (B) of this section until the securities offered in exchange, including coupons if coupon securities, have been delivered to the subdivision or its agent for the purpose. The prior securities may be held in safekeeping for reissuance purposes, or canceled and destroyed.

(D) The subdivision or its agent for the purpose may charge the owner or holder with the reasonable expense of making the exchange authorized by this section, including administrative and legal expenses and any printing costs.

Effective Date: 10-30-1989



Section 133.41 - Register of fully registered securities - payment of debt charges - transfers.

(A) A subdivision shall keep or cause to be kept a register for the purpose of effecting the exchange, transfer, and payment of fully registered securities, which shall show the date, series, denomination, and owner of such fully registered securities and, if the case, the number and series of the coupon securities for which they were exchanged.

(B) A subdivision shall pay or cause to be paid the debt charges on fully registered securities only to or on the order of the person appearing by the register to be the owner of the securities, unless otherwise provided in an applicable credit enhancement facility.

(C) Subject to any applicable provisions of the proceedings, registered securities may be transferred or exchanged on the register by the registered owner in person or by a person authorized by the registered owner to do so by a power of attorney.

Effective Date: 10-30-1989



Section 133.42 - Registration of coupon securities - transfer.

(A) A subdivision may register any coupon security registrable as to principal upon the request of the owner or holder. The officer in charge of the bond retirement fund or, if there is no such officer, the fiscal officer of the subdivision shall note the registration on the security. Thereafter, no transfer shall be valid unless the transfer is entered on the records of the subdivision and similarly noted on the security, and the security may be discharged from registration by being in like manner transferred to bearer and thereupon the security may be transferred by delivery.

(B) Registration of a coupon security as to principal does not affect the negotiability of the appertaining coupons. A negotiable coupon is transferable by delivery whether or not the principal of the security to which it appertains is registered.

(C) The responsible officers of the subdivision may charge a reasonable fee as compensation for the expense of such registration.

Effective Date: 10-30-1989



Section 133.43, 133.44 - Amended and Renumbered RC 133.41, 133.42.

Effective Date: 10-30-1989



Section 133.45 - Amended and Renumbered RC 133.25.

Effective Date: 10-30-1989



Section 133.46 to 133.48 - [Repealed].

Effective Date: 10-30-1989



Section 133.49 - Amended and Renumbered RC 3.14.

Effective Date: 10-30-1989



Section 133.50 - Delivery of bonds.

When any officers, boards, or commissions have consented to any exchange or plan of exchange as provided in section 133.49 of the Revised Code, any officer having possession of any notes or bonds to be exchanged for refunding bonds shall deliver them pursuant to such exchange or plan and he shall receive the bonds to be issued in exchange therefor, together with any cash to be paid pursuant to such plan.

Effective Date: 10-01-1953



Section 133.51 - Issuing public obligations for housing purposes.

Any county, municipal corporation, or township may issue or incur public obligations, including general obligations, to provide, or assist in providing, housing pursuant to Section 16 of Article VIII, Ohio Constitution.

Effective Date: 10-10-1991



Section 133.52 - Public obligations for conservation/revitalization purposes.

A county, municipal corporation, or township may issue or incur public obligations, including general obligations, to provide, or assist in providing, grants, loans, loan guarantees, or contributions for conservation and revitalization purposes pursuant to Sections 2o and 2q of Article VIII, Ohio Constitution.

Amended by 128th General Assemblych.26,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2008 HB562 09-22-2008



Section 133.53 - Amended and Renumbered RC 133.37.

Effective Date: 10-30-1989



Section 133.54 - Refunding serial bonds - reassessment - taxpaying period - rate of interest.

Whenever bonds issued in anticipation of the collection of special assessments are refunded, as authorized by section 133.37 of the Revised Code, the taxing authority may reassess against each lot or parcel of land upon which the original assessments were levied and are due and unpaid, the due and unpaid part of the installments of such assessments with interest. Whenever, irrespective of the issuance of any refunding bonds, any annual assessment installment certified to the county auditor for collection has become due and remains unpaid, and the political subdivision has paid all of the annual or semiannual serial bond maturities which are due and which were issued in anticipation of the collection of said special assessment, the taxing authority may reassess against each lot or parcel, upon which the original assessments were levied and are due and unpaid, the due and unpaid part of the installments of such assessments. The amount so reassessed against each lot or parcel shall be equal to the amount due and unpaid on the principal sum of the original assessment or installment of assessments so reassessed, and shall include in addition any interest included in or accrued upon such installments, but shall not include any penalties or any interest chargeable under section 323.121 of the Revised Code, which shall thereupon be remitted. When reassessed to pay refunding bonds, such total amount shall be payable in substantially equal annual or semiannual installments which may commence at the taxpaying period immediately following the taxpaying period at which the last installment of the original assessment will be due and payable over the period of years for which said refunding bonds are issued, and shall bear interest at the same rate as is borne by such refunding bonds. When otherwise reassessed, such total amount shall be payable in substantially equal annual or semiannual installments which may commence at the taxpaying period immediately following the taxpaying period at which the last installment of the original assessment will be due, and ending not more than fifteen years from the date of the reassessment, and shall bear interest at such a rate as the taxing authority fixes in its assessing measure. Such reassessments shall not be subject to the limitations of section 727.03 of the Revised Code or to any other statutory limit on the amount of assessments.

Effective Date: 09-17-1991



Section 133.55 - Notice of reassessment - tax duplicate - objections - hearing.

Before adopting any reassessment provided for in section 133.54 of the Revised Code, the fiscal officer shall prepare and file for public inspection a list containing the names of the owners, a tax duplicate description of each parcel of land on which the reassessment will be levied, and the total amount to be reassessed, separately stated as to each parcel, and the taxing authority shall publish notice for two consecutive weeks in a newspaper of general circulation in the political subdivision, or as provided in section 7.16 of the Revised Code, that such reassessment has been prepared by the fiscal officer and that it is on file in the fiscal officer's office for the inspection and examination of the persons interested therein. Sections 727.13, 727.15, and 727.16 of the Revised Code do not apply to any such assessments, but any person may file objections in writing with the fiscal officer within one week after the expiration of such notice and the taxing authority shall hear and determine any such objections at its next meeting. Such objections shall be limited solely to matters of description of parcels and owners and of computations of amounts, and no matters concluded by any proceedings on the original assessments shall form the basis for any such objections. When the reassessment list is confirmed by the taxing authority, it shall be complete and final and shall be recorded in the office of the fiscal officer.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1962



Section 133.56 - Levy - certification - payment and collection of reassessments - exception.

After the taxing authority has approved the assessments provided for in section 133.54 of the Revised Code, like proceedings shall be had for the levy, certification, payment, and collection of said assessments as apply to the levy, certification, payment, and collection of original assessments, and all laws relating to the levy, certification, payment, and collection of original assessments, except as otherwise set forth in sections 133.54 to 133.57 of the Revised Code, shall govern the levy, certification, payment, and collection of such reassessments. Such certification shall distinctly state the fact that it is a reassessment, and shall specify the original assessments for which it is substituted. Upon certification of the first installment of such reassessment for collection to the county auditor, and to the county recorder when registered title is involved, the auditor, and also the recorder in case of registered lands, shall cancel the installments of original assessments so reassessed against the lots or parcels on which the reassessment has been made and the interest and penalty thereon, as the same stand on the tax list and duplicate and on the original certificate of title. Any special assessments reassessed as provided in this section shall not again be reassessed.

Effective Date: 09-17-1991



Section 133.57 - Pending suits - lien of reassessment to attach to land in hands of purchaser at judicial sale - order of court.

Whenever a political subdivision has started proceedings under section 133.54 of the Revised Code to reassess any original assessment installments against any lot or parcel of land, and there is pending, or prior to the cancellation of the original assessment installments there is commenced, a suit in any manner involving the lien of such original assessment or assessment installments, the lien of any such reassessment shall attach to such parcel of land in the hands of the purchaser at judicial sale in the same manner as though such reassessment were an original assessment levy by the subdivision, but only for the total amount due and unpaid with interest accrued on such original assessment installments after a distribution of funds applicable to such original assessment lien in said suit. Upon determination of the total amount paid in such distribution to the subdivision, the fiscal officer thereof shall revise and recertify such reassessment against said parcel for the proper amount. Any party in any such suit may at any time before the entry of the order of sale inform the court of the pendency or conclusion of such reassessment proceedings and upon hearing the court shall, if such proceedings are concluded, take account of and give effect to such change of assessment lien in its order of sale. If such proceedings are not concluded, the court may make such order as it deems proper to protect the rights of the parties and the subdivisions interested in said assessment.

Effective Date: 10-01-1953



Section 133.58, 133.59 - [Repealed].

Effective Date: 10-30-1989



Section 133.60 - Issuing bonds to acquire agricultural easements.

(A) As used in this section and in section 133.61 of the Revised Code:

(1) "Agricultural easement" has the same meaning as in section 5301.67 of the Revised Code.

(2) "Bonds" means notes or bonds.

(B) The board of county commissioners of a county may issue bonds for the purpose of acquiring agricultural easements. The issuance of the bonds is subject to this chapter, except that their maturity shall not extend beyond the expiration of the tax imposed under section 5739.026 of the Revised Code. The bonds do not constitute general obligations of the county, and they shall not pledge the full faith and credit or revenue of the county, except revenues from the taxes levied under sections 5739.026 and 5741.023 of the Revised Code. The resolution authorizing the bonds shall appropriate the proceeds of those taxes first to the payment of debt charges on the bonds, and other appropriations from the proceeds of those taxes shall be limited to any balance that remains after paying in full the debt charges on the bonds.

All moneys raised by the issuance of bonds under this section, after payment of the costs of issuance and financing costs, shall be used exclusively for the acquisition of agricultural easements.

Effective Date: 04-05-1999



Section 133.61 - Issuing general obligation bonds to acquire agricultural easements.

The legislative authority of a municipal corporation, board of county commissioners of a county, or board of township trustees of a township may issue general obligation bonds for the purpose of acquiring agricultural easements. The bonds shall be issued in the manner provided in section 133.18 of the Revised Code and pursuant to this chapter.

All moneys raised by the issuance of bonds under this section, after payment of the costs of issuance and financing costs, shall be used exclusively for the acquisition of agricultural easements.

Effective Date: 04-05-1999



Section 133.62 to 133.65 - [Repealed].

Effective Date: 10-30-1989



Section 133.70 - Complaint for validation of authority to issue or enter into securities.

(A) As used in this section, supplementing the definitions of the terms contained in section 133.01 of the Revised Code:

(1) "Issuer" also includes any person issuing fractionalized interests in public obligations, an obligor, and, in the case of public obligations, the public issuer.

(2) "Securities" also includes public obligations as defined in division (GG)(2) of section 133.01 of the Revised Code and fractionalized interests in public obligations, both referred to in this section as "division (A)(2) securities."

(B)

(1) An issuer, at any time prior to its issuance or entering into of securities, may file a complaint for validation and thereby commence an action for the purpose of obtaining an adjudication of its authority to issue or enter into and the validity of, and security for and source of payment of, the securities, and of the validity of all proceedings taken and proposed to be taken in connection therewith, including, but not limited to, any of the following:

(a) The levy of taxes or special assessments levied or to be levied;

(b) The lien of those taxes or special assessments;

(c) The levy or charge of rates, charges, rentals, lease payments, or tolls;

(d) Any underlying public obligation;

(e) The proceedings and remedies for the collection of the taxes, special assessments, rates, charges, rentals, lease payments, or tolls, or payments by an obligor.

(2) No such action shall be commenced except upon determination of its necessity by the taxing authority or other authority empowered to adopt the legislation or order for the issuance of the securities or, in the case of division (A)(2) securities, the obligor.

(3) Except as provided in division (B)(4) of this section, the action shall be commenced in the court of common pleas of the county in which the issuer, or in the case of division (A)(2) securities, the obligor, is located in whole or in part or has its or a principal office. The tax commissioner and the county auditor of the county in which the action is commenced shall be named as party defendants. Service of summons shall, unless waived, be made upon such parties in the manner provided for service of summons by the Rules of Civil Procedure. The property owners, taxpayers, and citizens of the issuer, or in the case of division (A)(2) securities, the obligor, nonresident owners of property subject to taxation or special assessment for payment of debt charges on the securities by the issuer or obligor, and all other persons affected by or interested in the issuance of the securities, shall be deemed joined as defendants without service to the same extent as if individually named in the complaint.

(4) If the issuer of the securities, or, in the case of division (A)(2) securities, the obligor, is the state or any state agency, such action shall be commenced in the court of common pleas of Franklin county. The tax commissioner shall be named as party defendant, and the taxpayers, property owners, and citizens of the state, nonresident owners of property subject to taxation or special assessment for payment of debt charges on the securities by the issuer or obligor, and all other persons affected by or interested in the issuance of the securities, shall be deemed joined as defendants without service to the same extent as if individually named in the complaint.

(C) The complaint for validation shall contain that which is required by the Civil Rules including, without limitation, in ordinary and precise language and by references or exhibits, statements or descriptions of all of the following:

(1) The issuer's existence and authority for issuing the securities;

(2) The holding and result of any required election relating to the securities;

(3) If already passed or issued, the legislation, order, or proceeding authorizing the issuance of the securities and evidence of its passage or issuance;

(4) All other essential proceedings taken and proposed to be taken in connection with the securities;

(5) If not set forth in legislation, order, or proceeding already passed or issued, the approximate amount and general proposed terms of the securities;

(6) The county or counties in which the proceeds of the securities, or any part thereof, are to be expended;

(7) If the securities are division (A)(2) securities, the same information referred to in divisions (C)(1) to (4) of this section as to the obligor and its obligations, including any public obligations, relating to the division (A)(2) securities;

(8) Any other pertinent matters.

(D) Except as otherwise provided in this section, all proceedings pursuant to this section shall be governed by, as applicable, the Rules of Civil Procedure and the Rules of Appellate Procedure.

(E) Upon the filing of the complaint, the court shall issue an order in general terms in the form of a notice directed to the state and to "all property owners, taxpayers, citizens, and others having or claiming any right, title, or interest in any property or funds to be affected" by the issuance or entering into of the securities or "affected in any way thereby," requiring the state through the attorney general and all such persons to appear and be heard before the court at a time to be designated in the order, and show cause why the prayer of the complaint should not be granted and the proceedings and the securities validated and confirmed as therein prayed.

(F) At least twenty days before the time fixed in the order for hearing, a copy of the complaint and order, unless waived in writing by the receiving attorney, shall be served upon the prosecuting attorney of the county in which the action is commenced, the prosecuting attorney of each county in which it is proposed to expend ten per cent or more of the proceeds of the sale of the securities, and the attorney general. No more than one copy of the complaint and order need be served upon any one prosecuting attorney. Each such attorney shall carefully examine the complaint and if it appears, or there is reason to believe, that the complaint is defective, insufficient, or untrue, or if in the opinion of the attorney the issuance of the securities or, if the case, the entering into of the public obligation, is not lawful or they have not been duly authorized, the attorney may enter an appearance for the county, or the state in the case of the attorney general, and assert any defense to the complaint that the attorney considers proper. The attorney may enter an appearance and assert any support for the complaint that the attorney considers proper.

(G) The clerk of the court in which the action is commenced shall cause a copy of the order to be published once a week for two consecutive calendar weeks, in a newspaper of general circulation in that county and in each other county the prosecuting attorney of which is required to be served under division (F) of this section. The first publication in each county shall be made not less than fourteen nor more than twenty-one days prior to the date set for hearing. Upon the last publication of the order, service upon all property owners, taxpayers, citizens, or others having or claiming any right, title, or interest in or against the plaintiff or property subject to taxation or special assessment for payment of debt charges on the securities or otherwise affected by or interested in the issuance or entering into of the securities described in the complaint is complete, and the court has jurisdiction of them to the same extent as if such defendants were individually named in the complaint and personally served.

(H) The attorneys referred to in division (F) of this section, and any other person made a defendant or his counsel, shall, subject to laws restricting public access to certain records, have reasonable access to all records and proceedings of the issuer and, if division (A)(2) securities are involved, the obligor, which pertain to the matters described in the complaint. Any officer, agent, or employee of the issuer, and in the case of division (A)(2) securities the obligor, who has charge, possession, custody, or control of any of those records and proceedings shall, on request of that person, make available for examination those records and proceedings and shall furnish such authenticated copies of them as the person requests and at that person's expense.

(I) Upon motion of the issuer, whether before or after the date set for hearing as provided in division (E) of this section, the court may enjoin any person from commencing any other action or proceeding contesting the same or related matters as described in the complaint, as the complaint may from time to time be amended. The court may order a joint hearing or trial before it of all such related issues then pending in any action or proceeding in any court in the state, and may order any such action or proceeding consolidated with the validation complaint pending before it, and may make such order as may be necessary or proper to effect that consolidation and as may tend to avoid unnecessary costs or delays or multiplicity of suits. That order is not appealable.

(J) Any property owner, taxpayer, citizen, or person affected by or interested in the issuance or entering into of the securities may become a named party to the action by pleading to the complaint at or before the time set for the hearing provided in division (E) of this section, or thereafter by intervention upon leave of court.

(K) At the time designated in the order for hearing, the court shall proceed to hear and determine all questions of law and fact in the action and may make such interlocutory orders and adjournments as will enable it properly to try and determine the action and to render a final judgment with the least possible delay.

(L) Any party to the action may appeal from a final judgment of a court of common pleas under division (K) of this section to the court of appeals. The notice of appeal must be filed within ten days of the entry of final judgment by the court of common pleas. The appeal shall take priority over all other civil cases therein pending, except habeas corpus. No oral argument shall be permitted on appeal except at the request of the court on its own motion.

(M) All of the following apply to a final judgment of the court of common pleas, as finally affirmed or modified in any appeal, that determines that the issuer has authority to issue the securities upon the general terms set forth in the complaint for validation and that adjudicates the legality of all proceedings taken and proposed to be taken in connection with the securities and any underlying public obligation:

(1) The final judgment is forever binding and conclusive, as to all matters adjudicated, against the issuer, any obligor, and all other parties to the action, and those in privity with them, whether named in the action or included in the description in the notice provided for in division (E) of this section.

(2) If all procedural steps required to be taken for the completion of the authorization, issuance, sale, and delivery of the securities, and for entering into any underlying public obligation, after the date of the final judgment, are properly taken in accordance with the applicable provisions of law and the terms of the final judgment, the final judgment constitutes a permanent injunction against any person's contesting, by any action or proceeding, any of the following:

(a) The validity of the securities and of any underlying public obligation generally described in the complaint;

(b) The validity of the taxes, special assessments, tolls, charges, rates, or other levies, or lease payments, or payments by an obligor, authorized, contracted, or covenanted to be imposed, made, or collected for the payment of the debt charges on the securities or of payment obligations under the public obligation;

(c) The validity of any pledge of or lien on revenue or property to secure the payment of the debt charges or payment obligations on the securities.

(3) A final judgment does not permanently enjoin any person not a named party to the action from raising a claim or defense seeking relief in whole or in part from any levy of taxes or special assessments, made or to be made or collected or to be collected against property owned by that person, authorized for the payment of any debt charges or payment obligations on the securities described in the complaint if the claim or defense is based upon a right that such person may have only in his individual capacity as an owner of the property subject to the tax or special assessment, including but not limited to any rights under sections 727.02, 727.15, 727.16, and 727.17 of the Revised Code.

(N) The costs of each action under this section shall be paid by the plaintiff and may be paid from the proceeds of the securities, except that if a taxpayer, citizen, or other person has contested, intervened in, or appealed the action the court may tax the whole or such part of the costs against that person as is equitable and just.

Effective Date: 10-30-1989



Section 133.71 - Amended and Renumbered RC 133.70.

Effective Date: 10-30-1989



Section 133.72 to 133.80 - [Repealed].

Effective Date: 10-30-1989



Section 133.99 - Penalty.

Whoever violates division (C) of section 133.33 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 10-30-1989






Chapter 135 - UNIFORM DEPOSITORY ACT

Section 135.01 - Uniform depositary act definitions.

Except as otherwise provided in sections 135.14, 135.143, and 135.181 of the Revised Code, as used in sections 135.01 to 135.21 of the Revised Code:

(A) "Active deposit" means a public deposit necessary to meet current demands on the treasury, and that is deposited in any of the following:

(1) A commercial account that is payable or withdrawable, in whole or in part, on demand;

(2) A negotiable order of withdrawal account as authorized in the "Consumer Checking Account Equity Act of 1980," 94 Stat. 146, 12 U.S.C.A. 1832(a);

(3) A money market deposit account as authorized in the "Garn-St. Germain Depository Institutions Act of 1982," 96 Stat. 1501, 12 U.S.C. 3503.

(B) "Auditor" includes the auditor of state and the auditor, or officer exercising the functions of an auditor, of any subdivision.

(C) "Capital funds" means the sum of the following: the par value of the outstanding common capital stock, the par value of the outstanding preferred capital stock, the aggregate par value of all outstanding capital notes and debentures, and the surplus. In the case of an institution having offices in more than one county, the capital funds of such institution, for the purposes of sections 135.01 to 135.21 of the Revised Code, relative to the deposit of the public moneys of the subdivisions in one such county, shall be considered to be that proportion of the capital funds of the institution that is represented by the ratio that the deposit liabilities of such institution originating at the office located in the county bears to the total deposit liabilities of the institution.

(D) "Governing board" means, in the case of the state, the state board of deposit; in the case of all school districts and educational service centers except as otherwise provided in this section, the board of education or governing board of a service center, and when the case so requires, the board of commissioners of the sinking fund; in the case of a municipal corporation, the legislative authority, and when the case so requires, the board of trustees of the sinking fund; in the case of a township, the board of township trustees; in the case of a union or joint institution or enterprise of two or more subdivisions not having a treasurer, the board of directors or trustees thereof; and in the case of any other subdivision electing or appointing a treasurer, the directors, trustees, or other similar officers of such subdivision. The governing board of a subdivision electing or appointing a treasurer shall be the governing board of all other subdivisions for which such treasurer is authorized by law to act. In the case of a county school financing district that levies a tax pursuant to section 5705.215 of the Revised Code, the county board of education that serves as its taxing authority shall operate as a governing board. Any other county board of education shall operate as a governing board unless it adopts a resolution designating the board of county commissioners as the governing board for the county school district.

(E) "Inactive deposit" means a public deposit other than an interim deposit or an active deposit.

(F) "Interim deposit" means a deposit of interim moneys. "Interim moneys" means public moneys in the treasury of the state or any subdivision after the award of inactive deposits has been made in accordance with section 135.07 of the Revised Code, which moneys are in excess of the aggregate amount of the inactive deposits as estimated by the governing board prior to the period of designation and which the treasurer or governing board finds should not be deposited as active or inactive deposits for the reason that such moneys will not be needed for immediate use but will be needed before the end of the period of designation.

(G) "Permissible rate of interest" means a rate of interest that all eligible institutions mentioned in section 135.03 of the Revised Code are permitted to pay by law or valid regulations.

(H) "Warrant clearance account" means an account established by the treasurer of state for the deposit of active state moneys outside the city of Columbus, such account being for the exclusive purpose of clearing state warrants through the banking system to the treasurer.

(I) "Public deposit" means public moneys deposited in a public depository pursuant to sections 135.01 to 135.21 of the Revised Code.

(J) "Public depository" means an institution which receives or holds any public deposits.

(K) "Public moneys" means all moneys in the treasury of the state or any subdivision of the state, or moneys coming lawfully into the possession or custody of the treasurer of state or of the treasurer of any subdivision. "Public moneys of the state" includes all such moneys coming lawfully into the possession of the treasurer of state; and "public moneys of a subdivision" includes all such moneys coming lawfully into the possession of the treasurer of the subdivision.

(L) "Subdivision" means any municipal corporation, except one which has adopted a charter under Article XVIII, Ohio Constitution, and the charter or ordinances of the chartered municipal corporation set forth special provisions respecting the deposit or investment of its public moneys, or any school district or educational service center, a county school financing district, township, municipal or school district sinking fund, special taxing or assessment district, or other district or local authority electing or appointing a treasurer, except a county. In the case of a school district or educational service center, special taxing or assessment district, or other local authority for which a treasurer, elected or appointed primarily as the treasurer of a subdivision, is authorized or required by law to act as ex officio treasurer, the subdivision for which such a treasurer has been primarily elected or appointed shall be considered to be the "subdivision." The term also includes a union or joint institution or enterprise of two or more subdivisions, that is not authorized to elect or appoint a treasurer, and for which no ex officio treasurer is provided by law.

(M) "Treasurer" means, in the case of the state, the treasurer of state and in the case of any subdivision, the treasurer, or officer exercising the functions of a treasurer, of such subdivision. In the case of a board of trustees of the sinking fund of a municipal corporation, the board of commissioners of the sinking fund of a school district, or a board of directors or trustees of any union or joint institution or enterprise of two or more subdivisions not having a treasurer, such term means such board of trustees of the sinking fund, board of commissioners of the sinking fund, or board of directors or trustees.

(N) "Treasury investment board" of a municipal corporation means the mayor or other chief executive officer, the village solicitor or city director of law, and the auditor or other chief fiscal officer.

(O) "No-load money market mutual fund" means a no-load money market mutual fund to which all of the following apply:

(1) The fund is registered as an investment company under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-1 to 80a-64;

(2) The fund has the highest letter or numerical rating provided by at least one nationally recognized standard rating service;

(3) The fund does not include any investment in a derivative. As used in division (O)(3) of this section, "derivative" means a financial instrument or contract or obligation whose value or return is based upon or linked to another asset or index, or both, separate from the financial instrument, contract, or obligation itself. Any security, obligation, trust account, or other instrument that is created from an issue of the United States treasury or is created from an obligation of a federal agency or instrumentality or is created from both is considered a derivative instrument. An eligible investment described in section 135.14 or 135.35 of the Revised Code with a variable interest rate payment, based upon a single interest payment or single index comprised of other investments provided for in division (B)(1) or (2) of section 135.14 of the Revised Code, is not a derivative, provided that such variable rate investment has a maximum maturity of two years.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-27-1996



Section 135.02 - State board of deposit.

There shall be a state board of deposit consisting of the treasurer of state or an employee of his department designated by him, the auditor of state or an employee of his department designated by him, and the attorney general or an employee of his department designated by him. Said board shall meet once each month on the call of the chairman to perform the duties prescribed in sections 135.01 to 135.21, inclusive, of the Revised Code. The treasurer of state or his designated representative shall be chairman of such board. The cashier of the state treasury shall be the secretary of the board and keep its records. A certified copy of such records shall be prima-facie evidence of the matter appearing therein in any court of record.

The necessary expenses of the board shall be paid from the state treasury from appropriations for that purpose upon the order of the board certified by the chairman and the secretary.

Effective Date: 06-11-1968



Section 135.03 - Institutions eligible as public depositories.

Any national bank, any bank doing business under authority granted by the superintendent of financial institutions, or any bank doing business under authority granted by the regulatory authority of another state of the United States, located in this state , is eligible to become a public depository, subject to sections 135.01 to 135.21 of the Revised Code. No bank shall receive or have on deposit at any one time public moneys, including public moneys as defined in section 135.31 of the Revised Code, in an aggregate amount in excess of thirty per cent of its total assets, as shown in its latest report to the comptroller of the currency, the superintendent of financial institutions, the federal deposit insurance corporation, or the board of governors of the federal reserve system.

Any federal savings association, any savings and loan association or savings bank doing business under authority granted by the superintendent of financial institutions, or any savings and loan association or savings bank doing business under authority granted by the regulatory authority of another state of the United States, located in this state, and authorized to accept deposits is eligible to become a public depository, subject to sections 135.01 to 135.21 of the Revised Code. No savings association, savings and loan association, or savings bank shall receive or have on deposit at any one time public moneys, including public moneys as defined in section 135.31 of the Revised Code, in an aggregate amount in excess of thirty per cent of its total assets, as shown in its latest report to the office of thrift supervision, the superintendent of financial institutions, the federal deposit insurance corporation, or the board of governors of the federal reserve system.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996



Section 135.031 - [Repealed].

Effective Date: 12-02-1996



Section 135.032 - Disqualification as depository.

No bank or savings and loan association is eligible to become a public depository or to receive any new public deposits pursuant to sections 135.01 to 135.21 of the Revised Code, if:

(A) In the case of a bank, the bank or any of its directors, officers, employees, or controlling shareholders is currently a party to an active final or temporary cease-and-desist order issued under section 1121.32 of the Revised Code;

(B) In the case of an association, the association or any of its directors, officers, employees, or controlling persons is currently a party to an active final or summary cease-and-desist order issued under section 1155.02 of the Revised Code.

Effective Date: 01-01-1997



Section 135.04 - Eligibility for state deposits - warrant clearance accounts.

(A) Any institution mentioned in section 135.03 of the Revised Code is eligible to become a public depository of the active deposits, inactive deposits, and interim deposits of public moneys of the state subject to the requirements of sections 135.01 to 135.21 of the Revised Code.

(B) To facilitate the clearance of state warrants to the state treasury, the state board of deposit may delegate the authority to the treasurer of state to establish warrant clearance accounts in any institution mentioned in section 135.03 of the Revised Code located in areas where the volume of warrant clearances justifies the establishment of an account as determined by the treasurer of state. The balances maintained in such warrant clearance accounts shall be at sufficient levels to cover the activity generated by such accounts on an individual basis. Any financial institution in the state that has a warrant clearance account established by the treasurer of state shall, not more than ten days after the close of each quarter, prepare and transmit to the treasurer of state an analysis statement of such account for the quarter then ended. Such statement shall contain such information as determined by the state board of deposit, and this information shall be used in whole or in part by the treasurer of state in determining the level of balances to be maintained in such accounts.

(C) Each governing board shall award the active deposits of public moneys subject to its control to the eligible institutions in accordance with this section, except that no such public depository shall thereby be required to take or permitted to receive and have at any one time a greater amount of active deposits of such public moneys than that specified in the application of such depository. When, by reason of such limitation or otherwise, the amount of active public moneys deposited or to be deposited in a public depository, pursuant to an award made under this section, is reduced or withdrawn, as the case requires, the amount of such reduction or the sum so withdrawn shall be deposited in another eligible institution applying therefor, or if there is no such eligible institution, then the amount so withheld or withdrawn shall be awarded or deposited for the remainder of the period of designation in accordance with sections 135.01 to 135.21 of the Revised Code.

(D) Any institution mentioned in section 135.03 of the Revised Code is eligible to become a public depository of the inactive and interim deposits of public moneys of a subdivision. In case the aggregate amount of inactive or interim deposits applied for by such eligible institutions is less than the aggregate maximum amount of such inactive or interim deposits as estimated to be deposited pursuant to sections 135.01 to 135.21 of the Revised Code, the governing board of the subdivision may designate as a public depository of the inactive or interim deposits of the public moneys thereof, one or more institutions of a kind mentioned in section 135.03 of the Revised Code, subject to the requirements of sections 135.01 to 135.21 of the Revised Code.

(E) Any institution mentioned in section 135.03 of the Revised Code is eligible to become a public depository of the active deposits of public moneys of a subdivision. In case the aggregate amount of active deposits of the public moneys of the subdivision applied for by such eligible institutions is less than the aggregate maximum amount to be deposited as such, as estimated by the governing board, said board may designate as a public depository of the active deposits of the public moneys of the subdivision, one or more institutions of the kind mentioned in section 135.03 of the Revised Code, subject to the requirements of sections 135.01 to 135.21 of the Revised Code.

(F)

(1) The governing board of the state or of a subdivision may designate one or more minority banks as public depositories of its inactive, interim, or active deposits of public moneys designated as federal funds. Except for section 135.18 or 135.181 of the Revised Code, Chapter 135. of the Revised Code does not apply to the application for, or the award of, such deposits. As used in this division, "minority bank" means a bank that is owned or controlled by one or more socially or economically disadvantaged persons. Such disadvantage may arise from cultural, ethnic, or racial background, chronic economic circumstances, or other similar cause. Such persons include, but are not limited to, Afro-Americans, Puerto Ricans, Spanish-speaking Americans, and American Indians.

(2) In enacting this division, the general assembly finds that:

(a) Certain commercial banks are owned or controlled by minority Americans;

(b) Minority banks are an important source of banking services in their communities;

(c) Minority banks have been unsuccessful in competing under Chapter 135. of the Revised Code for the award of federal funds;

(d) This division contains safeguards for the protection of the general public and the banking industry, since it provides the governing board of the state or political subdivision with permissive authority in the award of deposits; limits the authority of the governing board to the award of federal funds; and subjects minority banks to certain limitations of Chapter 135. of the Revised Code, including the requirement that, as in the case of every financial institution subject to Chapter 135. of the Revised Code, a minority bank pledge certain securities for repayment of the deposits.

(3) The purpose of this division is to recognize that the state has a substantial and compelling interest in encouraging the establishment, development, and stability of minority banks by facilitating their access to the award of federal funds, while ensuring the protection of the general public and the banking industry.

(G) The governing board of a subdivision shall award the first twenty-five thousand dollars of the active deposits of public moneys subject to its control to the eligible institution or institutions applying or qualifying therefor on the basis of the operating needs of the subdivision and shall award the active deposits of public moneys subject to its control in excess of twenty-five thousand dollars to the eligible institution or institutions applying or qualifying therefor.

Effective Date: 12-02-1996



Section 135.05 - Estimate of inactive deposits.

Each governing board shall, at least three weeks prior to the date when it is required by section 135.12 of the Revised Code to designate public depositories, by resolution, estimate the aggregate maximum amount of public moneys subject to its control to be awarded and be on deposit as inactive deposits. The state board of deposit shall cause a copy of such resolution, together with a notice of the date on which the meeting of the board for the designation of such depositories will be held and the period for which such inactive deposits will be awarded, to be published once a week for two consecutive weeks in two newspapers of general circulation in each of the three most populous counties. The governing board of each subdivision shall cause a copy of such resolution, together with a notice of the date on which the meeting of the board for the designation of such depositories will be held and the period for which such inactive deposits will be awarded, to be published once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. If a subdivision is located in more than one county, such publication shall be made in a newspaper of general circulation in the county in which the major part of such subdivision is located, and of general circulation in the subdivision. A written notice stating the aggregate maximum amount to be awarded as inactive deposits of the subdivision shall be given to each eligible depository by the governing board at the time the first publication is made in the newspaper.

All deposits of the public moneys of the state or any subdivision made during the period covered by the designation in excess of the aggregate amount so estimated shall be active deposits or interim deposits. Inactive, interim, and active deposits shall be separately awarded, made, and administered as provided by sections 135.01 to 135.21 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-11-1968



Section 135.06 - Application for inactive deposits.

Each eligible institution desiring to be a public depository of the inactive deposits of the public moneys of the state or of the inactive deposits of the public moneys of the subdivision shall, not more than thirty days prior to the date fixed by section 135.12 of the Revised Code for the designation of such public depositories, make application therefor in writing to the proper governing board. Such application shall specify the maximum amount of such public moneys which the applicant desires to receive and have on deposit as an inactive deposit at any one time during the period covered by the designation, provided that it shall not apply for more than thirty per cent of its total assets as revealed by its latest report to the superintendent of financial institutions, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the board of governors of the federal reserve system, and the rate of interest which the applicant will pay thereon, subject to the limitations of sections 135.01 to 135.21 of the Revised Code. Each application shall be accompanied by a financial statement of the applicant, under oath of its cashier, treasurer, or other officer, in such detail as to show the capital funds of the applicant, as of the date of its latest report to the superintendent of financialinstitutions, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the board of governors of the federal reserve system, and adjusted to show any changes therein made prior to the date of the application. Such application may be combined with an application for designation as a public depository of active deposits, interim deposits, or both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-13-1984



Section 135.07 - Award of inactive deposits.

Each governing board, in proceeding to award the inactive deposits of public moneys subject to its control to public depositories, shall estimate the probable amount of public moneys to be so deposited in and among the eligible public depositories applying therefor at the beginning of the period. Such board shall award the inactive deposits of public moneys subject to its control to the eligible institution or institutions offering to pay the highest rate of interest permissible at the commencement of the period of designation on like time certificates of deposit or savings or deposit accounts, in the amount, as to each, specified in the application of the institution therefor. If two or more eligible institutions offer to pay the same permissible highest rate of interest on like time certificates of deposit or savings or deposit accounts on amounts so specified, which in the aggregate exceed the estimated amount to be deposited at the beginning of the period, or the maximum amount thereof subject to deposit at any time during such period, the inactive deposits shall be divided and awarded among such eligible public depositories in proportion to their respective capital funds. If the aggregate amount of inactive public deposits as specified in the applications made therefor by the institution offering to pay the highest such permissible rate of interest thereon is less than the amount of public moneys to be initially so deposited, or the maximum amount required to be deposited during the period, as so estimated, the board shall award the remainder of such inactive deposits to the eligible institution offering to pay the next such highest permissible rate of interest thereon in the amount specified in its application. If the amounts so specified in the applications of two or more institutions offering to pay the same next highest permissible rate of interest on like time certificates of deposit or savings or deposit accounts are in the aggregate in excess of such remaining estimated or probable amount to be so deposited, then such remainder shall be divided among and awarded to each of such institutions in proportion to their respective capital funds. In case the aggregate amount of inactive public deposits as specified in the applications made therefor is less than the public moneys thereof to be initially deposited or the maximum amount required to be deposited during the period, as estimated by the board, such governing board may invite applications for the excess amount from eligible institutions and may designate and award such excess amount to such eligible institutions offering the highest permissible rate of interest on like time certificates of deposit or savings or deposit accounts.

This section does not require or permit any public depository to receive and have at any one time a greater amount of public moneys than that specified in the application of such depository. When, by reason of such limitation or otherwise, the amount of inactive public moneys deposited or to be deposited in a public depository, pursuant to an award made under this section, is reduced or withdrawn, as the case requires, the amount of such reduction, or the sum so withdrawn, shall be deposited in another eligible institution offering to pay a rate of interest on like time certificates of deposit or savings or deposit accounts as high as that offered by the institution from which such amount has been withheld or withdrawn, to the extent such other institution has applied therefor and is eligible to receive the same; and thereafter, or if there is no such eligible institution, the amount so withheld or withdrawn shall be deposited or invested as determined by the governing board in accordance with sections 135.01 to 135.21 of the Revised Code.

Effective Date: 03-05-1987



Section 135.08 - Application for interim deposits.

Each eligible institution desiring to be a public depository of interim deposits of the public moneys of the state or of the interim deposits of the public moneys of the subdivision shall, not more than thirty days prior to the date fixed by section 135.12 of the Revised Code for the designation of public depositories, make application therefor in writing to the proper governing board. Such application shall specify the maximum amount of such public moneys which the applicant desires to receive and have on deposit as interim deposits at any one time during the period covered by the designation, provided that it shall not apply for more than thirty per cent of its total assets as revealed by its latest report to the superintendent of financial institutions, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the board of governors of the federal reserve system, and the rate of interest which the applicant will pay thereon, subject to the limitations of sections 135.01 to 135.21 of the Revised Code.

Each application shall be accompanied by a financial statement of the applicant, under oath of its cashier, treasurer, or other officer, in such detail as to show the capital funds of the applicant, as of the date of its latest report to the superintendent of financial institutions, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the board of governors of the federal reserve system, and adjusted to show any changes therein made prior to the date of the application. Such application may be combined with an application for designation as a public depository of inactive deposits, active deposits, or both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-13-1984



Section 135.09 - Award of interim deposits.

Interim deposits may be awarded by the treasurer or governing board as interim moneys become available.

The treasurer or the governing board shall award the interim deposits of public moneys subject to its control to the eligible institution or institutions which offer to pay the highest permissible rate of interest on interim deposits in like time certificates of deposit or savings or deposit accounts.

Whenever, during the period of designation, the treasurer or governing board considers the terms of the applications for interim deposits in force no longer reflect prevailing interest rates in the market, the board, by resolution, may determine this fact and request new bids for interim deposits from eligible institutions. Each application shall be in writing and made prior to the date set by the governing board, specifying the maximum amount of public moneys the applicant desires to receive and have on deposit as interim deposits at any one time during the remaining period of designation and the rate of interest the applicant will pay thereon, subject to the limitations of sections 135.01 to 135.21 of the Revised Code.

Effective Date: 03-05-1987



Section 135.10 - Application for active deposits.

Each eligible institution desiring to be a public depository of the active deposits of the public moneys of the state or of a subdivision shall, not more than thirty days prior to the date fixed by section 135.12 of the Revised Code for the designation of such public depositories, make application therefor in writing to the proper governing board. If desired, such application may specify the maximum amount of such public moneys which the applicant desires to receive and have on deposit at any one time during the period covered by the designation. Each application shall be accompanied by a financial statement of the applicant, under oath of its cashier, treasurer, or other officer, in such detail as to show the capital funds of the applicant, as of the date of its latest report to the superintendent of banks or comptroller of the currency, and adjusted to show any changes therein prior to the date of the application. Such application may be combined with an application for designation as a public depository of inactive deposits, interim deposits, or both.

Effective Date: 06-11-1968



Section 135.101 - SaveNOW program definitions.

As used in sections 135.101 to 135.106 of the Revised Code:

(A) "Eligible resident" means an individual who is a resident of Ohio and who completes the SaveNOW education program prescribed by section 135.104 of the Revised Code.

(B) "Eligible savings institution" means a financial institution that offers savings accounts available to residents of Ohio, that is a public depository of public money of the state under section 135.03 of the Revised Code, and that agrees to participate in the SaveNOW program under sections 135.101 to 135.106 of the Revised Code.

(C) "SaveNOW linked deposit" means a deposit placed by the treasurer of state with an eligible savings institution at a rate determined and calculated by the treasurer of state.

(D) "SaveNOW savings account" means an interest-bearing account that is opened by an eligible resident at an eligible savings institution and that complies with the requirements of section 135.104 of the Revised Code.

(E) "Premium savings rate" means the highest savings rate that is offered by an eligible savings institution for large deposits, as approved by and negotiated with the treasurer of state.

(F) "Program period" means the length of time, not to exceed two years, established by the treasurer of state that a SaveNOW savings account is eligible to receive the SaveNOW interest incentive.

Effective Date: 2008 HB562 09-22-2008



Section 135.102 - Purpose of SaveNOW program.

The general assembly finds that the personal savings rate among Ohioans has declined in recent years, that personal savings are important to the future prosperity of Ohio, and that personal savings must be encouraged and assisted. The SaveNOW program provided for in sections 135.101 to 135.106 of the Revised Code is intended to promote increased personal savings, which will materially contribute to the economic growth of Ohio and the financial security of its residents. Accordingly, it is declared to be the public policy of the state through the SaveNOW program to create an availability of higher-rate savings accounts for the purpose of increasing personal savings and promoting financial education among the residents of Ohio.

Effective Date: 2008 HB562 09-22-2008



Section 135.103 - Investment in SaveNOW linked deposits.

The treasurer of state may invest in SaveNOW linked deposits under sections 135.101 to 135.106 of the Revised Code, provided that at the time of placing any SaveNOW linked deposits the combined amount of investments of public money of the state in linked deposits of any kind is not more than twelve per cent of the state's total average investment portfolio as determined by the treasurer of state. When deciding whether to invest in SaveNOW linked deposits, the treasurer of state shall give priority to the investment, liquidity, and cash flow needs of the state.

Effective Date: 2008 HB562 09-22-2008



Section 135.104 - Resident participation in SaveNOW program.

(A) A resident of Ohio may participate in the SaveNOW program by agreeing to maintain a SaveNOW savings account at an eligible savings institution for the program period and by completing the SaveNOW education program. The SaveNOW education program shall include a financial literacy assessment and a financial literacy program established and administered by the treasurer of state.

(B) An eligible savings institution shall accept applications for a SaveNOW savings account from eligible residents on a first-come, first-served basis on forms prescribed by the treasurer of state. The eligible savings institution shall offer to eligible residents a SaveNOW savings account that satisfies all of the following:

(1) Opening and maintaining the account requires no minimum deposit;

(2) No fees are charged for opening or using the account; and

(3) All deposits in the account earn at least the premium savings rate.

(C) To provide an additional incentive for saving, a SaveNOW incentive rate of interest shall accrue to the average daily balance of deposits, up to five thousand dollars, in a SaveNOW savings account during the program period at a rate equal to up to three percentage points above the premium savings rate. The interest earnings arising from the SaveNOW incentive rate of interest shall be credited to the account in a lump sum at the conclusion of the program period.

(D) The interest earnings arising from the SaveNOW incentive rate of interest under division (C) of this section shall be deducted from the interest earned on the state's SaveNOW linked deposit at the end of the eligible program period.

(E) Not more than one SaveNOW savings account shall be held by an eligible resident during a program period. An individual holding a SaveNOW savings account jointly with another individual shall be considered to be holding such an account for the purposes of this division, unless the joint ownership is of an account opened by a parent, grandparent, or guardian for a minor or for a dependent adult.

Effective Date: 2008 HB562 09-22-2008



Section 135.105 - Offer of SaveNOW accounts to residents.

(A) Upon the placement of a SaveNOW linked deposit with an eligible savings institution, the institution shall offer SaveNOW savings accounts to eligible residents under section 135.104 of the Revised Code. A certification of compliance with this section in the form and manner prescribed by the treasurer of state shall be required of the eligible savings institution.

(B) The treasurer of state shall take any and all steps necessary to implement the SaveNOW program and to monitor the compliance of eligible savings institutions, including the development of guidelines as necessary.

(C) Annually, by the first day of February, the treasurer of state shall report on the SaveNOW program for the preceding calendar year to the governor, the speaker of the house of representatives, and the president of the senate. The speaker shall transmit copies of the report to the chairpersons of the standing committees of the house of representatives that customarily consider legislation regarding finance, and the president of the senate shall transmit copies of the report to the chairpersons of the standing committees of the senate that customarily consider legislation regarding finance. The report shall set forth the SaveNOW linked deposits made by the treasurer of state under the program during the year and shall include a list of eligible savings institutions and the number of SaveNOW savings accounts at each of those institutions during the preceding year.

Effective Date: 2008 HB562 09-22-2008



Section 135.106 - Immunity of state - effect of misconduct on deposit agreement.

The state and the treasurer of state are not liable to any eligible savings institution or any eligible resident in any manner for the terms associated with SaveNOW savings accounts. Any misuse or misconduct on the part of an eligible savings institution or eligible resident does not in any manner affect the deposit agreement between the eligible savings institution and the treasurer of state.

Effective Date: 2008 HB562 09-22-2008



Section 135.11 - Exemption from prohibition against interest in contract.

An officer, director, stockholder, employee, or owner of any interest in a public depository receiving inactive, interim, or active deposits pursuant to sections 135.01 to 135.21, inclusive, of the Revised Code shall not be deemed to be interested, either directly or indirectly, as a result of such relationship, in the deposit of such inactive, interim, or active deposits of public moneys for the purpose of any law of this state prohibiting an officer of the state or of any subdivision from being interested in any contract of the state or of the subdivision.

Effective Date: 06-11-1968



Section 135.12 - Designating depositories biennially.

(A) Beginning in 2004, the state board of deposit shall meet on the third Monday of March in the even-numbered years for the purpose of designating the public depositories of the public moneys of the state, and at such meeting or any adjourned session thereof shall designate such public depositories and award the public moneys of the state to and among the public depositories so designated for the period of two years commencing on the first Monday of July next following.

(B) Each governing board other than the state board of deposit shall meet every five years on the third Monday or such regularly scheduled meeting date of the month next preceding the date of the expiration of its designation of depositories for the purpose of designating the public depositories of the public moneys of the subdivision, and at such meeting or any adjourned session thereof, shall designate such public depositories and award the public moneys of the subdivision to and among the public depositories so designated for the period of five years commencing on the date of the expiration of the next preceding designation. The designation and award shall be made in duplicate; one copy shall be retained by the governing board of the subdivision and one copy shall be certified to the treasurer.

(C) If a governing board determines, during a designation period, that a public depository designated under this section is insolvent or operating in an unsound or unsafe manner, the governing board may meet and designate a different public depository of the public moneys of the state or of the subdivision for the remainder of the designation period.

(D) If a governing board determines during a designation period that it is necessary and in the state's or subdivision's best interests to appoint additional depositories, the governing board may meet and designate one or more additional public depositories of the public moneys of the state or of the subdivision for the remainder of the designation period.

(E) Whenever, by amendment or enactment of any state or federal law or the amendment or adoption of any valid regulation thereunder, the terms of a designation or award, lawful at the beginning of any designation period, cease to be lawful during such period, and if the change of law or regulation requires, the designation period shall be limited so as not to extend beyond the date when that change becomes effective. In such case, the proper governing board shall meet and designate the public depositories of the public moneys of the state or of the subdivision for the remainder of the designation period.

Effective Date: 06-13-2002



Section 135.13 - Evidence of inactive and interim deposits.

Inactive deposits shall be evidenced by time certificates of deposit, each of which shall mature not later than the end of the period of designation, and may provide on its face that the amount of such deposit is payable upon written notice to be given a specified period before the date of repayment or by savings or deposit accounts, including, but not limited to, passbook accounts.

Interim deposits shall be evidenced by time certificates of deposit or by savings or deposit accounts, including, but not limited to, passbook accounts.

Amended by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.

Effective Date: 03-05-1987



Section 135.14 - Investing interim moneys of public subdivisions.

(A) As used in this section:

(1) "Treasurer" does not include the treasurer of state, and "governing board" does not include the state board of deposit.

(2) "Other obligations" includes notes whether or not issued in anticipation of the issuance of bonds.

(B) The treasurer or governing board may invest or deposit any part or all of the interim moneys. The following classifications of obligations shall be eligible for such investment or deposit:

(1) United States treasury bills, notes, bonds, or any other obligation or security issued by the United States treasury or any other obligation guaranteed as to principal and interest by the United States.

Nothing in the classification of eligible obligations set forth in division (B)

(1) of this section or in the classifications of eligible obligations set forth in divisions (B)(2) to (7) of this section shall be construed to authorize any investment in stripped principal or interest obligations of such eligible obligations.

(2) Bonds, notes, debentures, or any other obligations or securities issued by any federal government agency or instrumentality, including but not limited to, the federal national mortgage association, federal home loan bank, federal farm credit bank, federal home loan mortgage corporation, government national mortgage association, and student loan marketing association. All federal agency securities shall be direct issuances of federal government agencies or instrumentalities.

(3) Interim deposits in the eligible institutions applying for interim moneys as provided in section 135.08 of the Revised Code. The award of interim deposits shall be made in accordance with section 135.09 of the Revised Code and the treasurer or the governing board shall determine the periods for which such interim deposits are to be made and shall award such interim deposits for such periods, provided that any eligible institution receiving an interim deposit award may, upon notification that the award has been made, decline to accept the interim deposit in which event the award shall be made as though the institution had not applied for such interim deposit.

(4) Bonds and other obligations of this state;

(5) No-load money market mutual funds consisting exclusively of obligations described in division (B)(1) or (2) of this section and repurchase agreements secured by such obligations, provided that investments in securities described in this division are made only through eligible institutions mentioned in section 135.03 of the Revised Code;

(6) The Ohio subdivision's fund as provided in section 135.45 of the Revised Code;

(7) Up to twenty-five per cent of interim moneys available for investment in either of the following:

(a) Commercial paper notes issued by an entity that is defined in division (D) of section 1705.01 of the Revised Code and that has assets exceeding five hundred million dollars, to which notes all of the following apply:

(i) The notes are rated at the time of purchase in the highest classification established by at least two nationally recognized standard rating services.

(ii) The aggregate value of the notes does not exceed ten per cent of the aggregate value of the outstanding commercial paper of the issuing corporation.

(iii) The notes mature not later than one hundred eighty days after purchase.

(b) Bankers acceptances of banks that are insured by the federal deposit insurance corporation and to which both of the following apply:

(i) The obligations are eligible for purchase by the federal reserve system.

(ii) The obligations mature not later than one hundred eighty days after purchase.

No investment shall be made pursuant to division (B)(7) of this section unless the treasurer or governing board has completed additional training for making the investments authorized by division (B)(7) of this section. The type and amount of additional training shall be approved by the auditor of state and may be conducted by or provided under the supervision of the auditor of state.

(C) Nothing in the classifications of eligible obligations set forth in divisions (B)(1) to (7) of this section shall be construed to authorize any investment in a derivative, and no treasurer or governing board shall invest in a derivative. For purposes of this division, "derivative" means a financial instrument or contract or obligation whose value or return is based upon or linked to another asset or index, or both, separate from the financial instrument, contract, or obligation itself. Any security, obligation, trust account, or other instrument that is created from an issue of the United States treasury or is created from an obligation of a federal agency or instrumentality or is created from both is considered a derivative instrument. An eligible investment described in this section with a variable interest rate payment, based upon a single interest payment or single index comprised of other eligible investments provided for in division (B)(1) or (2) of this section, is not a derivative, provided that such variable rate investment has a maximum maturity of two years.

(D) Except as provided in division (E) of this section, any investment made pursuant to this section must mature within five years from the date of settlement, unless the investment is matched to a specific obligation or debt of the subdivision.

(E) The treasurer or governing board may also enter into a written repurchase agreement with any eligible institution mentioned in section 135.03 of the Revised Code or any eligible dealer pursuant to division (M) of this section, under the terms of which agreement the treasurer or governing board purchases, and such institution or dealer agrees unconditionally to repurchase any of the securities listed in divisions (B)(1) to (5), except letters of credit described in division (B)(2), of section 135.18 of the Revised Code. The market value of securities subject to an overnight written repurchase agreement must exceed the principal value of the overnight repurchase agreement by at least two per cent. A written repurchase agreement shall not exceed thirty days and the market value of securities subject to a written repurchase agreement must exceed the principal value of the written repurchase agreement by at least two per cent and be marked to market daily. All securities purchased pursuant to this division shall be delivered into the custody of the treasurer or governing board or an agent designated by the treasurer or governing board. A written repurchase agreement with an eligible securities dealer shall be transacted on a delivery versus payment basis. The agreement shall contain the requirement that for each transaction pursuant to the agreement the participating institution or dealer shall provide all of the following information:

(1) The par value of the securities;

(2) The type, rate, and maturity date of the securities;

(3) A numerical identifier generally accepted in the securities industry that designates the securities.

No treasurer or governing board shall enter into a written repurchase agreement under the terms of which the treasurer or governing board agrees to sell securities owned by the subdivision to a purchaser and agrees with that purchaser to unconditionally repurchase those securities.

(F) No treasurer or governing board shall make an investment under this section, unless the treasurer or governing board, at the time of making the investment, reasonably expects that the investment can be held until its maturity.

(G) No treasurer or governing board shall pay interim moneys into a fund established by another subdivision, treasurer, governing board, or investing authority, if that fund was established for the purpose of investing the public moneys of other subdivisions. This division does not apply to the payment of public moneys into either of the following:

(1) The Ohio subdivision's fund pursuant to division (B)(6) of this section;

(2) A fund created solely for the purpose of acquiring, constructing, owning, leasing, or operating municipal utilities pursuant to the authority provided under section 715.02 of the Revised Code or Section 4 of Article XVIII, Ohio Constitution.

For purposes of division (G) of this section, "subdivision" includes a county.

(H) The use of leverage, in which the treasurer or governing board uses its current investment assets as collateral for the purpose of purchasing other assets, is prohibited. The issuance of taxable notes for the purpose of arbitrage is prohibited. Contracting to sell securities that have not yet been acquired by the treasurer or governing board, for the purpose of purchasing such securities on the speculation that bond prices will decline, is prohibited.

(I) Whenever, during a period of designation, the treasurer classifies public moneys as interim moneys, the treasurer shall notify the governing board of such action. The notification shall be given within thirty days after such classification and in the event the governing board does not concur in such classification or in the investments or deposits made under this section, the governing board may order the treasurer to sell or liquidate any of such investments or deposits, and any such order shall specifically describe the investments or deposits and fix the date upon which they are to be sold or liquidated. Investments or deposits so ordered to be sold or liquidated shall be sold or liquidated for cash by the treasurer on the date fixed in such order at the then current market price. Neither the treasurer nor the members of the board shall be held accountable for any loss occasioned by sales or liquidations of investments or deposits at prices lower than their cost. Any loss or expense incurred in making such sales or liquidations is payable as other expenses of the treasurer's office.

(J) If any investments or deposits purchased under the authority of this section are issuable to a designated payee or to the order of a designated payee, the name of the treasurer and the title of the treasurer's office shall be so designated. If any such securities are registrable either as to principal or interest, or both, then such securities shall be registered in the name of the treasurer as such.

(K) The treasurer is responsible for the safekeeping of all documents evidencing a deposit or investment acquired by the treasurer under this section. Any securities may be deposited for safekeeping with a qualified trustee as provided in section 135.18 of the Revised Code, except the delivery of securities acquired under any repurchase agreement under this section shall be made to a qualified trustee, provided, however, that the qualified trustee shall be required to report to the treasurer, governing board, auditor of state, or an authorized outside auditor at any time upon request as to the identity, market value, and location of the document evidencing each security, and that if the participating institution is a designated depository of the subdivision for the current period of designation, the securities that are the subject of the repurchase agreement may be delivered to the treasurer or held in trust by the participating institution on behalf of the subdivision. Interest earned on any investments or deposits authorized by this section shall be collected by the treasurer and credited by the treasurer to the proper fund of the subdivision.

Upon the expiration of the term of office of a treasurer or in the event of a vacancy in the office of treasurer by reason of death, resignation, removal from office, or otherwise, the treasurer or the treasurer's legal representative shall transfer and deliver to the treasurer's successor all documents evidencing a deposit or investment held by the treasurer. For the investments and deposits so transferred and delivered, such treasurer shall be credited with and the treasurer's successor shall be charged with the amount of money held in such investments and deposits.

(L) Whenever investments or deposits acquired under this section mature and become due and payable, the treasurer shall present them for payment according to their tenor, and shall collect the moneys payable thereon. The moneys so collected shall be treated as public moneys subject to sections 135.01 to 135.21 of the Revised Code.

(M)

(1) All investments, except for investments in securities described in divisions (B)(5) and (6) of this section and for investments by a municipal corporation in the issues of such municipal corporation, shall be made only through a member of the national association of securities dealers, through a bank, savings bank, or savings and loan association regulated by the superintendent of financial institutions, or through an institution regulated by the comptroller of the currency, federal deposit insurance corporation, or board of governors of the federal reserve system.

(2) Payment for investments shall be made only upon the delivery of securities representing such investments to the treasurer, governing board, or qualified trustee. If the securities transferred are not represented by a certificate, payment shall be made only upon receipt of confirmation of transfer from the custodian by the treasurer, governing board, or qualified trustee.

(N) In making investments authorized by this section, a treasurer or governing board may retain the services of an investment advisor, provided the advisor is licensed by the division of securities under section 1707.141 of the Revised Code or is registered with the securities and exchange commission, and possesses experience in public funds investment management, specifically in the area of state and local government investment portfolios, or the advisor is an eligible institution mentioned in section 135.03 of the Revised Code.

(O)

(1) Except as otherwise provided in divisions (O)(2) and (3) of this section, no treasurer or governing board shall make an investment or deposit under this section, unless there is on file with the auditor of state a written investment policy approved by the treasurer or governing board. The policy shall require that all entities conducting investment business with the treasurer or governing board shall sign the investment policy of that subdivision. All brokers, dealers, and financial institutions, described in division (M)(1) of this section, initiating transactions with the treasurer or governing board by giving advice or making investment recommendations shall sign the treasurer's or governing board's investment policy thereby acknowledging their agreement to abide by the policy's contents. All brokers, dealers, and financial institutions, described in division (M)(1) of this section, executing transactions initiated by the treasurer or governing board, having read the policy's contents, shall sign the investment policy thereby acknowledging their comprehension and receipt.

(2) If a written investment policy described in division (O)(1) of this section is not filed on behalf of the subdivision with the auditor of state, the treasurer or governing board of that subdivision shall invest the subdivision's interim moneys only in interim deposits pursuant to division (B)(3) of this section, no-load money market mutual funds pursuant to division (B)(5) of this section, or the Ohio subdivision's fund pursuant to division (B)(6) of this section.

(3) Divisions (O)(1) and (2) of this section do not apply to a treasurer or governing board of a subdivision whose average annual portfolio of investments held pursuant to this section is one hundred thousand dollars or less, provided that the treasurer or governing board certifies, on a form prescribed by the auditor of state, that the treasurer or governing board will comply and is in compliance with the provisions of sections 135.01 to 135.21 of the Revised Code.

(P) A treasurer or governing board may enter into a written investment or deposit agreement that includes a provision under which the parties agree to submit to nonbinding arbitration to settle any controversy that may arise out of the agreement, including any controversy pertaining to losses of public moneys resulting from investment or deposit. The arbitration provision shall be set forth entirely in the agreement, and the agreement shall include a conspicuous notice to the parties that any party to the arbitration may apply to the court of common pleas of the county in which the arbitration was held for an order to vacate, modify, or correct the award. Any such party may also apply to the court for an order to change venue to a court of common pleas located more than one hundred miles from the county in which the treasurer or governing board is located.

For purposes of this division, "investment or deposit agreement" means any agreement between a treasurer or governing board and a person, under which agreement the person agrees to invest, deposit, or otherwise manage a subdivision's interim moneys on behalf of the treasurer or governing board, or agrees to provide investment advice to the treasurer or governing board.

(Q) An investment made by the treasurer or governing board pursuant to this section prior to September 27, 1996, that was a legal investment under the law as it existed before September 27, 1996, may be held until maturity, or if the investment does not have a maturity date, it may be held until five years from September 27, 1996, regardless of whether the investment would qualify as a legal investment under the terms of this section as amended.

Effective Date: 09-14-2000



Section 135.141 - Municipal corporation may invest interim moneys in linked deposits.

In addition to the investments specified in section 135.14 of the Revised Code, the treasurer or the governing board of a municipal corporation may invest interim moneys in linked deposits as authorized by ordinance adopted pursuant to section 135.80 of the Revised Code.

Effective Date: 03-11-1987



Section 135.142 - Board of education investment of interim moneys.

(A) In addition to the investments authorized by section 135.14 of the Revised Code, any board of education, by a two-thirds vote of its members, may authorize the treasurer of the board of education to invest up to twenty-five per cent of the interim moneys of the board, available for investment at any one time, in either of the following:

(1) Commercial paper notes issued by any entity that is defined in division (D) of section 1705.01 of the Revised Code and has assets exceeding five hundred million dollars, and to which notes all of the following apply:

(a) The notes are rated at the time of purchase in the highest classification established by at least two standard rating services;

(b) The aggregate value of the notes does not exceed ten per cent of the aggregate value of the outstanding commercial paper of the issuing corporation;

(c) The notes mature no later than one hundred eighty days after purchase.

(2) Bankers' acceptances of banks that are members of the federal deposit insurance corporation to which obligations both of the following apply:

(a) The obligations are eligible for purchase by the federal reserve system;

(b) The obligations mature no later than one hundred eighty days after purchase.

(B) No investment authorized pursuant to division (A) of this section shall be made, whether or not authorized by a board of education, unless the treasurer of the board of education has completed additional training for making the types of investments authorized pursuant to division (A) of this section. The type and amount of such training shall be approved and may be conducted by or provided under the supervision of the auditor of state.

(C) The treasurer of the board of education shall prepare annually and submit to the board of education, the superintendent of public instruction, and the auditor of state, on or before the thirty-first day of August, a report listing each investment made pursuant to division (A) of this section during the preceding fiscal year, income earned from such investments, fees and commissions paid pursuant to division (D) of this section, and any other information required by the board, the superintendent, and the auditor of state.

(D) A board of education may make appropriations and expenditures for fees and commissions in connection with investments made pursuant to division (A) of this section.

(E)

(1) In addition to the investments authorized by section 135.14 of the Revised Code and division (A) of this section, any board of education that is a party to an agreement with the treasurer of state pursuant to division (G) of section 135.143 of the Revised Code and that has outstanding obligations issued under authority of section 133.10 or 133.301 of the Revised Code may authorize the treasurer of the board of education to invest interim moneys of the board in debt interests rated in either of the two highest rating classifications by at least two nationally recognized rating agencies and issued by entities that are defined in division (D) of section 1705.01 of the Revised Code. The debt interests purchased under authority of division (E) of this section shall mature not later than the latest maturity date of the outstanding obligations issued under authority of section 133.10 or 133.301 of the Revised Code.

(2) If any of the debt interests acquired under division (E)(1) of this section ceases to be rated as there required, its issuer shall notify the treasurer of state of this fact within twenty-four hours. At any time thereafter the treasurer of state may require collateralization at the rate of one hundred two per cent of any remaining obligation of the entity, with securities authorized for investment under section 135.143 of the Revised Code. The collateral shall be delivered to and held by a custodian acceptable to the treasurer of state, marked to market daily, and any default to be cured within twelve hours. Unlimited substitution shall be allowed of comparable securities.

Effective Date: 06-30-1997



Section 135.143 - Investment authority for state interim funds.

(A) The treasurer of state may invest or execute transactions for any part or all of the interim funds of the state in the following classifications of obligations:

(1) United States treasury bills, notes, bonds, or any other obligations or securities issued by the United States treasury or any other obligation guaranteed as to principal and interest by the United States;

(2) Bonds, notes, debentures, or any other obligations or securities issued by any federal government agency or instrumentality;

(3) Bonds and other direct obligations of the state of Ohio issued by the treasurer of state and of the Ohio public facilities commission, the Ohio building authority, and the Ohio housing finance agency;

(4)

(a) Written repurchase agreements with any eligible Ohio financial institution that is a member of the federal reserve system or federal home loan bank or any recognized United States government securities dealer, under the terms of which agreement the treasurer of state purchases and the eligible financial institution or dealer agrees unconditionally to repurchase any of the securities that are listed in division (A)(1), (2), or (6) of this section and that will mature or are redeemable within ten years from the date of purchase. The market value of securities subject to these transactions must exceed the principal value of the repurchase agreement by an amount specified by the treasurer of state, and the securities must be delivered into the custody of the treasurer of state or the qualified trustee or agent designated by the treasurer of state. The agreement shall contain the requirement that for each transaction pursuant to the agreement, the participating institution or dealer shall provide all of the following information:

(i) The par value of the securities;

(ii) The type, rate, and maturity date of the securities;

(iii) A numerical identifier generally accepted in the securities industry that designates the securities.

(b) The treasurer of state also may sell any securities, listed in division (A)(1), (2), or (6) of this section, regardless of maturity or time of redemption of the securities, under the same terms and conditions for repurchase, provided that the securities have been fully paid for and are owned by the treasurer of state at the time of the sale.

(5) Securities lending agreements with any eligible financial institution that is a member of the federal reserve system or federal home loan bank or any recognized United States government securities dealer, under the terms of which agreements the treasurer of state lends securities and the eligible financial institution or dealer agrees to simultaneously exchange similar securities or cash, equal value for equal value.

Securities and cash received as collateral for a securities lending agreement are not interim funds of the state. The investment of cash collateral received pursuant to a securities lending agreement may be invested only in such instruments specified by the treasurer of state in accordance with a written investment policy.

(6) Various forms of commercial paper issued by any corporation that is incorporated under the laws of the United States or a state, which notes are rated at the time of purchase in the two highest categories by two nationally recognized rating agencies, provided that the total amount invested under this section in any commercial paper at any time shall not exceed twenty-five per cent of the state's total average portfolio, as determined and calculated by the treasurer of state;

(7) Bankers acceptances, maturing in two hundred seventy days or less, which are eligible for purchase by the federal reserve system, provided that the total amount invested in bankers acceptances at any time shall not exceed ten per cent of the state's total average portfolio, as determined and calculated by the treasurer of state;

(8) Certificates of deposit in eligible institutions applying for interim moneys as provided in section 135.08 of the Revised Code, including linked deposits as provided in sections 135.61 to 135.67 of the Revised Code, agricultural linked deposits as provided in sections 135.71 to 135.76 of the Revised Code, and housing linked deposits as provided in sections 135.81 to 135.87 of the Revised Code;

(9) The state treasurer's investment pool authorized under section 135.45 of the Revised Code;

(10) Debt interests, other than commercial paper described in division (A)(6) of this section, rated at the time of purchase in the three highest categories by two nationally recognized rating agencies and issued by corporations that are incorporated under the laws of the United States or a state, or issued by foreign nations diplomatically recognized by the United States government, or any instrument based on, derived from, or related to such interests, provided that:

(a) The investments in debt interests shall not exceed in the aggregate twenty-five per cent of the state's portfolio;

(b) The investments in debt interests issued by foreign nations shall not exceed in the aggregate one per cent of the state's portfolio;

(c) The investments in the debt interests of a single issuer shall not exceed in the aggregate one-half of one per cent of the state's portfolio, except that debt interests of a single issuer that is a foreign nation shall not exceed in the aggregate one per cent of the state's portfolio.

The treasurer of state shall invest under division (A)(10) of this section in a debt interest issued by a foreign nation only if the debt interest is backed by the full faith and credit of that foreign nation, and provided that all interest and principal shall be denominated and payable in United States funds.

For purposes of division (A)(10) of this section, a debt interest is rated in the three highest categories by two nationally recognized rating agencies if either the debt interest itself or the issuer of the debt interest is rated, or is implicitly rated, at the time of purchase in the three highest categories by two nationally recognized rating agencies.

For purposes of division (A)(10) of this section, the "state's portfolio" means the state's total average portfolio, as determined and calculated by the treasurer of state.

(11) No-load money market mutual funds consisting exclusively of obligations described in division (A)(1), (2), or (6) of this section and repurchase agreements secured by such obligations.

(12) Obligations of a political subdivision issued under Chapter 133. of the Revised Code and identified in an agreement described in division (G) of this section.

(B) Whenever, during a period of designation, the treasurer of state classifies public moneys as interim moneys, the treasurer of state shall notify the state board of deposit of such action. The notification shall be given within thirty days after such classification and, in the event the state board of deposit does not concur in such classification or in the investments or deposits made under this section, the board may order the treasurer of state to sell or liquidate any of the investments or deposits, and any such order shall specifically describe the investments or deposits and fix the date upon which they are to be sold or liquidated. Investments or deposits so ordered to be sold or liquidated shall be sold or liquidated for cash by the treasurer of state on the date fixed in such order at the then current market price. Neither the treasurer of state nor the members of the state board of deposit shall be held accountable for any loss occasioned by sales or liquidations of investments or deposits at prices lower than their cost. Any loss or expense incurred in making these sales or liquidations is payable as other expenses of the treasurer's office.

(C) If any securities or obligations invested in by the treasurer of state pursuant to this section are registrable either as to principal or interest, or both, such securities or obligations shall be registered in the name of the treasurer of state.

(D) The treasurer of state is responsible for the safekeeping of all securities or obligations under this section. Any such securities or obligations may be deposited for safekeeping as provided in section 113.05 of the Revised Code.

(E) Interest earned on any investments or deposits authorized by this section shall be collected by the treasurer of state and credited by the treasurer of state to the proper fund of the state.

(F) Whenever investments or deposits acquired under this section mature and become due and payable, the treasurer of state shall present them for payment according to their tenor, and shall collect the moneys payable thereon. The moneys so collected shall be treated as public moneys subject to sections 135.01 to 135.21 of the Revised Code.

(G) The treasurer of state and any political subdivision issuing obligations referred to in division (A)(12) of this section, which obligations mature within one year from the original date of issuance, may enter into an agreement providing for:

(1) The purchase of those obligations by the treasurer of state on terms and subject to conditions set forth in the agreement;

(2) The payment by the political subdivision to the treasurer of state of a reasonable fee as consideration for the agreement of the treasurer of state to purchase those obligations; provided, however, that the treasurer of state shall not be authorized to enter into any such agreement with a board of education of a school district that has an outstanding obligation with respect to a loan received under authority of section 3313.483 of the Revised Code.

(H) For purposes of division (G) of this section, a fee shall not be considered reasonable unless it is set to recover only the direct costs , a reasonable estimate of the indirect costs associated with the purchasing of obligations of a political subdivision under division (G) of this section and any reselling of the obligations or any interest in the obligations, including interests in a fund comprised of the obligations, and the administration thereof. No money from the general revenue fund shall be used to subsidize the purchase or resale of these obligations.

(I) All money collected by the treasurer of state from the fee imposed by division (G) of this section shall be deposited to the credit of the state political subdivision obligations fund, which is hereby created in the state treasury. Money credited to the fund shall be used solely to pay the treasurer of state's direct and indirect costs associated with purchasing and reselling obligations of a political subdivision under division (G) of this section.

(J) As used in this section, "political subdivision" means a county, township, municipal corporation, or board of education of a school district.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 06-15-2004



Section 135.144 - Investment of interim moneys in federally insured certificates of deposit.

(A) In addition to the authority provided in section 135.14or 135.143 of the Revised Code, the treasurer of state or the treasurer or governing board of a political subdivision may invest interim moneys in certificates of deposit in accordance with all of the following:

(1) The interim moneys initially are deposited with an eligible public depository described in section 135.03 of the Revised Code and selected, pursuant to section 135.12 of the Revised Code, by the treasurer of state or the treasurer or governing board of a political subdivision, for interim moneys of the state or of the political subdivision.

(2) For the treasurer of state or the treasurer or governing board of the political subdivision depositing the interim moneys pursuant to division (A)(1) of this section, the eligible public depository selected pursuant to that division invests the interim moneys in certificates of deposit of one or more federally insured banks, savings banks, or savings and loan associations, wherever located. The full amount of principal and any accrued interest of each certificate of deposit invested in pursuant to division (A)(2) of this section shall be insured by federal deposit insurance.

(3) For the treasurer of state or the treasurer or governing board of the political subdivision depositing the interim moneys pursuant to division (A)(1) of this section, the eligible public depository selected pursuant to that division acts as custodian of the certificates of deposit described in division (A)(2) of this section.

(4) On the same date the public moneys are redeposited by the public depository, the public depository may, in its sole discretion, choose whether to receive deposits, in any amount, from other banks, savings banks, or savings and loan associations.

(5) The public depository provides to the treasurer of state or the treasurer or governing board of a political subdivision a monthly account statement that includes the amount of its funds deposited and held at each bank, savings bank, or savings and loan association for which the public depository acts as a custodian pursuant to this section.

(B) Interim moneys deposited or invested in accordance with division (A) of this section are not subject to any pledging requirements described in section 135.18 or 135.181 of the Revised Code.

Amended by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.

Effective Date: 07-04-2006



Section 135.145 - Redeposit of interim moneys moneys.

(A) In addition to the authority provided in section 135.14 or 135.143 of the Revised Code for the investment or deposit of interim moneys, the treasurer of state or the treasurer or governing board of a political subdivision, upon the deposit of interim moneys with, or the award of active or inactive deposits to, an eligible public depository described in section 135.03 of the Revised Code and designated pursuant to section 135.12 of the Revised Code, may authorize the public depository to arrange for the redeposit of such public moneys in accordance with the following conditions:

(1) The public depository, on or after the date the public moneys are received, arranges for the redeposit of the moneys into deposit accounts in one or more federally insured banks, savings banks, or savings and loan associations that are located in the United States, and acts as custodian of the moneys deposited or redeposited under this section.

(2) If the amount of the public moneys deposited with and held at the close of business by the public depository exceeds the amount insured by the federal deposit insurance corporation, the excess amount is subject to the pledging requirements described in section 135.18 or 135.181 of the Revised Code.

(3) The full amount of the public moneys redeposited by the public depository into deposit accounts in banks, savings banks, or savings and loan associations, plus any accrued interest, is insured by the federal deposit insurance corporation.

(4) On the same date the public moneys are redeposited by the public depository, the public depository may, in its sole discretion, choose whether to receive deposits, in any amount, from other banks, savings banks, or savings and loan associations.

(5) The public depository provides to the treasurer of state or the treasurer or governing board of a political subdivision an account statement at least monthly and access to daily reporting that include the amount of its funds deposited and held at each bank, savings bank, or savings and loan association for which the public depository acts as a custodian pursuant to this section.

(B) Except as provided in division (A)(2) of this section, the public moneys deposited in accordance with this section are not subject to the pledging requirements described in section 135.18 or 135.181 of the Revised Code.

Added by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.



Section 135.15 - Transferring funds from one classification to another.

Whenever the governing board is of the opinion that the actual amount of active deposits is insufficient to meet the anticipated demands on such active deposits, it shall direct the treasurer to sell interim money investments or deposits or transfer from the inactive deposits to the active deposits an amount sufficient to meet such demands. The board shall designate in such order the depositories from which withdrawals for such purpose shall be made and the amounts to be withdrawn from each. The treasurer shall immediately give appropriate written notice of such withdrawal to each public depository affected thereby, and at the expiration of the period of such notice shall make such withdrawals by presentation of certificates of deposit, or otherwise, in such manner as the board provides by appropriate regulations. In case there are two or more public depositories subject to such withdrawal, the board shall make such withdrawals from the public depositories paying the lowest rates of interest and in proportional amounts as near as is practicable.

Effective Date: 06-11-1968



Section 135.16 - Payment of interest.

Interest on active deposits shall be paid or credited by the public depository at least quarterly and when the funds are withdrawn, computing the time of payment from the date of deposit. Interest on inactive deposits shall be paid or credited by the public depository to the treasurer according to the terms and conditions of the time certificates of deposit or savings or deposit accounts or when the funds are withdrawn. Interest on interim deposits shall be paid or credited by the public depository to the treasurer according to the terms and conditions of the time certificates of deposit or saving or deposit accounts, or when the funds are withdrawn. No service charge shall be made against any active deposit or collected from or paid by any treasurer unless such service charge is the same as is customarily imposed by institutions receiving money on deposit subject to check, in the municipal corporation in which the public depository of such deposit is located, in which event the treasurer may pay such charge.

Effective Date: 03-05-1987



Section 135.17 - Cash reserve.

Each treasurer may at all times keep in the vaults of his office such amount, as a cash reserve, as is prescribed by the proper governing board, which amount shall not be required to be deposited pursuant to sections 135.01 to 135.21, inclusive, of the Revised Code. Each treasurer shall deposit or invest all the remaining public moneys in his possession in accordance with sections 135.01 to 135.21, inclusive, of the Revised Code.

Effective Date: 06-11-1968



Section 135.18 - Security for repayment of public moneys.

(A) The treasurer, before making the initial deposit in a public depository pursuant to an award made under sections 135.01 to 135.21 of the Revised Code, except as provided in section 135.144or 135.145 of the Revised Code, shall require the institution designated as a public depository to pledge to and deposit with the treasurer, as security for the repayment of all public moneys to be deposited in the public depository during the period of designation pursuant to the award, eligible securities of aggregate market value equal to the excess of the amount of public moneys to be at the time so deposited, over and above the portion or amount of such moneys as is at that time insured by the federal deposit insurance corporation or by any other agency or instrumentality of the federal government. In the case of any deposit other than the initial deposit made during the period of designation, the amount of the aggregate market value of securities required to be pledged and deposited shall be equal to the difference between the amount of public moneys on deposit in such public depository plus the amount to be so deposited, minus the portion or amount of the aggregate as is at the time insured as provided in this section. The treasurer may require additional eligible securities to be deposited to provide for any depreciation which may occur in the market value of any of the securities so deposited.

(B) The following securities shall be eligible for the purposes of this section:

(1) Bonds, notes, or other obligations of the United States; or bonds, notes, or other obligations guaranteed as to principal and interest by the United States or those for which the faith of the United States is pledged for the payment of principal and interest thereon, by language appearing in the instrument specifically providing such guarantee or pledge and not merely by interpretation or otherwise;

(2) Bonds, notes, debentures, letters of credit, or other obligations or securities issued by any federal government agency or instrumentality, or the export-import bank of Washington; bonds, notes, or other obligations guaranteed as to principal and interest by the United States or those for which the faith of the United States is pledged for the payment of principal and interest thereon, by interpretation or otherwise and not by language appearing in the instrument specifically providing such guarantee or pledge;

(3) Obligations of or fully insured or fully guaranteed by the United States or any federal government agency or instrumentality;

(4) Obligations partially insured or partially guaranteed by any federal agency or instrumentality;

(5) Obligations of or fully guaranteed by the federal national mortgage association, federal home loan mortgage corporation, federal farm credit bank, or student loan marketing association;

(6) Bonds and other obligations of this state;

(7) Bonds and other obligations of any county, township, school district, municipal corporation, or other legally constituted taxing subdivision of this state, which is not at the time of such deposit, in default in the payment of principal or interest on any of its bonds or other obligations, for which the full faith and credit of the issuing subdivision is pledged;

(8) Bonds of other states of the United States which have not during the ten years immediately preceding the time of such deposit defaulted in payments of either interest or principal on any of their bonds;

(9) Shares of no-load money market mutual funds consisting exclusively of obligations described in division (B)(1) or (2) of this section and repurchase agreements secured by such obligations;

(10) A surety bond issued by a corporate surety licensed by the state and authorized to issue surety bonds in this state pursuant to Chapter 3929. of the Revised Code, and qualified to provide surety bonds to the federal government pursuant to 96 Stat. 1047 (1982), 31 U.S.C.A. 9304;

(11) Bonds or other obligations of any county, municipal corporation, or other legally constituted taxing subdivision of another state of the United States, or of any instrumentality of such county, municipal corporation, or other taxing subdivision, for which the full faith and credit of the issuer is pledged and, at the time of purchase of the bonds or other obligations, rated in one of the two highest categories by at least one nationally recognized standard rating service.

(C) If the public depository fails to pay over any part of the public deposit made therein as provided by law, the treasurer shall sell at public sale any of the bonds or other securities deposited with the treasurer pursuant to this section or section 131.09 of the Revised Code, or shall draw on any letter of credit to the extent of the failure to pay. Thirty days' notice of the sale shall be given in a newspaper of general circulation at Columbus, in the case of the treasurer of state, and at the county seat of the county in which the office of the treasurer is located, in the case of any other treasurer. When a sale of bonds or other securities has been so made and upon payment to the treasurer of the purchase money, the treasurer shall transfer such bonds or securities whereupon the absolute ownership of such bonds or securities shall pass to the purchasers. Any surplus remaining after deducting the amount due the state or subdivision and expenses of sale shall be paid to the public depository.

(D) An institution designated as a public depository may, by written notice to the treasurer, designate a qualified trustee and deposit the eligible securities required by this section with the trustee for safekeeping for the account of the treasurer and the institution as a public depository, as their respective rights to and interests in such securities under this section may appear and be asserted by written notice to or demand upon the trustee. In which case, the treasurer shall accept the written receipt of the trustee describing the securities that have been deposited with the trustee by the public depository, a copy of which shall also be delivered to the public depository. Thereupon all securities so deposited with the trustee are deemed to be pledged with the treasurer and to be deposited with the treasurer, for all the purposes of this section.

(E) The governing board may make provisions for the exchange and release of securities and the substitution of other eligible securities therefor except where the public depository has deposited eligible securities with a trustee for safekeeping as provided in this section.

(F) When the public depository has deposited eligible securities described in division (B)(1) of this section with a trustee for safekeeping, the public depository may at any time substitute or exchange eligible securities described in division (B)(1) of this section having a current market value equal to or greater than the current market value of the securities then on deposit and for which they are to be substituted or exchanged, without specific authorization from any governing board, boards, or treasurer of any such substitution or exchange.

(G) When the public depository has deposited eligible securities described in divisions (B)(2) to (9) of this section with a trustee for safekeeping, the public depository may at any time substitute or exchange eligible securities having a current market value equal to or greater than the current market value of the securities then on deposit and for which they are to be substituted or exchanged without specific authorization of any governing board, boards, or treasurer of any such substitution or exchange only if:

(1) The treasurer has authorized the public depository to make such substitution or exchange on a continuing basis during a specified period without prior approval of each substitution or exchange. The authorization may be effected by the treasurer sending to the trustee a written notice stating that substitution may be effected on a continuing basis during a specified period which shall not extend beyond the end of the period of designation during which the notice is given. The trustee may rely upon this notice and upon the period of authorization stated therein and upon the period of designation stated therein.

(2) No continuing authorization for substitution has been given by the treasurer, the public depository notifies the treasurer and the trustee of an intended substitution or exchange, and the treasurer fails to object to the trustee as to the eligibility or market value of the securities being substituted within ten calendar days after the date appearing on the notice of proposed substitution. The notice to the treasurer and to the trustee shall be given in writing and delivered personally or by certified or registered mail with a return receipt requested. The trustee may assume in any case that the notice has been delivered to the treasurer. In order for objections of the treasurer to be effective, receipt of the objections must be acknowledged in writing by the trustee.

(3) The treasurer gives written authorization for a substitution or exchange of specific securities.

(H) The public depository shall notify any governing board, boards, or treasurer of any substitution or exchange under division (G)(1) or (2) of this section. Upon request from the treasurer, the trustee shall furnish a statement of the securities pledged against such public deposits.

(I) Any federal reserve bank or branch thereof located in this state or federal home loan bank, without compliance with Chapter 1111. of the Revised Code and without becoming subject to any other law of this state relative to the exercise by corporations of trust powers generally, is qualified to act as trustee for the safekeeping of securities, under this section. Any institution mentioned in section 135.03 of the Revised Code that holds a certificate of qualification issued by the superintendent of financial institutions or any institution complying with sections 1111.04, 1111.05, and 1111.06 of the Revised Code, is qualified to act as trustee for the safekeeping of securities, other than those belonging to itself, under this section. Upon application to the superintendent in writing by an institution, the superintendent shall investigate the applicant and ascertain whether or not it has been authorized to execute and accept trusts in this state and has safe and adequate vaults and efficient supervision thereof for the storage and safekeeping within this state of securities. If the superintendent finds that the applicant has been so authorized and has such vaults and supervision thereof, the superintendent shall approve the application and issue a certificate to that effect, the original or any certified copy of which shall be conclusive evidence that the institution therein named is qualified to act as trustee for the purposes of this section with respect to securities other than those belonging to itself.

Notwithstanding the fact that a public depository is required to pledge eligible securities in certain amounts to secure deposits of public moneys, a trustee has no duty or obligation to determine the eligibility, market value, or face value of any securities deposited with the trustee by a public depository. This applies in all situations including, without limitation, a substitution or exchange of securities.

Any charges or compensation of a designated trustee for acting as such under this section shall be paid by the public depository and in no event shall be chargeable to the state or the subdivision or to the treasurer or to any officer of the state or subdivision. The charges or compensation shall not be a lien or charge upon the securities deposited for safekeeping prior or superior to the rights to and interests in the securities of the state or the subdivision or of the treasurer. The treasurer and the treasurer's bonders or surety shall be relieved from any liability to the state or the subdivision or to the public depository for the loss or destruction of any securities deposited with a qualified trustee pursuant to this section.

Amended by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.

Effective Date: 06-28-2002; 07-04-2006



Section 135.181 - Optional pledging requirements.

(A) As used in this section:

(1) "Public depository" means that term as defined in section 135.01 of the Revised Code, but also means an institution which receives or holds any public deposits as defined in section 135.31 of the Revised Code.

(2) "Public deposits," "public moneys," and "treasurer" mean those terms as defined in section 135.01 of the Revised Code, but also have the same meanings as are set forth in section 135.31 of the Revised Code.

(3) "Subdivision" means that term as defined in section 135.01 of the Revised Code, but also includes a county.

(B) In lieu of the pledging requirements prescribed in sections 135.18 and 135.37 of the Revised Code, an institution designated as a public depository at its option may pledge a single pool of eligible securities to secure the repayment of all public moneys deposited in the institution and not otherwise secured pursuant to law, provided that at all times the total market value of the securities so pledged is at least equal to one hundred five per cent of the total amount of all public deposits to be secured by the pooled securities that are not covered by any federal deposit insurance. Each institution shall carry in its accounting records at all times a general ledger or other appropriate account of the total amount of all public deposits to be secured by the pool, as determined at the opening of business each day, and the total market value of securities pledged to secure such deposits.

(C) The securities described in division (B) of section 135.18 of the Revised Code shall be eligible as collateral for the purposes of division (B) of this section, provided no such securities pledged as collateral are at any time in default as to either principal or interest.

(D) The state and each subdivision shall have an undivided security interest in the pool of securities pledged by a public depository pursuant to division (B) of this section in the proportion that the total amount of the state's or subdivision's public moneys secured by the pool bears to the total amount of public deposits so secured.

(E) An institution designated as a public depository shall designate a qualified trustee and deposit with the trustee for safekeeping the eligible securities pledged pursuant to division (B) of this section. The institution shall give written notice of the qualified trustee to any treasurer or treasurers depositing public moneys for which such securities are pledged. The treasurer shall accept the written receipt of the trustee describing the pool of securities so deposited by the depository, a copy of which also shall be delivered to the depository.

(F) Any federal reserve bank or branch thereof located in this state or federal home loan bank, without compliance with Chapter 1111. of the Revised Code and without becoming subject to any other law of this state relative to the exercise by corporations of trust powers generally, is qualified to act as trustee for the safekeeping of securities, under this section. Any institution mentioned in section 135.03 or 135.32 of the Revised Code which holds a certificate of qualification issued by the superintendent of financial institutions or any institution complying with sections 1111.04, 1111.05, and 1111.06 of the Revised Code is qualified to act as trustee for the safekeeping of securities under this section, other than those belonging to itself or to an affiliate as defined in division (A) of section 1101.01 of the Revised Code. Upon application to the superintendent in writing by an institution, the superintendent shall investigate the applicant and ascertain whether or not it has been authorized to execute and accept trusts in this state and has safe and adequate vaults and efficient supervision thereof for the storage and safekeeping of securities. If the superintendent finds that the applicant has been so authorized and has such vaults and supervision thereof, the superintendent shall approve the application and issue a certificate to that effect, the original or any certified copy of which shall be conclusive evidence that the institution named therein is qualified to act as trustee for the purposes of this section with respect to securities other than those belonging to itself or to an affiliate.

(G) The public depository at any time may substitute, exchange, or release eligible securities deposited with a qualified trustee pursuant to this section, provided that such substitution, exchange, or release does not reduce the total market value of the securities to an amount that is less than one hundred five per cent of the total amount of public deposits as determined pursuant to division (B) of this section.

(H) Notwithstanding the fact that a public depository is required to pledge eligible securities in certain amounts to secure deposits of public moneys, a trustee has no duty or obligation to determine the eligibility, market value, or face value of any securities deposited with the trustee by a public depository. This applies in all situations including, but not limited to, a substitution or exchange of securities, but excluding those situations effectuated by division (I) of this section in which the trustee is required to determine face and market value.

(I) If the public depository fails to pay over any part of the public deposits made therein as provided by law and secured pursuant to division (B) of this section, the treasurer shall give written notice of this failure to the qualified trustee holding the pool of securities pledged against public moneys deposited in the depository, and at the same time shall send a copy of this notice to the depository. Upon receipt of this notice, the trustee shall transfer to the treasurer for public sale , the pooled securities that are necessary to produce an amount equal to the deposits made by the treasurer and not paid over, less the portion of the deposits covered by any federal deposit insurance, plus any accrued interest due on the deposits; however, the amount shall not exceed the state's or subdivision's proportional security interest in the market value of the pool as of the date of the depository's failure to pay over the deposits, as that interest and value are determined by the trustee. The treasurer shall sell at public sale any of the bonds or other securities so transferred. Thirty days' notice of the sale shall be given in a newspaper of general circulation at Columbus, in the case of the treasurer of state, and at the county seat of the county in which the office of the treasurer is located, in the case of any other treasurer. When a sale of bonds or other securities has been so made and upon payment to the treasurer of the purchase money, the treasurer shall transfer such bonds or securities whereupon the absolute ownership of such bonds or securities shall pass to the purchasers. Any surplus after deducting the amount due the state or subdivision and expenses of sale shall be paid to the public depository.

(J) Any charges or compensation of a designated trustee for acting as such under this section shall be paid by the public depository and in no event shall be chargeable to the state or subdivision or to the treasurer or to any officer of the state or subdivision. The charges or compensation shall not be a lien or charge upon the securities deposited for safekeeping prior or superior to the rights to and interests in the securities of the state or subdivision or of the treasurer. The treasurer and the treasurer's bonders or surety shall be relieved from any liability to the state or subdivision or to the public depository for the loss or destruction of any securities deposited with a qualified trustee pursuant to this section.

(K) In lieu of placing its unqualified endorsement on each security, a public depository pledging securities pursuant to division (B) of this section that are not negotiable without its endorsement or assignment may furnish to the qualified trustee holding the securities an appropriate resolution and irrevocable power of attorney authorizing the trustee to assign the securities. The resolution and power of attorney shall conform to terms and conditions the trustee prescribes.

(L) Upon request of a treasurer no more often than four times per year, a public depository shall report the amount of public moneys deposited by the treasurer and secured pursuant to division (B) of this section, and the total market value of the pool of securities pledged to secure public moneys held by the depository, including those deposited by the treasurer. Upon request of a treasurer no more often than four times per year, a qualified trustee shall report the total market value of the pool of securities deposited with it by the depository and shall provide an itemized list of the securities in the pool. These reports shall be made as of the date the treasurer specifies.

Effective Date: 06-28-2002; 07-04-2006



Section 135.19 - Failure of public depository.

(A) A treasurer and his bondsmen or surety shall be relieved from any liability for the loss of any public moneys deposited by him in a public depository in compliance with sections 135.01 to 135.21 of the Revised Code, if occasioned by the failure of the public depository.

(B) In addition to the relief from liability provided in division (A) of this section, the treasurer of state, deputy treasurer of state, and any executive director, director, or other person employed by the treasurer of state or a bondsman or surety of any of these are relieved from any liability for the loss of any public moneys deposited or invested pursuant to law by the treasurer of state, deputy treasurer of state, and any executive director, director, or other person employed by the treasurer of state; but, in no event, shall liability attach to the treasurer of state, deputy treasurer of state, or any executive director, director, or other person employed by the treasurer of state, or a bondsman or surety of any of these when the proximate cause of loss is due to any investment transaction made pursuant to law or to any risk arising from any investment transaction or investment made pursuant to law.

Effective Date: 03-17-1989



Section 135.20 - Proportion of deposits in various banks subject to reasonable variation.

Except as regards initial deposits at the beginning of a period of designation, the requirements of sections 135.01 to 135.21, inclusive, of the Revised Code, respecting the proportions in which deposits in more than one public depository of the state or of the same subdivision are to be made and maintained, are subject to such reasonable variations as the exigencies of public business require.

Any public depository deeming itself aggrieved by reason of discrimination against it and in favor of any other such public depository may complain thereof to the proper governing board. Such board after giving one week's notice to such treasurer and to such other public depositories as are specified in such complaint, shall hear such complaint. If it finds that there has been and is such discrimination, it shall direct the treasurer to transfer public deposits among such public depositories by making withdrawals and deposits as specified in the order of the board. The treasurer shall comply with such order.

Effective Date: 06-11-1968



Section 135.21 - Investment earnings apportionment and crediting.

All investment earnings on money included within a public deposit of a subdivision and belonging to undivided tax funds shall, except as otherwise expressly provided by law, be apportioned by the auditor pro rata among the separate funds or taxing districts in the proportions in which they are entitled to receive distribution of such undivided tax funds, due allowance being made for sums transferred in advance of settlements. All investment earnings from other moneys deposited by a treasurer, which by reason of being custodial funds, or funds belonging in the treasury of a taxing, assessment, or other district of which the treasurer is acting as ex officio treasurer, or for any other reason, do not belong in the treasury of the state or subdivision shall, except as provided in section 135.351 of the Revised Code, be apportioned among and credited to the funds to which the principal sums of such deposits or investments belong. All other investment earnings, except as provided in section 135.351 of the Revised Code and by resolution adopted pursuant to section 3315.01 or 3375.391 of the Revised Code, shall be credited to the general fund of the county, municipal corporation, township, taxing district, assessment district, or other local authority to which the principal sum thereof belongs.

All investment earnings on money included within the state treasury shall be credited as provided in section 113.09 of the Revised Code.

The director of budget and management shall inform the treasurer of state in writing of the amount apportioned by the director to each fund or account in the state treasury. The auditor of a subdivision shall inform the treasurer of the subdivision in writing of the amount apportioned by the auditor to each fund, district, or account.

Effective Date: 03-30-1999



Section 135.22 - Annual continuing education programs for treasurers.

(A) For purposes of this section:

(1) "Treasurer" has the same meaning as in section 135.01 of the Revised Code, but does not include a county treasurer or the treasurer of state. "Treasurer" includes any person whose duties include making investment decisions with respect to the investment or deposit of interim moneys.

(2) "Subdivision" has the same meaning as in section 135.01 of the Revised Code.

(B) To enhance the background and working knowledge of treasurers in investments, cash management, and ethics, the treasurer of state shall provide annual continuing education programs for treasurers. A treasurer annually shall complete the continuing education programs described in this section, unless the treasurer annually provides a notice of exemption described in division (E) of this section.

(C) The treasurer of state shall determine the manner, content, and length of the continuing education programs after consultation with appropriate statewide organizations of local government officials.

(D) Upon successful completion of a continuing education program required by this section, the treasurer of state shall issue a certificate indicating that the treasurer has successfully completed the continuing education program prescribed by the treasurer of state. The treasurer of state shall forward to the auditor of state any certificates issued pursuant to this division by the treasurer of state. The auditor of state shall maintain in the auditor's records any certificates forwarded by the treasurer of state pursuant to this division. As part of the auditor of state's audit of the subdivision conducted in accordance with section 117.11 of the Revised Code, the auditor of state shall report whether the treasurer is in compliance with this section of the Revised Code.

(E) Division (B) of this section does not apply to any treasurer who annually provides a notice of exemption to the auditor of state. The notice shall be certified by the treasurer of state and shall provide that the treasurer is not subject to the continuing education requirements set forth in division (B) of this section, because the treasurer invests or deposits public moneys in the following investments only:

(1) Interim deposits pursuant to division (B)(3) of section 135.14 of the Revised Code;

(2) No-load money market mutual funds pursuant to division (B)(5) of section 135.14 of the Revised Code;

(3) The Ohio subdivision's fund pursuant to division (B)(6) of section 135.14 of the Revised Code.

(F) In carrying out the duties required by this section, the treasurer of state may charge the subdivision served by the treasurer a registration fee that will meet actual and necessary expenses in connection with the training of the treasurer, including instruction fees, site acquisition costs, and the cost of course materials. Any necessary personal expenses of a treasurer incurred as a result of attending the continuing education courses shall be borne by the subdivision represented by the treasurer.

(G) The treasurer of state may allow any other interested person to attend any of the continuing education programs that are held pursuant to this section, provided that before attending any such continuing education program, the interested person has paid to the treasurer of state the full registration fee set for the continuing education program.

(H) All funds collected pursuant to this section shall be paid into the county treasurer education fund created pursuant to section 321.46 of the Revised Code, and the actual and necessary expenses of the treasurer of state in conducting the continuing education programs required by this section shall be paid from this fund.

(I) The treasurer of state may adopt reasonable rules not inconsistent with this section for the implementation of this section.

Effective Date: 06-15-2004



Section 135.23 - [Repealed].

Effective Date: 06-11-1968



Section 135.31 - County depository definitions.

As used in sections 135.31 to 135.40 of the Revised Code:

(A) "Active moneys" means an amount of public moneys in public depositories determined to be necessary to meet current demands upon a county treasury, and deposited in any of the following:

(1) A commercial account and withdrawable, in whole or in part, on demand;

(2) A negotiable order of withdrawal account as authorized in the "Consumer Checking Account Equity Act of 1980," 94 Stat. 146, 12 U.S.C.A. 1832(a) ;

(3) A money market deposit account as authorized in the "Garn-St. Germain Depository Institutions Act of 1982," 96 Stat. 1501, 12 U.S.C. 3503.

(B) "Inactive moneys" means all public moneys in public depositories in excess of the amount determined to be needed as active moneys.

(C) "Investing authority" means the treasurer, except as provided in section 135.34 of the Revised Code.

(D) "Public deposits" means public moneys deposited in a public depository pursuant to sections 135.31 to 135.40 of the Revised Code.

(E) "Public moneys" means all moneys in the treasury of a county or moneys coming lawfully into the possession or custody of the treasurer.

(F) "Treasurer" means the county treasurer.

(G) "No-load money market mutual fund" means a no-load money market mutual fund that is registered as an investment company under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-1 to 80a-64, and that has the highest letter or numerical rating provided by at least one nationally recognized standard rating service.

Effective Date: 10-07-1993



Section 135.32 - Institutions eligible as county public depositories.

(A) Any national bank, any bank doing business under authority granted by the superintendent of financial institutions, or any bank doing business under authority granted by the regulatory authority of another state of the United States, located in this state , is eligible to become a public depository, subject to sections 135.31 to 135.40 of the Revised Code. No bank shall receive or have on deposit at any one time public moneys, including public moneys as defined in section 135.01 of the Revised Code, in an aggregate amount in excess of thirty per cent of its total assets, as shown in its latest report to the comptroller of the currency, the superintendent of financial institutions, the federal deposit insurance corporation, or the board of governors of the federal reserve system.

(B) Any federal savings association, any savings and loan association or savings bank doing business under authority granted by the superintendent of financial institutions, or any savings and loan association or savings bank doing business under authority granted by the regulatory authority of another state of the United States, located in this state, and authorized to accept deposits is eligible to become a public depository, subject to sections 135.31 to 135.40 of the Revised Code. No savings association, savings and loan association, or savings bank shall receive or have on deposit at any one time public moneys, including public moneys as defined in section 135.01 of the Revised Code, in an aggregate amount in excess of thirty per cent of its total assets, as shown in its latest report to the office of thrift supervision, the superintendent of financial institutions, the federal deposit insurance corporation, or the board of governors of the federal reserve system.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996



Section 135.321 - Disqualification as county depository.

No bank or savings and loan association is eligible to become a public depository or to receive any new public deposits pursuant to sections 135.31 to 135.40 of the Revised Code, if:

(A) In the case of a bank, the bank or any of its directors, officers, employees, or controlling shareholders is currently a party to an active final or temporary cease-and-desist order issued under section 1121.32 of the Revised Code;

(B) In the case of an association, the association or any of its directors, officers, employees, or controlling persons is currently a party to an active final or summary cease-and-desist order issued under section 1155.02 of the Revised Code.

Effective Date: 01-01-1997



Section 135.33 - Designating county depositories every four years.

(A) The board of county commissioners shall meet every four years in the month next preceding the date of the expiration of its current period of designation for the purpose of designating its public depositories of active moneys for the next succeeding four-year period commencing on the date of expiration of the preceding period.

At least sixty days before the meeting, the county treasurer shall submit to the board an estimate of the aggregate amount of public moneys that might be available for deposit as active moneys at any one time during the next four-year period. Upon receipt of such estimate, the board shall immediately notify all eligible institutions that might desire to be designated as such public depositories of the date on which the designation is to be made; the amount that has been estimated to be available for deposit; and the date fixed as the last date on which applications may be submitted, that shall not be more than thirty days or less than ten days prior to the date set for the meeting designating public depositories.

(B) Any eligible institution described in division (A) of section 135.32 of the Revised Code that has an office located within the territorial limits of the county is eligible to become a public depository of the active moneys of the county. Each eligible institution desiring to be a public depository of such active moneys shall, not more than thirty days or less than ten days prior to the date fixed by this section, make application therefor in writing to the board of county commissioners. The application may specify the maximum amount of such public moneys that the applicant desires to receive and have on deposit at any time during the period covered by the designation. Each application shall be accompanied by a financial statement of the applicant, under oath of its cashier, treasurer, or other officer as of the date of its latest report to the superintendent of banks or comptroller of the currency, and adjusted to show any changes therein prior to the date of the application, that shall include a statement of its public and nonpublic deposits.

(C) The board of county commissioners, upon recommendation of the treasurer, shall designate, by resolution, one or more eligible institutions as public depositories for active moneys. In case the aggregate amount of active moneys applied for by institutions within the county is less than the amount estimated to be available for deposit, the board may designate as a public depository one or more eligible institutions that are conveniently located. The original resolution of designation shall be certified to the treasurer and any institution designated as a public depository.

(D) No service charge shall be made against any deposit of active moneys, or collected or paid, unless such service charge is the same as is customarily imposed by institutions receiving money on deposit subject to check, in which event the charge may be paid.

(E) Notwithstanding division (C) of this section, the board of county commissioners may authorize, by resolution, the treasurer to deposit money necessary to pay the principal and interest on bonds and notes, and any fees incident thereto, in any bank within this state.

Moneys so deposited shall be transferred by the treasurer according to the terms of the agreement with the bank but shall remain as public moneys until such time as they are actually paid out by the bank. Until such time as payments become due and payable on such principal or interest, the bank shall invest any moneys in the account in interest-bearing obligations at the highest, reasonable rate of interest obtainable.

So long as moneys remain in the account, the bank shall deliver to the treasurer, at the end of each month, a statement showing an accounting of all activities in the account during the preceding month including, but not limited to, all payments made, all interest earned, and the beginning and ending balances, together with any coupons redeemed since the preceding statement was issued.

Effective Date: 06-15-2000



Section 135.34 - Review of investment procedures semiannually.

The board of county commissioners may review semiannually the investment procedures of the investing authority and the investing authority shall provide the necessary information to accomplish such review. When it is determined that the investing authority has failed to invest the inactive moneys of the county as provided by law, or in documented substantial, material, and continuing disregard of the advice or written policies of the county investment advisory committee pursuant to section 135.341 of the Revised Code, the board shall inform, by written notice, the investing authority of its finding. When, at the time of the next succeeding semiannual review, the board finds that such procedures, as included in the written notice, have not been corrected, the board may designate, by resolution, the board as a whole, one of its members, or one of its employees as the investing authority, and thereafter, until such action is rescinded by resolution of the board, the investing authority shall be as designated by the board.

Effective Date: 03-17-1987



Section 135.341 - County investment advisory committee.

(A) There shall be a county investment advisory committee consisting of three members: two county commissioners to be designated by the board of county commissioners, and the county treasurer.

Notwithstanding the preceding sentence, the board of county commissioners may declare that all three county commissioners shall serve on the county investment advisory committee. If the board so declares, the county investment advisory committee shall consist of five members: the three county commissioners, the county treasurer, and the clerk of the court of common pleas of the county.

(B) The committee shall elect its own chairperson, and committee members shall receive no additional compensation for the performance of their duties as committee members.

(C) The committee shall establish written county investment policies and shall meet at least once every three months, to review or revise its policies and to advise the investing authority on the county investments in order to ensure the best and safest return of funds available to the county for deposit or investment. Any member of the county investment advisory committee, upon giving five days' notice, may call a meeting of the committee. The committee's policies may establish a limit on the period of time that moneys may be invested in any particular type of investment.

(D) The committee is authorized to retain the services of an investment advisor, provided that the advisor is licensed by the division of securities under section 1707.141 of the Revised Code or is registered with the securities and exchange commission, and possesses public funds investment management experience, specifically in the area of state and local government investment portfolios, or the advisor is an eligible institution mentioned in section 135.03 of the Revised Code.

(E) The committee shall act as the investing authority in place of the treasurer for purposes of investing county funds and managing the county portfolio when this authority is transferred to it pursuant to divisions (E)(1) and (F)(2) of section 321.46 of the Revised Code or when ordered to do so by a court pursuant to section 321.47 of the Revised Code. For these purposes, the committee shall retain the services of an investment advisor described in division (D) of this section.

(F) Nothing in this section affects the authority of any of the officers mentioned in section 325.27 of the Revised Code to contract for the services of fiscal and management consultants pursuant to section 325.17 of the Revised Code.

(G) The committee of a county in which a county land reutilization corporation is organized under Chapter 1724. of the Revised Code may enter into a current unpaid or delinquent tax line of credit with the county treasurer for the purposes set forth in section 321.36 of the Revised Code if all of the following apply:

(1) The county treasurer requests in writing that the committee enter into a current unpaid or delinquent tax line of credit with the county treasurer.

(2) The committee approves, by affirmative vote of the two county commissioners designated to sit on the committee, the form of the current unpaid or delinquent tax line of credit and the execution of the current unpaid or delinquent tax line of credit.

(3) The maximum aggregate available amount under the current unpaid or delinquent tax line of credit shall not exceed fifteen per cent of the county's total average portfolio of inactive moneys as of the date of execution and delivery of the line of credit.

(4) The maximum term during which draws on the line of credit can be made shall be five years; provided, however, that nothing in this division prohibits the execution and delivery of another current unpaid or delinquent tax line of credit at the end of the term of a line of credit, if at that time no unreimbursed draws, plus accrued but unpaid interest thereon, have been outstanding beyond the last day of the second year immediately following the year in which the draw was made.

(5) Repayment in full of each draw on the line of credit, plus any accrued and unpaid interest thereon, shall be made not later than the last day of the second calendar year after the year in which the draw is made.

Effective Date: 06-15-2004; 2008 SB353 04-07-2009



Section 135.35 - County inactive moneys.

(A) The investing authority shall deposit or invest any part or all of the county's inactive moneys and shall invest all of the money in the county public library fund when required by section 135.352 of the Revised Code. The following classifications of securities and obligations are eligible for such deposit or investment:

(1) United States treasury bills, notes, bonds, or any other obligation or security issued by the United States treasury, any other obligation guaranteed as to principal or interest by the United States, or any book entry, zero-coupon United States treasury security that is a direct obligation of the United States.

Nothing in the classification of eligible securities and obligations set forth in divisions (A)(2) to (11) of this section shall be construed to authorize any investment in stripped principal or interest obligations of such eligible securities and obligations.

(2) Bonds, notes, debentures, or any other obligations or securities issued by any federal government agency or instrumentality, including, but not limited to, the federal national mortgage association, federal home loan bank, federal farm credit bank, federal home loan mortgage corporation, government national mortgage association, and student loan marketing association. All federal agency securities shall be direct issuances of federal government agencies or instrumentalities.

(3) Time certificates of deposit or savings or deposit accounts, including, but not limited to, passbook accounts, in any eligible institution mentioned in section 135.32 of the Revised Code;

(4) Bonds and other obligations of this state or the political subdivisions of this state;

(5) No-load money market mutual funds consisting exclusively of obligations described in division (A)(1) or (2) of this section and repurchase agreements secured by such obligations, provided that investments in securities described in this division are made only through eligible institutions mentioned in section 135.32 of the Revised Code;

(6) The Ohio subdivision's fund as provided in section 135.45 of the Revised Code;

(7) Securities lending agreements with any eligible institution mentioned in section 135.32 of the Revised Code that is a member of the federal reserve system or federal home loan bank or with any recognized United States government securities dealer meeting the description in division (J)(1) of this section, under the terms of which agreements the investing authority lends securities and the eligible institution or dealer agrees to simultaneously exchange similar securities or cash, equal value for equal value.

Securities and cash received as collateral for a securities lending agreement are not inactive moneys of the county or moneys of a county public library fund. The investment of cash collateral received pursuant to a securities lending agreement may be invested only in instruments specified by the investing authority in the written investment policy described in division (K) of this section.

(8) Up to twenty-five per cent of the county's total average portfolio in either of the following investments:

(a) Commercial paper notes issued by an entity that is defined in division (D) of section 1705.01 of the Revised Code and that has assets exceeding five hundred million dollars, to which notes all of the following apply:

(i) The notes are rated at the time of purchase in the highest classification established by at least two nationally recognized standard rating services.

(ii) The aggregate value of the notes does not exceed ten per cent of the aggregate value of the outstanding commercial paper of the issuing corporation.

(iii) The notes mature not later than two hundred seventy days after purchase.

(b) Bankers acceptances of banks that are insured by the federal deposit insurance corporation and to which both of the following apply:

(i) The obligations are eligible for purchase by the federal reserve system.

(ii) The obligations mature not later than one hundred eighty days after purchase.

No investment shall be made pursuant to division (A)(8) of this section unless the investing authority has completed additional training for making the investments authorized by division (A)(8) of this section. The type and amount of additional training shall be approved by the auditor of state and may be conducted by or provided under the supervision of the auditor of state.

(9) Up to fifteen per cent of the county's total average portfolio in notes issued by corporations that are incorporated under the laws of the United States and that are operating within the United States, or by depository institutions that are doing business under authority granted by the United States or any state and that are operating within the United States, provided both of the following apply:

(a) The notes are rated in the second highest or higher category by at least two nationally recognized standard rating services at the time of purchase.

(b) The notes mature not later than two years after purchase.

(10) No-load money market mutual funds rated in the highest category at the time of purchase by at least one nationally recognized standard rating service and consisting exclusively of obligations described in division (A)(1), (2), or (6) of section 135.143 of the Revised Code;

(11) Debt interests rated at the time of purchase in the three highest categories by two nationally recognized standard rating services and issued by foreign nations diplomatically recognized by the United States government. All interest and principal shall be denominated and payable in United States funds. The investments made under division (A)(11) of this section shall not exceed in the aggregate one per cent of a county's total average portfolio.

The investing authority shall invest under division (A)(11) of this section in a debt interest issued by a foreign nation only if the debt interest is backed by the full faith and credit of that foreign nation, there is no prior history of default, and the debt interest matures not later than five years after purchase. For purposes of division (A)(11) of this section, a debt interest is rated in the three highest categories by two nationally recognized standard rating services if either the debt interest itself or the issuer of the debt interest is rated, or is implicitly rated, at the time of purchase in the three highest categories by two nationally recognized standard rating services.

(12) A current unpaid or delinquent tax line of credit authorized under division (G) of section 135.341 of the Revised Code, provided that all of the conditions for entering into such a line of credit under that division are satisfied, or bonds and other obligations of a county land reutilization corporation organized under Chapter 1724. of the Revised Code, if the county land reutilization corporation is located wholly or partly within the same county as the investing authority.

(B) Nothing in the classifications of eligible obligations and securities set forth in divisions (A)(1) to (11) of this section shall be construed to authorize investment in a derivative, and no investing authority shall invest any county inactive moneys or any moneys in a county public library fund in a derivative. For purposes of this division, "derivative" means a financial instrument or contract or obligation whose value or return is based upon or linked to another asset or index, or both, separate from the financial instrument, contract, or obligation itself. Any security, obligation, trust account, or other instrument that is created from an issue of the United States treasury or is created from an obligation of a federal agency or instrumentality or is created from both is considered a derivative instrument. An eligible investment described in this section with a variable interest rate payment, based upon a single interest payment or single index comprised of other eligible investments provided for in division (A)(1) or (2) of this section, is not a derivative, provided that such variable rate investment has a maximum maturity of two years. A treasury inflation-protected security shall not be considered a derivative, provided the security matures not later than five years after purchase.

(C) Except as provided in division (D) of this section, any investment made pursuant to this section must mature within five years from the date of settlement, unless the investment is matched to a specific obligation or debt of the county or to a specific obligation or debt of a political subdivision of this state, and the investment is specifically approved by the investment advisory committee.

(D) The investing authority may also enter into a written repurchase agreement with any eligible institution mentioned in section 135.32 of the Revised Code or any eligible securities dealer pursuant to division (J) of this section, under the terms of which agreement the investing authority purchases and the eligible institution or dealer agrees unconditionally to repurchase any of the securities listed in divisions (B)(1) to (5), except letters of credit described in division (B)(2), of section 135.18 of the Revised Code. The market value of securities subject to an overnight written repurchase agreement must exceed the principal value of the overnight written repurchase agreement by at least two per cent. A written repurchase agreement must exceed the principal value of the overnight written repurchase agreement, by at least two per cent. A written repurchase agreement shall not exceed thirty days, and the market value of securities subject to a written repurchase agreement must exceed the principal value of the written repurchase agreement by at least two per cent and be marked to market daily. All securities purchased pursuant to this division shall be delivered into the custody of the investing authority or the qualified custodian of the investing authority or an agent designated by the investing authority. A written repurchase agreement with an eligible securities dealer shall be transacted on a delivery versus payment basis. The agreement shall contain the requirement that for each transaction pursuant to the agreement the participating institution shall provide all of the following information:

(1) The par value of the securities;

(2) The type, rate, and maturity date of the securities;

(3) A numerical identifier generally accepted in the securities industry that designates the securities.

No investing authority shall enter into a written repurchase agreement under the terms of which the investing authority agrees to sell securities owned by the county to a purchaser and agrees with that purchaser to unconditionally repurchase those securities.

(E) No investing authority shall make an investment under this section, unless the investing authority, at the time of making the investment, reasonably expects that the investment can be held until its maturity. The investing authority's written investment policy shall specify the conditions under which an investment may be redeemed or sold prior to maturity.

(F) No investing authority shall pay a county's inactive moneys or moneys of a county public library fund into a fund established by another subdivision, treasurer, governing board, or investing authority, if that fund was established by the subdivision, treasurer, governing board, or investing authority for the purpose of investing or depositing the public moneys of other subdivisions. This division does not apply to the payment of public moneys into either of the following:

(1) The Ohio subdivision's fund pursuant to division (A)(6) of this section;

(2) A fund created solely for the purpose of acquiring, constructing, owning, leasing, or operating municipal utilities pursuant to the authority provided under section 715.02 of the Revised Code or Section 4 of Article XVIII, Ohio Constitution.

For purposes of division (F) of this section, "subdivision" includes a county.

(G) The use of leverage, in which the county uses its current investment assets as collateral for the purpose of purchasing other assets, is prohibited. The issuance of taxable notes for the purpose of arbitrage is prohibited. Contracting to sell securities not owned by the county, for the purpose of purchasing such securities on the speculation that bond prices will decline, is prohibited.

(H) Any securities, certificates of deposit, deposit accounts, or any other documents evidencing deposits or investments made under authority of this section shall be issued in the name of the county with the county treasurer or investing authority as the designated payee. If any such deposits or investments are registrable either as to principal or interest, or both, they shall be registered in the name of the treasurer.

(I) The investing authority shall be responsible for the safekeeping of all documents evidencing a deposit or investment acquired under this section, including, but not limited to, safekeeping receipts evidencing securities deposited with a qualified trustee, as provided in section 135.37 of the Revised Code, and documents confirming the purchase of securities under any repurchase agreement under this section shall be deposited with a qualified trustee, provided, however, that the qualified trustee shall be required to report to the investing authority, auditor of state, or an authorized outside auditor at any time upon request as to the identity, market value, and location of the document evidencing each security, and that if the participating institution is a designated depository of the county for the current period of designation, the securities that are the subject of the repurchase agreement may be delivered to the treasurer or held in trust by the participating institution on behalf of the investing authority.

Upon the expiration of the term of office of an investing authority or in the event of a vacancy in the office for any reason, the officer or the officer's legal representative shall transfer and deliver to the officer's successor all documents mentioned in this division for which the officer has been responsible for safekeeping. For all such documents transferred and delivered, the officer shall be credited with, and the officer's successor shall be charged with, the amount of moneys evidenced by such documents.

(J)

(1) All investments, except for investments in securities described in divisions (A)(5), (6), and (12) of this section, shall be made only through a member of the national association of securities dealers, through a bank, savings bank, or savings and loan association regulated by the superintendent of financial institutions, or through an institution regulated by the comptroller of the currency, federal deposit insurance corporation, or board of governors of the federal reserve system.

(2) Payment for investments shall be made only upon the delivery of securities representing such investments to the treasurer, investing authority, or qualified trustee. If the securities transferred are not represented by a certificate, payment shall be made only upon receipt of confirmation of transfer from the custodian by the treasurer, governing board, or qualified trustee.

(K)

(1) Except as otherwise provided in division (K)(2) of this section, no investing authority shall make an investment or deposit under this section, unless there is on file with the auditor of state a written investment policy approved by the investing authority. The policy shall require that all entities conducting investment business with the investing authority shall sign the investment policy of that investing authority. All brokers, dealers, and financial institutions, described in division (J)(1) of this section, initiating transactions with the investing authority by giving advice or making investment recommendations shall sign the investing authority's investment policy thereby acknowledging their agreement to abide by the policy's contents. All brokers, dealers, and financial institutions, described in division (J)(1) of this section, executing transactions initiated by the investing authority, having read the policy's contents, shall sign the investment policy thereby acknowledging their comprehension and receipt.

(2) If a written investment policy described in division (K)(1) of this section is not filed on behalf of the county with the auditor of state, the investing authority of that county shall invest the county's inactive moneys and moneys of the county public library fund only in time certificates of deposits or savings or deposit accounts pursuant to division (A)(3) of this section, no-load money market mutual funds pursuant to division (A)(5) of this section, or the Ohio subdivision's fund pursuant to division (A)(6) of this section.

(L)

(1) The investing authority shall establish and maintain an inventory of all obligations and securities acquired by the investing authority pursuant to this section. The inventory shall include a description of each obligation or security, including type, cost, par value, maturity date, settlement date, and any coupon rate.

(2) The investing authority shall also keep a complete record of all purchases and sales of the obligations and securities made pursuant to this section.

(3) The investing authority shall maintain a monthly portfolio report and issue a copy of the monthly portfolio report describing such investments to the county investment advisory committee, detailing the current inventory of all obligations and securities, all transactions during the month that affected the inventory, any income received from the obligations and securities, and any investment expenses paid, and stating the names of any persons effecting transactions on behalf of the investing authority.

(4) The monthly portfolio report shall be a public record and available for inspection under section 149.43 of the Revised Code.

(5) The inventory and the monthly portfolio report shall be filed with the board of county commissioners. The monthly portfolio report also shall be filed with the treasurer of state.

(M) An investing authority may enter into a written investment or deposit agreement that includes a provision under which the parties agree to submit to nonbinding arbitration to settle any controversy that may arise out of the agreement, including any controversy pertaining to losses of public moneys resulting from investment or deposit. The arbitration provision shall be set forth entirely in the agreement, and the agreement shall include a conspicuous notice to the parties that any party to the arbitration may apply to the court of common pleas of the county in which the arbitration was held for an order to vacate, modify, or correct the award. Any such party may also apply to the court for an order to change venue to a court of common pleas located more than one hundred miles from the county in which the investing authority is located.

For purposes of this division, "investment or deposit agreement" means any agreement between an investing authority and a person, under which agreement the person agrees to invest, deposit, or otherwise manage, on behalf of the investing authority, a county's inactive moneys or moneys in a county public library fund, or agrees to provide investment advice to the investing authority.

(N)

(1) An investment held in the county portfolio on September 27, 1996, that was a legal investment under the law as it existed before September 27, 1996, may be held until maturity, or if the investment does not have a maturity date the investment may be held until five years from September 27, 1996, regardless of whether the investment would qualify as a legal investment under the terms of this section as amended.

(2) An investment held in the county portfolio on the effective date of this amendment that was a legal investment under the law as it existed before the effective date of this amendment may be held until maturity.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 06-15-2004; 2008 SB185 06-20-2008; 2008 SB353 04-07-2009



Section 135.351 - Crediting interest.

(A) Except as provided in sections 135.352 and 1545.22 of the Revised Code, all interest earned on money included within the county treasury shall be credited to the general fund of the county.

(B) Unless otherwise provided by law, with respect to moneys belonging to another political subdivision, taxing district, or special district that are deposited or invested by the county, the county shall pay and distribute such moneys in accordance with division (B)(1), (2), or (3) of this section, as appropriate:

(1) On or before the tenth day of the month following the month in which the county received such moneys or on or before such later date authorized by the legislative authority or other governing body of the other political subdivision or district, pay and distribute all such moneys to the treasurer or other appropriate officer of the other political subdivision or district.

(2) With respect to moneys due to boards and subdivisions under section 321.31 of the Revised Code, pay and distribute such moneys within five business days after the final date prescribed by law for such settlement, or if the settlement date is lawfully extended, within five business days after the date of such lawful extension.

(3) With respect to moneys for which any advance authorized by section 321.34 or 321.342 of the Revised Code has been requested, pay and distribute such moneys within five business days after the request for the advance is delivered to the county auditor.

(C) If the county fails to make any payment and distribution required by division (B) of this section within the time periods prescribed by that division, the county shall pay to the appropriate other political subdivision, taxing district, or special district any interest that the county has received or will receive on any moneys or advance described in that division which accrues after the date such moneys or advance should have been distributed, together with the principal amount of such moneys or advance. The county shall make this payment of principal and interest within five business days after the treasurer or other appropriate officer of such other political subdivision or district files a written demand for payment with the county auditor.

Effective Date: 07-16-1986; 2008 SB353 04-07-2009



Section 135.352 - County library and local government support fund.

The investment authority shall invest all moneys in the county public library fund that are not distributed due to an appeal of the budget commission's allocation of such fund. Interest earned on such investments shall be credited to the fund and distributed in accordance with section 5747.48 of the Revised Code.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 135.353 - County may invest inactive moneys in linked deposits.

(A) In addition to the investments specified in section 135.35 of the Revised Code, the investing authority of a county may do all of the following:

(1) Invest inactive or public moneys in linked deposits as authorized by resolution adopted pursuant to section 135.80 or 135.801 of the Revised Code;

(2) Invest inactive or public moneys in linked deposits as authorized by resolution adopted pursuant to section 135.805 of the Revised Code for a term considered appropriate by the investing authority, but not exceeding fifteen years, which investment may be renewed for up to two additional terms with each additional term not exceeding fifteen years.

(3) Invest inactive moneys in certificates of deposit in accordance with all of the following:

(a) The inactive moneys initially are deposited with an eligible public depository described in section 135.32 of the Revised Code and selected by the investing authority.

(b) For the investing authority depositing the inactive moneys pursuant to division (A)(3)(a) of this section, the eligible public depository selected pursuant to that division invests the inactive moneys in certificates of deposit of one or more federally insured banks, savings banks, or savings and loan associations, wherever located. The full amount of principal and any accrued interest of each certificate of deposit invested in pursuant to division (A)(3)(b) of this section shall be insured by federal deposit insurance.

(c) For the investing authority depositing the inactive moneys pursuant to division (A)(3)(a) of this section, the eligible public depository selected pursuant to that division acts as custodian of the certificates of deposit described in division (A)(3)(b) of this section.

(d) On the same date the public moneys are redeposited by the public depository, the public depository may, in its sole discretion, choose whether to receive deposits, in any amount, from other banks, savings banks, or savings and loan associations.

(e) The public depository provides to the investing authority a monthly account statement that includes the amount of its funds deposited and held at each bank, savings bank, or savings and loan association for which the public depository acts as a custodian pursuant to this section.

(B) Inactive moneys deposited or invested in accordance with division (A)(3) of this section are not subject to any pledging requirements described in section 135.181 or 135.37 of the Revised Code.

Amended by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.

Effective Date: 07-17-1990; 07-04-2006; 03-30-2007



Section 135.354 - Redeposit of inactive moneys.

(A) In addition to the authority provided in section 135.35 of the Revised Code for the investment or deposit of inactive moneys, the investing authority of a county, upon the deposit of active or inactive moneys with an eligible public depository described in section 135.32 of the Revised Code and selected by the investing authority, may authorize the public depository to arrange for the redeposit of such public moneys in accordance with the following conditions:

(1) The public depository, on or after the date the public moneys are received, arranges for the redeposit of the moneys into deposit accounts in one or more federally insured banks, savings banks, or savings and loan associations that are located in the United States, and acts as custodian of the moneys deposited or redeposited under this section.

(2) If the amount of the public moneys deposited with and held at the close of business by the public depository exceeds the amount insured by the federal deposit insurance corporation, the excess amount is subject to the pledging requirements described in section 135.181 or 135.37 of the Revised Code.

(3) The full amount of the public moneys redeposited by the public depository into deposit accounts in banks, savings banks, or savings and loan associations, plus any accrued interest, is insured by the federal deposit insurance corporation.

(4) On the same date the public moneys are redeposited by the public depository, the public depository may, in its sole discretion, choose whether to receive deposits, in any amount, from other banks, savings banks, or savings and loan associations.

(5) The public depository provides to the investing authority an account statement at least monthly and access to daily reporting that include the amount of its funds deposited and held at each bank, savings bank, or savings and loan association for which the public depository acts as a custodian pursuant to this section.

(B) Except as provided in division (A)(2) of this section, public moneys deposited in accordance with this section are not subject to the pledging requirements described in section 135.181 or 135.37 of the Revised Code.

Added by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.



Section 135.36 - Transferring county funds from one classification to another.

Whenever any deposit or investment acquired under section 135.35 of the Revised Code matures and becomes due and payable, the investing authority shall present it for payment according to its terms and shall collect the moneys payable thereon, provided that the principal may be reinvested without withdrawal. The money so collected shall be public moneys.

Whenever the board of county commissioners, county treasurer, or the investing authority determines that the actual amount of active moneys available is insufficient to meet the anticipated demands upon the treasury, the investing authority shall sell or liquidate such deposits or investments in an amount sufficient to meet such demands, and deposit such moneys in an active moneys deposit account. No deposit or investment so sold may be sold for less than the current market value. Neither the investing authority nor members of the board shall be held accountable for any loss occasioned by sale or liquidation of deposits or investments. Any loss or expense caused by such sale is payable as other expenses of the county.

Effective Date: 03-15-1982



Section 135.37 - Security for repayment of county public moneys.

(A) Except as provided in section 135.353 or 135.354 of the Revised Code, any institution described in section 135.32 of the Revised Code shall, at the time it receives a deposit of public moneys under section 135.33 or 135.35 of the Revised Code, pledge to and deposit with the investing authority, as security for the repayment of all public moneys to be deposited, eligible securities of aggregate market value equal to or in excess of the amount of public moneys to be at the time so deposited. Any securities listed in division (B) of section 135.18 of the Revised Code are eligible for such purpose. The collateral so pledged or deposited may be in an amount that when added to the portion of the deposit insured by the federal deposit insurance corporation or any other agency or instrumentality of the federal government will, in the aggregate, equal or exceed the amount of public moneys so deposited; provided that, when an investment of inactive moneys consists of the purchase of one or more of the type of securities listed in division (A)(1) or (2) of section 135.35 of the Revised Code, no additional collateral need be pledged or deposited.

The investing authority also may require that additional eligible securities be pledged or deposited when depreciation occurs in the market value of any securities pledged or deposited.

(B) The public depository may, at any time, provide for the exchange or substitution of securities for other eligible securities or the release of securities when the amount of public moneys on deposit does not require that they be pledged or deposited, by notifying the investing authority of its intent to take such action.

Upon proper notification of the public depository's desire for release of securities, the investing authority may sign a release of such securities provided that the aggregate amount of collateral remaining pledged or deposited meets the requirements of divisions (A) to (E) of this section.

When a public depository desires to exchange or substitute securities for other eligible securities, the investing authority may release the securities pledged or deposited after the deposit of other securities having a current market value equal to or greater than the current market value of securities then on deposit or after a safekeeping receipt has been received evidencing the deposit and pledge of such securities.

(C) Upon request from the investing authority, the trustee or the public depository shall furnish a statement of the securities pledged against the public moneys deposited in the public depository.

(D) If a public depository fails to pay over any part of any public deposit made as provided by law, the investing authority shall sell any pledged or deposited securities, as prescribed in division (C) of section 135.18 of the Revised Code.

(E) A public depository may designate, in accordance with the provisions of division (D) of section 135.18 of the Revised Code, a trustee for the safekeeping of any pledged securities. Such trustee shall be any bank or other institution eligible as a trustee under division (I) of section 135.18 of the Revised Code, except that, for the purposes of this section, a bank to which a certificate of qualification is issued shall be an institution mentioned in division (A) of section 135.32 of the Revised Code.

(F) In lieu of the pledging requirements prescribed in divisions (A) to (E) of this section, an institution designated as a public depository may pledge securities pursuant to section 135.181 of the Revised Code.

Amended by 129th General AssemblyFile No.67,HB 209, §1, eff. 3/22/2012.

Effective Date: 06-15-2000



Section 135.38 - Exemption of county officials from prohibition against interest in contract.

An officer, director, stockholder, employee, or owner of any interest in a public depository receiving public deposits pursuant to sections 135.31 to 135.40 of the Revised Code shall not be deemed to be interested, either directly or indirectly, as a result of such relationship, in the deposit of such public moneys for the purpose of any law of this state prohibiting an officer of any county from being interested in any contract of the county.

Effective Date: 03-15-1982



Section 135.39 - Exemption of county officials from liability.

A county treasurer, county deputy treasurer, or members of a board of county commissioners, when acting as investing authorities, and their bondsmen or sureties shall be relieved from any liability for the loss of any public moneys deposited or invested by them when they have acted pursuant to law or an ordinance or resolution adopted by a county pursuant to a charter adopted under Article X, Ohio Constitution, but in no event shall liability attach to a treasurer, deputy treasurer, or member of a board where the proximate cause of the loss is due to a risk arising from an investment reasonably made under their authority as investing authorities.

Effective Date: 03-15-1982



Section 135.40 - County cash reserve.

A county treasurer may keep at all times in the vaults of his office such amount of public moneys, as a cash reserve, as he deems to be necessary to transact the business of his office, which amount shall not be required to be deposited in public depositories. All the remaining public moneys in his possession shall be deposited in public depositories in accordance with sections 135.31 to 135.40 of the Revised Code.

Effective Date: 03-15-1982



Section 135.45 - State treasurer's investment pool.

(A) Subject to division (B) of this section, a treasurer, governing board, or investing authority of a subdivision may pay public moneys of the subdivision into the Ohio subdivision's fund, which may be established in the custody of the treasurer of state. The treasurer of state shall invest the fund as the state treasurer's investment pool, in the same manner, in the same types of instruments, and subject to the same limitations provided for the deposit and investment of interim moneys of the state, except that the fund shall not be invested in the linked deposits authorized under sections 135.61 to 135.67 of the Revised Code.

(B)

(1) On and after July 1, 1997, a treasurer, governing board, or investing authority of a subdivision shall not invest public moneys of the subdivision in the Ohio subdivision's fund under division (B)(6) of section 135.14 of the Revised Code or division (A)(6) of section 135.35 of the Revised Code if the fund does not maintain the highest letter or numerical rating provided by at least one nationally recognized standard rating service.

(2) Upon receipt of notice that the fund does not maintain the highest letter or numerical rating required under division (B)(1) of this section, the treasurer of state shall have ninety days to obtain the required highest letter or numerical rating. If the treasurer of state fails to obtain the required highest letter or numerical rating, the treasurer of state shall have an additional one hundred eighty days to develop a plan to dissolve the fund. The plan shall include reasonable standards for the equitable return of public moneys in the fund to those subdivisions participating in the fund.

(3) Treasurers, governing boards, or investing authorities of subdivisions participating in the fund shall not be required to divest in the fund during the initial one hundred eighty days following the treasurer of state's receipt of notice under division (B)(2) of this section.

(C) The treasurer of state shall adopt such rules as are necessary for the efficient administration of and accounting for the state treasurer's investment pool, including specification of minimum amounts which may be paid into the pool and minimum periods of time for which such payments shall be retained in the pool. The rules shall provide for the administrative expenses of the pool to be paid from its earnings and for the interest earnings in excess of such expenses to be credited to the several treasurers, governing boards, and investing authorities participating in the pool in a manner which equitably reflects the differing amounts of their respective investments in the pool and the differing periods of time for which such amounts are in the pool.

(D) Upon creating the pool, the treasurer of state shall give bond with sufficient sureties, payable to the treasurers, governing boards, and investing authorities of subdivisions participating in the pool, for the benefit of the subdivisions whose moneys are paid into the pool for investment, in the total penal sum of two hundred fifty thousand dollars, conditioned for the faithful discharge of his duties in relation to the pool.

(E) The treasurer of state and his bondsmen or surety are liable for the loss of any interim moneys of the state invested under this section through the state treasurer's investment pool to the same extent the treasurer of state and his bondsmen or surety are liable for the loss of public moneys under section 135.19 of the Revised Code.

(F) As used in this section:

(1) "Interim moneys" and "governing board" have the same meanings as in section 135.01 of the Revised Code.

(2)

(a) "Subdivision" has the same meaning as in section 135.01 of the Revised Code, but also includes a county, or a municipal corporation that has adopted a charter under Article XVIII, Ohio Constitution.

(b) "Public moneys of a subdivision" has the same meaning as in section 135.01 of the Revised Code, but also includes "public moneys" as defined in section 135.31 of the Revised Code, and funds held in the custody of the treasurer of state notwithstanding any limitations on the permissible investments of such funds.

(3) "Treasurer" has the same meaning as in sections 135.01 and 135.31 of the Revised Code.

(4) "Investing authority" has the same meaning as in section 135.31 of the Revised Code.

Effective Date: 09-27-1996



Section 135.451 - Investments of historical society and capitol square review and advisory board.

The Ohio historical society and the capitol square review and advisory board shall be eligible to pay any of their moneys into the Ohio subdivision's fund, to be invested by the treasurer of state in the same manner and subject to the same terms and conditions as public moneys of subdivisions paid into the fund under section 135.45 of the Revised Code.

Effective Date: 07-22-1994



Section 135.46 - Investment pools for temporary investment of bond proceeds.

(A) The treasurer of state may create a taxable investment pool or a tax-exempt investment pool, or both, for the purpose of providing a procedure for the temporary investment of bond proceeds. The pool shall be in the custody of the treasurer of state.

(B) A treasurer, governing board, or investing authority of a subdivision, or any agency of the state that has debt-issuing authority may pay bond proceeds into either or both of the pools authorized under division (A) of this section.

(C) The treasurer of state shall invest the funds of the taxable investment pool authorized under division (A) of this section in the same manner, in the same types of instruments, and subject to the same limitations provided for the deposit and investment of interim moneys of the state and subdivisions under sections 135.14 and 135.141 of the Revised Code. The treasurer also may invest in any other taxable obligations issued by any political subdivision of the state.

(D) The treasurer of state shall invest the funds of the tax-exempt investment pool in debt obligations and participation interests in such obligations, if all of the following apply:

(1) The obligations are issued by or on behalf of any state of the United States, or any political subdivision, agency, or instrumentality of any such state;

(2) The interest on such obligations is exempt from federal income taxation;

(3) The obligations are rated in either of the two highest classifications established by at least one nationally recognized standard rating service.

(E)

(1) The treasurer of state shall, pursuant to Chapter 119. of the Revised Code, adopt such rules as are necessary to carry out the purposes of this section and for the efficient administration and accounting of a pool established pursuant to division (A) of this section.

(2) The rules shall provide for the administrative expenses of such pool to be paid from its earnings and for the interest earnings in excess of such expenses to be credited to the several treasurers, governing boards, investing authorities, and agencies of the state participating in the pool in a manner that equitably reflects the differing amounts of their respective investments in the pool and the differing periods of time for which such amounts are in the pool.

(3) The rules shall establish standards governing pools authorized under division (A) of this section, taking into consideration all federal rebate and yield restrictions and the objective of maintaining a high degree of safety and liquidity.

(F) Upon creating a pool authorized under division (A) of this section, the treasurer of state shall give bond with sufficient sureties, payable to the treasurers, governing boards, and investing authorities of subdivisions and agencies of the state participating in the pool, for the benefit of the participating subdivisions and agencies, in the total penal sum of two hundred fifty thousand dollars, conditioned for the faithful discharge of his duties in relation to the pool.

(G) The treasurer of state and his bondsmen or surety are liable for the loss of any moneys of the state invested under this section through a pool established under division (A) of this section to the same extent the treasurer of state and his bondsmen or surety are liable for the loss of public moneys under section 135.19 of the Revised Code.

(H) As used in this section:

(1) "Governing board" has the same meaning as in section 135.01 of the Revised Code.

(2) "Interim moneys" has the same meaning as in section 135.01 of the Revised Code.

(3) "Investing authority" has the same meaning as in section 135.31 of the Revised Code.

(4) "Public moneys of a subdivision" has the same meaning as in section 135.01 of the Revised Code, but also includes "public moneys" as defined in section 135.31 of the Revised Code, and funds held in the custody of the treasurer of state notwithstanding any limitations on the permissible investments of such funds.

(5) "Subdivision" has the same meaning as in section 135.01 of the Revised Code, but also includes a county, or a municipal corporation that has adopted a charter under Article XVIII, Ohio Constitution.

(6) "Treasurer" has the same meaning as in sections 135.01 and 135.31 of the Revised Code.

Effective Date: 03-17-1989



Section 135.47 - Securities lending program - fund.

(A) There is hereby created the securities lending program.

(B) There is hereby created in the state treasury the securities lending program fund. Income from the interest earnings of the securities lending program in an amount calculated pursuant to division (D) of this section shall be credited to the fund. All other such income shall be credited to the general revenue fund.

(C) The treasurer of state may use the securities lending program fund solely for operations of the office of the treasurer of state.

(D) The amount of income from the interest earnings of the securities lending program that shall be paid into the securities lending program fund shall not exceed an amount based on an annual rate of one-quarter of one per cent of the total average daily par value of assets in the securities lending program, as determined and calculated by the treasurer of state. Such income shall be paid on a monthly basis.

Effective Date: 12-22-1992



Section 135.51 - Bank or building and loan association defaulting as public depository - retention and disposition of securities.

In case of any default on the part of a bank or domestic building and loan association in its capacity as depository of the money of any county, municipal corporation, township, or school district, the board of county commissioners, the legislative authority of such municipal corporation, the board of township trustees, and the board of education of such school district, in lieu of immediately selling the securities received and held as security for the deposit of such money under authority of any section of the Revised Code, may retain the same, collect the interest and any installments of principal thereafter falling due on such securities, and refund, exchange, sell, or otherwise dispose of any of them, at such times and in such manner as such board of county commissioners, legislative authority, board of township trustees, or board of education determines to be advisable with a view to conserving the value of such securities for the benefit of such county, municipal corporation, township, or school district, and for the benefit of the depositors, creditors, and stockholders or other owners of such bank or building and loan association.

Effective Date: 03-15-1982



Section 135.52 - Bonds may be used in anticipation of collections - maturity - limitation - distribution of proceeds from sale.

In anticipation of the collection of the principal and interest of securities, or other disposition of them, as authorized by section 135.51 of the Revised Code, and of the payment of dividends in the liquidation of the depository bank or domestic savings and loan association, and for the purpose of providing public money immediately available for the needs of the county, municipal corporation, township, or school district, the taxing authority may issue bonds of the county, municipal corporation, township, or school district, in an amount not exceeding the moneys on deposit in the depository bank or savings and loan association, the payment of which is secured by such securities, after crediting to such moneys the amount realized from the sale or other disposition of any other securities pledged or deposited for such moneys, or in an amount not exceeding the value or amount ultimately to be realized from such securities to be determined by valuation made under oath by two persons who are conversant with the value of the assets represented by such securities, whichever amount is the lesser, plus an amount equal to the interest accruing on such securities during one year from and after the date of default of such bank or savings and loan association in its capacity as a depository. The maturity of such bonds shall not exceed ten years and they shall bear interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code. Such bonds shall be the general obligations of the county, municipal corporation, township, or school district issuing them. The legislation under which such bonds are issued shall comply with section 11 of Article XII, Ohio Constitution. The amount of such bonds issued or outstanding shall not be considered in ascertaining any of the limitations on the net indebtedness of such county, municipal corporation, township, or school district prescribed by law. In all other respects, the issuance, maturities, and sale of such bonds shall be subject to Chapter 133. of the Revised Code.

A sufficient amount of the moneys received from principal on the sale of such bonds to cover the interest accruing on such securities for one year, to the extent determined by the authority issuing such bonds in the resolution or ordinance of issuance under this section, shall be paid into the bond retirement fund from which the bonds are to be redeemed, together with premiums and accrued interest. The balance of such principal shall be credited to the funds to which the moneys represented by such depository balance belong, and in the respective amounts of such funds.

Effective Date: 10-30-1989



Section 135.53 - Surplus assigned and delivered to defaulting bank or building and loan association.

All principal and interest collected by the proper officer or agent of the county, municipal corporation, township, or school district, on account of the securities mentioned in section 135.51 of the Revised Code, the proceeds of any sale or other disposition of any of such securities, and any dividends received from the liquidation of the defaulting bank or domestic building and loan association, shall be paid into the bond retirement fund from which the bonds provided for in section 135.52 of the Revised Code are to be redeemed, until the aggregate of such payments equals the requirements of such fund, whereupon such securities, and any remaining depository balance, not anticipated by such bonds, to the extent then retained by such county, municipal corporation, township, or school district, shall be assigned and delivered to the defaulting bank or building and loan association, to its liquidating officer, or to its successor or assignee, together with a release or other instrument showing full satisfaction of the claim of such county, municipal corporation, township, or school district against such bank, building and loan association, or officer.

Effective Date: 03-15-1982



Section 135.54 - Possession and control of securities vested in authorized agent - powers.

Immediately upon the issuance and sale of bonds as authorized by section 135.52 of the Revised Code, the possession, management, and control of the securities mentioned in section 135.51 of the Revised Code, subject to the further disposition of such securities pursuant to sections 135.51 and 135.53 of the Revised Code, shall be transferred to and vested in the authority of the county, municipal corporation, township, or school district having charge of the administration of the bond retirement fund of such subdivision. Such authority shall have and exercise all the powers, rights, privileges, and immunities of an owner with respect to such securities, subject to the control of the board of county commissioners, the legislative authority of the municipal corporation, the board of township trustees, and the board of education, and unless otherwise specified in any resolution of such board of county commissioners, legislative authority, board of township trustees, or board of education, may, in case such securities consist of first mortgages accepted pursuant to section 131.09 of the Revised Code, pay taxes, insurance premiums, and repairs and maintenance of property covered by any such mortgage from the proceeds of such securities, in case of default in any such respect on the part of the mortgagor or owner of the property. Such payments shall be made, subject in all cases to reimbursement by the person primarily liable for such taxes, insurance premiums, and repairs and maintenance, from the fund for the retirement of such bonds.

Effective Date: 03-15-1982



Section 135.61 - Linked deposit program definitions.

As used in sections 135.61 to 135.67 of the Revised Code:

(A) "Eligible small business" means any person, including, but not limited to a person engaged in agriculture, that has all of the following characteristics:

(1) Is headquartered in this state;

(2) Maintains offices and operating facilities exclusively in this state and transacts business in this state;

(3) Employs fewer than one hundred fifty employees, the majority of whom are residents of this state;

(4) Is organized for profit.

(B) "Eligible lending institution" means a financial institution that is eligible to make commercial loans, is a public depository of state funds under section 135.03 of the Revised Code, and agrees to participate in the linked deposit program.

(C) "Linked deposit" means a certificate of deposit or other financial institution instrument placed by the treasurer of state with an eligible lending institution at a rate below current market rates, as determined and calculated by the treasurer of state, provided the institution agrees to lend the value of such deposit, according to the deposit agreement provided in division (C) of section 135.65 of the Revised Code, to eligible small businesses at a rate that reflects an equal percentage rate reduction below the present borrowing rate applicable to each specific business at the time of the deposit of state funds in the institution.

(D) "Other financial institution instrument" has the same meaning as in section 135.81 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-02-1985; 2008 HB562 09-22-2008



Section 135.62 - Purpose of linked deposit program.

The general assembly finds that many small businesses throughout the state are experiencing economic stagnation or decline, that high interest rates have caused small businesses in this state to suffer disproportionately in profitability and competition, and that such high interest rates have fostered a serious increase in unemployment. The linked deposit program provided for in sections 135.61 to 135.67 of the Revised Code is intended to provide a statewide availability of lower cost funds for lending purposes that will materially contribute to the economic revitalization of this state. Accordingly, it is declared to be the public policy of the state through the linked deposit program to create an availability of lower-cost funds to inject needed capital into the business community, sustain or improve business profitability, and protect the jobs of citizens of this state.

Effective Date: 10-13-1983



Section 135.63 - Investing in linked deposit programs.

The treasurer of state may invest in linked deposits under sections 135.61 to 135.67, short-term installment loan linked deposits under sections 135.68 to 135.70, agricultural linked deposits under sections 135.71 to 135.76, housing linked deposits under sections 135.81 to 135.87, assistive technology device linked deposits under sections 135.91 to 135.97, and SaveNOW linked deposits under sections 135.101 to 135.106 of the Revised Code, provided that at the time of placement of any such linked deposit the combined amount of investments in all such linked deposits is not more than twelve per cent of the state's total average investment portfolio as determined by the treasurer of state. When deciding whether to invest in any such linked deposits, the treasurer of state shall give priority to the investment, liquidity, and cash flow needs of the state.

Effective Date: 06-13-2002; 2008 HB545 09-01-2008; 2008 HB562 09-22-2008



Section 135.631 - Investing in agricultural linked deposits.

The treasurer of state shall attempt to place up to one hundred sixty-five million dollars of the amount authorized to be invested under section 135.63 of the Revised Code in agricultural linked deposits, as defined in section 135.71 of the Revised Code, subject to the procedures set forth in sections 135.71 to 135.76 of the Revised Code.

Amended by 129th General AssemblyFile No.133,HB 415, §1, eff. 9/28/2012.

Effective Date: 06-13-2002



Section 135.64 - Review of loan applications.

(A) An eligible lending institution that desires to receive a linked deposit shall accept and review applications for loans from eligible small businesses. The lending institution shall apply all usual lending standards to determine the credit worthiness of each eligible small business.

(B) An eligible small business shall certify on its loan application that the reduced rate loan will be used exclusively to create new jobs or preserve existing jobs and employment opportunities. Whoever knowingly makes a false statement concerning such application is guilty of the offense of falsification under section 2921.13 of the Revised Code.

(C) In considering which eligible small businesses to include in the linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the economic needs of the area in which the business is located, and the number of jobs to be created or preserved by the receipt of such loan, and such other factors as the eligible lending institution considers appropriate to determine the relative financial need of the eligible small business.

(D) The eligible financial institution shall forward to the treasurer of state a linked deposit loan package, in the form and manner as prescribed by the treasurer of state. The package shall include such information as required by the treasurer of state, including the amount of the loan requested and the number of jobs to be created or sustained by each eligible small business. The institution shall certify that each applicant is an eligible small business, and shall, for each business, certify the present borrowing rate applicable to each specific eligible business.

Effective Date: 04-02-1985



Section 135.65 - Accepting or rejecting loan package.

(A) The treasurer of state may accept or reject a linked deposit loan package or any portion thereof, based on the treasurer's evaluation of the eligible small businesses included in the package and the amount of state funds to be deposited. When evaluating the eligible small businesses, the treasurer shall give priority to the economic needs of the area where the business is located and the ratio of state funds to be deposited to jobs sustained or created and shall also consider any reports, statements, or plans applicable to the business, the overall financial need of the business, and such other factors as the treasurer considers appropriate.

(B) Upon acceptance of the linked deposit loan package or any portion thereof, the treasurer of state may place certificates of deposit or other financial institution instruments with the eligible lending institution at a rate below current market rates, as determined and calculated by the treasurer of state. When necessary, the treasurer may place certificates of deposit or other financial institution instruments prior to acceptance of a linked deposit loan package.

(C) The eligible lending institution shall enter into a deposit agreement with the treasurer of state, which shall include requirements necessary to carry out the purposes of sections 135.61 to 135.67 of the Revised Code. Such requirements shall reflect the market conditions prevailing in the eligible lending institution's lending area. The agreement may include a specification of the period of time in which the lending institution is to lend funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit or other financial institution instruments to be placed for any maturity considered appropriate by the treasurer of state not to exceed two years, and may be renewed for up to an additional two years at the option of the treasurer. Interest shall be paid at the times determined by the treasurer of state.

(D) Eligible lending institutions shall comply fully with Chapter 135. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-02-1985; 2008 HB562 09-22-2008



Section 135.66 - Loan rate - monitoring compliance.

(A) Upon the placement of a linked deposit with an eligible lending institution, such institution is required to lend such funds to each approved eligible small business listed in the linked deposit loan package required by division (D) of section 135.64 of the Revised Code and in accordance with the deposit agreement required by division (C) of section 135.65 of the Revised Code. The loan shall be at a rate that reflects a percentage rate reduction below the present borrowing rate applicable to each business that is equal to the percentage rate reduction below market rates at which the certificates of deposit or other financial institution instruments that constitute the linked deposit were placed. A certification of compliance with this section in the form and manner as prescribed by the treasurer of state shall be required of the eligible lending institution.

(B) The treasurer of state shall take any and all steps necessary to implement the linked deposit program and monitor compliance of eligible lending institutions and eligible small businesses, including the development of guidelines as necessary. The treasurer of state and the department of development shall notify each other at least quarterly of the names of the businesses receiving financial assistance from their respective programs.

Annually, by the first day of February, the treasurer of state shall report on the linked deposits program for the preceding calendar year to the governor, the speaker of the house of representatives, and the president of the senate. The speaker of the house shall transmit copies of this report to the chairpersons of the standing committees in the house which customarily consider legislation regarding agriculture and small business, and the president of the senate shall transmit copies of this report to the chairpersons of the standing committees in the senate which customarily consider legislation regarding agriculture and small business. The report shall set forth the linked deposits made by the treasurer of state under the program during the year and shall include information regarding the nature, terms, and amounts of the loans upon which the linked deposits were based and the eligible small businesses to which the loans were made.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-02-1985; 2008 HB562 09-22-2008



Section 135.67 - Liability of state and state treasurer.

The state and the treasurer of state are not liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible small business. Any delay in payments or default on the part of an eligible small business does not in any manner affect the deposit agreement between the eligible lending institution and the treasurer of state.

Effective Date: 10-13-1983



Section 135.68 - Short-term installment loan linked deposit definitions.

As used in sections 135.68 to 135.70 of the Revised Code:

(A) "Eligible individual" means a person in this state.

(B) "Eligible lending institution" means a financial institution that is eligible to make loans, is a public depository of state funds under section 135.03 of the Revised Code, and agrees to participate in the short-term installment loan linked deposit program.

(C) "Short-term installment loan" means an extension of credit that does not exceed eight hundred dollars, the duration of which is not less than ninety days and six installments, and the interest on the loan is calculated in compliance with 15 U.S.C. 1606 and does not exceed an annual percentage rate of twenty-eight per cent. For the purpose of this section, interest and annual percentage rate have the same meaning as in section 1321.35 of the Revised Code.

(D) "Short-term installment loan linked deposit" means a certificate of deposit placed by the treasurer of state with an eligible lending institution at up to three per cent below current market rates, as determined and calculated by the treasurer of state, provided the institution agrees to lend the value of such deposit, according to the deposit agreement provided for section 135.69 of the Revised Code, to eligible individuals in the form of short-term installment loans.

Effective Date: 2008 HB545 09-01-2008



Section 135.69 - Short-term installment loan linked deposit program.

(A) An eligible lending institution shall enter into a deposit agreement with the treasurer of state, which agreement shall include requirements necessary to carry out the purposes of sections 135.68 to 135.70 of the Revised Code. These requirements shall reflect the market conditions prevailing in the eligible lending institution's lending area.

(B)

(1) The deposit agreement required by division (A) of this section shall include provisions for certificates of deposit to be placed for any maturity considered appropriate by the treasurer of state not to exceed two years, but may be renewed for up to an additional two years at the option of the treasurer of state. Interest shall be paid at the times determined by the treasurer of state.

(2) The deposit agreement required by division (A) of this section may include a specification of the period of time in which the lending institution is to lend funds upon the placement of a short-term installment loan linked deposit.

(C) Eligible lending institutions shall comply fully with this chapter.

(D) An eligible lending institution that desires to receive a short-term installment loan linked deposit shall forward to the treasurer of state a short-term installment loan linked deposit loan package, in the form and manner as prescribed by the treasurer of state. The package required by this section shall include such information as required by the treasurer of state, including the amount of the loan requested.

(E) Upon the placement of a short-term installment loan linked deposit with an eligible lending institution, the institution shall make short-term installment loans, as defined in section 135.68 of the Revised Code, to eligible individuals in accordance with the deposit agreement required by section 135.69 of the Revised Code.

(F) An eligible lending institution shall certify compliance with this section in the form and manner prescribed by the treasurer of state.

Effective Date: 2008 HB545 09-01-2008



Section 135.70 - Acceptance of loan package - certificates of deposit.

(A) The treasurer of state may accept or reject a short-term installment loan linked deposit loan package or any portion of the package required by section 135.69 of the Revised Code, based on the treasurer's evaluation of the package and the amount of state funds to be deposited.

(B) Upon acceptance of the short-term installment loan linked deposit loan package or any portion of the package, the treasurer of state may place certificates of deposit with the eligible lending institution at three per cent below current market rates, as determined and calculated by the treasurer of state. However, when necessary, the treasurer of state may place certificates of deposit prior to acceptance of a short-term installment loan linked deposit loan package.

(C) The treasurer of state shall take all steps, including the development of guidelines, necessary to implement the short-term installment loan linked deposit program established under sections 135.68 to 135.70 of the Revised Code and monitor compliance of eligible lending institutions.

(D)

(1) Annually, by the first day of February, the treasurer of state shall report on the short-term installment loan linked deposit program established under sections 135.68 to 135.70 of the Revised Code for the preceding calendar year to the governor, the speaker of the house of representatives, and the president of the senate.

(2) The report required by division (D)(1) of this section shall set forth the short-term installment loan linked deposits made by the treasurer of state under the program during the year and shall include the following information:

(a) The number of short-term installment loans made by each eligible lending institution pursuant to a short-term installment loan linked deposit, categorized by United States postal zip code;

(b) A representation of the number or percentage of loans, pursuant to each short-term installment loan linked deposit, that were paid late or in default.

(3) The speaker of the house of representatives shall transmit copies of the report required by division (D)(1) of this section to the chairperson of the standing house of representatives committee that customarily considers legislation regarding financial institutions, and the president of the senate shall transmit copies of the report to the chairperson of the standing senate committee that customarily considers legislation regarding financial institutions.

(E) The state and the treasurer of state are not liable to any eligible lending institution in any manner for payment of the principal or interest on a loan made under sections 135.68 to 135.70 of the Revised Code to an eligible individual.

(F) Any delay in payments or default on the part of an eligible individual with respect to a loan made under sections 135.68 to 135.70 of the Revised Code does not in any manner affect the deposit agreement between the eligible lending institution and the treasurer of state.

Effective Date: 2008 HB545 09-01-2008



Section 135.71 - Agricultural linked deposit definitions.

As used in sections 135.71 to 135.76 of the Revised Code:

(A) "Eligible agricultural business" means any person engaged in agriculture that has all of the following characteristics:

(1) Is headquartered and domiciled in this state;

(2) Maintains land or facilities for agricultural purposes in this state provided that the land or facilities within this state comprise not less than fifty-one per cent of the total of all lands or facilities maintained by the person;

(3) Is organized for profit.

(B) "Eligible lending institution" means a financial institution that is eligible to make commercial loans, agrees to participate in the agricultural linked deposit program, and:

(1) Is a public depository of state funds under section 135.03 of the Revised Code; or

(2) Notwithstanding sections 135.01 to 135.21 of the Revised Code, is an institution of the farm credit system organized under the federal "Farm Credit Act of 1971," 85 Stat. 583, 12 U.S.C.A. 2001, as amended.

(C) "Agricultural linked deposit" means a certificate of deposit placed by the treasurer of state with an eligible lending institution under section 135.74 of the Revised Code or an investment in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with regard to an eligible lending institution.

Effective Date: 06-20-1994



Section 135.72 - Purpose of agricultural linked deposit program.

The general assembly finds that there exists in this state an inadequate supply of agricultural credit and loan financing at affordable interest rates consistent with the needs of many agricultural borrowers, which makes it difficult for persons to get into agriculture or for persons in agriculture to continue operations at present levels and has an adverse effect upon the economic welfare of the people of the state. The agricultural linked deposit program provided for in sections 135.71 to 135.76 of the Revised Code is intended to provide a statewide availability of lower cost funds for lending to persons engaged in agriculture that will materially contribute to the economic revitalization of this state. Accordingly, it is declared to be the public policy of the state through the agricultural linked deposit program to create an availability of lower-cost funds to inject needed capital into the community, sustain or improve agricultural profitability, and protect the jobs of citizens of this state.

Effective Date: 04-02-1985



Section 135.73 - Review of loan applications.

(A) An eligible lending institution that desires to receive an agricultural linked deposit shall accept and review applications for loans from eligible agricultural businesses. The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible agricultural business. No loan shall exceed one hundred fifty thousand dollars.

(B) An eligible agricultural business shall certify on its loan application that the reduced rate loan will be used exclusively for agricultural purposes on land or in facilities owned or operated by the business in this state and that the loan will materially contribute to the preservation of the business. Whoever knowingly makes a false statement concerning such application is guilty of the offense of falsification under section 2921.13 of the Revised Code.

(C) In considering which eligible agricultural businesses to include in the agricultural linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the immediacy of a business's financial need for the loan to meet planting deadlines. The institution may also consider the economic needs of the area in which the business is located and other factors it considers appropriate to determine the relative financial need of the business.

(D) The eligible lending institution shall forward to the treasurer of state an agricultural linked deposit loan package, in the form and manner prescribed by the treasurer of state. The package shall include information regarding the amount of the loan requested by each eligible agricultural business and such other information regarding each business as the treasurer of state requires. The institution shall certify that each applicant is an eligible agricultural business, and shall, for each business, certify the present borrowing rate applicable to each specific eligible agricultural business.

Amended by 129th General AssemblyFile No.133,HB 415, §1, eff. 9/28/2012.

Effective Date: 09-22-1989



Section 135.74 - Accepting or rejecting loan package.

(A) The treasurer of state may accept or reject an agricultural linked deposit loan package or any portion thereof, based on the treasurer's evaluation of the eligible agricultural businesses included in the package, the amount of individual loans in the package, and the amount of the package. In evaluating the eligible agricultural businesses, the treasurer of state shall give priority to a business's financial need for the loan to meet planting deadlines but shall also consider the overall financial need of the business and the economic needs of the area where the business is located.

(B) Upon acceptance of the agricultural linked deposit loan package or any portion thereof, the treasurer of state may place certificates of deposit with the eligible lending institution at a rate below current market rates, as determined and calculated by the treasurer of state, or may invest in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with respect to the eligible lending institution at a rate below current market rates, as determined and calculated by the treasurer of state. When necessary, the treasurer may place certificates of deposit or may invest in such obligations or securities prior to acceptance of an agricultural linked deposit loan package.

(C) The eligible lending institution shall enter into an agricultural linked deposit agreement with the treasurer of state, which shall include requirements necessary to carry out the purposes of sections 135.71 to 135.76 of the Revised Code. The requirements shall at least do the following:

(1) Include an agreement by the eligible lending institution to lend the value of the agricultural linked deposit to eligible agricultural businesses at a rate equal to the present borrowing rate applicable to each specific agricultural business in the accepted loan package minus the difference between one of the following, as applicable:

(a) The market rate and the actual rate at which the certificates of deposit that constitute the agricultural linked deposit were placed ;

(b) The market rate and the actual rate at which the investments in bonds, notes, debentures, or other obligations or securities that constitute the agricultural linked deposit were made ;

(2) Reflect the market conditions prevailing in the eligible lending institution's lending area.

The agricultural linked deposit agreement may include a specification of the period of time in which the lending institution is to lend funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit to be placed or the investment in bonds, notes, debentures, obligations, or securities to be made for any maturity considered appropriate by the treasurer of state not to exceed two years and may be renewed for up to an additional two years at the option of the treasurer. Interest shall be paid at the times determined by the treasurer of state.

(D) Eligible lending institutions shall comply fully with Chapter 135. of the Revised Code.

Amended by 129th General AssemblyFile No.133,HB 415, §1, eff. 9/28/2012.

Effective Date: 04-02-1985



Section 135.75 - Lending of funds; monitoring compliance.

(A) Upon the placement of an agricultural linked deposit with an eligible lending institution, such institution is required to lend such funds to each approved eligible agricultural business listed in the agricultural linked deposit loan package required by division (D) of section 135.73 of the Revised Code and in accordance with the agricultural linked deposit agreement required by division (C) of section 135.74 of the Revised Code. A certification of compliance with this section in the form and manner as prescribed by the treasurer of state shall be required of the eligible lending institution.

(B) The treasurer of state shall take any and all steps necessary to implement the agricultural linked deposit program and monitor compliance of eligible lending institutions and eligible agricultural businesses, including the development of guidelines as necessary.

Amended by 129th General AssemblyFile No.133,HB 415, §1, eff. 9/28/2012.

Effective Date: 04-02-1985



Section 135.76 - Liability of state and state treasurer.

The state and the treasurer of state are not liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible agricultural business. Any delay in payments or default on the part of an eligible agricultural business does not in any manner affect the agricultural linked deposit agreement between the eligible lending institution and the treasurer of state.

Effective Date: 04-02-1985



Section 135.80 - Municipal and county linked deposit program.

(A) The legislative authority of a municipal corporation, by ordinance; the board of directors of a port authority, by resolution; or the board of county commissioners, by resolution, may establish a linked deposit program authorizing the treasurer or governing board of the municipal corporation, the board of directors of the port authority, or the investing authority of the county, as created or designated by the ordinance or resolution, to place certificates of deposit at up to three per cent below market rates with an eligible lending institution applying for interim moneys as provided in section 135.08 of the Revised Code, selected to invest port authority moneys in linked deposit programs pursuant to section 4582.54 of the Revised Code, or applying for inactive moneys as provided in section 135.32 of the Revised Code, provided the institution agrees to lend the value of such deposit to eligible borrowers at up to three per cent below the present borrowing rate applicable to each borrower. The ordinance or resolution shall include requirements and provisions that are necessary to establish the program, including, but not limited to:

(1) Eligibility requirements for borrowers who may receive reduced rate loans under the program;

(2) Application procedures for borrowers and institutions wishing to participate in the program;

(3) Review procedures for applications and criteria for acceptance or rejection of applications for reduced rate loans;

(4) Necessary agreements between the eligible lending institution and the treasurer or governing board of the municipal corporation, the board of directors of the port authority, or the investing authority of the county to carry out the purposes of the linked deposit program;

(5) Annual reports regarding the operation of the program to be made by the treasurer or governing board to the legislative authority, the eligible lending institution to the board of directors of the port authority, or the investing authority to the board of county commissioners.

(B) The municipal corporation and the treasurer or governing board, the port authority and the board of directors, and the county and the investing authority or the board of county commissioners, are not liable to any eligible lending institution in any manner for the payment of the principal or interest on any reduced rate loan made under the program, and any delay in payment or default on the part of any borrower does not in any manner affect the deposit agreement between the eligible lending institution and the treasurer or governing board, the board of directors, or the investing authority or board of county commissioners.

(C) For purposes of this section, both of the following apply:

(1) "Investing authority" has the same meaning as in section 135.31 of the Revised Code.

(2) "Port authority" means a port authority created in accordance with section 4582.22 of the Revised Code.

Effective Date: 09-05-2001; 07-01-2005



Section 135.801 - Adopting resolution implementing residential facility linked deposit program.

(A) As used in sections 135.801 to 135.803 of the Revised Code, "eligible lending institution," "eligible organization," "investing authority," "residential facility," and "residential facility linked deposit program" have the same meanings as in section 5126.51 of the Revised Code.

(B) The board of county commissioners may adopt a resolution implementing a residential facility linked deposit program under sections 5126.51 to 5126.62 of the Revised Code if it finds each of the following:

(1) The county board of developmental disabilities has adopted a resolution under section 5126.49 of the Revised Code.

(2) There is a shortage of residential facilities in the county for individuals with mental retardation or developmental disabilities.

(3) Eligible organizations, otherwise willing and able to develop residential facilities in the county, have been unable to do so because of high interest rates.

(4) Placement of residential facility linked deposits will assist in financing the development of residential facilities in the county that otherwise would not be developed because of high interest rates.

(5) Public moneys of the county are available for purposes of the residential facility linked deposit program.

(6) At least one eligible lending institution has an office located within the territorial limits of the county into which the board may deposit the public moneys of the county.

Amended by 128th General Assemblych.133,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 135.802 - Contents of resolution implementing residential facility linked deposit program.

The board of county commissioners shall include each of the following in a resolution implementing a residential facility linked deposit program under sections 5126.51 to 5126.62 of the Revised Code:

(A) Specific findings of fact justifying implementation of the residential facility linked deposit program in the county;

(B) Guidelines to be followed by the county board of developmental disabilities in establishing standards under section 5126.49 of the Revised Code for approving applications for linked deposit loans;

(C) Instructions to the county's investing authority as necessary for the placement and monitoring of, and for reporting with regard to, residential facility linked deposits under sections 5126.59 to 5126.61 of the Revised Code;

(D) Any information the board requires an applicant for a residential facility linked deposit loan to provide to the county board of developmental disabilities that would not otherwise be provided to that board by the applicant pursuant to sections 5126.51 to 5126.62 of the Revised Code.

The board shall transmit a certified copy of the resolution to the county board of developmental disabilities and the county's investing authority, unless the board is itself that authority.

Amended by 128th General Assemblych.133,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 135.803 - Certifying availability of public moneys.

On receiving a resolution from the county board of developmental disabilities approving under section 5126.55 of the Revised Code development of a proposed residential facility, the board of county commissioners shall determine whether public moneys of the county are available for a residential facility linked deposit and shall certify to the county board of developmental disabilities either that public moneys are available or that public moneys are not available. If public moneys are not available the certification shall indicate the date, if any, on which the board of county commissioners anticipates that public moneys will be available.

Amended by 128th General Assemblych.133,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 135.804 - Property tax payment linked deposit programs definitions.

As used in sections 135.804 to 135.807 of the Revised Code:

(A) "Taxes" has the same meaning as in section 323.01 of the Revised Code.

(B) "Eligible borrower" means a person meeting all of the following:

(1) The person is the owner of a homestead that is not charged with more than two years' worth of certified delinquent taxes.

(2) The person had total income in the year prior to submitting an application for a reduced rate loan under a property tax payment linked deposit program of the lesser of fifty thousand dollars or the total income limit established pursuant to section 135.805 of the Revised Code by the board of county commissioners as an eligibility requirement for participation in a property tax payment linked deposit program.

(3) The person meets all other eligibility requirements established pursuant to section 135.805 of the Revised Code by the board of county commissioners for participation in a property tax payment linked deposit program.

(C) "Eligible lending institution" means a financial institution that meets all of the following:

(1) The financial institution is eligible to make loans to individuals that are secured by mortgages, including mortgages commonly known as reverse mortgages.

(2) The financial institution has an office located within the territorial limits of the county.

(3) The financial institution is an eligible public depository described in section 135.32 of the Revised Code into which the county's investing authority may deposit the public moneys of the county.

(4) The financial institution has entered into an agreement described in division (B)(4) of section 135.805 of the Revised Code with the investing authority of the county to participate in the property tax payment linked deposit program.

(D)

(1) "Homestead" means either of the following:

(a) A dwelling, including a unit in a multiple-unit dwelling and a manufactured home or mobile home taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code, owned and occupied as a home by an individual whose domicile is in this state and who has not acquired ownership from a person, other than the individual's spouse, related by consanguinity or affinity for the purpose of qualifying for a property tax payment linked deposit program.

(b) A unit in a housing cooperative that is occupied as a home, but not owned, by an individual whose domicile is in this state.

(2) The homestead shall include so much of the land surrounding it, not exceeding one acre, as is reasonably necessary for the use of the dwelling or unit as a home. An owner includes a holder of one of the several estates in fee, a vendee in possession under a purchase agreement or a land contract, a mortgagor, a life tenant, one or more tenants with a right of survivorship, tenants in common, and a settlor of a revocable or irrevocable inter vivos trust holding the title to a homestead occupied by the settlor as of right under the trust.

(E) "Housing cooperative" means a housing complex of at least two units that is owned and operated by a nonprofit corporation that issues a share of the corporation's stock to an individual, entitling the individual to live in a unit of the complex, and collects a monthly maintenance fee from the individual to maintain, operate, and pay the taxes of the complex.

(F) "Investing authority" and "public moneys" have the same meanings as in section 135.31 of the Revised Code.

(G) "Lien certificate" means the certificate described in section 135.807 of the Revised Code.

(H) "Old age and survivors benefits received pursuant to the 'Social Security Act'" or "tier I railroad retirement benefits received pursuant to the 'Railroad Retirement Act'" means:

(1) Old age benefits payable under the social security or railroad retirement laws in effect on the last day of the calendar year prior to the year for which a reduced rate loan under a property tax payment linked deposit program is applied for, or, if no such benefits are payable that year, old age benefits payable the first succeeding year in which old age benefits under the social security or railroad retirement laws are payable, except in those cases where a change in social security or railroad retirement benefits results in a reduction in income.

(2) The lesser of:

(a) Survivors benefits payable under the social security or railroad retirement laws in effect on the last day of the calendar year prior to the year for which a reduced rate loan under a property tax payment linked deposit program is applied for, or, if no such benefits are payable that year, survivors benefits payable the first succeeding year in which survivors benefits are payable; or

(b) Old age benefits of the deceased spouse, as determined under division (H)(1) of this section, upon which the surviving spouse's survivors benefits are based under the social security or railroad retirement laws, except in those cases where a change in benefits would cause a reduction in income.

Survivors benefits are those described in division (H)(2)(b) of this section only if the deceased spouse received old age benefits in the year in which the deceased spouse died. If the deceased spouse did not receive old age benefits in the year in which the deceased spouse died, then survivors benefits are those described in division (H)(2)(a) of this section.

(I) "Permanently and totally disabled" means a person who, on the first day of January of the year that a reduced rate loan under a property tax payment linked deposit program is applied for, has some impairment in body or mind that makes the person unable to work at any substantially remunerative employment that the person reasonably is able to perform and that will, with reasonable probability, continue for an indefinite period of at least twelve months without any present indication of recovery therefrom or has been certified as permanently and totally disabled by a state or federal agency having the function of so classifying persons.

(J) "Property tax payment linked deposit program" means a countywide program authorized under section 135.805 of the Revised Code and established by the board of county commissioners of a county pursuant to that section.

(K) "Sixty-five years of age or older" means a person who has attained age sixty-four prior to the first day of January of the year of application for a reduced rate loan under a property tax payment linked deposit program.

(L) "Total income" means the adjusted gross income of the owner and the owner's spouse for the year preceding the year in which application for a reduced rate loan under a property tax payment linked deposit program is made, as determined under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, adjusted as follows:

(1) Subtract the amount of disability benefits included in adjusted gross income, but not to exceed fifty-two hundred dollars;

(2) Add old age and survivors benefits received pursuant to the "Social Security Act" that are not included in adjusted gross income;

(3) Add retirement, pension, annuity, or other retirement payments or benefits not included in adjusted gross income;

(4) Add tier I and tier II railroad retirement benefits received pursuant to the "Railroad Retirement Act," 50 Stat. 307, 45 U.S.C.A. 228 ;

(5) Add interest on federal, state, and local government obligations;

(6) For a person who received a reduced rate loan under a property tax payment linked deposit program for a prior year on the basis of being permanently and totally disabled and whose current application for a reduced rate loan is made on the basis of age, subtract the following amount:

(a) If the person received disability benefits that were not included in adjusted gross income in the year preceding the first year in which the person applied for a reduced rate loan on the basis of age, subtract an amount equal to the disability benefits the person received in that preceding year, to the extent included in total income in the current year and not subtracted under division (L)(1) of this section in the current year;

(b) If the person received disability benefits that were included in adjusted gross income in the year preceding the first year in which the person applied for a reduced rate loan on the basis of age, subtract an amount equal to the amount of disability benefits that were subtracted pursuant to division (L)(1) of this section in that preceding year, to the extent included in total income in the current year and not subtracted under division (L)(1) of this section in the current year.

Disability benefits that are paid by the department of veterans affairs or a branch of the armed forces of the United States on account of an injury or disability shall not be included in total income.

Effective Date: 03-30-2007; 2008 HB130 04-07-2009



Section 135.805 - Property tax payment linked deposit programs.

(A) The general assembly finds that many low to moderate income senior citizens and permanently and totally disabled citizens face financial hardship and find it difficult to timely pay property taxes on their homesteads, which can lead to delinquencies, penalties, declines in tax receipts, foreclosures, a loss of stable and affordable housing, a loss of neighborhoods and communities, and a decline in property values. Accordingly, it is declared to be the public policy of the state through property tax payment linked deposit programs established by counties to provide a source of low-cost funds for lending purposes to assist these citizens in timely paying property taxes on their homesteads.

(B) A board of county commissioners, by resolution, may establish for the benefit of persons sixty-five years of age or older, or persons who are permanently and totally disabled, or both groups of persons, a property tax payment linked deposit program. The program shall authorize the investing authority of the county, in accordance with division (A)(2) of section 135.353 of the Revised Code, to place certificates of deposit at up to three per cent below market rates with an eligible lending institution, provided that the eligible lending institution agrees to lend the value of such deposit to eligible borrowers at up to three per cent below the present borrowing rate applicable to each eligible borrower. The resolution shall include requirements, parameters, limitations, and other provisions that are consistent with sections 135.804 to 135.807 of the Revised Code and are necessary to establish and carry out the property tax payment linked deposit program, including, but not limited to, all of the following:

(1) Eligibility requirements for borrowers who may receive reduced rate loans under the property tax payment linked deposit program, including both of the following:

(a) A total income limit for a borrower to be eligible for such a loan;

(b) An indebtedness limit that a borrower may not exceed to be eligible for such a loan, under which the sum of all recorded liens on the homestead plus the amount of the reduced rate loan cannot exceed eighty per cent of the homestead's true value as most recently determined by the county auditor.

(2) Application procedures for eligible borrowers and eligible lending institutions wishing to participate in the property tax payment linked deposit program;

(3) Review procedures for applications and criteria for acceptance or rejection of applications for reduced rate loans under the property tax payment linked deposit program;

(4) Necessary agreements between the eligible lending institution and the investing authority of the county to carry out the purposes of the property tax payment linked deposit program, including procedures for the payment directly to the county treasurer by the eligible lending institution of the property taxes due on the homestead and delivery by the county treasurer to the eligible lending institution of the lien certificate as provided in section 135.807 of the Revised Code;

(5) Annual reports regarding the operation of the property tax payment linked deposit program to be made by the investing authority to the board of county commissioners.

(C) A board of county commissioners may appropriate funds from the general fund of the county or any other lawfully available funds of the county for the purpose of defraying some or all of the closing costs and expenses of reduced rate loans made by eligible lending institutions to eligible borrowers pursuant to the property tax payment linked deposit program.

(D) The county and its investing authority and the board of county commissioners are not liable to any eligible lending institution in any manner for the payment of the principal or interest on any reduced rate loan made under the property tax payment linked deposit program, and any delay in payment or default on the part of any borrower does not in any manner affect the deposit agreement between the eligible lending institution and the investing authority or board of county commissioners.

Effective Date: 03-30-2007



Section 135.806 - Duties of lending institution on receipt of RC 135.805 certificate.

Upon placement of a certificate of deposit with an eligible lending institution pursuant to an agreement described in section 135.805 of the Revised Code, the eligible lending institution shall do both of the following:

(A) Lend funds pursuant to the agreement to an eligible borrower;

(B) Comply fully with the requirements of sections 135.804 to 135.807 of the Revised Code.

Effective Date: 03-30-2007



Section 135.807 - Delivery of lien certificate to eligible lending institution.

(A) A property tax payment linked deposit program shall provide for the delivery of a lien certificate to an eligible lending institution making payment to the county treasurer, pursuant to a loan agreement between the eligible lending institution and eligible borrower, of some or all of the taxes then due on the homestead of that eligible borrower.

(B)

(1) To ensure uniformity among all counties, the tax commissioner shall prescribe the form for a lien certificate delivered pursuant to division (A) of this section, which form shall include the identity of the homestead, the eligible borrower, the eligible lending institution, the amount of taxes paid by that eligible lending institution, and the tax year for which the taxes were paid. The tax commissioner shall distribute the forms to the county treasurers of all counties in which a property tax payment linked deposit program is established.

(2) A county treasurer shall use the lien certificate form prescribed by the tax commissioner, except that, prior to the time that a lien certificate form is prescribed and the forms are distributed by the tax commissioner, the form shall be prepared by the county treasurer of the county, contain the information required by division (B)(1) of this section, and include the following sentence: "This lien certificate is delivered pursuant to section 135.807 of the Revised Code and vests in the eligible lending institution the first lien held previously by the state and its taxing districts for the amount of taxes paid by the eligible lending institution, together with any and all unpaid interest thereon."

(C)

(1) The delivery of the lien certificate pursuant to division (A) of this section vests in the eligible lending institution the first lien held previously by the state and its taxing districts for the amount of the taxes paid by the eligible lending institution, together with any unpaid interest thereon from the date of delivery at the interest rate specified in the loan agreement between the eligible lending institution and the eligible borrower. The lien is superior to any subsequent tax liens.

(2) Subject to division (C)(3) of this section, the lien certificate delivered pursuant to division (A) of this section is superior to all other liens and encumbrances upon the homestead described in that lien certificate, and the lien continues in full force and effect until the amount of all taxes paid by the eligible lending institution, together with any unpaid interest thereon, has been repaid to the eligible lending institution.

(3) With respect to the priority as among first liens of the state and its taxing districts, the priority is determined by the date that the first liens of the state and its taxing districts attached pursuant to section 323.11 of the Revised Code, with first priority to the earliest attached lien and each immediately subsequent priority based upon the next earliest attached lien.

(D) The eligible lending institution may record the lien certificate or memorandum thereof as a mortgage on the land in the office of the county recorder of the county in which the homestead is situated. The county recorder shall record the certificate in the record of mortgages provided in division (B) of section 317.08 of the Revised Code and shall index the certificate in the indexes provided for under section 317.18 of the Revised Code. If the lien subsequently is canceled, the cancellation also shall be recorded by the county recorder. When a loan is repaid in full, the eligible financial institution shall promptly record the full payment and cancel or otherwise release the lien. On repayment of the loan in full, the lien certificate shall be null and void.

Effective Date: 03-30-2007



Section 135.81 - Housing linked deposit program definitions.

As used in sections 135.81 to 135.87 of the Revised Code:

(A) "Eligible governmental subdivision" means a municipal corporation, port authority created in accordance with section 4582.22 of the Revised Code, or county in this state.

(B) "Eligible governmental subdivision housing linked deposit program" means any program established pursuant to section 135.80 of the Revised Code by the legislative authority of a municipal corporation, the board of directors of a port authority created in accordance with section 4582.22 of the Revised Code, or the board of county commissioners of a county, in which the program goals address specific housing issues relative to the geographic boundaries of that municipal corporation, port authority, or county. These program goals include, but are not limited to, home improvement, home restoration, energy efficiency, retention of historic significance, controlling urban sprawl, neighborhood revitalization, affordable housing, home ownership for persons unable to secure conventional financing, urban development, or economic revitalization of a residential area as a result of a natural disaster or other catastrophic occurrence.

(C) "Eligible housing linked deposit participant" means any person or small business that meets the requirements set forth in an eligible governmental subdivision housing linked deposit program or set forth by the treasurer of state pursuant to division (B)(2) of section 135.82 of the Revised Code and that is a resident of this state.

(D) "Eligible lending institution" means a financial institution meeting all of the following:

(1) It is eligible to make commercial loans or residential loans.

(2) It is a public depository of state funds under section 135.03 of the Revised Code.

(3) It agrees to participate in a program to provide housing linked deposits.

(E) "Housing linked deposit" means a certificate of deposit or other financial institution instrument, described in section 135.85 of the Revised Code, placed by the treasurer of state with an eligible lending institution, in accordance with division (B) of section 135.84 of the Revised Code, provided that the institution agrees, at the time of the deposit of state funds and for the period of the deposit, to lend the value of the deposit according to the deposit agreement described in section 135.85 of the Revised Code to eligible housing linked deposit participants at a fixed interest rate of three hundred basis points below the present borrowing rate applicable to each participant in the absence of approval to participate in the programs described in division (B) of section 135.82 of the Revised Code.

(F) "Other financial institution instrument" means a fully collateralized product that otherwise would pay market rates of interest approved by the treasurer of state, for the purpose of providing eligible housing linked deposit participants with the benefits of a housing linked deposit.

Effective Date: 06-13-2002; 07-01-2005



Section 135.82 - Purpose of housing linked deposit program.

(A) The general assembly finds that there exists in this state a lack of affordable financing options to promote solutions to a number of housing issues, including, but not limited to, home improvement, home restoration, energy efficiency, retention of historic significance, controlling urban sprawl, neighborhood revitalization, affordable housing, home ownership for persons unable to secure conventional financing, urban development, and economic revitalization of a residential area as a result of a natural disaster or other catastrophic occurrence. Accordingly, it is declared to be the public policy of the state through housing linked deposits to create an availability of lower cost funds to inject needed capital into local residential communities.

(B) Pursuant to the findings and declarations of division (A) of this section and subject to the amount authorized to be invested in linked deposits pursuant to sections 135.63 and 135.631 of the Revised Code, both of the following apply:

(1) Housing linked deposits are authorized under which the state partners with eligible governmental subdivisions in accordance with section 135.83 of the Revised Code to provide, pursuant to section 135.84 of the Revised Code, an availability of lower cost funds for lending purposes that materially will contribute to the solutions addressing housing issues, described in division (A) of this section, across the state.

(2) In the absence of an eligible governmental subdivision linked deposit program, the treasurer of state may develop an application process and procedures and eligibility requirements for participation in a housing linked deposit program that provides, pursuant to section 135.84 of the Revised Code, an availability of lower cost funds for lending purposes that materially will contribute to the solutions addressing housing issues, described in division (A) of this section, across the state.

Effective Date: 06-13-2002



Section 135.83 - Applying for formation of partnership with treasurer of state.

(A) An eligible governmental subdivision that has established an eligible governmental subdivision housing linked deposit program may apply to the treasurer of state for consideration of the formation of a partnership with the treasurer of state for the purpose of providing additional funding for that eligible governmental subdivision housing linked deposit program.

(B) Both of the following apply to the application for the formation of a partnership with the treasurer of state described in division (A) of this section:

(1) The application made to the treasurer of state shall be in the form and manner prescribed by the treasurer of state.

(2) The application shall include any information required by the treasurer of state, including all of the following with respect to the eligible governmental subdivision housing linked deposit program:

(a) A copy of the eligible governmental subdivision's application for participation in the program;

(b) Eligibility requirements for participation in the eligible governmental subdivision program;

(c) The total eligible governmental subdivision deposit commitment or allocation limits of the eligible governmental subdivision in the program.

(C) The treasurer of state may accept or reject any application for the formation of a partnership described in division (B) of this section and submitted by an eligible governmental subdivision to the treasurer of state for reasons including, but not limited to, the cash flow needs of the state, level of participation by any or all eligible governmental subdivisions, and criteria set forth by the treasurer of state.

(D) If an eligible governmental subdivision has formed a partnership with the treasurer of state pursuant to this section, both of the following apply:

(1) The treasurer of state has final approval, in accordance with division (A) of section 135.84 of the Revised Code, of any application submitted by an applicant for participation in that eligible governmental housing linked deposit program.

(2) The eligible governmental subdivision shall comply with any monitoring requirements set forth by the treasurer of state.

Effective Date: 06-13-2002



Section 135.84 - Accepting or rejecting application.

(A)

(1) The treasurer of state may accept or reject a housing linked deposit application submitted by an applicant, or any portion thereof, based on the treasurer of state's evaluation of the applicant and the amount of state funds to be deposited.

(2) If applicable, when evaluating an application pursuant to division (A)(1) of this section, the treasurer of state shall give consideration to the criteria for acceptance or rejection of an application set forth by an eligible governmental subdivision in the eligible governmental subdivision housing linked deposit program.

(3) No fee shall be charged to any party for the preparation, processing, reporting, or monitoring of any application to the treasurer of state for a housing linked deposit.

(B)

(1) Upon acceptance of a housing linked deposit application or any portion thereof, the treasurer of state may place certificates of deposit or other financial institution instruments described in section 135.85 of the Revised Code with an eligible lending institution at up to three hundred basis points below current market rates, as determined and calculated by the treasurer of state.

(2) When necessary, the treasurer of state may place certificates of deposit or other financial institution instruments described in section 135.85 of the Revised Code with an eligible lending institution prior to acceptance of a housing linked deposit application.

Effective Date: 06-13-2002



Section 135.85 - Lending institution - duties upon placement of housing linked deposit.

(A) Upon placement of a housing linked deposit with an eligible lending institution pursuant to division (B) of section 135.84 of the Revised Code, the eligible lending institution shall do both of the following:

(1) Enter into a deposit agreement with the treasurer of state that includes all of the following:

(a) Any requirements necessary to carry out the purposes of sections 135.81 to 135.87 of the Revised Code;

(b) Provisions for any certificate of deposit or other financial institution instrument meeting the requirements described in division (B) of this section and placed for any maturity considered appropriate by the treasurer of state but not exceeding five years;

(c) A specification of the period of time in which the eligible lending institution is to provide the reduced interest rate to an approved applicant.

(2) Lend funds as provided in division (C) of this section and in accordance with the deposit agreement described in this section to each eligible housing linked deposit participant approved by the treasurer of state pursuant to division (A) of section 135.84 of the Revised Code.

(B) Both of the following apply to any certificate of deposit or other financial institution instrument described in division (A)(1)(b) of this section:

(1) The certificate of deposit or other financial institution instrument shall not be renewed upon final maturity.

(2) Interest shall be paid at the times and in the manner prescribed by the treasurer of state.

(C) The loan described in division (A)(2) of this section shall be at a fixed rate of three hundred basis points below the present borrowing rate that would apply to the eligible housing linked deposit participant in the absence of approval to participate in the programs described in division (B) of section 135.82 of the Revised Code.

(D) A certificate of compliance with this section in the form and manner prescribed by the treasurer of state shall be provided by the eligible lending institution.

(E)

(1) Any delay in payments or default on the part of the eligible housing linked deposit participant does not in any manner affect the deposit agreement between the eligible lending institution and the treasurer of state.

(2) If an eligible lending institution changes the terms of a loan to an eligible housing linked deposit participant because of a delay in payments or default, the housing linked deposit amount shall be returned to the treasurer of state by the eligible lending institution. In which case, the deposit amount plus interest and without early withdrawal penalties shall be returned in a timely manner as prescribed by the treasurer of state.

(F) An eligible lending institution shall comply fully with sections 135.81 to 135.87 of the Revised Code.

Effective Date: 06-13-2002



Section 135.86 - Monitoring compliance.

(A) The treasurer of state shall take any steps necessary to monitor compliance with sections 135.81 to 135.87 of the Revised Code by eligible lending institutions, eligible housing linked deposit participants, and eligible governmental subdivisions to which partnerships with the treasurer of state have been approved pursuant to section 135.83 of the Revised Code.

(B) The treasurer of state may develop guidelines to carry out the purposes of division (A) of this section.

Effective Date: 06-13-2002



Section 135.87 - Liability of state and state treasurer.

The state and the treasurer of state are not liable to any eligible lending institution in any manner for payment of principal or interest on a loan to an eligible housing linked deposit participant under sections 135.81 to 135.87 of the Revised Code.

Effective Date: 06-13-2002



Section 135.88 - [Repealed].

Effective Date: 06-30-2002



Section 135.91 - Assistive technology device linked deposit definitions.

As used in sections 135.91 to 135.97 of the Revised Code:

(A) "Assistive technology device" means any item, piece of equipment, or product system, whether acquired commercially, modified, or customized, that is used to increase, maintain, or improve the functional capabilities of an individual with a disability. "Assistive technology device or devices" includes, but is not limited to, hearing aids, text telephones, computer talking software, braille printers, optical scanners, closed circuit television, manual or motorized wheelchairs, and home and van modifications.

(B) "Disability" has the same meaning as in the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C. 12101.

(C) "Eligible individual with a disability" means any of the following:

(1) An individual with a disability who is a resident of this state and whose independence and quality of life would be improved by an assistive technology device;

(2) An individual with a disability who cannot secure funding through governmental sources, private insurance, or other means to obtain assistive technology devices that will enable that individual to live independently and enhance that individual's employment opportunities;

(3) A parent, custodian, or guardian who applies for a loan as provided in section 135.93 of the Revised Code on behalf of an individual described in division (C)(1) of this section.

(D) "Eligible lending institution" means a financial institution that is eligible to make loans, is a public depository of state funds under section 135.03 of the Revised Code, and agrees to participate in the assistive technology device linked deposit program.

(E) "Assistive technology device linked deposit" means a certificate of deposit placed by the treasurer of state with an eligible lending institution at up to three per cent below current market rates, as determined and calculated by the treasurer of state, provided the institution agrees to lend the value of the deposit, according to the deposit agreement required by section 135.92 of the Revised Code, to eligible individuals with disabilities at an interest rate of three per cent below the present borrowing rate applicable to each individual with a disability at the time of the deposit of state funds in the institution.

Effective Date: 09-29-1999



Section 135.92 - Deposit agreements.

(A) An eligible lending institution shall enter into a deposit agreement with the treasurer of state, which agreement shall include requirements necessary to carry out the purposes of sections 135.91 to 135.97 of the Revised Code. These requirements shall reflect the market conditions prevailing in the eligible lending institution's lending area.

(B)

(1) The deposit agreement required by division (A) of this section shall include provisions for certificates of deposit to be placed for any maturity considered appropriate by the treasurer of state not to exceed two years, but may be renewed for up to an additional two years at the option of the treasurer of state. Interest shall be paid at the times determined by the treasurer of state.

(2) The deposit agreement required by division (A) of this section may include a specification of the period of time in which the lending institution is to lend funds upon the placement of a linked deposit.

(C) Eligible lending institutions shall comply fully with sections 135.91 to 135.97 of the Revised Code and with this chapter.

Effective Date: 09-29-1999



Section 135.93 - Review of loan applications.

(A) An eligible lending institution that desires to receive an assistive technology device linked deposit shall accept and review applications for loans from eligible individuals with disabilities. The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible individual with a disability.

(B)

(1) The eligible financial institution shall forward to the treasurer of state an assistive technology device linked deposit loan package, in the form and manner as prescribed by the treasurer of state.

(2) The package required by division (B)(1) of this section shall include such information as required by the treasurer of state, including the amount of the loan requested and a note from the physician of the eligible individual with a disability that attests to the individual's disability, specifies that the individual would benefit from an assistive technology device, and identifies what assistive technology device would be the most appropriate for the individual.

(3) The institution shall certify that each applicant is an eligible individual with a disability, and shall certify the present borrowing rate applicable to each eligible individual.

(C) An eligible individual with a disability shall certify on the individual's loan application that the reduced rate loan will be used exclusively to obtain an assistive technology device.

(D) Whoever knowingly makes a false statement in or concerning an individual's application for a loan under sections 135.91 to 135.97 of the Revised Code is guilty of the offense of falsification under section 2921.13 of the Revised Code.

Effective Date: 09-29-1999



Section 135.94 - Loan rate.

(A) Upon the placement of an assistive technology device linked deposit with an eligible lending institution, the institution shall lend funds to each approved eligible individual with disabilities listed in the assistive technology device linked deposit loan package required by section 135.93 of the Revised Code and in accordance with the deposit agreement required by section 135.92 of the Revised Code.

(B) The loan of funds described in division (A) of this section shall be at an interest rate of three per cent below the present borrowing rate applicable to each individual with a disability.

(C) An eligible lending institution shall certify compliance with this section in the form and manner prescribed by the treasurer of state.

Effective Date: 09-29-1999



Section 135.95 - Accepting or rejecting loan package.

(A) The treasurer of state may accept or reject an assistive technology device linked deposit loan package or any portion of the package required by section 135.93 of the Revised Code, based on the treasurer's evaluation of each eligible individual with disabilities included in the package and the amount of state funds to be deposited.

(B) Upon acceptance of the assistive technology device linked deposit loan package or any portion of the package required by section 135.93 of the Revised Code, the treasurer of state may place certificates of deposit with the eligible lending institution at three per cent below current market rates, as determined and calculated by the treasurer of state. However, when necessary, the treasurer of state may place certificates of deposit prior to acceptance of an assistive technology device linked deposit loan package.

Effective Date: 09-29-1999



Section 135.96 - Implementing program.

(A) The treasurer of state shall take all steps, including the development of guidelines, necessary to implement the assistive technology device linked deposit program established under sections 135.91 to 135.97 of the Revised Code and monitor compliance of eligible lending institutions and eligible individuals with disabilities.

(B)

(1) Annually, by the first day of February, the treasurer of state shall report on the assistive technology device linked deposit program established under sections 135.91 to 135.97 of the Revised Code for the preceding calendar year to the governor, the speaker of the house of representatives, and the president of the senate.

(2) The report required by division (B)(1) of this section shall set forth the assistive technology device linked deposits made by the treasurer of state under the program during the year and shall include information regarding both of the following:

(a) The nature, terms, and amounts of the loans upon which the assistive technology device linked deposits were based;

(b) The eligible individuals with disabilities to whom the loans were made.

(3) The speaker of the house of representatives shall transmit copies of the report required by division (B)(1) of this section to the chairperson of the standing house of representatives committee that customarily considers legislation regarding family services, and the president of the senate shall transmit copies of the report to the chairperson of the standing senate committee that customarily considers legislation regarding family services.

Effective Date: 07-01-2000



Section 135.97 - Immunity.

(A) The state and the treasurer of state are not liable to any eligible lending institution in any manner for payment of the principal or interest on a loan made under sections 135.91 to 135.97 of the Revised Code to an eligible individual with a disability.

(B) Any delay in payments or default on the part of an eligible individual with a disability with respect to a loan made under sections 135.91 to 135.97 of the Revised Code does not in any manner affect the deposit agreement between the eligible lending institution and the treasurer of state.

Effective Date: 09-29-1999






Chapter 137 - DEFAULTING DEPOSITORIES [RENUMBERED]

Section 137.01 to 137.03 - Amended and Renumbered RC 135.51 to 135.53.

Effective Date: 03-15-1982



Section 137.04 - Amended and Renumbered RC 135.54.

Effective Date: 03-15-1982






Chapter 139 - FEDERAL AID BONDS; FOOD STAMP PLAN

Section 139.01 - Federal aid defined.

As used in sections 139.02 to 139.04, inclusive, of the Revised Code, "federal aid" means all financial assistance of whatever nature offered or extended by the federal government or any instrumentality or corporation created by or pursuant to an act of Congress of the United States, whether such assistance is in the form of a gift, grant, or by purchase of notes or bonds bearing no interest, or bearing interest at a rate not to exceed four per cent per annum.

Effective Date: 10-01-1953



Section 139.02 - Subdivisions may issue bonds to participate in federal aid - limitations - submission to electors.

For the purpose of enabling subdivisions to participate in federal aid provided by any act of congress, and for such purpose only, the taxing authority of any subdivision may issue bonds during the effective period of the act of congress, subject to Chapter 133., except as provided in sections 139.01 to 139.04, of the Revised Code. No bonds shall be issued under this section for the acquisition, construction, extension, enlargement, lease, operation, or maintenance of any proprietary function of a subdivision which will compete with existing private enterprise.

If the department of taxation certifies that the subdivision is unable to issue such bonds subject to the limitations prescribed by sections 133.05, 133.06, 133.07, and 133.09 of the Revised Code, whether or not such bonds have been or may be voted, then such bonds may be issued to the extent required without the authority of an election and outside the limitations prescribed by those sections after exhausting the powers for the creation of net indebtedness within such limitations. The certificate as to the matters required by sections 139.01 to 139.04 of the Revised Code is final. This section does not prevent the application to such bonds of division (B)(1) of section 133.05 or division (C)(2) of section 133.07 of the Revised Code to the extent that the bonds are self-supporting securities.

Such bonds shall not be subject to the limitations of sections 133.05, 133.06, 133.07, and 133.09 of the Revised Code.

The question of issuing such bonds may be submitted to the electors, notwithstanding the fact that approval by the proper federal authorities or their authorized representatives of the project to be financed by such bonds has not been first obtained; but no such bonds shall be issued, whether under authority of an election or otherwise, except to the extent that the project to be financed by such bonds has, prior to their issue, received the approval of the proper federal authorities or their authorized representatives, nor until an agreement has been entered into between the proper authorities of the subdivision and the proper federal authorities.

When the conditional approval by the proper federal authorities or their authorized representatives has first been obtained for the project, such question may be submitted with the consent of the department to the electors.

The legislation submitting the question shall make the declarations and statements required by section 133.18 of the Revised Code. The county auditor and taxing authority shall thereupon proceed as set forth in divisions (C) and (D) of that section.

The first maturity of any bonds issued under this chapter, whether voted or unvoted, may be postponed to any date not later than five years after the earliest possible maturity despite the prohibition contained in section 133.21 of the Revised Code.

The election on the question of issuing such bonds shall be held under divisions (E), (F), and (G) of section 133.18 of the Revised Code.

Effective Date: 10-30-1989



Section 139.03 - Proceeds may be used for permanent improvements.

The taxing authority of any subdivision may provide in the legislation authorizing the issuance of securities for any permanent improvement that the proceeds derived from the sale of such securities shall be used as such subdivision's share or contribution to the cost and expense of a permanent improvement to be constructed in cooperation with a federal agency.

Notwithstanding Chapter 133. of the Revised Code, the taxing authority may provide that more than one classification of permanent improvements as defined by such chapter may be included in the same legislation and the same bond issue. The legislation authorizing the bonds shall state that it is for the purpose of contributing the subdivision's share of the cost and expense of such federal project and shall separately describe and designate each project for which bonds are authorized.

Effective Date: 10-30-1989



Section 139.04 - Each project submitted separately - per cent necessary for adoption.

When the question of issuing the bonds provided for by section 139.02 of the Revised Code is submitted to the electors, more than one project may be included in the legislation determining to submit such question; provided that on the ballot submitting to the electors the question of the issuance of such bonds, the question of the issuance of bonds for each individual project shall be submitted as a separate question, and each such ballot shall be substantially in the form set forth in division (F) of section 133.18 of the Revised Code, and each project for which the bonds are to be issued shall be described. The legislation submitting such question to the electors shall require but one reading and shall go into immediate effect upon passage without publication.

If sixty-five per cent of the electors voting on the question of such bonds vote in favor thereof, the taxing authority may issue such bonds in accordance with sections 139.01 to 139.04 and Chapter 133. of the Revised Code, and the debt service levies for such bonds shall be outside all tax limitations. If the question of issuing any such bonds is submitted to the electors of any school district where the proceeds of the bonds are to be used for the replacement or improvement of or the addition to school buildings which have been destroyed or condemned by constituted authority, or which are partially constructed or so constructed or planned as to require additions thereto before being completed, such bond issue shall require only the affirmative vote of sixty-five per cent of those voting upon the proposition.

Effective Date: 10-30-1989



Section 139.11 - Subdivisions may issue notes to participate in plan of distributing surplus foods.

In anticipation of the moneys to be derived from the sale of federal food order stamps, pursuant to an agreement between a county or municipal corporation and the federal surplus commodities corporation, and for the purpose of enabling counties and municipal corporations to participate in the distribution of surplus foods, in accordance with the plan as provided by the federal surplus commodities corporation, or any plan amendatory thereof or supplementary thereto, and for that purpose only, the taxing authority of any such county or municipal corporation may issue and sell notes during the effective period of its agreement with the federal surplus commodities corporation and may levy taxes therefor under Chapter 133. of the Revised Code. Such notes may mature at any time not exceeding two years from date of issue, may bear interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code, and may be issued in an amount not exceeding the amount of deposit which the county or municipal corporation is required to make with the federal surplus commodities corporation for the purchase of the stamps.

All sections of the Revised Code inconsistent with or prohibiting the exercise of the authority conferred by this section and section 139.12 of the Revised Code shall be inoperative respecting such notes.

Effective Date: 10-30-1989



Section 139.12 - Disposition of funds from sale of notes.

The funds derived from the sale of notes under section 139.11 of the Revised Code shall be placed in a permanent rotating fund, to be established by the legislative authority of such county or municipal corporation by resolution or ordinance. Such resolution or ordinance shall provide that such fund shall be used for the purchase of federal food order stamps and shall be conducted and kept in such manner as will at any time, upon short notice, show assets equal to the total amount of such notes outstanding and unpaid. Said assets shall consist of the inventory of stamps on hand and the balance of cash in the fund.

Effective Date: 10-01-1953






Chapter 140 - HOSPITAL AGENCIES

Section 140.01 - Hospital agency definitions.

As used in this chapter:

(A) "Hospital agency" means any public hospital agency or any nonprofit hospital agency.

(B) "Public hospital agency" means any county, board of county hospital trustees established pursuant to section 339.02 of the Revised Code, county hospital commission established pursuant to section 339.14 of the Revised Code, municipal corporation, new community authority organized under Chapter 349. of the Revised Code, joint township hospital district, state or municipal university or college operating or authorized to operate a hospital facility, or the state.

(C) "Nonprofit hospital agency" means a corporation or association not for profit, no part of the net earnings of which inures or may lawfully inure to the benefit of any private shareholder or individual, that has authority to own or operate a hospital facility or provides or is to provide services to one or more other hospital agencies.

(D) "Governing body" means, in the case of a county, the board of county commissioners or other legislative body; in the case of a board of county hospital trustees, the board; in the case of a county hospital commission, the commission; in the case of a municipal corporation, the council or other legislative authority; in the case of a new community authority, its board of trustees; in the case of a joint township hospital district, the joint township district hospital board; in the case of a state or municipal university or college, its board of trustees or board of directors; in the case of a nonprofit hospital agency, the board of trustees or other body having general management of the agency; and, in the case of the state, the director of development or the Ohio higher educational facility commission.

(E) "Hospital facilities" means buildings, structures and other improvements, additions thereto and extensions thereof, furnishings, equipment, and real estate and interests in real estate, used or to be used for or in connection with one or more hospitals, emergency, intensive, intermediate, extended, long-term, or self-care facilities, diagnostic and treatment and out-patient facilities, facilities related to programs for home health services, clinics, laboratories, public health centers, research facilities, and rehabilitation facilities, for or pertaining to diagnosis, treatment, care, or rehabilitation of sick, ill, injured, infirm, impaired, disabled, or handicapped persons, or the prevention, detection, and control of disease, and also includes education, training, and food service facilities for health professions personnel, housing facilities for such personnel and their families, and parking and service facilities in connection with any of the foregoing; and includes any one, part of, or any combination of the foregoing; and further includes site improvements, utilities, machinery, facilities, furnishings, and any separate or connected buildings, structures, improvements, sites, utilities, facilities, or equipment to be used in, or in connection with the operation or maintenance of, or supplementing or otherwise related to the services or facilities to be provided by, any one or more of such hospital facilities.

(F) "Costs of hospital facilities" means the costs of acquiring hospital facilities or interests in hospital facilities, including membership interests in nonprofit hospital agencies, costs of constructing hospital facilities, costs of improving one or more hospital facilities, including reconstructing, rehabilitating, remodeling, renovating, and enlarging, costs of equipping and furnishing such facilities, and all financing costs pertaining thereto, including, without limitation thereto, costs of engineering, architectural, and other professional services, designs, plans, specifications and surveys, and estimates of cost, costs of tests and inspections, the costs of any indemnity or surety bonds and premiums on insurance, all related direct or allocable administrative expenses pertaining thereto, fees and expenses of trustees, depositories, and paying agents for the obligations, cost of issuance of the obligations and financing charges and fees and expenses of financial advisors, attorneys, accountants, consultants and rating services in connection therewith, capitalized interest on the obligations, amounts necessary to establish reserves as required by the bond proceedings, the reimbursement of all moneys advanced or applied by the hospital agency or others or borrowed from others for the payment of any item or items of costs of such facilities, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to such facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of such facilities, the financing thereof, and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses, and means the costs of refinancing obligations issued by, or reimbursement of money advanced by, nonprofit hospital agencies or others the proceeds of which were used for the payment of costs of hospital facilities, if the governing body of the public hospital agency determines that the refinancing or reimbursement advances the purposes of this chapter, whether or not the refinancing or reimbursement is in conjunction with the acquisition or construction of additional hospital facilities.

(G) "Hospital receipts" means all moneys received by or on behalf of a hospital agency from or in connection with the ownership, operation, acquisition, construction, improvement, equipping, or financing of any hospital facilities, including, without limitation thereto, any rentals and other moneys received from the lease, sale, or other disposition of hospital facilities, and any gifts, grants, interest subsidies, or other moneys received under any federal program for assistance in financing the costs of hospital facilities, and any other gifts, grants, and donations, and receipts therefrom, available for financing the costs of hospital facilities.

(H) "Obligations" means bonds, notes, or other evidences of indebtedness or obligation, including interest coupons pertaining thereto, issued or issuable by a public hospital agency to pay costs of hospital facilities.

(I) "Bond service charges" means principal, interest, and call premium, if any, required to be paid on obligations.

(J) "Bond proceedings" means one or more ordinances, resolutions, trust agreements, indentures, and other agreements or documents, and amendments and supplements to the foregoing, or any combination thereof, authorizing or providing for the terms, including any variable interest rates, and conditions applicable to, or providing for the security of, obligations and the provisions contained in such obligations.

(K) "Nursing home" has the same meaning as in division (A)(1) of section 5701.13 of the Revised Code.

(L) "Residential care facility" has the same meaning as in division (A)(2) of section 5701.13 of the Revised Code.

(M)

"Independent living facility" means any self-care facility or other housing facility designed or used as a residence for elderly persons. An "independent living facility" does not include a residential facility, or that part of a residential facility, that is any of the following:

(1) A hospital required to be certified by section 3727.02 of the Revised Code;

(2) A nursing home or residential care facility;

(3)

A facility operated by a hospice care program licensed under section 3712.04 of the Revised Code and used for the program's hospice patients;

(4) A residential facility licensed by the department of mental health under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults;

(5) A residential facility licensed by the department of mental health under section 5119.22 of the Revised Code that is not a residential facility described in division (M)(4) of this section;

(6) A facility licensed to provide methadone treatment under section 3793.11 of the Revised Code;

(7) A facility certified as an alcohol and drug addiction program under section 3793.06 of the Revised Code;

(8) A residential facility licensed under section 5123.19 of the Revised Code or a facility providing services under a contract with the department of developmental disabilities under section 5123.18 of the Revised Code;

(9) A residential facility used as part of a hospital to provide housing for staff of the hospital or students pursuing a course of study at the hospital.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-05-2001; 04-29-2005; 07-01-2005



Section 140.02 - Public purpose.

The authorizations granted in this chapter, as well as those granted under sections 3702.51 to 3702.62 of the Revised Code, are granted for the public purpose of better providing for the health and welfare of the people of the state by enhancing the availability, efficiency, and economy of hospital facilities and the services rendered thereby, by providing for cooperation of hospital agencies in the utilization of shared facilities and services to obtain economies in operation and more effective health service, facilitating participation of hospital agencies in federal financial assistance provided by Title IV of the "Public Health Service Act," 60 Stat. 1041 (1946), 42 U.S.C. 291, as amended, and by other federal programs for assistance in meeting the costs of hospital facilities or the financing thereof, providing efficient operation of hospital facilities through leasing to hospital agencies and facilitating the financing of hospital facilities to be available to or for the service of the general public without discrimination by reason of race, creed, color, or national origin, provided that nothing in this chapter shall be construed to authorize anything prohibited by section 4723.44, 4731.41, 4731.43, 4731.60, or 4755.48 of the Revised Code.

Effective Date: 04-20-1995



Section 140.03 - Hospital facility agreements.

(A) Two or more hospital agencies may enter into agreements for the acquisition, construction, reconstruction, rehabilitation, remodeling, renovating, enlarging, equipping, and furnishing of hospital facilities, or the management, operation, occupancy, use, maintenance, and repair of hospital facilities, or for participation in programs, projects, activities, and services useful to, connected with, supplementing, or otherwise related to the services provided by, or the operation of, hospital facilities operated by one or more participating hospital agencies, including any combination of such purposes, all in such manner as to promote the public purpose stated in section 140.02 of the Revised Code. A city health district; general health district; board of alcohol, drug addiction, and mental health services; county board of developmental disabilities; the department of mental health; the department of developmental disabilities; or any public body engaged in the education or training of health professions personnel may join in any such agreement for purposes related to its authority under laws applicable to it, and as such a participant shall be considered a public hospital agency or hospital agency for the purposes of this section.

(B) An agreement entered into under authority of this section shall, where appropriate, provide for:

(1) The manner in which the title to the hospital facilities, including the sites and interest in real estate pertaining thereto, is to be held, transferred, or disposed of;

(2) Unless provided for by lease pursuant to section 140.05 of the Revised Code, the method by which such hospital facilities are to be acquired, constructed, or otherwise improved and by which they shall be managed, occupied, maintained, and repaired, including the designation of one of the hospital agencies to have charge of the details of acquisition, construction, or improvement pursuant to the contracting procedures prescribed under the law applicable to one of the participating public hospital agencies;

(3) The management or administration of any such programs, projects, activities, or services, which may include management or administration by one of said hospital agencies or a board or agency thereof;

(4) Annual, or more frequent, reports to the participating hospital agencies as to the revenues and receipts pertaining to the subject of the agreement, the expenditures thereof, the status and application of other funds contributed under such agreement, and such other matters as may be specified by or pursuant to such agreement;

(5) The manner of apportionment or sharing of costs of hospital facilities, any other applicable costs of management, operation, maintenance, and repair of hospital facilities, and costs for the programs, projects, activities, and services forming the subject of the agreement, which apportionment or sharing may be prescribed in fixed amounts, or determined by ratios, formulas, or otherwise, and paid as service charges, rentals, or in such other manner as provided in the agreement, and may include amounts sufficient to meet the bond service charges and other payments and deposits required under the bond proceedings for obligations issued to pay costs of hospital facilities. A hospital agency may commit itself to make such payments at least for so long as any such obligations are outstanding. In the apportionment, different classes of costs or expenses may be apportioned to one or more, all or less than all, of the participating hospital agencies as determined under such agreement.

(C) An agreement entered into under authority of this section may provide for:

(1) An orderly process for making determinations or advising as to planning, execution, implementation, and operation, which may include designating one of the hospital agencies, or a board thereof, for any of such purposes, provisions for a committee, board, or commission, and for representation thereon, or as may otherwise be provided;

(2) Securing necessary personnel, including participation of personnel from the respective hospital agencies;

(3) Standards or conditions for the admission or participation of patients and physicians;

(4) Conditions for admittance of other hospital agencies to participation under the agreement;

(5) Fixing or establishing the method of determining charges to be made for particular services;

(6) The manner of amending, supplementing, terminating, or withdrawal or removal of any party from, the agreement, and the term of the agreement, or an indefinite term;

(7) Designation of the applicants for or recipients of any federal, state, or other aid, assistance, or loans available by reason of any activities conducted under the agreement;

(8) Designation of one or more of the participating hospital agencies to maintain, prepare, and submit, on behalf of all parties to the agreement, any or all records and reports with regard to the activities conducted under the agreement;

(9) Any incidental use of the hospital facilities, or services thereof, by participating public hospital agencies for any of their lawful purposes, which incidental use does not impair the character of the facilities as hospital facilities for any purpose of this chapter;

(10) Such other matters as the parties thereto may agree upon for the purposes of division (A) of this section.

(D) For the purpose of paying or contributing its share under an agreement made under this section, a public hospital agency may:

(1) Expend any moneys from its general fund, and from any other funds not otherwise restricted by law, but including funds for permanent improvements of hospital facilities of such public hospital agency where the contribution is to be made toward the costs of hospital facilities under the agreement, and including funds derived from levies for, or receipts available for, operating expenses of hospital facilities or services of such public hospital agency where the contribution or payment is to be made toward operating expenses of the hospital facilities or services under the agreement or for the services provided thereby;

(2) Issue obligations under Chapter 133. or section 140.06, 339.14, 339.15, 513.12, or 3345.12 of the Revised Code, or Section 3 of Article XVIII, Ohio Constitution, if applicable to such public hospital agency, to pay costs of hospital facilities, or issue obligations under any other provision of law authorizing such public hospital agency to issue obligations for any costs of hospital facilities;

(3) Levy taxes under Chapter 5705. or section 513.13 or 3709.29 of the Revised Code, if applicable to such public hospital agency, provided that the purpose of such levy may include the provision of funds for either or both permanent improvements and current expenses if required for the contribution or payment of such hospital agency under such agreement, and each such public hospital agency may issue notes in anticipation of any such levy, pursuant to the procedures provided in section 5705.191 of the Revised Code if the levy is solely for current expenses, and in section 5705.193 of the Revised Code if the levy is all or in part for permanent improvements;

(4) Contribute real and personal property or interest therein without necessity for competitive bidding or public auction on disposition of such property.

(E) Any funds provided by public hospital agencies that are parties to an agreement entered into under this section shall be transferred to and placed in a separate fund or funds of such participating public hospital agency as is designated under the agreement. The funds shall be applied for the purposes provided in such agreement and are subject to audit. Pursuant to any determinations to be made under such agreement, the funds shall be deposited, invested, and disbursed under the provisions of law applicable to the public hospital agency in whose custody the funds are held. This division is subject to the provisions of any applicable bond proceedings under section 133.08, 140.06, 339.15, or 3345.12 of the Revised Code or Section 3 of Article XVIII, Ohio Constitution. The records and reports of such public hospital agency under Chapter 117. of the Revised Code and sections 3702.51 to 3702.62 of the Revised Code, with respect to the funds shall be sufficient without necessity for reports thereon by the other public hospital agencies participating under such agreement.

(F)

(1) Prior to its entry into any such agreement, the public hospital agency must determine, and set forth in a resolution or ordinance, that the contribution to be made by it under such agreement will be fair consideration for value and benefit to be derived by it under such agreement and that the agreement will promote the public purpose stated in section 140.02 of the Revised Code.

(2) If the agreement is with a board of county commissioners, board of county hospital trustees, or county hospital commission and is an initial agreement for the acquisition or operation of a county hospital operated by a board of county hospital trustees under section 339.06 of the Revised Code, the governing body of the public hospital agency shall submit the agreement, accompanied by the resolution or ordinance, to the board of county commissioners for review pursuant to section 339.091 of the Revised Code. The agreement may be entered into only if the board of county commissioners adopts a resolution under that section. The requirements of division (F)(2) of this section do not apply to the agreement if one or more hospitals classified as general hospitals by the director of health under section 3701.07 of the Revised Code are operating in the same county as the county hospital.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-20-1995; 03-30-2007



Section 140.04 - Extended care services.

A public hospital agency may enter into agreements with other hospital agencies, or with homes providing skilled nursing care which are licensed as nursing homes under Chapter 3721. of the Revised Code, to provide or arrange for extended care services to patients of a hospital of such public hospital agency when such services are medically appropriate for them. Such agreements may require such extended care services to be provided under the supervision of the professional staff of the hospital of such public hospital agency or, where such facility in which the extended care is to be provided has an organized medical staff, for transfer arrangements with the hospital of such public hospital agency, or may make other arrangements to assure adequate extended care services for such patients.

Effective Date: 11-15-1991



Section 140.05 - Leasing hospital facilities.

(A)

(1) A public hospital agency may lease any hospital facility to one or more hospital agencies for use as a hospital facility, or to one or more city or general health districts; boards of alcohol, drug addiction, and mental health services; county boards of developmental disabilities; the department of mental health; or the department of developmental disabilities, for uses which they are authorized to make thereof under the laws applicable to them, or any combination of them, and they may lease such facilities to or from a hospital agency for such uses, upon such terms and conditions as are agreed upon by the parties. Such lease may be for a term of fifty years or less and may provide for an option of the lessee to renew for a term of fifty years or less, as therein set forth. Prior to entering into such lease, the governing body of any public hospital agency granting such lease must determine, and set forth in a resolution or ordinance, that such lease will promote the public purpose stated in section 140.02 of the Revised Code and that the lessor public hospital agency will be duly benefited thereby.

(2) If the lease is with a board of county commissioners, board of county hospital trustees, or county hospital commission and is an agreement for the initial lease of a county hospital operated by a board of county hospital trustees under section 339.06 of the Revised Code, the governing body of the public hospital agency shall submit the agreement, accompanied by the resolution or ordinance, to the board of county commissioners for review pursuant to section 339.091 of the Revised Code. The agreement may be entered into only if the board of county commissioners adopts a resolution under that section. The requirements of division (A)(2) of this section do not apply to the lease if one or more hospitals classified as general hospitals by the director of health under section 3701.07 of the Revised Code are operating in the same county as the county hospital.

(B) Any lease entered into pursuant to this section shall provide that in the event that the lessee fails faithfully and efficiently to administer, maintain, and operate such leased facilities as hospital facilities, or fails to provide the services thereof without regard to race, creed, color, or national origin, or fails to require that any hospital agency using such facilities or the services thereof shall not discriminate by reason of race, creed, color, or national origin, after an opportunity to be heard upon written charges, said lease may be terminated at the time, in the manner and with consequences therein provided. If any such lease does not contain terms to the effect provided in this division, it shall nevertheless be deemed to contain such terms which shall be implemented as determined by the governing body of the lessor.

(C) Such lease may provide for rentals commencing at any time agreed upon, or advance rental, and continuing for such period therein provided, notwithstanding and without diminution, rebate, or setoff by reason of time of availability of the hospital facility for use, delays in construction, failure of completion, damage or destruction of the hospital facilities, or for any other reason.

(D) Such lease may provide for the sale or transfer of title of the leased facilities pursuant to an option to purchase, lease-purchase, or installment purchase upon terms therein provided or to be determined as therein provided, which may include provision for the continued use thereof as a hospital facility for some reasonable period, taking into account efficient useful life and other factors, as is provided therein.

(E) Such lease may be entered as part of or in connection with an agreement pursuant to section 140.03 of the Revised Code. Any hospital facilities which are the subject of an agreement entered into under section 140.03 of the Revised Code may be leased pursuant to this section.

(F) If land acquired by a public hospital agency for a hospital facility is adjacent to an existing hospital facility owned by another hospital agency, the public hospital agency may, in connection with such acquisition or the leasing of such land and hospital facilities thereon to one or more hospital agencies, enter into an agreement with the hospital agency which owns such adjacent hospital facility for the use of common walls in the construction, operation, or maintenance of hospital facilities of the public hospital agency. For the purpose of construction, operation, or maintenance of hospital facilities, a public hospital agency may acquire by purchase, gift, lease, lease with option to purchase, lease-purchase, or installment purchase, easement deed, or other agreement, real estate and interests in real estate, including rights to use space over, under or upon real property owned by others, and support, access, common wall, and other rights in connection therewith. Any public hospital agency or other political subdivision or any public agency, board, commission, institution, body, or instrumentality may grant such real estate, interests, or rights to any hospital agency upon such terms as are agreed upon without necessity for competitive bidding or public auction.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-15-1991; 03-30-2007



Section 140.051 - Contracts regarding certain hospital facilities exempt from competitive bidding.

If the costs of the hospital facilities are to be paid with funds derived from revenue obligations issued pursuant to section 140.06 of the Revised Code and with other funds derived from the nonprofit hospital agency, a public hospital agency, pursuant to negotiation and in the manner determined in its sole discretion by the governing body of the public hospital agency, may enter into a contract for the acquisition, construction, improvement, equipment, or furnishing of a hospital facility that is to be leased pursuant to section 140.05 of the Revised Code by a public hospital agency to a nonprofit hospital agency. Any requirement of competitive bidding, other restriction, or other procedures that are imposed on a public hospital agency with respect to contracts is not applicable to any contract entered into pursuant to this section.

A hospital facility is not exempt from applicable zoning, planning, and building regulations by reason of being financed from the proceeds of obligations issued pursuant to this chapter.

Effective Date: 04-29-2005



Section 140.06 - Issuing revenue obligations.

(A) A public hospital agency may issue revenue obligations as provided in this section to pay the costs of hospital facilities. Such revenue obligations shall be authorized by resolution or ordinance of the governing body of the public hospital agency.

(B) Revenue obligations may be secured by a pledge of and lien on all or such part of the hospital receipts of the public hospital agency as provided in the bond proceedings, subject to any pledge of such hospital receipts previously made to the contrary and any existing restrictions on the use thereof. Such obligations may be additionally secured by covenants of the public hospital agency to make, fix, adjust, collect, and apply such charges, rates, fees, rentals, and other items of hospital receipts as will produce pledged hospital receipts sufficient to meet bond service charges, reserve, and other requirements provided for in the bond proceedings.

(C) Such revenue obligations shall not be general obligations, debt, or bonded indebtedness of any public hospital agency. The holders or owners of the obligations shall not be given the right, and have no right, to have excises or taxes levied by a public hospital agency for the payment of bond service charges thereon, and each such obligation shall bear on its face a statement to that effect and to the effect that the right to such payment is limited to the hospital receipts and special funds pledged to such purpose under the bond proceedings.

(D) The bond proceedings for such obligations shall provide for the purpose thereof, the principal amount, the principal maturity or maturities, the interest rate or rates, the date of the obligations and the dates of payment of interest thereon, their denominations, the manner of sale thereof, and the establishment within or without the state of a place or places of payment of bond service charges on such obligations. The bond proceedings shall also provide for a pledge of and lien on hospital receipts of the public hospital agency as provided in division (B) of this section, and a pledge of and lien on such fund or funds provided in the bond proceedings arising from hospital receipts, which pledges and liens may provide for parity with obligations theretofore or thereafter issued by the hospital agency. The hospital receipts so pledged and thereafter received by the public hospital agency and the funds so pledged are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the hospital agency, irrespective of whether such parties have notice thereof and create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement or other document with respect thereto. The pledge of such available receipts and funds shall be effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any further act of appropriation.

(E) The bond proceedings may contain additional provisions as to:

(1) The acquisition, construction, reconstruction, equipment, furnishing, improvement, operation, leasing, alteration, enlargement, maintenance, insurance, and repair of hospital facilities, and the duties of the hospital agency with reference thereto;

(2) The terms of the obligations, including provisions for their redemption prior to maturity at the option of the hospital agency at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(3) Limitations on the purposes to which the proceeds of the obligations may be applied;

(4) The rates or rentals or other charges for the use of or right to use the facilities financed by the obligations, or other properties the revenues or receipts from which are pledged to the obligations, and regulations for assuring use and occupancy thereof, including limitations upon the right to modify such rates, rentals, other charges, or regulations;

(5) The use and expenditure of the pledged hospital receipts in such manner and to such extent as shall be determined;

(6) Limitations of the issuance of additional obligations;

(7) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(8) The deposit, investment, and application of funds, and the safeguarding of funds on hand or on deposit without regard to Chapter 131. or 135. of the Revised Code, and any bank or trust company which acts as depository of any moneys under the bond proceedings shall furnish such indemnifying bonds or shall pledge or hypothecate such securities as required by the bond proceedings or otherwise by the hospital agency;

(9) The binding effect of any or every provision of the bond proceedings upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(10) Any provision which may be made in a trust agreement or indenture under division (I) of this section;

(11) Any other or additional agreements with respect to the hospital facilities of the hospital agency, their operation, the hospital receipts and funds pledged, and insurance of hospital facilities and of the hospital agency, its officers and employees.

(F) Such obligations may have the seal of the public hospital agency or a facsimile thereof affixed thereto or printed thereon and shall be executed by such officer or officers as are designated in the bond proceedings, which execution may be by facsimile signatures. Any obligations may be executed by an officer who, on the date of execution, is the proper officer although on the date of such obligations such person was not the proper officer. In case any officer whose signature or a facsimile of whose signature appears on any such obligations ceases to be such officer before delivery thereof, such signature or facsimile is valid and sufficient for all purposes as if he had remained such officer until such delivery; and in case the seal of the hospital agency has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal continues to be sufficient as to such obligations and obligations issued in substitution or exchange therefor.

(G) All such obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone, for the registration of obligations as to both principal and interest and the exchange of coupon obligations for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(H) Pending preparation of definitive obligations, the public hospital agency may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(I) Such obligations may be secured additionally by a trust agreement or indenture between the public hospital agency and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state. Any such agreement or indenture may contain, as part thereof, any of the bond proceedings, and may contain any provisions that may be included in the bond proceedings as authorized by this section, and other provisions which are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(1) The maintenance of each pledge, trust agreement, indenture and mortgage, or other instrument comprising part of the bond proceedings until the hospital agency has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the hospital agency made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, foreclosure, or any other legal remedy;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(4) The replacement of any obligations which become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the hospital agency agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(J) Each duty of the public hospital agency and its officers or employees, undertaken pursuant to the bond proceedings or any agreement or lease made under authority of this chapter, is hereby established as a duty of such hospital agency, and of each such officer or employee having authority to perform such duty, specially enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the members of the governing body of the public hospital agency or its officers or employees shall not be liable in their personal capacities on such obligations, bond proceedings, lease, or other agreement of the public hospital agency.

(K) The authority to issue such obligations includes authority to issue obligations in the form of bond anticipation notes and to renew the same from time to time by the issuance of new notes. Such notes are payable solely from the hospital receipts and funds that may be pledged to the payment of such bonds, or from the proceeds of such bonds or renewal notes, or both, as the public hospital agency provides in its resolution or ordinance authorizing such notes. Such notes may be additionally secured by covenants of the hospital agency to the effect that it will do such or all things necessary for the issuance of such bonds or renewal notes in appropriate amount, and either exchange such bonds or renewal notes therefor or apply the proceeds thereof to the extent necessary, to make full payment of the principal of and interest on such notes at the time or times contemplated as provided in such resolution or ordinance. Subject to this division, all references to obligations in this section are applicable to such anticipation notes.

(L) The authority to issue such obligations includes authority to issue revenue obligations to refund, including funding and retirement of, obligations previously issued to pay costs of hospital facilities whether issued under authority of this section or other law authorizing their issuance. Such refunding obligations may be issued in amounts sufficient for payment of the principal amount of the obligations to be so refunded, any redemption premiums thereon, principal maturities of any obligations maturing prior to the redemption of the obligations to be so refunded, interest accrued or to accrue to the maturity date or dates of redemption of such obligations, and any expenses incurred or to be incurred in connection with such refunding or the issuance of the obligations.

(M) Nothing in this section is intended to limit or restrict the authority of municipal corporations to issue, under authority of Section 3 of Article XVIII, Ohio Constitution, and without regard to this section, revenue bonds and notes to pay costs of hospital facilities.

Effective Date: 09-24-1971



Section 140.07 - Lawful investments.

Obligations issued under section 133.08, 140.06, or 339.15 of the Revised Code or section 3 of Article XVIII, Ohio Constitution, to pay costs of hospital facilities or to refund such obligations are lawful investments for entities enumerated in division (A)(1) of section 133.03 of the Revised Code, and are eligible as security for the repayment of the deposit of public moneys.

Effective Date: 09-17-1991



Section 140.08 - Exemption from taxes.

(A) Except as otherwise provided in divisions (B)(1) and (2) of this section, all hospital facilities purchased, acquired, constructed, or owned by a public hospital agency, or financed in whole or in part by obligations issued by a public hospital agency, and used, or to be used when completed, as hospital facilities, and the income therefrom, are exempt from all taxation within this state, including ad valorem and excise taxes, notwithstanding any other provisions of law, and hospital agencies are exempt from taxes levied under Chapters 5739. and 5741. of the Revised Code. The obligations issued hereafter under section 133.08, 140.06, or 339.15 of the Revised Code or Section 3 of Article XVIII, Ohio Constitution, to pay costs of hospital facilities or to refund such obligations, and the transfer thereof, and the interest and other income from such obligations, including any profit made on the sale thereof, is free from taxation within the state.

(B)

(1) Division (A) of this section does not exempt independent living facilities from taxes levied on property or taxes levied under Chapters 5739. and 5741. of the Revised Code. If an independent living facility or part of such facility becomes on or after January 10, 1991, a nursing home, residential care facility, or residential facility described in division (M)(4) of section 140.01 of the Revised Code, that part of the independent living facility that is a nursing home, residential care facility, or residential facility described in division (M)(4) of section 140.01 of the Revised Code is exempt from taxation subject to division (B)(2) of this section on and after the date it becomes a nursing home, residential care facility, or residential facility described in division (M)(4) of section 140.01 of the Revised Code.

(2) Division (A) of this section exempts nursing homes, residential care facilities, and residential facilities described in division (M)(4) of section 140.01 of the Revised Code from taxes levied on property and taxes levied under Chapters 5739. and 5741. of the Revised Code only until all obligations issued to finance such homes or facilities, or all refunding or series of refundings of those obligations, are redeemed or otherwise retired.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-29-1995



Section 140.09 - Computing indebtedness.

(A) If obligations, otherwise subject to the limits of section 133.05 or 133.07 of the Revised Code, are issued by a public hospital agency to pay costs of a hospital facility with respect to which such public hospital agency is to receive payments under a lease or agreement entered into by such public hospital agency pursuant to section 140.03, 140.05, 339.09, 339.14, or 749.35 of the Revised Code, then at all times after the time of entering such lease or agreement such bonds or notes shall not be considered in ascertaining the limits of net indebtedness of section 133.05 or 133.07 of the Revised Code, to the extent that the prescribed amounts of such payments to be made, together with any other hospital receipts of such public hospital agency, will cover the interest charges and provide for the retirement of such bonds as they become due, after deducting from such payments only such amounts, if any, as such hospital agency is required to pay for the operating expenses of such hospital facilities under such agreement or lease. The exclusion provided by this section is in addition to any other exemption or exclusion otherwise provided by law, and not in derogation thereof.

(B) An agreement by a public hospital agency to make payments beyond the current fiscal year under any such lease or agreement referred to in division (A) of this section, shall be a continuing contract for the purposes of sections 5705.41 and 5705.44 of the Revised Code, if such section 5705.41 is applicable to the public hospital agency, and such agreement, and the obligation to make payments thereunder, will not constitute indebtedness, bonded or otherwise, of such public hospital agency for purposes of Chapter 133. of the Revised Code or the Ohio Constitution.

Effective Date: 10-30-1989






Chapter 141 - SALARIES OF STATE OFFICERS

Section 141.01 - Salaries of elective state executive officers - limit on other salaries - exceptions.

Except as provided in section 141.011 of the Revised Code, the annual salaries of the elective executive officers of the state are as follows:

(A) Governor, one hundred twenty-two thousand eight hundred twelve dollars;

(B) Lieutenant governor, sixty-four thousand three hundred seventy-five dollars;

(C) Secretary of state, ninety thousand seven hundred twenty-five dollars;

(D) Auditor of state, ninety thousand seven hundred twenty-five dollars;

(E) Treasurer of state, ninety thousand seven hundred twenty-five dollars;

(F) Attorney general, ninety thousand seven hundred twenty-five dollars.

These salaries shall be paid according to the schedule established in division (B) of section 124.15 of the Revised Code. Upon the death of an elected executive officer of the state listed in divisions (A) to (F) of this section during the officer's term of office, an amount shall be paid in accordance with section 2113.04 of the Revised Code, or to the officer's estate. The amount shall equal the amount of the salary that the officer would have received during the remainder of the officer's unexpired term or an amount equal to the salary of the office held for two years, whichever is less.

Unless a higher salary is explicitly established by statute, no officer or employee elected or appointed, and no officer or employee of any state agency or state-assisted institution except a state institution of higher education or the Ohio board of regents for the positions of chancellor and vice chancellor for health affairs, shall be paid as an officer or employee, whether from appropriated or nonappropriated funds, a total salary that exceeds fifty-five thousand dollars per calendar year. This paragraph does not apply to the salaries of individuals holding or appointed to endowed academic chairs or endowed academic professorships at a state-supported institution of higher education or to the salaries of individuals paid under schedule C of section 124.15 or under schedule E-2 of section 124.152 of the Revised Code.

Effective Date: 12-08-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 141.011 - Annual salaries of elective officers beginning in 2001.

Beginning in calendar year 2001, the annual salaries of the elective officers of the state shall be as follows rather than as prescribed by divisions (A) to (F) of section 141.01 of the Revised Code:

(A)

(1) In calendar year 2001 the annual salary of the governor shall be one hundred twenty-six thousand four hundred ninety-seven dollars.

(2) In calendar years 2002 through 2006 the annual salary of the governor shall be one hundred thirty thousand two hundred ninety-two dollars.

(3) In calendar year 2007 the annual salary of the governor shall be the annual salary in 2006 increased by each of the following percentages in succession:

(a) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2001, to September 30, 2002, rounded to the nearest one-tenth of one per cent;

(b) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2002, to September 30, 2003, rounded to the nearest one-tenth of one per cent;

(c) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2003, to September 30, 2004, rounded to the nearest one-tenth of one per cent;

(d) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2004, to September 30, 2005, rounded to the nearest one-tenth of one per cent;

(e) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2005, to September 30, 2006, rounded to the nearest one-tenth of one per cent.

(4) In calendar year 2008 and thereafter, the annual salary of the governor shall be the annual salary in 2007 increased by the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index from October 1, 2006, to September 30, 2007, rounded to the nearest one-tenth of one per cent.

(B)

(1) In calendar year 2001 the annual salary of the lieutenant governor shall be sixty-six thousand three hundred six dollars.

(2) In calendar years 2002 through 2006 the annual salary of the lieutenant governor shall be sixty-eight thousand two hundred ninety-five dollars.

(3) In calendar year 2007 the annual salary of the lieutenant governor shall be the annual salary in 2006 increased by each of the following percentages in succession:

(a) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2001, to September 30, 2002, rounded to the nearest one-tenth of one per cent;

(b) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2002, to September 30, 2003, rounded to the nearest one-tenth of one per cent;

(c) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2003, to September 30, 2004, rounded to the nearest one-tenth of one per cent;

(d) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2004, to September 30, 2005, rounded to the nearest one-tenth of one per cent;

(e) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2005, to September 30, 2006, rounded to the nearest one-tenth of one per cent.

(4) In calendar year 2008 and thereafter, the annual salary of the lieutenant governor shall be the annual salary in 2007 increased by the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index from October 1, 2006 to September 30, 2007, rounded to the nearest one-tenth of one per cent.

If the governor appoints the lieutenant governor as an administrative department head, the lieutenant governor may accept the salary for that office while serving as its head in lieu of the salary for the office of lieutenant governor.

(C)

(1) In calendar year 2001 the annual salary of the secretary of state, auditor of state, treasurer of state, and attorney general shall be ninety-three thousand four hundred forty-seven dollars.

(2) In calendar year 2002 the annual salary of the secretary of state, auditor of state, treasurer of state, and attorney general shall be ninety-six thousand two hundred fifty dollars.

(3) In each calendar year from 2003 through 2008, the annual salary of the secretary of state, auditor of state, treasurer of state, and attorney general shall be increased by the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding year, rounded to the nearest one-tenth of one per cent.

(D) Upon the death of an elected executive officer of the state listed in divisions (A) to (F) of section 141.01 of the Revised Code during that person's term of office, an amount shall be paid in accordance with section 2113.04 of the Revised Code, or to that person's estate. The amount shall equal the amount of the salary that the officer would have received during the remainder of the officer's unexpired term or an amount equal to the salary of that person's office for two years, whichever is less.

(E) As used in this section, "consumer price index" has the same meaning as in section 101.27 of the Revised Code.

Effective Date: 12-08-2000; 06-30-2005



Section 141.02 - Pay of adjutant general, assistants, and quartermaster.

(A) The salaries of the adjutant general, the assistant adjutant general for army, the assistant adjutant general for air, and the assistant quartermaster general shall be paid according to divisions (B) and (H) of section 124.15 of the Revised Code.

(B) The adjutant general, the assistant adjutant general for army, the assistant adjutant general for air, and the assistant quartermaster general shall receive the basic allowances for quarters and for subsistence of their rank according to the pay at the time prescribed for the armed forces of the United States, except that the assistant adjutant general for air shall not receive flying pay. The adjutant general shall not receive any flying pay, even if the adjutant general is an officer in the air national guard.

(C) The adjutant general, assistant adjutant general for army, and the assistant adjutant general for air may take a leave of absence from their respective positions without loss of pay for the time they are performing service in the uniformed service as required by their federally recognized officer status. These positions shall not accrue leave as other permanent state employees do but shall accrue leave and record usage of leave as if these positions were those of the administrative department heads listed in section 121.03 of the Revised Code.

(D) If the assistant quartermaster general is a federally recognized officer, the assistant quartermaster general may take a leave of absence from the position without loss of pay for the time the assistant quartermaster general is performing service in the uniformed service as required by the person's federally recognized officer status and the assistant quartermaster general shall not accrue leave as other permanent state employees do but shall accrue leave and record usage of leave as if the assistant quartermaster general were an administrative department head listed in section 121.03 of the Revised Code. If the assistant quartermaster general is not a federally recognized officer, the assistant quartermaster general shall accrue leave as other permanent state employees do.

(E) Notwithstanding Chapter 102. of the Revised Code and any other provision of law, the adjutant general, assistant adjutant general for army, assistant adjutant general for air, and assistant quartermaster general may retain, in addition to any state compensation, any federal pay, allowances, and compensation received because of any federally recognized officer status.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-18-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 141.03 - [Repealed].

Effective Date: 05-17-1967



Section 141.031 - [Repealed].

Effective Date: 03-18-1965



Section 141.032 - [Repealed].

Effective Date: 07-22-1965



Section 141.04 - Compensation of judges by state.

(A) The annual salaries of the chief justice of the supreme court and of the justices and judges named in this section payable from the state treasury are as follows, rounded to the nearest fifty dollars:

(1) For the chief justice of the supreme court, the following amounts effective in the following years:

(a) Beginning January 1, 2000, one hundred twenty-four thousand nine hundred dollars;

(b) Beginning January 1, 2001, one hundred twenty-eight thousand six hundred fifty dollars;

(c) After 2001, the amount determined under division (E)(1) of this section.

(2) For the justices of the supreme court, the following amounts effective in the following years:

(a) Beginning January 1, 2000, one hundred seventeen thousand two hundred fifty dollars;

(b) Beginning January 1, 2001, one hundred twenty thousand seven hundred fifty dollars;

(c) After 2001, the amount determined under division (E)(1) of this section.

(3) For the judges of the courts of appeals, the following amounts effective in the following years:

(a) Beginning January 1, 2000, one hundred nine thousand two hundred fifty dollars;

(b) Beginning January 1, 2001, one hundred twelve thousand five hundred fifty dollars;

(c) After 2001, the amount determined under division (E)(1) of this section.

(4) For the judges of the courts of common pleas, the following amounts effective in the following years:

(a) Beginning January 1, 2000, one hundred thousand five hundred dollars, reduced by an amount equal to the annual compensation paid to that judge from the county treasury pursuant to section 141.05 of the Revised Code;

(b) Beginning January 1, 2001, one hundred three thousand five hundred dollars, reduced by an amount equal to the annual compensation paid to that judge from the county treasury pursuant to section 141.05 of the Revised Code;

(c) After 2001, the aggregate annual salary amount determined under division (E)(2) of this section reduced by an amount equal to the annual compensation paid to that judge from the county treasury pursuant to section 141.05 of the Revised Code.

(5) For the full-time judges of a municipal court or the part-time judges of a municipal court of a territory having a population of more than fifty thousand, the following amounts effective in the following years, which amounts shall be in addition to all amounts received pursuant to divisions (B)(1)(a) and (2) of section 1901.11 of the Revised Code from municipal corporations and counties:

(a) Beginning January 1, 2000, thirty-two thousand six hundred fifty dollars;

(b) Beginning January 1, 2001, thirty-five thousand five hundred dollars;

(c) After 2001, the amount determined under division (E)(3) of this section.

(6) For judges of a municipal court designated as part-time judges by section 1901.08 of the Revised Code, other than part-time judges to whom division (A)(5) of this section applies, and for judges of a county court, the following amounts effective in the following years, which amounts shall be in addition to any amounts received pursuant to division (A) of section 1901.11 of the Revised Code from municipal corporations and counties or pursuant to division (A) of section 1907.16 of the Revised Code from counties:

(a) Beginning January 1, 2000, eighteen thousand eight hundred dollars;

(b) Beginning January 1, 2001, twenty thousand four hundred fifty dollars;

(c) After 2001, the amount determined under division (E)(4) of this section.

(B) Except as provided in section 1901.121 of the Revised Code, except as otherwise provided in this division, and except for the compensation to which the judges described in division (A)(5) of this section are entitled pursuant to divisions (B)(1)(a) and (2) of section 1901.11 of the Revised Code, the annual salary of the chief justice of the supreme court and of each justice or judge listed in division (A) of this section shall be paid in equal monthly installments from the state treasury. If the chief justice of the supreme court or any justice or judge listed in division (A)(2), (3), or (4) of this section delivers a written request to be paid biweekly to the administrative director of the supreme court prior to the first day of January of any year, the annual salary of the chief justice or the justice or judge that is listed in division (A)(2), (3), or (4) of this section shall be paid, during the year immediately following the year in which the request is delivered to the administrative director of the supreme court, biweekly from the state treasury.

(C) Upon the death of the chief justice or a justice of the supreme court during that person's term of office, an amount shall be paid in accordance with section 2113.04 of the Revised Code, or to that person's estate. The amount shall equal the amount of the salary that the chief justice or justice would have received during the remainder of the unexpired term or an amount equal to the salary of office for two years, whichever is less.

(D) Neither the chief justice of the supreme court nor any justice or judge of the supreme court, the court of appeals, the court of common pleas, or the probate court shall hold any other office of trust or profit under the authority of this state or the United States.

(E)

(1) Each year from 2002 through 2008, the annual salaries of the chief justice of the supreme court and of the justices and judges named in divisions (A)(2) and (3) of this section shall be increased by an amount equal to the adjustment percentage for that year multiplied by the compensation paid the preceding year pursuant to division (A)(1), (2), or (3) of this section.

(2) Each year from 2002 through 2008, the aggregate annual salary payable under division (A)(4) of this section to the judges named in that division shall be increased by an amount equal to the adjustment percentage for that year multiplied by the aggregate compensation paid the preceding year pursuant to division (A)(4) of this section and section 141.05 of the Revised Code.

(3) Each year from 2002 through 2008, the salary payable from the state treasury under division (A)(5) of this section to the judges named in that division shall be increased by an amount equal to the adjustment percentage for that year multiplied by the aggregate compensation paid the preceding year pursuant to division (A)(5) of this section and division (B)(1)(a) of section 1901.11 of the Revised Code.

(4) Each year from 2002 through 2008, the salary payable from the state treasury under division (A)(6) of this section to the judges named in that division shall be increased by an amount equal to the adjustment percentage for that year multiplied by the aggregate compensation paid the preceding year pursuant to division (A)(6) of this section and division (A) of section 1901.11 of the Revised Code from municipal corporations and counties or division (A) of section 1907.16 of the Revised Code from counties.

(F) In addition to the salaries payable pursuant to this section, the chief justice of the supreme court and the justices of the supreme court shall be entitled to a vehicle allowance of five hundred dollars per month, payable from the state treasury. The allowance shall be increased on the first day of January of each odd numbered year by an amount equal to the percentage increase, if any, in the consumer price index for the immediately preceding twenty-four month period for which information is available.

(G) On or before the first day of December of each year, the Ohio supreme court, through its chief administrator, shall notify the administrative judge of the Montgomery county municipal court, the board of county commissioners of Montgomery county, and the treasurer of the state of the yearly salary cost of five part-time county court judges as of that date. If the total yearly salary costs of all of the judges of the Montgomery county municipal court as of the first day of December of that same year exceeds that amount, the administrative judge of the Montgomery county municipal court shall cause payment of the excess between those two amounts less any reduced amount paid for the health care costs of the Montgomery county municipal court judges in comparison to the health care costs of five part-time county court judges from the general special projects fund or the fund for a specific special project created pursuant to section 1901.26 of the Revised Code to the treasurer of Montgomery county and to the treasurer of the state in amounts proportional to the percentage of the salaries of the municipal court judges paid by the county and by the state.

(H) As used in this section:

(1) The "adjustment percentage" for a year is the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding year, rounded to the nearest one-tenth of one per cent.

(2) "Consumer price index" has the same meaning as in section 101.27 of the Revised Code.

(3) "Salary" does not include any portion of the cost, premium, or charge for health, medical, hospital, dental, or surgical benefits, or any combination of those benefits, covering the chief justice of the supreme court or a justice or judge named in this section and paid on the chief justice's or the justice's or judge's behalf by a governmental entity.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-08-2000; 06-30-2005



Section 141.05 - Compensation of judges by county.

Each judge of the court of common pleas and each judge of the probate court shall receive an annual compensation equal to eighteen cents per capita for the population of the county in which the judge resided when elected or appointed, as ascertained by the latest federal census of the United States. The annual compensation shall not be less than three thousand five hundred dollars nor more than fourteen thousand dollars and, except for any judge who, prior to the first day of January of any year, delivers a written request to be paid biweekly to both the auditor of the county in which the judge's court is located and the administrative director of the supreme court, shall be paid monthly from the treasury of the county upon the warrant of the county auditor. If a judge, prior to the first day of January of any year, delivers a written request to be paid biweekly to both the auditor of the county in which the judge's court is located and the administrative director of the supreme court, the compensation, during the year immediately following the year in which the request is delivered to both the auditor of the county and the administrative director of the supreme court, shall be paid to that judge biweekly from the treasury of the county upon the warrant of the county auditor.

As used in this section, "compensation" does not include any portion of the cost, premium, or charge for health, medical, hospital, dental, or surgical benefits, or any combination thereof, covering a judge of the court of common pleas or a judge of the probate court and paid on the judge's behalf by a governmental entity.

Effective Date: 07-01-1997



Section 141.051 - [Repealed].

Effective Date: 03-26-1971



Section 141.052 - [Repealed].

Effective Date: 06-10-1968



Section 141.06 - Compensation of assembly member appointed to supreme court.

A member of the current general assembly, or a person who was a member of the current or previous general assembly, who is appointed to fill the unexpired term of office of the chief justice or a justice of the supreme court or of any judge shall receive compensation for the balance of that unexpired term at the rate that was in effect for that office on the last day of the general assembly prior to the one during which the person was appointed.

Effective Date: 2007 HB155 12-21-2007



Section 141.07 - Compensation and expenses of judges holding court outside county of residence.

In addition to the annual salary and expenses provided for in sections 141.04 and 141.05 of the Revised Code, each judge of the probate court, and of the juvenile court, while holding court in a county in which the judge does not reside, by assignment of the chief justice of the supreme court under section 2101.37, 2101.39, or 2151.07 of the Revised Code, and each judge of the common pleas court while holding court in a county in which the judge does not reside, by assignment of the chief justice of the supreme court under section 2701.03 of the Revised Code, or without any assignment, shall receive the actual and necessary expenses that the judge incurred while so holding court in that county, to be paid from the treasury of that county upon the warrant of the county auditor. Each judge of the court of common pleas, of the probate court, and of the juvenile court, who is assigned by the chief justice by virtue of section 2503.04 of the Revised Code, each judge of the probate court who is assigned by the chief justice by virtue of sections 2101.37 and 2101.39 of the Revised Code, and each judge of the juvenile court who is assigned by the chief justice by virtue of section 2151.07 of the Revised Code, to aid in disposing of business of some county other than that in which the judge resides shall receive fifty dollars for each day of the assignment and the actual and necessary expenses that the judge incurred in holding court under the assignment, together with the judge's actual transportation expenses, to be paid from the treasury of the county to which the judge is so assigned upon the warrant of the auditor of that county.

Effective Date: 07-01-1997



Section 141.08 - Traveling expenses of chief justice.

The chief justice of the supreme court shall receive the actual and necessary expenses incurred while performing official duties under the law and the constitution in determining the disqualification or disability of any judge of the court of common pleas or of the court of appeals, to be paid from the state treasury upon the warrant of the director of budget and management.

Effective Date: 10-01-1953; 12-01-2006



Section 141.09 - [Repealed].

Effective Date: 10-16-1980



Section 141.10 - Expenses of judges of court of appeals holding court outside county of residence - compensation of assigned judges.

(A) In addition to the annual salary and expenses provided for in sections 141.04 and 2501.15 of the Revised Code, each judge of a court of appeals who holds court in a county in which the judge does not reside shall receive the judge's actual and necessary expenses incurred while so holding court. Those expenses shall be paid by the treasurer of state upon the warrant of the director of budget and management.

(B) In addition to the annual salary and expenses provided for in sections 141.04 and 2501.15 of the Revised Code, each judge of a court of appeals who is assigned by the chief justice of the supreme court to aid in disposing of business of a district other than that in which the judge is elected or appointed, shall receive fifty dollars per day for each day of the assignment. The per diem compensation shall be paid from the treasury of the county to which the judge is so assigned upon the warrant of the auditor of that county.

Effective Date: 06-13-1990; 12-01-2006



Section 141.11 - Expenses and compensation of appellate judges directed or assigned to sit with supreme court justices.

(A) A judge of a court of appeals who is directed or assigned to sit with the justices of the supreme court shall be paid all his actual and necessary expenses incurred while sitting or performing any duty incident to the sitting, including expenses incurred in going from his place of residence to the supreme court and in returning from the supreme court. Those expenses shall be paid from funds appropriated for the supreme court. The certificate of the judge of the court of appeals that services were so rendered and that the expenses were so incurred shall be approved by the chief justice of the supreme court or, in his absence, by the acting chief justice of the supreme court, and that approval is sufficient authority for the drawing of a warrant.

(B) In addition to the actual and necessary expenses provided for in division (A) of this section, each judge of a court of appeals who is directed or assigned to sit with the justices of the supreme court shall receive fifty dollars per day for each day of the sitting or of performing any duty incident to the sitting. The per diem compensation shall be paid from funds appropriated for the supreme court.

Prior to receiving per diem compensation under this division, a judge of the court of appeals shall certify, in writing, that he did sit with the justices of the supreme court, or did perform any duty incident to the sitting, on the days for which the per diem compensation is sought. The certificate then shall be approved by the chief justice of the supreme court or, in his absence, by the acting chief justice of the supreme court and that approval is sufficient authority for the drawing of a warrant.

Effective Date: 06-13-1990



Section 141.12 - Uniform compensation for employees in the classified service of the state.

The compensation of all employees in the classified service of the state shall be uniform for positions within the same service, group, and grade as established by the classifications of said service as at any time made by the rules of the director of administrative services, provided a rate of compensation for such service, group, and grade has been fixed by the general assembly, except that the compensation of persons employed in the classified service of the state at the time of the fixing of a rate of compensation for the service, group, and grade by the general assembly which may exceed the uniform rate so fixed, shall not be affected by this section.

Effective Date: 08-26-1977



Section 141.13 - Fees or additional remuneration prohibited - exceptions.

(A) No fees in addition to the salaries and compensation provided in sections 141.01 to 141.12 of the Revised Code shall be allowed to any such officer. No additional remuneration shall be given any such officer under any other title than that by which the officer was elected or duly appointed. Subject to division (B) of this section, the salaries provided in such sections shall be in full compensation for any services rendered by such officers and employees, payment of which is made from the state treasury.

(B) Division (A) of this section does not affect any right of a full-time municipal court judge, or a part-time judge of a municipal court of a territory having a population of more than fifty thousand, to compensation under divisions (B)(1)(a) and (2) of section 1901.11 of the Revised Code; to health, medical, hospital, dental, or surgical benefits coverage or other fringe benefits provided pursuant to Chapter 1901. of the Revised Code; or to compensation, fringe benefits, or expenses otherwise provided pursuant to that or any other chapter of the Revised Code. Division (A) of this section also does not affect any right of an acting judge, judge, or a retired judge as described in division (A) of section 1901.121 of the Revised Code to compensation to which an acting judge, judge, or a retired judge is entitled under Chapter 1901. of the Revised Code, or to any health, medical, hospital, dental, or surgical benefits coverage, other fringe benefits or compensation, or expenses to which an acting judge, judge, or a retired judge may be entitled under that or any other chapter of the Revised Code.

Effective Date: 07-01-1997



Section 141.14 - Amended and Renumbered.

Effective Date: 06-02-1965



Section 141.15, 141.151 - Amended and Renumbered RC 126.31, 126.32.

Effective Date: 04-10-1990



Section 141.152 - [Repealed].

Effective Date: 07-01-1985



Section 141.16 - Compensation of retired judges assigned to active duty.

Any voluntarily retired judge, or any judge who is retired under Section 6 of Article IV, Ohio Constitution, may be assigned with his consent, by the chief justice or acting chief justice of the supreme court, to active duty as a judge. While so serving, he shall be paid, from money appropriated for this purpose, the established compensation for such office, computed on a per diem basis, in addition to any retirement benefits to which he may be entitled.

Annually, on the first day of August, the administrative director of the Ohio courts shall issue a billing to the county treasurer of any county to which such a judge is assigned for reimbursement of the county's portion of the compensation previously paid by the state for the twelve-month period preceding the last day of June. The county's portion of the compensation shall be that part of each per diem paid by the state which is proportional to the county's share of the total compensation of a resident judge of such court. The county treasurer shall forward the payment within thirty days.

Effective Date: 07-01-1985






Chapter 143 - CIVIL SERVICE [RENUMBERED]

Section 143.01 - Amended and Renumbered RC 124.01.

Effective Date: 12-04-1973



Section 143.011 to 143.013 - Amended and Renumbered RC 124.02 to 124.04.

Effective Date: 12-04-1973



Section 143.02 - Amended and Renumbered RC 124.05.

Effective Date: 12-04-1973



Section 143.021 - [Repealed].

Effective Date: 08-26-1977



Section 143.03, 143.04 - Amended and Renumbered RC 124.06, 124.07.

Effective Date: 12-04-1973



Section 143.05 - [Repealed].

Effective Date: 11-02-1959



Section 143.06, 143.07, 143.08 - Amended and Renumbered RC 124.08, 124.09, 124.11.

Effective Date: 12-04-1973



Section 143.081, 143.082 - Amended and Renumbered RC 124.12, 124.13.

Effective Date: 10-05-1987



Section 143.09 - Amended and Renumbered RC 124.14.

Effective Date: 12-04-1973



Section 143.091 - Amended and Renumbered RC.

Effective Date: 07-30-1979



Section 143.10 - Amended and Renumbered RC 124.15.

Effective Date: 12-04-1973



Section 143.101, 143.102 - Amended and Renumbered RC 124.16, 124.17.

Effective Date: 07-14-1989



Section 143.11 to 143.48 - Amended and Renumbered RC 124.18 to 124.64.

Effective Date: 12-04-1973



Section 143.51 - Amended and Renumbered RC 124.71.

Effective Date: 12-04-1973



Section 143.61 - Amended and Renumbered RC 124.81.

Effective Date: 12-04-1973



Section 143.62 - Amended and Renumbered RC 124.82.

Effective Date: 06-27-1975



Section 143.99 - Amended and Renumbered RC 124.99.

Effective Date: 12-04-1973






Chapter 144 - OLD AGE AND SURVIVORS INSURANCE - MUNICIPAL EMPLOYEES

Section 144.01 - Old age and survivors insurance - municipal employees definitions.

As used in this chapter:

(A) "Wages" means all remuneration for employment as defined in this section, including the cash value of all remuneration paid in any medium other than cash, but does not include that part of such remuneration which, even if it were for "employment" within the meaning of the "Federal Insurance Contributions Act," would not constitute "wages" within the meaning of that act.

(B) "City" means any municipal corporation having its own retirement system and includes any municipal university belonging to the municipal corporation.

(C) "Employment" means any service performed by an employee in the employ of a county-related corporation or city, except service which, in the absence of an agreement entered into under this chapter, would constitute "employment" as defined in the "Social Security Act" or service which under the "Social Security Act" may not be included in an agreement between the state and the secretary of health and human services. Service which under the "Social Security Act" may be included in an agreement only upon certification by the governor in accordance with section 218 (d) (3) of that act is included in the term "employment" if the governor issues, with respect to such service, a certificate to the secretary pursuant to section 144.06 of the Revised Code. The county-related corporation or city may exclude any of the services from the term "employment" which may be excluded in sections 218 (c) (3) and (5) of the "Social Security Act."

(D) "Employee" has the meaning prescribed in section 210 (k) of the "Social Security Act" and may include officers of a county-related corporation or city.

(E) "State agency" means that agency which the governor designates to carry out this chapter.

(F) "Secretary of health and human services" includes any individual to whom the secretary delegates any of his functions under the "Social Security Act" with respect to coverage under such act of employees of states and their subordinate units of government.

(G) "Social Security Act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, 42 U.S.C. 301, as amended, and officially cited as the "Social Security Act," including the regulations and requirements issued pursuant thereto.

(H) "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the "Internal Revenue Code of 1939" and subchapters A and B of chapter 21 of the "Internal Revenue Code of 1954," as amended. "Employees tax" means the tax imposed by section 1400 of the "Internal Revenue Code of 1939" and section 3101 of the "Internal Revenue Code of 1954."

(I) "County-related corporation" means a nonprofit corporation, without capital stock, organized and existing under Chapter 1702. of the Revised Code to carry on county-related recreational functions on property, the title of which rests in the name of the county, that would normally be carried on by commercial interests for profit, the receipts in excess of actual and necessary expenses of which are transferred to a board of county commissioners, and the assets of which, upon dissolution of the corporation, become the property of a board of county commissioners.

Effective Date: 07-01-1985



Section 144.02 - Agreement for extending benefits of federal old age and survivors insurance system.

The state agency as defined in Chapter 144. of the Revised Code is hereby authorized to enter on behalf of the state into an agreement with the secretary of health, education, and welfare consistent with Chapter 144. of the Revised Code, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees of any county-related corporation or city with respect to services specified in such agreement which constitute "employment." Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification, and termination of the agreement, administration, and other appropriate provisions as the state agency and secretary of health, education, and welfare agree upon, but, except as may be otherwise required by or under the "Social Security Act" as to the services to be covered, such agreement shall provide and include the following:

(A) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the "Social Security Act."

(B) The state agency shall pay to the secretary of the treasury of the United States from the social security contribution fund established in section 144.05 of the Revised Code, at such time or times as may be prescribed under the "Social Security Act," contributions with respect to wages, as defined in section 144.01 of the Revised Code, equal to the sum of the taxes which would be imposed by the "Federal Insurance Contributions Act" if the services covered by the agreement constituted employment within the meaning of that act.

(C) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but in no event may it be effective with respect to any such services performed prior to the first day of the calendar year in which such agreement is entered into or in which the modification of the agreement making it applicable to such services, is entered into, except that such agreement, or any modification thereof, may be made retroactive where authorized by the federal "Social Security Act."

(D) Services which constitute employment performed in the employ of a county-related corporation or city shall be covered by such an agreement when they are included in a plan which is in conformity with the terms of the agreement and has been approved by the state agency under section 144.04 of the Revised Code.

(E) The agreement shall include all services described in division (D) of this section and performed by individuals in positions covered by a retirement system with respect to which the governor has issued a certificate to the secretary of health, education, and welfare pursuant to section 144.06 of the Revised Code.

(F) If the federal "Social Security Act" is amended to include Ohio among the states which are permitted to divide their retirement systems into two parts to obtain coverage for only those members of a system who so desire, a retirement system for this purpose may be divided into two divisions or parts, one of which shall be composed of positions of members of such systems who desire coverage under old-age survivors and disability insurance in accordance with the provisions of the federal "Social Security Act" and the other of which shall be composed of positions of members of such system who do not desire such coverage, and each such division, for the purpose of Chapter 144. of the Revised Code, shall be a separate retirement system. Where such division is made positions of individuals who become members of such systems after old-age survivors and disability insurance coverage is extended shall be included in such division or part which is composed of members desiring such coverage.

Effective Date: 09-14-1970



Section 144.03 - Employees' contribution deducted from wages.

Every employee of a county-related corporation or city shall be required to pay for the period of his coverage, into the contribution fund established by section 144.05 of the Revised Code, contributions, with respect to wages equal to the amount of the employee tax which would be imposed by the "Federal Insurance Contributions Act" if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the county-related corporation or city or his entry upon such service, after the enactment of Chapter 144. of the Revised Code.

The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency prescribes.

Effective Date: 09-14-1970



Section 144.04 - Submitting plan for coverage.

Any county-related corporation or city is hereby authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the "Social Security Act," in conformity with applicable provisions of such act, to employees of the county-related corporation or city. The plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in Chapter 144. of the Revised Code, and the regulations issued pursuant to said sections by the state agency, except that no such plan shall be approved unless:

(A) It is in conformity with the requirements of the "Social Security Act" and with the agreement entered into under section 144.02 of the Revised Code.

(B) It provides that all services which constitute employment as defined in section 144.01 of the Revised Code, and are performed in the employ of the county-related corporation or city by employees thereof, shall be covered by this plan.

(C) It specifies the source or sources from which the funds necessary to make the payments required by Chapter 144. of the Revised Code, are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose.

(D) It provides for such methods of administration of the plan by the county-related corporation or city as found by the state agency to be necessary for the proper and efficient administration of the plan.

(E) It provides that the county-related corporation or city will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the secretary of health, education, and welfare may from time to time find necessary to assure the correctness and verification of such reports.

(F) It authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the provisions of the "Social Security Act."

The state agency shall not finally refuse to approve a plan submitted by a county-related corporation or city under section 144.02 of the Revised Code and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the county-related corporation or city.

A county-related corporation or city whose plan has been approved under this section shall pay into the social security contribution fund, with respect to wages at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under section 144.02 of the Revised Code.

A county-related corporation or city required to make payments under this section is authorized, in consideration of an employee's retention in, or entry upon, employment after enactment of Chapter 144. of the Revised Code, to impose upon each of their employees, as to services which are covered by an approved plan, a contribution with respect to his wages not exceeding the amount of employee tax which would be imposed by the "Federal Insurance Contributions Act" if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the social security contribution fund in partial discharge of the liability of the county-related corporation or city under this section. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

Delinquent payments due under this section with interest at the rate of six per cent per annum, may be recovered by action in a court of competent jurisdiction against the county-related corporation or city liable therefor or may, at the request of the state agency, be deducted from any moneys payable to such county-related corporation or subdivision by any department or agency of the state.

Effective Date: 09-14-1970



Section 144.05 - Social security contribution fund.

(A) There is hereby established a special fund to be known as the social security contribution fund. Such fund shall consist of and there shall be deposited in such fund:

(1) All contributions, interest, and penalties collected under sections 144.03 and 144.04 of the Revised Code;

(2) All moneys appropriated thereto under Chapter 144. of the Revised Code;

(3) Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4) Interest earned upon any moneys in the fund;

(5) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received by the fund from any other source. All moneys in the fund shall be mingled and undivided. Subject to the provisions of Chapter 144. of the Revised Code, the state agency is vested with full power, authority, and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof and are consistent with the provisions of Chapter 144. of the Revised Code.

(B) The social security contribution fund shall be established and held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of Chapter 144. of the Revised Code. Withdrawals from such fund shall be made for, and solely for, the following purposes:

(1) Payment of amounts required to be paid to the secretary of treasury pursuant to an agreement entered into under section 144.02 of the Revised Code;

(2) Payment of refunds provided for in section 144.03 of the Revised Code;

(3) Refunds of overpayments, not otherwise adjustable, made by a county-related corporation or city.

(C) From the social security contribution fund the custodian of the fund shall pay to the secretary of treasury such amounts and at such time or times as may be directed by the state agency in accordance with any agreement entered into under section 144.02 of the Revised Code, and the "Social Security Act."

(D) The treasurer of state shall be treasurer and custodian of the social security contribution fund and shall administer such fund in accordance with the provisions of Chapter 144. of the Revised Code, and the directions of the state agency, and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the state agency may prescribe pursuant thereto.

(E) There are hereby authorized to be appropriated annually to the contribution fund, in addition to the contributions collected and paid into the contribution fund under sections 144.03 and 144.04 of the Revised Code, to be available for the purposes of this section until expended, such additional sums as are found to be necessary in order to make the payments which the state is obligated to make pursuant to an agreement entered into under section 144.02 of the Revised Code.

(F) The state agency shall submit to each first regular session of the general assembly, at least ninety days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the social security contribution fund for the next appropriation period.

Effective Date: 09-17-1973



Section 144.06 - Authorizing referendum.

The governor is empowered to authorize a referendum, and he shall authorize a referendum upon request of the governing body of a county-related corporation or city, and the governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the "Social Security Act," on the question of whether service in positions covered by a retirement system established by a county-related corporation or city thereof should be excluded from or included under an agreement under Chapter 144. of the Revised Code. The notice of referendum required by section 218(d)(3)(C) of the "Social Security Act" to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum deems necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under Chapter 144. of the Revised Code.

Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in section 218(d)(3) of the "Social Security Act" have been met, the governor shall so certify to the secretary of health, education and welfare.

Effective Date: 09-14-1970



Section 144.07 - Rules and regulations.

The state agency as defined in division (E) of section 144.01 of the Revised Code shall make and publish such rules and regulations, not inconsistent with the provisions of sections 144.01 to 144.07, inclusive, of the Revised Code, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under said sections of the Revised Code.

Effective Date: 01-10-1961






Chapter 145 - PUBLIC EMPLOYEES RETIREMENT SYSTEM

Section 145.01 - Public employees retirement system definitions.

As used in this chapter:

(A) "Public employee" means:

(1) Any person holding an office, not elective, under the state or any county, township, municipal corporation, park district, conservancy district, sanitary district, health district, metropolitan housing authority, state retirement board, Ohio historical society, public library, county law library, union cemetery, joint hospital, institutional commissary, state university, or board, bureau, commission, council, committee, authority, or administrative body as the same are, or have been, created by action of the general assembly or by the legislative authority of any of the units of local government named in division (A)(1) of this section, or employed and paid in whole or in part by the state or any of the authorities named in division (A)(1) of this section in any capacity not covered by section 742.01, 3307.01, 3309.01, or 5505.01 of the Revised Code.

(2) A person who is a member of the public employees retirement system and who continues to perform the same or similar duties under the direction of a contractor who has contracted to take over what before the date of the contract was a publicly operated function. The governmental unit with which the contract has been made shall be deemed the employer for the purposes of administering this chapter.

(3) Any person who is an employee of a public employer, notwithstanding that the person's compensation for that employment is derived from funds of a person or entity other than the employer. Credit for such service shall be included as total service credit, provided that the employee makes the payments required by this chapter, and the employer makes the payments required by sections 145.48 and 145.51 of the Revised Code.

(4) A person who elects in accordance with section 145.015 of the Revised Code to remain a contributing member of the public employees retirement system.

(5) A person who is an employee of the legal rights service on September 30, 2012, and continues to be employed by the nonprofit entity established under Section 319.20 of Am. Sub. H.B. 153 of the 129th general assembly. The nonprofit entity is the employer for the purpose of this chapter.

In all cases of doubt, the public employees retirement board shall determine under section 145.036, 145.037, or 145.038 of the Revised Code whether any person is a public employee, and its decision is final.

(B) "Member" means any public employee, other than a public employee excluded or exempted from membership in the retirement system by section 145.03, 145.031, 145.032, 145.033, 145.034, 145.035, or 145.38 of the Revised Code. "Member" includes a PERS retirant who becomes a member under division (C) of section 145.38 of the Revised Code. "Member" also includes a disability benefit recipient.

(C) "Head of the department" means the elective or appointive head of the several executive, judicial, and administrative departments, institutions, boards, and commissions of the state and local government as the same are created and defined by the laws of this state or, in case of a charter government, by that charter.

(D) "Employer" or "public employer" means the state or any county, township, municipal corporation, park district, conservancy district, sanitary district, health district, metropolitan housing authority, state retirement board, Ohio historical society, public library, county law library, union cemetery, joint hospital, institutional commissary, state medical university, state university, or board, bureau, commission, council, committee, authority, or administrative body as the same are, or have been, created by action of the general assembly or by the legislative authority of any of the units of local government named in this division not covered by section 742.01, 3307.01, 3309.01, or 5505.01 of the Revised Code. In addition, "employer" means the employer of any public employee.

(E) "Prior military service" also means all service credited for active duty with the armed forces of the United States as provided in section 145.30 of the Revised Code.

(F) "Contributor" means any person who has an account in the employees' savings fund created by section 145.23 of the Revised Code. When used in the sections listed in division (B) of section 145.82 of the Revised Code, "contributor" includes any person participating in a PERS defined contribution plan.

(G) "Beneficiary" or "beneficiaries" means the estate or a person or persons who, as the result of the death of a member, contributor, or retirant, qualify for or are receiving some right or benefit under this chapter.

(H)

(1) "Total service credit," except as provided in section 145.37 of the Revised Code, means all service credited to a member of the retirement system since last becoming a member, including restored service credit as provided by section 145.31 of the Revised Code; credit purchased under sections 145.293 and 145.299 of the Revised Code; all the member's military service credit computed as provided in this chapter; all service credit established pursuant to section 145.297 of the Revised Code; and any other service credited under this chapter. For the exclusive purpose of satisfying the service credit requirement and of determining eligibility for benefits under sections 145.32, 145.33, 145.331, 145.332, 145.35, 145.36, and 145.361 of the Revised Code, "five or more years of total service credit" means sixty or more calendar months of contributing service in this system.

(2) "One and one-half years of contributing service credit," as used in division (B) of section 145.45 of the Revised Code, also means eighteen or more calendar months of employment by a municipal corporation that formerly operated its own retirement plan for its employees or a part of its employees, provided that all employees of that municipal retirement plan who have eighteen or more months of such employment, upon establishing membership in the public employees retirement system, shall make a payment of the contributions they would have paid had they been members of this system for the eighteen months of employment preceding the date membership was established. When that payment has been made by all such employee members, a corresponding payment shall be paid into the employers' accumulation fund by that municipal corporation as the employer of the employees.

(3) Where a member also is a member of the state teachers retirement system or the school employees retirement system, or both, except in cases of retirement on a combined basis pursuant to section 145.37 of the Revised Code or as provided in section 145.383 of the Revised Code, service credit for any period shall be credited on the basis of the ratio that contributions to the public employees retirement system bear to total contributions in all state retirement systems.

(4) Not more than one year of credit may be given for any period of twelve months.

(5) "Ohio service credit" means credit for service that was rendered to the state or any of its political subdivisions or any employer.

(I) "Regular interest" means interest at any rates for the respective funds and accounts as the public employees retirement board may determine from time to time.

(J) "Accumulated contributions" means the sum of all amounts credited to a contributor's individual account in the employees' savings fund together with any interest credited to the contributor's account under section 145.471 or 145.472 of the Revised Code.

(K)

(1) "Final average salary" means the greater of the following:

(a) The sum of the member's earnable salaries for the appropriate number of calendar years of contributing service, determined under section 145.017 of the Revised Code, in which the member's earnable salary was highest, divided by the same number of calendar years or, if the member has fewer than the appropriate number of calendar years of contributing service, the total of the member's earnable salary for all years of contributing service divided by the number of calendar years of the member's contributing service;

(b) The sum of a member's earnable salaries for the appropriate number of consecutive months, determined under section 145.017 of the Revised Code, that were the member's last months of service, up to and including the last month, divided by the appropriate number of years or, if the time between the first and final months of service is less than the appropriate number of consecutive months, the total of the member's earnable salary for all months of contributing service divided by the number of years between the first and final months of contributing service, including any fraction of a year, except that the member's final average salary shall not exceed the member's highest earnable salary for any twelve consecutive months.

(2) If

contributions were made in only one calendar year, "final average salary" means the member's total earnable salary.

(L) "Annuity" means payments for life derived from contributions made by a contributor and paid from the annuity and pension reserve fund as provided in this chapter. All annuities shall be paid in twelve equal monthly installments.

(M) "Annuity reserve" means the present value, computed upon the basis of the mortality and other tables adopted by the board, of all payments to be made on account of any annuity, or benefit in lieu of any annuity, granted to a retirant as provided in this chapter.

(N)

(1) "Disability retirement" means retirement as provided in section 145.36 of the Revised Code.

(2) "Disability allowance" means an allowance paid on account of disability under section 145.361 of the Revised Code.

(3) "Disability benefit" means a benefit paid as disability retirement under section 145.36 of the Revised Code, as a disability allowance under section 145.361 of the Revised Code, or as a disability benefit under section 145.37 of the Revised Code.

(4) "Disability benefit recipient" means a member who is receiving a disability benefit.

(O) "Age and service retirement" means retirement as provided in sections 145.32, 145.33, 145.331, 145.332, 145.37, and 145.46and former section 145.34 of the Revised Code.

(P) "Pensions" means annual payments for life derived from contributions made by the employer that at the time of retirement are credited into the annuity and pension reserve fund from the employers' accumulation fund and paid from the annuity and pension reserve fund as provided in this chapter. All pensions shall be paid in twelve equal monthly installments.

(Q) "Retirement allowance" means the pension plus that portion of the benefit derived from contributions made by the member.

(R)

(1) Except as otherwise provided in division (R) of this section, "earnable salary" means all salary, wages, and other earnings paid to a contributor by reason of employment in a position covered by the retirement system. The salary, wages, and other earnings shall be determined prior to determination of the amount required to be contributed to the employees' savings fund under section 145.47 of the Revised Code and without regard to whether any of the salary, wages, or other earnings are treated as deferred income for federal income tax purposes. "Earnable salary" includes the following:

(a) Payments made by the employer in lieu of salary, wages, or other earnings for sick leave, personal leave, or vacation used by the contributor;

(b) Payments made by the employer for the conversion of sick leave, personal leave, and vacation leave accrued, but not used if the payment is made during the year in which the leave is accrued, except that payments made pursuant to section 124.383 or 124.386 of the Revised Code are not earnable salary;

(c) Allowances paid by the employer for maintenance, consisting of housing, laundry, and meals, as certified to the retirement board by the employer or the head of the department that employs the contributor;

(d) Fees and commissions paid under section 507.09 of the Revised Code;

(e) Payments that are made under a disability leave program sponsored by the employer and for which the employer is required by section 145.296 of the Revised Code to make periodic employer and employee contributions;

(f) Amounts included pursuant to former division (K)(3) and former division (Y) of this section and section 145.2916 of the Revised Code.

(2) "Earnable salary" does not include any of the following:

(a) Fees and commissions, other than those paid under section 507.09 of the Revised Code, paid as sole compensation for personal services and fees and commissions for special services over and above services for which the contributor receives a salary;

(b) Amounts paid by the employer to provide life insurance, sickness, accident, endowment, health, medical, hospital, dental, or surgical coverage, or other insurance for the contributor or the contributor's family, or amounts paid by the employer to the contributor in lieu of providing the insurance;

(c) Incidental benefits, including lodging, food, laundry, parking, or services furnished by the employer, or use of the employer's property or equipment, or amounts paid by the employer to the contributor in lieu of providing the incidental benefits;

(d) Reimbursement for job-related expenses authorized by the employer, including moving and travel expenses and expenses related to professional development;

(e) Payments for accrued but unused sick leave, personal leave, or vacation that are made at any time other than in the year in which the sick leave, personal leave, or vacation was accrued;

(f) Payments made to or on behalf of a contributor that are in excess of the annual compensation that may be taken into account by the retirement system under division (a)(17) of section 401 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a)(17), as amended;

(g) Payments made under division (B), (C), or (E) of section 5923.05 of the Revised Code, Section 4 of Substitute Senate Bill No. 3 of the 119th general assembly, Section 3 of Amended Substitute Senate Bill No. 164 of the 124th general assembly, or Amended Substitute House Bill No. 405 of the 124th general assembly;

(h) Anything of value received by the contributor that is based on or attributable to retirement or an agreement to retire, except that payments made on or before January 1, 1989, that are based on or attributable to an agreement to retire shall be included in earnable salary if both of the following apply:

(i) The payments are made in accordance with contract provisions that were in effect prior to January 1, 1986;

(ii) The employer pays the retirement system an amount specified by the retirement board equal to the additional liability resulting from the payments.

(i) The portion of any amount included in section 145.2916 of the Revised Code that represents employer contributions.

(3) The retirement board shall determine by rule whether any compensation not enumerated in division (R) of this section is earnable salary, and its decision shall be final.

(S) "Pension reserve" means the present value, computed upon the basis of the mortality and other tables adopted by the board, of all payments to be made on account of any retirement allowance or benefit in lieu of any retirement allowance, granted to a member or beneficiary under this chapter.

(T) "Contributing service" means both of the following:

(1) All service credited to a member of the system since January 1, 1935, for which contributions are made as required by sections 145.47, 145.48, and 145.483 of the Revised Code. In any year subsequent to 1934, credit for any service shall be allowed in accordance with section 145.016 of the Revised Code.

(2) Service credit received by election of the member under section 145.814 of the Revised Code.

(U) "State retirement board" means the public employees retirement board, the school employees retirement board, or the state teachers retirement board.

(V) "Retirant" means any former member who retires and is receiving a monthly allowance as provided in sections 145.32, 145.33, 145.331, 145.332, and 145.46 and former section 145.34 of the Revised Code.

(W) "Employer contribution" means the amount paid by an employer as determined under section 145.48 of the Revised Code.

(X) "Public service terminates" means the last day for which a public employee is compensated for services performed for an employer or the date of the employee's death, whichever occurs first.

(Y) "Five years of service credit," for the exclusive purpose of satisfying the service credit requirements and of determining eligibility under section 145.33or 145.332 of the Revised Code, means employment covered under this chapter or under a former retirement plan operated, recognized, or endorsed by the employer prior to coverage under this chapter or under a combination of the coverage.

(Z) "Deputy sheriff" means any person who is commissioned and employed as a full-time peace officer by the sheriff of any county, and has been so employed since on or before December 31, 1965; any person who is or has been commissioned and employed as a peace officer by the sheriff of any county since January 1, 1966, and who has received a certificate attesting to the person's satisfactory completion of the peace officer training school as required by section 109.77 of the Revised Code; or any person deputized by the sheriff of any county and employed pursuant to section 2301.12 of the Revised Code as a criminal bailiff or court constable who has received a certificate attesting to the person's satisfactory completion of the peace officer training school as required by section 109.77 of the Revised Code.

(AA) "Township constable or police officer in a township police department or district" means any person who is commissioned and employed as a full-time peace officer pursuant to Chapter 505. or 509. of the Revised Code, who has received a certificate attesting to the person's satisfactory completion of the peace officer training school as required by section 109.77 of the Revised Code.

(BB) "Drug agent" means any person who is either of the following:

(1) Employed full time as a narcotics agent by a county narcotics agency created pursuant to section 307.15 of the Revised Code and has received a certificate attesting to the satisfactory completion of the peace officer training school as required by section 109.77 of the Revised Code;

(2) Employed full time as an undercover drug agent as defined in section 109.79 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(CC) "Department of public safety enforcement agent" means a full-time employee of the department of public safety who is designated under section 5502.14 of the Revised Code as an enforcement agent and who is in compliance with section 109.77 of the Revised Code.

(DD) "Natural resources law enforcement staff officer" means a full-time employee of the department of natural resources who is designated a natural resources law enforcement staff officer under section 1501.013 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(EE) "Park officer" means a full-time employee of the department of natural resources who is designated a park officer under section 1541.10 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(FF) "Forest officer" means a full-time employee of the department of natural resources who is designated a forest officer under section 1503.29 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(GG) "Preserve officer" means a full-time employee of the department of natural resources who is designated a preserve officer under section 1517.10 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(HH) "Wildlife officer" means a full-time employee of the department of natural resources who is designated a wildlife officer under section 1531.13 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(II) "State watercraft officer" means a full-time employee of the department of natural resources who is designated a state watercraft officer under section 1547.521 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(JJ) "Park district police officer" means a full-time employee of a park district who is designated pursuant to section 511.232 or 1545.13 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(KK) "Conservancy district officer" means a full-time employee of a conservancy district who is designated pursuant to section 6101.75 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(LL) "Municipal police officer" means a member of the organized police department of a municipal corporation who is employed full time, is in compliance with section 109.77 of the Revised Code, and is not a member of the Ohio police and fire pension fund.

(MM) "Veterans' home police officer" means any person who is employed at a veterans' home as a police officer pursuant to section 5907.02 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(NN) "Special police officer for a mental health institution" means any person who is designated as such pursuant to section 5119.14 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(OO) "Special police officer for an institution for the developmentally disabled" means any person who is designated as such pursuant to section 5123.13 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(PP) "State university law enforcement officer" means any person who is employed full time as a state university law enforcement officer pursuant to section 3345.04 of the Revised Code and who is in compliance with section 109.77 of the Revised Code.

(QQ) "House sergeant at arms" means any person appointed by the speaker of the house of representatives under division (B)(1) of section 101.311 of the Revised Code who has arrest authority under division (E)(1) of that section.

(RR) "Assistant house sergeant at arms" means any person appointed by the house sergeant at arms under division (C)(1) of section 101.311 of the Revised Code.

(SS) "Regional transit authority police officer" means a person who is employed full time as a regional transit authority police officer under division (Y) of section 306.35 of the Revised Code and is in compliance with section 109.77 of the Revised Code.

(TT) "State highway patrol police officer" means a special police officer employed full time and designated by the superintendent of the state highway patrol pursuant to section 5503.09 of the Revised Code or a person serving full time as a special police officer pursuant to that section on a permanent basis on October 21, 1997, who is in compliance with section 109.77 of the Revised Code.

(UU) "Municipal public safety director" means a person who serves full time as the public safety director of a municipal corporation with the duty of directing the activities of the municipal corporation's police department and fire department.

(VV) Notwithstanding section 2901.01 of the Revised Code, "PERS law enforcement officer" means a sheriff or any of the following whose primary duties are to preserve the peace, protect life and property, and enforce the laws of this state: a deputy sheriff, township constable or police officer in a township police department or district, drug agent, department of public safety enforcement agent, natural resources law enforcement staff officer, park officer, forest officer, preserve officer, wildlife officer, state watercraft officer, park district police officer, conservancy district officer, veterans' home police officer, special police officer for a mental health institution, special police officer for an institution for the developmentally disabled, state university law enforcement officer, municipal police officer, house sergeant at arms, assistant house sergeant at arms, regional transit authority police officer, or state highway patrol police officer. PERS law enforcement officer also includes a person serving as a municipal public safety director at any time during the period from September 29, 2005, to March 24, 2009, if the duties of that service were to preserve the peace, protect life and property, and enforce the laws of this state.

(WW) "Hamilton county municipal court bailiff" means a person appointed by the clerk of courts of the Hamilton county municipal court under division (A)(3) of section 1901.32 of the Revised Code who is employed full time as a bailiff or deputy bailiff, who has received a certificate attesting to the person's satisfactory completion of the peace officer basic training described in division (D)(1) of section 109.77 of the Revised Code.

(XX) "PERS public safety officer" means a Hamilton county municipal court bailiff, or any of the following whose primary duties are other than to preserve the peace, protect life and property, and enforce the laws of this state: a deputy sheriff, township constable or police officer in a township police department or district, drug agent, department of public safety enforcement agent, natural resources law enforcement staff officer, park officer, forest officer, preserve officer, wildlife officer, state watercraft officer, park district police officer, conservancy district officer, veterans' home police officer, special police officer for a mental health institution, special police officer for an institution for the mentally retarded and developmentally disabled, state university law enforcement officer, municipal police officer, house sergeant at arms, assistant house sergeant at arms, regional transit authority police officer, or state highway patrol police officer. "PERS public safety officer" also includes a person serving as a municipal public safety director at any time during the period from September 29, 2005, to March 24, 2009, if the duties of that service were other than to preserve the peace, protect life and property, and enforce the laws of this state.

(YY) "Fiduciary" means a person who does any of the following:

(1) Exercises any discretionary authority or control with respect to the management of the system or with respect to the management or disposition of its assets;

(2) Renders investment advice for a fee, direct or indirect, with respect to money or property of the system;

(3) Has any discretionary authority or responsibility in the administration of the system.

(ZZ) "Actuary" means an individual who satisfies all of the following requirements:

(1) Is a member of the American academy of actuaries;

(2) Is an associate or fellow of the society of actuaries;

(3) Has a minimum of five years' experience in providing actuarial services to public retirement plans.

(AAA) "PERS defined benefit plan" means the plan described in sections 145.201 to 145.79 of the Revised Code.

(BBB) "PERS defined contribution plans" means the plan or plans established under section 145.81 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 03-14-2003; 09-29-2005; 2008 SB267 03-24-2009



Section 145.011 - Certain university and college employees included.

In addition to the membership of the public employees retirement system as prescribed in division (A) of section 145.01 of the Revised Code and notwithstanding Chapter 3309. of the Revised Code, there shall be included in such membership all of the following:

(A) The nonteaching employees of the Cleveland state university and the northeast Ohio medical university;

(B) Any person who elects to transfer from the school employees retirement system to the public employees retirement system under section 3309.312 of the Revised Code;

(C) Any person who is employed full-time on or after September 16, 1998, pursuant to section 3345.04 of the Revised Code by the university of Akron as a state university law enforcement officer.

Such employees are included in the definition of member as used in Chapter 145. of the Revised Code. The universities and colleges shall be subject to the obligations imposed by Chapter 145. of the Revised Code.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 1998 HB648 09-16-1998; 2005 HB16 05-06-2005; 2006 HB478 07-01-2006



Section 145.012 - Public employee defined.

(A) "Public employee," as defined in division (A) of section 145.01 of the Revised Code, does not include any person:

(1) Who is employed by a private, temporary-help service and performs services under the direction of a public employer or is employed on a contractual basis as an independent contractor under a personal service contract with a public employer;

(2) Who is an emergency employee serving on a temporary basis in case of fire, snow, earthquake, flood, or other similar emergency;

(3) Who is employed in a program established pursuant to the "Job Training Partnership Act," 96 Stat. 1322 (1982), 29 U.S.C.A. 1501;

(4) Who is an appointed member of either the motor vehicle salvage dealers board or the motor vehicle dealer's board whose rate and method of payment are determined pursuant to division (J) of section 124.15 of the Revised Code;

(5) Who is employed as an election worker and paid less than five hundred dollars per calendar year for that service;

(6) Who is employed as a firefighter in a position requiring satisfactory completion of a firefighter training course approved under former section 3303.07 or section 4765.55 of the Revised Code or conducted under section 3737.33 of the Revised Code except for the following:

(a) Any firefighter who has elected under section 145.013 of the Revised Code to remain a contributing member of the public employees retirement system;

(b) Any firefighter who was eligible to transfer from the public employees retirement system to the Ohio police and fire pension fund under section 742.51 or 742.515 of the Revised Code and did not elect to transfer;

(c) Any firefighter who has elected under section 742.516 of the Revised Code to transfer from the Ohio police and fire pension fund to the public employees retirement system.

(7) Who is a member of the board of health of a city or general health district, which pursuant to sections 3709.051 and 3709.07 of the Revised Code includes a combined health district, and whose compensation for attendance at meetings of the board is set forth in division (B) of section 3709.02 or division (B) of section 3709.05 of the Revised Code, as appropriate;

(8) Who participates in an alternative retirement plan established under Chapter 3305. of the Revised Code;

(9) Who is a member of the board of directors of a sanitary district established under Chapter 6115. of the Revised Code;

(10) Who is a member of the unemployment compensation advisory council;

(11) Who is an employee, officer, or governor-appointed member of the board of directors of the nonprofit corporation formed under section 187.01 of the Revised Code;

(12) Who is employed by the nonprofit entity established to provide advocacy services and a client assistance program for people with disabilities under Section 319.20 of Am. Sub. H.B. 153 of the 129th general assembly and whose employment begins on or after October 1, 2012.

(B) No inmate of a correctional institution operated by the department of rehabilitation and correction, no patient in a hospital for the mentally ill or criminally insane operated by the department of mental health, no resident in an institution for the mentally retarded operated by the department of developmental disabilities, no resident admitted as a patient of a veterans' home operated under Chapter 5907. of the Revised Code, and no resident of a county home shall be considered as a public employee for the purpose of establishing membership or calculating service credit or benefits under this chapter. Nothing in this division shall be construed to affect any service credit attained by any person who was a public employee before becoming an inmate, patient, or resident at any institution listed in this division, or the payment of any benefit for which such a person or such a person's beneficiaries otherwise would be eligible.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-14-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 145.013 - Fireman electing to remain in system.

A member of the public employees retirement system who on the effective date of this section is employed as a fireman in a position requiring satisfactory completion of a fire fighter training course approved under section 3303.07 of the Revised Code or conducted under section 3737.33 of the Revised Code may elect to remain a contributing member of the retirement system by giving notice to the system not later than ninety days after the effective date of this section. The election once made is irrevocable.

Effective Date: 05-04-1992



Section 145.014 - Regional council of governments employees.

(A) "Employer" or "public employer," as defined in division (D) of section 145.01 of the Revised Code, does not include a regional council created under Chapter 167. of the Revised Code that meets all of the following criteria:

(1) Membership in the council consists of political subdivisions of Ohio and at least two other states;

(2) The primary purpose of the council is regional transportation planning;

(3) The council was not contributing to the public employees retirement system on July 31, 1997.

(B) If, prior to the effective date of this section, the public employees retirement system determined that a regional council described in division (A) of this section was not a public employer, the system shall not require the council to submit employer and employee contributions for the time period following the date of the determination.

(C) An employee of a regional council described in division (A) of this section shall forever be barred from claiming or purchasing membership rights or service credit under the public employees retirement system for the period of that employee's employment with the regional council.

Effective Date: 09-16-1998



Section 145.015 - County historical society employee electing to remain in system.

As used in this section, "county historical society" means a private, non-profit organization exempt from federal income taxation pursuant to section 501 (a) and (c)(3) of the Internal Revenue Code, 26 U.S.C.A. 501(a) and (c)(3), as amended, that collects, preserves, and interprets the historical physical and intellectual resources of a county.

An administrative employee of a county historical society who is a contributor on the effective date of this section may elect to remain a contributing member of the public employees retirement system by giving notice to the system not later than ninety days after the effective date of this section. The election once made is irrevocable.

Effective Date: 09-14-2000



Section 145.016 - Credit for contributing service.

Contributing service shall be allowed in accordance with the following:

(A) For service not later than December 31, 2013, credit for any contributing service shall be allowed as follows:

(1) For each month for which the member's earnable salary is two hundred fifty dollars or more, allow one month's credit;

(2) For each month for which the member's earnable salary is less than two hundred fifty dollars, allow a fraction of a month's credit with a numerator of the earnable salary during the month and a denominator of two hundred fifty dollars, except that if the member's annual earnable salary is less than six hundred dollars, the member's credit shall not be reduced below twenty per cent of a year for a calendar year of employment during which the member worked each month.

Division (A)(2) of this section shall not reduce any credit earned before January 1, 1985.

(B) For service on or after January 1, 2014, credit for any contributing service shall be allowed in accordance with the following:

(1) For each month in which the member's earnable salary equals or exceeds the amount specified in division (B)(1)(a) or (b) of this section, as appropriate, allow one month's credit:

(a) For service on or after January 1, 2014, but not later than December 31, 2014, six hundred dollars;

(b) For each calendar year thereafter, the sum of the following:

(i) The prior year's amount;

(ii) The prior year's amount multiplied by the average percentage increase, if any, made to compensation under section 505.24 of the Revised Code, if that increase became effective in the prior year.

(2) For each month that the member's earnable salary is less than the appropriate amount specified in division (B)(1) of this section, allow a fraction of a month's credit with a numerator of the earnable salary during the month and a denominator of the amount specified in division (B)(1)(a) or (b) of this section, as appropriate.

Division (B) of this section shall not reduce any credit earned before January 1, 2014.

(C) Notwithstanding any other provision of this section, an elected official who prior to January 1, 1980, was granted a full year of credit for each year of service as an elected official shall be considered to have earned a full year of credit for each year of service regardless of whether the service was full-time or part-time. The public employees retirement board has no authority to reduce the credit.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.017 - Calculation of final average salary.

(A) For a member eligible for a retirement allowance under division (A) or (B) of section 145.32 of the Revised Code or division (A), (B), or (E)(1), (3), or (4) of section 145.332 of the Revised Code, the number of years used in the calculation of final average salary shall be three and the sum of the earnable salary for those years shall be divided by three.

(B) For a member eligible for a retirement allowance under division (C) of section 145.32 of the Revised Code or division (C) or (E)(2) or (5) of section 145.332 of the Revised Code, the number of years used in the calculation of final average salary shall be five and the sum of the earnable salary for those years shall be divided by five.

(C)

(1) For a member described in division (A) or (B) of section 145.32 or division (A), (B), or (E)(1), (3), or (4) of section 145.332 of the Revised Code who is eligible for a retirement allowance under section 145.331 of the Revised Code or a benefit under section 145.36 or 145.361 of the Revised Code, the number of years used in the calculation of final average salary shall be three and the sum of the earnable salary for those years shall be divided by three.

(2) For a member described in division (C) of section 145.32 or division (C) or (E)(2) or (5) of section 145.332 of the Revised Code who is eligible for a retirement allowance under section 145.331 of the Revised Code or a benefit under section 145.36 or 145.361 of the Revised Code, the number of years used in the calculation of final average salary shall be five and the sum of the earnable salary for those years shall be divided by five.

(D) For a benefit under section 145.45 of the Revised Code:

(1) The number of years used in the calculation of the deceased member's final average salary shall be three and the sum of the earnable salary for those years shall be divided by three if the member is described in division (A) or (B) of section 145.32 of the Revised Code or division (A), (B), or (E)(1), (3), or (4) of section 145.332 of the Revised Code.

(2) The number of years used in the calculation of the deceased member's final average salary shall be five and the sum of the earnable salary for those years shall be divided by five if the member is described in division (C) of section 145.32 of the Revised Code or division (C) or (E)(2) or (5) of section 145.332 of the Revised Code.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.02 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 11-02-1999



Section 145.03 - Public employees retirement system - exemption from compulsory membership.

(A) A public employees retirement system is hereby created for the public employees of the state and of the several local authorities mentioned in section 145.01 of the Revised Code. Except as provided in division (B) of this section, membership in the system is compulsory upon being employed and shall continue as long as public employment continues.

(B) A student who is not a member at the time of his employment with the school, college, or university in which he is enrolled and regularly attending classes may elect to be exempted from compulsory membership and a student who is a member may elect to have his employment with the school, college, or university in which he is enrolled and regularly attending classes exempted from contribution to the retirement system. An election to be exempted from membership or contribution shall be made by signing a written application for exemption within the first month after being employed and filing the application with the public employees retirement board.

All applications, when approved by the public employees retirement board and filed with the employer, shall be irrevocable while the employee is continuously employed by the school, college, or university and regularly attending classes.

Effective Date: 07-01-1992



Section 145.031 - Exemption requests by Hamilton county municipal court employees.

(A) Notwithstanding section 145.03 of the Revised Code, any employee of the Hamilton county municipal court on January 16, 1978, who was in the employ of the city of Cincinnati in the Hamilton county municipal court and was appointed or employed by the court, the clerk of courts, or the Cincinnati city manager, and whose salary was paid by the city of Cincinnati and who was a contributing member of the city of Cincinnati retirement system prior to that date, may choose to be exempt from compulsory membership in the public employees retirement system and to continue contributing membership in the city of Cincinnati retirement system on and after that date, by filing a written request for exemption from the public employees retirement system, which request shall bear the signature of the employee, with the public employees retirement board, provided that exemptions permitted by this division are contingent upon the following:

(1) The adoption of an agreement between the board of county commissioners of Hamilton county and authorized representatives of the city of Cincinnati retirement system that provides such employees with the option to continue contributing membership in that retirement system on and after January 16, 1978, upon a compliance with the requirements of this section;

(2) The filing of the request for exemption within thirty days of the effective date of the agreement.

(B) No employee contributions shall be deducted from the earnable salary or compensation of, or paid to the public employees retirement system on account of, any employee of the Hamilton county municipal court who, upon compliance with division (A) of this section, is exempt from compulsory membership in the public employees retirement system.

Effective Date: 12-01-1977



Section 145.032 - Exemption requests by Hamilton county air pollution control employees.

(A) Notwithstanding section 145.03 of the Revised Code, any employee of the Hamilton county department of air pollution control on January 1, 1980, who was in the employ of the city of Cincinnati in the division of air pollution control and was employed by the Cincinnati city manager, and whose salary was paid by the city of Cincinnati and who was a contributing member of the city of Cincinnati retirement system prior to that date, may choose to be exempt from compulsory membership in the public employees retirement system and to continue contributing membership in the city of Cincinnati retirement system on and after that date, by filing a written request for exemption from the public employees retirement system, which request shall bear the signature of the employee, with the public employees retirement board, provided that exemptions permitted by this division are contingent upon the following:

(1) The adoption of an agreement between the board of county commissioners of Hamilton county and authorized representatives of the city of Cincinnati retirement system that provides such employees with the option to continue contributing membership in that retirement system on and after January 1, 1980, upon a compliance with the requirements of this section;

(2) The filing of the request for exemption within thirty days of the effective date of the agreement.

(B) No employee contributions shall be deducted from the earnable salary or compensation of, or paid to the public employees retirement system on account of, any employee of the Hamilton county department of air pollution control who, upon compliance with division (A) of this section, is exempt from compulsory membership in the public employees retirement system.

Effective Date: 12-27-1979



Section 145.033 - Exemption requests by Cincinnati correctional institute employees.

(A) Notwithstanding section 145.03 of the Revised Code, any employee of the Hamilton county sheriff on July 1, 1981, who was in the employ of the city of Cincinnati in the Cincinnati correctional institute and who was a contributing member of the city of Cincinnati retirement system prior to that date may choose to be exempt from compulsory membership in the public employees retirement system and to continue contributing membership in the city of Cincinnati retirement system on and after that date by filing a written request for exemption from the public employees retirement system, which request shall bear the signature of the employee, with the public employees retirement board, provided that the:

(1) Board of commissioners of Hamilton county and authorized representatives of the city of Cincinnati retirement system adopt an agreement providing such employees with the option to continue contributing membership in that retirement system on and after July 1, 1981, upon compliance with this section;

(2) Employee files a request for his exemption within thirty days of the effective date of the agreement.

(B) No employee contributions shall be deducted from the earnable salary or compensation of, or paid to the public employees retirement system on account of, any employee of the Hamilton county sheriff who, through compliance with division (A) of this section, is exempt from compulsory membership in the public employees retirement system.

Effective Date: 07-09-1981



Section 145.034 - Exemption requests by members becoming subject to social security tax.

A member of the public employees retirement system who is a public employee as defined in division (A)(2) of section 145.01 of the Revised Code and whose earnings from employment are or become subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended, may elect to have such earnings exempted from contributions to the public employees retirement system by filing with the public employees retirement board a written request bearing his signature. The request shall be filed not later than ninety days after the date the member becomes subject to such tax on wages. A request mailed to the board shall be considered to have been filed on its postmark date. On receipt of a request, the board shall notify the member's employer that the request has been made. No contributions by the person making the request or his employer shall be required for service for which earnings are made exempt from contributions pursuant to this section, and no service credit shall be granted or purchased for such service. Once granted, a request made pursuant to this section may not be withdrawn.

Public employees retirement system contributions made by a member or his employer for earnings that are made exempt from contributions pursuant to a request filed in accordance with this section shall be refunded. Any such employee contributions withheld by the employer but not paid to the system shall be refunded by the employer to the employee from whom they were withheld. Any such employer and employee contributions that have been paid to the system shall be refunded by the system separately to the member and his employer within one hundred twenty days of the later of February 16, 1984, or the date the member becomes subject to the tax on wages described in this section. The employer shall provide the public employees retirement system with any information needed by the system to calculate the refunds.

A person who makes an election pursuant to this section may either receive a return of his accumulated contributions pursuant to section 145.40 of the Revised Code and cease to be a member of the public employees retirement system or leave his accumulated contributions on deposit with the public employees retirement board pursuant to section 145.41 of the Revised Code and, for the purposes of the public employees retirement system, be considered on a membership leave of absence.

Effective Date: 06-30-1991



Section 145.035 - Exemption requests by department of development employees located in foreign countries.

Notwithstanding section 145.03 of the Revised Code, an individual employed by, or otherwise compensated with state funds appropriated to, the department of development who is principally located outside of the United States and is or intends to become a member of a foreign government's retirement or social security system in lieu of becoming a member of the public employees retirement system may choose to be exempted from membership in the public employees retirement system by signing a written application for exemption within the first month after being employed and filing such application with the public employees retirement board. The application, when approved as to form by the board and filed with the employer, shall be irrevocable while the individual is continuously employed as described in this section and such individual shall forever be barred from claiming or purchasing membership rights or credit for the particular period covered by the exemption. Any individual who is or becomes a member of the public employees retirement system shall continue the membership as long as he is a public employee, even though he may be in or transferred to employment described in this section.

Effective Date: 06-30-1991



Section 145.036 - Transmission of list of independent contractors; determination of status by board.

On or before the last day of January of each year, each public employer shall transmit to the public employees retirement system a list of all individuals providing personal services who at any time during the preceding calendar year received compensation from the employer for which no contributions were deducted under section 145.47 of the Revised Code because the employer classified the individual as an independent contractor or another classification other than public employee or any other reason. The list shall contain the name of the individual and any other information required by the system.

If there is doubt at the time the list is compiled or at any other time regarding whether an individual providing personal services to a public employer is a public employee, the employer shall make a written request to the public employees retirement board for a determination of whether the individual is a public employee for the purposes of this chapter. On receipt of the request, the board shall determine whether the individual is a public employee with regard to the services in question. If the board determines that the individual is not a public employee, for the purposes of this chapter the individual shall be considered an independent contractor with regard to the services in question. The board's determination is final.

The board shall notify the individual and the employer of its determination. The determination shall apply to services performed before, on, or after the effective date of this section for the same employer in the same capacity.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.037 - Request to be classified as public employee.

(A) As used in this section and section 145.038 of the Revised Code, "business entity" means an entity with five or more employees that is a corporation, association, firm, limited liability company, partnership, sole proprietorship, or other entity engaged in business.

(B)

(1) Except as provided in division (B)(2) of this section, an individual who provided personal services to a public employer on or before January 7, 2013, but was not classified as a public employee may request from the public employees retirement board a determination of whether the individual should have been classified as a public employee for purposes of this chapter. The request shall be made on a form provided by the board.

(2) Division (B)(1) of this section does not apply to an individual employed by a business entity under contract with a public employer to provide personal services to the employer.

(C)

(1) Not later than thirty days after January 7, 2013, the board shall notify each employer of the right of an individual described in division (B)(1) of this section to seek the determination described in that division. The notice shall be accompanied by copies of the form described in division (B)(1) of this section.

(2) Not later than September 7, 2013, the employer shall send to each individual described in division (B)(1) of this section a copy of the form provided by the retirement system and written notice of the right to seek a determination of whether the individual should have been classified as a public employee. The notice shall be sent to the individual's last known address on record with the employer.

(3) On receipt of a properly completed form, the board shall determine whether the individual should have been classified as a public employee. If the board determines that the individual is not a public employee with regard to the services in question, for the purposes of this chapter the individual shall be considered an independent contractor with regard to the services in question. The board's determination is final.

(4) The board shall notify the individual and the employer of its determination. The determination shall apply to services performed before, on, or after January 7, 2013, for the same employer in the same capacity.

(D) Regardless of whether an individual actually receives notice under this section, the request for a determination must be made not later than August 7, 2014, unless the individual can demonstrate to the board's satisfaction through medical records that on that date the individual was physically or mentally incapacitated and unable to request a determination.

Amended by 130th General Assembly File No. 1, HB 67, §1, eff. 3/6/2013.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.038 - Acknowledgement of independent contractor status.

(A) A public employer who on or after the effective date of this section begins to receive personal services from an individual it classifies as an independent contractor or another classification other than public employee shall inform the individual of the classification and that no contributions will be made to the public employees retirement system. Not later than thirty days after the services begin, the employer shall require the individual to acknowledge, in writing on a form provided by the system, that the individual has been informed that the employer does not consider the individual a public employee and no contributions will be made to the public employees retirement system. The employer shall retain the acknowledgement and immediately transmit a copy of it to the system.

(B)

(1) Regardless of whether the individual has made an acknowledgement under division (A) of this section and, except as provided in division (B)(2) of this section, an individual may request that the public employees retirement board determine whether the individual is a public employee for purposes of this chapter.

(2) Division (B)(1) of this section does not apply to an individual employed by a business entity under contract with a public employer to provide personal services to the employer.

(C) A request for a determination must be made not later than five years after the individual begins to provide personal services to the employer, unless one of the following is the case:

(1) The individual demonstrates to the board's satisfaction through medical records that at the time the five-year period ended the individual was physically or mentally incapacitated and unable to request a determination.

(2) The employer has not obtained or has failed to retain the acknowledgement required by division (A) of this section.

(D) On receipt of a request under division (B)(1) of this section, the board shall determine whether the individual is a public employee for the purposes of this chapter. If the board determines that the individual is not a public employee, for the purposes of this chapter the individual shall be considered an independent contractor with regard to the services in question. The board's determination is final.

The board shall notify the individual and the employer of its determination. The determination shall apply to services performed before, on, or after the effective date of this section for the same employer in the same capacity.

(E) The board may adopt rules under section 145.09 of the Revised Code to implement this section and sections 145.036 and 145.037 of the Revised Code.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.04 - Public employees retirement board.

(A) The general administration and management of the public employees retirement system and the making effective of Chapter 145. of the Revised Code, are hereby vested in a board to be known as the "public employees retirement board," which shall consist of the following members:

(1) One member, known as the treasurer of state's investment designee, who shall be appointed by the treasurer of state for a term of four years and have the following qualifications:

(a) The member is a resident of this state.

(b) Within the three years immediately preceding the appointment, the member has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including management, analysis, supervision, or investment of assets.

(c) The member has direct experience in the management, analysis, supervision, or investment of assets.

(d) The member is not currently employed by the state or a political subdivision of the state.

(2) The director of administrative services;

(3) Five members, known as employee members, one of whom shall be a state employee member of the system, who shall be elected by ballot by the state employee members of the system from among their number; another of whom shall be a county employee member of the system, who shall be elected by ballot by the county employee members of the system from among their number; another of whom shall be a municipal employee member of the system, who shall be elected by ballot by the municipal employee members of the system from among their number; another of whom shall be a university or college employee member of the system, who shall be elected by ballot by the university and college employee members of the system from among their number; and another of whom shall be a park district, conservancy district, sanitary district, health district, public library, metropolitan housing authority, union cemetery, joint hospital, township, or institutional commissary employee member of the system, who shall be elected by ballot by the park district, conservancy district, sanitary district, health district, metropolitan housing authority, public library, union cemetery, joint hospital, township, and institutional commissary employee members of the system from among their number, in a manner to be approved by the board. Members of the system who are receiving a disability benefit under this chapter are ineligible for membership on the board as employee members.

(4) Two members, known as the retirant members, who shall be former members of the public employees retirement system who reside in this state and receive age and service retirement, a disability benefit, or benefits paid under a PERS defined contribution plan. The retirant members shall be elected by ballot by former members of the system who are receiving age and service retirement, a disability benefit, or benefits paid under a PERS defined contribution plan;

(5)

(a) Two members, known as the investment expert members, who shall be appointed for four-year terms and each of whom shall have the following qualifications:

(i) The member is a resident of this state.

(ii) Within the three years immediately preceding the appointment, the member has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(iii) The member has direct experience in the management, analysis, supervision, or investment of assets.

(b) One investment expert member shall be appointed by the governor, and one investment expert member shall be jointly appointed by the speaker of the house of representatives and the president of the senate.

(B) Any member appointed under this section shall hold office until the later of the end of the term for which the member is appointed or the date the member's successor takes office.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 09-15-2004



Section 145.041 - Orientation program required for members - continuing education.

Each member of the public employees retirement board shall, not later than ninety days after commencing service as a board member, complete the orientation program component of the retirement board member education program established under section 171.50 of the Revised Code.

Each member of the board who has served a year or longer as a board member shall, not less than twice each year, attend one or more programs that are part of the continuing education component of the retirement board member education program established under section 171.50 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 145.042 - Members with excessive travel expenses ineligible for another term.

A person who served as an elected or appointed member of the public employees retirement board for one or more entire fiscal years in fiscal years 2000, 2001, or 2002 is ineligible for re-election or reappointment to the board if the board paid travel-related expenses of the person or reimbursed the person for travel-related expenses that averaged more than ten thousand dollars annually for those fiscal years.

Effective Date: 09-15-2004



Section 145.05 - Term of office - election of employee members - eligibility - nomination by petition.

(A) The terms of office of employee members of the public employees retirement board shall be for four years each beginning on the first day of January following election. The election of the county employee member of the board and the employee member of the board representing public library, health district, park district, conservancy district, sanitary district, township, metropolitan housing authority, union cemetery, joint hospital, and institutional commissary employees shall be held on the first Monday in October, 1945, and on the first Monday in October in each fourth year thereafter. The election of the state employee member of the board and the municipal employee member of the board shall be held on the first Monday in October, 1946, and on the first Monday in October in each fourth year thereafter. The election of the initial university-college employee member of the board shall be held on the first Monday in October, 1978, and elections for subsequent university-college employee members of the board shall be held on the first Monday in October in each fourth year thereafter.

(B) The term of office of the retirant members of the public employees retirement board shall be for four years beginning on the first day of January following the election. The election of the initial retirant member for that position on the board shall be held on the first Monday in October, 1978, and subsequent elections for this retirant position shall be held on the first Monday in October in each fourth year thereafter. The initial election for the second retirant member position shall be held at the first election that occurs later than ninety days after September 15, 2004. Subsequent elections for this retirant position shall be held each fourth year thereafter.

(C) All elections for employee members of the public employees retirement board shall be held under the direction of the board in accordance with rules adopted under section 145.058 of the Revised Code. Any member of the public employees retirement system, except a member who is receiving a disability benefit under this chapter, is eligible for election as an employee member of the board to represent the employee group that includes the member, provided that the member has been nominated by a petition that is signed by at least five hundred members of the employee group to be represented, including not less than twenty such signers from each of at least ten counties of the state, and certified in accordance with rules adopted under section 145.058 of the Revised Code. The name of any member so nominated shall be placed upon the ballot by the board as a regular candidate. Names of other eligible candidates may, at any election, be substituted for the regular candidates by writing such names upon the ballots. The candidate who receives the highest number of votes for a particular employee member position on the board shall be elected to that office on certification of the election results in accordance with rules adopted under section 145.058 of the Revised Code.

(D) All elections for the retirant members of the public employees retirement board shall be held under the direction of the board in accordance with rules adopted under section 145.058 of the Revised Code. Any former member of the public employees retirement system who is described in division (A)(4) of section 145.04 of the Revised Code is eligible for election as a retirant member of the board to represent recipients of age and service retirement, a disability benefit, or benefits paid under a PERS defined contribution plan, provided that such person has been nominated by a petition that is signed by any combination of at least two hundred fifty eligible, former members of the system and certified in accordance with rules adopted under section 145.058 of the Revised Code. To be eligible to sign the petition, a former member of the system must be a recipient of age and service retirement, a disability benefit, or benefits paid under a PERS defined contribution plan. The petition shall contain the signatures of at least ten such recipients from each of at least five counties wherein recipients of benefits from the system reside.

The name of any person nominated in this manner shall be placed upon the ballot by the board as a regular candidate. Names of other eligible candidates may, at any election for a retirant member of the board, be substituted for the regular candidates by writing the names of such persons upon the ballot. The candidate who receives the highest number of votes for any term as a retirant member of the board shall be elected to office on certification of the election results in accordance with rules adopted under section 145.058 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 09-15-2004



Section 145.051 - Special election where person elected unable to serve.

If a person elected to serve on the public employees retirement board is unable to assume office at the January meeting of the board following the person's election, a special election shall be held in accordance with the provisions of section 145.05 of the Revised Code within three months of the January meeting. On certification of the elections results, the newly elected person shall assume office at the meeting of the board immediately following the special election.

Effective Date: 04-01-2001; 09-15-2004



Section 145.052 - Board member election unnecessary if only one candidate nominated.

Notwithstanding sections 145.04 and 145.05 of the Revised Code, the public employees retirement board is not required to hold an election, including a special election under section 145.051 of the Revised Code, for a position on the board as an employee member or retirant member if only one candidate has been nominated for the position by petition in accordance with section 145.05 of the Revised Code. The candidate shall take office as if elected. The term of office shall be four years beginning on the first day of January following the date the candidate was nominated.

Effective Date: 09-15-2004



Section 145.053 - Candidate campaign finance statements - donor statement of independent expenditures.

(A) As used in this section:

(1) "Campaign committee" means a candidate or a combination of two or more persons authorized by a candidate to receive contributions and in-kind contributions and make expenditures on behalf of the candidate.

(2) "Candidate" means an individual who has been nominated pursuant to division (C) or (D) of section 145.05 of the Revised Code for election to the public employees retirement board or who is seeking to be elected to fill a vacancy on the board pursuant to section 145.06 of the Revised Code.

(3) "Contribution" means a loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, transfer of funds or transfer of anything of value including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, which contribution is made, received, or used for the purpose of influencing the results of an election to the public employees retirement board under section 145.05 of the Revised Code, including a special election provided for by section 145.051 of the Revised Code, or the results of an election to fill a vacancy on the board pursuant to section 145.06 of the Revised Code. "Contribution" does not include:

(a) Services provided without compensation by individuals volunteering a portion or all of their time on behalf of a person;

(b) Ordinary home hospitality;

(c) The personal expenses of a volunteer paid for by that volunteer campaign worker.

(4) "Election day" means the following, as appropriate to the situation:

(a) The first Monday in October of a year for which section 145.05 of the Revised Code specifies that an election for a member of the public employees retirement board be held;

(b) If, pursuant to section 145.052 of the Revised Code, no election is held, the first Monday in October of a year that the election would have been held if not for section 145.052 of the Revised Code;

(c) If the election is a special election provided for by section 145.051 of the Revised Code, a day that the board shall specify that is consistent with requirements for a special election established by section 145.051 of the Revised Code.

(5) "Expenditure" means the disbursement or use of a contribution for the purpose of influencing the results of an election to the public employees retirement board under section 145.05 of the Revised Code, including a special election provided for by section 145.051 of the Revised Code, or the results of an election to fill a vacancy on the board pursuant to section 145.06 of the Revised Code.

(6) "Independent expenditure" means an expenditure by an individual, partnership, or other entity advocating the election or defeat of an identified candidate or candidates, that is not made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of any candidate or candidates or of the campaign committee or agent of the candidate or candidates. An independent expenditure shall not be construed as being a contribution. As used in division (A)(6) of this section:

(a) "Advocating" means any communication containing a message advocating election or defeat.

(b) "Identified candidate" means that the name of the candidate appears, a photograph or drawing of the candidate appears, or the identity of the candidate is otherwise apparent by unambiguous reference.

(c) "Made in coordination, cooperation, or consultation with, or at the request or suggestion of, any candidate or the campaign committee or agent of the candidate" means made pursuant to any arrangement, coordination, or direction by the candidate, the candidate's campaign committee, or the candidate's agent prior to the publication, distribution, display, or broadcast of the communication. An expenditure is presumed to be so made when it is any of the following:

(i) Based on information about the candidate's plans, projects, or needs provided to the person making the expenditure by the candidate, or by the candidate's campaign committee or agent, with a view toward having an expenditure made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds, who is, or has been, an officer of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or agent;

(iii) Made by a political party in support of a candidate, unless the expenditure is made by a political party to conduct voter registration or voter education efforts.

(d) "Agent" means any person who has actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate, or means any person who has been placed in a position with the candidate's campaign committee or organization such that it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(7) "In-kind contribution" means anything of value other than money that is used to influence the results of an election to the public employees retirement board under section 145.05 of the Revised Code, including a special election provided for by section 145.051 of the Revised Code, or the results of an election to fill a vacancy on the board pursuant to section 145.06 of the Revised Code, or is transferred to or used in support of or in opposition to a candidate and that is made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of the benefited candidate. The financing of the dissemination, distribution, or republication, in whole or part, of any broadcast or of any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committee, or their authorized agents is an in-kind contribution to the candidate and an expenditure by the candidate.

(8) "Personal expenses" includes ordinary expenses for accommodations, clothing, food, personal motor vehicle or airplane, and home telephone.

(B) Except as otherwise provided in division (D) of this section, each candidate who, or whose campaign committee, receives contributions or in-kind contributions totaling one thousand dollars or more or has expenditures totaling one thousand dollars or more in connection with the candidate's efforts to be elected to the public employees retirement board shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the contributions, in-kind contributions, and expenditures. The statements shall be filed regardless of whether the election is a regular election or, pursuant to section 145.051 of the Revised Code, a special election. The statements shall also be filed regardless of whether, pursuant to section 145.052 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect contributions and in-kind contributions received and expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(C) Each individual, partnership, or other entity that makes an independent expenditure in connection with the candidate's efforts to be elected to the public employees retirement board shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the independent expenditures. The statements shall be filed regardless of whether the election is a regular election or, pursuant to section 145.051 of the Revised Code, a special election. The statements also shall be filed regardless of whether, pursuant to section 145.052 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect independent expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect independent expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(D) Each candidate who, or whose campaign committee, receives a contribution or in-kind contribution or makes an expenditure in connection with the candidate's efforts to be elected to fill a vacancy in the public employees retirement board pursuant to section 145.06 of the Revised Code shall file with the secretary of state a complete, accurate, and itemized statement setting forth in detail the contributions, in-kind contributions, and expenditures. The statement shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The statement shall be filed within thirty-eight days after the day the candidate takes office. The statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the seventh day after the day the candidate takes office.

Effective Date: 09-15-2004



Section 145.054 - Filing of statements - prohibited campaign activities.

(A) No person shall knowingly fail to file a complete and accurate campaign finance statement or independent expenditure statement in accordance with section 145.053 of the Revised Code.

(B) No person, during the course of a person seeking nomination for, or during any campaign for, election to the public employees retirement board, shall knowingly and with intent to affect the nomination or the outcome of the campaign do any of the following by means of campaign materials, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise:

(1) With regard to a candidate, identify the candidate in a manner that implies that the candidate is a member of the board or use the term "re-elect" when the candidate is not currently a member of the board;

(2) Make a false statement concerning the formal schooling or training completed or attempted by a candidate; a degree, diploma, certificate, scholarship, grant, award, prize, or honor received, earned, or held by a candidate; or the period of time during which a candidate attended any school, college, community technical school, or institution;

(3) Make a false statement concerning the professional, occupational, or vocational licenses held by a candidate, or concerning any position the candidate held for which the candidate received a salary or wages;

(4) Make a false statement that a candidate or board member has been indicted or convicted of a theft offense, extortion, or other crime involving financial corruption or moral turpitude;

(5) Make a statement that a candidate has been indicted for any crime or has been the subject of a finding by the Ohio elections commission without disclosing the outcome of any legal proceedings resulting from the indictment or finding;

(6) Make a false statement that a candidate or board member has a record of treatment or confinement for mental disorder;

(7) Make a false statement that a candidate or board member has been subjected to military discipline for criminal misconduct or dishonorably discharged from the armed services;

(8) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a candidate by a person or publication;

(9) Make a false statement concerning the voting record of a candidate or board member;

(10) Post, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.

Effective Date: 09-15-2004



Section 145.055 - Complaint alleging violation of RC 145.054 - procedure - fine.

The secretary of state, or any person acting on personal knowledge and subject to the penalties of perjury, may file a complaint with the Ohio elections commission alleging a violation of section 145.054 of the Revised Code. The complaint shall be made on a form prescribed and provided by the commission.

On receipt of a complaint under this section, the commission shall hold a hearing open to the public to determine whether the violation alleged in the complaint has occurred. The commission may administer oaths and issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and reports. On the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold contempt proceedings in accordance with Chapter 2705. of the Revised Code.

The commission shall provide the person accused of the violation at least seven days prior notice of the time, date, and place of the hearing. The accused may be represented by an attorney and shall have an opportunity to present evidence, call witnesses, and cross-examine witnesses.

At the hearing, the commission shall determine whether the violation alleged in the complaint has occurred. If the commission determines that a violation of division (A) of section 145.054 of the Revised Code has occurred, the commission shall either impose a fine under section 145.99 of the Revised Code or enter a finding that good cause has been shown not to impose the fine. If the commission determines that a violation of division (B) of section 145.054 of the Revised Code has occurred, the commission shall impose the fine described in section 145.99 of the Revised Code, refer the matter to the appropriate prosecutor, or enter a finding that good cause has been shown not to impose a fine or refer the matter to a prosecutor.

Effective Date: 09-15-2004



Section 145.057 - Disqualification of convicted member - misconduct in office - removal procedure.

(A) The office of a member of the public employees retirement board who is convicted of or pleads guilty to a felony, a theft offense as defined in section 2913.01 of the Revised Code, or a violation of section 102.02, 102.03, 102.04, 2921.02, 2921.11, 2921.13, 2921.31, 2921.41, 2921.42, 2921.43, or 2921.44 of the Revised Code shall be deemed vacant. A person who has pleaded guilty to or been convicted of an offense of that nature is ineligible for election or appointment to the public employees retirement board.

(B) A member of the public employees retirement board who willfully and flagrantly exercises authority or power not authorized by law, refuses or willfully neglects to enforce the law or to perform any official duty imposed by law, or is guilty of gross neglect of duty, gross immorality, drunkenness, misfeasance, malfeasance, or nonfeasance is guilty of misconduct in office. On complaint and hearing in the manner provided for in this section, the board member shall have judgment of forfeiture of the office with all its emoluments entered against the board member, creating in the office a vacancy to be filled as provided by law.

(C) Proceedings for removal of a board member on any of the grounds enumerated in division (B) of this section shall be commenced by filing with the court of common pleas of the county in which the board member resides a written complaint specifically setting forth the charge. The complaint shall be accepted if signed by the governor or signed as follows:

(1) If the complaint is against an employee member of the board, the complaint must be signed by a number of members of the employee group represented by the member that equals at least the following and must include signatures of at least twenty employee members residing in at least five different counties:

(a) If the employee member was most recently elected in accordance with section 145.05 of the Revised Code, ten per cent of the number of members of the employee group represented by the employee member who voted in that election;

(b) If the employee member was most recently elected under section 145.06 of the Revised Code or took office in accordance with section 145.051 of the Revised Code, ten per cent of the number of members of the employee group represented by the employee member who voted in the most recent election held in accordance with section 145.05 of the Revised Code for that employee member position on the board.

(2) If the complaint is against a retirant member of the board, the complaint must be signed by a number of former members of the system authorized to vote for a retirant member in an election under section 145.05 of the Revised Code that equals at least the following and must include signatures of at least twenty former members residing in at least five different counties:

(a) If the retirant member was most recently elected in accordance with section 145.05 of the Revised Code, ten per cent of the number of former members of the system who voted in that election;

(b) If the retirant member was most recently elected under section 145.06 of the Revised Code or took office in accordance with section 145.051 of the Revised Code, ten per cent of the number of former members of the system who voted in the most recent election held in accordance with section 145.05 of the Revised Code for that retirant member position on the board.

(D) The clerk of the court of common pleas in which a complaint against a member of the board is filed under division (C) of this section shall do both of the following with respect to the complaint:

(1) Submit the signatures obtained pursuant to division (C) of this section to the board for purposes of verifying the validity of the signatures. The board shall verify the validity of the signatures and report its findings to the court.

(2) Cause a copy of the complaint to be served on the board member at least ten days before the hearing on the complaint. The court shall hold a public hearing not later than thirty days after the filing of the complaint. The court may subpoena witnesses and compel their attendance in the same manner as in civil cases. Process shall be served by the sheriff of the county in which the witness resides. Witness fees and other fees in connection with the proceedings shall be the same as in civil cases. The court may suspend the board member pending the hearing.

If the court finds that one or more of the charges in the complaint are true, it shall make a finding for removal of the board member. The court's finding shall include a full, detailed statement of the reasons for the removal. The finding shall be filed with the clerk of the court and be made a matter of public record.

The board member has the right to appeal to the court of appeals.

(E) No individual who has been removed from the board pursuant to this section shall be eligible to fill an elective or appointed position as a member of the board.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-15-2004; 04-06-2007



Section 145.058 - Adoption of election rules - certification of nominating petitions and election results.

(A) The public employees retirement board, following consultation with the secretary of state, shall adopt rules in accordance with Chapter 119. of the Revised Code, governing all of the following:

(1) The administration of elections of members of the board under section 145.05 of the Revised Code, special elections provided for by section 145.051 of the Revised Code, and elections held under section 145.06 of the Revised Code to fill vacancies on the board;

(2) Nominating petitions for the elections;

(3) Certification of the validity of nominating petitions for the elections;

(4) Certification of the results of the elections.

(B) The board may contract with the secretary of state or an independent firm to administer the elections, certify the validity of nominating petitions, and certify the results of the elections. The secretary of state and the independent firm shall perform these services in accordance with the rules adopted under division (A) of this section. Notwithstanding section 145.27 of the Revised Code, the board shall provide information necessary for the secretary of state or the independent firm to certify the election. If the board contracts with an independent firm to administer an election, the secretary of state may audit the election.

Effective Date: 09-15-2004



Section 145.06 - Vacancies.

(A) Except as provided in division (D) of this section, if a vacancy occurs in the term of any employee member of the public employees retirement board, the remaining members of the board shall elect a successor employee member from the employee group lacking representation because of the vacancy. On certification of the election results in accordance with rules adopted under section 145.058 of the Revised Code, the successor employee member shall hold office until the first day of the new term that follows the next board election that occurs not less than ninety days after the successor employee member's election.

Any employee member of the board who fails to attend the meetings of the board for three months or longer, without valid excuse, shall be considered as having resigned, and the board shall declare the employee member's office vacated as of the date of the adoption of a proper resolution.

If as a result of changed circumstances an employee member of the board is no longer employed in the employee group that corresponds with the employee group that elected the member, the employee member's office shall be considered vacant, and a successor employee member shall be chosen in the manner specified in this division.

(B) Except as provided in division (D) of this section, if a vacancy occurs during the term of office of a retirant member of the board, the remaining members of the board shall elect a successor retirant member who shall be a former member of the public employees retirement system who is eligible for election under section 145.04 of the Revised Code as a retirant member of the board. On certification of the election results in accordance with rules adopted under section 145.058 of the Revised Code, the successor retirant member shall hold office until the first day of the new term that follows the next board election that occurs not less than ninety days after the successor retirant member's election.

If a retirant member of the board fails to attend the meetings of the board for three months or longer, without valid excuse, the retirant member shall be considered as having resigned, and the board shall declare the member's office vacated as of the date of the adoption of a proper resolution.

If as a result of changed circumstances a retirant member would no longer qualify for membership on the board as the retirant member, the retirant member's office shall be considered vacant, and a successor retirant member shall be chosen in the manner specified in this division.

(C) Elections under this section to fill a vacancy on the board shall be conducted in accordance with rules adopted under section 145.058 of the Revised Code.

(D) A successor member need not be elected under division (A) or (B) of this section for a vacancy that occurs on or after the first day of October of the year in which the vacated term ends.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000; 09-15-2004; 08-04-2005; 04-06-2007



Section 145.07 - Oath of office - quorum - meetings.

Each member of the public employees retirement board, upon assuming office, shall take an oath that the member will support the constitution of the United States and the constitution of the state, and that the member will diligently and honestly administer the affairs of the board and that the member will not knowingly violate or willfully permit to be violated any provision of this chapter. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and shall be immediately filed in the office of the secretary of state. A majority of the members of the board constitutes a quorum. All meetings of the board shall be open to the public except executive sessions as set forth in division (G) of section 121.22 of the Revised Code, and any portions of any sessions discussing medical records or the degree of disability of a member excluded from public inspection by section 145.27 of the Revised Code.

Effective Date: 09-21-2000



Section 145.08 - Reimbursing expenses of board members - liability insurance.

(A) The members of the public employees retirement board shall serve without compensation but shall suffer no loss or penalty whatsoever because of absence from their regular employment to attend meetings authorized and called by the board. The board members shall be reimbursed for all actual necessary expenses from the expense fund created under division (E) of section 145.23 of the Revised Code.

Any determination by the board that a meeting of the board, or any part of the board, is necessary shall be final.

(B) The board may secure insurance coverage designated to indemnify board members and employees for their actions or conduct in the performance of official duties, and may pay required premiums for such coverage from the expense fund.

(C) The board shall adopt rules in accordance with section 111.15 of the Revised Code establishing a policy for reimbursement of travel expenses incurred by board members in the performance of their official duties. As part of any audit performed under Chapter 117. of the Revised Code, an inquiry shall be made into whether board members have complied with these rules.

(D) No board member shall accept payment or reimbursement for travel expenses, other than for meals and other food and beverages provided to the member, from any source other than the expense fund. Except in the case of an emergency, no out-of-state travel expenses shall be reimbursed unless approved in advance by a majority of the board at a regular board meeting.

Effective Date: 08-25-1995



Section 145.09 - Election of chairperson and appointment of executive director - powers and duties of board.

The public employees retirement board shall elect from its membership a chairperson, and shall appoint an executive director who shall serve as secretary to the board, an actuary, and other employees as necessary for the transaction of the business of the public employees retirement system. The compensation of all persons so appointed shall be fixed by the board.

If the board provides health care coverage to employees of the retirement system, it may permit employees of the Ohio public employees deferred compensation board to participate.

Effective ninety days after September 15, 2004, the board may not employ a state retirement system investment officer, as defined in section 1707.01 of the Revised Code, who does not hold a valid state retirement system investment officer license issued by the division of securities in the department of commerce.

Every expense voucher of an employee, officer, or board member of the public employees retirement system shall itemize all purchases and expenditures.

The board shall perform other functions as required for the proper execution of this chapter, and may adopt rules in accordance with section 111.15 of the Revised Code for the proper administration and management of this chapter.

The board may take all appropriate action to avoid payment by the system or its members of federal or state income taxes on contributions to the system or amounts earned on such contributions.

Notice of proposed rules shall be given to interested parties and rules adopted by the board shall be published and otherwise made available. When it files a rule with the joint committee on agency rule review pursuant to section 111.15 of the Revised Code, the board shall submit to the Ohio retirement study council a copy of the full text of the rule, and if applicable, a copy of the rule summary and fiscal analysis required by division (B) of section 127.18 of the Revised Code.

The board may sue and be sued, plead and be impleaded, contract and be contracted with. All of its business shall be transacted, all of its funds invested, all warrants for money drawn and payments made, and all of its cash and securities and other property shall be held in the name of the board, or in the name of its nominee, provided that nominees are authorized by retirement board resolution for the purpose of facilitating the ownership and transfer of investments.

If the Ohio retirement study council establishes a uniform format for any report the board is required to submit to the council, the board shall submit the report in that format.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000; 09-15-2004



Section 145.091 - Administering defined benefit and defined contribution plans.

The public employees retirement system shall administer the PERS defined benefit plan and the PERS defined contribution plans.

Effective Date: 10-01-2002



Section 145.092 - Travel expense policies - bonus policy - budget.

(A) The public employees retirement board, in consultation with the Ohio ethics commission, shall review any existing policy regarding the travel and payment of travel expenses of members and employees of the public employees retirement board and adopt rules in accordance with section 145.09 of the Revised Code establishing a new or revised policy regarding travel and payment of travel expenses. Not less than sixty days before adopting a new or revised policy, the board shall submit the policy to the Ohio retirement study council for review.

(B) If the board intends to award a bonus to any employee of the board, it shall adopt rules in accordance with section 145.09 of the Revised Code establishing a policy regarding employee bonuses.

(C) The board shall provide copies of the rules adopted under divisions (A) and (B) of this section to each member of the Ohio retirement study council;

(D) The board shall submit both of the following to the Ohio retirement study council:

(1) A proposed operating budget, including an administrative budget for the board, for the next immediate fiscal year and adopt that budget not earlier than sixty days after it is submitted to the council;

(2) A plan describing how the board will improve the dissemination of public information pertaining to the board.

Effective Date: 09-15-2004



Section 145.093 - Ethics policy - commission approval - ethics training.

The public employees retirement board shall, in consultation with the Ohio ethics commission, develop an ethics policy to govern board members and employees in the performance of their official duties. The board shall submit this policy to the commission for approval.

The commission shall review the policy and, if the commission determines that the policy is adequate, approve the policy. If the commission determines that the policy is inadequate, it shall specify the revisions to be made and the board shall submit a revised policy. If the commission approves the revised policy, the board shall adopt it. If not, the board shall make any further revisions required by the commission and adopt the policy. Not less than sixty days before adopting the policy, the board shall submit it to the Ohio retirement study council for review.

The board periodically shall provide ethics training to members and employees of the board. The training shall include training regarding the requirements and prohibitions of Chapter 102. of the Revised Code and sections 2921.42 and 2921.43 of the Revised Code and any other training the board considers appropriate.

The board shall establish a procedure to ensure that each employee of the board is informed of the procedure for filing a complaint alleging violation of Chapter 102. of the Revised Code or section 2921.42 or 2921.43 of the Revised Code with the Ohio ethics commission or the appropriate prosecuting attorney.

Effective Date: 09-15-2004



Section 145.094 - Chief investment officer - supervision duties - monitoring of securities transactions.

(A) The public employees retirement board shall designate a person who is a licensed state retirement system investment officer to be the chief investment officer for the public employees retirement system. The board shall notify the division of securities of the department of commerce in writing of its designation and of any change in its designation within ten calendar days of the designation or change.

(B) The chief investment officer shall reasonably supervise the licensed state retirement system investment officers and other persons employed by the public employees retirement system with a view toward preventing violations of Chapter 1707. of the Revised Code, the "Commodity Exchange Act," 42 Stat. 998, 7 U.S.C. and following, the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C. and following, and the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78a, and following, and the rules and regulations promulgated under those statutes. This duty of reasonable supervision shall include the adoption, implementation, and enforcement of written policies and procedures reasonably designed to prevent persons employed by the public employees retirement system from misusing material, nonpublic information in violation of those laws, rules, and regulations.

For purposes of this division, no chief investment officer shall be considered to have failed to satisfy the officer's duty of reasonable supervision if the officer has done all of the following:

(1) Adopted and implemented written procedures, and a system for applying the procedures, that would reasonably be expected to prevent and detect, insofar as practicable, any violation by its licensed investment officers and other persons employed by the public employees retirement system;

(2) Reasonably discharged the duties and obligations incumbent on the chief investment officer by reason of the established procedures and the system for applying the procedures when the officer had no reasonable cause to believe that there was a failure to comply with the procedures and systems;

(3) Reviewed, at least annually, the adequacy of the policies and procedures established pursuant to this section and the effectiveness of their implementation.

(C) The chief investment officer shall establish and maintain a policy to monitor and evaluate the effectiveness of securities transactions executed on behalf of the board.

No chief investment officer shall be considered to have failed to satisfy the officer's duty under this division if the officer has done both of the following:

(1) Implemented the policy adopted by the board under section 145.114 of the Revised Code that outlines the criteria used to select agents that execute securities transactions on behalf of the public employees retirement system.

(2) Reviewed, at least annually, the performance of agents that execute securities transactions on behalf of the public employees retirement system.

Effective Date: 09-15-2004



Section 145.095 - Selection of internal auditor.

The public employees retirement board shall appoint a committee to oversee the selection of an internal auditor. The committee shall select one or more persons for employment as an internal auditor. The board shall employ the person or persons selected by the committee.

The committee shall consist of the following board members: one retirant member, one employee member, and the director of administrative services. The committee shall annually prepare and submit to the Ohio retirement study council a report of its actions during the preceding year.

Effective Date: 09-15-2004



Section 145.10 - Legal adviser.

The attorney general shall be the legal adviser of the public employees retirement board.

Effective Date: 10-01-1953



Section 145.101 - Venue for court actions.

Any action brought against the public employees retirement system or the public employees retirement board or its officers, employees, or board members in their official capacities shall be brought in the appropriate court in Franklin county, Ohio.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.11 - Investment powers and fiduciary duties of board.

(A) The members of the public employees retirement board shall be the trustees of the funds created by section 145.23 of the Revised Code. The board shall have full power to invest the funds. The board and other fiduciaries shall discharge their duties with respect to the funds solely in the interest of the participants and beneficiaries; for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the public employees retirement system; with care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims; and by diversifying the investments of the system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

To facilitate investment of the funds, the board may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C. 1, as amended, or any other legal entity authorized to transact business in this state.

(B) In exercising its fiduciary responsibility with respect to the investment of the funds, it shall be the intent of the board to give consideration to investments that enhance the general welfare of the state and its citizens where the investments offer quality, return, and safety comparable to other investments currently available to the board. In fulfilling this intent, equal consideration shall also be given to investments otherwise qualifying under this section that involve minority owned and controlled firms and firms owned and controlled by women, either alone or in joint venture with other firms.

The board shall adopt, in regular meeting, policies, objectives, or criteria for the operation of the investment program that include asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines. In adopting policies and criteria for the selection of agents with whom the board may contract for the administration of the funds, the board shall comply with sections 145.114 and 145.116 of the Revised Code and shall also give equal consideration to minority owned and controlled firms, firms owned and controlled by women, and ventures involving minority owned and controlled firms and firms owned and controlled by women that otherwise meet the policies and criteria established by the board. Amendments and additions to the policies and criteria shall be adopted in regular meeting. The board shall publish its policies, objectives, and criteria under this provision no less often than annually and shall make copies available to interested parties.

When reporting on the performance of investments, the board shall comply with the performance presentation standards established by the association for investment management and research.

(C) All investments shall be purchased at current market prices and the evidences of title of the investments shall be placed in the hands of the treasurer of state, who is hereby designated as custodian thereof, or in the hands of the treasurer of state's authorized agent. Evidences of title of the investments so purchased may be deposited by the treasurer of state for safekeeping with an authorized agent, selected by the treasurer of state, who is a qualified trustee under section 135.18 of the Revised Code. The treasurer of state or the agent shall collect the principal, dividends, distributions, and interest thereon as they become due and payable and place them when so collected into the custodial funds.

The treasurer of state shall pay for investments purchased by the retirement board on receipt of written or electronic instructions from the board or the board's designated agent authorizing the purchase and pending receipt of the evidence of title of the investment by the treasurer of state or the treasurer of state's authorized agent. The board may sell investments held by the board, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser on receipt of written or electronic instructions from the board or the board's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed in the custodial funds. The board and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investments.

(D) No purchase or sale of any investment shall be made under this section except as authorized by the public employees retirement board.

(E) Any statement of financial position distributed by the board shall include the fair value, as of the statement date, of all investments held by the board under this section.

Effective Date: 03-07-1997; 09-15-2004



Section 145.111 - No board member or employee shall have an interest in board funds.

Except as provided in this chapter, no member or employee of the public employees retirement board shall have any interest direct or indirect in the gains or profits of any investment made by the board nor as such directly or indirectly receive any pay or emolument of the member's or employee's services. No member or person connected with the board directly or indirectly, for self or as an agent or partner of others, shall borrow any of its funds or deposits or in any manner use the same except to make such current and necessary payments as are authorized by the board. No member or employee shall become an indorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.

Effective Date: 09-21-2000



Section 145.112 - Prohibited business transactions.

The public employees retirement system shall make no investments through or purchases from, or otherwise do any business with, any individual who is, or any partnership, association, or corporation that is owned or controlled by, a person who within the preceding three years was employed by, a board member of, or an officer of the public employees retirement system, or in which a person who within the preceding three years was employed by, a board member of, or an officer holds [holding] a fiduciary, administrative, supervisory, or trust position, or any other position in which such person would be involved, on behalf of his employer, in decisions or recommendations affecting the investment policy of the public employees retirement system, and in which such person would benefit by any monetary gain.

Effective Date: 08-20-1976



Section 145.113 - Restrictions on fiduciaries.

(A) Except as provided in division (B) of this section, a fiduciary shall not cause the public employees retirement system to engage in a transaction, if he knows or should know that such transaction constitutes a direct or indirect:

(1) Sale or exchange, or leasing, of any property between the system and a party in interest;

(2) Lending of money or other extension of credit between the system and a party in interest;

(3) Furnishing of goods, services, or facilities between the system and a party in interest;

(4) Transfer to, or use by or for the benefit of a party in interest, of any assets of the system; or

(5) Acquisition, on behalf of the system, of any employer security or employer real property.

(B) Nothing in this section shall prohibit any transaction between the public employees retirement system and any fiduciary or party in interest if:

(1) All the terms and conditions of the transaction are comparable to the terms and conditions which might reasonably be expected in a similar transaction between similar parties who are not parties in interest; and

(2) The transaction is consistent with the fiduciary duties described in Chapter 145. of the Revised Code.

(C) A fiduciary shall not:

(1) Deal with the assets of the system in his own interest or for his own account;

(2) In his individual or in any other capacity, act in any transaction involving the system on behalf of a party (or represent a party) whose interests are adverse to the interests of the system or the interests of its participants or beneficiaries; or

(3) Receive any consideration for his own personal account from any party dealing with such system in connection with a transaction involving the assets of the system.

(D) In addition to any liability which he may have under any other provision, a fiduciary with respect to the system shall be liable for a breach of fiduciary responsibility of any fiduciary with respect to the system in the following circumstances:

(1) If he participates knowingly in, or knowingly undertakes to conceal, an act or omission of such other fiduciary, knowing such act or omission is a breach;

(2) If, by his failure to comply with Chapter 145. of the Revised Code, he has enabled such other fiduciary to commit a breach; or

(3) If he has knowledge of a breach by such other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the breach.

(E) Every fiduciary of the system shall be bonded or insured to an amount of not less than one million dollars for loss by reason of acts of fraud or dishonesty.

Effective Date: 06-22-1984



Section 145.114 - Designation of Ohio-qualified agents - selection policy - utilization - annual report.

(A) As used in this section and in section 145.116 of the Revised Code:

(1) "Agent" means a dealer, as defined in section 1707.01 of the Revised Code, who is licensed under sections 1707.01 to 1707.45 of the Revised Code or under comparable laws of another state or of the United States.

(2) "Minority business enterprise" has the same meaning as in section 122.71 of the Revised Code.

(3) "Ohio-qualified agent" means an agent designated as such by the public employees retirement board.

(4) "Ohio-qualified investment manager" means an investment manager designated as such by the public employees retirement board.

(5) "Principal place of business" means an office in which the agent regularly provides securities or investment advisory services and solicits, meets with, or otherwise communicates with clients.

(B) The public employees retirement board shall, for the purposes of this section, designate an agent as an Ohio-qualified agent if the agent meets all of the following requirements:

(1) The agent is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code;

(2) The agent is authorized to conduct business in this state;

(3) The agent maintains a principal place of business in this state and employs at least five residents of this state.

(C) The public employees retirement board shall adopt and implement a written policy to establish criteria and procedures used to select agents to execute securities transactions on behalf of the retirement system. The policy shall address each of the following:

(1) Commissions charged by the agent, both in the aggregate and on a per share basis;

(2) The execution speed and trade settlement capabilities of the agent;

(3) The responsiveness, reliability, and integrity of the agent;

(4) The nature and value of research provided by the agent;

(5) Any special capabilities of the agent.

(D)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified agents for the execution of domestic equity and fixed income trades on behalf of the retirement system, when an Ohio-qualified agent offers quality, services, and safety comparable to other agents otherwise available to the board and meets the criteria established under division (C) of this section.

(2) The board shall review, at least annually, the performance of the agents that execute securities transactions on behalf of the board.

(3) The board shall determine whether an agent is an Ohio-qualified agent, meets the criteria established by the board pursuant to division (C) of this section, and offers quality, services, and safety comparable to other agents otherwise available to the board. The board's determination shall be final.

(E) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each agent designated as an Ohio-qualified agent under this section;

(2) The name of each agent that executes securities transactions on behalf of the board;

(3) The amount of equity and fixed-income trades that are executed by Ohio-qualified agents, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(4) The compensation paid to Ohio-qualified agents, expressed as a percentage of total compensation paid to all agents that execute securities transactions on behalf of the board;

(5) The amount of equity and fixed-income trades that are executed by agents that are minority business enterprises, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(6) Any other information requested by the Ohio retirement study council regarding the board's use of agents.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 145.115 - Annual disclosures to Ohio Ethics Commission.

(A) The public employees retirement system shall disclose the following to the Ohio ethics commission:

(1) Anything of value received by the system from an agent and anything of value given on behalf of the system by an agent;

(2) The name of any employee of the system with authority over the investment of retirement system funds or any board member of the system who deals with an agent regarding amounts described in division (A)(1) of this section.

(B) The disclosures required by this section shall be made annually in a report submitted by a date prescribed by the Ohio ethics commission.

Effective Date: 09-15-2004



Section 145.116 - Designation of Ohio-qualified investment managers - utilization - annual report.

(A) The public employees retirement board shall, for the purposes of this section, designate an investment manager as an Ohio-qualified investment manager if the investment manager meets all of the following requirements:

(1) The investment manager is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code;

(2) The investment manager meets one of the following requirements:

(a) Has its corporate headquarters or principal place of business in this state;

(b) Employs at least five hundred individuals in this state;

(c) Has a principal place of business in this state and employs at least 20 residents of this state.

(B)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified investment managers, when an Ohio-qualified investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The policy shall also provide for the following:

(a) A process whereby the board can develop a list of Ohio-qualified investment managers and their investment products;

(b) A process whereby the board can give public notice to Ohio-qualified investment managers of the board's search for an investment manager that includes the board's search criteria.

(2) The board shall determine whether an investment manager is an Ohio-qualified investment manager and whether the investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The board's determination shall be final.

(C) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each investment manager designated as an Ohio-qualified investment manager under this section;

(2) The name of each investment manager with which the board contracts;

(3) The amount of assets managed by Ohio-qualified investment managers, expressed as a percentage of the total assets held by the retirement system and as a percentage of assets managed by investment managers with which the board has contracted;

(4) The compensation paid to Ohio-qualified investment managers, expressed as a percentage of total compensation paid to all investment managers with which the board has contracted;

(5) Any other information requested by the Ohio retirement study council regarding the board's use of investment managers.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 145.12 - Certifying rate necessary to pay employer contributions.

The public employees retirement board shall prepare and submit to the board of county commissioners and county auditor of each county, to the executive head of each municipal corporation, park district, conservancy district, health district, and metropolitan housing authority, to the board of township trustees of each township, and to the board of trustees of each public library, and to each employer, except the state of Ohio, mentioned in division (D) of section 145.01 of the Revised Code, prior to the fifteenth day of July of each year, a certification of the rate necessary to pay the obligation of each county, municipal corporation, park district, conservancy district, health district, township, metropolitan housing authority, or public library accruing during the year beginning the first day of January of the following year, and shall submit to the budget commission of each county a copy of such statement for said county and for each municipal corporation, township, and public library within such county. The rate so certified to each county, township, public library, and municipal corporation shall be a percentage of the earnable salary of all contributors in the employ of such employer, and an amount determined by multiplying the total annual earnable salary of all such contributors employed by the employer by such rate and the amount so determined shall be included in its budget and allowed by the budget commission.

The board of county commissioners of each county, the legislative authority of each municipal corporation, the board of commissioners of any park district, the board of directors of any conservancy district, the members of any metropolitan housing authority, the fiscal officers of any health district, the board of township trustees of each township, and the board of trustees of each public library shall appropriate sufficient funds to provide for such obligations.

The board of county commissioners of each county, the legislative authority of each municipal corporation, the board of commissioners of any park district, the board of directors of any conservancy district, the members of any metropolitan housing authority, the fiscal officers of any health district, the board of township trustees of each township, and the board of trustees of each public library may reimburse the fund from which such appropriation is made by transferring to such fund from any other fund of such subdivision the proportionate amount of such appropriation that should be chargeable to such fund whether such fund is derived from taxation or otherwise.

Such payment may be made directly out of any funds, whether derived from taxation or otherwise, from which the salaries or compensation of public employees, on account of whom such payments are to be made, are payable. Upon certification by the public employees retirement board of the amount due by an employer within any county who is subject to this chapter, such payment shall be made from any fund or funds in the hands of the county auditor for distribution to such employer.

Effective Date: 09-21-2000



Section 145.13 - Denomination of bonds.

Bonds purchased from any taxing district of the state shall be in the denomination required by the public employees retirement board in its resolution of purchase.

Effective Date: 10-01-1953



Section 145.14 - Percentage of funds available for annuities and other payments - deposit.

For the purpose of meeting disbursements for annuities and other payments in excess of the receipts, there shall be kept available by the treasurer of state an amount not exceeding ten per cent of the total amount in the funds provided for by this chapter on deposit in any bank or banks in this state, organized under the laws thereof, or under the laws of the United States, or with any trust company or trust companies incorporated by the law of this state. Said banks or trust companies shall furnish adequate security for said deposit. The sum so deposited in any one bank or trust company shall not exceed twenty-five per cent of the paid-up capital and surplus of said bank or trust company.

Effective Date: 09-21-2000



Section 145.15 - Employee information provided by each department.

The head of each department shall submit to the public employees retirement board a statement showing the name, sex, title, earnable salary, duties, date of birth, and length of service as a public employee of every public employee in his department.

Effective Date: 04-24-1986



Section 145.16 - Statement to be filed by employee member.

Each public employee shall file a detailed statement of all his previous service as a public employee and shall furnish such other information as the public employees retirement board requires for the proper operation of the system.

The employee shall file the statement within thirty days of commencing employment. If he fails to do so within that time, the board shall notify his employer's fiscal officer. On receipt of the notice, the fiscal officer shall withhold all salary payments to the employee until the statement is filed with the board.

Effective Date: 06-30-1991



Section 145.17 - Department monthly statement.

The head of each department shall, on the first day of each calendar month, notify the public employees retirement board of the employment or the entering into office of new public employees, and shall submit to the board a statement showing the names, sex, title, earnable salary, duties, and date of birth of the new public employees, and shall also notify the board at the same time of all removals, withdrawals, and changes in salary of any contributors to the public employees retirement system that have occurred during the preceding month.

Effective Date: 06-30-1991



Section 145.171 - Information to new employees.

On receipt of notice under section 145.17 of the Revised Code of the employment of a new public employee, the public employees retirement system shall inform the employee of the requirements of section 145.19 of the Revised Code.

Effective Date: 09-21-2000



Section 145.18 - Records kept by department heads.

Under the direction of the public employees retirement board, the head of each department shall keep such records as will enable him to furnish information in such form as the board requires in the discharge of its duties.

Effective Date: 10-01-1953



Section 145.19 - Electing defined benefit or defined contribution plan.

(A) Except as provided in division (D) of this section, an individual who becomes employed in a position subject to this chapter on or after January 1, 2003, shall make an election under this section. Not later than one hundred eighty days after the date on which employment begins, the individual shall elect to participate either in the PERS defined benefit plan or a PERS defined contribution plan. Unless a form evidencing an election under this section is received by the public employees retirement system on or before the last day of the one-hundred-eighty-day period, the individual is deemed to have elected to participate in the PERS defined benefit plan.

(B) An election under this section shall be made on a form provided by the system and filed with the system.

(C) An election under this section shall take effect on the date employment began and, except as provided in section 145.814 of the Revised Code or rules governing the PERS defined benefit plan, is irrevocable on receipt by the system.

(D) An individual is ineligible to make an election under this section if one of the following applies:

(1) The individual is a PERS retirant or other system retirant, as those terms are defined in section 145.38 of the Revised Code, or is retired under section 145.383 of the Revised Code.

(2) The individual is participating or has elected to participate in an alternative retirement plan under section 3305.05 or 3305.051 of the Revised Code and the employment is in a position that is subject to division (C)(4) of section 3305.05 or division (F) of section 3305.051 of the Revised Code.

(3) The individual has contributions standing to the individual's credit in the employees' savings fund or defined contribution fund established under section 145.23 of the Revised Code.

(4) The individual is employed in a position covered under this chapter to which section 145.193 of the Revised Code applies.

(5) The individual is a PERS law enforcement officer or PERS public safety officer.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 08-01-2005; 2008 SB267 03-24-2009



Section 145.191 - Employee with less than 5 years of service electing to participate in defined contribution plan.

(A) Except as provided in division (F) of this section, a public employees retirement system member or contributor who, as of December 31, 2002, has less than five years of total service credit is eligible to make an election under this section. A member or contributor who is employed in more than one position subject to this chapter is eligible to make only one election. The election applies to all positions subject to this chapter.

Not later than June 30, 2003, an eligible member or contributor may elect to participate in a PERS defined contribution plan. Unless a form evidencing an election is received by the system on or before that date, a member or contributor to whom this section applies is deemed to have elected to continue participating in the PERS defined benefit plan.

(B) An election under this section shall be made in writing on a form provided by the system and filed with the system.

(C) On the request of a member or contributor who made an election under this section, the system shall credit to the plan elected the accumulated contributions standing to the credit of the member or contributor in the employees' savings fund and cancel all service credit and eligibility for any payment, benefit, or right under the PERS defined benefit plan.

(D) For each member or contributor who elected under this section to participate in a PERS defined contribution plan and made a request under division (C) of this section, any additional deposits that were made by the member or contributor prior to April 6, 2007, under the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to that date shall be credited to the defined contribution plan.

(E) An election under this section is effective as of January 1, 2003, and, except as provided in section 145.814 of the Revised Code or rules governing the PERS defined benefit plan, is irrevocable on receipt by the system.

(F) An election may not be made under this section by a member or contributor who is either of the following:

(1) A PERS retirant who is a member under division (D) of section 145.38 of the Revised Code;

(2) A PERS law enforcement officer or a PERS public safety officer.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 2008 SB267 03-24-2009



Section 145.192 - Effect of electing defined contribution plan.

Except as provided in section 145.195, 145.814 , or in division (C) of section 145.82 of the Revised Code, a member of the public employees retirement system who elects to participate in a PERS defined contribution plan shall be ineligible for any benefit or payment under the PERS defined benefit plan and shall be forever barred from claiming or purchasing service credit with the system or any other Ohio state retirement system, as defined in section 145.30 of the Revised Code, for service covered by the election.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §4



Section 145.193 - Election after reemployment.

Except as provided in section 145.194 or division (C)(4) of section 3305.05 and division (F) of section 3305.051 of the Revised Code, an election made or deemed to have been made under section 145.19 or 145.191 of the Revised Code applies to all positions subject to this chapter for which the member is contributing under section 145.47 or 145.85 of the Revised Code.

A member who terminates employment in all positions subject to this chapter, receives a refund of the member's contributions made under section 145.47 or 145.85 of the Revised Code, and later becomes employed in a position subject to this chapter may make an election under section 145.19 of the Revised Code as provided by that section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 08-01-2005



Section 145.194 - Contributions by law enforcement or public safety officers to defined contribution plan.

(A) A member participating in a PERS defined contribution plan at the time of commencing employment as a PERS law enforcement officer or PERS public safety officer shall cease making contributions to that plan. During employment as a PERS law enforcement officer or a PERS public safety officer and any concurrent employment in a position subject to this chapter, the member shall contribute only to the PERS defined benefit plan.

(B) A member described in division (A) of this section with contributions standing to the member's credit in a PERS defined contribution plan may elect to have those contributions deposited and credited in the PERS defined benefit plan in accordance with section 145.814 of the Revised Code and rules governing the PERS defined benefit plan.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.195 - Participants in both defined benefit and defined contribution plans.

The public employees retirement system may, in accordance with rules it adopts under this section, permit a member who participated in both the PERS defined benefit plan and one or more PERS defined contribution plans to combine years of service as a member for the purpose of determining eligibility for a benefit under section 145.32, 145.331, or 145.332 of the Revised Code, or a benefit under a PERS defined contribution plan.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.20 - Elective officials may become members of system - credit for prior service.

(A) Any elective official of the state of Ohio or of any political subdivision thereof having employees in the public employees retirement system shall be considered as an employee of the state or such political subdivision, and may become a member of the system upon application to the public employees retirement board, with all the rights, privileges, and obligations of membership. An elective official who becomes a member of the system on or after January 1, 2003, shall make an election pursuant to section 145.19 of the Revised Code not later than one hundred eighty days after applying for membership in the system. The election is effective as of the date the official applies for membership and is irrevocable on receipt by the system. If a form evidencing an election is not received by the system not later than the last day of the one-hundred-eighty-day period, the official is deemed to have elected to participate in the PERS defined benefit plan.

(B) ( Credit for service between January 1, 1935, and the date that membership is established, except service as an elective official that was subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended, may be secured by the elective official provided the elective official does all of the following:

(1) Pays into the employees' savings fund an amount specified by the board that is equal to one hundred per cent of the additional liability resulting from the purchase of that year or portion of a year of credit as determined by an actuary employed by the board;

(2) Completes one and one-half years of contributing membership in the public employees retirement system subsequent to the date membership was established;

(3) Participates in the PERS defined benefit plan or a PERS defined contribution plan with definitely determinable benefits.

A member may choose to purchase in any one payment only part of the credit the member is eligible to purchase, subject to board rules. The public employees retirement board shall determine the amount and manner of payment. In the event of death or withdrawal from service, the payment into the employees' savings fund for such service credit shall be considered as accumulated contributions of the member.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.201 - Additional service credit purchased by elected or appointed officials.

(A) Subject to the limit described in division (C) of this section, any member who is or has been an elected official of the state or any political subdivision thereof or has been appointed by the governor with the advice and consent of the senate to serve full-time as a member of a board, commission, or other public body may at any time prior to retirement purchase additional service credit in an amount not to exceed thirty-five per cent of the service credit allowed the member for the period of service as an elected or appointed official subsequent to January 1, 1935, other than credit for military service, part-time service, and service subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended.

For each year of additional service credit purchased under this section, the member shall pay into the employees' savings fund an amount specified by the public employees retirement board that is equal to one hundred per cent of the additional liability resulting from the purchase of that year or portion of a year of credit as determined by an actuary employed by the board. The member shall receive full credit for such additional elective service in computing an allowance or benefit under section 145.33, 145.331, 145.332, 145.36, 145.361, or 145.46 of the Revised Code, notwithstanding any other provision of this chapter. The payment to the employees' savings fund, and payments made to the employers' accumulation fund prior to the effective date of this amendment, for such additional elective service credit shall, in the event of death or withdrawal from service, be considered as accumulated contributions of the member.

The board may determine by rule what constitutes full- or part-time service for purposes of this section.

(B) Notwithstanding division (A) of this section, a member who purchased service credit under this section prior to January 1, 1980, on the basis of part-time service shall be permitted to retain the credit and shall be given full credit for it in computing an allowance or benefit under section 145.33, 145.331, 145.332, 145.36, 145.361, or 145.46 of the Revised Code. The public employees retirement board has no authority to cancel or rescind such credit.

(C) A purchase made under this section shall not exceed the limits established by division (n) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415(n), as amended.

(D) Subject to rules adopted by the public employees retirement board, a member who has purchased service credit under this section is entitled to be refunded all or a portion of the actual amount the member paid for the service credit if, in computing an age and service retirement allowance under division (A) of section 145.33or section 145.332 of Revised Code, the allowance exceeds a limit established by either of those sections.

A refund under this division cancels the equivalent amount of service credit.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-13-2000; 04-06-2007



Section 145.202 - [Repealed].

Effective Date: 09-14-2000



Section 145.203 - [Repealed].

Effective Date: 10-13-2000



Section 145.21 - Individual accounts for each member - mortality tables.

The public employees retirement board shall provide for the maintenance of an individual account with each contributor showing the amount of the contributor's contributions and the interest accumulations thereon. It shall collect and keep in convenient form such data as is necessary for the preparation of the required mortality and service tables, and for an actuarial valuation of the assets and liabilities of the various funds created by this chapter. Upon the basis of the mortality and service experience of the members, contributors, retirants, and beneficiaries of the public employees retirement system, the board shall adopt from time to time such tables as are deemed necessary for valuation purposes and for determining the amount of annuities to be allowed on the basis of the contributions.

Effective Date: 09-21-2000



Section 145.22 - Actuarial valuation of pension assets, liabilities, and funding requirements.

(A) The public employees retirement board shall have prepared annually by or under the supervision of an actuary an actuarial valuation of the pension assets, liabilities, and funding requirements of the public employees retirement system as established pursuant to this chapter. The actuary shall complete the valuation in accordance with actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries and prepare a report of the valuation. The report shall include all of the following:

(1) A summary of the benefit provisions evaluated;

(2) A summary of the census data and financial information used in the valuation;

(3) A description of the actuarial assumptions, actuarial cost method, and asset valuation method used in the valuation, including a statement of the assumed rate of payroll growth and assumed rate of growth or decline in the number of members contributing to the retirement system;

(4) A summary of findings that includes a statement of the actuarial accrued pension liabilities and unfunded actuarial accrued pension liabilities;

(5) A schedule showing the effect of any changes in the benefit provisions, actuarial assumptions, or cost methods since the last annual actuarial valuation;

(6) A statement of whether contributions to the retirement system are expected to be sufficient to satisfy the funding objectives established by the board.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of September following the year for which the valuation was made.

(B) At such time as the public employees retirement board determines, and at least once in each five-year period, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the mortality, service, and other experience of the members, retirants, contributors, and beneficiaries of the system to update the actuarial assumptions used in the actuarial valuation required by division (A) of this section. The actuary shall prepare a report of the actuarial investigation. The report shall be prepared and any recommended changes in actuarial assumptions shall be made in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The report shall include all of the following:

(1) A summary of relevant decrement and economic assumption experience observed over the period of the investigation;

(2) Recommended changes in actuarial assumptions to be used in subsequent actuarial valuations required by division (A) of this section;

(3) A measurement of the financial effect of the recommended changes in actuarial assumptions.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of November following the last fiscal year of the period the report covers.

(C) The board may at any time request the actuary to make any studies or actuarial valuations to determine the adequacy of the contribution rate determined under section 145.48 of the Revised Code, and those rates may be adjusted by the board, as recommended by the actuary, effective as of the first of any year thereafter.

(D) The board shall have prepared by or under the supervision of an actuary an actuarial analysis of any introduced legislation expected to have a measurable financial impact on the retirement system. The actuarial analysis shall be completed in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary shall prepare a report of the actuarial analysis, which shall include all of the following:

(1) A summary of the statutory changes that are being evaluated;

(2) A description of or reference to the actuarial assumptions and actuarial cost method used in the report;

(3) A description of the participant group or groups included in the report;

(4) A statement of the financial impact of the legislation, including the resulting increase, if any, in the employer normal cost percentage; the increase, if any, in actuarial accrued liabilities; and the per cent of payroll that would be required to amortize the increase in actuarial accrued liabilities as a level per cent of covered payroll for all active members over a period not to exceed thirty years;

(5) A statement of whether the scheduled contributions to the system after the proposed change is enacted are expected to be sufficient to satisfy the funding objectives established by the board.

Not later than sixty days from the date of introduction of the legislation, the board shall submit a copy of the actuarial analysis to the legislative service commission, the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation, and the Ohio retirement study council.

(E) The board shall have prepared annually a report giving a full accounting of the revenues and costs relating to the provision of benefits under sections 145.58 and 145.584 of the Revised Code. The report shall be made as of December 31, 1997, and the thirty-first day of December of each year thereafter. The report shall include the following:

(1) A description of the statutory authority for the benefits provided;

(2) A summary of the benefits;

(3) A summary of the eligibility requirements for the benefits;

(4) A statement of the number of participants eligible for the benefits;

(5) A description of the accounting, asset valuation, and funding method used to provide the benefits;

(6) A statement of the net assets available for the provision of the benefits as of the last day of the fiscal year;

(7) A statement of any changes in the net assets available for the provision of benefits, including participant and employer contributions, net investment income, administrative expenses, and benefits provided to participants, as of the last day of the fiscal year;

(8) For the last six consecutive fiscal years, a schedule of the net assets available for the benefits, the annual cost of benefits, administrative expenses incurred, and annual employer contributions allocated for the provision of benefits;

(9) A description of any significant changes that affect the comparability of the report required under this division;

(10) A statement of the amount paid under division (C) of section 145.58 of the Revised Code.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the thirtieth day of June following the year for which the report was made.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.221 - Amortizing unfunded actuarial accrued pension liability.

The public employees retirement board shall establish a period of not more than thirty years to amortize the public employees retirement system's unfunded actuarial accrued pension liability. If in any year the period necessary to amortize the unfunded actuarial accrued pension liability exceeds thirty years, as determined by the annual actuarial valuation required by section 145.22 of the Revised Code, the board, not later than ninety days after receipt of the valuation, shall prepare and submit to the Ohio retirement study commission and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation a report that includes the following information:

(A) The number of years needed to amortize the unfunded actuarial accrued pension liability as determined by the annual actuarial valuation;

(B) A plan approved by the board that indicates how the board will reduce the amortization period of unfunded actuarial accrued pension liability to not more than thirty years.

Effective Date: 03-07-1997



Section 145.23 - Creation of funds.

The funds hereby created are the employees' savings fund, the employers' accumulation fund, the annuity and pension reserve fund, the income fund, the survivors' benefit fund, the defined contribution fund, and the expense fund.

(A) The employees' savings fund is the fund in which shall be accumulated contributions from the earnable salaries of contributors for the purchase of annuities or retirement allowances.

The accumulated contributions of a contributor returned to the contributor upon withdrawal, or paid to the contributor's estate or designated beneficiary in the event of death, shall be paid from the employees' savings fund. Any accumulated contributions forfeited by failure of a member, or a member's estate, to claim the same, shall remain in the employees' savings fund or may be transferred to the income fund. The accumulated contributions of a contributor shall be transferred from the employees' savings fund to the annuity and pension reserve fund in the event of the contributor's retirement.

(B) The employers' accumulation fund is the fund in which shall be accumulated the reserves for the payment of all pensions and disability benefits payable as provided in this chapter. The amounts paid by any employer under section 145.48 of the Revised Code shall be credited to the employers' accumulation fund. Amounts paid by an employer under section 145.483 of the Revised Code shall be credited to the employers' accumulation fund, except that if the amounts paid by the employer are for members participating in a PERS defined contribution plan those amounts may be credited to the defined contribution fund.

Amounts paid by an employer under section 145.86 of the Revised Code may be credited to the employers' accumulation fund.

Any payments made into the employers' accumulation fund by a member as provided in section 145.31 of the Revised Code shall be refunded to such member under the conditions specified in section 145.40 of the Revised Code.

Upon the retirement of a contributor, the full amount of the contributor's pension reserve shall be transferred from the employers' accumulation fund to the annuity and pension reserve fund.

(C) The annuity and pension reserve fund is the fund from which shall be paid all pensions, disability benefits, annuities, and benefits in lieu thereof, because of which reserves have been transferred from the employees' savings fund and the employers' accumulation fund. The annuity and pension reserve fund is also the fund from which shall be paid all pensions, disability benefits, annuities, and benefits in lieu thereof under a PERS defined contribution plan, if reserves have been transferred to the fund for that purpose.

(D) The income fund is the fund from which interest is transferred and credited on the amounts in the funds described in divisions (B), (C), and (F) of this section, and is a contingent fund from which the special requirements of the funds may be paid by transfer from this fund. All income derived from the investment of the funds of the system, together with all gifts and bequests, or the income therefrom, shall be paid into this fund.

Any deficit occurring in any other fund that will not be covered by payments to that fund, as otherwise provided in Chapter 145. of the Revised Code, shall be paid by transfers of amounts from the income fund to such fund or funds. If the amount in the income fund is insufficient at any time to meet the amounts payable to the funds described in divisions (C) and (F) of this section, the amount of the deficiency shall be transferred from the employers' accumulation fund.

The system may accept gifts and bequests. Any gifts or bequests, any funds which may be transferred from the employees' savings fund by reason of lack of a claimant, any surplus in any fund created by this section, or any other funds whose disposition is not otherwise provided for, shall be credited to the income fund.

(E) Except as provided in division (G) of this section, the expense fund is the fund from which shall be paid the expenses of the administration of this chapter, exclusive of amounts payable as retirement allowances and as other benefits.

(F) The survivors' benefit fund is the fund from which shall be paid dependent survivor benefits provided by section 145.45 of the Revised Code.

(G) The defined contribution fund is the fund in which shall be accumulated the contributions deducted from the earnable salary of members participating in a PERS defined contribution plan, as provided in section 145.85 of the Revised Code, together with any earnings credited thereon. The defined contribution fund is the fund in which may be accumulated the contributions under section 145.86 of the Revised Code, together with any earnings credited thereon. Except as provided in division (C) of this section, the defined contribution fund is the fund from which shall be paid all benefits provided under a PERS defined contribution plan and from which may be paid administrative expenses of the plan.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 04-06-2007



Section 145.24 - Inequality of contributions by employer.

Should any employer fail to contribute to the employers' accumulation fund on a basis equal to that on which other employers are contributing, the public employees retirement board shall hold all contributions from such employer in a separate fund as long as the inequality of contributions continues. During that period no funds contributed by any other employers shall be used to pay benefits to persons who were employees of such employer at the time of retirement.

Effective Date: 10-01-1953



Section 145.25 - Each fund is separate legal entity.

When reference is made in this chapter, to the employees' savings fund, the employers' accumulation fund, the annuity and pension reserve fund, the income fund, the survivors' benefit fund, the defined contribution fund, or the expense fund, such reference is made to each as a separate legal entity. This section does not prevent the deposit or investment of all such moneys intermingled for such purpose but such funds shall be separate and distinct legal entities for all other purposes.

Effective Date: 09-21-2000



Section 145.26 - Treasurer of state custodian of funds.

The treasurer of state shall be the custodian of the funds of the public employees retirement system, and all disbursements therefrom shall be paid by the treasurer of state only upon instruments authorized by the public employees retirement board and bearing the signatures of the board; provided, that such instruments may bear the names of the board members printed thereon and the signatures of the chairperson, or of the vice-chairperson in case of the absence or disability of the chairperson, and of the executive director of the board. The signatures of the chairperson and of the executive director may be affixed through the use of a mechanical check-signing device.

The treasurer of state shall give a separate and additional bond in such amount as is fixed by the governor and with sureties selected by the board and approved by the governor, conditioned for the faithful performance of the duties of the treasurer of state as custodian of the funds of the system. Such bond shall be deposited with the secretary of state and kept in the office. The governor may require the treasurer of state to give other and additional bonds, as the funds of the system increase, in such amounts and at such times as may be fixed by the governor, which additional bonds shall be conditioned, filed, and obtained as is provided for the original bond of the treasurer of state covering the funds of the system. The premium on all bonds shall be paid by the board.

The treasurer of state shall deposit any portion of the funds of the system not needed for immediate use in the same manner as state funds are deposited, and subject to all laws with respect to the deposit of state funds, by the treasurer of state, and all interest earned by such portion of the retirement funds as is deposited by the treasurer of state shall be collected by the treasurer of state and placed to the credit of the board.

The treasurer of state shall furnish annually to the board a sworn statement of the amount of the funds in the treasurer of state's custody belonging to the system.

Effective Date: 09-21-2000



Section 145.27 - Annual statement of funds.

(A)

(1) As used in this division, "personal history record" means information maintained by the public employees retirement board on an individual who is a member, former member, contributor, former contributor, retirant, or beneficiary that includes the address, telephone number, social security number, record of contributions, correspondence with the public employees retirement system, or other information the board determines to be confidential.

(2) The records of the board shall be open to public inspection and may be made available in printed or electronic format, except that the following shall be excluded, except with the written authorization of the individual concerned:

(a) The individual's statement of previous service and other information as provided for in section 145.16 of the Revised Code;

(b) The amount of a monthly allowance or benefit paid to the individual;

(c) The individual's personal history record.

(B) All medical reports and recommendations required by this chapter are privileged, except as follows:

(1) Copies of medical reports or recommendations shall be made available to the personal physician, attorney, or authorized agent of the individual concerned upon written release from the individual or the individual's agent, or when necessary for the proper administration of the fund, to the board assigned physician.

(2) Documentation required by section 2929.193 of the Revised Code shall be provided to a court holding a hearing under that section.

(C) Any person who is a member or contributor of the system shall be furnished with a statement of the amount to the credit of the individual's account upon written request. The board is not required to answer more than one such request of a person in any one year. The board may issue annual statements of accounts to members and contributors.

(D) Notwithstanding the exceptions to public inspection in division (A)(2) of this section, the board may furnish the following information:

(1) If a member, former member, contributor, former contributor, or retirant is subject to an order issued under section 2907.15 of the Revised Code or an order issued under division (A) or (B) of section 2929.192 of the Revised Code or is convicted of or pleads guilty to a violation of section 2921.41 of the Revised Code, on written request of a prosecutor as defined in section 2935.01 of the Revised Code, the board shall furnish to the prosecutor the information requested from the individual's personal history record.

(2) Pursuant to a court or administrative order issued pursuant to Chapter 3119., 3121., 3123., or 3125. of the Revised Code, the board shall furnish to a court or child support enforcement agency the information required under that section.

(3) At the written request of any person, the board shall provide to the person a list of the names and addresses of members, former members, contributors, former contributors, retirants, or beneficiaries. The costs of compiling, copying, and mailing the list shall be paid by such person.

(4) Within fourteen days after receiving from the director of job and family services a list of the names and social security numbers of recipients of public assistance pursuant to section 5101.181 of the Revised Code, the board shall inform the auditor of state of the name, current or most recent employer address, and social security number of each member whose name and social security number are the same as that of a person whose name or social security number was submitted by the director. The board and its employees shall, except for purposes of furnishing the auditor of state with information required by this section, preserve the confidentiality of recipients of public assistance in compliance with section 5101.181 of the Revised Code.

(5) The system shall comply with orders issued under section 3105.87 of the Revised Code.

On the written request of an alternate payee, as defined in section 3105.80 of the Revised Code, the system shall furnish to the alternate payee information on the amount and status of any amounts payable to the alternate payee under an order issued under section 3105.171 or 3105.65 of the Revised Code.

(6) At the request of any person, the board shall make available to the person copies of all documents, including resumes, in the board's possession regarding filling a vacancy of an employee member or retirant member of the board. The person who made the request shall pay the cost of compiling, copying, and mailing the documents. The information described in division (D)(6) of this section is a public record.

(7) The system shall provide the notice required by section 145.573 of the Revised Code to the prosecutor assigned to the case.

(8) The system may provide information requested by the United States social security administration, United States centers for medicare and medicaid, Ohio public employees deferred compensation program, Ohio police and fire pension fund, school employees retirement system, state teachers retirement system, state highway patrol retirement system, or Cincinnati retirement system.

(E) A statement that contains information obtained from the system's records that is signed by the executive director or an officer of the system and to which the system's official seal is affixed, or copies of the system's records to which the signature and seal are attached, shall be received as true copies of the system's records in any court or before any officer of this state.

(F) For purposes of this section, the board may maintain records in printed or electronic format.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 10-01-2002; 09-15-2004; 2008 SB3 05-13-2008



Section 145.28 - Purchase of service credit for period of self-exemption.

(A)

(1) Except as provided in division (A)(2) of this section, a member of the public employees retirement system with at least eighteen months of contributing service in the system, the state teachers retirement system, or the school employees retirement system who exempted self from membership in one or more of the systems pursuant to section 145.03 or 3309.23 of the Revised Code, or former section 3307.25 or 3309.25 of the Revised Code, or was exempt under section 3307.24 of the Revised Code, may purchase credit for each year or portion of a year of service for which the member was exempted.

(2) A member may not purchase credit under this section for exempted service if the service was exempted from contribution under section 145.03 of the Revised Code and subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended.

(B) Credit shall be purchased under this section in accordance with section 145.29 of the Revised Code.

(C) Credit purchasable under this section shall not exceed one year of service for any twelve-month period. If the period of service for which credit is purchasable under this section is concurrent with a period of service that will be used to calculate a retirement benefit from this system, the state teachers retirement system, or school employees retirement system, the amount of the credit shall be adjusted in accordance with rules adopted by the public employees retirement board.

A member who is also a member of the state teachers retirement system or the school employees retirement system shall purchase credit for any service for which the member exempted self under section 145.03 or 3309.23 of the Revised Code, or former section 3307.25 or 3309.25 of the Revised Code, or was exempt under section 3307.24 of the Revised Code, from the retirement system in which the member has the greatest number of years of service credit. If the member receives benefits under section 145.37 of the Revised Code, the retirement system that determines and pays the benefit shall receive from the other system or systems the amounts paid by the member for purchase of credit for exempt service plus interest at the actuarial assumption rate of the system paying that amount. The interest shall be for the period beginning on the date of the member's last payment for purchase of the credit and ending on the date of the member's retirement.

(D) If a member dies or withdraws from service, any payment made by the member under this section shall be considered as accumulated contributions of the member.

(E) The retirement board shall adopt rules to implement this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 145.29 - .

(A) A member of the public employees retirement system who elects to purchase or otherwise obtain service credit under section 145.28, 145.291, 145.292, 145.293, or 145.299 or division (G) of section 145.47 of the Revised Code shall do both of the following:

(1) Submit a request to the public employees retirement board in a manner or form approved by the board;

(2) For each year, or portion of a year, of credit purchased or otherwise obtained, pay to the employees' savings fund an amount specified by the board that is equal to one hundred per cent of the additional liability resulting from purchasing or obtaining that year or portion of a year of credit as determined by an actuary employed by the board.

(B) Subject to board rules, a member may choose to purchase or otherwise obtain in any one payment only part of any service credit listed in division (A) of this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.291 - Purchasing service credit for time spent on pregnancy or adoption.

Any member of the public employees retirement system who subsequent to January 1, 1935, and the date membership was established was off the payroll either on a leave of absence approved by the then appointing authority or because the member resigned due to pregnancy or adoption of a child may purchase service credit for the period of absence or resignation, provided that subsequent to such leave of absence or resignation the member returned to regular contributing status in the retirement system for at least twelve calendar months. In the case of resignation, the member must submit evidence satisfactory to the retirement board documenting that the resignation was due to pregnancy or adoption of a child.

Credit shall be purchased under this section in accordance with section 145.29 of the Revised Code, except that service credit purchased under this section shall not exceed one year.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.292 - Credit for prior service.

Credit for service between January 1, 1935, and the date of becoming a member of the public employees retirement system except a part-time employee who claimed exemption under the provisions of section 145.03 of the Revised Code, may be purchased by any public employee for service rendered an employer. Credit shall be purchased under this section in accordance with section 145.29 of the Revised Code.

Renumbered from § 145.29 and amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 07-20-1988



Section 145.293 - Credit for prior service - comparable public position.

(A) Service credit may be purchased under this section for the following:

(1) Service rendered in another state, and service in any entity operated by the United States government, that, if served in a comparable position in Ohio, would be covered by the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system;

(2) Service for which contributions were made by the member or on the member's behalf to a municipal retirement system in this state, except that if the conditions specified in section 145.2910 of the Revised Code are met, service credit for this service may be purchased only in accordance with section 145.2911 of the Revised Code.

The number of years purchased under this section shall not exceed the lesser of five years or the member's total accumulated number of years of Ohio service.

(B) Credit shall be purchased under this section in accordance with section 145.29 of the Revised Code.

(C) A member is ineligible to purchase under this section credit for service under former section 145.44 of the Revised Code or service that is used in the calculation of any retirement benefit currently being paid or payable in the future to the member under any other retirement program except social security. At the time the credit is purchased the member shall certify on a form furnished by the retirement board that the member does and will conform to this requirement.

(D) Credit purchased under this section may be combined pursuant to section 145.37 with credit purchased under sections 3307.74 and 3309.31 of the Revised Code, except that not more than an aggregate total of five years' service credit purchased under this section and sections 3307.74 and 3309.31of the Revised Code shall be used in determining retirement eligibility or calculating benefits under section 145.37 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 145.294 - Payroll deduction plans.

(A)

(1) The public employees retirement board may establish by rule a payroll deduction plan for payment of the cost of restoring service credit under section 145.31 or 145.311 of the Revised Code or purchasing any service credit members of the public employees retirement system are eligible to purchase under this chapter, or for making additional deposits under section 145.583 or 145.62 of the Revised Code. In addition to any other matter considered relevant by the board, the rules shall specify all of the following:

(a) The types of service credit that may be paid for through payroll deduction, including the section of the Revised Code that authorizes the purchase of each type of service credit for which payment may be made by payroll deduction;

(b) The procedure for informing the member's employer and the system that the member wishes to purchase service credit under this chapter or make additional deposits under section 145.583 or 145.62 of the Revised Code through payroll deduction;

(c) The procedure to be followed by the system and employers to determine for each request the amount to be deducted, the number of deductions to be made, and the interval at which deductions will be made. The rules may provide for a minimum amount for each deduction or a maximum number of deductions for the purchase of any type of credit.

(d) The procedure to be followed by employers in transmitting amounts deducted from the salaries of their employees to the system;

(e) The procedure to be followed by the system in crediting service credit to members who choose to purchase it through payroll deduction.

(2) If the board establishes a payroll deduction plan under this division, it shall certify to the member's employer for each member for whom deductions are to be made, the amount of each deduction and the payrolls from which deductions are to be made. The employer shall make the deductions as certified and transmit the amounts deducted in accordance with the rules established by the board under this section.

(3) Rules adopted under this division shall not affect any right to purchase service credit conferred by any other section of the Revised Code, including the right of a member under any such section to purchase only part of the service credit the member is eligible to purchase.

(4) No payroll deduction made pursuant to this division may exceed the amount of a member's net compensation after all other deductions and withholdings required by law.

(B) The public employees retirement board may establish by rule a payment plan for the cost of restoring service credit under section 145.31 or 145.311 of the Revised Code or purchasing any service credit members of the public employees retirement system may purchase under this chapter. The plan may provide for partial payments and for payments by payroll deduction under division (A) of this section.

On receipt of a request from a member eligible to restore or purchase service credit, the system shall determine and give notice to the member of the total cost of the credit and the time period in which the payments must be made for the credit to be available at that cost. The system may specify the amount and frequency of payments for credit not purchased in a single payment.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 11-03-1999; 04-06-2007



Section 145.295 - Credit for service in uniform retirement system.

(A) As used in this section and section 145.2913 of the Revised Code:

(1) "Uniform retirement system" or "uniform system" means the Ohio police and fire pension fund or state highway patrol retirement system.

(2) "Military service credit" means credit purchased or obtained under this chapter or Chapter 742. or 5505. of the Revised Code for service in the armed forces of the United States.

(B) A member of the public employees retirement system who has contributions on deposit with, but is no longer contributing to, a uniform retirement system shall, in computing years of service, be given full credit for service credit earned under Chapter 742. or 5505. of the Revised Code or for military service credit if a transfer to the public employees retirement system is made under this division. At the request of the member a transfer shall be made if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3) For each year of service the uniform system transfers to the public employees retirement system the sum of the following:

(a) An amount equal to the member's accumulated contributions to the uniform system making the transfer and any payments by the member for military service credit;

(b) An amount equal to the lesser of the employer's contributions to the uniform system or the appropriate employer contribution under section 145.48 or 145.49 of the Revised Code;

(c) Interest, determined as provided in division (H) of this section, on the amounts specified in divisions (B) (3)

(a) and (b) of this section for the period from the last day of the year for which the service credit in the uniform system was earned or in which the military service credit was purchased or obtained to the date the transfer is made.

(C) A member of the public employees retirement system who has at least eighteen months of contributing service credit with the public employees retirement system, who is a former member of a uniform retirement system, and who has received a refund of the member's accumulated contributions to that uniform system may obtain credit for service credit earned under Chapter 742. or 5505. of the Revised Code or for military service credit if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3) For each year of service, the public employees retirement system receives the sum of the following:

(a) An amount, which shall be paid by the member, equal to the amount refunded by the uniform system to the member for that year for accumulated contributions and payments for military service credit, with interest at a rate established by the public employees retirement board on that amount from the date of the refund to the date of the payment;

(b) Interest, which shall be transferred by the uniform system, on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(c) An amount, which shall be transferred by the uniform system, equal to the lesser of the employer's contributions to the uniform system or the appropriate employer contribution under section 145.48 or 145.49 of the Revised Code, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date of the transfer.

On receipt of payment from the member, the public employees retirement system shall notify the uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (H) of this section.

(D) A member of the public employees retirement system who purchased credit under former division (A)(1) of this section, as it existed before August 25, 1995, for service as a member of a uniform retirement system may elect to have the amount the member paid for this service credit refunded to the member under this division if the member agrees to repurchase this service credit pursuant to division (C) of this section.

(E) Service credit purchased or otherwise obtained under this section shall be considered the equivalent of Ohio service credit.

The public employees retirement system shall withdraw the credit and refund all amounts paid or transferred under this section if either of the following occurs:

(1) The member fails to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that credit has been obtained.

(2) The member's application for a disability benefit is denied.

A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section , subject to rules of the public employees retirement board. A member is ineligible to purchase or otherwise obtain credit under this section for service to be used in calculation of any retirement benefit currently being paid or payable to the member in the future under any other retirement program or for service credit that may be transferred under section 145.2913 of the Revised Code.

(F) If a member of the public employees retirement system who is not a current contributor elects to receive credit under section 742.21 or 5505.40 of the Revised Code for service for which the member contributed to the system or made payment for military service credit, the system shall transfer to the Ohio police and fire pension fund or the state highway patrol retirement system, as applicable, the amount specified in division (D) of section 742.21 or division (B)(2) of section 5505.40 of the Revised Code.

(G) A member of the public employees retirement system who earned service credit in the public employees retirement system for full-time service as a township or municipal police officer and received service credit in the Ohio police and fire pension fund under section 742.511 or 742.512 of the Revised Code for such service may elect to have the credit restored as public employees retirement system service credit by paying the public employees retirement system an amount equal to the accumulated contributions paid by the member to the Ohio police and fire pension fund under section 742.511 or 742.512 of the Revised Code. When such an election is made, the Ohio police and fire pension fund shall transfer to the public employees retirement system the amount previously transferred under section 742.511 or 742.512 of the Revised Code from the public employees retirement system to the Ohio police and fire pension fund.

(H) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the public employees retirement system or of the uniform retirement system in which the credit was earned. The interest shall be compounded annually.

(I) At the request of the public employees retirement system, the uniform retirement system shall certify to the public employees retirement system a copy of the records of the service and contributions of a public employees retirement system member who seeks service credit under this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 02-20-2002



Section 145.296 - Contributions during disability leave.

Except as otherwise provided in section 124.385 of the Revised Code, any contributor who is granted disability leave pursuant to a program sponsored by his employer, whereby the contributor receives a percentage of his salary while on disability leave, shall not be required to make contributions for time off while on disability leave.

Except as otherwise provided in section 124.385 of the Revised Code, each employer who sponsors a disability leave program shall make the periodic employer and employee contributions, in the amounts set pursuant to sections 145.47 and 145.48 of the Revised Code, for contributors granted disability leave, based on the contributor's earnable salary in effect at the time disability leave was granted.

Effective Date: 06-30-1991



Section 145.297 - Retirement incentive plan.

(A) As used in this section, "employing unit" means:

(1) A municipal corporation, agency of a municipal corporation designated by the legislative authority, park district, conservancy district, sanitary district, health district, township, department of a township designated by the board of township trustees, metropolitan housing authority, public library, county law library, union cemetery, joint hospital, or other political subdivision or unit of local government.

(2) With respect to state employees, any entity of the state including any department, agency, institution of higher education, board, bureau, commission, council, office, or administrative body or any part of such entity that is designated by the entity as an employing unit.

(3)

(a) With respect to employees of a board of alcohol, drug addiction, and mental health services, that board.

(b) With respect to employees of a county board of developmental disabilities, that board.

(c) With respect to other county employees, the county or any county agency designated by the board of county commissioners.

(4) In the case of an employee whose employing unit is in question, the employing unit is the unit through whose payroll the employee is paid.

(B) An employing unit may establish a retirement incentive plan for its eligible employees. In the case of a county or county agency, decisions on whether to establish a retirement incentive plan for any employees other than employees of a board of alcohol, drug addiction, and mental health services or county board of developmental disabilities and on the terms of the plan shall be made by the board of county commissioners. In the case of a municipal corporation or an agency of a municipal corporation, decisions on whether to establish a retirement incentive plan and on the terms of the plan shall be made by the legislative authority.

All terms of a retirement incentive plan shall be in writing.

A retirement incentive plan shall provide for purchase by the employing unit of service credit for eligible employees who elect to participate in the plan and for payment by the employing unit of the entire cost of the service credit purchased.

Every retirement incentive plan shall remain in effect for at least one year. The employing unit shall give employees at least thirty days' notice before terminating the plan.

Every retirement incentive plan shall include provisions for the timely and impartial resolution of grievances and disputes arising under the plan.

No employing unit shall have more than one retirement incentive plan in effect at any time.

(C) Any classified or unclassified employee of the employing unit who is a member of the public employees retirement system shall be eligible to participate in the retirement incentive plan established by the employee's employing unit if the employee meets the following criteria:

(1) The employee is not any of the following:

(a) An elected official;

(b) A member of a board or commission;

(c) A person elected to serve a term of fixed length;

(d) A person appointed to serve a term of fixed length, other than a person appointed and employed by the person's employing unit.

(2) The employee is or will be eligible to retire under section 145.33, 145.332, or 145.37 of the Revised Code on or before the date of termination of the retirement incentive plan. Service credit to be purchased for the employee under the retirement incentive plan shall be included in making such determination.

(3) The employee agrees to retire under section 145.33, 145.332, or 145.37 of the Revised Code within ninety days after receiving notice from the public employees retirement system that service credit has been purchased for the employee under this section.

Participation in the plan shall be available to all eligible employees except that the employing unit may limit the number of participants in the plan to a specified percentage of its employees who are members of the public employees retirement system on the date the plan goes into effect. The percentage shall not be less than five per cent of such employees. If participation is limited, employees with more total service credit have the right to elect to participate before employees with less total service credit. In the case of employees with the same total service credit, employees with a greater length of service with the employing unit have the right to elect to participate before employees with less service with the employing unit. Employees with less than eighteen months of service with the employing unit have the right to elect to participate only after all other eligible employees have been given the opportunity to elect to participate. For the purpose of determining which employees may participate in a plan, total service credit includes service credit purchased by the employee under this chapter after the date on which the plan is established.

A retirement incentive plan that limits participation may provide that an employee who does not notify the employing unit of the employee's decision to participate in the plan within a specified period of time will lose priority to participate in the plan ahead of other employees with less seniority. The time given to an employee to elect to participate ahead of other employees shall not be less than thirty days after the employee receives written notice that the employee may participate in the plan.

(D) A retirement incentive plan shall provide for purchase of the same amount of service credit for each participating employee, except that the employer may not purchase more service credit for any employee than the lesser of the following:

(1) Five years of service credit;

(2) An amount of service credit equal to one-fifth of the total service credited to the participant under this chapter, exclusive of service credit purchased under this section.

For each year of service credit purchased under this section, the employing unit shall pay an amount equal to the additional liability resulting from the purchase of that year of service credit, as determined by an actuary employed by the public employees retirement board.

(E) Upon the election by an eligible employee to participate in the retirement incentive plan, the employee and the employing unit shall agree upon a date for payment or contracting for payment in installments to the public employees retirement system of the cost of the service credit to be purchased. The employing unit shall submit to the public employees retirement system a written request for a determination of the cost of the service credit, and within forty-five days after receiving the request, the board shall give the employing unit written notice of the cost.

The employing unit shall pay or contract to pay in installments the cost of the service credit to be purchased to the public employees retirement system on the date agreed to by the employee and the employing unit. The payment shall be made in accordance with rules adopted by the public employees retirement board. The rules may provide for payment in installments and for crediting the purchased credit to the employee's account upon the employer's contracting to pay the cost in installments. The board shall notify the member when the member is credited with service purchased under this section. If the employee does not retire within ninety days after receiving notice that the employee has been credited with the purchased service credit, the system shall refund to the employing unit the amount paid for the service credit.

No payment made to the public employees retirement system under this section shall affect any payment required by section 145.48 of the Revised Code.

(F) For the purpose of determining whether the cost of a retirement incentive plan established by a county or county agency under this section is an allowable cost for the purpose of federal funding for any year, the cost shall be considered abnormal or mass severance pay only if fifteen per cent or more of the county or county agency's employees participate in the plan in that year.

Nothing in this division shall relieve a county or county agency from seeking federal approval for any early retirement incentive plan that uses federal dollars in accordance with federal law.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 128th General Assemblych.148,SB 79, §1, eff. 10/6/2009.

Effective Date: 02-01-2002; 2008 HB420 12-30-2008



Section 145.298 - Retirement incentive plan - closing of or layoff at state institution.

(A) As used in this section:

(1) "State employing unit" means an employing unit described in division (A)(2) of section 145.297 of the Revised Code, except that it does not mean an employing unit with fifty or fewer employees.

(2) "State institution" means a state correctional facility, a state institution for the mentally ill, or a state institution for the care, treatment, and training of the mentally retarded.

(B)

(1) Prior to July 17, 2009, in the event of a proposal to close a state institution or lay off, within a six-month period, a number of persons employed at an institution that equals or exceeds the lesser of fifty or ten per cent of the persons employed at the institution, the employing unit responsible for the institution's operation shall establish a retirement incentive plan for persons employed at the institution.

(2) On and after July 17, 2009, in the event of a proposal to close a state institution or lay off, within a six-month period, a number of persons employed at an institution that equals or exceeds the lesser of three hundred fifty or forty per cent of the persons employed at the institution, the employing unit responsible for the institution's operation shall establish a retirement incentive plan for persons employed at the institution.

(C)

(1) Prior to July 17, 2009, in the event of a proposal, other than the proposals described in division (B) of this section, to lay off, within a six-month period, a number of employees of a state employing unit that equals or exceeds the lesser of fifty or ten per cent of the employing unit's employees, the employing unit shall establish a retirement incentive plan for employees of the employing unit.

(2) On and after July 17, 2009, in the event of a proposal, other than the proposals described in division (B) of this section, to lay off, within a six-month period, a number of employees of a state employing unit that equals or exceeds the lesser of three hundred fifty or forty per cent of the employing unit's employees, the employing unit shall establish a retirement incentive plan for employees of the employing unit.

(D)

(1) A retirement incentive plan established under this section shall be consistent with the requirements of section 145.297 of the Revised Code, except that the plan shall go into effect at the time the layoffs or proposed closings are announced and shall remain in effect until the date of the layoffs or closings.

(2) If the employing unit already has a retirement incentive plan in effect, the plan shall remain in effect at least until the date of the layoffs or closings. The employing unit may revise the existing plan to provide greater benefits, but if it revises the plan, it shall give written notice of the changes to all employees who have elected to participate in the original plan, and it shall provide the greater benefits to all employees who participate in the plan, whether their elections to participate were made before or after the date of the revision.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-29-1995



Section 145.299 - Purchasing credit for service as school board member.

(A) As used in this section, "school board member" means a member of a city, local, exempted village, or joint vocational school district board of education and "governing board member" means a member of an educational service center governing board.

(B) A member of the public employees retirement system may purchase credit for service as a school board member if all of the following conditions are met:

(1) The member is eligible to retire under this chapter or will become eligible to retire as a result of purchasing the credit.

(2) The member agrees to retire within ninety days after receiving notice of the additional liability under section 145.29 of the Revised Code.

(3) The retirement system receives certification of the member's service and compensation as a school board or governing board member from the board of education or governing board of the district or educational service center in which the member served or, if that district or educational service center no longer exists, the board or governing board that controls the territory, or the largest part of the territory, of the district or educational service center in which the member served.

(C) Credit shall be purchased under this section in accordance with section 145.29 of the Revised Code, except that payment for the credit or portion of credit shall be paid in full at the time of purchase.

(D) The retirement system shall calculate the amount of credit the member is eligible to purchase by dividing the compensation received pursuant to section 3313.12 of the Revised Code for each month served as a school board or governing board member by the amount of compensation that, for the same month, the retirement system considered equivalent to full-time service.

(E) Credit may be purchased for service as a school board or governing board member, other than service subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended, between January 1, 1935, and the first day of January of the year in which the credit is purchased. A member may purchase not more than one-twelfth of a year's credit for each month of service as a school board or governing board member.

.

(F) The public employees retirement board shall adopt rules in accordance with section 111.15 of the Revised Code concerning the purchase of credit under this section. In addition to any other matters considered relevant by the retirement board, the rules shall specify the procedure to be followed by a member to inform the system of the member's desire to purchase credit for service as a school board or governing board member.

(G) If the member does not retire within ninety days after purchasing credit under this section, the system shall withdraw the credit and refund the amount paid by the member.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-29-1995



Section 145.2910 - Transferring service credit and contributions between PERS and Cincinnati retirement system.

(A) As used in this section and sections 145.2911 and 145.2912 of the Revised Code, "military service credit" means service credit purchased or obtained under the public employees retirement system or city of Cincinnati retirement system for service in the armed forces of the United States.

(B) Service credit and contributions may be transferred between the public employees retirement system and the city of Cincinnati retirement system as specified in sections 145.2911 and 145.2912 of the Revised Code if both of the following conditions are met:

(1) The Cincinnati city council and the board of trustees of the Cincinnati retirement system take all actions, including the adoption of any ordinance or resolution, necessary to authorize the transfers.

(2) The public employees retirement system and Cincinnati retirement system, through their boards of trustees, enter into an agreement governing the transfers that is consistent with the requirements of sections 145.2911 and 145.2912 of the Revised Code and includes both of the following:

(a) A provision under which the retirement systems agree to transfer the amounts specified in those sections;

(b) A provision that specifies an amount of credit the system to which the transfer is made will grant for a specific period of service earned under the transferring system.

(C) The amount of credit specified under division (B)(2) of this section may be less than the person earned for a specific period of service under the transferring system.

(D)

(1) The public employees retirement system, through its board of trustees, and the Cincinnati retirement system, acting pursuant to the authority granted it by the Cincinnati city council, may do either of the following:

(a) By mutual consent, modify the agreement described in this section;

(b) Rescind the agreement described in this section.

(2) Any action taken under division (D)(1) of this section does not affect any transfers made between the systems and grants of credit made by the systems prior to the time action is taken.

(3) Rescinding an agreement as provided in division (D)(1)(b) of this section does not require mutual consent. The retirement system that rescinds the agreement must promptly notify the other.

(E) If either of the conditions specified in division (B) of this section is not met, a member of the public employees retirement system who meets the requirements of section 145.293 of the Revised Code may purchase credit under division (A)(2) of that section for service in the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 145.2911 - Eligibility for credit for service in Cincinnati retirement system.

(A) If the conditions described in division (B) of section 145.2910 of the Revised Code are met, a member of the public employees retirement system who is not receiving a pension or benefit from the public employees retirement system is eligible to obtain credit for service as a member of the Cincinnati retirement system under this section.

(B) A member of the public employees retirement system who has contributions on deposit with, but is no longer contributing to, the Cincinnati retirement system shall, in computing years of service credit, be given credit for service credit earned under the Cincinnati retirement system or purchased or obtained as military service credit if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3) For each year of service, the Cincinnati retirement system transfers to the public employees retirement system the sum of the following:

(a) The amount contributed by the member, or, in the case of military service credit, paid by the member, that is attributable to the year of service;

(b) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system or the appropriate employer contributions under section 145.48 or 145.49 of the Revised Code;

(c) Interest on the amounts specified in divisions (B) (3)

(a) and (b) of this section from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer is made.

(C) A member of the public employees retirement system with at least eighteen months of contributing service credit with the public employees retirement system who has received a refund of the member's contributions to the Cincinnati retirement system may obtain credit for service credit earned under the Cincinnati retirement system or purchased or obtained as military service credit if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3) For each year of service, the public employees retirement system receives the sum of the following:

(a) An amount, paid by the member, equal to the sum of the following:

(i) The amount refunded by the Cincinnati retirement system to the member for that year for contributions and payments for military service, with interest at a rate established by the public employees retirement board on that amount from the date of the refund to the date of payment;

(ii) The amount of interest, if any, the member received when the refund was made that is attributable to the year of service.

(b) An amount, transferred by the Cincinnati retirement system to the public employees retirement system, equal to the sum of the following:

(i) Interest on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(ii) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system or the appropriate employer contribution under section 145.48 or 145.49 of the Revised Code, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(D) The amount transferred under division (C) (3)(b)(i) of this section shall not include any amount of interest the Cincinnati retirement system paid to the person when it made the refund.

(E) On receipt of payment from the member under division (C) (3)(a) of this section, the public employees retirement system shall notify the Cincinnati retirement system. On receipt of the notice, the Cincinnati retirement system shall transfer the amount described in division (C) (3)(b) of this section.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the public employees retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(G) At the request of the public employees retirement system, the Cincinnati retirement system shall certify to the public employees retirement system a copy of the records of the service and contributions of a member of the public employees retirement system who seeks service credit under this section.

(H) Service credit purchased or otherwise obtained under this section shall be considered the equivalent of Ohio service credit.

The public employees retirement system shall withdraw the credit and refund all amounts paid or transferred under this section if either of the following occurs:

(1) The member fails to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that credit has been obtained under this section.

(2) The member's application for a disability benefit is denied.

(I) A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section , subject to rules of the public employees retirement board.

(J) A member is ineligible to purchase or otherwise obtain credit under this section for the service to be used in calculation of any retirement benefit currently being paid or payable to the member in the future.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 145.2912 - Transferring contributions to Cincinnati retirement system.

(A) If the conditions described in division (B) of section 145.2910 of the Revised Code are met and a person who is a member or former member of the public employees retirement system but not a current contributor and who is not receiving a pension or benefit from the public employees retirement system elects to receive credit under the Cincinnati retirement system for service for which the person contributed to the public employees retirement system or purchased or obtained as military service credit, the public employees retirement system shall transfer the amounts specified in divisions (A)(3)(a) and (b) of this section to the Cincinnati retirement system. A person may obtain credit if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3)

(a) If the person has contributions on deposit with the public employees retirement system, the public employees retirement system , for each year of service credit, transfers to the Cincinnati retirement system the sum of the following:

(i) An amount equal to the person's contributions to the public employees retirement system and payments made by the member for military service credit;

(ii) An amount equal to the lesser of the employer's contributions to the public employees retirement system or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned;

(iii) Interest on the amounts specified in divisions (A)(3)(a)

(i) and (ii) of this section for the period from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer was made.

(b) If the person has received a refund of accumulated contributions to the public employees retirement system, the public employees retirement system , for each year of service credit, transfers to the Cincinnati retirement system the sum of the following:

(i) Interest on the amount refunded to the former member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(ii) An amount equal to the lesser of the employer's contributions to the public employees retirement system or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(B) The amount transferred under division (A)(3)

(b) of this section shall not include any amount of the employer's contributions or interest on employee contributions the person received under section 145.40 of the Revised Code.

(C) On receipt of notice from the Cincinnati retirement system that the Cincinnati retirement system has received payment from a person described in division (A)(3)

(b) of this section, the public employees retirement system shall transfer the amount described in that division.

(D) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the public employees retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(E) The transfer of any amount under this section cancels an equivalent amount of service credit.

(F) At the request of the Cincinnati retirement system, the public employees retirement system shall certify to the Cincinnati retirement system a copy of the records of the service and contributions of a member or former member of the public employees retirement system who elects to receive service credit under the Cincinnati retirement system.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 145.2913 - Transferred service credit from uniform retirement system.

(A) As used in this section, "transferred service credit" means service credit purchased or obtained under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code prior to the date a member commenced the employment covered by the public employees retirement system for which the member is currently contributing to the system.

(B) A member of the public employees retirement system who has contributions on deposit with, but is no longer contributing to, a uniform retirement system shall, in computing years of service, be given full credit for transferred service credit if a transfer to the public employees retirement system is made under this division. At the request of a member a transfer shall be made if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3) For each year of service, the uniform system transfers to the public employees retirement system the sum of the following:

(a) An amount equal to the amounts transferred to the uniform system under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code;

(b) Interest, determined as provided in division (E) of this section, on the amount specified in division (B) (3)

(a) of this section for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date a transfer is made under this section.

(C) A member of the public employees retirement system with at least eighteen months of contributing service credit with the public employees retirement system who has received a refund of contributions to a uniform retirement system shall, in computing years of service, be given full credit for transferred service credit if all of the following conditions are met:

(1) The member is eligible, or with the credit will be eligible, for a retirement or disability benefit.

(2) The member agrees to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that the credit has been obtained.

(3) For each year of service, the public employees retirement system receives the sum of the following:

(a) An amount, which shall be paid by the member, equal to the amount refunded by the uniform system to the member for that year for transferred service credit, with interest on that amount from the date of the refund to the date a payment is made under this section;

(b) Interest, which shall be transferred by the uniform system, on the amount refunded to the member for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date the refund was made;

(c) If the uniform system retained any portion of the amount transferred under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code, an amount, which shall be transferred by the uniform system, equal to the amount retained, with interest on that amount for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date a transfer is made under this section.

On receipt of payment from the member, the public employees retirement system shall notify the uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (E) of this section.

(D) Service credit purchased or obtained under this section shall be considered the equivalent of Ohio service credit. A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section , subject to rules adopted by the public employees retirement board. A member is ineligible to purchase or obtain service credit under this section for service to be used in the calculation of any retirement benefit currently being paid or payable to the member in the future under any other retirement program or for service credit that may be purchased or obtained under section 145.295 of the Revised Code.

(E) Interest charged under this section shall be calculated separately for each year of service credit at the lesser of the actuarial assumption rate for that year of the public employees retirement system or of the uniform retirement system to which the credit was transferred under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code. The interest shall be compounded annually.

(F) Any amounts transferred or paid under divisions (B) and (C) of this section that are attributable to contributions made by the member or to amounts paid to purchase service credit shall be credited to the employees' savings fund created under section 145.23 of the Revised Code. Any remaining amounts shall be credited to one or more of the funds created under that section as determined by the board.

(G) At the request of the public employees retirement system, the uniform retirement system shall certify to the public employees retirement system a copy of the records of the service and contributions of a public employees retirement system member who seeks service credit under this section. The uniform retirement system shall specify the portions of the amounts transferred that are attributable to employee contributions, employer contributions, and interest.

(H) If a member of the public employees retirement system who is not a current contributor elects to receive service credit under section 742.214 or 5505.41 of the Revised Code for transferred service credit, as defined in those sections, the system shall transfer to the uniform retirement system, as applicable, the amount specified in division (B) or (C) of section 742.214 or division (B) or (C) of section 5505.41 of the Revised Code.

(I) The public employees retirement system shall withdraw the credit and refund all amounts paid or transferred under this section if either of the following occurs:

(1) The member fails to retire or accept a disability benefit not later than ninety days after receiving notice from the public employees retirement system that credit has been obtained under this section.

(2) The member's application for a disability benefit is denied.

(J) The board may adopt rules to implement this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 02-20-2002



Section 145.2914 - Non-law enforcement service as law enforcement service.

(A) The public employees retirement board may adopt rules in accordance with section 145.09 of the Revised Code to establish a program under which service credit earned under section 145.33 of the Revised Code or division (A)(2), (B)(2), or (C)(2) of section 145.332 of the Revised Code is treated as service credit earned under division (A)(1), (B)(1), or (C)(1) of section 145.332 of the Revised Code if the member elects to do one of the following:

(1) Have the amount of service credit earned under section 145.33 of the Revised Code or division (A)(2), (B)(2), or (C)(2) of section 145.332 of the Revised Code reduced so there is no additional liability to the public employees retirement system;

(2) Make payment to the public employees retirement system in accordance with the rules. The number of years of service credit earned under section 145.33 of the Revised Code or division (A)(2), (B)(2), or (C)(2) of section 145.332 of the Revised Code that may be treated as service credit earned under division (A)(1), (B)(1), or (C)(1) of section 145.332 of the Revised Code shall not exceed five.

(B) If the board adopts rules under division (A) of this section, all of the following apply to payments made under division (A)(2) of this section:

(1) For each year or portion of a year of service credit earned under section 145.33 of the Revised Code or division (A)(2), (B)(2), or (C)(2) of section 145.332 of the Revised Code that is to be treated as service credit earned under division (A)(1), (B)(1), or (C)(1) of section 145.332 of the Revised Code, the member shall pay to the retirement system an amount specified by the retirement board that is not less than one hundred per cent of the additional liability resulting from the purchase of that year, or portion of a year, of service.

(2) Any amounts paid under this section shall be credited to the employees' savings fund.

(3) The amounts paid by the member under this section are subject to the limits established by division (n) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415(n), as amended.

(C) A member may make the election authorized by this section if the member is eligible to retire under this chapter or will become eligible to retire as a result of the election. The member shall agree to retire not later than ninety days after making the election under division (A)(1) of this section or receiving notice of the additional liability specified under division (B)(1) of this section. If the member makes the election under division (A)(2) of this section, payment shall be made in full for any credit earned under section 145.33 of the Revised Code or division (A)(2), (B)(2), or (C)(2) of section 145.332 of the Revised Code that is to be treated as service credit earned under division (A)(1), (B)(1), or (C)(1) of section 145.332 of the Revised Code, but the member may choose to make payment for only part of the credit for which the member is eligible.

(D) If the member does not retire not later than ninety days after making the election under division (A)(1) of this section or the payment under division (A)(2) of this section, the system shall refund any payment and shall not treat the credit as service credit earned under division (A)(1), (B)(1), or (C)(1) of section 145.332 of the Revised Code.

(E) The board's rules may deal with any other matter necessary to implement this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 2008 SB267 03-24-2009



Section 145.2915 - Credit for work missed while receiving workers' compensation.

(A) As used in this section, "workers' compensation" means benefits paid under Chapter 4121. or 4123. of the Revised Code.

(B) A member of the public employees retirement system may purchase service credit under this section for any period during which the member was out of service and receiving workers' compensation.

(C) For credit purchased under this section:

(1) If the member is employed by one public employer, for each year of credit, the member shall pay to the system for credit to the employees' savings fund an amount equal to the employee contribution required under section 145.47 of the Revised Code that would have been paid had the member not been out of service based on the salary of the member before the member was out of service. To this amount shall be added an amount equal to compound interest at a rate established by the public employees retirement board from the first date the member was out of service to the final date of payment.

(2) If the member is employed by more than one public employer, the member is eligible to purchase credit under this section and make payments under division (C)(1)(b) of this section only for the position for which the member received workers' compensation. For each year of credit, the member shall pay to the system for credit to the employees' savings fund an amount equal to the employee contribution required under section 145.47 of the Revised Code that would have been paid had the member not been out of service based on the salary of the member earned for the position for which the member received workers' compensation before the member was out of service. To this amount shall be added an amount equal to compound interest at a rate established by the public employees retirement board from the first date the member was out of service to the final date of payment.

(D) The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(E) If a member makes a payment under division (C) of this section, the employer to which workers' compensation benefits are attributed shall pay to the system for credit to the employers' accumulation fund an amount equal to the employer contribution required under section 145.48 or 145.49 of the Revised Code corresponding to that payment that would have been paid had the member not been out of service based on the salary of the member before the member was out of service.

Compound interest at a rate established by the board from the later of the member's date of re-employment or the effective date of this section to the date of payment shall be added to this amount if the employer pays all or any portion of the amount later than the earlier of five years or a period that is three times the period during which the member was out of service and receiving workers' compensation beginning from the later of the member's date of re-employment or the effective date of this section.

(F) The number of years purchased under this section shall not exceed three.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.2916 - Credit for salary increases for elected officials.

(A) When a member has been elected or appointed to an office, the term of which is two or more years, for which an annual salary is established, and in the event that the salary of the office is increased and the member is denied the additional salary by reason of any constitutional provision prohibiting an increase in salary during a term of office, the member may elect to have the amount of the member's and employer's contributions calculated upon the basis of the increased salary for the office.

At the member's request and on notification to the public employees retirement system, the public employees retirement board shall compute the total additional amount the member and employer would have contributed, or the amount by which each of the member's and employer's contributions would have increased, had the member received the increased salary for the office the member holds. If the member elects to have the combined amount by which the member's and employer's contribution would have increased withheld from the member's salary, the member shall notify the employer, and the employer shall make the withholding commensurate with the period of denied salary and transmit it to the retirement system. The payment of the amount by which the employer's contribution would have increased shall be credited to the employers' accumulation fund.

If the payment of the increased contributions is made in accordance with this section, the increased annual salary as provided by law for the office for the period for which the member paid increased contributions thereon shall be used in determining the member's earnable salary for the purpose of computing the member's final average salary.

(B) If a member dies or withdraws from service, the payment under division (A) of this section shall be considered as accumulated contributions of the member.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.30 - Credit for military service.

(A)

(1) As used in this section and section 145.301 of the Revised Code:

(a) "Armed forces" of the United States includes the following:

(i) Army, navy, air force, marine corps, coast guard, auxiliary corps as established by congress, red cross nurse serving with the army, navy, air force, or hospital service of the United States, army nurse corps, navy nurse corps, full-time service with the American red cross in a combat zone, and such other service as may be designated by congress as included therein;

(ii) Personnel of the Ohio national guard and the reserve components of any of the armed forces enumerated in division (A)(1) of this section who are called to active duty pursuant to an executive order issued by the president of the United States or an act of congress;

(iii) Persons on whom United States merchant marine veteran status has been conferred for service aboard oceangoing merchant ships in service to the United States during World War II.

(b) "State retirement system" means any of the following: the Ohio police and fire pension fund, public employees retirement system, school employees retirement system, state highway patrol retirement system, or the state teachers retirement system.

(2) This section applies only to service in the armed forces that occurred prior to October 13, 1994, the date on which the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C. 101, became a public law.

(B) Except as otherwise provided in this division, upon reemployment in the public service and completion of one year of service credit as covered by a state retirement system or the Cincinnati retirement system, within two years after service in the armed forces that is terminated in a manner other than as described in section 4304 of Title 38 of the United States Code, "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4304, and presentation of documentation of the service and subject to rules adopted by the retirement board, any member of the public employees retirement system who was a member with not less than one year of payroll deductions before entering active duty with the armed forces and maintained membership in the public employees retirement system as provided by section 145.41 of the Revised Code, and who was or is out of active service as a public employee by reason of having become a member of the armed forces of the United States on active duty or service shall have such service, not in excess of ten years, included as prior military service. Except as otherwise provided in this division, service in the armed forces as established by documentation of the service, not in excess of ten years, shall also be included as prior military service for a person who was a public employee and who has acquired service credit for five years prior to, and within the one year preceding, the date of entering on active duty in the armed forces of the United States if such person was reemployed in the public service within one year after service in the armed forces that is terminated in a manner other than as described in section 4304 of Title 38 of the United States Code, "Uniformed Services Employment and Reemployment Rights Act of 1994," 38 U.S.C.A. 4304, and established total service credit as defined in section 145.01 of the Revised Code of twenty years exclusive of credit for service in the uniformed services, as defined in section 145.302 of the Revised Code. This division shall not serve to cancel any military service credit earned or granted prior to November 1, 1965.

If the public employees retirement board adopts a rule requiring payment for service credit granted under this section, the credit shall be granted only if payment is made. The rule shall not require payment of more than the additional liability to the retirement system resulting from granting the credit. A member may choose to purchase only part of the credit in any one payment.

(C) A member of the public employees retirement system is ineligible to receive service credit under this section for any year of military service credit used to obtain service credit pursuant to section 145.301 or 145.302 of the Revised Code. At the time such credit is requested, the member shall certify on a form supplied by the retirement board that the member does and will conform to this requirement. This division does not cancel any military service credit earned prior to March 15, 1979.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 11-02-1999



Section 145.301 - Purchasing military service credit.

(A) As used in this section:

(1) "Prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the armed forces of the United States, reserves, or Ohio national guard who was captured, separated, and incarcerated by an enemy of the United States.

(2) "Reserves" means personnel of the reserve components of any of the armed forces of the United States enumerated in division (A)(1)(a) of section 145.30 of the Revised Code.

(B)

(1) A member may purchase service credit that shall be considered as the equivalent of Ohio service for each year or portion of a year of service incurred by reason of having been on active duty as a member of the armed forces of the United States, as defined in section 145.30 of the Revised Code.

(2) On presentation of documentation of the service and subject to public employees retirement board rules, a member may purchase service credit for each year or portion of a year of service incurred by reason of having been on active duty as a member of the reserves or the Ohio national guard for which the member is not eligible to purchase credit under division (B)(1) of this section. Any credit purchased under this section shall be considered as the equivalent of Ohio service credit. For purposes of division (B)(2) of this section, active duty in the reserves or the Ohio national guard includes assembly for drill and instruction; training at encampments, maneuvers, outdoor target practice, or other exercises; and any training or duty in this state ordered by the governor.

(3) Credit shall not be granted for any period of duty during which the member was contributing to the retirement system.

The credit may be purchased at any time prior to receipt of a retirement allowance. The number of years purchased shall not exceed five. The member may choose to purchase only part of such credit in any one payment, subject to public employees retirement board rules.

(C) A member may purchase service credit that shall be considered as the equivalent of Ohio service for each year of service such member was a prisoner of war. The number of years purchased under this division shall not exceed five. Service credit may be purchased under this division for the same years of service used to purchase service credit under division (B) of this section. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(D) The total number of years purchased under this section shall not exceed the member's total accumulated number of years of Ohio service.

(E)

(1) For each year or portion of a year of service purchased under division (B)(1) or (C) of this section, the member shall pay to the public employees retirement system for credit to the member's accumulated account an amount specified by the retirement board that shall be not less than fifty per cent of the additional liability resulting from the purchase of that year or portion of a year of service as determined by an actuary employed by the board.

(2) For each year or portion of a year of service credit purchased under division (B)(2) of this section, the member shall pay to the public employees retirement system for credit to the member's accumulated account an amount equal to one hundred per cent of the additional liability resulting from the purchase of that year or portion of a year of service as determined by an actuary employed by the board.

The retirement system shall calculate the number of years or portion of a year of credit the member is eligible to purchase under division (B)(2) of this section by dividing the number of days actually served by three hundred sixty-five.

(F) A member is ineligible to purchase service credit under this section for any year of military service that was used to obtain service credit pursuant to section 145.30 or 145.302 of the Revised Code.

At the time the credit is purchased, the member shall certify on a form furnished by the retirement board that the member does and will conform to this requirement.

(G) A member who, on March 17, 2000, is purchasing service credit under this section by making installment payments to the system or by a payroll deduction plan authorized under section 145.294 of the Revised Code may elect, on a form provided by the board, to have a portion of the cost of the service credit recalculated under division (E) of this section as amended by House Bill 186 of the 123rd general assembly. The recalculation shall apply only to the amount still owed by the member as of the date the election is filed with the board.

For each member who makes an election, the board shall do all of the following:

(1) Determine the amount of the total cost of the service credit still owed by the member as of the date the election is filed with the board and the number of years or portion of a year of service credit attributable to that amount;

(2) Recalculate under division (E) of this section the cost of the service credit described in division (G)(1) of this section;

(3) Notify the member of the recalculated amount.

If the recalculated amount is less than the amount still owed by the member as of the date the election is filed, the recalculated amount shall be the amount owed by the member.

(H) Credit purchased under this section may be combined pursuant to section 145.37 with credit for military service purchased under sections 3307.751 and 3309.021, except that not more than an aggregate total of five years of credit purchased under division (B) of this section, division (A) of section 3307.751, and division (A) of section 3309.021, and not more than an aggregate total of five years of credit purchased under division (C) of this section, division (B) of section 3307.751, and division (B) of section 3309.021 shall be used in determining retirement eligibility or calculating benefits under section 145.37 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 07-13-2000; 03-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §4



Section 145.302 - Purchasing uniformed services credit.

(A) As used in this section:

(1) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty.

(2) "Uniformed services" means the army, navy, air force, marine corps, coast guard, or any reserve components of such services; national guard; the commissioned corps of the United States public health service; service as a red cross nurse with the army, navy, air force, or hospital service of the United States, army nurse corps, navy nurse corps, or serving full-time with the American red cross in a combat zone; and any other category of persons designated by the president in time of war or emergency.

(B) On re-employment of a member with the same public employer that employed the member prior to the member's service in the uniformed services, the member may apply to the public employees retirement system on a form provided by the system to purchase service credit for service in the uniformed services that shall be considered the equivalent of Ohio service credit. On receipt of the application, the retirement system shall request from the public employer that employed the member prior to the military service a certification that the member was employed by the public employer prior to, and returned to employment with the employer within three months of honorable discharge or release from, service in the uniformed services. If the public employer can so certify, it shall do so and shall pay to the retirement system the employer's contribution required by this section. The service credit shall be granted the member if all of the following requirements are met:

(1) The member was a member and maintained membership in the public employees retirement system in accordance with section 145.41 of the Revised Code;

(2) The member was out of active service as a public employee by reason of service in the uniformed services;

(3) The member was honorably discharged or released from service in the uniformed services;

(4) The member pays contributions to the retirement system in accordance with this section.

(C) Credit may be purchased pursuant to this section at any time prior to receipt of a retirement allowance. The member may choose to purchase only part of the credit in any one payment, subject to board rules. The retirement system shall grant service credit under this section, not to exceed five years, for each period of service in the uniformed services for which contributions have been received.

(D) For service purchased under this section, the member and the member's public employer, subject to board rules, shall pay to the retirement system for credit to the member's accumulated account an amount equal to the contributions that would have been paid pursuant to sections 145.47 and 145.48 of the Revised Code if the member had not been out of active service as a public employee by reason of service in the uniformed services.

If a member pays all or any portion of the member's contributions required by section 145.47 of the Revised Code later than the lesser of five years or a period that is three times the member's period of service in the uniformed services beginning from the later of the member's date of re-employment or the effective date of this section, an amount equal to compound interest at a rate established by the board from the later of the member's date of re-employment or the effective date of this section to the date of payment shall be added to the remaining amount to be paid by the member to purchase service credit under this section.

(E) This section does not cancel any military service credit or service in the uniformed services earned or granted under this chapter prior to the effective date of this section.

(F) If a member purchased service credit under section 145.301 of the Revised Code prior to the effective date of this section, is not receiving a retirement allowance, and would have been eligible to obtain service credit pursuant to this section had it been in effect at the time of purchase, the retirement system shall refund the amounts paid by the member for the purchase if both of the following requirements are met:

(1) The member makes a written request for a refund on a form provided by the retirement system;

(2) The member pays to the retirement system the contributions required by this section.

(G) If the member meets the requirements of division (F) of this section, the public employer shall pay to the retirement system the employer's contributions required by this section.

Effective Date: 10-29-1996



Section 145.31 - Restoring service credit.

(A) Except as provided in this section, a member or former member of the public employees retirement system with at least eighteen months of contributing service credit in this system, the state teachers retirement system, the school employees retirement system, the Ohio police and fire pension fund, or the state highway patrol retirement system, after the withdrawal of accumulated contributions and cancellation of service credit in this system, may restore such service credit by redepositing the amount withdrawn, with interest on such amount compounded annually at a rate to be determined by the public employees retirement board from the first day of the month of withdrawal to and including the month of redeposit. The amount redeposited shall be credited as follows:

(1) The amount that equals the amount, if any, included under section 145.401 of the Revised Code in the withdrawal of accumulated contributions under section 145.40 of the Revised Code shall be credited to the employers' accumulation fund.

(2) The remaining amount shall be credited to the member's account in the employees' savings fund.

The member may choose to purchase only part of such credit in any one payment, subject to board rules. Except for any amount included under section 145.401 of the Revised Code in the withdrawal of accumulated contributions under section 145.40 of the Revised Code, the total payment to restore canceled service credit, plus any interest credited thereto, shall be considered as accumulated contributions of the member. If a former member is eligible to buy the service credit as a member of the Ohio police and fire pension fund, state highway patrol retirement system, or the city of Cincinnati retirement system, the former member is ineligible to restore that service credit under this section.

Any employee who has been refunded the employee's accumulated contributions to the public employees retirement system solely by reason of membership in a former firemen's relief and pension fund or a former police relief and pension fund may restore membership in the public employees retirement system by redepositing with the system the amount refunded, with interest on such amount compounded annually at a rate to be determined by the board from the month of refund to and including the month of redeposit. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(B) In lieu of an amount required by division (A) of this section, the board may by rule require deposit of an amount specified in the rule. The amount shall not exceed the additional liability to the retirement system that results from granting the credit.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 145.311 - Payroll deduction plans - restoring SERS or STERS credit.

(A) A member of the public employees retirement system who has at least eighteen months of contributing service credit in the system, the Ohio police and fire pension fund, school employees retirement system, state teachers retirement system, or state highway patrol retirement system, and is a former member of or no longer contributing to the school employees retirement system or state teachers retirement system may restore service credit under section 3307.71 or 3309.26 of the Revised Code by making payments pursuant to this section through a payroll deduction plan established under section 145.294 of the Revised Code. A member seeking to restore this service credit shall notify the public employees retirement system on a form approved by the public employees retirement board. After receiving the notice, the public employees retirement system shall request that the former retirement system calculate under section 3307.712 or 3309.262 of the Revised Code the cost to the member to restore service credit for each year or portion of a year of service for which the member seeks to restore the service credit. The amount the former retirement system certifies as the cost of restoring the service credit, plus interest described in division (B) of this section, is the cost to the member of restoring the service credit. On receiving the certification from the former retirement system, the public employees retirement system shall notify the member of the cost.

(B) For each year or portion of a year of service credit restored under section 3307.71 or 3309.26 of the Revised Code, a member shall pay to the public employees retirement system the amount certified by the former retirement system plus interest at a rate specified by the former retirement system under section 3307.712 or 3309.262 of the Revised Code for the period during which deductions are made under section 145.294 of the Revised Code.

(C) The public employees retirement board shall annually notify the former retirement system that a payment to restore service credit under section 3307.71 or 3309.26 of the Revised Code has been made. At the time the payment is transferred under division (D) of this section, the former retirement system shall restore the service credit for the year or portion of a year for which the payment was made.

(D) On application for a payment of accumulated contributions or an age and service retirement, disability, or survivor benefit under Chapter 145., 3307., or 3309. of the Revised Code by a member who made payments under this section to restore service credit in a former retirement system, the public employees retirement system shall pay to the former retirement system an amount equal to the total amount paid by the member under this section.

(E) The board shall adopt rules to implement this section.

Effective Date: 07-13-2000



Section 145.312 - Proceedings on request for restoration of service credit.

After receiving a request from the state teachers retirement system under division (A) of section 3307.711 or the school employees retirement system under division (A) of section 3309.261 of the Revised Code, the public employees retirement system shall do both of the following:

(A) Calculate and certify to the requesting retirement system the cost to a former member to restore service credit under section 145.31 of the Revised Code for each year or portion of a year for which the former member seeks to restore service credit under that section.

(B) Inform the requesting retirement system of the rate of interest charged to a member under a payroll deduction plan authorized under section 145.294 of the Revised Code.

Effective Date: 07-13-2000



Section 145.32 - Age and service retirement.

Eligibility of members of the public employees retirement system, other than those subject to section 145.332 of the Revised Code, for age and service retirement shall be determined under this section.

(A) A member is eligible for age and service retirement under this division if, not later than five years after the effective date of this amendment, the member meets one of the following requirements:

(1) Has five or more years of total service credit and has attained age sixty;

(2) Has twenty-five or more years of total service credit and has attained age fifty-five;

(3) Has thirty or more years of total service credit at any age .

(B)

(1) A member who would be eligible to retire not later than ten years after the effective date of this amendment if the requirements of this section as they existed immediately prior to the effective date of this amendment were still in effect is eligible to retire under this division if the member meets one of the following requirements:

(a) Has five or more years of total service credit and has attained age sixty;

(b) Has twenty-five or more years of total service credit and has attained age fifty-five;

(c) Has thirty-one or more years of total service credit and has attained age fifty-two;

(d) Has thirty-two or more years of total service credit at any age.

(2) A member who on the effective date of this amendment has twenty or more years of total service credit is eligible for age and service retirement under this division on meeting one of the requirements of division (B)(1) of this section, regardless of when the member meets the requirement unless, between the effective date of this section and the date the member meets the requirement, the member receives a refund of accumulated contributions under section 145.40 of the Revised Code.

(C) A member who is not eligible for age and service retirement under division (A) or (B) of this section, or who became a member on or after the effective date of this amendment, is eligible for age and service retirement under this division if the member meets one of the following requirements:

(1) Has five years or more of total service credit and has attained age sixty-two;

(2) Has twenty-five years or more of total service credit and has attained age fifty-seven;

(3) Has thirty-two years or more of total service credit and has attained age fifty-five.

(D) Service credit purchased or obtained under this chapter shall be used in determining whether a member has the number of years of total service credit required under division (A) or (B) of this section only if the member was a member on the effective date of this amendment or obtains credit under section 145.483 of the Revised Code that would have made the member a member on that date and one of the following applies:

(1) Except in the case of service credit that has been or will be purchased or obtained under section 145.295 or 145.37 of the Revised Code or is for service covered by the Cincinnati retirement system:

(a) For division (A) of this section, the service credit purchase is completed or the service credit is obtained not later than five years after the effective date of this amendment.

(b) For division (B) of this section, the service credit purchase is completed or the service credit is obtained not later than ten years after the effective date of this amendment.

(2) In the case of service credit that has been or will be purchased or obtained under section 145.295 or 145.37 of the Revised Code or is for service covered by the Cincinnati retirement system:

(a) For division (A) of this section, the service for which the credit has been or will be purchased or obtained occurs not later than five years after the effective date of this amendment.

(b) For division (B) of this section, the service for which the credit has been or will be purchased or obtained occurs not later than ten years after the effective date of this amendment.

(E) A member seeking to retire shall file with the board an application for retirement

. Service retirement shall be effective on the first day of the month immediately following the later of:

(1) The last day for which compensation was paid;

(2) The attainment of minimum age or service credit eligibility provided under this section;

(3) Ninety days prior to receipt by the board of the member's completed application for retirement.

An employer may, except as otherwise provided in the "Age Discrimination in Employment Act of 1967," as amended, 81 Stat. 602, 29 U.S.C. 621 to 634, as of the thirtieth day of June of any year, terminate the employment of any member who has attained the age of seventy years. A member may at the time of retirement by written designation duly executed and filed with the public employees retirement board designate a beneficiary to receive any installment which may remain unpaid at the time of death. Except as provided in section 145.46 of the Revised Code, after the date of retirement such nomination shall not be changed if the member elects to receive the member's retirement allowance computed as provided in section 145.46 of the Revised Code as a joint-life plan or multiple-life plan .

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 07-01-1990

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §5



Section 145.321 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 02-01-2002



Section 145.322 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.323 - Cost of living increase.

(A) Except as otherwise provided in this section, the public employees retirement board shall annually increase each allowance, pension, or benefit payable under this chapter .

Until the last day of December of the fifth full calendar year after the effective date of this amendment, the increase shall be three per cent. For each succeeding calendar year, the increase shall be as follows:

(1) For each allowance, pension, or benefit granted not later than the effective date of this amendment, three per cent;

(2) For each allowance, pension, or benefit granted on or after the effective date of this amendment, the percentage increase in the consumer price index, not exceeding three per cent, as determined by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: "all items 1982-84=100") for the twelve-month period ending on the thirtieth day of June of the immediately preceding calendar year. If the consumer price index for that period did not increase, no increase shall be made under division (A)(2) of this section.

No allowance, pension, or benefit shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415, as amended.

The first increase is payable to all persons becoming eligible after June 30, 1971, upon such persons receiving an allowance for twelve months. The increased amount is payable for the ensuing twelve-month period or until the next increase is granted under this section, whichever is later. Subsequent increases shall be determined from the date of the first increase paid to the former member in the case of an allowance being paid a beneficiary under an option, or from the date of the first increase to the survivor first receiving an allowance or benefit in the case of an allowance or benefit being paid to the subsequent survivors of the former member.

The date of the first increase under this section becomes the anniversary date for any future increases.

The allowance or benefit used in the first calculation of an increase under this section shall remain as the base for all future increases, unless a new base is established.

(B) If payment of a portion of a benefit is made to an alternate payee under section 145.571 of the Revised Code, increases under this section granted while the order is in effect shall be apportioned between the alternate payee and the benefit recipient in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the benefit recipient.

If payment of a portion of a benefit is made to one or more beneficiaries under a multiple-life plan under section 145.46 of the Revised Code, each increase under this section granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

(C) The board shall make all rules necessary to carry out this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 02-01-2002; 10-27-2006



Section 145.324 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 08-20-1976



Section 145.325 - [Renumbered] .

Renumbered as § 145.584 by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.326 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 06-29-2001



Section 145.327 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 12-30-1972



Section 145.328 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 12-19-1973



Section 145.329 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 10-01-1974



Section 145.3210 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 06-29-2001



Section 145.3211 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 09-26-1988



Section 145.3212 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 09-27-1996



Section 145.3213 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.33 - Allowance upon age and service retirement.

(A)

(1) Except as provided in section 145.332 of the Revised Code, when a member retires on age and service retirement, the member's total annual single lifetime allowance shall be an amount adjusted in accordance with division (A) (2) or (B) of this section and determined by multiplying the member's total service credit by the following:

(a)

If the member is eligible for age and service retirement under division (A) or (B) of section 145.32 of the Revised Code, two and two-tenths per cent of the member's final average salary for each of the first thirty years of service plus two and one-half per cent of the member's final average salary for each subsequent year of service ;

(b) If the member is eligible for age and service retirement under division (C) of section 145.32 of the Revised Code, two and two-tenths per cent of the member's final average salary for each of the first thirty-five years of service plus two and one-half per cent of the member's final average salary for each subsequent year of service.

(2)

(a) For a member eligible to retire under division (A) of section 145.32 of the Revised Code, the member's allowance under division (A)(1) of this section shall be adjusted by the factors of attained age or years of service to provide the greater amount as determined by the following schedule:

Attained Birthday

or

Years of Total Service Credit

Percentage of Base Amount

58

25

75

59

26

80

60

27

85

61

88

28

90

62

91

63

94

29

95

64

97

65

30 or more

100

(b) For a member eligible to retire under division (B) of section 145.32 of the Revised Code, the member's allowance under division (A)(1) of this section shall be reduced by a percentage determined by the board's actuary for each year the member retires before whichever of the following occurs first: attaining age sixty-six, attaining age fifty-two with thirty-one years of total service credit, or earning thirty-two years of total service credit.

(c) For a member eligible to retire under division (C) of section 145.32 of the Revised Code, the member's allowance under division (A)(1) of this section shall be reduced by a percentage determined by the board's actuary for each year the member retires before whichever of the following occurs first: attaining age sixty-seven, or attaining age fifty-five with thirty-two years of total service credit.

(d) The actuary may use an actuarially based average percentage reduction for purposes of division (A)(2)(b) or (c) of this section.

(3) For a member eligible to retire under division (A) or (B) of section 145.32 of the Revised Code, the right to a benefit shall vest in accordance with the following schedule, based on the member's attained age by September 1, 1976:

Attained Birthday

Percentage of Base Amount

66

102

67

104

68

106

69

108

70 or more

110

(B) The total annual single lifetime allowance that a member shall receive under this section shall not exceed the lesser of the following:

(1) Any limit established under section 145.333 of the Revised Code;

(2) One hundred per cent of the member's final average salary ;

(3) The limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(C) Retirement allowances determined under this section shall be paid as provided in section 145.46 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 03-14-2003; 09-29-2005; 2008 SB267 03-24-2009



Section 145.331 - Disability allowance recipient applying for service retirement.

(A) A recipient of a disability allowance under section 145.361 of the Revised Code who is subject to division (C)(3) of that section may make application for age and service retirement under this section. Retirement shall be effective on the first day of the first month following the last day for which the disability allowance is paid.

(B) The annual allowance payable under this section shall consist of the sum of the amounts determined under divisions (B)(1) and (2) of this section:

(1) The greater of the following:

(a) An allowance calculated as provided in section 145.33 or 145.332 of the Revised Code, excluding any period during which the applicant received a disability benefit under section 145.361 of the Revised Code;

(b) An allowance calculated by multiplying the applicant's total service credit, including service credit for the last continuous period during which the applicant received a disability benefit under section 145.361 of the Revised Code, by two and two-tenths per cent of the applicant's final average salary, except that the allowance shall not exceed forty-five per cent of the applicant's final average salary.

(2) An amount equal to the additional allowance the recipient would receive under section 145.323 of the Revised Code, plus any other additional amount the recipient would receive under this chapter, had the recipient retired under section 145.33 or 145.332 of the Revised Code effective on the effective date of the recipient's most recent continuous period of receipt of a disability benefit under section 145.361 of the Revised Code.

(C) The allowance calculated under division (B) of this section, exclusive of any amount added under division (B)(2) of this section based on section 145.323 of the Revised Code, shall be the base for all future additional allowances under section 145.323 of the Revised Code.

The anniversary date for future additional allowances under section 145.323 of the Revised Code shall be the effective date of the recipient's most recent continuous period of receipt of a disability benefit under section 145.361 of the Revised Code.

(D) The retirement allowance determined under this section shall be paid as provided in section 145.46 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.332 - Determination of eligibility for age and service retirement.

Eligibility of members of the public employees retirement system, other than those subject to section 145.32 of the Revised Code, for age and service retirement shall be determined under this section.

(A) A member of the public employees retirement system is eligible for age and service retirement under this division if, not later than five years after the effective date of this section, the member meets one of the following requirements:

(1) Has attained age forty-eight and has at least twenty-five years of total service credit as a PERS law enforcement officer;

(2) Has attained age fifty-two and has at least twenty-five years of total service credit as a PERS public safety officer or has service as a PERS public safety officer and service as a PERS law enforcement officer that when combined equal at least twenty-five years of total service credit;

(3) Has attained age sixty-two and has at least fifteen years of total service credit as a PERS law enforcement officer or PERS public safety officer.

(B)

(1) A member who would be eligible to retire not later than ten years after the effective date of this amendment if the requirements of section 145.33 of the Revised Code as they existed immediately prior to the effective date of this amendment were still in effect is eligible to retire under this division if the member meets one of the following requirements:

(a) Has attained age fifty and has at least twenty-five years of total service credit as a PERS law enforcement officer;

(b) Has attained age fifty-four and has at least twenty-five years of total service credit as a PERS public safety officer or has service as a PERS public safety officer and service as a PERS law enforcement officer that when combined equal at least twenty-five years of total service credit;

(c) Has attained age sixty-four and has at least fifteen years of total service credit as a PERS law enforcement officer or PERS public safety officer.

(2) A member who on the effective date of this amendment has twenty or more years of total service credit is eligible for age and service retirement under this division on meeting one of the requirements of division (B)(1) of this section, regardless of when the member meets the requirement unless, between the effective date of this section and the date the member meets the requirement, the member receives a refund of accumulated contributions under section 145.40 of the Revised Code.

(C) A member who is not eligible for age and service retirement under division (A) or (B) of this section is eligible under this division if the member meets one of the following requirements:

(1) Has attained age fifty-two and has at least twenty-five years of total service credit as a PERS law enforcement officer;

(2) Has attained age fifty-six and has at least twenty-five years of total service credit as a PERS public safety officer or has service as a PERS public safety officer and service as a PERS law enforcement officer that when combined equal at least twenty-five years of total service credit;

(3) Has attained age sixty-four and has at least fifteen years of total service credit as a PERS law enforcement officer or PERS public safety officer.

(D) Service credit purchased or obtained under this chapter shall be used in determining whether a member has the number of years of total service credit required under division (A) or (B) of this section only if the member was a member on the effective date of this section or obtains credit under section 145.483 of the Revised Code that would have made the member a member on that date and one of the following applies:

(1) Except in the case of service credit that has been or will be purchased or obtained under section 145.295 or 145.37 of the Revised Code or is for service covered by the Cincinnati retirement system:

(a) For division (A) of this section, the service credit purchase is completed or the service credit is obtained not later than five years after the effective date of this section;

(b) For division (B) of this section, the service credit purchase is completed or the service credit is obtained not later than ten years after the effective date of this section.

(2) In the case of service credit that has been or will be purchased or obtained under section 145.295 or 145.37 of the Revised Code or is for service covered by the Cincinnati retirement system:

(a) For division (A) of this section, the service for which the credit has been or will be purchased or obtained occurs not later than five years after the effective date of this section;

(b) For division (B) of this section, the service for which the credit has been or will be purchased or obtained occurs not later than ten years after the effective date of this section.

(E)

(1) A member with at least twenty-five years of total service credit who would be eligible to retire under division (B)(1)(a) of this section had the member attained age fifty and who voluntarily resigns or is discharged for any reason except death, dishonesty, cowardice, intemperate habits, or conviction of a felony, on or after attaining age forty-eight, but before attaining age fifty, may elect to receive a reduced benefit. The benefit shall be the actuarial equivalent of the allowance calculated under division (F) of this section adjusted for age.

(2) A member with at least twenty-five years of total service credit who would be eligible to retire under division (C)(1) of this section had the member attained age fifty-two and who voluntarily resigns or is discharged for any reason except death, dishonesty, cowardice, intemperate habits, or conviction of a felony, on or after attaining age forty-eight, but before attaining age fifty-two, may elect to receive a reduced benefit. The benefit shall be the actuarial equivalent of the allowance calculated under division (F) of this section adjusted for age.

(3) A member with at least twenty-five years of total service credit who would be eligible to retire under division (A)(2) of this section had the member attained age fifty-two and who voluntarily resigns or is discharged for any reason except death, dishonesty, cowardice, intemperate habits, or conviction of a felony, on or after attaining age forty-eight, but before attaining age fifty-two, may elect to receive a reduced benefit.

(a) If eligibility to make the election under division (E)(3) of this section occurs not later than five years after the effective date of this section, the benefit shall be calculated in accordance with the following schedule:

Attained Age

Reduced Benefit

48

75% of the benefit payable under division (F) of this section

49

80% of the benefit payable under division (F) of this section

50

86% of the benefit payable under division (F) of this section

51

93% of the benefit payable under division (F) of this section

(b) If eligibility to make the election occurs after the date determined under division (E)(3)(a) of this section, the benefit shall be the actuarial equivalent of the allowance calculated under division (F) of this section adjusted for age.

(4) A member with at least twenty-five years of total service credit who would be eligible to retire under division (B)(1)(b) of this section had the member attained age fifty-four and who voluntarily resigns or is discharged for any reason except death, dishonesty, cowardice, intemperate habits, or conviction of a felony, on or after attaining age forty-eight, but before attaining age fifty-four, may elect to receive a reduced benefit. The benefit shall be the actuarial equivalent of the allowance calculated under division (F) of this section adjusted for age.

(5) A member with at least twenty-five years of total service credit who would be eligible to retire under division (C)(2) of this section had the member attained age fifty-six and who voluntarily resigns or is discharged for any reason except death, dishonesty, cowardice, intemperate habits, or conviction of a felony, on or after attaining age fifty-two, but before attaining age fifty-six, may elect to receive a reduced benefit. The benefit shall be the actuarial equivalent of the allowance calculated under division (F) of this section adjusted for age.

(6) If a member elects to receive a reduced benefit under division (E)(1), (2), (3), (4), or (5) of this section, the reduced benefit shall be based on the member's age on the member's most recent birthday. Once a member elects to receive a reduced benefit and has received a payment, the member may not change that election.

(F) A benefit paid under division (A), (B), or (C) of this section shall consist of an annual single lifetime allowance equal to the sum of two and one-half per cent of the member's final average salary multiplied by the first twenty-five years of the member's total service credit plus two and one-tenth per cent of the member's final average salary multiplied by the number of years of the member's total service credit in excess of twenty-five years.

(G) A member with at least fifteen years of total service credit as a PERS law enforcement officer or PERS public safety officer who voluntarily resigns or is discharged for any reason except death, dishonesty, cowardice, intemperate habits, or conviction of a felony may apply for an age and service retirement benefit, which shall consist of an annual single lifetime allowance equal to one and one-half per cent of the member's final average salary multiplied by the number of years of the member's total service credit.

(1) If the member will attain age fifty-two not later than ten years after the effective date of this section, the retirement allowance shall commence on the first day of the calendar month following the month in which application is filed with the board on or after the member's attainment of age fifty-two.

(2) If the member will not attain age fifty-two on or before the date determined under division (G)(1) of this section, the retirement allowance shall commence on the first day of the calendar month following the month in which application is filed with the board on or after the member's attainment of age fifty-six.

(H) A benefit paid under this section shall not exceed the lesser of ninety per cent of the member's final average salary or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415, as amended.

(I) A member with service credit as a PERS law enforcement officer or PERS public safety officer and other service credit under this chapter may elect one of the following:

(1) To have all the member's service credit under this chapter, including credit for service as a PERS law enforcement officer or PERS public safety officer, used in calculating a retirement allowance under section 145.33 of the Revised Code if the member qualifies for an allowance under that section;

(2) If the member qualifies for an allowance under division (A)(1), (B)(1), (C)(1), or (E)(1) or (2) of this section, to receive all of the following:

(a) A benefit under division (A)(1), (B)(1), (C)(1), or (E)(1) or (2) of this section for the member's service credit as a PERS law enforcement officer;

(b) A single life annuity having a reserve equal to the amount of the member's accumulated contributions for all service other than PERS law enforcement service;

(c) A pension equal to the annuity provided under division (I)(2)(b) of this section, excluding amounts of the member's accumulated contributions deposited under former division (Y) of section 145.01 or former sections 145.02, 145.29, 145.292, and 145.42, or sections 145.20, 145.201, 145.28, 145.291, 145.292, 145.293, 145.299, 145.2916, 145.301, 145.47, and 145.814 of the Revised Code for the purchase of service credit.

(3) If the member qualifies for an allowance under division (A)(2), (B)(2), (C)(2), or (E)(3), (4), or (5) of this section, to receive all of the following:

(a) A benefit under division (A)(2), (B)(2), (C)(2), or (E)(3), (4), or (5) of this section for the member's service credit as a PERS law enforcement officer or PERS public safety officer;

(b) A single life annuity having a reserve equal to the amount of the member's accumulated contributions for all service other than PERS law enforcement service or PERS public safety officer service;

(c) A pension equal to the annuity provided under division (I)(3)(b) of this section, excluding amounts of the member's accumulated contributions deposited under former division (Y) of section 145.01 or former sections 145.02, 145.29, 145.292, and 145.42, or sections 145.20, 145.201, 145.28, 145.291, 145.292, 145.293, 145.299, 145.2916, 145.301, 145.47, and 145.814 of the Revised Code for the purchase of service credit.

(J) For the purposes of this section, "total service credit" includes credit for military service to the extent permitted by division (K) of this section and credit for service as a police officer or state highway patrol trooper to the extent permitted by division (L) of this section.

(K) Notwithstanding sections 145.01 and 145.30 of the Revised Code, not more than four years of military service credit granted or purchased under section 145.30 of the Revised Code and five years of military service credit purchased under section 145.301 or 145.302 of the Revised Code shall be used in calculating service as a PERS law enforcement officer or PERS public safety officer or the total service credit of that person.

(L)

(1) Only credit for the member's service as a PERS law enforcement officer, PERS public safety officer, or service credit obtained as a police officer or state highway patrol trooper shall be used in computing the benefit of a member who qualifies for a benefit under this section for the following:

(a) Any person who originally is commissioned and employed as a deputy sheriff by the sheriff of any county, or who originally is elected sheriff, on or after January 1, 1975;

(b) Any deputy sheriff who originally is employed as a criminal bailiff or court constable on or after April 16, 1993;

(c) Any person who originally is appointed as a township constable or police officer in a township police department or district on or after January 1, 1981;

(d) Any person who originally is employed as a county narcotics agent on or after September 26, 1984;

(e) Any person who originally is employed as an undercover drug agent as defined in section 109.79 of the Revised Code, department of public safety enforcement agent who prior to June 30, 1999, was a liquor control investigator, park officer, forest officer, wildlife officer, state watercraft officer, park district police officer, conservancy district officer, veterans' home police officer, special police officer for a mental health institution, special police officer for an institution for the developmentally disabled, or municipal police officer on or after December 15, 1988;

(f) Any person who originally is employed as a state university law enforcement officer on or after November 6, 1996;

(g) Any person who is originally employed as a state university law enforcement officer by the university of Akron on or after September 16, 1998;

(h) Any person who originally is employed as a preserve officer on or after March 18, 1999;

(i) Any person who originally is employed as a natural resources law enforcement staff officer on or after March 18, 1999;

(j) Any person who is originally employed as a department of public safety enforcement agent on or after June 30, 1999;

(k) Any person who is originally employed as a house sergeant at arms or assistant house sergeant at arms on or after September 5, 2001;

(l) Any person who is originally appointed as a regional transit authority police officer or state highway patrol police officer on or after February 1, 2002;

(m) Any person who is originally employed as a municipal public safety director on or after September 29, 2005, but not later than March 24, 2009.

(2) Only credit for a member's service as a PERS public safety officer or service credit obtained as a PERS law enforcement officer, police officer, or state highway patrol trooper shall be used in computing the benefit of a member who qualifies for a benefit under division (B)(1)(b) or (c), (B)(2), (C)(1)(b) or (c), or (C)(2) of this section for any person who originally is employed as a Hamilton county municipal court bailiff on or after November 6, 1996.

(M) For purposes of this section, service prior to June 30, 1999, as a food stamp trafficking agent under former section 5502.14 of the Revised Code shall be considered service as a law enforcement officer.

(N) Retirement allowances determined under this section shall be paid as provided in section 145.46 of the Revised Code.

(O) A member seeking to retire under this section shall file an application with the public employees retirement board.

Service retirement shall be effective as provided in division (E) of section 145.32 of the Revised Code.

(P) If fewer than one per cent of the retirement system's members are contributing as public safety officers, the board, pursuant to a rule it adopts, may treat service as a public safety officer as service as a law enforcement officer.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.333 - Contribution based benefit cap.

(A) As used in this section:

(1) "Retirement allowance" means any of the following as appropriate:

(a) An allowance calculated under section 145.33 or 145.332 of the Revised Code prior to any reduction for early retirement or election under section 145.46 of the Revised Code of a plan of payment and exclusive of any amounts payable under divisions (I)(2)(b) and (c) or (I)(3)(b) and (c) of section 145.332 of the Revised Code;

(b) An allowance calculated under division (A) of section 145.45 of the Revised Code;

(c) An allowance calculated under division (B)(1)(a) of section 145.331 of the Revised Code.

(2) "CBBC" means the contribution based benefit cap, a limit established by the public employees retirement board on the retirement allowance a member may receive.

(B) Based on the advice of an actuary appointed by the board, the board shall designate a number as the CBBC factor. The board may revise the factor pursuant to advice from an actuary appointed by the board.

(C) Prior to paying a retirement allowance, the public employees retirement system shall make the following calculations:

(1) Determine an amount equal to the value of the member's accumulated contributions, exclusive of contributions payable under divisions (I)(2)(b) and (c) or (I)(3)(b) and (c) of section 145.332 of the Revised Code but including any contributions made under section 145.483 of the Revised Code that represent member contributions, any contributions used to fund a benefit under section 145.36 of the Revised Code, with interest compounded at a rate approved by the board, and a portion of any amounts paid by an employer under sections 145.297 or 145.298 of the Revised Code, as determined by an actuary appointed by the board;

(2) Determine the amount of a single life annuity that is the actuarial equivalent of the amount determined under division (C)(1) of this section, adjusted for age of the member at the time of retirement or, when appropriate, the age at the time of the member's death;

(3) Multiply the annuity amount determined under division (C) (2) of this section by the CBBC factor.

(D) The amount determined under division (C)(3) of this section is the member's CBBC. Except as provided in division (E) of this section, if the retirement allowance the member would receive exceeds the member's CBBC, the allowance shall be reduced to an amount equal to the member's CBBC.

(E) The retirement allowance of a member eligible for age and service retirement under division (A) of section 145.32 of the Revised Code or division (A) of section 145.332 of the Revised Code shall not be reduced under division (D) of this section by more than five per cent of the member's single lifetime allowance computed under section 145.33 or 145.332 of the Revised Code, unless during any full month of service earned after January 1, 1987, the member's earnable salary was less than one thousand dollars.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.34 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.35 - Providing disability coverage for on-duty illness or injury.

(A) As used in this section, "on-duty illness or injury" means an illness or injury that occurred during or resulted from performance of duties under the direct supervision of a public employer.

(B) The public employees retirement system shall provide disability coverage to each member who has at least five years of total service credit and disability coverage for on-duty illness or injury to each member who is a PERS law enforcement officer or PERS public safety officer, regardless of length of service.

The coverage shall extend only to illness or injury that occurs before the member's contributing service terminates or, in the case of illness or injury that results from contributing service, becomes evident not later than two years after the date the contributing service ends. The coverage shall not extend to disability resulting from elective cosmetic surgery other than reconstructive surgery.

Not later than October 16, 1992, the public employees retirement board shall give each person who is a member on July 29, 1992, the opportunity to elect disability coverage either under section 145.36 of the Revised Code or under section 145.361 of the Revised Code. The board shall mail notice of the election, accompanied by an explanation of the coverage under each of the Revised Code sections and a form on which the election is to be made, to each member at the member's last known address. The board shall also provide the explanation and form to any member on request.

Regardless of whether the member actually receives notice of the right to make an election, a member who fails to file a valid election under this section shall be considered to have elected disability coverage under section 145.36 of the Revised Code. To be valid, an election must be made on the form provided by the retirement board, signed by the member, and filed with the board not later than one hundred eighty days after the date the notice was mailed, or, in the case of a form provided at the request of a member, a date specified by rule of the retirement board. Once made, an election is irrevocable, but if the member ceases to be a member of the retirement system, the election is void. If a person who makes an election under this section also makes an election under section 3307.62 or 3309.39 of the Revised Code, the election made for the system that pays a disability benefit to that person shall govern the benefit.

Disability coverage shall be provided under section 145.361 of the Revised Code for persons who become members after July 29, 1992, and for members who elect under this division to be covered under section 145.361 of the Revised Code.

The retirement board may adopt rules governing elections made under this division.

(C) Application for a disability benefit may be made by a member, by a person acting in the member's behalf, or by the member's employer, provided the member has disability coverage under section 145.36 or 145.361 of the Revised Code and is not receiving a disability benefit under any other Ohio state or municipal retirement program. Application must be made within two years from the date the member's contributing service under the PERS defined benefit plan terminated or the date the member ceased to make contributions to the PERS defined benefit plan under section 145.814 of the Revised Code, unless the retirement board determines that the member's medical records demonstrate conclusively that at the time the two-year period expired, the member was physically or mentally incapacitated for duty and unable to make an application. Application may not be made by or for any person receiving age and service retirement benefits under section 145.33, 145.331, 145.332, or 145.37 or former section 145.34 of the Revised Code or any person who, pursuant to section 145.40 of the Revised Code, has been paid the accumulated contributions standing to the credit of the person's individual account in the employees' savings fund. The application shall be made on a form provided by the retirement board.

(D) The benefit payable to any member who is approved for a disability benefit shall become effective on the first day of the month immediately following the later of the following:

(1) The last day for which compensation was paid;

(2) The attainment of eligibility for a disability benefit.

(E) Medical examination of a member who has applied for a disability benefit shall be conducted by a competent disinterested physician or physicians selected by the board to determine whether the member is mentally or physically incapacitated for the performance of duty by a disabling condition either permanent or presumed to be permanent. The disability must have occurred since last becoming a member or have increased since last becoming a member to such extent as to make the disability permanent or presumed to be permanent. A disability is presumed to be permanent if it is expected to last for a continuous period of not less than twelve months following the filing of the application.

The standard used to determine whether a member is incapacitated for duty is that the member is mentally or physically incapable of performing the duties of the position the member held at the time the disabling condition began or of a position with similar duties.

If the physician or physicians determine that the member qualifies for a disability benefit, the board concurs with the determination, and the member agrees to medical treatment as specified in division (F) of this section, the member shall receive a disability benefit under section 145.36 or 145.361 of the Revised Code. The action of the board shall be final.

(F) The public employees retirement board shall adopt rules requiring a disability benefit recipient, as a condition of continuing to receive a disability benefit, to agree in writing to obtain any medical treatment recommended by the board's physician and submit medical reports regarding the treatment. If the board determines that a disability benefit recipient is not obtaining the medical treatment or the board does not receive a required medical report, the disability benefit shall be suspended until the treatment is obtained, the report is received by the board, or the board's physician certifies that the treatment is no longer helpful or advisable. Should the recipient's failure to obtain treatment or submit a medical report continue for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

The board shall require the recipient of a disability benefit who is described in section 145.363 of the Revised Code to comply with that section.

(G) A disability benefit that has been granted a member but has not commenced shall not be paid if the member continues in or returns to employment with the same employer in the same position or in a position with duties similar to those of the position the member held at the time the benefit was granted.

(H) In the event an employer files an application for a disability benefit as a result of a member having been separated from service because the member is considered to be mentally or physically incapacitated for the performance of the member's present duty, and the physician or physicians selected by the board reports to the board that the member is physically and mentally capable of performing service similar to that from which the member was separated and the board concurs in the report, the board shall so certify to the employer and the employer shall restore the member to the member's previous position and salary or to a similar position and salary.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 2008 SB267 03-24-2009



Section 145.351 - Annual report disability retirement experience of each employer.

Not later than March 1, 2000, and each first day of March thereafter, the public employees retirement board shall make and submit a report for the preceding fiscal year of the disability retirement experience of each employer. The report shall specify the total number of disability applications submitted, the status of each application as of the last day of the fiscal year, total applications granted or denied, and the percentage of disability benefit recipients to the total number of the employer's employees who are members of the public employees retirement system. The report shall be submitted to the governor, the Ohio retirement study council, and the chairpersons of the standing committees and subcommittees of the senate and house of representatives with primary responsibility for retirement legislation.

Effective Date: 09-16-1998; 04-06-2007



Section 145.36 - Benefits upon disability retirement.

A member who has elected disability coverage under this section, has not attained the applicable age , and is determined by the public employees retirement board under section 145.35 of the Revised Code to qualify for a disability benefit shall be retired on disability under this section.

The applicable age is sixty if the member is described in division (A) or (B) of section 145.32 or division (A), (B), or (E)(1), (3), or (4) of section 145.332 of the Revised Code. It is sixty-two if the member is described in division (C) of section 145.32 or division (E)(2) or (5) of section 145.332 of the Revised Code.

Upon disability retirement, a member shall receive an annual amount that shall consist of:

(A) An annuity having a reserve equal to the amount of the retirant's accumulated contributions;

(B) A pension that shall be the difference between the member's annuity and an annual amount determined by multiplying the total service credit of the retirant, and in addition thereto the projected number of years and fractions thereof between the effective date of the member's disability retirement and attainment of the applicable age , assuming continuous service, by two and two-tenths per cent of the member's final average salary.

Where the recipient is not receiving a disability benefit under section 145.37 of the Revised Code and is receiving a disability benefit from either the state teachers retirement system or the school employees retirement system, the recipient shall not be eligible for service credit based upon the number of years and fractions thereof between the date of disability and attained age sixty as provided for in this division.

In no case shall disability retirement be less than thirty per cent or more than seventy-five per cent of the member's final average salary, except that it shall not exceed any limit to which the retirement system is subject under section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

A year of service for the purpose of disability retirement is a complete year of full-time employment, or the equivalent thereof. The public employees retirement board is the final authority in determining the eligibility of a member for disability retirement.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.361 - Annual amount of disability allowance.

(A) A member with disability coverage under this section who is determined by the public employees retirement board under section 145.35 of the Revised Code to qualify for a disability benefit shall receive a disability allowance under this section. The allowance shall be an annual amount equal to the greater of the following:

(1) Forty-five per cent of the member's final average salary;

(2) The member's total service credit multiplied by two and two-tenths per cent of the member's final average salary, not exceeding sixty per cent of the member's final average salary.

(B) Sufficient reserves for payment of the disability allowance shall be transferred to the annuity and pension reserve fund from the employers' contribution fund. The accumulated contributions of the member shall remain in the employees' savings fund. No part of the allowance paid under this section shall be charged against the member's accumulated contributions.

(C) A disability allowance paid under this section shall terminate at the earliest of the following:

(1) The effective date of age and service retirement under sections 145.32 , 145.33, and 145.332, or section 145.37 or former section 145.34 of the Revised Code;

(2) The date the allowance is terminated under section 145.362 of the Revised Code;

(3) The later of the last day of the month in which the recipient attains the applicable age , or the last day of the month in which the benefit period ends as follows:

Attained Age at

Effective Date of

Disability Allowance

Benefit Period

60 or 61

60 months

62 or 63

48 months

64 or 65

36 months

66, 67, or 68

24 months

69 or older

12 months

The applicable age is sixty-five if the member is described in division (A) of section 145.32 or division (A) of section 145.332 of the Revised Code. It is sixty-six if the member is described in division (B) of section 145.32 or division (B) of section 145.332 of the Revised Code. It is sixty-seven if the member is described in division (C) of section 145.32 or division (C) of section 145.332 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.362 - Disability benefit recipient to retain membership status.

A disability benefit recipient whose application for a disability benefit was received by the public employees retirement system before the effective date of this amendment shall, regardless of when the disability occurred, retain membership status and shall be considered on leave of absence from employment during the first five years following the effective date of a disability benefit, notwithstanding any contrary provisions in this chapter.

A disability benefit recipient whose application for a disability benefit is received by the system on or after the effective date of this amendment shall, regardless of when the disability occurred, retain membership status and shall be considered on leave of absence from employment during the first three years following the effective date of a disability benefit, except that, if the member is receiving rehabilitative services acceptable to a physician or physicians selected by the board, the board may permit the recipient to retain membership status and be considered on leave of absence from employment for up to five years following the effective date of a disability benefit.

The public employees retirement board shall require any disability benefit recipient to undergo an annual medical examination, except that the board may waive the medical examination if the board's physician or physicians certify that the recipient's disability is ongoing or for any other reason specified in rules adopted by the board. If any disability benefit recipient refuses to submit to a medical examination, the recipient's disability benefit shall be suspended until withdrawal of the refusal. Should the refusal continue for one year, all the recipient's rights in and to the disability benefit shall be terminated as of the effective date of the original suspension.

On completion of the examination by an examining physician or physicians selected by the board, the physician or physicians shall report and certify to the board whether the disability benefit recipient meets the applicable standard for termination of a disability benefit.

(A) Regardless of when the disability occurred, if the recipient's application for a disability benefit was received by the system before the effective date of this amendment, or, if after that date, the recipient has been receiving the benefit for less than three years or is receiving rehabilitative services acceptable to the physician or physicians and considered on leave of absence, or, if, when the disability occurred, the recipient was a PERS law enforcement officer, the standard for termination is that the recipient is no longer physically and mentally incapable of resuming the service from which the recipient was found disabled.

(B) Regardless of when the disability occurred, if the recipient's application for a disability benefit is received by the system on or after the effective date of this amendment the recipient has been receiving the benefit for three years or longer, the recipient was not a PERS law enforcement officer when the disability occurred, and the recipient is not receiving rehabilitative services acceptable to the physician or physicians, the standard for termination is that the recipient is not physically or mentally incapable of performing the duties of any position that meets all of the following criteria:

(1) Replaces not less than seventy-five per cent of the member's final average salary, adjusted each year by the actual average increase in the consumer price index prepared by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: "all items 1982-1984=100");

(2) Is reasonably to be found in the member's regional job market;

(3) Is one that the member is qualified for by experience or education.

If the board concurs in the report that the disability benefit recipient meets the applicable standard for termination of a disability benefit, the payment of the disability benefit shall be terminated not later than three months after the date of the board's concurrence or upon employment as a public employee. If the leave of absence has not expired, the retirement board shall certify to the disability benefit recipient's last employer before being found disabled that the recipient is no longer physically and mentally incapable of resuming service that is the same or similar to that from which the recipient was found disabled. The employer shall restore the recipient to the recipient's previous position and salary or to a position and salary similar thereto, unless the recipient was dismissed or resigned in lieu of dismissal for dishonesty, misfeasance, malfeasance, or conviction of a felony.

Each disability benefit recipient shall file with the board an annual statement of earnings, current medical information on the recipient's condition, and any other information required in rules adopted by the board. The board may waive the requirement that a disability benefit recipient file an annual statement of earnings or current medical information if the board's physician certifies that the recipient's disability is ongoing.

The board shall annually examine the information submitted by the recipient. If a disability benefit recipient refuses to file the statement or information, the disability benefit shall be suspended until the statement and information are filed. If the refusal continues for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

If a disability benefit recipient is restored to service by, or elected to an elective office with, an employer covered by this chapter, the recipient's disability benefit shall cease.

The board may terminate a disability benefit at the request of the recipient.

If disability retirement under section 145.36 of the Revised Code is terminated for any reason, the annuity and pension reserves at that time in the annuity and pension reserve fund shall be transferred to the employees' savings fund and the employers' accumulation fund, respectively. If the total disability benefit paid is less than the amount of the accumulated contributions of the member transferred to the annuity and pension reserve fund at the time of the member's disability retirement, the difference shall be transferred from the annuity and pension reserve fund to another fund as may be required. In determining the amount of a member's account following the termination of disability retirement for any reason, the total amount paid shall be charged against the member's refundable account.

If a disability allowance paid under section 145.361 of the Revised Code is terminated for any reason, the reserve on the allowance at that time in the annuity and pension reserve fund shall be transferred from that fund to the employers' accumulation fund.

If a former disability benefit recipient again becomes a contributor, other than as an other system retirant under section 145.38 of the Revised Code, to this system, the state teachers retirement system, or the school employees retirement system, and completes an additional two years of service credit, the former disability benefit recipient shall be entitled to full service credit, not exceeding five years' service credit, for the period as a disability benefit recipient, except that if the board adopts a rule requiring payment for the service credit it shall be granted only if the former disability benefit recipient pays an amount determined under the rule. The rule shall not require payment of more than the additional liability to the retirement system resulting from granting the credit. The former recipient may choose to purchase only part of the credit in any one payment.

If any employer employs any member who is receiving a disability benefit, the employer shall file notice of employment with the retirement board, designating the date of employment. In case the notice is not filed, the total amount of the benefit paid during the period of employment prior to notice shall be charged to and paid by the employer.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-16-1998



Section 145.363 - Social security disability insurance benefits.

This section does not apply to a disability recipient who, when the disability occurred, was a PERS law enforcement officer.

(A) A recipient of a disability benefit granted under this chapter whose application for such benefit is received by the public employees retirement system on or after the effective date of this section shall, regardless of when the disability occurred, apply for social security disability insurance benefit payments under 42 U.S.C. 423 if the recipient meets the requirements of divisions (a)(1)(A),(B), and (C) of that section. The application for a social security disability insurance benefit shall be made not later than ninety days after the recipient is granted a disability benefit under this chapter unless the public employees retirement board determines from the member's medical records that the member is physically or mentally unable to make the application. The recipient shall file a copy of the completed application with the public employees retirement system and the system shall accept the copy as evidence of the member's application. If a recipient fails without just cause to apply for social security disability insurance benefit payments or to file a copy of the application with the system, the disability benefit under this chapter shall be suspended until application is made and a copy of the application filed with the system.

(B) Regardless of whether the recipient's disability is ongoing, a recipient of a disability benefit under this chapter who also receives social security disability insurance benefit payments shall file an annual statement of earnings under section 145.362 of the Revised Code and include a copy of the social security disability insurance benefit annual reward letter that specifies the amount of the social security disability insurance program benefit.

(C) Except as provided in division (D) of this section, if any year the total of a disability benefit recipient's benefit under this chapter and social security disability insurance benefit payments exceeds the recipient's adjusted final average salary, the annual benefit under this chapter shall be reduced so that the annual total equals the recipient's adjusted final average salary.

The recipient's adjusted final average salary shall be determined by annually increasing the recipient's final average salary by the percentage increase in the consumer price index, not exceeding three per cent, as determined by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: "all items 1982-84=100") for the twelve-month period ending on the thirtieth day of June of the immediately preceding calendar year. If the consumer price index for that period did not increase, no increase shall be made to the recipient's adjusted final average salary for that period. No adjustment to a benefit shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415, as amended.

If a disability benefit recipient receives retroactive payments of social security disability insurance benefits, the system may reduce future disability benefit payments under this chapter to recoup any overpayments.

(D) The reductions required by division (C) of this section do not apply to a recipient of a disability benefit under this chapter who has not less than five years of service credit for periods during which the recipient had earnings from other employment that was subject to the tax imposed by the "Federal Insurance Contributions Act," 26 U.S.C. 3101.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.37 - Coordinating and integrating membership in state retirement systems.

(A) As used in this section:

(1) "State retirement system" means the public employees retirement system, school employees retirement system, or state teachers retirement system.

(2) "Total service credit" means all service credit earned in the state retirement systems, except credit for service subject to section 145.38 of the Revised Code. Total service credit shall not exceed one year of credit for any twelve-month period.

(3) In addition to the meaning given in division (N) of section 145.01 of the Revised Code, "disability benefit" means "disability benefit" as defined in sections 3307.01 and 3309.01 of the Revised Code.

(B) To coordinate and integrate membership in the state retirement systems, the following provisions apply:

(1) Subject to division (B)(2) of this section, at the election of a member, total contributions and service credit in all state retirement systems, including amounts paid to restore service credit under sections 145.311, 3307.711, and 3309.261 of the Revised Code, shall be used in determining the eligibility and total retirement or disability benefit payable. When total contributions and service credit are so combined, the following provisions apply:

(a) Age and service retirement shall be effective on the first day of the month immediately following the later of:

(i) The last day for which compensation was paid;

(ii) The attainment of minimum age or service credit eligibility for benefits provided under this section;

(iii) Ninety days prior to receipt by the board of the member's completed application for retirement.

(b) Disability benefits shall be effective on the first day of the month immediately following the later of the following:

(i) The last day for which compensation was paid;

(ii) The attainment of eligibility for a disability benefit.

(c) Eligibility for a disability benefit shall be determined by the board of the state retirement system that will calculate and pay the benefit, as provided in division (B)(1)(d) of this section. The state retirement system calculating and paying the disability benefit shall certify the determination to the board of each other state retirement system in which the member has service credit and shall be accepted by that board as sufficient for granting a disability benefit.

(d) The board of the state retirement system in which the member had the greatest service credit, without adjustment, shall calculate and pay the total retirement or disability benefit. Where the member's credit is equal in two or more state retirement systems, the system having the largest total contributions of the member shall calculate and pay the total benefit.

(e) In determining the total credit to be used in calculating a retirement or disability benefit, total combined service credit shall not exceed one year of credit for any one "year" as defined in the law of the system making the calculation.

(f) The state retirement system calculating and paying a retirement or disability benefit shall receive from the other system or systems all of the following for each year of service:

(i) The amount contributed by the member, or, in the case of service credit purchased by the member, paid by the member, that is attributable to the year of service;

(ii) An amount equal to the lesser of the employer's contributions made on behalf of the member to the retirement system for that year of service or the amount that would have been contributed by the employer for the service had the member been a member of the public employees retirement system at the time the credit was earned;

(iii) Interest compounded annually on the amounts specified in divisions (B)(1)(f)(i) and (ii) of this section at the lesser of the actuarial assumption rate for that year of the retirement system determining and paying the benefit or the other retirement system or systems transferring amounts under this section.

If applicable, the public employees retirement system shall pay to the retirement system calculating and paying the benefit a portion of the amount paid on behalf of the member by an employer under section 145.483 of the Revised Code. The portion shall be paid from the employers' accumulation fund and shall equal the product obtained by multiplying by two the amount the member would have contributed during the period the employer failed to deduct contributions, as described in section 145.483 of the Revised Code.

(g) The annuity rates and mortality tables of the state retirement system making the calculation and paying the benefit shall be exclusively applicable.

(h) Deposits made for the purpose of an additional annuity, together with earnings as provided in section 145.62 of the Revised Code, upon the request of the member, shall be transferred to the state retirement system paying the benefit. The return upon such deposits shall be that offered by the state retirement system making the calculation and paying the benefit.

(2) A former member receiving a retirement or disability benefit under this section, who accepts employment amenable to coverage in any state retirement system that participated in the former member's combined benefit, shall be subject to the applicable provisions of law governing such re-employment. If a former member should be paid any amount in a retirement benefit, to which the former member is not entitled under the applicable provisions of law governing such re-employment, such amount shall be recovered by the state retirement system paying such benefit by utilizing any recovery procedure available under the code provisions of the state retirement system covering such re-employment.

(C) A PERS retirant or other system retirant, as defined in section 145.38 of the Revised Code, is not eligible to receive any benefit under this section for service subject to section 145.38 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §5



Section 145.38 - Employment of retirant.

(A) As used in this section and sections 145.381 and 145.384 of the Revised Code:

(1) "PERS retirant" means a former member of the public employees retirement system who is receiving one of the following:

(a) Age and service retirement benefits under section 145.32, 145.33, 145.331, 145.332, or 145.46 or former section 145.34 of the Revised Code;

(b) Age and service retirement benefits paid by the public employees retirement system under section 145.37 of the Revised Code;

(c) Any benefit paid under a PERS defined contribution plan.

(2) "Other system retirant" means both of the following:

(a) A member or former member of the Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, state highway patrol retirement system, or Cincinnati retirement system who is receiving age and service or commuted age and service retirement benefits or a disability benefit from a system of which the person is a member or former member;

(b) A member or former member of the public employees retirement system who is receiving age and service retirement benefits or a disability benefit under section 145.37 of the Revised Code paid by the school employees retirement system or the state teachers retirement system.

(B)

(1) Subject to this section and section 145.381 of the Revised Code, a PERS retirant or other system retirant may be employed by a public employer. If so employed, the PERS retirant or other system retirant shall contribute to the public employees retirement system in accordance with section 145.47 of the Revised Code, and the employer shall make contributions in accordance with section 145.48 of the Revised Code.

(2) A public employer that employs a PERS retirant or other system retirant, or enters into a contract for services as an independent contractor with a PERS retirant, shall notify the retirement board of the employment or contract not later than the end of the month in which the employment or contract commences. Any overpayment of benefits to a PERS retirant by the retirement system resulting from delay or failure of the employer to give the notice shall be repaid to the retirement system by the employer.

(3) On receipt of notice from a public employer that a person who is an other system retirant has been employed, the retirement system shall notify the retirement system of which the other system retirant was a member of such employment.

(4)

(a) A PERS retirant who has received a retirement allowance for less than two months when employment subject to this section commences shall forfeit the retirement allowance for any month the PERS retirant is employed prior to the expiration of the two-month period. Service and contributions for that period shall not be included in calculation of any benefits payable to the PERS retirant, and those contributions shall be refunded on the retirant's death or termination of the employment.

(b) An other system retirant who has received a retirement allowance or disability benefit for less than two months when employment subject to this section commences shall forfeit the retirement allowance or disability benefit for any month the other system retirant is employed prior to the expiration of the two-month period. Service and contributions for that period shall not be included in the calculation of any benefits payable to the other system retirant, and those contributions shall be refunded on the retirant's death or termination of the employment.

(c) Contributions made on compensation earned after the expiration of the two-month period shall be used in the calculation of the benefit or payment due under section 145.384 of the Revised Code.

(5) On receipt of notice from the Ohio police and fire pension fund, school employees retirement system, or state teachers retirement system of the re-employment of a PERS retirant, the public employees retirement system shall not pay, or if paid, shall recover, the amount to be forfeited by the PERS retirant in accordance with section 742.26, 3307.35, or 3309.341 of the Revised Code.

(6) A PERS retirant who enters into a contract to provide services as an independent contractor to the employer by which the retirant was employed at the time of retirement or, less than two months after the retirement allowance commences, begins providing services as an independent contractor pursuant to a contract with another public employer, shall forfeit the pension portion of the retirement benefit for the period beginning the first day of the month following the month in which the services begin and ending on the first day of the month following the month in which the services end. The annuity portion of the retirement allowance shall be suspended on the day services under the contract begin and shall accumulate to the credit of the retirant to be paid in a single payment after services provided under the contract terminate. A PERS retirant subject to division (B)(6) of this section shall not contribute to the retirement system and shall not become a member of the system.

(7) As used in this division, "employment" includes service for which a PERS retirant or other system retirant, the retirant's employer, or both, have waived any earnable salary for the service.

(C)

(1) Except as provided in division (C)(3) of this section, this division applies to both of the following:

(a) A PERS retirant who, prior to September 14, 2000, was subject to division (C)(1)(b) of this section as that division existed immediately prior to September 14, 2000, and has not elected pursuant to Am. Sub. S.B. 144 of the 123rd general assembly to cease to be subject to that division;

(b) A PERS retirant to whom both of the following apply:

(i) The retirant held elective office in this state, or in any municipal corporation, county, or other political subdivision of this state at the time of retirement under this chapter.

(ii) The retirant was elected or appointed to the same office for the remainder of the term or the term immediately following the term during which the retirement occurred.

(2) A PERS retirant who is subject to this division is a member of the public employees retirement system with all the rights, privileges, and obligations of membership, except that the membership does not include survivor benefits provided pursuant to section 145.45 of the Revised Code or, beginning on the ninetieth day after September 14, 2000, any amount calculated under section 145.401 of the Revised Code. The pension portion of the PERS retirant's retirement allowance shall be forfeited until the first day of the first month following termination of the employment. The annuity portion of the retirement allowance shall accumulate to the credit of the PERS retirant to be paid in a single payment after termination of the employment. The retirement allowance shall resume on the first day of the first month following termination of the employment. On termination of the employment, the PERS retirant shall elect to receive either a refund of the retirant's contributions to the retirement system during the period of employment subject to this section or a supplemental retirement allowance based on the retirant's contributions and service credit for that period of employment.

(3) This division does not apply to any of the following:

(a) A PERS retirant elected to office who, at the time of the election for the retirant's current term, was not retired but, not less than ninety days prior to the primary election for the term or the date on which a primary for the term would have been held, filed a written declaration of intent to retire before the end of the term with the director of the board of elections of the county in which petitions for nomination or election to the office are filed;

(b) A PERS retirant elected to office who, at the time of the election for the retirant's current term, was a retirant and had been retired for not less than ninety days;

(c) A PERS retirant appointed to office who, at the time of appointment to the retirant's current term, notified the person or entity making the appointment that the retirant was already retired or intended to retire before the end of the term.

(D)

(1) Except as provided in division (C) of this section, a PERS retirant or other system retirant subject to this section is not a member of the public employees retirement system, and, except as specified in this section does not have any of the rights, privileges, or obligations of membership. Except as specified in division (D)(2) of this section, the retirant is not eligible to receive health, medical, hospital, or surgical benefits under section 145.58 of the Revised Code for employment subject to this section.

(2) A PERS retirant subject to this section shall receive primary health, medical, hospital, or surgical insurance coverage from the retirant's employer, if the employer provides coverage to other employees performing comparable work. Neither the employer nor the PERS retirant may waive the employer's coverage, except that the PERS retirant may waive the employer's coverage if the retirant has coverage comparable to that provided by the employer from a source other than the employer or the public employees retirement system. If a claim is made, the employer's coverage shall be the primary coverage and shall pay first. The benefits provided under section 145.58 of the Revised Code shall pay only those medical expenses not paid through the employer's coverage or coverage the PERS retirant receives through a source other than the retirement system.

(E) If the disability benefit of an other system retirant employed under this section is terminated, the retirant shall become a member of the public employees retirement system, effective on the first day of the month next following the termination with all the rights, privileges, and obligations of membership. If such person, after the termination of the disability benefit, earns two years of service credit under this system or under the Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system, the person's prior contributions as an other system retirant under this section shall be included in the person's total service credit as a public employees retirement system member, and the person shall forfeit all rights and benefits of this section. Not more than one year of credit may be given for any period of twelve months.

(F) This section does not affect the receipt of benefits by or eligibility for benefits of any person who on August 20, 1976, was receiving a disability benefit or service retirement pension or allowance from a state or municipal retirement system in Ohio and was a member of any other state or municipal retirement system of this state.

(G) The public employees retirement board may adopt rules to carry out this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-26-2003; 05-02-2006



Section 145.381 - Re-employing retirant.

(A) This section applies in the case of a person who is or most recently has been employed by a public employer in a position that is customarily filled by a vote of members of a board or commission or by the legislative authority of a county, municipal corporation, or township.

(B) A board, commission, or legislative authority that proposes to continue the employment as a reemployed retirant or rehire as a reemployed retirant to the same position an individual described in division (A) of this section shall do both of the following in accordance with rules adopted under division (C) of this section:

(1) Not less than sixty days before the employment as a reemployed retirant is to begin, give public notice that the person is or will be retired and is seeking employment with the public employer;

(2) Between fifteen and thirty days before the employment as a reemployed retirant is to begin and after complying with division (B)(1) of this section, hold a public meeting on the issue of the person being employed by the public employer.

The notice regarding division (B)(1) of this section shall include the time, date, and location at which the public meeting is to take place.

(C) The public employees retirement board shall adopt rules as necessary to implement this section.

Effective Date: 09-26-2003



Section 145.382 - Employment of certain retirants notwithstanding restrictions.

(A) A former member receiving an age and service retirement allowance from the public employees retirement system, and hereafter referred to as a retirant, may be employed, notwithstanding sections 145.38 and 145.46 of the Revised Code, if his later employment has been in a position described in any of the following categories:

(1) A position authorized by section 101.31, 121.03, or 121.04 of the Revised Code;

(2) A position to which appointment is made by the governor with the advice and consent of the senate;

(3) The head of a division of a state department.

A retirant employed in such a category is entitled to a retirement allowance based on his total contributions and service credit accrued during all service as a public employee.

(B) Upon his later retirement, the retirant may elect to receive retirement benefits based upon his original service and his service after re-entering public service by selecting any of the optional benefit plans specified in section 145.46 of the Revised Code.

Effective Date: 07-29-1992



Section 145.383 - Continuing contributions to state system after retirement.

(A) As used in this section:

(1) "Compensation" has the same meaning as in section 3307.01 or 3309.01 of the Revised Code, as appropriate.

(2) "PERS position" means a position for which a member of the public employees retirement system is making contributions to the system.

(3) "Other state retirement system" means the state teachers retirement system or the school employees retirement system.

(4) "State retirement system" means the public employees retirement system, state teachers retirement system, or the school employees retirement system.

(B)

(1) A member of the public employees retirement system who holds two or more PERS positions may retire under section 145.32, 145.33, 145.331, 145.332, 145.37, or 145.46 of the Revised Code from the position for which the annual earnable salary at the time of retirement is highest and continue to contribute to the retirement system for the other PERS position or positions.

(2) A member of the public employees retirement system who also holds one or more other positions covered by the other state retirement systems may retire under section 145.32, 145.33, 145.331, 145.332, 145.37, or 145.46 of the Revised Code from the PERS position and continue contributing to the other state retirement systems if the annual earnable salary for the PERS position at the time of retirement is greater than annual compensation for the position, or any of the positions, covered by the other state retirement systems.

(3) A member of the public employees retirement system who holds two or more PERS positions and at least one other position covered by one of the other state retirement systems may retire under section 145.32, 145.33, 145.331, 145.332, 145.37, or 145.46 of the Revised Code from one of the PERS positions and continue contributing to the public employees retirement system and the other state retirement system if the annual earnable salary for the PERS position from which the member is retiring is, at the time of retirement, greater than the annual compensation or earnable salary for any of the positions for which the member is continuing to make contributions.

(4) A member of the public employees retirement system who has retired as provided in division (B)(2) or (3) of section 3307.351 or division (B)(2) or (3) of section 3309.343 of the Revised Code may continue to contribute to the public employees retirement system for a PERS position if the member held the position at the time of retirement from the other state retirement system.

(5) A member who contributes to the public employees retirement system in accordance with division (B)(1), (3), or (4) of this section shall contribute in accordance with section 145.47 of the Revised Code. The member's employer shall contribute as provided in section 145.48 of the Revised Code. Neither the member nor the member's survivors are eligible for any benefits based on those contributions other than those provided under section 145.384, 3307.352, or 3309.344 of the Revised Code.

(C)

(1) In determining retirement eligibility and the annual retirement allowance of a member who retires as provided in division (B)(1), (2), or (3) of this section, the following shall be used to the date of retirement:

(a) The member's earnable salary and compensation for all positions covered by a state retirement system;

(b) Total service credit in any state retirement system, except that the credit shall not exceed one year of credit for any period of twelve months;

(c) The member's accumulated contributions.

(2) A member who retires as provided in division (B)(1), (2), or (3) of this section is a retirant for all purposes of this chapter, except that the member is not subject to section 145.38 of the Revised Code for a position or positions for which contributions continue under those divisions or division (B)(4) of this section.

(D) A retired member receiving a benefit under section 145.384 of the Revised Code based on employment subject to this section is not a member of the public employees retirement system and does not have any rights, privileges, or obligations of membership. The retired member is a PERS retirant for purposes of section 145.38 of the Revised Code.

(E) The public employees retirement board may adopt rules to carry out this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 145.384 - Retirant may apply for monthly annuity or lump sum payment.

(A) As used in this section, "PERS retirant" means a PERS retirant who is not subject to division (C) of section 145.38 of the Revised Code. For purposes of this section, "PERS retirant" also includes both of the following:

(1) A member who retired under section 145.383 of the Revised Code;

(2) A retirant whose retirement allowance resumed under section 145.385 of the Revised Code.

(B)

(1) An other system retirant or PERS retirant who has made contributions under section 145.38 or 145.383 of the Revised Code or, in the case of a retirant described in division (A)(2) of this section, section 145.47 of the Revised Code may file an application with the public employees retirement system to receive either a benefit, as provided in division (B)(2) of this section, or payment of the retirant's contributions made under those sections, as provided in division (H) of this section.

(2) A benefit under this section shall consist of an annuity having a reserve equal to the amount of the retirant's accumulated contributions for the period of employment, other than the contributions excluded pursuant to division (B)(4)(a) or (b) of section 145.38 of the Revised Code, and an amount of the employer's contributions determined by the board.

(a) Unless, as described in division (I) of this section, the application is accompanied by a statement of the spouse's consent to another form of payment or the board waives the requirement of spousal consent, a PERS retirant or other system retirant who is married at the time of application for a benefit under this section shall receive a monthly annuity under which the actuarial equivalent of the retirant's single life annuity is paid in a lesser amount for life and one-half of the lesser amount continues after the retirant's death to the surviving spouse.

(b) A PERS retirant or other system retirant who is not subject to division (B)(2)(a) of this section shall elect either to receive the benefit as a monthly annuity or a lump sum payment discounted to the present value using a rate of interest determined by the board. A retirant who elects to receive a monthly annuity shall select one of the following as the plan of payment:

(i) The retirant's single life annuity;

(ii) The actuarial equivalent of the retirant's single life annuity in an equal or lesser amount for life and continuing after death to a surviving beneficiary designated at the time the plan of payment is selected.

If a retirant who is eligible to select a plan of payment under division (B)(2)(b) of this section fails to do so, the benefit shall be paid as a monthly annuity under the plan of payment specified in rules adopted by the public employees retirement board.

(c) Notwithstanding divisions (B)(2)(a) and (b) of this section, if a monthly annuity would be less than twenty-five dollars per month, the retirant shall receive a lump sum payment.

(C)

(1) The death of a spouse or other designated beneficiary under a plan of payment described in division (B)(2) of this section cancels that plan of payment. The PERS retirant or other system retirant shall receive the equivalent of the retirant's single life annuity, as determined by the board, effective the first day of the month following the date of death.

(2) On divorce, annulment, or marriage dissolution, a PERS retirant or other system retirant receiving a benefit described in division (B)(2) of this section under which the beneficiary is the spouse may, with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, elect to cancel the plan and receive the equivalent of the retirant's single life annuity as determined by the board. The election shall be made on a form provided by the board and shall be effective the month following its receipt by the board.

(D) Following a marriage or remarriage, a PERS retirant or other system retirant who is receiving a benefit described in division (B)(2)(b)(i) of this section may elect a new plan of payment under division (B)(2)(b) of this section based on the actuarial equivalent of the retirant's single life annuity as determined by the board.

If the marriage or remarriage occurs on or after June 6, 2005, the election must be made not later than one year after the date of the marriage or remarriage.

The plan elected under this division shall be effective on the date of receipt by the board of an application on a form approved by the board, but any change in the amount of the benefit shall commence on the first day of the month following the effective date of the plan.

(E) A benefit payable under division (B)(2) of this section shall commence on the latest of the following:

(1) The last day for which compensation for all employment subject to section 145.38, 145.383, or 145.385 of the Revised Code was paid;

(2) Attainment by the PERS retirant or other system retirant of age sixty-five;

(3) If the PERS retirant or other system retirant was previously employed under section 145.38, 145.383, or 145.385 of the Revised Code and is receiving or previously received a benefit under this section, completion of a period of twelve months since the effective date of the last benefit under this section;

(4) Ninety days prior to receipt by the board of the member's completed application for retirement;

(5) A date specified by the retirant.

(F)

(1) If a PERS retirant or other system retirant dies while employed in employment subject to section 145.38, 145.383, or 145.385 of the Revised Code, a lump sum payment shall be paid to the retirant's beneficiary under division (G) of this section. The lump sum shall be calculated in accordance with division (H) of this section if the retirant was under age sixty-five at the time of death. It shall be calculated in accordance with division (B)(2) of this section if the retirant was age sixty-five or older at the time of death.

(2) If at the time of death a PERS retirant or other system retirant receiving a monthly annuity under division (B)(2)(b)(i) of this section has received less than the retirant would have received as a lump sum payment, the difference between the amount received and the amount that would have been received as a lump sum payment shall be paid to the retirant's beneficiary under division (G) of this section.

(3) If a beneficiary receiving a monthly annuity under division (B)(2) of this section dies and, at the time of the beneficiary's death, the total of the amounts paid to the retirant and beneficiary are less than the amount the retirant would have received as a lump sum payment, the difference between the total of the amounts received by the retirant and beneficiary and the amount that the retirant would have received as a lump sum payment shall be paid to the beneficiary's estate.

(G) A PERS retirant or other system retirant employed under section 145.38, 145.383, or 145.385 of the Revised Code may designate one or more persons as beneficiary to receive any benefits payable under division (B)(2)(b) of this section due to death. The designation shall be in writing duly executed on a form provided by the public employees retirement board, signed by the PERS retirant or other system retirant, and filed with the board prior to death. The last designation of a beneficiary revokes all previous designations. The PERS retirant's or other system retirant's marriage, divorce, marriage dissolution, legal separation, withdrawal of account, birth of a child, or adoption of a child revokes all previous designations. If there is no designated beneficiary, the beneficiary is the beneficiary determined under division (D) of section 145.43 of the Revised Code. If any benefit payable under this section due to the death of a PERS retirant or other system retirant is not claimed by a beneficiary within five years after the death, the amount payable shall be transferred to the income fund and thereafter paid to the beneficiary or the estate of the PERS retirant or other system retirant on application to the board.

(H)

(1) A PERS retirant or other system retirant who applies under division (B)(1) of this section for payment of the retirant's contributions and is unmarried or is married and, unless the board has waived the requirement of spousal consent, includes with the application a statement of the spouse's consent to the payment, shall be paid the contributions made under section 145.38 or 145.383 of the Revised Code or, in the case of a retirant described in division (A)(2) of this section, section 145.47 of the Revised Code, plus interest as provided in section 145.471 of the Revised Code, if the following conditions are met:

(a) The retirant has not attained sixty-five years of age and has terminated employment subject to section 145.38, 145.383, or 145.385 of the Revised Code for any cause other than death or the receipt of a benefit under this section.

(b) Three months have elapsed since the termination of the retirant's employment subject to section 145.38, 145.383, or 145.385 of the Revised Code, other than employment exempted from contribution pursuant to section 145.03 of the Revised Code.

(c) The retirant has not returned to public service, other than service exempted from contribution pursuant to section 145.03 of the Revised Code, during the three-month period.

(2) Payment of a retirant's contributions cancels the retirant's right to a benefit under division (B)(2) of this section.

(I) A statement of a spouse's consent under division (B)(2) of this section to the form of a benefit or under division (H) of this section to a payment of contributions is valid only if signed by the spouse and witnessed by a notary public. The board may waive the requirement of spousal consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(J) No amount received under this section shall be included in determining an additional benefit under section 145.323 of the Revised Code or any other post-retirement benefit increase.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 03-07-2005; 04-11-2005



Section 145.385 - Reemployed retirant electing to resume retirement allowance.

(A) A PERS retirant who made an election under former section 145.381 of the Revised Code under which the annuity portion of the retirant's retirement allowance was suspended and the pension portion forfeited may have the entire retirement allowance resume by giving notice to the public employees retirement system. The notice must be given not later than ninety days after October 1, 2002.

(B) The retirement allowance shall resume on the first day of the month following receipt of notice by the retirement system.

(C) The annuity portion of the retirement allowance that has accumulated to the retirant's credit shall be paid as a single payment on the first day of the month following receipt of notice by the retirement system.

(D) Contributions made by the retirant and employer during the period of forfeiture and contributions made after the retirement allowance resumes shall be left on deposit with the system and, except in the case of a retirant who elects, under division (H) of section 145.384 of the Revised Code, to receive a payment of the retirant contributions, shall be used in the calculation of a benefit under section 145.384 of the Revised Code.

Effective Date: 10-01-2002; 04-11-2005



Section 145.39 - Increasing pension, benefit, or allowance when limits of 26 USC 415 are raised.

Whenever the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, are raised, the public employees retirement board shall increase the amount of the pension, benefit, or allowance of any person whose pension, benefit, or allowance payable under section 145.323, 145.33, 145.331, 145.332, 145.36, or 145.361or former section 145.34 of the Revised Code was limited by the application of section 415. The amount of the increased pension, benefit, or allowance shall not exceed the lesser of the amount the person would have received if the limits established by section 415 had not been applied or the amount the person is eligible to receive subject to the new limits established by section 415.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 07-29-1992



Section 145.391 - Establishing and maintaining qualified governmental excess benefit arrangement.

The public employees retirement board may establish and maintain a qualified governmental excess benefit arrangement that meets the requirements of division (m) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, and any regulations adopted thereunder. If established, the arrangement shall be a separate portion of the public employees retirement system and be maintained solely for the purpose of providing to retired members that part of a benefit otherwise payable under this chapter that exceeds the limits established by section 415 of the "Internal Revenue Code of 1986," as amended.

Members participating in an arrangement established under this section shall not be permitted to elect to defer compensation to the arrangement. Contributions to and benefits paid under an arrangement shall not be payable from a trust that is part of the system unless the trust is maintained solely for the purpose of providing such benefits.

The board shall adopt rules to administer an arrangement established under this section.

Effective Date: 09-21-2000



Section 145.40 - Payment to member who ceases to be a public employee.

(A)

(1) Subject to the provisions of section 145.57 of the Revised Code and except as provided in section 145.402 of the Revised Code and division (B) of this section, if a member elects to become exempt from contribution to the public employees retirement system pursuant to section 145.03 of the Revised Code or ceases to be a public employee for any cause other than death, retirement, receipt of a disability benefit, or current employment in a position in which the member has elected to participate in an alternative retirement plan under section 3305.05 or 3305.051 of the Revised Code, upon application the public employees retirement board shall pay the member the member's accumulated contributions, plus any applicable amount calculated under section 145.401 of the Revised Code, provided that both the following apply:

(a) Three months have elapsed since the member's service subject to this chapter, other than service exempted from contribution pursuant to section 145.03 of the Revised Code, was terminated;

(b) The member has not returned to service subject to this chapter, other than service exempted from contribution pursuant to section 145.03 of the Revised Code, during that three-month period.

The payment of such accumulated contributions shall cancel the total service credit of such member in the public employees retirement system.

(2) A member described in division (A)(1) of this section who is married at the time of application for payment and is eligible for age and service retirement under section 145.32, 145.33, 145.331, or 145.332 of the Revised Code or would be eligible for age and service retirement under any of those sections but for a forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code shall submit with the application a written statement by the member's spouse attesting that the spouse consents to the payment of the member's accumulated contributions. Consent shall be valid only if it is signed and witnessed by a notary public.

The board may waive the requirement of consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(B) This division applies to any member who is employed in a position in which the member has made an election under section 3305.05 or 3305.051 of the Revised Code and due to the election ceases to be a public employee for purposes of that position.

Subject to section 145.57 of the Revised Code, the public employees retirement system shall do the following:

(1) On receipt of a certified copy of a form evidencing an election under section 3305.05 or 3305.051 of the Revised Code, pay to the appropriate provider, in accordance with section 3305.052 of the Revised Code, the amount described in section 3305.052 of the Revised Code;

(2) If a member has accumulated contributions, in addition to those subject to division (B)(1) of this section, standing to the credit of the member's individual account and is not otherwise employed in a position in which the member is considered a public employee for the purposes of that position, pay, to the provider the member selected pursuant to section 3305.05 or 3305.051 of the Revised Code, the member's accumulated contributions. The payment shall be made on the member's application.

(C) Payment of a member's accumulated contributions under division (B) of this section cancels the member's total service credit in the public employees retirement system. A member whose accumulated contributions are paid to a provider pursuant to division (B) of this section is forever barred from claiming or purchasing service credit under the public employees retirement system for the period of employment attributable to those contributions.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 08-01-2005; 2008 SB3 05-13-2008



Section 145.401 - Making additional payment upon death of member or withdrawal of contributions.

(A) As used in this section

, "service credit" means service credit earned for periods for which contributions were made under section 145.47 of the Revised Code and, if applicable, periods for which service credit was purchased or restored under section 145.302 or 145.31 of the Revised Code.

(B) If a member has, or at the time of death had, at least five years of service credit, the public employees retirement board shall include the amount specified in rules adopted by the board in the amount payable under section 145.40 of the Revised Code to the member, or under division (B) of section 145.43 of the Revised Code to a beneficiary or beneficiaries of the member, unless at the time of death the member was a disability benefit recipient. The amount specified in rules shall be paid from the employers' accumulation fund.

(C) The public employees retirement board shall adopt rules under section 145.09 of the Revised Code specifying the additional amounts that may be provided a member under section 145.40 of the Revised Code or a beneficiary or beneficiaries under division (B) of section 145.43 of the Revised Code. The additional amounts may vary depending on the amount of service credit the member has accrued.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 12-13-2000

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §4



Section 145.402 - Withdrawing contributions by member who is member of another state retirement system.

(A) Except as provided in division (B) of this section, a member of the public employees retirement system who has ceased to be a public employee under this chapter and is also a member of either the state teachers retirement system or the school employees retirement system, or both, may not withdraw the member's accumulated contributions.

(B) On application, the public employees retirement board shall pay a member described in division (A) of this section the member's accumulated contributions if either of the following applies:

(1) The member also withdraws the member's contributions from the other system or systems.

(2) The member is a participant in a plan established under section 3307.81 or 3309.81 of the Revised Code and has withdrawn the member's contributions under plans described in sections 3307.50 to 3307.79 and 3309.18 to 3309.70 of the Revised Code.

Effective Date: 10-01-2002



Section 145.41 - Termination of membership - leave of absence.

Membership shall cease upon refund of accumulated contributions, death, or retirement except as provided in section 145.362 of the Revised Code. A member who separates from service for any reason other than death or retirement or who otherwise ceases to be a public employee for any reason other than death or retirement may leave the member's accumulated contributions on deposit with the public employees retirement board and, for the purposes of the public employees retirement system, be considered on a membership leave of absence. The member's membership rights shall continue until the member has withdrawn the member's accumulated contributions, retired on a retirement allowance as provided in section 145.33, 145.331, or 145.332 of the Revised Code, or died. The account of such a member shall remain in the employees' savings fund, except that the account of a member who has less than five calendar years of contributing service credit or is a member of the state teachers retirement system or the school employees retirement system may be transferred to the income fund if by the end of the fifth calendar year following the calendar year in which the last contribution was received the member has not died, claimed a refund of contributions, or requested the retirement board to continue the member's membership on a leave of absence basis. In case such a member later requests a refund, the member's account shall be restored to the employees' savings account and refunded therefrom. Members on such leaves of absence shall retain all rights, obligations, and privileges of membership in the public employees retirement system. A "contributor," as defined in division (F) of section 145.01 of the Revised Code, who formerly lost membership through termination of membership leave of absence and who has not withdrawn the contributor's account shall be reinstated as a member with all the rights, privileges, and obligations of membership in the system. In no case shall a member on leave of absence as provided in this section add to the member's total number of years of service credit by reason of such leave of absence, unless such member is eligible to and does make a payment as provided in section 145.291 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.42 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.43 - Designation or qualification of beneficiaries.

(A) As used in this section and in section 145.45 of the Revised Code:

(1) "Child" means a biological or legally adopted child of a deceased member. If a court hearing for an interlocutory decree for adoption was held prior to the member's death, "child" includes the child who was the subject of the hearing notwithstanding the fact that the final decree of adoption, adjudging the surviving spouse as the adoptive parent, is made subsequent to the member's death.

(2) "Parent" is a parent or legally adoptive parent of a deceased member.

(3) "Dependent" means a beneficiary who receives one-half of the beneficiary's support from a member during the twelve months prior to the member's death.

(4) "Surviving spouse" means an individual who establishes a valid marriage to a member at the time of the member's death by marriage certificate or pursuant to division (E) of this section.

(5) "Survivor" means a surviving spouse, child, or parent.

(6) "Accumulated contributions" has the meaning given in section 145.01 of the Revised Code, except that, notwithstanding that section, it does not include additional amounts deposited in the employees' savings fund pursuant to the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to April 6, 2007, or pursuant to section 145.62 of the Revised Code.

(B) Except as provided in division (C)(1) of section 145.45 of the Revised Code, should a member die before age and service retirement, the member's accumulated contributions and any applicable amount calculated under section 145.401 of the Revised Code, shall be paid to the person or persons the member has designated under section 145.431 of the Revised Code. A member may designate two or more persons as beneficiaries to be paid the accumulated account in a lump sum. Subject to rules adopted by the public employees retirement board, a member who designates two or more persons as beneficiaries shall specify the percentage of the lump sum that each beneficiary is to be paid. If the member has not specified the percentages, the lump sum shall be divided equally among the beneficiaries.

The last designation of any beneficiary revokes all previous designations. The member's marriage, divorce, marriage dissolution, legal separation, or withdrawal of account, or the birth of the member's child, or adoption of a child, shall constitute an automatic revocation of the member's previous designation. If a deceased member was also a member of the school employees retirement system or the state teachers retirement system, the beneficiary last established among the systems shall be the sole beneficiary in all the systems.

If the accumulated contributions of a deceased member are not claimed by a beneficiary or by the estate of the deceased member within five years after the death, the contributions shall remain in the employees' savings fund or may be transferred to the income fund and thereafter shall be paid to the beneficiary or to the member's estate upon application to the board. The board shall formulate and adopt the necessary rules governing all designations of beneficiaries.

(C) Except as provided in division (C)(1) of section 145.45 of the Revised Code, if a member dies before age and service retirement and is not survived by a designated beneficiary, the following shall qualify, with all attendant rights and privileges, in the following order of precedence, the member's:

(1) Surviving spouse;

(2) Children, share and share alike;

(3) A dependent parent, if that parent takes survivor benefits under division (B) of section 145.45 of the Revised Code;

(4) Parents, share and share alike;

(5) Estate.

If the beneficiary is deceased or is not located within ninety days, the beneficiary ceases to qualify for any benefit and the beneficiary next in order of precedence shall qualify as a beneficiary.

Any payment made to a beneficiary as determined by the board shall be a full discharge and release to the board from any future claims.

(D) Any amount due a retirant or disability benefit recipient receiving a monthly benefit and unpaid to the retirant or recipient at death shall be paid to the beneficiary designated under section 145.431 of the Revised Code. If no such designation has been filed, or if the designated beneficiary is not located within ninety days, any amounts payable under this chapter due to the death of the retirant or recipient shall be paid in the following order of precedence to the retirant's or recipient's:

(1) Surviving spouse;

(2) Children, share and share alike;

(3) Parents, share and share alike;

(4) Estate.

The payment shall be a full discharge and release to the board from any future claim for the payment.

Any amount due a beneficiary receiving a monthly benefit and unpaid to the beneficiary at the beneficiary's death shall be paid to the beneficiary's estate.

(E) If the validity of marriage cannot be established to the satisfaction of the board for the purpose of disbursing any amount due under this section or section 145.45 of the Revised Code, the board may accept a decision rendered by a court having jurisdiction in the state in which the member was domiciled at the time of death that the relationship constituted a valid marriage at the time of death, or the "spouse" would have the same status as a widow or widower for purposes of sharing the distribution of the member's intestate personal property.

(F) As used in this division, "recipient" means an individual who is receiving or may be eligible to receive an allowance or benefit under this chapter based on the individual's service to a public employer.

If the death of a member, a recipient, or any individual who would be eligible to receive an allowance or benefit under this chapter by virtue of the death of a member or recipient is caused by one of the following beneficiaries, no amount due under this chapter to the beneficiary shall be paid to the beneficiary in the absence of a court order to the contrary filed with the board:

(1) A beneficiary who is convicted of, pleads guilty to, or is found not guilty by reason of insanity of a violation of or complicity in the violation of either of the following:

(a) Section 2903.01, 2903.02, or 2903.03 of the Revised Code;

(b) An existing or former law of any other state, the United States, or a foreign nation that is substantially equivalent to section 2903.01, 2903.02, or 2903.03 of the Revised Code.

(2) A beneficiary who is indicted for a violation of or complicity in the violation of the sections or laws described in division (F)(1)(a) or (b) of this section and is adjudicated incompetent to stand trial;

(3) A beneficiary who is a juvenile found to be a delinquent child by reason of committing an act that, if committed by an adult, would be a violation of or complicity in the violation of the sections or laws described in division (F)(1)(a) or (b) of this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001; 04-06-2007



Section 145.431 - Designation of beneficiary.

Designation of a beneficiary for the purposes of section 145.40 of the Revised Code or payment of benefits or return of contributions to the beneficiary of a member participating in a PERS defined contribution plan shall be made under this section. A beneficiary shall be designated in writing duly executed on a form provided by the public employees retirement board and signed by the member. A designation under this section is not valid unless received by the board prior to the member's death.

A beneficiary designation made under this section applies to the PERS defined benefit plan or PERS defined contribution plan in which the member participated or, if the member participated in both the defined benefit plan and one or more defined contribution plans, to both the defined benefit plan and the defined contribution plans.

The last designation of any beneficiary revokes all previous designations. The member's marriage, divorce, marriage dissolution, legal separation, or withdrawal of account, or the birth of the member's child, or adoption of a child, shall constitute an automatic revocation of the member's previous designation.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.44 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 07-29-1992



Section 145.45 - Beneficiary may substitute other benefits.

Except as provided in division (C)(1) of this section, in lieu of accepting the payment of the accumulated account of a member who dies before service retirement, a beneficiary, as determined in this section or section 145.43 of the Revised Code, may elect to forfeit the accumulated contributions and to substitute certain other benefits under division (A) or (B) of this section.

(A)

(1) If a deceased member was eligible for a service retirement benefit as provided in section 145.33, 145.331, or 145.332 of the Revised Code, a surviving spouse or other sole dependent beneficiary may elect to receive a monthly benefit computed as the joint-survivor benefit designated as "plan A" in section 145.46 of the Revised Code, which the member would have received had the member retired on the last day of the month of death and had the member at that time selected such joint-survivor plan. Payment shall begin with the month subsequent to the member's death, except that a surviving spouse who is less than sixty-five years old may defer receipt of such benefit. Upon receipt, the benefit shall be calculated based upon the spouse's age at the time of first payment, and shall accrue regular interest during the time of deferral.

(2) Beginning on a date selected by the public employees retirement board, which shall be not later than July 1, 2004, a surviving spouse or other sole dependent beneficiary may elect, in lieu of a monthly payment under division (A)(1) of this section, a plan of payment consisting of both of the following:

(a) A lump sum in an amount the surviving spouse or other sole dependent beneficiary designates that constitutes a portion of the allowance that would be payable under division (A)(1) of this section;

(b) The remainder of that allowance in monthly payments.

The total amount paid as a lump sum and a monthly benefit shall be the actuarial equivalent of the amount that would have been paid had the lump sum not been selected.

The lump sum amount designated by the surviving spouse or other sole dependent beneficiary under division (A)(2)(a) of this section shall be not less than six times and not more than thirty-six times the monthly amount that would be payable to the surviving spouse or other sole dependent beneficiary under division (A)(1) of this section and shall not result in a monthly payment that is less than fifty per cent of that monthly amount.

(B) If a deceased member had, except as provided in division (B)(7) of this section, at least one and one-half years of contributing service credit, with, except as provided in division (B)(7) of this section, at least one-quarter year of contributing service credit within the two and one-half years prior to the date of death, or was receiving at the time of death a disability benefit as provided in section 145.36, 145.361, or 145.37 of the Revised Code, qualified survivors who elect to receive monthly benefits shall receive the greater of the benefits provided in division (B)(1)(a) or (b) and (4) of this section as allocated in accordance with division (B)(5) of this section.

(1)(a) Number

Or

of Qualified

Monthly

survivors

Annual Benefit as a Per

Benefit

affecting

Cent of Decedent's Final

shall not be

the benefit

Average Salary

less than

1

25%

$250

2

40

400

3

50

500

4

55

500

5 or more

60

500

(b) Years of

Annual Benefit as a Per Cent

Service

of Member's Final Average

Salary

20

29%

21

33

22

37

23

41

24

45

25

48

26

51

27

54

28

57

29 or more

60

(2) Benefits shall begin as qualified survivors meet eligibility requirements as follows:

(a) A qualified spouse is the surviving spouse of the deceased member, who is age sixty-two, or regardless of age meets one of the following qualifications:

(i) Except as provided in division (B)(7) of this section, the deceased member had ten or more years of Ohio service credit.

(ii) The spouse is caring for a qualified child.

(iii) The spouse is adjudged physically or mentally incompetent.

A spouse of a member who died prior to August 27, 1970, whose eligibility was determined at the member's death, and who is physically or mentally incompetent on or after August 20, 1976, shall be paid the monthly benefit which that person would otherwise receive when qualified by age.

(b) A qualified child is any child of the deceased member who has never been married and to whom one of the following applies:

(i) Is under age eighteen, or under age twenty-two if the child is attending an institution of learning or training pursuant to a program designed to complete in each school year the equivalent of at least two-thirds of the full-time curriculum requirements of such institution and as further determined by board policy;

(ii) Regardless of age, is adjudged physically or mentally incompetent at the time of the member's death.

(c) A qualified parent is a dependent parent aged sixty-five or older or regardless of age if physically or mentally incompetent, a dependent parent whose eligibility was determined by the member's death prior to August 20, 1976, and who is physically or mentally incompetent on or after August 20, 1976, shall be paid the monthly benefit for which that person would otherwise qualify.

(3) "Physically or mentally incompetent" as used in this section may be determined by a court of jurisdiction, or by a physician appointed by the retirement board. Incapability of making a living because of a physically or mentally disabling condition shall meet the qualifications of this division.

(4) Benefits to a qualified survivor shall terminate upon ceasing to meet eligibility requirements as provided in this division, a first marriage, abandonment, adoption, or during active military service. Benefits to a deceased member's surviving spouse that were terminated under a former version of this section that required termination due to remarriage and were not resumed prior to September 16, 1998, shall resume on the first day of the month immediately following receipt by the board of an application on a form provided by the board.

Upon the death of any subsequent spouse who was a member of the public employees retirement system, state teachers retirement system, or school employees retirement system, the surviving spouse of such member may elect to continue receiving benefits under this division, or to receive survivor's benefits, based upon the subsequent spouse's membership in one or more of the systems, for which such surviving spouse is eligible under this section or section 3307.66 or 3309.45 of the Revised Code. If the surviving spouse elects to continue receiving benefits under this division, such election shall not preclude the payment of benefits under this division to any other qualified survivor.

Benefits shall begin or resume on the first day of the month following the attainment of eligibility and shall terminate on the first day of the month following loss of eligibility.

(5)

(a) If a benefit is payable under division (B)(1)(a) of this section, benefits to a qualified spouse shall be paid in the amount determined for the first qualifying survivor in division (B)(1)(a) of this section. All other qualifying survivors shall share equally in the benefit or remaining portion thereof.

(b) All qualifying survivors shall share equally in a benefit payable under division (B)(1)(b) of this section, except that if there is a surviving spouse, the surviving spouse shall receive not less than the amount determined for the first qualifying survivor in division (B)(1)(a) of this section.

(6) The beneficiary of a member who is also a member of the state teachers retirement system or of the school employees retirement system, must forfeit the member's accumulated contributions in those systems and in the public employees retirement system, if the beneficiary takes a survivor benefit. Such benefit shall be exclusively governed by section 145.37 of the Revised Code.

(7) The following restrictions do not apply if the deceased member was contributing toward benefits under section 145.332 of the Revised Code at the time of death:

(a) That the deceased member have had at least one and one-half years of contributing service credit, with at least one-quarter year of contributing service within the two and one-half years prior to the date of death;

(b) If the deceased member was killed in the line of duty, that the deceased member have had ten or more years of Ohio service credit as described in division (B)(2)(a)(i) of this section.

For the purposes of division (B)(7)(b) of this section, "killed in the line of duty," means either that death occurred in the line of duty or that death occurred as a result of injury sustained in the line of duty.

(C)

(1) Regardless of whether the member is survived by a spouse or designated beneficiary, if the public employees retirement system receives notice that a deceased member described in division (A) or (B) of this section has one or more qualified children, all persons who are qualified survivors under division (B) of this section shall receive monthly benefits as provided in division (B) of this section.

If, after determining the monthly benefits to be paid under division (B) of this section, the system receives notice that there is a qualified survivor who was not considered when the determination was made, the system shall, notwithstanding section 145.561 of the Revised Code, recalculate the monthly benefits with that qualified survivor included, even if the benefits to qualified survivors already receiving benefits are reduced as a result. The benefits shall be calculated as if the qualified survivor who is the subject of the notice became eligible on the date the notice was received and shall be paid to qualified survivors effective on the first day of the first month following the system's receipt of the notice.

If the retirement system did not receive notice that a deceased member has one or more qualified children prior to making payment under section 145.43 of the Revised Code to a beneficiary as determined by the retirement system, the payment is a full discharge and release of the system from any future claims under this section or section 145.43 of the Revised Code.

(2) If benefits under division (C)(1) of this section to all persons, or to all persons other than a surviving spouse or other sole beneficiary, terminate, there are no children under the age of twenty-two years, and the surviving spouse or beneficiary qualifies for benefits under division (A) of this section, the surviving spouse or beneficiary may elect to receive benefits under division (A) of this section. The benefits shall be effective on the first day of the month immediately following the termination.

(D) The final average salary used in the calculation of a benefit payable pursuant to division (A) or (B) of this section to a survivor or beneficiary of a disability benefit recipient shall be adjusted for each year between the disability benefit's effective date and the recipient's date of death by the lesser of three per cent or the actual average percentage increase in the consumer price index prepared by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: "all items 1982-84=100").

(E) If the survivor benefits due and paid under this section are in a total amount less than the member's accumulated account that was transferred from the public employees' savings fund to the survivors' benefit fund, then the difference between the total amount of the benefits paid shall be paid to the beneficiary under section 145.43 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 04-06-2007



Section 145.451 - Payment of death benefit.

(A) Upon the death of a retirant or disability benefit recipient, who at the time of death is receiving an age and service retirement benefit or a disability benefit from this system, a death benefit shall be paid, following the completion of an application on a form approved by the public employees retirement board, to one of the following in the order given:

(1) The person the retirant or disability benefit recipient has designated in writing duly executed on a form provided by the board, signed by the retirant or disability benefit recipient, and filed with the board. If more than one such designation has been made, the person last designated shall be considered the person designated.

(2) The retirant's or disability benefit recipient's surviving spouse;

(3) The retirant's or disability benefit recipient's children, share and share alike;

(4) The retirant's or disability benefit recipient's parents, share and share alike;

(5) The person responsible for burial expenses;

(6) The retirant's or disability benefit recipient's estate.

(B) The amount of the death benefit shall be as follows:

(1) If the retirant or disability benefit recipient had at least five years' but less than ten years' total service credit, five hundred dollars;

(2) If the retirant or disability benefit recipient had at least ten years' but less than fifteen years' total service credit, one thousand dollars;

(3) If the retirant or disability benefit recipient had at least fifteen years' but less than twenty years' total service credit, one thousand five hundred dollars;

(4) If the retirant or disability benefit recipient had at least twenty years' but less than twenty-five years' total service credit, two thousand dollars;

(5) If the retirant or disability benefit recipient had twenty-five or more years' total service credit, two thousand five hundred dollars.

(C) A benefit paid under this section shall be treated as life insurance for purposes of this chapter and shall be funded solely from contributions made under section 145.48 of the Revised Code and any earnings attributable to those contributions.

Effective Date: 09-21-2000



Section 145.452 - Continuation of service credit purchase upon death of member.

The surviving spouse of a member who dies on or after the effective date of this amendment may continue any service credit purchase the member initiated before death. A purchase shall be considered to have been initiated before the member's death if the member made one or more payments for the purchase before death.

Any service credit purchased under this section shall be applied under the provisions of this chapter in the same manner as it would have been applied had it been purchased by the deceased member during the deceased member's lifetime.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §4



Section 145.453 - [Repealed].

Effective Date: 06-30-1991



Section 145.46 - Electing a plan of payment.

(A) A retirement allowance calculated under section 145.33, 145.331, or 145.332 of the Revised Code shall be paid as provided in this section.

Unless the member is required by division (C) of this section to select a specified plan of payment, a member may elect a plan of payment as provided in division (B)(1), (2), or (3) of this section. An election shall be made at the time the member makes application for retirement and on a form provided by the public employees retirement board. A plan of payment elected under this section shall be effective only if approved by the board, which shall approve it only if it is certified by an actuary engaged by the board to be the actuarial equivalent of the retirement allowance calculated under section 145.33, 145.331, or 145.332 of the Revised Code.

(B) The following plans of payment shall be offered by the public employees retirement system:

(1) "Joint-life plan," an allowance that consists of the actuarial equivalent of the member's retirement allowance determined under section 145.33, 145.331, or 145.332 of the Revised Code in a lesser amount payable for life and one-half or some other portion equal to ten per cent or more of the allowance continuing after death to the member's designated beneficiary for the beneficiary's life. The beneficiary shall be nominated by written designation filed with the retirement board. The amount payable to the beneficiary shall not exceed the amount payable to the member.

(2) "Single-life plan," the member's retirement allowance determined under section 145.33, 145.331, or 145.332 of the Revised Code;

(3) "Multiple-life plan," an allowance that consists of the actuarial equivalent of the member's retirement allowance determined under section 145.33, 145.331, or 145.332 of the Revised Code in a lesser amount payable to the retirant for life and some portion of the lesser amount continuing after death to two, three, or four surviving beneficiaries designated at the time of the member's retirement. Unless required under division (C) of this section, no portion allocated under this plan of payment shall be less than ten per cent. The total of the portions allocated shall not exceed one hundred per cent of the member's lesser allowance.

(C) A member shall select a plan of payment as follows:

(1) Subject to division (C)(2) of this section, if the member is married at the time of retirement, the member shall select a joint-life plan and receive a plan of payment that consists of the actuarial equivalent of the member's retirement allowance determined under section 145.33, 145.331, or 145.332 of the Revised Code in a lesser amount payable for life and one-half of such allowance continuing after death to the member's surviving spouse for the life of the spouse. A married member is not required to select this plan of payment if the member's spouse consents in writing to the member's election of a plan of payment other than described in this division or the board waives the requirement that the spouse consent;

(2) If prior to the effective date of the member's retirement, the public employees retirement board receives a copy of a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding division of marital property the board shall accept the member's election of a plan of payment under this section only if the member complies with both of the following:

(a) The member elects a plan of payment that is in accordance with the order .

(b) If the member is married, the member elects a multiple-life plan and designates the member's current spouse as a beneficiary under that plan unless that spouse consents in writing to not being designated a beneficiary under any plan of payment or the board waives the requirement that the current spouse consent.

(D) An application for retirement shall include an explanation of all of the following:

(1) That, if the member is married, unless the spouse consents to another plan of payment or there is a court order dividing marital property issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property that provides for payment in a specified amount, the member's retirement allowance will be paid under a joint-life plan and consist of the actuarial equivalent of the member's retirement allowance in a lesser amount payable for life and one-half of the allowance continuing after death to the surviving spouse for the life of the spouse;

(2) A description of the alternative plans of payment, including all plans described in division (B) of this section, available with the consent of the spouse;

(3) That the spouse may consent to another plan of payment and the procedure for giving consent;

(4) That consent is irrevocable once notice of consent is filed with the board.

Consent shall be valid only if it is signed, in writing, and witnessed by a notary public. The board may waive the requirement of consent if the spouse is incapacitated or cannot be located or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(E)

(1) Beginning on a date selected by the retirement board, which shall be not later than July 1, 2004, a member may elect to receive a retirement allowance under a plan of payment consisting of both a lump sum in an amount the member designates that constitutes a portion of the member's retirement allowance under a plan described in division (B) of this section and the remainder as a monthly allowance under that plan.

The total amount paid as a lump sum and a monthly benefit shall be the actuarial equivalent of the amount that would have been paid had the lump sum not been selected.

(2) The lump sum designated by a member shall be not less than six times and not more than thirty-six times the monthly amount that would be payable to the member under the plan of payment elected under division (B) of this section had the lump sum not been elected and shall not result in a monthly allowance that is less than fifty per cent of that monthly amount.

(F) If the retirement allowances, as a single life annuity or payment plan as provided in this section, due and paid are in a total amount less than (1) the accumulated contributions, and (2) other deposits made by the member as provided by this chapter, standing to the credit of the member at the time of retirement, then the difference between the total amount of the allowances paid and the accumulated contributions and other deposits shall be paid to the beneficiary provided under division (D) of section 145.43 of the Revised Code.

(G)

(1) The death of a spouse or any designated beneficiary following retirement shall cancel the portion of the plan of payment providing continuing lifetime benefits to the deceased spouse or deceased designated beneficiary. The retirant shall receive the actuarial equivalent of the retirant's single lifetime benefit, as determined by the board, based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary. The change shall be effective the month following the date of death.

(2) On divorce, annulment, or marriage dissolution, a retirant receiving a retirement allowance under a plan that provides for continuation of all or part of the allowance after death for the lifetime of the retirant's surviving spouse may, with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, elect to cancel the portion of the plan providing continuing lifetime benefits to that spouse. The retirant shall receive the actuarial equivalent of the retirant's single lifetime benefit as determined by the retirement board based on the number of remaining beneficiaries, with no change in amount payable to any remaining beneficiary. The election shall be made on a form provided by the board and shall be effective the month following its receipt by the board.

(H) (1) Following a marriage or remarriage, both of the following apply:

(a) A retirant who is receiving the retirant's retirement allowance under a single-life plan may elect a new plan of payment under division (B)(1) or (3) of this section based on the actuarial equivalent of the retirant's single lifetime benefit as determined by the board.

(b) A retirant who is receiving a retirement allowance pursuant to a plan of payment providing for payment to a former spouse pursuant to a court order described in division (C)(2) of this section may elect a new plan of payment in the form of a multiple-life plan based on the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the board if the new plan of payment elected does not reduce the payment to the former spouse.

(2) If the marriage or remarriage occurs on or after June 6, 2005, the election must be made not later than one year after the date of the marriage or remarriage.

The plan elected under this division shall become effective on the date of receipt by the board of an application on a form approved by the board, but any change in the amount of the retirement allowance shall commence on the first day of the month following the effective date of the plan.

(I) Any person who, prior to July 24, 1990, selected an optional plan of payment at retirement that provided for a return to the single life benefit after the designated beneficiary's death shall have the retirant's benefit adjusted to the optional plan equivalent without such provision.

(J) A retirant's receipt of the first month's retirement allowance constitutes the retirant's final acceptance of the plan of payment and may be changed only as provided in this chapter.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 03-07-2005; 10-27-2006



Section 145.461 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 07-01-1981



Section 145.462 - [Repealed] .

Repealed by 129th General AssemblyFile No.148,SB 343, §2, eff. 1/7/2013.

Effective Date: 02-16-1984



Section 145.47 - Per cent of compensation required as contribution - deductions.

(A) Each public employee who is a contributor to the public employees retirement system shall contribute eight per cent of the contributor's earnable salary to the employees' savings fund, except that the public employees retirement board may raise the contribution rate to a rate not greater than ten per cent of the employee's earnable salary.

(B) The head of each state department, institution, board, and commission, and the fiscal officer of each local authority subject to this chapter, shall transmit to the system for each contributor subsequent to the date of coverage an amount equal to the applicable per cent of each contributor's earnable salary at such intervals and in such form as the system shall require. The head of each state department and the fiscal officer of each local authority subject to this chapter shall transmit promptly to the system a report of contributions at such intervals and in such form as the system shall require, showing thereon all the contributions and earnable salary of each contributor employed, together with warrants, checks, or electronic payments covering the total of such deductions. A penalty shall be added when such report, together with warrants, checks, or electronic payments to cover the total amount due from the earnable salary of all amenable employees of such employer, is filed thirty or more days after the last day of such reporting period. The system, after making a record of all receipts under this division, shall deposit the receipts with the treasurer of state for use as provided by this chapter.

(C) Unless the board adopts a rule under division (D) of this section, the penalty described in division (B) of this section for failing to timely transmit a report, pay the total amount due, or both is as follows:

(1) At least one but not more than ten days past due, an amount equal to one per cent of the total amount due;

(2) At least eleven but not more than thirty days past due, an amount equal to two and one-half per cent of the total amount due;

(3) Thirty-one or more days past due, an amount equal to five per cent of the total amount due.

The penalty described in this division shall be added to and collected on the next succeeding regular employer billing. Interest at a rate set by the retirement board shall be charged on the amount of the penalty in case such penalty is not paid within thirty days after it is added to the regular employer billing.

(D) The board may adopt rules to establish penalties in amounts that do not exceed the amounts specified in divisions (C)(1) to (3) of this section.

(E) In addition to the periodical reports of deduction required by this section, the fiscal officer of each local authority subject to this chapter shall submit to the system at least once each year a complete listing of all noncontributing appointive employees. Where an employer fails to transmit contributions to the system, the system may make a determination of the employees' liability for contributions and certify to the employer the amounts due for collection in the same manner as payments due the employers' accumulation fund. Any amounts so collected shall be held in trust pending receipt of a report of contributions for such public employees for the period involved as provided by law and, thereafter, the amount in trust shall be transferred to the employees' savings fund to the credit of the employees. Any amount remaining after the transfer to the employees' savings fund shall be transferred to the employers' accumulation fund as a credit of such employer.

(F) The fiscal officer of each local authority subject to this chapter shall require each new contributor to submit to the system a detailed report of all the contributor's previous service as a public employee along with such other facts as the board requires for the proper operation of the system.

(G) Any member who, because of the member's own illness, injury, or other reason which may be approved by the member's employer is prevented from making the member's contribution to the system for any payroll period, may purchase service credit for the period of absence within one year. Credit shall be purchased under this division in accordance with section 145.29 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000; 2008 HB562 09-22-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 145.471 - Crediting of interest to individual accounts of contributors.

(A)

(1) On and after December 13, 2000, the public employees retirement board shall credit interest to the individual accounts of contributors, except that interest shall not be credited to the individual account of a PERS or other system retirant, as defined in section 145.38 of the Revised Code, for contributions received during the period described in division (B)(4)(a) or (b) of section 145.38 of the Revised Code. For amounts deposited by a contributor under section 145.62 or the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to the effective date of this amendment, interest or earnings shall be credited in accordance with that section and former division.

(2) Except as provided in section 145.472 of the Revised Code, the board shall not credit interest to individual accounts for the period beginning December 31, 1958, and ending on December 13, 2000.

(B) For contributions received in a calendar year, interest shall be earned beginning on the first day of the calendar year next following and ending on the last day of that year, except that interest shall be earned, in the case of an application for retirement or payment under section 145.40 or 145.43 of the Revised Code, ending on the last day of the month prior to retirement or payment under those sections. The board shall credit interest at the end of the calendar year in which it is earned.

Effective Date: 12-13-2000; 04-06-2007



Section 145.472 - Crediting of interest on account balances of contributors as of 12-31-98.

This section applies to individuals who are contributors on December 13, 2000.

(A) Not later than thirty days after December 13, 2000, the public employees retirement board shall credit interest to the individual account of each contributor in accordance with this section, except that interest shall not be credited to the individual account of a PERS or other system retirant, as defined in section 145.38 of the Revised Code, for contributions received during the period described in division (B)(4)(a) or (b) of section 145.38 of the Revised Code. For amounts deposited by a contributor under section 145.62 or the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to the effective date of this amendment, interest or earnings shall be credited in accordance with that section or former division.

For contributors with service credit earned prior to December 31, 1981, the board may reflect the compounding of interest by using factors provided by the board's actuary.

(B) The interest credited under this section shall be calculated on all amounts on deposit in an individual's account in the employees' savings fund as follows:

(1) If this section takes effect on or before December 31, 2000, interest shall be calculated on amounts on deposit on December 31, 1998.

(2) If this section takes effect after December 31, 2000, interest shall be calculated on amounts on deposit on December 31, 1999.

Effective Date: 12-13-2000; 04-06-2007



Section 145.473 - Interest rates.

(A) The rate of interest credited to individual accounts of contributors under sections 145.471 and 145.472 of the Revised Code shall be as follows:

(1) Four per cent per annum, compounded annually, to and including December 31, 1955;

(2) Three per cent per annum, compounded annually, from January 1, 1956, to and including December 31, 1963;

(3) Three and one-quarter per cent per annum, compounded annually, from January 1, 1964, to and including December 31, 1969;

(4) Four per cent per annum, compounded annually, from January 1, 1970, to and including the day before December 13, 2000;

(5) An amount determined by the public employees retirement board that is not greater than six per cent per annum, compounded annually, on and after December 13, 2000.

(B) For the purpose of determining the reserve value of a contributor's annuity, the rate of interest shall be as follows:

(1) Four per cent per annum, compounded annually, for contributors retiring before October 1, 1956;

(2) Three per cent per annum, compounded annually, for contributors retiring on or after October 1, 1956, but before January 1, 1964;

(3) Three and one-quarter per cent per annum, compounded annually, for contributors retiring on or after January 1, 1964, but before January 1, 1970;

(4) Four per cent per annum, compounded annually, for contributors retiring on or after January 1, 1970, but before December 13, 2000;

(5) An amount determined by the board based on the recommendation of the board's actuary, compounded annually, for contributors retiring on or after December 13, 2000.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 145.48 - Rate of employer contribution.

(A) Each employer shall pay to the public employees retirement system an amount that shall be a certain per cent of the earnable salary of all contributors to be known as the "employer contribution," except that the public employees retirement board may raise the employer contribution to a rate not to exceed fourteen per cent of the earnable salaries of all contributors.

(B)

(1) On the basis of regular interest and of such mortality and other tables as are adopted by the public employees retirement board, the actuary for the board shall determine the liabilities and employer rates of contribution as follows:

(a) The percentage of earnable salary that, when added to the per cent of earnable salary contributed by each member, will cover the costs of benefits to be paid to members for each year of service rendered;

(b) The percentage of earnable salary that, if paid over a period of future years, will discharge fully the system's unfunded actuarial accrued pension liability;

(c) The percentage of earnable salary designated by the board to pay benefits authorized under section 145.58 of the Revised Code.

(2) If recognized assets exceed the liabilities for service previously rendered, on approval of the board, a percentage of earnable salary may be deducted from the employer rates of contribution that, if deducted annually over a period of future years, will eliminate the excess.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 145.481, 145.482 - [Repealed].

Effective Date: 11-20-1973



Section 145.483 - Statement of delinquent contributions.

Upon a finding that an employer failed to deduct contributions pursuant to section 145.47 of the Revised Code during a period of employment for which such contributions were required, a statement of delinquent contributions shall be prepared showing the amount the contributor and employer would have contributed had regular payroll deductions been taken. Simple interest from the end of each calendar year at a rate equal to the assumed actuarial rate of interest at the time the statement is prepared shall be included. If delinquent contribution statements are paid later than thirty days after the end of the month in which they become an obligation of the employer, any balance remaining shall be collected with penalties and interest pursuant to section 145.51 of the Revised Code.

Any amount paid under this section by an employer shall be credited in accordance with section 145.23 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 06-30-1991; 04-06-2007



Section 145.49 - Calculations of employee and employer contribution rates separately.

(A) Notwithstanding section 145.47 of the Revised Code:

(1) The public employees retirement system shall be authorized to calculate the employee contribution rates separately for those public employees contributing toward benefits as PERS public safety officers under section 145.332 of the Revised Code.

(2) Each public employee contributing toward benefits as PERS law enforcement officers under section 145.332 of the Revised Code shall contribute to the employees' savings fund the rate determined under division (A)(1) of this section plus an additional percentage specified by the public employees retirement board, which shall initially be one per cent of the employee's earnable salary and shall not be increased to more than two per cent of the employee's earnable salary.

(B) Notwithstanding section 145.48 of the Revised Code, the public employees retirement system shall be authorized to calculate the employer contribution rates separately for those public employees contributing toward benefits as PERS public safety officers under section 145.332 of the Revised Code or as PERS law enforcement officers under that section, except that the employer contribution rate shall not exceed eighteen and one-tenth per cent of the earnable salaries of those employees.

(C) If the public employees retirement board adopts a rule under division (P) of section 145.332 of the Revised Code under which service as a public safety officer is treated as service as a law enforcement officer, the contributions for service as a public safety officer shall be at the rate for service as a law enforcement officer.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 02-01-2002; 2008 SB267 03-24-2009



Section 145.491 - Amended and Renumbered RC 145.49.

Effective Date: 09-21-2000



Section 145.50 - [Repealed].

Effective Date: 09-21-2000



Section 145.51 - Payments into employer's accumulation fund.

(A) Each employer described in division (D) of section 145.01 of the Revised Code shall pay into the employers' accumulation fund, in monthly installments, an amount certified by the public employees retirement board, which equals the employer obligation as described in section 145.12 or 145.69 of the Revised Code. In addition, the board shall add to the employer billing next succeeding the amount, with interest, to be paid by the employer to provide the member with contributing service credit for the service prior to the date of initial contribution to the system for which the member has made additional payments, except payments made pursuant to former section 145.29 or sections 145.28 and 145.292 of the Revised Code.

(B) Except as provided in section 145.52 of the Revised Code, all employer obligations described in division (A) of this section must be received by the public employees retirement system not later than the thirtieth day after the last day of the calendar month for which related member contributions are withheld.

(C) Unless the board adopts a rule under division (F) of this section establishing a different interest rate or penalty, interest and penalties for failing to pay the employer obligation when due under division (B) of this section shall be as follows:

(1) Interest, compounded annually and charged monthly, for each day after the due date that the employer obligation remains unpaid in an amount equal to six per cent per annum of the past due amount of the employer obligation and any penalties imposed under this section;

(2) The penalty for failing to pay the employer obligation when due under division (B) is as follows:

(a) At least eleven but not more than thirty days past due, an amount equal to one per cent of the past due obligation;

(b) At least thirty-one but not more than sixty days past due, an additional amount equal to one and one-half per cent of the past due obligation;

(c) Sixty-one or more days past due, an additional amount equal to two and one-half per cent of the past due obligation.

(D) The aggregate of all payments by employers under this section shall be sufficient, when combined with the amount in the employers' accumulation fund, to provide amounts payable under this chapter out of the fund, and if not, the additional amount so required shall be collected by means of an increased rate per cent, which shall be certified to such employers by the board.

(E) Upon certification by the board to the director of budget and management, or to the county auditor, of an amount due from an employer within any county who is subject to this chapter, by reason of such employer's delinquency in making payments into the employers' accumulation fund for past billings, such amount shall be withheld from such employer from any funds subject to the control of the director or the county auditor to such employer and shall be paid to the public employees retirement system.

(F) The board may adopt rules to do any of the following:

(1) Establish interest at a rate that does not exceed the annual rate described in division (C)(1) of this section;

(2) Establish penalties in amounts that do not exceed the amounts described in division (C)(2) of this section;

(3) Permit the board to lengthen the periods of time or enter into repayment agreements for employers to comply with divisions (B) and (C) of this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 06-30-1991; 04-06-2007



Section 145.52 - Transitional liability - installment payments.

(A) As used in this section and section 145.53 of the Revised Code, "transitional liability" means an amount equal to the employer obligation due under division (A) of section 145.51 of the Revised Code for the months of October, November, and December of 2007.

(B) The transitional liability is payable in three installments on or before December 31, 2008, December 31, 2009, and December 31, 2010.

(1) The first installment is due not later than December 31, 2008, and equals the portion of the transitional liability for the month of October 2007.

(2) The second installment is due not later than December 31, 2009, and equals the portion of the transitional liability for the month of November 2007.

(3) The third installment is due not later than December 31, 2010, and equals the portion of the transitional liability for the month of December 2007.

(C) Interest and penalties for failing to pay amounts when due under division (B) of this section shall be calculated in accordance with division (C) of section 145.51 of the Revised Code.

Effective Date: 04-06-2007



Section 145.53 - Amounts credited to employer transitional liability.

(A) From the employer obligation for the month of February 2008, under section 145.51 of the Revised Code, an amount equal to the portion of the employer obligation attributable to section 145.86 of the Revised Code for the months of October, November, and December of 2007, shall be credited to the PERS defined contribution plan to satisfy the portion of the transitional liability attributable to section 145.86 of the Revised Code.

(B) When the amount described in division (A) of this section is credited to the PERS defined contribution plan, an equal amount shall be added to the transitional liability described in section 145.52 of the Revised Code to satisfy a portion of the February 2008 employer obligation that is attributable to the PERS defined benefit plan. This amount shall be paid in accordance with section 145.52 of the Revised Code, and shall be prorated to correspond with the portion of the transitional liability due under division (B) of that section.

Effective Date: 04-06-2007



Section 145.531 - [Repealed].

Effective Date: 11-20-1973



Section 145.54 - Annual estimate of amount necessary to defray expenses; transfer of funds.

The public employees retirement board shall estimate annually the amount required to defray the expenses of the administration of the public employees retirement system in the ensuing year. If in the judgment of the board, as evidenced by a resolution of that board in its minutes, the amount in the income fund exceeds the amount necessary to cover the ordinary requirements of that fund, the board may transfer to the expense fund such excess amount not exceeding the entire amount required to cover the expenses as estimated for the year. If the amount in the expense fund, including any amount transferred from the income fund, is not sufficient to defray the expenses of administration of the system in the ensuing year, the board may transfer any remaining amount required for the expense fund to that fund from the employer's accumulation fund.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 08-01-1959



Section 145.55 - Members deemed to consent to deductions.

The deductions provided for in this chapter shall be made notwithstanding that the minimum compensation provided for by law for any contributor is reduced thereby. Every contributor is deemed to consent to the deductions made and provided for in this chapter. Payment less the deductions shall be a complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment.

Effective Date: 09-21-2000



Section 145.56 - Tax exemptions.

The right of an individual to a pension, an annuity, or a retirement allowance itself, the right of an individual to any optional benefit, any other right accrued or accruing to any individual, under this chapter, or under any municipal retirement system established subject to this chapter under the laws of this state or any charter, the various funds created by this chapter, or under such municipal retirement system, and all moneys, investments, and income from moneys or investments are exempt from any state tax, except the tax imposed by section 5747.02 of the Revised Code, and are exempt from any county, municipal, or other local tax, except income taxes imposed pursuant to section 5748.02, 5748.08, or 5748.09 of the Revised Code, and, except as provided in sections 145.57, 145.572, 145.573, 145.574, 3105.171, 3105.65, and 3115.32 and Chapters 3119., 3121., 3123., and 3125. of the Revised Code, shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law whatsoever, and shall be unassignable except as specifically provided in this chapter and sections 3105.171, 3105.65, and 3115.32 and Chapters 3119., 3121., 3123., and 3125. of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 10-01-2002; 2008 SB3 05-13-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 145.561 - Acquiring vested right in pension when granted.

(A) Except as provided in division (B) of this section and section 145.363, 145.573, or 145.574 of the Revised Code, the granting of a retirement allowance, annuity, pension, or other benefit to any person pursuant to action of the public employees retirement board vests a right in such person, so long as the person remains the recipient of any benefit of the funds established by section 145.23 of the Revised Code, to receive such retirement allowance, annuity, pension, or other benefit at the rate fixed at the time of granting such retirement allowance, annuity, pension, or other benefit. Such right shall also be vested with equal effect in the recipient of a grant heretofore made from any of the funds named in section 145.23 of the Revised Code.

(B) This section does not apply to an increase made under section 145.323 of the Revised Code for a recipient whose benefit effective date is on or after the effective date of this amendment.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 06-30-1991



Section 145.562 - Waiver of rights.

(A) Any person who is receiving an allowance or benefit or any increases under this chapter may, at any time, waive his rights thereto, or to a portion thereof, by filing a written notice of waiver with the public employees retirement board. Except as provided in division (B) of this section, such waiver shall remain in effect until the first day of the month following his death or the filing of his written cancellation of such waiver with the public employees retirement board. Any amount so waived shall be forever forfeited.

(B) If a beneficiary waives in writing all claim to any benefits under this chapter prior to receipt of the first benefit, the waiver shall put in effect the succession of beneficiaries as provided in division (C) of section 145.43 of the Revised Code and shall be irrevocable.

Effective Date: 06-30-1991



Section 145.563 - Adjustment for and recovery of erroneous payments.

Notwithstanding section 145.561 of the Revised Code:

(A) The public employees retirement system may adjust an allowance or benefit payable under this chapter if an error occurred in calculation of the allowance or benefit;

(B) If any person who is a member, former member, contributor, former contributor, retirant, beneficiary, or alternate payee, as defined in section 3105.80 of the Revised Code, is paid any benefit or payment by the public employees retirement system, including any payment made to a third party on the person's behalf, to which the person is not entitled, the benefit or payment shall be repaid to the retirement system by the person or third party. If the person or third party fails to make the repayment, the retirement system shall withhold the amount or a portion of the amount due from any benefit or payment due the person or the person's beneficiary under this chapter, or may collect the amount in any other manner provided by law.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 01-01-2002



Section 145.564 - Payroll deduction of membership dues and fees of retiree organizations.

Any person receiving from the public employees retirement system an allowance, annuity, pension, or benefit may authorize the system to make deductions therefrom for the payment of dues and other membership fees to any retirement association or other organization composed primarily of retired public employees or retired public employees and their spouses if the association or organization adopts a resolution approving payment by that method and not fewer than five hundred persons receiving allowances, annuities, pensions, or benefits from the system initially authorize the deduction for payment to the same association or organization. The authorization shall be in writing and signed by the person giving it. The system shall make the deductions authorized and pay to the association or organization the amounts deducted, until the authorization is revoked in writing by the person. The system may charge the association or organization an amount not exceeding the actual costs incurred by the system in making the deductions. The system shall adopt rules establishing the method of collecting the amount charged, if any.

Effective Date: 03-17-2001



Section 145.57 - Restitution order based on theft in office or certain sex offenses.

(A) Notwithstanding any other provision of this chapter, any payment that is to be made under a pension, annuity, allowance, or other type of benefit, other than a survivorship benefit, that has been granted to a person under this chapter, any payment of accumulated contributions standing to a person's credit under this chapter, and any payment of any other amounts to be paid to a person under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any withholding order issued pursuant to section 2907.15 of the Revised Code or division (C)(2)(b) of section 2921.41 of the Revised Code, and the public employees retirement board shall comply with that withholding order in making the payment.

(B) Notwithstanding any other provision of this chapter, if the board receives notice pursuant to section 2907.15 of the Revised Code or division (D) of section 2921.41 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment of those accumulated contributions, of any other amounts to be paid to a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter, or of any amount to be paid to a contributor as a lump sum or single payment under section 145.38 of the Revised Code, shall be made prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the charge and no motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the day on which final disposition of the charge is made;

(2) If the person is convicted of or pleads guilty to the charge and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the day on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty or not guilty by reason of insanity of the charge, the day on which final disposition of the charge is made.

Effective Date: 12-06-1996



Section 145.571 - Order for division of marital property.

(A) As used in this section, "alternate payee," "benefit," "lump sum payment," "participant," and "public retirement program" have the same meanings as in section 3105.80 of the Revised Code.

(B) On receipt of an order issued under section 3105.171 or 3105.65 of the Revised Code, the public employees retirement system shall determine whether the order meets the requirements of sections 3105.80 to 3105.90 of the Revised Code. The system shall retain in the participant's record an order the system determines meets the requirements. Not later than sixty days after receipt, the system shall return to the court that issued the order any order the system determines does not meet the requirements.

(C) The system shall comply with an order retained under division (B) of this section at the following times as appropriate:

(1) If the participant has applied for or is receiving a benefit or has applied for but not yet received a lump sum payment, as soon as practicable;

(2) If the participant has not applied for a benefit or lump sum payment, on application by the participant for a benefit or lump sum payment.

(D) If the system transfers a participant's service credit or contributions made by or on behalf of a participant to a public retirement program that is not named in the order, the system shall do both of the following:

(1) Notify the court that issued the order by sending the court a copy of the order and the name and address of the public retirement program to which the transfer was made;

(2) Send a copy of the order to the public retirement program to which the transfer was made.

(E) If it receives a participant's service credit or contributions and a copy of an order as provided in division (D) of this section, the system shall administer the order as if it were the public retirement program named in the order.

(F) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code or to an order described in section 3105.81 of the Revised Code and a withholding order under section 3111.23 or 3113.21 of the Revised Code, the system shall, after determining that the amounts that are or will be withheld will cause the benefit or lump sum payment to fall below the limits described in section 3105.85 of the Revised Code, do all of the following:

(1) Establish, in accordance with division (G) of this section and subject to the limits described in section 3105.85 of the Revised Code, the priority in which the orders are or will be paid by the system;

(2) Reduce the amount paid to an alternate payee based on the priority established under division (F)(1) of this section;

(3) Notify, by regular mail, a participant and alternate payee of any action taken under this division.

(G) A withholding or deduction notice issued under section 3111.23 or 3113.21 of the Revised Code or an order described in section 3115.32 of the Revised Code has priority over all other orders and shall be complied with in accordance with child support enforcement laws. All other orders are entitled to priority in order of earliest retention by the system. The system is not to retain an order that provides for the division of property unless the order is filed in a court with jurisdiction in this state.

(H) The system is not liable in civil damages for loss resulting from any action or failure to act in compliance with this section.

Effective Date: 01-01-2002



Section 145.572 - Forfeiture of retirement benefits under RC 2929.192.

(A)

(1) Notwithstanding any other provision of this chapter, the following shall be subject to a forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code:

(a) The right of a member to receive any payment under a pension, annuity, allowance, or other type of benefit under this chapter, other than a payment of the accumulated contributions standing to the person's credit under this chapter;

(b) The right of a contributor to receive a benefit under division (B) of section 145.384 of the Revised Code, other than a payment of the person's contributions made under section 145.38 or 145.383 of the Revised Code.

(2) The public employees retirement system shall comply with a forfeiture order issued under division (A) or (B) of section 2929.192 of the Revised Code at the time the member or contributor applies for payment of the person's accumulated contributions. Upon payment of the person's contributions and cancellation of any corresponding service credit, a person who is subject to the forfeiture order described in this division may not restore any canceled service credit under this chapter or the provisions of Chapter 742., 3305., 3307., 3309., or 5505. of the Revised Code.

(B) Notwithstanding any other provision of this chapter, if the system receives notice pursuant to section 2901.43 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony in the circumstances specified in the particular division, all of the following apply:

(1) No payment of those accumulated contributions or of any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(a) If the person is convicted of or pleads guilty to the charge and forfeiture is ordered under division (A) or (B) of section 2929.192 of the Revised Code, the day on which the system receives from the court a copy of the journal entry of the offender's sentence under that section;

(b) If the charge against the person is dismissed, the person is found not guilty of the charge, or the person is found not guilty by reason of insanity of the charge, the day on which the system receives notice of the final disposition of the charge.

(2) The system shall not process any application for payment under this chapter from the person prior to the final disposition of the charge.

Effective Date: 2008 SB3 05-13-2008



Section 145.573 - Benefits subject to termination.

Notwithstanding any other provision of this chapter, a disability benefit granted under this chapter is subject to an order issued under section 2929.193 of the Revised Code. The public employees retirement board shall comply with the order.

On receipt of notice under section 2901.43 of the Revised Code that a public employees retirement system member is charged with an offense listed in division (D) of section 2929.192 of the Revised Code under the circumstances specified in that division, the system shall determine whether the member has been granted a disability benefit. If so, the system shall send written notice to the prosecutor assigned to the case that the member has been granted a disability benefit under this chapter and may be subject to section 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 145.574 - Forfeiture.

Notwithstanding any other provision of this chapter, any right of a member of the public employees retirement system to a disability benefit is subject to a forfeiture order issued under section 2929.194 of the Revised Code.

If the retirement system receives notice under section 2901.431 of the Revised Code that felony charges have been filed against a member, the retirement system shall not grant the member a disability benefit unless it determines that the member's disability was not caused by commission of the felony. If the member has disability coverage under this chapter or was granted a disability benefit after the date on which the felony was committed, the retirement system shall notify the prosecutor who sent the notice under section 2901.431 of the Revised Code that the member may be subject to an order of forfeiture under section 2929.194 of the Revised Code.

On receipt under section 2929.194 of the Revised Code of a journal entry showing an order of forfeiture of any right a member may have to a disability benefit, the retirement system shall comply with the order. If a disability benefit was granted prior to receipt of the order, the retirement system shall terminate the benefit. Any disability benefit paid to the member prior to its termination may be recovered in accordance with section 145.563 of the Revised Code.

Neither this section nor section 2929.194 of the Revised Code precludes a member from withdrawing the member's accumulated contributions in accordance with section 145.40 of the Revised Code if the member is not subject to section 145.572 or 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.58 - Group health insurance coverage for retired persons and survivors.

(A) The public employees retirement board shall adopt rules establishing eligibility for any coverage provided under this section. The rules shall base eligibility on years and types of service credit earned by members. Eligibility determinations shall be made in accordance with the rules, except that an individual who, as a result of making a false statement in an attempt to secure a benefit under this section, is convicted of violating section 2921.13 of the Revised Code is ineligible for coverage.

(B) The board may enter into agreements with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a policy or contract of health, medical, hospital, or surgical benefits, or any combination thereof, for eligible individuals receiving age and service retirement or a disability or survivor benefit subscribing to the plan, or for PERS retirants employed under section 145.38 of the Revised Code, for coverage of benefits in accordance with division (C)(2) of section 145.38 of the Revised Code. Notwithstanding any other provision of this chapter, the policy or contract may also include coverage for any eligible individual's spouse and dependent children and for any of the eligible individual's sponsored dependents as the board determines appropriate. If all or any portion of the policy or contract premium is to be paid by any individual receiving age and service retirement or a disability or survivor benefit, the individual shall, by written authorization, instruct the board to deduct the premium agreed to be paid by the individual to the company, corporation, or agency.

The board may contract for coverage on the basis of part or all of the cost of the coverage to be paid from appropriate funds of the public employees retirement system. The cost paid from the funds of the system shall be included in the employer's contribution rate provided by sections 145.48 and 145.51 of the Revised Code. The board may by rule provide coverage to individuals who are not eligible under the rules adopted under division (A) of this section if the coverage is provided at no cost to the retirement system. The board shall not pay or reimburse the cost for coverage under this section or section 145.584 of the Revised Code for any such individual.

The board may provide for self-insurance of risk or level of risk as set forth in the contract with the companies, corporations, or agencies, and may provide through the self-insurance method specific benefits as authorized by rules of the board.

(C) The board shall, beginning the month following receipt of satisfactory evidence of the payment for coverage, pay monthly to each recipient of service retirement, or a disability or survivor benefit under the public employees retirement system who is eligible for coverage under part B of the medicare program established under Title XVIII of "The Social Security Act Amendments of 1965," 79 Stat. 301 (1965), 42 U.S.C.A. 1395j, as amended, an amount determined by the board for such coverage , except that the board shall make no such payment to any individual who is not eligible for coverage under the rules adopted under division (A) of this section or pay an amount that exceeds the amount paid by the recipient for the coverage.

At the request of the board, the recipient shall certify to the retirement system the amount paid by the recipient for coverage described in this division.

(D) The board shall establish by rule requirements for the coordination of any coverage, payment, or benefit provided under this section or section 145.584 of the Revised Code with any similar coverage, payment, or benefit made available to the same individual by the Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system.

(E) The board shall make all other necessary rules pursuant to the purpose and intent of this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 2008 SB267 03-24-2009



Section 145.581 - Establishing programs for long term health care insurance.

(A) As used in this section:

(1) "Long-term care insurance" has the same meaning as in section 3923.41 of the Revised Code.

(2) "Retirement systems" means the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, and the state highway patrol retirement system.

(B) The public employees retirement board shall establish a long-term care insurance program consisting of the programs authorized by divisions (C) and (D) of this section. Such program may be established independently or jointly with one or more of the other retirement systems. If the program is established jointly, the board shall adopt rules in accordance with section 111.15 of the Revised Code to establish the terms and conditions of such joint participation.

(C) The board shall establish a program under which it makes long-term care insurance available to any person who participated in a policy of long-term care insurance for which the state or a political subdivision contracted under section 124.84 or 124.841 of the Revised Code and is the recipient of a pension, benefit, or allowance from the system. To implement the program under this division, the board, subject to division (E) of this section, may enter into an agreement with the insurance company, health insuring corporation, or government agency that provided the insurance. The board shall, under any such agreement, deduct the full premium charged from the person's benefit, pension, or allowance notwithstanding any employer agreement to the contrary.

Any long-term care insurance policy entered into under this division is subject to division (C) of section 124.84 of the Revised Code.

(D)

(1) The board, subject to division (E) of this section, shall establish a program under which a recipient of a pension, benefit, or allowance from the system who is not eligible for such insurance under division (C) of this section may participate in a contract for long-term care insurance. Participation may include the recipient's dependents and family members.

(2) The board shall adopt rules in accordance with section 111.15 of the Revised Code governing the program. The rules shall establish methods of payment for participation under this section, which may include deduction of the full premium charged from a recipient's pension, benefit, or allowance, or any other method of payment considered appropriate by the board.

(E) Prior to entering into any agreement or contract with an insurance company or health insuring corporation for the purchase of, or participation in, a long-term care insurance policy under this section, the board shall request the superintendent of insurance to certify the financial condition of the company or corporation. The board shall not enter into the agreement or contract if, according to that certification, the company or corporation is insolvent, is determined by the superintendent to be potentially unable to fulfill its contractual obligations, or is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or under an order of supervision by the superintendent.

Effective Date: 11-02-1999



Section 145.582 - Providing health care coverage for elected officials given erroneous information.

If the public employees retirement system, between June 1, 1992, and December 31, 1992, informed a member in writing that, as a recipient of age and service retirement, the member will receive health care coverage, the system shall grant full-time service credit to the member for each month of contributing service as an elected official prior to December 31, 1987, only for the purpose of health care coverage under section 145.58 of the Revised Code, provided the member canceled a policy of health insurance in reliance on the system's written notice. Health care coverage to be provided under this section is effective on the date specified in the writing informing the member that he will receive health care coverage.

Effective Date: 07-08-1993



Section 145.583 - Deposits to fund payments under plan.

The PERS defined benefit plan or a PERS defined contribution plan may include a program under which a member participating in the plan, the member's employer, or a retirant is permitted to make deposits for the purpose of providing funds to the member or retirant for the payment of health, medical, hospital, surgical, dental, vision care, or drug expenses, including insurance premiums, deductible amounts, or copayments. Deposits made under this section are in addition to contributions required by this chapter and any other deposits made under it.

A program established under this section may be a voluntary employees' beneficiary association, as described in section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9), as amended; an account described in section 26 U.S.C. 401(h) of the Internal Revenue Code, 26 U.S.C. 401(h), as amended; a medical savings account; or a similar type of program under which an individual may accumulate funds for the purpose of paying such expenses. To implement the program, the public employees retirement board may enter into agreements with insurance companies or other entities authorized to conduct business in this state.

If the PERS defined benefit plan or a PERS defined contribution plan includes a program described in this section, the board shall adopt rules to establish and administer the program.

Effective Date: 04-06-2007



Section 145.584 - Benefits equivalent to medicare.

(A) Except as otherwise provided in division (B) of this section, the board of the public employees retirement system shall make available to each retirant or disability benefit recipient receiving a monthly allowance or benefit on or after January 1, 1968, who has attained the age of sixty-five years, and who is not eligible to receive hospital insurance benefits under the federal old age, survivors, and disability insurance program, hospital insurance coverage substantially equivalent to the federal hospital insurance benefits, Social Security Amendments of 1965, 79 Stat. 291, 42 U.S.C.A. 1395c, as amended. This coverage shall also be made available to the spouse, widow, or widower of such retirant or disability benefit recipient provided such spouse, widow, or widower has attained age sixty-five and is not eligible to receive hospital insurance benefits under the federal old age, survivors, and disability insurance program. The widow or widower of a retirant or disability benefit recipient shall be eligible for such coverage only if he or she is the recipient of a monthly allowance or benefit from this system. A portion of the cost of the premium for the spouse may be paid from the appropriate funds of the public employees retirement system. The remainder of the cost shall be paid by the recipient of the allowance or benefit.

The cost of such coverage, paid from the funds of the system, shall be included in the employer's rate provided by section 145.48 of the Revised Code. The retirement board is authorized to make all necessary rules pursuant to the purpose and intent of this section, and shall contract for such coverage as provided in section 145.58 of the Revised Code.

(B) The board need not make the hospital insurance coverage described in division (A) of this section available to any person for whom it is prohibited by section 145.58 of the Revised Code from paying or reimbursing the premium cost of such insurance.

Renumbered from § 145.325 and amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 145.59 - Renumbered RC 145.70.

Effective Date: 2000 HB628 09-21-2000



Section 145.62 - Additional deposits in employee savings fund.

Subject to rules adopted by the public employees retirement system under section 145.09 of the Revised Code, a contributor participating in the PERS defined benefit plan or contributing under section 145.38or 145.383 of the Revised Code may deposit additional amounts in the employees' savings fund established under section 145.23 of the Revised Code. The additional deposits may be made either directly to the retirement system or by payroll deduction under section 145.294 of the Revised Code. The contributor shall receive in return either an annuity, as provided in section 145.64 of the Revised Code, having a reserve equal to the amount deposited or a refund under section 145.63 of the Revised Code of the amount deposited, together with earnings on the amount deposited as the public employees retirement board determines appropriate. If the annuity under the plan of payment selected by the contributor under section 145.64 of the Revised Code would be less than twenty-five dollars per month, the contributor shall receive the refund.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-06-2007



Section 145.63 - Refund of additional deposits.

(A) Deposits under section 145.62 of the Revised Code, together with earnings, shall be refunded under whichever of the following circumstances applies:

(1) On withdrawal of accumulated contributions as provided in sections 145.40 and 145.43 of the Revised Code or payment of a lump sum under section 145.384 of the Revised Code;

(2) On the death of a contributor prior to retirement;

(3) In the case of a contributor participating in the PERS defined benefit plan, on application of the contributor prior to attaining eligibility for age and service retirement;

(4) In the case of a contributor under section 145.38or 145.383 of the Revised Code, on application of the contributor prior to attaining eligibility for a benefit under section 145.384 of the Revised Code;

(5) In the case of a contributor who has attained eligibility for an age and service retirement benefit or a benefit under section 145.384 of the Revised Code and is not married, on application;

(6) In the case of a contributor who has attained eligibility for an age and service retirement benefit or a benefit under section 145.384 of the Revised Code and is married, on application if the application is accompanied by a statement of the spouse's consent to the refund or the public employees retirement board waives the requirement that the spouse consent;

(7) In the case of a contributor who has attained eligibility for an age and service retirement benefit as a consequence of section 145.37 of the Revised Code and will receive a retirement or disability benefit from the state teachers retirement system or school employees retirement system but has not requested a transfer of funds to the other retirement system under division (B)(1)(g) of section 145.37 of the Revised Code, at the time the public employees retirement system pays to the other retirement system the amount required under division (B)(1)(e) of that section.

(B) The consent of a spouse to a refund is valid only if it is in writing, signed, and witnessed by a notary public.

The board may waive the requirement of consent if the spouse is incapacitated or cannot be located or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-06-2007



Section 145.64 - Application for benefit where refund not received.

(A) As used in this section , "joint-life plan ," "single-life plan ," and "multiple-life plan " have the same meanings as in division (B) of section 145.46 of the Revised Code.

(B) A contributor who has not received a refund of amounts deposited under section 145.62 or the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to April 6, 2007, may file an application with the public employees retirement system for a benefit under this section. Except as provided in section 145.62 of the Revised Code, the benefit shall consist of an annuity that shall be paid as described in division (B) of section 145.46 of the Revised Code.

The application must be filed prior to receipt of an age and service retirement benefit from the retirement system or, in the case of a contributor under section 145.38 or 145.383 of the Revised Code, a benefit under section 145.384 of the Revised Code. A contributor who fails to file an application for a benefit under this section prior to receipt of an age and service retirement benefit or a benefit under section 145.384 of the Revised Code shall be eligible only for a refund under section 145.63 of the Revised Code.

(1) Except as provided in division (B)(2) of this section, a contributor who is married at the time of application for a benefit under this section shall receive the benefit as a monthly annuity under a joint-life plan .

(2) A contributor may receive a benefit under this section under a plan of payment other than a joint-life plan if one of the following is the case:

(a) The contributor is unmarried;

(b) The benefit application is accompanied by a statement of the spouse's consent to another plan of payment or the public employees retirement board waives the requirement that the spouse consent;

(c) A plan of payment providing for payment in a specified portion of the benefit continuing after the member's death to a former spouse is required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding division of marital property prior to the effective date of the contributor's benefit application.

(3) If a member is subject to division (B)(2)(c) of this section and the board has received a copy of the order described in that division, the board shall accept the member's election of a plan of payment under this section only if the member complies with both of the following:

(a) The member elects a plan of payment that is in accordance with the order described in division (B)(2)(c) of this section.

(b) If the member is married, the member elects a multiple-life plan and designates the member's current spouse as a beneficiary under that plan unless that spouse consents in writing to not being designated a beneficiary or the board waives the requirement that the current spouse consent.

(4) The contributor shall designate the beneficiary or beneficiaries under a plan of payment in writing at the time the plan is selected.

(5) A plan of payment, other than a single-life plan , shall be effective only if it is certified by an actuary engaged by the board to be the actuarial equivalent of the contributor's single-life plan annuity and is approved by the board.

(6) A contributor who is eligible to select a plan of payment under this section but fails to do so shall receive a monthly annuity under the plan of payment specified in rules adopted by the board.

(C) An annuity shall be paid monthly and consist of an amount determined by the public employees retirement system or the actuarial equivalent of that amount paid as described in this section.

Payments shall begin on whichever of the following applies:

(1) Except as provided in this division, the later of the effective date of the contributor's age and service retirement allowance or the first day of the month following the latest of:

(a) The last day for which compensation was paid;

(b) The attainment of the member's applicable minimum age or service credit eligibility as provided in section 145.32 of the Revised Code;

(c) The first day of the month following receipt of an application for an age and service retirement benefit.

(2) The later of the effective date of a benefit under section 145.384 of the Revised Code or the first day of the month following the latest of:

(a) The last day for which compensation for employment subject to section 145.38 or 145.383 of the Revised Code was paid;

(b) Attainment by the contributor of age sixty-five;

(c) If the contributor was previously employed as described in division (E)(3) of section 145.384 of the Revised Code, completion of a period of twelve months since the effective date of the last benefit under that section;

(d) Receipt of an application for a benefit under section 145.384 of the Revised Code.

(3) The later of the effective date of disability retirement under section 145.36 of the Revised Code or the date on which a member receiving disability retirement would have been eligible for an age and service retirement allowance.

(4) The first day of the month following the last day for which a disability allowance is paid under section 145.361 of the Revised Code.

(D) The consent of a spouse to a plan of payment other than a joint-life plan is valid only if it is in writing, signed, and witnessed by a notary public. The board may waive the requirement of consent if the spouse is incapacitated or cannot be located or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(E)

(1) The death of a spouse or any designated beneficiary shall cancel the portion of an annuity providing continuing lifetime payments to the deceased spouse or deceased designated beneficiary. The contributor shall receive the actuarial equivalent of the contributor's remaining annuity, as determined by the board, based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary. If the retirement system receives notice of the death on or after the effective date of this amendment, the change shall be effective the month following the date of death.

(2) On divorce, annulment, or marriage dissolution, a contributor receiving an annuity under a plan of payment that provides for continuation of all or part of the annuity after death for the lifetime of the contributor's surviving spouse may, with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, elect to cancel the portion of the plan providing continuing lifetime payments to that spouse. The contributor shall receive the actuarial equivalent of the contributor's annuity as determined by the board based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary. The election shall be made on a form provided by the board and shall be effective the month following its receipt by the board.

(F)

(1) Following a marriage or remarriage, both of the following apply:

(a) A contributor who is receiving payments under a single-life plan may elect a new plan of payment based on the actuarial equivalent of the contributor's single-life plan annuity as determined by the board.

(b) A contributor receiving an annuity under this section pursuant to a plan of payment providing for payment to a former spouse pursuant to a court order as described in division (B)(2)(c) of this section may elect a new plan of payment under a multiple-life plan based on the actuarial equivalent of the contributor's benefit as determined by the board if the new plan of payment does not reduce the payment to the former spouse.

(2) An election under division (F)(1) of this section must be made not later than one year after the date of the marriage or remarriage.

The plan elected shall become effective on the date of receipt by the board of an application on a form approved by the board, but any change in the amount of the annuity payment shall commence on the first day of the month following the effective date of the plan.

(G) If at the time of death a contributor receiving a monthly annuity under a single-life plan has received less than the retirant's deposits under section 145.62 or the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to April 6, 2007, plus earnings on those deposits, the difference between the amount received and the amount of the contributor's deposits plus earnings shall be paid to the contributor's beneficiary under section 145.65 of the Revised Code. If any designated beneficiary receiving a monthly annuity under this section dies and at the time of the beneficiary's death the amounts paid to the contributor and the beneficiary are less than the amount of the contributor's deposits plus earnings on those deposits, the difference between the amount received by the contributor and the beneficiary and the amount of the contributor's deposits plus earnings shall be paid to the beneficiary's estate.

(H) Receipt of the first month's annuity payment constitutes final acceptance of the plan of payment and may be changed only as provided in this section.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 04-06-2007



Section 145.65 - Payment of deposits made by deceased contributor.

(A) As used in this section, "child," "parent," and "surviving spouse" have the same meanings as in section 145.43 of the Revised Code.

(B) Should a contributor die before commencement of a benefit under section 145.64 of the Revised Code, any deposits made under section 145.62 or the version of division (C) of section 145.23 of the Revised Code as it existed immediately prior to the effective date of this section plus earnings shall be paid to the person or persons the contributor has designated in writing duly executed on a form provided by the public employees retirement system, signed by the contributor, and filed with the system prior to the contributor's death. A contributor may designate two or more persons as beneficiaries. Subject to rules adopted by the public employees retirement board, a contributor who designates two or more persons as beneficiaries under this division shall specify the percentage of the deposits that each beneficiary is to be paid. If the contributor has not specified the percentage, the deposits shall be divided equally among the beneficiaries.

The last designation of any beneficiary revokes all previous designations. The contributor's marriage, divorce, marriage dissolution, legal separation, or refund under section 145.63 of the Revised Code, or the birth of the contributor's child, or adoption of a child, shall constitute an automatic revocation of the contributor's previous designation.

If the deposits of a deceased contributor are not claimed by a beneficiary or by the estate of the deceased contributor within five years, the deposits shall be transferred to the income fund and thereafter paid to the beneficiary or to the contributor's estate on application to the system. The board shall formulate and adopt the necessary rules governing all designations of beneficiaries.

(C) If a contributor dies before commencement of a benefit under section 145.64 of the Revised Code and is not survived by a designated beneficiary, the following shall qualify with all attendant rights and privileges, in the following order of precedence, the contributor's:

(1) Surviving spouse;

(2) Children, share and share alike;

(3) Parents, share and share alike;

(4) Estate.

If the beneficiary is deceased or is not located within ninety days, the beneficiary ceases to qualify for any benefit and the beneficiary next in order of precedence shall qualify as a beneficiary.

Any payment made to a beneficiary as determined by the board shall be a full discharge and release to the board from any future claims.

(D) If the validity of marriage cannot be established to the satisfaction of the board for the purpose of disbursing any amount due under section 145.63 or 145.64 of the Revised Code, the board may accept a decision rendered by a court having jurisdiction in the state in which the contributor was domiciled at the time of death that the relationship constituted a valid marriage at the time of death, or the "spouse" would have the same status as a widow or widower for purposes of sharing the distribution of the contributor's intestate personal property.

(E) If the death of a contributor or any individual who would be eligible to receive a refund under section 145.63 of the Revised Code or an annuity payment under section 145.64 of the Revised Code by virtue of the death of a contributor is caused by a beneficiary, as described in division (F) of section 145.43 of the Revised Code, no amount due under section 145.63 or 145.64 of the Revised Code to that beneficiary shall be paid to that beneficiary in the absence of a court order to the contrary filed with the board.

Effective Date: 04-06-2007



Section 145.69 - Budgeting amount necessary to pay the state's obligation as employer.

The public employees retirement board shall prepare and certify to the director of budget and management and to the heads of the departments, on or before the first day of November of each even-numbered year, the employer's rate of contribution, which, when applied to earnable salaries to be paid from state funds for positions covered by the public employees retirement system, will produce the amount necessary to pay the state's obligation as employer. Any appropriations for salaries to be paid to contributors covered by this system must be increased by the employer's contributions rate when salary appropriations are made.

Effective Date: 09-21-2000



Section 145.70 - Payment of amounts due retirement system from treasury.

All amounts due the public employees retirement system from the state treasury pursuant to this chapter shall be promptly paid upon warrant of the director of budget and management pursuant to a voucher approved by the director .

Effective Date: 09-21-2000; 12-01-2006



Section 145.71 - Amended and Renumbered RC 148.01.

Effective Date: 2000 HB628 09-21-2000



Section 145.72 - Amended and Renumbered RC 148.02.

Effective Date: 2000 HB628 09-21-2000



Section 145.73 - Amended and Renumbered RC 148.04.

Effective Date: 2000 HB628 09-21-2000



Section 145.74 - Amended and Renumbered RC 148.06.

Effective Date: 2000 HB628 09-21-2000



Section 145.75 - Amended and Renumbered RC 148.09.

Effective Date: 2000 HB628 09-21-2000



Section 145.76 - Amended and Renumbered RC 148.10.

Effective Date: 2000 HB628 09-21-2000



Section 145.80 - Rules for defined contribution plans.

The public employees retirement board shall adopt rules to implement each PERS defined contribution plan.

Effective Date: 10-01-2002



Section 145.81 - Establishment and administration of defined contribution plan.

The public employees retirement board shall establish the PERS defined contribution plans, which shall be one or more plans consisting of benefit options that provide for an individual account for each participating member and under which benefits are based solely on the amounts that have accumulated in the account. The plans may include options under which a member participating in a plan may receive definitely determinable benefits.

Each plan established under this section shall meet the requirements of sections 145.81 to 145.98 of the Revised Code and any rules adopted in accordance with section 145.80 of the Revised Code. It may include life insurance, annuities, variable annuities, regulated investment trusts, pooled investment funds, or other forms of investment. Each plan may also permit a participant to transfer participation to another plan created under this chapter. Transfers must be made in accordance with section 145.814 of the Revised Code.

The board may administer the plans, enter into contracts with other entities to administer the plans, or both.

Effective Date: 10-01-2002



Section 145.811 - Qualification of plan as governmental plan for federal tax purposes.

Each PERS defined contribution plan shall qualify as a governmental plan under section 414(d) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 414(d), as amended, and meet the requirements of section 26 U.S.C.A. 401(a) of the "Internal Revenue Code of 1986," 26 U.S.C.A. 401(a), as amended, applicable to governmental plans.

Effective Date: 10-01-2002



Section 145.812 - Qualification of plan as retirement system maintained by a state or local government entity for federal tax purposes.

Each PERS defined contribution plan shall meet the requirements necessary to qualify as a retirement system maintained by a state or local government entity under section 3121(b)(7)(F) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 3121(b)(7)(F), as amended. Each participant in a plan shall qualify as a member of that system.

Effective Date: 10-01-2002



Section 145.813 - Maintaining individual account for each participant.

Each PERS defined contribution plan shall require the public employees retirement board, or the entity administering the plan pursuant to a contract with the board, to cause an individual account to be maintained for each member participating in the plan. Amounts to be credited under a PERS defined contribution plan may be deposited into any of the funds created under section 145.23 of the Revised Code or may be transferred to the entity administering the plan for the purpose of making distributions from the member's individual account.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.814 - Electing to participate in different plan.

(A) As used in this section , "eligible member" means a member who was eligible to make an election under section 145.19 or 145.191 of the Revised Code, regardless of whether the member elected to participate in a PERS defined contribution plan.

(B) If permitted to do so by the plan documents for a PERS defined contribution plan or rules governing the PERS defined benefit plan, an eligible member may elect, at intervals specified by the plan document or rules, to participate in a different defined contribution plan or in the PERS defined benefit plan. The election is subject to this section and rules adopted by the public employees retirement board under sections 145.09 and 145.80 of the Revised Code. An election to participate in a different plan shall be made in writing on a form provided by the public employees retirement system and filed with the system. The election shall take effect on the first day of the month following the date the election is filed and, except as provided in the plan documents or rules governing the PERS defined benefit plan, is irrevocable on receipt by the system.

(C) Except as provided in division (D) of this section, an election to participate in a different plan shall apply only to employee and employer contributions made and, if applicable, service credit earned after the effective date of the election.

(D) An eligible member may elect to have the member's amount on deposit for the prior plan and, if applicable, service credit earned prior to the effective date of the election deposited and credited in accordance with the member's new plan if

the member, by the election , will begin participating in the PERS defined benefit plan or a PERS defined contribution plan with definitely determinable benefits. The amount on deposit is the amount the member would be entitled to receive as a refund from the prior plan if the member ceased to be a public employee.

If a member makes the election described in this division and service credit is transferred, the board's actuary shall determine the additional liability to the system, if any. The additional liability is the amount that, when added to the amount on deposit, will provide the remaining portion of the pension reserve for the period of the member's service as a public employee in the prior plan.

If the actuary determines that there is an additional liability, the member shall elect one of the following:

(1) To receive the total amount of service credit that the member would have received had the member been participating in the new plan, pay to the system an amount equal to the additional liability;

(2) To receive an amount of service credit in the new plan that corresponds to the amount on deposit for the prior plan.

For each member who makes the election described in this division , the system shall deposit and credit to the new plan the amount on deposit for the prior plan and, if applicable, the amount paid by the member. The board may specify in rules adopted under sections 145.09 and 145.80 of the Revised Code how service credit in the defined benefit plan may be converted to amounts on deposit in the defined contribution plan.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.82 - Application of chapter to defined contribution plan.

(A) Except as provided in divisions (B) and (C) of this section, sections 145.201 to 145.70 of the Revised Code do not apply to a PERS defined contribution plan, except that a PERS defined contribution plan may incorporate provisions of those sections as specified in the plan document.

(B) The following sections of Chapter 145. of the Revised Code apply to a PERS defined contribution plan: 145.195, 145.22, 145.221, 145.23, 145.25, 145.26, 145.27, 145.296, 145.38, 145.384, 145.391, 145.43, 145.431, 145.47, 145.48, 145.483, 145.51, 145.52, 145.53, 145.54, 145.55, 145.56, 145.563, 145.57, 145.571, 145.572, 145.573, 145.574, 145.69, and 145.70 of the Revised Code.

(C) A PERS defined contribution plan that includes definitely determinable benefits may incorporate by reference all or part of sections 145.201 to 145.79 of the Revised Code to allow a member participating in the plan to purchase service credit or to be eligible for any of the following:

(1) Retirement, disability, survivor, or death benefits;

(2) Health or long-term care insurance or any other type of health care benefit;

(3) Additional increases under section 145.323 of the Revised Code;

(4) A refund of contributions made by or on behalf of a member.

With respect to the benefits described in division (C)(1) of this section, the public employees retirement board may establish eligibility requirements and benefit formulas or amounts that differ from those of members participating in the PERS defined benefit plan. With respect to the purchase of service credit by a member participating in a PERS defined contribution plan, the board may reduce the cost of the service credit to reflect the different benefit formula established for the member.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 10-01-2002; 04-06-2007; 2008 SB3 05-13-2008

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §4



Section 145.83 - Accumulating contributions to pay medical and insurance expenses.

A PERS defined contribution plan may include a program described in section 145.583 of the Revised Code under which a member participating in the plan is required to accumulate a portion of the amount contributed under section 145.86 of the Revised Code for the purpose of providing funds to the member for the payment of health, medical, hospital, surgical, dental, or vision care expenses, including insurance premiums, deductible amounts, or copayments as described in that section.

If a PERS defined contribution plan includes a program described in this section, the public employees retirement board shall adopt rules to specify the length of time during which the member will vest in amounts accumulated on the member's behalf and may provide for a minimum annual distribution from the accumulated amount after the member terminates employment in positions subject to this chapter.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.85 - Contributions of members.

Each member participating in a PERS defined contribution plan shall contribute a per cent of the member's earnable salary to the public employees retirement system as required in section 145.47 of the Revised Code. Contributions made under this section shall not exceed the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

Effective Date: 10-01-2002



Section 145.86 - Contributions of employers.

For each member participating in a PERS defined contribution plan, the employer shall contribute a per cent of the member's earnable salary to the public employees retirement system as required in section 145.48 of the Revised Code, less the percentage required under section 145.87 of the Revised Code.

Effective Date: 10-01-2002



Section 145.87 - Transferring portion of employer contribution to employers' accumulation fund.

For each member participating in a PERS defined contribution plan, the public employees retirement system may transfer to the employers' accumulation fund a portion of the employer contribution required under section 145.48 of the Revised Code. If the public employees retirement board elects to make a transfer under this section, the portion transferred shall not exceed the percentage of earnable salary of members for whom the contributions are being made that is determined by an actuary appointed by the board to be necessary to mitigate any negative financial impact on the system of members' participation in a plan.

The board may have prepared, at intervals determined by the board, an actuarial study to determine whether a transfer under this section is necessary to reflect a change in the level of negative financial impact resulting from members' participation in a plan. The percentage transferred, if any, shall be increased or decreased to reflect the amount needed to mitigate the negative financial impact, if any, on the system, as determined by the study. A change in the percentage transferred shall take effect on a date determined by the board.

If a transfer under this section is made, the system shall make the transfer until the unfunded actuarial accrued liability for all benefits, except health care benefits provided under section 145.58 or 145.584 of the Revised Code and benefit increases to members and former members participating in the PERS defined benefit plan granted after September 21, 2000, is fully amortized, as determined by the annual actuarial valuation prepared under section 145.22 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.148,SB 343, §3



Section 145.88 - Withholding.

Amounts contributed under sections 145.85 and 145.86 of the Revised Code, and any earnings on those amounts, shall be deposited and credited in accordance with the PERS defined contribution plan that is selected by the member. The plan may include provisions authorizing the public employees retirement system to do either of the following:

(A) Withhold from the amounts contributed under sections 145.85 and 145.86 of the Revised Code a percentage of earnable salary that is determined by an actuary appointed by the public employees retirement board to be necessary to administer the plan;

(B) Withhold from the amounts contributed under section 145.86 of the Revised Code a percentage of earnable salary for the purpose of funding health care insurance coverage or any other type of health care benefit for a member participating in the plan.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.91 - Member rights governed by plan selected.

The right of each member participating in a PERS defined contribution plan to a retirement, disability, survivor, or death benefit, to health or long-term care insurance or any other type of health care benefit, or to a withdrawal of any amounts that have accumulated on the member's behalf shall be governed exclusively by the plan selected by the member.

Effective Date: 10-01-2002



Section 145.92 - Spousal consent or waiver.

If a member participating in a PERS defined contribution plan is married at the time benefits under the plan are to commence, unless the spouse consents to another plan of payment or the spouse's consent is waived, the member's benefit under the plan shall be paid in a lesser amount payable for life and one-half of that amount continuing after death to the surviving spouse for the life of the spouse.

Consent is valid only if it is evidenced by a written document signed by the spouse and the signature is witnessed by a notary public. A plan may waive the requirement of consent if the spouse is incapacitated or cannot be located or for any other reason specified by the plan or in rules adopted by the public employees retirement board.

A plan shall waive the requirement of consent if a plan of payment that provides for payment in a specified portion of the retirement allowance continuing after the member's death to a former spouse is required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or laws of another state regarding division of marital property prior to the effective date of the member's retirement. If a court order requires this plan of payment, the member shall be required to annuitize the member's accumulated amounts in accordance with the order. If the member is married, the plan of payment selected by the member also shall provide for payment to the member's current spouse, unless the current spouse consents in writing to not being designated a beneficiary under the plan of payment or the current spouse's consent is waived by reason other than the court order.

Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 10-27-2006; 04-06-2007



Section 145.95 - Right to payment or benefit vested.

(A) Subject to division (B) of this section and sections 145.38, 145.56, 145.57, 145.572, 145.573, and 145.574 of the Revised Code, the right of a member participating in a PERS defined contribution plan to any payment or benefit accruing from contributions made by or on behalf of the member under sections 145.85 and 145.86 of the Revised Code shall vest in accordance with this section.

A member's right to any payment or benefit that is based on the member's contributions is nonforfeitable.

A member's right to any payment or benefit that is based on contributions by the member's employer is nonforfeitable as specified by the plan selected by the member.

(B) This section does not apply to an increase made under section 145.323 of the Revised Code on or after the effective date of this amendment.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 10-01-2002; 2008 SB562 05-13-2008



Section 145.97 - Deposits of members.

Each PERS defined contribution plan shall permit a member participating in the plan to do both of the following:

(A) If the member has withdrawn the amounts that have accumulated on behalf of the member under the plan, returns to employment covered under this chapter, and is participating in a plan that includes definitely determinable benefits, pay to the system the amounts withdrawn in accordance with rules adopted under section 145.80 of the Revised Code;

(B) Make additional deposits as permitted by the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 145.98 - Ceasing contributions.

Contributions under sections 145.85 and 145.86 of the Revised Code shall cease on the member's death or termination of employment or for any other reason specified by the plan selected by the member.

Effective Date: 09-21-2000



Section 145.99 - Penalty.

(A) Whoever violates division (A) of section 145.054 of the Revised Code shall be fined not more than one hundred dollars for each day of the violation.

(B) Whoever violates division (B) of section 145.054 of the Revised Code shall be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

(C) Fines imposed by the Ohio elections commission under this section shall be paid into the Ohio elections commission fund created under section 3513.10 of the Revised Code.

Effective Date: 09-15-2004






Chapter 146 - VOLUNTEER FIRE FIGHTERS' DEPENDENTS FUND

Section 146.01 - Volunteer fire fighters' dependents fund definitions.

As used in sections 146.01 to 146.19 of the Revised Code:

(A) "Fire department" means a volunteer fire department, a fire department of a political subdivision or fire district of this state, or a private volunteer company that has elected to participate in the volunteer fire fighters' dependents fund pursuant to section 146.02 of the Revised Code.

(B)

(1) "Volunteer firefighter" means both of the following, subject to division (B)(2) of this section:

(a) A duly appointed member of a fire department on either a nonpay or part-pay basis who is ineligible to be a member of the Ohio police and fire pension fund, or whose employment as a firefighter does not in itself qualify any such person for membership in the public employees retirement system, or who has waived membership in the public employees retirement system;

(b) Firefighters drafted, requisitioned, or appointed to serve in an emergency.

(2)

(a) A volunteer firefighter who is a member of the public employees retirement system shall be considered a volunteer firefighter for purposes of this chapter, and in particular, for purposes of divisions (A) and (B) of section 146.12 of the Revised Code until the firefighter has at least one and one-half years of Ohio service credit for purposes of division (B) of section 145.45 of the Revised Code;

(b) A volunteer firefighter who is a member of the public employees retirement system shall be considered a volunteer firefighter for purposes of this chapter and, in particular, for purposes of division (C) of section 146.12 of the Revised Code until the firefighter has at least five years of total service credit for purposes of sections 145.35 and 145.36 or section 145.361 of the Revised Code.

(C) "Private volunteer fire company" means a company of trained volunteer firefighters having a contract to furnish fire protection or emergency service or both to a political subdivision or fire district of this state.

(D) "Member of the fund" includes a political subdivision or fire district of this state that maintains in whole or in part a volunteer fire department or employs volunteer firefighters, and a private volunteer fire company that has elected to participate in the volunteer fire fighters' dependents fund.

(E) "Volunteer fire fighters' dependents fund" means the fund established by section 146.07 of the Revised Code.

(F) "Totally and permanently disabled" means that a volunteer firefighter is unable to engage in any substantial gainful employment for a period of not less than twelve months by reason of a medically determinable physical impairment that is permanent or presumed to be permanent.

Effective Date: 03-19-2003



Section 146.02 - Volunteer fire fighters' dependents fund board.

(A) Each political subdivision or fire district having a fire department employing volunteer fire fighters is a member of the volunteer fire fighters' dependents fund and shall establish a volunteer fire fighters' dependents fund board.

(B) A private volunteer fire company which has contracted to afford fire protection to a political subdivision or fire district may become a member of the volunteer fire fighters' dependents fund by election and shall, if it so elects, establish a volunteer fire fighters' dependents fund board. The company shall notify the state fire marshal and the governing body of the political subdivision or fire district with which it has its major contract of the election to become a member of the fund.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 146.03 - Members - vacancies.

(A) A volunteer fire fighters' dependents fund board provided for in division (A) of section 146.02 of the Revised Code shall consist of five members chosen as follows:

(1) Two members elected by the legislative authority of the political subdivision or fire district;

(2) Two members elected by the fire department or the volunteer fire fighters;

(3) One member elected by the board members who were elected pursuant to divisions (A)(1) and (2) of this section. This member shall be an elector of the political subdivision or fire district, but not a public employee, a member of the legislative authority, or a member of the fire department.

(B) A volunteer fire fighters' dependents fund board provided for in division (B) of section 146.02 of the Revised Code shall consist of five members chosen as follows:

(1) Two members elected by the legislative authority of the political subdivision or fire district with which the private volunteer fire company has its major contract;

(2) Two members elected by the private volunteer fire company;

(3) One member elected by the board members who were elected pursuant to divisions (B)(1) and (2) of this section. This member shall be an elector of a political subdivision or fire district with which the private volunteer fire company has contracted to afford fire protection, but not a public employee, a member of the legislative authority, or a member of the fire company.

(C) Any vacancy occurring on a volunteer fire fighters' dependents fund board shall be filled at a special election called by the secretary of the board.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 146.04 - Board election and term.

(A) The term of each volunteer fire fighters' dependents fund board member is one year and begins the first day of January.

(B) Election of volunteer fire fighters' dependents fund board members provided for in divisions (A)(1) and (B)(1) of section 146.03 of the Revised Code shall be held each year no earlier than the first day of November and no later than the second Monday in December, and the election of the board members provided for in divisions (A)(3) and (B)(3) of section 146.03 of the Revised Code shall be held each year on or before the thirty-first day of December.

(C) The board members provided for in divisions (A)(2) and (B)(2) of section 146.03 of the Revised Code shall be elected on or before the second Monday in December, as follows:

(1) The secretary of the board shall give notice of the election by posting it in a conspicuous place at the headquarters of the fire department or fire company and at the house of each company composing the fire department. Between nine a.m. and nine p.m. on the day designated, each member of the department or company shall send in writing the name of two persons, members of the department or company, who are the member's choices.

(2) All votes cast at the election shall be counted and recorded by the board which shall announce the result. The two members receiving the highest number of votes are elected. If any two persons receive a tie vote, it shall be decided by lot or in any other way agreed upon by the persons for whom such tie vote was cast.

Effective Date: 09-25-1981

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 146.05 - Organization of board.

A volunteer fire fighters' dependents fund board shall meet promptly after its election and organize. A chairperson and a secretary shall be elected. The secretary shall keep a complete record of the proceedings of the board, which record shall be maintained as a permanent file.

The board may adopt rules necessary for the handling and processing of claims and shall perform such other duties as are necessary to carry out sections 146.01 to 146.19 of the Revised Code.

The secretary of the board shall immediately certify to the state fire marshal the names and addresses of the members elected, by whom elected, and the names of the board chairperson and secretary. The secretary shall also forward a certificate prepared by the clerk of the political subdivision or fire district of the current assessed valuation of such political subdivision or fire district if the political subdivision or fire district is a member of the fund.

A private volunteer fire company which is a member of the fund shall provide the secretary of the board with a roster of the fire company members, and shall report any changes to the secretary when they occur. Only persons whose names appear on the list, and in no event more than an average number of fifty names per station operated by the volunteer fire company, are eligible for benefits under sections 146.01 to 146.19 of the Revised Code.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 146.06 - Compensation - expenses - legal advisor.

The members of the volunteer fire fighters' dependents fund boards shall serve without compensation. The political subdivision or fire district within which the boards operate shall provide the necessary meeting place, stationery, postage, and supplies for the efficient conduct of their business.

The legal advisor for a volunteer fire fighters' dependents fund board is the prosecuting attorney of the county in which such board is located.

Effective Date: 10-25-1978

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 146.07 - Volunteer fire fighters' dependents fund.

(A) There is hereby established in the state treasury the volunteer fire fighters' dependents fund. All investment earnings earned by the fund shall be collected by the treasurer of state and placed to the credit of the fund. Each political subdivision or fire district which maintains in whole or in part a volunteer fire department or employs volunteer fire fighters shall pay to the treasurer of state, to the credit of the fund, an initial premium as follows:

(1) Having an assessed property valuation of less than seven million dollars, a premium of three hundred dollars;

(2) Having an assessed property valuation of seven million dollars but less than fourteen million dollars, a premium of three hundred fifty dollars;

(3) Having an assessed property valuation of fourteen million dollars but less than twenty-one million dollars, a premium of four hundred dollars;

(4) Having an assessed property valuation of twenty-one million dollars but less than twenty-eight million dollars, a premium of four hundred fifty dollars;

(5) Having an assessed property valuation of twenty-eight million dollars or over, a premium of five hundred dollars.

(B) Each private volunteer fire company which is under contract to afford fire protection to a political subdivision or fire district and which has elected to become a member of the fund is a member of the fund upon the payment of an initial premium of five hundred dollars within one month of such election, to the treasurer of state, to the credit of the fund.

Effective Date: 07-01-1985



Section 146.08 - Failure to pay premium.

If the premium is not paid as provided in division (A) of section 146.07 of the Revised Code, the state fire marshal shall certify such failure as an assessment against the member of the fund to the auditor of the county within which the member is located. The county auditor shall then withhold the amount of such assessment, together with interest at the rate of six per cent from the due date of the premium, from the next ensuing tax settlement due the members and pay the amount to the treasurer of state to the credit of the volunteer fire fighters' dependents fund. In the event the secretary of the volunteer fire fighters' dependents fund board fails to forward a certificate of statement of the current assessed property valuation as provided in section 146.05 of the Revised Code, the state fire marshal shall use division (A)(5) of section 146.07 of the Revised Code as a basis for such assessment.

Effective Date: 07-01-1985



Section 146.09 - Certification of assessment.

The total of all initial premiums collected by the treasurer of state under section 146.07 of the Revised Code is the basic capital account of the volunteer fire fighters' dependents fund, and no further contributions are required of its members until such time as claims against the fund have reduced it to ninety-five per cent or less of its basic capital account. In such event, the state fire marshal shall cause the following assessments, based on current valuation, to be made and certified to the legislative body of each member of the fund having a volunteer fire department or employing volunteer fire fighters:

(A) For a member with an assessed property valuation of less than seven million dollars, ninety dollars;

(B) For a member with an assessed property valuation of seven million dollars but less than fourteen million dollars, one hundred five dollars;

(C) For a member with an assessed property valuation of fourteen million dollars but less than twenty-one million dollars, one hundred twenty dollars;

(D) For a member with an assessed property valuation of twenty-one million dollars but less than twenty-eight million dollars, one hundred thirty-five dollars;

(E) For a member with an assessed property valuation of twenty-eight million dollars or more, one hundred fifty dollars.

Every private volunteer fire company which is a member of the fund shall be assessed one hundred fifty dollars.

Effective Date: 03-17-1989



Section 146.10 - Collecting assessment.

(A) If a member of the volunteer fire fighters' dependents fund having a volunteer fire department or employing volunteer fire fighters does not pay the assessment provided in section 146.09 of the Revised Code within forty-five days after notice, the state fire marshal shall proceed with collection in the same manner as provided in section 146.08 of the Revised Code.

(B) If a private volunteer fire company which is a member of the fund does not pay the assessment provided in section 146.09 of the Revised Code within forty-five days after notice, such company shall be suspended as a member of the fund and shall be ineligible to file any new claim occurring during the period of suspension.

Effective Date: 07-01-1985



Section 146.11 - [Repealed].

Effective Date: 07-01-1985



Section 146.12 - Benefits.

Benefits shall be paid from the volunteer fire fighters' dependents fund to or on behalf of the following persons:

(A) To the surviving spouse of a volunteer firefighter killed while discharging the duties of a volunteer firefighter or who dies from exposure or injury received while in the discharge of those duties, a lump sum award of one thousand dollars, and, in addition, the sum of three hundred dollars per month;

(B) To the parent, guardian, or other persons upon whom a child of a volunteer firefighter is dependent for chief support, the sum of one hundred twenty-five dollars per month for each dependent child under eighteen years of age, or under twenty-three years of age if the child is attending a post-secondary educational institution and is completing a program of instruction each school year that satisfies the equivalent of at least two-thirds of the full-time curriculum requirements of the institution.

(C) To a volunteer firefighter, totally and permanently disabled while discharging the duties of a volunteer firefighter, the sum of three hundred dollars per month. No payment shall be made to a volunteer firefighter under full salary during the time of the volunteer firefighter's disability.

Effective Date: 03-19-2003



Section 146.13 - Benefits not liable to attachment.

The benefits provided for in section 146.12 of the Revised Code are in addition to all other benefits otherwise provided for by law, and are not liable to attachment, levy, or seizure under any legal or equitable process, whether such sums remain with the treasurer of state or are in the course of transmission to the person entitled thereto, but shall inure wholly to the benefit of the beneficiary.

Effective Date: 01-10-1961



Section 146.14 - Claims for benefits.

Claims for benefits payable under section 146.12 of the Revised Code shall be made as follows:

(A) A surviving spouse shall file a claim under oath with the volunteer fire fighters' dependents fund board on a form provided by the board, setting forth the full name of the deceased volunteer fire fighter, the name of the fire department or company of which the decedent was a member, the name and address of the surviving spouse, and the names, ages, and addresses of dependent children. The surviving spouse shall supply such documentary evidence as the board may reasonably require.

(B) A parent, guardian, or other person in charge of a dependent child shall file a claim under oath with the board on a form provided by the board, setting forth the full name of the deceased volunteer fire fighter, the name of the fire department or company of which the fire fighter was a member, and the name, age, and address of such dependent child. The surviving spouse shall supply such documentary evidence as the board may reasonably require.

(C) A totally and permanently disabled volunteer fire fighter shall file a claim under oath setting forth the name of the fire department or company of which the fire fighter was a member, the date of the injury, and satisfactory medical proof that the fire fighter is totally and permanently disabled.

(D) All claims filed under divisions (A), (B), and (C) of this section shall certify that neither the claimant nor the person on whose behalf the claim is filed qualifies for benefits under sections 145.35 and 145.36 or section 145.361, or division (B) of section 145.45 of the Revised Code.

Effective Date: 07-29-1992



Section 146.15 - Filing initial claims.

Initial claims under section 146.14 of the Revised Code shall be filed with the volunteer fire fighters' dependents fund board located in the political subdivision or fire district in which the volunteer fire fighter was a member of a fire department or company. Thereafter, claims may be transferred at the request of the claimant or the board to a board near the current residence of the claimant, provided that the transfer is mutually agreed upon by the boards concerned.

Effective Date: 10-25-1978



Section 146.16 - Certifying claims for payment.

A volunteer fire fighters' dependents fund board shall meet within five days after the receipt of a claim to consider the claim and, if satisfied with the validity of the claim, shall make a determination of the amount due and to become due and shall certify its determination to the state fire marshal for payment. The certificate shall show the name and address of the board, the name and address of each beneficiary, the amount to be received by or on behalf of each beneficiary, and the name and address of the person to whom the payments shall be made. The board may make a continuing order for monthly payments to become due to a claimant for a period not exceeding three months from the date of the determination. The determination may be modified after issuance to reflect any changes in eligibility of the claimant. If no changes occur at the end of the three-month period, it is sufficient authority for the state fire marshal to provide for payment if the board certifies to him that the original certificate is continued for an additional three-month period.

Effective Date: 03-13-1986



Section 146.17 - Denying claims.

If a volunteer fire fighters' dependents fund board, after consideration of a claim, finds that the claimant has no right to benefits or that the claim is without merit, it shall deny the claim and issue notice of such action by delivering to the claimant a copy of the order, or by leaving a copy at the claimant's place of residence, or by mailing to the claimant a copy thereof by registered mail.

Effective Date: 10-25-1978



Section 146.18 - Assuming obligations of fire fighters' indemnity boards.

The volunteer fire fighters' dependents fund boards established under sections 146.01 to 146.19 of the Revised Code, shall assume all obligations, claims, and outstanding liabilities of all fire fighters' indemnity boards existing on November 1, 1957 and all benefits due claimants after that date shall be paid in accordance with sections 146.01 to 146.19 of the Revised Code. All fire fighters' indemnity boards are hereby disbanded, and their funds transferred to the general fund of the political subdivision or fire district.

Effective Date: 10-25-1978



Section 146.19 - List of fire departments.

The state fire marshal shall supply the public employees retirement board with a complete list of fire departments in the state which are supported wholly or in part at public expense, together with their addresses, and shall currently report additions to or deletions from such list.

Effective Date: 07-01-1985






Chapter 147 - NOTARIES PUBLIC AND COMMISSIONERS

Section 147.01 - Appointment and commission of notaries public - notary public for state.

(A) The secretary of state may appoint and commission as notaries public as many persons who meet the qualifications of division (B) of this section as the secretary of state considers necessary.

(B) In order for a person to qualify to be appointed and commissioned as a notary public, the person must satisfy both of the following:

(1) The person has attained the age of eighteen years.

(2) One of the following applies:

(a) The person is a legal resident of this state who is not an attorney admitted to the practice of law in this state by the Ohio supreme court.

(b) The person is a legal resident of this state who is an attorney admitted to the practice of law in this state by the Ohio supreme court.

(c) The person is not a legal resident of this state, is an attorney admitted to the practice of law in this state by the Ohio supreme court, and has the person's principal place of business or the person's primary practice in this state.

(C) A notary public shall be appointed and commissioned as a notary public for the state. The secretary of state may revoke a commission issued to a notary public upon presentation of satisfactory evidence of official misconduct or incapacity.

Effective Date: 09-26-2003



Section 147.02 - Certificate of qualifications.

(A) Before the appointment of a notary public is made, the applicant shall produce to the secretary of state a certificate from a judge or justice of the court of common pleas, court of appeals, or supreme court that contains the following:

(1) A statement that the applicant is of good moral character;

(2) If the applicant is not an attorney admitted to the practice of law in this state by the Ohio supreme court, a statement that the applicant is a citizen of the county in which the applicant resides;

(3) If the applicant is an attorney admitted to the practice of law in this state by the Ohio supreme court, a statement that the applicant is possessed of sufficient qualifications and ability to discharge the duties of the office of notary public.

(B) No judge or justice shall issue a certificate required by division (A) of this section until the judge or justice is satisfied from personal knowledge that the applicant possesses the qualifications necessary to a proper discharge of the duties of the office or until the applicant has passed an examination under any rules that the judge or justice may prescribe.

(C) If the applicant is a citizen of this state who is an attorney admitted to the practice of law in this state by the Ohio supreme court, the judge or justice also shall certify this fact in the certification required by division (A) of this section.

(D) If the applicant is not a citizen of this state but is an attorney who is admitted to the practice of law in this state by the Ohio supreme court and whose principal place of business or primary practice is in this state, the judge or justice also shall certify these facts in the certification required by division (A) of this section.

(E) For the purposes of sections 147.03, 147.04, 147.05, and 147.13 of the Revised Code, the county in which an attorney who is not a citizen of this state and who is a notary public has the attorney's principal place of business or the attorney's primary practice shall be deemed the county in which the attorney resides.

Effective Date: 06-06-2001



Section 147.03 - Term of office - oath - removal for violating oath.

Each notary public, except an attorney admitted to the practice of law in this state by the Ohio supreme court, shall hold office for the term of five years unless the commission is revoked. An attorney admitted to the practice of law in this state by the Ohio supreme court shall hold office as a notary public as long as the attorney is a resident of this state or has the attorney's principal place of business or primary practice in this state, the attorney is in good standing before the Ohio supreme court, and the commission is not revoked. Before entering upon the duties of office, a notary public shall take and subscribe an oath to be endorsed on the notary public's commission.

A notary public who violates the oath of office required by this section shall be removed from office by the court of common pleas of the county in which the notary public resides, upon complaint filed and substantiated in the court, and the court, upon removing a notary public from office, shall certify the removal to the secretary of state. The person so removed shall be ineligible for reappointment to the office of notary public.

Effective Date: 06-06-2001



Section 147.04 - Seal and register.

Before entering upon the discharge of his duties, a notary public shall provide himself with a seal of a notary public. The seal shall consist of the coat of arms of the state within a circle one inch in diameter and shall be surrounded by the words "notary public," "notarial seal," or words to that effect, the name of the notary public and the words "State of Ohio." The seal may be of either a type that will stamp ink onto a document or one that will emboss it. The name of the notary public may, instead of appearing on the seal, be printed, typewritten, or stamped in legible, printed letters near his signature on each document signed by him. A notary public shall also provide himself with an official register in which shall be recorded a copy of every certificate of protest and copy of note, which seal and record shall be exempt from execution. Upon the death, expiration of term without reappointment, or removal from office of any notary public, his official register shall be deposited in the office of the county recorder of the county in which he resides.

Effective Date: 08-23-1977



Section 147.05 - Commission to be recorded - fee.

(A) Before entering upon the duties of the office of notary public, a notary public shall leave the notary public's commission with the oath endorsed on the commission with the clerk of the court of common pleas of the county in which the notary public resides. The clerk shall record the commission in a book kept for that purpose. The clerk shall endorse on the margin of the record and on the back of the commission the time that the clerk received the commission for record and make a proper index to all commissions so recorded. For recording and indexing a commission, the fee of the clerk shall be as provided in division (R) of section 2303.20 of the Revised Code.

(B) The secretary of state shall maintain a record of the commissions of each notary public appointed and commissioned by the secretary of state under this chapter and make a proper index to that record.

The governor's office shall transfer to the secretary of state's office, on or after June 6, 2001, the record of notaries public formerly kept by the governor's office under section 107.10 of the Revised Code. The secretary of state's office shall maintain that record together with the record and index of commissions of notaries public required by this division.

(C) If a notary public legally changes the notary public's name or address after having been commissioned as a notary public, the notary public shall notify the secretary of state and the appropriate clerk of courts within thirty days after the name or address change. Notification to the secretary of state shall be on a form prescribed by the secretary of state.

(D) A notary, other than an attorney, who resigns the person's commission shall deliver to the secretary of state, on a form prescribed by the secretary of state, a written notice indicating the effective date of resignation.

Effective Date: 06-06-2001; 06-30-2005



Section 147.06 - Certified copy of commission as evidence - fee.

Upon application, the clerk of the court of common pleas shall make a certified copy of a notary public commission and the endorsements on the commission, under the seal of the court. The certified copy shall be prima-facie evidence of the matters and facts contained in it. For each certified copy of a notary public commission, the clerk shall be entitled to receive a fee of two dollars.

Effective Date: 06-06-2001



Section 147.07 - Powers - jurisdiction.

A notary public may, throughout the state, administer oaths required or authorized by law, take and certify depositions, take and certify acknowledgments of deeds, mortgages, liens, powers of attorney, and other instruments of writing, and receive, make, and record notarial protests. In taking depositions, he shall have the power that is by law vested in judges of county courts to compel the attendance of witnesses and punish them for refusing to testify. Sheriffs and constables are required to serve and return all process issued by notaries public in the taking of depositions.

Effective Date: 08-23-1977



Section 147.08 - Fees.

A notary public is entitled to the following fees:

(A) For the protest of a bill of exchange or promissory note, one dollar and actual necessary expenses in going beyond the corporate limits of a municipal corporation to make presentment or demand;

(B) For recording an instrument required to be recorded by a notary public, ten cents for each one hundred words;

(C) For taking and certifying acknowledgments of deeds, mortgages, liens, powers of attorney, and other instruments of writing, and for taking and certifying depositions, administering oaths, and other official services, the same fees as are allowed by section 2319.27 of the Revised Code or by law to clerks of the courts of common pleas for like services;

(D) For taking and certifying an affidavit, one dollar and fifty cents.

Effective Date: 10-12-1994



Section 147.09 - Protests are evidence.

The instrument of protest of a notary public appointed and qualified under the laws of this state or of any other state or territory of the United States, accompanying a bill of exchange or promissory note, which has been protested by such notary public for nonacceptance or for nonpayment constitutes prima-facie evidence of the facts therein certified. Such instrument may be contradicted by other evidence.

Effective Date: 10-01-1953



Section 147.10 - Notary public acting after commission expires.

No notary public shall do or perform any act as a notary public knowing that the notary public's term of office has expired or that the notary public has resigned the notary public's commission.

Effective Date: 10-01-1953; 06-30-2005



Section 147.11 - Forfeiture.

A person appointed notary public who performs any act as such after the expiration of the person's term of office or after the person resigns the person's commission, knowing that the person's term has expired or that the person has resigned, shall forfeit not more than five hundred dollars, to be recovered by an action in the name of the state. Such act shall render the person ineligible for reappointment.

Effective Date: 10-01-1953; 06-30-2005



Section 147.12 - Acts done by notary public after term valid.

An official act done by a notary public after the expiration of the notary public's term of office or after the notary public resigns the notary public's commission is as valid as if done during the notary public's term of office.

Effective Date: 10-01-1953; 06-30-2005



Section 147.13 - Removal for receiving excess fees.

A notary public who charges or receives for an act or service done or rendered by the notary public a fee greater than the amount prescribed by law, or who dishonestly or unfaithfully discharges any official duties as notary public, shall be removed from office by the court of common pleas of the county in which the notary public resides, upon complaint filed and substantiated in the court. The court shall certify the removal to the secretary of state. The person so removed shall be ineligible for reappointment to the office of notary public.

Effective Date: 06-06-2001



Section 147.14 - Removal from office for certifying affidavit without administering oath.

No notary public shall certify to the affidavit of a person without administering the appropriate oath or affirmation to the person. A notary public who violates this section shall be removed from office by the court of common pleas of the county in which a conviction for a violation of this section is had. The court shall certify the removal to the secretary of state. The person so removed shall be ineligible to reappointment for a period of three years.

Effective Date: 06-06-2001



Section 147.31 - [Repealed].

Effective Date: 10-14-1963



Section 147.32 - Representatives of veterans' organizations may be appointed as commissioners of the state.

Representatives of the United Spanish War Veterans, The Disabled American Veterans, The American Legion, Veterans of Foreign Wars of the United States, and other congressionally chartered veterans' organizations, who are recognized as such representatives by the administrator of the veterans' administration, and who are engaged in the preparation and prosecution of claims of veterans and their dependents before the rating agencies of the veterans' administration within the state, may be appointed as commissioners of the state. Such commissioners shall continue in office for a term of three years. Each of such commissioners shall, before performing any of his duties, take and subscribe to an oath of office before a judge of a court of record within this state. Such oath, with his signature thereto and an impression of his seal of office and his residence address, shall forthwith be transmitted by him to the governor, and filed by the governor in the office of the secretary of state.

Each of such commissioners shall procure and employ a seal of the dimensions and inscription set forth and prescribed for notaries public, in section 147.04 of the Revised Code, except that the words shall be: "Commissioner of the State of Ohio for Veterans' Affairs."

Such commissioners may, without fee and within the state, administer oaths, take acknowledgments, and attest the execution of any instruments of writing only in connection with or used before the veterans' administration.

Effective Date: 10-14-1963



Section 147.33 to 147.36 - [Repealed].

Effective Date: 10-14-1963



Section 147.37 - Fees for commissions.

Each person receiving a commission as notary public, including an attorney admitted to the practice of law in this state by the Ohio supreme court, shall pay a fee of fifteen dollars to the secretary of state.

Effective Date: 09-26-2003



Section 147.371 - Duplicate commission.

(A) Upon receipt of a fee of two dollars and an affidavit that the original commission of a notary public has been lost or destroyed, a duplicate commission as notary public shall be issued by the secretary of state.

(B) Upon receipt of a fee of two dollars and the properly completed, prescribed form for a name and address change under division (C) of section 147.05 of the Revised Code, the secretary of state shall issue a duplicate commission as a notary public.

Effective Date: 06-06-2001; 06-30-2005



Section 147.38 - [Repealed].

Effective Date: 05-31-1988



Section 147.39 - Prior notarial acts by armed forces officers valid.

Any acknowledgment or proof of execution of a deed, mortgage, lease, power of attorney, or other instrument that was taken, and any other notarial act that was performed, by a commissioned officer in active service with the armed forces of the United States for a person who was a member of the armed forces of the United States, for a person who was accompanying the armed forces of the United States, or for a person who was a dependent of either such category of persons, and that was taken or performed between January 1, 1941, and January 1, 1974, in conformity with the provisions of a prior statute that then was in effect is as valid as if the acknowledgment, proof of execution, or other notarial act was performed in conformity with the provisions of sections 147.51 to 147.58 of the Revised Code.

Effective Date: 05-31-1988



Section 147.40 - Manner of taking depositions.

Depositions taken in pursuance of sections 147.07 and 147.51 to 147.58 of the Revised Code by a person described in division (D) of section 147.51 of the Revised Code shall be taken on written interrogatories, on a written notice being given by the party desiring to take such depositions, which notice shall contain the names of the parties plaintiff and defendant, the court or tribunal in which the action is pending, the number of the regiment or battalion to which the witness belongs, and the names of the witnesses. The notice shall be served upon the adverse party, or his agent or attorney of record, or left at his usual place of abode, with a copy of the interrogatories, at least twenty days prior to the taking of such depositions. If the party on whom such notice is served desires to file cross-interrogatories, a copy of them shall be served on the adverse party, or his agent or attorney of record, or left at his usual place of abode, within six days after the notice of taking depositions has been served, and the party giving the notice to take depositions, shall forward with his notice and interrogatories, the cross-interrogatories so served on him; and neither party, by himself, or his agent or attorney, shall be present at the time of taking such depositions.

Effective Date: 05-31-1988



Section 147.51 - Notarial acts.

For the purposes of sections 147.51 to 147.58 of the Revised Code, "notarial acts" means acts which the laws and regulations of this state authorize notaries public of this state to perform, including the administration of oaths and affirmations, taking proof of execution and acknowledgment of instruments, and attesting documents.

Notarial acts may be performed outside this state for use in this state with the same effect as if performed by a notary public of this state by the following persons authorized pursuant to the laws and regulations of other governments, in addition to any other persons authorized by the laws and regulations of this state:

(A) A notary public authorized to perform notarial acts in the place in which the act is performed;

(B) A judge, clerk, or deputy clerk of any court of record in the place in which the notarial act is performed;

(C) An officer of the foreign service of the United States, a consular agent, or any other person authorized by regulation of the United States department of state to perform notarial acts in the place in which the act is performed;

(D) A commissioned officer in active service with the armed forces of the United States and any other person authorized by regulation of the armed forces to perform notarial acts if the notarial act is performed for one of the following or his dependents:

(1) A merchant seaman of the United States;

(2) A member of the armed forces of the United States;

(3) Any other person serving with or accompanying the armed forces of the United States;

(E) Any other person authorized to perform notarial acts in the place in which the act is performed.

Effective Date: 01-01-1974



Section 147.52 - Notarial acts by authorized person.

(A) If the notarial act is performed by any of the persons described in divisions (A) to (D) of section 147.51 of the Revised Code, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank, or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

(B) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:

(1) Either a foreign service officer of the United States residing in the country in which the act is performed or a diplomatic or consular officer of the foreign country residing in the United States certifies that a person holding that office is authorized to perform the act;

(2) The official seal of the person performing the notarial act is affixed to the document; or

(3) The title and indication of authority to perform notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information.

(C) If the notarial act is performed by a person other than one described in divisions (A) and (B) of this section, there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

(D) The signature and title of the person performing the act are prima-facie evidence that he is a person with the designated title and that the signature is genuine.

Effective Date: 06-13-1975



Section 147.53 - Taking an acknowledgment.

The person taking an acknowledgment shall certify that:

(A) The person acknowledging appeared before him and acknowledged he executed the instrument;

(B) The person acknowledging was known to the person taking the acknowledgment, or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

Effective Date: 01-01-1974



Section 147.54 - Recognized certificate of acknowledgment.

The form of a certificate of acknowledgment used by a person whose authority is recognized under section 147.51 of the Revised Code shall be accepted in this state if:

(A) The certificate is in a form prescribed by the laws or regulations of this state;

(B) The certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or

(C) The certificate contains the words "acknowledged before me," or their substantial equivalent.

Effective Date: 06-13-1975



Section 147.541 - Acknowledged before me defined.

The words "acknowledged before me" means that:

(A) The person acknowledging appeared before the person taking the acknowledgment;

(B) He acknowledged he executed the instrument;

(C) In the case of:

(1) A natural person, he executed the instrument for the purposes therein stated;

(2) A corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(3) A partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(4) A person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(5) A person acknowledging as a public officer, trustee, administrator, guardian, or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and

(D) The person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.

Effective Date: 06-13-1975



Section 147.55 - Statutory short forms of acknowledgment.

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any section of the Revised Code. The forms shall be known as "statutory short forms of acknowledgment" and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms.

"

(A) For an individual acting in his own right:

State of....................................

County of...................................

The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged.)

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)"

(B) "For a corporation:

State of.....................................

County of....................................

The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)"

(C) "For a partnership:

State of......................................

County of.....................................

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)"

(D) "For an individual acting as principal by an attorney in fact:

State of......................................

County of.....................................

The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)"

(E) "By any public officer, trustee, or personal representative:

State of......................................

County of.....................................

The foregoing instrument was acknowledged before me this (date) by (name and title of position).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)"

Effective Date: 01-01-1974



Section 147.56 - Notarial act performed prior to January 1, 1974.

A notarial act performed prior to January 1, 1974, is not affected by sections 147.51 to 147.58 of the Revised Code. These sections provide an additional method of proving notarial acts and do not diminish or invalidate the recognition accorded to notarial acts by other laws or regulations of this state.

Effective Date: 01-01-1974



Section 147.57 - Uniformity of the law.

Sections 147.51 to 147.58 of the Revised Code shall be so interpreted as to make uniform the laws of those states which enact it.

Effective Date: 01-01-1974



Section 147.58 - Uniform recognition of acknowledgments act.

Sections 147.51 to 147.58 of the Revised Code may be cited as the "Uniform Recognition of Acknowledgments Act."

Effective Date: 01-01-1974



Section 147.99 - Penalty.

(A) Whoever violates section 147.10 of the Revised Code shall be fined not more than five hundred dollars.

(B) Whoever violates section 147.14 of the Revised Code shall be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

Effective Date: 10-01-1953






Chapter 148 - DEFERRED COMPENSATION PROGRAM

Section 148.01 - Deferred compensation program definitions.

(A) As used in this chapter:

(1) "Eligible employee" means any public employee, as defined in division (A) of section 145.01 of the Revised Code; any person eligible to become a member of the public employees retirement system under section 145.20 of the Revised Code; any employee, as defined in division (C) of section 742.01, division (B) of section 3309.01, or division (A) of section 5505.01 of the Revised Code; any electing employee, as defined in section 3305.01 of the Revised Code; and any member of the state teachers retirement system.

(2) "Participant account" means any of the following accounts:

(a) An account that is maintained by the Ohio public employees deferred compensation board and that evidences moneys that have been deferred by a continuing member or participating employee and transmitted to the board by the retirement system of the continuing member or participating employee;

(b) An account that is maintained by the governing board, administrator, depository, or trustee of a deferred compensation program of a municipal corporation and that evidences moneys that have been deferred by an officer or employee of that municipal corporation and transmitted to the governing board, administrator, depository, or trustee by the retirement system of the officer or employee or in another manner;

(c) An account that is maintained by a governing board, as defined in section 148.06 of the Revised Code, and that evidences moneys that have been deferred by an officer or employee of a government unit, as defined in that section, and transmitted to the governing board by the retirement system of the officer or employee or in another manner.

(3) "Participating employee" means any eligible employee who is having compensation deferred pursuant to a contract that is executed before the compensation is earned and that is with the eligible employee's employer and the Ohio public employees deferred compensation board.

(4) "Continuing member" means any former participating employee who is not currently having compensation deferred, or the former participating employee's beneficiary, to whom payment has not been made of all deferred compensation distributions.

(B) Notwithstanding section 145.01 of the Revised Code, the definitions of that section are applicable to this chapter only to any extent necessary to fully understand the provisions of this chapter. Reference may also be had to Chapters 742., 3305., 3307., 3309., and 5505. of the Revised Code for that purpose.

Effective Date: 04-01-2001



Section 148.02 - Public employees deferred compensation board.

The Ohio public employees deferred compensation board shall be comprised of a member of the house of representatives and a member of the senate, who shall not be of the same political party, each to be appointed to serve at the pleasure of the member's respective leadership, and the members of the public employees retirement board as constituted by section 145.04 of the Revised Code, who are hereby created as a separate legal entity for the purpose of administering a deferred compensation system for all eligible employees. The public employees retirement board may utilize its employees and property in the administration of the system on behalf of the Ohio public employees deferred compensation board, in consideration of a reasonable service charge to be applied in a nondiscriminatory manner to all amounts of compensation deferred under this system.

The Ohio public employees deferred compensation board may exercise the same powers granted by section 145.09 of the Revised Code necessary to its functions. The attorney general shall be the legal adviser of the board. The Ohio public employees deferred compensation receiving account shall be in the custody of the treasurer of state, but shall not be part of the state treasury.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-21-2000



Section 148.04 - Program for deferral of compensation.

(A) The Ohio public employees deferred compensation board shall initiate, plan, expedite, and, subject to an appropriate assurance of the approval of the internal revenue service, promulgate and offer to all eligible employees, and thereafter administer on behalf of all participating employees and continuing members, and alter as required, a program for deferral of compensation, including a reasonable number of options to the employee for the investment of deferred funds, always in such form as will assure the desired tax treatment of such funds. The members of the board are the trustees of any deferred funds and shall discharge their duties with respect to the funds solely in the interest of and for the exclusive benefit of participating employees, continuing members, and their beneficiaries. With respect to such deferred funds, section 148.09 of the Revised Code shall apply to claims against participating employees or continuing members and their employers.

(B) The Ohio public employees deferred compensation program shall provide informational materials and acknowledgment forms to employers required to comply with division (C) of this section.

(C)

(1) Whenever an individual becomes employed in a position paid by warrant of the director of budget and management, the individual's employer shall do both of the following at the time the employee completes the employee's initial employment paperwork:

(a) Provide to the employee materials provided by the Ohio public employees deferred compensation program under division (B) of this section regarding the benefits of long-term savings through deferred compensation;

(b) Secure, in writing or by electronic means, the employee's acknowledgment form regarding the employee's desire to participate or not participate in a deferred compensation program offered by the board.

An election regarding participation under this section shall be made in such manner and form as is prescribed by the Ohio public employees deferred compensation program and shall be filed with the program.

The employer shall forward each acknowledgment form completed under this division to the deferred compensation program not later than forty-five days after the date on which the employee's employment begins.

(2) Every employer of an eligible employee shall contract with the employee upon the employee's application for participation in a deferred compensation program offered by the board. (D) The board shall, subject to any applicable contract provisions, undertake to obtain as favorable conditions of tax treatment as possible, both in the initial programs and any permitted alterations of them or additions to them, as to such matters as terms of distribution, designation of beneficiaries, withdrawal upon disability, financial hardship, or termination of public employment, and other optional provisions.

(E) In no event shall the total of the amount of deferred compensation to be set aside under a deferred compensation program and the employee's nondeferred income for any year exceed the total annual salary or compensation under the existing salary schedule or classification plan applicable to the employee in that year.

Such a deferred compensation program shall be in addition to any retirement or any other benefit program provided by law for employees of this state. The board shall adopt rules pursuant to Chapter 119. of the Revised Code to provide any necessary standards or conditions for the administration of its programs, including any limits on the portion of a participating employee's compensation that may be deferred in order to avoid adverse treatment of the program by the internal revenue service or the occurrence of deferral, withholding, or other deductions in excess of the compensation available for any pay period.

Any income deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the contributions to and benefits from the retirement system of such employee. Any sum so deferred shall not be included in the computation of any federal and state income taxes withheld on behalf of any such employee.

(F) This section does not limit the authority of any municipal corporation, county, township, park district, conservancy district, sanitary district, health district, public library, county law library, public institution of higher education, or school district to provide separate authorized plans or programs for deferring compensation of their officers and employees in addition to the program for the deferral of compensation offered by the board. Any municipal corporation, township, public institution of higher education, or school district that offers such plans or programs shall include a reasonable number of options to its officers or employees for the investment of the deferred funds, including annuities, variable annuities, regulated investment trusts, or other forms of investment approved by the municipal corporation, township, public institution of higher education, or school district, that will assure the desired tax treatment of the funds.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-21-2000; 09-21-2006



Section 148.05 - Confidentiality of records.

(A)

(1) As used in this division, "personal history record" means information maintained by the Ohio public employees deferred compensation board on an individual who is a participating employee or continuing member that includes the address, telephone number, social security number, record of contributions, records of benefits, correspondence with the Ohio public employees deferred compensation program, or other information the board determines to be confidential.

(2) The records of the board shall be open to public inspection, except that the following shall be excluded, except with the written authorization of the individual concerned:

(a) Information pertaining to an individual's participant account;

(b) The individual's personal history record.

(B)

(1) All medical reports, records, and recommendations of a participating employee or a continuing member that are in the possession of the board are privileged.

(2) All tax information of a participating employee, continuing member, or former participant or member that is in the possession of the board shall be confidential to the extent the information is confidential under Title LVII or any other provision of the Revised Code.

(C) Notwithstanding the exceptions to public inspection in division (A)(2) of this section, the board may furnish the following information:

(1) If a participating employee, continuing member, or former participant or member is subject to an order issued under section 2907.15 of the Revised Code or is convicted of or pleads guilty to a violation of section 2921.41 of the Revised Code, on written request of a prosecutor as defined in section 2935.01 of the Revised Code, the board shall furnish to the prosecutor the information requested from the individual's personal historyrecord or participant account.

(2) Pursuant to a court or administrative order issued pursuant to Chapter 3119., 3121., 3123., or 3125. of the Revised Code, the board shall furnish to a court or child support enforcement agency the information required under that section.

(3) Pursuant to an administrative subpoena issued by a state agency, the board shall furnish the information required by the subpoena.

(4) The board shall comply with orders issued under section 3105.87 of the Revised Code.

(D) A statement that contains information obtained from the program's records that is signed by the executive director or the director's designee and to which the board's official seal is affixed, or copies of the program's records to which the signature and seal are attached, shall be received as true copies of the board's records in any court or before any officer of this state.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 148.06 - Additional programs for deferral of compensation.

As used in this section:

(A) "Government unit" means a county, park district of any kind, conservancy district, sanitary district, regional water and sewer district, regional transit authority, health district, public library district, county law library, joint county department of job and family services, or a detention facility district of any kind.

(B) "Governing board" means, in the case of the county, the board of county commissioners; in the case of a park district, the board of park commissioners; in the case of a conservancy district, the district's board of directors; in the case of a sanitary district, the district's board of directors; in the case of a regional water and sewer district, the district's board of trustees; in the case of a regional transit authority, the authority's board of trustees; in the case of a health district, the board of health; in the case of a public library district, the board of library trustees; in the case of a county law library, the board of trustees of the law library association, in the case of a joint county department of job and family services, the department's board of directors; and in the case of a detention facility district, the board or joint board of county commissioners.

In addition to the program of deferred compensation that may be offered under this chapter, a governing board may offer to all of the officers and employees of the government unit not to exceed two additional programs for deferral of compensation designed for favorable tax treatment of the compensation so deferred. Any such program shall include a reasonable number of options to the officer or employee for the investment of the deferred funds, including annuities, variable annuities, regulated investment trusts, or other forms of investment approved by the governing board, that will assure the desired tax treatment of the funds.

Any income deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the contributions to and benefits from the officer's or employee's retirement system but shall not be included in the computation of any federal and state income taxes withheld on behalf of any such employee.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 09-21-2000; 09-21-2006



Section 148.061 - Tax treatment of deferred compensation.

In addition to the program of deferred compensation that may be offered under this chapter, a board of township trustees may offer to all of the officers and employees of the township plans or programs for deferring compensation designed for favorable tax treatment of the compensation so deferred. A plan or program shall present a reasonable number of options to the township's officers and employees for the investment of the deferred funds that will assure the desired tax treatment of the funds.

Any income deferred under a plan or program shall continue to be included as regular compensation for the purpose of computing the contributions to and benefits from each officer's or employee's retirement system, but shall not be included in the computation of any federal and state income taxes withheld on behalf of the officer or employee.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 148.09 - Exemption of benefits from rights of creditors.

Except as provided in sections 3105.171 and 3105.63 and Chapters 3119., 3121., 3123., and 3125. of the Revised Code and this chapter, a participant account or any benefit or other right accrued or accruing to any person under this chapter or under a deferred compensation program offered by a government unit, as defined in section 148.06 of the Revised Code, or by a municipal corporation shall not be subject to execution, garnishment, attachment, sale to satisfy a judgment or order, the operation of bankruptcy or insolvency laws, or other process of law and shall be unassignable.

Effective Date: 03-22-2001



Section 148.10 - Withholding of restitution for certain sex offenses or theft in office from deferred compensation.

(A) Notwithstanding any other provision of this chapter, any payment, other than a survivorship benefit, that is to be made to a person by a deferred compensation program pursuant to those sections or a deferred compensation program offered by a government unit, as defined in section 148.06 of the Revised Code, or by a municipal corporation is subject to any withholding order issued pursuant to section 2907.15 or division (C)(2)(b) of section 2921.41 of the Revised Code. The Ohio public employees deferred compensation board, the governing board, as defined in section 148.06 of the Revised Code, that is associated with a government unit, and the governing board, administrator, depository, or trustee of a deferred compensation program of a municipal corporation shall comply with that withholding order in making payment.

(B) Notwithstanding any other provision of this chapter, if a deferred compensation program receives a notice pursuant to section 2907.15 or division (D) of section 2921.41 of the Revised Code that a person who has a participant account has been charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment from that account shall be made prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the violation and a motion for a withholding order for purposes of restitution has not been filed under section 2907.15 or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the day on which the person is sentenced for the violation;

(2) If the person is convicted of or pleads guilty to the violation and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the day on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty or not guilty by reason of insanity of the violation, the day on which the dismissal of the charge or the verdict is entered in the journal of the court.

Effective Date: 09-21-2000






Chapter 149 - DOCUMENTS, REPORTS, AND RECORDS

Section 149.01 - Official reports - number - filing.

Each elective state officer, the adjutant general, the adult parole authority, the department of agriculture, the director of administrative services, the public utilities commission, the superintendent of insurance, the superintendent of financial institutions, the superintendent of purchases and printing, the fire marshal, the industrial commission, the administrator of workers' compensation, the state department of transportation, the department of health, the state medical board, the state dental board, the board of embalmers and funeral directors, the Ohio commission for the blind, the accountancy board of Ohio, the state council of uniform state laws, the board of commissioners of the sinking fund, the department of taxation, the board of tax appeals, the division of liquor control, the director of state armories, the trustees of the Ohio state university, and every private or quasi-public institution, association, board, or corporation receiving state money for its use and purpose shall make annually, at the end of each fiscal year, in quadruplicate, a report of the transactions and proceedings of that office or department for that fiscal year, excepting receipts and disbursements unless otherwise specifically required by law. The report shall contain a summary of the official acts of the officer, board, council, commission, institution, association, or corporation and any suggestions and recommendations that are proper. On the first day of August of each year, one of the reports shall be filed with the governor, one with the secretary of state, and one with the state library, and one shall be kept on file in the office of the officer, board, council, commission, institution, association, or corporation.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 149.011 - Documents, reports, and records definitions.

As used in this chapter, except as otherwise provided:

(A) "Public office" includes any state agency, public institution, political subdivision, or other organized body, office, agency, institution, or entity established by the laws of this state for the exercise of any function of government. "Public office" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

(B) "State agency" includes every department, bureau, board, commission, office, or other organized body established by the constitution and laws of this state for the exercise of any function of state government, including any state-supported institution of higher education, the general assembly, any legislative agency, any court or judicial agency, or any political subdivision or agency of a political subdivision. "State agency" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

(C) "Public money" includes all money received or collected by or due a public official, whether in accordance with or under authority of any law, ordinance, resolution, or order, under color of office, or otherwise. It also includes any money collected by any individual on behalf of a public office or as a purported representative or agent of the public office.

(D) "Public official" includes all officers, employees, or duly authorized representatives or agents of a public office.

(E) "Color of office" includes any act purported or alleged to be done under any law, ordinance, resolution, order, or other pretension to official right, power, or authority.

(F) "Archive" includes any public record that is transferred to the state archives or other designated archival institutions because of the historical information contained on it.

(G) "Records" includes any document, device, or item, regardless of physical form or characteristic, including an electronic record as defined in section 1306.01 of the Revised Code, created or received by or coming under the jurisdiction of any public office of the state or its political subdivisions, which serves to document the organization, functions, policies, decisions, procedures, operations, or other activities of the office.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 09-26-2003; 2006 HB9 09-29-2007



Section 149.02 - Annual reports in triplicate.

Wherever in the Revised Code annual reports are required to be made to the governor, or annual reports to the governor are referred to, such reports shall be made in triplicate and filed as provided in section 149.01 of the Revised Code, and the special information required by any section of the Revised Code to be included in such annual report shall be included in such triplicate reports.

Effective Date: 10-01-1953



Section 149.03 - Governor's authority as to reports.

The governor may at any time require to be filed with him a detailed report from any state officer, board, or commission.

Effective Date: 10-01-1953



Section 149.04 - Printing of messages and inaugural addresses.

Messages of the governor, and the inaugural address of the governor-elect, shall be printed in pamphlet form and distributed as follows:

(A) To the governor delivering a message or address, two hundred fifty copies;

(B) To each member of the general assembly, five copies;

(C) To the state library, two copies.

Effective Date: 03-05-1987



Section 149.05 - Number of reports printed.

The annual reports of the elective state officers shall be printed in such numbers as the superintendent of purchases and printing determines.

Effective Date: 10-01-1953



Section 149.06 - [Repealed].

Effective Date: 03-09-1999



Section 149.07 - Final journals available to members of general assembly.

One bound copy of each of the final journals and appendixes shall be made available to each member of the general assembly.

Effective Date: 12-13-2001



Section 149.08 - Copies of bills to clerk of the court of common pleas.

Within sixty days after each engrossed bill is filed with the secretary of state, he shall forward a copy of each such law to each clerk of the court of common pleas.

Effective Date: 03-23-1981



Section 149.09 - Distributing pamphlet laws.

(A) Except as otherwise provided in division (B) of this section, the secretary of state shall distribute the pamphlet laws in the following manner: one copy of each pamphlet law shall be forwarded to each county law library, one copy of each pamphlet law shall be forwarded to each county auditor, and one hundred copies of each pamphlet law shall be forwarded to the state library board, which shall forward to each library that receives publications under section 149.12 of the Revised Code one copy of each pamphlet law received. The secretary of state shall distribute any remaining copies of each pamphlet law on the request of interested persons.

(B)

(1) If the secretary of state chooses to distribute the pamphlet laws in an electronic format instead of distributing copies as provided in division (A) of this section in a paper format, the secretary of state shall notify the clerk of the house of representatives and the clerk of the senate that the printing of paper copies for purposes of this section is no longer necessary and that the secretary of state intends to produce and distribute the pamphlet laws in an electronic format. The secretary of state shall be responsible for paying for the cost of producing and distributing the pamphlet laws in an electronic format.

(2) The secretary of state shall establish, by rule, a schedule for the distribution of pamphlet laws in an electronic format to county law libraries, county auditors, and the state library board.

(3) The secretary of state may compile one or more pamphlet laws in the same electronic distribution.

(4) The secretary of state shall maintain the ability to provide copies of the pamphlet laws in accordance with section 149.43 of the Revised Code.

Effective Date: 03-19-2003



Section 149.091 - Publishing and distributing session laws.

(A) The secretary of state shall compile, publish, and distribute the session laws either annually or biennially in a paper or electronic format . The annual or biennial publication shall contain all enrolled acts and joint resolutions , a subject index, a table indicating Revised Code sections affected, and the secretary of state's certificate that the laws, as compiled and distributed, are true copies of the original enrolled acts or joint resolutions in the secretary of state's office.

(B)

(1) The secretary of state may distribute the paper or electronic format of the session laws free of charge to the following persons or entities:

(a) Each county auditor.

(b) Each county law library.

(c) Other public officials upon request of the public official.

(2) The secretary of state shall distribute the paper or electronic format of the session laws free of charge to the following persons or entities:

(a) The clerk of the house of representatives.

(b) The clerk of the senate.

(c) The legislative service commission.

(d) The Ohio supreme court.

(e) The document division of the library of congress.

(f) The state library.

(g) The Ohio historical society.

The secretary of state shall retain a paper or electronic format of the session laws.

(C) The session laws may be sold in a paper or electronic format to individuals or entities not specified in division (B) of this section. The price shall not exceed the actual cost of producing and distributing the session laws in a paper or electronic format.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-19-2003



Section 149.092 - [Repealed].

Effective Date: 10-05-1987



Section 149.10 - Submission of audit reports.

All boards, commissions, agencies, institutions, and departments in the executive branch of state government shall submit to the auditor of state a copy of each formal internally or independently produced audit report, as well as any management study or report which recommends changes which would affect the auditing system.

Effective Date: 11-23-1977



Section 149.11 - Distributing publications intended for general public use - record retention or destruction schedules.

Any department, division, bureau, board, or commission of the state government issuing a report, pamphlet, document, or other publication intended for general public use and distribution, which publication is reproduced by duplicating processes such as mimeograph, multigraph, planograph, rotaprint, or multilith, or printed internally or through a contract awarded to any person, company, or the state printing division of the department of administrative services, shall cause to be delivered to the state library one hundred copies of the publication, subject to the provisions of section 125.42 of the Revised Code.

The state library board shall distribute the publications so received as follows:

(A) Retain two copies in the state library;

(B) Send two copies to the document division of the library of congress;

(C) Send one copy to the Ohio historical society and to each public or college library in the state designated by the state library board to be a depository for state publications. In designating which libraries shall be depositories, the board shall select those libraries that can best preserve those publications and that are so located geographically as will make the publications conveniently accessible to residents in all areas of the state.

(D) Send one copy to each state in exchange for like publications of that state.

The provisions of this section do not apply to any publication of the general assembly or to the publications described in sections 149.07, 149.08, 149.091, and 149.17 of the Revised Code, except that the secretary of state shall forward to the document division of the library of congress two copies of all journals, two copies of the session laws as provided for in section 149.091 of the Revised Code, and two copies of all appropriation laws in separate form.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-19-2003



Section 149.12 - Distributing legislative publications to libraries.

The state library board shall forward, free of charge, one copy of each legislative bulletin, daily house and senate journal, pamphlet law as described in section 149.09 of the Revised Code, and summary of enactments published by the legislative service commission, to the following libraries:

(A) Each library within the state that has been designated by the state library board under section 149.11 of the Revised Code as a depository for state publications;

(B) In each county containing no library described in division (A) of this section, to a public library designated by the state library board to receive the journals, bulletins, and summaries described in this section. The state library board shall designate libraries that can best preserve the publications and are so located geographically that they can make the publications conveniently accessible to the residents of the county.

The state library board shall forward the daily house and senate journals once every week while the general assembly is in session and the legislative bulletin, each pamphlet law, and the summary of enactments as they are published.

Each library receiving publications under this section or under section 149.09 of the Revised Code shall make these publications accessible to the public.

Effective Date: 03-05-1987



Section 149.13 - Printing to include number and cost of copies.

(A) The general assembly or any agency or committee thereof and each department, division, bureau, board, commission, or other agency of the state government, whenever it prints or reproduces a report, pamphlet, or other publication, including reports generated through electronic data processing, whether prepared on contract or by the general assembly or the department, division, bureau, board, commission, or other agency, shall, except where the report, pamphlet, or other publication is reproduced by equipment normally used by it at its offices, cause to be placed on the first page, or the front, back or inside cover, the number of copies produced and the cost per copy of the report, pamphlet, or other publication based on the expenses calculated under section 125.49 of the Revised Code.

(B) This section does not apply to:

(1) Bills, acts, legislative journals, or educational materials published by the general assembly or to any fiscal, substantive, or technical analysis or explanation of particular bills before the general assembly;

(2) Any regularly produced daily or weekly summary or listings of bills or acts of the general assembly;

(3) Press releases;

(4) Official forms, or instructions on how to fill out the forms;

(5) Any publication or report of less than twenty-five copies generated through electronic data processing.

Effective Date: 03-09-1999



Section 149.14, 149.15 - [Repealed].

Effective Date: 07-17-1963



Section 149.16 - Secretary of state or state library board shall distribute law and journals.

The secretary of state shall distribute all copies of the laws and all copies of the bound house and senate journals. If no provision is made by law for the distribution of any report printed by the state, it may be distributed by the state library board in accordance with section 149.11 of the Revised Code, on the order of the officer making the report.

Effective Date: 03-05-1987



Section 149.17 - Highway maps of Ohio.

Highway maps shall be published by the state and shall be officially designated as "Highway Maps of Ohio." The director of transportation may designate the improved roads by color, and revise such maps from time to time as the improvement of the roads may justify.

The director shall secure a copyright of the maps from time to time when so published. The director may distribute the first edition of these maps, which has been published as a bulletin of the department of transportation, as follows: to each county commissioner, county auditor, and county engineer, one copy; to the director for distribution among those who gratuitously helped in preparing maps, one hundred fifty copies; for distribution among the several state departments, three hundred copies; to the state library, one hundred copies; to each newspaper correspondent of the general assembly, one copy; to the clerk of the senate and to the clerk and the chief administrative officer of the house of representatives, one copy each; to each sergeant at arms of the senate and of the house of representatives, one copy; the remaining copies to be equally divided among the members of the general assembly.

Effective Date: 03-09-1999



Section 149.30 - Public functions of Ohio historical society.

The Ohio historical society, chartered by this state as a corporation not for profit to promote a knowledge of history and archaeology, especially of Ohio, and operated continuously in the public interest since 1885, may perform public functions as prescribed by law.

The general assembly may appropriate money to the Ohio historical society each biennium to carry out the public functions of the society as enumerated in this section. An appropriation by the general assembly to the society constitutes an offer to contract with the society to carry out those public functions for which appropriations are made. An acceptance by the society of the appropriated funds constitutes an acceptance by the society of the offer and is considered an agreement by the society to perform those functions in accordance with the terms of the appropriation and the law and to expend the funds only for the purposes for which appropriated. The governor may request on behalf of the society, and the controlling board may release, additional funds to the society for survey, salvage, repair, or rehabilitation of an emergency nature for which funds have not been appropriated, and acceptance by the society of those funds constitutes an agreement on the part of the society to expend those funds only for the purpose for which released by the controlling board.

The society shall faithfully expend and apply all moneys received from the state to the uses and purposes directed by law and for necessary administrative expenses. If the general assembly appropriates money to the society for grants or subsidies to other entities for their site-related programs, the society, except for good cause, shall distribute the money within ninety days of accepting a grant or subsidy application for the money.

The society shall perform the public function of sending notice by certified mail to the owner of any property at the time it is listed on the national register of historic places. The society shall accurately record all expenditures of such funds in conformity with generally accepted accounting principles.

The auditor of state shall audit all funds and fiscal records of the society.

The public functions to be performed by the Ohio historical society shall include all of the following:

(A) Creating, supervising, operating, protecting, maintaining, and promoting for public use a system of state memorials, titles to which may reside wholly or in part with this state or wholly or in part with the society as provided in and in conformity to appropriate acts and resolves of the general assembly, and leasing for renewable periods of two years or less, with the advice and consent of the attorney general and the director of administrative services, lands and buildings owned by the state which are in the care, custody, and control of the society, all of which shall be maintained and kept for public use at reasonable hours;

(B) Making alterations and improvements, marking, and constructing, reconstructing, protecting, or restoring structures, earthworks, and monuments in its care, and equipping such facilities with appropriate educational maintenance facilities;

(C) Serving as the archives administration for the state and its political subdivisions as provided in sections 149.31 to 149.42 of the Revised Code;

(D) Administering a state historical museum, to be the headquarters of the society and its principal museum and library, which shall be maintained and kept for public use at reasonable hours;

(E) Establishing a marking system to identify all designated historic and archaeological sites within the state and marking or causing to be marked historic sites and communities considered by the society to be historically or archaeologically significant;

(F) Publishing books, pamphlets, periodicals, and other publications about history, archaeology, and natural science and offering one copy of each regular periodical issue to all public libraries in this state at a reasonable price, which shall not exceed one hundred ten per cent more than the total cost of publication;

(G) Engaging in research in history, archaeology, and natural science and providing historical information upon request to all state agencies;

(H) Collecting, preserving, and making available by all appropriate means and under approved safeguards all manuscript, print, or near-print library collections and all historical objects, specimens, and artifacts which pertain to the history of Ohio and its people, including the following original documents: Ohio Constitution of 1802; Ohio Constitution of 1851; proposed Ohio Constitution of 1875; design and the letters of patent and assignment of patent for the state flag; S.J.R. 13 (1873); S.J.R. 53 (1875); S.J.R. 72 (1875); S.J.R. 50 (1883); H.J.R. 73 (1883); S.J.R. 28 (1885); H.J.R. 67 (1885); S.J.R. 17 (1902); S.J.R. 28 (1902); H.J.R. 39 (1902); S.J.R. 23 (1903); H.J.R. 19 (1904); S.J.R. 16 (1905); H.J.R. 41 (1913); H.J.R. 34 (1917); petition form (2) (1918); S.J.R. 6 (1921); H.J.R. 5 (1923); H.J.R. 40 (1923); H.J.R. 8 (1929); H.J.R. 20 (1929); S.J.R. 4 (1933); petition form (2) (1933); S.J.R. 57 (1936); petition form (1936); H.J.R. 14 (1942); H.J.R. 15 (1944); H.J.R. 8 (1944); S.J.R. 6 (1947); petition form (1947); H.J.R. 24 (1947); and H.J.R. 48 (1947);

(I) Encouraging and promoting the organization and development of county and local historical societies;

(J) Providing to Ohio schools such materials as the society may prepare to facilitate the instruction of Ohio history at a reasonable price, which shall not exceed one hundred ten per cent more than the total cost of preparation and delivery;

(K) Providing advisory and technical assistance to local societies for the preservation and restoration of historic and archaeological sites;

(L) Devising uniform criteria for the designation of historic and archaeological sites throughout the state and advising local historical societies of the criteria and their application;

(M) Taking inventory, in cooperation with the Ohio arts council, the Ohio archaeological council, and the archaeological society of Ohio, of significant designated and undesignated state and local sites and keeping an active registry of all designated sites within the state;

(N) Contracting with the owners or persons having an interest in designated historic or archaeological sites or property adjacent or contiguous to those sites, or acquiring, by purchase, gift, or devise, easements in those sites or in property adjacent or contiguous to those sites, in order to control or restrict the use of those historic or archaeological sites or adjacent or contiguous property for the purpose of restoring or preserving the historical or archaeological significance or educational value of those sites;

(O) Constructing a monument honoring Governor James A. Rhodes, which shall stand on the northeast quadrant of the grounds surrounding the capitol building. The monument shall be constructed with private funds donated to the Ohio historical society and designated for this purpose. No public funds shall be expended to construct this monument. The department of administrative services shall cooperate with the Ohio historical society in carrying out this function and shall maintain the monument in a manner compatible with the grounds of the capitol building.

(P) Commissioning a portrait of each departing governor, which shall be displayed in the capitol building. The Ohio historical society may accept private contributions designated for this purpose and, at the discretion of its board of trustees, also may apply for the same purpose funds appropriated by the general assembly to the society pursuant to this section.

(Q) Submitting an annual report of its activities, programs, and operations to the governor within two months after the close of each fiscal year of the state.

The society shall not sell, mortgage, transfer, or dispose of historical or archaeological sites to which it has title and in which the state has monetary interest except by action of the general assembly.

In consideration of the public functions performed by the Ohio historical society for the state, employees of the society shall be considered public employees within the meaning of section 145.01 of the Revised Code.

Effective Date: 09-26-2003; 06-30-2005; 2008 HB562 06-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 149.301 - Ohio historic site preservation advisory board.

(A) There is hereby created the Ohio historic site preservation advisory board, to consist of seventeen members appointed by the governor with the advice and consent of the senate. Terms of office shall be for three years, commencing on the fifteenth day of January and ending on the fourteenth day of January. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Vacancies shall be filled by appointments by the governor with the advice and consent of the senate. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(B) The members of the advisory board shall include, but shall not be limited to, at least one individual chosen from each of the following groups:

(1) Historians;

(2) Archaeologists;

(3) Architectural historians;

(4) Architects;

(5) Historical architects;

(6) American Indians.

(C) The advisory board may include, but shall not be limited to, individuals chosen from the following organizations and fields:

(1) Professional planners;

(2) Recreation and resources council;

(3) Ohio travel council;

(4) Department of administrative services;

(5) Ohio arts council;

(6) Ohio archaeological council;

(7) Patriotic and veterans' organizations;

(8) Local historical societies;

(9) Department of natural resources;

(10) Professional engineers;

(11) Attorneys at law.

The advisory board shall assist the Ohio historical society in the society's site preservation program, suggest legislation necessary to the society's preservation program including the location, designation, restoration, preservation, and maintenance of state historic and archaeological sites and artifacts, and shall encourage the designation of suitable sites on the national register of historic places and under related federal programs. The advisory board shall provide general advice, guidance, and professional recommendations to the state historic preservation officer in conducting the comprehensive statewide survey, preparing the state historic preservation plan, and carrying out the other duties and responsibilities of the state historic preservation office. Members of the advisory board shall serve without compensation.

A majority of the members of the advisory board shall be recognized professionals in the disciplines of history, archaeology, architectural history, architecture, and historical architecture.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 149.302 - National museum of Afro-American history and culture.

(A) The Ohio historical society, in addition to its other functions, shall establish a museum in the vicinity of Wilberforce to be known as the national museum of Afro-American history and culture. For this purpose the society may accept donations of money, property, and personal services, apply for and receive federal assistance, acquire real property or any estate, right, or interest therein, construct buildings, access roads, parking areas, and other appropriate facilities for museum visitors, and exercise any powers incidental to such purpose. The society shall establish the museum in consultation with the national museum of Afro-American history and culture planning committee established in section 149.303 of the Revised Code. The society shall consult with the committee before selecting a museum site and before acquiring or accepting any real property for such purpose. It shall consult with the committee on the design, plans, and specifications for the construction or modification of any buildings and other museum visitation facilities. The society, in cooperation and consultation with the committee, shall establish an acquisition policy for the museum.

Donations of money received under this section shall be placed in a separate fund within the accounts of the Ohio historical society to be used solely for the necessary expenses of the society incurred in the performance of its duties under this section.

(B) After the Ohio historical society establishes the national museum of Afro-American history and culture, the society shall convey title to the museum and its contents to a private, nonprofit organization which shall operate and maintain the museum. The society shall determine the conditions of the conveyance, and the conveyance and the conditions of the conveyance are subject to approval by the national museum of Afro-American history and culture planning committee. The society shall operate and maintain the museum until the museum and its contents are conveyed as provided in this section. Any historical items or artifacts donated to the society, or to the private, nonprofit organization to which the society has conveyed the museum and its contents, for placement in the museum, shall remain at the museum as part of its permanent collection. The organization to which the society has conveyed the museum and its contents shall consult with the committee concerning the operation and maintenance of the museum.

(C) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 149.303 - National museum of Afro-American history and culture planning committee.

(A)

(1) There is hereby created the national museum of Afro-American history and culture planning committee to advise the Ohio historical society in the performance of its duties pursuant to section 149.302 of the Revised Code. The committee shall consist of sixteen voting members appointed by the governor with the advice and consent of the senate, and the nonvoting members appointed under division (A)(2) of this section. Each of the following organizations shall submit to the governor a list of three nominees, and the governor shall appoint one member from each such list:

(a) Association for the study of Afro-American life and history;

(b) Central state university;

(c) Congressional black caucus;

(d) Greene county historical society;

(e) National association for the advancement of colored people;

(f) National council of Negro women;

(g) National newspaper publishers association;

(h) National urban league;

(i) Ohio historical society;

(j) Organization of American historians;

(k) Society of American archivists;

(l) Wilberforce university.

The governor shall appoint the remaining four voting members from the public at large.

As the term of a member appointed from a list of nominees submitted by an organization under divisions (A)(1)(a) to (l) of this section expires, the governor shall make an appointment from a list of nominations submitted by the same organization that submitted the nominations from which the outgoing member was appointed.

(2) One member of the house of representatives designated by the speaker of the house of representatives and one member of the senate designated by the president of the senate shall serve as nonvoting members of the committee.

(3) As the term of a member expires, the member's successor shall be appointed by the governor, with the advice and consent of the senate. Such terms shall be for four years, commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. In the event of the death, removal, resignation, or incapacity of a member, the governor, with the advice and consent of the senate, shall appoint a successor in the same manner specified in this section for the appointment of members to full terms. Any member appointed to fill a vacancy occurring prior to the end of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor may remove any appointed member for misfeasance, nonfeasance, or malfeasance in office.

(B)

(1) From its membership, the committee shall select a chairperson and vice-chairperson. All members of the committee shall serve without compensation, but may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. The expenses of the committee shall be paid out of the appropriated subsidy to the Ohio historical society.

(2) The committee shall hold at least one regular meeting in each quarter of each calendar year, and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairperson, and shall be called upon a written request therefor signed by five or more members. A written notice of the time and place of each meeting shall be sent to each member. A majority of the members of the committee shall constitute a quorum.

(3) The Ohio historical society may provide any necessary staff or services required by the advisory committee in the performance of its duties. Compensation for such services shall be paid out of the appropriated subsidy to the society.

(C) The committee may accept donations of historical items and artifacts for placement in the national museum of Afro-American history and culture, and shall house such items and artifacts at the Ohio historical society until the museum is established. After the establishment of the museum, the committee shall convey all such donated items and artifacts to the private, nonprofit organization to which the Ohio historical society has conveyed the museum and its contents, as provided in section 149.302 of the Revised Code. All such historical items and artifacts so conveyed shall remain at the museum as part of its permanent collection. The committee shall advise the organization to which the society has conveyed the museum and its contents, concerning the operation and maintenance of the museum.

Effective Date: 02-01-1998

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 149.304 - Historic homestead register program.

Any person owning or in possession of an Ohio homestead or tract of land which has been owned or in the possession of his family for one hundred years or more may apply to the Ohio historical society to list the homestead or tract of land in a register to be maintained by the society. The society shall provide forms for such applications and shall submit applications received to the Ohio historic site preservation advisory board, which shall rule on the authenticity of the homestead or ownership or possession of the tract of land according to criteria it shall establish and make public.

Upon authentication of the homestead or tract of land by the board, the society shall list the homestead or tract of land on its register and provide the applicant with a plaque of suitable design determined by the society to be affixed to the homestead or tract of land. The plaque shall identify the homestead or tract of land as an historic homestead and specify that it is one hundred years or more old as of the date of recognition. If the date or year of construction of the homestead or purchase of tract of land is known, that date or year may appear on the plaque in lieu of the fact that the homestead or tract of land is one hundred years or more old. The plaque shall not bear the name of any member of the society, board, or any other public official, but may carry an appropriate emblem to be determined by the society.

All costs of administering the historic homestead register program, including maintenance of the register, research into the authenticity of the homestead or tract of land, plaque, and plaque design, and mailing costs, shall be determined by the society and shall be borne by the applicant.

The applicant shall be responsible for displaying the plaque on the homestead or tract of land in a suitable manner, and shall bear all costs of such display.

The society may arrange to present plaques to applicants so desiring at the society's annual meeting.

Effective Date: 08-27-1976



Section 149.305 - Ohio African-American hall of fame.

(A) The Ohio historical society, in addition to its other public functions, shall cooperate with the Ohio African-American hall of fame governing board established in section 149.306 of the Revised Code to establish the Ohio African-American hall of fame.

(B) The purpose of the hall of fame shall be to provide recognition to African-Americans who have made significant contributions to the state. The governing board shall select the persons to be inducted into the hall of fame and conduct an annual induction ceremony in the city of Columbus.

(C)

(1) Portraits of and biographical information regarding persons inducted into the hall of fame shall initially be housed and displayed in an appropriate space located within the Ohio historical center in Columbus, Ohio. The society shall consult with the governing board regarding the manner and location in which the portraits and biographical information shall be housed and displayed.

(2) Central state university also shall serve as a repository of information regarding persons inducted into the hall of fame. The university shall consult with the governing board regarding the manner and location in which the information shall be housed and displayed.

(D) The society and the governing board shall cooperate in the selection of a permanent hall of fame site. Before any real property is acquired or accepted for that purpose, they shall consult with the governing board on the design, plans, and specifications for the construction or modification of any buildings or other visitation facilities for the hall of fame. The society, in cooperation and consultation with the governing board, shall establish an acquisition policy for the hall of fame.

(E) There is hereby created the African-American hall of fame fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. All donations of money, grants, and other assistance received for purposes of the hall of fame shall be deposited into the fund. Money in the fund shall be used for the expenses of the society incurred in the performance of its duties under this section and for the expenses of the hall of fame, including the reimbursement of members of the governing board. The treasurer of state shall invest any portion of the fund not needed for immediate use in the same manner as, and subject to all provisions of law with respect to the investment of, state funds. The treasurer of state shall disburse money from the fund on order of the society.

(F) After the society and governing board select a permanent site for the hall of fame, they shall establish a private, nonprofit organization that shall acquire title to, operate, and maintain the hall of fame. The society shall operate and maintain the hall of fame until the hall of fame and its contents are conveyed to the private, nonprofit organization.

The society may accept donations of historical items and artifacts for placement in the hall of fame and shall house those items and artifacts at the Ohio historical center in Columbus, Ohio. After a permanent hall of fame site is selected, the society shall cooperate with the private, nonprofit organization to loan those items and artifacts for interpretive purposes of the hall of fame.

Any historical items or artifacts donated to the private, nonprofit organization for placement in the hall of fame shall remain the property of the hall of fame as part of its permanent collection.

(G) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 12-30-2004



Section 149.306 - Ohio African-American hall of fame governing board.

(A) There is hereby created the Ohio African-American hall of fame governing board to raise funds for the Ohio African-American hall of fame, to commission a business plan for implementation of the hall of fame, to advise the Ohio historical society in the performance of its duties under section 149.305 of the Revised Code, and to select and induct persons into the hall of fame pursuant to that section. The board shall consist of thirteen voting members who have demonstrated interest in preserving African-American history. The members shall be appointed as follows:

(1) Three members appointed by the governor;

(2) Two members appointed by the speaker of the house of representatives;

(3) Two members appointed by the president of the senate;

(4) Two members appointed by the chair of the Ohio legislative black caucus;

(5) One member appointed by the national museum of Afro-American history and culture planning committee;

(6) One member appointed by the board of directors of the national underground railroad freedom center;

(7) One member appointed by the board of trustees of the Ohio historical society;

(8) One member appointed by the board of trustees of the Ohioana library association.

(B) Initial appointments to the governing board shall be made within ninety days after the effective date of this section. Of the initial appointments, the term of one member appointed by the governor, one member appointed by the speaker of the house of representatives, one member appointed by the president of the senate, one member appointed by the chair of the Ohio legislative black caucus, the member appointed by the board of directors of the national underground railroad freedom center, and the member appointed by the board of trustees of the Ohioana library association shall be for a term ending one year after the effective date of this section. The initial terms of all other members shall be for a term ending two years after the effective date of this section. Thereafter, terms for all members shall be for two years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(C) All members of the governing board shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. The expenses of the governing board shall be paid out of the African-American hall of fame fund created under section 149.305 of the Revised Code.

(D) The governing board shall elect a chairperson from its membership. It shall meet at least four times per year and shall keep a record of its proceedings, which shall be open to the public for inspection. A written notice of the time and place of each meeting shall be sent to each member. A majority of the members of the governing board shall constitute a quorum.

(E) The Ohio historical society may provide any necessary staff or services required by the governing board in the performance of its duties. Compensation for those services shall be paid out of the African-American hall of fame fund.

(F) The governing board may accept donations of historical items and artifacts for placement in the hall of fame and shall house those items and artifacts at the Ohio historical center in Columbus, Ohio, until a permanent hall of fame site is selected under section 149.305 of the Revised Code. After a permanent hall of fame site is selected, the governing board shall convey all donated items and artifacts to the private, nonprofit organization established under that section. All historical items and artifacts so conveyed shall remain the property of the hall of fame as part of its permanent collection. The governing board shall advise the private, nonprofit organization concerning the operation and maintenance of the hall of fame.

(G) The governing board is not subject to sections 101.82 to 101.87 of the Revised Code.

Effective Date: 12-30-2004



Section 149.308 - Ohio historical society income tax contribution fund.

There is hereby created in the state treasury the Ohio historical society income tax contribution fund, which shall consist of money contributed to it under section 5747.113 of the Revised Code for taxable years beginning on or after January 1, 2011, and of contributions made directly to it. Any person may contribute directly to the fund in addition to or independently of the income tax refund contribution system established in section 5747.113 of the Revised Code.

The Ohio historical society shall use money credited to the fund in furtherance of the public functions with which the society is charged under section 149.30 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 149.31 - Archives administration for the state.

(A) The Ohio historical society, in addition to its other functions, shall function as the state archives administration for the state and its political subdivisions.

It shall be the function of the state archives administration to preserve government archives, documents, and records of historical value that may come into its possession from public or private sources.

The archives administration shall evaluate, preserve, arrange, service repair, or make other disposition of, including transfer to public libraries, county historical societies, state universities, or other public or quasi-public institutions, agencies, or corporations, those public records of the state and its political subdivisions that may come into its possession under this section. Those public records shall be transferred by written agreement only, and only to public or quasi-public institutions, agencies, or corporations capable of meeting accepted archival standards for housing and use.

The archives administration shall be headed by a trained archivist designated by the Ohio historical society and shall make its services available to county, municipal, township, school district, library, and special taxing district records commissions upon request. The archivist shall be designated as the "state archivist."

(B) The archives administration may purchase or procure for itself, or authorize the board of trustees of an archival institution to purchase or procure, from an insurance company licensed to do business in this state policies of insurance insuring the administration or the members of the board and their officers, employees, and agents against liability on account of damage or injury to persons and property resulting from any act or omission of the board members, officers, employees, and agents in their official capacity.

(C) Notwithstanding any other provision of the Revised Code to the contrary, the archives administration may establish a fee schedule, which may include the cost of labor, for researching, retrieving, copying, and mailing copies of public records in the state archives. Revisions to the fee schedule shall be subject to approval by the board of trustees of the Ohio historical society.

Effective Date: 09-26-2003; 2006 HB9 09-29-2007



Section 149.311 - Application for rehabilitation tax credit certificate.

(A) As used in this section:

(1) "Historic building" means a building, including its structural components, that is located in this state and that is either individually listed on the national register of historic places under 16 U.S.C. 470a, located in a registered historic district, and certified by the state historic preservation officer as being of historic significance to the district, or is individually listed as an historic landmark designated by a local government certified under 16 U.S.C. 470a(c).

(2) "Qualified rehabilitation expenditures" means expenditures paid or incurred during the rehabilitation period, and before and after that period as determined under 26 U.S.C. 47, by an owner or qualified lessee of an historic building to rehabilitate the building. "Qualified rehabilitation expenditures" includes architectural or engineering fees paid or incurred in connection with the rehabilitation, and expenses incurred in the preparation of nomination forms for listing on the national register of historic places. "Qualified rehabilitation expenditures" does not include any of the following:

(a) The cost of acquiring, expanding, or enlarging an historic building;

(b) Expenditures attributable to work done to facilities related to the building, such as parking lots, sidewalks, and landscaping;

(c) New building construction costs.

(3) "Owner" of an historic building means a person holding the fee simple interest in the building. "Owner" does not include the state or a state agency, or any political subdivision as defined in section 9.23 of the Revised Code.

(4) "Qualified lessee" means a person subject to a lease agreement for a historic building and eligible for the federal rehabilitation tax credit under 26 U.S.C. 47. "Qualified lessee" does not include the state or a state agency or political subdivision as defined in section 9.23 of the Revised Code.

(5) "Certificate owner" means the owner or qualified lessee of an historic building to which a rehabilitation tax credit certificate was issued under this section.

(6) "Registered historic district" means an historic district listed in the national register of historic places under 16 U.S.C. 470a, an historic district designated by a local government certified under 16 U.S.C. 470a(c), or a local historic district certified under 36 C.F.R. 67.8 and 67.9.

(7) "Rehabilitation" means the process of repairing or altering an historic building or buildings, making possible an efficient use while preserving those portions and features of the building and its site and environment that are significant to its historic, architectural, and cultural values.

(8) "Rehabilitation period" means one of the following:

(a) If the rehabilitation initially was not planned to be completed in stages, a period chosen by the owner or qualified lessee not to exceed twenty-four months during which rehabilitation occurs;

(b) If the rehabilitation initially was planned to be completed in stages, a period chosen by the owner or qualified lessee not to exceed sixty months during which rehabilitation occurs. Each stage shall be reviewed as a phase of a rehabilitation as determined under 26 C.F.R. 1.48-12 or a successor to that section.

(9) "State historic preservation officer" or "officer" means the state historic preservation officer appointed by the governor under 16 U.S.C. 470a.

(B) The owner or qualified lessee of an historic building may apply to the director of development services for a rehabilitation tax credit certificate for qualified rehabilitation expenditures paid or incurred by such owner or qualified lessee after April 4, 2007, for rehabilitation of an historic building. If the owner of a historic building enters a pass-through agreement with a qualified lessee for the purposes of the federal rehabilitation tax credit under 26 U.S.C. 47, the qualified rehabilitation expenditures paid or incurred by the owner after April 4, 2007, shall be attributed to the qualified lessee.

The form and manner of filing such applications shall be prescribed by rule of the director. Each application shall state the amount of qualified rehabilitation expenditures the applicant estimates will be paid or incurred. The director may require applicants to furnish documentation of such estimates.

The director, after consultation with the tax commissioner and in accordance with Chapter 119. of the Revised Code, shall adopt rules that establish all of the following:

(1) Forms and procedures by which applicants may apply for rehabilitation tax credit certificates;

(2) Criteria for reviewing, evaluating, and approving applications for certificates within the limitations under division (D) of this section, criteria for assuring that the certificates issued encompass a mixture of high and low qualified rehabilitation expenditures, and criteria for issuing certificates under division (C)(3)(b) of this section;

(3) Eligibility requirements for obtaining a certificate under this section;

(4) The form of rehabilitation tax credit certificates;

(5) Reporting requirements and monitoring procedures;

(6) Procedures and criteria for conducting cost-benefit analyses of historic buildings that are the subjects of applications filed under this section. The purpose of a cost-benefit analysis shall be to determine whether rehabilitation of the historic building will result in a net revenue gain in state and local taxes once the building is used.

(7) Any other rules necessary to implement and administer this section.

(C) The director of development services shall review the applications with the assistance of the state historic preservation officer and determine whether all of the following criteria are met:

(1) That the building that is the subject of the application is an historic building and the applicant is the owner or qualified lessee of the building;

(2) That the rehabilitation will satisfy standards prescribed by the United States secretary of the interior under 16 U.S.C. 470, et seq., as amended, and 36 C.F.R. 67.7 or a successor to that section;

(3) That receiving a rehabilitation tax credit certificate under this section is a major factor in:

(a) The applicant's decision to rehabilitate the historic building; or

(b) To increase the level of investment in such rehabilitation.

An applicant shall demonstrate to the satisfaction of the state historic preservation officer and director of development services that the rehabilitation will satisfy the standards described in division (C)(2) of this section before the applicant begins the physical rehabilitation of the historic building.

(D)

(1) If the director of development services determines that an application meets the criteria in divisions (C)(1), (2), and (3) of this section, the director shall conduct a cost-benefit analysis for the historic building that is the subject of the application to determine whether rehabilitation of the historic building will result in a net revenue gain in state and local taxes once the building is used. The director shall consider the results of the cost-benefit analysis in determining whether to approve the application. The director shall also consider the potential economic impact and the regional distributive balance of the credits throughout the state. The director may approve an application only after completion of the cost-benefit analysis.

(2) A rehabilitation tax credit certificate shall not be issued for an amount greater than the estimated amount furnished by the applicant on the application for such certificate and approved by the director. The director shall not approve more than a total of sixty million dollars of rehabilitation tax credits per fiscal year but the director may reallocate unused tax credits from a prior fiscal year for new applicants and such reallocated credits shall not apply toward the dollar limit of this division.

(3) For rehabilitations with a rehabilitation period not exceeding twenty-four months as provided in division (A)(7)(a) of this section, a rehabilitation tax credit certificate shall not be issued before the rehabilitation of the historic building is completed.

(4) For rehabilitations with a rehabilitation period not exceeding sixty months as provided in division (A)(7)(b) of this section, a rehabilitation tax credit certificate shall not be issued before a stage of rehabilitation is completed. After all stages of rehabilitation are completed, if the director cannot determine that the criteria in division (C) of this section are satisfied for all stages of rehabilitations, the director shall certify this finding to the tax commissioner, and any rehabilitation tax credits received by the applicant shall be repaid by the applicant and may be collected by assessment as unpaid tax by the commissioner.

(5) The director of development services shall require the applicant to provide a third-party cost certification by a certified public accountant of the actual costs attributed to the rehabilitation of the historic building when qualified rehabilitation expenditures exceed two hundred thousand dollars.

If an applicant whose application is approved for receipt of a rehabilitation tax credit certificate fails to provide to the director sufficient evidence of reviewable progress, including a viable financial plan, copies of final construction drawings, and evidence that the applicant has obtained all historic approvals within twelve months after the date the applicant received notification of approval, and if the applicant fails to provide evidence to the director that the applicant has secured and closed on financing for the rehabilitation within eighteen months after receiving notification of approval, the director may rescind the approval of the application. The director shall notify the applicant if the approval has been rescinded. Credits that would have been available to an applicant whose approval was rescinded shall be available for other qualified applicants. Nothing in this division prohibits an applicant whose approval has been rescinded from submitting a new application for a rehabilitation tax credit certificate.

(E) Issuance of a certificate represents a finding by the director of development services of the matters described in divisions (C)(1), (2), and (3) of this section only; issuance of a certificate does not represent a verification or certification by the director of the amount of qualified rehabilitation expenditures for which a tax credit may be claimed under section 5725.151, 5725.34, 5726.52, 5729.17, 5733.47, or 5747.76 of the Revised Code. The amount of qualified rehabilitation expenditures for which a tax credit may be claimed is subject to inspection and examination by the tax commissioner or employees of the commissioner under section 5703.19 of the Revised Code and any other applicable law. Upon the issuance of a certificate, the director shall certify to the tax commissioner, in the form and manner requested by the tax commissioner, the name of the applicant, the amount of qualified rehabilitation expenditures shown on the certificate, and any other information required by the rules adopted under this section.

(F)

(1) On or before the first day of April each year, the director of development services and tax commissioner jointly shall submit to the president of the senate and the speaker of the house of representatives a report on the tax credit program established under this section and sections 5725.151, 5725.34, 5726.52, 5729.17, 5733.47, and 5747.76 of the Revised Code. The report shall present an overview of the program and shall include information on the number of rehabilitation tax credit certificates issued under this section during the preceding fiscal year, an update on the status of each historic building for which an application was approved under this section, the dollar amount of the tax credits granted under sections 5725.151, 5725.34, 5726.52, 5729.17, 5733.47, and 5747.76 of the Revised Code, and any other information the director and commissioner consider relevant to the topics addressed in the report.

(2) On or before December 1, 2015, the director of development services and tax commissioner jointly shall submit to the president of the senate and the speaker of the house of representatives a comprehensive report that includes the information required by division (F)(1) of this section and a detailed analysis of the effectiveness of issuing tax credits for rehabilitating historic buildings. The report shall be prepared with the assistance of an economic research organization jointly chosen by the director and commissioner.

(G) There is hereby created in the state treasury the historic rehabilitation tax credit operating fund. The director of development services is authorized to charge reasonable application and other fees in connection with the administration of tax credits authorized by this section and sections 5725.151, 5725.34, 5726.52, 5729.17, 5733.44, and 5747.76 of the Revised Code. Any such fees collected shall be credited to the fund and used to pay reasonable costs incurred by the department of development services in administering this section and sections 5725.151, 5725.34, 5726.52, 5729.17, 5733.44, and 5747.76 of the Revised Code.

The Ohio historic preservation office is authorized to charge reasonable fees in connection with its review and approval of applications under this section. Any such fees collected shall be credited to the fund and used to pay administrative costs incurred by the Ohio historic preservation office pursuant to this section.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 04-04-2007; 2007 HB119 09-29-2007; 2008 HB554 06-12-2008



Section 149.312, 149.313 - [Repealed].

Effective Date: 12-23-1986



Section 149.314 - [Repealed].

Effective Date: 12-31-1988



Section 149.32 - [Repealed Effective 12/31/2015] The war of 1812 bicentennial commission; Duties.

The war of 1812 bicentennial commission shall do all of the following:

(A) Study and recommend activities that this state may carry out to honor Americans who served in Ohio in the war of 1812;

(B) Educate and raise awareness of residents of Ohio and of the nation about Ohio's role in the war of 1812;

(C) Coordinate international, federal, state, and local war of 1812 bicentennial activities occurring in Ohio;

(D) Plan and implement appropriate events, including celebrations and educational initiatives, to commemorate the war of 1812 bicentennial;

(E) Perform other duties as necessary to highlight Ohio's role in the war of 1812;

(F) Coordinate, as the commission considers appropriate, with the government of the United States, of the states of Illinois, Indiana, Kentucky, Michigan, Pennsylvania, and Virginia, of the province of Ontario, and of other states and nations that are commemorating the war of 1812;

(G) Seek federal grants and philanthropic support for war of 1812 bicentennial activities;

(H) Compile an inventory of existing war of 1812 markers, monuments, museums, and ties in this state;

(I) Undertake other activities that are appropriate to celebrate and commemorate the war of 1812 bicentennial.

Repealed by 128th General AssemblyFile No.10,SB 93, §2, eff. 12/31/2015.

Added by 128th General AssemblyFile No.10,SB 93, §1, eff. 3/18/2010.

Effective Date: 12-30-2004



Section 149.321 - [Repealed Effective 12/31/2015] The war of 1812 bicentennial commission; Creation.

There is hereby created the war of 1812 bicentennial commission, which for administrative purposes shall be a part of northwest state community college. The commission shall consist of the following members:

(A) One member of the house of representatives, appointed by the speaker of the house of representatives;

(B) One member of the senate, appointed by the president of the senate;

(C) The adjutant general or the adjutant general's designee;

(D) The superintendent of public instruction or the superintendent's designee;

(E) The director of commerce or the director's designee;

(F) The chief of the division of travel and tourism or the chief's designee;

(G) One member to represent the northwest state community college, appointed by the president of the college;

(H) One member to represent the national museum of Afro-American history and culture, appointed by the museum's director;

(I) One member of the Ohio humanities council, appointed by the council's executive director;

(J) One member of the Ohio historical society, appointed by the society's executive director;

(K) The superintendent of Perry's victory and international peace memorial;

(L) One member of a Native-American community historically associated with Ohio and the war of 1812, appointed by the governor; and

(M) Six members who are Ohio residents and who have a demonstrated interest in history and a substantial knowledge and appreciation of the war of 1812, appointed by the governor.

The commission shall select a chair and vice-chair from among its members.

The commission shall hold its first meeting not later than December 31, 2009, and shall meet at least twice each year thereafter.

Commission members shall serve without compensation, but shall be reimbursed for reasonable and necessary travel expenses incurred in the performance of their duties.

The commission may create, and appoint members to, an advisory board of persons with demonstrated interest in various aspects of the war of 1812.

The commission is not subject to sections 101.82 to 101.87 of the Revised Code.

Repealed by 128th General AssemblyFile No.10,SB 93, §2, eff. 12/31/2015.

Added by 128th General AssemblyFile No.10,SB 93, §1, eff. 3/18/2010.

Effective Date: 12-30-2004



Section 149.322 - [Repealed].

Effective Date: 12-30-2004



Section 149.33 - State records program - office of state records administration.

(A) The department of administrative services shall have responsibility for establishing and administering a state records program for all state agencies, except for state-supported institutions of higher education. The department shall apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposition of state records.

There is hereby established within the department of administrative services a state records program, which shall be under the control and supervision of the director of administrative services or the director's appointed deputy.

(B) The boards of trustees of state-supported institutions of higher education shall have full responsibility for establishing and administering a records program for their respective institutions. The boards shall apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposition of the records of their respective institutions.

Effective Date: 09-26-2003



Section 149.331 - State record administration program.

The state records program of the department of administrative services shall do all of the following:

(A) Establish and promulgate in consultation with the state archivist standards, procedures, and techniques for the effective management of state records;

(B) Review applications for one-time records disposal and schedules of records retention and destruction submitted by state agencies in accordance with section 149.333 of the Revised Code;

(C) Establish "general schedules" proposing the disposal, after the lapse of specified periods of time, of records of specified form or character common to several or all agencies that either have accumulated or may accumulate in such agencies and that apparently will not, after the lapse of the periods specified, have sufficient administrative, legal, fiscal, or other value to warrant their further preservation by the state;

(D) Establish and maintain a records management training program, and provide a basic consulting service, for personnel involved in record-making and record-keeping functions of departments, offices, and institutions;

(E) Provide for the disposition of any remaining records of any state agency, board, or commission, whether in the executive, judicial, or legislative branch of government, that has terminated its operations. After the closing of the Ohio veterans' children's home, the resident records of the home and the resident records of the home when it was known as the soldiers' and sailors' orphans' home required to be maintained by approved records retention schedules shall be administered by the state department of education pursuant to this chapter, the administrative records of the home required to be maintained by approved records retention schedules shall be administered by the department of administrative services pursuant to this chapter, and historical records of the home shall be transferred to an appropriate archival institution in this state prescribed by the state records program.

(F) Establish a centralized program coordinating micrographics standards, training, and services for the benefit of all state agencies;

(G) Establish and publish in accordance with the applicable law necessary procedures and rules for the retention and disposal of state records.

This section does not apply to the records of state-supported institutions of higher education, which shall keep their own records.

Effective Date: 09-26-2003



Section 149.332 - Records management programs in the legislative and judicial branches of state government.

Upon request the director of administrative services and the state archivist shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government and shall, as required by them, provide program services similar to those available to the executive branch under section 149.33 of the Revised Code. Prior to the disposal of any records, the state archivist shall be allowed sixty days to select for preservation in the state archives those records the state archivist determines to have continuing historical value.

Effective Date: 09-26-2003



Section 149.333 - Applying for record disposal or transfer.

No state agency shall retain, destroy, or otherwise transfer its state records in violation of this section. This section does not apply to state-supported institutions of higher education.

Each state agency shall submit to the state records program under the director of administrative services all applications for records disposal or transfer and all schedules of records retention and destruction. The state records program shall review the applications and schedules and provide written approval, rejection, or modification of an application or schedule. The state records program shall then forward the application for records disposal or transfer or the schedule for retention or destruction, with the program's recommendation attached, to the auditor of state for review and approval. The decision of the auditor of state to approve, reject, or modify the application or schedule shall be based upon the continuing administrative and fiscal value of the state records to the state or to its citizens. If the auditor of state disapproves the action by the state agency, the auditor of state shall so inform the state agency through the state records program within sixty days, and the records shall not be destroyed.

At the same time, the state records program shall forward the application for records disposal or transfer or the schedule for retention or destruction to the state archivist for review and approval. The state archivist shall have sixty days to select for custody the state records that the state archivist determines to be of continuing historical value. Records not selected shall be disposed of in accordance with this section.

Effective Date: 09-26-2003



Section 149.34 - Records management procedures.

The head of each state agency, office, institution, board, or commission shall do the following:

(A) Establish, maintain, and direct an active continuing program for the effective management of the records of the state agency;

(B) Submit to the state records program, in accordance with applicable standards and procedures, schedules proposing the length of time each record series warrants retention for administrative, legal, or fiscal purposes after it has been received or created by the agency. The head also shall submit to the state records program applications for disposal of records in the head's custody that are not needed in the transaction of current business and are not otherwise scheduled for retention or destruction.

(C) Within one year after their date of creation or receipt, schedule all records for disposition or retention in the manner prescribed by applicable law and procedures.

This section does not apply to state-supported institutions of higher education.

Effective Date: 09-26-2003



Section 149.35 - Laws prohibiting the destruction of records.

If any law prohibits the destruction of records, the director of administrative services, the director's designee, or the boards of trustees of state-supported institutions of higher education shall not order their destruction or other disposition. If any law provides that records shall be kept for a specified period of time, the director of administrative services, the director's designee, or the boards shall not order their destruction or other disposition prior to the expiration of that period.

Effective Date: 09-26-2003



Section 149.351 - Prohibiting destruction or damage of records.

(A) All records are the property of the public office concerned and shall not be removed, destroyed, mutilated, transferred, or otherwise damaged or disposed of, in whole or in part, except as provided by law or under the rules adopted by the records commissions provided for under sections 149.38 to 149.42 of the Revised Code or under the records programs established by the boards of trustees of state-supported institutions of higher education under section 149.33 of the Revised Code. Those records shall be delivered by outgoing officials and employees to their successors and shall not be otherwise removed, destroyed, mutilated, or transferred unlawfully.

(B) Any person who is aggrieved by the removal, destruction, mutilation, or transfer of, or by other damage to or disposition of a record in violation of division (A) of this section, or by threat of such removal, destruction, mutilation, transfer, or other damage to or disposition of such a record, may commence either or both of the following in the court of common pleas of the county in which division (A) of this section allegedly was violated or is threatened to be violated:

(1) A civil action for injunctive relief to compel compliance with division (A) of this section, and to obtain an award of the reasonable attorney's fees incurred by the person in the civil action;

(2) A civil action to recover a forfeiture in the amount of one thousand dollars for each violation, but not to exceed a cumulative total of ten thousand dollars, regardless of the number of violations, and to obtain an award of the reasonable attorney's fees incurred by the person in the civil action not to exceed the forfeiture amount recovered.

(C)

(1) A person is not aggrieved by a violation of division (A) of this section if clear and convincing evidence shows that the request for a record was contrived as a pretext to create potential liability under this section. The commencement of a civil action under division (B) of this section waives any right under this chapter to decline to divulge the purpose for requesting the record, but only to the extent needed to evaluate whether the request was contrived as a pretext to create potential liability under this section.

(2) In a civil action under division (B) of this section, if clear and convincing evidence shows that the request for a record was a pretext to create potential liability under this section, the court may award reasonable attorney's fees to any defendant or defendants in the action.

(D) Once a person recovers a forfeiture in a civil action commenced under division (B)(2) of this section, no other person may recover a forfeiture under that division for a violation of division (A) of this section involving the same record, regardless of the number of persons aggrieved by a violation of division (A) of this section or the number of civil actions commenced under this section.

(E) A civil action for injunctive relief under division (B)(1) of this section or a civil action to recover a forfeiture under division (B)(2) of this section shall be commenced within five years after the day in which division (A) of this section was allegedly violated or was threatened to be violated.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1992



Section 149.352 - Replevin of public records.

Upon request of the department of administrative services, the attorney general may replevin any public records which have been unlawfully transferred or removed in violation of sections 149.31 to 149.44 of the Revised Code or otherwise transferred or removed unlawfully. Such records shall be returned to the office of origin and safeguards shall be established to prevent further recurrence of unlawful transfer or removal.

Effective Date: 07-01-1985



Section 149.36 - Authority not restricted.

The provisions of sections 149.31 to 149.42, inclusive, of the Revised Code shall not impair or restrict the authority given by other statutes over the creation of records, systems, forms, procedures, or the control over purchases of equipment by public offices.

Effective Date: 10-19-1959



Section 149.37 - [Repealed].

Effective Date: 07-01-1985



Section 149.38 - County records commission.

(A) Except as otherwise provided in section 307.847 of the Revised Code, there is hereby created in each county a county records commission, composed of a member of the board of county commissioners as chairperson, the prosecuting attorney, the auditor, the recorder, and the clerk of the court of common pleas. The commission shall appoint a secretary, who may or may not be a member of the commission and who shall serve at the pleasure of the commission. The commission may employ an archivist or records manager to serve under its direction. The commission shall meet at least once every six months and upon the call of the chairperson.

(B) The functions of the county records commission shall be to provide rules for retention and disposal of records of the county, and to review applications for one-time disposal of obsolete records and schedules of records retention and disposition submitted by county offices. The commission may dispose of records pursuant to the procedure outlined in this section. The commission, at any time, may review any schedule it has previously approved and, for good cause shown, may revise that schedule, subject to division (D) of this section.

(C)

(1) When the county records commission has approved any county application for one-time disposal of obsolete records or any schedule of records retention and disposition, the commission shall send that application or schedule to the Ohio historical society for its review. The Ohio historical society shall review the application or schedule within a period of not more than sixty days after its receipt of it. During the sixty-day review period, the Ohio historical society may select for its custody from the application for one-time disposal of obsolete records any records it considers to be of continuing historical value, and shall denote upon any schedule of records retention and disposition any records for which the Ohio historical society will require a certificate of records disposal prior to their disposal.

(2) Upon completion of its review, the Ohio historical society shall forward the application for one-time disposal of obsolete records or the schedule of records retention and disposition to the auditor of state for the auditor's approval or disapproval. The auditor of state shall approve or disapprove the application or schedule within a period of not more than sixty days after receipt of it.

(3) Before public records are to be disposed of pursuant to an approved schedule of records retention and disposition, the county records commission shall inform the Ohio historical society of the disposal through the submission of a certificate of records disposal for only the records required by the schedule to be disposed of and shall give the society the opportunity for a period of fifteen business days to select for its custody those records, from the certificate submitted, that it considers to be of continuing historical value. Upon the expiration of the fifteen-business-day period, the county records commission also shall notify the public libraries, county historical society, state universities, and other public or quasi-public institutions, agencies, or corporations in the county that have provided the commission with their name and address for these notification purposes, that the commission has informed the Ohio historical society of the records disposal and that the notified entities, upon written agreement with the Ohio historical society pursuant to section 149.31 of the Revised Code, may select records of continuing historical value, including records that may be distributed to any of the notified entities under section 149.31 of the Revised Code. Any notified entity that notifies the county records commission of its intent to review and select records of continuing historical value from certificates of records disposal is responsible for the cost of any notice given and for the transportation of those records.

(D) The rules of the county records commission shall include a rule that requires any receipts, checks, vouchers, or other similar records pertaining to expenditures from the delinquent tax and assessment collection fund created in section 321.261 of the Revised Code, from the real estate assessment fund created in section 325.31 of the Revised Code, or from amounts allocated for the furtherance of justice to the county sheriff under section 325.071 of the Revised Code or to the prosecuting attorney under section 325.12 of the Revised Code to be retained for at least four years.

(E) No person shall knowingly violate the rule adopted under division (D) of this section. Whoever violates that rule is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-19-1992; 11-05-2004; 2006 HB9 09-29-2007



Section 149.381 - Review of applications for disposal of records or schedules of records retention and disposition by historical society.

(A) As used in this section, "records commission" means a records commission created under section 149.39 of the Revised Code, a school district records commission and an educational service center records commission created under section 149.41 of the Revised Code, a library records commission created under section 149.411 of the Revised Code, a special taxing district records commission created under section 149.412 of the Revised Code, and a township records commission created under section 149.42 of the Revised Code.

(B) When a records commission has approved an application for one-time disposal of obsolete records or any schedule of records retention and disposition, the records commission shall send that application or schedule to the Ohio historical society for its review. The Ohio historical society shall review the application or schedule within a period of not more than sixty days after its receipt of it. During the sixty-day review period, the Ohio historical society may select for its custody from the application for one-time disposal of obsolete records any records it considers to be of continuing historical value, and shall denote upon any schedule of records retention and disposition the records for which the Ohio historical society will require a certificate of records disposal prior to their disposal.

(C) Upon completion of its review, the Ohio historical society shall forward the application for one-time disposal of obsolete records or the schedule of records retention and disposition to the auditor of state for the auditor of state's approval or disapproval. The auditor of state shall approve or disapprove the application or schedule within a period of not more than sixty days after receipt of it.

(D) Before public records are to be disposed of pursuant to an approved schedule of records retention and disposition, the records commission shall inform the Ohio historical society of the disposal through the submission of a certificate of records disposal for only the records required by the schedule to be disposed of, and shall give the society the opportunity for a period of fifteen business days to select for its custody those public records, from the certificate submitted, that it considers to be of continuing historical value.

(E) The Ohio historical society may not review or select for its custody any of the following:

(1) Records the release of which is prohibited by section 149.432 of the Revised Code.

(2) Records containing personally identifiable information concerning any pupil attending a public school other than directory information, as defined in section 3319.321 of the Revised Code, without the written consent of the parent, guardian, or custodian of each such pupil who is less than eighteen years of age, or without the written consent of each pupil who is eighteen years of age or older.

(3) Records the release of which would, according to the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g, disqualify a school or other educational institution from receiving federal funds.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-19-1959



Section 149.39 - Records commission - municipal corporation.

There is hereby created in each municipal corporation a records commission composed of the chief executive or the chief executive's appointed representative, as chairperson, and the chief fiscal officer, the chief legal officer, and a citizen appointed by the chief executive. The commission shall appoint a secretary, who may or may not be a member of the commission and who shall serve at the pleasure of the commission. The commission may employ an archivist or records manager to serve under its direction. The commission shall meet at least once every six months and upon the call of the chairperson.

The functions of the commission shall be to provide rules for retention and disposal of records of the municipal corporation, and to review applications for one-time disposal of obsolete records and schedules of records retention and disposition submitted by municipal offices. The commission may dispose of records pursuant to the procedure outlined in section 149.381 of the Revised Code. The commission, at any time, may review any schedule it has previously approved and, for good cause shown, may revise that schedule under the procedure outlined in that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-23-1986; 2006 HB9 09-29-2007



Section 149.40 - Making only necessary records.

The head of each public office shall cause to be made only such records as are necessary for the adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency and for the protection of the legal and financial rights of the state and persons directly affected by the agency's activities.

Effective Date: 07-01-1985



Section 149.41 - School district records commission - educational service center records commission.

There is hereby created in each city, local, joint vocational, and exempted village school district a school district records commission, and in each educational service center an educational service center records commission. Each records commission shall be composed of the president, the treasurer of the board of education or governing board of the educational service center, and the superintendent of schools in each such district or educational service center. The commission shall meet at least once every twelve months.

The function of the commission shall be to review applications for one-time disposal of obsolete records and schedules of records retention and disposition submitted by any employee of the school district or educational service center. The commission may dispose of records pursuant to the procedure outlined in section 149.381 of the Revised Code. The commission, at any time, may review any schedule it has previously approved and, for good cause shown, may revise that schedule under the procedure outlined in that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1995; 2006 HB9 09-29-2007



Section 149.411 - Library records commission.

There is hereby created in each county free public library, municipal free public library, township free public library, school district free public library as described in section 3375.15 of the Revised Code, county library district, and regional library district a library records commission composed of the members and the fiscal officer of the board of library trustees of the appropriate public library or library district. The commission shall meet at least once every twelve months.

The functions of the commission shall be to review applications for one-time disposal of obsolete records and schedules of records retention and disposition submitted by any employee of the library. The commission may dispose of records pursuant to the procedure outlined in section 149.381 of the Revised Code. The commission, at any time, may review any schedule it has previously approved and, for good cause shown, may revise that schedule under the procedure outlined in that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2006 HB9 09-29-2007; 2008 SB185 06-20-2008



Section 149.412 - Special taxing district records commission.

There is hereby created in each special taxing district that is a public office as defined in section 149.011 of the Revised Code and that is not specifically designated in section 149.38, 149.39, 149.41, 149.411, or 149.42 of the Revised Code a special taxing district records commission composed of, at a minimum, the chairperson, a fiscal representative, and a legal representative of the governing board of the special taxing district. The commission shall meet at least once every twelve months and upon the call of the chairperson.

The functions of the commission shall be to review applications for one-time disposal of obsolete records and schedules of records retention and disposition submitted by any employee of the special taxing district. The commission may dispose of records pursuant to the procedure outlined in section 149.381 of the Revised Code. The commission, at any time, may review any schedule it has previously approved and, for good cause shown, may revise that schedule under the procedure outlined in that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2006 HB9 09-29-2007



Section 149.42 - Township records commission.

There is hereby created in each township a township records commission, composed of the chairperson of the board of township trustees and the fiscal officer of the township. The commission shall meet at least once every twelve months and upon the call of the chairperson.

The function of the commission shall be to review applications for one-time disposal of obsolete records and schedules of records retention and disposition submitted by township offices. The commission may dispose of records pursuant to the procedure outlined in section 149.381 of the Revised Code. The commission, at any time, may review any schedule it has previously approved and, for good cause shown, may revise that schedule under the procedure outlined in that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-08-1996; 12-20-2005; 2006 HB9 09-29-2007



Section 149.43 - Availability of public records for inspection and copying.

(A) As used in this section:

(1) "Public record" means records kept by any public office, including, but not limited to, state, county, city, village, township, and school district units, and records pertaining to the delivery of educational services by an alternative school in this state kept by the nonprofit or for-profit entity operating the alternative school pursuant to section 3313.533 of the Revised Code. "Public record" does not mean any of the following:

(a) Medical records;

(b) Records pertaining to probation and parole proceedings or to proceedings related to the imposition of community control sanctions and post-release control sanctions;

(c) Records pertaining to actions under section 2151.85 and division (C) of section 2919.121 of the Revised Code and to appeals of actions arising under those sections;

(d) Records pertaining to adoption proceedings, including the contents of an adoption file maintained by the department of health under section 3705.12 of the Revised Code;

(e) Information in a record contained in the putative father registry established by section 3107.062 of the Revised Code, regardless of whether the information is held by the department of job and family services or, pursuant to section 3111.69 of the Revised Code, the office of child support in the department or a child support enforcement agency;

(f) Records listed in division (A) of section 3107.42 of the Revised Code or specified in division (A) of section 3107.52 of the Revised Code;

(g) Trial preparation records;

(h) Confidential law enforcement investigatory records;

(i) Records containing information that is confidential under section 2710.03 or 4112.05 of the Revised Code;

(j) DNA records stored in the DNA database pursuant to section 109.573 of the Revised Code;

(k) Inmate records released by the department of rehabilitation and correction to the department of youth services or a court of record pursuant to division (E) of section 5120.21 of the Revised Code;

(l) Records maintained by the department of youth services pertaining to children in its custody released by the department of youth services to the department of rehabilitation and correction pursuant to section 5139.05 of the Revised Code;

(m) Intellectual property records;

(n) Donor profile records;

(o) Records maintained by the department of job and family services pursuant to section 3121.894 of the Revised Code;

(p) Peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation residential and familial information;

(q) In the case of a county hospital operated pursuant to Chapter 339. of the Revised Code or a municipal hospital operated pursuant to Chapter 749. of the Revised Code, information that constitutes a trade secret, as defined in section 1333.61 of the Revised Code;

(r) Information pertaining to the recreational activities of a person under the age of eighteen;

(s) Records provided to, statements made by review board members during meetings of, and all work products of a child fatality review board acting under sections 307.621 to 307.629 of the Revised Code, and child fatality review data submitted by the child fatality review board to the department of health or a national child death review database, other than the report prepared pursuant to division (A) of section 307.626 of the Revised Code;

(t) Records provided to and statements made by the executive director of a public children services agency or a prosecuting attorney acting pursuant to section 5153.171 of the Revised Code other than the information released under that section;

(u) Test materials, examinations, or evaluation tools used in an examination for licensure as a nursing home administrator that the board of examiners of nursing home administrators administers under section 4751.04 of the Revised Code or contracts under that section with a private or government entity to administer;

(v) Records the release of which is prohibited by state or federal law;

(w) Proprietary information of or relating to any person that is submitted to or compiled by the Ohio venture capital authority created under section 150.01 of the Revised Code;

(x) Information reported and evaluations conducted pursuant to section 3701.072 of the Revised Code;

(y) Financial statements and data any person submits for any purpose to the Ohio housing finance agency or the controlling board in connection with applying for, receiving, or accounting for financial assistance from the agency, and information that identifies any individual who benefits directly or indirectly from financial assistance from the agency;

(z) Records listed in section 5101.29 of the Revised Code;

(aa) Discharges recorded with a county recorder under section 317.24 of the Revised Code, as specified in division (B)(2) of that section;

(bb) Usage information including names and addresses of specific residential and commercial customers of a municipally owned or operated public utility.

(cc) Records described in division (C) of section 187.04 of the Revised Code that are not designated to be made available to the public as provided in that division.

(2) "Confidential law enforcement investigatory record" means any record that pertains to a law enforcement matter of a criminal, quasi-criminal, civil, or administrative nature, but only to the extent that the release of the record would create a high probability of disclosure of any of the following:

(a) The identity of a suspect who has not been charged with the offense to which the record pertains, or of an information source or witness to whom confidentiality has been reasonably promised;

(b) Information provided by an information source or witness to whom confidentiality has been reasonably promised, which information would reasonably tend to disclose the source's or witness's identity;

(c) Specific confidential investigatory techniques or procedures or specific investigatory work product;

(d) Information that would endanger the life or physical safety of law enforcement personnel, a crime victim, a witness, or a confidential information source.

(3) "Medical record" means any document or combination of documents, except births, deaths, and the fact of admission to or discharge from a hospital, that pertains to the medical history, diagnosis, prognosis, or medical condition of a patient and that is generated and maintained in the process of medical treatment.

(4) "Trial preparation record" means any record that contains information that is specifically compiled in reasonable anticipation of, or in defense of, a civil or criminal action or proceeding, including the independent thought processes and personal trial preparation of an attorney.

(5) "Intellectual property record" means a record, other than a financial or administrative record, that is produced or collected by or for faculty or staff of a state institution of higher learning in the conduct of or as a result of study or research on an educational, commercial, scientific, artistic, technical, or scholarly issue, regardless of whether the study or research was sponsored by the institution alone or in conjunction with a governmental body or private concern, and that has not been publicly released, published, or patented.

(6) "Donor profile record" means all records about donors or potential donors to a public institution of higher education except the names and reported addresses of the actual donors and the date, amount, and conditions of the actual donation.

(7) "Peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation residential and familial information" means any information that discloses any of the following about a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation:

(a) The address of the actual personal residence of a peace officer, parole officer, probation officer, bailiff, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or an investigator of the bureau of criminal identification and investigation, except for the state or political subdivision in which the peace officer, parole officer, probation officer, bailiff, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation resides;

(b) Information compiled from referral to or participation in an employee assistance program;

(c) The social security number, the residential telephone number, any bank account, debit card, charge card, or credit card number, or the emergency telephone number of, or any medical information pertaining to, a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation;

(d) The name of any beneficiary of employment benefits, including, but not limited to, life insurance benefits, provided to a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation by the peace officer's, parole officer's, probation officer's, bailiff's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, community-based correctional facility employee's, youth services employee's, firefighter's, EMT's, or investigator of the bureau of criminal identification and investigation's employer;

(e) The identity and amount of any charitable or employment benefit deduction made by the peace officer's, parole officer's, probation officer's, bailiff's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, community-based correctional facility employee's, youth services employee's, firefighter's, EMT's, or investigator of the bureau of criminal identification and investigation's employer from the peace officer's, parole officer's, probation officer's, bailiff's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, community-based correctional facility employee's, youth services employee's, firefighter's, EMT's, or investigator of the bureau of criminal identification and investigation's compensation unless the amount of the deduction is required by state or federal law;

(f) The name, the residential address, the name of the employer, the address of the employer, the social security number, the residential telephone number, any bank account, debit card, charge card, or credit card number, or the emergency telephone number of the spouse, a former spouse, or any child of a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation;

(g) A photograph of a peace officer who holds a position or has an assignment that may include undercover or plain clothes positions or assignments as determined by the peace officer's appointing authority.

As used in divisions (A)(7) and (B)(9) of this section, "peace officer" has the same meaning as in section 109.71 of the Revised Code and also includes the superintendent and troopers of the state highway patrol; it does not include the sheriff of a county or a supervisory employee who, in the absence of the sheriff, is authorized to stand in for, exercise the authority of, and perform the duties of the sheriff.

As used in divisions (A)(7) and (B)(5) of this section, "correctional employee" means any employee of the department of rehabilitation and correction who in the course of performing the employee's job duties has or has had contact with inmates and persons under supervision.

As used in divisions (A)(7) and (B)(5) of this section, "youth services employee" means any employee of the department of youth services who in the course of performing the employee's job duties has or has had contact with children committed to the custody of the department of youth services.

As used in divisions (A)(7) and (B)(9) of this section, "firefighter" means any regular, paid or volunteer, member of a lawfully constituted fire department of a municipal corporation, township, fire district, or village.

As used in divisions (A)(7) and (B)(9) of this section, "EMT" means EMTs-basic, EMTs-I, and paramedics that provide emergency medical services for a public emergency medical service organization. "Emergency medical service organization," "EMT-basic," "EMT-I," and "paramedic" have the same meanings as in section 4765.01 of the Revised Code.

As used in divisions (A)(7) and (B)(9) of this section, "investigator of the bureau of criminal identification and investigation" has the meaning defined in section 2903.11 of the Revised Code.

(8) "Information pertaining to the recreational activities of a person under the age of eighteen" means information that is kept in the ordinary course of business by a public office, that pertains to the recreational activities of a person under the age of eighteen years, and that discloses any of the following:

(a) The address or telephone number of a person under the age of eighteen or the address or telephone number of that person's parent, guardian, custodian, or emergency contact person;

(b) The social security number, birth date, or photographic image of a person under the age of eighteen;

(c) Any medical record, history, or information pertaining to a person under the age of eighteen;

(d) Any additional information sought or required about a person under the age of eighteen for the purpose of allowing that person to participate in any recreational activity conducted or sponsored by a public office or to use or obtain admission privileges to any recreational facility owned or operated by a public office.

(9) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(10) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

(11) "Redaction" means obscuring or deleting any information that is exempt from the duty to permit public inspection or copying from an item that otherwise meets the definition of a "record" in section 149.011 of the Revised Code.

(12) "Designee" and "elected official" have the same meanings as in section 109.43 of the Revised Code.

(B)

(1) Upon request and subject to division (B)(8) of this section, all public records responsive to the request shall be promptly prepared and made available for inspection to any person at all reasonable times during regular business hours. Subject to division (B)(8) of this section, upon request, a public office or person responsible for public records shall make copies of the requested public record available at cost and within a reasonable period of time. If a public record contains information that is exempt from the duty to permit public inspection or to copy the public record, the public office or the person responsible for the public record shall make available all of the information within the public record that is not exempt. When making that public record available for public inspection or copying that public record, the public office or the person responsible for the public record shall notify the requester of any redaction or make the redaction plainly visible. A redaction shall be deemed a denial of a request to inspect or copy the redacted information, except if federal or state law authorizes or requires a public office to make the redaction.

(2) To facilitate broader access to public records, a public office or the person responsible for public records shall organize and maintain public records in a manner that they can be made available for inspection or copying in accordance with division (B) of this section. A public office also shall have available a copy of its current records retention schedule at a location readily available to the public. If a requester makes an ambiguous or overly broad request or has difficulty in making a request for copies or inspection of public records under this section such that the public office or the person responsible for the requested public record cannot reasonably identify what public records are being requested, the public office or the person responsible for the requested public record may deny the request but shall provide the requester with an opportunity to revise the request by informing the requester of the manner in which records are maintained by the public office and accessed in the ordinary course of the public office's or person's duties.

(3) If a request is ultimately denied, in part or in whole, the public office or the person responsible for the requested public record shall provide the requester with an explanation, including legal authority, setting forth why the request was denied. If the initial request was provided in writing, the explanation also shall be provided to the requester in writing. The explanation shall not preclude the public office or the person responsible for the requested public record from relying upon additional reasons or legal authority in defending an action commenced under division (C) of this section.

(4) Unless specifically required or authorized by state or federal law or in accordance with division (B) of this section, no public office or person responsible for public records may limit or condition the availability of public records by requiring disclosure of the requester's identity or the intended use of the requested public record. Any requirement that the requester disclose the requestor's identity or the intended use of the requested public record constitutes a denial of the request.

(5) A public office or person responsible for public records may ask a requester to make the request in writing, may ask for the requester's identity, and may inquire about the intended use of the information requested, but may do so only after disclosing to the requester that a written request is not mandatory and that the requester may decline to reveal the requester's identity or the intended use and when a written request or disclosure of the identity or intended use would benefit the requester by enhancing the ability of the public office or person responsible for public records to identify, locate, or deliver the public records sought by the requester.

(6) If any person chooses to obtain a copy of a public record in accordance with division (B) of this section, the public office or person responsible for the public record may require that person to pay in advance the cost involved in providing the copy of the public record in accordance with the choice made by the person seeking the copy under this division. The public office or the person responsible for the public record shall permit that person to choose to have the public record duplicated upon paper, upon the same medium upon which the public office or person responsible for the public record keeps it, or upon any other medium upon which the public office or person responsible for the public record determines that it reasonably can be duplicated as an integral part of the normal operations of the public office or person responsible for the public record. When the person seeking the copy makes a choice under this division, the public office or person responsible for the public record shall provide a copy of it in accordance with the choice made by the person seeking the copy. Nothing in this section requires a public office or person responsible for the public record to allow the person seeking a copy of the public record to make the copies of the public record.

(7) Upon a request made in accordance with division (B) of this section and subject to division (B)(6) of this section, a public office or person responsible for public records shall transmit a copy of a public record to any person by United States mail or by any other means of delivery or transmission within a reasonable period of time after receiving the request for the copy. The public office or person responsible for the public record may require the person making the request to pay in advance the cost of postage if the copy is transmitted by United States mail or the cost of delivery if the copy is transmitted other than by United States mail, and to pay in advance the costs incurred for other supplies used in the mailing, delivery, or transmission.

Any public office may adopt a policy and procedures that it will follow in transmitting, within a reasonable period of time after receiving a request, copies of public records by United States mail or by any other means of delivery or transmission pursuant to this division. A public office that adopts a policy and procedures under this division shall comply with them in performing its duties under this division.

In any policy and procedures adopted under this division, a public office may limit the number of records requested by a person that the office will transmit by United States mail to ten per month, unless the person certifies to the office in writing that the person does not intend to use or forward the requested records, or the information contained in them, for commercial purposes. For purposes of this division, "commercial" shall be narrowly construed and does not include reporting or gathering news, reporting or gathering information to assist citizen oversight or understanding of the operation or activities of government, or nonprofit educational research.

(8) A public office or person responsible for public records is not required to permit a person who is incarcerated pursuant to a criminal conviction or a juvenile adjudication to inspect or to obtain a copy of any public record concerning a criminal investigation or prosecution or concerning what would be a criminal investigation or prosecution if the subject of the investigation or prosecution were an adult, unless the request to inspect or to obtain a copy of the record is for the purpose of acquiring information that is subject to release as a public record under this section and the judge who imposed the sentence or made the adjudication with respect to the person, or the judge's successor in office, finds that the information sought in the public record is necessary to support what appears to be a justiciable claim of the person.

(9)

(a) Upon written request made and signed by a journalist on or after December 16, 1999, a public office, or person responsible for public records, having custody of the records of the agency employing a specified peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation shall disclose to the journalist the address of the actual personal residence of the peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, community-based correctional facility employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation and, if the peace officer's, parole officer's, probation officer's, bailiff's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, community-based correctional facility employee's, youth services employee's, firefighter's, EMT's, or investigator of the bureau of criminal identification and investigation's spouse, former spouse, or child is employed by a public office, the name and address of the employer of the peace officer's, parole officer's, probation officer's, bailiff's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, community-based correctional facility employee's, youth services employee's, firefighter's, EMT's, or investigator of the bureau of criminal identification and investigation's spouse, former spouse, or child. The request shall include the journalist's name and title and the name and address of the journalist's employer and shall state that disclosure of the information sought would be in the public interest.

(b) Division (B)(9)(a) of this section also applies to journalist requests for customer information maintained by a municipally owned or operated public utility, other than social security numbers and any private financial information such as credit reports, payment methods, credit card numbers, and bank account information.

(c) As used in division (B)(9) of this section, "journalist" means a person engaged in, connected with, or employed by any news medium, including a newspaper, magazine, press association, news agency, or wire service, a radio or television station, or a similar medium, for the purpose of gathering, processing, transmitting, compiling, editing, or disseminating information for the general public.

(C)

(1) If a person allegedly is aggrieved by the failure of a public office or the person responsible for public records to promptly prepare a public record and to make it available to the person for inspection in accordance with division (B) of this section or by any other failure of a public office or the person responsible for public records to comply with an obligation in accordance with division (B) of this section, the person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the public office or the person responsible for the public record to comply with division (B) of this section, that awards court costs and reasonable attorney's fees to the person that instituted the mandamus action, and, if applicable, that includes an order fixing statutory damages under division (C)(1) of this section. The mandamus action may be commenced in the court of common pleas of the county in which division (B) of this section allegedly was not complied with, in the supreme court pursuant to its original jurisdiction under Section 2 of Article IV, Ohio Constitution, or in the court of appeals for the appellate district in which division (B) of this section allegedly was not complied with pursuant to its original jurisdiction under Section 3 of Article IV, Ohio Constitution.

If a requestor transmits a written request by hand delivery or certified mail to inspect or receive copies of any public record in a manner that fairly describes the public record or class of public records to the public office or person responsible for the requested public records, except as otherwise provided in this section, the requestor shall be entitled to recover the amount of statutory damages set forth in this division if a court determines that the public office or the person responsible for public records failed to comply with an obligation in accordance with division (B) of this section.

The amount of statutory damages shall be fixed at one hundred dollars for each business day during which the public office or person responsible for the requested public records failed to comply with an obligation in accordance with division (B) of this section, beginning with the day on which the requester files a mandamus action to recover statutory damages, up to a maximum of one thousand dollars. The award of statutory damages shall not be construed as a penalty, but as compensation for injury arising from lost use of the requested information. The existence of this injury shall be conclusively presumed. The award of statutory damages shall be in addition to all other remedies authorized by this section.

The court may reduce an award of statutory damages or not award statutory damages if the court determines both of the following:

(a) That, based on the ordinary application of statutory law and case law as it existed at the time of the conduct or threatened conduct of the public office or person responsible for the requested public records that allegedly constitutes a failure to comply with an obligation in accordance with division (B) of this section and that was the basis of the mandamus action, a well-informed public office or person responsible for the requested public records reasonably would believe that the conduct or threatened conduct of the public office or person responsible for the requested public records did not constitute a failure to comply with an obligation in accordance with division (B) of this section;

(b) That a well-informed public office or person responsible for the requested public records reasonably would believe that the conduct or threatened conduct of the public office or person responsible for the requested public records would serve the public policy that underlies the authority that is asserted as permitting that conduct or threatened conduct.

(2)

(a) If the court issues a writ of mandamus that orders the public office or the person responsible for the public record to comply with division (B) of this section and determines that the circumstances described in division (C)(1) of this section exist, the court shall determine and award to the relator all court costs.

(b) If the court renders a judgment that orders the public office or the person responsible for the public record to comply with division (B) of this section, the court may award reasonable attorney's fees subject to reduction as described in division (C)(2)(c) of this section. The court shall award reasonable attorney's fees, subject to reduction as described in division (C)(2)(c) of this section when either of the following applies:

(i) The public office or the person responsible for the public records failed to respond affirmatively or negatively to the public records request in accordance with the time allowed under division (B) of this section.

(ii) The public office or the person responsible for the public records promised to permit the relator to inspect or receive copies of the public records requested within a specified period of time but failed to fulfill that promise within that specified period of time.

(c) Court costs and reasonable attorney's fees awarded under this section shall be construed as remedial and not punitive. Reasonable attorney's fees shall include reasonable fees incurred to produce proof of the reasonableness and amount of the fees and to otherwise litigate entitlement to the fees. The court may reduce an award of attorney's fees to the relator or not award attorney's fees to the relator if the court determines both of the following:

(i) That, based on the ordinary application of statutory law and case law as it existed at the time of the conduct or threatened conduct of the public office or person responsible for the requested public records that allegedly constitutes a failure to comply with an obligation in accordance with division (B) of this section and that was the basis of the mandamus action, a well-informed public office or person responsible for the requested public records reasonably would believe that the conduct or threatened conduct of the public office or person responsible for the requested public records did not constitute a failure to comply with an obligation in accordance with division (B) of this section;

(ii) That a well-informed public office or person responsible for the requested public records reasonably would believe that the conduct or threatened conduct of the public office or person responsible for the requested public records as described in division (C)(2)(c)(i) of this section would serve the public policy that underlies the authority that is asserted as permitting that conduct or threatened conduct.

(D) Chapter 1347. of the Revised Code does not limit the provisions of this section.

(E)

(1) To ensure that all employees of public offices are appropriately educated about a public office's obligations under division (B) of this section, all elected officials or their appropriate designees shall attend training approved by the attorney general as provided in section 109.43 of the Revised Code. In addition, all public offices shall adopt a public records policy in compliance with this section for responding to public records requests. In adopting a public records policy under this division, a public office may obtain guidance from the model public records policy developed and provided to the public office by the attorney general under section 109.43 of the Revised Code. Except as otherwise provided in this section, the policy may not limit the number of public records that the public office will make available to a single person, may not limit the number of public records that it will make available during a fixed period of time, and may not establish a fixed period of time before it will respond to a request for inspection or copying of public records, unless that period is less than eight hours.

(2) The public office shall distribute the public records policy adopted by the public office under division (E)(1) of this section to the employee of the public office who is the records custodian or records manager or otherwise has custody of the records of that office. The public office shall require that employee to acknowledge receipt of the copy of the public records policy. The public office shall create a poster that describes its public records policy and shall post the poster in a conspicuous place in the public office and in all locations where the public office has branch offices. The public office may post its public records policy on the internet web site of the public office if the public office maintains an internet web site. A public office that has established a manual or handbook of its general policies and procedures for all employees of the public office shall include the public records policy of the public office in the manual or handbook.

(F)

(1) The bureau of motor vehicles may adopt rules pursuant to Chapter 119. of the Revised Code to reasonably limit the number of bulk commercial special extraction requests made by a person for the same records or for updated records during a calendar year. The rules may include provisions for charges to be made for bulk commercial special extraction requests for the actual cost of the bureau, plus special extraction costs, plus ten per cent. The bureau may charge for expenses for redacting information, the release of which is prohibited by law.

(2) As used in division (F)(1) of this section:

(a) "Actual cost" means the cost of depleted supplies, records storage media costs, actual mailing and alternative delivery costs, or other transmitting costs, and any direct equipment operating and maintenance costs, including actual costs paid to private contractors for copying services.

(b) "Bulk commercial special extraction request" means a request for copies of a record for information in a format other than the format already available, or information that cannot be extracted without examination of all items in a records series, class of records, or data base by a person who intends to use or forward the copies for surveys, marketing, solicitation, or resale for commercial purposes. "Bulk commercial special extraction request" does not include a request by a person who gives assurance to the bureau that the person making the request does not intend to use or forward the requested copies for surveys, marketing, solicitation, or resale for commercial purposes.

(c) "Commercial" means profit-seeking production, buying, or selling of any good, service, or other product.

(d) "Special extraction costs" means the cost of the time spent by the lowest paid employee competent to perform the task, the actual amount paid to outside private contractors employed by the bureau, or the actual cost incurred to create computer programs to make the special extraction. "Special extraction costs" include any charges paid to a public agency for computer or records services.

(3) For purposes of divisions (F)(1) and (2) of this section, "surveys, marketing, solicitation, or resale for commercial purposes" shall be narrowly construed and does not include reporting or gathering news, reporting or gathering information to assist citizen oversight or understanding of the operation or activities of government, or nonprofit educational research.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-12-2004; 04-27-2005; 07-01-2005; 10-29-2005; 03-30-2007; 2006 HB9 09-29-2007; 2008 HB214 05-14-2008; 2008 SB248 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.131,SB 337, §4



Section 149.431 - Records of governmental or nonprofit organizations receiving governmental funds.

(A) Except as provided in sections 9.833 and 2744.08 of the Revised Code, any governmental entity or agency and any nonprofit corporation or association, except a corporation organized pursuant to Chapter 1719. of the Revised Code prior to January 1, 1980 or organized pursuant to Chapter 3941. of the Revised Code, that enters into a contract or other agreement with the federal government, a unit of state government, or a political subdivision or taxing unit of this state for the provision of services shall keep accurate and complete financial records of any moneys expended in relation to the performance of the services pursuant to such contract or agreement according to generally accepted accounting principles. Such contract or agreement and such financial records shall be deemed to be public records as defined in division (A)(1) of section 149.43 of the Revised Code and are subject to the requirements of division (B) of that section, except that:

(1) Any information directly or indirectly identifying a present or former individual patient or client or such an individual patient's or client's diagnosis, prognosis, or medical treatment, treatment for a mental or emotional disorder, treatment for mental retardation or a developmental disability, treatment for drug abuse or alcoholism, or counseling for personal or social problems is not a public record;

(2) If disclosure of the contract or agreement or financial records is requested at a time when confidential professional services are being provided to a patient or client whose confidentiality might be violated if disclosure were made at that time, disclosure may be deferred if reasonable times are established when the contract or agreement or financial records will be disclosed.

(3) Any nonprofit corporation or association that receives both public and private funds in fulfillment of any such contract or other agreement is not required to keep as public records the financial records of any private funds expended in relation to the performance of services pursuant to the contract or agreement.

(B) Any nonprofit corporation or association that receives more than fifty per cent of its gross receipts excluding moneys received pursuant to Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, in a calendar year in fulfillment of a contract or other agreement for services with a governmental entity shall maintain information setting forth the compensation of any individual serving the nonprofit corporation or association in an executive or administrative capacity. Such information shall be deemed to be public records as defined in division (A)(1) of section 149.43 of the Revised Code and is subject to the requirements of division (B) of that section.

Nothing in this section shall be construed to otherwise limit the provisions of section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 07-01-1991



Section 149.432 - Releasing library record or patron information.

(A) As used in this section:

(1) "Library" means a library that is open to the public, including any of the following:

(a) A library that is maintained and regulated under section 715.13 of the Revised Code;

(b) A library that is created, maintained, and regulated under Chapter 3375. of the Revised Code;

(c) A library that is created and maintained by a public or private school, college, university, or other educational institution;

(d) A library that is created and maintained by a historical or charitable organization, institution, association, or society.

"Library" includes the members of the governing body and the employees of a library.

(2) "Library record" means a record in any form that is maintained by a library and that contains any of the following types of information:

(a) Information that the library requires an individual to provide in order to be eligible to use library services or borrow materials;

(b) Information that identifies an individual as having requested or obtained specific materials or materials on a particular subject;

(c) Information that is provided by an individual to assist a library staff member to answer a specific question or provide information on a particular subject.

"Library record" does not include information that does not identify any individual and that is retained for the purpose of studying or evaluating the use of a library and its materials and services.

(3) Subject to division (B)(5) of this section, "patron information" means personally identifiable information about an individual who has used any library service or borrowed any library materials.

(B) A library shall not release any library record or disclose any patron information except in the following situations:

(1) If a library record or patron information pertaining to a minor child is requested from a library by the minor child's parent, guardian, or custodian, the library shall make that record or information available to the parent, guardian, or custodian in accordance with division (B) of section 149.43 of the Revised Code.

(2) Library records or patron information shall be released in the following situations:

(a) In accordance with a subpoena, search warrant, or other court order;

(b) To a law enforcement officer who is acting in the scope of the officer's law enforcement duties and who is investigating a matter involving public safety in exigent circumstances.

(3) A library record or patron information shall be released upon the request or with the consent of the individual who is the subject of the record or information.

(4) Library records may be released for administrative library purposes, including establishment or maintenance of a system to manage the library records or to assist in the transfer of library records from one records management system to another, compilation of statistical data on library use, and collection of fines and penalties.

(5) A library may release under division (B) of section 149.43 of the Revised Code records that document improper use of the internet at the library so long as any patron information is removed from those records. As used in division (B)(5) of this section, "patron information" does not include information about the age or gender of an individual.

Effective Date: 10-05-2000; 11-05-2004



Section 149.433 - Exempting security and infrastructure records.

(A) As used in this section:

(1) "Act of terrorism" has the same meaning as in section 2909.21 of the Revised Code.

(2) "Infrastructure record" means any record that discloses the configuration of a public office's or chartered nonpublic school's critical systems including, but not limited to, communication, computer, electrical, mechanical, ventilation, water, and plumbing systems, security codes, or the infrastructure or structural configuration of the building in which a public office or chartered nonpublic school is located. "Infrastructure record" does not mean a simple floor plan that discloses only the spatial relationship of components of a public office or chartered nonpublic school or the building in which a public office or chartered nonpublic school is located.

(3) "Security record" means any of the following:

(a) Any record that contains information directly used for protecting or maintaining the security of a public office against attack, interference, or sabotage;

(b) Any record assembled, prepared, or maintained by a public office or public body to prevent, mitigate, or respond to acts of terrorism, including any of the following:

(i) Those portions of records containing specific and unique vulnerability assessments or specific and unique response plans either of which is intended to prevent or mitigate acts of terrorism, and communication codes or deployment plans of law enforcement or emergency response personnel;

(ii) Specific intelligence information and specific investigative records shared by federal and international law enforcement agencies with state and local law enforcement and public safety agencies;

(iii) National security records classified under federal executive order and not subject to public disclosure under federal law that are shared by federal agencies, and other records related to national security briefings to assist state and local government with domestic preparedness for acts of terrorism.

(c) A school safety plan adopted pursuant to section 3313.536 of the Revised Code.

(B) A record kept by a public office that is a security record or an infrastructure record is not a public record under section 149.43 of the Revised Code and is not subject to mandatory release or disclosure under that section.

(C) Notwithstanding any other section of the Revised Code, disclosure by a public office, public employee, chartered nonpublic school, or chartered nonpublic school employee of a security record or infrastructure record that is necessary for construction, renovation, or remodeling work on any public building or project or chartered nonpublic school does not constitute public disclosure for purposes of waiving division (B) of this section and does not result in that record becoming a public record for purposes of section 149.43 of the Revised Code.

Effective Date: 05-15-2002; 09-28-2006



Section 149.434 - Public offices to maintain employee database.

(A) Each public office or person responsible for public records shall maintain a database or a list that includes the name and date of birth of all public officials and employees elected to or employed by that public office. The database or list is a public record and shall be made available upon a request made pursuant to section 149.43 of the Revised Code.

(B) As used in this section:

(1) "Employee" has the same meaning as in section 9.40 of the Revised Code.

(2) "Public official" has the same meaning as in section 117.01 of the Revised Code.

(3) "Public record" has the same meaning as in section 149.43 of the Revised Code.

Effective Date: 2008 HB46 09-01-2008



Section 149.44 - Rules and procedures for operation of state records centers and archival institutions holding public records.

Any state records center or archival institution established pursuant to sections 149.31 and 149.331 of the Revised Code is an extension of the departments, offices, and institutions of the state and all state and local records transferred to records centers and archival institutions shall be available for use under section 149.43 of the Revised Code. The state records administration, assisted by the state archivist, shall establish rules and procedures for the operation of state records centers and archival institutions holding public records, respectively.

Effective Date: 07-01-1985



Section 149.45 - Internet access to social security numbers.

(A) As used in this section:

(1) "Personal information" means any of the following:

(a) An individual's social security number;

(b) An individual's federal tax identification number;

(c) An individual's driver's license number or state identification number;

(d) An individual's checking account number, savings account number, or credit card number.

(2) "Public record" and "peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation residential and familial information" have the same meanings as in section 149.43 of the Revised Code.

(3) "Truncate" means to redact all but the last four digits of an individual's social security number.

(B)

(1) No public office or person responsible for a public office's public records shall make available to the general public on the internet any document that contains an individual's social security number without otherwise redacting, encrypting, or truncating the social security number.

(2) A public office or person responsible for a public office's public records that prior to the effective date of this section made available to the general public on the internet any document that contains an individual's social security number shall redact, encrypt, or truncate the social security number from that document.

(3) Divisions (B)(1) and (2) of this section do not apply to documents that are only accessible through the internet with a password.

(C)

(1) An individual may request that a public office or a person responsible for a public office's public records redact personal information of that individual from any record made available to the general public on the internet. An individual who makes a request for redaction pursuant to this division shall make the request in writing on a form developed by the attorney general and shall specify the personal information to be redacted and provide any information that identifies the location of that personal information within a document that contains that personal information.

(2) Upon receiving a request for a redaction pursuant to division (C)(1) of this section, a public office or a person responsible for a public office's public records shall act within five business days in accordance with the request to redact the personal information of the individual from any record made available to the general public on the internet, if practicable. If a redaction is not practicable, the public office or person responsible for the public office's public records shall verbally or in writing within five business days after receiving the written request explain to the individual why the redaction is impracticable.

(3) The attorney general shall develop a form to be used by an individual to request a redaction pursuant to division (C)(1) of this section. The form shall include a place to provide any information that identifies the location of the personal information to be redacted.

(D)

(1) A peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation may request that a public office other than a county auditor or a person responsible for the public records of a public office other than a county auditor redact the address of the person making the request from any record made available to the general public on the internet that includes peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation residential and familial information of the person making the request. A person who makes a request for a redaction pursuant to this division shall make the request in writing and on a form developed by the attorney general.

(2) Upon receiving a written request for a redaction pursuant to division (D)(1) of this section, a public office other than a county auditor or a person responsible for the public records of a public office other than a county auditor shall act within five business days in accordance with the request to redact the address of the peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation making the request from any record made available to the general public on the internet that includes peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation residential and familial information of the person making the request, if practicable. If a redaction is not practicable, the public office or person responsible for the public office's public records shall verbally or in writing within five business days after receiving the written request explain to the peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation why the redaction is impracticable.

(3) Except as provided in this section and section 319.28 of the Revised Code, a public office other than an employer of a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation or a person responsible for the public records of the employer is not required to redact the residential and familial information of the peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation from other records maintained by the public office.

(4) The attorney general shall develop a form to be used by a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation to request a redaction pursuant to division (D)(1) of this section. The form shall include a place to provide any information that identifies the location of the address of a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation to be redacted.

(E)

(1) If a public office or a person responsible for a public office's public records becomes aware that an electronic record of that public office that is made available to the general public on the internet contains an individual's social security number that was mistakenly not redacted, encrypted, or truncated as required by division (B)(1) or (2) of this section, the public office or person responsible for the public office's public records shall redact, encrypt, or truncate the individual's social security number within a reasonable period of time.

(2) A public office or a person responsible for a public office's public records is not liable in damages in a civil action for any harm an individual allegedly sustains as a result of the inclusion of that individual's personal information on any record made available to the general public on the internet or any harm a peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation sustains as a result of the inclusion of the address of the peace officer, parole officer, probation officer, bailiff, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation on any record made available to the general public on the internet in violation of this section unless the public office or person responsible for the public office's public records acted with malicious purpose, in bad faith, or in a wanton or reckless manner or division (A)(6)(a) or (c) of section 2744.03 of the Revised Code applies.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 HB46 09-01-2008



Section 149.51 - Desecrating an archaeological landmark.

In order to ensure that the scientific knowledge about both prehistoric and historic North American Indian cultures is made available to the public and is not willfully or unnecessarily destroyed or lost, the Ohio historical society shall maintain a state registry of archaeological landmarks that it finds to have archaeological significance. The society shall not place any land on the registry without first obtaining a written agreement with the landowner that subjects the land to the provisions of this section. The agreement shall be executed and recorded in the same manner as a deed or conveyance of an interest in real property. The agreement shall contain the legal description of the parcel of real estate upon which the landmarks are located, a reference to the volume and page of the deed record in which the title of the owner is recorded, and the accurate location of any known Indian mounds, earthworks, or burial or settlement sites on the real estate. The society shall file the written agreement in the office of the county recorder of the county in which the land is located for recording in the deed records of the county.

The written agreement may be terminated, at the option of any subsequent owner of the land, within sixty days after the record of the conveyance or other transfer of title to him is filed for record in the office of the county recorder. The owner shall send notice of the termination of the agreement, by certified mail, to the director of the Ohio historical society and file an affidavit, pursuant to section 5301.252 of the Revised Code, for record in the office of the county recorder, stating that the agreement has been terminated. An affidavit filed and recorded pursuant to this section is conclusive evidence of the termination of the agreement.

The registry shall indicate the accurate location of each registered archaeological landmark and shall be made available for public inspection.

Within any land that is placed on the state registry of archaeological landmarks, no person or government entity shall at any time after placement on the registry dig, excavate, remove, or otherwise destroy any Indian mounds, earthworks, burial or settlement sites, or other recognizable evidence of prehistoric or historic Indian settlement or occupation, or remove skeletal remains or artifacts from within the earth, without:

(A) Notifying the director of the Ohio historical society in writing of an intent to disturb the mound, earthwork, or burial or settlement site, prior to the commencement of the work;

(B) Affording the director's duly authorized representatives access to the mound, earthwork, or burial or settlement site in order to assist in planning and observe or record the methods of excavation and findings of artifacts, sample the soil or rock strata, or obtain other information or data of archaeological significance; and

(C) Upon completion of work at the mound, earthwork, or burial or settlement site, reporting to the director in writing what artifacts and skeletal remains were found, their intended disposition, and what other information or data were obtained that are known to be of archaeological significance.

The owner shall not engage in nor authorize any other person to engage in archaeological survey or salvage work within lands so registered without a permit issued under section 149.54 of the Revised Code.

No person shall sell, offer for sale, or possess any artifacts or skeletal remains removed without privilege to do so from lands placed on the state registry of archaeological landmarks.

The director may designate in writing persons in various parts of the state whom the director determines to have sufficient experience in archaeological work, as duly authorized representatives for purposes of this section.

Whoever violates this section is guilty of desecrating an archaeological landmark, a misdemeanor of the second degree. Whoever violates or threatens to violate this section may be enjoined from violation.

Effective Date: 08-24-1976



Section 149.52 - Filing articles of dedication.

As used in this section, "archaeological site" means any mounds, earthworks, burial or settlement sites, or other place where evidence of prehistoric or early historic settlement or occupation lies on or below the surface of the ground.

The Ohio historical society may accept articles dedicating as preserves real property upon which significant archaeological sites are located, if funds and services are available for their preservation and protection.

An archaeological preserve is established when articles of dedication have been filed by or at the direction of the owner of [the] site, or a governmental agency having ownership or control thereof, in the office of the county recorder of the county in which the site is located.

Articles of dedication shall be executed by the owner of the land in the same manner and with the same effect as a deed or conveyance of an interest in real property and shall be irrevocable except as provided in this section. The county recorder may not accept articles of dedication for recording unless they have been accepted by the director of the Ohio historical society. The articles shall be recorded in the county record of deeds. The director may not accept articles of dedication unless they contain terms restricting the use of the property which adequately provide for its preservation and protection, for restoration where appropriate, and for archaeological research and study. Whenever possible and consistent with such purposes, the articles shall provide for public access in order that the maximum benefit be obtained.

Articles of dedication may contain provisions for the management, custody, and transfer to the state or the society of real property or any estate, or right therein, provisions defining the rights of the owner or operating agency and of the society and its agents, and such other provisions as may be necessary or advisable to carry out the uses and purposes for which the property is dedicated. They may contain conditions under which the owner and the society may agree to rescind the articles.

The attorney general, upon request of the director, may bring an action for injunction in any court of competent jurisdiction to enforce the terms of articles of dedication.

The director may make or accept amendments of any articles of dedication upon terms and conditions that are consistent with the purposes for which the preserve is dedicated. If the fee simple interest in the property is not held by the society, no amendments shall be made without the written consent of the owner. Each amendment shall be recorded in the same manner as the articles of dedication.

Archaeological preserves dedicated under this section shall not be taken for any other use or purpose except another public use or purpose after a finding by a court of common pleas of the existence of an imperative and unavoidable public necessity for such other public use or purpose.

All departments, agencies, units, instrumentalities, and political subdivisions of the state, including counties, townships, municipal corporations, park districts, conservancy districts, universities, colleges, and school districts, may dedicate real property under their jurisdiction as archaeological preserves in accordance with this section.

No person shall violate any terms or conditions of the articles of dedication of an archaeological preserve. No person shall sell, offer for sale, or possess any artifacts or skeletal remains removed without privilege to do so from an archaeological preserve dedicated under this section. Whoever violates this section is guilty of a misdemeanor of the second degree. Whoever violates or threatens to violate this section may be enjoined from violation.

Effective Date: 08-24-1976



Section 149.53 - Archaeological and historic survey and salvage work.

All departments, agencies, units, instrumentalities, and political subdivisions of the state shall cooperate with the Ohio historical society and the Ohio historic site preservation advisory board in the preservation of archaeological and historic sites and in recovery of scientific information from such sites and for such purposes shall, whenever practical, by contract or otherwise provide for archaeological and historic survey and salvage work during the planning phases, before work on a public improvement begins or at other appropriate times; and require that contractors performing work on public improvements cooperate with archaeological and historic survey and salvage efforts and notify the society or the board about archaeological discoveries. The director of the society shall determine the disposition of artifacts and skeletal remains discovered on state lands.

Effective Date: 08-24-1976



Section 149.54 - Archaeological and historic survey and salvage work permit.

In order to ensure that archaeological survey and salvage work on public lands, dedicated archaeological preserves, and registered state archaeological landmarks is conducted in a scientific manner, the director of the Ohio historical society shall, in consultation with the Ohio archaeological council and the archaeological society of Ohio, adopt and may amend or rescind rules, in accordance with Chapter 119. of the Revised Code, prescribing minimum education, training, and experience requirements for personnel in charge of or otherwise engaging in archaeological survey and salvage work, and prescribing scientific methods for undertaking such activities.

No person shall engage in archaeological survey or salvage work on any land that is owned, controlled, or administered by the state or any political subdivision of the state, or at any archaeological preserve, dedicated under section 149.52 of the Revised Code, or at any state archaeological landmark registered under section 149.51 of the Revised Code, without first obtaining the written permission of the director. To obtain permission, the applicant shall submit written application to the director, which application shall indicate the proposed location, the qualifications of personnel who will be engaged in the archaeological survey or salvage work, the proposed methods of survey or salvage, and such other information as the director requires by rule.

The director shall deny the applicant permission to engage in archaeological survey or salvage work at the proposed location if the applicant's proposed undertaking will not comply with the rules adopted under this section. The director shall by written order approve or deny permission to disturb the site. If the director decides to deny permission, the order shall state the reasons for denial, and the director shall afford the applicant an adjudication hearing under Chapter 119. of the Revised Code. The requirements of this section and of any rule adopted pursuant to this section shall not apply to any department, agency, unit, instrumentality, or political subdivision of the state. Whoever violates this section is guilty of a misdemeanor of the second degree. Whoever violates or threatens to violate this section may be enjoined from violation.

Effective Date: 07-01-1983



Section 149.55 - Desecrating an historic landmark.

In order to assure that the scientific knowledge about Ohio's history is made available to the public and is not willfully or unnecessarily destroyed or lost, the Ohio historical society shall maintain a state registry of historic landmarks that it finds to have historic significance. The society shall not place any land on the registry without first obtaining a written agreement with the landowner that subjects the land to the provisions of this section. The agreement shall be executed and recorded in the same manner as a deed or conveyance of an interest in real property. The agreement shall contain the legal description of the parcel of real estate upon which the landmarks are located, a reference to the volume and page of the deed record in which the title of the owner is recorded, and the accurate location of any known historic buildings or structures, or other historic places on the real estate. The society shall file the written agreement in the office of the county recorder of the county in which the land is located for recording in the deed records of the county.

The written agreement may be terminated, at the option of any subsequent owner of the land, within sixty days after the record of the conveyance or other transfer of title to him is filed for record in the office of the county recorder. The owner shall send notice of the termination of the agreement, by certified mail, to the director of the Ohio historical society and file an affidavit, pursuant to section 5301.252 of the Revised Code, for record in the office of the county recorder, stating that the agreement has been terminated. An affidavit filed and recorded pursuant to this section is conclusive evidence of the termination of the agreement.

The registry shall indicate the accurate location of each registered historic landmark and shall be made available for public inspection.

Within any land that is placed on the state registry of historic landmarks, no person or government entity shall at any time after placement on the registry demolish, improve, remove, or otherwise destroy any historic building, or structure, or other historic place thereon, without:

(A) Notifying the director of the Ohio historical society in writing of the intent to demolish, improve, remove, or destroy the historic building or structure, or other historic place, prior to the commencement of the work;

(B) Affording the director's duly authorized representatives access to the building, structure, or place in order to assist in planning and observe or record the findings of objects and information of historic significance;

(C) Upon completion of work at the building, structure, or place, reporting to the director in writing what objects and information were obtained that are known to be of historic significance.

No person shall sell, offer for sale, or possess any objects removed without privilege to do so from lands placed on the state registry of historic landmarks.

The director may designate in writing persons in various parts of the state whom the director determines to have sufficient experience in history or historic preservation work, as duly authorized representatives for purposes of this section.

Whoever violates this section is guilty of desecrating an historic landmark, a misdemeanor of the second degree. Whoever violates or threatens to violate this section may be enjoined from violation.

Effective Date: 08-24-1976



Section 149.56 - Program to locate, identify, and evaluate abandoned property and other resources in Lake Erie.

(A) As used in this section, "abandoned property" has the same meaning as in section 1506.30 of the Revised Code.

(B) The Ohio historical society shall establish a program to locate, identify, and evaluate abandoned property and other resources in Lake Erie. The society, in accordance with the authority granted under section 149.30 of the Revised Code, may list any abandoned property it finds to have historical significance on its Ohio archaeological inventory or Ohio historical inventory as the director of the society considers appropriate. In determining whether an item has historical significance, the director shall follow the criteria of the national register of historic places established in 36 C.F.R. 60. The director shall notify the director of natural resources of any abandoned property found to have historical significance. The society may use the services of volunteers to locate, identify, and evaluate abandoned property in Lake Erie. The director shall approve any volunteer programs and may recruit, train, and supervise the services of volunteers.

(C) The moneys credited to the Ohio historical society under division (C) of section 1506.35 of the Revised Code and any appropriations, contributions, gifts, and federal grants made to the Ohio historical society for the purposes of this section and the applicable provisions of sections 1506.30 to 1506.36 of the Revised Code shall be placed in a separate fund within the accounts of the Ohio historical society, together with moneys credited to that fund under divisions (D)(2) and (3) of section 1506.33 of the Revised Code, to be used solely to implement and administer this section and the duties assigned the society under sections 1506.30 to 1506.36 of the Revised Code.

Effective Date: 03-02-1992; 12-30-2004; 06-27-2005



Section 149.99 - [Repealed].

Effective Date: 10-15-1987






Chapter 150 - VENTURE CAPITAL PROGRAM

Section 150.01 - Venture capital program definitions.

(A) As used in this chapter:

(1) "Authority" means the Ohio venture capital authority created under section 150.02 of the Revised Code.

(2) "Issuer" means a port authority organized and existing under applicable provisions of Chapter 4582. of the Revised Code that, pursuant to an agreement entered into under division (E) of section 150.02 of the Revised Code, issues or issued obligations to fund one or more loans to the program fund.

(3) "Lender" means any person that lends money to the program fund as provided in this chapter and includes any issuer and any trustee.

(4) "Loss" means a loss incurred with respect to a lender's loan to the program fund. Such a loss is incurred only if and to the extent a program administrator fails to satisfy its obligations to the lender to make timely payments of principal or interest as provided in the loan agreement between the lender and the program administrator. "Loss" does not include either of the following:

(a) Any loss incurred by the program fund, including a loss attributable to any investment made by a program administrator;

(b) Any loss of the capital required to be provided by a program administrator, or income accruing to that capital, under the agreement entered into under division (B) of section 150.05 of the Revised Code.

(5) "Ohio-based business enterprise" means a person that is engaged in business, that employs at least one individual on a full-time or part-time basis at a place of business in this state, including a person engaged in business if that person is a self-employed individual, and that is in the seed or early stage of business development requiring initial or early stage funding or is an established business enterprise developing new methods or technologies.

(6) "Ohio-based venture capital fund" means a venture capital fund having its principal office in this state, where the majority of the fund's staff are employed and where at least one investment professional is employed who has at least five years of experience in venture capital investment.

(7) "Program fund" means the fund created under section 150.03 of the Revised Code.

(8) "Research and development purposes" has the same meaning as used in Section 2p of Article VIII, Ohio Constitution, and includes the development of sites and facilities in this state for and in support of those research and development purposes.

(9) "Trustee" means a trust company or a bank with corporate trust powers, in either case having a place of business in this state, being a taxpayer under Chapter 5707., 5725., 5726., 5727., 5729., 5733., or 5747 of the Revised Code at the time it may claim and receive a tax credit under division (E) of section 150.07 of the Revised Code, and acting in its capacity as a trustee pursuant to a trust agreement under which an issuer issues obligations to fund loans to the program fund.

(B) The general assembly declares that its purpose in enacting Chapter 150. of the Revised Code is to increase the amount of private investment capital available in this state for Ohio-based business enterprises in the seed or early stages of business development and requiring initial or early stage funding, as well as established Ohio-based business enterprises developing new methods or technologies, including the promotion of research and development purposes, thereby increasing employment, creating additional wealth, and otherwise benefiting the economic welfare of the people of this state. Accordingly, it is the intention of the general assembly that the program fund make investments in support of Ohio-based business enterprises in accordance with the investment policy authorized and required under section 150.03 of the Revised Code, and that the Ohio venture capital authority focus its investment policy principally on venture capital funds investing in such Ohio-based business enterprises. The general assembly finds and determines that this chapter and the investment policy, and actions taken under and consistent therewith, will promote and implement the public purposes of Section 2p of Article VIII, Ohio Constitution.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003



Section 150.02 - Ohio venture capital authority.

(A) There is hereby created the Ohio venture capital authority, which shall exercise the powers and perform the duties prescribed by this chapter. The exercise by the authority of its powers and duties is hereby declared to be an essential state governmental function. The authority is subject to all laws generally applicable to state agencies and public officials, including, but not limited to, Chapter 119. and sections 121.22 and 149.43 of the Revised Code, to the extent those laws do not conflict with this chapter.

(B) The authority shall consist of three members appointed by the governor, one of whom the governor shall select from a list of three nominees provided by the president of the senate, and one of whom the governor shall select from a list of three nominees provided by the speaker of the house of representatives. If the governor rejects all the nominees provided in either list, the governor shall request that the president of the senate or speaker of the house, as the case may be, provide another list of three nominees, and the president or speaker, as the case may be, shall provide another list of three nominees. All nominated and appointed members shall have experience in the field of banking, investments, commercial law, or industry relevant to the purpose of the Ohio venture capital program as stated in section 150.01 of the Revised Code. The director of development and tax commissioner or their designees shall serve as advisors to the authority but shall not be members and shall not vote on any matter before the authority.

Initial appointees to the authority shall serve staggered terms, with one term expiring on January 31, 2004, two terms expiring on January 31, 2005, two terms expiring on January 31, 2006, and two terms expiring on January 31, 2007. The terms of all members serving on the authority on January 31, 2010, expire on that date, and the three appointees appointed pursuant to the amendment of this section by H.B. 1 of the 128th general assembly shall begin their terms February 1, 2010, with one termexpiring January 31, 2012, one term expiring January 31, 2013, and one term expiring January 31, 2014. Thereafter, terms of office for all appointees shall be for four years, with each term ending on the same day of the same month as did the term that it succeeds. A vacancy on the authority shall be filled in the same manner as the original appointment, except that a person appointed to fill a vacancy shall be appointed to the remainder of the unexpired term. Any appointed member of the authority is eligible for reappointment.

A member of the authority may be removed by the member's appointing authority for misfeasance, malfeasance, willful neglect of duty, or other cause, after notice and a public hearing, unless the notice and hearing are waived in writing by the member.

(C) Members of the authority shall serve without compensation, but shall receive their reasonable and necessary expenses incurred in the conduct of authority business. The governor shall designate a member of the authority to serve as chairperson. A majority of the members of the authority constitutes a quorum, and the affirmative vote of a majority of the members present is necessary for any action taken by the authority. A vacancy in the membership of the authority does not impair the right of a quorum to exercise all rights and perform all duties of the authority.

(D) The department of development shall provide the authority with office space and such technical assistance as the authority requires.

(E) The authority and an issuer may cooperate in promoting the public purposes of the Ohio venture capital program as stated in section 150.01 of the Revised Code and may enter into such agreements as the authority and the issuer deem appropriate, with a view to cooperative action and safeguarding of the respective interests of the parties thereto. Such agreements may provide for the rights, duties, and responsibilities of the parties and any limitations thereon, the terms on which any tax credits that may be issued to a trustee for the benefit of the issuer pursuant to division (E) of section 150.07 of the Revised Code are to be issued and claimed, and such other terms as may be mutually satisfactory to the parties including, but not limited to, requirements for reporting, and a plan, prepared by a program administrator and acceptable to the authority and the issuer, designed to evidence and ensure compliance with division (D) of section 150.03 of the Revised Code and Section 2p of Article VIII, Ohio Constitution.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003



Section 150.03 - Program fund; Investment policy.

Within ninety days after April 9, 2003, the authority shall establish, and subsequently may modify as it considers necessary, a written investment policy governing the investment of money from the program fund, which is hereby created. The program fund shall consist of the proceeds of loans acquired by a program administrator. The authority is subject to Chapter 119. of the Revised Code with respect to the establishment or modification of the policy. The policy shall meet all the following requirements:

(A) It is consistent with the purpose of the program stated in section 150.01 of the Revised Code.

(B) Subject to divisions (C), (D), and (E) of this section, it permits the investment of money from the program fund in private, for-profit venture capital funds, including funds of funds, that invest in enterprises in the seed or early stage of business development or established business enterprises developing new methods or technologies, and that demonstrate potential to generate high levels of successful investment performance.

(C) It specifies that a program administrator or fund manager employed by the program administrator shall invest not less than seventy-five per cent of program fund money under its investment authority in Ohio-based venture capital funds.

(D) It specifies both of the following:

(1) That not less than an amount equal to fifty per cent of program fund money invested in any venture capital fund be invested by the venture capital fund in Ohio-based business enterprises;

(2) That, commencing with the first program fund commitment to each venture capital fund, the aggregate amount funded into Ohio-based business enterprises by all venture capital funds to which the program fund has committed be not less than the aggregate amount of all program fund money funded into those venture capital funds.

(E) It specifies that a program administrator or fund manager employed by the program administrator shall not invest money from the program fund in a venture capital fund to the extent that the total amount of program fund money invested in the venture capital fund, when combined with any program fund money invested in a venture capital fund under the same management as that venture capital fund, exceeds the lesser of the following:

(1) Ten million dollars;

(2)

(a) In the case of an Ohio-based venture capital fund, fifty per cent of the total amount of capital committed to the fund from all sources, after accounting for capital committed from the program fund;

(b) In the case of any other venture capital fund, twenty per cent of the total amount of capital committed to the fund from all sources, after accounting for capital committed from the program fund.

(F) It specifies that a program administrator or fund manager employed by the program administrator shall not commit capital from the program fund to a venture capital fund until the venture capital fund receives commitment of at least the same amount from other investors in the fund.

(G) It specifies the general conditions a private, for-profit investment fund must meet to be selected as a program administrator under section 150.05 of the Revised Code, including, as a significant selection standard, direct experience managing external or nonproprietary capital in private equity fund of funds formats.

(H) It specifies the criteria the authority must consider when making a determination under division (B)(1) of section 150.04 of the Revised Code.

(I) It includes investment standards and general limitations on allowable investments that the authority considers reasonable and necessary to achieve the purposes of this chapter as stated in division (B) of section 150.01 of the Revised Code, minimize the need for the authority to grant tax credits under section 150.07 of the Revised Code, ensure compliance of the program administrators with all applicable laws of this state and the United States, and ensure the safety and soundness of investments of money from the program fund.

(J) It prohibits the investment of money from the program fund directly in persons other than venture capital funds, except for temporary investment in investment grade debt securities or temporary deposit in interest-bearing accounts or funds pending permanent investment in venture capital funds.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003



Section 150.04 - Terms and conditions for tax credits; Security against losses.

(A) The investment policy established or modified under section 150.03 of the Revised Code shall specify the terms and conditions under which the authority may grant tax credits under section 150.07 of the Revised Code, subject to that section and division (B) of this section, to provide security against lenders' losses.

(B) Nothing in this chapter authorizes the providing of security against losses on any bases other than the following:

(1) The application first of moneys of the Ohio venture capital fund, created under section 150.08 of the Revised Code, that the authority, under the criteria in its investment policy, determines may be expended without adversely affecting the ability of the authority to continue fulfilling the purpose of this chapter as stated in section 150.01 of the Revised Code; and then

(2) The granting of tax credits pursuant to section 150.07 of the Revised Code, but only to the extent moneys under division (B)(1) of this section are insufficient to satisfy lenders' losses and restore money used to pay losses from reserves established and maintained by a trustee on behalf of an issuer to the extent consistent with an agreement between the authority and theissuer entered into under division (E) of section 150.02 of the Revised Code. Tax credits shall not be used initially to establish such a reserve or to fund a reserve with respect to any lender's loan as to which no loss has occurred. This division does not prohibit establishment of a reserve from the proceeds of any loan or any obligations issued under section 4582.71 of the Revised Code or from other sources available to the program fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003



Section 150.05 - Selection of investment funds as program administrators.

(A) The authority shall select, as program administrators, not more than two private, for-profit investment funds to acquire loans for the program fund and to invest money in the program fund as prescribed in the investment policy established or modified by the authority in accordance with sections 150.03 and 150.04 of the Revised Code. The authority shall give equal consideration, in selecting these program administrators, to minority owned and controlled investment funds, to funds owned and controlled by women, to ventures involving minority owned and controlled funds, and to ventures involving funds owned and controlled by women that otherwise meet the policies and criteria established by the authority. To be eligible for selection, an investment fund must be incorporated or organized under Chapter 1701., 1705., 1775., 1776., 1782., or 1783. of the Revised Code, must have an established business presence in this state, and must be capitalized in accordance with any state and federal laws applicable to the issuance or sale of securities.

The authority shall select program administrators only after soliciting and evaluating requests for proposals as prescribed in this section. The authority shall publish a notice of a request for proposals in newspapers of general circulation in this state once each week for two consecutive weeks before a date specified by the authority as the date on which it will begin accepting proposals. The notices shall contain a general description of the subject of the proposed agreement and the location where the request for proposals may be obtained. The request for proposals shall include all the following:

(1) Instructions and information to respondents concerning the submission of proposals, including the name and address of the office where proposals are to be submitted;

(2) Instructions regarding the manner in which respondents may communicate with the authority, including the names, titles, and telephone numbers of the individuals to whom such communications shall be directed;

(3) Description of the performance criteria that will be used to evaluate whether a respondent selected by the authority is satisfying the authority's investment policy;

(4) Description of the factors and criteria to be considered in evaluating respondents' proposals, the relative importance of each factor or criterion, and description of the authority's evaluation procedure;

(5) Description of any documents that may be incorporated by reference into the request for proposals, provided that the request specifies where such documents may be obtained and such documents are readily available to all interested parties.

After the date specified for receiving proposals, the authority shall evaluate submitted proposals. The authority may discuss a respondent's proposal with that respondent to clarify or revise a proposal or the terms of the agreement.

The authority shall choose for review proposals from at least three respondents the authority considers qualified to operate the program in the best interests of the investment policy adopted by the authority. If three or fewer proposals are submitted, the authority shall review each proposal. The authority may cancel a request for proposals at any time before entering into an agreement with a respondent. The authority shall provide respondents fair and equal opportunity for such discussions. The authority may terminate discussions with any respondent upon written notice to the respondent.

(B) After reviewing the chosen proposals, the authority may select not more than two such respondents and enter into a written agreement with each of the selected respondents, provided that at no time shall there be agreements with more than two persons.

The agreement shall do all of the following:

(1) Specify that borrowing and investing by the program administrator will be budgeted to guarantee that no tax credits will be granted during the first four years of the Ohio venture capital program, and will be structured to ensure that payments of principal, interest, or interest equivalent due in any fiscal year, when added to such payments due from any other program administrator, does not exceed twenty million dollars;

(2) Require investment by the program administrator or the fund manager employed by the program administrator to be in compliance with the investment policy established or modified in accordance with sections 150.03 and 150.04 of the Revised Code that is in effect at the time the investment is made, and prohibit the program administrator or fund manager from engaging in any investment activities other than activities to carry out that policy;

(3) Require periodic financial reporting by the program administrator to the authority, which reporting shall include an annual audit by an independent auditor and such other financial reporting as is specified in the agreement or otherwise required by the authority for the purpose of ensuring that the program administrator is carrying out the investment policy;

(4) Specify any like standards or general limitations in addition to or in furtherance of investment standards or limitations that apply pursuant to division (H) of section 150.03 of the Revised Code;

(5) Require the program administrator to apply program fund revenue first to the payment of principal borrowed by the program administrator for investment under the program, then to interest related to that principal, and then to amounts necessary to cover the program administrator's pro rata share required under division (B)(9) of this section; and require the program administrator to pay the authority not less than ninety per cent of the amount by which program fund revenue attributable to investments under the program administrator's investment authority exceeds amounts so applied;

(6) Specify the procedures by which the program administrator shall certify immediately to the authority the necessity for the authority to issue tax credit certificates pursuant to contracts entered into under section 150.07 of the Revised Code;

(7) Specify any general limitations regarding the employment of a fund manager by the program administrator, in addition to an express limitation that the fund manager be a person with demonstrated, substantial, successful experience in the design and management of seed and venture capital investment programs and in capital formation. The fund manager may be, but need not be, an equity owner or affiliate of the program administrator.

(8) Specify the terms and conditions under which the authority or the program administrator may terminate the agreement, including in the circumstance that the program administrator or fund manager violates the investment policy;

(9) Require the program administrator or fund manager employed by the program administrator to provide capital in the form of a loan equal to one per cent of the amount of outstanding loans by lenders to the program fund. The loan from the program administrator or fund manager shall be on the same terms and conditions as loans from other lenders, except that the loan from the program administrator or fund manager shall not be secured by the Ohio venture capital fund or tax credits available to other lenders under division (B) of section 150.04 of the Revised Code. Such capital shall be placed at the same risk as the proceeds from such loans. The program administrator shall receive a pro rata share of the net income, including net loss, from the investment of money from the program fund, but is not entitled to the security against losses provided under section 150.04 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003; 2008 HB332 08-06-2008



Section 150.051 - Annual report regarding minority business enterprises.

(A) As used in this section:

(1) "Minority business enterprise" has the meaning defined in section 122.71 of the Revised Code.

(2) "Women's business enterprise" means a business, or a partnership, corporation, limited liability company, or joint venture of any kind, that is owned and controlled by women who are United States citizens and residents of this state.

(B) The Ohio venture capital authority shall submit annually to the governor and to the general assembly (under section 101.68 of the Revised Code) a report containing the following information:

(1) The name of each program administrator that is a minority business enterprise or a women's business enterprise with which the authority contracts;

(2) The amount of assets managed by program administrators that are minority business enterprises or women's business enterprises, expressed as a percentage of assets managed by program administrators with which the authority has contracted.

(3) Efforts by the authority to increase utilization of program administrators that are minority business enterprises or women's business enterprises.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 150.06 - Status of authority; Construction of program administrator agreement; Executive session.

(A) The authority is not an agency as defined in section 101.82 of the Revised Code for purposes of divisions (A) and (B) of section 101.83 of the Revised Code.

(B) The selection of a program administrator and the entering into an agreement under section 150.05 of the Revised Code do not constitute a purchase of services under Chapter 125. of the Revised Code.

(C) Notwithstanding section 121.22 of the Revised Code, the authority may hold an executive session for either of the following purposes, but only after a majority of a quorum of the authority determines, by a roll call vote, to hold the session, and only at a regular or special meeting:

(1) Presenting, reviewing, or discussing proprietary information relating to any person unless that person has consented in writing to disclosure of such information by the authority;

(2) Preparing for, conducting, or reviewing negotiating sessions with any private, for-profit investment fund for the purpose of selecting a program administrator and entering into an agreement under section 150.05 of the Revised Code.

Effective Date: 04-09-2003



Section 150.07 - Authorizing tax credits.

(A) For the purpose stated in section 150.01 of the Revised Code, the authority may authorize a lender to claim one of the refundable tax credits allowed under section 5707.031, 5725.19, 5726.53, 5727.241, 5729.08, 5733.49, or 5747.80 of the Revised Code. The credits shall be authorized by a written contract with the lender. The contract shall specify the terms under which the lender may claim the credit, including the amount of loss, if any, the lender must incur before the lender may claim the credit; specify that the credit shall not exceed the amount of the loss; and specify that the lender may claim the credit only for a loss certified by a program administrator to the authority under the procedures prescribed under division (B)(6) of section 150.05 of the Revised Code. The program administrator shall provide to the authority an estimate of the amount of tax credits, if any, that are likely, in the administrator's reasonable judgment, to be claimed by a lender during the current and next succeeding state fiscal years. The estimate shall be provided at the same time each year that the administrator is required to report the annual audit to the authority under section 150.05 of the Revised Code.

(B) Tax credits may be authorized at any time after the authority establishes the investment policy under section 150.03 of the Revised Code, but a tax credit so authorized may not be claimed before July 1, 2007, or after June 30, 2026, except, with respect to loans made from the proceeds of obligations issued under section 4582.71 of the Revised Code, a tax credit may not be claimed before July 1, 2012, or after June 30, 2036.

(C)

(1) Upon receiving certification of a lender's loss from a program administrator pursuant to the procedures in the investment policy, the authority shall issue a tax credit certificate to the lender, except as otherwise provided in division (D) of this section.

(2) If the lender is a pass-through entity, as defined in section 5733.04 of the Revised Code, then each equity investor in the lender pass-through entity shall be entitled to claim one of the tax credits allowed under division (A) of this section for that equity investor's taxable year in which or with which ends the taxable year of the lender pass-through entity in an amount based on the equity investor's distributive or proportionate share of the credit amount set forth in the certificate issued by the authority. If all equity investors of the lender pass-through entity are not eligible to claim a credit against the same tax set forth in division (A) of this section, then each equity investor may elect to claim a credit against the tax to which the equity investor is subject to in an amount based on the equity investor's distributive or proportionate share of the credit amount set forth in the certificate issued by the authority.

(3) The certificate shall state the amount of the credit and the calendar year under section 5707.031, 5725.19, 5727.241, or 5729.08, the tax year under section 5726.53 or 5733.49, or the taxable year under section 5747.80 of the Revised Code for which the credit may be claimed. The authority, in conjunction with the tax commissioner, shall develop a system for issuing tax credit certificates for the purpose of verifying that any credit claimed is a credit issued under this section and is properly taken in the year specified in the certificate and in compliance with division (B) of this section.

(D) The authority shall not, in any fiscal year, issue tax credit certificates under this section in a total amount exceeding twenty million dollars. The authority shall not issue tax credit certificates under this section in a total amount exceeding three hundred eighty million dollars.

(E) Notwithstanding any other section of this chapter or any provision of Chapter 5707., 5725., 5726., 5727., 5729., 5733., or 5747. of the Revised Code, if provided by the terms of an agreement entered into by the issuer and the authority under division (E) of section 150.02 of the Revised Code, and subject to the limitations of divisions (B) and (D) of this section, a trustee shall have the right, for the benefit of the issuer, to receive and claim the credits authorized under division (A) of this section solely for the purpose provided for in section 150.04 of the Revised Code, and the trustee shall be entitled to file a tax return, an amended tax return, or an estimated tax return at such times as are permitted or required under the applicable provisions of Chapter 5707., 5725., 5726., 5727., 5729., 5733., or 5747. of the Revised Code for the purpose of claiming credits issued to the trustee. The trustee shall receive the proceeds of such a tax credit for the benefit of the issuer, and shall apply the proceeds solely to satisfy a loss or restore a reserve as provided in section 150.04 of the Revised Code. Nothing in this section shall require a trustee to file a tax return under any chapter for any purpose other than claiming such credits if the trustee is not otherwise required to make such a filing.

The general assembly may from time to time modify or repeal any of the taxes against which the credits authorized under division (A) of this section may be claimed, and may authorize those credits to be claimed for the purposes provided for in section 150.04 of the Revised Code with respect to any other tax imposed by this state; provided, that if any obligations issued under section 4582.71 of the Revised Code are then outstanding and such modification or repeal would have the effect of impairing any covenant made in or pursuant to an agreement under division (E) of section 150.02 of the Revised Code regarding the maintenance or restoration of reserves established and maintained with a trustee consistent with division (B)(2) of section 150.04 of the Revised Code and such agreement, the state shall provide other security to the extent necessary to avoid or offset the impairment of such covenant.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003; 06-30-2005; 06-05-2006



Section 150.08 - Ohio venture capital fund.

(A) There is hereby created in the state treasury the Ohio venture capital fund, to which shall be credited all payments received by the authority pursuant to division (B)(5) of section 150.05 of the Revised Code and all interest earned on moneys of the fund.

(B) Except as provided in division (C) of this section, money in the Ohio venture capital fund shall be used exclusively to provide security against losses as authorized under this chapter.

(C) If the amount in the venture capital fund exceeds the amount reasonably necessary to provide security against such losses, the excess may be used, upon appropriation by the general assembly, to provide scholarships or other financial assistance to students enrolled in a course of study in the fields of physical or natural sciences, mathematics, or engineering at an institution of higher education in this state.

Effective Date: 04-09-2003



Section 150.09 - Immunity.

The state, the governor, or a member of the authority is not liable in damages to any person in a civil action for any loss incurred as a result of any investment made by a program administrator or fund manager employed by the program administrator.

Effective Date: 04-09-2003



Section 150.10 - Annual report - testimony at committee hearings.

(A) On the first day of January of the second year after the date of entering into an agreement under section 150.05 of the Revised Code and of each ensuing year, the authority shall file with the clerk of the house of representatives, the clerk of the senate, and the chairpersons of the house and senate standing committees predominantly concerned with economic development a written report on the Ohio venture capital program. The report shall include all the following:

(1) A description of the details of the investment policy established or modified in accordance with sections 150.03 and 150.04 of the Revised Code;

(2) The authority's assessment of the program's achievement of its purpose stated in section 150.01 of the Revised Code;

(3) The value of tax credit certificates issued by the authority under section 150.07 of the Revised Code in each fiscal year ending on or before the preceding thirtieth day of June;

(4) The amount of tax credits claimed pursuant to section 5707.031, 5725.19, 5726.53, 5727.241, 5729.08, 5733.49, or 5747.80 of the Revised Code, as to the respective taxes involved;

(5) The financial status of the Ohio venture capital fund;

(6) The names of venture capital funds in which money from the program fund has been invested and the locations of their principal offices, and the names of the enterprises in which each of those venture capital funds has invested such money and the locations of those enterprises' principal offices;

(7) Any recommendations for modifying the program to better achieve the purpose stated in section 150.01 of the Revised Code.

(B) During each year that a report is issued under division (A) of this section, the chairperson of the authority, or another member of the authority designated by the chairperson as the authority's representative, shall be required to appear in person before the standing committees of the house and senate predominantly concerned with economic development to give testimony concerning the status of the Ohio venture capital program.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 04-09-2003; 06-30-2005






Chapter 151 - PUBLIC FACILITIES COMMISSION

Section 151.01 - Issuing obligations for paying costs of capital facilities or projects.

(A) As used in sections 151.01 to 151.11 and 151.40 of the Revised Code and in the applicable bond proceedings unless otherwise provided:

(1) "Bond proceedings" means the resolutions, orders, agreements, and credit enhancement facilities, and amendments and supplements to them, or any one or more or combination of them, authorizing, awarding, or providing for the terms and conditions applicable to or providing for the security or liquidity of, the particular obligations, and the provisions contained in those obligations.

(2) "Bond service fund" means the respective bond service fund created by section 151.03, 151.04, 151.05, 151.06, 151.07, 151.08, 151.09, 151.10, 151.11, or 151.40 of the Revised Code, and any accounts in that fund, including all moneys and investments, and earnings from investments, credited and to be credited to that fund and accounts as and to the extent provided in the applicable bond proceedings.

(3) "Capital facilities" means capital facilities or projects as referred to in section 151.03, 151.04, 151.05, 151.06, 151.07, 151.08, 151.09, 151.10, 151.11, or 151.40 of the Revised Code.

(4) "Costs of capital facilities" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing capital facilities, and of the financing of those costs. "Costs of capital facilities" includes, without limitation, and in addition to costs referred to in section 151.03, 151.04, 151.05, 151.06, 151.07, 151.08, 151.09, 151.10, 151.11, or 151.40 of the Revised Code, the cost of clearance and preparation of the site and of any land to be used in connection with capital facilities, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the issuing authority, costs of engineering and architectural services, designs, plans, specifications, surveys, and estimates of cost, financing costs, interest on obligations, including but not limited to, interest from the date of their issuance to the time when interest is to be paid from sources other than proceeds of obligations, amounts necessary to establish any reserves as required by the bond proceedings, the reimbursement of all moneys advanced or applied by or borrowed from any person or governmental agency or entity for the payment of any item of costs of capital facilities, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to capital facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of capital facilities, the financing of those costs, and the placing of the capital facilities in use and operation, including any one, part of, or combination of those classes of costs and expenses. For purposes of sections 122.085 to 122.0820 of the Revised Code, "costs of capital facilities" includes "allowable costs" as defined in section 122.085 of the Revised Code.

(5) "Credit enhancement facilities," "financing costs," and "interest" or "interest equivalent" have the same meanings as in section 133.01 of the Revised Code.

(6) "Debt service" means principal, including any mandatory sinking fund or redemption requirements for retirement of obligations, interest and other accreted amounts, interest equivalent, and any redemption premium, payable on obligations. If not prohibited by the applicable bond proceedings, debt service may include costs relating to credit enhancement facilities that are related to and represent, or are intended to provide a source of payment of or limitation on, other debt service.

(7) "Issuing authority" means the Ohio public facilities commission created in section 151.02 of the Revised Code for obligations issued under section 151.03, 151.04, 151.05, 151.07, 151.08, 151.09, 151.10, or 151.11 of the Revised Code, or the treasurer of state, or the officer who by law performs the functions of that office, for obligations issued under section 151.06 or 151.40 of the Revised Code.

(8) "Net proceeds" means amounts received from the sale of obligations, excluding amounts used to refund or retire outstanding obligations, amounts required to be deposited into special funds pursuant to the applicable bond proceedings, and amounts to be used to pay financing costs.

(9) "Obligations" means bonds, notes, or other evidences of obligation of the state, including any appertaining interest coupons, issued under Section 2k, 2l, 2m, 2n, 2o, 2p, 2q, or 15 of Article VIII, Ohio Constitution, and pursuant to sections 151.01 to 151.11 or 151.40 of the Revised Code or other general assembly authorization.

(10) "Principal amount" means the aggregate of the amount as stated or provided for in the applicable bond proceedings as the amount on which interest or interest equivalent on particular obligations is initially calculated. Principal amount does not include any premium paid to the state by the initial purchaser of the obligations. "Principal amount" of a capital appreciation bond, as defined in division (C) of section 3334.01 of the Revised Code, means its face amount, and "principal amount" of a zero coupon bond, as defined in division (J) of section 3334.01 of the Revised Code, means the discounted offering price at which the bond is initially sold to the public, disregarding any purchase price discount to the original purchaser, if provided for pursuant to the bond proceedings.

(11) "Special funds" or "funds," unless the context indicates otherwise, means the bond service fund, and any other funds, including any reserve funds, created under the bond proceedings and stated to be special funds in those proceedings, including moneys and investments, and earnings from investments, credited and to be credited to the particular fund. Special funds do not include the school building program assistance fund created by section 3318.25 of the Revised Code, the higher education improvement fund created by division (F) of section 154.21 of the Revised Code, the higher education improvement taxable fund created by division (G) of section 154.21 of the Revised Code, the highway capital improvement bond fund created by section 5528.53 of the Revised Code, the state parks and natural resources fund created by section 1557.02 of the Revised Code, the coal research and development fund created by section 1555.15 of the Revised Code, the clean Ohio conservation fund created by section 164.27 of the Revised Code, the clean Ohio revitalization fund created by section 122.658 of the Revised Code, the job ready site development fund created by section 122.0820 of the Revised Code, the third frontier research and development fund created by section 184.19 of the Revised Code, the third frontier research and development taxable bond fund created by section 184.191 of the Revised Code, or other funds created by the bond proceedings that are not stated by those proceedings to be special funds.

(B) Subject to Section 2l, 2m, 2n, 2o, 2p, 2q, or 15, and Section 17, of Article VIII, Ohio Constitution, the state, by the issuing authority, is authorized to issue and sell, as provided in sections 151.03 to 151.11 or 151.40 of the Revised Code, and in respective aggregate principal amounts as from time to time provided or authorized by the general assembly, general obligations of this state for the purpose of paying costs of capital facilities or projects identified by or pursuant to general assembly action.

(C) Each issue of obligations shall be authorized by resolution or order of the issuing authority. The bond proceedings shall provide for or authorize the manner for determining the principal amount or maximum principal amount of obligations of an issue, the principal maturity or maturities, the interest rate or rates, the date of and the dates of payment of interest on the obligations, their denominations, and the place or places of payment of debt service which may be within or outside the state. Unless otherwise provided by law, the latest principal maturity may not be later than the earlier of the thirty-first day of December of the twenty-fifth calendar year after the year of issuance of the particular obligations or of the twenty-fifth calendar year after the year in which the original obligation to pay was issued or entered into. Sections 9.96, 9.98, 9.981, 9.982, and 9.983 of the Revised Code apply to obligations. The purpose of the obligations may be stated in the bond proceedings in general terms, such as, as applicable, "financing or assisting in the financing of projects as provided in Section 2l of Article VIII, Ohio Constitution," "financing or assisting in the financing of highway capital improvement projects as provided in Section 2m of Article VIII, Ohio Constitution," "paying costs of capital facilities for a system of common schools throughout the state as authorized by Section 2n of Article VIII, Ohio Constitution," "paying costs of capital facilities for state-supported and state-assisted institutions of higher education as authorized by Section 2n of Article VIII, Ohio Constitution," "paying costs of coal research and development as authorized by Section 15 of Article VIII, Ohio Constitution," "financing or assisting in the financing of local subdivision capital improvement projects as authorized by Section 2m of Article VIII, Ohio Constitution," "paying costs of conservation projects as authorized by Sections 2o and 2q of Article VIII, Ohio Constitution," "paying costs of revitalization projects as authorized by Sections 2o and 2q of Article VIII, Ohio Constitution," "paying costs of preparing sites for industry, commerce, distribution, or research and development as authorized by Section 2p of Article VIII, Ohio Constitution," or "paying costs of research and development as authorized by Section 2p of Article VIII, Ohio Constitution."

(D) The issuing authority may appoint or provide for the appointment of paying agents, bond registrars, securities depositories, clearing corporations, and transfer agents, and may without need for any other approval retain or contract for the services of underwriters, investment bankers, financial advisers, accounting experts, marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the judgment of the issuing authority to carry out the issuing authority's functions under this chapter. When the issuing authority is the Ohio public facilities commission, the issuing authority also may without need for any other approval retain or contract for the services of attorneys and other professionals for that purpose. Financing costs are payable, as may be provided in the bond proceedings, from the proceeds of the obligations, from special funds, or from other moneys available for the purpose.

(E) The bond proceedings may contain additional provisions customary or appropriate to the financing or to the obligations or to particular obligations including, but not limited to, provisions for:

(1) The redemption of obligations prior to maturity at the option of the state or of the holder or upon the occurrence of certain conditions, and at particular price or prices and under particular terms and conditions;

(2) The form of and other terms of the obligations;

(3) The establishment, deposit, investment, and application of special funds, and the safeguarding of moneys on hand or on deposit, in lieu of the applicability of provisions of Chapter 131. or 135. of the Revised Code, but subject to any special provisions of sections 151.01 to 151.11 or 151.40 of the Revised Code with respect to the application of particular funds or moneys. Any financial institution that acts as a depository of any moneys in special funds or other funds under the bond proceedings may furnish indemnifying bonds or pledge securities as required by the issuing authority.

(4) Any or every provision of the bond proceedings being binding upon the issuing authority and upon such governmental agency or entity, officer, board, commission, authority, agency, department, institution, district, or other person or body as may from time to time be authorized to take actions as may be necessary to perform all or any part of the duty required by the provision;

(5) The maintenance of each pledge or instrument comprising part of the bond proceedings until the state has fully paid or provided for the payment of the debt service on the obligations or met other stated conditions;

(6) In the event of default in any payments required to be made by the bond proceedings, or by any other agreement of the issuing authority made as part of a contract under which the obligations were issued or secured, including a credit enhancement facility, the enforcement of those payments by mandamus, a suit in equity, an action at law, or any combination of those remedial actions;

(7) The rights and remedies of the holders or owners of obligations or of book-entry interests in them, and of third parties under any credit enhancement facility, and provisions for protecting and enforcing those rights and remedies, including limitations on rights of individual holders or owners;

(8) The replacement of mutilated, destroyed, lost, or stolen obligations;

(9) The funding, refunding, or advance refunding, or other provision for payment, of obligations that will then no longer be outstanding for purposes of this section or of the applicable bond proceedings;

(10) Amendment of the bond proceedings;

(11) Any other or additional agreements with the owners of obligations, and such other provisions as the issuing authority determines, including limitations, conditions, or qualifications, relating to any of the foregoing.

(F) The great seal of the state or a facsimile of it may be affixed to or printed on the obligations. The obligations requiring execution by or for the issuing authority shall be signed as provided in the bond proceedings. Any obligations may be signed by the individual who on the date of execution is the authorized signer although on the date of these obligations that individual is not an authorized signer. In case the individual whose signature or facsimile signature appears on any obligation ceases to be an authorized signer before delivery of the obligation, that signature or facsimile is nevertheless valid and sufficient for all purposes as if that individual had remained the authorized signer until delivery.

(G) Obligations are investment securities under Chapter 1308. of the Revised Code. Obligations may be issued in bearer or in registered form, registrable as to principal alone or as to both principal and interest, or both, or in certificated or uncertificated form, as the issuing authority determines. Provision may be made for the exchange, conversion, or transfer of obligations and for reasonable charges for registration, exchange, conversion, and transfer. Pending preparation of final obligations, the issuing authority may provide for the issuance of interim instruments to be exchanged for the final obligations.

(H) Obligations may be sold at public sale or at private sale, in such manner, and at such price at, above or below par, all as determined by and provided by the issuing authority in the bond proceedings.

(I) Except to the extent that rights are restricted by the bond proceedings, any owner of obligations or provider of a credit enhancement facility may by any suitable form of legal proceedings protect and enforce any rights relating to obligations or that facility under the laws of this state or granted by the bond proceedings. Those rights include the right to compel the performance of all applicable duties of the issuing authority and the state. Each duty of the issuing authority and that authority's officers, staff, and employees, and of each state entity or agency, or using district or using institution, and its officers, members, staff, or employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the entity or individual having authority to perform that duty, specifically enjoined by law and resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The individuals who are from time to time the issuing authority, members or officers of the issuing authority, or those members' designees acting pursuant to section 151.02 of the Revised Code, or the issuing authority's officers, staff, or employees, are not liable in their personal capacities on any obligations or otherwise under the bond proceedings.

(J)

(1) Subject to Section 2k, 2l, 2m, 2n, 2o, 2p, 2q, or 15, and Section 17, of Article VIII, Ohio Constitution and sections 151.01 to 151.11 or 151.40 of the Revised Code, the issuing authority may, in addition to the authority referred to in division (B) of this section, authorize and provide for the issuance of:

(a) Obligations in the form of bond anticipation notes, and may provide for the renewal of those notes from time to time by the issuance of new notes. The holders of notes or appertaining interest coupons have the right to have debt service on those notes paid solely from the moneys and special funds that are or may be pledged to that payment, including the proceeds of bonds or renewal notes or both, as the issuing authority provides in the bond proceedings authorizing the notes. Notes may be additionally secured by covenants of the issuing authority to the effect that the issuing authority and the state will do all things necessary for the issuance of bonds or renewal notes in such principal amount and upon such terms as may be necessary to provide moneys to pay when due the debt service on the notes, and apply their proceeds to the extent necessary, to make full and timely payment of debt service on the notes as provided in the applicable bond proceedings. In the bond proceedings authorizing the issuance of bond anticipation notes the issuing authority shall set forth for the bonds anticipated an estimated schedule of annual principal payments the latest of which shall be no later than provided in division (C) of this section. While the notes are outstanding there shall be deposited, as shall be provided in the bond proceedings for those notes, from the sources authorized for payment of debt service on the bonds, amounts sufficient to pay the principal of the bonds anticipated as set forth in that estimated schedule during the time the notes are outstanding, which amounts shall be used solely to pay the principal of those notes or of the bonds anticipated.

(b) Obligations for the refunding, including funding and retirement, and advance refunding with or without payment or redemption prior to maturity, of any obligations previously issued. Refunding obligations may be issued in amounts sufficient to pay or to provide for repayment of the principal amount, including principal amounts maturing prior to the redemption of the remaining prior obligations, any redemption premium, and interest accrued or to accrue to the maturity or redemption date or dates, payable on the prior obligations, and related financing costs and any expenses incurred or to be incurred in connection with that issuance and refunding. Subject to the applicable bond proceedings, the portion of the proceeds of the sale of refunding obligations issued under division (J)(1)(b) of this section to be applied to debt service on the prior obligations shall be credited to an appropriate separate account in the bond service fund and held in trust for the purpose by the issuing authority or by a corporate trustee. Obligations authorized under this division shall be considered to be issued for those purposes for which the prior obligations were issued.

(2) Except as otherwise provided in sections 151.01 to 151.11 or 151.40 of the Revised Code, bonds or notes authorized pursuant to division (J) of this section are subject to the provisions of those sections pertaining to obligations generally.

(3) The principal amount of refunding or renewal obligations issued pursuant to division (J) of this section shall be in addition to the amount authorized by the general assembly as referred to in division (B) of the following sections: section 151.03, 151.04, 151.05, 151.06, 151.07, 151.08, 151.09, 151.10, 151.11, or 151.40 of the Revised Code.

(K) Obligations are lawful investments for banks, savings and loan associations, credit union share guaranty corporations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of the state and political subdivisions and taxing districts of this state, the sinking fund, the administrator of workers' compensation subject to the approval of the workers' compensation board, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant to those provisions by any state agency with respect to investments by them, and are also acceptable as security for the repayment of the deposit of public moneys. The exemptions from taxation in Ohio as provided for in particular sections of the Ohio Constitution and section 5709.76 of the Revised Code apply to the obligations.

(L)

(1) Unless otherwise provided or provided for in any applicable bond proceedings, moneys to the credit of or in a special fund shall be disbursed on the order of the issuing authority. No such order is required for the payment, from the bond service fund or other special fund, when due of debt service or required payments under credit enhancement facilities.

(2) Payments received by the state under interest rate hedges entered into as credit enhancement facilities under this chapter shall be deposited to the credit of the bond service fund for the obligations to which those credit enhancement facilities relate.

(M) The full faith and credit, revenue, and taxing power of the state are and shall be pledged to the timely payment of debt service on outstanding obligations as it comes due, all in accordance with Section 2k, 2l, 2m, 2n, 2o, 2p, 2q, or 15 of Article VIII, Ohio Constitution, and section 151.03, 151.04, 151.05, 151.06, 151.07, 151.08, 151.09, 151.10, or 151.11 of the Revised Code. Moneys referred to in Section 5a of Article XII, Ohio Constitution, may not be pledged or used for the payment of debt service except on obligations referred to in section 151.06 of the Revised Code. Net state lottery proceeds, as provided for and referred to in section 3770.06 of the Revised Code, may not be pledged or used for the payment of debt service except on obligations referred to in section 151.03 of the Revised Code. The state covenants, and that covenant shall be controlling notwithstanding any other provision of law, that the state and the applicable officers and agencies of the state, including the general assembly, shall, so long as any obligations are outstanding in accordance with their terms, maintain statutory authority for and cause to be levied, collected and applied sufficient pledged excises, taxes, and revenues of the state so that the revenues shall be sufficient in amounts to pay debt service when due, to establish and maintain any reserves and other requirements, and to pay financing costs, including costs of or relating to credit enhancement facilities, all as provided for in the bond proceedings. Those excises, taxes, and revenues are and shall be deemed to be levied and collected, in addition to the purposes otherwise provided for by law, to provide for the payment of debt service and financing costs in accordance with sections 151.01 to 151.11 of the Revised Code and the bond proceedings.

(N) The general assembly may from time to time repeal or reduce any excise, tax, or other source of revenue pledged to the payment of the debt service pursuant to Section 2k, 2l, 2m, 2n, 2o, 2p, 2q, or 15 of Article VIII, Ohio Constitution, and sections 151.01 to 151.11 or 151.40 of the Revised Code, and may levy, collect and apply any new or increased excise, tax, or revenue to meet the pledge, to the payment of debt service on outstanding obligations, of the state's full faith and credit, revenue and taxing power, or of designated revenues and receipts, except fees, excises or taxes referred to in Section 5a of Article XII, Ohio Constitution, for other than obligations referred to in section 151.06 of the Revised Code and except net state lottery proceeds for other than obligations referred to in section 151.03 of the Revised Code. Nothing in division (N) of this section authorizes any impairment of the obligation of this state to levy and collect sufficient excises, taxes, and revenues to pay debt service on obligations outstanding in accordance with their terms.

(O) Each bond service fund is a trust fund and is hereby pledged to the payment of debt service on the applicable obligations. Payment of that debt service shall be made or provided for by the issuing authority in accordance with the bond proceedings without necessity for any act of appropriation. The bond proceedings may provide for the establishment of separate accounts in the bond service fund and for the application of those accounts only to debt service on specific obligations, and for other accounts in the bond service fund within the general purposes of that fund.

(P) Subject to the bond proceedings pertaining to any obligations then outstanding in accordance with their terms, the issuing authority may in the bond proceedings pledge all, or such portion as the issuing authority determines, of the moneys in the bond service fund to the payment of debt service on particular obligations, and for the establishment and maintenance of any reserves for payment of particular debt service.

(Q) The issuing authority shall by the fifteenth day of July of each fiscal year, certify or cause to be certified to the office of budget and management the total amount of moneys required during the current fiscal year to meet in full all debt service on the respective obligations and any related financing costs payable from the applicable bond service fund and not from the proceeds of refunding or renewal obligations. The issuing authority shall make or cause to be made supplemental certifications to the office of budget and management for each debt service payment date and at such other times during each fiscal year as may be provided in the bond proceedings or requested by that office. Debt service, costs of credit enhancement facilities, and other financing costs shall be set forth separately in each certification. If and so long as the moneys to the credit of the bond service fund, together with any other moneys available for the purpose, are insufficient to meet in full all payments when due of the amount required as stated in the certificate or otherwise, the office of budget and management shall at the times as provided in the bond proceedings, and consistent with any particular provisions in sections 151.03 to 151.11 and 151.40 of the Revised Code, transfer a sufficient amount to the bond service fund from the pledged revenues in the case of obligations issued pursuant to section 151.40 of the Revised Code, and in the case of other obligations from the revenues derived from excises, taxes, and other revenues, including net state lottery proceeds in the case of obligations referred to in section 151.03 of the Revised Code.

(R) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of special funds may be invested by or on behalf of the state only in one or more of the following:

(1) Notes, bonds, or other direct obligations of the United States or of any agency or instrumentality of the United States, or in no-front-end-load money market mutual funds consisting exclusively of those obligations, or in repurchase agreements, including those issued by any fiduciary, secured by those obligations, or in collective investment funds consisting exclusively of those obligations;

(2) Obligations of this state or any political subdivision of this state;

(3) Certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions;

(4) The treasurer of state's pooled investment program under section 135.45 of the Revised Code.

The income from investments referred to in division (R) of this section shall, unless otherwise provided in sections 151.01 to 151.11 or 151.40 of the Revised Code, be credited to special funds or otherwise as the issuing authority determines in the bond proceedings. Those investments may be sold or exchanged at times as the issuing authority determines, provides for, or authorizes.

(S) The treasurer of state shall have responsibility for keeping records, making reports, and making payments, relating to any arbitrage rebate requirements under the applicable bond proceedings.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.

Amended by 128th General Assemblych.93,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-14-2003; 07-01-2005; 01-04-2006; 2006 HB699 03-29-2007



Section 151.02 - Ohio public facilities commission.

(A) Pursuant to the powers granted to the general assembly under Article VIII, Ohio Constitution, to authorize the issuance of obligations, and pursuant to other authority vested in the general assembly, there is hereby created a body, both corporate and politic, constituting an agency and instrumentality of the state of Ohio and performing essential functions of the state, to be known as the "Ohio public facilities commission," which in that name may contract and be contracted with, sue and be sued, and exercise all other authority vested in that commission by sections 151.01 to 151.05 and 151.07 to 151.11 and Chapter 154. of the Revised Code.

(B) The commission shall consist of, in each case ex officio, the governor, the treasurer of state, the auditor of state, the secretary of state, the attorney general, and the director of budget and management. The governor shall serve as the chairman of the commission, the director of budget and management shall serve as its secretary, and the commission shall have such other officers as it determines, who may but need not be members of the commission. Four members of the commission constitute a quorum and the affirmative vote of four members is necessary for any action taken by vote of the commission. No vacancy in the membership of the commission shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the commission. Each of the state officers above identified may designate an employee or officer of that officer's office to attend meetings of the commission when that officer is absent or unable for any reason to attend and that designee, when present, shall be counted in determining whether a quorum is present at any meeting and may vote and participate in all proceedings and actions of the commission. A designee may not execute or cause a facsimile signature to be placed on any obligation. That designation shall be in writing, executed by the designating member, and be filed with the secretary of the commission. A designation may be changed from time to time by a similar written designation. The commission may delegate to such of its members, officers, or employees as it determines those powers and duties as it deems appropriate. No member of the commission or designee shall, by reason of being or serving as a member of the commission, be required to abstain from action in any other capacity as an incumbent of a state office or position or from any action as a member of the commission in any matter affecting or in any way pertaining to both that office or position and the commission, or for any purpose be deemed to be disqualified from either such office or position or as a member of the commission by reason of so acting or to have violated any law by reason thereof. The commission may adopt and alter bylaws and rules for the conduct of its affairs, including provisions for meetings, and for the manner, subject to this chapter and Chapter 154. of the Revised Code, in which its powers and functions are to be exercised and embodied and may adopt and alter at will an official seal to be affixed to official documents, provided that the failure to affix any such seal shall not affect the legality of such documents. Members of the commission shall receive no added compensation for their services as such members but may be reimbursed, as determined by the commission, for their necessary and actual expenses incurred in the conduct of the commission's business.

(C) In connection with the exercise of its powers pursuant to this chapter, the commission may enter into contracts and execute all instruments necessary or incidental to the performance of the commission's duties and the execution of the authority's powers and do all other acts necessary or proper to the fulfillment of the commission's purposes and to carry out the powers expressly granted in this chapter.

Effective Date: 09-14-2000; 01-04-2006



Section 151.03 - Common schools capital facilities bond service fund.

This section applies to obligations as defined in this section.

(A) As used in this section:

(1) "Costs of capital facilities" includes related direct administrative expenses and allocable portions of direct costs of the using school district and the Ohio school facilities commission.

(2) "Net state lottery proceeds" means the amount determined by the director of budget and management to be an excess amount to the credit of the state lottery fund and to be transferred to the lottery profits education fund, and moneys from time to time in the lottery profits education fund, all as provided for and referred to in section 3770.06 of the Revised Code.

(3) "Ohio school facilities commission" and "school district" have the same meanings as in section 3318.01 of the Revised Code.

(4) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of capital facilities for a system of common schools throughout the state.

(5) "Using school district" means the school district, or two or more school districts acting jointly, that are the ultimate users of the capital facilities for a system of common schools financed with net proceeds of obligations.

(B) The issuing authority shall issue obligations to pay costs of capital facilities for a system of common schools throughout the state pursuant to section 2n of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. The issuing authority, upon the certification by the Ohio school facilities commission to it of the amount of moneys needed in the school building program assistance fund created by section 3318.25 of the Revised Code for purposes of that fund, shall issue obligations in the amount determined to be required by the issuing authority.

(C) Net proceeds of obligations shall be deposited into the school building program assistance fund created by section 3318.25 of the Revised Code.

(D) There is hereby created in the state treasury the "common schools capital facilities bond service fund." All moneys received by the state and required by the bond proceedings, consistent with sections 151.01 and 151.03 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund (except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated) and due in the particular fiscal year, a sufficient amount of revenues of the state, including net state lottery proceeds, is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 09-14-2000



Section 151.04 - Higher education capital facilities bond service fund.

This section applies to obligations as defined in this section.

(A) As used in this section:

(1) "Costs of capital facilities" include related direct administrative expenses and allocable portions of direct costs of the using institution.

(2) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of capital facilities for state-supported or state-assisted institutions of higher education.

(3) "State-supported or state-assisted institutions of higher education" means a state university or college, or community college district, technical college district, university branch district, or state community college, or other institution for education, including technical education, beyond the high school, receiving state support or assistance for its expenses of operation. "State university or college" means each of the state universities identified in section 3345.011 of the Revised Code and the northeast Ohio medical university.

(4) "Using institution" means the state-supported or state-assisted institution of higher education, or two or more institutions acting jointly, that are the ultimate users of capital facilities for state-supported and state-assisted institutions of higher education financed with net proceeds of obligations.

(B) The issuing authority shall issue obligations to pay costs of capital facilities for state-supported and state-assisted institutions of higher education pursuant to Section 2n of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section.

(C) Net proceeds of obligations shall be deposited into the higher education improvement fund created by division (F) of section 154.21 of the Revised Code or into the higher education improvement taxable fund created by division (G) of section 154.21 of the Revised Code, as appropriate.

(D) There is hereby created in the state treasury the "higher education capital facilities bond service fund." All moneys received by the state and required by the bond proceedings, consistent with sections 151.01 and 151.04 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund (except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated) and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Amended by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 09-05-2001; 05-06-2005; 06-30-2006



Section 151.05 - Natural resources projects bond service fund.

This section applies to obligations as defined in this section.

(A) As used in this section:

(1) "Capital facilities" means any project or capital improvements for any of the following: state and local parks and land and water recreation facilities; soil and water restoration and protection; land management, including preservation of natural areas and reforestation; water management, including dam safety, stream and lake management, and flood control and flood damage reduction; fish and wildlife resource management; and any other improvements that enhance the use and enjoyment of natural resources by individuals.

(2) "Costs of capital facilities" include related direct administrative expenses and allocable portions of direct costs of the Ohio department of natural resources.

(3) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of capital facilities.

(B) The issuing authority shall issue obligations to pay costs of capital facilities pursuant to section 2l of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. The total principal amount of obligations outstanding at any one time shall not exceed two hundred million dollars, and not more than fifty million dollars in principal amount of obligations to pay costs of capital facilities may be issued in any fiscal year, all determined as provided in section 151.01 of the Revised Code and this section.

(C) Net proceeds of obligations shall be deposited into the Ohio parks and natural resources fund created by section 1557.02 of the Revised Code.

(D) There is hereby created in the state treasury the "natural resources projects bond service fund." All moneys received by the state and required by the bond proceedings, consistent with sections 151.01 and 151.05 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund (except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated) and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 09-14-2000



Section 151.06 - Highway capital improvement bond service fund.

This section applies to obligations as defined in this section.

(A) As used in this section:

(1) "Capital facilities" or "projects" means highway capital improvements, which shall be limited to highways, including those on the state highway system and urban extensions thereof, those within or leading to public parks or recreation areas, and those within or leading to municipal corporations.

(2) "Costs of capital facilities" include related direct administrative expenses and allocable portions of direct costs of the Ohio department of transportation.

(3) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of capital facilities.

(B) The issuing authority shall issue obligations to pay costs of capital facilities and projects pursuant to section 2m of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. Not more than two hundred twenty million dollars principal amount of obligations, plus the principal amount of obligations that in any prior fiscal years could have been, but were not, issued within that two-hundred-twenty-million dollar fiscal year limit, may be issued in any fiscal year, and not more than one billion two hundred million dollars principal amount of obligations may be outstanding at any one time, all determined as provided in section 151.01 of the Revised Code and this section.

(C) Net proceeds of obligations shall be deposited into the highway capital improvement fund created by section 5528.53 of the Revised Code.

(D) There is hereby created in the state treasury the "highway capital improvement bond service fund." All moneys received by the state and required by the bond proceedings, consistent with sections 151.01 and 151.06 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund (except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated) and due in the particular fiscal year, a sufficient amount of revenues of the state, including those referred to in Section 5a of Article XII, Ohio Constitution, is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due. In each year that moneys referred to in Section 5a of Article XII, Ohio Constitution, pledged to the payment of bond service charges on obligations issued pursuant to this section are available for that purpose, those moneys shall be appropriated thereto and the required application of any other excises, taxes, and revenues shall be reduced in corresponding amount.

(E) The issuing authority may authorize and enter into agreements regarding the issuance of obligations, and may authorize the issuance of those obligations pursuant to such agreements, within amounts authorized from time to time by the general assembly, in support of and in combination with the issuance of infrastructure project obligations pursuant to section 5531.10 of the Revised Code for the purpose of assisting in the financing of projects, all in accordance with section 2m of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section except as otherwise provided in division (E) of this section. Any agreement authorized and entered into under this division (E) may be irrevocable and may contain such other terms and conditions as shall be approved by the issuing authority consistent with this section and section 151.01 of the Revised Code.

The principal amount of obligations at the time authorized by the issuing authority to be issued pursuant to division (E) of this section shall be included in the fiscal year limitation provided for in division (B) of this section for the fiscal year in which the authorization occurs and shall also be included in the maximum principal amount which may be outstanding at any one time under division (B) of this section until such time as the related infrastructure project obligations are no longer outstanding. The issuing authority shall covenant with the holders of the related infrastructure project obligations issued in combination with obligations under division (E) of this section that the obligations that may be issued under division (E) of this section shall not exceed the limits set forth in this section, and such covenant may be enforced as provided in division (I) of section 151.01 of the Revised Code.

Except as otherwise provided in division (E) of this section, section 151.01 of the Revised Code applies to obligations authorized under this section.

The bond proceedings for obligations issued under division (E) of this section may provide that the sale proceeds of the obligations shall be deposited in a special fund and used to pay bond service charges on the infrastructure project obligations or that those obligations, which need not be interest-bearing, may be deposited with the trustee for the infrastructure project obligations, in either case in exchange for an assignment of all or part of the revenues to be received by the trustee for payment of bond service charges on those infrastructure project obligations.

Any agreement authorized and delivered under division (E) of this section in combination with infrastructure project obligations shall be presumed to be in conformity with all legal requirements, and its terms and provisions shall be incontestable unless otherwise challenged in the manner referred to in division (B) of section 133.02 of the Revised Code prior to the delivery of the related infrastructure project obligations.

Effective Date: 09-14-2000



Section 151.07 - Coal research and development bond service fund.

This section applies to obligations as defined in this section.

(A) As used in this section:

(1) "Costs of capital facilities" or "costs of projects" includes related direct administrative expenses and allocable portions of direct costs of the Ohio coal development office, the cost of demolishing or removing any buildings or structures on land acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery, furnishings, and equipment, surveys, estimates of cost and revenues, working capital, other expenses necessary to determining the feasibility or practicability of acquiring or constructing such project, and such other expense as may be necessary to the acquisition or construction of the project, the financing of such acquisition or construction, and the financing of the placing of such project in operation. Any obligation, cost, or expense incurred by any person or educational or scientific institution for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a project may be regarded as a part of the cost of that project.

(2) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of projects.

(3) "Project" means any coal research and development, or any coal research and development facility, both as defined in section 1555.01 of the Revised Code, including undivided or other interests, acquired or to be acquired, constructed or to be constructed, or operating or to be operated by a person doing business in this state or by an educational or scientific institution located in this state with all or a part of the cost of the project being paid from a loan or grant from the Ohio coal development office or a loan guaranteed by the office under Chapter 1555. of the Revised Code, including all buildings and facilities that the office determines necessary for the operation of the project, together with all property, rights, easements, and interests that may be required for the operation of the project.

(B) The issuing authority shall issue obligations to pay costs of projects pursuant to section 15 of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section upon certification by the director of the Ohio coal development office of the amount of moneys or additional moneys needed in the coal research and development fund for the purpose of making grants or loans for allowable costs of projects, or needed for capitalized interest, for funding reserves, or providing moneys for loan guarantees. Such obligations may be issued to the extent necessary to satisfy the covenants in contracts of guarantee made under section 1555.05 of the Revised Code to issue obligations to meet such guarantees, notwithstanding limitations otherwise applicable to the issuance of obligations under this section except the one-hundred-million-dollar limitation provided in Section 15 of Article VIII, Ohio Constitution.

(C) Net proceeds of obligations shall be deposited into the coal research and development fund created by section 1555.15 of the Revised Code.

(D) There is hereby created in the state treasury the "coal research and development bond service fund." All moneys received by the state and required by the bond proceedings, consistent with sections 151.01 and 151.07 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund (except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated) and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 09-14-2000



Section 151.08 - State capital improvements bond service fund.

This section applies to obligations as defined in this section.

(A) As used in this section:

(1) "Capital facilities" or "capital improvement projects" means the acquisition, construction, reconstruction, improvement, planning, and equipping of roads and bridges, waste water treatment systems, water supply systems, solid waste disposal facilities, flood control systems, and storm water and sanitary collection, storage, and treatment facilities, including real property, interests in real property, facilities, and equipment related or incidental to those facilities.

(2) "Costs of capital facilities" include related direct administrative expenses and allocable portions of direct costs of the Ohio public works commission and the local subdivision.

(3) "Local subdivision" means any county, municipal corporation, township, sanitary district, or regional water and sewer district.

(4) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of capital facilities.

(B)

(1) The issuing authority shall issue obligations to pay costs of financing or assisting in the financing of the capital improvement projects of local subdivisions pursuant to Section 2m of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. Not more than one hundred twenty million dollars principal amount of obligations, plus the principal amount of obligations that in any prior fiscal years could have been, but were not, issued within that one-hundred-twenty-million dollar fiscal year limit, may be issued in any fiscal year. Not more than one billion two hundred million dollars principal amount of obligations pursuant to Section 2m of Article VIII, Ohio Constitution may be issued for the purposes of this section and division (B)(2) of section 164.09 of the Revised Code.

(2) The issuing authority shall issue obligations to pay costs of financing or assisting in the financing of the capital improvement projects of local subdivisions pursuant to Section 2p of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. Not more than one hundred twenty million dollars in principal amount of such obligations may be issued in any of the first five fiscal years of issuance and not more than one hundred fifty million dollars in principal amount of such obligations may be issued in any of the next five fiscal years, plus in each case the principal amount of such obligations that in any prior fiscal year could have been but were not issued within those fiscal year limits. No obligations shall be issued for the purposes of this section pursuant to Section 2p of Article VIII, Ohio Constitution, until at least one billion one hundred ninety-nine million five hundred thousand dollars aggregate principal amount of obligations have been issued pursuant to Section 2m of Article VIII, Ohio Constitution. Not more than one billion three hundred fifty million dollars principal amount of obligations may be issued pursuant to Section 2p of Article VIII, Ohio Constitution for the purposes of this section.

(C) Net proceeds of obligations shall be deposited into the state capital improvements fund created by section 164.08 of the Revised Code.

(D) There is hereby created in the state treasury the "state capital improvements bond service fund." All moneys received by the state and required by the bond proceedings, consistent with this section and section 151.01 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund (except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated) and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 09-14-2000; 2007 HB119 09-29-2007



Section 151.09 - Issuing obligations for paying costs of conservation projects.

(A) As used in this section:

(1) "Costs of conservation projects" includes related direct administrative expenses and allocable portions of the direct costs of those projects of the department of agriculture, the department of natural resources, or the Ohio public works commission.

(2) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of projects for conservation purposes as referred to in division (A)(1) of Section 2o of Article VIII, Ohio Constitution and division (A)(1) of Section 2q of Article VIII, Ohio Constitution.

(B)

(1) The issuing authority shall issue general obligations of the state to pay costs of conservation projects pursuant to division (B)(1) of Section 2o of Article VIII, Ohio Constitution, division (B)(1) of Section 2q of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. The issuing authority, upon the certification to it by the Ohio public works commission of amounts needed in and for the purposes of the clean Ohio conservation fund created by section 164.27 of the Revised Code, the clean Ohio agricultural easement fund created by section 901.21 of the Revised Code, and the clean Ohio trail fund created by section 1519.05 of the Revised Code, shall issue obligations in the amount determined by the issuing authority to be required for those purposes. Not more than four hundred million dollars principal amount of obligations issued under this section for conservation purposes may be outstanding at any one time. Not more than fifty million dollars principal amount of obligations, plus the principal amount of obligations that in any prior fiscal year could have been, but were not issued within the fifty-million-dollar fiscal year limit, may be issued in any fiscal year.

(2) In making the certification required under division (B)(1) of this section, the Ohio public works commission shall consult with the department of agriculture and the department of natural resources. The commission shall certify amounts that correspond to the distribution of the net proceeds of obligations provided in division (C) of this section.

(C) Net proceeds of obligations shall be deposited as follows:

(1) Seventy-five per cent into the clean Ohio conservation fund created by section 164.27 of the Revised Code;

(2) Twelve and one-half per cent into the clean Ohio agricultural easement fund created by section 901.21 of the Revised Code;

(3) Twelve and one-half per cent into the clean Ohio trail fund created by section 1519.05 of the Revised Code.

(D) There is hereby created in the state treasury the conservation projects bond service fund. All moneys received by the state and required by the bond proceedings, consistent with section 151.01 of the Revised Code and this section, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings, but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund, except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated, and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 06-28-2002; 2006 HB699 03-29-2007; 2009 HB2 07-01-2009



Section 151.10 - Issuing obligations to pay costs of research and development projects.

(A) As used in this section:

(1) "Costs of research and development projects" includes related direct administrative expenses and allocable portions of the direct costs of those projects, costs of capital facilities, and working capital, all for the following:

(a) Attracting researchers and research teams by endowing research chairs or otherwise;

(b) Activities to develop and commercialize products and processes;

(c) Intellectual property matters such as copyrights and patents;

(d) Property interests including timesharing arrangements, capital formation, direct operating costs, and costs of research and facilities including interests in real property therefore; and

(e) Support for public and private institutions of higher education, research organizations or institutions, and private sector entities.

(2) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of projects for research and development purposes as referred to in division (A)(2) of Section 2p of Article VIII, Ohio Constitution.

(3) "Project" means any research and development project, as defined in section 184.10 of the Revised Code, or facility, including undivided or other interests, acquired or to be acquired, constructed or to be constructed, or operating or to be operated by a person doing business in this state or by an educational or scientific institution located in this state with all or part of the cost of the project being paid from a grant or loan from the third frontier research and development fund or the third frontier research and development taxable bond fund or a loan guaranteed under Chapter 184. of the Revised Code, including all buildings and facilities determined necessary for the operation of the project, together with all property, rights, easements, and interests that may be required for the operation of the project.

(B) The issuing authority shall issue general obligations of the state to pay costs of research and development projects pursuant to division (B)(2) of Section 2p of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. The issuing authority shall issue obligations in the amount determined by the issuing authority to be required for those purposes. The total principal amount of obligations issued under this section shall not exceed five hundred million dollars.

(C) Net proceeds of obligations shall be deposited into the third frontier research and development fund created by section 184.19 of the Revised Code or into the third frontier research and development taxable bond fund created by section 184.191 of the Revised Code if the obligations are federally taxable.

(D) There is hereby created in the state treasury the third frontier research and development projects bond service fund. All moneys received by the state and required by the bond proceedings, consistent with section 151.01 of the Revised Code and this section, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings, but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund, except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated, and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 01-04-2006; 2006 HB699 03-29-2007



Section 151.11 - Issuing obligations to pay costs of sites and facilities.

(A) As used in this section:

(1) "Costs of sites and facilities" includes related direct administrative expenses and allocable portions of the direct costs of those projects. "Costs of sites and facilities" includes "allowable costs" as defined in section 122.085 of the Revised Code.

(2) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay costs of sites and facilities in Ohio for and in support of industry, commerce, distribution, and research and development purposes as referred to in division (A)(3) of Section 2p of Article VIII, Ohio Constitution.

(B) The issuing authority shall issue general obligations of the state to pay costs of sites and facilities pursuant to division (B)(3) of Section 2p of Article VIII, Ohio Constitution, section 151.01 of the Revised Code, and this section. The issuing authority shall issue obligations in the amount determined by the issuing authority to be required for those purposes. The total principal amount of obligations issued under this section shall not exceed one hundred fifty million dollars.

(C) Net proceeds of obligations shall be deposited into the job ready site development fund created by section 122.0820 of the Revised Code.

(D) There is hereby created in the state treasury the job ready site development bond service fund. All moneys received by the state and required by the bond proceedings, consistent with section 151.01 of the Revised Code and this section, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings, but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund, except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated, and due in the particular fiscal year, a sufficient amount of revenues of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

Effective Date: 01-04-2006



Section 151.12, 151.13 - [Repealed].

Effective Date: 11-15-1981



Section 151.21 to 151.23 - [Repealed].

Effective Date: 09-13-1979



Section 151.40 - Issuing obligations for paying costs of revitalization projects.

(A) As used in this section:

(1) "Bond proceedings" includes any trust agreements, and any amendments or supplements to them, as authorized by this section.

(2) "Costs of revitalization projects" includes related direct administrative expenses and allocable portions of the direct costs of those projects of the department of development or the environmental protection agency.

(3) "Issuing authority" means the treasurer of state.

(4) "Obligations" means obligations as defined in section 151.01 of the Revised Code issued to pay the costs of projects for revitalization purposes as referred to in division (A)(2) of Section 2o of Article VIII, Ohio Constitution and division (A)(2) of Section 2q of Article VIII, Ohio Constitution.

(5) "Pledged liquor profits" means all receipts of the state representing the gross profit on the sale of spirituous liquor, as referred to in division (B)(4) of section 4301.10 of the Revised Code, after paying all costs and expenses of the division of liquor control and providing an adequate working capital reserve for the division of liquor control as provided in that division, but excluding the sum required by the second paragraph of section 4301.12 of the Revised Code, as it was in effect on May 2, 1980, to be paid into the state treasury.

(6) "Pledged receipts" means, as and to the extent provided in bond proceedings:

(a) Pledged liquor profits. The pledge of pledged liquor profits to obligations is subject to the priority of the pledge of those profits to obligations issued and to be issued pursuant to Chapter 166. of the Revised Code.

(b) Moneys accruing to the state from the lease, sale, or other disposition or use of revitalization projects or from the repayment, including any interest, of loans or advances made from net proceeds;

(c) Accrued interest received from the sale of obligations;

(d) Income from the investment of the special funds;

(e) Any gifts, grants, donations, or pledges, and receipts therefrom, available for the payment of debt service;

(f) Additional or any other specific revenues or receipts lawfully available to be pledged, and pledged, pursuant to further authorization by the general assembly, to the payment of debt service.

(B)

(1) The issuing authority shall issue obligations of the state to pay costs of revitalization projects pursuant to division (B)(2) of Section 2o of Article VIII, Ohio Constitution, division (B)(2) of Section 2q of Article VIII, Ohio Constitution, section 151.01 of the Revised Code as applicable to this section, and this section. The issuing authority, upon the certification to it by the clean Ohio council of the amount of moneys needed in and for the purposes of the clean Ohio revitalization fund created by section 122.658 of the Revised Code, shall issue obligations in the amount determined by the issuing authority to be required for those purposes. Not more than four hundred million dollars principal amount of obligations issued under this section for revitalization purposes may be outstanding at any one time. Not more than fifty million dollars principal amount of obligations, plus the principal amount of obligations that in any prior fiscal year could have been, but were not issued within the fifty-million-dollar fiscal year limit, may be issued in any fiscal year.

(2) The provisions and authorizations in section 151.01 of the Revised Code apply to the obligations and the bond proceedings except as otherwise provided or provided for in those obligations and bond proceedings.

(C) Net proceeds of obligations shall be deposited in the clean Ohio revitalization fund created in section 122.658 of the Revised Code.

(D) There is hereby created the revitalization projects bond service fund, which shall be in the custody of the treasurer of state, but shall be separate and apart from and not a part of the state treasury. All money received by the state and required by the bond proceedings, consistent with section 151.01 of the Revised Code and this section, to be deposited, transferred, or credited to the bond service fund, and all other money transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund, subject to any applicable provisions of the bond proceedings, but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during the time that any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay debt service when due on those obligations payable from that fund, except the principal amounts of bond anticipation notes payable from the proceeds of renewal notes or bonds anticipated, and due in the particular fiscal year, a sufficient amount of pledged receipts is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund for the purpose of paying that debt service when due.

(E) The issuing authority may pledge all, or such portion as the issuing authority determines, of the pledged receipts to the payment of the debt service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions in the bond proceedings with respect to pledged receipts as authorized by this section, which provisions are controlling notwithstanding any other provisions of law pertaining to them.

(F) The issuing authority may covenant in the bond proceedings, and such covenants shall be controlling notwithstanding any other provision of law, that the state and applicable officers and state agencies, including the general assembly, so long as any obligations issued under this section are outstanding, shall maintain statutory authority for and cause to be charged and collected wholesale or retail prices for spirituous liquor sold by the state or its agents so that the available pledged receipts are sufficient in time and amount to meet debt service payable from pledged liquor profits and for the establishment and maintenance of any reserves and other requirements provided for in the bond proceedings.

(G) Obligations may be further secured, as determined by the issuing authority, by a trust agreement between the state and a corporate trustee, which may be any trust company or bank having a place of business within the state. Any trust agreement may contain the resolution or order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions that are customary or appropriate in an agreement of that type, including, but not limited to:

(1) Maintenance of each pledge, trust agreement, or other instrument comprising part of the bond proceedings until the state has fully paid or provided for the payment of debt service on the obligations secured by it;

(2) In the event of default in any payments required to be made by the bond proceedings, enforcement of those payments or agreements by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of them;

(3) The rights and remedies of the holders or owners of obligations and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual holders and owners.

(H) The obligations shall not be general obligations of the state and the full faith and credit, revenue, and taxing power of the state shall not be pledged to the payment of debt service on them. The holders or owners of the obligations shall have no right to have any moneys obligated or pledged for the payment of debt service except as provided in this section and in the applicable bond proceedings. The rights of the holders and owners to payment of debt service are limited to all or that portion of the pledged receipts, and those special funds, pledged to the payment of debt service pursuant to the bond proceedings in accordance with this section, and each obligation shall bear on its face a statement to that effect.

Amended by 128th General Assemblych.18,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-14-2003; 2006 HB699 03-29-2007; 2007 HB119 09-29-2007.






Chapter 152 - OHIO BUILDING AUTHORITY

Section 152.01 - Ohio building authority.

(A) There is hereby created the Ohio building authority, consisting of five persons, residents of the state, appointed by the governor with the advice and consent of the senate. Four members shall have at least five years experience in banking, financial institutions, bond issuances, or other related areas. One member shall have at least five years experience in the area of building management or a related area. Not more than three members of the authority shall belong to or be affiliated with the same political party. The authority is a body both corporate and politic of this state, and it performs essential governmental functions of this state. It may, in its own name, sue and be sued, enter into contracts, and perform all the powers and duties given to it by Chapter 152. of the Revised Code. The authority is subject to all provisions of law generally applicable to state agencies which do not conflict with the provisions of this chapter.

(B) The members of the authority shall serve without compensation, but shall be reimbursed from funds of the authority for necessary expenses incurred in the conduct of authority business. Of the two members appointed on July 1, 1983, one shall serve for a term expiring December 31, 1983 and one for a term expiring December 31, 1985. Thereafter, terms of office shall be for six years, commencing on the first day of January and ending on the thirty-first day of December. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Any member is eligible for reappointment. The governor may remove a member for misfeasance, nonfeasance, or malfeasance in office. After an appointee has qualified and before entering upon his duties, he shall take an oath as provided in Section 7 of Article XV, Ohio Constitution.

(C) The governor shall designate one of the members of the authority to be chairman, and the authority shall select a vice-chairman and a secretary-treasurer from among its other members. The members shall adopt rules for the conduct of their business and shall keep a journal of their proceedings. The authority shall meet at least once in each calendar quarter.

Effective Date: 09-29-1995



Section 152.02 - Building authority - powers and duties - bond of members.

The Ohio building authority shall:

(A) Adopt a seal which differs from the state seal, to be affixed to all official documents, provided that the failure to affix such seal shall not affect the legality of such documents:[;]

(B) Establish and maintain a principal office and such other offices within the state as are necessary;

(C) Issue revenue bonds of the state payable solely from revenues as provided in Chapter 152. of the Revised Code;

(D) Employ a director and such other personnel as are necessary, fix their duties and compensation, and provide coverage under Chapters 4123. and 4141. of the Revised Code for all employees;

(E) Each member shall give a surety bond to the authority in the penal sum of twenty-five thousand dollars and the secretary-treasurer shall give such bond in at least the penal sum of fifty thousand dollars or such larger sum as the members may from time to time fix. Such bonds shall be given at such time as is established by the authority but in any event prior to the issuance of any revenue bonds. The authority may require any officers or employees to file surety bonds including a blanket bond as provided in section 3.06 of the Revised Code. Each such bond shall be in favor of the authority and shall be conditioned on the faithful performance of the duties of the office, executed by a surety company authorized to transact business in this state, approved by the governor, and filed in the office of the secretary of state. The fees for such bonds shall be paid from authority funds or the authority may reimburse any such fees to members, officers, or employees who have paid them.

Effective Date: 09-27-1963



Section 152.03 - [Repealed].

Effective Date: 01-01-1974



Section 152.04 - Operating buildings, facilities, and other properties.

The Ohio building authority may purchase, construct, reconstruct, equip, furnish, improve, alter, enlarge, maintain, repair, and operate buildings, facilities, and other properties on one or more sites within the state for use and occupancy by persons who meet all the following conditions:

(A) Are eligible to receive old age, survivors', or disability insurance payments under Title II of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 401, or under any laws which may hereafter amend or supersede such chapters or title;

(B) Have been, after September 27, 1963, discharged by the head of a hospital pursuant to section 5122.21 of the Revised Code or by the head of an institution pursuant to section 5123.79 of the Revised Code;

(C) Are determined by the authority not to need the care and treatment provided in a hospital or other institution;

(D) Are determined by the authority to be unable, as a result of mental illness, mental retardation, or developmental disability, to provide complete care for themselves or obtain and hold employment sufficient to provide the costs of living.

The authority may also provide living facilities for administrative, professional, and other personnel and their families necessary to maintain or operate the facilities and to carry out the purposes of the authority.

Effective Date: 04-09-1981



Section 152.05 - Agreements for use of land under the control of the department.

Any department of the state, with the consent of the governor, may enter into an agreement with the Ohio building authority permitting the authority to use, for the purposes of the authority, land under the control of the department not required or to be required for the purposes of the department and not producing any income. The agreement shall specify the boundaries of such land. The state hereby consents to the use of such land by the authority. Such agreement shall be irrevocable as long as obligations issued by the authority are outstanding secured by rentals or other receipts from facilities located on such land.

Effective Date: 09-28-1979



Section 152.06 - Transferring property to building authority.

(A) Upon request of the Ohio building authority, a governmental entity may lease, grant, or convey to the authority any estate or interest in real or personal property, including improvements thereto, of or under the control of the governmental entity that is necessary or convenient to carry out the authorized purposes of the authority. A lease, grant, or conveyance may include, without limitation, any estate or interest in public roads or other real or personal property, including improvements thereto, already devoted to public use. The lease, grant, or conveyance may be upon such terms as the authority and governing body of the governmental entity, or the governor in the case of real property the title to which is in the name of the state, agree and without advertisement, auction, competitive bidding, appraisals, court order, or other action or formality other than the regular and formal action of the governing body of the governmental entity or the governor.

(B) Any state agency may enter into agreements with the authority for furnishing any supplies, equipment, or services to the authority pursuant to terms agreed upon by the state agency and the authority and for such compensation as shall reimburse the state agency.

(C) section 2921.42 of the Revised Code does not apply to contracts, agreements, or conveyances entered into pursuant to this section.

Effective Date: 11-24-1981



Section 152.07 - Exemption from tax.

All property, real or personal, purchased, acquired, owned, or used by the Ohio building authority for the exercise of its powers and duties is public property used exclusively for a public purpose, and such property and the income therefrom is exempt from all taxation within this state, including ad valorem and excise taxes.

Effective Date: 09-27-1963



Section 152.08 - Building authority powers.

(A) The Ohio building authority may:

(1) Acquire, by gift, grant, or purchase, and hold and mortgage, real estate and interests therein and personal property suitable for its purposes, provided that no land used by the authority pursuant to section 152.05 of the Revised Code shall be mortgaged by the authority;

(2) Purchase, construct, reconstruct, equip, furnish, improve, alter, enlarge, maintain, repair, and operate buildings, facilities, and other properties for the purposes set forth in section 152.04 of the Revised Code. The authority shall construct, operate, and maintain its buildings, facilities, and other properties in a healthy, safe, and sanitary manner.

(3) Issue revenue bonds to secure funds to accomplish its purposes, the principal of and interest on and all other payments required to be made by the trust agreement or indenture securing such bonds to be paid solely from revenues accruing to the authority through the operation of its buildings, facilities, and other properties;

(4) Enter into contracts and execute all instruments necessary in the conduct of its business;

(5) Fix, alter, and charge rentals and other charges for the use and occupancy of its buildings, facilities, and other properties and enter into leases with the persons specified in section 152.04 of the Revised Code;

(6) Employ financial consultants, appraisers, consulting engineers, architects, superintendents, managers, construction and accounting experts, attorneys-at-law, and other employees and agents as are necessary, in its judgment, and fix their compensation;

(7) Provide for the persons occupying its buildings, facilities, and other properties, health clinics, medical services, food services, and such other services as such persons cannot provide for themselves; and, if the authority determines that it is more advantageous, it may enter into contracts with persons, firms, or corporations or with any governmental agency, board, commission, or department to provide any of such clinics or services;

(8) Pledge, hypothecate, or otherwise encumber such of its rentals or other charges as may be agreed as security for its obligations, and enter into trust agreements or indentures for the benefit of its bondholders;

(9) Borrow money or accept advances, loans, gifts, grants, devises, or bequests from, and enter into contracts or agreements with, any federal agency or other governmental or private source, and hold and apply advances, loans, gifts, grants, devises, or bequests according to the terms thereof. Such advances, loans, gifts, grants, or devises of real estate may be in fee simple or of any lesser estate and may be subject to any reasonable reservations. Any advances or loans received from any federal or other governmental or private source may be repaid in accordance with the terms of such advance or loan.

(10) Conduct investigations into housing and living conditions in order to be able to purchase, construct, or reconstruct suitable buildings and facilities to fulfill its purpose, and determine the best locations within the state for its buildings, facilities, and other properties;

(11) Enter into lawful arrangements with the appropriate federal or state department or agency, county, township, municipal government, or other political subdivision, or public agency for the planning and installation of streets, roads, alleys, public parks and recreation areas, public utility facilities, and other necessary appurtenances to its projects;

(12) Purchase fire, extended coverage, and liability insurance for its property, and insurance covering the authority and its officers and employees for liability for damage or injury to persons or property;

(13) Sell, lease, release, or otherwise dispose of property owned by the authority and not needed for the purposes of the authority and grant such easements across the property of the authority as will not interfere with its use of its property;

(14) Establish rules and regulations for the use and operation of its buildings, facilities, and other properties;

(15) Do all other acts necessary to the fulfillment of its purposes.

(B) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

(C) Any person may possess a firearm in a motor vehicle in the parking garage at the Riffe center for government and the arts in Columbus, if the person's possession of the firearm in the motor vehicle is not in violation of section 2923.16 of the Revised Code or any other provision of the Revised Code. Any person may store or leave a firearm in a locked motor vehicle that is parked in the parking garage at the Riffe center for government and the arts in Columbus, if the person's transportation and possession of the firearm in the motor vehicle while traveling to the garage was not in violation of section 2923.16 of the Revised Code or any other provision of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 10-26-1999



Section 152.09 - Issuing obligations.

(A) As used in sections 152.06 and 152.09 to 152.33 of the Revised Code:

(1) "Obligations" means bonds, notes, or other evidences of obligation, including interest coupons pertaining thereto, issued pursuant to sections 152.09 to 152.33 of the Revised Code.

(2) "State agencies" means the state of Ohio and branches, officers, boards, commissions, authorities, departments, divisions, courts, general assembly, or other units or agencies of the state. "State agency" also includes counties, municipal corporations, and governmental entities of this state that enter into leases with the Ohio building authority pursuant to section 152.31 of the Revised Code or that are designated by law as state agencies for the purpose of performing a state function that is to be housed by a capital facility for which the Ohio building authority is authorized to issue revenue obligations pursuant to sections 152.09 to 152.33 of the Revised Code.

(3) "Bond service charges" means principal, including mandatory sinking fund requirements for retirement of obligations, and interest, and redemption premium, if any, required to be paid by the Ohio building authority on obligations.

(4) "Capital facilities" means buildings, structures, and other improvements, and equipment, real estate, and interests in real estate therefor, within the state, and any one, part of, or combination of the foregoing, for housing of branches and agencies of state government, including capital facilities for the purpose of housing personnel, equipment, or functions, or any combination thereof that the state agencies are responsible for housing, for which the Ohio building authority is authorized to issue obligations pursuant to Chapter 152. of the Revised Code, and includes storage and parking facilities related to such capital facilities. For purposes of sections 152.10 to 152.15 of the Revised Code, "capital facilities" includes community or technical college capital facilities.

(5) "Cost of capital facilities" means the costs of assessing, planning, acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, altering, maintaining, equipping, furnishing, repairing, painting, decorating, managing, or operating capital facilities, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with capital facilities, the cost of participating in capital facilities pursuant to section 152.33 of the Revised Code, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the authority and lessee state agencies, cost of engineering and architectural services, designs, plans, specifications, surveys, and estimates of cost, legal fees, fees and expenses of trustees, depositories, and paying agents for the obligations, cost of issuance of the obligations and financing charges and fees and expenses of financial advisers and consultants in connection therewith, interest on obligations from the date thereof to the time when interest is to be covered from sources other than proceeds of obligations, amounts that represent the portion of investment earnings to be rebated or to be paid to the federal government in order to maintain the exclusion from gross income for federal income tax purposes of interest on those obligations pursuant to section 148(f) of the Internal Revenue Code, amounts necessary to establish reserves as required by the resolutions or the obligations, trust agreements, or indentures, costs of audits, the reimbursement of all moneys advanced or applied by or borrowed from any governmental entity, whether to or by the authority or others, from whatever source provided, for the payment of any item or items of cost of the capital facilities, any share of the cost undertaken by the authority pursuant to arrangements made with governmental entities under division (J) of section 152.21 of the Revised Code, and all other expenses necessary or incident to assessing, planning, or determining the feasibility or practicability with respect to capital facilities, and such other expenses as may be necessary or incident to the assessment, planning, acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, alteration, maintenance, equipment, furnishing, repair, painting, decoration, management, or operation of capital facilities, the financing thereof and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(6) "Governmental entity" means any state agency, municipal corporation, county, township, school district, and any other political subdivision or special district in this state established pursuant to law, and, except where otherwise indicated, also means the United States or any of the states or any department, division, or agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(7) "Governing body" means:

(a) In the case of a county, the board of county commissioners or other legislative authority; in the case of a municipal corporation, the legislative authority; in the case of a township, the board of township trustees; in the case of a school district, the board of education;

(b) In the case of any other governmental entity, the officer, board, commission, authority, or other body having the general management of the entity or having jurisdiction or authority in the particular circumstances.

(8) "Available receipts" means fees, charges, revenues, grants, subsidies, income from the investment of moneys, proceeds from the sale of goods or services, and all other revenues or receipts received by or on behalf of any state agency for which capital facilities are financed with obligations issued under Chapter 152. of the Revised Code, any state agency participating in capital facilities pursuant to section 152.33 of the Revised Code, or any state agency by which the capital facilities are constructed or financed; revenues or receipts derived by the authority from the operation, leasing, or other disposition of capital facilities, and the proceeds of obligations issued under Chapter 152. of the Revised Code; and also any moneys appropriated by a governmental entity, gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges on such obligations.

(9) "Available community or technical college receipts" means all money received by a community or technical college or community or technical college district, including income, revenues, and receipts from the operation, ownership, or control of facilities, grants, gifts, donations, and pledges and receipts therefrom, receipts from fees and charges, the allocated state share of instruction as defined in section 3333.90 of the Revised Code, and the proceeds of the sale of obligations, including proceeds of obligations issued to refund obligations previously issued, but excluding any special fee, and receipts therefrom, charged pursuant to division (D) of section 154.21 of the Revised Code.

(10) "Community or technical college," "college," "community or technical college district," and "district" have the same meanings as in section 3333.90 of the Revised Code.

(11) "Community or technical college capital facilities" means auxiliary facilities, education facilities, and housing and dining facilities, as those terms are defined in section 3345.12 of the Revised Code, to the extent permitted to be financed by the issuance of obligations under division (A)(2) of section 3357.112 of the Revised Code, that are authorized by sections 3354.121, 3357.112, and 3358.10 of the Revised Code to be financed by obligations issued by a community or technical college district, and for which the Ohio building authority is authorized to issue obligations pursuant to Chapter 152. of the Revised Code, and includes any one, part of, or any combination of the foregoing, and further includes site improvements, utilities, machinery, furnishings, and any separate or connected buildings, structures, improvements, sites, open space and green space areas, utilities, or equipment to be used in, or in connection with the operation or maintenance of, or supplementing or otherwise related to the services or facilities to be provided by, such facilities.

(12) "Cost of community or technical college capital facilities" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing community or technical college capital facilities, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with community or technical college capital facilities, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the authority, community or technical college or community or technical college district, cost of engineering, architectural services, design, plans, specifications and surveys, estimates of cost, legal fees, fees and expenses of trustees, depositories, bond registrars, and paying agents for the obligations, cost of issuance of the obligations and financing costs and fees and expensesof financial advisers and consultants in connection therewith, interest on the obligations from the date thereof to the time when interest is to be covered by available receipts or other sources other than proceeds of the obligations, amounts that represent the portion of investment earnings to be rebated or to be paid to the federal government in order to maintain the exclusion from gross income for federal income tax purposes of interest on those obligations pursuant to section 148(f) of the Internal Revenue Code, amounts necessary to establish reserves as required by the bond proceedings, costs of audits, the reimbursements of all moneys advanced or applied by or borrowed from the community or technical college, community or technical college district, or others, from whatever source provided, including any temporary advances from state appropriations, for the payment of any item or items of cost of community or technical college facilities, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to such facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of community or technical college capital facilities, the financing thereof and the placing of them in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(B) Pursuant to the powers granted to the general assembly under Section 2i of Article VIII, Ohio Constitution, to authorize the issuance of revenue obligations and other obligations, the owners or holders of which are not given the right to have excises or taxes levied by the general assembly for the payment of principal thereof or interest thereon, the Ohio building authority may issue obligations, in accordance with Chapter 152. of the Revised Code, and shall cause the net proceeds thereof, after any deposits of accrued interest for the payment of bond service charges and after any deposit of all or such lesser portion as the authority may direct of the premium received upon the sale of those obligations for the payment of the bond service charges, to be applied to the costs of capital facilities designated by or pursuant to act of the general assembly for housing state agencies as authorized by Chapter 152. of the Revised Code. The authority shall provide by resolution for the issuance of such obligations. The bond service charges and all other payments required to be made by the trust agreement or indenture securing such obligations shall be payable solely from available receipts of the authority pledged thereto as provided in such resolution. The available receipts pledged and thereafter received by the authority are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the authority, irrespective of whether those parties have notice thereof, and creates a perfected security interest for all purposes of Chapter 1309. of the Revised Code and a perfected lien for purposes of any real property interest, all without the necessity for separation or delivery of funds or for the filing or recording of the resolution, trust agreement, indenture, or other agreement by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such available receipts is effective and the money therefrom and thereof may be applied to the purposes for which pledged. Every pledge, and every covenant and agreement made with respect to the pledge, made in the resolution may therein be extended to the benefit of the owners and holders of obligations authorized by Chapter 152. of the Revised Code, the net proceeds of which are to be applied to the costs of capital facilities, and to any trustee therefor, for the further securing of the payment of the bond service charges, and all or any rights under any agreement or lease made under this section may be assigned for such purpose. Obligations may be issued at one time or from time to time, and each issue shall be dated, shall mature at such time or times as determined by the authority not exceeding forty years from the date of issue, and may be redeemable before maturity at the option of the authority at such price or prices and under such terms and conditions as are fixed by the authority prior to the issuance of the obligations. The authority shall determine the form of the obligations, fix their denominations, establish their interest rate or rates, which may be a variable rate or rates, or the maximum interest rate, and establish within or without this state a place or places of payment of bond service charges.

(C) The obligations shall be signed by the authority chairperson, vice-chairperson, and secretary-treasurer, and the authority seal shall be affixed. The signatures may be facsimile signatures and the seal affixed may be a facsimile seal, as provided by resolution of the authority. Any coupons attached may bear the facsimile signature of the chairperson. In case any officer who has signed any obligations, or caused the officer's facsimile signature to be affixed thereto, ceases to be such officer before such obligations have been delivered, such obligations may, nevertheless, be issued and delivered as though the person who had signed the obligations or caused the person's facsimile signature to be affixed thereto had not ceased to be such officer.

Any obligations may be executed on behalf of the authority by an officer who, on the date of execution, is the proper officer although on the date of such obligations such person was not the proper officer.

(D) All obligations issued by the authority shall have all the qualities and incidents of negotiable instruments and may be issued in coupon or in registered form, or both, as the authority determines. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion. The authority may sell its obligations in any manner and for such prices as it determines, except that the authority shall sell obligations sold at public or private sale in accordance with section 152.091 of the Revised Code.

(E) The obligations of the authority, principal, interest, and any proceeds from their sale or transfer, are exempt from all taxation within this state.

(F) The authority is authorized to issue revenue obligations and other obligations under Section 2i of Article VIII, Ohio Constitution, for the purpose of paying the cost of capital facilities for housing of branches and agencies of state government, including capital facilities for the purpose of housing personnel, equipment, or functions, or any combination thereof that the state agencies are responsible for housing, as are authorized by Chapter 152. of the Revised Code, and that are authorized by the general assembly by the appropriation of lease payments or other moneys for such capital facilities or by any other act of the general assembly, but not including the appropriation of moneys for feasibility studies for such capital facilities. This division does not authorize the authority to issue obligations pursuant to Section 2i of Article VIII, Ohio Constitution, to pay the cost of capital facilities for mental hygiene and retardation, parks and recreation, or state-supported or state-assisted institutions of higher education.

(G) The authority is authorized to issue revenue obligations under Section 2i of Article VIII, Ohio Constitution, on behalf of a community or technical college district and shall cause the net proceeds thereof, after any deposits of accrued interest for the payment of bond service charges and after any deposit of all or such lesser portion as the authority may direct of the premium received upon the sale of those obligations for the payment of the bond service charges, to be applied to the cost of community or technical college capital facilities, provided that the issuance of such obligations is subject to the execution of a written agreement in accordance with division (C) of section 3333.90 of the Revised Code for the withholding anddepositing of funds otherwise due the district, or the college it operates, in respect of its allocated state share of instruction.

The authority shall provide by resolution for the issuance of such obligations. The bond service charges and all other payments required to be made by the trust agreement or indenture securing the obligations shall be payable solely from available community or technical college receipts pledged thereto as provided in the resolution. The available community or technical college receipts pledged and thereafter received by the authority are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the authority, irrespective of whether those parties have notice thereof, and creates a perfected security interest for all purposes of Chapter 1309. of the Revised Code and a perfected lien for purposes of any real property interest, all without the necessity for separation or delivery of funds or for the filing or recording of the resolution, trust agreement, indenture, or other agreement by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such available community or technical college receipts is effective and the money therefrom and thereof may be applied to the purposes for which pledged. Every pledge, and every covenant and agreement made with respect to the pledge, made in the resolution may therein be extended to the benefit of the owners and holders of obligations authorized by this division, and to any trustee therefor, for the further securing of the payment of the bond service charges, and all or any rights under any agreement or lease made under this section may be assigned for such purpose. Obligations may be issued at one time or from time to time, and each issue shall be dated, shall mature at such time or times as determined by the authority not exceeding forty years from the date of issue, and may be redeemable before maturity at the option of the authority at such price or prices and under such terms and conditions as are fixed by the authority prior to the issuance of the obligations. The authority shall determine the form of the obligations, fix their denominations, establish their interest rate or rates, which may be a variable rate or rates, or the maximum interest rate, and establish within or without this state a place or places of payment of bond service charges.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-29-2004; 2006 HB699 03-29-2007



Section 152.091 - Private sale of obligations exceeding $5,000,000.

If the authority determines to sell obligations having an aggregate principal amount of more than five million dollars at a private sale, other than a private sale to the bureau of workers' compensation pursuant to section 152.27 of the Revised Code, the authority, unless it determines that an urgent necessity exists, shall proceed as follows:

(A) The authority shall, by the affirmative vote of a majority of its members in a roll call vote, determine that a private sale is in the best interests of the state.

(B) The authority shall distribute a request for proposal to any person who has filed with the authority a statement of interest in participating in the sale of obligations of the authority within the year prior to the date of the request for proposal. The request for proposal shall invite interested parties to submit proposals for the purchase of the obligations by such parties, shall include a general description of the obligations to be issued, and shall contain a date by which proposals are to be submitted, which date shall be not less than seven days after the date on which the request for proposal is dated and available for general distribution. The authority shall encourage persons to submit annual statements of interest in participating in the sale of obligations of the authority.

(C) The authority shall evaluate the proposals submitted and may hold discussions with any person who submitted a proposal to explore further the proposal and the qualifications of such person. These qualifications shall include, but are not limited to, the following:

(1) Capability of the person to perform the required services, as indicated by the training, education, and experience of the individuals to be assigned to the transaction;

(2) Performance of the person relative to cost containment, quality of work, and meeting of time requirements;

(3) Ability to effectively market obligations of similar structure and credit as those described in the request for proposal, including, but not limited to, the ability to distribute such obligations on a statewide and national basis.

(4) Financial capacity to underwrite the purchase of the obligations described in the request for proposal.

(D) The authority shall select and rank no fewer than three proposals, submitted by persons the authority considers qualified to complete the sale in the best interests of the state, which the authority considers to have the most merit. If, however, fewer than three proposals are submitted, the authority shall rank each proposal submitted. The authority shall attempt to negotiate a contract with the persons whose proposals the authority has ranked. The authority shall begin the attempt to negotiate with the person whose proposal the authority has ranked first and proceed, in descending order of ranking, to each person whose proposal the authority has ranked. The authority shall end the attempts with the successful negotiation of a contract with such a person. Upon failure to successfully negotiate a contract with any of the persons whose proposals the authority has ranked, the authority may sell such obligations in any manner and for such prices as it determines.

Obligations which are sold at public sale shall be sold either, as determined in the bond proceedings, to the highest bidder or bidders therefor based on the lowest interest cost to absolute maturity, or to the bidder or combination of bidders bidding the lowest interest rate or combination of rates. Notice of sale of obligations to be sold at public sale shall be published once, at least ten full days before the date of sale, in one or more newspapers published in and of general circulation in Franklin county and in one or more financial newspapers or journals. Each of such published notices shall state: the day, hour, and place of the sale; the total principal amount, the permitted discount, if any, and date of the obligations to be sold; the dates of payment of principal and interest; whether or not the obligations are callable; and information relative to the denominations, and amounts of principal maturities. The notices may also state such other information as the authority may determine or authorize, including without limitation thereto, the method, including that of discounting present value, of determining the lowest interest cost or lowest combination of interest rates, limitations on interest rates, and any other conditions and terms of the sale.

The authority may reject all bids and readvertise and reoffer obligations for sale.

Not more than thirty days after the closing of any private sale of its obligations, the authority shall deliver a report of the sale to the governor, the president of the senate, and the speaker of the house of representatives describing the sale and any benefits to the state from the use of the private sale.

Effective Date: 04-10-1991



Section 152.10 - Contents of resolutions authorizing issuance of obligations.

The resolution of the Ohio building authority authorizing the issuance of authority obligations may contain provisions which shall be part of the contract with the holders of the obligations as to:

(A) Pledging all or such portion as it determines of the available receipts of the authority for the payment of bond service charges and all other payments required to be made by the trust agreement or indenture securing such obligations, or restricting the security for a particular issue of obligations to specific revenues or receipts of the authority;

(B) The acquisition, construction, reconstruction, equipment, furnishing, improvement, operation, alteration, enlargement, maintenance, insurance, and repair of capital facilities and sites therefor, and the duties of the authority with reference thereto;

(C) Other terms of the obligations;

(D) Limitations on the purposes to which the proceeds of the obligations may be applied;

(E) The rate of rentals or other charges for the use of capital facilities, the revenues from which are pledged to the obligations authorized by such resolution, including limitations upon the power of the authority to modify such rentals or other charges;

(F) The use of and the expenditures of the revenues of the authority in such manner and to such extent as shall be determined, which may include provision for the payment of the expenses of the operation, maintenance, and repair of capital facilities, and the operation and administration of the authority so that such expenses shall be paid or provided as a charge prior to the payment of bond service charges and all other payments required to be made by the trust agreement or indenture securing such obligations;

(G) Limitations on the issuance of additional obligations;

(H) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(I) Any other or additional agreements with the holders of the obligations, or the trustee therefor with respect to the operation of the authority and with respect to its property, funds, and revenues, and insurance thereof, and of the authority, its members, officers, and employees;

(J) The deposit and application of funds and the safeguarding of funds on hand or on deposit without regard to Chapter 131. of the Revised Code, including any deposits of accrued interest for the payment of bond service charges and any deposits of premium for the payment of bond service charges or for the application to the payment of costs of capital facilities;

(K) Municipal bond insurance, letters of credit, and other related agreements, the cost of which may be included in the costs of issuance of the obligations, and the pledge, holding, and disposition of the proceeds thereof;

(L) A covenant that the state and any using state agency or any using community or technical college or community or technical college district shall, so long as such obligations are outstanding, cause to be charged and collected such revenues and receipts of, or from, any such using state agency or any such using community or technical college or community or technical college district constituting available receipts under the resolution sufficient in amount to provide for the payment of bond service charges on such obligations and for the establishment and maintenance of any reserves, as provided in the resolution for such obligations, which covenant shall be controlling notwithstanding any other provision of law pertaining to such revenues and receipts; provided that no covenant shall require the general assembly to appropriate money derived from the levying of excises or taxes for the payment of rent or bond service charges.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003



Section 152.101 - [Repealed].

Effective Date: 06-29-2004



Section 152.11 - Securing obligations by trust agreement.

(A) Obligations of the Ohio building authority, in the discretion of the authority, may be secured by a trust agreement or indenture between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without this state but authorized to do business in this state.

(B) Any such trust agreement or indenture may contain the provisions of the resolution authorizing the issuance of the obligations. Any such agreement or indenture may contain provisions which are customary in agreements or indentures of that type, including, but not limited to:

(1) The rights and remedies of the holders of the obligations and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual holders of the obligations;

(2) Such other provisions as the trustee and authority agree upon.

(C) Any bank or trust company incorporated under the laws of this state which acts as depository of any moneys of the authority may furnish such indemnifying bonds or may pledge such securities as required by the authority. All expenses incurred in carrying out such trust agreement or indenture may be treated as an operating cost.

Effective Date: 09-28-1979



Section 152.12 - Obligations for refunding of prior obligations.

(A) As used in this section, "prior community or technical college obligations" means bonds or notes previously issued by a community or technical college district under section 3354.121, 3357.112, or 3358.10 of the Revised Code to pay costs of community or technical college capital facilities.

(B) The Ohio building authority may authorize and issue obligations for the refunding of prior obligations or prior community or technical college obligations for any of the following purposes:

(1) Refunding any obligations previously issued by the authority or any prior community or technical college obligations, when the revenues pledged for the payment of such obligations are insufficient to pay obligations or prior community or technical college obligations which have matured or are about to mature or to maintain reserve or other funds required by the resolution or trust agreement or indenture;

(2) Refunding any obligations previously issued by the authority or any prior community or technical college obligations to fund, or to refund any obligations issued to refund, capital facilities ;

(3) Refunding all of the outstanding obligations or prior community or technical college obligations of any issue, both matured and unmatured, when the revenues pledged for the payment of such obligations or prior community or technical college obligations are insufficient to pay obligations which have matured or are about to mature or to maintain reserve or other funds required by the resolution or trust agreement or indenture, if such outstanding obligations or prior community or technical college obligations can be retired by call or at maturity or with the consent of the holders, whether from the proceeds of the sale of the refunding obligations or by exchange for the refunding obligations, provided the principal amount of the refunding obligations shall not exceed in amount the aggregate of the par value of the obligations or prior community or technical college obligations to be retired, any redemption premium, past due and future interest to the date of maturity or call that cannot otherwise be paid, and funds to reconstruct, equip, furnish, improve, enlarge, or extend any capital facilities of the authority or any community or technical college district or community or technical college;

(4) Refunding any obligations previously issued by the authority or any prior community or technical college obligations when the refunding obligations will bear interest at a lower rate than the obligations or prior community or technical college obligations to be refunded, or when the interest cost of the refunding obligations computed to the absolute maturity will be less than the interest cost of the obligations or prior community or technical college obligations to be refunded;

(5) Refunding any obligations issued pursuant to section 152.23 of the Revised Code.

(C) Obligations issued pursuant to division (B)(1) of this section shall mature not later than twenty years after their issuance and obligations issued pursuant to division (B)(2), (3), (4), or (5) of this section shall mature not later than forty years after their issuance. Except as provided in this section, the terms of issuance and sale of obligations issued under this section shall be as provided in this chapter for any other obligations for the benefit of state agencies, community or technical colleges, or community or technical college districts, as the context requires. Obligations authorized under this section shall be deemed to be issued for those purposes for which such prior obligations or prior community or technical college obligations were issued, and may be issued in amounts sufficient for funding and retirement of prior obligations or prior community or technical college obligations, for establishment of reserves as required by the refunding obligations or the resolution authorizing such refunding obligations or the trust agreement or indenture securing the refunding obligations, and for payment of any fees and expenses incurred or to be incurred in connection with such issuance and such refunding.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-24-1981



Section 152.13 - Protecting and enforcing rights of bondholders.

Any holder of obligations issued pursuant to Chapter 152. of the Revised Code or trustee under an agreement or indenture entered into pursuant to section 152.11 of the Revised Code, except to the extent that their rights are restricted by the resolution of the Ohio building authority authorizing issuance of the obligations or by the terms of the obligations, trust agreement, or indenture, may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the resolution or the obligations, trust agreement, or indenture. Such rights include the right to compel the performance of all duties of the authority required by Chapter 152. of the Revised Code or the resolution or the obligations, trust agreement, or indenture, to enjoin unlawful activities, and, in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the authority in the resolution or trust agreement or indenture, to the extent lawful, to apply to a court having jurisdiction of such cause to appoint a receiver to receive and administer [the capital facilities,] the rents and charges of which are pledged to the payment of bond service charges on such obligations or which is a subject of the covenant or agreement, and, in the case of capital facilities leased to the department of administrative services and the real property or interest therein of which was not acquired by the authority pursuant to section 152.05 or 152.06 of the Revised Code, to operate the capital facilities, with full power to pay and to provide for payment of bond service charges on such obligations and the operating expenses of such capital facility, and with such powers subject to the direction of the court as are accorded receivers in general equity cases, excluding any power in such court-appointed receiver to pledge additional revenues of the authority to the payment of such bond service charges and excluding the power in such court-appointed receiver to mortgage, cause the sale or otherwise dispose of any capital facilities, or, in the case of capital facilities leased to a state agency other than the department of administrative services or the real property or interest therein of which was acquired by the authority pursuant to sections 152.05 and 152.06 of the Revised Code, to take possession of or operate such capital facilities.

Each duty of the authority and its members, officers, and employees, and of each governmental agency and its officers, members, or employees, undertaken pursuant to the bond proceedings or any agreement or lease made under authority of Chapter 152. of the Revised Code, and in every agreement by or with the authority, is hereby established as a duty of the authority, and of each such member, officer, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

The persons who are at the time the members of the authority or its officers or employees are not liable in their personal capacities on any obligations issued by the authority or any lease, contract, or other agreement of or with the authority.

Effective Date: 11-24-1981



Section 152.14 - Venue - service.

Any action brought against the Ohio building authority with respect to the issuance or validity of obligations shall be brought pursuant to Rule 3(B) of the Rules of Civil Procedure in the court of common pleas of the county in which the principal office of the authority is located, which county shall be deemed the place of issuance for the purpose of applying subsection (3) of Rule 3(B) of the Rules of Civil Procedure, and any other action against the authority shall be brought in the court of common pleas of such county or of any county within this state where the cause of action arises. All process and legal notices shall be served on the authority by leaving a copy at the principal office with the person in charge or with the secretary-treasurer of the authority.

Effective Date: 09-28-1979



Section 152.15 - Building authority obligations not debt of state.

Obligations issued by the Ohio building authority do not, and they shall state that they do not, represent or constitute a debt of the state or any political subdivision, nor a pledge of the faith and credit of the state or any political subdivision. Pursuant to Section 2i of Article VIII, Ohio Constitution, such obligations shall not be deemed to be debts or bonded indebtedness of the state under other provisions of the Ohio Constitution.

The holders or owners of obligations issued by the authority shall have no right to have excises or taxes levied by the general assembly for the payment of the bond service charges thereon. The right of such holders and owners to payment of such bond service charges shall be limited to the available receipts or available community or technical college receipts pledged thereto in accordance with this chapter, and each such obligation shall bear on its face a statement to that effect. Any available receipts or available community or technical college receipts may be so pledged only to obligations issued for capital facilities which are in whole or in part useful to, constructed by, or financed by the department, board, commission, authority, community or technical college, community or technical college district, or other agency or instrumentality that receives the available receipts or available community or technical college receipts so pledged.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-24-1981



Section 152.16 - Rentals and other charges.

(A) All rentals and other charges by the Ohio building authority shall be so fixed that the revenues of the authority are sufficient to meet the authority's requirements, including the bond service charges and all other payments required to be made by the trust agreement or indenture securing its obligations, or rentals under leases with the administrator of the bureau of workers' compensation pursuant to section 152.26 of the Revised Code, and to pay all the authority's expenses, including the operating costs of the authority and operation and maintenance of its capital facilities and all charges and expenses in connection with the preparation, issuance, and servicing of its obligations.

(B) Rentals and other charges received by the authority shall be expended or set aside as may be provided in the resolution, agreement, indenture, or lease with the administrator of the bureau of workers' compensation pursuant to section 152.26 of the Revised Code, in such funds and in such manner as may be provided in the resolution, agreement, indenture, or lease and pledged to and charged with the payment of operating expenses and bond service charges and all other payments required to be made by the trust agreement or indenture securing its obligations as they become due or by the lease with the administrator of the bureau of workers' compensation pursuant to section 152.26 of the Revised Code.

Effective Date: 09-28-1979



Section 152.17 - Lawful investments.

Obligations issued under Chapter 152. of the Revised Code are lawful investments for banks, insurance companies, including domestic for life and domestic not for life, savings and loan associations, deposit guaranty companies, trust companies, fiduciaries, trustees, sinking funds or bond retirement funds of municipal corporations, school districts, and counties, the treasurer of state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and also are acceptable as security for the deposit of public moneys.

Effective Date: 06-15-2004



Section 152.18 - Competitive bidding on contracts.

Whenever the Ohio building authority constructs, reconstructs, rehabilitates, remodels, renovates, enlarges, improves, alters, maintains, equips, furnishes, repairs, paints, or decorates capital facilities pursuant to section 152.19, 152.21, or 152.31 of the Revised Code or buildings, facilities, and other properties for use and occupancy of persons pursuant to section 152.04 of the Revised Code, the authority shall make the necessary plans and specifications, and shall advertise for bids for all work to be placed under contract once a week for two consecutive weeks in a newspaper of general circulation in the county within which the work is to be done, and shall award the contract to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code. When the authority determines, subject to approval by the controlling board, that a real and present emergency exists or if the cost of such a contract does not exceed fifty thousand dollars, such a contract may be awarded without advertising and receipt of bids. A bid guaranty pursuant to sections 153.54 to 153.571 of the Revised Code shall be required for any contract under this section.

In all other cases of capital facilities financed by the authority, the construction, reconstruction, enlargement, improvement, alteration, repair, painting, or decoration of capital facilities by or for the state or any governmental entity shall be the responsibility of the Ohio facilities construction commission or, with the consent of the Ohio facilities construction commission, shall be the responsibility of the state agency using the capital facility, or the governmental entity with which a state agency is participating pursuant to section 152.33 of the Revised Code, and shall be undertaken by the commission in compliance with Chapter 153. of the Revised Code, or by such state agency or governmental entity in accordance with otherwise applicable law. The rehabilitation, remodeling, renovation, maintenance, equipping, or furnishing of capital facilities by or for the state or any governmental entity shall be the responsibility of the department of administrative services or, with the consent of the department, the state agency or other governmental entity that is using the capital facility.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-17-1996; 2006 HB699 03-29-2007



Section 152.19 - Activities of building authority.

(A) The Ohio building authority may assess, plan, acquire, purchase, construct, reconstruct, rehabilitate, remodel, renovate, enlarge, improve, alter, maintain, equip, furnish, repair, paint, decorate, manage, and operate capital facilities for the use of state agencies on one or more sites within the state.

(B) In the exercise of any of the authority granted by division (A) of this section, the Ohio building authority may follow the procedures of section 125.81 of the Revised Code.

Effective Date: 09-17-1996; 2006 HB699 03-29-2007



Section 152.20 - [Repealed].

Effective Date: 01-15-1993



Section 152.21 - Powers as to capital facilities.

With respect to capital facilities described in sections 152.19 and 152.31 of the Revised Code, the Ohio building authority may:

(A) Acquire, by appropriation subject to Chapter 163. of the Revised Code, or by gift, grant, lease, or purchase; hold; lease; mortgage in the case of capital facilities the real property or interest therein of which was not acquired by the authority pursuant to sections 152.05 and 152.06 of the Revised Code, including options and rights of first refusal to acquire; convey; and dispose of real estate and interests in real estate and personal property suitable for its purposes;

(B) Assess, plan, acquire, purchase, construct, reconstruct, rehabilitate, remodel, renovate, enlarge, improve, alter, maintain, equip, furnish, repair, paint, decorate, and operate capital facilities as provided in sections 152.18, 152.19, and 152.31 of the Revised Code;

(C) Issue obligations to secure funds to accomplish its purposes as more fully set forth in sections 152.09 to 152.33 of the Revised Code;

(D) Enter into contracts and execute all instruments necessary in the conduct of its business;

(E) Fix, alter, and charge rentals for the use and occupancy of its capital facilities and enter into leases for such use and occupancy as provided in section 152.24 of the Revised Code;

(F) Employ financial consultants, appraisers, consulting engineers, architects, superintendents, managers, construction and accounting experts, attorneys at law, and other employees and agents as are necessary, in its judgment, and fix their compensation;

(G) Manage and have general custodial care and supervision of its capital facilities or enter into contracts with the department of administrative services or the using state agency or governmental entity for such purposes;

(H) Pledge, hypothecate, or otherwise encumber all or such portion as it determines of the available receipts to the payment of bond service charges on obligations or series of obligations issued pursuant to Chapter 152. of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond resolution, and make other provisions therein with respect to such available receipts as authorized by Chapter 152. of the Revised Code, which shall be controlling notwithstanding any other provisions of law pertaining thereto, and enter into trust agreements or indentures for the benefit of holders of its obligations;

(I) Borrow money or accept advances, loans, gifts, grants, devises, or bequests from, and enter into contracts or agreements with, any federal agency or other governmental or private source, and hold and apply advances, loans, gifts, grants, devises, or bequests according to the terms thereof. Such advances, loans, gifts, grants, or devises of real estate may be in fee simple or of any lesser estate and may be subject to any reasonable reservations. Any advances or loans received from any federal or other governmental or private source may be repaid in accordance with the terms of such advance or loan.

(J) Enter into lawful arrangements with the appropriate governmental entity for the planning and installation of streets and sidewalks, public utility facilities, and other necessary appurtenances to its capital facilities, and grant necessary easements for such purposes;

(K) Purchase property insurance, including all risk or extended coverage, and boiler, rents, and public liability insurance for or relating to its property;

(L) Establish rules for the use and operation of its buildings and facilities;

(M) Do all other acts necessary to the fulfillment of its purposes.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999; 2006 HB699 03-29-2007



Section 152.22 - Using or purchasing state land.

Where land is made available or conveyed to the Ohio building authority under section 152.05 or 152.06 of the Revised Code for the purposes of section 152.19 of the Revised Code, the permission to use or the conveyance may include improvements on such land, whether or not it is needed, required, or to be required by the state agency. Permission to use may include permission to demolish existing buildings. Land used by the authority pursuant to section 152.05 or 152.06 of the Revised Code shall not be mortgaged by the authority.

Effective Date: 11-24-1981



Section 152.23 - Issuing obligations.

To provide funds for the purposes of sections 152.19 and 152.31 of the Revised Code and for all purposes of Chapter 152. of the Revised Code in connection therewith, the Ohio building authority may issue obligations under sections 152.09 to 152.17 and 152.32 of the Revised Code payable from revenues or receipts and funds of the authority. Prior to the delivery of an issue of obligations for the purposes of section 152.19 or 152.31 of the Revised Code, the authority may, from time to time, pursuant to resolution, anticipate the issuance of such obligations by the issuance of obligations, including commercial paper notes, in the form of bond anticipation notes, with or without coupons, exchangeable for the obligations when such obligations have been executed and are available for delivery, or to be paid, together with interest and call premium, if any, from the proceeds of the sale of such obligations or a renewal issue of obligations, including commercial paper notes, in the form of bond anticipation notes. In connection with such notes, the authority may covenant to do all things necessary for the issuance of the obligations or notes and shall make the exchange or apply the proceeds pursuant to its agreements. Such notes shall be subject to section 152.15 of the Revised Code, shall mature from time to time or at any time not later than five years from the date of issue of the original notes, and shall bear such other terms and shall be executed and sold in the manner authorized by the authority.

Effective Date: 11-24-1981



Section 152.24 - Leasing capital facilities.

(A) Except as otherwise provided with respect to leasing of capital facilities in sections 152.241, 152.242, 152.31, and 152.33 of the Revised Code, the department of administrative services or, with the consent of the department of administrative services, the state agency using an office facility and related storage and parking facilities, or participating in such facilities pursuant to section 152.33 of the Revised Code, shall lease any office facility and related storage and parking facility acquired, purchased, constructed, reconstructed, rehabilitated, remodeled, renovated, enlarged, improved, altered, operated, maintained, equipped, furnished, repaired, painted, decorated, or financed by the Ohio building authority for housing any state agencies. An agreement between the authority and the department of administrative services or such using or participating agency may provide for the transfer of the property to the state after bonds and notes issued by the authority for the purpose of the acquisition, purchase, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, alteration, equipping, furnishing, repair, painting, decorating, or financing of such building or facility have been repaid. A lease between the authority and the department of administrative services or a using or participating agency shall be for a period not exceeding the then current two-year period for which appropriations have been made by the general assembly to the department of administrative services and the state agencies which will occupy or participate in the office facility and related storage and parking facility being leased, and such lease may contain such other terms as the department of administrative services, or a using or participating agency, and the authority agree notwithstanding any other provision of law, including provision that rental payments in amounts at least sufficient to pay bond service charges payable during the current two-year lease term shall be an absolute and unconditional obligation of the department of administrative services, or the using or participating agency, independent of all other duties under the lease without setoff or deduction or any other similar rights or defenses. Such an agreement may provide for renewal of a lease at the end of each term for another term, not exceeding two years, provided that no renewal shall be effective until the effective date of an appropriation enacted by the general assembly from which the department of administrative services, or the using or participating agency, may lawfully pay rentals under such lease. For purposes of this section, the term "lease" may include, without limitation, any agreement between the department of administrative services, or the using or participating agency, and the authority with respect to any costs of capital facilities to be incurred prior to land acquisition.

(B) If the director of administrative services or the director of a state agency using or participating in an office facility and related storage and parking facility certifies that space in such facility acquired, purchased, constructed, reconstructed, rehabilitated, remodeled, renovated, enlarged, improved, altered, operated, maintained, equipped, furnished, repaired, painted, decorated, or financed by the authority has become unnecessary for state use, the authority may lease any excess space in such facility and related storage and parking facility to any governmental entity.

(C) If space in any office facility leased by the authority to the department of administrative services is not immediately necessary for state use, the department of administrative services may exercise its authority under division (A) (5) of section 123.01 of the Revised Code with respect to such space.

(D) Capital facilities acquired, purchased, constructed, reconstructed, rehabilitated, remodeled, renovated, enlarged, improved, altered, operated, maintained, equipped, furnished, repaired, painted, decorated, or financed by the Ohio building authority, other than any office facility and related storage and parking facility required to be leased pursuant to division (A) of this section, shall be leased to the department of administrative services, the state agency using the capital facilities, or the state agency participating in the capital facilities pursuant to section 152.33 of the Revised Code. The department of administrative services or the using or participating state agency may sublease such capital facilities to other state agencies or other governmental entities. Such parties, including other state agencies or state-supported or state-assisted institutions of higher education, may make other agreements for the use, construction, or operation of such capital facilities in any manner permitted by the lease or agreement with the authority and for the charging, collection, and deposit of such revenues and receipts of the using or participating state agency constituting available receipts, all upon such terms and conditions as the parties may agree upon and pursuant to this chapter notwithstanding other provisions of law affecting the leasing, acquisition, operation, or disposition of capital facilities by such parties. Any such lease between the authority and the department of administrative services or a using or participating state agency shall be for a period not to exceed the then current two-year period for which appropriations have been made by the general assembly to the department of administrative services or such using or participating state agency. The lease between the authority and the department of administrative services or the using or participating state agency may provide for renewal of the lease at the end of each term for another term, not exceeding two years, but no renewal shall be effective until the effective date of an appropriation enacted by the general assembly from which the department of administrative services or the using or participating state agency may lawfully pay rentals under such lease. Any such leases, subleases, or agreements may set forth the responsibilities of the authority, state agencies, state-supported, or state-assisted institutions of higher education, or other governmental entities as to the financing, assessment, planning, acquisition, purchase, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, alteration, subleasing, management, operation, maintenance, equipping, furnishing, repair, painting, decorating, and insuring of such capital facilities and other terms and conditions applicable thereto, and any other provisions mutually agreed upon for the purposes of this chapter. Promptly upon execution thereof, a signed or conformed copy of each such lease or sublease or agreement, and any supplement thereto, between the authority and a governmental entity shall be filed by the authority with the department of administrative services and the director of budget and management, and, promptly upon execution thereof, a signed or conformed copy of each such sublease or agreement between two governmental entities, not including the authority, shall be filed with the authority and the director of budget and management. For purposes of this section, the term "lease" may include, without limitation, any agreement between the department of administrative services or the state agency using or participating in such capital facilities and the authority with respect to any costs of capital facilities to be incurred prior to land acquisition.

(E) The transfer of tangible personal property by lease under authority of this chapter is not a sale as used in Chapter 5739. of the Revised Code. Any agreement of a governmental entity to make rental, use, or other payments or payment of purchase price, in installments or otherwise, or repayments to or on account of the authority and the obligations issued by the authority, shall not be deemed to constitute indebtedness, bonded or otherwise, or bonds, notes, or other evidence of indebtedness of such governmental entity for the purpose of Chapter 133. of the Revised Code or any other purpose; such leases and agreements requiring payments beyond the current fiscal year are continuing contracts for the purposes of sections 5705.41 and 5705.44 of the Revised Code.

(F) Any agreement between the department of administrative services or the state agency using or participating in such capital facilities and the authority that includes provision for the use of space by such using or participating state agency or the department of administrative services, even if executed prior to land acquisition or completion of construction, improvements, or financing, shall be a lease for purposes of this chapter and for all other purposes. No such lease need be recorded or recordable for purposes of determining its validity or legal sufficiency.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-17-1996; 2006 HB699 03-29-2007



Section 152.241 - Capital facilities for department of natural resources.

Notwithstanding section 152.24 of the Revised Code, the director of the Ohio building authority may, with the approval of the director of the office of budget and management, enter into agreements with the department of natural resources for the acquisition, construction, and lease of capital facilities for the department of natural resources, pursuant to the department's authority under section 1501.01 of the Revised Code, including but not limited to office facilities and related storage and parking facilities.

Effective Date: 07-01-1987



Section 152.242 - Leasing capital facilities to bureau of workers' compensation.

Notwithstanding section 152.24 of the Revised Code, the Ohio building authority may, with the approval of the office of budget and management, lease capital facilities to the Bureau of workers' compensation.

Upon the repayment of obligations of the authority, including refunding obligations, issued for the acquisition of any capital facility of the bureau, the authority shall transfer ownership of the capital facility to the bureau.

Effective Date: 10-20-1993



Section 152.25 - [Repealed].

Effective Date: 01-15-1993



Section 152.26 - Construction contracts.

In the exercise of its powers under section 152.19, 152.21, or 152.31 of the Revised Code, the Ohio building authority shall cause bids to be let and awarded for the construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, alteration, furnishing, equipping, repair, painting, and decorating of the buildings and facilities and pay the costs and supervise the accomplishment thereof, or the authority may enter into a contract with the administrator of workers' compensation for the construction of one or more buildings on one or more sites in the state. If such a building is constructed by the administrator, it shall be leased to the authority for leasing, operation, and maintenance by the authority or subsequent leasing by the authority to the department of administrative services. Rentals shall be fixed by the authority in such case so that the costs of construction are repaid to the state insurance fund with the same average rate of interest as though state insurance fund moneys were invested in obligations of the authority.

In the process of inviting bids and awarding contracts, the authority shall be guided by the procedures set forth in sections 153.01 to 153.20 of the Revised Code.

The department of administrative services and all agencies of the state government shall cooperate with the authority in supplying any services or information and in relocating offices to carry out this chapter.

Effective Date: 11-03-1989; 2006 HB699 03-29-2007



Section 152.27 - Selling obligations to state insurance fund of bureau of workers' compensation.

Unless otherwise determined by the Ohio building authority, obligations issued pursuant to section 152.23 of the Revised Code shall be sold to the state insurance fund of the bureau of workers' compensation. If so determined by the authority, the administrator of workers' compensation shall purchase those obligations by investing the amount necessary from the surplus or reserve in that state insurance fund. Notwithstanding other provisions of this chapter, obligations sold to the state insurance fund shall be sold at par. Bonds or notes with maturities not greater than two years shall bear interest at a rate equal to the greater of five and one-half per cent per annum or a rate equal to two percentage points above the yield on United States treasury obligations of the same term issued during the month immediately preceding the month in which such obligations are dated. Obligations with maturities greater than two years shall bear interest at a variable rate or rates, changing from time to time, but for periods not in excess of two years. Interest shall be calculated as provided in the formula set forth in this section.

Effective Date: 03-07-1997



Section 152.28 - Estimate of expenses for capital facilities.

Notwithstanding any other provisions of Chapter 152. of the Revised Code, the Ohio building authority, by November of each year preceding the year in which the state's biennial budget is considered by the general assembly, shall estimate the total amount of funds necessary to pay all the authority's expenses with respect to the state office tower and other capital facilities for the next biennial period, including the amounts necessary to pay the bond service charges on all obligations issued to finance these facilities, the amounts necessary to cover all charges and expenses in connection with the preparation, issuance, and servicing of such obligations, and the amounts necessary to pay the costs of operation and maintenance of the facilities.

These amounts shall be reported in detail to the office of budget and management and the legislative budget office of the legislative service commission at the same time budget requests of other state agencies are required to be submitted to the office of budget and management.

Effective Date: 07-26-1991



Section 152.31 - Sharing construction and operation of capital facilities by state and other governmental entities.

The Ohio building authority may construct and operate capital facilities for the housing of branches and agencies of state government, municipal corporations, counties, or other governmental entities, in any municipal corporation when the municipal corporation and the authority agree on a location and all of the following occur:

(A) Two or more of such agencies or governmental entities submit to the authority an application requesting the authority to construct and operate capital facilities and expressing their intent to become the initial tenants of the capital facilities and to thereby occupy all of its available office space;

(B) Any municipal corporation, county, township, or other governmental entities joining in the submission of an application pursuant to division (A) of this section further submits a lease committing it to occupy, for a period equal to the greater of twenty consecutive years from the date of initial occupancy or the term of any bonds issued by the authority for the capital facilities, the capital facilities that, through the application, it expressed its intent to initially occupy, and obligating it to pay such rent as the authority determines to be appropriate. Notwithstanding any other section of the Revised Code, any governmental entity may enter into such a lease and any such lease is legally sufficient to obligate the governmental entity for the term stated therein. Any such lease shall constitute an agreement described in division (E) of section 152.24 of the Revised Code.

If rental payments required by a lease established pursuant to this division are not paid in accordance with the provision of such a lease, the funds which would otherwise be apportioned to the lessees from the county undivided local government fund, pursuant to sections 5747.51 to 5747.53 of the Revised Code, shall be reduced by the amount of rent payable to the authority. The county treasurer shall immediately pay the amount of such reductions to the authority.

All rents charged by the authority for occupancy of such a capital facility shall be fixed and expended pursuant to section 152.16 of the Revised Code. Any lease with the department of administrative services with respect to such a capital facility may provide for rental payments that satisfy the requirements of section 152.16 of the Revised Code, but the amount of any rentals paid by other tenants in the capital facility pursuant to leases with the authority shall be credited against such rental payments of the department of administrative services. Any lease with the department of administrative services or a using state agency may provide for the payment of rental payments that satisfy the requirements of section 152.16 of the Revised Code prior to initial occupancy of such capital facility. In the process of inviting bids and awarding contracts, the authority shall be guided by the procedures set forth in sections 153.01 to 153.20 of the Revised Code. Any provision of sections 152.21, 152.22, and 152.26 of the Revised Code that applies to capital facilities described in section 152.19 of the Revised Code also applies to the capital facilities described in this section unless it is inconsistent with this section.

Effective Date: 09-17-1996



Section 152.32 - Issuing revenue obligations for construction of capital facilities.

Pursuant to section 2i of Article VIII, Ohio Constitution, the Ohio building authority may issue revenue obligations to provide funds for the construction of capital facilities pursuant to section 152.31 of the Revised Code. The owners or holders of such obligations have no right to have the general assembly levy excises or taxes for the payment of principal or interest upon such obligations, and any such obligations shall not be deemed to be debts or bonded indebtedness of the state under other provisions of the Ohio Constitution. Such obligations may be secured by all of the revenues or receipts of the authority or by such portion thereof as the authority may provide. The provisions of sections 152.09 to 152.28 of the Revised Code shall apply to obligations issued by the authority under this section unless such provisions are inconsistent with this section or section 152.31 of the Revised Code.

Effective Date: 09-17-1996



Section 152.33 - Issuing obligations to pay for capital facilities for certain purposes.

(A) The Ohio building authority is authorized under Chapter 152. of the Revised Code to issue revenue obligations and other obligations to pay the cost of capital facilities described in sections 111.26 and307.021 of the Revised Code and the cost of capital facilities in which one or more state agencies are participating with the federal government, municipal corporations, counties, or other governmental entities or any one or more of them, and in which that portion of the facility allocated to the participating state agencies is to be used for the purpose stated in division (F) of section 152.09 of the Revised Code, when authorized by the general assembly in accordance with that division. Such participation may be by grants, loans, or contributions to other participating governmental entities for any of such capital facilities. Such obligations shall be deemed to be issued under sections 152.09 and 152.23 of the Revised Code and shall conform to all requirements of sections 152.09 to 152.17 and 152.23 of the Revised Code. The right of holders and owners of obligations issued under this section to payment of bond service charges shall be limited to the revenues and receipts of the authority derived from rentals or other charges for use of the capital facilities constructed with the proceeds of the obligations to which such revenues and receipts are pledged, including revenues and receipts from or on behalf of any participating governmental entity.

(B) Any lease of space by a state agency in a capital facility described in division (A) of this section shall conform to the requirements of division (D) of section 152.24 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-28-1982



Section 152.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 153 - PUBLIC IMPROVEMENTS

Section 153.01 - [Effective Until 7/1/2013] Architect must submit accurate plans, estimates, bills of materials, and details to scale.

(A) Whenever any building or structure for the use of the state or any institution supported in whole or in part by the state or in or upon the public works of the state that is administered by the Ohio facilities construction commission or by any other state officer or state agency authorized by law to administer a project, including an educational institution listed in section 3345.50 of the Revised Code, is to be erected or constructed, whenever additions, alterations, or structural or other improvements are to be made, or whenever heating, cooling, or ventilating plants or other equipment is to be installed or material supplied therefor, the estimated cost of which amounts to two hundred thousand dollars or more, or the amount determined pursuant to section 153.53 of the Revised Code or more, each officer, board, or other authority upon which devolves the duty of constructing, erecting, altering, or installing the same, referred to in sections 153.01 to 153.60 of the Revised Code as the public authority, shall cause to be made, by an architect or engineer whose contract of employment shall be prepared and approved by the attorney general, the following:

(1) Full and accurate plans, suitable for the use of mechanics and other builders in the construction, improvement, addition, alteration, or installation;

(2) Details to scale and full-sized, so drawn and represented as to be easily understood;

(3) Definite and complete specifications of the work to be performed, together with directions that will enable a competent mechanic or other builder to carry them out and afford bidders all needful information;

(4) A full and accurate estimate of each item of expense and the aggregate cost of those items of expense;

(5) A life-cycle cost analysis;

(6) Further data as may be required by the Ohio facilities construction commission.

(B) Division (A) of this section shall not be required with respect to a construction management contract entered into with a construction manager at risk as described in section 9.334 of the Revised Code or a design-build contract entered into with a design-build firm as described in section 153.693 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-14-2000

This section is set out twice. See also § 153.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 153.01 - [Effective 7/1/2013] Architect must submit accurate plans, estimates, bills of materials, and details to scale.

(A) Whenever any building or structure for the use of the state or any institution supported in whole or in part by the state or in or upon the public works of the state that is administered by the Ohio facilities construction commission or by any other state officer or state agency authorized by law to administer a project, including an educational institution listed in section 3345.50 of the Revised Code, is to be erected or constructed, whenever additions, alterations, or structural or other improvements are to be made, or whenever heating, cooling, or ventilating plants or other equipment is to be installed or material supplied therefor, the estimated cost of which amounts to two hundred thousand dollars or more, or the amount determined pursuant to section 153.53 of the Revised Code or more, each officer, board, or other authority upon which devolves the duty of constructing, erecting, altering, or installing the same, referred to in sections 153.01 to 153.60 of the Revised Code as the public authority, shall cause to be made, by an architect or engineer whose contract of employment shall be prepared and approved by the attorney general, the following:

(1) Full and accurate plans, suitable for the use of mechanics and other builders in the construction, improvement, addition, alteration, or installation;

(2) Details to scale and full-sized, so drawn and represented as to be easily understood;

(3) Definite and complete specifications of the work to be performed, together with directions that will enable a competent mechanic or other builder to carry them out and afford bidders all needful information;

(4) A full and accurate estimate of each item of expense and the aggregate cost of those items of expense;

(5) A life-cycle cost analysis;

(6) Further data as may be required by the Ohio facilities construction commission.

(B)

(1) Division (A) of this section shall not be required with respect to a construction management contract entered into with a construction manager at risk as described in section 9.334 of the Revised Code or a design-build contract entered into with a design-build firm as described in section 153.693 of the Revised Code.

(2) Nothing in this chapter shall interfere with the power of the director of transportation to prepare plans for, acquire rights-of-way for, construct, or maintain roads, highways, or bridges, or to let contracts for those purposes.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-14-2000

This section is set out twice. See also § 153.01, effective until 7/1/2013.



Section 153.011 - Using domestic steel products in state supported projects.

(A) Except as provided in division (D) of this section, whenever any building or structure, including highway improvements, in whole or in part supported by state capital funds, including moneys from the education facilities trust fund, is to be erected or constructed, or whenever additions, alterations, or structural or other improvements are to be made, if any steel products are to be purchased for or provided in the construction, repair, or improvement project, only steel products as defined in division (F) of this section shall be purchased for or provided in the project.

(B)

(1) No person shall purchase or provide steel products in violation of division (A) of this section.

(2) Notwithstanding division (B) of section 153.99 of the Revised Code, no person who purchases steel products in violation of division (A) of this section shall be held liable in a civil action commenced under division (C) of this section, or pay a civil penalty under division (B) of section 153.99 of the Revised Code, if that person can demonstrate the person's compliance with division (E) of this section.

(C) Whenever the executive director of the Ohio facilities construction commission has reasonable cause to believe that any person has purchased or provided steel products in violation of division (A) of this section, the executive director shall conduct an investigation to determine whether the person has purchased or provided or is purchasing or providing steel products in violation of division (A) of this section. Upon conducting the investigation, if the executive director finds that the person has purchased or provided or is purchasing or providing steel products in violation of division (A) of this section, the executive director shall request the attorney general to commence a civil action under this section against the person for violating division (A) of this section. The remedy provided in this section is concurrent with any other remedy provided in this chapter, and the existence or exercise of one remedy does not prevent the exercise of any other. Upon collection of the civil penalty under division (B) of section 153.99 of the Revised Code, pursuant to an action authorized under this section, the attorney general shall pay the money collected to the treasurer of the board of education of the city, local, or exempted village school district and joint vocational school district, if one exists, in which the construction, repair, or improvement project for which the steel products used in violation of division (A) of this section is located. The treasurer shall deposit the civil penalty in equal amounts into the school district's general fund and the joint vocational school district's general fund. If a joint vocational school district does not exist where the violation occurred, then the entire sum of the civil penalty shall be deposited into the school district's general fund.

(D) Pursuant to section 5525.21 of the Revised Code, the director of transportation may authorize the purchase or provision or both of a minimal amount of foreign steel products for use in contracts for public bridge projects.

The executive director of the Ohio facilities construction commission may waive the requirements of division (A) of this section if the executive director determines that either division (A) or (B) of section 5525.21 of the Revised Code is true in connection with a public bridge project. The executive director shall issue this determination in writing.

(E) The following notice shall be included in boldface type and capital letters in all bid notifications and specifications between all parties to any contract authorized under Chapter 153. of the Revised Code or subject to this section and section 153.99 of the Revised Code: "Domestic steel use requirements as specified in section 153.011 of the Revised Code apply to this project. Copies of section 153.011 of the Revised Code can be obtained from the office of the Ohio facilities construction commission."

(F) As used in this section:

(1) "Steel products" means products rolled, formed, shaped, drawn, extruded, forged, cast, fabricated or otherwise similarly processed, or processed by a combination of two or more of such operations, and used for load-bearing structural purposes, from steel made in the United States by the open hearth, basic oxygen, electric furnace, bessemer or other steel making process.

(2) "United States" means the United States of America and includes all territory, continental or insular, subject to the jurisdiction of the United States.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-29-2001



Section 153.012 - Preference to contractors having principal place of business in Ohio.

With respect to the award of any contract for the construction, reconstruction, improvement, enlargement, alteration, repair, painting or decoration of a public improvement, including any highway improvement, made by the state or in whole or in part supported by the state, except for a contract for products produced or mined in Ohio or for a contract financed in whole or in part by contributions or loans from any agency of the United States government, preference shall be given to contractors having their principal place of business in Ohio over contractors having their principal place of business in a state which provides a preference in that state in favor of contractors of that state for the same type of work. Where a preference is provided by another state for contractors of that state, contractors having their principal place of business in Ohio are to be granted in Ohio the same preference over them in the same manner and on the same basis and to the same extent as the preference is granted in letting contracts for the same type of work by the other state. If one party to a joint venture is a contractor having its principal place of business in Ohio, the joint venture shall be considered as having its principal place of business in Ohio.

Effective Date: 10-10-1983



Section 153.013 - Compliance with regulations or ordinances of political subdivisions for certain projects.

If a project for the construction, alteration, or other improvement of a building or structure is administered by the executive director of the Ohio facilities construction commission or by another state agency authorized to administer a project under this chapter, if the project is located in a municipal corporation with a population of at least four hundred thousand that is in a county with a population of at least one million two hundred thousand, and if a political subdivision contributes at least one hundred thousand dollars to the project, then a contractor for the project shall comply with regulations or ordinances of the political subdivision that are in effect before July 1, 2009, and that specifically relate to the employment of residents and local businesses of the political subdivision in the performance of the work of the project, and such ordinances or regulations shall be included by reference unambiguously in the contract between the administering state agency and the contractor for the project.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.



Section 153.02 - Debarment of contractor from contract awards.

(A) The executive director of the Ohio facilities construction commission, may debar a contractor from contract awards for public improvements as referred to in section 153.01 of the Revised Code or for projects as defined in section 3318.01 of the Revised Code, upon proof that the contractor has done any of the following:

(1) Defaulted on a contract requiring the execution of a takeover agreement as set forth in division (B) of section 153.17 of the Revised Code;

(2) Knowingly failed during the course of a contract to maintain the coverage required by the bureau of workers' compensation;

(3) Knowingly failed during the course of a contract to maintain the contractor's drug-free workplace program as required by the contract;

(4) Knowingly failed during the course of a contract to maintain insurance required by the contract or otherwise by law, resulting in a substantial loss to the owner, as owner is referred to in section 153.01 of the Revised Code, or to the commission and school district board, as provided in division (F) of section 3318.08 of the Revised Code;

(5) Misrepresented the firm's qualifications in the selection process set forth in sections 153.65 to 153.71 or section 3318.10 of the Revised Code;

(6) Been convicted of a criminal offense related to the application for or performance of any public or private contract, including, but not limited to, embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, and any other offense that directly reflects on the contractor's business integrity;

(7) Been convicted of a criminal offense under state or federal antitrust laws;

(8) Deliberately or willfully submitted false or misleading information in connection with the application for or performance of a public contract;

(9) Been debarred from bidding on or participating in a contract with any state or federal agency.

(B) When the executive director reasonably believes that grounds for debarment exist, the executive director shall send the contractor a notice of proposed debarment indicating the grounds for the proposed debarment and the procedure for requesting a hearing on the proposed debarment. The hearing shall be conducted in accordance with Chapter 119. of the Revised Code. If the contractor does not respond with a request for a hearing in the manner specified in Chapter 119. of the Revised Code, the executive director shall issue the debarment decision without a hearing and shall notify the contractor of the decision by certified mail, return receipt requested.

(C) The executive director shall determine the length of the debarment period and may rescind the debarment at any time upon notification to the contractor. During the period of debarment, the contractor is not eligible to bid for or participate in any contract for a public improvement as referred to in section 153.01 of the Revised Code or for a project as defined in section 3318.01 of the Revised Code. After the debarment period expires, the contractor shall be eligible to bid for and participate in such contracts.

(D) The executive director shall maintain a list of all contractors currently debarred under this section. Any governmental entity awarding a contract for construction of a public improvement or project may use a contractor's presence on the debarment list to determine whether a contractor is responsible or best under section 9.312 or any other section of the Revised Code in the award of a contract.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005



Section 153.03 - Contracts to require drug-free workplace program.

(A) As used in this section:

(1) "Contracting authority" means any state agency or other state instrumentality that is authorized to award a public improvement contract.

(2) "Bidder" means a person who submits a bid to a contracting authority to perform work under a public improvement contract.

(3) "Contractor" means any person with whom a contracting authority has entered into a public improvement contract to provide labor for a public improvement and includes a construction manager at risk and a design-build firm.

(4) "Subcontractor" means any person who undertakes to provide any part of the labor on the site of a public improvement under a contract with any person other than the contracting authority, including all such persons in any tier.

(5) "Construction manager" has the same meaning as in section 9.33 of the Revised Code.

(6) "Construction manager at risk" has the same meaning as in section 9.33 of the Revised Code.

(7) "Design-build firm" has the same meaning as in section 153.65 of the Revised Code.

(8) "Labor" means any activity performed by a person that contributes to the direct installation of a product, component, or system, or that contributes to the direct removal of a product, component, or system.

(9) "Public improvement contract" means any contract that is financed in whole or in part with money appropriated by the general assembly, or that is financed in any manner by a contracting authority, and that is awarded by a contracting authority for the construction, alteration, or repair of any public building, public highway, or other public improvement.

(10) "State agency" means every organized body, office, or agency established by the laws of this state for the exercise of any function of state government.

(B) A contracting authority shall not award a public improvement contract to a bidder, and a construction manager at risk or design-build firm shall not award a subcontract, unless the contract or subcontract contains both of the following:

(1) The statements described in division (E) of this section;

(2) Terms that require the contractor or subcontractor to be enrolled in and be in good standing in the drug-free workplace program of the bureau of workers' compensation or a comparable program approved by the bureau that requires an employer to do all of the following:

(a) Develop, implement, and provide to all employees a written substance use policy that conveys full and fair disclosure of the employer's expectations that no employee be at work with alcohol or drugs in the employee's system, and specifies the consequences for violating the policy.

(b) Conduct drug and alcohol tests on employees in accordance with division (B)(2)(c) of this section and under the following conditions:

(i) Prior to an individual's employment or during an employee's probationary period for employment, which shall not exceed one hundred twenty days after the probationary period begins;

(ii) At random intervals while an employee provides labor or on-site supervision of labor for a public improvement contract. The employer shall use the neutral selection procedures required by the United States department of transportation to determine which employees to test and when to test those employees.

(iii) After an accident at the site where labor is being performed pursuant to a public improvement contract. For purposes of this division, "accident" has the meaning established in rules the administrator of workers' compensation adopts pursuant to Chapters 4121. and 4123. of the Revised Code for the bureau's drug-free workplace program, as those rules exist on March 30, 2007.

(iv) When the employer , construction manager, construction manager at risk, or design-build firm has reasonable suspicion that prior to an accident an employee may be in violation of the employer's written substance use policy. For purposes of this division, "reasonable suspicion" has the meaning established in rules the administrator adopts pursuant to Chapters 4121. and 4123. of the Revised Code for the bureau's drug-free workplace program, as those rules exist on March 30, 2007.

(v) Prior to an employee returning to a work site to provide labor for a public improvement contract after the employee tested positive for drugs or alcohol, and again after the employee returns to that site to provide labor under that contract, as required by either the employer, construction manager, construction manager at risk, design-build firm, or conditions in the contract.

(c) Use the following types of tests when conducting a test on an employee under the conditions described in division (B)(2)(b) of this section:

(i) Drug and alcohol testing that uses the federal testing model that the administrator has incorporated into the bureau's drug-free workplace program;

(ii) Testing to determine whether the concentration of alcohol on an employee's breath is equal to or in excess of the level specified in division (A)(1)(d) or (h) of section 4511.19 of the Revised Code, which is obtained through an evidentiary breath test conducted by a breath alcohol technician using breath testing equipment that meets standards established by the United States department of transportation, or, if such technician and equipment are unavailable, a blood test may be used to determine whether the concentration of alcohol in an employee's blood is equal to or in excess of the level specified in division (A)(1)(b) or (f) of section 4511.19 of the Revised Code.

(d) Require all employees to receive at least one hour of training that increases awareness of and attempts to deter substance abuse and supplies information about employee assistance to deal with substance abuse problems, and require all supervisors to receive one additional hour of training in skill building to teach a supervisor how to observe and document employee behavior and intervene when reasonable suspicion exists of substance use;

(e) Require all supervisors and employees to receive the training described in division (B)(2)(d) of this section before work for a public improvement contract commences or during the term of a public improvement contract;

(f) Require that the training described in division (B)(2)(d) of this section be provided using material prepared by an individual who has credentials or experience in substance abuse training;

(g) Assist employees by providing, at a minimum, a list of community resources from which an employee may obtain help with substance abuse problems, except that this requirement does not preclude an employer from having a policy that allows an employer to terminate an employee's employment the first time the employee tests positive for drugs or alcohol or if an employee refuses to be tested for drugs, alcohol, or both.

(C) Any time the United States department of health and human services changes the federal testing model that the administrator has incorporated into the bureau's drug-free workplace program in a manner that allows additional or new products, protocols, procedures, and standards in the model, the administrator may adopt rules establishing standards to allow employers to use those additional or new products, protocols, procedures, or standards to satisfy the requirements of division (B)(2)(c) of this section, and the bureau may approve an employer's drug-free workplace program that meets the administrator's standards and the other requirements specified in division (B)(2) of this section.

(D) A contracting authority shall ensure that money appropriated by the general assembly for the contracting authority's public improvement contract or, in the case of a state institution of higher education, the institution's financing for the public improvement contract, is not expended unless the contractor for that contract is enrolled in and in good standing in a drug-free workplace program described in division (B) of this section. Prior to awarding a contract to a bidder, a contracting authority shall verify that the bidder is enrolled in and in good standing in such a program.

(E) A contracting authority shall include all of the following statements in the public improvement contract entered into between the contracting authority and a contractor for the public improvement:

(1) "Each contractor shall require all subcontractors with whom the contractor is in contract for the public improvement to be enrolled in and be in good standing in the Bureau of Workers' Compensation's Drug-Free Workplace Program or a comparable program approved by the Bureau that meets the requirements specified in section 153.03 of the Revised Code prior to a subcontractor providing labor at the project site of the public improvement."

(2) "Each subcontractor shall require all lower-tier subcontractors with whom the subcontractor is in contract for the public improvement to be enrolled in and be in good standing in the Bureau of Workers' Compensation's Drug-Free Workplace Program or a comparable program approved by the Bureau that meets the requirements specified in section 153.03 of the Revised Code prior to a lower-tier subcontractor providing labor at the project site of the public improvement."

(3) "Failure of a contractor to require a subcontractor to be enrolled in and be in good standing in the Bureau of Workers' Compensation's Drug-Free Workplace Program or a comparable program approved by the Bureau that meets the requirements specified in section 153.03 of the Revised Code prior to the time that the subcontractor provides labor at the project site will result in the contractor being found in breach of the contract and that breach shall be used in the responsibility analysis of that contractor or the subcontractor who was not enrolled in a program for future contracts with the state for five years after the date of the breach."

(4) "Failure of a subcontractor to require a lower-tier subcontractor to be enrolled in and be in good standing in the Bureau of Workers' Compensation's Drug-Free Workplace Program or a comparable program approved by the Bureau that meets the requirements specified in section 153.03 of the Revised Code prior to the time that the lower-tier subcontractor provides labor at the project site will result in the subcontractor being found in breach of the contract and that breach shall be used in the responsibility analysis of that subcontractor or the lower-tier subcontractor who was not enrolled in a program for future contracts with the state for five years after the date of the breach."

(F) In the event a construction manager, construction manager at risk, or design-build firm intends and is authorized to provide labor for a public improvement contract, a contracting authority shall verify, prior to awarding a contract for construction management services or design-build services, that the construction manager, construction manager at risk, or design-build firm was enrolled in and in good standing in a drug-free workplace program described in division (B) of this section prior to entering into the public improvement contract. The contracting authority shall not award a contract for construction manager services or design-build services if the construction manager, construction manager at risk, or design-build firm is not enrolled in or in good standing in such a program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-30-2007



Section 153.031 - RC 153.03 requirements limited to state improvements.

The general assembly intends the drug-free workplace programs required by section 153.03 of the Revised Code to be limited to the constructing, altering, or repairing of public improvements of the state and to be of assistance in ensuring that such public improvements are constructed, altered, or repaired in a manner that protects the safety of the citizens of this state.

Effective Date: 03-30-2007



Section 153.04 - Forms for providing bidding information - life-cycle costs.

The plans, details, bills of material, specifications of work, estimates of cost in detail and in the aggregate, life-cycle cost analysis, form of bid, bid guaranty, and other data that may be required shall be prepared on such material and in such manner and form as are prescribed by the Ohio facilities construction commission. The life-cycle costs shall be a primary consideration in the selection of a design. The same shall be deposited and safely kept in the office of the owner as defined in section 153.01 of the Revised Code as the property of the state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 153.05 - Actions to enforce bond.

The bond required by section 153.08 of the Revised Code may be enforced against the person executing such bond, by any claimant for labor or material, and suit may be brought on such bond in the name of the state on relation of the claimant within one year from the date of delivering or furnishing such labor or material, in the court of common pleas of the county wherein such labor or material was furnished or delivered. Such bond shall not be released by the execution of any additional security, notes, retentions from estimates, or other instrument on account of such claim, or for any reason, except the full payment of such claim for labor or material.

Effective Date: 03-18-1999



Section 153.06 - Form of bids.

After the proceedings required by sections 153.01 and 153.04 of the Revised Code have been complied with, the owner referred to in section 153.01 of the Revised Code shall give public notice of the time and place when and where bids will be received for performing the labor and furnishing the materials of such construction, improvement, alteration, addition, or installation, and a contract awarded, except for materials manufactured by the state or labor supplied by a county department of job and family services that may enter into the same. The form of bid approved by the Ohio facilities construction commission shall be used, and a bid shall be invalid and not considered unless such form is used without change, alteration, or addition. Bidders may be permitted to bid upon all the branches of work and materials to be furnished and supplied, or upon any thereof, or alternately upon all or any thereof.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2000



Section 153.07 - Publishing notice of bids.

The notice provided for in section 153.06 of the Revised Code shall be published once each week for three consecutive weeks in a newspaper of general circulation, or as provided in section 7.16 of the Revised Code, in the county where the activity for which bids are submitted is to occur and in such other newspapers as ordered by the Ohio facilities construction commission, the last publication to be at least eight days preceding the day for opening the bids, and in such form and with such phraseology as the commission orders. Copies of the plans, details, estimates of cost, and specifications shall be open to public inspection at all business hours between the day of the first publication and the day for opening the bids, at the office of the commission where the bids are received, and such other place as may be designated in such notice.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-18-1999



Section 153.08 - Opening bids and awarding contract.

On the day and at the place named in the notice provided for in section 153.06 of the Revised Code, the owner referred to in section 153.01 of the Revised Code shall open the bids and shall publicly, with the assistance of the architect or engineer, immediately proceed to tabulate the bids upon duplicate sheets. The public bid opening may be broadcast by electronic means pursuant to rules established by the Ohio facilities construction commission. A bid shall be invalid and not considered unless a bid guaranty meeting the requirements of section 153.54 of the Revised Code and in the form approved by the commission is filed with such bid. For a bid that is not filed electronically, the bid and bid guaranty shall be filed in one sealed envelope. If the bid and bid guaranty are filed electronically, they must be received electronically before the deadline published pursuant to section 153.06 of the Revised Code. For all bids filed electronically, the original, unaltered bid guaranty shall be made available to the public authority after the public bid opening. After investigation, which shall be completed within thirty days, the contract shall be awarded by such owner to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code.

No contract shall be entered into until the industrial commission has certified that the person so awarded the contract has complied with sections 4123.01 to 4123.94 of the Revised Code, until, if the bidder so awarded the contract is a foreign corporation, the secretary of state has certified that such corporation is authorized to do business in this state, until, if the bidder so awarded the contract is a person nonresident of this state, such person has filed with the secretary of state a power of attorney designating the secretary of state as its agent for the purpose of accepting service of summons in any action brought under section 153.05 of the Revised Code or under sections 4123.01 to 4123.94 of the Revised Code, and until the contract and bond, if any, are submitted to the attorney general and the attorney general's approval certified thereon.

No contract shall be entered into unless the bidder possesses a valid certificate of compliance with affirmative action programs issued pursuant to section 9.47 of the Revised Code and dated no earlier than one hundred eighty days prior to the date fixed for the opening of bids for a particular project.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-18-1999



Section 153.09 - New proposals when necessary - change in work or materials.

If in the opinion of the owner referred to in section 153.01 of the Revised Code, the award of a contract to the lowest responsive and responsible bidder is not in the best interests of the state, the owner may accept another bid so opened or reject all bids, and advertise for other bids. Such advertisement shall be for such time, in such form, and in such newspaper as the Ohio facilities construction commission directs. All contracts shall provide that such owner may make any change in work or materials on the conditions and in the manner provided in sections 153.10 and 153.11 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 153.10 - No change in plans without approval of owner.

After the plans, bills of material, specifications of work, estimates of cost in detail and in the aggregate, life-cycle cost analysis, form of bid, bid guaranty, and other data that may be required are approved and filed with the owner as defined in section 153.01 of the Revised Code, no change of plans, details, bills of material, or specifications shall be made or allowed unless the same are approved by the owner as defined in section 153.01 of the Revised Code. When so approved, the plans of the proposed change, with detail to scale and full size, specifications of work, and bills of material shall be filed with the original papers. If such change affects the price, the amount thereof shall likewise receive such approval.

Effective Date: 03-18-1999



Section 153.11 - Change of plans becomes part of original contract.

Whenever the change referred to in section 153.10 of the Revised Code is approved by the owner as defined in section 153.01 of the Revised Code, accepted in writing by the contractor, and filed, the same shall be considered as being a part of the original contract, and the bond theretofore executed shall be increased or decreased accordingly to include and cover the change in the contract.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 153.12 - Awarding and executing contract.

(A) With respect to award of any contract for the construction, reconstruction, improvement, enlargement, alteration, repair, painting, or decoration of a public improvement made by the state, or any county, township, municipal corporation, school district, or other political subdivision, or any public board, commission, authority, instrumentality, or special purpose district of or in the state or a political subdivision or that is authorized by state law, the award, and execution of the contract, shall be made within sixty days after the date on which the bids are opened. The failure to award and execute the contract within sixty days invalidates the entire bid proceedings and all bids submitted, unless the time for awarding and executing the contract is extended by mutual consent of the owner or its representatives and the bidder whose bid the owner accepts and with respect to whom the owner subsequently awards and executes a contract. The public owners referred to in this section shall include, in the plans and specifications for the project for which bids are solicited, the estimate of cost. The bid for which the award is to be made shall be opened at the time and place named in the advertisement for bids, unless extended by the owner or its representative or unless, within seventy-two hours prior to the published time for the opening of bids, excluding Saturdays, Sundays, and legal holidays, any modification of the plans or specifications and estimates of cost for the project for which bids are solicited is issued and mailed or otherwise furnished to persons who have obtained plans or specifications for the project, for which the time for opening of bids shall be extended one week, with no further advertising of bids required. The contractor, upon request, is entitled to a notice to proceed with the work by the owner or its representative upon execution of the contract. No contract to which this section applies shall be entered into if the price of the contract, or, if the project involves multiple contracts where the total price of all contracts for the project, is in excess of ten per cent above the entire estimate thereof, nor shall the entire cost of the construction, reconstruction, repair, painting, decorating, improvement, alteration, addition, or installation, including changes and estimates of expenses for architects or engineers, exceed in the aggregate the amount authorized by law.

The unit or lump sum price stated in the contract shall be used in determining the amount to be paid and shall constitute full and final compensation for all the work.

Partial payment to the contractor for work performed under the lump sum price shall be based on a schedule prepared by the contractor and approved by the architect or engineer who shall apportion the lump sum price to the major components entering into or forming a part of the work under the lump sum price.

Partial payments to the contractor for labor performed under either a unit or lump sum price contract shall be made at the rate of ninety-two per cent of the estimates prepared by the contractor and approved by the architect or engineer. All labor performed after the job is fifty per cent completed shall be paid for at the rate of one hundred per cent of the estimates submitted by the contractor and approved by the architect or engineer.

The amounts and time of payments of any public improvements contract made by the state or any county, township, municipal corporation, school district, or other political subdivision, or any public board, commission, authority, instrumentality, or special purpose district of or in the state or a political subdivision or that is authorized by state law, except as provided in section 5525.19 of the Revised Code, shall be governed by this section and sections 153.13 and 153.14 of the Revised Code. If the time for awarding the contract is extended by mutual consent, or if the owner or its representative fails to issue a timely notice to proceed as required by this section, the owner or its representative shall issue a change order authorizing delay costs to the contractor, which does not invalidate the contract. The amount of such a change order to the owner shall be determined in accordance with the provisions of the contract for change orders or force accounts or, if no such provision is set forth in the contract, the cost to the owner shall be the contractor's actual costs including wages, labor costs other than wages, wage taxes, materials, equipment costs and rentals, insurance, and subcontracts attributable to the delay, plus a reasonable sum for overhead. In the event of a dispute between the owner and the contractor concerning such change order, procedures shall be commenced under the applicable terms of the contract, or, if the contract contains no provision for resolving the dispute, it shall be resolved pursuant to the procedures for arbitration in Chapter 2711. of the Revised Code, except as provided in division (B) of this section. Nothing in this division shall be construed as a limitation upon the authority of the director of transportation granted in Chapter 5525. of the Revised Code.

(B) If a dispute arises between the state and a contractor concerning the terms of a public improvement contract let by the state or concerning a breach of the contract, and after administrative remedies provided for in such contract and any alternative dispute resolution procedures provided in accordance with guidelines established by the executive director of the Ohio facilities construction commission are exhausted, the contractor may bring an action to the court of claims in accordance with Chapter 2743. of the Revised Code. The state or the contractor may request the chief justice of the supreme court to appoint a referee or panel of referees in accordance with division (C)(3) of section 2743.03 of the Revised Code. As used in this division, "dispute" means a disagreement between the state and the contractor concerning a public improvement contract let by the state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 153.13 - Estimates of labor and materials - funds in escrow account.

At the time named in the contract for payment to the person with whom it is made, the owner referred to in section 153.01 or 153.12 of the Revised Code shall approve a full, accurate, and detailed estimate of the various kinds of labor performed and material furnished under the contract, with the amount due for each kind of labor and material and the materials and amount due in the aggregate, which estimate shall be based upon actual measurement of such labor and materials, and shall give the amounts of the preceding estimate, and the amount of labor performed and materials furnished since the last estimate. From the date the contract is fifty per cent complete, as evidenced by payments in the amount of at least fifty per cent of the contract to the person with whom the owner has contracted, except in the case of contracts the total cost of which is less than fifteen thousand dollars, all funds retained pursuant to sections 153.12 and 153.14 of the Revised Code for the faithful performance of work shall be deposited in the escrow account designated in section 153.63 of the Revised Code. After the contract is fifty per cent complete, no further funds shall be retained. When the major portion of the project is substantially completed and occupied, or in use, or otherwise accepted, and there exists no other reason to withhold retainage, the retained percentages held in connection with such portion shall be released from escrow and paid to the contractor, withholding only that amount necessary to assure completion. Funds in the escrow account not heretofore paid, with accumulated interest, shall be paid to the person with whom the owner has contracted thirty days from the date of completion or either acceptance or occupancy by the owner. Such payments shall be in accordance with division (A)(2) of section 153.63 of the Revised Code. Nothing in this section shall be construed as a limitation upon the authority of the director of transportation granted in Chapter 5525. of the Revised Code.

Effective Date: 02-11-1982



Section 153.14 - Estimates to be filed with executive director - payment on materials delivered - payment procedure.

For the construction of those projects, improvements, and public buildings over which the Ohio facilities construction commission has general supervision pursuant to section 123.21 of the Revised Code, the estimates referred to in section 153.13 of the Revised Code shall be filed with the executive director by the owner referred to in section 153.01 or 153.12 of the Revised Code. Upon completion of a project referred to in section 153.13 of the Revised Code or any divisible part thereof, the maintenance and repair of such project or divisible part shall be assumed by the owner referred to in section 153.01 or 153.12 of the Revised Code.

In addition to all other payments on account of work performed, there shall be allowed by the owner referred to in section 153.01 or 153.12 of the Revised Code and paid to the contractor a sum at the rate of ninety-two per cent of the invoice costs, not to exceed the bid price in a unit price contract, of material delivered on the site of the work, or a railroad station, siding, or other point in the vicinity of the work, or other approved storage site, provided such materials have been inspected and found to meet the specifications. The balance of such invoiced value shall be paid when such material is incorporated into and becomes a part of such building, construction, addition, improvement, alteration, or installation. When an estimate is allowed on account of material delivered on the site of the work or in the vicinity thereof or under the possession and control of the contractor but not yet incorporated therein, such material shall become the property of the owner under the contract, but if such material is stolen, destroyed, or damaged by casualty before being used, the contractor shall be required to replace it at the contractor's own expense.

When the rate of work and amounts involved are so large that it is considered advisable by the owner or contractor, estimates and payments shall be made twice each month.

Payment on approved estimates filed with the owner or its representative shall be made within thirty days. Upon the failure of the owner or its representative to make such payments within thirty days, or upon an unauthorized withholding of retainage, there shall be allowed to the contractor, in addition to any other remedies allowed by law, interest on such moneys not paid within thirty days. Interest on the unauthorized withholding of retainage shall be in addition to any interest earned in the escrow account set forth in section 153.13 of the Revised Code. The rate of such interest shall be the average of the prime rate established at the commercial banks in the city of over one hundred thousand population that is nearest the construction project. Nothing in this section shall be construed as a limitation upon the authority of the director of transportation granted in Chapter 5525. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1985



Section 153.15 - Assessment of asbestos hazard.

(A) Whenever an asbestos hazard abatement activity is being performed in a building or structure supported in whole or in part by the state, an asbestos hazard evaluation specialist certified under Chapter 3710. of the Revised Code shall assess the hazard and determine appropriate response actions. Enclosure or encapsulation, rather than removal, shall be implemented if the asbestos hazard evaluation specialist determines that both of the following apply:

(1) Enclosure or encapsulation would be an appropriate response action;

(2) The cost of encapsulating or enclosing the asbestos hazard would be less than removing it.

(B) As used in this section, "enclosure" and "encapsulation" have the meanings given in section 3710.01 of the Revised Code.

(C) The requirements of this section do not apply to school districts.

Effective Date: 07-22-1994



Section 153.16 - Policy and procedure guidelines for contract documents in conjunction with administration of public works contracts.

(A) The executive director of the Ohio facilities construction commission shall establish policy and procedure guidelines for contract documents in conjunction with the administration of public works contracts that the state or any institution supported in whole or in part by the state enters into for any project subject to sections 153.01 to 153.11 of the Revised Code.

(B) Notwithstanding any contract provision to the contrary, any claim submitted under a public works contract that the state or any institution supported in whole or in part by the state enters into for any project subject to sections 153.01 to 153.11 of the Revised Code shall be resolved within one hundred twenty days. After the end of this one hundred twenty-day period, the contractor shall be deemed to have exhausted all administrative remedies for purposes of division (B) of section 153.12 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 153.17 - Requisition upon contractor for additional specific force or materials.

(A) When in the opinion of the owner referred to in section 153.01 of the Revised Code, the work under any contract made under any law of the state is neglected by the contractor or such work is not prosecuted with the diligence and force specified or intended in the contract, such owner may make requisition upon the contractor for such additional specific force or materials to be brought into the work under such contract or to remove improper materials from the grounds as in their judgment the contract and its faithful fulfillment requires.

Not less than five days' notice in writing of such action shall be served upon the contractor or the contractor's agent in charge of the work. If the contractor fails to comply with such requisition within fifteen days, such owner with the written consent of the Ohio facilities construction commission, may employ upon the work the additional force, or supply the special materials or such part of either as is considered proper, and may remove improper materials from the grounds.

(B) When the original contractor has defaulted on a contract and the surety has declined to take over the project, the owner may contract with one or more takeover contractors to complete work that was not finished because of the default of the original contractor. The owner may enter into a contract with a takeover contractor without competitive bidding or controlling board approval. Upon execution of a takeover contract, the owner shall notify the director of budget and management.

When the owner has taken over a project after a default has occurred, any moneys that the owner receives from the surety as a settlement for completion of the project shall be deposited in the original fund from which the capital appropriation for the project was made. The executive director, without controlling board approval, may authorize specified additional uses for the moneys related to completion of the project and may increase the appropriation authority in the appropriation line item used to fund the project by an amount equal to the moneys received from the surety.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 153.18 - Certification of additional force or materials.

The owner referred to in section 153.01 of the Revised Code shall make separate estimates of all additional force or materials employed or supplied as provided by section 153.17 of the Revised Code, and payment shall be provided for by the director of budget and management. The amount so paid shall be charged against the contractor and be deducted from his next or any subsequent estimate. The amount or any part thereof not so paid may be recovered by action from such contractor and his sureties.

Effective Date: 07-01-1985



Section 153.19 - Contract shall contain provision as to time of completion.

All contracts under sections 153.01 to 153.60, inclusive, of the Revised Code, shall contain provision in regard to the time when the whole or any specified portion of work contemplated therein shall be completed and that for each day it shall be delayed beyond the time so named the contractor shall forfeit to the state a sum to be fixed in the contract, which shall be deducted from any payment due or to become due to the contractor.

Effective Date: 10-01-1953



Section 153.20 - Duty of attorney general.

The attorney general shall have charge of and direct the proceedings necessary to enforce contracts authorized by sections 153.01 to 153.19, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 153.21 - Building commission.

When the board of county commissioners has determined to erect a courthouse or other county building, or to make an addition to, or to make an improvement of any existing county owned building, the board may appoint four suitable and competent freehold electors of the county, who shall, together with the board, constitute a building commission and serve until the courthouse or other county building, or the addition thereto, or the improvements thereof are completed. Not more than two of such appointees shall be of the same political party.

Effective Date: 09-20-1965



Section 153.22 - Compensation of commissioners.

The persons appointed under section 153.21 of the Revised Code after August 22, 1951, shall receive a reasonable compensation for the time actually employed, to be fixed by the court of common pleas, and on its approval paid from the county treasury. Their compensation in the aggregate shall not exceed eight thousand dollars.

Effective Date: 10-01-1953



Section 153.23 - Expenses of building commission.

The necessary expenses for stationery, postage, correspondence, and travel out of the county required in the discharge of the duties of the building commission shall be paid from the county treasury on the order of the board of county commissioners and the warrant of the county auditor.

Effective Date: 10-01-1953



Section 153.24 - Oath and bond.

Before entering upon the discharge of their duties, the persons appointed to the building commission shall each take an oath of office and give bond for the faithful and honest discharge of his duties in the same amount as required of members of the board of county commissioners, with sureties approved by the judge of the court of common pleas. Such bond shall be delivered to the county treasurer and kept in his office.

Effective Date: 10-01-1953



Section 153.25 - Vacancies.

In case of the death, resignation, or removal of any member of the building commission, the vacancy shall be filled by appointment by the judge of the court of common pleas as provided in section 153.21 of the Revised Code.

Effective Date: 10-01-1953



Section 153.26 - Contracts.

After adopting plans, specifications, and estimates, the building commission shall invite bids and award contracts in accordance with sections 307.86 to 307.92, inclusive, of the Revised Code, for the building and for furnishing, heating, lighting, and ventilating it, and for the sewerage thereof. Until the building is completed and accepted by the commission, the commission may determine all questions connected therewith. The commission shall be governed by sections 153.01 to 153.60, inclusive, of the Revised Code, relating to the erection of public buildings of the county.

Effective Date: 12-09-1967



Section 153.27 - Architects - superintendents - employees.

The building commission may employ architects, superintendents, and other necessary employees during the construction of a courthouse or other county building and fix their compensation and bond.

Effective Date: 10-01-1953



Section 153.28 - Plans, drawings, and cost estimates filed with county auditor.

When approved by the building commission, the plans, drawings, representations, bills of material, specifications of work, and estimates of cost thereof shall be filed by the county auditor in his office and shall not be altered, unless such alteration is first drawn, specified, and estimated as required by law for the original plans and approved by the commission. No such change shall be made until the price to be paid therefor has been agreed upon in writing between the commission and the contractor.

Effective Date: 10-01-1953



Section 153.29 - Proceedings of building commission.

Resolutions for the adoption or alteration of plans or specifications, or for the award of contracts, hiring of architects, superintendent, or other employees and the fixing of their compensation, the approval of bonds or bid guaranties, and the allowance of estimates shall be in writing and shall require for their adoption the votes of five members of the building commission, taken by yeas and nays recorded on the journal of the board of county commissioners. When signed by five members of the commission, the county auditor shall draw his warrant on the county treasurer for the payment of all bills and estimates of such commission.

Effective Date: 08-01-1980



Section 153.30 - Record of proceedings.

Full and accurate records of all proceedings of the building commission shall be kept by the county auditor upon the journal of the board of county commissioners. He shall carefully preserve in his office all plans, drawings, representations, bills of material, specifications of work, and estimates of costs in detail and in the aggregate pertaining to the building.

Effective Date: 10-01-1953



Section 153.31 - Plans and estimates for construction - construction project manager or consultants.

When it becomes necessary for the board of county commissioners of a county to erect or cause to be erected a public building, or a substructure for a bridge, or an addition to or alteration thereof, before entering into any contract therefor or repair thereof or for the supply of any materials therefor, they shall cause to be made by a registered architect or registered professional engineer the following:

(A) Full and accurate plans showing all necessary details of the work and materials required, with working plans suitable for the use of mechanics or other builders in the construction thereof, drawn so as to be easily understood;

(B) Accurate bills, showing the exact amount of the different kinds of material, necessary for the construction, to accompany the plans;

(C) Full and complete specifications of the work to be performed showing the manner and style required to be done, with such directions as will enable a competent builder to carry them out, and which will afford to bidders all needful information;

(D) A full and accurate estimate of each item of expense, and of the aggregate cost thereof.

In connection with the planning and construction of any public building project, the board may employ a construction project manager or consultants, and fix their compensation. Such construction project manager or consultants shall be expert and qualified in their respective fields. The cost of such services may be paid from the proceeds of bonds and notes issued to pay the cost of such project.

This section does not prevent the board from receiving from bidders on iron or reinforced concrete substructures for bridges the necessary plans and specifications therefor.

Effective Date: 10-24-1975



Section 153.311 - Construction of public building in stages.

Nothing contained in Chapter 153. of the Revised Code shall prevent a board of county commissioners from constructing a public building in stages and letting contracts from time to time for various portions of the work, so long as the total cost of construction of a project, which may include more than one building, is reasonably estimated by the board to exceed fifteen million dollars.

Effective Date: 09-13-1972



Section 153.32 - Contracts for erection and repair of superstructures.

When it becomes necessary to erect a bridge, the board of county commissioners shall determine the length and width of the superstructure, and whether it shall be single or double track, and it shall advertise for bids for performing the labor and furnishing the materials necessary to the erection thereof in accordance with sections 307.86 to 307.92 of the Revised Code.

Effective Date: 03-18-1999



Section 153.33 - Bids on other plans may be considered.

The board of county commissioners may also invite, receive, and consider bids on any other plan at the option of bidders, and shall require that any such plan together with specifications shall be filed in the office of the county auditor for a period of fifteen days prior to the date for receiving bids. Such plans and specifications shall show the number of spans, the length of each, the nature, quality, and size of the materials to be used, the length of the structure when completed, and whether there is any patent on the bid plan, or any part thereof, and if so, on what part thereof.

Effective Date: 03-18-1999



Section 153.34 - Contents of advertisement.

In its advertisement, the board of county commissioners shall invite bidders to make bids for furnishing all the materials and performing all the work, or for such parts thereof as bidders deem proper, and include such other matter as is required in section 307.87 of the Revised Code.

Effective Date: 03-18-1999



Section 153.35 - Plans shall be kept on file in county auditor's office.

The plans and specifications upon which the contracts are awarded, shall be kept on file in the office of the county auditor and made a part of the contract with the successful bidder. When it is necessary to alter, repair, or make an addition to a bridge, the board of county commissioners in making contracts therefor, shall conform to sections 153.01 to 153.60, inclusive, of the Revised Code, in relation to the erection of bridges as nearly as the nature of the case will permit.

Effective Date: 10-01-1953



Section 153.36 - Approval of plans for courthouse or jail.

If the plans, drawings, representations, bills of material, and specifications of work, and estimates of the cost thereof in detail and in the aggregate, required in sections 153.31 to 153.35, inclusive, of the Revised Code, relate to the building of a courthouse or jail, or an addition to or alteration, repair, or improvement thereof, they shall be submitted to the board of county commissioners, together with the clerk of the court of common pleas, the sheriff, and probate judge, and one person to be appointed by the judge of the court of common pleas, for their approval. If approved by a majority of them, a copy thereof shall be deposited with the county auditor and kept in his office.

Effective Date: 10-01-1953



Section 153.37 - Approval of plans for county home.

If the plans, drawings, representations, bills of material, and specifications of work and estimates of the cost thereof relate to the building, addition to, or alteration of a county home, they shall be submitted to the board of county commissioners. If approved by a majority of the board, a copy thereof shall be deposited in the office of the county auditor and kept for the inspection and use of parties interested.

Effective Date: 10-01-1953



Section 153.38 - Approval of plans for bridge.

If the plans, drawings, representations, bills of material, specifications of work, and estimates relate to the building of a bridge, they shall be submitted to the board of county commissioners, county auditor, and the county engineer. If approved by a majority of them, a copy thereof shall be deposited with the auditor and kept for the inspection of parties interested.

Effective Date: 10-01-1953



Section 153.39 - Approval of plans for children's home.

If the plans, drawings, representations, bills of material, specifications of work, and estimates relate to the building of a children's home, they shall be submitted to the board of county commissioners and three citizens of the county, to be appointed by a resident judge of the court of common pleas, or a judge residing in the same subdivision of the judicial district. If approved by a majority of them, a copy thereof shall be deposited with the county auditor and kept by the auditor for the inspection of interested parties. Before such plans are adopted, they shall be submitted to the department of job and family services for suggestions and criticism. The boards of counties composing a district for the purpose of establishing a district children's home, in letting contracts for the necessary buildings or the repair or alteration thereof, shall be governed by the law relating to letting contracts for erecting, repairing, or altering other public buildings.

Effective Date: 07-01-2000



Section 153.40 - [Repealed].

Effective Date: 12-09-1967



Section 153.41 - [Repealed].

Effective Date: 10-02-1953



Section 153.42, 153.43 - [Repealed].

Effective Date: 12-09-1967



Section 153.44 - Contracts submitted to prosecuting attorney.

Before work is done or material furnished, all contracts that exceed one thousand dollars in amount shall be submitted by the board of county commissioners to the prosecuting attorney of the county. If found by him to be in accordance with sections 153.01 to 153.60, inclusive, of the Revised Code, and his certificate to that effect is indorsed thereon, such contracts shall have full effect, otherwise they shall be void.

Effective Date: 10-01-1953



Section 153.45 - Commissioners may annul old and make new contracts.

If a contractor fails or refuses to proceed with the work specified in his contract in accordance with the plans, descriptions, and specifications attached to and made part thereof, the board of county commissioners may annul such contract, and shall proceed to make another contract for the completion thereof, in accordance with sections 153.01 to 153.60, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 153.46 to 153.48 - [Repealed].

Effective Date: 08-27-1976



Section 153.49 - Duty of county treasurer.

The county treasurer shall pay the warrants drawn for materials and labor furnished on county contracts pursuant to estimates prepared under section 153.14 of the Revised Code, place them on file and keep a register of the names of the persons to whom they are paid.

Effective Date: 08-27-1976



Section 153.50 - Separate bids for work and materials.

(A) As used in sections 153.50 to 153.52 of the Revised Code:

(1) "Construction manager at risk" has the same meaning as in section 9.33 of the Revised Code.

(2) "Design-assist services" means monitoring and assisting in the completion of the plans and specifications.

(3) "Design-assist firm" means a person capable of providing design-assist services.

(4) "Design-build firm" has the same meaning as in section 153.65 of the Revised Code.

(5) "General contracting" means constructing and managing an entire public improvement project, including the branches or classes of work specified in division (B) of this section, under the award of a single aggregate lump sum contract.

(6) "General contracting firm" means a person capable of performing general contracting.

(B) Except for contracts made with a construction manager at risk, with a design-build firm, or with a general contracting firm, an officer, board, or other authority of the state, a county, township, municipal corporation, or school district, or of any public institution belonging thereto, authorized to contract for the erection, repair, alteration, or rebuilding of a public building, institution, bridge, culvert, or improvement and required by law to advertise and receive bids for furnishing of materials and doing the work necessary for the erection thereof, shall require separate and distinct bids to be made for furnishing such materials or doing such work, or both, in their discretion, for each of the following branches or classes of work to be performed, and all work kindred thereto, entering into the improvement:

(1) Plumbing and gas fitting;

(2) Steam and hot-water heating, ventilating apparatus, and steam-power plant;

(3) Electrical equipment.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-18-1999



Section 153.501 - Subcontracts awarded by construction manager at risk, design-build firm, or general contracting firm; utilization of design-assist firm; self-performed portions of work.

(A) A public authority may accept a subcontract awarded by a construction manager at risk, a design-build firm, or a general contracting firm, or may reject any such subcontract if the public authority determines that the bidder is not responsible.

(B) A public authority may authorize a construction manager at risk or design-build firm to utilize a design-assist firm on any public improvement project without transferring any design liability to the design-assist firm.

(C) If the construction manager at risk or design-build firm intends and is permitted by the public authority to self-perform a portion of the work to be performed, the construction manager at risk or design-build firm shall submit a sealed bid for the portion of the work prior to accepting and opening any bids for the same work.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.502 - Construction management or design-build contracts; prequalification of bidders.

(A) Each construction manager at risk and design-build firm shall establish criteria by which it will prequalify prospective bidders on subcontracts awarded for work to be performed under the construction management or design-build contract. The criteria established by a construction manager at risk or design-build firm shall be subject to the approval of the public authority involved in the project and shall be consistent with the rules adopted by the Ohio facilities construction commission pursuant to section 153.503 of the Revised Code.

(B) For each subcontract to be awarded, the construction manager at risk or design-build firm shall identify at least three prospective bidders that are prequalified to bid on that subcontract, except that the construction manager at risk or design-build firm shall identify fewer than three if the construction manager at risk or design-build firm establishes to the satisfaction of the public authority that fewer than three prequalified bidders are available. The public authority shall verify that each prospective bidder meets the prequalification criteria and may eliminate any bidder it determines is not qualified.

(C) Once the prospective bidders are prequalified and found acceptable by the public authority, the construction manager at risk or design-build firm shall solicit proposals from each of those bidders. The solicitation and selection of a subcontractor shall be conducted under an open book pricing method. As used in this division, "open book pricing method" has the same meaning as in section 9.33 of the Revised Code, in the case of a construction manager at risk, and the same meaning as in section 153.65 of the Revised Code, in the case of a design-build firm.

(D) A construction manager at risk or design-build firm shall not be required to award a subcontract to a low bidder.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.503 - Adoption of rules.

The Ohio facilities construction commission, pursuant to Chapter 119. of the Revised Code , shall adopt rules to do all of the following:

(A) Prescribe the procedures and criteria for determining the best value selection of a construction manager at risk or design-build firm;

(B) Set forth standards to be followed by construction managers at risk and design-build firms when establishing prequalification criteria pursuant to section 153.502 of the Revised Code;

(C) Prescribe the form for the contract documents to be used by a construction manager at risk, design-build firm, or general contractor when entering into a subcontract;

(D) Prescribe the form for the contract documents to be used by a public authority when entering into a contract with a construction manager at risk or design-build firm.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.51 - Separate contracts - single, aggregate contract.

(A) If separate and distinct bids are required pursuant to section 153.50 of the Revised Code , no contract for the entire job, or for a greater portion thereof than is embraced in one such branch or class of work may be awarded, unless the separate bids do not cover all the work and materials required or the bids for the whole or for two or more kinds of work or materials are lower than the separate bids in the aggregate.

(B)

(1) If the public authority awards a single, aggregate contract for the entire project pursuant to division (A) of this section , the award shall be made to the bidder who is the lowest responsive and responsible bidder or the lowest and best bidder, as applicable, as specified in section 153.52 of the Revised Code.

(2) The public authority may assign all or any portion of its interest in the contract of the lowest responsive and responsible bidder or the lowest and best bidder, as applicable, to another successful bidder as an agreed condition for an award of the contract for the amount of its respective bid. Such assignment may include, but is not limited to, the duty to schedule, coordinate, and administer the contracts.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-09-1996



Section 153.52 - Awarding of contracts to separate bidders.

A contract for general contracting or for doing the work belonging to each separate branch or class of work specified in division (B) of section 153.50 of the Revised Code, or for the furnishing of materials therefor, shall be awarded by the public authority referred to in section 153.50 of the Revised Code, in its discretion, to the lowest responsive and responsible separate bidder therefor, in accordance with section 9.312 of the Revised Code in the case of any public authority of the state or any public institution belonging thereto, and to the lowest and best separate bidder in the case of a county, township, or municipal corporation, or any public institution belonging thereto, and to the lowest responsive and responsible bidder in the case of a school district, and shall be made directly with the bidder in the manner and upon the terms, conditions, and limitations as to giving bond or bid guaranties as prescribed by law.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-09-1996



Section 153.53 - Adjusting threshold in section 153.01 for inflation.

(A) As used in this section, "rate of inflation" has the same meaning as in section 107.032 of the Revised Code.

(B) Five years after September 29, 2011, and every five years thereafter, the executive director of the Ohio facilities construction commission shall evaluate the monetary threshold specified in section 153.01 of the Revised Code and adopt rules adjusting that amount based on the average rate of inflation during each of the previous five years immediately preceding such adjustment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.54 - Bid guaranty to be filed with bid.

(A) Except with respect to a contract described in section 9.334 or 153.693 of the Revised Code, each person bidding for a contract with the state or any political subdivision, district, institution, or other agency thereof, excluding therefrom the department of transportation, for any public improvement shall file with the bid, a bid guaranty in the form of either:

(1) A bond in accordance with division (B) of this section for the full amount of the bid;

(2) A certified check, cashier's check, or letter of credit pursuant to Chapter 1305. of the Revised Code, in accordance with division (C) of this section. Any such letter of credit is revocable only at the option of the beneficiary state, political subdivision, district, institution, or agency. The amount of the certified check, cashier's check, or letter of credit shall be equal to ten per cent of the bid.

(B) A bid guaranty filed pursuant to division (A)(1) of this section shall be conditioned to:

(1) Provide that, if the bid is accepted, the bidder, after the awarding or the recommendation for the award of the contract, whichever the contracting authority designates, will enter into a proper contract in accordance with the bid, plans, details, and specifications. If for any reason, other than as authorized by section 9.31 of the Revised Code or division (G) of this section, the bidder fails to enter into the contract, and the contracting authority awards the contract to the next lowest bidder, the bidder and the surety on the bidder's bond are liable to the state, political subdivision, district, institution, or agency for the difference between the bid and that of the next lowest bidder, or for a penal sum not to exceed ten per cent of the amount of the bond, whichever is less. If the state, political subdivision, district, institution, or agency does not award the contract to the next lowest bidder but resubmits the project for bidding, the bidder failing to enter into the contract and the surety on the bidder's bond, except as provided in division (G) of this section, are liable to the state, political subdivision, district, institution, or agency for a penal sum not to exceed ten per cent of the amount of the bid or the costs in connection with the resubmission of printing new contract documents, required advertising, and printing and mailing notices to prospective bidders, whichever is less.

(2) Indemnify the state, political subdivision, district, institution, or agency against all damage suffered by failure to perform the contract according to its provisions and in accordance with the plans, details, and specifications therefor and to pay all lawful claims of subcontractors, material suppliers, and laborers for labor performed or material furnished in carrying forward, performing, or completing the contract; and agree and assent that this undertaking is for the benefit of any subcontractor, material supplier, or laborer having a just claim, as well as for the state, political subdivision, district, institution, or agency.

(C)

(1) A bid guaranty filed pursuant to division (A)(2) of this section shall be conditioned to provide that if the bid is accepted, the bidder, after the awarding or the recommendation for the award of the contract, whichever the contracting authority designates, will enter into a proper contract in accordance with the bid, plans, details, specifications, and bills of material. If for any reason, other than as authorized by section 9.31 of the Revised Code or division (G) of this section, the bidder fails to enter into the contract, and the contracting authority awards the contract to the next lowest bidder, the bidder is liable to the state, political subdivision, district, institution, or agency for the difference between the bidder's bid and that of the next lowest bidder, or for a penal sum not to exceed ten per cent of the amount of the bid, whichever is less. If the state, political subdivision, district, institution, or agency does not award the contract to the next lowest bidder but resubmits the project for bidding, the bidder failing to enter into the contract, except as provided in division (G) of this section, is liable to the state, political subdivision, district, institution, or agency for a penal sum not to exceed ten per cent of the amount of the bid or the costs in connection with the resubmission, of printing new contract documents, required advertising, and printing and mailing notices to prospective bidders, whichever is less.

If the bidder enters into the contract, the bidder, at the time the contract is entered to, shall file a bond for the amount of the contract to indemnify the state, political subdivision, district, institution, or agency against all damage suffered by failure to perform the contract according to its provisions and in accordance with the plans, details, and specifications and to pay all lawful claims of subcontractors, material suppliers, and laborers for labor performed or material furnished in carrying forward, performing, or completing the contract; and agree and assent that this undertaking is for the benefit of any subcontractor, material supplier, or laborer having a just claim, as well as for the state, political subdivision, district, institution, or agency.

(2) A construction manager who enters into a contract pursuant to sections 9.33 to 9.333 of the Revised Code, if required by the public authority at the time the construction manager enters into the contract, shall file a letter of credit pursuant to Chapter 1305. of the Revised Code, bond, certified check, or cashier's check, for the value of the construction management contract to indemnify the state, political subdivision, district, institution, or agency against all damage suffered by the construction manager's failure to perform the contract according to its provisions, and shall agree and assent that this undertaking is for the benefit of the state, political subdivision, district, institution, or agency. A letter of credit provided by the construction manager is revocable only at the option of the beneficiary state, political subdivision, district, institution, or agency.

(D) Where the state, political subdivision, district, institution, or agency accepts a bid but the bidder fails or refuses to enter into a proper contract in accordance with the bid, plans, details, and specifications within ten days after the awarding of the contract, the bidder and the surety on any bond, except as provided in division (G) of this section, are liable for the amount of the difference between the bidder's bid and that of the next lowest bidder, but not in excess of the liability specified in division (B)(1) or (C) of this section. Where the state, political subdivision, district, institution, or agency then awards the bid to such next lowest bidder and such next lowest bidder also fails or refuses to enter into a proper contract in accordance with the bid, plans, details, and specifications within ten days after the awarding of the contract, the liability of such next lowest bidder, except as provided in division (G) of this section, is the amount of the difference between the bids of such next lowest bidder and the third lowest bidder, but not in excess of the liability specified in division (B)(1) or (C) of this section. Liability on account of an award to any lowest bidder beyond the third lowest bidder shall be determined in like manner.

(E) Notwithstanding division (C) of this section, where the state, political subdivision, district, institution, or agency resubmits the project for bidding, each bidder whose bid was accepted but who failed or refused to enter into a proper contract, except as provided in division (G) of this section, is liable for an equal share of a penal sum in connection with the resubmission, of printing new contract documents, required advertising, and printing and mailing notices to prospective bidders, but no bidder's liability shall exceed the amount of the bidder's bid guaranty.

(F) All bid guaranties filed pursuant to this section shall be payable to the state, political subdivision, district, institution, or agency, be for the benefit of the state, political subdivision, district, institution, or agency or any person having a right of action thereon, and be deposited with, and held by, the board, officer, or agent contracting on behalf of the state, political subdivision, district, institution, or agency. All bonds filed pursuant to this section shall be issued by a surety company authorized to do business in this state as surety approved by the board, officer, or agent awarding the contract on behalf of the state, political subdivision, district, institution, or agency.

(G) A bidder for a contract with the state or any political subdivision, district, institution, or other agency thereof, excluding therefrom the Ohio department of transportation, for a public improvement costing less than one-half million dollars may withdraw the bid from consideration if the bidder's bid for some other contract with the state or any political subdivision, district, institution, or other agency thereof, excluding therefrom the department of transportation, for the public improvement costing less than one-half million dollars has already been accepted, if the bidder certifies in good faith that the total amount of all the bidder's current contracts is less than one-half million dollars, and if the surety certifies in good faith that the bidder is unable to perform the subsequent contract because to do so would exceed the bidder's bonding capacity. If a bid is withdrawn under authority of this division, the contracting authority may award the contract to the next lowest bidder or reject all bids and resubmit the project for bidding, and neither the bidder nor the surety on the bidder's bond are liable for the difference between the bidder's bid and that of the next lowest bidder, for a penal sum, or for the costs of printing new contract documents, required advertising, and printing and mailing notices to prospective bidders.

(H) Bid guaranties filed pursuant to division (A) of this section shall be returned to all unsuccessful bidders immediately after the contract is executed. The bid guaranty filed pursuant to division (A)(2) of this section shall be returned to the successful bidder upon filing of the bond required in division (C) of this section.

(I) For the purposes of this section, "next lowest bidder" means, in the case of a political subdivision that has adopted the model Ohio and United States preference requirements promulgated pursuant to division (E) of section 125.11 of the Revised Code, the next lowest bidder that qualifies under those preference requirements.

(J) For the purposes of this section and sections 153.56, 153.57, and 153.571 of the Revised Code, "public improvement," "subcontractor," "material supplier," "laborer," and "materials" have the same meanings as in section 1311.25 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995; 03-30-2007



Section 153.55 - Dividing project into parts to avoid threshold prohibited; costs included in threshold amount.

(A) For purposes of calculating the amount of a public improvement project to determine whether it is subject to section 153.01 of the Revised Code, no officer, board, or other authority of the state or any institution supported by the state shall subdivide a public improvement project into component parts or separate projects in order to avoid the threshold of that section, unless the component parts or separate projects thus created are conceptually separate and unrelated to each other, or encompass independent or unrelated needs.

(B) In calculating the project amount for purposes of the threshold in section 153.01 of the Revised Code, the following expenses shall be included as costs of the project:

(1) Professional fees and expenses for services associated with the preparation of plans;

(2) Permit costs, testing costs, and other fees associated with the work;

(3) Project construction costs;

(4) A contingency reserve fund.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-01-1980



Section 153.56 - Creditor shall furnish statement of amount due - service of notice of furnishing.

(A) Any person to whom any money is due for labor or work performed or materials furnished in a public improvement as provided in section 153.54 of the Revised Code, at any time after performing the labor or work or furnishing the materials, but not later than ninety days after the completion of the contract by the principal contractor or design-build firm and the acceptance of the public improvement for which the bond was provided by the duly authorized board or officer, shall furnish the sureties on the bond, a statement of the amount due to the person.

(B) A suit shall not be brought against sureties on the bond until after sixty days after the furnishing of the statement described in division (A) of this section. If the indebtedness is not paid in full at the expiration of that sixty days, and if the person complies with division (C) of this section, the person may bring an action in the person's own name upon the bond, as provided in sections 2307.06 and 2307.07 of the Revised Code, that action to be commenced, notwithstanding section 2305.12 of the Revised Code, not later than one year from the date of acceptance of the public improvement for which the bond was provided.

(C) To exercise rights under this section, a subcontractor or materials supplier supplying labor or materials that cost more than thirty thousand dollars, who is not in direct privity of contract with the principal contractor or design-build firm for the public improvement, shall serve a notice of furnishing upon the principal contractor or design-build firm in the form provided in section 1311.261 of the Revised Code.

(D) A subcontractor or materials supplier who serves a notice of furnishing under division (C) of this section as required to exercise rights under this section has the right of recovery only as to amounts owed for labor and work performed and materials furnished during and after the twenty-one days immediately preceding service of the notice of furnishing.

(E) For purposes of this section :

(1) "Design-build firm" has the same meaning as in section 153.65 of the Revised Code.

(2) "Principal contractor" has the same meaning as in section 1311.25 of the Revised Code, and may include a "construction manager" and a "construction manager at risk" as defined in section 9.33 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-12-2001



Section 153.57 - Form of bond.

(A) The bond provided for in division (C)(1) of section 153.54 of the Revised Code shall be in substantially the following form, and recovery of any claimant thereunder shall be subject to sections 153.01 to 153.60 of the Revised Code, to the same extent as if the provisions of those sections were fully incorporated in the bond form:

"KNOW ALL PERSONS BY THESE PRESENTS, that we, the undersigned ............................ as principal and ................... as sureties, are hereby held and firmly bound unto ................... in the penal sum of ............. dollars, for the payment of which well and truly to be made, we hereby jointly and severally bind ourselves, our heirs, executors, administrators, successors, and assigns.

Signed this ............. day of ................, ....

THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, that whereas the above named principal did on the ................ day of ....................., ...., enter into a contract with ................., which said contract is made a part of this bond the same as though set forth herein;

Now, if the said ....................... shall well and faithfully do and perform the things agreed by .................. to be done and performed according to the terms of said contract; and shall pay all lawful claims of subcontractors, material suppliers, and laborers, for labor performed and materials furnished in the carrying forward, performing, or completing of said contract; we agreeing and assenting that this undertaking shall be for the benefit of any material supplier or laborer having a just claim, as well as for the obligee herein; then this obligation shall be void; otherwise the same shall remain in full force and effect; it being expressly understood and agreed that the liability of the surety for any and all claims hereunder shall in no event exceed the penal amount of this obligation as herein stated.

The said surety hereby stipulates and agrees that no modifications, omissions, or additions, in or to the terms of the said contract or in or to the plans or specifications therefor shall in any wise affect the obligations of said surety on its bond."

(B) The bond provided for in division (C)(2) of section 153.54 of the Revised Code shall be in substantially the following form:

"KNOW ALL PERSONS BY THESE PRESENTS, that we, the undersigned ......... as principal and ............. as sureties, are hereby held and firmly bound unto ............. in the penal sum of .............. dollars, for the payment of which well and truly be made, we hereby jointly and severally bind ourselves, our heirs, executors, administrators, successors, and assigns.

Signed this ......... day of ........., .......

THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, that whereas the above named principal did on the ........ day of ........, ......, entered into a contract with ............... which said contract is made a part of this bond the same as though set forth herein;

Now, if the said ................ shall well and faithfully do and perform the things agreed by ............. to be done and performed according to the terms of the said contract; we agreeing and assenting that this undertaking shall be for the benefit of the obligee herein; then this obligation shall be void; otherwise the same shall remain in full force and effect; it being expressly understood and agreed that the liability of the surety for any and all claims hereunder shall in no event exceed the penal amount of the obligation as herein stated.

The surety hereby stipulates and agrees that no modifications, omissions, or additions, in or to the terms of the contract shall in any way affect the obligation of the surety on its bond."

Effective Date: 11-24-1995; 03-30-2007



Section 153.571 - Form of bond.

The bond provided for in division (B) of section 153.54 of the Revised Code shall be in substantially the following form, and recovery of any claimant thereunder shall be subject to sections 153.01 to 153.60 of the Revised Code, to the same extent as if the provisions of such sections were fully incorporated in the bond form:

"KNOW ALL PERSONS BY THESE PRESENTS, that we, the undersigned . . . . . . . . . . as principal and . . . . . . . . . . as sureties, are hereby held and firmly bound unto . . . . . . . . . . as obligee in the penal sum of the dollar amount of the bid submitted by the principal to the obligee on . . . . . . . . . . to undertake the project known as . . . . . . . . . .. The penal sum referred to herein shall be the dollar amount of the principal's bid to the obligee, incorporating any additive or deductive alternate bids made by the principal on the date referred to above to the obligee, which are accepted by the obligee. In no case shall the penal sum exceed the amount of . . . . . dollars. (If the foregoing blank is not filled in, the penal sum will be the full amount of the principal's bid, including alternates. Alternatively, if the blank is filled in, the amount stated must not be less than the full amount of the bid including alternates, in dollars and cents. A percentage is not acceptable.) For the payment of the penal sum well and truly to be made, we hereby jointly and severally bind ourselves, our heirs, executors, administrators, successors, and assigns.

Signed this . . . . . day of . . . . . . . ., . . .. THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, that whereas the above named principal has submitted a bid for . . . . . . . . . ..

Now, therefore, if the obligee accepts the bid of the principal and the principal fails to enter into a proper contract in accordance with the bid, plans, details, specifications, and bills of material; and in the event the principal pays to the obligee the difference not to exceed ten per cent of the penalty hereof between the amount specified in the bid and such larger amount for which the obligee may in good faith contract with the next lowest bidder to perform the work covered by the bid; or in the event the obligee does not award the contract to the next lowest bidder and resubmits the project for bidding, the principal pays to the obligee the difference not to exceed ten per cent of the penalty hereof between the amount specified in the bid, or the costs, in connection with the resubmission, of printing new contract documents, required advertising, and printing and mailing notices to prospective bidders, whichever is less, then this obligation shall be null and void, otherwise to remain in full force and effect; if the obligee accepts the bid of the principal and the principal within ten days after the awarding of the contract enters into a proper contract in accordance with the bid, plans, details, specifications, and bills of material, which said contract is made a part of this bond the same as though set forth herein;

Now also, if the said . . . . . . . . . . shall well and faithfully do and perform the things agreed by . . . . . . . . . . to be done and performed according to the terms of said contract; and shall pay all lawful claims of subcontractors, materials suppliers, and laborers, for labor performed and materials furnished in the carrying forward, performing, or completing of said contract; we agreeing and assenting that this undertaking shall be for the benefit of any materials suppliers or laborer having a just claim, as well as for the obligee herein; then this obligation shall be void; otherwise the same shall remain in full force and effect; it being expressly understood and agreed that the liability of the surety for any and all claims hereunder shall in no event exceed the penal amount of this obligation as herein stated.

The said surety hereby stipulates and agrees that no modifications, omissions, or additions, in or to the terms of the said contract or in or to the plans or specifications therefor shall in any wise affect the obligations of said surety on its bond."

Effective Date: 05-09-2000



Section 153.58 - Prohibition.

No officers shall violate sections 153.01 to 153.57, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 153.581 - Contracts for construction definitions.

As used in sections 153.581 and 153.591 of the Revised Code:

(A) "Public works contract" means any contract awarded by a contracting authority for the construction, engineering, alteration, or repair of any public building, public highway, or other public work.

(B) "Contracting authority" means the state, any township, county, municipal corporation, school board, or other governmental entity empowered to award a public works contract, and any construction manager at risk as defined in section 9.33 of the Revised Code or design-build firm as defined in section 153.65 of the Revised Code awarding a subcontract.

(C) "Contractor" means any person, partnership, corporation, or association that has been awarded a public works contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-01-1967



Section 153.59 - Discrimination and intimidation on account of race, religion, sex, disability, national origin or ancestry.

Every contract for or on behalf of the state, or any township, county, or municipal corporation of the state, for the construction, alteration, or repair of any public building or public work in the state shall contain provisions by which the contractor agrees to both of the following:

(A) That, in the hiring of employees for the performance of work under the contract or any subcontract, no contractor, subcontractor, or any person acting on a contractor's or subcontractor's behalf, by reason of race, creed, sex, disability or military status as defined in section 4112.01 of the Revised Code, or color, shall discriminate against any citizen of the state in the employment of labor or workers who is qualified and available to perform the work to which the employment relates;

(B) That no contractor, subcontractor, or any person on a contractor's or subcontractor's behalf, in any manner, shall discriminate against or intimidate any employee hired for the performance of work under the contract on account of race, creed, sex, disability or military status as defined in section 4112.01 of the Revised Code, or color.

The department of administrative services shall ensure that no capital moneys appropriated by the general assembly for any purpose shall be expended unless the project for which those moneys are appropriated provides for an affirmative action program for the employment and effective utilization of disadvantaged persons whose disadvantage may arise from cultural, racial, or ethnic background, or other similar cause, including, but not limited to, race, religion, sex, disability or military status as defined in section 4112.01 of the Revised Code, national origin, or ancestry.

In awarding contracts for capital improvement projects, the department shall ensure that equal consideration be given to contractors, subcontractors, or joint venturers who qualify as a minority business enterprise. As used in this section, "minority business enterprise" means a business enterprise that is owned or controlled by one or more socially or economically disadvantaged persons who are residents of this state. "Socially or economically disadvantaged persons" means persons, regardless of marital status, who are members of groups whose disadvantage may arise from discrimination on the basis of race, religion, sex, disability or military status as defined in section 4112.01 of the Revised Code, national origin, ancestry, or other similar cause.

Effective Date: 05-04-2004; 2007 HB372 03-24-2008



Section 153.591 - Hiring hall contract or agreement.

Any provision of a hiring hall contract or agreement which obligates a contractor to hire, if available, only employees referred to the contractor by a labor organization shall be void as against public policy and unenforceable with respect to employment under any public works contract unless at the date of execution of the hiring hall contract or agreement, or within thirty days thereafter, the labor organization has in effect procedures for referring qualified employees for hire without regard to race, color, religion, national origin, military status as defined in section 4112.01 of the Revised Code, or ancestry and unless the labor organization includes in its apprentice and journeyperson's membership, or otherwise has available for job referral without discrimination, qualified employees, both whites and non-whites (including African-Americans).

Effective Date: 05-04-2004; 2007 HB372 03-24-2008



Section 153.60 - Forfeiture.

The contract referred to in section 153.59 of the Revised Code shall provide as a forfeiture for any breach of the provisions against discrimination:

(A) That there shall be deducted from the amount payable to the contractor by the state or by any township, county, or municipal corporation thereof, under this contract, a forfeiture of twenty-five dollars for each person who is discriminated against or intimidated in violation of this contract;

(B) That the contract shall be canceled or terminated by the state or by any township, county, or municipal corporation thereof, and all money to become due hereunder may be forfeited, for a second or subsequent violation of the terms of this section of the contract.

Effective Date: 10-01-1953



Section 153.61 - Agreement for joint construction and management.

Any county or counties and any municipal corporation or municipal corporations may enter into an agreement providing for the joint construction, acquisition, or improvement of any public work, public building, or other permanent improvement benefiting the parties thereto and providing for the joint management, occupancy, maintenance, and repair thereof. Any such agreement shall be approved by resolution or ordinance passed by the legislative authority of each of the parties to such agreement, which resolution or ordinance shall set forth the agreement in full and shall authorize the execution thereof by designated official or officials of each of such parties, and such agreement, when so approved and executed, shall be in full force and effect.

Any agreement entered into under authority of this section shall contain the following provisions:

(A) The method by which the work, building, or improvement, to be specified therein, shall be constructed, acquired, or improved, and specifically a designation of one of the parties to take and have exclusive charge of any and all details of construction, acquisition, or improvement, including any advertising for bids and the award of any construction or improvement contract. Except as otherwise provided in this division, the procedure generally applicable to the party so designated shall be followed in the use of force account or the advertising for bids and awarding of a contract. section 153.36 of the Revised Code does not apply to the building or the addition to or alteration, repair, or improvement of a jail undertaken pursuant to a joint agreement provided for in this section.

(B) The manner in which the title to the public work, building, or improvement including the site and interests in real estate necessary therefor, is to be held;

(C) The manner in which the public work, building, or improvement is to be managed, occupied, maintained, and repaired, and specifically a designation of the person, officer, or body to be responsible for such management, maintenance, and repair. If the public work, building, or improvement involves only a multicounty, municipal-county, or multicounty-municipal jail, workhouse, or correctional facility, the agreement may delegate management, maintenance, and repair responsibilities to a corrections commission established pursuant to section 307.93 of the Revised Code.

(D) An apportionment among the parties of the cost of jointly constructing, acquiring, or improving such work, building, or improvement and of jointly managing, maintaining, and repairing it.

Each party to such an agreement may issue securities for its portion of the cost of such construction, acquisition, or improvement if Chapter 133. or other provisions of the Revised Code would authorize the issuance of such securities by such party alone for the purpose for which it then intends to use the work, building, or improvement.

As used in this section, "construction, acquisition, or improvement" includes acquisition of real estate and interests in real estate therefor, site improvements, and furniture, furnishings, and equipment therefor.

The authority granted under this section shall not extend to the construction, acquisition, improvement, or management of any public utility facility.

Public works, public buildings, or improvements constructed, acquired, or improved under this section may be used for any lawful purpose by each party so long as the use thereof is an authorized proper use for that party.

Effective Date: 10-30-1989



Section 153.62 - Issuing change order for additional work.

All contracts for the erection, construction, repair, or alteration of any building, highway, or other work or improvement of any nature by an officer, board, or other authority of the state, a county, township, municipal corporation, school district, or any political subdivision, or any public institution belonging thereto, are subject to all applicable federal, state, and local statutes, ordinances, and regulations, including, but not limited to, those dealing with the prevention of environmental pollution that affect or are affected by such contracts. If the bidder to whom the work is awarded must undertake additional work due to the enactment or amendment of statutes or rules occurring after the submission of the successful bid, the awarding body shall issue a change order setting forth the additional work that must be undertaken and authorizing additional cost to the contractor, which shall not invalidate the contract. The cost of such a change order to the awarding agency shall be determined in accordance with the provisions of the contract for change orders or force accounts or, if no such provision is set forth in the contract, then the cost to the awarding agency shall be the contractor's actual costs including wages, labor costs other than wages, wage taxes, materials, equipment costs and rentals, insurance, and subcontracts attributable to the additional activity, plus a reasonable sum for overhead. Such additional costs to undertake work not specified in the invitation for bids shall not be approved unless written authorization is given the successful bidder prior to the successful bidder's undertaking such additional activity. If a dispute arises between the awarding agency and the successful bidder, procedures shall be commenced under the applicable terms of the construction contract, or, if the contract contains no provision for resolving the dispute, it shall be resolved pursuant to the procedures for arbitration in Chapter 2711. of the Revised Code.

Effective Date: 03-18-1999



Section 153.63 - Agreement for escrow account for contractor.

(A) Any money which is due from the public owner referred to in section 153.12 of the Revised Code under a contract entered into under this chapter or entered into under other applicable sections of the Revised Code for the construction, reconstruction, improvement, enlargement, alteration, repair, painting, or decoration of a public improvement shall, on the day it is due, be paid to the contractor or deposited in an escrow account, whichever is applicable, with one or more banks or building and loan associations in the state selected by mutual agreement between the contractor and the public owner. The agreement shall contain the following provisions:

(1) The money shall be deposited in a savings account or the escrow agent shall promptly invest all of the escrowed principal in obligations selected by the escrow agent, as stipulated in the agreement.

(2) The escrow agent shall hold the escrowed principal and income until receipt of notice from the public owner and the contractor, or until receipt of an arbitration order or an order of the court of claims specifying the amount of the escrowed principal to be released and the person to whom it is to be released. Upon receipt of the notice or order, the agent shall promptly pay such amount of principal and a proportionate amount of the escrowed income to the person indicated.

(3) The escrow agent shall be compensated for its services as agreed to by the public owner and the contractor from the income from the escrow account.

The agreement may include other provisions not inconsistent with this section, including, but not limited to granting authority for the escrow agent to commingle the escrowed funds with funds held pursuant to other escrow agreements and limiting the liability of the escrow agent.

(B) When the public owner, as defined in division (B) of section 2743.01 of the Revised Code, and the contractor disagree as to the conditions under which money is to be paid under this section, the parties shall apply for a decision by arbitration under the procedures of Chapter 2711. of the Revised Code. When an application is made, neither party shall initiate, and no court shall permit the maintenance of, an action in court for decision of the same issues sought to be determined in the arbitration application. The award made by the arbitrator may include the costs of arbitration. The arbitration shall be binding on all parties.

(C) When the public owner, as defined in division (A) of section 2743.01 of the Revised Code, and the contractor disagree as to the conditions under which money is to be paid under this section the contractor shall file an action in the court of claims.

(D) If the money required to be paid or deposited under division (A) of this section is not paid or deposited, the governmental entity shall pay to the contractor an amount equal to eight per cent annual interest compounded daily.

Effective Date: 02-11-1982



Section 153.64 - Protecting underground utility facilities during construction of public improvement.

(A) As used in this section:

(1) "Public improvement" means any construction, reconstruction, improvement, enlargement, alteration, or repair of a building, highway, drainage system, water system, road, street, alley, sewer, ditch, sewage disposal plant, water works, and all other structures or works of any nature by a public authority.

(2) "Public authority" includes the following:

(a) The state, or a county, township, municipal corporation, school district, or other political subdivision ;

(b) Any public agency, authority, board, commission, instrumentality, or special district of or in the state or a county, township, municipal corporation, school district, or other political subdivision;

(c) A designer as defined in section 3781.25 of the Revised Code who is acting on behalf of any entity described in division (A)(2)(a) or (b) of this section.

(3) "Underground utility facilities" includes any item buried or placed below ground or submerged under water for use in connection with the storage or conveyance of water or sewage; or electronic, telephonic, or telegraphic communications; electricity; petroleum products; manufactured, mixed, or natural gas; synthetic or liquified natural gas; propane gas; or other substances. "Underground utility facilities" includes, but is not limited to, all operational underground pipes, sewers, tubing, conduits, cables, valves, lines, wires, manholes, and attachments, whether owned by any public or private or profit or nonprofit person, firm, partnership, company, corporation, joint stock association, joint venture, or voluntary association, wherever organized or incorporated, except for a private septic system in a single- or multi-family dwelling utilized only for that dwelling and not connected to any other system.

(4) " Protection service" means a notification center not an owner of an underground utility facility that complies with the following:

(a) It exists for the purpose of receiving notice from public authorities and from other persons that plan to prepare plans and specifications for, or engage in, public improvements involving digging, blasting, excavating, or other underground construction activities ;

(b) It distributes the information described in division (A)(4)(a) of this section to its members and participants;

(c) It has registered by March 14, 1989, with the secretary of state and the public utilities commission under former division (F) of this section as it existed on that date.

(5) "Construction area" means the area delineated on the plans and specifications for the public improvement within which the work provided for in the contract will be performed.

(B)

(1) In any public improvement which may involve underground utility facilities, the public authority, prior to preparing plans and specifications, shall contact a protection service and any owners of underground utility facilities that are not members of a protection service for the existence and location of all underground utility facilities within the construction area.

(2) If requested by the public authority, each owner of underground utility facilities within the construction area, other than real property owners listed in divisions (C)(1) to (4) of section 3781.25 of the Revised Code, shall do one of the following within ten days of receiving notice from the public authority or a protection service:

(a) Mark the location of the underground utility facilities, other than those facilities serving single-family or two-, three-, or four-unit dwellings, within the construction area in accordance with the marking standards described in division (C) of section 3781.29 of the Revised Code;

(b) Provide digital or paper drawings, or both, that meet both of the following requirements:

(i) They are drawn to scale and include locatable items. Locatable items may include poles, pedestals, back of curb, sidewalk, edge of pavement, centerline of ditch, property lines, and other similar items.

(ii) They depict the location of the underground utility facilities.

Compliance with division (B)(2) of this section does not relieve an owner of underground utility facilities from compliance with the marking requirements of section 3781.29 of the Revised Code.

(3) The public authority shall include, in the plans and specifications for such improvement, the identity and location of the existing underground utility facilities located in the construction area as provided to the public authority by the owner of the underground utility facility and the name, address, and telephone number of each owner of any underground utility facilities in the construction area that does not subscribe to a protection service.

(4) Any anticipated temporary or permanent relocation of underground utility facilities deemed necessary by the public authority shall be negotiated or arranged by the public authority with the owners of the underground utility facilities prior to the start of construction. If a temporary or permanent relocation of utility facilities is necessary, the owner of the underground utility facility shall be given a reasonable time to move such utility facilities unless the contractor to whom the contract for a public improvement is awarded or its subcontractor agrees with the owner of the underground utility facility to coordinate relocation with construction operations.

(5) The public authority, within ten calendar days after award of a contract for a public improvement, shall notify in writing all owners of underground utility facilities known to be located in the construction area of the public improvement of the name and address of the contractor to whom the contract for the public improvement was awarded. Where notice is given in writing by certified mail, the return receipt, signed by any person to whom the notice is delivered, shall be conclusive proof of notice.

(C) The contractor to whom a contract for a public improvement is awarded or its subcontractor, at least two working days, excluding Saturdays, Sundays, and legal holidays, but no more than ten working days, prior to commencing construction operations in the construction area which may involve underground utility facilities, shall cause notice to be given to a protection service and the owners of underground utility facilities shown on the plans and specifications who are not members of a protection service. The owner of the underground utility facility, within forty-eight hours, excluding Saturdays, Sundays, and legal holidays, after notice is received, shall stake, mark, or otherwise designate the location of the underground utility facilities in the construction area in such a manner as to indicate their course together with the approximate depth at which they were installed.

(D) If the public authority fails to comply with the requirements of division (B) of this section, the contractor to whom the work is awarded or its subcontractor complies with the requirements of division (C) of this section, and the contractor or its subcontractor encounters underground utility facilities in the construction area that would have been shown on the plans and specifications for such improvement had a protection service or owner of the underground utility facility who is not a member of a protection service whose name, address, and telephone number is provided by the public authority been contacted, then the contractor, upon notification to the public authority, is entitled to an increase to the contract price for itself or its subcontractor for any additional work that must be undertaken or additional time that will be required and is entitled to an extension of the completion date of the contract for the period of time of any delays to the construction of the public improvement.

In the event of a dispute as to the application of this section, procedures may be commenced under the applicable terms of the construction contract, or if the contract contains no provision for final resolution of the dispute, pursuant to the procedures for arbitration in Chapter 2711. of the Revised Code.

This section does not affect rights between the contractors and the public authority for any increase in contract price or additional time to perform the contract when the public authority complies with division (B) of this section.

Any public authority who complies with the requirements of division (B) of this section and any contractor or its subcontractor who complies with the requirements of division (C) of this section shall not be responsible to the owner of the underground utility facility if underground utility lines are encountered not as marked in accordance with the provisions of division (C) of this section by the owner of the underground utility facility, unless the contractor or its subcontractor has actual notice of the underground utility facility. Except as noted in this division, this section does not affect rights between the contractor or its subcontractor and the owner of the underground utility facility for failure to mark or erroneously marking utility lines. The public authority shall not make as a requirement of any contract for public improvement any change in responsibilities between the public authority and the owners of the underground utility facilities in connection with damage, injury, or loss to any property in connection with underground utility facilities.

The contractor or its subcontractor shall alert immediately the occupants of nearby premises as to any emergency that the contractor or subcontractor may create or discover at or near such premises. The contractor or its subcontractor shall report immediately to the owner or operator of the underground facility any break or leak on its lines or any dent, gouge, groove, or other damage to such lines or to their coating or cathodic protection, made or discovered in the course of their excavation.

(E) This section does not affect rights between the public authority and the owners of the underground utility facilities for responsibility for costs involving removal, relocation, or protection of existing underground utility facilities, or for costs for delays occasioned thereby.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 01-08-1993; 2007 SB117 09-24-2007



Section 153.65 - [Effective Until 7/1/2013] Professional design services definitions.

As used in sections 153.65 to 153.73 of the Revised Code:

(A)

(1) "Public authority" means the state, a state institution of higher education as defined in section 3345.011 of the Revised Code, a county, township, municipal corporation, school district, or other political subdivision, or any public agency, authority, board, commission, instrumentality, or special purpose district of the state or of a political subdivision.

(2) "Public authority" does not include the Ohio turnpike commission.

(B) "Professional design firm" means any person legally engaged in rendering professional design services.

(C) "Professional design services" means services within the scope of practice of an architect or landscape architect registered under Chapter 4703. of the Revised Code or a professional engineer or surveyor registered under Chapter 4733. of the Revised Code.

(D) "Qualifications" means all of the following:

(1)

(a) For a professional design firm, competence to perform the required professional design services as indicated by the technical training, education, and experience of the firm's personnel, especially the technical training, education, and experience of the employees within the firm who would be assigned to perform the services;

(b) For a design-build firm, competence to perform the required design-build services as indicated by the technical training, education, and experience of the design-build firm's personnel and key consultants, especially the technical training, education, and experience of the employees and consultants of the design-build firm who would be assigned to perform the services, including the proposed architect or engineer of record.

(2) Ability of the firm in terms of its workload and the availability of qualified personnel, equipment, and facilities to perform the required professional design services or design-build services competently and expeditiously;

(3) Past performance of the firm as reflected by the evaluations of previous clients with respect to such factors as control of costs, quality of work, and meeting of deadlines;

(4) Any other relevant factors as determined by the public authority;

(5) With respect to a design-build firm, compliance with sections 4703.182, 4703.332, and 4733.16 of the Revised Code, including the use of a licensed design professional for all design services.

(E) "Design-build contract" means a contract between a public authority and another person that obligates the person to provide design-build services.

(F) "Design-build firm" means a person capable of providing design-build services.

(G) "Design-build services" means services that form an integrated delivery system for which a person is responsible to a public authority for both the design and construction, demolition, alteration, repair, or reconstruction of a public improvement.

(H) "Architect or engineer of record" means the architect or engineer that serves as the final signatory on the plans and specifications for the design-build project.

(I) "Criteria architect or engineer" means the architect or engineer retained by a public authority to prepare conceptual plans and specifications, to assist the public authority in connection with the establishment of the design criteria for a design-build project, and, if requested by the public authority, to serve as the representative of the public authority and provide, during the design-build project, other design and construction administration services on behalf of the public authority, including but not limited to, confirming that the design prepared by the design-build firm reflects the original design intent established in the design criteria package.

(J) "Open book pricing method" means a method in which a design-build firm provides the public authority, at the public authority's request, all books, records, documents, contracts, subcontracts, purchase orders, and other data in its possession pertaining to the bidding, pricing, or performance of a contract for design-build services awarded to the design-build firm.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003

This section is set out twice. See also § 153.65, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 153.65 - [Effective 7/1/2013] Professional design services definitions.

As used in sections 153.65 to 153.73 of the Revised Code:

(A)

(1) "Public authority" means the state, a state institution of higher education as defined in section 3345.011 of the Revised Code, a county, township, municipal corporation, school district, or other political subdivision, or any public agency, authority, board, commission, instrumentality, or special purpose district of the state or of a political subdivision.

(2) "Public authority" does not include the director of transportation when exercising the director's authority to prepare plans for, acquire rights-of-way for, construct, or maintain roads, highways, or bridges.

(B) "Professional design firm" means any person legally engaged in rendering professional design services.

(C) "Professional design services" means services within the scope of practice of an architect or landscape architect registered under Chapter 4703. of the Revised Code or a professional engineer or surveyor registered under Chapter 4733. of the Revised Code.

(D) "Qualifications" means all of the following:

(1)

(a) For a professional design firm, competence to perform the required professional design services as indicated by the technical training, education, and experience of the firm's personnel, especially the technical training, education, and experience of the employees within the firm who would be assigned to perform the services;

(b) For a design-build firm, competence to perform the required design-build services as indicated by the technical training, education, and experience of the design-build firm's personnel and key consultants, especially the technical training, education, and experience of the employees and consultants of the design-build firm who would be assigned to perform the services, including the proposed architect or engineer of record.

(2) Ability of the firm in terms of its workload and the availability of qualified personnel, equipment, and facilities to perform the required professional design services or design-build services competently and expeditiously;

(3) Past performance of the firm as reflected by the evaluations of previous clients with respect to such factors as control of costs, quality of work, and meeting of deadlines;

(4) Any other relevant factors as determined by the public authority;

(5) With respect to a design-build firm, compliance with sections 4703.182, 4703.332, and 4733.16 of the Revised Code, including the use of a licensed design professional for all design services.

(E) "Design-build contract" means a contract between a public authority and another person that obligates the person to provide design-build services.

(F) "Design-build firm" means a person capable of providing design-build services.

(G) "Design-build services" means services that form an integrated delivery system for which a person is responsible to a public authority for both the design and construction, demolition, alteration, repair, or reconstruction of a public improvement.

(H) "Architect or engineer of record" means the architect or engineer that serves as the final signatory on the plans and specifications for the design-build project.

(I) "Criteria architect or engineer" means the architect or engineer retained by a public authority to prepare conceptual plans and specifications, to assist the public authority in connection with the establishment of the design criteria for a design-build project, and, if requested by the public authority, to serve as the representative of the public authority and provide, during the design-build project, other design and construction administration services on behalf of the public authority, including but not limited to, confirming that the design prepared by the design-build firm reflects the original design intent established in the design criteria package.

(J) "Open book pricing method" means a method in which a design-build firm provides the public authority, at the public authority's request, all books, records, documents, contracts, subcontracts, purchase orders, and other data in its possession pertaining to the bidding, pricing, or performance of a contract for design-build services awarded to the design-build firm.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003

This section is set out twice. See also § 153.65, effective until 7/1/2013.



Section 153.66 - Submitting statement of qualifications.

(A) Each public authority planning to contract for professional design services or design-build services shall encourage professional design firms and design-build firms to submit a statement of qualifications and update the statements at regular intervals.

(B) Notwithstanding any contrary requirements in sections 153.65 to 153.70 of the Revised Code, for every design-build contract, each public authority planning to contract for design-build services shall evaluate the statements of qualifications submitted by design-build firms for the project, including the qualifications of the design-build firm's proposed architect or engineer of record, in consultation with the criteria architect or engineer before selecting a design-build firm pursuant to section 153.693 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 153.67 - Announcing contracts available for professional design or design-build services.

Each public authority planning to contract for professional design services or design-build services shall publicly announce all contracts available from it for such services. The announcements shall:

(A) Be made in a uniform and consistent manner and shall be made sufficiently in advance of the time that responses must be received from qualified professional design firms or design-build firms for the firms to have an adequate opportunity to submit a statement of interest in the project;

(B) Include a general description of the project, a statement of the specific professional design services or design-build services required, and a description of the qualifications required for the project;

(C) Indicate how qualified professional design firms or design-build firms may submit statements of qualifications in order to be considered for a contract to design or design-build the project;

(D) Be sent to any of the following that the public authority considers appropriate:

(1) Design-build firms, including contractors or other entities that seek to perform the work as a design-build firm;

(2) Architect, landscape architect, engineer, and surveyor associations ;

(3) The news media ;

(4) Any publications or other public media , including electronic media.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 153.68 - Instituting prequalification requirements.

Any public authority planning to contract for professional design services may institute prequalification requirements for professional design firms seeking to provide services to the public authority and may require that each prequalified firm maintain a current statement of qualifications on file with the public authority. The prequalification requirements shall be based on factors such as those set out in division (D) of section 153.65 of the Revised Code.

Effective Date: 11-24-1995



Section 153.69 - Evaluating and selecting firms.

For every professional design services contract, each public authority planning to contract for professional design services shall evaluate the statements of qualifications submitted by professional design firms specifically regarding the project, and may hold discussions with individual firms to explore further the firms' statements of qualifications, the scope and nature of the services the firms would provide, and the various technical approaches the firms may take toward the project. Following this evaluation, the public authority shall:

(A) Select and rank no fewer than three firms which it considers to be the most qualified to provide the required professional design services, except when the public authority determines in writing that fewer than three qualified firms are available in which case the public authority shall select and rank those firms;

(B) Negotiate a contract with the firm ranked most qualified to perform the required services at a compensation determined in writing to be fair and reasonable to the public authority. Contract negotiations shall be directed toward:

(1) Ensuring that the professional design firm and the agency have a mutual understanding of the essential requirements involved in providing the required services;

(2) Determining that the firm will make available the necessary personnel, equipment, and facilities to perform the services within the required time;

(3) Agreeing upon compensation which is fair and reasonable, taking into account the estimated value, scope, complexity, and nature of the services.

(C) If a contract is negotiated with the firm ranked to perform the required services most qualified, the public authority shall, if applicable under section 127.16 of the Revised Code, request approval of the board to make expenditures under the contract.

(D) Upon failure to negotiate a contract with the firm ranked most qualified, the public authority shall inform the firm in writing of the termination of negotiations and may enter into negotiations with the firm ranked next most qualified. If negotiations again fail, the same procedure may be followed with each next most qualified firm selected and ranked pursuant to division (A) of this section, in order of ranking, until a contract is negotiated.

(E) Should the public authority fail to negotiate a contract with any of the firms selected pursuant to division (A) of this section, the public authority may select and rank additional firms, based on their qualifications, and negotiations may continue as with the firms selected and ranked initially until a contract is negotiated.

(F) Nothing in this section affects a public authority's right to accept or reject any or all proposals in whole or in part.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 153.691 - No fee estimate on contract for professional design services.

No public authority planning to contract for professional design services under section 153.69 of the Revised Code shall require any form of fee estimate, fee proposal, or other estimate or measure of compensation prior to selecting and ranking professional design firms, except in instances when firms are selected and ranked by a state agency from a list of prequalified firms created under section 153.68 of the Revised Code and the state agency's payment of funds for the professional design services has been preapproved by the controlling board.

Effective Date: 09-26-2003



Section 153.692 - Obtaining services of criteria architect or engineer.

For every design-build contract, the public authority planning to contract for design-build services shall first obtain the services of a criteria architect or engineer by doing either of the following:

(A) Contracting for the services consistent with sections 153.65 to 153.70 of the Revised Code;

(B) Obtaining the services through an architect or engineer who is an employee of the public authority and notifying the department of administrative services before the services are performed.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.693 - Evaluation of design-build firms.

(A) For every design-build contract, the public authority planning to contract for design-build services, in consultation with the criteria architect or engineer, shall evaluate the statements of qualifications submitted by design-build firms specifically regarding the project, including the design-build firm's proposed architect or engineer of record. Following this evaluation, the public authority shall:

(1) Select and rank not fewer than three firms which it considers to be the most qualified to provide the required design-build services, except that the public authority shall select and rank fewer than three firms when the public authority determines in writing that fewer than three qualified firms are available;

(2) Provide each selected design-build firm with all of the following:

(a) A description of the project and project delivery;

(b) The design criteria produced by the criteria architect or engineer under section 153.692 of the Revised Code;

(c) A preliminary project schedule;

(d) A description of any preconstruction services;

(e) A description of the proposed design services;

(f) A description of a guaranteed maximum price, including the estimated level of design on which such guaranteed maximum price is based;

(g) The form of the design-build services contract;

(h) A request for a pricing proposal that shall be divided into a design services fee and a preconstruction and design-build services fee. The pricing proposal of each design-build firm shall include at least all of the following:

(i) A list of key personnel and consultants for the project;

(ii) Design concepts adhering to the design criteria produced by the criteria architect or engineer under section 153.692 of the Revised Code;

(iii) The design-build firm's statement of general conditions and estimated contingency requirements;

(iv) A preliminary project schedule.

(3) Evaluate the pricing proposal submitted by each selected firm and, at its discretion, hold discussions with each firm to further investigate its pricing proposal, including the scope and nature of the firm's proposed services and potential technical approaches;

(4) Rank the selected firms based on the public authority's evaluation of the value of each firm's pricing proposal, with such evaluation considering each firm's proposed costs and qualifications;

(5) Enter into contract negotiations for design-build services with the design-build firm whose pricing proposal the public authority determines to be the best value under this section.

(B) In complying with division (A)(5) of this section, contract negotiations shall be directed toward:

(1) Ensuring that the design-build firm and the public authority mutually understand the essential requirements involved in providing the required design-build services, the provisions for the use of contingency funds, and the terms of the contract, including terms related to the possible distribution of savings in the final costs of the project;

(2) Ensuring that the design-build firm shall be able to provide the necessary personnel, equipment, and facilities to perform the design-build services within the time required by the design-build construction contract;

(3) Agreeing upon a procedure and schedule for determining a guaranteed maximum price using an open book pricing method that shall represent the total maximum amount to be paid by the public authority to the design-build firm for the project and that shall include the costs of all work, the cost of its general conditions, the contingency, and the fee payable to the design-build firm.

(C) If the public authority fails to negotiate a contract with the design-build firm whose pricing proposal the public authority determines to be the best value as determined under this section, the public authority shall inform the design-build firm in writing of the termination of negotiations. The public authority may then do the following:

(1) Negotiate a contract with a design-build firm ranked next highest under this section following the negotiation procedure described in this section;

(2) If negotiations fail with the design-build firm under division (C)(1) of this section, negotiate a contract with the design-build firm ranked next highest under this section following the negotiation procedure described in this section and continue negotiating with the design-build firms selected under this section in the order of their ranking until a contract is negotiated.

(D) If the public authority fails to negotiate a contract with a design-build firm whose pricing proposal the public authority determines to be the best value as determined under this section, it may select additional design-build firms to provide pricing proposals to the public authority pursuant to this section or may select an alternative delivery method for the project.

(E) The public authority may provide a stipend for pricing proposals received from design-build firms.

(F) Nothing in this section affects a public authority's right to accept or reject any or all proposals in whole or in part.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.694 - Conflicts of interest.

If a professional design firm selected as the criteria architect or engineer creates the preliminary criteria and design criteria for a project and provides professional design services to a public authority to assist that public authority in evaluating the design-build requirements provided to the public authority by a design-build firm pursuant to section 153.692 of the Revised Code, that professional design firm shall not provide any design-build services pursuant to the design-build contract under section 153.693 of the Revised Code for the project for which the professional design firm was selected as the criteria architect or engineer.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.70 - Requiring professional liability insurance.

(A) Except for any person providing professional design services of a research or training nature, any person rendering professional design services to a public authority or to a design-build firm, including a criteria architect or engineer and person performing architect or engineer of record services, shall have and maintain, or be covered by, during the period the services are rendered, a professional liability insurance policy or policies with a company or companies that are authorized to do business in this state and that afford professional liability coverage for the professional design services rendered. The insurance shall be in amount considered sufficient by the public authority. At the public authority's discretion, the design-build firm shall carry contractor's professional liability insurance and any other insurance the public authority considers appropriate.

(B) The requirement for professional liability insurance set forth in division (A) of this section may be waived by the public authority for good cause, or the public authority may allow the person providing the professional design services to provide other assurances of financial responsibility.

(C) Before construction begins pursuant to a contract for design-build services with a design-build firm, the design-build firm shall provide a surety bond to the public authority in accordance with rules adopted by the director of administrative services under Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 153.71 - Administrative rules.

Any public authority planning to contract for professional design services or design-build services may adopt, amend, or rescind rules, in accordance with Chapter 119. of the Revised Code, to implement sections 153.66 to 153.70 of the Revised Code. Sections 153.66 to 153.70of the Revised Code do not apply to either of the following:

(A) Any project with an estimated professional design fee of less than fifty thousand dollars if both of the following requirements are met:

(1) The public authority selects a single design professional or firm from among those that have submitted a current statement of qualifications within the immediately preceding year, as provided under section 153.68 of the Revised Code, based on the public authority's determination that the selected design professional or firm is the most qualified to provide the required professional design services;

(2) The public authority and the selected design professional or firm comply with division (B) of section 153.69 of the Revised Code with respect to the negotiation of a contract.

(B) Any project determined in writing by the public authority head to be an emergency requiring immediate action including, but not limited to, any projects requiring multiple contracts let as part of a program requiring a large number of professional design firms of the same type

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 153.72 - Authority of design-build firm.

A design-build firm contracted for design-build services by a public authority may do either of the following:

(A) Perform design, construction, demolition, alteration, repair, or reconstruction work pursuant to such contract;

(B) Perform professional design services when contracted by a public authority for design-build services even if the design-build firm is not a professional design firm.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.73 - Construction of statutes.

The requirements set forth in sections 153.65 to 153.72 of the Revised Code for the bidding, selection, and award of a contract for professional design services or design-build services by a public authority prevail in the event of any conflict with any other provision of this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 153.80 - Reducing bond.

(A) A contract for the construction, demolition, alteration, repair, or reconstruction of a public improvement entered into on or after April 16, 1993, shall be deemed to include the provisions contained in division (B) of this section.

(B)

(1) In regard to any bond filed by the contractor for the work contracted, the contracting authority, in its sole discretion, may reduce the bond required by twenty-five per cent of the total amount of the bond after at least fifty per cent of the work contracted for has been completed and by fifty per cent after at least seventy-five per cent of the work contracted for has been completed provided that all of the following conditions are met:

(a) The contracting authority determines that the percentage of the work that has been completed at the time of determination has been satisfactorily performed and meets the terms of the contract, including a provision in regard to the time when the whole or any specified portion of work contemplated in the contract must be completed;

(b) The contracting authority determines that no disputed claim caused by the contractor exists or remains unresolved;

(c) The successful bid upon which the contract is based was not more than ten per cent below the next lowest bid or not more than ten per cent below a cost estimate for the work as published by the contracting authority.

(2) In regard to the amount of any funds retained, the contracting authority, in its sole discretion, may reduce the amount of funds retained pursuant to sections 153.12 and 153.14 of the Revised Code for the faithful performance of work by fifty per cent of the amount of funds required to be retained pursuant to those sections, provided that the surety on the bond remains liable for all of the following that are caused due to default by the contractor:

(a) Completion of the job;

(b) All delay claims;

(c) All liquidated damages;

(d) All additional expenses incurred by the contracting authority.

(C) As used in this section:

(1) "Contracting authority" means an officer, board, or other authority of the state, a county, township, municipal corporation, or school district, or of any other political subdivision of the state, authorized to contract for the construction, demolition, alteration, repair, or reconstruction of a public improvement, and any construction manager at risk as defined in section 9.33 of the Revised Code or design-build firm as defined in section 153.65 of the Revised Code awarding a subcontract, but does not include an officer, board, or other authority of the department of transportation.

(2) "Delay claim" means a claim that arises due to default on provisions in a contract in regard to the time when the whole or any specified portion of work contemplated in the contract must be completed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-16-1993



Section 153.99 - Penalty.

(A) Whoever violates section 153.58 of the Revised Code shall be fined not more than one thousand dollars.

(B) A person who purchases or provides steel products in violation of division (A) of section 153.011 of the Revised Code shall pay a civil penalty equal to one and one-half times the purchase price of the steel products purchased or provided in violation of that section.

Effective Date: 03-29-2001






Chapter 154 - FINANCING FOR CERTAIN CAPITAL FACILITIES

Section 154.01 - Financing for certain capital facilities definitions.

As used in this chapter:

(A) "Commission" means the Ohio public facilities commission created in section 151.02 of the Revised Code.

(B) "Obligations" means bonds, notes, or other evidences of obligation, including interest coupons pertaining thereto, issued pursuant to Chapter 154. of the Revised Code.

(C) "Bond proceedings" means the order or orders, resolution or resolutions, trust agreement, indenture, lease, and other agreements, amendments and supplements to the foregoing, or any combination thereof, authorizing or providing for the terms and conditions applicable to, or providing for the security of, obligations issued pursuant to Chapter 154. of the Revised Code, and the provisions contained in such obligations.

(D) "State agencies" means the state of Ohio and officers, boards, commissions, departments, divisions, or other units or agencies of the state.

(E) "Governmental agency" means state agencies, state supported and assisted institutions of higher education, municipal corporations, counties, townships, school districts, and any other political subdivision or special district in this state established pursuant to law, and, except where otherwise indicated, also means the United States or any department, division, or agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(F) "Institutions of higher education" and "state supported or state assisted institutions of higher education" means the state universities identified in section 3345.011 of the Revised Code, the northeast Ohio medical university, state universities or colleges at any time created, community college districts, university branch districts, and technical college districts at any time established or operating under Chapter 3354., 3355., or 3357. of the Revised Code, and other institutions for education, including technical education, beyond the high school, receiving state support or assistance for their expenses of operation.

(G) "Governing body" means:

(1) In the case of institutions of higher education, the board of trustees, board of directors, commission, or other body vested by law with the general management, conduct, and control of one or more institutions of higher education;

(2) In the case of a county, the board of county commissioners or other legislative body; in the case of a municipal corporation, the council or other legislative body; in the case of a township, the board of township trustees; in the case of a school district, the board of education;

(3) In the case of any other governmental agency, the officer, board, commission, authority or other body having the general management thereof or having jurisdiction or authority in the particular circumstances.

(H) "Person" means any person, firm, partnership, association, or corporation.

(I) "Bond service charges" means principal, including mandatory sinking fund requirements for retirement of obligations, and interest, and redemption premium, if any, required to be paid by the state on obligations. If not prohibited by the applicable bond proceedings, bond service charges may include costs relating to credit enhancement facilities that are related to and represent, or are intended to provide a source of payment of or limitation on, other bond service charges.

(J) "Capital facilities" means buildings, structures, and other improvements, and equipment, real estate, and interests in real estate therefor, within the state, and any one, part of, or combination of the foregoing, to serve the general purposes for which the issuing authority is authorized to issue obligations pursuant to Chapter 154. of the Revised Code, including, but not limited to, drives, roadways, parking facilities, walks, lighting, machinery, furnishings, utilities, landscaping, wharves, docks, piers, reservoirs, dams, tunnels, bridges, retaining walls, riprap, culverts, ditches, channels, watercourses, retention basins, standpipes and water storage facilities, waste treatment and disposal facilities, heating, air conditioning and communications facilities, inns, lodges, cabins, camping sites, golf courses, boat and bathing facilities, athletic and recreational facilities, and site improvements.

(K) "Costs of capital facilities" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing capital facilities, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with capital facilities, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the commission or issuing authority and department of administrative services, or other designees of the commission under section 154.17 of the Revised Code, cost of engineering and architectural services, designs, plans, specifications, surveys, and estimates of cost, legal fees, fees and expenses of trustees, depositories, and paying agents for the obligations, cost of issuance of the obligations and financing charges and fees and expenses of financial advisers and consultants in connection therewith, interest on obligations, including but not limited to, interest from the date of their issuance to the time when interest is to be covered from sources other than proceeds of obligations, amounts necessary to establish reserves as required by the bond proceedings, costs of audits, the reimbursement of all moneys advanced or applied by or borrowed from any governmental agency, whether to or by the commission or others, from whatever source provided, for the payment of any item or items of cost of the capital facilities, any share of the cost undertaken by the commission pursuant to arrangements made with governmental agencies under division (H) of section 154.06 of the Revised Code, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to capital facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of capital facilities, the financing thereof and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(L) "Public service facilities" means inns, lodges, hotels, cabins, camping sites, scenic trails, picnic sites, restaurants, commissaries, golf courses, boating and bathing facilities and other similar facilities in state parks.

(M) "State parks" means:

(1) State reservoirs described and identified in section 1541.06 of the Revised Code;

(2) All lands or interests therein of the state identified as administered by the division of parks and recreation in the "inventory of state owned lands administered by the department of natural resources as of June 1, 1963," as recorded in the journal of the director, which inventory was prepared by the real estate section of the department and is supported by maps now on file in said real estate section;

(3) All lands or interests in lands of the state designated after June 1, 1963, as state parks in the journal of the director with the approval of the recreation and resources council.

State parks do not include any lands or interest in lands of the state administered jointly by two or more divisions of the department of natural resources. The designation of lands as state parks under divisions (M)(1) to (3) of this section is conclusive and such lands shall be under the control of and administered by the division of parks and recreation. No order or proceeding designating lands as state parks or park purchase areas is subject to any appeal or review by any officer, board, commission, or court.

(N) "Bond service fund" means the applicable fund created for and pledged to the payment of bond service charges under section 154.20, 154.21, 154.22, or 154.23 of the Revised Code, including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(O) "Improvement fund" means the applicable fund created for the payment of costs of capital facilities under section 154.20, 154.21, 154.22, or 3383.09 of the Revised Code, including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(P) "Special funds" or "funds" means, except where the context does not permit, the bond service funds, the improvements funds, and any other funds for similar or different purposes created under bond proceedings, including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(Q) "Year" unless the context indicates a different meaning or intent, means a calendar year beginning on the first day of January and ending on the thirty-first day of December.

(R) "Fiscal year" means the period of twelve months beginning on the first day of July and ending on the thirtieth day of June.

(S) "Issuing authority" means the treasurer of state or the officer or employee who by law performs the functions of that office.

(T) "Credit enhancement facilities" has the same meaning as in section 133.01 of the Revised Code.

(U) "Ohio cultural facility" and "Ohio sports facility" have the same meanings as in section 3383.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 06-15-2004; 07-01-2005; 06-30-2006



Section 154.02 - Issuing obligations.

(A) Pursuant to the provisions of Chapter 154. of the Revised Code, the issuing authority may issue obligations as from time to time authorized by or pursuant to act or resolution of the general assembly, consistent with such limitations thereon, subject to section 154.12 of the Revised Code, as the general assembly may thereby prescribe as to principal amount, bond service charges, or otherwise, and shall cause the proceeds thereof to be applied to those capital facilities designated by or pursuant to act of the general assembly for any of the following:

(1) Mental hygiene and retardation, including housing for mental hygiene and retardation patients under Section 16 of Article VIII, Ohio Constitution;

(2) State supported and assisted institutions of higher education, including community or technical 2011colleges;

(3) Parks and recreation;

(4) Ohio cultzural facilities;

(5) Ohio sports facilities;

(6) Housing of branches and agencies of state government.

(B) The authority provided by Chapter 154. of the Revised Code is in addition to any other authority provided by law for the same or similar purposes, except as may otherwise specifically be provided in Chapter 154. of the Revised Code. In case any section or provision of Chapter 154. of the Revised Code or in case any covenant, stipulation, obligation, resolution, trust agreement, indenture, lease agreement, act, or action, or part thereof, made, assumed, entered into, or taken under Chapter 154. of the Revised Code, or any application thereof, is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect the remainder thereof or any other section or provision of Chapter 154. of the Revised Code or any other covenant, stipulation, obligation, resolution, trust agreement, indenture, lease, agreement, act, or action, or part thereof, made, assumed, entered into, or taken under such chapter, which shall be construed and enforced as if such illegal or invalid portion were not contained therein, nor shall such illegality or invalidity or any application thereof affect any legal and valid application thereof, and each such section, provision, covenant, stipulation, obligation, resolution, trust agreement, indenture, lease, agreement, act, or action, or part thereof, shall be deemed to be effective, operative, made, entered into or taken in the manner and to the full extent permitted by law.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-14-2000; 07-01-2005; 2006 HB699 03-29-2007



Section 154.03, 154.04 - [Repealed].

Effective Date: 09-14-2000



Section 154.05 - Annual report.

(A) The issuing authority shall annually make a full and detailed report of its proceedings to the governor and to the general assembly, to include the following:

(1) The principal amount of obligations issued and sold during the annual period under authority of Chapter 154. of the Revised Code, the purposes for which they were issued, their dates, the dates and amounts of payment of principal and interest, and the interest rates on such issues;

(2) The total amount of obligations outstanding at the end of the annual period and the amount authorized but not issued;

(3) The amount of obligations which were retired during the annual period, the sources from which moneys were derived for that purpose, the amount of anticipatory notes retired by issuance of bonds, and the amount of notes retired by issuance of renewal notes;

(4) The amounts of money, dates upon which it must be made available, and proposed sources of payment, in order to make payments during the next annual period of bond service charges on the obligations outstanding at the end of the annual period;

(5) The amounts credited to the several bond service funds created in connection with the obligations during the annual period and the balances in those funds at the end of the annual period, the amount, if any, in those funds that is restricted to payment of bond service charges on specified issues of notes or bonds, and the specified issues of notes or bonds with respect to which such amount is so restricted;

(6) A description of such other transactions and proceedings as may be necessary in order to provide a full and detailed report of the activities of the issuing authority in connection with obligations authorized under Chapter 154. of the Revised Code.

(B) The reports required by this section shall each be for annual periods ending on the thirtieth day of June of each year, and shall be submitted to the governor and the general assembly no later than ninety days after the end of each annual period.

Effective Date: 09-14-2000



Section 154.06 - Public facilities commission powers.

In connection with capital facilities financed pursuant to this chapter and authorization by the general assembly, the commission may:

(A) Acquire by appropriation, subject to Chapter 163. of the Revised Code, or by gift, grant, lease, or purchase, or combination thereof, and hold, lease, and dispose of real estate and interests therein and personal property for the purposes of Chapter 154. of the Revised Code;

(B) Acquire, purchase, construct, reconstruct, equip, furnish, improve, alter, enlarge, remodel, renovate, rehabilitate, maintain, repair, and operate capital facilities for the purposes set forth in Chapter 154. of the Revised Code;

(C) Enter into agreements with the director of administrative services providing for the director to acquire by appropriation, subject to Chapter 163. of the Revised Code, real estate and interests therein on behalf of the commission for the purposes of Chapter 154. of the Revised Code and the director may enter into such agreements and appropriate pursuant thereto;

(D) Enter into leases or other agreements with governmental agencies upon such terms as are mutually satisfactory, which may include provisions, among others, for rental payments commencing at or at any time after execution of such lease and before completion of the capital facilities leased thereby, provisions relating to the disposition of such capital facilities, and provisions, if determined by the commission, for waiver of rights of repossession by the commission; and such governmental agencies may enter into such leases and agreements with the commission and into subleases and agreements between governmental agencies pertaining to capital facilities financed by the commission, upon terms and conditions mutually satisfactory to the parties and without competitive bidding, and any agreement of such governmental agency to make rental, use, or other payments or payment of purchase price, in installments or otherwise, or repayments to or at the direction of the commission, and the obligations shall not be deemed to constitute indebtedness, bonded or otherwise, or bonds, notes, or other evidence of indebtedness of such governmental agency for the purpose of Chapter 133. of the Revised Code or any other purpose; such lease and agreements requiring payments beyond the current year are continuing contracts for the purposes of sections 5705.41 and 5705.44 of the Revised Code;

(E) Contract for the services of financial consultants, appraisers, consulting engineers, architects, construction and accounting experts, and other consultants and independent contractors, as are necessary in its judgment to carry out its functions and responsibilities under Chapter 154. of the Revised Code;

(F) Enter into agreements with one or more governmental agencies or any combination thereof for the management or general custodial care and supervision of capital facilities, and such governmental agencies are authorized to enter into such agreements with the commission upon terms and conditions mutually satisfactory to the parties;

(G) Borrow money or accept advances, loans, gifts, grants, devises, or bequests from, and enter into contracts or agreements therefor with, any governmental agency or person, and hold and apply advances, loans, gifts, grants, devises, or bequests, and the capital facilities to which the same relate, according to the terms thereof, which advances, loans, gifts, grants, or devises may, as to real estate be in fee simple or of any lesser estate and may be subject to reasonable reservations, and which advances or loans received from any governmental agency or person may be repaid in accordance with the terms of such advance or loan;

(H) Enter into agreements or arrangements with the appropriate governmental agency for the planning and installation of streets, roads, alleys, public parks and recreation areas, public utility facilities, and other necessary appurtenances to its capital facilities;

(I) Purchase or provide for fire and extended coverage insurance for its property and such other insurance the commission may agree to provide under applicable bond proceedings;

(J) Enter into contracts and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers and do all other acts necessary or proper to the fulfillment of its purposes and to carry out the powers expressly granted in Chapter 154. of the Revised Code.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-14-2000



Section 154.07 - Contents of obligations.

For the respective purposes provided in sections 154.20, 154.21, 154.22, 154.23, 154.24, and 154.25 of the Revised Code, the issuing authority may issue obligations of the state of Ohio as provided in Chapter 154. of the Revised Code, provided that the holders or owners of obligations shall have no right to have excises or taxes levied by the general assembly for the payment of the bond service charges. The right of holders and owners to payment of bond service charges shall be limited to the revenues or receipts and funds pledged thereto in accordance with Chapter 154. of the Revised Code, and each obligation shall bear on its face a statement to that effect. Chapter 154. of the Revised Code does not permit, and no provision of that chapter shall be applied to authorize or grant, a pledge of charges for the treatment or care of mental hygiene and retardation patients to bond service charges on obligations other than those issued for capital facilities for mental hygiene and retardation, or a pledge of any receipts of or on behalf of state supported or state assisted institutions of higher education to bond service charges on obligations other than those issued for capital facilities for state supported or state assisted institutions of higher education, or a pledge of receipts with respect to parks and recreation to bond service charges on obligations other than those issued for capital facilities for parks and recreation, or a pledge of revenues or receipts received by or on behalf of any state agency to bond service charges on obligations other than those issued for capital facilities which are in whole or in part useful to, constructed by, or financed by the state agency that receives the revenues or receipts so pledged.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-14-2000; 07-01-2005



Section 154.08 - Bond proceedings.

(A) Obligations issued under this chapter shall be authorized by order or resolution of the issuing authority, and the bond proceedings shall provide for the purpose thereof, the principal amount, the permitted discount, if any, the principal maturity or maturities, not exceeding forty years from the date of issuance, the interest rate or rates, which may be a variable rate or rates, or the maximum interest rate, the date of the obligations and the dates of payment of interest thereon, their denomination, the manner of sale for purposes of division (D) of this section, and the establishment within or without the state of a place or places of payment of principal of and interest on obligations. The purpose of obligations may be stated in the bond proceedings in terms describing the general purpose to be served by the capital facilities to be financed by such obligations. The bond proceedings shall also provide, subject to the provisions of any other applicable bond proceedings, for the pledge of all, or such part as the issuing authority may determine, of the applicable revenues or receipts which may be pledged to the payment of bond service charges on obligations issued for such purpose as authorized by Chapter 154. of the Revised Code, and a pledge of the applicable bond service fund and other special funds to the payment of the bond service charges on such obligations, which pledges may be made either prior or subordinate to other expenses, claims, or payments, and may be made to secure the obligations on a parity with obligations theretofore or thereafter issued by the authority, if and to the extent provided in the bond proceedings. The revenues, receipts, bond service fund, and other special funds so pledged and thereafter received by the issuing authority are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such revenues, receipts, bond service funds, and the special funds is effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation. Every pledge, and every covenant and agreement made with respect thereto, made in the bond proceedings may therein be extended to the benefit of the owners and holders of obligations authorized by Chapter 154. of the Revised Code, and to any trustee therefor, for the further securing of the payment of the bond service charges and all or any rights under any agreement or lease made under this section may be assigned for such purpose.

(B) The bond proceedings may contain additional provisions as to:

(1) The redemption of obligations prior to maturity at the option of the issuing authority at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) The acquisition, construction, reconstruction, equipment, furnishing, improvement, operation, alteration, enlargement, maintenance, insurance, and repair of capital facilities, sites therefor, and the duties of the commission with reference thereto;

(3) Other terms of the obligations;

(4) Limitations on the purposes to which the proceeds of the obligations may be applied;

(5) The rentals for the use of the capital facilities, including limitations upon the power of the commission to modify such rentals;

(6) The use and expenditure of the revenues of the issuing authority in such manner and to such extent as the authority determines, which may include provision for the payment of the expenses of the operation and administration of the authority relating to obligations so that those expenses, or part of them, shall be paid or provided as a charge prior or subsequent to the payment of bond service charges and any other payments required to be made by the bond proceedings;

(7) Limitations on the issuance of additional obligations;

(8) The terms of any trust agreement or indenture securing the obligations or under which the obligations may be issued;

(9) The deposit, investment and application of special funds, and the safeguarding of funds on hand or on deposit without regard to Chapter 131. or 135. of the Revised Code, but subject to special provisions of Chapter 154. of the Revised Code with respect to particular funds; and any bank or trust company which acts as depository of any moneys of the commission or authority may furnish such indemnifying bonds or may pledge such securities as required by the commission or authority;

(10) That any or every provision of the bond proceedings is binding upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(11) Any provision which may be made in a trust agreement or indenture;

(12) Credit enhancement facilities, the cost of which may be included in the costs of issuance of the obligations, and the pledge, holding, and disposition of the proceeds thereof;

(13) Any other or additional agreements with the holders of the obligations, or the trustee therefor, with respect to the operation of the issuing authority with respect to obligations and related funds, and revenues, and insurance thereof, and of the commission and its members or officers.

(C) The obligations may have the great seal of the state or a facsimile thereof affixed thereto or printed thereon and shall be executed by the treasurer of state or such other executive officers of the state as are designated in the bond proceedings, provided that, consistent with section 9.96 of the Revised Code, all but one of such signatures on obligations, whenever issued, may be facsimile signatures. Any coupons pertaining to obligations shall bear the facsimile signature of the individual officer or officers as is designated in the bond proceedings. Any obligations or coupons may be executed by an individual who, on the date of execution, is the proper officer although on the date of such bonds or coupons such person was not the proper officer. In case any officer whose signature or a facsimile of whose signature appears on any such obligation or coupon ceases to be such officer before delivery thereof, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the officer had remained such officer until such delivery; and in case the great seal of the state has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal shall continue to be sufficient as to such obligations and obligations issued in substitution or exchange therefor.

All obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both, as the issuing authority determines. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(D) Obligations may be sold at public sale or at private sale, in such manner, and at such price, as determined by and provided by the issuing authority in the bond proceedings. Notice of sale of obligations to be sold at public sale shall be published once, before the date of sale, in one or more financial journals or via appropriate electronic media. Each published notice shall state or provide for, or provide for the manner of determining: the day, hour, and place of the sale and manner and method of bidding; the total principal amount, the permitted discount, if any, and date of the obligations to be sold; and the dates of payment of principal and interest; whether or not they are or may be callable; and information relative to the denominations, and amounts of principal maturities, together with such other information as the issuing authority may determine or authorize, including without limitation thereto, the method, including that of discounting present value, of determining the lowest interest cost or lowest combination of interest rates, limitations on interest rates, and any other conditions and terms of the sale or bidding. The issuing authority may reject all bids and readvertise and reoffer obligations for sale.

(E) Pending preparation of definitive obligations, the issuing authority may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(F) In connection with the issuance of obligations pursuant to this chapter, the issuing authority may:

(1) Contract for the services of financial consultants, accounting experts, and other consultants and independent contractors, as are necessary in that authority's judgment to carry out the authority's functions and responsibilities under this chapter;

(2) Enter into contracts and execute all instruments necessary or incidental to the performance of the authority's duties and the execution of the authority's powers and do all other acts necessary or proper to the fulfillment of the authority's purposes and to carry out the powers expressly granted in this chapter.

(G) The issuing authority shall have responsibility for keeping records, making reports, and making payments related to arbitrage compliance and rebate requirements under the bond proceedings for obligations issued pursuant to this chapter.

Effective Date: 06-15-2004



Section 154.09 - Trust agreements.

In the discretion of the issuing authority, obligations may be secured additionally by a trust agreement or indenture between the state and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state. Any such agreement or indenture may contain the resolution or order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions which are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(A) Maintenance of each pledge, trust agreement, indenture, or other instrument comprising part of the bond proceedings until the commission or issuing authority has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made.

(B) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the commission or issuing authority made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(C) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(D) The replacement of any obligations which become mutilated or are destroyed, lost, or stolen;

(E) Such other provisions as the trustee and the issuing authority agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

Effective Date: 09-14-2000



Section 154.10 - Protecting and enforcing rights of holders of obligations.

Any holder of obligations issued pursuant to Chapter 154. of the Revised Code or a trustee under the bond proceedings, except to the extent that their rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such bond proceedings. Such rights include the right to compel the performance of all duties of the commission and issuing authority required by Chapter 154. of the Revised Code or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the commission or authority in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the revenues, receipts, and special funds, other than those in the custody of the treasurer of state, which are pledged to the payment of the bond service charges on such obligations or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of bond service charges on, such obligations, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income or moneys of the commission or authority or the state or state agencies to the payment of such principal and interest and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any capital facilities.

Each duty of the commission and issuing authority and their members, officers, and employees, and of each governmental agency and its officers, members, or employees, undertaken pursuant to the bond proceedings or any agreement or lease made under authority of Chapter 154. of the Revised Code, and in every agreement by or with the commission or authority, is hereby established as a duty of the commission or authority, and of each such member, officer, or employee having authority to perform such duty, specifically enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

The persons who are at the time the issuing authority or that authority's employees, and the members or officers of the commission are not liable in their personal capacities on any obligations, or any related lease, contract, or other agreement of or with the commission or authority.

Effective Date: 09-14-2000



Section 154.11 - Issuing obligations for refunding or retirement of prior obligations.

The issuing authority may authorize and issue obligations for the refunding, including funding and retirement, of any obligations previously issued under this chapter and any bonds or notes previously issued under Chapter 152. of the Revised Code . Such obligations may be issued in amounts sufficient for payment of the principal amount of the prior obligations, any redemption premiums thereon, principal maturities of any such obligations maturing prior to the redemption of the remaining obligations on a parity therewith, interest accrued or to accrue to the maturity dates or dates of redemption of such obligations, and any expenses incurred or to be incurred in connection with such issuance and such refunding, funding, and retirement. Subject to the bond proceedings therefor, the portion of proceeds of the sale of obligations issued under this section to be applied to bond service charges on the prior obligations shall be credited to the bond service fund for those prior obligations. Obligations authorized under this section shall be deemed to be issued for those purposes for which those prior obligations were issued and are subject to the provisions of Chapter 154. of the Revised Code pertaining to other obligations, except as otherwise indicated by this section and except for division (A) of section 154.02 of the Revised Code, provided that, unless otherwise authorized by the general assembly, any limitations imposed by the general assembly pursuant to that division with respect to bond service charges applicable to the prior obligations shall be applicable to the obligations issued under this section to refund, fund, or retire those prior obligations.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 09-14-2000; 07-01-2005



Section 154.12 - Issuing bond anticipation notes.

The authority to issue obligations under Chapter 154. of the Revised Code includes authority to issue obligations in the form of bond anticipation notes and to renew the same from time to time by the issuance of new notes, but the maximum maturity of notes, including renewals thereof, unless otherwise authorized by the general assembly, shall not exceed five years from the date of the issuance of the original notes. The holders of such notes or interest coupons pertaining thereto shall have a right to be paid solely from the revenues, receipts, and funds that may be pledged to the payment of the bonds, or from the proceeds of the bonds or renewal notes, or both, as the issuing authority provides in its resolution or order authorizing the notes. Notes may be additionally secured by covenants of the authority to the effect that the authority will do all things necessary for the issuance of bonds or renewal notes in appropriate amount, and either exchange those bonds or renewal notes therefor or apply their proceeds to the extent necessary, to make full payment of the principal of and interest on those notes at the time or times contemplated, as provided in such resolution or order. For that purpose, the authority may issue bonds or renewal notes in such principal amount and upon such terms as may be necessary to provide funds to pay when required the principal of and interest on those notes, notwithstanding any limitations prescribed by or for purposes of Chapter 154. of the Revised Code. Subject to this section, all provisions for and references to obligations in Chapter 154. of the Revised Code are applicable to notes authorized under this section.

The issuing authority in the bond proceedings authorizing the issuance of bond anticipation notes shall set forth for the bonds anticipated an estimated interest rate and a schedule of principal payments for such bonds and the annual maturity dates thereof, and for purposes of any limitation on bond service charges prescribed under division (A) of section 154.02 of the Revised Code, the amount of bond service charges on those bond anticipation notes shall be deemed to be the bond service charges for the bonds anticipated by them as set forth in the bond proceedings applicable to those notes, but this provision does not modify any authority in Chapter 154. of the Revised Code to pledge applicable revenues, receipts, and funds to the payment of principal of, premium, if any, and interest on such notes.

Effective Date: 09-14-2000



Section 154.13 - Lawful investments.

Obligations issued under this chapter are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code with respect to investments by them, and also are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 154.14 - Exemption from tax.

All property, real or personal, purchased, acquired, constructed, or owned by the commission under this chapter, or financed in whole or in part by obligations issued under this chapter, and used by the commission or any governmental agency for the exercise of its powers and duties, is public property used exclusively for a public purpose, and such property and the income of the commission or issuing authority or any governmental agency therefrom is exempt from all taxation and assessment within this state, including ad valorem and excise taxes. The obligations issued under Chapter 154. of the Revised Code, the transfer thereof, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state. The transfer of tangible personal property by lease under authority of Chapter 154. of the Revised Code is not a sale as used in Chapter 5739. of the Revised Code.

Effective Date: 09-14-2000



Section 154.15 - Contents of agreements with other governmental agencies.

Any governmental agency may enter into an agreement with the commission permitting the commission to use for purposes of the commission any property in the use of such governmental agency or under its control upon such terms and conditions as they may mutually agree upon, provided only that the consent of the governing body of such governmental agency shall be obtained, and if title to such property is in the name of the state the consent of the governor also shall be obtained. The agreement shall specify the boundaries of any land to which it pertains. Such agreement shall be irrevocable so long as obligations issued under Chapter 154. of the Revised Code to pay costs of capital facilities on the land referred to in that agreement are outstanding. Such agreement may provide that the plans and specifications for the capital facilities to be constructed on any property to which the permission relates are subject to approval by the governmental agency granting that permission, or by such officer, board, or other body designated by it in or pursuant to such agreement, prior to advertisement for bids for such construction or by such other time therein provided.

Effective Date: 09-14-2000



Section 154.16 - Leases, grants and conveyances to commission by governmental agencies.

Any governmental agency may lease, grant, or convey to the commission, at its request, any real property or interests therein including improvements thereto or personal property of or under the control of such governmental agency which is necessary or convenient to the effectuation of the authorized purposes of the commission, including public roads and other real property or interests therein, including improvements thereto or personal property already devoted to public use, upon such terms as the governing body of the governmental agency, and the governor in the case of real estate title of which is in the name of the state, and the commission agree and without the necessity for advertisement, auction, competitive bidding, order of court, or other action or formality, other than the regular and formal action of that governing body, and the governor as above provided. Title to all real estate acquired by the commission shall be taken in the name of the state.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-14-2000



Section 154.17 - Cooperation with commission - contract approval.

The departments of administrative services, mental health, developmental disabilities, rehabilitation and correction, and natural resources, the Ohio board of regents, institutions of higher education, and other state officers and state agencies shall cooperate with the commission in providing services and information requested by the commission for purposes of Chapter 154. of the Revised Code, and the commission may make mutually satisfactory arrangements therefor and may thereunder designate any governmental agency for the management or performance of particular functions of the commission, other than the authorization and issuance of obligations provided for in Chapter 154. of the Revised Code, pursuant to which designation, upon acceptance thereof by that governmental agency, that function may be carried out with the full force and effect as if performed by the commission. Any such designation shall be made only by formal action or written agreement of the commission. In the management of capital facilities or performance of other functions with respect thereto, a governmental agency may exercise all powers which it has under law with respect to other similar facilities under its jurisdiction.

Contracts relating to capital facilities shall be made in accordance with the law pertaining to the governmental agency designated under authority of this section to perform such contracting function, and in any other case shall be made in accordance with Chapter 153. of the Revised Code, for which purpose the commission shall be considered the owner, provided that the commission may assign the function of owner to the department of administrative services or other governmental agency as it determines. The commission may acquire by assignment from any governmental agency contracts which are not completed and which involve acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing capital facilities, provided that such governmental agency has complied with the procedures prescribed by laws for its letting of such contract.

No contract shall be let or assignment thereof accepted under this section involving performance in accordance with plans and specifications until such plans and specifications have been submitted to and approved by the governmental agency to have responsibility for the management of the capital facilities provided for in such plans and specifications, which approval shall be considered to be given if no approval or disapproval is communicated in writing to the commission or its designee for such purpose within sixty days following such submission of plans and specifications. Approval by such governmental agency of changes in plans and specifications is not required if the director of administrative services or the designee of the commission for such purpose shall certify that such changes do not substantially change the location, character, or extent of such capital facilities.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-14-2000



Section 154.18 - Investing funds.

Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the several bond service funds or other special funds established under this chapter may be invested by or on behalf of the issuing authority only in investments referred to in division (R) of section 151.01 of the Revised Code.

Effective Date: 09-14-2000



Section 154.19 - Establishment of separate accounts.

Notwithstanding any other provisions of Chapter 154. of the Revised Code with respect to bond service funds and improvement funds, provision may be made in the applicable bond proceedings for the establishment of separate accounts in any bond service fund or the improvement fund and for the application of those accounts only to the specified bond service charges on obligations pertinent to that bond service fund and to costs of capital facilities of only specified facilities germane to the purpose of that improvement fund, and for other accounts in that fund within the general purposes of that fund. Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the several bond service or other special funds established pursuant to Chapter 154. of the Revised Code shall be disbursed on the order of the issuing authority, provided that no such order is required for the payment from the applicable bond service fund when due of bond service charges on obligations, and provided that moneys to the credit of the improvement funds shall be disbursed as provided in the applicable appropriation measure.

Effective Date: 09-14-2000



Section 154.20 - Capital facilities for mental hygiene or retardation.

(A) Subject to authorization by the general assembly under section 154.02 of the Revised Code, the issuing authority may issue obligations pursuant to this chapter to pay costs of capital facilities for mental hygiene and retardation, including housing for mental hygiene and retardation patients.

(B) Any capital facilities for mental hygiene or retardation, including housing for mental hygiene and retardation patients, may be leased by the commission to the department of mental health, the department of developmental disabilities, or the department of alcohol and drug addiction services, and other agreements may be made by the commission and any one or more of these departments with respect to the use or purchase of such capital facilities or, subject to the approval of the director of the department, the commission may lease such capital facilities to, and make or provide for other agreements with respect to the use or purchase thereof with, any governmental agency having authority under law to operate such capital facilities, and the director of the department may sublease such capital facilities to, and make other agreements with respect to the use or purchase thereof with, any such governmental agency, which may include provisions for transmittal to the mental health bond service trust fund created under division (E) of this section, by such governmental agency or by a nonprofit corporation providing mental hygiene and retardation services for or under contract with or the supervision of that governmental agency, of receipts of that agency or nonprofit corporation from charges for the treatment or care of mental hygiene and retardation patients, all upon such terms and conditions as the parties may agree upon and pursuant to this chapter, notwithstanding any other provision of law affecting the leasing, acquisition, or disposition of capital facilities by the parties.

(C) For purposes of this section, "available receipts" means all receipts of the state from charges for the treatment or care of mental hygiene and retardation patients, including support payments received under Chapter 5121. of the Revised Code and moneys required to be transmitted to the mental health bond service trust fund pursuant to subleases and other agreements between any of the departments and another governmental agency pursuant to division (B) of this section as the subleases and other agreements may be further implemented for internal planning, budgeting, and accounting purposes pursuant to rules adopted by the director of mental health, director of developmental disabilities, or director of alcohol and drug addiction services, any revenues or receipts derived by the commission from the operation, leasing, or other disposition of capital facilities financed under this section, the proceeds of obligations issued under this section and sections 154.11 and 154.12 of the Revised Code, and also means any gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges on such obligations. The issuing authority may pledge all, or such portion as that authority determines, of the available receipts to the payment of bond service charges on obligations issued under this section and under sections 154.11 and 154.12 of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to such available receipts as authorized by this chapter, which provisions shall be controlling notwithstanding any other provision of law pertaining thereto.

(D) The issuing authority may covenant in the bond proceedings that the state and state agencies shall, so long as any obligations issued under this section are outstanding, cause to be charged and collected charges for the treatment or care of mental hygiene and retardation patients sufficient in amount to provide for the payment of bond service charges on such obligations and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and such covenants shall be controlling notwithstanding any other provision of law pertaining to such charges.

(E) There is hereby created the mental health bond service trust fund, which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury. All moneys received by or on account of the commission or issuing authority or state agencies and required by the applicable bond proceedings to be deposited, transferred, or credited to the fund, and all other moneys transferred or allocated to or received for the purposes of the fund, shall be deposited with the treasurer of state and credited to such fund, subject to applicable provisions of the bond proceedings, but without necessity for any act of appropriation. The mental health bond service trust fund is a trust fund and is hereby pledged to the payment of bond service charges on the obligations issued pursuant to this section and sections 154.11 and 154.12 of the Revised Code to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation.

(F) There is hereby created in the state treasury the mental health facilities improvement fund. Subject to the bond proceedings therefor, all of the proceeds of the sale of obligations pursuant to this section shall be credited to the fund, except that any accrued interest shall be credited to the mental health bond service fund. The mental health facilities improvement fund may also be comprised of gifts, grants, appropriated moneys, and other sums and securities received to the credit of such fund. The fund shall be applied only to the following purposes:

(1) Paying costs of capital facilities for mental hygiene and retardation, including housing for mental hygiene and retardation patients, under the jurisdiction of the department of mental health, department of developmental disabilities, or department of alcohol and drug addiction services;

(2) Participating in capital facilities for mental hygiene and retardation, including housing for mental hygiene and retardation patients, with the federal government, municipal corporations, counties, or other governmental agencies, or a nonprofit corporation specifically chartered to provide a mental health or mental retardation service when such service fulfills a public purpose, which participation may be by grants or contributions to them for such capital facilities. Except as provided in division (G) of this section, the nonprofit corporation may act in concert with a limited partnership or a limited liability company eligible to participate in the nonprofit set-aside described in section 42(h)(5) of the "Internal Revenue Code of 1986," 100 Stat. 2198, 26 U.S.C. 42, and the Ohio housing finance agency's housing tax credit program for the purpose of making use of low-income housing tax credits in support of housing for mental hygiene and retardation patients.

(G) A nonprofit corporation providing a mental retardation service must obtain written approval from the director of developmental disabilities before acting in concert with a limited partnership or limited liability company as described in division (F)(2) of this section. However, the director may issue one blanket approval for all such nonprofit corporations.

(H) This section is to be applied with other applicable provisions of this chapter.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-14-2000; 2006 HB699 03-29-2007



Section 154.21 - Capital facilities for state-supported and state-assisted institutions of higher education.

(A) Subject to authorization by the general assembly under section 154.02 of the Revised Code, the issuing authority may authorize and issue obligations pursuant to this chapter to pay the cost of capital facilities for state-supported and state-assisted institutions of higher education.

(B) Capital facilities for institutions of higher education financed under this section may be leased by the commission to institutions of higher education or to the Ohio board of regents for the use of institutions of higher education, and such parties may make other agreement for the use or sale and purchase of the facilities; the Ohio board of regents may sublease such capital facilities to institutions of higher education, and such parties may make other agreement for the use or sale and purchase of the facilities, in any manner permitted by the lease or agreement between the commission and the Ohio board of regents; all upon such terms and conditions as the parties may agree upon and pursuant to this chapter, notwithstanding other provisions of law affecting the leasing, acquisition, or disposition of capital facilities by such parties. Any such leases, subleases, or agreements may contain provisions setting forth the responsibilities of the commission or issuing authority, institutions of higher education, and Ohio board of regents as to the financing, construction, operation, maintenance, and insuring of such facilities and other terms and conditions applicable thereto, including designation of the "owner" for purposes of Chapter 153. of the Revised Code, and any other provisions mutually agreed upon for the purposes of this chapter. Promptly upon execution thereof, a signed or conformed copy of each such lease or agreement, and any supplement thereto, between an institution of higher education or the Ohio board of regents and the commission shall be filed by the commission with the Ohio board of regents, the issuing authority, and the director of budget and management, and promptly upon execution thereof, a signed or conformed copy of each such sublease or agreement between the Ohio board of regents and an institution of higher education shall be filed by the Ohio board of regents with the commission and the director.

(C) For purposes of this section, "available receipts" means fees, tuitions, charges, revenues, and all other receipts of or on behalf of state-supported and state-assisted institutions of higher education, any revenues or receipts derived by the commission from the operation, leasing, or other disposition of capital facilities financed under this section, the proceeds of obligations issued under this section and sections 154.11 and 154.12 of the Revised Code, and also means any gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges on such obligations. Subject to any pledge of that portion of available receipts, comprised of fees, tuitions, charges, revenues, and receipts derived directly by an institution of higher education, which has been or may thereafter be made pursuant to section 3345.07, 3345.11, 3345.12, 3349.05, 3354.121, or 3357.112 of the Revised Code, the issuing authority may pledge all or such portion as that authority determines of the available receipts to the payment of bond service charges on obligations issued under this section and sections 154.11 and 154.12 of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to such available receipts as authorized by this chapter, which provisions shall be controlling, notwithstanding any other provision of law pertaining thereto.

(D) In the event that moneys in the higher education bond service fund and available receipts from payments to be made to the commission or issuing authority under leases and agreements with the Ohio board of regents, together with any other funds made available by the general assembly, will be insufficient, without application of reserves, for the payment of bond service charges and for the establishment and maintenance of reserves, as provided in the bond proceedings, then the commission, upon consultation with the institutions of higher education to be affected and the Ohio board of regents, may require the institutions of higher education to charge, collect, and transmit to the credit of the higher education bond service fund provided for in division (E) of this section, a special student fee, which may be a segregated part of the established instruction fee or other fee, in such amount or amounts as are necessary for the payment of the bond service charges on obligations issued under this section and sections 154.11 and 154.12 of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond proceedings. Such special fee constitutes "available receipts" within the meaning thereof in division (C) of this section, and may be pledged as therein provided in addition to, or in lieu of, or to be applied prior to, other available receipts, as provided in the bond proceedings; provided, that such special fee shall not be deemed to be pledged by the institutions of higher education under section 3345.07, 3345.11, 3345.12, 3349.05, 3354.121, or 3357.112 of the Revised Code. The issuing authority may covenant in the bond proceedings to require such special fee to be charged, collected, and transmitted pursuant to this division. In the event the initiation of such special fee is required in accordance with such covenant, the commission shall by rules transmitted to each institution of higher education affected thereby, fix, establish, and from time to time modify, as it may consider appropriate, the amount or amounts of the fee, exemptions therefrom, such distinctions, if any, as it may determine appropriate for full-time and part-time students or students enrolled in different programs, or other bases for distinction among students, so that students throughout the state in similar classifications under such rules are so far as feasible treated alike, and establish and from time to time modify other rules, procedures, and definitions for the charge, collection, and transmission of such special fees. Notwithstanding any other provision of law pertaining thereto, the governing boards of the institutions of higher education shall charge, collect, and transmit such special fee in accordance with such rules.

(E) There is hereby created the higher education bond service trust fund, which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury. All moneys received by or on account of the commission or issuing authority and required by the applicable bond proceedings to be deposited, transferred, or credited to the higher education bond service trust fund, and all other moneys transferred or allocated to or received for the purposes of the higher education bond service trust fund, shall be deposited with the treasurer of state and credited to such fund, subject to any applicable provisions of the bond proceedings, without necessity for any act of appropriation. The higher education bond service trust fund is a trust fund and is hereby pledged to the payment of bond service charges on the obligations issued pursuant to this section and sections 154.11 and 154.12 of the Revised Code to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation.

(F) There is hereby created in the state treasury the higher education improvement fund. Subject to the bond proceedings therefor, all of the proceeds of the sale of higher education obligations issued pursuant to this section or section 151.04 of the Revised Code shall be credited to the fund, except that any accrued interest received on obligations issued pursuant to this section shall be credited to the higher education bond service fund. The higher education improvement fund may also be comprised of gifts, grants, appropriated moneys, and other sums and securities received to the credit of such fund. The fund shall be applied only to the purpose of paying costs of capital facilities for state-supported and state-assisted institutions of higher education, which may include participation with one or more such institutions of higher education in any such capital facilities by way of grants, loans, or contributions to them for such capital facilities.

(G) There is hereby created in the state treasury the higher education improvement taxable fund. Subject to the bond proceedings therefor, all of the net proceeds of higher education obligations issued pursuant to this section or section 151.04 of the Revised Code, the interest on which is not excluded from the calculation of gross income for federal income taxation purposes under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1 et seq., shall be credited to the fund, except that any accrued interest received on obligations issued pursuant to this section shall be credited to the higher education bond service fund. The higher education improvement taxable fund may also be comprised of gifts, grants, appropriated moneys, and other sums and securities received to the credit of such fund. The fund shall be applied only to the purpose of paying costs of capital facilities for state-supported and state-assisted institutions of higher education, which may include participation with one or more such institutions of higher education in any such capital facilities by way of grants, loans, or contributions to them for such capital facilities.

(H) This section shall be applied with other applicable provisions of this chapter.

(I) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.

Effective Date: 09-14-2000



Section 154.22 - Capital facilities for parks and recreation.

(A) Subject to authorization by the general assembly under section 154.02 of the Revised Code, the issuing authority may authorize and issue obligations pursuant to this chapter to pay costs of capital facilities for parks and recreation.

(B) Any capital facilities for parks and recreation may be leased by the commission to the department of natural resources and other agreements may be made by the commission and such department with respect to the use or purchase of such capital facilities or, subject to the approval of the director of such department, the commission may lease such capital facilities to, and make other agreements with respect to their use or purchase with, any governmental agency having authority under law to operate such capital facilities, and the director of such department may sublease such capital facilities to, and make other agreements with respect to the use or purchase thereof with, any such governmental agency, or such director may sublease or contract for the operation of such capital facilities in accordance with the applicable provisions of sections 1501.09, 1501.091, and 1501.10 of the Revised Code, all upon such terms and conditions as the parties may agree upon and pursuant to this chapter, notwithstanding any other provisions of law affecting the leasing, acquisition, or disposition of capital facilities by such parties.

(C) For purposes of this section, "available receipts" means all receipts, including fees, charges, and rentals, derived or to be derived from state parks and public service facilities in any state park or parks, any other receipts of state agencies with respect to parks and recreational facilities, any revenues or receipts derived by the commission from the operation, leasing, or other disposition of capital facilities financed under this section, the proceeds of obligations issued under this section and sections 154.11 and 154.12 of the Revised Code, and also means any gifts, grants, donations, and pledges, and receipts thereon, available for the payment of bond service charges on obligations issued under this section. The issuing authority may pledge all, or such portion as it determines, of the available receipts to the payment of bond service charges on obligations issued under this section and sections 154.11 and 154.12 of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to such available receipts as authorized by this chapter, which provisions shall be controlling notwithstanding any other provision of law pertaining thereto.

(D) The issuing authority may covenant in the bond proceeding that the state and state agencies shall, so long as any obligations issued under this section are outstanding, cause to be charged and collected fees, charges, and rentals for the use of state parks and public service facilities and other fees and charges with respect to parks and recreation sufficient in amount to provide for the payment of bond service charges on such obligations and for the establishment and maintenance of any reserves as provided in the bond proceedings, and such covenants shall be controlling notwithstanding any other provision of law pertaining to such charges except any provision of law prohibiting or limiting charges for the use of swimming facilities of state parks and public service facilities by persons under sixteen years of age.

(E) There is hereby created the parks and recreation bond service trust fund, which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury. All moneys received by or on account of the commission or issuing authority or state agencies and required by the applicable bond proceedings to be deposited, transferred, or allocated to or received for the purposes of the trust fund shall be deposited with the treasurer of state and credited to such fund, subject to applicable provisions of the bond proceedings but without necessity for any act of appropriation. The trust fund is hereby pledged to the payment of bond service charges on the obligations issued pursuant to this section and sections 154.11 and 154.12 of the Revised Code to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation.

(F) There is hereby created in the state treasury the parks and recreation improvement fund. Subject to the bond proceedings therefor, all of the proceeds of the sale of obligations issued pursuant to this section shall be credited to such fund, except that any accrued interest received shall be credited to the parks and recreation bond service trust fund. The parks and recreation improvement fund may also be comprised of gifts, grants, appropriated moneys, and other sums and securities received to the credit of such fund. Such fund shall be applied only to the purpose of paying costs of capital facilities for parks and recreation under the jurisdiction of the department of natural resources or for participation in capital facilities for parks and recreation with the federal government, municipal corporations, counties, or other governmental agencies, or any one or more of them, which participation may be by grants or contributions to them for such capital facilities.

(G) All state parks shall be exclusively under the control and administration of the division of parks and recreation. With the approval of the recreation and resources council, the director of natural resources may by order remove from the classification as state parks any of the lands or interests therein referred to in divisions (M)(2) and (3) of section 154.01 of the Revised Code, subject to the limitations, provisions, and conditions in any order authorizing state park revenue bonds, in any trust agreement securing such bonds, or in bond proceedings with respect to obligations issued pursuant to this section. Lands or interests therein so removed shall be transferred to other divisions of the department for administration or may be sold as provided by law. Proceeds of any sale shall be used or transferred as provided in the order authorizing state park revenue bonds or in such trust agreement, or in bond proceedings with respect to obligations issued pursuant to this section, and if no such provision is made shall be transferred to the state park fund created by section 1541.22 of the Revised Code.

(H) This section shall be applied with other applicable provisions of this chapter.

(I) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-14-2000



Section 154.23 - Issuing obligations to pay costs of cultural and sports facilities.

(A) Subject to authorization by the general assembly under section 154.02 of the Revised Code, the issuing authority may issue obligations pursuant to this chapter to pay costs of capital facilities for Ohio cultural facilities and Ohio sports facilities.

(B) The Ohio public facilities commission may lease any capital facilities for Ohio cultural facilities or Ohio sports facilities to, and make or provide for other agreements with respect to the use or purchase of such capital facilities with, the Ohio cultural facilities commission and, with the Ohio cultural facilities commission's approval, any governmental agency having authority under law to operate such capital facilities. Any lease or agreement shall be subject to Chapter 3383. of the Revised Code.

(C) For purposes of this section, "available receipts" means any revenues or receipts derived by the Ohio public facilities commission from the operation, leasing, or other disposition of capital facilities financed under this section, the proceeds of obligations issued under this section and section 154.11 or 154.12 of the Revised Code, and also means any gifts, grants, donations, and pledges, and receipts thereon, available for the payment of bond service charges on obligations issued under this section. The issuing authority may pledge all, or such portion as it determines, of the available receipts to the payment of bond service charges on obligations issued under this section and section 154.11 or 154.12 of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to such available receipts as authorized by this chapter, which provisions shall be controlling notwithstanding any other provision of law pertaining thereto.

(D) There is hereby created one or more funds, as determined by the issuing authority in the bond proceedings, designated as the "Ohio cultural facilities commission bond service fund" with, if more than one such fund, such further identifying name as the issuing authority determines, which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury. All money received by or on account of the issuing authority or the Ohio cultural facilities commission and required by the applicable bond proceedings to be deposited, transferred, or credited to the Ohio cultural facilities commission bond service fund, and all other money transferred or allocated to or received for the purposes of that fund shall be deposited with the treasurer of state and credited to the applicable fund, subject to applicable provisions of the bond proceedings, but without necessity of any act or appropriation. The Ohio cultural facilities commission bond service funds are trust funds and are hereby pledged to the payment of bond service charges on the applicable obligations issued pursuant to this section and section 154.11 or 154.12 of the Revised Code to the extent provided in the applicable bond proceedings, and payment thereof from such funds shall be made or provided for by the treasurer of state in accordance with the applicable bond proceedings without necessity for any act or appropriation.

(E) This section is to be applied with other applicable provisions of this chapter.

Effective Date: 07-01-2005



Section 154.24 - Additional definitions; issuance of obligations; leasing facilities.

(A) In addition to the definitions provided in section 154.01 of the Revised Code:

(1) "Capital facilities" includes, for purposes of this section, storage and parking facilities related to such capital facilities.

(2) "Costs of capital facilities" includes, for purposes of this section, the costs of assessing, planning, and altering capital facilities, and the financing thereof, all related direct administrative expenses and allocable portions of direct costs of lessee state agencies, and all other expenses necessary or incident to the assessment, planning, alteration, maintenance, equipment, or furnishing of capital facilities and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(3) "Governmental agency" includes, for purposes of this section, any state of the United States or any department, division, or agency of any state.

(4) "State agency" includes, for purposes of this section, branches, authorities, courts, the general assembly, counties, municipal corporations, and any other governmental entities of this state that enter into leases with the commission pursuant to this section or that are designated by law as state agencies for the purpose of performing a state function that is to be housed by a capital facility for which the issuing authority is authorized to issue revenue obligations pursuant to this section.

(B) Subject to authorization by the general assembly under section 154.02 of the Revised Code, the issuing authority may issue obligations pursuant to this chapter to pay costs of capital facilities for housing branches and agencies of state government, including capital facilities for the purpose of housing personnel, equipment, or functions, or any combination thereof that a state agency is responsible for housing, including obligations to pay the costs of capital facilities described in section 307.021 of the Revised Code, and the costs of capital facilities in which one or more state agencies are participating with the federal government, municipal corporations, counties, or other governmental entities, or any one or more of them, and in which that portion of the facility allocated to the participating state agencies is to be used for the purpose of housing branches and agencies of state government including housing personnel, equipment, or functions, or any combination thereof. Such participation may be by grants, loans, or contributions to other participating governmental agencies for any of those capital facilities.

(C) The commission may lease any capital facilities for housing branches and agencies of state government to, and make or provide for other agreements with respect to the use or purchase of such capital facilities with, any state agency or governmental agency having authority under law to operate such capital facilities.

(D)

(1) For purposes of this division, "available receipts" means fees, charges, revenues, grants, subsidies, income from the investment of moneys, proceeds from the sale of goods or services, and all other revenues or receipts derived from the operation, leasing, or other disposition of capital facilities financed with obligations issued under this section or received by or on behalf of any state agency for which capital facilities are financed with obligations issued under this section or any state agency participating in or by which the capital facilities are constructed or financed; the proceeds of obligations issued under this section and sections 154.11 or 154.12 of the Revised Code; and any moneys appropriated by a governmental agency, and gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges on such obligations.

(2) The issuing authority may pledge all, or such portion as it determines, of the available receipts to the payment of bond service charges on obligations issued under this section and section 154.11 or 154.12 of the Revised Code and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to such available receipts as authorized by this chapter, which provisions shall be controlling notwithstanding any other provision of law pertaining thereto.

(E) There are hereby created in the custody of the treasurer of state, but separate and apart from and not a part of the state treasury, the administrative facilities bond service trust fund, the adult correctional facilities bond service trust fund, the juvenile correctional facilities bond service trust fund, and the public safety bond service trust fund. All money received by or on account of the issuing authority or the commission and required by the applicable bond proceedings to be deposited, transferred, or credited to any of these funds, and all other money transferred or allocated to or received for the purposes of any of these funds, shall be deposited with the treasurer of state and credited to such fund, subject to applicable provisions of the bond proceedings, but without necessity for any act or appropriation. These bond service funds are trust funds and are hereby pledged to the payment of bond service charges on the applicable obligations issued pursuant to this section and section 154.11 or 154.12 of the Revised Code to the extent provided in the applicable bond proceedings, and payment thereof from such funds shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act or appropriation.

(F) There are hereby created in the state treasury the administrative building fund, the adult correctional building fund, the juvenile correctional building fund, and the public safety building fund. Subject to the bond proceedings therefor, the proceeds of the sale of obligations pursuant to this section shall be credited to the appropriate fund, except that any accrued interest shall be credited to the appropriate bond service trust fund created pursuant to this section. These funds may also consist of gifts, grants, appropriated money, and other sums and securities received to the credit of such fund. All investment earnings of each fund shall be credited to the fund. The funds shall be applied to pay the costs of capital facilities as defined in this section and set forth in the bond proceedings.

(G) This section is to be applied with other applicable provisions of this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.



Section 154.25 - Issuance of revenue obligations.

(A) As used in this section:

(1) "Available community or technical college receipts" means all money received by a community or technical college or community or technical college district, including income, revenues, and receipts from the operation, ownership, or control of facilities, grants, gifts, donations, and pledges and receipts therefrom, receipts from fees and charges, the allocated state share of instruction as defined in section 3333.90 of the Revised Code, and the proceeds of the sale of obligations, including proceeds of obligations issued to refund obligations previously issued, but excluding any special fee, and receipts therefrom, charged pursuant to division (D) of section 154.21 of the Revised Code.

(2) "Community or technical college," "college," "community or technical college district," and "district" have the same meanings as in section 3333.90 of the Revised Code.

(3) "Community or technical college capital facilities" means auxiliary facilities, education facilities, and housing and dining facilities, as those terms are defined in section 3345.12 of the Revised Code, to the extent permitted to be financed by the issuance of obligations under division (A)(2) of section 3357.112 of the Revised Code, that are authorized by sections 3354.121 , 3357.112, and 3358.10 of the Revised Code to be financed by obligations issued by a community or technical college district, and for which the issuing authority is authorized to issue obligations pursuant to this section, and includes any one, part of, or any combination of the foregoing, and further includes site improvements, utilities, machinery, furnishings, and any separate or connected buildings, structures, improvements, sites, open space and green space areas, utilities, or equipment to be used in, or in connection with the operation or maintenance of, or supplementing or otherwise related to the services or facilities to be provided by, such facilities.

(4) "Cost of community or technical college capital facilities" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing community or technical college capital facilities, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with community or technical college capital facilities, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the commission and the issuing authority, community or technical college or community or technical college district, cost of engineering, architectural services, design, plans, specifications and surveys, estimates of cost, legal fees, fees and expenses of trustees, depositories, bond registrars, and paying agents for obligations, cost of issuance of obligations and financing costs and fees and expenses of financial advisers and consultants in connection therewith, interest on obligations from the date thereof to the time when interest is to be covered by available receipts or other sources other than proceeds of those obligations, amounts necessary to establish reserves as required by the bond proceedings, costs of audits, the reimbursements of all moneys advanced or applied by or borrowed from the community or technical college, community or technical college district, or others, from whatever source provided, including any temporary advances from state appropriations, for the payment of any item or items of cost of community or technical college facilities, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to such facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of community or technical college capital facilities, the financing thereof and the placing of them in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(5) "Capital facilities" includes community or technical college capital facilities.

(6) "Obligations" has the same meaning as in section 154.01 or 3345.12 of the Revised Code, as the context requires.

(B) The issuing authority is authorized to issue revenue obligations under Section 2i of Article VIII, Ohio Constitution, on behalf of a community or technical college district and shall cause the net proceeds thereof, after any deposits of accrued interest for the payment of bond service charges and after any deposit of all or such lesser portion as the issuing authority may direct of the premium received upon the sale of those obligations for the payment of the bond service charges, to be applied to the cost of community or technical college capital facilities, provided that the issuance of such obligations is subject to the execution of a written agreement in accordance with division (C) of section 3333.90 of the Revised Code for the withholding and depositing of funds otherwise due the district, or the college it operates, in respect of its allocated state share of instruction.

(C) The bond service charges and all other payments required to be made by the trust agreement or indenture securing the obligations shall be payable solely from available community or technical college receipts pledged thereto as provided in the resolution. The available community or technical college receipts pledged and thereafter received by the commission are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the authority, irrespective of whether those parties have notice thereof, and creates a perfected security interest for all purposes of Chapter 1309. of the Revised Code and a perfected lien for purposes of any real property interest, all without the necessity for separation or delivery of funds or for the filing or recording of the resolution, trust agreement, indenture, or other agreement by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such available community or technical college receipts is effective and the money therefrom and thereof may be applied to the purposes for which pledged. Every pledge, and every covenant and agreement made with respect to the pledge, made in the resolution may therein be extended to the benefit of the owners and holders of obligations authorized by this section, and to any trustee therefor, for the further securing of the payment of the bond service charges, and all or any rights under any agreement or lease made under this section may be assigned for such purpose.

(D) This section is to be applied with other applicable provisions of this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.






Chapter 155 - LANDS AND MEMORIALS

Section 155.01 - [Repealed].

Effective Date: 10-14-1985



Section 155.011 - Applying for acquisition of minerals rights from state.

The owner of any tract of land in which the state has retained the gas, oil, coal, and other mineral rights and right of entry may acquire such rights by purchase from the state. Such owner desiring to purchase such rights shall make application to the director of administrative services. This application shall be in such manner and form and shall contain such information as prescribed by the director. The said application shall have a deposit of a sum sufficient to pay the appraisal fees together with evidence of title to the land in which the applicant desires to purchase the mineral rights affixed thereto.

Upon receipt of the application, evidence of title, and the deposit, the director shall cause the mineral rights to be appraised by three disinterested persons. The director shall determine the fee that each appraiser shall receive. All appraisal fees shall be paid from the deposit posted by the applicant. If the deposit exceeds the appraisal fees the balance shall be returned to the applicant.

The appraisal value when approved by the director of administrative services shall constitute the purchase price. The director shall notify the applicant of the purchase price by certified or registered mail. Upon receipt of the purchase price by the director of administrative services, the auditor of state shall prepare, with the assistance of the attorney general, a deed which shall be executed by the governor, countersigned by the secretary of state, recorded in the office of the auditor of state, and delivered to the purchaser; provided, that if the purchase price has not been received within ninety days after notice of the purchase price was delivered to the applicant, the purchase price shall no longer be valid and a new application shall be instituted, a new deposit tendered, and a new appraisal had on the mineral rights.

If the applicant fails to purchase the mineral rights within one year from the date of the initial application instituted by such applicant, a purchase by such applicant may be had only upon a determination by the director of administrative services that such sale would be in the best interests of the state.

Any deed of conveyance issued under authority of this section shall be subject to existing easements, rights-of-way, and legal highways.

Net sale proceeds shall be credited to the general revenue fund except when the rights disposed of were entrusted to the state for school or religious purposes.

Effective Date: 12-04-1973



Section 155.02 - Amended and Renumbered RC 1520.06.

Effective Date: 07-01-1989



Section 155.03 - [Repealed].

Effective Date: 01-01-1974



Section 155.04 - Approved headstones at graves of soldiers.

(A) No trustee, association, corporation, or person in control of any cemetery or a public graveyard in this state shall make a rule or bylaw prohibiting the erection of headstones furnished or approved by the United States government or by the state for the graves of soldiers, sailors, and marines, who have served in the army or navy of the United States or of the state. Any rule or bylaw passed by any cemetery association or corporation, trustees, or persons, having control of any cemetery prohibiting the erection of such headstones is void.

(B) No person shall seek or attempt to enforce any rule or bylaw referred to in division (A) of this section.

Effective Date: 10-01-1953



Section 155.05 - Violating rules at prehistoric parks.

No person shall willfully violate a reasonable rule governing the access to prehistoric parks or historic grounds made by a person, association, or company owning or having custody of such parks or grounds nor shall any person injure or mark structures, trees, or plants therein. Whoever violates this section is liable to such owners or custodians for damages.

Effective Date: 10-01-1953



Section 155.06 to 155.11 - [Repealed].

Effective Date: 07-01-1989



Section 155.21 to 155.26 - [Repealed].

Effective Date: 07-01-1989



Section 155.27 - Certain incorporated associations may purchase or condemn battlefield or memorial sites.

Any incorporated association, having for its purpose the preservation of public parks and memorial sites, may acquire and hold in perpetuity for memorial purposes for the free use and benefit of the public, any real estate in the state, which is the site or scene of any battle, or other engagement, in behalf of, or in defense of, the government of the United States or of the state, or which has been used or set apart for the burial of American soldiers. Such association may improve such real estate so held by it, and may prescribe reasonable regulations for the use thereof by the public. If the association and any owner of real estate, sought to be acquired by such association, are unable to agree upon the price to be paid therefor, such association may acquire the real estate by proceedings in a proper court, in the manner provided by sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 155.99 - Penalty.

(A) Whoever violates division (B) of section 155.04 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 155.05 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-1974






Chapter 156 - ENERGY CONSERVATION MEASURES

Section 156.01 - Energy conservation measure and energy saving measure definitions.

As used in sections 156.01 to 156.05 of the Revised Code:

(A) "Avoided capital costs" means a measured reduction in the cost of future equipment or other capital purchases that results from implementation of one or more energy or water conservation measures, when compared to an established baseline for previous such cost.

(B) "Energy conservation measure" means an installation or modification of an installation in, or a remodeling of, an existing building in order to reduce energy consumption and operating costs. The term includes any of the following:

(1) Installation or modification of insulation in the building structure and systems within the building;

(2) Installation or modification of storm windows and doors, multiglazed windows and doors, and heat absorbing or heat reflective glazed and coated window and door systems; installation of additional glazing; reductions in glass area; and other window and door system modifications that reduce energy consumption and operating costs;

(3) Installation or modification of automatic energy control systems;

(4) Replacement or modification of heating, ventilating, or air conditioning systems;

(5) Application of caulking and weather stripping;

(6) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a building unless the increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(7) Installation or modification of energy recovery systems;

(8) Installation or modification of cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) Installation or modification of trigeneration systems that produce heat and cooling, as well as electricity, for use primarily within a building or complex of buildings;

(10) Installation or modification of systems that harvest renewable energy from solar, wind, water, biomass, bio-gas, or geothermal sources, for use primarily within a building or complex of buildings;

(11) Retro-commissioning or recommissioning energy-related systems to verify that they are installed and calibrated to optimize energy and operational performance within a building or complex of buildings;

(12) Consolidation, virtualization, and optimization of computer servers, data storage devices, or other information technology hardware and infrastructure;

(13) Any other modification, installation, or remodeling approved by the director of administrative services as an energy conservation measure for one or more buildings owned by either of the following:

(a) The state;

(b) A state institution of higher education as defined in section 3345.011 of the Revised Code that implements the energy conservation measure in consultation with the director.

(C) "Energy saving measure" means the acquisition and installation, by purchase, lease, lease-purchase, lease with an option to buy, or installment purchase, of an energy conservation measure and any attendant architectural and engineering consulting services.

(D) "Energy, water, or wastewater cost savings" means a measured reduction in, as applicable, the cost of fuel, energy or water consumption, wastewater production, or stipulated operation or maintenance resulting from the implementation of one or more energy or water conservation measures, when compared to an established baseline for previous such costs, respectively.

(E) "Operating cost savings" means a measured reduction in the cost of stipulated operation or maintenance created by the installation of new equipment or implementation of a new service, when compared with an established baseline for previous such stipulated costs.

(F) "Water conservation measure" means an installation or modification of an installation in, or a remodeling of, an existing building or the surrounding grounds in order to reduce water consumption. The term includes any of the following:

(1) Water-conserving fixture, appliance, or equipment, or the substitution of a nonwater-using fixture, appliance, or equipment;

(2) Water-conserving, landscape irrigation equipment;

(3) Landscaping measure that reduces storm water runoff demand and capture and hold applied water and rainfall, including landscape contouring such as the use of a berm, swale, or terrace and including the use of a soil amendment, including compost, that increases the water-holding capacity of the soil;

(4) Rainwater harvesting equipment or equipment to make use of water collected as part of a storm water system installed for water quality control;

(5) Equipment for recycling or reuse of water originating on the premises or from another source, including treated, municipal effluent;

(6) Equipment needed to capture water for nonpotable uses from any nonconventional, alternate source, including air conditioning condensate or gray water;

(7) Any other modification, installation, or remodeling approved by the director of administrative services as a water conservation measure for one or more buildings or the surrounding grounds owned by either of the following:

(a) The state;

(b) A state institution of higher education as defined in section 3345.011 of the Revised Code that implements the water conservation measure in consultation with the director.

(G) "Water saving measure" means the acquisition and installation, by the purchase, lease, lease-purchase, lease with an option to buy, or installment purchases of a water conservation measure and any attendant architectural and engineering consulting services.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 156.02 - Contrat for report containing analysis and recommendations pertaining to implementation of energy conservation measures.

The director of administrative services may contract with an energy or a water services company, architect, professional engineer, contractor, or other person experienced in the design and implementation of energy or water conservation measures for a report containing an analysis and recommendations pertaining to the implementation of energy or water conservation measures that result in energy, water, or wastewater cost savings, operating cost savings, or avoided capital costs for the institution. The report shall include estimates of all costs of such installations, including the costs of design, engineering, installation, maintenance, repairs, and debt service, and estimates of the energy, water, or wastewater cost savings, operating cost savings, and avoided capital costs created.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 156.03 - Implementing energy saving measures.

(A) If the director of administrative services wishes to enter into an installment payment contract pursuant to section 156.04 of the Revised Code or any other contract to implement one or more energy or water saving measures, the director may proceed under Chapter 153. of the Revised Code, or, alternatively, the director may request the controlling board to exempt the contract from Chapter 153. of the Revised Code.

If the controlling board by a majority vote approves an exemption, that chapter shall not apply to the contract and instead the director shall request proposals from at least three parties for the implementation of the energy or water saving measures. Prior to providing any interested party a copy of any such request, the director shall advertise, in a newspaper of general circulation in the county where the contract is to be performed, and may advertise by electronic means pursuant to rules adopted by the director, the director's intent to request proposals for the implementation of the energy or water saving measures. The notice shall invite interested parties to submit proposals for consideration and shall be published at least thirty days prior to the date for accepting proposals.

(B) Upon receiving the proposals, the director shall analyze them and, after considering the cost estimates of each proposal and the availability of funds to pay for each with current appropriations or by financing the cost of each through an installment payment contract under section 156.04 of the Revised Code, may select one or more proposals or reject all proposals. In selecting proposals, the director shall select the one or more proposals most likely to result in the greatest energy, water, or wastewater savings, operating costs savings, and avoided capital costs created.

(C) No contract shall be awarded to implement energy or water saving measures under this section, unless the director finds that both of the following circumstances exists:

(1) Not less than one-fifteenth of the costs of the contract shall be paid within two years from the date of purchase;

(2) In the case of a contract for a cogeneration system described in division (B)(8) of section 156.01 of the Revised Code, the remaining balance of the cost of the contract shall be paid within twenty years from the date of purchase, and, in the case of all other contracts, fifteen years.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 156.04 - Installment payment contract for implementation of one or more energy saving measures.

(A) In accordance with this section and section 156.03 of the Revised Code, the director of administrative services may enter into an installment payment contract for the implementation of one or more energy or water saving measures. If the director wishes an installment payment contract to be exempted from Chapter 153. of the Revised Code, the director shall proceed pursuant to section 156.03 of the Revised Code.

(B) Any installment payment contract under this section shall provide that all payments, except payments for repairs and obligations on termination of the contract prior to its expiration, are to be a stated percentage of calculated energy, water, or wastewater cost savings, operating costs, and avoided capital costs attributable to the one or more measures over a defined period of time and are to be made only to the extent that those calculated amounts actually occur. No such contract shall contain either of the following:

(1) A requirement of any additional capital investment or contribution of funds, other than funds available from state or federal grants;

(2) In the case of a contract for a cogeneration system described in division (B)(8) of section 156.01 of the Revised Code, a payment term longer than twenty years, and, in the case of all other contracts, a payment term longer than fifteen years.

(C) Any installment payment contract entered into under this section shall terminate no later than the last day of the fiscal biennium for which funds have been appropriated to the department of administrative services by the general assembly and shall be renewed in each succeeding fiscal biennium in which any balance of the contract remains unpaid, provided that both an appropriation for that succeeding fiscal biennium and the certification required by section 126.07 of the Revised Code are made.

(D) Any installment payment contract entered into under this section shall be eligible for financing provided through the Ohio air quality development authority under Chapter 3706. of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999



Section 156.05 - Administrative rules.

In accordance with Chapter 119. of the Revised Code, the director of administrative services shall adopt, and enforce rules necessary to administer sections 156.01 to 156.04 of the Revised Code. Rules adopted under this section shall establish procedures by which the director may authorize in his stead the manager of any building owned by the state to enter into contracts authorized under sections 156.01 to 156.04 of the Revised Code.

Effective Date: 10-12-1994






Chapter 157 - OHIO COORDINATE SYSTEM

Section 157.01 - Ohio co-ordinate systems.

The systems of plane rectangular co-ordinates which have been established by the United States department of commerce for defining and stating the positions or locations of points on the surface of the earth within the state shall be known as the Ohio co-ordinate system of 1927 and the Ohio co-ordinate system of 1983. This chapter applies only to the Ohio co-ordinate system of 1927 and the Ohio co-ordinate system of 1983 and to the use of these systems.

Under these systems the state is divided into a north zone and a south zone.

The area included in the following counties on the effective date of this amendment, shall constitute the north zone: Allen, Ashland, Ashtabula, Auglaize, Carroll, Columbiana, Coshocton, Crawford, Cuyahoga, Defiance, Delaware, Erie, Fulton, Geauga, Hancock, Hardin, Harrison, Henry, Holmes, Huron, Jefferson, Knox, Lake, Logan, Lorain, Lucas, Mahoning, Marion, Medina, Mercer, Morrow, Ottawa, Paulding, Portage, Putnam, Richland, Sandusky, Seneca, Shelby, Stark, Summit, Trumbull, Tuscarawas, Union, Van Wert, Wayne, Williams, Wood, and Wyandot.

The area included in the following counties on the effective date of this amendment, shall constitute the south zone: Adams, Athens, Belmont, Brown, Butler, Champaign, Clark, Clermont, Clinton, Darke, Fairfield, Fayette, Franklin, Gallia, Greene, Guernsey, Hamilton, Highland, Hocking, Jackson, Lawrence, Licking, Madison, Meigs, Miami, Monroe, Montgomery, Morgan, Muskingum, Noble, Perry, Pickaway, Pike, Preble, Ross, Scioto, Vinton, Warren, and Washington.

Effective Date: 10-01-1985



Section 157.02 - Designation of system in land descriptions.

As established for use in the north zone, the Ohio co-ordinate system of 1927 or the Ohio co-ordinate system of 1983 shall be named, and in any land description in which it is used it shall be designated, the Ohio co-ordinate system of 1927, north zone, or the Ohio co-ordinate system of 1983, north zone.

As established for use in the south zone, the Ohio co-ordinate system of 1927 or the Ohio co-ordinate system of 1983 shall be named, and in any land description in which it is used it shall be designated, the Ohio co-ordinate system of 1927, south zone, or the Ohio co-ordinate system of 1983, south zone.

Effective Date: 10-01-1985



Section 157.03 - Plane co-ordinates - description.

The plane co-ordinates of a point on the earth's surface, to be used in expressing the position or location of such point in the appropriate zone of the systems specified in section 157.01 of the Revised Code, shall consist of two distances, expressed in United States survey feet and decimals of a United States survey foot when using the Ohio co-ordinate system of 1927, and expressed in metres and decimals of a metre when using the Ohio co-ordinate system of 1983. One of these distances, known as the "x co-ordinate," shall give the position in an east and west direction; the other, known as the "y co-ordinate," shall give the position in a north and south direction. These co-ordinates shall be made to depend upon and conform to plane rectangular co-ordinate values for the monumented points of the North American horizontal geodetic control network as published by the United States department of commerce and whose plane co-ordinates have been computed on the systems defined in this chapter. Any such station may be used for establishing a survey connection to either Ohio co-ordinate system.

Effective Date: 10-01-1985



Section 157.04 - Plane co-ordinates as evidence of land boundary borders.

Plane co-ordinates, used to reference and describe land boundary corners and made a part of the recorded description of such corners, shall be considered adequate evidence of the location of such corners in the absence of original physical monuments or other acceptable controlling evidence of original corner locations. In all instances where reference has been made to such co-ordinates in land surveys, the scale, sea level, and grid factors must also be stated for the survey lines used in computing ground distances and areas.

Nothing in this chapter shall be construed to require a purchaser or mortgagee of real property to rely wholly on a land description, any part of which depends exclusively upon either Ohio co-ordinate system.

Effective Date: 10-01-1985



Section 157.05 - Description of land extending from one zone into another.

When any tract of land extends from one zone into the other of the co-ordinate zones established by section 157.01 of the Revised Code, the positions of all points on its boundaries may be referenced to either of the two zones.

Effective Date: 10-01-1985



Section 157.06 - Ohio co-ordinate system definitions.

(A) As defined by the United States department of commerce:

(1) The "Ohio co-ordinate system of 1927, north zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes of 40 26' and 41 42' along which parallels the scale shall be exact; the origin of co-ordinates is at the intersection of the meridian 82 30' west of Greenwich and the parallel 39 40' north latitude. This origin is given the co-ordinates: x = 2,000,000 feet and y = 0 feet.

(2) The "Ohio co-ordinate system of 1927, south zone" is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 38 44' and 40 02' along which parallels the scale shall be exact. The origin of co-ordinates is at the intersection of the meridian 82 30' west of Greenwich and the parallel 38 00' north latitude. This origin is given the co-ordinates: x = 2,000,000 feet and y = 0 feet.

(B) As defined by the United States department of commerce:

(1) The "Ohio co-ordinate system of 1983, north zone" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 40 26' and 41 42' along which parallels the scale shall be exact. The origin of co-ordinates is at the intersection of the meridian 82 30' west of Greenwich and the parallel 39 40' north latitude. This origin is given the co-ordinates: x = 600,000 metres and y = 0 metres.

(2) The "Ohio co-ordinate system of 1983, south zone" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 38 44' and 40 02', along which parallels the scale shall be exact. The origin of co-ordinates is at the intersection of the meridian 82 30' west of Greenwich and the parallel 38 00' north latitude. This origin is given the co-ordinates: x = 600,000 metres and y = 0 metres.

Effective Date: 10-01-1985



Section 157.07 - Maximum positional error in land descriptions.

Co-ordinates based on either Ohio co-ordinate system and used to describe and locate positions of land boundary corners shall be surveyed and determined within a maximum positional error of plus or minus 0.05 metres, except that it may be less than 0.05 metres if local land survey standards of practice for positional errors so dictate, with respect to the nearest horizontal control station established in conformity with the standards of accuracy and specifications for first and second-order geodetic surveying as prepared and published by the federal geodetic control committee of the United States department of commerce. The standards and specifications issued by the federal geodetic control committee in force on the date of such survey shall apply. The publication by the United States department of commerce of existing control stations or the acceptance by the department of newly established control stations with intent to publish them shall constitute evidence of adherence to federal geodetic control committee specifications. These limitations may be modified by a duly authorized state agency to comply with local conditions.

Effective Date: 10-01-1985



Section 157.08 - Execution of control densification and monumentation.

Extension of co-ordinate control by qualified surveyors for local co-ordinate control densification shall be executed in conformity with standards of accuracy and specifications for first or second-order geodetic surveys as prepared and published by the federal geodetic control committee of the United States department of commerce pursuant to section 157.07 of the Revised Code. Control monumentation for analysis of land boundaries, construction control, engineering design and planning, and photogrammetric survey control for such purposes shall be executed in conformity with the standards of accuracy and specifications for first, second, or third-order geodetic surveys as prepared and published by the federal geodetic control committee in force on the date of such survey.

Effective Date: 10-01-1985



Section 157.09 - Acceptable measurement evidence for land and other surveys.

Distances, bearings, and areas computed indirectly from co-ordinates shall be considered acceptable measurement evidence for land and other surveys if such co-ordinates have been determined in accordance with sections 157.04, 157.07, and 157.08 of the Revised Code.

Effective Date: 10-01-1985



Section 157.10 - Ohio co-ordinate system of 1927.

Use of the terms "Ohio co-ordinate system of 1927, north zone," or "Ohio co-ordinate system of 1927, south zone," on any map, report of survey or other document shall be limited to co-ordinates based on the "Ohio co-ordinate system of 1927" as defined in this chapter.

Effective Date: 10-01-1985



Section 157.11 - Ohio co-ordinate system of 1983.

In accordance with sections 157.01 to 157.10 of the Revised Code, the Ohio co-ordinate system of 1927 shall not be used after 1999 and the Ohio co-ordinate system of 1983 shall be used after that date. Nothing in sections 157.01 to 157.10 of the Revised Code shall be construed to require that land descriptions using the Ohio co-ordinate system of 1927 and recorded before January 1, 2000, be conformed to the Ohio co-ordinate system of 1983.

Effective Date: 10-01-1985






Chapter 159 - PURCHASE AND JURISDICTION OF LAND BY UNITED STATES

Section 159.01 - Acquisition of title to land by United States.

Whenever it is necessary for the United States to acquire title to a tract of land in this state for any purpose, and the state gives its consent to such acquisition, the United States may acquire such land by appropriation; and for such purpose sections 163.01 to 163.22, inclusive, of the Revised Code, are hereby made applicable, and said United States, in appropriating such property, shall, in all respects, be governed by the acts referred to in this section, and such other acts supplemental thereto and amendatory thereof as may be in force when such proceedings take place; provided that the United States may pay the costs, including such reasonable attorney fees as are allowed by the court, to the person whose property is sought to be appropriated, and refuse to make the appropriation, if in their judgment the compensation assessed is too great to justify the appropriation.

Effective Date: 01-01-1966



Section 159.02 - Vacation of streets and alleys - rights of parties interested.

In case there is any street or alley not exceeding twenty-five feet in width, running through any block or tract of land purchased or acquired by the United States under section 159.01 of the Revised Code, all that portion of such street or alley within such block or tract of land shall, upon the acquisition of the same by the United States, be vacated and closed, and the lots or tracts of land abutting upon any such street or alley shall extend to the center line thereof, and vest in the United States, and become the property thereof, with full right, power, and authority to use, occupy, and enjoy the same as its own property in fee, to the same extent as if the same had never been used or occupied as a street or alley. Any person owning or having an equitable interest in any land abutting upon any such alley, but not situate upon, nor separated by a public street from the portion thereof sought to be vacated and closed, shall have a right in any proceedings for such appropriations to set up any claim for damages that would be occasioned to such land by such vacation and closure, and have a finding and judgment thereon, as to the same, as in other cases.

Effective Date: 10-01-1953



Section 159.03 - Consent of state given to acquisition by United States of land required for government purposes.

The consent of the state is given, in accordance with clause 17, Section 8, Article I, United States Constitution, to the acquisition, after May 6, 1902, by the United States, by purchase, condemnation, lease, or otherwises, of any land in this state required for sites for custom houses, courthouses, correctional institutions, post-offices, arsenals, or other public buildings whatever, or for any other purposes of the government.

Effective Date: 08-03-1999



Section 159.04 - Exclusive or concurrent jurisdiction over land acquired by United States - retrocession.

(A) Exclusive or concurrent jurisdiction in and over any land acquired by the United States under section 159.03 of the Revised Code is hereby ceded to the United States. The jurisdiction so ceded shall continue no longer than the said United States owns or holds legal interest in such lands.

(B) The governor may accept, on behalf of the state, retrocession of full or partial jurisdiction over any roads, highways, or other lands in federal enclaves where the appropriate federal authority offers the retrocession. The governor shall deliver the documents executed by the federal authority and the governor concurring in the retrocession, for recording, to the office of the recorder of the county in which the lands are located.

(C) The granting of exclusive or concurrent jurisdiction to the United States pursuant to division (A) of this section shall take effect only upon the granting of either form of jurisdiction by the governor to the United States and the acceptance of either form of jurisdiction by the United States.

(D) Nothing in this section is intended to modify, revoke, or in any way affect any prior grant of jurisdiction by the state to the United States that was made prior to the effective date of this amendment.

Effective Date: 08-03-1999



Section 159.05 - Jurisdiction shall vest.

The jurisdiction ceded under section 159.04 of the Revised Code shall not vest until the United States has acquired title to the lands by purchase, condemnation, or otherwise. As long as the lands whose acquisition is consented to by section 159.03 of the Revised Code remain the property of the United States they are exempt and exonerated from all state, county, and municipal taxation, assessment, or other charges which may be levied or imposed under the authority of this state. Sections 159.03 to 159.06 of the Revised Code do not prevent any officers, employees, or inmates of any national asylum for disabled volunteer soldiers located on any such land over which jurisdiction is ceded, who are qualified voters of this state from exercising the right of suffrage at all township, county, and state elections in any township in which such national asylum is located.

Effective Date: 03-14-1980



Section 159.06 - Law not retroactive.

Sections 159.03 to 159.05, inclusive, of the Revised Code shall not be retroactive or apply to any land acquired by the United States prior to May 6, 1902.

Effective Date: 10-01-1953



Section 159.11 - Right of entry by U.S. surveyors.

A person employed in the execution of any survey authorized by congress, without doing unnecessary injury thereby, may enter upon lands within this state for the purpose of exploring, triangulating, leveling, surveying, and of doing any work necessary to carry out the objects of existing laws, and may establish permanent stations and marks, and erect the necessary signals and temporary observatories.

Effective Date: 10-01-1953



Section 159.12 - Damages caused by survey.

If the parties interested cannot agree upon the amount to be paid for damages caused by the survey mentioned in section 159.11 of the Revised Code, either party may petition the probate court of the county in which the land is situated. Such court shall appoint a time, as early as possible, for a hearing, and order that at least fourteen days' notice be given to all parties interested. With or without a view of the premises, as the court determines, it shall hear the parties and their witnesses, and assess damages.

Effective Date: 10-01-1953



Section 159.13 - Tender of damages.

Persons entering upon land as provided in section 159.11 of the Revised Code, may tender damages to the injured parties for such entry, and if, in the case of an application to the probate court, the damages finally assessed do not exceed the amount tendered, the person so entering shall recover costs, otherwise the prevailing party shall recover costs.

Effective Date: 10-01-1953



Section 159.14 - Fees and costs for services.

For services and proceedings under sections 159.11 to 159.13, inclusive, of the Revised Code, fees and costs shall be allowed as in other cases.

Effective Date: 10-01-1953



Section 159.15 - [Repealed].

Effective Date: 01-01-1974



Section 159.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 161 - EMERGENCY INTERIM GOVERNMENT

Section 161.01 - Emergency interim government definitions.

As used in sections 161.01 to 161.29, inclusive, of the Revised Code, and unless otherwise clearly required by the context:

(A) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office, including any deputy exercising the powers and discharging the duties of an office because of a vacancy, and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(B) "Emergency interim successor" means a person designated, in the event the officer and his deputies are unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution, statutes, charters, and ordinances or until the lawful incumbent or a deputy is able to resume the exercise of the powers and discharge the duties of the office.

(C) "Office" includes all state and local offices, the powers and duties of which are defined by the constitution, statutes, charters, and ordinances.

(D) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the state in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

(E) "Political subdivision" includes counties, cities, villages, townships, districts, and other public corporations and entities whether organized and existing under charter or general law.

Effective Date: 09-30-1963



Section 161.02 - Provisions effective during attack.

Sections 161.01 to 161.29, inclusive, of the Revised Code shall be in effect only in the event that an attack upon the United States, as defined in section 161.01 of the Revised Code, has occurred, and shall remain in effect until terminated by joint resolution of the general assembly.

Effective Date: 09-30-1963



Section 161.03 - Succession to the governorship.

In the event that the governor, for any of the reasons specified in the constitution, is not able to exercise the powers and discharge the duties of his office, or is unavailable, and in the event the lieutenant governor, president of the senate, and the speaker of the house of representatives are for any of the reasons specified in the constitution not able to exercise the powers and discharge the duties of the office of governor, or are unavailable, the secretary of state, treasurer of state, auditor of state, and attorney general shall, in the order named, if the preceding named officers be unavailable, exercise the powers and discharge the duties of the office of governor until a new governor is elected and qualified, or until a preceding named officer becomes available; provided, that no emergency interim successor to the aforementioned offices may serve as governor.

Effective Date: 01-08-1979



Section 161.04 - Designating interim successors.

All state officers, subject to such regulations as may be issued by the governor, or other official authorized under the constitution and sections 161.01 to 161.29, inclusive, of the Revised Code, to exercise the powers and discharge the duties of the office of governor, shall, in addition to any deputies authorized pursuant to law to exercise all of the powers and discharge the duties of the offices, designate by title emergency interim successors and specify their order of succession. The officers shall review and revise, as necessary, designations made pursuant to sections 161.01 to 161.29, inclusive, of the Revised Code, to insure their current status. In the event that any state officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable the said powers of his office shall be exercised and said duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise said powers and discharge said duties only until such time as the governor under the constitution or authority other than Chapter 161. of the Revised Code, or other official authorized under the constitution or otherwise by law to exercise the powers and discharge the duties of the office of governor, may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer, or his deputy or a preceding named emergency interim successor, becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

Effective Date: 09-30-1963



Section 161.05 - Succession in political subdivisions.

With respect to local offices for which the legislative bodies or boards of cities, villages, townships, and counties may adopt or enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies or boards are hereby authorized to adopt or enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with sections 161.01 to 161.29, inclusive, of the Revised Code.

Effective Date: 09-30-1963



Section 161.06 - Interim successors by officers of political subdivisions.

This section shall be applicable to officers of political subdivisions including, but not limited to, cities, villages, townships, and counties, as well as school, conservancy, and other districts, not included in section 161.01 of the Revised Code. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall designate by title or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to sections 161.01 to 161.29, inclusive, of the Revised Code, to insure their current status. In the event that any officer of any political subdivision, or his deputy provided for pursuant to law, is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist is filled in accordance with the constitution or statutes; or until the officer or his deputy, or a preceding emergency interim successor, again becomes available to exercise the powers and discharge the duties of his office.

Effective Date: 09-30-1963



Section 161.07 - Powers of emergency interim successors.

At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this section, such persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause.

Effective Date: 09-30-1963



Section 161.08 - Limiting successions.

The authority of emergency interim successors to succeed to the powers and duties of the offices to which they are designated shall expire two years following the inception of an attack, but nothing in sections 161.01 to 161.29, inclusive, of the Revised Code, shall prevent the resumption of the filling of vacancies in accordance with applicable constitutional and statutory provisions.

Effective Date: 09-30-1963



Section 161.09 - Postponing elections.

In the event of an emergency resulting from enemy attack, the governor, his successor, or interim successor, shall, when in his judgment the public interest requires, postpone any state or local election for a period not exceeding six months. When, because of conditions resulting from an enemy attack, a scheduled election is not held or scheduled appointments cannot be made, the elected or appointed incumbents of affected offices, or their emergency interim successors, shall continue to hold office until their successors are elected or appointed and duly qualified.

Effective Date: 09-30-1963



Section 161.10 - Governor to adjudicate disputes.

Any dispute concerning a question of fact arising under sections 161.01 to 161.29, inclusive, of the Revised Code, with respect to an office in the executive branch of the state government, except a dispute of fact relative to the office of governor, shall be adjudicated by the governor, or other official authorized under the constitution, or otherwise by law, to exercise the powers and discharge the duties of the office of governor, and his decision shall be final.

Effective Date: 09-30-1963



Section 161.29 - Compensating interim successors.

When an emergency interim successor lawfully exercises the powers and performs the duties of any public office, he shall receive the compensation and allowances provided by law for the incumbent.

Effective Date: 09-30-1963






Chapter 163 - APPROPRIATION OF PROPERTY

Section 163.01 - Appropriation of property definitions.

As used in sections 163.01 to 163.22 of the Revised Code:

(A) "Public agency" means any governmental corporation, unit, organization, instrumentality, or officer authorized by law to appropriate property in the courts of this state.

(B) "Private agency" means any corporation, firm, partnership, voluntary association, joint-stock association, or company that is not a public agency and that is authorized by law to appropriate property in the courts of this state.

(C) "Agency" means any public agency or private agency.

(D) "Court" means the court of common pleas or the probate court of any county in which the property sought to be appropriated is located in whole or in part.

(E) "Owner" means any individual, partnership, association, or corporation having any estate, title, or interest in any real property sought to be appropriated.

(F) "Real property," "land," or "property" includes any estate, title, or interest in any real property that is authorized to be appropriated by the agency in question, unless the context otherwise requires.

(G) "Public utility" has the same meaning as in section 4905.02 of the Revised Code and also includes a public utility owned or operated by one or more municipal corporations, an electric cooperative, and an agency holding a certificate of public convenience and necessity granted by the federal energy regulatory commission.

(H)

(1) "Public use" does not include any taking that is for conveyance to a private commercial enterprise, economic development, or solely for the purpose of increasing public revenue, unless the property is conveyed or leased to one of the following:

(a) A public utility, municipal power agency, or common carrier;

(b) A private entity that occupies a port authority transportation facility or an incidental area within a publicly owned and occupied project;

(c) A private entity when the agency that takes the property establishes by a preponderance of the evidence that the property is a blighted parcel or is included in a blighted area.

(2) All of the following are presumed to be public uses: utility facilities, roads, sewers, water lines, public schools, public institutions of higher education, private institutions of higher education that are authorized to appropriate property under section 3333.08 of the Revised Code, public parks, government buildings, port authority transportation facilities, projects by an agency that is a public utility, and similar facilities and uses of land.

(I) "Electric cooperative" has the same meaning as in section 4928.01 of the Revised Code.

(J) "Good faith offer" means the written offer that an agency that is appropriating property must make to the owner of the property pursuant to division (B) of section 163.04 of the Revised Code before commencing an appropriation proceeding.

(K) "Goodwill" means the calculable benefits that accrue to a business as a result of its location, reputation for dependability, skill or quality, and any other circumstances that result in probable retention of old, or acquisition of new, patronage.

(L) "Municipal power agency" has the same meaning as in section 3734.058 of the Revised Code.

(M) "Port authority transportation facility" means any facility developed, controlled, or operated by a port authority for the purpose of providing passenger, cargo, or freight transportation services, such as airports, maritime ports, rail facilities, transit facilities, and support facilities directly related to any airport, maritime port, rail facility, or transit facility.

Effective Date: 06-30-1991; 2007 SB7 10-10-2007



Section 163.02 - Appropriations of real property.

(A) All appropriations of real property shall be made pursuant to sections 163.01 to 163.22 of the Revised Code, except as otherwise provided in this section, as otherwise provided to abate a health nuisance or because of a public exigency as provided in division (B) of section 307.08, 6101.181, 6115.221, 6117.39, or 6119.11 or division (D) of section 504.19 of the Revised Code, or as otherwise provided to abate a health nuisance or because of a public exigency as provided in a municipal charter or ordinance.

(B) The director of transportation may appropriate real property pursuant to sections 163.01 to 163.22 of the Revised Code or as otherwise provided by law.

(C) Notwithstanding any authority to appropriate real property other than under sections 163.01 to 163.22 of the Revised Code, any proceeding to appropriate real property is subject to division (B) of section 163.21 of the Revised Code.

(D) Any instrument by which an agency acquires real property pursuant to this section shall include all of the following:

(1) The name of the agency that has the use and benefit of the real property in the manner required by section 5301.012 of the Revised Code;

(2) A statement of the purpose of the appropriation as provided with the appropriation petition;

(3) A statement that the prior owner possesses a right of repurchase pursuant to section 163.211 of the Revised Code if the agency decides not to use the property for the purpose stated in the appropriation petition and the owner provides timely notice of a desire to repurchase. Nothing in this section affects the authority of the director of transportation to convey unneeded property pursuant to division (F) of section 5501.34 of the Revised Code.

(E) Nothing in this chapter precludes any person from voluntarily conveying a property to an agency that is considering appropriating the property or that offers to purchase the property under threat of appropriation. Any such voluntary conveyance of a property to an agency is deemed for all purposes to be a sale under the threat of appropriation for a public use. This division applies to a voluntary conveyance to an agency regardless of whether the property is a blighted property or is located in a blighted area, or the property subsequently could be found for any reason not to qualify for appropriation by the agency.

Effective Date: 10-26-1999; 05-06-2005; 2007 SB7 10-10-2007



Section 163.021 - Taking necessary for public use - blight - veto.

(A) No agency shall appropriate real property except as necessary and for a public use. In any appropriation, the taking agency shall show by a preponderance of the evidence that the taking is necessary and for a public use.

(B) Before an agency appropriates property based on a finding that the area is a blighted area or a slum, the agency shall do both of the following:

(1) Adopt a comprehensive development plan that describes the public need for the property. The plan shall include at least one study documenting the public need. All of the costs of developing the plan shall be publicly financed.

(2) If the agency is governed by a legislative body, obtain a resolution from that legislative body affirming the public need for the property.

(C) No park board, park district, board of directors of a conservancy district, incorporated association with a purpose of establishing or preserving public parks and memorial sites, or similar park authority shall exercise any power of eminent domain to appropriate real property outside the county or counties in which the park authority is located unless the appropriation has the written approval of the legislative authority of each county in which the property is located, other than the county or counties in which the park authority is located.

(D) No agency shall appropriate property based on a finding that the parcel is a blighted parcel or that the area is a blighted area or slum by making that finding in, or in conjunction with, an emergency ordinance or resolution.

(E) If an appropriation is by a public agency that is not elected and an owner has provided the public agency with a written objection to the appropriation, the elected officials of the public agency or elected individual that appointed the unelected agency may veto that appropriation. If the unelected public agency was appointed by more than one public agency or elected individual, a majority vote of the elected officials of the appointing public agencies or elected individuals is required to veto the appropriation. If the public agency that is not elected is a state agency or instrumentality such as a university, the governor has the veto authority. The governor may delegate that authority but may not delegate that authority to the unelected agency that seeks the appropriation.

Effective Date: 2007 SB7 10-10-2007



Section 163.03 - Right of entry.

Any agency may, upon the notice prescribed in this section, prior to or subsequent to the filing of a petition pursuant to section 163.05 of the Revised Code, enter upon any lands, waters, and premises for the purpose of making such surveys, soundings, drillings, appraisals, and examinations as are necessary or proper for the purpose of the agency under sections 163.01 to 163.22, inclusive, of the Revised Code, and such entry shall not constitute a trespass. Notice of such proposed entry shall be given to the owner or the person in possession by such means as are reasonably available not less than forty-eight hours nor more than thirty days prior to the date of such entry.

The agency shall make restitution or reimbursement for any actual damage, resulting to such lands, waters, and premises and to improvements or personal property located in, on, along, over, or under such lands, waters, and premises, as a result of such activities. If the parties are unable to agree upon restitution or other settlement, damages are recoverable by civil action to which the state or agency hereby consents.

Effective Date: 01-01-1966



Section 163.04 - Notice of intent to acquire - purchase offer - inability to agree.

(A) At least thirty days before filing a petition pursuant to section 163.05 of the Revised Code, an agency shall provide notice to the owner of the agency's intent to acquire the property. The notice shall be substantially in the form set forth in section 163.041 of the Revised Code. The notice shall be delivered personally on, or by certified mail to, the owner of the property or the owner's designated representative.

(B) Together with the notice that division (A) of this section requires, or after providing that notice but not less than thirty days before filing a petition pursuant to section 163.05 of the Revised Code, an agency shall provide an owner with a written good faith offer to purchase the property. The agency may revise that offer if before commencing an appropriation proceeding the agency becomes aware of conditions indigenous to the property that could not reasonably have been discovered at the time of the initial good faith offer or if the agency and the owner exchange appraisals prior to the filing of the petition.

(C) An agency may appropriate real property only after the agency obtains an appraisal of the property and provides a copy of the appraisal to the owner or, if more than one, each owner or to the guardian or trustee of each owner. The agency need not provide an owner with a copy of the appraisal when that owner is incapable of contracting in person or by agent to convey the property and has no guardian or trustee or is unknown, or the residence of the owner cannot with reasonable diligence be ascertained. When the appraisal indicates that the property is worth less than ten thousand dollars, the agency need only provide an owner, guardian, or trustee with a summary of the appraisal. The agency shall provide the copy or summary of the appraisal to an owner, guardian, or trustee at or before the time the agency makes its first offer to purchase the property. A public utility or the head of a public agency may prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a fair market value of ten thousand dollars or less.

(D) An agency may appropriate real property only after the agency is unable to agree on a conveyance or the terms of a conveyance, for any reason, with any owner or the guardian or trustee of any owner unless each owner is incapable of contracting in person or by agent to convey the property and has no guardian or trustee, each owner is unknown, or the residence of each owner is unknown to the agency and the residence of no owner can with reasonable diligence be ascertained.

(E) An agency may appropriate real property for projects that will disrupt the flow of traffic or impede access to property only after the agency makes reasonable efforts to plan the project in a way that will limit those effects. This division does not apply to an agency if it initiated the project for which it appropriates the property under Title LV of the Revised Code.

Effective Date: 01-01-1966; 2007 SB7 10-10-2007



Section 163.041 - Form of notice of intent to acquire.

Before initiating an appropriation action, an agency shall provide notice to each property owner as required by division (A) of section 163.04 of the Revised Code. The notice shall be substantially in the following form:

NOTICE OF INTENT TO ACQUIRE

TO: .................... (owner(s))

DATE: .............

.......... (agency) needs your property for a .......... (description of the project) and will need to acquire the following from you:

.................... (general description of the property or easement to be acquired).

Ohio law authorizes .......... (agency) to obtain your property or an easement across your property for certain public purposes. The legal description of your property that .......... (agency) needs is: (is attached:)

We will be presenting you with a written offer based on our determination of the fair market value of your property. You will have ...... days (minimum of ten) from the time you receive that offer to accept or reject the offer. We will be willing to discuss the offer with you during that time. You are not required to accept that offer. If you reject the offer or we are unable to come to an agreement, we may have to exercise our eminent domain authority to appropriate your property, which requires a court procedure. In a court proceeding, you may disagree with any of the following: whether the project is necessary (except in quick takes), whether the project is a public use (except in quick takes), whether your property is blighted (if applicable), and whether our offer reflects the fair market value of the property.

HERE IS A BRIEF SUMMARY OF YOUR OPTIONS AND LEGALLY PROTECTED RIGHTS:

1. By law, .......... (agency) is required to make a good faith effort to purchase (your property) (an easement across your property).

2. You do not have to accept this offer and .......... (agency) is not required to agree to your demands.

3. If you do not accept this offer, and we cannot come to an agreement on the acquisition of (your property)(an easement), .......... (agency) has the right to file suit to acquire the (property)(easement) by eminent domain in the county in which the property is located.

4. You have the right to seek the advice of an attorney, real estate appraiser, or any other person of your choice in this matter.

5. (this paragraph does not apply to private agencies or to municipally owned public utilities) You have a right to appeal this decision and may object to this project's public purpose, necessity, designation of blight (if applicable), or valuation by writing, within ten business days of receiving this notice, to:

.................... (name(s) and address(es) of the taking agency, as well as to the elected official(s) who appointed the taking agency if the taking agency is not elected).

(The elected official)(A majority of the elected officials) that appointed .......... (unelected agency) has/have the discretion to veto this project, and if they do so, it will not proceed. (This applies only if the taking agency is a public agency composed of officials who were not elected.)

6. We are required by law to provide you with a written offer and the appraisal or summary appraisal on which we base that offer (public agencies and public utilities may delete this phrase for properties valued at less than $10,000 if they have adopted alternate procedures).

After a trial, a jury will decide the amount you are to be awarded for your property that is taken, for the damage that is caused by the taking, if applicable, and for other damages permitted by law, which could either exceed or be less than our offer. During the court proceeding, you have the right to testify as to the value of your property, and you and the agency are entitled to present evidence of the fair market value of the property (easement).

You may employ, at your own expense, appraisers and attorneys to represent you at this time or at any time during the proceedings described in this notice.

If we go to court to determine the amount we pay for your property and the jury awards you an amount that is significantly in excess of a good faith offer, revised offer, or offer made after an exchange of appraisals, as provided by law, you may be entitled to recover attorney's fees, costs, and expenses, subject to certain statutory limits.

If we go to court to determine whether the project is necessary or for a public use, and the court decides that it is not necessary or not for a public use, the judge shall award you your full amount of attorney's fees, costs, and expenses.

You also have the right to request that the issue of the value of your property be submitted to nonbinding mediation. You must submit your written request for mediation within ten business days after you file an answer to the agency's petition for an appropriation proceeding. If a settlement is not reached at mediation, the matter will proceed to a jury valuation trial.

If you have any questions concerning this matter, you may contact us at:

.................... (full name, mailing, and street address, and phone of the agency)

.................... (signature of contact person)

.................... (printed name and title of contact person)

Agent of .................... (if different than agency)

Effective Date: 2007 SB7 10-10-2007



Section 163.05 - Petition for appropriation.

An agency that has met the requirements of sections 163.04 and 163.041 of the Revised Code, may commence proceedings in a proper court by filing a petition for appropriation of each parcel or contiguous parcels in a single common ownership, or interest or right therein. The petition of a private agency shall be verified as in a civil action. All petitions shall contain:

(A) A description of each parcel of land or interest or right therein sought to be appropriated, such as will permit ready identification of the land involved;

(B)

(1) A statement that the appropriation is necessary, for a public use, and, in the case of a public agency, a copy of the resolution of the public agency to appropriate;

(2) If the property being appropriated is a blighted parcel that is being appropriated pursuant to a redevelopment plan, a statement that shows the basis for the finding of blight and that supports that the parcel is part of a blighted area pursuant to the definition in section 1.08 of the Revised Code.

(C) A statement of the purpose of the appropriation;

(D) A statement of the estate or interest sought to be appropriated;

(E) The names and addresses of the owners, so far as they can be ascertained;

(F) A statement showing requirements of section 163.04 of the Revised Code have been met;

(G) A prayer for the appropriation.

In the event of an appropriation where the agency would require less than the whole of any parcel containing a residence structure and the required portion would remove a garage and sufficient land that a replacement garage could not be lawfully or practically attached, the appropriation shall be for the whole parcel and all structures unless, at the discretion of the owner, the owner waives this requirement, in which case the agency shall appropriate only the portion that the agency requires as well as the entirety of any structure that is in whole or in part on the required portion.

In the event of the appropriation of less than the fee of any parcel or of a fee in less than the whole of any parcel of property, the agency shall either make available to the owner or shall file in the office of the county engineer, a description of the nature of the improvement or use which requires the appropriation, including any specifications, elevations, and grade changes already determined at the time of the filing of the petition, in sufficient detail to permit a determination of the nature, extent, and effect of the taking and improvement. A set of highway construction plans shall be acceptable in providing such description for the purposes of the preceding sentence in the appropriation of land for highway purposes.

Effective Date: 09-12-1994; 2007 SB7 10-10-2007



Section 163.051 - Submission of property value to binding arbitration.

Either an owner of property or an agency may request that the issue of the value of the property be submitted to nonbinding mediation. Any request for mediation shall be made in writing within ten business days after the owner files an answer pursuant to section 163.08 of the Revised Code. The court shall appoint a mediator, and the mediation shall be conducted and concluded within fifty days after the owner filed an answer. Only a judge may extend the time for concluding the mediation, and the judge may do so only for the reason of an inability to obtain an appraisal. The agency shall pay the cost of mediation.

Effective Date: 2007 SB7 10-10-2007



Section 163.06 - Depositing value with court.

(A) A public agency, other than an agency appropriating property for the purposes described in division (B) of this section, that qualifies pursuant to Section 19 of Article I, Ohio Constitution, may deposit with the court at the time of filing the petition the value of such property appropriated together with the damages, if any, to the residue, as determined by the public agency, and thereupon take possession of and enter upon the property appropriated. The right of possession upon deposit as provided in this division shall not extend to structures.

(B) A public agency appropriating property for the purpose of making or repairing roads which shall be open to the public, without charge, or for the purpose of implementing rail service under Chapter 4981. of the Revised Code, may deposit with the court at the time of filing the petition the value of such property appropriated together with the damages, if any, to the residue, as determined by the public agency, and stated in an attached declaration of intention to obtain possession and thereupon take possession of and enter upon the property appropriated, including structures situated upon the land appropriated for such purpose or situated partly upon the land appropriated therefor and partly upon adjoining land, so that such structures cannot be divided upon the line between such lands without manifest injury thereto. The jury, in assessing compensation to any owner of land appropriated under this division shall assess the value thereof in accordance with section 163.14 of the Revised Code. The owner or occupant of such structures shall vacate the same within sixty days after service of summons as required under section 163.07 of the Revised Code, after which time the agency may remove said structures. In the event such structures are to be removed before the jury has fixed the value of the same, the court, upon motion of the agency, shall:

(1) Order appraisals to be made by three persons, one to be named by the owner, one by the county auditor, and one by the agency. Such appraisals may be used as evidence by the owner or the agency in the trial of said case but shall not be binding on said owner, agency, or the jury, and the expense of said appraisals shall be approved by the court and charged as costs in said case.

(2) Cause pictures to be taken of all sides of said structures;

(3) Compile a complete description of said structures, which shall be preserved as evidence in said case to which the owner or occupants shall have access.

(C) Any time after the deposit is made by the public agency under division (A) or (B) of this section, the owner may apply to the court to withdraw the deposit, and such withdrawal shall in no way interfere with the action except that the sum so withdrawn shall be deducted from the sum of the final verdict or award. Upon such application being made the court shall direct that the sum be paid to such owner subject to the rights of other parties in interest provided such parties make timely application as provided in section 163.18 of the Revised Code. Interest shall not accrue on any sums withdrawable as provided in this division.

Effective Date: 10-20-1994; 2007 SB7 10-10-2007



Section 163.07 - Notice of filing petition to owners.

Where the residence of the owners is known and is within this state, notice of the filing of a petition as provided in section 163.05 of the Revised Code shall be given to all such owners by serving a summons and a copy of such petition in the manner of service of summons in civil actions. When the residence of the owners is unknown, and as to all who cannot be served within the state, notice shall be given by publishing the substance of the petition, and a statement of the date of the filing thereof and of the date on and after which the matter may be heard, once a week for two consecutive weeks, in a newspaper of general circulation in the county, or shall be given by registered mail. When service is made by publication, section 2703.16 of the Revised Code shall be complied with.

Unless a person acquiring any interest in any property described in an appropriation petition after the filing thereof moves to be made an additional party defendant prior to the date that the case is set for the jury trial on compensation or to any journalization of a settlement entry, he shall be bound by the final judgment, without right of appeal except as to distribution, and shall receive such compensation as was awarded to his predecessor in interest to the extent that he has succeeded thereto.

Effective Date: 01-01-1966



Section 163.08 - Answer of owner.

Any owner may file an answer to such petition. Such answer shall be verified as in a civil action and shall contain a general denial or specific denial of each material allegation not admitted. The agency's right to make the appropriation, the inability of the parties to agree, and the necessity for the appropriation shall be resolved by the court in favor of the agency unless such matters are specifically denied in the answer and the facts relied upon in support of such denial are set forth therein, provided, when taken in time of war or other public exigency, imperatively requiring its immediate seizure or for the purpose of making or repairing roads, which shall be open to the public, without charge, an answer may not deny the right to make the appropriation, the inability of the parties to agree, or the necessity for the appropriation. A petition for appropriation, filed by the director of transportation, which contains a declaration and journalization of his intent to construct a state highway or interstate highway, shall constitute a presumption that such appropriation is for the purpose of making or repairing roads which shall be open to the public without charge. At a hearing on an issue whether a taking sought by the director of transportation is for the purpose of making or repairing roads open to the public without charge, a set of construction plans made by or for the director and showing the proposed use of the property in connection with the construction or repair of such a road is presumptive evidence of such purpose, notwithstanding that no money has been appropriated for such construction or repair.

An answer shall be served in accordance with Civil Rule 12. If the agency involved in the action is a private agency, no more than one extension of the time authorized by Civil Rule 12 for serving an answer shall be granted pursuant to Civil Rule 6, and that extension shall not exceed thirty days.

Effective Date: 07-01-1983



Section 163.09 - Valuation of property.

(A) If no answer is filed pursuant to section 163.08 of the Revised Code, and no approval ordered by the court to a settlement of the rights of all necessary parties, the court, on motion of a public agency, shall declare the value of the property taken and the damages, if any, to the residue to be as set forth in any document properly filed with the clerk of the court of common pleas by the public agency. In all other cases, the court shall fix a time, within twenty days from the last date that the answer could have been filed, for the assessment of compensation by a jury.

(B)

(1) When an answer is filed pursuant to section 163.08 of the Revised Code and any of the matters relating to the right to make the appropriation, the inability of the parties to agree, or the necessity for the appropriation are specifically denied in the manner provided in that section, the court shall set a day, not less than five or more than fifteen days from the date the answer was filed, to hear those matters. Upon those matters, the burden of proof is upon the agency by a preponderance of the evidence except as follows:

(a) A resolution or ordinance of the governing or controlling body, council, or board of the agency declaring the necessity for the appropriation creates a rebuttable presumption of the necessity for the appropriation if the agency is not appropriating the property because it is a blighted parcel or part of a blighted area or slum.

(b) The presentation by a public utility or common carrier of evidence of the necessity for the appropriation creates a rebuttable presumption of the necessity for the appropriation.

(c) Approval by a state or federal regulatory authority of an appropriation by a public utility or common carrier creates an irrebuttable presumption of the necessity for the appropriation.

(2) Subject to the irrebuttable presumption in division (B)(1)(c) of this section, only the judge may determine the necessity of the appropriation. If, as to any or all of the property or other interests sought to be appropriated, the court determines the matters in favor of the agency, the court shall set a time for the assessment of compensation by the jury not less than sixty days from the date of the journalization of that determination, subject to the right of the parties to request mediation under section 163.051 of the Revised Code and the right of the owner to an immediate appeal under division (B)(3) of this section. Except as provided in division (B)(3) of this section, an order of the court in favor of the agency on any of the matters or on qualification under section 163.06 of the Revised Code shall not be a final order for purposes of appeal. An order of the court against the agency on any of the matters or on the question of qualification under section 163.06 of the Revised Code shall be a final order for purposes of appeal. If a public agency has taken possession prior to such an order and such an order, after any appeal, is against the agency on any of the matters, the agency shall restore the property to the owner in its original condition or respond in damages, which may include the items set forth in division (A)(2) of section 163.21 of the Revised Code, recoverable by civil action, to which the state consents.

(3) An owner has a right to an immediate appeal if the order of the court is in favor of the agency in any of the matters the owner denied in the answer, unless the agency is appropriating property in time of war or other public exigency imperatively requiring its immediate seizure, for the purpose of making or repairing roads which shall be open to the public without charge, for the purpose of implementing rail service under Chapter 4981. of the Revised Code, or under section 307.08, 504.19, 6101.181, 6115.221, 6117.39, or 6119.11 of the Revised Code or by a public utility owned and operated by a municipal corporation as the result of a public exigency.

(C) When an answer is filed pursuant to section 163.08 of the Revised Code, and none of the matters set forth in division (B) of this section is specifically denied, the court shall fix a time within twenty days from the date the answer was filed for the assessment of compensation by a jury.

(D) If answers are filed pursuant to divisions (B) and (C) of this section, or an answer is filed on behalf of fewer than all the named owners, the court shall set the hearing or hearings at such times as are reasonable under all the circumstances, but in no event later than twenty days after the issues are joined as to all necessary parties or twenty days after rule therefor, whichever is earlier.

(E) The court, with the consent of the parties, may order two or more cases to be consolidated and tried together, but the rights of each owner to compensation, damages, or both shall be separately determined by the jury in its verdict.

(F) If an answer is filed under section 163.08 of the Revised Code with respect to the value of property, the trier of fact shall determine that value based on the evidence presented, with neither party having the burden of proof with respect to that value.

(G) If the court determines the matter in the favor of the owner as to the necessity of the appropriation or whether the use for which the agency seeks to appropriate the property is a public use, in a final, unappealable order, the court shall award the owner reasonable attorney's fees, expenses, and costs.

Effective Date: 09-10-1987; 05-06-2005; 2007 SB7 10-10-2007



Section 163.10 - Selecting jury.

The assessment of compensation may be made at a regular or special term of court. The jury shall be selected from the jurors drawn as prescribed in Chapter 2313. of the Revised Code, and qualified as in civil actions. However, it shall be grounds for challenge for cause if a juror has served in two appropriation trials in the current term of court.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 06-29-2001



Section 163.11 - Infant or incompetent owner.

If it appears that any of the owners is an infant or otherwise incompetent, and has no guardian, a guardian ad litem shall be appointed in his behalf.

Effective Date: 01-01-1966



Section 163.12 - View of premises - court may amend defect or informality in proceedings.

(A) A view of the premises to be appropriated or of premises appropriated shall be ordered by the court when requested by a party to the proceedings.

(B) The property owners shall open and close the case except that, if the premises are appropriated under section 163.06, 307.08, 504.19, 6101.181, 6115.221, 6117.39, or 6119.11 of the Revised Code as the result of a public exigency, the party or parties other than the owners shall open and close the case.

(C) The court may amend any defect or informality in proceedings under sections 163.01 to 163.22 of the Revised Code. The court may cause new parties to be added and direct further notice to be given to a party in interest as the court considers proper.

(D) No part of the pleadings shall be read or exhibited to the jury.

Effective Date: 01-01-1966; 05-06-2005; 2007 SB7 10-10-2007



Section 163.13 - View of premises.

No delay in the proceedings shall be occasioned by doubt as to the ownership of any property, or as to the interest of the respective owners, but in such cases the court may require the retention of the deposit or award or such portion thereof as the court deems appropriate, until the rights of the respective parties have been determined.

Effective Date: 01-01-1966



Section 163.14 - Determination of ownership rights.

(A) In appropriation proceedings the jury shall be sworn to impartially assess the compensation and damages, if any, without deductions for general benefits as to the property of the owner.

(B) The jury, in its verdict, shall assess the compensation for the property appropriated and damages, if any, to the residue, to be paid to the owners. When a building or other structure is on the property appropriated or when a building or other structure is situated partly upon the land appropriated and partly upon adjoining land so that the structure cannot be divided upon the line between such lands without manifest injury thereto, the jury, in assessing compensation to any owner of the land, shall assess the value thereof, as part of the compensation. The title to said structure shall vest in the agency which shall have the right to enter upon the adjoining land upon which any part of the structure is located for the purpose of removing said structure therefrom, after deposit in accordance with the verdict. Such removal shall be made within ninety days after taking title to the property appropriated; provided, that the court may extend removal time upon such conditions as the court requires.

(C) The jury, in its verdict, shall assess compensation to the owner of a business conducted on the property taken for loss of goodwill if the owner proves both of the following:

(1) The loss is caused by the taking of the property;

(2) The loss cannot reasonably be prevented by relocation of the business or by taking steps and adopting procedures that a reasonably prudent person would take and adopt in preserving the goodwill.

Compensation for loss of goodwill shall not be included in payments made under section 163.53 of the Revised Code, shall not be duplicated in any compensation otherwise awarded to the owner, shall not exceed ten thousand dollars, and shall not be awarded in appropriations of less than the entirety of the business property.

(D) The verdict shall be signed by at least three-fourths of the members of the jury.

(E) If a jury is discharged without rendering a verdict, another shall be impaneled at the earliest convenient time and shall make the inquiry and assessment.

Effective Date: 08-08-1967; 2007 SB7 10-10-2007



Section 163.15 - Contents of jury verdict - relocation payments.

(A) As soon as the agency pays to the party entitled thereto or deposits with the court the amount of the award and the costs assessed against the agency, it may take possession; provided, that this shall not be construed to limit the right of a public agency to enter and take possession, as provided in section 163.06 of the Revised Code. When the agency is entitled to possession the court shall enter an order to such effect upon the record and, if necessary, process shall be issued to place the agency in possession. Whenever a final journal entry in an appropriation proceeding, granting to this state a fee title or any lesser estate or interest in real property is filed and journalized by the clerk of courts, the clerk of courts shall forthwith transmit to the county auditor a certified copy of said final journal entry who shall transfer the property on the auditor's books and transmit said entry with proper endorsement to the county recorder for recording. The costs of filing such final journal entry with the county auditor and the county recorder shall be taxed as costs in the appropriation proceedings the same as other costs are taxed under section 163.16 of the Revised Code.

(B)

(1) Whenever the appropriation of real property requires the owner, a commercial tenant, or a residential tenant identified by the owner in a notice filed with the court to move or relocate, the agency shall make a payment to that person, upon proper application as approved by the agency, for all of the following:

(a) Actual reasonable expenses in moving the person and the person's family, business, farm operation, or other personal property;

(b) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the agency;

(c) Actual reasonable expenses in searching for a replacement business or farm, but not to exceed two thousand five hundred dollars;

(d) Actual and reasonable expenses necessary to reestablish a farm, nonprofit organization, or small business at its new site, but not to exceed ten thousand dollars.

(2) If the agency does not approve a payment for which the owner applied under division (B)(1) of this section, the trier of fact, upon presentation of proof, shall determine whether to award a payment for the expenses described in division (B)(1) of this section and the amount of any award. The owner shall have the burden of proof with respect to those expenses.

(3)

(a) In addition to any payments an owner of a business may receive under division (B)(1) of this section, an owner of a business who is required by an appropriation of real property to relocate the business may recover damages for the owner's actual economic loss resulting from the appropriation, as proven by the owner by a preponderance of the evidence. Compensation for actual economic loss under this division shall not include any attorney's fees and shall not duplicate any amount awarded as compensation under this chapter.

(b) The amount of compensation awarded under division (B)(3)(a) of this section shall not exceed twelve months net profit of the business on an annualized basis. Except as otherwise provided in division (B)(3)(c) of this section, if the agency is appropriating property in time of war or other public exigency imperatively requiring its immediate seizure, for the purpose of making or repairing roads that shall be open to the public without charge, for the purpose of implementing rail service under Chapter 4981. of the Revised Code, or under section 307.08, 504.19, 6101.181, 6115.221, 6117.39, or 6119.11 of the Revised Code as the result of a public exigency, or the agency is a municipal corporation that is appropriating property as a result of a public exigency, the period for which the net profit of the business is calculated shall be twelve months minus the time period from the date the agency gives the notice required by section 163.04 of the Revised Code to the date the agency deposits the value of the property with the court pursuant to section 163.06 of the Revised Code or pays that amount to the owner, but in no event shall the compensation time period be less than fifteen days. If the period on which the loss is calculated is reduced to fifteen days and the relocation is unusually complex, the owner may request the agency to increase that period by up to fifteen additional days. If the agency fails to pay the compensation as provided under division (B)(3)(a) of this section or denies the request, the owner may seek an award of such compensation pursuant to this section.

(c) In case of an act of God or other public exigency that requires an immediate taking of property to protect public health or safety or in case of a voluntary conveyance, the amount of compensation awarded under division (B)(3)(a) of this section shall not exceed fifteen days net profit of the business on an annualized basis. The owner may request the agency to increase that period by up to fifteen additional days. If the agencyfails to pay the compensation as provided under division (B)(3)(a) of this section or denies the request, the owner may seek an award of such compensation pursuant to this section.

Effective Date: 04-29-1968; 2007 SB7 10-10-2007



Section 163.16 - Court costs.

The court costs, including jury fees, of any proceeding shall be paid as the court directs, except as may be provided for in cases subject to division (A)(2) or (B)(1) of section 163.21 of the Revised Code. The agency may offer to confess judgment for the amount to be stated and the court costs then made in favor of any owner who in any manner enters an appearance or upon whom service has been made. If such owner refuses to accept such offer and as a result of the trial does not receive more, he shall pay all court costs accruing after the offer.

Effective Date: 09-10-1987



Section 163.17 - Interest.

Where the agency has the right to take possession of the property before the verdict upon payment into court of a deposit, and a portion of said deposit may be withdrawn immediately by the owner, the amount of the verdict which exceeds the portion of the deposit withdrawable shall be subject to interest from the date of taking to the date of actual payment of the award.

Where the agency has no right to take possession of the property before the verdict, if the award is not paid to the owner or deposited in court within twenty-one days after journalization of the verdict, interest thereafter shall accrue, except that where the owner appeals, interest shall not accrue until the agency takes possession.

If the owner appeals and is granted a larger award, interest shall be paid on the additional amount awarded from the date of taking possession to the date of actual payment or date of deposit with immediate right of withdrawal.

If the agency wishes to appeal, it may require the deposit to remain with the court pending final disposition of the case provided it pays interest on the final award from date of taking possession to the date the money is actually paid or made available to the owner; provided, the owner may withdraw the entire award upon posting an appropriate refund bond set by the court; and provided, that where a building or other structure is taken, the court may, on application of the owner, permit the owner to withdraw a reasonable portion of the award allocable to the building without giving bond.

If the amount of any deposit actually withdrawn by the owner exceeds the final award from which no appeal is or can be taken, then the owner at the time of entry of judgment on such award shall refund at once to the court for the account of the agency the amount of such excess plus interest on such excess from the date of withdrawal of such excess until the date of such refund, and upon the failure of the owner to make such refund, the agency shall be entitled to a money judgment against the owner.

Except for cases involving the department of transportation, interest as provided for in this section shall be at the rate of interest for judgments as set forth in section 1343.03 of the Revised Code. In a case involving the appropriation of property by the department of transportation, and the department is the sole public agency seeking to appropriate property in the case, interest as provided for in this section shall be at the per annum rate of either the interest rate as defined and established in division (B) of section 5703.47 of the Revised Code, or ten per cent, whichever is less.

Effective Date: 07-06-2001



Section 163.18 - Notice to owners of award - motion for distribution.

At the time the agency makes a deposit or pays into court the jury award, the clerk of courts shall give notice by ordinary mail of such payment to the counsel of record of each owner and to the known address of owners not represented. Thereupon any owner may file with the court a motion for distribution. After reasonable notice to all parties and to any additional interested parties who become known to the court, the court shall hear evidence as to the respective interests of the owners in the property and may make distribution of the deposit or award accordingly.

Effective Date: 01-01-1966



Section 163.19 - Appeal.

Subject to sections 163.07 and 163.09 of the Revised Code, any party may prosecute appeals as in other civil actions from the judgment of the court.

The owner may request, and the court may grant, a stay on appeal, provided that the owner posts a supersedeas bond in an amount the court determines.

Effective Date: 01-01-1966; 2007 SB7 10-10-2007



Section 163.20 - Appropriation to perfect title.

An agency may appropriate in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code, any property in which an interest has been appropriated, in order to perfect title in itself.

Effective Date: 01-01-1966



Section 163.21 - Abandonment of proceedings.

(A)

(1) If it has not taken possession of property that is appropriated, an agency may abandon appropriation proceedings under sections 163.01 to 163.22 of the Revised Code at any time after the proceedings are commenced but not later than ninety days after the final determination of the cause.

(2) In all cases of abandonment as described in division (A)(1) of this section, the court shall enter a judgment against the agency for costs, including jury fees, and shall enter a judgment in favor of each affected owner, in amounts that the court considers to be just, for each of the following that the owner incurred:

(a) Witness fees, including expert witness fees;

(b) Attorney's fees;

(c) Other actual expenses.

(B)

(1) In appropriation proceedings under sections 163.01 to 163.22 of the Revised Code or as authorized by divisions (A) and (B) of section 163.02 of the Revised Code for appropriation proceedings in time of a public exigency under other sections of the Revised Code, if the court determines that an agency is not entitled to appropriate particular property, the court shall enter both of the following:

(a) A judgment against the agency for costs, including jury fees;

(b) A judgment in favor of each affected owner, in amounts that the court considers to be just, for the owner's reasonable disbursements and expenses, to include witness fees, expert witness fees, attorney's fees, appraisal and engineering fees, and for other actual expenses that the owner incurred in connection with the proceedings.

(2) Any award to an owner pursuant to this section shall be paid by the head of the agency for whose benefit the appropriation proceedings were initiated.

(C)

(1) Except as otherwise provided in division (C)(2) or (3) of this section and subject to division (C)(5) of this section, when an agency appropriates property and the final award of compensation is greater than one hundred twenty-five per cent of the agency's good faith offer for the property or, if before commencing the appropriation proceeding the agency made a revised offer based on conditions indigenous to the property that could not reasonably have been discovered at the time of the good faith offer, one hundred twenty-five per cent of the revised offer, the court shall enter judgment in favor of the owner, in amounts the court considers just, for all costs and expenses, including attorney's and appraisal fees, that the owner actually incurred.

(2) The court shall not enter judgment for costs and expenses, including attorney's fees and appraisal fees, if the agency is appropriating property in time of war or other public exigency imperatively requiring its immediate seizure, for the purpose of making or repairing roads that shall be open to the public without charge, for the purpose of implementing rail service under Chapter 4981. of the Revised Code, or under section 307.08, 504.19, 6101.181, 6115.221, 6117.39, or 6119.11 of the Revised Code as the result of a public exigency, or the agency is a municipal corporation that is appropriating property as a result of a public exigency, except that the court shall enter judgment in favor of the owner for costs and expenses, including attorney's and appraisal fees, that the owner actually incurred only if the property being appropriated is land used for agricultural purposes as defined in section 303.01 or 519.01 of the Revised Code, or the county auditor of the county in which the land is located has determined under section 5713.31 of the Revised Code that the land is "land devoted exclusively to agricultural use" as defined in section 5713.30 of the Revised Code and the final award of compensation is more than one hundred fifty per cent of the agency's good faith offer or a revised offer made by the agency under division (C)(1) or (3) of this section.

(3) The court shall not enter judgment for costs and expenses, including attorney's fees and appraisal fees, that the owner actually incurred if the owner and the agency exchanged appraisals prior to the filing of the petition and the final award of compensation was not more than one hundred twenty-five per cent of the agency's first offer for the property made subsequent to the exchange of appraisals and at least thirty days before the filing of the petition.

(4) An award of costs and expenses, including attorney's and appraisal fees, that the owner actually incurred, under division (C) of this section shall not exceed the lesser of twenty-five per cent of the amount by which the final award of compensation exceeds the agency's initial good faith offer or revised offer or twenty-five per cent of the amount by which the final award of compensation exceeds the agency's last written offer made not less than forty-five days before the date initially designated for trial by the court.

(5)

(a) An award of costs and expenses, including attorney's and appraisal fees, that the owner actually incurred, made under division (G) of section 163.09 of the Revised Code is not subject to the conditions and limitations set forth in divisions (C)(1), (2), (3), and (4) of this section.

(b) The court shall not enter judgment for costs and expenses, including attorney's fees and appraisal fees, under division (C) of this section unless not less than fifty days prior to the date initially designated by the court for trial the owner provided the agency with an appraisal or summary appraisal of the property being appropriated or with the owner's sworn statement setting forth the value of the property and an explanation of how the owner arrived at that value.

Effective Date: 09-10-1987; 2007 SB7 10-10-2007



Section 163.211 - Repurchase of unused property by owner.

If an agency decides not to use appropriated property for the purpose stated in the appropriation petition, the prior owner from whom the property was appropriated may repurchase the property for its fair market value as determined by an independent appraisal made by an appraiser chosen by agreement of the parties or, if the parties cannot agree, an appraiser chosen by the court. The right of repurchase shall be extinguished if any of the following occur:

(A) The prior owner declines to repurchase the property.

(B) The prior owner fails to repurchase the property within sixty days after the public agency offers the property for repurchase.

(C) A plan, contract, or arrangement is authorized that commences an urban renewal project that includes the property.

(D) The agency grants or transfers the property to any other person or agency.

(E) Five years have passed since the property was appropriated.

(F) Prior to the filing of the petition for appropriation, the appropriated property was a blighted parcel, and the prior owner contributed to the blight.

Effective Date: 2007 SB7 10-10-2007



Section 163.22 - Rules of procedure.

All proceedings brought under sections 163.01 to 163.22 of the Revised Code shall be governed by the law applicable in civil actions and the Rules of Civil Procedure, including, but not limited to, the rules governing discovery, except as otherwise provided in those sections. The proceedings shall be advanced as a matter of immediate public interest and concern and shall be heard by the court at the earliest practicable moment.

Effective Date: 06-29-2001



Section 163.31 - Removal of advertising device definitions.

As used in sections 163.31 to 163.33 of the Revised Code:

(A) "Advertising device" includes any legally erected and maintained outdoor sign, display, device, figure, painting, drawing, message, placard, poster, billboard, or other contrivance designed, intended, or used to advertise or to give information in the nature of advertising, or any part of any such contrivance, the advertisement on which is visible from the traveled way of any street, road, or highway in this state.

(B) "Erect" means to construct or allow to be constructed, but does not include any activity performed incident to a change of an advertisement or normal maintenance of an advertising device.

(C) "Just compensation" means the payment of compensation by a public agency that orders the removal of an advertising device, in the same manner as it would for other property acquired pursuant to this chapter.

(D) "Maintain" means to preserve, keep in repair, continue, allow to exist, or restore if destroyed by an act of God or vandalism.

(E) "Public agency" has the same meaning as in section 163.01 of the Revised Code.

(F) "Visible" means capable of being seen, whether or not legible, without visual aid by a person of normal acuity.

Effective Date: 10-09-1981



Section 163.32 - Removing advertising device is compensable.

Any removal of an advertising device that is ordered by a public agency pursuant to law or ordinance, or to the exercise of any power or authority possessed by the public agency, shall be deemed to constitute the taking of all right, title, and interest in the advertising device, including any leasehold interest, of the owner of the advertising device and of the right of the owner of the real property on which the advertising device is located to erect and maintain the advertising device on it. If the public agency and any such owner of a compensable right, title, or interest do not reach agreement as to the amount of just compensation to be paid for the right, title, or interest, the public agency shall institute an action to appropriate it in accordance with this chapter.

Effective Date: 10-09-1981



Section 163.33 - Paying compensation prior to removal.

(A) Before any advertising device is removed by a public agency pursuant to any law or ordinance, or to the exercise of any power or authority possessed by the public agency, the owner of the advertising device and the owner of the real property upon which the advertising device is located shall be paid just compensation.

(B) Sections 163.31 to 163.33 of the Revised Code do not apply to any action taken pursuant to Chapter 5516. of the Revised Code.

Effective Date: 10-09-1981



Section 163.51 - Displaced person definitions.

As used in sections 163.51 to 163.62 of the Revised Code:

(A) "State agency" means any department, agency, or instrumentality of a state or of a political subdivision of a state; any department, agency, or instrumentality of two or more states or of two or more political subdivisions of a state or states; or any community urban redevelopment corporation organized pursuant to Chapter 1728. of the Revised Code; and any person who has the authority to acquire property by eminent domain under state law.

(B) "Displacing agency" means any state agency or person carrying out a program or project with federal assistance, or carrying out any state highway project that causes a person to be a displaced person.

(C) "Federal financial assistance" means a grant, loan, or contribution provided by the United States.

(D) "Person" includes any individual, partnership, corporation, or association.

(E)

(1) Except as provided in divisions (E)(2) and (3) of this section, "displaced person" means any person who moves from real property, or moves his personal property from real property, as a direct result of a written notice of intent to acquire or the acquisition of such real property, in whole or in part, under a program or project undertaken by a state agency with federal financial assistance or with the rights and powers granted to a community urban redevelopment corporation by the provisions of Chapter 1728. of the Revised Code, or for any state highway project; or as a direct result of rehabilitation, demolition, or other displacing activity on real property undertaken by such state agencies, on which such person is a residential tenant or conducts a business or farm operation, where the head of the displacing agency determines that the displacement is permanent.

(2) Solely for the purpose of establishing eligibility for moving expenses and advisory assistance under sections 163.53 and 163.56 of the Revised Code, "displaced person" includes any person who moves from real property, or moves personal property from real property; as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, under a program or project undertaken by a state agency with federal financial assistance or with the rights and powers granted to a community urban redevelopment corporation by the provisions of Chapter 1728. of the Revised Code, or for any state highway project; or as a direct result of rehabilitation, demolition, or other displacing activity undertaken by such state agencies on such other real property, where the head of the displacing agency determines that the displacement is permanent.

(3) "Displaced person" does not include a person who has been determined, according to criteria established by the head of the displacing agency, to be either in unlawful occupancy of the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this chapter; or a person who became an occupant of the dwelling after its acquisition and whose occupancy is on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(F) "Business" means any lawful activity, excepting a farm operation, conducted primarily for one or more of the following:

(1) The purchase, sale, lease, and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(2) The sale of services to the public;

(3) By a nonprofit organization;

(4) Solely for the purposes of section 163.53 of the Revised Code, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

(G) "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

(H) "Mortgage" means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, under the laws of Ohio, together with the credit instruments, if any, secured thereby.

(I) "Comparable replacement dwelling" means any dwelling that is decent, safe, and sanitary; adequate in size to accommodate the occupants; within the financial means of the displaced person; functionally equivalent to the displaced person's dwelling; in an area not subject to unreasonable adverse environmental conditions; and in a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services, and the displaced person's place of employment.

(J) "Acquiring agency" means both of the following:

(1) A state agency with authority to acquire property by eminent domain under state law;

(2) A state agency or person without such authority, to the extent provided by the head of the lead agency by rule.

Effective Date: 07-01-1989



Section 163.52 - Validity of property acquisition.

(A) The failure of an acquiring agency to satisfy a requirement of section 163.59 of the Revised Code does not affect the validity of any property acquisition by purchase or condemnation.

(B) Nothing in sections 163.51 to 163.62 of the Revised Code shall be construed as creating, in any condemnation proceeding brought under the power of eminent domain, any element of value or damage not in existence immediately prior to June 11, 1971.

Effective Date: 09-06-2002



Section 163.53 - Application for payment to displaced person.

(A) Whenever the acquisition of real property for a program or project undertaken by a displacing agency will result in the displacement of any person, the head of the agency shall make a payment to any displaced person, upon proper application as approved by such agency head, for all of the following:

(1) Actual reasonable expenses in moving the person, the person's family, business, farm operation, or other personal property;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the head of the displacing agency;

(3) Actual reasonable expenses in searching for a replacement business or farm, but not to exceed two thousand five hundred dollars;

(4) Actual and reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed ten thousand dollars.

(B) Any displaced person eligible for payments under division (A) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this division in lieu of the payments authorized by division (A) of this section may receive an expense and dislocation allowance, determined according to a schedule established by the head of the displacing agency.

(C) Any displaced person eligible for payments under division (A) of this section who is displaced from the person's place of business or from the person's farm operation may qualify for the payment authorized by this division in lieu of the payment authorized by division (A) of this section. The payment authorized by this division shall consist of a fixed payment in an amount to be determined according to criteria established by the head of the lead agency, except that such payment shall be not less than one thousand dollars nor more than twenty thousand dollars. A person whose sole business at the displacement dwelling is the rental of such property to others does not qualify for a payment under this division.

(D)

(1) Except as provided in section 5501.51 of the Revised Code, if a program or project undertaken by a displacing agency results in the relocation of a utility facility, and the purpose of the program or project was not to relocate or reconstruct any utility facility; and if the owner of the utility facility which is being relocated under such program or project has entered into a franchise or similar agreement with the state or local government on whose property, easement, or right-of-way such facility is located with respect to the use of such property, easement, or right-of-way; and if the relocation of such facility results in such owner incurring an extraordinary cost in connection with such relocation; then the displacing agency may, in accordance with such rules as the head of the lead agency may adopt, provide to such owner a relocation payment which may not exceed the amount of such extraordinary cost, less any increase in the value of the new utility facility above the value of the old utility facility, and less any salvage value derived from the old utility facility.

(2) As used in division (D) of this section:

(a) "Extraordinary cost in connection with a relocation" means any cost incurred by the owner of a utility facility in connection with relocation of such facility that is determined by the head of the displacing agency, under such rules as the head of the lead agency shall adopt, to be a nonroutine relocation expense, to be a cost that owner ordinarily does not include in its annual budget as an expense of operation, and to meet such other requirements as the lead agency may prescribe in such rules.

(b) "Utility facility" means any electric, gas, water, steam power, or materials transmission or distribution system; any transportation system; any communications system, including cable television; and any fixture, equipment, or other property associated with the operation, maintenance, or repair of any such system; which is located on property owned by a state or local government or over which a state or local government has an easement or right-of-way. A utility facility may be publicly, privately, or cooperatively owned.

Effective Date: 03-21-1989; 2007 SB7 10-10-2007



Section 163.54 - Additional payments to displaced person displaced from dwelling owned 180 days or more.

(A) In addition to payments otherwise authorized by sections 163.51 to 163.62 of the Revised Code, the head of the displacing agency shall make an additional payment not to exceed twenty-two thousand five hundred dollars to any displaced person who is displaced from a dwelling actually owned and occupied by him for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1) The amount, if any, which when added to the acquisition cost of the dwelling acquired by the displacing agency, equals the reasonable cost of a comparable replacement dwelling.

(2) The amount, if any, which will compensate the displaced person for any increased interest costs and other debt service costs which the person is required to pay for financing the acquisition of a comparable replacement dwelling. This amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of the dwelling.

(3) Reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(B) The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a replacement dwelling which is decent, safe, and sanitary not later than the end of the one-year period beginning on the date on which he receives from the displacing agency final payment of all costs of the acquired dwelling, or on the date on which the displacing agency's obligation under division (B)(3) of section 163.56 of the Revised Code is met, whichever is later, except that the displacing agency may extend the period for good cause. If the period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year after the displaced person receives from the displacing agency final payment of all costs of the acquired dwelling.

Effective Date: 03-21-1989



Section 163.55 - Additional payments to displaced person displaced from dwelling owned 90 days or more.

(A) In addition to amounts otherwise authorized by sections 163.51 to 163.62 of the Revised Code, the head of a displacing agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under section 163.54 of the Revised Code which dwelling was actually and lawfully occupied by such displaced person for not less than ninety days prior to the initiation of negotiations for acquisition of such dwelling, or in any case in which displacement is not a direct result of acquisition, not less than ninety days prior to such other event as the head of the lead agency shall prescribe. The payment shall consist of the amount necessary to enable the displaced person to lease or rent for a period not to exceed forty-two months, a comparable replacement dwelling, but not to exceed five thousand two hundred fifty dollars. At the discretion of the head of the displacing agency, a payment under this division may be made in periodic installments. Computation of a payment under this division to a low-income displaced person shall take into account the person's income.

(B) Any person eligible for a payment under division (A) of this section may elect to apply the payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. The person may, under criteria established by the head of the displacing agency, be eligible under this division for the maximum payment allowed under division (A) of this section, except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least ninety days but not more than one hundred eighty days immediately prior to the initiation of negotiations for the acquisition of such dwelling, the payment shall not exceed the payment the person would otherwise have received under section 163.54 of the Revised Code had the person owned and occupied the displacement dwelling one hundred eighty days immediately prior to the initiation of the negotiations.

Effective Date: 03-21-1989



Section 163.56 - Resolving problems associated with displacement.

(A)

(1) Projects or programs that cause persons to be displaced persons shall be planned in a manner that recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions that will cause displacements, the problems associated with the displacement of individuals, families, businesses, and farm operations, and in a manner that provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(2) Whenever a program or project undertaken by a displacing agency will result in the displacement of any person, the head of the displacing agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services described in division (B) of this section. If the head of the displacing agency determines that any person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, he may offer that person relocation advisory services under the program.

(B) Each relocation assistance advisory program required by division (A) of this section shall include such measures, facilities, or services as may be necessary or appropriate in order to do all of the following:

(1) Determine the need, if any, of displaced persons for relocation assistance;

(2) Provide current and continuing information on the availability, prices, and rentals, of comparable decent, safe, and sanitary sales and rental housing, and of suitable commercial properties and locations for displaced businesses and farm operations;

(3) Assure that, within a reasonable period of time, prior to displacement there will be available comparable replacement dwellings, as defined by the head of the displacing agency, equal in number to the number of and available to the displaced persons who require such dwellings, except that the head of the displacing agency may prescribe by regulation situations when such assurances may be waived;

(4) Assist a displaced person displaced from his business or farm operation in obtaining and becoming established in a suitable replacement location;

(5) Supply information concerning federal and state housing programs, disaster loan programs, and other federal or state programs offering assistance to displaced persons;

(6) Provide other advisory services to displaced persons in order to minimize hardships to them in adjusting to relocation.

Effective Date: 03-21-1989



Section 163.57 - Replacement housing.

(A) If a project cannot proceed to actual construction because comparable replacement sale or rental housing is not available, and the head of the displacing agency determines that such housing cannot otherwise be made available, he may take such action as is necessary or appropriate to provide such housing by use of funds authorized for such project. The head of the displacing agency may use this section to exceed the maximum amounts which may be paid under sections 163.54 and 163.55 of the Revised Code on a case-by-case basis for good cause as determined in accordance with rules adopted under Chapter 119. of the Revised Code by the head of the lead agency.

(B) No person shall be required to move from his dwelling on account of any project, unless the displacing agency head is satisfied that replacement housing, in accordance with section 163.56 of the Revised Code, is available to such person.

(C) The acquisition of replacement housing sites and the acquisition, rehabilitation, relocation, and construction of replacement housing shall be considered to be for a public purpose, and displacing agencies may properly expend their respective funds to carry out the purposes of sections 163.51 to 163.62 of the Revised Code.

(D) In order to prevent unnecessary expenses and duplications of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons under sections 163.51 to 163.62 of the Revised Code, a displacing agency may enter into contracts with any individual, firm, association, or corporation for services in connection with such programs, or may carry out its functions under sections 163.51 to 163.62 of the Revised Code through any federal or state governmental agency or instrumentality having an established organization for conducting relocation assistance programs. The displacing agency shall, in carrying out the relocation assistance activities described in this section, whenever practicable, utilize the services of state or local housing agencies, or other agencies having experience in the administration or conduct of similar housing assistance activities.

Effective Date: 03-21-1989



Section 163.58 - Regulations and procedure for displacement situations.

(A) Except as otherwise provided in rules adopted under division (B) of this section, the head of each displacing agency is authorized to establish such regulations and procedures as he may determine to be necessary to assure:

(1) That the payments and assistance authorized by sections 163.51 to 163.62 of the Revised Code shall be administered in a manner which is fair and reasonable, and as uniform as practicable;

(2) That a displaced person who makes proper application for a payment authorized for such person by sections 163.51 to 163.62 of the Revised Code shall be paid promptly after a move or, in hardship cases, be paid in advance;

(3) That any person aggrieved by a determination as to eligibility for a payment authorized by such sections, or the amount of a payment, may have his application reviewed by the head of the displacing agency having authority over the applicable program or project.

(B) Notwithstanding any provision of the Revised Code to the contrary, the lead agency shall adopt such rules as may be necessary to implement sections 163.51 to 163.62 of the Revised Code in a manner which is as fair, reasonable, and uniform as practicable. As used in this section, "lead agency" means the state agency that the governor shall designate to carry out the duties prescribed by this division.

Effective Date: 03-21-1989



Section 163.59 - Policy for land acquisition.

In order to encourage and expedite the acquisition of real property by agreements with owners, to avoid litigation and relieve congestion in the courts, to assure consistent treatment for owners in the many state and federally assisted programs, and to promote public confidence in public land acquisition practices, heads of acquiring agencies shall do or ensure the acquisition satisfies all of the following:

(A) The head of an acquiring agency shall make every reasonable effort to acquire expeditiously real property by negotiation.

(B) In order for an acquiring agency to acquire real property, the acquisition shall be for a defined public purpose that is to be achieved in a defined and reasonable period of time. An acquisition of real property that complies with section 5501.31 of the Revised Code satisfies the defined public purpose requirement of this division.

(C) Real property to be acquired shall be appraised before the initiation of negotiations, and the owner or the owner's designated representative shall be given a reasonable opportunity to accompany the appraiser during the appraiser's inspection of the property, except that the head of the lead agency may prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value. If the appraisal values the property to be acquired at more than ten thousand dollars, the head of the acquiring agency concerned shall make every reasonable effort to provide a copy of the appraisal to the owner. As used in this section, "appraisal" means a written statement independently and impartially prepared by a qualified appraiser, or a written statement prepared by an employee of the acquiring agency who is a qualified appraiser, setting forth an opinion of defined value of an adequately described property as of a specified date, supported by the presentation and analysis of relevant market information.

(D) Before the initiation of negotiations for real property, the head of the acquiring agency concerned shall establish an amount that the head of the acquiring agency believes to be just compensation for the property and shall make a prompt offer to acquire the property for no less than the full amount so established. In no event shall that amount be less than the agency's approved appraisal of the fair market value of the property. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which the property is acquired, or by the likelihood that the property would be acquired for that improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property.

The head of the acquiring agency concerned shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount that the head of the acquiring agency established as just compensation. Where appropriate, the just compensation for real property acquired and for damages to remaining real property shall be separately stated.

The owner shall be given a reasonable opportunity to consider the offer of the acquiring agency for the real property, to present material that the owner believes is relevant to determining the fair market value of the property, and to suggest modification in the proposed terms and conditions of the acquisition. The acquiring agency shall consider the owner's presentation and suggestions.

(E) If information presented by the owner or a material change in the character or condition of the real property indicates the need for new appraisal information, or if a period of more than two years has elapsed since the time of the appraisal of the property, the head of the acquiring agency concerned shall have the appraisal updated or obtain a new appraisal. If updated appraisal information or a new appraisal indicates that a change in the acquisition offer is warranted, the head of the acquiring agency shall promptly reestablish the amount of the just compensation for the property and offer that amount to the owner in writing.

(F) No owner shall be required to surrender possession of real property before the acquiring agency concerned pays the agreed purchase price, or deposits with the court for the benefit of the owner an amount not less than the agency's approved appraisal of the fair market value of the property, or the amount of the award of compensation in the condemnation proceeding for the property.

(G) The construction or development of a public improvement shall be so scheduled that no person lawfully occupying real property shall be required to move from a dwelling, or to move the person's business or farm operation, without at least ninety days' written notice from the head of the acquiring agency concerned of the date by which the move is required.

(H) If the head of an acquiring agency permits an owner or tenant to occupy the real property acquired on a rental basis for a short term or for a period subject to termination on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(I) In no event shall the head of an acquiring agency either advance the time of condemnation, or defer negotiations or condemnation and the deposit of funds in court for the use of the owner, or take any other action coercive in nature, in order to compel an agreement on the price to be paid for the real property.

(J) When any interest in real property is acquired by exercise of the power of eminent domain, the head of the acquiring agency concerned shall institute the formal condemnation proceedings. No head of an acquiring agency shall intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of the owner's real property.

(K) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the head of the acquiring agency concerned shall offer to acquire that remnant. For the purposes of this division, an uneconomic remnant is a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property and which the head of the agency concerned has determined has little or no value or utility to the owner.

An acquisition of real property may continue while an acquiring agency carries out the requirements of divisions (A) to (K) of this section.

This section applies only when the acquisition of real property may result in an exercise of the power of eminent domain.

Effective Date: 09-06-2002



Section 163.60 - Acquiring interest in buildings located on acquired real property.

(A) If the head of a state agency acquires any interest in real property, he shall acquire at least an equal interest in all buildings, structures, or other improvements located upon the real property so acquired and which he requires to be removed from such real property or which he determines will be adversely affected by the use to which such real property will be put.

(B) For the purpose of determining the just compensation to be paid for any building, structure, or other improvement required to be acquired by division (A) of this section, such building, structure, or other improvement shall be deemed to be a part of the real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove such building, structure, or improvement at the expiration of his term, and the fair market value which such building, structure, or improvement contributes to the fair market value of the real property to be acquired, or the fair market value of such building, structure, or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

(C) Payment under this section shall not result in duplication of any payments otherwise authorized by law. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer, and release all his right, title, and interest in and to such improvements.

Effective Date: 06-11-1971



Section 163.61 - Reimbursement of incidental expenses.

The head of a state agency, as soon as practicable after the date of payment of the purchase price or the date of deposit in court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, shall reimburse the owner, to the extent the head of such agency considers fair and reasonable, for expenses he necessarily incurred for:

(A) Transfer taxes, and similar expenses incidental to conveying such real property to the state agency;

(B) Penalty costs for prepayment of any preexisting recorded mortgage entered into in good faith encumbering such real property;

(C) The pro rata portion of any real property taxes paid which are allocable to a period subsequent to the date of vesting title in the state or state agency, or the effective date of possession of such real property by the agency, whichever is the earlier.

Effective Date: 06-11-1971



Section 163.62 - Reimbursement of reasonable costs, disbursements, and expenses.

(A) The court having jurisdiction of a proceeding instituted by a state agency to acquire real property by condemnation shall award the owner of any right, or title to, or interest in, such real property such sum as will in the opinion of the court reimburse such owner for the owner's reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred because of the condemnation proceeding, as provided in division (G) of section 163.09 or division (A) or (C) of section 163.21 of the Revised Code, as applicable.

(B) Any award made pursuant to division (A) of this section shall be paid by the head of the agency for whose benefit the condemnation proceeding was instituted.

Effective Date: 06-11-1971; 2007 SB7 10-10-2007



Section 163.63 - Condemnation - eminent domain.

Any reference in the Revised Code to any authority to acquire real property by "condemnation" or to take real property pursuant to a power of eminent domain is deemed to be an appropriation of real property pursuant to this chapter and any such taking or acquisition shall be made pursuant to this chapter.

Effective Date: 2007 SB7 10-10-2007






Chapter 164 - AID TO LOCAL GOVERNMENT IMPROVEMENTS

Section 164.01 - Aid to local government improvement definitions.

As used in this chapter:

(A) "Capital improvement" or "capital improvement project" or "project" means the acquisition, construction, reconstruction, improvement, planning, and equipping of roads and bridges, appurtenances to roads and bridges to enhance the safety of animal-drawn vehicles, pedestrians, and bicycles, waste water treatment systems, water supply systems, solid waste disposal facilities, and storm water and sanitary collection, storage, and treatment facilities, including real property, interests in real property, facilities, and equipment related or incidental to those facilities.

(B) "Local subdivision" means any county, municipal corporation, township, sanitary district, or regional water and sewer district.

(C) "Bond proceedings" means the resolutions, orders, trust agreements, indentures, and other agreements, credit facilities and credit enhancement facilities, and amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing, awarding, or providing for the terms and conditions applicable to or providing for the security or liquidity of obligations, and the provisions contained in those obligations.

(D) "Bond service charges" means principal, including any mandatory sinking fund or redemption requirements for retirement of obligations, interest and other accreted amounts, and any redemption premium payable on obligations. If not prohibited by the applicable bond proceedings, bond service charges include costs of credit enhancement facilities that are related to, and represent or are intended to provide a source of payment of or limitation on, other bond service charges.

(E) "Bond service fund" means the fund, and any accounts in that fund, created by section 164.10 of the Revised Code, including all moneys and investments, and earnings from investments, credited and to be credited to that fund and accounts as provided in the bond proceedings.

(F) "Cost of capital improvement projects" means the costs of acquiring, constructing, reconstructing, expanding, improving, and engineering capital improvement projects, and related financing costs.

(G) "Credit enhancement facilities" means letters of credit, lines of credit, stand-by, contingent, or firm securities purchase agreements, interest rate hedges including, without limitation, interest rate swaps, insurance or surety arrangements, reserve or guarantee funds, and guarantees, and other arrangements that provide for contingent or direct payment of bond service charges, for security or additional security in the event of nonpayment or default in respect of obligations, or for making or providing funds for making payment of bond service charges to, and at the option and on demand of, holders of obligations or at the option of the issuer under put or similar arrangements, or for otherwise supporting the credit or liquidity of obligations, and includes credit, reimbursement, marketing, remarketing, indexing, carrying, purchase, and subrogation agreements, and other agreements and arrangements for reimbursement of the person providing the credit enhancement facility and the security for that reimbursement. As used in this division, obligations include debt obligations of local subdivisions.

(H) "Financing costs" means all costs and expenses relating to the authorization, issuance, sale, delivery, authentication, deposit, custody, clearing, registration, transfer, exchange, fractionalization, replacement, and servicing of obligations, including, without limitation, costs and expenses for or relating to, or payment obligations under, publication and printing, postage and express delivery, official statements, offering circulars, and informational statements, travel and transportation, paying agents, bond registrars, authenticating agents, remarketing agents, custodians, clearing agencies or corporations, securities depositories, financial advisory services, certifications, audits, federal or state regulatory agencies, accounting services, legal services and obtaining approving legal opinions and other legal opinions, credit ratings, original issue discount, credit facilities, and credit enhancement facilities. Financing costs may be paid from any moneys lawfully available for the purpose, including, unless otherwise provided in the bond proceedings, from the proceeds of the obligations to which they relate and from the same sources from which bond service charges on the obligations are paid and as though bond service charges.

(I) "Issuer" means the treasurer of state, or the officer who by law performs the functions of that officer.

(J) "Obligations" means bonds, notes, or other evidences of obligation of the state, including any interest coupons pertaining thereto, issued pursuant to sections 164.09 to 164.12 of the Revised Code.

(K) "Special funds" or "funds" means, except where the context does not permit, the bond service fund, and any other funds, including reserve funds, created under the bond proceedings and stated to be special funds in those proceedings, including all moneys and investments, and earnings from investments, credited and to be credited to the particular fund. Special funds do not include the state capital improvements fund created by section 164.08 of the Revised Code or, if so provided in the bond proceedings, a rebate fund or account established for purposes of federal tax laws.

(L) "Net proceeds" means amounts received from the sale of obligations pursuant to this chapter, excluding amounts used to refund or retire outstanding obligations, and does not include amounts required to be deposited in special funds pursuant to the applicable bond proceedings, or financing costs paid from such amounts received.

(M) "Local debt support and credit enhancements" means a full or partial pledge of support for any local bond issue, the payment of all or a part of the premium for bond insurance obtained from a private insurer, the subsidization of the interest rate on a loan obtained by the subdivision, or a source of revenue pledged in support of revenue bonds issued by a subdivision.

(N) "Principal amount" refers to the aggregate of the amount as stated or provided for in the bond proceedings authorizing the obligations as the amount on which interest or interest equivalent is initially calculated.

Effective Date: 04-07-2003



Section 164.02 - Ohio public works commission - small government capital improvements commission - small counties capital improvement program.

(A) There is hereby created the Ohio public works commission consisting of seven members who shall be appointed as follows: two persons shall be appointed by the speaker of the house of representatives; one person shall be appointed by the minority leader of the house of representatives; two persons shall be appointed by the president of the senate; one person shall be appointed by the minority leader of the senate; and one person from the private sector, who shall have at least eight years experience in matters of public finance, shall be appointed alternately by the speaker of the house of representatives and the president of the senate, with the speaker of the house making the first appointment. The director of transportation, the director of environmental protection, the director of development, the director of natural resources, and the chairperson of the Ohio water development authority shall be nonvoting, ex officio members of the commission. The initial appointments made to the commission by the minority leaders of the senate and house of representatives and one of the initial appointments made by the speaker of the house of representatives and the president of the senate shall be for terms ending December 31, 1989; one of the initial appointments made by the speaker of the house of representatives and the president of the senate shall be for terms ending December 31, 1990; and the initial term of the appointment to the commission that is alternately made by the speaker of the house of representatives and the president of the senate shall be for a term ending December 31, 1989. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member is appointed. Members may be reappointed one time. Vacancies shall be filled in the same manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The commission shall elect a chairperson, vice-chairperson, and other officers as it considers advisable. Four members constitute a quorum. Members of the commission shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

(B) The Ohio public works commission shall:

(1) Review and evaluate persons who will be recommended to the governor for appointment to the position of director of the Ohio public works commission, and, when the commission considers it appropriate, recommend the removal of a director;

(2) Provide the governor with a list of names of three persons who are, in the judgment of the commission, qualified to be appointed to the position of director. The commission shall provide the list, which may include the name of the incumbent director to the governor, not later than sixty days prior to the expiration of the term of such incumbent director. A director shall serve a two-year term upon initial appointment, and four-year terms if subsequently reappointed by the governor; however, the governor may remove a director at any time following the commission's recommendation of such action. Upon the expiration of a director's term, or in the case of the resignation, death, or removal of a director, the commission shall provide such list of the names of three persons to the governor within thirty days of such expiration, resignation, death, or removal. Nothing in this section shall prevent the governor, in the governor's discretion, from rejecting all of the nominees of the commission and requiring the commission to select three additional nominees. However, when the governor has requested and received a second list of three additional names, the governor shall make the appointment from one of the names on the first list or the second list. Appointment by the governor is subject to the advice and consent of the senate.

In the case of the resignation, removal or death of the director during the director's term of office, a successor shall be chosen for the remainder of the term in the same manner as is provided for an original appointment.

(3) Provide oversight to the director and advise in the development of policy guidelines for the implementation of this chapter, and report and make recommendations to the general assembly with respect to such implementation;

(4) Adopt bylaws to govern the conduct of the commission's business;

(5) Appoint the members of the Ohio small government capital improvements commission in accordance with division (C) of this section.

(C)

(1) There is hereby created the Ohio small government capital improvements commission. The commission shall consist of ten members including the director of transportation, the director of environmental protection, and the chairperson of the Ohio water development authority as nonvoting, ex officio members and seven voting members appointed by the Ohio public works commission. Each such appointee shall be a member of a district public works integrating committee who was appointed to the integrating committee pursuant to the majority vote of the chief executive officers of the villages of the appointee's district or by a majority of the boards of township trustees of the appointee's district.

(2) Two of the initial appointments shall be for terms ending two years after March 29, 1988. The remaining initial appointments shall be for terms ending three years after March 29, 1988. Thereafter, terms of office shall be for two years, with each term ending on the same date of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member is appointed. Vacancies shall be filled in the same manner as original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Members of the commission may be reappointed to serve two additional terms, except that no member appointed to an initial term of three years may be reappointed to more than one additional term. No more than two members of the commission may be members of the same district public works integrating committee.

(3) The Ohio small government capital improvements commission shall elect one of its appointed members as chairperson and another as vice-chairperson. Four voting members of the commission constitute a quorum, and the affirmative vote of four appointed members is required for any action taken by vote of the commission. No vacancy in the membership of the commission shall impair the right of a quorum by an affirmative vote of four appointed members to exercise all rights and perform all duties of the commission. Members of the commission shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

(D) The Ohio small government capital improvements commission shall:

(1) Advise the general assembly on the development of policy guidelines for the implementation of this chapter, especially as it relates to the interests of small governments and the use of the portion of bond proceeds set aside for the exclusive use of townships and villages;

(2) Advise the township and village subcommittees of the various district public works integrating committees concerning the selection of projects for which the use of such proceeds will be authorized;

(3) Affirm or overrule the recommendations of its administrator made in accordance with section 164.051 of the Revised Code concerning requests from townships and villages for financial assistance for capital improvement projects.

(E) Membership on the Ohio public works commission or the Ohio small government capital improvements commission does not constitute the holding of a public office. No appointed member shall be required, by reason of section 101.26 of the Revised Code, to resign from or forfeit membership in the general assembly.

Notwithstanding any provision of law to the contrary, a county, municipal, or township public official may serve as a member of the Ohio public works commission or the Ohio small government capital improvements commission.

Members of the commissions established by this section do not have an unlawful interest in a public contract under section 2921.42 of the Revised Code solely by virtue of the receipt of financial assistance under this chapter by the local subdivision of which they are also a public official or appointee.

(F) The director of the Ohio public works commission shall administer the small counties capital improvement program, which is hereby created. The program shall provide financial assistance to county governments of counties that have a population of less than eighty-five thousand according to the most recent decennial census. Under the program, the director shall review and may approve projects submitted by subcommittees of district public works integrating committees under division (E) of section 164.06 of the Revised Code. In approving projects, the director shall be guided by the provisions of division (B) of that section, while taking into consideration the special capital improvement needs of small counties.

Effective Date: 07-26-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 164.03 - Dividing state into districts for purpose of allocating funds.

For the purpose of allocating the funds made available to finance public infrastructure capital improvement projects of local subdivisions through the issuance of general obligations of the state of Ohio pursuant to Section 2k, 2m, or 2p of Article VIII, Ohio Constitution, the state is divided into the following districts:

District one. Cuyahoga county shall constitute district one.

District two. Hamilton county shall constitute district two.

District three. Franklin county shall constitute district three.

District four. Montgomery county shall constitute district four.

District five. Defiance, Erie, Fulton, Henry, Ottawa, Paulding, Sandusky, Williams, and Wood counties shall constitute district five.

District six. Mahoning and Trumbull counties shall constitute district six.

District seven. Ashtabula, Geauga, Lake, and Portage counties shall constitute district seven.

District eight. Summit county shall constitute district eight.

District nine. Lorain, Huron, and Medina counties shall constitute district nine.

District ten. Butler, Clermont, Clinton, and Warren counties shall constitute district ten.

District eleven. Champaign, Clark, Darke, Greene, Madison, Miami, Preble, and Union counties shall constitute district eleven.

District twelve. Lucas county shall constitute district twelve.

District thirteen. Allen, Auglaize, Hancock, Logan, Mercer, Putnam, Shelby, and Van Wert counties shall constitute district thirteen.

District fourteen. Carroll, Columbiana, Coshocton, Guernsey, Harrison, Holmes, Jefferson, and Tuscarawas counties shall constitute district fourteen.

District fifteen. Adams, Brown, Fayette, Gallia, Highland, Jackson, Lawrence, Pike, Ross, Scioto, and Vinton counties shall constitute district fifteen.

District sixteen. Ashland, Crawford, Hardin, Marion, Richland, Seneca, Wayne, and Wyandot counties shall constitute district sixteen.

District seventeen. Delaware, Fairfield, Knox, Licking, Morrow, and Pickaway counties shall constitute district seventeen.

District eighteen. Athens, Belmont, Hocking, Meigs, Monroe, Morgan, Muskingum, Noble, Perry, and Washington counties shall constitute district eighteen.

District nineteen. Stark county shall constitute district nineteen.

Effective Date: 09-17-1996; 2007 HB119 09-29-2007



Section 164.04 - District public works integrating committee.

(A) In each of the districts created in section 164.03 of the Revised Code, a district public works integrating committee shall be established as follows:

(1) In district one, the district committee shall consist of seven members appointed as follows: two members shall be appointed by the board of county commissioners or the chief executive officer of the county; two members shall be appointed by the chief executive officer of the most populous municipal corporation in the district; two members shall be appointed by a majority of the chief executive officers of the other municipal corporations located within the district; and one member, who shall have experience in local infrastructure planning and economic development and who shall represent the interests of private industry within the district, shall be appointed by a majority of the members of the district committee or their alternates. Except with respect to the selection of the private sector member of the committee, the affirmative vote of at least five committee members or their alternates is required for any action taken by a vote of the committee.

(2) In district two, the district committee shall consist of nine members appointed as follows: two members shall be appointed by the board of county commissioners; three members shall be appointed by the chief executive officer of the most populous municipal corporation in the district; two members shall be appointed by a majority of the other chief executive officers of municipal corporations in the district; and two members shall be appointed by a majority of the boards of township trustees in the district. Of the members appointed by the board of county commissioners, one member shall have experience in local infrastructure planning and economic development, and one member shall be either a county commissioner or a county engineer of the district. The affirmative vote of at least seven members of the committee or their alternates is required for any action taken by a vote of the committee.

(3) In districts three, four, eight, twelve, and nineteen, the district committee shall consist of nine members appointed as follows: two members shall be appointed by the board of county commissioners or by the chief executive officer of the county; two members shall be appointed by the chief executive officer of the most populous municipal corporation located within the district; two members shall be appointed by a majority of the other chief executive officers of the municipal corporations located in the district; two members shall be appointed by a majority of the boards of township trustees located in the district; and one member, who shall have experience in local infrastructure planning and economic development and who shall represent the interests of private industry within the district, shall be appointed by a majority of the members of the committee or their alternates. Except with respect to the selection of the private sector member of the committee, the affirmative vote of at least seven committee members or their alternates is required for any action taken by a vote of the committee.

(4) In district six, the district committee shall consist of nine members appointed as follows: one member shall be appointed by the board of county commissioners of each county in the district; one member shall be appointed by the chief executive officer of the most populous municipal corporation in each county in the district; one member shall be appointed alternately by a majority of the chief executives of the municipal corporations, other than the largest municipal corporation, within one of the counties of the district; and one member shall be appointed alternately by a majority of the boards of township trustees within one of the counties in the district. The two persons who are the county engineers of the counties in the district also shall be members of the committee. At least six of these members or their alternates shall agree upon the appointment to the committee of a private sector person who shall have experience in local infrastructure planning and economic development. The affirmative vote of seven committee members or their alternates is required for any action taken by a vote of the committee.

The first appointment to the committee made by the majority of the boards of township trustees of a county shall be made by the boards of township trustees located in the least populous county of the district, and the first appointment made by the majority of the chief executives of municipal corporations, other than the largest municipal corporation, of a county shall be made by the chief executives of municipal corporations, other than the largest municipal corporation, from the most populous county in the district.

Notwithstanding division (C) of this section, the members of the district committee appointed alternately by a majority of the chief executive officers of municipal corporations, other than the largest municipal corporation, of a county and a majority of boards of township trustees of a county shall serve five-year terms.

(5) In districts seven, nine, and ten, the district committee shall consist of two members appointed by the board of county commissioners of each county in the district, two members appointed by a majority of the chief executive officers of all cities within each county in the district, three members appointed by a majority of the boards of township trustees of all townships in the district, three members appointed by a majority of chief executive officers of all villages in the district, one member who is appointed by a majority of the county engineers in the district and who shall be a county engineer, and one member, who shall have experience in local infrastructure planning and economic development, shall be appointed by a majority of all other committee members or their alternates. If there is a county in the district in which there are no cities, the member that is to be appointed by the chief executive officers of the cities within that county shall be appointed by the chief executive officer of the village with the largest population in that county.

(6) In districts five, eleven, and thirteen through eighteen, the members of each district committee shall be appointed as follows: one member shall be appointed by each board of county commissioners; one member shall be appointed by the majority of the chief executive officers of the cities located in each county; three members shall be appointed by a majority of the chief executive officers of villages located within the district; three members shall be appointed by a majority of the boards of township trustees located within the district; one member shall be appointed by a majority of the county engineers of the district and shall be a county engineer; and one member, who shall have experience in local infrastructure planning and economic development and who shall represent the interests of private industry within the district, shall be appointed by a majority of the members of the committee or their alternates. If there is a county in the district in which there are no cities, the member that is to be appointed by the chief executive officers of the cities within that county shall be appointed by the chief executive officer of the village with the largest population in that county.

(7) In districts five, seven, nine, ten, eleven, thirteen, fourteen, sixteen, and seventeen organized in accordance with divisions (A)(5) and (6) of this section, a nine-member executive committee shall be established that shall include at least one of the persons appointed to the district committee by the chief executive officers of the villages within the district, at least one of the persons appointed to the district committee by the boards of township trustees within the district, the person appointed to the district committee to represent the interests of private industry, and six additional district committee members selected to serve on the executive committee by a majority of the members of the district committee or their alternates, except that not more than three persons who were appointed to the district committee by a board of county commissioners and not more than three persons who were appointed to the district committee by the chief executives of the cities located in the district shall serve on the executive committee.

(8) In districts fifteen and eighteen organized in accordance with division (A)(6) of this section, an eleven-member executive committee shall be established that shall include at least one of the persons appointed to the district committee by the chief executive officers of the villages within the district, at least one of the persons appointed to the district committee by the boards of township trustees within the district, the person appointed to the district committee to represent the interests of private industry, and eight additional district committee members selected to serve on the executive committee by a majority of the members of the district committee or their alternates, except that not more than four persons who were appointed to the district committee by a board of county commissioners and not more than four persons who were appointed to the district committee by the chief executives of the cities located in the district shall serve on the executive committee. No more than two persons from each county shall be on the executive committee.

All decisions of a district committee required to be organized in accordance with divisions (A)(5) and (6) of this section shall be approved by its executive committee. The affirmative vote of at least seven executive committee members or their alternates for executive committees formed under division (A)(7) of this section and at least nine members or their alternates for executive committees formed under division (A)(8) of this section is required for any action taken by vote of the executive committee, except that any decision of the executive committee may be rejected by a vote of at least two-thirds of the full membership of the district committee within thirty days of the executive committee action. Only projects approved by the executive committee may be submitted to the director of the Ohio public works commission pursuant to section 164.05 of the Revised Code.

(B) Appointing authorities that appoint district committee members also may appoint an alternate for each committee member appointed under divisions (A)(1) to (6) of this section. If a district committee member is absent from a district or executive committee or subcommittee meeting, the alternate has the right to vote and participate in all proceedings and actions at that meeting.

(C) Terms of office for members of district committees and their alternates shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member and that member's alternate shall hold office from the date of appointment until the end of the term for which the member is appointed, except that, with respect to any member who was an elected or appointed official of a township, county, or municipal corporation or that member's alternate, the term of office for that person under this section shall not extend beyond the member's term as an elected or appointed official unless the member was appointed by a group of officials of more than one political subdivision or the members of the district committee, in which case the member's alternate shall continue to serve for the full term. Members and their alternates may be reappointed. Vacancies shall be filled in the same manner provided for original appointments. Any member or that member's alternate appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's or alternate's predecessor was appointed shall hold office for the remainder of that term. A member or that member's alternate shall continue in office subsequent to the expiration date of the member's or alternate's term until the member's or alternate's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Each district public works integrating committee shall elect a chairperson, vice-chairperson, and other officers it considers advisable.

(D) For purposes of this chapter, if a subdivision is located in more than one county or in more than one district, the subdivision shall be deemed to be a part of the county or district in which the largest number of its population is located. However, if after a decennial census the change in a subdivision's population would result in the subdivision becoming part of a different county or district, the legislative authority of the subdivision may, by resolution, choose to remain a part of the county or district of which the subdivision was originally deemed to be a part. Such a decision is not revocable unless similar conditions arise following the next decennial census.

(E) Notwithstanding any provision of law to the contrary, a county, municipal, or township public official may serve as a member of a district public works integrating committee.

(F) A member of a district committee or that member's alternate does not have an unlawful interest in a public contract under section 2921.42 of the Revised Code solely by virtue of the receipt of financial assistance under this chapter by the local subdivision of which the member or that member's alternate is also a public official or appointee.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 09-29-1999



Section 164.05 - [Effective Until 7/1/2013] Director of the Ohio public works commission duties.

(A) The director of the Ohio public works commission shall do all of the following:

(1) Approve requests for financial assistance from district public works integrating committees and enter into agreements with one or more local subdivisions to provide loans, grants, and local debt support and credit enhancements for a capital improvement project if the director determines that:

(a) The project is an eligible project pursuant to this chapter;

(b) The financial assistance for the project has been properly approved and requested by the district committee of the district which includes the recipient of the loan or grant;

(c) The amount of the financial assistance, when added to all other financial assistance provided during the fiscal year for projects within the district, does not exceed that district's allocation of money from the state capital improvements fund for that fiscal year;

(d) The district committee has provided such documentation and other evidence as the director may require that the district committee has satisfied the requirements of section 164.06 or 164.14 of the Revised Code;

(e) The portion of a district's annual allocation which the director approves in the form of loans and local debt support and credit enhancements for eligible projects is consistent with divisions (E) and (F) of this section.

(2) Authorize payments to local subdivisions or their contractors for costs incurred for capital improvement projects which have been approved pursuant to this chapter. All requests for payments shall be submitted to the director on forms and in accordance with procedures specified in rules adopted by the director pursuant to division (A)(4) of this section.

(3) Retain the services of or employ financial consultants, engineers, accountants, attorneys, and such other employees as the director determines are necessary to carry out the director's duties under this chapter and fix the compensation for their services;

(4) Adopt rules establishing the procedures for making applications, reviewing, approving, and rejecting projects for which assistance is authorized under this chapter, and any other rules needed to implement the provisions of this chapter. Such rules shall be adopted under Chapter 119. of the Revised Code.

(5) Provide information and other assistance to local subdivisions and district public works integrating committees in developing their requests for financial assistance for capital improvements under this chapter and encourage cooperation and coordination of requests and the development of multisubdivision and multidistrict projects in order to maximize the benefits that may be derived by districts from each year's allocation;

(6) Require local subdivisions, to the extent practicable, to use Ohio products, materials, services, and labor in connection with any capital improvement project financed in whole or in part under this chapter;

(7) Notify the director of budget and management of all approved projects, and supply all information necessary to track approved projects through the state accounting system;

(8) Appoint the administrator of the Ohio small government capital improvements commission;

(9) Do all other acts, enter into contracts, and execute all instruments necessary or appropriate to carry out this chapter;

(10) Develop a standardized methodology for evaluating capital improvement needs which will be used by local subdivisions in preparing the plans required by division (C) of section 164.06 of the Revised Code. The director shall develop this methodology not later than July 1, 1991.

(11) Establish a program to provide local subdivisions with technical assistance in preparing project applications. The program shall be designed to assist local subdivisions that lack the financial or technical resources to prepare project applications on their own.

(B) When the director of the Ohio public works commission decides to conditionally approve or disapprove projects, the director's decisions and the reasons for which they are made shall be made in writing. These written decisions shall be conclusive for the purposes of the validity and enforceability of such determinations.

(C) Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of and security for financial assistance provided pursuant to the provisions of this chapter shall be such as the director determines to be appropriate. If any payments required by a loan agreement entered into pursuant to this chapter are not paid, the funds which would otherwise be apportioned to the local subdivision from the county undivided local government fund, pursuant to sections 5747.51 to 5747.53 of the Revised Code, may, at the direction of the director of the Ohio public works commission, be reduced by the amount payable. The county treasurer shall, at the direction of the director, pay the amount of such reductions to the state capital improvements revolving loan fund. The director may renegotiate a loan repayment schedule with a local subdivision whose payments from the county undivided local government fund could be reduced pursuant to this division, but such a renegotiation may occur only one time with respect to any particular loan agreement.

(D) Grants approved for the repair and replacement of existing infrastructure pursuant to this chapter shall not exceed ninety per cent of the estimated total cost of the capital improvement project. Grants approved for new or expanded infrastructure shall not exceed fifty per cent of the estimated cost of the new or expansion elements of the capital improvement project. A local subdivision share of the estimated cost of a capital improvement may consist of any of the following:

(1) The reasonable value, as determined by the director or the administrator, of labor, materials, and equipment that will be contributed by the local subdivision in performing the capital improvement project;

(2) Moneys received by the local subdivision in any form from an authority, commission, or agency of the United States for use in performing the capital improvement project;

(3) Loans made to the local subdivision under this chapter;

(4) Engineering costs incurred by the local subdivision in performing engineering activities related to the project.

A local subdivision share of the cost of a capital improvement shall not include any amounts awarded to it from the local transportation improvement program fund created in section 164.14 of the Revised Code.

(E) The following portion of a district public works integrating committee's annual allocation share pursuant to section 164.08 of the Revised Code may be awarded to subdivisions only in the form of interest-free, low-interest, market rate of interest, or blended-rate loans:

YEAR IN WHICH

PORTION USED FOR

MONEYS ARE ALLOCATED

LOANS

Year 1

0%

Year 2

0%

Year 3

10%

Year 4

12%

Year 5

15%

Year 6

20%

Year 7, 8, 9, and 10

22%

(F) The following portion of a district public works integrating committee's annual allocation pursuant to section 164.08 of the Revised Code shall be awarded to subdivisions in the form of local debt supported and credit enhancements:

PORTIONS USED FOR

YEAR IN WHICH

LOCAL DEBT SUPPORT

MONEYS ARE ALLOCATED

AND CREDIT ENHANCEMENTS

Year 1

0%

Year 2

0%

Year 3

3%

Year 4

5%

Year 5

5%

Year 6

7%

Year 7

7%

Year 8

8%

Year 9

8%

Year 10

8%

(G) For the period commencing on March 29, 1988 and ending on June 30, 1993, for the period commencing July 1, 1993, and ending June 30, 1999, and for each five-year period thereafter, the total amount of financial assistance awarded under sections 164.01 to 164.08 of the Revised Code for capital improvement projects located wholly or partially within a county shall be equal to at least thirty per cent of the amount of what the county would have been allocated from the obligations authorized to be sold under this chapter during each period, if such amounts had been allocable to each county on a per capita basis.

(H) The amount of the annual allocations made pursuant to divisions (B)(1) and (5) of section 164.08 of the Revised Code which can be used for new or expanded infrastructure is limited as follows:

PORTION WHICH MAY

YEAR IN WHICH

BE USED FOR NEW OR

MONEYS ARE ALLOCATED

EXPANSION INFRASTRUCTURE

Year 1

5%

Year 2

5%

Year 3

10%

Year 4

10%

Year 5

10%

Year 6

15%

Year 7

15%

Year 8

20%

Year 9

20%

Year 10 and each year

thereafter

20%

(I) The following portion of a district public works integrating committee's annual allocation share pursuant to section 164.08 of the Revised Code shall be awarded to subdivisions in the form of interest-free, low-interest, market rate of interest, or blended-rate loans, or local debt support and credit enhancements:

PORTION USED FOR LOANS

YEAR IN WHICH

OR LOCAL DEBT SUPPORT

MONEYS ARE ALLOCATED

AND CREDIT ENHANCEMENTS

Year 11 and each year

thereafter

20%

(J) No project shall be approved under this section unless the project is designed to have a useful life of at least seven years. In addition, the average useful life of all projects for which grants or loans are awarded in each district during a program year shall not be less than twenty years.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-17-1996

This section is set out twice. See also § 164.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 164.05 - [Effective 7/1/2013] Director of the Ohio public works commission duties.

(A) The director of the Ohio public works commission shall do all of the following:

(1) Approve requests for financial assistance from district public works integrating committees and enter into agreements with one or more local subdivisions to provide loans, grants, and local debt support and credit enhancements for a capital improvement project if the director determines that:

(a) The project is an eligible project pursuant to this chapter;

(b) The financial assistance for the project has been properly approved and requested by the district committee of the district which includes the recipient of the loan or grant;

(c) The amount of the financial assistance, when added to all other financial assistance provided during the fiscal year for projects within the district, does not exceed that district's allocation of money from the state capital improvements fund for that fiscal year;

(d) The district committee has provided such documentation and other evidence as the director may require that the district committee has satisfied the requirements of section 164.06 or 164.14 of the Revised Code;

(e) The portion of a district's annual allocation which the director approves in the form of loans and local debt support and credit enhancements for eligible projects is consistent with divisions (E) and (F) of this section.

(2) Authorize payments to local subdivisions or their contractors for costs incurred for capital improvement projects which have been approved pursuant to this chapter. All requests for payments shall be submitted to the director on forms and in accordance with procedures specified in rules adopted by the director pursuant to division (A)(4) of this section.

(3) Retain the services of or employ financial consultants, engineers, accountants, attorneys, and such other employees as the director determines are necessary to carry out the director's duties under this chapter and fix the compensation for their services . From among these employees, the director shall appoint a deputy with the necessary qualifications to act as the director when the director is absent or temporarily unable to carry out the duties of office.

(4) Adopt rules establishing the procedures for making applications, reviewing, approving, and rejecting projects for which assistance is authorized under this chapter, and any other rules needed to implement the provisions of this chapter. Such rules shall be adopted under Chapter 119. of the Revised Code.

(5) Provide information and other assistance to local subdivisions and district public works integrating committees in developing their requests for financial assistance for capital improvements under this chapter and encourage cooperation and coordination of requests and the development of multisubdivision and multidistrict projects in order to maximize the benefits that may be derived by districts from each year's allocation;

(6) Require local subdivisions, to the extent practicable, to use Ohio products, materials, services, and labor in connection with any capital improvement project financed in whole or in part under this chapter;

(7) Notify the director of budget and management of all approved projects, and supply all information necessary to track approved projects through the state accounting system;

(8) Appoint the administrator of the Ohio small government capital improvements commission;

(9) Do all other acts, enter into contracts, and execute all instruments necessary or appropriate to carry out this chapter;

(10) Develop a standardized methodology for evaluating capital improvement needs which will be used by local subdivisions in preparing the plans required by division (C) of section 164.06 of the Revised Code. The director shall develop this methodology not later than July 1, 1991.

(11) Establish a program to provide local subdivisions with technical assistance in preparing project applications. The program shall be designed to assist local subdivisions that lack the financial or technical resources to prepare project applications on their own.

(B) When the director of the Ohio public works commission decides to conditionally approve or disapprove projects, the director's decisions and the reasons for which they are made shall be made in writing. These written decisions shall be conclusive for the purposes of the validity and enforceability of such determinations.

(C) Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of and security for financial assistance provided pursuant to the provisions of this chapter shall be such as the director determines to be appropriate. If any payments required by a loan agreement entered into pursuant to this chapter are not paid, the funds which would otherwise be apportioned to the local subdivision from the county undivided local government fund, pursuant to sections 5747.51 to 5747.53 of the Revised Code, may, at the direction of the director of the Ohio public works commission, be reduced by the amount payable. The county treasurer shall, at the direction of the director, pay the amount of such reductions to the state capital improvements revolving loan fund. The director may renegotiate a loan repayment schedule with a local subdivision whose payments from the county undivided local government fund could be reduced pursuant to this division, but such a renegotiation may occur only one time with respect to any particular loan agreement.

(D) Grants approved for the repair and replacement of existing infrastructure pursuant to this chapter shall not exceed ninety per cent of the estimated total cost of the capital improvement project. Grants approved for new or expanded infrastructure shall not exceed fifty per cent of the estimated cost of the new or expansion elements of the capital improvement project. A local subdivision share of the estimated cost of a capital improvement may consist of any of the following:

(1) The reasonable value, as determined by the director or the administrator, of labor, materials, and equipment that will be contributed by the local subdivision in performing the capital improvement project;

(2) Moneys received by the local subdivision in any form from an authority, commission, or agency of the United States for use in performing the capital improvement project;

(3) Loans made to the local subdivision under this chapter;

(4) Engineering costs incurred by the local subdivision in performing engineering activities related to the project.

A local subdivision share of the cost of a capital improvement shall not include any amounts awarded to it from the local transportation improvement program fund created in section 164.14 of the Revised Code.

(E) The following portion of a district public works integrating committee's annual allocation share pursuant to section 164.08 of the Revised Code may be awarded to subdivisions only in the form of interest-free, low-interest, market rate of interest, or blended-rate loans:

YEAR IN WHICH

PORTION USED FOR

MONEYS ARE ALLOCATED

LOANS

Year 1

0%

Year 2

0%

Year 3

10%

Year 4

12%

Year 5

15%

Year 6

20%

Year 7, 8, 9, and 10

22%

(F) The following portion of a district public works integrating committee's annual allocation pursuant to section 164.08 of the Revised Code shall be awarded to subdivisions in the form of local debt supported and credit enhancements:

PORTIONS USED FOR

YEAR IN WHICH

LOCAL DEBT SUPPORT

MONEYS ARE ALLOCATED

AND CREDIT ENHANCEMENTS

Year 1

0%

Year 2

0%

Year 3

3%

Year 4

5%

Year 5

5%

Year 6

7%

Year 7

7%

Year 8

8%

Year 9

8%

Year 10

8%

(G) For the period commencing on March 29, 1988, and ending on June 30, 1993, for the period commencing July 1, 1993, and ending June 30, 1999, and for each five-year period thereafter, the total amount of financial assistance awarded under sections 164.01 to 164.08 of the Revised Code for capital improvement projects located wholly or partially within a county shall be equal to at least thirty per cent of the amount of what the county would have been allocated from the obligations authorized to be sold under this chapter during each period, if such amounts had been allocable to each county on a per capita basis.

(H) The amount of the annual allocations made pursuant to divisions (B)(1) and (5) of section 164.08 of the Revised Code which can be used for new or expanded infrastructure is limited as follows:

PORTION WHICH MAY

YEAR IN WHICH

BE USED FOR NEW OR

MONEYS ARE ALLOCATED

EXPANSION INFRASTRUCTURE

Year 1

5%

Year 2

5%

Year 3

10%

Year 4

10%

Year 5

10%

Year 6

15%

Year 7

15%

Year 8

20%

Year 9

20%

Year 10 and each year

thereafter

20%

(I) The following portion of a district public works integrating committee's annual allocation share pursuant to section 164.08 of the Revised Code shall be awarded to subdivisions in the form of interest-free, low-interest, market rate of interest, or blended-rate loans, or local debt support and credit enhancements:

PORTION USED FOR LOANS

YEAR IN WHICH

OR LOCAL DEBT SUPPORT

MONEYS ARE ALLOCATED

AND CREDIT ENHANCEMENTS

Year 11 and each year

thereafter

20%

(J) No project shall be approved under this section unless the project is designed to have a useful life of at least seven years. In addition, the average useful life of all projects for which grants or loans are awarded in each district during a program year shall not be less than twenty years.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-17-1996

This section is set out twice. See also § 164.05, effective until 7/1/2013.



Section 164.051 - Administrator of small government capital improvements commission - powers and duties.

(A) The administrator of the Ohio small government capital improvements commission shall review projects submitted to him by subcommittees of district public works integrating committees in accordance with section 164.06 of the Revised Code. If he determines that a project satisfies the criteria of division (B) of that section, while taking into consideration the special needs of villages and townships, the administrator shall recommend to the Ohio small government capital improvements commission that the project be approved. If he determines that a project should not be approved or that a decision on the project should be delayed, such determinations and an explanation should also be sent to the Ohio small government capital improvements commission for final resolution.

(B) With respect to projects which the Ohio small government capital improvements commission approves, the administrator is authorized to:

(1) Enter into agreements to provide financial assistance in the form of loans, grants, or local debt support and credit enhancements to villages or townships with populations in the unincorporated areas of the township of less than five thousand;

(2) Authorize payments to such villages or townships or their contractors for the costs incurred for capital improvement projects which have been approved in accordance with this chapter. All requests for payments shall be submitted to the administrator on forms and in accordance with procedures specified in rules adopted pursuant to division (A)(4) of section 164.05 of the Revised Code.

(3) Notify the director of budget and management of all approved projects, and supply all information necessary to track the approved projects through the state accounting system.

(4) Do all other acts and enter into contracts and execute all instruments necessary or appropriate to carry out this section.

(C) Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of and security for financial assistance provided pursuant to the provisions of this section shall be such as the administrator determines to be appropriate. If any payments required by a loan agreement entered into pursuant to this section are not paid, the funds which would otherwise be apportioned to the local subdivision from the county undivided local government fund, pursuant to sections 5747.51 to 5747.53 of the Revised Code, may, at the direction of the Ohio small government capital improvements commission, be reduced by the amount payable. The county treasurer shall, at the direction of the commission, pay the amount of such reductions to the state capital improvements revolving loan fund. Subject to the approval of the Ohio small government capital improvements commission, the administrator may renegotiate a loan repayment schedule with a local subdivision whose payments from the county undivided local government fund could be reduced pursuant to this division, but such a renegotiation may occur only one time with respect to any particular loan agreement.

Effective Date: 06-14-1988



Section 164.06 - District public works integrating committee duties.

(A) Each district public works integrating committee shall evaluate materials submitted to it by the local subdivisions located in the district concerning capital improvements for which assistance is sought from the state capital improvements fund and shall, pursuant to division (B) of this section, select the requests for financial assistance that will be formally submitted by the district to the director of the Ohio public works commission. In order to provide for the efficient use of the district's state capital improvements fund allocation each year, a district committee shall assist its subdivisions in the preparation and coordination of project plans.

(B) In selecting the requests for assistance for capital improvement projects which will be submitted to the director, and in determining the nature, amount, and terms of the assistance that will be requested, a district public works integrating committee shall give priority to capital improvement projects for the repair or replacement of existing infrastructure and which would be unlikely to be undertaken without assistance under this chapter, and shall specifically consider all of the following factors:

(1) The infrastructure repair and replacement needs of the district;

(2) The age and condition of the system to be repaired or replaced;

(3) Whether the project would generate revenue in the form of user fees or assessments;

(4) The importance of the project to the health and safety of the citizens of the district;

(5) The cost of the project and whether it is consistent with division (G) of section 164.05 of the Revised Code and the district's allocation for grants, loans, and local debt support and credit enhancements for that year;

(6) The effort and ability of the benefited local subdivisions to assist in financing the project;

(7) The availability of federal or other funds for the project;

(8) The overall economic health of the particular local subdivision;

(9) The adequacy of the planning for the project and the readiness of the applicant to proceed should the project be approved;

(10) Any other factors relevant to a particular project.

(C) Prior to filing an application with its district public works integrating committee for assistance in financing a capital improvement project under this section, a local subdivision shall conduct a study of its existing capital improvements, the condition of those improvements, and the projected capital improvement needs of the subdivision in the ensuing five-year period. After completing this study, the subdivision shall compile a report that includes an inventory of its existing capital improvements, a plan detailing the capital improvement needs of the subdivision in the ensuing five-year period, and a list of the subdivision's priorities with respect to addressing those needs. Each year, the report shall be reviewed and updated by the subdivision to reflect capital improvement projects undertaken or completed in the past year and any changes in the subdivision's plan or priorities. The report and annual updates shall be made available upon request to the Ohio public works commission, the Ohio small government capital improvements commission, and the district public works integrating committee of the district of which the subdivision is a part.

(D) In addition to reviewing and selecting the projects for which approval will be sought from the director of the Ohio public works commission for financial assistance from the state capital improvements fund, each district public works integrating committee shall appoint a subcommittee of its members that will represent the interests of villages and townships and that will review and select the capital improvement projects which will be submitted by the subcommittee to the administrator of the Ohio small government capital improvements commission for consideration of assistance from the portion of the net proceeds of obligations issued and sold by the treasurer of state which is allocated pursuant to division (B)(1) of section 164.08 of the Revised Code. In reviewing and approving the projects selected by its subcommittee, the administrator, and the Ohio small government capital improvements commission shall be guided by the provisions of division (B) of this section, and shall also take into account the fact that villages and townships may have different public infrastructure needs than larger subdivisions.

(E) The district public works integrating committee for each district that includes at least one county with a population of less than eighty-five thousand according to the most recent decennial census shall appoint a subcommittee of its members for the purposes of the small counties capital improvement program created under division (F) of section 164.02 of the Revised Code. The subcommittee shall select and submit to the director the projects that will be considered for assistance from the money allocated to the program under division (B) (3) of section 164.08 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 08-15-1996



Section 164.07 - Locating and using minority business enterprises.

(A) In awarding contracts for capital improvement projects to be financed in whole or in part under this chapter, a local subdivision shall comply with the percentage requirements of section 125.081 of the Revised Code.

(B) A capital improvement that is financed in whole or in part under this chapter is a public improvement, and a subdivision undertaking a capital improvement is a public authority, for purposes of section 4115.03 of the Revised Code. All contractors and subcontractors working on a capital improvement financed in whole or in part under this chapter shall comply with sections 4115.03 to 4115.16 of the Revised Code.

Effective Date: 06-14-1988; 12-30-2004



Section 164.08 - State capital improvements fund.

(A) Except as provided in sections 151.01 and 151.08 or section 164.09 of the Revised Code, the net proceeds of obligations issued and sold by the treasurer of state pursuant to section 164.09 of the Revised Code before September 30, 2000, or pursuant to sections 151.01 and 151.08 of the Revised Code, for the purpose of financing or assisting in the financing of the cost of public infrastructure capital improvement projects of local subdivisions, as provided for in Section 2k, 2m, or 2p of Article VIII, Ohio Constitution, and this chapter, shall be paid into the state capital improvements fund, which is hereby created in the state treasury. Investment earnings on moneys in the fund shall be credited to the fund.

(B) Beginning July 1, 2011, each program year the amount of obligations authorized by the general assembly in accordance with sections 151.01 and 151.08 or section 164.09 of the Revised Code, excluding the proceeds of refunding or renewal obligations, shall be allocated by the director of the Ohio public works commission as follows:

(1) First, fifteen million dollars of the amount of obligations authorized shall be allocated to provide financial assistance to villages and to townships with populations in the unincorporated areas of the township of less than five thousand persons, for capital improvements in accordance with section 164.051 and division (D) of section 164.06 of the Revised Code. As used in division (B)(1) of this section, "capital improvements" includes resurfacing and improving roads.

(2) Following the allocation required by division (B)(1) of this section, the director may allocate three million dollars of the authorized obligations to provide financial assistance to local subdivisions for capital improvement projects which in the judgment of the director of the Ohio public works commission are necessary for the immediate preservation of the health, safety, and welfare of the citizens of the local subdivision requesting assistance.

(3)

For program years twelve and fourteen that obligations are authorized and available for allocation under this chapter, two million dollars each program year shall be allocated to the small county capital improvement program for use in providing financial assistance under division (F) of section 164.02 of the Revised Code.

(4) The director shall determine the amount of the remaining obligations authorized to be issued and sold that each county would receive if such amounts were allocated on a per capita basis each year. If a county's per capita share for the year would be less than three hundred thousand dollars, the director shall allocate to the district in which that county is located an amount equal to the difference between three hundred thousand dollars and the county's per capita share.

(5) After making the allocation required by division (B) (4) of this section, the director shall allocate the remaining amount to each district on a per capita basis.

(C)

(1) There is hereby created in the state treasury the state capital improvements revolving loan fund, into which shall be deposited all repayments of loans made to local subdivisions for capital improvements pursuant to this chapter. Investment earnings on moneys in the fund shall be credited to the fund.

(2) There may also be deposited in the state capital improvements revolving loan fund moneys obtained from federal or private grants, or from other sources, which are to be used for any of the purposes authorized by this chapter. Such moneys shall be allocated each year in accordance with division (B) (5) of this section.

(3) Moneys deposited into the state capital improvements revolving loan fund shall be used to make loans for the purpose of financing or assisting in the financing of the cost of capital improvement projects of local subdivisions.

(4) Investment earnings credited to the state capital improvements revolving loan fund that exceed the amounts required to meet estimated federal arbitrage rebate requirements shall be used to pay costs incurred by the public works commission in administering this section. Investment earnings credited to the state capital improvements revolving loan fund that exceed the amounts required to pay for the administrative costs and estimated rebate requirements shall be allocated to each district on a per capita basis.

(5) Each program year, loan repayments received and on deposit in the state capital improvements revolving loan fund shall be allocated as follows:

(a) Each district public works integrating committee shall be allocated an amount equal to the sum of all loan repayments made to the state capital improvements revolving loan fund by local subdivisions that are part of the district. Moneys not used in a program year may be used in the next program year in the same manner and for the same purpose as originally allocated.

(b) Loan repayments made pursuant to projects approved under division (B)(1) of this section shall be used to make loans in accordance with section 164.051 and division (D) of section 164.06 of the Revised Code. Allocations for this purpose made pursuant to division (C)(5) of this section shall be in addition to the allocation provided in division (B)(1) of this section.

(c) Loan repayments made pursuant to projects approved under division (B)(2) of this section shall be used to make loans in accordance with division (B)(2) of this section. Allocations for this purpose made pursuant to division (C)(5) of this section shall be in addition to the allocation provided in division (B)(2) of this section.

(d) Loans made from the state capital improvements revolving loan fund shall not be limited in their usage by divisions (E), (F), (G), (H), and (I) of section 164.05 of the Revised Code.

(D) Investment earnings credited to the state capital improvements fund that exceed the amounts required to meet estimated federal arbitrage rebate requirements shall be used to pay costs incurred by the public works commission in administering sections 164.01 to 164.12 of the Revised Code.

(E) The director of the Ohio public works commission shall notify the director of budget and management of the amounts allocated pursuant to this section and such information shall be entered into the state accounting system. The director of budget and management shall establish appropriation line items as needed to track these allocations.

(F) If the amount of a district's allocation in a program year exceeds the amount of financial assistance approved for the district by the commission for that year, the remaining portion of the district's allocation shall be added to the district's allocation pursuant to division (B) of this section for the next succeeding year for use in the same manner and for the same purposes as it was originally allocated, except that any portion of a district's allocation which was available for use on new or expanded infrastructure pursuant to division (H) of section 164.05 of the Revised Code shall be available in succeeding years only for the repair and replacement of existing infrastructure.

(G) When an allocation based on population is made by the director pursuant to division (B) of this section, the director shall use the most recent decennial census statistics, and shall not make any reallocations based upon a change in a district's population.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 09-14-2000; 2007 HB119 09-29-2007



Section 164.09 - Issuing and sale of general obligations.

(A) The issuer is authorized to issue and sell, as provided in this section and in amounts from time to time authorized by the general assembly, general obligations of this state for the purpose of financing or assisting in the financing of the costs of public infrastructure capital improvements for local subdivisions. The full faith and credit, revenues, and taxing power of the state are and shall be pledged to the timely payment of bond service charges on outstanding obligations, all in accordance with Section 2k or 2m of Article VIII, Ohio Constitution and sections 164.09 to 164.12 of the Revised Code, excluding from that pledge fees, excises, or taxes relating to the registration, operation, or use of vehicles on the public highways, or to fuels used for propelling those vehicles, and so long as such obligations are outstanding there shall be levied and collected excises and taxes, excluding those excepted above, in amounts sufficient to pay the bond service charges on such obligations and costs relating to credit facilities.

(B)

(1) The total principal amount of obligations issued pursuant to Section 2k of Article VIII, Ohio Constitution shall not exceed one billion two hundred million dollars, and not more than one hundred twenty million dollars in principal amount of obligations may be issued in any calendar year, all determined as provided in sections 164.09 to 164.12 of the Revised Code.

(2) The total principal amount of obligations issued for the purposes of this section pursuant to Section 2m of Article VIII, Ohio Constitution, shall not exceed one billion two hundred million dollars. Not more than one hundred twenty million dollars in principal amount of such obligations, plus the principal amount of such obligations that in any prior fiscal years could have been but were not issued within the one-hundred-twenty-million-dollar fiscal year limit, may be issued in any fiscal year. No obligations shall be issued for the purposes of this section pursuant to Section 2m of Article VIII, Ohio Constitution, until at least one billion one hundred ninety-nine million five hundred thousand dollars aggregate principal amount of obligations have been issued pursuant to Section 2k of Article VIII, Ohio Constitution. The amounts specified under division (B)(2) of this section shall be determined as provided in sections 164.09 to 164.12 of the Revised Code.

(C) Each issue of obligations shall be authorized by order of the issuer. The bond proceedings shall provide for the principal amount or maximum principal amount of obligations of an issue, and shall provide for or authorize the manner or agency for determining the principal maturity or maturities, not exceeding the earlier of thirty years from the date of issuance of the particular obligations or thirty years from the date the debt represented by the particular obligations was originally contracted, the interest rate or rates, the date of and the dates of payment of interest on the obligations, their denominations, and the establishment within or without the state of a place or places of payment of bond service charges. Sections 9.96 and 9.98 to 9.983 of the Revised Code are applicable to the obligations. The purpose of the obligations may be stated in the bond proceedings as "financing or assisting in the financing of local subdivisions capital improvement projects."

(D) The proceeds of the obligations, except for any portion to be deposited in special funds, or in escrow funds for the purpose of refunding outstanding obligations, all as may be provided in the bond proceedings, shall be deposited to the state capital improvements fund established by section 164.08 of the Revised Code.

(E) The issuer may appoint paying agents, bond registrars, securities depositories, and transfer agents, and may retain the services of financial advisers and accounting experts, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the issuer's judgment to carry out sections 164.01 to 164.12 of the Revised Code. Financing costs are payable, as provided in the bond proceedings, from the proceeds of the obligations, from special funds, or from other moneys available for the purpose.

(F) The bond proceedings, including any trust agreement, may contain additional provisions customary or appropriate to the financing or to the obligations or to particular obligations, including but not limited to:

(1) The redemption of obligations prior to maturity at the option of the state or of the holder or upon the occurrence of certain conditions at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) The form of and other terms of the obligations;

(3) The establishment, deposit, investment, and application of special funds, and the safeguarding of moneys on hand or on deposit, without regard to Chapter 131. or 135. of the Revised Code, but subject to any special provisions of this section with respect to particular funds or moneys, and provided that any bank or trust company that acts as a depository of any moneys in special funds may furnish such indemnifying bonds or may pledge such securities as required by the issuer;

(4) Any or every provision of the bond proceedings binding upon the issuer and such state agency or local subdivision, officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(5) The maintenance of each pledge, any trust agreement, or other instrument comprising part of the bond proceedings until the state has fully paid or provided for the payment of the bond service charges on the obligations or met other stated conditions;

(6) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the issuer made as a part of a contract under which the obligations were issued or secured, the enforcement of such payments or agreements by mandamus, suit in equity, action at law, or any combination of the foregoing;

(7) The rights and remedies of the holders of obligations and of the trustee under any trust agreement, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(8) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(9) Provision for the funding, refunding, or advance refunding or other provision for payment of obligations which will then no longer be outstanding for purposes of this section or of the bond proceedings;

(10) Any provision that may be made in bond proceedings or a trust agreement, including provision for amendment of the bond proceedings;

(11) Such other provisions as the issuer determines, including limitations, conditions, or qualifications relating to any of the foregoing;

(12) Any other or additional agreements with the holders of the obligations relating to the obligations or the security for the obligations.

(G) The great seal of the state or a facsimile of that seal may be affixed to or printed on the obligations. The obligations requiring signature by the issuer shall be signed by or bear the facsimile signature of the issuer as provided in the bond proceedings. Any obligations may be signed by the person who, on the date of execution, is the authorized signer although on the date of such obligations such person was not the issuer. In case the person whose signature or a facsimile of whose signature appears on any obligation ceases to be the issuer before delivery of the obligation, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the person had remained the member until such delivery, and in case the seal to be affixed to or printed on obligations has been changed after the seal has been affixed to or a facsimile of the seal has been printed on the obligations, that seal or facsimile seal shall continue to be sufficient as to those obligations and obligations issued in substitution or exchange therefor.

(H) The obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. Obligations may be issued in coupon or in fully registered form, or both, as the issuer determines. Provision may be made for the registration of any obligations with coupons attached as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion. Pending preparation of definitive obligations, the issuer may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(I) Obligations may be sold at public sale or at private sale, and at such price at, above, or below par, as determined by the issuer in the bond proceedings.

(J) In the discretion of the issuer, obligations may be secured additionally by a trust agreement between the state and a corporate trustee which may be any trust company or bank having a place of business within the state. Any trust agreement may contain the order authorizing the issuance of the obligations, any provisions that may be contained in the bond proceedings, and other provisions that are customary or appropriate in an agreement of the type.

(K) Except to the extent that their rights are restricted by the bond proceedings, any holder of obligations, or a trustee under the bond proceedings, may by any suitable form of legal proceedings protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the issuer and the state. Each duty of the issuer and the issuer's employees, and of each state agency and local public entity and its officers, members, or employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the issuer, and of each such agency, local subdivision, officer, member, or employee having authority to perform such duty, specifically enjoined by the law and resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the issuer, or the issuer's employees, are not liable in their personal capacities on any obligations or any agreements of or with the issuer relating to obligations or under the bond proceedings.

(L) Obligations are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(M) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the special funds established by or pursuant to this section may be invested by or on behalf of the issuer only in notes, bonds, or other direct obligations of the United States or of any agency or instrumentality of the United States, in obligations of this state or any political subdivision of this state, in certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions, in the Ohio subdivision's fund established pursuant to section 135.45 of the Revised Code, in no-front-end-load money market mutual funds consisting exclusively of direct obligations of the United States or of an agency or instrumentality of the United States, and in repurchase agreements, including those issued by any fiduciary, secured by direct obligations of the United States or an agency or instrumentality of the United States, and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of direct obligations of the United States or of an agency or instrumentality of the United States, notwithstanding division (A)(1)(c) of that section. The income from investments shall be credited to such special funds or otherwise as the issuer determines in the bond proceedings, and the investments may be sold or exchanged at such times as the issuer determines or authorizes.

(N) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in a special fund shall be disbursed on the order of the issuer, provided that no such order is required for the payment from the bond service fund or other special fund when due of bond service charges or required payments under credit facilities.

(O) The issuer may covenant in the bond proceedings, and any such covenants shall be controlling notwithstanding any other provision of law, that the state and the applicable officers and agencies of the state, including the general assembly, so long as any obligations are outstanding in accordance with their terms, shall maintain statutory authority for and cause to be charged and collected taxes, excises, and other receipts of the state so that the receipts to the bond service fund shall be sufficient in amounts to meet bond service charges and for the establishment and maintenance of any reserves and other requirements, including payment of financing costs, provided for in the bond proceedings.

(P) The obligations, and the transfer of, and the interest and other income from, including any profit made on the sale, transfer, or other disposition of, the obligations shall at all times be free from taxation, direct or indirect, within the state.

(Q) Unless a judicial action or proceeding challenging the validity of obligations is commenced by personal service on the treasurer of state prior to the initial delivery of an issue of the obligations, the obligations of that issue and the bond proceedings pertaining to that issue are incontestable and those obligations shall be conclusively considered to be and to have been issued, secured, payable, sold, executed, and delivered, and the bond proceedings relating to them taken, in conformity with law if all of the following apply to the obligations:

(1) They state that they are issued under the provisions of this section and comply on their face with those provisions;

(2) They are issued within the limitations prescribed by this section;

(3) Their purchase price has been paid in full;

(4) They state that all the bond proceedings were held in compliance with law, which statement creates a conclusive presumption that the bond proceedings were held in compliance with all laws, including section 121.22 of the Revised Code, where applicable, and rules.

(R) This section applies only with respect to obligations issued and delivered before September 30, 2000.

Effective Date: 09-14-2000; 2007 HB119 09-29-2007



Section 164.10 - State capital improvements bond service fund.

(A) There is hereby created in the state treasury the "state capital improvements bond service fund." All moneys received by the state and required by the bond proceedings, consistent with sections 164.08 to 164.12 of the Revised Code, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund and to any separate accounts in that fund, subject to any applicable provisions of the bond proceedings but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during such time as any obligations are outstanding in accordance with their terms, so long as moneys in the bond service fund are insufficient to pay all bond service charges on such obligations, including costs of or payments under credit enhancement facilities, becoming due in each year, except the principal amounts of bond anticipation notes and costs of or payments under credit enhancement facilities payable from the proceeds of renewal notes or of the bonds anticipated by such notes, a sufficient amount of moneys of the state is committed and, without necessity for further act of appropriation, shall be paid to the bond service fund in each year for the purpose of paying those bond service charges, including costs of or payments under credit enhancement facilities, becoming due in that year. The bond service fund is a trust fund and is hereby pledged to the payment of bond service charges, including costs of or payments under credit enhancement facilities to the extent provided in the applicable bond proceedings, and payment of bond service charges, including costs of or payments under credit enhancement facilities, from the bond service fund shall be made or provided for by the issuer in accordance with the bond proceedings without necessity for any act of appropriation.

(B) The bond proceedings may provide for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specific bond service charges on obligations, including costs of or payments under credit enhancement facilities, pertinent to such accounts and for other accounts therein within the general purposes of the bond service fund.

(C) Subject to the bond proceedings for any obligations then outstanding in accordance with their terms, the issuer may pledge all, or such portion as the issuer determines, of the receipts of the bond service fund to the payment of bond service charges on obligations, including costs of or payments under credit enhancement facilities, and for the establishment and maintenance of any reserves for payment of bond service charges, including costs of or payments under credit enhancement facilities, as provided in the bond proceedings, and make other provisions therein with respect to receipts as authorized by this section which provisions shall be controlling notwithstanding any other provisions of law pertaining thereto.

Effective Date: 09-14-2000



Section 164.11 - [Repealed].

Effective Date: 09-14-2000



Section 164.12 - Preventing adverse effects on federal income tax.

Notwithstanding any other provisions of law, the issuer, state agencies, and local subdivisions may covenant and agree to do or cause or require to be done all things necessary for, and not to do or permit or authorize to be done anything that would adversely affect, the exclusion of interest on the obligations from gross income for federal income tax purposes under the internal revenue code, or the classification or qualification of the obligations or the interest on the obligations for, or their exemption from, other treatment under the Internal Revenue Code, including but not limited to compliance with the provisions for payment of certain investment earnings to the United States in accordance with section 148(f) of the Internal Revenue Code. Those sections and covenants and compliance therewith shall be valid, incontestable, final, and conclusive to the extent that they support that exclusion from gross income or support those classifications or qualifications. This authorization in this paragraph is solely for the purpose of satisfying those federal conditions or requirements, and is in addition to and not a limitation upon other authorization granted by or pursuant to law or the Ohio constitution, and does not preclude or exclude any actions or covenants by the issuer, state agencies, local public entities, or officer to satisfy the federal conditions or requirements for the purpose. Subject to the terms of those covenants, compliance with covenants referred to in this section by the issuer, state agencies, local subdivisions, and those officers are acts specially enjoined by law as duties resulting from their office, trust, and station for purposes of section 2731.01 of the Revised Code. The issuer, state agencies, local subdivisions, and those officers, employees and agents responsible in the circumstances, shall do all things necessary or appropriate to comply with such covenants and shall take all actions to account for, calculate, report, make available, and pay moneys pursuant to section 148(f) of the Internal Revenue Code to the extent required to comply with such covenants. For those purposes:

(A) Moneys from the funds to which any such investment earnings are credited, and if there be any insufficiency therein then any fund generally available for the general purposes of the responsible agency, are appropriated and shall be deemed to be appropriated for all purposes to the payment of such amounts pursuant to such covenant. Subject to the provisions of the bond proceedings and notwithstanding any statutory or administrative limitations on the use or transfer of those funds or receipts, the appropriate official may withdraw or transfer from the fund or funds, or direct the deposit from receipts, designated for the purpose, and deposit in or credit to the fund or account established for the purpose, which establishment is hereby authorized, any amounts computed at the time to represent the portion of investment income required to be rebated and paid to the United States in order to maintain the exclusion from gross income for federal income tax purposes of interest on those obligations pursuant to section 148(f) of the Internal Revenue Code.

(B) The issuer may invest or provide for the investment of any proceeds or gross proceeds, as defined in the Internal Revenue Code, of the obligations in tax-exempt bonds of any person authorized to issue of tax-exempt bonds under the Internal Revenue Code, and in any regulated investment company the investment in which is treated as an investment in tax-exempt bonds for purposes of, and in any special series of obligations of the United States made available for purposes of compliance with, the provisions of section 148 of the Internal Revenue Code. The authority to invest proceeds under this section is in addition to and not restricted or conditioned by any other authority to invest moneys.

Nothing in sections 164.08 to 164.12 of the Revised Code or other provisions of law requires compliance with provisions of federal tax law or regulations to exclude interest on the obligations from gross income for federal income tax purposes or otherwise have the obligations or interest on the obligations treated in any particular way under federal tax laws, except to the extent, if any, that the issuer covenants to do so, and the validity of the obligations shall not be adversely affected by the absence of that compliance or of compliance with any related covenants made pursuant to those sections.

(C) As used in this section, "Internal Revenue Code" means the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended.

Effective Date: 03-29-1988



Section 164.13 - [Repealed].

Effective Date: 06-30-1997



Section 164.14 - Local transportation improvement program fund.

(A) The local transportation improvement program fund is hereby created in the state treasury. The fund shall consist of moneys credited to it pursuant to sections 117.16 and 5735.23 of the Revised Code, and, subject to the limitations of section 5735.05 of the Revised Code, shall be used to make grants to local subdivisions for projects that have been approved by district public works integrating committees and the Ohio public works commission in accordance with this section. The fund shall be administered by the Ohio public works commission, and shall be allocated each fiscal year on a per capita basis to district public works integrating committees in accordance with the most recent decennial census statistics. Money in the fund may be used to pay reasonable costs incurred by the commission in administering this section. Investment earnings on moneys credited to the fund shall be retained by the fund.

(B) Grants awarded under this section may provide up to one hundred per cent of the estimated total cost of the project.

(C) No grant shall be awarded for a project under this section unless the project is designed to have a useful life of at least seven years, except that the average useful life of all such projects for which grants are awarded in each district during a fiscal year shall be not less than twenty years.

(D) For the period beginning on July 1, 1989, and ending on June 30, 1994, and for each succeeding five-year period, at least one-third of the total amount of money allocated to each district from the local transportation improvement program fund shall be awarded as follows:

(1) Forty-two and eight-tenths per cent for projects of municipal corporations;

(2) Thirty-seven and two-tenths per cent for projects of counties;

(3) Twenty per cent for projects of townships, except that the requirement of division (D)(3) of this section shall not apply in districts where the combined population of the townships in the district is less than five per cent of the population of the district.

(E) Each district public works integrating committee shall review, and approve or disapprove requests submitted to it by local subdivisions for assistance from the local transportation improvement program fund. In reviewing projects submitted to it, a district public works integrating committee shall consider the following factors:

(1) Whether the project is of critical importance to the safety of the residents of the local subdivision;

(2) Whether the project would alleviate serious traffic problems or hazards or would respond to needs caused by rapid growth and development;

(3) Whether the project would assist the local subdivision in attaining the transportation infrastructure needed to pursue significant and specific economic development opportunities;

(4) The availability of other sources of funding for the project;

(5) The adequacy of the planning for the project and the readiness of the local subdivision to proceed should the project be approved;

(6) The local subdivision's ability to pay for and history of investing in bridge and highway improvements;

(7) The impact of the project on the multijurisdictional highway and bridge needs of the district;

(8) The requirements of divisions (A), (B), (C), and (D) of this section;

(9) The condition of the infrastructure system proposed for improvement;

(10) Any other factors related to the safety, orderly growth, or economic development of the district or local subdivision that the district public works integrating committee considers relevant.

A district public works integrating committee or its executive committee may appoint a subcommittee to assist it in carrying out its responsibilities under this section.

(F) Every project approved by a district public works integrating committee shall be submitted to the Ohio public works commission for its review and approval or disapproval. The commission shall not approve any project that fails to meet the requirements of this section.

(G) Grants awarded from the local transportation improvement program fund shall not be limited in their usage by divisions (D), (E), (F), (G), (H), and (I) of section 164.05 of the Revised Code.

(H) As used in this section, "local subdivision" means a county, municipal corporation, or township.

(I) The director of the Ohio public works commission shall notify the director of budget and management of the amounts allocated pursuant to this section, and the allocation information shall be entered into the state accounting system. The director of budget and management shall establish appropriation line items as needed to track these allocations.

Effective Date: 09-26-2003



Section 164.15 - Township contract to pay costs of engineering services.

Notwithstanding any other section of the Revised Code, a board of township trustees may enter into a contract with the county engineer under which the board agrees to pay all or any part of the cost of engineering services to be provided to or obtained for the township by the county engineer that are necessary for projects awarded under this chapter.

Effective Date: 03-28-1990



Section 164.16 - Appurtenances to roads and bridges to enhance safety of animal-drawn vehicles, pedestrians, and bicycles.

In the acquisition, construction, reconstruction, improvement, planning, or equipping of appurtenances to roads and bridges to enhance the safety of animal-drawn vehicles, pedestrians, and bicycles, eligible activities include, but are not limited, to the following:

(A) Constructing or widening shoulders, including widening of bridges and culverts and purchase of rights-of-way, if necessary;

(B) Constructing pull-off lanes for roadways with visibility issues;

(C) Improving vertical and horizontal curvature of roadways;

(D) Placement of warning signs for animal-drawn vehicle traffic, including automated flashing signs.

Effective Date: 04-07-2003



Section 164.20 - Natural resource project definitions.

(A) Notwithstanding section 164.01 of the Revised Code, as used in sections 164.20 to 164.27 of the Revised Code, "local political subdivision" means a county, municipal corporation, township, conservancy district, soil and water conservation district, joint recreation district, park district, or other similar park authority.

(B) As used in sections 164.20 to 164.27 of the Revised Code, "nonprofit organization" means an organization that is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and described in 26 U.S.C. 501(c) and that has as one of its designated activities, as indicated on United States internal revenue service form 1023 "recognition of exemption," an activity that is directly related to the purposes for which grants may be issued under sections 164.20 to 164.27 of the Revised Code as described in divisions (A) and (B) of section 164.22 of the Revised Code.

(C) For the purposes of sections 164.20 to 164.27 of the Revised Code, the definition of "project" in section 164.01 of the Revised Code does not apply.

Effective Date: 07-26-2001



Section 164.21 - Natural resources assistance councils.

(A) Each district public works integrating committee or, if applicable, the executive committee of the integrating committee shall appoint a natural resources assistance council consisting of eleven members. Of the eleven members, one shall be a member of the appointing integrating committee and one shall represent a soil and water conservation district that is located within the geographical jurisdiction of the appointing integrating committee. The nine other members of the council shall be appointed from the following categories of organizations, units of government, or agencies and shall include at least one member from each of those categories:

(1) A county, municipal corporation, township, conservancy district, regional or joint district or unit of local government, or regional or joint political subdivision that is located within the geographical jurisdiction of the appointing integrating committee;

(2) A conservation organization, an environmental advocacy organization, an organization with a primary interest in watershed protection and restoration, the department of natural resources, the environmental protection agency, or the United States natural resources conservation service;

(3) A city park system or metropolitan park system or a board of park commissioners from a county that is located within the geographical jurisdiction of the appointing integrating committee, a statewide parks and recreation organization, or the United States national park service;

(4) A statewide organization representing agriculture, an organization representing forestry interests, the department of agriculture, or the United States department of agriculture;

(5) An organization representing business, local realtors, or a planning agency, including a port authority, located within the geographical jurisdiction of the appointing integrating committee.

No organization, unit of government, or agency that is listed in divisions

(A)

(1) to (5) of this section shall be represented by more than one member on the council at any given time. The membership of a natural resources assistance council shall reflect the demographic and economic diversity of the population located within the geographical area represented by the council.

A council shall be appointed by the appropriate integrating committee not later than ninety days after the effective date of this section. Of the initial members appointed to the council, four shall be appointed for one year, four shall be appointed for two years, and three shall be appointed for three years. Thereafter, terms of office for members of the council shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member is appointed, except that, with respect to any member who is an elected or appointed official of a township, municipal corporation, or county, the term of office for that person on the council shall not extend beyond the member's term as an elected or appointed official.

Members may be reappointed. Vacancies shall be filled in the same manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Members may be removed by the district public works integrating committee for misfeasance, malfeasance, or nonfeasance in office.

(B) A natural resources assistance council shall elect a chairperson, a vice-chairperson, and other officers that the council considers appropriate. A council may adopt bylaws governing its operation, including bylaws that establish the frequency of regular meetings and any necessary procedures. All meetings of a council are subject to section 121.22 of the Revised Code.

(C) Serving as a member of a natural resources assistance council under this section does not constitute holding a public office or position of employment under the laws of this state and does not confer a right to compensation from any agency of this state. A member of a natural resources assistance council does not have an unlawful interest in a public contract under section 2921.42 of the Revised Code solely by virtue of the receipt of financial assistance under sections 164.20 to 164.27 of the Revised Code by the local political subdivision of which the member is also a public official or appointee.

(D) Sections 101.82 to 101.87 of the Revised Code do not apply to natural resources assistance councils.

Effective Date: 07-26-2001



Section 164.22 - Open space acquisition and related development projects.

Natural resources assistance councils shall review and approve or disapprove applications in accordance with sections 164.20 to 164.27 of the Revised Code for grants for projects that propose to do either of the following:

(A) Provide for open space acquisition and related development of those open spaces, including the aquisition of easements. Open space acquisition projects include acquisition of land or rights in land for parks, forests, wetlands, natural areas that protect an endangered plant or animal population, other natural areas, and connecting corridors for natural areas. Related development projects include projects for the construction or enhancement of facilities that are necessary to make an open space area accessible and useable by the general public. Projects proposed pursuant to division (A) of this section shall emphasize the following:

(1) The support of comprehensive open space planning and incorporation of aesthetically pleasing and ecologically informed design;

(2) The enhancement of economic development that relies on recreation and ecotourism in areas with relatively high unemployment and lower incomes;

(3) The protection of habitat for rare, threatened, and endangered species or the preservation of high quality, viable habitat for plant and animal species;

(4) The preservation of existing high quality wetlands or other scarce natural resources within the geographical jurisdiction of the council;

(5) The enhancement of educational opportunities and provision of physical links to schools and after-school centers;

(6) The preservation or restoration of water quality, natural stream channels, functioning floodplains, wetlands, streamside forests, and other natural features that contribute to the quality of life in this state and to the state's natural heritage. Projects shall not include hydromodification projects such as dams, dredging, sedimentation, and bank clearing and shall not accelerate untreated water runoff or encourage invasive nonnative species.

(7) The reduction or elimination of nonnative, invasive species of plants or animals;

(8) The proper management of areas where safe fishing, hunting, and trapping may take place in a manner that will preserve a balanced natural ecosystem.

(B) Protect and enhance riparian corridors or watersheds, including the protection and enhancement of streams, rivers, lakes, and other waters of the state. Such projects may include, without limitation, the reforestation of land or the planting of vegetation for filtration purposes; the fee simple acquisition of lands for the purpose of providing access to riparian corridors or watersheds or for other purposes necessary for the protection and enhancement of riparian corridors or watersheds; and the acquisition of easements for the purpose of protecting and enhancing riparian corridors or watersheds. Projects proposed pursuant to division (B) of this section shall emphasize the following:

(1) The increase of habitat protection;

(2) Inclusion as part of a stream corridor-wide or watershed-wide plan;

(3) The provision of multiple recreational, economic, and aesthetic preservation benefits;

(4) The preservation or restoration of floodplain and streamside forest functions;

(5) The preservation of headwater streams;

(6) The restoration and preservation of aquatic biological communities.

Projects shall not initiate or perpetuate hydromodification projects such as dams, ditch development, or channelization.

Grant moneys may be used for preliminary costs related to projects that are eligible for funding under this section, including planning costs, design costs, engineering costs, costs of appraisals, environmental assessments, and archaeological surveys.

Effective Date: 05-30-2002



Section 164.23 - Application for grant for open space acquisition project.

(A) An entity seeking a grant for a project that is eligible for funding under section 164.22 of the Revised Code shall submit an application to the natural resources assistance council with geographical jurisdiction over the proposed project area. Entities that are eligible for funding are limited to local political subdivisions and nonprofit organizations. The director of the Ohio public works commission shall develop the form of the application and shall provide application forms to each council. The application shall require at least all of the following:

(1) An identification of the local political subdivision or nonprofit organization that is responsible for the execution and completion of the proposed project;

(2) A detailed description of the proposed project;

(3) An identification of the areas that are proposed to be protected, restored, preserved, or constructed;

(4) Detailed information concerning the practices and procedures that will be undertaken to complete the project;

(5) A formal detailed estimate of the project's cost;

(6) The amount and nature of the moneys or resources to be used as matching funds for the project. Matching funds shall constitute not less than twenty-five per cent of the total cost of the project and may consist of contributions of money by any person, any local political subdivision, or the federal government or of contributions in-kind by such parties through the purchase or donation of equipment, land, easements, labor, or materials necessary to complete the project.

(7) An identification of any participation by state agencies that may have expertise regarding the particular project and that may provide assistance with respect to the project;

(8) Information concerning the coordination of the project among local political subdivisions, state agencies, federal agencies, community organizations, conservation organizations, and local business groups;

(9) Information about any coordination that the project will have with projects being undertaken under the jurisdiction of other natural resources assistance councils throughout the state under sections 164.20 to 164.27 of the Revised Code or with projects being undertaken under sections 122.65 to 122.658 of the Revised Code;

(10) Information about public participation in the planning and execution of the project;

(11) Information about whether the general public will be given access to the project area upon the completion of the project;

(12) A timetable for completion of the proposed project.

(B) In addition to the application required under division (A) of this section, an applicant for a grant for a project shall include with the application all of the following:

(1) Except as otherwise provided in division (C) of this section, a copy of a resolution supporting the project from each county in which the proposed project is to be conducted and whichever of the following is applicable:

(a) If the proposed project is to be conducted wholly within the geographical boundaries of one township, a copy of a resolution supporting the project from the township;

(b) If the proposed project is to be conducted wholly within the geographical boundaries of one municipal corporation, a copy of a resolution supporting the project from the municipal corporation;

(c) If the proposed project is to be conducted in more than one, but fewer than five townships or municipal corporations, a copy of a resolution supporting the project from at least one-half of the total number of townships and municipal corporations in which the proposed project is to be conducted;

(d) If the proposed project is to be conducted in five or more townships or municipal corporations, a copy of a resolution supporting the project from at least three-fifths of the total number of townships and municipal corporations in which the proposed project is to be conducted.

However, if the applicant is a county and the proposed project is to be located wholly within the geographical boundaries of the county, the applicant shall not be required to include a copy of a resolution from any township or municipal corporation. If the applicant is a municipal corporation and the proposed project is to be located wholly within the geographical boundaries of the municipal corporation, the applicant shall not be required to include a copy of a resolution from the county in which it is located. If the applicant is a township and the proposed project is to be located wholly within the geographical boundaries of the township, the applicant shall not be required to include a copy of a resolution from the county in which it is located.

(2) Documentation that demonstrates that the applicant has the capacity, financial or otherwise, to complete the project for which the grant is sought and to provide any necessary ongoing maintenance of the project;

(3) Documentation that indicates compliance with division (A) of section 164.26 of the Revised Code related to the long-term ownership or control of the property that is the subject of the grant application.

(C) Prior to submitting an application for a grant for a project under this section, an applicant that is a park district or other similar park authority shall consult with the legislative authority of each county, township, and municipal corporation in which the proposed project will be located.

(D) Upon receipt of an application under division (A) of this section and the information required under division (B) of this section, a council may request additional information concerning the proposed project to which the application and information apply. Upon receiving such a request, the entity proposing the project shall provide the additional information requested.

Effective Date: 05-30-2002



Section 164.24 - Reviewing application.

(A) A natural resources assistance council shall review each application for a grant submitted under section 164.23 of the Revised Code. In reviewing an application and for the purpose of determining whether to approve or disapprove the application, a council shall consider all of the following criteria:

(1) Whether the project emphasizes the factors specified in division (A) or (B) of section 164.22 of the Revised Code;

(2) The amount of funding that is necessary for the completion of the project;

(3) The amount and percentage of the matching funds provided under the proposal;

(4) The level of coordination among local political subdivisions, state agencies, federal agencies, community organizations, conservation organizations, and local business groups;

(5) The level of coordination with projects being undertaken under the jurisdiction of other natural resources assistance councils throughout the state under sections 164.20 to 164.27 of the Revised Code or with projects being undertaken under sections 122.65 to 122.658 of the Revised Code;

(6) The relative economic, social, and environmental benefits that the proposed project will bring to the geographical area represented by the council as compared to other proposed projects;

(7) Whether the project incorporates more than one purpose for which grant moneys may be used as specified in section 164.22 of the Revised Code;

(8) Whether the general public will be given access to the project area upon the completion of the project;

(9) Whether the project will comply with all of the requirements established in sections 164.20 to 164.27 of the Revised Code;

(10) The readiness of the applicant to proceed with the project;

(11) Any other factors that are relevant to the project.

(B) A natural resources assistance council shall establish a prioritization and selection methodology system for applications submitted under section 164.23 of the Revised Code. The methodology shall be submitted to and approved by the director of the Ohio public works commission.

(C) In accordance with the methodology system established and approved under division (B) of this section, a natural resources assistance council shall approve or disapprove an application for a grant submitted to it after consideration of all of the criteria specified in divisions (A)(1) to (11) of this section. If the council approves an application, the council shall submit a copy of the application, along with all accompanying materials, to the Ohio public works commission for final approval or disapproval.

Effective Date: 07-26-2001



Section 164.25 - Approving application.

The director of the Ohio public works commission shall approve applications for grants submitted under sections 164.20 to 164.27 of the Revised Code if all of the following apply:

(A) The approval of the application by the applicable natural resources assistance council was reasonably based on the criteria specified in divisions (A)(1) to (11) of section 164.24 of the Revised Code.

(B) The application for a grant and the proposed project for which the grant is to be used comply with all other requirements established under sections 164.20 to 164.27 of the Revised Code.

(C) The amount of the financial assistance, when added to all other financial assistance provided during the calendar year for projects within the district for which a natural resources assistance council was appointed, does not exceed that district's allocation of money from the clean Ohio conservation fund under section 164.27 of the Revised Code.

Effective Date: 07-26-2001



Section 164.26 - Establishing policies for open space acquisition.

(A) The director of the Ohio public works commission shall establish policies related to the need for long-term ownership, or long-term control through a lease or the purchase of an easement, of real property that is the subject of an application for a grant under sections 164.20 to 164.27 of the Revised Code and establish requirements for documentation to be submitted by grant applicants that is necessary for the proper administration of this division. The policies shall provide for proper penalties, including grant repayment, for entities that fail to comply with the long-term ownership or control requirements established under this division.

The director also shall adopt policies delineating what constitutes administrative costs for purposes of division (F) of section 164.27 of the Revised Code.

(B) The Ohio public works commission shall administer sections 164.20 to 164.27 of the Revised Code and shall exercise any authority and use any procedures granted or established under sections 164.02 and 164.05 of the Revised Code that are necessary for that purpose.

Effective Date: 07-26-2001



Section 164.27 - Clean Ohio conservation fund.

(A) The clean Ohio conservation fund is hereby created in the state treasury. Seventy-five per cent of the net proceeds of obligations issued and sold by the issuing authority pursuant to sections 151.01 and 151.09 of the Revised Code shall be deposited into the fund. Investment earnings of the fund shall be credited to the fund and may be used to pay costs incurred by the Ohio public works commission in administering sections 164.20 to 164.27 of the Revised Code. Moneys in the clean Ohio conservation fund shall be used to make grants to local political subdivisions and nonprofit organizations for projects that have been approved for grants under sections 164.20 to 164.27 of the Revised Code.

The clean Ohio conservation fund shall be administered by the Ohio public works commission.

(B) For the purpose of grants issued under sections 164.20 to 164.27 of the Revised Code, moneys shall be allocated on an annual basis from the clean Ohio conservation fund to districts represented by natural resources assistance councils as follows:

(1) Each district shall receive an amount that is equal to one-fourth of one per cent of the total annual amount allocated to all districts each year for each county that is represented by the district.

(2) The remaining moneys shall be allocated to each district annually on a per capita basis.

(C) A grant that is awarded under sections 164.20 to 164.27 of the Revised Code may provide up to seventy-five per cent of the estimated cost of a project. Matching funds from a grant recipient may consist of contributions of money by any person, any local political subdivision, or the federal government or of contributions in-kind by such entities through the purchase or donation of equipment, land, easements, interest in land, labor, or materials necessary to complete the project.

(D) The director of the Ohio public works commission shall notify the director of budget and management of the amounts allocated pursuant to this section, and that information shall be entered in the state accounting system. The director of budget and management may establish appropriate line items or other mechanisms that are needed to track the allocations.

(E) Grants awarded under sections 164.20 to 164.27 of the Revised Code from the clean Ohio conservation fund shall be used by a local political subdivision or nonprofit organization only to pay the costs related to the purposes for which grants may be issued under section 164.22 of the Revised Code and shall not be used by a local political subdivision or nonprofit organization to pay any administrative costs incurred by the local political subdivision or nonprofit organization.

Effective Date: 09-26-2003



Section 164.28 - Local infrastructure development fund.

The local infrastructure development fund is hereby created in the state treasury. The fund shall consist of cash transferred from the jobs fund created in the state treasury by Section 4 of Sub. H.B. 544 of the 127th general assembly. Money in the fund shall be used to provide grants for local infrastructure development and for capital improvement projects. All investment earnings of the fund shall be credited to the fund.

Section 21 of HB554 prospectively repeals this section 06-30-2013.

Effective Date: 2008 HB554 06-12-2008






Chapter 165 - INDUSTRIAL DEVELOPMENT BONDS

Section 165.01 - Industrial development bond definitions.

As used in this chapter:

(A) "Agency" means a community improvement corporation organized under Chapter 1724. of the Revised Code and designated, pursuant to section 1724.10 of the Revised Code, as the agency of a municipal corporation or county.

(B) "Bonds" means bonds, notes, or other forms of evidences of obligation issued in temporary or definitive form, including notes issued in anticipation of the issuance of bonds and renewal notes. The funding of bond anticipation notes with bonds or renewal notes and the exchange of definitive bonds for temporary bonds are not subject to section 165.07 of the Revised Code.

(C) "Bond proceedings" means the resolution or ordinance or the trust agreement or indenture of mortgage, or combination thereof, authorizing or providing for the terms and conditions applicable to bonds issued under authority of this chapter.

(D) "Issuer" means the state, or a county or municipal corporation of this state which county or municipal corporation has, pursuant to section 1724.10 of the Revised Code, designated a community improvement corporation as its agency for industrial, commercial, distribution, and research development and for which a plan has been prepared by such community improvement corporation and confirmed by its issuing authority.

(E) "Issuing authority" means in the case of the state, the director of development; in the case of a municipal corporation, the legislative authority thereof; and in the case of a county, the board of county commissioners or whatever officers, board, commission, council, or other body might succeed to the legislative powers of the commissioners.

(F) "Plan" means a plan prepared by the agency pursuant to section 1724.10 of the Revised Code, and confirmed by the issuing authority of a municipal corporation or county.

(G) "Pledged facilities" means the project or projects mortgaged or the rentals, revenues, and other income, charges, and moneys from which are pledged, or both, for the payment of the principal of and interest on the bonds issued under authority of section 165.03 of the Revised Code, and includes a project for which a loan has been made under authority of this chapter, in which case, references in this chapter to revenues of such pledged facilities or from the disposition thereof includes payments made or to be made to or for the account of the issuer pursuant to such loan.

(H) "Project" means real or personal property, or both, including undivided and other interests therein, acquired by gift or purchase, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, by an issuer, or by others in whole or in part from the proceeds of a loan made by an issuer, for industry, commerce, distribution, or research and located within the boundaries of the issuer. "Project" includes sanitary facilities, drainage facilities, and prevention or replacement facilities as defined in section 6117.01 of the Revised Code. A project as defined in this division is hereby determined to qualify as facilities described in Section 13 of Article VIII, Ohio Constitution.

(I) "Revenues" means the rentals, revenues, payments, repayments, income, charges, and moneys derived or to be derived from the use, lease, sublease, rental, sale, including installment sale or conditional sale, or other disposition of pledged facilities, or derived or to be derived pursuant to a loan made for a project, bond proceeds to the extent provided in the bond proceedings for the payment of principal of, or premium, if any, or interest on the bonds, proceeds from any insurance, condemnation or guaranty pertaining to pledged facilities or the financing thereof, and income and profit from the investment of the proceeds of bonds or of any revenues.

(J) "Security interest" means a mortgage, lien, or other encumbrance on, or pledge or assignment of, or other security interest with respect to all or any part of pledged facilities, revenues, reserve funds, or other funds established under the bond proceedings, or on, of, or with respect to, a lease, sublease, sale, conditional sale or installment sale agreement, loan agreement, or any other agreement pertaining to the lease, sublease, sale, or other disposition of a project or pertaining to a loan made for a project, or any guaranty or insurance agreement made with respect thereto, or any interest of the issuer therein, or any other interest granted, assigned, or released to secure payments of the principal of, premium, if any, or interest on any bonds or to secure any other payments to be made by an issuer under the bond proceedings. Any security interest under this chapter may be prior or subordinate to or on a parity with any other mortgage, lien, encumbrance, pledge, assignment, or other security interest.

Effective Date: 07-14-1983; 2008 HB562 09-22-2008



Section 165.02 - Authority of bond issuer.

Section 13 of Article VIII, Ohio Constitution, is in part implemented by this chapter in furtherance of the public purposes of the state to create or preserve jobs and employment opportunities and to improve the economic welfare of the people of the state. An issuer acting through its issuing authority may in accordance with Section 13 of Article VIII, Ohio Constitution:

(A) Acquire by gift or purchase and hold and mortgage real estate and interests therein and personal property to be used as a project or a part thereof;

(B) Purchase, construct, reconstruct, enlarge, improve, furnish, and equip and lease, sell, exchange, and otherwise dispose of projects or parts thereof for those of the purposes set forth in Section 13 of Article VIII, Ohio Constitution, that are specified in the first sentence of this section, including, without limitation thereto, the sale of projects by conditional or installment sale, under which title may pass prior to or after completion of construction of a project or payment or provision for payment of all principal of, premium, if any, and interest on the bonds, or at any other time provided in the agreement pertaining to such sale, and including sale under an option to purchase upon agreed terms which may include a price which may be a nominal amount or less than true value at the time of purchase;

(C) Issue its bonds to provide funds, by loans or otherwise, for acquiring, constructing, reconstructing, enlarging, improving, furnishing, or equipping one or more projects or parts thereof;

(D) Make loans for the acquisition, construction, reconstruction, enlargement, improvement, furnishing, or equipping of projects or parts thereof upon such terms as the issuing authority may determine or authorize, including secured or unsecured loans, and, in connection therewith, enter into loan agreements and other agreements, accept notes or other forms of obligation to evidence such indebtedness and security interests to secure such indebtedness, and take such action as may be considered by it appropriate to protect such security and safeguard against losses, including, without limitation thereto, foreclosure and the bidding upon and purchase of property upon foreclosure or other sale;

(E) Enter into contracts and execute all instruments necessary or appropriate to carry out the purposes of Chapter 165. of the Revised Code;

(F) Fix, alter, and collect rentals and other charges for the use and occupancy of a project and lease the project to others, including a contract with, or the granting of an option to the lessee to purchase the project for such price as the issuing authority in its sole discretion determines to be appropriate, after retirement or redemption, or provision therefor, of all the bonds of the issuer issued to provide funds for the project;

(G) Retain, contract with, or employ and fix the compensation of financial consultants, appraisers, accounting experts, architects, engineers, attorneys at law, and other employees, agents, and independent contractors as are necessary in the judgment of the issuing authority to carry out the provisions of Chapter 165. of the Revised Code;

(H) Pledge, assign, hypothecate, or otherwise encumber as security for the bonds, the rentals, revenues, and other income, charges, and moneys realized from the use, lease, sale, or other disposition of one or more projects or parts thereof as may be designated in the bond proceedings and enter into trust agreements or indentures of mortgage for the benefit of bondholders;

(I) Enter into appropriate arrangements with any federal or state department or agency, county, township, municipal corporation, or other political subdivision, taxing district, or public body or agency for the planning and installation of streets, roads, alleys, water supply and distribution facilities, storm and sanitary sewage collection and disposal facilities, and other necessary appurtenances to a project;

(J) Purchase fire and extended coverage and liability insurance for a project, insurance protecting the issuer and its officers and employees against liability for damage to property or injury to or death of persons arising from the project, and any other insurance the issuer may agree to provide under the bond proceedings;

(K) Sell, lease, release, or otherwise dispose of real and personal property or interests therein, or a combination thereof, acquired by the issuer under authority of Chapter 165. of the Revised Code and no longer needed for the purposes of such chapter or of the issuer, and grant such easements and other rights in, over, under, or across a project as will not interfere with its use of such property. Such sale, lease, release, disposition, or grant may be made without competitive bidding and in such manner and for such consideration as the issuing authority in its judgment deems appropriate.

(L) Do all other acts necessary or appropriate to carry out those of the purposes of Section 13 of Article VIII, Ohio Constitution, that are specified in the first sentence of this section, and the purposes of this chapter.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 165.03 - Permitted purposes for issuing bonds.

(A) An issuer may issue bonds for the purpose of providing moneys to acquire by purchase, construct, reconstruct, enlarge, improve, furnish, or equip one or more projects or parts thereof, or for any combination of such purposes, including providing moneys to make loans to others for such purposes. The issuing authority shall provide by resolution or ordinance for the issuance of such bonds. The bond proceedings may contain determinations by the issuing authority that the project to be financed thereunder is a project as defined in this chapter and is consistent with the purposes of Section 13 of Article VIII, Ohio Constitution, and such determinations shall be conclusive as to the validity and enforceability of the bonds issued under such bond proceedings and of such bond proceedings and security interests given and leases, subleases, sale agreements, loan agreements, and other agreements made in connection therewith, all in accordance with their terms.

The principal of and interest on the bonds and all other payments required to be made by the bond proceedings shall be payable solely from the revenues and secured by security interests as provided in such bond proceedings. Bond anticipation notes may be secured, solely or additionally, by a covenant of the issuer that it will do all things necessary for the issuance of the bonds anticipated or renewal notes in appropriate amount and either exchange such bonds or renewal notes for such notes or apply the proceeds therefrom to the extent necessary to make full payment of the principal of and interest on such notes. The bond proceedings shall not obligate or pledge moneys raised by taxation.

Bonds may be issued at one time or from time to time, shall be dated, shall mature at such time or times not exceeding thirty years from date of issue, and may be redeemable before maturity at such price or prices and under such terms and conditions, all as provided in the bond proceedings. The bonds shall bear interest at such rate or rates, or at a variable rate or rates changing from time to time in accordance with a base or formula, as provided in or authorized by the bond proceedings. The issuing authority shall determine the form of the bonds, fix their denominations and method of execution, and establish within or without the state a place or places for the payment of principal or interest.

(B) The issuing authority may provide for sales of bonds at public or private sale as it deems most advantageous and for such prices, whether above or below the par value thereof, as it determines or within such limit or limits as it determines.

(C) If the issuer is a county or municipal corporation, then, prior to the delivery of bonds issued under authority of this section, the issuing authority shall first have received from its agency a certification that a project to be financed by the issuance of such bonds is in accordance with the plan, except that no such certification is necessary if the project is a sanitary facility, drainage facility, or prevention or replacement facility as defined in section 6117.01 of the Revised Code. If the state is the issuer, then prior to the authorization of the bonds, the issuing authority of the state shall have received a written request for the issuance of the bonds from either the board of directors of a port authority created pursuant to the authority of section 4582.02 of the Revised Code if the project is within the jurisdiction of the port authority or from the issuing authority of the municipal corporation, if the project is within the boundaries of a municipal corporation, or of the county, if the project is within the unincorporated portion of the county, and if the project is to be located within a municipal corporation with a plan or in an unincorporated portion of the county with a plan, then prior to the delivery of bonds issued under this section, the issuing authority shall first have received from the agency of the municipal corporation if within its limits, or from the agency of the county if in unincorporated territory, a certification that such project is in accordance with its plan, except that no such certification is necessary if the request for issuance of the bonds is made by the port authority.

(D) If the issuer is a county or municipal corporation, then, prior to the delivery of bonds issued under authority of this section, the issuing authority shall have caused a written notice to have been mailed by certified mail to the director of the department of development of the state advising such director of the proposed delivery of the bonds, the amount thereof, the proposed lessee, and a general description of the project or projects to be financed.

(E) In case any officer who has signed any bonds or coupons pertaining thereto, or caused the officer's facsimile signature to be affixed thereto, ceases to be such officer before such bonds or coupons have been delivered, such bonds or coupons may, nevertheless, be issued and delivered as though the person who had signed the bonds or coupons or caused the person's facsimile signature to be affixed thereto had not ceased to be such officer. Any bonds or coupons may be executed on behalf of the issuer by an officer who, on the date of execution, is the proper officer although on the date of such bonds or coupons such person was not the proper officer.

(F) All bonds issued under authority of this chapter, regardless of form or terms and regardless of any other law to the contrary, shall have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon, fully registered, or other form, or any combination thereof, as the issuing authority determines. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, and for the conversion into coupon bonds of any fully registered bonds or bonds registered as to both principal and interest.

Effective Date: 07-07-1987; 2008 HB562 09-22-2008



Section 165.031 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 08-26-1977 )



Section 165.04 - Permitted provisions in bond proceedings.

The bond proceedings may contain provisions which shall be part of the contract with the bondholders as to:

(A) Pledging the rentals, revenues, and other income, charges, and moneys therein designated for the payment of the principal of and interest on the bonds and all other payments required to be made by the bond proceedings;

(B) Acquisition by gift or purchase, construction, reconstruction, enlargement, improvement, furnishing, equipment, operation, alteration, maintenance, insurance, and repair of the pledged facilities and the duties of the issuing authority with respect thereto;

(C) Provisions regarding the purposes to which the proceeds of the bonds may be applied;

(D) Terms of the bonds;

(E) Maintenance, collection, use and disposition of rentals, revenues, and other income, charges, and moneys received from the lease, sale, or other disposition of the pledged facilities;

(F) Terms and conditions under which additional bonds may be issued secured by a pledge of rentals, revenues, and other income, charges, and moneys received from or a mortgage on the same pledged facilities;

(G) Terms of any trust agreement or indenture of mortgage securing the bonds including authorization to enter into such agreement or indenture;

(H) The deposit, application, safeguarding, and investment of funds of the issuer received or held under the bond proceedings, to which Chapters 131. and 135. and sections 122.57, 122.571, 122.58, and 321.44 of the Revised Code are not applicable.[;]

(I) Any other appropriate agreements with the bondholders with respect to the pledged facilities and the rentals, revenues, and other income, charges, and moneys received therefrom;[.]

Effective Date: 06-26-1967



Section 165.05 - Securing bonds.

(A) In the discretion of the issuing authority, the bonds may be secured by a trust agreement or indenture of mortgage between the issuer and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state.

(B) Any such trust agreement or indenture of mortgage may contain the resolution or ordinance authorizing the issuance of the bonds and other provisions which are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(1) A pledge of the rentals, revenues, and other income, charges, and moneys out of which the principal of and interest on the bonds shall be payable and a mortgage of all or any part of the pledged facilities, including any enlargements of and additions to such pledged facilities thereafter made.

(2) Maintenance of each pledge, trust agreement, and indenture of mortgage made for the security of any of the bonds until the issuer has fully paid the principal of and interest on the bonds, or provision therefor has been made, for the security of which the pledge has been made and the trust agreement or indenture of mortgage has been given.

(3) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the issuer made as a part of the contract under which the bonds were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver in equity, or if a mortgage has been given, the foreclosure of such mortgage, or any combination of the foregoing.

(4) The rights and remedies of the bondholders and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual bondholders.

(5) Such other provisions as the trustee, the original purchaser of the bonds, and the issuing authority agree upon.

Effective Date: 06-26-1967



Section 165.06 - Protection and enforcement of rights of bondholder and trustees.

Any holder of bonds issued pursuant to Chapter 165. of the Revised Code or a trustee under a trust agreement or indenture of mortgage entered into pursuant to section 165.05 of the Revised Code, except to the extent that their rights are restricted by the bonds proceedings or by the terms of the bonds, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the issuer required by Chapter 165. of the Revised Code or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of and interest on any bond or in the performance of any covenant or agreement on the part of the issuer in the resolution, ordinance, trust agreement, or indenture, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the pledged facilities, the rentals, revenues, and other income, charges, and moneys of which are pledged to the payment of principal of and interest on such bonds or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, principal of and interest on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional rentals, revenues, or other income, charges, or moneys of the issuer, including those derived from taxation, to the payment of such principal and interest; and to foreclose the mortgage on the pledged facilities in the same manner as for real estate of private corporations.

Effective Date: 06-26-1967



Section 165.07 - Refunding bonds.

The issuing authority may issue refunding bonds of the issuer to refund any bonds previously issued under Chapter 165. or 761. of the Revised Code, for any of the following purposes:

(A) Refunding bonds which have matured or are about to mature when the rentals, revenues, and other income, charges, and moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings;

(B) Refunding any bonds as an incident to providing funds for reconstructing, enlarging, improving, or providing additional furnishings or equipment for the pledged facilities as to bonds originally issued under Chapter 165. of the Revised Code and for the project as to bonds originally issued under Chapter 761. of the Revised Code;

(C) Refunding all of the outstanding bonds of any issue, both matured and unmatured, when the rentals, revenues, or other income, charges, or moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings, if such outstanding bonds can be retired by call, at maturity, or with the consent of the holders thereof, whether from the proceeds of the sale of the refunding bonds or by exchange for the refunding bonds, provided that the principal amount of refunding bonds shall not exceed in amount the aggregate of the par value of the bonds to be retired, any redemption premium, past due and future interest to the date of maturity or proposed redemption that cannot otherwise be paid, and funds, if any, to reconstruct, enlarge, improve, furnish, or equip, or any combination thereof, the pledged facilities as to bonds originally issued under Chapter 165. of the Revised Code, or the project as to bonds originally issued under Chapter 761. of the Revised Code;

(D) Refunding any bonds of the issuer previously issued when the refunding bonds will bear interest at a lower rate than the bonds to be refunded, when the interest cost of the refunding bonds computed to the absolute maturity will be less than the interest cost of the bonds to be refunded, or when the average life of the refunding bonds will be greater than the remaining average life of the bonds to be refunded.

Refunding bonds issued pursuant to this section shall mature not later than thirty years from date of issue. Except as provided in this section, the terms of the issuance and sale of refunding bonds shall be as provided in Chapter 165. of the Revised Code for an original issue of bonds.

Effective Date: 12-15-1977



Section 165.08 - Bonds are lawful investments.

Bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund are also acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 165.09 - Exemptions from tax.

Any real or personal property, or both, of an issuer that is acquired, constructed, reconstructed, enlarged, improved, furnished or equipped, or any combination thereof, and leased or subleased under authority of either Chapter 165. or 761. of the Revised Code shall be subject to ad valorem, sales, use, and franchise taxes and to zoning, planning, and building regulations and fees, to the same extent and in the same manner as if the lessee-user or sublessee-user thereof, rather than the issuer, had acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, such real or personal property, and title thereto was in the name of such lessee-user or sublessee-user.

The transfer of tangible personal property by lease or sublease under authority of either Chapter 165. or 761. of the Revised Code is not a sale as used in Chapter 5739. of the Revised Code. The exemptions provided in divisions (B)(1) and (B)(14) of section 5739.02 of the Revised Code shall not be applicable to purchases for a project under either Chapters 165. or 761. of the Revised Code.

An issuer shall be exempt from all taxes on its real or personal property, or both, that has been acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, under Chapter 165. or 761. of the Revised Code, so long as such property is used by the issuer for purposes that would otherwise exempt such property; has ceased to be used by a former lessee-user or sublessee-user and is not occupied or used; or has been acquired by the issuer, but development has not yet commenced. The exemption shall be effective as of the date the exempt use begins. All taxes on the exempt real or personal property for the year should be prorated and the taxes for the exempt portion of the year shall be remitted by the county auditor.

Effective Date: 10-21-2003



Section 165.10 - Paying installments of assessment.

When a special assessment is made on real property owned by an issuer and leased under authority of Chapter 165. or 761. of the Revised Code, the installments of the assessment shall be paid by the lessee of such real property so long as such property shall be leased and any installment thereof remaining unpaid at the termination of any such lease shall thereafter be paid by the issuer so long as such property is owned by it.

Effective Date: 06-26-1967



Section 165.11 - Conveyance or exchange of public property.

The state or any political subdivision, taxing district, or other public body of this state may, without competitive bidding, convey or exchange with an issuer, for use in connection with a project, any or all of its interests in real or personal property, or both, not needed by the grantor. Any conveyance by the State shall be authorized by the director, board, or commission having control of such property and approved by the governor and by the state controlling board. The interest in such property to be conveyed shall be appraised at its fair market value and such appraisal value shall be the conveyance price. The appraised fair market value of any property exchanged under the provisions of this section shall be substantially equal to the aggregate of the appraised fair market value of the property for which it is exchanged and any moneys paid to the grantor in consideration of such exchange. The political subdivisions, taxing district, or other public body shall prescribe the form of its deed, and any deed from the state shall be prepared and recorded as provided in sections 5301.13 to 5301.17, inclusive, of the Revised Code.

Effective Date: 06-26-1967



Section 165.12 - Bonds payable solely from rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with bond proceedings.

Bonds issued under authority of Chapter 165. of the Revised Code do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the issuer, and such bonds are payable solely from the rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with the bond proceedings. No moneys of any issuer raised by taxation shall be obligated or pledged for the payment of bonds or other obligations issued or guarantees made pursuant to sections 165.01 to 165.14 of the Revised Code.

Effective Date: 09-17-1991



Section 165.13 - Prohibiting interest in public contract.

Sections 305.27, 705.12, 731.02, 731.12, 733.72 to 733.77, and 2921.42 of the Revised Code apply to an officer of an issuer who is an officer, director, stockholder, employee, or owner of any interest in a proprietorship, corporation, joint enterprise, partnership, or other association which is the lessee of a project or the trustee, paying agency, or depository of funds under an indenture of mortgage or trust agreement securing bonds issued under authority of section 165.03 of the Revised Code, or a supplier of materials or a contractor or subcontractor for construction of a project.

Effective Date: 06-13-1975



Section 165.14 - Waiving project requirements.

(A) A project shall not be subject to the requirements relating to public buildings, structures, grounds, works, or improvements imposed by section 125.81, 713.02, or 713.25 of the Revised Code or any other similar requirements which may be lawfully waived by this section.

(B) A project shall be constructed, reconstructed, enlarged, improved, furnished, or equipped and shall be leased, sold, or otherwise disposed of in the manner determined by the issuing authority in its sole discretion and any requirement of competitive bidding or other restriction, which may be lawfully waived by this section, imposed on the procedure for award of contracts for such purpose or the lease, sale, or other disposition of property of the issuer is not applicable to any action taken under authority of Chapter 165. of the Revised Code.

Effective Date: 08-26-1977



Section 165.20 - Designating corporation as agent of state.

In accordance with section 13 of Article VIII, Ohio Constitution, the state, acting through the director of development, or through the board of trustees of any state university or any housing commission created by section 3347.01 of the Revised Code, and its political subdivision, taxing districts, or public authorities, or its or their agencies, institutions, or instrumentalities, may by resolution or ordinance designate a corporation organized under Chapter 1702. or 1724. of the Revised Code as its or their agency to acquire, construct, reconstruct, enlarge, improve, furnish, or equip and to sell, lease, exchange, or otherwise dispose of property and facilities within the state for industry, commerce, distribution, and research; may approve such corporation and obligations of the corporation issued by it for one or more such purposes; and may have a beneficial interest in such corporation including the right to the property financed by such obligations on the retirement of such obligations, or by acquiring such property for endowment of similar uses or benefits or for ultimate direct use by it, subject to any lease or mortgage securing such obligations.

Effective Date: 07-14-1983






Chapter 166 - ECONOMIC DEVELOPMENT PROGRAM

Section 166.01 - Economic development program definitions.

As used in this chapter:

(A) "Allowable costs" means all or part of the costs of project facilities, eligible projects, eligible innovation projects, eligible research and development projects, eligible advanced energy projects, or eligible logistics and distribution projects, including costs of acquiring, constructing, reconstructing, rehabilitating, renovating, enlarging, improving, equipping, or furnishing project facilities, eligible projects, eligible innovation projects, eligible research and development projects, eligible advanced energy projects, or eligible logistics and distribution projects, site clearance and preparation, supplementing and relocating public capital improvements or utility facilities, designs, plans, specifications, surveys, studies, and estimates of costs, expenses necessary or incident to determining the feasibility or practicability of assisting an eligible project, an eligible innovation project, an eligible research and development project, an eligible advanced energy project, or an eligible logistics and distribution project, or providing project facilities or facilities related to an eligible project, an eligible innovation project, an eligible research and development project, an eligible advanced energy project, or an eligible logistics and distribution project, architectural, engineering, and legal services fees and expenses, the costs of conducting any other activities as part of a voluntary action, and such other expenses as may be necessary or incidental to the establishment or development of an eligible project, an eligible innovation project, an eligible research and development project, an eligible advanced energy project, or an eligible logistics and distribution project, and reimbursement of moneys advanced or applied by any governmental agency or other person for allowable costs.

(B) "Allowable innovation costs" includes allowable costs of eligible innovation projects and, in addition, includes the costs of research and development of eligible innovation projects; obtaining or creating any requisite software or computer hardware related to an eligible innovation project or the products or services associated therewith; testing (including, without limitation, quality control activities necessary for initial production), perfecting, and marketing of such products and services; creating and protecting intellectual property related to an eligible innovation project or any products or services related thereto, including costs of securing appropriate patent, trademark, trade secret, trade dress, copyright, or other form of intellectual property protection for an eligible innovation project or related products and services; all to the extent that such expenditures could be capitalized under then-applicable generally accepted accounting principles; and the reimbursement of moneys advanced or applied by any governmental agency or other person for allowable innovation costs.

(C) "Eligible innovation project" includes an eligible project, including any project facilities associated with an eligible innovation project and, in addition, includes all tangible and intangible property related to a new product or process based on new technology or the creative application of existing technology, including research and development, product or process testing, quality control, market research, and related activities, that is to be acquired, established, expanded, remodeled, rehabilitated, or modernized for industry, commerce, distribution, or research, or any combination thereof, the operation of which, alone or in conjunction with other eligible projects, eligible innovation projects, or innovation property, will create new jobs or preserve existing jobs and employment opportunities and improve the economic welfare of the people of the state.

(D) "Eligible project" means project facilities to be acquired, established, expanded, remodeled, rehabilitated, or modernized for industry, commerce, distribution, or research, or any combination thereof, the operation of which, alone or in conjunction with other facilities, will create new jobs or preserve existing jobs and employment opportunities and improve the economic welfare of the people of the state. "Eligible project" includes, without limitation, a voluntary action. For purposes of this division, "new jobs" does not include existing jobs transferred from another facility within the state, and "existing jobs" includes only those existing jobs with work places within the municipal corporation or unincorporated area of the county in which the eligible project is located.

"Eligible project" does not include project facilities to be acquired, established, expanded, remodeled, rehabilitated, or modernized for industry, commerce, distribution, or research, or any combination of industry, commerce, distribution, or research, if the project facilities consist solely of point-of-final-purchase retail facilities. If the project facilities consist of both point-of-final-purchase retail facilities and nonretail facilities, only the portion of the project facilities consisting of nonretail facilities is an eligible project. If a warehouse facility is part of a point-of-final-purchase retail facility and supplies only that facility, the warehouse facility is not an eligible project. Catalog distribution facilities are not considered point-of-final-purchase retail facilities for purposes of this paragraph, and are eligible projects.

(E) "Eligible research and development project" means an eligible project, including project facilities, comprising, within, or related to, a facility or portion of a facility at which research is undertaken for the purpose of discovering information that is technological in nature and the application of which is intended to be useful in the development of a new or improved product, process, technique, formula, or invention, a new product or process based on new technology, or the creative application of existing technology.

(F) "Financial assistance" means inducements under division (B) of section 166.02 of the Revised Code, loan guarantees under section 166.06 of the Revised Code, and direct loans under section 166.07 of the Revised Code.

(G) "Governmental action" means any action by a governmental agency relating to the establishment, development, or operation of an eligible project, eligible innovation project, eligible research and development project, eligible advanced energy project, or eligible logistics and distribution project, and project facilities that the governmental agency acting has authority to take or provide for the purpose under law, including, but not limited to, actions relating to contracts and agreements, zoning, building, permits, acquisition and disposition of property, public capital improvements, utility and transportation service, taxation, employee recruitment and training, and liaison and coordination with and among governmental agencies.

(H) "Governmental agency" means the state and any state department, division, commission, institution or authority; a municipal corporation, county, or township, and any agency thereof, and any other political subdivision or public corporation or the United States or any agency thereof; any agency, commission, or authority established pursuant to an interstate compact or agreement; and any combination of the above.

(I) "Innovation financial assistance" means inducements under division (B) of section 166.12 of the Revised Code, innovation Ohio loan guarantees under section 166.15 of the Revised Code, and innovation Ohio loans under section 166.16 of the Revised Code.

(J) "Innovation Ohio loan guarantee reserve requirement" means, at any time, with respect to innovation loan guarantees made under section 166.15 of the Revised Code, a balance in the innovation Ohio loan guarantee fund equal to the greater of twenty per cent of the then-outstanding principal amount of all outstanding innovation loan guarantees made pursuant to section 166.15 of the Revised Code or fifty per cent of the principal amount of the largest outstanding guarantee made pursuant to section 166.15 of the Revised Code.

(K) "Innovation property" includes property and also includes software, inventory, licenses, contract rights, goodwill, intellectual property, including without limitation, patents, patent applications, trademarks and service marks, and trade secrets, and other tangible and intangible property, and any rights and interests in or connected to the foregoing.

(L) "Loan guarantee reserve requirement" means, at any time, with respect to loan guarantees made under section 166.06 of the Revised Code, a balance in the loan guarantee fund equal to the greater of twenty per cent of the then-outstanding principal amount of all outstanding guarantees made pursuant to section 166.06 of the Revised Code or fifty per cent of the principal amount of the largest outstanding guarantee made pursuant to section 166.06 of the Revised Code.

(M) "Person" means any individual, firm, partnership, association, corporation, or governmental agency, and any combination thereof.

(N) "Project facilities" means buildings, structures, and other improvements, and equipment and other property, excluding small tools, supplies, and inventory, and any one, part of, or combination of the above, comprising all or part of, or serving or being incidental to, an eligible project, an eligible innovation project, an eligible research and development project, an eligible advanced energy project, or an eligible logistics and distribution project, including, but not limited to, public capital improvements.

(O) "Property" means real and personal property and interests therein.

(P) "Public capital improvements" means capital improvements or facilities that any governmental agency has authority to acquire, pay the costs of, own, maintain, or operate, or to contract with other persons to have the same done, including, but not limited to, highways, roads, streets, water and sewer facilities, railroad and other transportation facilities, and air and water pollution control and solid waste disposal facilities. For purposes of this division, "air pollution control facilities" includes, without limitation, solar, geothermal, biofuel, biomass, wind, hydro, wave, and other advanced energy projects as defined in section 3706.25 of the Revised Code.

(Q) "Research and development financial assistance" means inducements under section 166.17 of the Revised Code, research and development loans under section 166.21 of the Revised Code, and research and development tax credits under sections 5733.352 and 5747.331 of the Revised Code.

(R) "Targeted innovation industry sectors" means industry sectors involving the production or use of advanced materials, instruments, controls and electronics, power and propulsion, biosciences, and information technology, or such other sectors as may be designated by the director of development services.

(S) "Voluntary action" means a voluntary action, as defined in section 3746.01 of the Revised Code, that is conducted under the voluntary action program established in Chapter 3746. of the Revised Code.

(T) "Project financing obligations" means obligations issued pursuant to section 166.08 of the Revised Code other than obligations for which the bond proceedings provide that bond service charges shall be paid from receipts of the state representing gross profit on the sale of spirituous liquor as referred to in division (B)(4) of section 4310.10 of the Revised Code.

(U) "Regional economic development entity" means an entity that is under contract with the director to administer a loan program under this chapter in a particular area of this state.

(V) "Advanced energy research and development fund" means the advanced energy research and development fund created in section 3706.27 of the Revised Code.

(W) "Advanced energy research and development taxable fund" means the advanced energy research and development taxable fund created in section 3706.27 of the Revised Code.

(X) "Eligible advanced energy project" means an eligible project that is an "advanced energy project" as defined in section 3706.25 of the Revised Code.

(Y) "Eligible logistics and distribution project" means an eligible project, including project facilities, to be acquired, established, expanded, remodeled, rehabilitated, or modernized for transportation logistics and distribution infrastructure purposes. As used in this division, "transportation logistics and distribution infrastructure purposes" means promoting, providing for, and enabling improvements to the ground, air, and water transportation infrastructure comprising the transportation system in this state, including, without limitation, highways, streets, roads, bridges, railroads carrying freight, and air and water ports and port facilities, and all related supporting facilities.

(Z) "Department of development" means the development services agency and "director of development" means the director of development services.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-09-2003; 2008 HB554 06-12-2008



Section 166.02 - Public policy declaration.

(A) The general assembly finds that many local areas throughout the state are experiencing economic stagnation or decline, and that the economic development programs provided for in this chapter will constitute deserved, necessary reinvestment by the state in those areas, materially contribute to their economic revitalization, and result in improving the economic welfare of all the people of the state. Accordingly, it is declared to be the public policy of the state, through the operations of this chapter and other applicable laws adopted pursuant to Section 2p or 13 of Article VIII, Ohio Constitution, and other authority vested in the general assembly, to assist in and facilitate the establishment or development of eligible projects or assist and cooperate with any governmental agency in achieving such purpose.

(B) In furtherance of such public policy and to implement such purpose, the director of development may:

(1) After consultation with appropriate governmental agencies, enter into agreements with persons engaged in industry, commerce, distribution, or research and with governmental agencies to induce such persons to acquire, construct, reconstruct, rehabilitate, renovate, enlarge, improve, equip, or furnish, or otherwise develop, eligible projects and make provision therein for project facilities and governmental actions, as authorized by this chapter and other applicable laws, subject to any required actions by the general assembly or the controlling board and subject to applicable local government laws and regulations;

(2) Provide for the guarantees and loans as provided for in sections 166.06 and 166.07 of the Revised Code;

(3) Subject to release of such moneys by the controlling board, contract for labor and materials needed for, or contract with others, including governmental agencies, to provide, project facilities the allowable costs of which are to be paid for or reimbursed from moneys in the facilities establishment fund, and contract for the operation of such project facilities;

(4) Subject to release thereof by the controlling board, from moneys in the facilities establishment fund acquire or contract to acquire by gift, exchange, or purchase, including the obtaining and exercise of purchase options, property, and convey or otherwise dispose of, or provide for the conveyance or disposition of, property so acquired or contracted to be acquired by sale, exchange, lease, lease purchase, conditional or installment sale, transfer, or other disposition, including the grant of an option to purchase, to any governmental agency or to any other person without necessity for competitive bidding and upon such terms and conditions and manner of consideration pursuant to and as the director determines to be appropriate to satisfy the objectives of sections 166.01 to 166.11 of the Revised Code;

(5) Retain the services of or employ financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, and employees, agents, and independent contractors as are necessary in the director's judgment and fix the compensation for their services;

(6) Receive and accept from any person grants, gifts, and contributions of money, property, labor, and other things of value, to be held, used and applied only for the purpose for which such grants, gifts, and contributions are made;

(7) Enter into appropriate arrangements and agreements with any governmental agency for the taking or provision by that governmental agency of any governmental action;

(8) Do all other acts and enter into contracts and execute all instruments necessary or appropriate to carry out the provisions of this chapter;

(9) Adopt rules to implement any of the provisions of this chapter applicable to the director.

(C) The determinations by the director that facilities constitute eligible projects, that facilities are project facilities, that costs of such facilities are allowable costs, and all other determinations relevant thereto or to an action taken or agreement entered into shall be conclusive for purposes of the validity and enforceability of rights of parties arising from actions taken and agreements entered into under this chapter.

(D) Except as otherwise prescribed in this chapter, all expenses and obligations incurred by the director in carrying out the director's powers and in exercising the director's duties under this chapter, shall be payable solely from, as appropriate, moneys in the facilities establishment fund, the loan guarantee fund, the innovation Ohio loan guarantee fund, the innovation Ohio loan fund, the research and development loan fund, the logistics and distribution infrastructure fund, the logistics and distribution infrastructure taxable bond fund, or moneys appropriated for such purpose by the general assembly. This chapter does not authorize the director or the issuing authority under section 166.08 of the Revised Code to incur bonded indebtedness of the state or any political subdivision thereof, or to obligate or pledge moneys raised by taxation for the payment of any bonds or notes issued or guarantees made pursuant to this chapter.

(E) Any governmental agency may enter into an agreement with the director, any other governmental agency, or a person to be assisted under this chapter, to take or provide for the purposes of this chapter any governmental action it is authorized to take or provide, and to undertake on behalf and at the request of the director any action which the director is authorized to undertake pursuant to divisions (B)(3), (4), and (5) of this section or divisions (B)(3), (4), and (5) of section 166.12 of the Revised Code. Governmental agencies of the state shall cooperate with and provide assistance to the director of development and the controlling board in the exercise of their respective functions under this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-09-2003; 2008 HB554 06-12-2008



Section 166.03 - Facilities establishment fund.

(A) There is hereby created the facilities establishment fund within the state treasury, consisting of proceeds from the issuance of obligations as specified under section 166.08 of the Revised Code; the moneys received by the state from the sources specified in section 166.09 of the Revised Code; service charges imposed under sections 166.06 and 166.07 of the Revised Code; any grants, gifts, or contributions of moneys received by the director of development to be used for loans made under section 166.07 of the Revised Code or for the payment of the allowable costs of project facilities; and all other moneys appropriated or transferred to the fund. Moneys in the loan guarantee fund in excess of the loan guarantee reserve requirement, but subject to the provisions and requirements of any guarantee contracts, may be transferred to the facilities establishment fund by the treasurer of state upon the order of the director of development. Moneys received by the state under Chapter 122. of the Revised Code, to the extent allocable to the utilization of moneys derived from proceeds of the sale of obligations pursuant to section 166.08 of the Revised Code, shall be credited to the facilities establishment fund.

(B) All moneys appropriated or transferred to the facilities establishment fund may be released at the request of the director of development for payment of allowable costs or the making of loans under section 166.07 of the Revised Code, for transfer to the loan guarantee fund established in section 166.06 of the Revised Code, or for use for the purpose of or transfer to the funds established by sections 122.35, 122.42, 122.54, 122.55, 122.56, 122.561, 122.57, 122.601 and 122.80 of the Revised Code and, until July 1, 2003, the fund established section 166.031 of the Revised Code, and, until July 1, 2007, the fund established by section 122.26 of the Revised Code, but only for such of those purposes as are within the authorization of Section 13 of Article VIII, Ohio Constitution, in all cases subject to the approval of the controlling board.

(C) The department of development, in the administration of the facilities establishment fund, is encouraged to utilize and promote the utilization of, to the maximum practicable extent, the other existing programs, business incentives, and tax incentives that department is required or authorized to administer or supervise.

Effective Date: 03-14-2003



Section 166.031 - [Repealed].

Effective Date: 10-15-2007



Section 166.032 - [Repealed].

Effective Date: 06-06-2001



Section 166.04 - Determining whether assistance will conform to chapter.

(A) Prior to entering into each agreement to provide assistance under sections 166.02, 166.06, and 166.07 of the Revised Code, the director of development services shall determine whether the assistance will conform to the requirements of sections 166.01 to 166.11 of the Revised Code. Such determination, and the facts upon which it is based, shall be set forth, where required, by the director in submissions made to the controlling board when the director seeks a release of moneys under section 166.02 of the Revised Code. An agreement to provide assistance under sections 166.02, 166.06, and 166.07 of the Revised Code shall set forth such determination, which shall be conclusive for purposes of the validity and enforceability of such agreement and any loan guarantees, loans, or other agreements entered into pursuant to such agreement to provide assistance.

(B) Whenever a person applies for financial assistance under sections 166.02, 166.06, and 166.07 of the Revised Code and the project for which assistance is requested is to relocate facilities that are currently being operated by the person and that are located in another county, municipal corporation, or township, the director shall provide written notification to the appropriate local governmental bodies and state officials. The notification shall contain the following information:

(1) The name of the person applying for financial assistance;

(2) The county, and the municipal corporation or township, in which the project for which assistance is requested is located; and

(3) The county, and the municipal corporation or township, in which the facility to be replaced is located.

(C) As used in division (B) of this section:

(1) "Appropriate local governmental bodies" means:

(a) The boards of county commissioners or legislative authorities of the county in which the project for which assistance is requested is located and of the county in which the facility to be replaced is located;

(b) The legislative authority of the municipal corporation or the board of township trustees of the township in which the project for which assistance is requested is located; and

(c) The legislative authority of the municipal corporation or the board of township trustees of the township in which the facility to be replaced is located.

(2) "State officials" means:

(a) The state representative and state senator in whose districts the project for which assistance is requested is located;

(b) The state representative and state senator in whose districts the facility to be replaced is located.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 03-14-2003



Section 166.05 - Selection criteria.

(A) In determining the projects to be assisted and the nature, amount, and terms of assistance to be provided for an eligible project under sections 166.02, 166.06, and 166.07 of the Revised Code:

(1) The director of development services shall take into consideration all of the following:

(a) The number of jobs to be created or preserved, directly or indirectly;

(b) Payrolls, and the taxes generated, at both state and local levels, by the eligible project and by the employment created or preserved by the eligible project;

(c) The size, nature, and cost of the eligible project, including the prospect of the project for providing long-term jobs in enterprises consistent with the changing economics of the state and the nation;

(d) The needs, and degree of needs, of the area in which the eligible project is to be located;

(e) The needs of any private sector enterprise to be assisted;

(f) The competitive effect of the assistance on other enterprises providing jobs for people of the state;

(g) The amount and kind of assistance, if any, to be provided to the private sector enterprise by other governmental agencies through tax exemption or abatement, financing assistance with industrial development bonds, and otherwise, with respect to the eligible project;

(h) The impact of the eligible project and its operations on local government services, including school services, and on public facilities;

(i) The effect of the assistance on the loss of or damage to or destruction of prime farmland, or the removal from agricultural production of prime farmland. As used in this section, "prime farmland" means agricultural land that meets the criteria for this classification as defined by the United States soil conservation service.

(j) The length of time the operator of the project has been operating facilities within the state.

(2) The benefits to the local area, including taxes, jobs, and reduced unemployment and reduced welfare costs, among others, may be accorded value in the leasing or sales of project facilities and in loan and guarantee arrangements.

(B) Prior to granting final approval of the assistance to be provided, the director shall determine that the benefits to be derived by the state and local area from the establishment or development, and operation, of the eligible project will exceed the cost of providing such assistance and shall submit to the controlling board a copy of that determination including the basis for the determination.

(C)

Financial statements and other data submitted to the director of development services or the controlling board by any private sector person in connection with financial assistance under sections 166.02, 166.06, and 166.07 of the Revised Code, or any information taken from such statements or data for any purpose, shall not be open to public inspection.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 03-14-2003



Section 166.06 - Contracts to guarantee repayment of loans from loan guarantee fund.

(A) Subject to any limitations as to aggregate amounts thereof that may from time to time be prescribed by the general assembly and to other applicable provisions of this chapter, the director of development may, on behalf of the state, enter into contracts to guarantee the repayment or payment of not more than ninety per cent of the unpaid principal amount of loans made, including bonds, notes, or other certificates issued or given to provide funds, to pay allowable costs of eligible projects. Such guarantees shall be secured solely by and payable solely from the loan guarantee fund created by this section and unencumbered and available moneys in the facilities establishment fund in the manner and to the extent provided in such guarantee contracts consistent with this section. Such guarantees shall not constitute general obligations of the state or of any political subdivision, and moneys raised by taxation shall not be obligated or pledged for the payment of such guarantees.

(B) Before guaranteeing any such repayments or payments the director shall determine that:

(1) The project is an eligible project and is economically sound;

(2) The principal amount to be guaranteed does not exceed ninety per cent of the allowable costs of the eligible project as determined by the director. To assist the director in making this determination, the director may, in the director's discretion, engage an independent engineer, architect, appraiser, or other professional pursuant to a contract to be paid solely from the facilities establishment fund, subject to controlling board approval.

(3) The principal amount to be guaranteed has a satisfactory maturity date or dates, which in no case shall be later than twenty years from the effective date of the guarantee;

(4) The rate of interest on the loan to be guaranteed and on any other loan made by the same parties or related persons for the eligible project is not excessive;

(5) The principal obligor, or primary guarantor, is responsible and is reasonably expected to be able to meet the payments under the loan, bonds, notes, or other certificates;

(6) The loan or documents pertaining to the bonds, notes, or other certificates to be guaranteed contains provisions for payment by the principal obligor, and is in such form and contains such terms and provisions for the protection of the lenders as are generally consistent with commercial practice, including, where applicable, provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, acceleration of maturity, prior, additional and secondary liens, and other matters as the director may approve.

(C) The contract of guarantee may make provision for the conditions of, time for and manner of fulfillment of the guarantee commitment, subrogation of the state to the rights of the parties guaranteed and exercise of such parties' rights by the state, giving the state the options of making payment of the principal amount guaranteed in one or more installments and, if deferred, to pay interest thereon from the loan guarantee fund and the facilities establishment fund, any other terms or conditions customary to such guarantees and as the director may approve, and may contain provisions for securing the guarantee in the manner consistent with this section, including, at the discretion of the director, a lien provided for under section 9.661 of the Revised Code, and may contain covenants on behalf of the state for the maintenance of the loan guarantee fund created by this section and of receipts to it permitted by this chapter, including covenants on behalf of the state to issue obligations under section 166.08 of the Revised Code to provide moneys to the loan guarantee fund to fulfill such guarantees and covenants authorized by division (R)(1) of section 166.08 of the Revised Code, and covenants restricting the aggregate amount of guarantees that may be contracted under this section and obligations that may be issued under section 166.08 of the Revised Code, and terms pertinent to either, to better secure the parties guaranteed.

(D) The "loan guarantee fund" of the economic development program is hereby created as a special revenue fund and a trust fund which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury to consist of all grants, gifts, and contributions of moneys or rights to moneys lawfully designated for or deposited in such fund, all moneys and rights to moneys lawfully appropriated and transferred to such fund, including moneys received from the issuance of obligations under section 166.08 of the Revised Code, and moneys deposited to such fund pursuant to division (F) of this section; provided that the loan guarantee fund shall not be comprised, in any part, of moneys raised by taxation.

(E) The director may fix service charges for making a guarantee. Such charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(F) The treasurer of state shall serve as agent for the director in the making of deposits and withdrawals and maintenance of records pertaining to the loan guarantee fund. Prior to the director's entry into a contract providing for the making of a guarantee payable from the loan guarantee fund, the treasurer of state shall cause to be transferred from the facilities establishment fund to the loan guarantee fund an amount sufficient to make the aggregate balance therein, taking into account the proposed loan guarantee, equal to the loan guarantee reserve requirement. Thereafter, the treasurer of state shall cause the balance in the loan guarantee fund to be at least equal to the loan guarantee reserve requirement. Funds from the loan guarantee fund shall be disbursed under a guarantee made pursuant to this section to satisfy a guaranteed repayment or payment which is in default. The treasurer of state shall first withdraw and transfer moneys then on deposit in the loan guarantee fund. Whenever these moneys are inadequate to meet the requirements of a guarantee, the treasurer of state shall, without need of appropriation or further action by the director, provide for a withdrawal and transfer to the loan guarantee fund and then to the guaranteed party of moneys in such amount as is necessary to meet the guarantee from unencumbered and available moneys in the facilities establishment fund. Such disbursements shall be made in the manner and at the times provided in such guarantees. Within ninety days following a disbursement of moneys from the loan guarantee fund, the treasurer of state, without need of appropriation or further action by the director, shall provide for a withdrawal and transfer to the loan guarantee fund from unencumbered and available moneys in the facilities establishment fund, including moneys from the repayment of loans made from that fund, of an amount sufficient to cause the balance in the loan guarantee fund to be at least equal to the loan guarantee reserve requirement.

(G) Any guaranteed parties under this section, except to the extent that their rights are restricted by the guarantee documents, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such guarantee or guarantee documents. Such rights include the right to compel the performance of all duties of the director and the treasurer of state required by this section or the guarantee or guarantee documents; and in the event of default with respect to the payment of any guarantees, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the moneys pledged to such guarantee with full power to pay, and to provide for payment of, such guarantee, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge or apply additional revenues or receipts or other income or moneys of the state or governmental agencies of the state to the payment of such guarantee. Each duty of the director and the treasurer of state and their officers and employees, and of each governmental agency and its officers, members, or employees, required or undertaken pursuant to this section or a guarantee made under authority of this section, is hereby established as a duty of the director and the treasurer of state, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the director and treasurer of state, or their officers or employees, are not liable in their personal capacities on any guarantees or contracts to make guarantees by the director.

(H) The determinations of the director under divisions (B) and (C) of this section shall be conclusive for purposes of the validity of a guarantee evidenced by a contract signed by the director, and such guarantee shall be incontestable as to moneys advanced under loans to which such guarantees are by their terms applicable.

Effective Date: 03-14-2003; 03-23-2005



Section 166.07 - Lending money from facilities establishment fund.

(A) The director of development, with the approval of the controlling board and subject to the other applicable provisions of this chapter, may lend moneys in the facilities establishment fund to persons for the purpose of paying allowable costs of an eligible project if the director determines that:

(1) The project is an eligible project and is economically sound;

(2) The borrower is unable to finance the necessary allowable costs through ordinary financial channels upon comparable terms;

(3) The amount to be lent from the facilities establishment fund will not exceed seventy-five per cent of the total allowable costs of the eligible project, except that if any part of the amount to be lent from the facilities establishment fund is derived from the issuance and sale of project financing obligations the amount to be lent will not exceed ninety per cent of the total allowable costs of the eligible project;

(4) The eligible project could not be achieved in the local area in which it is to be located if the portion of the project to be financed by the loan instead were to be financed by a loan guaranteed under section 166.06 of the Revised Code;

(5) The repayment of the loan from the facilities establishment fund will be adequately secured by a mortgage, assignment, pledge, or lien provided for under section 9.661 of the Revised Code, at such level of priority as the director may require;

(6) The borrower will hold at least a ten per cent equity interest in the eligible project at the time the loan is made.

(B) The determinations of the director under division (A) of this section shall be conclusive for purposes of the validity of a loan commitment evidenced by a loan agreement signed by the director.

(C) There is hereby established the micro-lending program for the purpose of paying the allowable costs of eligible projects of eligible small businesses. From any amount that the general assembly designates for the purpose of the micro-lending program, the director of development shall, either directly or indirectly, make loans under this section to eligible small businesses. The director shall establish eligibility criteria and loan terms for the program that supplement eligibility criteria and loan terms otherwise prescribed for loans under this section, and may prescribe reduced service charges and fees. For the purpose of lending under the micro-lending program, the director of development shall give precedence to projects of eligible small businesses that foster the development of small entrepreneurial enterprises, notwithstanding the considerations prescribed by divisions (A)(1)(a) and (b) of section 166.05 of the Revised Code to the extent those considerations otherwise may have the effect of disqualifying projects of eligible small businesses. The director may enter into agreements with for-profit or non-profit organizations in this state to originate and administer loans made.

Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of and security for loans made from the facilities establishment fund pursuant to this section shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans are made. The moneys used in making such loans shall be disbursed from the facilities establishment fund upon order of the director. The director shall give special consideration in setting the required job creation ratios and interest rates for loans that are for voluntary actions.

The director may take actions necessary or appropriate to collect or otherwise deal with any loan made under this section, including any action authorized by section 9.661 of the Revised Code.

The director may fix service charges for the making of a loan. Such charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 03-23-2005



Section 166.08 - Issuing obligations.

(A) As used in this chapter:

(1) "Bond proceedings" means the resolution, order, trust agreement, indenture, lease, and other agreements, amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing or providing for the terms and conditions applicable to, or providing for the security or liquidity of, obligations issued pursuant to this section, and the provisions contained in such obligations.

(2) "Bond service charges" means principal, including mandatory sinking fund requirements for retirement of obligations, and interest, and redemption premium, if any, required to be paid by the state on obligations.

(3) "Bond service fund" means the applicable fund and accounts therein created for and pledged to the payment of bond service charges, which may be, or may be part of, the economic development bond service fund created by division (S) of this section including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(4) "Issuing authority" means the treasurer of state, or the officer who by law performs the functions of such officer.

(5) "Obligations" means bonds, notes, or other evidence of obligation including interest coupons pertaining thereto, issued pursuant to this section.

(6) "Pledged receipts" means all receipts of the state representing the gross profit on the sale of spirituous liquor, as referred to in division (B)(4) of section 4301.10 of the Revised Code, after paying all costs and expenses of the division of liquor control and providing an adequate working capital reserve for the division of liquor control as provided in that division, but excluding the sum required by the second paragraph of section 4301.12 of the Revised Code, as in effect on May 2, 1980, to be paid into the state treasury; moneys accruing to the state from the lease, sale, or other disposition, or use, of project facilities, and from the repayment, including interest, of loans made from proceeds received from the sale of obligations; accrued interest received from the sale of obligations; income from the investment of the special funds; and any gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges.

(7) "Special funds" or "funds" means, except where the context does not permit, the bond service fund, and any other funds, including reserve funds, created under the bond proceedings, and the economic development bond service fund created by division (S) of this section to the extent provided in the bond proceedings, including all moneys and investments, and earnings from investment, credited and to be credited thereto.

(B) Subject to the limitations provided in section 166.11 of the Revised Code, the issuing authority, upon the certification by the director of development or, with respect to eligible advanced energy projects, the Ohio air quality development authority to the issuing authority of the amount of moneys or additional moneys needed in the facilities establishment fund, the loan guarantee fund, the innovation Ohio loan fund, the innovation Ohio loan guarantee fund, the research and development loan fund, the logistics and distribution infrastructure fund, the logistics and distribution infrastructure taxable bond fund, the advanced energy research and development fund, or the advanced energy research and development taxable fund, as applicable, for the purpose of paying, or making loans for, allowable costs from the facilities establishment fund, allowable innovation costs from the innovation Ohio loan fund, allowable costs from the research and development loan fund, allowable costs from the logistics and distribution infrastructure fund, allowable costs from the logistics and distribution infrastructure taxable bond fund, allowable costs from the advanced energy research and development fund, or allowable costs from the advanced energy research and development taxable fund, as applicable, or needed for capitalized interest, for funding reserves, and for paying costs and expenses incurred in connection with the issuance, carrying, securing, paying, redeeming, or retirement of the obligations or any obligations refunded thereby, including payment of costs and expenses relating to letters of credit, lines of credit, insurance, put agreements, standby purchase agreements, indexing, marketing, remarketing and administrative arrangements, interest swap or hedging agreements, and any other credit enhancement, liquidity, remarketing, renewal, or refunding arrangements, all of which are authorized by this section, or providing moneys for the loan guarantee fund or the innovation Ohio loan guarantee fund, as provided in this chapter or needed for the purposes of funds established in accordance with or pursuant to sections 122.35, 122.42, 122.54, 122.55, 122.56, 122.561, 122.57, and 122.80 of the Revised Code which are within the authorization of Section 13 of Article VIII, Ohio Constitution, or, with respect to certain eligible advanced energy projects, Section 2p of Article VIII, Ohio Constitution, shall issue obligations of the state under this section in the required amount; provided that such obligations may be issued to satisfy the covenants in contracts of guarantee made under section 166.06 or 166.15 of the Revised Code, notwithstanding limitations otherwise applicable to the issuance of obligations under this section. The proceeds of such obligations, except for the portion to be deposited in special funds, including reserve funds, as may be provided in the bond proceedings, shall as provided in the bond proceedings be deposited by the director of development to the facilities establishment fund, the loan guarantee fund, the innovation Ohio loan guarantee fund, the innovation Ohio loan fund, the research and development loan fund, the logistics and distribution infrastructure fund, or the logistics and distribution infrastructure taxable bond fund, or be deposited by the Ohio air quality development authority to the advanced energy research and development fund or the advanced energy research and development taxable fund. Bond proceedings for project financing obligations may provide that the proceeds derived from the issuance of such obligations shall be deposited into such fund or funds provided for in the bond proceedings and, to the extent provided for in the bond proceedings, such proceeds shall be deemed to have been deposited into the facilities establishment fund and transferred to such fund or funds. The issuing authority may appoint trustees, paying agents, and transfer agents and may retain the services of financial advisors, accounting experts, and attorneys, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the issuing authority's judgment to carry out this section. The costs of such services are allowable costs payable from the facilities establishment fund or the research and development loan fund, allowable innovation costs payable from the innovation Ohio loan fund, or allowable costs payable from the logistics and distribution infrastructure fund, the logistics and distribution infrastructure taxable bond fund, the advanced energy research and development fund, or the advanced energy research and development taxable fund, as applicable.

(C) The holders or owners of such obligations shall have no right to have moneys raised by taxation obligated or pledged, and moneys raised by taxation shall not be obligated or pledged, for the payment of bond service charges. Such holders or owners shall have no rights to payment of bond service charges from any moneys accruing to the state from the lease, sale, or other disposition, or use, of project facilities, or from payment of the principal of or interest on loans made, or fees charged for guarantees made, or from any money or property received by the director, treasurer of state, or the state under Chapter 122. of the Revised Code, or from any other use of the proceeds of the sale of the obligations, and no such moneys may be used for the payment of bond service charges, except for accrued interest, capitalized interest, and reserves funded from proceeds received upon the sale of the obligations and except as otherwise expressly provided in the applicable bond proceedings pursuant to written directions by the director. The right of such holders and owners to payment of bond service charges is limited to all or that portion of the pledged receipts and those special funds pledged thereto pursuant to the bond proceedings in accordance with this section, and each such obligation shall bear on its face a statement to that effect.

(D) Obligations shall be authorized by resolution or order of the issuing authority and the bond proceedings shall provide for the purpose thereof and the principal amount or amounts, and shall provide for or authorize the manner or agency for determining the principal maturity or maturities, not exceeding twenty-five years from the date of issuance, the interest rate or rates or the maximum interest rate, the date of the obligations and the dates of payment of interest thereon, their denomination, and the establishment within or without the state of a place or places of payment of bond service charges. Sections 9.98 to 9.983 of the Revised Code are applicable to obligations issued under this section, subject to any applicable limitation under section 166.11 of the Revised Code. The purpose of such obligations may be stated in the bond proceedings in terms describing the general purpose or purposes to be served. The bond proceedings also shall provide, subject to the provisions of any other applicable bond proceedings, for the pledge of all, or such part as the issuing authority may determine, of the pledged receipts and the applicable special fund or funds to the payment of bond service charges, which pledges may be made either prior or subordinate to other expenses, claims, or payments, and may be made to secure the obligations on a parity with obligations theretofore or thereafter issued, if and to the extent provided in the bond proceedings. The pledged receipts and special funds so pledged and thereafter received by the state are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledges is valid and binding against all parties having claims of any kind against the state or any governmental agency of the state, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement or other document with respect thereto; and the pledge of such pledged receipts and special funds is effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation. Every pledge, and every covenant and agreement made with respect thereto, made in the bond proceedings may therein be extended to the benefit of the owners and holders of obligations authorized by this section, and to any trustee therefor, for the further security of the payment of the bond service charges.

(E) The bond proceedings may contain additional provisions as to:

(1) The redemption of obligations prior to maturity at the option of the issuing authority at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the obligations;

(3) Limitations on the issuance of additional obligations;

(4) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(5) The deposit, investment and application of special funds, and the safeguarding of moneys on hand or on deposit, without regard to Chapter 131. or 135. of the Revised Code, but subject to any special provisions of this chapter, with respect to particular funds or moneys, provided that any bank or trust company which acts as depository of any moneys in the special funds may furnish such indemnifying bonds or may pledge such securities as required by the issuing authority;

(6) Any or every provision of the bond proceedings being binding upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(7) Any provision that may be made in a trust agreement or indenture;

(8) Any other or additional agreements with the holders of the obligations, or the trustee therefor, relating to the obligations or the security therefor, including the assignment of mortgages or other security obtained or to be obtained for loans under section 122.43, 166.07, or 166.16 of the Revised Code.

(F) The obligations may have the great seal of the state or a facsimile thereof affixed thereto or printed thereon. The obligations and any coupons pertaining to obligations shall be signed or bear the facsimile signature of the issuing authority. Any obligations or coupons may be executed by the person who, on the date of execution, is the proper issuing authority although on the date of such bonds or coupons such person was not the issuing authority. If the issuing authority whose signature or a facsimile of whose signature appears on any such obligation or coupon ceases to be the issuing authority before delivery thereof, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the former issuing authority had remained the issuing authority until such delivery; and if the seal to be affixed to obligations has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal shall continue to be sufficient as to such obligations and obligations issued in substitution or exchange therefor.

(G) All obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both, as the issuing authority determines. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(H) Obligations may be sold at public sale or at private sale, as determined in the bond proceedings.

Obligations issued to provide moneys for the loan guarantee fund or the innovation Ohio loan guarantee fund may, as determined by the issuing authority, be sold at private sale, and without publication of a notice of sale.

(I) Pending preparation of definitive obligations, the issuing authority may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(J) In the discretion of the issuing authority, obligations may be secured additionally by a trust agreement or indenture between the issuing authority and a corporate trustee which may be any trust company or bank having a place of business within the state. Any such agreement or indenture may contain the resolution or order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions which are customary or appropriate in an agreement or indenture of such type, including, but not limited to:

(1) Maintenance of each pledge, trust agreement, indenture, or other instrument comprising part of the bond proceedings until the state has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the issuing authority made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(4) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the issuing authority agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(K) Any holders of obligations or trustees under the bond proceedings, except to the extent that their rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such bond proceedings. Such rights include the right to compel the performance of all duties of the issuing authority, the director of development, the Ohio air quality development authority, or the division of liquor control required by this chapter or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the issuing authority, the director of development, the Ohio air quality development authority, or the division of liquor control in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the pledged receipts and special funds, other than those in the custody of the treasurer of state, which are pledged to the payment of the bond service charges on such obligations or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of bond service charges on, such obligations, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income or moneys of the issuing authority or the state or governmental agencies of the state to the payment of such principal and interest and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any project facilities.

Each duty of the issuing authority and the issuing authority's officers and employees, and of each governmental agency and its officers, members, or employees, undertaken pursuant to the bond proceedings or any agreement or lease, lease-purchase agreement, or loan made under authority of this chapter, and in every agreement by or with the issuing authority, is hereby established as a duty of the issuing authority, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

The person who is at the time the issuing authority, or the issuing authority's officers or employees, are not liable in their personal capacities on any obligations issued by the issuing authority or any agreements of or with the issuing authority.

(L) The issuing authority may authorize and issue obligations for the refunding, including funding and retirement, and advance refunding with or without payment or redemption prior to maturity, of any obligations previously issued by the issuing authority. Such obligations may be issued in amounts sufficient for payment of the principal amount of the prior obligations, any redemption premiums thereon, principal maturities of any such obligations maturing prior to the redemption of the remaining obligations on a parity therewith, interest accrued or to accrue to the maturity dates or dates of redemption of such obligations, and any allowable costs including expenses incurred or to be incurred in connection with such issuance and such refunding, funding, and retirement. Subject to the bond proceedings therefor, the portion of proceeds of the sale of obligations issued under this division to be applied to bond service charges on the prior obligations shall be credited to an appropriate account held by the trustee for such prior or new obligations or to the appropriate account in the bond service fund for such obligations. Obligations authorized under this division shall be deemed to be issued for those purposes for which such prior obligations were issued and are subject to the provisions of this section pertaining to other obligations, except as otherwise provided in this section; provided that, unless otherwise authorized by the general assembly, any limitations imposed by the general assembly pursuant to this section with respect to bond service charges applicable to the prior obligations shall be applicable to the obligations issued under this division to refund, fund, advance refund or retire such prior obligations.

(M) The authority to issue obligations under this section includes authority to issue obligations in the form of bond anticipation notes and to renew the same from time to time by the issuance of new notes. The holders of such notes or interest coupons pertaining thereto shall have a right to be paid solely from the pledged receipts and special funds that may be pledged to the payment of the bonds anticipated, or from the proceeds of such bonds or renewal notes, or both, as the issuing authority provides in the resolution or order authorizing such notes. Such notes may be additionally secured by covenants of the issuing authority to the effect that the issuing authority and the state will do such or all things necessary for the issuance of such bonds or renewal notes in appropriate amount, and apply the proceeds thereof to the extent necessary, to make full payment of the principal of and interest on such notes at the time or times contemplated, as provided in such resolution or order. For such purpose, the issuing authority may issue bonds or renewal notes in such principal amount and upon such terms as may be necessary to provide funds to pay when required the principal of and interest on such notes, notwithstanding any limitations prescribed by or for purposes of this section. Subject to this division, all provisions for and references to obligations in this section are applicable to notes authorized under this division.

The issuing authority in the bond proceedings authorizing the issuance of bond anticipation notes shall set forth for such bonds an estimated interest rate and a schedule of principal payments for such bonds and the annual maturity dates thereof, and for purposes of any limitation on bond service charges prescribed under division (A) of section 166.11 of the Revised Code, the amount of bond service charges on such bond anticipation notes is deemed to be the bond service charges for the bonds anticipated thereby as set forth in the bond proceedings applicable to such notes, but this provision does not modify any authority in this section to pledge receipts and special funds to, and covenant to issue bonds to fund, the payment of principal of and interest and any premium on such notes.

(N) Obligations issued under this section are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any governmental agency of the state with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(O) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the special funds established by or pursuant to this section may be invested by or on behalf of the issuing authority only in notes, bonds, or other obligations of the United States, or of any agency or instrumentality of the United States, obligations guaranteed as to principal and interest by the United States, obligations of this state or any political subdivision of this state, and certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of banks. If the law or the instrument creating a trust pursuant to division (J) of this section expressly permits investment in direct obligations of the United States or an agency of the United States, unless expressly prohibited by the instrument, such moneys also may be invested in no-front-end-load money market mutual funds consisting exclusively of obligations of the United States or an agency of the United States and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency of the United States; and in common trust funds established in accordance with section 1111.20 of the Revised Code and consisting exclusively of any such securities, notwithstanding division (A)(4) of that section. The income from such investments shall be credited to such funds as the issuing authority determines, and such investments may be sold at such times as the issuing authority determines or authorizes.

(P) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges on obligations pertinent to such accounts and bond service fund and for other accounts therein within the general purposes of such fund. Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the several special funds established pursuant to this section shall be disbursed on the order of the treasurer of state, provided that no such order is required for the payment from the bond service fund when due of bond service charges on obligations.

(Q) The issuing authority may pledge all, or such portion as the issuing authority determines, of the pledged receipts to the payment of bond service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to pledged receipts as authorized by this chapter, which provisions are controlling notwithstanding any other provisions of law pertaining thereto.

(R) The issuing authority may covenant in the bond proceedings, and any such covenants are controlling notwithstanding any other provision of law, that the state and applicable officers and governmental agencies of the state, including the general assembly, so long as any obligations are outstanding, shall:

(1) Maintain statutory authority for and cause to be charged and collected wholesale and retail prices for spirituous liquor sold by the state or its agents so that the pledged receipts are sufficient in amount to meet bond service charges, and the establishment and maintenance of any reserves and other requirements provided for in the bond proceedings, and, as necessary, to meet covenants contained in contracts of guarantee made under section 166.06 of the Revised Code;

(2) Take or permit no action, by statute or otherwise, that would impair the exemption from federal income taxation of the interest on the obligations.

(S) There is hereby created the economic development bond service fund, which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury. All moneys received by or on account of the issuing authority or state agencies and required by the applicable bond proceedings, consistent with this section, to be deposited, transferred, or credited to a bond service fund or the economic development bond service fund, and all other moneys transferred or allocated to or received for the purposes of the fund, shall be deposited and credited to such fund and to any separate accounts therein, subject to applicable provisions of the bond proceedings, but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during such time as any such obligations are outstanding, and so long as moneys in the pertinent bond service funds are insufficient to pay all bond services charges on such obligations becoming due in each year, a sufficient amount of the gross profit on the sale of spirituous liquor included in pledged receipts are committed and shall be paid to the bond service fund or economic development bond service fund in each year for the purpose of paying the bond service charges becoming due in that year without necessity for further act of appropriation for such purpose and notwithstanding anything to the contrary in Chapter 4301. of the Revised Code. The economic development bond service fund is a trust fund and is hereby pledged to the payment of bond service charges to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation.

(T) The obligations, the transfer thereof, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-09-2003; 2007 HB119 09-29-2007; 2008 HB554 06-12-2008



Section 166.09 - Crediting loan repayments.

There shall be credited to the facilities establishment fund the moneys received by the state from the repayment of loans and recovery on loan guarantees, including interest thereon, made from the facilities establishment fund or from the loan guarantee fund and from the sale, lease, or other disposition of property acquired or constructed from moneys in the facilities establishment fund with moneys derived from the proceeds of the sale of obligations under section 166.08 of the Revised Code. Such moneys shall be applied as provided in this chapter pursuant to appropriations made by the general assembly. Notwithstanding the foregoing, any amounts recovered on loan guarantees shall be deposited to the credit of the loan guarantee fund to the extent necessary to restore that fund to the level required by any guarantee contract, and the other moneys referred to in the first sentence of this section may be deposited to the credit of separate accounts within the facilities establishment fund or in the bond service fund and pledged to the security of obligations, applied to the payment of bond service charges without need for appropriation, released from any such pledge and transferred to the facilities establishment fund or other account therein, all as and to the extent provided in the bond proceedings pursuant to written directions by the director of development. Accounts may be established by the director in the facilities establishment fund for particular projects or otherwise. Income from the investment of moneys in the facilities establishment fund shall be credited to that fund and, as may be provided in bond proceedings, to particular accounts therein. The treasurer of state may withdraw from the facilities establishment fund or, subject to provisions of the applicable bond proceedings, from any special funds established pursuant to the bond proceedings, or from any accounts in such funds, any amounts of investment income required to be rebated and paid to the federal government in order to maintain the exemption from federal income taxation of interest on obligations issued under this chapter, which withdrawal and payment may be made without necessity for appropriation.

Effective Date: 01-11-1985



Section 166.10 - Authority under chapter is in addition to powers conferred by other laws.

The authority provided by Chapter 166. of the Revised Code is in addition to and provides alternative methods for any other authority provided by law for the same or similar purposes, and are supplemental to and not in derogation of any powers of any governmental agency otherwise conferred. In case any section or provision of Chapter 166. of the Revised Code, including any condition or prerequisite to any action or determination, or in case any covenant, stipulation, obligation, resolution, trust agreement, indenture, lease[,] agreement, act, or action, or part thereof, made, assumed, entered into, or taken under Chapter 166. of the Revised Code, or any application thereof, is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect the remainder thereof or any other section or provision of Chapter 166. of the Revised Code, including any condition or prerequisite to any action or determination, or any other covenant, stipulation, obligation, resolution, trust agreement, indenture, lease, agreement, act, or action, or part thereof, made, assumed, entered into, or taken under such chapter, which shall be construed and enforced as if such illegal or invalid portion were not contained therein, nor shall such illegality or invalidity or any application thereof affect any legal and valid application thereof, and each such section, provision, covenant, stipulation, obligation, resolution, trust agreement, indenture, lease, agreement, act, or action, or part thereof, shall be deemed to be effective, operative, made, entered into or taken in the manner and to the full extent permitted by law.

Effective Date: 05-02-1980



Section 166.11 - Limits on aggregate amounts of obligations and guarantees.

(A) The aggregate amount of debt service payable in any calendar year on project financing obligations issued under section 166.08 of the Revised Code , exclusive of make-whole call redemptions or other optional prepayments, shall not exceed fifty million dollars. The aggregate principal amount of obligations, exclusive of project financing obligations, that may be issued under section 166.08 of the Revised Code is six hundred thirty million dollars, plus the principal amount of any such obligations retired by payment, the amounts held or obligations pledged for the payment of the principal amount of any such obligations outstanding, amounts in special funds held as reserves to meet bond service charges, and amounts of obligations issued to provide moneys required to meet payments from the loan guarantee fund created in section 166.06 of the Revised Code and the innovation Ohio loan guarantee fund created in section 166.15 of the Revised Code. Of that six hundred thirty million dollars, not more than eighty-four million principal amount of obligations may be issued for eligible advanced energy projects and not more than one hundred million principal amount of obligations may be issued for eligible logistics and distribution projects. The terms of the obligations issued under section 166.08 of the Revised Code, other than obligations issued to meet guarantees that cannot be satisfied from amounts then held in the loan guarantee fund or the innovation Ohio loan guarantee fund, shall be such that the aggregate amount of moneys used from profit from the sale of spirituous liquor, and not from other sources, in any fiscal year shall not exceed sixty-three million dollars. For purposes of the preceding sentence, "other sources" include the annual investment income on special funds to the extent it will be available for payment of any bond service charges in lieu of use of profit from the sale of spirituous liquor, and shall be estimated on the basis of the expected funding of those special funds and assumed investment earnings thereon at a rate equal to the weighted average yield on investments of those special funds determined as of any date within sixty days immediately preceding the date of issuance of the bonds in respect of which the determination is being made. Amounts received in any fiscal year under section 6341 of the Internal Revenue Code, 26 U.S.C. 6341, shall not be included when determining the sixty-three million dollar limit. The determinations required by this division shall be made by the treasurer of state at the time of issuance of an issue of obligations and shall be conclusive for purposes of such issue of obligations from and after their issuance and delivery.

(B) The aggregate amount of the guaranteed portion of the unpaid principal of loans guaranteed under sections 166.06 and 166.15 of the Revised Code and the unpaid principal of loans made under sections 166.07, 166.16, and 166.21 of the Revised Code may not at any time exceed eight hundred million dollars. Of that eight hundred million dollars, the aggregate amount of the guaranteed portion of the unpaid principal of loans guaranteed under sections 166.06 and 166.15 of the Revised Code shall not at any time exceed two hundred million dollars. However, the limitations established under this division do not apply to loans made with proceeds from the issuance and sale of project financing obligations.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-09-2003; 2008 HB554 06-12-2008



Section 166.12 - Public policy to assist in and facilitate establishment or development of eligible innovation projects.

(A) The general assembly finds that in order to maintain and enhance the competitiveness of the Ohio economy and to improve the economic welfare of all of the people of the state, it is necessary to ensure that high-value jobs based on research, technology, and innovation will be available to the people of this state. Further, the general assembly finds that the attraction of such jobs and their presence in this state will materially contribute to the economic welfare of all of the people of the state. Accordingly, it is declared to be the public policy of this state, through the operations under sections 166.01 and 166.12 to 166.16 of the Revised Code, and the loan and loan guarantee provisions contained in those sections, applicable laws adopted pursuant to Section 13 of Article VIII, Ohio Constitution, and other authority vested in the general assembly, to assist in and facilitate the establishment or development of eligible innovation projects or assist and cooperate with any governmental agency in achieving that purpose.

(B) In furtherance of that public policy and to implement that purpose, the director of development may:

(1) After consultation with appropriate governmental agencies, enter into agreements with persons engaged in industry, commerce, distribution, or research and with governmental agencies to induce such persons to acquire, construct, reconstruct, rehabilitate, renovate, enlarge, improve, equip, or furnish, or otherwise develop, eligible innovation projects and make provision therein for project facilities and governmental actions, as authorized by sections 166.01 and 166.12 to 166.16 of the Revised Code and other applicable laws;

(2) Provide for innovation Ohio loan guarantees and loans under sections 166.15 and 166.16 of the Revised Code;

(3) Subject to the release of such moneys by the controlling board, contract for labor and materials needed for, or contract with others, including governmental agencies, to provide, eligible innovation projects the allowable innovation costs of which are to be paid for or reimbursed from moneys in the innovation Ohio loan fund, and contract for the operation of such eligible innovation projects;

(4) Subject to release thereof by the controlling board, from moneys in the innovation Ohio loan fund, acquire or contract to acquire by gift, exchange, or purchase, including the obtaining and exercise of purchase options, innovation property, and convey or otherwise dispose of, or provide for the conveyance or disposition of, innovation property so acquired or contracted to be acquired by sale, exchange, lease, lease purchase, conditional or installment sale, transfer, or other disposition, including the grant of an option to purchase, to any governmental agency or to any other person without necessity for competitive bidding and upon such terms and conditions and manner of consideration pursuant to, and as the director determines to be appropriate to satisfy the objectives of, Chapter 166. of the Revised Code;

(5) Retain the services of or employ financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, and employees, agents, and independent contractors as are necessary in the director's judgment and fix the compensation for their services;

(6) Receive and accept from any person grants, gifts, and contributions of money, property, labor, and other things of value, to be held, used, and applied only for the purpose for which such grants, gifts, and contributions are made;

(7) Enter into appropriate arrangements and agreements with any governmental agency for the taking or provision by that governmental agency of any governmental action with respect to innovation projects;

(8) Do all other acts and enter into contracts and execute all instruments necessary or appropriate to carry out the provisions of sections 166.01 and 166.12 to 166.16 of the Revised Code;

(9) With respect to property, including but not limited to innovation property, take such interests, including but not limited to mortgages, security interests, assignments, and exclusive or non-exclusive licenses, as may be necessary or appropriate under the circumstances, to ensure that innovation property is used within this state and that products or services associated with that innovation property are produced or, in the case of services, delivered, by persons employed within this state;

(10) Adopt rules necessary to implement any of the provisions of sections 166.01 and 166.12 to 166.16 of the Revised Code applicable to the director.

(C) The determinations by the director that facilities or property constitute eligible innovation projects and that costs of such facilities or property are allowable innovation costs, and all other determinations relevant thereto or to an action taken or agreement entered into, shall be conclusive for purposes of the validity and enforceability of rights of parties arising from actions taken and agreements entered into under sections 166.01 and 166.12 to 166.16 of the Revised Code.

Effective Date: 03-14-2003



Section 166.13 - Determining whether assistance will conform to chapter requirements.

(A) Prior to entering into each agreement to provide innovation financial assistance under sections 166.12, 166.15, and 166.16 of the Revised Code, the director of development services shall determine whether the assistance will conform to the requirements of sections 166.12 to 166.16 of the Revised Code. Such determination, and the facts upon which it is based, shall be set forth by the director in submissions made to the controlling board when the director seeks a release of moneys under section 166.12 of the Revised Code. An agreement to provide assistance under sections 166.12, 166.15, and 166.16 of the Revised Code shall set forth the determination, which shall be conclusive for purposes of the validity and enforceability of the agreement and any innovation loan guarantees, innovation loans, or other agreements entered into pursuant to the agreement to provide innovation financial assistance.

(B) Whenever a person applies for innovation financial assistance under sections 166.12, 166.15, and 166.16 of the Revised Code and the eligible innovation project for which innovation financial assistance is requested is to relocate an eligible innovation project that is currently being operated by the person and that is located in another county, municipal corporation, or township, the director shall provide written notification to the appropriate local governmental bodies and state officials. The notification shall contain the following information:

(1) The name of the person applying for innovation financial assistance;

(2) The county, and the municipal corporation or township, in which the eligible innovation project for which innovation financial assistance is requested is located; and

(3) The county, and the municipal corporation or township, in which the eligible innovation project to be replaced is located.

(C) As used in division (B) of this section:

(1) "Appropriate local governmental bodies" means:

(a) The boards of county commissioners or legislative authorities of the county in which the project for which innovation financial assistance is requested is located and of the county in which the eligible innovation project to be replaced is located;

(b) The legislative authority of the municipal corporation or the board of township trustees of the township in which the eligible innovation project for which innovation financial assistance is requested is located; and

(c) The legislative authority of the municipal corporation or the board of township trustees of the township in which the eligible innovation project to be replaced is located.

(2) "State officials" means:

(a) The state representative and state senator in whose districts the project for which innovation financial assistance is requested is located;

(b) The state representative and state senator in whose districts the innovation project to be replaced is located.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-09-2003



Section 166.14 - Determining eligible innovation projects - confidential information.

(A) In determining the eligible innovation projects to be assisted and the nature, amount, and terms of innovation financial assistance to be provided for an eligible innovation project under sections 166.12 to 166.16 of the Revised Code:

(1) The director of development services shall take into consideration all of the following:

(a) The number of jobs to be created or preserved by the eligible innovation project, directly or indirectly;

(b) Payrolls, and the taxes generated, at both state and local levels, by or in connection with the eligible innovation project and by the employment created or preserved by or in connection with the eligible innovation project;

(c) The size, nature, and cost of the eligible innovation project, including the prospect of the eligible innovation project for providing long-term jobs in enterprises consistent with the changing economics of the state and the nation;

(d) The needs of any private sector enterprise to be assisted;

(e) The amount and kind of assistance, if any, to be provided to the private sector enterprise by other governmental agencies through tax exemption or abatement, financing assistance with industrial development bonds, and otherwise, with respect to the eligible innovation project or with respect to any providers of innovation property to be included as part of the eligible innovation project;

(f) The likelihood of the successful implementation of the proposed eligible innovation project;

(g) Whether the eligible innovation project involves the use of technology in a targeted innovation industry sector.

(2) The benefits to the local area, including taxes, jobs, and reduced unemployment and reduced welfare costs, among others, may be accorded value in the leasing or sales of innovation project facilities and in loan and guarantee arrangements.

(3) In making determinations under division (A)(1) of this section, the director may consider the effect of an eligible innovation project upon any entity engaged to provide innovation property to be acquired, leased, or licensed in connection with such assistance.

(B)

Financial statements and other data submitted to the director of development services or the controlling board by any private sector person in connection with innovation financial assistance under sections 166.12, 166.15, and 166.16 of the Revised Code, or any information taken from such statements or data for any purpose, shall not be open to public inspection.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-09-2003



Section 166.15 - Contracts to guarantee repayment or payment of unpaid principal amount of loans.

(A) Subject to any limitations as to aggregate amounts thereof that may from time to time be prescribed by the general assembly and to other applicable provisions of this chapter, the director of development may, on behalf of the state, enter into contracts to guarantee the repayment or payment of the unpaid principal amount of loans made, including bonds, notes, or other certificates issued or given to provide funds, to pay allowable innovation costs of eligible innovation projects. The guarantees shall be secured solely by and payable solely from the innovation Ohio loan guarantee fund and unencumbered and available moneys in the innovation Ohio loan fund, in the manner and to the extent provided in guarantee contracts consistent with this section. The guarantees shall not constitute general obligations of the state or of any political subdivision, and moneys raised by taxation shall not be obligated or pledged for the payment of the guarantees.

(B) Before guaranteeing any such repayments or payments, the director shall determine that:

(1) The project is an eligible innovation project and is economically sound.

(2) The principal amount to be guaranteed does not exceed ninety per cent of the allowable innovation costs of the eligible innovation project as determined by the director. In making this determination, the director may, in the director's discretion, engage an independent engineer, architect, appraiser, or other professional to make it, pursuant to a contract to be paid solely from the innovation Ohio loan fund, subject to approval of the controlling board.

(3) The principal amount to be guaranteed has a satisfactory maturity date or dates, which in no case shall be later than twenty years from the effective date of the guarantee.

(4) The principal obligor, or primary guarantor, is responsible and is reasonably expected to be able to meet the payments under the loan, bonds, notes, or other certificates.

(5) The loan or documents pertaining to the bonds, notes, or other certificates to be guaranteed contains provisions for payment by the principal obligor satisfactory to the director and is in such form and contains such terms and provisions for the protection of the lenders as are generally consistent with commercial practice for the type of eligible innovation project that is the subject of the assistance, including, where applicable, provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, acceleration of maturity, prior, additional, and secondary liens, and other matters as the director may approve.

(C) The contract of guarantee may make provision for the conditions of, time for, and manner of fulfillment of the guarantee commitment, subrogation of this state to the rights of the parties guaranteed and exercise of such parties' rights by this state, giving this state the options of making payment of the principal amount guaranteed in one or more installments and, if deferred, to pay interest thereon from the innovation Ohio loan guarantee fund, and any other terms or conditions customary to such guarantees and as the director may approve, and may contain provisions for securing the guarantee in the manner consistent with this section, covenants on behalf of this state for the maintenance of the loan guarantee fund created by this section and of receipts to it permitted by this chapter, including covenants on behalf of this state to issue obligations under section 166.08 of the Revised Code to provide moneys to the innovation Ohio loan guarantee fund to fulfill such guarantees, and covenants restricting the aggregate amount of guarantees that may be contracted under this section and obligations that may be issued under section 166.08 of the Revised Code, and terms pertinent to either, to better secure the parties guaranteed.

(D) The innovation Ohio loan guarantee fund is hereby created as a special revenue fund and a trust fund which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury and shall consist of all grants, gifts, and contributions of moneys or rights to moneys lawfully designated for or deposited in such fund, all moneys and rights to moneys lawfully appropriated and transferred to such fund, including moneys received from the issuance of obligations under section 166.08 of the Revised Code, and moneys deposited to such fund pursuant to division (F) of this section. The innovation Ohio loan guarantee fund shall not be comprised, in any part, of moneys raised by taxation.

(E) The director may fix service charges for making a guarantee. The charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(F) The treasurer of state shall serve as agent for the director in the making of deposits and withdrawals and maintenance of records pertaining to the innovation Ohio loan guarantee fund. Prior to the director's entry into a contract providing for the making of a guarantee payable from the innovation Ohio loan guarantee fund, the treasurer of state shall cause to be transferred from the innovation Ohio loan fund to the innovation Ohio loan guarantee fund an amount sufficient to make the aggregate balance therein, taking into account the proposed loan guarantee equal to the innovation Ohio loan guarantee reserve requirement. Thereafter, the treasurer of state shall cause the balance in the innovation Ohio loan guarantee fund to be at least equal to the innovation Ohio loan guarantee reserve requirement. Funds from the innovation Ohio loan guarantee fund shall be disbursed under a guarantee made pursuant to this section to satisfy a guaranteed repayment or payment which is in default. After withdrawing moneys from the innovation Ohio loan guarantee fund, the treasurer of state shall transfer moneys in the innovation Ohio loan fund to the innovation Ohio loan guarantee fund to satisfy any repayment obligations. Whenever these moneys are inadequate to meet the requirements of a guarantee, the treasurer of state shall, without need of appropriation or further action by the director, provide for a withdrawal and transfer to the innovation Ohio loan guarantee fund and then to the guaranteed party of moneys in such amount as is necessary to meet the guarantee, from unencumbered and available moneys in the innovation Ohio loan fund. The disbursements shall be made in the manner and at the times provided in the guarantees. Within ninety days following a disbursement of money from the innovation Ohio loan guarantee fund, the treasurer of state, without need of appropriation or further action by the director, shall provide for a withdrawal and transfer to the innovation Ohio loan guarantee fund from unencumbered and available moneys in the innovation Ohio loan fund, including moneys from the repayment of loans made from that fund, of an amount sufficient to cause the balance in the innovation Ohio loan guarantee fund to be at least equal to the innovation Ohio loan guarantee reserve requirement.

(G) Any guaranteed parties under this section, except to the extent that their rights are restricted by the guarantee documents, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such guarantee or guarantee documents. Such rights include the right to compel the performance of all duties of the director and the treasurer of state required by this section or the guarantee or guarantee documents; and in the event of default with respect to the payment of any guarantees, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the moneys pledged to such guarantee with full power to pay, and to provide for payment of, such guarantee, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge or apply additional revenues or receipts or other income or moneys of this state or governmental agencies of the state to the payment of such guarantee. Each duty of the director and the treasurer of state and their officers and employees, and of each governmental agency and its officers, members, or employees, required or undertaken pursuant to this section or a guarantee made under authority of this section, is hereby established as a duty of the director and the treasurer of state, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the director and treasurer of state, or their officers or employees, are not liable in their personal capacities on any guarantees or contracts to make guarantees by the director.

(H) The determinations of the director under divisions (B) and (C) of this section shall be conclusive for purposes of the validity of a guarantee evidenced by a contract signed by the director, and such guarantee shall be incontestable as to money advanced under loans to which such guarantees are by their terms applicable.

Effective Date: 03-14-2003



Section 166.16 - Innovation Ohio loan fund.

(A) The director of development, with the approval of the controlling board and subject to the other applicable provisions of this chapter, may lend moneys in the innovation Ohio loan fund to persons for the purpose of paying allowable innovation costs of an eligible innovation project if the director determines that:

(1) The project is an eligible innovation project and is economically sound.

(2) The borrower is unable to finance the necessary allowable costs through ordinary financial channels upon comparable terms.

(3) The amount to be lent from the innovation Ohio loan fund will not exceed ninety per cent of the total costs of the eligible innovation project.

(4) The repayment of the loan from the innovation Ohio loan fund will be secured by a mortgage, lien, assignment, or pledge, or other interest in property or innovation property at such level of priority and value as the director may determine necessary, provided that, in making such a determination, the director may take into account the value of any rights granted by the borrower to the director to control the use of any property or innovation property of the borrower under the circumstances described in the loan documents.

(B) The determinations of the director under division (A) of this section shall be conclusive for purposes of the validity of a loan commitment evidenced by a loan agreement signed by the director.

(C) Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of and security for loans made from the innovation Ohio loan fund shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans are made. The moneys used in making the loans shall be disbursed from the innovation Ohio loan fund upon order of the director. Unless otherwise specified in any indenture or other instrument securing obligations under division (D) of section 166.08 of the Revised Code, any payments of principal and interest from loans made from the innovation Ohio loan fund shall be paid to the innovation Ohio loan fund and used for the purpose of making loans.

(D) There is hereby created in the state treasury the innovation Ohio loan fund. The fund shall consist of grants, gifts, and contributions of moneys or rights to moneys lawfully designated for or deposited in such fund, all moneys and rights to moneys lawfully appropriated and transferred to such fund, including moneys received from the issuance of obligations for purposes of allowable innovation costs under section 166.08 of the Revised Code, and moneys deposited to such fund pursuant to divisions (C) and (G) of this section. All investment earnings on the cash balance in the fund shall be credited to the fund. The fund shall not be comprised, in any part, of moneys raised by taxation.

(E) The director may take actions necessary or appropriate to collect or otherwise deal with any loan made under this section.

(F) The director may fix service charges for the making of a loan. The charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(G)

(1) There shall be credited to the innovation Ohio loan fund the moneys received by this state from the repayment of innovation Ohio loans and recovery on loan guarantees, including interest thereon, made from the innovation Ohio loan fund or from the innovation Ohio loan guarantee fund and from the sale, lease, or other disposition of property acquired or constructed with moneys in the innovation Ohio loan fund with moneys derived from the proceeds of the sale of obligations under section 166.08 of the Revised Code. Such moneys shall be applied as provided in this chapter pursuant to appropriations made by the general assembly.

(2) Notwithstanding division (G)(1) of this section, any amounts recovered on innovation Ohio loan guarantees shall be deposited to the credit of the innovation Ohio loan guarantee fund to the extent necessary to restore that fund to the innovation Ohio loan guarantee reserve requirement or any level in excess thereof required by any guarantee contract. Money in the innovation Ohio loan guarantee fund in excess of the innovation Ohio loan guarantee reserve requirement, but subject to the provisions and requirements of any guarantee contracts, may be transferred to the innovation Ohio loan fund by the treasurer of state upon the order of the director of development.

(3) In addition to the requirements of division (G)(1) of this section, moneys referred to in that division may be deposited to the credit of separate accounts within the innovation Ohio loan fund or in the bond service fund and pledged to the security of obligations, applied to the payment of bond service charges without need for appropriation, released from any such pledge and transferred to the innovation Ohio loan fund, all as and to the extent provided in the bond proceedings pursuant to written directions by the director of development. Accounts may be established by the director in the innovation Ohio loan fund for particular projects or otherwise. The director may withdraw from the innovation Ohio loan fund or, subject to provisions of the applicable bond proceedings, from any special funds established pursuant to the bond proceedings, or from any accounts in such funds, any amounts of investment income required to be rebated and paid to the federal government in order to maintain the exemption from federal income taxation of interest on obligations issued under this chapter, which withdrawal and payment may be made without necessity for appropriation.

Effective Date: 09-26-2003



Section 166.17 - Establishment or development of eligible research and development projects.

(A) The general assembly finds that in order to enhance the economic opportunities available to and improve the economic welfare of all the people of the state, and to maintain and enhance the competitiveness of the Ohio economy, it is necessary to ensure that the people of the state will continue to have access to high-value jobs in technology, and that, to facilitate such continued access, it is necessary to provide incentives to retain and attract businesses that will develop new or improved technologies, processes, and products, or apply existing technologies in new ways. Further, the general assembly finds that the attraction of such jobs and their presence in this state will materially contribute to the economic welfare of all the people of the state. Accordingly, it is declared to be the public policy of this state, through operations under sections 166.17 to 166.21, 5733.352, and 5747.331 of the Revised Code and the provisions for financial assistance contained in those sections, other applicable laws adopted pursuant to Section 13 of Article VIII, Ohio Constitution, and other authority vested in the general assembly, to assist in and facilitate the establishment or development of eligible research and development projects or assist and cooperate with any governmental agency in achieving that purpose.

(B) In furtherance of that public policy and to implement that purpose, the director of development may do any of the following:

(1) After consultation with appropriate governmental agencies, enter into agreements with persons engaged in industry, commerce, distribution, or research and with governmental agencies, to induce such persons to acquire, construct, reconstruct, rehabilitate, renovate, enlarge, improve, equip, furnish, or develop eligible research and development projects, or to enable governmental agencies to acquire, construct, reconstruct, rehabilitate, renovate, enlarge, improve, equip, furnish, or develop eligible research and development projects for lease to persons engaged in industry, commerce, distribution, or research;

(2) Provide for loans under section 166.21 of the Revised Code to finance eligible research and development projects;

(3) Subject to the release of moneys in the research and development loan fund by the controlling board, contract for labor and materials needed for, or contract with others, including governmental agencies, to provide, eligible research and development projects, the allowable costs of which are to be paid for or reimbursed from such moneys, and contract for the operation of those projects;

(4) From moneys in the research and development loan fund, subject to release thereof by the controlling board, acquire or contract to acquire property by gift, exchange, or purchase, including by obtaining and exercising purchase options, and convey or otherwise dispose of, or provide for the conveyance or disposition of, that property by sale, exchange, lease, lease purchase, conditional or installment sale, transfer, or other disposition, including the grant of an option to purchase, to any governmental agency or to any other person without necessity for competitive bidding and upon such terms and conditions and manner of consideration pursuant to, and as the director determines to be appropriate to satisfy the objectives of, Chapter 166. of the Revised Code;

(5) Retain the services of or employ financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, employees, agents, and independent contractors as are necessary in the director's judgment, and fix the compensation for their services;

(6) Receive and accept from any person, grants, gifts, and contributions of money, property, labor, and other things of value, to be held, used, and applied only for the purpose for which such grants, gifts, and contributions are made;

(7) Enter into arrangements and agreements with any governmental agency for the agency to take or provide any governmental action with respect to eligible research and development projects;

(8) Do all other acts, enter into contracts, execute all instruments, and make all certifications necessary or appropriate to carry out sections 166.01, 166.17 to 166.21, 5733.352, and 5747.331 of the Revised Code;

(9) With respect to property that is the subject of or related to research and development financial assistance, take such interests, including, but not limited to, mortgages, security interests, leasehold interests, assignments, and exclusive or nonexclusive licenses, as may be necessary or appropriate under the circumstances, to ensure that the property is used within this state and that products or services associated with that property are produced or, in the case of services, delivered, by persons employed within this state;

(10) Adopt rules necessary to implement any of the provisions of sections 166.17 to 166.21, 5733.352, and 5747.331 of the Revised Code that are applicable to the director.

(C) The determination by the director that facilities or property constitute an eligible research and development project and that the costs of such facilities or property are allowable costs related to the project, and all other determinations relevant thereto, or to an action taken or agreement entered into, shall be conclusive for purposes of the validity and enforceability of rights of parties arising from actions taken and agreements entered into under sections 166.17 to 166.21, 5733.352, and 5747.331 of the Revised Code.

Effective Date: 07-09-2003



Section 166.18 - Applications for research and development financial assistance.

(A) Prior to entering into each agreement to provide research and development financial assistance, the director of development services shall determine whether the assistance will conform to the requirements of sections 166.17 to 166.21, 5733.352, and 5747.331 of the Revised Code. Such determination, and the facts upon which it is based, shall be set forth by the director in submissions made to the controlling board when the director seeks a release of moneys under section 166.17 of the Revised Code. An agreement to provide research and development financial assistance under section 166.17 or 166.21 of the Revised Code shall set forth the determination, which shall be conclusive for purposes of the validity and enforceability of the agreement, and any loans or other agreements entered into pursuant to the agreement, to provide research and development financial assistance.

(B) Whenever a person applies for research and development financial assistance, and the eligible research and development project for which that assistance is requested is to relocate an eligible research and development project that is currently being operated by the person and that is located in another county, municipal corporation, or township within the state, the director shall provide written notification to the appropriate local governmental bodies and state officials. The notification shall state all of the following:

(1) The name of the person applying for research and development financial assistance;

(2) The county, and the municipal corporation or township, in which the project for which research and development financial assistance is requested will be located;

(3) The county, and the municipal corporation or township, in which the eligible research and development project is located at the time such financial assistance is requested.

(C) As used in division (B) of this section:

(1) "Appropriate local governmental bodies" means all of the following:

(a) The board of county commissioners of or legislative authorities of special districts in the county in which the eligible research and development project for which research and development financial assistance is requested is located and of the county in which the project will be located;

(b) The legislative authority of the municipal corporation or the board of township trustees of the township in which the eligible research and development project for which research and development financial assistance is requested is located and of the municipal corporation or township in which the project will be located.

(2) "State officials" means both of the following:

(a) The state representative and state senator in whose district the eligible research and development project for which research and development financial assistance is requested is located;

(b) The state representative and state senator in whose district the eligible research and development project will be located.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-09-2003



Section 166.19 - Considerations in granting assistance for research and development financial assistance.

(A)

(1) In determining the eligible research and development projects to be assisted and the nature, amount, and terms of the research and development financial assistance to be provided, the director of development services shall consider all of the following:

(a) The number of jobs to be created or preserved, directly or indirectly, by or in connection with the eligible research and development project;

(b) Payrolls, and the taxes generated at both state and local levels, by the eligible research and development project and by the employment created or preserved by or in connection with the project;

(c) The size, nature, and cost of the eligible research and development project;

(d) The likelihood that the eligible research and development project will create long-term jobs in enterprises consistent with the changing economy of the state and nation;

(e) The needs of any private sector enterprise to be assisted, taking into consideration the amount and kind of assistance, if any, to be provided to the private sector enterprise by other governmental agencies through tax exemption or abatement, financing assistance with industrial development bonds, and otherwise, with respect to the eligible research and development project or with respect to any providers of research and development property to be included as part of the project;

(f) The likelihood that the eligible research and development project will be successfully implemented.

(2) The director may consider the benefits to the local area, including taxes, jobs, and reduced unemployment and reduced welfare costs, in the leasing or sale of eligible research and development project facilities and in loan arrangements.

(3) The director may consider the effect of an eligible research and development project upon any entity engaged to provide research and development property to be acquired, leased, or licensed in connection with research and development financial assistance.

(B)

Financial statements and other data submitted to the director of development services or the controlling board by any private sector person in connection with research and development financial assistance, or any information taken from such statements or data for any purpose, shall not be open to public inspection.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-09-2003



Section 166.20 - Research and development loan fund.

There is hereby created in the state treasury the research and development loan fund. The fund shall consist of moneys received from the issuance of obligations for research and development purposes under section 166.08 of the Revised Code; moneys deposited to the fund pursuant to divisions (C) and (G) of section 166.21 of the Revised Code; service charges imposed under section 166.21 of the Revised Code; and any grants, gifts, or contributions of money received by the director of development to be used for making loans under section 166.21 of the Revised Code. All investment earnings on the cash balance in the fund shall be credited to the fund. The fund shall not be comprised, in any part, of moneys raised by taxation.

Effective Date: 07-09-2003



Section 166.21 - Lending moneys in research and development loan fund.

(A) The director of development, with the approval of the controlling board and subject to other applicable provisions of this chapter, may lend moneys in the research and development loan fund to persons for the purpose of paying allowable costs of eligible research and development projects, if the director determines that all of the following conditions are met:

(1) The project is an eligible research and development project and is economically sound;

(2) The amount to be lent from the research and development loan fund will not exceed seventy-five per cent of the total costs of the eligible research and development project;

(3) The repayment of the loan from the research and development loan fund will be secured by a mortgage, assignment, pledge, lien provided for under section 9.661 of the Revised Code, or other interest in property or other assets of the borrower, at such level of priority and value as the director considers necessary, provided that, in making such a determination, the director shall take into account the value of any rights granted by the borrower to the director to control the use of any assets of the borrower under the circumstances described in the loan documents.

(B) The determinations of the director under division (A) of this section shall be conclusive for purposes of the validity of a loan commitment evidenced by a loan agreement signed by the director.

(C) Fees, charges, rates of interest, times of payment of interest and principal, and other terms and conditions of, and security for, loans made from the research and development loan fund shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans are made. The moneys used in making loans shall be disbursed from the fund upon order of the director. Unless otherwise specified in any indenture or other instrument securing obligations under division (D) of section 166.08 of the Revised Code, any payments of principal and interest from loans made from the fund shall be paid to the fund and used for the purpose of making loans under this section.

(D)

(1) As used in this division, "qualified research and development loan payments" means payments of principal and interest on a loan made from the research and development loan fund.

(2) Each year, the director may, upon request, issue a certificate to a borrower of moneys from the research and development loan fund indicating the amount of the qualified research and development loan payments made by or on behalf of the borrower during the calendar year immediately preceding the tax year, as defined in section 5733.04 of the Revised Code, or taxable year, as defined in section 5747.01 of the Revised Code, for which the certificate is issued. In addition to indicating the amount of qualified research and development loan payments, the certificate shall include a determination of the director that as of the thirty-first day of December of the calendar year for which the certificate is issued, the borrower is not in default under the loan agreement, lease, or other instrument governing repayment of the loan, including compliance with the job creation and retention commitments that are part of the qualified research and development project. The director shall not issue a certificate in an amount that exceeds one hundred fifty thousand dollars.

(E) The director may take actions necessary or appropriate to collect or otherwise deal with any loan made under this section.

(F) The director may fix service charges for the making of a loan. The charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(G)

(1) There shall be credited to the research and development loan fund moneys received by this state from the repayment of loans, including interest thereon, made from the fund, and moneys received from the sale, lease, or other disposition of property acquired or constructed with moneys in the fund derived from the proceeds of the sale of obligations under section 166.08 of the Revised Code. Moneys in the fund shall be applied as provided in this chapter pursuant to appropriations made by the general assembly.

(2) In addition to the requirements in division (G)(1) of this section, moneys referred to in that division may be deposited to the credit of separate accounts established by the director of development within the research and development loan fund or in the bond service fund and pledged to the security of obligations, applied to the payment of bond service charges without need for appropriation, released from any such pledge and transferred to the research and development loan fund, all as and to the extent provided in the bond proceedings pursuant to written directions of the director of development. Accounts may be established by the director in the research and development loan fund for particular projects or otherwise. The director may withdraw from the fund or, subject to provisions of the applicable bond proceedings, from any special funds established pursuant to the bond proceedings, or from any accounts in such funds, any amounts of investment income required to be rebated and paid to the federal government in order to maintain the exemption from federal income taxation of interest on obligations issued under this chapter, which withdrawal and payment may be made without the necessity for appropriation.

Effective Date: 07-09-2003; 03-23-2005



Section 166.22 - Rapid outreach loan fund.

(A) There is hereby created in the state treasury the rapid outreach loan fund, which shall consist of money transferred to the fund from the funds created and used under sections 166.20, 166.21, 166.25, and 166.26 of the Revised Code. Money in the fund shall be used for eligible projects only, as limited by the purposes for which money may be used under each fund from which the money is transferred, and applied to allowable costs as provided under those sections. The fund shall also consist of any other money appropriated to it and money received by the state from the repayment of loans and recovery on loan guarantees, including interest thereon, and the repayment and recovery of grants, made from the fund. All investment earnings on the cash balance in the fund shall be credited to the fund. The fund shall not be comprised, in any part, of money raised by taxation.

(B) The director of development, with the approval of the controlling board and subject to other applicable provisions of this chapter, may lend or grant money in the rapid outreach loan fund to persons for the purpose of paying allowable costs of eligible projects, if the director determines that all of the following conditions are met:

(1) The project is economically sound;

(2) The project is an eligible project under division (D) of section 166.01 of the Revised Code or is otherwise eligible for funding under the applicable fund from which the money is transferred to the rapid outreach loan fund;

(3) The amount to be provided from the rapid outreach loan fund is a reasonable amount given the scope of the eligible project as determined by the director;

(4) If the money provided is in the form of a loan, the director shall determine whether the loan is to be repaid or may be forgiven. If the loan must be repaid, the director must determine whether the loan has been secured by a mortgage, assignment, pledge, lien provided for under section 9.661 of the Revised Code, or other interest in property or other assets of the borrower, at such level of priority and value as the director considers necessary, provided that, in making such a determination, the director shall take into account the value of any rights granted by the borrower to the director to control the use of any assets of the borrower under the circumstances described in the loan documents.

(C) The determinations of the director under division (B) of this section shall be conclusive for purposes of the validity of a loan or grant agreement signed by the director.

(D) Fees, charges, rates of interest, times of payment of interest and principal, and other terms and conditions of, and security for, loans and grants made from the rapid outreach loan fund shall be such as the director determines to be appropriate and in furtherance of the purpose for which the loans and grants are made. The moneys used in making loans and grants shall be disbursed from the fund upon order of the director. Unless otherwise specified in any indenture or other instrument securing obligations under division (D) of section 166.08 of the Revised Code, any payments of principal and interest from loans and grants made from the fund, including any proceeds of actions to collect the loans or to recover grant funds, shall be paid to the fund and used for the purpose of making loans and grants under this section.

(E) The director may take actions necessary or appropriate to collect or otherwise deal with any loan or grant made under this section.

(F) The director may fix service charges for the making of a loan. The charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director.

(G)

(1) There shall be credited to the rapid outreach loan fund money received by this state from the repayment of loans, including interest thereon, made from the fund, and money received from the sale, lease, or other disposition of property acquired or constructed with money in the fund derived from the proceeds of the sale of obligations under section 166.08 of the Revised Code. Money in the fund shall be applied as provided in this chapter pursuant to appropriations made by the general assembly.

(2) In addition to the requirements in division (G)(1) of this section, money referred to in that division may be deposited to the credit of separate accounts established by the director within the rapid outreach loan fund or in the bond service fund and pledged to the security of obligations, applied to the payment of bond service charges without need for appropriation, released from any such pledge and transferred to the rapid outreach loan fund, all as, and to the extent, provided in the bond proceedings pursuant to written directions of the director. Accounts may be established by the director in the rapid outreach loan fund for particular projects or otherwise. The director may withdraw from the fund or, subject to provisions of the applicable bond proceedings, from any special funds established pursuant to the bond proceedings, or from any accounts in such funds, any amounts of investment income required to be rebated and paid to the federal government in order to maintain the exemption from federal income taxation of interest on obligations issued under this chapter, which withdrawal and payment may be made without the necessity for appropriation.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 166.25 - Loans from logistics and distribution infrastructure fund.

(A) The director of development services, with the approval of the controlling board and subject to the other applicable provisions of this chapter, may lend money in the logistics and distribution infrastructure fund and the logistics and distribution infrastructure taxable bond fund to persons for the purpose of paying allowable costs of eligible logistics and distribution projects.

(B) In determining the eligible logistics and distribution projects to be assisted and the nature, amount, and terms of assistance to be provided for an eligible logistics and distribution project, the director shall consult with appropriate governmental agencies, including the department of transportation and the Ohio rail development commission.

(C) Any loan made pursuant to this section shall be evidenced by a loan agreement, which shall contain such terms as the director determines necessary or appropriate, including performance measures and reporting requirements. The director may take actions necessary or appropriate to collect or otherwise deal with any loan made under this section, including requiring a loan recipient to repay the amount of the loan plus interest at a rate of three per cent above the federal short term interest rate or any other rate determined by the director.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2008 HB554 06-12-2008



Section 166.26 - Logistics and distribution infrastructure fund.

(A) There is hereby created in the state treasury the logistics and distribution infrastructure fund. The fund shall consist of grants, gifts, and contributions of money or rights to money lawfully designated for or deposited into the fund, all money and rights to money lawfully appropriated and transferred to the fund, including money received from the issuance of obligations under section 166.08 of the Revised Code and subject to section 166.11 of the Revised Code for purposes of allowable costs of eligible logistics and distribution projects, and money credited to the fund pursuant to division (B) of this section. All investment earnings on the cash balance in the fund shall be credited to the fund. The fund shall not be comprised, in any part, of money raised by taxation.

(B) There shall be credited to the logistics and distribution infrastructure fund the money received by the state from the repayment of loans and recovery on loan guarantees, including interest thereon, made from the fund.

Effective Date: 2008 HB554 06-12-2008



Section 166.27 - Minority outreach for RC 166.25 loans.

(A) As used in this section, "minority" has the same meaning as in section 184.17 of the Revised Code, except that the individual must be a resident of this state. The term also includes an economically disadvantaged individual who is a resident of this state.

(B) The director of development shall conduct outreach activities in Ohio that seek to include minorities in the loan program for logistics and distribution projects established under section 166.25 of the Revised Code. The outreach activities shall include the following, when appropriate:

(1) Identifying and partnering with historically black colleges and universities;

(2) Working with all institutions of higher education in the state to support minority faculty and students involved in logistics and distribution fields;

(3) Developing a plan to contact by telephone minority-owned businesses and entrepreneurs and other economically disadvantaged businesses to notify them of opportunities to participate in the loan program for logistics and distribution projects;

(4) Identifying minority professional and technical trade associations and economic development assistance organizations and notifying them of the loan program for logistics and distribution projects;

(5) Partnering with regional councils to foster local efforts to support minority-owned businesses or otherwise identify networks of minority-owned businesses, entrepreneurs, and individuals operating locally;

(6) Identifying minority firms and notifying them of the opportunities that exist within the investment community, including the Ohio venture capital authority created under section 150.02 of the Revised Code.

(C) The director shall publish an annual report that includes all of the following:

(1) Details of loans awarded for logistics and distribution projects;

(2) The status of loan recipients' projects funded in previous years;

(3) The amount of loans awarded for projects in economically distressed areas, and if possible to ascertain, the impact of the loans to those areas.

(D) To the extent possible, outreach activities described in this section shall be conducted in conjunction with the EDGE program created in section 123.152 of the Revised Code.

Effective Date: 2008 HB554 06-12-2008



Section 166.28 - Logistics and distribution infrastructure taxable bond fund.

(A) There is hereby created in the state treasury the logistics and distribution infrastructure taxable bond fund. The fund shall consist of grants, gifts, and contributions of money or rights to money lawfully designated for or deposited into the fund, all money and rights to money lawfully appropriated and transferred to the fund, including money received from the issuance of federally taxable obligations under section 166.08 of the Revised Code and subject to section 166.11 of the Revised Code, and money credited to the fund pursuant to division (B) of this section. The fund shall be used for the allowable costs of eligible logistics and distribution projects. All investment earnings on the cash balance in the fund shall be credited to the fund. The fund shall not be comprised, in any part, of money raised by taxation.

(B) There shall be credited to the logistics and distribution infrastructure taxable bond fund the money received by the state from the repayment of loans and recovery on loan guarantees, including interest thereon, made from the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 166.30 - Grants and loans from advanced energy research and development fund.

(A) The Ohio air quality development authority, with the approval of the controlling board and subject to sections 3706.25 to 3706.30 of the Revised Code, may provide grants from money in the advanced energy research and development fund and may lend money in the advanced energy research and development taxable fund to persons for the purposes of paying allowable costs of eligible advanced energy projects.

(B) In determining the eligible advanced energy projects to be assisted and the nature, amount, and terms of assistance to be provided for an eligible advanced energy project, the authority shall consult with appropriate governmental agencies.

(C) Any grant or loan made pursuant to this section shall be evidenced by an agreement, which shall contain such terms as the authority determines necessary or appropriate, including performance measures and reporting requirements. The authority may take actions necessary or appropriate to collect or otherwise deal with any assistance provided under this section, including requiring a loan or grant recipient to repay the amount of the loan or grant plus interest at a rate of three per cent above the federal short term interest rate or any other rate determined by the authority.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 2008 HB554 06-12-2008



Section 166.35 - Economic development support fund.

There is hereby created in the state treasury the economic development support fund. The fund shall consist of excess money received by the state representing gross profit on the sale of spirituous liquor that is credited or transferred to it. Money in the fund shall be used to carry out economic development activities.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.






Chapter 167 - REGIONAL COUNCILS OF GOVERNMENTS

Section 167.01 - Regional councils of government.

That governing bodies of any two or more counties, municipal corporations, townships, special districts, school districts, or other political subdivisions may enter into an agreement with each other, or with the governing bodies of any counties, municipal corporations, townships, special districts, school districts or other political subdivisions of any other state to the extent that laws of such other state permit, for establishment of a regional council consisting of such political subdivisions.

Effective Date: 11-17-1967



Section 167.02 - Membership.

(A) Membership in the regional council shall be the counties, municipal corporations, townships, special districts, school districts, and other political subdivisions entering into the agreement establishing the council or admitted to membership subsequently pursuant to the agreement establishing the council or the bylaws of the council. Representation on the council may be in the manner as provided in the agreement establishing the council.

(B) If the agreement establishing the council does not set forth the manner for determining representation on the council such representation shall consist of one representative from each county, municipal corporation, township, special district, school district, or other political subdivision entering into the agreement, or subsequently admitted to membership in the council. The representative from each member county, municipal corporation, township, special district, school district, or other political subdivision shall be elected chief executive thereof, or, if such county, municipal corporation, township, special district, school district, or other political subdivision does not have an elected chief executive, a member of its governing body chosen by such body to be its representative.

(C) The director of development shall assist the council in securing the cooperation of all appropriate agencies of the state or of the United States to aid in promoting the orderly growth and development of the area, solving the problems of local government, and discharging the responsibilities and duties of local government in the most efficient possible manner.

(D) Any county, municipal corporation, township, special district, school district, or other political subdivision which has become a member of the council may withdraw by formal action of its governing board and upon sixty days notice to council after such action, or in the manner provided in the agreement establishing the council, provided no such procedure relative to withdrawals in the agreement establishing the council shall require the political subdivision desiring to withdraw to retain its membership in the council for a period in excess of two years.

Effective Date: 11-13-1992



Section 167.03 - Powers.

(A) The council shall have the power to:

(1) Study such area governmental problems common to two or more members of the council as it deems appropriate, including but not limited to matters affecting health, safety, welfare, education, economic conditions, and regional development;

(2) Promote cooperative arrangements and coordinate action among its members, and between its members and other agencies of local or state governments, whether or not within Ohio, and the federal government;

(3) Make recommendations for review and action to the members and other public agencies that perform functions within the region;

(4) Promote cooperative agreements and contracts among its members or other governmental agencies and private persons, corporations, or agencies;

(5) Operate a public safety answering point in accordance with Chapter 5507. of the Revised Code;

(6) Perform planning directly by personnel of the council, or under contracts between the council and other public or private planning agencies.

(B) The council may:

(1) Review, evaluate, comment upon, and make recommendations, relative to the planning and programming, and the location, financing, and scheduling of public facility projects within the region and affecting the development of the area;

(2) Act as an areawide agency to perform comprehensive planning for the programming, locating, financing, and scheduling of public facility projects within the region and affecting the development of the area and for other proposed land development or uses, which projects or uses have public metropolitan wide or interjurisdictional significance;

(3) Act as an agency for coordinating, based on metropolitan wide comprehensive planning and programming, local public policies, and activities affecting the development of the region or area.

(C) The council may, by appropriate action of the governing bodies of the members, perform such other functions and duties as are performed or capable of performance by the members and necessary or desirable for dealing with problems of mutual concern.

(D) The authority granted to the council by this section or in any agreement by the members thereof shall not displace any existing municipal, county, regional, or other planning commission or planning agency in the exercise of its statutory powers.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 03-18-1969



Section 167.04 - Adoption of by-laws.

(A) The regional council of governments shall adopt by-laws, by a majority vote of its members, designating the officers of the council and the method of their selection, creating a governing board that may act for the council as provided in the by-laws, and providing for the conduct of its business.

(B) The by-laws of the regional council of governments shall provide for the appointment of a fiscal officer, who may hold any other office or employment with the council, and who shall receive, deposit, invest, and disburse the funds of the council in the manner authorized by the by-laws or action by the council.

(C) The by-laws of a regional council of governments the members of which include, under sections 167.01 and 167.02 of the Revised Code, at least eight counties may include a provision authorizing member attendance and voting at council meetings either in person or by proxy.

(D)

(1) Within ten business days after forming a regional council of governments, the officers of the council shall notify the auditor of state of the regional council's formation and shall provide on a form prescribed by the auditor of state the information regarding the regional council that the auditor of state considers necessary.

(2) As used in this division, "business day" means a day of the week, excluding Saturday, Sunday, or a legal holiday as defined in section 1.14 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 11-17-1967; 2007 HB119 09-29-2007



Section 167.05 - Employing personnel.

The council may employ such staff and contract for the services of such consultants and experts, and may purchase or lease or otherwise provide for such supplies, materials, equipment, and facilities as it deems necessary and appropriate in the manner and under procedures established by the by-laws of the council.

Effective Date: 11-17-1967



Section 167.06 - Financing programs and operations.

(A) The governing bodies of the member governments may appropriate funds to meet the expenses of the council. Services of personnel, use of equipment, and office space, and other necessary services may be accepted from members as part of their financial support. The members of the council, or the state of Ohio, its departments, agencies, instrumentalities, or political subdivisions or any governmental unit may give to the council moneys, real property, personal property, or services. The council may establish schedules of dues to be paid by its voting members to aid the financing of the operations and programs of the council in the manner provided in the agreement establishing the council or in the by-laws of the council. The council may permit non-member political subdivisions to participate in any of its activities regardless of whether such political subdivisions have paid dues to the council.

(B) The council may accept funds, grants, gifts, and services from the government of the United States or its agencies, from this state or its departments, agencies, instrumentalities, or from political subdivisions or from any other governmental unit whether participating in the council or not, and from private and civic sources.

(C) The council shall make an annual report of its activities to the member governments.

Effective Date: 11-17-1967



Section 167.07 - Membership not a public office.

Membership on the council and holding an office of the council does not constitute the holding of a public office or employment within the meaning of any section of the Revised Code. Membership on the council and holding an office of the council shall not constitute an interest, either direct or indirect, in a contract or expenditure of money by any municipal corporation, township, special district, school district, county, or other political subdivision. No member or officer of the council shall be disqualified from holding any public office or employment, nor shall such member or officer forfeit any such office or employment, by reason of his position as an officer or member of the council, notwithstanding any law to the contrary.

Effective Date: 11-17-1967



Section 167.08 - Contracts for service.

The appropriate officials, authorities, boards, or bodies of counties, municipal corporations, townships, special districts, school districts, or other political subdivisions may contract with any council established pursuant to sections 167.01 to 167.07, inclusive, of the Revised Code to receive any service from such council or to provide any service to such council. Such contracts may also authorize the council to perform any function or render any service in behalf of such counties, municipal corporations, townships, special districts, school districts, or other political subdivisions, which such counties, municipal corporations, townships, special districts, school districts, or other political subdivisions may perform or render.

Effective Date: 11-17-1967



Section 167.081 - Authority of regional council to contract on a per unit basis.

A regional council may enter into a contract that establishes a unit price for, and provides upon a per unit basis, materials, labor, services, overhead, profit, and associated expenses for the repair, enlargement, improvement, or demolition of a building or structure if the contract is awarded pursuant to a competitive bidding procedure of a county, municipal corporation, or township or a special district, school district, or other political subdivision that is a council member; a statewide consortium of which the council is a member; or a multistate consortium of which the council is a member.

A public notice requirement pertaining to the contract shall be considered as having been met if the public notice is given once a week for at least two consecutive weeks in a newspaper of general circulation within a county in this state in which the council has members and if the notice is posted on the council's internet web site for at least two consecutive weeks before the date specified for receiving bids.

A county, municipal corporation, or township and a special district, school district, or other political subdivision that is a council member may participate in a contract entered into under this section. Purchases under a contract entered into under this section are exempt from any competitive selection or bidding requirements otherwise required by law. A county, municipal corporation, or township or a special district, school district, or other political subdivision that is a member of the council is not entitled to participate in a contract entered into under this section if it has received bids for the same work under another contract, unless participation in a contract under this section will enable the member to obtain the same work, upon the same terms, conditions, and specifications, at a lower price.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 167.10 - Qualifying council defined - general powers.

(A) As used in this section and sections 167.101 to 167.105 of the Revised Code:

(1) "Qualifying council" means a regional council established under section 167.01 of the Revised Code to which both of the following requirements apply:

(a) The council's membership is composed primarily of city, local, and exempted village school districts, or any combination of such districts;

(b) The council is an information technology center approved under section 3301.075 of the Revised Code.

(2) "Securities" means bonds, notes, or other evidence of obligation issued in temporary or permanent form, including book-entry securities.

(B) A qualifying council may acquire, construct, and otherwise improve real and personal property to be used by or for the benefit of the qualifying council or one or more of its members. The acquisition, construction, and improvement may be financed by cash, installment payments with or without a mortgage, lease-purchase agreements, leases with an option to purchase, or securities issued pursuant to section 167.101 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 167.101 - Issuance of securities by qualifying council.

(A) A qualifying council may issue securities only for the purpose described in section 167.10 of the Revised Code. The securities may be secured only by the following:

(1) A pledge of and lien on the revenue of the qualifying council, or such lesser portion of the revenue as may be designated by the qualifying council, whether derived from agreements with its members and other persons or from its ownership or operation of any property, including available rates, charges, rents, interest subsidies, debt charges, grants, or payments by federal or state agencies, but excluding funds received pursuant to section 3301.075 of the Revised Code;

(2) Covenants of the qualifying council to maintain rentals, rates, and charges to produce revenue sufficient to do all of the following:

(a) Pay all the current expenses of the property financed with the proceeds of the securities;

(b) Pay the debt charges on the securities;

(c) Establish and maintain any contractually required special funds relating to the securities or the property acquired, constructed, or improved.

(B) The qualifying council may issue securities to fund or refund the securities issued pursuant to division (A) of this section. The qualifying council also may issue securities in anticipation of the proceeds of the securities issued pursuant to this section.

Effective Date: 2007 HB119 09-29-2007



Section 167.102 - Qualifying council securities as special obligations.

Securities issued under section 167.101 of the Revised Code are special obligation securities and are not general obligations of the state, the issuing qualifying council, the members of the issuing qualifying council, or any political subdivision of the state. Such securities shall not constitute debt for which the full faith and credit of the state, the issuing qualifying council, the members of the issuing qualifying council, or any political subdivision of the state may be pledged. The holder or owner of the securities shall have no right to have money raised by taxation by the state or any political subdivision of the state obligated or pledged, and money so raised shall not be obligated or pledged, for the payment of principal or interest or premium on such securities, and each security shall bear on its face a statement to that effect. Money received by the qualifying council pursuant to section 167.06 of the Revised Code shall not be considered money raised by taxation.

Effective Date: 2007 HB119 09-29-2007



Section 167.103 - Documents executed by qualifying council officers.

The officers authorized by a qualifying council issuing securities under section 167.101 of the Revised Code shall execute the necessary documents to provide for the pledge, protection, and disposition of the pledged revenues from which debt charges and any special fund deposits are to be paid. Those necessary documents include the issued securities, trust agreements, leases, and other financing documents.

Effective Date: 2007 HB119 09-29-2007



Section 167.104 - Maximum maturity of qualifying council securities.

The maximum maturity of securities issued under section 167.101 of the Revised Code shall be governed by section 133.20 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 167.105 - Application of laws governing state-issued securities.

Except for sections 9.98 to 9.983 and 167.10 to 167.105 of the Revised Code, the securities issued under section 167.101 of the Revised Code shall not be subject to any other provision of the Revised Code governing the issuance of securities by the state, its agencies, or any political subdivision of the state.

Effective Date: 2007 HB119 09-29-2007






Chapter 169 - UNCLAIMED FUNDS

Section 169.01 - Unclaimed funds definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Financial organization" means any bank, trust company, savings bank, safe deposit company, mutual savings bank without mutual stock, savings and loan association, credit union, or investment company.

(B)

(1) "Unclaimed funds" means any moneys, rights to moneys, or intangible property, described in section 169.02 of the Revised Code, when, as shown by the records of the holder, the owner has not, within the times provided in section 169.02 of the Revised Code, done any of the following:

(a) Increased, decreased, or adjusted the amount of such funds;

(b) Assigned, paid premiums, or encumbered such funds;

(c) Presented an appropriate record for the crediting of such funds or received payment of such funds by check, draft, or otherwise;

(d) Corresponded with the holder concerning such funds;

(e) Otherwise indicated an interest in or knowledge of such funds;

(f) Transacted business with the holder.

(2) "Unclaimed funds" does not include any of the following:

(a) Money received or collected under section 9.39 of the Revised Code;

(b) Any payment or credit due to a business association from a business association representing sums payable to suppliers, or payment for services rendered, in the course of business, including, but not limited to, checks or memoranda, overpayments, unidentified remittances, nonrefunded overcharges, discounts, refunds, and rebates;

(c) Any payment or credit received by a business association from a business association for tangible goods sold, or services performed, in the course of business, including, but not limited to, checks or memoranda, overpayments, unidentified remittances, nonrefunded overcharges, discounts, refunds, and rebates;

(d) Any credit due a retail customer that is represented by a gift certificate, gift card, merchandise credit, or merchandise credit card, redeemable only for merchandise.

For purposes of divisions (B)(2)(b) and (c) of this section, "business association" means any corporation, joint venture, business trust, limited liability company, partnership, association, or other business entity composed of one or more individuals, whether or not the entity is for profit.

(C) "Owner" means any person, or the person's legal representative, entitled to receive or having a legal or equitable interest in or claim against moneys, rights to moneys, or other intangible property, subject to this chapter.

(D)

(1) "Holder" means any person that has possession, custody, or control of moneys, rights to moneys, or other intangible property, or that is indebted to another, if any of the following applies:

(a) Such person resides in this state;

(b) Such person is formed under the laws of this state;

(c) Such person is formed under the laws of the United States and has an office or principal place of business in this state;

(d) The records of such person indicate that the last known address of the owner of such moneys, rights to moneys, or other intangible property is in this state;

(e) The records of such person do not indicate the last known address of the owner of the moneys, rights to moneys, or other intangible property and the entity originating or issuing the moneys, rights to moneys, or other intangible property is this state or any political subdivision of this state, or is incorporated, organized, created, or otherwise located in this state. Division (D)(1)(e) of this section applies to all moneys, rights to moneys, or other intangible property that is in the possession, custody, or control of such person on or after July 22, 1994, whether the moneys, rights to moneys, or other intangible property becomes unclaimed funds prior to or on or after that date.

(2) "Holder" does not mean any hospital granted tax-exempt status under section 501(c)(3) of the Internal Revenue Code or any hospital owned or operated by the state or by any political subdivision. Any entity in order to be exempt from the definition of "holder" pursuant to this division shall make a reasonable, good-faith effort to contact the owner of the unclaimed funds.

(E) "Person" includes a natural person; corporation, whether for profit or not for profit; copartnership; unincorporated nonprofit association ; public authority; estate; trust; two or more persons having a joint or common interest; eleemosynary organization; fraternal or cooperative association; other legal or community entity; the United States government, including any district, territory, possession, officer, agency, department, authority, instrumentality, board, bureau, or court; or any state or political subdivision thereof, including any officer, agency, board, bureau, commission, division, department, authority, court, or instrumentality.

(F) "Mortgage funds" means the mortgage insurance fund created by section 122.561 of the Revised Code, and the housing guarantee fund created by division (D) of section 128.11 of the Revised Code.

(G) "Lawful claims" means any vested right a holder of unclaimed funds has against the owner of such unclaimed funds.

(H) "Public utility" means any entity defined as such by division (A) of section 745.01 or by section 4905.02 of the Revised Code.

(I) "Deposit" means to place money in the custody of a financial organization for the purpose of establishing an income-bearing account by purchase or otherwise.

(J) "Income-bearing account" means a time or savings account, whether or not evidenced by a certificate of deposit, or an investment account through which investments are made solely in obligations of the United States or its agencies or instrumentalities or guaranteed as to principal and interest by the United States or its agencies or instrumentalities, debt securities rated as investment grade by at least two nationally recognized rating services, debt securities which the director of commerce has determined to have been issued for the safety and welfare of the residents of this state, and equity interests in mutual funds that invest solely in some or all of the above-listed securities and involve no general liability, without regard to whether income earned on such accounts, securities, or interests is paid periodically or at the end of a term.

(K) "Director of commerce" may be read as the "division of unclaimed funds" or the "superintendent of unclaimed funds."

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 09-05-2001; 2006 SB223 03-23-2007



Section 169.02 - Further defining unclaimed funds.

Subject to division (B) of section 169.01 of the Revised Code, the following constitute unclaimed funds:

(A) Except as provided in division (R) of this section, any demand, savings, or matured time deposit account, or matured certificate of deposit, together with any interest or dividend on it, less any lawful claims, that is held or owed by a holder which is a financial organization, unclaimed for a period of five years;

(B) Any funds paid toward the purchase of withdrawable shares or other interest in a financial organization, and any interest or dividends on them, less any lawful claims, that is held or owed by a holder which is a financial organization, unclaimed for a period of five years;

(C) Except as provided in division (A) of section 3903.45 of the Revised Code, moneys held or owed by a holder, including a fraternal association, providing life insurance, including annuity or endowment coverage, unclaimed for three years after becoming payable as established from the records of such holder under any life or endowment insurance policy or annuity contract that has matured or terminated. An insurance policy, the proceeds of which are payable on the death of the insured, not matured by proof of death of the insured is deemed matured and the proceeds payable if such policy was in force when the insured attained the limiting age under the mortality table on which the reserve is based.

Moneys otherwise payable according to the records of such holder are deemed payable although the policy or contract has not been surrendered as required.

(D) Any deposit made to secure payment or any sum paid in advance for utility services of a public utility and any amount refundable from rates or charges collected by a public utility for utility services held or owed by a holder, less any lawful claims, that has remained unclaimed for one year after the termination of the services for which the deposit or advance payment was made or one year from the date the refund was payable, whichever is earlier;

(E) Except as provided in division (R) of this section, any certificates, securities as defined in section 1707.01 of the Revised Code, nonwithdrawable shares, other instruments evidencing ownership, or rights to them or funds paid toward the purchase of them, or any dividend, capital credit, profit, distribution, interest, or payment on principal or other sum, held or owed by a holder, including funds deposited with a fiscal agent or fiduciary for payment of them, and instruments representing an ownership interest, unclaimed for five years. Any underlying share or other intangible instrument representing an ownership interest in a business association, in which the issuer has recorded on its books the issuance of the share but has been unable to deliver the certificate to the shareholder, constitutes unclaimed funds if such underlying share is unclaimed for five years. In addition, an underlying share constitutes unclaimed funds if a dividend, distribution, or other sum payable as a result of the underlying share has remained unclaimed by the owner for five years.

This division shall not prejudice the rights of fiscal agents or fiduciaries for payment to return the items described in this division to their principals, according to the terms of an agency or fiduciary agreement, but such a return shall constitute the principal as the holder of the items and shall not interrupt the period for computing the time for which the items have remained unclaimed.

In the case of any such funds accruing and held or owed by a corporation under division (E) of section 1701.24 of the Revised Code, such corporation shall comply with this chapter, subject to the limitation contained in section 1701.34 of the Revised Code. The period of time for which such funds have gone unclaimed specified in section 1701.34 of the Revised Code shall be computed, with respect to dividends or distributions, commencing as of the dates when such dividends or distributions would have been payable to the shareholder had such shareholder surrendered the certificates for cancellation and exchange by the date specified in the order relating to them.

Capital credits of a cooperative which after January 1, 1972, have been allocated to members and which by agreement are expressly required to be paid if claimed after death of the owner are deemed payable, for the purpose of this chapter, fifteen years after either the termination of service by the cooperative to the owner or upon the nonactivity as provided in division (B) of section 169.01 of the Revised Code, whichever occurs later, provided that this provision does not apply if the payment is not mandatory.

(F) Any sum payable on certified checks or other written instruments certified or issued and representing funds held or owed by a holder, less any lawful claims, that are unclaimed for five years from the date payable or from the date of issuance if payable on demand; except that the unclaimed period for money orders that are not third party bank checks is seven years, and the unclaimed period for traveler's checks is fifteen years, from the date payable or from the date of issuance if payable on demand.

As used in this division, "written instruments" include, but are not limited to, certified checks, cashier's checks, bills of exchange, letters of credit, drafts, money orders, and traveler's checks.

If there is no address of record for the owner or other person entitled to the funds, such address is presumed to be the address where the instrument was certified or issued.

(G) Except as provided in division (R) of this section, all moneys, rights to moneys, or other intangible property, arising out of the business of engaging in the purchase or sale of securities, or otherwise dealing in intangibles, less any lawful claims, that are held or owed by a holder and are unclaimed for five years from the date of transaction.

(H) Except as provided in division (A) of section 3903.45 of the Revised Code, all moneys, rights to moneys, and other intangible property distributable in the course of dissolution or liquidation of a holder that are unclaimed for one year after the date set by the holder for distribution;

(I) All moneys, rights to moneys, or other intangible property removed from a safe-deposit box or other safekeeping repository located in this state or removed from a safe-deposit box or other safekeeping repository of a holder, on which the lease or rental period has expired, or any amount arising from the sale of such property, less any lawful claims, that are unclaimed for three years from the date on which the lease or rental period expired;

(J) Subject to division (M)(2) of this section, all moneys, rights to moneys, or other intangible property, and any income or increment on them, held or owed by a holder which is a fiduciary for the benefit of another, or a fiduciary or custodian of a qualified retirement plan or individual retirement arrangement under section 401 or 408 of the Internal Revenue Code, unclaimed for three years after the final date for distribution;

(K) All moneys, rights to moneys, or other intangible property held or owed in this state or held for or owed to an owner whose last known address is within this state, by the United States government or any state, as those terms are described in division (E) of section 169.01 of the Revised Code, unclaimed by the owner for three years, excluding any property in the control of any court in a proceeding in which a final adjudication has not been made;

(L) Amounts payable pursuant to the terms of any policy of insurance, other than life insurance, or any refund available under such a policy, held or owed by any holder, unclaimed for three years from the date payable or distributable;

(M)

(1) Subject to division (M)(2) of this section, any funds constituting rents or lease payments due, any deposit made to secure payment of rents or leases, or any sum paid in advance for rents, leases, possible damage to property, unused services, performance requirements, or any other purpose, held or owed by a holder unclaimed for one year;

(2) Any escrow funds, security deposits, or other moneys that are received by a licensed broker in a fiduciary capacity and that, pursuant to division (A)(26) of section 4735.18 of the Revised Code, are required to be deposited into and maintained in a special or trust, noninterest-bearing bank account separate and distinct from any personal or other account of the licensed broker, held or owed by the licensed broker unclaimed for two years.

(N) Any sum greater than fifty dollars payable as wages, any sum payable as salaries or commissions, any sum payable for services rendered, funds owed or held as royalties, oil and mineral proceeds, funds held for or owed to suppliers, and moneys owed under pension and profit-sharing plans, held or owed by any holder unclaimed for one year from date payable or distributable, and all other credits held or owed, or to be refunded to a retail customer, by any holder unclaimed for three years from date payable or distributable;

(O) Amounts held in respect of or represented by lay-aways sold after January 1, 1972, less any lawful claims, when such lay-aways are unclaimed for three years after the sale of them;

(P) All moneys, rights to moneys, and other intangible property not otherwise constituted as unclaimed funds by this section, including any income or increment on them, less any lawful claims, which are held or owed by any holder, other than a holder which holds a permit issued pursuant to Chapter 3769. of the Revised Code, and which have remained unclaimed for three years after becoming payable or distributable;

(Q) All moneys that arise out of a sale held pursuant to section 5322.03 of the Revised Code, that are held by a holder for delivery on demand to the appropriate person pursuant to division (I) of that section, and that are unclaimed for two years after the date of the sale.

(R)

(1) Any funds that are subject to an agreement between the holder and owner providing for automatic reinvestment and that constitute dividends, distributions, or other sums held or owed by a holder in connection with a security as defined in section 1707.01 of the Revised Code, an ownership interest in an investment company registered under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C. 80a-1, as amended, or a certificate of deposit, unclaimed for a period of five years.

(2) The five-year period under division (R)(1) of this section commences from the date a second shareholder notification or communication mailing to the owner of the funds is returned to the holder as undeliverable by the United States postal service or other carrier. The notification or communication mailing by the holder shall be no less frequent than quarterly.

All moneys in a personal allowance account, as defined by rules adopted by the director of job and family services, up to and including the maximum resource limitation, of a medicaid patient who has died after receiving care in a long-term care facility, and for whom there is no identifiable heir or sponsor, are not subject to this chapter.

Effective Date: 08-29-2002



Section 169.03 - Report of unclaimed funds.

(A)

(1) Every holder of unclaimed funds and, when requested, every person that could be the holder of unclaimed funds, under this chapter shall report to the director of commerce with respect to the unclaimed funds as provided in this section. The report shall be verified.

(2) With respect to items of unclaimed funds each having a value of fifty dollars or more, the report required under division (A)(1) of this section shall include the following:

(a) The full name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of unclaimed funds under this chapter;

(b) In the case of unclaimed funds reported by holders providing life insurance coverage, the full name of the insured or annuitant and beneficiary, if any, and their last known addresses according to the holder's records;

(c) The nature and identifying number, if any, or description of the funds and the amount appearing from the records to be due;

(d) The date when the funds became payable, demandable, or returnable and the date of the last transaction with the owner with respect to the funds;

(e) Subject to division (I) of this section, the social security number of the owner of the unclaimed funds, if it is available;

(f) If the item of unclaimed funds has a value of one thousand dollars or more and the holder has verified that the last known address as shown by the records of the holder is not accurate as provided in division (D) of this section, a statement that efforts were undertaken by the holder to verify that the address is not accurate. Any verifying documentation shall be maintained by the holder for five years from the date of the report and shall be available upon request to the director or the director's designee.

(g) Other information that the director prescribes as necessary for the administration of this chapter.

(3) With respect to items of unclaimed funds each having a value of less than fifty dollars, the report required under division (A)(1) of this section shall include the following:

(a) Each category of items of unclaimed funds as described in section 169.02 of the Revised Code;

(b) The number of items of unclaimed funds within each category;

(c) The aggregated value of the items of unclaimed funds within each category.

(B) If the holder of unclaimed funds is a successor to other organizations that previously held the funds for the owner, or if the holder has changed its name while holding the funds, it shall file with the report all prior known names and addresses and date and state of incorporation or formation of each holder of the funds.

(C) The report shall be filed before the first day of November of each year as of the preceding thirtieth day of June, but the report of holders providing life insurance coverage shall be filed before the first day of May of each year as of the preceding thirty-first day of December. The director may postpone, for good cause shown, the reporting date upon written request by any holder required to file a report.

(D) The holder of unclaimed funds under this chapter shall send notice to each owner of each item of unclaimed funds having a value of fifty dollars or more at the last known address of the owner as shown by the records of the holder before filing the annual report. In case of holders providing life insurance coverage, this notice shall also be mailed to each beneficiary at the last known address of the beneficiary as shown by the records of the holder, except that the notice to beneficiaries shall not be mailed if that address is the same as that of the insured and the surname of the beneficiary is the same as that of the insured. The holder shall not report an item of unclaimed funds earlier than the thirtieth day after the mailing of notice required by this division.

The notice required by this division shall set forth the nature and identifying number, if any, or description of the funds and the amount appearing on the records of the holder to be due the owner or beneficiary, and shall inform the owner or beneficiary that the funds will, thirty days after the mailing of the notice, be reported as unclaimed funds under this chapter. A self-addressed, stamped envelope shall be included with the notice, with instructions that the owner or beneficiary may use the envelope to inform the holder of the owner's or beneficiary's continued interest in the funds, and, if so informed before the date for making the report to the director, the holder shall not report the funds to the director. The notice shall be mailed by first class mail if the item of unclaimed funds has a value of fifty dollars or more but less than one thousand dollars and by certified mail, return receipt requested, if the item of unclaimed funds has a value of one thousand dollars or more, unless the holder has verified that the last known address of the owner or beneficiary as shown by the records of the holder is not accurate. For purposes of this section, a holder has verified that the last known address of the owner or beneficiary is not accurate by documenting at least two of the following:

(1) The owner or beneficiary failed to respond to a first class mail notice sent to the last known address of the owner or beneficiary.

(2) A first class mail notice sent by the holder to the last known address of the owner or beneficiary was returned as undeliverable.

(3) An electronic or manual search of available public records failed to confirm that the last known address of the owner or beneficiary is accurate. The holder shall maintain documentation of its search efforts. If a search of public records or databases identifies a more recent address for the owner or beneficiary than the address in the holder's records, the holder shall send notice to the owner or beneficiary at that more recent address in accordance with this section.

A holder that sends a notice by certified mail, return receipt requested, may charge the item of unclaimed funds up to twenty dollars for providing that notice.

If there is no address of record for the owner or beneficiary, the holder is relieved of any responsibility of sending notice, attempting to notify, or notifying the owner or beneficiary. The mailing of notice pursuant to this section shall discharge the holder from any further responsibility to give notice.

(E) Verification of the report and of the mailing of notice, where required, shall be executed by an officer of the reporting holder.

(F)

(1) The director may, at reasonable times and upon reasonable notice, examine or cause to be examined, by auditors of supervisory departments or divisions of the state, the records of any holder to determine compliance with this chapter.

(2) Holders shall retain records, designated by the director as applicable to unclaimed funds, for five years beyond the relevant time period provided in section 169.02 of the Revised Code, or until completion of an audit conducted pursuant to division (F) of this section, whichever occurs first. An audit conducted pursuant to division (F) of this section shall not require a holder to make records available for a period of time exceeding the records retention period set forth in division (F) of this section, except for records pertaining to instruments evidencing ownership, or rights to them or funds paid toward the purchase of them, or any dividend, capital credit, profit, distribution, interest, or payment on principal or other sum, held or owed by a holder, including funds deposited with a fiscal agent or fiduciary for payment of them, or pertaining to debt of a publicly traded corporation. Any holder that is audited pursuant to division (F) of this section shall only be required to make available those records that are relevant to an unclaimed funds audit of that holder as prescribed by the director.

(3) The director may enter into contracts, pursuant to procedures prescribed by the director, with persons for the sole purpose of examining the records of holders, determining compliance with this chapter, and collecting, taking possession of, and remitting to the department's division of unclaimed funds, in a timely manner, the amounts found and defined as unclaimed. The director shall not enter into such a contract with a person unless the person does all of the following:

(a) Agrees to maintain the confidentiality of the records examined, as required under division (F)(4) of this section;

(b) Agrees to conduct the audit in accordance with rules adopted under section 169.09 of the Revised Code;

(c) Obtains a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state. The bond shall be in favor of the director and in the penal sum determined by the director. The bond shall be for the benefit of any holder of unclaimed funds that is audited by the principal and is injured by the principal's failure to comply with division (F)(3)(a) or (b) of this section.

(4) Records audited pursuant to division (F) of this section are confidential, and shall not be disclosed except as required by section 169.06 of the Revised Code or as the director considers necessary in the proper administration of this chapter.

(5) If a person with whom the director has entered into a contract pursuant to division (F)(3) of this section intends to conduct, in conjunction with an unclaimed funds audit under this section, an unclaimed funds audit for the purpose of administering another state's unclaimed or abandoned property laws, the person, prior to commencing the audit, shall provide written notice to the director of the person's intent to conduct such an audit, along with documentation evidencing the person's express authorization from the other state to conduct the audit on behalf of that state.

(6) Prior to the commencement of an audit conducted pursuant to division (F) of this section, the director shall notify the holder of unclaimed funds of the director's intent to audit the holder's records. If the audit will be conducted in conjunction with an audit for one or more other states, the director shall provide the holder with the name or names of those states.

(7) Any holder of unclaimed funds may appeal the findings of an audit conducted pursuant to division (F) of this section to the director. Pursuant to the authority granted by section 169.09 of the Revised Code, the director shall adopt rules establishing procedures for considering such an appeal.

(G) All holders shall make sufficient investigation of their records to ensure that the funds reported to the director are unclaimed as set forth in division (B) of section 169.01 and section 169.02 of the Revised Code.

(H) The expiration of any period of limitations on or after March 1, 1968, within which a person entitled to any moneys, rights to moneys, or intangible property could have commenced an action or proceeding to obtain these items shall not prevent these items from becoming unclaimed funds or relieve the holder of them of any duty to report and give notice as provided in this section and deliver them in the manner provided in section 169.05 of the Revised Code, provided that the holder may comply with this section and section 169.05 of the Revised Code with respect to any moneys, rights to moneys, or intangible property as to which the applicable statute of limitations has run prior to March 1, 1968, and in that event the holder shall be entitled to the protective provisions of section 169.07 of the Revised Code.

(I) No social security number contained in a report made pursuant to this section shall be used by the department of commerce for any purpose other than to enable the division of unclaimed funds to carry out the purposes of this chapter and for child support purposes in response to a request made by the office of child support in the department of job and family services made pursuant to section 3123.88 of the Revised Code.

Effective Date: 10-21-2003



Section 169.04 - Jurisdiction of other states.

(A) If funds otherwise subject to Chapter 169. of the Revised Code are held for or owed or distributable to an owner whose last known address is in another state by a holder who is subject to the jurisdiction of that state, the funds will not be unclaimed funds in this state and subject to Chapter 169. of the Revised Code if they may be claimed as unclaimed, abandoned, or escheated funds under the laws of such other state.

(B) If funds otherwise subject to Chapter 169. of the Revised Code are held for or distributable to an owner as to whom the records of the holder show no address, the director of commerce shall take custody of such funds, but such funds shall be subject to the claim of the proper escheat or custodial officer of another state upon proof to the director of commerce that the last known address of the owner of such funds is in such other state, provided, the director of commerce shall not turn over any funds to an escheat or custodial officer of another state unless such other state agrees to hold this state and the former holder of such funds harmless from any and all liabilities for any claim which then exists or which thereafter may arise or be made in respect to such funds. The director of commerce may enter into such agreements as he determines necessary to obtain funds held by escheat or custodial officers of other states which should properly be held by him under this chapter.

Effective Date: 12-11-1967



Section 169.041 - Recovering unclaimed funds in possession, custody or control of another state.

Nothing in section 169.04 or 169.05 of the Revised Code or in any other provision of this chapter shall be construed to diminish the authority of this state to recover one hundred per cent of funds that are or are presumed to be subject to the jurisdiction of this state under this chapter and that have been claimed as unclaimed, abandoned, or escheated funds under the laws of another state and are in the possession, custody, or control of that state. If the funds covered by this chapter have been claimed as unclaimed, abandoned, or escheated funds under the laws of another state and are in the possession, custody, or control of that state, no additional period of possession, custody, or control beyond the period established in the other state shall be imposed or in any manner required in this state for the funds subject to this chapter to be or presumed to be unclaimed funds under this chapter.

This section applies to all funds that are or are presumed to be subject to the jurisdiction of this state under this chapter and that have been claimed as unclaimed, abandoned, or escheated funds under the laws of another state and are in the possession, custody, or control of that state, whether, prior to or on or after the effective date of this section, the funds are or are presumed to be unclaimed, abandoned, or escheated under this chapter or the laws of that state.

Effective Date: 07-22-1994



Section 169.05 - Unclaimed funds trust fund.

(A) Every holder required to file a report under section 169.03 of the Revised Code shall, at the time of filing, pay to the director of commerce ten per cent of the aggregate amount of unclaimed funds as shown on the report, except for aggregate amounts of fifty dollars or less in which case one hundred per cent shall be paid. The funds may be deposited by the director in the state treasury to the credit of the unclaimed funds trust fund, which is hereby created, or placed with a financial organization. Any interest earned on money in the trust fund shall be credited to the trust fund. The remainder of the aggregate amount of unclaimed funds as shown on the report, plus earnings accrued to date of payment to the director, shall, at the option of the director, be retained by the holder or paid to the director for deposit as agent for the mortgage funds with a financial organization as defined in section 169.01 of the Revised Code, with the funds to be in income-bearing accounts to the credit of the mortgage funds, or the holder may enter into an agreement with the director specifying the obligations of the United States in which funds are to be invested, and agree to pay the interest on the obligations to the state. Holders retaining any funds not in obligations of the United States shall enter into an agreement with the director specifying the classification of income-bearing account in which the funds will be held and pay the state interest on the funds at a rate equal to the prevailing market rate for similar funds. Moneys that the holder is required to pay to the director rather than to retain may be deposited with the treasurer of state, or placed with a financial organization.

Securities and other intangible property transferred to the director shall, within a reasonable time, be converted to cash and the proceeds deposited as provided for other funds.

One-half of the funds evidenced by agreements , in income-bearing accounts, or on deposit with the treasurer of state shall be allocated on the records of the director to the mortgage insurance fund created by section 122.561 of the Revised Code. Out of the remaining half, after allocation of sufficient moneys to the minority business bonding fund to meet the provisions of division (B) of this section, the remainder shall be allocated on the records of the director to the housing development fund created by division (A) of section 175.11 of the Revised Code.

(B) The director shall serve as agent for the director of development and as agent for the Ohio housing finance agency in making deposits and withdrawals and maintaining records pertaining to the minority business bonding fund created by section 122.88 of the Revised Code, the mortgage insurance fund, and the housing development fund created by section 175.11 of the Revised Code. Funds from the mortgage insurance fund are available to the director of development when those funds are to be disbursed to prevent or cure, or upon the occurrence of, a default of a mortgage insured pursuant to section 122.451 of the Revised Code. Funds from the housing development fund are available upon request to the Ohio housing finance agency, in an amount not to exceed the funds allocated on the records of the director, for the purposes of section 175.05 of the Revised Code . Funds from the minority business bonding fund are available to the director of development upon request to pay obligations on bonds the director writes pursuant to section 122.88 of the Revised Code; except that, unless the general assembly authorizes additional amounts , the total maximum amount of moneys that may be allocated to the minority business bonding fund under this division is ten million dollars.

When funds are to be disbursed, the appropriate agency shall call upon the director to transfer the necessary funds to it. The director shall first withdraw the funds paid by the holders and deposited with the treasurer of state or in a financial institution as agent for the funds. Whenever these funds are inadequate to meet the request, the director shall provide for a withdrawal of funds, within a reasonable time and in the amount necessary to meet the request, from financial institutions in which the funds were retained or placed by a holder and from other holders who have retained funds, in an equitable manner as the director prescribes. In the event that the amount to be withdrawn from any one holder is less than five hundred dollars, the amount to be withdrawn is at the director's discretion . The director shall then transfer to the agency the amount of funds requested.

Funds deposited in the unclaimed funds trust fund are subject to call by the director when necessary to pay claims the director allows under section 169.08 of the Revised Code, in accordance with the director's rules , to defray the necessary costs of making publications this chapter requires and to pay other operating and administrative expenses the department of commerce incurs in the administration and enforcement of this chapter.

The unclaimed funds trust fund shall be assessed a proportionate share of the administrative costs of the department of commerce in accordance with procedures the director of commerce prescribes and the director of budget and management approves. The assessment shall be paid from the unclaimed funds trust fund to the division of administration fund.

(C) Earnings on the accounts in financial organizations to the credit of the mortgage funds shall, at the option of the financial organization, be credited to the accounts at times and at rates as earnings are paid on other accounts of the same classification held in the financial organization or paid to the director. The director shall be notified annually, and at other times as the director may request, of the amount of the earnings credited to the accounts. Interest on unclaimed funds a holder retains shall be paid to the director or credited as specified in the agreement under which the organization retains the funds. Interest payable to the director under an agreement to invest unclaimed funds and obligations of the United States shall be paid annually by the holder to the director. Any earnings or interest the director receives under this division shall be deposited in and credited to the mortgage funds.

Effective Date: 06-30-1997; 07-01-2005



Section 169.06 - Publishing notice of unclaimed funds.

(A) Before the first day of November of each year immediately following the calendar year in which the filing of reports is required by section 169.03 of the Revised Code, the director of commerce shall cause notice to be published once in an English language newspaper of general circulation in the county in this state in which is located the last known address of any person to be named in the notice required by this section. If no address is listed, the notice shall be published in the county in which the holder of the unclaimed funds has its principal place of business within this state; or if the holder has no principal place of business within this state, publication shall be made as the director determines most effective. If the address is outside this state, notice shall be published in a newspaper of general circulation in the county or parish of any state in the United States in which such last known address is located. If the last known address is in a foreign country, publication shall be made as the director determines most effective.

If the name of the owner is not available, the director may publish notice by class, identifying number, or as the director determines most effective.

(B) The published notice shall be entitled "Notice of Names of Persons Appearing to be Owners of Unclaimed Funds," and shall contain:

(1) The names in alphabetical order and last known addresses, if any, of each person appearing from the records of the holder to be the owner of unclaimed funds of a value of fifty dollars or more and entitled to notice as specified in division (A) of this section;

(2) A statement that information concerning the amount of the funds and any necessary information concerning the presentment of a claim therefor may be obtained by any persons possessing a property interest in the unclaimed funds by addressing an inquiry to the director.

(C) With respect to items of unclaimed funds each having a value of ten dollars or more, the director shall have available in his office during business hours an alphabetical list of owners and where a holder is a person providing life insurance coverage, beneficiaries, and their last known addresses, if any, whose funds are being held by the state pursuant to this chapter.

(D) The director may give any additional notice he deems necessary to inform the owner of the whereabouts of his funds.

Effective Date: 06-18-1991



Section 169.07 - Holder of unclaimed funds held harmless.

(A) Upon the payment of unclaimed funds to the director of commerce under section 169.05 of the Revised Code the holder will be relieved of further responsibility for the safekeeping thereof and will be held harmless by the state from any and all liabilities for any claim arising out of the transfer of such funds to the state.

(B) If legal proceedings are instituted against a holder which has paid unclaimed funds to the director or entered into an agreement as provided in section 169.05 of the Revised Code in respect to such funds, such holder shall notify the director in writing of the pendency of such proceedings and the director shall intervene and assume the defense of such proceedings. Failure to give such notice shall absolve the state from any and all liability which it may have with regard to such funds. If judgment is entered against such holder, the director shall, upon proof of satisfaction of such judgment, forthwith reimburse such organization for the amount of the judgment or enter into an agreement modified to reflect the satisfaction of such judgment, if the holder retained such funds, and shall reimburse such holder for any legal fees, costs and other expenses incurred in such proceedings in the manner provided for the payment of claims under division (D) of section 169.08 of the Revised Code.

Effective Date: 10-16-1972



Section 169.08 - Filing claim for refund.

(A) Any person claiming a property interest in unclaimed funds delivered or reported to the state under Chapter 169. of the Revised Code, including the office of child support in the department of job and family services, pursuant to section 3123.88 of the Revised Code, may file a claim thereto on the form prescribed by the director of commerce.

(B) The director shall consider matters relevant to any claim filed under division (A) of this section and shall hold a formal hearing if requested or considered necessary and receive evidence concerning such claim. A finding and decision in writing on each claim filed shall be prepared, stating the substance of any evidence received or heard and the reasons for allowance or disallowance of the claim. The evidence and decision shall be a public record. No statute of limitations shall bar the allowance of a claim.

(C) For the purpose of conducting any hearing, the director may require the attendance of such witnesses and the production of such books, records, and papers as the director desires, and the director may take the depositions of witnesses residing within or without this state in the same manner as is prescribed by law for the taking of depositions in civil actions in the court of common pleas, and for that purpose the director may issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, or papers, directed to the sheriff of the county where such witness resides or is found, which shall be served and returned. The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Fees and mileage shall be paid from the unclaimed funds trust fund.

(D) Interest is not payable to claimants of unclaimed funds held by the state. Claims shall be paid from the trust fund. If the amount available in the trust fund is not sufficient to pay pending claims, or other amounts disbursable from the trust fund, the treasurer of state shall certify such fact to the director, who shall then withdraw such amount of funds from the mortgage accounts as the director determines necessary to reestablish the trust fund to a level required to pay anticipated claims but not more than ten per cent of the net unclaimed funds reported to date.

The director may withdraw the funds paid to the director by the holders and deposited by the director with the treasurer of state or in a financial institution as agent for such funds. Whenever these funds are inadequate to meet the requirements for the trust fund, the director shall provide for a withdrawal of funds, within a reasonable time, in such amount as is necessary to meet the requirements, from financial institutions in which such funds were retained or placed by a holder and from other holders who have retained funds, in an equitable manner as prescribed by the director. In the event that the amount to be withdrawn from any one such holder is less than five hundred dollars, the amount to be withdrawn shall be at the discretion of the director. Such funds may be reimbursed in the amounts withdrawn when the trust fund has a surplus over the amount required to pay anticipated claims. Whenever the trust fund has a surplus over the amount required to pay anticipated claims, the director may transfer such surplus to the mortgage accounts.

(E) If a claim which is allowed under this section relates to funds which have been retained by the reporting holder, and if the funds, on deposit with the treasurer of state pursuant to this chapter, are insufficient to pay claims, the director may notify such holder in writing of the payment of the claim and such holder shall immediately reimburse the state in the amount of such claim. The reimbursement shall be credited to the unclaimed funds trust fund.

(F) Any person, including the office of child support, adversely affected by a decision of the director may appeal such decision in the manner provided in Chapter 119. of the Revised Code.

In the event the claimant prevails, the claimant shall be reimbursed for reasonable attorney's fees and costs.

(G) Notwithstanding anything to the contrary in this chapter, any holder who has paid moneys to or entered into an agreement with the director pursuant to section 169.05 of the Revised Code on certified checks, cashiers' checks, bills of exchange, letters of credit, drafts, money orders, or travelers' checks, may make payment to any person entitled thereto, including the office of child support, and upon surrender of the document, except in the case of travelers' checks, and proof of such payment, the director shall reimburse the holder for such payment without interest.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 2008 HB525 07-01-2009



Section 169.09 - Administrative rules.

The director of commerce shall make, in accordance with Chapter 119. of the Revised Code, necessary rules that prescribe uniform methods for conducting unclaimed funds audits under section 169.03 of the Revised Code and for determining when such an audit is appropriate, and may make necessary rules to carry out any other duty imposed upon the director by this chapter.

Effective Date: 09-29-1999



Section 169.10 - Prohibited acts.

(A) No person or holder shall knowingly fail to render any report or perform other duties required under Chapter 169. of the Revised Code.

(B) No person or holder shall knowingly refuse to pay or deliver unclaimed funds to or enter into an agreement with the director of commerce as required under section 169.05 of the Revised Code.

Effective Date: 12-11-1967



Section 169.11 - Early report of unclaimed funds.

Any holder who has possession, custody, or control of moneys, rights to moneys, or other intangible property which he has reason to believe will be reportable in the future as unclaimed funds may report such items as unclaimed funds prior to the date required for such reporting, in accordance with section 169.03 of the Revised Code, and then is relieved of responsibility as provided in section 169.07 of the Revised Code.

Effective Date: 10-16-1972



Section 169.12 - Failure to report or file report.

(A) Whoever knowingly violates section 169.03 of the Revised Code by failure to report unclaimed funds by the date prescribed therefor may be subject to a civil penalty of one hundred dollars per day.

(B) Whoever violates section 169.03 of the Revised Code by failure to file an unclaimed funds report upon request within four months of the date of such request shall be subject to a civil penalty of one hundred dollars per day, which may be in addition to the other civil penalties provided for in this section.

(C) Unclaimed funds not paid or made the subject of an agreement with the director of commerce as provided in sections 169.03 and 169.05 of the Revised Code either because they were not reported or they were underreported or when reported were not paid or not made the subject of the required agreement shall have added thereto interest from the date prescribed for such payment or agreement until the date settlement is made. Such interest shall, if the holder is a financial institution, be the best available, nonnegotiable, retail time deposit base rate offered by that financial institution in the calendar year previous to the date of discovery of the violation, or if the holder is not a financial institution, be the best available six-month treasury bill rate offered in the calendar year previous to the date of discovery of violation. In addition, a civil penalty of one per cent of the amount of unclaimed funds not reported, underreported, or on which settlement has not been made shall be imposed for each month from the date prescribed for such reporting and payment or agreement until such required settlement is made, except that such penalty shall not be imposed for more than twenty-five months.

(D) In determining interest and penalties due in respect to intangible property, such property will be valued at the market value as of the date prescribed for reporting and payment in sections 169.03 and 169.05 of the Revised Code. If no market value is determinable such property shall be valued as of the same date on the basis used by the department of taxation.

(E) If any person refuses to report or settle with the director as required under this chapter, the director may bring an action in the court having jurisdiction in the county where the holder resides or has his principal place of business or is engaged in business, to enforce such reporting or settlement requirements and to recover interest and penalties due.

The director may waive part or all of the civil penalties provided for in this section for good cause shown and shall waive such civil penalties upon a showing that a holder had reasonable grounds for not complying with this chapter.

Effective Date: 09-20-1984



Section 169.13 - Agreements to pay fee, compensation, commission, or other remuneration to locate, deliver, recover, or assist in recovery of unclaimed funds.

(A)

(1) All agreements to pay a fee, compensation, commission, or other remuneration to locate, deliver, recover, or assist in the recovery of unclaimed funds reported under section 169.03 of the Revised Code, entered into within two years immediately after the date a report is filed under division (C) of section 169.03 of the Revised Code, are invalid.

(2) A person interested in entering into an agreement to locate, deliver, recover, or assist in the recovery of unclaimed funds for remuneration shall not initiate any contact with an owner during the two-year period immediately after the date a report is filed under division (C) of section 169.03 of the Revised Code. Failure to comply with this requirement is grounds for the invalidation of any such agreement between the person and the owner.

(B) An agreement entered into any time after such two-year period is valid only if all of the following conditions are met:

(1) The aggregate fee, compensation, commission, or other remuneration agreed upon is not in excess of ten per cent of the amount recovered and paid to the owner by the director of budget and management;

(2) The agreement is in writing, signed by the owner, and notarized and discloses all of the following items:

(a) The name, address, and telephone number of the owner, as shown by the records of the person or entity in possession of the unclaimed funds or contents of a safe deposit box;

(b) The name, address, and telephone number of the owner if the owner's name, address, or telephone number are different from the name, address, or telephone number of the owner as shown by the records of the person or entity in possession of the unclaimed funds or contents of a safe deposit box;

(c) The nature and value of the unclaimed funds or contents of a safe deposit box;

(d) The amount the owner will receive after the fee or compensation has been subtracted;

(e) The name and address of the person or entity in possession of the unclaimed funds or contents of a safe deposit box;

(f) That the auditor of state will pay the unclaimed funds directly to the owner or the director shall deliver the contents of a safe deposit box directly to the owner;

(g) That the person agreeing to locate, deliver, recover, or assist in the recovery of the unclaimed funds or contents of a safe deposit box is not an employee or agent of the director of commerce;

(h) That the director is not a party to the agreement;

(i) That the person agreeing to locate, deliver, recover, or assist in the recovery of the unclaimed funds or contents of a safe deposit box holds a valid certificate of registration issued by the director under section 169.16 of the Revised Code;

(j) The number designated on that certificate of registration and the date the certificate of registration expires.

(3) No agreement described in division (B)(2) of this section shall include a power of attorney for the payment of the unclaimed funds or delivery of the contents of a safe deposit box to any person other than the owner of the unclaimed funds or contents of a safe deposit box.

(4) If the agreement involves recovery of the contents of a safe deposit box, the agreement stipulates that the person receiving any fee, compensation, commission, or other remuneration for engaging in any activity for the purpose of locating, delivering, recovering, or assisting in the recovery of unclaimed funds or other items stored in a safe deposit box on behalf of any other person shall do all of the following:

(a) Make arrangements to have an appraiser and the director of commerce view the contents of the safe deposit box together, at a time mutually agreeable to the appraiser and director;

(b) State that the value of the property in the safe deposit box is the amount established by the appraiser who viewed the safe deposit box contents;

(c) Base the fee, compensation, commission, or other remuneration for locating, delivering, recovering, or assisting in the recovery of unclaimed funds or other items stored in a safe deposit box on the appraised value established by the appraiser who viewed the safe deposit box contents.

(C) No person shall receive a fee, compensation, commission, or other remuneration, or engage in any activity for the purpose of locating, delivering, recovering, or assisting in the recovery of unclaimed funds or contents of a safe deposit box, under an agreement that is invalid under this section.

(D) A person who receives any fee, compensation, commission, or other remuneration for engaging in any activity for the purpose of locating, delivering, recovering, or assisting in the recovery of unclaimed funds or other items stored in a safe deposit box on behalf of any other person cannot function as an appraiser of the contents of the safe deposit box for purposes of division (B)(4) of this section.

(E) The director shall not recognize or make any delivery and the auditor of state shall not make any payment pursuant to any power of attorney between an owner of the unclaimed funds or contents of a safe deposit box and the person with whom the owner entered into an agreement pursuant to division (B)(2) of this section to locate, deliver, recover, or assist in the recovery of the unclaimed funds or contents of a safe deposit box if that power of attorney is entered into on or after the effective date of this amendment and that power of attorney specifically provides for the payment of unclaimed funds or delivery of the contents of a safe deposit box to any person other than the owner of the unclaimed funds or contents of a safe deposit box. Nothing in this section shall be construed as prohibiting the payment of unclaimed funds or delivery of the contents of a safe deposit box to the legal representative of the owner of the unclaimed funds or contents of the safe deposit box. Notwithstanding the definition of "owner" specified in division (C) of section 169.01 of the Revised Code, for purposes of the payment of unclaimed funds or delivery of the contents of the safe deposit box, a person with whom an owner entered into an agreement under division (B)(2) of this section is not a legal representative.

Effective Date: 07-01-1996; 2006 SB223 03-23-2007; 2006 HB699 03-29-2007



Section 169.14 - RC 169.13 claim to include registration certificate number.

(A) Each person that files a claim with the director of commerce, pursuant to an agreement entered into under section 169.13 of the Revised Code, shall include with that claim the number designated on the certificate of registration that is issued to the person under section 169.16 of the Revised Code.

(B) The division of unclaimed funds shall not process any claim described in division (A) of this section that does not include the required certificate of registration number.

Effective Date: 2006 SB223 05-22-2007



Section 169.16 - Certificate of registration required.

(A) No person, on behalf of any other person, shall engage in any activity for the purpose of locating, delivering, recovering, or assisting in the recovery of unclaimed funds or contents of a safe deposit box, and receive a fee, compensation, commission, or other remuneration for such activity, without first having obtained a certificate of registration from the director of commerce in accordance with this section.

(B) An application for a certificate of registration shall be in writing and in the form prescribed by the director. The application shall be accompanied by a recent full-face color photograph of the applicant and notarized character reference letters from two reputable character witnesses. The application shall, at a minimum, provide all of the following:

(1) The applicant's full name, home address, and work address;

(2) The name, address, and telephone number of the two character witnesses who have provided the character reference letters;

(3) A statement that the applicant has not, during the ten-year period immediately preceding the submission of the application, violated division (A) of this section on or after the effective date of this section, or division (C) of section 169.13 of the Revised Code, or been convicted of, or pleaded guilty to, any felony or any offense involving moral turpitude, including theft, attempted theft, falsification, tampering with records, securing writings by deception, fraud, forgery, and perjury;

(4) The notarized signature of the applicant immediately following an acknowledgment that any false or perjured statement subjects the applicant to criminal liability under section 2921.13 of the Revised Code.

(C) Upon the filing of the application with the division of unclaimed funds, the division may investigate the applicant to verify the information provided in the application and to determine the applicant's eligibility for a certificate of registration under this section. False information on an application is grounds for the denial or revocation of the applicant's certificate of registration.

(D) The director shall issue a certificate of registration to an applicant if the director finds that the following conditions are met:

(1) The applicant has not, during the ten-year period immediately preceding the submission of the application, violated division (A) of this section on or after the effective date of this section, or division (C) of section 169.13 of the Revised Code, or been convicted of, or pleaded guilty to, any felony or any offense involving moral turpitude, including theft, attempted theft, falsification, tampering with records, securing writings by deception, fraud, forgery, and perjury.

(2) The applicant's character and general fitness command the confidence of the public and warrant the belief that the applicant's business will be conducted honestly and fairly.

(E) The certificate of registration issued pursuant to division (D) of this section may be renewed annually if the director finds that the following conditions are met:

(1) The applicant submits a renewal application form prescribed by the director.

(2) The applicant meets the conditions set forth in division (D) of this section.

(3) The applicant's certificate of registration is not subject to an order of revocation by the director.

Effective Date: 2006 SB223 03-23-2007



Section 169.17 - Revocation or refusal to issue or renew certificate.

(A) After notice and an opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code, the director of commerce shall revoke or refuse to issue or renew a certificate of registration if the director finds either of the following:

(1) During the immediately preceding ten-year period, the person violated division (A) of section 169.16 on or after the effective date of this section, or division (C) of section 169.13 of the Revised Code, or has been convicted of, or pleaded guilty to, any felony or any offense involving moral turpitude, including theft, attempted theft, falsification, tampering with records, securing writings by deception, fraud, forgery, and perjury.

(2) The person's character and general fitness do not command the confidence of the public or warrant the belief that the person's business will be conducted honestly and fairly.

(B) The director may investigate alleged violations of division (C) of section 169.13 or division (A) of section 169.16 of the Revised Code or complaints concerning any such violation. The director may make application to the court of common pleas for an order enjoining any such violation and, upon a showing by the director that a person has committed or is about to commit such a violation, the court shall grant an injunction, restraining order, or other appropriate relief.

(C) In conducting any investigation pursuant to this section, the director may compel, by subpoena, witnesses to testify in relation to any matter over which the director has jurisdiction and may require the production of any book, record, or other document pertaining to that matter. If a person fails to file any statement or report, obey any subpoena, give testimony, produce any book, record, or other document as required by a subpoena, or permit photocopying of any book, record, or other document subpoenaed, the court of common pleas of any county in this state, upon application made to it by the director, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

(D) If the director determines that a person is engaged in or is believed to be engaged in activities that may constitute a violation of division (C) of section 169.13 or division (A) of section 169.16 of the Revised Code, the director, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, may issue a cease and desist order. Such an order shall be enforceable in the court of common pleas.

Effective Date: 2006 SB223 03-23-2007



Section 169.99 - Penalty.

(A) Whoever violates section 169.10 of the Revised Code shall be fined not more than five hundred dollars. Each day of continuance of such violation is a separate offense.

(B) Whoever violates division (C) of section 169.13 or division (A) of section 169.16 of the Revised Code is guilty of a misdemeanor of the first degree for a first offense and of a felony of the fifth degree for any subsequent offense.

Effective Date: 12-11-1967; 2006 SB223 03-23-2007






Chapter 171 - RETIREMENT STUDY COUNCIL

Section 171.01 - Ohio retirement study council.

As used in this chapter, "state retirement systems" means the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, and state highway patrol retirement system.

There is hereby created the Ohio retirement study council. Members of the council shall be appointed as follows:

(A) Three members of the senate, appointed by the president of the senate, not more than two of whom may be members of the same political party;

(B) Three members of the house of representatives, appointed by the speaker of the house of representatives, not more than two of whom may be members of the same political party;

(C) Three members appointed by the governor, with the advice and consent of the senate, not more than two of whom shall be members of the same political party, one of whom shall represent the state and its employees; one of whom shall represent nonstate governments and their employees; and one of whom shall represent educational employers and their employees. Of these three members, at least one shall be a person with investment expertise. Terms of the existing members appointed by the governor shall not be affected. Terms of office of members appointed by the governor shall be for three years, commencing on the first day of July and ending on the thirtieth day of June. Each member appointed by the governor shall hold office from the date of appointment until the end of the term for which the appointment was made. Any member appointed by the governor to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Each member appointed by the governor shall continue in office until the member's successor is appointed and qualified, notwithstanding the expiration of the member's term of office.

(D) Five ex officio members as follows: the executive director of the public employees retirement system, the executive director of the state teachers retirement system, the executive director of the school employees retirement system, the executive secretary of the Ohio police and fire pension fund, and the secretary of the state highway patrol retirement board, who shall be nonvoting members.

A vacancy on the council shall be filled by the person qualified to make the original appointment for the unexpired term, in the same manner as the original appointment.

The members of the council who are appointed from the membership of the senate and the house of representatives shall serve during their terms as members of the general assembly and until their successors are appointed and qualified, notwithstanding the adjournment of the general assembly of which they are members or the expiration of their terms as members of such general assembly.

Effective Date: 11-02-1999; 09-15-2004



Section 171.02 - Meetings - organization.

Meetings of the Ohio retirement study council shall be called in such manner and at such times as prescribed by rules adopted by the council. A majority of the council constitutes a quorum and no action shall be taken by the council unless approved by at least five voting members. The council shall organize by selecting a chairperson, vice-chairperson, and such other officers as it deems necessary. The council shall adopt rules for the conduct of its business and the election of its officers, and shall establish an office in Columbus. Each member of the council, before entering upon the member's official duties shall take and subscribe to an oath of office, to uphold the constitution and laws of the United States and this state and to perform the duties of the office honestly, faithfully, and impartially. Members of the council shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

Effective Date: 12-02-1996



Section 171.03 - Powers of council.

The Ohio retirement study council may:

(A) Appoint a director to manage and direct the duties of the staff of the council. The director shall be a person who has had training and experience in areas related to the duties of the council.

(B) Appoint such professional, technical, and clerical employees as are necessary, and employ or hire on a consulting basis such actuarial, legal, investment, or other technical services required for the performance of its duties;

(C) Fix the compensation of the director and all other employees of the council. The employees of the council shall be members of the public employees retirement system.

(D) Require the public employees retirement board, the state teachers retirement board, the school employees retirement board, the state highway patrol retirement system, the Ohio police and fire pension fund, and any agency or official of this state or its political subdivisions to provide it with any information necessary to carry out its duties;

(E) Administer oaths and hold public hearings at such times and places within the state as may be necessary to accomplish the purposes and intent of Chapter 171. of the Revised Code;

(F) Establish a uniform format for any report that the boards of the state retirement systems are required to submit to the council and regular reporting requirements;

(G) Request that the auditor of state perform or contract for the performance of a financial or special audit of a state retirement system;

(H) Review all proposed rules submitted to the council pursuant to sections 145.09, 742.10, 3307.04, 3309.04, and 5505.04 of the Revised Code and submit any recommendations to the joint committee on agency rule review.

Effective Date: 11-02-1999; 09-15-2004



Section 171.04 - Duties of council.

The Ohio retirement study council shall:

(A) Make an impartial review from time to time of all laws governing the administration and financing of the pension and retirement funds under Chapters 145., 146., 742., 3307., 3309., and 5505. of the Revised Code and recommend to the general assembly any changes it may find desirable with respect to the allowances and benefits, sound financing of the cost of benefits, the prudent investment of funds, and the improvement of the language, structure, and organization of the laws;

(B) Make an annual report to the governor and to the general assembly covering its evaluation and recommendations with respect to the operations of the state retirement systems and their funds;

(C) Study all changes in the retirement laws proposed to the general assembly and report to the general assembly on their probable costs, actuarial implications, and desirability as a matter of public policy;

(D) Review semiannually the policies, objectives, and criteria adopted under sections 145.11, 742.11, 3307.15, 3309.15, and 5505.06 of the Revised Code for the operation of the investment programs of the state retirement systems, including a review of asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, relative volatility, and performance evaluation guidelines. The council shall, not later than thirty days after completing a review, submit to the governor and the general assembly a report summarizing its findings.

(E) Have prepared by an independent actuary, at least once every ten years, an actuarial review of the actuarial valuations and quinquennial actuarial investigations prepared under sections 145.22, 742.14, 3307.20, 3309.21, and 5505.12 of the Revised Code, including a review of the actuarial assumptions and methods, the data underlying the valuations and investigations, and the adequacy of each system's employee and employer contribution rates to amortize its unfunded actuarial pension liability, if any, and to support the payment of benefits authorized by Chapter 145., 742., 3307., 3309., or 5505. of the Revised Code. The council shall submit to the governor and the general assembly a report summarizing the review.

(F) Have conducted by an independent auditor at least once every ten years a fiduciary performance audit of each of the state retirement systems.

All costs associated with an audit conducted pursuant to division (F) of this section shall be paid by the retirement system audited.

(G) Provide each member of the council with copies of all proposed rules submitted to the council pursuant to sections 145.09, 742.10, 3307.04, 3309.04, and 5505.04 of the Revised Code and submit any recommendations to the joint committee on agency rule review.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 07-13-2000; 09-15-2004



Section 171.05 - Compensation and expenses of council.

The compensation of all employees of the Ohio retirement study council and other expenses of the council shall be paid upon vouchers approved by the director and the chairperson of the council.

The public employees retirement system, state teachers retirement system, school employees retirement system, state highway patrol retirement system, and Ohio police and fire pension fund shall pay the annual expenses of the council. The council shall prepare and submit to the retirement boards on or before the thirtieth day of June of each year an itemized estimate of the amounts necessary to pay the expenses of the council during the following year. Such expenses shall be charged to and paid by each of the retirement systems in the same ratio as the assets of each system, as of the preceding January first, bear to the total assets of all five systems on that date.

The council shall establish policies and procedures for purchasing goods and services on a competitive basis and maintaining tangible personal property. The policies and procedures shall be designed to safeguard the use of funds received by the council. An audit performed under Chapter 117. of the Revised Code shall include a determination of the council's compliance with the policies and procedures.

The council is not subject to Chapters 123., 124., 125., 126., and 127. of the Revised Code.

The treasurer of state shall be the custodian of all funds of the council.

Effective Date: 11-02-1999



Section 171.06 - Attorney general is legal advisor to council.

The attorney general is the legal adviser to the Ohio retirement study council.

Effective Date: 09-15-2004



Section 171.07 - Triennial independent actuarial study of effect of alternative retirement program.

The Ohio retirement study council shall cause an independent actuarial study to be completed and submitted to the Ohio board of regents by July 1, 2002, and by the first day of July of every third year thereafter. The study shall determine any necessary adjustments in contributions under section 3305.06 of the Revised Code to reflect any changes in the level of the negative financial impact on the public employees retirement system, state teachers retirement system, and school employees retirement system resulting from the establishment of the alternative retirement program.

Effective Date: 04-01-2001



Section 171.50 - Boards to submit member education program to council.

The boards of the state retirement systems shall jointly develop a retirement board member education program and submit the program to the Ohio retirement study council.

The boards shall jointly pay all costs associated with establishing and conducting the retirement board member education program.

The retirement board member education program shall consist of an orientation component for newly elected and appointed members and a continuing education component for board members who have served for at least one year. The program shall incorporate into its curriculum each of the following topics: board member duties and responsibilities, retirement system member benefits and health care management, ethics, governance processes and procedures, actuarial soundness, investments, and any other subject matter the boards believe is reasonably related to the duties of a board member.

All program sessions, classes, and other events shall be held in Ohio.

Effective Date: 09-15-2004






Chapter 173 - DEPARTMENT OF AGING

Section 173.01 - Department of aging - powers and duties.

The department of aging shall:

(A) Be the designated state agency to administer programs of the federal government relating to the aged, requiring action within the state, that are not the specific responsibility of another state agency under federal or state statutes. The department shall be the sole state agency to administer funds granted by the federal government under the "Older Americans Act of 1965," 79 Stat. 219, 42 U.S.C. 3001, as amended. The department shall not supplant or take over for the counties or municipal corporations or from other state agencies or facilities any of the specific responsibilities borne by them on November 23, 1973. The department shall cooperate with such federal and state agencies, counties, and municipal corporations and private agencies or facilities within the state in furtherance of the purposes as set forth in this chapter.

(B) Administer state funds appropriated for its use for administration and for grants and may use appropriated state funds as state match for federal grants. All federal funds received shall be reported to the director of budget and management.

(C) Review all proposed plans, programs, and rules primarily affecting persons sixty years of age or older, and shall be sent a copy of all proposed and final rules, as well as proposals for plans and programs that primarily affect persons sixty years of age or older and notices of all hearings on such rules, plans, and programs. Any state agency proposing a plan, program, or rule that primarily affects persons sixty years of age or older shall submit a copy of such proposal to the department for its written comments. No such proposed plan, program, or rule shall take effect until the department's comments have been requested. The department shall review the proposal and submit a written comment on such proposal to the agency making the proposal, within thirty days from the date the department receives the proposal. If the department does not agree that the proposed plan, program, or rule shall take effect as proposed, the department shall set forth in writing its reasons and its suggestions for changes in the proposed plan, program, or rule. If the agency making the proposal does not choose to comply with the suggestions of the department, the agency making the proposal shall send the department, no later than thirty days before the proposal becomes final, written notice of its intention not to comply with such suggestions and its reason for such noncompliance.

This section does not apply to plans or revisions adopted under section 5101.46 of the Revised Code.

(D) Plan, initiate, coordinate, and evaluate statewide programs, services, and activities for elderly people;

(E) Disseminate information concerning the problems of elderly people and establish and maintain a central clearinghouse of information on public programs at all levels of government that would be of interest or benefit to the elderly;

(F) Report annually to the governor and the general assembly on the department's programs;

(G) Have authority to contract with public or private groups to perform services for the department;

(H) Conduct investigations under section 3721.17 of the Revised Code;

(I) Hire investigators to conduct investigations of alleged violations of sections 3721.10 to 3721.17 of the Revised Code pursuant to section 3721.17 of the Revised Code;

(J) Adopt rules under Chapter 119. of the Revised Code to govern investigations conducted under section 3721.17 of the Revised Code;

(K) Adopt rules pursuant to Chapter 119. of the Revised Code to govern the operation of services and facilities for the elderly that are provided, operated, contracted for, or supported by the department, and determine that those services and facilities are operated in conformity with the rules;

(L) Determine the needs of the elderly and represent their interests at all levels of government;

(M) Establish and operate a long-term care ombudsman program pursuant to section 307(a)(12)(A) of the "Older Americans Act of 1965," as amended by the "Comprehensive Older Americans Act Amendments of 1978," 92 Stat. 1524, 42 U.S.C. 3027, and amendments thereto.

Effective Date: 07-01-1985



Section 173.011 - Planning and service areas.

(A) When administering funds granted under the "Older Americans Act of 1965," 79 Stat. 219, 42 U.S.C. 3001, as amended, the department of aging may divide the state into separate multi-county regions that shall be known as planning and service areas. If the department divides the state into those areas, then, consistent with the rules adopted under division (C)(1) of this section, it shall designate one public entity or one private nonprofit entity as each area's agency on aging. That agency shall administer programs on behalf of the department under the Older Americans Act of 1965 within its planning and service area.

(B) Consistent with the rules adopted under division (C)(2) of this section and following an adjudication hearing conducted in accordance with Chapter 119. of the Revised Code, the department may issue an adjudication order that withdraws or provisionally maintains the designation of an entity as an agency on aging.

(C) The department shall adopt rules under Chapter 119. of the Revised Code that do both of the following:

(1) Establish criteria to be used for designating an agency on aging;

(2) Provide procedures and grounds for withdrawing or provisionally maintaining the designation of an entity as an agency on aging of a planning and service area.

Effective Date: 09-29-1999



Section 173.02 - Administrative rules.

The department of aging shall adopt, and may rescind, rules as necessary to carry out the provisions of Chapter 173. of the Revised Code and may:

(A) Provide technical assistance and consultation to public and private nonprofit agencies with respect to programs, services, and activities for elderly people;

(B) Cooperate with federal agencies, other state agencies or departments, and organizations to conduct studies and surveys on the special problems of the aged in such matters as mental and physical health, housing, transportation, family relationships, employment, income, vocational rehabilitation, recreation, and education; make such reports as are appropriate to the governor and other federal and state agencies; and develop recommendations for administrative or legislative action to alleviate such problems;

(C) Develop and strengthen the services available for the aging in the state by coordinating the existing services provided by federal, state, and local departments and agencies, and private agencies and facilities;

(D) Extend and expand services for the aged through coordinating the interests and efforts of local communities in studying the problems of the aged citizens of this state;

(E) Encourage, promote, and aid in the establishment of programs and services on the local level for the betterment of the living conditions of the aged by making it possible for the aged to more fully enjoy and participate in family and community life;

(F) Sponsor voluntary community rehabilitation and recreational facilities for the purpose of improving the general welfare of the elderly;

(G) Stimulate the training of workers in the field of aging;

(H) Provide consultants to agencies, associations, or individuals providing services supported by the department;

(I) Provide support which shall include, but not be limited to, financial support for the Martin Janis multipurpose senior center in Columbus;

(J) Recommend methods of improving the effectiveness of state services for elderly citizens;

(K) Adopt rules pursuant to Chapter 119. of the Revised Code to request fees, if not prohibited by any federal or state law, from persons using services or facilities for the elderly that are provided, operated, contracted for, or supported by the department, provided that requesting the fees will not disqualify the department from receiving federal or state funds;

(L) Publish a description of the organization and functions of the department so that all interested agencies and individuals may receive information about, and be better able to solicit assistance from, the department.

Effective Date: 06-30-1997



Section 173.021, 173.022 - Amended and Renumbered RC 173.04, 173.05.

Effective Date: 07-26-1984



Section 173.03 - Ohio advisory council for aging.

(A) There is hereby created the Ohio advisory council for the aging, which shall consist of twelve members to be appointed by the governor with the advice and consent of the senate. Two ex officio members of the council shall be members of the house of representatives appointed by the speaker of the house of representatives and shall be members of two different political parties. Two ex officio members of the council shall be members of the senate appointed by the president of the senate and shall be members of two different political parties. The directors of mental health, developmental disabilities, health, and job and family services, or their designees, shall serve as ex officio members of the council. The council shall carry out its role as defined under the "Older Americans Act of 1965," 79 Stat. 219, 42 U.S.C. 3001, as amended.

At the first meeting of the council, and annually thereafter, the members shall select one of their members to serve as chairperson and one of their members to serve as vice-chairperson.

(B) Members of the council shall be appointed for a term of three years, except that for the first appointment members of the Ohio commission on aging who were serving on the commission immediately prior to July 26, 1984, shall become members of the council for the remainder of their unexpired terms. Thereafter, appointment to the council shall be for a three-year term by the governor. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. No member shall continue in office subsequent to the expiration date of the member's term unless reappointed under the provisions of this section, and no member shall serve more than three consecutive terms on the council.

(C) Membership of the council shall represent all areas of Ohio and shall be as follows:

(1) A majority of members of the council shall have attained the age of sixty and have a knowledge of and continuing interest in the affairs and welfare of the older citizens of Ohio. The fields of business, labor, health, law, and human services shall be represented in the membership.

(2) No more than seven members shall be of the same political party.

(D) Any member of the council may be removed from office by the governor for neglect of duty, misconduct, or malfeasance in office after being informed in writing of the charges and afforded an opportunity for a hearing. Two consecutive unexcused absences from regularly scheduled meetings constitute neglect of duty.

(E) The director of aging may reimburse a member for actual and necessary traveling and other expenses incurred in the discharge of official duties. But reimbursement shall be made in the manner and at rates that do not exceed those prescribed by the director of budget and management for any officer, member, or employee of, or consultant to, any state agency.

(F) Council members are not limited as to the number of terms they may serve.

(G)

(1) The department of aging may award grants to or enter into contracts with a member of the advisory council or an entity that the member represents if any of the following apply:

(a) The department determines that the member or the entity the member represents is capable of providing the goods or services specified under the terms of the grant or contract.

(b) The member has not taken part in any discussion or vote of the council related to whether the council should recommend that the department of aging award the grant to or enter into the contract with the member of the advisory council or the entity that the member represents.

(2) A member of the advisory council is not in violation of Chapter 102. or section 2921.42 of the Revised Code with regard to receiving a grant or entering into a contract under this section if the conditions of division (G)(1)(a) and (b) of this section have been met.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 173.04 - Alzheimer's disease programs.

(A) As used in this section, "respite care" means short-term, temporary care or supervision provided to a person who has Alzheimer's disease in the absence of the person who normally provides that care or supervision.

(B) Through the internet web site maintained by the department of aging, the director of aging shall disseminate Alzheimer's disease training materials for licensed physicians, registered nurses, licensed practical nurses, administrators of health care programs, social workers, and other health care and social service personnel who participate or assist in the care or treatment of persons who have Alzheimer's disease. The training materials disseminated through the web site may be developed by the director or obtained from other sources.

(C) To the extent funds are available, the director shall administer respite care programs and other supportive services for persons who have Alzheimer's disease and their families or care givers. Respite care programs shall be approved by the director and shall be provided for the following purposes:

(1) Giving persons who normally provide care or supervision for a person who has Alzheimer's disease relief from the stresses and responsibilities that result from providing such care;

(2) Preventing or reducing inappropriate institutional care and enabling persons who have Alzheimer's disease to remain at home as long as possible.

(D) The director may provide services under this section to persons with Alzheimer's disease and their families regardless of the age of the persons with Alzheimer's disease.

(E) The director may adopt rules in accordance with Chapter 119. of the Revised Code governing respite care programs and other supportive services, the distribution of funds, and the purpose for which funds may be utilized under this section.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 07-01-1993; 2007 HB119 09-29-2007



Section 173.05 - Acting director.

Deputy director of the aging shall be the acting director when the director is absent or disabled or the position is vacant. The director shall specify who shall be the acting director if no deputy director has been appointed.

Effective Date: 07-26-1984



Section 173.06 - Golden buckeye card program.

(A) The director of aging shall establish a golden buckeye card program and provide a golden buckeye card to any resident of this state who applies to the director for a card and is sixty years of age or older or is a person with a disability and is eighteen years of age or older. The director shall devise programs to provide benefits of any kind to card holders, and encourage support and participation in them by all persons, including governmental organizations. Card holders shall be entitled to any benefits granted to them by private persons or organizations, the laws of this state, or ordinances or resolutions of political subdivisions. This section does not require any person or organization to provide benefits to any card holder. The department of aging shall bear all costs of the program.

(B) Before issuing a golden buckeye card to any person, the director shall establish the identity of any person who applies for a card and shall ascertain that such person is sixty years of age or older or is a person with a disability and is eighteen years of age or older. The director shall adopt rules under Chapter 119. of the Revised Code to prevent the issuance of cards to persons not qualified to have them. Cards shall contain the signature of the card holder and any other information the director considers necessary to carry out the purposes of the golden buckeye card program under this section. Any card that the director issues shall be held in perpetuity by the original card holder and shall not be transferable to any other person. A person who loses the person's card may obtain another card from the director upon providing the same information to the director as was required for the issuance of the original card.

(C) No person shall use a golden buckeye card except to obtain a benefit for the holder of the card to which the holder is entitled under the conditions of the offer.

(D) As used in this section, "person with a disability" means a person who has some impairment of body or mind and has been certified as permanently and totally disabled by an agency of this state or the United States having the function of so classifying persons.

Effective Date: 09-26-2003; 07-01-2007



Section 173.061 - Records of card holders.

Records identifying the recipients of golden buckeye cards issued under section 173.06 of the Revised Code are not public records subject to inspection or copying under section 149.43 of the Revised Code and may be disclosed only at the discretion of the director of aging. The director may disclose only information in records identifying the recipients of golden buckeye cards that does not contain the recipient's medical history.

Effective Date: 09-26-2003; 07-01-2007



Section 173.062 - Amended and Renumbered RC 173.061.

Effective Date: 07-01-2007



Section 173.07 - [Repealed].

Effective Date: 07-01-2007



Section 173.071 - [Repealed].

Effective Date: 07-01-2007



Section 173.072 - [Repealed].

Effective Date: 07-01-2007



Section 173.08 - Resident services coordinator program.

(A) The resident services coordinator program is established in the department of aging to fund resident services coordinators. The coordinators shall provide information to low-income and special-needs tenants, including the elderly, who live in financially assisted rental housing complexes, and assist those tenants in identifying and obtaining community and program services and other benefits for which they are eligible.

(B) The resident services coordinator program fund is hereby created in the state treasury to support the resident services coordinator program established pursuant to this section. The fund consists of all moneys the department of development sets aside pursuant to division (A) (3) of section 174.02 of the Revised Code and moneys the general assembly appropriates to the fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 07-01-2005



Section 173.09 - [Repealed].

Effective Date: 11-15-1981



Section 173.10 - [Repealed].

Effective Date: 09-29-1995



Section 173.11 - System of multipurpose senior centers.

The department of aging shall, as appropriate and feasible and to the extent federal, state, and local funding is available, develop a system of community multipurpose senior centers for the purposes of:

(A) Providing centralized, coordinated medical, social, supportive, and rehabilitative services to older adults;

(B) Encouraging older adults to maintain physical, social, and emotional well-being and to live dignified and reasonably independent lives in their own homes;

(C) Diminishing the rate of inappropriate entry and placement of older adults in nursing homes, sheltered housing for older adults, and related facilities.

The department shall, in accordance with Chapter 119. of the Revised Code, adopt rules under which counties, townships, municipal corporations, or local nonprofit organizations may make application to the department to operate a multipurpose senior center or to participate in a multipurpose senior center program. Procedures shall be established for the maximum feasible participation by older adults and representatives of organizations of older adults in the planning of these programs. The area agency on aging, established under the "Older Americans Act of 1965," 79 Stat. 219, 42 U.S.C. 3001, as amended, shall be given the opportunity to review and comment on all applications for the establishment of a center or the expansion of the scope of services provided by a senior center operated as part of the social services system under the agency's area plan.

The department shall plan, coordinate, and monitor, and, to the extent feasible, provide funds for services for older adults under this section and section 173.12 of the Revised Code. In order to carry out the purposes of such sections, the department or the designated local entity may accept gifts and grants and enter into contracts for the purchase of services.

The multipurpose senior centers shall be centrally located and easily accessible to any public transportation available in such location. The centers may provide transportation for older adults who wish to utilize services available in the facility, but are unable to reach it because of the lack of financial resources or physical impairment. Centers shall be designed to provide ease of access and use considering the infirmities of frail and handicapped older adults. Special safety features shall be provided as unobtrusively as possible. In establishing the location of multipurpose senior centers, the department shall, to the extent feasible, give precedence to the use of existing buildings and facilities, which may be renovated, over the construction of new buildings and facilities.

Effective Date: 07-26-1984



Section 173.12 - Services provided by multipurpose senior center.

The services provided by a multipurpose senior center shall be available to all residents of the area served by the center who are sixty years of age or older, except where legal requirements for the use of funds available for a component program specify other age limits. Persons who receive services from the center may be encouraged to make voluntary contributions to the center, but no otherwise eligible person shall be refused services because of inability to make a contribution.

Services provided by the center may include, but are not limited to, the following:

(A) Services available within the facility:

(1) Preventive medical services, diagnostic and treatment services, emergency health services, and counseling on health matters, which are provided on a regular basis by a licensed physician, or by a registered nurse or other qualified health professional;

(2) A program to locate full- or part-time employment opportunities;

(3) Information and counseling by professional or other persons specially trained or qualified to enable older adults to make decisions on personal matters, including income, health, housing, transportation, and social relationships;

(4) A listing of services available in the community for older adults to assist in identifying the type of assistance needed, to place them in contact with appropriate services, and to determine whether services have been received and identified needs met;

(5) Legal advice and assistance by an attorney or a legal assistant acting under the supervision of an attorney;

(6) Recreation, social activities, and educational activities.

(B) Services provided outside the facility:

(1) Routine health services necessary to help functionally impaired older adults to maintain an appropriate standard of personal health, provided to them in their homes by licensed physicians, registered nurses, or other qualified health service personnel;

(2) Household services, such as light housekeeping, laundering, meal preparation, personal and grocery shopping, check cashing and bill paying, friendly visiting, minor household repairs, and yard chores, that are necessary to help functionally impaired older adults meet the normal demands of daily living;

(3) The delivery, on a regular schedule, of hot or cold nourishing meals to functionally impaired older adults and the determination of the nutritional needs of such persons;

(4) Door-to-door vehicular transportation for functionally impaired or other older adults.

Other services, including social and recreational services, adult education courses, reassurance by telephone, escort services, and housing assistance may be added to the center's program as appropriate, to the extent that resources are available.

Services may be furnished by public agencies or private persons or organizations, but all services shall be coordinated by a single management unit, operating within the center, that is established, staffed, and equipped for this purpose.

The department of aging, or the local entity approved by the department under section 173.11 of the Revised Code for the operation of a center, may contract for any or all of the services provided by the center with any other state agency, county, township, municipal corporation, school district, community or technical college district, health district, person, or organization.

The department shall provide for the necessary insurance coverage to protect all volunteers from the normal risks of personal liability while they are acting within the scope of their volunteer assignments for the provision of services under this section.

As used in this section, "functionally impaired older adult" means an individual sixty years of age or older who requires help from others in order to cope with the normal demands of daily living.

Effective Date: 07-26-1984



Section 173.121 - Bingo games at multipurpose senior center.

(A) As used in this section, "bingo," "bingo game operator," and "participant" have the same meanings as in section 2915.01 of the Revised Code.

(B) Notwithstanding sections 2915.07 to 2915.13 of the Revised Code, a multipurpose senior center may conduct bingo games described in division (O)(1) of section 2915.01 of the Revised Code, but only if it complies with all of the following requirements:

(1) All bingo games are conducted only on the premises of the facility.

(2) All participants are twenty-one years of age or older.

(3) All bingo game operators are sixty years of age or older and receive no compensation for serving as operators.

(4) No participant is charged an admission fee, and no participant is charged more than twenty-five cents to purchase a bingo card or sheet.

(5) All proceeds from games are used only for any of the following:

(a) To pay winners monetary or nonmonetary prizes;

(b) To provide refreshments;

(c) To defray any costs directly related to conducting the games;

(d) To defray costs of services the facility provides in accordance with section 173.12 of the Revised Code.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 04-03-2003



Section 173.13 - Continuing care facility residents' rights.

(A) As used in this section:

(1) "Continuing care" means the provision under a written agreement of board, lodging, medical services, nursing, and other health-related services to a person sixty years of age or older, unrelated by consanguinity or affinity to the provider, for the life of the person or for a period in excess of one year in return for the payment of an entrance fee or of periodic charges.

(2) "Entrance fee" means an initial or deferred payment of a sum of money or other property made or promised to be made by or on behalf of a person entering into a written agreement with a facility for the provision of continuing care services in consideration for acceptance of the person as a resident in the facility.

(B) The residents of a facility that provides continuing care may determine annually whether they wish to elect a resident of the facility to serve on the board of directors, board of trustees, or other board that operates the facility. Election of a resident to serve on the board shall be by a simple majority vote of all residents attending a meeting called to determine if residents of the facility wish to have representation on the board. The individual organizing the meeting shall give residents at least seven days' notice of the meeting. A board to which a resident is elected under this section shall accept the resident as a nonvoting member and give him notice of and permit him to attend all meetings of the board.

(C) Every facility that provides continuing care shall, upon request, provide its residents and prospective residents with copies of any of its audited annual financial reports.

(D) Residents of facilities that provide continuing care shall have the right of self-organization.

(E) Each board of directors, board of trustees, or other board that operates a facility that provides continuing care, or a committee of the board, shall hold meetings at least quarterly with the residents of the facility, or with a committee of the residents, for the purpose of discussing facility income, expenditures, and financial matters and proposed changes in facility policies, programs, and services. The board shall give residents or the committee of residents at least seven days' notice of each such meeting.

(F) A resident of a facility that provides continuing care may bring a civil action to enforce any of the rights granted under this section.

Effective Date: 10-20-1987



Section 173.14 - Long-term care ombudsperson program definitions.

As used in sections 173.14 to 173.27 of the Revised Code:

(A)

(1) Except as otherwise provided in division (A)(2) of this section, "long-term care facility" includes any residential facility that provides personal care services for more than twenty-four hours for one or more unrelated adults, including all of the following:

(a) A "nursing home," "residential care facility," or "home for the aging" as defined in section 3721.01 of the Revised Code;

(b) A facility authorized to provide extended care services under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, including a long-term acute care hospital that provides medical and rehabilitative care to patients who require an average length of stay greater than twenty-five days and is classified by the centers for medicare and medicaid services as a long-term care hospital pursuant to 42 C.F.R. 412.23(e);

(c) A county home or district home operated pursuant to Chapter 5155. of the Revised Code;

(d) A residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults or accommodations and personal care services for only one or two adults who are recipients under the residential state supplement program;

(e) A facility approved by the veterans administration under section 104(a) of the "Veterans Health Care Amendments of 1983," 97 Stat. 993, 38 U.S.C. 630, as amended, and used exclusively for the placement and care of veterans

.

(2) "Long-term care facility" does not include a residential facility licensed under section 5123.19 of the Revised Code.

(B) "Resident" means a resident of a long-term care facility and, where appropriate, includes a prospective, previous, or deceased resident of a long-term care facility.

(C) "Community-based long-term care services" means health and social services provided to persons in their own homes or in community care settings, and includes any of the following:

(1) Case management;

(2) Home health care;

(3) Homemaker services;

(4) Chore services;

(5) Respite care;

(6) Adult day care;

(7) Home-delivered meals;

(8) Personal care;

(9) Physical, occupational, and speech therapy;

(10) Transportation;

(11) Any other health and social services provided to persons that allow them to retain their independence in their own homes or in community care settings.

(D) "Recipient" means a recipient of community-based long-term care services and, where appropriate, includes a prospective, previous, or deceased recipient of community-based long-term care services.

(E) "Sponsor" means an adult relative, friend, or guardian who has an interest in or responsibility for the welfare of a resident or a recipient.

(F) "Personal care services" has the same meaning as in section 3721.01 of the Revised Code.

(G) "Regional long-term care ombudsperson program" means an entity, either public or private and nonprofit, designated as a regional long-term care ombudsperson program by the state long-term care ombudsperson.

(H) "Representative of the office of the state long-term care ombudsperson program" means the state long-term care ombudsperson or a member of the ombudsperson's staff, or a person certified as a representative of the office under section 173.21 of the Revised Code.

(I) "Area agency on aging" means an area agency on aging established under the "Older Americans Act of 1965," 79 Stat. 219, 42 U.S.C.A. 3001, as amended.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-26-2003; 06-30-2006



Section 173.15 - Office of state long-term care ombudsman program.

The long-term care ombudsman program established by the department of aging pursuant to division (M) of section 173.01 of the Revised Code shall be known as "the office of the state long-term care ombudsman program." It shall consist of the state long-term care ombudsman and his staff and regional long-term care ombudsman programs. In establishing and operating the office, the department shall consider the views of area agencies on aging, individuals age sixty or older, and agencies and other entities that provide services to individuals age sixty and older.

The department of aging shall appoint the state ombudsman, who shall serve at the pleasure of the department. The department shall appoint as state ombudsman an individual who has no conflict of interest with the position and is capable of administering the office impartially, has an understanding of long-term care issues, and has experience related to the concerns of residents and recipients, such as experience in the fields of aging, health care, and long-term care; work with community programs and health care providers; and work with and involvement in volunteer programs. No individual or entity whose interests are in conflict with the responsibilities of the state ombudsman shall be involved in his appointment.

The department shall ensure that no employee or representative of the office and no individual involved in the designation of the head of any regional long-term care ombudsman program has any interest that is, or may be, in conflict with the interests and concerns of the office and shall ensure that mechanisms are in place to remedy any conflicts.

For purposes of this section, conflicts of interest may include, but are not limited to, employment by a long-term care facility or a provider of community-based long-term care services within two years prior to being employed by or associated with the office of the state long-term care ombudsman program, affiliation with or financial interest in a long-term care facility or a provider of community-based long-term care services, and affiliation with or financial interest in a membership organization of long-term care providers.

Effective Date: 06-12-1990



Section 173.16 - Designation of regional long-term care ombudsman programs.

(A) The department of aging shall designate regions to be served by regional long-term care ombudsman programs.

(B) Except as otherwise provided in division (C) of this section, the state long-term care ombudsman shall designate regional programs in accordance with criteria established by the department of aging in rules which the department shall adopt under Chapter 119. of the Revised Code. The criteria shall include specifications regarding the sites of the regional programs' offices and requirements concerning staffing, levels of training required for staff members, program review, and tax exempt status for federal income tax purposes.

(C) An entity serving as a regional program on the effective date of this section shall be designated as a regional program unless the state ombudsman determines that the entity does not meet the requirements established under division (B) of this section. Except that the state ombudsman may designate as a regional program an entity that does not meet the requirements if it is serving as a regional program on the effective date of this section and the state ombudsman determines that it is the best qualified program to serve the region.

(D) In an adjudication conducted in accordance with Chapter 119. of the Revised Code, the state ombudsman may issue an adjudication order withdrawing or provisionally maintaining the designation of an entity as a regional program if it ceases to meet the criteria established pursuant to division (B) of this section or a conflict of interest develops between the regional program or a person associated with it and the office. If the designation of a regional program is provisionally maintained, the state ombudsman shall notify the program of the reasons for its provisional status, the changes or corrections necessary for the removal of its provisional status, the length of time it has to make the changes or corrections, and that the state ombudsman will withdraw the designation if the program does not comply with the requirements specified in the notice. If the designation of a regional program is withdrawn, the state ombudsman shall provide for the continuation of ombudsman services for that region.

Effective Date: 06-12-1990



Section 173.17 - State long-term care ombudsperson - duties.

(A) The state long-term care ombudsperson shall do all of the following:

(1) Appoint a staff and direct and administer the work of the staff;

(2) Supervise the nursing home investigative unit established under division (I) of section 173.01 of the Revised Code;

(3) Oversee the performance and operation of the office of the state long-term care ombudsperson program, including the operation of regional long-term care ombudsperson programs;

(4) Establish and maintain a statewide uniform reporting system to collect and analyze information relating to complaints and conditions in long-term care facilities and complaints regarding the provision of community-based long-term care services for the purpose of identifying and resolving significant problems;

(5) Provide for public forums to discuss concerns and problems relating to action, inaction, or decisions that may adversely affect the health, safety, welfare, or rights of residents and recipients of services by providers of long-term care and their representatives, public agencies and entities, and social service agencies. This may include any of the following: conducting public hearings; sponsoring workshops and conferences; holding meetings for the purpose of obtaining information about residents and recipients, discussing and publicizing their needs, and advocating solutions to their problems; and promoting the development of citizen organizations.

(6) Encourage, cooperate with, and assist in the development and operation of services to provide current, objective, and verified information about long-term care;

(7) Develop and implement, with the assistance of regional programs, a continuing program to publicize, through the media and civic organizations, the office, its purposes, and its methods of operation;

(8) Maintain written descriptions of the duties and qualifications of representatives of the office;

(9) Evaluate and make known concerns and issues regarding long-term care by doing all of the following:

(a) Preparing an annual report containing information and findings regarding the types of problems experienced by residents and recipients and the complaints made by or on behalf of residents and recipients. The report shall include recommendations for policy, regulatory, and legislative changes to solve problems, resolve complaints, and improve the quality of care and life for residents and recipients and shall be submitted to the governor, the speaker of the house of representatives, the president of the senate, the directors of health and of job and family services, and the commissioner of the administration on aging of the United States department of health and human services.

(b) Monitoring and analyzing the development and implementation of federal, state, and local laws, rules, and policies regarding long-term care services in this state and recommending to officials changes the office considers appropriate in these laws, rules, and policies;

(c) Providing information and making recommendations to public agencies, members of the general assembly, and others regarding problems and concerns of residents and recipients.

(10) Conduct training for employees and volunteers on ombudsperson's staff and for representatives of the office employed by regional programs;

(11) Monitor the training of representatives of the office who provide volunteer services to regional programs, and provide technical assistance to the regional programs in conducting the training;

(12) Issue certificates attesting to the successful completion of training and specifying the level of responsibility for which a representative of the office who has completed training is qualified;

(13) Register as a residents' rights advocate with the department of health under division (B) of section 3701.07 of the Revised Code;

(14) Perform other duties specified by the department of aging.

(B) The state ombudsperson may delegate any of the ombudsperson's authority or duties under sections 173.14 to 173.26 of the Revised Code to any member of the ombudsperson's staff. The state ombudsperson is responsible for any authority or duties the ombudsperson delegates.

Effective Date: 07-01-2000



Section 173.18 - Regional long-term care ombudsman program - duties.

Each regional long-term care ombudsman program designated under section 173.16 of the Revised Code shall do all of the following:

(A) Provide ombudsman services for the region in which it is located;

(B) Employ representatives of the office of the state long-term care ombudsman program or receive services from volunteers certified under section 173.21 of the Revised Code as representatives of the office, or both;

(C) Submit reports to the state long-term care ombudsman as he may require;

(D) Register as a residents' rights advocate with the department of health under division (B) of section 3701.07 of the Revised Code.

Effective Date: 06-12-1990



Section 173.19 - Investigating and resolving complaints.

(A) The office of the state long-term care ombudsperson program, through the state long-term care ombudsperson and the regional long-term care ombudsperson programs, shall receive, investigate, and attempt to resolve complaints made by residents, recipients, sponsors, providers of long-term care, or any person acting on behalf of a resident or recipient, relating to either of the following:

(1) The health, safety, welfare, or civil rights of a resident or recipient or any violation of a resident's rights described in sections 3721.10 to 3721.17 of the Revised Code;

(2) Any action or inaction or decision by a provider of long-term care or representative of a provider, a governmental entity, or a private social service agency that may adversely affect the health, safety, welfare, or rights of a resident or recipient.

(B) The department of aging shall adopt rules in accordance with Chapter 119. of the Revised Code regarding the handling of complaints received under this section, including procedures for conducting investigations of complaints. The rules shall include procedures to ensure that no representative of the office investigates any complaint involving a provider of long-term care with which the representative was once employed or associated.

The state ombudsperson and regional programs shall establish procedures for handling complaints consistent with the department's rules. Complaints shall be dealt with in accordance with the procedures established under this division.

(C) The office of the state long-term care ombudsperson program may decline to investigate any complaint if it determines any of the following:

(1) That the complaint is frivolous, vexatious, or not made in good faith;

(2) That the complaint was made so long after the occurrence of the incident on which it is based that it is no longer reasonable to conduct an investigation;

(3) That an adequate investigation cannot be conducted because of insufficient funds, insufficient staff, lack of staff expertise, or any other reasonable factor that would result in an inadequate investigation despite a good faith effort;

(4) That an investigation by the office would create a real or apparent conflict of interest.

(D) If a regional long-term care ombudsperson program declines to investigate a complaint, it shall refer the complaint to the state long-term care ombudsperson.

(E) Each complaint to be investigated by a regional program shall be assigned to a representative of the office of the state long-term care ombudsperson program. If the representative determines that the complaint is valid, the representative shall assist the parties in attempting to resolve it. If the representative is unable to resolve it, the representative shall refer the complaint to the state ombudsperson.

In order to carry out the duties of sections 173.14 to 173.26 of the Revised Code, a representative has the right to private communication with residents and their sponsors and access to long-term care facilities, including the right to tour resident areas unescorted and the right to tour facilities unescorted as reasonably necessary to the investigation of a complaint. Access to facilities shall be during reasonable hours or, during investigation of a complaint, at other times appropriate to the complaint.

When community-based long-term care services are provided at a location other than the recipient's home, a representative has the right to private communication with the recipient and the recipient's sponsors and access to the community-based long-term care site, including the right to tour the site unescorted. Access to the site shall be during reasonable hours or, during the investigation of a complaint, at other times appropriate to the complaint.

(F) The state ombudsperson shall determine whether complaints referred to the ombudsperson under division (D) or (E) of this section warrant investigation. The ombudsperson's determination in this matter is final.

Effective Date: 07-01-2000



Section 173.20 - Access to records - subpoena power.

(A) If consent is given and unless otherwise prohibited by law, a representative of the office of the state long-term care ombudsman program shall have access to any records, including medical records, of a resident or a recipient that are reasonably necessary for investigation of a complaint. Consent may be given in any of the following ways:

(1) In writing by the resident or recipient;

(2) Orally by the resident or recipient, witnessed in writing at the time it is given by one other person, and, if the records involved are being maintained by a long-term care provider, also by an employee of the long-term care provider designated under division (E)(1) of this section;

(3) In writing by the guardian of the resident or recipient;

(4) In writing by the attorney in fact of the resident or recipient if the resident or recipient has authorized the attorney in fact to give such consent;

(5) In writing by the executor or administrator of the estate of a deceased resident or recipient.

(B) If consent to access to records is not refused by a resident or recipient or his legal representative but cannot be obtained and any of the following circumstances exist, a representative of the office of the state long-term care ombudsman program, on approval of the state long-term care ombudsman, may inspect the records of a resident or a recipient, including medical records, that are reasonably necessary for investigation of a complaint:

(1) The resident or recipient is unable to express written or oral consent and there is no guardian or attorney in fact;

(2) There is a guardian or attorney in fact, but he cannot be contacted within three working days;

(3) There is a guardianship or durable power of attorney, but its existence is unknown by the long-term care provider and the representative of the office at the time of the investigation;

(4) There is no executor or administrator of the estate of a deceased resident or recipient.

(C) If a representative of the office of the state long-term care ombudsman program has been refused access to records by a guardian or attorney in fact, but has reasonable cause to believe that the guardian or attorney in fact is not acting in the best interests of the resident or recipient, the representative may, on approval of the state long-term care ombudsman, inspect the records of the resident or recipient, including medical records, that are reasonably necessary for investigation of a complaint.

(D) A representative of the office of the state long-term care ombudsman program shall have access to any records of a long-term care provider reasonably necessary to an investigation conducted under this section, including but not limited to: incident reports, dietary records, policies and procedures of a facility required to be maintained under section 5111.21 of the Revised Code, admission agreements, staffing schedules, any document depicting the actual staffing pattern of the provider, any financial records that are matters of public record, resident council and grievance committee minutes, and any waiting list maintained by a facility in accordance with section 5111.31 of the Revised Code, or any similar records or lists maintained by a provider of community-based long-term care services. Pursuant to division (E)(2) of this section, a representative shall be permitted to make or obtain copies of any of these records after giving the long-term care provider twenty-four hours' notice. A long-term care provider may impose a charge for providing copies of records under this division that does not exceed the actual and necessary expense of making the copies.

The state ombudsman shall take whatever action is necessary to ensure that any copy of a record made or obtained under this division is returned to the long-term care provider no later than three years after the date the investigation for which the copy was made or obtained is completed.

(E)

(1) Each long-term care provider shall designate one or more of its employees to be responsible for witnessing the giving of oral consent under division (A) of this section. In the event that a designated employee is not available when a resident or recipient attempts to give oral consent, the provider shall designate another employee to witness the consent.

(2) Each long-term care provider shall designate one or more of its employees to be responsible for releasing records for copying to representatives of the office of the long-term care ombudsman program who request permission to make or obtain copies of records specified in division (D) of this section. In the event that a designated employee is not available when a representative of the office makes the request, the long-term care provider shall designate another employee to release the records for copying.

(F) A long-term care provider or any employee of such a provider is immune from civil or criminal liability or action taken pursuant to a professional disciplinary procedure for the release or disclosure of records to a representative of the office pursuant to this section.

(G) A state or local government agency or entity with records relevant to a complaint or investigation being conducted by a representative of the office shall provide the representative access to the records.

(H) The state ombudsman, with the approval of the director of aging, may issue a subpoena to compel any person he reasonably believes may be able to provide information to appear before him or his designee and give sworn testimony and to produce documents, books, records, papers, or other evidence the state ombudsman believes is relevant to the investigation. On the refusal of a witness to be sworn or to answer any question put to him, or if a person disobeys a subpoena, the ombudsman shall apply to the Franklin County court of common pleas for a contempt order, as in the case of disobedience of the requirements of a subpoena issued from the court, or a refusal to testify in the court.

(I) The state ombudsman may petition the court of common pleas in the county in which a long-term care facility is located to issue an injunction against any long-term care facility in violation of sections 3721.10 to 3721.17 of the Revised Code.

(J) Any suspected violation of Chapter 3721. of the Revised Code discovered during the course of an investigation may be reported to the department of health. Any suspected criminal violation discovered during the course of an investigation shall be reported to the attorney general or other appropriate law enforcement authorities.

(K) The department of aging shall adopt rules in accordance with Chapter 119. of the Revised Code for referral by the state ombudsman and regional long-term care ombudsman programs of complaints to other public agencies or entities. A public agency or entity to which a complaint is referred shall keep the state ombudsman or regional program handling the complaint advised and notified in writing in a timely manner of the disposition of the complaint to the extent permitted by law.

Effective Date: 06-12-1990



Section 173.21 - Training and certification programs.

(A) The office of the state long-term care ombudsperson program, through the state long-term care ombudsperson and the regional long-term care ombudsperson programs, shall require each representative of the office to complete a training and certification program in accordance with this section and to meet the continuing education requirements established under this section.

(B) The department of aging shall adopt rules under Chapter 119. of the Revised Code specifying the content of training programs for representatives of the office of the state long-term care ombudsperson program. Training for representatives other than those who are volunteers providing services through regional long-term care ombudsperson programs shall include instruction regarding federal, state, and local laws, rules, and policies on long-term care facilities and community-based long-term care services; investigative techniques; and other topics considered relevant by the department and shall consist of the following:

(1) A minimum of forty clock hours of basic instruction, which shall be completed before the trainee is permitted to handle complaints without the supervision of a representative of the office certified under this section;

(2) An additional sixty clock hours of instruction, which shall be completed within the first fifteen months of employment;

(3) An internship of twenty clock hours, which shall be completed within the first twenty-four months of employment, including instruction in, and observation of, basic nursing care and long-term care provider operations and procedures. The internship shall be performed at a site that has been approved as an internship site by the state long-term care ombudsperson.

(4) One of the following, which shall be completed within the first twenty-four months of employment:

(a) Observation of a survey conducted by the director of health to certify a facility to receive funds under sections 5111.20 to 5111.32 of the Revised Code;

(b) Observation of an inspection conducted by the director of mental health to license a residential facility under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults.

(5) Any other training considered appropriate by the department.

(C) Persons who for a period of at least six months prior to June 11, 1990, served as ombudsmen through the long-term care ombudsperson program established by the department of aging under division (M) of section 173.01 of the Revised Code shall not be required to complete a training program. These persons and persons who complete a training program shall take an examination administered by the department of aging. On attainment of a passing score, the person shall be certified by the department as a representative of the office. The department shall issue the person an identification card, which the representative shall show at the request of any person with whom the representative deals while performing the representative's duties and which shall be surrendered at the time the representative separates from the office.

(D) The state ombudsperson and each regional program shall conduct training programs for volunteers on their respective staffs in accordance with the rules of the department of aging adopted under division (B) of this section. Training programs may be conducted that train volunteers to complete some, but not all, of the duties of a representative of the office. Each regional office shall bear the cost of training its representatives who are volunteers. On completion of a training program, the representative shall take an examination administered by the department of aging. On attainment of a passing score, a volunteer shall be certified by the department as a representative authorized to perform services specified in the certification. The department shall issue an identification card, which the representative shall show at the request of any person with whom the representative deals while performing the representative's duties and which shall be surrendered at the time the representative separates from the office. Except as a supervised part of a training program, no volunteer shall perform any duty unless he is certified as a representative having received appropriate training for that duty.

(E) The state ombudsperson shall provide technical assistance to regional programs conducting training programs for volunteers and shall monitor the training programs.

(F) Prior to scheduling an observation of a certification survey or licensing inspection for purposes of division (B)(4) of this section, the state ombudsperson shall obtain permission to have the survey or inspection observed from both the director of health and the long-term care facility at which the survey or inspection is to take place.

(G) The department of aging shall establish continuing education requirements for representatives of the office.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 10-29-1995



Section 173.22 - Confidential information.

(A) The collection, compilation, analysis, and dissemination of information by the office of the state long-term care ombudsman program shall be performed in a manner that protects complainants, individuals providing information about a complaint, public entities, and confidential records of residents or recipients. The identity of a resident or recipient, a complainant who is not a resident or recipient, or an individual providing information about a complaint shall not be disclosed without the written consent of the resident or recipient, complainant, or individual, or his legal representative, or except as required by court order.

The investigative files, including any proprietary records of a long-term care provider contained in the files, of the office are not public records subject to inspection or copying under section 149.43 of the Revised Code. Information contained in investigative and other files maintained by the state long-term care ombudsman and regional long-term care ombudsman programs shall be disclosed only at the discretion of the state ombudsman or the regional program maintaining the records or if disclosure is required by court order.

(B) No report prepared by the state ombudsman or a regional program shall include any information that violates the confidentiality requirements of this section. Proprietary records of a specific long-term care provider are subject to the confidentiality requirements of this section.

Effective Date: 06-12-1990



Section 173.23 - Immunity; false complaint; representation by attorney general.

(A) Representatives of the office of the state long-term care ombudsperson program are immune from civil or criminal liability for any action taken in the good faith performance of their official duties under sections 173.14 to 173.26 of the Revised Code.

(B) A person acting in good faith is immune from civil or criminal liability incident to any of the following: providing information to the office, participating in registration of a complaint with the office, participating in investigation of a complaint by the office, or participating in an administrative or judicial proceeding resulting from a complaint.

(C) No person shall knowingly register a false complaint with the office, or knowingly swear or affirm the truth of a false complaint previously registered, when the statement is made with purpose to incriminate another.

(D) The attorney general shall provide legal counsel to the office of the state long-term care ombudsperson program and to the regional long-term care ombudsperson programs. The attorney general shall represent any representative of the office and any representative of a regional program against whom any legal action is brought in connection with the representative's official duties under sections 173.14 to 173.26 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-02-1996



Section 173.24 - Protection for disciplinary or retaliatory action.

(A) As used in this section, "employee" and "employer" have the same meanings as in section 4113.51 of the Revised Code.

(B) An employee providing information to or participating in good faith in registering a complaint with the office of the state long-term care ombudsman program or participating in the investigation of a complaint or in administrative or judicial proceedings resulting from a complaint registered with the office shall have the full protection against disciplinary or retaliatory action provided by division (G) of section 3721.17 and by sections 4113.51 to 4113.53 of the Revised Code.

(C) No long-term care provider, person employed by a long-term care provider, other entity, or employee of such other entity shall subject any resident or recipient to any form of retaliation, reprisal, discipline, or discrimination for providing information to the office or for participating in registering a complaint with the office, in the investigation of a complaint or in administrative or judicial proceedings resulting from a complaint registered with the office. Retaliatory actions include, but are not limited to, physical, mental, or verbal abuse; change of room assignment; the withholding of services; and failure to provide care in a timely manner.

Effective Date: 06-12-1990



Section 173.25 - Cooperation and coordination with agencies.

The office of the state long-term care ombudsperson program shall, in carrying out the provisions and purposes of sections 173.14 to 173.26 of the Revised Code, advise, consult, and cooperate with any agency, program, or other entity related to the purposes of the office. Any agency, program, or other entity related to the purposes of the office shall advise, consult, and cooperate with the office.

The office shall attempt to establish effective coordination with government-sponsored programs that provide legal services to the elderly and with protective and advocacy programs for individuals with developmental disabilities, mental retardation, or mental illness.

Effective Date: 12-02-1996



Section 173.26 - Payment of fee per bed to department of aging.

(A) Each of the following facilities shall annually pay to the department of aging six dollars for each bed maintained by the facility for use by a resident during any part of the previous year:

(1) Nursing homes, residential care facilities, and homes for the aging as defined in section 3721.01 of the Revised Code;

(2) Facilities authorized to provide extended care services under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, including a long-term acute care hospital that provides medical and rehabilitative care to patients who require an average length of stay greater than twenty-five days and is classified by the centers for medicare and medicaid services as a long-term care hospital pursuant to 42 C.F.R. 412.23(e);

(3) County homes and district homes operated pursuant to Chapter 5155. of the Revised Code;

(4) Residential facilities licensed under section 5119.22 of the Revised Code that provide accommodations, supervision, and personal care services for three to sixteen unrelated adults;

(5) Facilities approved by the Veterans Administration under Section 104(a) of the "Veterans Health Care Amendments of 1983," 97 Stat. 993, 38 U.S.C. 630, as amended, and used exclusively for the placement and care of veterans.

The department shall, by rule adopted in accordance with Chapter 119. of the Revised Code, establish deadlines for payments required by this section. A facility that fails, within ninety days after the established deadline, to pay a payment required by this section shall be assessed at two times the original invoiced payment.

(B) All money collected under this section shall be deposited in the state treasury to the credit of the office of the state long-term care ombudsperson program fund, which is hereby created. Money credited to the fund shall be used solely to pay the costs of operating the regional long-term care ombudsperson programs.

(C) The state long-term care ombudsperson and the regional programs may solicit and receive contributions to support the operation of the office or a regional program, except that no contribution shall be solicited or accepted that would interfere with the independence or objectivity of the office or program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-29-1995; 09-29-2005



Section 173.27 - Criminal records check of ombudsman applicants.

(A) As used in this section:

(1) "Applicant" means a person who is under final consideration for employment with the office of the state long-term care ombudsperson program in a full-time, part-time, or temporary position that involves providing ombudsperson services to residents and recipients. "Applicant" includes a person who is under final consideration for employment as the state long-term care ombudsperson or the head of a regional long-term care ombudsperson program. "Applicant" does not include a person seeking to provide ombudsperson services to residents and recipients as a volunteer without receiving or expecting to receive any form of remuneration other than reimbursement for actual expenses.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(3) "Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

(4) "Employee" means a person employed by the office of the state long-term care ombudsperson program in a full-time, part-time, or temporary position that involves providing ombudsperson services to residents and recipients. "Employee" includes the person employed as the state long-term care ombudsperson and a person employed as the head of a regional long-term care ombudsperson program. "Employee" does not include a person who provides ombudsperson services to residents and recipients as a volunteer without receiving or expecting to receive any form of remuneration other than reimbursement for actual expenses.

(5) "Responsible entity" means the following:

(a) In the case of an applicant who is under final consideration for employment as the state long-term care ombudsperson or the person employed as the state long-term care ombudsperson, the director of aging;

(b) In the case of any other applicant or employee, the state long-term care ombudsperson or the ombudsperson's designee.

(B) The office of the state long-term care ombudsperson program may not employ an applicant or continue to employ an employee in a position that involves providing ombudsperson services to residents and recipients if any of the following apply:

(1) A review of the databases listed in division (D) of this section reveals any of the following:

(a) That the applicant or employee is included in one or more of the databases listed in divisions (D)(1) to (5) of this section;

(b) That there is in the state nurse aide registry established under section 3721.32 of the Revised Code a statement detailing findings by the director of health that the applicant or employee neglected or abused a long-term care facility or residential care facility resident or misappropriated property of such a resident;

(c) That the applicant or employee is included in one or more of the databases, if any, specified in rules adopted under this section and the rules prohibit the office from employing an applicant or continuing to employ an employee included in such a database in a position that involves providing ombudsperson services to residents and recipients.

(2) After the applicant or employee is provided, pursuant to division (E)(2)(a) of this section, a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and the standard impression sheet prescribed pursuant to division (C)(2) of that section, the applicant or employee fails to complete the form or provide the applicant's or employee's fingerprint impressions on the standard impression sheet.

(3) Except as provided in rules adopted under this section, the applicant or employee is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(C) The responsible entity shall inform each applicant of both of the following at the time of the applicant's initial application for employment in a position that involves providing ombudsperson services to residents and recipients:

(1) That a review of the databases listed in division (D) of this section will be conducted to determine whether the office of the state long-term care ombudsperson program is prohibited by division (B)(1) of this section from employing the applicant in the position;

(2) That, unless the database review reveals that the applicant may not be employed in the position, a criminal records check of the applicant will be conducted and the applicant is required to provide a set of the applicant's fingerprint impressions as part of the criminal records check.

(D) As a condition of any applicant's being employed by the office of the state long-term care ombudsperson program in a position that involves providing ombudsperson services to residents and recipients, the responsible entity shall conduct a database review of the applicant in accordance with rules adopted under this section. If rules adopted under this section so require, the responsible entity shall conduct a database review of an employee in accordance with the rules as a condition of the office's continuing to employ the employee in a position that involves providing ombudsperson services to residents and recipients. A database review shall determine whether the applicant or employee is included in any of the following:

(1) The excluded parties list system maintained by the United States general services administration pursuant to subpart 9.4 of the federal acquisition regulation;

(2) The list of excluded individuals and entities maintained by the office of inspector general in the United States department of health and human services pursuant to section 1128 of the "Social Security Act," 94 Stat. 2619 (1980), 42 U.S.C. 1320a-7, as amended, and section 1156 of the "Social Security Act," 96 Stat. 388 (1982), 42 U.S.C. 1320c-5, as amended;

(3) The registry of MR/DD employees established under section 5123.52 of the Revised Code;

(4) The internet-based sex offender and child-victim offender database established under division (A)(11) of section 2950.13 of the Revised Code;

(5) The internet-based database of inmates established under section 5120.66 of the Revised Code;

(6) The state nurse aide registry established under section 3721.32 of the Revised Code;

(7) Any other database, if any, specified in rules adopted under this section.

(E)

(1) As a condition of any applicant's being employed by the office of the state long-term care ombudsperson program in a position that involves providing ombudsperson services to residents and recipients, the responsible entity shall request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of the applicant. If rules adopted under this section so require, the responsible entity shall request that the superintendent conduct a criminal records check of an employee at times specified in the rules as a condition of the office's continuing to employ the employee in a position that involves providing ombudsperson services to residents and recipients. However, the responsible entity is not required to request the criminal records check of the applicant or employee if the office is prohibited by division (B)(1) of this section from employing the applicant or continuing to employ the employee in a position that involves providing ombudsperson services to residents and recipients. If an applicant or employee for whom a criminal records check request is required by this section does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent has requested information about the applicant or employee from the federal bureau of investigation in a criminal records check, the responsible entity shall request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check . Even if an applicant or employee for whom a criminal records check request is required by this section presents proof of having been a resident of this state for the five-year period, the responsible entity may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) The responsible entity shall do all of the following:

(a) Provide to each applicant and employee for whom a criminal records check request is required by this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet prescribed pursuant to division (C)(2) of that section ;

(b) Obtain the completed form and standard impression sheet from the applicant or employee;

(c) Forward the completed form and standard impression sheet to the superintendent .

(3)

The office of the state long-term care ombudsperson program shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check the responsible entity requests under this section. The office may charge an applicant a fee not exceeding the amount the office pays to the bureau under this section if the responsible entity notifies the applicant at the time of initial application for employment of the amount of the fee.

(F)

(1) The office of the state long-term care ombudsperson program may employ conditionally an applicant for whom a criminal records check is required by this section prior to obtaining the results of the criminal records check if the office is not prohibited by division (B)(1) of this section from employing the applicant in a position that involves providing ombudsperson services to residents and recipients and the responsible entity requests the criminal records check in accordance with division (E) of this section not later than five business days after the applicant begins conditional employment.

(2) The office of the state long-term care ombudsperson program shall terminate the employment of an applicant employed conditionally under division (F)

(1) of this section if the results of the criminal records check , other than the results of any request for information from the federal bureau of investigation, are not obtained within the period ending sixty days after the date the request for the criminal records check is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the applicant has been convicted of , pleaded guilty to , or been found eligible for intervention in lieu of conviction for a disqualifying offense, the office shall terminate the applicant's employment unless circumstances specified in rules adopted under this section that permit the office to employ the applicant exist and the office chooses to employ the applicant. Termination of employment under this division shall be considered just cause for discharge for purposes of division (D)(2) of section 4141.29 of the Revised Code if the applicant makes any attempt to deceive the office about the applicant's criminal record.

(G) The report of any criminal records check conducted pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The applicant or employee who is the subject of the criminal records check or the applicant's or employee's representative;

(2) The responsible entity or the responsible entity's representative;

(3) If the state long-term care ombudsperson designates the head or other employee of a regional long-term care ombudsperson program to request a criminal records check under this section, a representative of the office of the state long-term care ombudsperson program who is responsible for monitoring the regional program's compliance with this section;

(4) A court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(a) A denial of employment of the applicant or employee;

(b) Employment or unemployment benefits of the applicant or employee;

(c) A civil or criminal action regarding the medicaid program or a program the department of aging administers.

(H) In a tort or other civil action for damages that is brought as the result of an injury, death, or loss to person or property caused by an applicant or employee who the office of the state long-term care ombudsperson program employs in a position that involves providing ombudsperson services to residents and recipients, all of the following shall apply:

(1) If the office employed the applicant or employee in good faith and reasonable reliance on the report of a criminal records check requested under this section, the office shall not be found negligent solely because of its reliance on the report, even if the information in the report is determined later to have been incomplete or inaccurate.

(2) If the office employed the applicant in good faith on a conditional basis pursuant to division (F) of this section, the office shall not be found negligent solely because it employed the applicant prior to receiving the report of a criminal records check requested under this section.

(3) If the office in good faith employed the applicant or employee according to the personal character standards established in rules adopted under this section, the office shall not be found negligent solely because the applicant or employee has been convicted of , pleaded guilty to , or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(I) The director of aging shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

(1) The rules may do the following:

(a) Require employees to undergo database reviews and criminal records checks under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, exempt one or more classes of employees from the requirements;

(c) For the purpose of division (D)(7) of this section, specify other databases that are to be checked as part of a database review conducted under this section.

(2) The rules shall specify all of the following:

(a) The procedures for conducting database reviews under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, the times at which the database reviews and criminal records checks are to be conducted;

(c) If the rules specify other databases to be checked as part of the database reviews, the circumstances under which the office of the state long-term care ombudsperson program is prohibited from employing an applicant or continuing to employ an employee who is found by a database review to be included in one or more of those databases;

(d) Circumstances under which the office of the state long-term care ombudsperson program may employ an applicant or employee who is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense but meets personal character standards.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 06-05-2006; 06-30-2006



Section 173.28 - Additional Fines for certain violations.

(A)

(1) As used in this division, "incident" means the occurrence of a violation with respect to a resident or recipient, as those terms are defined in section 173.14 of the Revised Code. A violation is a separate incident for each day it occurs and for each resident who is subject to it. In lieu of the fine that may be imposed under division (A) of section 173.99 of the Revised Code, the director of aging may, under Chapter 119. of the Revised Code, fine a long-term care provider or other entity, or a person employed by a long-term care provider or other entity, for a violation of division (C) of section 173.24 of the Revised Code. The fine shall not exceed one thousand dollars per incident.

(2) In lieu of the fine that may be imposed under division (C) of section 173.99 of the Revised Code, the director may, under Chapter 119. of the Revised Code, fine a long-term care provider or other entity, or a person employed by a long-term care provider or other entity, for violating division (E) of section 173.19 of the Revised Code by denying a representative of the office of the state long-term care ombudsperson program the access required by that division. The fine shall not exceed five hundred dollars for each daythe violation continued.

(B) On request of the director, the attorney general shall bring and prosecute to judgment a civil action to collect any fine imposed under division (A)(1) or (2) of this section that remains unpaid thirty days after the violator's final appeal is exhausted.

(C) All fines collected under this section shall be deposited into the state treasury to the credit of the state long-term care ombudsperson program fund created under section 173.26 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.35 - [Renumbered] .

Renumbered as § 5119.69 of the Revised Code by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-05-2001; 2007 HB119 06-30-2007 )



Section 173.351 - [Renumbered] .

Renumbered as § 5119.69 of the Revised Code by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 2007 HB119 07-01-2007 )



Section 173.36 - [Renumbered] .

Renumbered as § 5119.69 of the Revised Code by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 07-01-1993 )



Section 173.39 - Community-based long-term care - provider certification for payment.

(A) As used in sections 173.39 to 173.394 of the Revised Code:

(1) "Community-based long-term care agency" means a person or government entity that provides community-based long-term care services under a program the department of aging administers, regardless of whether the person or government entity is certified under section 173.391 or authorized to receive payment for the services from the department under section 173.392 of the Revised Code. "Community-based long-term care agency" includes a person or government entity that provides home and community-based services to older adults through the PASSPORT program created under section 173.40 of the Revised Code.

(2) "Community-based long-term care services" has the same meaning as in section 173.14 of the Revised Code.

(B) Except as provided in section 173.392 of the Revised Code, the department of aging may not pay a person or government entity for providing community-based long-term care services under a program the department administers unless the person or government entity is certified under section 173.391 of the Revised Code and provides the services.

Effective Date: 09-29-2005; 06-30-2006



Section 173.391 - Requirements for provider certification - disciplinary action.

(A) The department of aging or its designee shall do all of the following in accordance with Chapter 119. of the Revised Code:

(1) Certify a person or government entity to provide community-based long-term care services under a program the department administers if the person or government entity satisfies the requirements for certification established by rules adopted under division (B) of this section and pays the fee, if any, established by rules adopted under division (G) of this section;

(2) When required to do so by rules adopted under division (B) of this section, take one or more of the following disciplinary actions against a person or government entity certified under division (A)(1) of this section:

(a) Issue a written warning;

(b) Require the submission of a plan of correction or evidence of compliance with requirements identified by the department;

(c) Suspend referrals;

(d) Remove clients;

(e) Impose a fiscal sanction such as a civil monetary penalty or an order that unearned funds be repaid;

(f) Suspend the certification;

(g) Revoke the certification;

(h) Impose another sanction.

(3) Except as provided in division (E) of this section, hold hearings when there is a dispute between the department or its designee and a person or government entity concerning actions the department or its designee takes regarding a decision not to certify the person or government entity under division (A)(1) of this section or a disciplinary action under divisions (A)(2)(e) to (h) of this section.

(B) The director of aging shall adopt rules in accordance with Chapter 119. of the Revised Code establishing certification requirements and standards for determining which type of disciplinary action to take under division (A)(2) of this section in individual situations. The rules shall establish procedures for all of the following:

(1) Ensuring that community-based long-term care agencies comply with section 173.394 of the Revised Code;

(2) Evaluating the services provided by the agencies to ensure that the services are provided in a quality manner advantageous to the individual receiving the services;

(3) Determining when to take disciplinary action under division (A)(2) of this section and which disciplinary action to take;

(4) Determining what constitutes another sanction for purposes of division (A)(2)(h) of this section.

(C) The procedures established in rules adopted under division (B)(2) of this section shall require that all of the following be considered as part of an evaluation described in division (B)(2) of this section:

(1) The community-based long-term care agency's experience and financial responsibility;

(2) The agency's ability to comply with standards for the community-based long-term care services that the agency provides under a program the department administers;

(3) The agency's ability to meet the needs of the individuals served;

(4) Any other factor the director considers relevant.

(D) The rules adopted under division (B)(3) of this section shall specify that the reasons disciplinary action may be taken under division (A)(2) of this section include good cause, including misfeasance, malfeasance, nonfeasance, confirmed abuse or neglect, financial irresponsibility, or other conduct the director determines is injurious, or poses a threat, to the health or safety of individuals being served.

(E) Subject to division (F) of this section, the department is not required to hold hearings under division (A)(3) of this section if any of the following conditions apply:

(1) Rules adopted by the director of aging pursuant to this chapter require the community-based long-term care agency to be a party to a provider agreement; hold a license, certificate, or permit; or maintain a certification, any of which is required or issued by a state or federal government entity other than the department of aging, and either of the following is the case:

(a) The provider agreement has not been entered into or the license, certificate, permit, or certification has not been obtained or maintained.

(b) The provider agreement, license, certificate, permit, or certification has been denied, revoked, not renewed, or suspended or has been otherwise restricted.

(2) The agency's certification under this section has been denied, suspended, or revoked for any of the following reasons:

(a) A government entity of this state, other than the department of aging, has terminated or refused to renew any of the following held by, or has denied any of the following sought by, a community-based long-term care agency: a provider agreement, license, certificate, permit, or certification. Division (E)(2)(a) of this section applies regardless of whether the agency has entered into a provider agreement in, or holds a license, certificate, permit, or certification issued by, another state.

(b) The agency or a principal owner or manager of the agency who provides direct care has entered a guilty plea for, or has been convicted of, an offense materially related to the medicaid program.

(c) The agency or a principal owner or manager of the agency who provides direct care has entered a guilty plea for, been convicted of, or been found eligible for intervention in lieu of conviction for an offense listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code, but only if none of the personal character standards established by the director in rules adopted under section 173.394 of the Revised Code apply.

(d) The United States department of health and human services has taken adverse action against the agency and that action impacts the agency's participation in the medicaid program.

(e) The agency has failed to enter into or renew a provider agreement with the PASSPORT administrative agency, as that term is defined in section 173.42 of the Revised Code, that administers programs on behalf of the department of aging in the region of the state in which the agency is certified to provide services.

(f) The agency has not billed or otherwise submitted a claim to the department for payment under the medicaid program in at least two years.

(g) The agency denied or failed to provide the department or its designee access to the agency's facilities during the agency's normal business hours for purposes of conducting an audit or structural compliance review.

(h) The agency has ceased doing business.

(i) The agency has voluntarily relinquished its certification for any reason.

(3) The agency's provider agreement with the department of job and family services has been suspended under division (C) of section 5111.031 of the Revised Code.

(4) The agency's provider agreement with the department of job and family services is denied or revoked because the agency or its owner, officer, authorized agent, associate, manager, or employee has been convicted of an offense that caused the provider agreement to be suspended under section 5111.031 of the Revised Code.

(F) If the department does not hold hearings when any condition described in division (E) of this section applies, the department may send a notice to the agency describing a decision not to certify the agency under division (A)(1) of this section or the disciplinary action the department proposes to take under division (A)(2)(e) to (h) of this section. The notice shall be sent to the agency's address that is on record with the department and may be sent by regular mail.

(G) The director of aging may adopt rules in accordance with Chapter 119. of the Revised Code establishing a fee to be charged by the department of aging or its designee for certification issued under this section.

All fees collected by the department or its designee under this section shall be deposited in the state treasury to the credit of the provider certification fund, which is hereby created. Money credited to the fund shall be used to pay for community-based long-term care services, administrative costs associated with community-based long-term care agency certification under this section, and administrative costs related to the publication of the Ohio long-term care consumer guide.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005; 06-30-2006



Section 173.392 - Payment of noncertified provider.

(A) The department of aging may pay a person or government entity for providing community-based long-term care services under a program the department administers, even though the person or government entity is not certified under section 173.391 of the Revised Code, if all of the following are the case:

(1) The person or government entity has a contract with the department of aging or the department's designee to provide the services in accordance with the contract or has received a grant from the department or its designee to provide the services in accordance with a grant agreement;

(2) The contract or grant agreement includes detailed conditions of participation for providers of services under a program the department administers and service standards that the person or government entity is required to satisfy;

(3) The person or government entity complies with the contract or grant agreement;

(4) The contract or grant is not for medicaid-funded services, other than services provided under the PACE program administered by the department of aging under section 173.50 of the Revised Code.

(B) The director of aging shall adopt rules in accordance with Chapter 119. of the Revised Code governing both of the following:

(1) Contracts and grant agreements between the department of aging or its designee and persons and government entities regarding community-based long-term care services provided under a program the department administers;

(2) The department's payment for community-based long-term care services under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005



Section 173.393 - Provider evaluation records as public records.

(A) Except as provided in division (B) of this section, the records of an evaluation conducted in accordance with rules adopted under division (B)(2) of section 173.391 of the Revised Code are public records for purposes of section 149.43 of the Revised Code and shall be made available on request of any person, including individuals receiving or seeking community-based long-term care services under a program the department of aging administers.

(B) A part of a record of an evaluation that is otherwise available as a public record under division (A) of this section is not available as a public record if its release would violate a federal or state statute, regulation, or rule, including regulations adopted by the United States department of health and human services to implement the health information privacy provisions of the "Health Insurance Portability and Accountability Act of 1996," 110 Stat. 1955, 42 U.S.C. 1320d, et seq., as amended.

Effective Date: 09-29-2005



Section 173.394 - Criminal records check.

(A) As used in this section:

"Applicant" means a person who is under final consideration for employment with a community-based long-term care agency in a full-time, part-time, or temporary position that involves providing direct care to an individual or is referred to a community-based long-term care agency by an employment service for such a position. "Applicant" does not include a person who provides direct care to an individual as a volunteer without receiving or expecting to receive any form of remuneration other than reimbursement for actual expenses.

"Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

"Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

"Employee" means a person employed by a community-based long-term care agency in a full-time, part-time, or temporary position that involves providing direct care to an individual and a person who works in such a position due to being referred to a community-based long-term care agency by an employment service. "Employee" does not include a person who provides direct care to an individual as a volunteer without receiving or expecting to receive any form of remuneration other than reimbursement for actual expenses.

"Waiver agency" has the same meaning as in section 5111.033 of the Revised Code.

(B) This section does not apply to any individual who is subject to a database review or criminal records check under section 3701.881 of the Revised Code. If a community-based long-term care agency also is a waiver agency, the agency may provide for applicants and employees to undergo database reviews and criminal records checks in accordance with section 5111.033 of the Revised Code rather than this section.

(C) No community-based long-term care agency shall employ an applicant or continue to employ an employee in a position that involves providing direct care to an individual if any of the following apply:

(1) A review of the databases listed in division (E) of this section reveals any of the following:

(a) That the applicant or employee is included in one or more of the databases listed in divisions (E)(1) to (5) of this section;

(b) That there is in the state nurse aide registry established under section 3721.32 of the Revised Code a statement detailing findings by the director of health that the applicant or employee neglected or abused a long-term care facility or residential care facility resident or misappropriated property of such a resident;

(c) That the applicant or employee is included in one or more of the databases, if any, specified in rules adopted under this section and the rules prohibit the agency from employing an applicant or continuing to employ an employee included in such a database in a position that involves providing direct care to an individual.

(2) After the applicant or employee is provided, pursuant to division (F)(2)(a) of this section, a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and the standard impression sheet prescribed pursuant to division (C)(2) of that section, the applicant or employee fails to complete the form or provide the applicant's or employee's fingerprint impressions on the standard impression sheet.

(3) Except as provided in rules adopted under this section, the applicant or employee is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(D) Except as provided by division (G) of this section, the chief administrator of a community-based long-term care agency shall inform each applicant of both of the following at the time of the applicant's initial application for employment or referral to the agency by an employment service for a position that involves providing direct care to an individual:

(1) That a review of the databases listed in division (E) of this section will be conducted to determine whether the agency is prohibited by division (C)(1) of this section from employing the applicant in the position;

(2) That, unless the database review reveals that the applicant may not be employed in the position, a criminal records check of the applicant will be conducted and the applicant is required to provide a set of the applicant's fingerprint impressions as part of the criminal records check.

(E) As a condition of employing any applicant in a position that involves providing direct care to an individual, the chief administrator of a community-based long-term care agency shall conduct a database review of the applicant in accordance with rules adopted under this section. If rules adopted under this section so require, the chief administrator of a community-based long-term care agency shall conduct a database review of an employee in accordance with the rules as a condition of continuing to employ the employee in a position that involves providing direct care to an individual. However, a chief administrator is not required to conduct a database review of an applicant or employee if division (G) of this section applies. A database review shall determine whether the applicant or employee is included in any of the following:

(1) The excluded parties list system maintained by the United States general services administration pursuant to subpart 9.4 of the federal acquisition regulation;

(2) The list of excluded individuals and entities maintained by the office of inspector general in the United States department of health and human services pursuant to section 1128 of the "Social Security Act," 94 Stat. 2619 (1980), 42 U.S.C. 1320a-7, as amended, and section 1156 of the "Social Security Act," 96 Stat. 388 (1982), 42 U.S.C. 1320c-5, as amended;

(3) The registry of MR/DD employees established under section 5123.52 of the Revised Code;

(4) The internet-based sex offender and child-victim offender database established under division (A)(11) of section 2950.13 of the Revised Code;

(5) The internet-based database of inmates established under section 5120.66 of the Revised Code;

(6) The state nurse aide registry established under section 3721.32 of the Revised Code;

(7) Any other database, if any, specified in rules adopted under this section.

(F)

(1) As a condition of employing any applicant in a position that involves providing direct care to an individual, the chief administrator of a community-based long-term care agency shall request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of the applicant. If rules adopted under this section so require, the chief administrator of a community-based long-term care agency shall request that the superintendent conduct a criminal records check of an employee at times specified in the rules as a condition of continuing to employ the employee in a position that involves providing direct care to an individual. However, the chief administrator is not required to request the criminal records check of the applicant or employee if division (G) of this section applies or the agency is prohibited by division (C)(1) of this section from employing the applicant or continuing to employ the employee in a position that involves providing direct care to an individual. If an applicant or employee for whom a criminal records check request is required by this section does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent has requested information about the applicant or employee from the federal bureau of investigation in a criminal records check, the chief administrator shall request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check . Even if an applicant or employee for whom a criminal records check request is required by this section presents proof of having been a resident of this state for the five-year period, the chief administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) The chief administrator shall do all of the following:

(a) Provide to each applicant and employee for whom a criminal records check request is required by this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet prescribed pursuant to division (C)(2) of that section ;

(b) Obtain the completed form and standard impression sheet from the applicant or employee;

(c) Forward the completed form and standard impression sheet to the superintendent .

(3)

A community-based long-term care agency shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check the agency requests under this section. An agency may charge an applicant a fee not exceeding the amount the agency pays to the bureau under this section if both of the following apply:

(a) The agency notifies the applicant at the time of initial application for employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for employment.

(b) The medicaid program established under Chapter 5111. of the Revised Code does not reimburse the agency for the fee it pays to the bureau under this section.

(G) Divisions (D) to (F) of this section do not apply with regard to an applicant or employee if the applicant or employee is referred to a community-based long-term agency by an employment service that supplies full-time, part-time, or temporary staff for positions that involve providing direct care to an individual and both of the following apply:

(1) The chief administrator of the agency receives from the employment service confirmation that a review of the databases listed in division (E) of this section was conducted of the applicant or employee.

(2) The chief administrator of the agency receives from the employment service, applicant, or employee a report of the results of a criminal records check of the applicant or employee that has been conducted by the superintendent within the one-year period immediately preceding the following:

(a) In the case of an applicant, the date of the applicant's referral by the employment service to the agency;

(b) In the case of an employee, the date by which the agency would otherwise have to request a criminal records check of the employee under division (F) of this section.

(H)

(1) A community-based long-term care agency may employ conditionally an applicant for whom a criminal records check request is required by this section prior to obtaining the results of the criminal records check if the agency is not prohibited by division (C)(1) of this section from employing the applicant in a position that involves providing direct care to an individual and either of the following applies:

(a) The chief administrator of the agency requests the criminal records check in accordance with division (F) of this section not later than five business days after the applicant begins conditional employment.

(b) The applicant is referred to the agency by an employment service, the employment service or the applicant provides the chief administrator of the agency a letter that is on the letterhead of the employment service, the letter is dated and signed by a supervisor or another designated official of the employment service, and the letter states all of the following:

(i) That the employment service has requested the superintendent to conduct a criminal records check regarding the applicant;

(ii) That the requested criminal records check is to include a determination of whether the applicant has been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense;

(iii) That the employment service has not received the results of the criminal records check as of the date set forth on the letter;

(iv) That the employment service promptly will send a copy of the results of the criminal records check to the chief administrator of the agency when the employment service receives the results.

(2) If a community-based long-term care agency employs an applicant conditionally pursuant to division (H)(1)(b) of this section, the employment service, on its receipt of the results of the criminal records check, promptly shall send a copy of the results to the chief administrator of the agency.

(3) A community-based long-term care agency that employs an applicant conditionally pursuant to division (H)(1)(a) or (b) of this section shall terminate the applicant's employment if the results of the criminal records check , other than the results of any request for information from the federal bureau of investigation, are not obtained within the period ending sixty days after the date the request for the criminal records check is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the applicant has been convicted of , pleaded guilty to , or been found eligible for intervention in lieu of conviction for a disqualifying offense, the agency shall terminate the applicant's employment unless circumstances specified in rules adopted under this section that permit the agency to employ the applicant exist and the agency chooses to employ the applicant. Termination of employment under this division shall be considered just cause for discharge for purposes of division (D)(2) of section 4141.29 of the Revised Code if the applicant makes any attempt to deceive the agency about the applicant's criminal record.

(I) The report of any criminal records check conducted pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The applicant or employee who is the subject of the criminal records check or the applicant's or employee's representative;

(2) The chief administrator of the community-based long-term care agency requesting the criminal records check or the administrator's representative;

(3) The administrator of any other facility, agency, or program that provides direct care to individuals that is owned or operated by the same entity that owns or operates the community-based long-term care agency that requested the criminal records check;

(4) The employment service that requested the criminal records check;

(5) The director of aging or a person authorized by the director to monitor a community-based long-term care agency's compliance with this section;

(6) The director of job and family services and the staff of the department of job and family services who are involved in the administration of the medicaid program if either of the following apply:

(a) In the case of a criminal records check requested by a community-based long-term care agency, the agency also is a waiver agency;

(b) In the case of a criminal records check requested by an employment service, the employment service makes the request for an applicant or employee the employment service refers to a community-based long-term care agency that also is a waiver agency.

(7) A court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(a) A denial of employment of the applicant or employee;

(b) Employment or unemployment benefits of the applicant or employee;

(c) A civil or criminal action regarding the medicaid program or a program the department of aging administers.

(J) In a tort or other civil action for damages that is brought as the result of an injury, death, or loss to person or property caused by an applicant or employee who a community-based long-term care agency employs in a position that involves providing direct care to individuals, all of the following shall apply:

(1) If the agency employed the applicant or employee in good faith and reasonable reliance on the report of a criminal records check requested under this section, the agency shall not be found negligent solely because of its reliance on the report, even if the information in the report is determined later to have been incomplete or inaccurate .

(2) If the agency employed the applicant in good faith on a conditional basis pursuant to division (H) of this section, the agency shall not be found negligent solely because it employed the applicant prior to receiving the report of a criminal records check requested under this section .

(3) If the agency in good faith employed the applicant or employee according to the personal character standards established in rules adopted under this section, the agency shall not be found negligent solely because the applicant or employee has been convicted of , pleaded guilty to , or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(K) The director of aging shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

(1) The rules may do the following:

(a) Require employees to undergo database reviews and criminal records checks under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, exempt one or more classes of employees from the requirements;

(c) For the purpose of division (E)(7) of this section, specify other databases that are to be checked as part of a database review conducted under this section.

(2) The rules shall specify all of the following:

(a) The procedures for conducting database reviews under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, the times at which the database reviews and criminal records checks are to be conducted;

(c) If the rules specify other databases to be checked as part of the database reviews, the circumstances under which a community-based long-term care agency is prohibited from employing an applicant or continuing to employ an employee who is found by a database review to be included in one or more of those databases;

(d) Circumstances under which a community-based long-term care agency may employ an applicant or employee who is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense but meets personal character standards.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §751.20.



Section 173.40 - PASSPORT program.

(A) As used in sections 173.40 to 173.402 of the Revised Code:

"Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"PASSPORT program" means the program created under this section.

"PASSPORT waiver" means the federal medicaid waiver granted by the United States secretary of health and human services that authorizes the medicaid-funded component of the PASSPORT program.

"Unified long-term services and support medicaid waiver component" means the medicaid waiver component authorized by section 5111.864 of the Revised Code.

(B) There is hereby created the preadmission screening system providing options and resources today program, or PASSPORT. The PASSPORT program shall provide home and community-based services as an alternative to nursing facility placement for individuals who are aged and disabled and meet the program's applicable eligibility requirements. Subject to division (C) of this section, the program shall have a medicaid-funded component and a state-funded component.

(C)

(1) Unless the medicaid-funded component of the PASSPORT program is terminated under division (C)(2) of this section, all of the following apply:

(a) The department of aging shall administer the medicaid-funded component through a contract entered into with the department of job and family services under section 5111.91 of the Revised Code.

(b) The medicaid-funded component shall be operated as a separate medicaid waiver component.

(c) For an individual to be eligible for the medicaid-funded component, the individual must be a medicaid recipient and meet the additional eligibility requirements applicable to the individual established in rules adopted under division (C)(1)(d) of this section.

(d) The director of job and family services shall adopt rules under section 5111.85 of the Revised Code and the director of aging shall adopt rules in accordance with Chapter 119. of the Revised Code to implement the medicaid-funded component.

(2) If the unified long-term services and support medicaid waiver component is created, the departments of aging and job and family services shall work together to determine whether the medicaid-funded component of the PASSPORT program should continue to operate as a separate medicaid waiver component or be terminated. If the departments determine that the medicaid-funded component of the PASSPORT program should be terminated, the medicaid-funded component shall cease to exist on a date the departments shall specify.

(D)

(1) The department of aging shall administer the state-funded component of the PASSPORT program. The state-funded component shall not be administered as part of the medicaid program.

(2) For an individual to be eligible for the state-funded component, the individual must meet one of the following requirements and meet the additional eligibility requirements applicable to the individual established in rules adopted under division (D)(4) of this section:

(a) The individual must have been enrolled in the state-funded component on September 1, 1991, (as the state-funded component was authorized by uncodified law in effect at that time) and have had one or more applications for enrollment in the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of this section, the unified long-term services and support medicaid waiver component) denied.

(b) The individual must have had the individual's enrollment in the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of this section, the unified long-term services and support medicaid waiver component) terminated and the individual must still need the home and community-based services provided under the PASSPORT program to protect the individual's health and safety.

(c) The individual must have an application for the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of this section, the unified long-term services and support medicaid waiver component) pending and the department or the department's designee must have determined that the individual meets the nonfinancial eligibility requirements of the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of this section, the unified long-term services and support medicaid waiver component) and not have reason to doubt that the individual meets the financial eligibility requirements of the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of this section, the unified long-term services and support medicaid waiver component).

(3) An individual who is eligible for the state-funded component because the individual meets the requirement of division (D)(2)(c) of this section may participate in the component on that basis for not more than ninety days.

(4) The director of aging shall adopt rules in accordance with section 111.15 of the Revised Code to implement the state-funded component. The additional eligibility requirements established in the rules may vary for the different groups of individuals specified in divisions (D)(2)(a), (b), and (c) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-05-2002; 09-29-2005



Section 173.401 - Home first component.

(A) As used in this section:

"Area agency on aging" has the same meaning as in section 173.14 of the Revised Code.

"Long-term care consultation program" means the program the department of aging is required to develop under section 173.42 of the Revised Code.

"Long-term care consultation program administrator" or "administrator" means the department of aging or, if the department contracts with an area agency on aging or other entity to administer the long-term care consultation program for a particular area, that agency or entity.

"Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(B) Subject to division (C)(2) of section 173.40 of the Revised Code, the department shall establish a home first component of the PASSPORT program under which eligible individuals may be enrolled in the medicaid-funded component of the PASSPORT program in accordance with this section. An individual is eligible for the PASSPORT program's home first component if both of the following apply:

(1) The individual has been determined to be eligible for the medicaid-funded component of the PASSPORT program.

(2)

At least one of the following applies:

(a) The individual has been admitted to a nursing facility.

(b) A physician has determined and documented in writing that the individual has a medical condition that, unless the individual is enrolled in home and community-based services such as the PASSPORT program, will require the individual to be admitted to a nursing facility within thirty days of the physician's determination.

(c) The individual has been hospitalized and a physician has determined and documented in writing that, unless the individual is enrolled in home and community-based services such as the PASSPORT program, the individual is to be transported directly from the hospital to a nursing facility and admitted.

(d) Both of the following apply:

(i) The individual is the subject of a report made under section 5101.61 of the Revised Code regarding abuse, neglect, or exploitation or such a report referred to a county department of job and family services under section 5126.31 of the Revised Code or has made a request to a county department for protective services as defined in section 5101.60 of the Revised Code.

(ii) A county department of job and family services and an area agency on aging have jointly documented in writing that, unless the individual is enrolled in home and community-based services such as the PASSPORT program, the individual should be admitted to a nursing facility.

(C) Each month, each area agency on aging shall identify individuals residing in the area that the agency serves who are eligible for the home first component of the PASSPORT program. When an area agency on aging identifies such an individual, the agency shall notify the long-term care consultation program administrator serving the area in which the individual resides. The administrator shall determine whether the PASSPORT program is appropriate for the individual and whether the individual would rather participate in the PASSPORT program than continue or begin to reside in a nursing facility. If the administrator determines that the PASSPORT program is appropriate for the individual and the individual would rather participate in the PASSPORT program than continue or begin to reside in a nursing facility, the administrator shall so notify the department of aging. On receipt of the notice from the administrator, the department shall approve the individual's enrollment in the medicaid-funded component of the PASSPORT program regardless of the unified waiting list established under section 173.404 of the Revised Code, unless the enrollment would cause the component to exceed any limit on the number of individuals who may be enrolled in the component as set by the United States secretary of health and human services in the PASSPORT waiver.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 07-01-2007



Section 173.402 - Kosher meals.

An individual enrolled in the PASSPORT program may request that home-delivered meals provided to the individual under the PASSPORT program be kosher. If such a request is made, the department of aging or the department's designee shall ensure that each home-delivered meal provided to the individual under the PASSPORT program is kosher. In complying with this requirement, the department or department's designee shall require each entity that provides home-delivered meals to the individual to provide the individual with meals that meet, as much as possible, the requirements established in rules adopted under section 173.40 of the Revised Code governing the home-delivered meal service while complying with kosher practices for meal preparation and dietary restrictions.

An entity that provides a kosher home-delivered meal to a PASSPORT program enrollee pursuant to this section shall be reimbursed for the meal at a rate equal to the rate for home-delivered meals furnished to PASSPORT program enrollees requiring a therapeutic diet.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.403 - Choices program.

(A) As used in this section:

"Choices program" means the program created under this section.

"Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"Unified long-term services and support medicaid waiver component" means the medicaid waiver component authorized by section 5111.864 of the Revised Code.

(B) Subject to division (C) of this section, there is hereby created the choices program. The program shall provide home and community-based services. The department of aging shall administer the program through a contract entered into with the department of job and family services under section 5111.91 of the Revised Code. Subject to federal approval, the program shall be available statewide.

(C) If the unified long-term services and support medicaid waiver component is created, the departments of aging and job and family services shall work together to determine whether the choices program should continue to operate as a separate medicaid waiver component or be terminated. If the departments determine that the choices program should be terminated, the program shall cease to exist on a date the departments shall specify.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.404 - Waiting list for department of aging-administered medicaid waiver components and the PACE program.

(A) As used in this section:

(1) "Department of aging-administered medicaid waiver component" means each of the following:

(a) The medicaid-funded component of the PASSPORT program created under section 173.40 of the Revised Code;

(b) The choices program created under section 173.403 of the Revised Code;

(c) The medicaid-funded component of the assisted living program created under section 5111.89 of the Revised Code.

(2) "PACE program" means the component of the medicaid program the department of aging administers pursuant to section 173.50 of the Revised Code.

(B) If the department of aging determines that there are insufficient funds to enroll all individuals who have applied and been determined eligible for department of aging-administered medicaid waiver components and the PACE program, the department shall establish a unified waiting list for the components and program. Only individuals eligible for a department of aging-administered medicaid waiver component or the PACE program may be placed on the unified waiting list. An individual who may be enrolled in a department of aging-administered medicaid waiver component or the PACE program through a home first component established under section 173.401, 173.501, or 5111.894 of the Revised Code may be so enrolled without being placed on the unified waiting list.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.



Section 173.41 - Statewide aging and disabilities resource network.

(A) The department of aging shall promote the development of a statewide aging and disabilities resource network through which older adults, adults with disabilities, and their caregivers are provided with both of the following:

(1) Information on any long-term care service options available to the individuals;

(2) Streamlined access to long-term care services, both publicly funded services and services available through private payment.

(B) Area agencies on aging shall establish the network throughout the state. In doing so, the agencies shall collaborate with centers for independent living and other locally funded organizations to establish a cost-effective and consumer-friendly network that builds on existing, local infrastructures of services that support consumers in their communities.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 173.42 - Long-term care consultation program.

(A) As used in sections 173.42 to 173.434 of the Revised Code:

(1) "Area agency on aging" means a public or private nonprofit entity designated under section 173.011 of the Revised Code to administer programs on behalf of the department of aging.

(2) "Department of aging-administered medicaid waiver component" means each of the following:

(a) The medicaid-funded component of the PASSPORT program created under section 173.40 of the Revised Code;

(b) The choices program created under section 173.403 of the Revised Code;

(c) The medicaid-funded component of the assisted living program created under section 5111.89 of the Revised Code;

(d) Any other medicaid waiver component, as defined in section 5111.85 of the Revised Code, that the department of aging administers pursuant to an interagency agreement with the department of job and family services under section 5111.91 of the Revised Code.

(3) "Home and community-based services covered by medicaid components the department of aging administers" means all of the following:

(a) Medicaid waiver services available to a participant in a department of aging-administered medicaid waiver component;

(b) The following medicaid state plan services available to a participant in a department of aging-administered medicaid waiver component as specified in rules adopted under section 5111.02 of the Revised Code:

(i) Home health services;

(ii) Private duty nursing services;

(iii) Durable medical equipment;

(iv) Services of a clinical nurse specialist;

(v) Services of a certified nurse practitioner.

(c) Services available to a participant of the PACE program.

(4) "Long-term care consultation" or "consultation" means the consultation service made available by the department of aging or a program administrator through the long-term care consultation program established pursuant to this section.

(5) "Medicaid" means the medical assistance program established under Chapter 5111. of the Revised Code.

(6) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(7) "PACE program" means the component of the medicaid program the department of aging administers pursuant to section 173.50 of the Revised Code.

(8) "PASSPORT administrative agency" means an entity under contract with the department of aging to provide administrative services regarding the PASSPORT program.

(9) "Program administrator" means an area agency on aging or other entity under contract with the department of aging to administer the long-term care consultation program in a geographic region specified in the contract.

(10) "Representative" means a person acting on behalf of an individual specified in division (G) of this section. A representative may be a family member, attorney, hospital social worker, or any other person chosen to act on behalf of the individual.

(B) The department of aging shall develop a long-term care consultation program whereby individuals or their representatives are provided with long-term care consultations and receive through these professional consultations information about options available to meet long-term care needs and information about factors to consider in making long-term care decisions. The long-term care consultations provided under the program may be provided at any appropriate time, as permitted or required under this section and the rules adopted under it, including either prior to or after the individual who is the subject of a consultation has been admitted to a nursing facility or granted assistance in receiving home and community-based services covered by medicaid components the department of aging administers.

(C) The long-term care consultation program shall be administered by the department of aging, except that the department may have the program administered on a regional basis by one or more program administrators. The department and each program administrator shall administer the program in such a manner that all of the following are included:

(1) Coordination and collaboration with respect to all available funding sources for long-term care services;

(2) Assessments of individuals regarding their long-term care service needs;

(3) Assessments of individuals regarding their on-going eligibility for long-term care services;

(4) Procedures for assisting individuals in obtaining access to, and coordination of, health and supportive services, including department of aging-administered medicaid waiver components;

(5) Priorities for using available resources efficiently and effectively.

(D) The program's long-term care consultations shall be provided by individuals certified by the department under section 173.422 of the Revised Code.

(E) The information provided through a long-term care consultation shall be appropriate to the individual's needs and situation and shall address all of the following:

(1) The availability of any long-term care options open to the individual;

(2) Sources and methods of both public and private payment for long-term care services;

(3) Factors to consider when choosing among the available programs, services, and benefits;

(4) Opportunities and methods for maximizing independence and self-reliance, including support services provided by the individual's family, friends, and community.

(F) An individual's long-term care consultation may include an assessment of the individual's functional capabilities. The consultation may incorporate portions of the determinations required under sections 5111.202, 5119.061, and 5123.021 of the Revised Code and may be provided concurrently with the assessment required under section 5111.204 of the Revised Code.

(G)

(1) Unless an exemption specified in division (I) of this section is applicable, each of the following shall be provided with a long-term care consultation:

(a) An individual who applies or indicates an intention to apply for admission to a nursing facility, regardless of the source of payment to be used for the individual's care in a nursing facility;

(b) An individual who requests a long-term care consultation;

(c) An individual identified by the department or a program administrator as being likely to benefit from a long-term care consultation.

(2) In addition to the individuals specified in division (G)(1) of this section, a long-term care consultation may be provided to a nursing facility resident regardless of the source of payment being used for the resident's care in the nursing facility.

(H)

(1) Except as provided in division (H)(2) or (3) of this section, a long-term care consultation provided pursuant to division (G) of this section shall be provided as follows:

(a) If the individual for whom the consultation is being provided has applied for medicaid and the consultation is being provided concurrently with the assessment required under section 5111.204 of the Revised Code, the consultation shall be completed in accordance with the applicable time frames specified in that section for providing a level of care determination based on the assessment.

(b) In all other cases, the consultation shall be provided not later than five calendar days after the department or program administrator receives notice of the reason for which the consultation is to be provided pursuant to division (G) of this section.

(2) An individual or the individual's representative may request that a long-term care consultation be provided on a date that is later than the date required under division (H)(1)(a) or (b) of this section.

(3) If a long-term care consultation cannot be completed within the number of days required by division (H)(1) or (2) of this section, the department or program administrator may do any of the following:

(a) In the case of an individual specified in division (G)(1) of this section, exempt the individual from the consultation pursuant to rules that may be adopted under division (L) of this section;

(b) In the case of an applicant for admission to a nursing facility, provide the consultation after the individual is admitted to the nursing facility;

(c) In the case of a resident of a nursing facility, provide the consultation as soon as practicable.

(I) An individual is not required to be provided a long-term care consultation under division (G)(1) of this section if any of the following apply:

(1) The department or program administrator has attempted to provide the consultation, but the individual or the individual's representative refuses to cooperate;

(2) The individual is to receive care in a nursing facility under a contract for continuing care as defined in section 173.13 of the Revised Code;

(3) The individual has a contractual right to admission to a nursing facility operated as part of a system of continuing care in conjunction with one or more facilities that provide a less intensive level of services, including a residential care facility licensed under Chapter 3721. of the Revised Code, a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults, or an independent living arrangement;

(4) The individual is to receive continual care in a home for the aged exempt from taxation under section 5701.13 of the Revised Code;

(5) The individual is seeking admission to a facility that is not a nursing facility with a provider agreement under section 5111.22, 5111.671, or 5111.672 of the Revised Code;

(6) The individual is exempted from the long-term care consultation requirement by the department or the program administrator pursuant to rules that may be adopted under division (L) of this section.

(J) As part of the long-term care consultation program, the department or program administrator shall assist an individual or individual's representative in accessing all sources of care and services that are appropriate for the individual and for which the individual is eligible, including all available home and community-based services covered by medicaid components the department of aging administers. The assistance shall include providing for the conduct of assessments or other evaluations and the development of individualized plans of care or services under section 173.424 of the Revised Code.

(K) No nursing facility for which an operator has a provider agreement under section 5111.22, 5111.671, or 5111.672 of the Revised Code shall admit any individual as a resident, unless the nursing facility has received evidence that a long-term care consultation has been completed for the individual or division (I) of this section is applicable to the individual.

(L) The director of aging may adopt any rules the director considers necessary for the implementation and administration of this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code and may specify any or all of the following:

(1) Procedures for providing long-term care consultations pursuant to this section;

(2) Information to be provided through long-term care consultations regarding long-term care services that are available;

(3) Criteria and procedures to be used to identify and recommend appropriate service options for an individual receiving a long-term care consultation;

(4) Criteria for exempting individuals from the long-term care consultation requirement;

(5) Circumstances under which it may be appropriate to provide an individual's long-term care consultation after the individual's admission to a nursing facility rather than before admission;

(6) Criteria for identifying nursing facility residents who would benefit from the provision of a long-term care consultation;

(7) A description of the types of information from a nursing facility that is needed under the long-term care consultation program to assist a resident with relocation from the facility;

(8) Standards to prevent conflicts of interest relative to the referrals made by a person who performs a long-term care consultation, including standards that prohibit the person from being employed by a provider of long-term care services;

(9) Procedures for providing notice and an opportunity for a hearing under division (N) of this section.

(M) To assist the department and each program administrator with identifying individuals who are likely to benefit from a long-term care consultation, the department and program administrator may ask to be given access to nursing facility resident assessment data collected through the use of the resident assessment instrument specified in rules adopted under section 5111.02 of the Revised Code for purposes of the medicaid program. Except when prohibited by state or federal law, the department of health, department of job and family services, or nursing facility holding the data shall grant access to the data on receipt of the request from the department of aging or program administrator.

(N)

(1) The director of aging, after providing notice and an opportunity for a hearing, may fine a nursing facility an amount determined by rules the director shall adopt in accordance with Chapter 119. of the Revised Code for any of the following reasons:

(a) The nursing facility admits an individual, without evidence that a long-term care consultation has been provided, as required by this section;

(b) The nursing facility denies a person attempting to provide a long-term care consultation access to the facility or a resident of the facility;

(c) The nursing facility denies the department of aging or program administrator access to the facility or a resident of the facility, as the department or administrator considers necessary to administer the program.

(2) In accordance with section 5111.62 of the Revised Code, all fines collected under division (N)(1) of this section shall be deposited into the state treasury to the credit of the residents protection fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005



Section 173.421 - Periodic or follow-up long-term care consultations.

As part of the long-term care consultation program established under section 173.42 of the Revised Code, the department of aging may establish procedures for the conduct of periodic or follow-up long-term care consultations for residents of nursing facilities, including annual or more frequent reassessments of the residents' functional capabilities. If the procedures are established, the department or program administrator shall assign individuals to nursing facilities to serve as care managers within the facilities. The individuals assigned shall be individuals who are certified under section 173.422 of the Revised Code to provide long-term care consultations.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.422 - Certification to conduct long-term care consultation.

The department of aging shall certify individuals who meet certification requirements established by rule to provide long-term care consultations for purposes of sections173.42and 173.421 of the Revised Code. The director of aging shall adopt rules in accordance with Chapter 119. of the Revised Code governing the certification process and requirements. The rules shall specify the education, experience, or training in long-term care a person must have to qualify for certification.

Transferred and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005



Section 173.423 - Monitoring of home and community-based services elections.

If an individual who is the subject of a long-term care consultation is eligible for and elects to receive home and community-based services covered by medicaid components the department of aging administers, the department of aging or program administrator shall monitor the individual by doing either or both of the following at least once each year:

(A) Determining whether the services being provided to the individual are appropriate;

(B) Determining whether changes in the types of services being provided to the individual should be made.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.424 - Compliance with federal law.

If, under federal law, an individual's eligibility for the home and community-based services covered by medicaid components the department of aging administers is dependent on the conduct of an assessment or other evaluation of the individual's needs and capabilities and the development of an individualized plan of care or services, the department shall develop and implement all procedures necessary to comply with the federal law. The procedures shall include the use of long-term care consultations.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.425 - Annual report.

Annually, the department of aging shall prepare a report regarding the individuals who are the subjects of long-term care consultations and elect to receive home and community-based services covered by medicaid components the department of aging administers. The department shall prepare the report in consultation with the department of job and family services and office of budget and management. Each annual report shall include all of the following information:

(A) The total savings achieved by providing home and community-based services covered by medicaid components the department of aging administers rather than services that otherwise would be provided in a nursing facility;

(B) The average number of days that individuals receive home and community -based services covered by medicaid components the department of aging administers before and after receiving nursing facility services;

(C) A categorical analysis of the acuity levels of the individuals who receive home and community-based services covered by medicaid components the department of aging administers;

(D) Any other statistical information the department of aging considers appropriate for inclusion in the report.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.43 - Interagency agreement for unified long-term care budget for home and community-based services.

(A) Subject to section 173.433 of the Revised Code, the department of aging shall enter into an interagency agreement with the department of job and family services under section 5111.91 of the Revised Code under which the department of aging is required to establish for each biennium a unified long-term care budget for home and community-based services covered by medicaid components the department of aging administers. The interagency agreement shall require the department of aging to do all of the following:

(1) Administer the unified long-term care budget in accordance with sections 173.43 to 173.434 of the Revised Code and the general assembly's appropriations for home and community-based services covered by medicaid components the department of aging administers for the applicable biennium;

(2) Contract with each PASSPORT administrative agency for assistance in the administration of the unified long-term care budget;

(3) Provide individuals who are eligible for home and community-based services covered by medicaid components the department of aging administers a choice of services that meet the individuals' needs and improve their quality of life;

(4) Provide a continuum of services that meet the life-long needs of individuals who are eligible for home and community-based services covered by medicaid components the department of aging administers.

(B) The director of budget and management shall create new appropriation items as necessary for establishment of the unified long-term care budget.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.431 - Administration of budget.

Subject to section 173.433 of the Revised Code, the department of aging shall ensure that the unified long-term care budget established under section 173.43 of the Revised Code is administered in a manner that provides medicaid coverage of and expands access to all of the following as necessary to meet the needs of individuals receiving home and community-based services covered by medicaid components the department of aging administers:

(A) To the extent permitted by the medicaid waivers authorizing department of aging-administered medicaid waiver components, all of the following medicaid waiver services provided under department of aging-administered medicaid waiver components:

(1) Personal care services;

(2) Home-delivered meals;

(3) Adult day-care;

(4) Homemaker services;

(5) Emergency response services;

(6) Medical equipment and supplies;

(7) Chore services;

(8) Social work counseling;

(9) Nutritional counseling;

(10) Independent living assistance;

(11) Medical transportation;

(12) Nonmedical transportation;

(13) Home care attendant services;

(14) Assisted living services;

(15) Community transition services;

(16) Enhanced community living services;

(17) All other medicaid waiver services provided under department of aging-administered medicaid waiver components.

(B) All of the following state medicaid plan services as specified in rules adopted under section 5111.02 of the Revised Code:

(1) Home health services;

(2) Private duty nursing services;

(3) Durable medical equipment;

(4) Services of a clinical nurse specialist;

(5) Services of a certified nurse practitioner.

(C) The services that the PACE program provides.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.432 - Care management and authorization services.

Subject to section 173.433 of the Revised Code, the department of aging or its designee shall provide care management and authorization services with regard to the state plan services specified in division (B) of section 173.431 of the Revised Code that are provided to participants of department of aging-administered medicaid waiver components. The department or its designee shall ensure that no person providing the care management and authorization services performs an activity that may not be performed without a valid certificate or license issued by an agency of this state unless the person holds the valid certificate or license.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.433 - Implementation of sections 173.43 and 173.432.

(A) The director of job and family services shall do one or more of the following as necessary for the implementation of sections 173.43 to 173.432 of the Revised Code:

(1) Submit one or more state medicaid plan amendments to the United States secretary of health and human services;

(2) Request one or more federal medicaid waivers from the United States secretary;

(3) Submit one or more federal medicaid waiver amendments to the United States secretary.

(B) No provision of sections 173.43 to 173.432 of the Revised Code that requires the approval of the United States secretary of health and human services shall be implemented until the United States secretary provides the approval.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.434 - Adoption of rules.

The director of job and family services shall adopt rules under section 5111.85 of the Revised Code to authorize the director of aging to adopt rules that are needed to implement sections 173.43 to 173.432 of the Revised Code. The director of aging's rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.44 - Survey of nursing homes and residential care facilities.

(A) As used in this section, "nursing home" and "residential care facility" have the same meanings as in section 3721.01 of the Revised Code.

(B) The department of aging may conduct an annual survey of nursing homes and residential care facilities. The survey shall include questions about capacity, occupancy, and private pay charges. The department may contract with an outside entity to conduct the survey and analyze the results. The results of the survey and any analysis completed by the department or its designee shall be made available to the general assembly, other state agencies, nursing home and residential care facility providers, and the general public.

(C) No nursing home or residential care facility shall recklessly fail to complete the survey.

Effective Date: 09-29-2005



Section 173.45 - Facilities definitions.

As used in this section and in sections 173.46 to 173.49 of the Revised Code:

(A) " Residential facility" means a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults.

(B) "Community-based long-term care services" has the same meaning as in section 173.14 of the Revised Code.

(C) "Long-term care facility" means a nursing home or residential care facility.

(D) "Nursing home" and "residential care facility" have the same meanings as in section 3721.01 of the Revised Code.

(E) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005



Section 173.46 - Long-term care consumer guide.

(A) The department of aging shall develop and publish a guide to long-term care facilities for use by individuals considering long-term care facility admission and their families, friends, and advisors. The guide, which shall be titled the Ohio long-term care consumer guide, may be published in printed form or in electronic form for distribution over the internet. The guide may be developed as a continuation or modification of the guide published by the department prior to September 29, 2005, under rules adopted under section 173.02 of the Revised Code.

(B) The Ohio long-term care consumer guide shall include information on each long-term care facility in this state. For each facility, the guide shall include the following information, as applicable to the facility:

(1) Information regarding the facility's compliance with state statutes and rules and federal statutes and regulations;

(2) Information generated by the centers for medicare and medicaid services of the United States department of health and human services from the quality measures developed as part of its nursing home quality initiative;

(3) Results of the customer satisfaction surveys conducted under section 173.47 of the Revised Code;

(4) Any other information the department specifies in rules adopted under section 173.49 of the Revised Code.

(C) The Ohio long-term care consumer guide may include information on residential facilities and providers of community-based long-term care services. The department may adopt rules under section 173.49 of the Revised Code to specify the information to be included in the guide pursuant to this division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005



Section 173.47 - Customer satisfaction survey for long-term care facilities.

(A) For purposes of publishing the Ohio long-term care consumer guide, the department of aging shall conduct or provide for the conduct of an annual customer satisfaction survey of each long-term care facility. The results of the surveys may include information obtained from long-term care facility residents, their families, or both. A survey that is to include information obtained from nursing facility residents shall include the questions specified in divisions (C)(7)(a) and (b) and (18) of section 5111.244 of the Revised Code. A survey that is to include information obtained from the families of nursing facility residents shall include the questions specified in divisions (C)(8)(a) and (b) and (19) of section 5111.244 of the Revised Code.

(B) Each long-term care facility shall cooperate in the conduct of its annual customer satisfaction survey.

Amended by 129th General AssemblyFile No.60,SB 264, §1, eff. 7/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005



Section 173.48 - Fees for consumer care guide; long-term care consumer guide fund.

(A)

(1) The department of aging may charge annual fees to long-term care facilities for the publication of the Ohio long-term care consumer guide. The department may contract with any person or government entity to collect the fees on its behalf. All fees collected under this section shall be deposited in accordance with division (B) of this section.

(2) The annual fees charged under this section shall not exceed the following amounts:

(a) Six hundred fifty dollars for each long-term care facility that is a nursing home;

(b) Three hundred dollars for each long-term care facility that is a residential care facility.

(3) Fees paid by a long-term care facility that is a nursing facility shall be reimbursed through the medicaid program operated under Chapter 5111. of the Revised Code.

(B) There is hereby created in the state treasury the long-term care consumer guide fund. Money collected from the fees charged for the publication of the Ohio long-term care consumer guide under division (A) of this section shall be credited to the fund. The department shall use money in the fund for costs associated with publishing the Ohio long-term care consumer guide, including, but not limited to, costs incurred in conducting or providing for the conduct of customer satisfaction surveys.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005



Section 173.49 - Implementing rules to be adopted by department.

The department of aging shall adopt rules as the department considers necessary to implement and administer sections 173.45 to 173.48 of the Revised Code. The rules shall be adopted under Chapter 119. of the Revised Code.

Effective Date: 09-29-2005



Section 173.50 - Interagency agreement for administration of medicaid PACE program.

(A) Pursuant to a contract entered into with the department of job and family services as an interagency agreement under section 5111.91 of the Revised Code, the department of aging shall carry out the day-to-day administration of the component of the medicaid program established under Chapter 5111. of the Revised Code known as the program of all-inclusive care for the elderly or PACE. The department of aging shall carry out its PACE administrative duties in accordance with the provisions of the interagency agreement and all applicable federal laws, including the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396u-4, as amended.

(B) The department of aging may adopt rules in accordance with Chapter 119. of the Revised Code regarding the PACE program, including rules establishing priorities for enrolling in the program pursuant to section 173.501 of the Revised Code. The department's rules are subject to both of the following:

(1) The rules shall be authorized by rules adopted by the department of job and family services.

(2) The rules shall address only those issues that are not addressed in rules adopted by the department of job and family services for the PACE program.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005



Section 173.501 - Persons admitted to nursing facilities.

(A) As used in this section:

"Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

"PACE provider" has the same meaning as in 42 U.S.C. 1396u - 4(a)(3).

(B) The department of aging shall establish a home first component of the PACE program under which eligible individuals may be enrolled in the PACE program in accordance with this section. An individual is eligible for the PACE program's home first component if both of the following apply:

(1) The individual has been determined to be eligible for the PACE program.

(2) At least one of the following applies:

(a) The individual has been admitted to a nursing facility.

(b) A physician has determined and documented in writing that the individual has a medical condition that, unless the individual is enrolled in home and community-based services such as the PACE program, will require the individual to be admitted to a nursing facility within thirty days of the physician's determination.

(c) The individual has been hospitalized and a physician has determined and documented in writing that, unless the individual is enrolled in home and community-based services such as the PACE program, the individual is to be transported directly from the hospital to a nursing facility and admitted.

(d) Both of the following apply:

(i) The individual is the subject of a report made under section 5101.61 of the Revised Code regarding abuse, neglect, or exploitation or such a report referred to a county department of job and family services under section 5126.31 of the Revised Code or has made a request to a county department for protective services as defined in section 5101.60 of the Revised Code.

(ii) A county department of job and family services and an area agency on aging have jointly documented in writing that, unless the individual is enrolled in home and community-based services such as the PACE program, the individual should be admitted to a nursing facility.

(C) Each month, the department of aging shall identify individuals who are eligible for the home first component of the PACE program. When the department identifies such an individual, the department shall notify the PACE provider serving the area in which the individual resides. The PACE provider shall determine whether the PACE program is appropriate for the individual and whether the individual would rather participate in the PACE program than continue or begin to reside in a nursing facility. If the PACE provider determines that the PACE program is appropriate for the individual and the individual would rather participate in the PACE program than continue or begin to reside in a nursing facility, the PACE provider shall so notify the department of aging. On receipt of the notice from the PACE provider, the department of aging shall approve the individual's enrollment in the PACE program in accordance with priorities established in rules adopted under section 173.50 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 173.51 to 173.59 - [Repealed].

Effective Date: 06-26-2003



Section 173.70 - Programs for the provision of outpatient prescription drug discounts.

(A) The director of aging may enter into a contract with any person under which the person operates a program for the provision of outpatient prescription drug discounts to any or all of the following:

(1) Individuals who are sixty years of age or older;

(2) Individuals whose family incomes do not exceed three hundred per cent of the federal poverty guidelines, as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended;

(3) Individuals who are persons with disabilities, as defined in section 173.06 of the Revised Code.

(B) The director may disclose to the person under contract information that identifies the individuals who participated in and individuals who applied for participation in the Ohio's best Rx program that was operated under former sections 173.71 to 173.91 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 173.71 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

This section was amended by 128th General AssemblyFile No.9,HB 1, §101.01, but repealed by 128th General AssemblyFile No.9,HB 1, §105.01. It is set out as repealed to reflect the apparent intent of the legislature.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.)

(Effective Date: 07-01-2007; 2007 HB119 09-29-2007)



Section 173.72 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.721 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.722 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.723 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.724 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.73 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.731 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.732 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.74 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.741 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.742 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.75 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.751 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.752 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.753 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.76 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

This section was amended by 128th General AssemblyFile No.9,HB 1, §101.01, but repealed by 128th General AssemblyFile No.9,HB 1, §105.01. It is set out as repealed to reflect the apparent intent of the legislature.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.)

(Effective Date: 07-01-2007)



Section 173.77 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.771 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.772 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.773 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.78 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.79 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.791 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.80 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.801 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.802 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.803 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.81 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.811 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.812 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.813 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.814 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.815 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.82 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.83 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.831 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.832 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.833 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.84 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.85 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007; 2007 HB119 09-29-2007)



Section 173.86 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007; 2007 HB119 09-29-2007)



Section 173.861 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.87 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.871 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.872 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.873 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.874 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.875 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.876 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.88 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.89 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.891 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.892 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.90 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.91 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 07-01-2007)



Section 173.99 - Penalty.

(A) A long-term care provider, person employed by a long-term care provider, other entity, or employee of such other entity that violates division (C) of section 173.24 of the Revised Code is subject to a fine not to exceed one thousand dollars for each violation.

(B) Whoever violates division (C) of section 173.23 of the Revised Code is guilty of registering a false complaint, a misdemeanor of the first degree.

(C) A long-term care provider, other entity, or person employed by a long-term care provider or other entity that violates division (E) of section 173.19 of the Revised Code by denying a representative of the office of the state long-term care ombudsperson program the access required by that division is subject to a fine not to exceed five hundred dollars for each violation.

(D) Whoever violates division (C) of section 173.44 of the Revised Code is subject to a fine of one hundred dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-12-1990; 09-29-2005; 07-01-2007






Chapter 174 - OHIO HOUSING TRUST FUND

Section 174.01 - Definitions.

As used in this chapter:

(A) "Financial assistance" means grants, loans, loan guarantees, an equity position in a project, or loan subsidies.

(B) "Grant" means funding the development services agency or the Ohio housing finance agency provides for which the relevant agency does not require repayment.

(C) "Housing" means housing for owner-occupancy and multifamily rental housing.

(D) "Housing for owner-occupancy" means housing that is intended for occupancy by an owner as a principal residence. "Housing for owner-occupancy" may be any type of structure and may be owned in any type of ownership.

(E) "Housing trust fund" means the low- and moderate-income housing trust fund created and administered pursuant to Chapter 174. of the Revised Code.

(F) "Lending institution" means any financial institution qualified to conduct business in this state, a subsidiary corporation that is wholly owned by a financial institution qualified to conduct business in this state, and a mortgage lender whose regular business is originating, servicing, or brokering real estate loans and who is qualified to do business in this state.

(G) "Loan" means any extension of credit or other form of financing or indebtedness directly or indirectly to a borrower with the expectation that it will be repaid in accordance with the terms of the underlying loan agreement or other pertinent document. "Loan" includes financing extended to lending institutions and indebtedness purchased from lending institutions.

(H) "Loan guarantee" means any agreement in favor of a lending institution or other lender in which the credit and resources of the housing trust fund are pledged to secure the payment or collection of financing extended to a borrower for the acquisition, construction, improvement, rehabilitation or preservation of housing, or to refinance any financing previously extended for those purposes by any lender.

(I) "Loan subsidy" means any deposit of funds into a lending institution with the authorization or direction that the income or revenues the deposit earns, or could have earned at competitive rates, be applied directly or indirectly to the benefit of housing assistance or financial assistance.

(J) "Low- and moderate-income persons" means individuals and families who qualify as low- and moderate-income persons pursuant to guidelines the development services agency establishes.

(K) "Multifamily rental housing" means multiple unit housing intended for rental occupancy.

(L) "Nonprofit organization" means a nonprofit organization in good standing and qualified to conduct business in this state including any corporation whose members are members of a metropolitan housing authority.

(M) "Department of development" means the development services agency and "director of development" means the director of development services.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-01-2005



Section 174.02 - Low- and moderate-income housing trust fund.

(A) The low- and moderate-income housing trust fund is hereby created in the state treasury. The fund consists of all appropriations made to the fund, housing trust fund fees collected by county recorders pursuant to section 317.36 of the Revised Code and deposited into the fund pursuant to section 319.63 of the Revised Code, and all grants, gifts, loan repayments, and contributions of money made from any source to the department of development for deposit in the fund. All investment earnings of the fund shall be credited to the fund. The director of development shall allocate a portion of the money in the fund to an account of the Ohio housing finance agency. The department shall administer the fund. The agency shall use money allocated to it for implementing and administering its programs and duties under sections 174.03 and 174.05 of the Revised Code, and the department shall use the remaining money in the fund for implementing and administering its programs and duties under sections 174.03 to 174.06 of the Revised Code. Use of all money drawn from the fund is subject to the following restrictions:

(1) (a) Not more than five per cent of the current year appropriation authority for the fund shall be allocated between grants to community development corporations for the community development corporation grant program and grants and loans to the Ohio community development finance fund, a private nonprofit corporation.

(b) In any year in which the amount in the fund exceeds one hundred thousand dollars and at least that much is allocated for the uses described in this section, not less than one hundred thousand dollars shall be used to provide training, technical assistance, and capacity building assistance to nonprofit development organizations.

(2) Not more than ten per cent of any current year appropriation authority for the fund shall be used for the emergency shelter housing grants program to make grants to private, nonprofit organizations and municipal corporations, counties, and townships for emergency shelter housing for the homeless and emergency shelter facilities serving unaccompanied youth seventeen years of age and younger. The grants shall be distributed pursuant to rules the director adopts and qualify as matching funds for funds obtained pursuant to the McKinney Act, 101 Stat. 85 (1987), 42 U.S.C.A. 11371 to 11378.

(3) In any fiscal year in which the amount in the fund exceeds the amount awarded pursuant to division (A) (1)(b) of this section by at least two hundred fifty thousand dollars, at least two hundred fifty thousand dollars from the fund shall be provided to the department of aging for the resident services coordinator program as established in section 173.08 of the Revised Code.

(4) Of all current year appropriation authority for the fund, not more than five per cent shall be used for administration.

(5) Not less than forty-five per cent of the funds awarded during any one fiscal year shall be for grants and loans to nonprofit organizations under section 174.03 of the Revised Code.

(6) Not less than fifty per cent of the funds awarded during any one fiscal year, excluding the amounts awarded pursuant to divisions (A)(1), (2), and (7) of this section, shall be for grants and loans for activities that provide housing and housing assistance to families and individuals in rural areas and small cities that are not eligible to participate as a participating jurisdiction under the "HOME Investment Partnerships Act," 104 Stat. 4094 (1990), 42 U.S.C. 12701 note, 12721.

(7) No money in the fund shall be used to pay for any legal services other than the usual and customary legal services associated with the acquisition of housing.

(8) Money in the fund may be used as matching money for federal funds received by the state, counties, municipal corporations, and townships for the activities listed in section 174.03 of the Revised Code.

(B) If, after the second quarter of any year, it appears to the director that the full amount of the money in the fund designated in that year for activities that provide housing and housing assistance to families and individuals in rural areas and small cities under division (A) of this section will not be used for that purpose, the director may reallocate all or a portion of that amount for other housing activities. In determining whether or how to reallocate money under this division, the director may consult with and shall receive advice from the housing trust fund advisory committee.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 174.03 - Loan programs to provide housing and housing assistance for specifically targeted low- and moderate-income families and individuals.

(A) The department of development and the Ohio housing finance agency shall each develop programs under which, in accordance with rules adopted under this section, they may make grants, loans, loan guarantees, and loan subsidies to counties, municipal corporations, townships, local housing authorities, and nonprofit organizations and may make loans, loan guarantees, and loan subsidies to private developers and private lenders to assist in activities that provide housing and housing assistance for specifically targeted low- and moderate-income families and individuals. There is no minimum housing project size for awards under this division for any project that is developed for a special needs population and that is supported by a social service agency where the housing project is located. Activities for which grants, loans, loan guarantees, and loan subsidies may be made under this section include all of the following:

(1) Acquiring, financing, constructing, leasing, rehabilitating, remodeling, improving, and equipping publicly or privately owned housing;

(2) Providing supportive services related to housing and the homeless, including housing counseling. Not more than twenty per cent of the current year appropriation authority for the low- and moderate-income housing trust fund that remains after the award of funds made pursuant to divisions (A)(1) and (A)(2) of section 174.02 of the Revised Code, shall be awarded in any fiscal year for supportive services.

(3) Providing rental assistance payments or other project operating subsidies that lower tenant rents;

(4) Improving the quality of life of tenants by providing education for tenants and residents of manufactured home communities regarding their rights and responsibilities, planning and implementing activities designed to improve conflict resolution and the capacity of tenants to negotiate and mediate with landlords, and developing tenant and resident councils and organizations;

(5) Promoting capacity building initiatives related to the creation of county housing trust funds.

(B) Grants, loans, loan guarantees, and loan subsidies may be made to counties, municipal corporations, townships, and nonprofit organizations for the additional purposes of providing technical assistance, design and finance services and consultation, and payment of pre-development and administrative costs related to any of the activities listed above.

(C) In developing programs under this section, the department and the agency shall invite, accept, and consider public comment, and recommendations from the housing trust fund advisory committee created under section 174.06 of the Revised Code, on how the programs should be designed to most effectively benefit low- and moderate-income families and individuals. The programs developed under this section shall respond collectively to housing and housing assistance needs of low- and moderate-income families and individuals statewide.

(D) The department and the agency, in accordance with Chapter 119. of the Revised Code, shall each adopt rules to administer programs developed under this section. The rules shall prescribe procedures and forms that counties, municipal corporations, townships, local housing authorities, and nonprofit organizations shall use in applying for grants, loans, loan guarantees, and loan subsidies and that private developers and private lenders shall use in applying for loans, loan guarantees, and loan subsidies; eligibility criteria for the receipt of funds; procedures for reviewing and granting or denying applications; procedures for paying out funds; conditions on the use of funds; procedures for monitoring the use of funds; and procedures under which a recipient shall be required to repay funds that are improperly used. The rules shall do both of the following:

(1) Require each recipient of a grant or loan made from the low- and moderate-income housing trust fund for activities that provide, or assist in providing, a rental housing project, to reasonably ensure that the rental housing project will remain affordable to those families and individuals targeted for the rental housing project for the useful life of the rental housing project or for thirty years, whichever is longer;

(2) Require each recipient of a grant or loan made from the low- and moderate-income housing trust fund for activities that provide, or assist in providing, a housing project to prepare and implement a plan to reasonably assist any families and individuals displaced by the housing project in obtaining decent affordable housing.

(E) In prescribing eligibility criteria and conditions for the use of funds, neither the department nor the agency is limited to the criteria and conditions specified in this section and each may prescribe additional eligibility criteria and conditions that relate to the purposes for which grants, loans, loan guarantees, and loan subsidies may be made. However, the department and agency are limited by the following specifically targeted low- and moderate-income guidelines:

(1) Not less than seventy-five per cent of the money granted and loaned under this section in any fiscal year shall be for activities that provide affordable housing and housing assistance to families and individuals whose incomes are equal to or less than fifty per cent of the median income for the county in which they live, as determined by the department under section 174.04 of the Revised Code.

(2) Any money granted and loaned under this section in any fiscal year that is not granted or loaned pursuant to division (F)(1) of this section shall be for activities that provide affordable housing and housing assistance to families and individuals whose incomes are equal to or less than eighty per cent of the median income for the county in which they live, as determined by the department under section 174.04 of the Revised Code.

(F) In making grants, loans, loan guarantees, and loan subsidies under this section, the department and the agency shall give preference to viable projects and activities that benefit those families and individuals whose incomes are equal to or less than thirty-five per cent of the median income for the county in which they live, as determined by the department under section 174.04 of the Revised Code.

(G) The department and the agency shall monitor the programs developed under this section to ensure that money granted and loaned under this section is not used in a manner that violates division (H) of section 4112.02 of the Revised Code or discriminates against families with children.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005; 2007 HB119 09-29-2007



Section 174.04 - Annual determination of median income for families and individuals in each county.

(A) The department of development shall make an annual determination of the median income for persons in each county.

(B) The director of development shall determine appropriate income limits for identifying or classifying low- and moderate-income persons for the purposes of sections 174.01 to 174.07 of the Revised Code. In making the determination, the director shall take into consideration the amount of income available for housing, family size, the cost and condition of available housing, ability to pay the amounts the private market charges for decent, safe, and sanitary housing without federal subsidy or state assistance, and the income eligibility standards of federal programs. Income limits may vary from area to area within the state.

Effective Date: 07-01-2005



Section 174.05 - Reporting to general assembly.

(A) Annually, the department of development shall submit a report to the president of the senate and the speaker of the house of representatives describing the activities of the department under sections 174.01 to 174.07 of the Revised Code during the previous state fiscal year.

(B) Annually, the Ohio housing finance agency shall submit a report to the president of the senate and the speaker of the house of representatives describing the activities of the agency under sections 174.02, 174.03, and 174.05 of the Revised Code during the previous state fiscal year.

Effective Date: 07-01-2005



Section 174.06 - Housing trust fund advisory committee.

(A) There is hereby created the housing trust fund advisory committee . The committee consists of fourteen members the governor appoints as follows to represent organizations committed to housing and housing assistance for low- and moderate-income persons:

(1) One member to represent lenders.

(2) One member to represent for-profit builders and developers.

(3) One member to represent the families and individuals included in the income groups targeted for housing and housing assistance under divisions (E) and (F) of section 174.03 of the Revised Code.

(4) One member to represent religious, civic, or social service organizations.

(5) One member to represent counties.

(6) One member to represent municipal corporations.

(7) One member to represent townships.

(8) One member to represent local housing authorities.

(9) One member to represent fair housing organizations.

(10) Three members to represent nonprofit organizations.

(11) One member to represent real estate brokers licensed under Chapter 4735. of the Revised Code.

(12) One member to represent the for-profit rental housing industry. (B)(1) Terms of office are for four years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the manner prescribed for the original appointment. A member appointed to fill a vacancy occurring prior to the expiration of a term shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of a term until a successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(2) The governor may remove a member for misfeasance, malfeasance, or willful neglect of duty.

(C)

(1) The committee shall select a chairperson from among its members. The committee shall meet at least once each calendar year and upon the call of the chair. Members of the committee serve without compensation, but shall be reimbursed for reasonable and necessary expenses incurred in the discharge of duties.

(2) The department of development shall provide the committee with a meeting place, supplies, and staff assistance as the committee requests.

(D) The committee shall assist the department and the Ohio housing finance agency in defining housing needs and priorities, recommend to the department and agency at least annually how the programs developed under section 174.02 of the Revised Code should be designed to most effectively benefit low- and moderate-income persons, consider an allocation of funds for projects of fifteen units or less, and advise the director of development on whether and how to reallocate money in the low- and moderate-income housing trust fund under division (B) of section 174.02 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 174.07 - Approval of controlling board.

The department of development , on its own and on the behalf of the Ohio housing finance agency and the Ohio department of aging, shall obtain controlling board approval prior to making any grant, loan, loan guarantee, or loan subsidy greater than fifty thousand dollars from or allocated from the low- and moderate-income housing trust fund.

Effective Date: 07-01-2005






Chapter 175 - HOUSING FINANCE AGENCY

Section 175.01 - Definitions.

As used in sections 175.01 to 175.13 of the Revised Code:

(A) "Bonds" means bonds, notes, debentures, refunding bonds, refunding notes, and other obligations.

(B) "Down payment assistance" means monetary assistance for down payment closing costs, and pre-paid expenses directly related to the purchase of a home.

(C) "Financial assistance" means grants, loans, loan guarantees, an equity position in a project, and loan subsidies.

(D) "Grant" means funding for which repayment is not required.

(E) "Homeownership program" means any program for which the Ohio housing finance agency provides financing, directly or indirectly, for the purchase of housing for owner-occupancy.

(F) "Housing" means housing for owner-occupancy and multifamily rental housing.

(G) "Housing development fund" means the housing development fund created and administered pursuant to section 175.11 of the Revised Code.

(H) "Housing finance agency personal services fund" means the housing finance agency personal services fund created and administered pursuant to section 175.051 of the Revised Code.

(I) "Housing for owner-occupancy" means housing that is intended for occupancy by an owner as a principal residence. "Housing for owner-occupancy" may be any type of structure and may be owned in any form of ownership.

(J) "Housing trust fund" means the low- and moderate-income housing trust fund created and administered pursuant to Chapter 174. of the Revised Code.

(K) "Improvement" means any alteration, remodeling, addition, or repair that substantially protects or improves the basic habitability or energy efficiency of housing.

(L) "Lending institution" means any financial institution qualified to conduct business in this state, a subsidiary corporation that is wholly owned by a financial institution qualified to conduct business in this state, and a mortgage lender whose regular business is originating, servicing, or brokering real estate loans and who is qualified to do business in this state.

(M) "Loan" means any extension of credit or other form of financing or indebtedness extended directly or indirectly to a borrower with the expectation that it will be repaid in accordance with the terms of the underlying loan agreement or other pertinent document. "Loan" includes financing the Ohio housing finance agency extends to lending institutions and indebtedness the agency purchases from lending institutions.

(N) "Loan guarantee" means any agreement in favor of a lending institution, bondholder, or other lender in which the credit and resources of the housing finance agency or the housing trust fund are pledged to secure the payment or collection of financing extended to a borrower for the acquisition, construction, improvement, rehabilitation, or preservation of housing or to refinance any financing previously extended for those purposes.

(O) "Loan subsidy" means any deposit of funds the Ohio housing finance agency holds or administers into a lending institution with the authorization or direction that the income or revenues the deposit earns, or could have earned at competitive rates, be applied directly or indirectly to the benefit of housing assistance or financial assistance.

(P) "Low- and moderate-income persons" means individuals and families who qualify as low- and moderate-income persons pursuant to guidelines the agency establishes.

(Q) "Multifamily rental housing" means multiple unit housing intended for rental occupancy.

(R) "Nonprofit organization" means a nonprofit organization in good standing and qualified to conduct business in this state including any corporation whose members are members of a metropolitan housing authority.

(S) "Owner" means any person who, jointly or severally, has legal or equitable title to housing together with the right to control or possess that housing. "Owner" includes a purchaser of housing pursuant to a land installment contract if that contract vests possession and maintenance responsibilities in the purchaser, and a person who has care or control of housing as executor, administrator, assignee, trustee, or guardian of the estate of the owner of that housing.

(T) "Security interest" means any lien, encumbrance, pledge, assignment, mortgage, or other form of collateral the Ohio housing finance agency holds as security for financial assistance the agency extends or a loan the agency acquires.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 175.02 - Housing finance agency created - mission.

(A) There is hereby created the Ohio housing finance agency, a body corporate and politic, performing essential governmental functions of the state. The mission of the agency includes but is not limited to assisting with the financing, refinancing, production, development, and preservation of safe, decent, and affordable housing for occupancy by low- and moderate-income persons; provision of rental assistance and housing services for low- and moderate income persons; allocating all state and federal funds in accordance with applicable state and federal laws, including Section 42 of the Internal Revenue Code; and promoting community development, economic stability, and growth within Ohio. To accomplish this mission, the agency shall work with persons eligible for its programs, nonprofit organizations and for-profit housing development entities, public entities, and lending institutions. The agency may review conformity with its programs and monitor a recipient's use of funds it provides to assure compliance.

(B) It is hereby declared to be the public purpose of this state to improve and promote the public health, safety, convenience, welfare, and prosperity of the people of the state by the production and preservation of housing in accordance with applicable state and federal laws.

Effective Date: 07-01-2005



Section 175.03 - Members - appointment - terms - compensation.

(A)

(1) The Ohio housing finance agency consists of eleven members. The governor, with the advice and consent of the senate, shall appoint nine of the members. The other two members are the director of commerce and the director of development or their respective designees.

(2) The governor shall appoint one member with experience in residential housing construction; one with experience in residential housing mortgage lending, loan servicing, or brokering at an institution insured by the federal deposit insurance corporation; one with experience in the licensed residential housing brokerage business; one with experience with the housing needs of senior citizens; one with a background in labor representation in the construction industry; one to represent the interests of nonprofit multifamily housing development organizations; one to represent the interests of for-profit multifamily housing development organizations; and two who are public members.

(3) The governor shall receive recommendations from the Ohio housing council for appointees to represent the interests of nonprofit multifamily housing development organizations and for-profit multifamily housing development organizations.

(4) Not more than six of the appointed members of the agency may be of the same political party.

(B)

(1) Of the initial appointments the governor makes, one member representing the public has an initial term ending January 31, 2010, the other member representing the public has an initial term ending January 31, 2008, the member with a background in labor representation in the construction industry has an initial term ending January 31, 2011, the member with experience in residential housing mortgage lending, loan servicing, or brokering has an initial term ending January 31, 2008, the member with experience with the housing needs of senior citizens has an initial term ending January 31, 2006, the member representing the interests of nonprofit multifamily housing development organizations has an initial term ending January 31, 2007, the member representing the interests of for-profit multifamily housing development organizations has an initial term ending January 31, 2006, and the member with experience in residential housing construction and the member with experience in licensed residential housing brokerage each has an initial term ending January 31, 2009. Thereafter, each appointed member shall serve for a term of six years with each term ending on the thirty-first day of January, six years following the termination date of the term it succeeds. There is no limit on the number of terms a member may serve.

(2) Each member shall hold office from the date of appointment until the end of the term for which the member is appointed. Any member appointed to fill a vacancy occurring prior to the expiration of a term continues in office for the remainder of that term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until sixty days have elapsed, whichever occurs first.

(3) The governor may remove an appointed member from office for misfeasance, nonfeasance, or malfeasance in office.

(C)

(1) Except as otherwise provided in this section, members and agency employees shall comply with Chapter 102. and sections 2921.42 and 2921.43 of the Revised Code.

(2) An agency member who is a director, officer, employee, or owner of a lending institution is not in violation of Chapter 102. and is not subject to section 2921.42 of the Revised Code with respect to a loan to an applicant from the lending institution or a contract between the agency and the lending institution for the purchase, administration, or servicing of loans if the member abstains from participation in any matter that affects the interests of the member's lending institution.

(3) An agency member who represents multifamily housing interests is not in violation of division (D) or (E) of section 102.03 or division (A) of section 2921.42 of the Revised Code in regard to a contract the agency enters into if both of the following apply:

(a) The contract is entered into for a loan, grant, or participation in a program the agency administers or funds and the contract is awarded pursuant to rules or guidelines the agency adopts.

(b) The member does not participate in the discussion or vote on the contract if the contract secures a grant or loan that directly benefits the member, a family member, or a business associate of the member.

(4)

(a) Each appointed agency member shall receive compensation at the rate of two hundred fifty dollars per agency meeting attended in person, not to exceed a maximum of four thousand dollars per year.

(b) The compensation rate for appointed members applies until six years after the effective date of this section, at which time the members may increase the compensation for members who are appointed or reappointed after that time. All members are entitled to reimbursement in accordance with section 126.31 of the Revised Code for expenses incurred in the discharge of official duties.

Added by 126th General AssemblyFile No.171,HB 431, §1, eff. 7/1/2005.



Section 175.04 - Officers - quorum - records - annual reports.

(A) The governor shall appoint a chairperson from among the members. The agency members shall elect a member as vice-chairperson. The agency members may appoint other officers, who need not be members of the agency, as the agency deems necessary.

(B) Six members of the agency constitute a quorum and the affirmative vote of six members is necessary for any action the agency takes. No vacancy in agency membership impairs the right of a quorum to exercise all of the agency's rights and perform all the agency's duties. Agency meetings may be held at any place within the state. Meetings shall comply with section 121.22 of the Revised Code.

(C) The agency shall maintain accounting records in accordance with generally accepted accounting principals and other required accounting standards.

(D) The agency shall develop policies and guidelines for the administration of its programs and annually shall conduct at least one public hearing to obtain input from any interested party regarding the administration of its programs. The hearing shall be held at a time and place as the agency determines and when a quorum of the agency is present.

(E) The agency shall appoint committees and subcommittees comprised of members of the agency to handle matters it deems appropriate.

(1) The agency shall adopt an annual plan to address this state's housing needs. The agency shall appoint an annual plan committee to develop the plan and present it to the agency for consideration.

(2) The annual plan committee shall select an advisory board from a list of interested individuals the executive director provides or on its own recommendation. The advisory board shall provide input on the plan at committee meetings prior to the annual public hearing. At the public hearing, the committee shall discuss advisory board comments. The advisory board may include, but is not limited to, persons who represent state agencies, local governments, public corporations, nonprofit organizations, community development corporations, housing advocacy organizations for low- and moderate-income persons, realtors, syndicators, investors, lending institutions as recommended by a statewide banking organization, and other entities participating in the agency's programs.

Each agency program that allows for loans to be made to finance housing for owner occupancy that benefits other than low- and moderate-income households, or for loans to be made to individuals under bonds issued pursuant to division (B) of section 175.08 of the Revised Code, shall be presented to the advisory board and included in the annual plan as approved by the agency before the program's implementation.

(F) The agency shall prepare an annual financial report describing its activities during the reporting year and submit that report to the governor, the speaker of the house of representatives, and the president of the senate within three months after the end of the reporting year. The report shall include the agency's audited financial statements, prepared in accordance with generally accepted accounting principles and appropriate accounting standards.

(G) The agency shall prepare an annual report of its programs describing how the programs have met this state's housing needs. The agency shall submit the report to the governor, the speaker of the house of representatives, and the president of the senate within three months after the end of the reporting year.

Effective Date: 07-01-2005



Section 175.041 - [Repealed].

Effective Date: 07-01-2005



Section 175.05 - General duties and powers - attorney general as legal representative.

(A) The Ohio housing finance agency shall do all of the following related to the agency's operation:

(1) Adopt bylaws for the conduct of its business;

(2) Employ and fix the compensation of an executive director who serves at the pleasure of the agency to administer the agency's programs and activities. The executive director may employ and fix the compensation of employees in the unclassified civil service as necessary to carry out this chapter and may employ other personnel who are governed by collective bargaining law and classified under that law. The executive director shall file financial disclosure statements as described in section 102.02 of the Revised Code.

(3) Establish an operating budget for the agency and administer funds appropriated for the agency's use;

(4) Notwithstanding any other provision of the Revised Code, hold all moneys, funds, properties, and assets the agency acquires or that are directly or indirectly within the agency's control, including proceeds from the sale of bonds, revenues, and otherwise, in trust for the purpose of exercising its powers and carrying out its duties pursuant to this chapter. Notwithstanding any other provision of the Revised Code other than section 175.051 of the Revised Code, at no time shall the agency's moneys, funds, properties, or assets be considered public moneys, public funds, public properties, or public assets or subject to Chapters 131. and 135. of the Revised Code.

(5) Maintain a principal office and other offices within the state.

(B) The Ohio housing finance agency may do any of the following related to the agency's operation:

(1) Except as otherwise provided in section 174.04 of the Revised Code, determine income limits for low- and moderate-income persons and establish periodic reviews of income limits. In determining income limits, the agency shall take into consideration the amount of income available for housing, family size, the cost and condition of available housing, ability to pay the amounts the private market charges for decent, safe, and sanitary housing without federal subsidy or state assistance, and the income eligibility standards of federal programs. Income limits may vary from area to area within the state.

(2) Provide technical information, advice, and assistance related to obtaining federal and state aid to assist in the planning, construction, rehabilitation, refinancing, and operation of housing;

(3) Provide information, assistance, or instruction concerning agency programs, eligibility requirements, application procedures, and other related matters;

(4) Procure or require the procurement of insurance and pay the premium against loss in connection with the agency's operations, to include the repayment of a loan, in amounts and from insurers, including the federal government, as the agency determines;

(5) Contract with, retain, or designate financial consultants, accountants, and other consultants and independent contractors, other than attorneys, whom the agency determines are necessary or appropriate;

(6) Charge, alter, and collect interest and other charges for program services including, but not limited to, the allocation of loan funds, the purchase of mortgage loans, and the provision of services that include processing, inspecting, and monitoring of housing units financed and the financial records for those units;

(7) Conduct or authorize studies and analyses of housing needs and conditions to the extent that those activities are not carried out by other agencies in a manner that is satisfactory for the agency's needs;

(8)

(a) Acquire by gift, purchase, foreclosure, investment, or other means, and hold, assign, pledge, lease, transfer, or otherwise dispose of real and personal property or any interest in that property in the exercise of its powers and the performance of its duties;

(b) Any instrument by which real property is acquired pursuant to this section shall identify the state agency that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

(9)

(a) Borrow money, receive gifts, grants, loans, or other assistance from any federal, state, local, or other government source, including the housing development fund and the housing trust fund, and enter into contracts in connection with those sources of assistance;

(b) Receive assistance or contributions from any nongovernment source to include money, property, labor, or things of value, to be held, used, and applied only for the purposes for which the grants and contributions are made and within the purposes of this chapter.

(10) Sue and be sued in its own name with respect to its contracts, obligations, and covenants, or the enforcement of this chapter. Any actions against the agency shall be brought in a court of competent jurisdiction located in Franklin county, Ohio.

(11) Enter into any contract, commitment, or agreement and execute any instrument necessary or incidental to the performance of duties and the execution of powers;

(12) Adopt an official seal;

(13)

(a) Contract with any private or government entity to administer programs for which the agency receives sufficient revenues for its services or the agency supports with uncommitted agency resources that pay the agency's operating costs;

(b) Administer state and federal programs for which the governor designates the agency to act as administrator. The agency may charge administrative fees to the state, the federal government, or a program recipient.

(14) Notwithstanding any other provision of the Revised Code, establish, maintain, administer, and close funds and accounts as convenient or appropriate to the agency's operations;

(15) Establish a policy to permit the investment of agency funds in securities and obligations;

(16) Establish rules and procedures that the agency determines are appropriate to appeal the agency's actions and decisions;

(17) Serve housing needs in instances that the agency determines necessary as a public purpose;

(18) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code;

(19) Adopt rules pursuant to Chapter 119. of the Revised Code;

(20) Do anything necessary or appropriate to exercise the powers of this chapter and carry out the purposes of this chapter and Section 14, Article VIII and Section 16, Article VIII, Ohio Constitution.

(C) The attorney general shall serve as the legal representative for the Ohio housing finance agency and may appoint special counsel for that purpose in accordance with section 109.07 of the Revised Code.

Effective Date: 07-01-2005



Section 175.051 - Housing finance agency personal services fund.

There is hereby created in the state treasury the housing finance agency personal services fund. The fund shall consist of moneys within the control of the Ohio housing finance agency that the agency, or the treasurer of state on behalf of the agency, periodically deposits into the state treasury to the credit of the fund in order to pay the compensation of the employees of the agency. Amounts credited to the fund shall be used by the agency to pay the compensation of the employees of the agency.

Effective Date: 07-01-2005



Section 175.052 - Preference to grants or loans for activities that provide housing and housing assistance to honorably discharged veterans.

The Ohio housing finance agency, in providing homeownership program assistance, shall give preference to grants or loans for activities that provide housing and housing assistance to honorably discharged veterans.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 175.06 - Program duties and powers - bonds and financial assistance.

(A) The Ohio housing finance agency shall do all of the following related to carrying out its programs:

(1) Upon the governor's designation, serve as the housing credit agency for the state and perform all responsibilities of a housing credit agency pursuant to Section 42 of the Internal Revenue Code and similar applicable laws;

(2) Require that housing that benefits from the agency's assistance be available without discrimination in accordance with Chapter 4112. of the Revised Code and applicable provisions of federal law.

(B) The Ohio housing finance agency may do any of the following related to carrying out its programs:

(1) Issue bonds, provide security for assets, make deposits, purchase or make loans, provide economic incentives for the development of housing, and provide financial assistance for emergency housing;

(2) Serve as a public housing agency and contract with the United States department of housing and urban development to administer the department's rent subsidy program, housing subsidy program, and monitoring programs for low- and moderate-income persons. The agency shall ensure that any contract into which it enters provides for sufficient compensation to the agency for its services.

(3) Develop and administer programs under which the agency uses moneys from the housing trust fund as allocated by the department of development to extend financial assistance pursuant to sections 174.01 to 174.07 of the Revised Code;

(4) Make financial assistance available;

(5) Guarantee and commit to guarantee the repayment of financing that a lending institution extends for housing, guaranteeing that debt with any of the agency's reserve funds not raised by taxation and not otherwise obligated for debt service, including the housing development fund established pursuant to section 175.11 of the Revised Code and any fund created under division (B)(14) of section 175.05 of the Revised Code;

(6) Make, commit to make, and participate in making financial assistance, including federally insured mortgage loans, available to finance the construction and rehabilitation of housing or to refinance existing housing;

(7) Invest in, purchase, and take from lenders the assignment of notes or other evidence of debt including federally insured mortgage loans, or participate with lenders in notes and loans for homeownership, development, or refinancing of housing;

(8) Sell at public or private sale any mortgage or mortgage backed securities the agency holds;

(9) Issue bonds to carry out the agency's purposes as set forth in this chapter;

(10) Extend or otherwise make available housing assistance on terms the agency determines.

(C) The Ohio housing finance agency may issue bonds and extend financial assistance from any fund the agency administers for the prompt replacement, repair, or refinancing of damaged housing if both of the following apply:

(1) The governor declares that a state of emergency exists with respect to a county, region, or political subdivision of this state, or declares that a county, region, or political subdivision has experienced a disaster as defined in section 5502.21 of the Revised Code.

(2) The agency determines that the emergency or disaster has substantially damaged or destroyed housing in the area of the emergency or disaster.

(D) The agency shall establish guidelines for extending financial assistance for emergency housing. The guidelines shall include eligibility criteria for assistance and the terms and conditions under which the agency may extend financial assistance.

Effective Date: 07-01-2005



Section 175.07 - Notice by applicant for funding for multifamily rental housing construction.

(A)

(1) The Ohio housing finance agency shall not approve funding for any multifamily rental housing to be constructed with agency assistance or pursuant to any program the agency operates or administers unless the applicant provides notice of the proposed project as this section requires.

(2) Any notice shall be in writing and delivered by certified mail. The notice shall include the proposed project's address, the number of units in the project, a description of the project, a statement of whether the project is new construction, rehabilitation, or other, a summary of the programs that the project will utilize, and the address of the agency and the person to whom to direct comments. The notice shall inform recipients of their right to submit, within thirty days of the mailing date of the notice, comments to the agency regarding the proposed project's impact on the community and that objection to the project must be submitted in writing and signed by a majority of the voting members of the legislative body.

(3) An applicant requesting funds for a project of more than ten units shall provide the notice to all of the following:

(a) The chief executive officer and the clerk of the legislative body of any municipal corporation in which the project is proposed to be constructed or that is within one-half mile of the project's boundaries;

(b) The clerk of any township in which the project is proposed to be constructed or that is within one-half mile of the project's boundaries;

(c) The clerk of the board of county commissioners of any county in which the project is proposed to be constructed or that is within one-half mile of the project's boundaries.

(4) An applicant requesting funds for a project with ten or fewer units shall provide the notice to the chief elected official of the jurisdiction in which the project is proposed to be constructed, except that if more than one individual serves as the chief elected official, the applicant shall deliver the notice to the clerk of the legislative body of that jurisdiction.

(5) To object to a proposed project, a recipient of a notice shall do both of the following:

(a) Submit a written objection that is signed by a majority of the voting members of the legislative body in which the project is proposed to be constructed or that is within one-half mile of the project's boundaries;

(b) Send a copy of the written objection to the executive director of the agency by certified mail, return receipt requested, so that the agency receives the objection within forty-five days after the applicant mailed the notice to the recipient.

(6) The agency shall provide a written response to any objections that it receives pursuant to division (A)(5) of this section.

(7) The agency shall hold a public hearing to receive comments of residents of any political subdivision in which the multifamily rental housing is proposed to be constructed with the assistance of the agency's multifamily bond program. The applicant shall provide notice of the hearing to all persons listed in divisions (A)(3) and (4) of this section and ten days in advance of the hearing shall publish a notice of the hearing in a newspaper of general circulation in the county in which the project is proposed to be constructed. The agency shall hold the public hearing in the county in which the project is proposed to be constructed.

(B) For purposes of this section, "constructed" means the creation of multifamily rental housing units through new construction or the conversion of an existing nonresidential building into multifamily rental housing units.

Effective Date: 07-01-2005



Section 175.08 - Housing finance agency bonds - proceeds - sale - liability - negotiability.

(A) The Ohio housing finance agency may use the proceeds of bonds to carry out the agency's lawful purposes.

(B) The agency is the sole entity in the state that may issue bonds pursuant to Section 143(a) of the Internal Revenue Code or any similar provision of law. When the agency issues bonds to fund its homeownership program, it shall take all diligent measures to maximize the distribution of mortgage loans statewide, especially in underserved areas of the state, including but not limited to attempting to involve qualified lending institutions throughout the state.

(C) Bonds issued pursuant to this chapter need not comply with any provision of the Revised Code not in this chapter that applies to the issuance of bonds or notes. Notwithstanding any other provision of the Revised Code, the deposit, application, safeguarding, and investment of agency funds received or held under the agency's bond proceedings are not subject to Chapters 131. and 135. of the Revised Code and at no time are those funds public moneys or public funds.

(D)

(1) Bonds issued pursuant to this chapter do not constitute a debt or the pledge of the faith and credit of this state or any political subdivision of this state. The holders or owners of the agency's bonds have no right to require the general assembly or the taxing authority of any political subdivision to levy taxes for the payment of the principal or interest on the agency's bonds. Money raised by taxation shall not be obligated or pledged for the payment of the principal or interest on bonds the agency issues pursuant to this chapter.

(2) Bonds issued pursuant to this chapter are payable solely from the revenues and security interests pledged for their payment as authorized by this chapter, except for bonds the agency issues in anticipation of the issuance of bonds and bonds that are refunded by refunding bonds. Refunding bonds are payable solely from revenues and security interests pledged for their payment as authorized by this chapter.

(E)

(1) Any pledge on bonds is valid and binding from the time the pledge is made, and the revenues and security interests pledged and received are immediately subject to the lien of the pledge without any physical delivery or further act. The lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the agency, irrespective of whether the parties have notice of the lien of the pledge.

(2) Any resolution or trust agreement by which a pledge is created need not be filed or recorded except in the records of the agency. Any bond shall contain on its face a statement to the effect that the bond, as to both principal and interest, is not a debt of this state or any political subdivision of this state, but is payable solely from the revenues and security interests pledged for its payment.

(F) The agency may issue bonds for any term, at any interest rate, use any method of calculating interest including a variable interest rate, and include any provision or condition authorized pursuant to resolutions the agency adopts. The agency may authorize bonds of any denomination, form, registration privilege, medium of payment, place of payment, and term of redemption.

(G) The agency may sell bonds at public or private sale, for an amount not less than the price that the agency establishes. The agency chairperson or vice chairperson and any other officer that the agency designates shall execute the bonds manually or by facsimile signature. The agency may affix or print the agency's official seal or a facsimile on the bonds. Any coupons attached to the bonds shall bear the signature or facsimile signature of the chairperson or vice chairperson and any other officer the agency designates. If an officer whose signature appears on bonds or coupons ceases to be an officer before the delivery of the bonds, that signature or facsimile is sufficient for all purposes as if the officer had remained in office. If the agency changes its seal after a facsimile is imprinted on the bonds, the imprinted facsimile seal is sufficient for all purposes. The agency may execute bonds in book entry form in any manner appropriate to that form.

(H)

(1) Any resolution that authorizes bonds or an issue of bonds may do any of the following:

(a) Pledge any of the agency's revenues and security interests to secure the payment of bonds or any issue of bonds;

(b) Specify the use, investment, and disposition of the agency's revenues;

(c) Agree to establish, alter, and collect fees and other charges in an amount that pledged revenues are sufficient to pay the costs of operation and pay the principal and interest on bonds secured by the pledge of the revenues;

(d) Provide reserves that the resolution or trust agreement requires;

(e) Set aside reserve funds or sinking funds and regulate and dispose of those funds;

(f) Credit the proceeds of the sale of bonds to and among the funds referred to or provided for in the trust agreement or the resolution that authorized the issuance of bonds;

(g) Establish limits on the purposes to which the proceeds of the sale of bonds may be applied and pledge those proceeds to secure the payment of the bonds or any issue of bonds;

(h) Agree to do all things necessary for the authorization, issuance, and sale of bonds in amounts necessary for the timely retirement of notes issued in anticipation of the issuance of bonds;

(i) Establish limits on the issuance of additional bonds;

(j) Establish the terms upon which additional bonds may be issued and secured;

(k) Provide for the refunding of outstanding bonds;

(l) Establish procedures for amending or abrogating the terms of any contract with bondholders;

(m) Establish limits on the amount of moneys the agency may expend for operating, administrative, or other expenses;

(n) Secure bonds by a trust agreement in accordance with section 175.06 of the Revised Code;

(o) Establish rules and procedures to address matters that affect the security or protection of the bonds.

(2) Any resolution authorizing bonds or an issue of bonds is subject to any agreement with bondholders that exists at the time of the resolution. The provisions of any resolution authorizing bonds becomes part of the contract with the bondholders.

(I) No agency member nor any person executing agency bonds is liable personally on the bonds or is subject to any personal liability by reason of the issuance of the bonds.

(J) Bonds issued pursuant to this chapter are deemed to be negotiable instruments, subject only to the provisions of the bonds for registration, and possessing the qualities and incidents of negotiable instruments, notwithstanding whether those bonds are of the form or character otherwise to be negotiable instruments.

Effective Date: 07-01-2005



Section 175.09 - Securing bonds.

(A)

(1) At the discretion of the Ohio housing finance agency, bonds issued pursuant to this chapter may be secured by a trust agreement between the agency and a corporate trustee, which may be any trust company or financial institution that has the powers of a trust company and is qualified to exercise those trust powers within this state. A trust agreement may pledge or assign the agency's revenues and security interests the agency holds or is to receive. Any trust agreement or resolution that provides for the issuance of bonds may contain reasonable and proper provisions that protect and enforce the rights and remedies of the bondholders and do not violate any law or covenant that sets forth the agency's duties in relation to fees, interest , or other charges imposed for loans the agency makes or purchases, services the agency renders, and the custody, safekeeping, and application of moneys.

(2) Any financial institution or trust company that acts as a depository of the proceeds of bonds , revenues, or reserve funds may furnish indemnifying bonds or pledge securities that the agency requires. The trust agreement may set forth the rights and remedies of the bondholders and the trustee and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing similar bonds.

(3) A trust agreement may contain provisions the agency considers reasonable and proper for the security of the bondholders, including any provision that may be contained in a resolution under this section, with that provision having the same effect as if it were in a resolution.

(B) Any holder of bonds and the trustee under any trust agreement executed pursuant to division (A) of this section, except to the extent to which the resolution or trust agreement restricts rights , may by suit, action, mandamus, or other proceedings protect and enforce any rights under the laws of this state granted under the trust agreement or included in the resolution that authorizes the issuance of the bonds, and may enforce and compel the performance of all duties required by this chapter, the trust agreement, and the resolution to be performed by the agency or any agency officer , including establishing, charging, and collecting fees, interest , or other charges.

(C) Moneys in the agency's trust estates may be invested as provided in any resolution that authorizes the issuance of its bonds or in any trust agreement that secures those bonds. Income from investments shall be credited to funds as the agency determines, subject to the provisions of any resolution or trust agreement, and investments may be sold at times that the agency determines.

Effective Date: 07-01-2005



Section 175.10 - Bonds are lawful investments.

(A) All bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the treasurer of state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provision of the Revised Code or rules adopted by any governmental agency of this state with respect to investments , and are acceptable as security for the deposit of public moneys.

(B) The exercise of the powers this chapter grants is in all respects for the benefit of the people of the state, for the improvement of their health, safety, convenience, and economic welfare, and for the enhancement of the opportunities for safe and sanitary housing and is a public purpose.

(C) The programs undertaken by the Ohio housing finance agency constitute the performance of essential public functions, and the bonds issued under this chapter, their transfer, and income from those bonds, including any profit made on their sale, is at all times free from taxation within this state.

Effective Date: 07-01-2005



Section 175.11 - Housing development fund.

(A) There is hereby created the housing development fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. The fund shall consist of all grants, gifts, loan repayments, and contributions of money made from any source to the Ohio housing finance agency for deposit into the fund in addition to amounts loaned to the agency pursuant to section 169.05 of the Revised Code. The agency shall administer the fund. The agency may request funds as needed pursuant to section 169.05 of the Revised Code to fund loans, loan guarantees, and loan subsidies. The agency may request funds for a loan guarantee only to satisfy a mortgage guarantee that is in default.

(B) The agency shall use moneys in the housing development fund solely for the purposes this chapter authorizes and at no time shall the fund be considered a part of the public moneys or subject to Chapters 131. and 135. of the Revised Code.

Effective Date: 07-01-2005



Section 175.12 - Liberal construction of chapter - public records law - interagency cooperation.

(A) This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes and the purposes of Section 14, of Article VIII and Section 16, Article VIII, Ohio Constitution.

(B) The following are not public records subject to section 149.43 of the Revised Code:

(1) Financial statements and data submitted for any purpose to the Ohio housing finance agency or the controlling board by any person in connection with applying for, receiving, or accounting for financial assistance the agency provides;

(2) Information that identifies any individual who benefits directly or indirectly from financial assistance the agency provides.

(C)

(1) The agencies of this state shall cooperate fully with the Ohio housing finance agency and shall provide information the Ohio housing finance agency determines is necessary or helpful for its operation.

(2) The Ohio housing finance agency may arrange with and enter into contracts with other entities to perform functions this chapter authorizes the agency to perform and compensate those entities for performing those functions.

(3) The agency may enter into contracts with state entities as described in this chapter.

(D) Any state agency that provides supplies, equipment, or services directly related to the mission of the Ohio housing finance agency as described in section 175.02 of the Revised Code may enter into an agreement with the Ohio housing finance agency to furnish those supplies, equipment, or services pursuant to terms both agencies agree upon for remuneration to the state agency.

(E) The Ohio housing finance agency is exempt from the requirements of Chapters 123. and 125. and sections 127.16 and 5147.07 of the Revised Code.

Effective Date: 07-01-2005



Section 175.13 - Enforcement of agreement with bondholders - tax-exempt status of bonds.

(A) Any agreement the Ohio housing finance agency enters into with bondholders is a contract that the agency shall enforce and no action of the general assembly or any state agency may limit or alter the terms of that agreement or the authority of the agency or its successors to fulfill the terms of that agreement. No state agency may impair any right or remedy of the holders of bonds until the agency has fully met and discharged its bond obligations, together with interest, interest on any unpaid installments of interest, and costs and expenses related to any bondholder action or proceeding. The agency may include in any bond agreement a statement that sets forth the agency's authority to enforce agreements pursuant to this section.

(B) Bonds the agency issues are at all times bonds of the state, subject to this chapter. The agency and officers of the state may do all things necessary so that the interest on bonds the agency intends to be exempt from federal taxation remains exempt from federal income taxation. Any error or failure in efforts to assure tax exemption does not affect the validity of the bonds.

Effective Date: 07-01-2005



Section 175.14 - [Repealed].

Effective Date: 07-01-2005



Section 175.15 - [Repealed].

Effective Date: 07-01-2005



Section 175.30 - Definitions.

As used in sections 175.30 to 175.32 of the Revised Code:

(A) "First home" or "home" means the first residential real property located in this state to be purchased by a recipient who has not owned or had an ownership interest in a principal residence in the three years prior to the purchase.

(B) "Graduate" means an individual who has graduated from an institution of higher education and who is eligible under division (B) of section 175.31 of the Revised Code to apply for a grant, financial assistance, or down payment assistance awarded under the grants for grads program.

(C) "Institution of higher education" means a state university or college located in this state, a private college or university located in this state that possesses a certificate of authorization issued by the Ohio board of regents under Chapter 1713. of the Revised Code, or an accredited college or university located outside this state that is accredited by an accrediting organization or professional accrediting association recognized by the Ohio board of regents.

(D) "Ohio resident" means any of the following:

(1) An individual who was a resident of this state at the time of the individual's graduation from an Ohio public or nonpublic high school that is approved by the state board of education, and who is a resident of this state at the time of applying for the program;

(2) An individual who was a resident of this state at the time of completing, through the twelfth-grade level, a home study program approved by the state board of education, and who is a resident of this state at the time of applying for the program;

(3) An individual whose parent was a resident of this state at the time of the individual's graduation from high school, and who graduated from either of the following:

(a) An out-of-state high school that was accredited by a regional accrediting organization recognized by the United States department of education and met standards at least equivalent to those adopted by the state board of education for approval of nonpublic schools in this state;

(b) A high school approved by the United States department of defense.

(E) "Program" means the grants for grads program created under section 175.31 of the Revised Code.

(F) "Recipient" means an individual who has been awarded a grant or has received financial assistance or down payment assistance under theprogram.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 175.31 - Grants for grads program.

(A) There is hereby created the grants for grads program for the purpose of providing grants or other financial assistance or down payment assistance to Ohio residents who have received an associate, baccalaureate, master's, doctoral, or other postgraduate degree, which grants or assistance shall be used by a recipient to pay for the down payment or closing costs on the purchase of a first home. The program shall be administered by the Ohio housing finance agency using moneys available to it. The program shall not be subject to the income limits established by the agency under section 175.05 of the Revised Code. Participation in the program shall require a graduate to be eligible under division (B) of this section.

(B)

(1) A graduate is eligible to participate in the program if the graduate:

(a) Is an Ohio resident who has received an associate, baccalaureate, master's, doctoral, or other postgraduate degree from an institution of higher education within the eighteen months immediately preceding the date of application for the program;

(b) Is able to provide to the agency evidence documenting the graduate's Ohio residency and documenting graduation from a high school and an institution of higher education;

(c) Intends to live and work in this state for at least five years after the graduate's graduation or completion of a degree described in division (B)(1)(a) of this section; and

(d) Intends to purchase a first home in this state.

(2) A graduate who is married to an individual who has previously received a grant or financial assistance or downpayment assistance under the program is ineligible to apply for a grant or assistance under this section.

(C) A graduate who has been found by the state to be delinquent in the payment of individual income taxes is ineligible to receive a grant or other assistance under the program.

(D) A graduate who is eligible for the program shall receive down payment assistance and a reduction in the interest rate of the mortgage offered by the Ohio housing finance agency.

(E) The down payment assistance shall be provided to the recipient when the recipient obtains a qualifying mortgage loan through a participating lender in the agency's first time home buyer program.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 175.32 - Down payment lien.

(A)

(1) At the time a first home is purchased under the program, the Ohio housing finance agency shall secure the amount of the down payment assistance by a lien on the home for a period of five years. Such lien shall attach, and may be perfected, collected, and enforced in the same manner as a mortgage lien on the home, and shall otherwise have the same force and effect as a mortgage lien, except that it shall be subordinate to a mortgage lien securing any money loaned by a financial institution for the purchase of the home.

(2) If the agency finds that a recipient failed to comply with the first home ownership criteria in division (A) of section 175.30 of the Revised Code, or otherwise used fraudulent information to obtain down payment assistance, the agency shall enforce the lien.

(B)

(1) If a recipient becomes a resident of another state and does not reside at least five years in a first home purchased with down payment assistance awarded under the program, the amount of the lien created in division (A) of this section that may be collected shall be determined as follows: Months resided in first home Collectable amount as percent of down payment assistance Less than 12 months 100% 12 months and a day to 24 months 80% 24 months and a day to 36 months 60% 36 months and a day to 48 months 40% 48 months and a day to 60 months 20%

The lien created under division (A) of this section shall be extinguished upon collection pursuant to this division.

(2) A lien created under division (A)(1) of this section shall be extinguished if the recipient, within the five-year period, moves to another residence located in this state.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.






Chapter 176 - HOUSING ADVISORY BOARDS

Section 176.01 - Municipal corporation, county or township may establish or designate housing advisory board.

(A) Any municipal corporation, county, or township may, alone or jointly with one or more contiguous or overlapping other municipal corporations, counties, or townships, establish or designate a housing advisory board.

(B) The purposes of a housing advisory board are:

(1) To receive and review comprehensive plans for the development and maintenance of affordable housing submitted to the housing advisory board pursuant to division (A)(2) of section 176.04 of the Revised Code by any such political subdivision it serves;

(2) To receive and review written descriptions submitted to the housing advisory board pursuant to division (A)(3) of section 176.04 of the Revised Code by any subdivision it serves of the purposes to which such subdivision proposes to apply the proceeds of general obligations such subdivision proposes to issue or the moneys raised by taxation that such subdivision proposes to expend pursuant to Section 16 of Article VIII, Ohio Constitution;

(3) To advise the subdivisions it serves regarding the plans and descriptions it receives pursuant to divisions (B)(1) and (2) of this section; and

(4) To perform such other advisory functions for any subdivision it serves related to such subdivision's programs to provide, or assist in providing, housing as such subdivision may request it to perform.

(C) Every housing advisory board shall include balanced representation of each of the following groups located within the political subdivisions served by the board:

(1) Institutions that lend money for housing;

(2) Nonprofit builders and developers of housing;

(3) For-profit builders and developers of housing;

(4) For-profit builders and developers of rental housing;

(5) Real estate brokers licensed under Chapter 4735. of the Revised Code;

(6) Other persons with professional knowledge regarding local housing needs and fair housing issues within the subdivisions served by the board;

(7) Residents of areas of the subdivisions served by the board that could receive housing assistance from such subdivisions;

(8) Any metropolitan housing authority operating within the subdivisions served by the board;

(9) The elected officials of the political subdivisions served by the board;

(10) Such other groups or individuals that the appointing authority determines are necessary to provide balanced advice on housing plans and programs.

(D) The board of county commissioners shall do one of the following:

(1) Appoint the members of a county housing advisory board;

(2) Designate an existing board, commission, or committee of the county to serve as the county housing advisory board and, if necessary to achieve the balanced representation required by division (C) of this section, appoint additional members to serve with or in an advisory capacity to the existing board, commission, or committee when it meets as a county housing advisory board.

Subject to the requirements of division (C) of this section and any requirements governing membership in an existing county board, commission, or committee that is designated to serve as the county housing advisory board, the number of members of a county housing advisory board and the length of their terms shall be determined by the board of county commissioners.

(E) The mayor of a municipal corporation, with the consent of the legislative authority of the municipal corporation, shall do one of the following:

(1) Appoint the members of a municipal corporation housing advisory board;

(2) Designate an existing board, commission, or committee of the municipal corporation to serve as the municipal corporation housing advisory board and, if necessary to achieve the balanced representation required by division (C) of this section, appoint additional members to serve with or in an advisory capacity to the existing board, commission, or committee when it meets as a municipal corporation housing advisory board.

Subject to the requirements of division (C) of this section and any requirements governing membership in an existing municipal corporation board, commission, or committee that is designated to serve as the municipal corporation housing advisory board, the number of members of the municipal corporation housing board and the length of their terms shall be determined by the legislative authority of the municipal corporation.

(F) The board of township trustees shall do one of the following:

(1) Appoint the members of a township housing advisory board;

(2) Designate an existing board, commission, or committee of the township to serve as the township housing advisory board and, if necessary to achieve the balanced representation required by division (C) of this section, appoint additional members to serve with or in an advisory capacity to the existing board, commission, or committee when it meets as a township housing advisory board.

Subject to the requirements of division (C) of this section and any requirements governing membership in an existing township board, commission, or committee that is designated to serve as the township housing advisory board, the number of members of the township advisory board and the length of their terms shall be determined by the board of township trustees.

(G) Whenever any municipal corporation enters into an agreement to use the services of a county housing advisory board pursuant to section 176.02 of the Revised Code and the municipal corporation has a population of fifty thousand or greater, the board shall include at least one member who is a resident of the municipal corporation. The board of county commissioners shall appoint each such member from a list of names submitted to the board of county commissioners by the legislative authority of the municipal corporation to be represented.

(H) Any housing advisory board established or designated under this section shall, within thirty days after its first meeting, notify the department of development in writing of the formation of the board and of its initial members. Thereafter, each housing advisory board shall provide to the department such reports and information regarding the board's activities as the department may require.

Effective Date: 10-10-1991



Section 176.011 - Creating nonprofit corporation to receive and spend public and private funds for housing purposes.

This section does not apply to any county having a population exceeding one million persons, according to the United States bureau of the census, on the effective date of this section, or to any township or municipal corporation located within such a county.

(A) A board of county commissioners, a board of township trustees, the chief executive officer of a municipal corporation with the consent of the legislative authority of the municipal corporation, or any combination of these, may do one or both of the following:

(1) Create and participate in a nonprofit corporation incorporated under Chapter 1702. of the Revised Code for the purpose of receiving funds from any person to be expended, granted, loaned, or invested for housing purposes, to ensure the efficient use of these funds, and for the coordination of the use of the funds with other local governments. A nonprofit corporation created under division (A)(1) of this section shall not have among its purposes the acquisition, construction, or rehabilitation of housing. All funds received by the nonprofit corporation shall be expended for housing purposes under section 16 of Article VIII, Ohio Constitution, and section 176.04 of the Revised Code.

(2) Create and participate in a nonprofit corporation incorporated under Chapter 1702. of the Revised Code for the purpose of acquiring, constructing, or rehabilitating housing under section 16 of Article VIII, Ohio Constitution, and section 176.04 of the Revised Code, or participate in an existing nonprofit corporation whose purpose includes the acquisition, construction, or rehabilitation of housing. A nonprofit corporation created under division (A)(2) of this section shall not have among its purposes any of the purposes for which a nonprofit corporation created under division (A)(1) of this section may be created. The governing board of a nonprofit corporation created under division (A)(2) of this section or in which a county, township, or municipal corporation participates under division (A)(2) of this section shall consist of not more than one-third elected officials or appointees thereof of the county, township, or municipal corporation, or combination thereof, that through the governing boards or chief executive officers create or participate in such corporation.

Housing acquired, constructed, or rehabilitated by a nonprofit corporation created under division (A)(2) of this section is a project for purposes of section 176.05 of the Revised Code and shall be considered a project undertaken by a county, township, or municipal corporation for purposes of section 176.05 of the Revised Code.

Not more than fifteen per cent of the funds received by a nonprofit corporation created under division (A)(1) or (2) of this section from any county, township, or municipal corporation shall be used for administration and salaries of the nonprofit organization. Funds distributed to the nonprofit corporation from any board of county commissioners, board of township trustees, or municipal corporation shall be considered an expenditure for housing purposes under section 16 of Article VIII, Ohio Constitution. A nonprofit corporation created under division (A)(1) or (2) of this section is a public body for purposes of section 121.22 of the Revised Code, and is subject to that section.

(B) A county, township, or municipal corporation may distribute funds to a nonprofit corporation created under division (A)(1) or (2) of this section that its board or chief executive officer created or in which the board or chief executive officer participates, and no such distribution constitutes a conflict of interest.

(C) Service as a member, trustee, officer, employee, or agent of a nonprofit corporation created under division (A) of this section does not constitute a conflict of interest with the following:

(1) Employment by or membership on a board of county commissioners or a board of township trustees from which the nonprofit corporation receives funds;

(2) Service as the chief executive officer or as a member of the legislative authority of, or employment by, a municipal corporation from which the nonprofit corporation receives funds;

(3) Service on a housing advisory board serving any of the political subdivisions named in division (C) of this section.

(D) A housing advisory board established or designated by any municipal corporation, county, or township, alone or jointly, shall advise the nonprofit corporation created under division (A)(1) or (2) or both of this section in accordance with sections 176.01 and 176.04 of the Revised Code.

Effective Date: 05-15-1992



Section 176.02 - Service from board of contiguous or overlapping county.

In lieu of establishing or designating its own housing advisory board, any municipal corporation or township may enter into an agreement with an overlapping county or with a contiguous municipal corporation or township to receive the services of the county housing advisory board or the housing advisory board of that other municipal corporation or township. Any two or more counties may enter into an agreement to establish a joint-county housing advisory board.

Effective Date: 10-10-1991



Section 176.03 - Membership status and compensation.

Membership on any housing advisory board under section 176.01 or 176.02 of the Revised Code does not constitute the holding of a public office or employment by a political subdivision. The legislative authority of the political subdivision that appoints members of a housing advisory board shall determine what, if any, compensation the members of the board shall receive.

Effective Date: 10-10-1991



Section 176.04 - Issuing general obligations or expending tax moneys.

(A) No municipal corporation, county, or township shall issue general obligations pursuant to section 133.51 of the Revised Code or expend moneys raised by taxation to provide, or assist in providing, housing pursuant to Section 16 of Article VIII, Ohio Constitution, unless the municipal corporation, county, or township has done all of the following:

(1) Established or designated a housing advisory board pursuant to section 176.01 of the Revised Code, or entered into an agreement pursuant to section 176.02 of the Revised Code for the service of a housing advisory board established by one or more other subdivisions;

(2) At least thirty days prior to approval of it by the legislative authority of the municipal corporation, county, or township, submitted to the housing advisory board for review, comments, and recommendations, a comprehensive housing affordability strategy for the municipal corporation, county, or township developed under the "Cranston-Gonzalez National Affordable Housing Act," 104 Stat. 4079 (1990), Pub. Law No. 101-625, or other state or local comprehensive plan for the development and maintenance of affordable housing within the boundaries of the municipal corporation, county, or township.

Approval of the plan by the legislative authority may be effective for a period of one to five years. No submission of an amended plan is required unless the submitted description of the purposes for which any part of those moneys are proposed to be applied is intended to be, or raise a reasonable concern that it might be construed to be, inconsistent with the existing plan.

(3) Submitted to the housing advisory board a written description of the purposes to which the proceeds of the proposed general obligations or the moneys raised by taxation are proposed to be applied, and allowed at least fifteen days to elapse during which the housing advisory board may review the submitted description and advise the municipal corporation, county, or township in accordance with division (D) of this section. For purposes of this section, the written description of the purposes to which the moneys raised by taxation are proposed to be applied may be submitted annually to the housing advisory board prior to the adoption of the annual appropriation measure pursuant to section 5705.38 of the Revised Code.

(B) No municipal corporation, county, or township shall issue general obligations pursuant to section 133.51 of the Revised Code to provide, or assist in providing, housing pursuant to Section 16 of Article VIII, Ohio Constitution, unless the municipal legislative authority, the board of county commissioners, or the board of township trustees has substantially complied with each of the following requirements:

(1) Analyzed the anticipated impact of the purposes to which the proceeds of the proposed general obligations are to be applied upon existing housing patterns in the municipal corporation, county, or township;

(2) Submitted to the housing advisory board serving it a fair housing impact statement summarizing the analysis undertaken under division (B)(1) of this section and conclusions from that analysis;

(3) Submitted to the housing advisory board serving it a plan for affirmative marketing to persons, regardless of marital status, who are members of groups that may be disadvantaged by discrimination on the basis of race, religion, sex, disability or military status as defined in section 4112.01 of the Revised Code, national origin, ancestry, children, or other similar cause or who traditionally would not be expected to apply for housing at the location proposed to be benefited by the proceeds of the proposed general obligations.

(C) No approval of a housing advisory board shall be required for issuance of general obligations pursuant to section 133.51 of the Revised Code or any proposed expenditure of moneys raised by taxation to provide, or assist in providing, housing pursuant to Section 16 of Article VIII, Ohio Constitution.

(D) The matters on which a housing advisory board shall advise the subdivisions it serves shall include the following:

(1) The consistency of a project or program with the plan submitted under division (A)(2) of this section;

(2) The extent to which any project or program to which the proceeds of the proposed general obligations or the moneys raised by taxation are proposed to be applied may displace households that consequently may need relocation assistance;

(3) The length of time for which projects to which the proceeds of the proposed general obligations or the moneys raised by taxation are proposed to be applied will remain affordable to any targeted income group;

(4) The extent to which any lending program is available, in whole or in part, from private lenders upon reasonably equivalent terms and conditions.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 176.05 - Establishing residential prevailing rate of wages.

(A)

(1) Notwithstanding any provision of law to the contrary, the rate of wages payable for the various occupations covered by sections 4115.03 to 4115.16 of the Revised Code to persons employed on a project who are not any of the following shall be determined according to this section:

(a) Qualified volunteers;

(b) Persons required to participate in a work activity, developmental activity, or alternative work activity under sections 5107.40 to 5107.69 of the Revised Code except those engaged in paid employment or subsidized employment pursuant to the activity;

(c) Supplemental nutrition assistance program benefit recipients required to participate in employment and training activities established by rules adopted under section 5101.54 of the Revised Code.

An association representing the general contractors or subcontractors that engage in the business of residential construction in a certain locality shall negotiate with the applicable building and construction trades council in that locality an agreement or understanding that sets forth the residential prevailing rate of wages, payable on projects in that locality, for each of the occupations employed on those projects.

(2) Notwithstanding any residential prevailing rate of wages established prior to July 1, 1995, if, by October 1, 1995, the parties are unable to agree under division (A)(1) of this section as to the rate of wages payable for each occupation covered by sections 4115.03 to 4115.16 of the Revised Code, the director of commerce shall establish the rate of wages payable for each occupation.

(3) The residential prevailing rate of wages established under division (A)(1) or (2) of this section shall not be equal to or greater than the prevailing rate of wages determined by the director pursuant to sections 4115.03 to 4115.16 of the Revised Code for any of the occupations covered by those sections.

(B) Except for the prevailing rate of wages determined by the director pursuant to sections 4115.03 to 4115.16 of the Revised Code, those sections and section 4115.99 of the Revised Code apply to projects.

(C) The residential prevailing rate of wages established under division (A) of this section is not payable to any individual or member of that individual's family who provides labor in exchange for acquisition of the property for homeownership or who provides labor in place of or as a supplement to any rental payments for the property.

(D) For the purposes of this section:

(1) "Project" means any construction, rehabilitation, remodeling, or improvement of residential housing, whether on a single or multiple site for which a person, as defined in section 1.59 of the Revised Code, or municipal corporation, county, or township receives financing, that is financed in whole or in part from state moneys or pursuant to this chapter, section 133.51 or 307.698 of the Revised Code, or Chapter 174. or 175. of the Revised Code, except for any of the following:

(a) The single-family mortgage revenue bonds homeownership program under Chapter 175. of the Revised Code, including owner-occupied dwellings of one to four units;

(b) Projects consisting of fewer than six units developed by any entity that is not a nonprofit organization exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code;

(c) Projects of fewer than twenty-five units developed by any nonprofit organization that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code;

(d) Programs undertaken by any municipal corporation, county, or township, including lease-purchase programs, using mortgage revenue bond financing;

(e) Any individual project, that is sponsored or developed by a nonprofit organization that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code, for which the federal government or any of its agencies furnishes by loan, grant, low-income housing tax credit, or insurance more than twelve per cent of the costs of the project. For purposes of division (D)(2)(e) of this section, the value of the low-income housing tax credits shall be calculated as the proceeds from the sale of the tax credits, less the costs of the sale.

As used in division (D)(1)(e) of this section, "sponsored" means that a general partner of a limited partnership owning the project or a managing member of a limited liability company owning the project is either a nonprofit organization that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code or a person, as defined in section 1.59 of the Revised Code, or a limited liability company in which such a nonprofit organization maintains controlling interest. For purposes of this division, a general partner of a limited partnership that is a nonprofit organization described under this division is not required to be the sole general partner in the limited partnership, and a managing member of a limited liability company that is a nonprofit organization described under this division is not required to be the sole managing member in the limited liability company.

Nothing in division (D)(1)(e) of this section shall be construed as permitting unrelated projects to be combined for the sole purpose of determining the total percentage of project costs furnished by the federal government or any of its agencies.

(2) A "project" is a "public improvement" and the state or a political subdivision that undertakes or participates in the financing of a project is a "public authority," as both of the last two terms are defined in section 4115.03 of the Revised Code.

(3) "Qualified volunteers" are volunteers who are working without compensation for a nonprofit organization that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code, and that is providing housing or housing assistance only to families and individuals in a county whose incomes are not greater than one hundred forty per cent of the median income of that county as determined under section 174.04 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 07-01-2005; 2006 HB699 03-29-2007



Section 176.06 - Number and dollar amount of mortgage loans.

(A) Each municipal corporation, county, and township shall compile and make available, in accordance with this section, to the public for inspection and copying for a period of five years, the number and total dollar amount of mortgage loans that were originated, for which completed applications were received and applicants were rejected, and that were purchased by that municipal corporation, county, or township during each fiscal year. Information regarding each mortgage loan category described in this section shall be itemized to clearly and conspicuously disclose the following:

(1) The number and dollar amount of mortgage loans insured under Title II of the "National Housing Act," 48 Stat. 1246 (1934), 12 U.S.C.A. 1707 et seq., or under Title V of the "Housing Act of 1949," 63 Stat. 413, 432, 42 U.S.C.A. 1471 et seq., or guaranteed under the "Veterans' Loan Act," 58 Stat. 284 (1944), 38 U.S.C.A. 1801 et seq.;

(2) The number and dollar amount of mortgage loans made to mortgagors who did not, at the time of execution of the mortgage, intend to reside in the property securing the mortgage loan;

(3) The number and dollar amount of home improvement loans;

(4) The number and dollar amount of mortgage loans involving mortgagors or mortgage applicants grouped according to census tract, income level, race, color, religion, sex, ancestry, disability as defined in section 4112.01 of the Revised Code, military status as defined in that section, and national origin.

(B) The information described in this section shall be made available to the public in raw data form and updated quarterly. Within four months after the end of each fiscal year, each municipal corporation, county, and township shall submit to the president of the senate and the speaker of the house of representatives a report containing the information described in this section for the immediately preceding fiscal year.

(C) As used in this section, "mortgage loan" means a loan secured by a mortgage, deed of trust, or other security interest to finance the acquisition, construction, improvement, or rehabilitation of single-family residential housing.

Effective Date: 03-17-2000; 07-01-2005; 2007 HB372 03-24-2008



Section 176.07 - Developing regulations for state housing loan, loan guarantee, loan subsidy and grant programs.

The director of development, in consultation with the public and the housing trust fund advisory committee created under section 174.06 of the Revised Code, shall develop regulations applicable to all existing and future state housing loan, loan guarantee, loan subsidy, and grant programs. The regulations shall require recipients of financing from state housing programs, that provide or assist in providing multi-family rental housing, to do both of the following:

(A) Reasonably ensure that the multi-family rental housing will be affordable to those families and individuals targeted for the multi-family rental housing for the useful life of the multi-family rental housing or thirty years, whichever is longer;

(B) Prepare and implement a plan to reasonably assist any families and individuals displaced by the multi-family housing in obtaining decent affordable housing.

The department of development shall distribute a copy of these regulations to each local housing advisory board to serve as a guideline for carrying out the requirements of divisions (D)(2) and (3) of section 176.04 of the Revised Code.

Effective Date: 10-10-1991; 07-01-2005



Section 176.08 - Unlawful discriminatory practices.

Each municipal corporation, county, and township shall monitor its exercise of housing authority under section 16 of Article VIII, Ohio Constitution, to ensure that it does not encourage, contribute to, or participate in an unlawful discriminatory practice under division (H) of section 4112.02 of the Revised Code or discriminate against families with children.

Effective Date: 10-10-1991






Chapter 177 - INVESTIGATION AND PROSECUTION OF ORGANIZED CRIMINAL ACTIVITY

Section 177.01 - Organized crime investigations commission.

(A) The organized crime investigations commission, consisting of seven members, is hereby established in the office of the attorney general. One of the members shall be the attorney general. Of the remaining members, each of whom shall be appointed by the governor with the advice and consent of the senate, two shall be prosecuting attorneys, two shall be county sheriffs, and two shall be chief municipal law enforcement officers. No more than four members of the commission shall be members of the same political party.

Of the initial appointments to the commission, one member who is a prosecuting attorney and one who is a county sheriff each shall be appointed for terms ending September 3, 1987, one member who is a prosecuting attorney and one who is a chief municipal law enforcement officer each shall be appointed for terms ending September 3, 1988, and one member who is a county sheriff and one who is a chief municipal law enforcement officer each shall be appointed for terms ending September 3, 1989. Thereafter, terms of office of persons appointed to the commission shall be for three years, with each term ending on the same day of the same month of the year as did the term that it succeeds. Members may be reappointed. Each appointed member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed, except that an appointed member who ceases to hold the office or position of prosecuting attorney, county sheriff, or chief municipal law enforcement officer prior to the expiration of the member's term of office on the commission shall cease to be a member of the commission on the date that the member ceases to hold the office or position. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall take office on the commission when the member is confirmed by the senate and shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The attorney general shall become a member of the commission on September 3, 1986. Successors in office to that attorney general shall become members of the commission on the day they assume the office of attorney general. An attorney general's term of office as a member of the commission shall continue for as long as the person in question holds the office of attorney general.

Each member of the commission may designate, in writing, another person to represent the member on the commission. If a member makes such a designation, either the member or the designee may perform the member's duties and exercise the member's authority on the commission. If a member makes such a designation, the member may revoke the designation by sending written notice of the revocation to the commission. Upon such a revocation, the member may designate a different person to represent the member on the commission by sending written notice of the designation to the commission at least two weeks prior to the date on which the new designation is to take effect.

The attorney general or a person the attorney general designates pursuant to this division to represent the attorney general on the commission shall serve as chairperson of the commission. The commission shall meet within two weeks after all appointed members have been appointed, at a time and place determined by the governor. The commission shall organize by selecting a vice-chairperson and other officers who are necessary and shall adopt rules to govern its procedures. Thereafter, the commission shall meet at least once every six months, or more often upon the call of the chairperson or the written request of two or more members. Each member of the commission shall have one vote. Four members constitute a quorum, and four votes are required to validate an action of the commission.

The members of the commission shall serve without compensation, but each member shall be reimbursed for actual and necessary expenses incurred in the performance of official duties. In the absence of the chairperson, the vice-chairperson shall perform the duties of the chairperson.

(B) The commission shall coordinate investigations of organized criminal activity and perform all of the functions and duties relative to the investigations that are set forth in section 177.02 of the Revised Code, and it shall cooperate with departments and officers of the government of the United States in the suppression of organized criminal activity.

(C) The commission shall appoint and fix the compensation of a director and such technical and clerical employees who are necessary to exercise the powers and carry out the duties of the commission, may enter into contracts with one or more consultants to assist in exercising those powers and carrying out those duties, and may enter into contracts and purchase any equipment necessary to the performance of its duties. The director and employees of the commission shall be members of the unclassified service as defined in section 124.11 of the Revised Code. The commission shall require the director and each employee, prior to commencing employment with the commission, to undergo an investigation for the purpose of obtaining a security clearance and, after the initial investigation, may require the director and each employee to undergo an investigation for that purpose at any time during the director's or employee's employment with the commission. The commission may require any consultant with whom it contracts to undergo an investigation for the purpose of obtaining a security clearance. An investigation under this division may include, but is not limited to, a polygraph examination and shall be conducted by an organization designated by the commission.

(D) An appointed commission member may be removed from office as a member of the commission by the vote of four members of the commission or by the governor for any of the following reasons:

(1) Neglect of duty, misconduct, incompetence, or malfeasance in office;

(2) Conviction of or a plea of guilty to a felony or an offense of moral turpitude;

(3) Being mentally ill or mentally incompetent;

(4) Being the subject of an investigation by a task force established by the commission or another law enforcement agency, where the proof of criminal activity is evident or the presumption great;

(5) Engaging in any activity or associating with any persons or organization inappropriate to the member's position as a member of the commission.

(E) As used in sections 177.01 to 177.03 of the Revised Code:

(1) "Organized criminal activity" means any combination or conspiracy to engage in activity that constitutes "engaging in a pattern of corrupt activity;" any violation, combination of violations, or conspiracy to commit one or more violations of section 2925.03, 2925.04, 2925.05, 2925.06, or 2925.11 of the Revised Code other than a violation of section 2925.11 of the Revised Code that is a minor drug possession offense; or any criminal activity that relates to the corruption of a public official, as defined in section 2921.01 of the Revised Code, or of a public servant of the type described in division (B)(3) of that section.

(2) A person is engaging in an activity that constitutes "engaging in a pattern of corrupt activity" if any of the following apply:

(a) The person is or was employed by, or associated with, an enterprise and the person conducts or participates in, directly or indirectly, the affairs of the enterprise through a pattern of corrupt activity or the collection of an unlawful debt.

(b) The person, through a pattern of corrupt activity or the collection of an unlawful debt, acquires or maintains, directly or indirectly, an interest in, or control of, an enterprise or real property.

(c) The person knowingly has received proceeds derived, directly or indirectly, from a pattern of corrupt activity or the collection of an unlawful debt and the person uses or invests, directly or indirectly, a part of those proceeds, or proceeds derived from the use or investment of any of those proceeds, in the acquisition of title to, or a right, interest, or equity in, real property or the establishment or operation of an enterprise. A purchase of securities on the open market with intent to make an investment, without intent to control or participate in the control of the issuer, and without intent to assist another to do so is not an activity that constitutes "engaging in a pattern of corrupt activity" if the securities of the issuer held after the purchase by the purchaser, the members of the purchaser's immediate family, and the purchaser's or members' accomplices in any pattern of corrupt activity or the collection of an unlawful debt, do not aggregate one per cent of the outstanding securities of any one class of the issuer and do not confer, in law or in fact, the power to elect one or more directors of the issuer.

(3) "Pattern of corrupt activity" means two or more incidents of corrupt activity, whether or not there has been a prior conviction, that are related to the affairs of the same enterprise, are not isolated, and are not so closely related to each other and connected in time and place that they constitute a single event. At least one of the incidents forming the pattern shall occur on or after September 3, 1986. Unless any incident was an aggravated murder or murder, the most recent of the incidents forming the pattern shall occur within six years after the commission of any prior incident forming the pattern, excluding any period of imprisonment served by any person engaging in the corrupt activity.

(4) "Corrupt activity," "unlawful debt," "enterprise," "person," "real property," and "beneficial interest" have the same meanings as in section 2923.31 of the Revised Code.

(5) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 01-01-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 177.011 - Organized crime commission fund.

There is hereby created in the state treasury the organized crime commission fund. The fund shall consist of moneys paid to the treasurer of state pursuant to the judgment of a court in a criminal case as reimbursement of expenses that the organized crime investigations commission or an organized crime task force established by the commission incurred in the investigation of the criminal activity upon which the prosecution of the criminal case was based. All investment earnings on moneys in the fund shall be credited to the fund. The organized crime investigations commission shall use the moneys in the fund to reimburse political subdivisions for the expenses the political subdivisions incur when their law enforcement officers participate in an organized crime task force.

Effective Date: 06-30-1997



Section 177.02 - Complaint that alleges that organized criminal activity has occurred in county.

(A) Any person may file with the organized crime investigations commission a complaint that alleges that organized criminal activity has occurred in a county. A person who files a complaint under this division also may file with the commission information relative to the complaint.

(B) Upon the filing of a complaint under division (A) of this section or upon its own initiative, the commission may establish an organized crime task force to investigate organized criminal activity in a single county or in two or more counties if it determines, based upon the complaint filed and the information relative to it or based upon any information that it may have received, that there is reason to believe that organized criminal activity has occurred and continues to occur in that county or in each of those counties. The commission shall not establish an organized crime task force to investigate organized criminal activity in any single county unless it makes the determination required under this division relative to that county and shall not establish an organized crime task force to investigate organized criminal activity in two or more counties unless it makes the determination required under this division relative to each of those counties. The commission, at any time, may terminate an organized crime task force it has established under this section.

(C)

(1) If the commission establishes an organized crime task force to investigate organized criminal activity in a single county or in two or more counties pursuant to division (B) of this section, the commission initially shall appoint a task force director to directly supervise the investigation. The task force director shall be either the sheriff or a deputy sheriff of any county in the state, the chief law enforcement officer or a member of a law enforcement agency of any municipal corporation or township in the state, or an agent of the bureau of criminal identification and investigation. No person shall be appointed as task force director without the person's consent and, if applicable, the consent of the person's employing sheriff or law enforcement agency or of the superintendent of the bureau of criminal identification and investigation if the person is an employee of the bureau. Upon appointment of a task force director, the commission shall meet with the director and establish the scope and limits of the investigation to be conducted by the task force and the size of the task force investigatory staff to be appointed by the task force director. The commission, at any time, may remove a task force director appointed under this division and may replace any director so removed according to the guidelines for the initial appointment of a director.

(2) A task force director appointed under this section shall assemble a task force investigatory staff, of a size determined by the commission and the director, to conduct the investigation. Unless it appears to the commission and the director, based upon the complaint filed and any information relative to it or based upon any information that the commission may have received, that there is reason to believe that the office of the prosecuting attorney of the county or one of the counties served by the task force is implicated in the organized criminal activity to be investigated, one member of the investigatory staff shall be the prosecuting attorney or an assistant prosecuting attorney of the county or one of the counties served by the task force. If a prosecuting attorney or assistant prosecuting attorney is not a participating member of the task force, the office of the attorney general shall provide legal assistance to the task force upon request. Each of the other members of the investigatory staff shall be either the sheriff or a deputy sheriff of any county in the state, the chief law enforcement officer or a member of a law enforcement agency of any municipal corporation or township in the state, or an agent of the bureau of criminal identification and investigation. No person shall be appointed to the investigatory staff without the person's consent and, if applicable, the consent of the person's employing sheriff or law enforcement agency or the superintendent of the bureau of criminal identification and investigation if the person is an employee of the bureau. To the extent possible, the investigatory staff shall be composed of persons familiar with investigatory techniques that generally would be utilized in an investigation of organized criminal activity. To the extent practicable, the investigatory staff shall be assembled in such a manner that numerous law enforcement agencies within the county or the counties served by the task force are represented on the investigatory staff. The investigatory staff shall be assembled in such a manner that at least one sheriff, deputy sheriff, municipal corporation law enforcement officer, or township law enforcement officer from each of the counties served by the task force is represented on the investigatory staff. A task force director, at any time, may remove any member of the investigatory staff the task force director has assembled under this division and may replace any member so removed according to the guidelines for the initial assembly of the investigatory staff.

(3) The commission may provide an organized crime task force established under this section with technical and clerical employees and with equipment necessary to efficiently conduct its investigation into organized criminal activity.

(4) Upon the establishment of a task force, the commission shall issue to the task force director and each member of the task force investigatory staff appropriate credentials stating the person's identity, position, and authority.

(D) A task force investigatory staff, during the period of the investigation for which it is assembled, is responsible only to the task force director and shall operate under the direction and control of the task force director. Any necessary and actual expenses incurred by a task force director or investigatory staff, including any such expenses incurred for food, lodging, or travel, and any other necessary and actual expenses of an investigation into organized criminal activity conducted by a task force, shall be paid by the commission. For purposes of workers' compensation and the allocation of liability for any death, injury, or damage they may cause in the performance of their duties, a task force director and investigatory staff, during the period of the investigation for which the task force is assembled, shall be considered to be employees of the commission and of the state. However, for purposes of compensation, pension or indemnity fund rights, and other rights and benefits to which they may be entitled, a task force director and investigatory staff, during the period of the performance of their duties as director and investigatory staff, shall be considered to be performing their duties in their normal capacity as prosecuting attorney, assistant prosecuting attorney, sheriff, deputy sheriff, chief law enforcement officer or member of a law enforcement agency of a municipal corporation or township, or agent of the bureau of criminal identification and investigation.

(E) Except as provided in this division, upon the establishment of a task force, the commission shall provide the prosecuting attorney of each of the counties served by the task force with written notice that the task force has been established to investigate organized criminal activity in that county. Such notice shall not be provided to a prosecuting attorney if it appears to the commission, based upon the complaint filed and any information relative to it or based upon any information that the commission may have received, that there is reason to believe that the office of that prosecuting attorney is implicated in the organized criminal activity to be investigated.

(F) The filing of a complaint alleging organized criminal activity, the establishment of an organized crime task force, the appointment of a task force director and the identity of the task force director, the assembly of an investigatory staff and the identity of its members, the conduct of an investigation into organized criminal activity, and the identity of any person who is being or is expected to be investigated by the task force shall be kept confidential by the commission and its director and employees, and by the task force and its director, investigatory staff, and employees until an indictment is returned or a criminal action or proceeding is initiated in a court of proper jurisdiction.

(G) For purposes of divisions (C) and (E) of this section, the office of a prosecuting attorney shall be considered as being implicated in organized criminal activity only if the prosecuting attorney, one or more of the prosecuting attorney's assistants, or one or more of the prosecuting attorney's employees has committed or attempted or conspired to commit, is committing or attempting or conspiring to commit, or has engaged in or is engaging in complicity in the commission of, organized criminal activity.

Effective Date: 01-01-1999



Section 177.03 - Powers and duties of organized crime task force.

(A) An organized crime task force established under section 177.02 of the Revised Code to investigate organized criminal activity in a single county or in two or more counties shall investigate organized criminal activity within the county or counties in accordance with the scope and limits established by the organized crime investigations commission and the task force director. For purposes of the investigation, the task force director and investigatory staff shall have the powers of a peace officer throughout the county or counties in which the investigation is to be undertaken. However, the authority and powers granted to the director and investigatory staff under this section do not supplant or diminish the authority and power provided by the Revised Code to other law enforcement agencies or their officers or investigators.

An organized crime task force, in the conduct of its investigation, may issue subpoenas and subpoenas duces tecum. The task force may compel the attendance of witnesses and the production of records and papers of all kinds and description that are relevant to the investigation, including, but not limited to, any books, accounts, documents, and memoranda pertaining to the subject of the investigation. Upon the failure of any person to comply with any lawful order of the task force, the task force may apply to the court of common pleas of the proper county for a contempt order, as in the case of disobedience of the requirements of a subpoena issued from the court of common pleas, or a refusal to testify thereon.

(B) This section and section 177.02 of the Revised Code do not prevent an organized crime task force from cooperating with other law enforcement agencies of this state, a political subdivision of this state, another state, a political subdivision of another state, or the United States, or their officers or investigators in the investigation and prosecution of any offenses comprising organized criminal activity.

(C)

(1) If an organized crime task force, either prior to the commencement of or during the course of its investigation of organized criminal activity in a single county or in two or more counties, has reason to believe that the investigation will require it to engage in substantial investigative activities in a particular municipal corporation or township in the county or any of the counties, the task force director shall notify the commission chairperson of that belief and the reasons for that belief. The chairperson shall present that belief and those reasons to the commission, and, if the commission determines that there is a compelling reason to notify a local law enforcement agency that has jurisdiction within that municipal corporation or township that the task force will be engaging in investigative activities in the municipal corporation or township, the commission, subject to division (C)(2) of this section, shall provide written notice of that fact as follows:

(a) If the investigative activities will be engaged in in a township or in a municipal corporation that does not have a police department or similar law enforcement agency, the commission shall provide the notice to the sheriff of the county in which the township or municipal corporation is located.

(b) If the investigative activities will be engaged in in a municipal corporation that has a police department or similar law enforcement agency, the commission shall provide the notice to the chief law enforcement officer of the department or agency.

(2) The notice described in division (C)(1) of this section shall not be provided to a sheriff or chief law enforcement officer if it appears to the commission, based upon the complaint filed and any information relative to it or based upon any information that the commission may have received, that there is reason to believe that the office of that sheriff or chief law enforcement officer is implicated in the organized criminal activity being investigated.

(D)

(1) If an organized crime task force determines, pursuant to its investigation of organized criminal activity in a single county or in two or more counties, that there is not reasonable cause to believe that organized criminal activity has occurred or is occurring in the county or in any of the counties, it shall report its determination to the commission, terminate its task force activities, and disband.

(2)

(a) If a task force determines, pursuant to its investigation of organized criminal activity in a single county or in two or more counties, that there is reasonable cause to believe that organized criminal activity has occurred or is occurring in the county or in any of the counties, it shall report its determination to the commission and, except as provided in division (D)(3) of this section, shall refer a copy of all of the information gathered during the course of the investigation to the prosecuting attorney who has jurisdiction over the matter and inform the prosecuting attorney that the prosecuting attorney has thirty days to decide whether the prosecuting attorney should present the information to a grand jury and that, if the prosecuting attorney intends to make a presentation of the information to the grand jury, the prosecuting attorney has to give the commission written notice of that intention. If the organized criminal activity occurred or is occurring in two or more counties, the referral of the information shall be to the prosecuting attorney of the county in which the most significant portion of the activity occurred or is occurring or, if it is not possible to determine that county, the county with the largest population.

If a prosecuting attorney who has been referred information under this division fails to notify the commission in writing, within thirty days after the referral, that the prosecuting attorney will present the information to the grand jury of the prosecuting attorney's county, the task force, except as provided in division (D)(2)(b) of this section, shall refer a copy of all of the information to the attorney general, who shall proceed according to division (B) of section 109.83 of the Revised Code. If the prosecuting attorney fails to notify the commission in writing within that time that the prosecuting attorney will present the information to the grand jury, the prosecuting attorney promptly shall return all of the information that the task force referred to the prosecuting attorney under this division.

If a prosecuting attorney who has been referred information under this division notifies the commission in writing, within thirty days after the referral, of the prosecuting attorney's intention to present the information referred to the prosecuting attorney to the grand jury of the prosecuting attorney's county, the prosecuting attorney shall proceed promptly to present the information as evidence to the grand jury and shall notify the commission of the grand jury's final actions, findings of indictments, or reports. The prosecuting attorney may disclose to the attorney general any matters occurring before the grand jury that are disclosed to the prosecuting attorney for use in the performance of the prosecuting attorney's duties. The prosecuting attorney shall present the information as evidence to the grand jury prior to the discharge of the next regular grand jury. If the prosecuting attorney fails to present the information as evidence within that time, the commission, except as provided in division (D)(2)(b) of this section, shall notify the attorney general, the task force shall refer a copy of all of the information to the attorney general, and the attorney general may proceed as if the prosecuting attorney had declined under this division to accept the matter. If the prosecuting attorney fails to present the information as evidence within that time, the prosecuting attorney promptly shall return to the task force all of the information that the task force had referred to the prosecuting attorney under this division.

(b) If a prosecuting attorney who has been referred information under division (D)(2)(a) of this section fails to notify the commission in accordance with that division that the prosecuting attorney will present the information to the grand jury, and the task force that conducted the investigation determines, pursuant to its investigation, that the office of the attorney general is implicated in organized criminal activity, the task force shall not contact or refer any information to the attorney general but shall report its determinations and refer all of the information to the commission. If a prosecuting attorney who has been referred information under division (D)(2)(a) of this section notifies the commission in accordance with that division that the prosecuting attorney intends to present the information to the grand jury but fails to do so prior to the discharge of the next regular grand jury, and the task force that conducted the investigation determines, pursuant to the investigation, that the office of the attorney general is implicated in organized criminal activity, neither the commission nor the task force shall contact or refer any information to the attorney general. Instead, the task force shall report its determinations and refer all of the information gathered during the course of the investigation to the commission.

In either such case, the commission shall review the information, and, if a majority of the members of the commission determine that the office of the attorney general is implicated, the chairperson of the commission shall appear before the presiding judge of the court of common pleas or of the court of appeals for the county in which the prosecuting attorney who was referred the information serves and request the appointment of a special prosecutor to handle the matter. If the presiding judge finds that there is reasonable cause to believe that organized criminal activity has occurred or is occurring in the county or in any of the counties served by the task force and that the office of the attorney general is implicated, the judge shall appoint a special prosecutor to perform the functions of prosecuting attorney of the county in relation to the matter. The commission shall refer a copy of all of the information gathered during the course of the investigation to the special prosecutor. The special prosecutor shall review the information so referred and, upon a determination that there is cause to prosecute for the commission of a crime, the special prosecutor shall proceed promptly to present the information so referred to the grand jury and shall notify the commission of the grand jury's final actions, findings of indictments, or reports. A special prosecutor appointed under this division shall not inform the attorney general of the investigation or referral of information and shall not cooperate with the attorney general on the matter.

(3) If a task force determines, pursuant to its investigation of organized criminal activity in a single county or in two or more counties, that there is reasonable cause to believe that organized criminal activity has occurred or is occurring in the county or in any of the counties, and that the office of a prosecuting attorney who normally would be referred the information gathered during the course of the investigation pursuant to division (D)(2) of this section is implicated by the information in organized criminal activity, the task force shall not contact or refer any information to the prosecuting attorney. Instead it shall report its determinations and refer all of the information gathered during the course of the investigation to the commission. The commission shall review the information, and if a majority of the members of the commission determine that the office of the prosecuting attorney is implicated in organized criminal activity, the chairperson of the commission shall appear before the presiding judge of the court of common pleas or of the court of appeals for the county in which that prosecuting attorney serves and request the appointment of a special prosecutor to handle the matter. If the presiding judge finds that there is reasonable cause to believe that organized criminal activity has occurred or is occurring in the county or in any of the counties served by the task force and that the office of the prosecuting attorney in question is implicated in organized criminal activity, the judge shall appoint a special prosecutor to perform the functions of prosecuting attorney of the county in relation to the matter, and the commission shall refer a copy of all of the information gathered during the course of the investigation to the special prosecutor. It shall inform the special prosecutor that the special prosecutor has thirty days to decide whether the special prosecutor should present the information to a grand jury and that if the special prosecutor intends to make a presentation of the information to the grand jury, the special prosecutor has to give the commission written notice of that intention. A special prosecutor appointed under this division shall not inform the implicated prosecuting attorney of the investigation or referral of information and shall not cooperate with the prosecutor on the matter.

If a special prosecutor who has been referred information under this division fails to notify the commission in writing, within thirty days after the referral, that the special prosecutor will present the information to the grand jury of the county, or if the presiding judge is requested pursuant to this division to appoint a special prosecutor but the judge does not do so, the commission shall refer a copy of all of the information to the attorney general, who shall proceed according to division (B) of section 109.83 of the Revised Code. Upon such a failure of a special prosecutor to notify the commission, the special prosecutor promptly shall return to the commission all of the information that the commission had referred to the special prosecutor under this division.

If a special prosecutor who has been referred information under this division notifies the commission in writing, within thirty days after the referral, of the special prosecutor's intention to present the information referred to the special prosecutor to the grand jury of the county, the special prosecutor shall proceed promptly to present the information as evidence to the grand jury and shall notify the commission of the grand jury's final actions, findings of indictments, or reports. The special prosecutor may disclose to the attorney general any matters occurring before the grand jury that are disclosed to the special prosecutor for use in the performance of the special prosecutor's duties. The information shall be presented as evidence to the grand jury prior to the discharge of the next regular grand jury. If the special prosecutor fails to present the information as evidence within that time, the commission shall notify the attorney general and refer a copy of all of the information to the attorney general, the attorney general may proceed as if the special prosecutor had declined under this division to accept the matter, and the special prosecutor promptly shall return to the commission all of the information that the commission had referred to the special prosecutor under this division.

(4) The referral of information by a task force to a prosecuting attorney, to the attorney general, to the commission, or to a special prosecutor under this division, the content, scope, and subject of any information so referred, and the identity of any person who was investigated by the task force shall be kept confidential by the task force and its director, investigatory staff, and employees, by the commission and its director, employees, and consultants, by the prosecuting attorney and the prosecuting attorney's assistants and employees, by the special prosecutor and the special prosecutor's assistants and employees, and by the attorney general and the attorney general's assistants and employees until an indictment is returned or a criminal action or proceeding is initiated in a court of proper jurisdiction.

(5) Any information gathered by a task force during the course of its investigation that is in the possession of the task force, a prosecuting attorney, the attorney general, the commission, or a special prosecutor, and any record that pertains to any such information and that is maintained by the task force, a prosecuting attorney, the attorney general, the commission, or a special prosecutor is a confidential law enforcement investigatory record for purposes of section 149.43 of the Revised Code. However, no provision contained in this division or that section affects or limits or shall be construed as affecting or limiting any right of discovery granted to any person under the Revised Code, the Rules of Criminal Procedure, or the Rules of Juvenile Procedure.

(6) In no case shall the commission, a task force, a prosecuting attorney, a special prosecutor, or the attorney general publicly issue a report or summary that identifies or enables the identification of any person who has been or is being investigated under sections 177.01 to 177.03 of the Revised Code unless an indictment is returned against the person or a criminal action or proceeding is initiated against the person in a court of proper jurisdiction.

(7) For purposes of divisions (C) and (D) of this section, the office of a prosecuting attorney, the attorney general, a sheriff, or a chief law enforcement officer shall be considered as being implicated in organized criminal activity only if the prosecuting attorney, attorney general, sheriff, or chief law enforcement officer, one or more of the assistants, deputies, or officers thereof, or one or more of the employees thereof has committed or attempted or conspired to commit, is committing or attempting or conspiring to commit, or has engaged in or is engaging in complicity in the commission of, organized criminal activity.

(8) For purposes of this section, notification by a prosecuting attorney or special prosecutor may be accomplished by certified mail or any other documentation that is agreed upon by the prosecuting attorney or special prosecutor and the commission or their representatives. Notice by certified mail is complete upon mailing.

(E) If an organized crime task force has probable cause to believe, pursuant to its investigation of organized criminal activity in a single county or in two or more counties, that a law of another state or the United States has been or is being violated, the task force director shall notify the commission chairperson of that belief and the reasons for that belief. The chairperson shall present that belief and those reasons to the commission and, if the commission determines that there is probable cause to believe that such a law has been or is being violated, the commission may refer the matter to the attorney general of the other state or to the appropriate United States attorney, whichever is applicable, and provide that attorney general or United States attorney with a copy of relevant information.

Effective Date: 01-01-1999






Chapter 179 - [REPEALED] DISPUTE RESOLUTION AND CONFLICT MANAGEMENT

Section 179.01 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 06-30-1995 )



Section 179.02 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 09-05-2001 )



Section 179.03 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 09-05-2001 )



Section 179.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 09-05-2001 )






Chapter 181 - CRIMINAL SENTENCING COMMISSION; CRIMINAL JUSTICE SERVICES

Section 181.01 to 181.04 - [Repealed].

Effective Date: 07-01-1993



Section 181.21 - State criminal sentencing commission - juvenile committee.

(A) There is hereby created within the supreme court the state criminal sentencing commission, consisting of thirty-one members. One member shall be the chief justice of the supreme court, who shall be the chairperson of the commission. The following ten members of the commission, no more than six of whom shall be members of the same political party, shall be appointed by the chief justice: one judge of a court of appeals, three judges of courts of common pleas who are not juvenile court judges, three judges of juvenile courts, and three judges of municipal courts or county courts. Four members shall be the superintendent of the state highway patrol, the state public defender, the director of youth services, and the director of rehabilitation and correction, or their individual designees. The following twelve members, no more than seven of whom shall be members of the same political party, shall be appointed by the governor after consulting with the appropriate state associations, if any, that are represented by these members: one sheriff; two county prosecuting attorneys, at least one of whom shall be experienced in the prosecution of cases in juvenile court involving alleged delinquent children, unruly children, and juvenile traffic offenders; two peace officers of a municipal corporation or township, at least one of whom shall be experienced in the investigation of cases involving juveniles; one former victim of a violation of Title XXIX [29] of the Revised Code; one attorney whose practice of law primarily involves the representation of criminal defendants; one member of the Ohio state bar association; one attorney whose practice of law primarily involves the representation in juvenile court of alleged delinquent children, unruly children, and juvenile traffic offenders; one full-time city prosecuting attorney; one county commissioner; and one mayor, city manager, or member of a legislative authority of a municipal corporation. Two members shall be members of the senate, one appointed by the president of the senate and one appointed by the minority leader of the senate. Two members shall be members of the house of representatives, one appointed by the speaker of the house of representatives and one appointed by the minority leader of the house of representatives.

The chief justice shall become a member of the commission on August 22, 1990, and the chief justice's successors in office shall become members of the commission on the day that they assume the office of chief justice. The term of office of the chief justice as a member of the commission shall continue for as long as that person holds the office of chief justice. The term of office of the member who is an attorney whose practice of law primarily involves the representation of criminal defendants, the term of office of the member who is an attorney whose practice of law primarily involves the representation in juvenile court of alleged delinquent children, unruly children, and juvenile traffic offenders, and the term of office of the former victim of a violation of Title XXIX [29] of the Revised Code shall be four years. The term of office of the superintendent of the state highway patrol, the state public defender, the director of youth services, and the director of rehabilitation and correction, or their individual designees, as members of the commission shall continue for as long as they hold the office of superintendent of the state highway patrol, state public defender, director of youth services, or director of rehabilitation and correction. The term of office of a municipal corporation or township peace officer as a member of the commission shall be the lesser of four years or until that person ceases to be a peace officer of a municipal corporation or township. Unless the full-time city prosecuting attorney is an elected official, the term of office of the full-time city prosecuting attorney shall be the lesser of four years or until the full-time city prosecuting attorney ceases to be a full-time city prosecuting attorney. All of the members of the commission who are elected officials shall serve the lesser of four years or until the expiration of their term of office. Any vacancy on the commission shall be filled in the same manner as the original appointment.

When the chief justice and governor make their appointments to the commission, they shall consider adequate representation by race and gender.

(B) The commission shall select a vice-chairperson and any other necessary officers and adopt rules to govern its proceedings. The commission shall meet as necessary at the call of the chairperson or on the written request of eight or more of its members. Sixteen members of the commission constitute a quorum, and the votes of a majority of the quorum present shall be required to validate any action of the commission. All business of the commission shall be conducted in public meetings.

The members of the commission shall serve without compensation, but each member shall be reimbursed for the member's actual and necessary expenses incurred in the performance of the member's official duties on the commission. In the absence of the chairperson, the vice-chairperson shall perform the duties of the chairperson.

(C) The commission shall establish an office and shall appoint and fix the compensation of a project director and any other employees necessary to assist the commission in the execution of its authority under sections 181.21 to 181.26 of the Revised Code. The project director shall have a thorough understanding of the criminal laws of this state and experience in committee-oriented research. The other employees may include a research coordinator with experience and training in policy-oriented research; professional staff employees with backgrounds in criminal law, criminal justice, political science, or related fields of expertise; administrative assistants; and secretaries. The commission also may appoint and fix the compensation of part-time data collectors, clerical employees, and other temporary employees as needed to enable the commission to execute its authority under sections 181.21 to 181.26 of the Revised Code.

(D) The sentencing commission shall establish a standing juvenile committee. The committee shall consist of the following commission members: the chief justice of the supreme court or the chief justice's designee, the director of youth services, the three juvenile court judges, one court of common pleas judge who is not a juvenile court judge, one county prosecuting attorney who is experienced in the prosecution of cases in juvenile court involving alleged delinquent children, unruly children, and juvenile traffic offenders, the attorney whose practice of law primarily involves the representation in juvenile court of alleged delinquent children, unruly children, and juvenile traffic offenders, the former victim of a violation of Title XXIX [29] of the Revised Code, the county commissioner, one legislator from each political party, the sheriff, and one municipal corporation or township peace officer who is experienced in the investigation of cases involving juveniles. The members of the commission may serve on the committee by designation of the chief justice. The chief justice shall designate a member to serve as chairperson of the committee. The committee shall meet as necessary at the call of the chairperson or on the written request of four or more of the committee's members. A majority of the members of the committee shall constitute a quorum, and the votes of a majority of the quorum present shall be required to validate any action of the committee, including recommendations to the commission. The committee and the commission shall comply with section 181.26 of the Revised Code.

Effective Date: 03-23-2000



Section 181.22 - Criminal sentencing advisory committee.

There is hereby created the criminal sentencing advisory committee. The committee shall be comprised of the chairperson of the parole board, the director of the office of the correctional institution inspection committee, a juvenile detention facility operator, a provider of juvenile probation or community control services, a provider of juvenile parole or aftercare services, a superintendent of a state institution operated by the department of youth services, a community-based juvenile services provider, a person who is a member of a youth advocacy organization, a victim of a violation of Title XXIX [29] of the Revised Code that was committed by a juvenile offender, a representative of community corrections programming appointed by the governor, and any other members appointed by the chairperson of the state criminal sentencing commission upon the advice of the commission. The committee shall serve as an advisory body to the state criminal sentencing commission and to the commission's standing juvenile committee.

The members of the committee shall serve without compensation, but each member shall be reimbursed for the member's actual and necessary expenses incurred in the performance of the member's official duties.

Effective Date: 01-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

See 129th General AssemblyFile No.39,SB 171, §4



Section 181.23 - Studies to recommend comprehensive criminal sentencing structure.

(A) The state criminal sentencing commission shall study the existing criminal statutes and law of this state, sentencing patterns throughout the state, and available correctional resources. The commission shall use the results of its study to develop and recommend to the general assembly a comprehensive criminal sentencing structure. As part of its study, the commission shall do all of the following:

(1) Evaluate the effectiveness of the sentencing structure of the state;

(2) Systematically review each criminal statute to determine if the penalty provided is proportional to the seriousness of the offense committed and to penalties provided for other offenses;

(3) Review any existing sentencing guidelines;

(4) Determine the number, capacity, and quality of all available state, regional, and local correctional facilities and resources, including, but not limited to, detention facilities, probation services, pretrial diversion programs, and other nonfacility correctional programs;

(5) Collect a profile of the populations of state, regional, and local correctional facilities, services, and programs;

(6) Coordinate available correctional facilities, services, and programs with the criminal sentencing goals of the state, including, but not limited to, punishment, deterrence, fairness, rehabilitation, and treatment;

(7) Identify any additional correctional resources that are necessary to balance the needs of criminal sentencing and the available correctional resources.

(B) The commission shall develop a sentencing policy for the state that is based upon the findings and conclusions of its study under division (A) of this section. The policy shall be designed to enhance public safety by achieving certainty in sentencing, deterrence, and a reasonable use of correctional facilities, programs, and services and shall be designed to achieve fairness in sentencing.

Effective Date: 03-23-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 181.24 - Comprehensive criminal sentencing structure.

(A) No later than July 1, 1993, the state criminal sentencing commission shall recommend to the general assembly a comprehensive criminal sentencing structure for the state that is consistent with the sentencing policy developed pursuant to division (B) of section 181.23 of the Revised Code and the conclusions of the study conducted pursuant to division (A) of that section. The sentencing structure shall be designed to enhance public safety, to assist in the management of prison overcrowding and correctional resources, to simplify the sentencing structure of the state that is in existence on August 22, 1990, and to result in a new sentencing structure that is readily understandable by the citizens of the state, to simplify the criminal code of the state, to assure proportionality, uniformity, and other fairness in criminal sentencing, and to provide increased certainty in criminal sentencing.

(B) The comprehensive criminal sentencing structure recommended by the commission shall provide for all of the following:

(1) Proportionate sentences, with increased penalties for offenses based upon the seriousness of the offense and the criminal history of the offender;

(2) Procedures for ensuring that the penalty imposed for a criminal offense upon similar offenders is uniform in all jurisdictions in the state;

(3) Retention of reasonable judicial discretion within established limits that are consistent with the goals of the overall criminal sentencing structure;

(4) Procedures for matching criminal penalties with the available correctional facilities, programs, and services;

(5) A structure and procedures that control the use and duration of a full range of sentencing options that is consistent with public safety, including, but not limited to, long terms of imprisonment, probation, fines, and other sanctions that do not involve incarceration;

(6) Appropriate reasons for judicial discretion in departing from the general sentencing structure.

(C) The commission shall project the impact of all aspects of the comprehensive criminal sentencing structure upon the capacities of existing correctional facilities. It also shall project the effect of parole release patterns and patterns of release from regional and local jails, workhouses, and other correctional facilities upon the sentencing structure. Additionally, the commission shall determine whether any additional correctional facilities are necessary to implement the sentencing structure.

(D) The commission shall determine whether any special appellate procedures are necessary for reviewing departures from, or the misapplication of, the general sentencing structure recommended pursuant to this section.

(E) The commission shall submit a draft version of the comprehensive criminal sentencing structure to selected judges, prosecuting attorneys, defense attorneys, law enforcement officials, correctional officials, bar associations, and other persons with experience or expertise in criminal sentencing and solicit their comments on the draft.

Effective Date: 03-23-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 181.25 - Commission duties - comprehensive criminal sentencing structure.

(A) If the comprehensive criminal sentencing structure that it recommends to the general assembly pursuant to section 181.24 of the Revised Code or any aspects of that sentencing structure are enacted into law, the state criminal sentencing commission shall do all of the following:

(1) Assist the general assembly in the implementation of those aspects of the sentencing structure that are enacted into law;

(2) Monitor the operation of the aspects of the sentencing structure that are enacted into law and report to the general assembly no later than January 1, 1997, and biennially thereafter, on all of the following matters:

(a) The impact of the sentencing structure in effect on and after July 1, 1996, on political subdivisions and other relevant aspects of local government in this state, including all of the following information:

(i) The number and type of offenders who were being imprisoned in a state correctional institution under the law in effect prior to July 1, 1996, but who are being punished under a community control sanction, as defined in section 2929.01 of the Revised Code, under the law in effect on and after July 1, 1996;

(ii) The fiscal and other impact of the law in effect on and after July 1, 1996, on political subdivisions and other relevant aspects of local government in this state, including law enforcement agencies, the court system, prosecutors, as defined in section 2935.01 of the Revised Code, the public defender and assigned counsel system, jails and workhouses, probation departments, the drug and alcohol abuse intervention and treatment system, and the mental health intervention and treatment system.

(b) The impact of the sentencing structure in effect on and after July 1, 1996, on the population of state correctional institutions, including information regarding the number and types of offenders who are being imprisoned under the law in effect on and after July 1, 1996, and the amount of space in state correctional institutions that is necessary to house those offenders;

(c) The impact of the sentencing structure and the sentence appeal provisions in effect on and after July 1, 1996, on the appellate courts of this state, including information regarding the number of sentence-based appeals, the cost of reviewing appeals of that nature, whether a special court should be created to review sentences, and whether changes should be made to ensure that sentence-based appeals are conducted expeditiously.

(3) Review all bills that are introduced in the general assembly that provide for new criminal offenses or that change the penalty for any criminal offense, determine if those bills are consistent with the sentencing policy adopted under division (B) of section 181.23 of the Revised Code, determine the impact of those bills upon the correctional resources of the state, and recommend to the general assembly any necessary amendments to those bills. When the commission recommends any amendment for a bill before the general assembly, it shall do so in a manner that is consistent with the requirements of section 181.24 of the Revised Code.

(4) Study criminal sentencing structures in this state, other states, and the federal government, recommend necessary changes to the sentencing structure of the state, and determine the costs and effects of any proposed changes in the sentencing structure of the state;

(5) Collect and maintain data that pertains to the cost to counties of the felony sentence appeal provisions set forth in section 2953.08 of the Revised Code, of the postconviction relief proceeding provisions set forth in division (A)(2) of section 2953.21 of the Revised Code, and of appeals from judgments entered in such postconviction relief proceedings. The data so collected and maintained shall include, but shall not be limited to, the increase in expenses that counties experience as a result of those provisions and those appeals and the number of felony sentence appeals made, postconviction relief proceedings filed, and appeals of postconviction relief proceeding judgments made in each county under those provisions.

(B) In addition to its duties set forth in section 181.24 of the Revised Code and division (A) of this section, the state criminal sentencing commission shall review all forfeiture statutes in Titles XXIX and XLV of the Revised Code and, not later than July 1, 2002, recommend to the general assembly any necessary changes to those statutes.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 07-08-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 181.251 - Amended and Renumbered RC 5502.63.

Effective Date: 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 181.26 - Additional duties concerning juveniles.

(A) In addition to its duties set forth in sections 181.23 to 181.25 of the Revised Code, the state criminal sentencing commission shall do all of the following:

(1) Review all statutes governing delinquent child, unruly child, and juvenile traffic offender dispositions in this state;

(2) Review state and local resources, including facilities and programs, used for delinquent child, unruly child, and juvenile traffic offender dispositions and profile the populations of youthful offenders in the facilities and programs;

(3) Report to the general assembly no later than October 1, 1999, a comprehensive plan containing recommendations based on the reviews required under divisions (A)(1) and (2) of this section. The recommendations shall do all of the following:

(a) Assist in the managing of the number of persons in, and costs of, the facilities, the programs, and other resources used in delinquent child, unruly child, and juvenile traffic offender dispositions;

(b) Foster rehabilitation, public safety, sanctions, accountability, and other reasonable goals;

(c) Provide greater certainty, proportionality, uniformity, fairness, and simplicity in delinquent child, unruly child, and juvenile traffic offender dispositions while retaining reasonable judicial discretion;

(d) Provide for the restoration of victims of juvenile offenses.

(B) The commission shall project the impact of the comprehensive plan recommended by the commission under this section on state and local resources used in delinquent child, unruly child, and juvenile traffic offender dispositions. The commission shall determine whether any additional facilities, programs, or other resources are needed to implement the comprehensive plan.

(C) If the general assembly enacts all or a substantial part of the comprehensive plan recommended by the commission under this section, the commission shall do all of the following:

(1) Assist in the implementation of the enacted plan;

(2) Monitor the operation of the plan, periodically report to the general assembly on the plan's operation and the plan's impact on resources used in delinquent child, unruly child, and juvenile traffic offender dispositions, and periodically recommend changes in the plan to the general assembly based on this monitoring;

(3) Review all bills that are introduced in the general assembly that relate to delinquent child, unruly child, and juvenile traffic offender dispositions and assist the general assembly in making legislation consistent with the plan.

Effective Date: 03-18-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 181.51 - Amended and Renumbered RC 5502.61.

Effective Date: 06-30-2005



Section 181.52 - Amended and Renumbered RC 5502.62.

Effective Date: 06-30-2005



Section 181.53 - [Repealed].

Effective Date: 06-30-2005



Section 181.54 - Amended and Renumbered RC 5502.64.

Effective Date: 06-30-2005



Section 181.55 - Amended and Renumbered RC 5502.65.

Effective Date: 06-30-2005



Section 181.56 - Amended and Renumbered RC 5502.66.

Effective Date: 06-30-2005






Chapter 183 - TOBACCO MASTER SETTLEMENT AGREEMENT

Section 183.01 - Tobacco master settlement agreement definitions.

As used in this chapter:

(A) "Tobacco master settlement agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers.

(B) "Southern Ohio" includes any county in this state where tobacco has traditionally been grown.

Effective Date: 06-02-2000; 2007 HB119 06-30-2007



Section 183.02 - [Repealed].

Effective Date: 09-26-2003; 2007 HB119 06-30-2007



Section 183.021 - Prohibited expenditures.

(A) No money from the tobacco master settlement agreement fund, as that fund existed prior to the repeal of section 183.02 of the Revised Code by H.B. 119 of the 127th general assembly, shall be expended to do any of the following:

(1) Hire an executive agency lobbyist, as defined under section 121.60 of the Revised Code, or a legislative agent, as defined under section 101.70 of the Revised Code;

(2) Support or oppose candidates, ballot questions, referendums, or ballot initiatives.

(B) Nothing in this section prohibits either of the following from advocating on behalf of the specific objectives of a program funded under this chapter:

(1) The members of the board of trustees, executive director, or employees of the southern Ohio agricultural and community development foundation;

(2) The members or employees of the third frontier commission or the members of the third frontier advisory board.

Effective Date: 07-01-2003; 2007 HB119 06-30-2007; 2008 HB544 05-06-2008



Section 183.03 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.04 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.05 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.06 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.061 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.07 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.08 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.09 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.10 - [Repealed].

Effective Date: 2008 HB544 05-06-2008



Section 183.11 - Southern Ohio agricultural and community development trust fund.

The southern Ohio agricultural and community development trust fund is hereby created in the state treasury. Money credited to the fund shall be used as provided in sections 183.12 to 183.17 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-02-2000



Section 183.12 - Southern Ohio agricultural and community development foundation.

There is hereby created the southern Ohio agricultural and community development foundation, the general management of which is vested in a board of trustees of sixteen members as follows:

(A) The director of agriculture or the director's designee, the director of development or the director's designee, the executive director of the Ohio rural development partnership, and the director of the Ohio state university extension or the director's designee, who shall serve as ex officio officers;

(B) Two residents of major tobacco-producing counties with experience in local agricultural economic development or community development, who shall be appointed by the governor;

(C) Three active farmers from major tobacco-producing counties, who shall be appointed by the governor, two of whom shall be appointed from a list of at least four individuals recommended by the Ohio farm bureau and one of whom shall be appointed from a list of at least two individuals recommended by the farmers' union;

(D) Three active tobacco farmers from major tobacco-producing counties, who shall be appointed by the governor from a list of at least six individuals recommended by the Ohio tobacco growers association;

(E) One nonvoting member, who shall be a member of the house of representatives of the political party of which the speaker of the house of representatives is a member and who shall be appointed by the speaker;

(F) One nonvoting member, who shall be a member of the house of representatives of the major political party of which the speaker of the house of representatives is not a member and who shall be appointed by the speaker;

(G) One nonvoting member, who shall be a member of the senate of the political party of which the president of the senate is a member and who shall be appointed by the president;

(H) One nonvoting member, who shall be a member of the senate of the major political party of which the president of the senate is not a member and who shall be appointed by the president.

The appointments of the governor shall be with the advice and consent of the senate.

Terms of office for the members appointed by the governor shall be for five years. The terms of legislative members shall be for the biennial session of the general assembly in which they are appointed. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor may remove any non-legislative member for malfeasance, misfeasance, or nonfeasance after a hearing in accordance with Chapter 119. of the Revised Code.

A vacancy on the board shall be filled in the same manner as the original appointment.

The members of the board shall serve without compensation, but shall receive their reasonable and necessary expenses incurred in the conduct of foundation business.

Sections 101.82 to 101.87 of the Revised Code do not apply to the foundation.

As used in this section, "major tobacco-producing counties" means any of the counties, ranked in descending order of pounds produced, where ninety-five per cent of the 1998 burley tobacco quota for the state was produced.

Effective Date: 09-19-2002; 04-15-2005



Section 183.13 - Organization of foundation.

The board of trustees of the southern Ohio agricultural and community development foundation shall select a chairperson from among its members and meet once during each quarter or at such other times as the board decides. A majority of the voting members of the board constitutes a quorum, and no action shall be taken without the affirmative vote of a majority of the voting members.

Effective Date: 06-02-2000



Section 183.14 - Executive director - employees.

The board of trustees of the southern Ohio agricultural and community development foundation shall appoint and set the compensation of an executive director and other employees needed to carry out the duties of the foundation. Before entering upon the discharge of the duties of office, the executive director shall give a bond to the state, to be approved by the governor, conditioned for the faithful performance of the duties of office. The executive director and the other employees of the foundation are state employees and serve in the unclassified service.

There is hereby created in the state treasury the southern Ohio agricultural and community development operating expenses fund. The treasurer of state shall periodically pay into the fund, from the southern Ohio agricultural and community development foundation endowment fund created in section 183.16 of the Revised Code, amounts requested by the foundation to pay the compensation of the state employees of the foundation. Amounts credited to the operating expenses fund shall be used by the foundation solely to pay the compensation of the state employees of the foundation. All investment earnings of the operating expenses fund shall be credited to the fund.

Effective Date: 06-19-2002



Section 183.15 - Replacing production of tobacco in southern Ohio.

The southern Ohio agricultural and community development foundation shall endeavor to replace the production of tobacco in southern Ohio with the production of other agricultural products and to mitigate the adverse economic impact of reduced tobacco production in the region by preparing, implementing, and keeping current a plan to develop means for tobacco growers to grow other agricultural products voluntarily, which may include any of the following:

(A) Increasing the variety, quantity, and value of agricultural products other than tobacco that are produced in those parts of this state where tobacco has traditionally been grown;

(B) Preserving agricultural land and soils in those parts of this state where tobacco has traditionally been grown;

(C) Making strategic investments in communities that will be affected by the reduction in the demand for tobacco;

(D) Providing education and training assistance to tobacco growers to help them make the transition out of tobacco production.

Copies of the plan shall be made available to the public.

The foundation shall make grants or loans to individuals, public agencies, or privately owned companies to carry out the plan. The foundation shall also adopt rules under Chapter 119. of the Revised Code regarding conflicts of interest in the making of grants or loans.

Effective Date: 06-02-2000



Section 183.16 - Southern Ohio agricultural and community development foundation endowment fund.

There is hereby created the southern Ohio agricultural and community development foundation endowment fund, which shall be in the custody of the treasurer of state but shall not be a part of the state treasury. The endowment fund shall consist of amounts appropriated from the southern Ohio agricultural and community development trust fund, as well as grants and donations made to the southern Ohio agricultural and community development foundation and investment earnings of the fund. The endowment fund shall be used by the foundation to carry out its duties.

The foundation is the trustee of the endowment fund. Disbursements from the fund shall be paid by the treasurer of state only upon instruments duly authorized by the board of trustees of the foundation. At the request of the foundation, the treasurer of state shall select and contract with one or more investment managers to invest all money credited to the fund that is not currently needed for carrying out the functions of the foundation. The eligible list of investments shall be the same as for the public employees retirement system under section 145.11 of the Revised Code. All investments shall be subject to the same limitations and requirements as the retirement system under that section and sections 145.112 and 145.113 of the Revised Code.

No money from the southern Ohio agricultural and community development foundation endowment fund shall be used for the direct production costs of growing tobacco.

Effective Date: 06-02-2000



Section 183.17 - Annual reports of foundation.

The fiscal year of the southern Ohio agricultural and community development foundation shall be the same as the fiscal year of the state.

Within ninety days after the end of each fiscal year, the foundation shall submit to the governor and the general assembly both of the following:

(A) A report of the activities of the foundation during the preceding fiscal year. The report shall also contain an independent evaluation of the progress being made by the foundation in carrying out its duties.

(B) A financial report of the foundation for the preceding year, which shall include both:

(1) Information on the amount and percentage of overhead and administrative expenditures compared to programmatic expenditures;

(2) An independent auditor's report on the basic financial statements and required supplementary information of the foundation. Such financial statements shall be prepared in conformity with generally accepted accounting principles prescribed for governmental entities.

On or before July 1, 2010, the foundation shall report to the governor and the general assembly on the progress that the foundation has made in replacing the production of tobacco in southern Ohio with the production of other agricultural products and in mitigating the adverse economic impact of reduced tobacco production in the region.

Effective Date: 09-05-2001; 2007 HB119 06-30-2007



Section 183.18 - Ohio's public health priorities trust fund.

Ohio's public health priorities trust fund is hereby created in the state treasury. Money credited to the fund shall be used for the following purposes:

(A) Minority health programs, on which not less than twenty-five per cent of the annual appropriations from the trust fund shall be expended;

(B) Enforcing section 2927.02 of the Revised Code;

(C) Alcohol and drug abuse treatment and prevention programs, including programs for adult and juvenile offenders in state institutions and aftercare programs;

(D) A non-entitlement program funded through the department of health to provide emergency assistance consisting of medication, oxygen, or both to seniors whose health has been adversely affected by tobacco use and whose income does not exceed one hundred per cent of the federal poverty guidelines, on which five per cent of the annual appropriations from the trust fund shall be expended. However, if federal funding becomes available for this purpose, the department shall utilize the federal funding and the appropriations from the trust fund shall be used for the other purposes authorized by this section. If the federal program requires seniors described by this division to pay a premium or copayment to obtain medication or oxygen, the director of health shall recommend to the general assembly whether this division's set-aside of five per cent of the appropriations from the trust fund should be used to pay such premiums or copayments. As used in this division, "federal poverty guidelines" has the same meaning as in section 5101.46 of the Revised Code.

(E) Partial reimbursement, on a county basis, of hospitals, free medical clinics, and similar organizations or programs that provide free, uncompensated care to the general public, and of counties that pay private entities to provide such care using revenue from a property tax levied at least in part for that purpose.

All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-02-2000; 08-27-2004



Section 183.19 - Biomedical research and technology transfer trust fund.

The biomedical research and technology transfer trust fund is hereby created in the state treasury. Money credited to the fund shall be used as provided in sections 184.01 to 184.03 of the Revised Code. The third frontier commission shall administer the fund in accordance with those sections. All investment earnings of the fund shall be credited to the fund.

Effective Date: 07-01-2003



Section 183.20 to 183.25 - [Repealed].

Effective Date: 07-01-2003



Section 183.26 - Education facilities trust fund.

The education facilities trust fund is hereby created in the state treasury. Money credited to the fund shall be used to pay costs of, or to provide the state's share of the costs of, constructing, renovating, or repairing primary and secondary schools. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-02-2000



Section 183.27 - [Repealed].

Effective Date: 06-02-2000; 2007 HB119 06-30-2007



Section 183.28 - Education technology trust fund.

The education technology trust fund is hereby created in the state treasury. Money credited to the fund shall be used to pay costs of the eTech Ohio commission under section 3353.02 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

Effective Date: 09-05-2001; 07-01-2005



Section 183.29 - Depositing receipts.

The treasurer of state shall, except for any petty cash funds, keep all money received from tobacco master settlement agreement payments or from distributions under this chapter that is needed to meet current demands for the money under this chapter, in public depositories of the active deposits of public moneys of the state, as such terms are used in Chapter 135. of the Revised Code.

Effective Date: 06-02-2000



Section 183.30 - Payments for expenses related to administration of awards.

Payments may be made from the biomedical research and technology transfer trust fund for third frontier commission expenses related to the administration of awards made from the fund prior to the effective date of this section. No such payments shall be made after June 30, 2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2003; 09-05-2006; 2008 HB544 05-06-2008



Section 183.31 - [Repealed].

Effective Date: 06-19-2002



Section 183.32 - [Repealed].

Effective Date: 06-02-2000; 2007 HB119 06-30-2007



Section 183.33 - Prohibited acts concerning general revenue fund.

No money shall be appropriated or transferred from the general revenue fund to the law enforcement improvements trust fund, southern Ohio agricultural and community development trust fund, southern Ohio agricultural and community development foundation endowment fund, Ohio's public health priorities trust fund, biomedical research and technology transfer trust fund, education facilities trust fund, or education technology trust fund.

Effective Date: 06-02-2000; 2007 HB119 06-30-2007; 2008 HB544 05-06-2008



Section 183.34 - Tobacco settlement oversight, administration, and enforcement fund.

There is hereby created in the state treasury the tobacco settlement oversight, administration, and enforcement fund, which shall consist of amounts transferred under division (I) of section 183.02 of the Revised Code prior to the repeal of that section by H.B. 119 of the 127th general assembly. The attorney general shall use the fund to pay costs incurred in the oversight, administration, and enforcement of the tobacco master settlement agreement.

Effective Date: 06-19-2002; 2007 HB119 06-30-2007



Section 183.35 - Tobacco settlement enforcement fund.

There is hereby created in the state treasury the tobacco settlement enforcement fund, which shall consist of amounts transferred under division (J) of section 183.02 of the Revised Code prior to the repeal of that section by H.B. 119 of the 127th general assembly. The tax commissioner shall use the fund to pay costs incurred in the enforcement of divisions (F) and (G) of section 5743.03 of the Revised Code.

Effective Date: 06-19-2002; 2007 HB119 06-30-2007



Section 183.51 - Assignment of amounts received by state under agreement.

(A) As used in this section and in the applicable bond proceedings unless otherwise provided:

(1) "Bond proceedings" means the resolutions, orders, indentures, purchase and sale and trust and other agreements including any amendments or supplements to them, and credit enhancement facilities, and amendments and supplements to them, or any one or more or combination of them, authorizing, awarding, or providing for the terms and conditions applicable to or providing for the security or liquidity of, the particular obligations, and the provisions contained in those obligations.

(2) "Bond service fund" means the bond service fund created in the bond proceedings for the obligations.

(3) "Capital facilities" means, as applicable, capital facilities or projects as referred to in section 151.03 or 151.04 of the Revised Code.

(4) "Consent decree" means the consent decree and final judgment entered November 25, 1998, in the court of common pleas of Franklin county, Ohio, as the same may be amended or supplemented from time to time.

(5) "Cost of capital facilities" has the same meaning as in section 151.01 of the Revised Code, as applicable.

(6) "Credit enhancement facilities," "financing costs," and "interest" or "interest equivalent" have the same meanings as in section 133.01 of the Revised Code.

(7) "Debt service" means principal, including any mandatory sinking fund or redemption requirements for retirement of obligations, interest and other accreted amounts, interest equivalent, and any redemption premium, payable on obligations. If not prohibited by the applicable bond proceedings, "debt service" may include costs relating to credit enhancement facilities that are related to and represent, or are intended to provide a source of payment of or limitation on, other debt service.

(8) "Improvement fund" means, as applicable, the school building program assistance fund created in section 3318.25 of the Revised Code and the higher education improvement fund created in section 154.21 of the Revised Code.

(9) "Issuing authority" means the buckeye tobacco settlement financing authority created in section 183.52 of the Revised Code.

(10) "Net proceeds" means amounts received from the sale of obligations, excluding amounts used to refund or retire outstanding obligations, amounts required to be deposited into special funds pursuant to the applicable bond proceedings, and amounts to be used to pay financing costs.

(11) "Obligations" means bonds, notes, or other evidences of obligation of the issuing authority, including any appertaining interest coupons, issued by the issuing authority under this section and Section 2i of Article VIII, Ohio Constitution, for the purpose of providing funds to the state, in exchange for the assignment and sale described in division (B) of this section, for the purpose of paying costs of capital facilities for: (a) housing branches and agencies of state government limited to facilities for a system of common schools throughout the state and (b) state-supported or state-assisted institutions of higher education.

(12) "Pledged receipts" means, as and to the extent provided for in the applicable bond proceedings:

(a) Pledged tobacco settlement receipts;

(b) Accrued interest received from the sale of obligations;

(c) Income from the investment of the special funds;

(d) Additional or any other specific revenues or receipts lawfully available to be pledged, and pledged, pursuant to the bond proceedings, including but not limited to amounts received under credit enhancement facilities, to the payment of debt service.

(13) "Pledged tobacco settlement receipts" means all amounts received by the issuing authority pursuant to division (B) of this section.

(14) "Principal amount" means the aggregate of the amount as stated or provided for in the applicable bond proceedings as the amount on which interest or interest equivalent on particular obligations is initially calculated. "Principal amount" does not include any premium paid to the issuing authority by the initial purchaser of the obligations. "Principal amount" of a capital appreciation bond, as defined in division (C) of section 3334.01 of the Revised Code, means its original face amount and not its accreted value, and "principal amount" of a zero coupon bond, as defined in division (J) of section 3334.01 of the Revised Code, means the discounted offering price at which the bond is initially sold to the public, disregarding any purchase price discount to the original purchaser, if provided in or for pursuant to the bond proceedings.

(15) "Special funds" or "funds," unless the context indicates otherwise, means the bond service fund, and any other funds, including any reserve funds, created under the bond proceedings and stated to be special funds in those proceedings, including moneys and investments, and earnings from investments, credited and to be credited to the particular fund. "Special funds" does not include any improvement fund or investment earnings on amounts in any improvement fund, or other funds created by the bond proceedings that are not stated by those proceedings to be special funds.

(B) The state may assign and sell to the issuing authority, and the issuing authority may accept and purchase, all or a portion of the amounts to be received by the state under the tobacco master settlement agreement for a purchase price payable by the issuing authority to the state consisting of the net proceeds of obligations and any residual interest, if any. Any such assignment and sale shall be irrevocable in accordance with its terms during the period any obligations secured by amounts so assigned and sold are outstanding under the applicable bond proceedings, and shall constitute a contractual obligation to the holders or owners of those obligations. Any such assignment and sale shall also be treated as an absolute transfer and true sale for all purposes, and not as a pledge or other security interest. The characterization of any such assignment and sale as a true sale and absolute transfer shall not be negated or adversely affected by only a portion of the amounts to be received under the tobacco master settlement agreement being transferred, the acquisition or retention by the state of a residual interest, the participation of any state officer or employee as a member or officer of, or providing staff support to, the issuing authority, any responsibility of an officer or employee of the state for collecting the amounts to be received under the tobacco master settlement agreement or otherwise enforcing that agreement or retaining any legal title to or interest in any portion of the amounts to be received under that agreement for the purpose of these collection activities, any characterization of the issuing authority or its obligations for purposes of accounting, taxation, or securities regulation, or by any other factors whatsoever. A true sale shall exist under this section regardless of whether the issuing authority has any recourse against the state or any other term of the bond proceedings or the treatment or characterization of the transfer as a financing for any purpose. Upon and following the assignment and sale, the state shall not have any right, title, or interest in the portion of the receipts under the tobacco master settlement agreement so assigned and sold, other than any residual interest that may be described in the applicable bond proceedings for those obligations, and that portion, if any, shall be the property of the issuing authority and not of the state, and shall be paid directly to the issuing authority, and shall be owned, received, held, and disbursed by the issuing authority and not by the state.

The state may covenant, pledge, and agree in the bond proceedings, with and for the benefit of the issuing authority, the holders and owners of obligations, and providers of any credit enhancement facilities, that it shall: (1) maintain statutory authority for, and cause to be collected and paid directly to the issuing authority or its assignee, the pledged receipts, (2) enforce the rights of the issuing authority to receive the receipts under the tobacco master settlement agreement assigned and sold to the issuing authority, (3) not materially impair the rights of the issuing authority to fulfill the terms of its agreements with the holders or owners of outstanding obligations under the bond proceedings, (4) not materially impair the rights and remedies of the holders or owners of outstanding obligations or materially impair the security for those outstanding obligations, and (5) enforce Chapter 1346. of the Revised Code, the tobacco master settlement agreement, and the consent decree to effectuate the collection of the pledged tobacco settlement receipts. The bond proceedings may provide or authorize the manner for determining material impairment of the security for any outstanding obligations, including by assessing and evaluating the pledged receipts in the aggregate.

As further provided for in division (H) of this section, the bond proceedings may also include such other covenants, pledges, and agreements by the state to protect and safeguard the security and rights of the holders and owners of the obligations, and of the providers of any credit enhancement facilities, including, without limiting the generality of the foregoing, any covenant, pledge, or agreement customary in transactions involving the issuance of securities the debt service on which is payable from or secured by amounts received under the tobacco master settlement agreement. Notwithstanding any other provision of law, any covenant, pledge, and agreement of the state, if and when made in the bond proceedings, shall be controlling and binding upon, and enforceable against the state in accordance with its terms for so long as any obligations are outstanding under the applicable bond proceedings. The bond proceedings may also include limitations on the remedies available to the issuing authority, the holders and owners of the obligations, and the providers of any credit enhancement facilities, including, without limiting the generality of the foregoing, a provision that those remedies may be limited to injunctive relief in circumstances where there has been no prior determination by a court of competent jurisdiction that the state has not enforced Chapter 1346. of the Revised Code, the tobacco master settlement agreement, or the consent decree as may have been covenanted or agreed in the bond proceedings under division (B)(5) of this section.

Nothing in this section or the bond proceedings shall preclude or limit, or be construed to preclude or limit, the state from regulating or authorizing or permitting the regulation of smoking or from taxing and regulating the sale of cigarettes or other tobacco products, or from defending or prosecuting cases or other actions relating to the sale or use of cigarettes or other tobacco products. Except as otherwise may be agreed in writing by the attorney general, nothing in this section or the bond proceedings shall modify or limit, or be construed to modify or limit, the responsibility, power, judgment, and discretion of the attorney general to protect and discharge the duties, rights, and obligations of the state under the tobacco master settlement agreement, the consent decree, or Chapter 1346. of the Revised Code.

The governor and the director of budget and management, in consultation with the attorney general, on behalf of the state, and any member or officer of the issuing authority as authorized by that issuing authority, on behalf of the issuing authority, may take any action and execute any documents, including any purchase and sale agreements, necessary to effect the assignment and sale and the acceptance of the assignment and title to the receipts including, providing irrevocable direction to the escrow agent acting under the tobacco master settlement agreement to transfer directly to the issuing authority the amounts to be received under that agreement that are subject to such assignment and sale. Any purchase and sale agreement or other bond proceedings may contain the terms and conditions established by the state and the issuing authority to carry out and effectuate the purposes of this section, including, without limitation, covenants binding the state in favor of the issuing authority and its assignees and the owners of the obligations. Any such purchase and sale agreement shall be sufficient to effectuate such purchase and sale without regard to any other laws governing other property sales or financial transactions by the state.

Not later than two years following the date on which there are no longer any obligations outstanding under the bond proceedings, all assets of the issuing authority shall vest in the state, the issuing authority shall execute any necessary assignments or instruments, including any assignment of any right, title, or ownership to the state for receipt of amounts under the tobacco master settlement agreement, and the issuing authority shall be dissolved.

(C) The issuing authority is authorized to issue and to sell obligations as provided in this section. The aggregate principal amount of obligations issued under this section shall not exceed six billion dollars, exclusive of obligations issued under division (M)(1) of this section to refund, renew, or advance refund other obligations issued or incurred. At least seventy-five per cent of the aggregate net proceeds of the obligations issued under the authority of this section, exclusive of obligations issued to refund, renew, or advance refund other obligations, shall be paid to the state for deposit into the school building program assistance fund created in section 3318.25 of the Revised Code.

(D) Each issue of obligations shall be authorized by resolution or order of the issuing authority. The bond proceedings shall provide for or authorize the manner for determining the principal amount or maximum principal amount of obligations of an issue, the principal maturity or maturities, the interest rate or rates, the date of and the dates of payment of interest on the obligations, their denominations, and the place or places of payment of debt service which may be within or outside the state. Unless otherwise provided by law, the latest principal maturity may not be later than the earlier of the thirty-first day of December of the fiftieth calendar year after the year of issuance of the particular obligations or of the fiftieth calendar year after the year in which the original obligation to pay was issued or entered into. Sections 9.96, 9.98, 9.981, 9.982, and 9.983 of the Revised Code apply to the obligations.

The purpose of the obligations may be stated in the bond proceedings in general terms, such as, as applicable, "paying costs of capital facilities for a system of common schools" and "paying costs of facilities for state-supported and state-assisted institutions of higher education." Unless otherwise provided in the bond proceedings or in division (C) of this section, the net proceeds from the issuance of the obligations shall be paid to the state for deposit into the applicable improvement fund. In addition to the investments authorized in Chapter 135. of the Revised Code, the net proceeds held in an improvement fund may be invested by the treasurer of state in guaranteed investment contracts with providers rated at the time of any investment in the three highest rating categories by two nationally recognized rating agencies, all subject to the terms and conditions set forth in those agreements or the bond proceedings. Notwithstanding anything to the contrary in Chapter 3318. of the Revised Code, net proceeds of obligations deposited into the school building program assistance fund created in section 3318.25 of the Revised Code may be used to pay basic project costs under that chapter at the times determined by the Ohio school facilities commission without regard to whether those expenditures are in proportion to the state's and the school district's respective shares of that basic project cost; provided that this shall not result in any change in the state or school district shares of the basic project costs as determined under that chapter. As used in the preceding sentence, "Ohio school facilities commission" and "basic project costs" have the same meanings as in section 3318.01 of the Revised Code.

(E) The issuing authority may, without need for any other approval, appoint or provide for the appointment of paying agents, bond registrars, securities depositories, credit enhancement providers or counterparties, clearing corporations, and transfer agents, and retain or contract for the services of underwriters, investment bankers, financial advisers, accounting experts, marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the judgment of the issuing authority to carry out the issuing authority's functions under this section and section 183.52 of the Revised Code. The attorney general as counsel to the issuing authority shall represent the authority in the execution of its powers and duties, and shall institute and prosecute all actions on its behalf. The issuing authority, in consultation with the attorney general, shall select counsel, and the attorney general shall appoint the counsel selected, for the purposes of carrying out the functions under this section and related sections of the Revised Code. Financing costs are payable, as may be provided in the bond proceedings, from the proceeds of the obligations, from special funds, or from other moneys available for the purpose, including as to future financing costs, from the pledged receipts.

(F) The issuing authority may irrevocably pledge and assign all, or such portion as the issuing authority determines, of the pledged receipts to the payment of the debt service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions in the bond proceedings with respect to pledged receipts as authorized by this section, which provisions are controlling notwithstanding any other provisions of law pertaining to them. Any and all pledged receipts received by the issuing authority and required by the bond proceedings, consistent with this section, to be deposited, transferred, or credited to the bond service fund, and all other money transferred or allocated to or received for the purposes of that fund, shall be deposited and credited to the bond service fund created in the bond proceedings for the obligations, subject to any applicable provisions of those bond proceedings, but without necessity for any act of appropriation. Those pledged receipts shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act, and shall not be subject to other court judgments. The lien of the pledge of those pledged receipts shall be valid and binding against all parties having claims of any kind against the issuing authority, irrespective of whether those parties have notice thereof. The pledge shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code and a perfected lien for purposes of any other interest, all without the necessity for separation or delivery of funds or for the filing or recording of the applicable bond proceedings by which that pledge is created or any certificate, statement, or other document with respect thereto. The pledge of the pledged receipts shall be effective and the money therefrom and thereof may be applied to the purposes for which pledged.

(G) Obligations may be further secured, as determined by the issuing authority, by an indenture or a trust agreement between the issuing authority and a corporate trustee, which may be any trust company or bank having a place of business within the state. Any indenture or trust agreement may contain the resolution or order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions that are customary or appropriate in an agreement of that type, including, but not limited to:

(1) Maintenance of each pledge, indenture, trust agreement, or other instrument comprising part of the bond proceedings until the issuing authority has fully paid or provided for the payment of debt service on the obligations secured by it;

(2) In the event of default in any payments required to be made by the bond proceedings, enforcement of those payments or agreements by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of them;

(3) The rights and remedies of the holders or owners of obligations and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual holders and owners.

(H) The bond proceedings may contain additional provisions customary or appropriate to the financing or to the obligations or to particular obligations including, but not limited to, provisions for:

(1) The redemption of obligations prior to maturity at the option of the issuing authority or of the holder or upon the occurrence of certain conditions, and at a particular price or prices and under particular terms and conditions;

(2) The form of and other terms of the obligations;

(3) The establishment, deposit, investment, and application of special funds, and the safeguarding of moneys on hand or on deposit, in lieu of the applicability of provisions of Chapter 131. or 135. of the Revised Code, but subject to any special provisions of this section with respect to the application of particular funds or moneys. Any financial institution that acts as a depository of any moneys in special funds or other funds under the bond proceedings may furnish indemnifying bonds or pledge securities as required by the issuing authority.

(4) Any or every provision of the bond proceedings being binding upon the issuing authority and upon such governmental agency or entity, officer, board, authority, agency, department, institution, district, or other person or body as may from time to time be authorized to take actions as may be necessary to perform all or any part of the duty required by the provision;

(5) The maintenance of each pledge or instrument comprising part of the bond proceedings until the issuing authority has fully paid or provided for the payment of the debt service on the obligations or met other stated conditions;

(6) In the event of default in any payments required to be made by the bond proceedings, or by any other agreement of the issuing authority made as part of a contract under which the obligations were issued or secured, including a credit enhancement facility, the enforcement of those payments by mandamus, a suit in equity, an action at law, or any combination of those remedial actions;

(7) The rights and remedies of the holders or owners of obligations or of book-entry interests in them, and of third parties under any credit enhancement facility, and provisions for protecting and enforcing those rights and remedies, including limitations on rights of individual holders or owners;

(8) The replacement of mutilated, destroyed, lost, or stolen obligations;

(9) The funding, refunding, or advance refunding, or other provision for payment, of obligations that will then no longer be outstanding for purposes of this section or of the applicable bond proceedings;

(10) Amendment of the bond proceedings;

(11) Any other or additional agreements with the owners of obligations, and such other provisions as the issuing authority determines, including limitations, conditions, or qualifications, relating to any of the foregoing or the activities of the issuing authority in connection therewith.

The bond proceedings shall make provision for the payment of the expenses of the enforcement activity of the attorney general referred to in division (B) of this section from the amounts from the tobacco master settlement agreement assigned and sold to the issuing authority under that division or from the proceeds of obligations, or a combination thereof, which may include provision for both annual payments and a special fund providing reserve amounts for the payment of those expenses.

The issuing authority shall not, and shall covenant in the bond proceedings that it shall not, be authorized to and shall not file a voluntary petition under the United States Bankruptcy Code, 11 U.S.C. 101 et seq., as amended, or voluntarily commence any similar bankruptcy proceeding under state law including, without limitation, consenting to the appointment of a receiver or trustee or making a general or specific assignment for the benefit of creditors, and neither any public officer or any organization, entity, or other person shall authorize the issuing authority to be or become a debtor under the United States Bankruptcy Code or take any of those actions under the United States Bankruptcy Code or state law. The state hereby covenants, and the issuing authority shall covenant, with the holders or owners of the obligations, that the state shall not permit the issuing authority to file a voluntary petition under the United States Bankruptcy Code or take any of those actions under the United States Bankruptcy Code or state law during the period obligations are outstanding and for any additional period for which the issuing authority covenants in the bond proceedings, which additional period may, but need not, be a period of three hundred sixty-seven days or more.

(I) The obligations requiring execution by or for the issuing authority shall be signed as provided in the bond proceedings, and may bear the official seal of the issuing authority or a facsimile thereof. Any obligation may be signed by the individual who, on the date of execution, is the authorized signer even though, on the date of the obligations, that individual is not an authorized signer. In case the individual whose signature or facsimile signature appears on any obligation ceases to be an authorized signer before delivery of the obligation, that signature or facsimile is nevertheless valid and sufficient for all purposes as if that individual had remained the authorized signer until delivery.

(J) Obligations are investment securities under Chapter 1308. of the Revised Code. Obligations may be issued in bearer or in registered form, registrable as to principal alone or as to both principal and interest, or both, or in certificated or uncertificated form, as the issuing authority determines. Provision may be made for the exchange, conversion, or transfer of obligations and for reasonable charges for registration, exchange, conversion, and transfer. Pending preparation of final obligations, the issuing authority may provide for the issuance of interim instruments to be exchanged for the final obligations.

(K) Obligations may be sold at public sale or at private sale, in such manner, and at such price at, above, or below par, all as determined by and provided by the issuing authority in the bond proceedings.

(L) Except to the extent that rights are restricted by the bond proceedings, any owner of obligations or provider of or counterparty to a credit enhancement facility may by any suitable form of legal proceedings protect and enforce any rights relating to obligations or that facility under the laws of this state or granted by the bond proceedings. Those rights include the right to compel the performance of all applicable duties of the issuing authority and the state. Each duty of the issuing authority and that issuing authority's officers, staff, and employees, and of each state entity or agency, or using district or using institution, and its officers, members, staff, or employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the entity or individual having authority to perform that duty, specifically enjoined by law and resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The individuals who are from time to time members of the issuing authority, or their designees acting pursuant to section 183.52 of the Revised Code, or the issuing authority's officers, staff, agents, or employees, when acting within the scope of their employment or agency, shall not be liable in their personal capacities on any obligations or otherwise under the bond proceedings, or for otherwise exercising or carrying out any purposes or powers of the issuing authority.

(M)

(1) Subject to any applicable limitations in division (C) of this section, the issuing authority may also authorize and provide for the issuance of:

(a) Obligations in the form of bond anticipation notes, and may authorize and provide for the renewal of those notes from time to time by the issuance of new notes. The holders of notes or appertaining interest coupons have the right to have debt service on those notes paid solely from the moneys and special funds, and all or any portion of the pledged receipts, that are or may be pledged to that payment, including the proceeds of bonds or renewal notes or both, as the issuing authority provides in the bond proceedings authorizing the notes. Notes may be additionally secured by covenants of the issuing authority to the effect that the issuing authority will do all things necessary for the issuance of bonds or renewal notes in such principal amount and upon such terms as may be necessary to provide moneys to pay when due the debt service on the notes, and apply their proceeds to the extent necessary, to make full and timely payment of debt service on the notes as provided in the applicable bond proceedings. In the bond proceedings authorizing the issuance of bond anticipation notes the issuing authority shall set forth for the bonds anticipated an estimated schedule of annual principal payments the latest of which shall be no later than provided in division (D) of this section. While the notes are outstanding there shall be deposited, as shall be provided in the bond proceedings for those notes, from the sources authorized for payment of debt service on the bonds, amounts sufficient to pay the principal of the bonds anticipated as set forth in that estimated schedule during the time the notes are outstanding, which amounts shall be used solely to pay the principal of those notes or of the bonds anticipated.

(b) Obligations for the refunding, including funding and retirement, and advance refunding, with or without payment or redemption prior to maturity, of any obligations previously issued under this section and any bonds or notes previously issued for the purpose of paying costs of capital facilities for: (i) state-supported or state-assisted institutions of higher education as authorized by sections 151.01 and 151.04 of the Revised Code, pursuant to Sections 2i and 2n of Article VIII, Ohio Constitution, and (ii) housing branches and agencies of state government limited to facilities for a system of common schools throughout the state as authorized by sections 151.01 and 151.03 of the Revised Code, pursuant to Sections 2i and 2n of Article VIII, Ohio Constitution. Refunding obligations may be issued in amounts sufficient to pay or to provide for repayment of the principal amount, including principal amounts maturing prior to the redemption of the remaining prior obligations or bonds or notes, any redemption premium, and interest accrued or to accrue to the maturity or redemption date or dates, payable on the prior obligations or bonds or notes, and related financing costs and any expenses incurred or to be incurred in connection with that issuance and refunding. Subject to the applicable bond proceedings, the portion of the proceeds of the sale of refunding obligations issued under division (M)(1)(b) of this section to be applied to debt service on the prior obligations or bonds or notes shall be credited to an appropriate separate account in the bond service fund and held in trust for the purpose by the issuing authority or by a corporate trustee, and may be invested as provided in the bond proceedings. Obligations authorized under this division shall be considered to be issued for those purposes for which the prior obligations or bonds or notes were issued.

(2) The principal amount of refunding, advance refunding, or renewal obligations issued pursuant to division (M) of this section shall be in addition to the amount authorized in division (C) of this section.

(N) Obligations are lawful investments for banks, savings and loan associations, credit union share guaranty corporations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of the state and political subdivisions and taxing districts of this state, notwithstanding any other provisions of the Revised Code or rules adopted pursuant to those provisions by any state agency with respect to investments by them, and are also acceptable as security for the repayment of the deposit of public moneys. The exemptions from taxation in Ohio as provided for in particular sections of the Ohio Constitution and section 5709.76 of the Revised Code apply to the obligations.

(O)

(1) Unless otherwise provided or provided for in any applicable bond proceedings, moneys to the credit of or in a special fund shall be disbursed on the order of the issuing authority. No such order is required for the payment, from the bond service fund or other special fund, when due of debt service or required payments under credit enhancement facilities.

(2) Payments received by the issuing authority under interest rate hedges entered into as credit enhancement facilities under this section shall be deposited as provided in the applicable bond proceedings.

(P) The obligations shall not be general obligations of the state and the full faith and credit, revenue, and taxing power of the state shall not be pledged to the payment of debt service on them or to any guarantee of the payment of that debt service. The holders or owners of the obligations shall have no right to have any moneys obligated or pledged for the payment of debt service except as provided in this section and in the applicable bond proceedings. The rights of the holders and owners to payment of debt service are limited to all or that portion of the pledged receipts, and those special funds, pledged to the payment of debt service pursuant to the bond proceedings in accordance with this section, and each obligation shall bear on its face a statement to that effect.

(Q) Each bond service fund is a trust fund and is hereby pledged to the payment of debt service on the applicable obligations. Payment of that debt service shall be made or provided for by the issuing authority in accordance with the bond proceedings without necessity for any act of appropriation. The bond proceedings may provide for the establishment of separate accounts in the bond service fund and for the application of those accounts only to debt service on specific obligations, and for other accounts in the bond service fund within the general purposes of that fund.

(R) Subject to the bond proceedings pertaining to any obligations then outstanding in accordance with their terms, the issuing authority may in the bond proceedings pledge all, or such portion as the issuing authority determines, of the moneys in the bond service fund to the payment of debt service on particular obligations, and for the establishment and maintenance of any reserves for payment of particular debt service.

(S)

(1) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of special funds may be invested by or on behalf of the issuing authority only in one or more of the following:

(a) Notes, bonds, or other direct obligations of the United States or of any agency or instrumentality of the United States, or in no-front-end-load money market mutual funds consisting exclusively of those obligations, or in repurchase agreements, including those issued by any fiduciary, secured by those obligations, or in collective investment funds consisting exclusively of those obligations;

(b) Obligations of this state or any political subdivision of this state;

(c) Certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions;

(d) The treasurer of state's pooled investment program under section 135.45 of the Revised Code;

(e) Other investment agreements or repurchase agreements that are consistent with the ratings on the obligations.

(2) The income from investments referred to in division (S)(1) of this section shall be credited to special funds or otherwise as the issuing authority determines in the bond proceedings. Those investments may be sold or exchanged at times as the issuing authority determines, provides for, or authorizes.

(T) The treasurer of state shall have responsibility for keeping records, making reports, and making payments, relating to any arbitrage rebate requirements under the applicable bond proceedings.

(U) The issuing authority shall make quarterly reports to the general assembly of the amounts in, and activities of, each improvement fund, including amounts and activities on the subfund level. Each report shall include a detailed description and analysis of the amount of proceeds remaining in each fund from the sale of obligations pursuant to this section, and any other deposits, credits, interest earnings, disbursements, expenses, transfers, or activities of each fund.

(V) The costs of the annual audit of the authority conducted pursuant to section 117.112 of the Revised Code are payable, as may be provided in the bond proceedings, from the proceeds of the obligations, from special funds, or from other moneys available for the purpose, including as to future financing costs, from the pledged receipts.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB119 06-30-2007



Section 183.52 - Buckeye tobacco settlement financing authority.

(A) There is hereby created a body, both corporate and politic, constituting a public body, agency, and instrumentality of this state and performing essential functions of the state, to be known as the buckeye tobacco settlement financing authority, which in that name may contract and be contracted with, sue and be sued, and exercise all other authority vested in that authority by this section and section 183.51 of the Revised Code. The authority is created for the sole purpose of purchasing and receiving any assignment of the tobacco settlement receipts and issuing obligations, all as provided for in section 183.51 of the Revised Code, to provide financing of essential functions and facilities. The property of the authority and its income and operations shall be exempt from taxation involving the state or by the state and any political subdivision of the state. All income of the authority, after the payment of necessary expenses, shall accrue to the state.

(B) The authority shall consist of, in each case ex officio, the governor, the director of budget and management, and the treasurer of state. The governor shall serve as the chair of the authority, the director of budget and management shall serve as its secretary, and the authority shall have such other officers as it determines, who may but need not be members of the authority. Two members of the authority constitute a quorum and the affirmative vote of two members is necessary for any action taken by vote of the authority. No vacancy in the membership of the authority shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the authority. Each of the members above identified may designate an employee or officer of their office to attend meetings of the authority when that member is absent or unable for any reason to attend and that designee, when present, shall be counted in determining whether a quorum is present at any meeting and may vote and participate in all proceedings and actions of the authority. A designee may not execute or cause a facsimile signature to be placed on any obligation. That designation shall be in writing, executed by the designating member, and be filed with the secretary of the authority. A designation may be changed from time to time by a similar written designation. The authority may delegate to such of its members, officers, employees, or staff as it determines those powers and duties as it deems appropriate. No member of the authority or designee shall, by reason of being or serving as a member of the authority, be required to abstain from action in any other capacity as an incumbent of a state office or position or from any action as a member of the authority in any matter affecting or in any way pertaining to both that office or position and the authority, or for any purpose be deemed to be disqualified from either such office or position or as a member of the authority by reason of so acting or to have violated any law by reason thereof. The authority may adopt and alter bylaws and rules for the conduct of its affairs, including provisions for meetings, and for the manner in which its powers and functions are to be exercised and embodied, and may adopt and alter at will an official seal to be affixed to official documents, provided that the failure to affix any such seal shall not affect the legality of such documents. Members of the authority shall receive no added compensation for their services as such members but may be reimbursed, as determined by the authority, for their necessary and actual expenses incurred in the conduct of the authority's business. The office of budget and management shall provide staff support to the authority.

Notwithstanding the existence of common management, the authority shall be treated and accounted for as a separate and independent legal entity with its separate purposes as set forth in this section and section 183.51 of the Revised Code. The assets, liabilities, and funds of the authority shall not be consolidated or commingled with those of the state, and contracts entered into by the authority shall be entered into in the name of the authority and not in the name of the state.

The authority shall prepare annually an operating and financial statement covering the authority's operations for the preceding fiscal year.

(C) In connection with the exercise of its powers pursuant to this section and section 183.51 of the Revised Code, the authority may enter into contracts and execute all instruments necessary or incidental to the performance of the issuing authority's duties and the execution of the issuing authority's powers and do all other acts necessary or proper to the fulfillment of the issuing authority's purposes and to carry out the powers expressly granted in this section and section 183.51 of the Revised Code. The authority is subject to sections 121.22 and 149.43 of the Revised Code.

(D) Unless otherwise provided in Article IV of the Ohio Constitution, any action, suit, or special proceeding brought against the issuing authority or the state concerning or relating to the bond proceedings, section 183.51 of the Revised Code, or this section, shall be filed and determined in the court of claims under Chapter 2743. of the Revised Code. Any special proceeding brought against the issuing authority or the state in which the court of appeals has original jurisdiction shall be filed and determined in the court of appeals of Franklin county. Any such action or proceeding to which the issuing authority or the state is a party shall be preferred over all other civil causes of action or cases, except election causes of action or cases, irrespective of position on the calendar.

Effective Date: 2007 HB119 06-30-2007






Chapter 184 - THIRD FRONTIER COMMISSION

Section 184.01 - Third frontier commission.

(A) There is hereby created the third frontier commission in the development services agency. The purpose of the commission is to coordinate and administer science and technology programs to promote the welfare of the people of the state and to maximize the economic growth of the state through expansion of both of the following:

(1) The state's high technology research and development capabilities;

(2) The state's product and process innovation and commercialization.

(B)

(1) The commission shall consist of eleven members: the director of development services, the chancellor of the Ohio board of regents, the governor's science and technology advisor, the chief investment officer of the nonprofit corporation formed under section 187.01 of the Revised Code, and seven persons appointed by the governor with the advice and consent of the senate.

(2) Of the seven persons appointed by the governor, one shall represent the central region, which is composed of the counties of Delaware, Fairfield, Fayette, Franklin, Hocking, Knox, Licking, Logan, Madison, Marion, Morrow, Perry, Pickaway, Ross, and Union; one shall represent the west central region, which is composed of the counties of Champaign, Clark, Darke, Greene, Miami, Montgomery, Preble, and Shelby; one shall represent the northeast region, which is composed of the counties of Ashland, Ashtabula, Carroll, Crawford, Columbiana, Cuyahoga, Erie, Geauga, Holmes, Huron, Lake, Lorain, Mahoning, Medina, Portage, Richland, Stark, Summit, Trumbull, Tuscarawas, and Wayne; one shall represent the northwest region, which is composed of the counties of Allen, Auglaize, Defiance, Fulton, Hancock, Hardin, Henry, Lucas, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca, Van Wert, Williams, Wood, and Wyandot; one shall represent the southeast region, which shall represent the counties of Adams, Athens, Belmont, Coshocton, Gallia, Guernsey, Harrison, Jackson, Jefferson, Lawrence, Meigs, Monroe, Morgan, Muskingum, Noble, Pike, Scioto, Vinton, and Washington; one shall represent the southwest region, which is composed of the counties of Butler, Brown, Clermont, Clinton, Hamilton, Highland, and Warren; and one shall represent the public at large. Of the initial appointments, two shall be for one year, two shall be for two years, and two shall be for three years as assigned by the governor. Thereafter, appointments shall be for three-year terms. Members may be reappointed and vacancies shall be filled in the same manner as appointments. A person must have a background in business or research in order to be eligible for appointment to the commission.

(3) The governor shall select a chairperson from among the members, who shall serve in that role at the pleasure of the governor. Sections 101.82 to 101.87 of the Revised Code do not apply to the commission.

(C) The commission shall meet at least once during each quarter of the calendar year or at the call of the chairperson. A majority of all members of the commission constitutes a quorum, and no action shall be taken without the concurrence of a majority of the members.

(D) The commission shall administer any money that may be appropriated to it by the general assembly. The commission may use such money for research and commercialization and for any other purposes that may be designated by the commission.

(E) The development services agency shall provide office space and facilities for the commission. Administrative costs associated with the operation of the commission or with any program or activity administered by the commission shall be paid from amounts appropriated to the commission or to the agency for such purposes.

(F) The attorney general shall serve as the legal representative for the commission and may appoint other counsel as necessary for that purpose in accordance with section 109.07 of the Revised Code.

(G) Members of the commission shall serve without compensation, but shall receive their reasonable and necessary expenses incurred in the conduct of commission business.

(H) Members of the commission shall file financial disclosure statements described in division (B) of section 102.02 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-01-2003; 01-04-2006



Section 184.011 - Department and director of development defined.

As used in this chapter, "department of development" means the development services agency and "director of development" means the director of development services.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.



Section 184.02 - Third frontier commission - powers and duties.

(A) In addition to the powers and duties under sections 184.10 to 184.20, and 184.37 of the Revised Code, the third frontier commission may perform any act to ensure the performance of any function necessary or appropriate to carry out the purposes of, and exercise the powers granted under, sections 184.01 and 184.02 of the Revised Code. In addition, the commission may do any of the following:

(1) Adopt, amend, and rescind rules under section 111.15 of the Revised Code for the administration of any aspect of its operations;

(2) Adopt bylaws governing its operations, including bylaws that establish procedures and set policies as may be necessary to assist with the furtherance of its purposes;

(3) Appoint and set the compensation of employees needed to carry out its duties;

(4) Contract with, retain the services of, or designate, and fix the compensation of, such financial consultants, accountants, other consultants and advisors, and other independent contractors as may be necessary or desirable to carry out its duties;

(5) Solicit input and comments from the third frontier advisory board, and specialized industry, professional, and other relevant interest groups concerning its purposes;

(6) Facilitate alignment of the state's science and technology programs and activities;

(7) Make grants and loans to individuals, public agencies, private companies or organizations, or joint ventures for any of the broad range of activities related to its purposes.

(B) In addition to the powers and duties under sections 184.10 to 184.20, and 184.37 of the Revised Code, the commission shall do all of the following:

(1) Establish a competitive process for the award of grants and loans that is designed to fund the most meritorious proposals and, when appropriate, provide for peer review of proposals;

(2) Within ninety days after the end of each fiscal year, submit to the governor and the general assembly a report of the activities of the commission during the preceding fiscal year;

(3) With specific application to the biomedical research and technology transfer trust fund, periodically make strategic assessments of the types of state investments in biomedical research and biotechnology in the state that would likely create jobs and business opportunities in the state and produce the most beneficial long-term improvements to the public health of Ohioans, including, but not limited to, biomedical research and biotechnology initiatives that address tobacco-related illnesses as may be outlined in any master agreement. The commission shall award grants and loans from the fund pursuant to a process established under division (B)(1) of this section.

Amended by 129th General AssemblyFile No.39,SB 171, §3, eff. 6/30/2011.

Effective Date: 07-01-2003; 01-04-2006; 2008 HB554 06-12-2008



Section 184.03 - Third frontier advisory board.

(A) There is hereby created the third frontier advisory board that, upon request of the third frontier commission, shall provide general advice to the commission on various items including, but not limited to, the following:

(1) Strategic planning for programs administered by the commission;

(2) Budget and funding priorities, funding processes, request-for-proposal criteria, and other aspects of the management and coordination of programs administered by the commission;

(3) Metrics and methods of measuring the progress and impact of programs administered by the commission;

(4) Studies to be conducted to collect and analyze data relevant to advancing the goals of programs administered by the commission;

(5) The commission's powers and duties under sections 184.10 to 184.20 of the Revised Code.

(B) The board shall consist of sixteen members selected for their knowledge of and experience in science and technology matters that may affect the state in the near future. Of the sixteen members, fourteen shall be appointed by the governor, one shall be appointed by the speaker of the house of representatives, and one shall be appointed by the president of the senate.

(1) Of the fourteen members appointed by the governor, nine shall be representative of or have experience with business matters that affect the state and five shall be representative of or have experience with matters affecting universities or nonprofit research institutions in the state.

(2) Of the governor's initial appointees that are representative of or have experience with business matters that affect the state, three shall serve an initial term of one year, three shall serve an initial term of two years, and three shall serve an initial term of three years. All of the initial appointees that are representative of or have experience with matters affecting university or nonprofit research institutions shall serve an initial term of three years. Thereafter, each member appointed by the governor shall serve a three-year term.

(3) All appointees to the board shall serve at the pleasure of their appointing authorities.

(4) Not more than nine members of the board shall be of the same political party.

(C) The governor shall appoint the chairperson of the board from among its members, and the chairperson shall serve in that role at the pleasure of the governor.

(D) A majority of the members of the board constitutes a quorum, and no action shall be taken without the affirmative vote of a majority of the members.

(E) Each member of the board shall hold office from the date of appointment until the end of the term for which the member was appointed. A member may be reappointed for an unlimited number of terms. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. A vacancy in an unexpired term shall be filled in the same manner as the original appointment. A member of the board shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor may remove any member of the board for malfeasance, misfeasance, or nonfeasance after a hearing in accordance with Chapter 119. of the Revised Code.

(F) Members of the board shall not act as representatives of any specific disciplinary, regional, or organizational interest. Members shall represent a wide variety of experience valuable in technology research and development, product process innovation and commercialization, and creating and managing high-growth technology-based companies.

(G) Members of the board shall file financial disclosure statements described in division (B) of section 102.02 of the Revised Code.

(H) Members of the board shall serve without compensation but shall receive their reasonable and necessary expenses incurred in the conduct of board business.

(I) Before entering upon duties as a member of the board, each member shall take an oath as provided by Section 7 of Article XV, Ohio Constitution.

(J) The department of development shall provide office space and facilities for the board.

(K) Sections 101.82 to 101.87 of the Revised Code do not apply to the board.

Effective Date: 07-01-2003; 01-04-2006



Section 184.04 - Research commercialization grant program.

(A) The Ohio research commercialization grant program is hereby created to improve the commercial viability of research projects by improving the ability of small technology companies to assess their commercial potential and the commercial potential of research projects, and by promoting the competitiveness of these companies through the augmentation of federal research and development funding. The third frontier commission shall award grants to eligible applicants on a competitive basis for the following purposes:

(1) Commercialization of a core competency technology, including, but not limited to, advanced materials; instruments, controls, and electronics; biosciences; power and propulsion; and information technology;

(2) Other business activities related to the commercialization of a core competency technology.

(B) In order to be eligible for an Ohio research commercialization grant, the applicant shall demonstrate both of the following to the third frontier commission:

(1) It is located in Ohio;

(2) It either:

(a) Has received a phase I award of funds under the small business innovation research program or the small business technology transfer program established in 15 U.S.C. 638, or a similar award of federal funds under a program designated by the third frontier commission as qualifying an applicant for a grant under this section; or

(b) Demonstrates eligibility for an award of funds under the federal advanced technology program established in 15 U.S.C. 278n or a similar federal program designated by the third frontier commission as qualifying an applicant for a grant under this section.

(C) The third frontier commission shall review proposals from applicants that meet the requirements stated in division (B) of this section, and may issue commitments to applicants for conditional grants of funds under this section, conditioned on the applicant receiving a phase II award of funds under the federal small business innovation research program or the small business technology transfer program, an award of funds under the federal advanced technology program, or an award of federal funds under a similar federal program designated by the director.

(D) No funds shall be disbursed under the Ohio research commercialization grant program until the third frontier commission has received notice from the applicant, in such form as the commission prescribes, that the applicant has received an award of federal funds under a program described in division (B)(2)(b) or (C) of this section.

(E) An eligible applicant that receives a grant under the Ohio research commercialization grant program is not precluded from being considered for or participating in other financial assistance programs offered by the department of development.

(F) The third frontier commission shall adopt rules under Chapter 119. of the Revised Code establishing all of the following:

(1) Forms and procedures by which eligible applicants may apply for grants under this section;

(2) Criteria for reviewing, evaluating, and ranking applications, and for approving applications from eligible applicants that best serve the goals of the Ohio research commercialization grant program;

(3) Reporting requirements and monitoring procedures;

(4) The federal awards and programs that make an applicant eligible for a grant under divisions (B) and (C) of this section;

(5) Any other rules necessary to implement and administer the Ohio research commercialization grant program.

Effective Date: 07-09-2003



Section 184.10 - Commission support awards - definitions.

As used in sections 184.10 to 184.20 of the Revised Code:

(A) "In-state entity" includes individuals, public and private entities, agencies, and institutions, private companies or organizations, partnerships, business trusts, or other business entities or ventures, or research organizations, whether for profit or not for profit, that have substantial presence in Ohio.

(B) "Research and development projects" means projects or activities in support of Ohio industry, commerce, and business, which include, without limitation, research and product innovation, development, and commercialization through efforts by, and may include collaboration among, Ohio business and industry, state and local public entities and agencies, public and private institutions, research organizations, or other in-state entities specifically formed for the sole purpose of both investing in and providing direct management support to any one or combination of any of the foregoing entities or any other in-state entities. Those projects and activities also include projects and activities supporting any and all matters related to research and development purposes including: attracting researchers and research teams by endowing chairs or otherwise; developing and commercializing products and processes; promoting, developing, and securing intellectual property matters and rights such as copyrights and patents; promoting, developing, and securing property interests, including time sharing arrangements; and promoting, developing, and securing financial rights and matters such as royalties, licensing, and other financial gain or sharing resulting from research and development.

Effective Date: 01-04-2006



Section 184.11 - Commission awards for research and development.

The third frontier commission may award support to individuals, public and private entities, agencies, and institutions, private companies or organizations, partnerships, business trusts, or other business entities or ventures, research organizations, whether for profit or not for profit, or combinations or consortiums of any of the foregoing for the purpose of supporting research and development projects. The support may be in such manner as the commission determines, including by any one or a combination of grants, loans, including loans to lenders or the purchase of loans, subsidies, contributions, advances, or guarantees, or by payment or reimbursement from available money, or by providing staffing or other support including computer or other technology capacity, or equipment or facilities, including interests in real property.

Effective Date: 01-04-2006



Section 184.111 - Support awarded only to in-state entities.

Except with respect to support subject to an agreement under section 184.114 of the Revised Code, the third frontier commission may award the support described in section 184.11 of the Revised Code only to in-state entities. If an entity awarded support is collaborating with any entity that is not an in-state entity on the research and development project for which the support was awarded, the in-state entity may provide any portion of that support to the other entity only if the commission, in its discretion and only under exceptional circumstances that the commission determines, permits it.

Effective Date: 01-04-2006



Section 184.112 - Competitive process for support awards.

The third frontier commission shall establish a competitive process for making awards of the support described in section 184.11 of the Revised Code that is designed to fund the research and development projects that have the most merit. The commission, on completion of that process, shall make a recommendation to the controlling board asking for approval to award support for the research and development projects selected by the commission.

Effective Date: 01-04-2006



Section 184.113 - Support award recipients to enter agreement.

The third frontier commission shall require each individual, public and private entity, agency, and institution, private company or organization, partnership, business trust, or other business entity or venture, research organization, or combination or consortium of any of the foregoing that the controlling board approves to receive the support described in section 184.11 of the Revised Code to enter into an agreement governing the use of the support for the research and development project. The agreement shall contain terms the commission determines to be necessary, including provisions stating that any support given by the commission may be used to pay costs of or in support of or related to research and development purposes, including, without limitation, capital formation, direct operating costs, costs of research and facilities, including interests in real property, and support for public and private institutions of higher education, research organizations or institutions, and private sector entities.

Effective Date: 01-04-2006



Section 184.114 - Required terms of agreement with recipient.

If the third frontier commission intends to award support for a research and development project under section 184.11 of the Revised Code to an individual or private entity, agency, institution, company, partnership, business trust, or other business entity or venture, or organization, the agreement governing the use of the support entered into under section 184.113 of the Revised Code shall require both of the following:

(A) The project shall primarily benefit this state.

(B) If the recipient of the support is not an in-state entity, it shall become an in-state entity not later than six months after entering into the agreement.

Effective Date: 01-04-2006



Section 184.115 - Forfeiture of award for violation of agreement.

An individual or private entity, agency, institution, company, partnership, business trust, or other business entity or venture, or organization that has received support under section 184.11 of the Revised Code for a research and development project and that violates the requirements of section 184.114 of the Revised Code forfeits the support and must repay the support amount or the equivalent in money plus interest at the rate required by section 5703.47 of the Revised Code to the third frontier commission. If all or a portion of the support forfeited is other than in the form of a grant, recovery of the support shall be governed by the agreement entered into under section 184.113 of the Revised Code.

Effective Date: 01-04-2006



Section 184.116 - Commission use of independent reviewers.

If the third frontier commission utilizes independent reviewers to review the merits of proposed research and development projects and to make recommendations to the commission concerning which projects should be awarded support under section 184.11 of the Revised Code and the commission takes one of the following actions, the commission shall provide a written explanation of the reasons for its action and present the explanation at one of the commission's regularly scheduled public meetings:

(A) Awards support for a project that the reviewers do not recommend;

(B) Refuses to award support for a project the reviewers do recommend;

(C) Makes a support award that varies substantially from the reviewers' recommendation.

The commission, pursuant to Chapter 119. of the Revised Code, shall adopt rules necessary and proper to govern explanations required under this section.

Effective Date: 01-04-2006



Section 184.12 - Collaboration on research and development projects.

Individuals, Ohio businesses and industries, local public entities and agencies, public and private education institutions, including state-supported and state-assisted institutions of higher education, the state and state agencies, and research organizations and institutions may collaborate on research and development projects.

Effective Date: 01-04-2006



Section 184.13 - No state interest in or liability for funded projects.

The state shall have no ownership interest in any business or private entity, agency, institution, company, partnership, business trust, venture, or organization that has received support for a research and development project under section 184.11 of the Revised Code, and shall assume no shared risk or shared liability.

Effective Date: 01-04-2006



Section 184.14 - Public inspection of support awards and processes.

The third frontier commission shall establish procedures that permit public inspection of all support awarded under section 184.11 of the Revised Code for research and development projects and the processes used to determine which projects shall receive support.

Effective Date: 01-04-2006



Section 184.15 - Biannual report of support awarded.

The third frontier commission shall publish a report twice each year detailing all support awarded under section 184.11 of the Revised Code for research and development projects, including the amount or type of support and the progress and performance metrics for the projects. A copy of each report shall be delivered to the governor, speaker and minority leader of the house of representatives, and president and minority leader of the senate.

Effective Date: 01-04-2006



Section 184.151 - Biannual public meetings on latest report.

The third frontier commission shall conduct public meetings twice each year at which a representative of the department of development shall testify regarding the number of applicants for support for research and development projects and the other information contained in the most recent report made by the commission under section 184.15 of the Revised Code. The representative shall also testify regarding the monitoring activities of, and data obtained by, the department pursuant to section 184.16 of the Revised Code. In addition to oral testimony, the representative shall provide a written report of all the information for which testimony is required under this section.

Effective Date: 01-04-2006



Section 184.16 - Department to monitor projects receiving support.

The department of development shall monitor each research and development project receiving support under section 184.11 of the Revised Code to ensure the following:

(A) Fiscal accountability, so that the support is used in accordance with the agreement entered into under section 184.113 of the Revised Code;

(B) Operating progress, so that the project is managed to achieve the requirements of the agreement entered into under section 184.113 of the Revised Code and so that problems may be promptly identified and remedied;

(C) Desired outcomes, including job creation and other anticipated economic impacts.

Effective Date: 01-04-2006



Section 184.17 - Outreach activities - minority defined.

As used in sections 184.171, 184.172, and 184.173 of the Revised Code, "minority" means an individual who is a United States citizen and who is a member of one of the following economically disadvantaged groups: Blacks or African Americans, American Indians, Hispanics or Latinos, and Asians.

Effective Date: 01-04-2006



Section 184.171 - Minorities to be included in outreach activities and projects.

The third frontier commission shall conduct outreach activities described in section 184.172 of the Revised Code that seek to include minorities in the various projects and initiatives sponsored, funded, encouraged, or otherwise promoted by the commission. The commission shall direct the activities at faculty and students involved in science and engineering disciplines, professional scientists and engineers, technical assistance providers, the investment community, minority-owned businesses, and minority entrepreneurs.

Effective Date: 01-04-2006



Section 184.172 - Outreach activities conducted by commission.

The outreach activities the third frontier commission shall conduct under section 184.171 of the Revised Code shall include the following:

(A) Identifying and partnering with historically black colleges and universities to solicit and implement a minority technology demonstration project funded by the national science foundation;

(B) Working with all institutions of higher education in the state to support minority faculty and students involved in science and engineering;

(C) Developing a plan to contact by telephone minority-owned businesses and entrepreneurs to notify them of and encourage them to participate in the various third frontier projects and initiatives;

(D) Identifying minority professional and technical trade associations and economic development assistance organizations and notifying them of the various third frontier projects and initiatives;

(E) Partnering with regional technology councils to foster local efforts to support minority-owned technology businesses or otherwise identify networks of minority-owned technology businesses, entrepreneurs, and individuals operating locally;

(F) Identifying minority technology firms and marketing them to the investment community including the Ohio venture capital authority created under section 150.02 of the Revised Code and the managers of all investment funds receiving third frontier project support.

Effective Date: 01-04-2006



Section 184.173 - Outreach activities and EDGE program.

The third frontier commission shall conduct the outreach activities described in sections 184.171 and 184.172 of the Revised Code in conjunction with the EDGE program created under section 123.152 of the Revised Code.

Effective Date: 01-04-2006



Section 184.174 - Annual report of third frontier commission.

The third frontier commission shall publish an annual report that includes all of the following:

(A) Details of grants, loans, and loan guarantees awarded or provided under the bioproduct development program established in section 184.25 of the Revised Code and the biomedical development program established in section 184.26 of the Revised Code.

(B) The status of the recipients' projects funded in previous years.

(C) The amount of grants or loans awarded and loan guarantees provided for projects in economically distressed areas, and if possible to ascertain, the impact of the grants, loans, and loan guarantees to those areas.

Effective Date: 2008 HB554 06-12-2008



Section 184.18 - Outreach activities to rural areas.

(A) As used in this section:

(1) "Metropolitan statistical area" means an area of this state that is designated a metropolitan statistical area or primary metropolitan statistical area in United States office of management and budget bulletin No. 04-03, February 18, 2004, and its attachments, and the designated area is located entirely within this state. An area of this state that is designated a metropolitan statistical area or primary metropolitan statistical area, but the designated area includes areas of one or more other states, shall be considered a metropolitan statistical area only if that area of this state could be designated a metropolitan statistical area or primary metropolitan statistical area without including the areas located in the other state or states.

(2) "Rural area" means any area of this state not located within a metropolitan statistical area.

(B) The third frontier commission shall conduct outreach activities that seek to include rural areas in the various projects and initiatives sponsored, funded, encouraged, or otherwise promoted by the commission. Those activities shall include the following:

(1) Working with all institutions of higher education in the state to support faculty and students involved in science and engineering who focus on third frontier projects and initiatives in rural areas;

(2) Developing a plan to contact by telephone businesses and entrepreneurs in rural areas to notify them of and encourage them to participate in the various third frontier projects and initiatives;

(3) Identifying professional and technical trade associations and economic development assistance organizations in rural areas and notifying them of the various third frontier projects and initiatives;

(4) Partnering with regional technology councils to foster local efforts to support technology businesses in rural areas or otherwise identify networks of technology businesses, entrepreneurs, and individuals operating in rural areas;

(5) Identifying technology firms in rural areas and marketing them to the investment community including the Ohio venture capital authority created under section 150.02 of the Revised Code and the managers of all investment funds receiving third frontier project support.

Effective Date: 01-04-2006



Section 184.19 - Third frontier research and development fund.

The third frontier research and development fund is hereby created in the state treasury. The fund shall consist of the net proceeds of the obligations issued and sold by the issuing authority pursuant to sections 151.01 and 151.10 of the Revised Code. Investment earnings of the fund shall be credited to the fund. Moneys in the fund shall be used in accordance with sections 184.10 to 184.18 and 184.20 of the Revised Code and for associated administrative expenses.

Effective Date: 01-04-2006



Section 184.191 - Third frontier research and development taxable bond fund.

The third frontier research and development taxable bond fund is hereby created in the state treasury. The fund shall consist of the net proceeds of federally taxable obligations issued and sold by the issuing authority pursuant to sections 151.01 and 151.10 of the Revised Code. Investment earnings of the fund shall be credited to the fund. Moneys in the fund shall be used in accordance with sections 184.10 to 184.18 and 184.20 of the Revised Code and for associated administrative expenses.

Effective Date: 2006 HB699 03-29-2007



Section 184.20 - Conflict of interest - forfeiture - repayment.

A member of the third frontier commission or a member of the third frontier advisory board shall not receive support under section 184.11 of the Revised Code.

A member who violates this section shall forfeit the support received and shall pay the amount forfeited to the third frontier commission.

Effective Date: 01-04-2006; 03-30-2006



Section 184.23 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.39,SB 171, §3, eff. 6/30/2011.)

(Effective Date: 2008 HB554 06-12-2008 )



Section 184.231 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.39,SB 171, §3, eff. 6/30/2011.

Prior History: (Effective Date: 2008 HB554 06-12-2008 )



Section 184.24 - [Repealed] .

Amended by 129th General AssemblyFile No.39,SB 171, §3, eff. 6/30/2011.

Repealed by 127th General AssemblyFile No.102,HB 554, §20, eff. 6/30/2011, as amended by .

Prior History: (Effective Date: 2008 HB554 06-12-2008 )



Section 184.25 - [Repealed] .

Amended by 129th General AssemblyFile No.39,SB 171, §3, eff. 6/30/2011.

Repealed by 127th General AssemblyFile No.102,HB 554, §20, eff. 6/30/2011, as amended by .

Prior History: (Effective Date: 2008 HB554 06-12-2008 )



Section 184.26 - [Repealed] .

Amended by 129th General AssemblyFile No.39,SB 171, §3, eff. 6/30/2011.

Repealed by 127th General AssemblyFile No.102,HB 554, §20, eff. 6/30/2011, as amended by .

Prior History: (Effective Date: 2008 HB554 06-12-2008 )



Section 184.37 - Establishing competitive processes for awarding loans and grants.

The third frontier commission, in consultation with the third frontier economic stimulus advisory board, shall establish competitive processes for the purpose of awarding all of the following:

(A) Loans, loan guarantees, and grants under the Ohio bioproducts development program pursuant to section 184.25 of the Revised Code;

(B) Loans, loan guarantees, and grants under the Ohio biomedical development program pursuant to section 184.26 of the Revised Code.

Effective Date: 2008 HB554 06-12-2008






Chapter 185 - PATIENT CENTERED MEDICAL HOME EDUCATION PILOT PROJECT

Section 185.01 et seq - 185.01 et seq

Chapter renumbered to § 3701.92 et seq. and repealed by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Prior History: (Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)

(Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010. )






Chapter 187 - JOBSOHIO CORPORATION

Section 187.01 - JobsOhio Corporation; creation; articles of incorporation.

As used in this chapter, "JobsOhio" means the nonprofit corporation formed under this section, and includes any subsidiary of that corporation. In any section of law that refers to the nonprofit corporation formed under this section, reference to the corporation includes reference to any such subsidiary unless otherwise specified or clearly appearing from the context.

The governor is hereby authorized to form a nonprofit corporation, to be named "JobsOhio," with the purposes of promoting economic development, job creation, job retention, job training, and the recruitment of business to this state. Except as otherwise provided in this chapter, the corporation shall be organized and operated in accordance with Chapter 1702. of the Revised Code. The governor shall sign and file articles of incorporation for the corporation with the secretary of state. The legal existence of the corporation shall begin upon the filing of the articles.

In addition to meeting the requirements for articles of incorporation in Chapter 1702. of the Revised Code, the articles of incorporation for the nonprofit corporation shall set forth the following:

(A) The designation of the name of the corporation as JobsOhio;

(B) The creation of a board of directors consisting of nine directors, to be appointed by the governor, who satisfy the qualifications prescribed by section 187.02 of the Revised Code;

(C) A requirement that the governor make initial appointments to the board within sixty days after the filing of the articles of incorporation. Of the initial appointments made to the board, two shall be for a term ending one year after the date the articles were filed, two shall be for a term ending two years after the date the articles were filed, and five shall be for a term ending four years after the date the articles were filed. The articles shall state that, following the initial appointments, the governor shall appoint directors to terms of office of four years, with each term of office ending on the same day of the same month as did the term that it succeeds. If any director dies, resigns, or the director's status changes such that any of the requirements of division (C) of section 187.02 of the Revised Code are no longer met, that director's seat on the board shall become immediately vacant. The governor shall forthwith fill the vacancy by appointment for the remainder of the term of office of the vacated seat.

(D) A requirement that the governor appoint one director to be chairperson of the board and procedures for electing directors to serve as officers of the corporation and members of an executive committee;

(E) A provision for the appointment of a chief investment officer of the corporation by the recommendation of the board and approval of the governor. The chief investment officer shall serve at the pleasure of the board and shall have the power to execute contracts, spend corporation funds, and hire employees on behalf of the corporation. If the position of chief investment officer becomes vacant for any reason, the vacancy shall be filled in the same manner as provided in this division.

(F) Provisions requiring the board to do all of the following:

(1) Adopt one or more resolutions providing for compensation of the chief investment officer;

(2) Approve an employee compensation plan recommended by the chief investment officer;

(3) Approve a contract with the director of development services for the corporation to assist the director and the development services agency with providing services or otherwise carrying out the functions or duties of the agency, including the operation and management of programs, offices, divisions, or boards, as may be determined by the director of development services in consultation with the governor;

(4) Approve all major contracts for services recommended by the chief investment officer;

(5) Establish an annual strategic plan and standards of measure to be used in evaluating the corporation's success in executing the plan;

(6) Establish a conflicts of interest policy that, at a minimum, complies with section 187.06 of the Revised Code;

(7) Hold a minimum of four board of directors meetings per year at which a quorum of the board is physically present, and such other meetings, at which directors' physical presence is not required, as may be necessary. Meetings at which a quorum of the board is required to be physically present are subject to divisions (C), (D), and (E) of section 187.03 of the Revised Code.

(8) Establish a records retention policy and present the policy, and any subsequent changes to the policy, at a meeting of the board of directors at which a quorum of the board is required to be physically present pursuant to division (F)(7) of this section;

(9) Adopt standards of conduct for the directors.

(G) A statement that directors shall not receive any compensation from the corporation, except that directors may be reimbursed for actual and necessary expenses incurred in connection with services performed for the corporation;

(H) A provision authorizing the board to amend provisions of the corporation's articles of incorporation or regulations, except provisions required by this chapter;

(I) Procedures by which the corporation would be dissolved and by which all corporation rights and assets would be distributed to the state or to another corporation organized under this chapter. These procedures shall incorporate any separate procedures subsequently set forth in this chapter for the dissolution of the corporation. The articles shall state that no dissolution shall take effect until the corporation has made adequate provision for the payment of any outstanding bonds, notes, or other obligations.

(J) A provision establishing an audit committee to be comprised of directors. The articles shall require that the audit committee hire an independent certified public accountant to perform a financial audit of the corporation at least once every year.

(K) A provision authorizing a majority of the disinterested directors to remove a director for misconduct, as that term may be defined in the articles or regulations of the corporation. The removal of a director under this division creates a vacancy on the board that the governor shall fill by appointment for the remainder of the term of office of the vacated seat.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Related Legislative Provision: See 129th General AssemblyFile No.1,HB 1, §3



Section 187.02 - Board of directors; qualifications.

(A) To qualify for appointment to the board of directors of JobsOhio, an individual must satisfy all of the following:

(1) Has an understanding of generally accepted accounting principles and financial statements;

(2) Possesses the ability to assess the general application of such principles in connection with the accounting for estimates, accruals, and reserves;

(3) Has experience preparing, auditing, analyzing, or evaluating financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of issues that can reasonably be expected to be presented by the JobsOhio corporation's financial statements, or experience actively supervising one or more persons engaged in such activities;

(4) Has an understanding of internal controls and the procedures for financial reporting;

(5) Has an understanding of audit committee functions.

(B) Specific experience demonstrating the qualifications required by division (A) of this section may be evidenced by any of the following:

(1) Education and experience as a principal financial officer, principal accounting officer, controller, public accountant or auditor, or experience in one or more positions that involve the performance of similar functions;

(2) Experience actively supervising a principal financial officer, principal accounting officer, controller, public accountant, auditor, or person performing similar functions;

(3) Experience overseeing or assessing the performance of companies or public accountants with respect to the preparation, auditing, or evaluation of financial statements

.

(C) Each individual appointed to the board of directors shall be a citizen of the United States. At least six of the individuals appointed to the board shall be residents of or domiciled in this state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.03 - Functions and duties of corporation; status of employees; expenditures; board meetings.

(A) JobsOhio may perform such functions as permitted and shall perform such duties as prescribed by law and as set forth in any contract entered into under section 187.04 of the Revised Code, but shall not be considered a state or public department, agency, office, body, institution, or instrumentality for purposes of section 1.60 or Chapter 102., 121., 125., or 149. of the Revised Code. JobsOhio and its board of directors are not subject to the following sections of Chapter 1702. of the Revised Code: sections 1702.03, 1702.08, 1702.09, 1702.21, 1702.24, 1702.26, 1702.27, 1702.28, 1702.29, 1702.301, 1702.33, 1702.34, 1702.37, 1702.38, 1702.40 to 1702.52, 1702.521, 1702.54, 1702.57, 1702.58, 1702.59, 1702.60, 1702.80, and 1702.99. Nothing in this division shall be construed to impair the powers and duties of the Ohio ethics commission described in section 102.06 of the Revised Code to investigate and enforce section 102.02 of the Revised Code with regard to individuals required to file statements under division (B)(2) of this section.

(B)

(1) Directors and employees of JobsOhio are not employees or officials of the state and, except as provided in division (B)(2) of this section, are not subject to Chapter 102., 124., 145., or 4117. of the Revised Code.

(2) The chief investment officer, any other officer or employee with significant administrative, supervisory, contracting, or investment authority, and any director of JobsOhio shall file, with the Ohio ethics commission, a financial disclosure statement pursuant to section 102.02 of the Revised Code that includes, in place of the information required by divisions (A)(2), (7), (8), and (9) of that section, the information required by divisions (A) and (B) of section 102.022 of the Revised Code. The governor shall comply with all applicable requirements of section 102.02 of the Revised Code.

(3) Actual or in-kind expenditures for the travel, meals, or lodging of the governor or of any public official or employee designated by the governor for the purpose of this division shall not be considered a violation of section 102.03 of the Revised Code if the expenditures are made by the corporation, or on behalf of the corporation by any person, in connection with the governor's performance of official duties related to JobsOhio. The governor may designate any person, including a person who is a public official or employee as defined in section 102.01 of the Revised Code, for the purpose of this division if such expenditures are made on behalf of the person in connection with the governor's performance of official duties related to JobsOhio. A public official or employee so designated by the governor shall comply with all applicable requirements of section 102.02 of the Revised Code.

At the times and frequency agreed to under division (B)(2)(b) of section 187.04 of the Revised Code, beginning in 2012, the corporation shall file with the development services agency a written report of all such expenditures paid or incurred during the preceding calendar year. The report shall state the dollar value and purpose of each expenditure, the date of each expenditure, the name of the person that paid or incurred each expenditure, and the location, if any, where services or benefits of an expenditure were received, provided that any such information that may disclose proprietary information as defined in division (C) of this section shall not be included in the report.

(4) The prohibition applicable to former public officials or employees in division (A)(1) of section 102.03 of the Revised Code does not apply to any person appointed to be a director or hired as an employee of JobsOhio.

(5) Notwithstanding division (A)(2) of section 145.01 of the Revised Code, any person who is a former state employee shall no longer be considered a public employee for purposes of Chapter 145. of the Revised Code upon commencement of employment with JobsOhio.

(6) Any director, officer, or employee of JobsOhio may request an advisory opinion from the Ohio ethics commission with regard to questions concerning the provisions of sections 102.02 and 102.022 of the Revised Code to which the person is subject.

(C) Meetings of the board of directors at which a quorum of the board is required to be physically present pursuant to division (F) of section 187.01 of the Revised Code shall be open to the public except, by a majority vote of the directors present at the meeting, such a meeting may be closed to the public only for one or more of the following purposes:

(1) To consider business strategy of the corporation;

(2) To consider proprietary information belonging to potential applicants or potential recipients of business recruitment, retention, or creation incentives. For the purposes of this division, "proprietary information" means marketing plans, specific business strategy, production techniques and trade secrets, financial projections, or personal financial statements of applicants or members of the applicants' immediate family, including, but not limited to, tax records or other similar information not open to the public inspection.

(3) To consider legal matters, including litigation, in which the corporation is or may be involved;

(4) To consider personnel matters related to an individual employee of the corporation.

(D) The board of directors shall establish a reasonable method whereby any person may obtain the time and place of all public meetings described in division (C) of this section. The method shall provide that any person, upon request and payment of a reasonable fee, may obtain reasonable advance notification of all such meetings.

(E) The board of directors shall promptly prepare, file, and maintain minutes of all public meetings described in division (C) of this section.

(F) Not later than March 1, 2012, and the first day of March of each year thereafter, the chief investment officer of JobsOhio shall prepare and submit a report of the corporation's activities for the preceding year to the governor, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate. The annual report shall include the following:

(1) An analysis of the state's economy;

(2) A description of the structure, operation, and financial status of the corporation;

(3) A description of the corporation's strategy to improve the state economy and the standards of measure used to evaluate its progress;

(4) An evaluation of the performance of current strategies and major initiatives;

(5) An analysis of any statutory or administrative barriers to successful economic development, business recruitment, and job growth in the state identified by JobsOhio during the preceding year.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.04 - Contract with development services agency.

(A) The director of development services, as soon as practical after February 18, 2011, shall execute a contract with JobsOhio for the corporation to assist the director and the development services agency with providing services or otherwise carrying out the functions or duties of the agency, including the operation and management of programs, offices, divisions, or boards, as may be determined by the director in consultation with the governor. The approval or disapproval of awards involving public money shall remain functions of the agency. All contracts for grants, loans, and tax incentives involving public money shall be between the agency and the recipient and shall be enforced by the agency. JobsOhio may not execute contracts obligating the agency for loans, grants, tax credits, or incentive awards recommended by JobsOhio to the agency. Prior to execution, all contracts between the director and JobsOhio entered into under this section that obligate the agency to pay JobsOhio for services rendered are subject to controlling board approval.

The term of an initial contract entered into under this section shall not extend beyond June 30, 2013. Thereafter, the director and JobsOhio may renew the contract for subsequent fiscal biennia, but at no time shall a particular contract be effective for longer than a fiscal biennium of the general assembly.

JobsOhio's provision of services to the agency as described in this section shall be pursuant to a contract entered into under this section. If at any time the director determines that the contract with JobsOhio may not be renewed for the subsequent fiscal biennium, the director shall notify JobsOhio of the director's decision not later than one hundred twenty days prior to the end of the current fiscal biennium. If the director does not provide such written notice to JobsOhio prior to one hundred days before the end of the current fiscal biennium, the contract shall be renewed upon such terms as the parties may agree, subject to the requirements of this section.

(B) A contract entered into under this section shall include all of the following:

(1) Terms assigning to the corporation the duties of advising and assisting the director in the director's evaluation of the agency and the formulation of recommendations under section 187.05 of the Revised Code;

(2) Terms designating records created or received by JobsOhio that shall be made available to the public under the same conditions as are public records under section 149.43 of the Revised Code. Documents designated to be made available to the public pursuant to the contract shall be kept on file with the agency.

Among records to be designated under this division shall be the following:

(a) The corporation's federal income tax returns;

(b) The report of expenditures described in division (B)(3) of section 187.03 of the Revised Code. The records shall be filed with the agency at such times and frequency as agreed to by the corporation and the agency, which shall not be less frequently than quarterly.

(c) The annual total compensation paid to each officer and employee of the corporation;

(d) A copy of the audit report for each financial audit of the corporation performed by an independent certified public accountant pursuant to division (J) of section 187.01 of the Revised Code.

(e) Records of any fully executed incentive proposals, to be filed annually;

(f) Records pertaining to the monitoring of commitments made by incentive recipients, to be filed annually;

(g) A copy of the minutes of all public meetings described in division (C) of section 187.03 of the Revised Code not otherwise closed to the public.

(3) The following statement acknowledging that JobsOhio is not acting as an agent of the state:

"JobsOhio shall have no power or authority to bind the state or to assume or create an obligation or responsibility, expressed or implied, on behalf of the state or in its name, nor shall JobsOhio represent to any person that it has any such power or authority, except as expressly provided in this contract."

(C)

(1) Records created by JobsOhio are not public records for the purposes of Chapter 149. of the Revised Code, regardless of who may have custody of the records, unless the record is designated to be available to the public by the contract under division (B)(2) of this section.

(2) Records received by JobsOhio from any person or entity that is not subject to section 149.43 of the Revised Code are not public records for purposes of Chapter 149. of the Revised Code, regardless of who may have custody of the records, unless the record is designated to be available to the public by the contract under division (B)(2) of this section.

(3) Records received by JobsOhio from a public office as defined in section 149.011 of the Revised Code that are not public records under section 149.43 of the Revised Code when in the custody of the public office are not public records for the purposes of section 149.43 of the Revised Code regardless of who has custody of the records.

(D) Any contract executed under authority of this section shall not negate, impair, or otherwise adversely affect the obligation of this state to pay debt charges on securities executed by the director or issued by the treasurer of state, Ohio public facilities commission, or any other issuing authority under Chapter 122., 151., 165., or 166. of the Revised Code to fund economic development programs of the state, or to abide by any pledge or covenant relating to the payment of those debt charges made in any related proceedings. As used in this division, "debt charges," "proceedings," and "securities" have the same meanings as in section 133.01 of the Revised Code.

(E) Nothing in this section, other than the requirement of controlling board approval, shall prohibit the agency from contracting with JobsOhio to perform any of the following functions:

(1) Promoting and advocating for the state;

(2) Making recommendations to the agency;

(3) Performing research for the agency;

(4) Establishing and managing programs or offices on behalf of the agency, by contract;

(5) Negotiating on behalf of the state.

(F) Nothing in this section, other than the requirement of controlling board approval, shall prohibit the agency from compensating JobsOhio from funds currently appropriated to the agency to perform the functions described in division (E) of this section.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.05 - Evaluation by director; report.

The director of development services, as soon as practical after February 18, 2011, shall, in consultation with the governor, evaluate all powers, functions, and duties of the development services agency. Within six months after February 18, 2011, the director shall submit a report to the general assembly recommending statutory changes necessary to improve the functioning and efficiency of the agency and to transfer specified powers, functions, and duties of the agency to other existing agencies of the state or to JobsOhio, or eliminate specified powers, functions, or duties. The recommendations shall be submitted in writing to the speaker and minority leader of the house of representatives and the president and minority leader of the senate.

After submitting the report, the director, in consultation with the governor, shall continue to evaluate the agency and make additional recommendations on such matters to the general assembly.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.06 - Conflicts of interest.

(A) For purposes of this section, "interested individual" means a director or officer of JobsOhio who has, directly or indirectly, through business, investment, or family, any of the following:

(1) An ownership or investment interest in any person with which JobsOhio has a transaction or arrangement;

(2) A compensation arrangement with JobsOhio or with any person with which JobsOhio has a transaction or arrangement;

(3) A potential ownership or investment interest in, or compensation arrangement with, any person with which JobsOhio is negotiating a transaction or arrangement. Compensation includes direct and indirect remuneration as well as material gifts or favors.

(B) The conflicts of interest policy adopted pursuant to section 187.01 of the Revised Code shall protect JobsOhio's interest when it is considering a transaction or arrangement that might benefit the private interest of a director or officer of JobsOhio or might directly benefit that individual in other than a de minimis manner. An interested individual shall disclose the existence of a financial interest to each member of the board of directors of JobsOhio. The interested individual shall be given an opportunity to disclose all material facts to the directors. After disclosure of the financial interest and all material facts, the board of directors shall decide if a conflict of interest exists. If the board decides by a majority vote of the disinterested directors that a conflict exists, the disinterested directors shall determine whether JobsOhio can obtain with reasonable efforts a more advantageous transaction or arrangement from a person that would not give rise to a conflict of interest. If a more advantageous transaction or arrangement is not reasonably possible under circumstances not producing a conflict of interest, the board shall determine by a majority vote of the disinterested directors whether the transaction or arrangement is in JobsOhio's best interest, for its own benefit, and whether it is fair and reasonable.

(C) If the board of directors has reasonable cause to believe a director or officer has failed to disclose an actual or possible conflict of interest, it shall inform the individual of the basis for such belief and provide the individual with an opportunity to explain the alleged failure to disclose. If the board determines the individual has failed to disclose an actual or possible conflict of interest, it shall take appropriate disciplinary and corrective action, including, but not limited to, initiating an action for breach of fiduciary duty.

(D) Minutes of board meetings considering possible or actual conflicts of interest shall be kept. The minutes shall contain both of the following:

(1) The names of the individuals who disclosed, or were found to have, a financial interest in connection with an actual or possible conflict of interest, the nature of the financial interest, any action taken to determine whether a conflict of interest was present, and the board's decision as to whether a conflict of interest existed;

(2) The names of the individuals who were present for discussions and votes relating to the transaction or arrangement, the content of the discussion, including any alternatives to the proposed transaction or arrangement, and a record of any votes taken in connection with the proceedings.

(E) An officer or employee of JobsOhio whose responsibility includes compensation matters and who receives compensation, directly or indirectly, from JobsOhio for services is precluded from voting or providing information to a compensation committee, if any, on matters pertaining to that individual's compensation.

(F) The conflicts of interest policy adopted pursuant to section 187.01 of the Revised Code shall prohibit any director of JobsOhio from soliciting or accepting employment with any person that receives or has received an incentive or other assistance as a result of a decision the director participated in as a director of JobsOhio.

(G) Each director or officer shall annually sign a statement that affirms the individual:

(1) Has received a copy of the conflicts of interest policy;

(2) Has read and understands the policy;

(3) Has agreed to comply with the policy;

(4) Understands JobsOhio's statutory purpose and that it is a nonprofit corporation.

(H) To ensure JobsOhio operates in a manner consistent with its statutory purpose or contractual obligations, periodic reviews shall be conducted. The periodic reviews shall, at a minimum, determine all of the following:

(1) Whether compensation arrangements and benefits are reasonable, based on competent survey information, and the result of arm's length bargaining;

(2) Whether JobsOhio's operations are consistent with its articles of incorporation, regulations, and contractual obligations, and are properly documented;

(3) Whether transactions are fair to JobsOhio, reflect reasonable investment or payments for goods and services, further JobsOhio's statutory purpose or contractual obligations, and do not result in direct private benefit to directors, officers, or other persons, in other than a de minimis manner.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.061 - Ethics training for JobsOhio officers and employees.

(A) Each officer and employee of JobsOhio shall do all of the following:

(1) Sign an ethical conduct statement prescribed by the board of directors of JobsOhio;

(2) Complete an annual course or program of study on ethics. The course or program of study shall be reviewed and approved by the board of directors.

(3) Comply with the gift policy prescribed by the board of directors.

(B) Prior to the renewal of the contract between the director of development services and JobsOhio as described in section 187.04 of the Revised Code, the board of directors shall submit to the controlling board a comprehensive review of the ethics policies and procedures that have been adopted by JobsOhio.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.



Section 187.07 - Funds kept separate.

At no time shall any public money coming into the possession of JobsOhio be commingled with other money of the corporation, and any funds or accounts of the corporation that hold public money shall be maintained and accounted for separately and independently from any other funds or accounts of the corporation.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.08 - Disposition of funds received; liability.

If an officer or employee of JobsOhio receives more than one thousand dollars of public money in the person's capacity as such an officer or employee, the person, on the business day next following the day of receipt, shall deposit the money into the fund or account into which the money is required to be deposited by law or the regulations of the corporation. If the amount of public money received does not exceed one thousand dollars, the person shall deposit the money on the business day next following the day of receipt unless the board of directors of JobsOhio adopts a policy permitting a different time period, not to exceed three business days next following the day of receipt, for making such deposits, and the person is able to safeguard the moneys until the money is deposited. The policy shall include provisions and procedures to safeguard public money until it is deposited.

Any officer or employee of JobsOhio who has custody or control of public money received or held by the corporation pursuant to the contract authorized under section 187.04 of the Revised Code or because of the assumption of powers, functions, or duties transferred to the corporation pursuant to the recommendations under section 187.05 of the Revised Code is liable for the public money to the same extent as a public official is liable for public money under section 9.39 of the Revised Code.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.09 - Venue and jurisdiction for actions brought by or on behalf of corporation; constitutional challenges.

(A) Any action brought by or on behalf of JobsOhio against a director or former director in that individual's capacity as a director shall be brought in the court of common pleas of Franklin county.

(B) Except as provided in division (D) of this section, any claim asserting that any one or more sections of the Revised Code amended or enacted by H.B. 1 of the 129th general assembly, any section of Chapter 4313. of the Revised Code enacted by H.B. 153 of the 129th general assembly, or any portion of one or more of those sections, violates any provision of the Ohio Constitution shall be brought in the court of common pleas of Franklin county within ninety days after the effective date of the amendment of this section by H.B. 153 of the 129th general assembly.

(C) Except as provided in division (D) of this section, any claim asserting that any action taken by JobsOhio violates any provision of the Ohio Constitution shall be brought in the court of common pleas of Franklin county within sixty days after the action is taken.

(D) Divisions (B) and (C) of this section shall not apply to any claim within the original jurisdiction of the supreme court or a court of appeals pursuant to Article IV of the Ohio Constitution.

(E) The court of common pleas of Franklin county shall give any claim filed pursuant to division (B) or (C) of this section priority over all other civil cases before the court, irrespective of position on the court's calendar, and shall make a determination on the claim expeditiously. A court of appeals shall give any appeal from a final order issued in a case brought pursuant to division (B) or (C) of this section priority over all other civil cases before the court, irrespective of position on the court's calendar, and shall make a determination on the appeal expeditiously.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.10 - Bribery.

(A) No person, with purpose to corrupt a director, officer, or employee of JobsOhio, shall promise, offer, or give any valuable thing or valuable benefit.

(B) Whoever violates this section is guilty of the offense of bribery, as set forth in section 2921.02 of the Revised Code.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.11 - Indemnification; insurance.

JobsOhio may indemnify, to the fullest extent permitted by law, its board of directors, board members, and officers and employees from liability incurred in the performance of duties or functions of JobsOhio. For purposes of this section, JobsOhio may procure policies of insurance for civil liability.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.12 - Campaign contributions prohibited.

(A) JobsOhio shall not make a contribution to any campaign committee, political party, legislative campaign fund, political action committee, or political contributing entity for any purpose whatsoever.

(B) As used in this section, "contribution," "campaign committee," "political party," "legislative campaign fund," "political action committee," and "political contributing entity" have the same meanings as in section 3517.01 of the Revised Code.

Added by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.



Section 187.13 - Use of name.

(A) No person, except the nonprofit corporation formed under section 187.01 of the Revised Code or its designees, may use the name "JobsOhio" or "Jobs Ohio," or words of a similar meaning in another language, as any part of a designation or name under which the person conducts or may conduct business in this state, unless the person receives the written consent of JobsOhio. As used in this section, "person" has the same meaning as in section 1702.01 of the Revised Code.

(B) The name of any subsidiary of JobsOhio shall include the name "JobsOhio" and an additional designation that differentiates the subsidiary from other JobsOhio corporations formed under section 187.01 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 189 - LOCAL GOVERNMENT INNOVATION PROGRAM

Section 189.01 - Definitions.

As used in sections 189.01 to 189.09 of the Revised Code, "political subdivision" has the same meaning as in section 2744.01 of the Revised Code.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.02 - Local government innovation program.

There is hereby created the local government innovation program to be administered by the department of development and the local government innovation council established in section 189.03 of the Revised Code. The program shall provide loans and grants for local government innovation projects in accordance with this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.03 - Local government innovation council.

(A) There is hereby created the local government innovation council to establish criteria for and make loans and awards to political subdivisions for local government innovation projects and take such other actions, in consultation with the department of development, as necessary to implement the local government innovation program established in section 189.02 of the Revised Code.

(B) The council shall consist of the following members:

(1) The director of development, or the director's designee;

(2) The director of budget and management, or the director's designee;

(3) The auditor of state, or the auditor's designee;

(4) Two members of the senate, one member appointed by the president of the senate and one member appointed by the minority leader of the senate;

(5) Two members of the house of representatives, one member appointed by the speaker of the house of representatives and one member appointed by the minority leader of the house of representatives;

(6) One member recommended by the Ohio municipal league, appointed by the governor;

(7) One member recommended by the county commissioners association of Ohio, appointed by the governor;

(8) One member recommended by the Ohio township association, appointed by the governor;

(9) One member recommended by the Ohio chamber of commerce, appointed by the governor;

(10) One member recommended by the Ohio school boards association, appointed by the governor;

(11) One member, appointed by the governor, who is recommended by an Ohio-based advocacy group selected by the governor;

(12) One member, appointed by the governor, who is recommended by an Ohio-based foundation selected by the governor;

(13) One member , appointed by the governor, who is recommended by the chancellor of the board of regents.

(C) Initial appointments to the council shall be made not later than September 30, 2011. Of the governor's initial appointees, three shall serve an initial term of one year, three shall serve an initial term of two years, and two shall serve an initial term of three years. Thereafter, each member appointed by the governor shall serve a four-year term, or a term ending when the council ceases to exist, whichever occurs first. The remaining members of the council shall be appointed for four-year terms, or terms ending when the council ceases to exist, whichever occurs first. Members may be reappointed to the council.

Vacancies on the council shall be filled in the same manner as the original appointments.

(D) At its first meeting, the council shall select a chairperson from among its members. After the first meeting, the council shall meet at the call of the chairperson or upon the request of a majority of the council's members. A majority of the council constitutes a quorum.

(E) The department of development shall provide administrative assistance to the council.

(F) Council members shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of council duties.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.04 - Awarding of loans and grants.

(A) The local government innovation council shall award loans to a qualified political subdivision or a qualified group of political subdivisions to be used for the purchase of equipment, facilities, or systems or for implementation costs.

Loans made under division (A) of this section shall be repaid by recipients using savings achieved from the innovation project.

(B) Up to twenty per cent of the funds in the local government innovation fund, established in section 189.05 of the Revised Code, may be awarded by the council as grants to political subdivisions for use in process improvement or implementation of innovation project awards.

(C) The council shall award not more than one hundred thousand dollars in total grants and not more than one hundred thousand dollars in total loans to an individual political subdivision per innovation project under this section. For an innovation project involving a qualified group of political subdivisions, the council shall award, in total grants and loans, not more than five hundred thousand dollars, and the average amount per political subdivision shall not exceed one hundred thousand dollars.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.05 - Funding.

Funds for awards made by the local government innovation council shall be made from the local government innovation fund, which is hereby created in the state treasury. The fund shall consist of moneys appropriated to it, repayments of principal and interest on loans made from the fund, and any grants or donations received from nonpublic entities. Interest earned on the money in the fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.06 - Application process.

(A) All political subdivisions of the state are eligible to apply for awards under the local government innovation program. Applications shall be submitted to the department of development on a form specified by the director of development. The department shall provide the application to the local government innovation council for evaluation and selection.

The local government innovation council shall award loans and grants under the program in accordance with a competitive process to be developed by the council.

(B) Not later than December 31, 2011, the council shall establish criteria for evaluating proposals and making awards to political subdivisions. The criteria shall be developed in consultation with nonpublic entities involved in local government issues, state institutions of higher education, and the department of development, as determined by the council. The criteria shall include a requirement that at least one of the political subdivisions that is a party to the proposal provide matching funds. The matching funds may be provided by a nonpublic entity. The criteria for evaluating proposals may include the following provisions:

(1) The expected return on investment, based on the ratio of expected savings;

(2) The number of participating entities in the proposal;

(3) The probability of the proposal's success;

(4) The percentage of local matching funds available;

(5) The ability to replicate the proposal in other political subdivisions;

(6) Whether the proposal is part of a larger consolidation effort by the applicant or applicants;

(7) Whether the proposal is to implement performance audit or other audit recommendations under Chapter 117. of the Revised Code;

(8) Whether the applicant has successfully completed an innovation project in the past.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.07 - Submission of proposals.

The local government innovation council shall develop and implement a means of ensuring local support for each grant or loan application submitted to the department of development under section 189.06 of the Revised Code.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.08 - Evaluation of proposals.

(A) Starting not later than March 1, 2012, the local government innovation council shall begin evaluating proposals received from the department of development for awards to political subdivisions. Not later than July 1, 2012, the council shall make its first round of awards to the political subdivisions.

(B) After making the first round of awards, the council shall evaluate proposals and make awards on a quarterly basis, or on another schedule determined by the council, with the council determining the funding levels for each round of awards.

(C) When making awards from the local government innovation fund created in section 189.05 of the Revised Code, the funds awarded across all rounds shall be allocated as follows:

(1) At least thirty per cent to political subdivisions that are not counties and have a population of less than 20,000 residents as determined in the decennial census conducted in 2010 or counties with a population of less than 235,000 residents as determined in the decennial census conducted in 2010;

(2) At least thirty per cent to political subdivisions that are not counties and have a population of 20,000 residents or more as determined in the decennial census conducted in 2010 or counties with a population of 235,000 residents or more as determined in the decennial census conducted in 2010.

If a proposal includes participants from both divisions (C)(1) and (2) of this section, the award may be drawn from either or both tiers in the local government innovation fund.

Amended by 129th General AssemblyFile No.63,HB 371, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.09 - Report; contents.

Not later than January 31, 2013, the local government innovation council shall submit a report to the governor, president and minority leader of the senate, and speaker and minority leader of the house of representatives outlining the council's activities for the preceding year, including a listing of recipients of grants and loans, if any, made to political subdivisions, the amount of such grants and loans, and any other information about the local government innovation program that the council determines necessary to include in the report.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 189.10 - Term of council.

The local government innovation council shall cease to exist on December 31, 2015.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.






Chapter 191 - PROTECTED HEALTH CARE INFORMATION EXCHANGES

Section 191.01 - Definitions.

As used in this chapter:

(A) "Administrative safeguards," "availability," "confidentiality," "integrity," "physical safeguards," and "technical safeguards" have the same meanings as in 45 C.F.R. 164.304.

(B) "Business associate," "covered entity," "health plan," "individually identifiable health information," and "protected health information" have the same meanings as in 45 C.F.R. 160.103.

(C) "Executive director of the office of health transformation" or "executive director" means the executive director of the office of health transformation or the chief administrative officer of a successor governmental entity responsible for health system oversight in this state.

(D) "Government program providing public benefits" means any program administered by a state agency that has been identified, pursuant to section 191.02 of the Revised Code, by the executive director of the office of health transformation in consultation with the individuals specified in that section.

(E) "Office of health transformation" means the office of health transformation created by executive order 2011-02K.

(F) "Operating protocol" means a protocol adopted by the executive director of the office of health transformation or the executive director's designee under division (D) of section 191.06 of the Revised Code.

(G) "Participating agency" means a state agency that participates in a health transformation initiative as specified in the one or more operating protocols adopted for the initiative under division (D) of section 191.06 of the Revised Code.

(H) "Personally identifiable information" means information that meets both of the following criteria:

(1) It identifies an individual or there is a reasonable basis to believe that it may be used to identify an individual;

(2) It relates to an individual's eligibility for, application for, or receipt of public benefits from a government program providing public benefits.

(I) "State agency" means each of the following:

(1) The department of aging;

(2) The department of alcohol and drug addiction services;

(3) The department of development;

(4) The department of developmental disabilities;

(5) The department of education;

(6) The department of health;

(7) The department of insurance;

(8) The department of job and family services;

(9) The department of mental health;

(10) The department of rehabilitation and correction;

(11) The department of taxation;

(12) The department of veterans services;

(13) The department of youth services.

(J) "Unsecured" has the same meaning as in 16 C.F.R. 318.2.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 191.02 - Identification of pertinent programs.

The executive director of the office of health transformation, in consultation with all of the following individuals, shall identify each government program administered by a state agency that is to be considered a government program providing public benefits for purposes of section 191.04 of the Revised Code:

(A) The director of aging;

(B) The director of alcohol and drug addiction services;

(C) The director of development;

(D) The director of developmental disabilities;

(E) The director of health;

(F) The director job and family services;

(G) The director of mental health;

(H) The director of rehabilitation and correction;

(I) The director of veterans services;

(J) The director of youth services;

(K) The administrator of the rehabilitation services commission;

(L) The administrator of workers' compensation;

(M) The superintendent of insurance;

(N) The superintendent of public instruction;

(O) The tax commissioner.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 191.04 - Exchange of protected health care information.

(A) In accordance with federal laws governing the confidentiality of individually identifiable health information, including the "Health Insurance Portability and Accountability Act of 1996," 104 Pub. L. No. 191, 110 Stat. 2021, 42 U.S.C. 1320d et seq., as amended, and regulations promulgated by the United States department of health and human services to implement the act, a state agency may exchange protected health information with another state agency relating to eligibility for or enrollment in a health plan or relating to participation in a government program providing public benefits if the exchange of information is necessary for either or both of the following:

(1) Operating a health plan;

(2) Coordinating, or improving the administration or management of, the health care-related functions of at least one government program providing public benefits.

(B) For fiscal year 2013 only, a state agency also may exchange personally identifiable information with another state agency for purposes related to and in support of a health transformation initiative identified by the executive director of the office of health transformation pursuant to division (C) of section 191.06 of the Revised Code.

(C) With respect to a state agency that uses or discloses personally identifiable information, all of the following conditions apply:

(1) The state agency shall use or disclose the information only as permitted or required by state and federal law. In addition, if the information is obtained during fiscal year 2013 from an exchange of personally identifiable information permitted under division (B) of this section, the agency shall also use or disclose the information in accordance with all operating protocols that apply to the use or disclosure.

(2) If the state agency is a state agency other than the department of job and family services and it uses or discloses protected health information that is related to a medicaid recipient and obtained from the department of job and family services or another agency operating a component of the medicaid program, the state agency shall comply with all state and federal laws that apply to the department of job and family services when that department, as the state's single state agency to supervise the medicaid program as specified in section 5111.01 of the Revised Code, uses or discloses protected health information.

(3) A state agency shall implement administrative, physical, and technical safeguards for the purpose of protecting the confidentiality, integrity, and availability of personally identifiable information the creation, receipt, maintenance, or transmittal of which is affected or governed by this section.

(4) If a state agency discovers an unauthorized use or disclosure of unsecured protected health information or unsecured individually identifiable health information, the state agency shall, not later than seventy-two hours after the discovery, do all of the following:

(a) Identify the individuals who are the subject of the protected health information or individually identifiable health information;

(b) Report the discovery and the names of all individuals identified pursuant to division (C)(4)(a) of this section to all other state agencies and the executive director of the office of health transformation or the executive director's designee;

(c) Mitigate, to the extent reasonably possible, any potential adverse effects of the unauthorized use or disclosure.

(5) A state agency shall make available to the executive director of the office of health transformation or the executive director's designee, and to any other state or federal governmental entity required by law to have access on that entity's request, all internal practices, records, and documentation relating to personally identifiable information it receives, uses, or discloses that is affected or governed by this section.

(6) On termination or expiration of an operating protocol and if feasible, a state agency shall return or destroy all personally identifiable information received directly from or received on behalf of another state agency. If the personally identifiable information is not returned or destroyed, the state agency maintaining the information shall extend the protections set forth in this section for as long as it is maintained.

(7) If a state agency enters into a subcontract or, when required by 45 C.F.R. 164.502(e)(2), a business associate agreement, the subcontract or business associate agreement shall require the subcontractor or business associate to comply with the terms of this section as if the subcontractor or business associate were a state agency.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 191.06 - Authority of executive director to facilitate coordination of operations and exchange of information between state agencies.

(A) The provisions of this section shall apply only for fiscal year 2013.

(B) The executive director of the office of health transformation or the executive director's designee may facilitate the coordination of operations and exchange of information between state agencies. The purpose of the executive director's authority under this section is to support agency collaboration for health transformation purposes, including modernization of the medicaid program, streamlining of health and human services programs in this state, and improving the quality, continuity, and efficiency of health care and health care support systems in this state.

(C) In furtherance of the authority of the executive director of the office of health transformation under division (B) of this section, the executive director or the executive director's designee shall identify each health transformation initiative in this state that involves the participation of two or more state agencies and that permits or requires an interagency agreement to be entered into for purposes of specifying each participating agency's role in coordinating, operating, or funding the initiative, or facilitating the exchange of data or other information for the initiative. The executive director shall publish a list of the identified health transformation initiatives on the internet web site maintained by the office of health transformation.

(D) For each health transformation initiative that is identified under division (C) of this section, the executive director or the executive director's designee shall, in consultation with each participating agency, adopt one or more operating protocols. Notwithstanding any law enacted by the general assembly or rule adopted by a state agency, the provisions in a protocol shall supersede any provisions in an interagency agreement, including an interagency agreement entered into under section 5101.10 or 5111.91 of the Revised Code, that differ from the provisions of the protocol.

(E)

(1) An operating protocol adopted under division (D) of this section shall include both of the following:

(a) All terms necessary to meet the requirements of "other arrangements" between a covered entity and a business associate that are referenced in 45 C.F.R. 164.314(a)(2)(ii);

(b) If known, the date on which the protocol will terminate or expire.

(2) In addition, a protocol may specify the extent to which each participating agency is responsible and accountable for completing the tasks necessary for successful completion of the initiative, including tasks relating to the following components of the initiative:

(a) Workflow;

(b) Funding;

(c) Exchange of data or other information that is confidential pursuant to state or federal law.

(F) An operating protocol adopted under division (D) of this section shall have the same force and effect as an interagency agreement or data sharing agreement, and each participating agency shall comply with it.

(G) The director of job and family services shall determine whether a waiver of federal medicaid requirements or a medicaid state plan amendment is necessary to fulfill the requirements of this section. If the director determines a waiver or medicaid state plan amendment is necessary, the director shall apply to the United States secretary of health and human services for the waiver or amendment.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.









Title [3] III COUNTIES

Chapter 301 - ORGANIZATION

Section 301.01 - Petition relating to new county or county seat.

When a petition, memorial, or remonstrance is presented to the general assembly for or against the erection of a new county, or for the location or relocation of a county seat, the petitioners must be eighteen years of age and resident taxpayers or voters within the several townships in which they reside. The petition shall set forth the name of the township and county in which the petitioners reside, and that their residence is within or out of the bounds of the proposed new county, as the case may be. The foregoing requirements shall be proven by the certificate of a township fiscal officer or by the oath of a respectable freeholder or voter, certified by a person authorized to administer oaths. The certificate or oath shall specify on the petition, memorial, or remonstrance the number of signers there were to the paper at the time of the certifying or oath.

Effective Date: 01-01-1974; 12-20-2005



Section 301.02 - Notice of intention to present petition.

Previous to the presentation of a petition to the general assembly praying that a new county be erected, or for the location or relocation of a county seat, notice of the intention to present such petition shall be given, at least thirty days before the ensuing session of the general assembly, by advertisement in a newspaper of general circulation in each county from which such new county is intended to be taken. If no newspaper is of general circulation within the county, notice shall be given by advertisement affixed to the door of the house where courts are held for such county, for such period of thirty days. The notice shall set forth the boundary lines of the new county, or the place where it is proposed to locate such county seat.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977



Section 301.03 - Maximum circulation time for petition.

No petition, memorial, or remonstrance, relative to the erection of a new county, or the change of a county seat, that has been in circulation a longer time than six months previous to the beginning of the session at which it is presented shall be received by the general assembly, nor shall any names of petitioners be written on a separate paper or sheet and attached to such petition, memorial, or remonstrance.

At the time such petition or memorial is presented, the speaker of the house of representatives or president of the senate, to which it is offered, shall inquire whether notice has been given as required by section 301.02 of the Revised Code, and whether such petition or memorial has been a longer time in circulation than is allowed by this section. If satisfactory proof of such requirements is produced, the petition or memorial shall be received, and not otherwise.

Effective Date: 10-01-1953



Section 301.04 - Petition must show desired location of seat of justice.

All persons petitioning the general assembly for the erection of a new county, or a review or removal of a seat of justice, shall, in their petition, identify the place where they wish the seat of justice to be fixed, and present therewith the notice required by section 301.02 of the Revised Code.

Effective Date: 10-01-1953



Section 301.05 - Division of funds with new county.

When a new county is created and organized, the money remaining in the county treasuries of the counties from which the new county is taken, after deducting all just debts and demands due or owing at the time of setting off the new county, except debts contracted for public buildings in the old county, shall be divided according to the land and other taxable property within the new county, and within the counties from which the new county was taken, from which the tax was paid. The county treasurers of the old counties shall pay over such money to the treasurer of the new county. Moneys donated to such county by individuals for erection of public buildings or other purposes, or received as clear profit on the sale of county town lots, the property of such old counties, shall not be subject to division.

Effective Date: 10-01-1953



Section 301.06 - Settlement between boards of county commissioners.

The board of county commissioners of a new county, created and organized from one or more counties, shall call on the boards of the counties from which such new county was taken for a settlement of the money which remains in the county treasuries of such counties. The boards of such old counties, when called on by the board of the new county, shall settle with it within three months thereafter, and give orders on the old county treasurers, in favor of the new county treasurer, for the amount due such new county, as provided in section 301.05 of the Revised Code, and the old treasurers shall pay such amount to the treasurer of the newly erected county.

Effective Date: 10-01-1953



Section 301.07 - Enforcing settlement.

If the board of county commissioners of an old county refuses or neglects, when called on, to settle with the board of a new county, and to give such board an order on its county treasurer for the amount found due such new county, the court of common pleas of the old county shall, upon the application of the board of the new county, proceed in a summary manner, upon notice, to compel the board of such old county to make settlement and give such order. Such court shall enforce any order it makes in the premises by attaching the persons of the commissioners of the old county until such order is complied with and the costs of the application are paid.

If there is no money in the county treasury of the old county to pay such order when presented, the treasurer of the old county shall pay the order from the first money received by him for county purposes.

Effective Date: 10-01-1953



Section 301.08 - Representation of new counties.

A new county shall be represented in the house of representatives of the state, during the decennial period in which it is created, in the same manner as if the law creating it had not been passed.

Effective Date: 10-01-1953



Section 301.09 to 301.12 - [Repealed].

Effective Date: 10-27-1981



Section 301.13 - Forfeiture for delinquency of duty.

An officer who neglects or refuses to perform a duty charged under sections 301.05 to 301.08 of the Revised Code, relating to funds, shall forfeit and pay a sum not exceeding one hundred fifty dollars, at the discretion of the court of common pleas.

All forfeitures imposed by this section shall be recovered, with costs of suit, in a civil action in the name of the state for the use of the county.

Effective Date: 10-27-1981



Section 301.14 - Appointment of commissioners to establish seat of justice.

When a new county is established, the governor, with the advice and consent of the senate, shall appoint three commissioners to fix and establish a seat of justice for such county. No person residing within or holding any real estate in the new county shall be appointed commissioner.

Effective Date: 10-01-1953



Section 301.15 - Selection of seat of justice.

Within sixty days after their appointment, the commissioners provided for by section 301.14 of the Revised Code, or any two of them, shall assemble at some convenient place in the new county. Twenty days' notice of the time, place, and purpose of such meeting shall be given by publication in a newspaper of general circulation in the county, or by being posted in three of the most public places in such county. When assembled, after having taken the oath of office prescribed by sections 3.22 and 3.23 of the Revised Code, such commissioners shall proceed to examine and select the most proper place as a seat of justice, as near the center of the county as possible, having regard to the situation, extent of population, quality of land, and the convenience and interest of the inhabitants.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977



Section 301.16 - Report of commissioners.

After having agreed upon the place for the seat of justice as provided in section 301.15 of the Revised Code, the commissioners, provided for by section 301.14 of the Revised Code, shall make a report to the next court of common pleas to be held in such county, if it has been organized. If the county has not been organized, such report shall be made to the court of common pleas of any county to which such new county, or any part thereof, is attached for judicial purposes.

Effective Date: 10-01-1953



Section 301.17, 301.18 - [Repealed].

Effective Date: 10-27-1981



Section 301.19 - Commissioners may select another site.

If the land agreed on by the commissioners, appointed as provided by section 301.14 of the Revised Code, cannot be purchased at the price limited, or if a good title in fee simple cannot be obtained, the commissioners shall select the next most eligible place for the seat of justice.

Effective Date: 10-01-1953



Section 301.20 - Bribery of commissioners.

Any commissioner, appointed as provided by section 301.14 of the Revised Code, who receives money or any property as a bribe, either directly or indirectly, in the execution of his office, shall forfeit and pay a sum not less than three hundred nor more than one thousand dollars, for the use of the county, with costs of suit.

Effective Date: 10-01-1953



Section 301.21 - Compensation of commissioner.

Each commissioner, appointed as provided by section 301.14 of the Revised Code, shall receive three dollars for each day he is employed in discharging the duties required of him by sections 301.14, 301.15, 301.16, 301.19, 301.20, and 301.22 of the Revised Code, and his actual expenses while engaged in such duties, to be paid from the county treasury of the county where such proceedings are returned, and to which the new county is attached, the amount of which, with the interest thereon, shall be refunded by the new county as soon as it is organized.

Effective Date: 10-27-1981



Section 301.22 - County declared body politic and corporate.

Every county adopting a charter or an alternative form of government is a body politic and corporate for the purpose of enjoying and exercising the rights and privileges conveyed under it by the constitution and the laws of this state. Such county is capable of suing and being sued, pleading and being impleaded.

Effective Date: 10-01-1953



Section 301.23 - County civil service commission.

The electors of any county may establish, by charter provision, a county civil service commission, personnel office, or personnel department. In any county which, by its charter, creates such a commission, office, or department, and provides a system for appointment to the county service on the basis of merit and fitness, as ascertained by competitive examination, Chapter 124. of the Revised Code is not operative; but the director of administrative services has the same powers and duties with respect to all county civil service commissions, personnel offices, and personnel departments as it possesses with reference to municipal civil service commissions.

Effective Date: 08-26-1977



Section 301.24 - County health department or agency.

The electors of any county may establish, by charter provision, a county department or agency for the administration of public health services. The authorities provided in accordance with the county charter shall exercise all the powers and perform all the duties which are vested in or imposed upon the authorities of city or general health districts. All health districts shall thereupon be abolished within the county, and the county shall succeed to the property, rights, and obligations of such districts. The department of health shall have the same powers with respect to a county health department or agency as it possesses with reference to a general health district. A county health department or agency may participate in any state grants for the expenses of local health administration on the same basis and to the same degree as a general health district.

Effective Date: 10-01-1953



Section 301.25 - Noninstitutional relief for needy persons.

In addition to other powers vested in it, the board of county commissioners of any county may provide for needy persons in the county, whose condition requires it, such noninstitutional support, care, assistance, or relief as they are entitled to receive at public expense, and establish a suitable office or agency for its administration.

Effective Date: 10-01-1953



Section 301.26 - Acquisition, maintenance, and operation of county parks by board of county commissioners.

The board of county commissioners of any county may acquire, construct, improve, maintain, operate, and protect parks, parkways, and forests, and provide an agency for their administration. For such purposes the board may acquire real estate in fee or a lesser interest, and may receive and execute the terms of gifts and bequests of money, lands, or other properties.

This section does not authorize a county to appropriate any property acquired by a park district pursuant to section 1545.11 of the Revised Code. The board may make contributions to a park district pursuant to section 307.281 of the Revised Code.

Effective Date: 03-14-1980



Section 301.27 - Use of county credit cards.

(A) As used in this section:

(1) "Credit card" includes gasoline and telephone credit cards but excludes any procurement card authorized under section 301.29 of the Revised Code.

(2) "Officer" includes an individual who also is an appointing authority.

(3) "Gasoline and oil expenses" and "motor vehicle repair and maintenance expenses" refer to only those expenses incurred for motor vehicles owned or leased by the county.

(B)

(1) A credit card held by a board of county commissioners or the office of any other county appointing authority shall be used only to pay the following work-related expenses :

(a) Food expenses;

(b) Transportation expenses;

(c) Gasoline and oil expenses;

(d) Motor vehicle repair and maintenance expenses;

(e) Telephone expenses;

(f) Lodging expenses;

(g) Internet service provider expenses;

(h) In the case of a public children services agency, expenses for purchases for children for whom the agency is providing temporary emergency care pursuant to section 5153.16 of the Revised Code, children in the temporary or permanent custody of the agency, and children in a planned permanent living arrangement.

(2) No late charges or finance charges shall be allowed as an allowable expense unless authorized by the board of county commissioners.

(C) A county appointing authority may apply to the board of county commissioners for authorization to have an officer or employee of the appointing authority use a credit card held by that appointing authority. The authorization request shall state whether the card is to be issued only in the name of the office of the appointing authority or whether the issued card also shall include the name of a specified officer or employee.

(D) The debt incurred as a result of the use of a credit card pursuant to this section shall be paid from moneys appropriated to specific appropriation line items of the appointing authority for work-related expenses listed in division (B)(1) of this section.

(E)

(1) Except as otherwise provided in division (E)(2) of this section, every officer or employee authorized to use a credit card held by the board or appointing authority shall submit to the board by the first day of each month an estimate of the officer's or employee's work-related expenses listed in division (B)(1) of this section for that month along with the specific appropriation line items from which those expenditures are to be made, unless the board authorizes, by resolution, the officer or employee to submit to the board such an estimate for a period longer than one month. The board may revise the estimate and determine the amount it approves, if any, not to exceed the estimated amount. The board shall certify the amount of its determination to the county auditor along with the specific appropriation line items from which the expenditures are to be made. After receiving certification from the county auditor that the determined sum of money is in the treasury or in the process of collection to the credit of the specific appropriation line items for which the credit card is approved for use, and is free from previous and then-outstanding obligations or certifications, the board shall authorize the officer or employee to incur debt for the expenses against the county's credit up to the authorized amount.

(2) In lieu of following the procedure set forth in division (E)(1) of this section, a board of county commissioners may adopt a resolution authorizing an officer or employee of an appointing authority to use a county credit card to pay for specific classes of the work-related expenses listed in division (B)(1) of this section, or use a specific credit card for any of those work-related expenses listed in division (B)(1) of this section, without submitting an estimate of those expenses to the board as required by division (E)(1) of this section. Prior to adopting the resolution, the board shall notify the county auditor. The resolution shall specify whether the officer's or employee's exemption extends to the use of a specific credit card, which card shall be identified by its number, or to one or more specific work-related uses from the classes of uses permitted under division (B)(1) of this section. Before any credit card exempted for specific uses may be used to make purchases for uses other than those specific uses listed in the resolution, the procedures outlined in division (E)(1) of this section must be followed or the use shall be considered an unauthorized use. Use of any credit card under division (E)(2) of this section shall be limited to the amount appropriated and encumbered in a specific appropriation line item for the permitted use or uses designated in the authorizing resolution, or, in the case of a resolution that authorizes use of a specific credit card, for each of the permitted uses listed in division (B) of this section, but only to the extent the moneys in those specific appropriation line items are not otherwise encumbered.

(F)

(1) Any time a county credit card approved for use for an authorized amount under division (E)(1) of this section is used for more than that authorized amount, the appointing authority may request the board of county commissioners to authorize after the fact the expenditure of any amount charged beyond the originally authorized amount if, upon the board's request, the county auditor certifies that sum of money is in the treasury or in the process of collection to the credit of the appropriate appropriation line item for which the credit card was used, and is free from previous and then-outstanding obligations or certifications. If the card is used for more than the amount originally authorized and if for any reason that amount is not authorized after the fact, the county treasury shall be reimbursed for any amount spent beyond the originally authorized amount in the following manner:

(a) If the card is issued in the name of a specific officer or employee, that officer or employee is liable in person and upon any official bond the officer or employee has given to the county to reimburse the county treasury for the amount charged to the county beyond the originally authorized amount.

(b) If the card is issued to the office of the appointing authority, the appointing authority is liable in person and upon any official bond the appointing authority has given to the county for the amount charged to the county beyond the originally authorized amount.

(2) Any time a county credit card authorized for use under division (E)(2) of this section is used for more than the amount appropriated under that division, the county treasury shall be reimbursed for any amount spent beyond the originally appropriated amount in the following manner:

(a) If the card is issued in the name of a specific officer or employee, that officer or employee is liable in person and upon any official bond the officer or employee has given to the county for reimbursing the county treasury for any amount charged on the card beyond the originally appropriated amount.

(b) If the card is issued in the name of the office of the appointing authority, the appointing authority is liable in person and upon any official bond the appointing authority has given to the county for reimbursement for any amount charged on the card beyond the originally appropriated amount.

(3) Whenever any officer or employee who is authorized to use a credit card held by the board or the office of any other county appointing authority suspects the loss, theft, or possibility of unauthorized use of the card , the officer or employee shall notify the county auditor and either the officer's or employee's appointing authority or the board immediately and in writing.

(4) If the county auditor determines there has been a credit card expenditure beyond the appropriated or authorized amount as provided in division (E) of this section, the auditor immediately shall notify the board of county commissioners. When the board determines, on its own or after notification from the county auditor, that the county treasury should be reimbursed for credit card expenditures beyond the appropriated or authorized amount as provided in divisions (F)(1) and (2) of this section, it shall give written notice to the county auditor and to the officer or employee or appointing authority liable to the treasury as provided in those divisions. If, within thirty days after issuance of the written notice, the county treasury is not reimbursed for the amount shown on the written notice, the prosecuting attorney of the county shall recover that amount from the officer or employee or appointing authority who is liable under this section by civil action in any court of appropriate jurisdiction.

(G) Use of a county credit card for any use other than those permitted under division (B)(1) of this section is a violation of section 2913.21 of the Revised Code.

Effective Date: 02-12-2004



Section 301.28 - Resolution authorizing acceptance of payments by financial transaction devices for county expenses.

(A) As used in this section:

(1) "Financial transaction device" includes a credit card, debit card, charge card, or prepaid or stored value card, or automated clearinghouse network credit, debit, or e-check entry that includes, but is not limited to, accounts receivable and internet-initiated, point of purchase, and telephone-initiated applications or any other device or method for making an electronic payment or transfer of funds.

(2) "County expenses" includes fees, costs, taxes, assessments, fines, penalties, payments, or any other expense a person owes to a county office under the authority of a county official other than dog registration and kennel fees required to be paid under Chapter 955. of the Revised Code.

(3) "County official" includes the county auditor, county treasurer, county engineer, county recorder, county prosecuting attorney, county sheriff, county coroner, county park district and board of county commissioners, the clerk of the probate court, the clerk of the juvenile court, the clerks of court for all divisions of the courts of common pleas, and the clerk of the court of common pleas, the clerk of a county-operated municipal court, and the clerk of a county court.

The term "county expenses" includes county expenses owed to the board of health of the general health district or a combined health district in the county. If the board of county commissioners authorizes county expenses to be paid by financial transaction devices under this section, then the board of health and the general health district and the combined health district may accept payments by financial transaction devices under this section as if the board were a "county official" and the district were a county office. However, in the case of a general health district formed by unification of general health districts under section 3709.10 of the Revised Code, this entitlement applies only if all the boards of county commissioners of all counties in the district have authorized payments to be accepted by financial transaction devices.

(B) Notwithstanding any other section of the Revised Code and except as provided in division (D) of this section, a board of county commissioners may adopt a resolution authorizing the acceptance of payments by financial transaction devices for county expenses. The resolution shall include the following:

(1) A specification of those county officials who, and of the county offices under those county officials that, are authorized to accept payments by financial transaction devices;

(2) A list of county expenses that may be paid for through the use of a financial transaction device;

(3) Specific identification of financial transaction devices that the board authorizes as acceptable means of payment for county expenses. Uniform acceptance of financial transaction devices among different types of county expenses is not required.

(4) The amount, if any, authorized as a surcharge or convenience fee under division (E) of this section for persons using a financial transaction device. Uniform application of surcharges or convenience fees among different types of county expenses is not required.

(5) A specific provision as provided in division (G) of this section requiring the payment of a penalty if a payment made by means of a financial transaction device is returned or dishonored for any reason.

The board's resolution shall also designate the county treasurer as an administrative agent to solicit proposals, within guidelines established by the board in the resolution and in compliance with the procedures provided in division (C) of this section, from financial institutions, issuers of financial transaction devices, and processors of financial transaction devices, to make recommendations about those proposals to the board, and to assist county offices in implementing the county's financial transaction devices program. The county treasurer may decline this responsibility within thirty days after receiving a copy of the board's resolution by notifying the board in writing within that period. If the treasurer so notifies the board, the board shall perform the duties of the administrative agent.

If the county treasurer is the administrative agent and fails to administer the county financial transaction devices program in accordance with the guidelines in the board's resolution, the board shall notify the treasurer in writing of the board's findings, explain the failures, and give the treasurer six months to correct the failures. If the treasurer fails to make the appropriate corrections within that six-month period, the board may pass a resolution declaring the board to be the administrative agent. The board may later rescind that resolution at its discretion.

(C) The county shall follow the procedures provided in this division whenever it plans to contract with financial institutions, issuers of financial transaction devices, or processors of financial transaction devices for the purposes of this section. The administrative agent shall request proposals from at least three financial institutions, issuers of financial transaction devices, or processors of financial transaction devices, as appropriate in accordance with the resolution adopted under division (B) of this section. Prior to sending any financial institution, issuer, or processor a copy of any such request, the county shall advertise its intent to request proposals in a newspaper of general circulation in the county once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The notice shall state that the county intends to request proposals; specify the purpose of the request; indicate the date, which shall be at least ten days after the second publication, on which the request for proposals will be mailed to financial institutions, issuers, or processors; and require that any financial institution, issuer, or processor, whichever is appropriate, interested in receiving the request for proposals submit written notice of this interest to the county not later than noon of the day on which the request for proposals will be mailed.

Upon receiving the proposals, the administrative agent shall review them and make a recommendation to the board of county commissioners on which proposals to accept. The board of county commissioners shall consider the agent's recommendation and review all proposals submitted, and then may choose to contract with any or all of the entities submitting proposals, as appropriate. The board shall provide any financial institution, issuer, or processor that submitted a proposal, but with which the board does not enter into a contract, notice that its proposal is rejected. The notice shall state the reasons for the rejection, indicate whose proposals were accepted, and provide a copy of the terms and conditions of the successful bids.

(D) A board of county commissioners adopting a resolution under this section shall send a copy of the resolution to each county official in the county who is authorized by the resolution to accept payments by financial transaction devices. After receiving the resolution and before accepting payments by financial transaction devices, a county official shall provide written notification to the board of county commissioners of the official's intent to implement the resolution within the official's office. Each county office subject to the board's resolution adopted under division (B) of this section may use only the financial institutions, issuers of financial transaction devices, and processors of financial transaction devices with which the board of county commissioners contracts, and each such office is subject to the terms of those contracts.

If a county office under the authority of a county official is directly responsible for collecting one or more county expenses and the county official determines not to accept payments by financial transaction devices for one or more of those expenses, the office shall not be required to accept payments by financial transaction devices, notwithstanding the adoption of a resolution by the board of county commissioners under this section.

Any office of a clerk of the court of common pleas that accepts financial transaction devices on or before July 1, 1999, and any other county office that accepted such devices before January 1, 1998, may continue to accept such devices without being subject to any resolution passed by the board of county commissioners under division (B) of this section, or any other oversight by the board of the office's financial transaction devices program. Any such office may use surcharges or convenience fees in any manner the county official in charge of the office determines to be appropriate, and, if the county treasurer consents, may appoint the county treasurer to be the office's administrative agent for purposes of accepting financial transaction devices. In order not to be subject to the resolution of the board of county commissioners adopted under division (B) of this section, a county office shall notify the board in writing within thirty days after March 30, 1999, that it accepted financial transaction devices prior to January 1, 1998, or, in the case of the office of a clerk of the court of common pleas, the clerk has accepted or will accept such devices on or before July 1, 1999. Each such notification shall explain how processing costs associated with financial transaction devices are being paid and shall indicate whether surcharge or convenience fees are being passed on to consumers.

(E) A board of county commissioners may establish a surcharge or convenience fee that may be imposed upon a person making payment by a financial transaction device. The surcharge or convenience fee shall not be imposed unless authorized or otherwise permitted by the rules prescribed by an agreement governing the use and acceptance of the financial transaction device.

If a surcharge or convenience fee is imposed, every county office accepting payment by a financial transaction device, regardless of whether that office is subject to a resolution adopted by a board of county commissioners, shall clearly post a notice in that office and shall notify each person making a payment by such a device about the surcharge or fee. Notice to each person making a payment shall be provided regardless of the medium used to make the payment and in a manner appropriate to that medium. Each notice shall include all of the following:

(1) A statement that there is a surcharge or convenience fee for using a financial transaction device;

(2) The total amount of the charge or fee expressed in dollars and cents for each transaction, or the rate of the charge or fee expressed as a percentage of the total amount of the transaction, whichever is applicable;

(3) A clear statement that the surcharge or convenience fee is nonrefundable.

(F) If a person elects to make a payment to the county by a financial transaction device and a surcharge or convenience fee is imposed, the payment of the surcharge or fee shall be considered voluntary and the surcharge or fee is not refundable.

(G) If a person makes payment by financial transaction device and the payment is returned or dishonored for any reason, the person is liable to the county for payment of a penalty over and above the amount of the expense due. The board of county commissioners shall determine the amount of the penalty, which may be either a fee not to exceed twenty dollars or payment of the amount necessary to reimburse the county for banking charges, legal fees, or other expenses incurred by the county in collecting the returned or dishonored payment. The remedies and procedures provided in this section are in addition to any other available civil or criminal remedies provided by law.

(H) No person making any payment by financial transaction device to a county office shall be relieved from liability for the underlying obligation except to the extent that the county realizes final payment of the underlying obligation in cash or its equivalent. If final payment is not made by the financial transaction device issuer or other guarantor of payment in the transaction, the underlying obligation shall survive and the county shall retain all remedies for enforcement that would have applied if the transaction had not occurred.

(I) A county official or employee who accepts a financial transaction device payment in accordance with this section and any applicable state or local policies or rules is immune from personal liability for the final collection of such payments.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-09-2001; 2008 SB241 07-18-2008



Section 301.29 - Use of procurement cards.

(A) As used in this section:

(1) "Officer" includes an individual who also is an appointing authority.

(2) "Procurement card" means a financial transaction device as defined in section 301.28 of the Revised Code and as authorized under this section, but excludes any credit card authorized under section 301.27 of the Revised Code.

(B) A procurement card held by a board of county commissioners or the office of any other county appointing authority shall be used only to pay work-related expenses. No late charges or finance charges shall be allowed as an allowable expense unless authorized by the board of county commissioners.

(C)

(1) In any county that chooses to use procurement cards, the board of county commissioners shall, by resolution, adopt a policy with the advice of the county auditor, for the county's use of those cards. The resolution shall include provisions that limit the use of a procurement card to payment for one or more specific work-related or specific classes of work-related expenses, and limit procurement card transactions to a specific number of transactions per day, month, quarter, or other specified period as authorized in division (F)(2) of this section, by supplier or work-related expense. In addition, the resolution shall limit a procurement card to daily and monthly spending limits.

The resolution also shall contain a list of administrative controls that the board determines, after consulting with the county auditor, will be sufficient for use of a procurement card. Those administrative controls shall include at a minimum the following:

(a) An aggregate amount that may be incurred through use of each card within a day, week, or month;

(b) Classes of permissible goods and services that may be purchased with a procurement card;

(c) In case a procurement card is misused, a procedure for revocation of the card.

(2) The county auditor shall develop internal accounting controls in consultation with the auditor of state for the implementation of this section.

(3) If a board of county commissioners adopts a policy under division (C)(1) of this section, it shall advertise a request for proposals from issuers of procurement cards in a newspaper of general circulation within the county at least once a week for two consecutive weeks. The advertisement shall specify the purpose of the request, the type of procurement card or cards sought, and the date by which proposals must be received. That date shall not be less than ten days after the last day of the second week in which the request is advertised.

The board also may post the advertisement by electronic means, including posting the advertisement on the county's internet site on the world wide web. If the advertisement is posted on the county web site, the board may eliminate the second newspaper publication otherwise required by this division if the first notice published in a newspaper of general circulation meets all of the following:

(a) It is published at least two weeks before the date required for the receipt of the proposals.

(b) It includes a statement that the notice is posted on the county's internet site on the world wide web.

(c) It includes the county's internet address on the world wide web.

(d) It provides instruction for accessing the advertisement on the county web site.

The board shall determine upon the advice of the county auditor and county treasurer whether to contract with any one or more issuers that submit a timely proposal. Before entering into a contract, the board shall adopt a resolution stating the contract's intent and guidelines consistent with divisions (C)(1) and (2) of this section for the use of each procurement card.

(D) A county appointing authority may apply to the board of county commissioners for authorization to have an officer or employee of the appointing authority use a procurement card held by that appointing authority. The authorization request shall state whether the card is to be issued only in the name of the office of the appointing authority or whether the issued card also shall include the name of a specified officer or employee.

(E) The debt incurred as a result of the use of a procurement card under this section shall be paid from moneys appropriated to specific appropriation line items of the appointing authority.

(F)

(1) Except as otherwise provided in division (F)(2) of this section, every officer or employee authorized to use a procurement card held by the board or appointing authority shall submit to the board by the first day of each month an estimate of the officer's or employee's work-related expenses for that month, unless the board authorizes, by resolution, the officer or employee to submit to the board such an estimate for a period longer than one month. The board may revise the estimate and determine the amount it approves, if any, not to exceed the estimated amount. The board shall certify the amount of its determination to the county auditor along with the specific appropriation line items from which the expenditures are to be made. After receiving certification pursuant to division (D) of section 5705.41 of the Revised Code that the specific appropriation line item for which the procurement card is approved for use is free from previous and then-outstanding obligations or certifications, the board shall authorize the officer or employee to incur debt for the expenses against the county's credit up to the authorized amount.

(2) In lieu of following the procedure set forth in division (F)(1) of this section, a board of county commissioners may adopt a resolution authorizing an officer or employee of an appointing authority to use a county procurement card to pay for specific classes of work-related expenses, or to use a specific procurement card for any work-related expenses, without submitting an estimate of those expenses to the board as required by division (F)(1) of this section. Prior to adopting the resolution, the board shall notify the county auditor. The resolution shall specify whether the officer's or employee's exemption extends to the use of a specific procurement card, which card shall be identified by its number, or to one or more specific work-related uses. Before any procurement card issued for specific uses may be used to make purchases for uses other than those specific uses listed in the resolution, the procedures outlined in division (F)(1) of this section must be followed or the use shall be considered an unauthorized use. Use of any procurement card under division (F)(2) of this section shall be limited to the amount appropriated and encumbered in a specific appropriation line item for the permitted use or uses designated in the authorizing resolution, or, in the case of a resolution that authorizes use of a specific procurement card, for any work-related expense, but only to the extent the moneys in those specific appropriation line items are not otherwise encumbered.

(3) A procurement card shall not be used in any manner that circumvents the competitive bidding requirements of section 307.86 of the Revised Code.

(G)

(1) Any time a county procurement card approved for use for an authorized amount under division (F)(1) of this section is used for more than that authorized amount, the appointing authority may request the board of county commissioners to authorize after the fact the expenditure of any amount charged beyond the originally authorized amount if, upon the board's request, the county auditor certifies that sum of money is in the treasury or in the process of collection to the credit of the appropriate appropriation line item for which the procurement card was used, and is free from previous and then-outstanding obligations or certifications. If the card is used for more than the amount originally authorized and if for any reason that amount is not authorized after the fact, the county treasury shall be reimbursed for any amount spent beyond the originally authorized amount in the following manner:

(a) If the card is issued in the name of a specific officer or employee, the officer or employee is liable in person and upon any official bond the officer or employee has given to the county to reimburse the county treasury for the amount charged to the county beyond the originally authorized amount.

(b) If the card is issued to the office of the appointing authority, the appointing authority is liable in person and upon any official bond the appointing authority has given to the county for the amount charged to the county beyond the originally authorized amount.

(2) No user of a county procurement card authorized for use under division (F)(2) of this section shall use the card for any expenditure that is more than the amount appropriated under that division. If at any time a county procurement card authorized for use under division (F)(2) of this section is used for more than the amount appropriated under that division, the appointing authority may request the board of county commissioners to issue a supplemental appropriation or make a transfer to the specific appropriation line items as permitted in section 5705.40 of the Revised Code, to cover the amount charged beyond the originally appropriated amount. If the card is used for more than the amount originally appropriated and if for any reason that amount is not appropriated or transferred as permitted by this division, the county treasury shall be reimbursed for any amount spent beyond the originally appropriated amount in the following manner:

(a) If the card is issued in the name of a specific officer or employee, the officer or employee is liable in person and upon any official bond the officer or employee has given to the county for reimbursing the county treasury for any amount charged on the card beyond the originally appropriated amount.

(b) If the card is issued in the name of the office of the appointing authority, the appointing authority is liable in person and upon any official bond the appointing authority has given to the county for reimbursement for any amount charged on the card beyond the originally appropriated amount.

(3) Whenever any officer or employee who is authorized to use a procurement card held by the board or the office of any other county appointing authority suspects the loss, theft, or possibility of unauthorized or unlawful use of the card, the officer or employee shall notify the county auditor and the officer's or employee's appointing authority or the board immediately and in writing.

(4) If the county auditor determines there has been a procurement card expenditure beyond the appropriated or authorized amount as provided in division (F) of this section, or for an unlawful purpose, the auditor immediately shall notify the board of county commissioners. When the board determines, on its own or after notification from the county auditor, that the county treasury should be reimbursed for procurement card expenditures beyond the appropriated or authorized amount as provided in divisions (G)(1) and (2) of this section, it shall give written notice to the county auditor and to the officer or employee or appointing authority liable to the treasury as provided in those divisions. If, within thirty days after issuance of this written notice, the county treasury is not reimbursed for the amount shown on the written notice, the prosecuting attorney of the county shall recover that amount from the officer or employee or appointing authority who is liable under this section by civil action in any court of appropriate jurisdiction.

(H) Use of a county procurement card for any use other than those permitted under division (B) of this section is a violation of law for the purposes of section 2913.21 of the Revised Code.

Effective Date: 02-12-2004






Chapter 302 - ALTERNATIVE FORM OF COUNTY GOVERNMENT

Section 302.01 - Electors may adopt alternative form of county government.

The electors of any county may adopt an alternative form of county government authorized by the provisions of sections 302.01 to 302.24, inclusive, of the Revised Code. Upon adoption as provided by such sections, said alternative form of government shall take the place of the form of government then existing in such county and the provisions of sections 302.01 to 302.24, inclusive, of the Revised Code, applicable to the adopted alternative form of government shall be controlling in such county as to all matters to which they relate, and other provisions of the general laws of the state shall be operative therein only insofar as they are not inconsistent with the aforesaid provisions.

Effective Date: 10-16-1961



Section 302.02 - County executive in alternative form of county government.

An alternative form of county government shall include either an elective county executive as provided for by section 302.15 of the Revised Code or an appointive county executive as provided by section 302.16 of the Revised Code, and all those provisions of sections 302.01 to 302.24, inclusive, of the Revised Code, which have not been specifically designated as applicable only to the elective county executive plan or the appointive county executive plan.

The alternative form of county government providing for the office of the elective county executive shall be known as the elective executive plan, and the alternative form providing for the office of appointive county executive shall be known as the appointive executive plan.

Effective Date: 10-16-1961



Section 302.03 - Petition on question of adopting one of the alternative forms of county government.

(A) The board of county commissioners of any county may, by a two-thirds vote of the board, or shall, upon petition by three per cent of the electors of the county as determined by the number of votes cast therein for the office of governor at the most recent gubernatorial election, by resolution, cause the board of elections in the county to submit to the electors of the county the question of adopting one of the alternative forms of county government authorized by sections 302.01 to 302.24 of the Revised Code. The question shall be voted upon at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections.

(B) If, in any county, a resolution is adopted by the board of county commissioners requiring that the question of choosing a commission to frame a county charter be submitted to the electors thereof prior to the resolution provided for in this section, the proposition to adopt an alternative form of county government provided in sections 302.01 to 302.24 of the Revised Code, shall not be submitted in that county as long as the question of choosing such commission or of adopting a charter framed by such commission is pending therein.

(C) Any proposition for an alternative form of county government shall specify the number of members of the board of county commissioners, how many shall be elected at large, or how many shall be elected by districts.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 302.04 - Ballot language commissioners elected at large.

In submitting to the electors of any county the question of adopting an alternative form of county government whereby the entire board of county commissioners are elected at large, the board of elections shall submit the question in language substantially as follows:

"Shall the county of . . . . . . . . adopt the form of county government known as the county (name of plan) plan with a board of (number) county commissioners elected as provided for in sections 302.01 to 302.24, inclusive, of the Revised Code?

( ) For adoption of the county (name of plan) plan.

( ) Against adoption of the county (name of plan) plan."

At least forty-five days prior to the election thereon the board of county commissioners shall cause a copy of the alternative form to be distributed to each elector of the county so far as may be reasonably possible. Immediately following said election the board of elections shall file a certificate of the results thereof with the secretary of state.

Effective Date: 12-13-1967



Section 302.041 - Ballot language commissioners elected by district.

In submitting to the electors of any county the question of adopting an alternative form of county government whereby any members of the board of county commissioners are elected by district, the board of elections shall submit the question in language substantially as follows:

"Shall the county of . . . . . . . . adopt the form of county government known as the county (name of plan) plan with a board of (number) county commissioners, of which (number) shall be elected at large and (number) shall be elected by districts, as provided for in sections 302.01 to 302.24, inclusive, of the Revised Code, under which form each county commissioner shall receive annual compensation equal to (number) per cent of that provided in section 325.10 of the Revised Code?

( ) For adoption of the county (name of plan) plan.

( ) Against adoption of the county (name of plan) plan."

The proposition for such alternative form shall establish the percentage of the annual compensation provided in section 325.10 of the Revised Code which each county commissioner shall receive as annual compensation in lieu of the amount provided in section 325.10 of the Revised Code.

If the proposition for the alternative form fails to divide the county into county commissioner districts, the board of elections shall divide the county into such districts in the manner provided in section 302.082 of the Revised Code, within forty-five days prior to the election on the question of adopting an alternative form.

At least forty-five days prior to the election thereon the board of county commissioners shall cause a copy of the alternative form to be distributed to each elector of the county so far as may be reasonably possible. The board of elections shall display a map indicating the boundaries of each county commissioner district, in a conspicuous place at each polling place at such election. Immediately following such election the board of elections shall file a certificate of the results thereof with the secretary of state.

Effective Date: 12-13-1967



Section 302.05 - Process when alternative form adopted.

If a majority of the votes cast on the proposition of adopting an alternative form of county government is in the affirmative, then such form shall thereby be adopted and become the form of government of the county. If more than one alternative form receives a majority of votes cast on the proposition in an election, the form receiving the largest number of votes shall be adopted. The provisions of sections 302.01 to 302.24, inclusive, of the Revised Code, as they apply to the nomination and election of county officers, shall be in effect immediately. All other provisions of sections 302.01 to 302.24, inclusive, of the Revised Code, shall take effect on the first Monday in January following the next regular state election.

Under an alternative form whereby any members of the board of county commissioners are elected by districts, each county commissioner shall receive, in lieu of the annual compensation provided by section 325.10 of the Revised Code, the percentage thereof specified in the adopted plan.

Effective Date: 12-13-1967



Section 302.06 - Proposition to discontinue an alternative form of county government.

A proposition to discontinue an alternative form of county government under sections 302.02 to 302.24, inclusive, of the Revised Code, or to adopt another alternative form of county government pursuant to sections 302.01 to 302.24, inclusive, of the Revised Code, may be submitted to the electors of the county at any general election in the manner provided for the submission of an alternative form of county government pursuant to section 302.03 of the Revised Code.

Effective Date: 10-16-1961



Section 302.07 - Adoption or discontinuance of alternative form of county government not to affect present acts.

The adoption or discontinuance of an alternative form of county government in any county as provided in sections 302.01 to 302.24, inclusive, of the Revised Code, shall not affect any act done, ratified, or affirmed, or any contract or other right or obligation other than contracts for personal services, accrued or established, or any action, prosecution, or proceeding, civil or criminal, pending at the time such change in form of government takes effect; nor shall the adoption or discontinuance of such form of government affect causes of such action, prosecutions, or proceedings existing at the time it takes effect; but such rights shall attach to, and actions, prosecutions, or proceedings may be prosecuted and continued, or instituted and prosecuted against, by, or before the department having jurisdiction or power of the subject matter to which such action, prosecution, or proceedings pertains. All rules, regulations, and orders lawfully promulgated prior to such adoption shall continue in force and effect until amended or rescinded in accordance with sections 302.01 to 302.24, inclusive, of the Revised Code.

On the effective date of the adoption or discontinuance of an alternative form of county government causing a transfer of rights, duties, and powers from one department or office to another, all books, records, papers, documents, property, real and personal, funds, appropriations and balances of appropriations, and pending business in any way pertaining to such rights, powers, and duties shall be similarly transferred.

Effective Date: 10-16-1961



Section 302.08 - Electing of county commissioners at large in alternative form.

(A) Under all alternative forms of county government whereby the entire board of county commissioners is elected at large there shall be a board of county commissioners who shall have the qualifications and shall be nominated and elected as provided by general law, except as otherwise provided for in this section.

(B) The board shall consist of such number of members as shall be determined by inclusion of one of the following optional provisions in the alternative form adopted pursuant to section 302.03 of the Revised Code:

Option A. Three members.

Option B. Five members.

Option C. Seven members.

Option D. Nine members.

If the electors of a county approve a proposition to adopt an alternative form of county government under section 302.06 of the Revised Code, and thereby adopt a different size of the board of county commissioners, the change in membership shall be effected as follows:

(1) Whenever the number of members of the board is increased, there shall be elected at the regular state election next following the adoptions of such provision, a sufficient number of county commissioners to bring the total membership of the board up to the number fixed. County commissioners shall serve a term of four years, except the candidates first elected under the provisions of this section.

(2) Whenever the number of members of the board is decreased, the optional provision adopted under division (B) of this section shall be effective as to half the number by which the size of the board is decreased on the first Monday in January following the next regular state election and as to the other half on the first Monday in January two years later.

(C) The term of office of county commissioners shall be for four years, except as provided in division (C) of this section. If the alternative form as adopted provides for no change in size of the board of county commissioners, county commissioners shall continue to be elected for four-year terms.

If the alternative form as adopted provides for an increased membership on the board of county commissioners as provided by one of the optional provisions B, C, or D of division (B) of this section, the additional members shall be elected to the board at the first regular state election subsequent to the adoption of the alternative form.

If the first election under an alternative form of county government provided for in sections 302.01 to 302.24, inclusive, of the Revised Code, occurs in a year in which one county commissioner is to be elected under section 305.01 of the Revised Code, and the alternative form as adopted provides for an expansion of the board to five, seven, or nine commissioners, the required number of vacancies shall be filled as follows:

(1) If the new board is to be a five-man board, three commissioners shall be elected for four-year terms.

(2) If the new board is to be a seven-man board, five commissioners shall be elected, four commissioners for four-year terms and one commissioner for a two-year term; the four candidates receiving the most votes being awarded the four-year terms and the fifth candidate in terms of votes received being assigned the two-year term.

(3) If the new board is to be a nine-man board, seven commissioners shall be elected, five commissioners for four-year terms and two commissioners for two-year terms; the five candidates receiving the most votes being awarded the four-year terms and the two-year terms being assigned to the next two candidates in terms of votes received.

If the first election under an alternative form of county government provided for in sections 302.01 to 302.24, inclusive, of the Revised Code, occurs in a year in which two county commissioners are to be elected under section 305.01 of the Revised Code, and the alternative form as adopted provides for an expansion of the board to five, seven, or nine commissioners, the required number of vacancies shall be filled as follows:

(a) If the new board is to be a five-man board, four commissioners shall be elected, three commissioners for four-year terms and one commissioner for a two-year term; the three candidates receiving the most votes being awarded the four-year terms and the fourth candidate in terms of votes received being assigned the two-year term.

(b) If the new board is to be a seven-man board, six commissioners shall be elected, four commissioners for four-year terms and two commissioners for two-year terms; the four candidates receiving the most votes being awarded the four-year terms and the two-year terms being assigned to the next two candidates in terms of votes received.

(c) If the new board is to be a nine-man board, eight commissioners shall be elected, five commissioners for four-year terms and three commissioners for two-year terms; the five candidates receiving the most votes being awarded the four-year terms and the two-year terms being assigned to the next three candidates in terms of votes received.

At all succeeding elections, after the first regular state election subsequent to adoption of an alternative form, all members of the board of county commissioners shall continue to be elected for four-year terms.

Effective Date: 12-13-1967



Section 302.081 - Alternative form of county government must include board of county commissioners.

An alternative form of county government shall include a board of county commissioners, elected either at large as provided in sections 302.04 and 302.08 of the Revised Code, or by districts as provided in sections 302.041 and 302.082 of the Revised Code, and in all those provisions of sections 302.01 to 302.24 of the Revised Code, which have not been specifically designated as applicable only in the case whereby the entire board is elected at large, or in the case whereby any of the members are elected by districts.

Effective Date: 06-22-1984



Section 302.082 - Electing of county commissioners by districts in alternative form.

(A) Under all alternative forms of county government whereby any members of the board of county commissioners are elected by districts there shall be a board of county commissioners who shall have the qualifications and shall be nominated and elected as provided by general law, except as otherwise provided for in this section.

(B) The board shall consist of such odd number of members, not less than three nor more than twenty-one members, as is provided in the proposition for the alternative form that has been adopted. If the proposition provides for seven or more members, no more than half shall be elected at large.

Any or all districts for county commissioners may be multimember districts, but the division of the county into districts for county commissioners shall conform to the constitutional standards for division of the state into districts for election of members of the general assembly. If the proposition for the alternative form adopted provides that any county commissioners shall be elected by districts, the board of county commissioners shall, every ten years, commencing in 1971 and every ten years thereafter, divide the county into county commissioner districts, using the most recent decennial federal census.

(C) The term of office of county commissioners shall be four years, except as provided in division (C) of this section. If the proposition for the alternative form adopted changes the number of county commissioners, or changes the number of commissioners who are elected by districts, the total number of commissioners shall be elected at the first regular state election following the adoption of the alternative form. The board of elections shall assign a number to each county commissioner position established by the provisions of the alternative form. Candidates shall file for and be elected to a specifically numbered position. The odd-numbered positions shall be filled for a term of four years, and the even-numbered positions shall be filled for a term of two years at the first election and for four years thereafter.

Effective Date: 12-13-1967



Section 302.09 - [Effective Until 6/21/2013] Vacancy in office.

When a vacancy occurs in the board of county commissioners or in the office of county auditor, county treasurer, prosecuting attorney, clerk of the court of common pleas, sheriff, county recorder, county engineer, or coroner more than fifty-six days before the next general election for state and county officers, the vacancy shall be filled as provided for in divisions (A) and (B) of section 305.02 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-10-1963

This section is set out twice. See also § 302.09, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 302.09 - [Effective 6/21/2013] Vacancy in office.

When a vacancy occurs in the board of county commissioners or in the office of county auditor, county treasurer, prosecuting attorney, clerk of the court of common pleas, sheriff, county recorder, county engineer, or coroner more than forty days before the next general election for state and county officers, the vacancy shall be filled as provided for in divisions (A) and (B) of section 305.02 of the Revised Code.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-10-1963

This section is set out twice. See also § 302.09, effective until 6/21/2013.



Section 302.10 - Board rules, records and voting.

The board of county commissioners shall determine its own rules and order of business and cause a journal of its proceedings to be kept. A majority of the members elected to the board shall constitute a quorum to do business. No action of the board shall be valid or binding unless adopted by the affirmative vote of a majority of the members elected to the board.

Effective Date: 10-16-1961



Section 302.11 - Board organization.

The board of county commissioners shall organize on the first Monday of each year, by the election of one of its members as president and one other member as vice-president for terms of one year. The president shall preside at all regular and special sessions of the board.

Notwithstanding section 305.05 of the Revised Code, when the president of the board is absent from the county or unable to perform his duties, or in case of death, resignation, or removal, the vice-president shall act as president pending any future meeting of the board at which it may select one of its members to become the president.

Except as provided by sections 302.01 to 302.24, inclusive, of the Revised Code, the president of the board shall have all powers and duties vested in or imposed upon the president of the board by general law.

Effective Date: 01-23-1963



Section 302.12 - Board to be policy-determining body - powers and duties.

The board of county commissioners is the policy-determining body of the county. Except as otherwise provided by sections 302.01 to 302.24, inclusive, of the Revised Code, it has all the powers and duties vested by law in boards of county commissioners. All powers and duties which may be vested by law in counties or in county officers or agencies, or which may be transferred to the county by action of a township or municipality under authority of Section 1 of Article X, Ohio Constitution, and which are not assigned by law to any department, office, or body existing under the alternative form of government in force, shall be exercised or performed by the board or by the department, office, or body designated by resolution of the board.

Effective Date: 01-23-1963



Section 302.13 - Specific powers of board.

Pursuant to and in conformity with the Constitution of Ohio and without limiting the powers and duties otherwise vested in the board of county commissioners, the board may:

(A) Establish a department of finance, a department of human services, a department of health which shall exercise the powers and perform the duties of the general health district according to policies established by the board of county commissioners notwithstanding Chapter 3709. of the Revised Code, a purchasing department, a department of public works, a department of law, a department of personnel, a department of detention and correction, a department of water and sewers, and such other departments, divisions, and sections under the supervision of the county executive, as it determines to be necessary for the efficient administration of the county's business, and may provide for the merger of such departments, divisions, and sections;

(B) Determine the compensation of appointive heads of departments and divisions under the supervision of the board of county commissioners and adopt by resolution a classification plan and schedule fixing the rates of compensation of all classes and grades in the county service. Such schedule shall provide uniform compensation for like service, and may establish minimum and maximum rates for any grade of position within which the compensation shall be fixed by the appointing authority.

(C) Determine what officers and employees shall file bond, and fix the amount and form thereof and approve the surety of the bond given;

(D) Provide for the borrowing of money in anticipation of the collection of taxes and revenues for the current fiscal year;

(E) Acquire, construct, maintain, administer, rent, and lease property including buildings and other public improvements as provided by law;

(F) Cooperate or join by contract pursuant to section 302.21 of the Revised Code with any city, county, state, or political subdivision or agency thereof, or with the United States or any agency thereof, for the planning, development, construction, acquisition, or operation of any public improvement or facility, or for a common service; and may provide the terms upon which the county shall perform any of the services and functions of any municipality or political subdivision in the county;

(G) Accept, in the name of the county, gifts, devises, bequests, and grants-in-aid from any person, firm, corporation, city, county, state, or political subdivision or agency thereof, or from the United States or any agency thereof;

(H) Request periodic or special reports by the county executive, elected officers, and administrative officers and bodies, and may require their attendance upon its meetings;

(I) Designate the maximum number of assistants, deputies, clerks, and other persons that may be employed in each of the offices and departments of the county;

(J) Authorize the county executive to employ experts and consultants in connection with the administration of the affairs of the county;

(K) Establish procedures governing the making of county contracts and the purchasing of county supplies and equipment by competitive bidding;

(L) Exercise control over expenditures by all county officials and promulgate and execute an allotment schedule allocating annual appropriations for any county government purpose by item on either a monthly or quarterly basis;

(M) By ordinance or resolution make any rule, or act in any matter not specifically prohibited by general law; provided that, in the case of conflict between the exercise of powers pursuant to this division and the exercise of powers by a municipality or township, the exercise of power by the municipality or township shall prevail, and further provided that the board may levy only taxes authorized by general law.

Effective Date: 12-23-1986



Section 302.14 - County executive.

There shall be a county executive, who shall be the chief executive officer of the county. He shall be either an elective county executive as provided for in section 302.15 of the Revised Code, or an appointive county executive as provided for in section 302.16 of the Revised Code.

In case of the absence or disability of the county executive as determined by the board of county commissioners, his duties shall be performed during his absence or disability by whomsoever the board of county commissioners designates by resolution.

Effective Date: 07-02-1967



Section 302.15 - Elective executive plan.

In a county adopting the elective executive plan the chief executive officer shall be known as the county executive. The county executive shall be elected at the first regular county general election following the adoption of the alternative form and shall hold his office for a term of four years. Only an elector of the county shall be eligible for election as county executive and shall be nominated and elected in the manner provided by general law for county officers.

In case the office of county executive is or becomes vacant by reason of death, resignation, or removal, it shall be filled by the board of county commissioners for the unexpired term.

In the elective executive plan, the salary of the first county executive, for his first term, shall be one hundred and sixty per cent of that established by section 325.10 of the Revised Code for a member of the board of county commissioners in the county. For all subsequent county executives and terms, the salary shall be fixed by the board of county commissioners one year prior to the county executive's term of office.

Effective Date: 07-02-1967



Section 302.16 - Appointive executive plan.

In a county adopting the appointive executive plan, the county executive shall be an elector of the county and appointed by the board of county commissioners. No persons elected to membership on the board of county commissioners shall thereafter be eligible for appointment as county executive until the conclusion of one year after the expiration of the term for which he was elected.

The county executive shall be appointed for an indefinite term, but may be removed by the board of county commissioners.

In the appointive executive plan, the salary of the county executive shall be fixed by the board of county commissioners.

Effective Date: 07-02-1967



Section 302.17 - County executive responsibilities.

The county executive shall be responsible for the proper administration of the affairs of the county placed in his charge, and, by resolution of the board of county commissioners, may serve as the head of any county department created by the board pursuant to sections 302.01 to 302.24, inclusive, of the Revised Code, provided he has the qualifications required by law.

Effective Date: 10-16-1961



Section 302.18 - County executive - powers and duties.

(A) The county executive shall be the administrative head of the county and shall have all powers and shall perform all duties of an administrative executive nature vested in or imposed upon the board of county commissioners by general law or by agreement with any municipality or other subdivision of government of Ohio and such additional powers as are granted and imposed by the board, and the county executive shall administer the resolutions of the board of county commissioners and the laws of the state relating to or required to be enforced by the county executive's office. The county executive shall supervise the departments established pursuant to division (A) of section 302.13 of the Revised Code. All authority of the board of county commissioners under general law with respect to the adoption of the county budget and the submission of any matter to the electors shall be exercised by the board of county commissioners provided for under Chapter 302. of the Revised Code. Contracts between the county and other agencies of government shall be approved or authorized by the board of county commissioners.

(B) The county executive, under the elective executive plan, shall exercise all authority of the board of county commissioners to appoint, suspend, and remove all county personnel whose appointment, suspension, and removal was a function of the board of county commissioners under general law, except for the clerk of the board of county commissioners, the clerk's clerical assistants, and the appointments listed in division (C) of section 302.18 of the Revised Code. Under the appointive executive plan, the board of county commissioners shall have the power to appoint, suspend, and remove all county personnel whose appointment, suspension, and removal was a function of the board under general law, upon the recommendations of the county executive.

(C) Appointment of officers, which by general law in sections 303.04, 303.13, 305.29, 306.01, 306.02, 329.01, 329.06, 5153.39, and 5155.03 of the Revised Code is required to be made by the board of county commissioners, shall be made by the county executive, under either plan, with advice and consent of the board of county commissioners. The county executive, under either plan, also shall appoint with the advice and consent of the board of county commissioners, all officers and members of boards and commissions, other than officers of a court or employees or other persons advisory to or subject to the supervision of a court or judge thereof, which by general law in sections 331.01, 339.02, 1545.02, 1545.03, 1545.04, and 1545.05 of the Revised Code are to be appointed by a judge or judges of the probate or common pleas court of the county.

(D) The county executive, under the elective executive plan, shall have the power to veto any ordinance or resolution adopted by the board of county commissioners. A veto by the county executive may apply to all or any items of an ordinance appropriating money. Certification of a veto must be made by the county executive within ten days of its adoption by the board of county commissioners, and the board of county commissioners may override the veto by a two-thirds vote of all its members. Under the elective executive plan an ordinance or resolution shall become effective upon approval by the county executive, expiration of such ten days without approval or veto, or overriding of a veto.

(E) The county executive shall promote the coordination of all county functions and for this purpose shall make an annual public report on the state of the county.

Effective Date: 10-01-1997



Section 302.19 - Additional duties.

In addition to other powers and duties provided in sections 302.01 to 302.24, inclusive, of the Revised Code, the county executive shall:

(A) Prepare and recommend to the board of county commissioners the annual tax budget and county appropriation resolution;

(B) Keep the board advised of the financial condition and future needs of the county;

(C) Prepare and submit to the board such measures as he deems necessary for the conduct of the county's business;

(D) Attend meetings of the board of county commissioners and take part in the discussion of all matters before the board;

(E) Prepare and submit to the board of county commissioners such reports on the operations of any departments, offices, and bodies under his control as may be required by the board.

Effective Date: 10-16-1961



Section 302.20 - County department of finance - duties.

If established under this chapter, the department of finance shall:

(A) Maintain a complete system of accounts of the financial transactions of the county and of the department and shall determine the form of the financial records and accounts to be kept by a county department, office, or agency. The accounting system shall be so designed as to avoid the keeping of duplicate records of tax and other financial transactions insofar as is consistent with proper accounting control.

(B) Examine and determine the regularity, legality, and correctness of each expenditure, claim, voucher, or payroll against the county, and the county auditor shall draw warrants on the county treasurer for the payment of such expenditure, claim, voucher, or payroll when approved by the department of finance and only when so approved.

(C) Transfer temporarily deputies or employees from one office or department of the county to another to promote efficiency and economy, except that any transfers of employees of an elected officer shall be made only with the consent of such officer, and except that no persons appointed by the sheriff may at any time be so transferred.

Effective Date: 07-01-1985



Section 302.201 - Department of law - duties of director of law.

If established under the provisions of Chapter 302. of the Revised Code, the department of law shall be administered by a director of law who shall be an attorney-at-law admitted to the practice of law in this state. The director of law shall serve as legal advisor to the board of county commissioners, the county executive, and the county departments, offices, and agencies responsible to the board and the county executive. The director of law shall give written opinions as to the law when specifically requested so to do by the board or the county executive, act as counsel for the board and the county executive in any proceeding instituted by or against the board or the county executive, and perform any other legal duties assigned by the board of county commissioners or the county executive.

Effective Date: 07-02-1967



Section 302.202 - Department of personnel - powers and duties.

If established under this chapter, the department of personnel shall make and promulgate personnel rules that, when adopted by the board of county commissioners after public hearing, shall be the sole basis for determining the provisions and procedures of the county personnel system.

Notwithstanding the provisions of Chapter 124. of the Revised Code, personnel rules adopted by the board of county commissioners pursuant to this section, may provide for, but need not be limited to, the following:

(A) Classification of all county positions, which classification shall be based on the duties, authority, and responsibility of each position;

(B) A pay plan for all county positions, which pay plan may include fringe benefits as may be determined by the board of county commissioners, in addition to salary;

(C) Certification of payrolls as to compliance with the pay plan and the personnel rules;

(D) The method of holding competitive tests for determining the merit and fitness of candidates for appointment and promotion;

(E) The establishment, maintenance, and certification of eligible lists for filling vacancies;

(F) The order and manner in which lay-offs may be effected;

(G) The procedure for suspension and removal of employees, which procedure shall include provisions for appeals from orders of suspension or removal or other disciplinary action;

(H) The hours of work, the attendance regulations, and the provisions for sick and vacation leave;

(I) Other practices and procedures necessary to the administration of the county personnel system.

Effective Date: 08-26-1977; 07-01-2007



Section 302.203 - Department of detention and correction - powers and duties.

If established under the provisions of Chapter 302. of the Revised Code, the department of detention and correction shall assume all of the responsibility for the establishment, maintenance, and operation of an adult detention and correction administration for the county. Notwithstanding the provisions of Chapter 341. of the Revised Code, the department of detention and correction shall assume all responsibility for county jails assigned by that chapter to the county sheriff and shall make and promulgate rules and regulations for the care and custody of prisoners and the maintenance and operation of the county jail. Such rules and regulations shall be subject to approval of the joint session of the court of common pleas.

Effective Date: 07-02-1967



Section 302.204 - Department of water and sewers - duties and functions.

If established under the provisions of Chapter 302. of the Revised Code, the department of water and sewers shall assume all duties and perform all functions related to the operation of the county's sewer and water systems. The board of county commissioners may create a board of trustees to serve at its pleasure and may assign to such board such functions and responsibilities as are by law delegated to the board of county commissioners in Chapter 6117. and 6103. of the Revised Code as they pertain to the operation of a county sewer system and a county water system.

Effective Date: 07-02-1967



Section 302.21 - Agreements with other political subdivisions.

The board of county commissioners as provided in section 302.22 of the Revised Code may enter into an agreement with the legislative authority of any municipal corporation, township, port authority, water or sewer district, school district, library district, health district, park district, soil and water conservation district, water conservancy district, or other taxing district, or with the board of any other county, and such legislative authorities may enter into agreements with the board, whereby such board undertakes, and is authorized by the contracting subdivision, to exercise any power, perform any function, or render any service, in behalf of the contracting subdivision or its legislative authority, which such subdivision or legislative authority may exercise, perform, or render.

Upon the execution of such agreement and within the limitations prescribed by it, the board may exercise the same powers as the contracting subdivision possesses with respect to the performance of any function or the rendering of any service, which by such agreement, it undertakes to perform or render, and all powers necessary or incidental thereto, as amply as such powers are possessed and exercised by the contracting subdivision directly. In the absence in such agreement of provisions determining by what officer, office, department, agency, or authority, the powers and duties of the board shall be exercised or performed, the board shall, within the limits of this section, determine and assign such powers and duties to any officer or officers of county government including the auditor, treasurer, engineer, recorder, coroner, sheriff, and prosecuting attorney. Any agreement authorized by this section shall not suspend the possession by a contracting subdivision of any power or function exercised or performed by the board in pursuance of such agreement. Nor shall the board, by virtue of any agreement entered into under this section, acquire any power to levy taxes within and in behalf of a contracting subdivision unless approved by a majority of the electors of the contracting subdivision.

The boards of county commissioners of any two or more counties may contract with each other or by contract create any joint agency to exercise any power, perform any function, or render any service which any board of county commissioners may exercise, perform, or render.

Effective Date: 03-18-1969



Section 302.22 - Agreements with other political subdivisions to provide for payment.

Every agreement entered into under sections 302.21 to 302.24, inclusive, of the Revised Code, shall provide, either in specific terms or by prescribing a method for determining the amounts, for any payments to be made by the contracting subdivision into the county treasury, in consideration of the performance of the agreement. In cases where it is deemed practicable, the agreement may provide that payment shall be made by the retention in the treasury of the amounts due from taxes collected for the contracting subdivision and the county auditor and county treasurer shall be governed by any such provision in settling the accounts for such taxes.

Any agreement entered into by and between two or more boards of county commissioners shall specify the method of payment for the joint exercise of any power, the joint performing of any function, or the joint rendering of any service, which method of payment shall be authorized and binding on the counties so long as the agreement is in effect.

Effective Date: 10-16-1961



Section 302.23 - Rescinding agreements with other political subdivisions.

In the absence from an agreement entered into under sections 302.21 to 302.24, inclusive, of the Revised Code, of a specification of its own duration, such agreement shall continue in effect until it is rescinded. Every such agreement, whether for a definite term or of indefinite duration, may provide for its own rescission. In the absence of any such provision, such agreement may, at any time, be rescinded by the agreement of both parties, and may at any time be rescinded by resolution of either party to the agreement, effective at the end of the fiscal year.

Effective Date: 10-16-1961



Section 302.24 - Agreements with other political subdivisions transferring property.

Any agreement entered into under sections 302.21 to 302.24, inclusive, of the Revised Code, may provide for the transfer to the board of county commissioners of any property, real or personal, used or useful, in the performance of functions or the rendering of services under such agreement. Such transfer may include the proceeds of bonds issued or to be issued by the contracting subdivision, appropriate to the powers, functions, or services under the agreement, such proceeds to be expended by the board subject to the same conditions as would govern the contracting subdivision. Such transfer may convey the absolute title to such property, subject, in the case of the disposal or encumbrance of such real property by the board, to the consent of the legislative authority of the contracting subdivision; or may convey its use only, or any estate or title less than absolute; may limit the power of the board to dispose of such property; and may provide for its return, disposition, division, or distribution, in the event of the rescission or expiration of the agreement.

Effective Date: 10-16-1961






Chapter 303 - COUNTY RURAL ZONING; RENEWAL OF SLUMS AND BLIGHTED AREAS

Section 303.01 - County rural zoning - agriculture defined.

As used in sections 303.02 to 303.25 of the Revised Code, "agriculture" includes farming; ranching; algaculture meaning the farming of algae; aquaculture; apiculture; horticulture; viticulture; animal husbandry, including, but not limited to, the care and raising of livestock, equine, and fur-bearing animals; poultry husbandry and the production of poultry and poultry products; dairy production; the production of field crops, tobacco, fruits, vegetables, nursery stock, ornamental shrubs, ornamental trees, flowers, sod, or mushrooms; timber; pasturage; any combination of the foregoing; and the processing, drying, storage, and marketing of agricultural products when those activities are conducted in conjunction with, but are secondary to, such husbandry or production.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 06-20-1994



Section 303.02 - County commissioners may regulate building and land use in unincorporated territory.

(A) Except as otherwise provided in this section, in the interest of the public health and safety, the board of county commissioners may regulate by resolution, in accordance with a comprehensive plan, the location, height, bulk, number of stories, and size of buildings and other structures, including tents, cabins, and trailer coaches, percentages of lot areas that may be occupied, set back building lines, sizes of yards, courts, and other open spaces, the density of population, the uses of buildings and other structures, including tents, cabins, and trailer coaches, and the uses of land for trade, industry, residence, recreation, or other purposes in the unincorporated territory of the county. Except as otherwise provided in this section, in the interest of the public convenience, comfort, prosperity, or general welfare, the board, by resolution, in accordance with a comprehensive plan, may regulate the location of, set back lines for, and the uses of buildings and other structures, including tents, cabins, and trailer coaches, and the uses of land for trade, industry, residence, recreation, or other purposes in the unincorporated territory of the county, and may establish reasonable landscaping standards and architectural standards excluding exterior building materials in the unincorporated territory of the county. Except as otherwise provided in this section, in the interest of the public convenience, comfort, prosperity, or general welfare, the board may regulate by resolution, in accordance with a comprehensive plan, for nonresidential property only, the height, bulk, number of stories, and size of buildings and other structures, including tents, cabins, and trailer coaches, percentages of lot areas that may be occupied, sizes of yards, courts, and other open spaces, and the density of population in the unincorporated territory of the county. For all these purposes, the board may divide all or any part of the unincorporated territory of the county into districts or zones of such number, shape, and area as the board determines. All such regulations shall be uniform for each class or kind of building or other structure or use throughout any district or zone, but the regulations in one district or zone may differ from those in other districts or zones.

For any activities permitted and regulated under Chapter 1513. or 1514. of the Revised Code and any related processing activities, the board of county commissioners may regulate under the authority conferred by this section only in the interest of public health or safety.

(B) A board of county commissioners that pursuant to this chapter regulates adult entertainment establishments, as defined in section 2907.39 of the Revised Code, may modify its administrative zoning procedures with regard to adult entertainment establishments as the board determines necessary to ensure that the procedures comply with all applicable constitutional requirements.

Effective Date: 09-17-1957; 11-05-2004; 05-06-2004; 05-27-2005; 08-17-2006



Section 303.021 - Designating street names and assigning numbers to buildings.

The board of county commissioners may designate street names and assign numbers to buildings along streets in unincorporated areas. The owners of such buildings shall number or renumber such buildings in accordance with the numbers assigned by the county commissioners.

Effective Date: 09-29-1955



Section 303.022 - Establishing or modifying planned-unit developments.

A county zoning resolution or amendment adopted in accordance with this chapter may establish or modify planned-unit developments. Planned-unit development regulations shall apply to property only at the election of the property owner and shall include standards to be used by the board of county commissioners or, if the board so chooses, by the county zoning commission, in determining whether to approve or disapprove any proposed development within a planned-unit development. The planned-unit development shall further the purpose of promoting the general public welfare, encouraging the efficient use of land and resources, promoting greater efficiency in providing public and utility services, and encouraging innovation in the planning and building of all types of development. Within a planned-unit development, the county zoning regulations, where applicable, subdivision regulations, and platting regulations need not be uniform, but may vary in order to accommodate unified development and to promote the public health, safety, and morals, and the other purposes of this section.

Planned-unit developments may be included in the county zoning resolution under one of the following procedures:

(A) The board of county commissioners may adopt planned-unit development regulations that do not automatically apply to any property in the county, but establish standards that will apply to property that becomes part of a planned-unit development as provided in this division. Property owners who wish to have planned-unit development regulations apply to their property may apply to have the zoning map amended pursuant to section 303.12 of the Revised Code to rezone their property as a planned-unit development and no longer subject to any previously applicable zoning regulations. Once property has been rezoned as a planned-unit development, subsequent development on that property shall comply with the planned-unit development regulations as determined by the board of county commissioners or county zoning commission, as applicable. After the designation of the property as a planned-unit development on the zoning map, any approval or disapproval of subsequent use or development of property in a planned-unit development as being in compliance with regulations established as authorized by this division shall not be considered to be an amendment or supplement to a county zoning resolution for the purpose of section 303.12 of the Revised Code, but may be appealed pursuant to Chapter 2506. of the Revised Code.

(B) Upon the application of property owners, the board of county commissioners may establish a planned-unit development for their property, designating the property as a planned-unit development on the zoning map in accordance with the procedures set forth in section 303.12 of the Revised Code, and simultaneously adopting regulations as part of that same procedure that will apply only to that planned-unit development. Within that development, property is subject to the planned-unit development regulations and not to any other zoning regulations. Compliance with the planned-unit development regulations shall be determined by the board of county commissioners or county zoning commission, as applicable. After the designation of the property as a planned-unit development on the zoning map and the simultaneous adoption of regulations that will apply only to that planned-unit development, any approval or disapproval of subsequent use or development of property in a planned-unit development as being in compliance with regulations established as authorized by this division shall not be considered to be an amendment or supplement to a county zoning resolution for the purpose of section 303.12 of the Revised Code, but may be appealed pursuant to Chapter 2506. of the Revised Code.

(C) Pursuant to section 303.12 of the Revised Code, the board of county commissioners may adopt planned-unit development regulations and amend the zoning map to rezone property as planned-unit developments. Any other zoning regulations and zoning district that exist at the time a planned-unit development district is established under this division continue to apply within the planned-unit development district unless the board or the county zoning commission approves an application of an owner of property within the district to subject the owner's property to planned-unit development regulations under this division. Such an application shall be made in accordance with the planned-unit development regulations and shall include a development plan that complies with the planned-unit development regulations. Upon receiving such an application, the board of county commissioners or county zoning commission, as applicable, shall determine whether the application and plan comply with the planned-unit development regulations. The board's or commission's determination shall not be considered to be an amendment to a county zoning resolution for purposes of section 303.12 of the Revised Code, but may be appealed pursuant to Chapter 2506. of the Revised Code. If the board or commission makes a final determination that the plan included in the application complies with the planned-unit development regulations or, if the board's or commission's final determination is one of noncompliance then if a court of competent jurisdiction issues a final nonappealable order finding compliance, the board or commission, as applicable, shall approve the application and upon approval shall cause the zoning map to be changed so that any other zoning district that applied to the property that is the subject of the owner's application no longer applies to that property. The removal of the prior zoning district from the zoning map is a ministerial act and shall not be considered to be an amendment or supplement to a county zoning resolution for the purposes of section 303.12 of the Revised Code and may not be appealed pursuant to Chapter 2506. of the Revised Code.

County regulations adopted pursuant to this section may require developers to obtain conditional or final certification of compliance with county subdivision or platting regulations at specified stages of development.

Nothing in this section prevents a board of county commissioners from authorizing a planned-unit development as a conditional use in the zoning resolution pursuant to section 303.14 of the Revised Code.

As used in this section, "planned-unit development" means a development which is planned to integrate residential, commercial, industrial, or any other use.

Effective Date: 10-21-1997



Section 303.023 - Prior planned-unit developments continue to be governed by regulations in effect at time of approval or modification.

Any planned-unit development regulations adopted in accordance with section 303.12 of the Revised Code, or any planned-unit developments constructed or approved in a preliminary or final form, under the provisions of a zoning resolution adopted prior to the effective date of this section, if otherwise lawful had they originated on that date, shall be deemed to have been lawful from their origin and the developments shall continue to be governed by regulations in effect at the time of approval, or as modified.

Effective Date: 07-26-1989



Section 303.03 - Adoption of resolution of intention to proceed with county rural zoning.

Before availing itself of the powers conferred in section 303.02 of the Revised Code, the board of county commissioners shall pass a resolution declaring its intention to proceed under sections 303.01 to 303.25 of the Revised Code. The board may act in the following manner:

(A) It may adopt such a resolution upon its own initiative.

(B) It shall adopt such a resolution if there is presented to it a petition, signed by a number of qualified voters residing in the unincorporated area of each township or part of that unincorporated area to be included in the zoning plan equal to not less than eight per cent of the total vote cast for all candidates for governor in such area at the most recent general election at which a governor was elected, requesting the board to proceed with county rural zoning under such sections.

Effective Date: 08-22-1995



Section 303.04 - County rural zoning commission.

The board of county commissioners of any county proceeding under sections 303.01 to 303.25 of the Revised Code, shall create and establish a county rural zoning commission. The commission shall be composed of five members who reside in the unincorporated area of the county to be zoned, to be appointed by the board. The board of county commissioners may appoint two alternate members to the county rural zoning commission, for terms to be determined by the board of county commissioners. An alternate member shall take the place of an absent regular member at any meeting of the county rural zoning commission, according to procedures prescribed by resolution by the board of county commissioners. An alternate member shall meet the same appointment criteria as a regular member. When attending a meeting on behalf of an absent member, the alternate member may vote on any matter on which the absent member is authorized to vote. The terms of the regular members shall be of such length and so arranged that the term of one member will expire each year. Where there is a county or regional planning commission the board of county commissioners may appoint qualified members of such commission who reside in the unincorporated area of the county to serve on the county rural zoning commission. Each regular or alternate member shall serve until the member's successor is appointed and qualified. Members of the zoning commission shall be removable for nonperformance of duty, misconduct in office, or other cause by the board, upon written charges being filed with the board, after a public hearing has been held regarding such charges, and after a copy of the charges has been served upon the member so charged at least ten days prior to the hearing, either personally, by registered mail, or by leaving such copy at the member's usual place of residence. The member shall be given an opportunity to be heard and answer such charges. Vacancies shall be filled by the board and shall be for the unexpired term.

Effective Date: 07-22-1998



Section 303.05 - Recommendations of county rural zoning commission - powers and duties of commission.

The county rural zoning commission shall submit a plan, including both text and maps, representing the recommendations of the zoning commission for the carrying out by the board of county commissioners of the powers, purposes, and provisions set forth in sections 303.01 to 303.99, inclusive, of the Revised Code, including additions to territory in which a county zoning plan is in effect.

The zoning commission may, within the limits of the moneys appropriated by the board for the purpose, employ or contract with such planning consultants and executive and other assistants as it deems necessary except that where a county or regional planning commission is established, the zoning commission shall use the same planning consultants and executive and other assistants as provided for such county or regional planning commission if so ordered by the board. The zoning commission shall organize, adopt rules for the transaction of its business, and keep a record of its actions and determinations. Members of the zoning commission may be allowed their expenses, or such compensation, or both, as the board may approve and provide. No county commissioner shall be employed by the zoning commission of his county.

The zoning commission shall make use of such information and counsel as is available from appropriate public officials, departments, and agencies and such officials, departments, and agencies having information, maps, and data pertinent to county rural zoning shall make them available for the use of the zoning commission.

In any county where there is a county or regional planning commission, the zoning commission shall request such planning commission to prepare or make available to the zoning commission a zoning plan, including text and maps, for the unincorporated area of the county or any portion of the same.

Effective Date: 09-17-1957



Section 303.06 - Public hearing on recommendations - notice.

Before certifying its recommendations of a zoning plan to the board of county commissioners, the county rural zoning commission shall hold at least one public hearing in each township affected by the proposed zoning plan, notice of which shall be given by one publication in one or more newspapers of general circulation in the township at least thirty days before the date of such hearing. The notice shall state the place and time at which the text and maps of the proposed zoning resolution may be examined.

Effective Date: 09-17-1957



Section 303.07 - Submission of proposed zoning resolution to county or regional planning commission.

Following the hearing provided for in section 303.06 of the Revised Code, the county rural zoning commission shall submit the proposed zoning resolution, including text and maps, to the county or regional planning commission of the county or district in which the county is located, if there is such a commission, for approval, disapproval, or suggestions.

The approval of the planning commission shall be conclusively presumed unless, within twenty days after receiving the proposed zoning resolution, it notifies the zoning commission to the contrary.

In the event the planning commission disapproves of the proposed zoning resolution or suggests any material change, the zoning commission shall hold a public hearing on the resolution in each township affected by the proposed changes, due notice of which shall be given as provided in section 303.06 of the Revised Code. When the zoning commission has completed its recommendations for a zoning plan it shall certify the plan to the board of county commissioners.

Effective Date: 10-01-1953



Section 303.08 - Public hearing on zoning plan.

After receiving the certification of a zoning plan from the county rural zoning commission, and before adoption of any such zoning resolution, the board of county commissioners shall hold a public hearing on the resolution, at least thirty days' notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the county.

Effective Date: 10-01-1953



Section 303.09 - Changes in text or maps - second public hearing.

No change in or departure from the text or maps as certified by the county rural zoning commission, shall be made by the board of county commissioners unless it is first resubmitted to the county rural zoning commission for approval, disapproval, or suggestions. Upon receipt of the recommendations of the county rural zoning commission regarding the proposed changes, the board of county commissioners shall hold a second public hearing, at least ten days notice of the time and place of which shall be given by one publication in one or more newspapers of general circulation in the townships affected. If such changes are disapproved by the zoning commission, the provision so disapproved must receive the favorable vote of the entire membership of the board of county commissioners in order to be adopted.

Effective Date: 09-17-1957



Section 303.10 - County commissioners to vote upon adoption of resolution.

After receiving the recommended zoning plan from the county rural zoning commission and holding the public hearing provided for by section 303.08 of the Revised Code, the board of county commissioners shall consider such recommendations and vote upon the adoption of the zoning resolution.

Effective Date: 10-01-1953



Section 303.11 - Zoning plan to be submitted to electors.

If the zoning resolution is adopted by the board of county commissioners, such board shall cause the question of whether or not the proposed plan of zoning shall be put into effect to be submitted to the electors residing in the unincorporated area of the county included in the proposed plan of zoning for their approval or rejection at the next primary or general election, or a special election may be called for this purpose. Such resolution shall be filed with the board of elections not later than four p.m. on the ninetieth day before the day of the election. No zoning regulations shall be put into effect in any township, unless a majority of the vote cast on the issue in that township is in favor of the proposed plan of zoning. Upon certification by the board of elections the resolution shall take immediate effect in all townships which voted approval, eliminating from the plan any township which did not vote approval.

Within five working days after the resolution's effective date, the board of county commissioners shall file it, including text and maps, in the office of the county recorder. The board shall also file duplicates of the same documents with the regional or county planning commission, if one exists, within the same period.

The board shall file all resolutions, including text and maps, that are in effect on January 1, 1992, in the office of the county recorder within thirty working days after that date. The board shall also file duplicates of the same documents with the regional or county planning commission, if one exists, within the same period.

The failure to file a resolution, or any text and maps, or duplicates of any of these documents, with the office of the county recorder or the county or regional planning commission as required by this section does not invalidate the resolution and is not grounds for an appeal of any decision of the board of zoning appeals.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-1992



Section 303.12 - Amendments to zoning resolution.

(A)

(1) Amendments to the zoning resolution may be initiated by motion of the county rural zoning commission, by the passage of a resolution by the board of county commissioners, or by the filing of an application by one or more of the owners or lessees of property within the area proposed to be changed or affected by the proposed amendment with the county rural zoning commission. The board of county commissioners may require that the owner or lessee of property filing an application to amend the zoning resolution pay a fee to defray the cost of advertising, mailing, filing with the county recorder, and other expenses. If the board of county commissioners requires such a fee, it shall be required generally, for each application. The board of county commissioners, upon the passage of such a resolution, shall certify it to the county rural zoning commission.

(2) Upon the adoption of a motion by the county rural zoning commission, the certification of a resolution by the board of county commissioners to the commission, or the filing of an application by property owners or lessees as described in division (A)(1) of this section with the commission, the commission shall set a date for a public hearing, which date shall not be less than twenty nor more than forty days from the date of adoption of such a motion, the date of the certification of such a resolution, or the date of the filing of such an application. Notice of the hearing shall be given by the commission by one publication in one or more newspapers of general circulation in each township affected by the proposed amendment at least ten days before the date of the hearing.

(B) If the proposed amendment intends to rezone or redistrict ten or fewer parcels of land, as listed on the county auditor's current tax list, written notice of the hearing shall be mailed by the county rural zoning commission, by first class mail, at least ten days before the date of the public hearing to all owners of property within and contiguous to and directly across the street from the area proposed to be rezoned or redistricted to the addresses of those owners appearing on the county auditor's current tax list. The failure of delivery of that notice shall not invalidate any such amendment.

(C) If the proposed amendment intends to rezone or redistrict ten or fewer parcels of land as listed on the county auditor's current tax list, the published and mailed notices shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the county rural zoning commission that will be conducting the hearing;

(2) A statement indicating that the motion, resolution, or application is an amendment to the zoning resolution;

(3) A list of the addresses of all properties to be rezoned or redistricted by the proposed amendment and of the names of owners of these properties, as they appear on the county auditor's current tax list;

(4) The present zoning classification of property named in the proposed amendment and the proposed zoning classification of that property;

(5) The time and place where the motion, resolution, or application proposing to amend the zoning resolution will be available for examination for a period of at least ten days prior to the hearing;

(6) The name of the person responsible for giving notice of the public hearing by publication, by mail, or by both publication and mail;

(7) A statement that, after the conclusion of the hearing, the matter will be submitted to the board of county commissioners for its action;

(8) Any other information requested by the commission.

(D) If the proposed amendment alters the text of the zoning resolution, or rezones or redistricts more than ten parcels of land as listed on the county auditor's current tax list, the published notice shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the county rural zoning commission that will be conducting the hearing on the proposed amendment;

(2) A statement indicating that the motion, application, or resolution is an amendment to the zoning resolution;

(3) The time and place where the text and maps of the proposed amendment will be available for examination for a period of at least ten days prior to the hearing;

(4) The name of the person responsible for giving notice of the hearing by publication;

(5) A statement that, after the conclusion of the hearing, the matter will be submitted to the board of county commissioners for its action;

(6) Any other information requested by the commission.

Hearings shall be held in the county court house or in a public place designated by the commission.

(E) Within five days after the adoption of the motion described in division (A) of this section, the certification of the resolution described in division (A) of this section, or the filing of the application described in division (A) of this section, the county rural zoning commission shall transmit a copy of it together with text and map pertaining to it to the county or regional planning commission, if there is such a commission.

The county or regional planning commission shall recommend the approval or denial of the proposed amendment or the approval of some modification of it and shall submit its recommendation to the county rural zoning commission. The recommendation shall be considered at the public hearing held by the county rural zoning commission on the proposed amendment.

The county rural zoning commission, within thirty days after the hearing, shall recommend the approval or denial of the proposed amendment, or the approval of some modification of it, and shall submit that recommendation together with the motion, application, or resolution involved, the text and map pertaining to the proposed amendment, and the recommendation of the county or regional planning commission on it to the board of county commissioners.

The board of county commissioners, upon receipt of that recommendation, shall set a time for a public hearing on the proposed amendment, which date shall be not more than thirty days from the date of the receipt of that recommendation. Notice of the hearing shall be given by the board by one publication in one or more newspapers of general circulation in the county, at least ten days before the date of the hearing.

(F) If the proposed amendment intends to rezone or redistrict ten or fewer parcels of land as listed on the county auditor's current tax list, the published notice shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the board of county commissioners that will be conducting the hearing;

(2) A statement indicating that the motion, application, or resolution is an amendment to the zoning resolution;

(3) A list of the addresses of all properties to be rezoned or redistricted by the proposed amendment and of the names of owners of those properties, as they appear on the county auditor's current tax list;

(4) The present zoning classification of property named in the proposed amendment and the proposed zoning classification of that property;

(5) The time and place where the motion, application, or resolution proposing to amend the zoning resolution will be available for examination for a period of at least ten days prior to the hearing;

(6) The name of the person responsible for giving notice of the hearing by publication, by mail, or by both publication and mail;

(7) Any other information requested by the board.

(G) If the proposed amendment alters the text of the zoning resolution, or rezones or redistricts more than ten parcels of land as listed on the county auditor's current tax list, the published notice shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the board of county commissioners that will be conducting the hearing on the proposed amendment;

(2) A statement indicating that the motion, application, or resolution is an amendment to the zoning resolution;

(3) The time and place where the text and maps of the proposed amendment will be available for examination for a period of at least ten days prior to the hearing;

(4) The name of the person responsible for giving notice of the hearing by publication;

(5) Any other information requested by the board.

(H) Within twenty days after its public hearing, the board of county commissioners shall either adopt or deny the recommendation of the county rural zoning commission or adopt some modification of it. If the board denies or modifies the commission's recommendation, a majority vote of the board shall be required.

The proposed amendment, if adopted by the board, shall become effective in thirty days after the date of its adoption, unless, within thirty days after the adoption, there is presented to the board of county commissioners a petition, signed by a number of qualified voters residing in the unincorporated area of the township or part of that unincorporated area included in the zoning plan equal to not less than eight per cent of the total vote cast for all candidates for governor in that area at the most recent general election at which a governor was elected, requesting the board to submit the amendment to the electors of that area for approval or rejection at a special election to be held on the day of the next primary or general election occurring at least ninety days after the petition is submitted. Each part of this petition shall contain the number and the full and correct title, if any, of the zoning amendment resolution, motion, or application, furnishing the name by which the amendment is known and a brief summary of its contents. In addition to meeting the requirements of this section, each petition shall be governed by the rules specified in section 3501.38 of the Revised Code.

The form of a petition calling for a zoning referendum and the statement of the circulator shall be substantially as follows:

"PETITION FOR ZONING REFERENDUM

(if the proposal is identified by a particular name or number, or both, these should be inserted here) ........................

A proposal to amend the zoning map of the unincorporated area of .............. Township, ................... County, Ohio, adopted ....... (date) .......... (followed by brief summary of the proposal).

To the Board of County Commissioners of .................. County, Ohio:

We, the undersigned, being electors residing in the unincorporated area of ............... Township, included within the ................. County Zoning Plan, equal to not less than eight per cent of the total vote cast for all candidates for governor in the area at the preceding general election at which a governor was elected, request the Board of County Commissioners to submit this amendment of the zoning resolution to the electors of ............. Township residing within the unincorporated area of the township included in the ............... County Zoning Resolution, for approval or rejection at a special election to be held on the day of the next primary or general election to be held on ........(date)......., pursuant to section 303.12 of the Revised Code.

STATEMENT OF CIRCULATOR

I, .....................(name of circulator)..................., declare under penalty of election falsification that I am an elector of the state of Ohio and reside at the address appearing below my signature; that I am the circulator of the foregoing part petition containing .....(number)....... signatures; that I have witnessed the affixing of every signature; that all signers were to the best of my knowledge and belief qualified to sign; and that every signature is to the best of my knowledge and belief the signature of the person whose signature it purports to be or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code.

................................

(Signature of circulator)

................................

(Address of circulator's permanent residence in this state)

................................

(City, village, or township, and zip code)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

No amendment for which such a referendum vote has been requested shall be put into effect unless a majority of the vote cast on the issue is in favor of the amendment. Upon certification by the board of elections that the amendment has been approved by the voters, it shall take immediate effect.

Within five working days after an amendment's effective date, the board of county commissioners shall file the text and maps of the amendment in the office of the county recorder and with the regional or county planning commission, if one exists.

The failure to file any amendment, or any text and maps, or duplicates of any of these documents, with the office of the county recorder or the county or regional planning commission as required by this section does not invalidate the amendment and is not grounds for an appeal of any decision of the board of zoning appeals.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 06-01-2006; 2008 HB562 09-22-2008



Section 303.121 - Ratifying amendments to zoning resolution.

All amendments or supplements to a county rural zoning plan adopted by a board of county commissioners prior to the effective date of this act, except those amendments or supplements which a court of competent jurisdiction has declared unlawful or unreasonable or which are the subject of an action now pending in such a court, are hereby ratified and shall be valid amendments or supplements to such rural zoning plan regardless of the procedure followed with respect to such amendments or supplements prior to their adoption by a board of county commissioners, except that no right of appeal on the issue of the unlawful or unreasonable character of an amendment or supplement shall be lost by the provisions of this section.

Effective Date: 07-06-1956



Section 303.122 - Statue of limitation on procedural challenges.

No action challenging the validity of a zoning resolution or of any amendment to such a resolution because of a procedural error in the adoption of the resolution or amendment shall be brought more than two years after the adoption of the resolution or amendment.

No action alleging procedural error in the actions of a county board of zoning appeals in the granting of a zoning variance or conditional use certificate as provided for in sections 303.14 and 303.15 of the Revised Code shall be brought more than two years after the variance or certificate was granted.

Effective Date: 10-25-1995



Section 303.13 - County board of zoning appeals - term - compensation.

In any county which adopts zoning regulations the board of county commissioners shall appoint a county board of zoning appeals composed of five members who shall be residents of the unincorporated territory in the county included in the area zoned, not more than two of whom shall be from any one township if the area zoned includes three or more townships. The board of county commissioners may appoint two alternate members to the county board of zoning appeals, for terms to be determined by the board of county commissioners. An alternate member shall take the place of an absent regular member at any meeting of the board of zoning appeals, according to procedures prescribed by resolution by the board of county commissioners. An alternate member shall meet the same appointment criteria as a regular member. When attending a meeting on behalf of an absent member, the alternate member may vote on any matter on which the absent member is authorized to vote. The terms of all regular members shall be of such length and so arranged that the term of one member will expire each year. Each regular or alternate member shall serve until the member's successor is appointed and qualified. Members may be removed for the same causes and in the same manner as provided by section 303.04 of the Revised Code. Vacancies shall be filled by the board of county commissioners and shall be for the unexpired term. The members may be allowed their expenses, or such compensation, or both, as the board of county commissioners may approve and provide.

The board of zoning appeals may, within the limits of the moneys appropriated by the board of county commissioners for the purpose, employ such executive, professional, technical, and other assistants as it considers necessary.

Effective Date: 07-22-1998



Section 303.14 - County board of zoning appeals - powers and duties.

The county board of zoning appeals may:

(A) Hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of sections 303.01 to 303.25 of the Revised Code, or of any resolution adopted pursuant thereto;

(B) Authorize upon appeal, in specific cases, such variance from the terms of the zoning resolution as will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the resolution will result in unnecessary hardship, and so that the spirit of the resolution shall be observed and substantial justice done;

(C) Grant conditional zoning certificates for the use of land, buildings, or other structures if such certificates for specific uses are provided for in the zoning resolution. If the board considers conditional zoning certificates for activities that are permitted and regulated under Chapter 1514. of the Revised Code or activities that are related to making finished aggregate products, the board shall proceed in accordance with section 303.141. of the Revised Code.

(D) Revoke an authorized variance or conditional zoning certificate granted for the extraction of minerals, if any condition of the variance or certificate is violated.

The board shall notify the holder of the variance or certificate by certified mail of its intent to revoke the variance or certificate under division (D) of this section and of the holder's right to a hearing before the board within thirty days of the mailing of the notice if the holder so requests. If the holder requests a hearing, the board shall set a time and place for the hearing and notify the holder. At the hearing, the holder may appear in person, by attorney, or by other representative, or the holder may present the holder's position in writing. The holder may present evidence and examine witnesses appearing for or against the holder. If no hearing is requested, the board may revoke the variance or certificate without a hearing. The authority to revoke a variance or certificate is in addition to any other means of zoning enforcement provided by law.

In exercising the above-mentioned powers, the board may, in conformity with such sections, reverse or affirm, wholly or partly, or modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as ought to be made, and to that end has all powers of the officer from whom the appeal is taken.

Effective Date: 07-22-1974; 04-06-2007



Section 303.141 - Conditional zoning certificates for surface mining activities.

(A) If a county board of zoning appeals considers conditional zoning certificates for activities that are permitted and regulated under Chapter 1514. of the Revised Code or activities that are related to making finished aggregate products, the board shall not consider or base its determination on matters that are regulated by any federal, state, or local agency. However, the board may require as a condition of the approval of a conditional zoning certificate for such an activity compliance with any general standards contained in the zoning resolution that apply to all conditional uses that are provided for in the zoning resolution and, except as provided in division (C) of this section, may require any specified measure, including, but not limited to, one or more of the following:

(1) Inspections of nearby structures and water wells to determine structural integrity and water levels;

(2) Compliance with applicable federal, state, and local laws and regulations;

(3) Identification of specific roads in accordance with division (B) of this section to be used as the primary means of ingress to and egress from the proposed activity;

(4) Compliance with reasonable noise abatement measures;

(5) Compliance with reasonable dust abatement measures;

(6) Establishment of setbacks, berms, and buffers for the proposed activity;

(7) Establishment of a complaint procedure;

(8) Any other measure reasonably related to public health and safety.

(B)

(1) For purposes of this section and section 519.141 of the Revised Code, and prior to the submission of an application for a conditional zoning certificate, an applicant shall send written notice to the county engineer of the applicant's intent to apply for a conditional zoning certificate. Not later than fourteen days after receipt of the written notice, the county engineer shall establish the time, date, and location of a meeting with the applicant and send written notice of the time, date, and location of the meeting to the applicant and to the fiscal officer of each township in which the proposed activity is to be located or expanded. At the meeting, the applicant shall explain the proposed location of the activity or expansion of an existing activity, the anticipated amount of aggregate material to be shipped by truck from the activity, and the anticipated primary market areas for the finished aggregate products leaving the activity.

Not later than thirty days after the meeting with the applicant, the county engineer shall submit a written recommendation of specific roads to be used as the primary means of ingress to and egress from the proposed activity to the board of county commissioners. In making the recommendation, the county engineer shall consider all of the following:

(a) The ability of each road to handle the anticipated recurring loads resulting from trucks entering and leaving the proposed activity;

(b) The present condition of each road;

(c) The amount of residential development that exists along each road;

(d) The most direct route from the proposed activity to a state highway unless another route is more capable of accommodating the anticipated recurring loads and will result in fewer conflicts with existing residential development.

(2) At the next regularly scheduled meeting of the board of county commissioners after receipt of a written recommendation under division (B)(1) of this section, the board shall adopt the recommendation or adopt the recommendation with modifications. If the board adopts the recommendation with modifications, the board shall base the modifications only on the criteria established in divisions (B)(1)(a) to (d) of this section. The board may adopt the recommendation with modifications only by a unanimous vote. The board shall send written notice of the adoption of the recommendation or the recommendation with modifications to the county board of zoning appeals.

(3) For purposes of this section and section 519.141 of the Revised Code, a decision of a board of county commissioners under division (B)(2) of this section is final ten days after the board adopts the recommendation or the recommendation with modifications unless the applicant or an affected board of township trustees submits written notice of appeal within ten days after the board's action. If the board of county commissioners receives a timely written notice of appeal, the board shall conduct an appeal hearing concerning its decision not later than fourteen days after receipt of the notice. If the board of county commissioners receives more than one timely written notice of appeal, the board may conduct one appeal hearing concerning all of the notices of appeal.

For purposes of an appeal hearing that is held under this division, the applicant or a board of township trustees that submitted written notice of appeal may present testimony for the board of county commissioners to consider concerning its decision under division (B)(2) of this section. At the hearing, the applicant or the board of township trustees may be represented by an attorney. A witness at the hearing shall testify under oath or affirmation, which any member of the board of county commissioners may administer. A witness at the hearing shall be subject to cross-examination.

Not later than fourteen days after the hearing, the board of county commissioners shall affirm its decision under division (B)(2) of this section or, based on the testimony at the hearing, modify its decision. The board shall send written notice of its decision to the applicant, any board of township trustees that submitted written notice of appeal, and the county board of zoning appeals.

A decision of a board of county commissioners under this division is final unless vacated or modified upon judicial review.

(4) An applicant or a board of township trustees that submitted written notice of appeal under division (B)(3) of this section may appeal a decision of a board of county commissioners under that division to the court of common pleas of the county in which the activity is proposed to be located or expanded pursuant to section 2506.01 of the Revised Code.

(C) When granting a conditional zoning certificate, a county board of zoning appeals shall not require the identification of specific roads, as otherwise authorized in division (A)(3) of this section, and the identification of specific roads in accordance with division (B) of this section shall not apply, for any of the following:

(1) The transfer of unfinished aggregate material between facilities that are under the control of the same owner or operator;

(2) The loading or unloading of finished aggregate product within a ten-mile radius of a surface mining operation;

(3) The expansion of an existing surface mining operation when the specific road that is used as the primary means of ingress to and egress from the operation will be the same road that is used for that purpose after the expansion of the facility.

(D) The identification of specific roads in accordance with division (B) of this section to be used as the primary means of ingress to and egress from a proposed activity becomes effective only upon the granting of a conditional zoning certificate.

(E) As used in this section, "surface mining operation" has the same meaning as in section 1514.01 of the Revised Code.

Effective Date: 04-06-2007



Section 303.15 - Organization and rules of county board of zoning appeals.

The county board of zoning appeals shall organize and adopt rules in accordance with the zoning resolution. Meetings of the board of zoning appeals shall be held at the call of the chairperson, and at such other times as the board determines. The chairperson, or in the chairperson's absence the acting chairperson, may administer oaths, and the board of zoning appeals may compel the attendance of witnesses. All meetings of the board of zoning appeals shall be open to the public. The board of zoning appeals shall keep minutes of its proceedings showing the vote of each regular or alternate member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board of county commissioners and be a public record.

Appeals to the board of zoning appeals may be taken by any person aggrieved or by any officer of the county affected by any decision of the administrative officer. Such appeal shall be taken within twenty days after the decision by filing, with the officer from whom the appeal is taken and with the board of zoning appeals, a notice of appeal specifying the grounds. The officer from whom the appeal is taken shall transmit to the board of zoning appeals all the papers constituting the record upon which the action appealed from was taken.

The board of zoning appeals shall fix a reasonable time for the public hearing of the appeal, give at least ten days' notice in writing to the parties in interest, give notice of such public hearing by one publication in one or more newspapers of general circulation in the county at least ten days before the date of such hearing, and decide the appeal within a reasonable time after it is submitted. Upon the hearing, any person may appear in person or by attorney.

Effective Date: 07-22-1998



Section 303.16 - Enforcement of zoning regulations - county zoning inspector.

For the purpose of enforcing the zoning regulations, the board of county commissioners may provide for a system of zoning certificates, and for this purpose may establish and fill the position of county zoning inspector, together with such assistants as the board considers necessary, fix the compensation for such positions, and make disbursements for them. In any county in which a county building inspector has been appointed in accordance with section 307.38 of the Revised Code, the board of county commissioners may designate such official to serve, in addition, as the county zoning inspector for the purposes of sections 303.01 to 303.25 of the Revised Code.

Effective Date: 09-19-1985



Section 303.161 - Architectural review board authorized - standards and procedures.

The board of county commissioners may create an architectural review board to enforce compliance with any zoning standards it may adopt pertaining to landscaping or architectural elements . The board of county commissioners shall adopt the standards and procedures for the architectural review board to use in reviewing zoning permit applications for compliance with those landscaping or architectural standards. If the board of county commissioners does not create an architectural review board, it may delegate this enforcement authority to the zoning inspector or the zoning commission.

An architectural review board shall consist of no more than five residents of the county. At least one member shall be a licensed architect or engineer.

Effective Date: 11-05-2004; 05-27-2005



Section 303.17 - Zoning certificate required.

No person shall locate, erect, construct, reconstruct, enlarge, or structurally alter any building or structure within the territory included in a zoning resolution without obtaining a zoning certificate, if required under section 303.16 of the Revised Code, and no such zoning certificate shall be issued unless the plans for the proposed building or structure fully comply with the zoning regulations then in effect.

Effective Date: 10-01-1953



Section 303.18 - County regulations not applicable within municipal corporations except after incorporation or annexation.

Regulations enacted by a board of county commissioners under sections 303.01 to 303.25, inclusive, of the Revised Code, shall not apply within municipal corporations, except that where county territory, subject to such regulations, is incorporated, such regulations shall apply therein and be enforced by the county officials until the election and qualification of the officers for the newly incorporated territory, and for not to exceed ninety days thereafter, to enable the officers of the newly incorporated territory to adopt zoning regulations. Upon annexation of county territory to an existing municipal corporation, the zoning regulations then in effect shall remain in full force and shall be enforced by county officials until the legislative authority of said municipal corporation shall either officially adopt the existing zoning regulations or new regulations for such territory.

Effective Date: 09-17-1957



Section 303.19 - Nonconforming use of buildings and land not affected by zoning.

The lawful use of any dwelling, building, or structure and of any land or premises, as existing and lawful at the time of enactment of a zoning resolution or amendment thereto, may be continued, although such use does not conform with the provisions of such resolution or amendment, but if any such nonconforming use is voluntarily discontinued for two years or more, any future use of land shall be in conformity with sections 303.01 to 303.25, inclusive, of the Revised Code. The board of county commissioners shall provide in any zoning resolution for the completion, restoration, reconstruction, extension, or substitution of nonconforming uses upon such reasonable terms as are set forth in the zoning resolution.

Effective Date: 10-01-1953



Section 303.20 - Outdoor advertising classified as business use.

For the purposes of sections 303.01 to 303.25, inclusive, of the Revised Code, outdoor advertising shall be classified as a business use and be permitted in all districts zoned for industry, business, trade, or lands used for agricultural purposes.

Effective Date: 10-01-1953



Section 303.21 - Limitations on powers - agricultural purposes.

(A) Except as otherwise provided in division (B) of this section, sections 303.01 to 303.25 of the Revised Code do not confer any power on any county rural zoning commission, board of county commissioners, or board of zoning appeals to prohibit the use of any land for agricultural purposes or the construction or use of buildings or structures incident to the use for agricultural purposes of the land on which such buildings or structures are located, and no zoning certificate shall be required for any such building or structure.

(B) A county zoning resolution, or an amendment to such resolution, may in any platted subdivision approved under section 711.05, 711.09, or 711.10 of the Revised Code, or in any area consisting of fifteen or more lots approved under section 711.131 of the Revised Code that are contiguous to one another, or some of which are contiguous to one another and adjacent to one side of a dedicated public road, and the balance of which are contiguous to one another and adjacent to the opposite side of the same dedicated public road regulate:

(1) Agriculture on lots of one acre or less;

(2) Buildings or structures incident to the use of land for agricultural purposes on lots greater than one acre but not greater than five acres by: set back building lines; height; and size;

(3) Dairying and animal and poultry husbandry on lots greater than one acre but not greater than five acres when at least thirty-five per cent of the lots in the subdivision are developed with at least one building, structure, or improvement that is subject to real property taxation or that is subject to the tax on manufactured and mobile homes under section 4503.06 of the Revised Code. After thirty-five per cent of the lots are so developed, dairying and animal and poultry husbandry shall be considered nonconforming use of land and buildings or structures pursuant to section 303.19 of the Revised Code.

Division (B) of this section confers no power on any county rural zoning commission, board of county commissioners, or board of zoning appeals to regulate agriculture, buildings or structures, and dairying and animal and poultry husbandry on lots greater than five acres.

(C) Such sections confer no power on any board of county commissioners, county rural zoning commission, or board of zoning appeals to prohibit in a district zoned for agricultural, industrial, residential, or commercial uses, the use of any land for :

(1) A farm market where fifty per cent or more of the gross income received from the market is derived from produce raised on farms owned or operated by the market operator in a normal crop year. However, a board of county commissioners, as provided in section 303.02 of the Revised Code, may regulate such factors pertaining to farm markets as size of the structure, size of parking areas that may be required, set back building lines, and egress or ingress, where such regulation is necessary to protect the public health and safety.

(2) Biodiesel production, biomass energy production, or electric or heat energy production if the land on which the production facility is located qualifies as land devoted exclusively to agricultural use under sections 5713.30 to 5713.37 of the Revised Code for real property tax purposes. As used in division (C)(2) of this section, "biodiesel," "biomass energy," and "electric or heat energy" have the same meanings as in section 5713.30 of the Revised Code.

(3) Biologically derived methane gas production if the land on which the production facility is located qualifies as land devoted exclusively to agricultural use under sections 5713.30 to 5713.37 of the Revised Code for real property tax purposes and if the facility that produces the biologically derived methane gas does not produce more than seventeen million sixty thousand seven hundred ten British thermal units, five megawatts, or both.

As used in division (C)(3) of this section, "biologically derived methane gas" has the same meaning as in section 5713.30 of the Revised Code.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 03-30-1999



Section 303.211 - Limitations on powers - public utility or railroads, telecommunications towers, alcoholic beverage sales, oil or gas drilling.

(A) Except as otherwise provided in division (B) or (C) of this section, sections 303.01 to 303.25 of the Revised Code do not confer any power on any board of county commissioners or board of zoning appeals in respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of any public utility or railroad, whether publicly or privately owned, or the use of land by any public utility or railroad for the operation of its business. As used in this division, "public utility" does not include a person that owns or operates a solid waste facility or a solid waste transfer facility, other than a publicly owned solid waste facility or a publicly owned solid waste transfer facility, that has been issued a permit under Chapter 3734. of the Revised Code or a construction and demolition debris facility that has been issued a permit under Chapter 3714. of the Revised Code.

(B)

(1) As used in this division, "telecommunications tower" means any free-standing structure, or any structure to be attached to a building or other structure, that meets all of the following criteria:

(a) The free-standing or attached structure is proposed to be constructed on or after October 31, 1996.

(b) The free-standing or attached structure is proposed to be owned or principally used by a public utility engaged in the provision of telecommunications services.

(c) The free-standing or attached structure is proposed to be located in an unincorporated area of a township, in an area zoned for residential use.

(d)

(i) The free-standing structure is proposed to top at a height that is greater than either the maximum allowable height of residential structures within the zoned area as set forth in the applicable zoning regulations, or the maximum allowable height of such a free-standing structure as set forth in any applicable zoning regulations in effect immediately prior to October 31, 1996, or as those regulations subsequently are amended.

(ii) The attached structure is proposed to top at a height that is greater than either the height of the building or other structure to which it is to be attached, or the maximum allowable height of such an attached structure as set forth in any applicable zoning regulations in effect immediately prior to October 31, 1996, or as those regulations subsequently are amended.

(e) The free-standing or attached structure is proposed to have attached to it radio frequency transmission or reception equipment.

(2) Sections 303.01 to 303.25 of the Revised Code confer power on a board of county commissioners or board of zoning appeals with respect to the location, erection, construction, reconstruction, change, alteration, removal, or enlargement of a telecommunications tower, but not with respect to the maintenance or use of such a tower or any change or alteration that would not substantially increase the tower's height. However, the power so conferred shall apply to a particular telecommunications tower only upon the provision of a notice, in accordance with division (B)(4)(a) of this section, to the person proposing to construct the tower.

(3) Any person who plans to construct a telecommunications tower in an area subject to county zoning regulations shall provide both of the following by certified mail:

(a) Written notice to the board of township trustees of the township in which the tower is proposed to be constructed and to each owner of property, as shown on the county auditor's current tax list, whose land is contiguous to or directly across a street or roadway from the property on which the tower is proposed to be constructed, stating all of the following in clear and concise language:

(i) The person's intent to construct the tower;

(ii) A description of the property sufficient to identify the proposed location;

(iii) That, no later than fifteen days after the date of mailing of the notice, such board of township trustees or any such property owner may give written notice to the board of county commissioners requesting that sections 303.01 to 303.25 of the Revised Code apply to the proposed location of the tower as provided under division (B)(4)(a) of this section.

If the notice to the board of township trustees or to a property owner is returned unclaimed or refused, the person shall mail the notice by regular mail. The failure of delivery of the notice does not invalidate the notice.

(b) Written notice to the board of county commissioners of the information specified in divisions (B)(3)(a)(i) and (ii) of this section. The notice to the board also shall include verification that the person has complied with division (B)(3)(a) of this section.

(4)

(a) If the board of county commissioners receives notice from the board of township trustees or a property owner under division (B)(3)(a)(iii) of this section within the time specified in that division or if a member of the board of county commissioners makes an objection to the proposed location of the telecommunications tower within fifteen days after the date of mailing of the notice sent under division (B)(3)(b) of this section, the board of county commissioners shall send the person proposing to construct the tower written notice that the tower is subject to the power conferred by and in accordance with division (B)(2) of this section. The notice shall be sent no later than five days after the earlier of the date the board first receives such a notice from the board of township trustees or a property owner or the date upon which a member of the board of county commissioners makes an objection. Upon the date of mailing of the notice to the person, sections 303.01 to 303.25 of the Revised Code shall apply to the tower.

(b) If the board of county commissioners receives no notice under division (B)(3)(a)(iii) of this section within the time prescribed by that division or no board member has an objection as provided under division (B)(4)(a) of this section within the time prescribed by that division, division (A) of this section shall apply to the tower without exception.

(C) Sections 303.01 to 303.25 of the Revised Code confer power on a board of county commissioners or board of zoning appeals with respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of a public utility engaged in the business of transporting persons or property, or both, or providing or furnishing such transportation service, over any public street, road, or highway in this state, and with respect to the use of land by any such public utility for the operation of its business, to the extent that any exercise of such power is reasonable and not inconsistent with Chapters 4901., 4903., 4905., 4909., 4921., and 4923. of the Revised Code. However, this division confers no power on a board of county commissioners or board of zoning appeals with respect to a building or structure of, or the use of land by, a person engaged in the transportation of farm supplies to the farm or farm products from farm to market or to food fabricating plants.

(D) Sections 303.01 to 303.25 of the Revised Code confer no power on any county rural zoning commission, board of county commissioners, or board of zoning appeals to prohibit the sale or use of alcoholic beverages in areas where the establishment and operation of any retail business, hotel, lunchroom, or restaurant is permitted.

(E)

(1) Any person who plans to construct a telecommunications tower within one hundred feet of a residential dwelling shall provide a written notice to the owner of the residential dwelling and to the person occupying the residence, if that person is not the owner of the residence, stating in clear and concise language the person's intent to construct the tower and a description of the property sufficient to identify the proposed location. The notice shall be sent by certified mail. If the notice is returned unclaimed or refused, the person shall mail the notice by regular mail. The failure of delivery does not invalidate the notice.

(2) As used in division (E) of this section:

(a) "Residential dwelling" means a building used or intended to be used as a personal residence by the owner, part-time owner, or lessee of the building, or any person authorized by such a person to use the building as a personal residence.

(b) "Telecommunications tower" has the same meaning as in division (B)(1) of this section, except that the proposed location of the free-standing or attached structure may be an area other than an unincorporated area of a township, in an area zoned for residential use.

Effective Date: 09-30-1998; 09-16-2004; 2008 HB562 09-22-2008



Section 303.212 - Limitations on powers - permanently sited manufactured homes.

(A) Except as provided in division (B) of this section, sections 303.01 to 303.25 of the Revised Code do not confer on any county rural zoning commission, board of county commissioners, or board of zoning appeals the authority to prohibit or restrict the location of a permanently sited manufactured home, as defined in division (C)(6) of section 3781.06 of the Revised Code, in any district or zone in which a single-family home is permitted.

(B) Division (A) of this section does not limit the authority of a county rural zoning commission, board of county commissioners, or board of zoning appeals to do either of the following:

(1) Require that a permanently sited manufactured home comply with all zoning requirements that are uniformly imposed on all single-family residences in the district or zone in which the permanently sited manufactured home is or is to be located, except requirements that specify a minimum roof pitch and requirements that do not comply with the standards established pursuant to the "Manufactured Housing Construction and Safety Standards Act of 1974," 88 Stat. 700, 42 U.S.C.A. 5401 ;

(2) Prohibit from any residential district or zone, travel trailers, park trailers, and mobile homes, as these terms are defined in section 4501.01 of the Revised Code, and manufactured homes that do not qualify as permanently sited manufactured homes.

(C) This section does not prohibit a private landowner from incorporating a restrictive covenant in a deed, prohibiting the inclusion on the conveyed land of manufactured homes, as defined in division (C)(4) or (6) of section 3781.06 of the Revised Code, or of travel trailers, park trailers, and mobile homes, as defined in section 4501.01 of the Revised Code. This division does not create a new cause of action or substantive legal right for a private landowner to incorporate such a restrictive covenant in a deed.

Effective Date: 03-30-1999



Section 303.213 - Small wind farms zoning regulations.

(A) As used in this section, "small wind farm" means wind turbines and associated facilities with a single interconnection to the electrical grid and designed for, or capable of, operation at an aggregate capacity of less than five megawatts.

(B) Notwithstanding division (A) of section 303.211 of the Revised Code, sections 303.01 to 303.25 of the Revised Code confer power on a board of county commissioners or board of zoning appeals to adopt zoning regulations governing the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any small wind farm, whether publicly or privately owned, or the use of land for that purpose, which regulations may be more strict than the regulations prescribed in rules adopted under division (B)(2) of section 4906.20 of the Revised Code.

(C) The designation under this section of a small wind farm as a public utility for purposes of sections 303.01 to 303.25 of the Revised Code shall not affect the classification of a small wind farm for purposes of state or local taxation.

(D) Nothing in division (C) of this section shall be construed as affecting the classification of a telecommunications tower as defined in division (B) or (E) of section 303.211 of the Revised Code or any other public utility for purposes of state and local taxation.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2008 HB562 09-22-2008



Section 303.214 - Compliance with ORC section 5502.031.

County rural zoning commissions, boards of county commissioners, and county boards of zoning appeals shall comply with section 5502.031 of the Revised Code.

Added by 129th General AssemblyFile No.103,HB 158, §1, eff. 8/15/2012.



Section 303.22 - Township zoning regulations to take precedence.

Where the people of any township or part thereof have approved township zoning regulations in accordance with sections 519.02 to 519.25, inclusive, of the Revised Code, prior to the adoption of a county rural zoning resolution by the board of county commissioners, and the county plan includes any area covered by the township zoning plan, the zoning resolution adopted by the board of township trustees shall take precedence over the zoning resolution adopted by the board of county commissioners, unless a majority of the voters in such zoned area of the township voting on the issue have voted to have the township plan of zoning replaced with the plan of county rural zoning.

Effective Date: 10-01-1953



Section 303.23 - Violation of resolution and regulations.

No person shall locate, erect, construct, reconstruct, enlarge, change, maintain, or use any building or use any land in violation of a resolution, or amendment or supplement to such resolution, adopted by any board of county commissioners under sections 303.01 to 303.25, inclusive, of the Revised Code. Each day's continuation of such violation is a separate offense.

Effective Date: 10-01-1953



Section 303.24 - Actions instituted to prevent violation.

In case any building is or is proposed to be located, erected, constructed, reconstructed, enlarged, changed, maintained, or used, or any land is or is proposed to be used in violation of sections 303.01 to 303.25, inclusive, of the Revised Code, or of any regulation or provision adopted by any board of county commissioners under such sections, such board, the prosecuting attorney of the county, the county zoning inspector, the county building inspector, or any adjacent or neighboring property owner who would be specially damaged by such violation, in addition to other remedies provided by law, may institute injunction, mandamus, abatement, or any other appropriate action or proceeding to prevent, enjoin, abate, or remove such unlawful location, erection, construction, reconstruction, enlargement, change, maintenance, or use.

Effective Date: 10-01-1953



Section 303.25 - Repeal of county zoning plan by township.

In any township in which there is in force a plan of county zoning, the plan may be repealed by the board of county commissioners, as to such township, in the following manner:

(A) The board may adopt a resolution upon its own initiative.

(B) The board shall adopt a resolution, if there is presented to it a petition, similar in all relevant aspects to that prescribed in section 303.12 of the Revised Code, signed by a number of qualified voters residing in the unincorporated area of such township included in the zoning plan equal to not less than eight per cent of the total vote cast for all candidates for governor in such area at the most recent general election at which a governor was elected, requesting the question of whether or not the plan of zoning in effect in such township shall be repealed, to be submitted to the electors residing in the unincorporated area of the township included in the zoning plan at a special election to be held on the day of the next primary or general election. The resolution adopted by the board of county commissioners to cause such question to be submitted to the electors shall be certified to the board of elections not later than ninety days prior to the day of election at which the question is to be voted upon. In the event a majority of the vote cast on such question in the township is in favor of repeal of zoning, then such regulations shall no longer be of any effect. Not more than one such election shall be held in any two calendar years.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 303.26 - Removal of slum or blighted area definitions.

As used in sections 303.26 to 303.56 of the Revised Code, unless a different meaning is clearly indicated by the context:

(A) "Municipality" means any incorporated city or village of the state.

(B) "Public body" means the state, any county, municipality, township, board, commission, authority, district, or other subdivision.

(C) "Federal government" means the United States or any agency or instrumentality, corporate or otherwise thereof.

(D) "Slum " has the meaning defined in section 1.08 of the Revised Code.

(E) "Blighted area" has the meaning defined in section 1.08 of the Revised Code.

If such blighted area consists of open land, the provisions of section 303.34 of the Revised Code shall apply.

Any disaster area referred to in section 303.36 of the Revised Code shall constitute a "blighted area".

(F) "County renewal project" may include undertakings and activities of a county in a county renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in a county renewal area, or rehabilitation or conservation in a county renewal area, or any combination or part thereof, in accordance with a county renewal plan, and such aforesaid undertakings and activities may include acquisition of a slum area or a blighted area, or portion thereof; demolition and removal of buildings and improvements; installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the county renewal area the county renewal objectives of sections 303.26 to 303.56, inclusive, of the Revised Code in accordance with the county renewal plan; disposition of any property acquired in the county renewal area, including sale, initial leasing, or retention by the county itself, at its fair value for uses in accordance with the county renewal plan; carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the county renewal plan; and acquisition of any other real property in the county renewal area where necessary to eliminate unhealthful, insanitary, or unsafe conditions; lessen density, eliminate obsolete, or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

(G) "County renewal area" means a slum area or a blighted area or a combination thereof which the board of county commissioners designates as appropriate for a county renewal project.

(H) "County renewal plan" means a plan, as it exists from time to time, for a county renewal project, which plan shall conform to the general plan for the county, except as provided in section 303.36 of the Revised Code, and shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the county renewal area, zoning, and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(I) "Redevelopment" and derivatives thereof, when used with respect to a county renewal area, mean development as well as redevelopment.

(J) "Real property" includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right, and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(K) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(L) "Obligee" includes any bondholder, agents, or trustees for any bondholders, or lessor demising to the county property used in connection with a county renewal project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the county.

(M) "Bond," as used in section 303.46 of the Revised Code, means bonds, including refunding bonds, notes, interim certificates of special indebtedness, debentures, or other obligations of a county, payable and secured as authorized by section 303.46 of the Revised Code.

Effective Date: 10-21-1959; 2007 SB7 10-10-2007



Section 303.27 - Rehabilitation or redevelopment of county renewal area by private enterprise.

The board of county commissioners, to the greatest extent it determines to be feasible in carrying out the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, shall afford maximum opportunity, consistent with the sound needs of the county, to the rehabilitation or redevelopment of the county renewal area by private enterprise. The board shall give consideration to this objective in exercising its powers under sections 303.26 to 303.56, inclusive, of the Revised Code, including the formulation of a workable program, the approval of county renewal plans, consistent with the general plan of the county, the exercise of its zoning powers, the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provisions of necessary public improvements.

Effective Date: 10-21-1959



Section 303.28 - Workable program to control spread of slums and blight.

The board of county commissioners, for the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code, may formulate for the county a workable program for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and blight, to encourage needed county rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible county activities as may be suitably employed to achieve the objectives of such workable program. The workable program may include, without limitation, provision for: the prevention of the spread of blight into areas of the county which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of slums and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds, and other public improvements, by encouraging voluntary rehabilitation, and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of slum and blighted areas or portions thereof.

Effective Date: 10-21-1959



Section 303.29 - Adoption of resolution of necessity.

No board of county commissioners shall exercise the authority conferred upon counties by sections 303.26 to 303.56, inclusive, of the Revised Code, until after it has adopted a resolution finding that one or more slum or blighted areas exist in the county; and the rehabilitation, conservation, redevelopment, or combination thereof, of such slum or blighted area or areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of such county.

Effective Date: 10-21-1959



Section 303.30 - Prerequisites for approval county renewal project for county renewal area.

A board of county commissioners shall not approve a county renewal project for a county renewal area unless it has, by resolution, determined such area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for a county renewal project. The board shall not approve a county renewal plan until a general plan for the county has been prepared by the planning commission of the county. A board shall not acquire real property for a county renewal project unless it has approved the county renewal project in accordance with section 303.33 of the Revised Code.

Effective Date: 10-21-1959



Section 303.31 - Preparing county renewal plan.

A board of county commissioners may itself prepare or cause to be prepared a county renewal plan, or any person or agency, public or private, may submit such a plan to the county. Prior to its approval of a county renewal project, the board shall submit such plan to the planning commission of the county for review and recommendations as to its conformity with the general plan for the development of the county. The planning commission shall submit its written recommendations with respect to the proposed county renewal plan to the board within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within thirty days, then without such recommendations, the board may proceed with the hearing on the proposed county renewal project.

Effective Date: 10-21-1959



Section 303.32 - Public hearing on county renewal project.

The board of county commissioners shall hold a public hearing on a county renewal project. Publication of the hearing shall be made on two successive days by the board at least fifteen days prior to the scheduled hearing date in a newspaper having general circulation in the county. The notice shall describe the time, date, place, and purpose of the hearing; shall generally identify the county renewal area covered by the county renewal plan; and shall outline the general scope of the county renewal project under consideration.

Effective Date: 10-21-1959



Section 303.33 - Approving county renewal project for county renewal area.

Following the public hearing required by section 303.32 of the Revised Code, the board of county commissioners may approve a county renewal project for the county renewal area if it finds that a feasible method exists for the location of families who will be displaced from the county renewal area in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such families; the county renewal plan conforms to the general plan of the county; and the county renewal plan will afford maximum opportunity, consistent with the sound needs of the county, for the rehabilitation or redevelopment of the county renewal area by private enterprise. If the county renewal area consists of an area of open land to be acquired by the county, such area shall not be so acquired unless, if it is to be redeveloped for residential uses, the board determines that a shortage of housing of sound standards and design which is decent, safe, and sanitary exists in the county; that the need of housing accommodations has been or will be increased as a result of the clearance of slums in other areas, including other portions of the county renewal area; that the conditions of blight in the area and the shortage of decent, safe, and sanitary housing cause or contributed to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals, or welfare; and that the acquisition of the area for residential uses is an integral part of and essential to the program of the county, or, if it is to be developed for nonresidential uses, the board determines that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the county in accordance with sound planning standards and county objectives, which acquisition may require the exercise of governmental action, as provided in sections 303.26 to 303.56, inclusive, of the Revised Code, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography, or faulty lot layouts, the need for the correlation of the area with other areas of the county by streets and modern traffic requirements, or any combination of such factors or other conditions which retard development of the area.

Effective Date: 10-21-1959



Section 303.34 - Modifying county renewal plan.

A county renewal plan may be modified at any time. If such a plan is modified after the lease or sale by the county of real property in the county renewal area, such modification may be conditioned upon such approval of the owner, lessee, or successor in interest as the board of county commissioners may deem advisable, and in any event shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, may be entitled to assert.

Effective Date: 10-21-1959



Section 303.35 - Plan or modification to be in full force and effect upon approval.

Upon the approval by the board of county commissioners of a county renewal plan or any modification thereof, such plan or modification shall be in full force and effect for the respective county renewal area and the board may then cause such plan or modification to be carried out in accordance with its terms.

Effective Date: 10-21-1959



Section 303.36 - Redeveloping or rehabilitating disaster areas.

Where the board of county commissioners certifies that an area in the county, but outside the corporate limits of any city or other incorporated municipality, is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the governor has certified the need for disaster assistance under public law 875, eighty-first congress, or other federal law, it may approve a county renewal plan and a county renewal project with respect to such area without regard to the provisions of section 303.33 of the Revised Code and the provisions of sections 303.30 and 303.32 of the Revised Code requiring a general plan for the county and a public hearing on the county renewal project.

Effective Date: 10-21-1959



Section 303.37 - Board of county commissioners - powers and duties.

Every board of county commissioners shall have all the powers, and the right to exercise such powers, necessary or convenient to carry out sections 303.26 to 303.56, inclusive, of the Revised Code, including the following powers granted in addition to those specifically authorized by sections 303.26 to 303.56, inclusive, of the Revised Code:

(A) To undertake and carry out county renewal projects within the county but outside the corporate limits of cities and other incorporated municipalities, to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under sections 303.26 to 303.56, inclusive, of the Revised Code, and to disseminate slum clearance and county renewal information;

(B) To provide, arrange, or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a county renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it determines reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the planning, undertaking, or carrying out of a county renewal project, and to include in any contract let in connection with such a project, provisions to fulfill such of said conditions as it determines reasonable and appropriate;

(C) To enter into any building or property in any county renewal area of the county in order to make inspections, surveys, appraisals, soundings, or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain, or otherwise, any real property, or personal property for its administrative purposes, together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the county against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts or agreements necessary to effectuate the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code. No statutory provision with respect to the acquisition, clearance, or disposition of property by public bodies shall restrict a board of county commissioners or other public body exercising any powers under sections 303.26 to 303.56, inclusive, of the Revised Code, in the exercise of such functions with respect to a county renewal project, unless the general assembly shall specifically so state;

(D) To invest any county renewal project funds held in reserves or sinking funds or any such funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to section 303.46 of the Revised Code at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled;

(E) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, this state, or any other public body, or from any sources, public or private, for the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code, and to give such security as may be required and to enter into and carry out contracts or agreements in connection therewith; and to include in any contract or agreement for financial assistance with the federal government for or with respect to a county renewal project such conditions imposed pursuant to federal laws as the board determines reasonable and appropriate and which are not inconsistent with the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code;

(F) Within the county but outside the corporate limits of cities and other incorporated municipalities, to make or have made all surveys and plans necessary to carry out the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code, and to contract with any person, public or private, in making and carrying out such plans, and to adopt or approve, modify, and amend such plans, which plans may include, without limitation: a general plan for the county; county renewal plans; preliminary plans outlining county renewal activities for county communities or neighborhoods to embrace two or more county renewal areas; plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements; plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of county renewal projects; and, to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of county area slums and blight, and to apply for, accept, and utilize grants of funds from the federal government for such purposes;

(G) To prepare plans for the relocation of persons, including families, business concerns, and others, displaced by a county renewal project, and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government.

(H) To appropriate such funds and make such expenditures as may be necessary to carry out the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code, and to levy taxes and assessments for such purposes; to zone or rezone any part of the county other than areas within the corporate limits of cities and other incorporated municipalities or make exceptions from building regulations of the county;

(I) To close, vacate, plan, or replan streets, roads, sidewalks, ways, or other places; and to plan or replan any part of a county area outside the corporate limits of cities and other incorporated municipalities;

(J) To organize, coordinate, and direct the administration of the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, as they apply to the area of the county outside the corporate limits of cities and other incorporated municipalities in order that the objective of remedying county slum and blighted areas and preventing the causes thereof within the county's unincorporated areas may be most effectively promoted and achieved, and to establish such new office or offices of the county or such new department or departments or commissions thereof in order to carry out most effectively the purposes and objectives of sections 303.26 to 303.56, inclusive, of the Revised Code.

Effective Date: 10-21-1959



Section 303.38 - Acquiring real property by right of eminent domain.

Every board of county commissioners may acquire by eminent domain any interest in real property, whether owned privately or publicly, including a fee simple title thereto, which it determines necessary for or in connection with a county renewal project within the county, and this power may be exercised in the manner provided in section 307.08 of the Revised Code, or it may be exercised in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain by boards of county commissioners. Real property belonging to the United States, the state of Ohio, or any political subdivision of the state, or municipalities shall not be acquired under this section without its consent.

Effective Date: 10-21-1959



Section 303.39 - Disposing of real property.

Notwithstanding any of the provisions of sections 303.07 to 303.10, inclusive, of the Revised Code, a county which acquires any real property, or any interest therein, in a county renewal area for or in connection with a county renewal project thereof for such area may dispose of any of such real property or interest therein as follows:

(A) The board of county commissioners may sell, lease, or otherwise transfer real property or any interest therein acquired by it, and may enter into contracts with respect thereto, in a county renewal area for residential, recreational, commercial, industrial, or other uses or for public use, or may retain such property or interest for public use, in accordance with the county renewal plan for such county renewal area, subject to such covenants, conditions, and restrictions, including covenants running with the land, as it determines to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code. Such sale, lease, or other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the county renewal plan by the board. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the county renewal plan, and may be obligated to comply with such other requirements as the county may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the county renewal plan. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the county renewal plan. In determining the fair value of real property for uses in accordance with the county renewal plan, the board shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the purchaser or lessee or by the county retaining the property; and the objectives of such county renewal plan for the prevention of the recurrence of slum or blighted areas. The board in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the board until he has completed the construction of any or all improvements which he has obligated himself to construct thereon. Real property acquired under the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, by the county which, in accordance with the provisions of the county renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the county renewal plan. Any contract for such transfer and the county renewal plan, or such part or parts of such contract or plan as the board may determine, shall be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

(B) The board of county commissioners may by resolution authorize the sale, lease, transfer, or conveyance of any real property or any interest therein acquired by it in accordance with and for the purposes of the county renewal plan either with or without competitive bidding therefor upon such lawful terms and conditions and in such manner as are prescribed in such resolution by the board of county commissioners.

(C) The board of county commissioners may for a period not to exceed three years operate and maintain any real property or interest therein acquired by it in a county renewal area for or in connection with a county renewal project of such county pending the disposition of the property as authorized in sections 303.26 to 303.56, inclusive, of the Revised Code, without regard to the provisions of division (A) of this section, for such uses and purposes as it determines desirable even though not in conformity with the pertinent county renewal plan.

Effective Date: 03-26-1971



Section 303.40 - Cost of street maintenance within a county renewal area.

Cost of maintaining, repairing, constructing, relocating, paving, and repairing of public streets, alleys, curbs, and gutters within a county renewal area may be paid out of moneys distributed to counties under sections 5735.23, 5735.27, and 4501.04 of the Revised Code.

Effective Date: 10-21-1959



Section 303.41 - Special assessments.

A board of county commissioners may levy assessments against specially benefited lots or lands within a county renewal area or areas for any purpose within or without such area or areas for which special assessments may be levied by a county. In the exercise of such power to levy special assessments, the provisions of, including but not limited to Chapters 5555., 5559., 6103., and 6117. of the Revised Code, shall control. A board may include among such specially benefited lots or lands any or all lots or lands then or thereafter owned by the county, provided that the specially benefited lots or lands may consist entirely of county-owned property.

Effective Date: 10-21-1959



Section 303.42 - Method of making a special assessment.

In making a special assessment by percentage of the tax value or by the front foot on lots or lands not subdivided into lots, on county-owned, or other, lots or lands within a county renewal area or areas, when such lots or lands are not assessed for taxation, the board of county commissioners shall fix, for the purpose of such assessment the value of such lots as they stand and of such land at what the board considers a fair average depth for lots in the neighborhood, so that it will be a fair average of the assessed value of other lots in the neighborhood, if there be such lots.

Effective Date: 10-21-1959



Section 303.43 - Waiving right to collect assessments.

In the event a board of county commissioners instituted assessment proceedings affecting lots or lands within a county renewal area, and then or thereafter eminent domain proceedings arising under sections 303.26 to 303.56, inclusive, of the Revised Code, are pending or contemplated against such lots or lands, the board may, by proper entry in such eminent domain proceedings, or by release in the event eminent domain proceedings are never brought, waive its right to collection out of the compensation awarded for such taking of the amounts levied or to be levied in such assessment proceedings. In the event of such waiver, the said assessment proceedings and the property liens resulting therefrom shall not be affected by the acquisition by the board of any or all of such lots or lands.

Effective Date: 10-21-1959



Section 303.44 - Paying assessments on county owned lands.

In the event of the levy of special assessments against lots or lands within a county renewal area which lots or lands are or become county-owned, the board of county commissioners may authorize the amount of the assessments thereon, or the amounts of the respective unpaid installments of such assessments, to be certified by the clerk of the board of county commissioners to the county auditor, entered upon the tax list of all taxable real and personal property in the county, and collected as other taxes, provided that such certification for payment by the county at large shall cease upon sale of such lots or lands by the county. The unpaid portion of such assessments on lots and lands so sold shall continue as liens against the lots and lands in the hands of such purchasers, as other assessments, and shall be collected as other taxes.

Effective Date: 10-21-1959



Section 303.45 - Funds for planning or county renewal project functions.

In addition to all other powers of boards of county commissioners provided by any other laws, any board, in order to provide funds for or in connection with its planning or county renewal project functions, under sections 303.26 to 303.56 of the Revised Code, or for the exercise of any of the powers granted by those sections, may:

(A) Use its general tax revenues;

(B) Issue and sell its bonds, and its notes in anticipation of such bonds, pursuant to Chapter 133. of the Revised Code.

Effective Date: 10-30-1989



Section 303.46 - Bonds for county renewal project.

In addition to all other powers of boards of county commissioners provided by any other laws, any board may issue bonds from time to time to finance its undertaking and carrying out of any county renewal project of such county, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans for or in connection with any such county renewal project, and may also issue refunding bonds for the payment or retirement of such bonds previously issued by it pursuant to this section. The bonds covered by this section shall be payable, as to both principal and interest, solely from the county renewal project income, proceeds, revenues, and funds of the county derived by it from its undertaking and carrying out of the county renewal project with respect to which such bonds are issued. Such bonds, both as to principal and interest, may be made payable or additionally payable from or secured by a pledge of any loan, grant, gift, or contribution from the federal government or any other source, in aid of such county renewal project. Bonds issued under this section shall not constitute a part of the net indebtedness of the county. Bonds issued under this section shall not constitute general obligations of the county, and the general credit or taxing power of the county shall not be pledged for the payment of any part of the principal of or interest on such bonds. Bonds issued under this section shall be authorized by resolution of the board of county commissioners and may be authorized, issued, and sold without a vote of the electors of the county. Bonds issued under this section shall bear interest at such rate or rates, not exceeding the rate determined as provided in section 9.95 of the Revised Code, as may be provided by such resolution.

Effective Date: 10-30-1989



Section 303.47 - Validity of signatures of public officials.

In case any of the public officials whose signatures appear on any bonds or coupons issued under any of the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, cease to be such officials before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery. Any bonds issued under any of the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code shall be fully negotiable.

Effective Date: 10-21-1959



Section 303.48 - Validity or enforcement of bond.

In any suit, action, or proceeding involving the validity or enforcement of any bond issued under any of the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, or the security therefor, any such bond reciting in substance that it has been issued by the county in connection with county renewal project of such county shall be considered to have been issued for such purpose, and such project shall be considered to have been planned, located, and undertaken or carried out in accordance with the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code.

Effective Date: 10-21-1959



Section 303.49 - Bond interest and income exempted from taxes.

Bonds issued under any of the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

Effective Date: 10-21-1959



Section 303.50 - Bonds are lawful investments.

All banks, trust companies, bankers, savings banks, and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds issued by a county pursuant to section 303.46 of the Revised Code. Such bonds shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuers, prior to the maturity of such bonds, moneys in an amount which, together with any other moneys irrevocably committed to the payment of principal and interest on such bonds, will suffice to pay the principal of such bonds with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such bonds at their maturity. Such bonds shall be authorized security for all public deposits. Under the provisions of this section any persons, political subdivisions, and officers, public or private, are authorized to use any funds owned or controlled by them for the purchase of any bonds. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

Effective Date: 10-21-1959



Section 303.51 - Property exempt from levy and sale by virtue of execution.

All property of a county, including funds owned or held by it for the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against a county be a charge or lien upon such property. The provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to sections 303.26 to 303.56, inclusive, of the Revised Code by a county on rents, fees, grants, or revenues from any county renewal project.

Effective Date: 10-21-1959



Section 303.52 - Property exempt from taxation.

The property of a county, acquired or held for the purposes of sections 303.26 to 303.56, inclusive, of the Revised Code, is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the county, any municipality, the state, or any political subdivision thereof. The tax exemption provided for in this section shall terminate when the county sells, leases, or otherwise disposes of such property in a county renewal area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.

Effective Date: 10-21-1959



Section 303.53 - Transfer of property to county.

Any public body, for the purpose of aiding in the planning, undertaking, or carrying out of a county renewal project located within an area in which such public body is authorized to act, may, upon such terms, with or without consideration as it may determine: dedicate, sell, convey, or lease any of such public body's interest in any property or grant easements, licenses, or other rights or privileges therein to a county; incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; do any and all things necessary to aid or cooperate in the planning or carrying out of a county renewal plan; lend, grant, or contribute funds to a county; enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a board of county commissioners respecting action to be taken pursuant to any of the powers granted by sections 303.26 to 303.56 of the Revised Code, including the furnishing of funds or other assistance in connection with a county renewal project; and cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works, which it is otherwise empowered to undertake to be furnished, furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and cause administrative and other services to be furnished to the county. Any sale, conveyance, lease, or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement, or public bidding. For the purpose of aiding in the planning, undertaking, or carrying out of a county renewal project of a county, any affected municipality or any affected county or other public entity may, in addition to its other powers and upon such terms, with or without consideration, as it may determine, perform any or all of the actions or things which, by the foregoing provisions of this section, a public body is authorized to perform, including the furnishing of financial or other assistance. For the purpose of this section, or for the purpose of aiding in the planning, undertaking, or carrying out of a county renewal project of a county, any affected county, municipality, or other public entity may issue and sell its general obligation bonds. Any such bonds issued by such affected county, municipality, or other public entity shall be issued in the manner and within the limitations prescribed by Chapter 133. of the Revised Code. Nothing in this section shall limit, restrict, or otherwise affect adversely any of the other powers authorized by sections 303.26 to 303.56 of the Revised Code.

Effective Date: 10-30-1989



Section 303.54 - Presumption of compliance.

Any instrument executed by a county respecting a county renewal project thereof and purporting to convey any right, title, or interest in any property under sections 303.26 to 303.56, inclusive, of the Revised Code, shall be conclusively presumed to have been executed in compliance with the applicable provisions of said sections insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.

Effective Date: 10-21-1959



Section 303.55 - Establishing and maintaining records and funds.

Any board of county commissioners, in carrying out its operations and activities under sections 303.26 to 303.56, inclusive, of the Revised Code, with respect to any county renewal project or projects, may set up, establish, and maintain, for and on behalf of the county or any affected office, department, board, or commission thereof, such books, records, budgets, and accounts, and such general, separate, special, or specific funds, including, without limiting the generality of the foregoing, such revolving funds, general expense funds, planning funds, county renewal project funds, bond and interest retirement funds, and other funds, pertaining to said operations and activities, as the board determines to be necessary or appropriate for the purposes of these sections, and deposit or cause to be deposited in or to the credit of or transferred to any such fund any or all of such advances, donations, grants, gifts, contributions, appropriations, rentals, bond proceeds, proceeds from the sale, leasing, or other disposition of any of its county renewal project property, or other income, revenues, receipts, or profits derived by it from its undertaking of any county renewal project, as become available to the county in connection with its planning or project activities under the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code.

Effective Date: 10-21-1959



Section 303.56 - Rules and regulations.

Any county availing itself of any of the provisions of sections 303.26 to 303.56, inclusive, of the Revised Code, in order to fully effectuate the purposes and objectives of said sections in respect of any planning or project activities thereunder by such county, may, by its board of county commissioners, prescribe such reasonable rules and regulations not inconsistent with said sections, as such board of county commissioners determines to be necessary or appropriate.

Effective Date: 10-21-1959



Section 303.99 - Penalty.

Whoever violates sections 303.01 to 303.25 of the Revised Code shall be fined not more than five hundred dollars for each offense.

Effective Date: 06-14-2000






Chapter 304 - ELECTRONIC RECORDS AND SIGNATURES

Section 304.01 - Definitions.

As used in this chapter:

(A) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(B) "County office" means any officer, department, board, commission, agency, court, or other instrumentality of a county.

(C) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(D) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(E) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(F) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(G) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or other legal or commercial entity.

(H) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(I) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

Effective Date: 11-05-2004



Section 304.02 - County office to adopt security procedure prior to use.

Prior to the use of electronic records and electronic signatures by a county office under Chapter 1306. of the Revised Code, and except as otherwise provided in section 955.013 of the Revised Code, a county office shall adopt, in writing, a security procedure for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. A security procedure includes, but is not limited to, a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

Effective Date: 11-05-2004



Section 304.03 - Authorized electronic filing to have same effect as paper filing.

(A) Whenever any rule or law requires or authorizes the filing of any information, notice, lien, or other document or record with any county office, a filing made by an electronic record shall have the same force and effect as a filing made on paper in all cases where the county office has authorized or agreed to the electronic filing and the filing is made in accordance with applicable rules or an applicable agreement.

(B) Nothing in this section authorizes or shall be construed to authorize the use of a financial transaction device in an electronic transaction for the acceptance of payments for county expenses, except pursuant to section 301.28 or 955.013 of the Revised Code.

(C) As used in this section, "financial transaction device" and "county expenses" have the same meanings as in section 301.28 of the Revised Code.

Effective Date: 11-05-2004



Section 304.04 - Use not required.

Nothing in this chapter or Chapter 1306. of the Revised Code requires or shall be construed to require any county office to use or permit the use of electronic records and electronic signatures.

Effective Date: 11-05-2004






Chapter 305 - BOARD OF COUNTY COMMISSIONERS - GENERALLY

Section 305.01 - Board of county commissioners - election, term.

The board of county commissioners shall consist of three persons who shall be elected as follows:

(A) In November, 1974, and quadrennially thereafter, one county commissioner shall be elected to take office on the first day of January following.

(B) In November, 1972, and quadrennially thereafter, two commissioners shall be elected. The term of one of such commissioners shall commence on the second day of January next after his election, and the term of the other commissioner shall commence on the third day of January next after his election.

(C) Thereafter such officers shall hold office for the term of four years and until their successors are elected and qualified.

Effective Date: 02-25-1972



Section 305.02 - [Effective Until 6/21/2013] Vacancy in county offices filled by election or appointment.

(A) If a vacancy in the office of county commissioner, prosecuting attorney, county auditor, county treasurer, clerk of the court of common pleas, sheriff, county recorder, county engineer, or coroner occurs more than fifty-six days before the next general election for state and county officers, a successor shall be elected at such election for the unexpired term unless such term expires within one year immediately following the date of such general election.

In either event, the vacancy shall be filled as provided in this section and the appointee shall hold office until a successor is elected and qualified.

(B) If a vacancy occurs from any cause in any of the offices named in division (A) of this section, the county central committee of the political party with which the last occupant of the office was affiliated shall appoint a person to hold the office and to perform the duties thereof until a successor is elected and has qualified, except that if such vacancy occurs because of the death, resignation, or inability to take the office of an officer-elect whose term has not yet begun, an appointment to take such office at the beginning of the term shall be made by the central committee of the political party with which such officer-elect was affiliated.

(C) Not less than five nor more than forty-five days after a vacancy occurs, the county central committee shall meet for the purpose of making an appointment under this section. Not less than four days before the date of such meeting the chairperson or secretary of such central committee shall send by first class mail to every member of such central committee a written notice which shall state the time and place of such meeting and the purpose thereof. A majority of the members of the central committee present at such meeting may make the appointment.

(D) If the last occupant of the office or the officer-elect was elected as an independent candidate, the board of county commissioners shall make such appointment at the time when the vacancy occurs, except where the vacancy is in the office of county commissioner, in which case the prosecuting attorney and the remaining commissioners or a majority of them shall make the appointment.

(E) Appointments made under this section shall be certified by the appointing county central committee or by the board of county commissioners to the county board of elections and to the secretary of state, and the persons so appointed and certified shall be entitled to all remuneration provided by law for the offices to which they are appointed.

(F) The board of county commissioners may appoint a person to hold any of the offices named in division (A) of this section as an acting officer and to perform the duties thereof between the occurrence of the vacancy and the time when the officer appointed by the central committee qualifies and takes the office.

(G) A person appointed prosecuting attorney or assistant prosecuting attorney shall give bond and take the oath of office prescribed by section 309.03 of the Revised Code for the prosecuting attorney.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-21-1990

This section is set out twice. See also § 305.02, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 305.02 - [Effective 6/21/2013] Vacancy in county offices filled by election or appointment.

(A) If a vacancy in the office of county commissioner, prosecuting attorney, county auditor, county treasurer, clerk of the court of common pleas, sheriff, county recorder, county engineer, or coroner occurs more than forty days before the next general election for state and county officers, a successor shall be elected at such election for the unexpired term unless such term expires within one year immediately following the date of such general election.

In either event, the vacancy shall be filled as provided in this section and the appointee shall hold office until a successor is elected and qualified.

(B) If a vacancy occurs from any cause in any of the offices named in division (A) of this section, the county central committee of the political party with which the last occupant of the office was affiliated shall appoint a person to hold the office and to perform the duties thereof until a successor is elected and has qualified, except that if such vacancy occurs because of the death, resignation, or inability to take the office of an officer-elect whose term has not yet begun, an appointment to take such office at the beginning of the term shall be made by the central committee of the political party with which such officer-elect was affiliated.

(C) Not less than five nor more than forty-five days after a vacancy occurs, the county central committee shall meet for the purpose of making an appointment under this section. Not less than four days before the date of such meeting the chairperson or secretary of such central committee shall send by first class mail to every member of such central committee a written notice which shall state the time and place of such meeting and the purpose thereof. A majority of the members of the central committee present at such meeting may make the appointment.

(D) If the last occupant of the office or the officer-elect was elected as an independent candidate, the board of county commissioners shall make such appointment at the time when the vacancy occurs, except where the vacancy is in the office of county commissioner, in which case the prosecuting attorney and the remaining commissioners or a majority of them shall make the appointment.

(E) Appointments made under this section shall be certified by the appointing county central committee or by the board of county commissioners to the county board of elections and to the secretary of state, and the persons so appointed and certified shall be entitled to all remuneration provided by law for the offices to which they are appointed.

(F) The board of county commissioners may appoint a person to hold any of the offices named in division (A) of this section as an acting officer and to perform the duties thereof between the occurrence of the vacancy and the time when the officer appointed by the central committee qualifies and takes the office.

(G) A person appointed prosecuting attorney or assistant prosecuting attorney shall give bond and take the oath of office prescribed by section 309.03 of the Revised Code for the prosecuting attorney.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-21-1990

This section is set out twice. See also § 305.02, effective until 6/21/2013.



Section 305.03 - Absence of county officers - office deemed vacant.

(A) Whenever any county officer fails to perform the duties of office for ninety consecutive days, except in case of sickness or injury as provided in divisions (B) and (C) of this section, the office shall be deemed vacant.

(B) Whenever any county officer is absent because of sickness or injury, the officer shall cause to be filed with the board of county commissioners a physician's certificate of the officer's sickness or injury. If such certificate is not filed with the board within ten days after the expiration of ninety consecutive days of absence, the office shall be deemed vacant.

(C) Whenever a county officer files a physician's certificate under division (B) of this section, but continues to be absent for an additional thirty days commencing immediately after the last day on which this certificate may be filed under division (B) of this section, the office shall be deemed vacant.

(D) If at any time two county commissioners in a county are absent and have filed a physician's certificate under division (B) of this section, the county coroner, in addition to performing the duties of coroner, shall serve as county commissioner until at least one of the absent commissioners returns to office or until the office of at least one of the absent commissioners is deemed vacant under this section and the vacancy is filled. If the coroner so requests, the coroner shall be paid a per diem rate for the coroner's service as a commissioner. That per diem rate shall be the annual salary specified by law for a county commissioner of that county whose term of office began in the same year as the coroner's term of office began, divided by the number of days in the year.

While the coroner is serving as a county commissioner, the coroner shall be considered an acting county commissioner and shall perform the duties of the office of county commissioner until at least one of the absent commissioners returns to office or until the office of at least one of the absent commissioners is deemed vacant. Before assuming the office of acting county commissioner, the coroner shall take an oath of office as provided in sections 3.22 and 3.23 of the Revised Code. The coroner's service as an acting county commissioner does not constitute the holding of an incompatible public office or employment in violation of any statutory or common law prohibition against the simultaneous holding of more than one public officer or employment.

The coroner shall give a new bond in the same amount and signed and approved as provided in section 305.04 of the Revised Code. The bond shall be conditioned for the faithful discharge of the coroner's duties as acting county commissioner and for the payment of any loss or damage that the county may sustain by reason of the coroner's failure in those duties. The bond, along with the oath of office and approval of the probate judge indorsed on it, shall be deposited and paid for as provided for the bonds in section 305.04 of the Revised Code.

(E) Any vacancy declared under this section shall be filled in the manner provided by section 305.02 of the Revised Code.

(F) This section shall not apply to a county officer while in the active military service of the United States.

Effective Date: 03-30-1999



Section 305.04 - Bond of county commissioners - oath of office.

Before entering upon the discharge of his duties each county commissioner shall give bond, signed by a bonding or surety company authorized to do business in this state, or, at his option, by two or more freeholders having real estate in the value of double the amount of the bond over and above all encumbrances to the state, in a sum not less than five thousand dollars, the surety company to be approved by the probate judge of the county, the bond conditioned for the faithful discharge of the commissioner's official duties, and for the payment of any loss or damage that the county may sustain by reason of his failure in such duties. Such bond, with the oath of office and approval of the probate judge indorsed thereon, shall be deposited with the county treasurer and kept in his office. The expense or premium for such bond shall be paid by the board of county commissioners and charged to the general fund of the county. Such surety may be discharged in the manner provided by section 2109.18 of the Revised Code for the release of sureties of guardians.

Effective Date: 10-01-1953



Section 305.05 - Organization - election of president.

The board of county commissioners shall organize on the second Monday of January of each year, by the election of one of its members as president for a term of one year. The member so elected shall preside at all regular and special sessions of the board. If the position of president becomes vacant during the year, the board shall select one of its members to preside.

Effective Date: 02-25-1972



Section 305.06 - Regular sessions.

(A) The board of county commissioners shall conduct at least fifty regular sessions each year, at an office provided for the board in the county seat or at another location as provided in division (B) of this section. Each of these sessions shall be conducted at a specific time fixed in advance. At each meeting the board shall transact such business as it considers necessary or as required by law.

(B) The board of county commissioners may provide by resolution for the holding of any or all regular sessions of the board at a location in the county other than the office provided for the board in the county seat. The adoption of the resolution and the location where the session or sessions will be held shall be entered on the journal of the board. The board shall give reasonable public notice of its action taken pursuant to this division, in accordance with division (F) of section 121.22 of the Revised Code.

Effective Date: 08-05-1998



Section 305.07 - Special sessions.

(A) Special sessions of the board of county commissioners may be held as often as the commissioners deem it necessary. At a regular or special session, the board may make any necessary order or contract in relation to the building, furnishing, repairing, or insuring of public buildings or bridges; the employment of janitors; the improvements or enclosure of public grounds; the maintenance or support of mentally retarded or developmentally disabled persons or of the mentally ill; the expenditure of any fund; or the board may provide for the reconstruction or repair of any bridge destroyed by fire, flood, or otherwise. The board shall comply with division (F) of section 121.22 of the Revised Code. The board may do any other official act not, by law, restricted to a particular regular session.

(B) The board of county commissioners may provide by resolution for the holding of special sessions of the board at a location in the county other than the usual office of the board at the county seat. The adoption of the resolution and the location where the sessions will be held shall be entered on the journal of the board. The board shall give reasonable public notice of its action taken pursuant to this division, in accordance with division (F) of section 121.22 of the Revised Code.

Effective Date: 02-09-1994



Section 305.08 - Quorum.

A majority of the board shall constitute a quorum at any regular or special meeting.

Effective Date: 10-01-1953



Section 305.09 - Proceedings of board of county commissioners.

All the proceedings of the board of county commissioners shall be public, at the office provided for the board in the county seat, or at another location, as provided in division (B) of section 305.06 or division (B) of section 305.07 of the Revised Code, and, as far as possible, shall be in conformity with the rules of parliamentary law.

If the clerk of the board maintains the full record of the proceedings by electronic means, the chairperson of the board, prior to complying with section 305.11 of the Revised Code, shall announce that the record is being maintained in such a manner and, during the proceedings, shall ensure that each person self-identifies prior to speaking during the proceedings.

Effective Date: 08-05-1998; 2008 SB84 07-18-2008



Section 305.10 - Written or electronic record and index of proceedings.

(A) Except as otherwise provided in division (B) of this section, the clerk of the board of county commissioners shall keep a full written record of the proceedings of the board, and a written general index of those proceedings, entering each motion with the name of the person making it on the record. The clerk shall call and record the yeas and nays on each motion . The clerk shall state fully and clearly in the record any question relating to the powers and duties of the board which is raised for its consideration by any person having an interest therein, together with the decision on such question, and shall call and record the yeas and nays by which the decision is made. When requested by a party interested in the proceedings or by a party's counsel, the clerk shall record any legal proposition decided by the board, the decision thereon, and the votes by which the decision is reached. If either party, in person or by counsel, takes exception to such decision, the clerk shall record the exceptions with the record of the decision.

(B) A board of county commissioners may elect to maintain a full record of its proceedings by electronic means, including, but not limited to, those listed in section 9.01 of the Revised Code, by adopting a resolution that directs the clerk to maintain a full record of the proceedings by electronic means. The clerk also shall maintain a general index of the electronic record in either a written form or by electronic means, as determined by the board in its resolution. The board's resolution also may authorize the clerk to maintain a written summary of the record of the proceedings, provided that the summary shall include a notation that the full record of proceedings is maintained by electronic means. If the electronic means malfunctions, the clerk shall create the full written record of the proceedings as described in division (A) of this section.

Effective Date: 03-14-1980; 2008 SB84 07-18-2008



Section 305.11 - Signing of record.

Immediately upon the opening of each day's session of the board of county commissioners, the records of the proceedings of the session of the previous day shall be read, or provided to each commissioner in written form, by the clerk of the board and, if correct, approved and signed by the commissioners. In the alternative, if the clerk maintains the full record of the proceedings by electronic means as authorized by division (B) of section 305.10 of the Revised Code, the board shall orally approve the electronic record of proceedings at the previous meeting after the clerk certifies that the entire record of the proceedings at that meeting is completely and accurately captured in the electronic record of those proceedings. When the board is not in session, the record of proceedings shall be kept in the county auditor's office or, if the county has a full-time clerk, in the county commissioners' office, open at all proper times to public inspection. It shall be certified by the president and clerk of the board and shall be received as evidence in every court in the state.

Effective Date: 10-27-1981; 09-21-2006; 2008 SB84 07-18-2008



Section 305.12 - Liability of commissioners.

The board of county commissioners may sue and be sued, and plead and be impleaded, in any court. It may bring, maintain, and defend suits involving an injury to any public, state, or county road, bridge, ditch, drain, or watercourse in the county with respect to which the county has the primary responsibility to keep in proper repair, and for the prevention of injury to them. The board shall demand and receive, by suit or otherwise, any real estate or interest in real estate, legal or equitable, belonging to the county, or any money or other property due the county. The money so recovered shall be paid into the county treasury, and the board shall take the county treasurer's receipt for it and file it with the county auditor. The board of county commissioners may enter into contracts with municipal corporations and townships pursuant to division (D) of section 715.72 of the Revised Code.

Effective Date: 11-20-1985; 2008 SB129 12-30-2008



Section 305.13 - Appointment of clerk.

If the board of county commissioners finds it necessary for the clerk of the board to devote his entire time to the discharge of the duties of such position, it may appoint a full time clerk, in place of the county auditor, and such necessary assistants to the clerk as the board deems necessary. Such clerk shall perform the duties required by sections 305.10 and 305.11 of the Revised Code and by the board.

Effective Date: 10-01-1953



Section 305.14 - Employment of legal counsel.

(A) The court of common pleas, upon the application of the prosecuting attorney and the board of county commissioners, may authorize the board to employ legal counsel to assist the prosecuting attorney, the board, or any other county officer in any matter of public business coming before such board or officer, and in the prosecution or defense of any action or proceeding in which such board or officer is a party or has an interest, in its official capacity.

(B) The board of county commissioners may also employ legal counsel, as provided in section 309.09 of the Revised Code, to represent it in any matter of public business coming before such board, and in the prosecution or defense of any action or proceeding in which such board is a party or has an interest, in its official capacity.

(C) Notwithstanding division (A) of this section and except as provided in division (D) of this section, a county board of developmental disabilities or a public children services agency may, without the authorization of the court of common pleas, employ legal counsel to advise it or to represent it or any of its members or employees in any matter of public business coming before the board or agency or in the prosecution or defense of any action or proceeding in which the board or agency in its official capacity, or a board or agency member or employee in the member's or employee's official capacity, is a party or has an interest.

(D)

(1) In any legal proceeding in which the prosecuting attorney is fully able to perform the prosecuting attorney's statutory duty to represent the county board of developmental disabilities or public children services agency without conflict of interest, the board or agency shall employ other counsel only with the written consent of the prosecuting attorney. In any legal proceeding in which the prosecuting attorney is unable, for any reason, to represent the board or agency, the prosecuting attorney shall so notify the board or agency, and, except as provided in division (D)(2) of this section, the board or agency may then employ counsel for the proceeding without further permission from any authority.

(2) A public children services agency that receives money from the county general revenue fund must obtain the permission of the board of county commissioners of the county served by the agency before employing counsel under division (C) of this section.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-05-2000



Section 305.15 - Employment of engineer.

When the services of an engineer are required with respect to roads, turnpikes, ditches, bridges, or any other matter, and when, on account of the amount of work to be performed, the board of county commissioners deems it necessary, upon the written request of the county engineer, the board may employ a registered professional engineer and as many assistant engineers, rodmen, and inspectors as are needed, and may also enter into contracts with any person, firm, partnership, association, or corporation qualified to perform engineering services in the state for this purpose and fix the compensation therefor. In awarding such contracts the board shall not be required to comply with sections 153.40 and 5555.61 of the Revised Code. If no such contract is entered into, the board shall furnish suitable offices, necessary books, stationery, instruments, and implements for the proper performance of the duties imposed on the engineer, assistant engineers, rodmen, and inspectors by such board.

Effective Date: 03-03-1983



Section 305.16 - Other employees.

The board of county commissioners may employ a superintendent, and such watchmen, janitors, and other employees as are necessary for the care and custody of the court house, jail, and other county buildings, bridges, and other property under its jurisdiction and control.

Effective Date: 10-01-1953



Section 305.17 - Compensation of employees.

The board of county commissioners shall fix the compensation of all persons appointed or employed under sections 305.13 to 305.16, inclusive, of the Revised Code, which, with their reasonable expenses, shall be paid from the county treasury upon the allowance of the board. No law requiring a certificate that the money for such compensation and expenses is in the treasury shall apply to the appointment or employment of such persons.

Effective Date: 10-01-1953



Section 305.171 - Group insurance coverage for county officers and employees.

(A) The board of county commissioners of any county may contract for, purchase, or otherwise procure and pay all or any part of the cost of any of the following insurance, coverage, or benefits issued by an insurance company or administered by a board of county commissioners or a contractor, for county officers and employees and their immediate dependents from the funds or budgets from which the county officers or employees are compensated for services:

(1) Group insurance policies that may provide any of the following:

(a) Benefits including, but not limited to, hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, or prescription drugs;

(b) Sickness and accident insurance;

(c) Group legal services;

(d) Group life insurance.

(2) Any other qualified benefit available under section 125 of the "Internal Revenue Code of 1986," 26 U.S.C. 125;

(3) A health and wellness benefit program through which the county provides a benefit or incentive to county officers, employees, and their immediate dependents to maintain a healthy lifestyle, including, but not limited to, programs to encourage healthy eating and nutrition, exercise and physical activity, weight control or the elimination of obesity, and cessation of smoking or alcohol use.

(4) Any combination of any of the foregoing types of insurance, coverage, or benefits.

(B) The board of county commissioners also may negotiate and contract for any plan or plans of health care services with health insuring corporations holding a certificate of authority under Chapter 1751. of the Revised Code, provided that each county officer or employee shall be permitted to do both of the following:

(1) Exercise an option between a plan offered by an insurance company and a plan or plans offered by health insuring corporations under this division, on the condition that the county officer or employee shall pay any amount by which the cost of the plan chosen by the county officer or employee pursuant to this division exceeds the cost of the plan offered under division (A) of this section;

(2) Change from one of the plans to another at a time each year as determined by the board.

(C) Section 307.86 of the Revised Code does not apply to the purchase of benefits for county officers or employees under divisions (A) and (B) of this section when those benefits are provided through a jointly administered health and welfare trust fund in which the county or contracting authority and a collective bargaining representative of the county employees or contracting authority agree to participate.

(D) The board of trustees of a jointly administered trust fund that receives contributions pursuant to collective bargaining agreements entered into between the board of county commissioners of any county and a collective bargaining representative of the employees of the county may provide for self-insurance of all risk in the provision of fringe benefits, and may provide through the self-insurance method specific fringe benefits as authorized by the rules of the board of trustees of the jointly administered trust fund. The fringe benefits may include, but are not limited to, hospitalization, surgical care, major medical care, disability, dental care, vision care, medical care, hearing aids, prescription drugs, group life insurance, sickness and accident insurance, group legal services, or a combination of any of the foregoing types of insurance or coverage, for county employees and their dependents.

(E) The board of county commissioners may provide the benefits described in divisions (A) to (D) of this section through an individual self-insurance program or a joint self-insurance program as provided in section 9.833 of the Revised Code.

(F) When a board of county commissioners offers benefits authorized under this section to a county officer or employee, the board may offer the benefits through a cafeteria plan meeting the requirements of section 125 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 125, as amended, and, as part of that plan, may offer the county officer or employee the option of receiving a cash payment in any form permissible under such cafeteria plans. A cash payment made to a county officer or employee under this division shall not exceed twenty-five per cent of the cost of premiums or payments that otherwise would be paid by the board for benefits for the county officer or employee under a policy or plan.

(G) The board of county commissioners may establish a policy authorizing any county appointing authority to make a cash payment to any county officer or employee in lieu of providing a benefit authorized under this section if the county officer or employee elects to take the cash payment instead of the offered benefit. A cash payment made to a county officer or employee under this division shall not exceed twenty-five per cent of the cost of premiums or payments that otherwise would be paid by the board for benefits for the county officer or employee under an offered policy or plan.

(H) No cash payment in lieu of a health benefit shall be made to a county officer or employee under division (F) or (G) of this section unless the county officer or employee signs a statement affirming that the county officer or employee is covered under another health insurance or health care policy, contract, or plan, and setting forth the name of the employer, if any, that sponsors the coverage, the name of the carrier that provides the coverage, and the identifying number of the policy, contract, or plan.

(I) The legislative authority of a county-operated municipal court, after consultation with the judges, or the clerk and deputy clerks, of the municipal court, shall negotiate and contract for, purchase, or otherwise procure, and pay the costs, premiums, or charges for, group health care coverage for the judges, and group health care coverage for the clerk and deputy clerks, in accordance with section 1901.111 or 1901.312 of the Revised Code.

(J) As used in this section:

(1) "County officer or employee" includes, but is not limited to, a member or employee of the county board of elections.

(2) "County-operated municipal court" and "legislative authority" have the same meanings as in section 1901.03 of the Revised Code.

(3) "Health care coverage" has the same meaning as in section 1901.111 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-04-1997; 09-29-2005



Section 305.172 - Health savings account program.

As used in this section, "county officer or employee" includes, but is not limited to, a member or employee of the county board of elections.

The board of county commissioners of any county may establish and maintain a health savings account program whereby county officers or employees may establish and maintain health savings accounts in accordance with section 223 of the Internal Revenue Code. Public moneys may be used to pay for or fund federally qualified high deductible health plans that are linked to health savings accounts or to make contributions to health savings accounts.

Effective Date: 08-17-2006



Section 305.18 - Annual inventory.

Each county officer or department head shall make an inventory, on the second Monday in January of each year, of all the materials, machinery, tools, and other county supplies under the jurisdiction of such county officer or department head. Such inventory shall be a public record, made in duplicate, and one copy shall be filed with the clerk of the board of county commissioners and one copy with the county auditor.

Effective Date: 09-16-1963



Section 305.19 - Duty as to reports of county officers.

The board of county commissioners shall compare the annual reports and statements made to it by the prosecuting attorney, clerk of the court of common pleas, sheriff, and county treasurer, take all necessary measures to rectify errors in such reports and to trace and correct any discrepancies between them, and place on its journal the result of such examination. All such reports shall be recorded by the county auditor in a book kept specially for that purpose.

Effective Date: 10-01-1953



Section 305.20 - [Repealed].

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-27-1981



Section 305.21 - May administer oaths.

Any county commissioner may administer any oath necessary in the discharge of the duties of the board of county commissioners.

Effective Date: 10-01-1953



Section 305.22 - Shall provide place for holding courts.

Until proper buildings are erected for the permanent seat of justice in a county, the board of county commissioners shall provide a suitable place for holding the courts of such county.

Effective Date: 10-01-1953



Section 305.23 - Centralized services for a county office.

(A) As used in this section:

(1) "County office" means the offices of the county commissioner, county auditor, county treasurer, county engineer, county recorder, county prosecuting attorney, county sheriff, county coroner, county park district, veterans service commission, clerk of the juvenile court, clerks of court for all divisions of the courts of common pleas, including the clerk of the court of common pleas, clerk of a county-operated municipal court, and clerk of a county court, and any agency, department, or division under the authority of, or receiving funding in whole or in part from, any of those county offices.

(2) "Human resources" means any and all functions relating to human resource management, including civil service, employee benefits administration, collective bargaining, labor relations, risk management, workers' compensation, unemployment compensation, and any human resource management function required by state or federal law, but "human resources" does not authorize a board of county commissioners to adopt a resolution establishing a centralized human resource service that requires any county office to conform to any classification and compensation plan, position descriptions, or organizational structure; to determine the rate of compensation of any employee appointed by the appointing authority of a county office or the salary ranges for positions of a county office within the aggregate limits set in the appropriation resolution of the board of county commissioners; to determine the number of or the terms of employment of any employee appointed by the appointing authority of a county office within the aggregate limits set in the board's appropriation resolution; or to exercise powers relating to the hiring, qualifications, evaluation, suspension, demotion, disciplinary action, layoff, furloughing, establishment of a modified work-week schedule, or the termination of any employee appointed by the appointing authority of any county office.

(B) Subject to division (C) of this section, a board of county commissioners may adopt a resolution establishing centralized purchasing, printing, transportation, vehicle maintenance, human resources, revenue collection, and mail operation services for a county office. Before adopting a resolution under this section, the board of county commissioners, in a written notice, shall inform any other county office that will be impacted by the resolution of the board's desire to establish a centralized service or services. The written notice shall include a statement that provides the rationale and the estimated savings anticipated for centralizing a service or services. In addition, the board may request any other county office to serve as the agent and responsible party for administering a centralized service or services. That county office may enter into an agreement with the board of county commissioners to administer the centralized service or services under such terms and conditions as are included in the agreement, but nothing in this section authorizes the board of county commissioners to require a county office to serve as the agent and responsible party for administering a centralized service or services at the board's request.

A resolution establishing a centralized service or services shall specify all of the following:

(1) The name of the county office that will be the agent and responsible party for administering a centralized service or services, and if the agent and responsible party is not the board of county commissioners, the designation of the county office that has entered into an agreement under division (B) of this section with the board to be the agent and responsible party;

(2) Which county offices are required to use the centralized services;

(3) If not all of the centralized services, which centralized service each county office must use;

(4) A list of rates and charges the county office shall pay for the centralized services;

(5) The date upon which each county office specified in the resolution shall begin using the centralized services.

Not later than ten days after a resolution is adopted under this section, the clerk of the board of county commissioners shall send a copy of the resolution to each county office that is specified in the resolution.

(C) A board of county commissioners shall not adopt a resolution that establishes a centralized service or services regarding any of the following:

(1) Purchases made for contract services with moneys from the special fund designated as "general fund moneys to supplement the equipment needs of the county recorder" under section 317.321 of the Revised Code or from the funds that are paid out of the general fund of the county under sections 325.071 and 325.12 of the Revised Code;

(2) Purchases made with moneys from the real estate assessment fund established under section 325.31 of the Revised Code;

(3) Purchases of financial software used by the county auditor;

(4) The printing of county property tax bills;

(5) The collection of any taxes, assessments, and fees the county treasurer is required by law to collect;

(6) Purchases of software used by the county recorder.

(D) Nothing in this section authorizes the board of county commissioners to have control or authority over funds that are received directly by a county office under another section of the Revised Code, or to control, or have authority regarding, the expenditure or use of such funds.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 305.24 - [Repealed].

Effective Date: 10-27-1981



Section 305.25 - When contracts valid.

No contract entered into by the board of county commissioners, or order made by it, shall be valid unless it has been assented to at a regular or special session of the board, and entered in the minutes of its proceedings by the county auditor or the clerk of the board.

Effective Date: 10-27-1981



Section 305.26 - May release or compound claims.

The board of county commissioners may compound or release, in whole or in part, a debt, judgment, fine, or amercement due the county and for the use thereof, except where it or any of its members is personally interested. In such case the board shall enter upon its journal a statement of the facts in the case and the reasons for such release or composition.

Effective Date: 10-01-1953



Section 305.27 - Interest in county contracts prohibited - exception.

No county commissioner shall be concerned, directly or indirectly, in any contract for work to be done or material to be furnished for the county. For a violation of this section, a commissioner shall forfeit not less than two hundred nor more than two thousand dollars, to be recovered by a civil action, in the name of the state, for use of the county. Such commissioner shall also forfeit, in like manner, any compensation he may have received on such contract.

This section does not apply where a commissioner, being a shareholder of a corporation but not an officer or director, owns not in excess of five per cent of the stock of such corporation and the value of the stock so owned does not exceed five hundred dollars. If a stockholder desires to avail himself of the exception provided in this section, before entering upon such contract he shall first file with the clerk of the board of commissioners an affidavit stating his exact status and connection with such corporation.

Effective Date: 10-01-1953



Section 305.28 - Criminal justice regional information fund.

If a board of county commissioners by resolution elects to participate in a criminal justice regional information system as provided in section 2949.093 of the Revised Code, the board also shall create in its county treasury a criminal justice regional information fund. All money deposited into the fund shall be used only as provided in that section.

Effective Date: 09-29-2005



Section 305.29 - County administrator - appointment.

The board of county commissioners may appoint a county administrator, who shall be the administrative head of the county under the direction and supervision of the board and who shall hold office at the pleasure of the board.

In the event that the county administrator is absent from his office by reason of illness, death, vacation, resignation, or removal, the chairman of the board or a qualified person designated by him with the approval of the board shall act as county administrator and perform all duties of such office, until such time as the county administrator returns to his duties or the board appoints a new county administrator to fill the vacancy.

The board shall fix the salary of the county administrator and cause the same to be paid.

Effective Date: 08-30-1957



Section 305.30 - County administrator - powers and duties.

The county administrator, under the direction of the board of county commissioners, shall do the following:

(A) Assist in the administration, enforcement, and execution of the policies and resolutions of the board;

(B) Supervise and direct the activities of the affairs of the divisions of county government under the control or jurisdiction of the board;

(C) Attend all meetings of the board at which the administrator's attendance is required by that body;

(D) Recommend measures for adoption to the board;

(E) Prepare and submit to the board reports required by that body, or reports that it considers advisable;

(F) Keep the board fully advised on the financial conditions of the county, preparing and submitting a budget for the next fiscal year;

(G) Contract on behalf of the board within limits provided by a resolution of the board, provided that the resolution authorizing such actions shall also specify the types of contracts upon which the administrator may act without further resolution of the board;

(H) Allow and pay claims for goods received and services rendered within limits provided by a resolution of the board, provided that the county department receiving those goods and services certifies their receipt before the administrator allows the claim;

(I) Perform any or all personnel functions otherwise conferred or incumbent upon the board of county commissioners under Chapter 124. or any other chapter or section of the Revised Code, provided that the board, by resolution, has delegated the specific functions to the administrator;

(J) Perform any or all functions conferred or incumbent upon the board of county commissioners in the case of a disaster or emergency, provided that the board, by resolution, has delegated the specific functions or all of the functions to the administrator. As used in this division, "disaster" and "emergency" have the same meanings as in divisions (E) and (F) of section 5502.21 of the Revised Code.

(K) Perform such additional duties as the board may determine by resolution.

The board of county commissioners may assign to such county administrator any office, position, or duties under its control, such office, position, and duties to be performed under the direction and supervision of the board and to be in addition to those set forth in this section.

Effective Date: 09-29-1999



Section 305.31 - Procedure for submitting to referendum resolution on additional tax.

The procedure for submitting to a referendum a resolution adopted by a board of county commissioners under division (H) of section 307.695 of the Revised Code that is not submitted to the electors of the county for their approval or disapproval; any resolution adopted by a board of county commissioners pursuant to division (D)(1) of section 307.697, section 322.02, 322.06, or 324.02, sections 1515.22 and 1515.24, division (B)(1) of section 4301.421, section 4504.02, 5739.021, or 5739.026, division (A)(6) of section 5739.09, section 5741.021 or 5741.023, or division (C)(1) of section 5743.024 of the Revised Code; or a rule adopted pursuant to section 307.79 of the Revised Code shall be as prescribed by this section.

Except as otherwise provided in this paragraph, when a petition, signed by ten per cent of the number of electors who voted for governor at the most recent general election for the office of governor in the county, is filed with the county auditor within thirty days after the date the resolution is passed or rule is adopted by the board of county commissioners, or is filed within forty-five days after the resolution is passed, in the case of a resolution adopted pursuant to section 5739.021 of the Revised Code that is passed within one year after a resolution adopted pursuant to that section has been rejected or repealed by the electors, requesting that the resolution be submitted to the electors of the county for their approval or rejection, the county auditor shall, after ten days following the filing of the petition, and not later than four p.m. of the ninetieth day before the day of election, transmit a certified copy of the text of the resolution or rule to the board of elections. In the case of a petition requesting that a resolution adopted under division (D)(1) of section 307.697, division (B)(1) of section 4301.421, or division (C)(1) of section 5743.024 of the Revised Code be submitted to electors for their approval or rejection, the petition shall be signed by seven per cent of the number of electors who voted for governor at the most recent election for the office of governor in the county. The county auditor shall transmit the petition to the board together with the certified copy of the resolution or rule. The board shall examine all signatures on the petition to determine the number of electors of the county who signed the petition. The board shall return the petition to the auditor within ten days after receiving it, together with a statement attesting to the number of such electors who signed the petition. The board shall submit the resolution or rule to the electors of the county, for their approval or rejection, at the succeeding general election held in the county in any year, or on the day of the succeeding primary election held in the county in even-numbered years, occurring subsequent to ninety days after the auditor certifies the sufficiency and validity of the petition to the board of elections.

No resolution shall go into effect until approved by the majority of those voting upon it. However, a rule shall take effect and remain in effect unless and until a majority of the electors voting on the question of repeal approve the repeal. Sections 305.31 to 305.41 of the Revised Code do not prevent a county, after the passage of any resolution or adoption of any rule, from proceeding at once to give any notice or make any publication required by the resolution or rule.

The board of county commissioners shall make available to any person, upon request, a certified copy of any resolution or rule subject to the procedure for submitting a referendum under sections 305.31 to 305.42 of the Revised Code beginning on the date the resolution or rule is adopted by the board. The board may charge a fee for the cost of copying the resolution or rule.

As used in this section, "certified copy" means a copy containing a written statement attesting that it is a true and exact reproduction of the original resolution or rule.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-2002; 2007 HB119 06-30-2007



Section 305.32 - Separate petition papers.

Any referendum petition may be presented in separate petition papers, but each petition paper shall contain a full and correct copy of the title and text of the resolution or rule sought to be referred. Referendum petitions shall be governed by the rules of section 3501.38 of the Revised Code. In determining the validity of any such petition, all signatures which are found to be irregular shall be rejected, but no petition shall be declared invalid in its entirety when one or more signatures are found to be invalid except when the number of valid signatures is found to be less than the total number required by section 305.31 of the Revised Code.

The petitions and signatures upon such petitions shall be prima-facie presumed to be in all respects sufficient. No resolution submitted to the electors of any county, and receiving an affirmative majority of the votes cast thereon, shall be held ineffective or void on account of the insufficiency of the petitions by which such submission of the resolution was procured, nor shall the rejection, by a majority of the votes cast thereon, of any resolution submitted to the electors of such county, be held invalid for such insufficiency. No rule submitted to the electors of the county, and receiving a majority of the votes cast against repeal, shall be held invalid or void on account of the insufficiency of the petitions by which such submission was procured, nor shall the repeal, by approval of a majority voting for repeal, be held invalid for such insufficiency.

Resolutions receiving an affirmative majority of the votes cast thereon, shall become effective on the first day of the month following certification by the board of elections of the official vote on such question.

Effective Date: 03-23-1981



Section 305.33 - Filing certified copy of commissioners' resolution before circulating referendum petition.

Whoever files a referendum petition against any resolution shall, before circulating such petition, file a certified copy of the resolution with the county auditor and with the county board of elections.

As used in this section, "certified copy" means a copy containing a written statement attesting that it is a true and exact reproduction of the original resolution.

Effective Date: 05-08-1996



Section 305.34 - Form of petition.

At the top of each part of the petition mentioned in section 305.33 of the Revised Code, the following words shall be printed in red:

NOTICE

Whoever knowingly signs this petition more than once, signs a name other than his own, or signs when not a legal voter is liable to prosecution.

Effective Date: 12-12-1967



Section 305.35 - Designating petition committee.

The petitioners may designate in any referendum petition a committee of not less than three of their number, who shall be regarded as filing the petition. After a petition has been filed with the county auditor it shall be kept open for public inspection for ten days. If, after a verified referendum petition has been filed against any resolution or rule, the board of county commissioners repeals or rescinds such, or it is held to be invalid, the board of elections shall not submit such resolution or rule to a vote of the electors.

Effective Date: 01-12-1979



Section 305.36 - Circulator of referendum petition to file statement.

(A) The circulator of a referendum petition, or his agent, shall, within five days after such petition is filed with the county auditor, file a statement, made under penalty of election falsification, showing in detail:

(1) All moneys or things of value paid, given, or promised for circulating such petition;

(2) Full names and addresses of all persons to whom such payments or promises were made;

(3) Full names and addresses of all persons who contributed anything of value to be used in circulating such petitions;

(4) Time spent and salaries earned while circulating or soliciting signatures to petitions by persons who were regular salaried employees of some person who authorized them to solicit signatures for or circulate the petition as a part of their regular duties.

(B) The statement provided for in division (A) of this section is not required from persons who take no other part in circulating a petition other than signing declarations to parts of the petition and soliciting signatures to them.

(C) Such statement shall be open to public inspection for a period of one year.

Effective Date: 03-23-1981



Section 305.37 - [Repealed].

Effective Date: 07-01-1996



Section 305.38 - Prohibited acts.

No person shall knowingly sign a referendum petition more than once, sign a name other than his own, or sign when not a legal voter.

Effective Date: 12-12-1967



Section 305.39 - Prohibited act.

No person shall accept anything of value for signing a referendum petition.

Effective Date: 12-12-1967



Section 305.40 - [Repealed].

Effective Date: 07-01-1996



Section 305.41 - Prohibited acts.

No person shall, directly or indirectly, by intimidation or threats, influence or seek to influence any person to sign or abstain from signing, or to solicit signatures to or abstain from soliciting signatures to a referendum petition.

Effective Date: 12-12-1967



Section 305.42 - Provisions apply to petitions filed under other chapters.

Sections 305.32 to 305.41 and 305.99 of the Revised Code apply to petitions authorized by sections 307.791, 322.021, 324.021, 4504.021, and 5739.022 of the Revised Code.

Effective Date: 10-16-1980



Section 305.99 - Penalty.

Whoever violates section 305.38, 305.39, or 305.41 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 07-01-1996






Chapter 306 - COUNTY TRANSIT SYSTEM; REGIONAL TRANSIT AUTHORITY; REGIONAL TRANSIT COMMISSION

Section 306.01 - Establishing county transit system.

(A) Whenever the county commissioners of any county declare, by resolution, that it is essential to the best interests of the county that a county transit system be established, the commissioners shall either appoint a county transit board, with powers and duties as specified by sections 306.01 to 306.13 and section 306.99 of the Revised Code, or state in the resolution that the board of county commissioners itself shall operate the county transit system and assume all the powers and duties assigned to a board of county commissioners in sections 306.04, 306.06, 306.08, 306.09, 306.10, 306.12, and 306.13 of the Revised Code; except that no county transit board shall be appointed nor any county transit system established in any county which is included in whole or in part in a regional transit authority established pursuant to sections 306.30 to 306.53 of the Revised Code.

(B) Once a county transit system has been established, the board of county commissioners may, by resolution, change the governing board for the system from the board of county commissioners to a county transit board, or from a county transit board to the board of county commissioners. If the resolution transfers the governing authority from the county transit board to the board of county commissioners, the transfer shall not occur for six months after the date of the resolution. On the date of transfer, the transit board shall be dissolved, the board of county commissioners shall assume all contracts, property, and debts of the transit board, and all transit employees shall be transferred to the control of the board of county commissioners. the board of county commissioners shall collect all taxes levied by the transit board for the county transit system.

If the resolution transfers the governing authority to a county transit board, the board of county commissioners shall appoint a board under section 306.02 of the Revised Code. All transit employees except the executive director of the system shall be transferred to the control of the county transit board. The board of county commissioners shall transfer to the transit board, and the transit board shall assume, all contracts, property, and debts of the county relative to the transit system. The county shall continue to collect any taxes it levies for the transit system, but the proceeds shall be deposited in the funds of the transit board for the transit purposes for which they were levied.

(C) Any county that has a county transit system operated by the board of county commissioners shall create within the county general fund an account for the county transit system.

Effective Date: 10-25-1995



Section 306.02 - Members of board, qualifications, terms.

A county transit board authorized by section 306.01 of the Revised Code shall consist of seven members. All members shall be electors of the county, shall be appointed by the board of county commissioners, and shall have such qualifications as the board of county commissioners may establish in its resolution under section 306.01 of the Revised Code. The appointments shall be for overlapping three-year terms, provided that of the initial terms, two shall be for one year, two for two years, and three for three years. Appointments thereafter shall be for the full term of three years except that any vacancy which occurs during a term shall be filled for the unexpired term. The county commissioners shall fill any vacancy which occurs in the board within ninety days after the occurrence of the vacancy.

The members of the board shall not be interested financially in any contract, work, or service for the county.

The county commissioners shall designate a chairman for the term of his office or for the term of three years, whichever is shorter and shall fill any vacancy in such position. The compensation of the members of the board shall be determined by the county commissioners. The county commissioners may fix the chairman's salary above those of the other board members. No more than four members of the board shall belong to the same political party.

A member of the board may be removed for cause by the county commissioners, but only after opportunity has been afforded for a public hearing before the county commissioners within ten days after written charges have been given such member. Such member shall be heard in person or by counsel and action by the county commissioners shall be final.

Effective Date: 10-25-1995



Section 306.03 - Organization of county transit board.

As soon as possible after the appointment of the initial members, a county transit board shall organize for the transaction of business, elect a vice-chairman and secretary and prescribe their duties, designate a fiscal officer who need not be a member of the board, and adopt bylaws, rules, and regulations to govern its proceedings. Thereafter the board shall hold regular meetings at least once every month. Special meetings may be called by the chairman, or at the request of any two members. All meetings shall be open to the public and the board shall keep full and accurate minutes of its proceedings, and minutes of its proceedings shall be maintained as a public record.

A majority of the board shall constitute a quorum for the contract of business at its meetings. The board shall act by resolution and a concurrence of four members shall be sufficient for action by the board.

Effective Date: 10-25-1995



Section 306.04 - Powers and duties of board.

(A) Except as otherwise provided in division (B) of this section, employees of a county transit board or a board of county commissioners operating a transit system are employees of the county. If the system is operated by the board of county commissioners, the board shall appoint an executive director, who shall be in the unclassified service.

(B) Any county transit board that established its own civil service organization and procedure prior to October 25, 1995, shall continue to operate under that organization. Appointments and promotions in that system shall be made, as far as practicable, by competitive examination.

A board that established its own civil service organization prior to October 25, 1995, shall establish by rule the seniority provisions relating to street railway and motor bus employees in effect at the time of the acquisition of the transit system by the county. The vacation, holiday, and sick leave privileges shall not be regulated by other provisions of law relating to public employees of the state or county, except that the transit board, its officers and employees, shall be subject to the public employees retirement system of the state and the transit board shall assume any pension obligations which have been assumed by any publicly owned transit system which the county may acquire.

(C) A county transit board or board of county commissioners operating a transit system may:

(1) Acquire in its name by gift, grant, purchase, or condemnation and hold and operate real estate and interests therein and personal property suitable for its purposes;

(2) In its name purchase, acquire, construct, enlarge, improve, equip, repair, maintain, sell, exchange, lease as lessee or lessor, receive a right of use of, and manage, control, and operate, in or out of the county, a county transit system consisting of all real estate and interests therein, personal property, and a combination thereof, for or related to the movement of persons including but not limited to street railway, tramline, subways, rapid transits, monorails, and passenger bus systems but excluding therefrom trucks, the movement of property by truck, and facilities designed for use in the movement of property by truck for hire;

(3) Issue, with the approval of the county commissioners when the issuance is made by the transit board, revenue bonds of the county as provided in division (B) of section 306.09 of the Revised Code, to secure funds to accomplish its purposes. The principal of and interest on such bonds, together with all other payments required to be made by the trust agreement or indenture securing such bonds, shall be paid solely from revenues or other income accruing to the board from facilities of the county transit system designated in said agreement or indenture.

(4) Enter into contracts in the exercise of the rights, powers, and duties conferred upon it, and execute all instruments necessary in the conduct of its business;

(5) Fix, alter, and charge rates and other charges for the use of its real estate and interests therein, personal property, and combinations thereof;

(6) Employ such financial consultants, accountants, appraisers, consulting engineers, architects, construction experts, attorneys-at-law, managers and other supervisory personnel, and other officers, employees, and agents as it determines necessary to conduct its business, and fix their compensation and duties;

(7) Pledge, hypothecate, or otherwise encumber its revenues and other income as security for its obligations and enter into trust agreements or indentures for the benefit of revenue bondholders;

(8) Borrow money or accept or contract to accept advances, loans, gifts, grants, devises, or bequests from and enter into contracts or agreements with any federal, state, or other governmental or private source and hold and apply advances, loans, gifts, grants, devises, or bequests according to the terms thereof including provisions which are required by such federal, state, or other governmental or private source to protect the interest of employees affected by such advances, loans, gifts, grants, devises, or bequests. Such advances, loans, gifts, grants, or devises may be subject to any reasonable reservation and any gift, grant, or devise or real estate may be in fee simple or any lesser estate. Any advances or loans received from any federal, state, or other governmental or private source may be repaid in accordance with the terms of such advance or loan.

(9) Conduct investigations and surveys into the needs of the public within or without the county for transportation services to provide for the movement of persons within, into, or from the area serviced or to be serviced by the county transit system;

(10) Enter into lawful arrangements with the appropriate federal or state department or agency, county, township, municipal corporation, or other political subdivision or public agency for the planning and installation of any public facilities which are determined necessary in the conduct of its business;

(11) Purchase fire, extended coverage, and liability insurance for the real estate and interests therein, personal property and any combination thereof, used by or in connection with the county transit system and insurance covering the board and the county transit system and its officers and employees for liability for damage or injury to persons or property;

(12) Procure and pay all or any part of the cost of group hospitalization, surgical, major medical, or sickness and accident insurance, or a combination thereof, for the officers and employees of the county transit system and their immediate dependents, issued by an insurance company, duly authorized to do business in this state;

(13) Sell, lease, release, or otherwise dispose of real estate or interests therein or personal property owned by it and grant such easements across its real estate and interests therein as will not interfere with its use by the county transit system;

(14) Establish rules for the use and operation of the county transit system including the real estate or interests therein, personal property or a combination of the foregoing used by or in connection with such system;

(15) Exercise the power of eminent domain to appropriate any real estate or interests therein, personal property, franchises, or any combination thereof, within or without the county, necessary or proper in the exercise of its powers provided in sections 306.01 to 306.13 of the Revised Code, as provided in sections 163.01 to 163.22 of the Revised Code, and subject to divisions (15)(a), (b), and (c) of this section, provided that a county transit board or a board of county commissioners operating a transit system shall not proceed to so appropriate real property outside its territorial boundaries, until it has served at the office of the county commissioners of the county in which it is proposed to appropriate real property, a notice describing the real property to be taken and the purpose for which it is proposed to be taken, and such county commissioners have entered on their journal within thirty days after such service a resolution approving such appropriation;

(a) Nothing contained in this division authorizes a county transit board or a board of county commissioners to appropriate any land, rights, rights-of-way, franchises, or easements belonging to the state or to a municipal corporation without the consent of the state or of the municipal corporation, and no county transit board or board of county commissioners shall exercise the right of eminent domain to acquire any certificate of public convenience and necessity, or any part thereof, issued to a for-hire motor carrier by the public utilities commission of Ohio or by the federal motor carrier safety administration of the United States, or to take or disturb other real estate or interests therein, personal property, or any combination thereof belonging to any municipal corporation without the consent of the legislative authority of such municipal corporation, or take or disturb real estate or interests therein, personal property, or any combination thereof belonging to any other political subdivision, public corporation, public utility, or common carrier, which is necessary and convenient in the operation of such political subdivision, public corporation, public utility, or common carrier unless provision is made for the restoration, relocation, or duplication of that taken or upon the election of such political subdivision, public corporation, public utility, or common carrier for the payment of compensation, if any, at the sole cost of the county transit system.

(b) If any restoration or duplication proposed to be made under this division involves a relocation, the new location shall have at least comparable utilitarian value and effectiveness, and such relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

(c) If such restoration or duplication proposed to be made under this division involves a relocation, the county transit board or board of county commissioners shall acquire no interest or right in or to the appropriated property or facility until the relocated property or facility is available for use and until marketable title thereto has been transferred to the political subdivision, public corporation, public utility, or common carrier. Nothing in this division shall require any board of county commissioners or county transit board operating a county transit system to so restore, relocate, or duplicate, if all of the real estate and interests therein, personal property, and any combination of the foregoing which is owned by a public utility or common carrier and used by it or in connection with the movement of persons, is acquired by exercise of the power of eminent domain.

(16) When real property is acquired that is located outside the county and is removed from the tax duplicate, the county transit board or board of county commissioners operating a transit system shall pay annually to the county treasurer of the county in which that property is located, commencing with the first tax year in which that property is removed from the tax duplicate, an amount of money in lieu of taxes equal to the smaller of the following:

(a) The last annual installment of taxes due from the acquired property before removal from the tax duplicate;

(b) An amount equal to the difference between the combined revenue from real estate taxes of all the taxing districts in which the property is located in the tax year immediately prior to the removal of the acquired property from the tax duplicate, and either:

(i) The total revenue which would be produced by the tax rate of each such taxing district in the tax year immediately prior to the removal of the acquired property from the tax duplicate, applied to the real estate tax duplicate of each of such taxing districts in each tax year subsequent to the year of removal; or

(ii) The combined revenue from real estate taxes of all such taxing districts in each tax year subsequent to the year of removal, whichever is the greater.

The county transit board or board of county commissioners may be exempted from such payment by agreement of the affected taxing district or districts in the county in which the property is located.

The county auditor of the county in which that property is located shall apportion each such annual payment to each taxing district as if the annual payment had been levied and collected as a tax.

Those annual payments shall never again be made after they have ceased.

(17) Sue or be sued, plead or be impleaded, and be held liable in any court of proper jurisdiction for damages received by reason of negligence, in the same manner and to the same extent as if the county transit system were privately operated, provided, that no funds of a county other than those of the county transit board or, if the transit system is operated by the board of county commissioners, other than those in the account for the county transit system created under division (C) of section 306.01 of the Revised Code, shall be available for the satisfaction of judgments rendered against that system;

(18) Annually prepare and make available for public inspection a report in condensed form showing the financial results of the operation of the county transit system. For systems operated by a county transit board, copies of this report shall be furnished to the county commissioners as well as a monthly summary statement of revenues and expenses for the preceding month sufficient to show the exact financial condition of the county transit system as of the last day of the preceding month.

(19) With the approval of the county commissioners when the action is taken by the transit board, and without competitive bidding, sell, lease, or grant the right of use of all or a portion of the county transit system to any other political subdivision, taxing district, or other public body or agency having the power to operate a transit system;

(20) Enter into and supervise franchise agreements for the operation of a county transit system;

(21) Accept the assignment of and then supervise an existing franchise agreement for the operation of a county transit system.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-25-1995

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 306.05 - Advancement of funds for county transit system.

The county commissioners may advance funds from any available fund of the county for purchase or acquisition of a transit system, surveys, planning, and mass transportation studies. The amount advanced may be reimbursed from any funds of the county transit board including the proceeds of the sale of bonds for the purchase, acquisition, construction, enlargement, improvement, or equipment of the county transit system.

Effective Date: 08-31-1970



Section 306.06 - Agreements to provide transportation service.

The county transit board or board of county commissioners operating a transit system may enter into an agreement with any municipal corporation, township, or other county, whereby the board undertakes to provide transportation service for the movement of persons within, from, or to that municipal corporation, township, or county, to make payments or transfer real estate or interests therein or a combination thereof, as therein provided, in consideration of the board providing those transportation services. Any moneys so paid to the board shall be received by it and used solely for the purposes specified in the agreement. Moneys so paid may include all or a part of the cost of permanent improvements to be used by the county transit system under the agreement and to that extent may include the proceeds of bonds issued in accordance with Chapter 133. of the Revised Code, by such municipal corporation, township, or county for the purpose of paying all or a part of the cost of those permanent improvements.

Any municipal corporation, county, township, school district, or other political subdivision or taxing district may convey or lease to or exchange with any county transit board or board of county commissioners operating a transit system and any county transit board or board of county commissioners operating a transit system may convey or lease to or exchange with any state, municipal corporation, county, township, school district, or other political subdivision or taxing district without competitive bidding and on mutually agreeable terms any personal property, real estate, or interests therein.

Effective Date: 10-25-1995



Section 306.07 - Exempting revenue and income from taxation.

The operations, revenues, and property of the county transit system and all obligations secured by the real estate or interests therein or revenues of the system, or the income derived therefrom, are exempt from the levy of any excise or other tax by the county or any political subdivision of the state, unless and to the extent such exemption is prohibited by the constitution or other laws of this state.

Effective Date: 08-31-1970



Section 306.08 - Acquiring publicly or privately owned transit system.

Any county transit board or board of county commissioners operating a transit system, that acquires, leases as lessee, or receives a right to use a publicly or privately owned transit system may enter into an agreement with the operator thereof transferring that transit system, and that operator may enter into an agreement with the county transit board or board of county commissioners operating a transit system providing for the transfer or grant of the use to the county transit board or board of county commissioners of all or any part of the real estate or interests therein, personal property, or any combination thereof, and of the funds under the control of or held for the use or benefit of such transit system being transferred, whether held in trust or otherwise, and any such agreement may make further provision for any one or more of the following:

(A) Continuation of any transportation services then provided by that operator;

(B) Contribution to the county transit board or board of county commissioners of moneys or other real state or interests therein, personal property, and any combination thereof, by a municipal corporation or county which was the operator, to assist in the payment of costs of providing transportation services for the movement of persons within, from, or to such municipal corporation or county;

(C) Assumption, funding, or refunding of outstanding revenue bonds of a municipal corporation or county issued in connection with the transit system being transferred or provision for making payment of the principal and interest as well as other charges in connection with the revenue bonds of such municipal corporation or county;

(D) Assumption by the county transit board or board of county commissioners of any contractual obligations, trusts, commitments and duties incurred or assumed by such operator, provided that no contract not specifically assumed by the board in the agreement or in a separate agreement with a contracting party shall be binding on the board;

(E) Continuation and the assignment and assumption of obligations, including, but not limited to, existing pension rights, plans, and benefits, under contracts or other agreements of the operator, provided that such assignment of any such obligation is not binding upon the other party to the contract or agreement with that operator unless so provided in the contract or agreement or duly approved by that party;

(F) Continuation of, including modification or expansion of the scope of, any contracts or other agreements of the operator providing for transportation services;

(G) Retention by the county transit board or board of county commissioners of the status and salaries of officers and employees of the transit system being transferred;

(H) The same or similar terms and conditions of employment as were provided by the operator under section 306.12 of the Revised Code;

(I) The time when such agreement or parts thereof are to take effect and the period during which they are to remain in effect;

(J) Procedures for the amendment of the agreement, including designation of parties to execute or approve such amendments;

(K) Such other provisions as may be determined necessary or appropriate.

Effective Date: 10-25-1995



Section 306.09 - Issuing bonds.

(A) The board of county commissioners, on its own initiative if it operates a county transit system or at the request of the county transit board if one is appointed, may issue bonds of the county pursuant to Chapter 133. of the Revised Code, for the purpose of purchasing, acquiring, constructing, enlarging, and improving the county transit system.

(B) The board of county commissioners operating a transit system or a county transit board, with the approval of the county commissioners, may issue revenue bonds of the county for the purpose of purchasing, acquiring, constructing, enlarging, and improving the county transit system. The issuing board shall provide by resolution for the issuance of such bonds. The principal, interest, and all other payments required to be made by any trust agreement or indenture securing such bonds shall be payable, as provided in such resolution, solely from the revenues or other income of the county transit system. Bonds may be issued at one time or from time to time and each issue shall be dated, bear interest, mature at such time or times not exceeding forty years from the date of issue, and be redeemable before maturity at the option of the board at such price or prices and under such terms and conditions as may be provided by the board in its resolution. The board shall determine the form of the bonds and any coupons pertaining thereto, fix their denominations, and establish within or without this state the place or places of payment of principal and interest. The resolution shall determine the method of execution of such bonds, provide for sale of the bonds at public or private sale as the board determines most advantageous and for such prices, above or below the par value thereof, as the board determines or within such limit or limits as it may fix.

Where a transit board is appointed, if any member of the county transit board or officer of the county transit system who has signed bonds or coupons pertaining thereto or caused the member's or officer's facsimile signature to be affixed thereto ceases to be a member or officer before such bonds or coupons have been delivered, such bonds or coupons may be issued and delivered as though the person who had signed the bonds or coupons or caused the person's facsimile signature to be affixed thereto had not ceased to be a member or officer. Bonds or coupons may be executed on behalf of the county by a member of the county transit board or officer of the county transit system who is a member or officer on the date of execution, although such person was not a member or officer on the date of such bonds or coupons.

All bonds issued under authority of this section have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon or fully registered form, or both, as the board provides. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest and for the conversion into fully registered bonds of coupon bonds, and into coupon bonds of any fully registered bond or bonds registered as to both principal and interest.

(C) The proceedings authorizing issuance of revenue bonds pursuant to division (B) of this section may contain provisions that shall be a part of the contract with the bondholders as to:

(1) Pledging the rates, revenues, and other income, charges, and moneys therein designated for the payment of the principal of and interest on the bonds and all other payments required to be made by the bond proceedings;

(2) Provisions regarding the purposes to which the proceeds of the bonds may be applied;

(3) Terms of the bonds;

(4) Maintenance, collection, use, and disposition of rates, revenues, and other income, charges, and moneys received from the operation or disposition of the county transit system;

(5) Terms and conditions under which additional bonds may be issued secured by a pledge of rates, revenues, and other income, charges, and moneys received from the operation or disposition of the county transit system;

(6) Terms of any trust agreement or indenture of mortgage securing the bonds, including authorization for the county transit board to enter into such agreement or indenture on behalf of the county and with a corporate trustee which may be any trust company or bank having the powers of a trust company within or without this state;

(7) The deposit, application, safeguarding, and investment of funds of the county transit board or board of county commissioners received or held under such trust agreement or indenture to which the provisions of Chapters 131. and 135. of the Revised Code are not applicable;

(8) Any other appropriate agreements with the bondholders with respect to the rates, revenues, and other income, charges, and moneys received from the operation or disposition of the county transit system;

(9) Other provisions that are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(a) Mortgage or any real estate or interest therein acquired from the proceeds of such bonds;

(b) Covenant to maintain each pledge, trust agreement, and indenture of mortgage made for the security of any bonds until the principal of and interest on the bonds has been fully paid, or provision therefor has been made, for the security of which the pledge has been made and the trust agreement or the indenture of mortgage has been given;

(c) In the event of default in any payments required to be made or any other agreement made as a part of the contract under which the bonds are issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver in equity, or, if a mortgage has been given, the foreclosure of such mortgage, or any combination of the foregoing;

(d) The rights and remedies of the bondholders and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual bondholders;

(e) Such other provisions as the trustee, the original purchaser of the bonds, and the board of county commissioners or county transit board agree upon.

(D) Any holder of bonds issued pursuant to division (B) of this section or a trustee under a trust agreement or indenture of mortgage entered into pursuant to division (C)(6) of this section, except to the extent that their rights are restricted by the bond proceedings or the terms of the bonds, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right:

(1) To compel the performance of all duties of the county transit board or board of county commissioners required by sections 306.01 to 306.13 of the Revised Code, or the bond proceedings;

(2) To enjoin unlawful activities;

(3) In the event of default in the payment of any principal or interest on any bond or in the performance of any covenant or agreement on the part of the county transit board or board of county commissioners in the resolution, trust agreement, or indenture, to apply to a court to appoint a receiver to administer and operate the county transit system, the rates, revenues, and other income, charges, and moneys of which are pledged to the payment of and interest on such bonds, or which are the subject of the covenant or agreement, with full power to pay and to provide for payment of principal and interest on such bonds, and with such powers subject to the direction of the court as are accorded receivers in general equity cases, excluding any power to pledge additional rates, revenues, or other income, charges, or moneys of the county, including those derived from taxation, to the payment of such principal and interest;

(4) To foreclose the mortgage on any real estate or interest therein which has been mortgaged, in the same manner as real estate of private corporations.

(E) Bonds issued pursuant to division (B) of section 306.09 and to section 306.10 of the Revised Code are lawful investments of banks, societies for savings, savings and loan associations, deposit guaranty associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 306.10 - Issuing refunding bonds.

The county transit board or a board of county commissioners operating a transit system may issue refunding bonds of the county to refund any bonds previously issued under division (B) of section 306.09 of the Revised Code for any of the following purposes:

(A) Refunding bonds which have matured or are about to mature when the rentals, revenues, and other income, charges, and moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings;

(B) Refunding any bonds as an incidence to providing funds for reconstructing, enlarging, improving and equipping the county transit system;

(C) Refunding all of the outstanding bonds of any issue both matured and unmatured when the rates, revenues, or other income, charges, or moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings, if such outstanding bonds can be retired by call, at maturity, or with the consent of the holders thereof, whether from the proceeds of the sale of the refunding bonds or by exchange for the refunding bonds, provided that the principal amount of the refunding bonds shall not exceed the aggregate of the par value of the bonds to be retired, any redemption premium, past-due and future interest to the date of maturity or proposed redemption that cannot otherwise be paid, and funds, if any, to reconstruct, enlarge, improve, and equip, or any combination thereof, the county transit system;

(D) Refunding any bonds of any issue previously issued and outstanding when the refunding bonds will bear interest at a lower rate than the bonds to be refunded or when the interest cost of the refunding bonds computed to the absolute maturity will be less than the interest of the bonds to be refunded.

Except as provided in this section the terms of the issuance and sale of refunding bonds shall be as provided in sections 306.01 to 306.11 of the Revised Code, for an original issue of bonds.

Effective Date: 10-25-1995



Section 306.11 - Control over county transit system's revenue and funds.

In counties that have a county transit board, that transit board shall have exclusive control over the county transit system's budgets, appropriations, collections, custody, and application of its revenues or other funds received by it and shall have jurisdiction of all purchases and contracts entered into in connection with the county transit system pursuant to sections 307.86 to 307.92 of the Revised Code. In those counties, the officers and employees of the county transit system shall be under the sole control of the county transit board and are not subject to supervision of other county officers.

Effective Date: 10-25-1995



Section 306.12 - Acquiring publicly or privately owned transit system - employee rights.

Any board of county commissioners operating a transit system or any county transit board shall, if it acquires any existing transit system, assume all the employer's obligations under any existing labor contract between the employees and management of the system. The board shall, if it acquires, constructs, controls, or operates any such facilities, negotiate arrangements to protect the interests of employees affected by such acquisition, construction, control, or operation. Such arrangements shall include, but are not limited to:

(A) The preservation of rights, privileges, and benefits under existing collective bargaining agreements or otherwise, the preservation of rights and benefits under any existing pension plans covering prior service, and continued participation in social security, in addition to participation in the public employees retirement system as required in Chapter 145. of the Revised Code;

(B) The continuation of collective bargaining rights;

(C) The protection of individual employees against a worsening of their positions with respect to their employment;

(D) Assurances of employment to employees of such transit systems and priority of re-employment of employees terminated or laid off;

(E) Paid training or retraining programs;

(F) Signed written labor agreements.

Such arrangements may include provisions for the submission of labor disputes to final and binding arbitration.

Effective Date: 10-25-1995



Section 306.13 - Exempting real and personal property from taxation.

A board of county commissioners operating a transit system or a county transit board created under sections 306.01 to 306.13 of the Revised Code shall be exempt from and shall not be required to pay any taxes on property, both real and personal, belonging to the board, which is used exclusively for any public purpose; provided, such exemption shall not apply to any property belonging to the board while a private enterprise is a lessee of such property under written lease providing tenancy for longer than one year.

Effective Date: 10-25-1995



Section 306.30 - Regional transit authority definitions.

As used in sections 306.30 to 306.53, inclusive, of the Revised Code, "transit facility" means any:

(A) Street railway, motor bus, tramline, subway, monorail, rapid transit, aeroplane, helicopter, ferry, or other ground or water transportation system having as its primary purpose the regularly scheduled mass movement of passengers between locations within the territorial boundaries of a regional transit authority, including all right-of-way, power lines, rolling stock, equipment, machinery, terminals, buildings, administration and maintenance and repair facilities, and supporting parking facilities, and franchise rights attendant thereto, but excluding therefrom trucks and facilities designed for use in the movement of property by truck;

(B) Docks, wharves, warehouses, piers, and other port, terminal, or transportation facilities and marinas;

(C) Facilities used, available for use, or designed for use to aid in the safe taking off or landing of aircraft, for the safety, storage, and maintenance of aircraft, for the comfort and accommodation of users of air transportation, including persons, property, and mail, or for the safe and efficient operation and maintenance of an airport; and buildings and facilities as are reasonably necessary for the comfort and accommodation of the users of transit facilities; or

(D) Any combination of the foregoing.

Effective Date: 08-25-1970



Section 306.301 - Resolution designating part of township member of regional transit authority.

(A) As used in sections 306.30 to 306.71 of the Revised Code, "township" means either of the following:

(1) An entire township;

(2) Township territory that is designated as a township under division (B) of this section for the purpose of joining a regional transit authority.

(B) A board of township trustees may adopt a resolution designating as a township, for the purpose of joining a regional transit authority, territory consisting of contiguous whole election precincts that make up less than the entire unincorporated area of the township, provided that none of the territory is already part of a regional transit authority. The resolution shall specify the precinct numbers of the precincts that make up the territory. Upon adopting such a resolution, the board of township trustees shall take appropriate action under section 306.32 or 306.321 of the Revised Code to enable the territory consisting of those precincts to become part of a contiguous regional transit authority.

(C) The right to initiate proceedings to join a regional transit authority in accordance with this section shall terminate after June 30, 1986, except that nothing in this section shall be construed to deprive any portion of a township that has acted under this section prior to that date of the power to take any action necessary to continue in the regional transit authority.

Effective Date: 01-03-1985



Section 306.31 - Creating regional transit authority.

A regional transit authority may be created in the manner provided in section 306.32 of the Revised Code, for any one or more of the following purposes: acquiring, constructing, operating, maintaining, replacing, improving, and extending transit facilities; controlling and administering the public utilities franchise of such transit facilities; entering into and supervising franchise agreements; accepting assignment of and then supervising an existing franchise agreement; and accepting assignment of and exercising a right to purchase a transit system in accordance with the acquisition terms of an existing franchise agreement. A regional transit authority so created is a political subdivision of the state and a body corporate with all the powers of a corporation, comprised of the territory of one, or two or more counties, municipal corporations, townships, or any combination thereof, provided, that each county, municipal corporation, or township included within a regional transit authority shall be a county which is, or be located in a county which is or is contiguous to a county which is, or in which a municipal corporation or township is located which is, included in such regional transit authority.

Effective Date: 08-25-1970



Section 306.32 - Resolution for creation of regional transit authority.

Any county, or any two or more counties, municipal corporations, or townships, or any combination of these, may create a regional transit authority by the adoption of a resolution or ordinance by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township which is to create or to join in the creation of the regional transit authority. The resolution or ordinance shall state:

(A) The necessity for the creation of a regional transit authority;

(B) The counties, municipal corporations, or townships which are to create or to join in the creation of the regional transit authority;

(C) The official name by which the regional transit authority shall be known;

(D) The place in which the principal office of the regional transit authority will be located or the manner in which it may be selected;

(E) The number, term, and compensation, or method for establishing compensation, of the members of the board of trustees of the regional transit authority. Compensation shall not exceed fifty dollars for each board and committee meeting attended by a member, except that if compensation is provided annually it shall not exceed six thousand dollars for the president of the board or four thousand eight hundred dollars for each other board member.

(F) The manner in which vacancies on the board of trustees of the regional transit authority shall be filled;

(G) The manner and to what extent the expenses of the regional transit authority shall be apportioned among the counties, municipal corporations, and townships creating it;

(H) The purposes, including the kinds of transit facilities, for which the regional transit authority is organized.

The regional transit authority provided for in the resolution or ordinance shall be deemed to be created upon the adoption of the resolution or ordinance by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township enumerated in the resolution or ordinance.

The resolution or ordinance creating a regional transit authority may be amended to include additional counties, municipal corporations, or townships or for any other purpose, by the adoption of the amendment by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township which has created or joined or proposes to join the regional transit authority.

After each county, municipal corporation, and township which has created or joined or proposes to join the regional transit authority has adopted its resolution or ordinance approving inclusion of additional counties, municipal corporations, or townships in the regional transit authority, a copy of each resolution or ordinance shall be filed with the clerk of the board of the county commissioners of each county, the clerk of the legislative authority of each municipal corporation, and the fiscal officer of the board of trustees of each township proposed to be included in the regional transit authority. The inclusion is effective when all such filing has been completed, unless the regional transit authority to which territory is to be added has authority to levy an ad valorem tax on property, or a sales tax, within its territorial boundaries, in which event the inclusion shall become effective on the sixtieth day after the last such filing is accomplished, unless, prior to the expiration of the sixty-day period, qualified electors residing in the area proposed to be added to the regional transit authority, equal in number to at least ten per cent of the qualified electors from the area who voted for governor at the last gubernatorial election, file a petition of referendum against the inclusion. Any petition of referendum filed under this section shall be filed at the office of the secretary of the board of trustees of the regional transit authority. The person presenting the petition shall be given a receipt containing on it the time of the day, the date, and the purpose of the petition. The secretary of the board of trustees of the regional transit authority shall cause the appropriate board or boards of elections to check the sufficiency of signatures on any petition of referendum filed under this section and, if found to be sufficient, shall present the petition to the board of trustees at a meeting of said board which occurs not later than thirty days following the filing of said petition. Upon presentation to the board of trustees of a petition of referendum against the proposed inclusion, the board of trustees shall promptly certify the proposal to the board or boards of elections for the purpose of having the proposal placed on the ballot at the next general or primary election which occurs not less than ninety days after the date of the meeting of said board, or at a special election, the date of which shall be specified in the certification, which date shall be not less than ninety days after the date of such meeting of the board. Signatures on a petition of referendum may be withdrawn up to and including the meeting of the board of trustees certifying the proposal to the appropriate board or boards of elections. If territory of more than one county, municipal corporation, or township is to be added to the regional transit authority, the electors of the territories of the counties, municipal corporations, or townships which are to be added shall vote as a district, and the majority affirmative vote shall be determined by the vote cast in the district as a whole. Upon certification of a proposal to the appropriate board or boards of elections pursuant to this section, the board or boards of election shall make the necessary arrangements for the submission of the question to the electors of the territory to be added to the regional transit authority qualified to vote on the question, and the election shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.191 of the Revised Code, except that the question appearing on the ballot shall read:

"Shall the territory within the ......................... (Name or names of political subdivisions to be joined) be added to .................................. (Name) regional transit authority?" and shall a(n) .......... (here insert type of tax or taxes) at a rate of taxation not to exceed ..... (here insert maximum tax rate or rates) be levied for all transit purposes?"

If the question is approved by at least a majority of the electors voting on the question, the joinder is immediately effective, and the regional transit authority may extend the levy of the tax against all the taxable property within the territory which has been added. If the question is approved at a general election or at a special election occurring prior to the general election but after the fifteenth day of July, the regional transit authority may amend its budget and resolution adopted pursuant to section 5705.34 of the Revised Code, and the levy shall be placed on the current tax list and duplicate and collected as other taxes are collected from all taxable property within the territorial boundaries of the regional transit authority, including the territory within each political subdivision added as a result of the election.

The territorial boundaries of a regional transit authority shall be coextensive with the territorial boundaries of the counties, municipal corporations, and townships included within the regional transit authority, provided that the same area may be included in more than one regional transit authority so long as the regional transit authorities are not organized for purposes as provided for in the resolutions or ordinances creating the same, and any amendments to them, relating to the same kinds of transit facilities; and provided further, that if a regional transit authority includes only a portion of an entire county, a regional transit authority for the same purposes may be created in the remaining portion of the same county by resolution of the board of county commissioners acting alone or in conjunction with municipal corporations and townships as provided in this section.

No regional transit authority shall be organized after January 1, 1975, to include any area already included in a regional transit authority, except that any regional transit authority organized after June 29, 1974, and having territorial boundaries entirely within a single county shall, upon adoption by the board of county commissioners of the county of a resolution creating a regional transit authority including within its territorial jurisdiction the existing regional transit authority and for purposes including the purposes for which the existing regional transit authority was created, be dissolved and its territory included in such new regional transit authority. Any resolution creating such a new regional transit authority shall make adequate provision for satisfaction of the obligations of the dissolved regional transit authority.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-13-1989; 12-20-2005



Section 306.321 - Inclusion of additional counties, municipal corporations, or townships in regional transit authority.

The resolution or ordinance creating a regional transit authority may be amended to include additional counties, municipal corporations, or townships by the adoption of an amendment by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township which has created or, prior to the adoption of the amendment, joined or proposes to join the regional transit authority.

After each county, municipal corporation, and township which has created or, prior to the adoption of the amendment, joined or proposes to join the regional transit authority has adopted its resolution or ordinance approving inclusion of additional counties, municipal corporations, or townships in the regional transit authority, a copy of each resolution or ordinance shall be filed with the clerk of the board of the county commissioners of each county, the clerk of the legislative authority of each municipal corporation, and the fiscal officer of the board of trustees of each township proposed to be included in the regional transit authority.

Any ordinances or resolutions adopted pursuant to this section approving inclusion of additional counties, municipal corporations, or townships in the regional transit authority shall provide that the board of trustees of the regional transit authority must, not later than the tenth day following the day on which the filing of the ordinances or resolutions, as required by the immediately preceding paragraph, is completed, adopt its resolution providing for submission to the electors of the regional transit authority as enlarged, of the question pursuant to section 306.49 of the Revised Code, of the renewal, the renewal and increase, or the increase of, or the imposition of an additional, ad valorem tax, or of the question pursuant to section 306.70 of the Revised Code, of the renewal, the renewal and increase, or the increase of, or the imposition of an additional, sales and use tax. The resolution submitting the question of the tax shall specify the date of the election, which shall be not less than ninety days after certification of the resolution to the board of elections and which shall be consistent with the requirements of section 3501.01 of the Revised Code. The inclusion of the territory of the additional counties, municipal corporations, or townships in the regional transit authority shall be effective as of the date on which the resolution of the board of trustees of the regional transit authority is adopted submitting the question to the electors, provided that until the question is approved, existing contracts providing payment for transit services within the added territory shall remain in effect and transit services shall not be affected by the inclusion of the additional territory. The resolution shall be certified to the board of elections and the election shall be held, canvassed, and certified as provided in section 306.49 of the Revised Code in the case of an ad valorem tax or in section 306.70 of the Revised Code in the case of a sales and use tax.

If the question of the tax which is submitted is not approved by a majority of the electors of the enlarged regional transit authority voting on the question, as of the day following the day on which the results of the election become conclusive, the additional counties, municipal corporations, or townships, which had been included in the regional transit authority as of the date of the adoption of the resolution submitting to the electors the question, shall be removed from the territory of the regional transit authority and shall no longer be a part of that authority without any further action by either the political subdivisions which were included in the authority prior to the adoption of the resolution submitting the question to the electors or of the political subdivisions added to the authority as a result of the adoption of the resolution. The regional transit authority reduced to its territory as it existed prior to the inclusion of the additional counties, municipal corporations, or townships, shall be entitled to levy and collect any ad valorem or sales and use taxes which it was authorized to levy and collect prior to the enlargement of its territory and for which authorization has not expired, as if the enlargement had not occurred.

If the question of the tax which is submitted provides for a sales and use tax to be imposed and the question is approved, and the regional transit authority had previously been authorized pursuant to section 306.49 of the Revised Code to levy an ad valorem tax, the regional transit authority shall appropriate from the first moneys received from the sales and use tax in each year, the full amount required in order to pay the principal of and interest on any notes of the regional transit authority issued pursuant to section 306.49 of the Revised Code, in anticipation of the collection of the ad valorem tax; and shall not thereafter levy and collect the ad valorem tax previously approved unless the levy and collection is necessary to pay the principal of and interest on notes issued in anticipation of the tax in order to avoid impairing the obligation of the contract between the regional transit authority and the note holders.

If the question of the additional or renewal tax levy is approved, the tax may be levied and collected as is otherwise provided for an ad valorem tax or a sales and use tax imposed by a regional transit authority, provided that if a question relating to an ad valorem tax is approved at the general election or at a special election occurring prior to a general election, but after the fifteenth day of July, the regional transit authority may amend its budget for its next fiscal year and its resolution adopted pursuant to section 5705.34 of the Revised Code or adopt such resolution, and the levy shall be placed on the current tax list and duplicate and collected as all other taxes are collected from all taxable property within the enlarged territory of the regional transit authority including the territory within each political subdivision which has been added to the regional transit authority pursuant to this section, provided further that if a question relating to sales and use tax is approved after the fifteenth day of July in any calendar year, the regional transit authority may amend its budget for the current and next fiscal year and any resolution adopted pursuant to section 5705.34 of the Revised Code, to reflect the imposition of the sales and use tax and shall amend its budget for the next fiscal year and any resolution adopted pursuant to section 5705.34 of the Revised Code to comply with the immediately preceding paragraph. If the budget of the regional transit authority is amended pursuant to this paragraph, the county auditor shall prepare and deliver an amended certificate of estimated resources to reflect the change in anticipated revenues of the regional transit authority.

The procedures of this section are in addition to and an alternative to those established in section 306.32 of the Revised Code for joining to a regional transit authority additional counties, municipal corporations, or townships.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-1982; 12-20-2005



Section 306.322 - Additional provisions for joining additional counties, municipal corporations, or townships to the regional transit authority.

(A) For any regional transit authority that levies a property tax and that includes in its membership political subdivisions that are located in a county having a population of at least four hundred thousand according to the most recent federal census, the procedures of this section apply until November 5, 2013, and are in addition to and an alternative to those established in sections 306.32 and 306.321 for joining to the regional transit authority additional counties, municipal corporations, or townships.

(B) Any municipal corporation or township may adopt a resolution or ordinance proposing to join a regional transit authority described in division (A) of this section. In its resolution or ordinance, the political subdivision may propose joining the regional transit authority for a limited period of three years or without a time limit.

(C) The political subdivision proposing to join the regional transit authority shall submit a copy of its resolution or ordinance to the legislative authority of each municipal corporation and the board of trustees of each township comprising the regional transit authority. Within thirty days of receiving the resolution or ordinance for inclusion in the regional transit authority, the legislative authority of each municipal corporation and the board of trustees of each township shall consider the question of whether to include the additional subdivision in the regional transit authority, shall adopt a resolution or ordinance approving or rejecting the inclusion of the additional subdivision, and shall present its resolution or ordinance to the board of trustees of the regional transit authority.

(D) If a majority of the political subdivisions comprising the regional transit authority approve the inclusion of the additional political subdivision, the board of trustees of the regional transit authority, not later than the tenth day following the day on which the last ordinance or resolution is presented, shall notify the subdivision proposing to join the regional transit authority that it may certify the proposal to the board of elections for the purpose of having the proposal placed on the ballot at the next general election or at a special election conducted on the day of the next primary election that occurs not less than ninety days after the resolution or ordinance is certified to the board of elections.

(E) Upon certification of a proposal to the board of elections pursuant to this section, the board of elections shall make the necessary arrangements for the submission of the question to the electors of the territory to be included in the regional transit authority qualified to vote on the question, and the election shall be held, canvassed, and certified in the same manner as regular elections for the election of officers of the subdivision proposing to join the regional transit authority, except that, if the resolution proposed the inclusion without a time limitation the question appearing on the ballot shall read:

"Shall the territory within the ......................... (Name or names of political subdivisions to be joined) be added to ......................... ......... (Name) regional transit authority?" and shall a(n) .......... (here insert type of tax or taxes) at a rate of taxation not to exceed ..... (here insert maximum tax rate or rates) be levied for all transit purposes?"

If the resolution proposed the inclusion with a three-year time limitation, the question appearing on the ballot shall read:

"Shall the territory within the ......................... (Name or names of political subdivisions to be joined) be added to ......................... ......... (Name) regional transit authority?" for three years and shall a(n) .......... (here insert type of tax or taxes) at a rate of taxation not to exceed ..... (here insert maximum tax rate or rates) be levied for all transit purposes for three years?"

(F) If the question is approved by at least a majority of the electors voting on the question, the addition of the new territory is effective six months from the date of the certification of its passage, and the regional transit authority may extend the levy of the tax against all the taxable property within the territory that was added. If the question is approved at a general election or at a special election occurring prior to the general election but after the fifteenth day of July, the regional transit authority may amend its budget and resolution adopted pursuant to section 5705.34 of the Revised Code, and the levy shall be placed on the current tax list and duplicate and collected as other taxes are collected from all taxable property within the territorial boundaries of the regional transit authority, including the territory within the political subdivision added as a result of the election. If the budget of the regional transit authority is amended pursuant to this paragraph, the county auditor shall prepare and deliver an amended certificate of estimated resources to reflect the change in anticipated revenues of the regional transit authority.

(G) If the question is approved by at least a majority of the electors voting on the question, the board of trustees of the regional transit authority immediately shall amend the resolution or ordinance creating the regional transit authority to include the additional political subdivision.

(H) If the question approved by a majority of the electors voting on the question added the subdivision for three years, the territory of the additional municipal corporation or township in the regional transit authority shall be removed from the territory of the regional transit authority three years after the date the territory was added, as determined in the effective date of the election, and shall no longer be a part of that authority without any further action by either the political subdivisions that were included in the authority prior to submitting the question to the electors or of the political subdivision added to the authority as a result of the election. The regional transit authority reduced to its territory as it existed prior to the inclusion of the additional municipal corporation or township shall be entitled to levy and collect any property taxes that it was authorized to levy and collect prior to the enlargement of its territory and for which authorization has not expired, as if the enlargement had not occurred.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 306.33 - Appointment of board of trustees.

Within sixty days after a regional transit authority has been created under section 306.32 of the Revised Code, the board of trustees for such regional transit authority shall be appointed as provided in this section.

Members of a board of trustees of an authority created by the exclusive action of a county shall be appointed by the county commissioners of such county. A board of trustees of an authority created by two or more political subdivisions shall consist of such number of members, who shall have such qualifications and who shall be appointed by such public officers as shall be provided in the resolutions or ordinances creating such authority, or any amendments thereto. If the resolutions or ordinances creating such authority, or any amendments thereto, so provide, then the government shall appoint such members of the board of a regional transit authority as provided in such resolutions and ordinances. The appointing authority may at any time remove a trustee for misfeasance, nonfeasance, or malfeasance in office.

The trustees of any authority first appointed shall serve staggered terms. Thereafter each successor shall serve terms of three years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term. Any appointed trustee is eligible for reappointment.

A majority of the board of trustees constitute a quorum, the affirmative vote of which is necessary for any action taken by the authority. No vacancy in the board shall impair the rights of a quorum to exercise all rights and perform all the duties of the authority.

Each member of the board of trustees, before entering upon his official duties, shall take and subscribe to an oath or affirmation that he will honestly, faithfully, and impartially perform the duties of his office, and that he will not be personally interested directly or indirectly in any contract let by the regional transit authority.

After each member of the board has taken the oath as prescribed by this section the board shall meet and organize by electing one of its members as president and another as vice-president, who shall hold their respective offices until the next annual meeting of the board as provided in its bylaws. At each annual meeting thereafter the board shall elect from its membership a president and a vice-president who shall serve for a term of one year.

The board shall appoint and fix the compensation of a secretary-treasurer, who shall be the fiscal officer and shall not be a member of the board and who shall serve at the pleasure of the board. Each member of the board of trustees is entitled to receive from the regional transit authority reimbursement for his reasonable expenses in the performance of his duties.

Effective Date: 06-29-1974



Section 306.331 - Board of trustees for joint county and municipal authority.

Notwithstanding section 306.33 of the Revised Code, the board of trustees of any regional transit authority created by one county and two municipal corporations, with the county having a population of at least five hundred thousand according to the most recent federal census, shall be appointed and governed as provided in this section.

The board of trustees of such a regional transit authority shall consist of nine members, six of whom shall be appointed by the board of county commissioners, two of whom shall be appointed by the most populous municipal corporation that is included in the regional transit authority, and one of whom shall be appointed by the second most populous municipal corporation in the county, regardless of whether the second most populous municipal corporation in the county is a member of the regional transit authority. A trustee appointed under this section shall serve at the pleasure of the appointing authority.

The trustees of any authority first appointed under this section shall serve staggered terms. Thereafter each successor shall serve a term of three years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term. The resolutions or ordinances creating the regional transit authority may determine whether an appointed trustee is eligible for reappointment.

A majority of the board of trustees constitutes a quorum, the affirmative vote of which is necessary for any action taken by the authority. No vacancy in the board shall impair the rights of a quorum to exercise all rights and perform all the duties of the authority.

Each member of the board of trustees, before entering upon the trustee's official duties, shall take and subscribe to an oath or affirmation that the trustee will honestly, faithfully, and impartially perform the duties of office and that the trustee will not be personally interested directly or indirectly in any contract let by the regional transit authority.

After each member of the board has taken the oath as prescribed by this section, the board shall meet and organize by electing one of its members as president and another as vice-president, who shall hold their respective offices until the next annual meeting of the board as provided in its bylaws. At each annual meeting thereafter, the board shall elect from its membership a president and a vice-president who shall serve for a term of one year. The board shall hold regular and special meetings in a time, place, and manner established in its bylaws, provided that all meetings shall be open to the public except executive sessions as set forth in section 122.22 of the Revised Code.

The board shall appoint and fix the compensation of a secretary-treasurer, who shall be the fiscal officer. The secretary-treasurer shall not be a member of the board and shall serve at the pleasure of the board. Each member of the board of trustees is entitled to receive from the regional transit authority reimbursement for reasonable expenses in the performance of the trustee's duties.

Effective Date: 09-29-2005



Section 306.34 - Power and authority of board of trustees.

All the power and authority granted to a regional transit authority shall be vested in and exercised by its board of trustees which shall manage and conduct its affairs. The board shall, within the limitations of sections 306.30 to 306.47, inclusive, of the Revised Code, by its rules and regulations provide the procedure for its actions, the manner of selection of its president, vice-president, secretary-treasurer, and other officers and employees, their titles, terms of office, compensation, duties, number, and qualifications, and any other lawful subject necessary to the operation of the regional transit authority and the exercise of the powers granted to it.

Effective Date: 11-01-1965



Section 306.35 - Regional transit authority - powers and duties.

Upon the creation of a regional transit authority as provided by section 306.32 of the Revised Code, and upon the qualifying of its board of trustees and the election of a president and a vice-president, the authority shall exercise in its own name all the rights, powers, and duties vested in and conferred upon it by sections 306.30 to 306.53 of the Revised Code. Subject to any reservations, limitations, and qualifications that are set forth in those sections, the regional transit authority:

(A) May sue or be sued in its corporate name;

(B) May make contracts in the exercise of the rights, powers, and duties conferred upon it;

(C) May adopt and at will alter a seal and use such seal by causing it to be impressed, affixed, reproduced, or otherwise used, but failure to affix the seal shall not affect the validity of any instrument;

(D)

(1) May adopt, amend, and repeal bylaws for the administration of its affairs and rules for the control of the administration and operation of transit facilities under its jurisdiction, and for the exercise of all of its rights of ownership in those transit facilities;

(2) The regional transit authority also may adopt bylaws and rules for the following purposes:

(a) To prohibit selling, giving away, or using any beer or intoxicating liquor on transit vehicles or transit property;

(b) For the preservation of good order within or on transit vehicles or transit property;

(c) To provide for the protection and preservation of all property and life within or on transit vehicles or transit property;

(d) To regulate and enforce the collection of fares.

(3) Before a bylaw or rule adopted under division (D)(2) of this section takes effect, the regional transit authority shall provide for a notice of its adoption to be published once a week for two consecutive weeks in a newspaper of general circulation within the territorial boundaries of the regional transit authority, or as provided in section 7.16 of the Revised Code.

(4) No person shall violate any bylaw or rule of a regional transit authority adopted under division (D)(2) of this section.

(E) May fix, alter, and collect fares, rates, and rentals and other charges for the use of transit facilities under its jurisdiction to be determined exclusively by it for the purpose of providing for the payment of the expenses of the regional transit authority, the acquisition, construction, improvement, extension, repair, maintenance, and operation of transit facilities under its jurisdiction, the payment of principal and interest on its obligations, and to fulfill the terms of any agreements made with purchasers or holders of any such obligations, or with any person or political subdivision;

(F) Shall have jurisdiction, control, possession, and supervision of all property, rights, easements, licenses, moneys, contracts, accounts, liens, books, records, maps, or other property rights and interests conveyed, delivered, transferred, or assigned to it;

(G)

(1) Except as provided in division (G)(2) of this section, may acquire, construct, improve, extend, repair, lease, operate, maintain, or manage transit facilities within or without its territorial boundaries, considered necessary to accomplish the purposes of its organization and make charges for the use of transit facilities .

(2) Beginning on July 1, 2011, a regional transit authority shall not extend its service or facilities into a political subdivision outside the territorial boundaries of the authority without giving prior notice to the legislative authority of the political subdivision. The legislative authority shall have thirty days after receiving the notice to comment on the proposal.

(H) May levy and collect taxes as provided in sections 306.40 and 306.49 of the Revised Code;

(I) May issue bonds secured by its general credit as provided in section 306.40 of the Revised Code;

(J) May hold, encumber, control, acquire by donation, by purchase for cash or by installment payments, by lease-purchase agreement, by lease with option to purchase, or by condemnation, and may construct, own, lease as lessee or lessor, use, and sell, real and personal property, or any interest or right in real and personal property, within or without its territorial boundaries, for the location or protection of transit facilities and improvements and access to transit facilities and improvements, the relocation of buildings, structures, and improvements situated on lands acquired by the regional transit authority, or for any other necessary purpose, or for obtaining or storing materials to be used in constructing, maintaining, and improving transit facilities under its jurisdiction;

(K) May exercise the power of eminent domain to acquire property or any interest in property, within or without its territorial boundaries, that is necessary or proper for the construction or efficient operation of any transit facility or access to any transit facility under its jurisdiction in accordance with section 306.36 of the Revised Code;

(L) May provide by agreement with any county, including the counties within its territorial boundaries, or any municipal corporation or any combination of counties or municipal corporations for the making of necessary surveys, appraisals, and examinations preliminary to the acquisition or construction of any transit facility and the amount of the expense for the surveys, appraisals, and examinations to be paid by each such county or municipal corporation;

(M) May provide by agreement with any county, including the counties within its territorial boundaries, or any municipal corporation or any combination of those counties or municipal corporations for the acquisition, construction, improvement, extension, maintenance, or operation of any transit facility owned or to be owned and operated by it or owned or to be owned and operated by any such county or municipal corporation and the terms on which it shall be acquired, leased, constructed, maintained, or operated, and the amount of the cost and expense of the acquisition, lease, construction, maintenance, or operation to be paid by each such county or municipal corporation;

(N) May issue revenue bonds for the purpose of acquiring, replacing, improving, extending, enlarging, or constructing any facility or permanent improvement that it is authorized to acquire, replace, improve, extend, enlarge, or construct, including all costs in connection with and incidental to the acquisition, replacement, improvement, extension, enlargement, or construction, and their financing, as provided by section 306.37 of the Revised Code;

(O) May enter into and supervise franchise agreements for the operation of a transit system;

(P) May accept the assignment of and supervise an existing franchise agreement for the operation of a transit system;

(Q) May exercise a right to purchase a transit system in accordance with the acquisition terms of an existing franchise agreement; and in connection with the purchase the regional transit authority may issue revenue bonds as provided by section 306.37 of the Revised Code or issue bonds secured by its general credit as provided in section 306.40 of the Revised Code;

(R) May apply for and accept grants or loans from the United States, the state, or any other public body for the purpose of providing for the development or improvement of transit facilities, mass transportation facilities, equipment, techniques, methods, or services, and grants or loans needed to exercise a right to purchase a transit system pursuant to agreement with the owner of those transit facilities, or for providing lawful financial assistance to existing transit systems; and may provide any consideration that may be required in order to obtain those grants or loans from the United States, the state, or other public body, either of which grants or loans may be evidenced by the issuance of revenue bonds as provided by section 306.37 of the Revised Code or general obligation bonds as provided by section 306.40 of the Revised Code;

(S) May employ and fix the compensation of consulting engineers, superintendents, managers, and such other engineering, construction, accounting and financial experts, attorneys, and other employees and agents necessary for the accomplishment of its purposes;

(T) May procure insurance against loss to it by reason of damages to its properties resulting from fire, theft, accident, or other casualties or by reason of its liability for any damages to persons or property occurring in the construction or operation of transit facilities under its jurisdiction or the conduct of its activities;

(U) May maintain funds that it considers necessary for the efficient performance of its duties;

(V) May direct its agents or employees, when properly identified in writing, after at least five days' written notice, to enter upon lands within or without its territorial boundaries in order to make surveys and examinations preliminary to the location and construction of transit facilities, without liability to it or its agents or employees except for actual damage done;

(W) On its own motion, may request the appropriate zoning board, as defined in section 4563.03 of the Revised Code, to establish and enforce zoning regulations pertaining to any transit facility under its jurisdiction in the manner prescribed by sections 4563.01 to 4563.21 of the Revised Code;

(X) If it acquires any existing transit system, shall assume all the employer's obligations under any existing labor contract between the employees and management of the system. If the board acquires, constructs, controls, or operates any such facilities, it shall negotiate arrangements to protect the interests of employees affected by the acquisition, construction, control, or operation. The arrangements shall include, but are not limited to:

(1) The preservation of rights, privileges, and benefits under existing collective bargaining agreements or otherwise, the preservation of rights and benefits under any existing pension plans covering prior service, and continued participation in social security in addition to participation in the public employees retirement system as required in Chapter 145. of the Revised Code;

(2) The continuation of collective bargaining rights;

(3) The protection of individual employees against a worsening of their positions with respect to their employment;

(4) Assurances of employment to employees of those transit systems and priority reemployment of employees terminated or laid off;

(5) Paid training or retraining programs;

(6) Signed written labor agreements.

The arrangements may include provisions for the submission of labor disputes to final and binding arbitration.

(Y) May provide for and maintain security operations, including a transit police department, subject to section 306.352 of the Revised Code. Regional transit authority police officers shall have the power and duty to act as peace officers within transit facilities owned, operated, or leased by the transit authority to protect the transit authority's property and the person and property of passengers, to preserve the peace, and to enforce all laws of the state and ordinances and regulations of political subdivisions in which the transit authority operates. Regional transit authority police officers also shall have the power and duty to act as peace officers when they render emergency assistance outside their jurisdiction to any other peace officer who is not a regional transit authority police officer and who has arrest authority under section 2935.03 of the Revised Code. Regional transit authority police officers may render emergency assistance if there is a threat of imminent physical danger to the peace officer, a threat of physical harm to another person, or any other serious emergency situation and if either the peace officer who is assisted requests emergency assistance or it appears that the peace officer who is assisted is unable to request emergency assistance and the circumstances observed by the regional transit authority police officer reasonably indicate that emergency assistance is appropriate.

Before exercising powers of arrest and the other powers and duties of a peace officer, each regional transit authority police officer shall take an oath and give bond to the state in a sum that the board of trustees prescribes for the proper performance of the officer's duties.

Persons employed as regional transit authority police officers shall complete training for the position to which they have been appointed as required by the Ohio peace officer training commission as authorized in section 109.77 of the Revised Code, or be otherwise qualified. The cost of the training shall be provided by the regional transit authority.

(Z) May procure a policy or policies insuring members of its board of trustees against liability on account of damages or injury to persons and property resulting from any act or omission of a member in the member's official capacity as a member of the board or resulting solely out of the member's membership on the board;

(AA) May enter into any agreement for the sale and leaseback or lease and leaseback of transit facilities, which agreement may contain all necessary covenants for the security and protection of any lessor or the regional transit authority including, but not limited to, indemnification of the lessor against the loss of anticipated tax benefits arising from acts, omissions, or misrepresentations of the regional transit authority. In connection with that transaction, the regional transit authority may contract for insurance and letters of credit and pay any premiums or other charges for the insurance and letters of credit. The fiscal officer shall not be required to furnish any certificate under section 5705.41 of the Revised Code in connection with the execution of any such agreement.

(BB) In regard to any contract entered into on or after March 19, 1993, for the rendering of services or the supplying of materials or for the construction, demolition, alteration, repair, or reconstruction of transit facilities in which a bond is required for the faithful performance of the contract, may permit the person awarded the contract to utilize a letter of credit issued by a bank or other financial institution in lieu of the bond;

(CC) May enter into agreements with municipal corporations located within the territorial jurisdiction of the regional transit authority permitting regional transit authority police officers employed under division (Y) of this section to exercise full arrest powers, as provided in section 2935.03 of the Revised Code, for the purpose of preserving the peace and enforcing all laws of the state and ordinances and regulations of the municipal corporation within the areas that may be agreed to by the regional transit authority and the municipal corporation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003



Section 306.351 - Purchase and operation of flexible joint bus.

A regional transit authority may purchase an articulated bus only if the regional transit authority establishes and follows a preference system for buses that are manufactured or assembled within this state, or, if none, within the United States.

Effective Date: 06-30-1993; 09-16-2004



Section 306.352 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) In the exercise of its authority under division (Y) of section 306.35 of the Revised Code, a regional transit authority shall not employ a person as a regional transit authority police officer on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The transit authority shall terminate the employment of a person as a regional transit authority police officer if the person does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the police officer agrees to surrender the certificate awarded to that police officer under section 109.77 of the Revised Code.

(b) The transit authority shall suspend from employment a person designated as a regional transit authority police officer if that person is convicted, after trial, of a felony. If the police officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the police officer does not file a timely appeal, the transit authority shall terminate the employment of that police officer. If the police officer files an appeal that results in the police officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the police officer, the transit authority shall reinstate that police officer. A police officer who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the police officer of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a regional transit authority police officer under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 306.36 - Power of eminent domain.

(A) The board of trustees of a regional transit authority may exercise the power of eminent domain to appropriate any land, rights, rights-of-way, franchise, power lines, easements, or other property, within or without the territorial boundaries of the regional transit authority, necessary or proper for the construction or efficient operation of any transit facility or access thereto under its jurisdiction pursuant to the procedure provided in sections 163.01 to 163.22, inclusive, of the Revised Code, and subject to division (B) of this section, provided that a regional transit authority shall not proceed to so appropriate real property outside its territorial boundaries, until it has served at the office of the county commissioners of the county in which it is proposed to appropriate real property, a notice describing the real property to be taken and the purpose for which it is proposed to be taken, and such county commissioners have entered on their journal within thirty days after such service a resolution approving such appropriation.

(B) Nothing contained in sections 306.30 to 306.53, inclusive, of the Revised Code authorizes a regional transit authority to appropriate any land, rights, rights-of-way, franchises, or easements belonging to the state or a municipal corporation without the consent of the state or municipal corporation, and no regional transit authority shall exercise the right of eminent domain to acquire any certificate of public convenience and necessity, or any part thereof, issued to a for-hire motor carrier by the public utilities commission of Ohio or by the federal motor carrier safety administration, or to take or disturb other property or facilities belonging to any political subdivision, public corporation, public utility, or common carrier, which property or facility is necessary and convenient in the operation of such political subdivision, public corporation, public utility, or common carrier, unless provision is made for the restoration, relocation, or duplication of such property or facility, or upon the election of such political subdivision, public corporation, public utility, or common carrier, for the payment of compensation, if any, at the sole cost of the regional transit authority, provided:

(1) If any restoration or duplication of any property or facility proposed to be made under this division involves a relocation of such property or facility the new facility and location thereof shall be of at least comparable utilitarian value and effectiveness and such relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

(2) If any restoration or duplication of any property or facility proposed to be made under this division involves a relocation of such property or facility, the regional transit authority shall acquire no interest or right in or to the appropriated property or facility until the relocated property or facility is available for use and until marketable title thereto has been transferred to the public utility or common carrier.

(C) When real property is acquired which is located outside the territorial boundaries of the regional transit authority and which is removed from the tax duplicate, the regional transit authority shall pay annually to the county treasurer of the county in which such property is located, commencing with the first tax year in which such property is removed from the tax duplicate, an amount of money in lieu of taxes equal to the smaller of the following:

(1) The last annual installment of taxes due from the acquired property before removal from the tax duplicate;

(2) An amount equal to the difference between the combined revenue from real estate taxes of all the taxing districts in which such property is located in the tax year immediately prior to the removal of such acquired property from the tax duplicate, and either:

(a) The total revenue which would be produced by the tax rate of each such taxing district in the tax year immediately prior to the removal of such acquired property from the tax duplicate, applied to the real estate tax duplicate of each of such taxing districts in each tax year subsequent to the year of removal; or

(b) The combined revenue from real estate taxes of all such taxing districts in each tax year subsequent to the year of removal, whichever is the greater.

The county auditor of each county in which such property is located shall apportion each such annual payment to each taxing district as if such annual payment has been levied and collected as a tax.

Such annual payments shall never again be made after they have ceased.

The regional transit authority may be exempted from such payment by agreement of the affected taxing district or districts in the county in which such property is located.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 08-25-1970



Section 306.37 - Issuing revenue bonds.

A regional transit authority which proposes to acquire by purchase or otherwise, or proposes to construct, replace, improve, extend, enlarge, maintain, or operate any transit facility, and desires to raise money for any one or more of such purposes or for the purpose of repaying or refunding any outstanding issue of bonds of the regional transit authority or pay any obligation assumed by it or of repaying or refunding any outstanding issue of bonds or notes of any political subdivision issued to acquire, construct, replace, improve, extend, enlarge, or maintain any transit facility acquired by the regional transit authority or repay any advances or loans made to the regional transit authority by any person or political subdivision, may issue revenue bonds therefor which bonds shall not be secured by the general credit of the regional transit authority or by the general credit of the state or any political subdivision.

Such revenue bonds shall have all the qualities of negotiable instruments and shall be secured only by a pledge of and a lien on the revenues of the regional transit authority derived from rentals, fees, rates, charges, the authority's allocation of a tax levied under section 5739.026 of the Revised Code, or other revenues from any transit facility of the regional transit authority as are designated in said resolution, including but not limited to the transit facility to be acquired, constructed, replaced, improved, extended, enlarged, or maintained with the proceeds of said bond issue, after provision only for the reasonable cost of operating and maintaining the transit facility of the regional transit authority so designated.

Said bonds shall further be secured by the covenant of the regional transit authority to maintain such rentals, fees, rates, charges, or other revenues as will produce revenues sufficient to meet costs of operating and maintaining such transit facility, to meet the interest, principal, and other requirements of such bonds, and to establish and maintain reserves for the foregoing purposes, and may be secured by a mortgage on any real property or interests therein acquired from the proceeds of such revenue bonds.

Effective Date: 02-20-1986.



Section 306.38 - Trust agreement may secure revenue bonds.

At the discretion of the board of trustees of a regional transit authority, the revenue bonds of the regional transit authority may be secured by a trust agreement between the board of trustees on behalf of the regional transit authority and a corporate trustee, which trustee may be any trust company or bank having powers of a trust company, within or without the state.

Such trust agreement may provide for the pledge or assignment of the revenues to be received, shall not pledge the general credit of the regional transit authority, but may include a mortgage on any real property or interests therein acquired from the proceeds of such revenue bonds. The trust agreement or the resolution providing for the issuance of revenue bonds may set forth the rights and remedies of the bond holders and trustees, including, in the event of a default, appointment of a receiver to administer and operate transit facilities, and may contain such other provisions for protecting and enforcing their rights and remedies as are, in the discretion of the board of trustees, reasonable and proper. Such agreement or resolution may provide for the custody, investment, and disbursement of all moneys derived from the sale of such bonds or from the revenues of the regional transit authority pledged to pay the interest and principal on such bonds and may provide for the deposit of such funds without regard to section 306.42 of the Revised Code.

Effective Date: 08-25-1970



Section 306.39 - Interest and maturity of revenue bonds.

Revenue bonds issued by a regional transit authority shall bear interest at the rate or rates approved by the board of trustees, shall mature within forty years following the date of issuance, and in such amount, at such times, and in such number of installments as may be provided in the resolution authorizing their issuance. Such resolution shall also provide for the execution and sealing of the bonds and the use of facsimile signatures and facsimile of the seal, the manner of sale of the bonds, and such other terms and conditions relative to the issuance, sale, and retirement of said bonds as the board of trustees in their discretion believe reasonable and proper.

If such bonds are callable, bonds called may be refunded. If revenues prove insufficient to pay maturing bonds, bonds which have matured or are about to mature may be refunded.

Effective Date: 08-25-1970



Section 306.40 - Issuing general obligation bonds.

The regional transit authority may submit to the electors within its territorial boundaries the question of issuing bonds of such authority and also the necessity of a tax outside the limitation imposed by section 2 of Article XII, Ohio Constitution, to pay the interest on and to retire the bonds. Such bonds when so approved by the electors may be issued by the regional transit authority to purchase, acquire, construct, replace, improve, extend, and enlarge any transit facility which serves or will serve an area within the territorial boundaries of the regional transit authority, or to make an indemnification payment pursuant to an agreement for the sale and leaseback of qualified mass commuting vehicles as provided in division (AA) of section 306.35 of the Revised Code, or to pay a final judgment or judgments rendered against the regional transit authority, including settlement of a claim approved by a court, in an action for personal injuries or based on any other noncontractual obligation, provided that the net indebtedness, as defined for a municipal corporation in section 133.05 of the Revised Code, incurred by a regional transit authority shall never exceed five per cent of the total value of all property within the territorial boundaries of the regional transit authority as listed and assessed for taxation, and that no part of the proceeds of such bonds shall at any time be used to meet or defray any of the normal operating expenses of any transit facility or part thereof and provided also, that bonds issued to make an indemnification payment pursuant to an agreement for the sale and leaseback of qualified mass commuting vehicles as provided in division (AA) of section 306.35 of the Revised Code shall have a maturing of not more than five years. The proceedings for such election and for the issuance and sale of such bonds shall be as provided by Chapter 133. of the Revised Code, provided that such a bond issue may be submitted to the electors and such bonds may be issued for any one or more of the purposes set forth in this section. If a majority of those voting upon the proposition vote in favor thereof, the board of trustees of the regional transit authority may proceed with the issue of such bonds and the levy of a tax outside the ten-mill limitation, sufficient in amount to pay the interest on and retire such bonds at maturity. Notes may be issued in anticipation of such bonds as provided in section 133.22 of the Revised Code. The board of trustees shall be the taxing authority or bond issuing authority of the regional transit authority.

The regional transit authority may also issue bonds and notes in anticipation of such bonds for any one or more of the purposes set forth in this section and as provided in Chapter 133. of the Revised Code, without a vote of the electors residing within the territorial boundaries of the authority. Prior to the issuance of such bonds or notes, the fiscal officer of the authority shall file with the board of trustees a certificate showing that the estimated revenues of the authority from sources other than ad valorem taxes on property, after first meeting from all available resources the estimated operation and maintenance expenses of the authority as they become due, are sufficient to pay the principal of and interest on such bonds as they become due, and that the maximum aggregate amount of principal and interest to become payable in any one calendar year on all of the bonds of the authority issued pursuant to this section without a vote of the electors does not exceed one-tenth of one per cent of the total value of all the property within the territory of the authority as listed and assessed for taxation. To the extent that revenues of the authority from sources other than ad valorem taxes on property, after paying the operation and maintenance expenses of the facilities financed from the proceeds of bonds and notes issued pursuant to this section and any moneys required for the payment of the principal of and interest and any premium on revenue bonds issued by the regional transit authority pursuant to section 306.37 of the Revised Code, are sufficient to pay the principal of and interest on bonds issued pursuant to this section as they become due, such bonds shall not be considered within the five per cent limitation on indebtedness imposed by this section.

Effective Date: 10-30-1989



Section 306.41 - Income and profit from binds exempt from taxation.

Bonds issued under sections 306.37 to 306.40, inclusive, of the Revised Code, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 11-01-1965



Section 306.42 - Secretary-treasurer of regional transit authority duties.

(A) The secretary-treasurer of the regional transit authority shall be the fiscal officer of the regional transit authority and the custodian of its funds and records and shall assist the board of directors in such particulars as it directs in the performance of its duties.

(B) Before receiving any moneys, the secretary-treasurer shall furnish bond in such amount as is determined by the board of trustees of the regional transit authority with surety satisfactory to it. Except as provided in division (C) of this section, all funds coming into the hands of the secretary-treasurer shall be deposited by the secretary-treasurer to the account of the regional transit authority in one or more such depositories as are qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the board of trustees of the regional transit authority.

(C) Funds received by the secretary-treasurer pursuant to an agreement under division (AA) of section 306.35 of the Revised Code shall be deposited to an account of the regional transit authority as designated in the agreement and shall be invested as provided in the agreement. Such funds are not subject to Chapter 135. of the Revised Code.

Effective Date: 06-30-1999



Section 306.43 - Contracts - competitive bidding.

(A) The board of trustees of a regional transit authority or any officer or employee designated by such board may make any contract for the purchase of goods or services, the cost of which does not exceed one hundred thousand dollars. When an expenditure, other than for the acquisition of real estate, the discharge of claims, or the acquisition of goods or services under the circumstances described in division (H) of this section, is expected to exceed one hundred thousand dollars, such expenditure shall be made through full and open competition by the use of competitive procedures. The regional transit authority shall use the competitive procedure, as set forth in divisions (B), (C), (D), and (E) of this section, that is most appropriate under the circumstances of the procurement.

(B) Competitive sealed bidding is the preferred method of procurement and a regional transit authority shall use that method if all of the following conditions exist:

(1) A clear, complete and adequate description of the goods, services, or work is available;

(2) Time permits the solicitation, submission, and evaluation of sealed bids;

(3) The award will be made on the basis of price and other price-related factors;

(4) It is not necessary to conduct discussions with responding offerors about their bids;

(5) There is a reasonable expectation of receiving more than one sealed bid.

A regional transit authority shall publish a notice calling for bids once a week for no less than two consecutive weeks in a newspaper of general circulation within the territorial boundaries of the regional transit authority, or as provided in section 7.16 of the Revised Code. A regional transit authority may require that a bidder for any contract other than a construction contract provide a bid guaranty in the form, quality, and amount considered appropriate by the regional transit authority. The board may let the contract to the lowest responsive and responsible bidder. Where fewer than two responsive bids are received, a regional transit authority may negotiate price with the sole responsive bidder or may rescind the solicitation and procure under division (H)(2) of this section.

(C) A regional transit authority may use two-step competitive bidding, consisting of a technical proposal and a separate, subsequent sealed price bid from those submitting acceptable technical proposals, if both of the following conditions exist:

(1) A clear, complete, and adequate description of the goods, services, or work is not available, but definite criteria exist for the evaluation of technical proposals;

(2) It is necessary to conduct discussions with responding offerors.

A regional transit authority shall publish a notice calling for technical proposals once a week for no less than two consecutive weeks in a newspaper of general circulation within the territorial boundaries of the regional transit authority, or as provided in section 7.16 of the Revised Code. A regional transit authority may require a bid guaranty in the form, quality, and amount the regional transit authority considers appropriate. The board may let the contract to the lowest responsive and responsible bidder. Where fewer than two responsive and responsible bids are received, a regional transit authority may negotiate price with the sole responsive and responsible bidder or may rescind the solicitation and procure under division (H)(2) of this section.

(D) A regional transit authority shall make a procurement by competitive proposals if competitive sealed bidding or two-step competitive bidding is not appropriate.A regional transit authority shall publish a notice calling for proposals once a week for no less than two consecutive weeks in a newspaper of general circulation within the territorial boundaries of the regional transit authority, or as provided in section 7.16 of the Revised Code. A regional transit authority may require a proposal guaranty in the form, quality, and amount considered appropriate by the regional transit authority. The board may let the contract to the proposer making the offer considered most advantageous to the authority. Where fewer than two competent proposals are received, a regional transit authority may negotiate price and terms with the sole proposer or may rescind the solicitation and procure under division (H)(2) of this section.

(E)

(1) A regional transit authority shall procure the services of an architect or engineer in the manner prescribed by the "Federal Mass Transportation Act of 1987," Public Law No. 100-17, section 316, 101 Stat. 227, 232-234, 49 U.S.C.A. app. 1608 and the services of a construction manager in the manner prescribed by sections 9.33 to 9.332 of the Revised Code.

(2) A regional transit authority may procure revenue rolling stock in the manner prescribed by division (B), (C), or (D) of this section.

(3) All contracts for construction in excess of one hundred thousand dollars shall be made only after the regional transit authority has published a notice calling for bids once a week for two consecutive weeks in a newspaper of general circulation within the territorial boundaries of the regional transit authority, or as provided in section 7.16 of the Revised Code. The board may award a contract to the lowest responsive and responsible bidder. Where only one responsive and responsible bid is received, the regional transit authority may negotiate price with the sole responsive bidder or may rescind the solicitation. The regional transit authority shall award construction contracts in accordance with sections 153.12 to 153.14 and 153.54 of the Revised Code. Divisions (B) and (C) of this section shall not apply to the award of contracts for construction.

(F) All contracts involving expenditures in excess of one hundred thousand dollars shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done. The plans and specifications shall at all times be made and considered part of the contract. For all contracts other than construction contracts, a regional transit authority may require performance, payment, or maintenance guaranties or any combination of such guaranties in the form, quality, and amount it considers appropriate. The contract shall be approved by the board and signed on behalf of the regional transit authority and by the contractor.

(G) In making a contract, a regional transit authority may give preference to goods produced in the United States in accordance with the Buy America requirements in the "Surface Transportation Assistance Act of 1982," Public Law No. 97-424, section 165, 96 Stat. 2097, 23 U.S.C.A. 101 note, as amended, and the rules adopted thereunder. The regional transit authority also may give preference to providers of goods produced in and services provided in labor surplus areas as defined by the United States department of labor in 41 U.S.C.A. 401 note, Executive Order No. 12073, August 16, 1978, 43 Fed. Reg. 36873, as amended.

(H) Competitive procedures under this section are not required in any of the following circumstances:

(1) The board of trustees of a regional transit authority, by a two-thirds affirmative vote of its members, determines that a real and present emergency exists under any of the following conditions, and the board enters its determination and the reasons for it in its proceedings:

(a) Affecting safety, welfare, or the ability to deliver transportation services;

(b) Arising out of an interruption of contracts essential to the provision of daily transit services;

(c) Involving actual physical damage to structures, supplies, equipment, or property.

(2) The purchase consists of goods or services, or any combination thereof, and after reasonable inquiry the board or any officer or employee the board designates finds that only one source of supply is reasonably available.

(3) The expenditure is for a renewal or renegotiation of a lease or license for telecommunications or electronic data processing equipment, services, or systems, or for the upgrade of such equipment, services, or systems, or for the maintenance thereof as supplied by the original source or its successors or assigns.

(4) The purchase of goods or services is made from another political subdivision, public agency, public transit system, regional transit authority, the state, or the federal government, or as a third-party beneficiary under a state or federal procurement contract, or as a participant in a department of administrative services contract under division (B) of section 125.04 of the Revised Code.

(5) The sale and leaseback or lease and leaseback of transit facilities is made as provided in division (AA) of section 306.35 of the Revised Code.

(6) The purchase substantially involves services of a personal, professional, highly technical, or scientific nature, including but not limited to the services of an attorney, physician, surveyor, appraiser, investigator, court reporter, adjuster, advertising consultant, or licensed broker, or involves the special skills or proprietary knowledge required for the servicing of specialized equipment owned by the regional transit authority.

(7) Services or supplies are available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code.

(8) The purchase consists of the product or services of a public utility.

(9) The purchase is for the services of individuals with disabilities to work in the authority's commissaries or cafeterias, and those individuals are supplied by a nonprofit corporation or association whose purpose is to assist individuals with disabilities, whether or not that corporation or association is funded entirely or in part by the federal government, or the purchase is for services provided by a nonprofit corporation or association whose purpose is to assist individuals with disabilities, whether or not that corporation or association is funded entirely or in part by the federal government. For purposes of division (H)(9) of this section, "disability" has the same meaning as in section 4112.01 of the Revised Code.

(I) A regional transit authority may enter into blanket purchase agreements for purchases of maintenance, operating, or repair goods or services where the item cost does not exceed five hundred dollars and the annual expenditure does not exceed one hundred thousand dollars.

(J) Nothing contained in this section prohibits a regional transit authority from participating in intergovernmental cooperative purchasing arrangements.

(K) Except as otherwise provided in this chapter, a regional transit authority shall make a sale or other disposition of property through full and open competition. Except as provided in division (L) of this section, all dispositions of personal property and all grants of real property for terms exceeding five years shall be made by public auction or competitive procedure.

(L) The competitive procedures required by division (K) of this section are not required in any of the following circumstances:

(1) The grant is a component of a joint development between public and private entities and is intended to enhance or benefit public transit.

(2) The grant of a limited use or of a license affecting land is made to an owner of abutting real property.

(3) The grant of a limited use is made to a public utility.

(4) The grant or disposition is to a department of the federal or state government, to a political subdivision of the state, or to any other governmental entity.

(5) Used equipment is traded on the purchase of equipment and the value of the used equipment is a price-related factor in the basis for award for the purchase.

(6) The value of the personal property is such that competitive procedures are not appropriate and the property either is sold at its fair market value or is disposed of by gift to a nonprofit entity having the general welfare or education of the public as one of its principal objects.

(M) The board of trustees of a regional transit authority, when making a contract funded exclusively by state or local moneys or any combination thereof, shall make a good faith effort to use disadvantaged business enterprise participation to the same extent required under Section 105(f) of the "Surface Transportation Assistance Act of 1982," Public Law No. 97-424, 96 Stat. 2100, and Section 106(c) of the "Surface Transportation and Uniform Relocation Assistance Act of 1987," Public Law No. 100-17, 101 Stat. 145, and the rules adopted thereunder.

(N) As used in this section:

(1) "Goods" means all things, including specially manufactured goods, that are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities, and things in action. "Goods" also includes other identified things attached to realty as described in section 1302.03 of the Revised Code.

(2) "Services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of goods or reports other than goods or reports that are merely incidental to the required performance, including but not limited to insurance, bonding, or routine operation, routine repair, or routine maintenance of existing structures, buildings, real property, or equipment, but does not include employment agreements, collective bargaining agreements, or personal services.

(3) "Construction" means the process of building, altering, repairing, improving, painting, decorating, or demolishing any structure or building, or other improvements of any kind to any real property owned or leased by a regional transit authority.

(4) "Full and open competition" has the same meaning as in the "Office of Federal Procurement Policy Act," Public Law No. 98-369, section 2731, 98 Stat. 1195 (1984), 41 U.S.C.A. 403.

(5) A bidder is "responsive" if, applying the criteria of division (A) of section 9.312 of the Revised Code, the bidder is "responsive" as described in that section.

(6) A bidder is "responsible" if, applying the criteria of division (B) of section 9.312 of the Revised Code and of the "Office of Federal Procurement Policy Act," Public Law No. 98-369, section 2731, 98 Stat. 1195 (1984), 41 U.S.C.A. 403, the bidder is "responsible" as described in those sections.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-17-2000; 2008 HB562 09-22-2008



Section 306.44 - Contracts with other governmental entities.

The board of trustees of a regional transit authority may enter into such contracts or other arrangements with the United States government or any department thereof, with the state government of this or other states, with counties, municipalities, townships, or other governmental agencies created by or under the authority of the laws of the state or other states, with persons, with public corporations and private corporations as may be necessary or convenient for the making of surveys, investigations or reports thereon, and for the exercise of the powers granted by sections 306.30 to 306.47, inclusive, of the Revised Code.

Effective Date: 11-01-1965



Section 306.45 - Officers and employees are eligible for public employees retirement system.

All officers and employees of a regional transit authority shall be considered as public employees within the meaning of section 145.01 of the Revised Code and a regional transit authority, its officers, and employees shall be subject to Chapter 145. of the Revised Code.

Effective Date: 09-21-2000



Section 306.46 - Counties and municipalities - powers not limited.

Nothing in sections 306.30 to 306.47, inclusive, of the Revised Code, shall limit the exercise of the power or authority granted to counties or municipal corporations by sections 307.20, 717.01, and 719.01 of the Revised Code.

Effective Date: 11-01-1965



Section 306.47 - Appropriation for county funds for expenses.

The board of county commissioners of any county included within a regional transit authority may appropriate annually, from moneys to the credit of the general fund of the county and not otherwise appropriated, that portion of the expense of the regional transit authority to be paid by such county as provided in the resolution creating or enlarging the regional transit authority adopted under section 306.32 or 306.321 of the Revised Code, or by any amendment thereto.

Effective Date: 06-24-1975



Section 306.48 - Group insurance for officers and employees.

A regional transit authority may procure and pay all or any part of the cost of group hospitalization, surgical, major medical, or sickness and accident insurance or a combination of any of the foregoing for the officers and employees of the regional transit authority and their immediate dependents, whether issued by an insurance company or a health insuring corporation duly authorized to do business in this state.

Effective Date: 06-04-1997



Section 306.49 - Annual tax levy.

(A) Upon the affirmative vote of at least a majority of the qualified electors within the territorial boundaries of the regional transit authority voting on the question at an election held for the purpose of authorizing it, the regional transit authority may levy upon the property within its territorial boundaries a tax, for all purposes other than bond debt charges, not in excess of five mills annually on the total value of all property as listed and assessed for taxation for any period not exceeding ten years. Such election shall be called, held, canvassed, and certified in the same manner as is provided for elections held pursuant to section 5705.191 of the Revised Code. On approval of such a levy, notes may be issued in anticipation of the collection of the proceeds thereof, in the amount and manner and at the times as are provided in section 5705.193 of the Revised Code. The regional transit authority may borrow money in anticipation of the collection of current revenues as provided in section 133.10 of the Revised Code.

(B) Whenever the question of a tax upon property as provided in division (A) of this section has been rejected at an election, the regional transit authority may thereafter submit the question at a subsequent election to the qualified electors of the largest municipal corporation located within the territorial boundaries of the regional transit authority, and to the qualified electors of any other municipal corporation or township located within such boundaries, when its legislative authority or board of trustees has adopted a resolution requesting to be included in such election and has filed a copy thereof with the secretary-treasurer of the regional transit authority not later than ninety days prior to the date of the election.

Upon the affirmative vote of a majority of the qualified electors of the largest municipal corporation voting on the question, the regional transit authority may levy a tax as provided in division (A) of this section upon all property within the municipal corporation, and upon all property within any other municipal corporation or township included in the election when a majority of the qualified electors of such municipal corporation or township have authorized the tax.

Whenever a tax upon property has been authorized pursuant to this division, the legislative authority of any municipal corporation, or the board of trustees of any township, that is not subject to the tax, but is included within the territorial boundaries of the regional transit authority, may adopt a resolution requesting the regional transit authority to hold an election submitting the question of levying the tax to the electors of such municipal corporation or township.

Any election held pursuant to this division shall be called, held, canvassed, and certified in the same manner as provided for elections held pursuant to division (A) of this section, and any tax authorized by an election held under this division shall grant the same authority and be subject to the same requirements with respect to the issuance of notes and the borrowing of money as provided in division (A) of this section.

(C) Any tax authorized by an election held under this section shall be levied annually as provided in section 5705.34 of the Revised Code during the period authorized, and shall be for the purpose of providing funds necessary for the regional transit authority budget, except that any tax authorized under division (B) of this section shall be used for such purpose only in those municipal corporations or townships which have authorized the tax. The collection of such tax levy shall conform in all matters to the provisions of the Revised Code governing the collection of taxes and assessments levied by taxing districts, and the same provisions concerning the nonpayment of taxes shall apply to taxes levied pursuant to this section.

Effective Date: 10-30-1989



Section 306.50 - [Repealed].

Effective Date: 10-30-1989



Section 306.51 - Conveyance, lease, or exchange of personal or real property.

The legislative authority of any municipal corporation, county, township, school district, or other political subdivision or taxing district, may convey or lease to, or exchange with, any regional transit authority or any such authority may convey or lease to, or exchange with, a municipal corporation, county, township, school district, or other political subdivision or taxing district, without competitive bidding and at mutually agreeable terms, any personal or real property, or any interest therein, to be used by the recipient for its purposes.

Effective Date: 08-25-1970



Section 306.52 - Real and personal property exempt from taxation.

(A) A regional transit authority created under sections 306.30 to 306.53 of the Revised Code, shall be exempt from and shall not be required to pay any taxes on property, both real and personal, belonging to any such authority, which is used exclusively for any public purpose. However, except as provided in division (B) of this section, such exemption shall not apply to any property belonging to any authority while a private enterprise is a lessee of such property under written lease providing for tenancy for longer than one year.

(B) The property tax exemption under this section applies to a transit facility that is the subject of an agreement under division (AA) of section 306.35 of the Revised Code, so long as the transit facility is used by the regional transit authority exclusively for a public purpose.

Effective Date: 06-30-1999



Section 306.53 - Cooperation with other governmental agencies.

A regional transit authority may cooperate with other governmental agencies of this state, or of the United States, to carry out the purposes set forth in section 306.31 of the Revised Code.

Effective Date: 08-25-1970



Section 306.54 - Dissolution or modification in membership.

Subject to making due provisions for the payment and performance of its obligations, the resolution or ordinance creating the regional transit authority may provide for its dissolution or modification in membership under circumstances described therein, or a regional transit authority may be dissolved or its membership modified by its board of trustees with the consent of the subdivision or subdivisions creating such regional transit authority. In the event of dissolution the properties of the regional transit authority shall be transferred to the subdivision creating it, or if created by more than one subdivision, to the subdivisions creating it in such manner as may be agreed upon by such subdivisions.

Effective Date: 03-22-1972



Section 306.55 - Withdrawal from regional transit authority.

Beginning July 1, 2011 and until November 5, 2013, the legislative authority of any municipal corporation or the board of township trustees of any township that has created or joined a regional transit authority that levies a property tax and that includes in its membership political subdivisions that are located in a county having a population of at least four hundred thousand according to the most recent federal census, may withdraw the municipal corporation or the unincorporated territory of the township from the regional transit authority in the manner provided in this section. The legislative authority or board of township trustees proposing to withdraw shall adopt a resolution to submit the question of withdrawing from the regional transit authority to the electors of the municipal corporation or the unincorporated area of the township to be withdrawn and shall certify the proposal to the board of elections for the purpose of having the proposal placed on the ballot at the next general election or at a special election conducted on the day of the next primary election that occurs not less than ninety days after the resolution is certified to the board of elections.

Upon certification of a proposal to the board of elections pursuant to this section, the board of elections shall make the necessary arrangements for the submission of the question to the electors of the territory to be withdrawn from the regional transit authority qualified to vote on the question . For a municipal corporation, the election shall be held, canvassed, and certified in the same manner as regular elections for the election of officers of the municipal corporation proposing to withdraw from the regional transit authority, except that the question appearing on the ballot of a municipal corporation shall read:

"Shall the territory within the ......................... ( name of municipal corporation to be withdrawn) be withdrawn from ......................... ......... ( name of) regional transit authority)?"

For the unincorporated area of a township, the election shall be held, canvassed, and certified in the same manner as regular elections for the election of officers of the township, except that question shall only be presented to electors of the unincorporated area of the township and the question appearing on the ballot of the unincorporated area of the township shall read:

"Shall the territory of the unincorporated area of ...... (name of township to be withdrawn) be withdrawn from ...... (name of regional transit authority)?"

The legislative authority of a municipal corporation or board of trustees of a township, by vote of two-thirds of all members of the legislative authority or board, may adopt a resolution and certify that resolution to the board of elections for the combined purpose of withdrawing from a regional transit authority as provided in this section and levying a property tax pursuant to division (XX) of section 5705.19 of the Revised Code for a municipal corporation and section 5705.72 of the Revised Code for a township. If the questions are combined, the question appearing on the ballot shall be as provided in section 5705.252 of the Revised Code.

The board of elections to which the resolution was certified shall certify the results of the election to the board or legislative authority of the subdivision that submitted the resolution to withdraw and to the board of trustees of the regional transit authority from which the subdivision proposed to withdraw. If the question is approved by at least a majority of the electors voting on the question, the municipal corporation's or unincorporated area of the township's membership in the regional transit authority terminates on the thirty-first day of December of the calendar year in which the election is held.

If the question of withdrawing from the regional transit authority is approved, the power of the regional transit authority to levy a tax on taxable property in the affected area of the withdrawing subdivision terminates beginning with the tax year in which the election is held, and no taxes from the levy may be charged for collection against such property for that tax year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 306.551 - Contract for transit services after withdrawal.

Any municipal corporation or township that withdraws from a regional transit authority under section 306.55 of the Revised Code may enter into a contract with a regional transit authority or other provider of transit services to provide transportation service for handicapped, disabled, or elderly persons and for any other service the legislative authority of the municipal corporation or township may determine to be appropriate.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 306.70 - Resolution levying tax for regional transit purposes.

A tax proposed to be levied by a board of county commissioners or by the board of trustees of a regional transit authority pursuant to sections 5739.023 and 5741.022 of the Revised Code shall not become effective until it is submitted to the electors residing within the county or within the territorial boundaries of the regional transit authority and approved by a majority of the electors voting on it. Such question shall be submitted at a general election or at a special election on a day specified in the resolution levying the tax and occurring not less than ninety days after such resolution is certified to the board of elections, in accordance with section 3505.071 of the Revised Code.

The board of elections of the county or of each county in which any territory of the regional transit authority is located shall make the necessary arrangements for the submission of such question to the electors of the county or regional transit authority, and the election shall be held, canvassed, and certified in the same manner as regular elections for the election of county officers. Notice of the election shall be published in a newspaper of general circulation in the territory of the county or of the regional transit authority once a week for two consecutive weeks prior to the election or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall state the type, rate, and purpose of the tax to be levied, the length of time during which the tax will be in effect, and the time and place of the election.

More than one such question may be submitted at the same election. The form of the ballots cast at such election shall be:

"Shall a(n) ................ (sales and use) ............. tax be levied for all transit purposes of the .................. (here insert name of the county or regional transit authority) at a rate not exceeding ................... (here insert percentage) per cent for ................ (here insert number of years the tax is to be in effect, or that it is to be in effect for a continuing period of time)?"

If the tax proposed to be levied is a continuation of an existing tax, whether at the same rate or at an increased or reduced rate, or an increase in the rate of an existing tax, the notice and ballot form shall so state.

The board of elections to which the resolution was certified shall certify the results of the election to the county auditor of the county or secretary-treasurer of the regional transit authority levying the tax and to the tax commissioner of the state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981; 06-01-2006



Section 306.71 - Election on question of decrease in tax rate.

The question of the decrease of the rate of a tax approved for a continuing period of time by the voters of a county or regional transit authority pursuant to sections 5739.023 and 5741.022 of the Revised Code may be initiated by the filing of a petition with the board of elections of the county, or in the case of a regional transit authority with the board of elections as determined pursuant to section 3505.071 of the Revised Code, prior to the ninetieth day before the general election in any year requesting that an election be held on such question. Such petition shall state the amount of the proposed decrease in the rate of the tax and shall be signed by at least ten per cent of the number of qualified electors residing in such county, or in the territory of the regional transit authority, who voted at the last general election.

After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the county or regional transit authority at the succeeding general election. The election shall be conducted, notice thereof shall be given, and the results thereof shall be certified in the manner provided in section 306.70 of the Revised Code. If a majority of the qualified electors voting on such question approve the proposed decrease in rate, such decrease in rate shall become effective on the first day of the second January after such election.

In any case where bonds, or notes in anticipation of bonds, of a regional transit authority have been issued under section 306.40 of the Revised Code without a vote of the electors while the tax proposed to be reduced was in effect, the board of trustees of the regional transit authority shall continue to levy and collect under authority of the original election authorizing the tax a rate of tax in each year which the authority reasonably estimates will produce an amount in that year equal to the amount of principal of and interest on such bonds as is payable in that year.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 306.73 - Notice of change in transit system's territorial boundaries.

The county transit board or a board of county commissioners operating a transit system, or the board of trustees of a regional transit authority, shall notify the tax commissioner immediately of any changes in the transit system's territorial boundaries if the board levies a tax under sections 5739.023 and 5741.022 of the Revised Code.

Effective Date: 07-01-2003



Section 306.80 - Agreement for regional system between governmental instrumentalities of adjacent states.

One or more contiguous counties of this state, or one or more municipal corporations which are in the same county or in contiguous counties, any one of which is adjacent to another state, may enter into an agreement, to the extent and in the manner authorized by the laws of the United States, with entities or instrumentalities of government of other states or of the United States, to provide for the creation of a regional transit commission which will provide services and facilities for a service area within this state and within one or more states adjacent to this state, for the transportation of persons in a manner that will be in the best public interest in view of the geographic, economic, population, and other factors influencing the needs and development of such service area. The exercise by a regional transit commission of the powers and duties conferred upon it shall be deemed to be the exercise of essential governmental functions of the states having territory included within the territorial boundaries of the regional transit commission.

Effective Date: 08-09-1976



Section 306.81 - Adjacent states definitions.

As used in sections 306.80 to 306.90, inclusive, of the Revised Code:

(A) "Public agency" means this state or any adjacent state, or any political subdivision, taxing district, or board, commission, or authority of either, or the United States or any department, agency, board, commission, authority, or corporation thereof.

(B) "Regional transit commission" means a body politic and corporate created pursuant to sections 306.80 to 306.90, inclusive, of the Revised Code, and having territorial boundaries which include the territory of all counties of this state which enter into the agreement creating a regional transit commission, or thereafter join a regional transit commission, and the territory within one or more other states which has been included in a regional transit commission pursuant to such agreement or subsequent joinder.

(C) "Transit facility" means any street railway, motor bus, tramline, subway, monorail, rapid transit, aeroplane, helicopter, ferry, or other ground or water transportation system having as its primary purpose the regularly scheduled mass movement of passengers between locations within the territorial boundaries of a regional transit commission, including all rights-of-way, power lines, rolling stock, equipment, machinery, terminals, buildings, administration and maintenance and repair facilities, and supporting parking facilities, and franchise rights attendant thereto, but excluding therefrom trucks and facilities designed for use in the movement of property by truck; docks, wharves, warehouses, piers, and other port, terminal, or transportation facilities and marinas; facilities used, available for use, or designed for use to aid in the safe taking off or landing of aircraft, for the safety, storage, and maintenance of aircraft, for the comfort and accommodation of users of air transportation of persons, property, and mail, or for the safe and efficient operation and maintenance of an airport; and buildings and facilities as are reasonably necessary for the comfort and accommodation of the users of transit facilities; or any combination of the foregoing.

Effective Date: 08-25-1970



Section 306.82 - Provisions to include in agreement.

An agreement entered into pursuant to section 306.80 of the Revised Code may, with respect to a regional transit commission created by such agreement, provide for the following:

(A) Acquisition, by purchase or donation, or by the exercise of the power of eminent domain, construction, improvement, extension, enlargement, repair, lease as lessee or lessor, sale, operation, maintenance, and management of transit facilities within or without the territorial boundaries of such commission, together with any other powers and duties provided by sections 306.30 to 306.53 of the Revised Code, to a regional transit authority, and by Chapter 308. of the Revised Code to a regional airport authority;

(B) Adoption of rules, including the imposition of rates or charges, respecting the ownership, operation, and use of transit facilities subject to the jurisdiction of the regional transit commission;

(C) Petitioning, intervening, and appearing before the interstate commerce commission or any other federal, state, or local authority for the adoption, alteration, enforcement, or execution of any physical improvement, or tariffs, rates, or charges for the use of, or rules concerning, transit facilities;

(D) Initiating or intervening in any legal proceeding affecting the regional transit commission;

(E) Contracting with persons, corporations, partnerships, associations, or public agencies to provide or operate transit facilities;

(F) Establishing procedure for issuance and securing of revenue bonds of the commission, which shall be negotiable instruments, for the purpose of acquiring, constructing, improving, extending, or enlarging any one or more transit facilities, including all costs incidental thereto and in connection therewith, including the financing thereof. Such procedure may provide for securing such revenue bonds by the pledge of net revenues of the regional transit commission and by mortgaging any real property acquired from the proceeds of such revenue bonds.

(G) Establishing procedures for the issuance of general obligation bonds of the commission pursuant to the procedure set forth in the agreement, for which the full faith and credit of the commission shall be pledged. The principal of, and any premium and interest on, such bonds shall be paid from the proceeds of ad valorem taxes levied on all taxable property within the territorial boundaries of the commission, provided that such procedure complies with all requirements of the constitutions of all states having territory included within the territorial boundaries of the commission, and that the net indebtedness, as defined for a municipal corporation in section 133.05 of the Revised Code, incurred by a regional transit commission, shall never exceed three per cent of the total value of all property within the territorial boundaries of the regional transit commission as listed and assessed for taxation. Such procedure shall also include submission to the electors within the territorial boundaries of the regional transit commission of the question of issuing the bonds of such commission and the levy of such tax for the payment of the principal of, and any premium and interest on, such bonds. The secretary of state and each board of elections of this state within the territorial boundaries of the regional transit commission shall follow the procedure established by the agreement for submitting the question of the issuance of such bonds to the electors of a regional transit commission. Each auditor and treasurer of any county of this state which is included within the territorial boundaries of a regional transit commission, shall extend on the tax list and duplicate of all taxable property included within the territorial boundaries of a regional transit commission, any tax which is to be levied pursuant to provisions of such agreement included therein under authority of this division.

(H) Designation of the official name by which the regional transit commission shall be known;

(I) Establishing the number, term of office, and compensation, which shall not exceed fifty dollars for each board or committee meeting attended, of the members of the governing board of the regional transit commission and the procedures for the appointment of such members and the filling of vacancies;

(J) Establishing procedure for submitting to the electors of the territory included in a regional transit commission, the question of the levy, for a period not exceeding ten years, on all taxable property within the territorial boundaries of the regional transit commission of an ad valorem tax, not to exceed one mill for each dollar of assessed valuation, for the purposes of the regional transit commission. Such procedure shall comply with all requirements of the constitutions of all states having territory included within the territorial boundaries of the commission. Each auditor and treasurer of any county of this state which is included within the territorial boundaries of a regional transit commission shall extend on the tax list and duplicate of all taxable property included within the territorial boundaries of a regional transit commission, any tax which is authorized pursuant to this division.

(K) Exercising the power of eminent domain within the states which have territory included within the territorial boundaries of the regional transit commission, provided that such power, when exercised within this state, shall be exercised in the manner and to the extent it is authorized to be exercised by a regional transit authority pursuant to section 306.36 of the Revised Code;

(L) Establishing procedure for adding to the regional transit commission additional areas within a state which has territory included within the territorial boundaries of the regional transit commission, provided that such procedure for adding territory within this state shall be substantially the same as that provided for adding territory to a regional transit authority as provided in division (G) of section 306.32 of the Revised Code;

(M) Organizing the governing board of the regional transit commission, and employing and compensating employees of and consultants for such commission;

(N) Suing or being sued in the corporate name of the regional transit commission;

(O) Establishing procedure for competitive bidding in the sale or lease by a regional transit commission of real and personal property and for the acquisition, except for real property or interests therein, construction, or improvement of transit facilities, and providing reasonable exemptions from such requirement;

(P) Providing for employee relations in the same manner as is provided by division (X) of section 306.35 of the Revised Code for a regional transit authority;

(Q) Providing for the duration of the agreement and the termination thereof, and the procedure for admitting to the regional transit commission territory within a state not having territory included within the territorial boundaries of the regional transit commission;

(R) Providing a system of pension benefits for employees of a regional transit commission, including an opportunity to employees resident of this state to participate in the public employees retirement system pursuant to Chapter 145. of the Revised Code;

(S) Providing for the performance of all functions necessary and incidental to a regional transit commission.

Effective Date: 10-30-1989



Section 306.83 - Advancement or donation of money.

Any political subdivision of this state within the territorial boundaries of a regional transit commission may advance or donate moneys to such regional transit commission.

Effective Date: 08-25-1970



Section 306.84 - No property to be included in more than one regional commission.

No property within this state shall be included within the territorial boundaries of more than one regional transit commission, nor shall any regional transit authority be created pursuant to sections 306.30 to 306.53, inclusive, of the Revised Code, which includes any territory within the territorial boundaries of a regional transit commission. No regional transit commission shall be created which includes territory theretofore included within the territorial boundaries of a regional transit authority unless all of the territory within the territorial boundaries of such regional transit authority is included within the territorial boundaries of the regional transit commission, in which event, to the extent lawful, the regional transit authority shall be merged into the regional transit commission, and the regional transit commission shall assume and perform all of the obligations of such regional transit authority.

Effective Date: 08-25-1970



Section 306.85 - Bonds are lawful investments.

Bonds of a regional transit commission are lawful investments of banks, savings banks, mutual savings banks, trust companies, savings and loan associations, deposit guaranty associations, bond retirement funds or sinking funds of municipal corporations, boards of education, regional transit commissions, counties, the administrator of workers' compensation, state teachers retirement system, school employees retirement system, public employees retirement system, Ohio police and fire pension fund, and domestic insurance companies for life and other than life, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 306.86 - Conveyance, lease, or exchange of personal or real property.

Any municipal corporation, county, township, school district, or other political subdivision or taxing district, or commission, board, or authority of this state, may convey or lease to, or exchange with, any regional transit commission, or such commission may convey or lease to, or exchange with, any political subdivision, taxing district, or board, commission, or authority of this state or any other state having territory within the territorial boundaries of the regional transit commission, without competitive bidding and at mutually agreeable terms, any personal or real property, or any interest therein.

Effective Date: 08-25-1970



Section 306.87 - Real and personal property exempt from taxation.

A regional transit commission authorized under sections 306.80 to 306.90, inclusive, of the Revised Code, is exempt from and is not required to pay any taxes on property, both real and personal, belonging to such commission, which is used exclusively for any public purpose; provided, such exemption does not apply to any property belonging to any commission while a private enterprise is a lessee of such property under written lease providing for tenancy for longer than one year.

Effective Date: 08-25-1970



Section 306.88 - Filing certified copy of agreement with county recorder.

A certified copy of any agreement made pursuant to sections 306.80 to 306.90, inclusive, of the Revised Code, shall be filed with the recorder of each county of this state which is party to the agreement or in which any other public agency which is party to such agreement has located, and with the secretary of state of Ohio. Such agreement has the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto are the real parties in interest.

Effective Date: 08-25-1970



Section 306.89 - Federal and state approval necessary.

The powers and duties provided in any agreement made pursuant to sections 306.80 to 306.90, inclusive, of the Revised Code, shall become effective only when such agreement has been approved by the legislatures of all states having territory within the territorial boundaries of the regional transit commission and has received the consent of the Congress of the United States.

Effective Date: 08-25-1970



Section 306.90 - Severability.

Each agreement made pursuant to sections 306.80 to 306.90, inclusive, of the Revised Code, shall be entered into and become effective in accordance with the applicable provisions of the constitution and statutes of this state, the other states having territory included within the territorial boundaries of the regional transit commission, and the United States. If any such agreement or any law pursuant to which such an agreement is entered into or any part of such an agreement or law is held unconstitutional, void, or ineffective for any cause, such holding shall not affect the validity or constitutionality of any other law or agreement or any other part of such agreement.

Effective Date: 08-25-1970



Section 306.99 - Penalty.

(A) No person shall violate any rule or regulation adopted pursuant to division (N) of section 306.04 of the Revised Code and whoever violates such a rule or regulation shall be fined not more than one thousand dollars or imprisoned not more than ninety days or both.

(B) Whoever violates division (D)(4) of section 306.35 of the Revised Code shall be fined not more than one hundred dollars on a first offense and not more than five hundred dollars on each subsequent offense.

Fines levied and collected for such violations shall be paid into the treasury of the regional transit authority. The regional transit authority may use such fine money for any purpose that is not inconsistent with sections 306.30 to 306.54 of the Revised Code.

Effective Date: 09-26-2003






Chapter 307 - BOARD OF COUNTY COMMISSIONERS - POWERS

Section 307.01 - County buildings, offices, equipment.

(A) A courthouse, jail, public comfort station, offices for county officers, and a county home shall be provided by the board of county commissioners when, in its judgment, any of them are needed. The buildings and offices shall be of such style, dimensions, and expense as the board determines. All new jails and renovations to existing jails shall be designed, and all existing jails shall be operated in such a manner as to comply substantially with the minimum standards for jails in Ohio adopted by the department of rehabilitation and correction. The board shall also provide equipment, stationery, and postage, as it considers reasonably necessary for the proper and convenient conduct of county offices, and such facilities as will result in expeditious and economical administration of such offices, except that, for the purpose of obtaining federal or state reimbursement, the board may impose on the public children services agency reasonable charges, not exceeding the amount for which reimbursement will be made and consistent with cost-allocation standards adopted by the department of job and family services, for the provision of office space, supplies, stationery, utilities, telephone use, postage, and general support services.

The board of county commissioners shall provide all rooms, fireproof and burglarproof vaults, safes, and other means of security in the office of the county treasurer that are necessary for the protection of public moneys and property in the office.

(B) The court of common pleas shall annually submit a written request for an appropriation to the board of county commissioners that shall set forth estimated administrative expenses of the court that the court considers reasonably necessary for its operation. The board shall conduct a public hearing with respect to the written request submitted by the court and shall appropriate the amount of money each year that it determines, after conducting the public hearing and considering the written request of the court, is reasonably necessary to meet all administrative expenses of the court.

If the court considers the appropriation made by the board pursuant to this division insufficient to meet all the administrative expenses of the court, it shall commence an action under Chapter 2731. of the Revised Code in the court of appeals for the judicial district for a determination of the duty of the board of county commissioners to appropriate the amount of money in dispute. The court of appeals shall give priority to the action filed by the court of common pleas over all cases pending on its docket. The burden shall be on the court of common pleas to prove that the appropriation requested is reasonably necessary to meet all its administrative expenses. If, prior to the filing of an action under Chapter 2731. of the Revised Code or during the pendency of the action, any judge of the court exercises the contempt power of the court of common pleas in order to obtain the amount of money in dispute, the judge shall not order the imprisonment of any member of the board of county commissioners notwithstanding sections 2705.02 to 2705.06 of the Revised Code.

(C) Division (B) of this section does not apply to appropriations for the probate court or the juvenile court that are subject to section 2101.11 or 2151.10 of the Revised Code.

(D) The board of county commissioners may provide offices for or lease offices to a county land reutilization corporation organized under Chapter 1724. of the Revised Code and, in connection with such a lease, charge rentals that are at or below the market rentals for such offices, if the board determines that providing offices for or leasing offices to the corporation will promote economic development or the general welfare of the people of the county through a plan of providing affordable housing, land reutilization, and community development.

Effective Date: 07-01-2000; 2008 SB353 04-07-2009



Section 307.02 - Methods for providing county facilities.

The board of county commissioners of any county, in addition to its other powers, may purchase, for cash or by installment payments, enter into lease-purchase agreements, lease with option to purchase, lease, appropriate, construct, enlarge, improve, rebuild, equip, and furnish a courthouse, county offices, jail, county home, juvenile court building, detention facility, public market houses, retail store rooms and offices, if located in a building acquired to house county offices, for which store rooms or offices the board of county commissioners may establish and collect rents or enter into leases as provided in section 307.09 of the Revised Code, county children's home, community mental health facility, community mental retardation or developmental disability facility, facilities for senior citizens, alcohol treatment and control center, other necessary buildings, public stadiums, public auditorium, exhibition hall, zoological park, public library buildings, golf courses, and off-street parking facilities determined by the board of county commissioners to be so situated as to be useful for any of such purposes or any combination of such purposes, for the use of which parking facilities the board of county commissioners may establish and collect rates, charges, or rents, and sites therefor, such real estate adjoining an existing site as is necessary for any of such purposes, including real estate necessary to afford light, air, protection from fire, suitable surroundings, ingress, and egress; such copies of any public records of such county, made or reproduced by miniature photography or microfilm, as are necessary for the protection and preservation of public records of such county.

The board of county commissioners of any county may lease for a period not to exceed forty years, pursuant to a contract providing for the construction thereof under a lease-purchase plan, those buildings, structures, and other improvements enumerated in the first paragraph of this section, and in conjunction therewith, may grant leases, easements, or licenses for lands under the control of the county for a period not to exceed forty years. Such lease-purchase plan shall provide that at the end of the lease period such buildings, structures, and related improvements, together with the land on which they are situated, shall become the property of the county without cost.

Whenever any building, structure or other improvement is to be so leased by a county, the board of county commissioners shall file in the office of the board, if the board has a full-time clerk, or in the office of the county auditor such basic plans, specifications, bills of materials, and estimates of cost with sufficient detail to afford bidders all needed information, or alternatively, shall file the following plans, details, bills of materials, and specifications:

(A) Full and accurate plans, suitable for the use of mechanics and other builders in such construction, improvement, addition, alteration, or installation;

(B) Details to scale and full sized, so drawn and represented as to be easily understood;

(C) Accurate bills showing the exact quantity of different kinds of material necessary to the construction;

(D) Definite and complete specifications of the work to be performed, together with such directions as will enable a competent mechanic or other builder to carry them out and afford bidders all needed information;

(E) A full and accurate estimate of each item of expense and of the aggregate cost thereof.

The board of county commissioners shall invite bids in the manner prescribed in sections 307.86 to 307.92 of the Revised Code. Such bids shall contain the terms upon which the builder would propose to lease the building, structure, or other improvement to the county. The form of the bid approved by the board of county commissioners shall be used and a bid shall be invalid and not considered unless such form is used without change, alteration, or addition.

Before submitting bids pursuant to this section, any builder shall have complied with sections 153.50 to 153.52 of the Revised Code.

On the day and at the place named for receiving bids for entering into lease agreements with the county, the board of county commissioners shall open the bids, and shall publicly proceed immediately to tabulate the bids. No such lease agreement shall be entered into until the bureau of workers' compensation has certified that the corporation, partnership, or person to be awarded the lease agreement has complied with Chapter 4123. of the Revised Code, and until, if the builder submitting the lowest and best bid is a foreign corporation, the secretary of state has certified that such corporation is authorized to do business in this state, and until, if the builder submitting the lowest and best bid is a person or partnership nonresident of this state, such person or partnership has filed with the secretary of state a power of attorney designating the secretary of state as its agent for the purpose of accepting service of summons in any action brought under Chapter 4123. of the Revised Code, and until the agreement is submitted to the county prosecutor and the county prosecutor's approval certified thereon. Within thirty days after the day on which the bids are received, the board of county commissioners shall investigate the bids received and shall determine that the bureau and the secretary of state have made the certifications required by this section of the builder who has submitted the lowest and best bid. Within ten days of the completion of the investigation of the bids the board of county commissioners may award the lease agreement to the builder who has submitted the lowest and best bid and who has been certified by the bureau and secretary of state as required by this section. If bidding for the lease agreement has been conducted upon the basis of basic plans, specifications, bills of materials, and estimates of costs, upon the award to the builder, the board of county commissioners, or the builder with the approval of the board of county commissioners, shall appoint an architect or engineer licensed in Ohio to prepare such further detailed plans, specifications, and bills of materials as are required to construct the buildings, structures, and other improvements enumerated in the first paragraph of this section. The board of county commissioners may reject any bid. Where there is reason to believe there is collusion or combination among the bidders, the bids of those concerned therein shall be rejected.

Effective Date: 01-01-2002



Section 307.021 - Public purpose and function to provide capital facilities for jails, workhouses or community-based corrections.

(A) It is hereby declared to be a public purpose and function of the state, and a matter of urgent necessity, that the state acquire, construct, or renovate capital facilities for use as county, multicounty, municipal-county, and multicounty-municipal jail facilities or workhouses, as single county or district community-based correctional facilities authorized under section 2301.51 of the Revised Code, as minimum security misdemeanant jails under sections 341.34 and 753.21 of the Revised Code, and as single-county or joint-county juvenile facilities authorized under section 2151.65 of the Revised Code in order to comply with constitutional standards and laws for the incarceration of alleged and convicted offenders against state and local laws, and for use as county family court centers. For these purposes, counties and municipal corporations are designated as state agencies to perform duties of the state in relation to such facilities, workhouses, jails, and centers, and such facilities, workhouses, jails, and centers are designated as state capital facilities. The Ohio building authority is authorized to issue revenue obligations under sections 152.09 to 152.33 of the Revised Code to pay all or part of the cost of such state capital facilities as are designated by law.

The office of the sheriff, due to its responsibilities concerning alleged and convicted offenders against state laws, is designated as the state agency having jurisdiction over such jail, workhouse, community-based correctional, or county minimum security misdemeanant jail capital facilities in any one county or over any district community-based correctional facilities. The corrections commission, due to its responsibilities in relation to such offenders, is designated as the state agency having jurisdiction over any such multicounty, municipal-county, or multicounty-municipal jail, workhouse, or correctional capital facilities. The office of the chief of police or marshal of a municipal corporation, due to its responsibilities concerning certain alleged and convicted criminal offenders, is designated as the state agency having jurisdiction over any such municipal corporation minimum security misdemeanant jail capital facilities in the municipal corporation. The juvenile court, as defined in section 2151.011 of the Revised Code, is designated as the branch of state government having jurisdiction over any such family court center or single-county or joint-county juvenile capital facilities. It is hereby determined and declared that such capital facilities are for the purpose of housing such state agencies, their functions, equipment, and personnel.

(B) The capital facilities provided for in this section may be included in capital facilities in which one or more governmental entities are participating or in which other facilities of the county or counties, or any municipal corporations, are included pursuant to section 152.31 or 152.33 of the Revised Code or in an agreement between any county or counties and any municipal corporation or municipal corporations for participating in the joint construction, acquisition, or improvement of public works, public buildings, or improvements benefiting the parties in the same manner as set forth in section 153.61 of the Revised Code.

(C) A county or counties or a municipal corporation or municipal corporations may contribute to the cost of capital facilities authorized under this section.

(D) A county or counties, and any municipal corporations, shall lease capital facilities described in this section that are constructed, reconstructed, otherwise improved, or financed by the Ohio building authority pursuant to sections 152.09 to 152.33 of the Revised Code for the use of the county or counties and any municipal corporations, and may enter into other agreements ancillary to the construction, reconstruction, improvement, financing, leasing, or operation of such capital facilities, including, but not limited to, any agreements required by the applicable bond proceedings authorized by sections 152.09 to 152.33 of the Revised Code.

Such lease may obligate the county or counties and any municipal corporation, as using state agencies under Chapter 152. of the Revised Code, to occupy and operate such capital facilities for such period of time as may be specified by law and to pay such rent as the authority determines to be appropriate. Notwithstanding any other section of the Revised Code, any county or counties or municipal corporation may enter into such a lease, and any such lease is legally sufficient to obligate the political subdivision for the term stated in the lease. Any such lease constitutes an agreement described in division (E) of section 152.24 of the Revised Code.

(E) If rental payments required from the county or counties or municipal corporation by a lease established pursuant to this section are not paid in accordance with such lease, the funds which otherwise would be apportioned to the lessees from the county undivided local government fund, pursuant to sections 5747.51 to 5747.53 of the Revised Code, shall be reduced by the amount of rent payable to the authority. The county treasurer immediately shall pay the amount of such reductions to the authority.

(F) Any lease of capital facilities authorized by this section, the rentals of which are payable in whole or in part from appropriations made by the general assembly, is governed by division (D) of section 152.24 of the Revised Code. Such rentals constitute available receipts as defined in section 152.09 of the Revised Code and may be pledged for the payment of bond service charges as provided in section 152.10 of the Revised Code.

(G) Any provision of section 152.21, 152.22, or 152.26 of the Revised Code that applies to buildings and facilities described in section 152.19 of the Revised Code also applies to the buildings and facilities described in this section, unless it is inconsistent with this section.

Effective Date: 07-01-1992



Section 307.022 - Lease, easement, license or sale in connection with correctional facility without competitive bidding.

(A) The board of county commissioners of any county may do both of the following without following the competitive bidding requirements of section 307.86 of the Revised Code:

(1) Enter into a lease, including a lease with an option to purchase, of correctional facilities for a term not in excess of forty years. Before entering into the lease, the board shall publish, once a week for three consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, a notice that the board is accepting proposals for a lease pursuant to this division. The notice shall state the date before which the proposals are required to be submitted in order to be considered by the board.

(2) Subject to compliance with this section, grant leases, easements, and licenses with respect to, or sell, real property owned by the county if the real property is to be leased back by the county for use as correctional facilities.

The lease under division (A)(1) of this section shall require the county to contract, in accordance with Chapter 153., sections 307.86 to 307.92, and Chapter 4115. of the Revised Code, for the construction, improvement, furnishing, and equipping of correctional facilities to be leased pursuant to this section. Prior to the board's execution of the lease, it may require the lessor under the lease to cause sufficient money to be made available to the county to enable the county to comply with the certification requirements of division (D) of section 5705.41 of the Revised Code.

A lease entered into pursuant to division (A)(1) of this section by a board may provide for the county to maintain and repair the correctional facility during the term of the leasehold, may provide for the county to make rental payments prior to or after occupation of the correctional facilities by the county, and may provide for the board to obtain and maintain any insurance that the lessor may require, including, but not limited to, public liability, casualty, builder's risk, and business interruption insurance. The obligations incurred under a lease entered into pursuant to division (A)(1) of this section shall not be considered to be within the debt limitations of section 133.07 of the Revised Code.

(B) The correctional facilities leased under division (A)(1) of this section may include any or all of the following:

(1) Facilities in which one or more other governmental entities are participating or in which other facilities of the county are included;

(2) Facilities acquired, constructed, renovated, or financed by the Ohio building authority and leased to the county pursuant to section 307.021 of the Revised Code;

(3) Correctional facilities that are under construction or have been completed and for which no permanent financing has been arranged.

(C) As used in this section:

(1) "Correctional facilities" includes, but is not limited to, jails, detention facilities, workhouses, community-based correctional facilities, and family court centers.

(2) "Construction" has the same meaning as in division (B) of section 4115.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2002



Section 307.023 - Contract for acquisition or use of sports facilities.

A board of county commissioners may acquire, construct, improve, maintain, operate, lease, or otherwise contract for the acquisition or use of sports facilities, as defined in section 307.696 of the Revised Code. The authority granted by this section is not subject to the limitations imposed under sections 307.02 and 307.09 of the Revised Code.

Effective Date: 09-19-1996



Section 307.03 - Use of county buildings for public library.

The board of county commissioners may, by resolution, permit the use of public grounds or buildings under its control for a public library or any other public purpose, upon such terms as it prescribes.

Effective Date: 10-01-1953



Section 307.031 - [Repealed].

Effective Date: 09-05-2001



Section 307.04 - Light, heat, and power contracts.

The board of county commissioners may, at any time before or after the completion of any county building, award contracts for supplying such building with light, heat, or power for any period of time not exceeding ten years. Sections 5705.41 and 5705.44 of the Revised Code shall not apply to any such contracts.

Effective Date: 10-27-1981



Section 307.041 - Contracts to analyze reducing energy consumption in buildings owned by county.

(A) As used in this section, "energy conservation measure" means an installation or modification of an installation in, or remodeling of, an existing building, to reduce energy consumption. "Energy conservation measure" includes the following:

(1) Insulation of the building structure and of systems within the building;

(2) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) Automatic energy control systems;

(4) Heating, ventilating, or air conditioning system modifications or replacements;

(5) Caulking and weatherstripping;

(6) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a facility, unless such an increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(7) Energy recovery systems;

(8) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) Acquiring, constructing, furnishing, equipping, improving the site of, and otherwise improving a central utility plant to provide heating and cooling services to a building or buildings together with distribution piping and ancillary distribution controls, equipment, and related facilities from the central utility plant to the building or buildings;

(10) Any other modification, installation, or remodeling approved by the board of county commissioners as an energy conservation measure.

(B) For the purpose of evaluating county buildings for energy conservation measures, a county may contract with an architect, professional engineer, energy services company, contractor, or other person experienced in the design and implementation of energy conservation measures for an energy conservation report. The report shall include all of the following:

(1) Analyses of the buildings' energy needs and recommendations for building installations, modifications of existing installations, or building remodeling that would significantly reduce energy consumption in the buildings owned by that county;

(2) Estimates of all costs of those installations, those modifications, or that remodeling, including costs of design, engineering, installation, maintenance, and repairs;

(3) Estimates of the amounts by which energy consumption could be reduced;

(4) The interest rate used to estimate the costs of any energy conservation measures that are to be financed;

(5) The average system life of the energy conservation measures;

(6) Estimates of the likely savings that will result from the reduction in energy consumption over the average system life of the energy conservation measure, including the methods used to estimate the savings;

(7) A certification under the seal of a registered professional engineer that the energy conservation report uses reasonable methods of analysis and estimation.

(C)

(1) A county desiring to implement energy conservation measures may proceed under either of the following methods:

(a) Using a report or any part of an energy conservation report prepared under division (B) of this section, advertise for bids and, except as otherwise provided in this section, comply with sections 307.86 to 307.92 of the Revised Code;

(b) Notwithstanding sections 307.86 to 307.92 of the Revised Code, request proposals from at least three vendors for the implementation of energy conservation measures. A request for proposals shall require the installer that is awarded a contract under division (C)(2)(b) of this section to prepare an energy conservation report in accordance with division (B) of this section. Prior to sending any installer of energy conservation measures a copy of any request for proposals, the county shall advertise its intent to request proposals for the installation of energy conservation measures in a newspaper of general circulation in the county once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The notice shall state that the county intends to request proposals for the installation of energy conservation measures; indicate the date, which shall be at least ten days after the second publication, on which the request for proposals will be mailed to installers of energy conservation measures; and state that any installer of energy conservation measures interested in receiving the request for proposals shall submit written notice to the county not later than noon of the day on which the request for proposals will be mailed.

(2)

(a) Upon receiving bids under division (C)(1)(a) of this section, the county shall analyze them and select the lowest and best bid or bids most likely to result in the greatest energy savings considering the cost of the project and the county's ability to pay for the improvements with current revenues or by financing the improvements.

(b) Upon receiving proposals under division (C)(1)(b) of this section, the county shall analyze the proposals and the installers' qualifications and select the most qualified installer to prepare an energy conservation report in accordance with division (B) of this section. After receipt and review of the energy conservation report, the county may award a contract to the selected installer to install the energy conservation measures that are most likely to result in the greatest energy savings considering the cost of the project and the county's ability to pay for the improvements with current revenues or by financing the improvements.

(c) The awarding of a contract to install energy conservation measures under division (C)(2)(a) or (b) of this section shall be conditioned upon a finding by the contracting authority that the amount of money spent on the energy conservation measures is not likely to exceed the amount of money the county would save in energy, operating, maintenance, and avoided capital costs over the average system life of the energy conservation measures as specified in the energy conservation report. In making such a finding, the contracting authority may take into account increased costs due to inflation as shown in the energy conservation report. Nothing in this division prohibits a county from rejecting all bids or proposals under division (C)(1)(a) or (b) of this section or from selecting more than one bid or proposal.

(D) A board of county commissioners may enter into an installment payment contract for the purchase and installation of energy conservation measures. Provisions of installment payment contracts that deal with interest charges and financing terms shall not be subject to the competitive bidding requirements of section 307.86 of the Revised Code, and shall be on the following terms:

(1) Not less than a specified percentage, as determined and approved by the board of county commissioners, of the costs of the contract shall be paid within two years from the date of purchase.

(2) The remaining balance of the costs of the contract shall be paid within the lesser of the average system life of the energy conservation measures as specified in the energy conservation report or thirty years.

(E) The board of county commissioners may issue the notes of the county specifying the terms of a purchase of energy conservation measures under this section and securing any deferred payments provided for in division (D) of this section. The notes shall be payable at the times provided and bear interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code. The notes may contain an option for prepayment and shall not be subject to Chapter 133. of the Revised Code. Revenues derived from local taxes or otherwise for the purpose of conserving energy or for defraying the current operating expenses of the county may be pledged and applied to the payment of interest and the retirement of the notes. The notes may be sold at private sale or given to the contractor under an installment payment contract authorized by division (D) of this section.

(F) Debt incurred under this section shall not be included in the calculation of the net indebtedness of a county under section 133.07 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1994; 2008 HB295 07-31-2008



Section 307.042 - Contracts to regulate utility rates of users of municipal utility.

Unless provided for by contract between a county and a municipal corporation, a county may not regulate the utility rates of users of a municipal utility.

Effective Date: 03-12-2001



Section 307.05 - [Effective Until 7/1/2013] Ambulance, emergency medical and nonemergency patient transport service organizations.

As used in this section, "emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

A board of county commissioners may operate an ambulance service organization or emergency medical service organization, or, in counties with a population of forty thousand or less, may operate a nonemergency patient transport service organization, or may enter into a contract with one or more counties, townships, municipal corporations, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners, regardless of whether such counties, townships, municipal corporations, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners are located within or without the state, in order to furnish or obtain the services of ambulance service organizations, to furnish or obtain additional services from ambulance service organizations in times of emergency, to furnish or obtain the services of emergency medical service organizations, or, in counties with a population of forty thousand or less, to furnish or obtain services of nonemergency patient transport service organizations, or may enter into a contract with any such entity to furnish or obtain the interchange of services from ambulance or emergency medical service organizations, or, within counties with a population of forty thousand or less, to furnish or obtain the interchange of services from nonemergency patient transport service organizations, within the territories of the contracting subdivisions. Except in the case of a contract with a joint emergency medical services district to obtain the services of emergency medical service organizations, such contracts shall not be entered into with a public agency or nonprofit corporation that receives more than half of its operating funds from governmental entities with the intention of directly competing with the operation of other ambulance service organizations, nonemergency patient transport service organizations, or emergency medical service organizations in the county unless the public agency or nonprofit corporation is awarded the contract after submitting the lowest and best bid to the board of county commissioners. Any county wishing to commence operation of a nonemergency patient transport service organization or wishing to enter into a contract for the first time to furnish or obtain services from a nonemergency patient transport service organization on or after March 1, 1993, including a county in which a private provider has been providing the service, shall demonstrate the need for public funding for the service to, and obtain approval from, the state board of emergency medical services or its immediate successor board prior to operating or funding the organization.

When such an organization is operated by the board, the organization may be administered by the board, by the county sheriff, or by another county officer or employee designated by the board. All rules, including the determining of reasonable rates, necessary for the establishment, operation, and maintenance of such an organization shall be adopted by the board.

A contract for services of an ambulance service, nonemergency patient transport service, or emergency medical service organization shall include the terms, conditions, and stipulations as agreed to by the parties to the contract. It may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract, or for compensation based upon a stipulated price for each run, call, or emergency or the number of persons or pieces of apparatus employed, or the elapsed time of service required in such run, call, or emergency, or any combination thereof.

Effective Date: 05-06-1998; 09-16-2004

This section is set out twice. See also § 307.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 307.05 - [Effective 7/1/2013] Ambulance, emergency medical and nonemergency patient transport service organizations.

As used in this section, "emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

A board of county commissioners may operate an ambulance service organization or emergency medical service organization, or, in counties with a population of forty thousand or less, may operate a nonemergency patient transport service organization, or may enter into a contract with one or more counties, townships, municipal corporations, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners, regardless of whether such counties, townships, municipal corporations, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners are located within or without the state, in order to furnish or obtain the services of ambulance service organizations, to furnish or obtain additional services from ambulance service organizations in times of emergency, to furnish or obtain the services of emergency medical service organizations, or, in counties with a population of forty thousand or less, to furnish or obtain services of nonemergency patient transport service organizations, or may enter into a contract with any such entity to furnish or obtain the interchange of services from ambulance or emergency medical service organizations, or, within counties with a population of forty thousand or less, to furnish or obtain the interchange of services from nonemergency patient transport service organizations, within the territories of the contracting subdivisions. Except in the case of a contract with a joint emergency medical services district to obtain the services of emergency medical service organizations, such contracts shall not be entered into with a public agency or nonprofit corporation that receives more than half of its operating funds from governmental entities with the intention of directly competing with the operation of other ambulance service organizations, nonemergency patient transport service organizations, or emergency medical service organizations in the county unless the public agency or nonprofit corporation is awarded the contract after submitting the lowest and best bid to the board of county commissioners. Any county wishing to commence operation of a nonemergency patient transport service organization or wishing to enter into a contract for the first time to furnish or obtain services from a nonemergency patient transport service organization on or after March 1, 1993, including a county in which a private provider has been providing the service, shall demonstrate the need for public funding for the service to, and obtain approval from, the state board of emergency medical, fire, and transportation services or its immediate successor board prior to operating or funding the organization.

When such an organization is operated by the board, the organization may be administered by the board, by the county sheriff, or by another county officer or employee designated by the board. All rules, including the determining of reasonable rates, necessary for the establishment, operation, and maintenance of such an organization shall be adopted by the board.

A contract for services of an ambulance service, nonemergency patient transport service, or emergency medical service organization shall include the terms, conditions, and stipulations as agreed to by the parties to the contract. It may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract, or for compensation based upon a stipulated price for each run, call, or emergency or the number of persons or pieces of apparatus employed, or the elapsed time of service required in such run, call, or emergency, or any combination thereof.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 05-06-1998; 09-16-2004

This section is set out twice. See also § 307.05, effective until 7/1/2013.



Section 307.051 - [Effective Until 7/1/2013] County emergency medical service organization regulated by state board.

As used in this section, "emergency medical service organization" has the same meaning as in section 4766.01 of the Revised Code.

A board of county commissioners, by adoption of an appropriate resolution, may choose to have the Ohio medical transportation board license any emergency medical service organization it operates. If a board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the county emergency medical service organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board, by adoption of an appropriate resolution, may remove its emergency medical service organization from the jurisdiction of the Ohio medical transportation board.

Effective Date: 03-09-2004

This section is set out twice. See also § 307.051, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 307.051 - [Effective 7/1/2013] County emergency medical, fire and transportation service organization regulated by state board.

As used in this section, "emergency medical service organization" has the same meaning as in section 4766.01 of the Revised Code.

A board of county commissioners, by adoption of an appropriate resolution, may choose to have the state board of emergency medical, fire, and transportation services license any emergency medical service organization it operates. If a board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the county emergency medical service organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board, by adoption of an appropriate resolution, may remove its emergency medical service organization from the jurisdiction of the state board of emergency medical, fire, and transportation services.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 307.051, effective until 7/1/2013.



Section 307.052 - Creating joint emergency medical services district.

The boards of county commissioners of two or more counties may, by adoption of a joint resolution by a majority of the members of each such board, create a joint emergency medical services district for the purpose of providing emergency medical services to the district. The joint resolution shall provide for the financial support of the district by the participating counties, and shall provide for the division of the district's assets among the participating counties in the event the district is dissolved. A district so created shall be composed of all or any portions of the counties as are mutually agreed upon and shall be given a name different from the name of any participating county. No part of a county that is in a joint ambulance district may become part of a joint emergency medical services district without the approval of the board of trustees of the joint ambulance district.

As used in sections 307.052 to 307.058, "emergency medical service" has the same meaning as in section 4765.01 of the Revised Code.

Effective Date: 10-01-1996



Section 307.053 - Members of board of trustees.

(A) A joint emergency medical services district shall be governed by a board of trustees composed of an equal number of representatives, not to exceed three, as specified in the joint resolution creating the district, appointed by the board of county commissioners of each county participating in the district. Each person appointed to the board shall be a resident of the district. Any member of an appointing board of county commissioners may be appointed to serve on the district's board of trustees.

Membership on the board does not constitute the holding of an incompatible public office or employment in violation of any statutory or common law prohibition against the simultaneous holding of more than one public office or employment. Members of the board are not disqualified from holding any other public office by reason of that membership, and do not forfeit by reason of that membership the public office or employment held when appointed to the board, notwithstanding any contrary disqualification or forfeiture requirement under a section of the Revised Code or the common law of this state.

Each member of the board shall serve a one-year term. The resolution creating the district shall provide for any qualifications for appointment to the district's board of trustees in addition to the residency requirement. Members of the board of trustees shall receive no compensation but may be reimbursed for all necessary expenses incurred in the performance of their official duties.

(B) For the purposes of sections 102.03, 102.04, and 2921.42 of the Revised Code, a member of the board of a joint emergency medical services district shall not be considered to be directly or indirectly interested in, or improperly influenced by, any of the following:

(1) A contract entered into pursuant to sections 307.052 to 307.058 of the Revised Code between the district and any county participating in the district or any municipal corporation, township, or other political subdivision located within the district, but only to the extent that any interest or influence could arise from the member's public office or employment with that political subdivision;

(2) An expenditure of money by the district for the benefit of any county participating in the district or any municipal corporation, township, or other political subdivision located within the district, of which a member of the district's board of trustees is also an official or employee, but only to the extent that any interest or influence could arise from the member's public office or employment with that political subdivision;

(3) An expenditure of money made for the benefit of the district by any county participating in the district or any municipal corporation, township, or political subdivision located within the district, of which a member of the district's board of trustees is also an official or employee, but only to the extent that any interest or influence could arise from the member's public office or employment with that political subdivision.

For the purposes of sections 102.03, 2921.42, and 2921.43 of the Revised Code, no joint emergency medical services district and no county, municipal corporation, or township located within that district shall be considered the business associate of any member of the district's board of trustees where the member is also an official or employee of that municipal corporation, county, or township.

Nothing in this section shall be construed to exempt any board member of a conflict of interest arising because of a personal or private business interest.

(C) Notwithstanding any provision of law to the contrary, no member of the district's board of trustees who is also an official or employee of a municipal corporation, county, or township located within that district shall be disqualified from participating in deliberations concerning, or from voting on or otherwise participating in the approval or disapproval of, any contract or expenditure of funds described in divisions (B)(1) to (3) of this section either in the member's role as a member of the district's board or in the member's role as an official or employee of the county, municipal corporation, or township.

(D) The board of trustees shall adopt a code of regulations that provides for the annual election of a president and any other officers the board desires. That code shall also provide for the appointment of both a treasurer and a fiscal officer in one of the following ways:

(1) By designating the county auditor, or the official acting in that capacity in a participating charter county, as the district's fiscal officer and designating the county treasurer, or the official acting in that capacity in a participating charter county, of that same county as the district's treasurer. Each such designated official shall perform for the district any applicable duties the official performs for the county, except as otherwise provided in any bylaws or resolutions adopted by the district's board of trustees. The board may pay to the county in which the designated officials serve any amount agreed upon by both the district's board and the board of county commissioners of that county to reimburse that county for the services of its officials as fiscal officer and treasurer of the district.

(2) By employing or appointing one individual who is not a county auditor to serve as the fiscal officer of the district and appointing or electing one individual who is not a county treasurer, but may be a member of the board of trustees, to serve as the treasurer of the district. The fiscal officer shall maintain all the district's accounts and establish a general fund and any other necessary funds for the district. The treasurer shall act as custodian of the district's funds and, unless restricted by the board, may invest any moneys of the district in any instruments or accounts in which the county treasurer is authorized to invest county funds.

Effective Date: 10-01-1996



Section 307.054 - Executive director duties - employees.

(A) The board of trustees of a joint emergency medical services district shall employ an executive director, who shall be in the unclassified service, and fix his compensation. In addition to that compensation, the director shall be reimbursed for actual and necessary expenses incurred in the performance of his official duties. The board may enter into an employment contract with the executive director for a period not to exceed three years. In the absence of contrary contractual provisions, the board may remove the director by a majority vote of the full membership, but only after holding a hearing on the matter if the director requests such a hearing.

Except as otherwise provided in this division, the board shall prescribe the director's duties and may authorize the director to act on its behalf in the performance of its administrative duties. In addition to those duties prescribed by the board, the director shall do all the following:

(1) Subject to the board's approval for each contract, execute contracts on the board's behalf;

(2) Supervise all services provided or contracted for and all facilities operated or contracted for, and ensure that emergency medical services are being lawfully administered in conformity with the Revised Code and the resolution creating the district;

(3) Recommend changes to the board that may increase the effectiveness of emergency medical services within the district;

(4) Employ persons for all positions authorized by the board and approve all personnel actions that affect classified employees;

(5) Approve compensation for employees within the limits set by the salary schedule and budget established by the board;

(6) Prepare an annual report of the services provided by the district, including a fiscal accounting, for the board to approve.

(B) Except as otherwise provided in this section, employees of the district shall be treated the same as county employees for the purposes of Chapter 124. of the Revised Code and any other provisions of state law applicable to county employees. Instead of or in addition to appointing employees of the district, the board of trustees may contract with one or more of the participating counties for county employees to serve the district and for the district to share in their compensation in any manner that may be agreed upon in the joint resolution creating the district.

Effective Date: 11-11-1994

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 307.055 - [Effective Until 7/1/2013] Furnishing ambulance and emergency medical services.

(A) Subject to the terms and conditions of the joint resolution creating it, each joint emergency medical services district may furnish ambulance services and emergency medical services by one of the following methods:

(1) By operating an emergency medical service organization as defined in section 4765.01 of the Revised Code;

(2) By contracting for the operation of one or more facilities pursuant to division (C) or (D) of this section;

(3) By providing necessary services and equipment to the district either directly or under a contract entered into pursuant to division (B) of this section;

(4) By providing service through any combination of methods described in divisions (A)(1) to (3) of this section.

(B) In order to obtain ambulance service, to obtain additional ambulance service in times of emergency, or to obtain emergency medical services, a joint emergency medical services district may enter into a contract, for a period not to exceed three years, with one or more counties, townships, municipal corporations, joint fire districts, other governmental units that provide ambulance service or emergency medical services, nonprofit corporations, or private ambulance owners, regardless of whether the entities contracted with are located within or outside this state, upon such terms as are agreed to, to furnish or receive ambulance services or the interchange of ambulance services or emergency medical services within the several territories of the contracting subdivisions, if the contract is first authorized by all boards of trustees and legislative authorities in the territories to be served.

Such a contract may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract; or for compensation based on a stipulated price for each run, call, or emergency or based on the elapsed time of service required for each run, call, or emergency, or based on any combination of these.

Expenditures of a district for ambulance service or emergency medical service, whether pursuant to contract or otherwise, are lawful expenditures, regardless of whether the district or the party with which it contracts charges an additional fee to users of the service.

(C) The board of trustees may enter into a contract with any person, municipal corporation, township, or other political subdivision, and any political subdivision may contract with the board, for the operation and maintenance of emergency medical services facilities regardless of whether the facilities used are owned or leased by the district, by another political subdivision, or by the contractor.

(D) The district may purchase, lease, and maintain all materials, buildings, land, and equipment, including vehicles, the board considers necessary for the district.

When the board finds, by resolution, that the district has personal property that is not needed for public use, or is obsolete or unfit for the use for which it was acquired, the board may dispose of the property in the same manner as provided in section 307.12 of the Revised Code.

(E) Except in the case of a contract with a board of county commissioners for the provision of services of an emergency medical service organization, any contract entered into by a joint emergency medical services district shall conform to the same bidding requirements that apply to county contracts under sections 307.86 to 307.92 of the Revised Code.

(F) A county participating in a joint district may contribute any of its rights or interests in real or personal property, including money, and may contribute services to the district. Any such contributions shall be made by a written agreement between the contributing county and the district, specifying the contribution as well as the rights of the participating counties in the contributed property. Written agreements shall also be prepared specifying the rights of participating counties in property acquired by the district other than by contribution of a participating county. Written agreements required by this division may be amended only by written agreement of all parties to the original agreement.

(G) A district's board of trustees, by adoption of an appropriate resolution, may choose to have the Ohio medical transportation board license any emergency medical service organization the district operates. If a board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the district emergency medical service organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board, by adoption of an appropriate resolution, may remove the district emergency medical service organization from the jurisdiction of the Ohio medical transportation board.

Effective Date: 03-09-2004; 09-16-2004

This section is set out twice. See also § 307.055, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 307.055 - [Effective 7/1/2013] Furnishing ambulance and emergency medical services.

(A) Subject to the terms and conditions of the joint resolution creating it, each joint emergency medical services district may furnish ambulance services and emergency medical services by one of the following methods:

(1) By operating an emergency medical service organization as defined in section 4765.01 of the Revised Code;

(2) By contracting for the operation of one or more facilities pursuant to division (C) or (D) of this section;

(3) By providing necessary services and equipment to the district either directly or under a contract entered into pursuant to division (B) of this section;

(4) By providing service through any combination of methods described in divisions (A)(1) to (3) of this section.

(B) In order to obtain ambulance service, to obtain additional ambulance service in times of emergency, or to obtain emergency medical services, a joint emergency medical services district may enter into a contract, for a period not to exceed three years, with one or more counties, townships, municipal corporations, joint fire districts, other governmental units that provide ambulance service or emergency medical services, nonprofit corporations, or private ambulance owners, regardless of whether the entities contracted with are located within or outside this state, upon such terms as are agreed to, to furnish or receive ambulance services or the interchange of ambulance services or emergency medical services within the several territories of the contracting subdivisions, if the contract is first authorized by all boards of trustees and legislative authorities in the territories to be served.

Such a contract may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract; or for compensation based on a stipulated price for each run, call, or emergency or based on the elapsed time of service required for each run, call, or emergency, or based on any combination of these.

Expenditures of a district for ambulance service or emergency medical service, whether pursuant to contract or otherwise, are lawful expenditures, regardless of whether the district or the party with which it contracts charges an additional fee to users of the service.

(C) The board of trustees may enter into a contract with any person, municipal corporation, township, or other political subdivision, and any political subdivision may contract with the board, for the operation and maintenance of emergency medical services facilities regardless of whether the facilities used are owned or leased by the district, by another political subdivision, or by the contractor.

(D) The district may purchase, lease, and maintain all materials, buildings, land, and equipment, including vehicles, the board considers necessary for the district.

When the board finds, by resolution, that the district has personal property that is not needed for public use, or is obsolete or unfit for the use for which it was acquired, the board may dispose of the property in the same manner as provided in section 307.12 of the Revised Code.

(E) Except in the case of a contract with a board of county commissioners for the provision of services of an emergency medical service organization, any contract entered into by a joint emergency medical services district shall conform to the same bidding requirements that apply to county contracts under sections 307.86 to 307.92 of the Revised Code.

(F) A county participating in a joint district may contribute any of its rights or interests in real or personal property, including money, and may contribute services to the district. Any such contributions shall be made by a written agreement between the contributing county and the district, specifying the contribution as well as the rights of the participating counties in the contributed property. Written agreements shall also be prepared specifying the rights of participating counties in property acquired by the district other than by contribution of a participating county. Written agreements required by this division may be amended only by written agreement of all parties to the original agreement.

(G) A district's board of trustees, by adoption of an appropriate resolution, may choose to have the state board of emergency medical, fire, and transportation services license any emergency medical service organization the district operates. If a board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the district emergency medical service organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board, by adoption of an appropriate resolution, may remove the district emergency medical service organization from the jurisdiction of the state board of emergency medical, fire, and transportation services.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 09-16-2004

This section is set out twice. See also § 307.055, effective until 7/1/2013.



Section 307.056 - Powers of board of trustees.

In addition to exercising its powers granted by section 307.055 of the Revised Code, the board of trustees of a joint emergency medical services district may do any of the following:

(A) Maintain an office and such other facilities as may be necessary for the operation and maintenance of emergency medical services;

(B) Pay all or any part of the cost of group hospitalization, surgical, major medical, and sickness and accident insurance and group life insurance for its employees;

(C) Procure insurance against loss to the district from damage to its properties resulting from fire, theft, accident, or other casualty, or its liability for injury to persons or property occurring in the construction or operation of facilities under its jurisdiction or resulting from the conduct of its activities;

(D) Procure policies insuring members of the board of trustees against liability on account of damages or injury to persons and property resulting from any act or omission of a member in his official capacity as a member of the board or resulting solely from his membership on the board;

(E) Sue or be sued;

(F) Make contracts in the exercise of the district's rights, powers, and duties;

(G) Accept gifts, devises, and bequests for the district;

(H) Employ an attorney to serve as the district's legal advisor;

(I) Do all acts necessary or proper to carry out the duties and responsibilities imposed on or powers granted to the board to provide emergency medical services, and to control and manage the district under this chapter.

Effective Date: 11-11-1994



Section 307.057 - Levying taxes - issuing bonds.

Upon notification by the board of trustees of a joint emergency medical services district to the board of county commissioners of each county located in whole or in part within the district that taxes need to be levied pursuant to Chapter 5705. of the Revised Code or that bonds or other evidences of indebtedness need to be issued pursuant to Chapter 133. of the Revised Code in order to provide the services and equipment necessary for the operation of the district, the boards of county commissioners of those counties may form themselves into a joint board for the purposes of levying taxes under Chapter 5705. of the Revised Code as the taxing authority of the district or issuing bonds or other evidences of indebtedness pursuant to Chapter 133. of the Revised Code as the bond issuing authority for the district, for those taxes or indebtedness the joint board finds to be necessary for those district purposes.

Effective Date: 11-11-1994



Section 307.058 - Joint ambulance district or county may join joint emergency medical services district.

(A) Once a joint emergency medical services district is formed, any joint ambulance district located in a county that is a participant in the joint emergency medical services district may join that joint emergency medical services district by adopting a resolution requesting inclusion and presenting it to the board of trustees of the joint emergency medical services district. Upon the board's approval of this request, the joint ambulance district shall become a part of the joint emergency medical services district and the joint ambulance district shall be considered to have ceased to exist by operation of law for purposes of section 505.72 of the Revised Code.

(B) Any county may join an existing joint emergency medical services district by adopting a resolution requesting such membership and upon approval of the board of trustees of the district. Any county may withdraw from a district by adopting a resolution ordering withdrawal and giving written notice of the resolution to the district on or before the first day of September of the year preceding the year in which the withdrawal is to become effective. On or after the first day of January of the year following the adoption of the resolution of withdrawal, the withdrawing county ceases to be a part of that district and the power of the district to levy a tax on taxable property in the withdrawing county terminates, except that the district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the district as it existed at the time the indebtedness was incurred.

(C) Upon the withdrawal of any county from a district, the board of trustees shall ascertain, apportion, and order a division of the funds on hand, credits, moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, and real and personal property, either in money or in kind, between the district and the withdrawing county on any equitable basis consistent with the joint resolution creating the district and any agreements between the withdrawing county and the district, taking into consideration the prior contributions of the withdrawing county.

(D) The district may dissolve upon the adoption by the board of trustees of a resolution to dissolve. Such a dissolution shall be effective on the first day of January of the year following the adoption of the resolution.

Whenever the withdrawal of one or more counties would leave only one county participating in a joint district, the district shall be dissolved and the board of trustees shall ascertain, apportion, and order a final division of the funds on hand, credits, and real and personal property of the joint district consistent with the provisions regarding dissolution of the district in the joint resolution creating the district. On the first day of January of the year following the adoption of the latest resolution or resolutions ordering withdrawal that would leave only one county in the district, the joint district shall be dissolved.

Whenever a joint district is dissolved and an indebtedness remains unpaid, the boards of county commissioners shall continue to levy and collect taxes for the payment of the indebtedness in support of the joint district in the amounts established by the agreement at the time the indebtedness was incurred.

Effective Date: 11-11-1994



Section 307.06 - Board of county commissioners may employ land appraisers.

Whenever it is necessary for the board of county commissioners to determine the value of any real property owned by the county, or which it proposes to acquire by purchase, lease, or appropriation, the board may employ competent appraisers to advise it of the value of such property, or expert witnesses to testify thereto in an appropriation proceeding, and shall pay a reasonable compensation for such services.

Effective Date: 10-01-1953



Section 307.07 - Office of economic development.

(A) The board of county commissioners, by resolution, may create an office of economic development, to develop and promote plans and programs designed to assure that county resources are efficiently used, economic growth is properly balanced, and that county economic development is coordinated with that of the state and other local governments. For this purpose, the board may appropriate moneys from the county general fund, or, pursuant to section 307.64 of the Revised Code, moneys derived from a tax levied pursuant to division (EE) of section 5705.19 of the Revised Code, for the creation and operation of the office for, any economic development purpose of the office, and to provide for the establishment and operation of a program of economic development, including in support of a county land reutilization corporation organized under Chapter 1724. of the Revised Code. The board may hire a director of economic development, who shall be a member of the unclassified civil service, and fix the director's compensation; or may do any of the following:

(1) Enter into an agreement with a county planning commission within the county, created under section 713.22 of the Revised Code, or a regional planning commission, created under section 713.21 of the Revised Code, regardless of whether the county is a member of the commission, to carry out all of the functions and duties of a director of economic development under division (B) of this section. Any agreement shall set forth the procedure by which the county or regional planning commission shall gain the approval of the board of county commissioners for any actions, functions, and duties under division (B) of this section. Any agreement may continue in effect for a period of one to three years and may be renewed with the consent of all parties. The civil service status of planning commission staff shall not be affected by any agreement under this division.

(2) Enter into an agreement with the Ohio cooperative extension service, providing for the use of employees hired by the Ohio state university under section 3335.36 of the Revised Code to carry out all of the functions and duties of a director of economic development under division (B) of this section. Any agreement shall set forth the procedure by which the Ohio cooperative extension service shall gain the approval of the board of county commissioners for any actions, functions, and duties under division (B) of this section. Any agreement may continue in effect for a period of one to three years and may be renewed with the consent of all parties. The employment classification of Ohio cooperative extension service employees shall not be affected by any agreement under this division.

Any moneys appropriated by the board of county commissioners to execute an agreement for the provision of services pursuant to this section by the Ohio cooperative extension service shall be paid to the Ohio state university to the credit of the Ohio cooperative extension service fund created under section 3335.35 of the Revised Code.

(3) Enter into an agreement with a public or private nonprofit organization to carry out all of the functions and duties of a director of economic development under division (B) of this section. The agreement shall set forth the procedure by which the nonprofit organization shall gain the approval of the board of county commissioners for any actions, functions, and duties under that division. The agreement may continue in effect for a period of one to three years and may be renewed with the consent of all parties. The employment classification of the nonprofit organization's employees shall not be affected by an agreement under this division.

(B) The director of economic development may:

(1) With the approval of the board, hire such staff and employ such technical and advisory personnel as the director sees fit to enable the director to carry out the functions and duties of the office;

(2) With the approval of the board, contract for services necessary to enable the director to carry out the functions and duties of the office;

(3) With the approval of the board, enter into agreements with federal, state, and local governments and agencies thereof, and with public, private, or nonprofit organizations to carry out the functions and duties of the office;

(4) Maintain membership in development organizations;

(5) With the approval of the board, make loans or grants and provide other forms of financial assistance for the purpose of economic development, including financial assistance for permanent public improvements, in compliance with applicable laws of this state, and fix the rate of interest and charges to be made for such financial assistance;

(6) With the approval of the board, receive and accept grants, gifts, and contributions of money, property, labor, and other things of value, to be held, used, and applied only for the purpose for which they are made, from individuals, private and public corporations, the United States government or any agency thereof, from the state or any agency thereof, or from any political subdivision or any agency thereof, and may agree to repay any contribution of money or return any property contributed or the value thereof in amounts, and on terms and conditions, excluding the payment of interest, as the director determines, and may evidence the obligations by written evidence;

(7) Establish with the board any funds that are necessary for the deposit and disbursement of gifts or contributions of money accepted for economic development purposes;

(8) With the approval of the board, design, implement, monitor, oversee, and evaluate economic development plans, programs, strategies, and policies;

(9) Purchase real property to convey to a county land reutilization corporation to be used in accordance with its public purposes;

(10) Perform all acts necessary to fulfill the functions and duties of the office.

(C) The boards of county commissioners of two or more counties, by resolution, may create a joint office of economic development for the purposes set forth in division (A) of this section. The counties participating in a joint office of economic development shall enter into an agreement that sets forth the contribution of funds, services, and property to the joint office from each participating county; establishes the person, public agency, or nonprofit organization that shall carry out the functions and duties of the office; and discloses any other terms by which the joint office shall operate.

The boards of county commissioners of counties participating in a joint office of economic development may appropriate moneys from their respective county general funds, or, pursuant to section 307.64 of the Revised Code, moneys derived from a tax levied pursuant to division (EE) of section 5705.19 of the Revised Code, for the creation and operation of the joint office, for any economic development purpose of the office, and to provide for the establishment and operation of a program of economic development. The participating counties may hire a director of economic development for the joint office or enter into an agreement with a public agency or nonprofit organization in a manner set forth in division (A) of this section to carry out the functions and duties set forth in division (B) of this section.

Any agreement establishing a joint office of economic development shall set forth the procedure by which the person, public agency, or nonprofit organization carrying out the functions and duties of the office shall gain the approval of the participating boards of county commissioners for any actions, functions, and duties under division (B) of this section.

(D) As used in this section, "economic development" has the same meaning as in section 307.64 of the Revised Code.

Effective Date: 10-29-1993; 2008 SB353 04-07-2009



Section 307.08 - Appropriation of lands.

(A) Except as provided in division (B) of this section, when, in the opinion of the board of county commissioners, it is necessary to procure real estate, a right-of-way, or an easement for a courthouse, a jail, or public offices, for a bridge and the approaches to it, or for another structure, public market place, or market house, proceedings shall be had in accordance with sections 163.01 to 163.22 of the Revised Code.

(B)

(1) For the purposes of division (B) of this section, either of the following constitutes a public exigency:

(a) A finding by the director of environmental protection that a public health nuisance caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions compels the immediate construction of sewers for the protection of the public health and welfare;

(b) The issuance of an order by the board of health of a health district to mitigate or abate a public health nuisance that is caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions and compels the immediate construction of sewers for the protection of the public health and welfare.

(2) If the board of county commissioners is unable to purchase property for the purpose of the construction of sewers to mitigate or abate the public health nuisance that is the subject of a finding of the director or an order of the board of health, the board of county commissioners may adopt a resolution finding that it is necessary for the protection of the public health and welfare to appropriate property that the board of county commissioners considers needed for that purpose. The resolution shall contain a definite, accurate, and detailed description of the property and the name and place of residence, if known or with reasonable diligence ascertainable, of the owners of the property to be appropriated.

The board of county commissioners shall fix in its resolution what it considers to be the value of the property to be appropriated, which shall be the board's determination of the compensation for the property and shall be supported by an independent appraisal, together with any damages to the residue. The board shall deposit the compensation so determined, together with an amount for the damages to the residue, with the probate court or the court of common pleas of the county in which the property, or a part of it, is situated. Except as otherwise provided in this division, the power to appropriate property for the purposes of this division shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code for an appropriation in time of public exigency. The board's resolution and a written copy of the independent appraisal shall accompany the petition filed under section 163.05 of the Revised Code.

Effective Date: 02-21-1967; 05-06-2005



Section 307.081 - Purchase or appropriation of real property for redevelopment.

A board of county commissioners may purchase or appropriate real property in the unincorporated territory of the county in order to do all of the following:

(A) Sell or lease the property;

(B) After the property is leased or purchased from the county, exempt from real property taxes under section 5709.78 of the Revised Code part or all of an improvement to the property;

(C) Once an improvement to the property is exempted from taxation under section 5709.78 of the Revised Code, charge the owner of the improvement a service payment under section 5709.79 of the Revised Code;

(D) Use the money collected from the service payments to finance the construction or repair of public infrastructure improvements that benefit the property and that are designated in the resolution adopted under section 5709.78 of the Revised Code.

Effective Date: 07-27-1990



Section 307.082 - Agreements to provide for construction or repair of public infrastructure improvements.

(A) The board of county commissioners may, by resolution, enter into agreements to provide for the construction or repair of public infrastructure improvements that benefit a tract on which an improvement for which the county has granted an exemption from real property taxes under section 5709.78 of the Revised Code is located and that are designated in the resolution adopted under that section.

(B) The board may, by resolution, authorize the issuance of notes of the county to finance all costs pertaining to public infrastructure improvements to be made under division (A) of this section and division (D) of section 307.081 of the Revised Code. The notes shall be signed by the board, shall be attested by the signature of the clerk of the board, and shall bear interest in accordance with section 9.95 of the Revised Code. The notes are not subject to Chapter 133. of the Revised Code. The resolution authorizing the issuance of the notes shall pledge the appropriate account of the county's redevelopment tax equivalent fund to pay the interest on and principal of the notes. The resolution may also pledge other available funds of the county for this purpose; the resolution, however, shall not pledge to levy or collect an ad valorem property tax to pay the interest on and principal of the notes. The notes may contain a clause permitting prepayment at the option of the board and shall have such other terms as are set forth in the resolution authorizing their issuance. The notes shall be offered at public or private sale as directed in the resolution.

Effective Date: 07-27-1990



Section 307.083 - Method for purchasing real estate at public auction.

A board of county commissioners may purchase real estate at public auction by designating an individual to represent the board and tender bids at the auction, subject to a maximum purchase amount established by the board or an appraisal obtained prior to sale. A purchase made under this section is subject to division (D) of section 5705.41 of the Revised Code.

Effective Date: 04-05-1991



Section 307.084 - Purchase or appropriation of real property for state or federal correctional facility.

When the board of county commissioners determines that it serves the interests of the county, the board may procure real estate within the county by purchase or by appropriation under sections 163.01 to 163.22 of the Revised Code and donate it to the state, the department of rehabilitation and correction, or the United States bureau of prisons for the construction of a state correctional institution or a federal correctional facility or complex.

The board shall attempt to obtain the best possible terms and conditions in relation to the donation, such as priority over courts or law enforcement agencies of other jurisdictions in placement in the institution, facility, or complex of nonstate or nonfederal prisoners, or an option for the county to repurchase the property on reasonable terms should it no longer be used as a state correctional institution or federal correctional facility or complex.

Effective Date: 10-06-1994



Section 307.09 - Sale, lease, or rent of county real estate - proceeds.

(A) If the interests of the county so require, the board of county commissioners may sell any real property belonging to the county and not needed for public use, including all or portions of buildings acquired by the board to house county offices, or may lease or rent the same, but no such lease shall be for a longer term than five years, unless such lease is part of a lease-purchase agreement, in which case the lease may be for a period not exceeding twenty-five years, or unless the lease is to a commercial tenant who uses the property as a retail store room, office, or restaurant, and the leased property is located in a building initially acquired to house county offices or in a parking facility constructed or acquired to serve a building that houses county offices, in which case the lease may be for a period not exceeding twenty years, and may include provision for one or more renewals for lesser periods. In the case of real property used or to be used for the purpose of airports, landing fields, or air navigational facilities, including restaurants, parking lots, motels, gasoline service stations, public recreation facilities, public parks, office buildings, retail stores for merchandising or services, and industrial uses located or to be located thereon, or parts thereof, belonging to the county, the primary term of such lease shall not exceed twenty-five years and the board of county commissioners may renew such leases for one or more periods of years. The total of such renewal periods, when added to the primary term of such lease, shall not exceed sixty years.

(B) The board may grant leases, rights, and easements to the United States government, to the state or any department or agency thereof, or to municipal corporations or other governmental subdivisions of the state for public purposes, or to privately owned electric light and power companies, or natural gas companies, or telephone or telegraph companies for purposes of rendering their several public utilities services, or to corporations not for profit for hospital, charitable, water, sewer, any of the purposes specified in section 1724.01 of the Revised Code, or recreational purposes, including among other such purposes memorial structures, parks, golf courses, and underground structures, poles, piers, towers, wires, pipelines, underground cables, and manholes, on or in lands owned by the county where such lease, right, or easement is not deemed by the board to be inconsistent with the need of such land for public use by the county. Any such lease, right, or easement granted to the United States government, to the state or any department or agency thereof, or to a municipal corporation or other governmental subdivision of the state, or to privately owned electric light and power companies, or natural gas companies, or telephone or telegraph companies for purposes of rendering their several public utilities services, or to corporations not for profit for hospital, charitable, water, sewer, or recreational purposes, may be for such length of time, upon such terms, for such purposes, and may provide for such renewals thereof as the board deems for the best interests of the county.

(C) In case of the sale of such real property not used for county purposes, and in case of a lease of real property used or to be used for the purpose of airports, landing fields, or air navigational facilities, including restaurants, parking lots, motels, gasoline service stations, public recreation facilities, public parks, office buildings, retail stores for merchandising or services, and industrial uses, and in case of such a grant of lease, right, or easement to the United States government, to the state or any department or agency thereof or to a municipal corporation or other governmental subdivision of the state, or to privately owned electric light and power companies, or natural gas companies, or telephone or telegraph companies for purposes of rendering their several public utilities services, or to corporations not for profit for hospital, charitable, water, sewer, or recreational purposes, all or such part of the proceeds thereof as the board designates may be placed by the board in a separate fund to be used only for construction, equipment, furnishing, maintenance, or repair of the county buildings and the acquisition of sites therefor, or for the payment of principal of or interest on bonds of the county issued for any county building.

Effective Date: 03-12-2001; 2008 SB353 04-07-2009



Section 307.091 - Sale of county medical facility to state medical school or college.

The board of county commissioners may sell, lease, or transfer all or any part of the property and assets of a hospital or medical and health care facility or institution owned by the county to a medical school or college established and supported by this state, upon such terms and conditions as may be agreed by the board of county commissioners and the board of trustees governing such medical school or college and subject to the approval of the Ohio board of regents.

Effective Date: 11-15-1991



Section 307.092 - Sale, lease, or transfer of county property to nonprofit senior citizens organizations.

Notwithstanding section 307.09 of the Revised Code, the board of county commissioners may sell, lease, or transfer any real property belonging to the county and not needed for public use to a nonprofit senior citizens' organization to be used for public purposes involving the provision of housing, health, social services, or recreational activities for the benefit of older persons, upon such terms and conditions as may be agreed upon by the board of county commissioners and the organization. The nonprofit senior citizens' organization shall report annually to the board of county commissioners on the nature of the activities for which the property is being used and shall provide such other information regarding the property that the board may require. Any deed conveying real property under this section may state that if the real property is used at any time for purposes other than those enumerated in this section, all right, title, and interest in the property shall revert to the county.

Effective Date: 05-17-1978



Section 307.10 - Procedure for sale, lease, transfer or granting of rights in real property.

(A) No sale of real property, or lease of real property used or to be used for the purpose of airports, landing fields, or air navigational facilities, or parts thereof, as provided by section 307.09 of the Revised Code shall be made unless it is authorized by a resolution adopted by a majority of the board of county commissioners. When a sale of real property as provided by section 307.09 of the Revised Code is authorized, the board may either deed the property to the highest responsible bidder, after advertisement once a week for four consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, or offer the real property for sale at a public auction, after giving at least thirty days' notice of the auction by publication in a newspaper of general circulation in the county. The board may reject any and all bids. The board may, as it considers best, sell real property pursuant to this section as an entire tract or in parcels. The board, by resolution adopted by a majority of the board, may lease real property, in accordance with division (A) of section 307.09 of the Revised Code, without advertising for bids.

(B) The board, by resolution, may transfer real property in fee simple belonging to the county and not needed for public use to the United States government, to the state or any department or agency thereof, to municipal corporations or other political subdivisions of the state, to the county board of developmental disabilities, or to a county land reutilization corporation organized under Chapter 1724. of the Revised Code for public purposes upon the terms and in the manner that it may determine to be in the best interests of the county, without advertising for bids. The board shall execute a deed or other proper instrument when such a transfer is approved.

(C) The board, by resolution adopted by a majority of the board, may grant leases, rights, or easements to the United States government, to the state or any department or agency thereof, or to municipal corporations and other political subdivisions of the state, or to privately owned electric light and power companies, natural gas companies, or telephone or telegraph companies for purposes of rendering their several public utilities services, in accordance with division (B) of section 307.09 of the Revised Code, without advertising for bids. When such grant of lease, right, or easement is authorized, a deed or other proper instrument therefor shall be executed by the board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-29-1993; 2008 SB353 04-07-2009



Section 307.11 - Board of county commissioners may execute leases of mineral lands.

When the county would be benefited, the board of county commissioners may make, execute, and deliver contracts or leases to mine iron ore, stone, coal, petroleum, gas, salt, and other minerals upon lands owned by such county, to any person complying with the terms prescribed by the board as to consideration, rights of way, and occupancy of ground for necessary purposes. All other matters of contract shall be such as the board deems most advantageous to the county.

Such contracts or leases shall be forfeited to the county for noncompliance with any of the terms of the contract, and shall not operate as a conveyance of the fee of any part of the realty. No contract or lease for the drilling or operation of a petroleum or gas well shall be valid for a longer term than forty years from the date of the contract or lease, and no contract or lease for the mining of iron ore, stone, coal, salt, or other minerals shall be valid for a longer term than fifteen years from such date. The consideration of such contracts and leases shall be a rental or royalty, payable at least once in each year to the county treasurer, who shall give a receipt for such amount, and be charged with it by the county auditor, with whom such receipts, contracts, and leases shall be deposited. The fund created by such payments shall be held and used for county purposes.

Effective Date: 09-24-1986



Section 307.12 - Resolution for disposal of unneeded, obsolete or unfit personal property.

(A) Except as otherwise provided in divisions (D), (E), and (G) of this section, when the board of county commissioners finds, by resolution, that the county has personal property, including motor vehicles acquired for the use of county officers and departments, and road machinery, equipment, tools, or supplies, that is not needed for public use, is obsolete, or is unfit for the use for which it was acquired, and when the fair market value of the property to be sold or donated under this division is, in the opinion of the board, in excess of two thousand five hundred dollars, the board may do either of the following:

(1) Sell the property at public auction or by sealed bid to the highest bidder. Notice of the time, place, and manner of the sale shall be published in a newspaper of general circulation in the county at least ten days prior to the sale, and a typewritten or printed notice of the time, place, and manner of the sale shall be posted at least ten days before the sale in the offices of the county auditor and the board of county commissioners.

If a board conducts a sale of property by sealed bid, the form of the bid shall be as prescribed by the board, and each bid shall contain the name of the person submitting it. Bids received shall be opened and tabulated at the time stated in the notice. The property shall be sold to the highest bidder, except that the board may reject all bids and hold another sale, by public auction or sealed bid, in the manner prescribed by this section.

(2) Donate any motor vehicle that does not exceed four thousand five hundred dollars in value to a nonprofit organization exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3) for the purpose of meeting the transportation needs of participants in the Ohio works first program established under Chapter 5107. of the Revised Code and participants in the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code.

(B) When the board of county commissioners finds, by resolution, that the county has personal property, including motor vehicles acquired for the use of county officers and departments, and road machinery, equipment, tools, or supplies, that is not needed for public use, is obsolete, or is unfit for the use for which it was acquired, and when the fair market value of the property to be sold or donated under this division is, in the opinion of the board, two thousand five hundred dollars or less, the board may do either of the following:

(1) Sell the property by private sale, without advertisement or public notification;

(2) Donate the property to an eligible nonprofit organization that is located in this state and is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3). Before donating any property under this division, the board shall adopt a resolution expressing its intent to make unneeded, obsolete, or unfit-for-use county personal property available to these organizations. The resolution shall include guidelines and procedures the board considers necessary to implement a donation program under this division and shall indicate whether the county will conduct the donation program or the board will contract with a representative to conduct it. If a representative is known when the resolution is adopted, the resolution shall provide contact information such as the representative's name, address, and telephone number.

The resolution shall include within its procedures a requirement that any nonprofit organization desiring to obtain donated property under this division shall submit a written notice to the board or its representative. The written notice shall include evidence that the organization is a nonprofit organization that is located in this state and is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3); a description of the organization's primary purpose; a description of the type or types of property the organization needs; and the name, address, and telephone number of a person designated by the organization's governing board to receive donated property and to serve as its agent.

After adoption of the resolution, the board shall publish, in a newspaper of general circulation in the county, notice of its intent to donate unneeded, obsolete, or unfit-for-use county personal property to eligible nonprofit organizations. The notice shall include a summary of the information provided in the resolution and shall be published twice or as provided in section 7.16 of the Revised Code. The second and any subsequent notice shall be published not less than ten nor more than twenty days after the previous notice. A similar notice also shall be posted continually in a conspicuous place in the offices of the county auditor and the board of county commissioners. If the county maintains a web site on the internet, the notice shall be posted continually at that web site.

The board or its representative shall maintain a list of all nonprofit organizations that notify the board or its representative of their desire to obtain donated property under this division and that the board or its representative determines to be eligible, in accordance with the requirements set forth in this section and in the donation program's guidelines and procedures, to receive donated property.

The board or its representatives also shall maintain a list of all county personal property the board finds to be unneeded, obsolete, or unfit for use and to be available for donation under this division. The list shall be posted continually in a conspicuous location in the offices of the county auditor and the board of county commissioners, and, if the county maintains a web site on the internet, the list shall be posted continually at that web site. An item of property on the list shall be donated to the eligible nonprofit organization that first declares to the board or its representative its desire to obtain the item unless the board previously has established, by resolution, a list of eligible nonprofit organizations that shall be given priority with respect to the item's donation. Priority may be given on the basis that the purposes of a nonprofit organization have a direct relationship to specific public purposes of programs provided or administered by the board. A resolution giving priority to certain nonprofit organizations with respect to the donation of an item of property shall specify the reasons why the organizations are given that priority.

(C) Members of the board of county commissioners shall consult with the Ohio ethics commission, and comply with the provisions of Chapters 102. and 2921. of the Revised Code, with respect to any sale or donation under division (A) or (B) of this section to a nonprofit organization of which a county commissioner, any member of the county commissioner's family, or any business associate of the county commissioner is a trustee, officer, board member, or employee.

(D) Notwithstanding anything to the contrary in division (A), (B), or (E) of this section and regardless of the property's value, the board of county commissioners may sell or donate county personal property, including motor vehicles, to the federal government, the state, any political subdivision of the state, or a county land reutilization corporation without advertisement or public notification.

(E) Notwithstanding anything to the contrary in division (A), (B), or (G) of this section and regardless of the property's value, the board of county commissioners may sell personal property, including motor vehicles acquired for the use of county officers and departments, and road machinery, equipment, tools, or supplies, that is not needed for public use, is obsolete, or is unfit for the use for which it was acquired, by internet auction. The board shall adopt a resolution expressing its intent to sell property by internet auction. The resolution shall include a description of how the internet auctions will be conducted and shall specify the number of days for bidding on the property, which shall be no less than ten days, including Saturdays, Sundays, and legal holidays. The resolution shall indicate whether the county will conduct the internet auctions or the board will contract with a representative to conduct the internet auctions and shall establish the general terms and conditions of sale. If a representative is known when the resolution is adopted, the resolution shall provide contact information such as the representative's name, address, and telephone number.

After adoption of the resolution, the board shall publish, in a newspaper of general circulation in the county, notice of its intent to sell unneeded, obsolete, or unfit-for-use county personal property by internet auction. The notice shall include a summary of the information provided in the resolution and shall be published twice or as provided in section 7.16 of the Revised Code. The second and any subsequent notice shall be published not less than ten nor more than twenty days after the previous notice. A similar notice also shall be posted continually in a conspicuous place in the offices of the county auditor and the board of county commissioners. If the county maintains a web site on the internet, the notice shall be posted continually at that web site.

When property is to be sold by internet auction, the board or its representative may establish a minimum price that will be accepted for specific items and may establish any other terms and conditions for a particular sale, including requirements for pick-up or delivery, method of payment, and sales tax. This type of information shall be provided on the internet at the time of the auction and may be provided before that time upon request after the terms and conditions have been determined by the board or its representative.

(F) When a county officer or department head determines that county-owned personal property under the jurisdiction of the officer or department head, including motor vehicles, road machinery, equipment, tools, or supplies, is not of immediate need, the county officer or department head may notify the board of county commissioners, and the board may lease that personal property to any municipal corporation, township, other political subdivision of the state, or to a county land reutilization corporation. The lease shall require the county to be reimbursed under terms, conditions, and fees established by the board, or under contracts executed by the board.

(G) If the board of county commissioners finds, by resolution, that the county has vehicles, equipment, or machinery that is not needed, or is unfit for public use, and the board desires to sell the vehicles, equipment, or machinery to the person or firm from which it proposes to purchase other vehicles, equipment, or machinery, the board may offer to sell the vehicles, equipment, or machinery to that person or firm, and to have the selling price credited to the person or firm against the purchase price of other vehicles, equipment, or machinery.

(H) If the board of county commissioners advertises for bids for the sale of new vehicles, equipment, or machinery to the county, it may include in the same advertisement a notice of the willingness of the board to accept bids for the purchase of county-owned vehicles, equipment, or machinery that is obsolete or not needed for public use, and to have the amount of those bids subtracted from the selling price of the other vehicles, equipment, or machinery as a means of determining the lowest responsible bidder.

(I) If a board of county commissioners determines that county personal property is not needed for public use, or is obsolete or unfit for the use for which it was acquired, and that the property has no value, the board may discard or salvage that property.

(J) A county engineer, in the engineer's discretion, may dispose of scrap construction materials on such terms as the engineer determines reasonable, including disposal without recovery of costs, if the total value of the materials does not exceed twenty-five thousand dollars. The engineer shall maintain records of all dispositions made under this division, including identification of the origin of the materials, the final disposition, and copies of all receipts resulting from the dispositions.

As used in division (I) of this section, "scrap construction materials" means construction materials that result from a road or bridge improvement, remain after the improvement is completed, and are not reusable. Construction material that is metal and that results from a road or bridge improvement and remains after the improvement is completed is scrap construction material only if it cannot be used in any other road or bridge improvement or other project in its current state.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-25-2002; 09-23-2004; 11-05-2004; 03-29-2005; 2008 HB48 09-12-2008; 2008 SB353 04-07-2009



Section 307.13 - Contracting for services of electrical safety inspector.

The board of county commissioners may contract for the services of an electrical safety inspector, as defined in section 3783.01 of the Revised Code, to conduct inspections of electrical installations within the county.

Effective Date: 11-22-1973



Section 307.14 - Legislative authority and contracting subdivision definitions.

As used in sections 307.14 to 307.19, inclusive, of the Revised Code:

(A) "Legislative authority" means the board of county commissioners, board of township trustees, or the board, council, or commission of a contracting subdivision;

(B) "Contracting subdivision" means any governmental subdivision or taxing district of the state which, by its legislative authority, enters into an agreement with a board of county commissioners under the authority of such sections.

Effective Date: 10-01-1953



Section 307.15 - Contracts with other governmental entities.

(A)

(1) Subject to division (C) of this section, the board of county commissioners may enter into an agreement with the legislative authority of any municipal corporation, township, port authority, water or sewer district, school district, library district, health district, park district, soil and water conservation district, water conservancy district, or other taxing district, or with the board of any other county, and such legislative authorities may enter into agreements with the board of county commissioners, whereby the board undertakes, and is authorized by the contracting subdivision, to exercise any power, perform any function, or render any service, on behalf of the contracting subdivision or its legislative authority, that such subdivision or legislative authority may exercise, perform, or render; or whereby the legislative authority of any municipal corporation undertakes, and is authorized by the board of county commissioners, to exercise any power, perform any function, or render any service, on behalf of the county or the board, that the county or the board may exercise, perform, or render. The board of county commissioners may enter into an agreement with the board of township trustees of any township within the county, whereby the board of county commissioners or any county official designated by the board, purchases at the request of the township any materials for the construction, maintenance, or repair of any township road or for the maintenance or repair of any township building, and sells the materials to the township at the cost to the county, which cost shall include the purchase price and any expenses incurred in such purchase, providing the amount involved does not exceed one thousand dollars.

(2) Upon the execution of an agreement described in division (A)(1) of this section, and within the limitations prescribed by the agreement, the board of county commissioners may exercise the same powers as the contracting subdivision possesses with respect to the performance of any function or the rendering of any service, which, by such agreement, it undertakes to perform or render, and all powers necessary or incidental thereto, as amply as such powers are possessed and exercised by the contracting subdivisions directly; and the legislative authority of any municipal corporation may exercise the same powers as the county possesses with respect to the performance of any function or the rendering of any service, which, by such agreement, it undertakes to perform or render, and all powers necessary or incidental thereto, as amply as such powers are possessed and exercised by the county directly. In the absence in the agreement of provisions determining by what officer, office, department, agency, or authority, the powers and duties of the board shall be exercised or performed, the board shall determine and assign such powers and duties. In the absence in the agreement of provisions determining by what officer, office, department, agency, or authority, the powers and duties of the legislative authority of the municipal corporation shall be exercised or performed, such legislative authority shall determine and assign such powers and duties. Sections 307.14 to 307.19 of the Revised Code, or any agreement authorized by those sections, shall not suspend the possession by a contracting subdivision of any power or function exercised or performed by the board, or the possession by a county of any power or function exercised or performed by the contracting municipal corporation, in pursuance of the agreement. Nor shall the board, by virtue of any agreement entered into under this section, acquire any power to levy taxes within, and on behalf of, a contracting subdivision unless approved by a majority of the electors of the contracting subdivision.

(B) Subject to division (C) of this section, the boards of county commissioners of any two or more counties may contract with each other or by contract create any joint agency to exercise any power, perform any function, or render any service which any board of county commissioners may exercise, perform, or render.

(C) No board of county commissioners shall enter into any agreement pursuant to division (A) of this section or form a joint agency pursuant to division (B) of this section to exercise, with regard to public moneys, any investment powers, perform any investment function, or render any investment service on behalf of a contracting subdivision or its legislative authority, or, with respect to a joint agency, another board of county commissioners.

Effective Date: 09-27-1996



Section 307.151 - Agreement with municipalities for control of air and water pollution.

The board of county commissioners may enter into an agreement with the legislative authority of any municipal corporation, and such legislative authority may enter into agreements with the board, whereby the legislative authority undertakes, and is authorized by the board of county commissioners to provide for facilities, personnel, and equipment for the control of air and water pollution, and to render such other services for such board of county commissioners as provided in the agreement. The contracting parties shall be bound by the terms, conditions, and stipulations as contained in the agreement. The municipal corporation may exercise any power, perform any function, or render any service on behalf of the board of county commissioners in carrying out the provisions of this section that the board of county commissioners may exercise, perform, or render.

Effective Date: 09-27-1963



Section 307.152 - Agreements with planning commission for comprehensive transportation and land use studies.

A board of county commissioners may enter into an agreement with a county, municipal, or regional planning commission, or county engineer for the preparation in whole or in part of comprehensive transportation and land use studies and major thoroughfare reports, upon such terms as are mutually agreed upon.

Any agreement with a county, municipal, or regional planning commission may provide that contributions of county funds shall be credited to a separate fund of the planning commission from which expenditures for fulfilling the agreement are made. Any moneys contributed to a county, municipal, or regional planning commission for preparation of such plans may be credited to the county's portion of the cost of the preparation of such plans. The agreement may provide that county funds appropriated for the county's portion of such plans or in excess of the county's portion of the cost of such plans shall be refunded to the county fund out of which the contribution was originally appropriated, when the county, municipal, or regional planning commission receives federal or other funds in payment for such projects. The agreement may provide that only allowable reimbursable expenses shall be included in calculating the county's portion of the costs. The terms of the agreement may include other provisions mutually agreed upon.

The board of county commissioners may pay the costs of the agreement for the planning necessary to satisfy the continuing comprehensive transportation planning process from revenues derived from the motor vehicle license tax, the motor fuel tax levied in section 5735.05 of the Revised Code, the motor fuel tax levied in section 5735.25 of the Revised Code, the county general fund, or any other county fund which may be expended for planning purposes and may also pay costs for other planning from the county general fund or any other county fund which may be expended for planning purposes.

Effective Date: 10-01-1996



Section 307.153 - Agreements with board of health.

A board of health of a city or general health district may enter into an agreement with the board of county commissioners of the county in which the health district is totally or partially located, and the board of county commissioners may enter into an agreement with the board of health, whereby the board of health undertakes, and is authorized by the board of county commissioners, to exercise any power, perform any function, or render any service, in behalf of the county commissioners, which the board of county commissioners may exercise, perform, or render.

Upon the execution of the agreement and within the limitations prescribed by it, the board of health may exercise the same powers as the board of county commissioners possesses with respect to the performance of any function or the rendering of any service, which, by such agreement, it undertakes to perform or render, and all powers necessary or incidental thereto, as amply as the powers are possessed and exercised by the board of county commissioners directly. Any agreement authorized by this section does not suspend the possession by the board of county commissioners of any power or function exercised or performed by the board of health in pursuance of the agreement. Nor shall the board of health, by virtue of any agreement entered into under this section, acquire any power to levy taxes in behalf of the board of county commissioners unless approved by a majority of the electors of the county.

Every agreement entered into under this section shall provide, either in specific terms or by prescribing a method for determining the amounts, for any payments to be made by the county commissioners into the health fund of the health district, in consideration of the performance of the agreement.

Effective Date: 10-31-1967



Section 307.16 - Agreement to provide method of payment.

Every agreement entered into under sections 307.14 to 307.19, inclusive, of the Revised Code, shall provide, either in specific terms or by prescribing a method for determining the amounts, for any payments to be made by the contracting subdivision into the county treasury, or by the county to the municipal corporation, in consideration of the performance of the agreement. In cases where it is deemed practicable, the agreement may provide that payment shall be made by the retention in the treasury of the amounts due from taxes collected for the contracting subdivision and the county auditor and county treasurer shall be governed by any such provision in settling the accounts for such taxes.

Any agreement entered into by and between two or more boards of county commissioners shall specify the method of payment for the joint exercise of any power, the joint performing of any function, or the joint rendering of any service which method of payment shall be authorized and binding on the counties so long as the agreement is in effect.

Effective Date: 12-11-1967



Section 307.17 - Duration of agreement - rescission.

In the absence from an agreement entered into under sections 307.14 to 307.19, inclusive, of the Revised Code, of a specification of its own duration, such agreement shall continue in effect until it is rescinded. Every such agreement, whether for a definite term or of indefinite duration, may provide for its own rescission and the method of rescission. In the absence of any such provision, such agreement may, at any time, be rescinded by the agreement of both parties, and an agreement of indefinite duration may at any time be rescinded by resolution of either party to the agreement, effective at the end of the fiscal year, not sooner than six months after such rescinding resolution has been certified and delivered to the clerk or secretary of the other party.

Effective Date: 10-01-1953



Section 307.18 - Transfer of property to county commissioners.

Any agreement entered into under sections 307.14 to 307.19, inclusive, of the Revised Code, may provide for the transfer to the board of county commissioners of any property, real or personal, used or useful, in the performance of functions or the rendering of services under such agreement. Such transfer may include the proceeds of bonds issued or to be issued by the contracting subdivision, appropriate to the powers, functions, or services under the agreement, such proceeds to be expended by the board subject to the same conditions as would govern the contracting subdivision. Such transfer may convey the absolute title to such property, subject, in the case of the disposal or encumbrance of such real property by the board, to the consent of the legislative authority of the contracting subdivision; or may convey its use only, or any estate or title less than absolute; may limit the power of the board to dispose of such property; and may provide for its return, disposition, division, or distribution, in the event of the rescission or expiration of the agreement.

Any such agreement may provide for transfer to the legislative authority of the municipal corporation of any property, real or personal, used or useful, in the performance of functions or the rendering of services under such agreement. Such transfer may include the proceeds of bonds issued or to be issued by the county, appropriate to the powers, functions, or services under the agreement, such proceeds to be expended by the legislative authority of the municipal corporation subject to the same conditions as would govern the county. Such transfer may convey the absolute title to such property, subject, in the case of the disposal or encumbrance of such real property by the legislative authority, to the consent of the board; or may convey its use only, or any estate or title less than absolute; may limit the power of the legislative authority of the municipal corporation to dispose of such property; and may provide for its return, disposition, division, or distribution, in the event of the rescission or expiration of the agreement.

Effective Date: 12-11-1967



Section 307.19 - Application of sections.

Sections 307.14 to 307.19, inclusive, of the Revised Code, do not repeal or abrogate other sections of the Revised Code authorizing contracts or agreements among particular classes of subdivisions, or modify or impair the force of such sections in respect of contracts or agreements entered into under such sections. Nor shall such other sections control or limit the making of agreements under sections 307.14 to 307.19, inclusive, of the Revised Code; it being intended that such sections shall be applied as fully as though such other sections did not exist.

Effective Date: 10-01-1953



Section 307.20 - Powers over air navigation facilities.

The board of county commissioners, in addition to its other powers, shall have the same authority, subject to the same limitations, with respect to airports, landing fields, and other air navigation facilities as is conferred upon municipal corporations by sections 717.01 and 719.01 of the Revised Code and may operate thereon public recreation facilities and public parks. The board of county commissioners may contract with any person, firm, or corporation to operate restaurants, parking lots, motels, gasoline service stations, public parks, office buildings, retail stores for merchandising or services, and industrial uses on airports, landing fields, and other air navigation facilities.

"Airport," "landing field," and "air navigation facility," as defined in section 4561.01 of the Revised Code, apply to this section.

Effective Date: 10-13-1965



Section 307.201 - Acquisition and operation of subway transportation system.

The board of county commissioners, in addition to its other powers, shall have the authority to acquire, construct, own, lease, and operate subways for transportation systems not owned by the county, and may issue revenue bonds therefor under section 133.08 of the Revised Code or general obligation bonds to be paid in part or in whole by general tax revenues, if fifty-five per cent of those voting upon the proposition vote in favor thereof. The taxing authority of subdivisions shall have authority to proceed with the issue of such bonds and the levy of a tax outside the ten-mill limitation sufficient in amount to pay the interest on and retire such bonds at maturity. The purposes for which such bonds are issued shall include any costs resulting from restoration, relocation, or duplication elsewhere of existing publicly or privately owned public utility facilities occupying streets and highways.

The board of county commissioners may, by agreement with the city council or the proper municipal officer or board charged with operation of a municipally owned transportation system, acquire, construct, own, lease, or operate a transportation system or part thereof, and may, both within or without municipal corporations, acquire, construct, own, lease, maintain, and operate subways for transportation systems not owned by the county.

All rentals, payments, and fees of every description and all other income, earnings, or revenues, received from all persons, firms, corporations, and municipal corporations for the use of subways constructed by a county for transportation systems not owned by the county with moneys acquired by the issuance of general obligation bonds shall be paid into a sinking fund of the county for the payment of interest on and the redemption of these bonds at maturity. To the extent that these funds are not sufficient for the payment of interest on the bonds and for the accumulation of a sinking fund sufficient for payment thereof at maturity issued for the construction of subways within and without municipal corporations, the county shall annually levy a tax sufficient for such purposes. The taxes for bonds authorized by a vote of the electors in the county shall not be considered in computing the debt limitation set forth in section 133.07 of the Revised Code, but the aggregate of such bonds outstanding shall in no event at any time exceed one per cent of the total value of all property in such county as listed and assessed for taxation.

Effective Date: 10-30-1989



Section 307.202 - Development of rail property and rail service.

As used in this section, "rail property" and "rail service" have the same meanings as in section 4981.01 of the Revised Code.

The board of county commissioners may acquire, rehabilitate, and develop rail property and rail service, and may enter into agreements with the Ohio rail development commission, boards of township trustees, legislative authorities of municipal corporations, other boards of county commissioners, with other governmental agencies or organizations, and with private agencies or organizations in order to achieve those purposes.

Effective Date: 10-20-1994



Section 307.203 - Appropriating moneys for railroad grade crossing improvement fund.

A board of county commissioners may appropriate moneys from the general fund for any purposes for which moneys in the railroad grade crossing improvement fund of the county created pursuant to section 5589.24 of the Revised Code may be used. After appropriation, such moneys may be transferred to that fund.

Effective Date: 10-27-2000



Section 307.204 - Procedure concerning construction or expansion of concentrated animal feeding facility.

(A) As used in this section:

(1) "Concentrated animal feeding facility" and "major concentrated animal feeding facility" have the same meanings as in section 903.01 of the Revised Code.

(2) "Facility" means a proposed new or expanded major concentrated animal feeding facility.

(3) "Improvement" means the construction, modification, or both of county infrastructure.

(B) A person who proposes to do any of the following shall provide written notification as required under division (C) of this section to the board of county commissioners of the county in which a facility is or is to be located:

(1) Establish a new major concentrated animal feeding facility;

(2) Increase the design capacity of an existing major concentrated animal feeding facility by ten per cent or more in excess of the design capacity set forth in the current permit for construction or modification of the facility or for installation or modification of the disposal system for manure at the facility issued under section 903.02 or division (J) of section 6111.03 of the Revised Code, as applicable;

(3) Increase the design capacity of an existing concentrated animal feeding facility by ten per cent or more in excess of the design capacity set forth in the current permit for construction or modification of the facility or for installation or modification of the disposal system for manure at the facility issued under section 903.02 or division (J) of section 6111.03 of the Revised Code, as applicable, and to a design capacity of more than ten times the number of animals specified in any of the categories in division (H) of section 903.01 of the Revised Code.

(C) The person shall notify the board in writing by certified mail of the proposed construction or expansion of the facility and include the following information:

(1) The anticipated travel routes of motor vehicles to and from the facility;

(2) The anticipated number and weights of motor vehicles traveling to and from the facility.

(D) At the request of the board, the county engineer may review the written notification and advise the board on both of the following:

(1) Improvements and maintenance of improvements that are reasonably needed in order to accommodate the impact on county infrastructure that is anticipated as a result of the facility, including increased travel or the types of vehicles on county roads;

(2) The projected costs of the improvements and maintenance.

Not later than ten days after receiving the written notification, the board may request the person to provide additional reasonable and relevant information regarding the impact of the facility on county infrastructure. The person shall provide the information not later than ten days after the request is made.

(E)

(1) Not later than thirty days after the initial written notification is received by the board, the board shall submit to the person its recommendations, if any, concerning the improvements that will be needed as a result of the facility and the cost of those improvements.

(2) Not later than fifteen days after receipt of the board's recommendations, the person shall notify the board either that the person agrees with the recommendations and will implement them or that the person is submitting reasonable alternative recommendations or modifications to the board. If the person agrees with the recommendations, they shall be considered to be the board's final recommendations.

(3) If the board receives alternative recommendations or modifications under division (E)(2) of this section, the board shall select final recommendations and submit them to the person not later than thirty days after the receipt of the alternative recommendations or modifications.

(F)

(1) The board shall prepare a written, dated statement certifying that the written notification required under this section was submitted and that final recommendations were selected regarding needed improvements and the costs of those improvements. The board shall provide the person with the original of the statement so that the person can include it with the application for a permit to install for the facility as required under division (C)(4) of section 903.02 of the Revised Code. The board shall retain a copy of the statement for its records.

(2) If the board fails to prepare a written, dated statement in accordance with division (F)(1) of this section within seventy-five days of receiving the initial written notification by certified mail from the person, the person instead shall file with the application for a permit to install for the facility a notarized affidavit declaring that the person has met the criteria established in this section and that a written, dated statement was not received by the person from the board.

(G) If the person receives a written, dated statement from the board as provided in division (F)(1) of this section, the person shall construct, modify, and maintain or finance the construction, modification, and maintenance of improvements as provided in the board's final recommendations and with the approval and oversight of the county engineer. If the person fails to do so, the board shall notify the person by certified mail that the board intends to initiate mediation with the person if the person remains out of compliance with the final recommendations.

The board shall allow sufficient time for the person to apply for and proceed to obtain, for the purpose of financing the construction, modification, or maintenance of the improvements, exemptions from taxation under sections 5709.63, 5709.632, 5709.73, and 5709.78 of the Revised Code or state or federal grants that may be available.

If the person remains out of compliance with the final recommendations, the board may initiate mediation with the person in order to resolve the differences between them. If mediation fails to resolve the differences, the board and the person first shall attempt to resolve the differences through any legal remedies before seeking redress through a court of common pleas.

(H) If the person subsequently submits an application under section 903.02 of the Revised Code for a permit to modify the facility, or if the routes of travel to or from the facility change for any reason other than road construction conducted by the county, the board or the person may request that additional information be provided in writing and shall proceed as provided in this section for the notification and recommendation proceedings.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 11-05-2003



Section 307.21 - Bequests for war memorial.

The board of county commissioners may receive bequests, donations, and gifts for the purpose of erecting, within its county, a monument in memory of those who died or were killed during any war or other military action in which the armed forces of the United States participated.

When, in the opinion of the board, the bequests, donations, or gifts received by it are sufficient, the board may erect such monument.

Effective Date: 10-27-1981



Section 307.22 - Bequests for educational purposes.

The board of county commissioners may receive bequests, donations, and gifts of real and personal property and money to promote and advance the cause of education in the county. All property and money so received by the board, or which has been bequeathed and bestowed upon such board and remains undisposed of, may be paid to any incorporated institution of learning in the county, or a part may be used each year to defray the expenses of the teachers institute, upon such terms as the board prescribes, having reference to the terms of the trust and safety of the fund and its proper application.

Effective Date: 10-01-1953



Section 307.23 - Historical society appropriations.

The board of county commissioners of any county may appropriate, out of the revenue fund not otherwise appropriated, money to be paid to the historical society of the county or to local societies for the preservation and restoration of historic and archaeological sites located in the county. The money may be used for the promotion of historical work within the borders of the county, for the restoration or reconstruction of historic buildings, for the collection, preservation, and publication of historical material, to disseminate historical information of the county, and in general to defray the expense of carrying on historical work in the county. Other than for the restoration or reconstruction of historic buildings, funds appropriated under this section may not be used for the construction of buildings. No board may appropriate any funds for the benefit of any county historical society or preservation and restoration society unless such society is incorporated not for profit under the laws of this state. Application for the funds shall be made in the form of a certified copy of a resolution adopted by the applicant society.

Effective Date: 03-14-2003



Section 307.24 - Itemized account.

No allowance for expenses, provided for in section 307.23 of the Revised Code, shall be made or paid unless an itemized account of such expenses, approved by the board of trustees or directors of an incorporated historical society, are presented to the board of county commissioners.

Effective Date: 10-01-1953



Section 307.25 - Distribution of books.

The publications provided for in section 307.23 of the Revised Code shall be placed in the custody of the incorporated historical societies and be distributed by them at such price and in such manner as the society directs.

Effective Date: 10-01-1953



Section 307.26 - Organization and maintenance of civic and social centers.

The board of county commissioners may, provide for the organization and maintenance of civic and social centers throughout the county, employ an expert director who shall superintend and administer the centers, and levy a tax and create a fund for the payment of all expenses involved in the social and educational work contemplated in this section. Any municipal corporation carrying on similar work shall, at the option of the city council or other governing body, be exempt from the operation of this section. The board may, or, upon petition of ten per cent of the qualified school electors of the county shall, refer the question of providing for this social, educational, and recreational work to a vote of the electors of the county or such portions of the county as are affected by this section.

Effective Date: 10-01-1953



Section 307.27 - Contributions to soil conservation districts.

Boards of county commissioners may make contributions of money, supplies, equipment, office facilities, and other property or services, which will be of value or use to organized soil conservation districts, within or without the boundaries of such county, if said board determines that the work accomplished by such conservation districts will be of value to the general welfare and benefit of such county. Any money expended by the boards for such uses and purposes shall be drawn from the general fund in the county treasury not otherwise appropriated. Boards may anticipate the expenditure of such funds for such purposes and enter the expenditure in their annual statement to the county budget commission for its inclusion in such budget upon which rates of taxation are established and fixed in the manner provided by law.

Effective Date: 10-01-1953



Section 307.28 - Grant of use of land in parks for art buildings.

The board of county commissioners vested with the legal title to real estate dedicated and used for park purposes may grant the use and occupation of land situated in such park for the site of art buildings and for art purposes.

Effective Date: 10-01-1953



Section 307.281 - Contributions for park projects.

The board of county commissioners of any county may make contributions of moneys, supplies, equipment, office facilities, and other personal property or services to any board of park commissioners established pursuant to Chapter 1545. of the Revised Code for the expenses of park planning, acquisition, management, and improvement. The board of park commissioners may accept such contributions without the approval of the terms by the probate judge.

Any moneys contributed by the board of county commissioners for such purposes shall be drawn from the general fund in the county treasury not otherwise appropriated. The board of county commissioners may anticipate the contributions of moneys for such purposes and enter the amount of such contributions in its annual statement to the county budget commission for inclusion in the budget upon which rates of taxation are based.

Effective Date: 03-29-1978



Section 307.282 - Creating community improvements board.

A board of county commissioners of any county that intends to adopt a resolution levying a tax under section 5739.026 of the Revised Code, any part of which is to be used to provide revenues for distribution through a community improvements board, shall adopt a resolution creating such a board.

A community improvements board shall consist of nine members. The mayor of the municipal corporation with the greatest population residing in the county, with the approval of that municipal corporation's legislative authority, shall appoint three members, not more than two of whom shall be members of the same political party. The board of county commissioners shall appoint six members, not more than three of whom shall be members of the same political party. Of the appointments made by the board of county commissioners, one member shall be the chief executive of a municipal corporation in the county that is not the municipal corporation with the greatest population residing in the county, one member shall be a trustee of a township in the county, and one member shall be appointed from among the following: A chief executive of a municipal corporation in the county that is not the municipal corporation with the greatest population residing in the county, a trustee of a township in the county, a representative of a major business trade association located in the county, or a representative of a labor organization located in the county. Members of a community improvements board may hold other elective or appointive public office. Terms shall be for three years. The first terms of all members appointed to the original board shall begin on the date of the appointment of the final member to that board. Vacancies shall be filled for the remainder of the unexpired terms in the same manner as the original appointments. A vacancy in the membership of the board shall not impair the rights of a quorum to exercise all of the rights and perform all of the duties of a board.

Original appointments to the board shall be made within fifteen days after the board of county commissioners adopts the resolution to levy a tax under section 5739.026 of the Revised Code for the purpose of division (A)(4) of such section.

A majority of the membership of the board constitutes a quorum, and no action shall be taken without the affirmative vote of a majority of the members.

The members shall elect one member as chairman and one member as secretary for terms of one year. The office of the chairman shall alternate between a member appointed by the county commissioners and a member appointed by the mayor.

If a tax proposed under section 5739.026 of the Revised Code is disapproved by the electors, the board is dissolved upon the certification of the results of the election by the board of elections.

The community improvements board shall meet within ten days after the date of the appointment of the final member of the board.

Effective Date: 02-20-1986



Section 307.283 - Community improvements board - powers and duties.

(A) As used in this section:

(1) "Grant revenue" means revenues from a tax imposed under section 5739.026 or 5741.023 of the Revised Code that are allocated for the purpose of division (A)(4) of section 5739.026 of the Revised Code.

(2) "Available grant revenue" means the amount certified under division (B)(2) of this section, less the amount of any grants previously awarded for the year under division (C) of this section.

(3) "Grant" means a payment award for the year to a government agency for a permanent improvement project in the amount specified by the community improvements board.

(4) "Government agency" means the county, a political subdivision any part of which is located in the county, or the state.

(5) "Debt service charges" means interest, principal, and premium on grant award bonds.

(6) "Grant award bonds" means bonds or notes issued under section 133.312 of the Revised Code.

(7) "Year" means a calendar year.

(8) "Permanent improvement project" means any permanent improvement to be undertaken for which the government agency that receives a grant is authorized to expend the proceeds of that grant. Any permanent improvement to be undertaken by the state shall be located in the county.

(B) Each year the community improvements board shall convene and determine and certify to the board of county commissioners each of the following:

(1) The estimated grant revenue to be transferred to the community improvement fund during the current year.

(2) The total amount of grants that may be awarded during the current year. Except as provided in division (D) of this section, the total amount of grants that may be awarded during any year may not exceed the sum of the unencumbered balance in the community improvements fund on the first day of the year plus the estimated grant revenue for the current year, less the debt service charges certified under division (B)(3) of this section.

(3) With respect to outstanding grant award bonds, the total debt service charges for the current year and each of the ensuing nine years.

(C) Upon the making of such certifications, the board may award grants for the year for any one or more permanent improvement projects. For each grant awarded, the board shall certify to the board of county commissioners the project for which the grant is awarded, the amount of the grant, and the government agency to which the grant is to be paid. The board shall include in the certification, a statement instructing the county commissioners with respect to whether and in what proportion or amount the grant is to be reduced or whether the grant is to be paid in full in the event the actual grant revenues for the current year are less than the estimated grant revenues for the year. By a unanimous vote the board of county commissioners may disallow a grant awarded under this division, in which case it shall certify its determination to the community improvements board, and the grant shall not be paid in the current year as required under division (E) of this section.

Except as provided in division (D) of this section, the board may not award any grant in any year that exceeds the available grant revenue. The board may award grants to more than one government agency for the same project and may award grants for the same project in more than one year.

(D) The community improvements board may award grants in excess of the available grant revenue for any one or more permanent improvement projects, but the sum of the grants awarded for the year under this division shall not exceed the available grant revenue, adjusted to reflect the sum of any grants that are not to be paid, as determined under the certification made under division (D)(3) of this section, plus the amount by which the amount certified under division (D)(1) of this section exceeds the amount certified under division (D)(2) of this section. For each grant awarded under this division, the board shall certify to the board of county commissioners the project for which the grant is awarded, the amount of the grant, and the government agency to which the grant is to be paid. The board of county commissioners may disallow a grant awarded under this division, in which case it shall certify its determination to the community improvements board, and the grant shall not be paid in the current year as required under division (E) of this section. If the community improvements board elects to award a grant under this division, at the time it makes the certifications required by division (B) of this section it shall make the following additional certifications:

(1) The estimated grant revenue to be transferred to the community improvement fund during each of the nine ensuing years;

(2) The estimated total debt service charges, exclusive of principal, for the current year and each of the nine ensuing years on grant award bonds that would have to be issued during the current year in order to pay a grant awarded under this division;

(3) Which, if any, of the grants awarded under division (B) of this section should not be paid if a grant award made under this division is paid.

(E) Except as otherwise provided by divisions (C) and (D) of this section, the board of county commissioners shall pay each government agency from the county's community improvement fund, the amount of its grant award in accordance with the certification of the community improvement board. If the balance in the fund is insufficient to make the payment of any grant in the amount specified in the certification, the board of county commissioners may issue grant award bonds in the amount of such insufficiency and make the balance of the payment from the proceeds of such bonds. The proceeds of a payment received under this division may be expended solely for the permanent improvement project for which the grant was awarded.

(F) If a board of county commissioners disallows a grant under division (C) or (D) of this section, the community improvements board may reconvene for the purpose of awarding grants under this section. For the purpose of making grant awards as provided under this division, any grant that the board of county commissioners disallows shall be considered not to have been awarded.

(G) Before the community improvements board may approve funding for a permanent improvement project that has been rejected by a separate prior vote of the electorate, there must have occurred a subsequent separate vote of the electorate reversing the prior result.

Effective Date: 02-20-1986



Section 307.284 - Issuing bonds to make grants in excess of community improvement fund.

As used in this section, "bonds" means notes or bonds.

When the county commissioners elect pursuant to section 307.283 of the Revised Code to make grant award payments in excess of the balance in the community improvement fund, the board may, for the purpose of making such payments, issue bonds in an amount that, when combined with the cost of the issuance of the bonds, does not exceed the total amount of such excess. The issuance of such bonds is subject to Chapter 133. of the Revised Code except that their maturity shall not extend beyond a period of ten years or the expiration of the tax imposed by section 5739.026 of the Revised Code, whichever is the shorter period of time, they shall not constitute general obligations of the county, and they shall not pledge the county's faith and credit, or revenue, except revenues from the taxes imposed under sections 5739.026 and 5741.023 of the Revised Code. No other tax shall be levied or pledged for the payment of the principal of or interest on such bonds. The resolution authorizing the bonds shall appropriate the proceeds of the taxes, and such tax proceeds shall be deemed to be appropriated, first to the payment of principal of and interest on the bonds, and other appropriations from such tax proceeds shall be limited to any balance after paying in full such principal and interest.

All moneys raised by the issuance of such bonds, after payment of the costs of issuance and financing costs, shall be appropriated for the expense of making grants in compliance with section 307.283 of the Revised Code and for no other purpose.

Effective Date: 10-30-1989



Section 307.29 - County may lease to municipal corporation.

The board of county commissioners may, by agreement with the city council, the director of public safety or his successor, or the person or board charged with the erection, maintenance, or repair of police stations, jails, police and municipal courthouse and courtrooms, lease to any municipal corporation in the county suitable quarters in county buildings, erected or to be erected, for municipal courts, police stations, prosecutors' offices, probationers' offices, and other similar municipal purposes. Whenever the board of any county has made such an agreement with a municipal corporation the board may erect a county building anticipating and making provision for such municipal quarters.

Effective Date: 01-01-1976



Section 307.30 - Annual report.

The board of county commissioners may publish an annual report, to be made available to the residents of the county, setting forth information showing the progress and activities of the various departments of the county government.

Effective Date: 03-06-1986



Section 307.31 - Order for survey of county lines.

When it appears to the board of county commissioners that the boundary lines of the county are not sufficiently ascertained, the board shall issue its order to the county engineer, requiring him to ascertain and survey such lines.

Effective Date: 10-01-1953



Section 307.32 - Notice to board of county commissioners of county affected.

The board of county commissioners of a county where the county lines are to be run, shall give notice to the board of each county affected, declaring its intention of running the lines of such county. The board receiving the notice shall order the county engineer to run such lines with the engineers of the adjoining counties, at the time and in the manner fixed upon by the boards of such counties.

Effective Date: 10-01-1953



Section 307.33 - Return of survey.

Each county engineer shall make a return of the survey provided for by section 307.31 of the Revised Code to the clerk of the court of common pleas of his county, who shall make a record thereof.

Effective Date: 10-01-1953



Section 307.34 - Action to establish lines between counties.

When the board of county commissioners is unable to ascertain the boundary lines of the county with certainty, or having ascertained the boundary line, if the board or officers of the adjoining county disregard the true line, the board of the former may commence and prosecute a civil action in the court of common pleas of such adjoining county, against the board of that county, to ascertain and establish such boundaries.

The board of such adjoining county shall be made a party to the action and summoned as in other cases. If the court finds that the boundary line, to ascertain which such suit is commenced, is not sufficiently ascertained, or that the officers of such adjoining county disregard the true boundary line, the court shall appoint a surveyor, who is not a resident of either of such counties, to ascertain and survey such boundary line and make report of such line to the court. Unless, for good cause shown, the report is set aside, it shall be conclusive between such counties. If the survey is not set aside the court shall order a record of it to be made and a copy transferred to the county auditor of each of such counties, and order and decree that such line be established as the true boundary line between the counties. The court shall enforce the decree by injunction, attachment, or otherwise, against the officers of either of such counties.

Effective Date: 10-01-1953



Section 307.35 - Decree as to taxes collected.

The court of common pleas of the county in which an action is brought, as provided in section 307.34 of the Revised Code, may make such decree, as to taxes previously collected by either county within the true boundary of the territory actually in the other, as is just.

Effective Date: 10-01-1953



Section 307.36 - Corners of originally surveyed townships.

When the board of county commissioners considers that the public good so requires, it shall authorize and require the county engineer to ascertain, by actual survey and evidence, the corners of each or any of the originally surveyed townships in such county, and there place, perpendicularly in the ground, a stone post, not less than ten inches in diameter nor less than three feet long. The board shall furnish the posts, and all expenses of the county shall be paid from the county treasury.

Effective Date: 10-01-1953



Section 307.37 - Adoption of county building code.

(A) As used in division (B)(3) of this section, "proposed new construction" means a proposal to erect, construct, repair, alter, redevelop, or maintain a single-family, two-family, or three-family dwelling or any structure that is regulated by the Ohio building code.

(B)

(1)

(a) The board of county commissioners may adopt local residential building regulations governing residential buildings as defined in section 3781.06 of the Revised Code, to be enforced within the unincorporated area of the county or within districts the board establishes in any part of the unincorporated area. No local residential building regulation shall differ from the state residential building code the board of building standards establishes pursuant to Chapter 3781. of the Revised Code unless the regulation addresses subject matter not addressed by the state residential building code or is adopted pursuant to section 3781.01 of the Revised Code.

(b) The board of county commissioners may, by resolution, adopt, administer, and enforce within the unincorporated area of the county, or within districts the board establishes in the unincorporated area, an existing structures code pertaining to the repair and continued maintenance of structures and the premises of those structures provided that the existing structures code governs subject matter not addressed by, and is not in conflict with, the state residential building code adopted pursuant to Chapter 3781. of the Revised Code. The board may adopt by incorporation by reference a model or standard code prepared and promulgated by the state, any agency of this state, or any private organization that publishes a recognized or standard existing structures code.

(c) The board shall assign the duties of administering and enforcing any local residential building regulations or existing structures code to a county officer or employee who is trained and qualified for those duties and shall establish by resolution the minimum qualifications necessary to perform those duties.

(2) The board may adopt regulations for participation in the national flood insurance program as defined in section 1521.01 of the Revised Code and regulations for the purposes of section 1506.04 or 1506.07 of the Revised Code governing the prohibition, location, erection, construction, redevelopment, or floodproofing of new buildings or structures, substantial improvements to existing buildings or structures, or other development in unincorporated territory within flood hazard areas identified under the "Flood Disaster Protection Act of 1973," 87 Stat. 975, 42 U.S.C.A. 4002, as amended, or within Lake Erie coastal erosion areas identified under section 1506.06 of the Revised Code, including, but not limited to, residential, commercial, institutional, or industrial buildings or structures or other permanent structures, as defined in section 1506.01 of the Revised Code. Rules adopted under division (B)(2) of this section shall not conflict with the state residential and nonresidential building codes adopted pursuant to section 3781.10 of the Revised Code.

(3)

(a) A board may adopt regulations that provide for a review of the specific effects of a proposed new construction on existing surface or subsurface drainage. The regulations may require reasonable drainage mitigation and reasonable alteration of a proposed new construction before a building permit is issued in order to prevent or correct any adverse effects that the proposed new construction may have on existing surface or subsurface drainage. The regulations shall not be inconsistent with, more stringent than, or broader in scope than standards adopted by the natural resource conservation service in the United States department of agriculture concerning drainage or rules adopted by the environmental protection agency for reducing, controlling, or mitigating storm water runoff from construction sites, where applicable. The regulations shall allow a person who is registered under Chapter 4703. or 4733. of the Revised Code to prepare and submit relevant plans and other documents for review, provided that the person is authorized to prepare the plans and other documents pursuant to the person's registration.

(b) If regulations are adopted under division (B)(3) of this section, the board shall specify in the regulations a procedure for the review of the specific effects of a proposed new construction on existing surface or subsurface drainage. The procedure shall include at a minimum all of the following:

(i) A meeting at which the proposed new construction shall be examined for those specific effects. The meeting shall be held within thirty days after an application for a building permit is filed or a review is requested unless the applicant agrees in writing to extend that time period or to postpone the meeting to another date, time, or place. The meeting shall be scheduled within five days after an application for a building permit is filed or a review is requested.

(ii) Written notice of the date, time, and place of that meeting, sent by regular mail to the applicant. The written notice shall be mailed at least seven days before the scheduled meeting date.

(iii) Completion of the review by the board of county commissioners not later than thirty days after the application for a building permit is filed or a review is requested unless the applicant has agreed in writing to extend that time period or postpone the meeting to a later time, in which case the review shall be completed not later than two days after the date of the meeting. A complete review shall include the issuance of any order of the board of county commissioners regarding necessary reasonable drainage mitigation and necessary reasonable alterations to the proposed new construction to prevent or correct any adverse effects on existing surface or subsurface drainage so long as those alterations comply with the state residential and nonresidential building codes adopted pursuant to section 3781.10 of the Revised Code. If the review is not completed within the thirty-day period or an extended or postponed period that the applicant has agreed to, the proposed new construction shall be deemed to have no adverse effects on existing surface or subsurface drainage, and those effects shall not be a valid basis for the denial of a building permit.

(iv) A written statement, provided to the applicant at the meeting or in an order for alterations to a proposed new construction, informing the applicant of the right to seek appellate review of the denial of a building permit under division (B)(3)(b)(iii) of this section by filing a petition in accordance with Chapter 2506. of the Revised Code.

(c) The regulations may authorize the board, after obtaining the advice of the county engineer, to enter into an agreement with the county engineer or another qualified person or entity to carry out any necessary inspections and make evaluations about what, if any, alterations are necessary to prevent or correct any adverse effects that a proposed new construction may have on existing surface or subsurface drainage.

(d) Regulations adopted pursuant to division (B)(3) of this section shall not apply to any property that a platting authority has approved under section 711.05, 711.09, or 711.10 of the Revised Code and shall not govern the same subject matter as the state residential or nonresidential building codes adopted pursuant to section 3781.10 of the Revised Code.

(e) As used in division (B)(3) of this section, "subsurface drainage" does not include a household sewage treatment system as defined in section 3709.091 of the Revised Code.

(C)

(1) Any regulation, code, or amendment may be adopted under this section only after a public hearing at not fewer than two regular or special sessions of the board. The board shall cause notice of any public hearing to be published in a newspaper of general circulation in the county once a week for the two consecutive weeks immediately preceding the hearing, except that if the board posts the hearing notice on the board's internet site on the world wide web, the board need publish only one notice of the hearing in a newspaper of general circulation if that newspaper notice includes the board's internet site and a statement that the notice is also posted on the internet site. Any notice of a public hearing shall include the time, date, and place of the hearing.

(2) Any proposed regulation, code, or amendment shall be made available to the public at the board office. The regulations or amendments shall take effect on the thirty-first day following the date of their adoption.

(D)

(1) No person shall violate any regulation, code, or amendment the board adopts under sections 307.37 to 307.40 of the Revised Code.

(2) Each day during which an illegal location, erection, construction, floodproofing, repair, alteration, development, redevelopment, or maintenance continues may be considered a separate offense.

(E) Regulations or amendments the board adopts pursuant to this section, with the exception of an existing structures code, do not affect buildings or structures that exist or on which construction has begun on or before the date the board adopts the regulation or amendment.

(F)

(1) The board may create a building department and employ the personnel it determines necessary to administer and enforce any local residential building regulations or existing structures code the board adopts pursuant to this section. The building department may enforce the state residential and nonresidential building codes adopted pursuant to Chapter 3781. of the Revised Code if the building department is certified pursuant to section 3781.10 of the Revised Code to enforce those codes.

(2) The board may direct the building department, upon certification, to exercise enforcement authority and to accept and approve plans pursuant to sections 3781.03 and 3791.04 of the Revised Code for the class of building for which the department and personnel are certified.

Effective Date: 10-29-2003; 05-06-2005; 05-27-2005; 04-06-2007



Section 307.38 - County building inspector - duties.

(A) To administer and enforce any local building regulations or existing structures code the board of county commissioners adopts under section 307.37 of the Revised Code and the state residential and nonresidential building codes the board of building standards establishes pursuant to Chapter 3781. of the Revised Code, the board of county commissioners may create, establish, fill, and fix the compensation of the position of county building inspector in the unclassified service. In lieu of creating that position, the board may assign the duties of the office to an existing county officer who is certified pursuant to section 3781.10 of the Revised Code.

(B) The board and a municipal corporation may enter into a contract under which one entity enforces for the other entity any local building regulations , existing structures code, or, if certified pursuant to section 3781.10 of the Revised Code, the state residential and nonresidential building codes in the other entity's jurisdiction.

(C) Pursuant to a contract authorizing such action, the board may contract on behalf of one or more municipal corporations for another county or another municipal corporation to administer and enforce the state residential and nonresidential building codes, any local residential building regulations, and any existing structures code within the municipal corporations seeking those services. The contract the board enters into on behalf of these municipal corporations shall specify which county or municipal corporation is responsible for administering and enforcing the codes and regulations and obtaining the appropriate certification pursuant to division (E) of section 3781.10 of the Revised Code .

(D) In any county that has a building department certified pursuant to section 3781.10 of the Revised Code and that has a board of building appeals certified pursuant to section 3781.20 of the Revised Code, any contract the board enters into with a municipal corporation or another county to administer and enforce the state residential and nonresidential building codes shall require the board of building appeals in the certified county to hear appeals from adjudication orders pertaining to the enforcement of Chapters 3781. and 3791. of the Revised Code and any rules adopted pursuant to those chapters within the municipal corporation or county.

Effective Date: 07-18-1990; 05-27-2005



Section 307.381 - Establishing county board of building appeals.

(A) The board of county commissioners of any county that has a building department certified pursuant to section 3781.10 of the Revised Code may by resolution establish a county board of building appeals, make appointments to the board, and fix the compensation, if any, of the board members.

(B) Upon certification under section 3781.20 of the Revised Code, the county board of building appeals shall hear and decide appeals from adjudication orders of the county building inspector or other officer assigned to perform the building official's duties pertaining to the enforcement within the jurisdiction of Chapters 3781. and 3791. of the Revised Code and any rules adopted pursuant to those chapters.

Effective Date: 10-13-1983; 05-27-2005



Section 307.39 - Publication of building regulations.

Building regulations, as adopted, amended, or changed by the board of county commissioners, shall be made available to the public at the office of the board, and the section numbers and a notice of the availability of such regulations shall be published in at least one newspaper of general county-wide circulation within ten days after their adoption, amendment, or change.

Effective Date: 06-13-1974



Section 307.40 - Injunction.

(A)

(1) No person shall erect, construct, alter, repair, or maintain any residential building as defined in section 3781.06 of the Revised Code, within the unincorporated portion of any county in which the board of county commissioners has created a building department to administer and enforce local building regulations or an existing structures code unless that person fully complies with the local building regulations and existing structures code.

(2) No person shall erect, construct, alter, repair, or maintain any residential building as defined in section 3781.06 of the Revised Code within the unincorporated portion of any county in which a certified building department has jurisdiction to enforce the state residential building code unless that person fully complies with the state residential building code.

(B) In addition to any remedies provided by law, if any building is being erected, constructed, altered, repaired, or maintained in violation of the local building regulations , the existing structures code, or the state residential building code in a county in which a certified building department enforces the state code, the board, the prosecuting attorney, the county building inspector , or any owner of an adjacent, contiguous, or neighboring property who would be especially damaged by that violation may institute a suit for injunction, abatement, or other appropriate action to prevent the violation .

(C) Sections 307.37 to 307.40 of the Revised Code do not confer any power on any board of county commissioners with respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of any public utility or railroad, whether publicly or privately owned, or the use of land by any public utility or railroad for the operation of its business.

Effective Date: 09-11-1961; 05-27-2005



Section 307.41 - Purchase or lease of motor vehicles.

Whenever the board of county commissioners deems it necessary to purchase or lease motor vehicles for its use, or for the use of any department, commission, board, office, or agency under its direct supervision, or for the use of any elected county official or his employees, it shall adopt a resolution setting forth the necessity for such purchase or lease, together with a statement of the kind and number of vehicles required and the estimated cost of purchasing or leasing each. Upon adoption of the resolution the board may purchase or lease such vehicles, subject to sections 307.86 to 307.92 of the Revised Code.

Effective Date: 08-11-1975



Section 307.42 - Use of vehicles to be regulated.

Motor vehicles purchased or leased as provided by section 307.41 of the Revised Code shall be for the use of the county commissioners or other county officials, their use to be subject to the regulation of the board of county commissioners. Vehicles shall be used by the officials, deputies, and employees in lieu of hiring vehicles unless the county vehicles are not available for such use. When vehicles are so purchased or leased, the board may purchase or lease supplies as are necessary. All vehicles shall be plainly and conspicuously lettered as the property of the county. No official or employee shall use or permit the use of any vehicle or any supplies for it, except in the transaction of public business or work of the county.

Effective Date: 08-11-1975



Section 307.43 - Use of county vehicle except for official business prohibited.

No person shall use or drive any automobile, motorcycle, or other conveyance owned, hired, or leased by the board of county commissioners for the use of any county official or employee, for any purpose other than the transaction of official business or in a ridesharing arrangement established in accordance with section 1551.25 of the Revised Code.

Effective Date: 05-21-1982



Section 307.44 - Liability insurance for motor vehicles owned by county.

The board of county commissioners may procure policies of insurance insuring officers and employees of the county against liability on account of damage or injury to persons and property, including liability on account of death by wrongful act, occasioned by the operation of a motor vehicle, motor vehicles with auxiliary equipment, or all self-propelling equipment or trailers owned or operated by the county. Whenever the board deems it necessary to procure such insurance, it shall adopt a resolution setting forth the necessity therefor, together with a statement of the estimated premium cost, and upon adoption of the resolution the board may purchase such insurance. The premium for such insurance or any other insurance covering county vehicular equipment may be paid out of the county road fund.

Effective Date: 10-01-1953



Section 307.441 - Errors and omissions insurance for officers, employees and judges.

(A) The board of county commissioners of each county may procure a policy or policies of insurance insuring the county recorder and the clerk of the court of common pleas and their deputies against liability on account of errors or omissions unknowingly made by them and for which they may be held liable.

The policy or policies of insurance shall be in an amount of not less than fifty thousand dollars.

(B) The board of county commissioners of each county may procure a policy or policies of insurance insuring the sheriff and his deputies against liability arising from the performance of their official duties.

(C) The board of county commissioners of each county may procure a policy or policies of insurance insuring the prosecuting attorney and assistant prosecuting attorneys against liability arising from the performance of their official duties.

(D) The board of county commissioners of each county may procure a policy or policies of insurance insuring the coroner, county engineer, county auditor, each county commissioner, and the county treasurer and their assistants against liability arising from the performance of their official duties.

(E) The board of county commissioners of each county may procure a policy or policies of insurance insuring any county employee against liability arising from the performance of the county employee's official duties.

(F) If the board of county commissioners of any county procures a policy or policies of insurance insuring any county official against liability arising from the performance of the county official's official duties as provided by divisions (A) to (D) of this section, it shall not refuse to procure a policy or policies of insurance insuring any other county official as authorized in those divisions, if such policy or policies are reasonably available.

(G) The board of county commissioners of any county may procure a policy or policies of insurance insuring the county director of job and family services, county department of job and family services employees, or foster caregivers associated with the county department of job and family services, against liability arising from the performance of their official duties.

(H) The board of county commissioners of each county may procure a policy or policies of insurance insuring the county public defender and the members of the county public defender commission against liability arising from the performance of their official duties. A joint board of county commissioners formed pursuant to section 120.23 of the Revised Code may, in accordance with the agreement of the participating boards of county commissioners, procure a policy or policies of insurance insuring the joint county public defender and the members of the joint county public defender commission against liability arising from the performance of their official duties.

(I) The board of county commissioners of each county may procure a policy or policies of insurance insuring the judges of the court of common pleas and any county court in the county, and the employees of those courts, against liability arising from the performance of their official duties.

Effective Date: 10-05-2000



Section 307.442 - [Repealed].

Effective Date: 06-07-1986



Section 307.443 - [Repealed].

Effective Date: 06-06-1988



Section 307.45 - Using property tax levied for criminal justice services.

(A) A board of county commissioners shall use money raised by a property tax levied for criminal justice services under division (LL) of section 5705.19 of the Revised Code to provide financial support for any of the following:

(1) The county sheriff or the police department of a municipal corporation or township in the county;

(2) The court of common pleas, any municipal court having jurisdiction throughout the county, or any county court;

(3) The county prosecuting attorney, any municipal attorney in the county, and any public defender agency or appointed counsel;

(4) Any county or municipal jail or other detention facility as defined in section 2921.01 of the Revised Code;

(5) The clerk of the court of common pleas, any clerk of a municipal court having jurisdiction throughout the county, or the clerk of any county court of all powers and duties vested in the clerk by law except, in the case of the clerk of the court of common pleas, the titling of motor vehicles or watercraft pursuant to Chapter 1548. or 4505. of the Revised Code;

(6) The county coroner;

(7) Any other public agency or private, nonprofit agency, the purposes of which in the county include the diversion, adjudication, detention, or rehabilitation of criminals or juvenile offenders.

(B) Before a private, nonprofit agency receives financial support from the board of county commissioners under this section, it shall enter into an agreement with the county providing for all of the following:

(1) That the agency shall keep current and accurate accounts of its uses of the money, shall conduct a financial audit of those uses at least annually, and shall provide a copy of each audit report to the board of county commissioners;

(2) That the agency is liable to repay to the county any money that is improperly used;

(3) Any other terms and conditions specified by the board of county commissioners.

(C) If the board of county commissioners discovers that a private, nonprofit agency has improperly used financial support provided under this section, it shall adopt and certify to the agency a resolution demanding that the agency repay the improperly used money. If the agency does not repay the money within a reasonable period of time, the board shall adopt a resolution directing the prosecuting attorney to bring a civil action to recover the money.

Effective Date: 04-21-1994



Section 307.46 - Expenses of arrest - payment.

When a recognizance, given in a case of felony, is collected, in addition to the fees allowed by law, the board of county commissioners may pay the expenses incurred by a person in procuring the arrest of the accused from the amount so collected and paid into the county treasury.

Effective Date: 10-01-1953



Section 307.47 - Relief for persons injured in automobiles commandeered by police officer.

The board of county commissioners shall provide for the relief, out of the general funds of the county, of any person temporarily or permanently disabled by reason of his automobile being commandeered by any police officer of the county or other political subdivision in the discharge of his duty. Such board shall pay, out of the general funds of the county, to the husband or wife or other dependents of any person whose death is caused by reason of his automobile being commandeered by any police officer of the county or other political subdivision in the discharge of his duty, the sum not to exceed five thousand dollars.

Effective Date: 10-01-1953



Section 307.48 - Proof of validity of claim.

The board of county commissioners may require such proof as it deems necessary to establish the validity of any claim under section 307.47 of the Revised Code.

Effective Date: 10-01-1953



Section 307.49 - Reward for apprehension of criminals.

The board of county commissioners may offer such rewards as the nature of the case requires, for the detection or apprehension of any person charged with or convicted of felony, and on the conviction of such person, pay it from the county treasury, together with all other necessary expenses, not otherwise provided for by law, incurred in making such detection or apprehension. The board may, on the collection of a recognizance given and forfeited by such person, pay the reward so offered, or any part thereof, together with all other necessary expenses so incurred and not otherwise provided for by law.

Effective Date: 10-01-1953



Section 307.50 - Expenses of pursuit and return of felon.

When any person charged with a felony has fled to any other state, territory, or country, and the governor has issued a requisition for such person or requested the president of the United States to issue extradition papers, or the prosecuting attorney of any county in the state seeking the return of a felon has received notice of waiver of extradition, the board of county commissioners may pay, from the county treasury to the agent designated in such requisition, request to the president, or order by the prosecuting attorney seeking return, all necessary expenses of pursuing and returning the person so charged, or so much of such expenses as seem just.

Effective Date: 02-05-1968



Section 307.51 - County law library resources board.

(A) As used in this section, "county office" means any officer, department, board, commission, or agency of a county.

(B) There is hereby created in each county a county law library resources board. The board shall consist of five members who shall be appointed and hold office as provided in section 307.511 of the Revised Code. Beginning on January 1, 2010, subject to appropriation pursuant to section 307.513 of the Revised Code, the board shall provide legal research, reference, and library services to the county and to the municipal corporations, townships, and courts within the county and shall manage the coordination, acquisition, and utilization of legal resources.

(C) The board shall employ a county law librarian who shall be the chief administrator of the county law library resources board and may employ additional staff to perform any functions as determined by the board. The board shall fix the compensation of the county law librarian and any additional employees. All employees of the county law library resources board shall be in the unclassified civil service of the county.

(D)

(1) The board may adopt any rules it considers necessary for its operation and shall adopt rules for the following:

(a) The expenditure of funds that are appropriated for its use pursuant to division (B) of section 307.513 of the Revised Code;

(b) Public access and hours of operation of the law library;

(c) Fees for services;

(d) The receipt of gifts to the county law library resources fund.

(2) The board shall not charge any fee for any service provided to any member of the general assembly or to any officer or employee of a county, municipal, or township government or court located within that county when the officer or employee is acting within the scope of the officer's or employee's employment.

(3) Fees for services do not include fees for access to the law library. The board shall not charge a fee for access to the law library.

(4) The county law librarian or the librarian's designee shall deposit all fees collected pursuant to this section by any employee of the county law library resources board into the county law library resources fund established pursuant to section 307.514 of the Revised Code.

(E) There is hereby established a transition advisory council that shall consist of those individuals serving as members of the board of trustees of the law library association of the county that, as of the effective date of this section, received fines, penalties, and moneys arising from forfeited bail under sections 3375.50 to 3375.53 of the Revised Code, as amended and repealed by this act. The transition advisory council shall exist from July 1, 2009 to December 31, 2010. After December 31, 2010, the board may create an advisory council that is comprised of persons engaged in the private practice of law and with expertise in the operation and funding of law libraries.

(F) Subject to the approval of the board of county commissioners of the county, the county law library resources board may contract with other county law library resources boards, the statewide consortium of law library resources boards, private entities, or public agencies for the provision of any services that the county law library resources board considers necessary.

(G) After January 1, 2010, no county office shall purchase, lease, rent, operate, or contract for the use of any legal research or reference materials available in print, audio, visual, or other medium or, notwithstanding section 307.842 of the Revised Code, any equipment necessary to support the utilization of that medium without prior approval of the board. If such approval is denied, the county office, notwithstanding section 307.842 of the Revised Code, may purchase, lease, rent, operate, or contract for the use of any legal research or reference materials available in print, audio, visual, or other medium at its own expense.

Effective Date: 2008 HB420 12-30-2008



Section 307.511 - Law library resources board members.

(A) The five members of the county law library resources board shall be residents of the county and shall be appointed as follows:

(1) The prosecuting attorney of the county shall appoint one member whose initial term shall expire on December 31, 2010.

(2) The administrative judges or presiding judges of all municipal courts and county courts within the county shall meet to appoint one member who is an attorney licensed to practice law in the state and in good standing before the supreme court of Ohio and whose initial term shall expire on December 31, 2011.

(3) The administrative judge or presiding judge of the court of common pleas of the county shall appoint one member who is an attorney licensed to practice law in the state and in good standing before the supreme court of Ohio and whose initial term shall expire on December 31, 2012.

(4) The board of county commissioners shall appoint one member whose initial term shall expire on December 31, 2013.

(5) The board of county commissioners shall appoint one member whose initial term shall expire on December 31, 2014.

(B) The member appointed pursuant to division (A)(5) of this section shall serve as the chairperson of the county law library resources board until December 31, 2010. After that date, the board shall select a chairperson from among the members of the board.

(C) During the period of July 1, 2009, through December 31, 2010, the county law library resources board shall consist of seven members and shall include members appointed pursuant to division (A) of this section and two members who are residents of the county appointed for this period by the board of trustees of the law library association within the county that, prior to the effective date of this section, receives fines, penalties, and moneys arising from forfeited bail pursuant to sections 3375.50 to 3375.53 of the Revised Code, as amended and repealed by this act.

(D) The initial appointments to the county law library resources board as provided in divisions (A) and (B) of this section shall be made on or before July 1, 2009, and for the term specified. Thereafter, terms for all members appointed pursuant to division (A) of this section shall be for five years, with each term ending on the same day of the same month as did the term that it succeeds.

(E) Each member of the board shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Vacancies shall be filled within sixty days after the vacancy occurs and shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(F) A member of the board of trustees of a law library association may serve as a member of a county law library resources board if the member discloses each membership to the board of trustees of the law library association and the county law library resources board.

Effective Date: 2008 HB420 12-30-2008



Section 307.512 - Law library resources board meetings.

Within fifteen days after July 1, 2009, the county law library resources board shall hold its initial meeting at the office of the board of county commissioners at a time that the chairperson of the county law library resources board determines. Thereafter, the board shall meet at least four times a year, as determined by the chairperson or at any other time as determined by a majority of the board. A majority of the members of the county law library resources board constitutes a quorum at any regular or special meeting.

Effective Date: 2008 HB420 12-30-2008



Section 307.513 - Annual board budget - appropriations from general fund.

(A) The county law library resources board shall prepare an annual estimate of the revenue and expenditures of the board for the calendar year commencing January 1, 2010, and for each year thereafter, and shall submit that estimate to the board of county commissioners as provided in section 5705.28 of the Revised Code. The estimate of expenses shall be sufficient to provide for the operation of the county law library resources board. The estimate of revenue shall clearly specify the source of the revenue and shall include a specific request for monies to be appropriated to the county law library resources fund established pursuant to section 307.514 of the Revised Code from the county general fund for the ensuing fiscal year.

(B) The board of county commissioners may appropriate funds from the county general fund for the use of the county law library resources board. Within fifteen days after the adoption of the annual appropriation measure pursuant to section 5705.38 of the Revised Code, the board of county commissioners shall transfer fifty per cent of the annual general fund appropriation to the county law library resources fund and shall transfer the remaining fifty per cent of the annual general fund appropriation not later than July 15 of each year. The funds appropriated by the board of county commissioners from the county law library resources fund shall be disbursed by the county auditor's warrant drawn on the county treasury five days after receipt of a voucher approved by the county law librarian pursuant to procedures established by the county law library resources board.

Effective Date: 2008 HB420 12-30-2008



Section 307.514 - County law library resources fund.

There is hereby created in each county treasury a county law library resources fund, effective January 1, 2010. The fund shall receive all revenue that is required to be deposited into the fund pursuant to division (D)(1) of section 307.51 and section 307.515 of the Revised Code, appropriated to the fund from the general fund by the board of county commissioners pursuant to section 307.513 of the Revised Code, or designated for deposit into the fund by gift or bequest from any person, firm, or corporation. Expenditures from the fund shall be made pursuant to the annual appropriation measure adopted by the board of county commissioners under section 5705.38 of the Revised Code.

Effective Date: 2008 HB420 12-30-2008



Section 307.515 - Allowance to law libraries from fines and penalties of municipal courts.

Amended and transferred from 3375.50

(A) All fines and penalties collected by, and moneys arising from forfeited bail in, a municipal court for offenses and misdemeanors brought for prosecution in the name of a municipal corporation under one of its penal ordinances, where there is in force a state statute under which the offense might be prosecuted, or brought for prosecution in the name of the state, except a portion of those fines, penalties, and moneys that, plus all costs collected monthly in those state cases, equal the compensation allowed by the board of county commissioners to the judges of the municipal court, its clerk, and the prosecuting attorney of that court in state cases, shall be retained by the clerk of that municipal court and shall be deposited by the clerk each month in the county law library resources fund that is created under section 307.514 of the Revised Code in the county in which that municipal corporation is located. The sum that the clerk of the municipal court deposits in the county law library resources fund shall in no month be less than twenty-five per cent of the amount of such fines, penalties, and moneys received in that month, without deducting the amount of the allowance of the board of county commissioners to the judges, clerk, and prosecuting attorney.

The total amount paid under this section in any one calendar year by the clerks of all municipal courts in any one county to the county law library resources fund shall in no event exceed the following amounts:

(1) In counties having a population of fifty thousand or less, seventy-five hundred dollars and the maximum amount paid by any of such courts shall not exceed four thousand dollars in any calendar year.

(2) In counties having a population in excess of fifty thousand but not in excess of one hundred thousand, eight thousand dollars and the maximum amount paid by any of such courts shall not exceed five thousand five hundred dollars in any calendar year.

(3) In counties having a population in excess of one hundred thousand but not in excess of one hundred fifty thousand, ten thousand dollars and the maximum amount paid by any of such courts shall not exceed seven thousand dollars in any calendar year.

(4) In counties having a population of in excess of one hundred fifty thousand, fifteen thousand dollars in any calendar year. The maximum amount to be paid by each clerk shall be determined by the county auditor in December of each year for the next succeeding calendar year and shall bear the same ratio to the total amount payable under this section from the clerks of all municipal courts in such county as the total fines, costs, and forfeitures received by the corresponding municipal court, bear to the total fines, costs, and forfeitures received by all the municipal courts in the county, as shown for the last complete year of actual receipts, on the latest available budgets of such municipal courts. Payments in the full amounts provided in this section shall be made monthly by each clerk in each calendar year until the maximum amount for such year has been paid. When that amount, so determined by the auditor, has been paid to the county law library resources fund, then no further payments shall be required in that calendar year from the clerk of that court.

(5) This section does not apply to fines collected by a municipal court for violations of division (B) of section 4513.263 of the Revised Code, or for violations of any municipal ordinance that is substantively comparable to that division, all of which shall be forwarded to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

(B) The county treasurer, upon the voucher of the county auditor, shall deposit fifty per cent of all moneys collected by a county court accruing from fines, penalties, and forfeited bail, unless otherwise distributed by law, in the county law library resources fund in that county that is created under section 307.514 of the Revised Code. The county treasurer shall deposit those moneys into that fund within thirty days after those moneys have been paid into the county treasury by the clerk of the county court.

This section does not apply to fines collected by a county court for violations of division (B) of section 4513.263 of the Revised Code, or for violations of any municipal ordinance that is substantively comparable to that division, all of which shall be forwarded to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

(C) In each county of the state, the clerk of the court of common pleas and the clerk of the probate court shall retain all fines and penalties collected by, and moneys arising from forfeited bail in, the court of common pleas and the probate court of that county for offenses and misdemeanors brought for prosecution in those courts in the name of the state and monthly shall deposit those moneys in the county law library resources fund in that county that is created under section 307.514 of the Revised Code. The total sums so deposited shall not exceed twelve hundred fifty dollars per annum, and when that amount has been deposited in the fund in accordance with this section then no further payments shall be required under this section in that calendar year from the clerks of those respective courts.

This section does not apply to fines collected by a court of common pleas for violations of division (B) of section 4513.263 of the Revised Code, all of which shall be forwarded to the treasurer of state as provided in division (E) of that section.

(D) In each county, the treasurer of the county or the treasurer of the municipal corporation shall deposit monthly fifty per cent of all fines and penalties collected by, and fifty per cent of moneys arising from forfeited bail in, any court in that county for offenses brought for prosecution under Chapters 4301. and 4303. of the Revised Code and the state traffic laws in the county legal resources fund in that county that is created under section 307.514 of the Revised Code. The sum so deposited in that fund by each treasurer shall not exceed twelve hundred dollars per annum under Chapters 4301. and 4303. of the Revised Code, and when that amount has been deposited in that fund in accordance with this section, then no further deposits shall be required under this section in that calendar year from those treasurers.

As used in this section, "state traffic laws" does not include division (B) of section 4513.263 of the Revised Code.

Effective Date: 2008 HB420 01-01-2010 This version is effective 01-01-2010



Section 307.516 - Multi-county law library resources commission.

(A) Upon the recommendation of the county law library resources boards of two or more adjacent counties, the boards of county commissioners of those counties may enter into a contract to form a multi-county law library resources commission for the purpose of collaborating on behalf of the member counties in carrying out any or all of the duties and responsibilities conferred upon a county law library resources board by sections 307.51 to 307.516 of the Revised Code. The commission shall administer the contract. Members of the commission shall consist of the chairperson of each participating county law library resources board and one member from each of the county law library resources boards, who shall be designated by the members of each of the county law library resources boards.

(B) The contract shall do all of the following:

(1) Prescribe the structure, management, and responsibilities of the commission;

(2) Provide for a process to establish the annual budget for the commission that includes a requirement that the annual budget be approved by all of the boards of county commissioners of the member counties;

(3) Apportion the annual operating costs of the commission to each member county;

(4) Designate the expenditure of funds from the county law library resources fund of each member county;

(5) Address amendments to the contract.

(C) The contract shall be for a period of not less than three calendar years and not more than five calendar years.

Effective Date: 2008 HB420 12-30-2008



Section 307.52 - Expert witnesses.

Upon the certificate of the prosecuting attorney or his assistant that the services of an expert or the testimony of expert witnesses in the examination or trial of a person accused of the commission of crime, or before the grand jury, were or will be necessary to the proper administration of justice, the board of county commissioners may allow and pay the expert such compensation as it deems just and proper and as the court approves.

Effective Date: 10-01-1953



Section 307.53 - Procedure when county auditor unable to sign bonds due to absence or disability.

Whenever, in the issuing of bonds by the board of county commissioners or by the board of township trustees, the signature of the county auditor is necessary, either to such bonds or to any documents or certificates in connection therewith, and by reason of the absence or disability of the auditor it is impossible to obtain his signature, on application by the board of county commissioners or by the board of township trustees to the court of common pleas of the county, such court shall designate a deputy to the auditor, or if there is no such deputy available, some other suitable person, to sign the name of such auditor and, if necessary, to affix his seal to such bonds, documents, or certificates, in such case such deputy or other person shall sign his own name beneath that of the auditor, and his signature shall be preceded by the words "Signed by" and followed by the words "Pursuant to order of the court of common pleas of . . . . . . . . county." All bonds, documents, or certificates so signed shall have the same validity, force, and effect as though signed personally by the auditor.

Effective Date: 09-25-1961



Section 307.54 - Registry and redemption of bonds.

All bonds issued by the board of county commissioners shall be correctly numbered in the order in which issued, and registered by the county auditor in a book provided by him and kept in his office. All warrants drawn upon the county treasurer for the payment of the principal and interest on such bonds shall specify the fund on which they are drawn. Upon delivering to the holder of any such bond a warrant upon the treasurer for its redemption, the auditor shall receive the bond and write across the face of it, in red ink, the word "Redeemed," with the proper date, and sign his name. Upon receiving the warrant which contains the number of the bond for the redemption of which it is drawn, the treasurer shall proceed to the office of the auditor, and there, in the presence of the auditor, write, in red ink, across the registry of the bond, the word "Redeemed," with the proper date, and sign his name. The auditor shall then deliver to the treasurer the original bond, for which he shall be credited in his semiannual settlements with the auditor and board of county commissioners.

Effective Date: 10-01-1953



Section 307.55 - Allowance and payment of claims against county.

(A) No claims against the county shall be paid otherwise than upon the allowance of the board of county commissioners, upon the warrant, including an electronic warrant authorizing direct deposit for payment of a county obligation in accordance with division (F) of section 9.37 of the Revised Code, of the county auditor, except in those cases in which the amount due is fixed by law or is authorized to be fixed by some other person or tribunal, in which case it shall be paid upon the warrant of the auditor upon the proper certificate of the person or tribunal allowing the claim.

(B) No public money shall be disbursed by the board or any of its members, but shall be disbursed by the county treasurer, upon the warrant, including an electronic warrant authorizing direct deposit for payment of a county obligation in accordance with division (F) of section 9.37 of the Revised Code, of the auditor specifying the name of the party entitled to such money, on what account, and upon whose allowance, if not fixed by law.

Effective Date: 06-15-2000



Section 307.56 - Appeal from decision of board of county commissioners.

A person aggrieved by the decision of the board of county commissioners may appeal to the court of common pleas, as provided by and under the authority of Chapter 2506. of the Revised Code. The court shall advance such appeal when perfected for immediate trial.

Where a board of county commissioners has adopted administrative regulations pursuant to various enabling sections of the Revised Code, such regulations may provide for an appeal or variance therefrom to a higher administrative authority, or board of appeals or variances, which authority or board is appointed by the board of county commissioners. The decisions of such higher authority or board of appeals or variances shall be considered, a "final order" as described in section 2506.01 of the Revised Code.

Effective Date: 03-14-1985



Section 307.561 - Settlement may include rezoning agreement or development plan approval.

Notwithstanding any contrary provision in another section of the Revised Code, section 303.12 of the Revised Code, or any vote of the electors on a petition for zoning referendum, a county may settle any court action by a consent decree or court-approved settlement agreement which may include an agreement to rezone any property involved in the action as provided in the decree or court-approved settlement agreement without following the procedures in section 303.12 of the Revised Code and also may include county approval of a development plan for any property involved in the action as provided in the decree or court-approved settlement agreement, provided that the court makes specific findings of fact that notice has been properly made pursuant to this section and the consent decree or court-approved settlement agreement is fair and reasonable.

If the subject of the consent decree or court-approved settlement agreement involves a zoning issue subject to referendum under section 303.12 of the Revised Code, the board of county commissioners shall publish notice of their intent to meet and consider and take action on the decree or court-approved settlement agreement and the date and time of the meeting in a newspaper of general circulation in the county at least fifteen days before the meeting. The board shall permit members of the public to express their objections to the consent decree or court-approved settlement agreement at the meeting. Copies of the proposed consent decree or court-approved settlement agreement shall be available to the public at the board's office during normal business hours.

At least ten days prior to the submission of a proposed consent decree or settlement agreement to the court for its review and consideration, the plaintiff in the action involving the consent decree or settlement agreement shall publish a notice that shall include the caption of the case, the case number, and the court in which the consent decree or settlement agreement will be filed, the intention of the parties in the action to file a consent decree or settlement agreement, and, when applicable, a description of the real property involved and the proposed change in zoning or permitted use, in a newspaper of general circulation in the county.

Effective Date: 05-06-2005



Section 307.57 - May execute bonds of indemnity.

If the county owns any securities of the United States, or any other securities, and they have been lost, destroyed, or stolen, the board of county commissioners, if necessary for the procuring of duplicates or for the recovery of the amount of such certificates, may execute and deliver on behalf of the county bonds of indemnity to the United States, or other person, corporation, or municipal corporation bound to pay such securities, against all loss or liability for or on account of the securities so lost, destroyed, or stolen.

Effective Date: 10-01-1953



Section 307.58 - Transcribing of certain records.

The board of county commissioners may have any of the records or books in the office of the county auditor, county recorder, or county engineer, transcribed into other books by the officers having charge of such books.

The records and books so made shall have the same force and be as valid in law as evidence as the records and books from which they were taken.

Effective Date: 10-01-1953



Section 307.59 - Transcribing of court records.

When a record, journal, or other book belonging to any of the courts, is so worn or defaced as to require transcribing, the board of county commissioners shall order it done by the officer in charge of such records.

Effective Date: 10-01-1953



Section 307.60 - Appropriation for compensation or recruitment of physicians or other medical personnel.

(A) The board of county commissioners may allow a physician or surgeon making a post mortem examination at the instance of the coroner or other officer such compensation as it deems proper.

(B) A board of county commissioners may appropriate annually an amount to any municipal corporation within the county to be used to compensate or recruit physicians or other medical personnel who provide medical services for residents of the municipal corporation. Before making such an appropriation, the board shall obtain a resolution from the legislative authority of the municipal corporation certifying that the appropriation is necessary to attract physicians and other medical personnel to provide services within the municipal corporation.

Effective Date: 09-30-1976



Section 307.61 - Institutions subject to inspection of commissioners or board of health.

Each public or private hospital, reformatory home, house of detention, private asylum, and correctional institution shall be open at all times to the inspection of the board of county commissioners or the board of health of the general health district or the city health district in which the institution is situated.

Effective Date: 10-06-1994



Section 307.62 - Crime victim assistance program - appropriating moneys.

(A) As used in this section:

(1) "County agency" includes any department, authority, commission, office, or board of the county.

(2) "Crisis intervention services" means short-term emotional or psychological aid provided in the form of counseling or referral for crime victims.

(3) "Emergency services" means the provision of aid including temporary shelter for victims who cannot safely remain in their current lodgings, repair of locks or boarding up of windows to prevent the immediate reburglarization of a home or an apartment, or provision of petty cash for meeting immediate needs related to transportation, food, shelter, and other necessities.

(4) "Support services" includes follow-up counseling, guidance for resolution of problems caused by the crime, and assistance in obtaining aid and services from social service agencies, criminal justice agencies, and the police.

(5) "Court-related services" means services calculated to assist crime victims in participating in criminal justice proceedings involving crimes committed against such victims, including transportation to court, child care while in court or at a court-related proceeding, escort services, and the filing of requests for restraining orders. "Court-related services" does not include the provision of an attorney to represent the crime victim in any criminal prosecution based upon the crime committed against such victim.

(6) "Crime prevention services" means educational programs and materials to help avoid and prevent the commission of criminal acts in the future.

(7) "Victim and offender mediation services" means services designed to provide victims the opportunity for a meeting to ask questions, express feelings, or discuss restitution agreements with the convicted offenders or delinquent juveniles involved in the crimes against such victims.

(B) In addition to any money from another source appropriated for the same purpose, the board of county commissioners of any county may appropriate to a county agency, or grant to a private, nonprofit corporation or association, the money derived from a tax levied pursuant to division (II) of section 5705.19 of the Revised Code, for the public purpose of providing and maintaining in the county a crime victim assistance program offering crisis intervention services, emergency services, support services, court-related services, crime prevention services, or victim and offender mediation services. Money appropriated or granted under this section may be used to pay the salaries of employees of the county agency or of the private, nonprofit corporation or association who provide those services to clients of the agency, corporation, or association, but shall not be used to pay the fees of attorneys, doctors, mental health counselors, or other professionals who are not employees of the agency, corporation, or association.

All or some of the money may be given by the board in the form of a grant to a private, nonprofit corporation or association, if such corporation or association applies, on an application form prescribed by the board, for a grant to provide and maintain a crime victim assistance program. The board shall evaluate the application, and if such application is approved, the board shall enter into an agreement with the corporation or association granting all or some of the money. The agreement shall specify the following conditions for use of the money granted:

(1) That the recipient of the grant money shall keep current and accurate accounts of its use of the grant money;

(2) That, in accordance with rules adopted by the auditor of state pursuant to section 117.20 of the Revised Code, at least annually the recipient shall audit its crime victim assistance program. The recipient may contract with private auditors for performance of these audits. The cost of the audits shall be paid out of the grant money, except that no more than ten thousand dollars of the grant money may be expended per year on audits. A copy of the fiscal audit report shall be provided to the director of the recipient providing the crime victim assistance program, the board, the auditor of state, and the county auditor.

(3) That the recipient is liable to repay to the board any grant money that is improperly used;

(4) That the recipient shall repay to the board all grant money remaining unused at the end of the fiscal year or other accounting period for which the board granted the money. However, when the recipient is to receive grant money in the next succeeding fiscal year or other accounting period following the fiscal year or other accounting period for which the board granted the money, the recipient need not repay the grant money remaining unused.

(5) That a summary of program activities offered under the recipient crime victim assistance program annually be provided to the board.

The board shall not expend any money granted under this section until it has received a written agreement, signed by an officer or agent of the recipient authorized to legally bind the recipient, embodying all conditions stated in division (B) of this section and any other conditions specified in the agreement, regarding the use of the money granted by the board.

Upon discovering that money granted under this section is being or has been improperly used, the board, by resolution, shall demand that the recipient repay the improperly used money and shall transmit a certified copy of the resolution to the recipient. If the recipient does not repay the improperly used money within a reasonable period of time, the board shall direct the prosecuting attorney to bring a civil action to recover the improperly used money.

Effective Date: 07-01-1992



Section 307.621 - Establishing child fatality review board.

A board of county commissioners shall appoint a health commissioner of the board of health of a city or general health district that is entirely or partially located in the county in which the board of county commissioners is located to establish a child fatality review board to review the deaths of children under eighteen years of age. The boards of county commissioners of two or more counties may, by adopting a joint resolution passed by a majority of the members of each participating board of county commissioners, create a regional child fatality review board to serve all participating counties. The joint resolution shall appoint, for each county participating as part of the regional review board, one health commissioner from a board of health of a city or general health district located at least in part in each county. The health commissioners appointed shall select one of their number as the health commissioner to establish the regional review board. The regional review board shall be established in the same manner as provided for single county review boards.

In any county that has a body acting as a child fatality review board on the effective date of this section, the board of county commissioners of that county, in lieu of having a health commissioner establish a child fatality review board, shall appoint that body to function as the child fatality review board for the county. The body shall have the same duties, obligations, and protections as a child fatality review board appointed by a health commissioner. The board of county commissioners or an individual designated by the board shall convene the body as required by section 307.624 of the Revised Code.

Effective Date: 10-05-2000



Section 307.622 - Members of child fatality review board.

(A) The health commissioner of the board of health of a city or a general health district who is appointed under section 307.621 of the Revised Code to establish the child fatality review board shall select six members to serve on the child fatality review board along with the commissioner. The review board shall consist of the following:

(1) A county coroner or designee;

(2) The chief of police of a police department or the sheriff that serves the greatest population in the county or region or a designee of the chief or sheriff;

(3) The executive director of a public children services agency or designee;

(4) A public health official or designee;

(5) The executive director of a board of alcohol, drug addiction, and mental health services or designee;

(6) A physician who holds a certificate issued pursuant to Chapter 4731. of the Revised Code authorizing the practice of medicine and surgery or osteopathic medicine and surgery, specializes in pediatric or family medicine, and currently practices pediatric or family medicine.

(B) The majority of the members of a review board may invite additional members to serve on the board. The additional members invited under this division shall serve for a period of time determined by a majority of the members described in division (A) of this section. An additional member shall have the same authority, duties, and responsibilities as members described in division (A) of this section.

(C) A vacancy in a child fatality review board shall be filled in the same manner as the original appointment.

(D) A child fatality review board member shall not receive any compensation for, and shall not be paid for any expenses incurred pursuant to, fulfilling the member's duties on the board unless compensation for, or payment for expenses incurred pursuant to, those duties is received pursuant to a member's regular employment.

Effective Date: 10-05-2000



Section 307.623 - Child fatality review board - purpose and duties.

The purpose of the child fatality review board is to decrease the incidence of preventable child deaths by doing all of the following:

(A) Promoting cooperation, collaboration, and communication between all groups, professions, agencies, or entities that serve families and children;

(B) Maintaining a comprehensive database of all child deaths that occur in the county or region served by the child fatality review board in order to develop an understanding of the causes and incidence of those deaths;

(C) Recommending and developing plans for implementing local service and program changes and changes to the groups, professions, agencies, or entities that serve families and children that might prevent child deaths;

(D) Advising the department of health of aggregate data, trends, and patterns concerning child deaths.

Effective Date: 10-05-2000



Section 307.624 - Organization of child fatality review board.

The board of county commissioners, or if a regional child fatality review board is established, the group of health commissioners appointed to select the health commissioner to establish the regional review board, shall designate either the health commissioner that establishes the review board or a representative of the health commissioner to convene meetings and be the chairperson of the review board. If a regional review board includes a county with more than one health district, the regional review board meeting shall be convened in that county. If more than one of the counties participating on the regional review board has more than one health district, the person convening the meeting shall select one of the counties with more than one health district as the county in which to convene the meeting. The person designated to convene the review board shall convene it at least once a year to review, in accordance with this section and the rules adopted by the department of health under section 3701.045 of the Revised Code, the deaths of all children under eighteen years of age who, at the time of death, were residents of the county or, if a regional review board, one of the participating counties.

Effective Date: 10-05-2000



Section 307.625 - No review while investigation pending.

A child fatality review board may not conduct a review of the death of a child described in section 307.624 of the Revised Code while an investigation of the death or prosecution of a person for causing the death is pending unless the prosecuting attorney agrees to allow the review. The law enforcement agency conducting the criminal investigation, on the conclusion of the investigation, and the prosecuting attorney prosecuting the case, on the conclusion of the prosecution, shall notify the chairperson of the review board of the conclusion.

Effective Date: 10-05-2000



Section 307.626 - Annual report.

(A) By the first day of April of each year, the person convening the child fatality review board shall prepare and submit to the Ohio department of health a report that summarizes the following information with respect to the child deaths that were reviewed by the review board in the previous calendar year:

(1) The cause of death;

(2) Factors contributing to death;

(3) Age;

(4) Sex;

(5) Race;

(6) The geographic location of death;

(7) The year of death.

The report shall specify the number of child deaths that were not reviewed during the previous calendar year.

The report may include recommendations for actions that might prevent other deaths, as well as any other information the review board determines should be included.

(B) Reports prepared under division (A) of this section shall be considered public records under section 149.43 of the Revised Code.

(C) The child fatality review board shall submit individual data with respect to each child death review into the Ohio department of health child death review database or the national child death review database. The individual data shall include the information specified in division (A) of this section and any other information the board considers relevant to the review. Individual data related to a child death review that is contained in the Ohio department of health child death review database is not a public record under section 149.43 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-2000



Section 307.627 - Accessing confidential information.

(A) Notwithstanding section 3701.243 and any other section of the Revised Code pertaining to confidentiality, any individual; public children services agency, private child placing agency, or agency that provides services specifically to individuals or families; law enforcement agency; or other public or private entity that provided services to a child whose death is being reviewed by a child fatality review board, on the request of the review board, shall submit to the review board a summary sheet of information. With respect to a request made to a health care entity, the summary sheet shall contain only information available and reasonably drawn from the child's medical record created by the health care entity. With respect to a request made to any other individual or entity, the summary shall contain only information available and reasonably drawn from any record involving the child that the individual or entity develops in the normal course of business. On the request of the review board, an individual or entity may, at the individual or entity's discretion, make any additional information, documents, or reports available to the review board. For purposes of the review, the review board shall have access to confidential information provided to the review board under this division or division (H)(4) of section 2151.421 of the Revised Code, and each member of the review board shall preserve the confidentiality of that information.

(B) Notwithstanding division (A) of this section, no person, entity, law enforcement agency, or prosecuting attorney shall provide any information regarding the death of a child to a child fatality review board while an investigation of the death or prosecution of a person for causing the death is pending unless the prosecuting attorney has agreed pursuant to section 307.625 of the Revised Code to allow review of the death.

Effective Date: 10-05-2000



Section 307.628 - Immunity.

(A) An individual or public or private entity providing information, documents, or reports to a child fatality review board is immune from any civil liability for injury, death, or loss to person or property that otherwise might be incurred or imposed as a result of providing the information, documents, or reports to the review board.

(B) Each member of a review board is immune from any civil liability for injury, death, or loss to person or property that might otherwise be incurred or imposed as a result of the member's participation on the review board.

Effective Date: 10-05-2000



Section 307.629 - Unauthorized dissemination of confidential information.

(A) Except as provided in sections 5153.171 to 5153.173 of the Revised Code, any information, document, or report presented to a child fatality review board, all statements made by review board members during meetings of the review board, all work products of the review board, and child fatality review data submitted by the child fatality reviewboard to the department of health or a national child death review database, other than the report prepared pursuant to division (A) of section 307.626 of the Revised Code, are confidential and shall be used by the review board , its members, and the department of health only in the exercise of the proper functions of the review board and the department.

(B) No person shall permit or encourage the unauthorized dissemination of the confidential information described in division (A) of this section.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor of the second degree.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-2000



Section 307.63 - Establishing countywide public safety communications system.

(A) As used in this section, "countywide public safety communications system" means a system of communications facilities, equipment, and services that helps to provide immediate field exchange of police, fire, and emergency medical services information between the county and participating states, political subdivisions, and other public entities, without regard to which jurisdiction holds title to real or personal property used in the system or employs the persons responsible to dispatch emergency personnel using the system.

(B) A board of county commissioners may establish a countywide public safety communications system. The system shall be operated in accordance with division (B)(1), (2), or (3) of this section.

(1) In any county with a population of less than seven hundred fifty thousand, the county sheriff shall operate the countywide public safety communications system unless, before commencing operation of the system, the sheriff gives written notice to the board of county commissioners that he chooses not to do so. After the board of county commissioners receives such written notice from the sheriff, the board shall operate the system. Once the sheriff gives notice that he chooses not to operate the system, neither he nor any person occupying the office of county sheriff in the future may choose to operate the system at a later date, except as provided in division (B)(3) of this section.

(2) In any county with a population of seven hundred fifty thousand or more, the board of county commissioners shall operate the system, unless the board and the county sheriff mutually agree that the sheriff will operate the system.

(3) In any county, after the board of county commissioners commences operation of a public safety communications system, if the board chooses to stop operating the system, the county sheriff may operate the system.

(C) The board of county commissioners may construct, acquire, or contract for communications facilities for the public safety communications system. In addition, the board may acquire or contract for computers and other equipment in connection with the system, provide equipment to the users of the system, maintain the facilities and equipment, employ personnel or contract for personal services, and exercise other powers as necessary to operate the system. The board may adopt policies or rules for the administration, operation, and maintenance of the system. If the county sheriff is the operator of the system, he may employ personnel in connection with the operation of the system.

(D) The board of county commissioners may enter into agreements with this state, political subdivisions of this state, an adjoining state or any of its political subdivisions, or any other public entity concerning the use of the countywide public safety communications system.

(E) A board of township trustees may enter into an agreement with the board of county commissioners pursuant to division (D) of this section.

(F) The authority granted to a county sheriff under division (B) of this section to operate a countywide public safety communications system does not apply in any county where, on and before the effective date of this section, the board of county commissioners is providing public safety communications facilities to, or coordinating the public safety communications needs of, municipal corporations, townships, or other entities or officials by means of officials or with employees not under the direct supervision of the county sheriff. However, if such a board of county commissioners and the county sheriff mutually agree that the sheriff will operate a countywide public safety communications system, he may operate it.

(G) Nothing in this section requires a county sheriff in a county with a population of less than seven hundred fifty thousand to use the public safety communications system to dispatch his employees.

Effective Date: 03-15-1993



Section 307.64 - Appropriating moneys from tax levies for economic development.

The board of county commissioners of any county may appropriate moneys derived from a tax levied pursuant to division (EE) of section 5705.19 of the Revised Code to be expended by the county for the creation and operation of an office or joint office of economic development pursuant to section 307.07 of the Revised Code, for any economic development purpose of the office or joint office, and to otherwise provide for the establishment and operation of a program of economic development. A board of county commissioners may appropriate funds under this section to pay expenses of a county land reutilization corporation organized under Chapter 1724. of the Revised Code if the board finds that the purposes of the expenses promote economic development in the county. As used in this section, "economic development" means promoting the economic welfare and improving the economic opportunities of the people in the county or in the counties participating in a joint office of economic development by assisting in the establishment or expansion within the county or counties of industrial, commercial, or research facilities and by creating and preserving job and employment opportunities for the people of the county or counties.

Effective Date: 10-30-1989; 2008 SB353 04-07-2009



Section 307.65 - Harbor improvements.

The board of county commissioners of any county bordering Lake Erie may construct, open, enlarge, excavate, improve, deepen, straighten, or extend any harbor located in whole or in part within such county, and within the corporate limits of a municipal corporation having an aggregate tax duplicate of less than five hundred million dollars, and any such work shall be a permanent improvement within section 133.15 of the Revised Code. Such authority shall not be exercised, nor shall any proceeding for the submission of the question of issuing bonds for the work be taken, until the legislative authority of such municipal corporation, by resolution, has consented thereto.

Effective Date: 10-30-1989



Section 307.66 - Memorial day appropriations.

The board of county commissioners, annually, shall appropriate, and advance upon application made no more than one hundred twenty days prior to memorial day, to each garrison or naval branch of the Army and Navy Union, U.S.A. and to each chartered post, garrison, or naval branch of any organization of veterans recognized and chartered by the congress, upon request of their officials, in the county, a sum of money not to exceed five hundred dollars to aid in defraying the expenses of memorial day.

Each such organization applying for an advance of funds shall submit with its application a statement of expenses incurred up to the time the application for an advance is submitted. Each such organization receiving money from this appropriation shall file a sworn statement accounting for the complete expenditures of the funds with the board within sixty days after the memorial day for which the funds were provided. Any unexpended funds shall be returned to the board of county commissioners within this period. Any organization failing to file a sworn statement within the prescribed time accounting for the complete expenditure of the funds shall not be eligible to receive an appropriation the following year. Two or more separate veterans' organizations, or two or more posts, garrisons, or naval branches of one or more veterans' organizations, or both, may pool their entitlements to funds and submit a joint or consolidated statement of expenses. Allowable items shall include expenses for arrangement of, support of, or participation in, local or countywide observances as may be desirable in the community; expenses for mapping, marking, and decorating graves of veterans; and other items incidental to these expenses.

The board of township trustees may, on or before the fifteenth day of May in each year, appropriate a sum to be determined by the board for each post within the township, from the general expense fund of the township, for the purpose of properly observing memorial day within the township, and if any post is located within the township, the appropriation shall be made to that post. Any municipal corporation located within a township may cooperate with the township, or with the county, in observing memorial day, and the legislative authority of the municipal corporation may make the necessary appropriation for the observance.

If any posts have become extinct or unable to attend to memorial day services, the appropriation by the board of county commissioners or the board of township trustees shall be made to a post or unit of the sons of union veterans of the civil war, woman's relief corps, or daughters of veterans, or to any civic or patriotic organization willing and able to undertake and perform the work of commemoration and observance of memorial day. If the appropriation by the board of county commissioners is made to a civic organization, it shall not exceed one hundred dollars.

Effective Date: 05-30-2002



Section 307.67 - County may give aid to establish canal or waterway.

Whenever a canal or waterway of substantially definite route is authorized to be constructed by or under the authority, management, and control of the government of the United States, or of this state, either separately or jointly, or in co-operation with any state, or under the authority, management, and control of any state adjoining this state, to connect the great lakes or the ocean with the navigable waters of this state, or with the navigable waters of any adjoining state, by a route situated within or partly within and partly without the state, suitable for steamships, steamboats, barges, or other vessels, any county situated on the route thereof or connected therewith by navigable waters, railroad, or other highway of commerce, in such manner that the construction of such canal or waterway will be for the general public benefit of the community of such county, may give aid by the appropriation of money or the issue of bonds as provided by section 307.68 of the Revised Code.

Provided, that such canal or waterway shall be and remain exclusively a public enterprise, under public management, control, and operation, free from the private management, interest, or possession in any way of any individual company, corporation, association, or institution.

Provided, further, that of any surplus of tolls, rates, and charges accruing from the operation of such canal or waterway, or the sale of water or water power or from other income remaining after payment of the cost of operation, maintenance, and improvement, such county shall receive such proportionate part as its contribution bears to the total sum contributed for the construction of the canal or waterway.

Effective Date: 10-01-1953



Section 307.671 - Cooperative agreement for sales tax levy and bond issuance for port authority educational and cultural facility.

(A) As used in this section:

(1) "Bonds" means, as the context requires: general obligation bonds of the county, or notes in anticipation thereof, described in division (B)(1)(b) of this section; revenue bonds of the port authority described in division (B)(2)(a) of this section; and urban renewal bonds, or notes in anticipation thereof, of the host municipal corporation described in division (B)(3)(a) of this section.

(2) "Corporation" means a nonprofit corporation that is organized under the laws of this state and that includes within the purposes for which it is incorporated the authorization to lease and operate facilities such as a port authority educational and cultural facility.

(3) "Debt service charges" means, for any period or payable at any time, the principal of and interest and any premium due on bonds for that period or payable at that time whether due at maturity or upon mandatory redemption, together with any required deposits to reserves for the payment of principal of and interest on such bonds, and includes any payments required by the port authority to satisfy any of its obligations arising from any guaranty agreements, reimbursement agreements, or other credit enhancement agreements described in division (C) of this section.

(4) "Host municipal corporation" means the municipal corporation within the boundaries of which the port authority educational and cultural facility is located.

(5) "Port authority" means a port authority created pursuant to the authority of section 4582.02 of the Revised Code by a county and a host municipal corporation.

(6) "Port authority educational and cultural facility" means a facility located within an urban renewal area that may consist of a museum, archives, library, hall of fame, center for contemporary music, or other facilities necessary to provide programs of an educational and cultural nature, together with all parking facilities, walkways, and other auxiliary facilities, real and personal property, property rights, easements, and interests that may be appropriate for, or used in connection with, the operation of the facility.

(7) "Urban renewal area" means an area of a host municipal corporation that the legislative authority of the host municipal corporation has, at any time, designated as appropriate for an urban renewal project pursuant to Chapter 725. of the Revised Code.

(B) The board of county commissioners of a county, a port authority, and a host municipal corporation may enter into a cooperative agreement with a corporation, under which:

(1) The board of county commissioners agrees to do all of the following:

(a) Levy a tax under division (D) of section 5739.09 of the Revised Code exclusively for the purposes described in divisions (B)(1)(c) and (d) of this section;

(b) Issue general obligation bonds of the county, or notes in anticipation thereof, pursuant to Chapter 133. of the Revised Code, for the purpose of acquiring, constructing, and equipping the port authority educational and cultural facility and contribute the proceeds from the issuance to the port authority for such purpose. The cooperative agreement may provide that such proceeds be deposited with and administered by the trustee pursuant to the trust agreement provided for in division (C) of this section.

(c) Following the issuance, sale, and delivery of the port authority revenue bonds provided for in division (B)(2)(a) of this section, and prior to the date certain stated in the cooperative agreement which shall be the date estimated for the completion of construction of the port authority educational and cultural facility, pledge and contribute to the port authority revenue from the tax levied pursuant to division (B)(1)(a) of this section, together with any investment earnings on that revenue, to pay a portion of the costs of acquiring, constructing, and equipping the port authority educational and cultural facility;

(d) Following such date certain, pledge and contribute to the corporation all or such portion as provided for in the cooperative agreement of the revenue from the tax, together with any investment earnings on that revenue, to pay a portion of the costs of the corporation of leasing the port authority educational and cultural facility from the port authority.

(2) The port authority agrees to do all of the following:

(a) Issue revenue bonds of the port authority pursuant to Chapter 4582. of the Revised Code for the purpose of acquiring, constructing, and equipping the port authority educational and cultural facility;

(b) Construct the port authority educational and cultural facility;

(c) Lease the port authority educational and cultural facility to the corporation;

(d) To the extent provided for in the cooperative agreement or the lease to the corporation, authorize the corporation to administer on behalf of the port authority the contracts for acquiring, constructing, or equipping a port authority educational and cultural facility;

(e) Use the revenue derived from the lease of the port authority educational and cultural facility to the corporation solely to pay debt service charges on the revenue bonds of the port authority described in division (B)(2)(a) of this section.

(3) The host municipal corporation agrees to do both of the following:

(a) Issue urban renewal bonds of the host municipal corporation, or notes in anticipation thereof, pursuant to Chapter 725. of the Revised Code for the purpose of acquiring and constructing the port authority educational and cultural facility and contribute the proceeds from the issuance to the port authority for such purpose. The cooperative agreement may provide that such proceeds be deposited with and administered by the trustee pursuant to the trust agreement provided for in division (C) of this section.

(b) To the extent provided for in the cooperative agreement, contribute to the county, for use by the county to pay debt service charges on the bonds of the county, or notes in anticipation thereof, described in division (B)(1)(b) of this section, any excess urban renewal service payments pledged by the host municipal corporation to the urban renewal bonds described in division (B)(3)(a) of this section and not required on an annual basis to pay debt service charges on the urban renewal bonds.

(4) The corporation agrees to do all of the following:

(a) Lease the port authority educational and cultural facility from the port authority;

(b) Operate and maintain the port authority educational and cultural facility pursuant to the lease;

(c) To the extent provided for in the cooperative agreement or the lease from the port authority, administer on behalf of the port authority the contracts for acquiring, constructing, or equipping a port authority educational and cultural facility.

(C) The pledges and contributions described in divisions (B)(1)(c) and (d) of this section and provided for in the cooperative agreement shall be for the period stated in the cooperative agreement, but shall not be in excess of the period necessary to provide for the final retirement of the port authority revenue bonds provided for in division (B)(2)(a) of this section and any bonds issued by the port authority to refund such bonds, and for the satisfaction by the port authority of any of its obligations arising from any guaranty agreements, reimbursement agreements, or other credit enhancement agreements relating to such bonds or to the revenues pledged to such bonds. The cooperative agreement shall provide for the termination of the cooperative agreement including the pledges and contributions described in divisions (B)(1)(c) and (d) of this section if the port authority revenue bonds provided for in division (B)(2)(a) of this section have not been issued, sold, and delivered within two years of the effective date of the cooperative agreement.

The cooperative agreement shall provide that any revenue bonds of the port authority shall be secured by a trust agreement between the port authority and a corporate trustee that is a trust company or bank having the powers of a trust company within or outside the state. The county may be a party to such trust agreement for the purpose of securing the pledge by the county of its contribution to the corporation pursuant to division (B)(1)(d) of this section. A tax levied pursuant to division (B)(1)(a) of this section is not subject to diminution by initiative or referendum or diminution by statute, unless provision is made therein for an adequate substitute therefor reasonably satisfactory to the trustee under the trust agreement that secures the revenue bonds of the port authority.

(D) A pledge of money by a county under this section shall not be net indebtedness of the county for purposes of section 133.07 of the Revised Code.

(E) If the terms of the cooperative agreement so provide, any contract for the acquisition, construction, or equipping of a port authority educational and cultural facility shall be made in such manner as is determined by the board of directors of the port authority, and unless the cooperative agreement provides otherwise, such a contract is not subject to division (A) of section 4582.12 of the Revised Code. The port authority may take the assignment of and assume any contracts for the acquisition, construction, and equipping of a port authority educational and cultural facility that previously have been authorized by either or both the host municipal corporation or the corporation. Such contracts likewise are not subject to division (A) of section 4582.12 of the Revised Code.

Any contract for the acquisition, construction, or equipping of a port authority educational and cultural facility entered into, assigned, or assumed pursuant to this division shall provide that all laborers and mechanics employed for the acquisition, construction, or equipping of the port authority educational and cultural facility shall be paid at the prevailing rates of wages of laborers and mechanics for the class of work called for by the port authority educational and cultural facility, which wages shall be determined in accordance with the requirements of Chapter 4115. of the Revised Code for the determination of prevailing wage rates.

Effective Date: 06-21-2002; 2008 SB353 04-07-2009



Section 307.672 - Cooperative agreement for sales tax levy and bond issuance with nonprofit corporation for municipal education and cultural facility.

(A) As used in this section:

(1) "Bonds" means general obligation bonds, or notes in anticipation thereof, of the county described in division (B)(1)(b) of this section, and general obligation bonds, or notes in anticipation thereof, of the host municipal corporation described in division (B)(2)(a) of this section.

(2) "Corporation" means a nonprofit corporation that is organized under the laws of this state and that includes within the purposes for which it is incorporated the authorization to lease and operate facilities such as a municipal educational and cultural facility.

(3) "Debt service charges" means, for any period or payable at any time, the principal of and interest and any premium due on bonds for that period or payable at that time whether due at maturity or upon mandatory redemption, together with any required deposits to reserves for the payment of principal of and interest on such bonds.

(4) "Host municipal corporation" means the municipal corporation within the boundaries of which a municipal educational and cultural facility is or will be located.

(5) "Municipal educational and cultural facility" means a facility that may consist of a museum, archives, library, hall of fame, center for contemporary music, or other facilities necessary to provide programs of an educational, recreational, and cultural nature, together with all parking facilities, walkways, and other auxiliary facilities, real and personal property, property rights, easements, and interests that may be appropriate for, or used in connection with, the operation of the facility.

(B) The legislative authorities of a county and a host municipal corporation may enter into a cooperative agreement with a corporation, under which:

(1) The legislative authority of the county agrees to:

(a) Levy a tax under division (E) of section 5739.09 of the Revised Code, for a period not to exceed fifteen years unless extended under that division for an additional period of time, to pay the costs of acquiring, constructing, equipping, and improving a municipal educational and cultural facility, including the debt service charges on bonds;

(b) Issue bonds of the county pursuant to Chapter 133. of the Revised Code for the purpose of acquiring, constructing, equipping, and improving a municipal educational and cultural facility;

(c) Contribute revenue from the tax and the proceeds from the bonds described in divisions (B)(1)(a) and (b) of this section to the host municipal corporation for the purpose of acquiring, constructing, equipping, and improving a municipal educational and cultural facility;

(2) The host municipal corporation agrees to:

(a) Issue bonds of the host municipal corporation pursuant to Chapter 133. of the Revised Code for the purpose of acquiring, constructing, equipping, and improving a municipal educational and cultural facility;

(b) Acquire, construct, equip, and improve a municipal educational and cultural facility;

(c) Accept from the county pursuant to the cooperative agreement the revenues of the tax and the proceeds of the bonds described in divisions (B)(1)(a) and (b) of this section;

(d) Lease a municipal educational and cultural facility to the corporation, or contract with the corporation for the operation and maintenance of the facility;

(e) To the extent provided for in the cooperative agreement or the lease or contract with the corporation, authorize the corporation to administer on behalf of the host municipal corporation the contracts for acquiring, constructing, equipping, and improving a municipal educational and cultural facility.

(3) The corporation agrees to:

(a) Either lease the municipal educational and cultural facility from the host municipal corporation and operate and maintain the facility pursuant to the lease, or enter into a contract with the host municipal corporation pursuant to which the corporation shall operate and maintain the facility on behalf of the host municipal corporation;

(b) To the extent provided for in the cooperative agreement or the lease or contract with the host municipal corporation, administer on behalf of the host municipal corporation the contracts for acquiring, constructing, equipping, or improving a municipal educational and cultural facility.

(C) A tax levied pursuant to division (E) of section 5739.09 of the Revised Code, the revenue from which is to be used to pay debt service charges on bonds described in division (B)(1) or (2) of this section is not subject to diminution by initiative or referendum or diminution by statute, unless provision is made therein for an adequate substitute therefor reasonably satisfactory to the legislative authorities of the host municipal corporation and the county.

(D) The legislative authorities of a county and a host municipal corporation that have entered into a cooperative agreement with a corporation pursuant to division (B) of this section may amend that cooperative agreement, with the participation of the corporation and a port authority as defined in section 307.674 of the Revised Code, to provide also for a port authority educational and cultural performing arts facility in accordance with section 307.674 of the Revised Code. Such an amendment shall become effective only to the extent that the tax levied under division (E) of section 5739.09 of the Revised Code is not needed for the duration of the original tax to pay costs of the municipal educational and cultural facility, including debt service charges on related bonds, as determined by the parties to the amendment. The tax may be pledged and paid by the parties to the amendment for the balance of the duration of the tax to a port authority educational and cultural performing arts facility.

Effective Date: 06-21-2002; 2007 HB119 06-30-2007



Section 307.673 - Cooperative agreement for sales tax levy and bond issuance for construction or renovation of professional sports facilities.

This section applies only in a county in which a tax is levied under section 307.697, 4301.421, 5743.024, or 5743.323 of the Revised Code on the effective date of this amendment.

(A) As used in this section:

(1) "County taxes" means taxes levied by a board of county commissioners under division (D) of section 307.697, division (B) of section 4301.421, division (C) of section 5743.024, and section 5743.323 of the Revised Code.

(2) "Corporation" means a nonprofit corporation organized under the laws of this state and that includes among the purposes for which it is incorporated the authority to acquire, construct, renovate, equip, lease, manage, or operate a sports facility.

(3) "Cooperative agreement" means an agreement entered into pursuant to this section.

(4) "Cost of a sports facility" means the cost of acquiring, constructing, renovating, equipping, or improving one or more sports facilities, including reconstructing, rehabilitating, remodeling, and enlarging; the cost of equipping and furnishing such a facility; and all financing costs pertaining thereto, including the cost of engineering, architectural, and other professional services, designs, plans, specifications and surveys, and estimates of costs; the costs of refinancing obligations issued by, or reimbursement of money advanced by, the parties to the cooperative agreement or other persons, the proceeds of which obligations were used to pay the costs of the sports facility; the cost of tests and inspections; the cost of any indemnity or surety bonds and premiums on insurance, all related direct and administrative costs pertaining thereto, fees and expenses of trustees, depositories, and paying agents for the obligations, capitalized interest on the obligations, amounts necessary to establish reserves as required by the obligation proceedings, the reimbursement of money advanced or applied by the parties to the cooperative agreement or other persons for the payment of any item of costs of the sports facility, and all other expenses necessary or incident to planning or determining the feasibility or practicability with respect to the sports facility; and any other such expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipping, and furnishing of the sports facility, the financing of the sports facility, placing the sports facility in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(5) "Financing costs" has the same meaning as in section 133.01 of the Revised Code.

(6) "Obligations" means obligations issued or incurred to pay the cost of a sports facility, including bonds, notes, certificates of indebtedness, commercial paper, and other instruments in writing, anticipatory securities as defined in section 133.01 of the Revised Code, issued or incurred by an issuer pursuant to Chapter 133. or 4582. of the Revised Code or this section, or otherwise, to evidence the issuer's obligation to repay borrowed money, or to pay interest, by, or to pay at any future time other money obligations of, the issuer of the obligations, including obligations of an issuer or lessee to make payments under an installment sale, lease, lease-purchase, or similar agreement.

(7) "Owner" means any person that owns or operates a professional athletic or sports team, that is party to a cooperative agreement, or that has a lease or other agreement with a party to a cooperative agreement, and that commits to use the sports facility that is the subject of the cooperative agreement for all of the team's home games for the period specified in that agreement.

(8) "Payments," when used with reference to obligations, means payments of the principal, including any mandatory sinking fund deposits and mandatory redemption payments, interest and any redemption premium, and lease rentals, lease-purchase payments and other amounts payable under obligations in the form of installment sale, lease, lease-purchase, or similar agreements.

(9) "Person" has the same meaning as defined in section 133.01 of the Revised Code.

(10) "Port authority" means a port authority created under Chapter 4582. of the Revised Code.

(11) "Sports facility" means a facility, including a stadium, that is intended to house or provide a site for one or more major league professional athletic or sports teams or activities, together with all spectator facilities, parking facilities, walkways, and auxiliary facilities, real and personal property, property rights, easements, leasehold estates, and interests that may be appropriate for, or used in connection with, the operation of the sports facility.

(B) The board of county commissioners of a county, the legislative authority of a municipal corporation, a port authority, a corporation, and an owner, or any combination thereof, may enter into one or more cooperative agreements under which the parties enter into one or more of the agreements described in divisions (B)(1) to (5) of this section.

(1) The board of county commissioners agrees to do one or more of the following:

(a) Levy a tax under division (D) of section 307.697, division (B) of section 4301.421, division (C) of section 5743.024, and section 5743.323 of the Revised Code and make available all or a portion of the revenue from those taxes for the payment of the cost of the sports facility or to make payments on obligations;

(b) Issue or incur obligations of the county pursuant to Chapter 133. of the Revised Code or this section;

(c) Make available all or a portion of the revenue from those taxes or of the proceeds from the issuance of those obligations to the municipal corporation, port authority, corporation, or otherwise for the payment of the cost of a sports facility or the payment of obligations;

(d) Acquire, construct, renovate, equip, lease to or from another person, and operate, directly or by a lease or management contract with another person, one or more sports facilities;

(e) To the extent provided in the cooperative agreement or a lease with respect to a sports facility, authorize the municipal corporation, port authority, corporation, or owner to administer contracts for designing, planning, acquiring, constructing, renovating, or equipping a sports facility.

(2) The port authority agrees to do one or more of the following:

(a) Issue or incur obligations of the port authority pursuant to Chapter 133. or 4582. of the Revised Code or this section;

(b) Make available all or a portion of the proceeds from the issuance of those obligations to the municipal corporation, county, or corporation for the payment of the cost of a sports facility or the payment of obligations;

(c) Acquire, construct, renovate, equip, lease to or from another person, and operate, directly or by a lease or management contract with another person, one or more sports facilities;

(d) To the extent provided in the cooperative agreement or a lease with respect to a sports facility, authorize the municipal corporation, county, corporation, or owner to administer contracts for designing, planning, acquiring, constructing, renovating, or equipping a sports facility.

(3) The legislative authority of the municipal corporation agrees to do one or more of the following:

(a) Make available the revenue from taxes levied by the legislative authority for the payment of the cost of a sports facility or to make payments on obligations;

(b) Issue or incur obligations of the municipal corporation pursuant to Chapter 133. of the Revised Code or otherwise;

(c) Make available all or a portion of the proceeds from the issuance of those obligations to the county, port authority, corporation, or otherwise for the payment of the cost of a sports facility or the payment of obligations;

(d) Acquire, construct, renovate, equip, lease to or from another person, and operate, directly or by a lease or management contract with another person, one or more sports facilities;

(e) To the extent provided in the cooperative agreement or a lease with respect to a sports facility, authorize the county, port authority, corporation, or owner to administer contracts for designing, planning, acquiring, constructing, renovating, or equipping a sports facility.

(4) The corporation agrees to do one or more of the following:

(a) Issue or incur obligations;

(b) Make available all or a portion of the proceeds from the issuance of those obligations to the county, port authority, municipal corporation, or otherwise for the payment of the cost of a sports facility or the payment of obligations;

(c) Acquire, construct, renovate, equip, lease to or from another person, and operate, directly or by a lease or management contract with another person, one or more sports facilities;

(d) To the extent provided in the cooperative agreement or a lease with respect to a sports facility, agree that the corporation will administer contracts for designing, planning, acquiring, constructing, renovating, or equipping a sports facility.

(5) The owner agrees to do one or more of the following:

(a) Use the sports facility that is the subject of the cooperative agreement for all of the home games of the owner's professional athletic or sports team for a specified period;

(b) Administer contracts for designing, planning, acquiring, constructing, renovating, or equipping a sports facility.

(C) Any obligations may be secured by a trust agreement between the issuer of obligations and a corporate trustee that is a trust company or bank having the powers of a trust company in or outside this state and authorized to exercise corporate trust powers in this state. proceeds from the issuance of any obligations or the taxes levied and collected by any party to the cooperative agreement may be deposited with and administered by a trustee pursuant to the trust agreement.

(D) Any contract for the acquisition, construction, renovation, or equipping of a sports facility entered into, assigned, or assumed under this section shall provide that all laborers and mechanics employed in the acquisition, construction, renovation, or equipping of the sports facility shall be paid at the prevailing rates of wages of laborers and mechanics for the class of work called for, as those wages are determined in accordance with Chapter 4115. of the Revised Code.

Effective Date: 07-19-1995



Section 307.674 - Cooperative agreement for sales tax levy and bond issuance for educational and cultural performing arts facilities.

(A) As used in this section:

(1) "Bonds" means:

(a) Revenue bonds of the port authority described in division (B)(2)(a) of this section;

(b) Securities as defined in division (KK) of section 133.01 of the Revised Code issued by the host municipal corporation, described in division (B)(3)(a) of this section;

(c) Any bonds issued to refund any of those revenue bonds or securities.

(2) "Corporation" means a nonprofit corporation that is organized under the laws of this state and that includes within the purposes for which it is incorporated the authorization to lease and operate facilities such as a port authority educational and cultural performing arts facility.

(3) "Cost," as applied to a port authority educational and cultural performing arts facility, means the cost of acquiring, constructing, renovating, rehabilitating, equipping, or improving the facility, or any combination of those purposes, collectively referred to in this section as "construction," and the cost of acquisition of all land, rights of way, property rights, easements, franchise rights, and interests required for those purposes, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any land to which those buildings or structures may be moved, the cost of public utility and common carrier relocation or duplication, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for not more than three years after completion of construction, costs arising under guaranty agreements, reimbursement agreements, or other credit enhancement agreements relating to bonds, engineering, expenses of research and development with respect to such facility, legal expenses, plans, specifications, surveys, studies, estimates of costs and revenues, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing the facility, administrative expense, and other expenses as may be necessary or incident to that acquisition or construction and the financing of such acquisition or construction, including, with respect to the revenue bonds of a port authority, amounts to be paid into any special funds from the proceeds of those bonds, and repayments to the port authority, host county, host municipal corporation, or corporation of any amounts advanced for the foregoing purposes.

(4) "Debt service charges" means, for any period or payable at any time, the principal of and interest and any premium due on bonds for that period or payable at that time whether due at maturity or upon mandatory redemption, together with any required deposits to reserves for the payment of principal of and interest on those bonds, and includes any payments required by the port authority to satisfy any of its obligations under or arising from any guaranty agreements, reimbursement agreements, or other credit enhancement agreements described in division (C) of this section.

(5) "Host county" means the county within the boundaries of which the port authority educational and cultural performing arts facility is or will be located.

(6) "Host municipal corporation" means the municipal corporation within the boundaries of which the port authority educational and cultural performing arts facility is or will be located.

(7) "Port authority" means a port authority created pursuant to section 4582.22 of the Revised Code.

(8) "Port authority educational and cultural performing arts facility" means a facility that consists of a center for music or other performing arts, a theater or other facilities to provide programs of an educational, recreational, or cultural nature, or any combination of those purposes as determined by the parties to the cooperative agreement for which provision is made in division (B) of this section to fulfill the public educational, recreational, and cultural purposes set forth therein, together with all parking facilities, walkways, and other auxiliary facilities, real and personal property, property rights, easements, and interests that may be appropriate for, or used in connection with, the operation of the facility.

(B) A host county, a host municipal corporation, and a port authority may enter into a cooperative agreement with a corporation under which, as further provided for in that agreement:

(1) The host county may agree to do any or all of the following:

(a) Levy and collect a tax under division (E) and division (F) of section 5739.09 of the Revised Code for the purposes, and in an amount sufficient for those purposes, described in divisions (B)(1)(b) and (c) of this section;

(b) Pay to the port authority all or such portion as provided for in the cooperative agreement of the revenue from the tax, together with any investment earnings on that revenue, to be used to pay a portion of the costs of acquiring, constructing, renovating, rehabilitating, equipping, or improving the port authority educational and cultural performing arts facility;

(c) Pledge and pay to the corporation all or such portion as provided for in the cooperative agreement of the revenue from the tax, together with any investment earnings on that revenue, to be used to pay a portion of the costs to the corporation of leasing the port authority educational and cultural performing arts facility from the port authority.

(2) The port authority may agree to do any or all of the following:

(a) Issue its revenue bonds pursuant to section 4582.48 of the Revised Code for the purpose of paying all or a portion of the costs of the port authority educational and cultural performing arts facility;

(b) Acquire, construct, renovate, rehabilitate, equip, and improve the port authority educational and cultural performing arts facility;

(c) Lease the port authority educational and cultural performing arts facility to the corporation;

(d) To the extent provided for in the cooperative agreement or the lease to the corporation, authorize the corporation to administer on behalf of the port authority the contracts for acquiring, constructing, renovating, rehabilitating, or equipping the port authority educational and cultural performing arts facility;

(e) Use the revenue derived from the lease of the port authority educational and cultural performing arts facility to the corporation solely to pay debt service charges on revenue bonds of the port authority issued pursuant to division (B)(2)(a) of this section and to pay its obligations under or arising from any guaranty agreements, reimbursement agreements, or other credit enhancement agreements provided for in this section.

(3) The host municipal corporation may agree to do either or both of the following:

(a) Issue its bonds for the purpose of paying all or a portion of the costs of the port authority educational and cultural performing arts facility, and pay the proceeds from the issuance to the port authority for that purpose;

(b) Enter into a guaranty agreement, a reimbursement agreement, or other credit enhancement agreement with the port authority to provide a guaranty or other credit enhancement of the port authority revenue bonds referred to in division (B)(2)(a) of this section pledging taxes, other than ad valorem property taxes, or other revenues for the purpose of providing the funds required to satisfy the host municipal corporation's obligations under that agreement.

The cooperative agreement may provide that the proceeds of such securities or of such guaranty agreement, reimbursement agreement, or other credit enhancement agreement be deposited with and administered by the trustee pursuant to the trust agreement authorized in division (C) of this section.

(4) The corporation may agree to do any or all of the following:

(a) Lease the port authority educational and cultural performing arts facility from the port authority;

(b) Operate and maintain the port authority educational and cultural performing arts facility pursuant to the lease;

(c) To the extent provided for in the cooperative agreement or the lease from the port authority, administer on behalf of the port authority the contracts for acquiring, constructing, renovating, rehabilitating, or equipping the port authority educational and cultural performing arts facility.

(C) The pledge and payments referred to in divisions (B)(1)(b) and (c) of this section and provided for in the cooperative agreement shall be for the period stated in the cooperative agreement but shall not extend longer than the period necessary to provide for the final retirement of the port authority revenue bonds referred to in division (B)(2)(a) of this section, and for the satisfaction by the port authority of any of its obligations under or arising from any guaranty agreements, reimbursement agreements, or other credit enhancement agreements relating to those bonds or to the revenues pledged to them. The cooperative agreement shall provide for the termination of the cooperative agreement, including the pledge and payment referred to in division (B)(1)(c) of this section, if the port authority revenue bonds referred to in division (B)(2)(a) of this section have not been issued, sold, and delivered within five years of the effective date of the cooperative agreement.

The cooperative agreement shall provide that any port authority revenue bonds shall be secured by a trust agreement between the port authority and a corporate trustee that is a trust company or bank having the powers of a trust company within or outside the state but authorized to exercise trust powers within the state. The host county may be a party to that trust agreement for the purpose of better securing the pledge by the host county of its payment to the corporation pursuant to division (B)(1)(c) of this section. A tax levied pursuant to section 5739.09 of the Revised Code for the purposes specified in division (B)(1)(b) or (c) of this section is not subject to diminution by initiative or referendum or diminution by statute, unless provision is made for an adequate substitute reasonably satisfactory to the trustee under the trust agreement that secures the port authority revenue bonds.

(D) A pledge of money by a host county under this section shall not be net indebtedness of the host county for purposes of section 133.07 of the Revised Code. A guaranty or other credit enhancement by a host municipal corporation under this section shall not be net indebtedness of the host municipal corporation for purposes of section 133.05 of the Revised Code.

(E) If the terms of the cooperative agreement so provide, any contract for the acquisition, construction, renovation, rehabilitation, equipping, or improving of a port authority educational and cultural performing arts facility shall be made in such manner as is determined by the board of directors of the port authority, and unless the cooperative agreement provides otherwise, such a contract is not subject to division (R)(2) of section 4582.31 of the Revised Code. The port authority may take the assignment of and assume any contracts for the acquisition, construction, renovation, rehabilitation, equipping, or improving of a port authority educational and cultural performing arts facility that had previously been authorized by any of the host county, the host municipality, or the corporation. Such contracts are not subject to division (R)(2) of section 4582.31 of the Revised Code.

Any contract for the acquisition, construction, renovation, rehabilitation, equipping, or improving of a port authority educational and cultural performing arts facility entered into, assigned, or assumed pursuant to this division shall provide that all laborers and mechanics employed for the acquisition, construction, renovation, rehabilitation, equipping, or improving of that facility shall be paid at the prevailing rates of wages of laborers and mechanics for the class of work called for by the port authority educational and cultural performing arts facility, which wages shall be determined in accordance with the requirements of Chapter 4115. of the Revised Code for the determination of prevailing wage rates.

Notwithstanding any provisions to the contrary in section 3383.07 of the Revised Code, construction services and general building services for a port authority educational and cultural performing arts facility funded completely or in part with money appropriated by the state to the Ohio cultural facilities commission may be provided by a port authority or a corporation that occupies, will occupy, or is responsible for that facility, as determined by the commission. The construction services and general building services to be provided by the port authority or the corporation shall be specified in an agreement between the commission and the port authority or corporation. That agreement, or any actions taken under it, are not subject to Chapters 123. or 153. of the Revised Code, but are subject to Chapter 4115. of the Revised Code.

Effective Date: 06-21-2002; 12-30-2004; 06-27-2005



Section 307.675 - Using long life expectancy material in the construction or repair of bridge deck.

(A) As used in this section, "long life expectancy material" means any material, including a composite, that, when used for a bridge deck in lieu of steel, concrete, or reinforced concrete, will result in an expected useful life of the bridge deck before replacement of at least thirty years.

(B) A county engineer may make a recommendation to the board of county commissioners for the issuance of indebtedness of the county as provided under division (C) of this section if the county engineer determines that the projected savings from the use of long life expectancy material in the construction or repair of the bridge deck of a bridge for which the county has construction or maintenance responsibility are sufficient to pay any additional debt service costs of that indebtedness. In making this determination, the county engineer shall do all of the following:

(1) Determine the expected useful life of the bridge deck if constructed or repaired using long life expectancy material. In making the determination, the county engineer shall use credible data and shall thoroughly review any data used that is not generated by the engineer.

(2) Determine the additional debt service costs the county would incur issuing indebtedness under division (C) of this section compared to issuing indebtedness to construct or repair the bridge deck using steel, concrete, or reinforced steel;

(3) Compare the additional debt service costs to the projected savings in operating, repair, and future capital improvement costs of the bridge deck over the lesser of fifty years or its expected useful life.

The county engineer also may include in a recommendation under division (B) of this section a recommendation to purchase and install performance monitoring equipment to monitor the physical condition of the bridge so constructed or repaired.

(C) Upon a recommendation of the county engineer pursuant to division (B) of this section, and pursuant to division (C)(7) of section 133.07 of the Revised Code, a board of county commissioners may issue indebtedness of the county subject to, and having a maximum maturity specified in, division (B)(1)(c) of section 133.20 of the Revised Code, for the purpose of constructing or repairing with long life expectancy material the bridge deck of a bridge for which the county has construction or maintenance responsibility and, if also so recommended, for the purpose of purchasing, installing, and maintaining in conjunction with the bridge improvement performance monitoring equipment to monitor the physical condition of the bridge. The authority conferred by this division is in addition to any other statutory authority of a board to issue indebtedness for a bridge improvement, including an improvement using long life expectancy material.

Effective Date: 03-14-2003



Section 307.676 - Tax on retail sale of food and beverages consumed on premises - general fund revenue.

(A) As used in this section:

(1) "Food and beverages" means any raw, cooked, or processed edible substance used or intended for use in whole or in part for human consumption, including ice, water, spirituous liquors, wine, mixed beverages, beer, soft drinks, soda, and other beverages.

(2) "Convention facilities authority" has the same meaning as in section 351.01 of the Revised Code.

(3) "Convention center" has the same meaning as in section 307.695 of the Revised Code.

(B) The legislative authority of a county with a population of one million or more according to the most recent federal decennial census may, by resolution adopted on or before August 30, 2004, by a majority of the members of the legislative authority and with the subsequent approval of a majority of the electors of the county voting upon it, levy a tax of not more than two per cent on every retail sale in the county of food and beverages to be consumed on the premises where sold to pay the expenses of administering the tax and to provide revenues for the county general fund. Such resolution shall direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election in the county occurring not less than ninety days after the resolution is certified to the board of elections, and such resolution may further direct the board of elections to include upon the ballot submitted to the electors any specific purposes for which the tax will be used. The legislative authority shall establish all regulations necessary to provide for the administration and allocation of the tax. The regulations may prescribe the time for payment of the tax and may provide for imposition of a penalty, interest, or both for late payments, provided that any such penalty may not exceed ten per cent of the amount of tax due and the rate at which interest accrues may not exceed the rate per annum required under section 5703.47 of the Revised Code.

(C) A tax levied under this section shall remain in effect for the period of time specified in the resolution or ordinance levying the tax, but in no case for a longer period than forty years.

(D) A tax levied under this section is in addition to any other tax levied under Chapter 307., 4301., 4305., 5739., 5741., or any other chapter of the Revised Code. "Price," as defined in sections 5739.01 and 5741.01 of the Revised Code, does not include any tax levied under this section and any tax levied under this section does not include any tax imposed under Chapter 5739. or 5741. of the Revised Code.

(E)

(1) No amount collected from a tax levied under this section shall be contributed to a convention facilities authority, corporation, or other entity created after July 1, 2003, for the principal purpose of constructing, improving, expanding, equipping, financing, or operating a convention center unless the mayor of the municipal corporation in which the convention center is to be operated by that convention facilities authority, corporation, or other entity has consented to the creation of that convention facilities authority, corporation, or entity. Notwithstanding any contrary provision of section 351.04 of the Revised Code, if a tax is levied by a county under this section, the board of county commissioners of that county may determine the manner of selection, the qualifications, the number, and terms of office of the members of the board of directors of any convention facilities authority, corporation, or other entity described in division (E)(1) of this section.

(2)

(a) No amount collected from a tax levied under this section may be used for any purpose other than paying the direct and indirect costs of constructing, improving, expanding, equipping, financing, or operating a convention center and for the real and actual costs of administering the tax, unless, prior to the adoption of the resolution of the legislative authority of the county directing the board of elections to submit the question of the levy, extension, or increase to the electors of the county, the county and the mayor of the most populous municipal corporation in that county have entered into an agreement as to the use of such amounts, provided that such agreement has been approved by a majority of the mayors of the other municipal corporations in that county. The agreement shall provide that the amounts to be used for purposes other than paying the convention center or administrative costs described in division (E)(2)(a) of this section be used only for the direct and indirect costs of capital improvements in accordance with the agreement, including the financing of capital improvements. Immediately following the execution of the agreement, the county shall:

(i) In accordance with section 7.12 of the Revised Code, cause the agreement to be published once in a newspaper of general circulation in that county; or

(ii) Post the agreement in at least five public places in the county, as determined by the legislative authority, for a period not less than fifteen days.

(b) If the county in which the tax is levied has an association of mayors and city managers, the approval of that association of an agreement described in division (E)(2)(a) of this section shall be considered to be the approval of the majority of the mayors of the other municipal corporations for purposes of that division.

(F) Each year, the auditor of state shall conduct an audit of the uses of any amounts collected from taxes levied under this section and shall prepare a report of the auditor of state's findings. The auditor of state shall submit the report to the legislative authority of the county that has levied the tax, the speaker of the house of representatives, the president of the senate, and the leaders of the minority parties of the house of representatives and the senate.

(G) The levy of any taxes under Chapter 5739. of the Revised Code on the same transactions subject to a tax under this section does not prevent the levy of a tax under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003



Section 307.677 - Tax on retail sale of food and beverages consumed on premises - funding convention center.

(A) As used in this section:

(1) "Food and beverages" means any raw, cooked, or processed edible substance used or intended for use in whole or in part for human consumption, including ice, water, spirituous liquors, wine, mixed beverages, beer, soft drinks, soda, and other beverages.

(2) "Convention facilities authority" has the same meaning as in section 351.01 of the Revised Code.

(3) "Convention center" has the same meaning as in section 307.695 of the Revised Code.

(B) The legislative authority of a county with a population of one million two hundred thousand or more according to the most recent federal decennial census or the most recent annual population estimate published or released by the United States census bureau at the time the resolution is adopted placing the levy on the ballot, may, by resolution adopted on or before July 1, 2008, by a majority of the members of the legislative authority and with the subsequent approval of a majority of the electors of the county voting upon it, levy a tax of not more than two per cent on every retail sale in the county of food and beverages to be consumed on the premises where sold to pay the expenses of administering the tax and to provide revenues for paying the direct and indirect costs of constructing, improving, expanding, equipping, financing, or operating a convention center. The resolution shall direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election in the county occurring not less than ninety days after the resolution is certified to the board of elections. The legislative authority shall establish all rules necessary to provide for the administration and allocation of the tax. The rules may prescribe the time for payment of the tax and may provide for imposition of a penalty, interest, or both for late payments, but any such penalty shall not exceed ten per cent of the amount of tax due and the rate at which interest accrues shall not exceed the rate per annum required under section 5703.47 of the Revised Code.

(C) A tax levied under this section shall remain in effect for the period of time specified in the resolution or ordinance levying the tax, but not for a longer period than forty years.

(D) A tax levied under this section is in addition to any other tax levied under Chapter 307., 4301., 4305., 5739., 5741., or any other chapter of the Revised Code. "Price," as defined in sections 5739.01 and 5741.01 of the Revised Code, does not include any tax levied under this section and any tax levied under this section does not include any tax imposed under Chapter 5739. or 5741. of the Revised Code.

(E) Any amount collected from a tax levied under this section may be contributed to a convention facilities authority created before July 1, 2005, but no amount collected from a tax levied under this section may be contributed to a convention facilities authority, corporation, or other entity created after July 1, 2005, unless the mayor of the municipal corporation in which the convention center is to be operated by that convention facilities authority, corporation, or other entity has consented to the creation of that convention facilities authority, corporation, or entity.

(F) The levy of any taxes under Chapter 5739. of the Revised Code on the same transactions subject to a tax under this section does not prevent the levy of a tax under this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003; 09-29-2005



Section 307.68 - Board may issue bonds upon petition.

The board of county commissioners, upon the petition of one hundred or more resident taxpayers and qualified voters of the county, the approval of the court of common pleas of the county, and a favorable vote of the electors in accordance with section 133.18 of the Revised Code, may issue bonds for the purpose of assisting the construction of the canal or waterway mentioned in section 307.67 of the Revised Code. The board may sell such bonds as provided by sections 133.29 to 133.33 of the Revised Code, and pay the proceeds to the proper state or federal authority constructing the canal or waterway.

Effective Date: 10-30-1989



Section 307.69 - Agreements for protection of funds contributed.

For the purposes of co-operating with and safeguarding the respective interests of the contributing counties in the proportion of their respective contributions, and in respect of such contributions, the respective boards of county commissioners may enter into such proper arrangements and agreements with the secretary of defense, or any other public authority empowered to act in the premises under any act of congress or of the general assembly of this or the legislative authority of any other state, as is necessary for such purposes; and also with counties and other public authorities, of this or other states, with a view to harmonious and efficient action and proportionate contribution, as nearly as may be arrived at or found to be practicable.

Effective Date: 10-01-1953



Section 307.691 - County or municipal assistance to nonprofit corporations engaged in certain activities benefiting public.

The board of county commissioners of any county or the legislative authority of a municipal corporation may cooperate with, give financial assistance to, and provide equipment to any nonprofit corporation engaged in promoting safety in this state, to any nonprofit corporation that provides ambulance service, emergency medical services, or nonemergency patient transport services in this state, to any nonprofit corporation engaged in this state in the development of public interest and understanding of the economic benefits resulting from the building of the Great Lakes-St. Lawrence Seaway, and to any nonprofit ombudsman corporation engaged in this state in assisting citizens in dealing with governments, including political subdivisions, governmental agencies and instrumentalities, and public officials through the investigation of citizen complaints concerning government services and operations.

The nonprofit corporation shall be required to make an audited account at least once every year of any funds received, and a report of the use and disposition of any equipment received, from the board of county commissioners or the legislative authority of any municipal corporation, to the board of county commissioners or the legislative authority of any municipal corporation from which the funds or equipment is received.

Effective Date: 11-12-1992



Section 307.692 - Expending funds for encouraging economic development of the county or area through promotion of tourism.

The legislative authority of a county may appropriate moneys from its general fund to be expended by the county or by joint agreement with one or more other political subdivisions or by private, nonprofit organizations for the public purpose of encouraging economic development of the county or area through promotion of tourism.

Semiannual reports on the use of the expenditures shall be made to the legislative authority by the chief officer implementing the joint agreement, or the chief officer or board of directors of the private nonprofit organizations.

As used in this section, "promotion of tourism" is the encouragement through advertising, educational and informational means, and public relations, both within the state and outside of it, of travel by persons away from their homes for pleasure, personal reasons, or other purposes, except to work, to the county, or to the local area.

Effective Date: 04-26-1976



Section 307.693 - Appropriating moneys for convention and visitors' bureaus.

A board of county commissioners may appropriate moneys from the general fund to make contributions to convention and visitors' bureaus operating within the county.

Effective Date: 01-01-1980



Section 307.694 - Expending funds for senior citizens services or facilities.

The board of county commissioners may spend moneys for the support of senior citizens services or facilities.

Effective Date: 11-15-1981



Section 307.695 - Agreement for sales tax levy and bond issuance to construct and equip a convention center.

(A) As used in this section:

(1) "Arena" means any structure designed and constructed for the purpose of providing a venue for public entertainment and recreation by the presentation of concerts, sporting and athletic events, and other events and exhibitions, including facilities intended to house or provide a site for one or more athletic or sports teams or activities, spectator facilities, parking facilities, walkways, and auxiliary facilities, real and personal property, property rights, easements, leasehold estates, and interests that may be appropriate for, or used in connection with, the operation of the arena.

(2) "Convention center" means any structure expressly designed and constructed for the purposes of presenting conventions, public meetings, and exhibitions and includes parking facilities that serve the center and any personal property used in connection with any such structure or facilities.

(3) "Eligible county" means a county having a population of at least four hundred thousand but not more than eight hundred thousand according to the 2000 federal decennial census and that directly borders the geographic boundaries of another state.

(4) "Entity" means a nonprofit corporation, a municipal corporation, a port authority created under Chapter 4582. of the Revised Code, or a convention facilities authority created under Chapter 351. of the Revised Code.

(5) "Lodging taxes" means excise taxes levied under division (A)(1), (A)(2), or (C) of section 5739.09 of the Revised Code and the revenues arising therefrom.

(6) "Nonprofit corporation" means a nonprofit corporation that is organized under the laws of this state and that includes within the purposes for which it is incorporated the authorization to lease and operate facilities such as a convention center or an arena or a combination of an arena and convention center.

(7) "Project" means acquiring, constructing, reconstructing, renovating, rehabilitating, expanding, adding to, equipping, furnishing or otherwise improving an arena, a convention center, or a combination of an arena and convention center. For purposes of this section, a project is a permanent improvement for one purpose under Chapter 133. of the Revised Code.

(8) "Project revenues" means money received by a county with a population greater than four hundred thousand wherein the population of the largest city comprises more than one-third of that county's population, other than money from taxes or from the proceeds of securities secured by taxes, in connection with, derived from, related to, or resulting from a project, including, but not limited to, rentals and other payments received under a lease or agreement with respect to the project, ticket charges or surcharges for admission to events at a project, charges or surcharges for parking for events at a project, charges for the use of a project or any portion of a project, including suites and seating rights, the sale of naming rights for the project or a portion of the project, unexpended proceeds of any county revenue bonds issued for the project, and any income and profit from the investment of the proceeds of any such revenue bonds or any project revenues.

(9) "Chapter 133. securities," "debt charges," "general obligation," "legislation," "one purpose," "outstanding," "permanent improvement," "person," and "securities" have the meanings given to those terms in section 133.01 of the Revised Code.

(B) A board of county commissioners may enter into an agreement with a convention and visitors' bureau operating in the county under which:

(1) The bureau agrees to construct and equip a convention center in the county and to pledge and contribute from the tax revenues received by it under division (A) of section 5739.09 of the Revised Code, not more than such portion thereof that it is authorized to pledge and contribute for the purpose described in division (C) of this section; and

(2) The board agrees to levy a tax under division (C) of section 5739.09 of the Revised Code and pledge and contribute the revenues therefrom for the purpose described in division (C) of this section.

(C) The purpose of the pledges and contributions described in divisions (B)(1) and (2) of this section is payment of principal, interest, and premium, if any, on bonds and notes issued by or for the benefit of the bureau to finance the construction and equipping of a convention center. The pledges and contributions provided for in the agreement shall be for the period stated in the agreement. Revenues determined from time to time by the board to be needed to cover the real and actual costs of administering the tax imposed by division (C) of section 5739.09 of the Revised Code may not be pledged or contributed. The agreement shall provide that any such bonds and notes shall be secured by a trust agreement between the bureau or other issuer acting for the benefit of the bureau and a corporate trustee that is a trust company or bank having the powers of a trust company within or without the state, and the trust agreement shall pledge or assign to the retirement of the bonds or notes, all moneys paid by the county under this section. A tax the revenues from which are pledged under an agreement entered into by a board of county commissioners under this section shall not be subject to diminution by initiative or referendum, or diminution by statute, unless provision is made therein for an adequate substitute therefor reasonably satisfactory to the trustee under the trust agreement that secures the bonds and notes.

(D) A pledge of money by a county under division (B) of this section shall not be indebtedness of the county for purposes of Chapter 133. of the Revised Code.

(E) If the terms of the agreement so provide, the board of county commissioners may acquire and lease real property to the convention bureau as the site of the convention center. The lease shall be on such terms as are set forth in the agreement. The purchase and lease are not subject to the limitations of sections 307.02 and 307.09 of the Revised Code.

(F) In addition to the authority granted to a board of county commissioners under divisions (B) to (E) of this section, a board of county commissioners in a county with a population of one million two hundred thousand or more, or a county with a population greater than four hundred thousand wherein the population of the largest city comprises more than one-third of that county's population, may purchase, for cash or by installment payments, enter into lease-purchase agreements for, lease with an option to purchase, lease, construct, enlarge, improve, rebuild, equip, or furnish a convention center.

(G) The board of county commissioners of a county with a population greater than four hundred thousand wherein the population of the largest city comprises more than one-third of that county's population may undertake, finance, operate, and maintain a project. The board may lease a project to an entity on terms that the board determines to be in the best interest of the county and in furtherance of the public purpose of the project; the lease may be for a term of thirty-five years or less and may provide for an option of the entity to renew the lease for a term of thirty-five years or less. The board may enter into an agreement with an entity with respect to a project on terms that the board determines to be in the best interest of the county and in furtherance of the public purpose of the project. To the extent provided for in an agreement or a lease with an entity, the board may authorize the entity to administer on behalf of the board any contracts for the project. The board may enter into an agreement providing for the sale to a person of naming rights to a project or portion of a project, for a period, for consideration, and on other terms and conditions that the board determines to be in the best interest of the county and in furtherance of the public purpose of the project. The board may enter into an agreement with a person owning or operating a professional athletic or sports team providing for the use by that person of a project or portion of a project for that team's offices, training, practices, and home games for a period, for consideration, and on other terms and conditions that the board determines to be in the best interest of the county and in furtherance of the public purpose of the project. The board may establish ticket charges or surcharges for admission to events at a project, charges or surcharges for parking for events at a project, and charges for the use of a project or any portion of a project, including suites and seating rights, and may, as necessary, enter into agreements related thereto with persons for a period, for consideration, and on other terms and conditions that the board determines to be in the best interest of the county and in furtherance of the public purpose of the project. A lease or agreement authorized by this division is not subject to sections 307.02, 307.09, and 307.12 of the Revised Code.

(H) Notwithstanding any contrary provision in Chapter 5739. of the Revised Code, after adopting a resolution declaring it to be in the best interest of the county to undertake a project as described in division (G) of this section, the board of county commissioners of an eligible county may adopt a resolution enacting or increasing any lodging taxes within the limits specified in Chapter 5739. of the Revised Code with respect to those lodging taxes and amending any prior resolution under which any of its lodging taxes have been imposed in order to provide that those taxes, after deducting the real and actual costs of administering the taxes and any portion of the taxes returned to any municipal corporation or township as provided in division (A)(1) of section 5739.09 of the Revised Code, shall be used by the board for the purposes of undertaking, financing, operating, and maintaining the project, including paying debt charges on any securities issued by the board under division (I) of this section, or to make contributions to the convention and visitors' bureau operating within the county, or to promote, advertise, and market the region in which the county is located, all as the board may determine and make appropriations for from time to time, subject to the terms of any pledge to the payment of debt charges on outstanding general obligation securities or special obligation securities authorized under division (I) of this section. A resolution adopted under division (H) of this section shall be adopted not earlier than January 15, 2007, and not later than January 15, 2008.

A resolution adopted under division (H) of this section may direct the board of elections to submit the question of enacting or increasing lodging taxes, as the case may be, to the electors of the county at a special election held on the date specified by the board in the resolution, provided that the election occurs not less than ninety days after a certified copy of the resolution is transmitted to the board of elections and no later than January 15, 2008. A resolution submitted to the electors under this division shall not go into effect unless it is approved by a majority of those voting upon it. A resolution adopted under division (H) of this section that is not submitted to the electors of the county for their approval or disapproval is subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code.

A resolution adopted under division (H) of this section takes effect upon its adoption, unless the resolution is submitted to the electors of the county for their approval or disapproval, in which case the resolution takes effect on the date the board of county commissioners receives notification from the board of elections of the affirmative vote. Lodging taxes received after the effective date of the resolution may be used for the purposes described in division (H) of this section, except that lodging taxes that have been pledged to the payment of debt charges on any bonds or notes issued by or for the benefit of a convention and visitors' bureau under division (C) of this section shall be used exclusively for that purpose until such time as the bonds or notes are no longer outstanding under the trust agreement securing those bonds or notes.

(I)

(1) The board of county commissioners of a county with a population greater than four hundred thousand wherein the population of the largest city comprises more than one-third of that county's population may issue the following securities of the county for the purpose of paying costs of the project, refunding any outstanding county securities issued for that purpose, refunding any outstanding bonds or notes issued by or for the benefit of the bureau under division (C) of this section, or for any combination of those purposes:

(a) General obligation securities issued under Chapter 133. of the Revised Code. The resolution authorizing these securities may include covenants to appropriate annually from lawfully available lodging taxes, and to continue to levy and collect those lodging taxes in, amounts necessary to meet the debt charges on those securities.

(b) Special obligation securities issued under Chapter 133. of the Revised Code that are secured only by lawfully available lodging taxes and any other taxes and revenues pledged to pay the debt charges on those securities, except ad valorem property taxes. The resolution authorizing those securities shall include a pledge of and covenants to appropriate annually from lawfully available lodging taxes and any other taxes and revenues pledged for such purpose, and to continue to collect any of those revenues pledged for such purpose and to levy and collect those lodging taxes and any other taxes pledged for such purpose, in amounts necessary to meet the debt charges on those securities. The pledge is valid and binding from the time the pledge is made, and the lodging taxes so pledged and thereafter received by the county are immediately subject to the lien of the pledge without any physical delivery of the lodging taxes or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the county, regardless of whether such parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created or further evidenced is required to be filed or recorded except in the records of the board. The special obligation securities shall contain a statement on their face to the effect that they are not general obligation securities, and, unless paid from other sources, are payable from the pledged lodging taxes.

(c) Revenue securities authorized under section 133.08 of the Revised Code and issued under Chapter 133. of the Revised Code that are secured only by lawfully available project revenues pledged to pay the debt charges on those securities.

(2) The securities described in division (I)(1) of this section are subject to Chapter 133. of the Revised Code.

(3) Section 133.34 of the Revised Code, except for division (A) of that section, applies to the issuance of any refunding securities authorized under this division. In lieu of division (A) of section 133.34 of the Revised Code, the board of county commissioners shall establish the maturity date or dates, the interest payable on, and other terms of refunding securities as it considers necessary or appropriate for their issuance, provided that the final maturity of refunding securities shall not exceed by more than ten years the final maturity of any bonds refunded by refunding securities.

(4) The board may not repeal, rescind, or reduce all or any portion of any lodging taxes pledged to the payment of debt charges on any outstanding special obligation securities authorized under this division, and no portion of any lodging taxes that is pledged, or that the board has covenanted to levy, collect, and appropriate annually to pay debt charges on any outstanding securities authorized under this division is subject to repeal, rescission, or reduction by the electorate of the county.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-21-2002; 09-29-2005; 2006 HB699 12-28-2006; 2007 HB119 09-29-2007



Section 307.696 - Agreement for sales tax levy and bond issuance to construct and operate a sports facility.

(A) As used in this section:

(1) "County taxes" means taxes levied by the county pursuant to sections 307.697, 4301.421, 5743.024, and 5743.323 of the Revised Code.

(2) "Corporation" means a nonprofit corporation that is organized under the laws of this state for the purposes of operating or constructing and operating a sports facility in the county and that may also be organized under the laws of this state for the additional purposes of conducting redevelopment and economic development activities within the host municipal corporation.

(3) "Sports facility" means a sports facility that is intended to house major league professional athletic teams, including a domed stadium, together with all parking facilities, walkways, and other auxiliary facilities, real and personal property, property rights, easements, and interests that may be appropriate for, or used in connection with, the operation of the facility.

(4) "Construction" includes, but is not limited to, providing fixtures, furnishings, and equipment.

(5) "Debt service charges" means the interest, principal, premium, if any, carrying and redemption charges, and expenses on bonds issued by either the county or the corporation to:

(a) construct a sports facility or provide for related redevelopment or economic development as provided in this section;

(b) Acquire real and personal property, property rights, easements, or interests that may be appropriate for, or used in connection with, the operation of the facility; and

(c) Make site improvements to real property, including, but not limited to, demolition, excavation, and installation of footers, pilings, and foundations.

(6) "Host municipal corporation" means the municipal corporation within the boundaries of which the sports facility is located, and with which a national football league, major league baseball, or national basketball association sports franchise is associated on the effective date of this amendment.

(B) A board of county commissioners of a county that levies a tax under section 307.697, 4301.421, or 5743.024 of the Revised Code may enter into an agreement with a corporation operating in the county, and, if there is a host municipal corporation all or a part of which is located in the county, shall enter into an agreement with a corporation operating in the county and the host municipal corporation, under which:

(1)

(a) The corporation agrees to construct and operate a sports facility in the county and to pledge and contribute all or any part of the revenues derived from its operation, as specified in the agreement, for the purposes described in division (C)(1) of this section; and

(b) The board agrees to levy county taxes and pledge and contribute any part or all of the revenues therefrom, as specified in the agreement, for the purposes described in division (C)(1) of this section; or

(2)

(a) The corporation agrees to operate a sports facility constructed by the county and to pledge and contribute all or any part of the revenues derived from its operation, as specified in the agreement, for the purposes described in division (C)(2) of this section; and

(b) The board agrees to issue revenue bonds of the county, use the proceeds from the sale of the bonds to construct a sports facility in the county, and to levy county taxes and pledge and contribute all or any part of the revenues therefrom, as specified in the agreement, for the purposes described in division (C)(2) of this section; and, if applicable

(3) The host municipal corporation agrees to expend the unused pledges and contributions and surplus revenues as described in divisions (C)(1) and (2) of this section for redevelopment and economic development purposes related to the sports facility.

(C)

(1) The primary purpose of the pledges and contributions described in division (B)(1) of this section is payment of debt service charges. To the extent the pledges and contributions are not used by the county or corporation for payment of debt service charges, the county or corporation, pursuant to the agreement provided for in division (B) of this section, shall provide the unused pledges and contributions, together with surplus revenues of the sports facility not needed for debt service charges or the operation and maintenance of the sports facility, to the host municipal corporation, or a nonprofit corporation, which may be the corporation acting on behalf of the host municipal corporation, for redevelopment and economic development purposes related to the sports facility. If the county taxes are also levied for the purpose of making permanent improvements, the agreement shall include a schedule of annual pledges and contributions by the county for the payment of debt service charges. The county's pledge and contribution provided for in the agreement shall be for the period stated in the agreement but not to exceed twenty years. The agreement shall provide that any such bonds and notes shall be secured by a trust agreement between the corporation or other bond issuer and a corporate trustee that is a trust company or bank having the powers of a trust company within or without the state, and the trust agreement shall pledge or assign to the retirement of the bonds or notes, all moneys paid by the county for that purpose under this section. A county tax, all or any part of the revenues from which are pledged under an agreement entered into by a board of county commissioners under this section shall not be subject to diminution by initiative or referendum, or diminution by statute, unless provision is made therein for an adequate substitute therefor reasonably satisfactory to the trustee under the trust agreement that secures the bonds and notes.

(2) The primary purpose of the pledges and contributions described in division (B)(2) of this section is payment of debt service charges. To the extent the pledges and contributions are not used by the county for payment of debt service charges, the county or corporation, pursuant to the agreement provided for in division (B) of this section, shall provide the unused pledges and contributions, together with surplus revenues of the sports facility not needed for debt service charges or the operation and maintenance of the sports facility, to the host municipal corporation, or a nonprofit corporation, which may be the corporation, acting on behalf of the host municipal corporation, for redevelopment and economic development purposes related to the sports facility. The corporation's pledge and contribution provided for in the agreement shall be until all of the bonds issued for the construction of the facility have been retired.

(D) A pledge of money by a county under this section shall not be indebtedness of the county for purposes of Chapter 133. of the Revised Code.

(E) If the terms of the agreement so provide, the board of county commissioners may acquire, make site improvements to, including, but not limited to, demolition, excavation, and installation of footers, pilings, and foundations, and lease real property for the sports facility to a corporation that constructs a sports facility under division (B)(1) of this section. The agreement shall specify the term, which shall not exceed thirty years and shall be on such terms as are set forth in the agreement. The purchase, improvement, and lease may be the subject of an agreement between the county and a municipal corporation located within the county pursuant to section 153.61 or 307.15 of the Revised Code, and are not subject to the limitations of sections 307.02 and 307.09 of the Revised Code.

(F) The corporation shall not enter into any construction contract or contract for the purchase of services for use in connection with the construction of a sports facility prior to the corporation's adoption and implementation of a policy on the set aside of contracts for bidding by or award to minority business enterprises, as defined in division (E)(1) of section 122.71 of the Revised Code. Sections 4115.03 to 4115.16 of the Revised Code apply to a sports facility constructed under this section.

(G) Not more than one-half of the total costs, including debt service charges and cost of operation, of a project undertaken pursuant to an agreement entered into under division (B) of this section shall be paid from county taxes. Nothing in this section authorizes the use of revenues from county taxes or proceeds from the sale of bonds issued by the board of county commissioners for payment of costs of operation of a sports facility.

Effective Date: 03-20-1990



Section 307.697 - Voting on question of levying liquor tax to support facility.

(A) For the purpose of section 307.696 of the Revised Code and to pay any or all of the charge the board of elections makes against the county to hold the election on the question of levying the tax, or for those purposes and to provide revenues to the county for permanent improvements, the board of county commissioners of a county may levy a tax not to exceed three dollars on each gallon of spirituous liquor sold to or purchased by liquor permit holders for resale, and sold at retail by the division of liquor control, in the county. The tax shall be levied on the number of gallons so sold. The tax may be levied for any number of years not exceeding twenty.

The tax shall be levied pursuant to a resolution of the board of county commissioners approved by a majority of the electors in the county voting on the question of levying the tax, which resolution shall specify the rate of the tax, the number of years the tax will be levied, and the purposes for which the tax is levied. The election may be held on the date of a general or special election held not sooner than ninety days after the date the board certifies its resolution to the board of elections. If approved by the electors, the tax takes effect on the first day of the month specified in the resolution but not sooner than the first day of the month that is at least sixty days after the certification of the election results by the board of elections. A copy of the resolution levying the tax shall be certified to the division of liquor control at least sixty days prior to the date on which the tax is to become effective.

(B) A resolution under this section may be joined on the ballot as a single question with a resolution adopted under section 4301.421 or 5743.024 of the Revised Code to levy a tax for the same purposes, and for the purpose of paying the expenses of administering that tax.

(C) The form of the ballot in an election held pursuant to this section or section 4301.421 or 5743.024 of the Revised Code shall be as follows or in any other form acceptable to the secretary of state:

"For the purpose of paying not more than one-half of the costs of providing a public sports facility together with related redevelopment and economic development projects, shall (an) excise tax(es) be levied by .......... county at the rate of ...... (dollars on each gallon of spirituous liquor sold in the county by the Ohio division of liquor control, cents per gallon on the sale of beer at wholesale in the county, cents per gallon on the sale of wine and mixed beverages at wholesale in the county, cents per gallon on the sale of cider at wholesale in the county, or mills per cigarette on the sale of cigarettes at wholesale in the county), for ...... years?

Yes

No "

For an election in which questions under this section or section 4301.421 or 5743.024 of the Revised Code are joined as a single question, the form of the ballot shall be as above, except each of the proposed taxes shall be listed.

(D) The board of county commissioners of a county in which a tax is imposed under this section on July 19, 1995, may levy a tax for the purpose of section 307.673 of the Revised Code regardless of whether or not the cooperative agreement authorized under that section has been entered into prior to the day the resolution adopted under division (D)(1) or (2) of this section is adopted, and for the purpose of reimbursing a county for costs incurred in the construction of a sports facility pursuant to an agreement entered into by the county under section 307.696 of the Revised Code. The tax shall be levied and approved in one of the manners prescribed by division (D)(1) or (2) of this section.

(1) The tax may be levied pursuant to a resolution adopted by a majority of the members of the board of county commissioners not later than forty-five days after July 19, 1995. A board of county commissioners approving a tax under division (D)(1) of this section may approve a tax under division (B)(1) of section 4301.421 or division (C)(1) of section 5743.024 of the Revised Code at the same time. Subject to the resolution being submitted to a referendum under sections 305.31 to 305.41 of the Revised Code, the resolution shall take effect immediately, but the tax levied pursuant to the resolution shall not be levied prior to the day following the last day the tax levied pursuant to divisions (A), (B), and (C) of this section may be levied.

(2) The tax may be levied pursuant to a resolution adopted by a majority of the members of the board of county commissioners not later than forty-five days after July 19, 1995, and approved by a majority of the electors of the county voting on the question of levying the tax at the next succeeding general election following July 19, 1995. The board of county commissioners shall certify a copy of the resolution to the board of elections immediately upon adopting a resolution under division (D)(2) of this section, and the board of elections shall place the question of levying the tax on the ballot at that election. The form of the ballot shall be as prescribed by division (C) of this section, except that the phrase "paying not more than one-half of the costs of providing a sports facility together with related redevelopment and economic development projects" shall be replaced by the phrase "paying the costs of constructing or renovating a sports facility and reimbursing a county for costs incurred by the county in the construction of a sports facility," and the phrase ", beginning .......... (here insert the earliest date the tax would take effect)" shall be appended after "years." A board of county commissioners submitting the question of a tax under division (D)(2) of this section may submit the question of a tax under division (B)(2) of section 4301.421 or division (C)(2) of section 5743.024 of the Revised Code as a single question, and the form of the ballot shall include each of the proposed taxes.

If approved by a majority of electors voting on the question, the tax shall take effect on the day specified on the ballot, which shall not be earlier than the day following the last day the tax levied pursuant to divisions (A), (B), and (C) of this section may be levied.

The rate of a tax levied pursuant to division (D)(1) or (2) of this section shall not exceed the rate specified in division (A) of this section. A tax levied pursuant to division (D)(1) or (2) of this section may be levied for any number of years not exceeding twenty.

A board of county commissioners adopting a resolution under division (D)(1) or (2) of this section shall certify a copy of the resolution to the division of liquor control immediately upon adoption of the resolution.

(E) No tax shall be levied under this section on or after September 23, 2008. This division does not prevent the collection of any tax levied under this section before that date so long as that tax remains effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-23-2004; 2008 HB562 09-22-2008



Section 307.698 - Moneys spent for housing purposes.

The board of county commissioners may spend moneys from the general fund for housing purposes, including the housing purposes of a county land reutilization corporation organized under Chapter 1724. of the Revised Code.

Effective Date: 10-10-1991; 2008 SB353 04-07-2009



Section 307.699 - Annual service payment in lieu of taxes on the exempt property used by major league professional athletic team.

(A) As used in this section:

(1) "Sports facility" has the same meaning as in section 307.696 of the Revised Code.

(2) "Residual cash" has the same meaning as in division (B)(5) of section 5709.081 of the Revised Code.

(B) Any political subdivision or subdivisions or any corporation that owns a sports facility that is both constructed under section 307.696 of the Revised Code and includes property exempt from taxation under division (B) of section 5709.081 of the Revised Code, shall make an annual service payment in lieu of taxes on the exempt property for each tax year beginning with the first tax year in which the facility or part thereof is used by a major league professional athletic team for its home schedule. The amount of the service payment for a tax year shall be determined by the county auditor under division (D) of this section.

(C) On or before the first day of September each year, the owner of property to which this section applies shall file both of the following with the county auditor:

(1) A return in the same form as under section 5711.02 of the Revised Code listing all its exempt tangible personal property as of the first day of August of that year;

(2) An audited financial statement certified by the owner and reflecting the actual receipts, revenue, expenses, expenditures, net income, and residual cash derived from the property during the most recently ended calendar year.

For the purposes of this section, the county auditor shall determine the true value of the real and tangible personal property owned by the political subdivision or subdivisions or the corporation and included in the sports facility, including the taxable portion thereof, by capitalizing at an appropriate rate the net income of the owner derived from that property. The auditor shall use the net income as certified in the owner's financial statement, unless he determines that the amount so certified is inaccurate, in which event he shall determine the accurate amount of net income to be capitalized. The county auditor shall compute net income before debt service, and shall not include any revenue from county taxes as defined in division (A)(1) of section 307.696 of the Revised Code. The true value so determined shall be allocated between real and tangible personal property and assessed for the purposes of this section at the appropriate percentages provided by law for determining taxable values.

Using information reported or determined under this division, the county auditor shall determine the amount of putative taxes for the property for that tax year. As used in this section, "putative taxes" means the greater of one million dollars or the amount of property taxes that would have been charged and payable if all the real and tangible personal property owned by the political subdivision or subdivisions or the corporation and included in the sports facility was subject to taxation.

(D) On or before the date that is sixty days before the date that the first payment of real property taxes are due without penalty under Chapter 323. of the Revised Code each tax year, the county auditor shall determine the amount of service payments for that tax year for property to which this section applies in the following manner:

(1) The county auditor shall deduct from the amount of putative taxes under division (C) of this section any taxes assessed against the taxable portion of the sports facility owned by any of the entities in division (B)(1) of section 5709.081 of the Revised Code, any amounts paid by a municipal corporation under section 5709.082 of the Revised Code as a result of the exempt property, and any amounts available in the construction payments account established under division (G)(1) of this section as are required to make the total deductions under this division equal to one million dollars.

(2) The county auditor shall fix the amount of the service payments for a tax year at the amount of the putative taxes minus deductions under division (D)(1) of this section. However, any amount of service payments required because the putative taxes exceed one million dollars shall not exceed the amount of residual cash of the owner of the exempt property as reported in division (C) of this section that would otherwise accrue to the political subdivision or subdivisions pursuant to division (B)(5) of section 5709.081 of the Revised Code if no service payments were imposed under this section.

(3) If the exempt property is an improvement under division (C)(2) of section 5709.081 of the Revised Code, the county auditor shall determine the percentage which such improvement constitutes of the total sports facility and shall substitute for the one-million-dollar amount, wherever it appears in this section, an amount equal to such percentage multiplied by one million dollars. The percentage shall be determined by dividing the reproduction cost new of the improvement by the reproduction cost new of the total sports facility including the improvement, owned by any of the entities under division (B)(1) of section 5709.081 of the Revised Code.

(E) On or before the date that is sixty days before the date that the first payment of real property taxes are due without penalty under Chapter 323. of the Revised Code each tax year, the county auditor shall certify and send notice by certified mail to the owner of the property of the amount and the calculation of the service payments charged that tax year, including the separate valuations determined for the real and tangible personal property, the capitalization rate used, the separate deductions allowed under division (D) of this section, and any claimed inaccuracies in net income determined under division (C) of this section.

The service payments for a tax year shall be charged and collected in the same manner as real property taxes for that tax year. Revenue collected as service payments shall be distributed to the taxing districts that would have received property tax revenue from the exempt property if it was not exempt, for the tax year for which the payments are made, in the same proportions as property taxes are distributed. However, if the sum of the deductions allowed under division (D) of this section and the service payments exceeds one million dollars, any service payments in excess of one million dollars shall first be paid to the municipal corporation to reimburse it for the payments made under section 5709.082 of the Revised Code from the inception of such payments. Any such payments to the municipal corporation shall be deducted from the municipal payments account established under division (G)(2) of this section.

(F) The owner of property exempt from taxation under section 5709.081 of the Revised Code or persons and political subdivisions entitled to file complaints under section 5715.19 of the Revised Code may appeal the determination of the annual service payments required by this section to the board of revision in the county in which the exempt property is located within the time period for filing complaints under section 5715.19 of the Revised Code. The appeal shall be taken by filing a complaint with that board which need not be on the form prescribed for other complaints filed under section 5715.19 of the Revised Code but which shall include an identification of the exempt property, a copy of the auditor's certification to the owner, a calculation of the service payments claimed to be correct and a statement of the errors in the auditor's determination. Upon receipt of such complaint the board of revision shall notify the county auditor of the county in which the exempt property is located, who shall, within thirty days of such notice, certify to the board of revision a transcript of the record of the proceedings of the county auditor pertaining to the determination of the annual service payments. Any complaint filed under this section shall be regarded as a complaint for the purposes of divisions (B), (C), (E), (F), (G), and (H) of section 5715.19 of the Revised Code. The board of revision shall order the hearing of evidence and shall determine the amount of service payments due and payable pursuant to this section.

(G) The county auditor of the county in which the exempt property is located shall establish the following two accounts:

(1) A construction payments account to which shall be posted all payments made by a municipal corporation pursuant to section 5709.082 of the Revised Code on account of such property derived from persons employed at the site of the sports facility in the construction of the facility. Deductions shall be made from such account as provided in division (D) of this section until the amounts so posted are exhausted;

(2) A municipal payments reimbursement account to which shall be posted all payments made by a municipal corporation pursuant to section 5709.082 of the Revised Code on account of such property including those posted under division (G)(1) of this section. Deductions shall be made from the municipal payments reimbursement account for reimbursements to the municipal corporation made under division (E) of this section until the amounts posted are exhausted.

Effective Date: 03-02-1992



Section 307.6910 - [Repealed].

Effective Date: 07-01-2007



Section 307.70 - County charter commissions.

In any county electing a county charter commission, the board of county commissioners shall appropriate money for the expenses of such commission in the preparation of a county charter, or charter amendment, and the study of problems involved. No appropriation shall be made for the compensation of members of the commission for their services. The board shall appropriate money for the printing and mailing or otherwise distributing to each elector in the county, as far as may be reasonably possible, a copy of a charter submitted to the electors of the county by a charter commission or by the board pursuant to petition as provided by Section 4 of Article X, Ohio Constitution. The copy of the charter shall be mailed or otherwise distributed at least thirty days prior to the election. The board shall appropriate money for the printing and distribution or publication of proposed amendments to a charter submitted by a charter commission pursuant to Section 4 of Article X, Ohio Constitution. Notice of amendments to a county charter shall be given by mailing or otherwise distributing a copy of each proposed amendment to each elector in the county, as far as may be reasonably possible, at least thirty days prior to the election or, if the board so determines, by publishing the full text of the proposed amendments once a week for at least two consecutive weeks in a newspaper of general circulation within the county, or as provided in section 7.16 of the Revised Code. No public officer is precluded, because of being a public officer, from also holding office as a member of a county charter commission, except that not more than four officeholders may be elected to a county charter commission at the same time. No member of a county charter commission, because of charter commission membership, is precluded from seeking or holding other public office.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-1979



Section 307.71 - Adoption of curfew.

(A) Whenever the adoption of a curfew for persons under eighteen years of age is deemed necessary by the board of county commissioners for the immediate preservation of the public peace, health, or safety in any of the unincorporated areas of such county, the board of county commissioners may adopt a resolution setting forth the provisions of such curfew and the necessity for such curfew together with a statement of the reasons for such necessity, and providing for its enforcement within such unincorporated areas of the county. Upon adoption of the resolution by a majority of the commissioners, the resolution shall become effective immediately.

(B) Any person under the age of eighteen years who violates the provisions of a curfew adopted in accordance with division (A) of this section shall be apprehended and charged as being an unruly child and taken before the juvenile court in the county in which the violation occurred as provided in Chapter 2151. of the Revised Code.

Effective Date: 06-23-1970



Section 307.72 - Appropriating funds for police training.

The board of county commissioners may appropriate funds to pay the reasonable expenses of the sheriff or deputy sheriffs while going to, attending, and returning from any police training school, whether within or without the state.

Effective Date: 10-02-1953



Section 307.73 - Contract for private construction of water and sewer lines.

The board of county commissioners for any unincorporated portion of the county, upon application by any individual, organization, or agency of private enterprise, may grant permission by resolution to such individual, organization, or agency to construct water or sewer lines, or both, under the supervision of the board. Such resolution, and any contract entered into pursuant to such resolution, shall authorize the collection of prorated shares of the cost of such improvement as provided in this section.

The board shall collect and return to such individual, organization, or agency a prorated share of the cost of such improvement in any instance in which such improvement is tapped into by a nonparticipant in the original cost. The prorated share shall be based on the front footage of improvement to the nonparticipant and shall not be in excess of the amount chargeable to such nonparticipant if such nonparticipant had participated in the aforesaid improvements.

No subsequent assignee or grantee of such individual, organization, or agency shall be considered a nonparticipant in the original cost.

A copy of the resolution granting permission to construct water or sewer lines and authorizing the collection of a prorated share shall be filed by the applicant with the county auditor, who shall keep an index by location of all such resolutions. The filing of such resolution constitutes constructive notice thereof. The county auditor shall charge a fee of one dollar for each resolution filed. No nonparticipant shall be required to pay the prorated share of the cost of such improvement permitted by a resolution adopted after the effective date of this section without such notice.

The county commissioners may make such rules and regulations as may be necessary to administer this section.

Effective Date: 08-23-1972



Section 307.74 - Purchasing water from municipality.

The board of county commissioners, with the consent of a municipal corporation, may purchase water from said municipal corporation, and may construct and maintain aqueduct or water lines required for the transmission of such water to a county owned or operated property whenever, upon resolution of the board, it is determined necessary for the protection or general use of said county property.

The board, with the authorization of said municipality, may permit such line to be tapped upon application of the property owner on the line of such facilities.

The board shall establish and collect a reasonable tapping fee which shall include a portion of the original cost and maintenance of said line.

Effective Date: 08-23-1957



Section 307.75 - Operating or contracting for operation of police training schools.

The board of county commissioners may operate or may contract with an accredited university or college to operate a police training school, a law enforcement training and research school, a police science laboratory for criminal investigation, or a crime prevention activity program, for the use of police officers, sheriffs, deputy sheriffs, marshals, and deputy marshals within such county and such county may contract for such training or schooling with and on behalf of the municipalities within such county.

Effective Date: 09-09-1957



Section 307.76 - Operating or contracting for operation of zoological park.

The board of county commissioners may maintain and operate a zoological park, or it may contract with or contribute to any nonprofit corporation organized to encourage the study and promote the sciences of natural history, to maintain and operate a zoological park, to develop such park, and to provide for the acquisition, disposition, and care of the animals to be exhibited therein.

Effective Date: 08-10-1961



Section 307.761 - Facility to promote sciences and natural history.

A board of county commissioners may maintain and operate a facility to encourage the study of and promote the sciences and natural history, or it may contract with or contribute to a nonprofit corporation to develop, maintain, and operate such a facility if the nonprofit corporation is organized, in whole or in part, for the purpose of encouraging the study of and to promote the sciences and natural history.

Effective Date: 03-30-2006



Section 307.77 - Giving aid to units of government for water management.

The board of county commissioners of any county may give aid to any of the units of government set forth in division (A) of this section by the appropriation of money or by the issuance of bonds and payment of proceeds as provided by section 307.771 of the Revised Code for a public improvement whenever:

(A) The public improvement is authorized to be constructed, acquired, maintained, or operated by or under the management and control of a department or agency of the United States, or of this state, or of any state adjoining this state, or of one or more counties of this state, or of any municipal corporation or political subdivision of this or an adjoining state, either separately or jointly or co-operatively; and

(B) The public improvement is authorized to be constructed, acquired, maintained, or operated:

(1) To alleviate and reduce damage from floods; regulate stream channels by changing, widening, and deepening the same; or to impound water in a reservoir and regulate the release thereof for the purpose or purposes of lessening the flow of a stream in times of floods, or augmenting the flow of a stream in times of below average runoff, or providing a supply of water for domestic, commercial, industrial, agricultural, recreational, conservational, or other public uses, not including commercial water transportation; or

(2) To provide dams, ditches, or other facilities for a water supply system, or for the removal and disposition of surplus water, or for abatement or alleviation of pollution, or for betterment of sanitary conditions; and

(C) The board of county commissioners finds that the public improvement will serve one or more of the purposes set forth in division (B)(1) and (2) of this section in such a manner and by such method that it will be for the general public benefit of the county in an amount corresponding with or greater than the amount of aid which the county will contribute.

Effective Date: 11-24-1967



Section 307.771 - Issuing bonds for water management.

The board of county commissioners of any county, pursuant to a favorable vote of the electors, may, subject to the conditions prescribed in section 307.77 of the Revised Code, issue bonds for the purpose of assisting the construction, acquisition, maintenance, or operation of a public improvement of a kind set forth in division (B)(1) or (2) of section 307.77 of the Revised Code. The proceedings for the authorization and sale of such bonds shall, in other respects, be governed by Chapter 133. of the Revised Code, and the board may pay the proceeds to the United States, the state, county, or other public authority or subdivision which is constructing, acquiring, maintaining, or operating the improvement.

Effective Date: 10-30-1989



Section 307.772 - Agreements for facilitating water management projects.

For the purposes of facilitating any project set forth in section 307.77 of the Revised Code and safeguarding the respective interests of the contributing counties, the respective boards of county commissioners may enter into such agreements with any public authority empowered to act with respect to any public improvement set forth in division (B)(1) and (2) of section 307.77 of the Revised Code under any act of congress or of the general assembly of this state, or the legislative authority of any other state, and also with counties and other subdivisions set forth in division (A) of section 307.77 of the Revised Code, as are necessary, with a view to effective co-operative action and providing for contributions in such proportion to benefits as may be agreed upon or found practicable.

Effective Date: 04-19-1961



Section 307.78 - Making contributions to community improvement corporations.

(A) The board of county commissioners of any county may make contributions of moneys, supplies, equipment, office facilities, and other personal property or services to any community improvement corporation organized pursuant to Chapter 1724. of the Revised Code to defray the expenses of the corporation. The community improvement corporation may use the board's contributions for any of its functions under Chapter 1724. of the Revised Code.

(B) Any moneys contributed by the board for such purposes shall be drawn from the general fund of the county not otherwise appropriated. The board may anticipate the contributions of money for such purposes and enter the amount of such contributions in its annual statement to the county budget commission for inclusion in the budget upon which rates of taxation are based.

(C) The board of county commissioners of any county may pledge, as security for the repayment of moneys borrowed by a community improvement corporation under division (A) of section 1724.02 of the Revised Code, revenue appropriated to a county treasurer under section 321.261 of the Revised Code, subject to annual appropriation of specific amounts of such revenues, and any other specified revenue lawfully available for the purposes for which such a corporation is organized.

Effective Date: 08-20-1991; 2008 SB353 04-07-2009



Section 307.781 - Unpaid or delinquent tax line of credit.

(A) As used in this section:

(1) "Current year unpaid taxes" and "current year delinquent taxes" have the same meanings as in section 321.341 of the Revised Code.

(2) "Collection year" means the year in which current taxes are payable under section 323.12 of the Revised Code, including any extension under section 323.17 of the Revised Code.

(3) "Current unpaid or delinquent tax line of credit" means a line of credit under which the county treasurer is authorized to make one or more draws for the purpose of making advance payments to the taxing authorities of the county in anticipation of the collection of current year unpaid taxes and current year delinquent taxes as prescribed by this section.

(B) Upon the written request of the county treasurer, the board of county commissioners of a county in which a county land reutilization corporation is organized under Chapter 1724. of the Revised Code may enter into a current unpaid or delinquent tax line of credit with a public depository, as defined in section 135.01 of the Revised Code, for the purpose of making advance payment of current year unpaid taxes or current year delinquent taxes under section 321.341 of the Revised Code in the current collection year, provided that all of the following apply:

(1) The board approves the terms and execution and delivery of the current unpaid or delinquent tax line of credit by majority vote and the county prosecuting attorney approves its form.

(2) The maximum aggregate available amount under the current unpaid or delinquent tax line of credit does not exceed ninety per cent of the amount of the current year unpaid taxes or current year delinquent taxes for the current collection year.

(3) The maximum term for repayment of draws on the line of credit shall be five years.

(4) Repayment in full of each draw on the line of credit, plus any accrued and unpaid interest thereon, shall be required to be made not later than the last day of the term of the line of credit.

(C) A board of county commissioners may enter into a new current unpaid or delinquent tax line of credit for a collection year if, at that time, there are no unreimbursed draws, including any accrued interest on the draws, outstanding from a prior line of credit after the termination date thereof.

(D) The general terms of the current unpaid or delinquent tax line of credit shall be set forth in the resolution of the board of county commissioners authorizing the execution and delivery of the line of credit, or a form of the current unpaid or delinquent tax line of credit and ancillary agreement, if any, providing for the terms and conditions governing the line of credit shall be attached as an exhibit to the resolution. Except as otherwise provided in this section, a resolution authorizing the execution and delivery of a line of credit may include other provisions approved by the board in the resolution and the exhibits.

(E) The reimbursement of draws under a current unpaid or delinquent tax line of credit, together with interest, shall be secured by a pledge of and security interest in the current year unpaid or current year delinquent taxes, or both, and may be secured by such other legally available sources as the board in its discretion determines in its authorizing resolution. The board of county commissioners shall, by resolution, make a pledge of and grant a security interest in the applicable current year unpaid taxes or current year delinquent taxes and any other legally available resources. The current year unpaid taxes or current year delinquent taxes and any other sources pledged or subject to a security interest, which shall be collectively referred to in this section as the "pledged receipts," and thereafter received by the county treasurer or otherwise received, are immediately subject to the pledge and security interest without any physical delivery or further act. The pledge and security interest are valid, binding, and enforceable against all parties having claims of any kind against the county or the county treasurer, whether or not such parties have notice. The pledge shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation, delivery, or possession of the pledged receipts, or for the filing or recording of the authorizing resolution by which the pledge and security interest are created, or any certificate, statement, or other related document. The pledge of receipts and the security interest are effective, and the money from them may be applied to the purposes for which it is pledged, without requiring an appropriation.

(F) A current unpaid or delinquent tax line of credit is not a general obligation of the county and is not subject to Chapter 133. of the Revised Code.

Effective Date: 2008 SB353 04-07-2009



Section 307.79 - Administrative rules.

(A) The board of county commissioners may adopt, amend, and rescind rules establishing technically feasible and economically reasonable standards to achieve a level of management and conservation practices that will abate wind or water erosion of the soil or abate the degradation of the waters of the state by soil sediment in conjunction with land grading, excavating, filling, or other soil disturbing activities on land used or being developed for nonfarm commercial, industrial, residential, or other nonfarm purposes, and establish criteria for determination of the acceptability of those management and conservation practices. The rules shall be designed to implement the applicable areawide waste treatment management plan prepared under section 208 of the "Federal Water Pollution Control Act," 86 Stat. 816 (1972), 33 U.S.C.A. 1228, as amended, and to implement phase II of the storm water program of the national pollutant discharge elimination system established in 40 C.F.R. Part 122. The rules to implement phase II of the storm water program of the national pollutant discharge elimination system shall not be inconsistent with, more stringent than, or broader in scope than the rules or regulations adopted by the environmental protection agency under 40 C.F.R. Part 122. The rules adopted under this section shall not apply inside the limits of municipal corporations or the limits of townships with a limited home rule government that have adopted rules under section 504.21 of the Revised Code, to lands being used in a strip mine operation as defined in section 1513.01 of the Revised Code, or to land being used in a surface mine operation as defined in section 1514.01 of the Revised Code.

The rules adopted under this section may require persons to file plans governing erosion control, sediment control, and water management before clearing, grading, excavating, filling, or otherwise wholly or partially disturbing one or more contiguous acres of land owned by one person or operated as one development unit for the construction of nonfarm buildings, structures, utilities, recreational areas, or other similar nonfarm uses. If the rules require plans to be filed, the rules shall do all of the following:

(1) Designate the board itself, its employees, or another agency or official to review and approve or disapprove the plans;

(2) Establish procedures and criteria for the review and approval or disapproval of the plans;

(3) Require the designated entity to issue a permit to a person for the clearing, grading, excavating, filling, or other project for which plans are approved and to deny a permit to a person whose plans have been disapproved;

(4) Establish procedures for the issuance of the permits;

(5) Establish procedures under which a person may appeal the denial of a permit.

Areas of less than one contiguous acre shall not be exempt from compliance with other provisions of this section or rules adopted under this section. The rules adopted under this section may impose reasonable filing fees for plan review, permit processing, and field inspections.

No permit or plan shall be required for a public highway, transportation, or drainage improvement or maintenance project undertaken by a government agency or political subdivision in accordance with a statement of its standard sediment control policies that is approved by the board or the chief of the division of soil and water resources in the department of natural resources.

(B) Rules or amendments may be adopted under this section only after public hearings at not fewer than two regular sessions of the board. The board of county commissioners shall cause to be published, in a newspaper of general circulation in the county, notice of the public hearings, including time, date, and place, once a week for two weeks immediately preceding the hearings, or as provided in section 7.16 of the Revised Code. The proposed rules or amendments shall be made available by the board to the public at the board office or other location indicated in the notice. The rules or amendments shall take effect on the thirty-first day following the date of their adoption.

(C) The board of county commissioners may employ personnel to assist in the administration of this section and the rules adopted under it. The board also, if the action does not conflict with the rules, may delegate duties to review sediment control and water management plans to its employees, and may enter into agreements with one or more political subdivisions, other county officials, or other government agencies, in any combination, in order to obtain reviews and comments on plans governing erosion control, sediment control, and water management or to obtain other services for the administration of the rules adopted under this section.

(D) The board of county commissioners or any duly authorized representative of the board may, upon identification to the owner or person in charge, enter any land upon obtaining agreement with the owner, tenant, or manager of the land in order to determine whether there is compliance with the rules adopted under this section. If the board or its duly authorized representative is unable to obtain such an agreement, the board or representative may apply for, and a judge of the court of common pleas for the county where the land is located may issue, an appropriate inspection warrant as necessary to achieve the purposes of this chapter.

(E)

(1) If the board of county commissioners or its duly authorized representative determines that a violation of the rules adopted under this section exists, the board or representative may issue an immediate stop work order if the violator failed to obtain any federal, state, or local permit necessary for sediment and erosion control, earth movement, clearing, or cut and fill activity. In addition, if the board or representative determines such a rule violation exists, regardless of whether or not the violator has obtained the proper permits, the board or representative may authorize the issuance of a notice of violation. If, after a period of not less than thirty days has elapsed following the issuance of the notice of violation, the violation continues, the board or its duly authorized representative shall issue a second notice of violation. Except as provided in division (E)(3) of this section, if, after a period of not less than fifteen days has elapsed following the issuance of the second notice of violation, the violation continues, the board or its duly authorized representative may issue a stop work order after first obtaining the written approval of the prosecuting attorney of the county if, in the opinion of the prosecuting attorney, the violation is egregious.

Once a stop work order is issued, the board or its duly authorize representative shall request, in writing, the prosecuting attorney of the county to seek an injunction or other appropriate relief in the court of common pleas to abate excessive erosion or sedimentation and secure compliance with the rules adopted under this section. If the prosecuting attorney seeks an injunction or other appropriate relief, then, in granting relief, the court of common pleas may order the construction of sediment control improvements or implementation of other control measures and may assess a civil fine of not less than one hundred or more than five hundred dollars. Each day of violation of a rule or stop work order issued under this section shall be considered a separate violation subject to a civil fine.

(2) The person to whom a stop work order is issued under this section may appeal the order to the court of common pleas of the county in which it was issued, seeking any equitable or other appropriate relief from that order.

(3) No stop work order shall be issued under this section against any public highway, transportation, or drainage improvement or maintenance project undertaken by a government agency or political subdivision in accordance with a statement of its standard sediment control policies that is approved by the board or the chief of the division of soil and water resources in the department of natural resources.

(F) No person shall violate any rule adopted or order issued under this section. Notwithstanding division (E) of this section, if the board of county commissioners determines that a violation of any rule adopted or administrative order issued under this section exists, the board may request, in writing, the prosecuting attorney of the county to seek an injunction or other appropriate relief in the court of common pleas to abate excessive erosion or sedimentation and secure compliance with the rules or order. In granting relief, the court of common pleas may order the construction of sediment control improvements or implementation of other control measures and may assess a civil fine of not less than one hundred or more than five hundred dollars. Each day of violation of a rule adopted or administrative order issued under this section shall be considered a separate violation subject to a civil fine.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-12-1979; 05-06-2005



Section 307.791 - Election on repeal of county sediment control rule.

The question of repeal of a county sediment control rule adopted under section 307.79 of the Revised Code may be initiated by filing with the board of elections of the county not less than ninety days before the general or primary election in any year a petition requesting that an election be held on such question. Such petition shall be signed by qualified electors residing in the county equal in number to ten per cent of those voting for governor at the most recent gubernatorial election in the county.

After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the county at the next general or primary election. The election shall be conducted, canvassed, and certified in the same manner as regular elections for county offices in the county. Notice of the election shall be published in a newspaper of general circulation in the county once a week for two consecutive weeks prior to the election or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall state the purpose, time, and place of the election and a succinct summary of each rule sought to be repealed. The form of the ballot cast at such election shall be prescribed by the secretary of state. The question covered by such petition shall be submitted as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. If a majority of the qualified electors voting on the question of repeal approve the repeal, the result of the election shall be certified immediately after the canvass by the board of elections to the board of county commissioners, who shall thereupon rescind the rule.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981; 06-01-2006



Section 307.80 - Establishing county microfilming board.

The board of county commissioners of any county may, by resolution, establish a county microfilming board. The county microfilming board shall consist of the county treasurer or the treasurer's representative, the county auditor or the auditor's representative, the clerk of the court of common pleas or the clerk's representative, a member or representative of the board of county commissioners chosen by the board of county commissioners, and the county recorder or the recorder's representative who shall serve as secretary.

After the initial meeting of the county microfilming board, no county office shall purchase, lease, operate, or contract for the use of any microfilming or other image processing equipment, software, or services without prior approval of the board.

As used in sections 307.80 to 307.806 of the Revised Code, "county office" means any officer, department, board, commission, agency, court, or other office of the county and the court of common pleas. The county hospital shall not be considered a "county office" when the county hospital uses microfilming to record and store for future access physical and psychiatric examinations or treatment records of its patients. The county hospital shall participate, at the request of the county microfilming board, in purchasing film and equipment and in entering into contracts for services for microfilming.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-17-1978



Section 307.801 - Organization of board.

Within ninety days after a county microfilming board has been established, it shall hold its initial meeting at such time as the secretary of the board determines. Thereafter, the board shall meet annually on the second Monday in January and at such other times and places as the secretary determines. The secretary shall, within five days after receiving a written request from any other member of the board, call the board together for a meeting. A majority of the board constitutes a quorum at any regular or special meeting.

The board may, by unanimous consent, adopt such rules as it considers necessary for its operation, but no rule of the board shall derogate the authority or responsibility of any elected official.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-17-1978



Section 307.802 - Powers and duties of board.

The county microfilming board shall coordinate the use of all microfilming or image processing equipment, software, or services in use throughout the county offices at the time the board is established.

The board may, in writing, authorize any county office to contract for microfilming or image processing services, or operate or acquire microfilming or image processing equipment or software, where the board determines such action is desirable. The authorization shall be signed by a majority of the members of the board and shall be filed in the office of the board of county commissioners.

The county microfilming board may establish a microfilming center which shall provide a centralized system for the use of microfilming or image processing equipment, software, or services for all county offices.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-17-1978



Section 307.803 - Funds of board.

The board of county commissioners may purchase, lease, or otherwise acquire any microfilming or image processing equipment, software, or services that the board determines is necessary, or that the county microfilming board or county board of information services and records management authorizes, from funds budgeted and appropriated by the board of county commissioners for such purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-17-1978



Section 307.804 - Chief administrator - employees.

The county recorder shall be the chief administrator of the county microfilming board and may employ a deputy who shall serve under his direction. The recorder or his deputy shall supervise the operation of the microfilming center. Subject to approval by the board, the administrator shall employ such other persons as are necessary for the operation of the center and shall fix the compensation of the deputy and all such employees. Salaries and expenses of the center shall be paid from funds budgeted and appropriated to the board by the board of county commissioners. The administrator may adopt such rules as are necessary for the operation of the center.

Effective Date: 07-17-1978



Section 307.805 - Annual estimate of the revenues and expenditures - report.

The county recorder shall prepare an annual estimate of the revenues and expenditures of the microfilming center for the ensuing fiscal year and submit it to the board of county commissioners as provided in section 5705.28 of the Revised Code. Such estimate shall be sufficient to take care of all the needs of the center, including, but not limited to, salaries and rental and purchase of equipment. The funds of the county microfilming board shall be disbursed by the county auditor's warrant drawn on the county treasury five days after receipt of a voucher approved by a majority of the county microfilming board.

On the first Monday in April of each year the county recorder shall file with the county microfilming board and the board of county commissioners a report of the operations of the center and a statement of the receipts and expenditures of the center during the year.

Effective Date: 05-16-1979



Section 307.806 - Contract for services with other public entities.

The county microfilming board may enter into a contract with the legislative authorities of any municipal corporation, township, port authority, water or sewer district, school district, library district, county law library association, health district, park district, soil and water conservation district, conservancy district, other taxing district, regional council established pursuant to Chapter 167. of the Revised Code, or otherwise, county land reutilization corporation organized under Chapter 1724. of the Revised Code, or with the board of county commissioners or the microfilming board of any other county, or with any other federal or state governmental agency, and such authorities may enter into contracts with the county microfilming board, to provide microfilming or image processing services to any of them. The board shall establish a schedule of charges upon which the cost of providing such services shall be based. All moneys collected by the board for services rendered pursuant to contracts entered into under this section shall be deposited in the county general fund; however, such moneys may be segregated into a special fund in the county treasury until the end of the calendar year. County offices may also be charged for such services and the appropriation so charged and the appropriation of the board so credited.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-17-1978; 2008 SB353 04-07-2009



Section 307.81 - Vacating unused parks and park lands.

(A) Where lands have been dedicated to or for the use of the public for parks or park lands, and where such lands have remained unimproved and unused by the public and there appears to be little or no possibility that such lands will be improved and used by the public, the board of county commissioners of the county in which the lands are located may, by resolution, declare such parks or park lands vacated upon the petition of a majority of the abutting freeholders. No such parks or park lands shall be vacated unless notice of the pendency and prayer of the petition is given in a newspaper of general circulation in the county in which such lands are situated for three consecutive weeks preceding action on such petition or as provided in section 7.16 of the Revised Code. No such lands shall be vacated prior to a public hearing had thereon.

(B) Before the board of county commissioners may act on a petition to vacate unimproved and unused parks or park lands under division (A) of this section, the board shall offer such parks or park lands to all political subdivisions described in division (C) of this section. The board shall give notice to those political subdivisions by first class mail that the parks or park lands may be declared vacated unless the board of county commissioners accepts an offer from another political subdivision to buy or lease the lands. The failure of delivery of any such notice does not invalidate any proceedings for the disposition of parks or park lands under this division. Any such political subdivision that wishes to buy or lease the parks or park lands shall make an offer for the lands to the board in writing not later than ninety days after receiving the notice. The board may reject any offer, except that if it receives an offer in which the political subdivision agrees to use the lands for park purposes and in which the board finds all of the other terms acceptable, the board shall accept that offer. No offer shall be accepted until notice of the offer is published for three consecutive weeks in a newspaper of general circulation in the county in which the lands are situated or as provided in section 7.16 of the Revised Code, and a public hearing is held. Proceeds from the sale or lease of the lands shall be placed in the general fund of the county and be disbursed as prescribed in section 307.82 of the Revised Code. Any deed conveying the lands shall be executed as provided in that section.

(C) In order to receive a notice or to make an offer regarding parks or park lands under division (B) of this section, a political subdivision must meet both of the following conditions:

(1) Have the authority to acquire, develop, and maintain public parks or recreation areas;

(2) Contain the parks or park lands in question within its boundaries, or adjoin a political subdivision that contains those parks or park lands within its boundaries.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-21-1992



Section 307.82 - Selling unused parks and park lands.

Upon the vacation of parks or park lands, the board of county commissioners shall offer such lands for sale at a public auction at the courthouse of the county in which such lands are situated. No lands shall be sold until the board gives notice of intention to sell such lands. Such notice shall be published once a week for four consecutive weeks in a newspaper of general circulation in the county in which sale is to be had or as provided in section 7.16 of the Revised Code. The board shall sell such lands to the highest and best bidder, provided, the board may reject any and all bids made hereunder.

When such sale is made, the auditor of the county in which sale is had and in which such lands are located, shall enter into a deed, conveying said lands to the purchaser thereof. At the time of sale, the auditor shall place the lands sold hereunder on the tax duplicate of the county at a value to be established by the auditor as in cases where the auditor re-enters property which has been tax exempt on the taxable list of the county.

The proceeds from the sale of lands sold pursuant to this section shall be placed in the general fund of the county in which such lands are located and may be disbursed as other general fund moneys.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-19-1959



Section 307.83 - Reversionary interest in parks and park lands.

When real estate which has been dedicated to or for the use of the public for parks or park lands is vacated by the board of county commissioners pursuant to division (A) of section 307.81 of the Revised Code or is to be sold or leased for nonpark use under division (B) of that section, and where reversionary interests have been set up in the event of the non-use of such lands for the dedicated purpose, such reversionary interests shall accelerate and vest in the holders thereof upon such vacation, or prior to the acceptance of an offer to buy or lease the land. Thereupon the auditor of the county shall place the lands on the tax duplicate of the county in the names of such reversioners as are known to the board of county commissioners. If the board is unable to establish the names of such reversioners, it shall fix a date on or before which claims to such real estate may be asserted and after which such real estate shall be sold or leased. The board shall give notice of such date and of the sale or lease to be held thereafter, once each week for four consecutive weeks in a newspaper of general circulation in the county wherein such lands are located or as provided in section 7.16 of the Revised Code. In the event that no claims to such lands are asserted or found to be valid, the lands shall be sold pursuant to section 307.82 of the Revised Code in the case of a vacation of the lands pursuant to division (A) of section 307.81 of the Revised Code, or be sold or leased pursuant to division (B) of section 307.81 of the Revised Code if an agreement with a political subdivision is entered into under that division, and the title of any holders of reversionary interests shall be extinguished.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-21-1992



Section 307.84 - Establishing automatic data processing board.

The board of county commissioners of any county may, by resolution, establish a county automatic data processing board. The board shall consist of the county treasurer or the county treasurer's representative, the county recorder or the county recorder's representative, the clerk of the court of common pleas or the clerk's representative, a member or representative of the board of county commissioners chosen by the board, two members or representatives of the board of elections chosen by the board of elections one of whom shall be a member of the political party receiving the greatest number of votes at the most recent general election for the office of governor and one of whom shall be a member of the political party receiving the second greatest number of votes at such an election, if the board of elections desires to participate, and the county auditor or the county auditor's representative who shall serve as secretary. The members of the county automatic data processing board may by majority vote add to the board any additional members whose officers use the facilities of the board.

After the initial meeting of the county automatic data processing board, no county office shall purchase, lease, operate, or contract for the use of any automatic or electronic data processing or record-keeping equipment, software, or services without prior approval of the board.

As used in sections 307.84 to 307.846 of the Revised Code, "county office" means any officer, department, board, commission, agency, court, or other office of the county, other than a board of county hospital trustees.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-22-1995



Section 307.841 - Organization of board.

Within ninety days after a county automatic data processing board has been established, it shall hold its initial meeting at the office of the county auditor at such time as the secretary of the board determines. Thereafter, the board shall meet annually on the second Monday in January at the auditor's office and at such other times and places as the secretary determines. The secretary shall, within five days after receiving a written request from any other member of the board, call the board together for a meeting. A majority of the board constitutes a quorum at any regular or special meeting.

The board may, by unanimous consent, adopt such rules and regulations as it deems necessary for its operation, but no rule or regulation of the board shall derogate the authority or responsibility of any elected official.

Effective Date: 09-20-1967



Section 307.842 - County automatic data processing board - powers and duties.

The county automatic data processing board shall coordinate the use of all automatic or electronic data processing or record-keeping equipment, software, or services in use throughout the county offices at the time the board is established.

The board may, in writing, authorize any county office to contract for automatic or electronic data processing or record-keeping services, or operate or acquire automatic or electronic data processing or record-keeping equipment, where the board determines such action is desirable. The authorization shall be signed by a majority of the members of the board and shall be filed in the office of the board of county commissioners.

The county automatic data processing board may establish an automatic data processing center which shall provide a centralized system for the use of automatic or electronic data processing or record-keeping equipment, software, or services for all county offices.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-20-1967



Section 307.843 - Acquiring data processing or record keeping equipment, software, or services.

The board of county commissioners may purchase, lease, or otherwise acquire any automatic or electronic data processing or record-keeping equipment, software, or services that the board determines is necessary, or that the county automatic data processing board recommends, from funds budgeted and appropriated by the board of county commissioners for such purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-20-1967



Section 307.844 - Chief administrator - automatic data processing center.

The county auditor shall be the chief administrator of the county automatic data processing board and may employ a deputy who shall serve under his direction. The auditor or his deputy shall supervise the operation of the automatic data processing center. Subject to approval by the board, the administrator shall employ such other persons as are necessary for the operation of the center and shall fix the compensation of the deputy and all such employees. Salaries and expenses of the center shall be paid from funds budgeted and appropriated to the board by the board of county commissioners. The administrator may adopt such rules and regulations as are necessary for the operation of the center.

Effective Date: 09-20-1967



Section 307.845 - Annual estimate of the revenues and expenditures - report.

The county auditor shall prepare an annual estimate of the revenues and expenditures of the automatic data processing center for the ensuing fiscal year and submit it to the board of county commissioners as provided in section 5705.28 of the Revised Code. Such estimate shall be sufficient to take care of all the needs of the center, including but not limited to salaries, rental, and purchase of equipment. The funds of the county automatic data processing board shall be disbursed by the county auditor's warrant drawn on the county treasury five days after receipt of a voucher approved by a majority of the county automatic data processing board.

On the first Monday in April of each year the county auditor shall file with the county automatic data processing board and the board of county commissioners a report of the operations of the center and a statement of the receipts and expenditures of the center during the year.

Effective Date: 09-20-1967



Section 307.846 - Contract for services with other public entities.

The county automatic data processing board may enter into a contract with the legislative authorities of any municipal corporation, township, port authority, water or sewer district, school district, library district, county law library association, health district, park district, soil and water conservation district, conservancy district, other taxing district, regional council established pursuant to Chapter 167. of the Revised Code, county land reutilization corporation organized under Chapter 1724. of the Revised Code, or otherwise or with the board of county commissioners or the automatic data processing board of any other county, or with any other federal or state governmental agency, and such authorities or entities may enter into contracts with the county automatic data processing board, to provide automatic or electronic data processing or record-keeping services to any of them. The board shall establish a schedule of charges upon which the cost of providing such services shall be based. All moneys collected by the board for services rendered pursuant to contracts entered into under this section shall be deposited in the county general fund; however, such moneys may be segregated into a special fund in the county treasury until the end of the calendar year. County offices may also be charged for such services and the appropriation so charged and the appropriation of the board so credited.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-30-1971; 2008 SB353 04-07-2009



Section 307.847 - Coordination of information by county automatic data processing board.

(A) In lieu of having a county records commission and a county microfilming board, a board of county commissioners may, by resolution, require the county automatic data processing board established under section 307.84 of the Revised Code to coordinate the management of information resources of the county, the records and information management operations of all county offices, and the various records and information technologies acquired and operated by county offices. The resolution requiring the board to assume these duties shall specify the date on which the county records commission and the county microfilming board no longer exist. If the duties of the county automatic data processing board are expanded under this section, the prosecuting attorney, county engineer, county coroner, sheriff, and a judge of the court of common pleas selected by a majority vote of all judges of the court shall be added to the membership of the board. Any of these additional members may designate a representative to serve on that member's behalf.

After a resolution is adopted under this section, no county office shall purchase, lease, operate, or contract for the use of any automatic data processing equipment, software, or services; microfilming equipment or services; records center or archives facilities; or any other image processing or electronic data processing or record-keeping equipment, software, or services without prior approval of the board. The board may adopt such rules as it considers necessary for its operation, but no rule shall derogate the authority or responsibility of any county elected official. The board's rules may include any regulations or standards the board wishes to impose. For purposes of this section, "county office" means any officer, department, board, commission, agency, court, or other office of the county and the court of common pleas, except that in the case of microfilming equipment, "county office" does not include the county hospital when the county hospital uses microfilming to record and store for future access physical and psychiatric examinations or treatment records of its patients. The county hospital shall participate, at the request of the county automatic data processing board, in purchasing film and equipment and in entering into contracts for services for microfilming.

(B) In the resolution expanding the duties of the county automatic data processing board adopted under this section, the board of county commissioners shall designate the date on which all equipment, records, files, effects, and other personal property; contractual obligations; and assets and liabilities of the county records commission and the county microfilming board shall be transferred to the county automatic data processing board.

For purposes of succession of the functions, powers, duties, and obligations of the county records commission and the county microfilming board transferred and assigned to, devolved upon, and assumed by the county automatic data processing board under this section, the county automatic data processing board shall be deemed to constitute the continuation of the county records commission and the county microfilming board, as applicable.

Any business, proceeding, or other matter undertaken or commenced by the county records commission or the county microfilming board pertaining to or connected with the functions, powers, duties, and obligations transferred or assigned and pending on the date of the transfer of duties to the county automatic data processing board shall be conducted, prosecuted or defended, and completed by the county automatic data processing board in the same manner and with the same effect as if conducted by the county records commission or the county microfilming board. In all such actions and proceedings, the county automatic data processing board shall be substituted as a party.

All rules, acts, determinations, approvals, and decisions of the county records commission or the county microfilming board pertaining to the functions transferred and assigned under this section to the county automatic data processing board in force at the time of the transfer, assignment, assumption, or devolution shall continue in force as rules, acts, determinations, approvals, and decisions of the county automatic data processing board until duly modified or repealed by the board.

Wherever the functions, powers, duties, and obligations of the county records commission or the county microfilming board are referred to or designated in any law, contract, or other document pertaining to those functions, powers, duties, and obligations, the reference or designation shall be deemed to refer to the county automatic data processing board, as appropriate.

No existing right or remedy of any character shall be lost, impaired, or affected by reason of the transfer of duties to the county automatic data processing board, except insofar as those rights and remedies are administered by the county automatic data processing board.

(C) Except for provisions regarding the microfilming, the county automatic data processing board shall have the powers, duties, and functions of the county records commission as provided in section 149.38 of the Revised Code and the county microfilming board as provided in section 307.802 of the Revised Code.

(D) The county automatic data processing board may establish an automatic data processing center, microfilming center, records center, archives, and any other centralized or decentralized facilities it considers necessary to fulfill its duties. Any such centralized facilities shall be used by all county offices. The establishment of either centralized or decentralized facilities shall be contingent on the appropriation of funds by the board of county commissioners.

The county auditor shall be the chief administrator of either centralized or decentralized facilities, as provided under section 307.844 of the Revised Code.

The county auditor shall prepare an annual estimate of the revenues and expenditures of the county automatic data processing board for the ensuing fiscal year and submit it to the board of county commissioners as provided in section 5705.28 of the Revised Code. The estimate shall be sufficient to take care of all the needs of the county automatic data processing board, including, but not limited to, salaries, rental, and purchase of equipment. The board's funds shall be disbursed by the county auditor's warrant drawn on the county treasury five days after receipt of a voucher approved by a majority of that board and by a majority of the board of county commissioners.

On the first Monday in April of each year the county auditor shall file with the county automatic data processing board and the board of county commissioners a report of the operations of each center and a statement of each center's receipts and expenditures during the preceding calendar year.

(E) With the approval of the board of county commissioners, the county automatic data processing board may enter into a contract with the legislative authority of any municipal corporation, township, port authority, water or sewer district, school district, library district, county law library association, health district, park district, soil and water conservation district, conservancy district, other taxing district, or regional council established under Chapter 167. of the Revised Code, or with the board of county commissioners or the automatic data processing board or microfilming board of any other county, or with any other federal or state governmental agency, and such authorities may enter into contracts with the county automatic data processing board to provide microfilming, automatic data processing, or other image processing or electronic data processing or record-keeping services to any of them. The board shall establish a schedule of charges upon which the cost of providing such services shall be based. All moneys collected by the board for services rendered pursuant to contracts entered into under this section shall be deposited in the county general fund, although these moneys may be segregated into a special fund in the county treasury until the end of the calendar year. County offices also may be charged for such services and the appropriations of those offices so charged and the appropriation of the county automatic data processing board so credited.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 307.85 - Cooperation with other agencies in operating federal programs.

(A) The board of county commissioners of any county may participate in, give financial assistance to, and cooperate with other agencies or organizations, either private or governmental, in establishing and operating any federal program enacted by the congress of the United States, or with any such agency or organization that is receiving federal funds pursuant to a federal program, and for such purpose may adopt any procedures and take any action not prohibited by the constitution of Ohio nor in conflict with the laws of this state.

(B) The board may participate in, give financial assistance to, and cooperate with public and nonprofit private agencies and organizations in establishing and operating programs to provide necessary social services to meet the needs of older persons or to provide emergency food to needy persons, in addition to those agencies and organizations receiving federal funds for this purpose. For the purpose of this division, payments to the county under the "State and Local Fiscal Assistance Act of 1972," 86 Stat. 919, 31 U.S.C.A. 1221, as amended, shall be considered to be county general funds. If the board finds that any agency or organization receiving funds pursuant to this division uses them for any purpose not clearly a public purpose authorized by this division and by the board or fails to comply with accounting and reporting requirements under Chapter 117. of the Revised Code, the board shall withhold further payments of such funds to such agency or organization.

Effective Date: 09-29-1995



Section 307.851 - Contracting with corporation or association, profit or nonprofit, to provide health and human services or social services.

(A) Notwithstanding anything to the contrary in the Revised Code, a board of county commissioners of a county that has enacted a tax levy under section 5705.191 of the Revised Code, in addition to exercising the other powers granted to a board of county commissioners, may enter into a contract with any corporation or association, whether the corporation or association is for profit or nonprofit, for that corporation or association to provide the services described in this section and for the county to pay for those contracted services with the proceeds of that tax levy, if the proceeds from that tax levy are used only for the purpose or purposes for which the tax was levied. Services for which a contract may be entered into under this section are any or all health and human services or social services provided to the residents of the county.

(B) Before entering into a contract as provided in division (A) of this section, the board of county commissioners first shall notify, in writing, the particular county agency, board, department, or other entity that is required to provide, oversee, or acquire related mandated or essential services, as appropriate for the services to be provided under the contract, of the board of county commissioner's intention to enter into a contract with a corporation or association to provide the health and human services or social services to the residents of the county. The notice shall identify the particular services to be so provided, identify the corporation or association with which the board proposes to contract, and indicate the amount proposed to be paid to the corporation or association for performing those services. The notified agency, board, department, or other entity has thirty days in which to inform the board of county commissioners of its intention to provide the services itself or authorize the board of county commissioners to contract with the proposed corporation or association to provide the services. If the board of county commissioners receives no response from a notified agency, board, department, or other entity within the thirty-day period, the notified agency, board, department, or other entity shall be deemed to have authorized the proposed contract. Once the contract is authorized by each notified agency, board, department, or other entity, the board of county commissioners may enter into a contract with the corporation or association, as proposed.

(C) In addition to any other terms that the board of county commissioners finds appropriate, any agreement entered into under division (A) of this section shall provide all the following:

(1) That the corporation or association shall keep current and accurate accounts of its use of the moneys it receives from the county;

(2) That the corporation or association, at least annually, shall have an audit performed in accordance with rules adopted by the auditor of state under section 117.20 of the Revised Code, of any services it has performed with county moneys. A copy of the fiscal audit report shall be provided to the board of county commissioners, the county auditor, and the auditor of state.

(3) That the corporation or association is liable to repay to the county any county moneys it receives that are improperly used;

(4) That the corporation or association shall repay to the board of county commissioners all county moneys remaining unused at the end of the fiscal year or other accounting period for which the board paid the moneys, except that, when the recipient is to receive county moneys in the next succeeding fiscal year or other accounting period following the fiscal year or other accounting period for which the board paid the moneys, the recipient need not repay the county moneys remaining unused;

(5) That the corporation or association shall provide the board of county commissioners annually a summary of the service activities it has performed with county moneys.

Effective Date: 09-29-1999



Section 307.86 - Competitive bidding required - exceptions.

Anything to be purchased, leased, leased with an option or agreement to purchase, or constructed, including, but not limited to, any product, structure, construction, reconstruction, improvement, maintenance, repair, or service, except the services of an accountant, architect, attorney at law, physician, professional engineer, construction project manager, consultant, surveyor, or appraiser, by or on behalf of the county or contracting authority, as defined in section 307.92 of the Revised Code, at a cost in excess of fifty thousand dollars, except as otherwise provided in division (D) of section 713.23 and in sections 9.48, 125.04, 125.60 to 125.6012, 307.022, 307.041, 307.861, 339.05, 340.03, 340.033, 4115.31 to 4115.35, 5119.16, 5513.01, 5543.19, 5713.01, and 6137.05 of the Revised Code, shall be obtained through competitive bidding. However, competitive bidding is not required when any of the following applies:

(A) The board of county commissioners, by a unanimous vote of its members, makes a determination that a real and present emergency exists, and that determination and the reasons for it are entered in the minutes of the proceedings of the board, when either of the following applies:

(1) The estimated cost is less than one hundred thousand dollars.

(2) There is actual physical disaster to structures, radio communications equipment, or computers.

For purposes of this division, "unanimous vote" means all three members of a board of county commissioners when all three members are present, or two members of the board if only two members, constituting a quorum, are present.

Whenever a contract of purchase, lease, or construction is exempted from competitive bidding under division (A)(1) of this section because the estimated cost is less than one hundred thousand dollars, but the estimated cost is fifty thousand dollars or more, the county or contracting authority shall solicit informal estimates from no fewer than three persons who could perform the contract, before awarding the contract. With regard to each such contract, the county or contracting authority shall maintain a record of such estimates, including the name of each person from whom an estimate is solicited. The county or contracting authority shall maintain the record for the longer of at least one year after the contract is awarded or the amount of time the federal government requires.

(B)

(1) The purchase consists of supplies or a replacement or supplemental part or parts for a product or equipment owned or leased by the county, and the only source of supply for the supplies, part, or parts is limited to a single supplier.

(2) The purchase consists of services related to information technology, such as programming services, that are proprietary or limited to a single source.

(C) The purchase is from the federal government, the state, another county or contracting authority of another county, or a board of education, educational service center, township, or municipal corporation.

(D) The purchase is made by a county department of job and family services under section 329.04 of the Revised Code and consists of family services duties or workforce development activities or is made by a county board of developmental disabilities under section 5126.05 of the Revised Code and consists of program services, such as direct and ancillary client services, child care, case management services, residential services, and family resource services.

(E) The purchase consists of criminal justice services, social services programs, family services, or workforce development activities by the board of county commissioners from nonprofit corporations or associations under programs funded by the federal government or by state grants.

(F) The purchase consists of any form of an insurance policy or contract authorized to be issued under Title XXXIX of the Revised Code or any form of health care plan authorized to be issued under Chapter 1751. of the Revised Code, or any combination of such policies, contracts, plans, or services that the contracting authority is authorized to purchase, and the contracting authority does all of the following:

(1) Determines that compliance with the requirements of this section would increase, rather than decrease, the cost of the purchase;

(2) Requests issuers of the policies, contracts, plans, or services to submit proposals to the contracting authority, in a form prescribed by the contracting authority, setting forth the coverage and cost of the policies, contracts, plans, or services as the contracting authority desires to purchase;

(3) Negotiates with the issuers for the purpose of purchasing the policies, contracts, plans, or services at the best and lowest price reasonably possible.

(G) The purchase consists of computer hardware, software, or consulting services that are necessary to implement a computerized case management automation project administered by the Ohio prosecuting attorneys association and funded by a grant from the federal government.

(H) Child care services are purchased for provision to county employees.

(I)

(1) Property, including land, buildings, and other real property, is leased for offices, storage, parking, or other purposes, and all of the following apply:

(a) The contracting authority is authorized by the Revised Code to lease the property.

(b) The contracting authority develops requests for proposals for leasing the property, specifying the criteria that will be considered prior to leasing the property, including the desired size and geographic location of the property.

(c) The contracting authority receives responses from prospective lessors with property meeting the criteria specified in the requests for proposals by giving notice in a manner substantially similar to the procedures established for giving notice under section 307.87 of the Revised Code.

(d) The contracting authority negotiates with the prospective lessors to obtain a lease at the best and lowest price reasonably possible considering the fair market value of the property and any relocation and operational costs that may be incurred during the period the lease is in effect.

(2) The contracting authority may use the services of a real estate appraiser to obtain advice, consultations, or other recommendations regarding the lease of property under this division.

(J) The purchase is made pursuant to section 5139.34 or sections 5139.41 to 5139.46 of the Revised Code and is of programs or services that provide case management, treatment, or prevention services to any felony or misdemeanant delinquent, unruly youth, or status offender under the supervision of the juvenile court, including, but not limited to, community residential care, day treatment, services to children in their home, or electronic monitoring.

(K) The purchase is made by a public children services agency pursuant to section 307.92 or 5153.16 of the Revised Code and consists of family services, programs, or ancillary services that provide case management, prevention, or treatment services for children at risk of being or alleged to be abused, neglected, or dependent children.

(L) The purchase is to obtain the services of emergency medical service organizations under a contract made by the board of county commissioners pursuant to section 307.05 of the Revised Code with a joint emergency medical services district.

(M) The county contracting authority determines that the use of competitive sealed proposals would be advantageous to the county and the contracting authority complies with section 307.862 of the Revised Code.

Any issuer of policies, contracts, plans, or services listed in division (F) of this section and any prospective lessor under division (I) of this section may have the issuer's or prospective lessor's name and address, or the name and address of an agent, placed on a special notification list to be kept by the contracting authority, by sending the contracting authority that name and address. The contracting authority shall send notice to all persons listed on the special notification list. Notices shall state the deadline and place for submitting proposals. The contracting authority shall mail the notices at least six weeks prior to the deadline set by the contracting authority for submitting proposals. Every five years the contracting authority may review this list and remove any person from the list after mailing the person notification of that action.

Any contracting authority that negotiates a contract under division (F) of this section shall request proposals and negotiate with issuers in accordance with that division at least every three years from the date of the signing of such a contract, unless the parties agree upon terms for extensions or renewals of the contract. Such extension or renewal periods shall not exceed six years from the date the initial contract is signed.

Any real estate appraiser employed pursuant to division (I) of this section shall disclose any fees or compensation received from any source in connection with that employment.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 09-16-2004; 05-18-2005; 06-30-2005; 2008 SB268 09-12-2008



Section 307.861 - Renewing leases for electronic data processing equipment, services, or systems, or radio communications system.

The county or contracting authority, as defined in section 307.92 of the Revised Code, may renew a lease which has been entered into for electronic data processing equipment, services, or systems, or a radio communications system at a cost in excess of fifty thousand dollars as follows:

(A) The lessor shall submit a written bid to the county or contracting authority that is the lessee under the lease, stating the terms under which the lease would be renewed, including the length of the renewal lease, and the cost of the renewal lease to the county or contracting authority. The county or contracting authority may require the lessor to submit a bond with the bid.

(B) The county or contracting authority shall advertise for and receive competitive bids, as provided in sections 307.87 to 307.90 of the Revised Code, for a lease under the same terms and for the same period as provided in the bid of the lessor submitted under division (A) of this section.

(C) The county or contracting authority may renew the lease with the lessor only if the bid submitted by the lessor under division (A) of this section is an amount less than the lowest and best bid submitted pursuant to competitive bidding under division (B) of this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 09-23-1985



Section 307.862 - Competitive sealed proposals - procedure.

(A) When a county contracting authority uses competitive sealed proposals pursuant to section 307.86 of the Revised Code, the county contracting authority shall do all of the following:

(1) Develop factors and criteria to receive and evaluate each proposal, specify the relative importance of each factor or criterion in writing, and describe the evaluation procedures the contracting authority shall follow when awarding a contract to an offeror.

(2) Solicit competitive sealed proposals through a request for proposals;

(3) Include, at a minimum, all of the information described in division (B) of this section in the request for proposals;

(4) Give notice of the request for proposals in the same manner that notice must be given for competitive bidding pursuant to section 307.87 of the Revised Code . The county contracting authority also may give notice of the request for proposals and receive proposals through a uniform, interactive, and secure electronic system in a manner consistent with Chapter 1306. of the Revised Code.

(5) Open proposals that the contracting authority receives in a manner that prevents the disclosure of contents of competing offers to competing offerors;

(6) Rank each proposal using the factors and criteria the contracting authority develops pursuant to division (A)(1) of this section;

(7) If necessary, conduct discussions with offerors for the purpose of ensuring full understanding of, and responsiveness to, the requirements specified in the request for proposals, and accord fair and equal treatment with respect to any opportunity for discussion with offerors to provide any clarification, correction, or revision of proposals;

(8) If the contracting authority determines that discussions described in division (A)(7) of this section are necessary, avoid disclosing any information derived from proposals submitted by competing offerors during those discussions;

(9) Negotiate with the offeror who submits the proposal that the contracting authority determines is the most advantageous to the county based on the rankings performed by the contracting authority pursuant to division (A)(6) of this section and including any adjustment to those rankings based on discussions conducted pursuant to division (A)(7) of this section;

(10) Conduct negotiations with only one offeror at a time;

(11) Except as provided in division (F) of this section, award a contract in accordance with division (E) of this section.

(B) A contracting authority shall include, at a minimum, all of the following information in the contracting authority's request for proposals:

(1) The name and address of the department, office, institution, board, or commission that is requesting to purchase supplies, services, or both;

(2) Instructions for offerors to follow when submitting proposals;

(3) Instructions governing communications between an offeror and the contracting authority, including, but not limited to, the name, title, and telephone number of the person to whom questions concerning the request for proposals should be directed;

(4) A description of the scope of work that the contracting authority requests an offeror to perform or supplies the contracting authority plans to purchase;

(5) To the extent possible, a description of the performance criteria the contracting authority shall require an offeror to satisfy, including but not limited to, the quantity of the supplies, services, or both, to be purchased; the requirements the contracting authority shall follow for inspection and acceptance of the supplies, services, or both; and the delivery schedule for each such supply or service;

(6) The factors and criteria the contracting authority shall consider in evaluating proposals received;

(7) Any terms and conditions that the contracting authority is required by law to include in the contract the contracting authority awards, including any requirement for a bond and the amount required for that bond;

(8) The date and time by which, and the place to which an offeror must deliver the offeror's proposal to the contracting authority in order to be considered for the contract;

(9) A list of any documents that the contracting authority incorporates by reference in the request for proposals, provided that the contracting authority specifies in the request for proposals that the documents are readily available to all offerors and the location where an offeror may obtain those documents;

(10) A statement that includes all of the following information:

(a) That the contracting authority reserves the right to reject any proposal in which the offeror takes exception to the terms and conditions of the request for proposals; fails to meet the terms and conditions of the request for proposals, including but not limited to, the standards, specifications, and requirements specified in the request for proposals; or submits prices that the contracting authority considers to be excessive, compared to existing market conditions, or determines exceed the available funds of the contracting authority;

(b) That the contracting authority reserves the right to reject, in whole or in part, any proposal that the county contracting authority has determined, using the factors and criteria the contracting authority develops pursuant to division (A)(1) of this section, would not be in the best interest of the county;

(c) That the contracting authority may conduct discussions with offerors who submit proposals for the purpose of clarifications or corrections regarding a proposal to ensure full understanding of, and responsiveness to, the requirements specified in the request for proposals.

(11) Information concerning any potential partial or multiple party awards that the contracting authority may include in the contract, and a description of the supplies, services, or both that may be subject to a partial award or multiple awards;

(12) Any additional information the contracting authority considers necessary for its purposes in determining to whom to award the contract.

(C) In order to ensure fair and impartial evaluation, proposals and any documents or other records related to a subsequent negotiation for a final contract that would otherwise be available for public inspection and copying under section 149.43 of the Revised Code shall not be available until after the award of the contract.

(D) An offeror may withdraw the offeror's proposal at any time prior to the award of a contract. A contracting authority may terminate negotiations with an offeror at any time during the negotiation process if the offeror fails to provide the necessary information for negotiations in a timely manner or fails to negotiate in good faith. If the contracting authority terminates negotiations with an offeror, the contracting authority shall negotiate with the offeror whose proposal is ranked the next most advantageous to the county according to the factors and criteria developed pursuant to division (A)(1) of this section.

(E) A county contracting authority may award a contract to the offeror whose proposal is determined to be the most advantageous to the county, taking into consideration the evaluation factors and criteria developed pursuant to division (A)(1) of this section and set forth in the request for proposals. A contracting authority may award a contract in whole or in part to one or more offerors. The contracting authority shall include a written statement in the contract file stating the basis on which the award is made.

The contracting authority shall send a written notice to the offeror to whom it wishes to award the contract and shall make that notice available to the public. Within a reasonable time period after the award is made, the contracting authority shall notify all other offerors that the contract has been awarded to another offeror.

(F) A contracting authority may cancel or reissue a request for proposals if any of the following apply:

(1) The supplies or services offered through all of the proposals submitted to the contracting authority are not in compliance with the requirements, specifications, and terms and conditions set forth in the request for proposals;

(2) The prices submitted by the offerors are excessive compared to existing market conditions or exceed the available funds of the contracting authority;

(3) The contracting authority determines that award of a contract would not be in the best interest of the county.

(G) A county contracting authority shall not use competitive sealed proposals for contracts for construction, design, demolition, alteration, repair, or reconstruction of a building, highway, drainage system, water system, road, street, alley, sewer, ditch, sewage disposal plant, waterworks, and all other structures or works of any nature by a county contracting authority.

(H) Nothing in this section limits a county contracting authority's ability to award a contract under this section through the use of a uniform, interactive, and secure electronic system.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 2008 SB268 09-12-2008



Section 307.87 - Notice of competitive bidding.

Where competitive bidding is required by section 307.86 of the Revised Code, notice thereof shall be given in the following manner:

(A) Notice shall be published once a week for not less than two consecutive weeks preceding the day of the opening of bids in a newspaper of general circulation within the county for any purchase, lease, lease with option or agreement to purchase, or construction contract in excess of fifty thousand dollars. The contracting authority may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the contracting authority's internet site on the world wide web. If the contracting authority posts the notice on that location on the world wide web, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation within the county, provided that the first notice published in such a newspaper meets all of the following requirements:

(1) It is published at least two weeks before the opening of bids.

(2) It includes a statement that the notice is posted on the contracting authority's internet site on the world wide web.

(3) It includes the internet address of the contracting authority's internet site on the world wide web.

(4) It includes instructions describing how the notice may be accessed on the contracting authority's internet site on the world wide web.

(B) Notices shall state all of the following:

(1) A general description of the subject of the proposed contract and the time and place where the plans and specifications or itemized list of supplies, facilities, or equipment and estimated quantities can be obtained or examined;

(2) The time and place where bids will be opened;

(3) The time and place for filing bids;

(4) The terms of the proposed purchase;

(5) Conditions under which bids will be received;

(6) The existence of a system of preference, if any, for products mined and produced in Ohio and the United States adopted pursuant to section 307.90 of the Revised Code.

(C) The contracting authority shall also maintain in a public place in its office or other suitable public place a bulletin board upon which it shall post and maintain a copy of such notice for at least two weeks preceding the day of the opening of the bids.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 09-26-2003



Section 307.88 - Bid contents.

(A) Bids submitted pursuant to sections 307.86 to 307.92 of the Revised Code shall be in a form prescribed by the contracting authority and filed in the manner and at the time and place mentioned in the notice. The bids received shall be opened and tabulated at the time stated in the notice. Each bid shall contain the full name of each person submitting the bid. If the bid is in excess of fifty thousand dollars and for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, it shall meet the requirements of section 153.54 of the Revised Code. If the bid is in excess of fifty thousand dollars and for any other contract authorized by sections 307.86 to 307.92 of the Revised Code, it may be accompanied by a bond or certified check, cashier's check, or money order on a solvent bank or savings and loan association in a reasonable amount stated in the notice but not to exceed five per cent of the bid, conditioned that the bidder, if the bidder's bid is accepted, shall execute a contract in conformity to the invitation and the bid.

(B) The board of county commissioners, by a unanimous vote of the entire board, may permit a contracting authority to exempt a bid from any or all of the requirements of section 153.54 of the Revised Code if the estimated cost is one hundred thousand dollars or less. If the board exempts a bid from any but not all of those requirements, the bid notice published in the newspaper pursuant to section 307.87 of the Revised Code shall state the specific bid guaranty requirements that apply. If the board exempts a bid from all requirements of section 153.54 of the Revised Code, the notice shall state that none of the requirements of that section apply.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 04-19-1988; 09-29-2005



Section 307.89 - Accepting bids.

When a bid is accepted for a contract other than for the construction, demolition, alteration, repair, or reconstruction of an improvement, the contracting authority shall, as a condition to entering a contract with the successful bidder, require faithful performance of all things to be done under the contract and may require, as a condition to entering a purchase contract, lease, or lease with option or agreement to purchase, the bond provided for by section 153.57 of the Revised Code, with good and sufficient surety in an amount not to exceed the amount of the bid.

Effective Date: 08-01-1980



Section 307.90 - Contract award - preferences.

(A) The award of all contracts subject to sections 307.86 to 307.92 of the Revised Code shall be made to the lowest and best bidder. The bond or bid guaranty of all unsuccessful bidders shall be returned to them by the contracting authority immediately upon awarding the contract or rejection of all bids. The contracting authority may reject all bids.

(B) With respect to any contract for the purchase of equipment, materials, supplies, insurance, services, or a public improvement into which a county or its officers may enter, a board of county commissioners, by resolution, may adopt the model system of preferences for products mined or produced in Ohio and the United States and for Ohio-based contractors promulgated pursuant to division (E) of section 125.11 of the Revised Code. The resolution shall specify the class or classes of contracts to which the system of preferences apply, and once adopted, operates to modify the awarding of such contracts accordingly. While the system of preferences is in effect, no county officer or employee with the responsibility for doing so shall award a contract to which the system applies in violation of the preference system.

Effective Date: 04-19-1988



Section 307.91 - Rejecting all bids.

When the contracting authority rejects all bids it may either readvertise, using the original estimate, or amend the estimate and proceed to advertise in the manner provided for advertisement in section 307.86 of the Revised Code.

Effective Date: 12-17-1971



Section 307.92 - Contracting authority defined.

As used in sections 307.86 to 307.91, inclusive, of the Revised Code, "contracting authority" means any board, department, commission, authority, trustee, official, administrator, agent, or individual which has authority to contract for or on behalf of the county or any agency, department, authority, commission, office, or board thereof.

Effective Date: 12-09-1967



Section 307.921 - Policy to assist minority business enterprises.

From any contracts to be awarded under sections 307.86 to 307.92 of the Revised Code, the contracting authority, as defined in section 307.92 of the Revised Code, may develop a policy to assist minority business enterprises, as defined in sections 122.71 and 123.151 of the Revised Code.

Effective Date: 07-18-1985



Section 307.93 - Joint establishment of a multicounty correctional center.

(A) The boards of county commissioners of two or more adjacent counties may contract for the joint establishment of a multicounty correctional center, and the board of county commissioners of a county or the boards of two or more counties may contract with any municipal corporation or municipal corporations located in that county or those counties for the joint establishment of a municipal-county or multicounty-municipal correctional center. The center shall augment county and, where applicable, municipal jail programs and facilities by providing custody and rehabilitative programs for those persons under the charge of the sheriff of any of the contracting counties or of the officer or officers of the contracting municipal corporation or municipal corporations having charge of persons incarcerated in the municipal jail, workhouse, or other correctional facility who, in the opinion of the sentencing court, need programs of custody and rehabilitation not available at the county or municipal jail and by providing custody and rehabilitative programs in accordance with division (C) of this section, if applicable. The contract may include, but need not be limited to, provisions regarding the acquisition, construction, maintenance, repair, termination of operations, and administration of the center. The contract shall prescribe the manner of funding of, and debt assumption for, the center and the standards and procedures to be followed in the operation of the center. Except as provided in division (H) of this section, the contracting counties and municipal corporations shall form a corrections commission to oversee the administration of the center. Members of the commission shall consist of the sheriff of each participating county, a member of the board of county commissioners of each participating county, the chief of police of each participating municipal corporation, and the mayor or city manager of each participating municipal corporation. Any of the foregoing officers may appoint a designee to serve in the officer's place on the corrections commission. The standards and procedures shall be formulated and agreed to by the commission and may be amended at any time during the life of the contract by agreement of the parties to the contract upon the advice of the commission. The standards and procedures formulated by the commission shall include, but need not be limited to, designation of the person in charge of the center, designation of a fiscal agent, the categories of employees to be employed at the center, the appointing authority of the center, and the standards of treatment and security to be maintained at the center. The person in charge of, and all persons employed to work at, the center shall have all the powers of police officers that are necessary for the proper performance of the duties relating to their positions at the center.

(B)

(1) Upon the establishment of a corrections commission under division (A) of this section, the judges specified in this division shall form a judicial advisory board for the purpose of making recommendations to the corrections commission on issues of bed allocation, expansion of the center that the corrections commission oversees, and other issues concerning the administration of sentences or any other matter determined to be appropriate by the board. The judges who shall form the judicial advisory board for a corrections commission are the administrative judge of the general division of the court of common pleas of each county participating in the corrections center, the presiding judge of the municipal court of each municipal corporation participating in the corrections center, and the presiding judge of each county court of each county participating in the corrections center. If the number of the foregoing members of the board is even, the county auditor or the county auditor of the most populous county if the board serves more than one county shall also be a member of the board. Any of the foregoing judges may appoint a designee to serve in the judge's place on the judicial advisory board, provided that the designee shall be a judge of the same court as the judge who makes the appointment. The judicial advisory board for a corrections commission shall meet with the corrections commission at least once each year.

(2) Each board of county commissioners that enters a contract under division (A) of this section may appoint a building commission pursuant to section 153.21 of the Revised Code. If any commissions are appointed, they shall function jointly in the construction of a multicounty or multicounty-municipal correctional center with all the powers and duties authorized by law.

(C) Prior to the acceptance for custody and rehabilitation into a center established under this section of any persons who are designated by the department of rehabilitation and correction, who plead guilty to or are convicted of a felony of the fourth or fifth degree, and who satisfy the other requirements listed in section 5120.161 of the Revised Code, the corrections commission of a center established under this section shall enter into an agreement with the department of rehabilitation and correction under section 5120.161 of the Revised Code for the custody and rehabilitation in the center of persons who are designated by the department, who plead guilty to or are convicted of a felony of the fourth or fifth degree, and who satisfy the other requirements listed in that section, in exchange for a per diem fee per person. Persons incarcerated in the center pursuant to an agreement entered into under this division shall be subject to supervision and control in the manner described in section 5120.161 of the Revised Code. This division does not affect the authority of a court to directly sentence a person who is convicted of or pleads guilty to a felony to the center in accordance with section 2929.16 of the Revised Code.

(D) Pursuant to section 2929.37 of the Revised Code, each board of county commissioners and the legislative authority of each municipal corporation that enters into a contract under division (A) of this section may require a person who was convicted of an offense, who is under the charge of the sheriff of their county or of the officer or officers of the contracting municipal corporation or municipal corporations having charge of persons incarcerated in the municipal jail, workhouse, or other correctional facility, and who is confined in the multicounty, municipal-county, or multicounty-municipal correctional center as provided in that division, to reimburse the applicable county or municipal corporation for its expenses incurred by reason of the person's confinement in the center.

(E) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the corrections commission of a center may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the multicounty, municipal-county, or multicounty-municipal correctional center to pay a reception fee, a fee for medical treatment or service requested by and provided to that person, or the fee for a random drug test assessed under division (E) of section 341.26 of the Revised Code.

(F)

(1) The corrections commission of a center established under this section may establish a commissary for the center. The commissary may be established either in-house or by another arrangement. If a commissary is established, all persons incarcerated in the center shall receive commissary privileges. A person's purchases from the commissary shall be deducted from the person's account record in the center's business office. The commissary shall provide for the distribution to indigent persons incarcerated in the center of necessary hygiene articles and writing materials.

(2) If a commissary is established, the corrections commission of a center established under this section shall establish a commissary fund for the center. The management of funds in the commissary fund shall be strictly controlled in accordance with procedures adopted by the auditor of state. Commissary fund revenue over and above operating costs and reserve shall be considered profits. All profits from the commissary fund shall be used to purchase supplies and equipment for the benefit of persons incarcerated in the center and to pay salary and benefits for employees of the center, or for any other persons, who work in or are employed for the sole purpose of providing service to the commissary. The corrections commission shall adopt rules and regulations for the operation of any commissary fund it establishes.

(G) In lieu of forming a corrections commission to administer a multicounty correctional center or a municipal-county or multicounty-municipal correctional center, the boards of county commissioners and the legislative authorities of the municipal corporations contracting to establish the center may also agree to contract for the private operation and management of the center as provided in section 9.06 of the Revised Code, but only if the center houses only misdemeanant inmates. In order to enter into a contract under section 9.06 of the Revised Code, all the boards and legislative authorities establishing the center shall approve and be parties to the contract.

(H) If a person who is convicted of or pleads guilty to an offense is sentenced to a term in a multicounty correctional center or a municipal-county or multicounty-municipal correctional center or is incarcerated in the center in the manner described in division (C) of this section, or if a person who is arrested for an offense, and who has been denied bail or has had bail set and has not been released on bail is confined in a multicounty correctional center or a municipal-county or multicounty-municipal correctional center pending trial, at the time of reception and at other times the officer, officers, or other person in charge of the operation of the center determines to be appropriate, the officer, officers, or other person in charge of the operation of the center may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The officer, officers, or other person in charge of the operation of the center may cause a convicted or accused offender in the center who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

(I) As used in this section, "multicounty-municipal" means more than one county and a municipal corporation, or more than one municipal corporation and a county, or more than one municipal corporation and more than one county.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004



Section 307.931 - Submitting health insurance claims for inmates of correctional center.

(A) For each person who is confined in a multicounty, municipal-county, or multicounty-municipal correctional center as provided in section 307.93 of the Revised Code, the applicable county or municipal corporation may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the correctional center renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, then the person, county, municipal corporation, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the county, municipal corporation, or provider, as the case may be.

(C) Any payment made to the county or municipal corporation pursuant to division (B) of this section shall be paid into the treasury of the governmental entity that incurred the expenses.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the correctional center.

Effective Date: 10-16-1996



Section 307.932 - Community alternative sentencing centers.

(A) As used in this section:

(1) "Division of parole and community services" means the division of parole and community services of the department of rehabilitation and correction.

(2) "Eligible offender" means, in relation to a particular community alternative sentencing center or district community alternative sentencing center established and operated under division (E) of this section, an offender who has been convicted of or pleaded guilty to a qualifying misdemeanor offense, for whom no provision of the Revised Code or ordinance of a municipal corporation other than section 4511.19 of the Revised Code, both section 4510.14 and 4511.19 of the Revised Code, or an ordinance or ordinances of a municipal corporation that provide the penalties for a municipal OVI offense or for both a municipal OVI ordinance and a municipal DUS ordinance of the municipal corporation requires the imposition of a mandatory jail term for that qualifying misdemeanor offense, and who is eligible to be sentenced directly to that center and admitted to it under rules adopted under division (G) of this section by the board of county commissioners or affiliated group of boards of county commissioners that established and operates that center.

(3) "Municipal OVI offense" has the same meaning as in section 4511.181 of the Revised Code.

(4) "OVI term of confinement" means a term of confinement imposed for a violation of section 4511.19 of the Revised Code or for a municipal OVI offense, including any mandatory jail term or mandatory term of local incarceration imposed for that violation or offense.

(5) "Community residential sanction" means a community residential sanction imposed under section 2929.26 of the Revised Code for a misdemeanor violation of a section of the Revised Code or a term of confinement imposed for a misdemeanor violation of a municipal ordinance that is not a jail term.

(6) "Qualifying misdemeanor offense" means a violation of any section of the Revised Code that is a misdemeanor or a violation of any ordinance of a municipal corporation located in the county that is a misdemeanor.

(7) "Municipal DUS offense" means a violation of a municipal ordinance that is substantially equivalent to section 4510.14 of the Revised Code.

(B)

(1) The board of county commissioners of any county, in consultation with the sheriff of the county, may formulate a proposal for a community alternative sentencing center that, upon implementation by the county or being subcontracted to or operated by a nonprofit organization, would be used for the confinement of eligible offenders sentenced directly to the center by a court located in the county pursuant to a community residential sanction of not more than thirty days or pursuant to an OVI term of confinement of not more than sixty days, and for the purpose of closely monitoring those eligible offenders' adjustment to community supervision. A board that formulates a proposal pursuant to this division shall do so by resolution.

(2) The boards of county commissioners of two or more adjoining or neighboring counties, in consultation with the sheriffs of each of those counties, may affiliate and formulate by resolution adopted by each of them a proposal for a district community alternative sentencing center that, upon implementation by the counties or being subcontracted to or operated by a nonprofit organization, would be used for the confinement of eligible offenders sentenced directly to the center by a court located in any of those counties pursuant to a community residential sanction of not more than thirty days or pursuant to an OVI term of confinement of not more than sixty days, and for the purpose of closely monitoring those eligible offenders' adjustment to community supervision. Each board that affiliates with one or more other boards to formulate a proposal pursuant to this division shall formulate the proposal by resolution.

(C) Each proposal for a community alternative sentencing center or a district community alternative sentencing center that is formulated under division (B)(1) or (2) of this section shall include proposals for operation of the center and for criteria to define which offenders are eligible to be sentenced directly to the center and admitted to it. At a minimum, the proposed criteria that define which offenders are eligible to be sentenced directly to the center and admitted to it shall provide all of the following:

(1) That an offender is eligible to be sentenced directly to the center and admitted to it if the offender has been convicted of or pleaded guilty to a qualifying misdemeanor offense and is sentenced directly to the center for the qualifying misdemeanor offense pursuant to a community residential sanction of not more than thirty days or pursuant to an OVI term of confinement of not more than sixty days by a court that is located in the county or one of the counties served by the board of county commissioners or by any of the affiliated group of boards of county commissioners that submits the proposal;

(2) That, except as otherwise provided in this division, no offender is eligible to be sentenced directly to the center or admitted to it if, in addition to the community residential sanction or OVI term of confinement described in division (C)(1) of this section, the offender is serving or has been sentenced to serve any other jail term, prison term, or community residential sanction. A mandatory jail term or electronic monitoring imposed in lieu of a mandatory jail term for a violation of section 4511.19 of the Revised Code, for a municipal OVI offense, or for either such offense and a similar offense that exceeds sixty days of confinement shall not disqualify the offender from serving sixty days of the mandatory jail term at the center.

(D) If a proposal for a community alternative sentencing center or a district community alternative sentencing center that is formulated under division (B)(1) or (2) of this section contemplates the use of an existing facility, or a part of an existing facility, as the center, nothing in this section limits, restricts, or precludes the use of the facility, the part of the facility, or any other part of the facility for any purpose other than as a community alternative sentencing center or district community alternative sentencing center.

(E) The establishment and operation of a community alternative sentencing center or district community alternative sentencing center may be done by subcontracting with a nonprofit organization for the operation of the center.

If a board of county commissioners or an affiliated group of boards of county commissioners establishes and operates a community alternative sentencing center or district community alternative sentencing center under this division, except as otherwise provided in this division, the center is not a minimum security jail under section 341.14, section 753.21, or any other provision of the Revised Code, is not a jail or alternative residential facility as defined in section 2929.01 of the Revised Code, is not required to satisfy or comply with minimum standards for minimum security jails or other jails that are promulgated under division (A) of section 5120.10 of the Revised Code, is not a local detention facility as defined in section 2929.36 of the Revised Code, and is not a residential unit as defined in section 2950.01 of the Revised Code. The center is a detention facility as defined in sections 2921.01 and 2923.124 of the Revised Code, and an eligible offender confined in the center is under detention as defined in section 2921.01 of the Revised Code. Regarding persons sentenced directly to the center under an OVI term of confinement or under both an OVI term of confinement and confinement for a violation of section 4510.14 of the Revised Code or a municipal DUS offense, the center shall be considered a "jail" or "local correctional facility" for purposes of any provision in section 4510.14 or 4511.19 of the Revised Code or in an ordinance of a municipal corporation that requires a mandatory jail term or mandatory term of local incarceration for the violation of section 4511.19 of the Revised Code, the violation of both section 4510.14 and 4511.19 of the Revised Code, the municipal OVI offense, or the municipal OVI offense and the municipal DUS offense, and a direct sentence of a person to the center under an OVI term of confinement or under both an OVI term of confinement and confinement for a violation of section 4510.14 of the Revised Code or a municipal DUS offense shall be considered to be a sentence to a "jail" or "local correctional facility" for purposes of any such provision in section 4510.14 or 4511.19 of the Revised Code or in an ordinance of a municipal corporation.

(F)

(1) If the board of county commissioners of a county that is being served by a community alternative sentencing center established pursuant to division (E) of this section determines that it no longer wants to be served by the center, the board may dissolve the center by adopting a resolution evidencing the determination to dissolve the center.

(2) If the boards of county commissioners of all of the counties served by any district community alternative sentencing center established pursuant to division (E) of this section determine that they no longer want to be served by the center, the boards may dissolve the center by adopting in each county a resolution evidencing the determination to dissolve the center.

(3) If at least one, but not all, of the boards of county commissioners of the counties being served by any district community alternative sentencing center established pursuant to division (E) of this section determines that it no longer wants to be served by the center, the board may terminate its involvement with the center by adopting a resolution evidencing the determination to terminate its involvement with the center. If at least one, but not all, of the boards of county commissioners of the counties being served by any community alternative sentencing center terminates its involvement with the center in accordance with this division, the other boards of county commissioners of the counties being served by the center may continue to be served by the center.

(G) Prior to establishing or operating a community alternative sentencing center or a district community alternative sentencing center, the board of county commissioners or the affiliated group of boards of county commissioners that formulated the proposal shall adopt rules for the operation of the center. The rules shall include criteria that define which offenders are eligible to be sentenced directly to the center and admitted to it.

(H) If a board of county commissioners establishes and operates a community alternative sentencing center under division (E) of this section, or an affiliated group of boards of county commissioners establishes and operates a district community alternative sentencing center under that division, all of the following apply:

(1) Any court located within the county served by the board that establishes and operates a community alternative sentencing center may directly sentence eligible offenders to the center pursuant to a community residential sanction of not more than thirty days or pursuant to an OVI term of confinement, a combination of an OVI term of confinement and confinement for a violation of section 4510.14 of the Revised Code, or confinement for a municipal DUS offense of not more than ninety days. Any court located within a county served by any of the boards that establishes and operates a district community alternative sentencing center may directly sentence eligible offenders to the center pursuant to a community residential sanction of not more than thirty days or pursuant to an OVI term of confinement, a combination of an OVI term of confinement and confinement for a violation of section 4510.14 of the Revised Code, or confinement for a municipal DUS offense of not more than sixty days.

(2) Each eligible offender who is sentenced to the center as described in division (H)(1) of this section and admitted to it shall be offered during the eligible offender's confinement at the center educational and vocational services and reentry planning and may be offered any other treatment and rehabilitative services that are available and that the court that sentenced the particular eligible offender to the center and the administrator of the center determine are appropriate based upon the offense for which the eligible offender was sentenced to the community residential sanction and the length of the sanction.

(3) Before accepting an eligible offender sentenced to the center by a court, the board or the affiliated group of boards shall enter into an agreement with a political subdivision that operates that court that addresses the cost and payment of medical treatment or services received by eligible offenders sentenced by that court while they are confined in the center. The agreement may provide for the payment of the costs by the particular eligible offender who receives the treatment or services, as described in division (I) of this section.

(4) If a court sentences an eligible offender to a center under authority of division (H)(1) of this section, immediately after the sentence is imposed, the eligible offender shall be taken to the probation department that serves the court. The department shall handle any preliminary matters regarding the admission of the eligible offender to the center, including a determination as to whether the eligible offender may be admitted to the center under the criteria included in the rules adopted under division (G) of this section that define which offenders are eligible to be sentenced and admitted to the center. If the eligible offender is accepted for admission to the center, the department shall schedule the eligible offender for the admission and shall provide for the transportation of the offender to the center. If an eligible offender who is sentenced to the center under a community residential sanction is not accepted for admission to the center for any reason, the nonacceptance shall be considered a violation of a condition of the community residential sanction, the eligible offender shall be taken before the court that imposed the sentence, and the court may proceed as specified in division (C)(2) of section 2929.25 of the Revised Code based on the violation or as provided by ordinance of the municipal corporation based on the violation, whichever is applicable. If an eligible offender who is sentenced to the center under an OVI term of confinement is not accepted for admission to the center for any reason, the eligible offender shall be taken before the court that imposed the sentence, and the court shall determine the place at which the offender is to serve the term of confinement. If the eligible offender is admitted to the center, all of the following apply:

(a) The admission shall be under the terms and conditions established by the court and the administrator of the center, and the court and the administrator of the center shall provide for the confinement of the eligible offender and supervise the eligible offender as provided in divisions (H)(4)(b) to (f) of this section.

(b) The eligible offender shall be confined in the center during any period of time that the eligible offender is not actually working at the eligible offender's approved work release described in division (H)(4)(c) of this section, engaged in community service activities described in division (H)(4)(d) of this section, engaged in authorized vocational training or another authorized educational program, engaged in another program designated by the administrator of the center, or engaged in other activities approved by the court and the administrator of the center.

(c) If the court and the administrator of the center determine that work release is appropriate based upon the offense for which the eligible offender was sentenced to the community residential sanction or OVI term of confinement and the length of the sanction or term, the eligible offender may be offered work release from confinement at the center and be released from confinement while engaged in the work release.

(d) If the administrator of the center determines that community service is appropriate and if the eligible offender will be confined for more than ten days at the center, the eligible offender may be required to participate in community service activities approved by the political subdivision served by the court. Community service activities that may be required under this division may take place in facilities of the political subdivision that operates the court, in the community, or in both such locales. The eligible offender shall be released from confinement while engaged in the community service activities. Community service activities required under this division shall be supervised by the court or an official designated by the board of county commissioners or affiliated group of boards of county commissioners that established and is operating the center. Community service activities required under this division shall not exceed in duration the period for which the eligible offender will be confined at the center under the community residential sanction or the OVI term of confinement.

(e) The confinement of the eligible offender in the center shall be considered for purposes of this division and division (H)(4)(f) of this section as including any period of time described in division (H)(4)(b) of this section when the eligible offender may be outside of the center and shall continue until the expiration of the community residential sanction, the OVI term of confinement, or the combination of the OVI term of confinement and the confinement for the violation of section 4510.14 of the Revised Code or the municipal DUS ordinance that the eligible offender is serving upon admission to the center.

(f) After the admission and until the expiration of the community residential sanction or OVI term of confinement that the eligible offender is serving upon admission to the center, the eligible offender shall be considered for purposes of any provision in Title XXIX of the Revised Code to be serving the community residential sanction or OVI term of confinement.

(5) The administrator of the center, or the administrator's designee, shall post a sign as described in division (A)(4) of section 2923.1212 of the Revised Code in a conspicuous location at the center.

(I) The board of county commissioners that establishes and operates a community alternative sentencing center under division (E) of this section, or the affiliated group of boards of county commissioners that establishes and operates a district community alternative sentencing center under that division, may require an eligible offender who is sentenced directly to the center and admitted to it to pay to the county served by the board or the counties served by the affiliated group of boards or the entity operating the center the reasonable expenses incurred by the county or counties, whichever is applicable, in supervising or confining the eligible offender after being sentenced to the center and admitted. Inability to pay those reasonable expenses shall not be grounds for refusing to admit an otherwise eligible offender to the center.

(J)

(1) If an eligible offender who is directly sentenced to a community alternative sentencing center or district community alternative sentencing center and admitted to the center successfully completes the service of the community residential sanction in the center, the administrator of the center shall notify the court that imposed the sentence, and the court shall enter into the journal that the eligible offender successfully completed the service of the sanction.

(2) If an eligible offender who is directly sentenced to a community alternative sentencing center or district community alternative sentencing center and admitted to the center violates any rule established under this section by the board of county commissioners or the affiliated group of boards of county commissioners that establishes and operates the center, violates any condition of the community residential sanction, the OVI term of confinement, or the combination of the OVI term of confinement and the confinement for the violation of section 4510.14 of the Revised Code or the municipal OVI ordinance imposed by the sentencing court, or otherwise does not successfully complete the service of the community residential sanction or OVI term of confinement in the center, the administrator of the center shall report the violation or failure to successfully complete the sanction or term directly to the court or to the probation department or probation officer with general control and supervision over the eligible offender. A failure to successfully complete the service of the community residential sanction, the OVI term of confinement, or the combination of the OVI term of confinement and the confinement for the violation of section 4510.14 of the Revised Code or the municipal OVI ordinance in the center shall be considered a violation of a condition of the community residential sanction or the OVI term of confinement. If the administrator reports the violation to the probation department or probation officer, the department or officer shall report the violation to the court. Upon its receipt under this division of a report of a violation or failure to complete the sanction by a person sentenced to the center under a community residential sanction, the court may proceed as specified in division (C)(2) of section 2929.25 of the Revised Code based on the violation or as provided by ordinance of the municipal corporation based on the violation, whichever is applicable. Upon its receipt under this division of a report of a violation or failure to complete the term by a person sentenced to the center under an OVI term of confinement, the court shall determine the place at which the offender is to serve the remainder of the term of confinement. The eligible offender shall receive credit towards completing the eligible offender's sentence for the time spent in the center after admission to it.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 307.94 - Petitioning for election on adoption of county charter.

Electors of a county, equal in number to ten per cent of the number who voted for governor in the county at the most recent gubernatorial election, may file, not later than one hundred ten days before the date of a general election, a petition with the board of county commissioners asking that the question of the adoption of a county charter in the form attached to the petition be submitted to the electors of the county. The petition shall be available for public inspection at the offices of the county commissioners during regular business hours until four p.m. of the one hundred eleventh day before the election, at which time the board shall, by resolution, certify the petition to the board of elections of the county for submission to the electors of the county, unless the signatures are insufficient or the petitions otherwise invalid, at the next general election.

Such electors may, in the alternative not later than the one hundred thirtieth day before the date of a general election, file such a petition with the board of elections of the county. In such case the board of elections shall immediately proceed to determine whether the petition and the signatures on the petition meet the requirements of law and to count the number of valid signatures and to note opposite each invalid signature the reason for the invalidity. The board of elections shall complete its examination of the petition and the signatures and shall submit a report to the board of county commissioners not later than the one hundred twentieth day before the date of the general election certifying whether the petition is valid or invalid and, if invalid, the reasons for invalidity, whether there are sufficient valid signatures, and the number of valid and invalid signatures. The petition and a copy of the report to the board of county commissioners shall be available for public inspection at the board of elections. If the petition is certified by the board of elections to be valid and to have sufficient valid signatures, the board of county commissioners shall forthwith and not later than four p.m. on the one hundred eleventh day before the general election, by resolution, certify the petition to the board of elections for submission to the electors of the county at the next general election. If the petition is certified by the board of elections to be invalid or to have insufficient valid signatures, or both, the petitioners' committee may protest such findings or solicit additional signatures as provided in section 307.95 of the Revised Code, or both, or request that the board of elections proceed to establish the validity or invalidity of the petition and the sufficiency or insufficiency of the signatures in an action before the court of common pleas in the county. Such action must be brought within three days after the request has been made, and the case shall be heard forthwith by a judge or such court whose decision shall be certified to the board of elections and to the board of county commissioners in sufficient time to permit the board of county commissioners to perform its duty to certify the petition, if it is determined by the court to be valid and contain sufficient valid signatures, to the board of elections not later than four p.m. on the one hundred eleventh day prior to the general election for submission to the electors at such general election.

A county charter to be submitted to the voters by petition shall be considered to be attached to the petition if it is printed as a part of the petition. A county charter petition may consist of any number of separate petition papers. Each part shall have attached a copy of the charter to be submitted to the electors, and each part shall otherwise meet all the requirements of law for a county charter petition. Section 3501.38 of the Revised Code applies to county charter petitions.

The petitioners shall designate in the petition the names and addresses of a committee of not fewer than three nor more than five persons who will represent them in all matters relating to the petition. Notice of all matters or proceedings pertaining to such petitions may be served on the committee, or any of them, either personally or by certified mail, or by leaving it at the usual place of residence of each of them.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 307.95 - Determining validity of petitions.

(A) When a county charter petition has been certified to the board of elections pursuant to section 307.94 of the Revised Code, the board shall immediately proceed to determine whether the petition and the signatures on the petition meet the requirements of law, including section 3501.38 of the Revised Code, and to count the number of valid signatures. The board shall note opposite each invalid signature the reason for the invalidity. The board shall complete its examination of the petition and the signatures not later than ten days after receipt of the petition certified by the board of county commissioners and shall submit a report to the board of county commissioners not less than one hundred days before the election certifying whether the petition is valid or invalid and, if invalid, the reasons for the invalidity, whether there are sufficient valid signatures, and the number of valid and invalid signatures. The petition and a copy of the report to the board of county commissioners shall be available for public inspection at the board of elections. If the petition is determined by the board of elections to be valid but the number of valid signatures is insufficient, the board of county commissioners shall immediately notify the committee for the petitioners, who may solicit and file additional signatures to the petition pursuant to division (E) of this section or protest the board of election's findings pursuant to division (B) of this section, or both.

(B) Protests against the board of election's findings concerning the validity or invalidity of a county charter petition or any signature on such petition may be filed by any elector eligible to vote at the next general election with the board of elections not later than four p.m. of the ninety-seventh day before the election. Each protest shall identify the part of, or omission from, the petition or the signature or signatures to which the protest is directed, and shall set forth specifically the reason for the protest. A protest must be in writing, signed by the elector making the protest, and shall include the protestor's address. Each protest shall be filed in duplicate.

(C) The board of elections shall deliver or mail be certified mail one copy of each protest filed with it to the secretary of state. The secretary of state, within ten days after receipt of the protests, shall determine the validity or invalidity of the petition and the sufficiency or insufficiency of the signatures. The secretary of state may determine whether to permit matters not raised by protest to be considered in determining such validity or invalidity or sufficiency or insufficiency, and may conduct hearings, either in Columbus or in the county where the county charter petition is filed. The determination by the secretary of state is final.

(D) The secretary of state shall notify the board of elections of the determination of the validity or invalidity of the petition and sufficiency or insufficiency of the signatures not later than four p.m. of the eighty-first day before the election. If the petition is determined to be valid and to contain sufficient valid signatures, the charter shall be placed on the ballot at the next general election. If the petition is determined to be invalid, the secretary of state shall so notify the board of county commissioners and the board of county commissioners shall notify the committee. If the petition is determined by the secretary of state to be valid but the number of valid signatures is insufficient, the board of elections shall immediately notify the committee for the petitioners and the committee shall be allowed ten additional days after such notification to solicit and file additional signatures to the petition subject to division (E) of this section.

(E) All additional signatures solicited pursuant to division (A) or (D) of this section shall be filed with the board of elections not less than seventy days before the election. The board of elections shall examine and determine the validity or invalidity of the additional separate petition papers and of the signatures thereon, and its determination is final. No valid signature on an additional separate petition paper that is the same as a valid signature on an original separate petition paper shall be counted. The number of valid signatures on the original separate petition papers and the additional separate petition papers shall be added together to determine whether there are sufficient valid signatures. If the number of valid signatures is sufficient and the additional separate petition papers otherwise valid, the charter shall be placed on the ballot at the next general election. If not, the board of elections shall notify the county commissioners, and the commissioners shall notify the committee.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-29-1979



Section 307.96 - Charter or amendment effective date.

Except as provided by Section 3 of Article X, Ohio Constitution, a county charter or amendment shall become effective if it has been approved by the majority of the electors voting thereon. The charter or amendment shall take effect on the thirtieth day after approval unless another date is fixed in the charter or amendment.

No charter or amendment adopted by the electors of any county shall be held ineffective or void on account of the insufficiency of the petitions by which such submission of the resolution was procured, nor shall the rejection of any charter or amendment submitted to the electors of such county, be held invalid for such insufficiency.

Any charter or charter amendment proposal that is submitted to the electors of the county shall be posted in each polling place in some location that is easily accessible to the electors.

Effective Date: 06-29-1979



Section 307.97 - Filing sworn itemized statement of financial transactions.

(A) The circulator of a county charter petition, or his agent, shall, within five days after such petition is filed with the county commissioners, file a sworn itemized statement showing in detail:

(1) All moneys or things of value paid, given, or promised for circulating such petition;

(2) Full names and addresses of all persons to whom such payments or promises were made;

(3) Full names and addresses of all persons who contributed anything of value to be used in circulating such petitions;

(4) Time spent and salaries earned while circulating or soliciting signatures to petitions by persons who were regular salaried employees of some person who authorized them to solicit signatures for or circulate the petition as a part of their regular duties.

(B) The statement required by division (A) of this section is not required from persons who take no other part in circulating a petition other than soliciting signatures to them.

(C) No person shall, directly or indirectly:

(1) Willfully misrepresent the contents of a county charter petition;

(2) Pay or offer to pay any elector anything of value for signing a county charter petition;

(3) Promise to help another person to obtain appointment to any office provided for by the constitution or laws of this state or by the ordinances of any municipal corporation, or to any position or employment in the service of the state or any political subdivision thereof as a consideration for obtaining signatures to a county charter petition;

(4) Obtain signatures to any county charter petition as a consideration for the assistance or promise of assistance of another person in securing an appointment to any office or position provided for by the constitution or laws of this state or by the ordinance of any municipal corporation therein, or employment in the service of the state or any subdivision thereof;

(5) Fail to file the sworn itemized statement required in division (A) of this section;

(6) Accept anything of value for signing a county charter petition;

(7) By intimidation or threats, influence or seek to influence any person to sign or abstain from signing, or to solicit signatures to or abstain from soliciting signatures to a county charter petition.

Effective Date: 06-29-1979



Section 307.98 - Written partnership agreement with director of job and family services.

As used in this section, "county grantee" has the same meaning as in section 5101.21 of the Revised Code.

Each board of county commissioners and each other county grantee of the county shall jointly enter into one or more written grant agreements with the director of job and family services in accordance with section 5101.21 of the Revised Code. The board of county commissioners shall enter into the agreement on behalf of the county family services agencies, other than a county family services agency that is a county grantee.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 307.981 - Designating entities as family services agencies.

(A)

(1) As used in the Revised Code:

(a) "County family services agency" means all of the following:

(i) A child support enforcement agency;

(ii) A county department of job and family services;

(iii) A public children services agency.

(b) "Family services duty" means a duty state law requires or allows a county family services agency to assume, including financial and general administrative duties. "Family services duty" does not include a duty funded by the United States department of labor.

(2) As used in sections 307.981 to 307.989 of the Revised Code, "private entity" means an entity other than a government entity.

(B) To the extent permitted by federal law, including, when applicable, subpart F of 5 C.F.R. part 900, and subject to any limitations established by the Revised Code, including division (H) of this section, a board of county commissioners may designate any private or government entity within this state to serve as any of the following:

(1) A child support enforcement agency;

(2) A county department of job and family services;

(3) A public children services agency;

(4) A county department of job and family services and one other of those county family services agencies;

(5) All three of those county family services agencies.

(C) To the extent permitted by federal law, including, when applicable, subpart F of 5 C.F.R. part 900, and subject to any limitations of the Revised Code, including division (H) of this section, a board of county commissioners may change the designation it makes under division (B) of this section by designating another private or government entity.

(D) If a designation under division (B) or (C) of this section constitutes a change from the designation in a grant agreement between the director of job and family services and the board under sections 307.98 and 5101.21 of the Revised Code, the director may require that the director and board amend the grant agreement and that the board provide the director written assurances that the newly designated private or government entity will meet or exceed all requirements of the family services duties the entity is to assume.

(E) Not less than sixty days before a board of county commissioners designates an entity under division (B) or (C) of this section, the board shall notify the director of job and family services and publish notice in a newspaper of general circulation in the county of the board's intention to make the designation and reasons for the designation.

(F) A board of county commissioners shall enter into a written contract with each entity it designates under division (B) or (C) of this section specifying the entity's responsibilities and standards the entity is required to meet.

(G) This section does not require a board of county commissioners to abolish the child support enforcement agency, county department of job and family services, or public children services agency serving the county on October 1, 1997, and designate a different private or government entity to serve as the county's child support enforcement agency, county department of job and family services, or public children services agency.

(H) If a county children services board appointed under section 5153.03 of the Revised Code serves as a public children services agency for a county, the board of county commissioners may not redesignate the public children services agency unless the board of county commissioners does all of the following:

(1) Notifies the county children services board of its intent to redesignate the public children services agency. In its notification, the board of county commissioners shall provide the county children services board a written explanation of the administrative, fiscal, or performance considerations causing the board of county commissioners to seek to redesignate the public children services agency.

(2) Provides the county children services board an opportunity to comment on the proposed redesignation before the redesignation occurs;

(3) If the county children services board, not more than sixty days after receiving the notice under division (H)(1) of this section, notifies the board of county commissioners that the county children services board has voted to oppose the redesignation, votes unanimously to proceed with the redesignation.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 307.982 - Contracts to perform family services duty or workforce development activity.

(A) To the extent permitted by federal law, including subpart F of 5 C.F.R. part 900, and subject to any limitations established by the Revised Code, including division (B) of this section, a board of county commissioners may enter into a written contract with a private or government entity, including a public or private college or university, for the entity to perform a family services duty or workforce development activity on behalf of a county family services agency or workforce development agency. The entity with which a board contracts is not required to be located in the county the board serves.

(B) A board of county commissioners may not enter into a contract under division (A) of this section regarding a family services duty of a public children services agency if a county children services board appointed under section 5153.03 of the Revised Code serves as the public children services agency for the county. The county children services board may enter into contracts regarding its duties in accordance with division (C)(2) of section 5153.16 of the Revised Code.

Effective Date: 03-14-2000



Section 307.983 - Plan of cooperation to enhance administration of Ohio works first program, prevention, retention, and contingency program, and other family services duties and workforce development activities.

Each board of county commissioners shall enter into a written plan of cooperation with the county family services agencies and workforce development agency serving the county to enhance the administration of the Ohio works first program established under Chapter 5107. of the Revised Code; the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code; and other family services duties and workforce development activities the board and agencies agree to include in the plan. Other government entities may be included in a plan of cooperation. The plan shall specify how the county family services agencies, workforce development agency, and other government entities included in the plan are to exchange information and coordinate and enhance services and assistance to individuals and families.

Effective Date: 03-14-2000



Section 307.984 - Regional plans of cooperation to enhance the administration, delivery, and effectiveness of family services duties and workforce development activities.

(A) To enhance the administration, delivery, and effectiveness of family services duties and workforce development activities, a board of county commissioners may enter into one or more regional plans of cooperation with the following:

(1) One or more other boards of county commissioners;

(2) The chief elected official of one or more municipal corporations that are the type of local area defined in division (A)(1) of section 6301.01 of the Revised Code;

(3) Both boards of county commissioners and such chief elected officials.

(B) A regional plan of cooperation must specify how the private and government entities included in the plan will coordinate and enhance the administration, delivery, and effectiveness of family services duties and workforce development activities.

Effective Date: 03-14-2000



Section 307.985 - Transportation work plan regarding the transportation needs of low income residents.

Each board of county commissioners shall develop a written transportation work plan that establishes policies regarding the transportation needs of low income residents of the county seeking or striving to retain employment. In developing the transportation work plan, the board shall consult with all of the following:

(A) The county department of job and family services;

(B) If a regional transit authority created under section 306.32 of the Revised Code serves the county, the regional transit authority;

(C) If a community action agency, as defined in section 122.66 of the Revised Code, serves the county, the community action agency;

(D) As designated by the board of county commissioners, representatives of private non-profit and government entities that work with issues related to economic development, employment, and persons with physical disabilities;

(E) Other individuals designated by the board of county commissioners.

Effective Date: 03-14-2000



Section 307.986 - Procedures for providing services to children whose families relocate frequently.

Each board of county commissioners shall establish procedures for providing services to children in the county whose families relocate frequently, causing the children to transfer to different schools throughout the year. The board shall establish the procedures with the county department of job and family services and either each board of education of school districts with territory in the county or the education service center or joint educational service center serving the county.

Effective Date: 03-14-2000



Section 307.987 - Permitting exchange of information needed to improve services and assistance to individuals and families and the protection of children.

To the extent federal and state law permit, a contract entered into under section 307.981 or 307.982, a plan of cooperation entered into under section 307.983, a regional plan of cooperation entered into under section 307.984, a transportation work plan developed under section 307.985, and procedures established under section 307.986 of the Revised Code shall permit the exchange of information needed to improve services and assistance to individuals and families and the protection of children. A private or government entity that receives information pursuant to a contract, plan, or procedures is bound by the same standards of confidentiality as the entity that provides the information.

A contract, plan, or procedures shall:

(A) Be coordinated and not conflict with another contract, plan, or procedures or an agreement entered into under section 329.05 of the Revised Code;

(B) Prohibit discrimination in hiring and promotion against applicants for and participants of the Ohio works first program established under Chapter 5107. of the Revised Code and the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code;

(C) Comply with federal and state law;

(D) Be adopted by resolution of a board of county commissioners;

(E) Specify how the contract, plan, or procedures may be amended.

Effective Date: 09-26-2003



Section 307.988 - Federal requirements for contracts with religious organization.

If a board of county commissioners contracts with a religious organization under section 307.981 or 307.982 of the Revised Code, the religious organization shall comply with section 104 of the Personal Responsibility and Work Opportunity and Reconciliation Act of 1996 ( P.L. 104-193 ).

Effective Date: 03-14-2000



Section 307.99 - Penalty.

(A) Whoever violates section 307.42 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars for each offense.

(B) Whoever violates section 307.43 of the Revised Code shall be fined not less than twenty-five nor more than two hundred dollars, and imprisoned not less than ten nor more than sixty days.

(C) Whoever violates section 307.37 of the Revised Code, shall be fined not more than three hundred dollars.

(D) Whoever violates division (C)(5) of section 307.97 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

(E) Whoever violates any other subdivision of division (C) of section 307.97 of the Revised Code shall be imprisoned not more than six months or fined not more than one thousand dollars, or both.

Effective Date: 06-29-1979






Chapter 308 - AIRPORT AUTHORITIES

Section 308.01 - Airport authorities definitions.

As used in sections 308.01 to 308.17, inclusive, of the Revised Code:

(A) "Airport" means any location either on land or water which is used for the landing or taking off of aircraft.

(B) "Airport facility" means any facility used, available for use, or designed for use to aid in the safe taking off and landing of aircraft, for the safety, storage, and maintenance of aircraft, for the comfort and accommodation of the users of air transportation of persons, property, and mail, or for the safe and efficient operation and maintenance of an airport, and any combination of such facilities.

(C) "Bonds" or "revenue bonds" includes bonds, notes, bond anticipation notes, or other written instruments evidencing indebtedness.

Effective Date: 06-26-1967



Section 308.02 - Method of creating regional airport authority.

A regional airport authority may be created in the manner provided in section 308.03 of the Revised Code, for the purpose of acquiring, constructing, operating, and maintaining airports and airport facilities.

Effective Date: 10-02-1961



Section 308.03 - Resolution creating regional airport authority.

Any two or more contiguous counties or any single county may create a regional airport authority by the adoption of a resolution by the board of county commissioners of each county to be included in the regional airport authority. Such resolution shall state:

(A) The necessity for the creation of the regional airport authority;

(B) The counties to be included within the regional airport authority;

(C) The official name by which the regional airport authority shall be known;

(D) The place in which the principal office of the regional airport authority will be located or the manner in which it may be selected;

(E) The number, term, compensation if any, and manner of selecting the members of the board of trustees of the regional airport authority;

(F) The manner in which vacancies on the board of trustees of the regional airport authority shall be filled;

(G) The manner and to what extent the expenses of the regional airport authority shall be apportioned among the counties creating it.

The regional airport authority provided for in such resolution shall be deemed to be created upon the adoption of such resolution by the board of county commissioners of each county enumerated in the resolution.

The resolution creating a regional airport authority may be amended to include additional counties or for any other purpose, by the adoption of such amendment by the board of county commissioners of each county included or to be included in the regional airport authority.

The territorial boundaries of a regional airport authority shall be coextensive with the territorial boundaries of the counties included within the regional airport authority.

Effective Date: 10-02-1961



Section 308.04 - Appointment and organization of board of trustees.

Within sixty days after a regional airport authority has been created under section 308.03 of the Revised Code, the board of trustees for such regional airport authority shall be appointed as provided in the resolution creating it.

Each member of the board of trustees, before entering upon the member's official duties, shall take and subscribe to an oath or affirmation that the member will honestly, faithfully, and impartially perform the duties of office, and that the member will not be interested directly or indirectly in any contract let by the regional airport authority. Any contract let by the regional airport authority in which a member of the board of trustees is directly or indirectly interested is void and unenforceable, unless a member with an interest in a contract first discloses the member's interest in writing to the remaining members of the board and the member with the interest refrains from any participation in the matter.

After each member of the board has taken the oath as prescribed by this section the board shall meet and organize by electing one of its members as president and another as vice-president, who shall hold their respective offices until the next annual meeting of the board as provided in its bylaws. At each annual meeting thereafter the board shall elect from its membership a president and a vice-president who shall serve for a term of one year.

The board shall appoint and fix the compensation of a secretary-treasurer, who shall not be a member of the board and who shall serve at the pleasure of the board.

Effective Date: 10-02-1961; 2007 HB119 09-29-2007; 2008 SB129 12-30-2008



Section 308.05 - Procedural rules and regulations.

All the power and authority granted to a regional airport authority shall be vested in and exercised by its board of trustees which shall manage and conduct its affairs.

The board shall, within the limitations of sections 308.01 to 308.17, inclusive, of the Revised Code, by its rules and regulations provide the procedure for its actions, the manner of selection of its president, vice-president, secretary-treasurer, and other officers and employees, their titles, terms of office, compensation, duties, number, and qualifications, and any other lawful subject necessary to the operation of the regional airport authority and the exercise of the powers granted to it.

Effective Date: 10-02-1961



Section 308.06 - Regional airport authority - powers and duties.

Upon the creation of a regional airport authority as provided by section 308.03 of the Revised Code, and upon the qualifying of its board of trustees and the election of a president and a vice-president, the authority shall exercise in its own name all the rights, powers, and duties vested in and conferred upon it by sections 308.01 to 308.17 of the Revised Code and, subject to such reservations, limitations, and qualifications as are set forth therein:

(A) May sue or be sued in its corporate name;

(B) May make contracts in the exercise of the rights, powers, and duties conferred upon it;

(C) May adopt and at will alter a seal and use such seal by causing it to be impressed, affixed, reproduced, or otherwise used, but failure to affix the seal shall not affect the validity of any instrument;

(D) May make, adopt, amend, and repeal bylaws for the administration of its affairs and rules for the control of the administration and operation of airports and airport facilities under its jurisdiction, and for the exercise of all of its rights of ownership therein;

(E) May fix, alter, and collect rates and rentals and other charges for the use of airports and airport facilities under its jurisdiction to be determined exclusively by it for the purpose of providing for the payment of the expenses of the regional airport authority, the construction, improvement, extension, repair, maintenance, and operation of airports and airport facilities under its jurisdiction, the payment of principal and interest on its obligations, and to fulfill the terms of any agreements made with the purchasers or holders of any such obligations, or with any person or political subdivision;

(F) Shall have jurisdiction, control, possession, and supervision of all property, rights, easements, licenses, moneys, contracts, accounts, liens, books, records, maps, or other property rights and interests conveyed, delivered, transferred, or assigned to it;

(G) May acquire, construct, lease, operate, maintain, or manage airports and airport facilities within or without its territorial boundaries, considered necessary to accomplish the purposes of its organization;

(H) May hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease as lessee or lessor, use, and sell real and personal property, or any interest or right therein, within or without its territorial boundaries, for the location or protection of airports and airport facilities and improvements and access thereto, the relocation of buildings, structures, and improvements situated on lands acquired by the regional airport authority, or for any other necessary purpose, or for obtaining or storing materials to be used in constructing, maintaining, and improving airports and airport facilities under its jurisdiction;

(I) May exercise the power of eminent domain to acquire property or any interest therein, within or without its territorial boundaries, which is necessary or proper for the construction or efficient operation of any airport or airport facility or access thereto under its jurisdiction in accordance with the provisions of section 308.07 of the Revised Code;

(J) May provide by agreement with any county, including the counties within its territorial boundaries, or any municipal corporation or any combination thereof for the making of necessary surveys, appraisals, and examinations preliminary to the acquisition or construction of any airport or airport facility and the amount of the expense thereof to be paid by each such county or municipal corporation;

(K) May provide by agreement with any county, including the counties within its territorial boundaries, or any municipal corporation or any combination thereof for the acquisition, construction, maintenance, or operation of any airport or airport facility owned or to be owned and operated by it or owned or to be owned and operated by any such county or municipal corporation and the terms on which it shall be acquired, constructed, maintained, or operated, and the amount of the cost and expense thereof to be paid by each such county or municipal corporation; and any such county or municipal corporation may issue bonds in accordance with Chapter 133. of the Revised Code for the purpose of paying all or part of the cost assumed by it for the acquisition or construction of an airport or airport facilities pursuant to such agreement and may pay the proceeds of such bonds to the regional airport authority upon the finding and determination by its legislative authority that the benefits that will be derived from such airport or airport facilities by such county or municipal corporation and the taxpayers thereof are at least equal to its share of the cost thereof;

(L) May issue revenue bonds for the purpose of acquiring or constructing any facility or permanent improvement which it is authorized to acquire or construct, including all costs in connection with and incidental to such acquisition or construction, and the financing thereof, as provided by section 308.08 of the Revised Code;

(M) May employ and fix the compensation of consulting engineers, superintendents, managers, and such other engineering, construction, and accounting experts, attorneys, and other employees and agents necessary for the accomplishment of its purposes;

(N) May procure insurance insuring it or its officers, employees, and agents against such losses, risks, and liabilities arising from the construction, operation, or ownership of airports and airport facilities under its jurisdiction as it deems necessary or desirable;

(O) May maintain such funds as it considers necessary for the efficient performance of its duties;

(P) May direct its agents or employees, when properly identified in writing, after at least five days' written notice, to enter upon lands within or without its territorial boundaries in order to make surveys and examinations preliminary to the location and construction of airports or airport facilities, without liability to it or its agents or employees except for actual damage done;

(Q) May, on its own motion, request the appropriate zoning board, as defined in section 4563.03 of the Revised Code, to establish and enforce zoning regulations pertaining to any airport or airport facility under its jurisdiction in the manner prescribed by sections 4563.01 to 4563.21 of the Revised Code.

Effective Date: 10-30-1989



Section 308.07 - Eminent domain powers.

(A) The board of trustees of a regional airport authority may exercise the power of eminent domain to appropriate any land, rights, rights of way, franchises, easements, or other property, within or without the territorial boundaries of the regional airport authority, necessary or proper for the construction or efficient operation of any airport or airport facility or access thereto under its jurisdiction pursuant to the procedure provided in sections 163.01 to 163.22, inclusive, of the Revised Code, and subject to division (B) of this section.

(B) No regional airport authority shall exercise the right of eminent domain to take or disturb property or facilities belonging to any political subdivision, public corporation, public utility, or common carrier, which property or facility is necessary and convenient in the operation of such political subdivision, public corporation, public utility, or common carrier unless provision is made for the restoration, relocation, or duplication of such property or facility, or upon the election of such political subdivision, public corporation, public utility, or common carrier, for the payment of compensation, if any, at the sole cost of the regional airport authority, provided:

(1) If any restoration or duplication of any property or facility proposed to be made under this division involves a relocation of such property or facility the new facility and location thereof shall be of at least comparable utilitarian value and effectiveness and such relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

(2) If any restoration or duplication of any property or facility proposed to be made under this division involves a relocation of such property or facility, the regional airport authority shall acquire no interest or right in or to the appropriated property or facility until the relocated property or facility is available for use and until marketable title thereto has been transferred to the public utility or common carrier.

Effective Date: 01-01-1966



Section 308.08 - Issuing revenue bonds.

A regional airport authority which proposes to acquire by purchase or otherwise, or proposes to construct, replace, extend, enlarge, maintain, or operate any airport or airport facility, and desires to raise money for any of such purposes or for the purpose of repaying or refunding any outstanding issue of bonds of the regional airport authority or pay any obligation assumed by it or of repaying or refunding any outstanding issue of bonds or notes of any political subdivision issued to acquire, construct, replace, extend, enlarge, or maintain any airport or airport facility acquired by the regional airport authority or repay any advances or loans made to the regional airport authority by any person or political subdivision, may issue revenue bonds therefor which bonds shall not be secured by the general credit of the regional airport authority or by the general credit of the state or any political subdivision.

Such revenue bonds shall have all the qualities of negotiable instruments and shall be secured by a pledge of and a lien on the revenues of the regional airport authority derived from rentals, fees, charges, or other revenues from any airport or airport facility of the regional airport authority as are designated in said resolution, including but not limited to the airport or airport facility to be acquired, constructed, replaced, extended, enlarged, or maintained with the proceeds of said bond issue, after provision only for the reasonable cost of operating, maintaining, and repairing the airport or airport facility of the regional airport authority so designated, and revenue bonds may be secured otherwise or additionally by a pledge of and a lien on such pledges of gifts and receipts from sources other than taxation as may be provided in the resolution authorizing such bonds, the use of which is not otherwise obligated.

Said bonds may further be secured by the covenant of the regional airport authority to maintain such rates or charges as will produce revenues sufficient to meet costs of operating, maintaining, and repairing such airport and airport facility, to meet the interest and principal requirements of such bonds and to establish and maintain reserves for the foregoing purposes.

The board of trustees of the regional airport authority may, by resolution, provide for the issuance of additional revenue bonds from time to time, such bonds to be secured equally and ratably, without preference, priority, or distinction, with outstanding revenue bonds, but subject to the terms and limitations of any trust agreement entered into under section 308.09 of the Revised Code, and of any resolution authorizing bonds then outstanding.

The board may designate additional airports and airport facilities of the regional airport authority, the revenues of which shall be pledged and be subject to a lien for service of the principal and interest requirements of revenue bonds theretofore authorized, to the same extent as the revenues above described.

Effective Date: 06-26-1967



Section 308.09 - Bonds secured by trust agreement.

At the discretion of the board of trustees of a regional airport authority, the revenue bonds of the regional airport authority may be secured by a trust agreement between the board of trustees on behalf of the regional airport authority and a corporate trustee, which trustee may be any trust company or bank having powers of a trust company, within or without the state.

Such trust agreement may provide for the pledge or assignment of the revenues to be received, but shall not convey or mortgage any property under the jurisdiction of the regional airport authority nor pledge the general credit of the regional airport authority. The trust agreement or the resolution providing for the issuance of revenue bonds may set forth the rights and remedies of the bond holders and trustee, and may contain such other provisions for protecting and enforcing their rights and remedies as are, in the discretion of the board of trustees, reasonable and proper. Such agreement or resolution may provide for the custody, investment, and disbursement of all moneys derived from the sale of such bonds or from the revenues of the regional airport authority pledged to pay the interest and principal on such bonds and may provide for the deposit of such funds without regard to the provisions of section 308.12 of the Revised Code.

Effective Date: 10-02-1961



Section 308.10 - Bond interest, maturity.

Revenue bonds issued by a regional airport authority shall bear interest at not to exceed the rate provided in section 9.95 of the Revised Code, shall mature within forty years following the date of issuance and in such amount, at such times, and in such number of installments as may be provided in the resolution authorizing their issuance. Such resolution shall also provide for the execution and sealing of the bonds and the use of facsimile signatures and facsimile of the seal, the manner of sale of the bonds, and such other terms and conditions relative to the issuance, sale, and retirement of said bonds as the board of trustees in their discretion believe reasonable and proper, provided, no such sale shall be made at such price as would require payment of interest on the money received for such bonds at more than the rate provided in section 9.95 of the Revised Code, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, excluding from any such computation the amount of any premium to be paid on redemption of any bonds prior to maturity.

If such bonds are callable, bonds called may be refunded. If revenues prove insufficient to pay maturing bonds, bonds which have matured or are about to mature may be refunded.

Effective Date: 05-13-1981



Section 308.11 - Exemption from tax.

Bonds issued under sections 308.08 to 308.10, inclusive, of the Revised Code, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 10-02-1961



Section 308.12 - Duties of fiscal officer.

The secretary-treasurer of the regional airport authority shall be the fiscal officer of the regional airport authority and the custodian of its funds and records and shall assist the board of directors in such particulars as it directs in the performance of its duties.

Before receiving any moneys, the secretary-treasurer shall furnish bond in such amount as is determined by the board of trustees of the regional airport authority with surety satisfactory to it, and all funds coming into the hands of the secretary-treasurer shall be deposited by him to the account of the regional airport authority in one or more such depositories as are qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the board of trustees of the regional airport authority.

Effective Date: 01-23-1963



Section 308.13 - Competitive bidding.

(A) The board of trustees of a regional airport authority or any officer or employee designated by such board may make without competitive bidding any contract for any purchase , lease, lease with option or agreement to purchase any property, or any construction contract for any work, the cost of which shall not exceed fifty thousand dollars. Any purchase, lease, lease with option or agreement to purchase, or construction contract in excess of fifty thousand dollars shall require that a notice calling for bids be published once a week for not less than two consecutive weeks preceding the day of the opening of the bids in a newspaper of general circulation within the territorial boundaries of the regional airport authority. The regional airport authority also may cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the internet site on the world wide web of the regional airport authority. If the contracting authority posts the notice on that internet web site, the requirement that a second notice be published in a newspaper of general circulation within the territorial boundaries of the regional airport authority does not apply provided the first notice published in that newspaper meets all of the following requirements:

(1) It is published at least two weeks prior to the day of the opening of the bids.

(2) It includes a statement that the notice is posted on the internet site on the world wide web of the regional airport authority.

(3) It includes the internet address of the internet site on the world wide web of the regional airport authority.

(4) It includes instructions describing how the notice may be accessed on the internet site on the world wide web of the regional airport authority.

If the bid is for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, it shall meet the requirements of section 153.54 of the Revised Code. If the bid is for any other contract authorized by this section, it shall be accompanied by a good and approved bond with ample security conditioned on the carrying out of the contract as determined by the board. The board may let the contract to the lowest and best bidder. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done, as approved by the board. The plans and specifications at all times shall be made and considered part of the contract. The contract shall be approved by the board and signed by its chief executive officer and by the contractor, and shall be executed in duplicate.

(B) The competitive bidding procedures described in division (A) of this section do not apply in any of the following circumstances:

(1) The board of trustees of a regional airport authority, by a majority vote of its members present at any meeting, determines that a real and present emergency exists under any of the following conditions, and the board enters its determination and the reasons for it in its proceedings:

(a) Affecting safety, welfare, or the ability to deliver services;

(b) Arising out of an interruption of contracts essential to the provision of daily air services and other services related to the airport;

(c) Involving actual physical damage to structures, supplies, equipment, or property requiring immediate repair or replacement.

(2) The purchase consists of goods or services, or any combination thereof, and after reasonable inquiry the board or any officer or designee of the board finds that only one source of supply is reasonably available.

(3) The expenditure is for a renewal or renegotiation of a lease or license for telecommunications or informational technology equipment, services, or systems, or for the upgrade of such equipment, services, or systems, or for the maintenance thereof as supplied by the original source or its successors or assigns.

(4) The purchase of goods or services is made from another political subdivision, public agency, public transit system, regional transit authority, the state, or the federal government, or as a third-party beneficiary under a state or federal procurement contract, or as a participant in a department of administrative services contract under division (B) of section 125.04 of the Revised Code or under an approved purchasing plan of this state.

(5) The purchase substantially involves services of a personal, professional, highly technical, or scientific nature, including the services of an attorney, physician, engineer, architect, surveyor, appraiser, investigator, adjuster, advertising consultant, or licensed broker, or involves the special skills or proprietary knowledge required for the operation of the airport owned by the regional transit authority.

(6) Services or supplies are available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code.

(7) The purchase consists of the product or services of a public utility.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1997



Section 308.14 - Authority to contract.

The board of trustees of a regional airport authority may enter into such contracts or other arrangements with the United States government or any department thereof, with the state government of this or other states, with counties, municipalities, townships, or other governmental agencies created by or under the authority of the laws of the state of Ohio or other states, with persons, with public corporations and private corporations as may be necessary or convenient for the making of surveys, investigations, or reports thereon and for the exercise of the powers granted by sections 308.01 to 308.17, inclusive, of the Revised Code.

Effective Date: 10-02-1961



Section 308.15 - Officers and employees are eligible for public employees retirement system.

All officers and employees of a regional airport authority shall be considered as public employees within the meaning of section 145.01 of the Revised Code and a regional airport authority, its officers and employees shall be subject to the provisions of Chapter 145. of the Revised Code.

Effective Date: 09-21-2000



Section 308.16 - Airport authority powers no limit on county or municipal powers.

Nothing in sections 308.01 to 308.17, inclusive, of the Revised Code, shall limit the exercise of the power or authority granted to counties or municipal corporations by sections 307.20, 717.01, and 719.01 of the Revised Code.

Effective Date: 01-23-1963



Section 308.17 - County appropriation for expenses.

The board of county commissioners of any county included within a regional airport authority may appropriate annually, from moneys to the credit of the general fund of the county and not otherwise appropriated, that portion of the expense of the regional airport authority to be paid by such county as provided in the resolution creating the regional airport authority adopted under section 308.03 of the Revised Code, or by any amendment thereto.

Effective Date: 10-02-1961






Chapter 309 - PROSECUTING ATTORNEY

Section 309.01 - Election of prosecuting attorney.

There shall be elected quadrennially in each county, a prosecuting attorney, who shall hold his office for four years, beginning on the first Monday of January next after his election.

Effective Date: 10-01-1953



Section 309.02 - Qualifications of candidate for prosecuting attorney.

No person shall be eligible as a candidate for the office of prosecuting attorney, or shall be elected to such office, who is not an attorney at law licensed to practice law in this state. No prosecuting attorney shall be a member of the general assembly of this state or mayor of a municipal corporation.

Effective Date: 08-19-1992



Section 309.03 - Bond of prosecuting attorney - oath.

Before entering upon the discharge of his duties, the prosecuting attorney shall give a bond, signed by a bonding or surety company approved by the court of common pleas or the probate court and authorized to do business in this state, or, at his option, signed by two or more freeholders having real estate in the value of double the amount of the bond over and above all encumbrances to the state. Such bond shall be in a sum not less than one thousand dollars, to be fixed by the court of common pleas or the probate court and conditioned that such prosecuting attorney will faithfully discharge all the duties enjoined upon him by law, and pay over all moneys received by him in his official capacity. The expense or premium for such bond shall be paid by the board of county commissioners, and shall be charged to the general fund of the county. Such bond, with the approval of such court and the oath of office required by sections 3.22 and 3.23 of the Revised Code indorsed thereon, shall be deposited with the county treasurer.

Effective Date: 10-01-1953



Section 309.04 - [Repealed].

Effective Date: 06-28-1963



Section 309.05 - Removal of prosecuting attorney for neglect or misconduct.

On complaint, in writing, signed by one or more taxpayers, containing distinct charges and specifications of wanton and willful neglect of duty or gross misconduct in office by the prosecuting attorney, supported by affidavit and filed in the court of common pleas, the court shall assign the complaint for hearing and shall cause reasonable notice of the hearing to be given to the prosecuting attorney of the time fixed by the court for the hearing. At the time so fixed, or to which the court adjourns the hearing, the court shall hear the evidence adduced by the complainants and the prosecuting attorney. The court may consider motions for judgment on the pleadings made pursuant to Civil Rule 12, motions to dismiss made pursuant to Civil Rule 41, and motions for summary judgment made pursuant to Civil Rule 56 that are filed before the hearing. If it appears that the prosecuting attorney has willfully and wantonly neglected to perform the prosecuting attorney's duties, or has been guilty of gross misconduct in office, the court shall remove the prosecuting attorney from office and declare the office vacant. Otherwise the complaint shall be dismissed, and the court shall render judgment against the losing party for costs.

If a complaint to remove a prosecuting attorney is dismissed because the complainant or complainants failed to file an affidavit in support of the complaint, the dismissal shall be without prejudice.

Effective Date: 10-01-1953; 09-16-2004



Section 309.06 - Assistant prosecuting attorneys - clerks - stenographers.

(A) On or before the first Monday in January of each year, the judge of the court of common pleas or, if there is more than one judge, the judges of the court of common pleas in joint session may fix an aggregate sum to be expended for the incoming year for the compensation of assistants, clerks, and stenographers of the prosecuting attorney's office.

The prosecuting attorney may appoint any assistants, clerks, and stenographers who are necessary for the proper performance of the duties of his office and fix their compensation, not to exceed, in the aggregate, the amount fixed by the judges of the court of common pleas. The compensation, after being so fixed, shall be paid to the assistants, clerks, and stenographers biweekly from the general fund of the county treasury, upon the warrant of the county auditor.

(B) Subject to section 2921.421 of the Revised Code, a prosecuting attorney may appoint, as an assistant prosecuting attorney, clerk, stenographer, or other employee, a person who is an associate or partner of, or who is employed by, the prosecuting attorney or an assistant prosecuting attorney in the private practice of law in a partnership, professional association, or other law business arrangement.

Effective Date: 03-02-1994



Section 309.07 - Appointment of secret service officer.

The prosecuting attorney may appoint secret service officers whose duty it shall be to aid him in the collection and discovery of evidence to be used in the trial of criminal cases and matters of a criminal nature. Such appointment shall be made for such term as the prosecuting attorney deems advisable, and subject to termination at any time by such prosecuting attorney. The compensation of said officers shall be fixed by the judge of the court of common pleas, or, if there is more than one judge, such compensation shall be fixed by the judges of such court in joint session, and shall not be less than one hundred twenty-five dollars per month for the time actually occupied in such service nor more than seventy-five per cent of the salary of the prosecuting attorney for a year. Such salary shall be payable monthly, out of the county fund, upon the warrant of the county auditor.

Effective Date: 10-24-1969



Section 309.08 - Powers and duties of prosecuting attorney - rewards for information as to drug-related offenses.

(A) The prosecuting attorney may inquire into the commission of crimes within the county. The prosecuting attorney shall prosecute, on behalf of the state, all complaints, suits, and controversies in which the state is a party, except for those required to be prosecuted by a special prosecutor pursuant to section 177.03 of the Revised Code or by the attorney general pursuant to section 109.83 of the Revised Code, and other suits, matters, and controversies that the prosecuting attorney is required to prosecute within or outside the county, in the probate court, court of common pleas, and court of appeals. In conjunction with the attorney general, the prosecuting attorney shall prosecute in the supreme court cases arising in the prosecuting attorney's county, except for those cases required to be prosecuted by a special prosecutor pursuant to section 177.03 of the Revised Code or by the attorney general pursuant to section 109.83 of the Revised Code.

In every case of conviction, the prosecuting attorney forthwith shall cause execution to be issued for the fine and costs, or costs only, as the case may be, and faithfully shall urge the collection until it is effected or found to be impracticable to collect. The prosecuting attorney forthwith shall pay to the county treasurer all moneys belonging to the state or county which come into the prosecuting attorney's possession.

The prosecuting attorney or an assistant prosecuting attorney of a county may participate, as a member of the investigatory staff of an organized crime task force established under section 177.02 of the Revised Code that has jurisdiction in that county, in an investigation of organized criminal activity under sections 177.01 to 177.03 of the Revised Code.

(B) The prosecuting attorney may pay a reward to a person who has volunteered any tip or information to a law enforcement agency in the county concerning a drug-related offense that is planned to occur, is occurring, or has occurred, in whole or in part, in the county. The prosecuting attorney may provide for the payment, out of the following sources, of rewards to a person who has volunteered tips and information to a law enforcement agency in the county concerning a drug-related offense that is planned to occur, is occurring, or has occurred, in whole or in part, in the county:

(1) The law enforcement trust fund established by the prosecuting attorney pursuant to division (C)(1) of section 2981.13 of the Revised Code;

(2) The portion of any mandatory fines imposed pursuant to divisions (B)(1) and (2) of section 2929.18 or Chapter 2925. of the Revised Code that is paid to the prosecuting attorney pursuant to that division or chapter, the portion of any additional fines imposed under division (A) of section 2929.18 of the Revised Code that is paid to the prosecuting attorney pursuant to that division, or the portion of any fines imposed pursuant to division (A) of section 2925.42 of the Revised Code that is paid to the prosecuting attorney pursuant to division (B) of that section;

(3) The furtherance of justice fund allowed to the prosecuting attorney under section 325.12 of the Revised Code or any additional funds allowed to the prosecuting attorney under section 325.13 of the Revised Code;

(4) Any other moneys lawfully in the possession or control of the prosecuting attorney.

(C) As used in division (B) of this section, "drug-related offense" means any violation of Chapter 2925. or 3719. of the Revised Code or any violation of a municipal ordinance that is substantially equivalent to any section in either of those chapters.

Effective Date: 10-17-1996; 07-01-2007



Section 309.09 - Legal adviser - additional legal counsel.

(A) The prosecuting attorney shall be the legal adviser of the board of county commissioners, board of elections, all other county officers and boards, and all tax-supported public libraries, and any of them may require written opinions or instructions from the prosecuting attorney in matters connected with their official duties. The prosecuting attorney shall prosecute and defend all suits and actions that any such officer , board, or tax-supported public library directs or to which it is a party, and no county officer may employ any other counsel or attorney at the expense of the county, except as provided in section 305.14 of the Revised Code.

(B)

(1) The prosecuting attorney shall be the legal adviser for all township officers, boards, and commissions, unless, subject to division (B)(2) of this section, the township has adopted a limited home rule government pursuant to Chapter 504. of the Revised Code and has not entered into a contract to have the prosecuting attorney serve as the township law director, in which case, subject to division (B)(2) of this section, the township law director, whether serving full-time or part-time, shall be the legal adviser for all township officers, boards, and commissions. When the board of township trustees finds it advisable or necessary to have additional legal counsel, it may employ an attorney other than the township law director or the prosecuting attorney of the county, either for a particular matter or on an annual basis, to represent the township and its officers, boards, and commissions in their official capacities and to advise them on legal matters. No such legal counsel may be employed, except on the order of the board of township trustees, duly entered upon its journal, in which the compensation to be paid for the legal services shall be fixed. The compensation shall be paid from the township fund.

Nothing in this division confers any of the powers or duties of a prosecuting attorney under section 309.08 of the Revised Code upon a township law director.

(2)

(a) If any township in the county served by the prosecuting attorney has adopted any resolution regarding the operation of adult entertainment establishments pursuant to the authority that is granted under section 503.52 of the Revised Code or if a resolution of that nature has been adopted under section 503.53 of the Revised Code in a township in the county served by the prosecuting attorney, all of the following apply:

(i) Upon the request of a township in the county that has adopted, or in which has been adopted, a resolution of that nature that is made pursuant to division (E)(1)(c) of section 503.52 of the Revised Code, the prosecuting attorney shall prosecute and defend on behalf of the township in the trial and argument in any court or tribunal of any challenge to the validity of the resolution. If the challenge to the validity of the resolution is before a federal court, the prosecuting attorney may request the attorney general to assist the prosecuting attorney in prosecuting and defending the challenge and, upon the prosecuting attorney's making of such a request, the attorney general shall assist the prosecuting attorney in performing that service if the resolution was drafted in accordance with legal guidance provided by the attorney general as described in division (B)(2) of section 503.52 of the Revised Code. The attorney general shall provide this assistance without charge to the township for which the service is performed. If a township adopts a resolution without the legal guidance of the attorney general, the attorney general is not required to provide assistance as described in this division to a prosecuting attorney.

(ii) Upon the request of a township in the county that has adopted, or in which has been adopted, a resolution of that nature that is made pursuant to division (E)(1)(a) of section 503.52 of the Revised Code, the prosecuting attorney shall prosecute and defend on behalf of the township a civil action to enjoin the violation of the resolution in question.

(iii) Upon the request of a township in the county that has adopted, or in which has been adopted, a resolution of that nature that is made pursuant to division (E)(1)(b) of section 503.52 of the Revised Code, the prosecuting attorney shall prosecute and defend on behalf of the township a civil action under Chapter 3767. of the Revised Code to abate as a nuisance the place in the unincorporated area of the township at which the resolution is being or has been violated. Proceeds from the sale of personal property or contents seized pursuant to the action shall be applied and deposited in accordance with division (E)(1)(b) of section 503.52 of the Revised Code.

(b) The provisions of division (B)(2)(a) of this section apply regarding all townships, including townships that have adopted a limited home rule government pursuant to Chapter 504. of the Revised Code, and regardless of whether a township that has so adopted a limited home rule government has entered into a contract with the prosecuting attorney as described in division (B) of section 504.15 of the Revised Code or has appointed a law director as described in division (A) of that section.

The prosecuting attorney shall prosecute and defend in the actions and proceedings described in division (B)(2)(a) of this section without charge to the township for which the services are performed.

(C) Whenever the board of county commissioners employs an attorney other than the prosecuting attorney of the county, without the authorization of the court of common pleas as provided in section 305.14 of the Revised Code, either for a particular matter or on an annual basis, to represent the board in its official capacity and to advise it on legal matters, the board shall enter upon its journal an order of the board in which the compensation to be paid for the legal services shall be fixed. The compensation shall be paid from the county general fund. The total compensation paid, in any year, by the board for legal services under this division shall not exceed the total annual compensation of the prosecuting attorney for that county.

(D) The prosecuting attorney and the board of county commissioners jointly may contract with a board of park commissioners under section 1545.07 of the Revised Code for the prosecuting attorney to provide legal services to the park district the board of park commissioners operates.

(E) The prosecuting attorney may be, in the prosecuting attorney's discretion and with the approval of the board of county commissioners, the legal adviser of a joint fire district created under section 505.371 of the Revised Code at no cost to the district or may be the legal adviser to the district under a contract that the prosecuting attorney and the district enter into, and that the board of county commissioner approves, to authorize the prosecuting attorney to provide legal services to the district.

(F) The prosecuting attorney may be, in the prosecuting attorney's discretion and with the approval of the board of county commissioners, the legal adviser of a joint ambulance district created under section 505.71 of the Revised Code at no cost to the district or may be the legal adviser to the district under a contract that the prosecuting attorney and the district enter into, and that the board of county commissioners approves, to authorize the prosecuting attorney to provide legal services to the district.

(G) The prosecuting attorney may be, in the prosecuting attorney's discretion and with the approval of the board of county commissioners, the legal adviser of a joint emergency medical services district created under section 307.052 of the Revised Code at no cost to the district or may be the legal adviser to the district under a contract that the prosecuting attorney and the district enter into, and that the board of county commissioners approves, to authorize the prosecuting attorney to provide legal services to the district.

(H) The prosecuting attorney may be, in the prosecuting attorney's discretion and with the approval of the board of county commissioners, the legal adviser of a fire and ambulance district created under section 505.375 of the Revised Code at no cost to the district or may be the legal adviser to the district under a contract that the prosecuting attorney and the district enter into, and that the board of county commissioners approves, to authorize the prosecuting attorney to provide legal services to the district.

(I) All money received pursuant to a contract entered into under division (D), (E), (F), (G), or (H) of this section shall be deposited into the prosecuting attorney's legal services fund, which shall be established in the county treasury of each county in which such a contract exists. Moneys in that fund may be appropriated only to the prosecuting attorney for the purpose of providing legal services to a park district, joint fire district, joint ambulance district, joint emergency medical services district, or a fire and ambulance district, as applicable, under a contract entered into under the applicable division.

Amended by 129th General AssemblyFile No.33,SB 120, §1, eff. 9/30/2011.

Effective Date: 09-20-1999; 06-10-2004; 12-20-2005; 08-17-2006



Section 309.10 - Provisions for other counsel.

Sections 309.08 and 309.09 of the Revised Code do not prevent a school board from employing counsel to represent it, but when counsel is employed, the counsel shall be paid by the school board from the school fund. Sections 309.08 and 309.09 of the Revised Code do not prevent a county board of developmental disabilities from employing counsel to represent it, but that counsel shall be employed in accordance with division (C) of section 305.14 and paid in accordance with division (A)(7) of section 5126.05 of the Revised Code.

Sections 309.08 and 309.09 of the Revised Code do not prevent a board of county hospital trustees from employing counsel with the approval of the county commissioners to bring legal action for the collection of delinquent accounts of the hospital, but when counsel is employed, the counsel shall be paid from the hospital's funds. Sections 309.08 and 309.09 of the Revised Code do not prevent a board of library trustees from employing counsel to represent it, but when counsel is employed, the counsel shall be paid from the library's funds. Sections 309.08 and 309.09 of the Revised Code do not prevent the appointment and employment of assistants, clerks, and stenographers to assist the prosecuting attorney as provided in sections 309.01 to 309.16 of the Revised Code, or the appointment by the court of common pleas or the court of appeals of an attorney to assist the prosecuting attorney in the trial of a criminal cause pending in that court, or the board of county commissioners from paying for those services.

Amended by 128th General Assemblych.33,SB 79, §1, eff. 10/6/2009.

Effective Date: 08-29-2000



Section 309.11 - Official bonds.

The prosecuting attorney shall prepare, in legal form, the official bonds for all county officers, and shall see that the acceptance of such bonds by the proper authorities, the signing thereof, and all the indorsements thereon, are in conformity to law, and that they are deposited with the proper officer. No bond shall be accepted or approved for any county officer by the person or tribunal authorized to approve it, until the prosecuting attorney has inspected it, and certified thereon that such bond is sufficient. In case of a vacancy in the office of prosecuting attorney or of the absence or disability of the prosecuting attorney, such duties shall be discharged by the probate judge.

Effective Date: 10-01-1953



Section 309.12 - Protection of public funds.

Upon being satisfied that funds of the county, or public moneys in the hands of the county treasurer or belonging to the county, are about to be or have been misapplied, or that any such public moneys have been illegally drawn or withheld from the county treasury, or that a contract, in contravention of law, has been executed or is about to be entered into, or that such a contract was procured by fraud or corruption, or that any property, real or personal, belonging to the county is being illegally used or occupied, or that such property is being used or occupied in violation of contract, or that the terms of a contract made by or on behalf of the county are being or have been violated, or that money is due the county, the prosecuting attorney may, by civil action in the name of the state, apply to a court of competent jurisdiction, to restrain such contemplated misapplication of funds, or the completion of such illegal contract, or to recover, for the use of the county, all public moneys so misapplied or illegally drawn or withheld from the county treasury, or to recover damages, for the benefit of the county, resulting from the execution of such illegal contract, or to recover, for the benefit of the county, such real or personal property so used or occupied, or to recover for the benefit of the county, damages resulting from the nonperformance of the terms of such contract, or to otherwise enforce it, or to recover such money as is due the county.

Effective Date: 10-01-1953



Section 309.13 - Taxpayer's suit.

If the prosecuting attorney fails, upon the written request of a taxpayer of the county, to make the application or institute the civil action contemplated in section 309.12 of the Revised Code, the taxpayer may make such application or institute such civil action in the name of the state, or, in any case wherein the prosecuting attorney is authorized to make such application, such taxpayer may bring any suit or institute any such proceedings against any county officer or person who holds or has held a county office, for misconduct in office or neglect of his duty, to recover money illegally drawn or illegally withheld from the county treasury, and to recover damages resulting from the execution of such illegal contract.

If such prosecuting attorney fails upon the written request of a taxpayer of the county, to bring such suit or institute such proceedings, or if for any reason the prosecuting attorney cannot bring such action, or if he has received and unlawfully withheld moneys belonging to the county, or has received or drawn public moneys out of the county treasury which he is not lawfully entitled to demand and receive, a taxpayer, upon securing the costs, may bring such suit or institute such proceedings, in the name of the state. Such action shall be for the benefit of the county, as if brought by the prosecuting attorney.

If the court hearing such case is satisfied that such taxpayer is entitled to the relief prayed for in his petition, and judgment is ordered in his favor, he shall be allowed his costs, including a reasonable compensation to his attorney.

Effective Date: 10-01-1953



Section 309.14 - Injuries to timber.

When trees standing or growing on any land belonging to the state, or to any school district, are, without lawful authority, cut down, or in any way injured, the prosecuting attorney shall prosecute the wrongdoer, and shall seize all timber so cut down, if it can be found, and sell it at public vendue, on five days' notice. The prosecuting attorney shall pay the proceeds of such sale into the state treasury to the credit of the general revenue fund, or into the county treasury to the credit of the school district, as the case may be.

Effective Date: 07-01-1985



Section 309.15 - Annual report to attorney general.

On or before the first day of September in each year, if so required by the attorney general by a written notice given on or before the first day of August, the prosecuting attorney shall transmit to the attorney general a report of all crimes prosecuted by indictment or information in his county for the year ending the first day of July, specifying:

(A) Under the head of felonies:

(1) The number convicted;

(2) The number acquitted;

(3) The amount of costs incurred;

(4) The amount of costs collected.

(B) Under the head of misdemeanors:

(1) The number convicted;

(2) The number acquitted;

(3) The amount of fines imposed;

(4) The amount of fines collected;

(5) The amount of costs incurred;

(6) The amount of costs collected.

(C) Such other information as the attorney general requires.

The attorney general may prepare and forward to the prosecuting attorney the necessary blanks and instructions for such annual reports. Prosecuting attorneys shall furnish to the attorney general any information he requires in the execution of his office, whenever such information is requested by him.

Effective Date: 10-01-1953



Section 309.16 - Annual report to board of county commissioners - transmission of information to state fire marshal.

(A) On the first Monday of September in each year, each prosecuting attorney shall make a certified statement to the board of county commissioners specifying:

(1) The number of criminal prosecutions pursued to final conviction and sentence under his official care, during the year next preceding the time of making such statement. In such statement the prosecuting attorney shall name the parties to each prosecution, the amount of fine assessed in each case, the number of recognizances forfeited, and the amount of money collected in each case.

(2) With respect to the offenses set forth in sections 2909.02 and 2909.03 of the Revised Code, such statement shall also include the following information:

(a) The number of fires occurring in the county for which the state fire marshal or an assistant state fire marshal has determined there was evidence sufficient to charge a person with aggravated arson or arson;

(b) The number of cases under sections 2909.02 and 2909.03 of the Revised Code presented by the prosecuting attorney to the grand jury for indictment;

(c) The number of indictments under such sections returned by the grand jury;

(d) The number of cases under such sections prosecuted either by indictment or by information by the prosecuting attorney;

(e) The number of cases under such sections resulting in final conviction and sentence and the number of cases resulting in acquittals;

(f) The number of cases under such sections dismissed or terminated without a final adjudication as to guilt or innocence.

(B) The prosecuting attorney shall also transmit to the state fire marshal on or before the first Monday of September in each year all information relative to the crimes under such sections required to be reported to the board of county commissioners pursuant to division (A)(2) of this section.

(C) For purposes of divisions (A)(2) and (B) of this section, sections 2909.02 and 2909.03 of the Revised Code include a conspiracy or attempt to commit, or complicity in the commission of, arson or aggravated arson under sections 2923.01 to 2923.03 of the Revised Code.

(D) If the prosecuting attorney fails to make reports at the time and in the manner required by this section, he shall forfeit and pay not less than one hundred nor more than five hundred dollars, to be recovered in a civil action in the name of the board.

Effective Date: 07-31-1980



Section 309.17 - Action to reclaim property.

When the prosecuting attorney of a county is informed that a person has in his possession money or other property belonging to a person found dead within such county, upon whose estate no letters of administration have been issued, the prosecuting attorney, by notice in writing, shall require the person having such money or other property to deposit it with the probate court. If within fifteen days such person does not comply with such requirement, the prosecuting attorney shall bring suit in the court of common pleas, in the name of the state, for the recovery thereof, and, when recovered, it shall be at the disposition of the probate court.

Effective Date: 10-01-1953



Section 309.18 - Victim to be notified of escape of violent offender; assistance from prosecuting attorneys.

(A) If a prosecuting attorney of a county receives notice from the sheriff of the county pursuant to section 341.011 of the Revised Code that a person indicted for or otherwise charged with an offense of violence that is a felony and that was committed in the county has escaped from the county jail or workhouse or otherwise has escaped from the custody of the sheriff or receives notice from a chief of police or other chief law enforcement officer of a municipal corporation pursuant to section 753.19 of the Revised Code that a person indicted for or otherwise charged with an offense of violence that is a felony and that was committed in the county has escaped from a jail or workhouse of that municipal corporation or otherwise has escaped from the custody of that municipal corporation, the prosecuting attorney shall notify each victim of an offense of violence that is a felony committed by that person of the person's escape and, if applicable, of the person's subsequent apprehension. The notice of escape shall be given as soon as possible after receipt of the notice from the department, sheriff, or chief law enforcement officer of the municipal corporation and shall be given by telephone or in person, except that, if a prosecuting attorney tries and fails to give the notice of escape by telephone at the victim's last known telephone number or tries and fails to give the notice of escape in person at the victim's last known address, the notice of escape shall be given to the victim at the victim's last known address by certified mail, return receipt requested. The notice of apprehension shall be given as soon as possible after the person is apprehended and shall be given in the same manner as is the notice of escape.

Any prosecuting attorney who fails to give any notice required by this division is immune from civil liability for any injury, death, or loss to person or property that might be incurred as a result of that failure to give notice.

(B) If a prosecuting attorney of a county receives notice from the department of rehabilitation and correction pursuant to section 5120.14 of the Revised Code or otherwise receives notice from the department that a person who was convicted of or pleaded guilty in that county to an offense of violence that is a felony has escaped from a correctional institution under the control of the department or otherwise has escaped from the custody of the department, and if the office of victim services of the department requests assistance from the prosecuting attorney in identifying and locating the victim of the offense, the prosecuting attorney promptly shall provide the information requested, if available, to the office of victim services.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 10-06-1994






Chapter 311 - SHERIFF

Section 311.01 - Election and qualifications of sheriff.

(A) A sheriff shall be elected quadrennially in each county. A sheriff shall hold office for a term of four years, beginning on the first Monday of January next after the sheriff's election.

(B) Except as otherwise provided in this section, no person is eligible to be a candidate for sheriff, and no person shall be elected or appointed to the office of sheriff, unless that person meets all of the following requirements:

(1) The person is a citizen of the United States.

(2) The person has been a resident of the county in which the person is a candidate for or is appointed to the office of sheriff for at least one year immediately prior to the qualification date.

(3) The person has the qualifications of an elector as specified in section 3503.01 of the Revised Code and has complied with all applicable election laws.

(4) The person has been awarded a high school diploma or a certificate of high school equivalence issued for achievement of specified minimum scores on the general educational development test of the American council on education.

(5) The person has not been convicted of or pleaded guilty to a felony or any offense involving moral turpitude under the laws of this or any other state or the United States, and has not been convicted of or pleaded guilty to an offense that is a misdemeanor of the first degree under the laws of this state or an offense under the laws of any other state or the United States that carries a penalty that is substantially equivalent to the penalty for a misdemeanor of the first degree under the laws of this state.

(6) The person has been fingerprinted and has been the subject of a search of local, state, and national fingerprint files to disclose any criminal record. Such fingerprints shall be taken under the direction of the administrative judge of the court of common pleas who, prior to the applicable qualification date, shall notify the board of elections, board of county commissioners, or county central committee of the proper political party, as applicable, of the judge's findings.

(7) The person has prepared a complete history of the person's places of residence for a period of six years immediately preceding the qualification date and a complete history of the person's places of employment for a period of six years immediately preceding the qualification date, indicating the name and address of each employer and the period of time employed by that employer. The residence and employment histories shall be filed with the administrative judge of the court of common pleas of the county, who shall forward them with the findings under division (B)(6) of this section to the appropriate board of elections, board of county commissioners, or county central committee of the proper political party prior to the applicable qualification date.

(8) The person meets at least one of the following conditions:

(a) Has obtained or held, within the four-year period ending immediately prior to the qualification date, a valid basic peace officer certificate of training issued by the Ohio peace officer training commission or has been issued a certificate of training pursuant to section 5503.05 of the Revised Code, and, within the four-year period ending immediately prior to the qualification date, has been employed as an appointee pursuant to section 5503.01 of the Revised Code or as a full-time peace officer as defined in section 109.71 of the Revised Code performing duties related to the enforcement of statutes, ordinances, or codes;

(b) Has obtained or held, within the three-year period ending immediately prior to the qualification date, a valid basic peace officer certificate of training issued by the Ohio peace officer training commission and has been employed for at least the last three years prior to the qualification date as a full-time law enforcement officer, as defined in division (A)(11) of section 2901.01 of the Revised Code, performing duties related to the enforcement of statutes, ordinances, or codes.

(9) The person meets at least one of the following conditions:

(a) Has at least two years of supervisory experience as a peace officer at the rank of corporal or above, or has been appointed pursuant to section 5503.01 of the Revised Code and served at the rank of sergeant or above, in the five-year period ending immediately prior to the qualification date;

(b) Has completed satisfactorily at least two years of post-secondary education or the equivalent in semester or quarter hours in a college or university authorized to confer degrees by the Ohio board of regents or the comparable agency of another state in which the college or university is located or in a school that holds a certificate of registration issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code.

(C) Persons who meet the requirements of division (B) of this section, except the requirement of division (B)(2) of this section, may take all actions otherwise necessary to comply with division (B) of this section. If, on the applicable qualification date, no person has met all the requirements of division (B) of this section, then persons who have complied with and meet the requirements of division (B) of this section, except the requirement of division (B)(2) of this section, shall be considered qualified candidates under division (B) of this section.

(D) Newly elected sheriffs shall attend a basic training course conducted by the Ohio peace officer training commission pursuant to division (A) of section 109.80 of the Revised Code. A newly elected sheriff shall complete not less than two weeks of this course before the first Monday in January next after the sheriff's election. While attending the basic training course, a newly elected sheriff may, with the approval of the board of county commissioners, receive compensation, paid for from funds established by the sheriff's county for this purpose, in the same manner and amounts as if carrying out the powers and duties of the office of sheriff.

Appointed sheriffs shall attend the first basic training course conducted by the Ohio peace officer training commission pursuant to division (A) of section 109.80 of the Revised Code within six months following the date of appointment or election to the office of sheriff. While attending the basic training course, appointed sheriffs shall receive regular compensation in the same manner and amounts as if carrying out their regular powers and duties.

Five days of instruction at the basic training course shall be considered equal to one week of work. The costs of conducting the basic training course and the costs of meals, lodging, and travel of appointed and newly elected sheriffs attending the course shall be paid from state funds appropriated to the commission for this purpose.

(E) In each calendar year, each sheriff shall attend and successfully complete at least sixteen hours of continuing education approved under division (B) of section 109.80 of the Revised Code. A sheriff who receives a waiver of the continuing education requirement from the commission under division (C) of section 109.80 of the Revised Code because of medical disability or for other good cause shall complete the requirement at the earliest time after the disability or cause terminates.

(F)

(1) Each person who is a candidate for election to or who is under consideration for appointment to the office of sheriff shall swear before the administrative judge of the court of common pleas as to the truth of any information the person provides to verify the person's qualifications for the office. A person who violates this requirement is guilty of falsification under section 2921.13 of the Revised Code.

(2) Each board of elections shall certify whether or not a candidate for the office of sheriff who has filed a declaration of candidacy, a statement of candidacy, or a declaration of intent to be a write-in candidate meets the qualifications specified in divisions (B) and (C) of this section.

(G) The office of a sheriff who is required to comply with division (D) or (E) of this section and who fails to successfully complete the courses pursuant to those divisions is hereby deemed to be vacant.

(H) As used in this section:

(1) "Qualification date" means the last day on which a candidate for the office of sheriff can file a declaration of candidacy, a statement of candidacy, or a declaration of intent to be a write-in candidate, as applicable, in the case of a primary election for the office of sheriff; the last day on which a person may be appointed to fill a vacancy in a party nomination for the office of sheriff under Chapter 3513. of the Revised Code, in the case of a vacancy in the office of sheriff; or a date thirty days after the day on which a vacancy in the office of sheriff occurs, in the case of an appointment to such a vacancy under section 305.02 of the Revised Code.

(2) "Newly elected sheriff" means a person who did not hold the office of sheriff of a county on the date the person was elected sheriff of that county.

Effective Date: 12-09-2003



Section 311.02 - Bond.

The sheriff shall, within ten days after receiving his commission and before the first Monday of January next after his election, give a bond, signed by a bonding or surety company authorized to do business in this state and to be approved by the board of county commissioners, or, at the option of such sheriff, signed by two or more freeholders having real estate in the value of double the amount of the bond, over and above all encumbrances to the state, in a sum not less than five thousand nor more than fifty thousand dollars, which sum shall be fixed by the board, and such bond shall be conditioned for the faithful performance of the duties of his office. The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bonds, with the approval of the board and the oath of office required by sections 3.22 and 3.23 of the Revised Code, and Section 7 of Article XV, Ohio Constitution, indorsed thereon, shall be filed with the county auditor and kept in his office.

The board may require the sheriff, at any time during his term of office, to give additional sureties on his bond, or to give a new bond.

No judge or clerk of any court or attorney at law shall be received as surety on such bond.

If the sheriff fails to give a bond within the time required, or fails to give additional sureties on such bond or a new bond within ten days after he has received written notice that the board so requires, the board shall declare the office of such sheriff vacant.

Effective Date: 10-12-1961



Section 311.03 - Absence, sickness, or other disability.

When the sheriff, by reason of absence, sickness, or other disability, is incapable of serving any process required to be served, or by reason of interest is incompetent to serve it, the court of common pleas, if in session, or, if not in session, a judge of such court may appoint a suitable person to serve such process or to perform the duties of sheriff during the continuance of such disability. Such appointee shall give such bond as the court or judge requires, conditioned for the faithful performance of his duties, and take the oath of office.

Effective Date: 10-12-1961



Section 311.04 - Deputy sheriffs.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Subject to division (C) of this section, the sheriff may appoint, in writing, one or more deputies. At the time of the appointment, the sheriff shall file the writing upon which the appointment is made with the clerk of the court of common pleas, and the clerk of the court shall enter it upon the journal of the court. The sheriff shall pay the clerk's fees for the filing and journal entry of the writing. In cases of emergency, the sheriff may request of the sheriff of another county the aid of qualified deputies serving in those other counties of the state, and, if the consent of the sheriff of that other county is received, the deputies while so assigned shall be considered to be the deputies of the sheriff of the county requesting aid. No judge of a county court or mayor shall be appointed a deputy.

(2) Notwithstanding section 2335.33 of the Revised Code, the sheriff shall retain the fee charged pursuant to division (B) of section 311.37 of the Revised Code for the purpose of training deputies appointed pursuant to this section.

(C)

(1) The sheriff shall not appoint a person as a deputy sheriff pursuant to division (B)(1) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The sheriff shall terminate the employment of a deputy sheriff appointed under division (B)(1) of this section if the deputy sheriff does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the deputy sheriff agrees to surrender the certificate awarded to the deputy sheriff under section 109.77 of the Revised Code.

(b) The sheriff shall suspend from employment any deputy sheriff appointed under division (B)(1) of this section if the deputy sheriff is convicted, after trial, of a felony. If the deputy sheriff files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the deputy sheriff does not file a timely appeal, the sheriff shall terminate the employment of that deputy sheriff. If the deputy sheriff files an appeal that results in that deputy sheriff's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the deputy sheriff, the sheriff shall reinstate that deputy sheriff. A deputy sheriff who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that deputy sheriff's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the deputy sheriff of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a deputy sheriff under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 311.05 - Conduct of deputies.

The sheriff shall only be responsible for the neglect of duty or misconduct in office of any of his deputies if he orders, has prior knowledge of, participates in, acts in reckless disregard of, or ratifies the neglect of duty or misconduct in office of the deputy.

Effective Date: 10-05-1983



Section 311.06 - Location of sheriff's office.

(A) The sheriff's office shall be maintained at the county seat of justice, or at another location as provided in division (B) of this section, in such rooms as the board of county commissioners provides for that purpose. Such office shall be furnished with all necessary furniture, blankbooks, stationery, and blanks at the expense of the county.

(B) With the consent of the sheriff, the board of county commissioners may provide by resolution for establishment of the primary office of the sheriff at a location outside the county seat of justice. The adoption of the resolution and the location of the sheriff's primary office shall be entered on the journal of the board. The board shall give reasonable public notice of its action taken pursuant to this division in accordance with division (F) of section 121.22 of the Revised Code.

Amended by 128th General AssemblyFile No.53,HB 393, §1, eff. 6/18/2010.

Effective Date: 10-01-1953



Section 311.07 - General powers and duties of sheriff.

(A) Each sheriff shall preserve the public peace and cause all persons guilty of any breach of the peace, within the sheriff's knowledge or view, to enter into recognizance with sureties to keep the peace and to appear at the succeeding term of the court of common pleas, and the sheriff shall commit such persons to jail in case they refuse to do so. The sheriff shall return a transcript of all the sheriff's proceedings with the recognizance so taken to such court. The sheriff shall, except as provided in division (C) of this section, execute all warrants, writs, and other process directed to the sheriff by any proper and lawful authority of this state, and those issued by a proper and lawful authority of any other state. The sheriff shall attend upon the court of common pleas and the court of appeals during their sessions, and, when required, shall attend upon the probate court. In the execution of official duties of the sheriff, the sheriff may call to the sheriff's aid such persons or power of the county as is necessary. Under the direction and control of the board of county commissioners, such sheriff shall have charge of the court house. A sheriff or deputy sheriff of a county may participate, as the director of an organized crime task force established under section 177.02 of the Revised Code or as a member of the investigatory staff of such a task force, in an investigation of organized criminal activity in any county or counties in this state under sections 177.01 to 177.03 of the Revised Code.

(B) The sheriff of a county may call upon the sheriff of any other county, the mayor or other chief executive of any municipal corporation, and the chairperson of the board of township trustees of any township within this state, to furnish such law enforcement or fire protection personnel, or both, together with appropriate equipment and apparatus, as may be necessary to preserve the public peace and protect persons and property in the requesting sheriff's county. Such aid shall be furnished to the sheriff requesting it, insofar as possible without withdrawing from the political subdivision furnishing such aid the minimum police and fire protection appearing necessary under the circumstances. Law enforcement and fire protection personnel acting outside the territory of their regular employment shall be considered as performing services within the territory of their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment. The county receiving aid shall reimburse, as provided in this section, the political subdivision furnishing it the cost of furnishing such aid, including compensation of personnel, expenses incurred by reason of the injury or death of any such personnel while rendering such aid, expenses of furnishing equipment and apparatus, compensation for damage to or loss of equipment or apparatus while in service outside the territory of its regular use, and such other reasonable expenses as may be incurred by any such political subdivision in furnishing aid. The cost of furnishing such aid may be paid from the sheriff's furtherance of justice fund created pursuant to section 325.071 of the Revised Code or from the law enforcement trust fund created pursuant to section 2981.13 of the Revised Code, or from the county general fund to the extent moneys have been appropriated for such purposes pursuant to section 5705.38 of the Revised Code unless the board of county commissioners adopts a resolution restricting or prohibiting the use of general fund moneys without the prior approval of the board of county commissioners. Nothing in this section shall be construed as superseding or modifying in any way any provision of a contract entered into pursuant to section 311.29 of the Revised Code. Law enforcement officers acting pursuant to this section outside the territory of their regular employment have the same authority to enforce the law as when acting within the territory of their regular employment.

(C) The sheriff shall not execute process that is issued in a state other than this state, unless the process contains either of the following:

(1) A certification by the judge of the court that issued the process stating that the issuing court has jurisdiction to issue the process and that the documents being forwarded conform to the laws of the state in which the court is located;

(2) If the process is an initial summons to appear and defend issued after the filing of a complaint commencing an action, a certification by the clerk of the court that issued the process stating that the process was issued in conformance with the laws of the state in which the court is located.

(D) As used in this section and section 311.08 of the Revised Code, "proper and lawful authority" means any authority authorized by law to issue any process and "process" means those documents issued in this state in accordance with section 7.01 of the Revised Code and those documents, other than executions of judgments or decrees, issued in a state other than this state that conform to the laws of the state of issuance governing the issuance of process in that state.

Effective Date: 12-31-1997; 07-01-2007



Section 311.08 - Execution and return of process.

(A) The sheriff shall, except as provided in division (B) of this section, execute every summons, order, or other process directed to him by a proper and lawful authority of this state or issued by a proper and lawful authority of any other state, make return thereof, and exercise the powers conferred and perform the duties enjoined upon him by statute and by the common law.

In an action in which the sheriff is a party, or is interested, process shall be directed to and executed by a person appointed by the court of common pleas or a judge of the court of common pleas.

(B) The sheriff shall not execute process that is issued in a state other than this state, unless the process contains either of the following:

(1) A certification by the judge of the court that issued the process stating that the issuing court has jurisdiction to issue the process and that the documents being forwarded conform to the laws of the state in which the court is located;

(2) If the process is an initial summons to appear and defend issued after the filing of a complaint commencing an action, a certification by the clerk of the court that issued the process stating that the process was issued in conformance with the laws of the state in which the court is located.

Effective Date: 10-27-1981



Section 311.09 - Indorsement on writs.

The sheriff shall indorse upon every writ or order the day and hour such writ or order was received by him.

Effective Date: 10-01-1953



Section 311.10 - Foreign execution docket.

(A) There shall be kept in the office of the sheriff a foreign execution docket, furnished by the county, in which, on the receipt by the sheriff of any execution, order of sale, or other process issuing from any court of any county, other than the county in which he resides, the sheriff shall make an entry of the date of such writ, when it was received by him, from what court and county it was issued, and the date and amount of the judgment or decree. The sheriff shall copy in such book, the same as indorsed upon or contained in such writ, the full description of the property and real estate that he levies upon or offers for sale. He shall also copy into such book his return on such writ when he makes a return, and shall include the bill of costs. The sheriff shall make a direct and reverse index of each case entered in such book. The entries shall be notice to subsequent purchasers and creditors of the matters contained in them, but if the lien of any judgment is kept alive in the county of rendition beyond the period of five years, purchasers and creditors in such foreign county shall not be deemed to have notice of such lien unless written notice of it is filed by the judgment creditor with the sheriff of the foreign county, who shall certify such fact upon the foreign execution docket and index such notice at the place of the original entry.

(B) The sheriff shall also enter in the foreign execution docket the receipt of any process issued by a proper and lawful authority of a state other than this state, the date of issuance and the date of his receipt of the process, the court and state in which the process was issued, and the nature of the process. The sheriff shall also enter in the docket all action taken in relation to such process by his office.

(C) For making such entries the sheriff shall receive twenty-five cents in each case, to be taxed in the fee bill.

(D) For the use of the persons entitled to such fees, the sheriff shall retain all fees due in such cases to residents of his county, and, on demand, he shall pay them to such persons.

Effective Date: 06-12-1980



Section 311.11 - Cashbook.

There shall be kept in the office of the sheriff a cashbook, to be furnished by the county, in which, on receipt by him of any money in his official capacity, the sheriff shall make an entry of the date, the amount thereof, the title of the cause, and the name and number of the writ or process on which such money was received. If such money is received on the sale of real estate, in partition or otherwise, where the sale has been for part cash and other evidences of indebtedness are taken for part of the purchase money, such sheriff shall make an entry on such book of the date, number, and amount of such evidences of indebtedness.

Effective Date: 10-01-1953



Section 311.12 - Inspection of books - certified copy of entry - fee.

The books required to be kept by sections 311.01 to 311.23 of the Revised Code, shall be open to the search and inspection of all persons. The sheriff shall furnish a certified copy of any entry in such books upon request and shall charge and collect a fee of twenty-five cents for each such certification or copy thereof.

Effective Date: 10-27-1981



Section 311.13 - Books to be delivered to successor.

The books required to be kept by sections 311.01 to 311.23 of the Revised Code, shall not be removed from the sheriff's office. Such books shall be delivered over, without mutilation, as public property to each succeeding sheriff. No sheriff shall willfully fail to comply with this section or section 311.11 of the Revised Code.

Effective Date: 10-27-1981



Section 311.14 - Moneys, books, and papers to be delivered to successor.

Upon retiring from office, the sheriff shall pay over to his successor in office all moneys received by such sheriff and remaining in his hands. He shall deliver to his successor all evidences of indebtedness and all books, blanks, and stationery belonging to his office. Each sheriff shall demand and receive such books and papers from his predecessor.

Effective Date: 10-01-1953



Section 311.15 - Process, goods, and prisoners to be delivered to successor.

When the term of office for which a sheriff has been elected expires, or he resigns or moves outside the county, such sheriff shall deliver all writs of execution and all other processes, of whatever description, whether executed or not, and all goods and chattels taken by him, in execution or on attachment, which remain in his hands, together with all bonds, to the person elected or appointed and qualified to discharge the duties of sheriff, and he shall make the necessary and proper return upon each such writ or other process so far as executed. Such sheriff shall also deliver to his successor all prisoners in the county jail or otherwise in his custody, with all bail bonds taken by him and remaining in his possession. The new sheriff shall receive all such prisoners, writs, or other processes, and he shall execute such writs and processes as remain unexecuted in whole or in part as if they had been directed to him originally. No process shall be directed to or executed by a sheriff whose term of office has expired.

Effective Date: 10-01-1953



Section 311.16 - Annual report of sheriff.

On the first Monday in September of each year, the sheriff shall make a certified statement to the board of county commissioners of all fines and costs in criminal prosecutions collected by him, on execution or otherwise, during the year next preceding such date, and he shall also report in such statement the amount of fines and costs so collected and paid over to the clerk of the court of common pleas or to the county treasurer.

If the sheriff fails to make reports at the time and in the manner required by this section, he shall forfeit and pay not less than fifty nor more than one hundred dollars, to be recovered in a civil action in the name of the board.

Effective Date: 10-01-1953



Section 311.17 - Fees.

Except as provided in a contract entered into under division (A) of section 3125.141 of the Revised Code, for the services specified in this section, the sheriff shall charge the following fees, which the court or its clerk shall tax in the bill of costs against the judgment debtor or those legally liable therefor for the judgment:

(A) For the service and return of the following writs and orders:

(1) Execution:

(a) When money is paid without levy or when no property is found, thirty dollars;

(b) When levy is made on real property, for the first tract, twenty-five dollars, and for each additional tract, ten dollars;

(c) When levy is made on goods and chattels, including inventory, fifty dollars.

(2) Writ of attachment of property, except for purpose of garnishment, forty dollars;

(3) Writ of attachment for the purpose of garnishment, ten dollars;

(4) Writ of replevin, forty dollars;

(5) Warrant to arrest, for each person named in the writ, twenty dollars;

(6) Attachment for contempt, for each person named in the writ, six dollars;

(7) Writ of possession or restitution, sixty dollars;

(8) Subpoena, for each person named in the writ, in either a civil or criminal case, ten dollars;

(9) Summoning each juror, six dollars;

(10) Writ of partition, twenty-five dollars;

(11) Order of sale on partition, for the first tract, fifty dollars, and for each additional tract, twenty-five dollars;

(12) Other order of sale of real property, for the first tract, fifty dollars, and for each additional tract, twenty-five dollars;

(13) Administering oath to appraisers, three dollars each;

(14) Furnishing copies for advertisements, one dollar for each hundred words;

(15) Copy of indictment, for each defendant, five dollars;

(16) All summons, writs, orders, or notices, for the first name, six dollars, and for each additional name, one dollar.

(B) In addition to the fee for service and return:

(1) On each summons, writ, order, or notice, a fee of two dollars per mile for the first mile, and one dollar per mile for each additional mile, going and returning, actual mileage to be charged on each additional name;

(2) Taking bail bond, three dollars;

(3) Jail fees, as follows:

(a) For receiving a prisoner, five dollars each time a prisoner is received, and for discharging or surrendering a prisoner, five dollars each time a prisoner is discharged or surrendered. The departure or return of a prisoner from or to a jail in connection with a program established under section 5147.28 of the Revised Code is not a receipt, discharge, or surrender of the prisoner for purposes of this division.

(b) Taking a prisoner before a judge or court, per day, five dollars;

(c) Calling action, one dollar;

(d) Calling jury, three dollars;

(e) Calling each witness, three dollars;

(f) Bringing prisoner before court on habeas corpus, six dollars.

(4) Poundage on all moneys actually made and paid to the sheriff on execution, decree, or sale of real estate, one and one-half per cent;

(5) Making and executing a deed of land sold on execution, decree, or order of the court, to be paid by the purchaser, fifty dollars.

When any of the services described in division (A) or (B) of this section are rendered by an officer or employee, whose salary or per diem compensation is paid by the county, the applicable legal fees and any other extraordinary expenses, including overtime, provided for the service shall be taxed in the costs in the case and, when collected, shall be paid into the general fund of the county.

The sheriff shall charge the same fees for the execution of process issued in any other state as the sheriff charges for the execution of process of a substantively similar nature that is issued in this state.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 12-21-2004



Section 311.171 - Fees for sex offender registration and notification.

(A) As used in this section:

(1) "Federal poverty level" means the income level represented by the poverty guidelines as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(2) "Registration year" of an offender means one of the following:

(a) The twelve-month period beginning on the anniversary, occurring on or after January 1, 2004, of the date on which an offender's registration period began in accordance with section 2950.07 of the Revised Code;

(b) The twelve-month period beginning on the date on which an offender's registration period begins, on or after January 1, 2004, in accordance with section 2950.07 of the Revised Code.

(3) "Sexually oriented offense," "child-victim oriented offense," and "tier III sex offender/child-victim offender" have the same meanings as in section 2950.01 of the Revised Code.

(B) The sheriff may charge a fee each time a person does any of the following:

(1) Registers under section 2950.04 or 2950.041 of the Revised Code;

(2) Registers a new residence address under section 2950.05 of the Revised Code;

(3) Verifies a current residence address under section 2950.06 of the Revised Code.

(C) If the sheriff charges one or more fees provided for in division (B) of this section, all of the following apply:

(1) The sheriff shall not require the payment of any fee from a delinquent child until the delinquent child reaches eighteen years of age. When a delinquent child reaches eighteen years of age and the sheriff charges a fee to the delinquent child, the provisions of this section applicable to "offenders" shall be construed to apply to the delinquent child.

(2) For an offender who is a tier III sex offender/child-victim offender, the fees may not exceed a total of one hundred dollars for each registration year.

(3) For an offender who has been convicted of or pleaded guilty to a sexually oriented offense or a child-victim offense and who is not described in division (C)(2) of this section, the fees may not exceed a total of twenty-five dollars for each registration year.

(4) An offender who is required to pay a fee shall retain the receipts received under section 325.28 of the Revised Code for payments made during the offender's registration year to establish that the payment of any fee will exceed the maximum annual amount permissible under this division.

(5) The sheriff shall not refuse to register a person, register a new residence address of a person, or verify the current residence address of a person, who does not pay a fee the sheriff requires under this section.

(6) The sheriff shall report unpaid fees in accordance with division (C) of section 325.31 of the Revised Code, and the county may recover those fees in a civil action in the same manner as other money due the county.

(D) Each time a person appears before the sheriff to provide any registration or verification specified in division (B) of this section for which the sheriff charges a fee, the sheriff shall determine whether the person is able to pay the fee. In making that determination, the sheriff shall determine whether the person's income is less than one hundred twenty-five per cent of the federal poverty level. A person whose income is equal to or greater than one hundred twenty-five per cent of the federal poverty level shall be considered able to pay the fee.

(E) If a sheriff determines a person's income is less than one hundred twenty-five per cent of the federal poverty level, the sheriff shall waive payment of the fee. If the sheriff determines a person's income is equal to or greater than one hundred twenty-five per cent of the federal poverty level, the sheriff may allow the person to pay the fee in accordance with a payment schedule the sheriff establishes based on the person's ability to pay. The sheriff shall document any waiver or alternative fee arrangement in the official registration records of the sheriff's office and shall provide the offender with a written copy of any waiver or alternative fee arrangement.

(F) All fees paid to a sheriff under this section shall be paid into the county treasury to the credit of the county general fund and shall be allocated to the sheriff to be used to defray the costs of registering sex offenders and child-victim offenders and providing community notification under Chapter 2950. of the Revised Code.

(G) If an offender has registered with a sheriff and subsequently relocates to a different county during a registration year, the annual maximum amounts set forth in division (C) of this section shall apply to the sheriff in the new county, and that sheriff shall consider any payments already made by the offender for purposes of determining when the applicable maximum has been met for the offender's registration year.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 311.18 - Mileage fees on foreign process.

When a sheriff returns, in any manner other than by himself or his deputy personally, any process issued from the court of common pleas or other court of a county other than that in which he resides, such sheriff shall receive only mileage on such return of process, to be computed from his office to the place of service and back to his office.

Effective Date: 10-01-1953



Section 311.19 - Fees of appraisers.

In all cases in which an attachment is issued, the freeholders required to be called by the sheriff to appraise property shall be allowed such fees for their services as the court directs.

Effective Date: 10-01-1953



Section 311.20 - Allowance for prisoners.

On or before the twenty-first day of June of each year, the sheriff shall prepare and submit to the board of county commissioners a budget estimating the cost of operating the jail and feeding its inmates for the ensuing fiscal year.

On the fifth day of each month the sheriff shall render to the board an itemized and accurate account, with all bills attached, showing the actual cost of keeping and feeding prisoners and other persons placed in his charge and the number of meals served to each such prisoner or other person during the preceding month. The number of days for which allowance shall be made shall be computed on the basis of one day for each three meals actually served.

Effective Date: 07-06-1982



Section 311.21 - Fees in cases relating to dower.

The sheriff shall be allowed fees as follows for service relating to dower: For summoning and swearing the board of county commissioners, traveling fees, to be computed from the place of return of his proceedings to the place where the land lies in which dower is to be assigned, at the rate of ten cents per mile.

Effective Date: 10-01-1953



Section 311.22 - Service of process.

The court or judge may, for good cause, appoint a person to serve a particular process or order, and such person shall have the same power to execute such process or order which the sheriff has. Such person may be appointed on the motion of the party who obtains the process or order, and the return must be verified by affidavit. He shall be entitled to the fees allowed to the sheriff for similar services.

Effective Date: 10-01-1953



Section 311.23 - Adjournment of court.

If the judge of the court of common pleas, or a quorum of the judges of the court of appeals, fails to attend at the time and place appointed for holding such court, or if, after the calling of the court, the judge of the court of common pleas or a quorum of the judges of the court of appeals is unable, on account of sickness or from any other cause, to attend the daily sessions of such court, the sheriff shall adjourn the court from day to day, until such judge attends or such quorum is convened.

Effective Date: 08-06-1976



Section 311.24 - [Repealed].

Effective Date: 10-27-1981



Section 311.25 - County sheriffs' standard car-marking and uniform commission.

A commission is hereby established to be known as the county sheriffs' standard car-marking and uniform commission. It shall consist of three members, not more than two of whom shall be members of the same political party. To be eligible for appointment a person shall be an elected and acting county sheriff. Each member shall be appointed by the governor, with the advice and consent of the senate, and shall serve at the pleasure of the governor.

Effective Date: 10-23-1959

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 311.26 - Organization of commission.

The county sheriffs' standard car-marking and uniform commission shall elect one of its members as president, who shall preside at its meetings and who may call meetings. The commission may make its own bylaws.

Effective Date: 09-27-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 311.27 - Members receive no compensation.

The members of the county sheriffs' standard car-marking and uniform commission shall receive no compensation for their services.

Effective Date: 09-27-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 311.28 - Duties.

The county sheriffs' standard car-marking and uniform commission shall prescribe a uniform of standard design and color for the use of all county sheriffs and shall prescribe a standard color and design of car-marking for all motor vehicles used by county sheriffs.

On and after January 1, 1961, the standard uniform shall be worn by the county sheriffs and their deputies and the standard car-markings shall be used on all cars operated by the county sheriffs and their deputies while in the performance of their duties.

Effective Date: 01-10-1961



Section 311.281 - Use of sheriff's uniform and vehicle markings prohibited.

(A) No person, except a county sheriff or the deputies of a county sheriff, shall wear the badge, the standard uniform, or any distinctive part of the standard uniform prescribed for county sheriffs and their deputies by the county sheriffs' standard car-marking and uniform commission.

(B) No person, except a county sheriff or the deputies of a county sheriff, shall mark a motor vehicle in a manner similar to that prescribed for county sheriffs and their deputies by the county sheriffs' standard car-marking and uniform commission.

(C) Whoever violates division (A) of this section is guilty of a violation of section 2921.51 of the Revised Code. Whoever violates division (B) of this section is guilty of a violation of section 2913.441 of the Revised Code.

Effective Date: 07-01-1996



Section 311.29 - Contracts for police services.

(A) As used in this section, "Chautauqua assembly" has the same meaning as in section 4511.90 of the Revised Code.

(B) The sheriff may, from time to time, enter into contracts with any municipal corporation, township, township police district, joint police district, metropolitan housing authority, port authority, water or sewer district, school district, library district, health district, park district created pursuant to section 511.18 or 1545.01 of the Revised Code, soil and water conservation district, water conservancy district, or other taxing district or with the board of county commissioners of any contiguous county with the concurrence of the sheriff of the other county, and such subdivisions, authorities, and counties may enter into agreements with the sheriff pursuant to which the sheriff undertakes and is authorized by the contracting subdivision, authority, or county to perform any police function, exercise any police power, or render any police service in behalf of the contracting subdivision, authority, or county, or its legislative authority, that the subdivision, authority, or county, or its legislative authority, may perform, exercise, or render.

Upon the execution of an agreement under this division and within the limitations prescribed by it, the sheriff may exercise the same powers as the contracting subdivision, authority, or county possesses with respect to such policing that by the agreement the sheriff undertakes to perform or render, and all powers necessary or incidental thereto, as amply as such powers are possessed and exercised by the contracting subdivision, authority, or county directly.

Any agreement authorized by division (A), (B), or (C) of this section shall not suspend the possession by a contracting subdivision, authority, or county of any police power performed or exercised or police service rendered in pursuance to the agreement nor limit the authority of the sheriff.

(C) The sheriff may enter into contracts with any Chautauqua assembly that has grounds located within the county, and the Chautauqua assembly may enter into agreements with the sheriff pursuant to which the sheriff undertakes to perform any police function, exercise any police power, or render any police service upon the grounds of the Chautauqua assembly that the sheriff is authorized by law to perform, exercise, or render in any other part of the county within the sheriff's territorial jurisdiction. Upon the execution of an agreement under this division, the sheriff may, within the limitations prescribed by the agreement, exercise such powers with respect to such policing upon the grounds of the Chautauqua assembly, provided that any limitation contained in the agreement shall not be construed to limit the authority of the sheriff.

(D) Contracts entered into under division (A), (B), or (C) of this section shall provide for the reimbursement of the county for the costs incurred by the sheriff for such policing including, but not limited to, the salaries of deputy sheriffs assigned to such policing, the current costs of funding retirement pensions and of providing workers' compensation, the cost of training, and the cost of equipment and supplies used in such policing, to the extent that such equipment and supplies are not directly furnished by the contracting subdivision, authority, county, or Chautauqua assembly. Each such contract shall provide for the ascertainment of such costs and shall be of any duration, not in excess of four years, and may contain any other terms that may be agreed upon. All payments pursuant to any such contract in reimbursement of the costs of such policing shall be made to the treasurer of the county to be credited to a special fund to be known as the "sheriff's policing revolving fund," hereby created. Any moneys coming into the fund shall be used for the purposes provided in divisions (A) to (D) of this section and paid out on vouchers by the county commissioners as other funds coming into their possession. Any moneys credited to the fund and not obligated at the termination of the contract shall be credited to the county general fund.

The sheriff shall assign the number of deputies as may be provided for in any contract made pursuant to division (A), (B), or (C) of this section. The number of deputies regularly assigned to such policing shall be in addition to and an enlargement of the sheriff's regular number of deputies. Nothing in divisions (A) to (D) of this section shall preclude the sheriff from temporarily increasing or decreasing the deputies so assigned as emergencies indicate a need for shifting assignments to the extent provided by the contracts.

All such deputies shall have the same powers and duties, the same qualifications, and be appointed and paid and receive the same benefits and provisions and be governed by the same laws as all other deputy sheriffs.

Contracts under division (A), (B), or (C) of this section may be entered into jointly with the board of county commissioners, and sections 307.14 to 307.19 of the Revised Code apply to this section insofar as they may be applicable.

(E)

(1) As used in division (E) of this section:

(a) "Ohio prisoner" has the same meaning as in section 5120.64 of the Revised Code.

(b) "Out-of-state prisoner" and "private contractor" have the same meanings as in section 9.07 of the Revised Code.

(2) The sheriff may enter into a contract with a private person or entity for the return of Ohio prisoners who are the responsibility of the sheriff from outside of this state to a location in this state specified by the sheriff, if there are adequate funds appropriated by the board of county commissioners and there is a certification pursuant to division (D) of section 5705.41 of the Revised Code that the funds are available for this purpose. A contract entered into under this division is within the coverage of section 325.07 of the Revised Code. If a sheriff enters into a contract as described in this division, subject to division (E)(3) of this section, the private person or entity in accordance with the contract may return Ohio prisoners from outside of this state to locations in this state specified by the sheriff. A contract entered into under this division shall include all of the following:

(a) Specific provisions that assign the responsibility for costs related to medical care of prisoners while they are being returned that is not covered by insurance of the private person or entity;

(b) Specific provisions that set forth the number of days, not exceeding ten, within which the private person or entity, after it receives the prisoner in the other state, must deliver the prisoner to the location in this state specified by the sheriff, subject to the exceptions adopted as described in division (E)(2)(c) of this section;

(c) Any exceptions to the specified number of days for delivery specified as described in division (E)(2)(b) of this section;

(d) A requirement that the private person or entity immediately report all escapes of prisoners who are being returned to this state, and the apprehension of all prisoners who are being returned and who have escaped, to the sheriff and to the local law enforcement agency of this state or another state that has jurisdiction over the place at which the escape occurs;

(e) A schedule of fines that the sheriff shall impose upon the private person or entity if the private person or entity fails to perform its contractual duties, and a requirement that, if the private person or entity fails to perform its contractual duties, the sheriff shall impose a fine on the private person or entity from the schedule of fines and, in addition, may exercise any other rights the sheriff has under the contract.

(f) If the contract is entered into on or after the effective date of the rules adopted by the department of rehabilitation and correction under section 5120.64 of the Revised Code, specific provisions that comport with all applicable standards that are contained in those rules.

(3) If the private person or entity that enters into the contract fails to perform its contractual duties, the sheriff shall impose upon the private person or entity a fine from the schedule, the money paid in satisfaction of the fine shall be paid into the county treasury, and the sheriff may exercise any other rights the sheriff has under the contract. If a fine is imposed under this division, the sheriff may reduce the payment owed to the private person or entity pursuant to any invoice in the amount of the fine.

(4) Upon the effective date of the rules adopted by the department of rehabilitation and correction under section 5120.64 of the Revised Code, notwithstanding the existence of a contract entered into under division (E)(2) of this section, in no case shall the private person or entity that is a party to the contract return Ohio prisoners from outside of this state into this state for a sheriff unless the private person or entity complies with all applicable standards that are contained in the rules.

(5) Divisions (E)(1) to (4) of this section do not apply regarding any out-of-state prisoner who is brought into this state to be housed pursuant to section 9.07 of the Revised Code in a correctional facility in this state that is managed and operated by a private contractor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-15-2001



Section 311.30 - Parking enforcement unit.

(A) The board of county commissioners may establish, by resolution, a parking enforcement unit within the office of the sheriff to operate in the unincorporated areas of the county, and may provide for the regulation of parking enforcement officers. The sheriff shall be the executive head of the parking enforcement unit, shall make all appointments and removals of parking enforcement officers, subject to any general rules prescribed by the board of county commissions by resolution, and shall prescribe rules for the organization, training, administration, control, and conduct of the parking enforcement unit. The sheriff may appoint parking enforcement officers who agree to serve for nominal compensation, and persons with physical disabilities may receive appointments as parking enforcement officers.

(B) The authority of the parking enforcement officers shall be limited to the enforcement of section 4511.69 of the Revised Code and any other parking laws specified in the resolution creating the parking enforcement unit. Parking enforcement officers shall have no other powers.

(C) The training the parking enforcement officers shall receive shall include instruction in general administrative rules and procedures governing the parking enforcement unit, the role of the judicial system as it relates to parking regulation and enforcement, proper techniques and methods relating to the enforcement of parking laws, human interaction skills, and first aid.

Effective Date: 07-13-1990



Section 311.301 - [Repealed].

Effective Date: 10-06-1971



Section 311.31 - Voluntary motor vehicle decal registration program.

(A) The board of county commissioners of a county may establish, by resolution, a voluntary motor vehicle decal registration program to be controlled and conducted by the sheriff within the unincorporated areas of the county. The board may establish a fee for participation in the program in an amount sufficient to cover the cost of administering the program and the cost of the decals. The board shall coordinate its program with any pre-existing program established by a township located within the county under section 505.67 of the Revised Code.

(B) Any resident of the county may enroll a motor vehicle that the resident owns in the program by signing a consent form, displaying the decal issued under this section, and paying the prescribed fee. The motor vehicle owner shall remove the decal to withdraw from the program and also prior to the sale or transfer of ownership of the vehicle. Any law enforcement officer may conduct, at any place within this state at which the officer would be permitted to arrest the person operating the vehicle, an investigatory stop of any motor vehicle displaying a decal issued under this section when the vehicle is being driven between the hours of one a.m. and five a.m. A law enforcement officer may conduct an investigatory stop under this division regardless of whether the officer observes a violation of law involving the vehicle or whether the officer has probable cause to believe that any violation of law involving the vehicle has occurred.

(C) The consent form required under division (B) of this section shall:

(1) Describe the conditions for participation in the program, including a description of an investigatory stop and a statement that any law enforcement officer may conduct, at any place within this state at which the officer would be permitted to arrest the person operating the vehicle, an investigatory stop of the motor vehicle when it is being driven between the hours of one a.m. and five a.m.

(2) Contain other information identifying the vehicle and owner as the sheriff considers necessary.

(D) The state director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the color, size, and design of decals issued under this section and the location where the decals shall be displayed on vehicles that are enrolled in the program.

(E) Divisions (A) to (D) of this section do not require a law enforcement officer to conduct an investigatory stop of a vehicle displaying a decal issued under this section.

(F) As used in this section:

(1) "Investigatory stop" means a temporary stop of a motor vehicle and its operator and occupants for purposes of determining the identity of the person who is operating the vehicle and, if the person who is operating it is not its owner, whether any violation of law has occurred or is occurring. An "investigatory stop" is not an arrest, but, if an officer who conducts an investigatory stop determines that illegal conduct has occurred or is occurring, an "investigatory stop" may be the basis for an arrest.

(2) "Law enforcement officer" means a sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, municipal police officer, or state highway patrol trooper.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1994



Section 311.32 to 311.34 - [Repealed].

Effective Date: 10-06-1971



Section 311.37 - Regulation of transient vendors.

(A) No transient vendor, as defined in section 5739.17 of the Revised Code, who obtains a transient vendor's license pursuant to section 5739.17 of the Revised Code, intending to provide goods and services of a retail value of more than five hundred dollars, shall negligently fail to file with the county sheriff all of the following before doing business as a transient vendor anywhere in that county:

(1) Proof of the transient vendor's identity and proof that a transient vendor's license has been obtained in this state;

(2) A statement describing the goods or services to be provided by the transient vendor and an estimate of the amount of the goods or services that the vendor expects to sell in that county, as documented by invoices indicating the wholesale value of goods to be sold;

(3) The transient vendor's permanent business address;

(4) The times and days during which, and the temporary places of business, as defined in section 5739.17 of the Revised Code, at which the transient vendor plans to do business in that county.

(B) The sheriff shall maintain a record of the information required under division (A) of this section for a period of two years, which shall be open to the inspection of any person. The sheriff shall be allowed a fee of up to one hundred dollars for collection of the bond required by this section. The bond shall be fifty per cent of the wholesale value of the goods and services provided, but in no case shall the bond exceed ten thousand dollars. The bond shall be in a form approved by the attorney general. The bond shall remain in effect for two years after the transient vendor last does business in that county.

(C) No transient vendor, as defined in section 5739.17 of the Revised Code, intending to provide goods and services of a retail value of more than five hundred dollars, shall negligently fail to file a bond within ten days before doing business as a transient vendor anywhere in that county.

(D) The bond filed by any transient vendor pursuant to this section shall be given to the attorney general by the county sheriff within ten working days after a transient vendor ceases to do business in that county, and shall be in favor of the state for the benefit of any person who suffers loss or damage as a result of the purchase of goods from the transient vendor or as the result of the negligent or intentionally tortious acts of the transient vendor in the conduct of business in the county. The bond may be used to compensate any state or local agency for damages caused by the transient vendor, for costs incurred by the agency for the illegal acts of the transient vendor, or for failure to pay any amount owed by the transient vendor to the state or local agency. The bond also may be used to compensate the state for any sales tax not paid by the transient vendor. Except for the amount of unpaid sales taxes to be deducted from the bond, if any, the attorney general shall pay any portion of the bond to any person or agency in accordance with the order of a court without making an independent finding as to the amount of the bond that is payable to that person or agency.

(E) This section does not apply to any of the following:

(1) A transient vendor making retail sales at a temporary exhibition, show, fair, world trade center, flea market, or similar event, as permitted by section 5739.17 of the Revised Code;

(2) Any nonprofit corporation, community chest, fund, or foundation organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes when no part of the entity's earnings benefit any private shareholder or individual;

(3) Any person who operates a permanent business in this state, occupies temporary premises, and prominently displays the permanent business' name and permanent address while business is conducted from the temporary premises.

(4) Any person who sells goods by sample, brochure, or catalog for future delivery or any person who makes sales as the result of the invitation of an owner or occupant of a residence to the person.

(5) Any person who sells handmade or handcrafted items, or who sells fresh farm produce.

Nothing in this section shall prohibit the legislative authority of a municipal corporation from adopting an ordinance regulating transient vendors, as defined in section 5739.17 of the Revised Code, except that a municipal corporation may not require a transient vendor who obtains a bond in compliance with this section to obtain or pay for any additional bond or require that persons exempt pursuant to division (E) of this section obtain a bond. A municipal corporation may require that a transient vendor exhibit the transient vendor's license and any proof of bond required to such officer or employee of the municipal corporation as the municipal corporation designates by ordinance.

Effective Date: 06-21-2002



Section 311.41 - Criminal records check and incompetency check of applicant.

(A)

(1) Upon receipt of an application for a concealed handgun license under division (C) of section 2923.125 of the Revised Code, an application to renew a concealed handgun license under division (F) of that section, or an application for a concealed handgun license on a temporary emergency basis under section 2923.1213 of the Revised Code, the sheriff shall conduct a criminal records check and an incompetency check of the applicant to determine whether the applicant fails to meet the criteria described in division (D)(1) of section 2923.125 of the Revised Code. The sheriff shall conduct the criminal records check and the incompetency records check required by this division through use of an electronic fingerprint reading device or, if the sheriff does not possess and does not have ready access to the use of an electronic fingerprint reading device, by requesting the bureau of criminal identification and investigation to conduct the checks as described in this division.

In order to conduct the criminal records check and the incompetency records check, the sheriff shall obtain the fingerprints of at least four fingers of the applicant by using an electronic fingerprint reading device for the purpose of conducting the criminal records check and the incompetency records check or, if the sheriff does not possess and does not have ready access to the use of an electronic fingerprint reading device, shall obtain from the applicant a completed standard fingerprint impression sheet prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code. The fingerprints so obtained, along with the applicant's social security number, shall be used to conduct the criminal records check and the incompetency records check. If the sheriff does not use an electronic fingerprint reading device to obtain the fingerprints and conduct the records checks, the sheriff shall submit the completed standard fingerprint impression sheet of the applicant, along with the applicant's social security number, to the superintendent of the bureau of criminal identification and investigation and shall request the bureau to conduct the criminal records check and the incompetency records check of the applicant and, if necessary, shall request the superintendent of the bureau to obtain information from the federal bureau of investigation as part of the criminal records check for the applicant. If it is not possible to use an electronic fingerprint reading device to conduct an incompetency records check, the sheriff shall submit the completed standard fingerprint impression sheet of the applicant, along with the applicant's social security number, to the superintendent of the bureau of criminal identification and investigation and shall request the bureau to conduct the incompetency records check. The sheriff shall not retain the applicant's fingerprints as part of the application.

(2) Except as otherwise provided in this division, if at any time the applicant decides not to continue with the application process, the sheriff immediately shall cease any investigation that is being conducted under division (A)(1) of this section. The sheriff shall not cease that investigation if, at the time of the applicant's decision not to continue with the application process, the sheriff had determined from any of the sheriff's investigations that the applicant then was engaged in activity of a criminal nature.

(B) If a criminal records check and an incompetency records check conducted under division (A) of this section do not indicate that the applicant fails to meet the criteria described in division (D)(1) of section 2923.125 of the Revised Code, except as otherwise provided in this division, the sheriff shall destroy or cause a designated employee to destroy all records other than the application for a concealed handgun license, the application to renew a concealed handgun license, or the affidavit submitted regarding an application for a concealed handgun license on a temporary emergency basis that were made in connection with the criminal records check and incompetency records check within twenty days after conducting the criminal records check and incompetency records check. If an applicant appeals a denial of an application as described in division (D)(2) of section 2923.125 of the Revised Code or challenges the results of a criminal records check pursuant to section 2923.127 of the Revised Code, records of fingerprints of the applicant shall not be destroyed during the pendency of the appeal or the challenge and review. When an applicant appeals a denial as described in that division, the twenty-day period described in this division commences regarding the fingerprints upon the determination of the appeal. When required as a result of a challenge and review performed pursuant to section 2923.127 of the Revised Code, the source the sheriff used in conducting the criminal records check shall destroy or the chief operating officer of the source shall cause an employee of the source designated by the chief to destroy all records other than the application for a concealed handgun license, the application to renew a concealed handgun license, or the affidavit submitted regarding an application for a concealed handgun license on a temporary emergency basis that were made in connection with the criminal records check within twenty days after completion of that challenge and review.

(C) If division (B) of this section applies to a particular criminal records check or incompetency records check, no sheriff, employee of a sheriff designated by the sheriff to destroy records under that division, source the sheriff used in conducting the criminal records check or incompetency records check, or employee of the source designated by the chief operating officer of the source to destroy records under that division shall fail to destroy or cause to be destroyed within the applicable twenty-day period specified in that division all records other than the application for a concealed handgun license, the application to renew a concealed handgun license, or the affidavit submitted regarding an application for a concealed handgun license on a temporary emergency basis made in connection with the particular criminal records check or incompetency records check.

(D) Whoever violates division (C) of this section is guilty of failure to destroy records, a misdemeanor of the second degree.

(E) As used in this section, "concealed handgun license" and "handgun" have the same meanings as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 03-14-2007



Section 311.42 - Sheriff's concealed handgun license issuance expense fund.

(A) Each county shall establish in the county treasury a sheriff's concealed handgun license issuance expense fund. The sheriff of that county shall deposit into that fund all fees paid by applicants for the issuance or renewal of a concealed handgun license or duplicate concealed handgun license under section 2923.125 of the Revised Code and all fees paid by the person seeking a concealed handgun license on a temporary emergency basis under section 2923.1213 of the Revised Code. The county shall distribute all fees deposited into the fund except forty dollars of each fee paid by an applicant under division (B) of section 2923.125 of the Revised Code, fifteen dollars of each fee paid under section 2923.1213 of the Revised Code, and thirty-five dollars of each fee paid under division (F) of section 2923.125 of the Revised Code to the attorney general to be used to pay the cost of background checks performed by the bureau of criminal identification and investigation and the federal bureau of investigation and to cover administrative costs associated with issuing the license.

(B) The sheriff, with the approval of the board of county commissioners, may expend any county portion of the fees deposited into the sheriff's concealed handgun license issuance expense fund for any costs incurred by the sheriff in connection with performing any administrative functions related to the issuance of concealed handgun licenses under section 2923.125 or 2923.1213 of the Revised Code, including, but not limited to, personnel expenses and the costs of any handgun safety education program that the sheriff chooses to fund. Additionally, the sheriff, with the approval of the board of county commissioners, may expend any county portion of the fees deposited into the sheriff's concealed handgun license issuance expense fund for costs of ammunition used in a course, class, or program administered by the sheriff for a concealed handgun license.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2004



Section 311.99 - Penalty.

(A) Whoever violates section 311.13 of the Revised Code shall be fined not more than one thousand dollars and imprisoned in the county jail not less than thirty days or more than two years.

(B) Whoever violates division (A) or (C) of section 311.37 of the Revised Code is guilty of failure to file a transient vendor's information or bond, a minor misdemeanor. If the offender previously has been convicted of a violation of division (A) of section 311.37 of the Revised Code, failure to file a transient vendor's information or bond is a misdemeanor of the second degree. If the offender previously has been convicted of two or more violations of division (A) of section 311.37 of the Revised Code, failure to file a transient vendor's information or bond is a misdemeanor of the first degree. A sheriff or police officer in a municipal corporation may enforce this division. The prosecuting attorney of a county shall inform the tax commissioner of any instance when a complaint is brought against a transient vendor pursuant to this division.

Effective Date: 06-21-2002






Chapter 313 - CORONER

Section 313.01 - Elected - term.

A coroner shall be elected quadrennially in each county, who shall hold his office for a term of four years, beginning on the first Monday of January next after his election.

As used in the Revised Code, unless the context otherwise requires, "coroner" means the coroner of the county in which death occurs or the dead human body is found.

Effective Date: 11-04-1965



Section 313.02 - Qualifications for coroner - continuing education.

(A) No person shall be eligible to the office of coroner except a physician who has been licensed to practice as a physician in this state for a period of at least two years immediately preceding election or appointment as a coroner, and who is in good standing in the person's profession, or is a person who was serving as coroner on October 12, 1945.

(B)

(1) Beginning in calendar year 2000 and in each fourth year thereafter, each newly elected coroner, after the general election but prior to commencing the term of office to which elected, shall attend and successfully complete sixteen hours of continuing education at programs sponsored by the Ohio state coroners association. Within ninety days after appointment to the office of coroner under section 305.02 of the Revised Code, the newly appointed coroner shall attend and successfully complete sixteen hours of continuing education at programs sponsored by the association. Hours of continuing education completed under the requirement described in division (B)(1) of this section shall not be counted toward fulfilling the continuing education requirement described in division (B)(2) of this section.

As used in division (B) (1) of this section, "newly elected coroner" means a person who did not hold the office of coroner on the date the person was elected coroner.

(2) Except as otherwise provided in division (B)(2) of this section, beginning in calendar year 2001, each coroner, during the coroner's four-year term, shall attend and successfully complete thirty-two hours of continuing education at programs sponsored by the Ohio state coroners association. Except as otherwise provided in division (B)(2) of this section, each coroner shall attend and successfully complete twenty-four of these thirty-two hours at statewide meetings, and eight of these thirty-two hours at regional meetings, sponsored by the association. The association may approve attendance at continuing education programs it does not sponsor but, if attendance is approved, successful completion of hours at these programs shall be counted toward fulfilling only the twenty-four-hour requirement described in division (B)(2) of this section.

(3) Upon successful completion of a continuing education program required by division (B)(1) or (2) of this section, the person who successfully completes the program shall receive from the association or the sponsoring organization a certificate indicating that the person successfully completed the program.

Effective Date: 02-13-2001



Section 313.03 - Bond.

The coroner shall give a bond, signed by a bonding or surety company authorized to do business in this state and to be approved by the board of county commissioners, or, at the option of such coroner, signed by two or more freeholders having real estate in the value of double the amount of the bond, over and above all encumbrances to the state, in a sum not less than five thousand nor more than fifty thousand dollars, fixed by the board, and such bond shall be conditioned for the faithful performance of the duties of his office. The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bonds, with the approval of the board and the oath of office required by sections 3.22 and 3.23 of the Revised Code, indorsed thereon, shall be filed with the county auditor and kept in his office.

The board may require the coroner, at any time during his term of office, to give additional sureties on his bond, or to give a new bond.

No judge or clerk or any court or attorney at law shall be received as surety on such bond.

If the coroner fails to give a bond within the time required, or fails to give additional sureties on such bond or a new bond within ten days after he has received written notice that the board so requires, the board shall declare the office of such coroner vacant.

Effective Date: 10-12-1961



Section 313.04 - Absence, service, or disability.

When the coroner is absent temporarily from the county, or when on duty with the armed services of the United States, the state militia, or the American red cross, or when unable to discharge the duties of his office, such coroner may appoint a person with the necessary qualifications to act as coroner during such absence, service, or disability.

Effective Date: 10-12-1961



Section 313.05 - Appointment of deputy coroners and other personnel.

(A)

(1) The coroner may appoint, in writing, deputy coroners, who shall be licensed physicians of good standing in their profession, one of whom may be designated as the chief deputy coroner. The coroner also may appoint pathologists as deputy coroners, who may perform autopsies, make pathological and chemical examinations, and perform other duties as directed by the coroner or recommended by the prosecuting attorney. The coroner may appoint any necessary technicians.

The coroner may contract for the services of deputy coroners to aid the coroner in the execution of the coroner's powers and duties. Contracts for the services of deputy coroners are exempt from any competitive bidding requirements of the Revised Code.

(2) The coroner may appoint, in writing, one or more secretaries and an official stenographer, who shall record the testimony of witnesses in attendance upon the coroner's inquest, preserve and file properly indexed records of all official reports, acts, and communications of the office, and perform other services as required by the coroner.

(3) The coroner may appoint clerks, stenographers, custodians, and investigators and shall define their duties.

(4) For the performance of their duties, deputy coroners, pathologists serving as deputy coroners, and technicians, stenographers, secretaries, clerks, custodians, and investigators shall receive salaries fixed by the coroner and payable from the county treasury upon the warrant of the county auditor. The compensation shall not exceed, in the aggregate, the amount fixed by the board of county commissioners for the coroner's office.

(B) A coroner may appoint, as a deputy coroner, as a pathologist serving as a deputy coroner, or as a technician, stenographer, secretary, clerk, custodian, investigator, or other employee a person who is an associate of, or who is employed by, the coroner or a deputy coroner in the private practice of medicine in a partnership, professional association, or other medical business arrangement. A coroner may appoint, as an investigator, a deputy sheriff within the county or a law enforcement officer of a political subdivision located within the county.

Effective Date: 05-08-1996; 08-17-2006; 2008 HB471 04-07-2009



Section 313.06 - Duties of coroner and deputies.

The coroner, his deputy, and assistants shall be available at all times for the performance of their duties as set forth in sections 313.01 to 313.22, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 313.07 - Coroner's office, laboratory, and county morgue.

(A) There may be established in the county seat of justice, or at another location as provided in division (B) of this section, suitable quarters, laboratories, and equipment necessary for the proper performance of the duties of the coroner. Such quarters shall be known as the coroner's office, laboratory, and county morgue.

(B) With the consent of the coroner, the board of county commissioners may provide by resolution for establishment of the primary quarters, laboratory, and equipment of the coroner at a location outside the county seat of justice. The adoption of the resolution and the location of the coroner's primary quarters, laboratory, and equipment shall be entered on the journal of the board. The board shall give reasonable public notice of its action taken pursuant to this division in accordance with division (F) of section 121.22 of the Revised Code.

Amended by 128th General AssemblyFile No.53,HB 393, §1, eff. 6/18/2010.

Effective Date: 10-01-1953



Section 313.08 - Coroner custodian of morgue - duties where decedent not identified.

(A) In counties in which a county morgue is maintained, the coroner shall be the official custodian of the morgue.

In all cases of the finding of the body or remains of a deceased person within a county in which a county morgue is maintained, when the identity of the deceased person is unknown, or the deceased person's relatives or other persons entitled to the custody of the body or remains of the deceased person are unknown or not present, the body or remains shall be removed to the county morgue, where it shall be held for identification and disposal.

(B) The coroner shall make a reasonable attempt to promptly identify the body or remains of a deceased person. The coroner may use any means available in attempting to identify the body or remains.

(C) If the coroner is unable to identify the body or remains of a deceased person within thirty days after the body or remains of the deceased person are delivered to the coroner, the coroner shall notify the bureau of criminal identification and investigation that the body or remains are located in the county morgue or are in the custody of the coroner and forward a DNA specimen from the body or remains of the deceased person to the bureau.

(D) If a body or remains are discovered and delivered to the coroner and the coroner is unable to determine whether or not the body or remains that are discovered are the body or remains of a deceased person, the coroner shall notify the bureau of criminal identification and investigation of the existence of a possible body or remains of a deceased person and forward a DNA specimen from the body or remains to the bureau.

(E) If the body or remains of a deceased person are not identified, in addition to providing the notice required under division (C) of this section, a coroner shall do all of the following prior to disposing of the body or remains:

(1) Take the fingerprints of the body or remains of the deceased person, or cause the same to be taken, according to the fingerprint system of identification on the forms furnished by the superintendent of the bureau of criminal identification and investigation;

(2) Take or cause to be taken one or more photographs of the body or remains of the deceased person;

(3) Collect in a medically approved manner a DNA specimen from the body or remains of the deceased person;

(4) Promptly cause the fingerprints, the photographs, and the DNA specimen to be forwarded to the bureau of criminal identification and investigation for inclusion in the unidentified person database in accordance with procedures established by the superintendent of the bureau under division (H) of section 109.573 of the Revised Code.

(F) The bureau of criminal identification and investigation shall cause the fingerprints, the photographs, and the DNA specimen forwarded by the coroner to the bureau pursuant to division (E)(4) of this section to be forwarded to the national crime information center and the national DNA index system within ten days after the bureau completes the DNA analysis of the forwarded DNA specimen.

(G) The bureau shall provide the fingerprint forms, specimen vials, mailing tubes, labels, postage, and instruction needed for the collection and forwarding to the bureau pursuant to division (E)(4) of this section of the fingerprints and the DNA specimen and for the forwarding pursuant to division (E)(4) of this section to the bureau of the photographs.

(H) Upon the request of a coroner who has the duty to take, or cause the taking of, fingerprints and photographs under divisions (E)(1) and (2) of this section, the bureau of criminal identification and investigation shall take, or assist in the taking of, the required fingerprints and photographs.

(I) As used in this section, "DNA analysis," "DNA specimen," and "unidentified person database" have the same meanings as in section 109.573 of the Revised Code.

Effective Date: 05-21-1998; 05-18-2005; 08-17-2006; 04-05-2007



Section 313.09 - Records.

The coroner shall keep a complete record of and shall fill in the cause of death on the death certificate, in all cases coming under his jurisdiction. All records shall be kept in the office of the coroner, but, if no such office is maintained, then such records shall be kept in the office of the clerk of the court of common pleas. Such records shall be properly indexed, and shall state the name, if known, of every deceased person as described in section 313.12 of the Revised Code, the place where the body was found, date of death, cause of death, and all other available information. The report of the coroner and the detailed findings of the autopsy shall be attached to the report of each case. The coroner shall promptly deliver, to the prosecuting attorney of the county in which such death occurred, copies of all necessary records relating to every death in which, in the judgment of the coroner or prosecuting attorney, further investigation is advisable. The sheriff of the county, the police of the city, the constable of the township, or marshal of the village in which the death occurred may be requested to furnish more information or make further investigation when requested by the coroner or his deputy. The prosecuting attorney may obtain copies of records and such other information as is necessary from the office of the coroner. All records of the coroner are the property of the county.

Effective Date: 08-26-1975



Section 313.091 - Request for decedent's medical and psychiatric records.

In connection with the performance of duties under this chapter, a coroner, deputy coroner, or representative of a coroner or deputy coroner may request, in writing, to inspect and receive a copy of the deceased person's medical and psychiatric records. The person to whom the request is delivered shall make such records in the person's custody available during normal business hours to the coroner, deputy coroner, or representative for purposes of inspection and copying. A person who provides copies of medical or psychiatric records pursuant to a request made under this section may request, in writing, reimbursement in a specified amount for the necessary and reasonable costs of copying the records, in which case the coroner, deputy coroner, or representative shall remit that amount to the person upon receipt of the copies.

Any medical or psychiatric record provided to a coroner, deputy coroner, or representative of a coroner or deputy coroner under this section is not a public record subject to section 149.43 of the Revised Code. The release of a deceased person's medical or psychiatric records to a coroner, deputy coroner, or representative of a coroner or deputy coroner in accordance with this section does not violate division (B)(4) of section 4731.22 or section 5122.31 of the Revised Code.

As used in this section and section 313.10 of the Revised Code, "medical record" has the same meaning as in division (A)(3) of section 149.43 of the Revised Code.

Effective Date: 09-05-2001



Section 313.10 - Records to be public - certified copies as evidence.

(A)

(1) Except as otherwise provided in this section, the records of the coroner who has jurisdiction over the case, including, but not limited to, the detailed descriptions of the observations written during the progress of an autopsy and the conclusions drawn from those observations filed in the office of the coroner under division (A) of section 313.13 of the Revised Code, made personally by the coroner or by anyone acting under the coroner's direction or supervision, are public records. Those records, or transcripts or photostatic copies of them, certified by the coroner shall be received as evidence in any criminal or civil action or proceeding in a court in this state, as to the facts contained in those records. The coroner of the county where the death was pronounced shall be responsible for the release of all public records relating to that death.

(2) Except as otherwise provided in division (D) or (E) of this section, the following records in a coroner's office are not public records:

(a) Preliminary autopsy and investigative notes and findings made by the coroner or by anyone acting under the coroner's direction or supervision;

(b) Photographs of a decedent made by the coroner or by anyone acting under the coroner's direction or supervision;

(c) Suicide notes;

(d) Medical and psychiatric records provided to the coroner, a deputy coroner, or a representative of the coroner or a deputy coroner under section 313.091 of the Revised Code;

(e) Records of a deceased individual that are confidential law enforcement investigatory records as defined in section 149.43 of the Revised Code;

(f) Laboratory reports generated from the analysis of physical evidence by the coroner's laboratory that is discoverable under Criminal Rule 16.

(3) In the coroner's discretion, photographs of a decedent may be used for medical, legal, or educational purposes.

(B) All records in the coroner's office that are public records are open to inspection by the public, and any person may receive a copy of any such record or part of it upon demand in writing, accompanied by payment of a record retrieval and copying fee, at the rate of twenty-five cents per page or a minimum fee of one dollar.

(C)

(1) The coroner shall provide a copy of the full and complete records of the coroner with respect to a decedent to a person who makes a written request as the next of kin of the decedent. The following persons may make a request pursuant to this division as the next of kin of a decedent:

(a) The surviving spouse of the decedent;

(b) If there is no surviving spouse, or if the surviving spouse has died without having made a request pursuant to this division, any child of the decedent over eighteen years of age, with each child over eighteen years of age having an independent right to make a request pursuant to this division;

(c) If there is no surviving spouse or child over eighteen years of age, or if the surviving spouse and all children over eighteen years of age have died without having made a request pursuant to this division, the parents of the decedent, with each parent having an independent right to make a request pursuant to this division;

(d) If there is no surviving spouse, child over eighteen years of age, or parents of the decedent, or if all have died without having made a request pursuant to this division, the brothers and sisters of the decedent, whether of the whole or the half blood, with each having an independent right to make a request pursuant to this division.

(2) If there is no surviving person who may make a written request as next of kin for a copy of the full and complete records of the coroner pursuant to division (C)(1) of this section, or if all next of kin of the decedent have died without having made a request pursuant to that division, the coroner shall provide a copy of the full and complete records of the coroner with respect to a decedent to the representative of the estate of the decedent who is the subject of the records upon written request made by the representative.

(D) A journalist may submit to the coroner a written request to view preliminary autopsy and investigative notes and findings, suicide notes, or photographs of the decedent made by the coroner or by anyone acting under the coroner's discretion or supervision. The request shall include the journalist's name and title and the name and address of the journalist's employer and state that the granting of the request would be in the best interest of the public. If a journalist submits a written request to the coroner to view the records described in this division, the coroner shall grant the journalist's request. The journalist shall not copy the preliminary autopsy and investigative notes and findings, suicide notes, or photographs of the decedent.

(E)

(1) An insurer may submit to the coroner a written request to obtain a copy of the full and complete records of the coroner with respect to a deceased person. The request shall include the name of the deceased person, the type of policy to which the written request relates, and the name and address of the insurer.

(2) If an insurer submits a written request to the coroner to obtain a copy of records pursuant to division (E)(1) of this section, the coroner shall grant that request.

(3) Upon the granting of a written request to obtain a copy of records by the coroner, the insurer may utilize the records for the following purposes:

(a) To investigate any first party claim or third party claim asserted under a policy of insurance issued by the insurer that arises from the death of the deceased person;

(b) To determine coverage for any first party claim or third party claim asserted under a policy of insurance issued by the insurer that arises from the death of the deceased person;

(c) To determine the insurer's liability for any first party claim or third party claim asserted under a policy of insurance issued by the insurer that arises from the death of the deceased person.

(4) Prior to the delivery of records that are the subject of a request made pursuant to division (E)(1) of this section, the coroner may require the insurer who submitted the written request for the records to provide a payment to the coroner of a record retrieval and copying fee at the rate of twenty-five cents per page or a minimum fee of one dollar.

(5) Any records produced by the coroner in response to a written request under division (E)(1) of this section shall remain in the care, custody, and control of the insurer and its employees or representatives at all times. The insurer may not release or disclose the records to any other person unless any of the following apply:

(a) The release of the records is reasonably necessary to further a purpose described in division (E)(3) of this section.

(b) A court of competent jurisdiction orders the insurer to produce the records.

(c) The insurer is required to produce the records in response to a civil or criminal subpoena.

(d) The insurer is responding to a request for the records from a law enforcement agency, the department of insurance or a department of insurance from another state, or another governmental authority.

(F) The coroner may contact the decedent's next of kin to inform the next of kin that a journalist or an insurer has submitted a written request pursuant to division (D) or (E) of this section and whether the coroner has granted the journalist's or the insurer's request.

(G) As used in this section:

(1) "Full and complete records of the coroner" includes, but is not limited to, the following:

(a) The detailed descriptions of the observations written by the coroner or by anyone acting under the coroner's direction or supervision during the progress of an autopsy and the conclusions drawn from those observations that are filed in the office of the coroner under division (A) of section 313.13 of the Revised Code;

(b) Preliminary autopsy and investigative notes and findings made by the coroner or by anyone acting under the coroner's direction or supervision;

(c) Photographs of a decedent made by the coroner or by anyone acting under the coroner's direction or supervision;

(d) Suicide notes;

(e) Medical and psychiatric records provided to the coroner, a deputy coroner, or a representative of the coroner or a deputy coroner under section 313.091 of the Revised Code;

(f) Records of a deceased individual that are confidential law enforcement investigatory records as defined in section 149.43 of the Revised Code;

(g) Laboratory reports generated from the analysis of physical evidence by the coroner's laboratory that is discoverable under Criminal Rule 16.

(2) "Insurer" has the same meaning as in section 3901.07 of the Revised Code.

(3) "Journalist" has the same meaning as in section 149.43 of the Revised Code.

Effective Date: 02-13-2001; 08-17-2006; 2008 HB471 04-07-2009



Section 313.11 - Unlawfully disturbing a body.

(A) No person, without an order from the coroner, any deputy coroner, or an investigator or other person designated by the coroner as having authority to issue an order under this section, shall purposely remove or disturb the body of any person who has died in the manner described in section 313.12 of the Revised Code, or purposely and without such an order disturb the clothing or any article upon or near such a body or any of the possessions that the coroner has a duty to store under section 313.14 of the Revised Code.

(B) It is an affirmative defense to a charge under this section that the offender attempted in good faith to rescue or administer life-preserving assistance to the deceased person, even though it is established he was dead at the time of the attempted rescue or assistance.

(C) Whoever violates this section is guilty of unlawfully disturbing a body, a misdemeanor of the fourth degree.

Effective Date: 09-26-1990



Section 313.12 - Notice to coroner of violent, suspicious, unusual or sudden death.

(A) When any person dies as a result of criminal or other violent means, by casualty, by suicide, or in any suspicious or unusual manner, when any person, including a child under two years of age, dies suddenly when in apparent good health, or when any mentally retarded person or developmentally disabled person dies regardless of the circumstances, the physician called in attendance, or any member of an ambulance service, emergency squad, or law enforcement agency who obtains knowledge thereof arising from the person's duties, shall immediately notify the office of the coroner of the known facts concerning the time, place, manner, and circumstances of the death, and any other information that is required pursuant to sections 313.01 to 313.22 of the Revised Code. In such cases, if a request is made for cremation, the funeral director called in attendance shall immediately notify the coroner.

(B) As used in this section, "mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

Effective Date: 01-30-2004



Section 313.121 - Autopsy of child in apparent good health who dies suddenly.

(A) As used in this section, "parent" means either parent, except that if one parent has been designated the residential parent and legal custodian of the child, "parent" means the designated residential parent and legal custodian, and if a person other than a parent is the child's legal guardian, "parent" means the legal guardian.

(B) If a child under two years of age dies suddenly when in apparent good health, the death shall be reported immediately to the coroner of the county in which the death occurred, as required by section 313.12 of the Revised Code. Except as provided in division (C) of this section, the coroner or deputy coroner shall perform an autopsy on the child. The autopsy shall be performed in accordance with rules adopted by the director of health under section 313.122 of the Revised Code. The coroner or deputy coroner may perform research procedures and tests when performing the autopsy.

(C) A coroner or deputy coroner is not required to perform an autopsy if the coroner of the county in which the death occurred or a court with jurisdiction over the deceased body determines under section 313.131 of the Revised Code that an autopsy is contrary to the religious beliefs of the child. If the coroner or the court makes such a determination, the coroner shall notify the health district or department of health with jurisdiction in the area in which the child's parent resides. For purposes of this division, the religious beliefs of the parents of a child shall be considered to be the religious beliefs of the child.

(D) If the child's parent makes a written or verbal request for the preliminary results of the autopsy after the results are available, the coroner, or a person designated by the coroner, shall give the parent an oral statement of the preliminary results.

The coroner, within a reasonable time after the final results of the autopsy are reported, shall send written notice of the results to the state department of health, the health district or department with jurisdiction in the area in which the child's parent resides, and, upon the request of a parent of the child, to the child's attending physician. Upon the written request of a parent of the child and the payment of the transcript fee required by section 313.10 of the Revised Code, the coroner shall send written notice of the final results to that parent. The notice sent to the state department of health shall include all of the information specified in rules adopted under section 313.122 of the Revised Code.

(E) On the occurrence of any of the following, the health district or department with jurisdiction in the area in which the child's parent resides shall offer the parent any counseling or other supportive services it has available:

(1) When it learns through any source that an autopsy is being performed on a child under two years of age who died suddenly when in apparent good health;

(2) When it receives notice that the final result of an autopsy performed pursuant to this section concluded that the child died of sudden infant death syndrome;

(3) When it is notified by the coroner that, pursuant to division (C) of this section, an autopsy was not performed.

(F) When a health district or department receives notice that the final result of an autopsy performed pursuant to this section concluded that the child died of sudden infant death syndrome or that, pursuant to division (C) of this section, an autopsy was not performed but sudden infant death syndrome may have been the cause of death, it shall offer the child's parent information about sudden infant death syndrome. The state department of health shall ensure that current information on sudden infant death syndrome is available for distribution by health districts and departments.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-01-1992



Section 313.122 - Rules for protocol governing the performance of autopsies for sudden infant death.

The director of health , after reviewing and considering any recommendations made by the Ohio state coroners association, shall adopt rules in accordance with Chapter 119. of the Revised Code establishing a protocol governing the performance of autopsies under section 313.121 of the Revised Code. The rules shall specify the information derived from an autopsy that a coroner is required to report to the state department of health. The director shall not amend the rules adopted under this section unless it notifies the Ohio state coroners association of the proposed changes and consults with the association.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-01-1992



Section 313.123 - Removal and disposal of autopsy specimens - good faith immunity of coroner.

(A)

(1) As used in this chapter, "autopsy" means the external and internal examination of the body of a deceased person, including, but not limited to, gross visual inspection and dissection of the body and its internal organs, photographic or narrative documentation of findings, microscopic, radiological, toxicological, chemical, or other laboratory analyses performed in the discretion of the examining individual upon tissues, organs, blood, other bodily fluids, gases, or any other specimens and the retention for diagnostic and documentary purposes of tissues, organs, blood, other bodily fluids, gases, or any other specimens as the examining individual considers necessary to establish and defend against challenges to the cause and manner of death of the deceased person.

(2) As used in this section, "DNA specimen" has the same meaning as in section 109.573 of the Revised Code.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, retained tissues, organs, blood, other bodily fluids, gases, or any other specimens from an autopsy are medical waste and shall be disposed of in accordance with applicable federal and state laws, including any protocol rules adopted under section 313.122 of the Revised Code.

(2) If an autopsy is performed on a deceased person and pursuant to section 313.131 of the Revised Code the coroner has reason to believe that the autopsy is contrary to the deceased person's religious beliefs, the coroner shall not remove any specimens, including, but not limited to, tissues, organs, blood, or other bodily fluids, from the body of the deceased person unless removing those specimens from the body of the deceased person is a compelling public necessity. Except as otherwise provided in division (B)(3) of this section, if the coroner removes any specimens from the body of the deceased person, the coroner shall return the specimens, as soon as is practicable, to the person who has the right to the disposition of the body.

(3) The coroner may retain a DNA specimen for diagnostic, evidentiary, or confirmatory purposes.

(C) A cause of action shall not lie against any employee of a coroner's office for requesting, ordering, or performing an autopsy in good faith under the authority of this chapter.

Effective Date: 08-17-2006



Section 313.13 - Autopsy - blood test of operator of motor vehicle killed in accident.

(A) The coroner, any deputy coroner, an investigator appointed pursuant to section 313.05 of the Revised Code, or any other person the coroner designates as having the authority to act under this section may go to the dead body and take charge of it. Whether and when an autopsy is performed shall be determined under sections 313.121 and 313.131 of the Revised Code. If an autopsy is performed by the coroner, deputy coroner, or pathologists, a detailed description of the observations written during the progress of such autopsy, or as soon after such autopsy as reasonably possible, and the conclusions drawn from the observations shall be filed in the office of the coroner.

(B) If the office of the coroner is notified that a person who was the operator of a motor vehicle that was involved in an accident or crash was killed in the accident or crash or died as a result of injuries suffered in it, the coroner, deputy coroner, or pathologist shall go to the dead body and take charge of it and administer a chemical test to the blood of the deceased person to determine the alcohol, drug, or alcohol and drug content of the blood. This division does not authorize the coroner, deputy coroner, or pathologist to perform an autopsy, and does not affect and shall not be construed as affecting the provisions of section 313.131 of the Revised Code that govern the determination of whether and when an autopsy is to be performed.

Effective Date: 11-01-1992; 2008 HB529 04-07-2009



Section 313.131 - Autopsy contrary to deceased person's religious beliefs.

(A) As used in this section:

(1) "Friend" means any person who maintained regular contact with the deceased person, and who was familiar with the deceased person's activities, health, and religious beliefs at the time of the deceased person's death, any person who assumes custody of the body for burial, and any person authorized by written instrument, executed by the deceased person to make burial arrangements.

(2) "Relative" means any of the following persons: the deceased person's surviving spouse, children, parents, or siblings.

(B) The coroner, deputy coroner, or pathologist shall perform an autopsy if, in the opinion of the coroner, or, in his absence, in the opinion of the deputy coroner, an autopsy is necessary, except for certain circumstances provided for in this section where a relative or friend of the deceased person informs the coroner that an autopsy is contrary to the deceased person's religious beliefs, or the coroner otherwise has reason to believe that an autopsy is contrary to the deceased person's religious beliefs. The coroner has such reason to believe an autopsy is contrary to the deceased person's religious beliefs if a document signed by the deceased and stating an objection to an autopsy is found on the deceased's person or in his effects. For the purposes of this division, a person is a relative or friend of the deceased person if the person presents an affidavit stating that he is a relative or friend as defined in division (A) of this section.

(C)

(1) Except as provided in division (F) of this section, if a relative or friend of the deceased person informs the coroner that an autopsy is contrary to the deceased person's religious beliefs, or the coroner otherwise has reason to believe that an autopsy is contrary to the deceased person's religious beliefs, and the coroner concludes the autopsy is a compelling public necessity, no autopsy shall be performed for forty-eight hours after the coroner takes charge of the deceased person. An autopsy is a compelling public necessity if it is necessary to the conduct of an investigation by law enforcement officials of a homicide or suspected homicide, or any other criminal investigation, or is necessary to establish the cause of the deceased person's death for the purpose of protecting against an immediate and substantial threat to the public health. During the forty-eight hour period, the objecting relative or friend may file suit to enjoin the autopsy, and shall give notice of any such filing to the coroner. The coroner may seek an order waiving the forty-eight hour waiting period. If the coroner seeks such an order, the court shall give notice of the coroner's motion, by telephone if necessary, to the objecting relative or friend, or, if none objected, to all of the deceased person's relatives whose addresses or telephone numbers can be obtained through the exercise of reasonable diligence. The court may grant the coroner's motion if the court determines that no friend or relative of the deceased person objects to the autopsy or if the court is satisfied that any objections of a friend or relative have been heard, and if it also determines that the delay may prejudice the accuracy of the autopsy, or if law enforcement officials are investigating the deceased person's death as a homicide and suspect the objecting party committed the homicide or aided or abetted in the homicide. If no friend or relative files suit within the forty-eight hour period, the coroner may proceed with the autopsy.

(2) The court shall hear a petition to enjoin an autopsy within forty-eight hours after the filing of the petition. The Rules of Civil Procedure shall govern all aspects of the proceedings, except as otherwise provided in division (C)(2) of this section. The court is not bound by the Rules of Evidence in the conduct of the hearing. The court shall order the autopsy if the court finds that under the circumstances the coroner has demonstrated a need for the autopsy. If the court enjoins the autopsy, the coroner shall immediately proceed under section 313.14 of the Revised Code.

(D)

(1) If a relative or friend of the decedent informs the coroner that an autopsy is contrary to the deceased person's religious beliefs, or the coroner otherwise has reason to believe that an autopsy is contrary to the deceased person's religious beliefs, and the coroner concludes the autopsy is necessary, but not a compelling public necessity, the coroner may file a petition in a court of common pleas seeking a declaratory judgment authorizing the autopsy. Upon the filing of the petition, the court shall schedule a hearing on the petition, and shall issue a summons to the objecting relative or friend, or, if none objected, to all of the deceased person's relatives whose addresses can be obtained through the exercise of reasonable diligence. The court shall hold the hearing no later than forty-eight hours after the filing of the petition. The court shall conduct the hearing in the manner provided in division (C)(2) of this section.

(2) Each person claiming to be a relative or friend of the deceased person shall immediately upon receipt of the summons file an affidavit with the court stating the facts upon which the claim is based. If the court finds that any person is falsely representing himself as a relative or friend of the deceased person, the court shall dismiss the person from the action. If after dismissal no objecting party remains, and the coroner does not have reason to believe that an autopsy is contrary to the deceased person's religious beliefs, the court shall dismiss the action and the coroner may proceed with the autopsy. The court shall order the autopsy after hearing the petition if the court finds that under the circumstances the coroner has demonstrated a need for the autopsy. The court shall waive the payment of all court costs in the action. If the petition is denied, the coroner shall immediately proceed under section 313.14 of the Revised Code.

Any autopsy performed pursuant to a court order granting an autopsy shall be performed using the least intrusive procedure.

(E) For purposes of divisions (B), (C)(1), and (D)(1) of this section, any time the friends or relatives of a deceased person disagree about whether an autopsy is contrary to the deceased person's religious beliefs, the coroner shall consider only the information provided to him by the person of highest priority, as determined by which is listed first among the following:

(1) The deceased person's surviving spouse;

(2) An adult son or daughter of the deceased person;

(3) Either parent of the deceased person;

(4) An adult brother or sister of the deceased person;

(5) The guardian of the person of the deceased person at the time of death;

(6) A person other than those listed in divisions (E)(1) to (5) of this section who is a friend as defined in division (A)[(1)] of this section.

If two or more persons of equal priority disagree about whether an autopsy is contrary to the deceased person's religious beliefs, and those persons are also of the highest priority among those who provide the coroner with information the coroner has reason to believe that an autopsy is contrary to the deceased person's religious beliefs.

(F)

(1) Divisions (C)(1) and (2) of this section do not apply in any case involving aggravated murder, suspected aggravated murder, murder, suspected murder, manslaughter offenses, or suspected manslaughter offenses.

(2) This section does not prohibit the coroner, deputy coroner, or pathologist from administering a chemical test to the blood of a deceased person to determine the alcohol, drug, or alcohol and drug content of the blood, when required by division (B) of section 313.13 of the Revised Code, and does not limit the coroner, deputy coroner, or pathologist in the performance of his duties in administering a chemical test under that division.

Effective Date: 07-25-1990



Section 313.14 - Notice to relatives - disposition of property.

The coroner shall notify any known relatives of a deceased person who meets death in the manner described by section 313.12 of the Revised Code by letter or otherwise. The next of kin, other relatives, or friends of the deceased person, in the order named, shall have prior right as to disposition of the body of such deceased person. If relatives of the deceased are unknown, the coroner shall make a diligent effort to ascertain the next of kin, other relatives, or friends of the deceased person. The coroner shall take charge and possession of all moneys, clothing, and other valuable personal effects of such deceased person, found in connection with or pertaining to such body, and shall store such possessions in the county coroner's office or such other suitable place as is provided for such storage by the board of county commissioners. If the coroner considers it advisable, he may, after taking adequate precautions for the security of such possessions, store the possessions where he finds them until other storage space becomes available. After using such of the clothing as is necessary in the burial of the body, in case the cost of the burial is paid by the county, the coroner shall set at public auction the valuable personal effects of such deceased persons, found in connection with or pertaining to the unclaimed body, except firearms, which shall be disposed of as provided by section 313.141 of the Revised Code, and he shall make a verified inventory of such effects. Such effects shall be sold within eighteen months after the burial, or after delivery of such body in accordance with section 1713.34 of the Revised Code. All moneys derived from such sale shall be deposited in the county treasury. A notice of such sale shall be given in one newspaper of general circulation in the county, for five days in succession, and the sale shall be held immediately thereafter. The cost of such advertisement and notices shall be paid by the board upon submission of a verified statement therefore, certified to the coroner.

This section does not invalidate section 1713.34 of the Revised Code.

Effective Date: 08-19-1982



Section 313.141 - Disposition of firearms in personal effects of deceased person.

If firearms are included in the valuable personal effects of a deceased person who met death in the manner described by section 313.12 of the Revised Code, the coroner shall deliver the firearms to the chief of police of the municipal corporation within which the body is found, or to the sheriff of the county if the body is not found within a municipal corporation. The firearms shall be used for law enforcement purposes only or they shall be destroyed. Upon delivery of the firearms to the chief of police or the sheriff, the law enforcement officer to whom the delivery is made shall give the coroner a receipt for the firearms that states the date of delivery and an accurate description of the firearms.

Effective Date: 08-01-1976



Section 313.15 - Determination of responsibility for death.

All dead bodies in the custody of the coroner shall be held until such time as the coroner, after consultation with the prosecuting attorney, or with the police department of a municipal corporation, if the death occurred in a municipal corporation, or with the sheriff, has decided that it is no longer necessary to hold such body to enable him to decide on a diagnosis giving a reasonable and true cause of death, or to decide that such body is no longer necessary to assist any of such officials in his duties.

Effective Date: 10-01-1953



Section 313.16 - Laboratory examinations by coroner of another county.

In counties where no coroner's laboratory has been established or where the coroner's laboratory does not have the equipment or personnel to follow the protocol established in rules adopted by the director of health under section 313.122 of the Revised Code, the coroner may request a coroner of a county in which such a laboratory is established or that has a laboratory able to follow the director's protocol to perform necessary laboratory examinations, the cost of which shall be no greater than the actual value of the services of technicians and the materials used in performing such examination. Money derived from the fees paid for these examinations shall be kept in a special fund, for the use of the coroner's laboratory, from which fund replacements can be made. Such funds shall be used to purchase necessary supplies and equipment for the laboratory and to pay any associated costs incurred in the administration of this section at the coroner's discretion.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-01-1992; 2008 HB471 04-07-2009



Section 313.161 - Cost of autopsy when death occurred in another county.

Whenever an autopsy is performed, and the injury causing death occurred within the boundaries of a county other than the one in which the autopsy was performed, such other county shall pay the costs of the autopsy. The cost of such autopsy shall be no greater than the actual value of the services of the technicians and materials used. Money derived from the fees paid for such autopsies shall be credited to the coroner's laboratory fund created in section 313.16 of the Revised Code.

Effective Date: 11-06-1969



Section 313.17 - Subpoenas - oath and testimony of witnesses.

The coroner or deputy coroner may issue subpoenas for such witnesses as are necessary, administer to such witnesses the usual oath, and proceed to inquire how the deceased came to his death, whether by violence to self or from any other persons, by whom, whether as principals or accessories before or after the fact, and all circumstances relating thereto. The testimony of such witnesses shall be reduced to writing and subscribed to by them, and with the findings and recognizances mentioned in this section, shall be kept on file in the coroner's office, unless the county fails to provide such an office, in which event all such records, findings and recognizances shall be kept on file in the office of the clerk of the court of common pleas. The coroner may cause such witnesses to enter into recognizance, in such sum as is proper, for their appearance to give testimony concerning the matter. He may require any such witnesses to give security for their attendance, and, if any of them fails to comply with his requirements he shall commit such person to the county jail until discharged by due course of law. In case of the failure of any person to comply with such subpoena, or on the refusal of a witness to testify to any matter regarding which he may lawfully be interrogated, the probate judge, or a judge of the court of common pleas, on application of the coroner, shall compel obedience to such subpoena by attachment proceedings as for contempt. A report shall be made from the personal observation by the coroner or his deputy of the corpse, from the statements of relatives or other persons having any knowledge of the facts, and from such other sources of information as are available, or from the autopsy.

Effective Date: 08-06-1976



Section 313.18 - Disinterment of body.

The prosecuting attorney or coroner may order the disinterment of any dead body, under the direction and supervision of the coroner, and may authorize the removal of such body by the coroner to the quarters established for the use of such coroner, for the purpose of examination and autopsy.

Effective Date: 10-01-1953



Section 313.19 - Coroner's verdict the legally accepted cause of death.

The cause of death and the manner and mode in which the death occurred, as delivered by the coroner and incorporated in the coroner's verdict and in the death certificate filed with the division of vital statistics, shall be the legally accepted manner and mode in which such death occurred, and the legally accepted cause of death, unless the court of common pleas of the county in which the death occurred, after a hearing, directs the coroner to change his decision as to such cause and manner and mode of death.

Effective Date: 10-01-1953



Section 313.20 - Coroner's writs.

The coroner may issue any writ required by sections 313.01 to 313.22, of the Revised Code, to any constable of the county in which a body is found as described in section 313.12 of the Revised Code, or if the emergency so requires, to any discreet person of the county, and such person is entitled to receive for the services rendered the same fees as elected constables. Every constable, or other person so appointed, who fails to execute any warrant directed to him, shall forfeit and pay twenty-five dollars, which amount shall be recovered upon the complaint of the coroner, before any court having jurisdiction thereof. All such forfeitures shall be for the use of the county.

Effective Date: 08-26-1975



Section 313.21 - Tests for emergency involving suspected toxic substances or for law enforcement-related testing.

(A) The coroner may use or may allow the use of the coroner's laboratory and facilities for tests in an emergency involving suspected toxic substances or for law enforcement-related testing, and may direct his assistants and other personnel to perform such testing in addition to testing performed in execution of their duties as set forth in sections 313.01 to 313.22 of the Revised Code. Nothing in this division shall permit such testing except in compliance with state and federal quality assurance requirements for medical laboratories.

(B) The coroner shall keep a complete record of all chemical tests and other tests performed each fiscal year pursuant to division (A) of this section, the public agency, hospital, or person for whom the test was performed, and the cost incurred for each test. This record shall be kept in the office of the coroner.

Effective Date: 11-15-1991



Section 313.211 - Powers of coroner regarding dangerous drugs.

The coroner may secure, catalog, record, and, with the approval of the prosecuting attorney, destroy any dangerous drugs found at the scene of an investigation the coroner conducts, if the dangerous drugs are no longer needed for investigative or scientific purposes.

Effective Date: 2008 HB471 04-07-2009



Section 313.212 - Notice of death by overdose.

If the coroner determines that a drug overdose is the cause of death of a person, the coroner may provide a notice of the death to the state medical board. The coroner may include in the notice any information relating to the drug that resulted in the overdose, including the individual authorized under Chapter 4731. of the Revised Code to practice medicine or surgery, osteopathic medicine or surgery, or podiatric medicine or surgery who prescribed the drug to the decedent.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 313.22 - Rights of administrator or executor.

Sections 311.01 to 311.21, inclusive, of the Revised Code do not interfere with the rights of any appointed and qualified administrator or executor, but moneys and effects taken by the coroner shall be delivered to such administrator or executor, whether before or after return thereof to the probate court.

Effective Date: 10-01-1953



Section 313.23 - View of autopsy by interested person.

(A) As used in this section:

(1) "Interested person" means an employee of the coroner's office, a physician, dentist, nurse, professor at a medical school, medical student, medical resident, nursing student, an employee of a procurement organization, a member of a law enforcement agency, or any other person the coroner, in the coroner's discretion, determines is appropriate.

(2) " Procurement organization" has the same meaning as in section 2108.01 of the Revised Code.

(B) The coroner may allow an interested person to view an autopsy of a decedent without the interested person receiving permission to view the decedent's autopsy from the decedent's next of kin.

(C) No person who is under eighteen years of age and who is not an interested person may view an autopsy.

Effective Date: 08-17-2006; 2008 HB529 04-07-2009



Section 313.30 - Coroner to designate eye or tissue bank - immunity.

A coroner acting in good faith is not liable in damages for injury resulting from acting or attempting to act in accordance with sections 2108.01 to 2108.29 of the Revised Code regarding an anatomical gift.

Effective Date: 12-13-2000; 2008 HB529 04-07-2009



Section 313.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 315 - ENGINEER

Section 315.01 - Election and term of office.

There shall be elected quadrennially in each county a county engineer who shall assume office on the first Monday in January next after his election and shall hold such office for four years.

Effective Date: 10-01-1953



Section 315.02 - Eligibility for office of county engineer.

No person holding the office of clerk of the court of common pleas, sheriff, county treasurer, or county recorder is eligible to hold the office of county engineer. No person is eligible in any county as a candidate for such office or shall be elected or appointed thereto unless he is a registered professional engineer and a registered surveyor, licensed to practice in this state.

Effective Date: 10-27-1981



Section 315.03 - Bond of county engineer.

The county engineer, before entering upon the duties of his office, shall give bond, signed by a bonding or surety company authorized to do business in this state, or, at his option, signed by two or more freeholders having real estate in the value of double the amount of the bond, over and above all encumbrances to the state, in the sum of not less than two thousand nor more than ten thousand dollars as fixed by the board of county commissioners. Such surety company shall be approved by the board and the bond shall be conditioned for the faithful performance of such engineer's official duties.

The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bond, with the oath of office required by sections 3.22 and 3.23 of the Revised Code and Section 7 of Article XV, Ohio Constitution, and the approval of the board indorsed thereon, shall be deposited with the county treasurer and kept in his office.

Effective Date: 10-01-1953



Section 315.04 - [Repealed].

Effective Date: 10-12-1961



Section 315.05 - Delivery of effects to successor in office.

On leaving office, the county engineer shall deliver to his successor all books, papers, and other property and effects belonging to such office. In case of the failure of such engineer to do so, an action may be brought by his successor for the delivery of such property and effects, and for a forfeiture of five hundred dollars.

If the successor to such engineer recovers in such action, he shall have judgment for the articles so withheld, or for their value, and for any sum not more than five hundred dollars that the jury or the court assesses as a forfeiture.

Effective Date: 10-01-1953



Section 315.06 - Removal of engineer by civil action.

Any person may bring a civil action in the court of common pleas against the county engineer, alleging such engineer's incapacity, misconduct in office, or neglect of duty. A copy of the petition with the summons shall be served on such engineer. Such cause shall have precedence over other business, and, if upon trial thereof, the court finds an engineer guilty of any of the charges, by the judgment of the court he shall be removed from office.

Effective Date: 10-01-1953



Section 315.07 - Action on engineer's bond.

Any person injured by the misconduct or neglect of the county engineer or his deputy may bring an action on the official bond of such engineer or deputy and recover judgment for any loss or damage sustained by reason of such misconduct or neglect.

Effective Date: 10-01-1953



Section 315.08 - Duties of county engineer.

The county engineer shall perform for the county all duties authorized or declared by law to be done by a registered professional engineer or registered surveyor, except those duties described in sections 307.37 and 307.38 and Chapters 343., 6103., and 6117. of the Revised Code. The engineer shall prepare all plans, specifications, details, estimates of cost, and submit forms of contracts for the construction, maintenance, and repair of all bridges, culverts, roads, drains, ditches, roads on county fairgrounds, and other public improvements, except buildings, constructed under the authority of any board within and for the county. The engineer shall not be required to prepare plans, specifications, details, estimates of costs, or forms of contracts for emergency repairs authorized under section 315.13 of the Revised Code, unless the engineer determines them necessary.

Effective Date: 06-30-1991; 03-29-2005



Section 315.09 - [Repealed].

Effective Date: 10-27-1981



Section 315.10 - County maintenance engineer.

The county engineer may designate one of his deputies as county maintenance engineer. Such deputy shall be a person experienced in the maintenance and repair of roads, and he shall, acting under the general direction and supervision of the engineer, have charge of all road maintenance and repair work carried forward under the supervision of the engineer.

The engineer, when authorized by the board of county commissioners, shall appoint maintenance supervisors to have charge of the maintenance of improved highways within districts established by the board and engineer and containing not less than ten miles of improved county roads. The supervisor shall act under the direction of the engineer, and the engineer, when authorized by the board, shall establish a patrol or gang system of maintenance under the direct charge of such supervisors. The compensation of such supervisors shall be fixed upon a per diem basis by the board, and shall be paid out of the road repair or county road fund, upon the approval of the engineer.

Effective Date: 10-27-1981



Section 315.11 - Office of county engineer.

(A) The county engineer shall keep the engineer's office in the county seat, or at another location as provided in division (B) of this section, in such rooms as are provided by the board of county commissioners, and which shall be furnished with all necessary cases and other suitable articles at the expense of the county. Such office shall also be furnished with all tools, instruments, books, blanks, and stationery necessary for the proper discharge of the official duties of such engineer. The cost and expense of such equipment shall be allowed and paid from the general fund of the county upon the approval of the board. The engineer and each assistant and deputy of such engineer shall be allowed reasonable and necessary expenses, incurred in the performance of official duties.

(B) With the consent of the county engineer, the board of county commissioners may provide by resolution for establishment of the primary office of the county engineer at a location outside the county seat. The adoption of the resolution and the location of the engineer's primary office shall be entered on the journal of the board. The board shall give reasonable public notice of its action taken pursuant to this division in accordance with division (F) of section 121.22 of the Revised Code.

Effective Date: 08-05-1998



Section 315.12 - Office to be maintained partially from motor vehicle taxes.

(A) Two thirds of the cost of operation of the office of county engineer, including the salaries of all of the employees and the cost of the maintenance of such office as provided by the annual appropriation made by the board of county commissioners for such purpose, shall be paid out of the county's share of the fund derived from the receipts from motor vehicle licenses, as distributed under section 4501.04 of the Revised Code, and from the county's share of the fund derived from the motor vehicle fuel tax as distributed under section 5735.27 of the Revised Code.

(B) Where employees of the county engineer are temporarily assigned to perform engineering and plan preparation work on a bond-financed project, their salaries and expenses for such work may be paid from the proceeds from the sale of such bonds, instead of from the fund as provided in division (A) of this section, from whence their salaries and expenses are ordinarily paid.

Effective Date: 11-09-1959



Section 315.13 - Emergency repairs - county engineer's emergency repair fund.

The county engineer shall make all emergency repairs on all roads, bridges, and culverts in the county, including state highways, and shall keep on hand at all times a supply of material for the purposes of making such repairs. Upon report to the engineer of any road or bridge in the county needing immediate attention, such engineer shall, if he deems it an emergency repair, proceed at once to make such repair by force account, without preparing plans, specifications, estimates of cost, or forms of contract.

The board of county commissioners may appropriate a sum of money each year sufficient to enable the county engineer to carry out this section. Such sum shall constitute the "county engineer's emergency repair fund." All expenses incurred in employing extra help or in purchasing materials used in such repairs shall be paid from such fund on vouchers signed by the engineer.

Necessary repairs, the total cost of which is not more than five thousand dollars, shall be deemed as necessary for emergency repairs.

Effective Date: 10-27-1981



Section 315.14 - Inspection - records - surveys.

The county engineer shall be responsible for the inspection of all public improvements made under authority of the board of county commissioners. The engineer shall keep in suitable books a complete record of all estimates and summaries of bids received and contracts for the various improvements, together with the record of all estimates made for payments on that work. The engineer shall make all surveys required by law, shall perform all necessary services to be performed by a registered surveyor or registered professional engineer in connection with the construction, repair, or opening of all county roads or ditches constructed under the authority of the board, and shall perform other duties as the board requires, provided that the duties described in sections 307.37 and 307.38 and Chapters 343., 6103., and 6117. of the Revised Code shall be performed only pursuant to an agreement between the county engineer and the board. An agreement of that type may provide for the county engineer's performance of duties described in one or more of those sections or chapters, and may provide for the county engineer's performance of all duties imposed upon a county sanitary engineer under Chapters 6103. and 6117. of the Revised Code or only the duties imposed upon a county sanitary engineer under Chapter 6117. of the Revised Code in relation to drainage. The board shall determine the compensation for performance of the relevant duties described in sections 307.37 and 307.38 and Chapters 343., 6103., and 6117. of the Revised Code and shall pay the county engineer from funds available under the applicable section or chapter or from the general fund of the county. The performance of the relevant duties described in sections 307.37 and 307.38 and Chapters 343., 6103., and 6117. of the Revised Code shall not constitute engaging in the private practice of engineering or surveying.

Effective Date: 03-12-2001; 03-29-2005



Section 315.15 - Examination of witnesses.

When a county engineer or his deputy is called upon to make a survey to be offered as evidence, the adverse party having notice of the time of the making of such survey, the county engineer or deputy, upon application of either party to the cause of action, shall administer an oath to any witness brought to prove any corner or line of such survey, or the existence of any natural or artificial object or mark which is necessary to identify any corner or line of such survey. Such testimony shall be reduced to writing, subscribed by the witnesses, and return thereof made to the court with the return of the survey.

Effective Date: 10-01-1953



Section 315.16 - Calculation of contents of tract of land.

When a survey or calculation is to be used as evidence, all calculations, by the county engineer or other person, to ascertain the contents of a tract of land shall be made by latitude and departure. On such plat, the person making such survey or calculation shall note the variation of the magnetic needle from the original course of such survey.

Effective Date: 10-01-1953



Section 315.17 - Survey of land in two counties.

When a tract of land is situated in two or more counties, or when the beginning of the entry or survey on which such tract of land depends is in a different county from that in which part of such tracts of land are, the court of common pleas, in either of such counties, may issue an order of survey to the county engineer of either of such counties, who shall survey such tract of land and run and lay down the entry or survey lines necessary to establish it.

Effective Date: 10-01-1953



Section 315.18 - Survey of lands sold for taxes.

On the application of any person producing to the county engineer a certificate from the proper officer, the engineer or the engineer's deputy may survey all lands that have been sold for taxes, which lie within the engineer's county. When a portion of any land or lot has been sold for taxes, and, after the sale and before a survey of the land or lot, the land or lot is set off to another county by the erection of a new county or change of county lines, the engineer of the county in which the sale was made may make the survey, and the county auditor of the same county shall make the deed.

Effective Date: 10-01-1953; 03-29-2005



Section 315.19 - [Repealed].

Effective Date: 10-27-1981



Section 315.20 - [Repealed].

Effective Date: 04-04-1985



Section 315.21 - Court may appoint a person to resurvey lands.

When it appears that the county engineer is interested in a survey, the title of which is disputed before the court of common pleas, or if such engineer is not commissioned and qualified, the court shall direct the resurvey to be made by a capable disinterested person, who shall return such resurvey to the court, on oath.

Effective Date: 10-01-1953



Section 315.22 - Survey as evidence.

No survey made by the county engineer or his deputy, unless made by an order of the court of common pleas, or made in accordance with sections 315.15 to 315.18 of the Revised Code, shall be considered evidence.

Effective Date: 04-04-1985



Section 315.23 - Acknowledgments by engineer.

The county engineer shall have the same power as judges of county courts to take and certify the acknowledgments of deeds, mortgages, powers of attorney, and other instruments affecting real estate, to administer oaths, and to take and certify affidavits and depositions.

Effective Date: 02-14-1967



Section 315.24 - Field notes.

When so directed by the board of county commissioners, the county engineer shall procure from any office in this state where it may be procured, a certified plat, together with the field notes of the corners and bearing trees to each section, quarter section, lot, or original survey in his county, and cause it to be preserved in a book provided by him for that purpose, which book shall be deposited in the office of the engineer for the use of the landholders in such county. A certified copy from such book by the engineer shall be received as prima-facie evidence in all cases in which the original would be received.

The expenses incurred by reason of this section shall be paid from the county treasury on the warrant of the county auditor.

Effective Date: 10-01-1953



Section 315.25 - Record to be kept by county engineer.

The county engineer shall make and keep, in a book provided for that purpose, an accurate record of all surveys made by him or his deputies for the purpose of locating any land or road lines, or fixing any corner or monument by which it may be determined, whether official or otherwise. Such surveys shall include corners, distances, azimuths, angles, calculations, plats, and a description of the monuments set up, with such references thereto as will aid in finding the names of the parties for whom the surveys are made, and the date of making such surveys. Such book shall be kept as a public record by the engineer at his office, and it shall be at all proper times open to inspection and examination by all persons interested therein. Any other surveys made in the county by competent surveyors, certified by such surveyor to be correct and deemed worthy of preservation, may, by order of the board of county commissioners, be recorded by the engineer.

Effective Date: 10-01-1953



Section 315.251 - Minimum standards for boundary surveys.

(A) If a deed conveying title to real property is presented to the county auditor for transfer, and the deed contains a legal description for land that is a cut-up or split of the grantor's one or more existing parcels of land as shown in the county auditor's records, or if the legal description of the land conveyed in the deed is different from the legal description shown in the prior deed to the grantor, a boundary survey plat in conformity with the new description shall be submitted with the deed. The survey plat and description shall satisfy the minimum standards for boundary surveys promulgated by the board of registration for professional engineers and surveyors pursuant to Chapter 4733. of the Revised Code. If, in the opinion of the county engineer, the survey plat and description satisfy those standards, the county auditor shall accept the deed for transfer and a copy of the survey plat shall be filed in the county engineer's survey file for public inspection.

This section applies only if the requirements of this section are included in the standards governing conveyances of real property in the county adopted under section 319.203 of the Revised Code.

(B) Beginning on the effective date of this amendment, in the counties where the county engineer elects to engage in the private practice of engineering or surveying under division (B) of section 325.14 of the Revised Code the county auditor of that county shall designate another engineer who is registered under Chapter 4733. of the Revised Code and who is employed in the same county engineer's office to perform the duty of the county engineer under division (A) of this section or to exercise or perform any authority or duty of the county engineer under section 319.203 of the Revised Code if the county engineer reasonably believes that the performance of that duty or exercise of that authority by the county engineer would constitute a violation of Chapter 102. of the Revised Code or any other similar civil or criminal statute. Pursuant to this authorization, the designee engineer shall act in the place of the county engineer. Neither the county engineer nor the designee engineer shall discuss any matter reasonably related to this authorization. Any act in compliance with this section is not a violation of Chapter 102. of the Revised Code or any other similar statute.

Division (B) of this section applies only to a county engineer holding office on the effective date of this amendment during such time as the person continues to serve that term or an immediately consecutive term of office as a county engineer.

Effective Date: 1996 SB287 03-13-1997; 1996 SB262 03-18-1997



Section 315.26 - Engineer to transcribe records.

When ordered to do so by the board of county commissioners, the county engineer shall transcribe any dilapidated maps and the records of plats and field notes of surveys from the records of the court of common pleas, probate court, or any other court, or from the office of the county auditor, county recorder, or other office in the state where they may be procured, into suitable books, which shall be placed among the records of the engineer's office and made a part of such records, and they shall have the same validity and legal effect as similar records in his office.

Effective Date: 10-01-1953



Section 315.27 - Indexes to records of county engineer.

Unless otherwise ordered by the board of county commissioners, the county engineer shall make and keep up, in a manner convenient for reference, complete indexes to all the records in his office, alphabetically arranged by townships. Such indexes shall contain in their several columns the number or name of the original survey, section, tract, or lot in which such survey is located, the date of the execution thereof, the name of the surveyor making it, and the name of the party for whom the survey was made. The board may at any time during the progress of the work provided for in this section discontinue such work.

Effective Date: 10-01-1953



Section 315.28 - Survey of corners.

Any person who owns or is interested in a tract of land within this state, any corner or line of which has become lost or uncertain, or is in danger of becoming lost or uncertain by the removal, destruction, defacement, or perishing condition of any corner, witness or line tree, monument, or other cause, may call on the county engineer of the county in which the land lies to make a survey of such land, and may cause to be planted at any corner, or at proper places in any line thereof, a stone or post, noting particularly the situation and condition of the original corner trees or monuments called for in the original survey, if found, and of all other trees or monuments which it may be important or advisable to note, and of all the places of notoriety over or by which the lines of such survey pass.

If it is a single tract divided by a county line, such person may call on the engineer of any county in which a part of such tract lies. The engineer shall make out a plat and certificate of such survey, under his hand, noting the names of the chainmen, markers, and other assistants in such survey, and of all other persons present at the planting of any stone or post. The engineer shall also note the variation of the compass from the original calls at the time of making such survey.

Effective Date: 10-01-1953



Section 315.29 - Establishment of corners.

When the corners of a survey as provided in section 315.28 of the Revised Code have been destroyed, the owner of such survey or of other lands, the title of which is affected by the loss of any such corner, may call on the engineer of the county in which the land is situated, who shall attend on the ground where it is intended to establish such corners, at such time as the applicant appoints. The engineer shall issue a subpoena, directed to any constable or other person fit to execute it, to cause such witnesses, from outside as well as within his county, as the person demanding such warrant or other interested person requires, to come before him. The engineer shall examine such witnesses on oath, touching the existence and situation of such corners, or any other matter in relation to the entry or survey of such land, and he shall take the testimony in writing which shall be signed by the witnesses and certified and signed by the engineer. In making a survey of the land and planting stones or posts at the corners, as provided in section 315.28 of the Revised Code, the engineer shall have reference to and be governed by the depositions so taken, and shall specify them in his certificate of survey, in which shall also be mentioned the names of the persons present at the planting of any cornerstone or post. No person who resides outside the county where such depositions are to be taken shall be bound to attend unless traveling fees, both going and returning, and for one day's attendance, have been tendered him. No witness attending from outside the county shall be obliged to attend more than one day unless additional fees for such attendance are tendered.

Effective Date: 10-01-1953



Section 315.30 - Notice of taking depositions.

Previous to taking depositions as provided by section 315.29 of the Revised Code, at least twenty days' notice shall be given to the owner, his agent or attorney, if known, who has adjoining lands. If such owner, agent, or attorney is not known, or resides out of this state, the applicant shall give notice of his intention to take depositions at a certain time and place, by advertisement for six consecutive weeks, in a public newspaper published in the county where the land lies. The last insertion of such notice shall be twenty days previous to the time of taking such depositions. In the notice a description of the adjoining lands shall be given. Evidence of the notice shall be furnished the engineer prior to his taking any deposition. With his proceedings, which shall be in writing, the engineer shall return the original notices with the evidence of their having been served, and a copy of the advertisement with evidence of publication. Such advertisement and evidence of publication shall be recorded with the survey and depositions.

Effective Date: 10-07-1977



Section 315.31 - Record of plat.

Any county engineer making surveys under sections 315.28 to 315.30, inclusive, of the Revised Code, shall record the plat and certificate of such surveys in a book kept by him for that purpose, together with the depositions, notices, advertisements, and the evidence in relation to such depositions, notices, and advertisements, and shall, on demand, deliver the original plat and certificate of the survey to the person at whose instance such survey was made or depositions taken.

Effective Date: 10-01-1953



Section 315.32 - Plat or certified copy and deposition evidence - exception.

The plat and certificate made by any county engineer, or the depositions taken by such engineer, as provided by sections 315.28 to 315.31, inclusive, of the Revised Code, or a certified copy of such plat, certificate, or depositions from the engineer's office shall be evidence in any court in any cause in which the title of any land to which they apply is affected, but the depositions of witnesses so recorded shall only be received when such witnesses are dead or outside the jurisdiction of the court.

Effective Date: 10-01-1953



Section 315.33 - Fees of engineer.

County engineers, chainmen, and markers shall receive a fee for services rendered under sections 315.28 to 315.32 of the Revised Code, but the fee shall not exceed the actual cost incurred by the county for labor, equipment, and materials. Witnesses shall receive the same fees and mileage as allowed by section 2335.06 of the Revised Code. All such expenses shall be paid by the persons applying for a survey and depositions, who may recover, from the persons owning the adjoining lands that are benefited by the perpetuation of such testimony, their equal proportion of the expense incurred in obtaining such evidence.

Effective Date: 10-27-1981



Section 315.34 - Establishment of surveyed or agreed corners.

Within his own county, a county engineer may call before him, examine on oath, and take in writing the testimony of any witnesses for the establishment of any surveyed or agreed corner of the lands of any person who applies to him, after notice has been given to the person holding adjoining lands, as required in taking testimony for the establishment of old or decayed corners of land by section 315.30 of the Revised Code. The taking of testimony under this section shall be under the same regulations and restrictions and in the same manner as provided by sections 315.28 to 315.33, inclusive, of the Revised Code.

Testimony taken under this section shall have the same effect in law as evidence taken to perpetuate old or decayed corners under such sections. The engineer, other officers, and witnesses are entitled to demand and receive from the persons interested in the surveys and establishment of corners, under this section, the same fees as are allowed by section 315.33 of the Revised Code for similar services.

Effective Date: 10-01-1953



Section 315.35 - Dilapidated records may be transcribed.

The county engineer may transcribe any dilapidated maps, records of plats, and field notes of surveys in his office if such work is directed by the board of county commissioners, into suitable books, provided by him for that purpose and paid for from the county treasury, which shall be placed among the records in his office, made a part of such records, and have the same validity and legal effect as other similar records in his office.

Effective Date: 10-01-1953



Section 315.36 - Copies of transcribed records as evidence.

After dilapidated maps, records of plats, and field notes or surveys have been transcribed and placed among the other records, as provided in section 315.35 of the Revised Code, copies thereof, certified by the county engineer, shall be received in evidence in the same manner, and shall have the same force and effect as is given to copies of other records of maps, records of plats, and field notes of surveys.

Effective Date: 10-01-1953



Section 315.37 - Report of trespasses on public lands.

When it comes to the knowledge of a county engineer that a trespass has been committed on any canal lands or on any lands appropriated by congress for the support of schools or for ministerial purposes of this state, he shall immediately ascertain the extent of such trespass, the names of the trespassers and of witnesses to such trespass, and report them to the prosecuting attorney. For such services the engineer shall be paid such compensation as the court allows from fines collected for such trespass and from the proceeds of sales of timber seized by the prosecuting attorney.

Effective Date: 11-21-1969



Section 315.38 - [Repealed].

Effective Date: 01-01-1974



Section 315.39 - Damages for interference.

Any person violating section 2921.31 of the Revised Code shall be liable for all damages sustained by any other person by the hindrance of the county engineer or his deputy, and all expenses and costs that accrue in consequence of the attendance of the sheriff, who, upon the call of such engineer or deputy, shall accompany and protect him.

Effective Date: 06-13-1975



Section 315.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 317 - RECORDER

Section 317.01 - County recorder - election and term.

There shall be elected quadrennially in each county a county recorder, who shall assume office on the first Monday in January next after his election and shall hold such office for a period of four years.

Effective Date: 10-01-1953



Section 317.02 - Bond of county recorder - oath.

Before entering upon the duties of his office, the county recorder shall give a bond, conditioned for the faithful discharge of the duties of his office, signed by a bonding or surety company authorized to do business in this state, or, at his option, by two or more freeholders having real estate in the value of double the amount of the bond over and above all encumbrances to the state in the sum of not less than ten thousand dollars, the surety company and the amount of the bond to be approved by the board of county commissioners. The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bond, with the oath of office required by sections 3.22 and 3.23 of the Revised Code, and by Section 7 of Article XV, Ohio Constitution, and the approval of the board indorsed thereon, shall be deposited with the county treasurer.

Effective Date: 03-18-1969



Section 317.03 - Location of office.

The office of the county recorder shall be kept in such rooms at the county seat as the board of county commissioners provides.

Effective Date: 10-01-1953



Section 317.04 - Official seal.

The county recorder shall keep a seal of office, to be procured at the expense of the county, which he shall affix to all his certificates attached to copies of records.

Effective Date: 10-01-1953



Section 317.05 - Deputies.

The county recorder may appoint deputies to aid him in the performance of his duties. Such appointment or removal shall be in writing and filed with the county treasurer. The recorder and his sureties shall be responsible for his deputies' neglect of duty or misconduct in office. Before entering upon the discharge of their duties such deputies shall take the oath of office as prescribed in section 317.02 of the Revised Code.

Effective Date: 08-30-1957



Section 317.06 - Continuing education.

(A) Each county recorder who is newly elected to a full term of office shall attend and successfully complete at least fifteen hours of continuing education courses during the first year of the recorder's term of office and complete at least another eight hours of such courses each year of the remaining term. Each county recorder who is elected to a subsequent term of office shall attend and successfully complete at least eight hours of such courses in each year of any subsequent term of office. To be counted toward the continuing education hours required by this section, a course must be approved by the Ohio recorders' association. Any county recorder who teaches an approved course shall be entitled to credit for the course in the same manner as if the county recorder had attended the course.

The Ohio recorders' association shall record and, upon request, verify the completion of required course work for each county recorder and issue a statement to each county recorder of the number of hours of continuing education the county recorder has successfully completed. Each year the association shall send a list of the continuing education courses, and the number of hours each county recorder has successfully completed, to the auditor of state and shall provide a copy of this list to any other individual who requests it.

The association shall issue a "failure to complete notice" to any county recorder required to complete continuing education courses under this section who fails to successfully complete at least fifteen hours of continuing education courses during the first year of the county recorder's first term of office or to complete a total of at least thirty-nine hours of such courses, including the fifteen hours completed in the first year of the first term, by the end of that term. The association shall issue a "failure to complete notice" to any county recorder required to complete continuing education courses under this section who fails to successfully complete at least eight hours of continuing education courses each year of any subsequent term of office or to complete a total of at least thirty-two hours of such courses, by the end of that subsequent term. The notice is for informational purposes only and does not affect any individual's ability to hold the office of county recorder.

(B) Each board of county commissioners shall approve, from money appropriated to the county recorder, a reasonable amount requested by the county recorder of its county to cover the costs the county recorder must incur to meet the requirements of division (A) of this section, including registration fees, lodging and meal expenses, and travel expenses.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-12-1961



Section 317.07 - Delivery of seal, books, and records to successor.

On going out of office, each county recorder shall deliver to his successor the seal of office, all books, records, and other instruments of writing belonging to the office, and take his receipt for them. In case of the death of the recorder, his personal representatives shall deliver such seal, books, records, and papers to his successor in office.

Effective Date: 10-01-1953



Section 317.08 - Records to be kept by county recorder.

(A) Except as provided in divisions (C) , (D), and (E) of this section, the county recorder shall keep six separate sets of records as follows:

(1) A record of deeds, in which shall be recorded all deeds and other instruments of writing for the absolute and unconditional sale or conveyance of lands, tenements, and hereditaments; all notices as provided in sections 5301.47 to 5301.56 of the Revised Code; all judgments or decrees in actions brought under section 5303.01 of the Revised Code; all declarations and bylaws, and all amendments to declarations and bylaws, as provided in Chapter 5311. of the Revised Code; affidavits as provided in sections 5301.252 and 5301.56 of the Revised Code; all certificates as provided in section 5311.17 of the Revised Code; all articles dedicating archaeological preserves accepted by the director of the Ohio historical society under section 149.52 of the Revised Code; all articles dedicating nature preserves accepted by the director of natural resources under section 1517.05 of the Revised Code; all agreements for the registration of lands as archaeological or historic landmarks under section 149.51 or 149.55 of the Revised Code; all conveyances of conservation easements and agricultural easements under section 5301.68 of the Revised Code; all instruments extinguishing agricultural easements under section 901.21 or 5301.691 of the Revised Code or pursuant to terms of such an easement granted to a charitable organization under section 5301.68 of the Revised Code; all instruments or orders described in division (B)(2)(b) of section 5301.56 of the Revised Code; all no further action letters issued under section 122.654 or 3746.11 of the Revised Code; all covenants not to sue issued under section 3746.12 of the Revised Code, including all covenants not to sue issued pursuant to section 122.654 of the Revised Code; any restrictions on the use of property contained in a no further action letter issued under section 122.654 of the Revised Code, any restrictions on the use of property identified pursuant to division (C)(3)(a) of section 3746.10 of the Revised Code, and any restrictions on the use of property contained in a deed or other instrument as provided in division (E) or (F) of section 3737.882 of the Revised Code; any easement executed or granted under section 3734.22, 3734.24, 3734.25, or 3734.26 of the Revised Code; any environmental covenant entered into in accordance with sections 5301.80 to 5301.92 of the Revised Code; all memoranda of trust, as described in division (A) of section 5301.255 of the Revised Code, that describe specific real property; and all agreements entered into under division (A) of section 1506.44 of the Revised Code;

(2) A record of mortgages, in which shall be recorded all of the following:

(a) All mortgages, including amendments, supplements, modifications, and extensions of mortgages, or other instruments of writing by which lands, tenements, or hereditaments are or may be mortgaged or otherwise conditionally sold, conveyed, affected, or encumbered;

(b) All executory installment contracts for the sale of land executed after September 29, 1961, that by their terms are not required to be fully performed by one or more of the parties to them within one year of the date of the contracts;

(c) All options to purchase real estate, including supplements, modifications, and amendments of the options, but no option of that nature shall be recorded if it does not state a specific day and year of expiration of its validity;

(d) Any tax certificate sold under section 5721.33 of the Revised Code, or memorandum of it, that is presented for filing of record.

(3) A record of powers of attorney, including all memoranda of trust, as described in division (A) of section 5301.255 of the Revised Code, that do not describe specific real property;

(4) A record of plats, in which shall be recorded all plats and maps of town lots, of the subdivision of town lots, and of other divisions or surveys of lands, any center line survey of a highway located within the county, the plat of which shall be furnished by the director of transportation or county engineer, and all drawings and amendments to drawings, as provided in Chapter 5311. of the Revised Code;

(5) A record of leases, in which shall be recorded all leases, memoranda of leases, and supplements, modifications, and amendments of leases and memoranda of leases;

(6) A record of declarations executed pursuant to section 2133.02 of the Revised Code and durable powers of attorney for health care executed pursuant to section 1337.12 of the Revised Code.

(B) All instruments or memoranda of instruments entitled to record shall be recorded in the proper record in the order in which they are presented for record. The recorder may index, keep, and record in one volume unemployment compensation liens, internal revenue tax liens and other liens in favor of the United States as described in division (A) of section 317.09 of the Revised Code, personal tax liens, mechanic's liens, agricultural product liens, notices of liens, certificates of satisfaction or partial release of estate tax liens, discharges of recognizances, excise and franchise tax liens on corporations, broker's liens, and liens provided for in sections 1513.33, 1513.37, 3752.13, 5111.022, and 5311.18 of the Revised Code.

The recording of an option to purchase real estate, including any supplement, modification, and amendment of the option, under this section shall serve as notice to any purchaser of an interest in the real estate covered by the option only during the period of the validity of the option as stated in the option.

(C) In lieu of keeping the six separate sets of records required in divisions (A)(1) to (6) of this section and the records required in divisions (D) and (E) of this section, a county recorder may record all the instruments required to be recorded by this section in two separate sets of record books. One set shall be called the "official records" and shall contain the instruments listed in divisions (A)(1), (2), (3), (5), and (6) and (D) and (E) of this section. The second set of records shall contain the instruments listed in division (A)(4) of this section.

(D) Except as provided in division (C) of this section, the county recorder shall keep a separate set of records containing all corrupt activity lien notices filed with the recorder pursuant to section 2923.36 of the Revised Code and a separate set of records containing all medicaid fraud lien notices filed with the recorder pursuant to section 2933.75 of the Revised Code.

(E)

(1) The county recorder shall keep a separate set of records containing all transfers, conveyances, or assignments of any type of tangible or intangible personal property or any rights or interests in that property if and to the extent that any person wishes to record that personal property transaction and if the applicable instrument is acknowledged before a notary public. If the transferor is a natural person, the notice of personal property transfer shall be recorded in the county in this state in which the transferor maintains the transferor's principal residence. If the transferor is not a natural person, the notice of personal property transfer shall be recorded in the county in this state in which the transferor maintains its principal place of business. If the transferor does not maintain a principal residence or a principal place of business in this state and the transfer is to a trustee of a legacy trust formed pursuant to Chapter 5816. of the Revised Code, the notice of personal property transfer shall be recorded in the county in this state where that trustee maintains a principal residence or principal place of business. In all other instances, the notice of personal property transfer shall be recorded in the county in this state where the property described in the notice is located.

(2) The records described in division (E)(1) of this section shall be maintained in or as part of the "official records" under division (C) of this section.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 07-20-2004; 12-30-2004; 10-01-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 317.081 - County and township zoning resolutions kept by recorder.

The county recorder shall keep county and township zoning resolutions, including text and maps, and amendments to them, in his office and make all these documents available for public inspection during normal business hours. By the fifteenth day of January each year, the county recorder shall notify the board of county commissioners and the board of township trustees of each township within the county of that board's duty under section 303.11, 303.12, 519.11, or 519.12 of the Revised Code to file zoning resolutions and amendments in the office of the county recorder. The fee provided in section 317.32 of the Revised Code shall be charged for each resolution and amendment filed in the office of the county recorder.

Effective Date: 01-01-1992



Section 317.082 - Social security number not to be included in document filed for recording.

(A) As used in this section, "preparer" means any mortgage company, bank, title agency, or other person responsible for filing documents with the office of a county recorder for recording under section 317.08 of the Revised Code.

(B) Except as provided in division (C) or (D) of this section, the preparer of any document to be recorded by a county recorder under section 317.08 of the Revised Code shall not include any individual's personal information in any document that is filed for recording in the office of the county recorder under that section. The county recorder shall not accept such a document for recording if it includes any individual's personal information. If a document presented for recording includes any individual's personal information and the county recorder refuses to accept that document for recording, the county recorder or the person who attempted to file the document with the county recorder may immediately redact the individual's personal information from the document.

The preparer is not liable in damages in a civil action for any harm an individual allegedly sustains as a result of the inclusion of the individual's personal information on a document in violation of this division if the preparer establishes as an affirmative defense that the preparer made a good faith effort to comply with this division. The county recorder and the county recorder's employees are immune from liability in damages in a civil action brought against the county recorder or an employee of the county recorder to recover damages for any harm an individual allegedly sustains as a result of the county recorder or an employee of the county recorder accepting a document that includes the individual's personal information in violation of this division, unless the county recorder or an employee of the county recorder accepted that document with malicious purpose, in bad faith, or in a wanton or reckless manner, or division (A)(6)(a) or (c) of section 2744.03 of the Revised Code applies.

(C) An individual who executes a document that must be filed by a preparer for recording in the office of the county recorder under section 317.08 of the Revised Code may execute an affidavit consenting to the inclusion of the individual's personal information in the document. If an individual executes an affidavit consenting to the inclusion of the individual's personal information in the document under this division, division (B) of this section does not apply to the preparer of the document or to the county recorder and the county recorder's employees.

(D) Division (B) of this section does not apply to any of the following:

(1) Any document that originates with any court or taxing authority;

(2) Any document that upon its filing for recording in the office of the county recorder under section 317.08 of the Revised Code constitutes a nonconsensual lien against an individual;

(3) Any publicly recorded document that is required by federal or state law to include an individual's social security number or personal information.

(E)

(1) This section does not apply to documents that were executed by an individual prior to September 28, 2006.

(2) This section, as amended by this amendment, does not apply to documents that were executed by an individual on or after September 28, 2006, and prior to the effective date of this amendment.

(F) As used in this section, "personal information" has the same meaning as in section 149.45 of the Revised Code.

Effective Date: 09-28-2006; 2008 HB46 09-01-2008



Section 317.09 - Recording and filing notices of federal tax liens - certificate of discharge or release - fee.

(A)

(1) Notices of liens for internal revenue taxes, of liens arising under section 107 of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2781, 42 U.S.C.A. 9607, as amended, and of any other lien in favor of the United States, as provided in the statutes of the United States or in any regulation adopted under those statutes, certificates discharging the liens, and certificates of release of the liens shall be filed for record, by mail or otherwise, in the office of the county recorder of the county in which the property subject to the lien is situated. If a duplicate copy of a notice of a lien or a certificate of discharge or release of a lien is provided, the recorder shall endorse on the copy the date and hour that the notice or certificate was received for filing and recording and shall return the copy, by mail or otherwise, to the district director of the internal revenue service of the Ohio district from which the notice or certificate originated, the regional administrator of the region of the United States environmental protection agency from which the notice or certificate originated, or the other official of the United States who originated the notice or certificate, whichever is applicable.

(2) Except as provided in division (B) of this section, when a notice of a lien in favor of the United States is filed, the recorder shall enter it in a book or an electronic or magnetic medium known as the "federal tax and other federal lien index," in alphabetical order, showing on one line the name and residence of the person named in the notice, the serial number or other identifying number of the notice, and the total amount of the lien. Except as provided in division (C) of this section, the recorder shall file and keep all original notices of liens in numerical order. Except as provided in division (C) of this section, when a certificate of discharge or release of any lien in favor of the United States is issued by the proper official of the United States or the official's delegate and is filed for record in the office of the recorder in which the original notice of the lien is filed, the recorder shall enter the certificate with the date of filing in the federal tax and other federal lien index on the line on which the notice of the lien so discharged or released is entered and permanently attach the original certificate of discharge or release to the original notice of the lien.

(B) If a county recorder records all instruments in two sets of record books pursuant to division (C) of section 317.08 of the Revised Code, notices of liens in favor of the United States and certificates discharging or releasing those liens that are filed with the recorder shall be recorded in the "official records" set of books.

(C) A county recorder may use any nonpaper electronic or magnetic medium specified in section 9.01 of the Revised Code to record the notices of liens and the certificates of discharge or release of liens covered by this section. If any of those mediums is used, an "original notice," for purposes of this section, shall mean the notice as originally recorded by the nonpaper electronic or magnetic medium, and the recorder, instead of permanently attaching an original certificate of discharge or release to the original notice, shall otherwise clearly indicate on the original notice that it has been discharged or released by the particular certificate. If such a recorder wishes to dispose of paper versions of the notices and certificates covered by this section because they are no longer needed in that format, the recorder shall request the county records commission to revise the county's schedule of records retention and disposal in accordance with section 149.38 of the Revised Code to provide for the disposal of those paper records.

(D) The county recorder shall receive a fee of five dollars for filing and indexing each notice of a lien filed pursuant to this section and shall receive a fee of three dollars for filing and indexing a certificate of discharge or release of the lien. The fees provided for in this division shall be collected at the time that the notice or certificate is presented in the office of the recorder.

Effective Date: 07-20-2004; 07-20-2006



Section 317.10 - County recorder shall record certified copy of matter in bankruptcy - fees.

The county recorder shall record any certified copy of any matter in reference to bankruptcy, which any act of congress provides for, as being necessary to be filed in the county wherein lands of the bankrupt are situated, in order to be notice of such bankruptcy. Such certified copy shall be recorded in the record of deeds and indexed in the same manner as deeds, in the name of the bankrupt as grantor, and in the name of the trustee in bankruptcy, or receiver, as grantee. The recorder shall be paid the same fees for recording such certified copy as is provided in section 317.32 of the Revised Code.

Effective Date: 10-01-1953



Section 317.11 - Names printed or typed on instruments before recording when signatures illegible.

No instrument by which the title to real estate or personal property or any interest therein or lien thereon, is conveyed, created, encumbered, assigned, discharged, canceled or otherwise disposed of, shall be received for record of filing by the county recorder, if the signatures of the persons signing such instrument are illegibly written, unless the name of each person who in any capacity signed such instrument, and whose written signature is illegible, is legibly printed, typewritten, or stamped upon such instrument immediately beneath the signature of such person. The recorder shall receive any such instrument for record or filing, although it does not comply with this paragraph, if the name of each such person appears elsewhere in the instrument legibly printed, typewritten, or stamped, or if there is written on or attached to the instrument, for record, an affidavit of some person having personal knowledge of the facts, which affidavit states the correct name of the person whose signature was illegibly written and whose name was not printed, typewritten, or stamped thereon.

Whenever, in this section it is required that the name of a person be printed, typewritten, or stamped upon such instrument immediately beneath the signature of such person, such signature shall be written upon the instrument directly preceding or above the printed, typewritten, or stamped name. Such printed, typewritten, or stamped name shall not be superimposed upon the signature so as to render either illegible. Any such instrument shall be entitled to be received for record or filing if the printed, typewritten, or stamped name and signature are deemed by the recorder to be so placed upon such instrument as to render the connection between the two apparent. Any instrument received and recorded or filed by a recorder is conclusively presumed to comply with the requirements of this section, which shall be in addition to the requirements imposed by any other law relating to the recording of instruments.

This section does not apply to any instrument executed prior to October 11, 1945, nor to the following: Any decree, order, judgment, or writ of any court; any will, or death certificate; any instrument executed or acknowledged outside this state. This section does not apply to any instrument upon which the signature itself is printed, typewritten, or stamped.

Effective Date: 10-01-1953



Section 317.111 - Name of preparer to appear on instrument.

No instrument by which the title to real estate or personal property, or any interest therein or lien thereon, is conveyed, created, encumbered, assigned, or otherwise disposed of, shall be received for record or filing by the county recorder unless the name of the person who, and governmental agency, if any, which, prepared such instrument appears at the conclusion of such instrument and such name is either printed, typewritten, stamped, or signed in a legible manner. An instrument is in compliance with this section if it contains a statement in the following form: "This instrument was prepared by (name)."

This section does not apply to any instrument executed prior to October 5, 1955, nor to the following: any decree, order, judgment, or writ of any court; any will or death certificate; any instrument executed or acknowledged outside of this state.

Effective Date: 01-10-1961



Section 317.112 - Further requirements for instruments.

(A) Each instrument by which the title to real estate or personal property, or by which any interest in or lien on real estate or personal property, is conveyed, created, encumbered, assigned, discharged, canceled, or otherwise disposed of, and that is presented to the county recorder for recording or filing shall satisfy each of the following requirements:

(1) The instrument shall be of a quality of paper that permits the legible reproduction of the instrument by photographic or microphotographic processes;

(2) The contents of the instrument shall be sufficiently legible to permit their reproduction by photographic or microphotographic processes.

(B)

(1) If an instrument that is described in division (A) of this section and that is presented for recording or filing does not satisfy each of the requirements of that division, the county recorder may prior to recording or filing the instrument require the person who presented the instrument for recording or filing to do either of the following:

(a) If the instrument presented was a copy of an original document, to substitute the original document for recording or filing if it satisfies the requirements of division (A) of this section;

(b) To prepare or cause to be prepared, and present for recording or filing a true copy of the instrument, which true copy shall be handwritten or typewritten, satisfy the requirements of division (A) of this section, and contain a certification of the person who prepared the true copy that it is a true copy of the instrument.

(2) The county recorder shall attach a true copy of an instrument that is presented for recording or filing pursuant to division (B)(1)(b) of this section to the instrument that was presented for recording or filing.

(3) The notice that is imparted by the recording or filing of an instrument is not affected if the county recorder accepts an instrument for recording or filing that subsequently is found not to satisfy each of the requirements of division (A) of this section.

(C) This section does not apply to wills or death certificates.

Effective Date: 01-01-1981



Section 317.113 - Certified complete English translation to accompany instrument.

The county recorder shall not accept for recording a deed or other instrument in writing that is executed or certified in whole or in part in a language other than the English language unless it complies with the requirements of sections 317.11, 317.111, and 317.112 of the Revised Code and is accompanied by a complete English translation certified as provided in this section. The translator of the deed or other instrument in writing shall certify that the translation is accurate and that the translator is competent to perform the translation. The translator shall sign and acknowledge the translation of the deed or other instrument in writing before a judge of a court of record in this state, a clerk of a court of record in this state, a county auditor, a county engineer, or a notary public.

A certificate of the translator that is substantially in the following form satisfies the requirements of this section:

"CERTIFICATE OF TRANSLATOR

The undersigned, ..............., hereby certifies that the document attached to this certificate and made a part of this certificate has been translated into English by the undersigned; that the translation is accurate; and that the undersigned is competent to perform the translation.

.....................................................

(Signature of Translator)

SSN: ............................................

State of ..........................

County of .......................

The foregoing certificate of translator has been acknowledged before me this ....... day of .........., ......

.........................................................

(Signature of Judge or Officer

Taking the Acknowledgment)"

This section does not apply to a deed or other instrument in writing executed or certified prior to August 20, 1996.

Effective Date: 02-01-2002



Section 317.114 - Standard format of instruments to be recorded.

(A) Except as otherwise provided in divisions (B) and (C) of this section, an instrument or document presented for recording to the county recorder shall have been prepared in accordance with all of the following requirements:

(1) Legible print size not smaller than a font size of ten;

(2) Minimum paper size of eight and one-half inches by eleven inches;

(3) Maximum paper size of eight and one-half inches by fourteen inches;

(4) Black or blue ink only;

(5) No use of highlighting;

(6) Margins of one-inch width on each side of each page of the instrument or document;

(7) A margin of one-inch width across the bottom of each page of the instrument or document;

(8) A three-inch margin of blank space across the top of the first page of each instrument or document to accommodate any certification or indorsement of the county engineer, county auditor, or county recorder, as may be required by law, with the right half of that margin being reserved for the indorsement of the county recorder required by section 317.12 of the Revised Code; and

(9) A one and one-half-inch margin of blank space across the top of each of the remaining pages of the instrument or document to accommodate any certification or indorsement of the county engineer, county auditor, or county recorder, as may be required by law.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, the county recorder shall accept for recording an instrument or document that does not conform to the requirements set forth in division (A) of this section but shall charge and collect the following additional fees for each such instrument or document: an additional base fee for the recorder's services of ten dollars and a housing trust fund fee of ten dollars, which shall be collected pursuant to section 317.36 of the Revised Code.

(2) The county recorder shall accept for recording an instrument or document that does not conform to the requirements set forth in division (A) of this section but shall not charge and collect the additional fees specified in division (B)(1) of this section for page numbers, hand-written, typed, or printed initials, bar codes, copyright information, trailing portions of signatures, plat description of any oil and gas well location or drilling unit or lease, or any other incidental information that is not essential to the recording process or to the legal validity of the instrument or document and that may appear in either of the side margins or in the bottom margin. In addition, notary stamps and seals and any signatures and initials that may appear within the instrument or document need not satisfy the font size requirement and no additional fees may be charged or collected by the county recorder for such a nonconformance.

(C) This section does not apply to any of the following:

(1) Any document that originates with any court or taxing authority;

(2) Any document authorized to be recorded under section 317.24 of the Revised Code;

(3) Any plat, as defined in section 711.001 of the Revised Code, that is required or authorized by the Revised Code to be recorded;

(4) Any document authorized to be recorded that originates from any state or federal agency;

(5) Any document executed before July 1, 2009.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 2008 HB525 07-01-2009



Section 317.12 - Indorsement on and receipt for deed - recording.

Upon the presentation of a deed or other instrument of writing for record, the county recorder shall indorse thereon the date, the precise time of its presentation, and a file number. Such file numbering shall be consecutive and in the order in which the instrument of writing is received for record, except financing statements, which shall have a separate series of file numbers and be filed separately, as provided by sections 1309.501 to 1309.527 of the Revised Code. Until recorded, each instrument shall be kept on file in the same numerical order, for easy reference. If required, the recorder shall, without fee, give to the person presenting such instrument a receipt naming the parties thereto, the date thereof, and a brief description of the premises. When a deed or other instrument is recorded, the recorder shall indorse on it the time when recorded, and the number or letter and page of the book in which it is recorded.

Effective Date: 07-01-2001



Section 317.13 - Duties of recorder.

(A) Except as otherwise provided in division (B) of this section, the county recorder shall record in the proper record, in legible handwriting, typewriting, or printing, or by any authorized photographic or electronic process, all deeds, mortgages, plats, or other instruments of writing that are required or authorized by the Revised Code to be recorded and that are presented to the recorder for that purpose. The recorder shall record the instruments in regular succession, according to the priority of presentation, and shall enter the file number at the beginning of the record. On the record of each instrument, the recorder shall record the date and precise time the instrument was presented for record. All records made, prior to July 28, 1949, by means authorized by this section or by section 9.01 of the Revised Code shall be deemed properly made.

(B) The county recorder may refuse to record an instrument of writing presented to the recorder for recording if the instrument is not required or authorized by the Revised Code to be recorded or the recorder has reasonable cause to believe the instrument is materially false or fraudulent. This division does not create a duty upon a recorder to inspect, evaluate, or investigate an instrument of writing that is presented for recording.

(C) If a person presents an instrument of writing to the county recorder for recording and the recorder, pursuant to division (B) of this section, refuses to record the instrument, the person may commence an action in or apply for an order from the court of common pleas in the county that the recorder serves to require the recorder to record the instrument. If the court determines that the instrument is required or authorized by the Revised Code to be recorded and is not materially false or fraudulent, it shall order the recorder to record the instrument.

Effective Date: 11-06-1996



Section 317.14 - Copy of record in one county may be recorded in another county.

When a deed, mortgage, power of attorney, or other instrument of writing, for the sale, conveyance, or encumbrance of lands, tenements, or hereditaments, situated in two or more counties in this state, has been recorded in one of such counties, or when a new county is organized and such lands, tenements, or hereditaments are situated within the new county, and the instrument has been recorded in the county from which the new county was taken, or when, by change of county lines, lands are transferred from one county to another and such instrument has been recorded in the county from which the lands were transferred, any person interested in such lands may procure from the county recorder a certified copy of the record and cause it to be recorded in any other county containing such lands, tenements, or hereditaments, in the same manner as the original instrument is required to be recorded. In making the record, such certificate shall be recorded with the copy, and the record of the copy and certificate shall have the same validity and legal effect as the record of the original instrument.

Effective Date: 10-01-1953



Section 317.15 - Copy of record in other cases.

When a deed or other instrument of writing for the sale, conveyance, or encumbrance of lands, tenements, or hereditaments, situated within this state, has been recorded in the proper records of a county of the state, other than the county in which they are situated, whether or not the county in which such instrument is recorded ever comprised a part of the territory in which such lands, tenements, and hereditaments are situated, any person interested therein may procure, from the records of the county in which the instrument is recorded, a certified copy of such record from the county recorder, with his seal of office affixed thereto, and cause it to be recorded in the county where such lands, tenements, or hereditaments lie, in the manner provided by section 5301.25 of the Revised Code. In making such record, the certificate shall have the same validity and legal effect as the record of other deeds and instruments of writing.

Effective Date: 10-01-1953



Section 317.16 - Force and effect of certified copies.

After copies of records have been recorded, as provided in sections 317.14 and 317.15 of the Revised Code, in the county in which such lands, tenements, or hereditaments lie, a copy of such record, certified by the county recorder of the county in which the premises are situated, shall be received in evidence in the same manner and have the same force and effect as if the record were of the original instrument.

Effective Date: 10-01-1953



Section 317.17 - Transcription of records of other counties.

When directed by the board of county commissioners to do so, the county recorder may transcribe in suitable books provided for that purpose, from the records of other counties, all deeds, mortgages, powers of attorney, and other instruments of writing, for the sale, conveyance, or encumbrance of lands, tenements, or hereditaments situated within his county. When transcribed, such records shall be part of the records of the county and have the same legal effect as other records of instruments of like kind recorded originally in his office. Copies of such records shall be received in evidence in the same manner and with the same effect as original records of like instruments.

Effective Date: 10-01-1953



Section 317.18 - Direct and reverse indexes.

At the beginning of each day's business, the county recorder shall make and keep up general alphabetical indexes, direct and reverse, of all the names of both parties to all instruments previously received for record by him. The volume and page where each such instrument is recorded may be omitted until it is actually recorded if the file number is entered in place of the volume or page. The indexes shall show the kind of instrument, the range, township, and section or the survey number and number of acres, or the permanent parcel number provided for under section 319.28 of the Revised Code, or the lot and sublot number and the part thereof, all as the case requires, of each tract, parcel, or lot of land described in any such instrument. The name of each grantor shall be entered in the direct index under the appropriate letter, followed on the same line by the name of the grantee, or, if there is more than one grantee, by the name of the first grantee followed by "and others" or its equivalent. The name of each grantee shall be entered in the reverse index under the appropriate letter, followed on the same line by the name of the grantor, or, if there is more than one grantor, by the name of the first grantor followed by "and others" or its equivalent.

As to notices of claims filed in accordance with sections 5301.51, 5301.52, and 5301.56 of the Revised Code, there shall be entered in the reverse index under the appropriate letter the name of each claimant, followed on the same line by the name of the present owner of title against whom the claim is asserted, if the notice contains the name of the present owner; or, if the notice contains the names of more than one such owner, there shall be entered the name of the first owner followed by "and others" or its equivalent.

In all cases of deeds, mortgages, or other instruments made by any sheriff, master commissioner, marshal, auditor, executor, administrator, trustee, or other officer, for the sale, conveyance, or encumbrance of any lands, tenements, or hereditaments, and recorded in the recorder's office, the recorder shall index the parties to such instrument under their appropriate letters, respectively, as follows:

(A) The names of the persons represented by such officer as owners of the lands, tenements, or hereditaments described in any such instruments;

(B) The official designation of the officer by whom such instrument was made;

(C) The individual names of the officers by whom such instrument was made.

In all cases of instruments filed in accordance with Chapter 5311. of the Revised Code, the name of each owner shall be entered in the direct index, under the appropriate letter, followed on the same line by the name of the condominium property, and the name of the condominium property shall be entered in the reverse index under the appropriate letter followed on the same line by the name of the owner of the property, or, if the instrument contains the names of more than one owner, there shall be entered the name of the first owner followed by "and others" or its equivalent.

Any general alphabetical index shall be commenced in conformity to this section, and whenever, in the opinion of the board of county commissioners, it becomes necessary to transcribe, on account of its worn out or incomplete condition, any volume of an index in use, such volume shall be revised and transcribed to conform with this section; except that in counties having a sectional index in conformity with section 317.20 of the Revised Code, such transcript shall be only a copy of the original.

Effective Date: 03-22-1989



Section 317.19 - Daily registers of deeds and mortgages.

The county recorder shall keep a daily register of deeds and a daily register of mortgages, in which he shall note, as soon as filed, in alphabetical order according to the names of the grantors, respectively, all deeds and mortgages affecting real estate, filed in his office. He shall keep such register in his office, and it shall be open to the inspection of the public during business hours. The recorder may destroy such daily register after the expiration of a period of ten years from the date of the last entry in such register.

Effective Date: 09-16-1957



Section 317.20 - Sectional indexes.

(A) When, in the opinion of the board of county commissioners, sectional indexes are needed and it so directs, in addition to the alphabetical indexes provided for in section 317.18 of the Revised Code, the board may provide for making, in books prepared for that purpose, sectional indexes to the records of all real estate in the county beginning with some designated year and continuing through the period of years that the board specifies. The sectional indexes shall place under the heads of the original surveyed sections or surveys, parts of a section or survey, squares, subdivisions, permanent parcel numbers provided for under section 319.28 of the Revised Code, or lots, on the left-hand page or on the upper portion of that page of the index book, the name of the grantor, then the name of the grantee, then the number and page of the record in which the instrument is found recorded, then the character of the instrument, and then a pertinent description of the interest in property conveyed by the deed, lease, or assignment of lease and shall place under similar headings on the right-hand page or on the lower portion of that page of the index book, beginning at the bottom, all the mortgages, liens, notices provided for in sections 5301.51, 5301.52, and 5301.56 of the Revised Code, or other encumbrances affecting the real estate.

(B) The compensation for the services rendered under this section shall be paid from the general revenue fund of the county, and no additional levy shall be made in consequence of the services.

(C) If the board of county commissioners decides to have sectional indexes made, it shall advertise for three consecutive weeks in one newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code for sealed proposals to do the work provided for in this section, shall contract with the lowest and best bidder, and shall require the successful bidder to give a bond for the faithful performance of the contract in the sum that the board fixes. The work shall be done to the acceptance of the auditor of state upon allowance by the board. The board may reject any and all bids for the work, provided that no more than five cents shall be paid for each entry of each tract or lot of land.

(D) When the sectional indexes are brought up and completed, the county recorder shall maintain the indexes and comply with division (E) of this section in connection with registered land.

(E)

(1) As used in division (E) of this section, "housing accommodations" and "restrictive covenant" have the same meanings as in section 4112.01 of the Revised Code.

(2) In connection with any transfer of registered land that occurs on and after March30, 1999, in accordance with Chapters 5309. and 5310. of the Revised Code, the county recorder shall delete from the sectional indexes maintained under this section all references to any restrictive covenant that appears to apply to the transferred registered land, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-30-1999



Section 317.201 - Notice index.

The county recorder shall maintain a book to be known as the "Notice Index." Separate pages of the book shall be headed by the original survey sections or surveys, or parts of a section or survey, squares, subdivisions, or the permanent parcel numbers provided for under section 319.28 of the Revised Code, or lots. In this book, there shall be entered the notices for preservation of claims presented for recording in conformity with sections 5301.51, 5301.52, and 5301.56 of the Revised Code. In designated columns, there shall be entered on the left-hand page:

(A) The name of each claimant;

(B) Next to the right, the name of each owner of title;

(C) The deed book number and page where the instrument containing the claim has been recorded;

(D) The type of claim asserted.

On the opposite page on the corresponding line, a pertinent description of the property affected as appears in such notice shall be entered.

Effective Date: 03-22-1989



Section 317.21 - Plats, records, and documents for use of county and municipal authorities.

Whenever the county recorder, county auditor, and county treasurer, or a majority of them, determines to provide, for the convenience of the various county officials and the more efficient performance of their duties, including those prescribed by sections 5309.01 to 5309.98 and 5310.01 to 5310.21, inclusive, of the Revised Code, plats, records, abstracts, books, copies of records, abstracts of records, existing or destroyed by fire or otherwise, or other documents or instruments affecting the title of any lands, tenements, or hereditaments within the county, they may acquire the same by purchase, lease, or rental. When acquired, such property shall be kept up and maintained in the office of the recorder or auditor, as such officials determine, and shall be at all times subject to the use, examination, and inspection of the public, and all officials of the county and the municipal corporations therein.

Effective Date: 10-01-1953



Section 317.22 - Prerequisites to recording.

No deed of absolute conveyance of land or any conveyance, absolute or otherwise, of minerals or mineral rights shall be recorded by the county recorder until:

(A) The conveyance presented to the recorder bears the stamp of the county auditor stating the conveyance has been examined and the grantor has complied with section 319.202 of the Revised Code;

(B) Such conveyance has been presented to the county auditor, and by the county auditor indorsed "transferred," or "transfer not necessary."

Before any real estate, the title to which has passed under the laws of descent, is transferred from the name of the ancestor to the heir at law or next of kin of such ancestor, or to any grantee of such heir or next of kin; and before any deed or conveyance of real estate made by any such heir or next of kin is presented to or filed for record by the recorder, the heir or next of kin, or that person's grantee, agent, or attorney shall present to the auditor the affidavit of such heir or next of kin, or of two persons resident of this state, each of whom has personal knowledge of the facts. Such affidavit shall set forth the date of the ancestor's death, and the place of residence at the time of death; the fact that the ancestor died intestate; the names, ages, and addresses, so far as known and can be ascertained, of each of such ancestor's heirs at law and next of kin, who, by the ancestor's death, inherited such real estate, the relationship of each to the ancestor, and the part or portion of such real estate inherited by each. Such transfers shall be made by the auditor in accordance with the statement contained in the affidavit, and the auditor shall indorse upon the deed or conveyance the fact that such transfer was made by affidavit. The affidavit shall be filed with the recorder of the county in which such real estate is situated, at or before the time such deed or conveyance is filed with the recorder, and shall be recorded by the recorder of the county in the record of deeds and indexed in the general index of deeds in the recorder's office, in the name of such ancestor as grantor and of each such heir or next of kin as grantee, in the same manner as if such names occurred in a deed of conveyance from the ancestor to such heirs at law. The recorder shall receive the same fees for such indexing and recording as provided by section 317.32 of the Revised Code.

(C) The record of such affidavit shall, in the trial of any cause, so far as competent, be prima-facie evidence.

(D) No county recorder shall record a conveyance if the indorsement, indorsements, or stamps of indorsement of a county auditor indicating compliance with section 319.202 of the Revised Code on the conveyance are in whole or in part defaced, illegible, or incomplete.

Effective Date: 03-18-1997



Section 317.23 - Recording of deed to university land.

The county recorder shall not record any lease, deed, or other conveyance of lots or lands belonging to any university keeping transfer books, unless such instrument is indorsed by the president or other proper officer of such university, showing that such instrument has been transferred on such books.

Effective Date: 10-01-1953



Section 317.24 - Record of discharge.

(A) As used in this section:

(1) "Authorized party" means any of the following:

(a) The person who is the subject of the record of discharge;

(b) A county veterans service officer who is certified by the department of veterans services;

(c) An attorney-in-fact, agent, or other representative of the person who is the subject of the record of discharge, if authorized to inspect or copy the record of discharge by that person in a power of attorney or other document;

(d) A person authorized, for good cause shown, by a court of record to inspect or copy the record of discharge;

(e) If the person who is the subject of the record of discharge is deceased, the executor or administrator, or an heir, legatee, or devisee, of the person's estate or a funeral director who is to perform the funeral for the deceased person.

(2) "Separation code" or "separation program number" means the coded number or numbers used to specify the reasons for a person's separation from active duty, as contained in one of the following:

(a) Regarding a separation code, as contained in line 23 or 26 of a veteran's discharge paper, United States department of defense form DD-214;

(b) Regarding a separation program number, as contained in line 9(c) or line 11(c) of a veteran's discharge paper, under prior versions of United States department of defense form DD-214.

(3) "Service-related document" means any United States department of defense form DD-215 or DD-220, or any National Guard Bureau form NGB-22 or NGB-22A.

(B)

(1) Upon request of any discharged member of the armed forces of the United States and presentation of the member's discharge, the county recorder shall record the discharge in a book to be furnished by the board of county commissioners for that purpose. There shall be no fee for the recording. The record of discharge, or a certified copy of the record, shall be received in evidence in all cases where the original discharge would be received.

(2)

(a) A discharge recorded under division (B)(1) or (D) of this section is not a public record under section 149.43 of the Revised Code for a period of seventy-five years after the date of the recording. During that period, the county recorder's office shall make the record of discharge available only to an authorized party or to a person other than an authorized party as provided by division (B)(2)(b) of this section. Except as provided in section 317.27 of the Revised Code, the authorized party shall pay the reasonable costs of copying the record of discharge.

(b) A person other than an authorized party may request to view or receive a copy of a discharge record recorded under division (B)(1) or (D) of this section. Upon such a person's request, the county recorder's office shall provide a copy of the discharged record to the person that shall be redacted to contain only the name, rank, date of birth, date of discharge, and type of discharge of the person who is the subject of the discharge record. Except as provided in section 317.27 of the Revised Code, a person other than an authorized party shall pay the reasonable costs of copying the record of discharge.

(3) A county veterans service officer, who is an authorized party, may request to receive, from a county recorder's office, a record of discharge if the veterans service officer has a need for access to the record of discharge for the purpose of supporting a veteran's claim for benefits, and the county recorder's office shall make the record available to the county veterans service officer.

(C) Upon application by a person whose discharge has been recorded pursuant to this section, the county recorder shall, without fee, expunge the person's record of discharge, expunge the person's separation program number or separation code from the person's record of discharge and from any of the person's other service-related documents that have been recorded, or expunge the person's social security number from the person's record of discharge and from any of the person's other service-related documents that have been recorded. The application shall be in the following form:

"APPLICATION FOR EXPUNGEMENT

OF DISCHARGE RECORD OR OTHER INFORMATION

I, ................ (Name of Applicant), the undersigned, hereby request the County Recorder of the County of ............ (Name of County), state of Ohio, to expunge my .......... (Insert Record of Discharge, Separation Program Number or Separation Code from my Record of Discharge and other service-related documents, or Social Security Number from my Record of Discharge and other service-related documents).

Dated this .......... day of .........., .....

Sworn to and subscribed before me by ............ (Name of Applicant) on .........., .....

(D) Upon the request of any person who served during World War I or World War II as a member of any armed force of the government of Poland or Czechoslovakia and participated while so serving in armed conflict with an enemy of the United States and who has been a citizen of the United States for at least ten years, and the presentation of the person's discharge, the county recorder shall record the person's discharge in a book to be furnished by the board of county commissioners for that purpose. No fee shall be charged for the recording. The record, or a certified copy of it, shall be received in evidence in all cases where the original would be received.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-27-2002; 2008 SB248 04-07-2009



Section 317.25 - Records of soldiers' graves.

The county recorder shall be the custodian of all records which are provided for the county and furnished under the laws of this state, providing for the registration of the graves of all persons who served in any war in which the United States had a part and who were honorably discharged from the United States army, navy, or marine or nurse corps. The recorder shall provide the necessary and proper equipment to preserve and protect such records and they shall be available for public examination at all times.

On proper request from any duly constituted and authorized veterans' organization, providing such request is made at least thirty days prior to Memorial day of each year, the recorder shall furnish such organization a list of all veterans' grave locations within the county, giving the name, section, lot, and grave number or location in the cemetery, as designated by the request.

Effective Date: 07-20-1984



Section 317.26 - Indorsement of fee on instrument - record.

Upon the presentation of any instrument of writing for filing or record, the county recorder shall indorse thereon the fee charged by him for filing or recording such instrument, and also enter such fee upon the margin of the folio upon which the filing or recording of such instrument is entered.

Effective Date: 10-01-1953



Section 317.27 - Certified copy of record.

On demand and tender of the proper fees, the county recorder shall furnish to any person an accurate, certified copy of any record in the recorder's office other than a record of discharge under section 317.24 of the Revised Code, and affix the recorder's official seal thereto. The recorder shall issue, without charge, upon the request of an authorized party, as defined in section 317.24 of the Revised Code or a person other than an authorized party as defined in that section, one certified copy or one certified photostatic copy of the recorded record of discharge under that section, with the official seal of the county recorder affixed thereto.

Any certified copy of any record, document, or map and any transcription of records, required or permitted to be made by the recorder, may be made by any method provided for the making of records.

Effective Date: 10-01-1953; 2008 SB248 04-07-2009



Section 317.28 - Acknowledgments.

No county recorder, deputy, or employee of such recorder, shall take the acknowledgment of any instrument required to be filed or recorded in his office.

Effective Date: 10-01-1953



Section 317.29 - Records transcribed into new books.

When the records in the county recorder's office, or any part of them, become defaced or injured, the recorder, when directed to do so by the board of county commissioners, shall transcribe them into new books, which shall be as valid as the original record, and transcripts from the new books shall be received and taken as of the same force and effect.

Effective Date: 10-01-1953



Section 317.30 - Records affecting real estate - restoration.

When any of the records of a county are destroyed in whole or in part, a map, plat, deed, conveyance, mortgage, power of attorney, or other instrument in writing, or record in any proceeding authorized by law to be recorded, which affects real estate in the county, or the continuing rights of parties to such record, and of which the original or exemplification thereof has been recorded, such original, or exemplification, or a certified copy of the former record may be recorded in the proper office for it. In re-recording it, the officer shall record the certificate of the previous record with date of filing for record appearing on the original or certified certificate so recorded, which shall be held as the date of the recording of the instrument to which it is attached. Certified copies of records authorized by this section to be made shall have the same force and effect as evidence as certified copies of the original record.

Effective Date: 10-01-1953



Section 317.31 - Making and comparison of record.

When any instrument or record mentioned in section 317.30 of the Revised Code is presented to the county recorder or other proper custodian of such records, he shall forthwith record and index it in the same manner as provided for in the original recording. A competent person shall compare such record with the instrument so recorded, and, if correctly recorded, certify on the margin of the page upon which such record has been made the correctness of it.

Effective Date: 10-01-1953



Section 317.32 - Recording fees.

The county recorder shall charge and collect the following fees, to include, except as otherwise provided in division (A)(2) of this section, base fees for the recorder's services and housing trust fund fees collected pursuant to section 317.36 of the Revised Code:

(A)

(1) Except as otherwise provided in division (A)(2) of this section, for recording and indexing an instrument if the photocopy or any similar process is employed, a base fee of fourteen dollars for the first two pages and a housing trust fund fee of fourteen dollars, and a base fee of four dollars and a housing trust fund fee of four dollars for each subsequent page, size eight and one-half inches by fourteen inches, or fraction of a page, including the caption page, of such instrument;

(2) For recording and indexing an instrument described in division (E)(1) of section 317.08 of the Revised Code if the photocopy or any similar process is employed, a fee of twenty-eight dollars for the first two pages to be deposited into the county treasury to the credit of the special fund designated as "general fund moneys to supplement the equipment needs of the county recorder" under section 317.321 of the Revised Code, and a fee of eight dollars to be deposited in the same manner for each subsequent page, size eight and one-half inches by fourteen inches, or fraction of a page, including the caption page, of that instrument;

(B) For certifying a photocopy from the record previously recorded, a base fee of one dollar and a housing trust fund fee of one dollar per page, size eight and one-half inches by fourteen inches, or fraction of a page; for each certification if the recorder's seal is required, except as to instruments issued by the armed forces of the United States, a base fee of fifty cents and a housing trust fund fee of fifty cents;

(C) For manual or typewritten recording of assignment or satisfaction of mortgage or lease or any other marginal entry, a base fee of four dollars and a housing trust fund fee of four dollars;

(D) For entering any marginal reference by separate recorded instrument, a base fee of two dollars and a housing trust fund fee of two dollars for each marginal reference set out in that instrument, in addition to the fees set forth in division (A)(1) of this section;

(E) For indexing in the real estate mortgage records, pursuant to section 1309.519 of the Revised Code, financing statements covering crops growing or to be grown, timber to be cut, minerals or the like, including oil and gas, accounts subject to section 1309.301 of the Revised Code, or fixture filings made pursuant to section 1309.334 of the Revised Code, a base fee of two dollars and a housing trust fund fee of two dollars for each name indexed;

(F) For recording manually any plat not exceeding six lines, a base fee of two dollars and a housing trust fund fee of two dollars, and for each additional line, a base fee of ten cents and a housing trust fund fee of ten cents;

(G) For filing zoning resolutions, including text and maps, in the office of the recorder as required under sections 303.11 and 519.11 of the Revised Code, a base fee of twenty-five dollars and a housing trust fund fee of twenty-five dollars, regardless of the size or length of the resolutions;

(H) For filing zoning amendments, including text and maps, in the office of the recorder as required under sections 303.12 and 519.12 of the Revised Code, a base fee of ten dollars and a housing trust fund fee of ten dollars regardless of the size or length of the amendments;

(I) For photocopying a document, other than at the time of recording and indexing as provided for in division (A)(1) or (2) of this section, a base fee of one dollar and a housing trust fund fee of one dollar per page, size eight and one-half inches by fourteen inches, or fraction thereof;

(J) For local facsimile transmission of a document, a base fee of one dollar and a housing trust fund fee of one dollar per page, size eight and one-half inches by fourteen inches, or fraction thereof; for long distance facsimile transmission of a document, a base fee of two dollars and a housing trust fund fee of two dollars per page, size eight and one-half inches by fourteen inches, or fraction thereof;

(K) For recording a declaration executed pursuant to section 2133.02 of the Revised Code or a durable power of attorney for health care executed pursuant to section 1337.12 of the Revised Code, or both a declaration and a durable power of attorney for health care, a base fee of at least fourteen dollars but not more than twenty dollars and a housing trust fund fee of at least fourteen dollars but not more than twenty dollars.

In any county in which the recorder employs the photostatic or any similar process for recording maps, plats, or prints the recorder shall determine, charge, and collect for the recording or rerecording of any map, plat, or print, a base fee of five cents and a housing trust fund fee of five cents per square inch, for each square inch of the map, plat, or print filed for that recording or rerecording, with a minimum base fee of twenty dollars and a minimum housing trust fund fee of twenty dollars; for certifying a copy from the record, a base fee of two cents and a housing trust fund fee of two cents per square inch of the record, with a minimum base fee of two dollars and a minimum housing trust fund fee of two dollars.

The fees provided in this section shall be paid upon the presentation of the instruments for record or upon the application for any certified copy of the record, except that the payment of fees associated with the filing and recording of, or the copying of, notices of internal revenue tax liens and notices of other liens in favor of the United States as described in division (A) of section 317.09 of the Revised Code and certificates of discharge or release of those liens, shall be governed by section 317.09 of the Revised Code, and the payment of fees for providing copies of instruments conveying or extinguishing agricultural easements to the office of farmland preservation in the department of agriculture under division (H) of section 5301.691 of the Revised Code shall be governed by that division.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 08-01-2003; 04-15-2005; 2008 HB562 09-22-2008



Section 317.321 - Acquisition or maintenance of micrographic or other equipment or for contract services; proposal to reserve funds.

(A) Not later than the first day of October of any year, the county recorder may submit to the board of county commissioners a proposal for the acquisition or maintenance of micrographic or other equipment or for contract services or a proposal to reserve funds for the office's future equipment needs if the county recorder has no immediate plans for the acquisition of equipment or services. Either proposal shall be in writing and shall include at least the following:

(1) A request that an amount not to exceed seven dollars of the fee collected for filing or recording a document for which a fee is charged as required by division (A)(1) of section 317.32 of the Revised Code or by section 1309.525 or 5310.15 of the Revised Code and the amount of the fees collected under division (A)(2) of section 317.32 of the Revised Code be placed in the county treasury and designated as "general fund moneys to supplement the equipment needs of the county recorder";

(2) The number of years, not to exceed five, for which the county recorder requests that the amount requested under division (A)(1) of this section be given the designation specified in that division;

(3) An estimate of the total amount of fees that will be generated for filing or recording a document for which a fee is charged as required by division (A)(1) or (2) of section 317.32 of the Revised Code or by section 1309.525 or 5310.15 of the Revised Code;

(4) An estimate of the total amount of fees for filing or recording a document for which a fee is charged as required by division (A)(1) or (2) of section 317.32 of the Revised Code or by section 1309.525 or 5310.15 of the Revised Code that will be designated as "general fund moneys to supplement the equipment needs of the county recorder" if the request submitted under division (A)(1) of this section is approved by the board of county commissioners.

A proposal for the acquisition or maintenance of micrographic or other equipment or for contract services may include a description or summary of the micrographic or other equipment, or maintenance of the micrographic or other equipment, that the county recorder proposes to acquire, or the nature of contract services that the county recorder proposes to utilize. A proposal to reserve funds for the office's future equipment needs if the county recorder has no immediate plans for the acquisition of equipment or services shall explain the general needs of the office for equipment .

(B) The board of county commissioners shall receive either proposal and the clerk shall enter it on the journal. At the same time, the board shall establish a date, not sooner than fifteen or later than thirty days after the board's receipt of the proposal, on which to meet with the recorder to review the proposal.

(C)

(1) Not later than the fifteenth day of December of any year in which a proposal for the acquisition or maintenance of micrographic or other equipment or for contract services is submitted under division (A) of this section, the board of county commissioners shall approve, reject, or modify the proposal and notify the county recorder of its action on the proposal. If the board rejects or modifies the proposal, it shall make a written finding that the request is for a purpose other than for acquiring, leasing, or otherwise obtaining micrographic or other equipment or contracts for use by the county recorder or that the amount requested for the acquisition or maintenance of micrographic or other equipment or for contract services is excessive as determined by the board. If the board approves the proposal, it shall request the establishment of a special fund under section 5705.12 of the Revised Code for any fees designated as "general fund moneys to supplement the equipment needs of the county recorder."

(2) Not later than the fifteenth day of December of any year in which a proposal to reserve funds for the office's future equipment needs is submitted under division (A) of this section, the board of county commissioners shall approve the proposal, notify the county recorder of its action on the proposal, and request the establishment of a special fund under section 5705.12 of the Revised Code for any fees designated as "general fund moneys to supplement the equipment needs of the county recorder."

(D) The acquisition or maintenance of micrographic or other equipment and the acquisition of contract services shall be specifically governed by sections 307.80 to 307.806, 307.84 to 307.846, 307.86 to 307.92, and 5705.38, and by division (D) of section 5705.41 of the Revised Code.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.53,HB 393, §1, eff. 6/18/2010.

Effective Date: 07-01-2001



Section 317.322 - Recording fee not charged for military power of attorney.

Notwithstanding any contrary provision of section 317.32 or Chapter 1337. of the Revised Code, the county recorder shall not charge a fee to any member of the armed forces of the United States who presents for recording a military power of attorney executed pursuant to section 574(a) of the "National Defense Authorization Act for Fiscal Year 1994," 107 Stat. 1674 (1993), 10 U.S.C. 1044b.

Effective Date: 05-18-2005



Section 317.33 - Suit on bond of county recorder.

(A) Except as otherwise provided in division (B) of this section, if a county recorder refuses to accept a deed or other instrument of writing presented to the recorder for recording, the legal fee for recording it being paid or tendered; or refuses to give a receipt therefor, when required; or fails to number consecutively all deeds or other instruments of writing upon receipt; or fails to index a deed or other instrument of writing, by the morning of the day next after it is filed for record; or neglects, without reasonable cause, to record a deed or other instrument of writing within twenty days after it is received for record; or demands and receives a greater fee for the recorder's services than that allowed by law; or knowingly endorses on a deed or other instrument of writing a different date from that on which it was presented for record, or a different date from that on which it was recorded; or refuses to make out and certify a copy of any record in the recorder's office, when demanded, the recorder's legal fee for the copy being paid or tendered; or purposely destroys, defaces, or injures any book, record, or seal belonging to the recorder's office, or any deed or other instrument of writing deposited in the recorder's office for record, or negligently suffers it to be destroyed, defaced, or injured; or does or omits any other act, contrary to sections 317.01 to 317.33 of the Revised Code, the recorder shall be liable solely on the recorder's bond to any party harmed by the improper conduct.

(B) If a county recorder, acting under division (B) of section 317.13 of the Revised Code, improperly refuses to record an instrument of writing in a manner that is not described in division (A)(6)(b) of section 2744.03 of the Revised Code, the recorder shall not be personally liable on account of the improper refusal and the surety that issued the recorder's bond shall not have a right of subrogation against the recorder on account of a claim made on the recorder's bond as a result of the improper refusal.

Effective Date: 03-14-2002



Section 317.34 - Recording without approval.

No county recorder shall record a map or plan of a subdivision of a lot or ground without the approval or certification of such map or plan by the planning commission, platting commissioner, legislative authority, engineer, or other board or officer.

Effective Date: 10-01-1953



Section 317.35 - Record of plans and drawings of public buildings.

(A) The county recorder shall record the plans and drawings filed with him under section 9.56 of the Revised Code and shall make them available for public inspection.

(B) For his services, the county recorder shall charge for photocopying ten dollars for the first two pages and two dollars for each page thereafter.

Effective Date: 05-01-1992



Section 317.36 - Collection and amount of low- and moderate-income housing trust fund fee.

(A) The county recorder shall collect the low- and moderate-income housing trust fund fee as specified in sections 317.114, 317.32, 1563.42, 1702.59, 2505.13, 4141.23, 4509.60, 5111.022, 5310.15, 5719.07, 5727.56, 5733.18, 5733.22, 6101.09, and 6115.09 of the Revised Code. The amount of any housing trust fund fee the recorder is authorized to collect is equal to the amount of any base fee the recorder is authorized to collect for services. The housing trust fund fee shall be collected in addition to the base fee.

(B) The recorder shall certify the amounts collected as housing trust fund fees pursuant to division (A) of this section into the county treasury as housing trust fund fees to be paid to the treasurer of state pursuant to section 319.63 of the Revised Code.

Effective Date: 08-01-2003; 10-01-2005; 2008 HB525 07-01-2009



Section 317.37 - Separate instrument under RC 5301.28 et seq. defined.

As used in sections 5301.28 to 5301.35 of the Revised Code, "separate instrument" means either the recording of an entirely new instrument or a written and signed entry on the margin of the original instrument bearing the proper endorsement that is recorded distinct and apart from the original instrument of record. For instruments that convey or affect an interest in crude oil or natural gas, such as a lease, assignment, easement, lien, or right-of-way, in a county in which the county recorder requires an assignment, release, partial release, satisfaction, cancellation, or waiver of priority to be made by separate instrument, the county recorder does not have the power to limit the number of assignments, releases, partial releases, satisfactions, cancellations, or waivers of priority that may be executed and recorded by means of a single instrument.

Effective Date: 2008 HB525 07-01-2009



Section 317.41 - Distribution of forms for durable power of attorney for health care and declaration governing use or continuation, or withholding or withdrawal, of life-sustaining treatment.

A county recorder, upon request, may distribute to any person free of charge a copy of the printed form of the declaration described in section 2133.07 of the Revised Code and a copy of the printed form of the durable power of attorney for health care described in section 1337.17 of the Revised Code.

Effective Date: 11-06-1996



Section 317.42 - Posting warning of public record character of recorded documents.

(A) The county recorder shall display at all times, in a conspicuous place in the office of the recorder, a printed card that shall read substantially as follows:

"WARNING

Documents recorded in the recorder's office generally are considered to be public records. Other persons have access to the information contained in recorded documents."

(B) If the county recorder fails to post a card in accordance with division (A) of this section, the county recorder is not liable in a civil action for injury, death, or loss to person or property that allegedly results from that failure.

Effective Date: 09-27-2002



Section 317.99 - Penalty.

Whoever violates section 317.34 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

Effective Date: 01-01-1974






Chapter 319 - AUDITOR

Section 319.01 - County auditor - term of office.

A county auditor shall be chosen quadrennially in each county, who shall hold his office for four years, commencing on the second Monday in March next after his election.

Effective Date: 10-01-1953



Section 319.02 - Bond of county auditor - oath of office.

Before entering upon the discharge of the duties of his office, the county auditor shall give a bond signed by a bonding or surety company authorized to do business in this state and to be approved by the board of county commissioners, or, at his option, by two or more freeholders having real estate in the value of double the amount of the bond over and above all encumbrances to the state, in a sum of not less than five thousand nor more than twenty thousand dollars, as the board requires, conditioned for the faithful discharge of the duties of his office. The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bond, with the oath of office required by sections 3.22 and 3.23 of the General Code, and Section 7 of Article XV, Ohio Constitution, and the approval of the board indorsed upon it shall be deposited by such board with the county treasurer, who shall record and carefully preserve it.

If an auditor-elect fails to give bond and take the oath of office, as required by this section, on or before the day on which he is required to take possession of his office, such office shall become vacant.

Effective Date: 10-01-1953



Section 319.03 - Location of office.

The office of the county auditor shall be at the county seat, in such rooms as the board of county commissioners provides.

Effective Date: 10-01-1953



Section 319.04 - Continuing education courses.

(A) Each county auditor who is elected to a full term of office shall attend and successfully complete at least sixteen hours of continuing education courses during the first year of the auditor's term of office, and complete at least another eight hours of such courses by the end of that term. Each such county auditor shall include at least two hours of ethics and substance-abuse training in the total twenty-four hours of required courses. To be counted toward the twenty-four hours required by this section, a course must be approved by the county auditors association of Ohio. Any county auditor who teaches an approved course shall be entitled to credit for the course in the same manner as if the county auditor had attended the course.

That association shall record and, upon request, verify the completion of required course work for each county auditor, and issue a statement to each county auditor of the number of hours of continuing education the county auditor has successfully completed. Each year the association shall send a list of the continuing education courses, and the number of hours each county auditor has successfully completed, to the auditor of state and the tax commissioner, and shall provide a copy of this list to any other individual who requests it.

The association shall issue a "notice of failure" to any county auditor required to complete continuing education courses under this section who fails to successfully complete at least sixteen hours of continuing education courses during the first year of the county auditor's term of office or to complete a total of at least twenty-four hours of such courses by the end of that term. This notice is for informational purposes only and does not affect any individual's ability to hold the office of county auditor.

(B) Each board of county commissioners shall approve, from money appropriated to the county auditor, a reasonable amount requested by the county auditor of its county to cover the costs the county auditor must incur to meet the requirements of division (A) of this section, including registration fees, lodging and meal expenses, and travel expenses.

Effective Date: 05-08-1996



Section 319.05 - Deputies.

The county auditor may appoint one or more deputies to aid him in the performance of his duties. The auditor and his sureties shall be liable for the acts and conduct of such deputies. When an auditor appoints or removes a deputy, such auditor shall make a record of such appointment or removal in his office and file a certificate of appointment or removal with the county treasurer, who shall record and preserve it.

Effective Date: 10-01-1953



Section 319.06 - Oaths.

The county auditor and his deputies may administer any oath necessary in the discharge of the duties of their respective offices, or proper in the authentication of any return, voucher, or document to be filed in the auditor's office.

Effective Date: 10-01-1953



Section 319.07 - Certain officials ineligible to office of auditor.

No judge or clerk of a court, county commissioner, county recorder, county engineer, county treasurer, or sheriff shall be eligible to the office of county auditor.

Effective Date: 10-01-1953



Section 319.08 - Secretary of board of county commissioners.

If the board of county commissioners has not appointed a full-time clerk pursuant to section 305.13 of the Revised Code, the county auditor, by virtue of his office, shall be the secretary of the board. When requested, he shall aid the board in the performance of its duties. He shall keep an accurate record of its proceedings, and carefully preserve all documents, books, records, maps, and papers required to be deposited and kept in his office.

Effective Date: 10-27-1981



Section 319.09 - County auditor as fiscal auditor.

The county auditor, if authorized by a resolution of the board of county commissioners, may serve as the fiscal officer of any department, office, or agency of the county, except that the county auditor may not serve as the fiscal officer for the office of any county elected officer or any agency governed by an appointed board or commission without the written agreement of that elected officer or agency.

Added by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.



Section 319.10 - [Repealed].

Effective Date: 09-18-1961



Section 319.11 - Annual county financial report.

The county auditor shall, on or before ninety days after the close of the fiscal year, prepare a financial report of the county for the preceding fiscal year in such form as prescribed by the auditor of state. Upon completing the report, the county auditor shall publish notice that the report has been completed and is available for public inspection at the office of the county auditor. The notice shall be published once in a newspaper of general circulation in the county . If there is no newspaper of general circulation in the county, then publication is required in the newspaper of general circulation in an adjoining county that has the largest circulation in that adjoining county. The report shall contain at least the information required by section 117.38 of the Revised Code, and a copy shall be filed with the auditor of state.

No county auditor shall fail or neglect to prepare the report or publish notice of completion of the report as required by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-08-1996



Section 319.12 - Annual report expenses.

The proper and necessary expenses of publishing the notice of completion of the annual report, as required by section 319.11 of the Revised Code, shall be paid from the county treasury as county expenses are paid, and the board of county commissioners shall make the necessary appropriation for that expense. If the board fails to make the appropriation, or if the appropriation is insufficient to meet that expense, any person interested may apply to the court of common pleas within the county for an allowance to cover the expense, and the court shall issue an order instructing the county auditor to issue a warrant upon the county treasurer for the amount deemed necessary, and the order by the court shall be final.

Effective Date: 05-08-1996



Section 319.13 - Money to be certified into treasury.

Except as to moneys collected on the tax duplicate, the county auditor shall certify all moneys into the county treasury, specifying by whom to be paid, what fund to be credited, charge the treasurer with such moneys, and preserve a duplicate of the certificate in his office. Costs collected in felony cases that have been or are to be paid by the state shall be certified into the treasury as belonging to the state.

Effective Date: 10-06-1994



Section 319.14 - Account current with county treasurer.

The county auditor shall keep an accurate account current with the county treasurer, showing all moneys paid into the treasury, the amount of such moneys, the time when, by whom, from what source, and to what fund paid, and showing all moneys paid out, the amount of such moneys, the time when, to whom, for what purpose, and from what fund paid. Upon the receipt of the daily statement of the county treasurer required by section 321.09 of the Revised Code, the auditor shall enter on his account current, as a charge to the treasurer, the amount of tax collected as shown by such statement, in the following manner:

(A) Collections of estate tax to be credited to the "undivided estate tax fund;"

(B) Collections of other taxes and assessments of whatever kind to be credited to the "undivided general tax fund."

Effective Date: 07-01-1985



Section 319.15 - Monthly statement of county finances.

On the first business day of each month, the county auditor shall prepare in duplicate a statement of the finances of the county for the preceding month, showing the amount of money received to the credit of each fund and account, the amount disbursed from each, the balance remaining to the credit of each, and the balance of money in the treasury and depository. After careful comparison with the county treasurer's balances, he shall submit such statement to the board of county commissioners, which shall place it on file and post one copy in the auditor's office, such copy to remain posted for at least thirty days for the inspection of the public.

Effective Date: 10-01-1953



Section 319.16 - Issuing and recording warrants.

The county auditor shall issue warrants, including electronic warrants authorizing direct deposit for payment of county obligations in accordance with division (F) of section 9.37 of the Revised Code, on the county treasurer for all moneys payable from the county treasury, upon presentation of the proper order or voucher and evidentiary matter for the moneys, and keep a record of all such warrants showing the number, date of issue, amount for which drawn, in whose favor, for what purpose, and on what fund. The auditor shall not issue a warrant for the payment of any claim against the county, unless it is allowed by the board of county commissioners, except where the amount due is fixed by law or is allowed by an officer or tribunal, including a county board of mental health or county board of developmental disabilities, so authorized by law. If the auditor questions the validity of an expenditure that is within available appropriations and for which a proper order or voucher and evidentiary matter is presented, the auditor shall notify the board, officer, or tribunal who presented the voucher. If the board, officer, or tribunal determines that the expenditure is valid and the auditor continues to refuse to issue the appropriate warrant on the county treasury, a writ of mandamus may be sought. The court shall issue a writ of mandamus for issuance of the warrant if the court determines that the claim is valid.

Evidentiary matter includes original invoices, receipts, bills and checks, and legible copies of contracts.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-15-2000



Section 319.17 - Warrants for funds payable to school district.

All warrants of the county auditor on the county treasurer for funds payable to a school district shall be stamped across their face "for deposit only."

Effective Date: 10-01-1953



Section 319.18 - Proceedings when fund is exhausted.

When any fund is exhausted, the county auditor and county treasurer shall make an estimate of the amount of money belonging to such fund which has been collected as taxes and credited to the undivided tax funds in the treasury. If the board of county commissioners deems it advisable, by an order entered on its journal, such board may authorize the auditor and treasurer to transfer from such undivided tax funds to the fund so exhausted an amount not to exceed three fourths of the amount estimated to belong to the exhausted fund. At the next semiannual distribution of taxes, the amount so transferred shall be deducted from the total amount found to be due the fund. The estimate shall be made in writing, signed by the auditor and treasurer, and recorded on the board's journal.

Effective Date: 10-01-1953



Section 319.19 - Notifying courts of federal short term interest rate.

Within ten days after receiving the notification from the tax commissioner under section 5703.47 of the Revised Code of the interest rate per annum determined under that section, the auditor shall notify in writing the clerk of the court of common pleas and the clerk of each municipal court and county court in the county of that interest rate.

Effective Date: 06-02-2004



Section 319.20 - Transfer of title and tax value of property.

After complying with sections 319.202, 315.251, and 319.203 of the Revised Code, and on application and presentation of title, with the affidavits required by law, or the proper order of a court or the county board of revision, bearing the last known address of the grantee, or of any one of the grantees named in the title, and a reference to the volume and page of the recording, or other means of identifying the recording, of the next preceding recorded instrument by or through which the grantor claims title, the county auditor shall transfer any land or town lot or part thereof, minerals therein, or mineral rights thereto, charged with taxes on the tax list, from the name in which it stands into the name of the owner, when rendered necessary by a conveyance, partition, devise, descent, or otherwise. If by reason of the conveyance or otherwise, a part only of a tract or lot, minerals therein, or mineral rights thereto, as charged in the tax list, is to be transferred, the auditor shall determine the tax value of the part of a tract or lot of real estate, minerals therein, or mineral rights thereto, so transferred, and the value of the remaining part compared with the value of the whole.

Whenever a part only of a tract or lot of real estate has been transferred by the auditor and the tract or lot bears unpaid taxes, penalties, interest, or special assessments, the unpaid taxes, penalties, interest, or special assessments shall immediately be apportioned, upon demand or request by the transferee or remaining owner, in the following manner:

(A) The auditor shall allocate to the part so transferred, and to the remaining part, amounts of any current or delinquent taxes, interest, or penalties that have accrued against the parcel as a whole, proportionate to their respective values.

(B) The lien of taxes, penalties, interest, and special assessments, as levied against the original tract, shall extend to the part so transferred and the part remaining only to the extent of the amounts so allocated to the respective parts.

This section does not change the total amount of taxes, special assessments, or other charges as originally levied, or the total amount of the balance due. The auditor shall certify such apportionments to the county treasurer.

Whenever the state acquires an entire parcel or a part only of a parcel of real property in fee simple, the county auditor, upon application of the grantor or property owner or the state, which application shall contain a description of the property as it appears on the tax list and the date of transfer of ownership, shall prepare an estimate of the taxes that are a lien on the property, but have not been determined, assessed, and levied for the year in which the property was acquired. The county auditor shall thereupon apportion the estimated taxes proportionately between the grantor and the state for the period of the lien year that each had or shall have had ownership or possession of the property, whichever is earlier. The county treasurer shall accept payment from the state for estimated taxes at the time that the real property is acquired. If the state has paid in full in the year in which the property is acquired that proportion of the estimated taxes that the tax commissioner determines are not subject to remission by the county auditor for such year under division (D) of section 5713.08 of the Revised Code, the estimated taxes paid shall be considered the tax liability on the exempted property for that year.

Section 319.42 of the Revised Code applies to the apportionment of special assessments.

Complaint against such values as determined by the auditor or the allocation of assessments by the certifying authority may be filed by the transferee or the remaining owner, and if filed, proceedings including appeals shall be had in the manner and within the time provided by sections 5717.01 to 5717.06 and 5715.19 to 5715.22 of the Revised Code, for complaints against valuation or assessment of real property.

The auditor shall endorse on the deed or other evidences of title presented to the auditor that the proper transfer of the real estate described in the deed has been made in the auditor's office or that it is not entered for taxation, and sign the auditor's name to the deed. The address of the grantee, or any one of the grantees, set forth in the deed or other evidences of title shall be entered by the auditor on the transfer sheets and on the general tax list of real property prepared pursuant to section 319.28 of the Revised Code.

Effective Date: 05-08-1996; 09-29-2005; 2008 HB160 06-20-2008; 2008 SB353 04-07-2009



Section 319.201 - Evidence of title to real property acquired by state or political subdivision.

Whenever the state or any political subdivision thereof acquires an easement, right, title, or interest in a parcel or part of a parcel of real property, either by deed of purchase or by order of a court or a county board of revision, upon which parcel of real property the lien for taxes has attached under section 323.11 or 5727.06 of the Revised Code, the state agency or political subdivision acquiring such real property shall file evidence of title, by purchase or by order of a court or a board of revision, with the county auditor of the county in which such property is located. Such evidence of title shall contain a reference to the volume and page of the recording of the next preceding recorded instrument by or through which the grantor or previous property owner acquired or claims title. Such evidence of title shall be endorsed by the county auditor as provided in section 317.22 of the Revised Code, and recorded as other instruments of conveyance are recorded. Any evidence of title to real property that the state or an agency of the state files pursuant to this section shall identify the agency of the state that has the use and benefit of the property as specified in section 5301.012 of the Revised Code.

All taxes appearing on the current tax duplicate as owing on such transferred parcel or part of such parcel of real property shall be due and payable as of the date of transfer or acquisition of easement, right, or interest, whichever is later.

Whenever said easement, right, or interest has been acquired in a parcel or part of a parcel of real property after the lien for taxes has attached and the taxes for said tax lien year have not been determined, assessed, and levied for that year, the county auditor, upon application of the grantee or the grantor or property owner, shall make an estimate of the taxes that will be assessed and levied against said parcel for the tax lien year.

If the grantor or property owner has transferred only a part of the parcel by easement, right, or interest in or to such part of the parcel of real property to the state or a political subdivision thereof, the county auditor shall apportion the tax valuation of the parcel of real property proportionately between the part acquired by the state or the political subdivision and the residue remaining with the grantor. If such tax valuation of the residue remaining with the property owner is sufficient to support the taxes that are a lien or that are due and payable, the lien for taxes shall attach to the residue part of the parcel. If such apportioned assessed valuation of the part of the parcel remaining with the grantor or property owner is not sufficient to support the taxes on the parcel that are due and payable and the proportionate amount of the estimated taxes that are a lien but not determined, assessed, and levied, such taxes shall immediately be due and payable; provided, that the grantor or property owner shall be liable only for that portion of the estimated taxes, for the period of the tax lien year preceding the transfer or conveyance of the property to the state or the political subdivision.

This section does not change the total amount of taxes, special assessments, or other charges as originally levied, or the total amount of the balance due. The auditor shall certify such apportionments to the county treasurer.

Section 319.42 of the Revised Code applies to the apportionment of special assessments.

Upon presentation of the executed instrument of conveyance of an easement or the order of court conveying or granting such an easement for highway purposes together with evidence or proof showing that the proportionate amount of taxes, penalties, and interest charged against the part of the whole parcel over which the easement attaches and the proportionate amount of estimated taxes to be levied and assessed against the part of the parcel acquired for highway purposes have been paid or provision made for the payment thereof, the county auditor shall reduce the tax valuation of the parcel to reflect the value of the part or portion used or occupied as a public highway in accordance with section 5713.04 of the Revised Code.

The lien for taxes shall thereupon be extinguished as to that part or portion acquired and used for public highway purposes.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999; 2008 SB353 04-07-2009



Section 319.202 - Submitting statement declaring value of real property transferred.

Before the county auditor indorses any real property conveyance or manufactured or mobile home conveyance presented to the auditor pursuant to section 319.20 of the Revised Code or registers any manufactured or mobile home conveyance pursuant to section 4503.061 of the Revised Code, the grantee or the grantee's representative shall submit in triplicate a statement, prescribed by the tax commissioner, and other information as the county auditor may require, declaring the value of real property or manufactured or mobile home conveyed, except that when the transfer is exempt under division (G)(3) of section 319.54 of the Revised Code only a statement of the reason for the exemption shall be required. Each statement submitted under this section shall contain the information required under divisions (A) and (B) of this section.

(A) Each statement submitted under this section shall either:

(1) Contain an affirmation by the grantee that the grantor has been asked by the grantee or the grantee's representative whether to the best of the grantor's knowledge either the preceding or the current year's taxes on the real property or the current or following year's taxes on the manufactured or mobile home conveyed will be reduced under division (A) of section 323.152 or under section 4503.065 of the Revised Code and that the grantor indicated that to the best of the grantor's knowledge the taxes will not be so reduced; or

(2) Be accompanied by a sworn or affirmed instrument stating:

(a) To the best of the grantor's knowledge the real property or the manufactured or mobile home that is the subject of the conveyance is eligible for and will receive a reduction in taxes for or payable in the current year under division (A) of section 323.152 or under section 4503.065 of the Revised Code and that the reduction or reductions will be reflected in the grantee's taxes;

(b) The estimated amount of such reductions that will be reflected in the grantee's taxes;

(c) That the grantor and the grantee have considered and accounted for the total estimated amount of such reductions to the satisfaction of both the grantee and the grantor. The auditor shall indorse the instrument, return it to the grantee or the grantee's representative, and provide a copy of the indorsed instrument to the grantor or the grantor's representative.

(B) Each statement submitted under this section shall either:

(1) Contain an affirmation by the grantee that the grantor has been asked by the grantee or the grantee's representative whether to the best of the grantor's knowledge the real property conveyed qualified for the current agricultural use valuation under section 5713.30 of the Revised Code either for the preceding or the current year and that the grantor indicated that to the best of the grantor's knowledge the property conveyed was not so qualified; or

(2) Be accompanied by a sworn or affirmed instrument stating:

(a) To the best of the grantor's knowledge the real property conveyed was qualified for the current agricultural use valuation under section 5713.30 of the Revised Code either for the preceding or the current year;

(b) To the extent that the property will not continue to qualify for the current agricultural use valuation either for the current or the succeeding year, that the property will be subject to a recoupment charge equal to the tax savings in accordance with section 5713.34 of the Revised Code;

(c) That the grantor and the grantee have considered and accounted for the total estimated amount of such recoupment, if any, to the satisfaction of both the grantee and the grantor. The auditor shall indorse the instrument, forward it to the grantee or the grantee's representative, and provide a copy of the indorsed instrument to the grantor or the grantor's representative.

(C) The grantor shall pay the fee required by division (G)(3) of section 319.54 of the Revised Code; and, in the event the board of county commissioners of the county has levied a real property or a manufactured home transfer tax pursuant to Chapter 322. of the Revised Code, the amount required by the real property or manufactured home transfer tax so levied. If the conveyance is exempt from the fee provided for in division (G)(3) of section 319.54 of the Revised Code and the tax, if any, levied pursuant to Chapter 322. of the Revised Code, the reason for such exemption shall be shown on the statement. "Value" means, in the case of any deed or certificate of title not a gift in whole or part, the amount of the full consideration therefor, paid or to be paid for the real estate or manufactured or mobile home described in the deed or title, including the amount of any mortgage or vendor's lien thereon. If property sold under a land installment contract is conveyed by the seller under such contract to a third party and the contract has been of record at least twelve months prior to the date of conveyance, "value" means the unpaid balance owed to the seller under the contract at the time of the conveyance, but the statement shall set forth the amount paid under such contract prior to the date of conveyance. In the case of a gift in whole or part, "value" means the estimated price the real estate or manufactured or mobile home described in the deed or certificate of title would bring in the open market and under the then existing and prevailing market conditions in a sale between a willing seller and a willing buyer, both conversant with the property and with prevailing general price levels. No person shall willfully falsify the value of property conveyed.

(D) The auditor shall indorse each conveyance on its face to indicate the amount of the conveyance fee and compliance with this section and if the property is residential rental property include a statement that the grantee shall file with the county auditor the information required under division (A) or (C) of section 5323.02 of the Revised Code. The auditor shall retain the original copy of the statement of value, forward to the tax commissioner one copy on which shall be noted the most recent assessed value of the property, and furnish one copy to the grantee or the grantee's representative.

(E) In order to achieve uniform administration and collection of the transfer fee required by division (G)(3) of section 319.54 of the Revised Code, the tax commissioner shall adopt and promulgate rules for the administration and enforcement of the levy and collection of such fee.

(F) As used in this section, "residential rental property" has the same meaning as in section 5323.01 of the Revised Code.

Effective Date: 04-09-2001; 2007 HB119 06-30-2007



Section 319.203 - Adopting standards governing conveyances of real property in county.

Subject to division (B) of section 315.251 of the Revised Code, the county auditor and the county engineer of each county, by written agreement, shall adopt standards governing conveyances of real property in the county. These standards may include the requirements specified in section 315.251 of the Revised Code. The county auditor and county engineer may modify those standards from time to time as they consider necessary or desirable. The standards shall be adopted or modified only after the county auditor and county engineer have held two public hearings, not less than ten days apart, concerning adoption or modification of the standards. The standards shall be available for public inspection during normal business hours at the offices of the county auditor and county engineer.

Before the county auditor transfers any conveyance of real property presented to the auditor under section 319.20 or 315.251 of the Revised Code, the county auditor shall review the conveyance to determine whether it complies with the standards adopted under this section. The county auditor shall not transfer any conveyance that does not comply with those standards.

Effective Date: 03-18-1997



Section 319.21 - Fraudulent transfers.

If a transfer of real estate is fraudulently or improperly obtained, or the just proportion of valuation is not transferred with the part of a lot or tract transferred, the county auditor may cancel such transfer and, if necessary, he shall return the proper valuation.

Effective Date: 10-01-1953



Section 319.22 - Examination of records.

The county auditor or a person authorized in writing by him, may, at all reasonable times, examine and make memorandums from the records of deeds, mortgages, and leases in any county in the state, free of charge.

Effective Date: 10-01-1953



Section 319.23 - Discharge of indigent prisoner.

The county auditor may discharge from imprisonment any person confined in the county jail for the nonpayment of a fine or amercement due the county, except fines for contempt of court or an officer of the law, when it is made clearly to appear to him that the fine or amercement cannot be collected by such imprisonment.

Effective Date: 10-01-1953



Section 319.24 - [Repealed].

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-1974



Section 319.25 - Examination of charges - removal - successor.

If satisfied upon examination that there are reasonable grounds for a complaint as provided in section 2921.44 of the Revised Code, the probate court may report the complaint to the board of county commissioners, which shall immediately suspend the county auditor, and appoint a suitable person to perform the duties of auditor until he is restored to the possession of his office, or his successor is elected and qualified. Upon such successor giving bond and taking the oath of office required of auditors, he may perform all duties and be subject to all the obligations and liabilities of auditors. The bond shall be filed and recorded as are the bonds of auditors under section 319.02 of the Revised Code.

Effective Date: 05-25-1976



Section 319.26 - Prosecutions against county auditor.

When the board of county commissioners suspends a county auditor from the performance of his duties, as provided in section 319.25 of the Revised Code, it shall immediately cause a prosecution to be instituted against him. If the grand jury within four months of the date of the suspension fails to find and present an indictment against such auditor, or if an indictment is found and upon trial he is acquitted, such auditor shall be restored to the possession of his office and of the rights, duties, and obligations of such office. The person appointed as provided in section 319.25 of the Revised Code to perform the duties of the auditor shall vacate and cease to have any rights in such office.

Effective Date: 08-06-1976



Section 319.27 - Delivery of property on retirement of auditor.

Upon going out of or suspension from office by the board of county commissioners, each county auditor shall deliver to his successor or the appointee of the board, all documents, books, records, vouchers, papers, maps, and other property in his hands belonging to the county, and in the case of the death of an auditor, such property shall in like manner be delivered by his legal representatives.

Effective Date: 10-01-1953



Section 319.28 - General tax list and general duplicate of real and public utility property compiled - parcel numbering system.

(A) Except as otherwise provided in division (B) of this section, on or before the first Monday of August, annually, the county auditor shall compile and make up a general tax list of real and public utility property in the county, either in tabular form and alphabetical order, or, with the consent of the county treasurer, by listing all parcels in a permanent parcel number sequence to which a separate alphabetical index is keyed, containing the names of the several persons, companies, firms, partnerships, associations, and corporations in whose names real property has been listed in each township, municipal corporation, special district, or separate school district, or part of either in the auditor's county, placing separately, in appropriate columns opposite each name, the description of each tract, lot, or parcel of real estate, the value of each tract, lot, or parcel, the value of the improvements thereon, and of the names of the several public utilities whose property, subject to taxation on the general tax list and duplicate, has been apportioned by the department of taxation to the county, and the amount so apportioned to each township, municipal corporation, special district, or separate school district or part of either in the auditor's county, as shown by the certificates of apportionment of public utility property. If the name of the owner of any tract, lot, or parcel of real estate is unknown to the auditor, "unknown" shall be entered in the column of names opposite said tract, lot, or parcel. Such lists shall be prepared in duplicate. On or before the first Monday of September in each year, the auditor shall correct such lists in accordance with the additions and deductions ordered by the tax commissioner and by the county board of revision, and shall certify and on the first day of October deliver one copy thereof to the county treasurer. The copies prepared by the auditor shall constitute the auditor's general tax list and treasurer's general duplicate of real and public utility property for the current year.

Once a permanent parcel numbering system has been established in any county as provided by the preceding paragraph, such system shall remain in effect until otherwise agreed upon by the county auditor and county treasurer.

(B)

(1) A peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation may submit a written request by affidavit to the county auditor requesting the county auditor to remove the name of the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation from any record made available to the general public on the internet or a publicly accessible database and the general tax list of real and public utility property and the general duplicate of real and public utility property and insert the initials of the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation on any record made available to the general public on the internet or a publicly accessible database and the general tax list of real and public utility property and the general duplicate of real and public utility property as the name of the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation that appears on the deed.

(2) Upon receiving a written request by affidavit described in division (B)(1) of this section, the county auditor shall act within five business days in accordance with the request to remove the name of the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation from any record made available to the general public on the internet or a publicly accessible database and the general tax list of real and public utility property and the general duplicate of real and public utility property and insert initials of the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation on any record made available to the general public on the internet or a publicly accessible database and the general tax list of real and public utility property and the general duplicate of real and public utility property, if practicable. If the removal and insertion is not practicable, the county auditor shall verbally or in writing within five business days after receiving the written request explain to the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation why the removal and insertion is impracticable.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-27-1983; 2008 HB46 09-01-2008



Section 319.281 - Unpaid operation permit or inspection fee for household sewage disposal system.

The county auditor shall place on the general tax list and duplicate compiled in accordance with section 319.28 of the Revised Code the amount certified by the health commissioner of a city or general health district pursuant to section 3709.091 of the Revised Code of any unpaid operation permit or inspection fee for a household sewage treatment system or a small flow on-site sewage treatment system or any other unpaid fee levied under Chapter 3718. of the Revised Code and any accrued late payment penalties, together with any fee charged by the county auditor for placing the amount on the general tax list and duplicate and for the expenses of its collection. The amount placed on the general tax list and duplicate shall be a lien on the real property on which the household sewage treatment system or small flow on-site sewage treatment system is located from the date the amount was placed on the tax list and duplicate, and shall be charged and collected in the same manner as taxes on the list.

Effective Date: 09-30-1998; 05-06-2005



Section 319.29 - General tax list and general duplicate of personal property compiled.

On or before the first Monday of August, annually, the county auditor shall compile and make up, in tabular form and alphabetical order, separate lists of the names of the several persons, companies, firms, partnerships, associations, and corporations in whose names personal property required to be entered on the general tax list and duplicate has been listed and assessed as shown on the returns and in the preliminary and final assessment certificates in the hands of the auditor pursuant to sections 5711.01 to 5711.36 and 5727.29 of the Revised Code, in each township, municipal corporation, special district, or separate school district or part of either in his county. He shall place in an appropriate column opposite each name, the aggregate value of such personal property as listed and assessed in such lists. On or before the third Monday of August in each year the auditor shall correct such lists in accordance with the additions and deductions ordered by the department of taxation, and shall certify and deliver one copy of such corrected lists to the county treasurer. The copies prepared by the auditor shall constitute the auditor's general tax list and treasurer's general duplicate of personal property for the current year.

Effective Date: 07-06-1984



Section 319.30 - Tax levied upon each tract of real property.

(A) After receiving from officers and authorities empowered to determine the rates or amounts of taxes to be levied for the various purposes authorized by law, statements of the rates and sums to be levied for the current year, the county auditor shall proceed to determine the sums to be levied upon each tract and lot of real property, adding, except as provided under section 319.48 of the Revised Code for tracts and lots on the real property tax suspension list, the taxes of any previous year that have been omitted or that are delinquent, including the penalties and interest thereon, and upon the amount of public utility property listed on the general tax list and duplicate in the county, in the name of each public utility, which shall be assessed equally on all property subject to such taxes, and entered in one or more columns, in such manner and form as the tax commissioner prescribes. The auditor shall enter as separate items any interest required to be so entered under division (B)(1) , (2), or (3) of section 323.121 of the Revised Code.

(B) If a taxing authority or unit has not certified the necessary levies to the county auditor by the time prescribed by section 5705.34 of the Revised Code and an appeal of an action of the budget commission with respect to the tax rate of that authority or unit has been initiated under section 5705.341 or 5705.37 of the Revised Code but a final determination has not been made, the county auditor, in order to avoid a delay in the preparation of the tax list and duplicate, may proceed under division (A) of this section, using in lieu of the rate of tax to be levied for such authority or unit for any levy that has not been so certified, the estimated rate certified to the taxing authority or unit under section 5705.34 of the Revised Code. If as a result of the appeal the tax rate certified to the county auditor is not the same as the estimated rate used to determine the sums to be levied, the auditor shall proceed in the manner prescribed by this section and sections 319.301 and 319.302 of the Revised Code to determine the correct amount of taxes to be levied, charged, and payable for the year. If the correct amount of taxes charged and payable after the determination is complete is greater than or less than the taxes charged and payable as shown on the tax list and duplicate, a clerical error shall be deemed to have occurred in the preparation of the tax list and duplicate, and the auditor shall proceed in the manner prescribed by section 319.35 of the Revised Code.

(C) Notwithstanding section 2723.01 of the Revised Code, when any taxing district or the county auditor or county treasurer is involved in litigation, no court shall, with respect to such litigation, enjoin the collection of any taxes on real property, except assessments, for the current tax year, on or after the fifteenth day of November of that year. Any such injunction issued prior to that date shall expire on the fifteenth day of November of that year, and the county auditor and county treasurer shall proceed to levy and collect taxes for that year as required by law, in the following manner:

(1) Each tax that is a subject of the litigation and that was approved and authorized by the county budget commission pursuant to section 5705.31 of the Revised Code shall be levied by the county auditor at the rate approved and authorized by the budget commission.

(2) With respect to any other matter that was the subject of any order, determination, or certification required by law to be made by the tax commissioner, or is the subject of any rule, opinion, order, or instruction issued by the commissioner pursuant to section 5715.28, 5715.29, or 5715.30 of the Revised Code, the county auditor shall proceed in accordance with such authority.

The court shall attempt to decide the litigation prior to the first day of May, so that, absent an appeal, the county auditor may adjust the amount of taxes to be collected at the second-half collection in accordance with the order of the court. In such a case the adjustment shall be treated as the correction of a clerical error pursuant to section 319.35 of the Revised Code.

Effective Date: 05-25-1994; 2008 SB353 04-07-2009



Section 319.301 - Determining and certifying tax reduction percentage for carryover property.

(A) The reductions required by division (D) of this section do not apply to any of the following:

(1) Taxes levied at whatever rate is required to produce a specified amount of tax money, including a tax levied under section 5705.199 , 5705.211, or 5748.09 of the Revised Code, or an amount to pay debt charges;

(2) Taxes levied within the one per cent limitation imposed by Section 2 of Article XII, Ohio Constitution;

(3) Taxes provided for by the charter of a municipal corporation.

(B) As used in this section:

(1) "Real property" includes real property owned by a railroad.

(2) "Carryover property" means all real property on the current year's tax list except:

(a) Land and improvements that were not taxed by the district in both the preceding year and the current year;

(b) Land and improvements that were not in the same class in both the preceding year and the current year.

(3) "Effective tax rate" means with respect to each class of property:

(a) The sum of the total taxes that would have been charged and payable for current expenses against real property in that class if each of the district's taxes were reduced for the current year under division (D)(1) of this section without regard to the application of division (E)(3) of this section divided by

(b) The taxable value of all real property in that class.

(4) "Taxes charged and payable" means the taxes charged and payable prior to any reduction required by section 319.302 of the Revised Code.

(C) The tax commissioner shall make the determinations required by this section each year, without regard to whether a taxing district has territory in a county to which section 5715.24 of the Revised Code applies for that year. Separate determinations shall be made for each of the two classes established pursuant to section 5713.041 of the Revised Code.

(D) With respect to each tax authorized to be levied by each taxing district, the tax commissioner, annually, shall do both of the following:

(1) Determine by what percentage, if any, the sums levied by such tax against the carryover property in each class would have to be reduced for the tax to levy the same number of dollars against such property in that class in the current year as were charged against such property by such tax in the preceding year subsequent to the reduction made under this section but before the reduction made under section 319.302 of the Revised Code. In the case of a tax levied for the first time that is not a renewal of an existing tax, the commissioner shall determine by what percentage the sums that would otherwise be levied by such tax against carryover property in each class would have to be reduced to equal the amount that would have been levied if the full rate thereof had been imposed against the total taxable value of such property in the preceding tax year. A tax or portion of a tax that is designated a replacement levy under section 5705.192 of the Revised Code is not a renewal of an existing tax for purposes of this division.

(2) Certify each percentage determined in division (D)(1) of this section, as adjusted under division (E) of this section, and the class of property to which that percentage applies to the auditor of each county in which the district has territory. The auditor, after complying with section 319.30 of the Revised Code, shall reduce the sum to be levied by such tax against each parcel of real property in the district by the percentage so certified for its class. Certification shall be made by the first day of September except in the case of a tax levied for the first time, in which case certification shall be made within fifteen days of the date the county auditor submits the information necessary to make the required determination.

(E)

(1) As used in division (E)(2) of this section, "pre-1982 joint vocational taxes" means, with respect to a class of property, the difference between the following amounts:

(a) The taxes charged and payable in tax year 1981 against the property in that class for the current expenses of the joint vocational school district of which the school district is a part after making all reductions under this section;

(b) The following percentage of the taxable value of all real property in that class:

(i) In 1987, five one-hundredths of one per cent;

(ii) In 1988, one-tenth of one per cent;

(iii) In 1989, fifteen one-hundredths of one per cent;

(iv) In 1990 and each subsequent year, two-tenths of one per cent.

If the amount in division (E)(1)(b) of this section exceeds the amount in division (E)(1)(a) of this section, the pre-1982 joint vocational taxes shall be zero.

As used in divisions (E)(2) and (3) of this section, "taxes charged and payable" has the same meaning as in division (B)(4) of this section and excludes any tax charged and payable in 1985 or thereafter under sections 5705.194 to 5705.197 or section 5705.199, 5705.213, 5705.219, or 5748.09 of the Revised Code.

(2) If in the case of a school district other than a joint vocational or cooperative education school district any percentage required to be used in division (D)(2) of this section for either class of property could cause the total taxes charged and payable for current expenses to be less than two per cent of the taxable value of all real property in that class that is subject to taxation by the district, the commissioner shall determine what percentages would cause the district's total taxes charged and payable for current expenses against that class, after all reductions that would otherwise be made under this section, to equal, when combined with the pre-1982 joint vocational taxes against that class, the lesser of the following:

(a) The sum of the rates at which those taxes are authorized to be levied;

(b) Two per cent of the taxable value of the property in that class. The auditor shall use such percentages in making the reduction required by this section for that class.

(3)

(a) If in the case of a joint vocational school district any percentage required to be used in division (D)(2) of this section for either class of property could cause the total taxes charged and payable for current expenses for that class to be less than the designated amount, the commissioner shall determine what percentages would cause the district's total taxes charged and payable for current expenses for that class, after all reductions that would otherwise be made under this section, to equal the designated amount. The auditor shall use such percentages in making the reductions required by this section for that class.

(b) As used in division (E)(3)(a) of this section, the designated amount shall equal the taxable value of all real property in the class that is subject to taxation by the district times the lesser of the following:

(i) Two-tenths of one per cent;

(ii) The district's effective rate plus the following percentage for the year indicated:

WHEN COMPUTING THE TAXES CHARGED FOR

ADD THE PERCENTAGE: FOLLOWING

1987

0.025%

1988

0.05%

1989

0.075%

1990

0.1%

1991

0.125%

1992

0.15%

1993

0.175%

1994 and thereafter

0.2%

(F) No reduction shall be made under this section in the rate at which any tax is levied.

(G) The commissioner may order a county auditor to furnish any information the commissioner needs to make the determinations required under division (D) or (E) of this section, and the auditor shall supply the information in the form and by the date specified in the order. If the auditor fails to comply with an order issued under this division, except for good cause as determined by the commissioner, the commissioner shall withhold from such county or taxing district therein fifty per cent of state revenues to local governments pursuant to section 5747.50 of the Revised Code or shall direct the department of education to withhold therefrom fifty per cent of state revenues to school districts pursuant to Chapter 3317. of the Revised Code. The commissioner shall withhold the distribution of such revenues until the county auditor has complied with this division, and the department shall withhold the distribution of such revenues until the commissioner has notified the department that the county auditor has complied with this division.

(H) If the commissioner is unable to certify a tax reduction factor for either class of property in a taxing district located in more than one county by the last day of November because information required under division (G) of this section is unavailable, the commissioner may compute and certify an estimated tax reduction factor for that district for that class. The estimated factor shall be based upon an estimate of the unavailable information. Upon receipt of the actual information for a taxing district that received an estimated tax reduction factor, the commissioner shall compute the actual tax reduction factor and use that factor to compute the taxes that should have been charged and payable against each parcel of property for the year for which the estimated reduction factor was used. The amount by which the estimated factor resulted in an overpayment or underpayment in taxes on any parcel shall be added to or subtracted from the amount due on that parcel in the ensuing tax year.

A percentage or a tax reduction factor determined or computed by the commissioner under this section shall be used solely for the purpose of reducing the sums to be levied by the tax to which it applies for the year for which it was determined or computed. It shall not be used in making any tax computations for any ensuing tax year.

(I) In making the determinations under division (D)(1) of this section, the tax commissioner shall take account of changes in the taxable value of carryover property resulting from complaints filed under section 5715.19 of the Revised Code for determinations made for the tax year in which such changes are reported to the commissioner. Such changes shall be reported to the commissioner on the first abstract of real property filed with the commissioner under section 5715.23 of the Revised Code following the date on which the complaint is finally determined by the board of revision or by a court or other authority with jurisdiction on appeal. The tax commissioner shall account for such changes in making the determinations only for the tax year in which the change in valuation is reported. Such a valuation change shall not be used to recompute the percentages determined under division (D)(1) of this section for any prior tax year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-29-1995; 06-30-2006; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 319.302 - Reduction of remaining taxes.

(A)

(1) Real property that is not intended primarily for use in a business activity shall qualify for a partial exemption from real property taxation. For purposes of this partial exemption, "business activity" includes all uses of real property, except farming; leasing property for farming; occupying or holding property improved with single-family, two-family, or three-family dwellings; leasing property improved with single-family, two-family, or three-family dwellings; or holding vacant land that the county auditor determines will be used for farming or to develop single-family, two-family, or three-family dwellings. For purposes of this partial exemption, "farming" does not include land used for the commercial production of timber that is receiving the tax benefit under section 5713.23 or 5713.31 of the Revised Code and all improvements connected with such commercial production of timber.

(2) Each year, the county auditor shall review each parcel of real property to determine whether it qualifies for the partial exemption provided for by this section as of the first day of January of the current tax year.

(B) After complying with section 319.301 of the Revised Code, the county auditor shall reduce the remaining sums to be levied against each parcel of real property that is listed on the general tax list and duplicate of real and public utility property for the current tax year and that qualifies for partial exemption under division (A) of this section, and against each manufactured and mobile home that is taxed pursuant to division (D)(2) of section 4503.06 of the Revised Code and that is on the manufactured home tax list for the current tax year, by ten per cent, to provide a partial exemption for that parcel or home. Except as otherwise provided in sections 323.152, 323.158, 505.06, and 715.263 of the Revised Code, the amount of the taxes remaining after any such reduction shall be the real and public utility property taxes charged and payable on each parcel of real property, including property that does not qualify for partial exemption under division (A) of this section, and the manufactured home tax charged and payable on each manufactured or mobile home, and shall be the amounts certified to the county treasurer for collection. Upon receipt of the real and public utility property tax duplicate, the treasurer shall certify to the tax commissioner the total amount by which the real property taxes were reduced under this section, as shown on the duplicate. Such reduction shall not directly or indirectly affect the determination of the principal amount of notes that may be issued in anticipation of any tax levies or the amount of bonds or notes for any planned improvements. If after application of sections 5705.31 and 5705.32 of the Revised Code and other applicable provisions of law, including divisions (F) and (I) of section 321.24 of the Revised Code, there would be insufficient funds for payment of debt charges on bonds or notes payable from taxes reduced by this section, the reduction of taxes provided for in this section shall be adjusted to the extent necessary to provide funds from such taxes.

(C) The tax commissioner may adopt rules governing the administration of the partial exemption provided for by this section.

(D) The determination of whether property qualifies for partial exemption under division (A) of this section is solely for the purpose of allowing the partial exemption under division (B) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-15-2004; 06-30-2005



Section 319.31 - Tax upon personal property - credit of advance payment.

As soon as the general tax list and duplicate of personal property is made up in any year the county auditor shall extend on such list and duplicate, against the amount of personal property listed in the name of each person, firm, corporation, company, partnership, and association, the same rates of taxation levied upon the real and public utility property on the tax list and duplicate of such property in the preceding year, for the purposes of the current year, and shall proceed to determine the sums to be levied upon the amount of such personal property, adding the taxes of any previous year that have been omitted, which shall be assessed equally on all property subject to such taxes, and entered in one or more columns in such manner and form as the tax commissioner prescribes. In each case the auditor shall credit the amount so charged with the amount of the advance payment, in the manner provided by sections 5719.02 and 5719.03 of the Revised Code.

Effective Date: 09-27-1983



Section 319.311 - [Repealed].

Effective Date: 06-26-2003



Section 319.32 - Rounding off fractions.

(A) In determining the amount of taxes to be levied upon the real and personal property subject to such taxes, if the amount chargeable against a piece of real property or upon the personal property of any person contains a fractional part of a cent, and such fraction exceeds five mills, it shall be entered as a whole cent, but if such fraction is five mills or less, it shall be dropped. In all cases where the whole amount of taxes upon the personal property of a person does not amount to two dollars, the county auditor shall not enter it upon the tax list if such person has no other taxable property. In all cases where the whole amount of taxes, penalties, and assessments for the current tax year charged and payable against a parcel of real property is less than two dollars, the auditor may reduce such amount to zero on the tax list and duplicate in which case such parcel shall not be charged with taxes, penalties, and assessments for the current tax year.

(B) If the whole amount of taxes, penalties, interest, and assessments chargeable against a parcel of real property or upon the personal property of any person contains a fractional part of a dollar, and that fractional part of a dollar exceeds fifty cents, the county auditor may increase it to the next whole dollar. If the fractional part is fifty cents or less, it may be dropped.

Effective Date: 10-01-1987



Section 319.33 - Auditor shall dispose of fractional mills.

The county auditor need not assess on the taxable property of the county, or of any township, municipal corporation, or school district in such county, for any purpose, any rate of taxation containing or resulting in any fraction other than a decimal fraction or in any decimal fraction less than one-tenth of a mill, but if the sum required to be raised for any purpose results in a fraction less than one-twentieth of a mill, such fraction shall be dropped, and if more than one-twentieth and less than one-tenth, the difference between such fraction and one-tenth of a mill shall be added to the fraction.

Effective Date: 10-11-1976



Section 319.34 - Classified tax list and duplicate.

On or before the first Monday of August, annually, the county auditor shall compile and make up, in tabular form and alphabetical order, a list of the names of the several persons, companies, firms, partnerships, associations, and corporations in whose names any taxable property of the kinds enumerated in section 5707.04 of the Revised Code has been listed and assessed in each municipal corporation and elsewhere in his county, as shown on the returns and by the preliminary and final assessment certificates in his hands, referred to in section 319.29 of the Revised Code, placing separately in appropriate columns opposite each name the amount of the assessment of each kind of such property, separately taxed, the rate of taxation and the amount of tax upon each, and the total tax payable by each such person, company, firm, partnership, association, or corporation, crediting such amount with the amount of the advance payment, in the manner provided by sections 5719.02 and 5719.03 of the Revised Code. Such lists shall be prepared in duplicate. On or before the third Monday of August in each year the auditor shall correct such lists in accordance with the additions and deductions ordered by the department of taxation, and shall certify and deliver one copy of the lists to the county treasurer. The copies prepared by the auditor shall constitute the auditor's classified tax list and treasurer's classified tax duplicate of taxable property for the current year. Such tax list and duplicate shall not be open to public inspection, but may be inspected by the department of taxation.

Effective Date: 08-18-1955



Section 319.35 - Correction of clerical errors in tax lists and duplicates.

From time to time the county auditor shall correct all clerical errors the auditor discovers in the tax lists and duplicates in the name of the person charged with taxes or assessments, the description of lands or other property, the valuation or assessment of property or when property exempt from taxation has been charged with tax, or in the amount of such taxes or assessment, and shall correct the valuations or assessments on the tax lists and duplicates agreeably to amended, supplementary, or final assessment certificates. If the correction is made after a duplicate is delivered to the county treasurer, it shall be made on the margin of such list and duplicate without changing any name, description, or figure in the duplicate, as delivered, or in the original tax list, which shall always correspond exactly with each other.

For the purposes of this section and section 319.36 of the Revised Code, a clerical error is an error that can be corrected by the county auditor from the inspection or examination of documents in the county auditor's office or from the inspection or examination of documents that have been presented to the county auditor and have been recorded by the county recorder. Except as otherwise provided by law, any error in the listing, valuation, assessment, or taxation of real property other than a clerical error constitutes a fundamental error and is subject to correction only by the county board of revision as provided by law.

Effective Date: 05-08-1996



Section 319.36 - Clerical errors in taxes.

If, after having delivered a duplicate to the county treasurer for collection, the county auditor is satisfied that any tax, assessment, recoupment charge, or any part thereof has been erroneously charged as a result of a clerical error as defined in section 319.35 of the Revised Code, the county auditor shall give the person so charged a certificate to that effect to be presented to the treasurer, who shall deduct the amount from such tax, assessment, or charge. If, at any time, the auditor discovers that erroneous taxes, assessments, or charges have been charged or collected in previous years as a result of a clerical error, except for public utility taxes covered under section 5727.471 of the Revised Code, the auditor shall call the attention of the county board of revision to such charge or collection at a regular or special session of the board. If the board finds that taxes, assessments, or charges have been erroneously charged or collected, as a result of a clerical error, it shall certify that finding to the county auditor. Upon receipt of the board's certification, and in all cases where the tax commissioner has certified such a determination under section 5711.32 of the Revised Code, the auditor shall do one of the following:

(A) In the event of erroneous charges that have not been collected, give the person so charged a certificate of erroneous assessments to be presented to the treasurer, who shall deduct the amount from such taxes, assessments, or charges;

(B) In the event of erroneous charges that have been collected, do one of the following:

(1) Draw a warrant on the treasurer in favor of the person paying the erroneous charges, or the personal representative of the person paying the erroneous charges, for the full amount of the taxes, assessments so charged and collected with any applicable interest thereon as prescribed by division (E) of this section or by section 5719.041 of the Revised Code;

(2) Refund a portion of the overpayment and any interest and prorate the remaining balance as a credit against future taxes that may be charged to the person;

(3) Prorate the full amount of the overpayment and any interest as a credit against future taxes that may be charged to the person;

(4) Enter into a written undertaking with the person providing for refund of the overpayment in installments. The terms of such an undertaking shall include the amount payable and the due date of each installment, including the due date of the final payment, which shall not be later than two years after the due date of the first installment. Notwithstanding section 5719.041 of the Revised Code to the contrary, any applicable interest on the overpayment allowed under that section shall not accrue beyond the day on which the undertaking is entered into.

(C) The auditor shall have discretion as to which method to use and shall advise the person of the decision within sixty days after receipt of the board's or tax commissioner's certification. The auditor shall draw a warrant for payment of any refund under division (B)(1) or (2) of this section within ninety days after receipt of the certification. Any amount to be credited under division (B)(2) or (3) of this section shall be applied to all or a part of the taxes otherwise due from the person on any property tax due dates after the date on which the certification was received, but shall not be spread over more than the next ten ensuing due dates. If any portion of the overpayment has not been refunded or credited by the tenth such tax due date or by a time when the auditor determines that the person and the property of the person are not shown on any tax list for the county, the auditor immediately shall draw a warrant to refund that portion.

Interest allowed under division (E) of this section or by section 5719.041 of the Revised Code shall continue to accrue on portions of overpayments credited against future taxes until the last day of the month preceding the day the portion of the overpayment is credited, and shall be computed separately on each portion credited. In computing the interest on a portion of an overpayment credited against current taxes due, the portion shall be considered to have been credited on the last day on which those taxes may be paid without penalty.

(D) The treasurer shall pay a refund warrant from the undivided general property tax fund and such refund or any prorated refund credit, including interest paid thereon, shall be properly apportioned by the auditor among the subdivision accounts to which the overpayment originally was paid. When the auditor finds that there are insufficient funds present in the undivided tax fund to the credit of any subdivision account for the full repayment of a refund, the auditor may draw a warrant in an amount not exceeding the amount present and the balance, with accrued interest, shall be paid as funds become available. In no instance shall taxes that are to be apportioned to any one subdivision be used to refund erroneous payments that have been previously distributed to any other subdivision. Except for taxes required to be refunded by the county auditor pursuant to division (A) of section 5711.32 of the Revised Code, no taxes or assessments shall be refunded unless they have been erroneously charged or collected in the five years next preceding the discovery of such charge or collection by the auditor.

(E) In the event of an erroneous tax, assessment, or charge against real property, the county auditor shall add the accrued interest to the overpayment, which interest becomes part of the overpayment. The interest accrues on the overpayment from the first day of the month following the date of overpayment until the last day of the month preceding the date of the drawing of the warrant pursuant to division (A) of this section. The date of overpayment with respect to persons who pay their real property taxes in two installments is the date of the second installment payment. The rate at which the interest accrues is the rate per calendar month, rounded to the nearest one-hundredth of one per cent, equal to one-twelfth of the rate per annum prescribed by section 5703.47 of the Revised Code for the calendar year that includes the month for which the charge accrues. The interest shall be paid on a pro-rata basis from the fund or funds to which the overpayment was credited.

(F) The payment of interest under division (E) of this section shall not be made on an overpayment resulting from a reduction in the appraised true value, other than such a reduction resulting from the correction of a clerical error.

Effective Date: 05-08-1996



Section 319.37 - Settlements with tax commissioner and county treasurer.

After the refunding of taxes as prescribed by section 319.36 of the Revised Code:

(A) At the next settlement with the tax commissioner, the county auditor shall deduct from the amount of taxes due the state at such settlement the amount of such taxes that have been paid into the state treasury.

(B) At the next settlement with the county treasurer, the amount of each such refund apportioned among the various subdivision accounts shall be subtracted by the auditor from those accounts.

Effective Date: 07-01-1985



Section 319.38 - Deductions from valuation for injured or destroyed property.

Whenever it is made to appear to the county auditor, by the oath of the owner or one of the owners of a building or structure, land, orchard, timber, ornamental trees, or groves, or by the affidavit of two disinterested persons who are residents of the township or municipal corporation in which such property is or was situated, that it is listed for taxation for the current year, and has been destroyed or injured after the first day of January of the current year, the county auditor shall investigate the matter and adjust the valuation of the property, on the tax list for the current year, as prescribed by divisions (A) through (D) of this section:

(A) If the injury or destruction occurred during the first calendar quarter, the county auditor shall deduct from the valuation of the property an amount that, in the county auditor's judgment, fairly represents the extent of the injury or destruction;

(B) If the injury or destruction occurred during the second calendar quarter, the county auditor shall deduct from the valuation of the property seventy-five per cent of the amount that, in the county auditor's judgment, fairly represents the extent of the injury or destruction;

(C) If the injury or destruction occurred during the third calendar quarter, the county auditor shall deduct from the valuation of the property fifty per cent of the amount that, in the county auditor's judgment, fairly represents the extent of the injury or destruction;

(D) If the injury or destruction occurred during the fourth calendar quarter, the county auditor shall deduct from the valuation of the property twenty-five per cent of the amount that, in the county auditor's judgment, fairly represents the extent of the injury or destruction.

No such deduction shall be made in the case of an injury to or destruction of a building, structure, land, orchard, timber, ornamental trees, or groves, resulting in damage of less than one hundred dollars.

To obtain the deductions prescribed in divisions (A) to (D) of this section, the owner or one of the owners of injured or destroyed property or the two disinterested persons who are residents of the township or municipal corporation in which the property is or was situated shall apply to the county auditor. In the case of a deduction under division (A), (B), or (C) of this section, the oath or affidavit shall be filed not later than the thirty-first day of December of the year in which the injury or destruction occurred. In the case of a deduction under division (D) of this section, the oath or affidavit shall be filed not later than the thirty-first day of January of the year after the year in which the injury or destruction occurred.

The county auditor shall certify the deductions made under this section to the county treasurer, who shall correct the tax list and duplicate in accordance with such deductions. If the deduction cannot be entered upon the current tax list and duplicate, the county auditor shall proceed in the manner prescribed under section 5715.22 of the Revised Code to refund or credit to the taxpayer the amount of the reduction in taxes attributable to the deduction in valuation made under this section.

Effective Date: 10-22-1997



Section 319.39 - Record of additions and deductions - certificate of correction.

The county auditor shall keep books or other records of "additions and deductions," in which he shall enter all corrections of the general duplicates and of the classified duplicate respectively, made after delivery of such duplicates to the county treasurer, which either increase or diminish the amount of a tax or assessment, as stated in such duplicates. In addition to the marginal corrections provided for in section 319.35 of the Revised Code, he shall in each case give the treasurer a certificate of the correction.

Effective Date: 10-01-1953



Section 319.40 - Omitted taxes shall be charged.

When the county auditor is satisfied that lots or lands on the tax list or duplicate have not been charged with either the county, township, municipal corporation, or school district tax, he shall charge against it all such omitted tax for the preceding years, not exceeding five years, unless in the meantime such lands or lots have changed ownership, in which case only the taxes chargeable since the last change of ownership shall be so charged.

Effective Date: 10-01-1953



Section 319.41 - [Repealed].

Effective Date: 12-20-1971



Section 319.42 - Apportionment of unpaid special assessments.

Whenever a portion of a tract or parcel of real estate is conveyed to another owner, and such tract or parcel bears unpaid special assessments, the authority certifying such assessments shall, on request of the county auditor, furnish the auditor with the proportionate amounts of the assessments to be allocated to the portion of the original tract or parcel so conveyed to another owner, and the lien of the assessments, as levied against the original tract or parcel, shall extend to the portion conveyed only to the extent of the amount so allocated to the portion by the certifying authority. This section does not change the total amount of the assessments as originally levied, or the total amount of the balances due.

Effective Date: 10-01-1953



Section 319.43 - Settlement for real and public utility property taxes - certification of delinquent list.

(A) On or before the fifteenth day of February and on or before the tenth day of August of each year, the county auditor shall attend at the auditor's office to make settlement with the county treasurer and ascertain the amount of real property taxes and assessments and public utility property taxes with which such treasurer is to stand charged. At each August settlement the auditor shall take from the duplicate previously put into the hands of the treasurer for collection a list of all such taxes and assessments as the treasurer has been unable to collect, describing in such list the property on which the delinquent taxes and assessments are charged as described on the duplicate, and note on the list, in a marginal column, the several reasons assigned by the treasurer why such taxes and assessments should not be collected. Such list shall be signed by the treasurer, who shall testify to its correctness, under oath to be administered by the auditor.

(B) When making a settlement required by this section, if the county treasurer, under division (A) or (B) of section 321.341 of the Revised Code, has made advance payments to the several taxing districts of the current year unpaid taxes or current year delinquent taxes by means of a current unpaid or delinquent tax line of credit or by means of any other type of borrowing, the county auditor shall not apportion the current year unpaid taxes or current year delinquent taxes thereafter collected if the distribution of the taxes and assessments was made by means of such borrowing. The county treasurer shall apply the current year unpaid taxes or current year delinquent taxes, as applicable and upon collection, to repayment or reimbursement of the source from which the money to make the advance payments was borrowed. The county auditor shall not apportion the penalties and interest on such current year unpaid taxes and current year delinquent taxes collected thereafter to the several subdivisions. The county treasurer shall retain the penalties and interest in the county treasury and shall credit the penalties and interest to the county land reutilization corporation fund established under section 321.263 of the Revised Code pending appropriation to and for the benefit of a county land reutilization corporation organized under Chapter 1724. of the Revised Code.

Effective Date: 10-01-1953; 2008 SB353 04-07-2009



Section 319.44 - Proceedings as to delinquent list.

In making a list as provided by section 319.43 of the Revised Code, the delinquencies of each township shall be kept separate. After deducting the amount of taxes as returned delinquent and the collection fees allowed the county treasurer from the several taxes charged on the duplicate, in a just and ratable proportion, the treasurer shall be held liable for the balance of such taxes. After first correcting any error which may have occurred in the apportionment of taxes at any previous settlement, the county auditor shall certify the balance due the state, the balance due the county, the balance due for road purposes, and the balance due the township, and shall record such list of delinquencies in his office forthwith.

Effective Date: 10-01-1953



Section 319.45 - Certificate to treasurer as to moneys collected.

(A) In making the settlement required by sections 319.43 and 319.44 of the Revised Code, the county auditor shall carefully examine the tax duplicate and ascertain, from the entries of taxes, interest, and penalty paid in whole or in part, and from such other sources of information as are within the auditor's reach, the true amount collected by the county treasurer on account of each of the several taxes charged on such duplicate, the amount remaining in the hands of the treasurer payable to each fund, and shall give to the treasurer separate certificates, in duplicate, of the separate sums found to have been collected by the treasurer.

(B) In making each of those settlements, the county auditor, except as provided in division (B) of section 319.43 of the Revised Code, shall apportion any delinquent taxes, penalties, and interest among the several taxing districts in the same proportions that the amount of real and public utility property taxes levied by each district in the preceding tax year bears to the amount of real and public utility property taxes levied by all such districts in the preceding tax year.

Effective Date: 03-31-2003; 2008 SB353 04-07-2009



Section 319.451 - Auditor shall ascertain net amount of taxes collected.

The county auditor shall ascertain the net amount of taxes collected for each particular purpose.

Effective Date: 09-21-1982



Section 319.46 - Certificate to treasurer as to taxes charged.

The county auditor shall make and deliver to the county treasurer a certificate specifying the amount charged on the tax duplicate of the county for each of the several purposes for which taxes have been levied, and also a certificate or an abstract of the taxes which have become due and payable and which remain unpaid. In making the settlement in February of each year as required by section 319.43 of the Revised Code, the auditor may ascertain the amount of taxes collected from the statements required by sections 321.09 and 321.10 of the Revised Code to be made to him by the treasurer.

Effective Date: 10-01-1953



Section 319.47 - Duplicate of certificates and abstracts to tax commissioner.

Within ten days after he has made each semiannual settlement with the county treasurer, the county auditor shall transmit to the tax commissioner a duplicate of each of the several certificates and abstracts required to be made in the settlements.

Effective Date: 07-01-1985



Section 319.48 - Real property tax suspension list of taxes uncollectible except through foreclosure or through foreclosure and forfeiture.

(A) The county auditor shall maintain a real property tax suspension list of tracts and lots certified to him under section 323.33 of the Revised Code as being charged with delinquent amounts most likely uncollectible except through foreclosure or through foreclosure and forfeiture. Tracts and lots on the list shall be listed in the same form and order or sequence as on the general tax list of real and public utility property. The list also shall include a description of the tract or lot and the name of the person under whom it is listed.

(B) When the county auditor enters current taxes and delinquent amounts on the general tax list and duplicate of real and public utility property under section 319.30 of the Revised Code, he shall enter against a tract or lot that is on the suspension list only the current taxes levied against the tract or lot; he shall not enter on the general tax list and duplicate the delinquent taxes, penalties, and interest charged against the tract or lot. Instead, he shall indicate on the general tax list and duplicate with an asterisk or other marking that the tract or lot appears on the real property tax suspension list, that delinquent taxes, penalties, and interest stand charged against it, and that the amount of the delinquency may be obtained through the county auditor or treasurer.

(C) If a tract or lot is foreclosed upon or foreclosed upon and forfeited for payment of delinquent taxes, penalties, and interest or is redeemed by the owner or another authorized taxpayer, the county auditor shall immediately strike the tract or lot from the real property tax suspension list.

Effective Date: 05-25-1994



Section 319.49 - Settlement by auditor with treasurer for taxes - certification of delinquent tax and assessment list by treasurer - liability of treasurer.

On or before the thirtieth day of June and on or before the thirty-first day of October of each year the county auditor shall attend at his office to make settlement with the county treasurer and ascertain the amount of general personal and classified property taxes with which such treasurer is to stand charged. At each October settlement, the auditor shall take from the duplicates previously put into the hands of the treasurer for collection a list of all such taxes as the treasurer has been unable to collect, describing in such list the assessments on which such delinquent taxes are charged, as described on the duplicates, and note on the list, in a marginal column, the several reasons assigned by the treasurer why such taxes could not be collected. Such list shall be signed by the treasurer, who shall testify to the correctness of the list, under oath to be administered by the auditor. After deducting the amount of such taxes as returned delinquent and the collection fees allowed the treasurer from the several taxes charged on the duplicates in a just and ratable proportion, the treasurer shall be held liable for the balance of such taxes. After first correcting any error which may have occurred in the apportionment of taxes at any previous settlement, the auditor shall certify the balance due the state, the balance due the county, and the balance due each other taxing district, and shall record such list of delinquencies in his office forthwith.

Effective Date: 11-28-1969



Section 319.50 - Certificates issued to treasurer by auditor - duplicates to tax commissioner.

(A) In making each June settlement required by section 319.49 of the Revised Code, the county auditor shall carefully examine the duplicate certificates and receipts for the advance payment of taxes and ascertain from such certificates and receipts, and from such other sources of information as are within the auditor's reach, the true amount collected by the county treasurer on account of each of the several taxes reported thereby, and the amount remaining in the hands of the treasurer payable to each fund, and shall give the treasurer separate certificates, in duplicate, of the separate sums found to have been received by the treasurer.

(B) In making each October settlement required by such section, the auditor shall carefully examine and ascertain from the entries of taxes, interest, and penalties paid in part, and from such other sources of information as are within the auditor's reach, the true amount collected by the treasurer on account of each of the several taxes charged on the duplicates, and the amount remaining in the hands of the treasurer payable to each fund, and shall give the treasurer separate certificates, in duplicate, of the separate sums found to have been collected by the treasurer.

(C) In making either settlement required under section 319.49 of the Revised Code, the county auditor shall apportion delinquent taxes, penalties, and interest among the several taxing districts in the same proportion that the amount of taxes levied by the district against the delinquent property in the preceding tax year bears to the taxes levied by all such districts against the property in the preceding tax year, and shall apportion assessments and other charges among the taxing districts in the order in which they became due.

(D) Within ten days after making each settlement provided for in this section, the auditor shall transmit to the tax commissioner a duplicate of each of the several certificates and abstracts required to be made in such settlements.

Effective Date: 03-31-2003



Section 319.51 - Account with new township.

On the erection of a new township in the county, the county auditor shall open an account with it and, at the auditor's next semiannual settlement, credit it with all moneys for taxes collected in or distributable to the territory included in the new township, making corresponding deductions from the townships from which it was taken. The moneys so credited shall be drawn by warrants in favor of the fiscal officer of the new township.

Effective Date: 10-01-1953; 12-20-2005



Section 319.52 - Abstract of delinquent tax and assessment list.

The delinquent tax and assessment list shall not be returned to the tax commissioner but shall be recorded by the county auditor immediately after his semiannual settlement with the county treasurer, an abstract of which, in such forms as the tax commissioner prescribes, shall be sent to the tax commissioner in August, with the settlement sheet of the county treasurer. No taxes returned delinquent shall be paid into the state treasury except by the county treasurers. In making out the duplicate of each year all tracts of land and lots returned delinquent shall be again entered on the duplicate, and the taxes on such tract or lot including the taxes of the current year, shall be charged on the tract or lot, together with the penalty and interest imposed by section 323.121 of the Revised Code, except as provided under section 319.48 of the Revised Code for tracts and lots on the real property tax suspension list and under section 5723.02 of the Revised Code for real property forfeited to the state.

Effective Date: 05-25-1994



Section 319.53 - County auditor to report to tax commissioner.

No county auditor shall fail to make and transmit to the tax commissioner, within the time required by law, a return or report which he is required to make to the tax commissioner.

Effective Date: 07-01-1985



Section 319.54 - Fees to compensate for auditor's services.

(A) On all moneys collected by the county treasurer on any tax duplicate of the county, other than estate tax duplicates, and on all moneys received as advance payments of personal property and classified property taxes, the county auditor, on settlement with the treasurer and tax commissioner, on or before the date prescribed by law for such settlement or any lawful extension of such date, shall be allowed as compensation for the county auditor's services the following percentages:

(1) On the first one hundred thousand dollars, two and one-half per cent;

(2) On the next two million dollars, eight thousand three hundred eighteen ten-thousandths of one per cent;

(3) On the next two million dollars, six thousand six hundred fifty-five ten-thousandths of one per cent;

(4) On all further sums, one thousand six hundred sixty-three ten-thousandths of one per cent.

If any settlement is not made on or before the date prescribed by law for such settlement or any lawful extension of such date, the aggregate compensation allowed to the auditor shall be reduced one per cent for each day such settlement is delayed after the prescribed date. No penalty shall apply if the auditor and treasurer grant all requests for advances up to ninety per cent of the settlement pursuant to section 321.34 of the Revised Code. The compensation allowed in accordance with this section on settlements made before the dates prescribed by law, or the reduced compensation allowed in accordance with this section on settlements made after the date prescribed by law or any lawful extension of such date, shall be apportioned ratably by the auditor and deducted from the shares or portions of the revenue payable to the state as well as to the county, townships, municipal corporations, and school districts.

(B) For the purpose of reimbursing county auditors for the expenses associated with the increased number of applications for reductions in real property taxes under sections 323.152 and 4503.065 of the Revised Code that result from the amendment of those sections by Am. Sub. H.B. 119 of the 127th general assembly, there shall be paid from the state's general revenue fund to the county treasury, to the credit of the real estate assessment fund created by section 325.31 of the Revised Code, an amount equal to one per cent of the total annual amount of property tax relief reimbursement paid to that county under sections 323.156 and 4503.068 of the Revised Code for the preceding tax year. Payments made under this division shall be made at the same times and in the same manner as payments made under section 323.156 of the Revised Code.

(C) From all moneys collected by the county treasurer on any tax duplicate of the county, other than estate tax duplicates, and on all moneys received as advance payments of personal property and classified property taxes, there shall be paid into the county treasury to the credit of the real estate assessment fund created by section 325.31 of the Revised Code, an amount to be determined by the county auditor, which shall not exceed the percentages prescribed in divisions (C)(1) and (2) of this section.

(1) For payments made after June 30, 2007, and before 2011, the following percentages:

(a) On the first five hundred thousand dollars, four per cent;

(b) On the next five million dollars, two per cent;

(c) On the next five million dollars, one per cent;

(d) On all further sums not exceeding one hundred fifty million dollars, three-quarters of one per cent;

(e) On amounts exceeding one hundred fifty million dollars, five hundred eighty-five thousandths of one per cent.

(2) For payments made in or after 2011, the following percentages:

(a) On the first five hundred thousand dollars, four per cent;

(b) On the next ten million dollars, two per cent;

(c) On amounts exceeding ten million five hundred thousand dollars, three-fourths of one per cent.

Such compensation shall be apportioned ratably by the auditor and deducted from the shares or portions of the revenue payable to the state as well as to the county, townships, municipal corporations, and school districts.

(D) Each county auditor shall receive four per cent of the amount of tax collected and paid into the county treasury, on property omitted and placed by the county auditor on the tax duplicate.

(E) On all estate tax moneys collected by the county treasurer, the county auditor, on settlement semiannually with the tax commissioner, shall be allowed, as compensation for the auditor's services under Chapter 5731. of the Revised Code, the following percentages:

(1) Four per cent on the first one hundred thousand dollars;

(2) One-half of one per cent on all additional sums.

Such percentages shall be computed upon the amount collected and reported at each semiannual settlement, and shall be for the use of the general fund of the county.

(F) On all cigarette license moneys collected by the county treasurer, the county auditor, on settlement semiannually with the treasurer, shall be allowed as compensation for the auditor's services in the issuing of such licenses one-half of one per cent of such moneys, to be apportioned ratably and deducted from the shares of the revenue payable to the county and subdivisions, for the use of the general fund of the county.

(G) The county auditor shall charge and receive fees as follows:

(1) For deeds of land sold for taxes to be paid by the purchaser, five dollars;

(2) For the transfer or entry of land, lot, or part of lot, or the transfer or entry on or after January 1, 2000, of a used manufactured home or mobile home as defined in section 5739.0210 of the Revised Code, fifty cents for each transfer or entry, to be paid by the person requiring it;

(3) For receiving statements of value and administering section 319.202 of the Revised Code, one dollar, or ten cents for each one hundred dollars or fraction of one hundred dollars, whichever is greater, of the value of the real property transferred or, for sales occurring on or after January 1, 2000, the value of the used manufactured home or used mobile home, as defined in section 5739.0210 of the Revised Code, transferred, except no fee shall be charged when the transfer is made:

(a) To or from the United States, this state, or any instrumentality, agency, or political subdivision of the United States or this state;

(b) Solely in order to provide or release security for a debt or obligation;

(c) To confirm or correct a deed previously executed and recorded or when a current owner on any record made available to the general public on the internet or a publicly accessible database and the general tax list of real and public utility property and the general duplicate of real and public utility property is a peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, youth services employee, firefighter, EMT, or investigator of the bureau of criminal identification and investigation and is changing the current owner name listed on any record made available to the general public on the internet or a publicly accessible database and the general tax list of real and public utility property and the general duplicate of real and public utility property to the initials of the current owner as prescribed in division (B)(1) of section 319.28 of the Revised Code;

(d) To evidence a gift, in trust or otherwise and whether revocable or irrevocable, between husband and wife, or parent and child or the spouse of either;

(e) On sale for delinquent taxes or assessments;

(f) Pursuant to court order, to the extent that such transfer is not the result of a sale effected or completed pursuant to such order;

(g) Pursuant to a reorganization of corporations or unincorporated associations or pursuant to the dissolution of a corporation, to the extent that the corporation conveys the property to a stockholder as a distribution in kind of the corporation's assets in exchange for the stockholder's shares in the dissolved corporation;

(h) By a subsidiary corporation to its parent corporation for no consideration, nominal consideration, or in sole consideration of the cancellation or surrender of the subsidiary's stock;

(i) By lease, whether or not it extends to mineral or mineral rights, unless the lease is for a term of years renewable forever;

(j) When the value of the real property or the manufactured or mobile home or the value of the interest that is conveyed does not exceed one hundred dollars;

(k) Of an occupied residential property, including a manufactured or mobile home, being transferred to the builder of a new residence or to the dealer of a new manufactured or mobile home when the former residence is traded as part of the consideration for the new residence or new manufactured or mobile home;

(l) To a grantee other than a dealer in real property or in manufactured or mobile homes, solely for the purpose of, and as a step in, the prompt sale of the real property or manufactured or mobile home to others;

(m) To or from a person when no money or other valuable and tangible consideration readily convertible into money is paid or to be paid for the real estate or manufactured or mobile home and the transaction is not a gift;

(n) Pursuant to division (B) of section 317.22 of the Revised Code, or section 2113.61 of the Revised Code, between spouses or to a surviving spouse pursuant to section 5302.17 of the Revised Code as it existed prior to April 4, 1985, between persons pursuant to section 5302.17 or 5302.18 of the Revised Code on or after April 4, 1985, to a person who is a surviving, survivorship tenant pursuant to section 5302.17 of the Revised Code on or after April 4, 1985, or pursuant to section 5309.45 of the Revised Code;

(o) To a trustee acting on behalf of minor children of the deceased;

(p) Of an easement or right-of-way when the value of the interest conveyed does not exceed one thousand dollars;

(q) Of property sold to a surviving spouse pursuant to section 2106.16 of the Revised Code;

(r) To or from an organization exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, provided such transfer is without consideration and is in furtherance of the charitable or public purposes of such organization;

(s) Among the heirs at law or devisees, including a surviving spouse, of a common decedent, when no consideration in money is paid or to be paid for the real property or manufactured or mobile home;

(t) To a trustee of a trust, when the grantor of the trust has reserved an unlimited power to revoke the trust;

(u) To the grantor of a trust by a trustee of the trust, when the transfer is made to the grantor pursuant to the exercise of the grantor's power to revoke the trust or to withdraw trust assets;

(v) To the beneficiaries of a trust if the fee was paid on the transfer from the grantor of the trust to the trustee or if the transfer is made pursuant to trust provisions which became irrevocable at the death of the grantor;

(w) To a corporation for incorporation into a sports facility constructed pursuant to section 307.696 of the Revised Code;

(x) Between persons pursuant to section 5302.18 of the Revised Code;

(y) From a county land reutilization corporation organized under Chapter 1724. of the Revised Code to a third party.

(4) For the cost of publishing the delinquent manufactured home tax list, the delinquent tax list, and the delinquent vacant land tax list, a flat fee, as determined by the county auditor, to be charged to the owner of a home on the delinquent manufactured home tax list or the property owner of land on the delinquent tax list or the delinquent vacant land tax list.

The auditor shall compute and collect the fee. The auditor shall maintain a numbered receipt system, as prescribed by the tax commissioner, and use such receipt system to provide a receipt to each person paying a fee. The auditor shall deposit the receipts of the fees on conveyances in the county treasury daily to the credit of the general fund of the county, except that fees charged and received under division (G)(3) of this section for a transfer of real property to a county land reutilization corporation shall be credited to the county land reutilization corporation fund established under section 321.263 of the Revised Code.

The real property transfer fee provided for in division (G)(3) of this section shall be applicable to any conveyance of real property presented to the auditor on or after January 1, 1968, regardless of its time of execution or delivery.

The transfer fee for a used manufactured home or used mobile home shall be computed by and paid to the county auditor of the county in which the home is located immediately prior to the transfer.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-09-2001; 2007 HB119 06-30-2007; 2008 HB46 09-01-2008; 2008 SB353 04-07-2009



Section 319.541 - County to pay damages of suit against officials.

When an action has been commenced against the county treasurer, county auditor, or other county officer for performing or attempting to perform a duty authorized or directed by statute for the collection of the public revenue, the amount of damages and costs adjudged against such treasurer, auditor, or other officer shall be apportioned ratably by the auditor among all the parties entitled to share the revenue collected, and be deducted by the auditor from the shares of revenue payable to each, including as one of the parties, the state itself, as well as the counties, townships, municipal corporations, school districts, and organizations entitled thereto.

Effective Date: 09-21-1982



Section 319.55 - County sealer.

The county auditor shall be county sealer of weights and measures and shall be responsible for the preservation of the copies of all standards in his possession. He shall submit such standards to the state sealer at such times as may be required by regulation of the director of agriculture. The auditor shall see that all state laws relating to weights and measures are strictly enforced throughout his county, and shall assist generally in the prosecution of all violations of such laws.

Effective Date: 07-26-1974



Section 319.56 - [Repealed].

Effective Date: 07-26-1974



Section 319.57 - County sealer shall deliver copies to successor.

When a county sealer resigns, is removed from office, or removes from the county, he shall deliver to his successor in office the standards, beams, weights, measures, and records in his possession. In case of the death of a county sealer, his representatives, in like manner, shall deliver to his successor in office such beams, weights, measures, and records.

In case of neglect or refusal to deliver such standards and records entire and complete, the successor in office may maintain a civil action against the person so refusing or neglecting, and recover double the value of such standards as have not been delivered, with costs of suit, which shall be appropriated by such successor to the purchase of such standards as are required in his office.

Effective Date: 06-20-1994



Section 319.58 - Use of false weights and measures.

If any person uses any weights, measures, or beams, in weighing or measuring, which do not conform to the standards of the state, or any other measures established by law, whereby a dealer in, purchaser of, or seller of any commodity or article of traffic is injured or defrauded, such dealer, purchaser, or seller may maintain a civil action against the offender, and if judgment is rendered him, he shall receive double damages and costs of suit.

Effective Date: 08-01-1959



Section 319.59 - Appointment of inspectors - salary.

Each county sealer of weights and measures shall appoint, by writing under his hand and seal, one or more inspectors, who shall compare weights and measures wherever they are used or maintained for use within his county, or which are brought to the office of the county sealer for that purpose, with the copies of the standards in the possession of the county sealer. Such inspectors shall receive a salary fixed by the county sealer, to be paid by the county, which shall be instead of all fees or charges otherwise allowed by law. Such inspectors shall also be employed by the county sealer to assist in the prosecution of all violations of law relating to weights and measures.

Effective Date: 11-03-1965



Section 319.60 - Injunctions.

The county sealer or his inspector may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating any provisions of the weights and measures laws or regulations issued by the director of agriculture pursuant thereto.

Effective Date: 01-01-1974



Section 319.61 - Notice of intention to proceed with public improvement.

(A) When a political subdivision of this state authorized to undertake public improvements has determined to construct or make such an improvement and to levy special assessments or charges to pay all or a part of the cost thereof, the authority of such subdivision empowered to levy such special assessments or charges shall, within the time limitations prescribed by this section, cause notice of intention to proceed with such improvement to be filed with the auditor of each county in which any property to be specially assessed or charged is located and shall, within the time limitations prescribed by this section, cause notice of the levy of such assessments or charges for such improvement to be filed with the auditor of each county in which any property specially assessed or charged is located.

The filing of the notice of intention to proceed with the improvement shall take place within fifteen days after the earliest of the following actions: the adoption of an ordinance or resolution determining to proceed with the improvement; the adoption of an ordinance or resolution directing that the improvement be made by force account or authorizing or directing entry into a contract for the making of the improvement; or the written or verbal order that the improvement be made by force account or authorizing or directing entry into a contract for the improvement; provided, that if any of these actions occur prior to September 1, 1961, such notice shall be filed within six months following such date.

The filing of the notice of the levy of special assessments or charges shall take place within twenty days after the earliest of the following actions: the adoption of an ordinance or resolution levying such assessments or charges; the adoption of an ordinance or resolution certifying the same to the auditor; the determination by the officer empowered to establish the amount to be assessed or charged of the amounts of such assessments or charges; provided, that if any of these actions occur prior to September 1, 1961, such notice shall be filed within six months following such date.

(B) The failure to file with the auditor either the notice of intention to proceed or the notice of the levy of special assessments or charges, in the manner and within the times prescribed in this action, shall not impair the validity of the assessments or charges, and, subject to section 727.34 of the Revised Code, the lien of such assessments or charges shall be and remain prior to any and all liens obtained by any private person, firm, partnership, or corporation irrespective of the date thereof except the lien of a mortgage obtained by a bona fide mortgagee and duly filed for record after either:

(1) The expiration of the period prescribed in this section for the filing of the notice of intention to proceed and prior to the filing of such notice; or

(2) The expiration of the period prescribed in this section for the filing of the notice of the levy of special assessments or charges and prior to the filing of such notice; provided, that if the notice of intention to proceed has not been filed but the notice of the levy of special assessments or charges has been filed, then no private person, firm, partnership, or corporation shall obtain any lien prior to the lien of such assessments or charges except pursuant to division (B)(1) of this section; and provided, that if on September 1, 1961 any assessments or charges have been certified to the auditor or bonds have been issued in anticipation of the collection thereof, the lien of such assessments shall be and remain prior to any and all liens obtained by any private person, firm, or corporation whether or not the notices required in this section are filed in the manner and within the times prescribed in this section.

(C) As used in this section:

(1) "Political subdivision" means the city health district; general health district; municipal corporation; board of park commissioners of a city, county, township, park district, conservancy district; sanitary district; regional sewer and water district; and any other political subdivision of this state which is empowered to levy special assessments or charges.

(2) "Notice of intention to proceed" means a copy, certified as true and accurate by the custodian of the records of the political subdivision, of an ordinance or resolution determining to proceed with such an improvement; a copy, certified as true and accurate by the custodian of the records of the political subdivision, of an ordinance, resolution, entry, or order that the work be done by force account or authorizing or directing the entry into a contract for such work; or certificate of the officer having supervision of the improvement reciting that the improvement is to be made and that all or a portion of the cost thereof will be assessed or charged against designated property.

(3) "Notice of the levy of special assessments or charges" means a copy, certified as true and accurate by the custodian of the records of the political subdivision, of an ordinance or resolution levying the assessments for such improvement; a copy, certified as true and accurate by the custodian of the records of the political subdivision, of an ordinance or resolution certifying the assessments or charges to the auditor; or certificate of the officer empowered to establish the amounts to be assessed or charged that such amounts have been determined.

(4) "Special assessments or charges" means special assessments or charges excluding charges for utility services.

The auditor of each such county shall charge and collect a fee of one dollar for each copy of any such resolution, ordinance, entry, order, or certificate filed in his office pursuant to this section. The auditor, upon receiving for filing any of the foregoing items, shall endorse thereon the time of its filing and its consecutive filing number and shall enter in a book or on cards, which shall be known as the special assessment record, and which shall be alphabetically arranged as between political subdivisions, the filing number, the number, if any, set forth on any ordinance or resolution, the date of its enactment or of the entry, order, or certificate, the date upon which it was received, and an abbreviated description of the improvement for which the assessments or charges are to be levied or are levied as disclosed by such items. The auditor shall also file each such item received in his office to be kept for inspection of all persons interested therein.

Effective Date: 01-23-1963



Section 319.63 - Payment to treasurer of housing trust fund fees.

(A) During the first thirty days of each calendar quarter, the county auditor shall pay to the treasurer of state all amounts that the county recorder collected as housing trust fund fees pursuant to section 317.36 of the Revised Code during the previous calendar quarter. If payment is made to the treasurer of state within the first thirty days of the quarter, the county auditor may retain an administrative fee of one per cent of the amount of the trust fund fees collected during the previous calendar quarter.

(B) The treasurer of state shall deposit the first fifty million dollars of housing trust fund fees received each year pursuant to this section into the low- and moderate-income housing trust fund, created under section 174.02 of the Revised Code, and shall deposit any amounts received each year in excess of fifty million dollars into the state general revenue fund.

(C) The county auditor shall deposit the administrative fee that the auditor is permitted to retain pursuant to division (A) of this section into the county general fund for the county recorder to use in administering the trust fund fee.

Effective Date: 08-01-2003; 07-01-2005



Section 319.99 - Penalty.

(A) Whoever violates section 319.53 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 319.202 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1985






Chapter 321 - TREASURER

Section 321.01 - County treasurer - election and term.

A county treasurer shall be elected quadrennially in each county, who shall hold his office for four years from the first Monday of September next after his election.

Effective Date: 10-01-1953



Section 321.02 - Bond of county treasurer - oath.

Before entering upon the duties of his office, the county treasurer shall give bond to the state in such sum as the board of county commissioners directs, with a company authorized to conduct a surety business in this state as surety, to be approved by the board and conditioned for the payment of all moneys which come into his hands for state, county, township, or other purposes. The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bond, with the oath of office required by section 7 of Article XV, Ohio Constitution, and sections 3.22 and 3.23 of the Revised Code and the approval of the board indorsed on it, shall be deposited with the county auditor and by him carefully preserved in his office. Such bond shall be entered in full on the record of the proceedings of the board on the day when accepted and approved by it.

When, in the opinion of a majority of the members of the board, the surety has become insufficient, such board may require the treasurer to give additional sureties on his previously accepted bond. When in its opinion more money has passed or is about to pass into the hands of the treasurer than is or would be covered by his bond, the board may demand and receive from such treasurer an additional bond, payable and conditioned as required for the original bond, with such sureties and in such sum as it directs. If a treasurer fails or refuses to give such additional sureties or bond for ten days from the day on which the board so requires, his office shall be vacant and another treasurer appointed as in other cases of vacancy.

If a person elected to the office of treasurer fails to give bond as provided in this section, on or before the day of the commencement of his official term, the office shall become vacant.

Effective Date: 06-28-1984



Section 321.03 - Contracting with financial institution to process payments, checks and fees.

At the request of the county treasurer, a board of county commissioners may enter into a contract with any financial institution under which the financial institution, in accordance with the terms of the contract, receives at a post office box any type of payment or fee owed or payable to the county, opens the mail delivered to that box, processes the checks and other payments received in such mail and deposits them into the treasurer's account, and provides the county treasurer daily receipt information with respect to such payments. The contract may provide for the financial institution to receive at the post office box those payments and fees specifically named in the contract or all payments and fees payable to the county, including, but not limited to, utility, sewer, water, refuse collection, waste disposal, and airport fees, but in any case excluding taxes. The contract shall not be entered into unless:

(A) There is attached to the contract a certification by the auditor of state that the financial institution and the treasurer have given assurances satisfactory to the auditor of state that the records of the financial institution, to the extent that they relate to payments covered by the contract, shall be subject to examination by the auditor of state to the same extent as if the services that the financial institution has agreed to perform were being performed by the treasurer.

(B) The contract is awarded in accordance with sections 307.86 to 307.92 of the Revised Code.

(C) The treasurer's surety bond includes within its coverage any loss that might occur as the result of the contract.

(D) The provisions of the contract do not conflict with accounting and reporting requirements prescribed by the auditor of state.

Effective Date: 07-01-1985



Section 321.04 - Deputies.

Each county treasurer may appoint one or more deputies, and he shall be liable and accountable for their proceedings and misconduct in office.

Effective Date: 10-01-1953



Section 321.05 - Place of treasurer's office.

The county treasurer shall keep his office at the county seat, in rooms provided for that purpose by the board of county commissioners, which shall constitute the county treasury. Except as otherwise specifically provided by law, all public moneys and property in his possession shall be at all times kept in the county treasury.

Effective Date: 10-27-1981



Section 321.06 - Transfer of property to successor.

At the expiration of his term of office or on his resignation or removal from office, the county treasurer shall deliver to his successor all moneys, books, papers, and other property in his possession as treasurer. In case of the death or incapacity of the treasurer, they shall be delivered over by his legal representatives.

Effective Date: 10-01-1953



Section 321.07 - Content of accounts.

The county treasurer shall keep an accurate account of all moneys received by him, showing the amount, the time, from what source received, and of all disbursements made by him, showing the amount, the time, and for what purpose paid. He shall so arrange his accounts that the amount received and paid on account of each separate and distinct fund shall be exhibited in a separate and distinct account.

Effective Date: 09-01-1961



Section 321.08 - Method of entering tax receipts.

The county treasurer shall enter on the treasurer's account each day the money received for advance payments of taxes and taxes charged on the general and special duplicates of the current year in the following manner:

(A) Collections of estate tax to be credited to the "undivided estate tax fund;"

(B) Collections of classified property taxes, including interest and penalties thereon, shall be credited to the county public library fund and distributed in accordance with section 5747.48 of the Revised Code;

(C) Collections of other taxes and assessments of whatever kind to be credited to the undivided general tax fund.

Effective Date: 01-01-1986; 2008 SB185 06-20-2008



Section 321.09 - Daily statement to county auditor.

Each business day, the county treasurer shall make a statement to the county auditor for the preceding day, showing the amount of taxes received and credited to the various undivided tax funds, the amount received on auditor's draft, the amount received from all other sources, the total amount deposited in the depository, the total amount paid by check on the depository, the total amount paid out in cash, the balance in the depository, and the balance in the county treasury.

Effective Date: 10-01-1953



Section 321.10 - County treasurer's statement to county auditor.

At the time of closing the books at the end of each collection of taxes, the county treasurer shall make to the county auditor a statement showing the amount of taxes received in each taxing district in the county since the last settlement, under the following heads: Inheritance tax, estate tax, dog tax, general tax, and classified tax.

The treasurer shall keep such accounts, in books provided for that purpose, as will enable him to make the statements required by sections 321.07 to 321.10, inclusive, of the Revised Code.

Effective Date: 09-12-1969



Section 321.11 - Inspection of books.

The books, accounts, and vouchers of the county treasurer, and all moneys remaining in the county treasury, shall be subject at all times to the inspection and examination of the board of county commissioners.

Effective Date: 10-01-1953



Section 321.12 - Payments into county treasury.

Except for payments of taxes charged on any current or delinquent tax duplicate and advance payments of taxes pursuant to section 5719.02 of the Revised Code, all payments of money into the county treasury shall be on the draft of the county auditor, in favor of the county treasurer.

The county auditor shall preserve a duplicate copy of each such draft, and he and the county treasurer shall each keep an accurate record of each draft and of the fund in favor of which it is drawn.

Effective Date: 07-01-1985



Section 321.13 - Currency received and disbursed.

Notes of the United States, notes of solvent national banks organized under an act of congress, notes of federal reserve banks, and silver certificates of the United States shall be received by county treasurers and the treasurer of state, and by them disbursed in payment of legal demands on the state and county treasuries.

Effective Date: 10-01-1953



Section 321.14 - Duplicate receipts shall be given.

When money is paid to the county treasurer, except on account of taxes charged on the duplicate, he shall give to the person paying duplicate receipts, one of which such person shall deposit with the county auditor, who shall charge the treasurer with the amount of such receipt.

Effective Date: 10-01-1953



Section 321.15 - Payment of money from county treasury.

No money shall be paid from the county treasury, or transferred to any person for disbursement, except on the warrant of the county auditor, including an electronic warrant authorizing direct deposit, in accordance with division (F) of section 9.37 of the Revised Code, for payment of county obligations.

Effective Date: 06-15-2000



Section 321.16 - Redemption of county warrants.

(A) When a warrant drawn on the county treasurer by the county auditor is presented for payment, if there is money in the county treasury or depository to the credit of the fund on which it is drawn, and the warrant is endorsed by the payee thereof, the treasurer shall redeem it by payment of cash or by check on the depository.

(B) The warrant, and all information related to the presentment of the warrant, may be provided electronically to the county treasurer.

Effective Date: 06-15-2000



Section 321.17 - Indorsement and interest on warrants not paid.

When a warrant is presented to the county treasurer for payment, and is not paid, for want of money belonging to the particular fund on which it is drawn, the treasurer shall record the warrant as not paid for want of funds. The warrant shall thereafter bear interest at the rate of six per cent per year. A memorandum of all such warrants shall be kept by the treasurer.

Effective Date: 06-15-2000



Section 321.18 - Termination of interest on warrants.

As soon as sufficient funds are in the county treasury to redeem the warrants drawn on the treasury, and on which interest is accruing, the county treasurer shall give notice in a newspaper of general circulation in the county that the treasurer is ready to redeem such warrants, and from the date of the notice the interest on such warrants shall cease.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977



Section 321.19 - Account of interest.

When the county treasurer redeems a warrant on which interest is due, he shall note on the warrant the amount of interest paid by him, and shall enter in his account the amount of such interest, separate from the principal.

Effective Date: 10-01-1953



Section 321.20 - Deposit of warrants with the auditor.

On the first day of each month in each year, the county treasurer shall deposit with the county auditor all warrants he has redeemed and take the auditor's receipt for them.

Effective Date: 10-27-1981



Section 321.21 - County treasurer shall not purchase county warrants.

No county treasurer shall contract for or purchase, directly or indirectly, any warrant issued by the county of which he is treasurer, at a discount upon the sum due on such warrant. If he contracts for or purchases any such warrant, he shall not be allowed, the amount of the warrant, or any part of it, on settlement, and shall forfeit the whole amount due, to be recovered in an action in the name of the state, for the use of the county.

Effective Date: 10-01-1953



Section 321.22 - Failure to note interest on warrants.

In any settlement the county treasurer shall not be credited with any sum for interest paid by him on any warrant, unless, at the time of redeeming such warrant, he noted on it the amount of interest paid.

Effective Date: 10-01-1953



Section 321.23 - County money shall not be loaned.

A county treasurer who loans money belonging to the county, with or without interest, or uses such money for his own individual purpose, shall forfeit and pay, for each such offense, not less than one hundred nor more than five hundred dollars, to be recovered in an action in the name of the state, for the use of the county.

Effective Date: 10-01-1953



Section 321.24 - Settlement by county treasurer with county auditor - allowance of fees.

(A) On or before the fifteenth day of February, in each year, the county treasurer shall settle with the county auditor for all taxes and assessments that the treasurer has collected on the general duplicate of real and public utility property at the time of making the settlement. If the county treasurer has made or will make advance payments to the several taxing districts of current year unpaid taxes under section 321.341 of the Revised Code before collecting them, the county treasurer shall take the advance payments into account for purposes of the settlement with the county auditor under this division.

(B) On or before the thirtieth day of June, in each year, the treasurer shall settle with the auditor for all advance payments of general personal and classified property taxes that the treasurer has received at the time of making the settlement.

(C) On or before the tenth day of August, in each year, the treasurer shall settle with the auditor for all taxes and assessments that the treasurer has collected on the general duplicates of real and public utility property at the time of making such settlement, not included in the preceding February settlement. If the county treasurer has made or will make advance payments to the several taxing districts of the current year delinquent taxes under section 321.341 of the Revised Code before collecting them, the county treasurer shall take the advance payments into account for purposes of the settlement with the county auditor under this division.

(D) On or before the thirty-first day of October, in each year, the treasurer shall settle with the auditor for all taxes that the treasurer has collected on the general personal and classified property duplicates, and for all advance payments of general personal and classified property taxes, not included in the preceding June settlement, that the treasurer has received at the time of making such settlement.

(E) In the event the time for the payment of taxes is extended, pursuant to section 323.17 of the Revised Code, the date on or before which settlement for the taxes so extended must be made, as herein prescribed, shall be deemed to be extended for a like period of time. At each such settlement, the auditor shall allow to the treasurer, on the moneys received or collected and accounted for by the treasurer, the treasurer's fees, at the rate or percentage allowed by law, at a full settlement of the treasurer.

(F) Within thirty days after the day of each settlement of taxes required under divisions (A) and (C) of this section, the treasurer shall certify to the tax commissioner any adjustments that have been made to the amount certified previously pursuant to section 319.302 of the Revised Code and that the settlement has been completed. Upon receipt of such certification, the commissioner shall provide for payment to the county treasurer from the general revenue fund of an amount equal to one-half of the amount certified by the treasurer in the preceding tax year under section 319.302 of the Revised Code, less one-half of the amount computed for all taxing districts in that county for the current fiscal year under section 5703.80 of the Revised Code for crediting to the property tax administration fund. Such payment shall be credited upon receipt to the county's undivided income tax fund, and the county auditor shall transfer to the county general fund from the amount thereof the total amount of all fees and charges which the auditor and treasurer would have been authorized to receive had such section not been in effect and that amount had been levied and collected as taxes. The county auditor shall distribute the amount remaining among the various taxing districts in the county as if it had been levied, collected, and settled as real property taxes. The amount distributed to each taxing district shall be reduced by the total of the amounts computed for the district under section 5703.80 of the Revised Code, but the reduction shall not exceed the amount that otherwise would be distributed to the taxing district under this division. The tax commissioner shall make available to taxing districts such information as is sufficient for a taxing district to be able to determine the amount of the reduction in its distribution under this section.

(G)

(1) Within thirty days after the day of the settlement required in division (D) of this section, the county treasurer shall notify the tax commissioner that the settlement has been completed. Upon receipt of that notification, the commissioner shall provide for payment to the county treasurer from the general revenue fund of an amount equal to the amount certified under former section 319.311 of the Revised Code and paid in the state's fiscal year 2003 multiplied by the percentage specified in division (G)(2) of this section. The payment shall be credited upon receipt to the county's undivided income tax fund, and the county auditor shall distribute the amount thereof among the various taxing districts of the county as if it had been levied, collected, and settled as personal property taxes. The amount received by a taxing district under this division shall be apportioned among its funds in the same proportion as the current year's personal property taxes are apportioned.

(2) Payments required under division (G)(1) of this section shall be made at the following percentages of the amount certified under former section 319.311 of the Revised Code and paid under division (G)(1) of this section in the state's fiscal year 2003:

(a) In fiscal year 2004, ninety per cent;

(b) In fiscal year 2005, eighty per cent;

(c) In fiscal year 2006, sixty-four per cent;

(d) In fiscal year 2007, forty per cent;

(e) In fiscal year 2008, thirty-two per cent;

(f) In fiscal year 2009, sixteen per cent.

After fiscal year 2009, no payments shall be made under division (G)(1) of this section.

(H)

(1) On or before the fifteenth day of April each year, the county treasurer shall settle with the county auditor for all manufactured home taxes that the county treasurer has collected on the manufactured home tax duplicate at the time of making the settlement.

(2) On or before the fifteenth day of September each year, the county treasurer shall settle with the county auditor for all remaining manufactured home taxes that the county treasurer has collected on the manufactured home tax duplicate at the time of making the settlement.

(3) If the time for payment of such taxes is extended under section 4503.06 of the Revised Code, the time for making the settlement as prescribed by divisions (H)(1) and (2) of this section is extended for a like period of time.

(I) On or before the second Monday in September of each year, the county treasurer shall certify to the tax commissioner the total amount by which the manufactured home taxes levied in that year were reduced pursuant to section 319.302 of the Revised Code . Within ninety days after the receipt of such certification, the commissioner shall provide for payment to the county treasurer from the general revenue fund of an amount equal to the amount certified by the treasurer . Such payment shall be credited upon receipt to the county's undivided income tax fund, and the county auditor shall transfer to the county general fund from the amount thereof the total amount of all fees and charges that the auditor and treasurer would have been authorized to receive had such section not been in effect and that amount had been levied and collected as manufactured home taxes. The county auditor shall distribute the amount remaining among the various taxing districts in the county as if it had been levied, collected, and settled as manufactured home taxes.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-15-2004; 06-30-2005; 2008 SB353 04-07-2009



Section 321.25 - [Repealed].

Effective Date: 10-27-1981



Section 321.26 - Schedule of fees allowed county treasurer.

(A) The county treasurer, on settlement with the county auditor, on or before the date prescribed for such settlement or any lawful extension of such date, shall be allowed as fees on all moneys collected by him on any tax duplicates other than the inheritance duplicate and on all moneys received by him as advance payments of personal and classified property taxes, the following percentages:

(1) On the first one hundred thousand dollars, two and nine thousand nine hundred forty-seven ten thousandths of one per cent;

(2) On the next two million dollars, nine thousand nine hundred eighty-two ten thousandths of one per cent;

(3) On the next two million dollars, seven thousand nine hundred eighty-six ten thousandths of one per cent;

(4) On all further sums, one thousand nine hundred ninety-six ten thousandths of one per cent.

(B) In the event any settlement prescribed by law is not made on or before the date prescribed by law for such settlement, on or before the dates prescribed by any lawful extension thereof, the aggregate compensation allowed to the county treasurer shall be reduced one per cent for each day such settlement is delayed after the prescribed date. No penalty shall apply in the event the auditor and treasurer grant all requests for advances up to ninety per cent of the settlement pursuant to section 321.34 of the Revised Code. The compensation allowed in accordance with this section on settlements made on or before the dates prescribed by law, or the reduced compensation allowed in accordance with this section on settlements made after the date prescribed by law or any lawful extension of such date, shall be apportioned ratably by the auditor and deducted from the shares or portion of the revenue payable to the state as well as to the county, township, corporations, and school districts. On all other moneys collected by the treasurer as fees or as advance payments, except moneys received from the treasurer of state, his predecessors in office, his legal representatives, or the sureties of such predecessors, and except moneys received from the proceeds of the bonds of the county or of any municipal corporation, five-tenths per cent, to be paid upon the warrant of the auditor out of the general fund of the county.

Effective Date: 07-16-1986



Section 321.261 - Treasurer's delinquent tax and assessment collection fund; prosecuting attorney's delinquent tax and assessment collection fund.

(A) In each county treasury there shall be created the treasurer's delinquent tax and assessment collection fund and the prosecuting attorney's delinquent tax and assessment collection fund. Except as otherwise provided in this division, two and one-half per cent of all delinquent real property, personal property, and manufactured and mobile home taxes and assessments collected by the county treasurer shall be deposited in the treasurer's delinquent tax and assessment collection fund, and two and one-half per cent of such delinquent taxes and assessments shall be deposited in the prosecuting attorney's delinquent tax and assessment collection fund. The board of county commissioners shall appropriate to the county treasurer from the treasurer's delinquent tax and assessment collection fund, and shall appropriate to the prosecuting attorney from the prosecuting attorney's delinquent tax and assessment collection fund, money to the credit of the respective fund, and except as provided in division (D) of this section, the appropriation shall be used only for the following purposes:

(1) By the county treasurer or the county prosecuting attorney in connection with the collection of delinquent real property, personal property, and manufactured and mobile home taxes and assessments, including proceedings related to foreclosure of the state's lien for such taxes against such property;

(2) With respect to any portion of the amount appropriated from the treasurer's delinquent tax and assessment collection fund for the benefit of a county land reutilization corporation organized under Chapter 1724. of the Revised Code, the county land reutilization corporation. Upon the deposit of amounts in the treasurer's delinquent tax and assessment collection fund , any amounts allocated at the direction of the treasurer to the support of the county land reutilization corporation shall be paid out of such fund to the corporation upon a warrant of the county auditor.

If the balance in the treasurer's or prosecuting attorney's delinquent tax and assessment collection fund exceeds three times the amount deposited into the fund in the preceding year, the treasurer or prosecuting attorney, on or before the twentieth day of October of the current year, may direct the county auditor to forgo the allocation of delinquent taxes and assessments to that officer's respective fund in the ensuing year. If the county auditor receives such direction, the auditor shall cause the portion of taxes and assessments that otherwise would be credited to the fund under this section in that ensuing year to be allocated and distributed among taxing units' funds as otherwise provided in this chapter and other applicable law.

(B) During the period of time that a county land reutilization corporation is functioning as such on behalf of a county, the board of county commissioners, upon the request of the county treasurer, may designate by resolution that an additional amount, not exceeding five per cent of all collections of delinquent real property, personal property, and manufactured and mobile home taxes and assessments, shall be deposited in the treasurer's delinquent tax and assessment collection fund and be available for appropriation by the board for the use of the corporation. Any such amounts so deposited and appropriated under this division shall be paid out of the treasurer's delinquent tax and assessment collection fund to the corporation upon a warrant of the county auditor.

(C) Annually by the first day of December, the county treasurer and the prosecuting attorney each shall submit a report to the board of county commissioners regarding the use of the moneys appropriated from their respective delinquent tax and assessment collection funds. Each report shall specify the amount appropriated from the fund during the current calendar year, an estimate of the amount so appropriated that will be expended by the end of the year, a summary of how the amount appropriated has been expended in connection with delinquent tax collection activities or land reutilization, and an estimate of the amount that will be credited to the fund during the ensuing calendar year.

The annual report of a county land reutilization corporation required by section 1724.05 of the Revised Code shall include information regarding the amount and use of the moneys that the corporation received from the treasurer's delinquent tax and assessment collection fund .

(D)

(1) In any county, if the county treasurer or prosecuting attorney determines that the balance to the credit of that officer's corresponding delinquent tax and assessment collection fund exceeds the amount required to be used as prescribed by division (A) of this section, the county treasurer or prosecuting attorney may expend the excess to prevent residential mortgage foreclosures in the county and to address problems associated with other foreclosed real property. The amount used for that purpose in any year may not exceed the amount that would cause the fund to have a reserve of less than twenty per cent of the amount expended in the preceding year for the purposes of division (A) of this section. The county treasurer or prosecuting attorney may not expend any money from the officer's fund for the purpose of land reutilization unless the county treasurer or prosecuting attorney obtains the approval of the county investment advisory committee established under section 135.341 of the Revised Code.

Money authorized to be expended under division (D)(1) of this section shall be used to provide financial assistance in the form of loans to borrowers in default on their home mortgages, including for the payment of late fees, to clear arrearage balances, and to augment moneys used in the county's foreclosure prevention program. The money also may be used to assist municipal corporations or townships in the county, upon their application to the county treasurer, prosecuting attorney, or the county department of development, in the nuisance abatement of deteriorated residential buildings in foreclosure, or vacant, abandoned, tax-delinquent, or blighted real property, including paying the costs of boarding up such buildings, lot maintenance, and demolition.

(2) In a county having a population of more than one hundred thousand according to the department of development's 2006 census estimate, if the county treasurer or prosecuting attorney determines that the balance to the credit of that officer's corresponding delinquent tax and assessment collection fund exceeds the amount required to be used as prescribed by division (A) of this section, the county treasurer or prosecuting attorney may expend the excess to assist townships or municipal corporations located in the county as provided in division (D)(2) of this section, provided that the combined amount so expended each year in a county shall not exceed three million dollars. Upon application for the funds by a township or municipal corporation, the county treasurer or prosecuting attorney may assist the township or municipal corporation in abating foreclosed residential nuisances, including paying the costs of securing such buildings, lot maintenance, and demolition. At the prosecuting attorney's discretion, the prosecuting attorney also may apply the funds to costs of prosecuting alleged violations of criminal and civil laws governing real estate and related transactions, including fraud and abuse.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999; 2008 HB359 09-30-2008; 2008 SB353 04-07-2009



Section 321.262 - Excess appropriation from RC 321.261 fund.

Notwithstanding section 321.261 of the Revised Code, in a county having a population of more than four hundred thousand according to the department of development's 2006 census estimate, if the county treasurer or prosecuting attorney determines that the amount appropriated to the office from the county's delinquent tax and assessment collection fund exceeds the amount required to be used as prescribed by that section, the county treasurer or prosecuting attorney may expend the excess to provide financial assistance in the form of loans to borrowers in default on their home mortgages, including for the payment of late fees, to clear arrearage balances, and to augment moneys used in the county's foreclosure prevention program, provided that the combined amount so expended each year in the county shall not exceed three million dollars.

Effective Date: 2008 HB562 09-22-2008



Section 321.263 - County land reutilization fund.

A county land reutilization fund shall be established in the county treasury of each county in which a county land reutilization corporation has been organized under Chapter 1724. of the Revised Code and in which the county treasurer has made advance payments under section 321.341 of the Revised Code. The county treasurer shall credit all penalties and interest on the current year unpaid taxes and the current year delinquent taxes advanced to the fund as provided under section 321.341 of the Revised Code when the current year unpaid taxes and current year delinquent taxes are collected.

Any amount in the county land reutilization corporation fund appropriated by a board of county commissioners shall be paid to the corporation, upon its written request, by the county treasurer upon the warrant of the county auditor. At the end of the year immediately following the year in which an amount was deposited in the county land reutilization corporation fund, any balance of that amount remaining in the fund shall be encumbered for the repayment of any borrowed money, and interest accrued thereon, that was used to make an advance payment under section 321.341 of the Revised Code, and that has not yet been repaid. The balance remaining in the fund from any amount deposited in the fund shall be determined as if all amounts deposited into the fund are drawn from the fund on a first-in, first-out basis. The amount encumbered shall not exceed the county's aggregate liability for the borrowed money and interest, and shall be determined as if the liability were to be discharged on the termination or maturity date of the instrument under which the money was borrowed. If the balance is not or will not be reserved for appropriation or reappropriation to the corporation in a succeeding fiscal year, it shall be transferred by the county treasurer to the undivided general tax fund of the county. Such amounts shall be apportioned and distributed to the appropriate taxing districts in the same manner as the distribution of delinquent taxes and assessments.

Effective Date: 2008 SB353 04-07-2009



Section 321.27 - Fees on inheritance tax duplicates and cigarette license moneys.

On settlement semiannually with the county auditor, the county treasurer shall be allowed as fees on all moneys collected by him on inheritance tax duplicates, the following percentages: three per cent on the first one hundred thousand dollars; two per cent on the next one hundred thousand dollars; five tenths per cent on all additional sums. Such percentages shall be computed upon the amount collected and reported at each semiannual settlement, and shall be for the use of the general fund of the county.

On such settlement the treasurer shall also be allowed as fees on all cigarette license moneys collected by him, one-half per cent on the amount received, to be paid upon the warrant of the auditor and by him apportioned ratably and deducted from the shares of revenue payable to the county and subdivisions of the county, for the use of the general fund of the county.

Effective Date: 07-17-1959



Section 321.28 - Allowing or receiving illegal fees.

A county auditor or county commissioner who makes, orders, or pays to the county treasurer, or any such treasurer who receives, from funds in the treasury of his county, any other allowance or compensation as fees, for clerk hire, or otherwise, than is specially provided by law, shall be liable upon his bond. The prosecuting attorney of the county shall bring action on such bond, for the use of the county, in double the amount paid, ordered to be paid, or received.

Effective Date: 10-01-1953



Section 321.29 - Certification of county treasurer as to correctness of settlement - oath - record.

At each settlement with the county auditor, the county treasurer shall certify at the foot of such settlement, next after the certificate of the auditor, that the fees and per cent allowed him in such settlement, together with any other fees allowed him by or in pursuance of law, specifying each item in such certificate, are all the fees allowed, paid to, or received by him since the last preceding settlement, and he shall testify to the correctness of the settlement under oath, administered by the auditor, and such oath and certificate shall be recorded by the auditor, in the same manner as the certificate of such auditor is recorded.

Effective Date: 10-01-1953



Section 321.30 - Payment to treasurer of state.

The county treasurer, after he has made each settlement with the county auditor, shall pay to the state the full amount of all sums found by the auditor of state, on an audit of the duplicate settlement sheets sent to him by the county auditor, to belong to the state.

Effective Date: 07-01-1985



Section 321.31 - Payment of proceeds of special tax levy by county auditor to local treasurers.

Immediately after each settlement with the county auditor, on demand, and on presentation of the warrant of the auditor therefor, the county treasurer shall pay to the township fiscal officer, or the treasurer of a municipal corporation, school district, or any board authorized by law to receive the funds or proceeds of any special tax levy, or other properly designated officers delegated by the boards and subdivisions to receive such funds or proceeds, all moneys in the county treasury payable to such boards and subdivisions. Delinquent taxes, interest, and penalties are payable in the proportions prescribed in section 319.45 of the Revised Code.

Effective Date: 03-31-2003; 12-20-2005



Section 321.32 - Money may remain in county treasury.

If a township fiscal officer or other proper officer so requires, or the board of township trustees, the legislative authority of a municipal corporation, or the board of education of a school district, respectively, directs, the moneys described in section 321.31 of the Revised Code shall remain in the county treasury, to be drawn by the proper officer on the warrant of the county auditor, in sums of not less than one hundred dollars.

If a county treasurer retains, or if a local officer permits the moneys to remain in the treasury, in any manner other than as provided by this section, the county treasurer or local officer shall forfeit and pay for the offense not less than one hundred nor more than one thousand dollars, to be recovered in an action at the suit of the state, for the use of the county.

Effective Date: 10-01-1953; 12-20-2005



Section 321.33 - Semiannual distribution to municipal corporations.

On the first Monday of February and August, each year, the county treasurer shall pay over to the treasurer of the municipal corporation all moneys received by such county treasurer up to that date, arising from taxes levied and assessments made, belonging to the municipal corporation. Moneys received from other sources for municipal corporations shall be paid over on or before the tenth day of each month following the receipt or collections thereof.

Effective Date: 10-01-1953



Section 321.34 - Advance payment to local authorities.

(A)

(1) When the local authorities by resolution so request, the county auditor shall pay township fiscal officers, treasurers of municipal corporations, the treasurer of any board of education, and the treasurer of any other political subdivision or taxing district whose funds derived from taxes or other sources are payable by law to the county treasurer, any money that may be in the county treasury to the accounts of the local authorities, respectively, and lawfully applicable to the purpose of the current fiscal year in which the request is made. The auditor and county treasurer shall retain any amounts needed to make the payments of obligations of local political subdivisions or taxing districts as are required by law to be paid directly by the county authorities.

(2)

(a) For purposes of this section, in addition to the moneys payable under division (A)(1) of this section, money in the county treasury to the account of a board of education that is to be included in the settlement required under division (C) of section 321.24 of the Revised Code shall be paid to the treasurer when the board of education, by resolution, so requests.

(b) The money becomes lawfully applicable to the purposes of the fiscal year in which the request is made upon the adoption of the resolution making the request if that resolution specifies the board's intent to use the money for the purposes of the fiscal year in which the request is made.

(B) The auditor, in making the advance payment, shall draw separate warrants for the payments for that part of the funds allocated to the general fund of the subdivision and the part allocated to service the debt charges of the subdivision. That part of the advance payment allocated to the servicing of debt charges shall be payable to the officer, board of trustees, or commission of the subdivision charged with the payment and retirement of the bonds and notes of such subdivision, and shall be used for no other purpose. Any officer, board, or commission receiving the advance payment shall return a certificate, in the form prescribed by the tax commissioner, to the auditor that the funds so advanced and received have been paid into the bond retirement fund.

(C) Upon the request, in like form, of any board of public library trustees or board of township park commissioners for which a share of the undivided classified property taxes collected in the county has been allowed and fixed by the budget commission, the auditor may, prior to the first day of April, in any year, pay to the treasurer of the board, from any undivided tax funds in the county treasury, an amount not exceeding twenty-five per cent of the board's share of the undivided classified property taxes; but the auditor and county treasurer shall retain an amount sufficient to meet all other requests for payments which have been made under this section or can be reasonably anticipated prior to such first day of April. On or after the first day of April, all amounts paid out of undivided tax funds shall be reimbursed to the funds from which they have been paid and charged against the share of the board of library trustees or board of township park commissioners in the undivided classified property tax fund.

(D) The request of a local authority for payment or advance payment under this section of any money in the county treasury to the accounts of the local authorities in no way abrogates the right of a county treasurer to advance payment of current year unpaid taxes or current year delinquent taxes under section 321.341 of the Revised Code, and to retain the penalties and interest on those taxes upon their collection as authorized by that section. Nothing in this section prohibits a county treasurer from making an advance payment to a local authority under section 321.341 of the Revised Code, notwithstanding that a local authority has not requested advance payment by resolution as otherwise provided in this section.

Effective Date: 07-01-1989; 12-20-2005; 2008 SB353 04-07-2009



Section 321.341 - Advance payment of unpaid taxes to taxing districts.

(A) Within one hundred twenty days after the last day on which the first installment of current taxes may be paid without penalty, the county treasurer of a county in which a county land reutilization corporation is organized under Chapter 1724. of the Revised Code, in the treasurer's sole discretion, may advance the payment of current year unpaid taxes that are due and payable to any of the taxing districts, upon presentation of the warrant by the county auditor. The treasurer may make advance payment of the current year unpaid taxes from one or more of the following:

(1) Collections of taxes and assessments during the one-hundred-twenty-day period;

(2) A line of credit established under section 307.781 or sections 135.341 and 321.36 of the Revised Code, or both;

(3) Proceeds from the issuance of notes under section 133.082 of the Revised Code;

(4) Any other source of funds lawfully available for that purpose.

(B) Within one hundred twenty days after the last day on which the second installment of current taxes may be paid without penalty, the county treasurer, in the treasurer's sole discretion, may advance the payment of current year delinquent taxes to any of the taxing districts, upon presentation of the warrant by the county auditor. The treasurer may make advance payment of the current year delinquent taxes from one or more of the following:

(1) Collections of taxes and assessments during the one-hundred-twenty-day period;

(2) A line of credit established under section 307.781 or sections 135.341 and 321.36 of the Revised Code, or both;

(3) Proceeds from the issuance of notes under section 133.082 of the Revised Code;

(4) Any other source of funds lawfully available for that purpose.

(C) All advance payments made under this section shall be made in the same manner provided for advance payments under section 321.34 of the Revised Code. The county treasurer shall give notice by electronic or other means to a taxing district any time an advance payment is made to the district under this section. Upon the collection of the current year unpaid taxes and current year delinquent taxes upon which advances were made under this section from sources other than their collection, the treasurer shall deposit those current year unpaid taxes and current year delinquent taxes into a special account and shall apply them to the repayment of any moneys borrowed for the purpose of making those advance payments, including, but not limited to, delinquent tax anticipation notes issued under section 133.082 of the Revised Code, including the interest thereon; or the reimbursement of draws under a line of credit and the payment of the interest due thereon, that funded the advance payment in either or both cases. The treasurer shall be entitled to retain, upon collection, any penalty and interest that was or will be charged on the current year unpaid taxes and the current year delinquent taxes advanced under this section. The treasurer shall deposit all such penalties and interest collected in the county land reutilization corporation fund established under section 321.263 of the Revised Code. No taxing district receiving advance payment under division (A) or (B) of this section shall be entitled to receive payment of penalties or interest when penalties or interest are collected by the treasurer on those current year unpaid taxes and current year delinquent taxes so advanced.

(D) As used in the section:

(1) "Current taxes" has the same meaning as in section 323.01 of the Revised Code.

(2) "Current year unpaid taxes" means the aggregate amount of the first installment of current taxes that remain unpaid after the last day on which the first installment of such taxes may be paid without penalty.

(3) "Current year delinquent taxes" means the aggregate amount of current taxes that remain unpaid after the last day on which the second installment of such taxes may be paid without penalty.

Effective Date: 2008 SB353 04-07-2009



Section 321.342 - Notifying township or municipality of estate tax receipts.

Immediately upon receipt of payment for any taxes due under Chapter 5731. of the Revised Code, the county treasurer shall notify the taxing authority of the township or municipal corporation entitled to share in the proceeds thereof. The notice shall identify the estate for which the tax was paid and the portion of the estate's total tax credited to that subdivision in the undivided estate tax fund. At any time prior to a settlement under section 5731.46 of the Revised Code, the fiscal officer of a municipal corporation or a township may request the county auditor to make payment to such subdivision from the fund of an amount not to exceed seventy-five per cent of taxes paid into such fund and standing to the credit of the subdivision, including both taxes with respect to which a final determination has been made under section 5731.27 of the Revised Code and taxes subject to review and final determination under section 5731.26 of the Revised Code. Within five days of the receipt of such request the auditor shall draw a warrant in such amount upon such fund, payable to the subdivision.

Effective Date: 07-01-1985; 2008 SB353 04-07-2009



Section 321.343 - Authority for certain counties to authorize a county land reutilization corporation.

A county treasurer of a county in which a county land reutilization corporation has been organized under Chapter 1724. of the Revised Code may enter into an agreement with the county land reutilization corporation for the benefit of the holders of debt obligations of the corporation for the repayment of which will be pledged the penalties and interest on current year unpaid taxes and current year delinquent taxes, as defined in and available under section 321.341 of the Revised Code. The pledge agreement may include, without limitation, a pledge by the county treasurer of and a grant of a security interest in the penalties and interest deposited into the county land reutilization fund to the payment of debt service on the debt obligations and a covenant of the county treasurer to continue to make the special tax advances authorized under section 321.341 of the Revised Code when the debt obligations remain outstanding if necessary to generate from the penalties and interest at least the amount needed to pay the debt service on the debt obligations when due. The penalties and interest so pledged and so deposited are immediately subject to the pledge and security interest without any physical delivery thereof or further act. The pledge and security interest are valid, binding, and enforceable against all parties having claims of any kind against the county land reutilization corporation or the county treasurer, irrespective of notice thereof, and such pledge and grant of a security interest creates a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery or possession of the pledged penalties and interest, or for the filing or recording of the document by which the pledge and security interest are created. The penalties and interest so deposited may be applied to the purposes for which pledged without necessity for any act of appropriation. The performance under this pledge agreement is expressly determined and declared to be a duty specifically enjoined by law upon the county treasurer and each officer and employee having authority to perform the duty of the county treasurer resulting from an office, trust, or station, within the meaning of section 2731.01 of the Revised Code, enforceable by writ of mandamus.

Added by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.



Section 321.35 - Withholding school district funds to pay debt service charges.

Upon demand of the treasurer of state while holding a school district obligation purchased under division (G)(1) of section 135.143 of the Revised Code, in making any payment under section 321.31 or 321.34 of the Revised Code, the county auditor shall withhold funds of the district in an amount sufficient to pay debt service charges on that obligation and any of the fee for the agreement to purchase that obligation, less any amount deposited for that purpose under division (D) of section 3317.18 of the Revised Code. The county auditor shall promptly pay to the treasurer of state the amount withheld.

Effective Date: 06-20-1995



Section 321.36 - Unpaid or delinquent tax line of credit.

The county treasurer of a county in which a county land reutilization corporation is organized under Chapter 1724. of the Revised Code may enter into a current unpaid or delinquent tax line of credit with the county investment advisory committee for the purpose of borrowing money from the county treasury to make advance payment of the current year unpaid taxes or the current year delinquent taxes, or both, to the several taxing districts in accordance with section 321.341 of the Revised Code. The current unpaid or delinquent tax line of credit shall conform to the requirements of division (G) of section 135.341 of the Revised Code, and the county treasurer is hereby authorized to do all things necessary and appropriate for the execution and delivery of the line of credit under that division.

Effective Date: 2008 SB353 04-07-2009



Section 321.37 - Suit on bond of county treasurer.

If the county treasurer fails to make a settlement or to pay over money as prescribed by law, the county auditor or board of county commissioners shall cause suit to be instituted against such treasurer and his surety or sureties for the amount due, with ten per cent penalty on such amount, which suit shall have precedence over all other civil business.

Effective Date: 07-01-1985



Section 321.38 - Removal of treasurer - filling of vacancies.

Immediately on the institution of the suit mentioned in section 321.37 of the Revised Code, the board of county commissioners may remove such county treasurer and appoint some person to fill the vacancy created. The person so appointed shall give bond and take the oath of office prescribed for treasurers.

Effective Date: 10-01-1953



Section 321.39 - Report of treasurer.

At the time of making his annual settlement with the board of county commissioners, the county treasurer shall furnish a certified statement of all moneys received by him as fees or for official services, during the year next preceding the time of making such statement, designating the several sources and the amount from each.

If such treasurer fails to make reports at the time and in the manner required by this section, he shall forfeit and pay not less than fifty nor more than one hundred dollars, to be recovered in a civil action in the name of the board.

Effective Date: 10-01-1953



Section 321.40 - Powers of inspectors of county treasuries.

A person appointed, in pursuance of any law of this state, to examine or inspect a county treasury or perform any other duty, may exercise all authority to issue subpoena and compulsory process and direct their service by any constable or sheriff, compel the attendance of witnesses and the production of books and papers before him at any designated place, administer oaths, and punish for disobedience of subpoena or for refusal to be sworn or answer as a witness, which is conferred upon courts or officers authorized to take depositions.

Effective Date: 10-01-1953



Section 321.41 - Examination of county treasury on application of taxpayers - fees and costs.

On the written application of at least twenty taxpayers of a county, the court of common pleas shall appoint a committee of three persons to examine the books and papers belonging to the offices of the county auditor or county treasurer, and make report of their proceedings and the result of their examination. Before such committee is appointed, one or more of such taxpayers shall enter into bond to the state, in a sum and with sureties to the satisfaction of the court, conditioned that the obligors will pay all the costs and expenses of such examination if the court does not, on such report, certify that there was reasonable ground for the application. Before entering upon his duties, each member of such committee shall take an oath to perform his duties faithfully, and in the discharge thereof shall have all the powers given in section 321.40 of the Revised Code to examiners of the county treasury.

Each member of such committee shall be entitled to receive three dollars for each day occupied in the discharge of his duties, which, with all other costs and expenses of such examination, upon approval by the court, shall be paid from the county treasury.

Effective Date: 10-01-1953



Section 321.42 - Duty of prosecuting attorney.

On the presentation of the report of an examining committee as provided in section 321.41 of the Revised Code, if a breach of the bond of either the county auditor or county treasurer is shown, the prosecuting attorney shall commence an action on the bond of the delinquent officer. If no breach is reported, he shall commence an action on the bond of the applicants, unless they pay to the county the costs, or the court certifies that there was reasonable ground for the application.

Effective Date: 10-01-1953



Section 321.43 - Employment of night watchman.

If the county treasurer, county auditor, and probate judge notify the board of county commissioners, in writing, that, in their opinion, the safety of the public money in the county treasury requires it, the board shall immediately authorize the treasurer to employ a night watchman. The board shall fix the compensation of such watchman, to be paid in biweekly installments. The employment shall continue until the treasurer, auditor, and judge certify that it may be discontinued. This section does not affect the liability of the county treasurer or his sureties.

Effective Date: 10-27-1981



Section 321.44 - Establishing probation services fund.

(A)

(1) A county probation services fund shall be established in the county treasury of each county. The fund a county establishes under this division shall contain all moneys paid to the treasurer of the county under section 2951.021 of the Revised Code for deposit into the fund. The moneys paid into the fund shall be deposited by the treasurer of the county into the appropriate account established under divisions (A)(1)(a) to (d) of this section. Separate accounts shall be maintained in accordance with the following criteria in the fund a county establishes under this division:

(a) If a county department of probation is established in the county, a separate account shall be maintained in the fund for the county department of probation.

(b) If the judges of the court of common pleas of the county have affiliated with the judges of the court of common pleas of one or more other counties and have established a multicounty department of probation, a separate account shall be maintained in the fund for the multicounty department of probation.

(c) If a department of probation is established in a county-operated municipal court that has jurisdiction within the county, a separate account shall be maintained in the fund for the municipal court department of probation.

(d) If a county department of probation has not been established in the county and if the court of common pleas of the county, pursuant to section 2301.32 of the Revised Code, has entered into an agreement with the adult parole authority under which the court may place defendants under a community control sanction in charge of the authority, a separate account shall be maintained in the fund for the court of common pleas.

(2) For any county, if a county department of probation is established in the county or if a department of probation is established in a county-operated municipal court that has jurisdiction within the county, the board of county commissioners of the county shall appropriate to the county department of probation or municipal court department of probation all money that is contained in the department's account in the county probation services fund established in the county for use only for specialized staff, purchase of equipment, purchase of services, reconciliation programs for offenders and victims, other treatment programs, including alcohol and drug addiction programs certified under section 3793.06 of the Revised Code, determined to be appropriate by the chief probation officer of the department of probation, and other similar expenses related to placing offenders under a community control sanction.

For any county, if the judges of the court of common pleas of the county have affiliated with the judges of the court of common pleas of one or more other counties and have established a multicounty department of probation to serve the counties, the board of county commissioners of the county shall appropriate and the county treasurer shall transfer to the multicounty probation services fund established for the multicounty department of probation under division (B) of this section all money that is contained in the multicounty department of probation account in the county probation services fund established in the county for use in accordance with that division.

For any county, if a county department of probation has not been established in the county and if the court of common pleas of the county, pursuant to section 2301.32 of the Revised Code, has entered into an agreement with the adult parole authority under which the court may place defendants under a community control sanction in charge of the authority, the board of county commissioners of the county shall appropriate to the court all money that is contained in the court's account in the county probation services fund established in the county for use only for specialized staff, purchase of equipment, purchase of services, reconciliation programs for offenders and victims, other treatment and recovery support services, including properly credentialed treatment and recovery support services program providers or those certified under section 3793.06 of the Revised Code, determined to be appropriate by the authority, and other similar uses related to placing offenders under a community control sanction.

(B) If the judges of the courts of common pleas of two or more counties have established a multicounty department of probation, a multicounty probation services fund shall be established in the county treasury of the county whose treasurer, in accordance with section 2301.27 of the Revised Code, is designated by the judges of the courts of common pleas as the treasurer to whom monthly supervision fees are to be appropriated and transferred under division (A)(2) of this section for deposit into the fund. The fund shall contain all moneys that are paid to the treasurer of any member county under section 2951.021 of the Revised Code for deposit into the county's probation services fund and that subsequently are appropriated and transferred to the multicounty probation services fund under division (A)(2) of this section. The board of county commissioners of the county in which the multicounty probation services fund is established shall appropriate the money contained in that fund to the multicounty department of probation, for use only for specialized staff, purchase of equipment, purchase of services, reconciliation programs for offenders and victims, other treatment programs, including alcohol and drug addiction programs certified under section 3793.06 of the Revised Code, determined to be appropriate by the chief probation officer, and for other similar expenses related to placing offenders under a community control sanction.

(C) Any money in a county or multicounty probation services fund at the end of a fiscal year shall not revert to the general fund of the county but shall be retained in the fund.

(D) As used in this section:

(1) "County-operated municipal court" has the same meaning as in section 1901.03 of the Revised Code.

(2) "Multicounty department of probation" means a probation department established under section 2301.27 of the Revised Code to serve more than one county.

(3) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004; 2008 HB130 04-07-2009



Section 321.45 - Agreements for payment of current taxes.

(A) As used in this section:

(1) "Taxpayer" means any person in whose name a parcel of property or manufactured or mobile home is listed on the tax duplicate or a vendee of such property under a purchase agreement or land contract.

(2) "Prepayment" means any amount given to the county treasurer by a taxpayer under this section for the treasurer to apply as payment of the taxpayer's total taxes due in accordance with this section.

(3) In the case of a parcel of property or a manufactured or mobile home listed on the real property tax list, "taxes," "delinquent taxes," and "current taxes" have the same meanings as in section 323.01 of the Revised Code. In the case of a manufactured or mobile home listed on the manufactured home tax list, "taxes" means manufactured home taxes levied pursuant to section 4503.06 of the Revised Code.

(4) "Duplicate" means the treasurer's duplicate of real and public utility property and the manufactured home tax list.

(B)

(1)

(a) A county treasurer may enter into a written agreement with any taxpayer for the payment of current taxes, upon mutually agreed on terms and conditions, under which both of the following occur:

(i) The taxpayer agrees to tender prepayments of taxes on a parcel of property or a manufactured or mobile home listed on the tax duplicate in the name of the taxpayer;

(ii) The treasurer agrees to accept the prepayments and hold them either in an escrow fund or a separate depository account until the last day that an installment of current taxes may be paid without penalty, at which time the treasurer further agrees to apply, toward the payment of the current taxes due on the parcel or the manufactured or mobile home, the amount of the prepayments collected on the parcel or the manufactured or mobile home. If a discount is not given under division (B)(2) of this section, any earnings on prepayments in an escrow fund or depository account shall be paid to the credit of a special interest account to be used by the treasurer only for the payment of the expenses incurred in establishing and administering the system for collecting prepayments under division (B)(1) of this section.

(b) A county treasurer and a taxpayer may enter into both a written agreement for the payment of current taxes under division (B)(1)(a) of this section and a written contract for the payment of delinquent taxes under section 323.31 of the Revised Code.

(2) In addition to providing for the items enumerated in division (B)(1) of this section, the agreement may provide for the treasurer to invest prepayments held in the escrow fund or depository account, subject to Chapter 135. of the Revised Code, and apply the investment earnings thereon, after deducting an amount to pay the expenses incurred by the treasurer in establishing and administering the prepayment system, as a discount against the total taxes due of each taxpayer entering into such an agreement. The balance applied to the discounts shall be apportioned among taxpayers in such a manner that the discount credited to a taxpayer for each parcel of property or manufactured or mobile home for which taxes are prepaid is commensurate with the amount of current taxes due , the length of time current taxes are held in escrow, and the expenses incurred by the treasurer to process the prepayments. No discount shall be apportioned to a taxpayer who fails to pay the total taxes due or fails to make prepayments pursuant to the terms of the agreement.

(C) A prepayment accepted by a treasurer under an agreement under division (B) of this section does not constitute a payment of taxes until it is applied toward the payment of taxes as provided in this section. A separate prepayment agreement is required for each parcel of property or manufactured or mobile home, except that a taxpayer who makes prepayments on more than one parcel or manufactured or mobile home may enter into a single agreement covering all of the parcels or manufactured or mobile homes. The single agreement shall specify the manner in which each prepayment shall be apportioned among the parcels or manufactured or mobile homes. The treasurer shall keep either a separate record for each parcel or manufactured or mobile home showing the date and amount of each prepayment or a single record for all of the parcels or manufactured or mobile homes owned by a taxpayer showing the date and amount of each prepayment.

(D) No treasurer shall fail to apply prepayments toward the payment of taxes as required pursuant to an agreement entered into under division (B) of this section.

(E) The treasurer shall give each person who makes a tax prepayment in person at the office of the county treasurer a receipt in the form that the prepayment agreement requires. The treasurer shall give a receipt to a person who makes a tax prepayment to the treasurer by mail only if the taxpayer encloses with the prepayment an addressed envelope with sufficient postage, in which case the treasurer shall insert a receipt for the prepayment in that envelope and deposit it in the mail. The treasurer may refund any amount tendered as a prepayment, if the taxpayer so requests and files with the treasurer an affidavit and the supporting documents the treasurer requires providing that the taxpayer no longer owns the property. The request for the refund shall be made prior to the date of the mailing of a tax bill and escrow statement to the taxpayer. If a taxpayer who has entered into a prepayment agreement pursuant to this section dies before the last day on which an installment of current taxes may be paid without penalty, the treasurer may refund the amount of any prepayments made by that taxpayer to the executor or administrator of the taxpayer's estate.

(F) If the treasurer has received any prepayments from a taxpayer, the treasurer shall add to the tax bill required by section 323.13 of the Revised Code a tax escrow statement that shall specify the total amount of prepayments received by the treasurer on or before the date the statement was prepared, the balance of total taxes due for which no prepayment has been received, the amount of any discount to be applied to total taxes due, and the date the statement was prepared.

(G) If the total amount of a taxpayer's prepayments to the treasurer made on or before the final date an installment of taxes may be paid without penalty do not equal or exceed the current taxes due on that date, any late penalty or interest due pursuant to section 323.121 of the Revised Code shall be assessed on the balance due after the treasurer has applied the prepayments. If the treasurer fails to apply prepayments received by the treasurer's office in accordance with the terms of an agreement and the total amount of the taxpayer's prepayments equals or exceeds the total taxes due, the taxpayer is relieved of any late penalty or interest imposed under section 323.121 of the Revised Code.

(H) The office of the county treasurer shall bear all of the costs of establishing and administering a system for collecting prepayments as permitted by this section.

(I) Before the county treasurer commences a prepayment system, the tax commissioner shall approve all procedures and forms to be used in the system.

(J) The treasurer may enter into any agreements necessary to enable the taxpayer to make prepayments of taxes to the office of the treasurer through the electronic transfer of funds from an account in the name of the taxpayer at a financial institution, or by credit card.

Effective Date: 03-11-2004



Section 321.46 - Education programs for new treasurers and continuing education programs.

(A) To enhance the background and working knowledge of county treasurers in governmental accounting, portfolio reporting and compliance, investments, and cash management, the auditor of state and the treasurer of state shall conduct education programs for persons elected for the first time to the office of county treasurer and shall hold biennial continuing education programs for persons who continue to hold the office of county treasurer. Education programs for newly elected county treasurers shall be held between the first day of December and the first Monday of September next following that person's election to the office of county treasurer. Similar initial training may also be provided to any county treasurer who is appointed to fill a vacancy or who is elected at a special election.

(B)

(1) The auditor of state shall determine the manner and content of the education programs in the subject areas of governmental accounting and portfolio reporting and compliance. In those areas, newly elected county treasurers shall take at least thirteen hours of education before taking office.

(2) The treasurer of state shall determine the manner and content of the education programs in the subject areas of investments and cash management. In those areas, newly elected county treasurers shall take at least thirteen hours of education before taking office.

(3)

(a) After completing one year in office, a county treasurer shall take not less than twenty-four hours of continuing education during each biennial cycle. For purposes of division (B)(3)(a) of this section, a biennial cycle for continuing education shall be every two calendar years after the treasurer's first year in office. The treasurer of state shall determine the manner and content of the education programs in the subject areas of investments, cash management, the collection of taxes, ethics, and any other subject area that the treasurer of state determines is reasonably related to the duties of the office of the county treasurer. The auditor of state shall determine the manner and content of the education programs in the subject areas of governmental accounting, portfolio reporting and compliance, office management, and any other subject area that the auditor of state determines is reasonably related to the duties of the office of the county treasurer.

(b) A county treasurer who accumulates more than twenty-four hours of continuing education in a biennial cycle described in division (B)(3)(a) of this section may credit the hours in excess of twenty-four hours to the next biennial cycle. However, regardless of the total number of hours earned, no more than six hours in the education programs determined by the treasurer of state pursuant to division (B)(3)(a) of this section and six hours in the education programs determined by the auditor of state pursuant to that division shall be carried over to the next biennial cycle.

(c) A county treasurer who participates in a training program or seminar established under section 109.43 of the Revised Code may apply the three hours of training to the twenty-four hours of continuing education required in a biennial cycle under division (B)(3)(a) of this section.

(C) The auditor of state and the treasurer of state may each charge counties a registration fee that will meet actual and necessary expenses of the training of county treasurers, including instructor fees, site acquisition costs, and the cost of course materials. The necessary personal expenses of county treasurers as a result of attending the training programs shall be borne by the counties the treasurers represent.

(D) The auditor of state and the treasurer of state may allow any other interested person to attend any of the education programs that are held pursuant to this section, provided that before attending any such education program, the interested person shall pay to either the auditor of state or the treasurer of state, as appropriate, the full registration fee set for the education program.

(E)

(1) If a county treasurer fails to complete the initial education programs required by this section before taking office, the treasurer's authority to invest county funds and to manage the county portfolio immediately is suspended, and this authority is transferred to the county's investment advisory committee until full compliance with the initial education programs is determined by the treasurer of state.

(2) If a county treasurer fails to complete continuing education programs as required by this section, the county treasurer is subject to divisions (B) to (E) of section 321.47 of the Revised Code, including possible suspension of the treasurer's authority to invest county funds and to manage the county portfolio and transfer of this authority to the county's investment advisory committee.

(F)

(1) Notwithstanding divisions (B) and (E) of this section, a county treasurer who fails to complete the initial or continuing education programs required by this section shall invest only in the Ohio subdivisions fund pursuant to division (A)(6) of section 135.35 of the Revised Code, in no load money market mutual funds pursuant to division (A)(5) of section 135.35 of the Revised Code, or in time certificates of deposit or savings or deposit accounts pursuant to division (A)(3) of section 135.35 of the Revised Code.

(2) A county treasurer who has failed to complete the initial education programs required by this section and invests in other than the investments permitted by division (F)(1) of this section immediately shall have the county treasurer's authority to invest county funds and to manage the county portfolio suspended, and this authority shall be transferred to the county's investment advisory committee until full compliance with the initial education programs is determined by the treasurer of state.

(3) If a county treasurer fails to complete continuing education programs required by this section and invests in other than the investments permitted by division (F)(1) of this section, the county treasurer is subject to divisions (B) to (E) of section 321.47 of the Revised Code, including possible suspension of the treasurer's authority to invest county funds and to manage the county portfolio and transfer of this authority to the county's investment advisory committee.

(G)

(1) There is hereby created in the state treasury the county treasurer education fund, to be used by the treasurer of state for actual and necessary expenses of education programs held pursuant to this section and section 135.22 of the Revised Code. All registration fees collected by the treasurer of state under this section and section 135.22 of the Revised Code shall be paid into that fund.

(2) All registration fees collected by the auditor of state under this section shall be paid into the auditor of state training program fund established under section 117.44 of the Revised Code.

(H) The treasurer of state, with the advice and consent of the auditor of state, may adopt reasonable rules not inconsistent with this section for the implementation of this section.

Effective Date: 06-15-2004; 2006 HB9 09-29-2007



Section 321.47 - Noitce of continuing education of county treasurer.

(A) By the fifteenth day of January following completion of each biennial cycle described in division (B)(3)(a) of section 321.46 of the Revised Code, the auditor of state shall notify the treasurer of state of the continuing education hours completed under the auditor of state's supervision by each county treasurer for that biennial cycle pursuant to section 321.46 of the Revised Code.

(B) By the thirty-first day of January following completion of each biennial cycle described in division (B)(3)(a) of section 321.46 of the Revised Code, the treasurer of state shall determine whether any county treasurer has failed to comply with the county treasurer's continuing education requirements pursuant to section 321.46 of the Revised Code and, by certified mail, shall notify any county treasurer who has not complied with the requirements. The notice shall contain all of the following:

(1) Notification that the county treasurer is deficient in continuing education hours;

(2) Notification that if the county treasurer believes the treasurer of state's records are in error, the county treasurer has one month to submit proof to the treasurer of state that the county treasurer is in compliance with the continuing education requirements;

(3) Notification that completion of the continuing education requirements also may be obtained by attending courses approved by the auditor of state or the treasurer of state, but that the county treasurer must comply fully with the continuing education requirements and that the treasurer of state must have proof of full compliance by the last day of April following completion of each biennial cycle;

(4) Notification that if the county treasurer has failed to comply fully with the continuing education requirements by the last day of April following completion of each biennial cycle, the treasurer of state will notify the prosecuting attorney of that treasurer's county of that fact immediately.

(C)

(1) Upon receipt of the notice described in division (B)(4) of this section, the prosecuting attorney shall petition the court of common pleas of that county for an order suspending the county treasurer's authority to invest county funds and to manage the county investment portfolio. The petition shall contain a brief statement of the facts and shall show that the county treasurer has failed to comply with the continuing education requirements of section 321.46 of the Revised Code. Before or simultaneously with the filing of the petition, the prosecuting attorney shall serve a copy of the petition upon the county treasurer personally or by certified mail, together with a copy of this section. Upon the filing of the petition, the court, on the motion of the prosecuting attorney, shall enter an order fixing a date for hearing not later than two weeks after the date of filing and shall require that a copy of the order be given to the county treasurer in the manner in which a summons is required to be served or substituted service is required to be made in other cases.

(2) On the date fixed for the hearing described in division (C)(1) of this section, or any adjournment of it, the court shall determine from the petition and evidence submitted by either party whether the county treasurer has met the continuing education requirements of section 321.46 of the Revised Code for the preceding biennial cycle described in division (B)(3)(a) of section 321.46 of the Revised Code. If the court finds that the county treasurer has failed to meet these continuing education requirements, it shall enter an order transferring the county treasurer's authority to invest county funds and to manage the county portfolio to the county's investment advisory committee until such time as the county treasurer complies fully with the continuing education requirements.

(3) The costs of the proceeding shall be assessed or apportioned as the court considers equitable.

(D) Upon receiving proof of completion of continuing education requirements for the preceding biennial cycle described in division (B)(3)(a) of section 321.46 of the Revised Code, the treasurer of state shall notify the prosecuting attorney that the county treasurer has complied fully with the continuing education requirements. The prosecuting attorney shall submit this information to the court, and the court shall enter an order terminating the authority of the county's investment advisory committee to invest county funds and to manage the county portfolio and restoring such authority to the county treasurer.

(E) The proceedings described in divisions (C) and (D) of this section are special proceedings, and final orders in the proceedings may be reviewed and affirmed, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, pursuant to Chapter 2505. of the Revised Code.

Effective Date: 06-15-2004



Section 321.48 - Bad check fee.

A county treasurer may assess a fee not exceeding an amount equal to five dollars plus any amount passed on from a financial institution on a drawer or indorser for each check, draft, or money order returned or dishonored, or automatic bank transfer declined, due to insufficient funds or for any other reason. The county treasurer shall deposit in the general fund of the county any fee collected under this section.

Effective Date: 10-14-1997






Chapter 322 - REAL PROPERTY AND MANUFACTURED HOME TRANSFER TAXES

Section 322.01 - Real property and manufactured home transfer tax definitions.

As used in sections 322.01 to 322.07 of the Revised Code:

(A) "Value" means, in the case of any deed not a gift in whole or part, the amount of the full consideration therefor, paid or to be paid for the real estate described in the deed, including the amount of any liens thereon, with the following exceptions:

(1) The amount owed on a debt secured by a mortgage which has been of record at least twelve months prior to the date of the conveyance and which is assumed by the purchaser;

(2) The difference between the full amount of consideration and the unpaid balance owed to the seller at the time of the conveyance of property to a third party under a land installment contract that has been of record at least twelve months prior to the date of conveyance.

(B) "Value" means, in the case of a manufactured or mobile home that is not a gift in whole or in part, the amount of the full consideration paid or to be paid for the home, including the amounts of any liens thereon.

(C) "Value" means, in the case of a gift in whole or part, the estimated price the real estate described in the deed, or the manufactured or mobile home, would bring in the open market and under the then existing and prevailing market conditions in a sale between a willing seller and a willing buyer, both conversant with the property and with prevailing general price levels.

(D) "Deed" means any deed, instrument, or writing by which any real property or any interest in real property is granted, assigned, transferred, or otherwise conveyed except that it does not include any deed, instrument, or writing which grants, assigns, transfers, or otherwise conveys any real property or interests in real property exempted from the fee required by division (G)(3) of section 319.54 of the Revised Code.

(E) "Manufactured home" has the same meaning as in division (C)(4) of section 3781.06 of the Revised Code.

(F) "Mobile home" has the same meaning as in division (O) of section 4501.01 of the Revised Code.

Effective Date: 09-29-1999; 2007 HB119 06-30-2007



Section 322.02 - Real property transfer tax.

(A) For the purpose of paying the costs of enforcing and administering the tax and providing additional general revenue for the county, any county may levy and collect a tax to be known as the real property transfer tax on each deed conveying real property or any interest in real property located wholly or partially within the boundaries of the county at a rate not to exceed thirty cents per hundred dollars for each one hundred dollars or fraction thereof of the value of the real property or interest in real property located within the boundaries of the county granted, assigned, transferred, or otherwise conveyed by the deed. The tax shall be levied pursuant to a resolution adopted by the board of county commissioners of the county and, except as provided in division (A) of section 322.07 of the Revised Code, shall be levied at a uniform rate upon all deeds as defined in division (D) of section 322.01 of the Revised Code. Prior to the adoption of any such resolution, the board of county commissioners shall conduct two public hearings thereon, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of the hearings shall be given by publication in a newspaper of general circulation in the county once a week on the same day of the week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The second publication shall be not less than ten nor more than thirty days prior to the first hearing. The tax shall be levied upon the grantor named in the deed and shall be paid by the grantor for the use of the county to the county auditor at the time of the delivery of the deed as provided in section 319.202 of the Revised Code and prior to the presentation of the deed to the recorder of the county for recording.

(B) No resolution levying a real property transfer tax pursuant to this section or a manufactured home transfer tax pursuant to section 322.06 of the Revised Code shall be effective sooner than thirty days following its adoption. Such a resolution is subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code, unless the resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, in which case it shall go into immediate effect. An emergency measure must receive an affirmative vote of all of the members of the board of commissioners, and shall state the reasons for the necessity. A resolution may direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election in the county occurring not less than ninety days after the resolution is certified to the board. No such resolution shall go into effect unless approved by a majority of those voting upon it.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-29-1999



Section 322.021 - Repealing county permissive tax passed as an emergency.

The question of a repeal of a county permissive tax adopted as an emergency measure pursuant to division (B) of section 322.02 of the Revised Code may be initiated by filing with the board of elections of the county not less than ninety days before the general election in any year a petition requesting that an election be held on such question. Such petition shall be signed by qualified electors residing in the county equal in number to ten per cent of those voting for governor at the most recent gubernatorial election.

After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the county at the next general election. The election shall be conducted, canvassed, and certified in the same manner as regular elections for county offices in the county. Notice of the election shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks prior to the election or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall state the purpose, time, and place of the election. The form of the ballot cast at such election shall be prescribed by the secretary of state. The question covered by such petition shall be submitted as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. If a majority of the qualified electors voting on the question of repeal approve the repeal, the result of the election shall be certified immediately after the canvass by the board of elections to the board of county commissioners, who shall thereupon, after the current year, cease to levy the tax.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-30-1999; 06-01-2006



Section 322.03 - Allocating and disbursing tax proceeds.

The funds collected by a county levying a real property transfer tax or a manufactured home transfer tax pursuant to sections 322.01 to 322.07 of the Revised Code shall be allocated and disbursed as follows:

(A) First, for payment of the costs incurred by the county in the administration and enforcement of the tax;

(B) The balance remaining after payment of the expenses referred to in division (A) of this section shall be deposited in the county general fund to be expended for any purpose for which general fund moneys of the county may be used, including the acquisition or construction of permanent improvements, or in the bond retirement fund for the payment of debt service charges on notes or bonds of the county issued for the acquisition or construction of permanent improvements. The amounts to be deposited in each of the funds shall be determined by the board of county commissioners.

Effective Date: 09-29-1999



Section 322.04 - Instituting actions to recover taxes and penalty due.

A county levying a real property transfer tax, by proper suit, action, or proceeding in any court of competent jurisdiction, may recover the amount of such taxes due the county and not paid to the county at the time specified in section 322.02 of the Revised Code, together with a penalty of ten per cent of the amount of such tax.

Effective Date: 12-12-1967



Section 322.05 - No preemption of county power to tax.

The levy of any excise, income, property, real property, or manufactured home transfer tax or fee by the state or by any political subdivision of the state shall not be construed as preempting the power of a county to levy a real property or manufactured home transfer tax pursuant to sections 322.01 to 322.07 of the Revised Code.

Effective Date: 09-29-1999



Section 322.06 - Manufactured home transfer tax.

(A) For the purpose of paying the costs of enforcing and administering the tax and providing additional general revenue for the county, any county may levy and collect a tax to be known as the manufactured home transfer tax on each certificate of title that conveys, by resale on or after January 1, 2000, a used manufactured home or used mobile home, as defined in division (A)(6) of section 5739.0210 of the Revised Code, located wholly or partially within the boundaries of the county.

(B) The tax shall be assessed at a rate equal to the real property transfer tax rate of the county as adopted and levied by the county pursuant to section 322.02 of the Revised Code.

(C) Except as provided in division (B) of section 322.07 of the Revised Code, the manufactured home transfer tax shall be levied at a uniform rate. The tax shall be levied pursuant to a resolution adopted by the board of county commissioners of the county in the manner prescribed by division (A) of section 322.02 of the Revised Code.

(D) The tax shall be levied upon the grantor named on the certificate of title and paid to the auditor of the county in which the home is located at the time of the delivery of the certificate of title and shall be for the use of the county.

Effective Date: 09-29-1999



Section 322.07 - Rate for owners receiving homestead exemption.

(A) By resolution the board of county commissioners may prescribe a lower rate for the real property transfer tax levied under section 322.02 of the Revised Code than the uniform rate that is otherwise levied. The lower rate shall apply to any deed conveying a homestead receiving a reduction in taxes under division (A) of section 323.152 of the Revised Code.

(B) A board of county commissioners that prescribes a lower real property transfer tax rate under division (A) of this section shall prescribe the same lower rate for the manufactured home transfer tax if it levies a manufactured home transfer tax under section 322.06 of the Revised Code. The lower manufactured home transfer tax rate shall apply to any certificate of title conveying a used manufactured or used mobile home receiving a reduction in assessable value under section 4503.065 of the Revised Code.

Effective Date: 09-29-1999; 2008 HB130 04-07-2009



Section 322.99 - Penalty.

Whoever violates section 322.02 or 322.06 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars, or imprisoned not more than six months, or both.

Effective Date: 03-30-1999






Chapter 323 - COLLECTION OF TAXES

Section 323.01 - Collection of taxes definitions.

Except as otherwise provided, as used in Chapter 323. of the Revised Code:

(A) "Subdivision" means any county, township, school district, or municipal corporation.

(B) "Municipal corporation" includes charter municipalities.

(C) "Taxes" means the total amount of all charges against an entry appearing on a tax list and the duplicate thereof that was prepared and certified in accordance with section 319.28 of the Revised Code, including taxes levied against real estate; taxes on property whose value is certified pursuant to section 5727.23 of the Revised Code; recoupment charges applied pursuant to section 5713.35 of the Revised Code; all assessments; penalties and interest charged pursuant to section 323.121 of the Revised Code; charges added pursuant to section 319.35 of the Revised Code; and all of such charges which remain unpaid from any previous tax year.

(D) "Current taxes" means all taxes charged against an entry on the general tax list and duplicate of real and public utility property that have not appeared on such list and duplicate for any prior tax year and any penalty thereon charged by division (A) of section 323.121 of the Revised Code. Current taxes, whether or not they have been certified delinquent, become delinquent taxes if they remain unpaid after the last day prescribed for payment of the second installment of current taxes without penalty.

(E) "Delinquent taxes" means:

(1) Any taxes charged against an entry on the general tax list and duplicate of real and public utility property that were charged against an entry on such list and duplicate for a prior tax year and any penalties and interest charged against such taxes.

(2) Any current taxes charged on the general tax list and duplicate of real and public utility property that remain unpaid after the last day prescribed for payment of the second installment of such taxes without penalty, whether or not they have been certified delinquent, and any penalties and interest charged against such taxes.

(F) "Current tax year" means, with respect to particular taxes, the calendar year in which the first installment of taxes is due prior to any extension granted under section 323.17 of the Revised Code.

(G) "Liquidated claim" means:

(1) Any sum of money due and payable, upon a written contractual obligation executed between the subdivision and the taxpayer, but excluding any amount due on general and special assessment bonds and notes;

(2) Any sum of money due and payable, for disability financial assistance provided under Chapter 5115. of the Revised Code that is furnished to or in behalf of a subdivision, provided that such claim is recognized by a resolution or ordinance of the legislative body of such subdivision;

(3) Any sum of money advanced and paid to or received and used by a subdivision, pursuant to a resolution or ordinance of such subdivision or its predecessor in interest, and the moral obligation to repay which sum, when in funds, shall be recognized by resolution or ordinance by the subdivision.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 323.011 - Taxes defined for certain sections.

As used in sections 323.02 to 323.05 of the Revised Code, "taxes" means taxes levied against real estate and general taxes levied against tangible personal property and all delinquencies.

Effective Date: 09-21-1982



Section 323.02 - Acceptance of claim by county treasurer - certificates - assignment of certificate.

The county treasurer shall, upon submission of evidence of a liquidated claim by a taxpayer, accept it in full or partial payment of those taxes which are to be allocated to the subdivision against which the claim exists.

Before any such liquidated claim is used, it shall first be presented by the taxpayer to the fiscal officer of the subdivision for verification. If such fiscal officer, upon examination, determines that the liquidated claim can be used for the payment of taxes as provided in sections 323.01 to 323.05, inclusive, of the Revised Code, he shall, in writing, certify to such fact in duplicate, and such duplicate certificate shall be given to the taxpayer as evidence of his liquidated claim.

If, of the total amount due from the taxpayer, the portion which is to be allocated to the indebted subdivision exceeds the amount of the liquidated claim evidenced by the certificate which the taxpayer wishes to use in payment of that portion of his taxes, the treasurer shall accept the total claim as part payment of such taxes, and shall distribute the canceled receipted certificate, along with such other canceled certificates and cash as are due it, to the subdivision in the same manner as though it were cash.

The treasurer shall receipt upon the duplicate certificate the amount credited for taxes as provided in this section. If the amount of the claim, as evidenced by the certificate, is greater than the portion of the taxes to be paid by the taxpayer which will be allocated to the subdivision, the treasurer shall indorse on such certificate the amount that is accepted in payment of taxes, and a similar indorsement shall be made upon the duplicate certificate, which shall be retained by the taxpayer. This certificate, to the extent of the sum receipted for taxes, shall be allocated to the indebted subdivision in lieu of cash. If there is a balance due on such certificate, the fiscal officer shall, upon its surrender, issue to the taxpayer a new certificate, in duplicate, setting forth the amount due, which certificate may be used by the taxpayer for tax payments at subsequent collections in the manner provided in this section. Such new certificate, if founded upon a liquidated claim for money advanced and paid out, received and used by a subdivision as provided in division (D)(3) of section 323.01 of the Revised Code, may be assigned by the taxpayer, and the assignee thereof shall have the same right as the original owner of such certificate to use the claim evidenced by it in the payment of such assignee's taxes which are to be allocated to the subdivision against which the claim exists, and the treasurer shall have the same duty with reference to such certificate as is imposed upon him by this section with reference to certificates that have not been assigned. The assignment of any such certificate is an assignment of the claim evidenced by it.

Effective Date: 10-01-1953



Section 323.03 - Certificates to be dated.

Each certificate furnished as provided in sections 323.02 to 323.05, inclusive, of the Revised Code, shall be dated and used by the taxpayer for the payment of taxes as provided by such sections within six months from its date; otherwise it shall be void for the payment of taxes. This shall in no manner impair the validity of the claim on which the certificate is based. Such certificates shall only be used for the payment of taxes on the 1933 and subsequent duplicates, including delinquencies.

Effective Date: 10-01-1953



Section 323.04 - Payment of taxes with liquidated claims.

A taxpayer may, subject to sections 323.01 to 323.05, inclusive, of the Revised Code, use in the payment of his taxes any liquidated claim which such taxpayer, or the husband or wife of such taxpayer, has against any subdivision which is to derive benefit from the tax collection.

Effective Date: 10-01-1953



Section 323.05 - Claims and certificates nonnegotiable - exception.

The liquidated claims and certificates described in sections 323.01 to 323.04, inclusive, of the Revised Code, shall be nonnegotiable for the purposes of such sections, except that where the tax is for property owned jointly by a husband and wife or by either of them when the other is the owner of a liquidated claim, such liquidated claim and certificate shall be accepted by the county treasurer in the manner provided by section 323.02 of the Revised Code in payment of taxes levied against the property owned by both or either of them. Such certificates shall only be used when a taxpayer or the husband or wife of such taxpayer holds a liquidated claim of record against the subdivision.

The use of such certificates constitutes a reduction of the indebtedness of the subdivision to the taxpayer holding such certificates to the extent of the taxes credited on them.

Any certificate issued under section 323.02 of the Revised Code may be used for any of the purposes of sections 323.01 to 323.05, inclusive, of the Revised Code, and failure of any fiscal officer of any subdivision to give a certificate may be enforced by mandamus. All certificates shall be subject to sections 323.03 and 323.04 of the Revised Code.

Effective Date: 10-01-1953



Section 323.06 - Payment of special assessments with assessment bonds.

Where improvements have been made for which special assessments have been levied and bonds have been issued, in anticipation of the collection of such special assessments, under section 133.17 of the Revised Code, a person chargeable by law with the payment of such special assessments may purchase and acquire such special assessment bonds and use them at their full face value plus any accrued interest in the payment of past due assessments, current assessments, or future assessments, plus any penalties or interest accrued at the time of such payment.

This section does not permit the offering of a special assessment bond in payment of special assessments other than in the case of a bond issued in anticipation of any special assessments of that political subdivision.

Effective Date: 10-30-1989



Section 323.07 - County treasurer authorized to accept bonds - no cash refunds - distribution.

The county treasurer may accept special assessment bonds as provided in section 323.06 of the Revised Code when offered in an amount equal or greater than the amount of the assessment owing, in full payment of such special assessment. The treasurer shall not refund in cash or in any other form to the special assessment taxpayer the difference between the value of the bonds offered and the amount of the special assessment for which payment is made, but a group of special assessment taxpayers may purchase one or more bonds and the treasurer shall accept them in payment of the special assessments owing in such instance.

The treasurer, at the time for distributing special assessment taxes, shall distribute to the proper subdivision the bonds received by the treasurer under this section and section 323.06 of the Revised Code. The distribution so made shall be a full or partial discharge of the special assessment taxes.

Effective Date: 10-01-1953



Section 323.071 - Advance payment of installments of special assessment - cancellation of installments - use of money.

The taxing authority of any political subdivision which levies any special assessment or reassessment payable in installments over a period of more than one year may by resolution authorize its fiscal officer to accept payment in cash of all of the installments of such assessments or reassessments charged against any lot or parcel of land and not due at the time such resolution is adopted. Such taxing authority may waive the payment of interest included in such installments, except that if such installments are pledged to the payment of outstanding bonds or notes, interest upon such installments must be collected at the rate borne by such bonds or notes up to the time when an amount of such bonds or notes, not less than the amount of such installments, can be paid, redeemed, or purchased according to their terms or by agreement with their holders.

If such installments have been certified to the county auditor for collection, the fiscal officer of the subdivision shall, upon the payment of such installments, certify the fact of payment to said auditor, who shall thereupon cancel such installments upon his records.

If any bonds or notes issued in anticipation of the levy or collection of such installments are outstanding, the money derived from such payments shall be used only for the payment, redemption, or purchase of, and the payment of interest on, such bonds or notes, and if the subdivision has no such bonds or notes outstanding, such money shall be used for the payment of any other funded debt of the subdivision. If the subdivision has no funded debt, such money shall be credited to its general fund and used for the purposes thereof.

Any assessment in the amount of twenty-five dollars or less, or any unpaid balance of twenty-five dollars or less, shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable.

Effective Date: 09-21-1982



Section 323.08 - Publishing schedule of tax rates and effective rates.

After certifying the tax list and duplicate pursuant to section 319.28 of the Revised Code, the county auditor shall deliver a list of the tax rates, tax reduction factors, and effective tax rates assessed and applied against each of the two classes of property of the county to the county treasurer, who shall immediately cause a schedule of such tax rates and effective rates to be published in a newspaper of general circulation in the county or, in lieu of such publication, the county treasurer may insert a copy of such schedule with each tax bill mailed. Such schedule shall specify particularly the rates and effective rates of taxation levied for all purposes on the tax list and duplicate for the support of the various taxing units within the county, expressed in dollars and cents for each one thousand dollars of valuation. The effective tax rates shall be printed in boldface type.

The county treasurer shall publish notice of the date of the last date for payment of each installment of taxes once a week for two successive weeks prior to such date in a newspaper of general circulation within the county or as provided in section 7.16 of the Revised Code. The notice shall be inserted in a conspicuous place in the newspaper and shall also contain notice that any taxes paid after such date will accrue a penalty and interest and that failure to receive a tax bill will not avoid such penalty and interest. The notice shall contain a telephone number that may be called by taxpayers who have not received tax bills.

As used in this section and section 323.131 of the Revised Code, "effective tax rate" means the effective rate after making the reduction required by section 319.301, but before making the reduction required by section 319.302 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-09-1988



Section 323.09 - Office of county treasurer open for collection of taxes.

The office of the county treasurer shall be kept open for the collection of taxes from the time of delivery of the duplicate to the treasurer until the twentieth day of June, except during such time as it may be necessary to close the office for the purpose of the February settlement of such taxes.

Effective Date: 09-21-1982



Section 323.10 - [Repealed].

Effective Date: 09-21-1982



Section 323.11 - State's lien for taxes attaches and continues until paid.

The lien of the state for taxes levied for all purposes on the real and public utility tax list and duplicate for each year shall attach to all real property subject to such taxes on the first day of January, annually, or as provided in section 5727.06 of the Revised Code, and continue until such taxes, including any penalties, interest, or other charges accruing thereon, are paid.

Taxes may be apportioned in case of transfer of a part of any tract or lot of real estate, in which case the lien of such taxes shall extend to the transferred part and the remaining parts only to the extent of the amounts allocated to such respective parts.

Effective Date: 07-02-1984



Section 323.12 - Payment of taxes.

(A) Each person charged with taxes shall pay to the county treasurer the full amount of such taxes on or before the thirty-first day of December, or shall pay one-half of the current taxes together with the full amount of any delinquent taxes before such date, and the remaining half on or before the twentieth day of June next ensuing.

When taxes are paid by installments, each payment shall be apportioned among the several funds for which taxes have been assessed.

(B) A tax is paid on or before the dates set forth in this section if the tax payment is received by the county treasurer or if prepayments are applied by the treasurer toward the payment of taxes as provided by section 321.45 of the Revised Code on or before the last day for payment of such tax, or if the tax payment is received after such date in an envelope that was postmarked by the United States postal service on or before the last day for payment of such tax. In the event there is more than one date of postmark on the envelope, the earliest date imprinted by the United States postal service shall be the date of payment. A private meter postmark on an envelope is not a valid postmark for purposes of establishing the date of payment of such tax.

(C) The treasurer may delay the closing of the treasurer's books for any collection period for the purpose of receiving and processing such payments.

Effective Date: 10-14-1997



Section 323.121 - Penalty and interest for failure to pay real estate taxes and installments when due.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, if one-half of the current taxes charged against an entry of real estate together with the full amount of any delinquent taxes are not paid on or before the thirty-first day of December in that year or on or before the last day for payment as extended pursuant to section 323.17 of the Revised Code, a penalty of ten per cent shall be charged against the unpaid balance of such half of the current taxes on the duplicate. If the total amount of all the taxes is not paid on or before the twentieth day of June, next thereafter, or on or before the last day for payment as extended pursuant to section 323.17 of the Revised Code, a like penalty shall be charged on the balance of the total amount of such unpaid current taxes.

(2) After a valid delinquent or omitted tax contract that includes unpaid current taxes from a first-half collection period described in section 323.12 of the Revised Code has been entered into under section 323.31 or 5713.20 of the Revised Code, no ten per cent penalty shall be charged against such taxes after the second-half collection period while the delinquent or omitted tax contract remains in effect. On the day a delinquent or omitted tax contract becomes void, the ten per cent penalty shall be charged against such taxes and shall equal the amount of penalty that would have been charged against unpaid current taxes outstanding on the date on which the second-half penalty would have been charged thereon under division (A)(1) of this section if the contract had not been in effect.

(B)

(1) On the first day of the month following the last day the second installment of taxes may be paid without penalty, interest shall be charged against and computed on all delinquent taxes other than the current taxes that became delinquent taxes at the close of the last day such second installment could be paid without penalty. The charge shall be for interest that accrued during the period that began on the preceding first day of December and ended on the last day of the month that included the last date such second installment could be paid without penalty. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code and shall be entered as a separate item on the tax list and duplicate compiled under section 319.28 or 5721.011 of the Revised Code, whichever list and duplicate are first compiled after the date on which the interest is computed and charged. However, for tracts and lots on the real property tax suspension list under section 319.48 of the Revised Code, the interest shall not be entered on the tax list and duplicate compiled under section 319.28 of the Revised Code, but shall be entered on the first tax list and duplicate compiled under section 5721.011 of the Revised Code after the date on which the interest is computed and charged.

(2) In a county on behalf of which a county land reutilization corporation has been organized under Chapter 1724. of the Revised Code, upon the written order of the county treasurer, interest shall be charged against and computed on delinquent taxes as provided in division (B)(2)(a) or (b) of this section, as prescribed in the order:

(a) In the manner provided under divisions (B)(1) and (B)(3) of this section, except that the interest shall be computed at the rate of twelve per cent per annum; or

(b) On the first day of the month following the month in which interest otherwise would be charged in accordance with division (B)(1) of this section as specified in the order, and each subsequent month, interest shall be charged against and computed on all delinquent taxes remaining delinquent on the last day of the preceding month at a rate of one per cent per month.

The county treasurer shall file a copy of the order directing the rate and manner of charging interest under this division with the county treasurer and the tax commissioner. If interest is charged under division (B)(2) of this section, interest shall not be charged under division (B)(1) or (3) of this section.

(3) On the first day of December, the interest shall be charged against and computed on all delinquent taxes. The charge shall be for interest that accrued during the period that began on the first day of the month following the last date prescribed for the payment of the second installment of taxes in the current year and ended on the immediately preceding last day of November. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code and shall be entered as a separate item on the tax list and duplicate compiled under section 319.28 or 5721.011 of the Revised Code, whichever list and duplicate are first compiled after the date on which the interest is computed and charged. However, for tracts and lots on the real property tax suspension list under section 319.48 of the Revised Code, the interest shall not be entered on the tax list and duplicate compiled under section 319.28 of the Revised Code, but shall be entered on the first tax list and duplicate compiled under section 5721.011 of the Revised Code after the date on which the interest is computed and charged.

(4) After a valid delinquent tax contract has been entered into for the payment of any delinquent taxes, no interest shall be charged against such delinquent taxes while the delinquent tax contract remains in effect in compliance with section 323.31 of the Revised Code. If a valid delinquent tax contract becomes void, interest shall be charged against the delinquent taxes for the periods that interest was not permitted to be charged while the delinquent tax contract was in effect. The interest shall be charged on the day the delinquent tax contract becomes void and shall equal the amount of interest that would have been charged against the unpaid delinquent taxes outstanding on the dates on which interest would have been charged thereon under divisions (B)(1), (2), and (3) of this section had the delinquent tax contract not been in effect.

(C) If the full amount of the taxes due at either of the times prescribed by division (A) of this section is paid within ten days after such time, the county treasurer shall waive the collection of and the county auditor shall remit one-half of the penalty provided for in that division for failure to make that payment by the prescribed time.

(D) The county treasurer shall compile and deliver to the county auditor a list of all tax payments the treasurer has received as provided in division (C) of this section. The list shall include any information required by the auditor for the remission of the penalties waived by the treasurer. The taxes so collected shall be included in the settlement next succeeding the settlement then in process.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-15-2004; 2008 SB353 04-07-2009



Section 323.122 - Extension for payment of real property tax for members of armed forces.

(A) As used in this section:

(1) "Active duty" has the same meaning as in division (F) of section 5919.34 of the Revised Code.

(2) "Dependent parent" means a parent who, at the time the member was activated, received from the member at least half of the dependent parent's support, including food, shelter, clothing, and medical and dental care.

(B) This section applies to any real property or manufactured or mobile home that is:

(1) Owned by a member of the national guard or a member of a reserve component of the armed forces of the United States who is called to active duty;

(2) Owned by the spouse of such a member;

(3) Owned jointly by such a member and that member's spouse or dependent parent; or

(4) Owned by the dependent parent of such a member who dies during such duty or as the result of wounds or illness incurred during such duty.

(C) The member, the member's spouse, or the member's parent, as applicable, may apply to the county treasurer for an extension for the payment of taxes and assessments charged against the real property or manufactured or mobile home and payable during the period of the member's duty service and the six months ensuing termination thereof. Additionally, application may be made on behalf of a member under a power of attorney granted by the member. Application shall be made not later than the last day of the sixth month after the month in which the member's duty terminates. The applicant shall provide evidence satisfactory to the county treasurer to demonstrate eligibility for the extension as described in division (B) of this section.

If the county treasurer determines that the applicant qualifies for an extension under this section, the county treasurer shall enter into a contract with the applicant for payment of the taxes and assessments in installments in the same manner as, and subject to the same terms and conditions of, contracts for the payment of delinquent taxes pursuant to section 323.31 of the Revised Code, except that the contract shall specify that payments shall begin in the seventh month after the member's duty terminates. Notwithstanding sections 319.49, 323.01, 323.121, 323.132, 4503.06, 5721.01, and 5721.011 of the Revised Code, taxes and assessments, payment of which has been extended under this section, do not constitute delinquent taxes and shall not be placed on the delinquent land list or delinquent manufactured home tax list unless the contract becomes void, and a new contract is not entered into, pursuant to section 323.31 of the Revised Code.

(D) If a member, a member's spouse, or a member's parent qualifies for the extension provided in this section, and that member, spouse, or parent has designated an agent for the payment of taxes and assessments the payment of which is so extended, that agent shall not require the member, spouse, or parent to pay to the agent any such taxes and assessments for the period for which payment is extended under division (C) of this section. If such taxes or assessments are paid by the member, spouse, or parent to an agent as part of a mortgage loan installment payment, the agent shall deduct the portion of the payment that represents such taxes and assessments from the amount of each such payment payable during the period of extension prescribed by division (C) of this section.

(E) If the member, the member's spouse, or the member's parent has entered into a contract pursuant to this section before the first day of the seventh month after the month in which the member's duty terminates, the county auditor and treasurer shall remove from the tax list and duplicate, respectively, any penalties and interest that were charged under section 323.121 or 4503.06 of the Revised Code during the member's duty and before the first day of the seventh month after the month in which the member's duty terminates.

(F) Notwithstanding section 323.131 of the Revised Code, a county treasurer shall include a notice of, and information about, the extension provided in this section on or with tax bills mailed or delivered under section 323.13 or 4503.06 of the Revised Code or by providing such notice and information to a newspaper of general circulation in the county when tax bills are mailed or delivered under those sections.

Effective Date: 06-12-2003



Section 323.13 - Tax bill mailed or delivered - failure to receive bill.

Except as provided in section 323.134 of the Revised Code, immediately upon receipt of any tax duplicate from the county auditor, but not less than twenty days prior to the last date on which the first one-half taxes may be paid without penalty as prescribed in section 323.12 or 323.17 of the Revised Code, the county treasurer shall cause to be prepared and mailed or delivered to each person charged on such duplicate with taxes or to an agent designated by such person, the tax bill prescribed by the commissioner of tax equalization under section 323.131 of the Revised Code. When taxes are paid by installments, the county treasurer shall mail or deliver to each person charged on such duplicate or the agent designated by such person, a second tax bill showing the amount due at the time of the second tax collection. The second half tax bill shall be mailed or delivered at least twenty days prior to the close of the second half tax collection period.

After delivery of the delinquent land duplicate as prescribed in section 5721.011 of the Revised Code, the county treasurer may prepare and mail to each person in whose name property therein is listed an additional tax bill showing the total amount of delinquent taxes appearing on such duplicate against such property. The tax bill shall include a notice that the interest charge prescribed by division (B) of section 323.121 of the Revised Code has begun to accrue.

A change in the mailing address of any tax bill shall be made in writing to the county treasurer.

Upon certification by the county auditor of the apportionment of taxes following the transfer of a part of a tract or lot of real estate, and upon request by the owner of any transferred or remaining part of such tract or parcel, the treasurer shall cause to be prepared and mailed or delivered to such owner a tax bill for the taxes allocated to the owner's part, together with the penalties, interest, and other charges.

Failure to receive any bill required by this section does not excuse failure or delay to pay any taxes shown on such bill or, except as provided in division (B)(1) of section 5715.39 of the Revised Code, avoid any penalty, interest, or charge for such delay.

Effective Date: 09-26-2003



Section 323.131 - Form and contents of tax bill.

(A) Each tax bill prepared and mailed or delivered under section 323.13 of the Revised Code shall be in the form and contain the information required by the tax commissioner. The commissioner may prescribe different forms for each county and may authorize the county auditor to make up tax bills and tax receipts to be used by the county treasurer. For any county in which the board of county commissioners has granted a partial property tax exemption on homesteads under section 323.158 of the Revised Code, the commissioner shall require that the tax bills for those homesteads include a notice of the amount of the tax reduction that results from the partial exemption. In addition to the information required by the commissioner, each tax bill shall contain the following information:

(1) The taxes levied and the taxes charged and payable against the property;

(2) The effective tax rate. The words "effective tax rate" shall appear in boldface type.

(3) The following notices:

(a) "Notice: If the taxes are not paid within one year from the date they are due, the property is subject to foreclosure for tax delinquency." Failure to provide such notice has no effect upon the validity of any tax foreclosure to which a property is subjected.

(b) "Notice: If the taxes charged against this parcel have been reduced by the 2-1/2 per cent tax reduction for residences occupied by the owner but the property is not a residence occupied by the owner, the owner must notify the county auditor's office not later than March 31 of the year following the year for which the taxes are due. Failure to do so may result in the owner being convicted of a fourth degree misdemeanor, which is punishable by imprisonment up to 30 days, a fine up to $250, or both, and in the owner having to repay the amount by which the taxes were erroneously or illegally reduced, plus any interest that may apply.

If the taxes charged against this parcel have not been reduced by the 2-1/2 per cent tax reduction and the parcel includes a residence occupied by the owner, the parcel may qualify for the tax reduction. To obtain an application for the tax reduction or further information, the owner may contact the county auditor's office at .......... (insert the address and telephone number of the county auditor's office)."

(4) For a tract or lot on the real property tax suspension list under section 319.48 of the Revised Code, the following notice: "Notice: The taxes shown due on this bill are for the current year only. Delinquent taxes, penalties, and interest also are due on this property. Contact the county treasurer to learn the total amount due."

The tax bill shall not contain or be mailed or delivered with any information or material that is not required by this section or that is not authorized by section 321.45 of the Revised Code or by the tax commissioner.

(B) If the property is residential rental property, the tax bill shall contain a statement that the owner of the residential rental property shall file with the county auditor the information required under division (A) or (C) of section 5323.02 of the Revised Code.

(C) As used in this section, "residential rental property" has the same meaning as in section 5323.01 of the Revised Code.

Effective Date: 12-21-1998; 2007 HB119 09-29-2007



Section 323.132 - Paying delinquent taxes.

If one-half of the current taxes charged against an entry of real estate is not paid on or before the thirty-first day of December of the year for which they are charged or on or before the last day for such payment as extended pursuant to section 323.17 of the Revised Code, that amount, together with the penalty charged under division (A)(1) of section 323.121 of the Revised Code and all delinquent taxes or installment thereof charged against such entry may be paid at any time prior to the date on which tax bills for the second half collection are mailed and delivered, without at the same time requiring payment of the second half of such taxes.

If the total amount of such current taxes, delinquent taxes, and all installment payments due under section 323.31 of the Revised Code are not paid on or before the twentieth day of June, next thereafter, or on or before the last day for that payment as extended pursuant to section 323.17 of the Revised Code, the balance of the amount of such taxes, plus all penalties and interest imposed by section 323.121 of the Revised Code, constitutes the delinquent taxes on such entry, which shall be placed on the delinquent land list and duplicate pursuant to section 5721.011 of the Revised Code and shall be collected in the manner prescribed by law, unless the property against which such taxes are charged is the subject of an application for exemption from taxation pursuant to section 5715.27 of the Revised Code.

A taxpayer may tender, and the treasurer shall accept, the full amount of delinquent taxes charged against an entry of real estate without having to tender at the same time the payment of any current taxes that are due and payable.

A county treasurer may accept partial payments of taxes. Any overpayment shall be refunded by the treasurer in the manner most convenient to the treasurer. When the amount tendered and accepted is less than the amount due, the unpaid balance shall be treated as other unpaid taxes, and, except when the unpaid amount is the penalty or interest and charges on the unpaid taxes, the treasurer shall notify the taxpayer of such deficiency.

If the taxpayer files with the payment of taxes a copy of an application to the tax commissioner for remission of penalty, or the payment is received within ten days after the last day the taxes may be paid without penalty, the county treasurer shall accept a partial payment in which the only unpaid amount is the penalty for late payment.

If, at any time, and having been provided such documentation as may be found acceptable by the county treasurer, the county treasurer determines that due to a clerical error, a taxpayer has overpaid either the first one-half or second one-half payment of current taxes as charged on the tax list and duplicate, the treasurer may refund the amount of the overpayment to the taxpayer in the manner most convenient to the treasurer.

Effective Date: 10-27-2000; 2008 SB353 04-07-2009



Section 323.133 - Payment of portion of taxes where application for exemption is pending.

(A) A taxpayer may tender, and the county treasurer shall accept, payment of a portion of any taxes charged against real property that is the subject of an application for exemption from taxation under section 5715.27 of the Revised Code that is pending before the tax commissioner. The treasurer shall issue a receipt to the taxpayer, and credit such payment against any unpaid taxes, penalties, and interest charged against the property. The treasurer shall enter any such payment on the treasurer's tax duplicate and apportion the payment among the several funds for which taxes have been assessed and applied to the items of taxes charged in the order in which they became due. This division does not authorize the commissioner to accept an application for exemption for property against which delinquent taxes are outstanding at the time of application, except as provided in section 5713.081 of the Revised Code.

(B) Upon receipt of the tax commissioner's final determination concerning an application for exemption, the county auditor shall correct the tax lists for the years covered in the application and any other year that elapsed while the application was under review or appeal. For each such year, the auditor shall compute the amount of any unpaid taxes and any penalties and interest thereon that were charged against the property. If the auditor determines that in any such year an overpayment of taxes was made, the auditor shall treat the amount as an overpayment of real property taxes as provided in section 5715.22 of the Revised Code, except that no application need be made by the person who overpaid the taxes in order for the auditor to issue a refund. If the auditor determines that an unpaid balance remains after crediting any overpayments, or if no overpayment was made and there are unpaid taxes and penalties or interest on such taxes, he shall certify the amount of the unpaid balance to the county treasurer, who shall collect such amount in the manner prescribed by law for the collection of delinquent taxes.

Effective Date: 01-10-1991



Section 323.134 - Agreements for information exchanges limited exclusively to purpose of real property tax billing and payment.

As used in this section, "financial institution" means a bank as defined in section 1101.01 of the Revised Code, a building and loan association as defined in section 1151.01 of the Revised Code, or any other person regularly engaging in the business of making or brokering residential mortgage loans on security located in this state.

The county treasurer may request any financial institution to enter into an agreement with the treasurer for information exchanges limited exclusively to the purpose of real property tax billing and payment, including, but not limited to, the sharing of information that is part of a data processing system. With the approval of the county automatic data processing board or if the county has no board, with the approval of the county auditor, the county treasurer may enter such an agreement with any consenting financial institution. Where such an agreement enables the treasurer to collect the proper amounts of such taxes due without preparing and sending the tax bills required by section 323.13 of the Revised Code, the treasurer need not prepare and send such bills for any entries of real property upon which taxes are properly computed and paid by the use of such information exchange.

Effective Date: 07-02-1984



Section 323.14 - Receipt for payment of taxes - form.

When any tax is paid at the office of the county treasurer or at any tax receiving office, the treasurer shall give a receipt to the person paying it. If any such tax is paid to the treasurer by mail and the person paying it encloses with the payment an addressed envelope with sufficient postage, the treasurer shall enclose a receipt for the taxes in such envelope and deposit it in the mail. No receipt given by the treasurer for payments made otherwise than in lawful money or the notes specified in section 321.13 of the Revised Code shall be valid, unless the moneys represented by such payment are received into the county treasury or a county depository.

The tax receipt given by the treasurer shall be a duplicate of the tax bill unless the treasurer prescribes a different form, approved by the tax commissioner, to be used as a receipt when the tax is paid by the treasurer's application of prepayments pursuant to section 321.45 of the Revised Code.

Effective Date: 06-14-1988



Section 323.15 - Payment of less than full amount due - payment by owner of undivided interest.

The county treasurer may accept payment of less than the full amount of taxes charged and payable for all purposes on real estate at the times provided by sections 323.12 and 323.17 of the Revised Code in such amounts as the county treasurer considers reasonable. Except as otherwise provided by sections 323.133, 323.31, and 5715.19 of the Revised Code, and when the collection of a particular tax is legally enjoined, interest and penalties shall accrue on the unpaid amount as prescribed by section 323.121 of the Revised Code. A person claiming to be the owner of an undivided interest in any real estate may present to the county auditor the recorded evidence of the existence and fractional extent of such interest; and the auditor may note the existence and extent of such interest, as ascertained by the auditor, on the margin of the tax list in the name of such person and give a certificate of the interest to the county treasurer, who shall enter it on the margin of the tax duplicate. Any person claiming to be entitled to or in any way interested in such interest may pay, and the treasurer may receive that proportion of the full amount of the taxes charged and payable for all purposes on the real estate affected, which is represented by the fraction expressing the extent of such interest. The payment so made and received shall be entered on the duplicate, shall be credited by the treasurer at the time of the next succeeding settlement of real estate taxes, and shall have the effect of relieving the undivided interest in such real estate, so entered on the margin of the tax list and duplicate, from the lien of the taxes charged on such duplicate against the real estate. Thereafter, in making up the tax list and duplicate, the auditor shall enter such interest and the proportional value of it separately from the other interests in such land, and shall adjust the value of the latter accordingly.

Effective Date: 10-27-2000; 2008 SB353 04-07-2009



Section 323.151 - Valuation of homestead property definitions.

As used in sections 323.151 to 323.159 of the Revised Code:

(A)

(1) "Homestead" means either of the following:

(a) A dwelling, including a unit in a multiple-unit dwelling and a manufactured home or mobile home taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code, owned and occupied as a home by an individual whose domicile is in this state and who has not acquired ownership from a person, other than the individual's spouse, related by consanguinity or affinity for the purpose of qualifying for the real property tax reduction provided in section 323.152 of the Revised Code.

(b) A unit in a housing cooperative that is occupied as a home, but not owned, by an individual whose domicile is in this state.

(2) The homestead shall include so much of the land surrounding it, not exceeding one acre, as is reasonably necessary for the use of the dwelling or unit as a home. An owner includes a holder of one of the several estates in fee, a vendee in possession under a purchase agreement or a land contract, a mortgagor, a life tenant, one or more tenants with a right of survivorship, tenants in common, and a settlor of a revocable or irrevocable inter vivos trust holding the title to a homestead occupied by the settlor as of right under the trust. The tax commissioner shall adopt rules for the uniform classification and valuation of real property or portions of real property as homesteads.

(B) "Sixty-five years of age or older" means a person who has attained age sixty-four prior to the first day of January of the year of application for reduction in real estate taxes.

(C) "Permanently and totally disabled" means a person who has, on the first day of January of the year of application for reduction in real estate taxes, some impairment in body or mind that makes the person unable to work at any substantially remunerative employment that the person is reasonably able to perform and that will, with reasonable probability, continue for an indefinite period of at least twelve months without any present indication of recovery therefrom or has been certified as permanently and totally disabled by a state or federal agency having the function of so classifying persons.

(D) "Housing cooperative" means a housing complex of at least two units that is owned and operated by a nonprofit corporation that issues a share of the corporation's stock to an individual, entitling the individual to live in a unit of the complex, and collects a monthly maintenance fee from the individual to maintain, operate, and pay the taxes of the complex.

Effective Date: 04-05-2001; 11-26-2004; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 323.152 - Reductions in taxable value.

In addition to the reduction in taxes required under section 319.302 of the Revised Code, taxes shall be reduced as provided in divisions (A) and (B) of this section.

(A)

(1) Division (A) of this section applies to any of the following:

(a) A person who is permanently and totally disabled;

(b) A person who is sixty-five years of age or older;

(c) A person who is the surviving spouse of a deceased person who was permanently and totally disabled or sixty-five years of age or older and who applied and qualified for a reduction in taxes under this division in the year of death, provided the surviving spouse is at least fifty-nine but not sixty-five or more years of age on the date the deceased spouse dies.

(2) Real property taxes on a homestead owned and occupied, or a homestead in a housing cooperative occupied, by a person to whom division (A) of this section applies shall be reduced for each year for which an application for the reduction has been approved. The reduction shall equal the greater of the reduction granted for the tax year preceding the first tax year to which this section applies pursuant to Section 803.06 of Am. Sub. H.B. 119 of the 127th general assembly, if the taxpayer received a reduction for that preceding tax year, or the product of the following:

(a) Twenty-five thousand dollars of the true value of the property in money;

(b) The assessment percentage established by the tax commissioner under division (B) of section 5715.01 of the Revised Code, not to exceed thirty-five per cent;

(c) The effective tax rate used to calculate the taxes charged against the property for the current year, where "effective tax rate" is defined as in section 323.08 of the Revised Code;

(d) The quantity equal to one minus the sum of the percentage reductions in taxes received by the property for the current tax year under section 319.302 of the Revised Code and division (B) of section 323.152 of the Revised Code.

(B) To provide a partial exemption, real property taxes on any homestead, and manufactured home taxes on any manufactured or mobile home on which a manufactured home tax is assessed pursuant to division (D)(2) of section 4503.06 of the Revised Code, shall be reduced for each year for which an application for the reduction has been approved. The amount of the reduction shall equal two and one-half per cent of the amount of taxes to be levied on the homestead or the manufactured or mobile home after applying section 319.301 of the Revised Code.

(C) The reductions granted by this section do not apply to special assessments or respread of assessments levied against the homestead, and if there is a transfer of ownership subsequent to the filing of an application for a reduction in taxes, such reductions are not forfeited for such year by virtue of such transfer.

(D) The reductions in taxable value referred to in this section shall be applied solely as a factor for the purpose of computing the reduction of taxes under this section and shall not affect the total value of property in any subdivision or taxing district as listed and assessed for taxation on the tax lists and duplicates, or any direct or indirect limitations on indebtedness of a subdivision or taxing district. If after application of sections 5705.31 and 5705.32 of the Revised Code, including the allocation of all levies within the ten-mill limitation to debt charges to the extent therein provided, there would be insufficient funds for payment of debt charges not provided for by levies in excess of the ten-mill limitation, the reduction of taxes provided for in sections 323.151 to 323.159 of the Revised Code shall be proportionately adjusted to the extent necessary to provide such funds from levies within the ten-mill limitation.

(E) No reduction shall be made on the taxes due on the homestead of any person convicted of violating division (D) or (E) of section 323.153 of the Revised Code for a period of three years following the conviction.

Effective Date: 03-11-2004; 06-30-2005; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 323.153 - Application for reduction in real property taxes.

(A) To obtain a reduction in real property taxes under division (A) or (B) of section 323.152 of the Revised Code or in manufactured home taxes under division (B) of section 323.152 of the Revised Code, the owner shall file an application with the county auditor of the county in which the owner's homestead is located.

To obtain a reduction in real property taxes under division (A) of section 323.152 of the Revised Code, the occupant of a homestead in a housing cooperative shall file an application with the nonprofit corporation that owns and operates the housing cooperative, in accordance with this paragraph. Not later than the first day of March each year, the corporation shall obtain applications from the county auditor's office and provide one to each new occupant. Not later than the first day of May, any occupant who may be eligible for a reduction in taxes under division (A) of section 323.152 of the Revised Code shall submit the completed application to the corporation. Not later than the fifteenth day of May, the corporation shall file all completed applications, and the information required by division (B) of section 323.159 of the Revised Code, with the county auditor of the county in which the occupants' homesteads are located. Continuing applications shall be furnished to an occupant in the manner provided in division (C)(4) of this section.

(1) An application for reduction based upon a physical disability shall be accompanied by a certificate signed by a physician, and an application for reduction based upon a mental disability shall be accompanied by a certificate signed by a physician or psychologist licensed to practice in this state, attesting to the fact that the applicant is permanently and totally disabled. The certificate shall be in a form that the tax commissioner requires and shall include the definition of permanently and totally disabled as set forth in section 323.151 of the Revised Code. An application for reduction based upon a disability certified as permanent and total by a state or federal agency having the function of so classifying persons shall be accompanied by a certificate from that agency.

An application for a reduction under division (A) of section 323.152 of the Revised Code constitutes a continuing application for a reduction in taxes for each year in which the dwelling is the applicant's homestead.

(2) An application for a reduction in taxes under division (B) of section 323.152 of the Revised Code shall be filed only if the homestead or manufactured or mobile home was transferred in the preceding year or did not qualify for and receive the reduction in taxes under that division for the preceding tax year. The application for homesteads transferred in the preceding year shall be incorporated into any form used by the county auditor to administer the tax law in respect to the conveyance of real property pursuant to section 319.20 of the Revised Code or of used manufactured homes or used mobile homes as defined in section 5739.0210 of the Revised Code. The owner of a manufactured or mobile home who has elected under division (D)(4) of section 4503.06 of the Revised Code to be taxed under division (D)(2) of that section for the ensuing year may file the application at the time of making that election. The application shall contain a statement that failure by the applicant to affirm on the application that the dwelling on the property conveyed is the applicant's homestead prohibits the owner from receiving the reduction in taxes until a proper application is filed within the period prescribed by division (A)(3) of this section. Such an application constitutes a continuing application for a reduction in taxes for each year in which the dwelling is the applicant's homestead.

(3) Failure to receive a new application filed under division (A)(1) or (2) or notification under division (C) of this section after an application for reduction has been approved is prima-facie evidence that the original applicant is entitled to the reduction in taxes calculated on the basis of the information contained in the original application. The original application and any subsequent application, including any late application, shall be in the form of a signed statement and shall be filed after the first Monday in January and not later than the first Monday in June. The original application and any subsequent application for a reduction in real property taxes shall be filed in the year for which the reduction is sought. The original application and any subsequent application for a reduction in manufactured home taxes shall be filed in the year preceding the year for which the reduction is sought. The statement shall be on a form, devised and supplied by the tax commissioner, which shall require no more information than is necessary to establish the applicant's eligibility for the reduction in taxes and the amount of the reduction, and, except for homesteads that are units in a housing cooperative, shall include an affirmation by the applicant that ownership of the homestead was not acquired from a person, other than the applicant's spouse, related to the owner by consanguinity or affinity for the purpose of qualifying for the real property or manufactured home tax reduction provided for in division (A) or (B) of section 323.152 of the Revised Code. The form shall contain a statement that conviction of willfully falsifying information to obtain a reduction in taxes or failing to comply with division (C) of this section results in the revocation of the right to the reduction for a period of three years.

(B) A late application for a tax reduction for the year preceding the year in which an original application is filed, or for a reduction in manufactured home taxes for the year in which an original application is filed, may be filed with the original application. If the county auditor determines the information contained in the late application is correct, the auditor shall determine the amount of the reduction in taxes to which the applicant would have been entitled for the preceding tax year had the applicant's application been timely filed and approved in that year.

The amount of such reduction shall be treated by the auditor as an overpayment of taxes by the applicant and shall be refunded in the manner prescribed in section 5715.22 of the Revised Code for making refunds of overpayments. On the first day of July of each year, the county auditor shall certify the total amount of the reductions in taxes made in the current year under this division to the tax commissioner, who shall treat the full amount thereof as a reduction in taxes for the preceding tax year and shall make reimbursement to the county therefor in the manner prescribed by section 323.156 of the Revised Code, from money appropriated for that purpose.

(C)

(1) If, in any year after an application has been filed under division (A)(1) or (2) of this section, the owner does not qualify for a reduction in taxes on the homestead or on the manufactured or mobile home set forth on such application, the owner shall notify the county auditor that the owner is not qualified for a reduction in taxes.

(2) If, in any year after an application has been filed under division (A) of this section, the occupant of a homestead in a housing cooperative does not qualify for a reduction in taxes on the homestead, the occupant shall notify the county auditor that the occupant is not qualified for a reduction in taxes or file a new application under division (A) of this section.

(3) If the county auditor or county treasurer discovers that the owner of property not entitled to the reduction in taxes under division (B) of section 323.152 of the Revised Code failed to notify the county auditor as required by division (C)(1) of this section, a charge shall be imposed against the property in the amount by which taxes were reduced under that division for each tax year the county auditor ascertains that the property was not entitled to the reduction and was owned by the current owner. Interest shall accrue in the manner prescribed by division (B) of section 323.121 or division (G)(2) of section 4503.06 of the Revised Code on the amount by which taxes were reduced for each such tax year as if the reduction became delinquent taxes at the close of the last day the second installment of taxes for that tax year could be paid without penalty. The county auditor shall notify the owner, by ordinary mail, of the charge, of the owner's right to appeal the charge, and of the manner in which the owner may appeal. The owner may appeal the imposition of the charge and interest by filing an appeal with the county board of revision not later than the last day prescribed for payment of real and public utility property taxes under section 323.12 of the Revised Code following receipt of the notice and occurring at least ninety days after receipt of the notice. The appeal shall be treated in the same manner as a complaint relating to the valuation or assessment of real property under Chapter 5715. of the Revised Code. The charge and any interest shall be collected as other delinquent taxes.

(4) Each year during January, the county auditor shall furnish by ordinary mail a continuing application to each person receiving a reduction under division (A) of section 323.152 of the Revised Code. The continuing application shall be used to report changes in ownership , occupancy , disability, and other information earlier furnished the auditor relative to the reduction in taxes on the property. The continuing application shall be returned to the auditor not later than the first Monday in June; provided, that if such changes do not affect the status of the homestead exemption or the amount of the reduction to which the owner is entitled under division (A) of section 323.152 of the Revised Code or to which the occupant is entitled under section 323.159 of the Revised Code, the application does not need to be returned.

(5) Each year during February, the county auditor, except as otherwise provided in this paragraph, shall furnish by ordinary mail an original application to the owner, as of the first day of January of that year, of a homestead or a manufactured or mobile home that transferred during the preceding calendar year and that qualified for and received a reduction in taxes under division (B) of section 323.152 of the Revised Code for the preceding tax year. In order to receive the reduction under that division, the owner shall file the application with the county auditor not later than the first Monday in June. If the application is not timely filed, the auditor shall not grant a reduction in taxes for the homestead for the current year, and shall notify the owner that the reduction in taxes has not been granted, in the same manner prescribed under section 323.154 of the Revised Code for notification of denial of an application. Failure of an owner to receive an application does not excuse the failure of the owner to file an original application. The county auditor is not required to furnish an application under this paragraph for any homestead for which application has previously been made on a form incorporated into any form used by the county auditor to administer the tax law in respect to the conveyance of real property or of used manufactured homes or used mobile homes, and an owner who previously has applied on such a form is not required to return an application furnished under this paragraph.

(D) No person shall knowingly make a false statement for the purpose of obtaining a reduction in the person's real property or manufactured home taxes under section 323.152 of the Revised Code.

(E) No person shall knowingly fail to notify the county auditor of changes required by division (C) of this section that have the effect of maintaining or securing a reduction in taxes under section 323.152 of the Revised Code.

(F) No person shall knowingly make a false statement or certification attesting to any person's physical or mental condition for purposes of qualifying such person for tax relief pursuant to sections 323.151 to 323.159 of the Revised Code.

Effective Date: 04-09-2001; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 323.154 - Issuing certificate of reduction.

The county auditor shall approve or deny an application for reduction under section 323.152 of the Revised Code and shall so notify the applicant not later than the first Monday in October. Notification shall be provided on a form prescribed by the tax commissioner. If the application is approved, upon issuance of the notification the county auditor shall record the amount of reduction in taxes in the appropriate column on the general tax list and duplicate of real and public utility property and on the manufactured home tax list. If the application is denied, the notification shall inform the applicant of the reasons for the denial.

If an applicant believes that the application for reduction has been improperly denied or that the reduction is for less than that to which the applicant is entitled, the applicant may file an appeal with the county board of revision not later than the date of closing of the collection for the first half of real and public utility property taxes or manufactured home taxes. The appeal shall be treated in the same manner as a complaint relating to the valuation or assessment of real property under Chapter 5715. of the Revised Code.

Effective Date: 04-05-2001; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 323.155 - Tax bill to reflect reductions.

The tax bill prescribed under section 323.131 of the Revised Code shall indicate the net amount of taxes due following the reductions in taxes under sections 319.301, 319.302, and 323.152 of the Revised Code.

Any reduction in taxes under section 323.152 of the Revised Code shall be disregarded as income or resources in determining eligibility for any program or calculating any payment under Title LI of the Revised Code.

Effective Date: 04-05-2001; 2008 HB130 04-07-2009



Section 323.156 - Payment of homestead exemption to county's undivided income tax fund from state general fund.

(A) Within thirty days after a settlement of taxes under divisions (A) and (C) of section 321.24 of the Revised Code, the county treasurer shall certify to the tax commissioner one-half of the total amount of taxes on real property that were reduced pursuant to section 323.152 of the Revised Code for the preceding tax year. The commissioner, within thirty days of the receipt of such certifications, shall provide for payment to the county treasurer, from the general revenue fund, of the amount certified, which shall be credited upon receipt to the county's undivided income tax fund, and an amount equal to two per cent of the amount by which taxes were reduced, which shall be credited upon receipt to the county general fund as a payment, in addition to the fees and charges authorized by sections 319.54 and 321.26 of the Revised Code, to the county auditor and treasurer for the costs of administering the exemption provided under sections 323.151 to 323.159 of the Revised Code.

(B) On or before the second Monday in September of each year, the county treasurer shall certify to the tax commissioner the total amount bywhich the manufactured home taxes levied in that year were reduced pursuant to division (B) of section 323.152 of the Revised Code, as evidenced by the certificates of reduction and the tax duplicate certified to the county treasurer by the county auditor. The commissioner, within ninety days after the receipt of such certifications, shall provide for payment to the county treasurer, from the general revenue fund, of the amount certified, which shall be credited upon receipt to the county's undivided income tax fund, and an amount equal to two per cent of the amount by which taxes were reduced, which shall be credited upon receipt to the county general fund as a payment, in addition to the fees and charges authorized by sections 319.54 and 321.26 of the Revised Code, to the county auditor and treasurer for the costs of administering the exemption provided under sections 323.151 to 323.159 of the Revised Code.

(C) Immediately upon receipt of funds into the county undivided income tax fund under this section, the auditor shall distribute the full amount thereof among the taxing districts in the county as though the total had been paid as taxes by each person for whom taxes were reduced under sections 323.151 to 323.159 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-09-2001; 2008 HB130 04-07-2009



Section 323.157 - Employees - adoption of rules.

Each county treasurer and county auditor shall employ the assistants, clerks, and other employees necessary to carry out the duties imposed by sections 323.151 to 323.159 of the Revised Code. The tax commissioner shall promulgate rules necessary to facilitate the reduction of taxes on homesteads, reimbursement by the state, the determination of "total income," and the administration of sections 323.151 to 323.159 of the Revised Code.

Effective Date: 04-05-2001



Section 323.158 - Partial real property tax exemption.

(A) As used in this section, "qualifying county" means a county to which both of the following apply:

(1) At least one major league professional athletic team plays its home schedule in the county for the season beginning in 1996;

(2) The majority of the electors of the county, voting at an election held in 1996, approved a referendum on a resolution of the board of county commissioners levying a sales and use tax under sections 5739.026 and 5741.023 of the Revised Code.

(B) On or before December 31, 1996, the board of county commissioners of a qualifying county may adopt a resolution under this section. The resolution shall grant a partial real property tax exemption to each homestead in the county that also receives the tax reduction under division (B) of section 323.152 of the Revised Code. The partial exemption shall take the form of the reduction by a specified percentage each year of the real property taxes on the homestead. The resolution shall specify the percentage, which may be any amount. The board may include in the resolution a condition that the partial exemption will apply only upon the receipt by the county of additional revenue from a source specified in the resolution. The resolution shall specify the tax year in which the partial exemption first applies, which may be the tax year in which the resolution takes effect as long as the resolution takes effect before the county auditor certifies the tax duplicate of real and public utility property for that tax year to the county treasurer. Upon adopting the resolution, the board shall certify copies of it to the county auditor and the tax commissioner.

(C) After complying with sections 319.301, 319.302, and 323.152 of the Revised Code, the county auditor shall reduce the remaining sum to be levied against a homestead by the percentage called for in the resolution adopted under division (B) of this section. The auditor shall certify the amount of taxes remaining after the reduction to the county treasurer for collection as the real property taxes charged and payable on the homestead.

(D) For each tax year, the county auditor shall certify to the board of county commissioners the total amount by which real property taxes were reduced under this section. At the time of each semi-annual settlement of real property taxes between the county auditor and county treasurer, the board of county commissioners shall pay to the auditor one-half of that total amount. Upon receipt of the payment, the county auditor shall distribute it among the various taxing districts in the county as if it had been levied, collected, and settled as real property taxes. The board of county commissioners shall make the payment from the county general fund or from any other county revenue that may be used for that purpose. In making the payment, the board may use revenue from taxes levied by the county to provide additional general revenue under sections 5739.021 and 5741.021 of the Revised Code or to provide additional revenue for the county general fund under sections 5739.026 and 5741.023 of the Revised Code.

(E) The partial exemption under this section shall not directly or indirectly affect the determination of the principal amount of notes that may be issued in anticipation of a tax levy or the amount of securities that may be issued for any permanent improvements authorized in conjunction with a tax levy.

(F) At any time, the board of county commissioners may adopt a resolution amending or repealing the partial exemption granted under this section. Upon adopting a resolution amending or repealing the partial exemption, the board shall certify copies of it to the county auditor and the tax commissioner. The resolution shall specify the tax year in which the amendment or repeal first applies, which may be the tax year in which the resolution takes effect as long as the resolution takes effect before the county auditor certifies the tax duplicate of real and public utility property for that tax year to the county treasurer.

(G) If a person files a late application for a tax reduction under division (B) of section 323.152 of the Revised Code for the preceding year, and is granted the reduction, the person also shall receive the reduction under this section for the preceding year. The county auditor shall credit the amount of the reduction against the person's current year taxes, and shall include the amount of the reduction in the amount certified to the board of county commissioners under division (D) of this section.

Effective Date: 09-03-1996



Section 323.159 - Applying homestead exemption to nonprofit corporation that owns and operates housing cooperatives.

(A) As used in this section:

(1) "Applicant" means the person who occupies a homestead in a housing cooperative.

(2) "Homestead" has the same meaning as in division (A)(1)(b) of section 323.151 of the Revised Code.

(B) Not later than the first day of May each year, any nonprofit corporation that owns and operates a housing cooperative shall determine the amount of property taxes it paid for the housing cooperative for the preceding tax year and shall attribute to each homestead in the housing cooperative a portion of the total property taxes as if the homestead's occupant paid the taxes. The taxes attributed to each homestead shall be based on the percentage that the square footage of the homestead is of the total square footage of the housing cooperative and on other reasonable factors that reflect the value of the homestead. Not later than the fifteenth day of May each year, the corporation shall file this information with the county auditor, along with any applications submitted to it under division (A) of section 323.153 of the Revised Code. No nonprofit corporation that owns and operates a housing cooperative shall fail to file with the county auditor the information required by this division and division (A) of section 323.153 of the Revised Code.

(C) The county auditor shall approve or deny an application for reduction under division (A) of section 323.152 of the Revised Code and, not later than the first Monday in October, shall so notify the applicant and the nonprofit corporation that owns and operates the housing cooperative. Notification shall be provided on a form prescribed by the tax commissioner. If the application is approved, upon issuance of the notification the county auditor shall record the amount of reduction in taxes in the appropriate column on the general tax list and duplicate of real and public utility property.

(D) On receipt of the notice from the county auditor under division (C) of this section, the nonprofit corporation that owns and operates the housing cooperative shall reduce the monthly maintenance fee for each homestead for which an application for reduction was approved for the year following the year for which the application was approved. The reduction in the monthly maintenance fee shall equal one-twelfth of the reduction in taxes attributed to the homestead by the county auditor under division (C) of this section.

(E) If an application, late application, or continuing application is not approved, or if the county auditor otherwise determines that a homestead does not qualify for a reduction in taxes under division (A) of section 323.152 of the Revised Code, the auditor shall notify the applicant, and the nonprofit corporation that owns and operates the housing cooperative, of the reasons for denial not later than the first Monday in October. If the applicant believes that the application for reduction has been improperly denied, or the nonprofit corporation that owns and operates the housing cooperative believes that the reduction is for less than that to which the housing cooperative is entitled, the applicant or housing cooperative, respectively, may file an appeal with the county board of revision not later than the date of closing of the collection for the first half of real and public utility property taxes. The appeal shall be treated in the same manner as a complaint relating to the valuation or assessment of real property under Chapter 5715. of the Revised Code.

Effective Date: 04-05-2001; 2008 HB130 04-07-2009



Section 323.16 - [Repealed].

Effective Date: 09-21-1982



Section 323.17 - Extending time for delivery of tax duplicate.

When any taxing authority in the county has certified to the board of elections a resolution that would serve to place upon the ballot at a general election or at any special election held prior to the general election but subsequent to the first Tuesday after the first Monday in August the question of a tax to be levied on the current tax list and duplicate for any purpose, or if the auditor has not received the certified reduction factors as required by division (D)(2) of section 319.301 of the Revised Code, the time for delivery of the tax duplicate of [to] the county treasurer by the county auditor as provided in section 319.28 of the Revised Code shall be extended to the first Monday in December. When delivery of the tax duplicate has been so delayed, the times for payment of taxes as fixed by section 323.12 of the Revised Code may be extended to the thirty-first day of January and the twentieth day of July. In case of emergency the tax commissioner may, by journal entry, extend the times for delivery of the duplicate in any county for an additional fifteen days upon receipt of a written application from the county auditor, in the case of a delay in the delivery of the tax duplicate, or from the treasurer regarding an extension of the time for the billing and collection of taxes.

When a delay in the closing of a tax collection period becomes unavoidable, the tax commissioner, upon application of the county auditor and county treasurer, may extend the time for payment of taxes if he determines that penalties have accrued or would otherwise accrue for reasons beyond the control of the taxpayers of the county. The order so issued by the commissioner shall prescribe the final extended date for the payment of taxes for that collection period.

"Emergency," as used in this section, includes death or serious illness, any organized work stoppage, mechanical failure of office equipment or machinery, or a delay in complying with section 5715.24 or 5715.26 of the Revised Code which will cause an unavoidable delay in the delivery of duplicates or in the billing or collection of taxes. Such application shall contain a statement describing the emergency that will cause the unavoidable delay. Any application from the county auditor for an extension of time for delivery of the duplicate due to an emergency must be received by the tax commissioner on or before the last day of the month preceding the date required for such delivery. When an extension of time for delivery of the duplicate is so granted, the time for payment of taxes shall be extended for a like period of time.

Whenever taxable real property has been destroyed or damaged by fire, flood, tornado, or otherwise, in an amount not less than twenty-five per cent of the value as listed and assessed for taxation but in no event less than two thousand dollars of taxable value, the county board of revision, by resolution, may extend the time for payment of taxes on such property not more than one year after the time fixed by section 323.12 of the Revised Code. The board shall file a copy of such resolution with the county auditor and county treasurer, stating the name of the owner and description as it appears on the tax list, the taxing district, the type and kind of property destroyed or damaged, and the board's estimate of the amount of such destruction or damage.

Effective Date: 06-22-1984



Section 323.171 - [Repealed].

Effective Date: 09-21-1982



Section 323.18 to 323.24 - Amended and Renumbered RC 5719.081 to 5719.087.

Effective Date: 07-02-1984



Section 323.25 - Enforcing tax lien.

When taxes charged against an entry on the tax duplicate, or any part of those taxes, are not paid within sixty days after delivery of the delinquent land duplicate to the county treasurer as prescribed by section 5721.011 of the Revised Code, the county treasurer shall enforce the lien for the taxes by civil action in the treasurer's official capacity as treasurer, for the sale of such premises in the same way mortgage liens are enforced or for the transfer of such premises to an electing subdivision pursuant to section 323.28 of the Revised Code, in the court of common pleas of the county, in a municipal court with jurisdiction, or in the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code. After the civil action has been instituted, but before the expiration of the applicable redemption period, any person entitled to redeem the land may do so by tendering to the county treasurer an amount sufficient, as determined by the court or board of revision, to pay the taxes, assessments, penalties, interest, and charges then due and unpaid, and the costs incurred in the civil action, and by demonstrating that the property is in compliance with all applicable zoning regulations, land use restrictions, and building, health, and safety codes.

If the delinquent land duplicate lists minerals or rights to minerals listed pursuant to sections 5713.04, 5713.05, and 5713.06 of the Revised Code, the county treasurer may enforce the lien for taxes against such minerals or rights to minerals by civil action, in the treasurer's official capacity as treasurer, in the manner prescribed by this section, or proceed as provided under section 5721.46 of the Revised Code.

If service by publication is necessary, such publication shall be made once a week for three consecutive weeks instead of as provided by the Rules of Civil Procedure, and the service shall be complete at the expiration of three weeks after the date of the first publication. If the prosecuting attorney determines that service upon a defendant may be obtained ultimately only by publication, the prosecuting attorney may cause service to be made simultaneously by certified mail, return receipt requested, ordinary mail, and publication. The county treasurer shall not enforce the lien for taxes against real property to which any of the following applies:

(A) The real property is the subject of an application for exemption from taxation under section 5715.27 of the Revised Code and does not appear on the delinquent land duplicate;

(B) The real property is the subject of a valid delinquent tax contract under section 323.31 of the Revised Code for which the county treasurer has not made certification to the county auditor that the delinquent tax contract has become void in accordance with that section;

(C) A tax certificate respecting that property has been sold under section 5721.32 or 5721.33 of the Revised Code; provided, however, that nothing in this division shall prohibit the county treasurer or the county prosecuting attorney from enforcing the lien of the state and its political subdivisions for taxes against a certificate parcel with respect to any or all of such taxes that at the time of enforcement of such lien are not the subject of a tax certificate.

Upon application of the plaintiff, the court shall advance such cause on the docket, so that it may be first heard.

Effective Date: 03-11-2004; 2008 HB138 09-11-2008; 2008 SB353 04-07-2009



Section 323.251 - Authority of tax commissioner relative to actions of local authorities.

The tax commissioner shall exercise the authority provided by law relative to the actions of the local authorities as provided in sections 323.25, 323.49, and 5721.18 of the Revised Code if any act or proceedings required by such sections are not done or instituted within the time limited by such sections. In the event of the failure of such authorities to so act or proceed, the commissioner shall cause such act to be done or such proceedings instituted in the name of such officer whose duty it is to perform such act or to institute such proceedings, and the act and proceedings of the commissioner in such behalf shall be considered valid and effectual to the same extent as if done or instituted within the time limited in such sections and by the officer required to perform or institute the same. The attorney general shall, on the written request of the commissioner, institute and prosecute any such proceedings. The commissioner may retain special counsel and other personnel to perform the functions of the county auditor. All expenses incurred in a county by the commissioner under this section shall be borne by the county. Such expenses shall be certified and paid and the proceeds of such payments shall be used in the manner provided by this section.

Effective Date: 07-01-1985



Section 323.26 - Allegations in petition - evidence.

Having made the proper parties in a suit under section 323.25 of the Revised Code, it shall be sufficient for the county treasurer to allege in the treasurer's petition that the taxes are charged on the tax duplicate against lands, lots, or parcels thereof, the amount of the taxes, and that the taxes are unpaid, and the treasurer shall not be required to set forth in the petition any other or further special matter relating to such taxes. A certified copy of the entry on the tax duplicate shall be prima-facie evidence of such allegations and the validity of the taxes. In the petition, the county treasurer of a county in which a county land reutilization corporation is organized under Chapter 1724. of the Revised Code may invoke the alternative redemption period provided under section 323.78 of the Revised Code. Notwithstanding the provisions for sale of property foreclosed under Chapters 323. and 5721. of the Revised Code, if the treasurer's petition invokes the alternative redemption period, upon the expiration of the alternative redemption period, title to the parcels may be transferred by deed to a municipal corporation, county, township, school district, or a county land reutilization corporation in accordance with section 323.78 of the Revised Code.

Effective Date: 09-21-1982; 2008 SB353 04-07-2009



Section 323.27 - Joinder of causes of action.

In the proceedings provided by section 323.25 of the Revised Code the county treasurer may join in one action any number of lots or lands, but the decree shall be rendered severally or separately, and any proceedings may be severed, in the discretion of the court, for the purpose of trial or appeals, where an appeal is allowed, and the court shall make such order for the payment of costs as is equitable and proper.

Effective Date: 10-01-1953



Section 323.28 - Finding and decree - appraisal and sale of property - proceeds of sale.

(A) A finding shall be entered in a proceeding under section 323.25 of the Revised Code for taxes, assessments, penalties, interest, and charges due and payable at the time the deed of real property sold or transferred under this section is transferred to the purchaser or transferee, plus the cost of the proceeding. For purposes of determining such amount, the county treasurer may estimate the amount of taxes, assessments, interest, penalties, charges, and costs that will be payable at the time the deed of the property is transferred to the purchaser or transferee.

The court of common pleas, a municipal court with jurisdiction, or the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code shall order such premises to be transferred pursuant to division (E) of this section or shall order such premises to be sold for payment of the finding, but for not less than either of the following, unless the county treasurer applies for an appraisal:

(1) The total amount of such finding;

(2) The fair market value of the premises, as determined by the county auditor, plus the cost of the proceeding.

If the county treasurer applies for an appraisal, the premises shall be appraised in the manner provided by section 2329.17 of the Revised Code, and shall be sold for at least two-thirds of the appraised value.

Notwithstanding the minimum sales price provisions of divisions (A)(1) and (2) of this section to the contrary, a parcel sold pursuant to this section shall not be sold for less than the amount described in division (A)(1) of this section if the highest bidder is the owner of record of the parcel immediately prior to the judgment of foreclosure or a member of the following class of parties connected to that owner: a member of that owner's immediate family, a person with a power of attorney appointed by that owner who subsequently transfers the parcel to the owner, a sole proprietorship owned by that owner or a member of the owner's immediate family, or partnership, trust, business trust, corporation, or association in which the owner or a member of the owner's immediate family owns or controls directly or indirectly more than fifty per cent. If a parcel sells for less than the amount described in division (A)(1) of this section, the officer conducting the sale shall require the buyer to complete an affidavit stating that the buyer is not the owner of record immediately prior to the judgment of foreclosure or a member of the specified class of parties connected to that owner, and the affidavit shall become part of the court records of the proceeding. If the county auditor discovers within three years after the date of the sale that a parcel was sold to that owner or a member of the specified class of parties connected to that owner for a price less than the amount so described, and if the parcel is still owned by that owner or a member of the specified class of parties connected to that owner, the auditor within thirty days after such discovery shall add the difference between that amount and the sale price to the amount of taxes that then stand charged against the parcel and is payable at the next succeeding date for payment of real property taxes. As used in this paragraph, "immediate family" means a spouse who resides in the same household and children.

(B) From the proceeds of the sale the costs shall be first paid, next the amount found due for taxes, then the amount of any taxes accruing after the entry of the finding and before the deed of the property is transferred to the purchaser following the sale, all of which taxes shall be deemed satisfied, though the amount applicable to them is deficient, and any balance shall be distributed according to section 5721.20 of the Revised Code. No statute of limitations shall apply to such action. Upon sale, all liens for taxes due at the time the deed of the property is transferred to the purchaser following the sale, and liens subordinate to liens for taxes, shall be deemed satisfied and discharged unless otherwise provided by the order of sale.

(C) If the county treasurer's estimate of the amount of the finding under division (A) of this section exceeds the amount of taxes, assessments, interest, penalties, and costs actually payable when the deed is transferred to the purchaser, the officer who conducted the sale shall refund to the purchaser the difference between the estimate and the amount actually payable. If the amount of taxes, assessments, interest, penalties, and costs actually payable when the deed is transferred to the purchaser exceeds the county treasurer's estimate, the officer shall certify the amount of the excess to the treasurer, who shall enter that amount on the real and public utility property tax duplicate opposite the property; the amount of the excess shall be payable at the next succeeding date prescribed for payment of taxes in section 323.12 of the Revised Code, and shall not be deemed satisfied and discharged pursuant to division (B) of this section.

(D) Premises ordered to be sold under this section but remaining unsold for want of bidders after being offered for sale on two separate occasions, not less than two weeks apart, shall be forfeited to the state or to a political subdivision, school district, or county land reutilization corporation pursuant to section 5723.01 of the Revised Code, and shall be disposed of pursuant to Chapter 5723. of the Revised Code.

(E) Notwithstanding section 5722.03 of the Revised Code, if the complaint alleges that the property is delinquent vacant land as defined in section 5721.01 of the Revised Code, abandoned lands as defined in section 323.65 of the Revised Code, or lands described in division (E) of section 5722.01 of the Revised Code, and the value of the taxes, assessments, penalties, interest, and all other charges and costs of the action exceed the auditor's fair market value of the parcel, then the court or board of revision having jurisdiction over the matter on motion of the plaintiff, or on the court's or board's own motion, shall, upon any adjudication of foreclosure, order, without appraisal and without sale, the fee simple title of the property to be transferred to and vested in an electing subdivision as defined in division (A) of section 5722.01 of the Revised Code. For purposes of determining whether the taxes, assessments, penalties, interest, and all other charges and costs of the action exceed the actual fair market value of the parcel, the auditor's most current valuation shall be rebuttably presumed to be, and constitute prima-facie evidence of, the fair market value of the parcel. In such case, the filing for journalization of a decree of foreclosure ordering that direct transfer without appraisal or sale shall constitute confirmation of the transfer and thereby terminate any further statutory or common law right of redemption.

(F) Whenever the officer charged to conduct the sale offers any parcel for sale, the officer first shall read aloud a complete legal description of the parcel, or in the alternative, may read aloud only a summary description and a parcel number if the county has adopted a permanent parcel number system and if the advertising notice published prior to the sale includes a complete legal description or indicates where the complete legal description may be obtained.

Effective Date: 05-25-1994; 2008 HB138 09-11-2008; 2008 SB353 04-07-2009



Section 323.29 - Partial payment of delinquent taxes.

The partial payment of delinquent taxes charged on the tax duplicate against any entry of real property, as authorized by section 323.133 or 323.31 of the Revised Code, shall not prevent such real property from being certified as delinquent; however, partial payment of such taxes under section 323.133 of the Revised Code shall preclude the commencement of foreclosure proceedings unless the tax commissioner subsequently certifies to the county auditor that partial payment under such section is no longer authorized. Partial payment of delinquent taxes in accordance with the terms of a delinquent tax contract under under section 323.31 of the Revised Code shall preclude the commencement of foreclosure proceedings unless the county treasurer subsequently certifies to the county auditor that the delinquent tax contract has become void.

Effective Date: 10-27-2000



Section 323.30 - Receipt for installment payment - contents - entry by county treasurer.

When any part of the delinquent taxes charged on the tax duplicate is paid as an installment under section 323.31 of the Revised Code, the county treasurer shall enter the amount of such payment on the tax duplicate, crediting it as required by such section, and shall give a receipt for the amount paid to the person paying it. Such receipt shall show the application of the payment made and the amount of delinquent taxes remaining unpaid.

Effective Date: 07-01-1985



Section 323.31 - Delinquent tax contract with treasurer.

(A)

(1) A person who owns agricultural real property or owns and occupies residential real property or a manufactured or mobile home that does not have an outstanding tax lien certificate or judgment of foreclosure against it, and a person who is a vendee of such property under a purchase agreement or land contract and who occupies the property, shall have at least one opportunity to pay any delinquent or unpaid current taxes, or both, charged against the property by entering into a written delinquent tax contract with the county treasurer in a form prescribed or approved by the tax commissioner. Subsequent opportunities to enter into a delinquent tax contract shall be at the county treasurer's sole discretion.

(2) The treasurer may enter into a delinquent tax contract in accordance with division (A) of this section with an owner or vendee of real property, other than residential real property or a manufactured or mobile home that is occupied by the owner, and other than agricultural real property.

(3) The delinquent tax contract described in division (A) of this section may be entered into at any time prior to an adjudication of foreclosure pursuant to proceedings by the county treasurer and the county prosecuting attorney pursuant to section 323.25 or 323.65 to 323.79 of the Revised Code or by the county prosecuting attorney pursuant to section 5721.18 of the Revised Code, the adjudication of foreclosure pursuant to proceedings by a private attorney pursuant to section 5721.37 of the Revised Code, the commencement of foreclosure and forfeiture proceedings pursuant to section 5721.14 of the Revised Code, or the commencement of collection proceedings pursuant to division (H) of section 4503.06 of the Revised Code by the filing of a civil action as provided in that division. A duplicate copy of each delinquent tax contract shall be filed with the county auditor, who shall attach the copy to the delinquent land tax certificate, delinquent vacant land tax certificate, or the delinquent manufactured home tax list, or who shall enter an asterisk in the margin next to the entry for the tract or lot on the master list of delinquent tracts, master list of delinquent vacant tracts, or next to the entry for the home on the delinquent manufactured home tax list, prior to filing it with the prosecuting attorney under section 5721.13 of the Revised Code, or, in the case of the delinquent manufactured home tax list, prior to delivering it to the county treasurer under division (H)(2) of section 4503.06 of the Revised Code. If the delinquent tax contract is entered into after the certificate or the master list has been filed with the prosecuting attorney, the treasurer shall file the duplicate copy with the prosecuting attorney.

(4) A delinquent tax contract entered into under division (A) of this section shall provide for the payment of any delinquent or unpaid current taxes, or both, in installments over a period not to exceed five years after the date of the first payment made under the contract; however, a person entering into a delinquent tax contract who owns and occupies residential real property may request, and the treasurer shall allow, a delinquent tax contract providing for payment in installments over a period of no fewer than two years after the date of the first payment made under the contract.

(5) For each delinquent tax contract entered into under division (A) of this section, the county treasurer shall determine and shall specify in the delinquent tax contract the number of installments, the amount of each installment, and the schedule for payment of the installments. Except as otherwise provided for taxes, penalties, and interest under division (B) of section 319.43 of the Revised Code, the part of each installment payment representing taxes and penalties and interest thereon shall be apportioned among the several taxing districts in the same proportion that the amount of taxes levied by each district against the entry in the preceding tax year bears to the taxes levied by all such districts against the entry in the preceding tax year. The part of each payment representing assessments and other charges shall be credited to those items in the order in which they became due. Each payment made to a taxing district shall be apportioned among the taxing district's several funds for which taxes or assessments have been levied.

(6) When an installment payment is not received by the treasurer when due under a delinquent tax contract entered into under division (A) of this section or any current taxes or special assessments charged against the property become unpaid, the delinquent tax contract becomes void unless the treasurer permits a new delinquent tax contract to be entered into; if the treasurer does not permit a new delinquent tax contract to be entered into, the treasurer shall certify to the auditor that the delinquent tax contract has become void.

(7) Upon receipt of certification described in division (A)(6) of this section, the auditor shall destroy the duplicate copy of the voided delinquent tax contract. If such copy has been filed with the prosecuting attorney, the auditor immediately shall deliver the certification to the prosecuting attorney, who shall attach it to the appropriate certificate and the duplicate copy of the voided delinquent tax contract or strike through the asterisk entered in the margin of the master list next to the entry for the tract or lot that is the subject of the voided delinquent tax contract. The prosecuting attorney then shall institute a proceeding to foreclose the lien of the state in accordance with section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code or, in the case of delinquent vacant land, a foreclosure proceeding in accordance with section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code, or a foreclosure and forfeiture proceeding in accordance with section 5721.14 of the Revised Code. In the case of a manufactured or mobile home, the county treasurer shall cause a civil action to be brought as provided under division (H) of section 4503.06 of the Revised Code.

(B) If there is an outstanding tax certificate respecting a delinquent parcel under section 5721.32 or 5721.33 of the Revised Code, a written delinquent tax contract may not be entered into under this section. To redeem a tax certificate in installments, the owner or other person seeking to redeem the tax certificate shall enter into a redemption payment plan under division (C) of section 5721.38 of the Revised Code.

(C) As used in this section, "unpaid current taxes" means any current taxes charged on the general tax list and duplicate of real and public utility property or the manufactured home tax list and duplicate that remain unpaid after the last day prescribed for payment of the first installment of such taxes without penalty, and any penalties associated with such taxes.

Effective Date: 06-15-2004; 2008 SB353 04-07-2009



Section 323.32 - Payments received in settlement of claims arising from delinquent property tax charges and ordered to be paid by railroad company under plan of reorganization.

As used in this section, "railroad note" means a note issued pursuant to a court order in the reorganization of a railroad company under section 77 of the Bankruptcy Act.

Notwithstanding any other provision of law to the contrary, with respect to all payments received in settlement of claims arising from delinquent property tax charges and ordered to be paid by a railroad company under a plan of reorganization as ordered by a federal district court in accordance with provisions of Chapter VIII of the "Federal Bankruptcy Act," 11 U.S.C. 201 - 208, the following provisions shall apply:

(A) Except as provided in division (H) of this section, all of such payments shall be made payable, and delivered, to the county in which the taxing district sharing in a claim for delinquent taxes is located. Any notes included in such payment shall be issued to such county treasurer, who shall be the custodian of all of said notes, and who shall be liable therefor upon his bond until such time as said notes mature, are sold, or otherwise lawfully pass from his custody.

(B) Upon receipt of a payment by cash or check, the county treasurer shall immediately cause such funds to be paid into the county treasury and credited to a special fund established for this purpose, which shall be known as the "undivided bankruptcy claims fund." All of such moneys so received, including any earned interest, shall be credited to said fund.

(C) When the total claim for each county has been satisfied by the receipt of cash or notes, or both, the county auditor shall remit from the tax list and duplicate of real and public utility property in each county, all charges appearing thereon in the name of the railroad company for which such payment has been made, which are delinquent and unpaid from any year previous to the tax year 1977.

(D) At any time that funds are present in the undivided bankruptcy claims fund, either upon initial settlement or at any later time, the county auditor shall, forthwith, distribute by auditors' warrant, such funds to the various taxing districts of the county, in which the property taxes, from which the claim in bankruptcy has derived, were originally charged. The funds so distributed shall be apportioned among the various taxing authorities within each taxing district in the same proportions as the said taxes were originally levied, taking into account the various rates of taxation levied for different purposes for each year in which such taxes were charged and remained unpaid, and any unpaid special assessments, including compound interest thereon at the rate of six per cent per annum to January 1, 1978.

In making such distribution, the auditor shall, first, deduct an amount equal to one per cent of the total amount to be distributed, as fees for services of the county auditor and treasurer in making collection and distribution of the claim in bankruptcy. Such deduction shall be in lieu of all fees provided for in sections 319.54 and 321.26 of the Revised Code. The amount so deducted shall be credited to the general fund of the county.

If any funds received pursuant to this section represent taxes which, if collected, would have resulted from any general or emergency levy which has since expired, such funds may be credited to the general operating fund and expended as though they are proceeds from a current levy, and if any of such funds represent taxes from any current general bond retirement levy or one which has since expired, said funds may be credited to the current bond retirement fund and used to service any current bond indebtedness, or may be credited to the general operating fund of the district, if so designated by a majority of the members of the taxing authority of the taxing district.

(E) Except as provided in division (H) of this section, when, as a part of the settlement of a claim in bankruptcy of a reorganized railroad company a county receives notes on behalf of a taxing authority in partial payment of said claim, the county treasurer shall, within a reasonable length of time, notify the taxing authority of each taxing district sharing in the claim that such notes are in his custody. Within sixty days of receipt of such notice, each taxing authority shall decide by a resolution approved by a majority of its members whether:

(1) The notes shall remain in custody of the county treasurer, as issued, and allowed to mature according to the terms presented on their face with the proceeds to be distributed upon maturity pursuant to division (D) of this section; or

(2) The railroad notes shall be exchanged for several new notes in denominations equal to the proportionate share, or portion thereof, of the taxing district having a share in the claim in bankruptcy as determined in division (D) of this section. The new notes shall be distributed, upon receipt, to each taxing authority in full satisfaction of its claim or in full satisfaction of the portion of its claim represented by the notes so received. If notes cannot be issued in denominations equal to the taxing district's proportionate share, the treasurer shall certify to the taxing authority of the district the amount of notes held by the treasurer on behalf of the district and for which notes cannot be issued pursuant to the taxing authority's decision under this subdivision. Upon receipt of such certification, the taxing authority may borrow money and issue notes against such certification in the same manner as is provided by division (F) of this section.

If a taxing authority elects the option provided under division (E)(1) of this section, it may at any subsequent time elect instead the option provided under division (E)(2) of this section by resolution approved by a majority of its members. The election of the option provided under division (E)(2) of this section becomes final upon receipt by the taxing authority of the new notes or certification distributed by the county treasurer under such division.

Each taxing authority shall certify a copy of any resolution adopted under this division to the county treasurer who shall take appropriate action as directed by each taxing authority.

(F) A taxing authority having possession of any railroad note or a treasurer's certification issued under division (E)(2) of this section may, by approval of a majority of its members, borrow money and issue its note in anticipation of the revenue payable on maturity of the railroad note and pledge the railroad note or the proceeds thereof. Such anticipation note shall mature no later than the railroad note and shall be in an amount no greater than seventy per cent of the face amount of said railroad note. By like action a taxing authority may sell any railroad note in its possession at public or private offering for not less than the prevailing market price. Such a sale or borrowing shall be exempt from all other requirements and limitations of the Revised Code, including the requirements of the Uniform Bond Law.

(1) If a taxing authority desires to issue delinquent tax bonds pursuant to section 131.23 of the Revised Code prior to either receipt of any payment from a railroad in bankruptcy or utilization of the authority granted in this section, the taxing authority may determine whether or not the net amount of delinquent taxes unpledged for purposes of division (B)(6) of section 131.23 of the Revised Code shall include all or part of the delinquent taxes owed by a railroad, or, if notes have been received pursuant to this section, the unpaid principal amount of such notes. If the taxing authority determines that any such railroad delinquencies or note amount shall be included under section 131.23 of the Revised Code, the amount which may be borrowed pursuant to this section may not exceed seventy per cent of the total face amount of railroad notes remaining after deducting the amount so included.

(2) If a taxing authority desires to issue delinquent tax bonds pursuant to section 131.23 of the Revised Code after utilization of the authority granted in this section, the net amount of delinquent taxes unpledged for purposes of division (B)(6) of section 131.23 of the Revised Code may not include the principal amount of railroad notes which have been borrowed against or sold pursuant to this section.

(G) When a taxing authority receives a railroad note, the face amount of such note shall not be considered as revenue for any purpose in the year in which the note is received. Upon sale or maturity of the note, any proceeds not pledged pursuant to division (F) of this section shall be considered as unanticipated revenue from a new source and all of the provisions of law pertaining to such revenue, including section 5705.36 of the Revised Code, shall apply.

(H) When there are present in a county nonrepresented taxing districts as provided in amended substitute house bill 336, of the 112th general assembly, all of the provisions of this section shall apply to such districts, except as follows:

(1) Payments by cash or check may be made payable, and delivered, directly to the treasurer of the taxing district. Any notes included in the settlement of the district's claim may be issued, and delivered, directly to said treasurer.

Upon receipt of any of such payments, the treasurer of the taxing district shall certify, to the county treasurer of the county in which the district is located, the fact of such receipt and the amounts so received.

(2) If the claim of a nonrepresented taxing district is not paid directly to the treasurer of the district but is included with payments for the remainder of the county, cash payments included in the initial settlement shall be distributed as provided in divisions (B) and (D) of this section. Any notes received as payment shall be exchanged and distributed to nonrepresented taxing districts upon receipt.

Effective Date: 01-09-1981



Section 323.33 - Delinquent amounts most likely uncollectible except through foreclosure or through foreclosure and forfeiture.

If a county treasurer determines, for a tract or lot of real property on the delinquent land list and duplicate on which no taxes have been paid for at least five years, that the delinquent amounts are most likely uncollectible except through foreclosure or through foreclosure and forfeiture, he may certify that determination together with his reasons for it to the county board of revision and the prosecuting attorney. If the board of revision and the prosecuting attorney determine that the delinquent amounts are most likely uncollectible except through foreclosure or through foreclosure and forfeiture, they shall certify that determination to the county auditor. Upon receipt of the determination, the county auditor shall place the tract or lot on the real property tax suspension list maintained under section 319.48 of the Revised Code.

Effective Date: 05-25-1994



Section 323.41 - Duty of holder of land to pay taxes - agents - liability of guardian.

Each person holding lands shall pay the tax assessed thereon each year, but an agent or attorney shall not be required to pay such taxes unless he has sufficient money of his principal to pay them.

Each person shall pay the tax on lands or town lots of which he is seized for life, or in dower, or which he has care of as guardian. He shall also pay the tax on lands or town lots which he has care of as agent or attorney, if he has sufficient funds of the principal.

Each person holding lands as a guardian who fails to list or pay the taxes thereon as provided in this section shall be liable to his ward for any damage he sustains because of such failure.

Each person having the care of lands as agent or attorney who has funds of the principal and who fails to pay the taxes on such lands shall be liable to his principal for any damage the principal sustains because of such failure.

Effective Date: 09-21-1982



Section 323.42 - Recovering advances or expenses.

Each attorney, agent, guardian, or executor seized or having the care of lands who is subjected to any trouble or expense in paying the taxes thereon, or advances his own money for listing or paying the taxes thereon, shall be allowed a reasonable compensation for the time spent, the expenses incurred, and the money advanced, which shall be a just charge against the person for whose benefit it was advanced.

Effective Date: 09-21-1982



Section 323.43 - Authorizing or consenting to payment by taxes by another.

Each person owning lands may authorize or consent to the payment by another of the taxes levied upon those lands or the surface owner of lands may pay the taxes levied upon coal under the land if the taxes are delinquent, without consent of the owner of the coal. A person paying those taxes shall first obtain from the owner of the lands, except in the case of coal, a certificate of authority to pay them that is signed and acknowledged before an officer authorized to administer oaths. The certificate shall contain an accurate description of the property as shown by the tax duplicate, the amount of the taxes levied on the property, the year for which they were levied, the name of the person authorized to pay them, and the date of the payment of the taxes.

If the tax on coal has been paid by the surface owner, the certificate shall contain an accurate description of the property as shown by the tax duplicate, the amount of the taxes levied on the coal, the year for which they were levied, and the date of the payment of the taxes.

The person paying those taxes shall file the certificate in the office of the county recorder for record within ten days from the date of the payment of the taxes. When the certificate has been filed, the amount of the tax, with interest at eight per cent per annum from the date of the payment of the tax, shall become a lien upon such real estate in preference to all liens thereafter attaching to the property, and in preference to all pre-existing liens the holders of which have executed and acknowledged that certificate of authority. The money paid, with the interest thereon, may be recovered from the person legally liable for the payment of the tax. An action may be brought by the person paying the tax at any time after the expiration of one year from the date of the payment. If the surface owner has paid taxes on coal under this section, the surface owner may bring an action in foreclosure in the same manner provided by law for the foreclosure of mortgages on land. The surface owner shall have the option after judgment in the foreclosure action to purchase the coal at the appraised amount or to have the coal sold at public sale in accordance with law. The certificate filed with the recorder shall be recorded and canceled in the same manner as mortgages on real estate in a book separately kept and indexed by the recorder for that purpose, and the recorder shall receive the fees prescribed by law for recording real estate mortgages.

Effective Date: 02-01-2002



Section 323.44 - Forfeiture of life estate for failure to pay taxes.

If any person seized of lands in dower or for life fails to pay the taxes thereon so that such lands are sold for the payment thereof, and such person does not redeem them according to law within one year after such sale, he shall forfeit to the person next entitled to such lands in remainder or reversion all the estate which he has in such lands. The remainder-man or reversioner may redeem the lands in the same manner as other lands are redeemed after being sold for taxes. The person who failed to pay such taxes shall be liable to the person next entitled to the estate for all damages such person has sustained by such failure.

Effective Date: 09-21-1982



Section 323.45 - Lien for taxes paid by lienholder.

A person having a lien upon real estate may pay the taxes which are a lien thereon, and the amount paid shall be a lien upon such real estate from the time of payment in preference to all other liens. The money paid may be recovered from the person liable for the payment of the taxes.

Effective Date: 09-21-1982



Section 323.46 - Rights of joint owner who pays his portion of tax - liability of nonpaying joint owner.

If a tract of land is owned by two or more persons as joint tenants pursuant to a joint tenancy created prior to the effective date of this amendment, or as tenants with a right of survivorship, coparceners, or tenants in common, and one of them has paid the tax, interest, and penalty charged or chargeable on his proportion of such tract, and one of those remaining has failed to pay his proportion of the tax, interest, and penalty charged or chargeable on that land, and partition of the land is made between them, the tax, interest, and penalty so paid shall be deemed paid on the proportion of such tract set off to the person who paid his proportion of the tax, interest, and penalty.

The person paying the tax, interest, and penalty shall hold the proportion of such tract set off to him free from the residue of the tax, interest, and penalty charged on the tract before partition. The proportion of the tract set off to the person who has not paid his proportion of the tax, interest, and penalty shall be charged with the portion of the tax, interest, and penalty remaining unpaid, the same as if partition had been made before the tax, interest, and penalty had been assessed, and such proportion of the tract had been originally listed for taxation in the name of the delinquent person.

Effective Date: 04-04-1985



Section 323.47 - Lien on land to be discharged out of proceeds of sale.

(A) If land held by tenants in common is sold upon proceedings in partition, or taken by the election of any of the parties to such proceedings, or real estate is sold by administrators, executors, guardians, or trustees, the court shall order that the taxes, penalties, and assessments then due and payable, and interest on those taxes, penalties, and assessments, that are or will be a lien on such land or real estate at the time the deed is transferred following the sale, be discharged out of the proceeds of such sale or election. For purposes of determining such amount, the county treasurer shall estimate the amount of taxes, assessments, interest, and penalties that will be payable at the time the deed of the property is transferred to the purchaser. If the county treasurer's estimate exceeds the amount of taxes, assessments, interest, and penalties actually payable when the deed is transferred to the purchaser, the officer who conducted the sale shall refund to the purchaser the difference between the estimate and the amount actually payable. If the amount of taxes, assessments, interest, and penalties actually payable when the deed is transferred to the purchaser exceeds the county treasurer's estimate, the officer shall certify the amount of the excess to the treasurer, who shall enter that amount on the real and public utility property tax duplicate opposite the property; the amount of the excess shall be payable at the next succeeding date prescribed for payment of taxes in section 323.12 of the Revised Code.

(B)

(1) If real estate is sold at judicial sale, the court shall order that the total of the following amounts shall be discharged out of the proceeds of the sale but only to the extent of such proceeds:

(a) Taxes and assessments the lien for which attaches before the confirmation of sale but that are not yet determined, assessed, and levied for the year in which confirmation occurs, apportioned pro rata to the part of that year that precedes confirmation, and any penalties and interest on those taxes and assessments;

(b) All other taxes, assessments, penalties, and interest the lien for which attached for a prior tax year but that have not been paid on or before the date of confirmation.

(2) Upon the request of the officer who conducted the sale, the county treasurer shall estimate the amount in division (B)(1)(a) of this section. If the county treasurer's estimate exceeds that amount, the officer who conducted the sale shall refund to the purchaser the difference between the estimate and the actual amount. If the actual amount exceeds the county treasurer's estimate, the officer shall certify the amount of the excess to the treasurer, who shall enter that amount on the real and public utility property tax duplicate opposite the property; the amount of the excess shall be payable at the next succeeding date prescribed for payment of taxes in section 323.12 of the Revised Code.

Effective Date: 04-08-1993; 2008 HB138 09-11-2008; 2008 SB353 04-07-2009



Section 323.48 - Lien of part owner who pays tax.

A part owner who pays the tax on the whole tract of which he is part owner shall have a lien on the shares or parts of the other part owner for the tax paid on their shares or parts. Such owner may receive such amount, paid with interest thereon, on the sale or partition of such lands, and he may enforce the collection of such amount with interest, as any other lien or charge.

Effective Date: 09-21-1982



Section 323.49 - Power of county treasurer to become receiver of land - procedure - exception.

(A) In addition to all other means provided by law for collecting taxes and assessments charged upon real estate specifically as such and penalties and interest charged on any tax list and duplicate or delinquent land list in any county against any entry of real estate, the county treasurer at any time after any installment of such taxes and assessments has been delinquent for more than six months and remains due and unpaid shall apply by petition to the court of common pleas to be appointed receiver ex officio of the rents, issues, and income of the real property against which such taxes and assessments are charged, for the purpose of satisfying out of such rents, issues, and income the taxes and assessments upon such real property, together with the penalties, interest, and costs charged or thereafter becoming chargeable on any tax list and duplicate, or otherwise collectible in respect thereof, and such costs and expenses of the receivership as are allowed by the court.

(B) If the proper parties are before the court, it shall be sufficient for the treasurer to allege in such petition the description of such real property that appears on the tax list and duplicate, that the money appearing to be due and unpaid by the tax list and duplicate or by the delinquent land list has been due and unpaid for more than six months, and that the treasurer believes that collection thereof can be made by applying the rents, issues, and income of such real property thereto, without setting forth in the petition any other or special matter relating thereto. The prayer of the petition shall be that the court make an order that the rents, issues, and income of such real property be applied to the payment of the amount set forth in the petition, and if a penalty is otherwise chargeable by law on all or any part of such amount, to the payment of such penalty to the date of final entry in such action, and that the plaintiff be appointed receiver ex officio of such rents, issues, and income for that purpose.

(C) In such proceedings the treasurer may join in one action any number of lots or lands, but the decree and any orders shall be rendered separately, and any proceedings may be severed in the decision of the court for the purpose of trial or appeal, where an appeal is allowed, and the court shall make such order for payment of costs as it deems equitable.

(D) The tax duplicate or the delinquent land tax certificate or master list of delinquent tracts filed by the auditor with the prosecuting attorney shall be prima-facie evidence on the trial of such action of the amount and validity of the taxes, assessments, and charges appearing due and unpaid thereon and of the nonpayment thereof. The petition of the treasurer shall be verified and shall be prima-facie evidence of all other facts therein stated.

(E) This section does not apply to any of the following:

(1) Real property entirely used and occupied in good faith by the owner thereof as a private residence;

(2) The collection of delinquent taxes and assessments charged against real property, the payment of which is subject to a delinquent tax contract entered into pursuant to section 323.31 of the Revised Code, so long as the delinquent tax contract remains in effect;

(3) The collection of delinquent taxes charged against real property that is the subject of an application for exemption from taxation pursuant to section 5715.27 of the Revised Code.

(F) A county treasurer appointed under this section as receiver ex officio of the rents, issues, and income of the real property against which the delinquent taxes, assessments, penalties, interest, and charges are charged, with the consent of the court, may enter into a written agreement with a county land reutilization corporation organized under Chapter 1724. of the Revised Code for the corporation, acting as the treasurer's agent, to exercise all powers granted to the treasurer under this section and the order of appointment as receiver ex officio.

Effective Date: 10-27-2000; 2008 SB353 04-07-2009



Section 323.50 - Decision of court - rental value of commercial property - ability to collect taxes from income - discharge of receiver.

In proceedings brought under section 323.49 of the Revised Code, a finding shall be entered of the amount of taxes and assessments found due and unpaid, of the penalty, interest, costs, and charges, and of the probable annual amount of the rents, issues, and income of such real property, together with the probable costs and expenses of the receivership. If such real property is used in whole or in part by the owner thereof for manufacturing, mercantile, industrial, commercial, or other business purposes, the court of common pleas shall find the annual rental value thereof, which shall be considered as rents, issues, and income of such real property for the purposes of this section. If the court finds that the amount due and unpaid, together with penalty, interest, costs, and other charges, and the costs and expenses of the receivership applied for can be so collected, the court shall order the same to be satisfied out of the rents, issues, and income of such property , shall appoint the county treasurer receiver ex officio thereof, and may consent to the agency of a county land reutilization corporation if requested by the treasurer in a petition filed under division (F) of section 323.49 of the Revised Code; provided that if the court finds that the aggregate probable annual amount of the rents, issues, and income of such real property joined in any one such action is less than two thousand dollars, it shall be conclusively presumed that the amount due and unpaid, together with penalty, interest, costs, and other charges, cannot be collected, and in such event no such order shall be made and the proceedings shall be dismissed, but the court in such event shall adjudge the costs of the proceedings against the defendant unless it is found that the action was improvidently filed, in which event the costs may be adjudged against the treasurer, and the treasurer shall pay the same from an appropriation made for such purposes by the board of county commissioners. Such receiver or the receiver's agent shall not be required to give bond other than the treasurer's official bond. Upon application of any proper party, the court shall, after a full hearing, order the receiver or the receiver's agent to pay out of the rents, issues, and income collected by the receiver or the receiver's agent from such property such expenses in connection with the maintenance and operation of the property as the court finds necessary to secure the greatest income from such property, and shall from such rents, issues, and income order the payment of premiums for fire, windstorm, and public liability insurance. If the real property is used in whole or in part by the owner thereof for manufacturing, mercantile, industrial, commercial, or other business purposes, the court shall order such owner to pay to the receiver or the receiver's agent in equal monthly installments, in advance, the annual rental value of such real property, as found by the court, until the amount for the satisfaction of which such appointment was made, together with costs and expenses of the receivership have been paid in full. If any such installment of rent is not paid when due, such order shall have the effect of a writ authorizing the receiver or the receiver's agent summarily to evict such owner from such real property and to exclude such owner from the use and occupation thereof until such order is complied with. Whenever the amount for the satisfaction of which such appointment has been made, has been fully satisfied out of the rents, issues, and income collected by the receiver or the receiver's agent from such property, and the discharge of the receiver or the receiver's agent has been decreed by the court, the proceedings shall be dismissed, and the owner or any person interested in the real property may upon presentation of a certified copy of the final decree of the court to the treasurer receive receipted tax bills for the payment of the taxes so satisfied.

Effective Date: 09-21-1982; 2008 SB353 04-07-2009



Section 323.51 - Prosecuting attorney shall represent county treasurer.

The prosecuting attorney shall represent the county treasurer in all proceedings authorized by sections 323.49 and 323.50 of the Revised Code. Upon motion of the prosecuting attorney, any such proceeding shall be taken out of its order upon the docket and assigned for trial at the earliest practicable day. Neither the treasurer nor the prosecuting attorney shall be entitled to any additional compensation for the services performed under said sections.

Effective Date: 09-21-1982



Section 323.52 to 323.56 - [Repealed].

Effective Date: 11-18-1969



Section 323.61 - Tax receiving offices - location.

The county treasurer may open as many tax receiving offices as are necessary for the expedient collection of taxes. The treasurer or his deputies may attend at such offices and receive payment of all taxes, or if adequate security protection is afforded all county funds involved, he may appoint a bank or bank cashier, without compensation, as his agent or deputy for the collection of taxes.

The reasonable and necessary expenses incurred by the treasurer in the collection of taxes at such tax receiving offices and the cost of publication of notices concerning same may be paid as other expenses of the county treasurer's office from funds appropriated for such purposes, provided that neither a bank nor a bank employee may receive compensation or fees for providing such services.

Effective Date: 09-21-1982



Section 323.611 - Contracting with financial institution to process payments, checks and fees.

At the request of the county treasurer, a board of county commissioners may enter into a contract with any financial institution under which the financial institution, in accordance with the terms of the contract, receives real property and manufactured home tax payments at a post office box, opens the mail delivered to that box, processes the checks and other payments received in such mail and deposits them into the treasurer's account, and provides the county treasurer daily receipt information with respect to such payments. The contract shall not be entered into unless:

(A) There is attached to the contract a certification by the auditor of state that the financial institution and the treasurer have given assurances satisfactory to the auditor of state that the records of the financial institution, to the extent that they relate to tax payments covered by the contract, shall be subject to audit by the auditor of state to the same extent as if the services for which the financial institution has agreed to perform were being performed by the treasurer;

(B) The contract is awarded in accordance with sections 307.86 to 307.92 of the Revised Code;

(C) The treasurer's surety bond includes within its coverage any loss that might occur as the result of the contract;

(D) The provisions of the contract do not conflict with accounting and reporting requirements prescribed by the auditor of state.

Effective Date: 04-09-2001



Section 323.62 - Notice to taxpayer.

The county treasurer may fix the time and place at which taxes will be received, as provided in section 323.61 of the Revised Code. Notice of such time and place shall be given by publication in a newspaper of general circulation in the municipal corporation within which the tax receiving office is located or, if no such newspaper exists, in a newspaper of general circulation within the county.

Effective Date: 09-21-1982



Section 323.63 - Depositing money received in payment of taxes.

The county treasurer may deposit in any bank of deposit located at a place of collection any money received in the payment of taxes, as provided by section 323.61 of the Revised Code. A bank receiving any such deposits shall deposit with or pledge to the treasurer such securities as he deems sufficient to meet the requirements of section 135.37 of the Revised Code. The liability of the treasurer for any losses of money so collected or deposited shall be the same as provided in section 135.39 of the Revised Code.

Effective Date: 09-21-1982



Section 323.64 - [Repealed].

Effective Date: 09-21-1982



Section 323.65 - Expedited foreclosure on unoccupied land definitions.

As used in sections 323.65 to 323.79 of the Revised Code:

(A) "Abandoned land" means delinquent lands or delinquent vacant lands, including any improvements on the lands, that are unoccupied and that first appeared on the list compiled under division (C) of section 323.67 of the Revised Code, or the delinquent tax list or delinquent vacant land tax list compiled under section 5721.03 of the Revised Code, at whichever of the following times is applicable:

(1) In the case of lands other than agricultural lands, at any time after the county auditor makes the certification of the delinquent land list under section 5721.011 of the Revised Code;

(2) In the case of agricultural lands, at any time after two years after the county auditor makes the certification of the delinquent land list under section 5721.011 of the Revised Code.

(B) "Agricultural land" means lands on the agricultural land tax list maintained under section 5713.33 of the Revised Code.

(C) "Clerk of court" means the clerk of the court of common pleas of the county in which specified abandoned land is located.

(D) "Delinquent lands" has the same meaning as in section 5721.01 of the Revised Code.

(E) "Delinquent vacant lands" means all lands that are delinquent lands and that are unimproved by any structure.

(F) "Impositions" means delinquent taxes, assessments, penalties, interest, costs, reasonable attorney's fees of a certificate holder, applicable and permissible costs of the prosecuting attorney of a county, and other permissible charges against abandoned land.

(G)

(1) "Unoccupied," with respect to a parcel of abandoned land, means any of the following:

(a) No building, structure, land, or other improvement that is subject to taxation and that is located on the parcel is physically inhabited as a dwelling;

(b) No trade or business is actively being conducted on the parcel by the owner, a tenant, or another party occupying the parcel pursuant to a lease or other legal authority, or in a building, structure, or other improvement that is subject to taxation and that is located on the parcel;

(c) The parcel is uninhabited and there are no signs that it is undergoing a change in tenancy and remains legally habitable, or that it is undergoing improvements, as indicated by an application for a building permit or other facts indicating that the parcel is experiencing ongoing improvements;

(d) In the case of delinquent vacant land, there is no permanent structure or improvement affixed on the land.

(2) For purposes of division (G)(1) of this section, it is prima-facie evidence and a rebuttable presumption that may be rebutted to the county board of revision that abandoned land is unoccupied if, at the time the county auditor makes the certification under section 5721.011 of the Revised Code, the abandoned land is not agricultural land, and two or more of the following apply:

(a) At the time of the inspection of the abandoned land by a county, municipal corporation, or township in which the abandoned land is located, no person, trade, or business inhabits, or is visibly present from an exterior inspection of, the abandoned land.

(b) No utility connections, including, but not limited to, water, sewer, natural gas, or electric connections, service the abandoned land, or no such utility connections are actively being billed by any utility provider regarding the abandoned land.

(c) The abandoned land is boarded up or otherwise sealed because, immediately prior to being boarded up or sealed, it was deemed by a political subdivision pursuant to its municipal, county, state, or federal authority to be open, vacant, or vandalized.

(H) "Community development organization" means a nonprofit corporation that is formed or organized under Chapter 1702. or 1724. of the Revised Code and to which both of the following apply:

(1) The organization is in good standing under law at the time the county auditor makes the certification under section 5721.011 of the Revised Code and has remained in good standing uninterrupted for at least the two years immediately preceding the time of that certification or, in the case of a county land reutilization corporation, has remained so from the date of organization if less than two years.

(2) As of the time the county auditor makes the certification under section 5721.011 of the Revised Code, the organization has received from the county, municipal corporation, or township in which abandoned land is located official authority or agreement by a duly authorized officer of that county, municipal corporation, or township to accept the owner's fee simple interest in the abandoned land and to the abandoned land being foreclosed, and that official authority or agreement had been delivered to the county treasurer or county board of revision in a form that will reasonably confirm the county's, municipal corporation's, or township's assent to transfer the land to that community development organization under section 323.74 of the Revised Code. No such official authority or agreement by a duly authorized officer of a county, municipal corporation, or township must be received if a county land reutilization corporation is authorized to receive tax-foreclosed property under its articles of incorporation, regulations, or Chapter 1724. of the Revised Code.

(I) "Certificate holder" has the same meaning as in section 5721.30 of the Revised Code.

(J) "Abandoned land list" means the list of abandoned lands compiled under division (A) of section 323.67 of the Revised Code.

(K) "Alternative redemption period," in any action to foreclose the state's lien for unpaid delinquent taxes, assessments, charges, penalties, interest, and costs on a parcel of real property pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code, means forty-five days after an adjudication of foreclosure of the parcel is journalized by a court or county board of revision having jurisdiction over the foreclosure proceedings. Upon the expiration of the alternative redemption period, the right and equity of redemption of any owner or party shall terminate without further order of the court or board of revision. As used in any section of the Revised Code and for any proceeding under this chapter or section 5721.18 of the Revised Code, for purposes of determining the alternative redemption period, the period commences on the day immediately following the adjudication of foreclosure and ends on and includes the forty-fifth day thereafter.

(L) "County land reutilization corporation" means a corporation organized under Chapter 1724. of the Revised Code.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.66 - Expedited foreclosure by board of revision on unoccupied land.

(A) In lieu of utilizing the judicial foreclosure proceedings and other procedures and remedies available under sections 323.25 to 323.28 or under Chapter 5721., 5722., or 5723. of the Revised Code, a county board of revision created under section 5715.01 of the Revised Code, upon the board's initiative, expressed by resolution, may foreclose the state's lien for real estate taxes upon abandoned land in the county and, upon the complaint of a certificate holder or county land reutilization corporation, foreclose the lien of the state or the certificate holder held under sections 5721.30 to 5721.43 of the Revised Code. The board shall order disposition of the abandoned land by public auction or by other conveyance in the manner prescribed by sections 323.65 to 323.79 of the Revised Code.

(B)

(1) A county board of revision may adopt rules as are necessary to administer cases subject to its jurisdiction under Chapter 5715. or adjudicated under sections 323.65 to 323.79 of the Revised Code, as long as the rules are consistent with rules adopted by the tax commissioner under Chapter 5715. of the Revised Code. Rules adopted by a board shall be limited to rules relating to hearing procedure, the scheduling and location of proceedings, case management, and practice forms.

(2) A county board of revision, upon any adjudication of foreclosure under sections 323.65 to 323.79 of the Revised Code, may prepare final orders of sale and deeds. For such purposes, the board may create its own order of sale and deed forms. The sheriff or clerk of court shall execute and deliver any forms prepared under this division in the manner prescribed in sections 323.65 to 323.79 of the Revised Code.

(C) In addition to all other duties and functions provided by law, under sections 323.65 to 323.79 of the Revised Code the clerk of court, in the same manner as in civil actions, shall provide summons and notice of hearings, maintain an official case file, docket all proceedings, and tax as costs all necessary actions in connection therewith in furtherance of the foreclosure of abandoned land under those sections. The county board of revision shall file with the clerk of court all orders and adjudications of the board, and the clerk shall docket, as needed, and journalize all orders and adjudications so filed by the board. The clerk may utilize the court's existing journal or maintain a separate journal for purposes of sections 323.65 to 323.79 of the Revised Code. Other than notices of hearings, the orders and adjudications of the board shall not become effective until journalized by the clerk. Staff of the board of revision may schedule and execute, and file with the clerk of courts, notices of hearings.

(D) For the purpose of efficiently and promptly implementing sections 323.65 to 323.79 of the Revised Code, the prosecuting attorney of the county, the county treasurer, the clerk of court of the county, the county auditor, and the sheriff of the county may promulgate rules, not inconsistent with sections 323.65 to 323.79 of the Revised Code, regarding practice forms, forms of notice for hearings and notice to parties, forms of orders and adjudications, fees, publication, and other procedures customarily within their official purview and respective duties.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.67 - List of parcels of abandoned land.

(A) The county treasurer, county auditor, a county land reutilization corporation, or a certificate holder, from the list compiled under division (C) of this section or the delinquent tax list or delinquent vacant land tax list compiled under section 5721.03 of the Revised Code, may identify and compile a list of the parcels in the county that the treasurer, auditor, corporation, or certificate holder determines to be abandoned lands suitable for disposition under sections 323.65 to 323.79 of the Revised Code. The list may contain one or more parcels and may be transmitted to the board of revision in such a form and manner that allows the board to reasonably discern that the parcels constitute abandoned lands.

(B)

(1) From the list of parcels compiled under division (A) of this section , the county treasurer or prosecuting attorney, for purposes of collecting the delinquent taxes, interest, penalties, and charges levied on those parcels and expeditiously restoring them to the tax list , may proceed to foreclose the lien for those impositions in the manner prescribed by sections 323.65 to 323.79 of the Revised Code.

(2) If a certificate holder or county land reutilization corporation compiles a list of parcels under division (A) of this section that the certificate holder determines to be abandoned lands suitable for disposition under sections 323.65 to 323.79 of the Revised Code, the certificate holder or corporation may proceed under sections 323.68 and 323.69 of the Revised Code.

(C) For purposes of sections 323.65 to 323.79 of the Revised Code, the county auditor or county treasurer may compile or certify a list of abandoned lands in any manner and at such times as will give effect to the expedited foreclosure of abandoned land.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.68 - Title search to identify persons with interest in land.

(A)

(1) For each parcel subject to foreclosure under sections 323.65 to 323.79 of the Revised Code, the prosecuting attorney shall cause a title search to be conducted for the purpose of identifying any lienholders or other persons having a legal or equitable ownership interest or other security interest of record in such abandoned land .

(2) If a certificate holder or a county land reutilization corporation compiles a list of the parcels that the certificate holder or corporation determines to be abandoned land under division (A) of section 323.67 of the Revised Code, the certificate holder or corporation shall cause a title search to be conducted for the purpose of identifying any lienholders or other persons having a legal or equitable ownership interest or other security interest of record in the abandoned land .

(B) Notwithstanding section 5301.252 of the Revised Code, an affidavit of a type described in that section shall not be considered a lien or encumbrance on the abandoned land, and the recording of an affidavit of a type described in that section shall not serve in any way to impede the bona fide purchaser status of the purchaser of any abandoned land sold at public auction under sections 323.65 to 323.79 of the Revised Code or of any other recipient of abandoned land transferred under those sections. However, any affiant who records an affidavit pursuant to section 5301.252 of the Revised Code shall be given notice and summons under sections 323.69 to 323.79 of the Revised Code in the same manner as any lienholder.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.69 - Complaint for foreclosure - dismissal by board.

(A) Upon the completion of the title search required by section 323.68 of the Revised Code, the prosecuting attorney, representing the county treasurer, the county land reutilization corporation, or the certificate holder may file with the clerk of court a complaint for the foreclosure of each parcel of abandoned land appearing on the abandoned land list , and for the equity of redemption on each parcel. The complaint shall name all parties having any interest of record in the abandoned land that was discovered in the title search.

(B)

(1) In accordance with Civil Rule 4, the clerk of court promptly shall serve notice of the summons and the complaint filed under division (A) of this section to the last known address of the record owner of the abandoned land and to the last known address of each lienholder or other person having a legal or equitable ownership interest or security interest of record identified by the title search. The notice shall inform the addressee that delinquent taxes stand charged against the abandoned land; that the land will be sold at public auction or otherwise disposed of if not redeemed by the owner or other addressee; that the sale or transfer will occur at a date, time, and place, and in the manner prescribed in sections 323.65 to 323.79 of the Revised Code; that the owner or other addressee may redeem the land by paying the total of the impositions against the land at any time before confirmation of sale or transfer of the parcel as prescribed in sections 323.65 to 323.79 of the Revised Code or before the expiration of the alternative redemption period, as may be applicable to the proceeding; that the case is being prosecuted by the prosecuting attorney of the county in the name of the county treasurer for the county in which the abandoned land is located or by a certificate holder, whichever is applicable; of the name, address, and telephone number of the county board of revision before which the action is pending; of the board case number for the action, which shall be maintained in the official file and docket of the clerk of court; and that all subsequent pleadings, petitions, and papers associated with the case and filed by any interested party must be filed with the clerk of court and will become part of the case file for the board of revision.

(2) The notice required by division (B)(1) of this section also shall inform the addressee that any owner of record may, at any time on or before the twentieth day after service of process is perfected, file a pleading with the clerk of court requesting that the board dismiss the complaint and order that the abandoned land identified in the notice be removed from the abandoned land list . The notice shall further inform the addressee that, upon filing such a pleading to remove the abandoned land from that list, the abandoned land will be removed from the list and cannot thereafter be disposed of under sections 323.65 to 323.79 of the Revised Code, until the record owner of the abandoned land who is provided notice under division (B)(1) of this section sells or otherwise conveys the owner's ownership interest, and that any future attempts to collect delinquent taxes, interest, penalties, and charges owed with respect to that land and appearing on the delinquent tax list or delinquent vacant land tax list, whichever the case may be, will be conducted in accordance with the judicial foreclosure proceedings and other remedies and procedures prescribed under sections 323.25 to 323.28 or under Chapters 5721., 5722., and 5723. of the Revised Code until the record owner sells or otherwise conveys the owner's ownership interest.

(C) Subsequent pleadings, motions, or papers associated with the case and filed with the clerk of court shall be served upon all parties of record in accordance with Civil Rules 4 and 5, except that service by publication in any case requiring such service shall require that any such publication shall be advertised in the manner, and for the time periods and frequency, prescribed in section 5721.18 of the Revised Code. A party that fails to appear after being served with notice of a final or interim hearing, by publication or otherwise, shall be deemed to be in default, and no further service as to any subsequent proceedings is required on such a party. Any inadvertent noncompliance with those rules does not serve to defeat or terminate the case, or subject the case to dismissal, as long as actual notice or service of filed papers is shown by a preponderance of the evidence or is acknowledged by the party charged with notice or service, including by having made an appearance or filing in relation to the case. The county board of revision may conduct evidentiary hearings on the sufficiency of process, service of process, or sufficiency of service of papers in any proceeding arising from a complaint filed under this section. Other than the notice and service provisions contained in Civil Rules 4 and 5, the Rules of Civil Procedure shall not be applicable to the proceedings of the board. The board of revision may utilize procedures contained in the Rules of Civil Procedure to the extent that such use facilitates the needs of the proceedings, such as vacating orders, correcting clerical mistakes, and providing notice to parties. To the extent not otherwise provided in sections 323.65 to 323.79 of the Revised Code, the board may apply the procedures prescribed by sections 323.25 to 323.28 or Chapters 5721., 5722., and 5723. of the Revised Code. Board practice shall be in accordance with the practice and rules, if any, of the board that are promulgated by the board under section 323.66 of the Revised Code and are not inconsistent with sections 323.65 to 323.79 of the Revised Code.

(D) At any time after a foreclosure action is filed under this section, the county board of revision may, upon its own motion, dismiss the case without prejudice if it determines that, given the complexity of the case or other circumstances, a court would be a more appropriate forum for the action.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.70 - Final hearing on complaint - dismissal on petition.

(A) Subject to this section and to sections 323.71 and 323.72 of the Revised Code, a county board of revision shall conduct a final hearing on the merits of a complaint filed under section 323.69 of the Revised Code, including the validity or amount of any impositions alleged in the complaint, not sooner than thirty days after the service of notice of summons and complaint has been perfected . If, after a hearing, the board finds that the validity or amount of all or a portion of the impositions is not supported by a preponderance of the evidence, the board may order the county auditor to remove from the tax list and duplicate amounts the board finds invalid or not supported by a preponderance of the evidence. The auditor shall remove all such amounts from the tax list and duplicate as ordered by the board of revision, including any impositions asserted under sections 715.26 and 715.261 of the Revised Code.

(B) If, on or before the twentieth day after service of process is perfected under division (B) of section 323.69 of the Revised Code, a record owner or the United States government files with the clerk of court a motion requesting that the county board of revision order the complaint to be dismissed and the abandoned land removed from the abandoned land list , the board shall, without conducting a hearing on the matter, promptly dismiss the complaint for foreclosure of that land and order the land to be removed from the list. Thereafter, until the record owner sells or otherwise conveys the owner's ownership interest, any attempts to collect delinquent taxes, interest, penalties, and charges owed with respect to that land and appearing on the delinquent tax list or delinquent vacant land tax list, whichever the case may be, shall be conducted in accordance with the judicial foreclosure proceedings and other remedies and procedures prescribed under sections 323.25 to 323.28 or under Chapters 5721., 5722., and 5723. of the Revised Code.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.71 - Procedure where impositions exceed fair market value.

(A)

(1) If the county board of revision, upon its own motion or pursuant to a hearing under division (A)(2) of this section, determines that the impositions against a parcel of abandoned land that is the subject of a complaint filed under section 323.69 of the Revised Code exceed the fair market value of that parcel as currently shown by the latest valuation by the auditor of the county in which the land is located, then the board may proceed to hear and adjudicate the case as provided under sections 323.70 and 323.72 of the Revised Code. Upon entry of an order of foreclosure, the parcel may be disposed of as prescribed by division (G) of section 323.73 of the Revised Code. If the board of revision, upon its own motion or pursuant to a hearing under division (A)(2) of this section, determines that the impositions against a parcel do not exceed the fair market value of the parcel as shown by the county auditor's then-current valuation of the parcel, the parcel shall not be disposed of as prescribed by division (G) of section 323.73 of the Revised Code, but may be disposed of as otherwise provided in section 323.73, 323.74, 323.75, 323.77, or 323.78 of the Revised Code.

(2) By a motion filed not later than seven days before a final hearing on a complaint is held under section 323.70 of the Revised Code, an owner or lienholder may file with the county board of revision a good faith appraisal of the parcel from a licensed professional appraiser and request a hearing to determine whether the impositions against the parcel of abandoned land exceed or do not exceed the fair market value of that parcel as shown by the auditor's then-current valuation of that parcel. If the motion is timely filed, the board of revision shall conduct a hearing and shall make a factual finding as to whether the impositions against the parcel exceed or do not exceed the fair market value of that parcel as shown by the auditor's then-current valuation of that parcel. An owner or lienholder must show by a preponderance of the evidence that the impositions against the parcel do not exceed the auditor's then-current valuation of the parcel in order to preclude the application of division (G) of section 323.73 of the Revised Code.

(B) Any parcel of abandoned land for which the complaint is not dismissed and that is not removed from the abandoned land list in accordance with division (A) of this section or pursuant to a dismissal petition filed under division (B) of section 323.70 of the Revised Code shall be disposed of as prescribed in sections 323.65 to 323.79 of the Revised Code.

(C) Notwithstanding sections 323.65 to 323.79 of the Revised Code to the contrary, for purposes of determining in any proceeding under those sections whether the total of the impositions against the abandoned land exceed the fair market value of the abandoned land, it is prima-facie evidence and a rebuttable presumption that may be rebutted to the county board of revision that the auditor's then-current valuation of that abandoned land is the fair market value of the land, regardless of whether an independent appraisal has been performed.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.72 - Answer - hearing on or dismissal of complaint.

(A)

(1) At any time after a complaint is filed under section 323.69 of the Revised Code, and before a decree of foreclosure is entered, the record owner or another person having a legal or equitable ownership interest in the abandoned land may plead only that the impositions shown by the notice to be due and outstanding have been paid in full or are invalid or inapplicable in whole or in part, and may raise issues pertaining to service of process and the parcel's status as abandoned land.

(2) At any time before confirmation of sale or transfer of abandoned land or before the expiration of the alternative redemption period, a lienholder or another person having a security interest of record in the abandoned land may plead that the impositions shown by the notice to be due and outstanding have been paid in full or, subject to division (C) of this section, that in order to preserve the lienholder's or other person's security interest of record in the land, the complaint should be dismissed and the abandoned land should be removed from the abandoned land list and not disposed of as provided in sections 323.65 to 323.79 of the Revised Code.

(B) If the record owner or another person having a legal or equitable ownership interest in a parcel of abandoned land files a pleading with the county board of revision under division (A)(1) of this section, or if a lienholder or another person having a security interest of record in the abandoned land files a pleading with the board under division (A)(2) of this section that asserts that the impositions have been paid in full, the board shall schedule a hearing for a date not sooner than thirty days, and not later than ninety days, after the board receives the pleading. Upon scheduling the hearing, the board shall notify the person that filed the pleading and all interested parties, other than parties in default, of the date, time, and place of the hearing, and shall conduct the hearing. The only questions to be considered at the hearing are the amount and validity of all or a portion of the impositions, whether those impositions have in fact been paid in full, and, under division (A)(1) of this section, whether valid issues pertaining to service of process and the parcel's status as abandoned land have been raised. If the record owner, lienholder, or other person shows by a preponderance of the evidence that all impositions against the parcel have been paid, the board shall dismiss the complaint and remove the parcel of abandoned land from the abandoned land list , and that land shall not be offered for sale or otherwise conveyed under sections 323.65 to 323.79 of the Revised Code. If the record owner, lienholder, or other person fails to appear, or appears and fails to show by a preponderance of the evidence that all impositions against the parcel have been paid, the board shall proceed in the manner prescribed in section 323.73 of the Revised Code. A hearing under this division may be consolidated with any final hearing on the matter under section 323.70 of the Revised Code.

If the board determines that the impositions have been paid, then the board, on its own motion, may dismiss the case without a hearing.

(C) If a lienholder or another person having a security interest of record in the abandoned land, other than the owner, timely files a pleading under division (A)(2) of this section requesting that the complaint be dismissed and the parcel of land be removed from the abandoned land list and not disposed of as provided in sections 323.65 to 323.79 of the Revised Code in order to preserve the lienholder's or other person's security interest, the county board of revision may approve the request if the board finds that the sale or other conveyance of the parcel of land under those sections would unreasonably jeopardize the lienholder's or other person's ability to enforce the security interest or to otherwise preserve the lienholder's or other person's security interest. The board may conduct a hearing on the request and make a ruling based on the available and submitted evidence of the parties. If the board approves the request without a hearing, the board shall file the decision with the clerk of court, and the clerk shall send a notice of the decision to the lienholder or other person by ordinary mail. In order for a lienholder or other person having a security interest to show for purposes of this division that the parcel of abandoned land should be removed from the list in order "to preserve the lienholder's or other person's security interest," the lienholder or other person must make a minimum showing by a preponderance of the evidence pursuant to section 323.71 of the Revised Code that the impositions against the parcel of abandoned land do not exceed the fair market value of the abandoned land as determined by the auditor's then-current valuation of that parcel, which valuation is presumed, subject to rebuttal, to be the fair market value of the land.

(D) If a pleading as described in division (B) or (C) of this section is filed and the county board of revision approves a request made under those divisions, regardless of whether a hearing is conducted under division (C) of this section, the board shall dismiss the complaint .

If the county board of revision does not dismiss the complaint or does not approve a request as described in division (B) or (C) of this section after conducting a hearing, the board shall proceed with the final hearing prescribed in section 323.70 of the Revised Code and file its decision on the complaint for foreclosure with the clerk of court. The clerk shall send written notice of the decision to the parties by ordinary mail or by certified mail, return receipt requested. If the board renders a decision ordering the foreclosure and forfeiture of the parcel of abandoned land, the parcel shall be disposed of under section 323.73 of the Revised Code.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.73 - Disposal of abandoned land at public auction.

(A) Except as provided in division (G) of this section or section 323.78 of the Revised Code, a parcel of abandoned land that is to be disposed of under this section shall be disposed of at a public auction scheduled and conducted as described in this section. At least twenty-one days prior to the date of the public auction, the clerk of court or sheriff of the county shall advertise the public auction in a newspaper of general circulation that meets the requirements of section 7.12 of the Revised Code in the county in which the land is located. The advertisement shall include the date, time, and place of the auction, the permanent parcel number of the land if a permanent parcel number system is in effect in the county as provided in section 319.28 of the Revised Code or, if a permanent parcel number system is not in effect, any other means of identifying the parcel, and a notice stating that the abandoned land is to be sold subject to the terms of sections 323.65 to 323.79 of the Revised Code.

(B) The sheriff of the county or a designee of the sheriff shall conduct the public auction at which the abandoned land will be offered for sale. To qualify as a bidder, a person shall file with the sheriff on a form provided by the sheriff a written acknowledgment that the abandoned land being offered for sale is to be conveyed in fee simple to the successful bidder. At the auction, the sheriff of the county or a designee of the sheriff shall begin the bidding at an amount equal to the total of the impositions against the abandoned land, plus the costs apportioned to the land under section 323.75 of the Revised Code. The abandoned land shall be sold to the highest bidder. The county sheriff or designee may reject any and all bids not meeting the minimum bid requirements specified in this division.

(C) Except as otherwise permitted under section 323.74 of the Revised Code, the successful bidder at a public auction conducted under this section shall pay the sheriff of the county or a designee of the sheriff a deposit of at least ten per cent of the purchase price in cash, or by bank draft or official bank check, at the time of the public auction, and shall pay the balance of the purchase price within thirty days after the day on which the auction was held. Notwithstanding section 321.261 of the Revised Code, with respect to any proceedings initiated pursuant to sections 323.65 to 323.79 of the Revised Code, from the total proceeds arising from the sale, transfer, or redemption of abandoned land, twenty per cent of such proceeds shall be deposited to the credit of the county treasurer's delinquent tax and assessment collection fund to reimburse the fund for costs paid from the fund for the transfer, redemption, or sale of abandoned land at public auction. Not more than one-half of the twenty per cent may be used by the treasurer for community development, nuisance abatement, foreclosure prevention, demolition, and related services or distributed by the treasurer to a land reutilization corporation. The balance of the proceeds, if any, shall be distributed to the appropriate political subdivisions and other taxing units in proportion to their respective claims for taxes, assessments, interest, and penalties on the land. Upon the sale of foreclosed lands, the clerk of court shall hold any surplus proceeds in excess of the impositions until the clerk receives an order of priority and amount of distribution of the surplus that are adjudicated by a court of competent jurisdiction or receives a certified copy of an agreement between the parties entitled to a share of the surplus providing for the priority and distribution of the surplus. Any party to the action claiming a right to distribution of surplus shall have a separate cause of action in the county or municipal court of the jurisdiction in which the land reposes, provided the board confirms the transfer or regularity of the sale. Any dispute over the distribution of the surplus shall not affect or revive the equity of redemption after the board confirms the transfer or sale.

(D) Upon the sale or transfer of abandoned land pursuant to this section, the owner's fee simple interest in the land shall be conveyed to the purchaser. A conveyance under this division is free and clear of any liens and encumbrances of the parties named in the complaint for foreclosure attaching before the sale or transfer, and free and clear of any liens for taxes, except for federal tax liens and covenants and easements of record attaching before the sale.

(E) The county board of revision shall reject the sale of abandoned land to any person if it is shown by a preponderance of the evidence that the person is delinquent in the payment of taxes levied by or pursuant to Chapter 307., 322., 324., 5737., 5739., 5741., or 5743. of the Revised Code or any real property taxing provision of the Revised Code. The board also shall reject the sale of abandoned land to any person if it is shown by a preponderance of the evidence that the person is delinquent in the payment of property taxes on any parcel in the county, or to a member of any of the following classes of parties connected to that person:

(1) A member of that person's immediate family;

(2) Any other person with a power of attorney appointed by that person;

(3) A sole proprietorship owned by that person or a member of that person's immediate family;

(4) A partnership, trust, business trust, corporation, association, or other entity in which that person or a member of that person's immediate family owns or controls directly or indirectly any beneficial or legal interest.

(F) If the purchase of abandoned land sold pursuant to this section or section 323.74 of the Revised Code is for less than the sum of the impositions against the abandoned land and the costs apportioned to the land under division (A) of section 323.75 of the Revised Code, then, upon the sale or transfer, all liens for taxes due at the time the deed of the property is conveyed to the purchaser following the sale or transfer, and liens subordinate to liens for taxes, shall be deemed satisfied and discharged.

(G) If the county board of revision finds that the total of the impositions against the abandoned land are greater than the fair market value of the abandoned land as determined by the auditor's then-current valuation of that land, the board, at any final hearing under section 323.70 of the Revised Code, may order the property foreclosed and, without an appraisal or public auction, order the sheriff to execute a deed to the certificate holder or county land reutilization corporation that filed a complaint under section 323.69 of the Revised Code, or to a community development organization, school district, municipal corporation, county, or township, whichever is applicable, as provided in section 323.74 of the Revised Code. Upon a transfer under this division, all liens for taxes due at the time the deed of the property is transferred to the certificate holder, community development organization, school district, municipal corporation, county, or township following the conveyance, and liens subordinate to liens for taxes, shall be deemed satisfied and discharged.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.74 - Disposition of abandoned land not sold at auction.

(A) If a public auction is held for abandoned land pursuant to section 323.73 of the Revised Code, but the land is not sold at the public auction, the county board of revision may order the disposition of the abandoned land in accordance with division (B) or (C) of this section.

(B) The abandoned land offered for sale at a public auction as described in section 323.73 of the Revised Code, but not sold at the auction, may be offered for sale in any usual and customary manner by the sheriff as otherwise provided by law. The subsequent public auction may be held in the same manner as the public auction was held under section 323.73 of the Revised Code, but the minimum bid at an auction held under this division shall be the lesser of fifty per cent of fair market value of the abandoned land as currently shown by the county auditor's latest valuation, or the sum of the impositions against the abandoned land plus the costs apportioned to the land under section 323.75 of the Revised Code. Notice of any subsequent sale pursuant to this section may be given in the original notice of sale listing the time, date, and place of the subsequent sale.

(C) Upon certification from the sheriff that abandoned land was offered for sale at a public auction as described in section 323.73 of the Revised Code but was not purchased, a community development organization or any school district, municipal corporation, county, or township in which the land is located may request that title to the land be transferred to the community development organization, school district, municipal corporation, county, or township at the time described in this division. The request shall be delivered to the board of revision at any time from the date the complaint for foreclosure is filed under section 323.69 of the Revised Code, but not later than sixty days after the date on which the land was first offered for sale. The request shall include a representation that the organization, district, or political subdivision, not later than thirty days after receiving legal title to the abandoned land, will begin basic exterior improvements that will protect the land from further unreasonable deterioration. The improvements shall include, but are not limited to, the removal of trash and refuse from the exterior of the premises and the securing of open, vacant, or vandalized areas on the exterior of the premises. The representation shall be deemed to have been given if the notice is supplied by an electing subdivision as defined in section 5722.01 of the Revised Code.

(D) The county board of revision, upon any adjudication of foreclosure and forfeiture against the abandoned land, may order the sheriff to dispose of the abandoned land as prescribed in sections 323.65 to 323.79 of the Revised Code. The order by the board shall include instructions to the sheriff to transfer the land to the specified community development organization, school district, municipal corporation, county, or township after payment of the costs of disposing of the abandoned land pursuant to section 323.75 of the Revised Code or, if any negotiated price has been agreed to between the county treasurer and the community development organization, school district, municipal corporation, county, or township, after payment of that negotiated price as certified by the board to the sheriff.

(E) Upon receipt of payment under this section, the sheriff shall convey by sheriff's deed the fee simple interest in, and to, the abandoned land. If the abandoned land is transferred pursuant to division (D) of this section and the county treasurer reasonably determines that the transfer will result in the property being occupied, the county treasurer may waive, but is not required to waive, some or all of the impositions against the abandoned land or costs apportioned to the land under section 323.75 of the Revised Code.

(F) Upon a transfer under this section, all liens for taxes due at the time the deed of the property is conveyed to a purchaser or transferred to a community development organization, school district, municipal corporation, county, or township, and liens subordinate to liens for taxes, shall be deemed satisfied and discharged.

(G) Any parcel that has been advertised and offered for sale pursuant to foreclosure proceedings and has not sold for want of bidders or been otherwise transferred under sections 323.65 to 323.79 of the Revised Code shall be forfeited or otherwise disposed of in the same manner as lands under section 323.25 or 5721.18 or Chapter 5723. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.75 - Apportionment of costs of sale at auction.

(A) The county treasurer or county prosecuting attorney shall apportion the costs of the proceedings with respect to abandoned lands offered for sale at a public auction held pursuant to section 323.73 or 323.74 of the Revised Code among those lands according to actual identified costs, equally, or in proportion to the fair market values of the lands. The costs of the proceedings include the costs of conducting the title search, notifying record owners or other persons required to be notified of the pending sale, advertising the sale, and any other costs incurred by the county board of revision, county treasurer, county auditor, clerk of court, prosecuting attorney, or county sheriff in performing their duties under sections 323.65 to 323.79 of the Revised Code.

(B) All costs assessed in connection with proceedings under sections 323.65 to 323.79 of the Revised Code may be paid after they are incurred, as follows:

(1) If the abandoned land in question is purchased at public auction, from the purchaser of the abandoned land;

(2) In the case of abandoned land transferred to a community development organization, school district, municipal corporation, county, or township under section 323.74 of the Revised Code, from either of the following:

(a) At the discretion of the county treasurer, in whole or in part from the delinquent tax and assessment collection funds created under section 321.261 of the Revised Code, allocated equally among the respective funds of the county treasurer and of the prosecuting attorney;

(b) From the community development organization, school district, municipal corporation, county, or township, whichever is applicable.

(3) If the abandoned land in question is transferred to a certificate holder, from the certificate holder.

(C) If a parcel of abandoned land is sold or otherwise transferred pursuant to sections 323.65 to 323.79 of the Revised Code, the officer who conducted the sale or made the transfer, the prosecuting attorney, or the county treasurer may collect a recording fee from the purchaser or transferee of the parcel at the time of the sale or transfer and shall prepare the deed conveying title to the parcel or execute the deed prepared by the board for that purpose. That officer or the prosecuting attorney or treasurer is authorized to record on behalf of that purchaser or transferee the deed conveying title to the parcel, notwithstanding that the deed may not actually have been delivered to the purchaser or transferee prior to the recording of the deed. Receiving title to a parcel under sections 323.65 to 323.79 of the Revised Code constitutes the transferee's consent to an officer, prosecuting attorney, or county treasurer to file the deed to the parcel for recording. Nothing in this division shall be construed to require an officer, prosecuting attorney, or treasurer to file a deed or to relieve a transferee's obligation to file a deed. Upon confirmation of that sale or transfer, the deed shall be deemed delivered to the purchaser or transferee of the parcel.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.76 - Termination of right of redemption on sale or transfer.

Upon the sale of abandoned land at public auction pursuant to section 323.73 or 323.74 of the Revised Code, or upon the county board of revision's order to the sheriff to transfer abandoned land to a community development organization, school district, municipal corporation, county, or township under section 323.74 of the Revised Code, any common law or statutory right of redemption shall forever terminate upon the occurrence of whichever of the following is applicable:

(A) In the case of a sale of the land at public auction, upon the order of confirmation of the sale by the county board of revision and the filing of such order with the clerk of court, who shall enter it upon the journal of the court or a separate journal;

(B) In the case of a transfer of the land to a community development organization, school district, municipal corporation, county, or township under section 323.74 of the Revised Code, upon the filing with the clerk of court an order to transfer the parcel based on the adjudication of foreclosure by the county board of revision ordering the sheriff to transfer the land in fee simple to the community development organization, school district, municipal corporation, county, or township pursuant to such adjudication, which the clerk shall enter upon the journal of the court or a separate journal;

(C)

(1) In the case of a transfer of the land to a certificate holder or county land reutilization corporation pursuant to division (G) of section 323.73 of the Revised Code, upon the filing with the clerk of court the county board of revision's order to the sheriff to execute a deed to the certificate holder or corporation based on the adjudication of foreclosure, which the clerk shall enter upon the journal of the court or a separate journal;

(2) In the case of an adjudication of foreclosure in which a court or board of revision has included in its adjudication decree that the alternative redemption period authorized in section 323.78 of the Revised Code applies, then upon the expiration of such alternative redemption period.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.77 - Notice by electing subdivision of desire to acquire land.

(A) As used in this section, "electing subdivision" has the same meaning as in section 5722.01 of the Revised Code.

(B) At any time from the date the complaint for foreclosure is filed under section 323.69 of the Revised Code, but not later than sixty days after the date on which the land was first offered for sale, an electing subdivision or a county land reutilization corporation may give the county treasurer, prosecuting attorney, or board of revision notice in writing that it seeks to acquire any parcel of abandoned land, identified by parcel number, from the abandoned land list. If any such parcel of abandoned land identified under this section is offered for sale pursuant to section 323.73 of the Revised Code, but is not sold for want of a minimum bid, the electing subdivision or a county land reutilization corporation that identified that parcel of abandoned land shall be deemed to have appeared at the sale and submitted the winning bid at the auction, and the parcel of abandoned land shall be sold to the electing subdivision or corporation for no consideration other than the costs prescribed in section 323.75 of the Revised Code or those costs to which the electing subdivision or corporation and the county treasurer mutually agree. The conveyance shall be confirmed, and any common law or statutory right of redemption forever terminated, upon the filing with the clerk of court the order of confirmation based on the adjudication of foreclosure by the county board of revision, which the clerk shall enter upon the journal of the court or a separate journal.

If a county land reutilization corporation and an electing subdivision both request to acquire the parcel, the electing subdivision shall have priority to acquire the parcel. Notwithstanding its prior notice to the county treasurer under this section that it seeks to acquire the parcel of abandoned land, if a county land reutilization corporation has also requested to acquire the parcel, the electing subdivision may withdraw the notice before confirmation of the conveyance, in which case the parcel shall be conveyed to the county land reutilization corporation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009



Section 323.78 - Invocation of alternative redemption period.

Notwithstanding anything in Chapters 323., 5721., and 5723. of the Revised Code, if the county treasurer of a county in which a county land reutilization operates, in any petition for foreclosure of abandoned lands, elects to invoke the alternative redemption period, then upon any adjudication of foreclosure by any court or the board of revision in any proceeding under section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code, the following apply:

(A) Unless otherwise ordered by a motion of the court or board of revision, the petition shall assert, and any notice of final hearing shall include, that upon foreclosure of the parcel, the equity of redemption in any parcel by its owner shall be forever terminated after the expiration of the alternative redemption period, that the parcel thereafter may be sold at sheriff's sale either by itself or together with other parcels as permitted by law; or that the parcel may, by order of the court or board of revision, be transferred directly to a municipal corporation, township, county, school district, or county land reutilization corporation without appraisal and without a sale, free and clear of all impositions and any other liens on the property, which shall be deemed forever satisfied and discharged.

(B) After the expiration of the alternative redemption period following an adjudication of foreclosure, by order of the court or board of revision, any equity of redemption is forever extinguished, and the parcel may be transferred individually or in lots with other tax-foreclosed properties to a municipal corporation, township, county, school district, or county land reutilization corporation without appraisal and without a sale, upon which all impositions and any other liens subordinate to liens for impositions due at the time the deed to the property is conveyed to a purchaser or transferred to a community development organization, county land reutilization corporation, municipal corporation, county, township, or school district, shall be deemed satisfied and discharged. Other than the order of the court or board of revision so ordering the transfer of the parcel, no further act of confirmation or other order shall be required for such a transfer, or for the extinguishment of any right of redemption.

(C) Upon the expiration of the alternative redemption period in cases to which the alternative redemption period has been ordered, if no community development organization, county land reutilization corporation, municipal corporation, county, township, or school district has requested title to the parcel, the court or board of revision may order the property sold as otherwise provided in Chapters 323. and 5721. of the Revised Code, and, failing any bid at any such sale, the parcel shall be forfeited to the state and otherwise disposed of pursuant to Chapter 5723. of the Revised Code.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB353 04-07-2009



Section 323.79 - Appeal by aggrieved party in court of common pleas.

Any party to any proceeding instituted pursuant to sections 323.65 to 323.79 of the Revised Code who is aggrieved in any of the proceedings of the county board of revision under those sections may file an appeal in the court of common pleas pursuant to Chapters 2505. and 2506. of the Revised Code upon a final order of foreclosure and forfeiture by the board. A final order of foreclosure and forfeiture occurs upon confirmation of any sale or upon confirmation of any conveyance or transfer to a certificate holder, community development organization, county land reutilization corporation organized under Chapter 1724. of the Revised Code, municipal corporation, county, or township pursuant to sections 323.65 to 323.79 of the Revised Code. An appeal as provided in this section shall proceed as an appeal de novo and may include issues raised or adjudicated in the proceedings before the county board of revision, as well as other issues that are raised for the first time on appeal and that are pertinent to the abandoned land that is the subject of those proceedings.

An appeal shall be filed not later than fourteen days after the date on which the order of confirmation of the sale or of the conveyance or transfer to a certificate holder, community development organization, county land reutilization corporation, municipal corporation, county, or township is filed with and journalized by the clerk of court. The court does not have jurisdiction to hear any appeal filed after the expiration of that fourteen-day period. If the fourteenth day after the date on which the confirmation is filed with the clerk of court falls upon a weekend or official holiday during which the court is closed, then the filing shall be made on the next day the court is open for business.

Effective Date: 09-28-2006; 2008 SB353 04-07-2009; 2008 SB353 04-07-2009



Section 323.99 - Penalty.

Whoever violates division (D), (E), or (F) of section 323.153 or division (B) of section 323.159 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 04-05-2001






Chapter 324 - UTILITIES SERVICES TAX

Section 324.01 - Utilities services tax definitions.

As used in sections 324.01 to 324.12 of the Revised Code:

(A) "Utility" means:

(1) An electric company, gas company, heating company, cooling company, telephone company, or communications company supplying a utility service;

(2) Any municipal corporation, county, or other political subdivision, instrumentality, or agency of the state supplying a utility service;

(3) Any individual, firm, partnership, association, trust, joint-stock company, joint venture, corporation, nonprofit corporation, cooperative, receiver, assignee, trustee in bankruptcy, estate, trustee, or organization of any kind which owns or operates any office building, storeroom building, shopping center, apartment building, apartment hotel, condominium, or other multiple business or dwelling unit, and which sells, furnishes, or delivers a utility service to the tenants or occupants thereof, provided the charge for such utility service is separately stated.

(B) Any individual, firm, partnership, association, trust, joint-stock company, joint venture, corporation, municipal corporation, county, or other political subdivision, instrumentality, or agency of the state, nonprofit corporation, cooperative, receiver, assignee, trustee in bankruptcy, estate, trustee, or organization of any kind:

(1) Is an electric company when supplying electricity for light, heat, cooling, or power purposes to customers within a county levying a utilities service tax;

(2) Is a gas company when supplying artificial gas or natural gas for light, heat, cooling, or power purposes to customers within a county levying a utilities service tax;

(3) Is a heating company when supplying water, steam, or air through pipes or tubing for heating purposes to customers within a county levying a utilities service tax;

(4) Is a cooling company when supplying water, steam, or air through pipes or tubing for cooling purposes to customers within a county levying a utilities service tax;

(5) Is a telephone company when transmitting telephonic messages to, from, or within a county levying a utilities service tax;

(6)

Is a communications company when supplying the services described in section 4931.05 of the Revised Code, other than transmitting telephonic messages, to, from, or within a county levying a utilities service tax.

(C) "Utility service" means the supplying of water, steam, or air through pipes or tubing for heating or cooling purposes to customers within the county, the supplying of electricity, artificial gas, or natural gas to customers within the county, and the transmission of telephonic messages or the supplying of any of the services described in section 4931.05 of the Revised Code when the transmission or supplying originates from and is charged to or is received by and charged to a customer within the county.

(D) "Charge for utility service" means the amount charged to the customer for a utility service without deduction for any discount for early payment but after deducting the amount of any federal excise tax on such utility service, and excluding the amount paid for the purchase of appliances or other merchandise, and the amount paid for the installation of pipes, meters, poles, apparatus, instruments, switchboards, and other facilities by the utility for the purpose of rendering utility service to the customer if the charge therefor is separately stated by the utility in its bill to the customer and is not included in the basic rates charged to customers of the utility.

(E) "Customer" means any individual, firm, partnership, association, trust, joint-stock company, joint venture, corporation, nonprofit corporation, cooperative, receiver, assignee, trustee in bankruptcy, estate, trustee, or organization of any kind receiving utility service from a utility, but does not include the United States, the state, any political subdivision of the state, or any agency or instrumentality of any of them.

(F) "Business" has the same meaning as in division (E) of section 5701.08 of the Revised Code.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 07-26-1991



Section 324.02 - Utilities service tax.

For the purpose of providing additional general revenues for the county and paying the expense of administering such levy, any county may levy a county excise tax to be known as the utilities service tax on the charge for every utility service to customers within the county at a rate not to exceed two per cent of such charge. On utility service to customers engaged in business, the tax shall be imposed at a rate of one hundred fifty per cent of the rate imposed upon all other consumers within the county. The tax shall be levied pursuant to a resolution adopted by the board of county commissioners of the county and shall be levied at uniform rates required by this section upon all charges for utility service except as provided in section 324.03 of the Revised Code. The tax shall be levied upon the customer and shall be paid by the customer to the utility supplying the service at the time the customer pays the utility for the service. If the charge for utility service is billed to a person other than the customer at the request of such person, the tax commissioner of the state may, in accordance with section 324.04 of the Revised Code, provide for the levy of the tax against and the payment of the tax by such other person. Each utility furnishing a utility service the charge for which is subject to the tax shall set forth the tax as a separate item on each bill or statement rendered to the customer.

Prior to the adoption of any resolution levying a utilities service tax the board of county commissioners shall conduct two public hearings thereon, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of such hearings shall be given by publication in a newspaper of general circulation in the county once a week on the same day of the week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The second publication shall be not less than ten nor more than thirty days prior to the first hearing. No resolution levying a utilities service tax pursuant to this section of the Revised Code shall be effective sooner than thirty days following its adoption and such resolution is subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code, unless such resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, in which case it shall go into immediate effect. Such emergency measure must receive an affirmative vote of all of the members of the board of commissioners, and shall state the reasons for such necessity. A resolution may direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election in the county occurring not less than ninety days after such resolution is certified to the board. No such resolution shall go into effect unless approved by a majority of those voting upon it. The tax levied by such resolution shall apply to all bills rendered subsequent to the sixtieth day after the effective date of the resolution. No bills shall be rendered out of the ordinary course of business to avoid payment of the tax.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 324.021 - Repealing county permissive tax adopted as emergency.

The question of repeal of a county permissive tax adopted as an emergency measure pursuant to section 324.02 of the Revised Code may be initiated by filing with the board of elections of the county not less than ninety days before the general election in any year a petition requesting that an election be held on such question. Such petition shall be signed by qualified electors residing in the county equal in number to ten per cent of those voting for governor at the most recent gubernatorial election.

After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the county at the next general election. The election shall be conducted, canvassed, and certified in the same manner as regular elections for county offices in the county. Notice of the election shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks prior to the election or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall state the purpose, time, and place of the election. The form of the ballot cast at such election shall be prescribed by the secretary of state. The question covered by such petition shall be submitted as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. If a majority of the qualified electors voting on the question of repeal approve the repeal, the result of the election shall be certified immediately after the canvass by the board of elections to the board of county commissioners, who shall thereupon, after the current year, cease to levy the tax.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981; 06-01-2006



Section 324.03 - Tax exemption.

The utilities service tax shall not apply to the following:

(A) The first five dollars per month of any charge for utility service for each utility service rendered by a utility to a customer;

(B) The supplying of a utility service to a customer for resale; provided, that this division shall not include the supplying of a utility service to a utility as defined in division (A)(3) of section 324.01 of the Revised Code if the utility receiving the service when supplying the service to its customers does not separately state the charge therefor;

(C) The supplying of a utility service through a coin-operated device;

(D) Telephone service, and services described in section 4931.05 of the Revised Code, to or from a point outside the state for which a separate charge is made;

(E) The supplying of a utility service not within the taxing power of the county under the constitution of the United States or the constitution of this state;

(F) The supplying of a utility service to a person engaged in business, for use or consumption in the production of tangible personal property.

For the purpose of the proper administration of the utilities service tax and to prevent the evasion of the tax, it is presumed that any supplying of utility service is subject to the tax until the contrary is shown.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 12-12-1967



Section 324.04 - Rules for uniform administration of the utilities service tax.

In order to promote uniform administration of the utilities service tax by counties levying such tax, the tax commissioner of the state shall adopt and promulgate regulations not inconsistent with sections 324.01 to 324.12, inclusive, of the Revised Code for the administration and enforcement of the levy and collection of the tax, including provisions for refunds of the tax, and shall prescribe the form of returns to be made by utilities pursuant to section 324.05 of the Revised Code.

Effective Date: 12-12-1967



Section 324.05 - Quarterly return showing aggregate amount of charges for utility service made by it to customers.

Each utility supplying a utility service subject to the utilities service tax shall on or before the twentieth day of the month following the close of each calendar quarter make a return to the auditor of the county showing the aggregate amount of charges for utility service made by it to customers in the county during the preceding calendar quarter, the aggregate amount of utilities service tax due thereon, less the tax included in the accounts charged off as uncollectible by the utility on its own books, and such other information as may be prescribed by the tax commissioner for the proper administration of sections 324.01 to 324.12, inclusive, of the Revised Code. Each utility shall at the time of making such return pay to the county the amount of utilities service tax shown on such return to be due less an amount equal to one-half of one mill times the taxable charges for utility services which amount shall be retained by the utility as reimbursement for its expenses of billing and collecting the tax.

The auditor of any county levying a utilities service tax, for good cause shown and in accordance with rules and regulations adopted by the tax commissioner, may extend the time for filing a return and may permit a utility to file returns and pay the tax on an annual basis.

Each utility shall keep complete and accurate books and records of charges made for utility services, together with a record of the tax collected thereon. Such books and records shall be open during business hours to the inspection of the tax commissioner and the auditor of the county levying a utilities service tax, or their duly authorized agents or employees, and shall be preserved for a period of four years, unless the tax commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept longer.

Effective Date: 12-12-1967



Section 324.06 - Utility liable for taxes collected.

Any utility which collects a tax imposed pursuant to section 324.02 of the Revised Code and fails to remit the same to the county as prescribed is personally liable for any amount collected which it failed to remit. The county auditor may make an assessment against such utility based upon any information in his possession.

If any utility fails to bill the tax to any customer or any customer fails to pay the tax imposed pursuant to section 324.02 of the Revised Code, on any charge for utility service subject to the tax, such utility or customer is personally liable for the amount of the tax applicable to the charge for utility service. The county auditor may make an assessment against either the utility or the customer, as the facts may require, based upon any information in his possession.

An assessment against a utility in cases where the tax imposed pursuant to section 324.02 of the Revised Code has not been billed to a customer does not discharge the customer's liability to reimburse the utility for the tax applicable to the charge for utility service.

In each case the county auditor shall give to the utility or customer assessed written notice of such assessment. Such notice may be served upon the utility or customer assessed personally or by registered or certified mail. An assessment issued against either, pursuant to the provisions of this section, shall not be considered an election of remedies, nor a bar to an assessment against the other for the tax applicable to the same charge for utility service, provided that no assessment shall be issued against any utility or customer for the tax due on a particular charge for utility service if said tax has actually been paid by another.

The county auditor may make an assessment against any utility or customer which fails to file a return required by section 324.05 or 324.08 of the Revised Code or fails to remit the proper amount of tax due. Notice of such assessment shall be given in the manner prescribed in this section.

Unless the utility or customer to whom said notice of assessment is directed files with the county auditor within thirty days after service thereof, either personally or by registered or certified mail, a petition in writing, verified under oath by said utility, customer, or his authorized agent, having knowledge of the facts, setting forth with particularity the items of said assessment objected to, together with the reasons for such objections, said assessment shall become conclusive and the amount thereof shall be due and payable, from the utility or customer so assessed, to the county treasurer. When a petition for reassessment is filed, the county auditor shall assign a time and place for the hearing of same and shall notify the petitioner thereof by registered or certified mail, but the county auditor may continue the hearings from time to time if necessary.

A penalty of fifteen per cent shall be added to the amount of every assessment made under this section. The rules and regulations adopted pursuant to section 324.04 of the Revised Code may provide for the remission of penalties added to assessments made under this section.

When any utility or customer files a petition for reassessment as provided in this section, the assessment made by the county auditor, together with penalties thereon, shall become due and payable within three days after notice of the finding made at the hearing has been served, either personally or by registered or certified mail, upon the party assessed.

The utility or customer may appeal from an assessment, after it is due and payable, to the board of tax appeals in the same time and manner as that provided in section 5717.02 of the Revised Code for appeals from final determinations of the tax commissioner except that written notice of the appeal shall be filed with the county auditor rather than the tax commissioner and the auditor shall certify to the board of tax appeals a transcript of the record of the proceedings before him.

After the expiration of the period within which the utility or customer assessed may appeal to the board of tax appeals, a certified copy of the entry of the county auditor making the assessment final may be filed in the office of the clerk of the court of common pleas in the county where the assessment was made.

The clerk, immediately upon the filing of such entry, shall enter a judgment for the county against the utility or customer in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for utilities service tax."

From the date of the filing of the entry in the clerk's office, the assessment, which includes taxes and penalty, shall bear the same rate of interest and has the same effect as other judgments. Execution shall issue upon such judgment upon request of the county auditor and all laws applicable to sales on execution shall be applicable to sales made under such judgments.

All money collected by the county auditor under this section shall be paid to the county treasurer, and when paid shall be considered as revenue arising from the tax imposed pursuant to section 324.02 of the Revised Code.

Effective Date: 12-12-1967



Section 324.07 - Period of assessment against utility or customer.

(A) No assessment shall be made or issued against a utility or customer for any tax imposed pursuant to section 324.02 of the Revised Code more than four years after the return date for the period in which the sale or purchase was made, or more than four years after the return for such period is filed, whichever is later. This division does not bar an assessment:

(1) When the county auditor has substantial evidence of amounts of taxes collected by a utility from customers on charges for utility services which were not returned to the county;

(2) When the utility assessed failed to file a return as required by section 324.05 of the Revised Code.

(B) No assessments shall be made or issued against a utility or customer for any tax imposed pursuant to section 324.02 of the Revised Code for any period during which there was in full force and effect a rule or regulation of the tax commissioner under or by virtue of which the collection or payment of any such tax was not required. This division does not bar an assessment when the county auditor has substantial evidence of amounts of taxes collected by a utility from customers on charges for utility services which were not returned to the county.

Effective Date: 12-12-1967



Section 324.08 - Change of ownership.

If any utility or customer liable for any tax levied pursuant to sections 324.01 to 324.12, inclusive, of the Revised Code, sells his business or stock of merchandise, or quits his business, the taxes, interest, and penalties imposed pursuant to such sections on the supplying of a utility service prior to that time shall become due and payable immediately, and the utility or customer shall make a final return to the auditor of each county with respect to which any tax, interest, or penalty is due within fifteen days after the date of selling or quitting business. The utility or customer shall give to his successor and file with the tax commissioner an affidavit containing a statement of all such taxes, interest, and penalties which are due, and his successor shall withhold a sufficient amount of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid as shown on the affidavit until the former owner produces a receipt from the auditor of each county to which such taxes, interest, and penalty were due showing that the same have been paid, or a certificate indicating that no taxes are due. If the purchaser of the business or stock of goods fails to withhold the purchase money as required by this section, he is personally liable for the taxes, interest, and penalties accrued and unpaid during the operation of the business by the former owner.

Effective Date: 12-12-1967



Section 324.09 - Prohibiting failure to bill full and exact tax.

No utility shall fail to bill the full and exact tax as required by sections 324.01 to 324.12, inclusive, of the Revised Code, or fail to comply with such sections and the rules and regulations of the tax commissioner, or, except as expressly authorized by such sections, rules, and regulations, refund, remit, or rebate, to a customer, either directly or indirectly and, by whatsoever means, any of the tax levied pursuant to section 324.02 of the Revised Code, or make in any form of advertising, verbal or otherwise, any statements which might imply that it is absorbing the tax for the customer by an adjustment of charges or furnishing utility service for a charge including the tax, or rebating the tax in any other manner.

Effective Date: 12-12-1967



Section 324.10 - Refund of illegal or erroneous payments.

The county treasurer of a county levying a utilities service tax shall refund any amount of such tax paid illegally or erroneously or paid on any illegal or erroneous assessment where the utility or customer claiming such refund has not otherwise been reimbursed. Applications for refund shall be filed with the county auditor, on a form prescribed by the tax commissioner, within ninety days from the date it is ascertained that the assessment or payment was illegal or erroneous; provided, that in any event such application for refund must be filed with the county auditor within four years from the date of the illegal or erroneous payment of the tax. Upon receipt of such application the county auditor shall determine the amount of refund due and shall draw a warrant for such amount on the county treasurer to the utility or customer claiming such refund.

Effective Date: 12-12-1967



Section 324.11 - Allocating and disbursing tax proceeds.

The funds collected by a county levying a utilities service tax pursuant to sections 324.01 to 324.12, inclusive, of the Revised Code shall be allocated and disbursed as follows:

(A) First, for payment of the costs incurred by the county in the administration and enforcement of the tax;

(B) The balance remaining after payment of the expenses referred to in division (A) of this section shall be deposited in the county general fund to be expended for any purpose for which general fund moneys of the county may be used, including the acquisition or construction of permanent improvements, or in the bond retirement fund for the payment of debt service charges on notes or bonds of the county issued for the acquisition or construction of permanent improvements. The amounts to be deposited in each of such funds shall be determined by the board of county commissioners.

Effective Date: 12-12-1967



Section 324.12 - No preemption of county power to tax.

The levy of any excise, income, or property tax by the state or by any political subdivision thereof shall not be construed as preempting the power of a county to levy a utilities service tax pursuant to sections 324.01 to 324.12, inclusive, of the Revised Code.

Effective Date: 12-12-1967



Section 324.99 - Penalty.

(A) Whoever violates section 324.02 of the Revised Code shall be fined not less than fifty nor more than one hundred dollars for a first offense; for each subsequent offense, such fine shall be not less than one hundred nor more than two hundred dollars.

(B) Whoever violates section 324.05 or section 324.09 of the Revised Code, or who files a false affidavit or fails to file an affidavit required by section 324.08 of the Revised Code, shall be fined not less than two hundred fifty nor more than five hundred dollars for each offense.

Effective Date: 12-12-1967






Chapter 325 - COMPENSATION

Section 325.01 - Manner of paying officials - general county fund.

Each county auditor, county treasurer, clerk of the court of common pleas, sheriff, county recorder, county commissioner, prosecuting attorney, and coroner shall receive, out of the general county fund, compensation as provided by sections 325.03 to 325.11, and 325.15 of the Revised Code, payable in the same manner as provided for county employees in section 325.17 of the Revised Code.

Effective Date: 12-06-1976



Section 325.02 - Salaries in lieu of fees - exception.

The salaries and compensation of county officers provided for by sections 325.03 to 325.09 of the Revised Code, shall be in lieu of all fees, costs, penalties, percentages, allowances, and all other perquisites, of whatever kind, which any of such officials collects and receives, except such compensation as is provided by section 5731.47 of the Revised Code.

Effective Date: 03-22-1973



Section 325.03 - Salary of county auditor.

Each county auditor shall be classified, for salary purposes, according to the population of the county. All county auditors shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

(A) CLASSIFICATION AND COMPENSATION SCHEDULE

FOR CALENDAR YEAR 2000

Class Population Range Compensation

1 1 - 20,000 $39,368

2 20,001 - 40,000 41,706

3 40,001 - 55,000 43,911

4 55,001 - 70,000 45,376

5 70,001 - 85,000 46,876

6 85,001 - 95,000 51,801

7 95,001 - 105,000 53,383

8 105,001 - 125,000 54,927

9 125,001 - 175,000 57,950

10 175,001 - 275,000 59,911

11 275,001 - 400,000 65,004

12 400,001 - 550,000 67,213

13 550,001 - 1,000,000 69,267

14 over 1,000,000 71,225

(B) CLASSIFICATION AND COMPENSATION SCHEDULE FOR CALENDAR YEAR 2001

Class Population Range Compensation

1 1 - 20,000 $40,549

2 20,001 - 40,000 42,957

3 40,001 - 55,000 45,228

4 55,001 - 70,000 46,737

5 70,001 - 85,000 48,282

6 85,001 - 95,000 53,356

7 95,001 - 105,000 54,983

8 105,001 - 125,000 56,575

9 125,001 - 175,000 59,690

10 175,001 - 275,000 61,708

11 275,001 - 400,000 66,953

12 400,001 - 550,000 69,229

13 550,001 - 1,000,000 71,345

14 over 1,000,000 73,362

(C) CLASSIFICATION AND COMPENSATION SCHEDULE FOR CALENDAR YEAR 2002

Class Population Range Compensation

1 1 - 20,000 $41,765

2 20,001 - 40,000 44,246

3 40,001 - 55,000 46,585

4 55,001 - 70,000 48,139

5 70,001 - 85,000 49,731

6 85,001 - 95,000 54,957

7 95,001 - 105,000 56,633

8 105,001 - 125,000 58,272

9 125,001 - 175,000 61,480

10 175,001 - 275,000 63,560

11 275,001 - 400,000 68,962

12 400,001 - 550,000 71,306

13 550,001 - 1,000,000 73,485

14 over 1,000,000 75,563

(D) CLASSIFICATION AND COMPENSATION SCHEDULE AFTER CALENDAR YEAR 2002

Class Population Range Compensation

1 1 - 20,000 $45,573

2 20,001 - 35,000 47,983

3 35,001 - 55,000 49,584

4 55,001 - 95,000 58,332

5 95,001 - 200,000 65,466

6 200,001 - 400,000 73,445

7 400,001 - 1,000,000 77,829

8 1,000,001 or more 80,164

Effective Date: 06-03-2002



Section 325.04 - Salary of county treasurer.

Each county treasurer shall be classified, for salary purposes, according to the population of the county. All county treasurers shall receive annual compensation in accordance with the following schedules:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

Class Population Range Compensation

1 1 --20,000 $29,932

2 20,001 --40,000 32,426

3 40,001 --55,000 34,921

4 55,001 --70,000 37,415

5 70,001 --85,000 39,078

6 85,001 --95,000 42,404

7 95,001 --105,000 44,067

8 105,001 --125,000 45,729

9 125,001 --175,000 48,640

10 175,001 --275,000 50,718

11 275,001 --400,000 54,460

12 400,001 --550,000 56,538

13 550,001 --1,000,000 58,617

14 over 1,000,000 60,695

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

Class Population Range Compensation

1 1 --20,000 $33,399

2 20,001 --35,000 35,969

3 35,001 --55,000 38,537

4 55,001 --95,000 45,389

5 95,001 --200,000 52,240

6 200,001 --400,000 58,234

7 400,001 --1,000,000 62,516

8 1,000,001 or more 64,704

Effective Date: 12-08-2000



Section 325.05 - [Repealed].

Effective Date: 01-10-1961



Section 325.06 - Salary of sheriff.

(A) Each sheriff shall be classified, for salary purposes, according to the population of the county. All sheriffs shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

Class Population Range Compensation

1 1 -- 20,000 $37, 172

2 20,001 -- 40,000 39,666

3 40,001 -- 55,000 42,160

4 55,001 -- 70,000 43,824

5 70,001 -- 85,000 47,737

6 85,001 -- 95,000 49,401

7 95,001 -- 105,000 51,063

8 105,001 -- 125,000 52,727

9 125,001 -- 175,000 55,636

10 175,001 -- 275,000 62,216

11 275,001 -- 400,000 64,296

12 400,001 -- 600,000 69,699

13 600,001 -- 1,000,000 71,778

14 over 1,000,000 73,857

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

Class Population Range Compensation

1 1 -- 20,000 $40,855

2 20,001 -- 35,000 43,425

3 35,001 -- 55,000 45,139

4 55,001 -- 70,000 52,595

5 95,001 -- 200,000 64,082

6 200,001 -- 400,000 71,790

7 400,001 -- 1,000,000 76,073

8 1,000,001 or more 78,279

(B) In addition to the annual compensation that a sheriff receives under this section for performing the duties of sheriff prescribed by law, each sheriff shall receive in consideration of the impact of Amended Substitute Senate Bill No. 2 of the 121st general assembly on the workload of the sheriff, an additional amount equal to one-eighth of the annual compensation that the sheriff receives under division (A) of this section and section 325.18 of the Revised Code. This additional compensation shall be paid biweekly from the county treasury if adequate funds have been appropriated by the general assembly. if adequate funds have been appropriated by the general assembly for the purposes of this section, not later than the fifteenth day of March and September of each year, the attorney general shall reimburse the fiscal officer of the county the amount of additional compensation paid under this division, the related amount of employer contributions made under Chapter 145. of the Revised Code as required by the public employees retirement board, and the related amount of the payments to the social security administration for employer contributions for Medicare part A. The fiscal officer shall deposit the revenue in the county treasury.

Effective Date: 12-08-2000



Section 325.07 - Monthly allowance to sheriff - monthly report to board.

In addition to the compensation and salary provided by section 325.06 of the Revised Code, the board of county commissioners shall make allowances monthly to each sheriff for his actual and necessary expenses incurred and expended in pursuing within or without the state or transporting persons accused or convicted of crimes and offenses, for any expenses incurred in conveying and transferring persons to or from any state hospital for the mentally ill, any institution for the mentally retarded, any institution operated by the youth commission, children's homes, county homes, and all similar institutions, and for all expenses of maintaining transportation facilities necessary to the proper administration of the duties of his office.

The board shall allow the sheriff his actual transportation expense and telephone tolls expended in serving civil processes and subpoenaing witnesses in civil and criminal cases and before the grand jury, and it may allow any other necessary transportation expense for the proper administration of the duties of his office. Each sheriff shall file under oath a monthly report containing a full, accurate, and itemized account of all his actual and necessary expenses, including telephone tolls and any other transportation expense mentioned in this section, before the expense is allowed by the board. The statement shall show the number of the case, the court in which the service was rendered, and the point from which a transportation vehicle was used.

For the purpose of making available to the sheriff funds necessary in the performance of the duties required of him under this section, the board may authorize, as an advancement to the sheriff, a sum not exceeding fifty per cent of his annual salary, from appropriations made to him by the board for pursuing prisoners within or without the state or for transporting the prisoners to correctional institutions, or both, and for transporting persons to the institutions enumerated in this section, from which sum of money so advanced the necessary expenses for the transportation or pursuance may be paid by the sheriff. The county auditor shall draw his warrant upon the county treasurer, in favor of the sheriff, as authorized by the board.

After the itemized monthly report provided for in this section has been filed by the sheriff and approved and allowed by the board, the board shall restore to the fund the amount expended and disbursed by the sheriff, as approved and allowed by the board.

Any unexpended balance of such fund remaining in the hands of the sheriff, at the end of each succeeding fiscal year, shall be returned and paid into the county treasury by the sheriff.

Effective Date: 10-06-1994



Section 325.071 - Allowance for expenses that sheriff incurs in performance of sheriff's official duties and in furtherance of justice.

There shall be allowed annually to the sheriff, in addition to all salary and allowances otherwise provided by law, an amount equal to one-half of the official salary allowed under division (A) of section 325.06 and section 325.18 of the Revised Code, to provide for expenses that the sheriff incurs in the performance of the sheriff's official duties and in the furtherance of justice. Upon the order of the sheriff, the county auditor shall draw the auditor's warrant on the county treasurer, payable to the sheriff or any other person as the order designates, for the amount the order requires. The amounts the order requires, not exceeding the amount provided by this section, shall be paid out of the general fund of the county.

Nothing shall be paid under this section until the sheriff gives bond to the state in an amount not less than the sheriff's official salary, to be fixed by the court of common pleas or the probate court, with sureties to be approved by either of those courts. The bond shall be conditioned that the sheriff will faithfully discharge all the duties enjoined upon the sheriff, and pay over all moneys the sheriff receives in an official capacity. The bond, with the approval of the court of common pleas or the probate court of the amount of the bond and the sureties on the bond, shall be deposited with the county treasurer.

The sheriff annually, before the first Monday of January, shall file with the county auditor an itemized statement, verified by the sheriff, as to the manner in which the fund provided by this section has been expended during the current year, and, if any part of that fund remains in the sheriff's hands unexpended, forthwith shall pay the remainder into the county treasury.

Effective Date: 09-05-2001



Section 325.08 - Salary of clerk of common pleas.

Each clerk of the court of common pleas shall be classified, for salary purposes, according to the population of the county. All clerks of the court of common pleas shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

Class Population Range Compensation

1 1 -- 20,000 $29,932

2 20,001 -- 40,000 32,426

3 40,001 -- 55,000 34,921

4 55,001 -- 70,000 37,415

5 70,001 -- 85,000 39,078

6 85,001 -- 95,000 42,404

7 95,001 -- 105,000 44,067

8 105,001 -- 125,000 45,729

9 125,001 -- 175,000 48,640

10 175,001 -- 275,000 50,718

11 275,001 -- 400,000 54,460

12 400,001 -- 600,000 56,538

13 600,001 -- 1,000,000 58,616

14 over 1,000,000 60,695

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

Class Population Range Compensation

1 1 -- 20,000 $33,399

2 20,001 -- 35,000 35,969

3 35,001 -- 55,000 38,537

4 55,001 -- 95,000 45,389

5 95,001 -- 200,000 52,240

6 200,001 -- 400,000 58,234

7 400,001 -- 1,000,000 62,516

8 1,000,001 or more 64,704

Effective Date: 12-08-2000



Section 325.09 - Salary of county recorder.

Each county recorder shall be classified, for salary purposes, according to the population of the county. All county recorders shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

Class Population Range Compensation

1 1 -- 20,000 $29,101

2 20,001 -- 40,000 31,595

3 40,001 -- 55,000 34,089

4 55,001 -- 70,000 35,752

5 70,001 -- 85,000 37,415

6 85,001 -- 95,000 40,741

7 95,001 -- 105,000 41,572

8 105,001 -- 125,000 42,404

9 125,001 -- 175,000 44,898

10 175,001 -- 275,000 47,392

11 275,001 -- 400,000 51,550

12 400,001 -- 600,000 54,044

13 600,001 -- 1,000,000 56,538

14 over 1,000,000 59,033

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

Class Population Range Compensation

1 1 -- 20,000 $32,543

2 20,001 -- 35,000 35,112

3 35,001 -- 55,000 36,825

4 55,001 -- 95,000 42,820

5 95,001 -- 200,000 48,815

6 200,001 -- 400,000 55,665

7 400,001 -- 1,000,000 60,803

8 1,000,001 or more 63,479

Effective Date: 12-08-2000



Section 325.10 - Salary of county commissioners.

Each county commissioner shall be classified, for salary purposes, according to the population of the county. All county commissioners shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

Class Population Range Compensation

1 1 -- 20,000 $28,006

2 20,001 -- 40,000 30,932

3 40,001 -- 55,000 33,858

4 55,001 -- 70,000 36,784

5 70,001 -- 85,000 39,710

6 85,001 -- 95,000 43,890

7 95,001 -- 105,000 45,980

8 105,001 -- 125,000 48,070

9 125,001 -- 175,000 51,205

10 175,001 -- 275,000 54,340

11 275,001 -- 400,000 59,565

12 400,001 -- 600,000 63,745

13 600,001 -- 1,000,000 67,925

14 over 1,000,000 72,105

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

Class Population Range Compensation

1 1 -- 20,000 $31,860

2 20,001 -- 35,000 34,874

3 35,001 -- 55,000 37,888

4 55,001 -- 95,000 47,359

5 95,001 -- 200,000 55,970

6 200,001 -- 400,000 65,656

7 400,001 -- 1,000,000 74,269

8 1,000,001 or more 78,874

Effective Date: 12-08-2000



Section 325.11 - Salary of prosecuting attorney.

(A) Each prosecuting attorney shall be classified, for salary purposes, according to the population of the county. All prosecuting attorneys shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

FOR PROSECUTING ATTORNEYS

WITH A PRIVATE PRACTICE

Class Population Range Compensation

1 1 -- 20,000 $43,235

2 20,001 -- 40,000 44,898

3 40,001 -- 55,000 46,561

4 55,001 -- 70,000 48,224

5 70,001 -- 85,000 49,471

6 85,001 -- 95,000 52,381

7 95,001 -- 105,000 53,628

8 105,001 -- 125,000 54,875

9 125,001 -- 175,000 56,538

10 175,001 -- 275,000 58,201

11 275,001 -- 400,000 61,527

12 400,001 -- 600,000 64,853

13 600,001 -- 1,000,000 66,516

14 over 1,000,000 69,010

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

FOR PROSECUTING ATTORNEYS

WITHOUT A PRIVATE PRACTICE

Class Population Range Compensation

1 1 -- 20,000 $76,651

2 20,001 -- 40,000 76,651

3 40,001 -- 55,000 86,233

4 55,001 -- 70,000 86,233

5 70,001 -- 85,000 95,815

6 85,001 -- 95,000 95,815

7 95,001 -- 105,000 95,815

8 105,001 -- 125,000 95,815

9 125,001 -- 175,000 95,815

10 175,001 -- 275,000 95,815

11 275,001 -- 400,000 95,815

12 400,001 -- 600,000 95,815

13 600,001 -- 1,000,000 95,815

14 over 1,000,000 95,815

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

FOR PROSECUTING ATTORNEYS

WITH A PRIVATE PRACTICE

Class Population Range Compensation

1 1 -- 20,000 $46,245

2 20,001 -- 35,000 47,958

3 35,001 -- 55,000 49,671

4 55,001 -- 95,000 55,237

5 95,001 -- 200,000 59,947

6 200,001 -- 400,000 66,799

7 400,001 -- 1,000,000 71,079

8 1,000,001 or more 73,079

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

FOR PROSECUTING ATTORNEYS

WITHOUT A PRIVATE PRACTICE

Class Population Range Compensation

1 1 -- 20,000 $78,952

2 20,001 -- 35,000 88,821

3 35,001 -- 55,000 88,821

4 55,001 -- 95,000 98,689

5 95,001 -- 200,000 98,689

6 200,001 -- 400,000 98,689

7 400,001 -- 1,000,000 101,085

8 1,000,001 or more 103,480

(B) A prosecuting attorney shall not engage in the private practice of law unless before taking office the prosecuting attorney notifies the board of county commissioners of the intention to engage in the private practice of law.

A prosecuting attorney may elect to engage or not to engage in the private practice of law before the commencement of each new term of office, and a prosecuting attorney who engages in the private practice of law who intends not to engage in the private practice of law during the prosecuting attorney's next term of office shall so notify the board of county commissioners. A prosecuting attorney who elects not to engage in the private practice of law may, for a period of six months after taking office, engage in the private practice of law for the purpose of concluding the affairs of private practice of law without any diminution of salary as provided for in division (A) of this section and in section 325.18 of the Revised Code.

(C) As used in this section, "salary" does not include any portion of the cost, premium, or charge for health, medical, hospital, dental, or surgical benefits, or any combination of those benefits, covering the prosecuting attorney and paid on that person's behalf by a governmental entity.

Effective Date: 12-08-2000



Section 325.111 - Compensation for prosecuting attorneys electing not to engage in private practice.

If the prosecuting attorney in a county with a population of less than seventy thousand one elects not to engage in the private practice of law, forty per cent of the difference between the compensation as a prosecuting attorney who elects not to engage in the private practice of law and the compensation for a prosecuting attorney in a county included in the same population class who engages in the private practice of law shall be paid to the general fund of the county from the state treasury from funds appropriated to the attorney general for the purpose of reimbursing the county for a part of the cost of paying the compensation to the prosecuting attorney electing not to engage in the private practice of law. If adequate funds have been appropriated by the general assembly for the purposes of this section, not later than the fifteenth day of March and September of each year, the attorney general shall reimburse the fiscal officer of the county the amount of compensation paid under this section, the related amount of employer contributions made under Chapter 145. of the Revised Code as required by the public employees retirement board, and the related amount of the payments to the social security administration for employer contributions for Medicare part A. The fiscal officer shall deposit the revenue in the county treasury.

Effective Date: 12-08-2000



Section 325.12 - Additional allowance to prosecuting attorneys.

(A) Except for the prosecuting attorney of a county with a population of less than seventy thousand one, there shall be allowed annually to the prosecuting attorney, in addition to the prosecuting attorney's salary provided by sections 325.11 and 325.18 of the Revised Code and to the allowance provided for by section 309.06 of the Revised Code, an amount equal to one-half of the official salary the prosecuting attorney receives, to provide for expenses the prosecuting attorney may incur in the performance of the prosecuting attorney's official duties and in the furtherance of justice.

(B) There shall be allowed annually to the prosecuting attorney of a county with a population of less than seventy thousand one, in addition to the prosecuting attorney's salary provided by sections 325.11 and 325.18 of the Revised Code and to the allowance provided for by section 309.06 of the Revised Code, an amount equal to one-half of the salary specified for a prosecuting attorney with a private practice under sections 325.11 and 325.18 of the Revised Code, to provide for expenses the prosecuting attorney may incur in the performance of the prosecuting attorney's official duties and in the furtherance of justice.

(C) Upon the order of the prosecuting attorney, the county auditor shall draw the county auditor's warrant on the county treasurer, payable to the prosecuting attorney or any other person as the order designates, for the amount the order requires, not exceeding the amount provided by division (A) or (B) of this section to be paid out of the general fund of the county.

(D) Nothing shall be paid under this section until the prosecuting attorney has given bond to the state in a sum, not less than the prosecuting attorney's official salary, to be fixed by the court of common pleas or the probate court, with sureties to be approved by either of those courts. The bond shall be conditioned that the prosecuting attorney will faithfully discharge all the duties enjoined upon the prosecuting attorney, and pay over all moneys received by the prosecuting attorney in the prosecuting attorney's official capacity. The bond, with the approval of the court of common pleas or the probate court of the amount of the bond and the sureties on the bond, and the prosecuting attorney's oath of office enclosed with the bond, shall be deposited with the county treasurer.

(E) The prosecuting attorney shall, annually, before the first Monday of January, file with the auditor an itemized statement, verified by the prosecuting attorney, as to the manner in which the fund provided by this section has been expended during the current year, and, if any part of that fund remains in the prosecuting attorney's hands unexpended, forthwith shall pay the remainder into the county treasury.

Effective Date: 12-08-2000



Section 325.13 - Additional funds for investigating and prosecuting crimes.

When, in the opinion of the prosecuting attorney, an emergency exists by reason of the unusual prevalence of crime or when it appears to be probable that criminal efforts are being made to obstruct the due administration of justice, if the funds available to such prosecuting attorney under section 325.12 of the Revised Code are insufficient for the purposes of the necessary investigation and prosecution of such activities and offenses, he may make application to the court of common pleas for additional funds. Such court, if satisfied that the expenditure of additional funds will be for the public benefit and will promote the administration of justice, may, by an order entered in its journal allow such prosecuting attorney additional funds not in excess of ten thousand dollars in any one year. This fund shall be expended upon the order of the prosecuting attorney in the manner prescribed by section 325.12 of the Revised Code.

Effective Date: 10-01-1953



Section 325.14 - Salary of county engineer.

(A) Each county engineer shall be classified, for salary purposes, according to the population of the county. All county engineers shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

FOR COUNTY ENGINEERS

WITH A PRIVATE PRACTICE

Class Population Range Compensation

1 1 - 20,000 $44,898

2 20,001 - 40,000 46,893

3 40,001 - 55,000 48,889

4 55,001 - 70,000 50,884

5 70,001 - 85,000 52,215

6 85,001 - 95,000 53,545

7 95,001 - 105,000 54,875

8 105,001 - 125,000 55,707

9 125,001 - 175,000 57,370

10 175,001 - 275,000 59,033

11 275,001 - 400,000 60,695

12 400,001 - 600,000 62,358

13 600,001 - 1,000,000 64,021

14 over 1,000,000 66,516

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

FOR COUNTY ENGINEERS

WITHOUT A PRIVATE PRACTICE

Class Population Range Compensation

1 1 - 20,000 $64,694

2 20,001 - 40,000 66,690

3 40,001 - 55,000 68,686

4 55,001 - 70,000 70,681

5 70,001 - 85,000 72,011

6 85,001 - 95,000 73,342

7 95,001 - 105,000 74,672

8 105,001 - 125,000 75,503

9 125,001 - 175,000 77,166

10 175,001 - 275,000 78,829

11 275,001 - 400,000 80,492

12 400,001 - 600,000 82,155

13 600,001 - 1,000,000 83,818

14 over 1,000,000 86,312

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

FOR COUNTY ENGINEERS

WITH A PRIVATE PRACTICE

Class Population Range Compensation

1 1 - 20,000 $48,300

2 20,001 - 35,000 50,356

3 35,001 - 55,000 52,411

4 55,001 - 95,000 56,521

5 95,001 - 200,000 60,803

6 200,001 - 400,000 64,229

7 400,001 - 1,000,000 68,510

8 1,000,001 or more 71,182

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

FOR COUNTY ENGINEERS

WITHOUT A PRIVATE PRACTICE

Class Population Range Compensation

1 1 - 20,000 $68,691

2 20,001 - 35,000 70,746

3 35,001 - 55,000 72,801

4 55,001 - 95,000 76,912

5 95,001 - 200,000 81,193

6 200,001 - 400,000 84,619

7 400,001 - 1,000,000 88,901

8 1,000,001 or more 91,568

Such salary may be paid monthly out of the general county fund or out of the county's share of the fund derived from the receipts from motor vehicle licenses, as distributed by section 4501.04 of the Revised Code, and the county's share of the fund derived from the motor vehicle fuel tax, as distributed by section 5735.27 of the Revised Code, as the board of county commissioners directs, upon the warrant of the county auditor and shall be in lieu of all fees, costs, per diem or other allowances, and other perquisites, of whatever kind, which any engineer collects and receives. The engineer shall be the county tax map draftperson, but shall receive no additional compensation for performing the duties of that position. When the engineer performs service in connection with ditches or drainage works, the engineer shall charge and collect the per diem allowances or other fees provided by law and shall pay all of those allowances and fees, monthly, into the county treasury to the credit of the general county fund. The engineer shall pay into the county treasury all allowances and fees collected when the engineer performs services under sections 315.28 to 315.34 of the Revised Code.

(B) A county engineer may elect to engage or not to engage in the private practice of engineering or surveying before the commencement of each new term of office, and a county engineer who elects not to engage in the private practice of engineering or surveying may, for a period of six months after taking office, engage in the private practice of engineering or surveying for the purpose of concluding the affairs of private practice without any diminution of salary as provided in division (A) of this section and in section 325.18 of the Revised Code.

Effective Date: 06-03-2002



Section 325.15 - Salary of county coroner.

(A) Each coroner shall be classified, for salary purposes, according to the population of the county. All coroners shall receive annual compensation in accordance with the following schedules and in accordance with section 325.18 of the Revised Code:

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

FOR CORONERS WITH A PRIVATE PRACTICE

Class Population Range Compensation

1 1 - 20,000 $16,628

2 20,001 - 40,000 18,293

3 40,001 - 55,000 20,786

4 55,001 - 70,000 23,280

5 70,001 - 85,000 25,774

6 85,001 - 95,000 31,595

7 95,001 - 105,000 34,089

8 105,001 - 125,000 36,584

9 125,001 - 175,000 39,909

10 175,001 - 275,000 42,404

11 275,001 - 400,000 49,054

12 400,001 - 600,000 52,380

13 600,001 - 1,000,000 55,706

14 over 1,000,000 59,032

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2000

FOR CORONERS WITHOUT A PRIVATE PRACTICE

Class Population Range Compensation

10 175,001 -- 275,000 98,815

11 275,001 -- 400,000 98,815

12 400,001 -- 600,000 98,815

13 600,001 -- 1,000,000 98,815

14 over 1,000,000 98,815

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

FOR CORONERS WITH A PRIVATE PRACTICE

Class Population Range Compensation

1 1 - 20,000 $18,842

2 20,001 - 35,000 21,410

3 35,001 - 55,000 23,978

4 55,001 - 95,000 35,112

5 95,001 - 200,000 43,676

6 200,001 - 400,000 53,951

7 400,001 - 1,000,000 60,803

8 1,000,001 or more 64,451

CLASSIFICATION AND COMPENSATION

SCHEDULE FOR CALENDAR YEAR 2001

FOR CORONERS WITHOUT A PRIVATE PRACTICE

Class Population Range Compensation

5 175,001 - 200,000 98,689

6 200,001 - 400,000 98,689

7 400,001 - 1,000,000 101,085

8 1,000,001 or more 103,480

(B) A coroner in a county with a population of one hundred seventy-five thousand one or more shall not engage in the private practice of medicine unless, before taking office, the coroner notifies the board of county commissioners of the intention to engage in that private practice.

A coroner in a county with a population of one hundred seventy-five thousand one or more shall elect to engage or not to engage in the private practice of medicine before the commencement of each new term of office, and a coroner in such a county who engages in the private practice of medicine but who intends not to engage in the private practice of medicine during the coroner's next term of office shall so notify the board of county commissioners as specified in this division. For a period of six months after taking office, a coroner who elects not to engage in the private practice of medicine may engage in the private practice of medicine, without any reduction of the salary as provided in division (A) of this section and in section 325.18 of the Revised Code, for the purpose of concluding the affairs of the coroner's private practice of medicine.

Effective Date: 06-03-2002



Section 325.16 - No liability for compensation in excess of amount authorized.

Sections 325.01 to 325.13, 325.16, 325.17, 325.20, and 325.27 to 325.32 of the Revised Code shall not make a county, or an officer thereof, liable to any of the officers named in such sections, or his deputies, assistants, clerks, bookkeepers, or other employees, for the payment of compensation in excess of the amount authorized, or except in the manner provided by such sections.

Effective Date: 10-27-1981



Section 325.17 - Appointing and hiring employees - compensation - bond.

The officers mentioned in section 325.27 of the Revised Code may appoint and employ the necessary deputies, assistants, clerks, bookkeepers, or other employees for their respective offices, shall fix the compensation of those employees and discharge them, and shall file certificates of that action with the county auditor. The employees' compensation shall not exceed, in the aggregate, for each office, the amount fixed by the board of county commissioners for that office. When so fixed, the compensation of each such deputy, assistant, bookkeeper, clerk, and other employee shall be paid biweekly from the county treasury, upon the warrant of the county auditor. The amount of the biweekly payment shall be adjusted so that the total amount paid out to an employee over a period of one year is equal to the amount the employee would receive if the employee were paid semimonthly.

Each of the officers mentioned in section 325.27 of the Revised Code may require such of the officer's employees as the officer considers proper to give bond to the state, in an amount to be fixed by the officer, with sureties approved by the officer, conditioned for the faithful performance of their official duties. The bond, with the approval of the officer endorsed on it, shall be deposited with the county treasurer and kept in the treasurer's office.

From moneys appropriated for their offices, the officers mentioned in section 325.27 of the Revised Code may contract for the services of fiscal and management consultants to aid them in the execution of their powers and duties.

Effective Date: 11-07-1975; 08-17-2006



Section 325.18 - Salary increases for elected county officials.

(A) As used in this section, "consumer price index" means the consumer price index prepared by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: all items, 1982-1984=100) or, if that index is no longer published, a generally available comparable index.

(B)

(1) In calendar year 2003, the annual compensation amounts for county auditors under division (D) of section 325.03 of the Revised Code shall be increased by first increasing the amounts by the percentage under division (B)(1)(a) of this section then further increasing them by the percentage under division (B)(1)(b) of this section. Such percentages are:

(a) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2000, to September 30, 2001, rounded to the nearest one-tenth of one per cent;

(b) The lesser of three per cent or the percentage increase, if any, in the consumer price index from October 1, 2001, to September 30, 2002, rounded to the nearest one-tenth of one per cent.

(2) Each calendar year from 2004 through 2008, the annual compensation of each county auditor shall be increased by the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding calendar year, rounded to the nearest one-tenth of one per cent.

(C) Each calendar year from 2002 through 2008, the annual compensation of each county treasurer, sheriff, clerk of the court of common pleas, county recorder, county commissioner, prosecuting attorney, county engineer, and coroner shall be increased by the lesser of the following:

(1) Three per cent;

(2) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding calendar year, rounded to the nearest one-tenth of one per cent.

(D) Notwithstanding this section and sections 325.06, 325.11, 325.14, and 325.15 of the Revised Code, when computing a salary for any elected county officer under any of those sections, if the population range for the class under which the officer is to be compensated is not the same as the population range for that class for any other such elected county office, the class at which the officer's salary is determined shall be the highest class at which any officer from that same county is compensated under the population range applicable to that officer.

Effective Date: 12-08-2000



Section 325.19 - Vacation leave - holiday pay.

(A)

(1) The granting of vacation leave under division (A)(1) of this section is subject to divisions (A)(2) and (3) of this section. Each full-time employee in the several offices and departments of the county service, including full-time hourly rate employees, after service of one year with the county or any political subdivision of the state, shall have earned and will be due upon the attainment of the first year of employment, and annually thereafter, eighty hours of vacation leave with full pay. One year of service shall be computed on the basis of twenty-six biweekly pay periods. A full-time county employee with eight or more years of service with the county or any political subdivision of the state shall have earned and is entitled to one hundred twenty hours of vacation leave with full pay. A full-time county employee with fifteen or more years of service with the county or any political subdivision of the state shall have earned and is entitled to one hundred sixty hours of vacation leave with full pay. A full-time county employee with twenty-five years of service with the county or any political subdivision of the state shall have earned and is entitled to two hundred hours of vacation leave with full pay. Such vacation leave shall accrue to the employee at the rate of three and one-tenth hours each biweekly period for those entitled to eighty hours per year; four and six-tenths hours each biweekly period for those entitled to one hundred twenty hours per year; six and two-tenths hours each biweekly period for those entitled to one hundred sixty hours per year; and seven and seven-tenths hours each biweekly period for those entitled to two hundred hours per year.

The appointing authorities of the offices and departments of the county service may permit all or any part of a person's prior service with any regional council of government established in accordance with Chapter 167. of the Revised Code to be considered service with the county or a political subdivision of the state for the purpose of determining years of service under this division.

(2) Full-time employees granted vacation leave under division (A)(1) of this section who render any standard of service other than forty hours per week as described in division (K) of this section and who are in active pay status in a biweekly pay period, shall accrue a number of hours of vacation leave during each such pay period that bears the same ratio to the number of hours specified in division (A)(1) of this section as their number of hours which are accepted as full-time in active pay status, excluding overtime hours, bears to eighty hours.

(3) Full-time employees granted vacation leave under division (A)(1) of this section who are in active pay status in a biweekly pay period for less than eighty hours or the number of hours of service otherwise accepted as full-time by their employing office or department shall accrue a number of hours of vacation leave during that pay period that bears the same ratio to the number of hours specified in division (A)(1) of this section as their number of hours in active pay status, excluding overtime hours, bears to eighty or the number of hours of service accepted as full-time, whichever is applicable.

(B) A board of county commissioners, by resolution, may grant vacation leave with full pay to part-time county employees. A part-time county employee shall be eligible for vacation leave with full pay upon the attainment of the first year of employment, and annually thereafter. The ratio between the hours worked and the vacation hours awarded to a part-time employee shall be the same as the ratio between the hours worked and the vacation hours earned by a full-time employee as provided for in this section.

(C) Days specified as holidays in section 124.19 of the Revised Code shall not be charged to an employee's vacation leave. Vacation leave shall be taken by the employee during the year in which it accrued and prior to the next recurrence of the anniversary date of the employee's employment, provided that the appointing authority may, in special and meritorious cases, permit such employee to accumulate and carry over the employee's vacation leave to the following year. No vacation leave shall be carried over for more than three years. An employee is entitled to compensation, at the employee's current rate of pay, for the prorated portion of any earned but unused vacation leave for the current year to the employee's credit at time of separation, and in addition shall be compensated for any unused vacation leave accrued to the employee's credit, with the permission of the appointing authority, for the three years immediately preceding the last anniversary date of employment.

(D)

(1) In addition to vacation leave, a full-time county employee is entitled to eight hours of holiday pay for New Year's day, Martin Luther King day, Washington-Lincoln day, Memorial day, Independence day, Labor day, Columbus day, Veterans' day, Thanksgiving day, and Christmas day, of each year. Except as provided in division (D)(2) of this section, holidays shall occur on the days specified in section 1.14 of the Revised Code. If any of those holidays fall on Saturday, the Friday immediately preceding shall be observed as the holiday. If any of those holidays fall on Sunday, the Monday immediately succeeding shall be observed as the holiday. If an employee's work schedule is other than Monday through Friday, the employee is entitled to holiday pay for holidays observed on the employee's day off regardless of the day of the week on which they are observed.

(2)

(a) When a classified employee of a county board of developmental disabilities works at a site maintained by a government entity other than the board, such as a public school, the board may adjust the employee's holiday schedule to conform to the schedule adopted by the government entity. Under an adjusted holiday schedule, an employee shall receive the number of hours of holiday pay granted under division (D)(1) of this section.

(b) Pursuant to division (J)(6) of section 339.06 of the Revised Code, a county hospital may observe Martin Luther King day, Washington-Lincoln day, Columbus day, and Veterans' day on days other than those specified in section 1.14 of the Revised Code.

(E) In the case of the death of a county employee, the unused vacation leave and unpaid overtime to the credit of the employee shall be paid in accordance with section 2113.04 of the Revised Code, or to the employee's estate.

(F) Notwithstanding this section or any other section of the Revised Code, any appointing authority of a county office, department, commission, board, or body may, upon notification to the board of county commissioners, establish alternative schedules of vacation leave and holidays for employees of the appointing authority for whom the state employment relations board has not established an appropriate bargaining unit pursuant to section 4117.06 of the Revised Code, as long as the alternative schedules are not inconsistent with the provisions of at least one collective bargaining agreement covering other employees of that appointing authority, if such an agreement exists. If no such collective bargaining agreement exists, an appointing authority, upon notification to the board of county commissioners, may establish an alternative schedule of vacation leave and holidays for its employees that does not diminish the vacation leave and holiday benefits granted by this section.

(G) The employees of a county children services board that establishes vacation benefits under section 5153.12 of the Revised Code are exempt from division (A) of this section.

(H) The provisions of this section do not apply to superintendents and management employees of county boards of developmental disabilities.

(I) Division (A) of this section does not apply to an employee of a county board of developmental disabilities who works at, or provides transportation services to pupils of, a special education program provided by the county board pursuant to division (A)(4) of section 5126.05 of the Revised Code, if the employee's employment is based on a school year and the employee is not subject to a contract with the county board that provides for division (A) of this section to apply to the employee.

(J) Notwithstanding division (C) of this section or any other section of the Revised Code, if a separation from county service occurs in connection with the lease, sale, or other transfer of all or substantially all the business and assets of a county hospital organized under Chapter 339. of the Revised Code to a private corporation or other entity, the appointing authority shall have no obligation to pay any compensation with respect to unused vacation leave accrued to the credit of an employee who accepts employment with the acquiring corporation or other entity, if at the effective time of separation the acquiring corporation or other entity expressly assumes such unused vacation leave accrued to the employee's credit.

(K) As used in this section:

(1) "Full-time employee" means an employee whose regular hours of service for a county total forty hours per week, or who renders any other standard of service accepted as full-time by an office, department, or agency of county service.

(2) "Part-time employee" means an employee whose regular hours of service for a county total less than forty hours per week, or who renders any other standard of service accepted as part-time by an office, department, or agency of county service, and whose hours of county service total at least five hundred twenty hours annually.

(3) "Management employee" has the same meaning as in section 5126.20 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General Assemblych.19,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-14-2000; 03-30-2007; 07-01-2007



Section 325.191 - Establishing programs for staff development and continuing education.

(A) The board of county commissioners, by an affirmative vote of at least two members, may authorize each of the several offices, departments, and agencies of the county service to establish programs for staff development and continuing education, to assist employees to more adequately and effectively carry out current job assignments and to prepare for promotional advancements. Each full-time employee in an office, department, or agency adopting such a program shall be entitled to participate pursuant to the rules established by the office, department, or agency for administration of the program.

(B) Expenditures on behalf of staff development and continuing education shall only be made to further the interests of the participating office, department, or agency of the county. Any plan adopted pursuant to this section may include programs for employee orientation, on-the-job training, tuition reimbursement, educational material reimbursement, and educational leaves of absence, and may include the expenditure of training funds for special teachers, consultants and educational facilities necessary to implement the program.

Effective Date: 09-30-1976



Section 325.20 - County officer may attend convention at county expense.

(A) Except as otherwise provided by law, no elected county officer and no deputy or employee of the county shall attend, at county expense, any association meeting, convention, or training sessions conducted pursuant to section 901.10 of the Revised Code, unless authorized by the board of county commissioners. Before such allowance may be made, the head of the county office desiring it shall apply to the board in writing showing the necessity of such attendance and the probable costs to the county. If a majority of the members of the board approves the application, such expenses shall be paid from the moneys appropriated to such office for traveling expenses.

(B) The board of county commissioners shall approve or disapprove any travel outside this state if the travel expenses will or may be in excess of one hundred dollars and will or may be paid for from funds in either of the delinquent tax and assessment collection funds created in section 321.261 of the Revised Code or the real estate assessment fund created in section 325.31 of the Revised Code. The head of the county office seeking approval shall apply to the board in writing showing the necessity of the travel and the probable costs to the county from either delinquent tax and assessment collection fund or from the real estate assessment fund. If the travel is requested by a county auditor, and the board does not approve the travel, the auditor may not apply to the tax commissioner pursuant to section 5713.01 of the Revised Code for an additional allowance for such travel.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-20-1994



Section 325.21 - Authority to join association or non-profit organization formed for improvement of county government.

A board of county commissioners may authorize the county to join an association or non-profit organization formed for the improvement of county government. Such board shall have the authority to appropriate from its general fund an amount sufficient to pay the dues, subscription costs, or membership charges of such association or non-profit organization.

The board may also authorize any elected county official to join an association related to county affairs, at county expense. The board shall have the authority to appropriate an amount sufficient to pay the dues, subscription costs, and membership charges of such association. Before such expenses may be paid, the official's office shall make application to the board in writing showing the probable costs. If the board approves the application, such expenses shall be paid from moneys appropriated to such office. The amount appropriated for such expenses shall not exceed five cents per person for the county's population as determined by the latest federal census.

Effective Date: 11-21-1969



Section 325.22 - No reduction of compensation due to decline of population.

Notwithstanding anything to the contrary in this chapter, the compensation payable to a county auditor, county treasurer, county sheriff, clerk of the court of common pleas, county recorder, county commissioner, prosecuting attorney, county engineer, or county coroner shall not be reduced during the remainder of his term of office on account of a decline in the population of the county.

Effective Date: 12-20-1980



Section 325.23 - No reduction of compensation due to decline of population in 1993.

(A) As used in this section, "county office" means the office of county auditor, county treasurer, county sheriff, clerk of the court of common pleas, county recorder, county commissioner, prosecuting attorney, county engineer, or county coroner.

(B) Notwithstanding anything to the contrary in this chapter, the annual compensation of a person holding any county office on December 31, 1992, who commences a new term of office in that same county office during calendar year 1993 shall not be reduced during that new term of office, because of a decline in the population of the county, from the amount of annual compensation he was receiving on December 31, 1992.

Effective Date: 12-31-1992



Section 325.24 - [Repealed].

Effective Date: 09-11-1961



Section 325.25 - Program to recognize outstanding employee performance.

Upon notifying the board of county commissioners, any appointing authority of a county office, department, commission, board, or body, or of a common pleas court, county court, or county-operated municipal court as defined in section 1901.03 of the Revised Code, may establish a program to recognize outstanding employee performance. The program may include, but is not limited to, cash awards, additional paid leave, or other additional benefits as the appointing authority considers appropriate, so long as the costs of the program do not exceed the total amount of compensation fixed by the board of county commissioners for the office, department, commission, board, or body or for the common pleas court, county court, or county-operated municipal court.

Effective Date: 04-16-1998



Section 325.26 - [Repealed].

Effective Date: 09-11-1961



Section 325.27 - Fees, costs, and percentages shall be for use of county.

All the fees, costs, percentages, penalties, allowances, and other perquisites collected or received by law as compensation for services by a county auditor, county treasurer, probate judge, sheriff, clerk of the court of common pleas, county engineer, or county recorder, shall be received and collected for the sole use of the treasury of the county in which such officers are elected, and shall be held, accounted for, and paid over as public moneys belonging to such county in the manner provided by sections 325.30 and 325.31 of the Revised Code.

Effective Date: 10-01-1953



Section 325.28 - Receipt for fees.

Each probate judge, county auditor, county treasurer, clerk of the court of common pleas, sheriff, county engineer, and county recorder shall charge and collect the fees, costs, percentages, allowances, and compensation allowed by law, and shall give to the person making such payment an official receipt.

Effective Date: 07-01-1985



Section 325.29 - [Repealed].

Effective Date: 09-11-1961



Section 325.30 - Accounts to be kept by officers.

Each officer named in section 325.27 of the Revised Code shall keep full and regular accounts of all official fees, costs, percentages, penalties, allowances, or other perquisites charged or collected by him, and such accounts shall be records of the offices, shall belong to the county, and shall be transmitted by such officer to his successor in office. At all times, such accounts shall be subject to examination by the board of county commissioners, the judges of the court of common pleas, or any person appointed for that purpose by such judges, by any person authorized to make such examination, or by any other person.

Effective Date: 10-01-1953



Section 325.31 - Disposition of fees, costs, penalties, percentages, allowances, and perquisites collected by officer's office.

(A) On the first business day of each month, and at the end of the officer's term of office, each officer named in section 325.27 of the Revised Code shall pay into the county treasury, to the credit of the general county fund, on the warrant of the county auditor, all fees, costs, penalties, percentages, allowances, and perquisites collected by the officer's office during the preceding month or part thereof for official services, except the fees allowed the county auditor by division (C) of section 319.54 of the Revised Code, which shall be paid into the county treasury to the credit of the real estate assessment fund hereby created.

(B) Moneys to the credit of the real estate assessment fund may be expended, upon appropriation by the board of county commissioners, for the purpose of defraying one or more of the following:

(1) The cost incurred by the county auditor in assessing real estate pursuant to Chapter 5713. of the Revised Code and manufactured and mobile homes pursuant to Chapter 4503. of the Revised Code;

(2) At the county auditor's discretion, costs and expenses incurred by the county auditor in preparing the list of real and public utility property, in administering laws related to the taxation of real property and the levying of special assessments on real property, including administering reductions under Chapters 319. and 323. and section 4503.065 of the Revised Code, and to support assessments of real property in any administrative or judicial proceeding;

(3) At the county auditor's discretion, the expenses incurred by the county board of revision under Chapter 5715. of the Revised Code;

(4) At the county auditor's discretion, the expenses incurred by the county auditor for geographic information systems, mapping programs, and technological advances in those or similar systems or programs;

(5) At the county auditor's discretion, expenses incurred by the county auditor in compiling the general tax list of tangible personal property and administering tangible personal property taxes under Chapters 5711. and 5719. of the Revised Code;

(6) At the county auditor's discretion, costs, expenses, and fees incurred by the county auditor in the administration of estate taxes under Chapter 5731. of the Revised Code and the amounts incurred under section 5731.41 of the Revised Code.

Any expenditures made from the real estate assessment fund shall comply with rules that the tax commissioner adopts under division (O) of section 5703.05 of the Revised Code. Those rules shall include a requirement that a copy of any appraisal plans, progress of work reports, contracts, or other documents required to be filed with the tax commissioner shall be filed also with the board of county commissioners.

The board of county commissioners shall not transfer moneys required to be deposited in the real estate assessment fund to any other fund. Following an assessment of real property pursuant to Chapter 5713. of the Revised Code, or an assessment of a manufactured or mobile home pursuant to Chapter 4503. of the Revised Code, any moneys not expended for the purpose of defraying the cost incurred in assessing real estate or manufactured or mobile homes or for the purpose of defraying the expenses described in divisions (B)(2), (3), (4), (5), and (6) of this section, and thereby remaining to the credit of the real estate assessment fund, shall be apportioned ratably and distributed to those taxing authorities that contributed to the fund. However, no such distribution shall be made if the amount of such unexpended moneys remaining to the credit of the real estate assessment fund does not exceed five thousand dollars.

(C) None of the officers named in section 325.27 of the Revised Code shall collect any fees from the county. Each of such officers shall, at the end of each calendar year, make and file a sworn statement with the board of county commissioners of all such fees, costs, penalties, percentages, allowances, and perquisites which have been due in the officer's office and unpaid for more than one year prior to the date such statement is required to be made.

Effective Date: 03-30-1999; 06-30-2005; 2007 HB119 06-30-2007



Section 325.32 - Reduction or remission of fees.

Except as otherwise provided in section 311.171 of the Revised Code, no county officer named in section 325.27 of the Revised Code shall make any reduction, abatement, or remission of any fees, costs, percentages, penalties, allowances, or perquisites of any kind, required to be charged and collected by the officer.

Effective Date: 07-31-2003



Section 325.33 - Certificate of title administration fund.

Notwithstanding sections 325.27 and 325.31 of the Revised Code, all fees retained by the clerk of courts under Chapters 1548., 4505., and 4519. of the Revised Code and all fees the clerk of courts receives in the capacity of deputy registrar under section 4503.03 of the Revised Code shall be paid into the county treasury to the credit of the certificate of title administration fund, which is hereby created. Except as otherwise provided in this section, fees credited to the fund shall be used only to pay the costs incurred by the clerk of courts in processing titles under those chapters and in performing the duties of a deputy registrar if the clerk of courts is appointed a deputy registrar. However, if the board of county commissioners and the clerk of courts agree that the money in the fund exceeds what is needed to pay those costs, the excess may be transferred to the county general fund and used for other county purposes. If the board of county commissioners and the clerk of courts are unable to agree on the amount of any such excess, the county budget commission shall determine the amount that will be transferred to the county general fund.

Effective Date: 10-31-2001



Section 325.34, 325.35 - [Repealed].

Effective Date: 10-11-1955



Section 325.36 - Prohibition against illegal collection of fees.

No salaried county official, shall remit a fee or part thereof, or shall collect a fee other than that prescribed by law. The person furnishing the information upon which a conviction results shall receive one half of the fine collected.

Effective Date: 10-01-1953



Section 325.99 - [Repealed].

Effective Date: 09-11-1961






Chapter 327 - COUNTY BOARD OF TRUSTEES OF SINKING FUND

Section 327.01 - County board of trustees of sinking fund.

In each county owing a bonded debt, there shall be a board, designated as the trustees of the sinking fund, composed of the prosecuting attorney, the county auditor, and the county treasurer. The prosecuting attorney shall be the president of such board and the county auditor shall be its secretary.

Effective Date: 10-01-1953



Section 327.02 - Duties of board of trustees.

The board of trustees of the sinking fund shall provide for the payment of all bonds issued by the county and the interest maturing thereon. All taxes, assessments, and other moneys collected for such purposes, or held in the county treasury to the credit of the sinking fund, shall be subject to investment and disbursement by such board. For the satisfaction of any obligation under its supervision, the board may sell or use any of the securities in its possession or disburse any of the money under its control.

Effective Date: 10-01-1953



Section 327.03 - Report by auditor to trustees semiannually.

Immediately after each semiannual settlement of taxes and assessments, the county auditor shall report to the board of trustees of the sinking fund the amount in the county treasury to the credit of the sinking fund.

Effective Date: 10-01-1953



Section 327.04 - Investment of funds.

The board of trustees of the sinking fund shall invest all moneys subject to its control in bonds of the United States, of this state, or of a municipal corporation, school district, township, or county of the state, and shall hold in reserve in cash only such sums as may be needed for effecting the purposes of sections 327.01 to 327.08, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 327.05 - Meetings - decision of questions.

The meetings of the board of trustees of the sinking fund shall be open to the public, and all questions relating to the purchase or sale of securities or the payment of bonds or interest shall be decided by a yea and nay vote, which vote shall be recorded on the journal of such board.

Effective Date: 10-01-1953



Section 327.06 - How moneys shall be drawn from and paid into treasury.

Money shall be drawn from the county treasury for investment or disbursement by the board of trustees of the sinking fund by the issuance of a voucher, signed by all the members of the board and directed to the county auditor, on which a warrant shall be drawn on the county treasurer, payable from the proper fund. All moneys received by such board shall be paid into the county treasury to the credit of the proper fund, on the certificate of the auditor. All securities held by such board shall be deposited with the treasurer. When securities are so deposited they shall be withdrawn only upon the written application of all the members of the board and in the presence of two of them.

Effective Date: 10-01-1953



Section 327.07 - Record of proceedings and transactions.

The board of trustees of the sinking fund shall keep a full and complete record of its transactions, a complete record of the funded debt of the county specifying the dates, purposes, amounts, numbers, maturities, and rates, and maturities of interest installments on such debt, where such installments are payable, and an account exhibiting the amount held in the sinking fund for the payment thereof.

Effective Date: 10-01-1953



Section 327.08 - When tax rate certified.

On or before the first Monday in May of each year, the board of trustees of the sinking fund shall certify to the board of county commissioners the rate of tax necessary to provide a sinking fund for the payment, at maturity, of bonds issued by the county prior to August 17, 1921, and for the payment of interest on said bonded indebtedness. The amount so certified shall be set forth in the annual budget of the board of county commissioners, without diminution.

Effective Date: 10-01-1953






Chapter 329 - COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES

Section 329.01 - County department of job and family services - director, assistants, bonds.

In each county, except as provided in section 329.40 of the Revised Code, there shall be a county department of job and family services which, when so established, shall be governed by this chapter. The department shall consist of a county director of job and family services appointed by the board of county commissioners, and such assistants and other employees as are necessary for the efficient performance of the functions of the county department. Before entering upon the discharge of the director's official duties, the director shall give a bond, conditioned for the faithful performance of those official duties, in such sum as fixed by the board. The director may require any assistant or employee under the director's jurisdiction to give a bond in such sum as determined by the board. All bonds given under this section shall be with a surety or bonding company authorized to do business in this state, conditioned for the faithful performance of the duties of such director, assistant, or employee. The expense or premium for any bond required by this section shall be paid from the appropriation for administrative expenses of the department. Such bond shall be deposited with the county treasurer and kept in the treasurer's office.

As used in the Revised Code:

(A) "County department of job and family services" means the county department of job and family services established under this section, including an entity designated a county department of job and family services under section 307.981 of the Revised Code, or a joint county department of job and family services established under section 329.40 of the Revised Code.

(B) "County director of job and family services" means the county director of job and family services appointed under this section or under section 329.41 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 07-01-2000



Section 329.011 - References to welfare or human services department or director are to job and family services.

Whenever the county department of welfare, county department of human services, county director of welfare, or county director of human services is referred to or designated in the Revised Code or any rule, contract, or other document, the reference or designation shall be deemed to refer to the county department of job and family services or county director of job and family services, as the case may be.

Effective Date: 07-01-2000



Section 329.02 - County director of job and family services powers and duties.

Under the control and direction of the board of county commissioners, the county director of job and family services shall have full charge of the county department of job and family services. The director shall prepare the annual budget estimate of the department and submit it to the board . Before submitting the budget estimate to the board , the director shall consider the recommendations of the county family services planning committee relative to that estimate. The director, with the approval of the board , shall appoint all necessary assistants and superintendents of institutions under the jurisdiction of the department, and all other employees of the department, except that the superintendent of each such institution shall appoint all employees in it and only the board may appoint administrators under section 329.021 of the Revised Code. Except for administrators appointed under section 329.021 of the Revised Code and up to five other administrative positions, the assistants and other employees of the department shall be in the classified civil service and may not be placed in or removed to the unclassified service. If no eligible list is available, a probationary appointment shall be made until an eligible list is available.

Each director appointed on or after October 5, 1987, shall be in the unclassified civil service and serve at the pleasure of the board . If a person holding a classified position in the department is appointed as director on or after that date and is later removed by the board, except for a reason listed in section 124.34 of the Revised Code, the person so removed has the right to resume the position the person held in the classified service immediately prior to being appointed as director, or if that position no longer exists or has become an unclassified position, the person shall be appointed to a position in the classified service that the board, with the approval of the director of administrative services, determines is equivalent to the position the person held immediately prior to being appointed as director.

The board , except as provided in this chapter, may provide by resolution for the coordination of the operations of the department and those of any county institution whose board or managing officer is appointed by the board of county commissioners.

The board of county commissioners may enter into a written contract with a county director of job and family services specifying terms and conditions of the director's employment. The period of the contract shall not exceed three years. In addition to any review specified in the contract, the contract shall be subject to review and renegotiation for a period of thirty days, from the sixtieth to the ninetieth days after the beginning of the term of any newly elected commissioner. Such a contract shall in no way abridge the right of the board to terminate the employment of the director as an unclassified employee at will, but may specify terms and conditions of any such termination.

Effective Date: 07-01-2000; 07-01-2007



Section 329.021 - Administrators to oversee services provided by county department of job and family services.

(A) The board of county commissioners may, in addition to the county director of job and family services, appoint administrators to oversee services provided by the county department of job and family services, subject to the following limitations:

(1) If the county has a population of five hundred thousand or more, the board may appoint up to five administrators.

(2) If the county has a population of two hundred and fifty thousand or more, but less than five hundred thousand, the board may appoint up to four administrators.

(3) If the county has a population of one hundred thousand or more, but less than two hundred and fifty thousand, the board may appoint up to three administrators.

(4) If the county has a population of forty thousand or more, but less than one hundred thousand, the board may appoint up to two administrators.

(5) If the county has a population of less than forty thousand, the board may appoint one administrator.

(B) The administrators appointed by the board of county commissioners under this section shall be in the unclassified civil service and serve at the pleasure of the board . However, no administrator position that is filled by a person serving in the classified service on the effective date of this amendment shall be placed in the unclassified civil service until that person vacates the position.

(C) The board of county commissioners may appoint a person who holds a certified position in the classified service within the county department of job and family services to the position of administrator. A person appointed to the position of administrator pursuant to this division and later removed by the board retains the right to resume the position in the classified service held by that person immediately prior to being appointed to the position of administrator, except that a person first appointed to a classified position in the department on or after the effective date of this amendment shall retain the right to resume the position in the classified service for only six months after being appointed to the position of administrator. An employee forfeits the right to resume a position in the classified service when the employee is removed from the position of administrator due to incompetence, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of any policy or work rule of the board or department, violation of Chapter 124. of the Revised Code or the rules of the director of administrative services, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony. If the position the person previously held in the classified service no longer exists or has been placed in the unclassified service, the person shall be appointed to a position in the classified service of the department that is equivalent to the classified position the person previously held, as determined by the board with the approval of the director of administrative services.

(D) As used in this section, "administrator" means assistant director, fiscal officer or director, personnel officer or director, social services administrator, income maintenance administrator, child support administrator in a combined agency, children services administrator in a combined agency, and workforce development administrator in a combined agency.

Effective Date: 07-01-2000; 07-01-2007



Section 329.022 - Employees.

Within the appropriation for personal services, each county department of job and family services may employ the necessary employees who, except for the county director of job and family services as provided in section 329.02 of the Revised Code, shall be in the classified service. Compensation for positions in each service, group, or grade established by the director of administrative services shall not be less than the minimum nor more than the maximum rates established by the director for such positions. The department of job and family services shall cooperate with the director in establishing the qualifications of persons to be employed and the classification and rates of compensation of county department employees.

Effective Date: 07-01-2000



Section 329.023 - Hours of operation outside county department's normal hours of operation.

Each county department of job and family services shall have hours of operation outside the county department's normal hours of operation during which the county department will accept from employed individuals applications for the programs administered by the county department and assist employed program recipients and participants with matters related to the programs.

Effective Date: 07-01-2000



Section 329.03 - Direct deposit system for distributing cash assistance payments under Ohio works first or disability assistance.

(A) As used in this section , "applicant" or "recipient" means any of the following:

(1) An applicant for or participant in the Ohio works first program established under Chapter 5107. of the Revised Code ;

(2) An applicant for or recipient of disability financial assistance under Chapter 5115. of the Revised Code;

(3) An applicant for or recipient of cash assistance provided under the refugee assistance program established under section 5101.49 of the Revised Code.

(B) Each county department of job and family services shall establish a direct deposit system under which cash assistance payments to recipients who agree to direct deposit are made by electronic transfer to an account in a financial institution designated under this section. No financial institution shall impose any charge for such an account that the institution does not impose on its other customers for the same type of account. Direct deposit does not affect the exemption of Ohio works first and disability financial assistance from attachment, garnishment, or other like process afforded by sections 5107.75 and 5115.06 of the Revised Code.

(C) Each county department of job and family services shall do all of the following:

(1) Inform each applicant or recipient that the applicant or recipient must choose whether to receive cash assistance payments under the direct deposit system established under this section or under the electronic benefit transfer system established under section 5101.33 of the Revised Code;

(2) Inform each applicant and recipient of the conditions under which the applicant or recipient may change the system used to receive the cash assistance payments;

(3) Inform each applicant or recipient of the procedures governing the direct deposit system;

(4) If an applicant or recipient chooses to receive cash assistance payments under the direct deposit system, obtain from the applicant or recipient an authorization form to designate a financial institution equipped for and authorized by law to accept direct deposits by electronic transfer and the account into which the applicant or recipient wishes the payments to be made ;

(5) If an applicant or recipient chooses to receive cash assistance payments under the electronic benefit transfer system established under section 5101.33 of the Revised Code, obtain from the applicant or recipient a signed form to that effect.

The department may require a recipient to complete a new authorization form whenever the department considers it necessary.

A recipient's designation of a financial institution and account shall remain in effect until withdrawn in writing or dishonored by the financial institution, except that no change may be made in the authorization form until the next eligibility redetermination of the recipient unless the county department determines that good cause exists for an earlier change or the financial institution dishonors the recipient's account.

(D) An applicant or recipient without an account who completes an authorization form to receive cash assistance payments by direct deposit shall have ten days after receiving the authorization form to designate an account suitable for direct deposit. If within the required time the applicant or recipient does not make the designation , the recipient shall receive cash assistance payments under the electronic benefit transfer system established under section 5101.33 of the Revised Code.

(E) The director of job and family services may adopt rules governing direct deposit systems established under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 329.04 - Powers and duties of department - control by county commissioners.

(A) The county department of job and family services shall have, exercise, and perform the following powers and duties:

(1) Perform any duties assigned by the state department of job and family services regarding the provision of public family services, including the provision of the following services to prevent or reduce economic or personal dependency and to strengthen family life:

(a) Services authorized by a Title IV-A program, as defined in section 5101.80 of the Revised Code;

(b) Social services authorized by Title XX of the "Social Security Act" and provided for by section 5101.46 or 5101.461 of the Revised Code;

(c) If the county department is designated as the child support enforcement agency, services authorized by Title IV-D of the "Social Security Act" and provided for by Chapter 3125. of the Revised Code. The county department may perform the services itself or contract with other government entities, and, pursuant to division (C) of section 2301.35 and section 2301.42 of the Revised Code, private entities, to perform the Title IV-D services.

(d) Duties assigned under section 5111.98 of the Revised Code.

(2) Administer disability financial assistance, as required by the state department of job and family services under section 5115.03 of the Revised Code;

(3) Administer burials insofar as the administration of burials was, prior to September 12, 1947, imposed upon the board of county commissioners and if otherwise required by state law;

(4) Cooperate with state and federal authorities in any matter relating to family services and to act as the agent of such authorities;

(5) Submit an annual account of its work and expenses to the board of county commissioners and to the state department of job and family services at the close of each fiscal year;

(6) Exercise any powers and duties relating to family services duties or workforce development activities imposed upon the county department of job and family services by law, by resolution of the board of county commissioners, or by order of the governor, when authorized by law, to meet emergencies during war or peace;

(7) Determine the eligibility for medical assistance of recipients of aid under Title XVI of the "Social Security Act";

(8) If assigned by the state director of job and family services under section 5101.515 or 5101.525 of the Revised Code, determine applicants' eligibility for health assistance under the children's health insurance program part II or part III;

(9) Enter into a plan of cooperation with the board of county commissioners under section 307.983, consult with the board in the development of the transportation work plan developed under section 307.985, establish with the board procedures under section 307.986 for providing services to children whose families relocate frequently, and comply with the contracts the board enters into under sections 307.981 and 307.982 of the Revised Code that affect the county department;

(10) For the purpose of complying with a grant agreement the board of county commissioners enters into under sections 307.98 and 5101.21 of the Revised Code, exercise the powers and perform the duties the grant agreement assigns to the county department;

(11) If the county department is designated as the workforce development agency, provide the workforce development activities specified in the contract required by section 330.05 of the Revised Code.

(B) The powers and duties of a county department of job and family services are, and shall be exercised and performed, under the control and direction of the board of county commissioners. The board may assign to the county department any power or duty of the board regarding family services duties and workforce development activities. If the new power or duty necessitates the state department of job and family services changing its federal cost allocation plan, the county department may not implement the power or duty unless the United States department of health and human services approves the changes.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 329.041 - Meetings with transit representatives to discuss transportation needs of Ohio works first participants.

In each county in which there is a county transit board established by section 306.01 of the Revised Code, a county transit system operated under that section, or a regional transit authority created under section 306.32 of the Revised Code, the county department of job and family services shall meet not less than once each calendar quarter with transit representatives of the board, system, or authority. The department and transit representatives shall discuss the transportation needs of the county's Ohio works first participants, review existing efforts and develop new options to meet those needs, and measure the accomplishments of those efforts.

Effective Date: 07-01-2000



Section 329.042 - Participation in federal food stamp program.

Each county department of job and family services shall certify eligible public assistance and nonpublic assistance households for the supplemental nutrition assistance program in accordance with federal and state law to enable low-income households to participate in the supplemental nutrition assistance program and thereby to purchase foods having a greater monetary value than is possible under public assistance standard allowances or other low-income budgets.

Each county department of job and family services shall administer the distribution of supplemental nutrition assistance program benefits under the supervision of the department of job and family services. The benefits shall be distributed by a method approved by the department of job and family services in accordance with the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) and regulations issued thereunder.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001



Section 329.043 - [Repealed].

Effective Date: 01-01-1998



Section 329.05 - Administering other state or local family services activity.

The county department of job and family services may administer or assist in administering any state or local family services duty in addition to those mentioned in section 329.04 of the Revised Code, supported wholly or in part by public funds from any source provided by agreement between the board of county commissioners and the officer, department, board, or agency in which the administration of such activity is vested. Such officer, department, board, or agency may enter into such agreement and confer upon the county department of job and family services, to the extent and in particulars specified in the agreement, the performance of any duties and the exercise of any powers imposed upon or vested in such officer, board, department, or agency, with respect to the administration of such activity. Such agreement shall be in the form of a resolution of the board of county commissioners, accepted in writing by the other party to the agreement, and filed in the office of the county auditor, and when so filed, shall have the effect of transferring the exercise of the powers and duties to which the agreement relates and shall exempt the other party from all further responsibility for the exercise of the powers and duties so transferred, during the life of the agreement.

Such agreement shall be coordinated and not conflict with a grant agreement entered into under sections 307.98 and 5101.21, a contract entered into under section 307.981 or 307.982, a plan of cooperation entered into under section 307.983, a regional plan of cooperation entered into under section 307.984, a transportation work plan developed under section 307.985, or procedures for providing services to children whose families relocate frequently established under section 307.986 of the Revised Code. It may be revoked at the option of either party, by a resolution or order of the revoking party filed in the office of the auditor. Such revocation shall become effective at the end of the fiscal year occurring at least six months following the filing of the resolution or order. In the absence of such an express revocation so filed, the agreement shall continue indefinitely.

This section does not permit a county department of job and family services to manage or control hospitals, humane societies, detention facilities, jails or probation departments of courts, or veterans service commissions.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 329.051 - Making voter registration applications available.

The county department of job and family services shall make voter registration applications as prescribed by the secretary of state under section 3503.10 of the Revised Code available to persons who are applying for, receiving assistance from, or participating in any of the following:

(A) The disability financial assistance program established under Chapter 5115. of the Revised Code;

(B) The medical assistance program established under Chapter 5111. of the Revised Code;

(C) The Ohio works first program established under Chapter 5107. of the Revised Code;

(D) The prevention, retention, and contingency program established under Chapter 5108. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 329.06 - County family services planning committee.

(A) Except as provided in division (C) of this section and section 6301.08 of the Revised Code, the board of county commissioners shall establish a county family services planning committee. The board shall appoint a member to represent the county department of job and family services; an employee in the classified civil service of the county department of job and family services, if there are any such employees; and a member to represent the public. The board shall appoint other individuals to the committee in such a manner that the committee's membership is broadly representative of the groups of individuals and the public and private entities that have an interest in the family services provided in the county. The board shall make appointments in a manner that reflects the ethnic and racial composition of the county. The following groups and entities may be represented on the committee:

(1) Consumers of family services;

(2) The public children services agency;

(3) The child support enforcement agency;

(4) The county family and children first council;

(5) Public and private colleges and universities;

(6) Public entities that provide family services, including boards of health, boards of education, the county board of developmental disabilities, and the board of alcohol, drug addiction, and mental health services that serves the county;

(7) Private nonprofit and for-profit entities that provide family services in the county or that advocate for consumers of family services in the county, including entities that provide services to or advocate for victims of domestic violence;

(8) Labor organizations;

(9) Any other group or entity that has an interest in the family services provided in the county, including groups or entities that represent any of the county's business, urban, and rural sectors.

(B) The county family services planning committee shall do all of the following:

(1) Serve as an advisory body to the board of county commissioners with regard to the family services provided in the county, including assistance under Chapters 5107. and 5108. of the Revised Code, publicly funded child care under Chapter 5104. of the Revised Code, and social services provided under section 5101.46 of the Revised Code;

(2) At least once a year, review and analyze the county department of job and family services' implementation of the programs established under Chapters 5107. and 5108. of the Revised Code. In its review, the committee shall use information available to it to examine all of the following:

(a) Return of assistance groups to participation in either program after ceasing to participate;

(b) Teen pregnancy rates among the programs' participants;

(c) The other types of assistance the programs' participants receive, including medicaid under Chapter 5111. of the Revised Code, publicly funded child care under Chapter 5104. of the Revised Code, supplemental nutrition assistance program benefits under section 5101.54 of the Revised Code, and energy assistance under Chapter 5117. of the Revised Code;

(d) Other issues the committee considers appropriate.

The committee shall make recommendations to the board of county commissioners and county department of job and family services regarding the committee's findings.

(3) Conduct public hearings on proposed county profiles for the provision of social services under section 5101.46 of the Revised Code;

(4) At the request of the board, make recommendations and provide assistance regarding the family services provided in the county;

(5) At any other time the committee considers appropriate, consult with the board and make recommendations regarding the family services provided in the county. The committee's recommendations may address the following:

(a) Implementation and administration of family service programs;

(b) Use of federal, state, and local funds available for family service programs;

(c) Establishment of goals to be achieved by family service programs;

(d) Evaluation of the outcomes of family service programs;

(e) Any other matter the board considers relevant to the provision of family services.

(C) If there is a committee in existence in a county on October 1, 1997, that the board of county commissioners determines is capable of fulfilling the responsibilities of a county family services planning committee, the board may designate the committee as the county's family services planning committee and the committee shall serve in that capacity.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 05-18-2005



Section 329.061 - References to county human services planning committee are to county family services planning committee.

Wherever a county human services planning committee is referred to or designated in the Revised Code or any rule, contract, or other document, the reference or designation shall be deemed to refer to a county family services planning committee.

Effective Date: 07-01-2000



Section 329.07 - Duties and qualifications of Ohio works first ombudsperson.

As used in this section, "Ohio works first" and, "Title IV-A" have the same meanings as in section 5107.02 of the Revised Code.

Each county department of job and family services shall have at least one Ohio works first ombudsperson. A county department may provide for an Ohio works first participant who resides in the county the county department serves and is qualified to perform the duties of an ombudsperson to be an ombudsperson. If no Ohio works first participant residing in the county the county department serves is qualified to perform the duties of an ombudsperson, the county department shall provide for one or more employees of the county department to be ombudspersons or contract with a person or government entity for the person or entity to perform the duties of an ombudsperson for the county department. To the extent permitted by federal law, the county department may use funds available under Title IV-A to provide for county department employees or a person or government entity under contract with the county department to perform the duties of an ombudsperson.

An Ohio works first ombudsperson shall help Ohio works first applicants and participants resolve complaints the applicants and participants have about the administration of Ohio works first.

The department of job and family services shall maintain a toll-free telephone number an Ohio works first assistance group may call to obtain the telephone number of an Ohio works first ombudsperson.

Effective Date: 07-01-2000



Section 329.08 - [Repealed].

Effective Date: 10-27-1981



Section 329.09 - Moneys received considered appropriated for purposes for which received.

All moneys received by each county from the state, or from the federal government under the "Social Security Act," or any act of the congress amendatory of or in substitution for such act, for Ohio works first under Chapter 5107. of the Revised Code, the prevention, retention, and contingency program under Chapter 5108. of the Revised Code, or for any other welfare activity, shall be considered appropriated for the purposes for which such moneys were received.

Effective Date: 10-01-1997



Section 329.091 - [Repealed].

Effective Date: 05-08-1996



Section 329.10 - Property and records transferred to county department of job and family services.

All the property, records, files, and other documents and papers used in and necessary for the performance of the functions belonging to or in the possession of any board, agency, or department, the powers and duties of which are transferred to the county department of job and family services, and the proceeds of all tax levies in process of collection for the use of such boards, agencies, or departments shall be transferred to the county department of job and family services, when established. At the time the exercise of any powers and duties of any other board, agency, or department are transferred to the county department of job and family services, or to any other board, agency, or department, all the property, records, files, and other documents and papers, the unexpended balances of all current appropriations, and the unappropriated proceeds of all tax levies then in process of collection for the use of such board, agency, or department shall be deemed transferred to the board, agency, or department to which such duties have been transferred.

Effective Date: 07-01-2000



Section 329.11 - Individual development account definitions.

As used in sections 329.11 to 329.14 of the Revised Code:

(A) "Eligible education institution" means an institution described in 20 U.S.C. 1088(a)(1) or 1141(a), as amended, or an area vocational education school as defined in 20 U.S.C. 2471(4), as amended.

(B) "Federal poverty line" has the same meaning as in section 5104.01 of the Revised Code.

(C) "Fiduciary organization" means a nonprofit fundraising organization exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3).

(D) "Financial institution" includes a bank, trust company, savings and loan association, savings bank, or credit union authorized to do business under federal law or the laws of this state.

(E) "Funds available" means the amount available to a fiduciary organization for the purpose of matching funds deposited by program participants.

(F) "Individual development account" means a trust created or organized in the United States pursuant to an individual development account program established under section 329.12 of the Revised Code to enable an individual eligible to participate in the program to accumulate funds for the purposes specified in section 329.14 of the Revised Code.

(G) "Nonprofit microenterprise program" means a program under which loans and assistance are provided to low-income persons for the purpose of starting or operating a small business.

(H) "Postsecondary educational expenses" means both of the following:

(1) Tuition and fees required for the enrollment or attendance of a student at an eligible education institution;

(2) Fees, books, supplies, and equipment required for courses of instruction at an eligible education institution.

(I) "Qualified acquisition costs" means the costs associated with acquiring, constructing, or reconstructing a residence, including any ordinary or reasonable settlement, financing, or other closing costs.

(J) "Qualified business" means any business formed for a purpose for which persons lawfully may associate themselves.

(K) "Qualified business plan" means a plan that includes a description of services or goods to be sold, a marketing plan, and projected financial statements.

Effective Date: 10-01-1997



Section 329.12 - Establishing individual development account program.

(A) A county department of job and family services may establish an individual development account program for residents of the county. The program shall provide for establishment of accounts for participants and acceptance of contributions from individuals and entities, including the county department, to be used as matching funds for deposit in the accounts.

(B) A county department shall select a fiduciary organization to administer its individual development account program. In selecting a fiduciary organization, the department shall consider all of the following regarding the organization:

(1) Its ability to market the program to potential participants and matching fund contributors;

(2) Its ability to invest money in the accounts in a way that provides for return with minimal risk of loss;

(3) Its overall administrative capacity, including the ability to verify eligibility of individuals for participation in the program, prevent unauthorized use of matching contributions, and enforce any penalties for unauthorized uses that may be provided for by rule adopted by the director of job and family services under section 5101.971 of the Revised Code;

(4) Its ability to provide financial counseling to participants;

(5) Its affiliation with other activities designed to increase the independence of individuals and families through postsecondary education, home ownership, and business development;

(6) Any other factor the county department considers appropriate.

(C) At the time it commences the program and on the first day of each subsequent program year, the county department may make a grant to the fiduciary organization to pay all or part of the administrative costs of the program.

(D) The county department shall require the fiduciary organization to collect and maintain information regarding the program, including all of the following:

(1) The number of accounts established;

(2) The amount deposited by each participant and the amount matched by contributions;

(3) The uses of funds withdrawn from the account, including the number of participants who used funds for postsecondary educational expenses and the institutions attended, the number of personal residences purchased, and the number of participants who used funds for business capitalization;

(4) The demographics of program participants;

(5) The number of participants who withdrew from the program and the reasons for withdrawal.

(E) The county department shall prepare and file with the department of job and family services a semiannual report containing the information the director of job and family services requires by rule adopted under section 5101.971 of the Revised Code, with the first report being filed at the end of the six-month period following October 1, 1997.

Effective Date: 07-01-2000



Section 329.13 - Establishing individual development account.

A fiduciary organization may establish an individual development account only in a financial institution insured by the federal deposit insurance corporation or in accordance with section 1733.041 of the Revised Code.

Not later than the thirtieth day of January of each year, a fiduciary organization shall determine whether the amount it deposited into individual development accounts from contributions made by individuals or entities that are not corporations during the previous calendar year was less than fifty per cent of the funds available from contributions made by individuals or entities that are not corporations for that year. A fiduciary organization may not accept any additional contributions from individuals or entities that are not corporations for the purpose of matching funds deposited by program participants until it has deposited at least fifty per cent of the funds available from contributions made by individuals or entities that are not corporations for the previous calendar year into individual development accounts. Not later than the thirtieth day of January of the year following each fifth year after the effective date of this section, a fiduciary organization shall determine whether the amount it deposited into individual development accounts from contributions made by corporations during the previous five-year period was less than fifty per cent of the funds available from contributions made by corporations during that period. A fiduciary organization may not accept any additional contributions from corporations for the purpose of matching funds deposited by program participants until it has deposited at least fifty per cent of the funds available from contributions made by corporations for the previous five-year period into individual development accounts.

Effective Date: 10-01-1997



Section 329.14 - Eligibility to participate in individual development account program.

(A) An individual whose household income does not exceed two hundred per cent of the federal poverty line is eligible to participate in an individual development account program established by the county department of job and family services of the county in which the individual resides. An eligible individual seeking to be a participant in the program shall enter into an agreement with the fiduciary organization administering the program. The agreement shall specify the terms and conditions of uses of funds deposited, financial documentation required to be maintained by the participant, expectations and responsibilities of the participant, and services to be provided by the fiduciary organization.

(B) A participant may deposit earned income, as defined in 26 U.S.C. 911(d)(2), as amended, into the account. The fiduciary organization may deposit into the account an amount not exceeding four times the amount deposited by the participant except that a fiduciary organization may not, pursuant to an agreement with an employer, deposit an amount into an account held by a participant who is employed by the employer. An account may have no more than ten thousand dollars in it at any time.

(C) Notwithstanding eligibility requirements established in or pursuant to Chapter 5107., 5108., or 5111. of the Revised Code, to the extent permitted by federal statutes and regulations, money in an individual development account, including interest, is exempt from consideration in determining whether the participant or a member of the participant's assistance group is eligible for assistance under Chapter 5107., 5108., or 5111. of the Revised Code and the amount of assistance the participant or assistance group is eligible to receive.

(D)

(1) Except as provided in division (D)(2) of this section, an individual development account program participant may use money in the account only for the following purposes:

(a) Postsecondary educational expenses paid directly from the account to an eligible education institution or vendor;

(b) Qualified acquisition expenses of a principal residence, as defined in 26 U.S.C. 1034, as amended, paid directly from the account to the person or government entity to which the expenses are due;

(c) Qualified business capitalization expenses made in accordance with a qualified business plan that has been approved by a financial institution or by a nonprofit microenterprise program having demonstrated business expertise and paid directly from the account to the person to whom the expenses are due.

(2) A fiduciary organization shall permit a participant to withdraw money deposited by the participant if it is needed to deal with a personal emergency of the participant or a member of the participant's family or household. Withdrawal shall result in the loss of any matching funds in an amount equal to the amount of the withdrawal.

(3) Regardless of the reason for the withdrawal, a withdrawal from an individual development account may be made only with the approval of the fiduciary organization.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007



Section 329.19 - Identification card for assistance program administered by county department of job and family services.

Upon determining that a person or persons are eligible for benefits or services under any assistance program administered by the county department of job and family services, the county department may issue an identification card to the person or persons. The county department shall determine the card's material, design, and informational content, which may include a photograph, social security number, name, and signature, and shall prescribe the procedure by which it is issued.

In issuing identification cards under this section, the county department shall comply with any state or federal laws governing the issuance of the cards. All expenses incurred in issuing the cards shall be paid from funds available to the county department for administrative expenses.

Effective Date: 09-05-2001



Section 329.40 - Formation of joint county department of job and family services.

(A)

(1) The boards of county commissioners of any two or more counties , by entering into a written agreement, may form a joint county department of job and family services to perform the duties, provide the services, and operate the programs required under this chapter. The agreement shall be ratified by resolution of the board of county commissioners of each county that entered into the agreement. Each board of county commissioners that enters into an agreement shall give notice of the agreement to the Ohio department of job and family services at least ninety days before the agreement's effective date. The agreement shall take effect not earlier than the first day of the calendar quarter following the ninety-day notice period. The director of job and family services shall adopt, as an internal management rule under section 111.15 of the Revised Code, the form in which the notice shall be given.

(2) The boards of county commissioners of the counties forming a joint county department shall constitute, collectively, the board of directors of the joint county department of job and family services. On the effective date of the agreement, the board of directors shall take control of and manage the joint county department subject to this chapter and all other sections of the Revised Code that govern the authority and responsibilities of a single board of county commissioners in the operation of a single county department of job and family services.

(B)

(1) An agreement to establish a joint county department shall specify all of the following:

(a) The obligations of each board of county commissioners in operating the joint county department, including requiring each board to provide state, federal, and county funds to the operation of the joint county department and the schedule for provision of those funds;

(b) How and which facilities, equipment, and personnel will be shared;

(c) Procedures for the division of resources and obligations if one or more counties withdraw from the joint county department or the department ceases to exist;

(d) Any contributions of participating counties establishing the joint county department and the rights of those counties in lands or personal property, or rights or interests therein, contributed to or otherwise acquired by the joint county department.

(2) An agreement to establish a joint county department may set forth any or all of the following:

(a) Quality, timeliness, and other standards to be met by each county;

(b) Which family service programs and functions are to be included in the joint county department;

(c) Procedures for the operation of the board of directors, including procedures governing the frequency of meetings and the number of members of the board required to constitute a quorum to take action;

(d) Any other procedures or standards necessary for the joint county department to perform its duties and operate efficiently.

(C) An agreement may be amended by a majority vote of the board of directors of the joint county department, but no amendment shall divest a participating county of any right or interest in lands or personal property without its consent.

(D) Costs incurred in operating a joint county department shall be paid from a joint general fund created by the board of directors, except as may be otherwise provided in the agreement.

(E) A joint county department established under this section is a public office as defined in section 117.01 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.41 - Director; administrators; employees.

(A) The board of directors of a joint county department of job and family services formed under section 329.40 of the Revised Code shall appoint and fix the compensation of the director of the department. The director shall serve at the pleasure of the board of directors. Under the direction and control of the board, the director shall have full charge of the department as set forth in section 329.02 of the Revised Code for the director of a single county department of job and family services.

(B) The board of directors may appoint up to three administrators to oversee services provided by the joint county department. Administrators shall be in the unclassified service.

(C) Employees of a joint county department of job and family services shall be appointed by the director of the joint county department and, except as provided in this section, shall be in the classified service. The employees of a joint county department shall be considered county employees for the purposes of Chapter 124. of the Revised Code and other provisions of state law applicable to county employees. Instead of or in addition to appointing these employees, a board of directors may agree to use the employees of one or more of the counties that formed a joint county department in the service of the joint county department and to share in their compensation in any manner that may be agreed upon.

(D) Notwithstanding any other section of the Revised Code, if an employee's separation from county service occurs in connection with a county joining or withdrawing from a joint county department of job and family services, the board of county commissioners that initially appointed the employee shall have no obligation to pay any compensation with respect to unused vacation or sick leave accrued to the credit of the employee if the employee accepts employment with the joint county department or a withdrawing county. At the effective time of separation from county service, the joint county department or the withdrawing county, as the case may be, shall assume such unused vacation and sick leave accrued to the employee's credit.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.42 - Fiscal officer; treasurer.

The county auditor of the county with the largest population that formed a joint county department of job and family services under section 329.40 of the Revised Code shall serve as the fiscal officer of the joint county department, and the county treasurer of that county shall serve as the treasurer of the joint county department, unless the counties that formed the joint county department agree to appoint the county auditor and county treasurer of another county that formed the department. In either case, these county officers shall perform any applicable duties for the joint county department as each typically performs for the county of which the individual is an officer. The board of directors of the joint county department may pay to that county any amount agreed upon by the board of directors and the board of county commissioners of that county to reimburse the county for the costs that are properly allocable to the service of its officers as fiscal officer and treasurer of the joint county department.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.43 - Legal advisor; other legal counsel.

(A) The prosecuting attorney of the county with the largest population that formed a joint county department of job and family services under section 329.40 of the Revised Code shall serve as the legal advisor of the board of directors of the joint county department, unless the counties that formed the joint county department agree to appoint the prosecuting attorney of another county that formed the joint county department as legal advisor of the board. The board of directors may pay to the county of the prosecuting attorney who is the legal advisor of the board any amount agreed upon by the board of directors and the board of county commissioners of that county to reimburse that county for the costs that are properly allocable to the service of its prosecuting attorney as the legal advisor of the board of directors.

(B) The prosecuting attorney shall provide such services to the board of directors as are required or authorized to be provided to other county boards under Chapter 309. of the Revised Code.

(C)

(1) If the board of directors of a joint county department wishes to employ other legal counsel on an annual basis to serve as the board's legal advisor in place of the prosecuting attorney, the board may do so with the agreement of the prosecuting attorney. If the prosecuting attorney does not agree, the board of directors may apply to the court of common pleas of the county with the largest population that formed the joint county department for authority to employ other legal counsel on an annual basis.

(2) If the board of directors of a joint county department wishes to employ other legal counsel to represent or advise the board on a particular matter in place of the prosecuting attorney, the board may do so with the agreement of the prosecuting attorney. If the prosecuting attorney does not agree, the board of directors may apply to the court of common pleas of the county with the largest population that formed the joint county department for authority to employ other legal counsel for that particular matter.

(3) The prosecuting attorney who is the legal advisor of the board of directors shall be given notice of an application filed under division (C)(1) or (2) of this section and shall be afforded an opportunity to be heard. After the hearing, the court may authorize the board of directors to employ other legal counsel on an annual basis or for a particular matter only if it finds that the prosecuting attorney refuses or is unable to provide the legal services that the board requires. If the board of directors employs other legal counsel on an annual basis or for a particular matter, the board may not require the prosecuting attorney to provide legal advice, opinions, or other legal services during the period or to the extent that the board employs the other legal counsel.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.44 - Rights and powers of board.

(A) The board of directors of a joint county department of job and family services formed under section 329.40 of the Revised Code may acquire, by purchase or lease, real property, equipment, and systems to improve, maintain, or operate family service programs within the territory served by the joint county department. A board of county commissioners may acquire, within its county, real property or any estate, interest, or right therein, by appropriation or any other method, for use by the joint county department in connection with its provision of services. Appropriation proceedings shall be conducted in accordance with Chapter 163. of the Revised Code.

(B) A board of county commissioners that formed a joint county department may contribute lands or rights or interests therein, money, other personal property or rights or interests therein, or services to the joint county department. The board of county commissioners may issue bonds or bond anticipation notes of the county to pay the cost of acquiring real property and of constructing, modifying, or upgrading a facility to house employees of the joint county department. The board of directors of a joint county department may reimburse the county for the use of such a facility if it is required to do so under the agreement entered into under section 329.40 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.45 - Withdrawal from agreement.

(A)

(1) A board of county commissioners that has entered into an agreement under section 329.40 of the Revised Code establishing a joint county department of job and family services may adopt a resolution requesting to withdraw from the agreement . Upon adopting such a resolution, the board of county commissioners shall deliver a copy of the resolution to the board of directors of the joint county department. Upon receiving the resolution, the board of directors shall deliver written notice of the requested withdrawal to the boards of county commissioners of the other county or counties that formed the joint county department. Not later than thirty days after receiving the notice, each of those boards of county commissioners shall adopt a resolution either accepting the withdrawal or objecting to the withdrawal, and shall deliver a copy of the resolution to the board of directors.

(2) If any of the boards of county commissioners that formed a joint county department adopts a resolution objecting to the requested withdrawal, the board of directors shall deliver written notice of the objection to each other board of county commissioners of the counties that formed the joint county department, including the board of county commissioners of the county proposing withdrawal . Not later than thirty days after sending the notice, the board of directors shall hold a meeting to discuss the objection. After the meeting, the board of directors shall determine whether the county requesting withdrawal desires to proceed with the withdrawal and, if the county does, the board of directors shall accept the withdrawal. Not later than thirty days after the determination was made, the board of directors shall deliver written notice of the withdrawal to the boards of county commissioners that formed the joint county department and to the board of county commissioners that requested withdrawal, and shall commence the withdrawal process under this section.

(3) If all of the boards of county commissioners that formed a joint county department, except for the board of county commissioners requesting the withdrawal, each adopt a resolution accepting the withdrawal, the board of directors shall declare the withdrawal to be accepted. Not later than thirty days after the declaration, the board of directors shall deliver written notice of the withdrawal to all of the boards of county commissioners that formed the joint county department, including the board of county commissioners of the county requesting withdrawal, and shall commence the withdrawal process under this section.

(4) The board of directors shall give notice to the Ohio department of job and family services of the withdrawal of a county under this section at least ninety days before the withdrawal becomes final. The director of job and family services shall adopt, as an internal management rule under section 111.15 of the Revised Code, the form in which the notice shall be given.

(5) If a county requesting to withdraw decides to remain as a party to the agreement establishing a joint county department, the board of county commissioners of that county shall rescind its original resolution requesting withdrawal and shall deliver a copy of the rescission to the board of directors of the joint county department not later than thirty days after adopting the rescission.

(B) If a county withdraws from an agreement under this section, the board of directors shall ascertain, apportion, and order a division of the funds on hand, credits, and real and personal property of the joint county department, either in money or in kind, on an equitable basis between the joint county department and the withdrawing county according to the agreement entered into under section 329.40 of the Revised Code and consistent with any prior contributions of the withdrawing county to the joint county department. Any debt incurred individually shall remain the responsibility of that county, unless otherwise specified in the agreement establishing the joint county department.

(C) A withdrawal becomes final not earlier than the first day of the calendar quarter following the ninety-day notice period required by division (A)(4) of this section. On and after that day, the withdrawing county ceases to be a part of the joint county department, and its members of the board of directors shall cease to be members of that board.

(D) If the withdrawal of one or more counties would leave only one county participating in a joint county department, the board of directors shall ascertain, apportion, and order a final division of the funds on hand, credits, and real and personal property of the joint county department. On and after the day on which the latest withdrawal of a county becomes final, the joint county department is dissolved. When a joint county department is dissolved and any indebtedness remains unpaid, the boards of county commissioners that formed the joint county department shall pay the indebtedness of the joint county department in the amounts established by the agreement at the time the indebtedness was incurred.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.46 - Proposal for removal of another county.

(A) A board of county commissioners that formed a joint county department of job and family services under section 329.40 of the Revised Code, by adopting a resolution, may propose the removal of another county that formed the joint county department. The board of county commissioners shall send a copy of such a resolution to the board of directors of the joint county department. Not later than ten days after receiving the copy of the resolution, the board of directors shall send a copy of the resolution to each board of county commissioners that formed the joint county department, except the board of county commissioners proposing removal. Not later than thirty days after sending a copy of the resolution, the board of directors shall hold a hearing at which any county commissioner whose county formed the joint county department may present arguments for or against the removal. At the hearing, approval or disapproval of the removal shall be determined by a two-thirds vote of the county commissioners of the counties that formed the joint county department, with the exception of the county commissioners of the county proposed for removal.

(B) The board of directors of a joint county department of job and family services, by adopting a resolution by a majority vote of the members of the board, may propose removal of a county that formed the joint county department. Not later than ten days after adopting such a resolution, the board of directors shall send a copy of the resolution to the board of county commissioners of each county that formed the joint county department, including the board of county commissioners of the county proposed for removal. Not later than thirty days after sending the copy of the resolution, the board of directors shall hold a hearing at which any member of the board may present arguments for or against the removal. At this hearing, approval or disapproval of the resolution proposing removal shall be determined by a two-thirds vote of the members of the board of directors, with the exception of the board members who represent the county proposed for removal.

(C) If removal of a county is approved under this section, the board of directors shall give written notice of the approval to the Ohio department of job and family services at least ninety days before the removal takes effect. The director of job and family services shall adopt, as an internal management rule under section 111.15 of the Revised Code, the form in which the notice shall be given.

(D) Removal of a county under this section shall take effect not earlier than the first day of the calendar quarter following the ninety-day notice period required by division (C) of this section.

(E) If, at any time, the county proposed for removal under division (A) or (B) of this section notifies the board of directors, by a majority vote of that county's board of county commissioners, that it chooses to withdraw from the joint county department, the withdrawal procedure established under section 329.45 of the Revised Code shall be put immediately into motion.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.



Section 329.99 - [Repealed].

Effective Date: 10-01-1997






Chapter 330 - COUNTY WORKFORCE DEVELOPMENT SYSTEM

Section 330.01 - County workforce development system definitions.

As used in this chapter:

(A) "Private entity" means an entity other than a government entity.

(B) "Workforce development activity" has the same meaning as in section 6301.01 of the Revised Code.

Effective Date: 03-14-2000



Section 330.02 - Administering and enforcing workforce development activities.

A county that is eligible to be designated as a local workforce investment area pursuant to the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C.A. 2801, as amended, but does not request such designation, may administer and enforce workforce development activities in accordance with Chapter 6301. of the Revised Code. A county that elects to administer and enforce workforce development activities under Chapter 6301. of the Revised Code shall not operate as a local workforce investment area pursuant to the Workforce Investment Act.

Effective Date: 03-14-2000



Section 330.04 - Resolution establishing or designating workforce development agency to provide workforce development activities for county.

If, for the purpose of Chapter 6301. of the Revised Code, a county is the type of local area defined in division (A)(2) of section 6301.01 of the Revised Code, the board of county commissioners serving the county shall adopt a resolution establishing or designating a workforce development agency to provide workforce development activities for the county. The board shall adopt the resolution not later than July 1, 2000.

The board may establish or designate any of the following as the workforce development agency:

(A) The county department of job and family services;

(B) A separate agency under the direct control of the board and administered by an official appointed by the board;

(C) An entity serving the county on March 14, 2000, in a capacity similar to the capacity in which a workforce development agency is to serve the county on and after March 14, 2000;

(D) An entity located in or outside the county that provides workforce development activities in the county on March 14, 2000;

(E) Any private or government entity designated under section 307.981 of the Revised Code;

(F) A joint county department of job and family services established under section 329.40 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 03-14-2000



Section 330.05 - Contract with workforce development agency.

A board of county commissioners that has designated or established a workforce development agency for the county under section 330.04 of the Revised Code shall enter into a contract with the agency. The contract shall specify the workforce development activities the agency is to provide and establish standards, including performance standards, for the agency's operation. The contract also shall include any other provisions the board considers necessary.

Effective Date: 03-14-2000



Section 330.07 - Contract with government or private entity to enhance agency's administration or workforce development activities.

A board of county commissioners that has designated or established a workforce development agency for the county under section 330.04 of the Revised Code may contract with any government or private entity to enhance the agency's administration or the workforce development activities the agency provides. The entity with which the board contracts is not required to be located in the county the board serves.

Effective Date: 03-14-2000






Chapter 331 - COUNTY FACILITIES REVIEW BOARD

Section 331.01 - County facilities review board.

In each county there may be a county facilities review board. Each such board shall consist of six persons, not more than three of whom shall have the same political affiliations, appointed for the inspection of all charitable and correctional institutions supported in whole or in part from county or municipal corporation funds. Three of such appointees shall be women. If the judge of the probate court chooses to appoint a county facilities review board, he shall initially appoint six persons, two of whom shall be appointed for terms of three years, two for terms of two years, and two for terms of one year. The terms of office shall commence on the first day of May. Thereafter, within thirty days prior to the first day of May of each year, the judge shall appoint two persons for a term of three years, beginning upon the first day of May. The judge of the probate court may terminate or reconstitute the county facilities review board by an appropriate journal entry.

All vacancies in the board shall be filled in the manner provided by the original appointment, for the unexpired term only.

Effective Date: 09-04-1985



Section 331.02 - Appointment to board.

A certificate of appointment to the county facilities review board shall be issued to the persons appointed under section 331.01 of the Revised Code, and a copy, giving full names and addresses, shall be sent to the central office of the department of job and family services. No person shall be qualified to serve on the board who is in any manner officially connected with any charitable or correctional institution within the county supported wholly or partly at public expense.

Effective Date: 07-01-2000



Section 331.03 - Expenses of board.

The county facilities review board shall serve without compensation, but actual expenses incurred in the discharge of its duties, including the costs of printing its annual report required by division (A) of section 331.06 of the Revised Code, and actual necessary expense incurred by any member, to be selected by such board, in visiting any other charitable or correctional institution for the purpose of information, and in attendance upon any convention or meeting held within this state in the interest of and to deliberate upon charitable or correctional methods and work, to an amount not to exceed one thousand dollars in any year, shall be allowed by the board of county commissioners. The county auditor shall issue a warrant for such expense which shall be paid by the county treasurer, provided the judge of the probate court has issued a certificate that the members of the county facilities review board have satisfactorily performed their duties, as provided in sections 331.04 to 331.06 of the Revised Code.

Effective Date: 09-04-1985



Section 331.04 - Duties of board.

The county facilities review board, by personal visitation or otherwise, shall keep fully advised of the condition and management of all charitable or correctional institutions supported in whole or in part by county or municipal taxation, or which are under county or municipal control, and especially the county home, county jail, municipal prisons, and children's home. From time to time the county facilities review board shall recommend to the board of county commissioners and to other officials responsible for such institutions, such changes and additional provisions as the county facilities review board considers essential for the economical and efficient administration of the institutions. At least once in every three months each of such institutions shall be visited by the county facilities review board or a committee of its members. Failure in the performance of these duties on the part of any member of the county facilities review board for one year shall be sufficient cause for his removal by the judge of the probate court.

Effective Date: 09-04-1985



Section 331.05 - Judge may notify board before committing child to department of youth services.

The juvenile judge, whenever proceedings are instituted before him to commit a child to the department of youth services, may notify the county facilities review board of the pendency of such proceedings and such board shall thereupon attend and protect the interests of such child.

Effective Date: 09-04-1985



Section 331.06 - Annual report.

(A) Each year the county facilities review board shall prepare a full report of its proceedings during the year, with such recommendations as it considers advisable, file such report with the probate judge and the prosecuting attorney between the fifteenth day of November and the fifteenth day of December, forward a copy thereof to the central office of the department of job and family services, and send a copy of that part of the report concerning correctional institutions to the department of rehabilitation and correction.

(B) The probate judge may, in that judge's discretion, order the publication of a summary of the annual report in a newspaper of general circulation within the county. The cost of such publication shall be paid by the county.

Effective Date: 07-01-2000






Chapter 333 - IMPACT FACILITIES

Section 333.01 - Impact facilities definitions.

As used in this chapter:

(A) "County sales and use tax" means the tax levied by a county under division (A) of section 5739.021 or division (A) of section 5741.021 of the Revised Code that is returned or distributed to the county under section 5739.21 or 5741.03 of the Revised Code.

(B) "Impact facility" means a permanent structure, including all interior or exterior square footage used for educational or exhibition activities, that meets all of the following criteria:

(1) It is used for the sale of tangible personal property or services;

(2) At least ten per cent of the facility's total square footage is dedicated to educational or exhibition activities;

(3) At least fifty million dollars is invested in land, buildings, infrastructure, and equipment for the facility at the site of the facility over a period of not more than two years;

(4) An annualized average of at least one hundred fifty new full-time equivalent positions will be created and maintained at the facility;

(5) More than fifty per cent of the visitors to the facility are reasonably anticipated to live at least one hundred miles from the facility.

(C) "Qualifying investment" means a person's investment in land, buildings, infrastructure, and equipment for creating an impact facility.

(D) "Full-time equivalent positions" means the total number of hours worked at a facility in a work week, divided by forty hours per week.

Effective Date: 06-30-2006



Section 333.02 - Agreement with proposed builder for tax revenue sharing.

Before June 1, 2007, a board of county commissioners of a county that levies a county sales and use tax may enter into an agreement with any person that proposes to construct an impact facility in the county to provide payments to that person of up to seventy-five per cent of the county sales and use tax collected on each retail sale made by that person at the facility, for a term of up to ten years, or until the person's qualifying investment in the impact facility has been realized through the payments, whichever occurs first.

Effective Date: 06-30-2006; 2006 HB699 03-29-2007



Section 333.03 - Application to build facility - certification of compliance.

(A) A person seeking to enter into an agreement and obtain payments under section 333.02 of the Revised Code shall provide both of the following to the board of county commissioners:

(1) A certification by the person's chief financial officer, or the equivalent if that position does not exist, that the criteria listed in division (B) of section 333.01 of the Revised Code will be met; and

(2) An application on a form or in a format acceptable to the board that describes the proposed impact facility, including the projected level of investment in and new jobs to be created at the facility, the rationale used for determining that more than fifty per cent of the facility's visitors live at least one hundred miles from the facility, the types of activities to be conducted at the facility, the projected levels of sales to occur at the facility, a calculation of the facility's square footage that will be dedicated to educational or exhibition activities, and any other information the board of county commissioners reasonably requests about the expected operations of the facility.

(B) The board of county commissioners shall request the director of development to certify that the proposed facility meets the criteria for an impact facility listed in division (B) of section 333.01 of the Revised Code. The board of county commissioners may, but need not, make findings of fact that a proposed facility meets the criteria for an impact facility listed in division (B) of section 333.01 of the Revised Code before or after requesting the certification. If the director of development certifies a proposed facility as an impact facility under this section, and if the board makes such findings, the findings and certification are conclusive and not subject to reopening at any time.

Effective Date: 06-30-2006



Section 333.04 - Review of application - agreement with builder.

(A) After review of the items submitted under division (A) of section 333.03 of the Revised Code, and after receipt of the certification from the director of development under division (B) of that section, a board of county commissioners, before June 1, 2007, may enter into an agreement under section 333.02 of the Revised Code, provided that the board has determined all of the following:

(1) The proposed impact facility is economically sound;

(2) Construction of the proposed impact facility has not begun prior to the day the agreement is entered into;

(3) The impact facility will benefit the county by increasing employment opportunities and strengthening the local and regional economy; and

(4) Receiving payments from the board of county commissioners is a major factor in the person's decision to go forward with construction of the impact facility.

(B) An agreement entered into under this section shall include all of the following:

(1) A description of the impact facility that is the subject of the agreement, including the existing investment level, if any, the proposed amount of investments, the scheduled starting and completion dates for the facility, and the number and type of full-time equivalent positions to be created at the facility;

(2) The percentage of the county sales and use tax collected at the impact facility that will be used to make payments to the person entering into the agreement;

(3) The term of the payments and the first calendar quarter in which the person may apply for a payment under section 333.06 of the Revised Code;

(4) A requirement that the amount of payments made to the person during the term established under division (B)(3) of this section shall not exceed the person's qualifying investment, and that all payments cease when that amount is reached;

(5) A requirement that the person maintain operations at the impact facility for at least the term established under division (B)(3) of this section;

(6) A requirement that the person annually certify to the board of county commissioners, on or before a date established by the board in the agreement, the level of investment in, the number of employees and type of full-time equivalent positions at, and the amount of county sales and use tax collected and remitted to the tax commissioner or treasurer of state from sales made at, the facility;

(7) A provision stating that the creation of the proposed impact facility does not involve the relocation of more than ten full-time equivalent positions and two million dollars in taxable assets to the impact facility from another facility owned by the person, or a related member of the person, that is located in another political subdivision of this state, other than the political subdivision in which the impact facility is or will be located;

(8) A provision stating that the person will not relocate more than ten full-time equivalent positions and two million dollars in taxable assets to the impact facility from another facility in another political subdivision of this state during the term of the payments without the written approval of the director of development;

(9) A detailed explanation of how the person determined that more than fifty per cent of the visitors to the facility live at least one hundred miles from the facility.

(C) For purposes of this section, the transfer of a full-time equivalent position or taxable asset from another political subdivision in this state to the political subdivision in which the impact facility is or will be located shall be considered a relocation, unless the person refills the full-time equivalent position, or replaces the taxable asset with an asset of equal or greater taxable value, within six months after the transfer. The person may not receive a payment under this chapter for any year in which more than ten relocations occurred without the written consent of the board of county commissioners.

Effective Date: 06-30-2006; 2006 HB699 03-29-2007



Section 333.05 - Reduction of payments for noncompliance with agreement.

(A) If a person fails to meet or comply with any provision of an agreement entered into under section 333.02 of the Revised Code, the board of county commissioners may amend the agreement to reduce the percentage or term, or both, of the payments the person is entitled to receive under the agreement. The reduction shall commence in the calendar quarter immediately following the calendar quarter in which the board amends the agreement.

(B) A board of county commissioners shall submit to the department of development and to the tax commissioner a copy of each agreement entered into under section 333.02 of the Revised Code and any modifications to an agreement within thirty days after finalization or modification of the agreement.

Effective Date: 06-30-2006



Section 333.06 - Application of builder for payment.

(A) A person who has entered into an agreement with a board of county commissioners under section 333.02 of the Revised Code shall apply for payment with the county auditor on a form prescribed by the tax commissioner within sixty days after the end of each calendar quarter during which the agreement is in effect. Upon request of the county auditor, the tax commissioner shall provide to the county auditor the applicant's sales or use tax return information or any sales or use tax audit information, including information regarding state refunds of sales or use taxes, that the county auditor needs to determine the amount of the payment that should be made to the applicant.

(B) On receipt of an application for payment under this section and review of the applicant's agreement with the board of county commissioners, the county auditor shall determine the amount of the payment the applicant shall receive as follows:

(1) If the amount of the payment is not less than that claimed on the application, the county auditor shall certify the amount to the county treasurer, who shall make a payment to the applicant from the county sales and use tax revenues returned or distributed to the county under sections 5739.21 and 5741.03 of the Revised Code. Upon request of the board of county commissioners or the tax commissioner, the county auditor shall notify the board or the commissioner, or both, of the amount certified and the date the payment will be made.

(2) If the amount of the payment is less than that claimed on the application, the county auditor shall notify the applicant and provide to the applicant the reasons why the payment is less than that claimed. If the applicant disagrees with the amount of the payment, the applicant may file an appeal with the tax commissioner pursuant to, and within the time prescribed by, section 333.07 of the Revised Code. To assist in reviewing the amount under appeal, the county auditor shall provide to the tax commissioner any information the commissioner requests.

(C) A payment made under this section or under section 333.07 of the Revised Code shall not include interest. The amount of the payment shall be subject to adjustment by the county auditor, based on any refunds of the county sales and use tax that were made to the person arising from retail sales at the impact facility, including for calendar quarters in which such sales were made before the calendar quarter for which the person is requesting a payment under this section.

Effective Date: 06-30-2006



Section 333.07 - Appeal of reduced payment by builder to tax commissioner.

(A) An applicant who intends to file an appeal with the tax commissioner under division (B)(2) of section 333.06 of the Revised Code shall have sixty days from the date the county auditor mails the notice under that section, as shown by the United States postal service postmark, to file with the commissioner a notice of objection and to request a hearing. The notice of objection shall state the reasons why the applicant objects to the amount of the payment to be paid to the applicant by the county auditor.

(B)

(1) If an applicant who files an appeal with the tax commissioner under division (B)(2) of section 333.06 of the Revised Code does not file a notice of objection within the time limit prescribed under division (A) of this section, the tax commissioner shall take no further action and the county auditor's determination under section 333.06 of the Revised Code is final.

(2)

(a) If the applicant files a notice of objection and requests a hearing within the time limit prescribed by division (A) of this section, the tax commissioner shall assign a time and place for the hearing and notify the applicant of the time and place, but the commissioner may continue the hearing from time to time as necessary. After the hearing, the commissioner may make adjustments to the payment as the commissioner finds proper, and shall issue a final determination thereon.

(b) If the applicant files a notice of objection within the time limit prescribed by division (A) of this section and does not request a hearing, but provides additional information within the time limit prescribed by division (A) of this section, the tax commissioner shall review the information, may make adjustments to the payment as the commissioner finds proper, and shall issue a final determination thereon.

(C) The tax commissioner shall serve a copy of the commissioner's final determination under this section on the applicant that filed the appeal and on the county auditor, in the manner provided in section 5703.37 of the Revised Code. The final determination may be appealed by the applicant under section 5717.02 of the Revised Code.

(D) If applicable, the county auditor shall certify to the county treasurer any payment due to a person pursuant to the tax commissioner's final determination under this section, adjusted for any changes that were made to the amount of the payment as the result of the appeal.

Effective Date: 06-30-2006






Chapter 335 - CHILDREN'S HOMES [REPEALED]

Section 335.01 to 335.54 - 335.01 to 335.54

Effective Date: 09-14-1957






Chapter 337 - COUNTY HOMES [REPEALED]

Section 337.01 to 337.35, 337.99 - 337.01 to 337.35, 337.99

Effective Date: 09-14-1957






Chapter 339 - HOSPITALS

Section 339.01 - County acquisition or improvement of hospitals or outpatient health facility.

(A) As used in sections 339.01 to 339.17 of the Revised Code:

(1) "Hospital facilities" has the meaning given in section 140.01 of the Revised Code.

(2) "County hospital" includes all of the county hospital's branches and hospital facilities, wherever located.

(3) "Outpatient health facility" means a facility where medical care and preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services are provided to outpatients by or under the direction of a physician or dentist.

(B) A board of county commissioners may purchase, acquire, lease, appropriate, and construct a county hospital or hospital facilities thereof. After a county hospital or hospital facilities have been fully completed and sufficiently equipped for occupancy, any subsequent improvements, enlargements, or rebuilding of any such facility shall be made by the board of county hospital trustees or a hospital commission appointed pursuant to section 339.14 of the Revised Code.

(C)

(1) A board of county commissioners, board of county hospital trustees, or hospital commission may purchase, acquire, lease, appropriate, or construct an outpatient health facility in another county to serve as a branch of the county hospital. The outpatient health facility may include office space for physicians. The facility shall be operated pursuant to the law that regulates the operation of the county hospital.

(2) When a proposal to establish an outpatient health facility in another county is made by a board of hospital trustees or a hospital commission, all of the following apply:

(a) The board of county hospital trustees or hospital commission shall give written notice to its board of county commissioners and to the board of county commissioners of the county where the facility is to be located. The board of county commissioners where the facility is to be located, by resolution adopted within forty days after receipt of the notice, may object to the proposed facility. The resolution shall include an explanation of the objection and may make any recommendations the board considers necessary. The board shall send a copy of the resolution to the board of county hospital trustees or the hospital commission and to the board of county commissioners of the county that proposes to locate the facility in the other county.

(b) Except as provided in division (C)(2)(c) of this section, the board of county hospital trustees or the hospital commission may establish and operate the facility, unless the board of county commissioners of the county proposing to locate the facility in the other county, not later than twenty days after receiving a resolution of objection from the other county's board of county commissioners pursuant to division (C)(2)(a) of this section, adopts a resolution denying the trustees or commission the right to establish the facility.

(c) If a board of county commissioners provides a subsidy for uncompensated care to a board of county hospital trustees or hospital commission, the board of county hospital trustees or hospital commission may establish and operate the outpatient health facility only if that board of county commissioners approves the establishment of the facility.

(D) A county hospital may be designated as a monument to commemorate the services of the soldiers, sailors, marines, and pioneers of the county.

Effective Date: 10-26-1999; 03-30-2007



Section 339.02 - Board of county hospital trustees - qualifications.

(A) As used in this section, "area served by the hospital" means the geographic area, whether or not included within the county, from which a county hospital regularly draws patients.

(B) Unless a board of county hospital trustees for the county is in existence in accordance with this section, such board shall be created pursuant to this section after the board of county commissioners first determines by resolution to establish a county hospital. Copies of such resolution shall be certified to the probate judge of the county senior in point of service and to the judge, other than a probate judge, of the court of common pleas of the county senior in point of service. The board of county commissioners together with the probate judge of the county senior in point of service and the judge of the court of common pleas of the county senior in point of service shall, within ten days after such certification, appoint a board of county hospital trustees.

(C) In making appointments to a board of county hospital trustees, all of the following apply with respect to the individuals who may be appointed:

(1) Members shall be electors of the area served by the hospital, except that not more than two members may be electors of the area served by the hospital that is outside the county in which the hospital is located.

(2) In no case shall more than one-half of the members be independents or be members of any one political party.

(3) A physician may serve as a member, including a physician who is authorized to admit and treat patients at the hospital, except as follows:

(a) Not more than two physicians may serve as members at the same time;

(b) No physician who is employed by the hospital may serve as a member.

(D) A board of county hospital trustees shall be composed of six members, unless the board of county commissioners determines that the board of trustees can more effectively function with eight or ten members in which case there may be eight or ten members, as designated by the board of county commissioners.

(E) With respect to the initial appointment of members to a board of county hospital trustees, all of the following apply:

(1) When the board is composed of six members, their terms of office shall be one for one year, one for two years, one for three years, one for four years, one for five years, and one for six years from the first Monday of March thereafter.

(2) When the board is composed of eight members, their terms of office shall be one for one year, one for two years, two for three years, one for four years, one for five years, and two for six years from the first Monday of March thereafter.

(3) When the board is composed of ten members, their terms of office shall be two for one year, one for two years, two for three years, two for four years, one for five years, and two for six years from the first Monday of March thereafter.

(F) Except as provided in division (G)(2) of this section, all of the following apply with respect to vacancies on a board of county hospital trustees:

(1) Annually , on the first Monday of March, the board of county commissioners together with the probate judge of the county senior in point of service and the judge of the court of common pleas of the county senior in point of service shall appoint or reappoint for a term of six years a sufficient number of members to replace those members whose terms have expired.

(2) The appointing authority shall fill a vacancy not later than six months after the vacancy occurs. If the vacancy remains unfilled on that date, the remaining members of the board, by majority vote, shall appoint an individual to fill the vacancy.

(3) The appointing authority may fill a vacancy by seeking nominations from a selection committee consisting of one county commissioner designated by the board of county commissioners, the chair of the board of county hospital trustees, and the county hospital administrator. If nominations for filling a vacancy are sought from a selection committee, the committee shall nominate at least three individuals for the vacancy. The appointing authority may fill the vacancy by appointing one of the nominated individuals or by appointing another individual selected by the appointing authority.

(4) Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term.

(G)

(1) The board of county commissioners together with the probate judge senior in point of service and the judge of the court of common pleas senior in point of service in any county in which a board of county hospital trustees has been appointed may expand the number of members to eight or to ten. When the number of members is increased to eight, one shall be appointed for a three-year and one for a six-year term from the first Monday of March thereafter. When the number of members is increased from six to ten, the term for additional members shall be: one for one year, one for three years, one for four years, and one for six years from the first Monday of March thereafter. When the number of members is increased from eight to ten, the term for additional members shall be: one for one year and one for four years from the first Monday of March thereafter. Thereafter except as provided in division (G)(2) of this section, upon the expiration of the term of office of each member, the vacancy shall be filled in the manner specified in division (F) of this section.

(2) The board of county commissioners together with the probate judge senior in point of service and the judge of the court of common pleas senior in point of service may reduce the number of members of a board of county hospital trustees to eight or to six. The reduction shall occur on expiration of a member's term of office, at which time no appointment shall be made. While the board of county commissioners and the judges are in the process of reducing the number of members, the board of county hospital trustees may consist of nine or seven members for one year.

(H) Any member of a board of county hospital trustees may be removed from office by the appointing authority for neglect of duty, misconduct, or malfeasance in office. The member shall be informed in writing of the charges and afforded an opportunity for a hearing before the appointing authority. The appointing authority shall not remove a member from office for political reasons.

(I) The members of a board of county hospital trustees shall serve without compensation, but shall be allowed their necessary and reasonable expenses incurred in the performance of their duties, including the cost of their participation in any continuing education programs or developmental programs that the members consider necessary. Allowable expenses shall be paid out of the funds provided for the county hospital.

(J) The persons selected to be members of a board of county hospital trustees shall forthwith be notified, by mail, of their appointment. When a board is initially appointed, the notice shall state a time, not more than ten days later, when such board shall meet at the county seat of such county to organize. On the date stated, the board shall meet and organize.

(K) A board of county hospital trustees shall organize by electing one of its number as chairperson and such other officers as specified in the board's rules. Four members of a six-member board constitute a quorum, five members constitute a quorum of an eight-member board, and six members constitute a quorum of a ten-member board.

A board of county hospital trustees shall hold meetings at least once a month, shall adopt necessary rules of procedure, and shall keep a record of its proceedings and a strict account of all its receipts, disbursements, and expenditures. On completion of the construction and equipping of a county hospital , the board shall file such account with the board of county commissioners and make final settlement with the board of county commissioners for the construction and equipping of the hospital.

Effective Date: 03-09-1999; 03-30-2007



Section 339.021 - Designating county home as county hospital.

Whenever the building and facilities of a county home are suitable for use as a hospital, the board of county commissioners may designate said county home a county hospital. Thereafter, Chapter 339. of the Revised Code shall govern the operation of such facility, provided, that the members of the board of county commissioners or their designees shall serve ex officio as members of the board of trustees. The appointment of the board of trustees provided in section 339.02 of the Revised Code shall be made within thirty days after the board of county commissioners designates the facility a county hospital. All funds appropriated to the county home, and the proceeds of all tax levies and bond issues for the use and benefit of the county home, may be expended for the county hospital. Whenever additional tax levies or bond issues are not required for the purchase, appropriation, construction, enlargement, improvement, or rebuilding of a county hospital at the time the board of county commissioners designates the facility a county hospital, the tax levy or bond issue required by sections 339.01 and 339.02 of the Revised Code may be dispensed with.

Effective Date: 11-15-1991



Section 339.03 - Board of county hospital trustees - powers and duties.

The board of county hospital trustees shall have complete charge of the selection and purchase or lease of a site or sites for a county hospital, taking title or leasehold interest to such site or sites in the name of the county, the selection of plans and specifications, the determination and erection of all necessary buildings on such site or sites, and of the selection and installation of all necessary and proper furniture, fixtures, and equipment.

The board of county hospital trustees may make capital improvements, including the purchase of equipment and vehicles, and may finance such improvements through hospital revenues or other hospital funds.

The board of county hospital trustees may issue revenue obligations, pursuant to section 140.06 or 339.15 of the Revised Code, or revenue bonds pursuant to section 133.08 of the Revised Code.

The board of county hospital trustees may construct an addition to the county hospital, acquire an existing structure for the purpose of leasing office space to local physicians, or lease real property to any person to construct facilities for providing medical services other than inpatient hospital services if the board of county hospital trustees determines that such purpose is reasonably related to the proper operation of the county hospital.

Effective Date: 10-26-1999; 03-30-2007



Section 339.04 - County hospital building fund.

Notwithstanding section 135.351 of the Revised Code, all funds, including any and all interest income, arising from a special tax levy or general obligation bond issue for the purchase, appropriation, or construction of a county hospital, and contributions thereto, shall be placed in the county treasury to the credit of a fund to be known as the "county hospital building fund." Such fund shall be paid out on the order of the board of county hospital trustees, certified by the chairman of the board.

Effective Date: 10-04-1984



Section 339.05 - Adopting bidding procedures and purchasing policies for services, supplies and equipment.

A board of county hospital trustees may adopt, annually, bidding procedures and purchasing policies for services provided through a joint purchasing arrangement sponsored by a nonprofit organization, and for supplies and equipment, that are routinely used in the operation of the hospital and that cost in excess of the amount specified in section 307.86 of the Revised Code as the amount above which purchases must be competitively bid. If a board of county hospital trustees adopts those policies and procedures, and if the board of county commissioners approves them, the board of county hospital trustees may follow those policies and procedures in lieu of following the competitive bidding procedures of sections 307.86 to 307.92 of the Revised Code.

Effective Date: 09-05-2001



Section 339.06 - Powers and duties of board of county hospital trustees.

(A) The board of county hospital trustees, upon completion of construction or leasing and equipping of a county hospital, shall assume and continue the operation of the hospital.

(B) The board of county hospital trustees shall have the entire management and control of the county hospital. The board shall establish such rules for the hospital's government and the admission of persons as are expedient.

(C) The board of county hospital trustees has control of the property of the county hospital, including management and disposal of surplus property other than real estate or an interest in real estate.

(D) With respect to the use of funds by the board of county hospital trustees and its accounting for the use of funds, all of the following apply:

(1) The board of county hospital trustees has control of all funds used in the county hospital's operation, including moneys received from the operation of the hospital, moneys appropriated for its operation by the board of county commissioners, and moneys resulting from special levies submitted by the board of county commissioners as provided for in section 5705.22 of the Revised Code.

(2) Of the funds used in the county hospital's operation, all or part of any amount determined not to be necessary to meet current demands on the hospital may be invested by the board of county hospital trustees or its designee in any classifications of securities and obligations eligible for deposit or investment of county moneys pursuant to section 135.35 of the Revised Code, subject to the approval of the board's written investment policy by the county investment advisory committee established pursuant to section 135.341 of the Revised Code.

(3) Annually , not later than sixty days before the end of the fiscal year used by the county hospital, the board of county hospital trustees shall submit its proposed budget for the ensuing fiscal year to the board of county commissioners for that board's review. The board of county commissioners shall review and approve the proposed budget by the first day of the fiscal year to which the budget applies. If the board of county commissioners has not approved the budget by the first day of the fiscal year to which the budget applies, the budget is deemed to have been approved by the board on the first day of that fiscal year.

(4) The board of county hospital trustees shall not expend funds received from taxes collected pursuant to any tax levied under section 5705.22 of the Revised Code or the amount appropriated to the county hospital by the board of county commissioners in the annual appropriation measure for the county until its budget for the applicable fiscal year is approved in accordance with division (C)(3) of this section. At any time the amount received from those sources differs from the amount shown in the approved budget, the board of county commissioners may require the board of county hospital trustees to revise the county hospital budget accordingly.

(5) Funds under the control of the board of county hospital trustees may be disbursed by the board , consistent with the approved budget, for the uses and purposes of the county hospital; for the replacement of necessary equipment; for the acquisition, leasing, or construction of permanent improvements to county hospital property; or for making a donation authorized by division (E) of this section. Each disbursement of funds shall be made on a voucher signed by signatories designated and approved by the board of county hospital trustees.

(6) The head of a board of county hospital trustees is not required to file an estimate of contemplated revenue and expenditures for the ensuing fiscal year under section 5705.28 of the Revised Code unless the board of county commissioners levies a tax for the county hospital, or such a tax is proposed, or the board of county hospital trustees desires that the board of county commissioners make an appropriation to the county hospital for the ensuing fiscal year.

(7) All moneys appropriated by the board of county commissioners or from special levies by the board of county commissioners for the operation of the hospital, when collected shall be paid to the board of county hospital trustees on a warrant of the county auditor and approved by the board of county commissioners.

(8) The board of county hospital trustees shall provide for the conduct of an annual financial audit of the county hospital. Not later than thirty days after it receives the final report of an annual financial audit, the board shall file a copy of the report with the board of county commissioners .

(E) For the public purpose of improving the health, safety, and general welfare of the community, the board of county hospital trustees may donate to a nonprofit entity any of the following:

(1) Moneys and other financial assets determined not to be necessary to meet current demands on the hospital;

(2) Surplus hospital property, including supplies, equipment, office facilities, and other property that is not real estate or an interest in real estate;

(3) Services rendered by the hospital.

(F)

(1) For purposes of division (F)(2) of this section:

(a) "Bank" has the same meaning as in section 1101.01 of the Revised Code.

(b) "Savings and loan association" has the same meaning as in section 1151.01 of the Revised Code.

(c) "Savings bank" has the same meaning as in section 1161.01 of the Revised Code.

(2) The board of county hospital trustees may enter into a contract for a secured line of credit with a bank, savings and loan association, or savings bank if the contract meets all of the following requirements:

(a) The term of the contract does not exceed one year, except that the contract may provide for the automatic renewal of the contract for up to four additional one-year periods if, on the date of automatic renewal, the aggregate outstanding draws remaining unpaid under the secured line of credit do not exceed fifty per cent of the maximum amount that can be drawn under the secured line of credit.

(b) The contract provides that the bank, savings and loan association, or savings bank shall not commence a civil action against the board of county commissioners, any member of the board, or the county to recover the principal, interest, or any charges or other amounts that remain outstanding on the secured line of credit at the time of any default by the board of county hospital trustees.

(c) The contract provides that no assets other than those of the county hospital can be used to secure the line of credit.

(d) The terms and conditions of the contract comply with all state and federal statutes and rules governing the extension of a secured line of credit.

(3) Any obligation incurred by a board of county hospital trustees under division (F)(2) of this section is an obligation of that board only and not a general obligation of the board of county commissioners or the county within the meaning of division (Q) of section 133.01 of the Revised Code.

(4) Notwithstanding anything to the contrary in the Revised Code, the board of county hospital trustees may secure the line of credit authorized under division (F)(2) of this section by the grant of a security interest in any part or all of its tangible personal property and intangible personal property, including its deposit accounts, accounts receivable, or both.

(5) No board of county hospital trustees shall at any time have more than one secured line of credit under division (F)(2) of this section.

(G) The board of county hospital trustees shall establish a schedule of charges for all services and treatment rendered by the county hospital. It may provide for the free treatment in the hospital of soldiers, sailors, and marines of the county, under such conditions and rules as it prescribes.

(H) The board of county hospital trustees may designate the amounts and forms of insurance protection to be provided, and the board of county commissioners shall assist in obtaining such protection. The expense of providing the protection shall be paid from hospital operating funds.

(I) The board of county hospital trustees may authorize a county hospital and each of its units, hospital board members, designated hospital employees, and medical staff members to be a member of and maintain membership in any local, state, or national group or association organized and operated for the promotion of the public health and welfare or advancement of the efficiency of hospital administration and in connection therewith to use tax funds for the payment of dues and fees and related expenses but nothing in this section prohibits the board from using receipts from hospital operation, other than tax funds, for the payment of such dues and fees.

(J) The following apply to the board of county hospital trustees in relation to its employees and the employees of the county hospital:

(1) The board shall adopt the wage and salary schedule for employees.

(2) The board may employ the hospital's administrator pursuant to section 339.07 of the Revised Code, and the administrator may employ individuals for the hospital in accordance with that section.

(3) The board may employ assistants as necessary to perform its clerical work, superintend properly the construction of the county hospital, and pay the hospital's expenses. Such employees may be paid from funds provided for the county hospital.

(4) The board may hire, by contract or as salaried employees, such management consultants, accountants, attorneys, engineers, architects, construction managers, and other professional advisors as it determines are necessary and desirable to assist in the management of the programs and operation of the county hospital. Such professional advisors may be paid from county hospital operating funds.

(5) Notwithstanding section 325.19 of the Revised Code, the board may grant to employees any fringe benefits the board determines to be customary and usual in the nonprofit hospital field in its community, including, but not limited to:

(a) Additional vacation leave with full pay for full-time employees, including full-time hourly rate employees, after service of one year;

(b) Vacation leave and holiday pay for part-time employees on a pro rata basis;

(c) Leave with full pay due to death in the employee's immediate family, which shall not be deducted from the employee's accumulated sick leave;

(d) Premium pay for working on holidays listed in section 325.19 of the Revised Code;

(e) Moving expenses for new employees;

(f) Discounts on hospital supplies and services.

(6) The board may provide holiday leave by observing Martin Luther King day, Washington-Lincoln day, Columbus day, and Veterans' day on days other than those specified in section 1.14 of the Revised Code.

(7) The board may grant to employees the insurance benefits authorized by section 339.16 of the Revised Code.

(8) Notwithstanding section 325.19 of the Revised Code, the board may grant to employees, including hourly rate employees, such personal holidays as the board determines to be customary and usual in the hospital field in its community.

(9) The board may provide employee recognition awards and hold employee recognition dinners.

(10) The board may grant to employees the recruitment and retention benefits specified under division (K) of this section.

(K) Notwithstanding sections 325.191 and 325.20 of the Revised Code, the board of county hospital trustees may provide, without the prior authorization of the board of county commissioners, scholarships for education in the health care professions, tuition reimbursement, and other staff development programs to enhance the skills of health care professionals for the purpose of recruiting or retaining qualified employees.

The board of county hospital trustees may pay reasonable expenses for recruiting or retaining physicians and other appropriate health care practitioners.

(L) The board of county hospital trustees may retain counsel and institute legal action in its own name for the collection of delinquent accounts. The board may also employ any other lawful means for the collection of delinquent accounts.

Effective Date: 10-26-1999; 04-29-2005; 03-30-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 339.07 - Duties of administrator.

(A) The board of county hospital trustees shall provide for the administration of the county hospital by directly employing a hospital administrator or by entering into a contract for the management of the hospital under which an administrator is provided. When an administrator is employed directly, the board shall adopt a job description delineating the administrator's powers and duties and the board may pay the administrator's salary and other benefits from funds provided for the hospital.

(B) During the construction and equipping of the hospital, the administrator shall act in an advisory capacity to the board of county hospital trustees. After the hospital is completed, the administrator shall serve as the chief executive officer and shall carry out the administration of the county hospital according to the policies set forth by the board.

The administrator shall administer the county hospital, make reports, and take any other action that the administrator determines is necessary for the operation of the hospital.

At the end of each fiscal year, the administrator shall submit to the board a complete financial statement showing the receipts, revenues, and expenditures in detail for the entire fiscal year.

The administrator shall ensure that the hospital has such physicians, nurses, and other employees as are necessary for the proper care, control, and management of the county hospital and its patients. The physicians, nurses, and other employees may be suspended or removed by the administrator at any time the welfare of the hospital warrants suspension or removal. The administrator may obtain physicians, nurses, and other employees by direct employment, entering into contracts, or granting authority to practice in the hospital. Persons employed directly shall be in the unclassified civil service, pursuant to section 124.11 of the Revised Code.

Effective Date: 10-26-1999

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 339.08 - Hospital trust fund.

The board of county hospital trustees may receive any gift, bequest, or devise of real or personal property in trust for the erection, improvement, or support of the county hospital, and administer the said property and the proceeds thereof in the manner required by law or the instrument creating such trust. Before receiving such trust property, the board shall give additional bond in such amount as the board of county commissioners or a court requires.

Any corporation or association holding property in trust for the erection, improvement, or support of a county hospital may make application to the court of common pleas of such county for permission to resign from and relinquish the obligations of such trust. The court shall set a time for a hearing, and give notice of the hearing to the donors, if living, and to the next of kin of deceased donors, residing within the state, and notice shall also be given by publication in a newspaper published in and of general circulation within the county for three consecutive weeks. Upon hearing, with consent of the board of county hospital trustees and upon its giving such additional bond as is ordered, the court may authorize said trust property to be delivered over to said board of county hospital trustees as successor trustees. Upon delivering said trust property and making a full accounting of the administration of it to the satisfaction of the court, the former board may be discharged and any bonds or obligations for performance of its duties as such board shall be canceled.

All money held in trust by the board shall be kept in a separate fund to be known as "the hospital trust fund." The board of county hospital trustees shall make a complete report of its administration of all property and funds held in trust to the board of county commissioners with its annual report of operation of the hospital.

Effective Date: 11-15-1991



Section 339.09 - Hospital may be leased.

When the county hospital has been fully completed and sufficiently equipped for occupancy, in lieu of sections 339.06 to 339.08 of the Revised Code, the board of county commissioners of any county, on adoption of a resolution under section 339.091 of the Revised Code , may, upon such terms as are agreed upon between the board and a constituted and empowered nonsectarian Ohio corporation, organized for charitable purposes and not for profit, a majority of whose members reside in the county, enter into an agreement to lease for use as a hospital or hospital facilities, the lands, the buildings, and equipment of any hospital owned by said county. Such lease may be from year to year or may provide for a term of not more than thirty years and may provide that such board has the option to renew such lease at the expiration thereof for a further term of not more than thirty years upon such terms as are provided for in such lease. In the event that said nonprofit corporation fails to faithfully and efficiently administer, maintain, and operate such hospital as a public hospital, admitting patients without regard to race, creed, or color, then, after an opportunity is given to be heard upon written charges, said agreement shall terminate and the control and management of said hospital, together with all additions, improvements, and equipment, shall revert to and become the property of the county to be operated as provided by law.

Effective Date: 11-15-1991; 03-30-2007



Section 339.091 - Approval of agreement for operation of county hospital by electors.

Before the board of county commissioners, board of county hospital trustees, or county hospital commission may enter into an initial agreement for the acquisition, operation, or lease under section 140.03, 140.05, 339.09, or 339.14 of the Revised Code of a county hospital operated by a board of county hospital trustees under section 339.06 of the Revised Code, the board of county commissioners shall review the agreement. If it finds that the agreement will meet the needs of the residents of the county for hospital service, the board of county commissioners may adopt a resolution authorizing the board of county commissioners, board of county hospital trustees, or county hospital commission to enter into the agreement. On adoption of the resolution, the board of county commissioners, board of county hospital trustees, or county hospital commission may enter into the agreement.

The requirements of this section do not apply to an agreement if one or more hospitals classified as general hospitals by the director of health under section 3701.07 of the Revised Code are operating in the same county as the county hospital.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1991; 03-30-2007



Section 339.092 - [Repealed].

Effective Date: 03-30-2007



Section 339.10 - [Repealed].

Effective Date: 10-04-1984



Section 339.11 - Contract by board of county commissioners for care of indigent sick and disabled persons.

The board of county commissioners may enter into an agreement with one or more corporations or associations organized for charitable purposes or for the purpose of maintaining and operating a hospital in any county in which such hospital has been established, for the care of the indigent sick and disabled, including indigent persons receiving the tuberculosis treatment specified in section 339.73 of the Revised Code. The document used to verify the agreement shall specify the terms that have been agreed upon by the board and such corporations or associations. Such board shall provide for the payment of the amount agreed upon in one payment, or installments, or so much from year to year as the parties stipulate. This section does not authorize the payment of public funds to a sectarian institution, except when the payment is made pursuant to sections 339.71 to 339.89 of the Revised Code. The board may employ the necessary and properly qualified employees to assist it in carrying out all responsibilities devolving upon such board by reason of any agreement entered into in accordance with this section.

Effective Date: 10-10-2000



Section 339.12 - Agreement for acquiring general hospital from municipality.

The board of county commissioners may, upon such terms as are agreed upon between such board and the legislative authority of the municipal corporation, lease, acquire, operate, and maintain, as and for a county hospital, the lands, buildings, and equipment of a general hospital owned by any such municipal corporation in the county. The terms of such agreement may provide that operation and maintenance of said hospital shall be under the direction and control of a public university having a college of medicine and located within the county. For such purposes the board may expend any available funds belonging to the county, except the proceeds of a special tax, loan, or bond issue.

Effective Date: 11-15-1991



Section 339.13 - Ratification of former acts.

If the board of county commissioners has, prior to June 18, 1925, leased the lands, buildings, and equipment of any such general hospital as provided by section 339.12 of the Revised Code, as and for a county hospital, and has expended money or funds to operate and maintain the hospital, such acts and expenditures of the board may be ratified and confirmed by resolution of the board, by and with the consent of the municipal corporation owning such general hospital. When such acts and expenditures have been so ratified and confirmed, all previous proceedings in connection therewith are valid and binding.

Effective Date: 10-01-1953



Section 339.14 - County hospital commission.

(A) Upon application to the board of county commissioners by an Ohio corporation or corporations, organized for charitable hospital purposes and not for profit, in this section called participating hospital corporations, the board of county commissioners may, after a determination that the preservation of the public health requires additional hospital facilities in the county, appoint a hospital commission of not less than three members, in this section called the county hospital commission. Not less than three members of such commission shall be appointed to represent the public, and there shall be appointed to the commission one additional member for each participating hospital corporation, and there may be appointed to the commission one additional member for each nonparticipating charitable hospital corporation in the county and one or more members for any joint township hospital district participating under an agreement pursuant to section 513.081 of the Revised Code. All members representing the county and hospital corporations shall be electors of the county. All members shall serve without compensation. Of the first three public members appointed to the commission one shall be appointed for a term of two years, one for a term of four years, and one for a term of six years. Thereafter, such public members shall be appointed for a term of six years as shall be any additional public members. Members representing participating and nonparticipating hospital corporations shall be appointed for a term of six years. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term.

(B) The county hospital commission after consultation with participating hospital corporations and agreement as to their respective needs and the needs of the public of the county for hospital service may, with the consent of the board of county commissioners, accept conveyances of real estate and interests in real estate, situated within the county, from any person and may, on adoption of a resolution by the board of county commissioners pursuant to section 339.091 of the Revised Code , enter into an agreement before or after such conveyance with such person or with one or more Ohio corporations organized for charitable hospital purposes or nonprofit corporation organized to provide services to corporations organized for charitable hospital purposes, to lease to such corporation or corporations upon such terms as may be agreed upon such real estate together with improvements thereof and buildings thereafter constructed thereon and furniture, fixtures, and equipment therein for use as a general hospital or a hospital facility, the lease shall be for a period not to exceed fifty years, renewable for a like term and may contain provisions for the sale of such property to the lessee upon the unanimous consent of the board of county commissioners for a purchase price representing not less than the actual cost to the county, less depreciation, computed at the rate customarily applied to similar structures; or such general hospital or hospital facilities may be leased pursuant to and upon terms as provided pursuant to section 140.05 of the Revised Code, or the commission may enter into agreements with respect thereto as provided in section 140.03 of the Revised Code, notwithstanding other provisions of this section.

(C) If the land conveyed under division (B) of this section is adjacent to an existing hospital, the county hospital commission may, at the time of the acceptance of the conveyance or the leasing of the proposed hospital facilities, enter into an agreement with the owner of such existing hospital for the use of common walls in the construction of the county hospital, or hospital facilities or rights and interests may be acquired as provided in division (F) of section 140.05 of the Revised Code.

(D) The county hospital commission may take all steps necessary for the acquisition or construction, equipment, enlarging, rebuilding, or other improvement, of hospital facilities and may request the board of county commissioners to submit to the electors of the county, in the manner provided in Chapter 133. of the Revised Code, a bond issue to cover the costs of hospital facilities, as defined in section 140.01 of the Revised Code.

(E) If a bond issue provided for above is approved by the vote of a majority of the electors voting on the issue, the board of elections for such county shall certify the results of such election as provided in section 133.18 of the Revised Code, and the board of county commissioners shall proceed with the authorization and issuance of the bonds or notes in anticipation thereof, in the manner provided in Chapter 133. of the Revised Code for the issuance of bonds and notes by boards of county commissioners.

(F) The county hospital commission shall take title in the name of the county to any land conveyed pursuant to this section, and shall have final approval of all plans and specifications for the erection and equipping of the hospital facilities contemplated in this section. The commission may employ architects and such other assistants as may be required in the construction, including supervision, and pay the expenses thereof out of the funds provided for such hospital facilities.

(G) All funds arising from a bond issue pursuant to this section shall be placed in the county treasury to the credit of a fund to be known as the "county hospital facility fund." Such fund shall be paid out on the order of the county hospital commission, certified by the chairperson or vice-chairperson and secretary or assistant secretary of the commission.

(H) Before making a contract for the expenditure of money on any structure in excess of one thousand dollars, the county hospital commission shall advertise for bids in accordance with section 307.87 of the Revised Code and shall cause plans, specifications, and detailed drawings to be distributed among the bidders.

(I) The county hospital commission has continuing jurisdiction of the hospital facilities constructed under this section provided that the lessee corporation shall be solely responsible for the administration, maintenance, and operation of the leased facilities including the selection of personnel. In the event the lessee corporation fails to administer, maintain, and operate the leased hospital facilities as a public general hospital or hospital facility, in accordance with the terms of the agreement, admitting patients without regard to race, creed, or color, then, after an opportunity is given by the county hospital commission to be heard on written charges, the lease shall be terminated by the county hospital commission, with the consent of the board of county commissioners, and the control and management of the hospital facilities together with all additions and equipment shall revert to the county to be operated as provided by law.

(J) The hospital facilities, including furniture, fixtures, and equipment therein, constructed under this section are exempt from taxation.

(K) Upon request of the county hospital commission, the board of county commissioners may issue unvoted bonds or notes in anticipation thereof in the manner provided in Chapter 133. of the Revised Code to pay costs of hospital facilities as defined in section 140.01 of the Revised Code. The bonds and notes authorized by this division shall be issuable only after there has been entered into a lease, pursuant to this section or section 140.05 of the Revised Code, of the hospital facilities to be financed thereby providing for rental payments which, together with rentals payable under any prior lease available therefor, shall be at least sufficient, as to amounts and times of payment, to provide funds necessary to cover interest charges on all bonds authorized under this division and to provide a sufficient amount for retirement or sinking fund to retire such bonds as they become due. Such bonds and notes shall not be considered in ascertaining the limitations on net indebtedness of section 133.07 of the Revised Code. No amendment of such lease shall have the effect of reducing the rental payments below the amount required to meet such interest and bond retirement requirements.

Effective Date: 11-15-1991; 03-30-2007



Section 339.15 - Issuing revenue obligations.

The hospital commission of any county or the board of county hospital trustees established pursuant to section 339.02 of the Revised Code may issue revenue obligations of the county pursuant to section 140.06 of the Revised Code.

Effective Date: 10-04-1984



Section 339.16 - Fringe benefits for county hospital employees.

(A) A board of trustees of any county hospital may contract for, purchase, or otherwise procure on behalf of any or all of its employees, the employees of the hospital, or such employees and their immediate dependents the following types of fringe benefits:

(1) Group or individual insurance contracts which may include life, sickness, accident, disability, annuities, endowment, health, medical expense, hospital, dental, surgical and related coverage or any combination thereof;

(2) Group or individual contracts with health insuring corporations or other providers of professional services, care, or benefits duly authorized to do business in this state.

(B) A board of trustees of any county hospital may contract for, purchase, or otherwise procure insurance contracts which provide protection for the trustees, the board's employees, and the employees of the hospital against liability, including professional liability, provided that this section or any insurance contract issued pursuant to this section shall not be construed as a waiver of or in any manner affect the immunity of the hospital or county.

(C) All or any portion of the cost, premium, fees, or charges for the insurance benefits specified in divisions (A) and (B) of this section may be paid in such manner or combination of manners as the board of trustees may determine, including direct payment by an employee, and, if authorized in writing by an employee, by the board of trustees with moneys made available by deduction from or reduction in salary or wages or by the foregoing of a salary or wage increase.

Notwithstanding sections 3917.01 and 3917.06 of the Revised Code, the board of trustees may purchase group life insurance authorized by this section by reason of payment of premiums therefor by the board of trustees from its funds, and such group life insurance may be issued and purchased if otherwise consistent with sections 3917.01 to 3917.06 of the Revised Code.

Effective Date: 10-10-2000; 03-30-2007



Section 339.17 - Alternative statutory requirements.

(A) Sections 140.03 and 140.05 of the Revised Code are alternatives to sections 339.02 to 339.13 of the Revised Code. Sections 339.02 to 339.14 of the Revised Code are not applicable with respect to hospital facilities and services provided for under leases or agreements entered into pursuant to section 140.03 or 140.05 of the Revised Code, except to the extent made applicable by section 140.03 or 140.05 of the Revised Code and the leases and agreements made thereunder.

(B) Notwithstanding division (A) of this section, the requirements of section 339.091 of the Revised Code apply to an initial agreement with a board of county commissioners, board of county hospital trustees, or county hospital commission for the acquisition, operation, or lease of a county hospital operated by a board of county hospital trustees under section 339.06 of the Revised Code, entered into pursuant to section 140.03 or 140.05 of the Revised Code, but not to any amendment or renewal of such agreement.

Effective Date: 10-10-2000; 03-30-2007



Section 339.19 - Continued existence and operation of certain county tuberculosis hospitals.

Notwithstanding the amendment of sections 339.38, 339.39, 339.42, and 339.43 of the Revised Code, the repeal of sections 339.20, 339.21, 339.22, 339.23, 339.231, 339.24, 339.25, 339.26, 339.27, 339.28, 339.29, 339.30, 339.31, 339.32, 339.33, 339.34, 339.35, 339.36, 339.37, 339.40, 339.41, 339.45, 339.46, and 339.99 of the Revised Code, and any other changes made by Substitute Senate Bill No. 173 of the 123rd general assembly relative to the establishment, maintenance, and operation of a county tuberculosis hospital, a county tuberculosis hospital that was operating under those sections on the effective date of that act, October 10, 2000, may continue to exist and operate on and after that date as though the provisions of those sections were neither amended nor repealed and had remained in full force and effect.

Effective Date: 06-29-2001



Section 339.20 to 339.37 - [Repealed].

Effective Date: 10-10-2000



Section 339.38, 339.39 - Amended and Renumbered RC 339.75, 339.76.

Effective Date: 10-10-2000



Section 339.40, 339.41 - [Repealed].

Effective Date: 10-10-2000



Section 339.42, 339.43 - Amended and Renumbered RC 339.74, 339.77.

Effective Date: 10-10-2000



Section 339.44 - [Repealed].

Effective Date: 11-16-1973



Section 339.45 to 339.47 - [Repealed].

Effective Date: 10-10-2000



Section 339.50 to 339.64 - [Repealed].

Effective Date: 10-10-2000



Section 339.65 - [Repealed].

Effective Date: 10-26-1967



Section 339.71 - Tuberculosis control unit definitions.

As used in this section and sections 339.72 to 339.89 of the Revised Code:

(A) "Active tuberculosis" means tuberculosis that has been demonstrated by clinical, bacteriological, or radiographic evidence to be present in an individual who has not completed an appropriate course of antituberculosis medication, regardless of the stage of communicability of the tuberculosis, and includes both pulmonary and extrapulmonary tuberculosis.

(B) "Communicable tuberculosis" means active pulmonary or laryngeal tuberculosis that has been determined, through examination of a culture of specimens obtained from the individual's respiratory tract, to be in a stage at which it can be transmitted to another individual.

(C) "Extrapulmonary tuberculosis" means tuberculosis that affects tissues of the body other than the lungs.

(D) "Laryngeal tuberculosis" means tuberculosis that affects the larynx.

(E) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(F) "Pulmonary tuberculosis" means tuberculosis that affects the lungs.

(G) "Tuberculosis" means the infectious disease occurring in humans that is caused by one of the following microorganisms:

(1) Mycobacterium tuberculosis;

(2) Mycobacterium bovis;

(3) Mycobacterium africanum.

Effective Date: 10-10-2000



Section 339.72 - Designation of tuberculosis control unit.

(A) Each board of county commissioners shall provide for the county to be served by a tuberculosis control unit by designating a county tuberculosis control unit or by entering into an agreement with one or more boards of county commissioners of other counties under which the boards jointly designate a district tuberculosis control unit. The entity designated as the county or district tuberculosis control unit may be any of the following:

(1) A communicable disease control program operated by a board of health of a city or general health district pursuant to section 3709.22 of the Revised Code;

(2) A tuberculosis clinic established by a board of county commissioners pursuant to section 339.76 of the Revised Code;

(3) A hospital that provides tuberculosis clinic services under a contract with a board of county commissioners pursuant to section 339.75 of the Revised Code.

(B) The entity designated under division (A) of this section as the tuberculosis control unit shall accept that designation and fulfill its duties as the tuberculosis control unit specified under sections 339.71 to 339.89 of the Revised Code.

Effective Date: 10-10-2000; 06-30-2005



Section 339.73 - Treatment to be available to all persons with tuberculosis.

Each county or district tuberculosis control unit shall ensure that tuberculosis treatment is made available to all individuals with tuberculosis who reside in the area served by the unit. In making treatment available, the tuberculosis control unit may provide the treatment or make referrals for receipt of treatment from other entities. The unit may make referrals for receipt of temporary housing.

The tuberculosis treatment provided under this section is limited to cases of active tuberculosis and infected contacts and includes provision of antituberculosis medication, conduct of an investigation under section 339.80 of the Revised Code, provision of appropriate follow-up services for confirmed and suspected cases of active tuberculosis, and provision of services by a physician through a course of therapy that meets the standards for tuberculosis treatment established by the United States centers for disease control and prevention or the American thoracic society.

The tuberculosis control unit shall serve all residents within its jurisdiction, regardless of the length of time that the individual has resided in the area or the individual's income and resources. An individual who receives tuberculosis treatment shall disclose to the tuberculosis control unit the identity of any third party against whom the individual has or may have a right of recovery for the treatment provided. The board of county commissioners is the payor of last resort for tuberculosis treatment and shall pay for treatment only to the extent that payment is not made through third-party benefits.

Effective Date: 10-10-2000



Section 339.74 - Tuberculosis record bureau.

Each county or district tuberculosis control unit shall establish a tuberculosis record bureau, appoint a director thereof, and appoint such assistants as are required to maintain adequate records with respect to all known cases of tuberculosis within the area served by the unit.

Effective Date: 10-10-2000



Section 339.75 - County commissioners may contract for treatment.

The board of county commissioners of any county may contract with the board of health of a city or general health district or any hospital or other health care facility for the provision of the tuberculosis treatment specified under section 339.73 of the Revised Code. The board shall pay to the board of health or health care facility with which it contracts the amount provided in the contract.

Effective Date: 10-10-2000



Section 339.76 - Tuberculosis clinics established by county commissioners.

The board of county commissioners of any county may establish and maintain one or more tuberculosis clinics in the county and may employ physicians, public health nurses, and other persons for the operation of such clinics or other means as are provided for the prevention, cure, and treatment of tuberculosis. The board may provide by tax levies, or otherwise, the necessary funds for such clinics to be established, maintained, and operated. Clinics so established shall be under the control of the board of county commissioners, and shall be supervised by a board of three trustees, similar in all respects to and with all the powers enjoyed by a board of trustees of a county hospital, or by a city or general district board of health within the county, as the board of county commissioners designates.

The boards of county commissioners of two or more counties may join together to establish a joint county tuberculosis clinic. Clinics so established shall be under the control of the joint boards of county commissioners of the member counties and shall be supervised by a board of trustees, such board to consist of an equal number of trustees from each of the member counties, with all of the powers enjoyed by a board of trustees of a county hospital, or by a city or general health district board of health within the county where the clinic is located, as the member boards of county commissioners shall designate. The cost of the establishment and the maintenance of such clinics shall be distributed among the member counties as agreed upon by such members, and such costs shall be paid from the respective county general funds, or from tax levies, or both.

Effective Date: 10-10-2000



Section 339.77 - [Repealed].

Effective Date: 06-30-2005



Section 339.78 - Reporting confirmed case of tuberculosis to county or district tuberculosis control unit.

(A) When a physician completes diagnostic studies confirming that an individual has tuberculosis, the physician shall report the confirmed case of tuberculosis to the county or district tuberculosis control unit. A physician shall make a report to the tuberculosis control unit prior to completion of diagnostic studies if the signs and symptoms demonstrated by an individual are sufficient for the physician to suspect that the individual has tuberculosis. At any time it is determined that an individual's tuberculosis is resistant to one or more drugs, the physician shall make a report to the unit.

The physician attending an individual with tuberculosis shall document the individual's adherence to the treatment regimen that the physician prescribes and make a report to the tuberculosis control unit if the individual does not adhere to the regimen.

In each report made under this division, the physician shall provide all information that the tuberculosis control unit requests. The information shall be provided at intervals specified by the tuberculosis control unit.

(B) In addition to accepting reports made by physicians under division (A) of this section, a county or district tuberculosis control unit shall accept reports made as follows:

(1) The administrator of a hospital, clinic, or other facility that is providing services to an individual who is confirmed to have or is suspected of having tuberculosis shall report the case to the tuberculosis control unit;

(2) The administrator of a laboratory that performs tests for tuberculosis on human specimens shall report to the tuberculosis control unit each positive tuberculosis test result obtained;

(3) Any person who suspects that an individual has tuberculosis may report that suspicion to the tuberculosis control unit.

Effective Date: 10-10-2000



Section 339.79 - Reporting case of tuberculosis that is resistant to one or more drugs.

A county or district tuberculosis control unit shall make a report to the Ohio department of health each time the unit receives a report under section 339.78 of the Revised Code of a suspected or confirmed case of tuberculosis or a case of tuberculosis that is resistant to one or more drugs. If the report pertains to an individual who is not a resident of this state, the department shall make a report to the state or local public health agency that serves the state in which the individual resides.

Effective Date: 10-10-2000



Section 339.80 - Investigations.

When a county or district tuberculosis control unit receives a report under section 339.78 of the Revised Code of a confirmed or suspected case of tuberculosis, the unit shall conduct an investigation that includes personal contact with the individual with tuberculosis. The investigation shall commence not later than three working days after the unit receives the report.

Effective Date: 10-10-2000



Section 339.81 - Confidential information.

Any information, data, and reports with respect to a case of tuberculosis that are furnished to, or procured by, a county or district tuberculosis control unit or the department of health shall be confidential and used only for statistical, scientific, and medical research for the purpose of controlling tuberculosis in this state. No physician, hospital, or other entity furnishing information, data, or reports pursuant to this chapter shall by reason of such furnishing be deemed to have violated any confidential relationship, be held to answer for willful betrayal of a professional confidence, or be held liable in damages to any person.

Effective Date: 10-10-2000



Section 339.82 - Duties of individual diagnosed with active or communicable tuberculosis.

Except as provided in section 339.89 of the Revised Code, all of the following apply to individuals with tuberculosis:

(A)

(1) An individual who has been diagnosed as having active tuberculosis shall complete the entire tuberculosis treatment regimen prescribed for the individual by a physician. The regimen prescribed shall include a course of antituberculosis medication, recommendations for management of tuberculosis, and instructions for following contagion precautions to prevent the spread of tuberculosis.

(2) If an individual fails to take prescribed antituberculosis medication in accordance with division (A)(1) of this section, the county or district tuberculosis control unit shall establish a procedure under which the individual is required to be witnessed ingesting the antituberculosis medication by individuals designated by the unit. The individual shall take the medication in accordance with the procedure.

(B) An individual with communicable tuberculosis who is not hospitalized or otherwise confined shall not attend any public gathering or be in any public place that the county or district tuberculosis control unit determines cannot be maintained in a manner adequate to protect others from the spread of the disease. An individual with communicable tuberculosis who cannot be maintained outside of a hospital in a manner adequate to protect others from the spread of the disease shall submit to hospitalization and remain hospitalized.

(C) An individual with active tuberculosis who intends to travel or relocate shall notify the county or district tuberculosis control unit. The unit shall notify the Ohio department of health when an individual with active tuberculosis relocates. The department shall notify the tuberculosis control unit of the tuberculosis control district to which the individual intends to travel or relocate or the appropriate public health authority of the state to which the individual intends to travel or relocate.

Effective Date: 10-10-2000



Section 339.83 - Notice to individual diagnosed with active or communicable tuberculosis.

When a county or district tuberculosis control unit becomes aware that an individual with active or communicable tuberculosis is not in compliance with section 339.82 of the Revised Code, the unit shall inform the individual that section 339.82 of the Revised Code requires compliance and that the unit may issue an order under section 339.84 of the Revised Code compelling the individual to comply.

Effective Date: 10-10-2000



Section 339.84 - Order compelling compliance with duties.

If an individual fails to comply with section 339.82 of the Revised Code, the county or district tuberculosis control unit may issue an order compelling the individual to comply.

Effective Date: 10-10-2000



Section 339.85 - Injunctions.

If an individual fails to comply with an order issued under section 339.84 of the Revised Code, the county or district tuberculosis control unit may apply to the probate court of the appropriate county for an injunction prohibiting the individual from continuing to violate the unit's order. If the tuberculosis control unit believes that an individual's failure to comply with its order involves an immediate danger to the public health, the unit may request that the court issue an injunction without granting the individual an opportunity for a prior hearing or that the court hold an expedited hearing on the matter.

Effective Date: 10-10-2000



Section 339.86 - Detaining noncomplying individual.

(A) If an individual fails to comply with an injunction issued under section 339.85 of the Revised Code, the county or district tuberculosis control unit may request that the probate court of the appropriate county issue an order under which the unit is granted the authority to detain the individual in a hospital or other place to be examined or treated for tuberculosis. In the request, the unit shall provide the following information:

(1) The name of the individual;

(2) The purpose of making the request for detention;

(3) An individualized assessment that contains a description of the circumstances and behavior of the individual that constitutes the basis for making the request;

(4) A recommendation for the length of time that the individual should be detained;

(5) A recommendation of a hospital or other place to be used for the detention.

(B) The court may issue an order for detention for an initial period of not more than one hundred eighty days. At the end of the initial period of detention, the court shall review the case and may extend the order for subsequent periods of not more than ninety days. At the end of each subsequent period of detention, the court shall review the case. When the court receives satisfactory evidence that the individual subject to the order no longer has active tuberculosis, the court shall terminate the order for detention.

(C) An individual who has been detained under this section may provide the tuberculosis control unit with the names, addresses, and telephone numbers of relatives and friends to be notified of the detention, and the unit shall notify all or a reasonable number of those individuals. An individual who has been detained shall not be subject to forcible administration of antituberculosis medication. The individual may, at any time, submit a request to the tuberculosis control unit to be released from detention.

During any proceeding pertaining to an individual's detention or proposed detention, the individual has the right to be represented by counsel. If the individual is indigent, the individual may apply for court-appointed counsel. The court may appoint counsel for the individual if it determines that the individual is indigent.

Effective Date: 10-10-2000



Section 339.87 - Emergency detention order.

(A) When a tuberculosis control unit has reasonable grounds to believe that an individual who has, or is suspected of having, active tuberculosis poses a substantial danger to the health of other individuals, the tuberculosis control unit may issue an emergency detention order directing a sheriff or other law enforcement officer to remove the individual to a hospital or other place to be examined and treated for tuberculosis.

(B) Not later than the end of the third business day after detention of an individual under division (A) of this section, the tuberculosis control unit shall apply to the probate court of the county from which the individual was removed for a detention order under division (B) of section 339.86 of the Revised Code. If a request is not filed in that time, the individual shall be immediately released. An individual released for this reason shall not be detained by a subsequent order under division (A) of this section unless the tuberculosis control unit first obtains an order from the probate court pursuant to division (B) of section 339.86 of the Revised Code.

Effective Date: 10-10-2000



Section 339.88 - Expenses of detaining noncomplying individual.

The expenses incurred for detention under section 339.86 or 339.87 of the Revised Code shall be paid by the individual detained or if the individual is indigent, by the board of county commissioners of the county from which the individual was removed.

Effective Date: 10-10-2000; 06-30-2005



Section 339.89 - Spiritual treatment in lieu of medical treatment for tuberculosis.

Sections 339.71 to 339.88 of the Revised Code, and the rules for tuberculosis adopted under section 3701.146 of the Revised Code, do not require a person to undergo testing, medical treatment, or detention in a hospital or other place for treatment if the person, or, in the case of a child, the child's parents, rely exclusively on spiritual treatment through prayer, in lieu of medical treatment, in accordance with a recognized, religious method of healing. The person may be quarantined or otherwise safely isolated in the home or another place that is suitable to the health of the person and has been approved by the tuberculosis control unit as a place that provides appropriate protection to other persons and the community.

Effective Date: 02-12-2004



Section 339.99 - [Repealed].

Effective Date: 10-10-2000






Chapter 340 - ALCOHOL, DRUG ADDICTION, AND MENTAL HEALTH SERVICES

Section 340.01 - Alcohol, drug addiction, and mental health service district.

(A) As used in this chapter, "alcohol and drug addiction services" and "alcohol and drug addiction programs" have the same meanings as in section 3793.01 of the Revised Code.

(B) An alcohol, drug addiction, and mental health service district shall be established in any county or combination of counties having a population of at least fifty thousand to provide alcohol and drug addiction services and mental health services. With the approval of the directors of mental health and alcohol and drug addiction services, any county or combination of counties having a population of less than fifty thousand may establish such a district. Districts comprising more than one county shall be known as joint-county districts.

The board of county commissioners of any county participating in a joint-county district may submit a resolution requesting withdrawal from the district together with a comprehensive plan or plans that are in compliance with rules adopted by the director of mental health under section 5119.61 of the Revised Code and rules adopted by the department of alcohol and drug addiction services under section 3793.05 of the Revised Code, and that provide for the equitable adjustment and division of all services, assets, property, debts, and obligations, if any, of the joint-county district to the board of alcohol, drug addiction, and mental health services, to the boards of county commissioners of each county in the district, and to the directors. No county participating in a joint-county service district may withdraw from the district without the consent of the directors of mental health and alcohol and drug addiction services nor earlier than one year after the submission of such resolution unless all of the participating counties agree to an earlier withdrawal. Any county withdrawing from a joint-county district shall continue to have levied against its tax list and duplicate any tax levied by the district during the period in which the county was a member of the district until such time as the levy expires or is renewed or replaced.

Effective Date: 09-26-1990



Section 340.011 - Interpretation and construction.

(A) This chapter shall be interpreted to accomplish all of the following:

(1) Establish a unified system of treatment for mentally ill persons;

(2) Establish a community support system available for every alcohol, drug addiction, and mental health service district;

(3) Protect the personal liberty of mentally ill persons so that they may be treated in the least restrictive environment;

(4) Encourage the development of high quality, cost effective, and comprehensive services, including culturally sensitive services;

(5) Foster the development of comprehensive community mental health services, based on recognized local needs, especially for severely mentally disabled children, adolescents, and adults;

(6) Ensure that services provided meet minimum standards established by the director of mental health or the department of alcohol and drug addiction services;

(7) Promote the delivery of high quality and cost-effective alcohol and drug addiction services;

(8) Promote the participation of consumers of mental health services and alcohol and drug addiction services in the planning, delivery, and evaluation of these services.

(B) Nothing in Chapter 340., 3793., 5119., or 5122. of the Revised Code shall be construed as requiring a board of county commissioners to provide resources beyond the total amount set forth in a community mental health plan, as developed and submitted under section 340.03 of the Revised Code, to provide the services listed in section 340.09 of the Revised Code, and nothing in those chapters shall be construed as requiring a board of county commissioners to provide resources beyond the total amount set forth in a plan for alcohol and drug addiction services, prepared and submitted in accordance with sections 340.033 and 3793.05 of the Revised Code, to provide alcohol and drug addiction services.

Effective Date: 10-10-1989



Section 340.02 - Organization of board of alcohol, drug addiction, and mental health services.

As used in this section, "mental health professional" means a person who is qualified to work with mentally ill persons, pursuant to standards established by the director of mental health under section 5119.611 of the Revised Code.

For each alcohol, drug addiction, and mental health service district, there shall be appointed a board of alcohol, drug addiction, and mental health services of eighteen members. Nine members shall be interested in mental health programs and facilities and nine other members shall be interested in alcohol or drug addiction programs. All members shall be residents of the service district. The membership shall, as nearly as possible, reflect the composition of the population of the service district as to race and sex.

The director of mental health shall appoint four members of the board, the director of alcohol and drug addiction services shall appoint four members, and the board of county commissioners shall appoint ten members. In a joint-county district, the county commissioners of each participating county shall appoint members in as nearly as possible the same proportion as that county's population bears to the total population of the district, except that at least one member shall be appointed from each participating county.

The director of mental health shall ensure that at least one member of the board is a psychiatrist and one member of the board is a mental health professional. If the appointment of a psychiatrist is not possible, as determined under rules adopted by the director, a licensed physician may be appointed in place of the psychiatrist. If the appointment of a licensed physician is not possible, the director of mental health may waive the requirement that the psychiatrist or licensed physician be a resident of the service district and appoint a psychiatrist or licensed physician from a contiguous county. The director of mental health shall ensure that at least one member of the board is a person who has received or is receiving mental health services paid for by public funds and at least one member is a parent or other relative of such a person.

The director of alcohol and drug addiction services shall ensure that at least one member of the board is a professional in the field of alcohol or drug addiction services and one member of the board is an advocate for persons receiving treatment for alcohol or drug addiction. Of the members appointed by the director of alcohol and drug addiction services, at least one shall be a person who has received or is receiving services for alcohol or drug addiction, and at least one shall be a parent or other relative of such a person.

No member or employee of a board of alcohol, drug addiction, and mental health services shall serve as a member of the board of any agency with which the board of alcohol, drug addiction, and mental health services has entered into a contract for the provision of services or facilities. No member of a board of alcohol, drug addiction, and mental health services shall be an employee of any agency with which the board has entered into a contract for the provision of services or facilities, unless the board member's employment duties with the agency consist of providing, only outside the district the board serves, services for which the medicaid program pays. No person shall be an employee of a board and such an agency unless the board and agency both agree in writing.

No person shall serve as a member of the board of alcohol, drug addiction, and mental health services whose spouse, child, parent, brother, sister, grandchild, stepparent, stepchild, stepbrother, stepsister, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law serves as a member of the board of any agency with which the board of alcohol, drug addiction, and mental health services has entered into a contract for the provision of services or facilities. No person shall serve as a member or employee of the board whose spouse, child, parent, brother, sister, stepparent, stepchild, stepbrother, stepsister, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law serves as a county commissioner of a county or counties in the alcohol, drug addiction, and mental health service district.

Each year each board member shall attend at least one inservice training session provided or approved by the department of mental health or the department of alcohol and drug addiction services. Such training sessions shall not be considered to be regularly scheduled meetings of the board.

Each member shall be appointed for a term of four years, commencing the first day of July, except that one-third of initial appointments to a newly established board, and to the extent possible to expanded boards, shall be for terms of two years, one-third of initial appointments shall be for terms of three years, and one-third of initial appointments shall be for terms of four years. No member shall serve more than two consecutive four-year terms. A member may serve for three consecutive terms only if one of the terms is for less than two years. A member who has served two consecutive four-year terms or three consecutive terms totaling less than ten years is eligible for reappointment one year following the end of the second or third term, respectively.

When a vacancy occurs, appointment for the expired or unexpired term shall be made in the same manner as an original appointment. The appointing authority shall be notified by certified mail of any vacancy and shall fill the vacancy within sixty days following that notice.

Any member of the board may be removed from office by the appointing authority for neglect of duty, misconduct, or malfeasance in office, and shall be removed by the appointing authority if the member is barred by this section from serving as a board member. The member shall be informed in writing of the charges and afforded an opportunity for a hearing. Upon the absence of a member within one year from either four board meetings or from two board meetings without prior notice, the board shall notify the appointing authority, which may vacate the appointment and appoint another person to complete the member's term.

Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties, as defined by rules of the departments of mental health and alcohol and drug addiction services.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001; 12-30-2004; 06-27-2005; 2008 HB562 09-22-2008



Section 340.021 - County alternatives for providing alcohol and drug addiction services.

(A) In an alcohol, drug addiction, and mental health service district comprised of a county with a population of two hundred fifty thousand or more on October 10, 1989, the board of county commissioners shall, within thirty days of October 10, 1989, establish an alcohol and drug addiction services board as the entity responsible for providing alcohol and drug addiction services in the county, unless, prior to that date, the board adopts a resolution providing that the entity responsible for providing the services is a board of alcohol, drug addiction, and mental health services. If the board of county commissioners establishes an alcohol and drug addiction services board, the community mental health board established under former section 340.02 of the Revised Code shall serve as the entity responsible for providing mental health services in the county. A community mental health board has all the powers, duties, and obligations of a board of alcohol, drug addiction, and mental health services with regard to mental health services. An alcohol and drug addiction services board has all the powers, duties, and obligations of a board of alcohol, drug addiction, and mental health services with regard to alcohol and drug addiction services. Any provision of the Revised Code that refers to a board of alcohol, drug addiction, and mental health services with regard to mental health services also refers to a community mental health board and any provision that refers to a board of alcohol, drug addiction, and mental health services with regard to alcohol and drug addiction services also refers to an alcohol and drug addiction services board.

An alcohol and drug addiction services board shall consist of eighteen members, six of whom shall be appointed by the director of alcohol and drug addiction services and twelve of whom shall be appointed by the board of county commissioners. Of the members appointed by the director, one shall be a person who has received or is receiving services for alcohol or drug addiction, one shall be a parent or relative of such a person, one shall be a professional in the field of alcohol or drug addiction services, and one shall be an advocate for persons receiving treatment for alcohol or drug addiction. The membership of the board shall, as nearly as possible, reflect the composition of the population of the service district as to race and sex. Members shall be residents of the service district and shall be interested in alcohol and drug addiction services. Requirements for membership, including prohibitions against certain family and business relationships, and terms of office shall be the same as those for members of boards of alcohol, drug addiction, and mental health services.

A community mental health board shall consist of eighteen members, six of whom shall be appointed by the director of mental health and twelve of whom shall be appointed by the board of county commissioners. Of the members appointed by the director, one shall be a person who has received or is receiving mental health services, one shall be a parent or relative of such a person, one shall be a psychiatrist or a physician, and one shall be a mental health professional. The membership of the board as nearly as possible shall reflect the composition of the population of the service district as to race and sex. Members shall be residents of the service district and shall be interested in mental health services. Requirements for membership, including prohibitions against certain family and business relationships, and terms of office shall be the same as those for members of boards of alcohol, drug addiction, and mental health services.

(B) If a board of county commissioners subject to division (A) of this section did not adopt a resolution providing for a board of alcohol, drug addiction, and mental health services, the board of county commissioners may establish such a board in accordance with the following procedures:

(1) Not later than January 1, 2007, the board of county commissioners shall adopt a resolution expressing its intent to establish a board of alcohol, drug addiction, and mental health services.

(2) After adopting a resolution under division (B)(1) of this section, the board of county commissioners shall instruct the county's community mental health board and alcohol and drug addiction services board to prepare a report on the feasibility, process, and proposed plan to establish a board of alcohol, drug addiction, and mental health services. The board of county commissioners shall specify the date by which the report must be submitted to the board for its review.

(3) After reviewing the report prepared under division (B)(2) of this section, the board may adopt a final resolution establishing a board of alcohol, drug addiction, and mental health services. A final resolution establishing such a board shall be adopted not later than July 1, 2007.

(C)

(1) If a board of county commissioners subject to division (A) of this section did not adopt a resolution providing for a board of alcohol, drug addiction, and mental health services and did not establish such a board under division (B) of this section, the board of county commissioners may establish a board of alcohol, drug addiction, and mental health services on or after the effective date of this amendment. To establish the board, the board of county commissioners shall adopt a resolution providing for the board's establishment. The composition of the board, the procedures for appointing members, and all other matters related to the board and its members are subject to section 340.02 of the Revised Code, with the following exceptions:

(a) For initial appointments to the board, the county's community mental health board and alcohol and drug addiction services board shall jointly recommend members of those boards for reappointment and shall submit the recommendations to the board of county commissioners, director of mental health, and director of alcohol and drug addiction services.

(b) To the greatest extent possible, the appointing authorities shall appoint the initial members from among the members jointly recommended under division (C)(1)(a) of this section.

(2) If a board of alcohol, drug addiction, and mental health services is established pursuant to division (C)(1) of this section, the board has the same rights, privileges, immunities, powers, and duties that were possessed by the county's community mental health board and alcohol and drug addiction services board. When the board is established, all property and obligations of the community mental health board and alcohol and drug addiction services board shall be transferred to the board of alcohol, drug addiction, and mental health services.

Effective Date: 06-26-2003; 06-30-2006; 2008 HB562 09-22-2008



Section 340.022 - Establishing standing committee on alcohol and drug addiction services.

(A) In each alcohol, drug addiction, and mental health service district, other than a district in which an alcohol and drug addiction services board is established pursuant to section 340.021 of the Revised Code, the board of alcohol, drug addiction, and mental health services shall establish a standing committee on alcohol and drug addiction services.

(B) The standing committee shall consist of the following eight members:

(1) Four board members who were appointed by the director of alcohol and drug addiction services or are professionals in the field of alcohol or drug addiction services or advocates for persons receiving treatment for alcohol or drug addiction;

(2) Two board members selected by the board;

(3) Two residents of the service district who are not members of the board but are qualified, pursuant to section 340.02 of the Revised Code, to serve as members of the board. Of the two members appointed under division (B)(3) of this section, one shall be a person who has received or is receiving services for alcohol or drug addiction, and one shall be a parent or other relative of such a person. These two members shall be appointed by the board to four-year terms of office as committee members and may be reappointed to not more than one subsequent term of office.

(C) The standing committee shall meet at least three times a year and shall make recommendations to the board on the following matters:

(1) The plan to be submitted to the department of alcohol and drug addiction services under sections 340.033 and 3793.05 of the Revised Code;

(2) The board's annual budget for alcohol and drug addiction services;

(3) Alcohol and drug addiction programs to be funded by the board;

(4) Guidelines for the evaluation of alcohol and drug addiction programs.

The standing committee shall adopt recommendations by a majority vote of its members and shall present recommendations to the board for consideration at a regularly scheduled meeting of the board.

Effective Date: 10-10-1989



Section 340.03 - Board of alcohol, drug addiction, and mental health services - powers and duties.

(A) Subject to rules issued by the director of mental health after consultation with relevant constituencies as required by division (L) of section 5119.06 of the Revised Code, with regard to mental health services, the board of alcohol, drug addiction, and mental health services shall:

(1) Serve as the community mental health planning agency for the county or counties under its jurisdiction, and in so doing it shall:

(a) Evaluate the need for facilities and community mental health services;

(b) In cooperation with other local and regional planning and funding bodies and with relevant ethnic organizations, assess the community mental health needs, set priorities, and develop plans for the operation of facilities and community mental health services;

(c) In accordance with guidelines issued by the director of mental health after consultation with board representatives, annually develop and submit to the department of mental health a community mental health plan listing community mental health needs, including the needs of all residents of the district now residing in state mental institutions and severely mentally disabled adults, children, and adolescents; all children subject to a determination made pursuant to section 121.38 of the Revised Code; and all the facilities and community mental health services that are or will be in operation or provided during the period for which the plan will be in operation in the service district to meet such needs.

The plan shall include, but not be limited to, a statement of which of the services listed in section 340.09 of the Revised Code the board intends to make available. The board must include crisis intervention services for individuals in an emergency situation in the plan and explain how the board intends to make such services available. The plan must also include a statement of the inpatient and community-based services the board proposes that the department operate, an assessment of the number and types of residential facilities needed, such other information as the department requests, and a budget for moneys the board expects to receive. The department shall approve or disapprove the plan, in whole or in part, according to the criteria developed pursuant to section 5119.61 of the Revised Code. The department's statement of approval or disapproval shall specify the inpatient and the community-based services that the department will operate for the board. Eligibility for state and federal funding shall be contingent upon an approved plan or relevant part of a plan.

If a board determines that it is necessary to amend a plan or an allocation request that has been approved under division (A)(1)(c) of this section, the board shall submit a proposed amendment to the director. The director may approve or disapprove all or part of the amendment. The director shall inform the board of the reasons for disapproval of all or part of an amendment and of the criteria that must be met before the amendment may be approved. The director shall provide the board an opportunity to present its case on behalf of the amendment. The director shall give the board a reasonable time in which to meet the criteria, and shall offer the board technical assistance to help it meet the criteria.

The board shall implement the plan approved by the department.

(d) Promote, arrange, and implement working agreements with social agencies, both public and private, and with judicial agencies.

(2) Investigate, or request another agency to investigate, any complaint alleging abuse or neglect of any person receiving services from a community mental health agency as defined in section 5122.01 of the Revised Code or alleging abuse or neglect of a person with mental illness or severe mental disability residing in a residential facility licensed under section 5119.22 of the Revised Code. If the investigation substantiates the charge of abuse or neglect, the board shall take whatever action it determines is necessary to correct the situation, including notification of the appropriate authorities. Upon request, the board shall provide information about such investigations to the department.

(3) For the purpose of section 5119.611 of the Revised Code, cooperate with the director of mental health in visiting and evaluating whether the services of a community mental health agency satisfy the certification standards established by rules adopted under that section;

(4) In accordance with criteria established under division (E) of section 5119.61 of the Revised Code, review and evaluate the quality, effectiveness, and efficiency of services provided through its community mental health plan and submit its findings and recommendations to the department of mental health;

(5) In accordance with section 5119.22 of the Revised Code, review an application for a residential facility license and provide to the department of mental health any information about the applicant or facility that the board would like the department to consider in reviewing the application;

(6) Audit, in accordance with rules adopted by the auditor of state pursuant to section 117.20 of the Revised Code, at least annually all programs and services provided under contract with the board. In so doing, the board may contract for or employ the services of private auditors. A copy of the fiscal audit report shall be provided to the director of mental health, the auditor of state, and the county auditor of each county in the board's district.

(7) Recruit and promote local financial support for mental health programs from private and public sources;

(8)

(a) Enter into contracts with public and private facilities for the operation of facility services included in the board's community mental health plan and enter into contracts with public and private community mental health agencies for the provision of community mental health services that are listed in section 340.09 of the Revised Code and included in the board's community mental health plan. The board may not contract with a community mental health agency to provide community mental health services included in the board's community mental health plan unless the services are certified by the director of mental health under section 5119.611 of the Revised Code. Section 307.86 of the Revised Code does not apply to contracts entered into under this division. In contracting with a community mental health agency, a board shall consider the cost effectiveness of services provided by that agency and the quality and continuity of care, and may review cost elements, including salary costs, of the services to be provided. A utilization review process shall be established as part of the contract for services entered into between a board and a community mental health agency. The board may establish this process in a way that is most effective and efficient in meeting local needs. Until July 1, 2012, a contract with a community mental health agency or facility, as defined in section 5111.023 of the Revised Code, to provide services listed in division (B) of that section shall provide for the agency or facility to be paid in accordance with the contract entered into between the departments of job and family services and mental health under section 5111.91 of the Revised Code and any rules adopted under division (A) of section 5119.61 of the Revised Code.

If either the board or a facility or community mental health agency with which the board contracts under division (A)(8)(a) of this section proposes not to renew the contract or proposes substantial changes in contract terms, the other party shall be given written notice at least one hundred twenty days before the expiration date of the contract. During the first sixty days of this one hundred twenty-day period, both parties shall attempt to resolve any dispute through good faith collaboration and negotiation in order to continue to provide services to persons in need. If the dispute has not been resolved sixty days before the expiration date of the contract, either party may notify the department of mental health of the unresolved dispute. The director may require both parties to submit the dispute to a third party with the cost to be shared by the board and the facility or community mental health agency. The third party shall issue to the board , the facility or agency, and the department recommendations on how the dispute may be resolved twenty days prior to the expiration date of the contract, unless both parties agree to a time extension. The director shall adopt rules establishing the procedures of this dispute resolution process.

(b) With the prior approval of the director of mental health, a board may operate a facility or provide a community mental health service as follows, if there is no other qualified private or public facility or community mental health agency that is immediately available and willing to operate such a facility or provide the service:

(i) In an emergency situation, any board may operate a facility or provide a community mental health service in order to provide essential services for the duration of the emergency;

(ii) In a service district with a population of at least one hundred thousand but less than five hundred thousand, a board may operate a facility or provide a community mental health service for no longer than one year;

(iii) In a service district with a population of less than one hundred thousand, a board may operate a facility or provide a community mental health service for no longer than one year, except that such a board may operate a facility or provide a community mental health service for more than one year with the prior approval of the director and the prior approval of the board of county commissioners, or of a majority of the boards of county commissioners if the district is a joint-county district.

The director shall not give a board approval to operate a facility or provide a community mental health service under division (A)(8)(b)(ii) or (iii) of this section unless the director determines that it is not feasible to have the department operate the facility or provide the service.

The director shall not give a board approval to operate a facility or provide a community mental health service under division (A)(8)(b)(iii) of this section unless the director determines that the board will provide greater administrative efficiency and more or better services than would be available if the board contracted with a private or public facility or community mental health agency.

The director shall not give a board approval to operate a facility previously operated by a person or other government entity unless the board has established to the director's satisfaction that the person or other government entity cannot effectively operate the facility or that the person or other government entity has requested the board to take over operation of the facility. The director shall not give a board approval to provide a community mental health service previously provided by a community mental health agency unless the board has established to the director's satisfaction that the agency cannot effectively provide the service or that the agency has requested the board take over providing the service.

The director shall review and evaluate a board's operation of a facility and provision of community mental health service under division (A)(8)(b) of this section.

Nothing in division (A)(8)(b) of this section authorizes a board to administer or direct the daily operation of any facility or community mental health agency, but a facility or agency may contract with a board to receive administrative services or staff direction from the board under the direction of the governing body of the facility or agency.

(9) Approve fee schedules and related charges or adopt a unit cost schedule or other methods of payment for contract services provided by community mental health agencies in accordance with guidelines issued by the department as necessary to comply with state and federal laws pertaining to financial assistance;

(10) Submit to the director and the county commissioners of the county or counties served by the board, and make available to the public, an annual report of the programs under the jurisdiction of the board, including a fiscal accounting;

(11) Establish, to the extent resources are available, a community support system, which provides for treatment, support, and rehabilitation services and opportunities. The essential elements of the system include, but are not limited to, the following components in accordance with section 5119.06 of the Revised Code:

(a) To locate persons in need of mental health services to inform them of available services and benefits mechanisms;

(b) Assistance for clients to obtain services necessary to meet basic human needs for food, clothing, shelter, medical care, personal safety, and income;

(c) Mental health care, including, but not limited to, outpatient, partial hospitalization, and, where appropriate, inpatient care;

(d) Emergency services and crisis intervention;

(e) Assistance for clients to obtain vocational services and opportunities for jobs;

(f) The provision of services designed to develop social, community, and personal living skills;

(g) Access to a wide range of housing and the provision of residential treatment and support;

(h) Support, assistance, consultation, and education for families, friends, consumers of mental health services, and others;

(i) Recognition and encouragement of families, friends, neighborhood networks, especially networks that include racial and ethnic minorities, churches, community organizations, and meaningful employment as natural supports for consumers of mental health services;

(j) Grievance procedures and protection of the rights of consumers of mental health services;

(k) Case management, which includes continual individualized assistance and advocacy to ensure that needed services are offered and procured.

(12) Designate the treatment program, agency, or facility for each person involuntarily committed to the board pursuant to Chapter 5122. of the Revised Code and authorize payment for such treatment. The board shall provide the least restrictive and most appropriate alternative that is available for any person involuntarily committed to it and shall assure that the services listed in section 340.09 of the Revised Code are available to severely mentally disabled persons residing within its service district. The board shall establish the procedure for authorizing payment for services, which may include prior authorization in appropriate circumstances. The board may provide for services directly to a severely mentally disabled person when life or safety is endangered and when no community mental health agency is available to provide the service.

(13) Establish a method for evaluating referrals for involuntary commitment and affidavits filed pursuant to section 5122.11 of the Revised Code in order to assist the probate division of the court of common pleas in determining whether there is probable cause that a respondent is subject to involuntary hospitalization and what alternative treatment is available and appropriate, if any;

(14) Ensure that apartments or rooms built, subsidized, renovated, rented, owned, or leased by the board or a community mental health agency have been approved as meeting minimum fire safety standards and that persons residing in the rooms or apartments are receiving appropriate and necessary services, including culturally relevant services, from a community mental health agency. This division does not apply to residential facilities licensed pursuant to section 5119.22 of the Revised Code.

(15) Establish a mechanism for involvement of consumer recommendation and advice on matters pertaining to mental health services in the alcohol, drug addiction, and mental health service district;

(16) Perform the duties required by rules adopted under section 5119.61 of the Revised Code regarding referrals by the board or mental health agencies under contract with the board of individuals with mental illness or severe mental disability to residential facilities as defined in division (A)(9)(b) of section 5119.22 of the Revised Code and effective arrangements for ongoing mental health services for the individuals. The board is accountable in the manner specified in the rules for ensuring that the ongoing mental health services are effectively arranged for the individuals.

(B) The board shall establish such rules, operating procedures, standards, and bylaws, and perform such other duties as may be necessary or proper to carry out the purposes of this chapter.

(C) A board of alcohol, drug addiction, and mental health services may receive by gift, grant, devise, or bequest any moneys, lands, or property for the benefit of the purposes for which the board is established, and may hold and apply it according to the terms of the gift, grant, or bequest. All money received, including accrued interest, by gift, grant, or bequest shall be deposited in the treasury of the county, the treasurer of which is custodian of the alcohol, drug addiction, and mental health services funds to the credit of the board and shall be available for use by the board for purposes stated by the donor or grantor.

(D) No board member or employee of a board of alcohol, drug addiction, and mental health services shall be liable for injury or damages caused by any action or inaction taken within the scope of the board member's official duties or the employee's employment, whether or not such action or inaction is expressly authorized by this section, section 340.033, or any other section of the Revised Code, unless such action or inaction constitutes willful or wanton misconduct. Chapter 2744. of the Revised Code applies to any action or inaction by a board member or employee of a board taken within the scope of the board member's official duties or employee's employment. For the purposes of this division, the conduct of a board member or employee shall not be considered willful or wanton misconduct if the board member or employee acted in good faith and in a manner that the board member or employee reasonably believed was in or was not opposed to the best interests of the board and, with respect to any criminal action or proceeding, had no reasonable cause to believe the conduct was unlawful.

(E) The meetings held by any committee established by a board of alcohol, drug addiction, and mental health services shall be considered to be meetings of a public body subject to section 121.22 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-26-2003; 10-01-2005; 2006 HB699 03-29-2007; 07-01-2007; 2007 HB119 07-01-2007



Section 340.031 - Inspecting mental health residential facilities - acquiring property.

A board of alcohol, drug addiction, and mental health services may:

(A) Inspect any residential facility licensed under section 5119.22 of the Revised Code and located in its district, pursuant to a contract with the department of mental health;

(B) Acquire, convey, lease, or enter into a contract to purchase, lease, or sell property for community mental health and alcohol and drug addiction services and related purposes, and enter into loan agreements, including mortgages, for the acquisition of such property.

Effective Date: 10-10-1989



Section 340.032 - Executive director.

The board of alcohol, drug addiction, and mental health services shall employ a qualified mental health or alcohol or drug addiction services professional with experience in administration or a professional administrator with experience in mental health or alcohol or drug addiction services to serve as executive director of the board and shall prescribe the director's duties.

The board shall fix the compensation of the executive director. In addition to such compensation, the director shall be reimbursed for actual and necessary expenses incurred in the performance of his official duties. The board, by majority vote of the full membership, may remove the director for cause, upon written charges, after an opportunity has been afforded him for a hearing before the board on request.

The board may delegate to its executive director the authority to act in its behalf in the performance of its administrative duties.

Effective Date: 10-10-1989



Section 340.033 - Planning duties.

(A) The board of alcohol, drug addiction, and mental health services shall serve as the planning agency for alcohol and drug addiction services for the county or counties in its service district. In accordance with procedures and guidelines established by the department of alcohol and drug addiction services, the board shall do all of the following:

(1) Assess alcohol and drug addiction service needs and evaluate the need for alcohol and drug addiction programs;

(2) According to the needs determined under division (A)(1) of this section, set priorities and develop plans for the operation of alcohol and drug addiction programs in cooperation with other local and regional planning and funding bodies and with relevant ethnic organizations;

(3) Submit the plan for alcohol and drug addiction services required by section 3793.05 of the Revised Code to the department and implement the plan as approved by the department;

(4) Provide to the department information to be included in the information system or systems established by the department under section 3793.04 of the Revised Code;

(5) Enter into contracts with alcohol and drug addiction programs for the provision of alcohol and drug addiction services;

(6) Review and evaluate alcohol and drug addiction programs in the district, and conduct program audits;

(7) Prepare and submit to the department an annual report of the alcohol and drug addiction programs in the district;

(8) Receive, compile, and transmit to the department applications for funding;

(9) Promote, arrange, and implement working agreements with public and private social agencies and with judicial agencies;

(10) Investigate, or request another agency to investigate, any complaint alleging abuse or neglect of any person receiving services from an alcohol or drug addiction program;

(11) Establish a mechanism for the involvement of persons receiving services in, and obtaining their advice on, matters pertaining to alcohol or drug addiction services;

(12) Recruit and promote local financial support, from private and public sources, for alcohol and drug addiction programs;

(13) Approve fee schedules and related charges, adopt a unit cost schedule, or adopt other methods of payment for services provided by programs under contract pursuant to division (A)(5) of this section, in accordance with guidelines established by the department under section 3793.04 of the Revised Code.

(B) In accordance with rules adopted by the auditor of state pursuant to section 117.20 of the Revised Code, at least annually the board shall audit all alcohol and drug addiction programs provided under contract with the board. The board may contract with private auditors for the performance of these audits. A copy of the fiscal audit report shall be provided to the director of alcohol and drug addiction services, the auditor of state, and the county auditor of each county in the board's district.

(C) In contracting with a program under division (A)(5) of this section, a board shall consider the cost effectiveness of services provided by the program and the program's quality and continuity of care. The board may review cost elements, including salary costs, of the services provided by the program.

A utilization review process shall be established as part of the contract for services. The board may establish this process in any way that it considers to be the most effective and efficient in meeting local needs.

(D) If either the board or a program with which it contracts pursuant to division (A)(5) of this section proposes not to renew the contract or proposes substantial changes in contract terms on renewal of the contract, it shall give the other party to the contract written notice at least one hundred twenty days before the expiration date of the contract. During the first sixty days of this period, both parties shall attempt to resolve any dispute through good faith collaboration and negotiation in order that services to persons in need will be continued. If the dispute is not resolved during this time, either party may notify the department of alcohol and drug addiction services. The department may require both parties to submit the dispute to a mutually agreed upon third party with the cost to be shared by the board and the program. At least twenty days before the expiration of the contract, unless the board and the program agree to an extension, the third party shall issue to the board, program, and department, its recommendations for resolution of the dispute.

The department shall adopt rules pursuant to Chapter 119. of the Revised Code establishing procedures for this dispute resolution process.

(E) Section 307.86 of the Revised Code does not apply to contracts entered into pursuant to division (A)(5) of this section.

(F)

(1) With the prior approval of the department, a board of alcohol, drug addiction, and mental health services may operate an alcohol or drug addiction program as follows if there is no qualified program that is immediately available, willing to provide services, and able to obtain certification under Chapter 3793. of the Revised Code:

(a) In an emergency situation, any board may operate a program in order to provide essential services for the duration of the emergency;

(b) In a service district with a population of at least one hundred thousand but less than five hundred thousand, a board may operate a program for no longer than one year;

(c) In a service district with a population of less than one hundred thousand, a board may operate a program for no longer than one year, except that such a board may operate a program for longer than one year with the prior approval of the department and the prior approval of the board of county commissioners, or of a majority of the boards of county commissioners if the district is a joint-county district.

(2) The department shall not give a board its approval to operate a program under division (F)(1)(c) of this section unless it determines that the board's program will provide greater administrative efficiency and more or better services than would be available if the board contracted with a program for provision of the services.

(3) The department shall not give a board its approval to operate a program previously operated by a public or private entity unless the board has established to the department's satisfaction that the entity cannot effectively operate the program, or that the entity has requested the board to take over operation of the program.

(4) The department shall review and evaluate the operation of each program operated by a board under this division.

(5) Nothing in this division authorizes a board to administer or direct the daily operation of any program other than a program operated by the board under this division, but a program may contract with a board to receive administrative services or staff direction from the board under the direction of the governing body of the program.

(G) If an investigation conducted pursuant to division (A)(10) of this section substantiates a charge of abuse or neglect, the board shall take whatever action it determines is necessary to correct the situation, including notification of the appropriate authorities. On request, the board shall provide information about such investigations to the department.

(H) When the board sets priorities and develops plans for the operation of alcohol and drug addiction programs under division (A)(2) of this section, the board shall consult with the county commissioners of the counties in the board's service district regarding the services described in section 340.15 of the Revised Code and shall give a priority to those services, except that those services shall not have priority over services provided to pregnant women under programs developed in relation to the mandate established in section 3793.15 of the Revised Code. The plans shall identify funds the board and public children services agencies in the board's service district have available to fund jointly the services described in section 340.15 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999



Section 340.04 - Executive director of board - powers and duties.

In addition to such other duties as may be lawfully imposed, the executive director of a board of alcohol, drug addiction, and mental health services shall:

(A) Serve as executive officer of the board and subject to the prior approval of the board for each contract, execute contracts on its behalf;

(B) Supervise services and facilities provided, operated, contracted, or supported by the board to the extent of determining that programs are being administered in conformity with this chapter and rules of the director of mental health and the department of alcohol and drug addiction services;

(C) Provide consultation to agencies, associations, or individuals providing services supported by the board;

(D) Recommend to the board the changes necessary to increase the effectiveness of mental health services and alcohol and drug addiction services and other matters necessary or desirable to carry out this chapter;

(E) Employ and remove from office such employees and consultants in the classified civil service and, subject to the approval of the board, employ and remove from office such other employees and consultants as may be necessary for the work of the board, and fix their compensation and reimbursement within the limits set by the salary schedule and the budget approved by the board;

(F) Encourage the development and expansion of preventive, treatment, rehabilitative, and consultative programs in the field of mental health with emphasis on continuity of care;

(G) Prepare for board approval an annual report of the programs under the jurisdiction of the board, including a fiscal accounting of all services;

(H) Conduct such studies as may be necessary and practicable for the promotion of mental health and the prevention of mental illness, emotional disorders, and addiction to alcohol and drugs;

(I) Authorize the county auditor, or in a joint-county district the county auditor designated as the auditor for the district, to issue warrants for the payment of board obligations approved by the board, provided that all payments are in accordance with the comprehensive community mental health plan, as approved by the department of mental health, or with the alcohol and drug addiction services plan as approved by the department of alcohol and drug addiction services.

Effective Date: 10-10-1989

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 340.05 - Complaint alleging abuse or neglect of individual in a residential care facility.

A community mental health agency that receives a complaint alleging abuse or neglect of an individual with mental illness or severe mental disability who resides in a residential facility as defined in division (A)(9)(b) of section 5119.22 of the Revised Code shall report the complaint to the board of alcohol, drug addiction, and mental health services serving the alcohol, drug addiction, and mental health service district in which the residential facility is located. A board of alcohol, drug addiction, and mental health services that receives such a complaint or a report from a community mental health agency of such a complaint shall report the complaint to the director of mental health for the purpose of the director conducting an investigation under section 5119.22 of the Revised Code. The board may enter the facility with or without the director and, if the health and safety of a resident is in immediate danger, take any necessary action to protect the resident. The board's action shall not violate any resident's rights specified in rules adopted by the department of mental health under section 5119.22 of the Revised Code. The board shall immediately report to the director regarding the board's actions under this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 2001 HB283 09-05-2001



Section 340.06 - Administration of existing mental health clinics and child guidance homes.

Mental health clinics and child guidance homes financed partly by state funds as of June 30, 1967 shall continue to be administered by the board which was responsible for their administration on that date, except that such boards shall administer such clinics and homes only if they are approved for contractual services by the board of alcohol, drug addiction, and mental health services serving the county or counties served by the clinic or home in accordance with rules of the director of mental health.

Boards administering other existing facilities or programs becoming a part of a community mental health program and boards formed to administer facilities and programs established pursuant to this chapter may continue to operate such facilities or programs subject to the approval of the board of alcohol, drug addiction, and mental health services and rules of the director.

Effective Date: 10-10-1989



Section 340.07 - Appropriating money in accordance with comprehensive community mental health plan or alcohol and drug addiction services plan.

The board of county commissioners of any county participating in an alcohol, drug addiction, and mental health service district or joint-county district, upon receipt from the board of alcohol, drug addiction, and mental health services of a resolution so requesting, may appropriate money to such board for the operation, lease, acquisition, construction, renovation, and maintenance of mental health services, programs, and facilities for mentally ill and emotionally disturbed persons in accordance with the comprehensive community mental health plan or for alcohol and drug addiction programs in accordance with the alcohol and drug addiction services plan.

Effective Date: 10-10-1989



Section 340.08 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 7/1/2011.

Prior History: (Effective Date: 09-05-2001 )



Section 340.09 - State reimbursement for services.

The department of mental health shall provide assistance to any county for the operation of boards of alcohol, drug addiction, and mental health services and the provision of the following services from funds appropriated for that purpose by the general assembly:

(A) Outpatient;

(B) Inpatient;

(C) Partial hospitalization;

(D) Rehabilitation;

(E) Consultation;

(F) Mental health education and other preventive services;

(G) Emergency;

(H) Crisis intervention;

(I) Research;

(J) Administrative;

(K) Referral and information;

(L) Residential;

(M) Training;

(N) Substance abuse;

(O) Service and program evaluation;

(P) Community support system;

(Q) Case management;

(R) Residential housing;

(S) Other services approved by the board and the director of mental health.

Effective Date: 04-10-1990; 2006 HB699 03-29-2007



Section 340.091 - Contract with community mental health agency for residential state supplement payment recipients.

Each board of alcohol, drug addiction, and mental health services shall contract with a community mental health agency under division (A)(7)(a) of section 340.03 of the Revised Code for the agency to do all of the following in accordance with rules adopted under section 5119.61 of the Revised Code for an individual referred to the agency under division (D)(2) of section 5119.69 of the Revised Code:

(A) Assess the individual and, if the agency determines that the environment in which the individual will be living while receiving residential state supplement payments is appropriate for the individual's needs , issue a recommendation to the referring residential state supplement administrative agency that the referring agency should conclude that the living environment is appropriate when it makes its determination regarding the appropriateness of the environment;

(B) Provide ongoing monitoring to ensure that services provided under section 340.09 of the Revised Code are available to the individual;

(C) Provide discharge planning to ensure the individual's earliest possible transition to a less restrictive environment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 2001 HB283 09-05-2001



Section 340.10 - County auditor is auditor and fiscal officer of alcohol, drug addiction, and mental health service district or joint-county district.

The county auditor or, in a joint-county alcohol, drug addiction, and mental health service district, the auditor of the county, the treasurer of which has been designated in the agreement between the counties of the district as custodian of the community mental health funds and alcohol and drug addiction services funds, is hereby designated as the auditor and fiscal officer of an alcohol, drug addiction, and mental health service district or joint-county district. State funds allocated for the support of a service district shall be paid to the county treasurer or, in a joint-county district, to the treasurer of that county designated in the agreement as custodian of the community mental health funds and authorized to make payments from such funds on order of the county auditor and on recommendation of the board of alcohol, drug addiction, and mental health services, or the executive director of the board when authorized by the board. The auditor shall submit to the board a detailed monthly statement of all receipts, disbursements, and ending balances for the community mental health funds.

Effective Date: 10-10-1989



Section 340.11 - Liability insurance.

A board of alcohol, drug addiction, and mental health services may procure a policy or policies of insurance insuring board members or employees of the board or agencies with which the board contracts against liability arising from the performance of their official duties. If the liability insurance is unavailable or the amount a board has procured or is able to procure is insufficient to cover the amount of a claim, the board may indemnify a board member or employee as follows:

(A) For any action or inaction in the capacity of board member or employee or at the request of the board, whether or not the action or inaction is expressly authorized by this or any other section of the Revised Code, if:

(1) The board member or employee acted in good faith and in a manner that the board member or employee reasonably believed was in or was not opposed to the best interests of the board; and

(2) With respect to any criminal action or proceeding, the board member or employee had no reason to believe the board member's or employee's conduct was unlawful.

(B) Against any expenses, including attorneys' fees, the board member or employee actually and reasonably incurs as a result of a suit or other proceeding involving the defense of any action or inaction in the capacity of board member or employee or at the request of the board, or in defense of any claim, issue, or matter raised in connection with the defense of such an action or inaction, to the extent that the board member or employee is successful on the merits or otherwise.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 10-10-1989



Section 340.12 - Discrimination prohibited - affirmative action program.

No board of alcohol, drug addiction, and mental health services or any agency, corporation, or association under contract with such a board shall discriminate in the provision of services under its authority, in employment, or contract on the basis of race, color, sex, creed, disability, or national origin.

Each board, each community mental health agency, and each alcohol and drug addiction program shall have a written affirmative action program. The affirmative action program shall include goals for the employment and effective utilization of, including contracts with, members of economically disadvantaged groups as defined in division (E)(1) of section 122.71 of the Revised Code in percentages reflecting as nearly as possible the composition of the alcohol, drug addiction, and mental health service district served by the board. Each board, agency, and program shall file a description of the affirmative action program and a progress report on its implementation with the department of mental health or the department of alcohol and drug addiction services.

Effective Date: 10-10-1989; 2006 HB699 03-29-2007



Section 340.13 - Setting aside contracts for bidding by minority business enterprises only.

(A) As used in this section, "minority business enterprise" has the same meaning as in division (E)(1) of section 122.71 of the Revised Code.

(B) Any minority business enterprise that desires to bid on a contract under division (C) or (D) of this section shall first apply to the equal employment opportunity coordinator in the department of administrative services for certification as a minority business enterprise. The coordinator shall approve the application of any minority business enterprise that complies with the rules adopted under section 122.71 of the Revised Code. The coordinator shall prepare and maintain a list of minority business enterprises certified under this section.

(C) From the contracts to be awarded for the purchases of equipment, materials, supplies, or services, other than contracts entered into under section 340.03 or 340.033 of the Revised Code, each board of alcohol, drug addiction, and mental health services shall select a number of contracts with an aggregate value of approximately fifteen per cent of the total estimated value of contracts to be awarded in the current fiscal year. The board shall set aside the contracts so selected for bidding by minority business enterprises only. The bidding procedures for such contracts shall be the same as for all other contracts awarded under section 307.86 of the Revised Code, except that only minority business enterprises certified and listed under division (B) of this section shall be qualified to submit bids.

(D) To the extent that a board is authorized to enter into contracts for construction, the board shall set aside a number of contracts the aggregate value of which equals approximately five per cent of the aggregate value of construction contracts for the current fiscal year for bidding by minority business enterprises only. The bidding procedures for the contracts set aside for minority business enterprises shall be the same as for all other contracts awarded by the board, except that only minority business enterprises certified and listed under division (B) of this section shall be qualified to submit bids.

(E) In the case of contracts set aside under divisions (C) and (D) of this section, if no bid is submitted by a minority business enterprise, the contract shall be awarded according to normal bidding procedures. The board shall from time to time set aside such additional contracts as are necessary to replace those contracts previously set aside on which no minority business enterprise bid.

(F) This section does not preclude any minority business enterprise from bidding on any other contract not specifically set aside for minority business enterprises.

(G) Within ninety days after the beginning of each fiscal year, each board shall file a report with the department of mental health that shows for that fiscal year the name of each minority business enterprise with which the board entered into a contract, the value and type of each such contract, the total value of contracts awarded under divisions (C) and (D) of this section, the total value of contracts awarded for the purchases of equipment, materials, supplies, or services, other than contracts entered into under section 340.03 of the Revised Code, and the total value of contracts entered into for construction.

(H) Any person who intentionally misrepresents himself as owning, controlling, operating, or participating in a minority business enterprise for the purpose of obtaining contracts or any other benefits under this section shall be guilty of theft by deception as provided for in section 2913.02 of the Revised Code.

Effective Date: 10-10-1989



Section 340.14 - State department to assist county boards.

The department of alcohol and drug addiction services shall provide assistance to any county for the operation of boards of alcohol, drug addiction, and mental health services and the provision of alcohol and drug addiction services from funds appropriated for that purpose by the general assembly.

Effective Date: 10-10-1989



Section 340.15 - Referral of parent, guardian, or custodian of child at imminent risk of being abused or neglected.

(A) A public children services agency that identifies a child by a risk assessment conducted pursuant to section 5153.16 of the Revised Code as being at imminent risk of being abused or neglected because of an addiction of a parent, guardian, or custodian of the child to a drug of abuse or alcohol shall refer the child's addicted parent, guardian, or custodian and, if the agency determines that the child needs alcohol or other drug addiction services, the child to an alcohol and drug addiction program certified by the department of alcohol and drug addiction services under section 3793.06 of the Revised Code. A public children services agency that is sent a court order issued pursuant to division (B) of section 2151.3514 of the Revised Code shall refer the addicted parent or other caregiver of the child identified in the court order to an alcohol and drug addiction program certified by the department of alcohol and drug addiction services under section 3793.06 of the Revised Code. On receipt of a referral under this division and to the extent funding identified under division (A) of section 340.033 of the Revised Code is available, the program shall provide the following services to the addicted parent, guardian, custodian, or caregiver and child in need of alcohol or other drug services:

(1) If it is determined pursuant to an initial screening to be needed, assessment and appropriate treatment;

(2) Documentation of progress in accordance with a treatment plan developed for the addicted parent, guardian, custodian, caregiver, or child;

(3) If the referral is based on a court order issued pursuant to division (B) of section 2151.3514 of the Revised Code and the order requires the specified parent or other caregiver of the child to submit to alcohol or other drug testing during, after, or both during and after, treatment, testing in accordance with the court order.

(B) The services described in division (A) of this section shall have a priority as provided in the alcohol and drug addiction services plan established pursuant to section 340.033 of the Revised Code. Once a referral has been received pursuant to this section, the public children services agency and the alcohol or drug addiction program shall, in accordance with 42 C.F.R. Part 2, share with each other any information concerning the persons and services described in that division that the agency and program determine are necessary to share. If the referral is based on a court order issued pursuant to division (B) of section 2151.3514 of the Revised Code, the results and recommendations of the alcohol and drug addiction program also shall be provided and used as described in division (D) of that section. Information obtained or maintained by the agency or program pursuant to this section that could enable the identification of any person described in division (A) of this section is not a public record subject to inspection or copying under section 149.43 of the Revised Code.

Effective Date: 03-18-1999



Section 340.16 - Rules for children referred by public children services agency to board.

Not later than ninety days after September 5, 2001, the department of mental health and the department of job and family services shall adopt rules that establish requirements and procedures for prior notification and service coordination between public children services agencies and boards of alcohol, drug addiction, and mental health services when a public children services agency refers a child in its custody to a board for services funded by the board. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

The department of mental health and department of job and family services shall collaborate in formulating a plan that delineates the funding responsibilities of public children services agencies and boards of alcohol, drug addiction, and mental health services for services provided under section 5111.023 of the Revised Code to children in the custody of public children services agencies. The departments shall complete the plan not later than ninety days after September 5, 2001.

Effective Date: 09-05-2001; 10-01-2005






Chapter 341 - JAILS

Section 341.01 - Sheriff to have charge of jail.

The sheriff shall have charge of the county jail and all persons confined therein. He shall keep such persons safely, attend to the jail, and govern and regulate the jail according to the minimum standards for jails in Ohio promulgated by the department of rehabilitation and correction.

The sheriff's responsibilities under this section do not extend to a jail or workhouse that is the subject of a contract entered into under section 9.06 of the Revised Code.

Effective Date: 09-29-1995



Section 341.011 - Notice of escape and apprehension of escaped person.

(A) If a person who was convicted of or pleaded guilty to an offense or was indicted or otherwise charged with the commission of an offense escapes from a county jail or workhouse or otherwise escapes from the custody of a sheriff, the sheriff immediately after the escape shall report the escape, by telephone and in writing, to all local law enforcement agencies with jurisdiction over the place where the person escaped from custody, to the state highway patrol, to the department of rehabilitation and correction if the escaped person is a prisoner under the custody of the department who is in the jail or workhouse, to the prosecuting attorney of the county, and to a newspaper of general circulation in the county. The written notice may be by either facsimile transmission or mail. A failure to comply with this requirement is a violation of section 2921.22 of the Revised Code.

(B) Upon the apprehension of the escaped person, the sheriff shall give notice of the apprehension of the escaped person by telephone and in writing to the persons notified under division (A) of this section.

Effective Date: 06-30-1999



Section 341.02 - Jail register - operational policies and procedures - prisoner rules of conduct.

The sheriff shall make the following entries in a suitable book, which shall be known as the "jail register," kept in the office of the jailer, and delivered to the successor in office of such jailer:

(A) The name of each prisoner, and the date and cause of his commitment;

(B) The date and manner of his discharge.

The sheriff or jail administrator shall prepare written operational policies and procedures and prisoner rules of conduct, and maintain the records prescribed by these policies and procedures in accordance with the minimum standards for jails in Ohio promulgated by the department of rehabilitation and correction.

The court of common pleas shall review the jail's operational policies and procedures and prisoner rules of conduct. If the court approves the policies, procedures, and rules of conduct, they shall be adopted.

Effective Date: 07-06-1982



Section 341.03 - [Repealed].

Effective Date: 09-26-1984



Section 341.04 - Sheriff shall visit jail.

The sheriff shall visit the county jail and examine the condition of each prisoner, at least once during each month.

Effective Date: 07-06-1982



Section 341.05 - Staff assignment and compensation.

(A) The sheriff shall assign sufficient staff to ensure the safe and secure operation of the county jail, but staff shall be assigned only to the extent such staff can be provided with funds appropriated to the sheriff at the discretion of the board of county commissioners. The staff may include any of the following:

(1) An administrator for the jail;

(2) Jail officers, including civilian jail officers who are not sheriff's deputies, to conduct security duties;

(3) Other necessary employees to assist in the operation of the county jail.

(B) The sheriff shall employ a sufficient number of female staff to be available to perform all reception and release procedures for female prisoners. These female employees shall be on duty for the duration of the confinement of the female prisoners.

(C) The jail administrator and civilian jail officers appointed by the sheriff shall have all the powers of police officers on the jail grounds as are necessary for the proper performance of the duties relating to their positions at the jail and as are consistent with their level of training.

(D) The sheriff may authorize civilian jail officers to wear a standard uniform consistent with their prescribed authority, in accordance with section 311.281 of the Revised Code. Civilian jail officer uniforms shall be differentiated clearly from the uniforms worn by sheriff's deputies.

(E) Except as provided in division (B) of section 341.25 of the Revised Code, the compensation of jail staff shall be payable from the general fund of the county, upon the warrant of the auditor, in accordance with standard county payroll procedures.

Effective Date: 10-16-1996; 2003 HB95 09-26-2003



Section 341.06 - [Repealed].

Effective Date: 09-06-2002



Section 341.07 - Copies of minimum standards for jails to be furnished - prisoner rules of conduct.

The department of rehabilitation and correction shall provide a copy of the minimum standards for jails in Ohio to the board of county commissioners, the common pleas court, and the sheriff.

The sheriff shall ensure that the prisoner rules of conduct are placed in a conspicuous location within each jail confinement area or are given to each prisoner in written form.

Effective Date: 07-06-1982



Section 341.08 - Minimum standards may be revised, altered or amended - distribution.

The department of rehabilitation and correction may, by rule, revise, alter, or amend the minimum standards for jails in Ohio to reflect changes in case law or public policy. Such revised, altered, or amended standards shall be printed and distributed to the board of county commissioners, the court of common pleas, and the sheriff in the manner directed by section 341.07 of the Revised Code.

Effective Date: 07-06-1982



Section 341.09 - Separation of prisoners in county jails.

When the design of a county jail will permit, the separation of prisoners shall be as required in the minimum standards for jails in Ohio.

The department of rehabilitation and correction shall, when necessary, initiate appropriate judicial proceedings for the enforcement of this section.

Effective Date: 07-06-1982



Section 341.10 - Separate confinement in new county jails.

County officers having charge of the construction of a new jail shall provide for the separate confinement of prisoners, as required by section 341.09 of the Revised Code.

Effective Date: 10-01-1953



Section 341.11 - Confinement of minors.

Except as provided in division (C) of section 2151.311 of the Revised Code, no child taken into custody shall be held in a county, multicounty, or municipal jail or workhouse or other place for the confinement of adults convicted of crime, under arrest, or charged with crime.

Except as provided in division (C) of section 2151.311 of the Revised Code, a child confined pursuant to section 2151.311 of the Revised Code shall be held in a room or cell totally separate and removed by sight and sound from all adult prisoners.

Effective Date: 10-16-1996



Section 341.12 - Confinement of persons in custody in jail of another county.

In a county not having a sufficient jail or staff, the sheriff shall convey any person charged with the commission of an offense, sentenced to imprisonment in the county jail, or in custody upon civil process to a jail in any county the sheriff considers most convenient and secure. As used in this paragraph, any county includes a contiguous county in an adjoining state.

The sheriff may call such aid as is necessary in guarding, transporting, or returning such person. Whoever neglects or refuses to render such aid, when so called upon, shall forfeit and pay the sum of ten dollars, to be recovered by an action in the name and for the use of the county.

Such sheriff and his assistants shall receive such compensation for their services as the county auditor of the county from which such person was removed considers reasonable. The compensation shall be paid from the county treasury on the warrant of the auditor.

The receiving sheriff shall not, pursuant to this section, convey the person received to any county other than the one from which the person was removed.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-06-1982; 2008 HB215 04-07-2009



Section 341.13 - Sheriffs of adjoining counties to receive prisoners.

The sheriff of a county in this state to which a prisoner has been removed as provided by section 341.12 of the Revised Code shall, on being furnished a copy of the process or commitment, receive the prisoner into custody. The sheriff of a contiguous county of an adjoining state to which a prisoner has been removed as provided in section 341.12 of the Revised Code may, on being furnished a copy of the commitment, receive the prisoner into the sheriff's custody. Each receiving sheriff shall be liable for escapes or other neglect of duty in relation to the prisoner, as in other cases, and neither the conveying sheriff nor any county commissioner of the county that employs the conveying sheriff is liable in damages in a civil action for any injury, death, or loss to person or property suffered or caused by the prisoner while the prisoner is in the custody of the receiving sheriff. Each receiving sheriff shall receive from the treasury of the county from which the prisoner was removed, such fees as are allowed in other cases.

Effective Date: 10-01-1953; 2008 HB215 04-07-2009



Section 341.14 - Weekly advance deposit of prisoner costs.

(A) The sheriff of an adjoining county in this state shall not receive prisoners as provided by section 341.12 of the Revised Code unless there is deposited weekly with the sheriff an amount equal to the actual cost of keeping and feeding each prisoner so committed for the use of the jail of that county, and the same amount for a period of time less than one week. If a prisoner is discharged before the expiration of the term for which the prisoner was committed, the excess of the amount advanced shall be refunded.

(B) Pursuant to section 2929.37 of the Revised Code, the board of county commissioners of the county of this state that receives pursuant to section 341.12 of the Revised Code for confinement in its jail, a prisoner who was convicted of an offense, may require the prisoner to reimburse the county for its expenses incurred by reason of the prisoner's confinement.

(C) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the board of county commissioners in this state may establish a policy that complies with section 2929.38 of the Revised Code and that requires any prisoner who is not indigent and who is confined in the county's jail under this section to pay a reception fee, a fee for medical treatment or service requested by and provided to that prisoner, or the fee for a random drug test assessed under division (E) of section 341.26 of the Revised Code.

(D) If a county in this state receives pursuant to section 341.12 of the Revised Code for confinement in its jail a person who has been convicted of or pleaded guilty to an offense and has been sentenced to a term in a jail or a person who has been arrested for an offense, who has been denied bail or has had bail set and has not been released on bail, and who is confined in jail pending trial, at the time of reception and at other times the sheriff or other person in charge of the operation of the jail determines to be appropriate, the sheriff or other person in charge of the operation of the jail may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The sheriff or other person in charge of the operation of the jail may cause a convicted or accused offender in the jail who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004; 2008 HB215 04-07-2009



Section 341.141 - Interstate prisoner transfer under RC 341.12.

(A) The sheriff of a county in this state shall not transfer a prisoner to a contiguous county in an adjoining state as provided in section 341.12 of the Revised Code unless there is deposited weekly with the sheriff of the contiguous county an amount equal to the actual cost of keeping and feeding each prisoner committed to the custody of that sheriff for the use of the jail of that county, and the same amount for a period of time less than one week. If a prisoner is discharged before the expiration of a week for which the cost of keeping and feeding the prisoner has been deposited, the excess of the amount shall be refunded.

(B) The minimum standards for jails that are applicable for jails in the adjoining state shall apply to a jail in that adjoining state that receives prisoners as provided in section 341.13 of the Revised Code.

(C) All other terms of the transfer of a prisoner from a county in this state to a contiguous county in an adjoining state shall be as agreed upon by the board of county commissioners, any applicable governmental entity in the receiving county, and the sheriffs involved in the transfer.

(D) If a prisoner is transferred to a contiguous county of an adjoining state as provided in section 341.12 of the Revised Code, jurisdiction over the transferred prisoner shall remain with the Ohio governmental agencies and entities that would have jurisdiction over the prisoner if the prisoner had not been so transferred, including the Ohio court to which the prisoner's case is assigned.

Effective Date: 2008 HB215 04-07-2009



Section 341.15 - Quarterly account of fees of sheriff.

At the end of each quarter of each calendar year, a sheriff in this state shall account for and pay to the county treasurer all money received by the sheriff as provided by sections 341.13 and 341.14 of the Revised Code.

Effective Date: 10-01-1953; 2008 HB215 04-07-2009



Section 341.16 - Process for the return of prisoner.

The prosecuting attorney of the county from which a person charged with the commission of an offense has been removed for safekeeping, may file a praecipe with the clerk of the court of common pleas thereof, directing that a warrant be issued to the sheriff having the custody of such person, and commanding him to deliver the prisoner to the sheriff of the county from which the prisoner was removed, or to the sheriff of the county in which the trial is to take place upon change of venue.

Effective Date: 10-01-1953



Section 341.17 - Payment of costs of habeas corpus.

When a writ of habeas corpus is issued for a person removed and confined in a county jail as provided by section 341.12 of the Revised Code, the county from which such person was sent shall pay all the costs of such proceeding. Upon the presentation of the certificate of the clerk of the court of common pleas, showing the amount of such costs, to the county auditor of the county from which such person was sent, the auditor shall draw his order for such costs on the county treasurer in favor of such clerk, or in favor of such person as the clerk orders, and the clerk shall pay such costs to the persons entitled to them.

Effective Date: 10-01-1953



Section 341.18 - County using jail of another county liable for damages.

The county in which a prisoner was confined as provided by sections 341.12 and 341.13 of the Revised Code, shall have a right of action against the county from which such prisoner was sent, for damages done by him to the jail or other property of the county.

Effective Date: 10-01-1953



Section 341.19 - Reimbursing county for its expenses incurred by reason of person's confinement.

(A) Pursuant to section 2929.37 of the Revised Code, the board of county commissioners may require a person who was convicted of an offense and who is confined in the county jail to reimburse the county for its expenses incurred by reason of the person's confinement.

(B) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the board of county commissioners may establish a policy that complies with section 2929.38 of the Revised Code and that requires any prisoner who is not indigent and who is confined in the county's jail under this section to pay a reception fee, a fee for any medical treatment or service requested by and provided to that prisoner, or the fee for a random drug test assessed under division (E) of section 341.26 of the Revised Code.

(C) If a person who is convicted of or pleads guilty to an offense is sentenced to a term in a jail, or if a person who has been arrested for an offense, and who has been denied bail or has had bail set and has not been released on bail is confined in jail pending trial, at the time of reception and at other times the sheriff or other person in charge of the operation of the jail determines to be appropriate, the sheriff or other person in charge of the operation of the jail may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The sheriff or other person in charge of the operation of the jail may cause a convicted or accused offender in the jail who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 341.191 - Health insurance claims for jail inmates.

(A) For each person who is confined in a county jail, the county may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the county jail renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, then the person, county, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the county or the provider, as the case may be.

(C) Any payment made to the county pursuant to division (B) of this section shall be paid into the county treasury.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the county jail.

Effective Date: 10-16-1996



Section 341.192 - Payment of outside medical provider for necessary care.

(A) As used in this section:

(1) "Jail" means a county jail, or a multicounty, municipal-county, or multicounty-municipal correctional center.

(2) "Medical assistance program" has the same meaning as in section 2913.40 of the Revised Code.

(3) "Medical provider" means a physician, hospital, laboratory, pharmacy, or other health care provider that is not employed by or under contract to a county, municipal corporation, township, the department of youth services, or the department of rehabilitation and correction to provide medical services to persons confined in a jail or state correctional institution, or is in the custody of a law enforcement officer.

(4) "Necessary care" means medical care of a nonelective nature that cannot be postponed until after the period of confinement of a person who is confined in a jail or state correctional institution, or is in the custody of a law enforcement officer without endangering the life or health of the person.

(B) If a physician employed by or under contract to a county, municipal corporation, township, the department of youth services, or the department of rehabilitation and correction to provide medical services to persons confined in a jail or state correctional institution determines that a person who is confined in the jail or state correctional institution or who is in the custody of a law enforcement officer prior to the person's confinement in a jail or state correctional institution requires necessary care that the physician cannot provide, the necessary care shall be provided by a medical provider. The county, municipal corporation, township, the department of youth services, or the department of rehabilitation and correction shall pay a medical provider for necessary care an amount not exceeding the authorized reimbursement rate for the same service established by the department of job and family services under the medical assistance program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005; 2008 HB130 04-07-2009



Section 341.20 - Contracts with commercial providers for food, medical, other services.

The board of county commissioners, with the consent of the sheriff, may contract with commercial providers for the provision to prisoners and other persons of food services, medical services, and other programs and services necessary for the care and welfare of prisoners and other persons placed in the sheriff's charge.

In the absence of a commercial food service contract, the sheriff shall appoint a cook who shall have charge over the preparation of food for the feeding of prisoners and other persons placed in the sheriff's charge. The cook need not, but may be, required to perform other staff duties provided for in this section. The compensation of the cook shall be payable semimonthly from the general fund of the county, upon the warrant of the county auditor.

Effective Date: 10-16-1996



Section 341.21 - Confinement of federal or state prisoners in county jail.

(A) The board of county commissioners may direct the sheriff to receive into custody prisoners charged with or convicted of crime by the United States, and to keep those prisoners until discharged.

The board of the county in which prisoners charged with or convicted of crime by the United States may be so committed may negotiate and conclude any contracts with the United States for the use of the jail as provided by this section and as the board sees fit.

A prisoner so committed shall be supported at the expense of the United States during the prisoner's confinement in the county jail. No greater compensation shall be charged by a sheriff for the subsistence of that type of prisoner than is provided by section 311.20 of the Revised Code to be charged for the subsistence of state prisoners.

A sheriff or jailer who neglects or refuses to perform the services and duties directed by the board by reason of this division, shall be liable to the same penalties, forfeitures, and actions as if the prisoner had been committed under the authority of this state.

(B) Prior to the acceptance for housing into the county jail of persons who are designated by the department of rehabilitation and correction, who plead guilty to or are convicted of a felony of the fourth or fifth degree, and who satisfy the other requirements listed in section 5120.161 of the Revised Code, the board of county commissioners shall enter into an agreement with the department of rehabilitation and correction under section 5120.161 of the Revised Code for the housing in the county jail of persons designated by the department who plead guilty to or are convicted of a felony of the fourth or fifth degree and who satisfy the other requirements listed in that section in exchange for a per diem fee per person. Persons incarcerated in the county jail pursuant to an agreement entered into under this division shall be subject to supervision and control in the manner described in section 5120.161 of the Revised Code. This division does not affect the authority of a court to directly sentence a person who is convicted of or pleads guilty to a felony to the county jail in accordance with section 2929.16 of the Revised Code.

(C) Notwithstanding any contrary provision in section 2929.18, 2929.28, or 2929.37 or in any other section of the Revised Code, the board of county commissioners may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the jail under division (B) of this section to pay a reception fee, a fee for any medical treatment or service requested by and provided to that person, or the fee for a random drug test assessed under division (E) of section 341.26 of the Revised Code.

(D) If a sheriff receives into custody a prisoner convicted of crime by the United States as described in division (A) of this section, if a person who has been convicted of or pleaded guilty to an offense is incarcerated in the jail in the manner described in division (B) of this section, if a sheriff receives into custody a prisoner charged with a crime by the United States and the prisoner has had bail denied or has had bail set, has not been released on bail, and is confined in jail pending trial, or if a person who has been arrested for an offense, and who has been denied bail or has had bail set and has not been released on bail is confined in jail pending trial, at the time of reception and at other times the sheriff or other person in charge of the operation of the jail determines to be appropriate, the sheriff or other person in charge of the operation of the jail may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, and other contagious diseases. The sheriff or other person in charge of the operation of the jail may cause a convicted or accused offender in the jail who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 341.22 - Religious services and welfare work in county jail.

Each administrative board or other authority in the state, having control of a county jail, shall provide for the holding of religious services and the conducting of other welfare work in such jail, by such persons or organizations, and at such times, as the probate judge directs.

Effective Date: 10-01-1953



Section 341.23 - Confinement of county or municipal prisoners in county jail.

(A) The board of county commissioners of any county or the legislative authority of any municipal corporation in which there is no workhouse may agree with the legislative authority of any municipal corporation or other authority having control of the workhouse of any other city, or with the directors of any district of a joint city and county workhouse or county workhouse, upon terms on which persons convicted of a misdemeanor by any court or magistrate of a county or municipal corporation having no workhouse, may be received into that workhouse, under sentence of the court or magistrate. The board or legislative authority may pay the expenses incurred under the agreement out of the general fund of that county or municipal corporation, upon the certificate of the proper officer of the workhouse.

(B) The sheriff or other officer transporting any person to the workhouse described in division (A) of this section shall receive six cents per mile for the sheriff or officer, going and returning, five cents per mile for transporting the convict, and five cents per mile, going and coming, for the service of each deputy, to be allowed as in cases in which a person is transported to a state correctional institution. The number of miles shall be computed by the usual routes of travel and, in state cases, shall be paid out of the general fund of the county, on the allowance of the board, and for the violation of the ordinances of any municipal corporation, shall be paid by that municipal corporation on the order of its legislative authority.

(C) Pursuant to section 2929.37 of the Revised Code, the board of county commissioners, the directors of the district of a joint city and county workhouse or county workhouse, or the legislative authority of the municipal corporation may require a person who was convicted of an offense and who is confined in a workhouse as provided in division (A) of this section, to reimburse the county, district, or municipal corporation, as the case may be, for its expenses incurred by reason of the person's confinement.

(D) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the appropriate board of county commissioners and legislative authorities may include in their agreement entered into under division (A) of this section a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the county, city, district, or joint city and county workhouse under this section to pay a reception fee, a fee for any medical treatment or service requested by and provided to that person, or the fee for a random drug test assessed under division (E) of section 341.26 of the Revised Code.

(E) If a person who has been convicted of or pleaded guilty to an offense is incarcerated in the workhouse as provided in division (A) of this section, at the time of reception and at other times the person in charge of the operation of the workhouse determines to be appropriate, the person in charge of the operation of the workhouse may cause the convicted offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the workhouse may cause a convicted offender in the workhouse who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 341.24 - Health insurance claims for workhouse inmates.

(A) For each person who is confined in a workhouse as provided in section 341.23 of the Revised Code, the county, district, or municipal corporation, as the case may be, may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the workhouse renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, then the person, county, district, municipal corporation, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the county, district, municipal corporation, or provider, as the case may be.

(C) Any payment made to the county, district, or municipal corporation pursuant to division (B) of this section shall be paid into the treasury of the governmental entity that incurred the expenses.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the workhouse.

Effective Date: 10-16-1996



Section 341.25 - Establishing commissary and commissary fund.

(A) The sheriff may establish a commissary for the jail. The commissary may be established either in-house or by another arrangement. If a commissary is established, all persons incarcerated in the jail shall receive commissary privileges. A person's purchases from the commissary shall be deducted from the person's account record in the jail's business office. The commissary shall provide for the distribution to indigent persons incarcerated in the jail necessary hygiene articles and writing materials.

(B) If a commissary is established, the sheriff shall establish a commissary fund for the jail. The management of funds in the commissary fund shall be strictly controlled in accordance with procedures adopted by the auditor of state. Commissary fund revenue over and above operating costs and reserve shall be considered profits. All profits from the commissary fund shall be used to purchase supplies and equipment, and to provide life skills training and education or treatment services, or both, for the benefit of persons incarcerated in the jail, and to pay salary and benefits for employees of the sheriff who work in or are employed for the purpose of providing service to the commissary. The sheriff shall adopt rules for the operation of any commissary fund the sheriff establishes.

Effective Date: 09-26-2003



Section 341.26 - Performance of random drug testing of prisoners.

(A) As used in this section:

(1) "Random drug testing" has the same meaning as in section 5120.63 of the Revised Code.

(2) "Prisoner" means a person confined in a jail or multicounty correctional center following a conviction of or plea of guilty to a criminal offense.

(B) The board of county commissioners of the county, with the consent of the sheriff of the county, or the boards of county commissioners of two or more adjacent counties that have jointly established a multicounty correctional center pursuant to section 307.93 of the Revised Code, with the consent of the sheriffs of those adjacent counties, may enter into a contract with a laboratory or entity to perform blood or urine specimen collection, documentation, maintenance, transportation, preservation, storage, and analyses and other duties required in the performance of random drug testing of prisoners. The terms of any contract entered into under this division shall include a requirement that the laboratory or entity and its employees, the sheriff, deputy sheriffs, the corrections commission or the administrator of the multicounty correctional center specified in division (D) of this section, the employees of the jail and multicounty correctional center, and all other persons comply with the standards for the performance of random drug testing as specified in rules adopted under division (C) of this section.

(C) Prior to entering into a contract with a laboratory or entity under division (B) of this section, a board of county commissioners or, in the case of a multicounty correctional center, the boards of county commissioners of the counties that have established the center shall adopt rules for the random drug testing of prisoners. The rules shall include, but are not limited to, provisions that do the following:

(1) Require the laboratory or entity to seek, obtain, and maintain accreditation from the national institute on drug abuse;

(2) Establish standards for the performance of random drug testing that include, but are not limited to, standards governing the following:

(a) The collection by the laboratory or entity of blood or urine specimens of individuals in a scientifically or medically approved manner and under reasonable and sanitary conditions;

(b) The collection and testing by the laboratory or entity of blood or urine specimens with due regard for the privacy of the individual being tested and in a manner reasonably calculated to prevent substitutions or interference with the collection and testing of the specimens;

(c) The documentation of blood or urine specimens collected by the laboratory or entity and documentation procedures that reasonably preclude the possibility of erroneous identification of test results and that provide the individual being tested an opportunity to furnish information identifying any prescription or nonprescription drugs used by the individual in connection with a medical condition;

(d) The collection, maintenance, storage, and transportation by the laboratory or entity of blood or urine specimens in a manner that reasonably precludes the possibility of contamination or adulteration of the specimens;

(e) The testing by the laboratory or entity of a blood or urine specimen of an individual to determine whether the individual ingested or was injected with a drug of abuse, in a manner that conforms to scientifically accepted analytical methods and procedures and that may include verification or confirmation of any positive test result by a reliable analytical method;

(f) The analysis of an individual's blood or urine specimen by an employee of the laboratory or entity who is qualified by education, training, and experience to perform that analysis and whose regular duties include the analysis of blood or urine specimens to determine the presence of a drug of abuse and whether the individual who is the subject of the test ingested or was injected with a drug of abuse.

(3) Specify the frequency of performing random drug testing on prisoners in the jail or multicounty correctional center;

(4) Prescribe procedures for the automatic, random selection of prisoners in the jail or multicounty correctional center to submit to random drug testing under this section;

(5) Provide for reasonable safeguards for transmitting the results of the random drug testing of prisoners in the jail or multicounty correctional center from the contracting laboratory or entity to the sheriff, the corrections commission, or the administrator of the multicounty correctional center pursuant to division (E) of this section;

(6) Establish a reasonable fee to cover the costs associated with random drug testing and analysis performed by a contracting laboratory or entity under this section and establish procedures pursuant to division (E) of this section for the collection of those fees from the prisoners subjected to the drug tests.

(D) If a board of county commissioners enters into a contract pursuant to division (B) of this section, the sheriff of that county, pursuant to the terms of the contract and the rules adopted under division (C) of this section, shall facilitate the collection, documentation, maintenance, and transportation by the contracting laboratory or entity of the blood or urine specimens of the prisoners who are confined in the jail and who are subject to random drug testing. If the boards of county commissioners that have jointly established a multicounty correctional center enter into a contract pursuant to division (B) of this section, the corrections commission or the administrator of the multicounty correctional center, pursuant to the terms of the contract and the rules adopted under division (C) of this section, shall facilitate the collection, documentation, maintenance, and transportation by the contracting laboratory or entity of the blood or urine specimens of the prisoners who are confined in the multicounty correctional center and who are subject to random drug testing.

(E) If a county or two or more adjacent counties enter into a contract pursuant to division (B) of this section and the contracting laboratory or entity performs the random drug testing as provided in the contract, the laboratory or entity shall transmit the results of the drug tests to the sheriff, corrections commission, or administrator who facilitated the collection, documentation, maintenance, and transportation of blood or urine specimens under division (D) of this section. The sheriff, corrections commission, or administrator shall file for record the results of the random drug tests that indicate whether or not each prisoner who is confined in the jail or multicounty correctional center and who was subjected to the drug test ingested or was injected with a drug of abuse. The sheriff, corrections commission, or administrator shall give appropriate notice of the drug test results to each prisoner who was subjected to the drug test and whose drug test results indicate that the prisoner ingested or was injected with a drug of abuse. The sheriff, corrections commission, or administrator shall afford that prisoner an opportunity to be heard regarding the results of the drug test and to present contrary evidence at a hearing held before the sheriff, corrections commission, or administrator within thirty days after notification of the prisoner under this division. After the hearing, if a hearing is held, the sheriff, corrections commission, or administrator shall make a determination regarding any evidence presented by the prisoner. If the sheriff, corrections commission, or administrator rejects the evidence presented by the prisoner at the hearing or if no hearing is held under this division, the sheriff, corrections commission, or administrator may assess a reasonable fee, determined pursuant to division (C) of this section, for the costs associated with the random drug test to be paid by the prisoner whose drug test results indicate that the prisoner ingested or was injected with a drug of abuse. The sheriff, corrections commission, or administrator may collect the fee pursuant to section 307.93, 341.14, 341.19, 341.21, or 341.23 of the Revised Code.

Effective Date: 09-06-2002



Section 341.27 - Qualified immunity for injuries to work detail prisoners.

(A) As used in this section:

(1) "County correctional facility" has the same meaning as in section 341.42 of the Revised Code.

(2) "County correctional officer" has the same meaning as in section 341.41 of the Revised Code.

(B) The sheriff and board of county commissioners of any county jointly may establish in writing a prisoner work program pursuant to which prisoners and adult offenders confined in a county correctional facility under control of the county work outside of the facility in a work detail administered by the facility. A program established under this division shall be separate from and independent of any program or camp established under section 341.31, 5147.28, or 5147.30 of the Revised Code or under any other provision of the Revised Code. A sheriff and board of county commissioners that jointly establish a program under this division shall specify rules for the operation of the program. The rules shall include, but are not limited to, rules that provide the following:

(1) That no prisoner or adult offender confined in the facility under a charge of, or a sentence imposed for, an offense of violence may be assigned to a work detail under the program;

(2) That no prisoner or adult offender may be assigned to a work detail under the program unless the prisoner or adult offender volunteers for the work detail;

(3) That no prisoner or adult offender under supervisory authority of the adult parole authority may be assigned to a work detail under the program.

(C) If all the prisoners or adult offenders working on a work detail administered by a county correctional facility and outside the facility have volunteered for the work detail and are imprisoned or reside in that facility for an offense other than a felony of the first or second degree and if the applicable county correctional officer complies with division (D) of this section, both of the following apply:

(1) No sheriff, deputy sheriff, or county correctional officer is liable for civil damages for injury, death, or loss to person or property caused or suffered by a prisoner or adult offender working on the work detail unless the injury, death, or loss results from malice or wanton or reckless misconduct of the sheriff, deputy sheriff, or county correctional officer.

(2) The county in which the prisoners or adult offenders work on the work detail and that employs the sheriff, deputy sheriff, or county correctional officer is not liable for civil damages for injury, death, or loss to person or property caused or suffered by a prisoner or adult offender working on the work detail unless the injury, death, or loss results from malice or wanton or reckless misconduct of the sheriff or any deputy sheriff or county correctional officer.

(D) To qualify for the immunity described in division (C)(1) of this section regarding a work detail, a county correctional officer, prior to having the prisoners or adult offenders of the county correctional facility, work outside the facility on the work detail, shall inform each prisoner or adult offender on the work detail of the provisions of this section, including notifying the prisoner or adult offender that, by volunteering for the work detail, the prisoner or adult offender cannot hold the sheriff, deputy sheriff, or county correctional officer or the county liable for civil damages for injury, death, or loss to person or property unless the injury, death, or loss results from malice or wanton or reckless misconduct of the sheriff, deputy sheriff, or county correctional officer.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 03-31-2005



Section 341.31 - Operation of county rehabilitation work camps.

In addition to its other powers, the board of county commissioners of any county may construct, maintain, equip, furnish, appoint the necessary personnel of, and supervise the operation of county rehabilitation work camps for the purpose of the rehabilitation of persons who have been sentenced to imprisonment for a misdemeanor.

Effective Date: 08-22-1990



Section 341.32 - Agreement for work camp services with other counties and municipal corporations.

The board of county commissioners of any county not having a county rehabilitation work camp or the legislative authority of any municipal corporation may agree upon the terms on which persons convicted of a misdemeanor by any court or magistrate of such county or municipal corporation may be received into a county rehabilitation work camp under sentence of such court or magistrate. Such board or legislative authority may pay the expenses, including the cost of transportation of prisoners, incurred under such agreement out of the general fund of such county or municipal corporation, upon the certificate of the proper officer of such county work rehabilitation camp.

Effective Date: 11-05-1959



Section 341.33 - Use of work camp services by municipal corporations.

Imprisonment under the ordinances of a municipal corporation, in addition to the manner provided for in section 1905.35 of the Revised Code, may be in a county rehabilitation work camp, provided an agreement for the use of such camp has been entered into between the board of county commissioners of the county wherein such camp is located and the legislative authority of such municipal corporation.

Effective Date: 11-05-1959



Section 341.34 - Establishing minimum security jails.

(A) As used in this section, "building or structure" includes, but is not limited to, a modular unit, building, or structure and a movable unit, building, or structure.

(B)

(1) The board of county commissioners of any county, by resolution, may dedicate and permit the use, as a minimum security jail, of any vacant or abandoned public building or structure owned by the county that has not been dedicated to or is not then in use for any county or other public purpose, or any building or structure rented or leased by the county. The board of county commissioners of any county, by resolution, also may dedicate and permit the use, as a minimum security jail, of any building or structure purchased by or constructed by or for the county. Subject to divisions (B)(3) and (C) of this section, upon the effective date of such a resolution, the specified building or structure shall be used, in accordance with this section, for the confinement of persons who meet one of the following conditions:

(a) The person is sentenced to a term of imprisonment for a traffic violation or a misdemeanor or is sentenced to a residential sanction in the jail for a felony of the fourth or fifth degree pursuant to sections 2929.11 to 2929.19 of the Revised Code, and the jail administrator or the jail administrator's designee has classified the person as a minimal security risk. In determining the person's classification under this division, the administrator or designee shall consider all relevant factors, including, but not limited to, the person's escape risk and propensity for assaultive or violent behavior, based upon the person's prior and current behavior.

(b) The person is an inmate transferred by order of a judge of the sentencing court upon the request of the sheriff, administrator, jailer, or other person responsible for operating the jail other than a contractor as defined in section 9.06 of the Revised Code, who is named in the request as being suitable for confinement in a minimum security facility.

(2) The board of county commissioners of any county, by resolution, may affiliate with one or more adjacent counties, or with one or more municipal corporations located within the county or within an adjacent county, and dedicate and permit the use, as a minimum security jail, of any vacant or abandoned public building or structure owned by any of the affiliating counties or municipal corporations that has not been dedicated to or is not then in use for any public purpose, or any building or structure rented or leased by any of the affiliating counties or municipal corporations. The board of county commissioners of any county, by resolution, also may affiliate with one or more adjacent counties or with one or more municipal corporations located within the county or within an adjacent county and dedicate and permit the use, as a minimum security jail, of any building or structure purchased by or constructed by or for any of the affiliating counties or municipal corporations. Any counties and municipal corporations that affiliate for purposes of this division shall enter into an agreement that establishes the responsibilities for the operation and for the cost of operation of the minimum security jail. Subject to divisions (B)(3) and (C) of this section, upon the effective date of a resolution adopted under this division, the specified building or structure shall be used, in accordance with this section, for the confinement of persons who meet one of the following conditions:

(a) The person is sentenced to a term of imprisonment for a traffic violation, a misdemeanor, or a violation of an ordinance of any municipal corporation, or is sentenced to a residential sanction in the jail for a felony of the fourth or fifth degree pursuant to sections 2929.11 to 2929.19 of the Revised Code, and the jail administrator or the jail administrator's designee has classified the person as a minimal security risk. In determining the person's classification under this division, the administrator or designee shall consider all relevant factors, including, but not limited to, the person's escape risk and propensity for assaultive or violent behavior, based upon the person's prior and current behavior.

(b) The person is an inmate transferred by order of a judge of the sentencing court upon the request of the sheriff, administrator, jailer, or other person responsible for operating the jail other than a contractor as defined in section 9.06 of the Revised Code, who is named in the request as being suitable for confinement in a minimum security facility.

(3) No person shall be confined in a building or structure dedicated as a minimum security jail under division (B)(1) or (2) of this section unless the judge who sentenced the person to the term of imprisonment for the traffic violation or the misdemeanor specifies that the term of imprisonment is to be served in that jail, and division (B)(1) or (2) of this section permits the confinement of the person in that jail or unless the judge who sentenced the person to the residential sanction for the felony specifies that the residential sanction is to be served in a jail, and division (B)(1) or (2) of this section permits the confinement of the person in that jail. If a rented or leased building or structure is so dedicated, the building or structure may be used as a minimum security jail only during the period that it is rented or leased by the county or by an affiliated county or municipal corporation. If a person convicted of a misdemeanor is confined to a building or structure dedicated as a minimum security jail under division (B)(1) or (2) of this section and the sheriff, administrator, jailer, or other person responsible for operating the jail other than a contractor as defined in section 9.06 of the Revised Code determines that it would be more appropriate for the person so confined to be confined in another jail or workhouse facility, the sheriff, administrator, jailer, or other person may transfer the person so confined to a more appropriate jail or workhouse facility.

(C) All of the following apply to a building or structure that is dedicated pursuant to division (B)(1) or (2) of this section for use as a minimum security jail:

(1) To the extent that the use of the building or structure as a minimum security jail requires a variance from any county, municipal corporation, or township zoning regulations or ordinances, the variance shall be granted.

(2) Except as provided in this section, the building or structure shall not be used to confine any person unless it is in substantial compliance with any applicable housing, fire prevention, sanitation, health, and safety codes, regulations, or standards.

(3) Unless such satisfaction or compliance is required under the standards described in division (C)(4) of this section, and notwithstanding any other provision of state or local law to the contrary, the building or structure need not satisfy or comply with any state or local building standard or code in order to be used to confine a person for the purposes specified in division (B) of this section.

(4) The building or structure shall not be used to confine any person unless it is in compliance with all minimum standards and minimum renovation, modification, and construction criteria for minimum security jails that have been proposed by the department of rehabilitation and correction, through its bureau of adult detention, under section 5120.10 of the Revised Code.

(5) The building or structure need not be renovated or modified into a secure detention facility in order to be used solely to confine a person for the purposes specified in divisions (B)(1)(a) and (B)(2)(a) of this section.

(6) The building or structure shall be used, equipped, furnished, and staffed in the manner necessary to provide adequate and suitable living, sleeping, food service or preparation, drinking, bathing and toilet, sanitation, and other necessary facilities, furnishings, and equipment.

(D) Except as provided in this section, a minimum security jail dedicated and used under this section shall be considered to be part of the jail, workhouse, or other correctional facilities of the county or the affiliated counties and municipal corporations for all purposes under the law. All persons confined in such a minimum security jail shall be and shall remain, in all respects, under the control of the county authority that has responsibility for the management and operation of the jail, workhouse, or other correctional facilities of the county or, if it is operated by any affiliation of counties or municipal corporations, under the control of the specified county or municipal corporation with that authority, provided that, if the person was convicted of a felony and is serving a residential sanction in the facility, all provisions of law that pertain to persons convicted of a felony that would not by their nature clearly be inapplicable apply regarding the person. A minimum security jail dedicated and used under this section shall be managed and maintained in accordance with policies and procedures adopted by the board of county commissioners or the affiliated counties and municipal corporations governing the safe and healthful operation of the jail, the confinement and supervision of the persons sentenced to it, and their participation in work release or similar rehabilitation programs. In addition to other rules of conduct and discipline, the rights of ingress and egress of persons confined in a minimum security jail dedicated and used under this section shall be subject to reasonable restrictions. Every person confined in a minimum security jail dedicated and used under this section shall be given verbal and written notification, at the time of the person's admission to the jail, that purposely leaving, or purposely failing to return to, the jail without proper authority or permission constitutes the felony offense of escape.

(E) If a person who has been convicted of or pleaded guilty to an offense is sentenced to a term of imprisonment or a residential sanction in a minimum security jail as described in division (B)(1)(a) or (B)(2)(a) of this section, or if a person is an inmate transferred to a minimum security jail by order of a judge of the sentencing court as described in division (B)(1)(b) or (2)(b) of this section, at the time of reception and at other times the person in charge of the operation of the jail determines to be appropriate, the sheriff or other person in charge of the operation of the jail may cause the convicted offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the jail may cause a convicted offender in the jail who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 03-17-1998



Section 341.35 - Private operation of correctional facility.

The board of county commissioners of a county with a county jail, workhouse, minimum security misdemeanant jail, or other correctional facility may enter into a contract under section 9.06 of the Revised Code for the private operation and management of that facility, but only if the facility is used to house only misdemeanant inmates.

Effective Date: 09-29-1995



Section 341.41 - Prohibiting activities designed to increase muscle mass and physical strength or improve fighting skills.

(A) As used in this section:

(1) "Free weight exercise equipment" means any equipment or device that is designed to increase the muscle mass and physical strength of the person using it. "Free weight exercise equipment" includes, but is not limited to, barbells, dumbbells, weight plates, and similar free weight-type equipment and other devices that the department of rehabilitation and correction, in rules adopted under section 5120.423 of the Revised Code, designates as enabling a person to increase muscle mass and physical strength.

(2) "Fixed weight exercise equipment" means any equipment, machine, or device that is not designed primarily to increase muscle mass and physical strength but rather to keep a person in relatively good physical condition. "Fixed weight exercise equipment" includes, but is not limited to, weight machines that utilize weight plates, tension bands, or similar devices that provide weight training resistance like universal and nautilus equipment. "Fixed weight exercise equipment" includes machines that are usually assembled as a unit, are not readily dismantled, and have been specifically modified for prison use so as to make them secure and immobile.

(3) "County correctional officer" means a person who is employed by a county as an employee or officer of a county jail, county workhouse, minimum security jail, joint city and county workhouse, municipal-county correctional center, multicounty-municipal correctional center, municipal-county jail or workhouse, or multicounty-municipal jail or workhouse.

(4) A person is "employed by a county" if the person is employed by, or receives any compensation or benefits from, any official, officer, office, agency, board, commission, department, or other entity that is a branch of county government, that is established by a county, or that serves a county, including, but not limited to, a sheriff.

(5) "Multicounty-municipal" has the same meaning as in section 307.93 of the Revised Code.

(B) No county correctional officer shall do any of the following:

(1) Provide a prisoner access to free weight or fixed weight exercise equipment;

(2) Allow a prisoner to provide or receive instruction in boxing, wrestling, karate, judo, or another form of martial arts, or any other program that the department of rehabilitation and correction, in rules adopted under section 5120.423 of the Revised Code, designates as enabling a person to improve fighting skills.

(C) Nothing in this section prohibits a county correctional officer from allowing a prisoner to participate in jogging, basketball, stationary exercise bicycling, supervised calisthenics, or other physical activities that are not designed to increase muscle mass and physical strength or improve fighting skills.

Effective Date: 03-17-1998



Section 341.42 - Improper internet access - county facilities.

(A) As used in this section:

(1) "County correctional officer" has the same meaning as in section 341.41 of the Revised Code.

(2) "Computer," "computer network," "computer system," "computer services," "telecommunications service," and "information service" have the same meanings as in section 2913.01 of the Revised Code.

(3) "County correctional facility" means a county jail, county workhouse, minimum security jail, joint city and county workhouse, municipal-county correctional center, multicounty-municipal correctional center, municipal-county jail or workhouse, or multicounty-municipal jail or workhouse.

(B) No county correctional officer shall provide a prisoner access to or permit a prisoner to have access to the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(1) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(2) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(C)

(1) No prisoner in a county correctional facility under the control of a county shall access the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(a) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(b) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(2) Whoever violates division (C)(1) of this section is guilty of improper internet access, a misdemeanor of the first degree.

Effective Date: 06-08-2000; 11-05-2004






Chapter 343 - SOLID WASTE MANAGEMENT DISTRICTS

Section 343.01 - Establishment and maintenance of county or joint solid waste management district.

(A) In order to comply with division (B) of section 3734.52 of the Revised Code, the board of county commissioners of each county shall do one of the following:

(1) Establish, by resolution, and maintain a county solid waste management district under this chapter that consists of all the incorporated and unincorporated territory within the county except as otherwise provided in division (A) of this section;

(2) With the boards of county commissioners of one or more other counties establish, by agreement, and maintain a joint solid waste management district under this chapter that consists of all the incorporated and unincorporated territory within the counties forming the joint district except as otherwise provided in division (A) of this section.

If a municipal corporation is located in more than one solid waste management district, the entire municipal corporation shall be considered to be included in and shall be under the jurisdiction of the district in which a majority of the population of the municipal corporation resides.

A county and joint district established to comply with division (B) of section 3734.52 of the Revised Code shall have a population of not less than one hundred twenty thousand unless, in the instance of a county district, the board of county commissioners has obtained an exemption from that requirement under division (C)(1) or (2) of that section. Each joint district established to comply with an order issued under division (D) of that section shall have a population of at least one hundred twenty thousand.

(B) The boards of county commissioners of the counties establishing a joint district constitute, collectively, the board of directors of the joint district, except that if a county with a form of legislative authority other than a board of county commissioners participates, it shall be represented on the board of directors by three persons appointed by the legislative authority.

The agreement to establish and maintain a joint district shall be ratified by resolution of the board of county commissioners of each participating county. Upon ratification, the board of directors shall take control of and manage the joint district subject to this chapter, except that, in the case of a joint district formed pursuant to division (C), (D), or (E) of section 343.012 of the Revised Code, the board of directors shall take control of and manage the district when the formation of the district becomes final under the applicable division. A majority of the board of directors constitutes a quorum, and a majority vote is required for the board to act.

A county participating in a joint district may contribute lands or rights or interests therein, money, other personal property or rights or interests therein, or services to the district. The agreement shall specify any contributions of participating counties and the rights of the participating counties in lands or personal property, or rights or interests therein, contributed to or otherwise acquired by the joint district. The agreement may be amended or added to by a majority vote of the board of directors, but no amendment or addition shall divest a participating county of any right or interest in lands or personal property without its consent.

The board of directors may appoint and fix the compensation of employees of, accept gifts, devises, and bequests for, and take other actions necessary to control and manage the joint district. Employees of the district shall be considered county employees for the purposes of Chapter 124. of the Revised Code and other provisions of state law applicable to employees. Instead of or in addition to appointing employees of the district, the board of directors may agree to use employees of one or more of the participating counties in the service of the joint district and to share in their compensation in any manner that may be agreed upon.

The board of directors shall do one of the following:

(1) Designate the county auditor, including any other official acting in a capacity similar to a county auditor under a county charter, of a county participating in the joint district as the fiscal officer of the district, and the county treasurer, or other official acting in a capacity similar to a county treasurer under a county charter, of that county as the treasurer of the district. The designated county officials shall perform any applicable duties for the district as each typically performs for the county of which the individual is an official, except as otherwise may be provided in any bylaws or resolutions adopted by the board of directors. The board of directors may pay to that county any amount agreed upon by the board of directors and the board of county commissioners of that county to reimburse that county for the cost properly allocable to the service of its officials as fiscal officer and treasurer of the joint district.

(2) Appoint one individual who is neither a county auditor nor a county treasurer, and who may be an employee of the district, to serve as both the treasurer of the district and its fiscal officer. That individual shall act as custodian of the funds of the board and the district and shall maintain all accounts of the district. Any reference in this chapter or Chapter 3734. of the Revised Code to a county auditor or county treasurer serving as fiscal officer of a district or custodian of any funds of a board or district is deemed to refer to an individual appointed under division (B)(2) of this section.

The fiscal officer of a district shall establish a general fund and any other necessary funds for the district.

(C) A board of county commissioners of a county district or board of directors of a joint district may acquire, by purchase or lease, construct, improve, enlarge, replace, maintain, and operate such solid waste collection systems within their respective districts and such solid waste facilities within or outside their respective districts as are necessary for the protection of the public health. A board of county commissioners may acquire within its county real property or any estate, interest, or right therein, by appropriation or any other method, for use by a county or joint district in connection with such facilities. Appropriation proceedings shall be conducted in accordance with sections 163.01 to 163.22 of the Revised Code.

(D) The sanitary engineer or sanitary engineering department of a county maintaining a district and any sanitary engineer or sanitary engineering department of a county in a joint district, as determined by the board of directors, in addition to other duties assigned to that engineer or department, shall assist the board of county commissioners or directors in the performance of their duties under this chapter and sections 3734.52 to 3734.575 of the Revised Code and shall be charged with any other duties and services in relation thereto that the board prescribes. A board may employ registered professional engineers to assist the sanitary engineer in those duties and also may employ financial advisers and any other professional services it considers necessary to assist it in the construction, financing, and maintenance of solid waste collection or other solid waste facilities. Such contracts of employment shall not require the certificate provided in section 5705.41 of the Revised Code. Payment for such services may be made from the general fund or any other fund legally available for that use at times that are agreed upon or as determined by the board of county commissioners or directors, and the funds may be reimbursed from the proceeds of bonds or notes issued to pay the cost of any improvement to which the services related.

(E)

(1) The prosecuting attorney of the county shall serve as the legal advisor of a county district and shall provide such services to the board of county commissioners of the district as are required or authorized to be provided to other county boards under Chapter 309. of the Revised Code, except that, if the board considers it to be necessary or appropriate, the board, on its own initiative, may employ an attorney or other legal counsel on an annual basis to serve as the legal advisor of the district in place of the prosecuting attorney. When the prosecuting attorney is serving as the district's legal advisor and the board considers it to be necessary or appropriate, the board, on its own initiative, may employ an attorney or other legal counsel to represent or advise the board regarding a particular matter in place of the prosecuting attorney. The employment of an attorney or other legal counsel on an annual basis or in a particular matter is not subject to or governed by sections 305.14 and 309.09 of the Revised Code.

Notwithstanding the employment of an attorney or other legal counsel on an annual basis to serve as the district's legal advisor, the board may require written opinions or instructions from the prosecuting attorney under section 309.09 of the Revised Code in matters connected with its official duties as though the prosecuting attorney were serving as the legal advisor of the district.

(2) The board of directors of a joint district may designate the prosecuting attorney of one of the counties forming the district to serve as the legal advisor of the district. When so designated, the prosecuting attorney shall provide such services to the joint district as are required or authorized to be provided to county boards under Chapter 309. of the Revised Code. The board of directors may pay to that county any amount agreed upon by the board of directors and the board of county commissioners of that county to reimburse that county for the cost properly allocable to the services of its prosecuting attorney as the legal advisor of the joint district. When that prosecuting attorney is so serving and the board considers it to be necessary or appropriate, the board, on its own initiative, may employ an attorney or other legal counsel to represent or advise the board regarding a particular matter in place of the prosecuting attorney.

Instead of designating the prosecuting attorney of one of the counties forming the district to be the legal advisor of the district, the board of directors may employ on an annual basis an attorney or other legal counsel to serve as the district's legal advisor. Notwithstanding the employment of an attorney or other legal counsel as the district's legal advisor, the board of directors may require written opinions or instructions from the prosecuting attorney of any of the counties forming the district in matters connected with the board's official duties, and the prosecuting attorney shall provide the written opinion or instructions as though the prosecuting attorney had been designated to serve as the district's legal advisor under division (E)(2) of this section.

(F) A board of county commissioners may issue bonds or bond anticipation notes of the county to pay the cost of preparing general and detailed plans and other data required for the construction of solid waste facilities in connection with a county or joint district. A board of directors of a joint solid waste management district may issue bonds or bond anticipation notes of the joint solid waste management district to pay the cost of preparing general and detailed plans and other data required for the construction of solid waste facilities in connection with a joint district. The bonds and notes shall be issued in accordance with Chapter 133. of the Revised Code, except that the maximum maturity of bonds issued for that purpose shall not exceed ten years. Bond anticipation notes may be paid from the proceeds of bonds issued either to pay the cost of the solid waste facilities or to pay the cost of the plans and other data.

(G) To the extent authorized by the solid waste management plan of the district approved under section 3734.521 or 3734.55 of the Revised Code or subsequent amended plans of the district approved under section 3734.521 or 3734.56 of the Revised Code, the board of county commissioners of a county district or board of directors of a joint district may adopt, publish, and enforce rules doing any of the following:

(1) Prohibiting or limiting the receipt of solid wastes generated outside the district or outside a service area prescribed in the solid waste management plan or amended plan, at facilities located within the solid waste management district, consistent with the projections contained in the plan or amended plan under divisions (A)(6) and (7) of section 3734.53 of the Revised Code . However, rules adopted by a board under division (G)(1) of this section may be adopted and enforced with respect to solid waste disposal facilities in the solid waste management district that are not owned by a county or the solid waste management district only if the board submits an application to the director of environmental protection that demonstrates that there is insufficient capacity to dispose of all solid wastes that are generated within the district at the solid waste disposal facilities located within the district and the director approves the application. The demonstration in the application shall be based on projections contained in the plan or amended plan of the district. The director shall establish the form of the application. The approval or disapproval of such an application by the director is an action that is appealable under section 3745.04 of the Revised Code.

In addition, the director of environmental protection may issue an order modifying a rule adopted under division (G)(1) of this section to allow the disposal in the district of solid wastes from another county or joint solid waste management district if all of the following apply:

(a) The district in which the wastes were generated does not have sufficient capacity to dispose of solid wastes generated within it for six months following the date of the director's order;

(b) No new solid waste facilities will begin operation during those six months in the district in which the wastes were generated and, despite good faith efforts to do so, it is impossible to site new solid waste facilities within the district because of its high population density;

(c) The district in which the wastes were generated has made good faith efforts to negotiate with other districts to incorporate its disposal needs within those districts' solid waste management plans, including efforts to develop joint facilities authorized under section 343.02 of the Revised Code, and the efforts have been unsuccessful;

(d) The district in which the wastes were generated has located a facility willing to accept the district's solid wastes for disposal within the receiving district;

(e) The district in which the wastes were generated has demonstrated to the director that the conditions specified in divisions (G)(1)(a) to (d) of this section have been met;

(f) The director finds that the issuance of the order will be consistent with the state solid waste management plan and that receipt of the out-of-district wastes will not limit the capacity of the receiving district to dispose of its in-district wastes to less than eight years.

Any order issued under division (G)(1) of this section shall not become final until thirty days after it has been served by certified mail upon the county or joint solid waste management district that will receive the out-of-district wastes.

(2) Governing the maintenance, protection, and use of solid waste collection or other solid waste facilities located within its district. The rules adopted under division (G)(2) of this section shall not establish design standards for solid waste facilities and shall be consistent with the solid waste provisions of Chapter 3734. of the Revised Code and the rules adopted under those provisions. The rules adopted under division (G)(2) of this section may prohibit any person, municipal corporation, township, or other political subdivision from constructing, enlarging, or modifying any solid waste facility until general plans and specifications for the proposed improvement have been submitted to and approved by the board of county commissioners or board of directors as complying with the solid waste management plan or amended plan of the district. The construction of such a facility shall be done under the supervision of the county sanitary engineer or, in the case of a joint district, a county sanitary engineer designated by the board of directors, and any person, municipal corporation, township, or other political subdivision proposing or constructing such improvements shall pay to the county or joint district all expenses incurred by the board in connection therewith. The sanitary engineer may enter upon any public or private property for the purpose of making surveys or examinations necessary for designing solid waste facilities or for supervising the construction, enlargement, modification, or operation of any such facilities. No person, municipal corporation, township, or other political subdivision shall forbid or interfere with the sanitary engineer or the sanitary engineer's authorized assistants entering upon such property for that purpose. If actual damage is done to property by the making of the surveys and examinations, a board shall pay the reasonable value of that damage to the owner of the property damaged, and the cost shall be included in the financing of the improvement for which the surveys and examinations are made.

(3) Governing the development and implementation of a program for the inspection of solid wastes generated outside the boundaries of this state that are disposed of at solid waste facilities included in the district's solid waste management plan or amended plan. A board of county commissioners or board of directors or its authorized representative may enter upon the premises of any solid waste facility included in the district's solid waste management plan or amended plan for the purpose of conducting the inspections required or authorized by the rules adopted under division (G)(3) of this section. No person, municipal corporation, township, or other political subdivision shall forbid or interfere with a board of county commissioners or directors or its authorized representative entering upon the premises of any such solid waste facility for that purpose.

(4) Exempting the owner or operator of any existing or proposed solid waste facility provided for in the plan or amended plan from compliance with any amendment to a township zoning resolution adopted under section 519.12 of the Revised Code or to a county rural zoning resolution adopted under section 303.12 of the Revised Code that rezoned or redistricted the parcel or parcels upon which the facility is to be constructed or modified and that became effective within two years prior to the filing of an application for a permit required under division (A)(2)(a) of section 3734.05 of the Revised Code to open a new or modify an existing solid waste facility.

(H) A board of county commissioners or board of directors may enter into a contract with any person, municipal corporation, township, or other political subdivision for the operation and maintenance of any solid waste facilities regardless of whether the facilities are owned or leased by the county or joint district or the contractor.

(I)

(1) No person, municipal corporation, township, or other political subdivision shall tamper with or damage any solid waste facility constructed under this chapter or any apparatus or accessory connected therewith or pertaining thereto, fail or refuse to comply with the applicable rules adopted by a board of county commissioners or directors under division (G)(1), (2), (3), or (4) of this section, refuse to permit an inspection or examination by a sanitary engineer as authorized under division (G)(2) of this section, or refuse to permit an inspection by a board of county commissioners or directors or its authorized representative as required or authorized by rules adopted under division (G)(3) of this section.

(2) If the board of county commissioners of a county district or board of directors of a joint district has established facility designations under section 343.013, 343.014, or 343.015 of the Revised Code, or the director has established facility designations in the initial or amended plan of the district prepared and ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code, no person, municipal corporation, township, or other political subdivision shall deliver, or cause the delivery of, any solid wastes generated within a county or joint district to any solid waste facility other than the facility designated under section 343.013, 343.014,or 343.015 of the Revised Code, or in the initial or amended plan of the district prepared and ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code, as applicable. Upon the request of a person or the legislative authority of a municipal corporation or township, the board of county commissioners of a county district or board of directors of a joint district may grant a waiver authorizing the delivery of all or any portion of the solid wastes generated in a municipal corporation or township to a solid waste facility other than the facility designated under section 343.013, 343.014, or 343.015 of the Revised Code, or in the initial or amended plan of the district prepared and ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code, as applicable, regardless of whether the other facility is located within or outside of the district, if the board finds that delivery of those solid wastes to the other facility is not inconsistent with the projections contained in the district's initial or amended plan under divisions (A)(6) and (7) of section 3734.53 of the Revised Code as approved or ordered to be implemented and will not adversely affect the implementation and financing of the district's initial or amended plan pursuant to the implementation schedule contained in it under divisions (A)(12)(a) to (d) of that section. The board shall act on a request for such a waiver within ninety days after receiving the request. Upon granting such a waiver, the board shall send notice of that fact to the director. The notice shall indicate to whom the waiver was granted. Any waiver or authorization granted by a board on or before October 29, 1993, shall continue in force until the board takes action concerning the same entity under this division or until action is taken under division (G) of section 343.014 of the Revised Code.

(J) Divisions (G)(1) to (4) and (I)(2) of this section do not apply to the construction, operation, use, repair, enlargement, or modification of either of the following:

(1) A solid waste facility owned by a generator of solid wastes when the solid waste facility exclusively disposes of solid wastes generated at one or more premises owned by the generator regardless of whether the facility is located on a premises where the wastes are generated;

(2) A facility that exclusively disposes of wastes that are generated from the combustion of coal, or from the combustion of primarily coal in combination with scrap tires, that is not combined in any way with garbage at one or more premises owned by the generator.

(K)

(1) A member of the board of county commissioners of a county solid waste management district, member of the board of directors of a joint solid waste management district, member of the board of trustees of a regional solid waste management authority managing a county or joint solid waste management district, or officer or employee of any solid waste management district, for the purposes of sections 102.03, 102.04, 2921.41, and 2921.42 of the Revised Code, shall not be considered to be directly or indirectly interested in, or improperly influenced by, any of the following:

(a) A contract entered into under this chapter or section 307.15 or sections 3734.52 to 3734.575 of the Revised Code between the district and any county forming the district, municipal corporation or township located within the district, or health district having territorial jurisdiction within the district, of which that member, officer, or employee also is an officer or employee, but only to the extent that any interest or influence could arise from holding public office or employment with the political subdivision or health district;

(b) A contract entered into under this chapter or section 307.15 or sections 3734.52 to 3734.575 of the Revised Code between the district and a county planning commission organized under section 713.22 of the Revised Code, or regional planning commission created under section 713.21 of the Revised Code, having territorial jurisdiction within the district, of which that member also is a member, officer, or employee, but only to the extent that any interest or influence could arise from holding public office or employment with the commission;

(c) An expenditure of money made by the district for the benefit of any county forming the district, municipal corporation or township located within the district, or health district or county or regional planning commission having territorial jurisdiction within the district, of which that member also is a member, officer, or employee, but only to the extent that any interest or influence could arise from holding public office or employment with the political subdivision, health district, or commission;

(d) An expenditure of money made for the benefit of the district by any county forming the district, municipal corporation or township located within the district, or health district or county or regional planning commission having territorial jurisdiction within the district, of which that member also is a member, officer, or employee, but only to the extent that any interest or influence could arise from holding public office or employment with the political subdivision, health district, or commission.

(2) A solid waste management district, county, municipal corporation, township, health district, or planning commission described or referred to in divisions (K)(1)(a) to (d) of this section shall not be construed to be the business associate of a person who is concurrently a member of the board of county commissioners, directors, or trustees, or an officer or employee, of the district and an officer or employee of that municipal corporation, county, township, health district, or planning commission for the purposes of sections 102.03, 2921.42, and 2921.43 of the Revised Code. Any person who is concurrently a member of the board of county commissioners, directors, or trustees, or an officer or employee, of a solid waste management district so described or referred to and an officer or employee of a county, municipal corporation, township, health district, or planning commission so described or referred to may participate fully in deliberations concerning and vote on or otherwise participate in the approval or disapproval of any contract or expenditure of funds described in those divisions as a member of the board of county commissioners or directors, or an officer or employee, of a county or joint solid waste management district; member of the board of trustees, or an officer or employee, of a regional solid waste management authority managing a county or joint solid waste management district; member of the legislative authority, or an officer or employee, of a county forming the district; member of the legislative authority, or an officer or employee, of a municipal corporation or township located within the district; member of the board of health, or an officer or employee, of a health district having territorial jurisdiction within the district; or member of the planning commission, or an officer or employee of a county or regional planning commission having territorial jurisdiction within the district.

(3) Nothing in division (K)(1) or (2) of this section shall be construed to exempt any member of the board of county commissioners, directors, or trustees, or an officer or employee, of a solid waste management district from a conflict of interest arising because of a personal or private business interest.

(4) A member of the board of county commissioners of a county solid waste management district, board of directors of a joint solid waste management district, or board of trustees of a regional solid waste management authority managing a county or joint solid waste management district, or an officer or employee, of any such solid waste management district, neither shall be disqualified from holding any other public office or position of employment nor be required to forfeit any other public office or position of employment by reason of serving as a member of the board of county commissioners, directors, or trustees, or as an officer or employee, of the district, notwithstanding any requirement to the contrary under the common law of this state or the Revised Code.

(L) As used in this chapter:

(1) "Board of health," "disposal," "health district," "scrap tires," and "solid waste transfer facility" have the same meanings as in section 3734.01 of the Revised Code.

(2) "Change in district composition" and "change" have the same meaning as in section 3734.521 of the Revised Code.

(3)

(a) Except as provided in division (L)(3)(b) or (c), and (d), of this section, "solid wastes" has the same meaning as in section 3734.01 of the Revised Code.

(b) If the solid waste management district is not one that resulted from proceedings for a change in district composition under sections 343.012 and 3734.521 of the Revised Code, until such time as an amended solid waste management plan is approved under section 3734.56 of the Revised Code, "solid wastes" need not include scrap tires unless the solid waste management policy committee established under section 3734.54 of the Revised Code for the district chooses to include the management of scrap tires in the district's initial solid waste management plan prepared under sections 3734.54 and 3734.55 of the Revised Code.

(c) If the solid waste management district is one resulting from proceedings for a change in district composition under sections 343.012 and 3734.521 of the Revised Code and if the change involves an existing district that is operating under either an initial solid waste management plan approved or prepared and ordered to be implemented under section 3734.55 of the Revised Code or an initial or amended plan approved or prepared and ordered to be implemented under section 3734.521 of the Revised Code that does not provide for the management of scrap tires and scrap tire facilities, until such time as the amended plan of the district resulting from the change is approved under section 3734.56 of the Revised Code, "solid wastes" need not include scrap tires unless the solid waste management policy committee established under division (C) of section 3734.521 of the Revised Code for the district chooses to include the management of scrap tires in the district's initial or amended solid waste management plan prepared under section 3734.521 of the Revised Code in connection with the change proceedings.

(d) If the policy committee chooses to include the management of scrap tires in an initial plan prepared under sections 3734.54 and 3734.55 of the Revised Code or in an initial or amended plan prepared under section 3734.521 of the Revised Code, the board of county commissioners or directors shall execute all of the duties imposed and may exercise any or all of the rights granted under this section for the purpose of managing solid wastes that consist of scrap tires.

(4)

(a) Except as provided in division (L)(4)(b) or (c), and (d) of this section, "facility" has the same meaning as in section 3734.01 of the Revised Code and also includes any solid waste transfer, recycling, or resource recovery facility.

(b) If the solid waste management district is not one that resulted from proceedings for a change in district composition under sections 343.012 and 3734.521 of the Revised Code, until such time as an amended solid waste management plan is approved under section 3734.56 of the Revised Code, "facility" need not include any scrap tire collection, storage, monocell, monofill, or recovery facility unless the solid waste management policy committee established under section 3734.54 of the Revised Code for the district chooses to include the management of scrap tire facilities in the district's initial solid waste management plan prepared under sections 3734.54 and 3734.55 of the Revised Code.

(c) If the solid waste management district is one resulting from proceedings for a change in district composition under sections 343.012 and 3734.521 of the Revised Code and if the change involves an existing district that is operating under either an initial solid waste management plan approved under section 3734.55 of the Revised Code or an initial or amended plan approved or prepared and ordered to be implemented under section 3734.521 of the Revised Code that does not provide for the management of scrap tires and scrap tire facilities, until such time as the amended plan of the district resulting from the change is approved under section 3734.56 of the Revised Code, "facility" need not include scrap tires unless the solid waste management policy committee established under division (C) of section 3734.521 of the Revised Code for the district chooses to include the management of scrap tires in the district's initial or amended solid waste management plan prepared under section 3734.521 of the Revised Code in connection with the change proceedings.

(d) If the policy committee chooses to include the management of scrap tires in an initial plan prepared under sections 3734.54 and 3734.55 of the Revised Code or in an initial or amended plan prepared under section 3734.521 of the Revised Code, the board of county commissioners or directors shall execute all of the duties imposed and may exercise any or all of the rights granted under this section for the purpose of managing solid waste facilities that are scrap tire collection, storage, monocell, monofill, or recovery facilities.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1995



Section 343.011 - Formation of regional solid waste management authority.

(A) The board of county commissioners of a county or the board of directors of a joint solid waste management district established under this chapter, upon its own initiative or at the request of the legislative authority of any municipal corporation or township located in the district, may adopt a resolution proposing the formation of a regional solid waste management authority for the purpose of executing all the duties and responsibilities imposed on or granted to the board under this chapter. Upon adoption of such a resolution, the board shall send a copy of it to the legislative authority of each municipal corporation and township located in the district and shall request each legislative authority to vote on the question of the formation of such a regional authority.

The board of county commissioners or board of directors shall declare the proposal to have been adopted upon determining that the legislative authorities of a combination of municipal corporations and townships with a combined population within the boundaries of the district comprising at least sixty per cent of the total population of the district have approved the proposal, provided that that combination shall include the municipal corporation having the largest population in each county within the boundaries of the district. Upon the adoption of the proposal, the board of county commissioners or board of directors shall enter into an agreement with the legislative authorities of the municipal corporations and townships in the district to form a regional solid waste management authority, which agreement shall include, without limitation, procedures for the appointment of a board of trustees of the authority to be comprised of at least the president of the board of county commissioners of each county in the district or his designee, the chief executive officer of the municipal corporation having the largest population within the boundaries of each county in the district or his designee, a member representing the townships within each county in the district chosen by a majority of the boards of township trustees within each county, the health commissioner of the health district having the largest territorial jurisdiction within each county in the district or his designee, and one member representing the public to be appointed by the other members of the board.

The agreement forming the regional authority shall be adopted in the same manner as the initial proposal to form the regional authority. Not later than thirty days after the adoption of the agreement, the board of trustees appointed under it shall mail a copy of the agreement to the director of environmental protection.

(B) Following the formation of a regional solid waste management authority under division (A) of this section, all the duties and responsibilities imposed on or granted to a board of county commissioners or a board of directors under this chapter shall be vested in and exercised by the board of trustees of the regional authority. Those duties and responsibilities shall include, without limitation, all of the following:

(1) Appointment of employees necessary to manage the affairs of the district, including, without limitation, an executive director, and a sanitary engineer or engineers to execute the responsibilities assigned to the county sanitary engineer under this chapter;

(2) Acquisition, construction, improvement, enlargement, replacement, maintenance, and operation of solid waste facilities within the district;

(3) Issuance of bonds and bond anticipation notes in accordance with Chapter 133. of the Revised Code.

(C) In addition to the duties and responsibilities identified in division (B) of this section and division (H) of section 3734.54 of the Revised Code, the board of trustees of a regional solid waste management authority may do any of the following:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Maintain an office within its county or joint solid waste management district;

(3) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code and procure and pay all or any part of the cost of group hospitalization, surgical, major medical, and sickness and accident insurance and group life insurance for its employees;

(4) Procure insurance against loss to the regional authority by reason of damages to its properties resulting from fire, theft, accident, or other casualties or by reason of its liability for any damages to persons or property occurring in the construction or operation of facilities under its jurisdiction or the conduct of its activities;

(5) Procure a policy or policies insuring members of the board of trustees against liability on account of damages or injury to persons and property resulting from any act or omission of a member in his official capacity as a member of the board or resulting solely out of his membership on the board;

(6) Sue or be sued;

(7) Make contracts in the exercise of the rights, powers, and duties conferred upon the regional authority;

(8) Do all acts necessary or proper to carry out the duties and responsibilities imposed on or granted to the board under this chapter and sections 3734.52 to 3734.575 of the Revised Code.

(D) The board of trustees of a regional solid waste management authority in a county solid waste management district may designate the prosecuting attorney of the county to serve as the legal advisor of the authority, and the board of trustees of an authority in a joint district may designate the prosecuting attorney of one of the counties forming the district to serve as the legal advisor of the authority. The designated prosecuting attorney shall provide such services to the authority as are required or authorized to be provided to county boards under Chapter 309. of the Revised Code. The board of trustees may pay to the county whose prosecuting attorney is serving as the authority's legal advisor any amount agreed upon by the board of trustees and the board of county commissioners of that county to reimburse that county for the cost properly allocable to the services of its prosecuting attorney as the authority's legal advisor. When a prosecuting attorney is so serving and the board considers it to be necessary or appropriate, the board, on its own initiative, may employ an attorney or other legal counsel to advise the board regarding a particular matter in place of the prosecuting attorney.

Instead of designating the prosecuting attorney of the county or of one of the counties forming the district, as appropriate, to be the legal advisor of the regional authority, the board of trustees may employ on an annual basis an attorney or other legal counsel to serve as the authority's legal advisor. Notwithstanding the employment of an attorney or other legal counsel on an annual basis as the authority's legal advisor, the board of trustees may require written opinions or instructions from the prosecuting attorney of the county or, in the case of a joint district, any of the counties forming the district in matters connected with the board's official duties, and the prosecuting attorney shall provide the written opinion or instructions as though he had been designated to serve as the authority's legal advisor under this division.

(E) Within ninety days after October 29, 1993, one member representing industrial, commercial, or institutional generators of solid wastes within the district and one member representing the general interests of citizens who shall have no conflict of interest through affiliation with a waste management company or with any entity that is a significant generator of solid wastes shall be added to the board of trustees of a regional authority formed in a county district. In the case of a regional authority formed in a joint district, one member shall be added to the board of trustees from each county that is a member of the joint district to represent industrial, commercial, or institutional generators of solid wastes within the county, and one member shall be added to the board from each such county to represent the general interests of citizens who shall have no conflict of interest through affiliation with a waste management company or with any entity that is a significant generator of solid wastes. The members representing generators and the general interests of citizens shall be added to the board of trustees without the necessity for amending the agreement to form the regional authority. They shall be appointed in the same manner as the public member of the board is required to be appointed under this section and shall serve for terms of the same length as the other members, as provided in the agreement.

(F) As used in this chapter and in divisions (D) to (H) of section 3734.57 and sections 3734.571, 3734.572, 3734.573, 3734.574, and 3734.575 of the Revised Code, and as used in Chapter 133. of the Revised Code for the purposes of this chapter, any reference to a board of county commissioners of a county or a board of directors of a joint solid waste management district is deemed to include the board of trustees of a regional solid waste management authority, and any reference to the county sanitary engineer is deemed to include any sanitary engineer employed by a regional authority.

Effective Date: 03-30-1995



Section 343.012 - Initiating proceedings to withdraw from joint solid waste management district.

(A) As used in this section:

(1) "Change in district composition" and "change" have the same meaning as in section 3734.521 of the Revised Code.

(2) "Deliver" has the same meaning as in division (G)(2) of section 3734.55 of the Revised Code.

(B) The board of county commissioners of a county forming a joint solid waste management district may initiate proceedings to withdraw from the district by adopting a resolution requesting to withdraw. Upon adopting the resolution, the board shall deliver a copy of it to the board of directors of the district. Upon receiving the resolution, the board of directors shall deliver written notice of the proposed withdrawal to the boards of county commissioners of the other counties forming the district. Within sixty days after receiving the notice, the other boards of county commissioners each shall adopt a resolution approving or disapproving the proposed withdrawal and deliver a copy of the resolution to the board of directors. If any of the other boards of county commissioners adopts a resolution of disapproval, the board of directors shall declare the proposed withdrawal to be disapproved and shall deliver written notice of the disapproval to the boards of county commissioners of the affected counties. If all of the other boards of county commissioners adopt a resolution approving the proposed withdrawal, the board of directors shall declare the withdrawal to be approved and shall deliver written notice of the approval to the boards of county commissioners of the affected counties. The board of directors shall determine whether the withdrawal has been approved or disapproved and deliver the required written notice of the approval or disapproval to the boards of county commissioners of the affected counties within thirty days after receiving the resolutions of approval or disapproval from those boards. Promptly after the approval of the withdrawal, proceedings shall be initiated in accordance with division (E) of section 3734.521 of the Revised Code to effect the withdrawal.

A withdrawal becomes final on the first day of January following the date on which the applicable conditions set forth in division (G)(1), (2), (3), or (4) of section 3734.521 of the Revised Code have been met in connection with the change in district composition that involves the withdrawal. On and after that first day of January, the withdrawing county ceases to be a part of the joint district, its members on the board of directors shall cease to be members of the board, and its power to levy a tax upon taxable property to support the district terminates, except that the county shall continue to levy and collect any taxes levied for the payment of indebtedness of the district as it was composed at the time the indebtedness was incurred. Upon the withdrawal of a county from a joint district, the board of directors shall ascertain, apportion, and order a division of the funds on hand, credits, and real and personal property of the district, either in money or in kind, on any equitable basis between the district and the withdrawing county consistent with the agreement to establish and maintain the district entered into and ratified under division (A) of section 343.01 of the Revised Code and the prior contributions of the withdrawing county.

If the withdrawal of one or more counties would leave only one county participating in a joint district, the board of directors shall ascertain, apportion, and order a final division of the funds on hand, credits, and real and personal property of the district. On and after the first day of January on which the latest withdrawal of a county from the district becomes final, the district shall be dissolved. When a joint district is dissolved and any indebtedness remains unpaid, the boards of county commissioners shall continue to levy and collect taxes for the payment of the indebtedness in support of the joint district in the amounts established by the agreement at the time the indebtedness was incurred.

For the purposes of this division, "counties forming the joint district" include only the following:

(1) The counties that are named as members of the joint district in the solid waste management plan or amended plan of the district approved or ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code in effect when the withdrawal proceeding was initiated and that have not previously initiated proceedings under division (B) of this section to withdraw from the joint district;

(2) Any counties named as members of the joint district in that plan or amended plan that have initiated a withdrawal proceeding under division (B) of this section that has been declared to be disapproved under that division;

(3) If joinder proceedings had previously been concluded under division (D) of this section since that plan or amended plan was approved or ordered to be implemented, any county whose joinder to the district was declared to be approved in those proceedings.

(C) The board of county commissioners of a county seeking to establish a new joint district with the board of county commissioners of one or more other counties may initiate proceedings to do so by adopting a resolution proposing the establishment of the joint district. Upon adopting the resolution, the board shall deliver a copy of it to the boards of county commissioners of the other counties to be included in the proposed joint district. If the board proposing the establishment also has initiated proceedings to withdraw from an existing joint district under division (B) of this section, the board shall not adopt a resolution proposing the establishment until after the proposed withdrawal has been declared to be approved and, upon adopting the resolution, shall deliver a copy of the written notice declaring the withdrawal to be approved under that division to the other boards along with the copy of the resolution proposing the establishment.

Within sixty days after receiving the resolution and, if applicable, a copy of the notice of the approval of the withdrawal, each of the other boards shall adopt a resolution approving or disapproving the proposed establishment and deliver a copy of it to the board of county commissioners proposing the establishment. However, if any of the other boards also has initiated withdrawal proceedings under division (B) of this section, and if the withdrawal has been declared to be disapproved or has not yet been declared to be approved or disapproved under that division, that board need not adopt a resolution concerning the proposed establishment, but shall deliver to the board of county commissioners proposing the establishment a copy of the written notice of the disapproval or, if the withdrawal has not yet been declared to be approved or disapproved, written notice of that fact. If the withdrawal has been declared to be approved under division (B) of this section, the board shall deliver a copy of the written notice of the approval with the copy of its resolution approving or disapproving the proposed establishment. If any of the other boards adopts a resolution of disapproval, or if any of the other boards initiated withdrawal proceedings under division (B) of this section and the withdrawal either has been declared to be disapproved under that division or has not yet been declared to be approved or disapproved under that division when the board of county commissioners so notified the board of county commissioners proposing the establishment, the board of county commissioners proposing the establishment shall declare the proposed establishment to be disapproved and shall deliver written notice of the disapproval to the other boards. If all of the other boards adopt a resolution approving the establishment, and, if any of the other boards initiated such withdrawal proceedings, the withdrawal already has been declared to be approved under that division when the board of county commissioners delivered the resolution approving the establishment to the board of county commissioners proposing the establishment, the board that initiated the proceedings shall declare the establishment to be approved and shall deliver written notice of the approval to the other boards. The board of county commissioners that initiated the proceedings shall determine whether the establishment has been approved or disapproved and deliver the required written notice of the approval or disapproval to the other boards within thirty days after receiving the resolutions of approval or disapproval from the other boards or being otherwise notified by them in accordance with this division.

Promptly after the approval of the establishment, the boards shall enter into and ratify an agreement to form the joint district under division (A) of section 343.01 of the Revised Code, and proceedings shall be initiated under section 3734.521 of the Revised Code to effect the establishment of the joint district. The establishment of the joint district becomes final when the applicable conditions set forth in division (G)(1), (2), (3), or (4) and, if appropriate, division (H) of section 3734.521 of the Revised Code have been met in connection with the change in district composition that involves the establishment. On the date that the establishment becomes final, the boards of county commissioners of the counties establishing the joint district collectively constitute the board of directors of the joint district, except that if a county with a legislative authority other than a board of county commissioners participates in the joint district, it shall be represented on the board of directors by three persons appointed by the legislative authority of the county.

(D) The board of county commissioners of a county may initiate proceedings to join an existing joint district by adopting a resolution requesting membership in the joint district. Upon adoption of the resolution, the board shall deliver a copy of it to the board of directors of the joint district. If the board of county commissioners proposing the joinder also has initiated proceedings to withdraw from an existing joint district under division (B) of this section, the board shall not adopt a resolution proposing the joinder until after the withdrawal has been declared to be approved under that division and, upon adopting the resolution, shall deliver a copy of the written notice declaring the withdrawal to be approved under that division to the board of directors of the joint district along with the resolution proposing the joinder. Upon receiving the resolution and, if applicable, a copy of the notice of the approval of the withdrawal, the board of directors shall deliver notice of the proposed joinder to the boards of county commissioners of the counties forming the existing joint district. Within sixty days after receiving the notice of the proposed joinder, each such board shall adopt a resolution approving or disapproving the joinder and shall deliver a copy of the resolution to the board of directors. If the board of county commissioners of any of the counties forming the existing joint district adopts a resolution of disapproval or if any of the counties that are members of the existing joint district had initiated a withdrawal from it under division (B) of this section that had not yet been declared to be approved or disapproved under that division when the board of county commissioners delivered their resolutions approving or disapproving the joinder to the board of directors, the board of directors shall declare the proposed joinder to be disapproved and shall deliver written notice of the disapproval to the affected boards of county commissioners. If the board of county commissioners of each county forming the existing joint district adopts a resolution approving the proposed joinder and, if any of the counties that are members of the existing joint district has initiated a withdrawal from it under division (B) of this section, the withdrawal has been declared to be approved or disapproved under that division, the board of directors shall declare the joinder to be approved and shall deliver written notice of the approval to the affected boards of county commissioners. The board of directors shall determine whether the joinder has been approved or disapproved and deliver the required written notice of the approval or disapproval to the boards of county commissioners of the affected counties within thirty days after receiving the resolutions of approval or disapproval from the boards of county commissioners of the counties forming the existing joint district.

Promptly after the approval of the joinder, the affected boards shall enter into and ratify an agreement under division (A) of section 343.01 of the Revised Code to join the county to the joint district, and proceedings shall be initiated in accordance with section 3734.521 of the Revised Code to effect the joinder. The joinder becomes final when the applicable conditions set forth in division (G)(1), (2), (3), or (4) and, if appropriate, division (H) of section 3734.521 of the Revised Code have been met in connection with the change in district composition that involves the joinder. When the joinder becomes final, the board of county commissioners of the joining county or three members appointed by its legislative authority, if other than a board of county commissioners, shall be added to the board of directors of the joint district. If one or more counties withdrew from the existing joint district in connection with the change that involved the joinder, the members of the board of directors of the existing joint district from the counties that withdrew shall cease to serve as members of the board of directors on the date that the change becomes final.

For the purposes of this division, "counties forming the existing joint district" include only the following:

(1) The counties that are named as members of the joint district in the solid waste management plan or amended plan of the district approved or ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code in effect when the joinder proceeding was initiated and that have not initiated proceedings to withdraw from the joint district under division (B) of this section;

(2) Any counties named as members of the joint district in that plan or amended plan that have initiated a withdrawal under division (B) of this section that has been declared to be disapproved under that division;

(3) If joinder proceedings had previously been concluded under this division since that plan or amended plan was approved or ordered to be implemented, any county whose joinder to the district was declared to be approved in those proceedings.

(E) The board of directors of a joint district may initiate proceedings for the union of the district with another joint district by adopting a resolution requesting the union. If the joint district whose board of directors is requesting the union is affected by a withdrawal proceeding initiated under division (B) of this section, the board of directors shall not adopt a resolution requesting the union until after it has declared the proposed withdrawal to be approved or disapproved under division (B) of this section. Upon adoption of the resolution, the board shall deliver a copy of it to the board of directors of the joint district with which the union is proposed. Within thirty days after receiving the resolution, the board of directors of the other joint district shall deliver written notice to the board of directors requesting the union as to whether the other joint district is affected by a withdrawal proceeding initiated under division (B) of this section. If the other district is so affected, its board of directors shall deliver with the notice a copy of the resolution proposing the withdrawal and a copy of the written notice declaring the withdrawal to be approved or disapproved under division (B) of this section or, if the withdrawal has not yet been declared to be approved or disapproved, written notice of that fact. If the board of directors of the other district declares such a withdrawal to be approved or disapproved within sixty days after the board of directors that requested the union delivered copies of the resolution requesting the union to the boards of county commissioners of the counties forming the existing joint districts, the board of directors of the other district shall deliver written notice of the approval or disapproval of the withdrawal to the board of directors that requested the union.

Within thirty days after receiving from the board of directors of the other joint district the written notice as to whether that district is affected by a withdrawal proceeding, the board of directors requesting the union shall deliver a copy of the resolution requesting the union to the boards of county commissioners of the counties forming the existing joint districts. Within sixty days after receiving the resolution, each such board of county commissioners shall adopt a resolution approving or disapproving the union and deliver a copy of it to the board of directors that requested the union. If the board of county commissioners of any of the counties forming the existing joint districts adopts a resolution of disapproval or if any of the joint districts is affected by a withdrawal from it initiated under division (B) of this section that had not yet been declared to be approved or disapproved under that division when the board of county commissioners proposing the withdrawal delivered its resolution approving or disapproving the proposed union to the board of directors, the board of directors shall declare the union to be disapproved and shall deliver written notice of the disapproval to the board of county commissioners of each of the affected counties. If the boards of county commissioners of all of the counties forming the existing joint districts adopt resolutions approving the proposed union and, if any of the joint districts is affected by a withdrawal proceeding initiated under division (B) of this section, the withdrawal had already been declared to be approved or disapproved under that division when the board of county commissioners of the counties forming the existing joint districts delivered their resolutions approving the proposed union to the board of directors, the board of directors shall declare the union to be approved and shall deliver written notice of that fact to the affected boards of county commissioners. The board of directors shall determine whether the union has been approved or disapproved and deliver the required written notices of the approval or disapproval to the boards of county commissioners of the counties forming the existing joint districts within thirty days after receiving the resolutions of approval or disapproval from those boards of county commissioners.

Promptly after the approval of the union, the boards of county commissioners of the affected counties shall enter into and ratify an agreement under division (A) of section 343.01 of the Revised Code to unite the districts, and proceedings shall be initiated in accordance with section 3734.521 of the Revised Code to effect the union. The union becomes final when the applicable conditions set forth in division (G)(1), (2), (3), or (4) and, if appropriate, division (H) of section 3734.521 of the Revised Code have been met in connection with the change in district composition that involves the union. On the date that the union becomes final, the boards of directors of the former joint districts collectively constitute the board of directors of the united district, except that if one or more counties were joined to any of the existing joint districts in connection with the change in district composition that involved the union, the board of county commissioners or three members appointed by its legislative authority, if other than a board of county commissioners, shall be added to the board of directors of the united district, and except that if one or more counties withdrew from any of the existing joint districts in connection with the change in district composition that involved the union, the board of directors shall not include members from the counties that withdrew from the former joint districts.

For the purposes of this division, "counties forming the existing joint districts" includes only the following:

(1) The counties that are named as members of one of the joint districts affected by the proposed union in the solid waste management plan or amended plan of the appropriate district approved or ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code in effect when the union proceeding was initiated and that have not initiated proceedings under division (B) of this section to withdraw from the joint districts of which they were members on that date;

(2) Any county named as a member of a joint district affected by the proposed union in any such plan or amended plan that has initiated a withdrawal under division (B) of this section that has been declared to be disapproved under that division;

(3) If joinder proceedings previously had been concluded under division (D) of this section to join a county to an existing joint district affected by the proposed union, any county whose joinder to the existing joint district was declared to be approved in that proceeding.

Effective Date: 04-16-1993



Section 343.013 - Continuation of resource recovery facilities and recycling activities while public debt outstanding.

(A) The designations under the initial solid waste management plan of a county or joint solid waste management district approved under section 3734.55 of the Revised Code of solid waste disposal, transfer, and resource recovery facilities and recycling activities that are owned by a municipal corporation, county, county or joint solid waste management district, township, or township waste disposal district created under section 505.28 of the Revised Code and are financed in whole or part by debt issued under Chapter 133., 343., or 6123. of the Revised Code shall continue until they are terminated by the board of county commissioners or directors of the district or they end pursuant to division (C) of this section.

(B) The board of county commissioners or directors of a district, at any time and by resolution, may designate additional solid waste disposal, transfer, or resource recovery facilities or recycling activities that are owned by a municipal corporation, county, county or joint solid waste management district, township, or township waste disposal district created under section 505.28 of the Revised Code, and that are financed in whole or in part by debt issued under Chapter 133., 343., or 6123. of the Revised Code, where solid wastes generated within or transported into the district shall be taken for disposal, transfer, resource recovery, or recycling.

(C) The designation of a facility or activity under division (A) or (B) of this section shall not continue beyond the time that all such debt issued to finance the facility or activity has been retired. The board, at any time and by resolution, may terminate the designation of any such facility or activity.

Effective Date: 10-29-1993



Section 343.014 - Designating solid waste facilities and recycling activities where no outstanding public debt.

(A) If the provision authorized under division (E)(2)(b) or (c) of section 3734.53 of the Revised Code to be included in the initial solid waste management plan of a county or joint solid waste management district approved under section 3734.55 of the Revised Code, the provision required under division (E)(1) of section 3734.53 of the Revised Code to be included in the initial or an amended solid waste management plan of a county or joint solid waste management district approved under section 3734.521 or 3734.56 of the Revised Code, or an amendment to the plan or amended plan adopted and ratified under division (F) of section 3734.56 of the Revised Code, explicitly authorizes the board of county commissioners or directors of the district to designate solid waste facilities and recycling activities pursuant to this section, the board of county commissioners or board of directors of the district, at any time after the approval of the initial or amended plan or the amendment to the plan and in accordance with this section, may designate solid waste disposal, transfer, or resource recovery facilities or recycling activities that are owned by persons, or that are owned by a municipal corporation, county, county or joint solid waste management district, township, or township waste disposal district created under section 505.28 of the Revised Code for which no debt has been issued or is outstanding under Chapter 133., 343., or 6123. of the Revised Code, where solid wastes generated within or transported into the district shall be taken for disposal, transfer, resource recovery, or recycling.

(B) The board of county commissioners or directors of a district that wishes to designate solid waste disposal, transfer, or resource recovery facilities or recycling activities, as described in division (A) of this section, where wastes generated within or transported into the district shall be taken for disposal, transfer, resource recovery, or recycling shall initiate the proceedings to do so by adopting a resolution expressing the intent of the board to so designate any such facilities and activities for the receipt of wastes generated within and transported into the district.

(C) After adopting a resolution of intent to designate under division (B) of this section, the board of county commissioners or directors shall do all of the following:

(1) Hold a public hearing on the proposed designation;

(2) Publish notice of the adoption of the resolution and of the date, time, and location of the public hearing, and a description of the types and scope of the services subject to the proposed designation, in at least one newspaper of general circulation in the district;

(3) Mail notice of the adoption of the resolution and of the date, time, and location of the public hearing, and a description of the types and scope of the services subject to the proposed designation, to the fifty industrial, commercial, and institutional generators of solid wastes within the district that generate the largest quantities of solid wastes, as determined by the board, and to their local trade associations. The board shall make good faith efforts to identify those generators within the district and their local trade associations, but the nonprovision of notice under division (C)(3) of this section to a particular generator or local trade association does not invalidate the proceedings under this section.

(4) Mail notice of the adoption of the resolution and of the date, time, and location of the public hearing, and a description of the types and scope of the services subject to the proposed designation, to the legislative authority of each municipal corporation, county, and township located in the district;

(5) Mail notice of the adoption of the resolution and of the date, time, and location of the public hearing, and a description of the types and scope of the services subject to the proposed designation, to the director of environmental protection.

(D) After holding the public hearing required under division (C) of this section and considering the comments received at the hearing, the board shall decide whether to proceed with the proposed designation. If the board decides to proceed, it shall adopt a resolution of preliminary designation. The resolution of preliminary designation may include criteria or procedures for selecting the solid waste disposal, transfer, or resource recovery facilities or recycling activities, as described in division (A) of this section, that are to receive wastes generated within and transported into the district.

(E) If, after compiling a list of the solid waste disposal, transfer, or resource recovery facilities or recycling facilities, as described in division (A) of this section, that the board proposes to so designate, the board wishes to proceed with the designation, it shall adopt a resolution declaring its intent to establish designation. The resolution shall contain the list of the facilities and activities that the board proposes to so designate.

(F) After adopting the resolution of intent to establish designation under division (E) of this section, the board shall do all of the following:

(1) Establish a reasonable period for receiving comments from the public concerning the proposed designation;

(2) Publish in at least one newspaper of general circulation in the district notice of the adoption of the resolution, the location where it is available for review, and the dates when the comment period begins and ends;

(3) Mail notice of the adoption of the resolution and the dates when the comment period begins and ends, and the list of the facilities and activities contained in the resolution, to the fifty industrial, commercial, and institutional generators of solid wastes within the district that generate the largest quantities of solid wastes, as determined by the board, and to their local trade associations. The board shall make good faith efforts to identify those generators and their local trade associations, but the nonprovision of notice under division (F)(3) of this section to a particular generator or local trade association does not invalidate the proceedings under this section.

(4) Mail notice of the adoption of the resolution and the dates when the comment period begins and ends, and the list of facilities and activities contained in the resolution, to the legislative authority of each municipal corporation, county, and township located in the district;

(5) Mail notice of the adoption of the resolution and the list of facilities and activities contained in the resolution to the director.

(G) After considering the comments submitted by the public during the comment period provided under division (F) of this section, the board may revise the list of solid waste disposal, transfer, or resource recovery facilities or recycling activities to be so designated. After considering the comments received by the public during the comment period and making any revisions to the list of proposed facilities and activities, the board may adopt a resolution of final designation. The resolution shall contain a list of the designated solid waste disposal, transfer, or resource recovery facilities or recycling activities, as described in division (A) of this section, where wastes generated within or transported into the district shall be taken for disposal, transfer, resource recovery, or recycling. The designations contained in the resolution become effective for the purposes of division (I)(2) of section 343.01 of the Revised Code sixty days after the adoption of the resolution of final designation.

(H) The board of county commissioners or directors of a district, in accordance with divisions (D) to (G) of this section, may alter the list of designated facilities contained in a resolution of final designation adopted under division (G) of this section or an amended resolution of final designation adopted pursuant to this division. The designations contained in an amended resolution of final designation become effective for the purposes of division (I)(2) of section 343.01 of the Revised Code sixty days after the adoption of the amended resolution.

(I) If designations or amended designations of solid waste facilities or recycling activities are in effect under this section or section 343.015 of the Revised Code when an approved amended plan of the county or joint district takes effect pursuant to sections 343.012 and 3734.521, or section 3734.56, of the Revised Code, or an amendment to the initial or an amended plan of the district approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code takes effect under division (F) of section 3734.56 of the Revised Code, and if the provision included in the approved amended plan pursuant to division (E)(1) of section 3734.53 of the Revised Code precludes, or the amendment to the plan alters the provision of the approved initial or amended plan to preclude, the board of county commissioners or directors from designating solid waste facilities or recycling activities, the existing designations shall cease to be effective for the purposes of division (I)(2) of section 343.01 of the Revised Code sixty days after the amended plan takes effect under sections 343.012 and 3734.521, or section 3734.56, of the Revised Code or the amendment to the plan adopted and ratified under division (F) of section 3734.56 of the Revised Code, takes effect, as appropriate.

(J) Notwithstanding any provision of Chapter 343. or 3734. of the Revised Code or a resolution or amended resolution adopted under this section or section 343.013 of the Revised Code, if a county or joint solid waste management district, prior to October 29, 1993, has entered into a contract or agreement to designate a solid waste disposal, transfer, or resource recovery facility or recycling activity owned by a person, or by a municipal corporation, county, county or joint solid waste management district, township, or township waste disposal district created under section 505.28 of the Revised Code, where solid wastes generated within or transported into the district shall be taken for disposal, transfer, resource recovery, or recycling, that designation shall be effective for the purposes of division (I)(2) of section 343.01 of the Revised Code and shall remain in effect in accordance with the terms of the contract or agreement.

Effective Date: 03-30-1995



Section 343.015 - Resolution of intent to continue designations after 1-1-94.

The designations of solid waste disposal, transfer, or resource recovery facilities or recycling activities contained in an initial solid waste management plan of a county or joint solid waste management district approved under section 3734.55 of the Revised Code that does not include the provision authorized under division (E)(2)(b) or (c) of section 3734.53 of the Revised Code are void on and after January 1, 1994, for the purposes of division (I)(2) of section 343.01 of the Revised Code unless the board of county commissioners or directors of the district acts in accordance with this section to continue the designations. In order to continue the designations, the board shall adopt a resolution of intent to designate under division (B) of section 343.014 of the Revised Code not later than January 1, 1994. For the purposes of proceedings initiated under this section, the board shall complete the actions required under divisions (C) to (G) of that section within one hundred eighty days after the adoption of the resolution of intent under division (B) of that section. If the district fails to so complete those actions, the designations contained in the district's initial plan become void on the one hundred eightieth day after the adoption of the resolution of intent to designate.

Nothing in this section precludes the board from altering the list of designated facilities contained in the district's approved initial plan in connection with the proceedings initiated under this section.

Effective Date: 10-29-1993



Section 343.02 - Contracts for solid waste collection, storage, transfer, disposal, recycling, processing, or resource recovery services.

A board of county commissioners or board of directors of a county or joint solid waste management district may contract with any person, municipal corporation, township, or other political subdivision located within or outside its district for the furnishing to the district or joint district of solid waste collection, storage, transfer, disposal, recycling, processing, or resource recovery services.

When consistent with the solid waste management plan approved under section 3734.55 of the Revised Code or amended solid waste management plan approved under section 3734.56 of the Revised Code, the board of county commissioners or directors of a county or joint district may enter into an agreement with the board of county commissioners or directors of another county or joint district authorizing the joint use of facilities within the districts. To the extent consistent with the plans or amended plans of the districts involved, the boards of county commissioners or directors of the districts may enter into a joint use agreement upon such terms and for such lengths of time as the boards consider appropriate.

Effective Date: 10-29-1993



Section 343.022 - Contracts to establish and collect on behalf of the district generation or disposal fees.

(A) The board of county commissioners of a county solid waste management district or the board of directors of a joint solid waste management district may enter into a contract or agreement with the owner or operator of a solid waste facility, or with persons collecting or transporting solid wastes, to establish and collect on behalf of the district generation or disposal fees to be used by the district for the purposes set forth in divisions (G)(1) to (10) of section 3734.57 of the Revised Code or to provide other remuneration or services to or on behalf of the district or its residents.

(B) The authority provided by division (A) of this section is cumulative and concurrent with the authority of the board of county commissioners or directors to enter into contracts or agreements under other sections of this chapter. The existence or exercise of one such authority does not prevent the exercise of the other.

(C) The authority provided by division (A) of this section pertaining to disposal or generation fees is cumulative and concurrent with the authority of the board of county commissioners or directors to levy disposal or generation fees under section 3734.57, 3734.571, 3734.572, 3734.573, or 3734.574 of the Revised Code. The exercise of the authority provided in any of those sections does not prevent the exercise of the authority provided by division (A) of this section, and the authority provided by division (A) of this section does not prevent the exercise of the authority provided in any of those sections.

Effective Date: 10-31-1996



Section 343.03 - Prosecuting attorney to prosecute to termination or bring civil action.

The prosecuting attorney of the county where a violation of division (G)(2) or (3) or (I)(1) or (2) of section 343.01 of the Revised Code has occurred, is occurring, or may occur, upon the request of the board of county commissioners of the county district or the board of directors of the joint solid waste management district having jurisdiction, shall prosecute to termination or bring a civil action for appropriate relief against any person, municipal corporation, township, or other political subdivision that has violated, is violating, or is threatening to violate any of those divisions. The court of common pleas in which the civil action is filed has jurisdiction to and shall grant appropriate relief, including a temporary restraining order or a preliminary or permanent injunction, upon a showing that the person, municipal corporation, township, or other political subdivision against whom the action is brought has violated, is violating, or is threatening to violate any of those divisions. The court shall give precedence to such an action over all other cases.

Effective Date: 04-16-1993



Section 343.04 - Preparation of general facilities plan.

A board of county commissioners or board of directors of a county or joint solid waste management district, after the establishment of the district, may have a general plan of solid waste facilities for the district prepared by the county sanitary engineer of a county district or, in the case of a joint district, by a county sanitary engineer of one of the counties participating in the joint district as determined by the board of directors. The general facilities plan shall be consistent with the solid waste management plan of the county or joint district approved or ordered to be implemented under section 3734.521 or 3734.55 of the Revised Code and the most current amended plan of the district approved or ordered to be implemented under section 3734.521 or 3734.56 of the Revised Code, if any. After the general facilities plan has been approved by the board, the board may acquire, construct, improve, enlarge, equip, maintain, and operate, and may enter into agreements determined by the board to be necessary for the acquisition, construction, improvement, enlargement, equipment, maintenance, or operation of, any solid waste facilities included in the general facilities plan. Such agreements may include provisions concerning at least the ownership and control of the facilities by the district or by any other party to the agreement as designated in the agreement; the operation, leasing, or subleasing of the facilities by the district or by any other such party; and the final sale or other disposition of the facilities to the district or to any other such party.

Effective Date: 10-29-1993



Section 343.05, 343.06 - [Repealed].

Effective Date: 03-24-1992



Section 343.07 - Issuing bonds.

(A) A board of county commissioners may issue bonds of the county under Chapter 133. of the Revised Code for the purpose of paying a part or the whole cost of the acquisition, construction, enlargement, modification, or repair of any improvement provided for in this chapter in connection with a county or joint solid waste management district, including the expenses of the sanitary engineer and all other expenses necessary and incidental thereto. The cost of the improvement shall include, without limitation, the cost of acquiring any necessary real estate and any trucks, rolling stock, or equipment necessary for the proper operation of the improvement. The bonds shall mature no later than forty years from the date thereof and shall be payable in annual or semiannual installments, beginning not later than five years from the date thereof, in such principal amounts that the total principal and interest payments in each year shall be substantially equal.

The board, in the legislation authorizing the issuance of the bonds, shall provide that they shall not constitute general obligations of the county or be secured by the general credit and taxing power of the county, but shall be payable solely, as to principal and interest, from the revenues of the improvement, constructed with the proceeds of the sale of the bonds, as derived from the rates or charges established for such services under section 343.08 of the Revised Code, in which event the board of county commissioners of a county district or the board of directors of a joint district shall covenant to fix rates or charges sufficient to provide adequate funds for that purpose, after payment of the cost of management, maintenance, and operation of the solid waste collection or other solid waste facilities, and the board of directors of a joint district shall covenant to pay over to counties issuing the bonds adequate funds derived from the rates or charges to pay the principal and interest on the bonds.

The surplus net revenues in any year, over and above the amount of principal and interest payable in that year and any additional amount as is provided in the resolution authorizing the bonds to be held as a reserve for debt service, may be used for the enlargement and replacement of the solid waste collection or other solid waste facilities.

(B) In addition to the power to issue bonds under division (A) of this section, a board of county commissioners may issue bonds of the county, in compliance with Chapter 133. of the Revised Code, to pay for that part of the cost of an improvement in a county or joint district that is to be borne by the county at large and may provide that the bonds shall be general obligations of the county payable from taxes to be levied upon all the taxable property therein, provided that such general obligation bonds also may be made payable primarily from the net revenues derived from the improvement and such net revenues may be pledged for the payment of the interest and principal thereof.

(C) A board of directors of a joint solid waste management district may issue bonds of the joint district, in compliance with Chapter 133. of the Revised Code, to pay for that part of the cost of an improvement in a joint district that is to be borne by the district at large and may provide that the bonds shall be general obligations of the district payable from taxes to be levied upon all taxable property located in the district, provided that such general obligation bonds also may be payable from net revenues derived from the improvement and such net revenues may be pledged for the interest and principal of the bonds.

Effective Date: 10-29-1993



Section 343.08 - Fixing reasonable rates or charges.

(A) The board of county commissioners of a county solid waste management district and the board of directors of a joint solid waste management district may fix reasonable rates or charges to be paid by every person, municipal corporation, township, or other political subdivision that owns premises to which solid waste collection, storage, transfer, disposal, recycling, processing, or resource recovery service is provided by the district and may change the rates or charges whenever it considers it advisable. Charges for collection, storage, transfer, disposal, recycling, processing, or resource recovery service shall be made only against lots or parcels that are improved, or in the process of being improved, with at least one permanent, portable, or temporary building. The rates or charges may be collected by either of the following means:

(1) Periodic billings made by the district directly or in conjunction with billings for public utility rates or charges by a county water district established under section 6103.02 of the Revised Code, a county sewer district established under section 6117.02 of the Revised Code, or a municipal corporation or other political subdivision authorized by law to provide public utility service. When any such charges that are so billed are not paid, the board shall certify them to the county auditor of the county where the lots or parcels are located, who shall place them upon the real property duplicate against the property served by the collection, storage, transfer, disposal, recycling, processing, or resource recovery service. The charges shall be a lien on the property from the date they are placed upon the real property duplicate by the auditor and shall be collected in the same manner as other taxes.

(2) Certifying the rates or charges to the county auditor of the county where the lots or parcels are located, who shall place them on the real property duplicate against the lots or parcels. The rates or charges are a lien on the property from the date they are placed upon the real property duplicate by the auditor and shall be collected in the same manner as other taxes.

The county or joint district need not fix a rate or charge against property if the district does not operate a collection system.

Where a county or joint district owns or operates a solid waste facility, either without a collection system or in conjunction therewith, the board of county commissioners or board of directors may fix reasonable rates or charges for the use of the facility by persons, municipal corporations, townships, and other political subdivisions, may contract with any public authority or person for the collection of solid wastes in any part of any district for collection, storage, disposal, transfer, recycling, processing, or resource recovery in any solid waste facility, or may lease the facility to any public authority or person. The cost of collection, storage, transfer, disposal, recycling, processing, or resource recovery under such contracts may be paid by rates or charges fixed and collected under this section or by rates and charges fixed under those contracts and collected by the contractors.

All moneys collected by or on behalf of a county or joint district as rates or charges for solid waste collection, storage, transfer, disposal, recycling, processing, or resource recovery service in any district shall be paid to the county treasurer in a county district or to the county treasurer or other official designated by the board of directors in a joint district and kept in a separate and distinct fund to the credit of the district. The fund shall be used for the payment of the cost of the management, maintenance, and operation of the solid waste collection or other solid waste facilities of the district and, if applicable, the payment of the cost of collecting the rates or charges of the district pursuant to division (A)(1) or (2) of this section. Prior to the approval of the district's initial solid waste management plan under section 3734.55 of the Revised Code or the issuance of an order under that section requiring the district to implement an initial plan prepared by the director, as appropriate, the fund also may be used for the purposes of division (G)(1) or (3) of section 3734.57 of the Revised Code. On and after the approval of the district's initial plan under section 3734.521 or 3734.55 of the Revised Code or the issuance of an order under either of those sections, as appropriate, requiring the district to implement an initial plan prepared by the director, the fund also may be used for the purposes of divisions (G)(1) to (10) of section 3734.57 of the Revised Code. Those uses may include, in accordance with a cost allocation plan adopted under division (B) of this section, the payment of all allowable direct and indirect costs of the district, the sanitary engineer or sanitary engineering department, or a federal or state grant program, incurred for the purposes of this chapter and sections 3734.52 to 3734.572 of the Revised Code. Any surplus remaining after those uses of the fund may be used for the enlargement, modification, or replacement of such facilities and for the payment of the interest and principal on bonds and bond anticipation notes issued pursuant to section 343.07 of the Revised Code. In no case shall money so collected be expended otherwise than for the use and benefit of the district.

A board of county commissioners or directors, instead of operating and maintaining solid waste collection or other solid waste facilities of the district with county or joint district personnel, may enter into a contract with a municipal corporation having territory within the district pursuant to which the operation and maintenance of the facilities will be performed by the municipal corporation.

The products of any solid waste collection or other solid waste facility owned under this chapter shall be sold through competitive bidding in accordance with section 307.12 of the Revised Code, except when a board of county commissioners or directors determines by resolution that it is in the public interest to sell those products in a commercially reasonable manner without competitive bidding.

(B) A board of county commissioners or directors may adopt a cost allocation plan that identifies, accumulates, and distributes allowable direct and indirect costs that may be paid from the fund of the district created in division (A) of this section and prescribes methods for allocating those costs. The plan shall authorize payment from the fund for only those costs incurred by the district, the sanitary engineer or sanitary engineering department, or a federal or state grant program, and those costs incurred by the general and other funds of the county for a common or joint purpose, that are necessary and reasonable for the proper and efficient administration of the district under this chapter and sections 3734.52 to 3734.572 of the Revised Code. The plan shall not authorize payment from the fund of any general government expense required to carry out the overall governmental responsibilities of a county. The plan shall conform to United States office of management and budget Circular A-87 "Cost Principles for State and Local Governments," published January 15, 1983.

(C) A board of county commissioners or directors shall fix rates or charges, or enter into contracts fixing the rates or charges to be collected by the contractor, for solid waste collection, storage, transfer, disposal, recycling, processing, or resource recovery services at a public meeting held in accordance with section 121.22 of the Revised Code. In addition to fulfilling the requirements of section 121.22 of the Revised Code, the board, before fixing or changing rates or charges for solid waste collection, storage, transfer, disposal, recycling, processing, or resource recovery services, or before entering into a contract that fixes rates or charges to be collected by the contractor providing the services, shall hold at least three public hearings on the proposed rates, charges, or contract. Prior to the first public hearing, the board shall publish notice of the public hearings as provided in section 7.16 of the Revised Code or once a week for three consecutive weeks in a newspaper of general circulation in the county or counties that would be affected by the proposed rates, charges, or contract. The notice shall include a listing of the proposed rates or charges to be fixed and collected by the board or fixed pursuant to the contract and collected by the contractor, and the dates, time, and place of each of the three hearings thereon. The board shall hear any person who wishes to testify on the proposed rates, charges, or contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-31-1996



Section 343.99 - Penalty.

Whoever violates division (G)(2) or (3) or (I)(1) or (2) of section 343.01 of the Revised Code shall be fined not more than five thousand dollars. Each day of each violation is a separate offense. Notwithstanding any other section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under this section shall be deposited into the special fund, created in accordance with division(G) of section 3734.57 of the Revised Code, of the county or joint county solid waste management district where the violation occurred.

Effective Date: 04-16-1993






Chapter 345 - MEMORIAL BUILDINGS

Section 345.01 - Soldiers' memorial tax levy - resolution.

The taxing authority of any municipal corporation, township, or county, at any time not less than one hundred days prior to a general election in any year, by a vote of two-thirds of all members of the taxing authority, may, and upon presentation to the clerk or fiscal officer, as the case may be, of the taxing authority of a petition signed by not less than two per cent of the electors of the political subdivision, as shown at the preceding general election held in the subdivision, shall, declare by resolution that the amount of taxes which may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the necessary requirements of the subdivision, and that it is necessary to levy taxes in excess of the limitation for either or both of the following purposes:

(A) For purchasing a site, and for erecting, equipping, and furnishing, or for establishing a memorial to commemorate the services of all members and veterans of the armed forces of the United States;

(B) For the operation and maintenance of a memorial, and for the functions related to it.

The resolution shall be confined to the purposes set forth in this section, and shall specify the amount of increase in rate which it is necessary to levy, the purpose of the rate increase, and the number of years during which the increase shall be in effect. The increase may include a levy upon the tax duplicate of the current year. The number of years shall be any number not exceeding ten. The question of an increase in tax rate under divisions (A) and (B) of this section may be submitted to the electors on one ballot.

The total tax for the purposes included in this section shall not, in any year, exceed one mill of each dollar of valuation.

The resolution shall go into immediate effect upon its passage, and no publication of the resolution, other than that provided for in the notice of election, shall be necessary.

Effective Date: 01-01-1954; 12-20-2005



Section 345.02 - Bond issue for soldiers' memorial.

The taxing authority of any municipal corporation, township, or county may issue the bonds of such subdivision for the purpose of purchasing a site, and for erecting, equipping, and furnishing, or for establishing a memorial to commemorate the services of all members and veterans of the armed forces of the United States. Any such taxing authority may determine to submit to the electors of the subdivision the question of issuing such bonds [and] make the declarations and statements required by section 133.18 of the Revised Code. The county auditor and taxing authority shall thereupon proceed as set forth in divisions (C) and (D) of such section. The election on the question of issuing such bonds shall be held under divisions (E), (F), and (G) of section 133.18 of the Revised Code. Such bond issue shall require the affirmative vote of sixty per cent of those electors voting upon the proposition.

Effective Date: 10-30-1989



Section 345.03 - Tax levy resolution certified to board of elections - notice of election.

A copy of any resolution adopted under section 345.01 of the Revised Code shall be certified within five days by the taxing authority and not later than four p. m. of the ninetieth day before the day of the election, to the county board of elections, and such board shall submit the proposal to the electors of the subdivision at the succeeding general election. The board shall make the necessary arrangements for the submission of such question to the electors of the subdivision, and the election shall be conducted, canvassed, and certified in like manner as regular elections in such subdivision.

Notice of the election shall be published once in a newspaper of general circulation in the subdivision, not less than two weeks prior to such election. The notice shall set out the purpose of the proposed increase in rate, the amount of the increase expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of property valuation, the number of years during which such increase will be in effect, and the time and place of holding such election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 345.04 - Form of ballot for tax levy.

The form of the ballot cast at a general election, as provided by sections 345.01 to 345.03 of the Revised Code, shall be: "An additional tax for the benefit of (name of subdivision) for the purpose of (state purpose stated in the resolution) at a rate not exceeding ..... mills for each one dollar of valuation which amounts to (rate expressed in dollars and cents) for each one hundred dollars of valuation for (the number of years the levy is to run).

___________________________________________

| | For the Tax Levy |

|______|____________________________________|

| | Against the Tax Levy |

|______|____________________________________|

If the tax is to be placed on the current tax list, the form of the ballot shall be modified by adding, after the statement of the number of years the levy is to run, the phrase ", commencing in .......... (first year the tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due)."

The question covered by the resolution shall be submitted to the electors as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. More than one such question may be submitted at the same election.

Effective Date: 08-16-1999



Section 345.05 - Majority vote required for approval of tax levy.

If a majority of the electors voting on the tax levy provided for in section 345.01 of the Revised Code, vote in favor thereof, the taxing authority of a political subdivision, as provided by such section, may levy a tax within such subdivision, at the additional rate outside of the ten-mill limitation, during the period and for the purpose stated in the resolution, or at any lesser rate, or for any of such years or purposes.

Effective Date: 02-20-1986



Section 345.06 - Appointment of board of trustees prior to vote of electors.

Prior to the vote of the electors authorizing bonds, or an additional tax levy as provided for in sections 345.02 to 345.05, inclusive, of the Revised Code, the taxing authority of the township or county or the mayor of the municipal corporation may, regardless of whether funds are presently available to complete the project, appoint a board of trustees, as provided by section 345.08 of the Revised Code, to determine and recommend to the taxing authority of the appointing subdivision the nature, extent, and estimated cost of an appropriate war memorial.

Such board shall formulate specific plans for the erection of such war memorial, or alternate plans, and obtain estimates of the cost of the completed project and all other information and data reasonably necessary to advise the residents of the appropriate subdivision as to the proposals of the board, either as an incident to an election for the voting of a tax levy or authorizing a bond issue, or both, for the purpose of erecting such memorial, or for the information of the appropriating authority in the event that the funds are available without a bond issue or additional tax levy.

Such board may call upon county engineers, city engineers, and other agencies of the appropriate subdivision to assist such board in preparing its proposals for such war memorial.

The taxing authority of the township, county, or municipal corporation may appropriate such amounts as are reasonably necessary to defray the preliminary expenses of such board incurred in hiring architects, engineers, and other persons or organizations to assist in preparing plans and estimates of the cost of a war memorial.

Effective Date: 10-01-1953



Section 345.07 - Certification of tax levy voted outside ten-mill limitation.

A tax levy voted outside the ten-mill limitation under sections 345.03 to 345.05 of the Revised Code, shall be certified to the taxing authority of the political subdivision in the first year of such levy. The levy shall be extended on the tax lists after the February settlement succeeding such election. If such additional tax is to be placed on the tax list of the current year, as specified in the resolution providing for the submission thereof, the result of the election shall be certified, immediately after the canvass by the board of elections, to the taxing authority, which shall forthwith make the necessary levy and certify it to the county auditor, who shall extend it on the tax list for collection. Such levy shall, in all years after the first year, be included in the annual tax budget that is certified to the county budget commission.

Effective Date: 08-22-1995



Section 345.08 - Board of trustees.

Within five days after the certification to the taxing authority of the result of an election held under sections 345.02 to 345.05 of the Revised Code, provided a majority of the votes cast on the proposal submitted are in favor of such proposal, or within five days after adoption by the taxing authority of an ordinance or resolution to authorize the issuance of any such bonds without a vote of the electors, the taxing authority of the township or county, or the mayor of the municipal corporation shall appoint a board of trustees, consisting of at least five but not more than eleven members, which shall, at all times, be so constituted that at least a majority of its members are honorably discharged veterans of the armed forces of the United States. A majority of such trustees shall be appointed for three years and the remaining trustees shall be appointed for five years, and thereafter, on the expiration of the original term, appointments shall be made for terms of five years. Appointments to fill vacancies shall be for the unexpired term.

Effective Date: 02-20-1986; 2008 HB266 04-07-2009



Section 345.09 - Meetings of board of trustees.

The appointing authority of the board of trustees provided by section 345.08 of the Revised Code, in making the appointments, shall fix a time and place for the first meeting of the board and shall give the trustees notice of such meeting. The time of such first meeting shall be not more than fifteen days after the date of their appointment. The board shall meet at the time and place appointed, and shall organize by the selection of a president, a vice-president, and a secretary, who need not be a member of the board, but who shall be a veteran, or the surviving spouse or parent of a deceased veteran who served in the armed forces of the United States in time of war. The compensation of such secretary shall be fixed by the board.

The trustees shall serve without compensation, but shall be allowed traveling and other expenses, which, with the compensation of the secretary and other necessary expenses of the board, shall be paid from the fund provided by section 345.11 of the Revised Code, on the order of the president and secretary, after being allowed and approved by the board at an authorized meeting.

Vacancies in the office of trustee shall be filled in the manner provided by section 345.08 of the Revised Code. The board shall hold regular meetings at such time and place as it agrees upon, and special meetings shall be held under such regulations as it prescribes. The board shall keep a full record of its proceedings.

Effective Date: 10-25-1978



Section 345.10 - Bond of trustees - employment of superintendents and architects.

Before making any expenditures from the memorial fund, the trustees appointed under section 345.08 of the Revised Code shall give bond to the state in such sum as the appointing authority fixes, and to the approval of such authority. Premium payments for such bond shall be an authorized expenditure by the board of trustees.

The board may appoint and employ such superintendents, architects, clerks, laborers, and other employees as are necessary, and fix their compensation. Whenever qualified veterans are available such appointees shall be veterans of the armed forces of the United States. Any such person may be removed at any time by a majority of the board.

Effective Date: 10-01-1953



Section 345.11 - The memorial fund.

The fund arising from a tax levy, or the proceeds from the sale of bonds authorized to be issued under sections 345.01 to 345.17, inclusive, of the Revised Code, shall be placed in the treasury of the subdivision to the credit of a fund to be known as "The Memorial Fund." Such fund shall be paid out on the order of the board of trustees, certified by the president and secretary of such board.

Effective Date: 10-01-1953



Section 345.12 - Establishment of memorial - acquisition of site - donations.

The board of trustees may provide for the establishment, arrangement, plans, and design of the soldiers' memorial provided by section 345.01 of the Revised Code; it may provide for the maintenance of such memorial; it may make such contracts, and such purchases of supplies and materials as are necessary. The board may acquire by purchase, condemnation, or otherwise, any necessary site for such memorial. Before acquiring any site or making any contract for construction of a memorial, the board shall secure the approval of such site and the design of the memorial from the taxing authority of the appointing subdivision. If it is necessary to condemn property for such purpose, the site fixed by the board shall be appropriated as provided for the appropriation of lands by the subdivision by which said board was appointed, and all purchases and contracts shall be made pursuant to the applicable laws of such subdivision. The board may accept donations of personal or real property or money, and all donations of money by gift, bequest, or otherwise shall be placed to the credit of the memorial fund.

Effective Date: 10-01-1953



Section 345.13 - Purpose of soldiers' memorial.

A soldiers' memorial, provided for by section 345.01 of the Revised Code, shall be maintained so as to commemorate the services of all members and veterans of the armed forces of the United States. The board of trustees shall make rules and regulations for the use, administration, and maintenance of such memorial as is fitting and necessary to carry out the purposes thereof.

When such memorial is a building, it shall provide suitable apartments of sufficient dimensions to commemorate the soldiers, sailors, marines, and all members of the armed forces of the United States, so designated by congress, both men and women of the county, who have lost their lives while in the service of the country. Suitable tablets shall be maintained with the names of such soldiers, sailors, and marines inscribed thereon. The building may include a public auditorium, music hall, and recreational facilities.

The board may establish rental fees and other charges for the use of the memorial, and it may waive any portion of such charges.

Effective Date: 10-01-1953



Section 345.14 - Powers of board of trustees.

The board of trustees, established by section 345.08 of the Revised Code, in addition to its usual powers shall:

(A) Conduct, maintain, and operate a soldiers' memorial, for the benefit of the entire county, for community, civic, and patriotic purposes;

(B) Provide, with or without cost, suitable and convenient county headquarters for all nationally organized veterans' organizations, chartered by congress;

(C) Use, rent, and lease office space in such memorial buildings to agencies of the United States and of this state or any of their political subdivisions engaged in any activity for the benefit of the men and women of the armed forces of the United States and the honorably discharged veterans thereof, and all earnings or receipts shall be used for the maintenance thereof;

(D) Co-ordinate and assemble within a county, as nearly as possible, in a one-stop information or service center in such memorial, all governmental agencies operated for the benefit of the honorably discharged veterans of the armed forces of the United States.

(E) Deposit in a bank or trust company, subject to the provisions of sections 135.01 to 135.21, inclusive, of the Revised Code, all moneys, gifts and rentals excepting funds arising from the proceeds of the sale of bonds coming into the possession of said board of trustees by virtue of its operation. Thereupon, such funds may be disbursed by the board of trustees for the uses and purposes of such memorials and shall be accounted for as provided by law.

Effective Date: 06-11-1968



Section 345.15 - Interest in contract.

No trustee, officer, or employee of the board of trustees of a soldiers' memorial shall be interested in any contract entered into by the board, nor shall a trustee, officer, or employee of the board be individually liable to any contractor upon any contract made under sections 345.01 to 345.17, inclusive, of the Revised Code, or to any person on any claim occasioned by any act or default of a contractor, or any one employed by such contractor.

Effective Date: 10-01-1953



Section 345.16 - Employment of veterans.

The board of trustees, for soldiers' memorials under its control, shall employ only honorably discharged soldiers, sailors, and marines, both men and women, of the armed forces of the United States, if available, as caretakers, janitors, or employees.

Employment of any person who is not such an honorably discharged soldier, sailor, or marine, without a showing on the journal of the board that none of the latter were available, shall be void, and it shall be unlawful to pay any money out of any fund to such person.

Effective Date: 10-01-1953



Section 345.17 - Permitting use of county buildings.

The board of county commissioners may permit the occupancy by any society or association of soldiers, sailors, marines, and pioneers, or any historical association, of any county building, or part thereof, not necessary for other county purposes.

Effective Date: 10-01-1953



Section 345.18 - Limitation.

Sections 345.01 to 345.17, inclusive, of the Revised Code apply exclusively to memorials erected, equipped, furnished, and maintained or established by any political subdivisions of the state. All sections of the Revised Code, inconsistent with or prohibiting the exercise of the authority conferred by sections 345.01 to 345.17, inclusive, of the Revised Code, shall be deemed to be inoperative for the purpose of such sections.

Effective Date: 10-01-1953






Chapter 347 - COUNTY CENTENNIAL CELEBRATION

Section 347.01 - Appropriation for county celebrations.

The board of county commissioners may appropriate from the county general fund any sum, not to exceed twenty thousand dollars, towards defraying the expense of a county centennial, sesquicentennial, bicentennial, or other celebration for any subsequent fifty-year period.

Effective Date: 10-27-1981



Section 347.02 - Board of managers.

The board of county commissioners may appoint a board of managers for the county centennial, sesquicentennial, bicentennial, or other celebration for which the board of county commissioners may appropriate funds under section 347.01 of the Revised Code. Such managers shall serve in all capacities connected with such board and without compensation or salary. The money appropriated by the board of county commissioners shall be paid only to the order of the board of managers, upon vouchers authenticated by the president and secretary or by the executive committee of such board, and such vouchers shall show the date and purpose of the expenditure and the name of the person to whom payable.

Effective Date: 10-27-1981



Section 347.03 - [Repealed].

Effective Date: 10-27-1981






Chapter 349 - NEW COMMUNITY ORGANIZATION

Section 349.01 - New community organization definitions.

As used in this chapter:

(A) "New community" means a community or an addition to an existing community planned pursuant to this chapter so that it includes facilities for the conduct of industrial, commercial, residential, cultural, educational, and recreational activities, and designed in accordance with planning concepts for the placement of utility, open space, and other supportive facilities.

In the case of a new community authority established within three years after March 22, 2012, the effective date of H.B. 225 of the 129th general assembly, "new community" may mean a community or development of property planned under this chapter in relation to an existing community so that the community includes facilities for the conduct of community activities, and is designed in accordance with planning concepts for the placement of utility, open space, and other supportive facilities for the community.

(B) "New community development program" means a program for the development of a new community characterized by well-balanced and diversified land use patterns and which includes land acquisition and land development, the acquisition, construction, operation, and maintenance of community facilities, and the provision of services authorized in this chapter.

In the case of a new community authority established within three years after March 22, 2012, the effective date of H.B. 225 of the 129th general assembly, a new community development program may take into account any existing community in relation to which a new community is developed for purposes of being characterized by well-balanced and diversified land use patterns.

(C) "New community district" means the area of land described by the developer in the petition as set forth in division (A) of section 349.03 of the Revised Code for development as a new community and any lands added to the district by amendment of the resolution establishing the community authority.

(D) "New community authority" means a body corporate and politic in this state, established pursuant to section 349.03 of the Revised Code and governed by a board of trustees as provided in section 349.04 of the Revised Code.

(E) "Developer" means any person, organized for carrying out a new community development program who owns or controls, through leases of at least seventy-five years' duration, options, or contracts to purchase, the land within a new community district, or any municipal corporation, county, or port authority that owns the land within a new community district, or has the ability to acquire such land, either by voluntary acquisition or condemnation in order to eliminate slum, blighted, and deteriorated or deteriorating areas and to prevent the recurrence thereof. In the case of a new community authority established within three years after March 22, 2012, the effective date of H.B. 225 of the 129th general assembly, "developer" may mean a person, municipal corporation, county, or port authority that controls land within a new community district through leases of at least forty years' duration.

(F) "Organizational board of commissioners" means, if the new community district is located in only one county, the board of county commissioners of such county; if located in more than one county, a board consisting of the members of the board of county commissioners of each of the counties in which the district is located, provided that action of such board shall require a majority vote of the members of each separate board of county commissioners; or, if more than half of the new community district is located within the boundaries of the most populous municipal corporation of a county, the legislative authority of the municipal corporation.

(G) "Land acquisition" means the acquisition of real property and interests in real property as part of a new community development program.

(H) "Land development" means the process of clearing and grading land, making, installing, or constructing water distribution systems, sewers, sewage collection systems, steam, gas, and electric lines, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or work, whether within or without the new community district, and the construction of community facilities.

(I)

(1) "Community facilities" means all real property, buildings, structures, or other facilities, including related fixtures, equipment, and furnishings, to be owned, operated, financed, constructed, and maintained under this chapter, including public, community, village, neighborhood, or town buildings, centers and plazas, auditoriums, day care centers, recreation halls, educational facilities, hospital facilities as defined in section 140.01 of the Revised Code, recreational facilities, natural resource facilities, including parks and other open space land, lakes and streams, cultural facilities, community streets, pathway and bikeway systems, pedestrian underpasses and overpasses, lighting facilities, design amenities, or other community facilities, and buildings needed in connection with water supply or sewage disposal installations or steam, gas, or electric lines or installation.

(2) In the case of a new community authority established within three years after March 22, 2012, the effective date of H.B. 225 of the 129th general assembly, "community facilities" may mean, in addition to the facilities authorized in division (I)(1) of this section, any community facilities that are owned, operated, financed, constructed, or maintained for, relating to, or in furtherance of community activities, including, but not limited to, town buildings or other facilities, health care facilities including, but limited to, hospital facilities, and off-street parking facilities.

(J) "Cost" as applied to a new community development program means all costs related to land acquisition and land development, the acquisition, construction, maintenance, and operation of community facilities and offices of the community authority, and of providing furnishings and equipment therefor, financing charges including interest prior to and during construction and for the duration of the new community development program, planning expenses, engineering expenses, administrative expenses including working capital, and all other expenses necessary and incident to the carrying forward of the new community development program.

(K) "Income source" means any and all sources of income to the community authority, including community development charges of which the new community authority is the beneficiary as provided in section 349.07 of the Revised Code, rentals, user fees and other charges received by the new community authority, any gift or grant received, any moneys received from any funds invested by or on behalf of the new community authority, and proceeds from the sale or lease of land and community facilities.

(L) "Community development charge" means:

(1) A dollar amount which shall be determined on the basis of the assessed valuation of real property or interests in real property in a new community district sold, leased, or otherwise conveyed by the developer or the new community authority, the income of the residents of such property subject to such charge under section 349.07 of the Revised Code, if such property is devoted to residential uses or to the profits of any business, a uniform fee on each parcel of such real property originally sold, leased, or otherwise conveyed by the developer or new community authority, or any combination of the foregoing bases.

(2) For a new community authority that is established within three years after March 22, 2012, the effective date of H.B. 225 of the 129th general assembly, "community development charge" includes, in addition to the charges authorized in division (L)(1) of this section, a charge determined on the basis of all or a part of the income of the residents of real property within the new community district if such property is devoted to residential uses, or all or a part of the profits, gross receipts, or other revenues of any business operating in the new community district, including rentals received from leases of real property located in the district. If a new community authority imposes a community development charge determined on the basis of rentals received from leases of real property, improvements of any real property located in the new community district and subject to that charge may not be exempted from taxation under section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code.

(M) "Proximate city" means any city that, as of the date of filing of the petition under section 349.03 of the Revised Code, is the city with the greatest population located in the county in which the proposed new community district is located, is the city with the greatest population located in an adjoining county if any portion of such city is within five miles of any part of the boundaries of such district, or exercises extraterritorial subdivision authority under section 711.09 of the Revised Code with respect to any part of such district.

In the case of a new community authority that is established within three years after March 22, 2012, the effective date of H.B. 225 of the 129th general assembly, "proximate city" may mean a municipal corporation in which, at the time of filing the petition under section 349.03 of the Revised Code, any portion of the proposed new community district is located, or, if at the time of that filing more than one-half of the proposed district is contained within a joint economic development district created under sections 715.70 to 715.83 of the Revised Code, the township containing the greatest portion of the territory of the joint economic development district.

(N) "Community activities" means cultural, educational, governmental, recreational, residential, industrial, commercial, distribution and research activities, or any combination thereof that includes residential activities.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 09-05-2001

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §3



Section 349.02 - Orderly development of new communities.

This chapter is enacted for the purposes of encouraging the orderly development of well-planned, diversified, and economically sound new communities and of encouraging the initiative and participation of private enterprise in such undertakings; and encouraging co-operation between the developer and the community authority to carry out a new community development program.

Effective Date: 10-04-1972



Section 349.03 - Initiation of proceedings for organization of new community authority.

(A) Proceedings for the organization of a new community authority shall be initiated by a petition filed by the developer in the office of the clerk of the board of county commissioners of one of the counties in which all or part of the proposed new community district is located. Such petition shall be signed by the developer and may be signed by each proximate city. The legislative authorities of each such proximate city shall act in behalf of such city. Such petition shall contain:

(1) The name of the proposed new community authority;

(2) The address where the principal office of the authority will be located or the manner in which the location will be selected;

(3) A map and a full and accurate description of the boundaries of the new community district together with a description of the properties within such boundaries, if any, which will not be included in the new community district.

The total acreage included in such district shall not be less than one thousand acres, all of which acreage shall be owned by, or under the control through leases of at least seventy-five years' duration, options, or contracts to purchase, of the developer, if the developer is a private entity unless one of the following applies:

(a) The district is wholly contained within municipal corporations.

(b) In the case of a new community authority that is established within three years after the effective date of H.B. 225 of the 129th general assembly [March 22, 2012], more than one-half of the proposed district is, at the time of filing the petition under section 349.03 of the Revised Code, contained within a joint economic development district created under sections 715.70 to 715.83 of the Revised Code.

The acreage included in a proposed district shall be developable as one functionally interrelated community. In the case of a new community authority established on or after July 7, 2010, and before January 1, 2012, such leases may be of not less than forty years' duration, and the acreage may be developable so that the community is one functionally interrelated community.

(4) A statement setting forth the zoning regulations proposed for zoning the area within the boundaries of the new community district for comprehensive development as a new community, and if the area has been zoned for such development, a certified copy of the applicable zoning regulations therefor;

(5) A current plan indicating the proposed development program for the new community district, the land acquisition and land development activities, community facilities, services proposed to be undertaken by the new community authority under such program, the proposed method of financing such activities and services, including a description of the bases, timing, and manner of collecting any proposed community development charges, and the projected total residential population of, and employment within, the new community;

(6) A suggested number of members, consistent with section 349.04 of the Revised Code, for the board of trustees;

(7) A preliminary economic feasibility analysis, including the area development pattern and demand, location and proposed new community district size, present and future socio-economic conditions, public services provision, financial plan, and the developer's management capability;

(8) A statement that the development will comply with all applicable environmental laws and regulations.

Upon the filing of such petition, the organizational board of commissioners shall determine whether such petition complies with the requirements of this section as to form and substance. The board in subsequent proceedings may at any time permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the proposed new community district or in any other particular.

Upon the determination of the organizational board of commissioners that a sufficient petition has been filed in accordance with this section, the board shall fix the time and place of a hearing on the petition for the establishment of the proposed new community authority. Such hearing shall be held not less than ninety-five nor more than one hundred fifteen days after the petition filing date, except that if the petition has been signed by all proximate cities, such hearing shall be held not less than thirty nor more than forty-five days after the petition filing date. The clerk of the board of county commissioners with which the petition was filed shall give notice thereof by publication once each week for three consecutive weeks, or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation in any county of which a portion is within the proposed new community district. Such clerk shall also give written notice of the date, time, and place of the hearing and furnish a certified copy of the petition to the clerk of the legislative authority of each proximate city which has not signed such petition. In the event that the legislative authority of a proximate city which did not sign the petition does not approve by ordinance, resolution, or motion the establishment of the proposed new community authority and does not deliver such ordinance, resolution, or motion to the clerk of the board of county commissioners with which the petition was filed within ninety days following the date of the first publication of the notice of the public hearing, the organizational board of commissioners shall cancel such public hearing and terminate the proceedings for the establishment of the new community authority.

Upon the hearing, if the organizational board of commissioners determines by resolution that the proposed new community district will be conducive to the public health, safety, convenience, and welfare, and is intended to result in the development of a new community, the board shall by its resolution, entered of record in its journal and the journal of the board of county commissioners with which the petition was filed, declare the new community authority to be organized and a body politic and corporate with the corporate name designated in the resolution, and define the boundary of the new community district. In addition, the resolution shall provide the method of selecting the board of trustees of the new community authority and fix the surety for their bonds in accordance with section 349.04 of the Revised Code.

If the organizational board of commissioners finds that the establishment of the district will not be conducive to the public health, safety, convenience, or welfare, or is not intended to result in the development of a new community, it shall reject the petition thereby terminating the proceedings for the establishment of the new community authority.

(B) At any time after the creation of a new community authority, the developer may file an application with the clerk of the board of county commissioners of the county in which the original petition was filed, setting forth a general description of territory it desires to add or to delete from such district, that such change will be conducive to the public health, safety, convenience, and welfare, and will be consistent with the development of a new community and will not jeopardize the plan of the new community. If the developer is not a municipal corporation, port authority, or county, all of such an addition to such a district shall be owned by, or under the control through leases of at least seventy-five years' duration, options, or contracts to purchase, of the developer. In the case of a new community authority established on or after July 7, 2010, and before January 1, 2012, such leases may be of not less than forty years' duration. Upon the filing of the application, the organizational board of commissioners shall follow the same procedure as required by this section in relation to the petition for the establishment of the proposed new community.

(C) If all or any part of the new community district is annexed to one or more existing municipal corporations, their legislative authorities may appoint persons to replace any appointed citizen member of the board of trustees. The number of such trustees to be replaced by the municipal corporation shall be the number, rounded to the lowest integer, bearing the proportionate relationship to the number of existing appointed citizen members as the acreage of the new community district within such municipal corporation bears to the total acreage of the new community district. If any such municipal corporation chooses to replace an appointed citizen member, it shall do so by ordinance, the term of the trustee being replaced shall terminate thirty days from the date of passage of such ordinance, and the trustee to be replaced shall be determined by lot. Each newly appointed member shall assume the term of the member's predecessor.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 01-10-1991

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §3



Section 349.04 - Method of selecting board of trustees.

The following method of selecting a board of trustees is deemed to be a compelling state interest. Within ten days after the new community authority has been established, as provided in section 349.03 of the Revised Code, an initial board of trustees shall be appointed as follows: the organizational board of commissioners shall appoint by resolution at least three, but not more than six, citizen members of the board of trustees to represent the interests of present and future residents of the new community district and one member to serve as a representative of local government, and the developer shall appoint a number of members equal to the number of citizen members to serve as representatives of the developer. In the case of a new community authority established within three years after March 22, 2012, the citizen members may represent present and future employers within the new community district and any present or future residents of the district.

Members shall serve two-year overlapping terms, with two of each of the initial citizen and developer members appointed to serve initial one-year terms. The organizational board of commissioners shall adopt, by further resolution adopted within one year of such resolution establishing such initial board of trustees, a method for selection of successor members thereof which determines the projected total population of the projected new community and meets the following criteria:

(A) The appointed citizen members shall be replaced by elected citizen members according to a schedule established by the organizational board of commissioners calculated to achieve one such replacement each time the new community district gains a proportion, having a numerator of one and a denominator of twice the number of citizen members, of its projected total population until such time as all of the appointed citizen members are replaced.

(B) Representatives of the developer shall be replaced by elected citizen members according to a schedule established by the organizational board of commissioners calculated to achieve one such replacement each time the new community district gains a proportion, having a numerator of one and a denominator equal to the number of developer members, of its projected total population until such time as all of the developer's representatives are replaced.

(C) The representative of local government shall be replaced by an elected citizen member at the time the new community district gains three-quarters of its projected total population.

Elected citizen members of the board of trustees shall be elected by a majority of the residents of the new community district voting at elections held at the times and in the manner provided in a resolution of the organizational board of commissioners. Each citizen member except an appointed citizen member shall be a qualified elector who resides within the new community district. In the case of a new community authority for which a petition is filed within three years after March 22, 2012, the organizational board of commissioners, by resolution, may adopt an alternative method of selecting or electing successor members of the board of trustees. If the alternative method provides for the election of citizen members, the elections may be held at the times and in the manner provided in the petition or in a resolution of the organizational board of commissioners, and the elected citizen members shall be qualified electors who reside in the new community district.

Citizen members shall not be employees of or have financial interest in the developer. If a vacancy occurs in the office of a member other than a member appointed by the developer, the organizational board of commissioners may appoint a successor member for the remainder of the unexpired term. Any appointed member of the board of trustees may at any time be removed by the organizational board of commissioners for misfeasance, nonfeasance, or malfeasance in office. Members appointed by the developer may also at any time be removed by the developer without a showing of cause.

Each member of the board of trustees, before entering upon official duties, shall take and subscribe to an oath before an officer authorized to administer oaths in Ohio that the member will honestly and faithfully perform the duties of the member's office. Such oath shall be filed in the office of the clerk of the board of county commissioners in which the petition was filed. Upon taking the oath, the board of trustees shall elect one of its number as chairperson and another as vice-chairperson, and shall appoint suitable persons as secretary and treasurer who need not be members of the board. The treasurer shall be the fiscal officer of the authority. The board shall adopt by-laws governing the administration of the affairs of the new community authority. Each member of the board shall post a bond for the faithful performance of official duties and give surety therefor in such amount, but not less than ten thousand dollars, as the resolution creating such board shall prescribe.

All of the powers of the new community authority shall be exercised by its board of trustees, but without relief of such responsibility, such powers may be delegated to committees of the board or its officers and employees in accordance with its by-laws. A majority of the board shall constitute a quorum, and a concurrence of a majority of a quorum in any matter within the board's duties is sufficient for its determination, provided a quorum is present when such concurrence is had and a majority of those members constituting such quorum are trustees not appointed by the developer. All trustees shall be empowered to vote on all matters within the authority of the board of trustees, and no vote by a member appointed by the developer shall be construed to give rise to civil or criminal liability for conflict of interest on the part of public officials.

Amended by 129th General AssemblyFile No.195,HB 50, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 10-04-1972

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §3



Section 349.05 - Restricting power and authority of new community authority.

A new community authority established pursuant to this chapter is a body corporate and politic, and shall have the powers specifically granted by this chapter. This chapter does not limit or restrict the power and authority of cities, counties, and townships. The new community authority shall have no power or authority over zoning or subdivision regulation, provision of fire or police protection, or, unless such services cannot be obtained from other existing political subdivisions, water supply or sewage treatment and disposal.

The exercise of police power granted to the authority by this chapter does not invalidate the exercise of police power by any municipal corporation and the exercise of police power by a municipal corporation shall prevail in the case of a conflict with powers exercised by the authority. The grant of power to the authority under divisions (N) and (O) of section 349.06 of the Revised Code shall not remove municipal, regional, or county planning commissions and agencies from jurisdiction within the district, nor shall such powers invalidate municipal ordinances and resolutions or other regulations of such planning commission and agencies.

Effective Date: 10-04-1972



Section 349.06 - Power and authority of new community authority.

In furtherance of the purposes of this chapter, a new community authority may:

(A) Acquire by purchase, lease, gift, or otherwise, on such terms and in such manner as it considers proper, real and personal property or any estate, interest, or right therein, within or without the new community district;

(B) Improve, maintain, sell, lease or otherwise dispose of real and personal property and community facilities, on such terms and in such manner as it considers proper;

(C) Landscape and otherwise aesthetically improve areas within the new community district, including but not limited to maintenance, landscaping and other community improvement services;

(D) Provide, engage in, or otherwise sponsor recreational, educational, health, social, vocational, cultural, beautification, and amusement activities and related services primarily for residents of the district. In the case of a new community authority established within three years after the effective date of H.B. 225 of the 129th general assembly [March 22, 2012], such activities and services may be for residents of, visitors to, employees working within, or employers operating businesses in the district, or any combination thereof.

(E) Fix, alter, impose, collect and receive service and user fees, rentals, and other charges to cover all costs in carrying out the new community development program;

(F) Adopt, modify, and enforce reasonable rules and regulations governing the use of community facilities;

(G) Employ such managers, administrative officers, agents, engineers, architects, attorneys, contractors, sub-contractors, and employees as may be appropriate in the exercise of the rights, powers and duties conferred upon it, prescribe the duties and compensation for such persons, require bonds to be given by any such persons and by officers of the authority for the faithful performance of their duties, and fix the amount and surety therefor; and pay the same;

(H) Sue and be sued in its corporate name;

(I) Make and enter into all contracts and agreements and execute all instruments relating to a new community development program, including contracts with the developer and other persons or entities related thereto for land acquisition and land development; acquisition, construction, and maintenance of community facilities; the provision of community services and management and coordinating services; with federal, state, interstate, regional, and local agencies and political subdivisions or combinations thereof in connection with the financing of such program, and with any municipal corporation or other public body, or combination thereof, providing for the acquisition, construction, improvement, extension, maintenance or operation of joint lands or facilities or for the provision of any services or activities relating to and in furtherance of a new community development program, including the creation of or participation in a regional transit authority created pursuant to the Revised Code;

(J) Apply for and accept grants, loans or commitments of guarantee or insurance including any guarantees of community authority bonds and notes, from the United States, the state, or other public body or other sources, and provide any consideration which may be required in order to obtain such grants, loans or contracts of guarantee or insurance. Such loans or contracts of guarantee or insurance may be evidenced by the issuance of bonds as provided in section 349.08 of the Revised Code;

(K) Procure insurance against loss to it by reason of damage to its properties resulting from fire, theft, accident, or other casualties, or by reason of its liability for any damages to persons or property occurring in the construction or operation of facilities or areas under its jurisdiction or the conduct of its activities;

(L) Maintain such funds or reserves as it considers necessary for the efficient performance of its duties;

(M) Enter agreements with the boards of education of any school districts in which all or part of the new community district lies, whereby the community authority may acquire property for, may construct and equip, and may sell, lease, dedicate, with or without consideration, or otherwise transfer lands, schools, classrooms, or other facilities, whether or not within the new community district, from the authority to the school district for school and related purposes;

(N) Prepare plans for acquisition and development of lands and facilities, and enter into agreements with city, county, or regional planning commissions to perform or obtain all or any part of planning services for the new community district;

(O) Engage in planning for the new community district, which may be predominantly residential and open space, and prepare or approve a development plan or plans therefor, and engage in land acquisitions and land development in accordance with such plan or plans;

(P) Issue new community authority bonds and notes and community authority refunding bonds, payable solely from the income source provided in section 349.08 of the Revised Code, unless the bonds are refunded by refunding bonds, for the purpose of paying any part of the cost as applied to the new community development program or parts thereof;

(Q) Enforce any covenants running with the land of which the new community authority is the beneficiary, including but not limited to the collection by any and all appropriate means of any community development charge deemed to be a covenant running with the land and enforceable by the new community authority pursuant to section 349.07 of the Revised Code; and to waive, reduce, or terminate any community development charge of which it is the beneficiary to the extent not needed for any of the purposes provided in section 349.07 of the Revised Code, the procedure for which shall be provided in such covenants, and if new community authority bonds have been issued pledging any such community development charge, to the extent not prohibited in the resolution authorizing the issuance of such new community authority bonds or the trust agreement or indenture of mortgage securing the bonds;

(R) Appropriate for its use, under sections 163.01 to 163.22 of the Revised Code, any land, easement, rights, rights-of-way, franchises, or other property in the new community district required by the authority for community facilities. The authority may not so appropriate any land, easement, rights, rights-of-way, franchises, or other property that is not included in the new community district.

(S) In the case of a new community authority established within three years after the effective date of H.B. 225 of the 129th general assembly [March 22, 2012], enter into any agreements as may be necessary, appropriate, or useful to support a new community development program, including, but not limited to, cooperative agreements or other agreements with political subdivisions for services, materials, or products; for the administration, calculation, or collection of community development charges; or for sharing of revenue derived from community development charges, community facilities, or other sources. The agreements may be made with or without consideration as the parties determine.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 01-10-1991

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §3



Section 349.07 - Payment of community development charge.

Notwithstanding any other rule of law, any covenant or agreement in deeds, land contracts, leases and any other instruments or conveyance by which real estate or any interest in real estate is conveyed by or to the developer or by the new community authority to any person or entity, including the developer, whereby such person or entity agrees, by acceptance of any such instrument of conveyance containing said covenant of agreement, to pay annually or semiannually a community development charge for the benefit and use of the new community authority to cover all or part of the cost of the acquisition, construction, operation and maintenance of land, land development and community facilities, the debt service thereof and any other cost incurred by the authority in the exercise of the powers granted by Chapter 349. of the Revised Code shall be deemed to be a covenant running with the land and shall, in any event and without regard to technical classification, after such instrument has been duly recorded in the land records of the county, be fully binding on behalf of and enforceable by the new community authority against each such person or entity and all successors and assigns of the property conveyed by such instrument of conveyance.

No purchase agreement for any real estate or interest in real estate upon which a community development charge exists by reason of a covenant running with the land shall be enforceable by the seller or binding upon the purchaser unless such purchase agreement specifically refers to such community development charge and identifies the volume and page number of the deed records of the county in which the covenant running with the land establishing such community development charge is recorded, provided that in the event a conveyance of such real estate or interest in real estate is made pursuant to a purchase agreement which does not make such reference and identification, the covenant shall continue to be deemed to be a covenant running with the land fully binding on behalf of and enforceable by the community authority against such person or entity accepting the conveyance pursuant to such purchase agreement.

When any community development charge is not paid when due, the new community authority may certify the charge to the county auditor, who shall enter the unpaid charge on the tax list and duplicates of real property opposite the parcel against which it is charged, and certify the charge to the county treasurer. An unpaid community development charge is a lien on property against which it is charged from the date the charge is entered on the tax list, and shall be collected in the manner provided for the collection of real property taxes. Once the charge is collected, it shall be paid immediately to the new community district.

No community development charge established pursuant to this chapter shall be construed as prohibiting or limiting the taxing power of municipal corporations.

Effective Date: 01-10-1991



Section 349.071 - Class actions affecting encumbrance relating to real property within new community district.

(A) In any action brought to enforce, modify, terminate, declare rights under, or otherwise affect an encumbrance relating to real property within a new community district, or in any action in which the requested relief would affect an encumbrance, one or more of the owners or residents of the real property within the new community district who are the beneficiaries of or are burdened by the encumbrance, may sue or be sued as representative parties on behalf of all the owners or residents. If one or more of the owners or residents sue or are sued as representative parties on behalf of all the owners or residents, the action may be maintained as a class action. The action shall be governed by the procedural rules in effect in the court in which the action is brought and members of the class shall be entitled to participate as provided in such procedural rules.

(B) As used in this section, "encumbrance" means an easement, covenant, condition, restriction, community development charges, or similar encumbrance relating to real property within a new community district.

Effective Date: 06-29-1979



Section 349.08 - Issuing bonds.

A new community authority may, from time to time, issue community authority bonds and notes of the authority in such principal amounts as, in the opinion of the board of trustees of the authority, are necessary for the purposes of paying all or any part of the cost of land acquisition, land development, or the acquisition or construction of community facilities or parts thereof. The authority may, from time to time, issue renewal notes, issue bonds to pay such notes and, whenever it considers refunding expedient, refund any bonds by the issuance of community authority refunding bonds, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose. The refunding bonds shall be sold and the proceeds applied, to the extent necessary, to the purchase, redemption, or payment of the bonds to be refunded. Except as may otherwise be expressly provided by the board of trustees, every issue of its community authority bonds or notes shall be obligations of the authority payable out of the income source of the authority which is pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders or guarantors of particular bonds or notes pledging any particular income source. Such pledge shall be valid and binding from the time the pledge is made and the income source so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority.

Whether or not the bonds or notes are of such form or character as to be negotiable instruments, the bonds or notes shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds or notes for registration.

The bonds and notes shall be authorized by resolution of the board of trustees, shall bear such date or dates, and shall mature at such time or times, and in the case of any such bond not exceeding forty years from the date of issue, as such resolution or resolutions may provide. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as the board may authorize. The bonds and notes may be sold by the authority, at public or private sale, at or not less than such price or prices as the board determines. The bonds and notes shall be executed by two officers of the authority as provided in the resolution authorizing the same, either or both of whom may use a facsimile signature, the official seal of the authority or a facsimile thereof shall be affixed thereto or printed thereon and attested, manually or by facsimile signature, by the secretary of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of one officer of the authority as provided in the authorizing resolution. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds, notes, or coupons ceases to be such officer before delivery of bonds or notes, such signature or facsimile signature nevertheless is sufficient for all purposes the same as if he had remained in office until such delivery and, in case the seal of the district has changed after a facsimile has been imprinted on such bonds or notes, such facsimile seal will continue to be sufficient for all purposes.

Any resolution authorizing any bonds or notes or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders or guarantors as may then exist, which provisions shall be a part of the contract with the holders or guarantors thereof, as to pledging all or any part of the income source of the authority to secure the payment of the bonds or notes or any issue thereof; pledging all or any part of the land to be developed by the developer; the use and disposition of the income source of the authority; a covenant to fix, alter, and collect rentals, user fees and other charges so that the pledged income source and other security will be sufficient to pay the cost of operation, maintenance, and repairs, pay principal of and interest on bonds or notes secured by the pledge of such income source and provide such reserves as may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, replacement and improvement funds, or other special funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds or notes to or among the funds referred to or provided for in the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any part of land or community facilities or any other assets of the authority; limitations on the purpose to which the proceeds of sale of bonds or notes may be applied and pledging such proceeds to secure the payment of the bonds or notes or of any issue thereof; as to notes issued in anticipation of the issuance of community authority bonds, the agreement of the authority to do all things necessary for the authorization, issuance, and sale of such bonds in such amounts as may be necessary for the timely retirement of such notes; limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; the refunding of outstanding bonds or notes; the procedure, if any, by which the terms of any contract with bondholders or noteholders or guarantors may be amended or abrogated, the amount of bonds or notes the holders or guarantors of which must consent thereto, and the manner in which such consent may be given; limitations on the amount of moneys which may be expended by the authority for operating, administrative, or other expenses of the authority; securing any bonds or notes by a trust agreement or indenture of mortgage in accordance with section 349.10 of the Revised Code; and any other matters, of like or different character, which in any way affect the security or protection of the bonds or notes.

Neither the members of the board of trustees of the new community authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 10-04-1972



Section 349.09 - Issuance of new community authority bonds and notes exempt from bond laws.

The issuance of new community authority bonds and notes or new community authority refunding bonds under this chapter need not comply with any other law applicable to the issuance of bonds or notes; however, sections 9.98 and 9.981 to 9.983 of the Revised Code apply to such bonds and notes.

Effective Date: 01-10-1991



Section 349.10 - Bonds secured by trust agreement.

In the discretion of the board of trustees, any community authority bonds or notes or new community authority refunding bonds or notes issued under Chapter 349. of the Revised Code may be secured by a trust agreement or indenture of mortgage between the authority and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement or indenture of mortgage may pledge or assign the income source of the authority to be received. Any such indenture of mortgage may include a mortgage of the land, and community facilities acquired or constructed with the proceeds of the bonds or notes secured thereby. Any such trust agreement or indenture of mortgage or any resolution providing for the issuance of such bonds or notes or any other related agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders, noteholders, or guarantors as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to land acquisition, land development and the construction, improvement, maintenance, repair, operation, planning and insurance of the community facilities in connection with which such bonds or notes are authorized, the rentals, user fees, or other charges to be imposed for the use or services of any community facilities, the custody, safeguarding and application of all moneys, and provisions for the employment of consultants in connection with the construction or operation of any such community facilities. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of the bonds or notes or of income source may furnish such indemnifying bond or may pledge such securities as are required by the authority. Such trust agreement or indenture of mortgage or related agreement may set forth the rights and remedies of the bondholders, noteholders, guarantors, and of the trustee, and may restrict the individual right of action by bondholders, noteholders, and guarantors as is customary in trust agreements or trust indentures securing similar bonds or notes. Such trust agreement or indenture of mortgage or related agreement may contain such other provisions as the authority considers reasonable and proper for the security of the bondholders, noteholders, or guarantors. All expenses incurred in carrying out the provisions of any such trust agreement or indenture of mortgage or related agreement may be treated as a part of the cost of community facilities. Any such trust agreement or indenture of mortgage or resolution or related agreement may provide the method whereby the general administrative overhead expenses of the authority shall be allocated among the several facilities acquired or constructed by it as a factor of the operational expense of each such facility.

Effective Date: 10-04-1972



Section 349.11 - Bondholder rights.

Any holder or guarantor of new community authority bonds or notes issued under Chapter 349. of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement or indenture of mortgage except to the extent the rights given by such chapter may be restricted by the applicable resolution, trust agreement or indenture of mortgage or related agreement, may, by suit, action, mandamus or other proceeding protect and enforce any rights under the laws of the state or granted under such chapter, trust agreement, indenture of mortgage or the resolution authorizing the issuance of such bonds or notes, or related agreement, and may enforce and compel the performance of all duties required by such chapter, or by the trust agreement, indenture of mortgage or resolution, or related agreement, to be performed by the new community authority or any officer thereof including the fixing, charging, and collection of rentals, user fees or other charges.

Effective Date: 10-04-1972



Section 349.12 - Investing funds.

Moneys in the funds of the new community authority, except as otherwise provided in any resolution authorizing the issuance of its community authority bonds or in any trust agreement or indenture of mortgage securing the same, or related agreement, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States, or of any agency or instrumentality thereof, or in obligations of this state or any political subdivision thereof. If the law or the instrument creating a trust pursuant to section 349.10 of the Revised Code expressly permits investment in direct obligations of the United States or an agency thereof, unless expressly prohibited by the instrument, such moneys also may be invested in no front end load money market mutual funds consisting exclusively of obligations of the United States or an agency thereof and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency thereof; and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of any such securities, notwithstanding division (A)(1)(c) of that section. Income from all such investments of moneys in any fund shall be credited to such funds as the authority determines, subject to the provisions of any such resolution or trust agreement or indenture of mortgage, or related agreement, and such investments may be sold at such times as the authority determines.

Effective Date: 01-01-1997



Section 349.13 - Agreements with other governmental entity or agencies.

Any governmental entity or agency may, notwithstanding any contrary provision of law, lease, lend, grant, or convey to the new community authority at the authority's request, or lease, borrow, accept, or receive from the authority upon such terms as the proper authorities of such governmental entity or agency deem reasonable and fair and without the necessity for and advertisement, auction, order of court, or other action or formality other than the regular and formal action of the governmental agency concerned, any real property or interests therein including improvements thereto or personal property which is necessary or convenient to the carrying out of the new community development program, including public roads, community facilities and other real property or interests therein, including improvements thereto, or personal property already devoted to public use; and provided further that, where any such governmental entity is the developer, it may enter into any and all contracts and agreements with the new community authority for the provision by the new community authority of coordination and management service, for all or any portion of the activities and other matters relating to carrying forward the new community development program.

Effective Date: 10-04-1972



Section 349.14 - Election on question of dissolution of authority.

Except as provided in section 349.03 of the Revised Code, or as otherwise provided in a resolution adopted by the organizational board of commissioners of a new community authority established within three years after the effective date of H.B. 225 of the 129th general assembly [March 22, 2012], a new community authority organized under this chapter may be dissolved only on the vote of a majority of the voters of the new community district at a special election called by the board of trustees on the question of dissolution. Such an election may be called only after the board has determined that the new community development program has been completed, when no community authority bonds or notes are outstanding, and other legal indebtedness of the authority has been discharged or provided for, and only after there has been filed with the board of trustees a petition requesting such election, signed by a number of qualified electors residing in the new community district equal to not less than eight per cent of the total vote cast for all candidates for governor in the new community district at the most recent general election at which a governor was elected. If a majority of the votes cast favor dissolution, the board of trustees shall, by resolution, declare the authority dissolved and thereupon the community authority shall be dissolved. A certified copy of the resolution shall, within fifteen days after its adoption, be filed with the clerk of the board of county commissioners of the county in which the petition for the organization of the new community authority was filed.

Upon dissolution of a new community authority, the powers thereof shall cease to exist. Any property of the new community authority that is located within the corporate limits of a municipality shall vest in that municipal corporation and all other property of the community authority shall vest in the county in which said property is located. In the case of a new community authority established within three years after the effective date of H.B. 225 of the 129th general assembly [March 22, 2012], such property not vested in a municipal corporation may also be vested in the township where the property is located, or with the developer of the new community authority or the developer's designee, as provided in a resolution adopted by the organizational board of commissioners. Any vesting of property in a township or county shall be subject to acceptance of the property by resolution of the board of township trustees or board of county commissioners, as applicable. If the board of township trustees or board of county commissioners declines to accept the property, the property vests with the developer or the developer's designee. Any funds of the community authority at the time of dissolution shall be transferred to the municipal corporation and county or township, as provided in a resolution, in which the new community district is located in the proportion to the assessed valuation of taxable real property of the new community authority within such municipal corporation and county or township as said valuation appears on the current assessment rolls.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 08-22-1995

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §3



Section 349.15 - Municipal annexation.

If all or any portion of a new community district is annexed to a municipal corporation, the new community authority shall nevertheless continue in existence to carry out the new community development program for such district, and shall remain responsible for any bonds or notes issued pursuant to section 349.08 of the Revised Code.

Effective Date: 10-04-1972



Section 349.16 - Liberal construction of chapter.

Chapter 349: of the Revised Code shall be liberally construed to effect its purposes.

Effective Date: 10-04-1972






Chapter 351 - CONVENTION FACILITIES AUTHORITIES

Section 351.01 - Convention facilities authority definitions.

As used in this chapter:

(A) "Convention facilities authority" means a body corporate and politic created pursuant to section 351.02 of the Revised Code.

(B) "Governmental agency" means a department, division, or other unit of the state government or of a municipal corporation, county, township, or other political subdivision of the state; any state university or college, as defined in section 3345.12 of the Revised Code, community college, state community college, university branch, or technical college; any other public corporation or agency having the power to acquire, construct, or operate facilities; the United States or any agency thereof; and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(C) "Person" means any individual, firm, partnership, association, or corporation, or any combination of them.

(D) "Facility" or "facilities" means any convention, entertainment, or sports facility, or combination of them, located within the territory of the convention facilities authority, together with all hotels, parking facilities, walkways, and other auxiliary facilities, real and personal property, property rights, easements and interests that may be appropriate for, or used in connection with, the operation of the facility.

(E) "Cost" means the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for such acquisition; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of acquiring or constructing and equipping a principal office of the convention facilities authority; the cost of diverting highways, interchange of highways, access roads to private property, including the cost of land or easements for such access roads; the cost of public utility and common carrier relocation or duplication; the cost of all machinery, furnishings, and equipment; financing charges; interest prior to and during construction and for no more than eighteen months after completion of construction; expenses of research and development with respect to facilities; legal expenses; expenses of obtaining plans, specifications, engineering surveys, studies, and estimates of cost and revenues; working capital; expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing such facility; administrative expense; and such other expenses as may be necessary or incident to the acquisition or construction of the facility, the financing of such acquisition or construction, including the amount authorized in the resolution of the convention facilities authority providing for the issuance of convention facilities authority revenue bonds to be paid into any special funds from the proceeds of such bonds, the cost of issuing the bonds, and the financing of the placing of such facility in operation. Any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a facility may be regarded as part of the cost of such facility and may be reimbursed out of the proceeds of convention facilities authority revenue bonds as authorized by this chapter.

(F) "Owner" includes a person having any title or interest in any property, rights, easements, or interests authorized to be acquired by Chapter 351. of the Revised Code.

(G) "Revenues" means all rentals and other charges received by the convention facilities authority for the use or services of any facility, the sale of any merchandise, or the operation of any concessions; any gift or grant received with respect to any facility, any moneys received with respect to the lease, sublease, sale, including installment sale or conditional sale, or other disposition of a facility or part thereof; moneys received in repayment of and for interest on any loans made by the authority to a person or governmental agency, whether from the United States or any department, administration, or agency thereof, or otherwise; proceeds of convention facilities authority revenue bonds to the extent the use thereof for payment of principal or of premium, if any, or interest on the bonds is authorized by the authority; proceeds from any insurance, appropriation, or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of the facility; income and profit from the investment of the proceeds of convention facilities authority revenue bonds or of any revenues; contributions of the proceeds of a tax levied pursuant to division (A)(3) of section 5739.09 of the Revised Code; and moneys transmitted to the authority pursuant to division (B) of section 5739.211 and division (B) of section 5741.031 of the Revised Code.

(H) "Public roads" includes all public highways, roads, and streets in the state, whether maintained by the state, county, city, township, or other political subdivision.

(I) "Construction," unless the context indicates a different meaning or intent, includes, but is not limited to, reconstruction, enlargement, improvement, or providing fixtures, furnishings, and equipment.

(J) "Convention facilities authority revenue bonds" or "revenue bonds," unless the context indicates a different meaning or intent, includes convention facilities authority revenue notes, convention facilities authority revenue renewal notes, and convention facilities authority revenue refunding bonds.

(K) "Convention facilities authority tax anticipation bonds" or "tax anticipation bonds," unless the context indicates a different meaning, includes convention facilities authority tax anticipation bonds, tax anticipation notes, tax anticipation renewal notes, and tax anticipation refunding bonds.

(L) "Bonds and notes" means convention facilities authority revenue bonds and convention facilities authority tax anticipation bonds.

(M) "Territory of the authority" means all of the area of the county creating the convention facilities authority.

(N) "Excise taxes" means any of the taxes levied pursuant to division (B) or (C) of section 351.021 of the Revised Code. "Excise taxes" does not include taxes levied pursuant to section 4301.424, 5743.026, or 5743.324 of the Revised Code.

(O) "Transaction" means the charge by a hotel for each occupancy by transient guests of a room or suite of rooms used in a hotel as a single unit for any period of twenty-four hours or less.

(P) "Hotel" and "transient guests" have the same meanings as in section 5739.01 of the Revised Code.

(Q) "Sports facility" means a facility intended to house major league professional athletic teams.

(R) "Constructing" or "construction" includes providing fixtures, furnishings, and equipment.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-21-2002; 06-30-2005



Section 351.02 - Creating convention facilities authority.

A county may create a convention facilities authority by resolution of the county commissioners, provided that in no case shall the same county create more than one convention facilities authority. A convention facilities authority created pursuant to this section is a body corporate and politic which may sue and be sued, plead and be impleaded, and has the powers and jurisdiction enumerated in this chapter. The exercise by an authority of the powers conferred upon it shall be deemed to be essential governmental functions of this state but no authority is immune from liability by reason thereof.

Effective Date: 02-20-1986



Section 351.021 - Levying excise taxes on lodging transactions.

(A) The resolution of the county commissioners creating a convention facilities authority, or any amendment or supplement to that resolution, may authorize the authority to levy one or both of the excise taxes authorized by division (B) of this section to pay the cost of one or more facilities; to pay principal, interest, and premium on convention facilities authority tax anticipation bonds issued to pay those costs; to pay the operating costs of the authority; to pay operating and maintenance costs of those facilities; and to pay the costs of administering the excise tax.

(B) The board of directors of a convention facilities authority that has been authorized pursuant to resolution adopted, amended, or supplemented by the board of county commissioners pursuant to division (A) of this section may levy, by resolution adopted on or before December 31, 1988, either or both of the following:

(1) Within the territory of the authority, an additional excise tax not to exceed four per cent on each transaction. The excise tax authorized by division (B)(1) of this section shall be in addition to any excise tax levied pursuant to section 5739.08 or 5739.09 of the Revised Code, or division (B)(2) of this section.

(2) Within that portion of any municipal corporation that is located within the territory of the authority or within the boundaries of any township that is located within the territory of the authority, which municipal corporation or township is levying any portion of the excise tax authorized by division (A) of section 5739.08 of the Revised Code, and with the approval, by ordinance or resolution, of the legislative authority of that municipal corporation or township, an additional excise tax not to exceed nine-tenths of one per cent on each transaction. The excise tax authorized by division (B)(2) of this section may be levied only if, on the effective date of the levy specified in the resolution making the levy, the amount being levied pursuant to division (A) of section 5739.08 of the Revised Code by each municipal corporation or township in which the tax authorized by division (B)(2) of this section will be levied, when added to the amount levied under division (B)(2) of this section, does not exceed three per cent on each transaction. The excise tax authorized by division (B)(2) of this section shall be in addition to any excise tax that is levied pursuant to section 5739.08 or 5739.09 of the Revised Code, or division (B)(1) of this section.

(C)

(1) The board of directors of a convention facilities authority that is located in an eligible Appalachian county; that has been authorized pursuant to resolution adopted, amended, or supplemented by the board of county commissioners pursuant to division (A) of this section; and that is not levying a tax under division (B)(1) or (2) of this section may levy within the territory of the authority, by resolution adopted on or before December 31, 2005, an additional excise tax not to exceed three per cent on each transaction. The excise tax authorized under division (C)(1) of this section shall be in addition to any excise tax levied pursuant to section 5739.08 or 5739.09 of the Revised Code.

As used in division (C)(1) of this section, "eligible Appalachian county" means a county in this state designated as being in the "Appalachian region" under the "Appalachian Regional Development Act of 1965," 79 Stat. 4, 40 U.S.C. App. 403, and having a population less than eighty thousand according to the most recent federal decennial census.

(2) Division (B)(2) of this section applies only to a convention facilities authority located in a county with a population, according to the 2000 federal decennial census, of at least one hundred thirty-five thousand and not more than one hundred fifty thousand and containing entirely within its boundaries the territory of a municipal corporation with a population according to that census of more than fifty thousand. The board of directors of such a convention facilities authority, by resolution adopted on or before November 1, 2009, may levy within the territory of the authority an excise tax on transactions by which lodging by a hotel is or is to be furnished to transient guests at a rate not to exceed three per cent on such transactions for the same purposes for which a tax may be levied under division (B) of this section. The resolution may be adopted only if the board of county commissioners of the county, by resolution, authorizes the levy of the tax. The resolution of the board of county commissioners is subject to referendum as prescribed by sections 305.31 to 305.41 of the Revised Code. If, pursuant to those procedures, a referendum is to be held, the board's resolution does not take effect until approved by a majority of electors voting on the question. The convention facilities authority may adopt the resolution authorized by division (C)(2) of this section before the election,but the authority's resolution shall not take effect if the board of commissioners' resolution is not approved at the election. A tax levied under division (C)(2) of this section is in addition to any tax levied under section 5739.09 of the Revised Code.

(D) The authority shall provide for the administration and allocation of an excise tax levied pursuant to division (B) or (C) of this section. All receipts arising from those excise taxes shall be expended for the purposes provided in, and in accordance with this section and section 351.141 of the Revised Code. An excise tax levied under division (B) or (C) of this section shall remain in effect at the rate at which it is levied for at least the duration of the period for which the receipts from the tax have been anticipated and pledged pursuant to section 351.141 of the Revised Code.

(E) Except as provided in division (B)(2) of this section, the levy of an excise tax on each transaction pursuant to sections 5739.08 and 5739.09 of the Revised Code does not prevent a convention facilities authority from levying an excise tax pursuant to division (B) or (C) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-21-2002; 06-30-2005



Section 351.03 - No county financing or subsidizing operation of authority.

(A) Except as provided in division (A)(3) of section 5739.09 or in section 5739.026 of the Revised Code, no county creating a convention facilities authority may appropriate and expend public funds to finance or subsidize the operation of the authority.

(B) Subject to making due provisions for payment and performance of its obligations, a convention facilities authority may be dissolved by the county creating it. In such event the properties of the authority shall be transferred to the county creating it, and the county may thereupon appropriate and expend public funds to finance or subsidize the operation of such facilities.

Effective Date: 06-21-2002



Section 351.04 - Organization of board of directors.

A convention facilities authority shall be governed by a board of directors consisting of the following members:

(A) Six directors appointed by the county commissioners. One shall be a representative of the townships in the county, one shall be a representative of a major business trade association located in the county, and one shall be a representative of the convention and visitors' bureau operating within the county. Not more than three of the persons appointed under this division shall be members of the same political party.

(B) Three directors appointed by the mayor of the municipal corporation that has the greatest population residing in the territory of the authority. Each appointment shall be subject to approval by a majority of the members of the legislative authority of the municipal corporation. Not more than two of the persons appointed under this division shall be members of the same political party.

(C) Two directors appointed by agreement of the mayors of the remaining municipal corporations located within the county in such manner as the board of county commissioners directs in the authorizing resolution. The persons appointed under this division shall not be members of the same political party.

Each director shall have been a qualified elector of, or shall have had his business or place of employment in the county creating the authority for a period of at least three years next preceding his appointment.

Original appointments to the board of directors shall be made by a date that shall be specified by the board of county commissioners in its resolution creating the authority, provided, if the board of county commissioners adopts a resolution to levy the tax under section 5739.026 of the Revised Code for the purpose of division (A)(1) of such section, the original appointments shall be made not later than thirty days after the adoption of the resolution to levy that tax.

The directors first appointed shall serve staggered terms, as set forth in the authorizing resolution of the board of county commissioners. Thereafter, each successor shall serve for a term of four years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term. Any director is eligible for reappointment.

The directors shall elect one director as chairman and another as vice-chairman; shall designate their terms of office; and shall appoint a secretary, who need not be a director. A majority of the board shall constitute a quorum, the affirmative vote of which shall be necessary for any action taken by the authority. No vacancy in the membership of the board shall impair the rights of a quorum to exercise all the rights and perform all the duties of the authority.

Each director shall be entitled to receive from the authority reimbursement for reasonable expenses in the performance of his duties. The board of county commissioners may fix the compensation of the directors or determine that they shall serve without compensation.

Effective Date: 06-29-1988



Section 351.05 - Immunity.

(A) Except for civil actions that arise out of the operation of a motor vehicle and civil actions in which the convention facilities authority is the plaintiff, no director, officer, or employee of a convention facilities authority shall be liable in any civil action that arises under the law of this state for damage or injury caused in the performance of his duties, unless his actions were manifestly outside the scope of his employment or official responsibilities, or unless he acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

This division does not eliminate, limit, or reduce any immunity from civil liability that is conferred upon a director, officer, or employee by any other provision of the Revised Code or by case law.

(B)

(1) A convention facilities authority shall indemnify a director, officer, or employee from liability incurred in the performance of his duties by paying any judgment in, or amount negotiated in settlement of, any civil action arising under federal law, the law of another state, or the law of a foreign jurisdiction. The reasonableness of the amount of any consent judgment or settlement is subject to the review and approval of the authority's board of directors. The maximum aggregate amount of indemnification paid directly from funds to or on behalf of any director, officer, or employee pursuant to this division shall be one million dollars per occurrence, regardless of the number of persons who suffer damage, injury, or death as a result of the occurrence.

(2) An authority shall not indemnify a director, officer, or employee under any of the following circumstances:

(a) To the extent the director, officer, or employee is covered by a policy of civil liability insurance purchased by the authority;

(b) When the director, officer, or employee acts manifestly outside the scope of his employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner;

(c) For any portion of a judgment that represents punitive or exemplary damages;

(d) For any portion of a consent judgment or settlement that is unreasonable.

(3) The authority may purchase policies of insurance on behalf of directors, officers, and employees of the authority from insurers licensed to do business in this state providing coverage for damages in connection with any civil action, demand, or claim against the director, officer, or employee by reason of an act or omission by the director, officer, or employee occurring in the performance of his duties and not coming within the terms of division (B)(2)(b) of this section.

(C) This section does not affect either of the following:

(1) Any defense that would otherwise be available in an action alleging personal liability of a director, officer, or employee;

(2) The operation of section 9.83 of the Revised Code.

Effective Date: 02-20-1986



Section 351.06 - Applicability of prevailing wage law.

A facility to be constructed pursuant to this chapter is a public improvement and a convention facilities authority is a public authority for purposes of section 4115.03 of the Revised Code. All contractors and subcontractors working on such facilities are subject to and shall comply with sections 4115.03 to 4115.16 of the Revised Code. A convention facilities authority is a contracting authority for purposes of sections 307.86 to 307.91 of the Revised Code.

No convention facilities authority shall construct a facility under this chapter unless the plans for the facility provide for parking and transportation determined by the board of county commissioners as adequate to serve that facility.

A convention facilities authority may do all of the following:

(A) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(B) Adopt an official seal;

(C) Maintain a principal office within its territory;

(D) Acquire, purchase, construct, reconstruct, enlarge, furnish, equip, maintain, repair, sell, exchange, lease or rent to, lease or rent from, operate, or contract for the operation by others of, facilities within its territory, and make charges for the use of the facilities;

(E) Make available the use or services of any facility to persons or governmental agencies on such terms and conditions as the authority shall determine;

(F) By resolution of its board of directors, issue convention facilities authority revenue bonds beyond the limit of bonded indebtedness provided by law, payable solely from revenues as provided in section 351.14 of the Revised Code, unless the bonds are refunded by refunding bonds, for the purpose of providing funds to pay the costs of any facility or facilities or parts of any facility or facilities, and, if moneys raised by taxation are not obligated or pledged for the payment of those revenue bonds, to pay the costs of any facility or facilities or parts of any facility or facilities pursuant to Section 13 of Article VIII, Ohio Constitution, and in order to create or preserve jobs and employment opportunities and improve the economic welfare of the people of the state;

(G) Maintain such funds as it determines necessary;

(H) Direct its agents or employees, when properly identified in writing and after at least five days' written notice, to enter upon lands within its territory in order to make surveys and examinations preliminary to location and construction of facilities, or other work for the purposes of the convention facilities authority, without liability of the authority or its agents or employees except for actual damage done;

(I) Promote, advertise, and publicize the authority and its facilities;

(J)

(1) Adopt rules, not in conflict with general law, governing the use of its property, grounds, buildings, equipment, and facilities, and the conduct of its employees and the public, in order to promote the public safety and convenience in and about its facilities and grounds, and to maintain order. Any such rule shall be posted at a prominent place in each of the buildings or facilities to which it applies.

(2) No person shall violate any lawful rule adopted and posted as provided in this division.

(K) Acquire by gift or purchase, hold, lease, and dispose of real and personal property and interests in the property in the exercise of its powers and the performance of its duties under this chapter;

(L) Acquire, in the name of the authority, by purchase or otherwise, on such terms and in such manner as the authority finds proper, or by the exercise of the right of appropriation in the manner provided by section 351.22 of the Revised Code, such public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, rights, franchises, easements, and interests as it finds necessary or proper for carrying out this chapter, and compensation shall be paid for public or private lands so taken;

(M) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under this chapter provided that no construction contract or contract for the purchase of goods or services shall be approved or entered into by the authority prior to the adoption and implementation of a policy on the set aside of contracts for bidding by or award to minority business enterprises, as defined in division (E)(1) of section 122.71 of the Revised Code;

(N) Employ managers, superintendents, and other employees and retain or contract with consulting engineers, financial consultants, accounting experts, architects, attorneys, and such other consultants and independent contractors as are necessary in its judgment to carry out this chapter, and fix their compensation. All expenses of doing so shall be payable solely from the proceeds of convention facilities authority bonds and notes issued under this chapter, or from excise taxes and revenues.

(O) Receive and accept from any governmental agency grants for or in aid of the purposes of the authority, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(P) Engage in research and development with respect to facilities;

(Q) Purchase fire and extended coverage and liability insurance for any facility and for the offices of the authority, insurance protecting the authority and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the authority may agree to provide under any resolution authorizing its convention facilities authority revenue bonds or in any trust agreement securing the same;

(R) Charge, alter, and collect rentals and other charges for the use or services of any facility as provided in section 351.09 of the Revised Code;

(S) If a tax proposed under section 5739.026 of the Revised Code is disapproved by the electors, request the board of county commissioners to dissolve the authority pursuant to section 351.03 of the Revised Code;

(T) By resolution of its board of directors, levy any of the excise taxes authorized by division (B) or (C) of section 351.021 of the Revised Code if authorized by the county commissioners, and issue convention facilities authority tax anticipation bonds beyond any limit of bonded indebtedness provided by law, payable solely from excise taxes levied pursuant to division (B) or (C) of section 351.021 of the Revised Code and revenues as provided in section 351.141 of the Revised Code.

(U) Do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Effective Date: 06-29-1988; 06-30-2005



Section 351.07 - Employees of authority.

(A)

(1) A convention facilities authority shall employ and fix the qualifications, duties, and compensation of employees and enter into contracts for professional services as it may require to conduct the business of the authority, provided that no full-time employees shall be employed until the authority adopts and implements a policy regarding hiring preferences for veterans. The authority at any time may suspend or dismiss any employee or terminate any contract for professional services.

(2) "Veteran" means either of the following:

(a) An individual who has served in the active military or naval service of the United States and who was discharged or released under circumstances other than dishonorable;

(b) An individual who has served as a member of the United States merchant marine and to whom either of the following applies:

(i) The individual has an honorable report of separation from the active duty military service, form DD214 or DD215.

(ii) The individual served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(3) "United States merchant marine" includes the United States army transport service and the United States naval transport service.

(B) A convention facilities authority may provide for the administration and enforcement of the laws of the state by employing special police officers, and may seek the assistance of other appropriate law enforcement officers to enforce its rules and maintain order. Special police officers employed by an authority shall serve as a security force with respect to the property, grounds, buildings, equipment, and facilities under the authority's control to protect the authority's property, suppress nuisances and disturbances and breaches of the peace, and enforce laws for the preservation of good order. In performing their duties, special police officers are vested with the same powers of arrest as police officers are given under divisions (A) and (B) of section 2935.03 of the Revised Code while on the grounds of the authority's facilities, and under division (D) of such section when off of the grounds of the authority's facilities.

Effective Date: 03-17-2000



Section 351.08 - Group insurance for employees.

(A) A convention facilities authority may procure and pay any or all of the cost of group hospitalization, surgical, major medical, sickness and accident insurance, or group life insurance, or a combination of any of the foregoing types of insurance or coverage for full-time employees and their dependents, issued by an insurance company duly authorized to do business in this state.

(B) A convention facilities authority also may procure and pay any or all of the cost of a plan of group hospitalization, surgical, or major medical insurance with a health insuring corporation with a certificate of authority issued under Chapter 1751. of the Revised Code, provided that each full-time employee shall be permitted to:

(1) Exercise an option between a plan offered by an insurance company as provided in division (A) of this section and a plan offered by a health insuring corporation under this division, on the condition that the full-time employee shall pay the amount by which the cost of the plan offered in this division exceeds the cost of the plan offered under division (A) of this section; and

(2) Change from one of the two plans to the other at a time each year as determined by the convention facilities authority.

Effective Date: 06-04-1997



Section 351.09 - Rentals or other charges for use or services of any facility.

A convention facilities authority may charge, alter, and collect rentals or other charges for the use or services of any facility and contract in the manner provided by this section from persons or governmental agencies desiring the use or services of such facility, and fix the terms, conditions, rentals, or other charges for such use or services. Such rentals or other charges shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state. Such contract may provide for acquisition by such person or governmental agency of all or any part of such facility for such consideration payable over the period of the contract or otherwise as the authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of convention facilities authority revenue bonds, convention facilities authority tax anticipation bonds, or any trust agreement securing them. Any governmental agency that has power to construct, operate, and maintain facilities may enter into a contract or lease with a convention facilities authority whereby the use or services of any facility will be made available to such governmental agency, which may pay for such use or services such rentals or other charges as may be agreed to by the authority and such governmental agency.

Effective Date: 06-29-1988



Section 351.10 - Cooperating with governmental agencies.

Except as otherwise provided in this section, a governmental agency may cooperate with the convention facilities authority in the acquisition or construction of facilities and shall enter into such agreements with the authority as may be appropriate, with a view to effective cooperative action and safeguarding of the respective interests of the parties to the agreements, which shall provide for such contributions by the parties to the agreements in such proportion as may be agreed upon and such other terms as may be mutually satisfactory to the parties including, without limitation, the authorization of the construction of the facility by one of the parties acting as agent for all of the parties and the ownership and control of the facility by the convention facilities authority to the extent necessary or appropriate for purposes of the issuance of convention facilities authority bonds and notes by the convention facilities authority. No moneys appropriated by the state shall be applied to the cost of construction or operation of any facility constructed under this chapter.

Effective Date: 06-29-1988



Section 351.11 - Lawful investments.

Convention facilities authority bonds and notes issued under this chapter are lawful investments of banks, societies for savings, trust companies, savings and loan associations, trustees, fiduciaries, trustees or other officers having charge of the bond retirement funds or sinking funds of municipal corporations, boards of education, port authorities, and counties and political subdivisions and taxing districts of this state, the commissioners of the sinking fund of this state, the administrator of workers' compensation, the retirement boards of the state teachers retirement system, the school employees retirement system, the public employees retirement system, and the Ohio police and fire pension fund, and of insurance companies, including domestic life insurance companies and domestic insurance companies other than life, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 351.12 - Exemption from tax.

As used in this section, "private enterprise" means a person whose ownership and use of the property leased to it or used exclusively by it would not qualify such property for exemption from taxation.

The exercise of the powers granted by this chapter will be for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their convention and recreational opportunities and is a public purpose. As the operation and maintenance of facilities will constitute the performance of essential governmental functions, a convention facilities authority shall not be required to pay any taxes or assessments upon any facility to which it holds title, or upon any property acquired or used by it under this chapter, or upon the income therefrom, provided that any part of such a facility or property leased to, or exclusively used by, a private enterprise, and the income therefrom, shall be subject to appropriate taxes and assessments, and the listing of such a facility or property shall be split as provided in section 5713.04 of the Revised Code. The transfer to or from a convention facilities authority of title or possession of any facility, part thereof, or item included or to be included in any such facility and the receipt or sale by the authority of any services included in division (B)(3) of section 5739.01 of the Revised Code shall not be subject to the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code. The bonds and notes issued under this chapter, their transfer, and the income therefrom, shall at all times be free from taxation within the state.

Effective Date: 02-20-1986



Section 351.13 - Power to lease, sell or encumber facility.

(A) With respect to facilities and the financing thereof, and under agreements whereby the party to whom the facility is to be leased, subleased, or sold is to make payments sufficient to pay all of the principal of, premium, if any, and interest on the convention facilities authority revenue bonds issued for the facility, the convention facilities authority may, in addition to other powers under this chapter:

(1) Sell such facility under such terms as it may determine, including, without limitation, sale by conditional sale or installment sale, under which title may pass prior to or after completion of the facility;

(2) Grant a mortgage, lien, or other encumbrance on, or pledge or assignment of, or other security interest with respect to, all or any part of the facility, revenues, reserve funds, or other funds established in connection with such bonds, or on, of, or with respect to any lease, sublease, sale, conditional sale, or installment sale agreement, or other agreement pertaining to the lease, sublease, sale, or other disposition of a facility or any interest of the authority therein, or any other interest granted, assigned, or released to secure payments of the principal of, premium, if any, or interest on the bonds or to secure any other payments to be made by the authority, which mortgage, lien, encumbrance, pledge, assignment, or other security interest may be prior or subordinate to or on a parity with any other mortgage, assignment, or other security interest, or lien or encumbrance;

(3) Provide that the interest on such bonds may be at a variable rate or rates changing from time to time in accordance with a base or formula as authorized by the authority;

(4) Contract for the leasing, subleasing, sale, or other disposition of such facility in a manner determined by the convention facilities authority in its sole discretion, without necessity for competitive bidding or performance bonds.

(B) In the lease or sale with respect to a facility referred to in division (A) of this section, the authority shall make appropriate provision for adequate maintenance of the facility.

Effective Date: 02-20-1986



Section 351.14 - Issuing bonds.

A convention facilities authority may at any time issue revenue bonds and notes in such principal amount as, in the opinion of the authority, are necessary for the purpose of paying the cost of one or more facilities or parts thereof. An authority may at any time issue renewal notes, issue bonds to pay such notes and, whenever it deems refunding expedient, refund any bonds by the issuance of convention facilities authority revenue refunding bonds whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding, and partly for any other authorized purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. Except as may otherwise be expressly provided by the authority, every issue of its bonds or notes shall be general obligations of the authority payable out of the authority's revenues that are pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues. Such pledge shall be valid and binding from the time the pledge is made, and the revenues so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the authority's records.

Whether or not the bonds or notes are of such form and character as to be negotiable instruments, the bonds or notes shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds or notes for registration.

The bonds and notes shall be authorized by resolution of the authority, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof not exceeding twenty years from the date of issue of such original note and in the case of any such bond or any refunding bonds not exceeding forty years from the date of issue, and shall be executed in such manner as such resolution may provide. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as the authority may authorize. Bonds and notes of the authority may be sold by the authority, at public or private sale, at or at not less than such price or prices as the authority determines. In case any officer whose signature or a facsimile of whose signature, appears on any bonds, notes, or coupons ceases to be such officer before delivery of bonds or notes, such signature or facsimile shall nevertheless be sufficient for all purposes as if he had remained in office until such delivery, and in case the seal of the authority has been changed after a facsimile has been imprinted on such bonds or notes, such facsimile seal will continue to be sufficient for all purposes.

Any resolution or resolutions authorizing any bonds or notes or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders as may then exist, which provisions shall be a part of the contract with the holders thereof, as to: the pledging of any or all of the authority's revenues to secure the payment of the bonds or notes or of any issue thereof; the use and disposition of revenues of the convention facilities authority; a covenant to fix, alter, and collect rentals and other charges so that pledged revenues will be sufficient to pay costs of operation, maintenance, and repairs, pay principal of and interest on bonds or notes secured by the pledge of such revenues, and provide such reserves as may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, or replacement and improvement funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds or notes to and among the funds referred to or provided for in the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any recreational facility or any other assets of the authority; limitations on the purpose to which the proceeds of sale of bonds or notes may be applied and the pledging of such proceeds to secure the payment of the bonds or notes or of any issue thereof; as to notes issued in anticipation of the issuance of bonds, the agreement of the authority to do all things necessary for the authorization, issuance, and sale of such bonds in such amounts as may be necessary for the timely retirement of such notes; limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; the refunding of outstanding bonds or notes; the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given; limitations on the amount of moneys to be expended by the authority for operating, administrative, or other expenses of the authority; securing any bonds or notes by a trust agreement in accordance with section 351.16 of the Revised Code; any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

Neither the members of the authority's board of directors nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 02-20-1986



Section 351.141 - Issuing anticipation bonds.

A convention facilities authority that levies any of the excise taxes authorized by division (B) or (C) of section 351.021 of the Revised Code or that receives contributions pursuant to division (A)(3) of section 5739.09 of the Revised Code, by resolution may anticipate the proceeds of the levy and issue convention facilities authority tax anticipation bonds, and notes anticipating the proceeds or the bonds, in the principal amount that, in the opinion of the authority, are necessary for the purpose of paying the cost of one or more facilities or parts of one or more facilities, and as able, with the interest on them, be paid over the term of the issue, or in the case of notes anticipating bonds over the term of the bonds, by the estimated amount of the excise taxes or contributions anticipated thereby. The excise taxes or contributions are determined by the general assembly to satisfy any applicable requirement of Section 11 of Article XII, Ohio Constitution. An authority, at any time, may issue renewal tax anticipation notes, issue tax anticipation bonds to pay such notes, and, whenever it considers refunding expedient, refund any tax anticipation bonds by the issuance of tax anticipation refunding bonds whether the bonds to be refunded have or have not matured, and issue tax anticipation bonds partly to refund bonds then outstanding and partly for any other authorized purpose. The refunding bonds shall be sold and the proceeds needed for such purpose applied in the manner provided in the bond proceedings to the purchase, redemption, or payment of the bonds to be refunded.

Every issue of outstanding tax anticipation bonds shall be payable out of the proceeds of the excise taxes or contributions anticipated and other revenues of the authority that are pledged for such payment. The pledge shall be valid and binding from the time the pledge is made, and the anticipated excise taxes, contributions, and revenues so pledged and thereafter received by the authority immediately shall be subject to the lien of that pledge without any physical delivery of those excise taxes, contributions, and revenues or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not such parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the authority's records.

Whether or not the bonds or notes are of such form and character as to be negotiable instruments under Title XIII of the Revised Code, the bonds or notes shall have all the qualities and incidents of negotiable instruments, subject only to their provisions for registration, if any.

The tax anticipation bonds shall bear such date or dates, and shall mature at such time or times, in the case of any such notes or any renewals of such notes not exceeding twenty years from the date of issue of such original notes and in the case of any such bonds or any refunding bonds not exceeding forty years from the date of the original issue of notes or bonds for the purpose, and shall be executed in the manner that the resolution authorizing the bonds may provide. The tax anticipation bonds shall bear interest at such rates, or at variable rate or rates changing from time to time, in accordance with provisions provided in the authorizing resolution, be in such denominations and form, either coupon or registered, carry such registration privileges, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, as the authority may authorize or provide. The tax anticipation bonds may be sold at public or private sale, and at, or at not less than the price or prices as the authority determines. If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of the bonds, the signature or facsimile shall nevertheless be sufficient for all purposes as if the officer had remained in office until delivery of the bonds, and in case the seal of the authority has been changed after a facsimile has been imprinted on the bonds, the facsimile seal will continue to be sufficient for all purposes.

Any resolution or resolutions authorizing any tax anticipation bonds or any issue of tax anticipation bonds may contain provisions, subject to any agreements with bondholders as may then exist, which provisions shall be a part of the contract with the holders of the bonds, as to the pledging of any or all of the authority's anticipated excise taxes, contributions, and revenues to secure the payment of the bonds or of any issue of the bonds; the use and disposition of revenues of the authority; the crediting of the proceeds of the sale of bonds to and among the funds referred to or provided for in the resolution; limitations on the purpose to which the proceeds of sale of the bonds may be applied and the pledging of portions of such proceeds to secure the payment of the bonds or of any issue of the bonds; as to notes issued in anticipation of the issuance of bonds, the agreement of the authority to do all things necessary for the authorization, issuance, and sale of such bonds in such amounts as may be necessary for the timely retirement of such notes; limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; the refunding of outstanding bonds; the procedure, if any, by which the terms of any contract with bondholders may be amended, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; securing any bonds by a trust agreement in accordance with section 351.16 of the Revised Code; any other matters, of like or different character, that in any way affect the security or protection of the bonds. The excise taxes anticipated by the bonds, including bonds anticipated by notes, shall not be subject to diminution by initiative or referendum or by law while the bonds or notes remain outstanding in accordance with their terms, unless provision is made by law or by the authority for an adequate substitute therefor reasonably satisfactory to the trustee, if a trust agreement secures the bonds.

Neither the members of the board of directors of the authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 06-21-2002; 06-30-2005



Section 351.15 - Issuance of convention facilities authority bonds and notes exempt from bond laws.

Notwithstanding any other provision of this chapter, sections 9.98 to 9.983 of the Revised Code apply to convention facilities authority bonds and notes issued under this chapter. Convention facilities authority bonds and notes issued under this chapter need not comply with any other law applicable to the issuance of bonds or notes.

Effective Date: 06-29-1988



Section 351.16 - Bonds secured by trust agreement.

In the discretion of the convention facilities authority, any convention facilities authority bonds and notes issued under this chapter may be secured by a trust agreement between the authority and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement for convention facility authority revenue bonds may pledge or assign revenues of the convention facilities authority to be received and may convey or mortgage any facility or any part of any facility. Any such trust agreement for convention facility authority tax anticipation bonds may pledge or assign any of the excise taxes authorized by division (B) or (C) of section 351.021 of the Revised Code and revenues of the convention facilities authority to be received and may convey or mortgage any facility or any part of any facility. Any such trust agreement or any resolution providing for the issuance of such bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction, improvement, maintenance, repair, operation, and insurance of the facility in connection with which such bonds or notes are authorized, the rentals or other charges to be imposed for the use or services of any facility, the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such facility. Any bank or trust company incorporated under the laws of this state that may act as depository of the proceeds of bonds or notes or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and noteholders and of the trustee, and may restrict the individual right of action by bondholders and noteholders as is customary in trust agreements or trust indentures securing similar bonds. Such trust agreement may contain such other provisions as the authority determines reasonable and proper for the security of the bondholders or noteholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the facility. Any such trust agreement or resolution authorizing the issuance of convention facilities authority bonds or notes may provide the method whereby the general administrative expenses of the authority shall be allocated among facilities acquired or constructed by it as a factor of the operation expenses of such facility.

Effective Date: 06-29-1988; 06-30-2005



Section 351.17 - Protection and enforcement of rights of bondholder and trustees.

Any holder of convention facilities authority revenue bonds or convention facilities authority tax anticipation bonds issued under this chapter, or any of the coupons appertaining to the bonds, and the trustee under any trust agreement, except to the extent the rights given by such chapter may be restricted by the applicable resolution or such trust agreement, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under such chapter, trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this chapter, or by the trust agreement or resolution, to be performed by the authority or any officer of the authority, including the fixing, charging, and collecting of rentals or other charges and, in the case of convention facilities authority tax anticipation bonds, the levy and collection of the excise taxes anticipated.

Effective Date: 06-29-1988



Section 351.18 - Bonds not a debt of state.

Convention facilities authority bonds and notes issued under this chapter do not constitute a debt, or a pledge of the faith and credit, of the state or any political subdivision of the state, and the holders or owners of the bonds and notes have no right to have taxes levied by the general assembly, or, except as provided in 351.021 and 5739.026 of the Revised Code, by the taxing authority of any political subdivision of the state for the payment of the principal of, or interest on, the bonds and notes but such bonds and notes are payable solely from the revenues and excise taxes pledged for their payment as authorized by this chapter, unless the notes are issued in anticipation of the issuance of bonds or the bonds are refunded by refunding bonds issued under this chapter, which bonds or refunding bonds shall be payable solely from revenues and excise taxes pledged for their payment as authorized by this chapter. All such bonds and notes shall contain on their face a statement to the effect that the bonds or notes, as to both principal and interest, are not debts of the state or any political subdivision of the state, but are payable solely from revenues and excise taxes pledged for their payment.

All expenses incurred in carrying out this chapter are payable solely from revenues, bonds and notes, and excise taxes, as provided under this chapter. This chapter does not authorize an authority to incur indebtedness or liability on behalf of or payable by the state or any other political subdivision of the state.

Effective Date: 06-29-1988



Section 351.19 - Moneys, funds, properties, and assets held in trust.

All moneys, funds, properties, and assets acquired by a convention facilities authority under this chapter, whether as proceeds from the sale of convention facilities authority revenue bonds or convention facilities authority tax anticipation bonds or as revenues, or otherwise, shall be held by it in trust for the purposes of carrying out its powers and duties, shall be used and reused as provided in this chapter, and shall at no time be part of other public funds. Such moneys and funds, except as otherwise provided in any resolution authorizing its convention facilities authority bonds and notes or in any trust agreement securing the same, or except when invested pursuant to section 351.20 of the Revised Code, shall be kept in depositories selected by the authority in the manner provided in Chapter 135. of the Revised Code, and the deposits shall be secured as provided in Chapter 135. of the Revised Code. The resolution authorizing the issuance of such bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustee of such moneys and hold and apply them for the purposes hereof, subject to such conditions as such chapter and such resolutions or trust agreement provide.

Effective Date: 06-29-1988



Section 351.20 - Investing money.

Moneys in the funds of a convention facilities authority, except as otherwise provided in any resolution authorizing the issuance of its convention facilities authority bonds and notes or in any trust agreement securing the same, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States or any agency or instrumentality of the United States, or in obligations of this state or any political subdivision of this state. Income from all such investments of moneys in any fund shall be credited among funds as the authority determines, subject to the provisions of any such resolution or trust agreement, and such investments may be sold at such time as the authority determines.

Effective Date: 06-29-1988



Section 351.21 - Acquiring real property - transfers of real or personal property from governmental agencies.

A convention facilities authority may acquire by purchase, whenever it finds such purchase expedient, any land, property, rights, rights-of-way, franchises, easements, and other interests in land as it finds to be necessary or convenient, for the construction and operation of any facility upon such terms and at such price as it considers reasonable and are agreed upon between the authority and the owner thereof, and take title thereto in the name of the authority.

Any governmental agency, notwithstanding any contrary provision of law and without the necessity for an advertisement, auction, order of court, or other action or formality, other than the regular and formal action of such governmental agency concerned, may lease, lend, grant, or convey to the convention facilities authority, at its request, upon such terms as the proper authorities of such governmental agency find reasonable and fair any real property or interests therein including improvements thereto or personal property which is necessary or convenient to effect the authorized purposes of the convention facilities authority, including public roads, transit authority property, and real or personal property that is devoted to public use.

Effective Date: 02-20-1986



Section 351.22 - Eminent domain.

A convention facilities authority may acquire by appropriation pursuant to division (L) of section 351.06 of the Revised Code any public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, rights, franchises, easements, and interests as it finds necessary or proper for the construction or the efficient operation of any facility. In any proceedings for appropriation under this section, the procedure to be followed shall be in accordance with Chapter 163. of the Revised Code.

This section does not empower an authority to appropriate or disturb property or facilities belonging to and required for the proper and convenient operation of any public utility or any common carrier engaged in interstate commerce, unless provision is made for the restoration, relocation, or duplication of such property or facilities elsewhere at the sole cost of the authority.

Effective Date: 02-20-1986



Section 351.23 - Relocating public road, state highway, railroad, or public utility facility.

When a convention facilities authority finds it necessary to change the location of any portion of any public road, state highway, railroad, or public utility facility in connection with the construction of a facility, it shall cause the same to be reconstructed at such location as the governmental agency having jurisdiction over such road, highway, railroad, or public utility facility finds most favorable. Such construction shall be of substantially the same type and substantially in the same condition as the original road, highway, railroad, or public utility facility. The actual cost of such reconstruction, relocation, or removal incurred in changing the location of any such road, highway, railroad, or public utility facility shall be paid by the authority as a part of the cost of such facility.

When the authority finds it necessary that any public highway or portion thereof be vacated by reason of the acquisition or construction of a facility, the authority may request the director of transportation, in writing, to vacate such highway or portion thereof in accordance with section 5511.07 of the Revised Code if the highway or portion thereof to be vacated is on the state highway system, or, if the highway or portion thereof to be vacated is under the jurisdiction of the county commissioners, the authority shall request the director, in writing, to petition the county commissioners, in the manner provided in section 5553.041 of the Revised Code, to vacate such highway or portion thereof. The authority shall pay to the director or to the county, as a part of the cost of such facility, any amounts required to be deposited with any court in connection with proceedings for the determination of compensation and damages and all amounts of compensation and damages finally determined to be payable as a result of such vacation.

The authority may adopt reasonable rules for the installation, construction, maintenance, repair, renewal, relocation, and removal of railroad or public utility facilities in, on, over, or under any facility. Whenever the authority determines that it is necessary that any such facilities installed or constructed in, on, over, or under property of the authority pursuant to such rules be relocated, the railroad or public utility owning or operating such facilities shall relocate or remove them in accordance with the order of the authority. The cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, may be paid by the authority as a part of the cost of the facility. In case of any such relocation or removal of such facilities, the railroad or public utility owning or operating them, its successors, or assigns may maintain and operate such facilities, with the necessary appurtenances, in the new location in, on, over, or under the property of the authority for as long a period and upon the same terms as it had the right to maintain and operate such facilities in their former location.

Effective Date: 02-20-1986



Section 351.24 - Records of convention facilities authority.

Except as otherwise provided in this section, all final actions of a convention facilities authority shall be journalized and such journal and the records of the authority, including but not limited to records relating to the terms of any lease of all or a part of a facility, and the terms of any contract authorizing or governing the sale of concessions within the facility, shall be open to public inspection at all reasonable times. Any records or proprietary information relating to lessees or other users that may be obtained by the authority or other persons acting under this chapter are confidential and shall not be disclosed.

Effective Date: 06-29-1988



Section 351.25 - Liberal construction of chapter.

Sections 351.01 to 351.25 of the Revised Code being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof.

Effective Date: 02-20-1986



Section 351.26 - Election on convention facility authority tax for construction or renovation of sports facility.

(A) The board of directors of a convention facilities authority may adopt a resolution requesting the board of county commissioners of the county in which the convention facilities authority has its territory to propose the question of a tax to be levied pursuant to this section and section 4301.424 or sections 5743.026 and 5743.324 of the Revised Code for the purpose of construction or renovation of a sports facility. The board of directors shall certify a copy of the resolution to the board of county commissioners not later than one hundred five days prior to the day of the election at which the board of directors requests the board of county commissioners to submit the question of the tax. The resolution shall state the rate at which the tax would be levied, the purpose for which the tax would be levied, the number of years the tax would be levied, the section of the Revised Code under which the tax would be levied, and the date of the election at which the board of directors requests the board of county commissioners to submit the question of the tax, all of which are subject to the limitations of this section and section 4301.424 or sections 5743.026 and 5743.324 of the Revised Code.

Upon receiving a copy of such a resolution from the board of directors, the board of county commissioners shall adopt a resolution either approving or rejecting the proposal, and certify a copy of its resolution to the board of directors. If the board of county commissioners approves the proposal, the board of county commissioners shall propose the question of levying a tax pursuant to section 4301.424 of the Revised Code or pursuant to sections 5743.026 and 5743.324 of the Revised Code, as specified in the board of directors' resolution, for the purpose of construction or renovation of a sports facility.

(B) The form of the ballot in an election held on the question of levying a tax proposed pursuant to section 4301.424 or 5743.026 of the Revised Code shall be as follows or in any other form acceptable to the secretary of state:

"For the purpose of paying the costs of .......... (constructing or renovating) a sports facility, shall (an) excise tax(es) be levied by the .......... county for the convention facilities authority of .......... county at the rate of ...... (dollars on each gallon of spirituous liquor sold in the county by the Ohio division of liquor control, cents per gallon on the sale of beer at wholesale in the county, cents per gallon on the sale of wine and mixed beverages at wholesale in the county, or mills per cigarette on the sale of cigarettes at wholesale in the county), for ...... years?

Yes

No "

For an election in which questions under section 4301.424 or 5743.026 of the Revised Code are joined as a single question, the form of the ballot shall be as above, except each of the proposed taxes shall be listed.

(C) No tax shall be levied under this section on or after September 23, 2008. This division does not prevent the collection of any tax levied under this section before that date so long as that tax remains effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-23-2004; 2008 HB562 09-22-2008



Section 351.99 - Penalty.

Whoever violates division (J)(2) of section 351.06 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 02-20-1986









Title [5] V TOWNSHIPS

Chapter 501 - ORIGINAL SURVEYED TOWNSHIPS

Section 501.01 - Board of education to supervise school and ministerial lands.

The board of education of each school district shall have general charge of and supervision over the lands appropriated by congress for the support of schools and ministerial purposes that have been allocated for the benefit of that school district.

Effective Date: 06-29-1988



Section 501.02 - Board of education to enforce laws.

As the supervisor of lands appropriated by congress for the support of schools and ministerial purposes, a board of education of a school district with such lands that have been allocated for the benefit of its district shall see that the laws relating to such lands are faithfully executed. The board may bring and prosecute an action to enforce any lease upon such lands, to restrain the illegal use of such lands or the commission of waste, or to recover damages arising out of the commission of such waste, or may bring any action that is otherwise necessary to enforce such laws. Such action shall be commenced in the county wherein the land or a major portion thereof is situated.

Effective Date: 06-29-1988



Section 501.03 - Auditor of state and department of administrative services - duties.

The auditor of state and the department of administrative services shall furnish to the board of education of each school district copies of deeds, leases, field notes, records, and other papers and documents that are in their possession, relating to the lands appropriated by congress for the support of schools and ministerial purposes that have been allocated for the benefit of that district, and such copies, when authenticated by the certificate and signature of the auditor of state, under the official seal of the auditor of state, shall be received as competent evidence and shall have the same force and effect as the originals. The auditor of state shall charge fees sufficient to defray the cost of preparing copies.

Effective Date: 06-29-1988



Section 501.04 - Sale or disposition of school lands.

The board of education of each school district, with regard to lands appropriated by congress for the support of schools and ministerial purposes that have been allocated for the benefit of that district, may sell or dispose of such lands as provided in this section. Moneys received from their sale or disposition, or from annual rentals from leases that have not yet expired, shall belong to the school district for which such lands have been allocated. All funds held by the state from the sale or disposition of these lands and interest thereon before the effective date of this amendment shall be paid from the school district deposit fund in the custody of the treasurer of state to the school districts for whose benefit the lands have been allocated, on a pro rata basis. A school board may use moneys from the sale, disposition, or annual rentals of the lands to pay expenses it incurs in the operation and maintenance of these lands. If the total value of the lands credited to a school district under the terms of the original grant exceeds fifty thousand dollars, as determined by an appraisal conducted by at least two disinterested appraisers, the lands or any part thereof shall be sold upon specific authorization of the general assembly or in the manner set forth in section 501.041 of the Revised Code. In the event the sale of such lands has not been authorized and the lease or leases thereon expire, the school board may renew or lease anew such land. Lands and funds to the credit of any school district under the terms of the original grant shall be administered by the board of education of the school district, by an education foundation fund designated by the board, or by another person or entity designated by the board.

Effective Date: 06-29-1988



Section 501.041 - Sale of school lands by divestiture committee.

If the total value of the school and ministerial lands credited to a school district under the terms of an original grant exceeds fifty thousand dollars, the lands may be sold by a divestiture committee consisting of four members, including two members chosen by the board of education of the school district which would receive revenue from the sale of such land; the auditor of state or his representatives or, if two school districts receive revenues from the sale of such land, one member chosen by the board of education of each district; and one member chosen by the legislative authority of the municipal corporation or township in which the lands lie or, if the lands lie in two or more municipal corporations, townships, or municipal corporations and townships, by the board of county commissioners. The divestiture committee may sell the lands or any parts thereof or interests therein, upon affirmative vote by at least three members, at public auction or by the receipt of sealed bids in the manner provided in sections 501.07 and 501.08 of the Revised Code, or at private sale, negotiated by the committee with any prospective buyer. No land, part thereof, or interest therein shall be sold for less than its value as appraised. The buyer shall make all payments for the purchase of lands sold by the divestiture committee to the school district, and the auditor of state shall prepare deeds conveying the lands and interests sold by the divestiture board, in accordance with section 501.11 of the Revised Code.

Effective Date: 06-29-1988

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 501.05 - [Repealed].

Effective Date: 08-01-1985



Section 501.06 - Lands appropriated by congress for support of schools and ministerial purposes.

Lands appropriated by congress for the support of schools and ministerial purposes include the following:

(A) Lands on which the lease has expired or will expire after a period of time, not to exceed twenty years after January 1, 1970;

(B) Lands on which the lease is determined to be for a period of time as defined in division (A) of this section and where substantial improvements have been added to the expense of the lessee;

(C) Lands leased for ninety-nine years, renewable forever, or leases which have been renewed for a like term.

Effective Date: 06-29-1988



Section 501.07 - Appraisal and sale of lands.

Lands described in division (A) of section 501.06 of the Revised Code shall continue to be leased under the terms granted until such time as the lease may expire. At the time of expiration, subject to section 501.04 of the Revised Code, the land may be leased again by the board of education of the school district for whose benefit the land has been allocated or be offered for sale by public auction or by the receipt of sealed bids with the sale awarded by the school board to the highest bidder. Prior to the offering of these lands for sale, the school board shall have an appraisal made of these lands by at least two disinterested appraisers. Notification of the sale of these lands, including the minerals in or on these or other lands, shall be advertised once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation in the county in which the land is located. No bids shall be accepted for less than the appraised value of the land.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-1988



Section 501.08 - Substantial improvements added at expense of lessee.

Lands described in division (B) of section 501.06 of the Revised Code upon which the lease expires may be leased again by the board of education of the school district for whose benefit the lands have been allocated, or be sold, subject to section 501.04 of the Revised Code, as provided in this section. Substantial improvements added at the expense of the lessee shall not be considered as a part of the land to be appraised or sold. Appraisal by at least two disinterested appraisers undertaken by the school board shall consist of the land offered for sale, plus any improvements undertaken at the board's expense. The lessee shall have first option to purchase the land at the appraised amount. If the lessee does not purchase the land within sixty days of the offer made by the school board, the property shall be sold as provided in section 501.07 of the Revised Code.

The lessee of land upon which a lease has not as yet expired may request that an appraisal be made of that land prior to expiration of the lease. The lessee shall have thirty days in which to accept an offer of the school board of the appraised value of the land and agree to purchase the land. Under such circumstances, the lease shall be canceled upon the lessee's payment of the purchase price, and the lessee shall receive a deed in fee simple to the property.

Effective Date: 06-29-1988



Section 501.09 - Renewable lease.

The lessee of land appropriated for ministerial purposes which land is leased for ninety-nine years, renewable forever, or the lessee of such land the lease of which has been renewed for a like term may purchase the fee simple title to the land for an amount equal to the rent for one year. The receipt of all rents due and an amount equal to the rent for one year from a lessee is deemed an offer to purchase the land, which offer the board of education of the school district for whose benefit the land has been allocated shall accept. The school board shall cancel the lease and prepare a deed in fee simple to the land, which the governor shall execute and the secretary of state shall countersign.

The lessee of land appropriated for school purposes which land is leased for ninety-nine years, renewable forever, or the lessee of land the lease of which has been renewed for a like term may purchase the fee simple title to the land for an amount equal to the quotient of the annual rent divided by five one-hundredths. Upon receipt of that amount, if all unpaid rent due from the lessee for past years has been paid, the school board shall cancel the lease, and the auditor of state shall prepare a deed in fee simple to the land, which the governor shall execute and the secretary of state shall countersign.

Moneys received from the sale of any land shall be paid to the school district for whose benefit the land has been allocated.

Effective Date: 06-29-1988



Section 501.10 - Sale or lease anew of lands in default of rent payment.

When a lessee fails to make payment of any rent on lands appropriated by congress for the support of schools and ministerial purposes when due and payable, the school district to which the rent is due shall notify the lessee by certified mail of the amount of rent due. If such rent is not paid for lands described in division (A) or (B) of section 501.06 of the Revised Code within thirty days after such notice, the school district may lease anew or sell the land, as provided in section 501.07 or 501.08 of the Revised Code. If such rent is not paid for lands described in division (C) of section 501.06 of the Revised Code within thirty days after such notice, the school district shall sell the lands using the appraisal, notice, and sale procedures of section 501.07 of the Revised Code and subject to section 501.04 of the Revised Code.

Effective Date: 06-29-1988



Section 501.101 - [Repealed].

Effective Date: 11-21-1969



Section 501.11 - Certification of proceedings.

When the successful bidder at the sale provided in this chapter makes payment to the school district selling the land, the school district shall certify receipt of such payment to the auditor of state. Following the payment to the school district, the auditor of state shall prepare a deed, conveying such lands in fee simple to the successful bidder, and deliver it to the governor, together with his certificate, under the seal of the auditor of state, that all papers required by law have been properly filed, that the proceedings are according to law, and that the purchase money is fully paid. When signed by the governor, countersigned by the secretary of state, and sealed with the great seal of the state, such deed shall be returned to the auditor of state who shall deliver it to the grantee.

Effective Date: 06-29-1988



Section 501.12 - No sale for less than appraised value.

No lands appropriated by congress for the support of schools or for the ministerial purposes shall be sold for less than the appraised value thereof as determined in the manner provided by section 501.07 or 501.08 of the Revised Code. The school district selling the land shall determine the fee that each appraiser shall receive and such fees shall be paid out of the proceeds received from the sale of these lands.

Effective Date: 06-29-1988



Section 501.13 - [Repealed].

Effective Date: 08-01-1985



Section 501.14 - State policy.

In the leasing of all of the lands which were reserved and given to Ohio for the support of schools and religion, which by a congressional act, Public Law 90-304 , approved May 13, 1968, were released to Ohio to be sold and the revenue to be used for the support of education, it is the state's policy to sell the land and to use the revenue for the support of public education.

Effective Date: 11-21-1969



Section 501.15 to 501.63 - [Repealed].

Effective Date: 11-21-1969






Chapter 503 - GENERAL PROVISIONS

Section 503.01 - Corporate powers and duties of civil township.

Each civil township is a body politic and corporate, for the purpose of enjoying and exercising the rights and privileges conferred upon it by law. It may sue and be sued, plead and be impleaded, and receive and hold real estate by devise or deed, or receive and hold personal property for the benefit of the township for any useful purpose. The board of township trustees shall hold such property in trust for the township for the purpose specified in the devise, bequest, or deed of gift. Such board may also receive any conveyance of real estate to the township, when necessary to secure or pay a debt or claim due such township, and may sell and convey real estate so received. The proceeds of such sale shall be applied to the fund to which such debt or claim belonged. The board of township trustees may acquire real property within the unincorporated territory of the township in order to provide needed public improvements to the property pursuant to sections 5709.73 to 5709.75 of the Revised Code. The board of township trustees may enter into contracts with municipal corporations pursuant to section 715.70, 715.71, or 715.72 of the Revised Code to create a joint economic development district.

Whenever the board finds it necessary to determine the value of any real property the township owns or proposes to acquire by purchase, lease, or otherwise, the board may employ for reasonable compensation competent appraisers to advise it of the value of the property or expert witnesses to testify to the value in an appropriation proceeding.

Effective Date: 11-15-1995



Section 503.02 - Township boundaries changed by partition or division.

(A) Except as otherwise provided in this section, the board of county commissioners may change the boundaries of any civil township, or partition any township among other townships within the county, by attaching a part of one township to another, by dividing one township and attaching the parts to other townships, or by laying off and designating a new township from the territory of one or more townships of the same county or from territory not before included in a civil township, when it is made to appear necessary or expedient by a petition for that purpose, signed by a majority of the electors residing within the bounds of the townships to be affected by the partition or division, as determined by the number of votes cast in those townships for the office of governor at the most recent general election for that office.

If the board receives a petition to partition a township that has adopted a limited home rule government under Chapter 504. of the Revised Code, signed by a majority of the electors residing in that township, the board shall certify the question of whether or not the township shall remain intact to the board of elections. The board of elections shall determine the validity and sufficiency of the signatures on the petition and, if there are enough valid signatures, shall place the question on the ballot at a special election to be held on the day of the next general or primary election in the township occurring at least ninety days after the petition is filed, for a vote of the electors within that township. If a majority of those voting vote against keeping the township intact, the board of county commissioners shall proceed to partition the township. If a majority of those voting vote for keeping the township intact, the board of county commissioners shall not partition the township and shall deny the petition.

(B) If a township is divided or partitioned under this section, the board of county commissioners shall apportion the funds in the township's treasury to the township to which portions of the divided or partitioned township are attached, or to the new townships established. This apportionment may take into account the taxable property valuation, population, or size of the portions created by the division or partition, as well as any other readily ascertainable criteria.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-03-1999



Section 503.03 - Area of townships.

Except as provided in section 503.09 of the Revised Code, no new township shall be laid off containing less than twenty-two square miles, but the boundaries of a township may be changed so as to reduce its territory below that quantity.

Effective Date: 11-03-1999



Section 503.04 - Notice of hearing - record of boundaries.

Before action is taken on an application for partition, alteration, change, or laying off of the boundaries of a township by the board of county commissioners, at least thirty days' notice of the time for the hearing on such application or petition shall be given by advertisement, at three public places within the bounds of the territory proposed to be partitioned, altered, changed, or laid off. The board shall cause the boundaries of such township, so changed or altered, or new township laid off, to be recorded in a book to be kept for that purpose, and shall give each new township, so laid off, an appropriate name. No two townships in any county shall be incorporated by the same name.

Effective Date: 10-01-1953



Section 503.05 - Adjustment of disputed boundaries.

When a boundary line between townships is in dispute, the board of county commissioners, upon application of the board of township trustees of one of such townships, and upon notice in writing to the board of township trustees of such civil township, and on thirty days' public notice printed in a newspaper of general circulation within the county, shall establish such boundary line and make a record thereof as provided by section 503.04 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 503.06 - Marking township boundary lines.

The board of county commissioners and the county engineer shall determine and suitably mark the township boundary lines at all points where they intersect a public road when the point of such intersection is in dispute.

Effective Date: 10-01-1953



Section 503.061 - Highway signs indicating boundaries of township.

A board of township trustees, irrespective of the population or any other characteristic of the township, may adopt and submit to the director of transportation a resolution requesting the department of transportation to erect signs in the rights-of-way of state highways, other than freeways and expressways, located within that township and outside the limits of an incorporated municipality, indicating the boundaries of that township. Upon receipt of the resolution, the director shall agree to erect the signs for the township.

All signs erected under this section shall conform to the provisions contained in the manual adopted by the department of transportation pursuant to section 4511.09 of the Revised Code regarding the size, coloring, contents, lettering, and installation locations of the signs.

Effective Date: 06-30-1997



Section 503.07 - Conformity of boundaries.

When the limits of a municipal corporation do not comprise the whole of the township in which it is situated, or if by change of the limits of such corporation include territory lying in more than one township, the legislative authority of such municipal corporation, by a vote of the majority of the members of such legislative authority, may petition the board of county commissioners for a change of township lines in order to make them identical, in whole or in part, with the limits of the municipal corporation, or to erect a new township out of the portion of such township included within the limits of such municipal corporation. The board, on presentation of such petition, with the proceedings of the legislative authority authenticated, at a regular or adjourned session, shall upon the petition of a city change the boundaries of the township or erect such new township, and may upon the petition of a village change the boundaries of the township or erect such new township.

Effective Date: 10-20-1961



Section 503.08 - Disposition of remainder of township - name.

After a change of boundaries is made as provided by section 503.07 of the Revised Code, any township not having a municipal corporation remaining within its limits may be partitioned as provided in section 503.02 of the Revised Code. Unless and until a partition is made under that section, the remaining township territory shall remain intact. If the changes made under section 503.07 of the Revised Code require the remaining township to acquire a new township name, the board of county commissioners shall name the remaining township and record the name in a book kept as required in section 503.04 of the Revised Code. No two townships in any county shall have the same name.

Effective Date: 11-03-1999



Section 503.09 - Petition to erect new township excluding territory of municipal corporation.

Where a township contains a municipal corporation, either in whole or in part, if a majority of the freehold electors owning land in the portion of such a township outside the municipal corporation's corporate limits, petitions, with a map accurately setting forth such territory, praying to have such territory erected into a new township, and excluding the territory within the municipal corporation, the board of county commissioners shall enter an order erecting such territory into a new township, the boundaries of which need not include twenty-two square miles of territory. Upon the erection of such new township, the territory lying within the limits of the municipal corporation in the original township shall be considered as not being located in any township.

Effective Date: 07-26-1982



Section 503.10 - Apportionment of indebtedness.

Before entering an order as provided by section 503.09 of the Revised Code, creating a new township, the board of county commissioners shall first ascertain and apportion the amount of existing indebtedness of the original township between the new township and the municipal corporation eliminated from the township. Such apportionment shall be made in proportion to the tax duplicates of the respective territories subject to levy, in order to provide for the payment of such indebtedness. After such an order is entered the respective subdivisions shall assume full responsibility for the levying and collecting of taxes for the payment of such indebtedness.

Effective Date: 07-26-1982



Section 503.11 - Division of funds on hand, credits, and properties.

The board of county commissioners, upon entering an order erecting a new township under section 503.09 of the Revised Code, shall include in such order a proper division of the funds on hand, credits, and properties of the original township, between the new township and the municipal corporation eliminated from the township, on the basis of the respective tax duplicates subject to levy for the creation of such funds or credits, or subject to taxation for the creation of the fund from which the property was acquired.

Effective Date: 07-26-1982



Section 503.12 - Appointment of township officers.

Upon entering an order under section 503.09 of the Revised Code, creating a new township, the board of county commissioners shall appoint all township officers to serve until the next township election.

Effective Date: 10-01-1953



Section 503.13 - Completion of proceedings.

The petition, map, and order of the board of county commissioners, certified by the county auditor, shall be recorded in the plat book in the office of the county recorder, and as soon as a record is made, proceedings under sections 503.09 to 503.12, inclusive, of the Revised Code, for the erection of a new township shall be complete.

Effective Date: 10-01-1953



Section 503.14 - Method of boundary change.

When the change of boundaries of townships is required by reason of the extension of the limits of a municipal corporation, such change shall be made by annexation to the township in which the municipal corporation or the greater part of it was previously situated, of such parts of other townships as are covered by such extension.

Effective Date: 10-01-1953



Section 503.15 - Boundary change if corporation located in two or more counties.

When a municipal corporation is situated in two or more counties, the application for change of township lines provided for by section 503.07 of the Revised Code may be made to the board of county commissioners of the county in which the change of boundaries is proposed, or, if the change is to be made in two or more counties, such application shall be made to the boards of the several counties as to the territory situated within them, respectively.

Effective Date: 10-01-1953



Section 503.16 - Change of name of township.

The board of county commissioners, on petition of a majority of the electors of an incorporated township, for good cause shown, may alter the name of such township. Thirty days' previous notice of such intended application must be given by advertisement, at three public places in the township. Such change shall not affect the right of property or the internal concerns of the township.

Effective Date: 10-01-1953



Section 503.161 - Change of township name election.

(A) A board of township trustees, by a unanimous vote, may adopt a resolution causing the board of elections to submit to the electors of the unincorporated area of the township the question of whether the township's name should be changed.

(B) The electors of the unincorporated area of a township may petition the board of township trustees to adopt a resolution causing the board of elections to submit to the electors the question of whether the township's name should be changed. Upon receipt of a petition signed by twenty per cent of the electors of the unincorporated area of the township, as determined by the total number of votes cast in that area for the office of governor at the preceding general election for that office, the board of township trustees shall adopt such a resolution.

(C) The question of whether the township's name should be changed shall be voted upon at the next primary or general election occurring at least ninety days after the certification of the resolution adopted under division (A) or (B) of this section to the board of elections.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-02-1999



Section 503.162 - Election on name change procedure.

(A) After certification of a resolution as provided in section 503.161 of the Revised Code, the board of elections shall submit the question of whether the township's name shall be changed to the electors of the unincorporated area of the township in accordance with division (C) of that section, and the ballot language shall be substantially as follows:

"Shall the township of .......... (name) change its name to ........ (proposed name)?

.......... For name change

.......... Against name change"

(B)

(1) At least forty-five days before the election on this question, the board of township trustees shall provide notice of the election and an explanation of the proposed name change in a newspaper of general circulation in the township once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The board of township trustees shall post the notice and explanation in five conspicuous places in the unincorporated area of the township.

(2) If the board of elections operates and maintains a web site, notice of the election and an explanation of the proposed name change shall be posted on that web site for at least thirty days before the election on this question.

(C) If a majority of the votes cast on the proposition of changing the township's name is in the affirmative, the name change is adopted and becomes effective ninety days after the board of elections certifies the election results to the fiscal officer of the township. Upon receipt of the certification of the election results from the board of elections, the fiscal officer of the township shall send a copy of that certification to the secretary of state.

(D) A change in the name of a township shall not alter the rights or liabilities of the township as previously named.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001; 12-20-2005; 06-01-2006



Section 503.17 - Boundary change effect on contracts.

When a township is altered, diminished, or changed in any way by the formation of new townships, additions to other townships, or otherwise, such original township and all portions thereof shall remain liable to the same extent on contracts, engagements, or liabilities contracted by such township prior to the change as if no such alteration, diminution, or change had taken place.

Effective Date: 10-01-1953



Section 503.18 - Taxable property.

In case of a division or change of a township which has retained its original name, the board of township trustees, in levying a tax for the payment of any legal or just claims against such township contracted prior to the change, shall procure a certified abstract from the county auditor, or, in case parcels of such township have been attached to townships of different counties, from the county auditors of the counties to which any portion of such township has been attached, of all the taxable property situated in such attached portions, with the names of the persons owning them.

Effective Date: 10-01-1953



Section 503.19 - Manner of making assessment.

In making the assessment and levy for the payment of any indebtedness as provided by section 503.18 of the Revised Code, or interest thereon, the board of township trustees shall levy an amount, not exceeding that limited by sections 5705.01 to 5705.47, inclusive, of the Revised Code, for the payment of claims against townships, on the taxable property within the limits of such township as it was bounded before the change, and shall certify an abstract thereof to the county auditor of the proper county.

Effective Date: 10-01-1953



Section 503.20 - Divided parcels.

If parcels of a township have been attached to territory in different counties, the board of township trustees shall certify an abstract of the tax levied under sections 503.18 and 503.19 of the Revised Code upon the property in such parcels to the county auditors of the respective counties, with the names of the persons so assessed, and the amount assessed to each. Such auditors shall thereupon enter such levies upon the tax list and duplicate, designating the persons taxed, and for what purpose the levy was made, and the taxes shall be collected on such property as in other cases.

Effective Date: 10-01-1953



Section 503.21 - Payment of money to board of township trustees by county treasurer.

The county treasurer of a county collecting a tax as provided by sections 503.18 and 503.19 of the Revised Code, on demand, shall pay to the board of township trustees of the township, after each semiannual settlement, all moneys that have been collected for such township, and such treasurer shall be entitled to the same fees, and subject to the same liabilities, for duties performed under sections 503.17 to 503.21, inclusive, of the Revised Code, as in other cases.

Effective Date: 10-01-1953



Section 503.22 - Election in new township.

When a new township is set off, the board of county commissioners shall forthwith give at least ten days' public notice by advertisement, in three public places in such township, of the time and place of holding an election for township officers. At such time and place the electors of the township shall assemble and elect officers, who shall hold office until the next regular municipal election.

Effective Date: 10-01-1953



Section 503.23 - [Repealed].

Effective Date: 12-01-1967



Section 503.24 - [Effective Until 6/21/2013] Vacancy in township office.

If there is a vacancy by reason of the nonacceptance, death, or removal of a person chosen to an office in any township at the regular election, or if there is a vacancy from any other cause, the board of township trustees shall appoint a person having the qualifications of an elector to fill such vacancy for the unexpired term or until a successor is elected.

If a township is without a board or if no appointment is made within thirty days after the occurrence of a vacancy, a majority of the persons designated as the committee of five on the last-filed nominating petition of the township officer whose vacancy is to be filled who are residents of the township shall appoint a person having the qualifications of an elector to fill the vacancy for the unexpired term or until a successor is elected. If at least three of the committee members who are residents of the township cannot be found, or if that number of such members fails to make an appointment within ten days after the thirty-day period in which the board of township trustees is authorized to make an appointment, then the presiding probate judge of the county shall appoint a suitable person having the qualifications of an elector in the township to fill the vacancy for the unexpired term or until a successor is elected.

If a vacancy occurs in a township elective office more than fifty-six days before the next general election for municipal and township officers a successor shall be chosen at that election to fill the unexpired term, provided the term does not expire within one year from the day of the election. If the term expires within one year from the day of the next general election for municipal and township officers, a successor appointed pursuant to this section shall serve out the unexpired term.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-09-1991

This section is set out twice. See also § 503.24, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 503.24 - [Effective 6/21/2013] Vacancy in township office.

If there is a vacancy by reason of the nonacceptance, death, or removal of a person chosen to an office in any township at the regular election, or if there is a vacancy from any other cause, the board of township trustees shall appoint a person having the qualifications of an elector to fill such vacancy for the unexpired term or until a successor is elected.

If a township is without a board or if no appointment is made within thirty days after the occurrence of a vacancy, a majority of the persons designated as the committee of five on the last-filed nominating petition of the township officer whose vacancy is to be filled who are residents of the township shall appoint a person having the qualifications of an elector to fill the vacancy for the unexpired term or until a successor is elected. If at least three of the committee members who are residents of the township cannot be found, or if that number of such members fails to make an appointment within ten days after the thirty-day period in which the board of township trustees is authorized to make an appointment, then the presiding probate judge of the county shall appoint a suitable person having the qualifications of an elector in the township to fill the vacancy for the unexpired term or until a successor is elected.

If a vacancy occurs in a township elective office more than forty days before the next general election for municipal and township officers a successor shall be chosen at that election to fill the unexpired term, provided the term does not expire within one year from the day of the election. If the term expires within one year from the day of the next general election for municipal and township officers, a successor appointed pursuant to this section shall serve out the unexpired term.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-09-1991

This section is set out twice. See also § 503.24, effective until 6/21/2013.



Section 503.241 - When township offices deemed vacant.

Whenever any township officer ceases to reside in the township, or is absent from the township for ninety consecutive days, except in case of sickness or injury as provided in this section, his office shall be deemed vacant and the board of township trustees shall declare a vacancy to exist in such office.

Such vacancy shall be filled in the manner provided by section 503.24 of the Revised Code. Whenever any township officer is absent from the township because of sickness or injury, he shall cause to be filed with the board of township trustees a physician's certificate of his sickness or injury. If such certificate is not filed with the board within ten days after the expiration of the ninety consecutive days of absence from the township, his office shall be deemed vacant and the board of township trustees shall declare a vacancy to exist in such office.

This section shall not apply to a township officer while in the active military service of the United States.

Effective Date: 10-14-1953



Section 503.25 - Notice to officers elected or appointed.

Immediately after the election or appointment of township officers as provided by sections 503.22 to 503.24 of the Revised Code, the township fiscal officer shall make a list of all the officers elected or appointed, stating the offices to which each is chosen or appointed, and the fiscal officer shall add to the list a requisition that the officers appear before the fiscal officer, or some other officer authorized to administer oaths, give bond, and take the oath of office prescribed by sections 3.22 and 3.23 of the Revised Code and Section 7 of Article XV, Ohio Constitution.

The fiscal officer shall immediately make service of, or deliver to any constable of the township who shall make service of, a copy of the list and requisition by delivering it to each person so elected or appointed. The list and requisition, with the time and manner of service on it, shall be returned and filed in the office of the fiscal officer.

Effective Date: 10-01-1953; 12-20-2005



Section 503.26 - Certificate of oath to be returned and recorded.

If a person elected or appointed to a township office takes the oath of office required by section 503.25 of the Revised Code before an officer other than the township fiscal officer, the officer before whom it is taken shall immediately deposit with the fiscal officer a certificate of the oath. The fiscal officer shall make a record of all official oaths.

Effective Date: 10-01-1953; 12-20-2005



Section 503.27 - Failure to accept office.

If, after receiving notice of his election or appointment to a township office, a person so elected or appointed fails to take the oath of office and give bond within the time required, he is deemed to have refused the office, and the vacancy shall be filled as provided in section 503.24 of the Revised Code.

Effective Date: 10-01-1953



Section 503.28 - Delivery of records and property to successor - forfeiture.

All township officers shall deliver to their successors in office all books, records, documents, laws, obligations, papers, blanks, and all other articles and property belonging to their respective offices or deposited with them in their official capacity. Any person who has been a township officer and refuses to deliver over such property, or any part thereof, shall forfeit not less than five nor more than fifty dollars, to be recovered by action, for the use of the township.

Effective Date: 10-01-1953



Section 503.29 - Amended and Renumbered RC 503.53.

Effective Date: 10-25-1995; 12-20-2005; 08-17-2006



Section 503.30 - Street markers and house numbers in unincorporated areas.

A township may erect markers and assign numbers for houses on streets and roads in unincorporated areas. Such expenditures shall be paid for out of the general fund of the township.

Effective Date: 10-01-1953



Section 503.31 - Remnant of township within boundaries of municipal corporation.

Where a remnant of a township in which there are no resident freeholders is located entirely within the boundaries of a municipal corporation, such remnant shall be considered a part of such municipal corporation as though it had been annexed thereto for all purposes except the exercise of eminent domain as to said annexed area. In every such case, the clerk of council or village clerk shall prepare a description of the remnant and an accurate plat thereof, together with his certificate that the description and plat are correct, that the area is a remnant of a township now defunct, and that it lies entirely within the boundaries of the municipal corporation. One copy of such description, plat, and certificate shall be filed for record with the county recorder and one copy with the secretary of state. The procedure shall be the same as in the case of the filing of annexation transcripts.

Effective Date: 10-14-1953



Section 503.40 - Massage establishment definitions.

As used in sections 503.40 to 503.49 of the Revised Code:

(A) "Massage" means any method of exerting pressure on, stroking, kneading, rubbing, tapping, pounding, vibrating, or stimulating the external soft tissue of the body with the hands, or with the aid of any mechanical or electrical apparatus or appliance.

(B) "Massage establishment" means any fixed place of business where a person offers massages:

(1) In exchange for anything of value; or

(2) In connection with the provision of another legitimate service.

(C) "Masseur" or "masseuse" means any individual who performs massages at a massage establishment.

(D) "Sexual or genital area" includes the genitalia, pubic area, anus, perineum of any person, and the breasts of a female.

Effective Date: 06-03-1992



Section 503.41 - Regulation and registration of massage establishments and their employees.

(A) A board of township trustees, by resolution, may regulate and require the registration of massage establishments and their employees within the unincorporated territory of the township. In accordance with sections 503.40 to 503.49 of the Revised Code, for that purpose, the board, by a majority vote of all members, may adopt, amend, administer, and enforce regulations within the unincorporated territory of the township.

(B) A board may adopt regulations and amendments under this section only after public hearing at not fewer than two regular sessions of the board. The board shall cause to be published in a newspaper of general circulation in the township, or as provided in section 7.16 of the Revised Code, notice of the public hearings, including the time, date, and place, once a week for two weeks immediately preceding the hearings. The board shall make available proposed regulations or amendments to the public at the office of the board.

(C) Regulations or amendments adopted by the board are effective thirty days after the date of adoption unless, within thirty days after the adoption of the regulations or amendments, the township fiscal officer receives a petition, signed by a number of qualified electors residing in the unincorporated area of the township equal to not less than ten per cent of the total vote cast for all candidates for governor in the area at the most recent general election at which a governor was elected, requesting the board to submit the regulations or amendments to the electors of the area for approval or rejection at the next primary or general election occurring at least ninety days after the board receives the petition.

No regulation or amendment for which the referendum vote has been requested is effective unless a majority of the votes cast on the issue is in favor of the regulation or amendment. Upon certification by the board of elections that a majority of the votes cast on the issue was in favor of the regulation or amendment, the regulation or amendment takes immediate effect.

(D) The board shall make available regulations it adopts or amends to the public at the office of the board and shall cause to be published once a notice of the availability of the regulations in a newspaper of general circulation in the township within ten days after their adoption or amendment.

(E) Nothing in sections 503.40 to 503.49 of the Revised Code shall be construed to allow a board of township trustees to regulate the practice of any limited branch of medicine specified in section 4731.15 of the Revised Code or the practice of providing therapeutic massage by a licensed physician, a licensed chiropractor, a licensed podiatrist, a licensed nurse, or any other licensed health professional. As used in this division, "licensed" means licensed, certified, or registered to practice in this state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-09-1999; 12-20-2005



Section 503.42 - Permits - licenses - regulations.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code:

(A) No person shall engage in, conduct or carry on, or permit to be engaged in, conducted or carried on in the unincorporated areas of the township, the operation of a massage establishment without first having obtained a permit from the board of township trustees as provided in section 503.43 of the Revised Code.

(B) No individual shall act as a masseur or masseuse for a massage establishment located in the unincorporated areas of the township without first having obtained a license from the board of township trustees as provided in section 503.45 of the Revised Code.

(C) No owner or operator of a massage establishment located in the unincorporated areas of the township shall knowingly do any of the following:

(1) Employ an unlicensed masseur or masseuse;

(2) Refuse to allow appropriate state or local authorities, including police officers, access to the massage establishment for any health or safety inspection conducted pursuant to a regulation adopted by the township under section 503.41 of the Revised Code;

(3) Operate during the hours designated as prohibited hours of operation by the board of township trustees;

(4) Employ any person under the age of eighteen.

(D) No person employed in a massage establishment located in the unincorporated area of the township shall knowingly do any of the following in the performance of duties at the massage establishment:

(1) Place his or her hand upon, touch with any part of his or her body, fondle in any manner, or massage the sexual or genital area of any other person;

(2) Perform, offer, or agree to perform any act which would require the touching of the sexual or genital area of any other person;

(3) Touch, offer, or agree to touch the sexual or genital area of any other person with any mechanical or electrical apparatus or appliance;

(4) Wear unclean clothing, no clothing, transparent clothing, or clothing that otherwise reveals the sexual or genital areas of the masseur or masseuse;

(5) Uncover or allow the sexual or genital area of any other person to be uncovered while providing massages.

(E) No licensed masseur or masseuse shall accept or continue employment at a massage establishment that does not have a current, valid permit issued by the board of township trustees.

Effective Date: 06-03-1992



Section 503.43 - Application for permit to operate massage establishment.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code, the application for a permit to operate a massage establishment shall be made to the board and shall include the following:

(A) An initial, nonrefundable filing fee of two hundred fifty dollars and an annual nonrefundable renewal fee of one hundred twenty-five dollars;

(B) A health and safety report of an inspection of the premises performed within thirty days of the application to determine compliance with applicable health and safety codes, which inspection appropriate state or local authorities acting pursuant to an agreement with the board shall perform;

(C) The full name and address of any person applying for a permit, including any partner or limited partner of a partnership applicant, any officer or director of a corporate applicant, and any stockholder holding more than two per cent of the stock of a corporate applicant, the date of birth and social security number of each individual, and the federal identification number of any partnership or corporation;

(D) Authorization for an investigation into the criminal record of any person applying for a permit;

(E) Any other information determined by the board to be necessary.

A permit issued under this section to a massage establishment shall expire one year after the date of issuance, except that no massage establishment shall be required to discontinue business because of the failure of the board to act on a renewal application filed in a timely manner and pending before the board on the expiration date of the establishment's permit. Each permit shall contain the name of the applicant, the address of the massage establishment, and the expiration date of the permit.

Effective Date: 06-03-1992



Section 503.44 - Denial or revocation of permit.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code, it shall deny any application for a permit to operate a massage establishment or revoke a previously issued permit, for any of the following reasons:

(A) Falsification of any of the information required for the application or failure to fully complete the application;

(B) Failure to cooperate with any required health or safety inspection;

(C) Any one of the persons named on the application is under the age of eighteen;

(D) Any one of the persons named on the application has been convicted of or pleaded guilty to any violation of Chapter 2907. of the Revised Code, or violation of any municipal ordinance that is substantially equivalent to any offense contained in Chapter 2907. of the Revised Code, within five years preceding the application;

(E) Any masseur or masseuse employed at the licensed massage establishment has been convicted of or pleaded guilty to a violation of division (D) of section 503.42 of the Revised Code.

Effective Date: 06-03-1992



Section 503.45 - Application for license as massager.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code, the application for a license as a massager shall be made to the board and shall include the following:

(A) An initial, nonrefundable filing fee of one hundred dollars and an annual nonrefundable renewal fee of fifty dollars;

(B) The results of a physical examination performed by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife within thirty days of the application certifying that the applicant is free from communicable diseases;

(C) The full name, date of birth, address, and social security number of the applicant;

(D) The results of an investigation by appropriate police agencies into the criminal record of the applicant, including a photograph taken no later than thirty days prior to the application, fingerprints, and background investigation;

(E) Any other information determined by the board to be necessary.

A license issued under this section to a massager shall expire one year after the date of issuance, except that no massager shall be required to discontinue performing massages because of the failure of the board to act on a renewal application filed in a timely manner and pending before the board on the expiration date of the person's license. Each license shall contain the full name of the applicant, a color photograph and a brief description of the person, and the expiration date of the license.

Effective Date: 03-31-2003



Section 503.46 - Denial or revocation of license.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code, it shall deny the application for a masseur or masseuse license or revoke a previously issued license for any of the following reasons:

(A) Falsification of any of the information required for the application or failure to fully complete the application;

(B) The applicant is under the age of twenty-one.

(C) The applicant has been convicted of or pleaded guilty to any violation of Chapter 2907. of the Revised Code, or violation of any municipal ordinance that is substantially equivalent to any offense contained in Chapter 2907. of the Revised Code, within five years preceding the application.

(D) The applicant has been convicted of or pleaded guilty to a violation of division (D) of section 503.42 of the Revised Code.

Effective Date: 06-03-1992



Section 503.47 - Requirements of operation.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code, the regulations adopted for that purpose may require any of the following:

(A) A massage establishment to display its current permit in an area open to the public;

(B) Each massager to display the massager's license at all times in the areas where the licensee is providing massages;

(C) Massage establishments to undergo periodic health and safety inspections to determine continual compliance with applicable health and safety codes;

(D) Massagers to undergo periodic physical examinations performed by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife certifying that the massager continues to be free from communicable diseases;

(E) Any other requirement reasonably thought necessary by the board.

Effective Date: 03-31-2003



Section 503.48 - Proceedings of board.

A board of township trustees acting under sections 503.40 to 503.49 of the Revised Code need not hold any hearing in connection with an order denying or revoking a permit to operate a massage establishment or masseur or masseuse license. The board shall maintain a complete record of each proceeding and shall notify the applicant in writing of its order. Any person adversely affected by an order of the board denying or revoking a permit to operate a massage establishment or masseur or masseuse license may appeal from the order of the board to the court of common pleas of the county in which the township is located, the place of business of the permit holder is located, or the person is a resident. The appeal shall be in accordance with Chapter 2506. of the Revised Code.

Effective Date: 06-03-1992



Section 503.49 - Fees deposit and use.

If a board of township trustees has adopted a resolution under section 503.41 of the Revised Code, the board shall deposit the fees collected by the township for massage establishment permits and masseur and masseuse licenses in the township general fund and first use the fees for the cost of administering and enforcing regulations adopted under section 503.41 of the Revised Code.

Effective Date: 06-03-1992



Section 503.50 - Penalties.

(A) Whoever violates division (A) or (B) of section 503.42 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (C), (D), or (E) of section 503.42 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 07-01-1996



Section 503.51 - Adult entertainment establishment definitions.

As used in sections 503.51 to 503.53 of the Revised Code, "adult arcade," "adult bookstore," "adult novelty store," "adult video store," "adult cabaret," "adult entertainment establishment," "adult motion picture theater," "adult theater," "distinguished or characterized by their emphasis upon," "nude or seminude model studio," "nudity," "nude," "state of nudity," "regularly features," "regularly shown," "seminude," "state of seminudity," "sexual encounter establishment," "specified anatomical areas," and "specified sexual activity" have the same meanings as in section 2907.39 of the Revised Code.

Effective Date: 08-17-2006



Section 503.52 - Adult entertainment establishment regulations.

(A) Townships have authority to exercise all powers of local self-government regarding the operation of adult entertainment establishments within their limits and to adopt and enforce within their limits any local police, sanitary, and similar regulations regarding the operation of adult entertainment establishments that are not in conflict with general laws. The regulations may include, but are not limited to, antinudity restrictions, limitations on hours of operation, interior configuration requirements, and requirements that adult entertainment establishments and their employees obtain licenses or permits to operate as or to be employed by an adult entertainment establishment. The authority granted under this division shall be exercised by the adoption of resolutions and may include the adoption of resolutions that create one or more criminal offenses and impose criminal penalties related to the operation of adult entertainment establishments or may provide for civil sanction for violations of regulations established under the resolutions. Townships have the same rights, powers, and duties pursuant to the authority granted under this division as municipal corporations have under Section 3, Article XVIII, Ohio Constitution relative to their authority to exercise powers of local self-government and to adopt and enforce within their limits local police, sanitary, and similar regulations, except to the extent that the rights, powers, and duties that the municipal corporations have by their nature clearly are inapplicable to townships and to the exercise by townships of their authority granted under this division. No regulation adopted under authority of this division shall be in conflict with any provision in Chapter 4303. of the Revised Code, or with any rule adopted by the division of liquor control pursuant to that chapter, that regulates establishments that hold a liquor permit.

(B)

(1) The authority of a township granted under division (A) of this section applies to all townships. If a township has adopted a limited home rule government pursuant to Chapter 504. of the Revised Code, the authority granted under division (A) of this section is in addition to the powers and authority granted to the township under Chapter 504. of the Revised Code.

(2) Upon the request of any township, the attorney general shall provide legal guidance and assistance to the township in developing, formulating, and drafting a resolution regarding the operation of adult entertainment establishments of a type described in division (A) of this section. The attorney general shall provide this service without charge to the township for which the service is performed.

(C) In case of conflict between any resolution enacted by a board of township trustees under the authority granted under division (A) of this section and a municipal ordinance or resolution, the ordinance or resolution enacted by the municipal corporation prevails. In case of conflict between any resolution enacted by a board of township trustees under the authority granted under division (A) of this section and a county resolution, the resolution enacted by the board of township trustees prevails.

(D) All proceeds from criminal and civil sanctions for violation of a regulation established by a township under a resolution adopted under division (A) of this section that are paid to the township shall be applied initially to the payment of costs incurred in the prosecution and enforcement of the resolution, including, but not limited to, court costs, reasonable attorney's fees, and other litigation expenses incurred by the county or township.

(E)

(1)

(a) When it appears that a resolution adopted under division (A) of this section or section 503.53 of the Revised Code is being or is about to be violated, the township in which the violation is taking place may request the prosecuting attorney of the county in which the township is located to prosecute and defend on behalf of the township a civil action to enjoin the violation. If the township does not request the prosecuting attorney to prosecute and defend an action to enjoin the violation, the legal counsel of that township, if other than the prosecuting attorney, may prosecute and defend a civil action to enjoin the violation.

(b) A township may request the prosecuting attorney of the county in which the township is located to prosecute and defend on behalf of the township a civil action under Chapter 3767. of the Revised Code to abate as a nuisance any place in the unincorporated area of the township at which a resolution adopted under division (A) of this section or section 503.53 of the Revised Code is being or has been violated. If the township does not request the prosecuting attorney to prosecute and defend an action under that chapter, the legal counsel of the township, if other than the prosecuting attorney, may prosecute and defend an action under that chapter for that purpose. All proceeds from the sale of personal property or contents seized pursuant to the action shall be applied initially to the payment of costs incurred in the prosecution of the action and the costs associated with the abatement and sale ordered under division (A) of section 3767.06 of the Revised Code, including, but not limited to, court costs, reasonable attorney's fees, and other litigation expenses incurred by the county or township. Any proceeds remaining after that initial application shall be deposited into the township treasury and credited to the general fund.

(c) If a township has adopted one or more resolutions regarding the operation of adult entertainment establishments pursuant to the authority that is granted under division (A) of this section or if a township resolution of that nature has been adopted under section 503.53 of the Revised Code and the validity of the resolution is challenged, the township may request the prosecuting attorney of the county in which the township is located to prosecute and defend on behalf of the township in the trial and argument in any court or tribunal of the challenge to the validity of the resolution.

(2) Division (E)(1) of this section applies regarding all townships, including townships that have adopted a limited home rule government pursuant to Chapter 504. of the Revised Code and regardless of whether a township that has so adopted a limited home rule government has entered into a contract with the prosecuting attorney as described in division (B) of section 504.15 of the Revised Code or has appointed a law director as described in division (A) of that section.

Upon the request of any township in the county served by the prosecuting attorney made pursuant to division (E)(1)(a), (b), or (c) of this section, the prosecuting attorney shall prosecute and defend in the action or proceeding as requested, as specified in division (B)(2) of section 309.09 of the Revised Code, without charge to the township for which the service is performed.

If a prosecuting attorney is prosecuting and defending a challenge to the validity of a resolution of a township pursuant to a request made pursuant to division (E)(1)(c) of this section and if the challenge is before a federal court, the prosecuting attorney may request the attorney general to assist the prosecuting attorney in prosecuting and defending the challenge, and, upon the prosecuting attorney's making of such a request, the attorney general shall assist the prosecuting attorney in performing that service if the resolution was drafted in accordance with legal guidance provided by the attorney general as described in division (B)(2) of this section. The attorney general shall provide this assistance without charge to the township for which the service is performed. If a township adopts a resolution without the legal guidance of the attorney general, the attorney general is not being required to provide assistance as described in this division to a prosecuting attorney.

(F) Except as otherwise provided in this division, the state shall indemnify a township and its trustees from liability incurred in the enforcement of a resolution that is authorized by this section, that was drafted in accordance with legal guidance provided by the attorney general as described in division (B)(2) of this section, and that a court finds to be unconstitutional or otherwise legally defective by paying any judgment in, or amount negotiated in settlement of, any civil action arising from the enforcement of the resolution. The state shall not indemnify a township or its trustees until all appeals have been exhausted or the action has otherwise been finally resolved.

The state shall not indemnify a township or its trustees for any of the following or to the extent that any of the following apply:

(1) Any part of the judgment or settlement that represents damages that are covered by a policy of insurance for civil liability;

(2) Any part of the judgment or settlement that is based upon an officer or employee of the township acting manifestly outside the scope of the officer's or employee's employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner;

(3) Any part of the judgment that is for punitive damages;

(4) Any part of a consent judgment or settlement that the attorney general determines is unreasonable.

Effective Date: 08-17-2006; 2007 SB16 09-04-2007



Section 503.53 - Initiative petition on resolution regulating or restricting adult-oriented businesses.

(A) Resolutions of the type described in division (A) of section 503.52 of the Revised Code may be proposed by initiative petition by the electors of a township and adopted by election by these electors, under the same circumstances, in the same manner, and subject to the same penalties as provided in sections 731.28 to 731.40 and 731.99 of the Revised Code for ordinances and other measures of municipal corporations, insofar as those sections are applicable to townships, except as follows:

(1) The board of township trustees shall perform the duties imposed on the legislative authority of the municipal corporation under those sections.

(2) Initiative petitions shall be filed with the township fiscal officer, who shall perform the duties imposed under those sections upon the city auditor or village clerk.

(3) Initiative petitions shall contain the signatures of electors of the township equal in number to at least ten per cent of the total vote cast in the township for the office of governor at the most recent general election for that office.

(4) Each signer of an initiative petition shall be an elector of the township in which the election on the proposed resolution is to be held.

(B) A resolution proposed under division (A) of this section may provide for the following:

(1) Modification of the administrative procedures, including administrative zoning procedures, of the township as those procedures apply to adult entertainment establishments to ensure that constitutional requirements are met;

(2) Criminal and civil sanctions for adult entertainment establishments that violate regulations established by the resolution.

Effective Date: 08-17-2006



Section 503.54 - [Repealed].

Effective Date: 10-01-1993; 08-17-2006



Section 503.55 - [Repealed].

Effective Date: 10-01-1993; 08-17-2006



Section 503.56 - [Repealed].

Effective Date: 10-01-1993; 08-17-2006



Section 503.57 - [Repealed].

Effective Date: 10-01-1993; 08-17-2006



Section 503.58 - [Repealed].

Effective Date: 10-01-1993; 08-17-2006



Section 503.59 - [Repealed].

Effective Date: 10-01-1993; 08-17-2006



Section 503.60 - Residency regulation of sex or child-victim offenders.

(A) Townships have authority to exercise all powers of local self-government within their limits regarding the residency of a person who has been convicted of or pleaded guilty to either a sexually oriented offense or a child-victim oriented offense and to adopt and enforce within their limits any local police, sanitary, and similar regulations regarding the residency of such persons that are not in conflict with general laws. The authority granted under this division shall be exercised by the adoption of resolutions. Townships have the same rights, powers, and duties pursuant to the authority granted under this division as municipal corporations have under Section 3 of Article XVIII, Ohio Constitution relative to their authority to exercise powers of local self-government and to adopt and enforce within their limits local police, sanitary, and similar regulations, except to the extent that the rights, powers, and duties that the municipal corporations have by their nature clearly are inapplicable to townships and to the exercise by townships of their authority granted under this division.

(B) The authority of a township granted under division (A) of this section applies to all townships. If a township has adopted a limited home rule government pursuant to Chapter 504. of the Revised Code, the authority granted under division (A) of this section is in addition to the powers and authority granted to the township under Chapter 504. of the Revised Code.

(C) As used in this section, "child-victim oriented offense" and "sexually oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

Effective Date: 2007 SB97 01-01-2008



Section 503.65 - [Repealed].

Effective Date: 10-25-1995; 08-17-2006



Section 503.99 - [Repealed].

Effective Date: 07-01-1996; 08-17-2006






Chapter 504 - LIMITED HOME RULE GOVERNMENT

Section 504.01 - Procedure for adopting limited home rule government.

A township that meets the qualifications of this section may adopt a limited home rule government in the manner provided in this section.

(A)

(1) If a township has a population of at least three thousand five hundred but less than five thousand in the unincorporated territory of the township, a limited home rule government under which the township exercises limited powers of local self-government and limited police powers may be adopted if all the following apply:

(a) The electors of the unincorporated territory of the township petition the board of township trustees to adopt limited home rule government;

(b) The petition has been signed by ten per cent of the electors of the unincorporated territory of the township, as determined by the total number of votes cast in that territory for the office of governor at the most recent general election for that office;

(c) The board of township trustees appoints a township administrator under division (A)(2) of section 505.031 of the Revised Code; and

(d) The total amount certified in the official certificate of estimated resources or in an amended official certificate of estimated resources for the township under section 5705.36 of the Revised Code is at least three million five hundred thousand dollars for the most recently concluded fiscal year.

If the conditions enumerated in this division have been met, the board shall adopt and certify to the board of elections a resolution directing the board of elections to submit to the electors of the unincorporated territory the question whether the township should adopt a limited home rule government. The question shall be voted upon at the next general election occurring at least ninety days after certification of the resolution to the board of elections.

(2) If a township has a population of at least five thousand but less than fifteen thousand in the unincorporated territory of the township, the board of township trustees, by a majority vote, may adopt a resolution causing the board of elections to submit to the electors of the unincorporated area of the township the question of whether the township should adopt a limited home rule government under which it exercises limited powers of local self-government and limited police powers, as authorized by this chapter. The question shall be voted upon at the next general election occurring at least ninety days after certification of the resolution to the board of elections.

(3) If a township has a population of fifteen thousand or more in the unincorporated territory of the township, the board of township trustees, after at least one public hearing, may do either of the following:

(a) By a unanimous vote, adopt a resolution establishing a limited home rule government under which the township exercises limited powers of local self-government and limited police powers as authorized by this chapter. The resolution shall become effective thirty days after the date of its adoption unless within that thirty-day period there is presented to the board of township trustees a petition, signed by a number of registered electors residing in the unincorporated area of the township equal to at least ten per cent of the total vote cast for all candidates for governor in that area at the most recent general election at which a governor was elected, requesting the board of township trustees to submit the question of establishing a limited home rule government to the electors of that area for approval or rejection at a special election to be held on the day of the next primary or general election occurring at least ninety days after the petition is presented. Each part of the petition shall meet the requirements specified in section 3501.38 of the Revised Code. Upon timely receipt of the petition, the board of township trustees shall adopt a resolution causing the board of elections to submit to the electors of the unincorporated area of the township the question of whether the township should adopt a limited home rule government.

(b) By a majority vote, adopt a resolution causing the board of elections to submit to the electors of the unincorporated area of the township the question of whether the township should adopt a limited home rule government under which it exercises limited powers of local self-government and limited police powers, as authorized by this chapter. The question shall be voted upon at the next general election occurring at least ninety days after certification of the resolution to the board of elections.

(4) If a township meets the population requirements of division (A)(2) or (3) of this section, the electors of the unincorporated area of the township may petition the board of township trustees to adopt a resolution causing the board of elections to submit to the electors the question of whether the township should adopt a limited home rule government. Upon receipt of a petition signed by ten per cent of the electors of the unincorporated area of the township, as determined by the total number of votes cast in that area for the office of governor at the most recent general election for that office, the board of township trustees shall adopt the resolution. The question shall be voted upon at the next general election occurring at least ninety days after the certification of the resolution to the board of elections.

(B) If the population of the unincorporated territory of any township that adopts a limited home rule government under division (A)(3) or (4) of this section is fifteen thousand or more, the township shall be called an "urban township."

(C) Except as otherwise provided in division (A)(1) of this section, townships with a population of less than five thousand in the unincorporated territory of the township are not permitted to adopt a limited home rule government.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-20-1999; 2007 SB36 02-29-2008



Section 504.02 - Election for adopting limited home rule government.

(A) After certification of a resolution as provided in division (A) of section 504.01 of the Revised Code, the board of elections shall submit the question of whether to adopt a limited home rule government to the electors of the unincorporated area of the township, and the ballot language shall be substantially as follows:

"Shall the township of ........... (name) adopt a limited home rule government, under which government the board of township trustees, by resolution, may exercise limited powers of local self-government and limited police powers?

......

For adoption of a limited home rule government

......

Against adoption of a limited home rule government"

(B)

(1) At least forty-five days before the election on this question, the board of township trustees shall have notice of the election and a description of the proposed limited home rule government published in a newspaper of general circulation in the township once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, and shall have the notice and description posted in five conspicuous places in the unincorporated area of the township.

(2) If a board of elections operates and maintains a web site, notice of the election and a description of the proposed limited home rule government shall be posted on that web site for at least thirty days before the election on this question.

(C) If a majority of the votes cast on the proposition of adopting a limited home rule government is in the affirmative, that government is adopted and becomes the government of the township on the first day of January immediately following the election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-20-1999; 06-01-2006; 2007 SB36 02-29-2008



Section 504.021 - Board of township trustees.

As used in this chapter, except for its use in sections 504.01 and 504.02 of the Revised Code, a "board of township trustees" means only a board of township trustees of a township that adopts a limited home rule government under this chapter.

Effective Date: 09-21-2006



Section 504.03 - Election for terminating limited home rule government.

(A)

(1) If a limited home rule government is adopted pursuant to section 504.02 of the Revised Code, it shall remain in effect for at least three years except as otherwise provided in division (B) of this section. At the end of that period, if the board of township trustees determines that that government is not in the best interests of the township, it may adopt a resolution causing the board of elections to submit to the electors of the unincorporated area of the township the question of whether the township should continue the limited home rule government. The question shall be voted upon at the next general election occurring at least ninety days after the certification of the resolution to the board of elections. After certification of the resolution, the board of elections shall submit the question to the electors of the unincorporated area of the township, and the ballot language shall be substantially as follows:

"Shall the township of ........... (name) continue the limited home rule government under which it is operating?

......

For continuation of the limited home rule government

......

Against continuation of the limited home rule government"

(2)

(a) At least forty-five days before the election on the question of continuing the limited home rule government, the board of township trustees shall have notice of the election published in a newspaper of general circulation in the township once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, and shall have the notice posted in five conspicuous places in the unincorporated area of the township.

(b) If a board of elections operates and maintains a web site, notice of the election shall be posted on that web site for at least thirty days before the election on the question of continuing the limited home rule government.

(B) The electors of a township that has adopted a limited home rule government may propose at any time by initiative petition, in accordance with section 504.14 of the Revised Code, a resolution submitting to the electors in the unincorporated area of the township, in an election, the question set forth in division (A)(1) of this section.

(C) If a majority of the votes cast under division (A) or (B) of this section on the proposition of continuing the limited home rule government is in the negative, that government is terminated effective on the first day of January immediately following the election, and a limited home rule government shall not be adopted in the unincorporated area of the township pursuant to section 504.02 of the Revised Code for at least three years after that date.

(D) If a limited home rule government is terminated under this section, the board of township trustees immediately shall adopt a resolution repealing all resolutions adopted pursuant to this chapter that are not authorized by any other section of the Revised Code outside this chapter, effective on the first day of January immediately following the election described in division (A) or (B) of this section. However, no resolution adopted under this division shall affect or impair the obligations of the township under any security issued or contracts entered into by the township in connection with the financing of any water supply facility or sewer improvement under sections 504.18 to 504.20 of the Revised Code or the authority of the township to collect or enforce any assessments or other revenues constituting security for or source of payments of debt service charges of those securities.

(E) Upon the termination of a limited home rule government under this section, if the township had converted its board of township trustees to a five-member board before September 26, 2003, the current board member who received the lowest number of votes of the current board members who were elected at the most recent election for township trustees, and the current board member who received the lowest number of votes of the current board members who were elected at the second most recent election for township trustees, shall cease to be township trustees on the date that the limited home rule government terminates. Their offices likewise shall cease to exist at that time, and the board shall continue as a three-member board as provided in section 505.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003; 06-01-2006



Section 504.04 - Exercise of powers under limited home rule government.

(A) A township that adopts a limited home rule government may do all of the following by resolution, provided that any of these resolutions, other than a resolution to supply water or sewer services in accordance with sections 504.18 to 504.20 of the Revised Code, may be enforced only by the imposition of civil fines as authorized in this chapter:

(1) Exercise all powers of local self-government within the unincorporated area of the township, other than powers that are in conflict with general laws, except that the township shall comply with the requirements and prohibitions of this chapter, and shall enact no taxes other than those authorized by general law, and except that no resolution adopted pursuant to this chapter shall encroach upon the powers, duties, and privileges of elected township officers or change, alter, combine, eliminate, or otherwise modify the form or structure of the township government unless the change is required or permitted by this chapter;

(2) Adopt and enforce within the unincorporated area of the township local police, sanitary, and other similar regulations that are not in conflict with general laws or otherwise prohibited by division (B) of this section;

(3) Supply water and sewer services to users within the unincorporated area of the township in accordance with sections 504.18 to 504.20 of the Revised Code;

(4) Adopt and enforce within the unincorporated area of the township any resolution of a type described in section 503.52 or 503.60 of the Revised Code.

(B) No resolution adopted pursuant to this chapter shall do any of the following:

(1) Create a criminal offense or impose criminal penalties, except as authorized by division (A) of this section or by section 503.52 of the Revised Code;

(2) Impose civil fines other than as authorized by this chapter;

(3) Establish or revise subdivision regulations, road construction standards, urban sediment rules, or storm water and drainage regulations, except as provided in section 504.21 of the Revised Code;

(4) Establish or revise building standards, building codes, and other standard codes except as provided in section 504.13 of the Revised Code;

(5) Increase, decrease, or otherwise alter the powers or duties of a township under any other chapter of the Revised Code pertaining to agriculture or the conservation or development of natural resources;

(6) Establish regulations affecting hunting, trapping, fishing, or the possession, use, or sale of firearms;

(7) Establish or revise water or sewer regulations, except in accordance with section 504.18, 504.19, or 504.21 of the Revised Code.

Nothing in this chapter shall be construed as affecting the powers of counties with regard to the subjects listed in divisions (B)(3) to (5) of this section.

(C) Under a limited home rule government, all officers shall have the qualifications, and be nominated, elected, or appointed, as provided in Chapter 505. of the Revised Code, except that the board of township trustees shall appoint a full-time or part-time law director pursuant to section 504.15 of the Revised Code, and except that a five-member board of township trustees approved for the township before September 26, 2003, shall continue to serve as the legislative authority with successive members serving for four-year terms of office until a termination of a limited home rule government under section 504.03 of the Revised Code.

(D) In case of conflict between resolutions enacted by a board of township trustees and municipal ordinances or resolutions, the ordinance or resolution enacted by the municipal corporation prevails. In case of conflict between resolutions enacted by a board of township trustees and any county resolution, the resolution enacted by the board of township trustees prevails.

Effective Date: 09-05-2001; 05-06-2005; 08-17-2006; 2007 SB97 01-01-2008



Section 504.05 - Imposition of civil fines.

The board of township trustees may impose a civil fine for a violation of a resolution adopted pursuant to this chapter, and may graduate the amount of the fine based on the number of previous violations of the resolution. No fine shall exceed one thousand dollars. Any resolution that imposes a fine shall clearly state the amount of the fine for the first and for subsequent violations.

Effective Date: 09-17-1991



Section 504.06 - Citations for violation of township resolutions.

(A) Peace officers serving the township pursuant to section 504.16 of the Revised Code may issue citations to persons who violate township resolutions adopted pursuant to this chapter. Each citation shall contain provisions that:

(1) Advise the person upon whom it is served that the person must answer in relation to the violation charged in the citation within fourteen days after the citation is served upon the person;

(2) Indicate the allowable answers that may be made and that the person will be afforded a court hearing if the person denies in the person's answer having committed the violation;

(3) Specify that the answer must be made in person or by mail to the township fiscal officer;

(4) Indicate the amount of the fine that arises from the violation.

(B) A peace officer who issues a citation for a violation of a township resolution shall complete the citation by identifying the violation charged and by indicating the date, time, and place of the violation charged. The officer shall sign the citation, affirm the facts that it contains, and without unnecessary delay file the original citation with the court having jurisdiction over the violation. A copy of a citation issued pursuant to this section shall be served pursuant to the Rules of Civil Procedure upon the person who violated the resolution. No peace officer is entitled to receive witness fees in a cause prosecuted under a township resolution adopted pursuant to this chapter.

Effective Date: 09-17-1991; 12-20-2005



Section 504.07 - Answer to citation.

(A)

(1) A person who is served with a citation pursuant to division (B) of section 504.06 of the Revised Code shall answer the charge by personal appearance before, or by mail addressed to, the township fiscal officer, who shall immediately notify the township law director. An answer shall be made within fourteen days after the citation is served upon the person and shall be in one of the following forms:

(a) An admission that the person committed the violation, by payment of any fine arising from the violation. Payment of a fine pursuant to division (A)(1)(a) of this section shall be payable to the fiscal officer of the township and deposited by the fiscal officer into the township general fund.

(b) A denial that the person committed the violation.

(2) Whenever a person pays a fine pursuant to division (A)(1)(a) of this section or whenever a person answers by denying the violation or does not submit payment of the fine within the time required by division (A)(1) of this section, the township fiscal officer shall notify the court having jurisdiction over the violation.

(B) If a person answers by denying the violation or does not submit payment of the fine within the time required by division (A)(1) of this section, the court having jurisdiction over the violation shall, upon receiving the notification required by division (A)(2) of this section, schedule a hearing on the violation and send notice of the date and time of the hearing to the person charged with the violation and to the township law director. If the person charged with the violation fails to appear for the scheduled hearing, the court may hold the person in contempt, or issue a summons or a warrant for the person's arrest pursuant to Criminal Rule 4. If the court issues a summons and the person charged with the violation fails to appear, the court may enter a default judgment against the person and require the person to pay the fine arising from the violation.

(C) The court shall hold the scheduled hearing in accordance with the Rules of Civil Procedure and the rules of the court, and shall determine whether the township has established, by a preponderance of the evidence, that the person committed the violation. If the court determines that the person committed the violation, it shall enter a judgment against the person requiring the person to pay the fine arising from the violation.

If the court determines that the township has not established, by a preponderance of the evidence, that the person committed the violation, the court shall enter judgment against the township whose resolution allegedly was violated, shall dismiss the charge of the violation against the person, and shall assess costs against the township.

(D) Payment of any judgment or default judgment entered against a person pursuant to this section shall be made to the clerk of the court that entered the judgment, within ten days after the date of entry. All money paid in satisfaction of a judgment or default judgment shall be disbursed by the clerk as required by law, and the clerk shall enter the fact of payment of the money and its disbursement in the records of the court. If payment of a judgment or default judgment is not made within this time period, execution may be levied, and such other measures may be taken for its collection as are authorized for the collection of an unpaid money judgment in a civil action rendered in that court. The municipal or county court shall assess costs against the judgment debtor, to be paid upon satisfaction of the judgment.

(E) Any person against whom a judgment or default judgment is entered pursuant to this section and any township against which a judgment is entered pursuant to this section may appeal the judgment or default judgment to the court of appeals within whose territorial jurisdiction the resolution allegedly was violated. An appeal shall be made by filing a notice of appeal with the trial court and with the court of appeals within thirty days after the entry of judgment by the trial court and by the payment of reasonable costs as the court requires. Upon the filing of an appeal, the court shall schedule a hearing date and notify the parties of the date, time, and place of the hearing. The hearing shall be held by the court in accordance with the rules of the court. Service of a notice of appeal under this division does not stay enforcement and collection of the judgment or default judgment from which appeal is taken by the person unless the person who files the appeal posts bond with the trial court, in the amount of the judgment, plus court costs, at or before service of the notice of appeal.

Notwithstanding any other provision of law, the judgment on appeal of the court of appeals is final.

Effective Date: 09-17-1991; 12-20-2005



Section 504.08 - Enforcement of resolution.

To enforce a township resolution adopted under this chapter, a board of township trustees may authorize the township law director to do any of the following:

(A) File for injunctive relief if the violation of the resolution is a matter of health or safety;

(B) File for a lien upon the property of a violator if the violation relates to the use of the property and if the violator has failed to pay a fine imposed pursuant to section 504.07 of the Revised Code within ten days after the judgment imposing the fine has become final. The unpaid fine shall be entered on the tax duplicate and is a lien upon the property from and after the date of entry and shall be collected as other taxes, returned to the township, and placed in the township general fund.

(C) Take any measure for the collection of an unpaid money judgment that is authorized by division (D) of section 504.07 of the Revised Code.

Effective Date: 09-17-1991



Section 504.09 - Proceedings of township board.

A board of township trustees shall determine its own rules and order of business and keep a journal of its proceedings. Notwithstanding section 507.04 of the Revised Code and anything to the contrary in section 504.04 of the Revised Code, the board may designate, by majority vote, any person to keep its journal and take the minutes of board meetings. A majority of the members of the board constitutes a quorum.

Effective Date: 03-31-2003



Section 504.10 - Form and reading of resolutions.

Each resolution of a board of township trustees adopted pursuant to this chapter shall be introduced in written form by a member of the board. The form and style of resolutions shall be determined by the board. Each resolution shall contain only one subject, which shall be expressed in its title, except that appropriation measures may contain the various subjects, accounts, and amounts for which moneys are appropriated, and except that resolutions that are codified or recodified are not subject to the limitation of containing only one subject.

Each resolution shall be read by title only, unless a motion is passed by a majority vote of the members of the board requiring that it be read in full. Each resolution shall be read on two separate days. The board may, by a majority vote of its members, dispense with the requirement that a resolution be read on two separate days, and authorize the adoption of a resolution upon its first reading.

Effective Date: 09-17-1991



Section 504.11 - Voting on resolutions.

(A) The vote on the question of passage of a resolution provided for in section 504.10 of the Revised Code or a motion related to that resolution shall be taken by yeas and nays and entered on the journal, and the resolution or motion shall not be passed without concurrence of a majority of all members of the board of township trustees, except that each emergency resolution under that section shall require the affirmative vote of all of the members of the board for its enactment. If an emergency resolution fails to receive the required vote for passage as an emergency measure but receives the necessary majority for passage as a nonemergency resolution, it shall be considered passed as a nonemergency resolution. Except as otherwise provided in division (B) of this section, a resolution shall become effective thirty days after it is filed with the township fiscal officer. Each emergency resolution shall determine that the resolution is necessary for the immediate preservation of the public peace, health, safety, or welfare and shall contain a statement of the necessity for the emergency. Each resolution shall be authenticated by the signature of the township fiscal officer, but the failure or refusal of the fiscal officer to sign a resolution shall not invalidate an otherwise properly enacted resolution.

(B) Each resolution appropriating money, submitting a question to the electorate, determining to proceed with an election, or providing for the approval of a revision, codification, recodification, or rearrangement of resolutions, or publication of resolutions in book form shall take effect, unless a later time is specified in the resolution, ten days after it is filed with the township fiscal officer. Emergency resolutions shall take effect immediately.

(C) Each resolution shall be recorded in a book, or other record prescribed by the board, established and maintained for that purpose. The township fiscal officer or a duly authorized deputy to the fiscal officer shall, upon the request of any person and upon the payment of a fee established by the board, certify true copies of any resolution, and these certified copies shall be admissible as evidence in any court.

(D) The procedures provided in this section apply only to resolutions adopted pursuant to a township's limited home rule powers as authorized by this chapter.

Effective Date: 06-14-2000; 12-20-2005; 09-21-2006



Section 504.12 - Revision or amendment of resolutions.

No resolution and no section or numbered or lettered division of a section shall be revised or amended unless the new resolution contains the entire resolution, section, or division as revised or amended, and the resolution, section, or division so amended shall be repealed. This requirement does not prevent the amendment of a resolution by the addition of a new section, or division, and in this case the full text of the former resolution need not be set forth, nor does this section prevent repeals by implication. Except in the case of a codification or recodification of resolutions, a separate vote shall be taken on each resolution proposed to be amended. Resolutions that have been introduced and have received their first reading or their first and second readings, but have not been voted on for passage, may be amended or revised by a majority vote of the members of the board of township trustees, and the amended or revised resolution need not receive additional readings.

The board of township trustees of a limited home rule township may revise, codify, and publish in book form the resolutions of the township in the same manner as provided in section 731.23 of the Revised Code for municipal corporations. Resolutions adopted by the board shall be published in the same manner as provided by sections 731.21, 731.22, 731.24, 731.25, and 731.26 of the Revised Code for municipal corporations, except that they shall be published in a newspaper of general circulation within the township. The fiscal officer of the township shall perform the duties that the clerk of the legislative authority of a municipal corporation is required to perform under those sections.

The procedures provided in this section apply only to resolutions adopted pursuant to a township's limited home rule powers as authorized by this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-31-2003; 12-20-2005



Section 504.13 - Building and standard codes - effect of county adoption of building and standard codes.

(A) Except as provided in division (B) of this section, the board of township trustees of a township that adopts a limited home rule government may adopt, by resolution, building codes and other standard codes promulgated by the state, or any department, board, or other agency of the state, or any code prepared and promulgated by a public or private organization that publishes a model or standard code, including, but not limited to, a plumbing code, electrical code, refrigeration machinery code, piping code, boiler code, heating code, air conditioning code, or any code pertaining to fire, fire hazards, and fire prevention. Any codes adopted pursuant to this section shall be adopted in the manner provided for in section 505.75 of the Revised Code and shall be made available as required in section 505.76 of the Revised Code.

(B)

(1) No township that adopts the limited home rule form of government shall adopt a code described in division (A) of this section in any county that has adopted a code dealing with the same matter to be regulated.

(2) If a board of township trustees in a township that adopts a limited home rule government adopts a code described in division (A) of this section and the board of county commissioners of the county in which the township is located subsequently adopts a code dealing with the same matter to be regulated, the code adopted by the board of township trustees shall be of no effect one year after the effective date of the code adopted by the board of county commissioners or at an earlier date, as determined by the board of township trustees.

Effective Date: 09-20-1999



Section 504.14 - Filing initiative and referendum petitions.

In a township that adopts a limited home rule government, resolutions may be proposed by initiative petition by the electors in the unincorporated area of the township and adopted by election by these electors, and resolutions adopted by the board of township trustees may be submitted to these electors for their approval or rejection by referendum, under the same circumstances and in the same manner as provided by sections 731.28 to 731.40 of the Revised Code for municipal corporations, except that both of the following apply:

(A) Initiative and referendum petitions shall be filed with the township fiscal officer, who shall perform the duties imposed under those sections upon the city auditor or village clerk.

(B) Initiative and referendum petitions shall contain the signatures of not less than ten per cent of the total number of electors in the unincorporated area of the township who voted for the office of governor at the most recent general election for that office in that area of the township.

Effective Date: 09-20-1999; 12-20-2005



Section 504.15 - Law director of township.

(A) Unless the board of township trustees acts as authorized by division (B) of this section, in each township that adopts the limited self-government form of township government, the board of township trustees shall appoint a full-time or part-time township law director, who shall be an attorney licensed to practice law in this state. The board of township trustees shall set the salary of the township law director. The township law director shall be the legal advisor to the board of township trustees, the township administrator, and all other township officers, and any of them may require written opinions or instructions from the township law director in matters connected with their official duties. Subject to division (E) of section 503.52 of the Revised Code, the township law director shall prosecute and defend all suits and actions that any such officer or board directs or to which an officer or board is a party, and the township law director shall prosecute any violation of a township resolution, as provided in this chapter. The township law director shall review all resolutions as to form prior to their introduction by a township trustee. Additional legal counsel may be employed as provided in division (B) of section 309.09 of the Revised Code.

(B) The board of township trustees may enter into a contract with the prosecuting attorney of the county to have the prosecuting attorney serve as the township law director, with the consent of the board of county commissioners.

(C) Nothing in this section confers any of the powers or duties of a prosecuting attorney under section 309.08 of the Revised Code upon a township law director.

(D) Nothing in this section limits or affects the operation of division (E) of section 503.52 of the Revised Code.

Effective Date: 11-06-1996; 08-17-2006



Section 504.151 - Appointments by township law director.

Subject to section 2921.421 of the Revised Code, a township law director appointed under section 504.15 of the Revised Code may appoint, as an assistant law director, prosecutor, clerk, stenographer, or other employee, a person who is an associate or partner of, or who is employed by, the township law director, assistant law director, or prosecutor in the private practice of law in a partnership, professional association, or other law business arrangement.

Effective Date: 03-02-1994



Section 504.16 - Police protection.

(A) Each township that adopts a limited home rule government shall promptly do one of the following:

(1) Establish a police district pursuant to section 505.48 of the Revised Code, except that the district shall include all of the unincorporated area of the township and no other territory;

(2) Establish a joint police district pursuant to section 505.482 of the Revised Code;

(3) Contract pursuant to section 311.29, 505.43, or 505.50 of the Revised Code to obtain police protection services, including the enforcement of township resolutions adopted under this chapter, on a regular basis;

(4) Designate one or more police constables under Chapter 509. of the Revised Code.

(B) A township that has taken an action described in division (A) of this section before adopting a limited home rule government need not take any other such action upon adopting that government.

(C) The requirement that a township take one of the actions described in divisions (A)(1), (2), and (3) of this section does not prevent a township that acts under division (A)(1) or (2) of this section from contracting under division (A)(3) of this section to obtain additional police protection services on a regular basis.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-20-1999



Section 504.17 - Acts prior to establishment of limited home rule.

The establishment of a limited home rule government does not affect any act done, ratified, or affirmed, or any contract or other right or obligation accrued or established, or any action, prosecution, or proceeding, civil or criminal, pending at the time this change in government takes effect. The establishment of a limited home rule government does not affect any cause of action, prosecutions, or proceedings existing at the time it takes effect. Rights that attach to any act of the township, and actions, prosecutions, or proceedings may be prosecuted and continued, or instituted and prosecuted against, by, or before the department having jurisdiction or power of the subject matter to which the right, action, prosecution, or proceedings pertain.

All rules and orders lawfully promulgated prior to the establishment of a limited home rule government in the township continue in force and effect until amended or rescinded in accordance with this chapter.

Effective Date: 09-20-1999



Section 504.18 - Supplying water or sewer services.

(A) As used in this section and in sections 504.19 and 504.20 of the Revised Code, "water supply facilities" means all buildings, facilities, and pipelines acquired, constructed, or operated by or leased to a township, or to be acquired, constructed, or operated by or leased to a township, that the board of township trustees considers necessary for the storage, transportation, or treatment of water resources and the operation of facilities that supply water, together with all property rights, easements, and interests in real or personal property that may be required for the operation of the facilities.

(B) For the purpose of supplying water or sewer services to users within the unincorporated area of the township, the board of township trustees may provide a supply of water or sewer services by contract with any municipal corporation, county sewer district, or regional water and sewer district or any person, firm, or private corporation furnishing a public water supply or sewer services within or outside the township.

(C) To pay all or any part of the costs of a water supply or sewer services under this section or section 504.19 of the Revised Code, the board of township trustees by resolution may levy special assessments upon lots and lands in the township benefiting from the water supply facilities or sewer improvements and may issue unvoted securities in anticipation of the levy or collection of those special assessments in accordance with Chapter 133. of the Revised Code. At the discretion of the board, assessments may be levied by one of the following methods:

(1) By a percentage of the tax value of the property assessed;

(2) In proportion to the benefits that result from the improvements;

(3) By the front footage of the property bounding and abutting the improvements.

Effective Date: 09-20-1999



Section 504.19 - Adopting general plan of water supply or sewer services.

(A) The board of township trustees may prepare and adopt a general plan of water supply or sewer services. After the general plan has been approved by the board, the board immediately shall notify the board of county commissioners if territory served by a county water supply facility or a county sewer district includes territory to be covered by the plan, the legislative authority of a municipal corporation that operates a water supply or sewer system in any of the territory to be covered by the plan, and the board of trustees of any existing regional water and sewer district that includes any territory to be covered by the plan, of the township's intention to provide water supply or sewer services and shall describe the area where the township proposes to provide water supply or sewer services. The notified board of county commissioners, legislative authority of a municipal corporation, and board of trustees of the regional water and sewer district then have thirty days from the date of notification to comment and object in writing to the township's provision of water supply or sewer services. An objection may be based on one or more of the following:

(1) The county, municipal corporation, or special district already provides the proposed water supply or sewer services to the area to be served.

(2) The county, municipal corporation, or special district has in its service plan provisions to provide the proposed water supply or sewer services in the future to the proposed area within a reasonable period of time.

Within fifteen days after receiving objections, the board of township trustees may request in writing submitted to the objecting party that the issue of the township's provision of the proposed water supply or sewer services be mediated. The mediation shall be performed either by the Ohio commission on dispute resolution and conflict management or by having each party select a mediator and having those two mediators select a third mediator who, together with the other two mediators, shall conduct the mediation.

Within forty-five days after the request for mediation is submitted, any mediation shall be completed, and any agreements reached between the parties shall be filed in writing with the parties. Thereafter, the respective governing boards may adopt the agreements, making those agreements binding on the parties, or, if one or more of the agreed-upon points is rejected, that rejection shall be considered a final decision of a governing board for purposes of Chapter 2506. of the Revised Code, and the board of township trustees may file an appeal under that chapter regarding its provision of the proposed water supply or sewer services. In addition to any findings of the court provided in section 2506.04 of the Revised Code, the court may determine that the county, municipal corporation, or special district has not met the criteria specified in divisions (A)(1) and (2) of this section and, therefore, the township may provide its proposed water supply or sewer services or, in the alternative, may determine that the township could provide the proposed water supply or sewer services more expediently than the county, municipal corporation, or special district with no substantial increase in cost to the users of the water supply or sewer services and, therefore, order that the township may provide its proposed water supply or sewer services.

(B) Once the board has approved a general plan of water supply or sewer services under division (A) of this section, the board shall hire an engineer to prepare detailed plans, specifications, and estimates of the cost of the improvements, together with a tentative assessment of the cost based on the estimates. The tentative assessment shall be for the information of property owners and shall not be certified to the county auditor for collection. The detailed plans, specifications, estimates of cost, and tentative assessment, as prepared by the engineer and approved by the board, shall be preserved in the office of the board and shall be open to inspection of all persons interested in the improvements.

(C) Once it has been determined under division (A) of this section that a township may provide its proposed water supply or sewer services, the board may appropriate for the use of the township any public or private land, easement, rights, rights-of-way, franchises, or other property within or outside the township required by it for the accomplishment of its purposes. Except as provided in division (D) of this section, the appropriation shall be according to the procedure set forth in sections 163.01 to 163.22 of the Revised Code. The engineer hired by the board may enter upon any public or private property for the purpose of making surveys and examinations necessary for the design or examination of water supply or sewer facilities. No person shall forbid or interfere with the engineer or the engineer's authorized assistants entering upon property for these purposes. If actual damage is done to property by the making of a survey and examination, the board shall pay the reasonable value of the damage to the owner of the property damaged, and the cost shall be included in the assessment upon the property benefited by the improvement.

(D)

(1) For purposes of this division, either of the following constitutes a public exigency:

(a) A finding by the director of environmental protection that a public health nuisance caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions compels the immediate construction of sewers for the protection of the public health and welfare;

(b) The issuance of an order by the board of health of a health district to mitigate or abate a public health nuisance that is caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions and compels the immediate construction of sewers for the protection of the public health and welfare.

(2) If a board of township trustees of a township that has adopted a limited home rule government is unable to purchase property for the purpose of the construction of sewers to mitigate or abate the public health nuisance that is the subject of a finding of the director or an order of the board of health, the board of township trustees may adopt a resolution finding that it is necessary for the protection of the public health and welfare to appropriate property that the board considers needed for that purpose. The resolution shall contain a definite, accurate, and detailed description of the property and the name and place of residence, if known or with reasonable diligence ascertainable, of the owners of the property to be appropriated.

The board of township trustees shall fix in its resolution what it considers to be the value of the property to be appropriated, which shall be the board's determination of the compensation for the property and shall be supported by an independent appraisal, together with any damages to the residue. The board shall deposit the compensation so determined, together with an amount for the damages to the residue, with the probate court or the court of common pleas of the county in which the property, or a part of it, is situated. Except as otherwise provided in this division, the power to appropriate property for the purposes of this division shall be exercised in the manner provided in sections 163.01 and 163.22 of the Revised Code for an appropriation in time of public exigency. The board's resolution and a written copy of the independent appraisal shall accompany the petition filed under section 163.05 of the Revised Code.

(E) As soon as all questions of compensation and damages have been determined for any water supply facilities or sewer services improvement project, the board shall cause to be made an estimated assessment, upon the lots and lands to be assessed, of such part of the compensation, damages, and costs of the improvement as is to be specially assessed according to the method specified by resolution of the board. The schedule of the assessments shall be filed with the township fiscal officer for the inspection of interested persons. Before adopting the estimated assessment, the board shall cause written notice to be sent to the owners of all lots and lands to be assessed that the assessment has been made and is on file with the township fiscal officer, and the date when objections to the assessment will be heard. Objections shall be filed in writing with the board before the date of the hearing. If any objections are filed, the board shall hear them and act as an equalizing board, and may change the assessments if, in its opinion, any change is necessary to make the assessments just and equitable. The board shall adopt a resolution approving and confirming the assessments as reported to or modified by the board.

(F) The resolution levying the assessments shall apportion the cost among the benefited lots and lands in the manner provided by the board by resolution. The board shall certify the amounts to be levied upon each lot or parcel of land to the county auditor, who shall enter the amounts on the tax duplicate, to be collected as other taxes. The principal shall be payable in not more than forty semiannual installments, as determined by the board. Any assessment in the amount of twenty-five dollars or less, or of which the unpaid balance is twenty-five dollars or less, shall be paid in full and not in installments, at the time the first or next installment otherwise would become due and payable. Assessments are a lien upon the respective lots or parcels of land assessed from the date of adoption of the resolution under division (E) of this section. If bonds are issued to pay the compensation, damages, and the costs of an improvement, the principal amount of the assessment shall be payable in such number of semiannual installments and in such amounts as the board determines to be necessary to provide a fund for the payment of the principal of and interest on the bonds and shall bear interest from the date of the issuance of the bonds and at the same rate as the bonds.

(G) Any owner of property to be assessed for any water supply facilities or sewer services improvement project, or other person aggrieved by the action of the board in regard to any water supply facilities or sewer services improvement project, may appeal to the court of common pleas, in the manner prescribed by Chapter 2506. of the Revised Code.

(H) When collected, the assessments shall be paid by the county auditor by warrant of the county treasurer into a special fund in the township treasury created for the purpose of constructing, improving, maintaining, and operating water supply facilities or sewer improvements. The board may expend moneys from the fund only for the purposes for which the assessments were levied.

Effective Date: 09-20-1999; 05-06-2005; 12-20-2005



Section 504.20 - Construct, maintain, improve, repair, operate, and pay costs of water supply facilities or sewer improvements.

(A) For the purpose of supplying water and providing sewer services to users within the unincorporated area of the township under a plan adopted pursuant to section 504.19 of the Revised Code, the board of township trustees by resolution may acquire, construct, maintain, improve, repair, operate, and pay all or any part of the costs of water supply facilities or sewer improvements. If the best interests of the township and the users of the water supply facilities or sewer services so require, the board may sell or otherwise dispose of a water supply facility or sewer improvement.

(B) To cover the costs of acquiring, constructing, maintaining, improving, repairing, or operating a water supply facility or sewer improvement, the board may issue general obligation bonds of the township in accordance with Chapter 133. of the Revised Code, for which the full faith and credit of the township shall be pledged.

(C) For the purpose of paying costs of constructing or otherwise improving a water supply facility or sewer improvement and paying debt service charges on voted or unvoted securities of the township issued for those purposes, and for paying costs of operating, repairing, and maintaining a water supply facility or sewer improvement, the board may charge, alter, and collect rents and other charges for the use of services of a water supply facility or sewer improvement, which rents and charges if not paid when due may be certified by the township fiscal officer to the county auditor, who shall place the same on the tax duplicate to be collected as other taxes. Those rents and charges are a lien on the property served from and after the date of entry by the county auditor on the tax duplicate.

(D) The costs of constructing or otherwise improving a water supply facility or sewer improvement may include any of the following:

(1) The purchase price of real estate or any interest in real estate;

(2) The cost of preliminary and other surveys;

(3) The cost of preparing plans, specifications, profiles, and estimates;

(4) The cost of printing, serving, and publishing notices and any required legislation;

(5) The cost of all special proceedings;

(6) The cost of labor and material, whether furnished by contract or otherwise;

(7) Interest on bonds or notes issued in anticipation of the levy or collection of special assessments;

(8) The total amount of damages resulting from the project that are assessed in favor of any owners of lands affected by the project and any interest on those damages;

(9) The cost incurred in connection with the preparation, levy, and collection of the special assessments, including legal expenses incurred by reason of the project;

(10) All contract construction costs;

(11) Incidental costs connected with the project.

(E) The board may adopt, amend, rescind, publish, administer, and enforce rules for the construction, maintenance, operation, protection, and use of water supply facilities and sewer services, that are considered necessary and advisable. The rules shall not be inconsistent with the laws of the state or the rules of the environmental protection agency. The board may enforce the rules by mandamus, injunction, or other legal remedy.

Effective Date: 09-20-1999; 12-20-2005



Section 504.21 - Rules governing soil erosion or water degradation from nonfarm development.

(A) The board of township trustees of a township that has adopted a limited home rule government may, for the unincorporated territory in the township, adopt, amend, and rescind rules establishing technically feasible and economically reasonable standards to achieve a level of management and conservation practices that will abate wind or water erosion of the soil or abate the degradation of the waters of the state by soil sediment in conjunction with land grading, excavating, filling, or other soil disturbing activities on land used or being developed in the township for nonfarm commercial, industrial, residential, or other nonfarm purposes, and establish criteria for determination of the acceptability of those management and conservation practices. The rules shall be designed to implement the applicable areawide waste treatment management plan prepared under section 208 of the "Federal Water Pollution Control Act," 86 Stat. 816 (1972), 33 U.S.C.A. 1228, as amended, and to implement phase II of the storm water program of the national pollutant discharge elimination system established in 40 C.F.R. Part 122. The rules to implement phase II of the storm water program of the national pollutant discharge elimination system shall not be inconsistent with, more stringent than, or broader in scope than the rules or regulations adopted by the environmental protection agency under 40 C.F.R. Part 122. The rules adopted under this section shall not apply inside the limits of municipal corporations, to lands being used in a strip mine operation as defined in section 1513.01 of the Revised Code, or to land being used in a surface mine operation as defined in section 1514.01 of the Revised Code.

The rules adopted under this section may require persons to file plans governing erosion control, sediment control, and water management before clearing, grading, excavating, filling, or otherwise wholly or partially disturbing one or more contiguous acres of land owned by one person or operated as one development unit for the construction of nonfarm buildings, structures, utilities, recreational areas, or other similar nonfarm uses. If the rules require plans to be filed, the rules shall do all of the following:

(1) Designate the board itself, its employees, or another agency or official to review and approve or disapprove the plans;

(2) Establish procedures and criteria for the review and approval or disapproval of the plans;

(3) Require the designated entity to issue a permit to a person for the clearing, grading, excavating, filling, or other project for which plans are approved and to deny a permit to a person whose plans have been disapproved;

(4) Establish procedures for the issuance of the permits;

(5) Establish procedures under which a person may appeal the denial of a permit.

Areas of less than one contiguous acre shall not be exempt from compliance with other provisions of this section or rules adopted under this section. The rules adopted under this section may impose reasonable filing fees for plan review, permit processing, and field inspections.

No permit or plan shall be required for a public highway, transportation, or drainage improvement or maintenance project undertaken by a government agency or political subdivision in accordance with a statement of its standard sediment control policies that is approved by the board or the chief of the division of soil and water resources in the department of natural resources.

(B) Rules or amendments may be adopted under this section only after public hearings at not fewer than two regular sessions of the board of township trustees. The board shall cause to be published, in a newspaper of general circulation in the township, notice of the public hearings, including time, date, and place, once a week for two weeks immediately preceding the hearings, or as provided in section 7.16 of the Revised Code. The proposed rules or amendments shall be made available by the board to the public at the board office or other location indicated in the notice. The rules or amendments shall take effect on the thirty-first day following the date of their adoption.

(C) The board of township trustees may employ personnel to assist in the administration of this section and the rules adopted under it. The board also, if the action does not conflict with the rules, may delegate duties to review sediment control and water management plans to its employees, and may enter into agreements with one or more political subdivisions, other township officials, or other government agencies, in any combination, in order to obtain reviews and comments on plans governing erosion control, sediment control, and water management or to obtain other services for the administration of the rules adopted under this section.

(D) The board of township trustees or any duly authorized representative of the board may, upon identification to the owner or person in charge, enter any land upon obtaining agreement with the owner, tenant, or manager of the land in order to determine whether there is compliance with the rules adopted under this section. If the board or its duly authorized representative is unable to obtain such an agreement, the board or representative may apply for, and a judge of the court of common pleas for the county where the land is located may issue, an appropriate inspection warrant as necessary to achieve the purposes of this section.

(E)

(1) If the board of township trustees or its duly authorized representative determines that a violation of the rules adopted under this section exists, the board or representative may issue an immediate stop work order if the violator failed to obtain any federal, state, or local permit necessary for sediment and erosion control, earth movement, clearing, or cut and fill activity. In addition, if the board or representative determines such a rule violation exists, regardless of whether or not the violator has obtained the proper permits, the board or representative may authorize the issuance of a notice of violation. If, after a period of not less than thirty days has elapsed following the issuance of the notice of violation, the violation continues, the board or its duly authorized representative shall issue a second notice of violation. Except as provided in division (E)(3) of this section, if, after a period of not less than fifteen days has elapsed following the issuance of the second notice of violation, the violation continues, the board or its duly authorized representative may issue a stop work order after first obtaining the written approval of the prosecuting attorney of the county in which the township is located if, in the opinion of the prosecuting attorney, the violation is egregious.

Once a stop work order is issued, the board or its duly authorized representative shall request, in writing, the prosecuting attorney to seek an injunction or other appropriate relief in the court of common pleas to abate excessive erosion or sedimentation and secure compliance with the rules adopted under this section. If the prosecuting attorney seeks an injunction or other appropriate relief, then, in granting relief, the court of common pleas may order the construction of sediment control improvements or implementation of other control measures and may assess a civil fine of not less than one hundred or more than five hundred dollars. Each day of violation of a rule or stop work order issued under this section shall be considered a separate violation subject to a civil fine.

(2) The person to whom a stop work order is issued under this section may appeal the order to the court of common pleas of the county in which it was issued, seeking any equitable or other appropriate relief from that order.

(3) No stop work order shall be issued under this section against any public highway, transportation, or drainage improvement or maintenance project undertaken by a government agency or political subdivision in accordance with a statement of its standard sediment control policies that is approved by the board or the chief of the division of soil and water resources in the department of natural resources.

(F) No person shall violate any rule adopted or order issued under this section. Notwithstanding division (E) of this section, if the board of township trustees determines that a violation of any rule adopted or administrative order issued under this section exists, the board may request, in writing, the prosecuting attorney of the county in which the township is located, to seek an injunction or other appropriate relief in the court of common pleas to abate excessive erosion or sedimentation and secure compliance with the rules or order. In granting relief, the court of common pleas may order the construction of sediment control improvements or implementation of other control measures and may assess a civil fine of not less than one hundred or more than five hundred dollars. Each day of violation of a rule adopted or administrative order issued under this section shall be considered a separate violation subject to a civil fine.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 05-06-2005






Chapter 505 - TRUSTEES

Section 505.01 - Board of township trustees - election and term.

In each township there shall be a board of township trustees consisting of three members. Two of such trustees shall be elected at the general election in nineteen forty-nine and quadrennially thereafter, in each township, who shall hold office for a term of four years, commencing on the first day of January next after their election. The third trustee shall be elected at the general election in nineteen fifty-one and quadrennially thereafter, in each township, who shall hold office for a term of four years, commencing on the first day of January next after his election.

Effective Date: 10-01-1953



Section 505.011 - Trustee may serve as volunteer fireman or policeman.

(A) A member of a board of township trustees may be appointed as a volunteer fireman and in such capacity be considered an employee of the township, or he may be a member of a private fire company which has entered into an agreement to furnish fire protection for the township of which such member is a trustee; provided that such member shall not receive compensation for his services as a volunteer fireman.

(B) A member of a board of township trustees may be appointed as a volunteer policeman and in that capacity may be considered an employee of the township, except that the member shall not receive compensation for his services as a volunteer policeman.

Effective Date: 07-01-1993



Section 505.012 - Appointment or election of board member to district governing body.

A member of a board of township trustees may be elected or appointed to serve on the governing body of any district that is organized or created by the board of township trustees, including a district organized or created under section 505.28, 505.37, 505.371, 505.375, 505.482, 505.71, 511.18, or 6119.02 of the Revised Code.

Added by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.



Section 505.02 - Bond of township trustees.

Each township trustee, before entering upon the discharge of his duty, shall give bond to the state for the use of the township, in the sum of one thousand dollars, conditioned for the faithful performance of his duty as trustee, with at least two sureties, each of whom shall be a resident of the same township with the trustee or a corporate surety authorized to do business in this state. Such bond shall be approved by a judge of the county court or judge of a municipal court having jurisdiction in the township.

Effective Date: 07-21-1982



Section 505.03 - Additional or new bond.

Whenever the judge deems it necessary, and on application of at least twelve freeholders of the township, the judge of the county or municipal court having jurisdiction in the township who approves the bond may require additional security or the execution of a new bond. If a trustee fails, for ten days, to give additional security or execute a new bond after service of the notice in writing, the office shall be declared vacant and filled as required by section 503.24 of the Revised Code. The original bond or new bond shall be deposited with the township fiscal officer and recorded by the fiscal officer.

Effective Date: 01-10-1961; 12-20-2005



Section 505.031 - Appointment of township administrator.

(A)

(1) Except as otherwise provided in division (B) of this section, the board of township trustees may appoint a township administrator, who shall be the administrative head of the township under the direction and supervision of the board and who shall hold office at the pleasure of the board.

(2) The board of township trustees shall appoint a township administrator before the adoption of a resolution under division (A)(1) of section 504.01 of the Revised Code directing the board of elections to submit to the electors of the unincorporated territory of the township the question of whether the township should adopt a limited home rule government. The administrator shall be the administrative head of the township under the direction and supervision of the board and shall hold office at the pleasure of the board.

(B) In the event that the township administrator is absent from that office by reason of illness, death, vacation, resignation, or removal, the chairperson of the board or a qualified person designated by the chairperson with the approval of the board shall act as township administrator and perform all duties of such township office, until such time as the township administrator returns to official duties or the board appoints a new township administrator to fill the vacancy.

(C) The board shall fix the salary of the township administrator and cause the same to be paid.

Effective Date: 07-21-1976; 2007 SB36 02-29-2008



Section 505.032 - Powers and duties of township administrator.

The township administrator shall, under the direction of the board of township trustees:

(A) Assist in the administration, enforcement and execution of the policies and resolutions of the board;

(B) Supervise and direct the activities of the affairs of the divisions of township government under the control or jurisdiction of the board;

(C) Attend all meetings of the board at which his attendance is required by that body;

(D) Recommend measures for adoption to the board;

(E) Prepare and submit to the board such reports as are required by that body, or as he considers advisable;

(F) Keep the board fully advised on the financial conditions of the township, preparing and submitting a budget for the next fiscal year;

(G) Perform such additional duties as the board may determine by resolution.

The board of township trustees may assign to such township administrator any office, position, or duties under its control; such office, position, and duties to be performed under the direction and supervision of the board and to be in addition to those set forth in this section.

Effective Date: 07-21-1976



Section 505.04 - Annual inventory.

The board of township trustees shall make an inventory on the second Monday of January, each year, of all the materials, machinery, tools, and other township supplies in its possession. The inventory shall be a public record and shall be made in duplicate, one copy of which shall be filed with the fiscal officer of the board and one copy with the county engineer.

Effective Date: 10-01-1953; 12-20-2005



Section 505.05 - Program recognizing outstanding employee performance.

Upon notifying the board of township trustees, any appointing authority of a township office or department may establish a program to recognize outstanding employee performance. The program may include, but is not limited to, cash awards, additional paid leave, or other additional benefits as the appointing authority considers appropriate, so long as the costs of the program do not exceed the total amount of compensation fixed by the board of township trustees for the office or department.

Effective Date: 04-16-1998



Section 505.06 - Abatement of building nuisances.

(A) As used in this section:

(1) "Immediate family" means a spouse, who resides in the same household, and children.

(2) "Nonproductive land" means nonproductive land as defined in section 5722.01 of the Revised Code that has been acquired by a township pursuant to Chapter 5722. of the Revised Code.

(3) "Building nuisance" means a building satisfying all of the following:

(a) The building is situated on a lot or parcel against which delinquent taxes, assessments, interest, or penalties remain unpaid for more than one year after the lot or parcel has been certified delinquent on the delinquent land list compiled under section 5721.011 of the Revised Code, or is situated on a lot or parcel that constitutes nonproductive land.

(b) The building is located in the unincorporated territory of a general health district.

(c) The building has been declared a nuisance by the board of health of the general health district pursuant to section 3707.01 of the Revised Code.

(B) A board of township trustees may select building nuisances within the unincorporated territory of the township for the abatement of which persons may claim a credit under this section. The board of township trustees shall maintain a list of any such building nuisances, and each entry on the list shall identify the lot or parcel and describe the building nuisance. The board shall certify a copy of the list to the county auditor. Any time the board adds a building nuisance to the list, it shall certify an updated copy of the list to the county auditor. The list shall be open to public inspection both at the offices of the township and the offices of the county auditor.

(C) A person is eligible for a tax credit under this section if that person purchases at a foreclosure sale held pursuant to proceedings under section 323.25 or Chapter 5721. of the Revised Code, at a sale of nonproductive lands under section 5722.07 of the Revised Code, or at a sale of forfeited lands under Chapter 5723. of the Revised Code a lot or parcel on the list certified to the county auditor under division (B) of this section. However, the purchaser is not eligible for a tax credit under this section if the purchaser is the owner of record of the lot or parcel immediately prior to the judgment of foreclosure or forfeiture or a member of the following class of parties connected to that owner: a member of the owner's immediate family, a person with a power of attorney appointed by the owner who subsequently transfers the parcel to the owner, a sole proprietorship consisting of the owner or a member of the owner's immediate family, or a partnership, trust, business trust, corporation, or association in which the owner or a member of the owner's immediate family owns or controls directly or indirectly more than fifty per cent.

After purchasing the lot or parcel, the person may demolish or otherwise abate the building nuisance and apply to the board of township trustees for a certificate of completion of abatement. The application shall identify the lot or parcel on which the building nuisance was abated, and shall state the date the lot or parcel was purchased at the foreclosure, forfeiture, or nonproductive land sale, the date of completion of the demolition or other abatement, and the cost of the demolition or other abatement. The cost shall be the lowest bid from among at least three bids solicited and received by the applicant. The applicant shall include with the application evidence of at least three bids solicited and received by the applicant and an affidavit stating that the purchaser of the lot or parcel at the foreclosure, forfeiture, or nonproductive land sale was not the owner of record of the property immediately prior to the judgment of foreclosure or forfeiture or a member of the class of parties connected to that owner specified in this division.

Upon receipt of the application, the board of township trustees shall cause the lot or parcel to be examined. If the board determines the building nuisance is demolished or otherwise abated to its satisfaction, it shall issue a certificate of completion of abatement to the owner of the lot or parcel. The certificate shall identify the lot or parcel on which the building nuisance was abated, and shall state the date the lot or parcel was purchased at the foreclosure, forfeiture, or nonproductive land sale, the date of completion of the demolition or other abatement, the cost of the demolition or other abatement, and the percentage of that cost for which a credit shall be granted. That percentage shall not exceed one hundred per cent of the cost of the demolition or abatement as verified and adjusted by the board of township trustees, except that the amount of the credit shall not exceed ten thousand dollars. Before issuing the certificate, the board shall verify, and may adjust, the cost of the demolition or other abatement as reported on the tax credit application. The cost for which a credit is granted shall not exceed the lowest of the bids submitted with the application. The board shall certify a copy of the certificate to the county auditor.

Before issuing a certificate of completion of abatement that will result in a tax credit in an amount that exceeds seventy-five per cent of the real property taxes due on the lot or parcel for the tax year for which the most recent tax duplicate certified to the county treasurer is compiled, not including any delinquent amounts carried forward from tax years preceding the tax year for which that duplicate is compiled, the board of township trustees shall send written notice to the board of education of the city, local, or exempted village school district in which the lot or parcel is located. The notice shall state that the board of township trustees intends to grant a tax credit against the lot or parcel, and shall include the verified and adjusted cost of the demolition or other abatement, the percentage of that cost for which the credit is proposed to be granted, and the amount of the proposed credit. Within thirty days after the notice is delivered to the board of education, the board of education shall adopt a resolution approving or disapproving the proposed credit and shall certify a copy of the resolution to the board of township trustees. The board of township trustees shall grant the credit as proposed if the board of education approves the proposal or if the board of education does not adopt a resolution approving or disapproving the proposal within the required thirty-day period. If the board of education adopts a resolution disapproving the proposed credit within the required thirty-day period, the board of township trustees shall not grant the credit.

(D) The owner of a lot or parcel for which a certificate of completion of abatement has been issued shall receive a tax credit equal to the percentage of the cost of the demolition or other abatement as stated on the certificate, except that the amount of the credit shall not exceed ten thousand dollars. The credit shall apply only to real property taxes charged against the lot or parcel, and not to special assessments, personal property taxes, or real property taxes charged against a different lot or parcel.

After receiving a copy of a certificate of completion of abatement from a board of township trustees, the county auditor shall reduce by the amount of the credit the taxes charged against the lot or parcel the next time the county auditor certifies such taxes to the tax list and duplicate of real and public utility property under section 319.30 of the Revised Code. If the amount of the credit exceeds the amount of taxes charged at that time, the excess amount shall be carried forward to future tax years until the entire amount of the credit is used. If the lot or parcel is sold, any carried-forward tax credit shall run with the land. The reduction in the taxes charged against the lot or parcel each year shall be apportioned ratably among the various taxing authorities otherwise entitled to receive those taxes.

Effective Date: 09-10-1996



Section 505.07 - Settlement of court action - zoning issue subject to referendum.

Notwithstanding any contrary provision in another section of the Revised Code, section 519.12 of the Revised Code, or any vote of the electors on a petition for zoning referendum, a township may settle any court action by a consent decree or court-approved settlement agreement which may include an agreement to rezone any property involved in the action as provided in the decree or court-approved settlement agreement without following the procedures in section 519.12 of the Revised Code and also may include township approval of a development plan for any property involved in the action as provided in the decree or court-approved settlement agreement, provided that the court makes specific findings of fact that notice has been properly made pursuant to this section and the consent decree or court-approved settlement agreement is fair and reasonable.

If the subject of the consent decree or court-approved settlement agreement involves a zoning issue subject to referendum under section 519.12 of the Revised Code, the board of township trustees shall publish notice of their intent to meet and consider and take action on the decree or court-approved settlement agreement and the date and time of the meeting in a newspaper of general circulation in the township at least fifteen days before the meeting. The board shall permit members of the public to express their objections to the consent decree or court-approved settlement agreement at the meeting. Copies of the proposed consent decree or court-approved settlement agreement shall be available to the public at the township fiscal officer's office during normal business hours.

At least ten days prior to the submission of a proposed consent decree or settlement agreement to the court for its review and consideration, the plaintiff in the action involving the consent decree or settlement agreement shall publish a notice that shall include the caption of the case, the case number, and the court in which the consent decree or settlement agreement will be filed, the intention of the parties in the action to file a consent decree or settlement agreement, and, when applicable, a description of the real property involved and the proposed change in zoning or permitted use, in a newspaper of general circulation in the township.

Effective Date: 11-05-2004; 05-06-2005; 12-20-2005



Section 505.08 - Emergency contracts.

After adopting by a unanimous vote a resolution declaring a real and present emergency in connection with the administration of township services or the execution of duties assigned by law to any officer of a township, the board of township trustees may, by resolution, enter into a contract, without bidding or advertising, for the purchase of services, materials, equipment, or supplies needed to meet the emergency if the estimated cost of the contract is less than fifty thousand dollars.

Effective Date: 07-01-1994



Section 505.09 - Duty of trustees at elections.

The board of township trustees, at any election or township meeting may cause any disorderly person to be removed from such place of election or meeting, and, if necessary, to be confined until the close of the election or meeting. Constables shall obey the orders and directions of the board for the purpose of preserving order at such election or meeting.

Effective Date: 10-01-1953



Section 505.10 - Acceptance and disposition of property.

(A) The board of township trustees may accept, on behalf of the township, the donation by bequest, devise, deed of gift, or otherwise, of any real or personal property for any township use. When the township has property, including motor vehicles, road machinery, equipment, and tools, that the board, by resolution, finds is not needed for public use, is obsolete, or is unfit for the use for which it was acquired, the board may sell and convey that property or otherwise dispose of it in accordance with this section. Except as otherwise provided in sections 505.08, 505.101, and 505.102 of the Revised Code, the sale or other disposition of unneeded, obsolete, or unfit-for-use property shall be made in accordance with one of the following:

(1) If the fair market value of property to be sold is, in the opinion of the board, in excess of two thousand five hundred dollars, the sale shall be by public auction or by sealed bid to the highest bidder. The board shall publish notice of the time, place, and manner of the sale once a week for two weeks in a newspaper published, or of general circulation, in the township, and shall post a typewritten or printed notice of the time, place, and manner of the sale in the office of the board for at least ten days prior to the sale. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper published or of general circulation in the township, provided that the first notice published in such newspaper meets all of the following requirements:

(a) It is published at least two weeks before the sale of the property.

(b) It includes a statement that the notice is posted on the board's internet web site.

(c) It includes the internet address of the board's internet web site.

(d) It includes instructions describing how the notice may be accessed on the board's internet web site.

If the board conducts the sale of the property by sealed bid, the form of the bid shall be as prescribed by the board, and each bid shall contain the name of the person submitting it. Bids received shall be opened and tabulated at the time stated in the published and posted notices. The property shall be sold to the highest bidder, except that the board may reject all bids and hold another sale, by public auction or sealed bid, in the manner prescribed by this section.

(2) If the fair market value of property to be sold is, in the opinion of the board, two thousand five hundred dollars or less, the board may do either of the following:

(a) Sell the property by private sale, without advertisement or public notification;

(b) Donate the property to an eligible nonprofit organization that is located in this state and is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3). Before donating any property under this division, the board shall adopt a resolution expressing its intent to make unneeded, obsolete, or unfit-for-use township property available to these organizations. The resolution shall include guidelines and procedures the board considers to be necessary to implement the donation program and shall indicate whether the township will conduct the donation program or the board will contract with a representative to conduct it. If a representative is known when the resolution is adopted, the resolution shall provide contact information such as the representative's name, address, and telephone number.

The resolution shall include within its procedures a requirement that any nonprofit organization desiring to obtain donated property under this division shall submit a written notice to the board or its representative. The written notice shall include evidence that the organization is a nonprofit organization that is located in this state and is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3) ; a description of the organization's primary purpose; a description of the type or types of property the organization needs; and the name, address, and telephone number of a person designated by the organization's governing board to receive donated property and to serve as its agent.

After adoption of the resolution, the board shall publish, in a newspaper of general circulation in the township, notice of its intent to donate unneeded, obsolete, or unfit-for-use township property to eligible nonprofit organizations. The notice shall include a summary of the information provided in the resolution and shall be published at least twice. A similar notice also shall be posted continually in the board's office. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation in the township, provided that the first notice published in such newspaper meets all of the following requirements:

(i) It is published at least two weeks before the donation of the property.

(ii) It includes a statement that the notice is posted on the board's internet web site.

(iii) It includes the internet address of the board's internet web site.

(iv) It includes instructions describing how the notice may be accessed on the board's internet web site.

The board or its representatives shall maintain a list of all nonprofit organizations that notify the board or its representative of their desire to obtain donated property under this division and that the board or its representative determines to be eligible, in accordance with the requirements set forth in this section and in the donation program's guidelines and procedures, to receive donated property.

The board or its representative also shall maintain a list of all township property the board finds to be unneeded, obsolete, or unfit for use and to be available for donation under this division. The list shall be posted continually in a conspicuous location in the board's office, and, if the township maintains a web site on the internet, the list shall be posted continually at that web site. An item of property on the list shall be donated to the eligible nonprofit organization that first declares to the board or its representative its desire to obtain the item unless the board previously has established, by resolution, a list of eligible nonprofit organizations that shall be given priority with respect to the item's donation. Priority may be given on the basis that the purposes of a nonprofit organization have a direct relationship to specific public purposes of programs provided or administered by the board. A resolution giving priority to certain nonprofit organizations with respect to the donation of an item of property shall specify the reasons why the organizations are given that priority.

(3) If the board finds, by resolution, that the township has motor vehicles, road machinery, equipment, or tools that are not needed or are unfit for public use, and the board wishes to sell the motor vehicles, road machinery, equipment, or tools to the person or firm from which it proposes to purchase other motor vehicles, road machinery, equipment, or tools, the board may offer to sell the motor vehicles, road machinery, equipment, or tools to that person or firm, and to have the selling price credited to the person or firm against the purchase price of other motor vehicles, road machinery, equipment, or tools.

(4) If the board advertises for bids for the sale of new motor vehicles, road machinery, equipment, or tools to the township, it may include in the same advertisement a notice of the willingness of the board to accept bids for the purchase of township-owned motor vehicles, road machinery, equipment, or tools that are obsolete or not needed for public use, and to have the amount of those bids subtracted from the selling price of the new motor vehicles, road machinery, equipment, or tools, as a means of determining the lowest responsible bidder.

(5) When a township has title to real property, the board of township trustees, by resolution, may authorize the transfer and conveyance of that property to any other political subdivision of the state upon such terms as are agreed to between the board and the legislative authority of that political subdivision.

(6) When a township has title to real property and the board of township trustees wishes to sell or otherwise transfer the property, the board, upon a unanimous vote of its members and by resolution, may authorize the transfer and conveyance of that real property to any person upon whatever terms are agreed to between the board and that person.

(7) If the board of township trustees determines that township personal property is not needed for public use, or is obsolete or unfit for the use for which it was acquired, and that the property has no value, the board may discard or salvage that property.

(B) When the board has offered property at public auction under this section and has not received an acceptable offer, the board, by resolution, may enter into a contract, without advertising or bidding, for the sale of that property. The resolution shall specify a minimum acceptable price and the minimum acceptable terms for the contract. The minimum acceptable price shall not be lower than the minimum price established for the public auction.

(C) Members of the board shall consult with the Ohio ethics commission and comply with the provisions of Chapters 102. and 2921. of the Revised Code, with respect to any sale or donation under division (A)(2) of this section to a nonprofit organization of which a township trustee, any member of the township trustee's family, or any business associate of the township trustee is a trustee, officer, board member, or employee.

(D) Notwithstanding anything to the contrary in division (A) or (B) of this section and regardless of the property's value, the board may sell personal property, including motor vehicles, road machinery, equipment, tools, or supplies, that is not needed for public use, is obsolete, or is unfit for the use for which it was acquired, by internet auction. The board shall adopt, during each calendar year, a resolution expressing its intent to sell that property by internet auction. The resolution shall include a description of how the auctions will be conducted and shall specify the number of days for bidding on the property, which shall be no less than ten days, including Saturdays, Sundays, and legal holidays. The resolution shall indicate whether the township will conduct the auction or the board will contract with a representative to conduct the auction and shall establish the general terms and conditions of sale. If a representative is known when the resolution is adopted, the resolution shall provide contact information such as the representative's name, address, and telephone number.

After adoption of the resolution, the board shall publish, in a newspaper of general circulation in the township, notice of its intent to sell unneeded, obsolete, or unfit-for-use township personal property by internet auction. The notice shall include a summary of the information provided in the resolution and shall be published at least twice. A similar notice also shall be posted continually throughout the calendar year in a conspicuous place in the board's office. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation in the township, provided that the first notice published in such newspaper meets all of the following requirements:

(1) It is published at least two weeks before the internet auction begins.

(2) It includes a statement that the notice is posted on the board's internet web site.

(3) It includes the internet address of the board's internet web site.

(4) It includes instructions describing how the notice may be accessed on the board's internet web site.

When property is to be sold by internet auction, the board or its representative may establish a minimum price that will be accepted for specific items and may establish any other terms and conditions for the particular sale, including requirements for pick-up or delivery, method of payment, and sales tax. This type of information shall be provided on the internet at the time of the auction and may be provided before that time upon request, after the terms and conditions have been determined by the board or its representative.

Effective Date: 02-12-2004; 09-23-2004; 11-05-2004; 2008 SB268 09-12-2008; 2008 HB48 09-12-2008



Section 505.101 - Contracts with state or other public agency.

The board of township trustees of any township may, by resolution, enter into a contract, without advertising or bidding, for the purchase or sale of materials, equipment, or supplies from or to any department, agency, or political subdivision of the state, for the purchase of services with a soil and water conservation district established under Chapter 1515. of the Revised Code, for the purchase of supplies, services, materials, and equipment with a regional planning commission pursuant to division (D) of section 713.23 of the Revised Code, or for the purchase of services from an educational service center under section 3313.846 of the Revised Code. The resolution shall:

(A) Set forth the maximum amount to be paid as the purchase price for the materials, equipment, supplies, or services;

(B) Describe the type of materials, equipment, supplies, or services that are to be purchased;

(C) Appropriate sufficient funds to pay the purchase price for the materials, equipment, supplies, or services, except that no such appropriation is necessary if funds have been previously appropriated for the purpose and remain unencumbered at the time the resolution is adopted.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-13-1990; 04-15-2005



Section 505.102 - Real property transactions with senior citizens' organization.

Notwithstanding section 505.10 of the Revised Code, the board of township trustees may sell, lease, or transfer any real property belonging to the township and not needed for public use to a nonprofit senior citizens' organization to be used for public purposes involving the provision of housing, health, social services, or recreational activities for the benefit of older persons, upon such terms and conditions as may be agreed upon by the board of township trustees and the organization. The nonprofit senior citizens' organization shall report annually to the board of township trustees on the nature of the activities for which the property is being used and shall provide such other information regarding the property that the board may require. Any deed conveying real property under this section may state that if the real property is used at any time for purposes other than those enumerated in this section, all right, title, and interest in the property shall revert to the township.

Effective Date: 06-13-1984



Section 505.103 - Model system of preferences for products mined or produced in Ohio and the United States and for Ohio-based contractors.

With respect to any contract for the purchase of equipment, materials, supplies, insurance, services, or a public improvement into which a township or its officers may enter, a board of township trustees by resolution, may adopt the model system of preferences for products mined or produced in Ohio and the United States and for Ohio-based contractors promulgated pursuant to division (E) of section 125.11 of the Revised Code. The resolution shall specify the class or classes of contracts to which the system of preferences apply, and once adopted, operates to modify the awarding of such contracts accordingly. While the system of preferences is in effect, no township officer or employee with the responsibility for doing so shall award a contract to which the system applies in violation of the preference system.

Effective Date: 04-19-1988



Section 505.104 - Exchange or transfer of real property without bidding.

A board of township trustees may, by resolution and without bidding or advertising, exchange and transfer any real property belonging to the township if all of the following apply in regard to the real property the township acquires in the exchange:

(A) Its current market value is equal to or greater than that of the real property the township gives up in the exchange and the county auditor so certifies prior to the transfer;

(B) It is improved to the township's specifications;

(C) It is to be used by the township for a public purpose that is the same as or similar to that for which the real property the township gives up in the exchange was used.

Effective Date: 07-26-1989



Section 505.105 - Property recovered by police department.

Stolen or other property recovered by members of an organized police department of a township, a township police district, a joint police district, or the office of a township constable shall be deposited and kept in a place designated by the head of the department, district, or office. Each article of property shall be entered in a book kept for that purpose, with the name of its owner, if ascertained, the person from whom it was taken, the place where it was found with general circumstances, the date of its receipt, and the name of the officer receiving it.

An inventory of all money or other property shall be given to the party from whom it was taken, and, if it is not claimed by some person within thirty days after arrest and seizure, it shall be delivered to the person from whom it was taken, and to no other person, either attorney, agent, factor, or clerk, except by special order of the head of the department, district, or office.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 505.106 - Neglect or refuse to deposit property in possession of a person arrested.

No officer, or other member of an organized police department of a township, a township police district, a joint police district, or the office of a township constable shall neglect or refuse to deposit property taken or found by the officer or other member in possession of a person arrested. Any conviction for a violation of this section shall vacate the office of the person so convicted.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 505.107 - Restoration of property to claimant or accused person.

If, within thirty days, the money or property recovered under section 505.105 of the Revised Code is claimed by any other person, it shall be retained by its custodian until after the discharge or conviction of the person from whom it was taken and as long as it is required as evidence in any case in court. If that claimant establishes to the satisfaction of the court that the claimant is the rightful owner, the money or property shall be restored to the claimant; otherwise, it shall be returned to the accused person, personally, and not to any attorney, agent, factor, or clerk of the accused person, except upon special order of the head of the organized police department of the township, township police district, joint police district, or office of a township constable, as the case may be, after all liens and claims in favor of the township have first been discharged and satisfied.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 505.108 - Disposition of unclaimed property.

Except as otherwise provided in this section and unless the property involved is required to be disposed of pursuant to another section of the Revised Code, property that is unclaimed for ninety days or more shall be sold by the chief of police or other head of the organized police department of the township, township police district, joint police district, or office of a township constable at public auction, after notice of the sale has been provided by publication once a week for three successive weeks in a newspaper of general circulation, or as provided in section 7.16 of the Revised Code, in the county, or counties, if appropriate, in the case of a joint police district. The proceeds of the sale shall be paid to the fiscal officer of the township and credited to the township general fund, except that, in the case of a joint police district, the proceeds of a sale shall be paid to the treasurer of the joint police district board and credited to the appropriate fund according to agreement of the participating townships and municipal corporations.

If authorized to do so by a resolution adopted by the board of township trustees or, in the case of a joint police district, the joint police district board , and if the property involved is not required to be disposed of pursuant to another section of the Revised Code, the head of the department, district, or office may contribute property that is unclaimed for ninety days or more to one or more public agencies, to one or more nonprofit organizations no part of the net income of which inures to the benefit of any private shareholder or individual and no substantial part of the activities of which consists of carrying on propaganda or otherwise attempting to influence legislation, or to one or more organizations satisfying section 501(c)(3) or (c)(19) of the Internal Revenue Code of 1986.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999; 12-20-2005



Section 505.109 - Payment of storage and selling expenses.

Upon the sale of any unclaimed property as provided in section 505.108 of the Revised Code, if any of the unclaimed property was ordered removed to a place of storage or stored, or both, by or under the direction of the head of the organized police department of the township, township police district, joint police district, or office of a township constable, any expenses or charges for the removal or storage, or both, and costs of sale, provided they are approved by the head of the department, district, or office, shall first be paid from the proceeds of the sale. Notice shall be given by certified mail, thirty days before the date of the sale, to the owner and mortgagee, or other lienholder, at their last known addresses.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 505.11 - Leases of real property or mining rights in township.

(A) Whenever the provisions of division (B) of this section do not apply, and when, in its opinion, the township would be benefited, the board of township trustees may lease township real property to any person upon terms agreed upon by the board and the lessee. Any consideration received from the lease shall be payable, as prescribed in the lease, to the township fiscal officer, who shall give a receipt for the amount received and deposit it in the township general fund.

(B) When, in its opinion, the township would be benefited, the board of township trustees may execute and deliver contracts or leases to mine iron ore, stone, coal, petroleum, gas, salt, and other minerals upon lands owned by the township, to any person complying with the terms prescribed by the board as to consideration, rights of way, and occupancy of ground for necessary purposes. All other matters of contract shall be such as the board considers most advantageous to the township. The contracts or leases shall be forfeited to the township for noncompliance with any of the terms set forth in the contracts or leases, and shall not operate as a conveyance of the fee to any part of the realty. No contract or lease for the drilling or operation of a petroleum or gas well shall be valid for a longer term than forty years from the date of the contract or lease, and no contract or lease for the mining of iron ore, stone, coal, salt, or other minerals shall be valid for a longer term than fifteen years from that date. The consideration for the contracts and leases shall be rental or royalty as is prescribed by the board, and shall be payable, as prescribed in the contract or lease, at least once a year to the township fiscal officer, who shall give a receipt for the amount and deposit it in the township general fund.

Effective Date: 09-24-1986; 12-20-2005



Section 505.12 - Solid waste facilities.

The board of township trustees may secure, maintain, and provide for solid waste facilities as defined in section 3734.01 of the Revised Code if in its opinion the facilities are necessary, and for that purpose the board may purchase, rent, lease, or otherwise acquire land suitable for those facilities. The boards of township trustees of any two or more townships or the legislative authorities of any two or more political subdivisions, or any combination thereof, may through joint action unite in the joint purchase, rental, maintenance, use, and operation of solid waste facilities and prorate the expense on any terms that may be mutually agreed upon. The selection of any site shall have the approval of the board of health of the health district in which the facility will be located.

When so required by rules adopted under division (G)(2) of section 343.01 of the Revised Code, the board of township trustees, before constructing, enlarging, or modifying a solid waste facility, shall obtain approval for the facility from the board of county commissioners of the county or board of directors of the joint solid waste management district, or board of trustees of a regional solid waste management authority if such has been formed under section 343.011 of the Revised Code, having jurisdiction for compliance with the initial or amended solid waste management plan of the district approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code.

Effective Date: 04-16-1993



Section 505.13 - Operation of scow or lighter.

The board of township trustees of a township which is composed in whole or in part of islands, accessible from the mainland only by watercraft, may purchase and operate, and may let for hire, a scow or lighter of sufficient tonnage to carry stone and other road building material, equipped with or without a proper crane or loading device, and for such purpose the board may levy a tax upon all the taxable property in the township, in such amount as it determines.

The question of levying such tax shall be submitted to the qualified electors of the township at a general election. The trustees shall certify such resolution to the board of elections not later than four p.m. of the ninetieth day before the day of the election. Twenty days' notice thereof shall be previously given by posting in at least three public places in the township. Such notice shall state specifically the amount to be raised and the purpose thereof. If a majority of all the votes cast at such election upon the proposition is in favor thereof, the tax provided for is authorized.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 505.14 - Residence for physician - tax levy - election - anticipatory notes.

The board of township trustees of a township described in section 505.13 of the Revised Code, which, for any reason, is inaccessible from the mainland at some time of the year, may construct, acquire, purchase, lease, and maintain a house as the residence of a resident physician, when, in the opinion of a majority of the members of such board, it is necessary for the maintenance of the public health and welfare.

For the maintenance, construction, acquisition, purchase, or lease of such a house the board may levy a tax upon all the taxable property in the township, in such amount as it determines.

The question of levying such a tax shall be submitted to the qualified electors of the township at a general or special election. The trustees shall certify such resolution to the board of elections not later than four p.m. of the ninetieth day before the day of the election. Twenty days' notice thereof shall be previously given by posting in at least three public places in the township. Such notice shall state specifically the amount to be raised and the purpose thereof. If a majority of all votes cast at such election upon the proposition is in favor thereof, the tax provided for is authorized.

Upon the authorization of such tax levy the board may issue notes in anticipation of such revenues, to mature in not more than two years from the date of issue, and to bear interest at not more than four per cent per annum.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 505.15 - Airports, landing fields, or other air navigation facilities.

(A) As used in this section, "airport," "landing field," and "air navigation facility" have the same meanings as in section 4561.01 of the Revised Code.

(B) The board of township trustees of a township which is composed in whole or in part of islands may acquire by purchase, gift, devise, bequest, lease, condemnation proceedings, or otherwise, real or personal property to establish, construct, enlarge, improve, equip, maintain, and operate airports, landing fields, or other air navigation facilities, and may acquire by purchase, gift, devise, lease, or condemnation proceedings rights-of-way for connections with highways and waterways. The township may provide for the making of necessary surveys, appraisals, and examinations preliminary to the acquisition or construction of any airport, landing field, or air navigation facility, and may improve and equip the facilities with necessary and appropriate structures.

(C) For the purpose of acquiring, establishing, constructing, improving, equipping, maintaining, or operating, or any combination of the foregoing, an airport, landing field, or other air navigation facility, the board of township trustees may levy a tax upon all taxable property in the township in the manner provided by section 5705.19 of the Revised Code.

Effective Date: 12-08-1988



Section 505.16 - Harbor masters.

The board of township trustees may, in a township containing a harbor or port which is outside a municipal corporation, and in which vessels are accustomed to lie for the purpose of receiving or discharging freights, if it believes the public interest so demands, appoint a suitable person to act as harbor master. The powers and duties of such person shall be prescribed by the board, and shall be such as are prescribed for harbor masters in municipal corporations in so far as they are applicable.

Such harbor master shall hold his office for one year or until his appointment is annulled by the board. He shall receive such compensation, not to exceed one hundred fifty dollars each year, as the board designates, which sum shall be paid from the township treasury on the order of the board.

Effective Date: 10-01-1953



Section 505.17 - Regulations for engine noise and vehicle parking.

(A) Except in a township or portion of a township that is within the limits of a municipal corporation, the board of township trustees may make regulations and orders as are necessary to control passenger car, motorcycle, and internal combustion engine noise, as permitted under section 4513.221 of the Revised Code, and all vehicle parking in the township. This authorization includes, among other powers, the power to regulate parking on established roadways proximate to buildings on private property as necessary to provide access to the property by public safety vehicles and equipment, if the property is used for commercial purposes, the public is permitted to use the parking area, and accommodation for more than ten motor vehicles is provided, and the power to authorize the issuance of orders limiting or prohibiting parking on any township street or highway during a snow emergency declared pursuant to a snow-emergency authorization adopted under this division. All such regulations and orders shall be subject to the limitations, restrictions, and exceptions in sections 4511.01 to 4511.76 and 4513.02 to 4513.37 of the Revised Code.

A board of township trustees may adopt a general snow-emergency authorization, which becomes effective under division (B)(1) of this section, allowing the president of the board or some other person specified in the authorization to issue an order declaring a snow emergency and limiting or prohibiting parking on any township street or highway during the snow emergency. Any such order becomes effective under division (B)(2) of this section. Each general snow-emergency authorization adopted under this division shall specify the weather conditions under which a snow emergency may be declared in that township.

(B)

(1) All regulations and orders, including any snow-emergency authorization established by the board under this section, except for an order declaring a snow emergency as provided in division (B)(2) of this section, shall be posted by the township fiscal officer in five conspicuous public places in the township for thirty days before becoming effective, and shall be published in a newspaper of general circulation in the township for three consecutive weeks or as provided in section 7.16 of the Revised Code. In addition to these requirements, no general snow-emergency authorization shall become effective until permanent signs giving notice that parking is limited or prohibited during a snow emergency are properly posted, in accordance with any applicable standards adopted by the department of transportation, along streets or highways specified in the authorization.

(2) Pursuant to the adoption of a snow-emergency authorization under this section, an order declaring a snow emergency becomes effective two hours after the president of the board or the other person specified in the general snow-emergency authorization makes an announcement of a snow emergency to the local news media. The president or other specified person shall request the local news media to announce that a snow emergency has been declared, the time the declaration will go into effect, and whether the snow emergency will remain in effect for a specified period of time or indefinitely until canceled by a subsequent announcement to the local news media by the president or other specified person.

(C) Such regulations and orders may be enforced where traffic control devices conforming to section 4511.09 of the Revised Code are prominently displayed. Parking regulations authorized by this section do not apply to any state highway unless the parking regulations are approved by the director of transportation.

(D) A board of township trustees or its designated agent may order into storage any vehicle parked in violation of a township parking regulation or order, if the violation is not one that is required to be handled pursuant to Chapter 4521. of the Revised Code. The owner or any lienholder of a vehicle ordered into storage may claim the vehicle upon presentation of proof of ownership, which may be evidenced by a certificate of title to the vehicle, and payment of all expenses, charges, and fines incurred as a result of the parking violation and removal and storage of the vehicle.

(E) Whoever violates any regulation or order adopted pursuant to this section is guilty of a minor misdemeanor, unless the township has enacted a regulation pursuant to division (A) of section 4521.02 of the Revised Code, that specifies that the violation shall not be considered a criminal offense and shall be handled pursuant to Chapter 4521. of the Revised Code. Fines levied and collected under this section shall be paid into the township general revenue fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-20-1988; 12-20-2005



Section 505.171 - Drive-in theater screens.

(A) Except in a township or portion thereof that is within the limits of a municipal corporation, the board of township trustees may adopt regulations necessary to require an owner or operator of a drive-in theater located in the township, to erect the theater screen in such a manner and location that the images projected on the screen are not clearly visible to persons driving on any road, street, or highway located within a radius of one-third mile from the theater screen.

(B) Except in a township or portion thereof that is within the limits of a municipal corporation, the board of township trustees may adopt regulations necessary to require an owner or operator of a drive-in theater located in the township to construct and maintain a fence, wall, or tangible or intangible barrier which shall, to the maximum extent practicable in view of the topography of the site and location of the screen, conceal or obscure x-rated or obscene images projected on the screen from the ordinary view of persons driving on any road, street, or highway located within a radius of one-third mile from the theater screen.

(C) The township constable or police district chief shall inspect each drive-in theater located in the township, but not within the limits of a municipal corporation; furnish the owner or operator thereof with a copy of the regulations adopted pursuant to divisions (A) and (B) of this section; and notify in writing the owner or operator if he finds there is a violation of the regulations.

(D) Whoever violates any regulation adopted pursuant to division (A) or (B) of this section is guilty of a minor misdemeanor.

Effective Date: 03-14-1979



Section 505.172 - Noise control.

(A) As used in this section, "law enforcement officer" means a sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, or municipal police officer.

(B) Except as otherwise provided in this section and section 505.17 of the Revised Code, a board of township trustees may adopt regulations and orders that are necessary to control noise within the unincorporated territory of the township that is generated at any premises to which a D permit has been issued by the division of liquor control or that is generated within any areas zoned for residential use.

(C) Any person who engages in any of the activities described in section 1.61 of the Revised Code is exempt from any regulation or order adopted under division (B) of this section if the noise is attributed to an activity described in section 1.61 of the Revised Code. Any person who engages in coal mining and reclamation operations, as defined in division (B) of section 1513.01 of the Revised Code, or surface mining, as defined in division (A) of section 1514.01 of the Revised Code, is exempt from any regulation or order adopted under division (B) of this section if the noise is attributed to coal mining and reclamation or surface mining activities. Noise resulting from the drilling, completion, operation, maintenance, or construction of any crude oil or natural gas wells or pipelines or any appurtenances to those wells or pipelines or from the distribution, transportation, gathering, or storage of crude oil or natural gas is exempt from any regulation or order adopted under division (B) of this section.

(D)

(1) Except as otherwise provided in division (C) of this section, any regulation or order adopted under division (B) of this section shall apply to any business or industry

or to any premises to which a D permit has been issued by the division of liquor control regardless of when it came into existence .

(E) Whoever violates any regulation or order adopted under division (B) of this section is guilty of a misdemeanor of the second degree. Fines levied and collected under this section shall be paid into the township general revenue fund.

(F) Any person allegedly aggrieved by another person's violation of a regulation or order adopted under division (B) of this section may seek in a civil action a declaratory judgment, an injunction, or other appropriate relief against the other person committing the act or practice that violates that regulation or order. A board of township trustees that adopts a regulation or order under division (B) of this section may seek in a civil action an injunction against any person that commits an act or practice that violates that regulation or order. The court involved in a civil action referred to in this division may award to the prevailing party reasonable attorney's fees limited to the work reasonably performed.

(G) If any law enforcement officer with jurisdiction in a township that has adopted a regulation or order under division (B) of this section has reasonable cause to believe that any premises to which a D permit has been issued by the division of liquor control has violated the regulation or order and, as a result of the violation, has caused, is causing, or is about to cause substantial and material harm, the law enforcement officer may issue an order that the premises cease and desist from the activity violating the regulation or order. The cease-and-desist order shall be served personally upon the owner, operator, manager, or other person in charge of the premises immediately after its issuance by the officer. The township thereafter may publicize or otherwise make known to all interested persons that the cease-and-desist order has been issued.

The cease-and-desist order shall specify the particular conduct that is subject to the order and shall inform the person upon whom it is served that the premises will be granted a hearing in the municipal court or county court with jurisdiction over the premises regarding the operation of the order and the possible issuance of an injunction or other appropriate relief. The premises shall comply with the cease-and-desist order immediately upon receipt of the order. Upon service of the cease-and-desist order upon the owner, operator, manager, or other person in charge of the premises, the township law director or, if the township does not have a law director, the prosecuting attorney of the county in which the township is located shall file in the municipal court or county court with jurisdiction over the premises a civil action seeking to confirm the cease-and-desist order and seeking an injunction or other appropriate relief against the premises. The owner, operator, manager, or other person in charge of the premises may file a motion in that civil action for a stay of the cease-and-desist order for good cause shown, pending the court's rendering its decision in the action. The court shall set a date for a hearing, hold the hearing, and render a decision in the action not more than ten days after the date of the cease-and-desist order, or the cease-and-desist order is terminated. Division (F) of this section applies regarding an action filed as described in this division.

(H) Nothing in this section authorizes a township to enforce any regulation or order adopted under division (B) of this section against a premises to which a D permit has been issued by the division of liquor control if that premises is not located in the unincorporated territory of that township.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1999; 09-21-2006



Section 505.173 - Storage of junk motor vehicles.

(A) Notwithstanding sections 4513.60 to 4513.65 of the Revised Code, the board of township trustees may adopt resolutions as the board considers necessary to regulate the storage of junk motor vehicles on private or public property within the unincorporated area of the township. No resolution shall restrict the operation of a scrap metal processing facility licensed under authority of sections 4737.05 to 4737.12 of the Revised Code; the operation as a motor vehicle salvage dealer, salvage motor vehicle auction, or salvage motor vehicle pool of a person licensed under Chapter 4738. of the Revised Code; or the provision of towing and recovery services conducted under sections 4513.60 to 4513.63 of the Revised Code, including the storage and disposal of junk motor vehicles removed from public or private property in accordance with those sections. Except for a case in which division (C) of this section applies, no resolution shall prevent a person from storing or keeping, or restrict a person in the method of storing or keeping, any collector's vehicle on private property with the permission of the person having the right to the possession of the property, except that a person having such permission may be required to conceal, by means of buildings, fences, vegetation, terrain, or other suitable screening, any unlicensed collector's vehicle stored in the open.

(B) In addition to other remedies provided by law, the board of township trustees may institute an action for injunction, mandamus, or abatement, or any other appropriate action or proceeding to prohibit the storage of junk motor vehicles in violation of this section.

(C) Regardless of whether it is licensed or unlicensed, a collector's vehicle is a "junk motor vehicle" for purposes of this section if the collector's vehicle meets all of the criteria contained in division (E) of this section. If a collector's vehicle meets all of the criteria contained in division (E) of this section, a board of township trustees, in accordance with division (A) of this section, may regulate the storage of that motor vehicle on private or public property in the same manner that the board may regulate the storage of any other junk motor vehicle and, in case of a violation of this section, may pursue any remedy provided by law, including any remedy provided in division (B) of this section.

(D) Whoever violates any resolution adopted under this section is guilty of a minor misdemeanor. Each day that a violation of this section continues constitutes a separate offense. Fines levied and collected under this section shall be paid into the township general revenue fund.

(E) As used in this section, "junk motor vehicle" means a motor vehicle that meets all of the following criteria:

(1) Three model years old, or older;

(2) Apparently inoperable;

(3) Extensively damaged, including, but not limited to, any of the following: missing wheels, tires, engine, or transmission.

Effective Date: 11-19-1996



Section 505.18 - Joint issue of bonds.

When a township has been divided into two or more parts, subsequent to the original issue of bonds in aid of or for purposes of public improvement, the authorities of the parts so constituted, jointly, may issue new bonds for the amount of such original issue becoming due.

Effective Date: 10-01-1953



Section 505.19 - Annual meeting of trustees of divided township.

Within thirty days after the first Monday in April in each year, the trustees of a township constituted out of the division of a township, shall meet together and jointly assess and levy on the taxable property, real and personal, within the limits of the original township, the taxes necessary to pay the interest on bonds issued under section 505.18 of the Revised Code, and to pay such sum as seems expedient to them for the redemption of the principal named in such bonds.

Effective Date: 10-01-1953



Section 505.20 - Tax for drilling oil or gas well.

In addition to the tax already authorized by law, the board of township trustees may levy a tax, not to exceed five mills on the dollar for the purpose of drilling an oil or gas well in the township, when so authorized by a majority vote of the electors of such township at a regular or special election. Such election shall be conducted the same as elections for township officers, and the tax shall be collected as other taxes.

Effective Date: 10-01-1953



Section 505.21 - Copy of Revised Code for township officers.

The board of township trustees may purchase for its use one copy of the Revised Code, and such other standard works containing all the sections of the Revised Code applicable to township officers, with forms and citations for the guidance of such officers, as are necessary, to be paid for from unappropriated funds in the township treasury when there are sufficient unappropriated funds in the treasury.

Effective Date: 09-20-1967



Section 505.22 - Volunteer fire department definitions.

As used in section 505.23 of the Revised Code:

(A) "Political subdivision" includes municipal corporation, township, and taxing district.

(B) "Insurance" means insurance coverage, including group insurance, as provided in standard casualty insurance policies.

(C) "Volunteer firemen" means all members in good standing of the volunteer fire department of such political subdivision.

(D) "Accident and death benefits" means such benefits as are provided in standard casualty insurance policies.

(E) "Line of duty" includes such duties as are prescribed by the rules and regulations of such volunteer fire department.

Effective Date: 10-01-1953



Section 505.23 - Insurance for members of volunteer department - joint fire department.

Any political subdivision which maintains and operates a volunteer fire department may provide for insurance against liability, and accident and death benefits, for the members of such fire department by the purchase of standard liability and casualty insurance, insuring such members while acting in the line of duty.

When two or more political subdivisions jointly own, control, or manage a volunteer fire department, this section shall apply, at the discretion of the legislative authority of such subdivisions.

Effective Date: 10-13-1967



Section 505.24 - Compensation of trustees.

Each township trustee is entitled to compensation as follows:

(A) Except as otherwise provided in division (B) of this section, an amount for each day of service in the business of the township, to be paid from the township treasury as follows:

(1) In townships having a budget of fifty thousand dollars or less, twenty dollars per day for not more than two hundred days;

(2) In townships having a budget of more than fifty thousand but not more than one hundred thousand dollars, twenty-four dollars per day for not more than two hundred days;

(3) In townships having a budget of more than one hundred thousand but not more than two hundred fifty thousand dollars, twenty-eight dollars and fifty cents per day for not more than two hundred days;

(4) In townships having a budget of more than two hundred fifty thousand but not more than five hundred thousand dollars, thirty-three dollars per day for not more than two hundred days;

(5) In townships having a budget of more than five hundred thousand but not more than seven hundred fifty thousand dollars, thirty-five dollars per day for not more than two hundred days;

(6) In townships having a budget of more than seven hundred fifty thousand but not more than one million five hundred thousand dollars, forty dollars per day for not more than two hundred days;

(7) In townships having a budget of more than one million five hundred thousand but not more than three million five hundred thousand dollars, forty-four dollars per day for not more than two hundred days;

(8) In townships having a budget of more than three million five hundred thousand dollars but not more than six million dollars, forty-eight dollars per day for not more than two hundred days;

(9) In townships having a budget of more than six million dollars, fifty-two dollars per day for not more than two hundred days.

(B) Beginning in calendar year 1999, the amounts paid as specified in division (A) of this section shall be replaced by the following amounts:

(1) In calendar year 1999, the amounts specified in division (A) of this section increased by three per cent;

(2) In calendar year 2000, the amounts determined under division (B)(1) of this section increased by three per cent;

(3) In calendar year 2001, the amounts determined under division (B)(2) of this section increased by three per cent;

(4) In calendar year 2002, except in townships having a budget of more than six million dollars, the amounts determined under division (B)(3) of this section increased by three per cent; in townships having a budget of more than six million but not more than ten million dollars, seventy dollars per day for not more than two hundred days; and in townships having a budget of more than ten million dollars, ninety dollars per day for not more than two hundred days;

(5) In calendar years 2003 through 2008, the amounts determined under division (B) of this section for the immediately preceding calendar year increased by the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding calendar year, rounded to the nearest one-tenth of one per cent;

(6) In calendar year 2009 and thereafter, the amount determined under division (B) of this section for calendar year 2008.

As used in division (B) of this section, "consumer price index" has the same meaning as in section 325.18 of the Revised Code.

(C) Whenever members of a board of township trustees are compensated per diem and not by annual salary, the board shall establish, by resolution, a method by which each member of the board shall periodically notify the township fiscal officer of the number of days spent in the service of the township and the kinds of services rendered on those days. The per diem compensation shall be paid from the township general fund or from other township funds in such proportions as the kinds of services performed may require. The notice shall be filed with the township fiscal officer and preserved for inspection by any persons interested.

By unanimous vote, a board of township trustees may adopt a method of compensation consisting of an annual salary to be paid in equal monthly payments. If the office of trustee is held by more than one person during any calendar year, each person holding the office shall receive payments for only those months, and any fractions of those months, during which the person holds the office. The amount of the annual salary approved by the board shall be no more than the maximum amount that could be received annually by a trustee if the trustee were paid on a per diem basis as specified in this division, and shall be paid from the township general fund or from other township funds in such proportions as the board may specify by resolution. Each trustee shall certify the percentage of time spent working on matters to be paid from the township general fund and from other township funds in such proportions as the kinds of services performed. A board of township trustees that has adopted a salary method of compensation may return to a method of compensation on a per diem basis as specified in this division by a majority vote. Any change in the method of compensation shall be effective on the first day of January of the year following the year during which the board has voted to change the method of compensation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001; 12-20-2005



Section 505.241 - Dues for township government association.

A board of township trustees may authorize its elected officers to join an association or nonprofit organization formed for the improvement of township government. Such board may appropriate from its general fund an amount sufficient to pay the dues, subscription costs, or membership charges of such association or nonprofit organization.

Effective Date: 04-16-1993



Section 505.25 - Additional compensation for certain trustees.

The board of township trustees of a township such as that described in section 505.13 of the Revised Code, which, for any reason, is inaccessible from the mainland at some time of the year, shall be entitled to additional compensation, not to exceed ten dollars for each trip, for reasonable expenses incurred in attending necessary meetings of the board and meetings with the county officials on the mainland.

Effective Date: 10-01-1953



Section 505.26 - Additional powers of trustees.

The board of township trustees may purchase, appropriate, construct, enlarge, improve, rebuild, repair, furnish, and equip a township hall, a township park, public library buildings, and bridges and viaducts over streets, streams, railroads, or other places where an overhead roadway or footway is necessary, and such board may acquire sites by lease or otherwise for any of such improvements, including lands and buildings for recreational purposes.

The board of township trustees, not for purposes of recreation, but for the purposes of protecting and preserving the natural, scenic, open, or wooded condition of land, water, or wetlands against modification or encroachment resulting from occupation, development, or other use, may acquire, other than by appropriation, an ownership interest in land, water, or wetlands, and may restore and maintain land, water, or wetlands in which it has such an interest.

If sufficient space for township offices is not available, the board of township trustees may purchase, lease, or construct, and furnish, equip, and maintain office space. When such offices are to be provided by construction, a site upon which to erect such offices may be acquired by purchase, lease for twenty-five years or longer, or otherwise. The cost of providing such office space shall be paid out of funds in the township treasury. If sufficient funds are not available the board shall proceed as provided in sections 511.01 to 511.04 of the Revised Code.

Effective Date: 06-28-1990



Section 505.261 - Establishing township park.

A board of township trustees may acquire suitable lands and materials, including landscape planting and other site improvement materials and playground, athletic, and recreational equipment and apparatus, to establish a township park pursuant to section 505.26 of the Revised Code and for those purposes may issue, subject to Chapter 133. of the Revised Code, securities and other public obligations as defined in division (GG) of section 133.01 of the Revised Code.

If lands are purchased, the board may pay for them over a period of thirty years from the date of purchase, and may issue securities of the township covering the deferred payments pursuant to division (B)(4)(c) of section 133.20 of the Revised Code. If materials, including landscape planting or other site improvement materials and playground, athletic, and recreational equipment and apparatus, are purchased, the board may issue securities of the township for that purpose having a maximum maturity as specified in division (B)(7)(e) or (f) of section 133.20 of the Revised Code covering the deferred payments. The securities may bear interest not to exceed the rate determined as provided in section 9.95 of the Revised Code. The securities shall not be included in the computation of the net indebtedness of the township under section 133.09 of the Revised Code.

The resolution authorizing the issuance of the securities shall provide for amounts sufficient to pay the interest on and principal of the securities. For this purpose, the board may expend funds from the township general fund, or the board may levy a tax, not to exceed one-half of one mill, on the taxable property of the township for a period not to exceed four years. The tax shall be collected as other taxes and appropriated to pay the interest on and principal of the securities. The securities shall contain an option for prepayment. The securities shall be offered for sale on the open market or may be given to the vendor or contractor if no sale is made on the open market.

The board shall have surveys and plats made of the lands acquired for a township park and shall establish permanent monuments on the boundaries of the lands. The plats, when executed according to sections 711.01 to 711.38 of the Revised Code, shall be recorded in the office of the county recorder, and such records shall be admissible in evidence for the purpose of locating and ascertaining the true boundaries of the park. In furtherance of the use and enjoyment of the park lands controlled by it, the board may accept donations of money or other property, or may act as trustees of land, money, or other property, and use and administer them as stipulated by the donor, or as provided in the trust agreement. The terms of each donation or trust shall first be approved by the court of common pleas before acceptance by the board.

The board may receive and expend grants for park purposes from agencies and instrumentalities of the United States or of this state, and may enter into contracts or agreements with the agencies and instrumentalities, or with other townships, township park boards, municipal corporations, municipal park boards, counties, park districts, or other similar park authorities, to carry out the purposes for which the grants were furnished.

The board shall devise plans for the maintenance and improvement of the park and award all contracts for maintenance and improvement in the manner provided by the law governing township trustees in awarding contracts for public improvements. The board may appoint all necessary employees, fix their compensation, and prescribe their duties. The board may prohibit selling, giving away, or using any intoxicating liquors in the township park, and may pass bylaws and adopt rules for the government of the park and provide for their enforcement by fines and penalties.

Effective Date: 09-14-2000



Section 505.262 - Township buildings finance and construction.

(A) Notwithstanding division (D) of section 505.37 of the Revised Code or any other statute of this state, the board of township trustees of any township, by unanimous vote, may adopt a resolution allowing the township to contract for the purchase of equipment, buildings, and sites, or for the construction of buildings, for any lawful township purpose. The board may issue, by resolution adopted by unanimous vote, securities of the township to finance purchases and construction made pursuant to this division. The securities shall be signed by the board and attested by the signature of the township fiscal officer, and the maximum maturity of those securities is subject to the limitations in section 133.20 of the Revised Code. The securities shall bear interest not to exceed the rate determined as provided in section 9.95 of the Revised Code and shall not be subject to Chapter 133. of the Revised Code. The resolution authorizing the issuance of the securities shall provide for levying and collecting annually by taxation, amounts sufficient to pay the interest on and principal of the securities. The securities may contain a clause permitting prepayment at the option of the board. Securities shall be offered for sale on the open market or given to the vendor or contractor if no sale is made.

(B) No purchase or construction pursuant to division (A) of this section shall be undertaken unless the county auditor certifies that, if the purchase or construction is undertaken, the debt service charge for the purchase or construction in the first year, together with the debt service charge for that same year for any other purchase or construction already undertaken pursuant to division (A) of this section, does not exceed one-tenth of the township's total revenue from all sources. If the county auditor so certifies, in every year of the debt after the first year, the county budget commission shall include a debt charge in the township's annual tax budget submitted pursuant to sections 5705.01 to 5705.47 of the Revised Code sufficient to meet the annual debt incurred pursuant to division (A) of this section, if the debt charge is omitted from the budget.

Effective Date: 09-20-1999; 12-20-2005



Section 505.263 - Water supply improvement contracts.

The board of township trustees may enter into a contract with the board of county commissioners under which the trustees agree to pay all or any part of the cost of constructing, maintaining, repairing, or operating any water supply improvement established within the limits of the township pursuant to Chapter 6103. of the Revised Code. The contract shall be upon mutually agreed terms. For the purpose of meeting contractual obligations incurred pursuant to this section, the board of township trustees may levy taxes, subject to Chapter 5705. of the Revised Code, and issue bonds and other evidences of indebtedness, subject to Chapter 133. of the Revised Code.

Effective Date: 03-01-1990



Section 505.264 - Evaluating township buildings for energy conservation measures.

(A) As used in this section, "energy conservation measure" means an installation or modification of an installation in, or remodeling of, an existing building, to reduce energy consumption. It includes the following:

(1) Insulation of the building structure and of systems within the building;

(2) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) Automatic energy control systems;

(4) Heating, ventilating, or air conditioning system modifications or replacements;

(5) Caulking and weatherstripping;

(6) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(7) Energy recovery systems;

(8) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) Any other modification, installation, or remodeling approved by the board of township trustees as an energy conservation measure.

(B) For the purpose of evaluating township buildings for energy conservation measures, a township may contract with an architect, professional engineer, energy services company, contractor, or other person experienced in the design and implementation of energy conservation measures for a report that analyzes the buildings' energy needs and presents recommendations for building installations, modifications of existing installations, or building remodeling that would significantly reduce energy consumption in the buildings owned by that township. The report shall include estimates of all costs of the installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, and repairs, and estimates of the amounts by which energy consumption could be reduced.

(C) A township desiring to implement energy conservation measures may proceed under either of the following methods:

(1) Using a report or any part of a report prepared under division (B) of this section, advertise for bids and comply with the bidding procedures set forth in sections 307.86 to 307.92 of the Revised Code;

(2) Request proposals from at least three vendors for the implementation of energy conservation measures. Prior to sending any installer of energy conservation measures a copy of any such request, the township shall advertise its intent to request proposals for the installation of energy conservation measures in a newspaper of general circulation in the township once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The notice shall state that the township intends to request proposals for the installation of energy conservation measures; indicate the date, which shall be at least ten days after the second publication, on which the request for proposals will be mailed to installers of energy conservation measures; and state that any installer of energy conservation measures interested in receiving the request for proposal shall submit written notice to the township not later than noon of the day on which the request for proposal will be mailed.

Upon receiving the proposals, the township shall analyze them and select the proposal or proposals most likely to result in the greatest energy savings considering the cost of the project and the township's ability to pay for the improvements with current revenues or by financing the improvements. The awarding of a contract to install energy conservation measures under division (C)(2) of this section shall be conditioned upon a finding by the township that the amount of money spent on energy savings measures is not likely to exceed the amount of money the township would save in energy and operating costs over ten years or a lesser period as determined by the township or, in the case of contracts for cogeneration systems, over five years or a lesser period as determined by the township. Nothing in this section prohibits a township from rejecting all proposals or from selecting more than one proposal.

(D) A board of township trustees may enter into an installment payment contract for the purchase and installation of energy conservation measures. Any provisions of those installment payment contracts that deal with interest charges and financing terms shall not be subject to the competitive bidding procedures of section 307.86 of the Revised Code. Unless otherwise approved by a resolution of the board, an installment payment contract entered into by a board of township trustees under this section shall require the board to contract in accordance with the procedures set forth in section 307.86 of the Revised Code for the installation, modification, or remodeling of energy conservation measures pursuant to this section.

(E) The board may issue securities of the township specifying the terms of the purchase and securing the deferred payments, payable at the times provided and bearing interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code. The maximum maturity of the securities shall be as provided in division (B)(7)(g) of section 133.20 of the Revised Code. The securities may contain an option for prepayment and shall not be subject to Chapter 133. of the Revised Code. Revenues derived from local taxes or otherwise, for the purpose of conserving energy or for defraying the current operating expenses of the township, may be applied to the payment of interest and the retirement of the securities. The securities may be sold at private sale or given to the contractor under the installment payment contract authorized by division (D) of this section.

(F) Debt incurred under this section shall not be included in the calculation of the net indebtedness of a township under section 133.09 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-14-2000



Section 505.265 - Issuing securities for payment of accrued liability to police and firemen's disability and pension fund.

(A) A township may enter into an agreement with the board of trustees of the police and firemen's disability and pension fund in accordance with section 742.30 of the Revised Code. The board of township trustees may issue securities under Chapter 133. of the Revised Code, including Chapter 133. special obligation securities that pledge taxes, other than ad valorem property taxes, or other revenues for the purpose of providing some or all of the funds required to satisfy the township's obligation under the agreement.

(B) A township may enter into an agreement with one or more other townships or municipal corporations to issue on behalf of those townships or municipal corporations the securities described in division (A) of this section. The agreement may authorize the township issuing the securities to appoint one or more fiscal agents to perform any functions necessary to carry out an agreement entered into under this division.

Effective Date: 12-21-1998



Section 505.266 - Procedure for establishing or increasing concentrated animal feeding facility.

(A) As used in this section:

(1) "Concentrated animal feeding facility" and "major concentrated animal feeding facility" have the same meanings as in section 903.01 of the Revised Code.

(2) "Facility" means a proposed new or expanded major concentrated animal feeding facility.

(3) "Improvement" means the construction, modification, or both of township infrastructure.

(B) A person who proposes to do any of the following shall provide written notification as required under division (C) of this section to the board of township trustees of the township in which a facility is or is to be located:

(1) Establish a new major concentrated animal feeding facility;

(2) Increase the design capacity of an existing major concentrated animal feeding facility by ten per cent or more in excess of the design capacity set forth in the current permit for construction or modification of the facility or for installation or modification of the disposal system for manure at the facility issued under section 903.02 or division (J) of section 6111.03 of the Revised Code, as applicable;

(3) Increase the design capacity of an existing concentrated animal feeding facility by ten per cent or more in excess of the design capacity set forth in the current permit for construction or modification of the facility or for installation or modification of the disposal system for manure at the facility issued under section 903.02 or division (J) of section 6111.03 of the Revised Code, as applicable, and to a design capacity of more than ten times the number of animals specified in any of the categories in division (M) of section 903.01 of the Revised Code.

(C) The person shall notify the board in writing by certified mail of the proposed construction or expansion of the facility and include the following information:

(1) The anticipated travel routes of motor vehicles to and from the facility;

(2) The anticipated number and weights of motor vehicles traveling to and from the facility.

(D) At the request of the board, the county engineer may review the written notification and advise the board on both of the following:

(1) Improvements and maintenance of improvements that are reasonably needed in order to accommodate the impact on township infrastructure that is anticipated as a result of the facility, including increased travel or the types of vehicles on township roads;

(2) The projected costs of the improvements and maintenance.

Not later than ten days after receiving the written notification, the board may request the person to provide additional reasonable and relevant information regarding the impact of the facility on township infrastructure. The person shall provide the information not later than ten days after the request is made.

(E)

(1) Not later than thirty days after the initial written notification is received by the board, the board shall submit to the person its recommendations, if any, concerning the improvements that will be needed as a result of the facility and the cost of those improvements.

(2) Not later than fifteen days after receipt of the board's recommendations, the person shall notify the board either that the person agrees with the recommendations and will implement them or that the person is submitting reasonable alternative recommendations or modifications to the board. If the person agrees with the recommendations, they shall be considered to be the board's final recommendations.

(3) If the board receives alternative recommendations or modifications under division (E)(2) of this section, the board shall select final recommendations and submit them to the person not later than thirty days after the receipt of the alternative recommendations or modifications.

(F)

(1) The board shall prepare a written, dated statement certifying that the written notification required under this section was submitted and that final recommendations were selected regarding needed improvements and the costs of those improvements. The board shall provide the person with the original of the statement so that the person can include it with the application for a permit to install for the facility as required under division (C) (5) of section 903.02 of the Revised Code. The board shall retain a copy of the statement for its records.

(2) If the board fails to prepare a written, dated statement in accordance with division (F)(1) of this section within seventy-five days of receiving the initial written notification by certified mail from the person, the person instead shall file with the application for a permit to install for the facility a notarized affidavit declaring that the person has met the criteria established in this section and that a written, dated statement was not received by the person from the board.

(G) If the person receives a written, dated statement from the board as provided in division (F)(1) of this section, the person shall construct, modify, and maintain or finance the construction, modification, and maintenance of improvements as provided in the board's final recommendations and with the approval and oversight of the county engineer. If the person fails to do so, the board shall notify the person by certified mail that the board intends to initiate mediation with the person if the person remains out of compliance with the final recommendations.

The board shall allow sufficient time for the person to apply for and proceed to obtain, for the purpose of financing the construction, modification, or maintenance of the improvements, exemptions from taxation under sections 5709.63, 5709.632, 5709.73, and 5709.78 of the Revised Code or state or federal grants that may be available.

If the person remains out of compliance with the final recommendations, the board may initiate mediation with the person in order to resolve the differences between them. If mediation fails to resolve the differences, the board and the person first shall attempt to resolve the differences through any legal remedies before seeking redress through a court of common pleas.

(H) If the person subsequently submits an application under section 903.02 of the Revised Code for a permit to modify the facility, or if the routes of travel to or from the facility change for any reason other than road construction conducted by the township, the board or the person may request that additional information be provided in writing and shall proceed as provided in this section for the notification and recommendation proceedings.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 11-05-2003



Section 505.267 - Lease-purchase agreements.

(A) As used in this section:

(1) "Lease-purchase agreement" has the same meaning as a lease with an option to purchase.

(2) "Public obligation" has the same meaning as in section 133.01 of the Revised Code.

(B) For any purpose for which a board of township trustees, a joint police district board, a township fire district, a joint fire district, or a fire and ambulance district is authorized to acquire real or personal property, that board may enter into a lease-purchase agreement in accordance with this section to acquire the property. The board's resolution authorizing the lease-purchase agreement may provide for the issuance of certificates of participation or other evidences of fractionalized interests in the lease-purchase agreement, for the purpose of financing, or refinancing or refunding, any public obligation that financed or refinanced the acquisition of the property. Sections 9.94, 133.03, and 133.30 of the Revised Code shall apply to any such fractionalized interests.

The lease-purchase agreement shall provide for a series of terms in which no term extends beyond the end of the fiscal year of the township or district in which that term commences. In total, the terms provided for in the agreement shall be for not more than the useful life of the real or personal property that is the subject of the agreement. A property's useful life shall be determined either by the maximum number of installment payments permitted under the statute that authorizes the board to acquire the property or, if there is no such provision, by the maximum number of years to maturity provided for the issuance of bonds in division (B) of section 133.20 of the Revised Code for that property. If the useful life cannot be determined under either of those statutes, it shall be estimated as provided in division (C) of section 133.20 of the Revised Code.

The lease-purchase agreement shall provide that, at the end of the final term in the agreement, if all obligations of the township or district have been satisfied, the title to the leased property shall vest in the township or district executing the lease-purchase agreement, if that title has not vested in the township or district before or during the lease terms; except that the lease-purchase agreement may require the township or district to pay an additional lump sum payment as a condition of obtaining that title.

(C) A board of trustees that enters into a lease-purchase agreement under this section may do any of the following with the property that is the subject of the agreement:

(1) If the property is personal property, assign the board's rights to that property;

(2) Grant the lessor a security interest in the property;

(3) If the property is real property, grant leases, easements, or licenses for underlying land or facilities under the board's control for terms not exceeding five years beyond the final term of the lease-purchase agreement.

(D) The authority granted in this section is in addition to, and not in derogation of, any other financing authority provided by law.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-21-2003



Section 505.27 - Collection, transfer, and disposal of solid wastes.

(A)

(1) Boards of township trustees, either severally or jointly, may provide, maintain, and operate facilities for the collection, transfer, and disposal of solid wastes or may enter into written contracts with the proper municipal or county authorities or with independent contractors for such services for the township or for a waste disposal district as provided in section 505.28 of the Revised Code.

(2)

(a) If a board of township trustees enters into a contract with an independent contractor under division (A)(1) of this section, the contract may provide that the independent contractor is the exclusive provider of any or all of the services described in that division for the township or the waste disposal district. If the contract so provides, both of the following apply:

(i) The contract shall be entered into only by competitive bidding.

(ii) No other independent contractor or other person or entity shall provide, in the township or waste disposal district, the services agreed to in the contract during the contract period.

(b) Whoever violates division (A)(2)(a)(ii) of this section shall be fined one hundred fifty dollars for the first offense and five hundred dollars for each subsequent offense. Each collection, transfer, or disposal made in violation of that division constitutes a separate offense. Fines collected under that division shall be paid into the waste collection fund established under division (A) of section 505.31 of the Revised Code.

(B) When so required by rules adopted under division (G)(2) of section 343.01 of the Revised Code, a board of township trustees, before constructing, enlarging, or modifying a solid waste facility as defined in section 3734.01 of the Revised Code, shall obtain approval for the facility from the board of county commissioners of the county or board of directors of the joint solid waste management district, or board of trustees of a regional solid waste management authority if such has been formed under section 343.011 of the Revised Code, having jurisdiction for compliance with the initial or amended solid waste management plan of the district approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code.

Effective Date: 11-09-1994



Section 505.28 - Creation of waste disposal district.

The board of township trustees may create a waste disposal district under sections 505.27 to 505.33 of the Revised Code, by a unanimous vote of the board and give notice thereof by a publication in a newspaper of general circulation in the township. If, within thirty days after such publication, a protest petition is filed with the board, signed by at least fifty per cent of the electors residing in the district, the act of the board in creating such district shall be void. If a petition is filed with the board asking for the creation of such a district in the township, accompanied by a map clearly showing the boundaries of such district, and signed by at least sixty-five per cent of the electors residing therein, with addresses of such signers, the board shall, within sixty days, create such a district.

Each district shall be given a name, and the entire cost of any necessary equipment and labor shall be apportioned against each district by the respective boards.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-10-1991



Section 505.29 - Tax levy for waste and leaf disposal service - service charge.

The board of township trustees may levy, in any year, a sufficient tax within the ten-mill limitation upon all taxable property in a waste disposal district to provide and maintain waste disposal service and to provide for the collection and disposal of tree leaves.

In the alternative, the board of township trustees of any township that has provided or contracted for the collection or disposal of garbage or refuse on behalf of the township or any district may establish, by resolution, equitable charges of rents to be paid to the township for the use and benefit of that service by every person, firm, or corporation whose premises are so served. The charges shall constitute a lien upon the property served and, if not paid when due, shall be collected in the same manner as other township taxes.

Effective Date: 11-02-1999



Section 505.30 - Liability for damages.

The township or its officers shall not be liable for damages, from any cause in performing waste disposal service. Private parties or firms entering a contract to perform said service shall carry public liability and property damage insurance, in an amount acceptable to the board of township trustees, and shall present proper evidence of such insurance to the board.

Effective Date: 10-01-1953



Section 505.31 - Collection of service charges - waste collection fund - use of fund.

(A) Except as otherwise provided in division (B) of this section, the township fiscal officer shall collect the service charges for waste disposal service and administer them under rules established by the board of township trustees. All of those service charges shall be kept in a separate fund designated as the waste collection fund and shall be appropriated and administered by the board. The fund shall be used for payment of the costs of the management, maintenance, and operation of the garbage and refuse collection and disposal system in the township or several waste disposal districts. The board also may use the fund for payment of the costs incurred by the township in relation to the collection and disposal of tree leaves.

Service charges for waste disposal service collected from one district cannot be used for any other district. If a district is abandoned or discontinued, any balance remaining in the fund for that district shall be paid into the general fund of the township.

(B) When a board of township trustees contracts with an independent contractor for the collection, transfer, and disposal of solid wastes under section 505.27 of the Revised Code, the contract may provide for the independent contractor to collect and keep the service charges for the waste disposal services the contractor provides.

Effective Date: 11-02-1999; 12-20-2005



Section 505.32 - Compensation of fiscal officer - bond.

For the services arising in each fiscal year under sections 505.27 to 505.33 of the Revised Code, the township fiscal officer shall be allowed the compensation fixed by the board of township trustees. The compensation shall be paid semiannually, and shall be charged back, and prorated against each waste disposal district as part of its operating costs. Any increase required by the board in the bond of the fiscal officer, and the costs of any necessary supplies, shall be prorated and charged back to each district.

Effective Date: 10-01-1953; 12-20-2005



Section 505.33 - Delinquent list certified to county auditor - collection.

Annually, before the first day of October, the township fiscal officer shall certify to the county auditor the names of the property owners and a description of their lands that are delinquent as to waste disposal service charges. The auditor then shall place the charges on the tax duplicate for the ensuing December installment of taxes, for collection.

Effective Date: 10-01-1953; 12-20-2005



Section 505.34 - Compounding or release of claims due from banks.

The board of township trustees may compound or release, in whole or in part, a debt, obligation, judgment, or claim due the township, from a bank in process of liquidation or operating under a conservatorship, or due the board, except where any member of such board is personally interested as a stockholder of the bank. The board shall enter upon its records a statement of the facts and the reasons for such compounding or release.

Effective Date: 10-01-1953



Section 505.35 - Expenditure of funds.

All funds arising from the sale of bonds for the construction or repair of viaducts, or for the purchase or condemnation of land for that purpose, shall be paid into the township treasury, and shall be paid out and expended upon the vouchers of the board of township trustees, or of the officers in the township having charge of the repair of public roads or streets.

Contracts for the improvements shall be made in the same manner as other contracts. Vouchers to pay for the contracts, or for any portion of the cost of the improvements, shall be drawn by the board or officers upon the township fiscal officer, who shall keep an accurate account of moneys so expended. The funds created by the sale of bonds for viaduct purposes shall be known as the viaduct fund.

Effective Date: 10-01-1953; 12-20-2005



Section 505.36 - Bond issue for viaduct construction or improvement.

When the voters of a township determine to issue bonds for the construction or repair of viaducts, or for the purchase or condemnation of the land necessary for such improvements, the authority to make such improvements is hereby conferred and the money arising from the sale of the bonds shall be expended in the manner provided by section 505.35 of the Revised Code.

If a municipal corporation or the board of county commissioners determines to construct or repair a viaduct over any street, steam railroad tracks, or other place, where an overhead roadway or footway is deemed necessary, under any law authorizing the construction of bridges or viaducts or the elimination of grade crossings, and such construction or repair will benefit the township, the board of township trustees may, by agreement with such municipal corporation or the board of county commissioners, pay that part of the cost and expense of such improvement, including compensations for land taken and damages, as is deemed just by the board of township trustees. The cost so assumed by the township shall be paid out of any funds in the treasury of such township provided for the construction or repair of such viaduct, into the treasury of such municipal corporation or county, to the credit of such special fund, or, the board of township trustees may issue bonds for such purpose.

Effective Date: 10-01-1953



Section 505.37 - [Effective Until 7/1/2013] Fire protection services.

(A) The board of township trustees may establish all necessary rules to guard against the occurrence of fires and to protect the property and lives of the citizens against damage and accidents, and may, with the approval of the specifications by the prosecuting attorney or, if the township has adopted limited home rule government under Chapter 504. of the Revised Code, with the approval of the specifications by the township's law director, purchase, lease, lease with an option to purchase, or otherwise provide any fire apparatus, mechanical resuscitators, or other equipment, appliances, materials, fire hydrants, and water supply for fire-fighting purposes that seems advisable to the board. The board shall provide for the care and maintenance of fire equipment, and, for these purposes, may purchase, lease, lease with an option to purchase, or construct and maintain necessary buildings, and it may establish and maintain lines of fire-alarm communications within the limits of the township. The board may employ one or more persons to maintain and operate fire-fighting equipment, or it may enter into an agreement with a volunteer fire company for the use and operation of fire-fighting equipment. The board may compensate the members of a volunteer fire company on any basis and in any amount that it considers equitable.

When the estimated cost to purchase fire apparatus, mechanical resuscitators, other equipment, appliances, materials, fire hydrants, buildings, or fire-alarm communications equipment or services exceeds fifty thousand dollars, the contract shall be let by competitive bidding. When competitive bidding is required, the board shall advertise once a week for not less than two consecutive weeks in a newspaper of general circulation within the township. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation within the township, provided that the first notice published in such newspaper meets all of the following requirements:

(1) It is published at least two weeks before the opening of bids.

(2) It includes a statement that the notice is posted on the board's internet web site.

(3) It includes the internet address of the board's internet web site.

(4) It includes instructions describing how the notice may be accessed on the board's internet web site.

The advertisement shall include the time, date, and place where the clerk of the township, or the clerk's designee, will read bids publicly. The time, date, and place of bid openings may be extended to a later date by the board of township trustees, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications not later than ninety-six hours prior to the original time and date fixed for the opening. The board may reject all the bids or accept the lowest and best bid, provided that the successful bidder meets the requirements of section 153.54 of the Revised Code when the contract is for the construction, demolition, alteration, repair, or reconstruction of an improvement.

(B) The boards of township trustees of any two or more townships, or the legislative authorities of any two or more political subdivisions, or any combination of these, may, through joint action, unite in the joint purchase, lease, lease with an option to purchase, maintenance, use, and operation of fire-fighting equipment, or for any other purpose designated in sections 505.37 to 505.42 of the Revised Code, and may prorate the expense of the joint action on any terms that are mutually agreed upon.

(C) The board of township trustees of any township may, by resolution, whenever it is expedient and necessary to guard against the occurrence of fires or to protect the property and lives of the citizens against damages resulting from their occurrence, create a fire district of any portions of the township that it considers necessary. The board may purchase, lease, lease with an option to purchase, or otherwise provide any fire apparatus, appliances, materials, fire hydrants, and water supply for fire-fighting purposes, or may contract for the fire protection for the fire district as provided in section 9.60 of the Revised Code. The fire district so created shall be given a separate name by which it shall be known.

Additional unincorporated territory of the township may be added to a fire district upon the board's adoption of a resolution authorizing the addition. A municipal corporation that is within or adjoining the township may be added to a fire district upon the board's adoption of a resolution authorizing the addition and the municipal legislative authority's adoption of a resolution or ordinance requesting the addition of the municipal corporation to the fire district.

If the township fire district imposes a tax, additional unincorporated territory of the township or a municipal corporation that is within or adjoining the township shall become part of the fire district only after all of the following have occurred:

(1) Adoption by the board of township trustees of a resolution approving the expansion of the territorial limits of the district and, if the resolution proposes to add a municipal corporation, adoption by the municipal legislative authority of a resolution or ordinance requesting the addition of the municipal corporation to the district;

(2) Adoption by the board of township trustees of a resolution recommending the extension of the tax to the additional territory;

(3) Approval of the tax by the electors of the territory proposed for addition to the district.

Each resolution of the board adopted under division (C)(2) of this section shall state the name of the fire district, a description of the territory to be added, and the rate and termination date of the tax, which shall be the rate and termination date of the tax currently in effect in the fire district.

The board of trustees shall certify each resolution adopted under division (C)(2) of this section to the board of elections in accordance with section 5705.19 of the Revised Code. The election required under division (C)(3) of this section shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.25 of the Revised Code, except that the question appearing on the ballot shall read:

"Shall the territory within ........................ (description of the proposed territory to be added) be added to ........................ (name) fire district, and a property tax at a rate of taxation not exceeding ...... (here insert tax rate) be in effect for .......... (here insert the number of years the tax is to be in effect or "a continuing period of time," as applicable)?"

If the question is approved by at least a majority of the electors voting on it, the joinder shall be effective as of the first day of July of the year following approval, and on that date, the township fire district tax shall be extended to the taxable property within the territory that has been added. If the territory that has been added is a municipal corporation and if it had adopted a tax levy for fire purposes, the levy is terminated on the effective date of the joinder.

Any municipal corporation may withdraw from a township fire district created under division (C) of this section by the adoption by the municipal legislative authority of a resolution or ordinance ordering withdrawal. On the first day of July of the year following the adoption of the resolution or ordinance of withdrawal, the municipal corporation withdrawing ceases to be a part of the district, and the power of the fire district to levy a tax upon taxable property in the withdrawing municipal corporation terminates, except that the fire district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the fire district as it was composed at the time the indebtedness was incurred.

Upon the withdrawal of any municipal corporation from a township fire district created under division (C) of this section, the county auditor shall ascertain, apportion, and order a division of the funds on hand, moneys and taxes in the process of collection except for taxes levied for the payment of indebtedness, credits, and real and personal property, either in money or in kind, on the basis of the valuation of the respective tax duplicates of the withdrawing municipal corporation and the remaining territory of the fire district.

A board of township trustees may remove unincorporated territory of the township from the fire district upon the adoption of a resolution authorizing the removal. On the first day of July of the year following the adoption of the resolution, the unincorporated township territory described in the resolution ceases to be a part of the district, and the power of the fire district to levy a tax upon taxable property in that territory terminates, except that the fire district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the fire district as it was composed at the time the indebtedness was incurred.

(D) The board of township trustees of any township, the board of fire district trustees of a fire district created under section 505.371 of the Revised Code, or the legislative authority of any municipal corporation may purchase, lease, or lease with an option to purchase the necessary fire-fighting equipment, buildings, and sites for the township, fire district, or municipal corporation and issue securities for that purpose with maximum maturities as provided in section 133.20 of the Revised Code. The board of township trustees, board of fire district trustees, or legislative authority may also construct any buildings necessary to house fire-fighting equipment and issue securities for that purpose with maximum maturities as provided in section 133.20 of the Revised Code.

The board of township trustees, board of fire district trustees, or legislative authority may issue the securities of the township, fire district, or municipal corporation, signed by the board or designated officer of the municipal corporation and attested by the signature of the township fiscal officer, fire district clerk, or municipal clerk, covering any deferred payments and payable at the times provided, which securities shall bear interest not to exceed the rate determined as provided in section 9.95 of the Revised Code, and shall not be subject to Chapter 133. of the Revised Code. The legislation authorizing the issuance of the securities shall provide for levying and collecting annually by taxation, amounts sufficient to pay the interest on and principal of the securities. The securities shall be offered for sale on the open market or given to the vendor or contractor if no sale is made.

Section 505.40 of the Revised Code does not apply to any securities issued, or any lease with an option to purchase entered into, in accordance with this division.

(E) A board of township trustees of any township or a board of fire district trustees of a fire district created under section 505.371 of the Revised Code may purchase a policy or policies of liability insurance for the officers, employees, and appointees of the fire department, fire district, or joint fire district governed by the board that includes personal injury liability coverage as to the civil liability of those officers, employees, and appointees for false arrest, detention, or imprisonment, malicious prosecution, libel, slander, defamation or other violation of the right of privacy, wrongful entry or eviction, or other invasion of the right of private occupancy, arising out of the performance of their duties.

When a board of township trustees cannot, by deed of gift or by purchase and upon terms it considers reasonable, procure land for a township fire station that is needed in order to respond in reasonable time to a fire or medical emergency, the board may appropriate land for that purpose under sections 163.01 to 163.22 of the Revised Code. If it is necessary to acquire additional adjacent land for enlarging or improving the fire station, the board may purchase, appropriate, or accept a deed of gift for the land for these purposes.

(F) As used in this division, "emergency medical service organization" has the same meaning as in section 4766.01 of the Revised Code.

A board of township trustees, by adoption of an appropriate resolution, may choose to have the Ohio medical transportation board license any emergency medical service organization it operates. If the board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board of township trustees, by adoption of an appropriate resolution, may remove its emergency medical service organization from the jurisdiction of the Ohio medical transportation board.

Effective Date: 03-09-2004; 12-20-2005; 2007 HB119 09-29-2007; 2008 SB268 09-12-2008

This section is set out twice. See also § 505.37, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 505.37 - [Effective 7/1/2013] Fire protection services.

(A) The board of township trustees may establish all necessary rules to guard against the occurrence of fires and to protect the property and lives of the citizens against damage and accidents, and may, with the approval of the specifications by the prosecuting attorney or, if the township has adopted limited home rule government under Chapter 504. of the Revised Code, with the approval of the specifications by the township's law director, purchase, lease, lease with an option to purchase, or otherwise provide any fire apparatus, mechanical resuscitators, or other equipment, appliances, materials, fire hydrants, and water supply for fire-fighting purposes that seems advisable to the board. The board shall provide for the care and maintenance of fire equipment, and, for these purposes, may purchase, lease, lease with an option to purchase, or construct and maintain necessary buildings, and it may establish and maintain lines of fire-alarm communications within the limits of the township. The board may employ one or more persons to maintain and operate fire-fighting equipment, or it may enter into an agreement with a volunteer fire company for the use and operation of fire-fighting equipment. The board may compensate the members of a volunteer fire company on any basis and in any amount that it considers equitable.

When the estimated cost to purchase fire apparatus, mechanical resuscitators, other equipment, appliances, materials, fire hydrants, buildings, or fire-alarm communications equipment or services exceeds fifty thousand dollars, the contract shall be let by competitive bidding. When competitive bidding is required, the board shall advertise once a week for not less than two consecutive weeks in a newspaper of general circulation within the township. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation within the township, provided that the first notice published in such newspaper meets all of the following requirements:

(1) It is published at least two weeks before the opening of bids.

(2) It includes a statement that the notice is posted on the board's internet web site.

(3) It includes the internet address of the board's internet web site.

(4) It includes instructions describing how the notice may be accessed on the board's internet web site.

The advertisement shall include the time, date, and place where the clerk of the township, or the clerk's designee, will read bids publicly. The time, date, and place of bid openings may be extended to a later date by the board of township trustees, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications not later than ninety-six hours prior to the original time and date fixed for the opening. The board may reject all the bids or accept the lowest and best bid, provided that the successful bidder meets the requirements of section 153.54 of the Revised Code when the contract is for the construction, demolition, alteration, repair, or reconstruction of an improvement.

(B) The boards of township trustees of any two or more townships, or the legislative authorities of any two or more political subdivisions, or any combination of these, may, through joint action, unite in the joint purchase, lease, lease with an option to purchase, maintenance, use, and operation of fire-fighting equipment, or for any other purpose designated in sections 505.37 to 505.42 of the Revised Code, and may prorate the expense of the joint action on any terms that are mutually agreed upon.

(C) The board of township trustees of any township may, by resolution, whenever it is expedient and necessary to guard against the occurrence of fires or to protect the property and lives of the citizens against damages resulting from their occurrence, create a fire district of any portions of the township that it considers necessary. The board may purchase, lease, lease with an option to purchase, or otherwise provide any fire apparatus, appliances, materials, fire hydrants, and water supply for fire-fighting purposes, or may contract for the fire protection for the fire district as provided in section 9.60 of the Revised Code. The fire district so created shall be given a separate name by which it shall be known.

Additional unincorporated territory of the township may be added to a fire district upon the board's adoption of a resolution authorizing the addition. A municipal corporation that is within or adjoining the township may be added to a fire district upon the board's adoption of a resolution authorizing the addition and the municipal legislative authority's adoption of a resolution or ordinance requesting the addition of the municipal corporation to the fire district.

If the township fire district imposes a tax, additional unincorporated territory of the township or a municipal corporation that is within or adjoining the township shall become part of the fire district only after all of the following have occurred:

(1) Adoption by the board of township trustees of a resolution approving the expansion of the territorial limits of the district and, if the resolution proposes to add a municipal corporation, adoption by the municipal legislative authority of a resolution or ordinance requesting the addition of the municipal corporation to the district;

(2) Adoption by the board of township trustees of a resolution recommending the extension of the tax to the additional territory;

(3) Approval of the tax by the electors of the territory proposed for addition to the district.

Each resolution of the board adopted under division (C)(2) of this section shall state the name of the fire district, a description of the territory to be added, and the rate and termination date of the tax, which shall be the rate and termination date of the tax currently in effect in the fire district.

The board of trustees shall certify each resolution adopted under division (C)(2) of this section to the board of elections in accordance with section 5705.19 of the Revised Code. The election required under division (C)(3) of this section shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.25 of the Revised Code, except that the question appearing on the ballot shall read:

"Shall the territory within ........................ (description of the proposed territory to be added) be added to ........................ (name) fire district, and a property tax at a rate of taxation not exceeding ...... (here insert tax rate) be in effect for .......... (here insert the number of years the tax is to be in effect or "a continuing period of time," as applicable)?"

If the question is approved by at least a majority of the electors voting on it, the joinder shall be effective as of the first day of July of the year following approval, and on that date, the township fire district tax shall be extended to the taxable property within the territory that has been added. If the territory that has been added is a municipal corporation and if it had adopted a tax levy for fire purposes, the levy is terminated on the effective date of the joinder.

Any municipal corporation may withdraw from a township fire district created under division (C) of this section by the adoption by the municipal legislative authority of a resolution or ordinance ordering withdrawal. On the first day of July of the year following the adoption of the resolution or ordinance of withdrawal, the municipal corporation withdrawing ceases to be a part of the district, and the power of the fire district to levy a tax upon taxable property in the withdrawing municipal corporation terminates, except that the fire district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the fire district as it was composed at the time the indebtedness was incurred.

Upon the withdrawal of any municipal corporation from a township fire district created under division (C) of this section, the county auditor shall ascertain, apportion, and order a division of the funds on hand, moneys and taxes in the process of collection except for taxes levied for the payment of indebtedness, credits, and real and personal property, either in money or in kind, on the basis of the valuation of the respective tax duplicates of the withdrawing municipal corporation and the remaining territory of the fire district.

A board of township trustees may remove unincorporated territory of the township from the fire district upon the adoption of a resolution authorizing the removal. On the first day of July of the year following the adoption of the resolution, the unincorporated township territory described in the resolution ceases to be a part of the district, and the power of the fire district to levy a tax upon taxable property in that territory terminates, except that the fire district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the fire district as it was composed at the time the indebtedness was incurred.

(D) The board of township trustees of any township, the board of fire district trustees of a fire district created under section 505.371 of the Revised Code, or the legislative authority of any municipal corporation may purchase, lease, or lease with an option to purchase the necessary fire-fighting equipment, buildings, and sites for the township, fire district, or municipal corporation and issue securities for that purpose with maximum maturities as provided in section 133.20 of the Revised Code. The board of township trustees, board of fire district trustees, or legislative authority may also construct any buildings necessary to house fire-fighting equipment and issue securities for that purpose with maximum maturities as provided in section 133.20 of the Revised Code.

The board of township trustees, board of fire district trustees, or legislative authority may issue the securities of the township, fire district, or municipal corporation, signed by the board or designated officer of the municipal corporation and attested by the signature of the township fiscal officer, fire district clerk, or municipal clerk, covering any deferred payments and payable at the times provided, which securities shall bear interest not to exceed the rate determined as provided in section 9.95 of the Revised Code, and shall not be subject to Chapter 133. of the Revised Code. The legislation authorizing the issuance of the securities shall provide for levying and collecting annually by taxation, amounts sufficient to pay the interest on and principal of the securities. The securities shall be offered for sale on the open market or given to the vendor or contractor if no sale is made.

Section 505.40 of the Revised Code does not apply to any securities issued, or any lease with an option to purchase entered into, in accordance with this division.

(E) A board of township trustees of any township or a board of fire district trustees of a fire district created under section 505.371 of the Revised Code may purchase a policy or policies of liability insurance for the officers, employees, and appointees of the fire department, fire district, or joint fire district governed by the board that includes personal injury liability coverage as to the civil liability of those officers, employees, and appointees for false arrest, detention, or imprisonment, malicious prosecution, libel, slander, defamation or other violation of the right of privacy, wrongful entry or eviction, or other invasion of the right of private occupancy, arising out of the performance of their duties.

When a board of township trustees cannot, by deed of gift or by purchase and upon terms it considers reasonable, procure land for a township fire station that is needed in order to respond in reasonable time to a fire or medical emergency, the board may appropriate land for that purpose under sections 163.01 to 163.22 of the Revised Code. If it is necessary to acquire additional adjacent land for enlarging or improving the fire station, the board may purchase, appropriate, or accept a deed of gift for the land for these purposes.

(F) As used in this division, "emergency medical service organization" has the same meaning as in section 4766.01 of the Revised Code.

A board of township trustees, by adoption of an appropriate resolution, may choose to have the state board of emergency medical, fire, and transportation services license any emergency medical service organization it operates. If the board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board of township trustees, by adoption of an appropriate resolution, may remove its emergency medical service organization from the jurisdiction of the state board of emergency medical, fire, and transportation services.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 12-20-2005; 2007 HB119 09-29-2007; 2008 SB268 09-12-2008

This section is set out twice. See also § 505.37, effective until 7/1/2013.



Section 505.371 - Joint fire district creation.

(A) The boards of township trustees of one or more townships and the legislative authorities of one or more municipal corporations, or the legislative authorities of two or more municipal corporations, or the boards of township trustees of two or more townships, may, by adoption of a joint resolution by a majority of the members of each board of township trustees and by a majority of the members of the legislative authority of each municipal corporation, create a joint fire district comprising the municipal corporations and all or any portions of the townships as are mutually agreed upon. A joint fire district so created shall be given a name different from the name of any participating township or municipal corporation.

(B) The governing body of the joint fire district shall be a board of fire district trustees, which shall include one representative from each board of township trustees and one representative from the legislative authority of each municipal corporation in the district. The board of fire district trustees may exercise the same powers as are granted to a board of township trustees in sections 505.37 to 505.45 of the Revised Code, including, but not limited to, the power to levy a tax upon all taxable property in the fire district as provided in section 505.39 of the Revised Code. The board of fire district trustees may be compensated at a rate not to exceed thirty dollars per meeting, not to exceed fifteen meetings per year, and may be reimbursed for all necessary expenses incurred. The board shall employ a clerk of the board of fire district trustees.

(C)

(1) The board of fire district trustees may establish reasonable charges for the use of ambulance or emergency medical services. The board may establish different charges for residents and nonresidents of the district, and may waive, at its discretion, all or part of the charge for any resident of the district. The charge for nonresidents shall be an amount not less than the authorized medicare reimbursement rate, except that if, prior to February 4, 1998, the board had different charges for residents and nonresidents and the charge for nonresidents was less than the authorized medicare reimbursement rate, the board may charge nonresidents less than the authorized medicare reimbursement rate.

(2) In the resolution creating the joint fire district, the political subdivisions that create the district may provide that any of those political subdivisions may agree to pay any charges for the use of ambulance or emergency medical services that the board of fire district trustees establishes under division (C)(1) of this section and that are incurred by the residents of the particular political subdivision. Unless the board elects pursuant to that division to waive all or part of the charges for the use of ambulance or emergency medical services that any resident of the district incurs, the residents of a particular political subdivision that has not so agreed to pay the charges for the use of ambulance or emergency medical services incurred by its residents shall pay those charges.

(3) Charges collected under division (C) of this section shall be kept in a separate fund designated as the ambulance and emergency medical services fund and shall be appropriated and administered by the board. The fund shall be used for the payment of the costs of the management, maintenance, and operation of ambulance and emergency medical services in the district.

(4) As used in division (C) of this section, "authorized medicare reimbursement rate" has the same meaning as in section 505.84 of the Revised Code.

(D) Any municipal corporation or township, or parts of them, may join an existing joint fire district by the adoption of a resolution requesting such membership and upon approval of the board of fire district trustees. Any municipal corporation or township may withdraw from a joint fire district created under this section, by the adoption of a resolution ordering withdrawal. On or after the first day of January of the year following the adoption of the resolution of withdrawal, the municipal corporation or township withdrawing ceases to be a part of such district, and the power of the district to levy a tax upon taxable property in the withdrawing township or municipal corporation terminates, except that the district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the district as it was comprised at the time the indebtedness was incurred.

Upon the withdrawal of any township or municipal corporation from a joint fire district created under this section, the county auditor shall ascertain, apportion, and order a division of the funds on hand, including funds in the ambulance and emergency medical services fund, moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, credits, and real and personal property, either in money or in kind, on the basis of the valuation of the respective tax duplicates of the withdrawing municipal corporation or township and the remaining territory of the joint fire district.

When the number of townships and municipal corporations comprising a joint fire district is reduced to one, the joint fire district ceases to exist by operation of law, and the funds, credits, and property remaining after apportionments to withdrawing municipal corporations or townships shall be assumed by the one remaining township or municipal corporation. When a joint fire district ceases to exist and an indebtedness remains unpaid, the board of county commissioners shall continue to levy and collect taxes for the payment of that indebtedness within the territory of the joint fire district as it was comprised at the time the indebtedness was incurred.

(E) Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief of a joint fire district be a resident of the fire district.

Effective Date: 01-25-2002



Section 505.372 - Bond of clerk of the board of fire district trustees.

Before entering upon the duties of his office, the clerk of the board of fire district trustees shall execute a bond, in the amount and with surety to be approved by the board of fire district trustees, payable to the state, conditioned for the faithful performance of all the official duties required of him. Such bond shall be deposited with the presiding officer of the board, and a copy thereof, certified by him, shall be filed with the county auditor.

Effective Date: 12-10-1971



Section 505.373 - Adoption of fire code.

The board of township trustees may, by resolution, adopt by incorporation by reference a standard code pertaining to fire, fire hazards, and fire prevention prepared and promulgated by the state or any department, board, or other agency of the state, or any such code prepared and promulgated by a public or private organization that publishes a model or standard code.

After the adoption of the code by the board, a notice clearly identifying the code, stating the purpose of the code, and stating that a complete copy of the code is on file with the township fiscal officer for inspection by the public and also on file in the law library of the county in which the township is located and that the fiscal officer has copies available for distribution to the public at cost, shall be posted by the fiscal officer in five conspicuous places in the township for thirty days before becoming effective. The notice required by this section shall also be published in a newspaper of general circulation in the township once a week for three consecutive weeks or as provided in section 7.16 of the Revised Code. If the adopting township amends or deletes any provision of the code, the notice shall contain a brief summary of the deletion or amendment.

If the agency that originally promulgated or published the code thereafter amends the code, any township that has adopted the code pursuant to this section may adopt the amendment or change by incorporation by reference in the same manner as provided for adoption of the original code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-20-1999; 12-20-2005



Section 505.374 - Fire code violations.

No person shall violate a provision of a standard code or regulation adopted under section 505.373 or division (C) of section 505.375 of the Revised Code. Each day of continued violation of this section shall constitute a separate offense.

Effective Date: 11-21-1995



Section 505.375 - [Effective Until 7/1/2013] Fire and ambulance district creation.

(A)

(1)

(a) The boards of township trustees of one or more townships and the legislative authorities of one or more municipal corporations, or the legislative authorities of two or more municipal corporations, or the boards of township trustees of two or more townships, may negotiate an agreement to form a fire and ambulance district for the delivery of both fire and ambulance services. The agreement shall be ratified by the adoption of a joint resolution by a majority of the members of each board of township trustees involved and a majority of the members of the legislative authority of each municipal corporation involved. The joint resolution shall specify a date on which the fire and ambulance district shall come into being.

(b) If a joint fire district created under section 505.371 of the Revised Code or a joint ambulance district created under section 505.71 of the Revised Code is dissolved to facilitate the creation of a fire and ambulance district under division (A)(1)(a) of this section, the townships and municipal corporations forming the fire and ambulance district may transfer to the fire and ambulance district any of the funds on hand, moneys and taxes in the process of collection, credits, and real and personal property apportioned to them under division (D) of section 505.371 of the Revised Code or section 505.71 of the Revised Code, as applicable, for use by the fire and ambulance district in accordance with this section.

(2)

(a) The board of trustees of a joint ambulance district created under section 505.71 of the Revised Code and the board of fire district trustees of a joint fire district created under section 505.371 of the Revised Code may negotiate to combine their two joint districts into a single fire and ambulance district for the delivery of both fire and ambulance services, if the geographic area covered by the combining joint districts is exactly the same. Both boards shall adopt a joint resolution ratifying the agreement and setting a date on which the fire and ambulance district shall come into being.

(b) On that date, the joint fire district and the joint ambulance district shall cease to exist, and the power of each to levy a tax upon taxable property shall terminate, except that any levy of a tax for the payment of indebtedness within the territory of the joint fire or joint ambulance district as it was composed at the time the indebtedness was incurred shall continue to be collected by the successor fire and ambulance district if the indebtedness remains unpaid. All funds and other property of the joint districts shall become the property of the fire and ambulance district, unless otherwise provided in the negotiated agreement. The agreement shall provide for the settlement of all debts and obligations of the joint districts.

(B)

(1) The governing body of a fire and ambulance district created under division (A)(1) or (2) of this section shall be a board of trustees of at least three but no more than nine members, appointed as provided in the agreement creating the district. Members of the board may be compensated at a rate not to exceed thirty dollars per meeting for not more than fifteen meetings per year, and may be reimbursed for all necessary expenses incurred, as provided in the agreement creating the district.

(2) The board shall employ a clerk and other employees as it considers best, including a fire chief or fire prevention officers, and shall fix their compensation. Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief of a fire and ambulance district be a resident of the district.

Before entering upon the duties of office, the clerk shall execute a bond, in the amount and with surety to be approved by the board, payable to the state, conditioned for the faithful performance of all of the clerk's official duties. The clerk shall deposit the bond with the presiding officer of the board, who shall file a copy of it, certified by the presiding officer, with the county auditor of the county containing the most territory in the district.

The board also shall provide for the appointment of a fiscal officer for the district and may enter into agreements with volunteer fire companies for the use and operation of fire-fighting equipment. Volunteer firefighters acting under such an agreement are subject to the requirements for volunteer firefighters set forth in division (A) of section 505.38 of the Revised Code.

(3) Employees of the district shall not be removed from office except as provided by sections 733.35 to 733.39 of the Revised Code, except that, to initiate removal proceedings, the board shall designate a private citizen or, if the employee is employed as a firefighter, the board may designate the fire chief, to investigate, conduct the proceedings, and prepare the necessary charges in conformity with those sections , and except that the board shall perform the functions and duties specified for the municipal legislative authority under those sections. The board may pay reasonable compensation to any private citizen hired for services rendered in the matter.

(4) No person shall be appointed as a permanent full-time paid member of the district whose duties include fire fighting, or be appointed as a volunteer firefighter, unless that person has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program. The board may send its officers and firefighters to schools of instruction designed to promote the efficiency of firefighters and, if authorized in advance, may pay their necessary expenses from the funds used for the maintenance and operation of the district.

The board may choose, by adoption of an appropriate resolution, to have the Ohio medical transportation board license any emergency medical service organization it operates. If the board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the organization. All rules adopted under the applicable sections of that chapter also apply to the organization. The board may remove, by resolution, its emergency medical service organization from the jurisdiction of the Ohio medical transportation board.

(C) The board of trustees of a fire and ambulance district created under division (A)(1) or (2) of this section may exercise the following powers:

(1) Purchase or otherwise provide any fire apparatus, mechanical resuscitators, or other fire or ambulance equipment, appliances, or materials; fire hydrants; and water supply for firefighting purposes that seems advisable to the board;

(2) Provide for the care and maintenance of equipment and, for that purpose, purchase, lease, lease with an option to purchase, or construct and maintain necessary buildings;

(3) Establish and maintain lines of fire-alarm communications within the limits of the district;

(4) Appropriate land for a fire station or medical emergency unit needed in order to respond in reasonable time to a fire or medical emergency, in accordance with Chapter 163. of the Revised Code;

(5) Purchase, appropriate, or accept a deed or gift of land to enlarge or improve a fire station or medical emergency unit;

(6) Purchase, lease, lease with an option to purchase, maintain, and use all materials, equipment, vehicles, buildings, and land necessary to perform its duties;

(7) Contract for a period not to exceed three years with one or more townships, municipal corporations, counties, joint fire districts, joint ambulance districts, governmental agencies, nonprofit corporations, or private ambulance owners located either within or outside the state, to furnish or receive ambulance services or emergency medical services within the several territories of the contracting parties, if the contract is first authorized by all boards of trustees and legislative authorities concerned;

(8) Establish reasonable charges for the use of ambulance or emergency medical services under the same conditions under which a board of fire district trustees may establish those charges under section 505.371 of the Revised Code;

(9) Establish all necessary rules to guard against the occurrence of fires and to protect property and lives against damage and accidents;

(10) Adopt a standard code pertaining to fire, fire hazards, and fire prevention prepared and promulgated by the state or by a public or private organization that publishes a model or standard code;

(11) Provide for charges for false alarms at commercial establishments in the same manner as joint fire districts are authorized to do under section 505.391 of the Revised Code;

(12) Issue bonds and other evidences of indebtedness, subject to Chapter 133. of the Revised Code, but only after approval by a vote of the electors of the district as provided by section 133.18 of the Revised Code;

(13) To provide the services and equipment it considers necessary, levy a sufficient tax, subject to Chapter 5705. of the Revised Code, on all the taxable property in the district.

(D) Any municipal corporation or township may join an existing fire and ambulance district, whether created under division (A)(1) or (2) of this section, by its legislative authority's adoption of a resolution requesting the membership and upon approval of the board of trustees of the district. Any municipal corporation or township may withdraw from a district, whether created under division (A)(1) or (2) of this section, by its legislative authority's adoption of a resolution ordering withdrawal. Upon its withdrawal, the municipal corporation or township ceases to be a part of the district, and the district's power to levy a tax on taxable property in the withdrawing township or municipal corporation terminates, except that the district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the district as it was composed at the time the indebtedness was incurred.

Upon the withdrawal of any township or municipal corporation from a district, the county auditor of the county containing the most territory in the district shall ascertain, apportion, and order a division of the funds on hand, including funds in the ambulance and emergency medical services fund, moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, credits, and real and personal property on the basis of the valuation of the respective tax duplicates of the withdrawing municipal corporation or township and the remaining territory of the district.

(E) As used in this section:

(1) "Governmental agency" includes all departments, boards, offices, commissions, agencies, colleges, universities, institutions, and other instrumentalities of this or another state.

(2) "Emergency medical service organization" has the same meaning as in section 4766.01 of the Revised Code.

Effective Date: 03-09-2004; 05-06-2005; 09-21-2006

This section is set out twice. See also § 505.375, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 505.375 - [Effective 7/1/2013] Fire and ambulance district creation.

(A)

(1)

(a) The boards of township trustees of one or more townships and the legislative authorities of one or more municipal corporations, or the legislative authorities of two or more municipal corporations, or the boards of township trustees of two or more townships, may negotiate an agreement to form a fire and ambulance district for the delivery of both fire and ambulance services. The agreement shall be ratified by the adoption of a joint resolution by a majority of the members of each board of township trustees involved and a majority of the members of the legislative authority of each municipal corporation involved. The joint resolution shall specify a date on which the fire and ambulance district shall come into being.

(b) If a joint fire district created under section 505.371 of the Revised Code or a joint ambulance district created under section 505.71 of the Revised Code is dissolved to facilitate the creation of a fire and ambulance district under division (A)(1)(a) of this section, the townships and municipal corporations forming the fire and ambulance district may transfer to the fire and ambulance district any of the funds on hand, moneys and taxes in the process of collection, credits, and real and personal property apportioned to them under division (D) of section 505.371 of the Revised Code or section 505.71 of the Revised Code, as applicable, for use by the fire and ambulance district in accordance with this section.

(2)

(a) The board of trustees of a joint ambulance district created under section 505.71 of the Revised Code and the board of fire district trustees of a joint fire district created under section 505.371 of the Revised Code may negotiate to combine their two joint districts into a single fire and ambulance district for the delivery of both fire and ambulance services, if the geographic area covered by the combining joint districts is exactly the same. Both boards shall adopt a joint resolution ratifying the agreement and setting a date on which the fire and ambulance district shall come into being.

(b) On that date, the joint fire district and the joint ambulance district shall cease to exist, and the power of each to levy a tax upon taxable property shall terminate, except that any levy of a tax for the payment of indebtedness within the territory of the joint fire or joint ambulance district as it was composed at the time the indebtedness was incurred shall continue to be collected by the successor fire and ambulance district if the indebtedness remains unpaid. All funds and other property of the joint districts shall become the property of the fire and ambulance district, unless otherwise provided in the negotiated agreement. The agreement shall provide for the settlement of all debts and obligations of the joint districts.

(B)

(1) The governing body of a fire and ambulance district created under division (A)(1) or (2) of this section shall be a board of trustees of at least three but no more than nine members, appointed as provided in the agreement creating the district. Members of the board may be compensated at a rate not to exceed thirty dollars per meeting for not more than fifteen meetings per year, and may be reimbursed for all necessary expenses incurred, as provided in the agreement creating the district.

(2) The board shall employ a clerk and other employees as it considers best, including a fire chief or fire prevention officers, and shall fix their compensation. Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief of a fire and ambulance district be a resident of the district.

Before entering upon the duties of office, the clerk shall execute a bond, in the amount and with surety to be approved by the board, payable to the state, conditioned for the faithful performance of all of the clerk's official duties. The clerk shall deposit the bond with the presiding officer of the board, who shall file a copy of it, certified by the presiding officer, with the county auditor of the county containing the most territory in the district.

The board also shall provide for the appointment of a fiscal officer for the district and may enter into agreements with volunteer fire companies for the use and operation of fire-fighting equipment. Volunteer firefighters acting under such an agreement are subject to the requirements for volunteer firefighters set forth in division (A) of section 505.38 of the Revised Code.

(3) Employees of the district shall not be removed from office except as provided by sections 733.35 to 733.39 of the Revised Code, except that, to initiate removal proceedings, the board shall designate a private citizen or, if the employee is employed as a firefighter, the board may designate the fire chief, to investigate, conduct the proceedings, and prepare the necessary charges in conformity with those sections, and except that the board shall perform the functions and duties specified for the municipal legislative authority under those sections. The board may pay reasonable compensation to any private citizen hired for services rendered in the matter.

(4) No person shall be appointed as a permanent full-time paid member of the district whose duties include fire fighting, or be appointed as a volunteer firefighter, unless that person has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program. The board may send its officers and firefighters to schools of instruction designed to promote the efficiency of firefighters and, if authorized in advance, may pay their necessary expenses from the funds used for the maintenance and operation of the district.

The board may choose, by adoption of an appropriate resolution, to have the state board of emergency medical, fire, and transportation services license any emergency medical service organization it operates. If the board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the organization. All rules adopted under the applicable sections of that chapter also apply to the organization. The board may remove, by resolution, its emergency medical service organization from the jurisdiction of the state board of emergency medical, fire, and transportation services.

(C) The board of trustees of a fire and ambulance district created under division (A)(1) or (2) of this section may exercise the following powers:

(1) Purchase or otherwise provide any fire apparatus, mechanical resuscitators, or other fire or ambulance equipment, appliances, or materials; fire hydrants; and water supply for firefighting purposes that seems advisable to the board;

(2) Provide for the care and maintenance of equipment and, for that purpose, purchase, lease, lease with an option to purchase, or construct and maintain necessary buildings;

(3) Establish and maintain lines of fire-alarm communications within the limits of the district;

(4) Appropriate land for a fire station or medical emergency unit needed in order to respond in reasonable time to a fire or medical emergency, in accordance with Chapter 163. of the Revised Code;

(5) Purchase, appropriate, or accept a deed or gift of land to enlarge or improve a fire station or medical emergency unit;

(6) Purchase, lease, lease with an option to purchase, maintain, and use all materials, equipment, vehicles, buildings, and land necessary to perform its duties;

(7) Contract for a period not to exceed three years with one or more townships, municipal corporations, counties, joint fire districts, joint ambulance districts, governmental agencies, nonprofit corporations, or private ambulance owners located either within or outside the state, to furnish or receive ambulance services or emergency medical services within the several territories of the contracting parties, if the contract is first authorized by all boards of trustees and legislative authorities concerned;

(8) Establish reasonable charges for the use of ambulance or emergency medical services under the same conditions under which a board of fire district trustees may establish those charges under section 505.371 of the Revised Code;

(9) Establish all necessary rules to guard against the occurrence of fires and to protect property and lives against damage and accidents;

(10) Adopt a standard code pertaining to fire, fire hazards, and fire prevention prepared and promulgated by the state or by a public or private organization that publishes a model or standard code;

(11) Provide for charges for false alarms at commercial establishments in the same manner as joint fire districts are authorized to do under section 505.391 of the Revised Code;

(12) Issue bonds and other evidences of indebtedness, subject to Chapter 133. of the Revised Code, but only after approval by a vote of the electors of the district as provided by section 133.18 of the Revised Code;

(13) To provide the services and equipment it considers necessary, levy a sufficient tax, subject to Chapter 5705. of the Revised Code, on all the taxable property in the district.

(D) Any municipal corporation or township may join an existing fire and ambulance district, whether created under division (A)(1) or (2) of this section, by its legislative authority's adoption of a resolution requesting the membership and upon approval of the board of trustees of the district. Any municipal corporation or township may withdraw from a district, whether created under division (A)(1) or (2) of this section, by its legislative authority's adoption of a resolution ordering withdrawal. Upon its withdrawal, the municipal corporation or township ceases to be a part of the district, and the district's power to levy a tax on taxable property in the withdrawing township or municipal corporation terminates, except that the district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the district as it was composed at the time the indebtedness was incurred.

Upon the withdrawal of any township or municipal corporation from a district, the county auditor of the county containing the most territory in the district shall ascertain, apportion, and order a division of the funds on hand, including funds in the ambulance and emergency medical services fund, moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, credits, and real and personal property on the basis of the valuation of the respective tax duplicates of the withdrawing municipal corporation or township and the remaining territory of the district.

(E) As used in this section:

(1) "Governmental agency" includes all departments, boards, offices, commissions, agencies, colleges, universities, institutions, and other instrumentalities of this or another state.

(2) "Emergency medical service organization" has the same meaning as in section 4766.01 of the Revised Code.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 05-06-2005; 09-21-2006

This section is set out twice. See also § 505.375, effective until 7/1/2013.



Section 505.376 - Bids on fire and ambulance district contracts.

When any expenditure of a fire and ambulance district, other than for the compensation of district employees, exceeds fifty thousand dollars, the contract for the expenditure shall be in writing and made with the lowest and best bidder after advertising once a week for not less than two consecutive weeks in a newspaper of general circulation within the district. The board of trustees of a fire and ambulance district may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation within the district, provided that the first notice published in such newspaper meets all of the following requirements:

(A) It is published at least two weeks before the opening of bids.

(B) It includes a statement that the notice is posted on the board's internet web site.

(C) It includes the internet address of the board's internet web site.

(D) It includes instructions describing how the notice may be accessed on the board's internet web site.

The bids shall be opened and shall be publicly read by the clerk of the district, or the clerk's designee, at the time, date, and place specified in the advertisement to bidders or the specifications. The time, date, and place of bid openings may be extended to a later date by the board of trustees of the district, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening.

Each bid on any contract shall contain the full name of every person interested in the bid. If the bid is for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, it shall meet the requirements of section 153.54 of the Revised Code. If the bid is for any other contract, it shall be accompanied by a sufficient bond or certified check, cashier's check, or money order on a solvent bank or savings and loan association that, if the bid is accepted, a contract will be entered into and the performance of it will be properly secured. If the bid for work embraces both labor and material, it shall be separately stated, with the price of the labor and the material. The board may reject any and all bids. The contract shall be between the district and the bidder, and the district shall pay the contract price in cash. When a bonus is offered for completion of a contract prior to a specified date, the board may exact a prorated penalty in like sum for each day of delay beyond the specified date. When there is reason to believe there is collusion or combination among bidders, the bids of those concerned shall be rejected.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007; 2008 SB268 09-12-2008



Section 505.38 - Appointment of firefighting personnel.

(A) In each township or fire district that has a fire department, the head of the department shall be a fire chief, appointed by the board of township trustees, except that, in a joint fire district, the fire chief shall be appointed by the board of fire district trustees. Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief be a resident of the township or fire district.

The board shall provide for the employment of firefighters as it considers best and shall fix their compensation. No person shall be appointed as a permanent full-time paid member, whose duties include fire fighting, of the fire department of any township or fire district unless that person has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program. Those appointees shall continue in office until removed from office as provided by sections 733.35 to 733.39 of the Revised Code. To initiate removal proceedings, and for that purpose, the board shall designate the fire chief or a private citizen to investigate the conduct and prepare the necessary charges in conformity with those sections.

In case of the removal of a fire chief or any member of the fire department of a township or fire district, an appeal may be had from the decision of the board to the court of common pleas of the county in which the township or fire district fire department is situated to determine the sufficiency of the cause of removal. The appeal from the findings of the board shall be taken within ten days.

No person who is appointed as a volunteer firefighter of the fire department of any township or fire district shall remain in that position unless either of the following applies:

(1) Within one year of the appointment, the person has received a certificate issued under former section 3303.07 of the Revised Code or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program.

(2) The person began serving as a permanent full-time paid firefighter with the fire department of a city or village prior to July 2, 1970, or as a volunteer firefighter with the fire department of a city, village, or other township or fire district prior to July 2, 1979, and receives a certificate issued under division (C)(3) of section 4765.55 of the Revised Code.

No person shall receive an appointment under this section, in the case of a volunteer firefighter, unless the person has, not more than sixty days prior to receiving the appointment, passed a physical examination, given by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife, showing that the person meets the physical requirements necessary to perform the duties of the position to which the person is appointed as established by the board of township trustees having jurisdiction over the appointment. The appointing authority, prior to making an appointment, shall file with the Ohio police and fire pension fund or the local volunteer fire fighters' dependents fund board a copy of the report or findings of that licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife. The professional fee for the physical examination shall be paid for by the board of township trustees.

(B) In each township not having a fire department, the board of township trustees shall appoint a fire prevention officer who shall exercise all of the duties of a fire chief except those involving the maintenance and operation of fire apparatus. The board may appoint one or more deputy fire prevention officers who shall exercise the duties assigned by the fire prevention officer.

The board may fix the compensation for the fire prevention officer and the fire prevention officer's deputies as it considers best. The board shall appoint each fire prevention officer and deputy for a one-year term. An appointee may be reappointed at the end of a term to another one-year term. Any appointee may be removed from office during a term as provided by sections 733.35 to 733.39 of the Revised Code. Section 505.45 of the Revised Code extends to those officers.

(C)

(1) Division (A) of this section does not apply to any township that has a population of ten thousand or more persons residing within the township and outside of any municipal corporation, that has its own fire department employing ten or more full-time paid employees, and that has a civil service commission established under division (B) of section 124.40 of the Revised Code. The township shall comply with the procedures for the employment, promotion, and discharge of firefighters provided by Chapter 124. of the Revised Code, except as otherwise provided in divisions (C)(2) and (3) of this section.

(2) The board of township trustees of the township may appoint the fire chief, and any person so appointed shall be in the unclassified service under section 124.11 of the Revised Code and shall serve at the pleasure of the board. Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief be a resident of the township. A person who is appointed fire chief under these conditions and who is removed by the board or resigns from the position is entitled to return to the classified service in the township fire department in the position held just prior to the appointment as fire chief.

(3) The appointing authority of an urban township, as defined in section 504.01 of the Revised Code, may appoint to a vacant position any one of the three highest scorers on the eligible list for a promotional examination.

(4) The board of township trustees shall determine the number of personnel required and establish salary schedules and conditions of employment not in conflict with Chapter 124. of the Revised Code.

(5) No person shall receive an original appointment as a permanent full-time paid member of the fire department of the township described in this division unless the person has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing the satisfactory completion of a firefighter training program.

(6) Persons employed as firefighters in the township described in this division on the date a civil service commission is appointed pursuant to division (B) of section 124.40 of the Revised Code, without being required to pass a competitive examination or a firefighter training program, shall retain their employment and any rank previously granted them by action of the board of township trustees or otherwise, but those persons are eligible for promotion only by compliance with Chapter 124. of the Revised Code.

Effective Date: 03-31-2003; 04-05-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 505.381 - Criminal records check.

(A) The fire chief of a township or fire district may request the superintendent of BCII to conduct a criminal records check with respect to any person who is under consideration for appointment or employment as a permanent, full-time paid firefighter or any person who is under consideration for appointment as a volunteer firefighter.

(B)

(1) The fire chief of the township or fire district may request that the superintendent of BCII obtain information from the federal bureau of investigation as a part of the criminal records check requested pursuant to division (A) of this section.

(2) A fire chief authorized by division (A) of this section to request a criminal records check shall provide to each person for whom the fire chief intends to request a criminal records check a copy of the form prescribed pursuant to division (C)(1) of section 109.578 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.578 of the Revised Code, obtain the completed form and impression sheet from the person, and forward the completed form and impression sheet to the superintendent of BCII at the time the criminal records check is requested.

(3) Any person subject to a criminal records check who receives a copy of the form and a copy of the impression sheet pursuant to division (B)(2) of this section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If a person fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the appointing authority shall not appoint or employ the person as a permanent, full-time paid firefighter or a volunteer firefighter.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, an appointing authority shall not appoint or employ a person as a permanent, full-time paid firefighter or a volunteer firefighter if the fire chief has requested a criminal records check pursuant to division (A) of this section and the criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the following:

(a) A felony;

(b) A violation of section 2909.03 of the Revised Code;

(c) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses described in division (C)(1)(a) or (b) of this section.

(2) Notwithstanding division (C)(1) of this section, an appointing authority may appoint or employ a person as a permanent, full-time paid firefighter or a volunteer firefighter if all of the following apply:

(a) The fire chief has requested a criminal records check pursuant to division (A) of this section.

(b) The criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the offenses described in division (C)(1) of this section.

(c) The person meets rehabilitation standards established in rules adopted under division (E) of this section.

(3) If a fire chief requests a criminal records check pursuant to division (A) of this section, an appointing authority may appoint or employ a person as a permanent, full-time paid firefighter or volunteer firefighter conditionally until the criminal records check is completed and the fire chief receives the results. If the results of the criminal records check indicate that, pursuant to division (C)(1) of this section, the person subject to the criminal records check does not qualify for appointment or employment, the fire chief shall release the person from appointment or employment.

(D) The fire chief shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.578 of the Revised Code for each criminal records check conducted in accordance with that section. The fire chief may charge the applicant who is subject to the criminal records check a fee for the costs the fire chief incurs in obtaining the criminal records check. A fee charged under this division shall not exceed the amount of fees the fire chief pays for the criminal records check. If a fee is charged under this division, the fire chief shall notify the applicant at the time of the applicant's initial application for appointment or employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for appointment or employment.

(E) The appointing authority shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall include rehabilitation standards a person who has been convicted of or pleaded guilty to an offense listed in division (C)(1) of this section must meet for the appointing authority to appoint or employ the person as a permanent, full-time paid firefighter or a volunteer firefighter.

(F) A fire chief who intends to request a criminal records check for an applicant shall inform the applicant, at the time of the person's initial application for appointment or employment, that the applicant is required to provide a set of impressions of the applicant's fingerprints and that the fire chief requires a criminal records check to be conducted and satisfactorily completed in accordance with section 109.578 of the Revised Code.

(G) As used in this section:

(1) "Appointing authority" means any person or body that has the authority to hire, appoint, or employ permanent, full-time paid firefighters and volunteer firefighters under section 505.38 of the Revised Code.

(2) "Criminal records check" has the same meaning as in section 109.578 of the Revised Code.

(3) "Superintendent of BCII" has the same meaning as in section 2151.86 of the Revised Code.

Effective Date: 04-09-2003



Section 505.39 - Tax levy for fire protection.

The board of township trustees may, in any year, levy a sufficient tax upon all taxable property in the township or in a fire district, to provide protection against fire, to provide and maintain fire apparatus and appliances, buildings and sites for apparatus and appliances, sources of water supply, materials for such water supply, lines of fire-alarm telegraph, and to pay permanent, part-time, or volunteer fire-fighting companies to operate such equipment.

Effective Date: 09-24-1963



Section 505.391 - Assessment of charge for false alarm from an automatic fire alarm system at a commercial establishment.

(A) If, after the fire department of a township, township fire district, or joint fire district, or a private fire company with which the fire department of a township, township fire district, or joint fire district contracts for fire protection, responds to a false alarm from an automatic fire alarm system at a commercial establishment or residential building, the board of township trustees gives written notice by certified mail that it may assess a charge of up to three hundred dollars for each subsequent false alarm occurring after three false alarms by that system within the same calendar year, the board of township trustees may assess that charge. This notice shall be mailed to the owner and the lessee, if any, of the building in which the system is installed. After the board gives this notice, the board need not give any additional written notices before assessing a charge for a false alarm as provided by this section.

(B) If payment of the bill assessing a charge for a false alarm is not received within thirty days, the township fiscal officer shall send a notice by certified mail to the manager and to the owner, if different, of the real estate of which the commercial establishment is a part, or to the occupant, lessee, agent, or tenant and to the owner, if different, of the real estate of which the residential building is a part, indicating that failure to pay the bill within thirty days, or to show just cause why the bill should not be paid within thirty days, will result in the assessment of a lien upon the real estate in the amount of the bill. If payment is not received or just cause for nonpayment is not shown within those thirty days, the amount of the bill shall be entered upon the tax duplicate, shall be a lien upon the real estate from the date of the entry, and shall be collected as other taxes and returned to the township treasury to be earmarked for use for fire services.

(C) As used in this section, "commercial establishment" means a building or buildings in an area used primarily for nonresidential, commercial purposes.

Effective Date: 09-17-1986; 08-17-2006



Section 505.40 - Bond issue for fire protection measures limited.

No bonds shall be issued by the board of township trustees for the purpose of providing fire apparatus and appliances, buildings or sites therefor, sources of water supply and materials therefor, or for the establishment and maintenance of lines of fire-alarm telegraph, or for the payment of permanent, part-time, or volunteer fire-fighting companies to operate such equipment, unless approved by vote of the people in a township or fire district in the manner provided by section 133.18 of the Revised Code, and in no event in an amount exceeding the greater of one hundred fifty thousand dollars or two per cent of the total value of all property in the township as listed and assessed for taxation.

Effective Date: 10-30-1989



Section 505.401 - Issuing bonds for firefighting purposes.

Pursuant to Chapter 133. of the Revised Code, the board of trustees of a fire district organized under division (C) of section 505.37 of the Revised Code may issue bonds for the purpose of acquiring fire-fighting equipment, buildings, and sites for the district or for the purpose of constructing or improving buildings to house fire-fighting equipment.

Effective Date: 03-31-2003



Section 505.41 - Members of volunteer fire companies are township employees.

Members of volunteer fire companies, or persons employed by a township on a part-time basis to operate or maintain fire-fighting equipment, or persons employed in any manner incidental to the operation or maintenance of such equipment, are township employees for the purposes of workers' compensation insurance, the same as though regularly employed as designated in section 4123.01 of the Revised Code.

Effective Date: 01-17-1977



Section 505.42 - Fire equipment fund.

The proceeds of bonds issued under section 505.40 of the Revised Code, other than any premium and accrued interest which is credited to the sinking fund, shall be placed in the township treasury to the credit of a fund to be known as "the fire equipment fund." In the case of a joint fire district created under section 505.371 of the Revised Code, such proceeds shall be placed in the treasury of the joint fire district to the credit of the joint fire district fire equipment fund. Such fund shall be paid out on the order of the board of township trustees or, in the case of a joint fire district, the board of fire district trustees. Such board may enter into contracts for the purpose set forth in sections 505.37 to 505.42 of the Revised Code, subject to sections 731.14 to 731.16 of the Revised Code except as otherwise provided in sections 505.08 and 505.101 of the Revised Code.

Effective Date: 08-23-1982



Section 505.43 - Police protection.

In order to obtain police protection, or to obtain additional police protection, any township may enter into a contract with one or more townships, municipal corporations, park districts created pursuant to section 511.18 or 1545.01 of the Revised Code, county sheriffs, joint police districts, or with a governmental entity of an adjoining state upon any terms that are agreed to by them, for services of police departments or use of police equipment, or the interchange of the service of police departments or use of police equipment within the several territories of the contracting subdivisions, if the contract is first authorized by respective boards of township trustees or other legislative bodies. The cost of the contract may be paid for from the township general fund or from funds received pursuant to the passage of a levy authorized pursuant to division (J) of section 5705.19 and section 5705.25 of the Revised Code.

Chapter 2744: of the Revised Code, insofar as it is applicable to the operation of police departments, applies to the contracting political subdivisions and police department members when the members are rendering service outside their own subdivision pursuant to the contract.

Police department members acting outside the subdivision in which they are employed may participate in any pension or indemnity fund established by their employer to the same extent as while acting within the employing subdivision, and are entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing service within the subdivision.

The contract may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-31-1997



Section 505.431 - Resolution to provide police protection to other public entity.

The police department of any township or township police district may provide police protection to any county, municipal corporation, or township of this state, to a park district created pursuant to section 511.18 or 1545.01 of the Revised Code, or to a governmental entity of an adjoining state without a contract to provide police protection, upon the approval, by resolution, of the board of township trustees of the township in which the department is located and upon authorization by an officer or employee of the police department providing the police protection who is designated by title of office or position, pursuant to the resolution of the board of township trustees, to give such authorization.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, shall apply to any township police department or township police district and to its members when such members are rendering police services pursuant to this section outside the township or township police district by which they are employed.

Police department members acting, as provided in this section, outside the township or township police district by which they are employed shall be entitled to participate in any pension or indemnity fund established by their employer to the same extent as while acting within the township or township police district by which they are employed. Those members shall be entitled to all the rights and benefits of Chapter 4123. of the Revised Code to the same extent as while performing services within the township or township police district by which they are employed.

Effective Date: 07-31-1992



Section 505.432 - Contract with port authority or Chautauqua assembly.

As used in this section, "Chautauqua assembly" has the same meaning as in section 4511.90 of the Revised Code.

Upon the approval, by resolution, of the board of township trustees of the township or township police district in which the department or office is located, the police department of any township or township police district or the office of any township police constable may contract with any port authority or Chautauqua assembly, and any port authority or Chautauqua assembly may contract with any such department or office, to have the department's members or the office's constables provide police protection to the port authority or Chautauqua assembly with which the department or office has contracted.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, applies to any township police department, township police district, or township police constable's office, and to its members or constables when they are rendering service outside their own subdivision pursuant to a contract entered into under this section.

Police department members and constables acting outside the subdivision in which they are employed may participate in any pension or indemnity fund established by their employer to the same extent as while acting within the employing subdivision, and are entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing service within the subdivision.

Effective Date: 12-05-1995



Section 505.44 - [Effective Until 7/1/2013] Contracts for ambulance service.

As used in this section:

(A) "Emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(B) "State agency" means all departments, boards, offices, commissions, agencies, colleges, universities, institutions, and other instrumentalities of this or another state.

In order to obtain the services of ambulance service organizations, to obtain additional services from ambulance service organizations in times of emergency, to obtain the services of emergency medical service organizations, or, if the township is located in a county with a population of forty thousand or less, to obtain the services of nonemergency patient transport service organizations, a township may enter into a contract with one or more state agencies, townships, municipal corporations, counties, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners, regardless of whether such state agencies, townships, municipal corporations, counties, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners are located within or outside the state, upon such terms as are agreed to by them, to furnish or receive services from ambulance or emergency medical service organizations or, if the township is located in a county with a population of forty thousand or less, to furnish or receive services from nonemergency patient transport service organizations, or may enter into a contract for the interchange of services from ambulance or emergency medical service organizations or, if the township is located in a county with a population of forty thousand or less, the interchange of services from nonemergency patient transport service organizations, within the several territories of the contracting parties, if the contract is first authorized by the respective boards of township trustees, the other legislative bodies, or the officer or body authorized to contract on behalf of the state agency. Such contracts shall not be entered into with a state agency or nonprofit corporation that receives more than half of its operating funds from governmental entities with the intention of directly competing with the operation of other ambulance, emergency medical, or nonemergency patient transport service organizations in the township unless the state agency or nonprofit corporation is awarded the contract after submitting the lowest and best bid to the board of township trustees.

The contract may provide for compensation upon such terms as the parties may agree.

Any township wishing to commence providing or wishing to enter into a contract for the first time to furnish or obtain services from nonemergency patient transport service organizations on or after March 1, 1993, including a township in which a private provider has been providing the service, shall demonstrate the need for public funding for the service to, and obtain approval from, the state board of emergency medical services or its immediate successor board prior to the establishment of a township-operated or township-funded service.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 05-06-1998

This section is set out twice. See also § 505.44, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 505.44 - [Effective 7/1/2013] Contracts for ambulance service.

As used in this section:

(A) "Emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(B) "State agency" means all departments, boards, offices, commissions, agencies, colleges, universities, institutions, and other instrumentalities of this or another state.

In order to obtain the services of ambulance service organizations, to obtain additional services from ambulance service organizations in times of emergency, to obtain the services of emergency medical service organizations, or, if the township is located in a county with a population of forty thousand or less, to obtain the services of nonemergency patient transport service organizations, a township may enter into a contract with one or more state agencies, townships, municipal corporations, counties, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners, regardless of whether such state agencies, townships, municipal corporations, counties, nonprofit corporations, joint emergency medical services districts, fire and ambulance districts, or private ambulance owners are located within or outside the state, upon such terms as are agreed to by them, to furnish or receive services from ambulance or emergency medical service organizations or, if the township is located in a county with a population of forty thousand or less, to furnish or receive services from nonemergency patient transport service organizations, or may enter into a contract for the interchange of services from ambulance or emergency medical service organizations or, if the township is located in a county with a population of forty thousand or less, the interchange of services from nonemergency patient transport service organizations, within the several territories of the contracting parties, if the contract is first authorized by the respective boards of township trustees, the other legislative bodies, or the officer or body authorized to contract on behalf of the state agency. Such contracts shall not be entered into with a state agency or nonprofit corporation that receives more than half of its operating funds from governmental entities with the intention of directly competing with the operation of other ambulance, emergency medical, or nonemergency patient transport service organizations in the township unless the state agency or nonprofit corporation is awarded the contract after submitting the lowest and best bid to the board of township trustees.

The contract may provide for compensation upon such terms as the parties may agree.

Any township wishing to commence providing or wishing to enter into a contract for the first time to furnish or obtain services from nonemergency patient transport service organizations on or after March 1, 1993, including a township in which a private provider has been providing the service, shall demonstrate the need for public funding for the service to, and obtain approval from, the state board of emergency medical, fire, and transportation services or its immediate successor board prior to the establishment of a township-operated or township-funded service.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 05-06-1998

This section is set out twice. See also § 505.44, effective until 7/1/2013.



Section 505.441 - Collection and retention of fees for service runs.

(A) As used in this section, "run" includes a call and an emergency to which a contracting party responds under a contract executed pursuant to section 505.44 of the Revised Code.

(B) A township that enters into a contract with another party for services pursuant to section 505.44 of the Revised Code may provide in the contract that the contracting party shall collect and retain any fee that the township may charge for each run involving ambulance service, emergency medical service, or nonemergency patient transport service. The contract shall require that once each month, the contracting party shall provide the township with a written report that shall include for the previous month the number of runs the contracting party made in the township, the amount that was billed for each run, and the amount received for each run from the person that was billed for that particular run. The report also shall include the total amount collected that calendar year to date and the total amount outstanding that calendar year to date.

Added by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.



Section 505.442 - [Repealed].

Effective Date: 10-06-1980



Section 505.443 - Renumbered RC 505.44.

Effective Date: 10-06-1980



Section 505.45 - Schooling of officers and firemen of fire department.

The board of township trustees may send any of the officers and firemen of its fire department to schools of instruction designed to promote the efficiency of firemen, and, if authorized in advance, may pay their necessary expenses from the funds used for the maintenance and operation of such department.

Effective Date: 10-01-1953



Section 505.46 - Township trustees may construct and maintain footbridges.

The board of township trustees may construct, rebuild, and repair footbridges across rivers and streams when necessary, to provide convenient means of access to the public schools of the township by pupils residing in the school district in which a public schoolhouse is located. If a river or stream coincides with the boundary of two townships, either of the townships may construct, rebuild, or repair a footbridge across that river or stream at its own expense and subject to section 505.47 of the Revised Code. In no case shall the cost of the construction, rebuilding, or repair of any footbridge exceed the sum of fifteen thousand dollars.

Effective Date: 05-30-2002



Section 505.47 - Payment of costs of footbridges - approval of tax levy required.

The board of township trustees may pay the cost of the construction, rebuilding, or repair of footbridges authorized by section 505.46 of the Revised Code out of any funds, unappropriated for any other purpose, in the township treasury. If there be no funds in the township treasury available for these purposes, the board may levy a tax for the purpose of procuring the necessary funds for the construction, rebuilding, or repair of the footbridges. The tax shall be levied upon all of the taxable property in the township and shall be certified, levied, and collected in the manner prescribed for other township taxes. The money so raised shall be paid over to the township fiscal officer, and the fiscal officer shall pay it out on the order of the board, certified by the fiscal officer.

The tax shall not be levied until it has been approved by a majority of the qualified voters of the township, voting at any election at which the question shall be submitted. The election shall be called at a regular meeting of the board and shall be held within thirty days from the date of the resolution of the board calling for it. Twenty days' notice of the election shall be given by the posting of notices by the fiscal officer in ten public places of the township. Provisions for holding the election shall be made by the board of elections, upon receiving notice from the fiscal officer of the date and purpose of the election.

Effective Date: 10-01-1953; 12-20-2005



Section 505.48 - Township police district.

(A) The board of township trustees of any township may, by resolution adopted by two-thirds of the members of the board, create a township police district comprised of all or a portion of the unincorporated territory of the township as the resolution may specify. If the township police district does not include all of the unincorporated territory of the township, the resolution creating the district shall contain a complete and accurate description of the territory of the district and a separate and distinct name for the district.

At any time not less than one hundred twenty days after a township police district is created and operative, the territorial limits of the district may be altered in the manner provided in division (B) of this section or, if applicable, as provided in section 505.482 of the Revised Code.

(B) Except as otherwise provided in section 505.481 of the Revised Code, the territorial limits of a township police district may be altered by a resolution adopted by a two-thirds vote of the board of township trustees. If the township police district imposes a tax, any territory proposed for addition to the district shall become part of the district only after all of the following have occurred:

(1) Adoption by two-thirds vote of the board of township trustees of a resolution approving the expansion of the territorial limits of the district;

(2) Adoption by a two-thirds vote of the board of township trustees of a resolution recommending the extension of the tax to the additional territory;

(3) Approval of the tax by the electors of the territory proposed for addition to the district.

Each resolution of the board adopted under division (B)(2) of this section shall state the name of the township police district, a description of the territory to be added, and the rate and termination date of the tax, which shall be the rate and termination date of the tax currently in effect in the district.

The board of trustees shall certify each resolution adopted under division (B)(2) of this section to the board of elections in accordance with section 5705.19 of the Revised Code. The election required under division (B)(3) of this section shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.25 of the Revised Code, except that the question appearing on the ballot shall read:

"Shall the territory within .......................... (description of the proposed territory to be added) be added to ................ (name) township police district, and a property tax at a rate of taxation not exceeding .......... (here insert tax rate) be in effect for .......... (here insert the number of years the tax is to be in effect or "a continuing period of time," as applicable)?"

If the question is approved by at least a majority of the electors voting on it, the joinder shall be effective as of the first day of January of the year following approval, and, on that date, the township police district tax shall be extended to the taxable property within the territory that has been added.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-10-1987; 11-05-2004



Section 505.481 - Unincorporated territory may be added to district - contents of ballot.

(A) If a township police district does not include all the unincorporated territory of the township, the remaining unincorporated territory of the township may be added to the district by a resolution adopted by a unanimous vote of the board of township trustees to place the issue of expansion of the district on the ballot for the electors of the entire unincorporated territory of the township. The resolution shall state whether the proposed township police district initially will hire personnel as provided in section 505.49 of the Revised Code or contract for the provision of police protection services or additional police protection services as provided in section 505.43 or 505.50 of the Revised Code.

The ballot measure shall provide for the addition into a new district of all the unincorporated territory of the township not already included in the township police district and for the levy of any tax then imposed by the district throughout the unincorporated territory of the township. The measure shall state the rate of the tax, if any, to be imposed in the district resulting from approval of the measure, which need not be the same rate of any tax imposed by the existing district, and the last year in which the tax will be levied or that it will be levied for a continuous period of time.

(B) The election on the measure shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.25 of the Revised Code, except that the question appearing on the ballot shall read substantially as follows:

"Shall the unincorporated territory within ............ (name of the township) not already included within the ........... (name of township police district) be added to the township police district to create the ........... (name of new township police district) township police district?"

The name of the proposed township police district shall be separate and distinct from the name of the existing township police district.

If a tax is imposed in the existing township police district, the question shall be modified by adding, at the end of the question, the following: ", and shall a property tax be levied in the new township police district, replacing the tax in the existing township police district, at a rate not exceeding ......... mills per dollar of taxable valuation, which amounts to ......... (rate expressed in dollars and cents per one thousand dollars in taxable valuation), for ....... (number of years the tax will be levied, or "a continuing period of time")."

If the measure is not approved by a majority of the electors voting on it, the township police district shall continue to occupy its existing territory until altered as provided in this section or section 505.48 of the Revised Code, and any existing tax imposed under section 505.51 of the Revised Code shall remain in effect in the existing district at the existing rate and for as long as provided in the resolution under the authority of which the tax is levied.

Renumbered from § 505.482 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Effective Date: 09-17-1991 )



Section 505.482 - Joint township police district board.

(A) The boards of township trustees of any two or more contiguous townships, or the boards of township trustees of one or more contiguous townships and the legislative authorities of one or more contiguous municipal corporations, whether or not within the same county, by adoption of a joint resolution by a majority favorable vote of each such board and of the members of the legislative authority of each such municipal corporation, may form themselves into a joint police district comprising all or any part of the townships or municipal corporations as are mutually agreed upon. The governing body of the joint police district shall be a joint police district board, which shall include either all of the township trustees of each township and all of the members of the legislative authority of each municipal corporation in the district, as agreed to and established in the joint resolution creating the joint police district; or an odd number of members as agreed to and established in the joint resolution, as long as the members are representatives from each board of township trustees of each township and from the legislative authority of each municipal corporation in the joint police district.

(B) The joint police district board shall organize within thirty days after the favorable vote by the last board of township trustees or the members of the legislative authority of the last municipal corporation joining itself into the joint police district board. The president of the board of township trustees of the most populous participating township or the legislative authority of the most populous participating municipal corporation shall give notice of the time and place of organization to each pending member of the joint police district board o as established in the joint resolution. Such notice shall be signed and shall be sent by certified mail to each such pending member of the board at least five days prior to the organization meeting, which meeting shall be held in one of the participating townships or municipal corporations. Two-thirds of the joint police district board members constitutes a quorum. The members of the joint police district board shall, at the organization meeting, proceed with the election of a president, a secretary, and a treasurer, and such other officers as they consider necessary and proper, and shall transact such other business as properly comes before the board.

(C) In the formation of a joint police district, such action may be taken by or on behalf of part of a township, by excluding that portion of the township lying within a municipal corporation. The joint police district board may exercise the same powers as are granted to a board of township trustees in the operation of a township police district under sections 505.49 to 505.55 of the Revised Code, including, but not limited to, the power to employ, train, and discipline personnel, to acquire equipment and buildings, to levy a tax, to issue bonds and notes, and to dissolve the district.

Renumbered and amended from § 505.481 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-17-1991



Section 505.483 - Resolution to join existing joint police district.

A township or municipal corporation, or parts thereof, may join an existing joint police district by the adoption of a resolution by the township or of an ordinance by the municipal corporation requesting participation in the district and upon approval of the existing joint police district board.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 505.484 - Performance bond.

The treasurer of the joint police district board, before entering upon the duties of that office, shall execute a bond payable to the state, in the amount and with surety to be approved by the joint police district board, conditioned for the faithful performance of all the official duties required by the treasurer. The bond shall be deposited with the president of the joint police district board, and a copy thereof, certified by the president, shall be filed with the county auditor.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 505.49 - Rules necessary for operation of township police district.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The township trustees of a township police district, by a two-thirds vote of the board, or a joint police district board, by majority vote of its members, may adopt rules necessary for the operation of the township or joint police district, including a determination of the qualifications of the chief of police, patrol officers, and others to serve as members of the district police force.

(2) Except as otherwise provided in division (E) of this section and subject to division (D) of this section, the township trustees of a township police district, by a two-thirds vote of the board or the joint police district board, by majority vote of its members, shall appoint a chief of police for the district, determine the number of patrol officers and other personnel required by the district, and establish salary schedules and other conditions of employment for the employees of the township or joint police district. The chief of police of the district shall serve at the pleasure of the township trustees or the joint police district board and shall appoint patrol officers and other personnel that the district may require, subject to division (D) of this section and to the rules and limits as to qualifications, salary ranges, and numbers of personnel established by the board of township trustees or the joint police district board. The township trustees may include in the township police district and under the direction and control of the chief of police any constable appointed pursuant to section 509.01 of the Revised Code, or may designate the chief of police or any patrol officer appointed by the chief of police as a constable, as provided for in section 509.01 of the Revised Code, for the township police district.

(3) Except as provided in division (D) of this section, a patrol officer, other police district employee, or police constable, who has been awarded a certificate attesting to the satisfactory completion of an approved state, county, or municipal police basic training program, as required by section 109.77 of the Revised Code, may be removed or suspended only under the conditions and by the procedures in sections 505.491 to 505.495 of the Revised Code. Any other patrol officer, police district employee, or police constable shall serve at the pleasure of the township trustees or joint police district board. In case of removal or suspension of an appointee by the board of township trustees of a township police district or the joint police district board, that appointee may appeal the decision of either board to the court of common pleas of the county in which the district is situated to determine the sufficiency of the cause of removal or suspension. The appointee shall take the appeal within ten days of written notice to the appointee of the decision of the board.

(C)

(1) Division (B) of this section does not apply to a township that has a population of ten thousand or more persons residing within the township and outside of any municipal corporation, that has its own police department employing ten or more full-time paid employees, and that has a civil service commission established under division (B) of section 124.40 of the Revised Code. The township shall comply with the procedures for the employment, promotion, and discharge of police personnel provided by Chapter 124. of the Revised Code, except as otherwise provided in divisions (C)(2) and (3) of this section.

(2) The board of township trustees of the township may appoint the chief of police, and a person so appointed shall be in the unclassified service under section 124.11 of the Revised Code and shall serve at the pleasure of the board. A person appointed chief of police under these conditions who is removed by the board or who resigns from the position shall be entitled to return to the classified service in the township police department, in the position that person held previous to the person's appointment as chief of police.

(3) The appointing authority of an urban township, as defined in section 504.01 of the Revised Code, may appoint to a vacant position any one of the three highest scorers on the eligible list for a promotional examination.

(4) The board of township trustees of a township described in this division shall determine the number of personnel required and establish salary schedules and conditions of employment not in conflict with Chapter 124. of the Revised Code.

(5) Persons employed as police personnel in a township described in this division on the date a civil service commission is appointed pursuant to division (B) of section 124.40 of the Revised Code, without being required to pass a competitive examination or a police training program, shall retain their employment and any rank previously granted them by action of the township trustees or otherwise, but those persons are eligible for promotion only by compliance with Chapter 124. of the Revised Code.

(6) This division does not apply to constables appointed pursuant to section 509.01 of the Revised Code. This division is subject to division (D) of this section.

(D)

(1) The board of township trustees or a joint police district board shall not appoint or employ a person as a chief of police, and the chief of police shall not appoint or employ a person as a patrol officer or other peace officer of a township police district , township police department, or joint police district on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of township trustees or joint police district board shall terminate the appointment or employment of a chief of police, patrol officer, or other peace officer of a township police district , township police department, or joint police district who does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the chief of police, patrol officer, or other peace officer of a township police district , township police department, or joint police district agrees to surrender the certificate awarded to that chief of police, patrol officer, or other peace officer under section 109.77 of the Revised Code.

(b) The board shall suspend the appointment or employment of a chief of police, patrol officer, or other peace officer of a township police district , township police department, or joint police district who is convicted, after trial, of a felony. If such chief of police, patrol officer, or other peace officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken, or, if no timely appeal is filed, the board shall terminate the appointment or employment of that chief of police, patrol officer, or other peace officer. If the chief of police, patrol officer, or other peace officer of a township police district , township police department, or joint police district files an appeal that results in that chief of police's, patrol officer's, or other peace officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the chief of police, patrol officer, or other peace officer, the board shall reinstate that chief of police, patrol officer, or other peace officer. A chief of police, patrol officer, or other peace officer who is reinstated under division (D)(2)(b) of this section shall not receive any back pay unless the conviction of that chief of police, patrol officer, or other peace officer of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the chief of police, patrol officer, or other peace officer of the felony.

(3) Division (D) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension or termination of the appointment or employment of a chief of police, patrol officer, or other peace officer under division (D)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

(E) The board of township trustees or the joint police district board may enter into a contract under section 505.43 or 505.50 of the Revised Code to obtain all police protection for the township police district or joint police district from one or more municipal corporations, county sheriffs, or other townships. If the board enters into such a contract, subject to division (D) of this section, it may, but is not required to, appoint a police chief for the district.

(F) The members of the police force of a township police district of a township, or of a joint police district board comprised of a township, that adopts the limited self-government form of township government shall serve as peace officers for the township territory included in the district.

(G) A chief of police or patrol officer of a township police district, township police department, or joint police district may participate, as the director of an organized crime task force established under section 177.02 of the Revised Code or as a member of the investigatory staff of that task force, in an investigation of organized criminal activity in any county or counties in this state under sections 177.01 to 177.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 3-31-2003; Effective Date: 01-01-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 505.491 - Police officer guilty in performance of official duty.

Except as provided in division (D) of section 505.49 or in division (C) of section 509.01 of the Revised Code for a board of township trustees, and except as provided in division (D) of section 505.49 of the Revised Code for a joint police district board, if the board has reason to believe that a chief of police, patrol officer, or other township or joint police district employee appointed under division (B) of section 505.49 of the Revised Code or a police constable appointed under division (B) of section 509.01 of the Revised Code has been guilty, in the performance of the official duty of that chief of police, patrol officer, other township or joint police district employee, or police constable, of bribery, misfeasance, malfeasance, nonfeasance, misconduct in office, neglect of duty, gross immorality, habitual drunkenness, incompetence, or failure to obey orders given that person by the proper authority, the board immediately shall file written charges against that person . The written charges shall set forth in detail a statement of the alleged guilt and, at the same time, or as soon thereafter as possible, serve a true copy of those charges upon the person against whom they are made. The service may be made on the person or by leaving a copy of the charges at the office or residence of that person. Return of the service shall be made to the board in the same manner that is provided for the return of the service of summons in a civil action.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-16-1996



Section 505.492 - Hearing of charge against police officer.

Charges filed by the board of township trustees or joint police district board under section 505.491 of the Revised Code shall be heard at the next regular meeting thereof, unless the board extends the time for the hearing, which shall be done only on the application of the accused. The accused may appear in person and by counsel, examine all witnesses, and answer all charges against the accused.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1967



Section 505.493 - Suspension of officer pending hearing.

Pending any proceedings under sections 505.491 and 505.492 of the Revised Code, an accused person may be suspended by the board of township trustees or joint police district board, but such suspension shall be for a period not longer than fifteen days, unless the hearing of such charges is extended upon the application of the accused, in which event the suspension shall not exceed thirty days.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1967



Section 505.494 - Subpoena power.

For the purpose of investigating charges filed pursuant to section 505.491 of the Revised Code, the board of township trustees or joint police district board may issue subpoenas or compulsory process to compel the attendance of persons and the production of books and papers before it and provide by resolution for exercising and enforcing this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1967



Section 505.495 - Oaths - compelling testimony.

In all cases in which the attendance of witnesses may be compelled for an investigation, under section 505.494 of the Revised Code, any member of the board of township trustees or of the joint police district board may administer the requisite oaths. The board has the same power to compel the giving of testimony by attending witnesses as is conferred upon courts. In all such cases, witnesses shall be entitled to the same privileges and immunities as are allowed witnesses in civil cases. Witnesses shall be paid the fees and mileage provided for under section 1901.26 of the Revised Code, and the costs of all such proceedings shall be payable from the general fund of the township or joint police district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1967



Section 505.50 - Equipment and buildings for police protection.

The board of township trustees of a township or of a township police district, or a joint police district board, may purchase, lease, lease with an option to purchase, or otherwise acquire any police apparatus, equipment, including a public communications system, or materials that the township , township police district, or joint police district requires and may build, purchase, lease, or lease with an option to purchase any building or buildings and site of the building or buildings that are necessary for the police operations of the township or either district.

The boards of trustees of any two or more contiguous townships, or the boards of township trustees of one or more contiguous townships and the legislative authorities of one or more contiguous municipal corporations, by joint agreement, may unite in the joint purchase, lease, lease with an option to purchase, maintenance, use, and operation of police equipment for any other police purpose designated in sections 505.48 to 505.55 of the Revised Code, and to prorate the expense of that joint action on terms mutually agreed upon by the trustees in each affected township and the legislative authorities of each affected municipal corporation.

The board of trustees of a township or of a township police district, or a joint police district board, may enter into a contract with one or more townships, a municipal corporation, a park district created pursuant to section 511.18 or 1545.01 of the Revised Code, or the county sheriff upon any terms that are mutually agreed upon for the provision of police protection services or additional police protection services either on a regular basis or for additional protection in times of emergency. The contract shall be agreed to in each instance by the respective board or boards of township trustees, the board of county commissioners, the board of park commissioners, the joint police district board, or the legislative authority of the municipal corporation involved. The contract may provide for a fixed annual charge to be paid at the time agreed upon in the contract.

Chapter 2744: of the Revised Code, insofar as it is applicable to the operation of police departments, applies to the contracting political subdivisions and police department members when the members are serving outside their own political subdivision pursuant to such a contract. Police department members acting outside the political subdivision in which they are employed may participate in any pension or indemnity fund established by their employer and are entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing services within the political subdivision.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-21-2003; 11-05-2004



Section 505.51 - Police district or joint police district tax levy.

(A) In the case of a township police district, the board of trustees of the township police district may levy a tax upon all of the taxable property in the township police district pursuant to sections 5705.19 and 5705.25 of the Revised Code to defray all or a portion of expenses of the township police district in providing police protection.

(B) In the case of a joint police district, the joint police district board may levy a tax upon all of the taxable property in the joint police district pursuant to sections 5705.19 and 5705.25 of the Revised Code to defray all or a portion of expenses of the joint police district in providing police protection.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-24-1963



Section 505.511 - Fee for false alarms resulting from malfunction of same commercial or residential security alarm system.

(A) A board of township trustees that operates a township police department , the board of township trustees of a township police district, or a joint police district board may, after police constables, the township police, a law enforcement agency with which the township contracts for police services, the joint police district police, and the county sheriff or the sheriff's deputy have answered a combined total of three false alarms from the same commercial or residential security alarm system within the township in the same calendar year, cause the township fiscal officer to mail the manager of the commercial establishment or the occupant, lessee, agent, or tenant of the residence a bill for each subsequent false alarm from the same alarm system during that year, to defray the costs incurred. The bill's amount shall be as follows:

(1) For the fourth false alarm of that year ..... $50.00;

(2) For the fifth false alarm of that year ..... $100.00;

(3) For all false alarms in that year occurring after the fifth false alarm ..... $150.00.

If payment of the bill is not received within thirty days, the township fiscal officer or joint police district treasurer shall send a notice by certified mail to the manager and to the owner, if different, of the real estate of which the commercial establishment is a part, or to the occupant, lessee, agent, or tenant and to the owner, if different, of the real estate of which the residence is a part, indicating that failure to pay the bill within thirty days, or to show just cause why the bill should not be paid, will result in the assessment of a lien upon the real estate in the amount of the bill. If payment is not received within those thirty days or if just cause is not shown, the amount of the bill shall be entered upon the tax duplicate, shall be a lien upon the real estate from the date of the entry, and shall be collected as other taxes and returned to the township treasury to be earmarked for use for police services.

The board of township trustees shall not cause the township fiscal officer, or the joint police district board shall not cause the joint police district treasurer, to send a bill pursuant to this division if a bill has already been sent pursuant to division (B) of this section for the same false alarm.

(B) The county sheriff may, after the county sheriff or the sheriff's deputy, police constables, the township police, the joint police district police, and a law enforcement agency with which the township contracts for police services have answered a combined total of three false alarms from the same commercial or residential security alarm system within the unincorporated area of the county in the same calendar year, mail the manager of the commercial establishment or the occupant, lessee, agent, or tenant of the residence a bill for each subsequent false alarm from the same alarm system during that year, to defray the costs incurred. The bill's amount shall be as follows:

(1) For the fourth false alarm of that year ..... $50.00;

(2) For the fifth false alarm of that year ..... $100.00;

(3) For all false alarms in that year occurring after the fifth false alarm ..... $150.00.

If payment of the bill is not received within thirty days, the sheriff shall send a notice by certified mail to the manager and to the owner, if different, of the real estate of which the commercial establishment is a part, or to the occupant, lessee, agent, or tenant and to the owner, if different, of the real estate of which the residence is a part, indicating that failure to pay the bill within thirty days, or to show just cause why the bill should not be paid, will result in the assessment of a lien upon the real estate in the amount of the bill. If payment is not received within those thirty days or if just cause is not shown, the amount of the bill shall be entered upon the tax duplicate, shall be a lien upon the real estate from the date of the entry, and shall be collected as other taxes and returned to the county treasury.

The sheriff shall not send a bill pursuant to this division if a bill has already been sent pursuant to division (A) of this section for the same false alarm.

(C) As used in this section, "commercial establishment" has the same meaning as in section 505.391 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-18-1997; 03-31-2005; 12-20-2005



Section 505.52 - Police equipment fund.

The board of trustees of a township police district or a joint police district board may issue bonds for the purpose of buying police equipment in the manner provided for in section 133.18 and pursuant to Chapter 133. of the Revised Code. The proceeds of the bonds issued under this section, other than any premium and accrued interest which is credited to the sinking fund, shall be placed in the township treasury or joint police district board treasury to the credit of a fund to be known as the "police equipment fund." Money from the police equipment fund shall be paid out only upon order of the township board of trustees of the township police district or of the joint police district board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-30-1989



Section 505.53 - Police district and joint police district notes.

The board of trustees of a township police district or a joint police district board may issue notes for a period not to exceed three years for the purpose of buying police equipment or a building or site to house police equipment. One-third of the purchase price of the equipment, building, or site shall be paid at the time of purchase, and the remainder of the purchase price shall be covered by notes maturing in two and three years respectively. Notes may bear interest not to exceed the rate determined as provided in section 9.95 of the Revised Code, and shall not be subject to Chapter 133. of the Revised Code. Such notes shall be offered for sale on the open market or given to a vendor if no sale is made.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-30-1989



Section 505.54 - Additional training or skills for police personnel.

The board of trustees of the township or the joint police district board may, upon nomination by the chief of police, send one or more of the officers, patrol officers, or other employees of the township police district or the joint police district to a school of instruction designed to provide additional training or skills related to the employees work assignment in the district. The trustees may make advance tuition payments for any employee so nominated and may defray all or a portion of the employee's expenses while receiving this instruction.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-24-1963



Section 505.541 - Parking enforcement unit.

(A) The board of township trustees or a joint police district board, respectively, may establish, by resolution, a parking enforcement unit within a township police district or within a joint police district, and provide for the regulation of parking enforcement officers. The chief of police of the district shall be the executive head of the parking enforcement unit, shall make all appointments and removals of parking enforcement officers, subject to any general rules prescribed by the board of township trustees by resolution or joint police district board, as appropriate, and shall prescribe rules for the organization, training, administration, control, and conduct of the parking enforcement unit. The chief of police may appoint parking enforcement officers who agree to serve for nominal compensation, and persons with physical disabilities may receive appointments as parking enforcement officers.

(B) The authority of the parking enforcement officers shall be limited to the enforcement of section 4511.69 of the Revised Code and any other parking laws specified in the resolution creating the parking enforcement unit. Parking enforcement officers shall have no other powers.

(C) The training the parking enforcement officers shall receive shall include instruction in general administrative rules and procedures governing the parking enforcement unit, the role of the judicial system as it relates to parking regulation and enforcement, proper techniques and methods relating to the enforcement of parking laws, human interaction skills, and first aid.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-13-1990



Section 505.55 - Dissolution of township police district.

In the event that need for a township police district ceases to exist, the township trustees by a two-thirds vote of the board shall adopt a resolution specifying the date that the township police district shall cease to exist and provide for the disposal of all property belonging to the district by public sale. Such sale must be by public auction and upon notice thereof being published once a week for three weeks in a newspaper of general circulation in such township or as provided in section 7.16 of the Revised Code. The last of such publications shall be made at least five days before the date of the sale. Any moneys remaining after the dissolution of the district or received from the public sale of property shall be paid into the treasury of the township and may be expended for any public purpose when duly authorized by the township board of trustees.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-24-1963



Section 505.551 - Withdrawal from and dissolution of joint police district.

(A) Any township or municipal corporation may withdraw from a joint police district created under section 505.482 of the Revised Code by adopting a resolution or an ordinance, respectively, ordering withdrawal. On or after the first day of January of the year following the adoption of the resolution or ordinance of withdrawal, the township or municipal corporation withdrawing ceases to be a part of the district, and the power of the district to levy a tax upon the taxable property in the withdrawing township or municipal corporation terminates, except that the district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the district as it was comprised at the time the indebtedness was incurred.

(B) Upon the withdrawal of any township or municipal corporation from a joint police district, the county auditor shall ascertain, apportion, and order a division of the funds on hand and moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, credits, and real and personal property, either in money or in kind, on the basis of the valuation of the respective tax duplicates of the withdrawing township or municipal corporation and the remaining territory of the joint police district.

(C) When the number of townships or municipal corporations comprising a joint police district is reduced to one, the joint police district ceases to exist by operation of law, and the funds, credits, and property remaining after apportionments to withdrawing townships or municipal corporations shall be assumed by the one remaining township or municipal corporation. When a joint police district ceases to exist and an indebtedness remains unpaid, the board of county commissioners shall continue to levy and collect taxes for the payment of that indebtedness within the territory of the joint police district as it was comprised at the time the indebtedness was incurred.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 505.56 - Excise tax on transactions by which lodging is furnished to transient guests.

Subject to the limitation in division (A) of section 5739.08 of the Revised Code, a board of township trustees may by resolution adopted by a majority of the members of the board, levy an excise tax on transactions by which lodging by a hotel is or is to be furnished to transient guests. The board may establish all regulations necessary to provide for the administration and allocation of the tax. All funds arising from such an excise tax shall be deposited in the township treasury and may be expended for any lawful purpose. A board of township trustees shall not levy the tax authorized by this section in any city or village.

As used in this section, "hotel" and "transient guests" have the same meaning as in section 5739.01 of the Revised Code.

Effective Date: 06-21-2002



Section 505.57 - Use of proceeds of lodging tax receipts by local school district.

A board of township trustees of any township that contains a local school district in which is located a tax exempt, state-owned lodge, may, by resolution, use the proceeds of the tax imposed under section 505.56 of the Revised Code for the benefit of such district if the board determines and states in such resolution that the existence of such lodge creates a serious financial burden on such district. Upon adoption of the resolution by a majority of the members of the board, the board may pay any part of the proceeds of such tax to such district.

Effective Date: 01-13-1978



Section 505.58 - Contributions to convention and visitors' bureaus from general fund.

A board of township trustees may expend money from the general fund to make contributions to convention and visitors' bureaus operating within the county in which the township is located.

Effective Date: 01-01-1980



Section 505.59 - Withdrawal of unincorporated territory from transit authority; tax levy to provide transportation services.

The board of township trustees of a township that withdraws or proposes by resolution to withdraw the unincorporated territory of the township from a regional transit authority under section 306.55 of the Revised Code may levy a tax on taxable property in the unincorporated area of the township under section 5705.72 of the Revised Code to provide transportation services for the movement of persons within, from, or to the unincorporated area of the township.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 505.60 - Health insurance for township officers and employees.

(A) As provided in this section and section 505.601 of the Revised Code, the board of township trustees of any township may procure and pay all or any part of the cost of insurance policies that may provide benefits for hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, prescription drugs, or sickness and accident insurance, or a combination of any of the foregoing types of insurance for township officers and employees. The board of township trustees of any township may negotiate and contract for the purchase of a policy of long-term care insurance for township officers and employees pursuant to section 124.841 of the Revised Code.

If the board procures any insurance policies under this section, the board shall provide uniform coverage under these policies for township officers and full-time township employees and their immediate dependents, and may provide coverage under these policies for part-time township employees and their immediate dependents, from the funds or budgets from which the officers or employees are compensated for services, such policies to be issued by an insurance company duly authorized to do business in this state.

(B) The board may also provide coverage for any or all of the benefits described in division (A) of this section by entering into a contract for group health care services with health insuring corporations holding certificates of authority under Chapter 1751. of the Revised Code for township officers and employees and their immediate dependents. If the board so contracts, it shall provide uniform coverage under any such contracts for township officers and full-time township employees and their immediate dependents, from the funds or budgets from which the officers or employees are compensated for services, and may provide coverage under such contracts for part-time township employees and their immediate dependents, from the funds or budgets from which the officers or employees are compensated for services, provided that each officer and employee so covered is permitted to:

(1) Choose between a plan offered by an insurance company and a plan offered by a health insuring corporation, and provided further that the officer or employee pays any amount by which the cost of the plan chosen exceeds the cost of the plan offered by the board under this section;

(2) Change the choice made under this division at a time each year as determined in advance by the board.

An addition of a class or change of definition of coverage to the plan offered under this division by the board may be made at any time that it is determined by the board to be in the best interest of the township. If the total cost to the township of the revised plan for any trustee's coverage does not exceed that cost under the plan in effect during the prior policy year, the revision of the plan does not cause an increase in that trustee's compensation.

(C) Any township officer or employee may refuse to accept any coverage authorized by this section without affecting the availability of such coverage to other township officers and employees.

(D) If any township officer or employee is denied coverage under a health care plan procured under this section or if any township officer or employee elects not to participate in the township's health care plan, the township may reimburse the officer or employee for each out-of-pocket premium attributable to the coverage provided for the officer or employee and their immediate dependents for insurance benefits described in division (A) of this section that the officer or employee otherwise obtains, but not to exceed an amount equal to the average premium paid by the township for its officers and employees under any health care plan it procures under this section.

(E) The board may provide the benefits authorized under this section, without competitive bidding, by contributing to a health and welfare trust fund administered through or in conjunction with a collective bargaining representative of the township employees.

The board may also provide the benefits described in this section through an individual self-insurance program or a joint self-insurance program as provided in section 9.833 of the Revised Code.

(F) If a board of township trustees fails to pay one or more premiums for a policy, contract, or plan of insurance or health care services authorized under this section and the failure causes a lapse, cancellation, or other termination of coverage under the policy, contract, or plan, it may reimburse a township officer or employee for, or pay on behalf of the officer or employee, any expenses incurred that would have been covered under the policy, contract, or plan.

(G) As used in this section and section 505.601 of the Revised Code:

(1) "Part-time township employee" means a township employee who is hired with the expectation that the employee will work not more than one thousand five hundred hours in any year.

(2) "Premium" does not include any deductible or health care costs paid directly by a township officer or employee.

Amended by 129th General AssemblyFile No.177,HB 347, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 127th General Assemblych.28,HB 458, §1, eff. 12/30/2008.

Effective Date: 09-20-1999; 08-31-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 505.601 - Reimbursement of officers and employees for health care premiums.

If a board of township trustees does not procure an insurance policy or group health care services as provided in section 505.60 of the Revised Code, the board of township trustees may reimburse any township officer or employee for each out-of-pocket premium attributable to the coverage provided for that officer or employee for insurance benefits described in division (A) of section 505.60 of the Revised Code that the officer or employee otherwise obtains, if all of the following conditions are met:

(A) The board of township trustees adopts a resolution that states that the township has chosen not to procure a health care plan under section 505.60 of the Revised Code and has chosen instead to reimburse its officers and employees for each out-of-pocket premium attributable to the coverage provided for them for insurance benefits described in division (A) of section 505.60 of the Revised Code that they otherwise obtain.

(B) That resolution provides for a uniform maximum monthly or yearly payment amount for each officer or employee to cover themselves and their immediate dependents, beyond which the township will not reimburse the officer or employee.

(C) That resolution states the specific benefits listed in division (A) of section 505.60 of the Revised Code for which the township will reimburse all officers and employees of the township. The township may not reimburse officers and employees for benefits other than those listed in division (A) of section 505.60 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 127th General Assemblych.28,HB 458, §1, eff. 12/30/2008.

Effective Date: 09-20-1999



Section 505.602 - Group life insurance for township officers and employees.

A board of township trustees may procure and pay all or any part of the cost of group life insurance to insure the lives of officers and full-time employees of the township. The amount of group life insurance coverage provided by the board to insure the lives of officers of the township shall not exceed fifty thousand dollars per officer.

Effective Date: 09-20-1999



Section 505.603 - Benefits to officers and employees through a cafeteria plan or health and wellness benefit program.

(A) In addition to or in lieu of providing benefits to township officers and employees under section 505.60, 505.601, or 505.602 of the Revised Code, a board of township trustees may offer benefits to officers and employees through a cafeteria plan that meets the requirements of section 125 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 125, as amended, after first adopting a policy authorizing an officer or employee to receive a cash payment in lieu of a benefit otherwise offered to township officers or employees under any of those sections, but only if the cash payment does not exceed twenty-five per cent of the cost of premiums or payments that otherwise would be paid by the board for benefits for the officer or employee under an offered policy, contract, or plan. No cash payment in lieu of a benefit shall be made pursuant to this section unless the officer or employee signs a statement affirming that the officer or employee is covered under another health insurance or health care policy, contract, or plan in the case of a health benefit, or a life insurance policy in the case of a life insurance benefit, and setting forth the name of the employer, if any, that sponsors the coverage, the name of the carrier that provides the coverage, and an identifying number of the applicable policy, contract, or plan.

(B) In addition to providing the benefits to township officers and employees under section 505.60, 505.601, or 505.602 of the Revised Code, a board of township trustees may offer a health and wellness benefit program through which the township provides a benefit or incentive to township officers, employees, and their immediate dependents to maintain a healthy lifestyle, including, but not limited to, programs to encourage healthy eating and nutrition, exercise and physical activity, weight control or the elimination of obesity, and cessation of smoking or alcohol use.

(C) The township fiscal officer may deduct from a township employee's salary or wages the amount authorized to be paid by the employee for one or more qualified benefits available under section 125 of the "Internal Revenue Code of 1986," 26 U.S.C. 125, and under the sections listed in division (B) of this section, if the employee authorizes in writing that the township fiscal officer may deduct that amount from the employee's salary or wages, and the benefit is offered to the employee on a group basis and at least ten per cent of the township employees voluntarily elect to participate in the receipt of that benefit. The township fiscal officer may issue warrants for amounts deducted under this division to pay program administrators or other insurers for benefits authorized under this section or those sections listed in division (B) of this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-06-2000



Section 505.61 - Liability insurance for police personnel.

A board of township trustees may purchase a policy or policies of insurance to indemnify township constables appointed under Chapter 509. of the Revised Code or the chief of police, patrol officers, and other employees of a township police district established under sections 505.48 to 505.55 of the Revised Code against liability arising from the performance of their official duties.

A joint police district board may purchase a policy or policies of insurance to indemnify the chief of police, patrol officers, and other employees of a joint police district established under section 505.482 of the Revised Code against liability arising from the performance of their duties.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-20-1975



Section 505.62 - Appropriations for potential or pending annexation actions.

A board of township trustees may enter into a contract with, and may appropriate township general revenue fund moneys for the services of, an attorney to represent the township, expert witnesses, and other consultants as the board determines are necessary for any potential or pending annexation action, including proceedings before a board of county commissioners or any court. The board also may appropriate general revenue fund moneys for any other expenses it considers necessary that are related to any potential or pending annexation actions.

Effective Date: 10-26-2001



Section 505.63 - Liability insurance for firefighting personnel.

A board of township trustees or a board of fire district trustees may purchase a policy or policies of insurance insuring each township or fire district officer and the board's employees and appointees against liability arising from the performance of their official duties.

Effective Date: 03-03-1982



Section 505.64 - Authorizing use of township credit card.

(A) The board of township trustees of any township may authorize an officer, employee, or appointee of the township to use a credit card held by the board of township trustees to pay for work-related expenses. The debt incurred as a result of the use of a credit card pursuant to this section shall be paid from moneys appropriated by the board of township trustees for such expenses.

(B) The officer, employee, or appointee shall be liable in person and upon any official bond the officer, employee, or appointee has given to the township for the unauthorized use of a credit card held by the board of township trustees. The prosecuting attorney of the county shall recover the amount of any unauthorized expenses incurred by the officer, employee, or appointee by civil action in any court of appropriate jurisdiction. This section does not limit any other liability of an officer, employee, or appointee for unauthorized use of a credit card held by the board of township trustees.

(C) An officer, employee, or appointee who is authorized to use a credit card held by the board of township trustees and who suspects the loss, theft, or possibility of unauthorized use of the credit card shall notify the board of township trustees of the suspected loss, theft, or possible unauthorized use immediately in writing. The officer, employee, or appointee may be held liable in person and upon any official bond the officer, employee, or appointee has given to the township for up to fifty dollars in unauthorized debt incurred before the board receives such notification.

(D) Misuse of a credit card held by the board of township trustees by an officer, employee, or appointee of a township is a violation of section 2913.21 of the Revised Code.

Effective Date: 07-01-1996



Section 505.66 - Snow removal on public school property.

A board of township trustees may remove snow from public school property, or other public property, at the request of the board of education of a city, exempted village, local school district, legislative authority, or governing body. Such board of education, legislative authority, or governing body may reimburse the township for the cost of labor and materials utilized for any such maintenance at a fee mutually agreed upon by the board of education, legislative authority, or governing body and the board of township trustees.

Effective Date: 12-03-1971



Section 505.67 - Voluntary motor vehicle decal registration program.

(A) If the board of county commissioners of the county in which a township is located has not established a motor vehicle decal registration program under section 311.31 of the Revised Code, the board of township trustees may establish, by resolution, a voluntary motor vehicle decal registration program to be controlled and conducted by the chief law enforcement officer of the township within the unincorporated areas of the township. The board may establish a fee for participation in the program in an amount sufficient to cover the cost of administering the program and the cost of the decals.

(B) Any resident of the township may enroll a motor vehicle that the resident owns in the program by signing a consent form, displaying the decal issued under this section, and paying the prescribed fee. The motor vehicle owner shall remove the decal to withdraw from the program and also prior to the sale or transfer of ownership of the vehicle. Any law enforcement officer may conduct, at any place within this state at which the officer would be permitted to arrest the person operating the vehicle, an investigatory stop of any motor vehicle displaying a decal issued under this section when the vehicle is being driven between the hours of one a.m. and five a.m. A law enforcement officer may conduct an investigatory stop under this division regardless of whether the officer observes a violation of law involving the vehicle or whether the officer has probable cause to believe that any violation of law involving the vehicle has occurred.

(C) The consent form required under division (B) of this section shall:

(1) Describe the conditions for participation in the program, including a description of an investigatory stop and a statement that any law enforcement officer may conduct, at any place within this state at which the officer would be permitted to arrest the person operating the vehicle, an investigatory stop of the motor vehicle when it is being driven between the hours of one a.m. and five a.m.

(2) Contain other information identifying the vehicle and owner as the chief law enforcement officer of the township considers necessary.

(D) The state director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the color, size, and design of decals issued under this section and the location where the decals shall be displayed on vehicles that are enrolled in the program.

(E) Divisions (A) to (D) of this section do not require a law enforcement officer to conduct an investigatory stop of a vehicle displaying a decal issued under this section.

(F) As used in this section:

(1) "Investigatory stop" means a temporary stop of a motor vehicle and its operator and occupants for purposes of determining the identity of the person who is operating the vehicle and, if the person who is operating it is not its owner, whether any violation of law has occurred or is occurring. An "investigatory stop" is not an arrest, but, if an officer who conducts an investigatory stop determines that illegal conduct has occurred or is occurring, an "investigatory stop" may be the basis for an arrest.

(2) "Law enforcement officer" means a sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, municipal police officer, or state highway patrol trooper.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1994



Section 505.69 - Acquire, rehabilitate, and develop rail property and rail service.

As used in this section, "rail property" and "rail service" have the same meanings as in section 4981.01 of the Revised Code.

The board of township trustees may acquire, rehabilitate, and develop rail property and rail service, and may enter into agreements with the Ohio rail development commission, boards of county commissioners, legislative authorities of municipal corporations, other boards of township trustees, with other governmental agencies or organizations, and with private agencies or organizations in order to achieve those purposes.

Effective Date: 10-20-1994



Section 505.70 - Financial assistance to and cooperate with other agencies for senior citizen services.

(A) The trustees of any township may participate in, give financial assistance to, and cooperate with other agencies or organizations, either private or governmental, in establishing and operating any federal program enacted by the congress of the United States, and for such purpose may adopt any procedures and take any action not prohibited by the constitution of Ohio and not in conflict with the laws of this state.

(B) The trustees may participate in, give financial assistance to, and cooperate with public and nonprofit private agencies and organizations in establishing and operating programs to provide necessary social services to meet the needs of older persons, in addition to those agencies and organizations receiving federal funds for this purpose. The trustees may contract with one or more other townships to form a district, comprised of all the territory of the contracting townships, for the purpose of jointly financing the building or renovation of or the operation of a multipurpose senior center as provided for in sections 173.11 and 173.12 of the Revised Code. For the purpose of this division, payments to the township under the "State and Local Fiscal Assistance Act of 1972," 86 Stat. 919, 31 U.S.C. 1221, as amended, shall be considered to be township general funds. If the trustees find that any agency or organization receiving funds pursuant to this division uses them for any purpose not clearly a public purpose authorized by this division and by the trustees or fails to comply with accounting and reporting requirements under Chapter 117. of the Revised Code, the trustees shall withhold further payments of such funds to such agency or organization.

The trustees of a township operating a multipurpose senior center and the trustees of townships that have contracted to form a district for the purpose of jointly financing the operation of a multipurpose senior center may use township general funds to pay for the operating expenses of the multipurpose senior center which may include, but need not be limited to, the purchase of food, supplies, and equipment.

Effective Date: 08-07-1980



Section 505.701 - Community improvement corporations.

The board of trustees of any township, through unanimous vote of its membership, may designate, participate in, and cooperate with any community improvement corporation organized under Chapter 1724. of the Revised Code and may give financial or other assistance, including any fees generated by the corporation, to that corporation to defray its administrative expenses. Any moneys contributed by the board for this purpose shall be drawn from the general fund of the township not otherwise appropriated.

In addition, the board may purchase real property for the purpose of transferring that property to the community improvement corporation. In order to finance the purchase of that real property, the board may issue general obligation bonds of the township in accordance with Chapter 133. of the Revised Code, for which the full faith and credit of the township shall be pledged.

Effective Date: 09-20-1999



Section 505.702 - Neighborhood crime watch programs.

A board of township trustees may appropriate township general revenue fund moneys not appropriated for any other purpose for the purpose of establishing, promoting, and operating neighborhood crime watch programs in the township.

If the board finds that any neighborhood crime watch program receiving funds pursuant to this section uses them for any purpose not clearly a public purpose authorized by this section and by the board, or that any such program fails to comply with accounting and reporting requirements under Chapter 117. of the Revised Code, the board shall withhold further payments of funds to that program.

Effective Date: 07-26-1989



Section 505.703 - Funds to county office of economic development.

A board of township trustees may appropriate township general revenue fund moneys not appropriated for any other purpose to a county office of economic development created pursuant to section 307.07 of the Revised Code.

Effective Date: 04-10-1991



Section 505.704 - Participation and contribution to regional cooperation and improvement organization.

The board of trustees of any township may participate in and contribute to a nonprofit organization that is incorporated under Chapter 1702. of the Revised Code, that consists of units of government, and that has as its purpose regional cooperation and improvement. The board may appropriate contributions to the organization from the township's general fund. As used in this section, "organization" does not include any organization created pursuant to a law or ordinance that expressly names the organization and its purpose.

Effective Date: 04-10-1991



Section 505.705 - Appropriations for water or sewerage systems.

A board of township trustees may agree to appropriate township general revenue fund moneys to, and may agree to grant or lend moneys from the township general revenue fund to, any political subdivision with authority to provide water, sanitary sewerage, or storm water drainage within the township, for the purpose of providing moneys to the political subdivision to pay for the planning of or actual costs, fees, debt retirement, or any other expense, including, but not limited to, administrative and professional fees, incurred in supplying one or more of these purposes within the township, or the planning of or actual construction, maintenance, repair, or operation of water, sanitary sewerage, or storm water drainage within the township. A board of township trustees that grants or lends moneys to a political subdivision for this purpose shall expressly state the terms of the grant or loan agreement in a written memorandum.

Effective Date: 10-11-1991; 2007 HB119 09-29-2007



Section 505.706 - Money for providing and maintaining services and facilities for senior citizens.

The board of township trustees of a township may expend money for providing and maintaining services and facilities for senior citizens.

Effective Date: 09-20-1993



Section 505.707 - Appropriations for organization serving community purpose.

A board of township trustees may appropriate from the township general revenue fund moneys not appropriated for any other purpose to an organization that the board determines serves a community purpose and that is exempt from federal taxation under subsection 501(a) and described in subsection 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

Effective Date: 04-05-2001



Section 505.71 - Joint ambulance district.

The boards of township trustees of one or more townships and the legislative authorities of any one or more municipal corporations within or adjoining those townships, or the boards of township trustees of two or more townships, or the legislative authorities of two or more municipal corporations, may, by adoption of a joint resolution by a majority of the members of each board of township trustees and by a majority of the members of the legislative authority of each municipal corporation, create a joint ambulance district comprising the municipal corporations and all or any portions of the townships as are mutually agreed upon, except that no portion of a township or municipal corporation being served by a joint emergency medical services district shall be part of a joint ambulance district. A district so created shall be given a name different from the name of any participating township or municipal corporation.

The governing body of a district shall be a board of trustees, which shall include one representative appointed by each board of township trustees and one representative appointed by the legislative authority of each municipal corporation in the district. Members of the board of trustees may be compensated at a rate not to exceed seventy-five dollars per meeting, not to exceed fifteen meetings per year, and may be reimbursed for all necessary expenses incurred. The board shall employ a clerk. Before entering upon official duties, the clerk shall execute a bond, in the amount and with surety to be approved by the board, payable to the state, and conditioned for the faithful performance of all official duties required of the clerk. The bond shall be deposited with the presiding officer of the board, and copies of it, certified by the presiding officer, shall be filed with the county auditor of each county with a subdivision included in the district.

To provide the services and equipment it considers necessary for the district, the board may levy taxes, subject to Chapter 5705. of the Revised Code, and issue bonds and other evidences of indebtedness, subject to Chapter 133. of the Revised Code, after submitting the question of that issuance to the electors of the district in the manner provided by Chapter 133. of the Revised Code. The district may purchase, lease, maintain, and use all materials, equipment, vehicles, buildings, and land necessary to perform its duties.

Any municipal corporation or township may join an existing district by the adoption of a resolution requesting membership and upon approval of the board of the district. Any municipal corporation or township may withdraw from a district by the adoption of a resolution ordering withdrawal. On or after the first day of January of the year following the adoption of the resolution of withdrawal, the municipal corporation or township withdrawing ceases to be a part of the district and the power of the district to levy a tax upon taxable property in the withdrawing township or municipal corporation terminates, except that the district shall continue to levy and collect taxes for the payment of indebtedness within the territory of the district as it was comprised at the time the indebtedness was incurred.

Upon the withdrawal of any township or municipal corporation from a district, the county auditor shall ascertain, apportion, and order a division of the funds on hand, moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, credits, and real and personal property, either in money or in kind, on the basis of the valuation of the respective tax duplicates of the withdrawing municipal corporation or township and the remaining territory of the district.

When the number of townships and municipal corporations constituting a district is reduced to one, the district ceases to exist by operation of law, and the funds, credits, and property remaining after apportionments to withdrawing municipal corporations or townships, shall be assumed by the one remaining township or municipal corporation. When a district ceases to exist and an indebtedness remains unpaid, the board of county commissioners shall continue to levy and collect taxes for the payment of that indebtedness within the territory of the district as it was comprised at the time the indebtedness was incurred.

Effective Date: 09-20-2002



Section 505.72 - [Effective Until 7/1/2013] Joint ambulance district employees.

(A) The board of trustees of a joint ambulance district shall provide for the employment of such employees as it considers best, and shall fix their compensation. Such employees shall continue in office until removed as provided by sections 733.35 to 733.39 of the Revised Code. To initiate removal proceedings, and for such purpose, the board shall designate a private citizen to investigate the conduct and prepare the necessary charges in conformity with sections 733.35 to 733.39 of the Revised Code. The board may pay reasonable compensation to such person for the person's services.

In case of the removal of an employee of the district, an appeal may be had from the decision of the board to the court of common pleas of the county in which such district, or part of it, is situated, to determine the sufficiency of the cause of removal. Such appeal from the findings of the board shall be taken within ten days.

(B) As used in this division, "emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(1) In order to obtain the services of ambulance service organizations, to obtain additional services from ambulance service organizations in times of emergency, or to obtain the services of emergency medical service organizations, a district may enter into a contract, for a period not to exceed three years, with one or more townships, municipal corporations, joint fire districts, nonprofit corporations, any other governmental unit that provides ambulance services or emergency medical services, or with private ambulance owners, regardless of whether such townships, municipal corporations, joint fire districts, nonprofit corporations, governmental unit, or private ambulance owners are located within or without this state, upon such terms as are agreed to, to furnish or receive services from ambulance or emergency medical service organizations or the interchange of services from ambulance or emergency medical service organizations within the several territories of the contracting subdivisions, if such contract is first authorized by all boards of trustees and legislative authorities concerned.

The contract may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract, or for compensation based upon a stipulated price for each run, call, or emergency, or the elapsed time of service required in such run, call, or emergency, or any combination thereof.

(2) Expenditures of a district for the services of ambulance service organizations or emergency medical service organizations, whether pursuant to contract or otherwise, are lawful expenditures, regardless of whether the district or the party with which it contracts charges additional fees to users of the services.

(3) A district's board of trustees, by adoption of an appropriate resolution, may choose to have the Ohio medical transportation board license any emergency medical service organization the district operates. If a board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the district emergency medical service organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board, by adoption of an appropriate resolution, may remove the district emergency medical service organization from the jurisdiction of the Ohio medical transportation board.

(C) Ambulance services or emergency medical services rendered for a joint ambulance district under this section and section 505.71 of the Revised Code shall be deemed services of the district. These sections do not authorize suits against a district or any township or municipal corporation providing or receiving, or contracting to provide or receive, such services under these sections for damages for injury or loss to persons or property or for wrongful death caused by persons providing such services.

Effective Date: 03-09-2004

This section is set out twice. See also § 505.72, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 505.72 - [Effective 7/1/2013] Joint ambulance district employees.

(A) The board of trustees of a joint ambulance district shall provide for the employment of such employees as it considers best, and shall fix their compensation. Such employees shall continue in office until removed as provided by sections 733.35 to 733.39 of the Revised Code. To initiate removal proceedings, and for such purpose, the board shall designate a private citizen to investigate the conduct and prepare the necessary charges in conformity with sections 733.35 to 733.39 of the Revised Code. The board may pay reasonable compensation to such person for the person's services.

In case of the removal of an employee of the district, an appeal may be had from the decision of the board to the court of common pleas of the county in which such district, or part of it, is situated, to determine the sufficiency of the cause of removal. Such appeal from the findings of the board shall be taken within ten days.

(B) As used in this division, "emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(1) In order to obtain the services of ambulance service organizations, to obtain additional services from ambulance service organizations in times of emergency, or to obtain the services of emergency medical service organizations, a district may enter into a contract, for a period not to exceed three years, with one or more townships, municipal corporations, joint fire districts, nonprofit corporations, any other governmental unit that provides ambulance services or emergency medical services, or with private ambulance owners, regardless of whether such townships, municipal corporations, joint fire districts, nonprofit corporations, governmental unit, or private ambulance owners are located within or without this state, upon such terms as are agreed to, to furnish or receive services from ambulance or emergency medical service organizations or the interchange of services from ambulance or emergency medical service organizations within the several territories of the contracting subdivisions, if such contract is first authorized by all boards of trustees and legislative authorities concerned.

The contract may provide for a fixed annual charge to be paid at the times agreed upon and stipulated in the contract, or for compensation based upon a stipulated price for each run, call, or emergency, or the elapsed time of service required in such run, call, or emergency, or any combination thereof.

(2) Expenditures of a district for the services of ambulance service organizations or emergency medical service organizations, whether pursuant to contract or otherwise, are lawful expenditures, regardless of whether the district or the party with which it contracts charges additional fees to users of the services.

(3) A district's board of trustees, by adoption of an appropriate resolution, may choose to have the state board of emergency medical, fire, and transportation services license any emergency medical service organization the district operates. If a board adopts such a resolution, Chapter 4766. of the Revised Code, except for sections 4766.06 and 4766.99 of the Revised Code, applies to the district emergency medical service organization. All rules adopted under the applicable sections of that chapter also apply to the organization. A board, by adoption of an appropriate resolution, may remove the district emergency medical service organization from the jurisdiction of the state board of emergency medical, fire, and transportation services.

(C) Ambulance services or emergency medical services rendered for a joint ambulance district under this section and section 505.71 of the Revised Code shall be deemed services of the district. These sections do not authorize suits against a district or any township or municipal corporation providing or receiving, or contracting to provide or receive, such services under these sections for damages for injury or loss to persons or property or for wrongful death caused by persons providing such services.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 505.72, effective until 7/1/2013.



Section 505.721 - Joint ambulance district - reasonable charges for use of services.

As used in this section, "authorized medicare reimbursement rate" means such rate established for the locality under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

A board of trustees of a joint ambulance district may establish reasonable charges for the use of ambulance or emergency medical services. The board may establish different charges for district residents and nonresidents, and, in its discretion, may waive all or part of the charge for any district resident. The charge for nonresidents shall be an amount not less than the authorized medicare reimbursement rate, except that, if prior to the effective date of this section, the board had different charges for residents and nonresidents and the charge for nonresidents was less than the authorized medicare reimbursement rate, the board may charge nonresidents less than the authorized medicare reimbursement rate.

Charges collected under this section shall be kept in a separate fund designated as the ambulance and emergency medical services fund, and shall be appropriated and administered by the board. The moneys in the fund shall be used for the payment of the costs of the management, maintenance, and operation of ambulance and emergency medical services in the district. If ambulance and emergency medical services are discontinued in the district, any balance remaining in the fund shall be allocated in amounts proportionate to the percentage of the district's total population served and paid accordingly into the general funds of the participating political subdivisions.

Effective Date: 11-05-2004



Section 505.73 - Model or standard building code.

(A) The board of township trustees may, by resolution, adopt by incorporation by reference, administer, and enforce within the unincorporated area of the township an existing structures code pertaining to the repair and continued maintenance of structures and the premises of those structures. For that purpose, the board shall adopt any model or standard code prepared and promulgated by this state, any department, board, or agency of this state, or any public or private organization that publishes a recognized model or standard code on the subject. The board shall ensure that the code adopted governs subject matter not addressed by the state residential building code and that it is fully compatible with the state residential and nonresidential building codes the board of building standards adopts pursuant to section 3781.10 of the Revised Code.

(B) The board shall assign the duties of administering and enforcing the existing structures code to a township officer or employee who is trained and qualified for those duties and shall establish by resolution the minimum qualifications necessary to perform those duties.

(C)

(1) After the board adopts an existing structures code, the township fiscal officer shall post a notice that clearly identifies the code, states the code's purpose, and states that a complete copy of the code is on file for inspection by the public with the fiscal officer and in the county law library and that the fiscal officer has copies available for distribution to the public at cost.

(2) The township fiscal officer shall post the notice in five conspicuous places in the township for thirty days before the code becomes effective and shall publish the notice in a newspaper of general circulation in the township for three consecutive weeks or as provided in section 7.16 of the Revised Code. If the adopting township amends or deletes any provision of the code, the notice shall contain a brief summary of the deletion or amendment.

(D) If the agency that originally promulgated or published the existing structures code amends the code, the board may adopt the amendment or change by incorporation by reference in the manner provided for the adoption of the original code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1987; 05-27-2005; 12-20-2005



Section 505.74 - Model or standard building code violations.

No person shall violate a standard existing structures code as adopted pursuant to section 505.73 of the Revised Code. Each day of continued violation of this section constitutes a separate offense.

Effective Date: 10-20-1987



Section 505.75 - Township residential building code.

(A)

(1) A board of township trustees may adopt local residential building regulations governing residential buildings as defined in section 3781.06 of the Revised Code. No regulation shall differ from the state residential building code unless the regulation addresses subject matter not addressed by the state residential building code or is adopted pursuant to section 3781.01 of the Revised Code.

(2) The board may adopt regulations that are necessary for participation in the national flood insurance program and that do not conflict with the residential and nonresidential building codes, governing the prohibition, location, erection, construction, or floodproofing of new buildings or structures, or substantial improvements to existing buildings or structures, in unincorporated territory within flood hazard areas identified under the "Flood Disaster Protection Act of 1973," 87 Stat. 975, 42 U.S.C.A. 4002, as amended, including, but not limited to, residential, commercial, or industrial buildings or structures.

(B)

(1) Regulations or amendments may be adopted under this section only after a public hearing at not fewer than two regular or special sessions of the board and upon an affirmative vote of all members of the board. The board shall cause notice of a public hearing to be published in a newspaper of general circulation in the township once a week for two weeks immediately preceding a hearing, except that if the board posts the hearing notice on the board's internet site, the board need publish only one notice of the hearing in a newspaper of general circulation if that newspaper notice includes that internet site and a statement that the notice is also posted on the internet site. Any notice the board publishes or posts shall include the time, date, and place of the public hearing.

(2) The proposed regulations shall be made available to the public at the board office.

(C)

(1) The board of township trustees may create a building department and employ personnel it determines necessary to administer and enforce any local residential building regulations or existing structures code the board adopts pursuant to this section. The building department may enforce state residential and nonresidential building codes the board of building standards establishes pursuant to Chapter 3781. of the Revised Code if the department is certified pursuant to section 3781.10 of the Revised Code to enforce those codes. Upon certification of the building department under section 3781.10 of the Revised Code, the board of township trustees may direct the building department to exercise enforcement authority and to accept and approve plans pursuant to sections 3781.03 and 3791.04 of the Revised Code for the classes of buildings for which the building department and personnel are certified.

(2) To administer and enforce any local residential building regulations, or existing structures code and the state residential and nonresidential building codes, the board of township trustees may create, establish, fill, and fix the compensation of the position of township building inspector to serve as the chief administrative officer of the township building department . In lieu of creating the position of township building inspector, the board may assign the duties of the inspector to an existing township officer who is certified pursuant to division (E) of section 3781.10 of the Revised Code.

(D)

(1) The board of township trustees may enter into a contract with any municipal corporation or board of county commissioners for the municipal corporation or board of county commissioners to administer and enforce local residential building regulations or existing structures code in the township or to enforce the state residential and nonresidential building codes in the township if the building department of the municipal corporation or county is certified to enforce those codes.

(2) Any municipal corporation or board of county commissioners may contract with a board of township trustees to administer and enforce local building regulations or an existing structures code in the municipal corporation or county and, if certified, to enforce the state residential and nonresidential building codes in the municipal corporation or unincorporated areas of the county.

Effective Date: 08-22-1995; 04-15-2005; 05-27-2005



Section 505.76 - Availability of township residential building code.

Local residential building regulations a board of township trustees adopts under section 505.75 of the Revised Code and an existing structures code the board adopts pursuant to section 505.73 of the Revised Code shall be made available to the public at the office of the board, and the section headings and numbers and a notice of the availability of the regulations shall be published in at least one newspaper of general townshipwide circulation within ten days after their adoption or amendment.

Effective Date: 11-16-1977; 05-27-2005



Section 505.77 - Building prohibitions.

(A)

(1) No person shall erect, construct, alter, repair, or maintain any residential building, as defined in section 3781.06 of the Revised Code, within the unincorporated portion of any township in which a building department has authority to administer and enforce local residential building regulations or an existing structures code unless that person complies with the regulations and code.

(2) No person shall erect, construct, alter, repair, or maintain any residential building, as defined in section 3781.06 of the Revised Code, within the unincorporated portion of any township in which a certified building department has jurisdiction to enforce the state residential building code unless that person fully complies with the state residential building code.

(3) No person shall erect, construct, alter, repair, or maintain any residential, commercial, or industrial buildings or structures within the unincorporated area of any township, if a board of township trustees has enacted building regulations under section 505.75 of the Revised Code that are necessary for participation in the national flood insurance program, without complying with those regulations.

(4) In addition to any remedies provided by law, if any building is being erected, constructed, altered, repaired, or maintained in violation of the building regulations, existing structures code, or state residential building code in townships in which a certified building department has jurisdiction, the board , the township building inspector, or any owner of an adjacent, contiguous, or neighboring property who would be especially damaged by the violation may institute a suit for injunction, abatement, or other appropriate action to prevent the violation of the building regulations or the state residential building code relating to the erection, construction, alteration, repair, or maintenance of that building.

(B) Sections 505.75 to 505.77 of the Revised Code do not confer any power on any board with respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of any public utility or railroad, whether publicly or privately owned, or the use of land by any public utility or railroad for the operation of its business. Local building regulations the board adopts and the building code that the building department administers and enforces do not affect buildings or structures that exist or on which construction has begun on or before the date on which the building department begins enforcement of the building code or the date the board adopts the building regulations.

(C) No person shall violate any building regulation the board adopts under division (A) of section 505.75 of the Revised Code. Each day during which an illegal location, erection, construction, floodproofing, repair, alteration, or maintenance continues may be considered a separate offense.

Effective Date: 11-16-1977; 05-27-2005



Section 505.78 - Effective date of building regulations.

(A)

(1) A board of township trustees shall not adopt an existing structures code pursuant to section 505.73 of the Revised Code in any county in which the board of county commissioners has adopted an existing structures code pursuant to section 303.37 of the Revised Code.

(2) If a board of township trustees adopts an existing structures code and the board of county commissioners of the county in which the township is located subsequently adopts an existing structures code, the code the board of township trustees adopts shall be of no force and effect one year after the effective date of the code the board of county commissioners adopts or at an earlier date, as provided by the board of township trustees.

(B)

(1) A board of trustees shall not adopt local residential building regulations pursuant to section 505.75 of the Revised Code in any county in which the board of county commissioners has adopted such regulations pursuant to section 303.37 of the Revised Code.

(2) If a board of township trustees adopts local residential building regulations and the board of county commissioners subsequently adopts such regulations, the township regulations shall be of no force and effect one year after the county regulations become effective or at an earlier date as the board of township trustees provides.

Effective Date: 11-16-1977; 05-27-2005



Section 505.79 - Collection and disposal of tree leaves.

The board of township trustees may acquire, maintain, and operate equipment and facilities for the collection and disposal of tree leaves. The cost of providing this service shall be paid from the general fund of the township, from the waste collection fund of the township created under section 505.31 of the Revised Code, or from any fund created pursuant to section 505.29 of the Revised Code into which moneys arising from tax levies under that section are deposited.

Effective Date: 11-02-1999



Section 505.80 - Encouraging economic development of township or area through promotion of tourism.

The board of trustees of a township may appropriate moneys from its general fund to be expended by the township or by joint agreement with one or more other political subdivisions or by private, nonprofit organizations for the public purpose of encouraging economic development of the township or area through promotion of tourism.

Semiannual reports on the use of the expenditures shall be made to the board of trustees by the chief officer implementing the joint agreement, or the chief officer or board of directors of the private, nonprofit organizations.

As used in this section, "promotion of tourism" is the encouragement through advertising, educational and informational means, and public relations, both within the state and outside of it, of travel by persons away from their homes for pleasure, personal reasons, or other purposes, except to work, to the township, or to the local area.

Effective Date: 04-26-1976



Section 505.82 - Emergency resolutions.

(A) If a board of township trustees by a unanimous vote or, in the event of the unavoidable absence of one trustee, by an affirmative vote of two trustees adopts a resolution declaring that an emergency exists that threatens life or property within the unincorporated territory of the township or that such an emergency is imminent, the board may exercise the powers described in divisions (A)(1) and (2) and (B) of this section during the emergency for a period of time not exceeding six months following the adoption of the resolution. The resolution shall state the specific time period for which the emergency powers are in effect.

(1) If an owner of an undedicated road or stream bank in the unincorporated territory of the township has not provided for the removal of snow, ice, debris, or other obstructions from the road or bank, the board may provide for that removal. Prior to providing for the removal, the board shall give, or make a good faith attempt to give, oral notice to the owner or owners of the road or bank of the board's intent to clear the road or bank and to impose a service charge for doing so. The board shall establish just and equitable service charges for the removal to be paid, except as provided in division (B) of this section, by the owners of the road or bank.

The board shall keep a record of the costs incurred by the township in removing snow, ice, debris, or other obstructions from the road or bank. The service charges shall be based on these costs and shall be in an amount sufficient to recover these costs. If there is more than one owner of the road or bank, the board, except as provided in division (B) of this section, shall allocate the service charges among the owners on an equitable basis. The board shall notify, in writing, each owner of the road or bank of the amount of the service charges and shall certify the charges to the county auditor. The service charges shall constitute a lien upon the property. The auditor shall place the service charges on a special duplicate to be collected as other taxes and returned to the township general fund.

(2) The board may contract for the immediate acquisition, replacement, or repair of equipment needed for the emergency situation, without following the competitive bidding requirements of section 5549.21 or any other section of the Revised Code.

(B) In lieu of collecting service charges from owners for the removal of snow or ice from an undedicated road by the board of township trustees as provided in division (A)(1) of this section, the board may enter into a contract with a developer whereby the developer agrees to pay the service charges for the snow and ice removal instead of the owners.

(C) The removal of snow, ice, debris, or other obstructions from an undedicated road by a board of township trustees acting pursuant to a resolution adopted under division (A) of this section does not constitute approval or acceptance of the undedicated road.

(D) As used in this section, "undedicated road" means a road that has not been approved and accepted by the board of county commissioners and is not a part of the state, county, or township road systems as provided in section 5535.01 of the Revised Code.

(E) Nothing in this section shall be construed to waive the requirement under section 1547.82 of the Revised Code that approval of plans be obtained from the director of natural resources or the director's representative prior to modifying or causing the modification of the channel of any watercourse in a wild, scenic, or recreational river area outside the limits of a municipal corporation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-31-2003



Section 505.83, 505.831 - [Repealed].

Effective Date: 07-22-1998



Section 505.84 - Reasonable charges for use of ambulance or emergency medical services.

As used in this section, "authorized medicare reimbursement rate" means such rate established for the locality under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

A board of township trustees may establish reasonable charges for the use of fire and rescue services, ambulance services, or emergency medical services. The board may establish different charges for township residents and nonresidents, and may, in its discretion, waive all or part of the charge for any resident. The charge for ambulance transportation for nonresidents shall be an amount not less than the authorized medicare reimbursement rate, except that, if prior to September 9, 1988, the board had different charges for residents and nonresidents and the charge for nonresidents was less than the authorized medicare reimbursement rate, the board may charge nonresidents less than the authorized medicare reimbursement rate.

Except as provided in section 505.441 of the Revised Code, charges collected under this section shall be kept in a separate fund designated as "the fire and rescue services, ambulance services, and emergency medical services fund," and shall be appropriated and administered by the board. The fund shall be used for the payment of the costs of the management, maintenance, and operation of fire and rescue services, ambulance services, and emergency medical services in the township. If the fire and rescue services, ambulance services, and emergency medical services are discontinued in the township, any balance remaining in the fund shall be paid into the general fund of the township.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 09-09-1988; 03-31-2005



Section 505.85 - Disposal, storage or impoundment of motor vehicles.

A board of township trustees may contract with a motor vehicle salvage dealer, as defined in section 4738.01 of the Revised Code, or a scrap metal processing facility, as defined in section 4737.05 of the Revised Code, for the removal or disposal of motor vehicles pursuant to section 505.173 or 505.871 or sections 4513.60 to 4513.64 of the Revised Code, and a board may contract with a storage facility or other similar facility for the storage or impoundment of motor vehicles pursuant to section 505.173 or sections 4513.60 to 4513.64 of the Revised Code.

Effective Date: 04-16-1993; 2007 HB50 03-05-2008



Section 505.86 - Removal, repair or securance of insecure, unsafe buildings or structures.

(A) As used in this section, "total cost" means any costs incurred due to the use of employees, materials, or equipment of the township, any costs arising out of contracts for labor, materials, or equipment, and costs of service of notice or publication required under this section.

(B) A board of township trustees may provide for the removal, repair, or securance of buildings or other structures in the township that have been declared insecure, unsafe, or structurally defective by any fire department under contract with the township or by the county building department or other authority responsible under Chapter 3781. of the Revised Code for the enforcement of building regulations or the performance of building inspections in the township, or buildings or other structures that have been declared unfit for human habitation by the board of health of the general health district of which the township is a part.

At least thirty days prior to the removal, repair, or securance of any insecure, unsafe, or structurally defective building, the board of township trustees shall give notice by certified mail of its intention with respect to the removal, repair, or securance to the holders of legal or equitable liens of record upon the real property on which the building is located and to owners of record of the property. If the owner's address is unknown and cannot reasonably be obtained, it is sufficient to publish the notice once in a newspaper of general circulation in the township. The owners of record of the property or the holders of liens of record upon the property may enter into an agreement with the board to perform the removal, repair, or securance of the insecure, unsafe, or structurally defective building. If an emergency exists, as determined by the board, notice may be given other than by certified mail and less than thirty days prior to the removal, repair, or securance.

(C) A board may collect the total cost of removing, repairing, or securing buildings or other structures that have been declared insecure, unsafe, structurally defective, or unfit for human habitation, or of making emergency corrections of hazardous conditions, by either of the following methods:

(1) The board may have the fiscal officer of the township certify the total costs, together with a proper description of the lands to the county auditor who shall place the costs upon the tax duplicate. The costs are a lien upon the lands from and after the date of entry. The costs shall be collected as other taxes and returned to the township general fund.

(2) The board may commence a civil action to recover the total costs from the owner.

(D) Any board may, whenever a policy or policies of insurance are in force providing coverage against the peril of fire on a building or structure and the loss agreed to between the named insured or insureds and the company or companies is more than five thousand dollars and equals or exceeds sixty per cent of the aggregate limits of liability on all fire policies covering the building or structure on the property, accept security payments and follow the procedures of divisions (C) and (D) of section 3929.86 of the Revised Code.

Effective Date: 03-17-1987; 12-20-2005



Section 505.87 - Abatement, control, or removal of vegetation, garbage, refuse, and other debris.

(A) A board of township trustees may provide for the abatement, control, or removal of vegetation, garbage, refuse, and other debris from land in the township, if the board determines that the owner's maintenance of that vegetation, garbage, refuse, or other debris constitutes a nuisance.

(B) At least seven days before providing for the abatement, control, or removal of any vegetation, garbage, refuse, or other debris, the board of township trustees shall notify the owner of the land and any holders of liens of record upon the land that:

(1) The owner is ordered to abate, control, or remove the vegetation, garbage, refuse, or other debris, the owner's maintenance of which has been determined by the board to be a nuisance;

(2) If that vegetation, garbage, refuse, or other debris is not abated, controlled, or removed, or if provision for its abatement, control, or removal is not made, within seven days, the board shall provide for the abatement, control, or removal, and any expenses incurred by the board in performing that task shall be entered upon the tax duplicate and become a lien upon the land from the date of entry.

The board shall send the notice to the owner of the land by certified mail if the owner is a resident of the township or is a nonresident whose address is known, and by certified mail to lienholders of record; alternatively, if the owner is a resident of the township or is a nonresident whose address is known, the board may give notice to the owner by causing any of its agents or employees to post the notice on the principal structure on the land and to photograph that posted notice with a camera capable of recording the date of the photograph on it. If the owner's address is unknown and cannot reasonably be obtained, it is sufficient to publish the notice once in a newspaper of general circulation in the township.

(C) If a board of township trustees determines within twelve consecutive months after a prior nuisance determination that the same owner's maintenance of vegetation, garbage, refuse, or other debris on the same land in the township constitutes a nuisance, at least four days before providing for the abatement, control, or removal of any vegetation, garbage, refuse, or other debris, the board shall give notice of the subsequent nuisance determination to the owner of the land and to any holders of liens of record upon the land as follows:

(1) The board shall send written notice by first class mail to the owner of the land and to any lienholders of record. Failure of delivery of the notice shall not invalidate any action to abate, control, or remove the nuisance. Alternatively, the board may give notice to the owner by causing any of its agents or employees to post the notice on the principal structure on the land and to photograph that posted notice with a camera capable of recording the date of the photograph on it.

(2) If the owner's address is unknown and cannot reasonably be obtained, it is sufficient to post the notice on the board of township trustee's internet web site for four consecutive days, or to post the notice in a conspicuous location in the board's office for four consecutive days if the board does not maintain an internet web site.

(D) The owner of the land or holders of liens of record upon the land may enter into an agreement with the board of township trustees providing for either party to the agreement to perform the abatement, control, or removal before the time the board is required to provide for the abatement, control, or removal under division (E) of this section.

(E) If, within seven days after notice is given under division (B) of this section, or within four days after notice is given under division (C) of this section, the owner of the land fails to abate, control, or remove the vegetation, garbage, refuse, or other debris, or no agreement for its abatement, control, or removal is entered into under division (D) of this section, the board of township trustees shall provide for the abatement, control, or removal and may employ the necessary labor, materials, and equipment to perform the task. All expenses incurred, when approved by the board, shall be paid out of the township general fund from moneys not otherwise appropriated, except that if the expenses incurred exceed five hundred dollars, the board may borrow moneys from a financial institution to pay for the expenses in whole or in part.

(F) The board of township trustees shall make a written report to the county auditor of the board's action under this section. The board shall include in the report a proper description of the premises and a statement of all expenses incurred in providing for the abatement, control, or removal of any vegetation, garbage, refuse, or other debris as provided in division (E) of this section, including the board's charges for its services, the costs incurred in providing notice, any fees or interest paid to borrow moneys, and the amount paid for labor, materials, and equipment. The expenses incurred, when allowed, shall be entered upon the tax duplicate, are a lien upon the land from the date of the entry, shall be collected as other taxes, and shall be returned to the township and placed in the township general fund.

Amended by 128th General AssemblyFile No.53,HB 393, §1, eff. 6/18/2010.

Effective Date: 03-31-2003; 2007 HB50 03-05-2008



Section 505.871 - Removal of junk motor vehicle.

(A) A board of township trustees may provide, by resolution, for the removal of any vehicle in the unincorporated territory of the township that the board determines is a junk motor vehicle, as defined in section 505.173 of the Revised Code.

(B) If a junk motor vehicle is located on public property, the board of township trustees may provide in the resolution for the immediate removal of the vehicle.

(C)

(1) If a junk motor vehicle is located on private property, the board of township trustees may provide in the resolution for the removal of the vehicle not sooner than fourteen days after the board serves written notice of its intention to remove or cause the removal of the vehicle on the owner of the land and any holders of liens of record on the land.

(2) The notice provided under this division shall generally describe the vehicle to be removed and indicate all of the following:

(a) The board has determined that the vehicle is a junk motor vehicle.

(b) If the owner of the land fails to remove the vehicle within fourteen days after service of the notice, the board may remove or cause the removal of the vehicle.

(c) Any expenses the board incurs in removing or causing the removal of the vehicle may be entered upon the tax duplicate and become a lien upon the land from the date of entry.

(3) The board shall serve the notice under this division by sending it by certified mail, return receipt requested, to the owner of the land, if the owner resides in the unincorporated territory of the township or if the owner resides outside the unincorporated territory of the township and the owner's address is known or ascertainable through an exercise of reasonable diligence. The board also shall send notice in such manner to any holders of liens of record on the land. If a notice sent by certified mail is refused or unclaimed, or if an owner's address is unknown and cannot reasonably be ascertained by an exercise of reasonable diligence, the board shall publish the notice once in a newspaper of general circulation in the township before the removal of the vehicle, and, if the land contains any structures, the board also shall post the notice on the principal structure on the land.

A notice sent by certified mail shall be deemed to be served for purposes of this section on the date it was received as indicated by the date on a signed return receipt. A notice given by publication shall be deemed to be served for purposes of this section on the date of the newspaper publication.

(D) The board of township trustees may cause the removal or may employ the labor, materials, and equipment necessary to remove a junk motor vehicle under this section. All expenses incurred in removing or causing the removal of a junk motor vehicle, when approved by the board, shall be paid out of the township general fund from moneys not otherwise appropriated, except that if the expenses exceed five hundred dollars, the board may borrow moneys from a financial institution to pay the expenses in whole or in part.

(E) The board of township trustees may utilize any lawful means to collect the expenses incurred in removing or causing the removal of a junk motor vehicle under this section, including any fees or interest paid to borrow moneys under division (D) of this section. The board may direct the township fiscal officer to certify the expenses and a description of the land to the county auditor, who shall place the expenses upon the tax duplicate as a lien upon the land to be collected as other taxes and returned to the township general fund.

(F) Notwithstanding section 4513.65 of the Revised Code, but subject to division (G)(2) of this section, any collector's vehicle that meets the definition of a junk motor vehicle is subject to removal under this section.

(G)

(1) Nothing in this section affects the authority of a board of township trustees to adopt and enforce resolutions under section 505.173 of the Revised Code to regulate the storage of junk motor vehicles on private or public property in the unincorporated territory of the township.

(2) A resolution adopted under this section is subject to the same restrictions specified in division (A) of section 505.173 of the Revised Code for resolutions adopted under that section.

Effective Date: 2007 HB50 03-05-2008



Section 505.88 - Special assessment upon facilities directly or indirectly benefiting from maintenance and improvement of waterways.

(A) As used in this section:

(1) "Facilities" means boat docks and other boat storage facilities but does not include boat launching ramps or facilities or any boat docks or other boat storage facilities owned by the state or any state agency.

(2) "State agency" has the same meaning as in section 1.60 of the Revised Code.

(B) For the purpose of maintaining and improving navigable waterways in the township, the board of township trustees, by resolution, may annually levy a special assessment upon facilities directly or indirectly benefiting from the maintenance and improvement of waterways. Assessments shall be levied by one of the following methods, at the discretion of the board:

(1) By a percentage of the taxable value of the property assessed;

(2) In proportion to the benefits that may result from maintenance or improvement of waterways in the township.

In levying an assessment by the method described in division (B)(2) of this section, the board may consider the number of boats or other watercraft capable of being docked or stored or otherwise capable of using the facility upon which the assessment is levied, or any other factor that is reasonably related to the benefits directly or indirectly derived from maintenance or improvement of waterways.

Before adopting a resolution under division (B) of this section, the board shall send written notice to the owner of each facility stating the estimated assessment for that facility. If the owner objects to the stated estimated assessment, the owner shall file a written objection with the board not later than two weeks after the notice was mailed. The board shall review the written objections and may revise the estimated assessments before adopting a resolution under division (B) of this section. If the owner of a facility objects to the final assessment for the facility levied in a resolution adopted under division (B) of this section, the owner may appeal the final assessment under Chapter 2506. of the Revised Code.

(C) The assessment made by the board pursuant to division (B) of this section shall be at a rate that will produce, in any year, a total assessment that is not more than the annual cost of such maintenance or improvement provided that if the board determines that recovery of the full cost of the maintenance or improvement in one year will place an undue burden on the owners of the facilities being assessed, the board may recover the full cost of the maintenance or improvement through assessments imposed during no more than the ten years immediately following the year of the first assessment. In no case shall the aggregate total of the assessments imposed exceed the cost of the maintenance or improvement. In the resolution imposing the assessment, the board shall apportion the cost among the benefited facilities as provided in division (B) of this section. The board shall certify the amounts to be levied upon each facility to the county auditor, who shall enter the amounts on the tax duplicate for collection by the county treasurer in equal semiannual installments in the same manner and at the same times as the collection of taxes on real property. Assessments shall be paid by owners of the facilities upon which assessments are levied.

(D) The assessments, when collected, shall be paid by the county auditor by warrant on the county treasurer into a special fund in the township treasury created for the purpose of maintaining and improving waterways. The board may expend moneys from the fund only for the purposes for which the assessments were levied.

Effective Date: 05-15-1997



Section 505.89 - Curfew - violations.

(A) Whenever a board of township trustees considers it necessary to adopt a curfew for persons under eighteen years of age in any of the unincorporated areas of the township, the board may adopt a resolution setting forth the provisions of the curfew and declaring the necessity for it, together with a statement of the reasons for the necessity, and providing for its enforcement within the unincorporated area of the township.

(B) Any person under eighteen years of age who violates a curfew adopted under division (A) of this section shall be charged as being an unruly child and taken before juvenile court as provided in Chapter 2151. of the Revised Code.

Effective Date: 03-09-1995



Section 505.90 - [Repealed].

Effective Date: 10-09-1979; 2007 SB117 09-24-2007



Section 505.91 - [Repealed].

Effective Date: 10-09-1979; 2007 SB117 09-24-2007



Section 505.92 - [Repealed].

Effective Date: 10-09-1979; 2007 SB117 09-24-2007



Section 505.93 - Prohibiting boxing matches or exhibitions.

A board of township trustees may adopt a resolution prohibiting in the unincorporated area of the township boxing matches or exhibitions to which sections 3773.31 to 3773.58 of the Revised Code apply.

Effective Date: 07-27-1981



Section 505.94 - Registration and regulation of transient vendors.

(A) A board of township trustees may, by resolution, require the registration of all transient vendors within the unincorporated territory of the township and may regulate the time, place, and manner in which these vendors may sell, offer for sale, or solicit orders for future delivery of goods, or the board may, by resolution, prohibit these activities within that territory. If the board requires the registration of all transient vendors, it may establish a reasonable registration fee, not to exceed one hundred fifty dollars for a registration period, and this registration shall be valid for a period of at least ninety days after the date of registration. Any board of township trustees that provides for the registration and regulation, or prohibition, of transient vendors under this section shall notify the prosecuting attorney of the county in which the township is located of its registration and regulatory requirements or prohibition. No transient vendor shall fail to register or to comply with regulations or prohibitions established by a board of township trustees under this division.

This division does not authorize a board of township trustees to apply a resolution it adopts under this division to any person invited by an owner or tenant to visit the owner's or tenant's premises to sell, offer for sale, or solicit orders for future delivery of goods.

(B) As used in this section:

(1) "Goods" means goods, wares, services, merchandise, periodicals, and other articles or publications.

(2) "Transient vendor" means any person who opens a temporary place of business for the sale of goods or who, on the streets or while traveling about the township, sells or offers for sale goods, or solicits orders for future delivery of goods where payment is required prior to the delivery of the goods, or attempts to arrange an appointment for a future estimate or sales call. "Transient vendor" does not include any person who represents any entity exempted from taxation under section 5709.04 of the Revised Code, that notifies the board of township trustees that its representatives are present in the township for the purpose of selling or offering for sale goods, or soliciting orders for future delivery of goods, or attempting to arrange an appointment for a future estimate or sales call, and does not include a person licensed under Chapter 4707. of the Revised Code.

Effective Date: 03-30-1999; 09-21-2006



Section 505.95 - Regulating resale of tickets to public amusements.

(A) A board of township trustees may adopt a resolution to regulate in the unincorporated area of the township, by license or otherwise, the resale, by parties not acting as agents of those issuing them, of tickets to theatrical or sporting events or to other public amusements.

(B) The board of township trustees may establish a fine of not more than one hundred dollars for each separate violation of any resolution adopted under division (A) of this section. Fifty per cent of the moneys arising from the collection of the fine shall be deposited in the township's general fund. The remaining fifty per cent of those moneys shall be deposited in the county's general fund.

(C) Any person allegedly aggrieved by a violation of a resolution adopted under division (A) of this section may seek injunctive or other appropriate relief in connection with the act or practice that violates that resolution.

Effective Date: 11-02-1999



Section 505.99 - Penalty.

Whoever violates section 505.374, 505.74, 505.75, 505.76, 505.77, or 505.94 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 07-01-1996



Section 505.991 - Penalty - neglect or refuse to deposit property in possession of a person arrested.

Whoever violates section 505.106 of the Revised Code shall be fined not less than twice the value of any property not deposited as provided by that section, but not more than three thousand dollars, or imprisoned not more than thirty days, or both.

Effective Date: 09-29-1999






Chapter 507 - CLERK

Section 507.01 - Township fiscal officer.

A township fiscal officer shall be elected at the general election in 2007, and quadrennially thereafter in each township, and the fiscal officer shall hold office for a term of four years commencing on the first day of April next after election.

Effective Date: 03-15-1983; 12-20-2005



Section 507.02 - Deputy township fiscal officer.

When a township fiscal officer is unable to carry out the duties of office because of illness, because of entering the military service of the United States, or because the fiscal officer is otherwise incapacitated or disqualified, the board of township trustees shall appoint a deputy fiscal officer, who shall have full power to discharge the duties of the office. The deputy fiscal officer shall serve during the period of time the fiscal officer is absent or incapacitated, or until a successor fiscal officer is elected and qualified. Before entering on the discharge of official duties, the deputy fiscal officer shall give bond, for the faithful discharge of official duties, as required under section 507.03 of the Revised Code. The board shall, by resolution, adjust and determine the compensation of the fiscal officer and deputy fiscal officer. The total compensation of both the fiscal officer and any deputy fiscal officer shall not exceed the sums fixed by section 507.09 of the Revised Code in any one year.

Effective Date: 10-01-1953; 12-20-2005



Section 507.021 - Assistants to fiscal officer - compensation.

(A) The township fiscal officer may hire and appoint one or more persons as the fiscal officer finds necessary to provide assistance to the township fiscal officer or deputy fiscal officer. The township fiscal officer may set the compensation of those persons subject to the prior approval of the board of township trustees. Those persons shall serve at the pleasure of the township fiscal officer or, in the absence of the township fiscal officer, the deputy fiscal officer. The township fiscal officer may delegate to an assistant any of the duties the fiscal officer is otherwise required to perform. The appointment of assistants under this section does not relieve the township fiscal officer of responsibility to discharge the duties of the office but shall serve to provide assistance to the fiscal officer in performing those duties.

(B) The compensation of an assistant appointed under this section shall be included in the estimate of contemplated expenditures for the township fiscal officer's office that is submitted to the board of township trustees for approval as provided in section 5705.28 of the Revised Code.

(C) Before serving, an assistant to the township fiscal officer shall give bond for the faithful discharge of the duties of the office as may be delegated by the fiscal officer. The bond shall be payable to the board of township trustees and shall be for the same sum as required under section 507.03 of the Revised Code for the township fiscal officer, with sureties approved by the board, and conditioned for the faithful performance of duties delegated by the fiscal officer. The bond shall be recorded by the township fiscal officer, filed with the county treasurer, and carefully preserved.

Effective Date: 10-30-1969; 11-05-2004; 12-20-2005



Section 507.03 - Bond.

The township fiscal officer, before entering upon the discharge of official duties, shall give a bond, payable to the board of township trustees, with sureties approved by the board, in the sum determined by the board but not less than the sum provided in this section, and conditioned for the faithful performance of the duties of the office of township fiscal officer. This bond shall be recorded by the township fiscal officer, filed with the county treasurer, and carefully preserved.

The minimum sum of the township fiscal officer's bond shall be as follows:

(A) In a township with a budget of fifty thousand dollars or less, ten thousand dollars;

(B) In a township with a budget of more than fifty thousand dollars but not more than one hundred thousand dollars, thirty-five thousand dollars;

(C) In a township with a budget of more than one hundred thousand dollars but not more than two hundred fifty thousand dollars, sixty thousand dollars;

(D) In a township with a budget of more than two hundred fifty thousand dollars but not more than five hundred thousand dollars, eighty-five thousand dollars;

(E) In a township with a budget of more than five hundred thousand dollars but not more than seven hundred fifty thousand dollars, one hundred ten thousand dollars;

(F) In a township with a budget of more than seven hundred fifty thousand dollars but not more than one million five hundred thousand dollars, one hundred thirty-five thousand dollars;

(G) In a township with a budget of more than one million five hundred thousand dollars but not more than three million five hundred thousand dollars, one hundred sixty thousand dollars;

(H) In a township with a budget of more than three million five hundred thousand dollars but not more than six million dollars, one hundred ninety-five thousand dollars;

(I) In a township with a budget of more than six million dollars but not more than ten million dollars, two hundred twenty thousand dollars;

(J) In a township with a budget of more than ten million dollars, two hundred fifty thousand dollars.

Effective Date: 10-01-1953; 11-05-2004; 12-20-2005



Section 507.04 - Personal attendance at board meetings - request for copies of township records.

(A) The township fiscal officer shall keep an accurate record of the proceedings of the board of township trustees at all of its meetings, and of all its accounts and transactions, including the acceptance of the bonds of township officers. The township fiscal officer shall personally attend at least one meeting of the board during each quarter of every year, unless prevented by the occurrence of an emergency from attending.

(B) In any township where the township fiscal officer does not keep the township's records in a public facility, the board of township trustees, once each quarter of each year, may request the fiscal officer to provide the board with copies of township records for its review. If the board makes such a request, it shall tell the township fiscal officer which records it wants copies of by indicating the dates or types of the records it is requesting. A request made under this section does not diminish any trustee's right to inspect township records under division (B) of section 149.43 of the Revised Code.

Effective Date: 10-27-1981; 11-05-2004; 12-20-2005



Section 507.05 - Books to be provided to fiscal officer.

The township fiscal officer shall, in addition to the books for the record of the proceedings of the board of township trustees, be provided by the township with a book for the record of township roads, a book for the record of marks and brands, and a book for the record of official oaths and bonds of township officers.

Effective Date: 10-01-1953; 12-20-2005



Section 507.051 - Notifying board of elections of vacancies in office and boundary changes.

The fiscal officer of a township shall notify the board of elections of all vacancies caused by death, resignation, or otherwise in the elective offices of the township. The notification shall be made in writing and filed, not later than ten days after a vacancy occurs, with the board of elections of the county in which the township is located.

The fiscal officer of a township shall notify the board of elections of all changes in boundaries of that township. The notification shall be made in writing , contain a plat clearly showing all boundary changes, and be filed, not later than ten days after the change of boundaries becomes effective, with the board of elections of the county in which the township is located.

Effective Date: 01-01-1954; 12-20-2005



Section 507.06 - Oaths.

The township fiscal officer may administer oaths, and take and certify affidavits , that pertain to the business of the township or of the board of education of the fiscal officer's local school district, or are connected with the official business of either the township or the local school district, including the official oaths of township and school officers, and oaths required in the execution, verification, and renewal of security interests.

Effective Date: 10-01-1953; 12-20-2005



Section 507.07 - [Repealed] .

Repealed by 129th General AssemblyFile No.141,HB 509, §2, eff. 9/28/2012.

Effective Date: 01-01-1974; 12-20-2005



Section 507.08 - Recording of bonds of constables.

Official bonds of constables, as soon as approved by the board of township trustees, and before being filed, shall be recorded by the township fiscal officer in the book kept for that purpose.

A copy of such a recorded bond, certified by the fiscal officer, shall be admitted in any court in this state, as evidence, the same as the original bond.

For recording such a bond, the fiscal officer shall receive the sum of fifty cents from the party giving the bond, and for each copy of such a bond, the fiscal officer shall receive the same fee from the party demanding the copy.

Effective Date: 01-01-1958; 12-20-2005



Section 507.09 - Compensation of fiscal officer.

(A) Except as otherwise provided in division (D) of this section, the township fiscal officer shall be entitled to compensation as follows:

(1) In townships having a budget of fifty thousand dollars or less, three thousand five hundred dollars;

(2) In townships having a budget of more than fifty thousand but not more than one hundred thousand dollars, five thousand five hundred dollars;

(3) In townships having a budget of more than one hundred thousand but not more than two hundred fifty thousand dollars, seven thousand seven hundred dollars;

(4) In townships having a budget of more than two hundred fifty thousand but not more than five hundred thousand dollars, nine thousand nine hundred dollars;

(5) In townships having a budget of more than five hundred thousand but not more than seven hundred fifty thousand dollars, eleven thousand dollars;

(6) In townships having a budget of more than seven hundred fifty thousand but not more than one million five hundred thousand dollars, thirteen thousand two hundred dollars;

(7) In townships having a budget of more than one million five hundred thousand but not more than three million five hundred thousand dollars, fifteen thousand four hundred dollars;

(8) In townships having a budget of more than three million five hundred thousand dollars but not more than six million dollars, sixteen thousand five hundred dollars;

(9) In townships having a budget of more than six million dollars, seventeen thousand six hundred dollars.

(B) Any township fiscal officer may elect to receive less than the compensation the fiscal officer is entitled to under division (A) of this section. Any township fiscal officer electing to do this shall so notify the board of township trustees in writing, and the board shall include this notice in the minutes of its next board meeting.

(C) The compensation of the township fiscal officer shall be paid in equal monthly payments. If the office of township fiscal officer is held by more than one person during any calendar year, each person holding the office shall receive payments for only those months, and any fractions of those months, during which the person holds the office.

A township fiscal officer may be compensated from the township general fund or from other township funds based on the proportion of time the township fiscal officer spends providing services related to each fund. A township fiscal officer must document the amount of time the township fiscal officer spends providing services related to each fund by certification specifying the percentage of time spent working on matters to be paid from the township general fund or from other township funds in such proportions as the kinds of services performed.

(D) Beginning in calendar year 1999, the township fiscal officer shall be entitled to compensation as follows:

(1) In calendar year 1999, the compensation specified in division (A) of this section increased by three per cent;

(2) In calendar year 2000, the compensation determined under division (D)(1) of this section increased by three per cent;

(3) In calendar year 2001, the compensation determined under division (D)(2) of this section increased by three per cent;

(4) In calendar year 2002, except in townships having a budget of more than six million dollars, the compensation determined under division (D)(3) of this section increased by three per cent; in townships having a budget of more than six million but not more than ten million dollars, nineteen thousand eight hundred ten dollars; and in townships having a budget of more than ten million dollars, twenty thousand nine hundred dollars;

(5) In calendar year 2003, the compensation determined under division (D)(4) of this section increased by three per cent or the percentage increase in the consumer price index as described in division (D)(7)(b) of this section, whichever percentage is lower;

(6) In calendar year 2004, except in townships having a budget of more than six million dollars, the compensation determined under division (D)(5) of this section for the calendar year 2003 increased by three per cent or the percentage increase in the consumer price index as described in division (D)(7)(b) of this section, whichever percentage is lower; in townships having a budget of more than six million but not more than ten million dollars, twenty-two thousand eighty-seven dollars; and in townships having a budget of more than ten million dollars, twenty-five thousand five hundred fifty-three dollars;

(7) In calendar years 2005 through 2008, the compensation determined under division (D) of this section for the immediately preceding calendar year increased by the lesser of the following:

(a) Three per cent;

(b) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding calendar year, rounded to the nearest one-tenth of one per cent;

(8) In calendar year 2009 and thereafter, the amount determined under division (D) of this section for calendar year 2008.

As used in this division, "consumer price index" has the same meaning as in section 325.18 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 12-20-2005



Section 507.10 - Payment of funds collected for joint township cemetery.

On or before the fifteenth day of February and August in each year, each township which receives money as taxes levied and collected for joint cemetery purposes shall pay all such funds to the managing trustee of the joint township cemetery board of directors having charge of such cemetery, and shall accept from the treasurer of such board his receipt for the funds.

Effective Date: 10-01-1953



Section 507.11 - Officers and employees may incur obligations - payment of money.

(A) The board of township trustees may authorize, by resolution, township officers and employees to incur obligations of two thousand five hundred dollars or less on behalf of the township, or it may authorize, by resolution, the township administrator to so authorize township officers and employees. The obligations incurred on behalf of the township by a township officer or employee acting pursuant to any such resolution shall be subsequently approved by the adoption of a formal resolution of the board of township trustees.

(B) No money belonging to the township shall be paid out, except upon an order signed by at least two of the township trustees, and countersigned by the township fiscal officer.

Effective Date: 03-31-2003; 12-20-2005



Section 507.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 509 - CONSTABLES

Section 509.01 - Designation of police constables.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B) Subject to division (C) of this section, the board of township trustees may designate any qualified persons as police constables and may provide them with the automobiles, communication systems, uniforms, and police equipment that the board considers necessary. Except as provided in division (C) of this section, police constables designated under this division, who have been awarded a certificate attesting to the satisfactory completion of an approved state, county, or municipal police basic training program, as required by section 109.77 of the Revised Code, may be removed or suspended only under the conditions and by the procedures in sections 505.491 to 505.495 of the Revised Code. Any other police constable shall serve at the pleasure of the township trustees. In case of removal or suspension of a police constable by the board of township trustees, that police constable may appeal the decision of the board to the court of common pleas of the county to determine the sufficiency of the cause of removal or suspension. The police constable shall take the appeal within ten days of written notice to the police constable of the decision of the board. The board may pay each police constable, from the general funds of the township, the compensation that the board by resolution prescribes for the time actually spent in keeping the peace, protecting property, and performing duties as a police constable, including duties as an ex officio deputy bailiff of a municipal court pursuant to section 1901.32 of the Revised Code and duties as a ministerial officer of a county court. The police constable shall not be paid fees in addition to the compensation allowed by the board for services rendered as a police constable, including services as an ex officio deputy bailiff of a municipal court pursuant to section 1901.32 of the Revised Code and as a ministerial officer of a county court. All constable fees provided for by section 509.15 of the Revised Code, if due for services rendered while the police constable performing those services is being compensated as a police constable for that performance, shall be paid into the general fund of the township.

(C)

(1) The board of township trustees shall not designate a person as a police constable pursuant to division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of township trustees shall terminate the employment of a police constable designated under division (B) of this section if the police constable does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the police constable agrees to surrender the certificate awarded to the police constable under section 109.77 of the Revised Code.

(b) The board shall suspend from employment a police constable designated under division (B) of this section if the police constable is convicted, after trial, of a felony. If the police constable files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the police constable does not file a timely appeal, the board shall terminate the employment of that police constable. If the police constable files an appeal that results in that police constable's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the police constable, the board shall reinstate that police constable. A police constable who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that police constable's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the police constable of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a police constable under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 509.02 - Bond.

Each constable, before entering upon the discharge of official duties, shall give bond to the state in a sum of not less than five hundred nor more than two thousand dollars, conditioned for the faithful and diligent discharge of official duties, and with sureties resident of the township. The amount of the bond and its sureties shall be approved by the board of township trustees. The bond shall be deposited with the township fiscal officer.

Effective Date: 10-01-1953; 12-20-2005



Section 509.03 - [Repealed].

Effective Date: 11-06-1959



Section 509.04 - Parking enforcement unit.

(A) The board of township trustees may establish, by resolution, a parking enforcement unit within the office of a township constable, and provide for the regulation of parking enforcement officers. The board of township trustees shall appoint a police constable as executive head of the parking enforcement unit, who shall make all appointments and removals of parking enforcement officers, subject to any general rules prescribed by the board of township trustees by resolution, and shall prescribe rules for the organization, training, administration, control, and conduct of the parking enforcement unit. The executive head of the parking enforcement unit may appoint parking enforcement officers who agree to serve for nominal compensation, and persons with physical disabilities may receive appointments as parking enforcement officers.

(B) The authority of the parking enforcement officers shall be limited to the enforcement of section 4511.69 of the Revised Code and any other parking laws specified in the resolution creating the parking enforcement unit. Parking enforcement officers shall have no other powers.

(C) The training the parking enforcement officers shall receive shall include instruction in general administrative rules and procedures governing the parking enforcement unit, the role of the judicial system as it relates to parking regulation and enforcement, proper techniques and methods relating to the enforcement of parking laws, human interaction skills, and first aid.

Effective Date: 07-13-1990



Section 509.05 - Powers and duties of police constables.

In addition to the county sheriff, constables shall be ministerial officers of the county court in all cases in their respective townships, and in criminal cases, they shall be such officers within the county. They shall apprehend and bring to justice felons and disturbers of the peace, suppress riots, and keep and preserve the peace within the county. They may execute all writs and process, in criminal cases, throughout the county in which they reside, and in which they were elected or appointed. If a person charged with the commission of a crime or offense flees from justice, any constable of the county wherein such crime or offense was committed shall pursue and arrest such fugitive in any other county of the state and convey him before the county court of the county where such crime or offense was committed.

Such constables shall serve and execute all warrants, writs, precepts, executions, and other process directed and delivered to them, and shall do all things pertaining to the office of constable.

The authority of a constable in serving any process, either civil or criminal, and in doing his duties generally shall extend throughout the county in which he is appointed, and in executing and serving process issued by a judge of the county court, he may exercise the same authority and powers over goods and chattels, and the persons of parties, as is granted to a sheriff or coroner, under like process issued from courts of record.

A constable may participate, as the director of an organized crime task force established under section 177.02 of the Revised Code or as a member of the investigatory staff of such a task force, in an investigation of organized criminal activity in any county or counties in this state under sections 177.01 to 177.03 of the Revised Code.

Effective Date: 09-03-1986



Section 509.06 - Aid of sheriff.

Constables, marshals, chiefs of police, and other police officers, in discharging their duties, may call the sheriff or a deputy sheriff to their aid in state cases.

Effective Date: 10-01-1953



Section 509.07 - Return of process.

Each constable shall, at the proper office and on the proper return day, make due return of all process directed and delivered to him. If the judgment upon which such constable has an execution is docketed in the court of common pleas, appealed, or stayed, on notice to return the execution, he shall state such fact on the execution.

Effective Date: 10-01-1953



Section 509.08 - Time of receiving writ.

Each constable, on the receipt of any writ or other process, except subpoenas, shall note thereon the time of receiving it. He shall also state in his return on such writ or process the time and manner of executing it.

Effective Date: 10-01-1953



Section 509.09 - Return of not found.

No constable shall make a return on any process of "not found," as to any defendant, unless he has been to the usual place of residence of the defendant at least once, if such defendant has a residence in the county.

Effective Date: 10-01-1953



Section 509.10 - Arrest on view or warrant - keep the peace.

Each constable shall apprehend, on view or warrant, and bring to justice, all felons, disturbers, and violators of the criminal laws of this state, and shall suppress all riots, affrays, and unlawful assemblies which come to his knowledge, and shall generally keep the peace in his township.

Effective Date: 11-06-1959



Section 509.11 - Copy of process to be left with jailer.

When it becomes the duty of the constable to take a person to the county jail, such constable shall deliver to the sheriff or jailer a certified copy of the execution, commitment, or other process, whereby he holds such person in custody, and shall return the original to the judge who issued it. Such copy is sufficient authority to the sheriff or jailer to keep the prisoner in jail until discharged.

Effective Date: 02-14-1967



Section 509.12 - Payment of moneys.

A constable shall pay over to the party entitled thereto, all moneys received by such constable in his official capacity, if demand is made by such party, his agent, or attorney, at any time before the constable returns the writ upon which he has received such moneys. If the money is not paid over by that time, the constable shall pay it to the judge of the county court when he returns the writ.

Effective Date: 11-06-1959



Section 509.13 - Forfeiture.

Constables shall be liable to a ten per cent forfeiture upon the amount of damages for which judgment may be entered against them, for failing to make return, making a false return, or failing to pay over money collected or received by them in their official capacity. Such judgment must include, in addition to the damages and costs, the forfeiture provided by this section.

Effective Date: 10-01-1953



Section 509.14 - [Repealed].

Effective Date: 10-27-1981



Section 509.15 - Fees of constables.

The following fees and expenses shall be taxed as costs, collected from the judgment debtor, and paid to the general fund of the appropriate township or district as compensation due for services rendered by township constables or members of the police force of a township police district or joint police district:

(A) Serving and making return of each of the following:

(1) Order to commit to jail, order on jailer for prisoner, or order of ejectment, including copies to complete service, one dollar for each defendant named therein;

(2) Search warrant or warrant of arrest, for each person named in the writ, five dollars;

(3) Writ of attachment of property, except for purpose of garnishment, twenty dollars;

(4) Writ of attachment for the purpose of garnishment, five dollars;

(5) Writ of possession or restitution, twenty dollars;

(6) Attachment for contempt, for each person named in the writ, three dollars;

(7) Writ of replevin, twenty dollars;

(8) Summons and writs, subpoena, summons of jurors, and notice to garnishee, including copies to complete service, three dollars for each person named therein;

(9) Execution against property or person, eighty cents, and six per cent of all money thus collected;

(10) Any other writ, order, or notice required by law, for each person named therein, including copies to complete service, three dollars for the first name and fifty cents for each additional name.

(B) Mileage for the distance actually and necessarily traveled in serving and returning any of the preceding writs, orders, and notices, fifty cents for the first mile and for each additional mile, twenty cents;

(C) For attending a criminal case during the trial or hearing and having charge of prisoners, each case, two dollars and fifty cents, but, when so acting, such constable shall not be entitled to a witness fee if called upon to testify;

(D) For attending civil court during a jury trial, each case, two dollars;

(E) For attending civil court during a trial without jury, each case, one dollar and fifty cents;

(F) The actual amount paid solely for the transportation, meals, and lodging of prisoners, and for the moving and storage of goods and the care of animals taken on any legal process, such expense shall be specifically itemized on the back of the writs and sworn to;

(G) For summoning and swearing appraisers, each case, two dollars;

(H) For advertising property for sale, by posting, taken on any legal process, one dollar;

(I) For taking and making return of any bond required by law, eighty cents.

Notwithstanding anything to the contrary in this section, if any comparable fee or expense specified under section 311.17 of the Revised Code is increased to an amount greater than that set forth in this section, the board of township trustees, board of trustees of the township police district, or joint police district board, as appropriate, may require that the amount taxed as costs under this section equal the amount specified under section 311.17 of the Revised Code.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-23-1995



Section 509.16 - [Repealed].

Effective Date: 11-06-1959






Chapter 511 - MEMORIAL BUILDINGS; HALLS; PARKS

Section 511.01 - Town hall.

If, in a township, a town hall is to be built, improved, enlarged, or removed at a cost greater than fifty thousand dollars, the board of township trustees shall submit the question to the electors of such township and shall certify their resolution to the board of elections not later than four p.m. of the ninetieth day before the day of the election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-27-1981



Section 511.02 - Tax levy for town hall.

At the election provided for by section 511.01 of the Revised Code, if a majority of all the ballots cast are in the affirmative, the board of township trustees shall levy the necessary tax, which, in any year, shall not exceed four mills on the dollar valuation. Such tax shall not be levied for more than seven years. In anticipation of the collection of taxes, the board may borrow money and issue bonds for the whole or any part of such work, which bonds shall not bear interest to exceed the rate provided in section 9.95 of the Revised Code, payable annually.

Effective Date: 10-27-1981



Section 511.03 - Control and leasing of hall, lodge, or recreational facility.

After an affirmative vote in an election held under sections 511.01 and 511.02 of the Revised Code, the board of township trustees may make all contracts necessary for the purchase of a site, and the erection, improvement, or enlargement of such building. The board shall have control of any town hall belonging to the township, and it may rent or lease all or part of any hall, lodge, or recreational facility belonging to the township, to any person or organization under terms the board considers proper, for which all rent shall be paid in advance or fully secured. In establishing the terms of any rental agreement or lease pursuant to this section, the board of township trustees may give preference to persons who are residents of or organizations that are headquartered in the township or that are charitable or fraternal in nature. All persons or organizations shall be treated on a like or similar basis, and no differentiation shall be made on the basis of race, color, religion, national origin, sex, or political affiliation. The rents received for such facilities may be used for their repair or improvement, and any balance shall be used for general township purposes.

Effective Date: 07-18-1980



Section 511.04 - Procurement of site for town hall.

The board of township trustees, whenever it has been authorized by an affirmative vote, to purchase a site and erect thereon a town hall, and suitable lands cannot be procured by contract for such purpose on reasonable terms, may appropriate land therefor, not to exceed one acre, by proceedings in accordance with sections 163.01 to 163.22 of the Revised Code.

Effective Date: 10-16-1980



Section 511.05 - Improvement of building jointly by village and township.

The electors of a township in which a village is situated, and the electors of such village, may, if the electors of both so determine, unite in the enlargement, improvement, or erection of a public building.

For such purpose, an application shall be made to and filed with the board of township trustees, signed by not less than twenty-five resident freeholders of such township, who are not residents of the village, and an application shall also be made to and filed with the mayor of the village, signed by not less than twenty-five resident freeholders of the village.

Effective Date: 10-01-1953



Section 511.06 - Submission of question of tax to a vote.

At the next regular municipal election after the applications for the enlargement, improvement, or erection of a public building have been so filed under section 511.05 of the Revised Code, the question as to whether or not a tax shall be levied upon all the property subject to taxation in the township and village for the enlargement, improvement, or erection of such building, shall be submitted to the electors of the township and village. Ten days' notice that the question will be submitted to the electors, shall be given by the board of township trustees and the mayor of the village, in a newspaper of general circulation in such township and village, which notice shall state the maximum amount of money proposed to be used for such purpose, and the rate of tax proposed to be levied.

Effective Date: 10-01-1953



Section 511.07 - Two-thirds vote necessary.

If, at an election under section 511.06 of the Revised Code, two thirds of the electors of the township and of the village voting, vote in favor of such improvement, the board of township trustees and the legislative authority of the village shall jointly take such action as is necessary to carry out complete improvement.

Effective Date: 10-01-1953



Section 511.08 - Petition to build memorial.

Whenever a petition is presented to the board of township trustees, signed by not less than fifteen per cent of the electors of the township as shown at the most recent general election held therein, requesting the submission to such electors of the question of issuing bonds in an amount not to exceed one hundred thousand dollars, for purchasing a site, if necessary, and erecting and furnishing a memorial building, or erecting and maintaining a suitable and appropriate monument, statue, or memorial to commemorate the services of the soldiers, sailors, and marines of such township, the board shall provide by resolution for the submission of such question to the electors as provided by section 133.18 of the Revised Code.

In case the petitions requesting the submission of such question are filed in two or more townships the total amount of bonds estimated for such purpose shall be divided among such townships in proportion to the tax valuation of each, as shown by its tax duplicate.

Effective Date: 08-22-1995



Section 511.09 - Memorial fund - application of fund - trustees.

If a soldier's memorial is to be erected by a single township, the proceeds of bonds issued under section 511.08 of the Revised Code, other than any premium and accrued interest which shall be credited to the sinking fund, shall be placed in the township treasury to the credit of a fund to be known as "the memorial fund." If such bonds are issued by two or more townships to build a joint building, the board of township trustees of each township shall select one of its members, who, with the other board members so selected, shall constitute and be known as the "memorial trustees." Such trustees may perform all acts imposed upon the board of township trustees by sections 511.10 to 511.14, inclusive, of the Revised Code. "Board of township trustees" as used in sections 511.10 to 511.14, inclusive, of the Revised Code, with reference to the powers and duties of such board as to the construction of such memorial building, monument, statue, or memorial, includes "memorial trustees" in case of a joint building. Such fund shall be paid out upon the order of the board of township trustees. Upon the completion of the memorial building, monument, statue, or memorial, any unexpended balance shall be transferred and placed to the credit of the sinking fund.

Effective Date: 10-01-1953



Section 511.10 - Appointment of personnel - holidays - maintenance uniforms.

The board of township trustees may appoint such superintendents, architects, clerks, laborers, and other employees as are necessary and fix their compensation. Any person so appointed may be removed by a majority of the members of such board at any time.

Any township employee working on a salary or hourly basis is entitled to eight hours of holiday pay for New Year's day, Martin Luther King day, Washington-Lincoln day, Memorial day, Independence day, Labor day, Columbus day, Veterans' day, Thanksgiving day, and Christmas day, of each year, provided that the employee is a regular employee with at least six months full-time township service prior to the month when such holiday occurs. Holidays shall occur on the days specified in section 1.14 of the Revised Code.

The board of township trustees may purchase or lease uniforms for laborers or other employees engaged in the maintenance of township property.

Effective Date: 08-06-1976



Section 511.11 - Acquisition of property.

The board of township trustees may acquire by purchase, appropriation, or otherwise, any private or public lands which it might deem necessary for its use, and, in case of condemnation, such proceedings shall be governed by sections 719.01 to 719.21, inclusive, of the Revised Code.

Such board may receive donations, legacies, or devises in land, money, or other property for the general purpose of aiding the objects and purposes of the memorial building, monument, statue, or memorial and the endowment thereof. In all cases, no matter how such property is acquired, the title to it shall be taken in the name of the board and its successors in office forever, and shall be free from taxation by the state, county, or any municipal corporation.

Effective Date: 10-01-1953



Section 511.12 - Plans, specifications and contracts.

The board of township trustees may prepare plans and specifications and make contracts for the construction and erection of a memorial building, monument, statue, or memorial, for the purposes specified and within the amount authorized by section 511.08 of the Revised Code. If the total estimated cost of the construction and erection exceeds fifty thousand dollars, the contract shall be let by competitive bidding. If the estimated cost is fifty thousand dollars or less, competitive bidding may be required at the board's discretion. In making contracts under this section, the board shall be governed as follows:

(A) Contracts for construction when competitive bidding is required shall be based upon detailed plans, specifications, forms of bids, and estimates of cost, adopted by the board.

(B) Contracts shall be made in writing upon concurrence of a majority of the members of the board, and shall be signed by at least two of the members and by the contractor. If competitive bidding is required, no contract shall be made or signed until an advertisement has been placed in a newspaper, published or of general circulation in the township, at least twice. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper published or of general circulation in the township, provided that the first notice published in such newspaper meets all of the following requirements:

(1) It is published at least two weeks before the opening of bids.

(2) It includes a statement that the notice is posted on the board's internet web site.

(3) It includes the internet address of the board's internet web site.

(4) It includes instructions describing how the notice may be accessed on the board's internet web site.

(C) No contract shall be let by competitive bidding except to the lowest and best bidder, who shall meet the requirements of section 153.54 of the Revised Code.

(D) When, in the opinion of the board, it becomes necessary in the prosecution of such work to make alterations or modifications in any contract, the alterations or modifications shall be made only by order of the board, and that order shall be of no effect until the price to be paid for the work or materials under the altered or modified contract has been agreed upon in writing and signed by the contractor and at least two members of the board.

(E) No contract or alteration or modification of it shall be valid unless made in the manner provided in this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 2008 SB268 09-12-2008



Section 511.13 - Interest in township contract prohibited - exception.

No member of the board of township trustees or any officer or employee thereof shall be interested in any contract entered into by such board. No such person shall be individually liable to any contractor upon any contract made under sections 511.08 to 511.17, inclusive, of the Revised Code, nor shall he be liable to any person on any claims occasioned by any act or default of a contractor or anyone employed by him.

This section does not apply where such person is a shareholder of a corporation, but not an officer or director thereof, and owns not more than five per cent of the stock of such corporation, the value of which does not exceed five hundred dollars.

If a stockholder desires to avail himself of the exception provided in this section, he shall, before entering upon such contract, first file with the clerk of the board of county commissioners, an affidavit, stating his exact status and connection with the corporation.

Effective Date: 10-01-1953



Section 511.14 - Commemorative tablets.

There shall be provided in a memorial building, erected under sections 511.08 to 511.17, inclusive, of the Revised Code, suitable apartments, of sufficient dimensions, to commemorate the soldiers, sailors, and marines of the township who lost their lives while in the service of the United States, and the names of such soldiers, sailors, and marines shall be inscribed on suitable tablets in the building or on the monument, statue, or memorial so erected.

Effective Date: 10-01-1953



Section 511.15 - Memorial trustees.

Upon the completion and equipping of a soldier's memorial building, the board of township trustees shall certify such fact to the court of common pleas of the county in which the building was constructed, and the court thereupon shall appoint a board of permanent "memorial trustees," composed of seven citizens of the township; but if two or more townships unite in constructing a joint building each township shall be represented on each board, one of which members shall be appointed for the term of one year, one for two years, one for three years, one for four years, one for five years, one for six years, and one for seven years, and each year thereafter the court shall appoint a successor, for a term of seven years, to the trustee whose term of office then expires. Not more than four of the members of said board of trustees shall belong to the same political party.

In the case of any memorial building existing prior to April 17, 1925, the court shall appoint the board in the manner provided in this section.

Upon such appointment by the court the board of township trustees shall transfer the memorial building and other property and funds acquired under section 511.11 of the Revised Code to the board of permanent memorial trustees and the title of such property shall thereupon vest in such board and the memorial trustees provided for in section 511.09 of the Revised Code, shall cease to exist as an official board.

Effective Date: 10-01-1953



Section 511.16 - Control and maintenance.

The board of permanent memorial trustees shall provide for the maintenance of the township memorial building, monument, statue, or memorial and shall always keep the memorial in such condition that it will fulfill the purpose for which it was constructed.

The board of permanent memorial trustees may receive donations and bequests to aid in the maintenance of such memorial, and such moneys, together with moneys received from all other sources, shall be placed in a fund to be known as "the township memorial fund," and shall be paid out on vouchers signed by two members of the board of permanent memorial trustees.

The board of permanent memorial trustees shall, annually, report a complete statement of all its receipts and disbursements and certify to the board of township trustees the amount of money required for the maintenance of such memorial and the making of any necessary improvements thereto, which amount shall be placed in the budget of the board of township trustees and certified to the budget commission of the county. The board of permanent memorial trustees may permit the occupancy and use of the memorial building or any part thereof, upon such terms as it deems proper.

Effective Date: 10-01-1953



Section 511.17 - Rules and regulations.

Under such reasonable rules and regulations as the board of permanent memorial trustees prescribes, the memorial building constructed under section 511.08 of the Revised Code shall be open and free for use as a meeting place by all organizations and allied organizations of present and former soldiers, sailors, and marines.

Effective Date: 10-01-1953



Section 511.18 - Petition to organize park district.

(A) When any number of electors in a township, including the electors of all municipal corporations in the township, equal to or exceeding one-tenth of the total vote cast in the township at the most recent general election, files a petition with the board of township trustees for proceedings to organize a park district and to establish one or more public parks within the township, the board shall certify that fact to the court of common pleas of the county, which court, or a judge of the court, shall appoint a board of park commissioners for the township. However, if an entire park district is contained within the unincorporated area of the township, the board of township trustees, instead of the court of common pleas of the county, shall, regardless of when the park district was established, appoint the board of park commissioners, unless the board of township trustees, by unanimous vote, adopts a resolution authorizing the court of common pleas to appoint the board of park commissioners. For purposes of this division, an entire park district shall be considered to be contained within the unincorporated area of the township if the electors of the unincorporated area would be the only persons entitled to vote on a tax levy submitted under division (B) of section 511.27 of the Revised Code, regardless of where real property owned by the district is located.

If the board of township trustees adopts a resolution described in this division, the court, or a judge of the court, shall appoint the board of park commissioners. If, at any time after the adoption of that resolution, the board of township trustees wishes to rescind the resolution and again assume the authority provided under this division to appoint the board of park commissioners, it may adopt a resolution, by unanimous vote, rescinding the previous resolution and its authorization for the court of common pleas to appoint the board of park commissioners. After the adoption of a rescinding resolution, the board of township trustees shall appoint the board of park commissioners.

(B) Regardless of when a township park district was established, at least seventy-five per cent of the acreage owned by a township park district shall be located within the boundaries of the township, unless the township has ceased to exist since the establishment of the park district.

Effective Date: 09-21-2000



Section 511.181 - Resolution to convert parks owned and operated by park district into parks owned and operated by township.

If the board of park commissioners of a township park district created before 1955 is appointed by the board of township trustees, the board of township trustees may adopt a resolution to convert the parks owned and operated by the park district into parks owned and operated by the township if the township has a population of less than thirty-five thousand and a geographical area of less than fifteen square miles. Upon the adoption of that resolution, the township park district shall cease to exist, all real and personal property owned by the park district shall be transferred to the township, and the township shall assume liability with respect to all contracts and debts of the park district. All employees of the township park district whose parks are so converted into township parks shall become township employees, and the board of township trustees may retain the former park commissioners, on the terms that the trustees consider appropriate, to operate the property formerly owned by the township park district.

The township shall continue to collect any taxes levied within the former township park district, and the taxes shall be deposited into the township treasury as funds to be used for the park purposes for which they were levied.

Within fifteen days after the adoption of a township park district conversion resolution under this section, the clerk of the board of township trustees shall certify a copy of that resolution to the county auditor.

Effective Date: 09-26-2003



Section 511.19 - Board of park commissioners.

(A) Except as provided in division (B) of this section, the board of park commissioners shall consist of three electors. The electors may be residents of the township or of any municipal corporation that is located within the township, that was within the township at the time that the park district was established, or the boundaries of which are coterminous with or include the township. One of the commissioners shall serve for one year, one of the commissioners shall serve for two years, and one of the commissioners shall serve for three years, from the second Monday of May succeeding the appointment, and thereafter one commissioner shall be appointed annually to serve for three years. The court of common pleas, or the board of township trustees if the board of park commissioners is appointed by the board of township trustees, shall fill any vacancy that occurs in the board by death, resignation, or otherwise, by appointment for the unexpired term.

(B) If a board of park commissioners is appointed by the board of township trustees, the board of township trustees may appoint a five-member board of park commissioners in lieu of the three-member board provided for in division (A) of this section. Except as provided in this division, members of a five-member board of park commissioners shall serve three-year terms. Of the initial appointees, two shall serve one-year terms, two shall serve two-year terms, and one shall serve a three-year term. Thereafter, terms of office for successive appointees shall be for three years. All terms shall commence on the second Monday of May succeeding appointment. Qualifications for members and filling of vacancies on five-member boards shall be the same as provided in division (A) of this section for three-member boards.

(C) A board of township trustees, by resolution, may convert a three-member board of park commissioners that the board of township trustees has appointed to a five-member board of park commissioners. The conversion shall be effective from the second Monday of May succeeding the adoption of the resolution. If a three-member board is converted, any member of the three-member board whose term had not expired on the date of conversion shall serve as one of the five members of the new board until the expiration date of that member's term.

(D) A board of township trustees, by resolution, may convert into a three-member board of park commissioners a five-member board of park commissioners that the board of township trustees has appointed. Upon the expiration of the terms of one or more park commissioners on the second Monday of May that immediately follows the date of the resolution's adoption, the board of township trustees shall appoint one park commissioner to a three-year term. Upon the expiration of the terms of one or more park commissioners on the second Monday of May in each of the immediately following two years, the board of township trustees shall appoint one park commissioner to a three-year term. During the transition period from a five-member board to a three-member board, any member of the five-member board whose term has not yet expired shall continue to serve as a member until that member's term expires.

Effective Date: 09-21-2000



Section 511.20 - Report of board as to site and cost.

Prior to the submission to the electors of the question of whether one or more public parks are to be established as provided in section 511.21 of the Revised Code, the board of park commissioners shall call to its assistance one or more skilled landscape architects, and, if desired, other expert advice, as to suitable places for the location of one or more public parks. The board of park commissioners shall make a written report to the board of township trustees of its findings and recommendations, with an estimate of the cost of the land recommended for park purposes. Before filing the report, the board of park commissioners, for park purposes, may take options and receive bids from owners of land.

Effective Date: 09-21-2000



Section 511.21 - Notice of submission of question.

Upon the filing of the report of the board of park commissioners as provided by section 511.20 of the Revised Code, the board of township trustees shall direct the township fiscal officer to give thirty days' notice, by posting in five public places in the township and by publication in one or more newspapers of general circulation in the township, that an election will be held at the next general election to determine whether one or more public parks are to be established within the township, and the estimated cost of the land recommended for that purpose.

Effective Date: 09-21-2000; 12-20-2005



Section 511.22 - Form of ballot.

The board of township trustees shall direct the township fiscal officer to file a written notice, not later than four p.m. of the ninetieth day before the day of the election, with the board of elections having charge of the preparation of official ballots, that an election will be held as provided in section 511.21 of the Revised Code and that the following shall be printed on the ballot:

If a majority of the votes is in favor of the proposition, a park or parks shall be established for the township. If a majority of the votes cast is against the proposition, the board of park commissioners shall be abolished, and the board of township trustees shall provide for and pay all the proper expenses incurred by it.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-21-2000; 12-20-2005



Section 511.23 - Powers and duties of park board.

(A) When the vote under section 511.22 of the Revised Code is in favor of establishing one or more public parks, the board of park commissioners shall constitute a board, to be called the board of park commissioners of that township park district, and they shall be a body politic and corporate. Their office is not a township office within the meaning of section 703.22 of the Revised Code but is an office of the township park district. The members of the board shall serve without compensation but shall be allowed their actual and necessary expenses incurred in the performance of their duties.

(B) The board may locate, establish, improve, maintain, and operate a public park or parks in accordance with division (B) of section 511.18 of the Revised Code, with or without recreational facilities. Any township park district that contains only unincorporated territory and that operated a public park or parks outside the township immediately prior to July 18, 1990, may continue to improve, maintain, and operate these parks outside the township, but further acquisitions of land shall not affect the boundaries of the park district itself or the appointing authority for the board of park commissioners.

The board may lease, accept a conveyance of, or purchase suitable lands for cash, by purchase by installment payments with or without a mortgage, by lease or lease-purchase agreements, or by lease with option to purchase, may acquire suitable lands through an exchange under section 511.241 of the Revised Code, or may appropriate suitable lands and materials for park district purposes. The board also may lease facilities from other political subdivisions or private sources. The board shall have careful surveys and plats made of the lands acquired for park district purposes and shall establish permanent monuments on the boundaries of the lands. Those plats, when executed according to sections 711.01 to 711.38 of the Revised Code, shall be recorded in the office of the county recorder, and those records shall be admissible in evidence for the purpose of locating and ascertaining the true boundaries of the park or parks.

(C) In furtherance of the use and enjoyment of the lands controlled by it, the board may accept donations of money or other property or act as trustees of land, money, or other property, and may use and administer the land, money, or other property as stipulated by the donor or as provided in the trust agreement.

The board may receive and expend grants for park purposes from agencies and instrumentalities of the United States and this state and may enter into contracts or agreements with those agencies and instrumentalities to carry out the purposes for which the grants were furnished.

(D) In exercising any powers conferred upon the board under divisions (B) and (C) of this section and for other types of assistance that the board finds necessary in carrying out its duties, the board may hire and contract for professional, technical, consulting, and other special services and may purchase goods and award contracts. The procuring of goods and awarding of contracts with a cost in excess of fifty thousand dollars shall be done in accordance with the procedures established for the board of county commissioners by sections 307.86 to 307.91 of the Revised Code.

(E) The board may appoint an executive for the park or parks and may designate the executive or another person as the clerk of the board. It may appoint all other necessary officers and employees, fix their compensation, and prescribe their duties, or it may require the executive to appoint all other necessary officers and employees, and to fix their compensation and prescribe their duties, in accordance with guidelines and policies adopted by the board.

(F) The board may adopt bylaws and rules that it considers advisable for the following purposes:

(1) To prohibit selling, giving away, or using any intoxicating liquors in the park or parks;

(2) For the government and control of the park or parks and the operation of motor vehicles in the park or parks;

(3) To provide for the protection and preservation of all property and natural life within its jurisdiction.

Before the bylaws and rules take effect, the board shall provide for a notice of their adoption to be published once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation in the county within which the park district is located.

No person shall violate any of the bylaws or rules. Fines levied and collected for violations shall be paid into the treasury of the township park district. The board may use moneys collected from those fines for any purpose that is not inconsistent with sections 511.18 to 511.37 of the Revised Code.

(G) The board may do either of the following:

(1) Establish and charge fees for the use of any facilities and services of the park or parks regardless of whether the park or parks were acquired before, on, or after September 21, 2000;

(2) Enter into a lease agreement with an individual or organization that provides for the exclusive use of a specified portion of the park or parks within the township park district by that individual or organization for the duration of an event produced by the individual or organization. The board, for the specific portion of the park or parks covered by the lease agreement, may charge a fee to, or permit the individual or organization to charge a fee to, participants in and spectators at the event covered by the agreement.

(H) If the board finds that real or personal property owned by the township park district is not currently needed for park purposes, the board may lease that property to other persons or organizations during any period of time the board determines the property will not be needed. If the board finds that competitive bidding on a lease is not feasible, it may lease the property without taking bids.

(I) The board may exchange property owned by the township park district for property owned by the state, another political subdivision, or the federal government on terms that it considers desirable, without the necessity of competitive bidding.

(J) Any rights or duties established under this section may be modified, shared, or assigned by an agreement pursuant to section 755.16 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-21-2000



Section 511.231 - Appraisal of park district property.

Whenever it is necessary for the board of park commissioners of a township park district to determine the value of any real property owned by the board, or which it proposes to acquire by purchase, lease, or appropriation, the board may employ competent appraisers to advise it of the value of such property, or expert witnesses to testify thereto in an appropriation proceeding, and shall pay a reasonable compensation for such services.

Effective Date: 11-05-1965



Section 511.232 - Law enforcement in park district.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B) The employees designated by the board of park commissioners of a township park district may enforce the laws of the state and the regulations of the board within and adjacent to the lands under the jurisdiction and control of the board or when acting as authorized by section 511.235 or 511.236 of the Revised Code. Before exercising those powers, the designated employees shall comply with the certification requirement established in section 109.77 of the Revised Code, take an oath, and give a bond to the state, in the sum that the board prescribes, for the proper performance of their duties. This division is subject to division (C) of this section.

(C)

(1) The board of park commissioners of a township park district shall not designate an employee as provided in division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of park commissioners of a township park district shall terminate the employment of an employee designated as provided in division (B) of this section if the employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to the employee under section 109.77 of the Revised Code.

(b) The board shall suspend from employment an employee designated as provided in division (B) of this section if the employee is convicted, after trial, of a felony. If the employee files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the employee does not file a timely appeal, the board shall terminate the employment of that employee. If the employee files an appeal that results in that employee's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the employee, the board shall reinstate that employee. An employee who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that employee's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the employee of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of an employee under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 511.233 - Liability insurance.

A board of park commissioners of a township park district may purchase a policy or policies of insurance to insure the members of the board and its appointees, assistants, and employees against liability arising from the performance of their official duties.

Effective Date: 08-03-1982



Section 511.234 - Authorizing use of park district credit card.

(A) The board of park commissioners of a township park district may authorize an officer, employee, or appointee of the board to use a credit card held by the board to pay for expenses related to park district business. The debt incurred as a result of the use of a credit card under this section shall be paid from park district funds.

(B) No officer, employee, or appointee of a board of park commissioners who is authorized to use a credit card held by the board shall use it to incur any unauthorized debt against the park district's credit.

(C) Whoever violates division (B) of this section is guilty of one of the following:

(1) A misdemeanor of the first degree if the amount of the unauthorized debt is no more than one hundred fifty dollars;

(2) A felony of the fourth degree if the amount of the unauthorized debt exceeds one hundred fifty dollars.

(D) An officer, employee, or appointee, in a civil action, may be found personally liable to the park district for the officer's, employee's, or appointee's unauthorized use of the park district credit card.

(E) Whenever any officer, employee, or appointee authorized to use a credit card held by the board of park commissioners suspects the loss, theft, or possibility of another person's unauthorized use of the credit card that the officer, employee, or appointee is authorized to use, the officer, employee, or appointee shall so notify the board immediately in writing. The officer, employee, or appointee may be held personally liable for unauthorized debt resulting from the loss, theft, or unauthorized use, in the amount of fifty dollars or the amount charged to the credit card as a result of the loss, theft, or unauthorized use, whichever is less.

Effective Date: 09-21-2000



Section 511.235 - Mutual aid contracts for law enforcement purposes.

The board of park commissioners of a township park district may enter into contracts with one or more townships, township police districts, joint police districts, municipal corporations, or county sheriffs of this state, with one or more park districts created pursuant to section 1545.01 of the Revised Code or other township park districts, or with a contiguous political subdivision of an adjoining state, and a township, township police district, joint police district board, municipal corporation, county sheriff, park district, or other township park district of this state may enter into a contract with a township park district upon any terms that are agreed to by them, to allow the use of the township park district law enforcement officers designated under section 511.232 of the Revised Code to perform any police function, exercise any police power, or render any police service in behalf of the contracting political subdivision that the subdivision may perform, exercise, or render.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, shall apply to the contracting political subdivisions and to the members of their police force or law enforcement department when they are rendering service outside their own subdivisions pursuant to that contract.

Any members of the police force or law enforcement department acting pursuant to that contract outside the political subdivision in which they are employed shall be entitled to participate in any indemnity fund established by their employer to the same extent as while acting within the employing subdivision. Those members shall be entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing service within the subdivision.

The contracts entered into pursuant to this section may provide for the following:

(A) A fixed annual charge to be paid at the times agreed upon and stipulated in the contract;

(B) Compensation based upon the following:

(1) A stipulated price for each call or emergency;

(2) The number of members or pieces of equipment employed;

(3) The elapsed time of service required in each call or emergency.

(C) Compensation for loss or damage to equipment while engaged in rendering police services outside the limits of the subdivision that owns and furnishes the equipment;

(D) Reimbursement of the subdivision in which the police force or law enforcement department members are employed, for any indemnity award or premium contribution assessed against the employing subdivision for workers' compensation benefits for injuries or death to members of its police force or law enforcement department occurring while engaged in rendering service pursuant to the contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-31-1992



Section 511.236 - Providing police services without a contract.

The police force or law enforcement department of any township park district may provide police protection to any county, municipal corporation, township, township police district, or joint police district of this state, to any other township park district or any park district created pursuant to section 1545.01 of the Revised Code, or to a governmental entity of an adjoining state without a contract to provide police protection, upon the approval, by resolution, of the board of park commissioners of the township park district in which the police force or law enforcement department is located and upon authorization by an officer or employee of the police force or department providing the police protection who is designated by title of office or position, pursuant to the resolution of the board of park commissioners, to give the authorization.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, shall apply to any township park district and to members of its police force or law enforcement department when those members are rendering police services pursuant to this section outside the township park district by which they are employed.

Police force or law enforcement department members acting, as provided in this section, outside the township park district by which they are employed shall be entitled to participate in any pension or indemnity fund established by their employer to the same extent as while acting within the township park district by which they are employed. Those members shall be entitled to all rights and benefits of Chapter 4123. of the Revised Code to the same extent as while performing services within the township park district by which they are employed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-31-1992



Section 511.24 - Appropriating land and materials for park purposes.

When the board of park commissioners cannot, by deed of gift or by purchase, procure the lands or materials desired for park purposes upon terms which it regards as reasonable, the board may appropriate such lands or materials for that purpose under sections 163.01 to 163.22 of the Revised Code. If it is desired at any time to acquire additional grounds for enlarging and improving such park or parks, the board may purchase, appropriate, or accept a deed of gift for such lands in the manner provided for by sections 511.18 to 511.23 of the Revised Code, and improve them.

The board may accept and receive from any school, college, or university located within its boundaries, funds, land, or property for use in the improvement, expansion, or construction of athletic fields, stadia, or recreational facilities located within said park grounds, and may, upon such terms, conditions, and for such periods of time as it deems advisable, enter into leasing agreements for the use of said athletic fields, stadia, or recreational facilities with those schools, colleges, or universities having contributed such funds, land, or property, provided that the facilities erected upon said park land shall become and remain public property and shall remain open for public use except for the regular admission charge or parking charge levied by such school, college, or university for entrance to an athletic contest or recreational event. Such leasing agreements may provide for the school, college, or university's exclusive use of the necessary portion of the property during the period of an athletic contest or recreational event. The construction on such a facility shall not commence until the board of park commissioners is assured that adequate funds for its completion are available. The terms of each such contribution of funds, land, or property and the terms of each leasing arrangement shall first be approved by the court of common pleas, or by the board of township trustees if the board of park commissioners is appointed by the board of township trustees, before the board of park commissioners may accept such contribution or enter into such leasing arrangement.

When gravel or other material is desired for the construction, improvement, or repair of the roadway or other improvement authorized by sections 511.18 to 511.31 of the Revised Code, the board may appropriate and take such material, and for this purpose such board may go outside the township.

Effective Date: 12-23-1986



Section 511.241 - Exchange of real property with township.

The board of park commissioners may acquire lands for use by the township park district through an exchange of real property in which the board leases or conveys to the township all or part of the lands located within the township to which the park district holds title, in exchange for the lease or conveyance of township land from the board of township trustees to the board of park commissioners. Before any such exchange becomes effective, the county auditor shall certify in writing to the board of township trustees and the board of park commissioners that the current market value of the land that each board will receive is at least equal to the current market value of the land exchanged, plus any cash or other consideration that will be received as part of the exchange. The exchange may include terms agreed to between the board of park commissioners and the board of township trustees not otherwise prohibited by law. This section does not authorize exchanges by a board of township trustees that are otherwise prohibited by law. section 511.25 of the Revised Code does not apply to exchanges authorized by this section.

Effective Date: 09-21-2000



Section 511.25 - Sale and disposal of park lands.

If the board of park commissioners of a township park district finds that any lands that the board has acquired are not necessary for the purposes for which they were acquired, it may sell and dispose of those lands upon terms that the board considers advisable and may reject any purchase bid received under this section that the board determines does not meet its terms for sale.

Except as otherwise provided in this section, no lands shall be sold without first giving notice of the board's intention to sell the lands by publication once a week for four consecutive weeks in a newspaper of general circulation in the township or as provided in section 7.16 of the Revised Code. The notice shall contain an accurate description of the lands being offered for sale and shall state the time and place at which sealed bids for the lands will be received. If the board rejects all of the purchase bids, it may reoffer the lands for sale in accordance with this section.

The board also may sell park lands not necessary for district purposes to another political subdivision, the state, or the federal government without giving the notices or taking bids as otherwise required by this section.

No lands acquired by a township park district may be sold without the approval of the court of common pleas of the county in which the park district is located, if the court appointed the board under section 511.18 of the Revised Code, or the approval of the board of township trustees, if the board of township trustees appointed the board of park commissioners under section 511.18 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-21-2000



Section 511.26 - Disposition of money from sale of park lands.

Money arising from the sale of park land under section 511.25 of the Revised Code may be expended by the board of park commissioners for the purchase of other land for park purposes, or it may be applied to the payment of any outstanding bonds which are unprovided for. Any money not so expended shall be deposited in the particular fund by which such property was acquired, or in the general fund of the township, unless such general fund has ceased to exist under section 703.22 of the Revised Code, in which event it shall be deposited with the treasurer of the municipal corporation, to become a portion of the park fund of that municipal corporation.

Effective Date: 10-01-1953



Section 511.27 - Tax levy to defray expenses of park district.

(A) To defray the expenses of the township park district and for purchasing, appropriating, operating, maintaining, and improving lands for parks or recreational purposes, the board of park commissioners may levy a sufficient tax within the ten-mill limitation, not to exceed one mill on each dollar of valuation on all real and personal property within the township, and on all real and personal property within any municipal corporation that is within the township, that was within the township at the time that the park district was established, or the boundaries of which are coterminous with or include the township. The levy shall be over and above all other taxes and limitations on such property authorized by law.

(B) Except as otherwise provided in division (C) of this section, the board of park commissioners, not less than ninety days before the day of the election, may declare by resolution that the amount of taxes that may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the necessary requirements of the district and that it is necessary to levy a tax in excess of that limitation for the use of the district. The resolution shall specify the purpose for which the taxes shall be used, the annual rate proposed, and the number of consecutive years the levy will be in effect. Upon the adoption of the resolution, the question of levying the taxes shall be submitted to the electors of the township and the electors of any municipal corporation that is within the township, that was within the township at the time that the park district was established, or the boundaries of which are coterminous with or include the township, at a special election to be held on whichever of the following occurs first:

(1) The day of the next ensuing general election;

(2) The first Tuesday after the first Monday in May of any calendar year, except that, if a presidential primary election is held in that calendar year, then the day of that election.

The rate submitted to the electors at any one election shall not exceed two mills annually upon each dollar of valuation. If a majority of the electors voting upon the question of the levy vote in favor of the levy, the tax shall be levied on all real and personal property within the township and on all real and personal property within any municipal corporation that is within the township, that was within the township at the time that the park district was established, or the boundaries of which are coterminous with or include the township, and the levy shall be over and above all other taxes and limitations on such property authorized by law.

(C) In any township park district that contains only unincorporated territory, if the township board of park commissioners is appointed by the board of township trustees, before a tax can be levied and certified to the county auditor pursuant to section 5705.34 of the Revised Code or before a resolution for a tax levy can be certified to the board of elections pursuant to section 511.28 of the Revised Code, the board of park commissioners shall receive approval for its levy request from the board of township trustees. The board of park commissioners shall adopt a resolution requesting the board of township trustees to approve the levy request, stating the annual rate of the proposed levy and the reason for the levy request. On receiving this request, the board of township trustees shall vote on whether to approve the request and, if a majority votes to approve it, shall issue a resolution approving the levy at the requested rate.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-21-2000



Section 511.28 - Submission of tax levy - form of ballot.

A copy of any resolution for a tax levy adopted by the township board of park commissioners as provided in section 511.27 of the Revised Code shall be certified by the clerk of the board of park commissioners to the board of elections of the proper county, together with a certified copy of the resolution approving the levy, passed by the board of township trustees if such a resolution is required by division (C) of section 511.27 of the Revised Code, not less than ninety days before a general or primary election in any year. The board of elections shall submit the proposal to the electors as provided in section 511.27 of the Revised Code at the succeeding general or primary election. A resolution to renew an existing levy may not be placed on the ballot unless the question is submitted at the general election held during the last year the tax to be renewed may be extended on the real and public utility property tax list and duplicate, or at any election held in the ensuing year. The board of park commissioners shall cause notice that the vote will be taken to be published once a week for two consecutive weeks prior to the election in a newspaper of general circulation, or as provided in section 7.16 of the Revised Code, in the county within which the park district is located. Additionally, if the board of elections operates and maintains a web site, the board of elections shall post that notice on its web site for thirty days prior to the election. The notice shall state the purpose of the proposed levy, the annual rate proposed expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, the number of consecutive years during which the levy shall be in effect, and the time and place of the election.

The form of the ballots cast at the election shall be: "An additional tax for the benefit of (name of township park district) .......... for the purpose of (purpose stated in the order of the board) .......... at a rate not exceeding .......... mills for each one dollar of valuation, which amounts to (rate expressed in dollars and cents) .......... for each one hundred dollars of valuation, for (number of years the levy is to run) ..........

FOR THE TAX LEVY

AGAINST THE TAX LEVY

"

If the levy submitted is a proposal to renew, increase, or decrease an existing levy, the form of the ballot specified in this section may be changed by substituting for the words "An additional" at the beginning of the form, the words "A renewal of a" in the case of a proposal to renew an existing levy in the same amount; the words "A renewal of .......... mills and an increase of .......... mills to constitute a" in the case of an increase; or the words "A renewal of part of an existing levy, being a reduction of .......... mills, to constitute a" in the case of a decrease in the rate of the existing levy.

If the tax is to be placed on the current tax list, the form of the ballot shall be modified by adding, after the statement of the number of years the levy is to run, the phrase ", commencing in .......... (first year the tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due)."

The question covered by the order shall be submitted as a separate proposition, but may be printed on the same ballot with any other proposition submitted at the same election, other than the election of officers. More than one such question may be submitted at the same election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-16-1999; 06-01-2006



Section 511.29 - Collection of tax - bond issue.

When a tax is levied under sections 511.27 and 511.28 of the Revised Code, the township board of park commissioners shall cause it to be certified to the county auditor for collection, and it shall be collected as other taxes. For the purpose of raising money to pay for and improve parks or recreational facilities, the board may issue the bonds of the park district, in any sum not in excess of the taxes authorized by such sections, to be denominated township park district bonds. The issuance of the bonds is governed by Chapter 133. of the Revised Code.

Effective Date: 10-30-1989



Section 511.30 - Issuance of revenue securities.

(A) In addition to any power granted to township park districts to issue securities under other provisions of the Revised Code, a township park district may issue revenue securities as authorized in this section. For purposes of this section, "securities" has the same meaning as in division (KK) of section 133.01 of the Revised Code.

(B) A township park district may issue revenue securities to fund or refund revenue securities previously issued, or to raise money to pay for and improve parks or recreational facilities.

(C) A township park district shall establish rates, charges, or rents for the use, availability, or rental of the facilities to which the financing relates, which rates, charges, or rents shall be designed to provide revenues to the park district sufficient to pay the costs of all current expenses of the facilities payable by the park district, to pay the debt charges on the securities, and to establish and maintain any contractually required special funds relating to the securities or the facilities.

(D) Revenue securities issued under this section shall not be general obligations of the township park district. The revenue securities shall be secured only by a pledge of and lien upon the revenues of the park district derived from its ownership or operation of the facilities, including the rates, charges, or rents referred to in division (C) of this section and any interest subsidies or debt charges, grants, or other payments by federal or state agencies available for this purpose, and the covenants of the park district to maintain sufficient rates, charges, and rents to produce revenues sufficient to pay all current expenses of the facilities payable by the park district, to pay the debt charges on the securities, and to establish and maintain any contractually required special funds relating to the securities or the facilities, and, if the securities are anticipatory securities, to issue the revenue securities in anticipation of the issuance of which the securities are issued. Revenue securities also may be secured by a pledge of and lien on the proceeds of any securities issued to fund or refund those revenue securities.

(E) The township park district officers authorized by the board of park commissioners shall execute the necessary documents, including, but not limited to, trust agreements and leases, to provide for the pledge, protection, and disposition of the pledged revenues from which debt charges and any special fund deposits are to be paid.

(F) As long as any of these revenue securities, in either original or refunded form, remain outstanding, except as otherwise provided in the documents referred to in division (E) of this section, all parts of the facilities the revenues from which are pledged shall remain under the control of the board of park commissioners, whether any parts of the facilities are leased to or operated by others or are in or thereafter come within the boundaries of any municipal corporation, and the facilities shall remain subject to the power and duty of the board of park commissioners to fix and collect rates, charges, or rents for the use of facilities.

(G) Sections 9.98 to 9.983 of the Revised Code apply to revenue securities issued under this section.

(H) Revenue securities issued under this section, their transfer, and any income from them, including any profit made on their sale, shall at all times be free from taxation within the state.

(I) The appointing authority of the board of park commissioners of any township park district that proposes to issue revenue securities under this section shall approve that proposal by resolution before the park district issues the revenue securities.

Effective Date: 09-21-2000



Section 511.31 - Obligations of park board.

Every township board of park commissioners regardless of the manner in which it was created shall function under and be governed by sections 511.18 to 511.31, 511.34 to 511.37, 755.14, 755.16, 755.17, and 755.18 of the Revised Code. All obligations incurred by any such board under any former law, whether constitutional or otherwise, shall become the lawful obligations of the board provided for by such sections, and the title to all property acquired by any such former board shall pass to and be vested in the board provided for by such sections, in trust, for park purposes.

Effective Date: 06-29-1974



Section 511.32 - Improvement of public parks, squares, and grounds.

The board of township trustees of any township having within its limits a public park, public square, or grounds devoted to public uses for park purposes, and which are not under the control of a board of park commissioners, may:

(A) Control, care for, grade, and improve any such park, square, or grounds;

(B) Plant or place therein and care for trees, shrubbery, and plants, and maintain lawns in good condition;

(C) Construct and maintain fountains;

(D) Lay out, construct, reconstruct, repair, and maintain in good condition suitable driveways and walks constructed of such materials as are most suitable, and provide and maintain suitable and sufficient lights in any such park, square, or grounds;

(E) Construct, reconstruct, repair, and maintain therein all necessary sewers, drains, and ditches;

(F) Protect and preserve to public uses for park purposes all of such property and improvements, and, to that end, adopt bylaws, rules, and regulations for the government and control of any such park, square, or grounds and the driveways and walks therein, and protect them and the trees, shrubbery, plants, and improvements from misuse, injury, or destruction, and provide for the enforcement of such rules and regulations by fines and penalties.

Effective Date: 06-29-1974



Section 511.33 - Appropriations and tax levy.

In paying any expenses of park management and of improvements authorized by section 511.32 of the Revised Code, the board of township trustees may appropriate and use for these purposes any funds in the township treasury then unappropriated for any other purpose. If there are no available funds in the treasury or an insufficient amount to pay for the desired park management and improvements in any year, the board may levy a tax in order to pay for the park management and improvements. The tax shall be levied upon all of the taxable property in the township and shall be certified, levied, and collected in the manner prescribed for the certification, levy, and collection of other township taxes. The money so raised shall be paid over to the township fiscal officer, and the fiscal officer shall pay the money out on the order of the board. If a sum greater than two thousand dollars is to be expended by the board for park management and improvement purposes in any one year, and the sum is not available from any unappropriated money in the township treasury, the question of levying the additional tax shall, before making a levy that will amount to more than two thousand dollars, be submitted to and approved by a majority of the electors of the township voting on the question. If the election is necessary, it shall be called at a regular meeting of the board, and the resolution shall be certified to the board of elections not later than four p.m. of the ninetieth day before the day of the election.

Twenty days' notice of the election shall be given by the posting of notices of the election by the township fiscal officer in ten public places in the township, and provisions for holding the election shall be made by the board of elections upon receiving notice of the date and purpose of the election from the fiscal officer. This section and section 511.32 of the Revised Code do not repeal, affect, or modify any law relating to park commissioners, or prevent the appointment of park commissioners in the future.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981; 12-20-2005



Section 511.34 - Care and maintenance of parks - tax levy.

In townships composed of islands, and on one of which islands lands have been conveyed in trust for the benefit of the inhabitants of the island for use as a park, and a board of park trustees has been provided for the control of the park, the board of township trustees may create a tax district of the island to raise funds by taxation as provided under divisions (A) and (B) of this section.

(A) For the care and maintenance of parks on the island, the board of township trustees annually may levy a tax, not to exceed one mill, upon all the taxable property in the district. The tax shall be in addition to all other levies authorized by law, and subject to no limitation on tax rates except as provided in this division.

The proceeds of the tax levy shall be expended by the board of township trustees for the purpose of the care and maintenance of the parks, and shall be paid out of the township treasury upon the orders of the board of park trustees.

(B) For the purpose of acquiring additional land for use as a park, the board of township trustees may levy a tax in excess of the ten-mill limitation on all taxable property in the district. The tax shall be proposed by resolution adopted by two-thirds of the members of the board of township trustees. The resolution shall specify the purpose and rate of the tax and the number of years the tax will be levied, which shall not exceed five years, and which may include a levy on the current tax list and duplicate. The resolution shall go into immediate effect upon its passage, and no publication of the resolution is necessary other than that provided for in the notice of election. The board of township trustees shall certify a copy of the resolution to the proper board of elections not later than ninety days before the primary or general election in the township, and the board of elections shall submit the question of the tax to the voters of the district at the succeeding primary or general election. The board of elections shall make the necessary arrangements for the submission of the question to the electors of the district, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the township for the election of officers. Notice of the election shall be published in a newspaper of general circulation in the township once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code prior to the election . If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall state the purpose of the tax, the proposed rate of the tax expressed in dollars and cents for each one hundred dollars of valuation and mills for each one dollar of valuation, the number of years the tax will be in effect, the first year the tax will be levied, and the time and place of the election.

The form of the ballots cast at an election held under this division shall be as follows:

"An additional tax for the benefit of ......... (name of the township) for the purpose of acquiring additional park land at a rate of ......... mills for each one dollar of valuation, which amounts to ........ (rate expressed in dollars and cents) for each one hundred dollars of valuation, for ......... (number of years the levy is to run) beginning in ........... (first year the tax will be levied).

FOR THE TAX LEVY

AGAINST THE TAX LEVY

"

The question shall be submitted as a separate proposition but may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. More than one such question may be submitted at the same election.

If the levy is approved by a majority of electors voting on the question, the board of elections shall certify the result of the election to the tax commissioner. In the first year of the levy, the tax shall be extended on the tax lists after the February settlement following the election. If the tax is to be placed on the tax lists of the current year as specified in the resolution, the board of elections shall certify the result of the election immediately after the canvass to the board of township trustees, which shall forthwith make the necessary levy and certify the levy to the county auditor, who shall extend the levy on the tax lists for collection. After the first year of the levy, the levy shall be included in the annual tax budget that is certified to the county budget commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-01-1998; 06-01-2006



Section 511.35 - Construction and meaning.

It is hereby declared that the proper construction and meaning of sections 511.18 to 511.31, inclusive, of the Revised Code, heretofore, has been that the said boards of township park commissioners therein provided for, were officers of park districts coterminous with the geographic township, wherein they existed, that said boards of park commissioners constituted bodies politic and corporate, and that the offices of said park commissioners were not township offices, within the meaning of that term in section 703.22 of the Revised Code.

Effective Date: 10-01-1953



Section 511.36 - Sale of public grounds for park purposes to annexing municipality.

The board of park commissioners or the township trustees may sell to an annexing municipality, upon terms and conditions mutually agreed upon, the whole or any part of any public square, public park, or grounds devoted to public uses for park purposes, owned by such board or trustees when any such square, park, or grounds devoted to public uses for park purposes is or has been annexed by such municipality. Such board or trustees may sell by bid or otherwise to any purchaser any of its park equipment used on such square, park, or grounds devoted to public uses for park purposes.

Effective Date: 11-01-1965



Section 511.37 - Contributions of property or funds to park districts with overlapping territory.

The board of township trustees of any township may make contributions of moneys, lands, supplies, equipment, office facilities, and other personal property or services to any board of park commissioners of a park district that is established pursuant to section 511.18 or Chapter 1545. of the Revised Code and whose territory overlaps the territory of the township in whole or in part, for the purposes of park planning, acquisition, management, and improvement. The board of park commissioners may accept the contributions without the approval of the terms by the appointing authority, if applicable.

Any moneys contributed by the board of township trustees for those purposes shall be drawn from the general fund in the township treasury not otherwise appropriated. The board of township trustees may anticipate the contributions of moneys for those purposes and enter the amount of the contributions in its annual statement to the county budget commission for inclusion in the budget upon which rates of taxation are based.

Effective Date: 09-21-2000



Section 511.99 - Penalty.

Whoever violates division (F) of section 511.23 of the Revised Code is guilty of a minor misdemeanor for a first offense; for each subsequent offense such person is guilty of a misdemeanor of the third degree.

Effective Date: 08-26-1977






Chapter 513 - HOSPITALS; JOINT HOSPITAL DISTRICTS

Section 513.01 - Tax for hospital purposes.

The board of township trustees may annually levy and collect a tax, not to exceed one mill on each dollar of the taxable property of the township, and pay it to a hospital association which maintains and furnishes a free public hospital for the benefit of the inhabitants of such township, or to a hospital association, which maintains a public hospital which is not free except to such inhabitants of the township as, in the opinion of the trustees of such hospital, are unable to pay or to a municipal corporation contracting to furnish hospital service to the inhabitants of such township.

Effective Date: 10-02-1953



Section 513.02 - Compensation - annual report - unauthorized payment.

The payment to a hospital association or to a municipal corporation, as provided by section 513.01 of the Revised Code, shall be made as compensation for the use and maintenance of such hospital. Without change or interference with the organization thereof, the board of township trustees shall require the treasurer of such corporation or association to make an annual report, setting forth all the money and property which has come into its hands during the preceding year and the disposition thereof, with recommendations as to its future necessities. This section and section 513.01 of the Revised Code do not authorize or permit the payment of public funds to a religious or sectarian hospital association.

Effective Date: 10-02-1953



Section 513.03 - Exemption from tax levy.

In a township in which there is a municipal corporation, the legislative authority of which has already levied a tax for hospital purposes, the board of township trustees may make such levy only on the taxable property of the township outside of the limits of such municipal corporation.

Effective Date: 10-01-1953



Section 513.04 - Certification by county auditor of amount collected from levy.

If a tax has been levied for hospital purposes, the county auditor shall certify, at the semiannual collection of taxes, the amount collected from the levy to the township fiscal officer, who shall forthwith draw a warrant for the amount on the township treasury, payable to the treasurer of the hospital association or to the municipal corporation.

Effective Date: 10-02-1953; 12-20-2005



Section 513.05 - Agreement with nonprofit corporation or municipality for the erection and management of hospital.

The board of township trustees may agree with a corporation organized for charitable purposes and not for profit or with a municipal corporation for the erection and management of a hospital suitably located, for the treatment of the sick and disabled of the township, or for an addition to such hospital, and for a permanent interest therein to such extent and upon such terms as are agreed upon between the board and such corporation. The board shall provide for the payment of the amount agreed upon for such interest, either in one payment or in annual installments, as agreed. Such agreement shall not become operative until approved by a vote of the electors of such township under section 513.06 of the Revised Code.

Effective Date: 11-15-1991



Section 513.06 - Submission of question to electors.

Upon the execution of the agreement provided for in section 513.05 of the Revised Code, the board of township trustees shall submit the question of the ratification of such agreement to the electors of the township at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections. If the sums to be paid by the township under such agreement are not available from current general revenue of such township, the board shall also submit to the electors, at the same election, the question of the issue of bonds of the township, in the amount specified in such agreement, for the purpose of providing funds for the payment thereof. The proceedings in the matter of such election and in the issuance and sale of such bonds shall be as provided by Chapter 133. of the Revised Code. Such agreement shall not be effective, and no bonds shall be issued, unless the electors approve both the agreement and the bond issue, if the question of the issue of bonds is submitted.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-30-1989



Section 513.07 - Joint township district hospital board.

The boards of township trustees of any two or more contiguous townships, whether or not within the same county, may, by a two-thirds favorable vote of each such board, form themselves into a joint township district hospital board for the purpose of establishing, constructing, and maintaining a joint township district general hospital or other hospital facilities as defined in section 140.01 of the Revised Code, and such townships shall be a part of a joint township hospital district.

Such joint township district hospital board shall organize within thirty days after the favorable vote by the last board of trustees joining itself into the joint township district hospital board. The president of the board of township trustees of the most populous township participating shall give notice of the time and place of organization to each member of the board of township trustees of each township comprising the district. Such notice shall be signed by the president of the board of township trustees of the most populous township comprising the district, and shall be sent by registered mail to each member of the board of township trustees of the townships affected, at least five days prior to such organization meeting, which meeting shall be held in one of the participating townships. All members of the board of township trustees of the townships so participating shall comprise the joint township district hospital board. Two-thirds of all the township trustees of the townships constituting such district constitutes a quorum. Such members of the boards of township trustees shall, at the organization meeting of such joint township district hospital board, proceed with the election of a president, a secretary, and a treasurer, and such other officers as they deem proper and necessary, and shall transact such other business as properly comes before such board.

In the formation of such a hospital district, such action may be taken by or on behalf of part of a township, by excluding that portion of the township lying within a municipal corporation.

Effective Date: 11-15-1991



Section 513.071 - Municipal participation in formation of joint township district hospital board.

A municipal corporation which is not at the time part of a joint township hospital district may, by a two-thirds favorable vote of its legislative authority, participate in the formation of a joint township district hospital board pursuant to section 513.07 of the Revised Code if it is contiguous to another municipal corporation contemplated to be included in the district or contiguous to, or partly but not wholly within, a township contemplated to be included in the district, or may become a part of an established joint township hospital district pursuant to sections 513.11 and 513.18 of the Revised Code if it is contiguous to the district, or to a township or municipal corporation contiguous to the district which will at the same time become part of such district. So long as such municipal corporation remains a part of such district, it may not be included, as part of a township, in another joint township hospital district, but the remainder of such township may become part of a joint township hospital district pursuant to section 513.07, 513.11, or 513.18 of the Revised Code. Each such municipal corporation shall be represented on the joint township district hospital board by the presiding officer of its legislative authority, who shall act as president of a board of township trustees for the purposes of section 513.07 of the Revised Code, and by two members of such legislative authority to be appointed from time to time by the legislative authority and to serve for such term or terms as it prescribes. For the purpose of such representation such presiding officer and members shall be considered as a board of township trustees; but for all other purposes of sections 513.07 to 513.18, inclusive, of the Revised Code, the legislative authority shall be considered as the board of township trustees and shall perform the duties imposed on that board by such sections.

Any indebtedness incurred by a joint township hospital district shall not constitute an indebtedness of any municipal corporation or any township.

Where a municipal corporation as a part of a township is territorially a part of a joint township hospital district and thereafter its corporate limits are made identical with those of a township, such municipal corporation shall as a township remain a part of such joint township hospital district and shall be bound by all agreements or obligations theretofore or thereafter entered into or assumed, and the taxable property therein shall be subject to all tax levies, including tax levies for bonds of the joint township hospital district, theretofore or thereafter imposed by the district pursuant to sections 513.07 to 513.18, inclusive, of the Revised Code. Such municipal corporation shall be entitled, as a new and separate township, to representation on the joint township district hospital board in the same manner as is provided in this section when a joint township hospital district is formed.

Effective Date: 09-24-1971



Section 513.08 - Agreement for participation in construction and maintenance of municipal hospital - bond issue submitted to electors.

A joint township district hospital board, or a board of county commissioners may, in lieu of proceeding to establish, construct, and maintain a joint township hospital, or in the case of a county, a county-hospital, enter into an agreement with a municipal corporation, which proposes to establish, or has established, a municipal hospital, for participation by such district or county in the erection or enlargement of such municipal hospital, or in its maintenance and operation, or both. Such agreement may provide for the amounts to be contributed by the district or county for such construction or enlargement and for maintenance and operation, the rights and privileges to be enjoyed by the district or county and its inhabitants by virtue of such contributions, and the rights or representation by the district or county upon the municipal corporation's board of hospital commissioners or board of governors, or both.

If, under such agreement, the district or county is obligated to contribute a sum for the erection or enlargement of the municipal hospital, the district hospital board shall submit to the electors of such joint township hospital district, voting as a subdivision, or the county shall submit to the electors of the county, the question of the issue of bonds of such district or county, in the amount necessary to provide such sum. The proceedings in the matter of such election and in the issuance and sale of such bonds, if authorized by the electors, shall conform to Chapter 133. of the Revised Code. The aggregate net indebtedness created or incurred by a joint township hospital district, or by a county, for the purposes of this section, shall not exceed two per cent of the tax valuation of such district or county.

Effective Date: 11-15-1991



Section 513.081 - Agreement with county hospital commission.

A joint township district hospital board may, in lieu of proceeding to establish, construct, and maintain a joint township hospital, enter into an agreement with a county hospital commission which has constructed or is in the process of constructing general hospital facilities pursuant to section 339.14 of the Revised Code, for participation by the joint township hospital district in the construction, enlargement, equipment, maintenance, and operation of such hospital facilities. Such agreement may provide for the amount to be contributed by the district for such construction, enlargement, equipment, maintenance, and operation, the rights and privileges to be enjoyed by the district and its inhabitants by virtue of such contribution, the rights of representation by the district on the county hospital commission, and payment to the participating joint township hospital district of a portion of rentals or other revenue received by the county hospital commission pursuant to leases made under section 339.14 of the Revised Code. Any vacancy on the county hospital commission representing an appointee of the joint township district hospital board shall be filled by the board.

The agreement may provide that if the lease is terminated and control and management of the hospital facilities revert to the county under division (I) of section 339.14 of the Revised Code, the district may participate in the maintenance and operation of the hospital facilities under county management, or may provide that, if the lease is terminated and control and management revert to the county, the county hospital commission shall pay to the joint township hospital district an amount equal to the district's contribution. The contribution of funds to the county hospital commission shall, in the event of the sale of hospital facilities pursuant to division (B) of section 339.14 of the Revised Code, be treated as part of the actual cost to the county of the hospital facilities so sold, and the agreement shall provide for the payment to the joint township hospital district of that portion of the proceeds from the sale of such hospital facilities attributable to the district's contribution.

If, under such agreement, the joint township hospital district is obligated to contribute a sum for the construction, enlargement, and equipment of hospital facilities by the county hospital commission, the joint township district hospital board shall submit to the electors of such district, voting as a subdivision, the question of the issue of bonds of such district in the amount necessary to provide such sum. The proceedings in the matter of such election and in the issuance and sale of such bonds shall conform to Chapter 133. of the Revised Code. The aggregate net indebtedness created or incurred by a joint township hospital district for the purposes of this section shall not exceed three per cent of the total district tax valuation. Funds contributed by the joint township hospital district for the construction, enlargement, and equipment of hospital facilities shall be deposited in the county hospital facility fund created by division (G) of section 339.14 of the Revised Code.

A joint township district hospital board which participates in the maintenance and operation of hospital facilities administered, maintained, and operated by a lessee corporation or by the county under section 339.14 of the Revised Code, may submit to the electors of the district, the question of a tax levy, not to exceed one mill on each dollar of the taxable property of the district and if the levy is approved, may make payments from receipts from such tax levy as compensation for the use and maintenance of such hospital facilities. If the hospital facilities are operated by a lessee corporation, such compensation shall be paid to the corporation, and if the facilities are operated by the county, such compensation shall be paid to the hospital operating fund.

Effective Date: 11-15-1991



Section 513.09 - Contributions by district - appropriation - tax levy.

Where an agreement under section 513.08 of the Revised Code provides for contributions to be made, from time to time, by a joint township hospital district, or by the county, for the maintenance and operating charges of a municipal hospital, the boards of township trustees of the townships comprising such district, or the board of county commissioners of such county, may appropriate unencumbered funds for such purpose as provided in section 513.12, or sections 5705.38 to 5705.47, inclusive, of the Revised Code. The joint township hospital board may, in the manner provided in sections 513.13 and 513.14 of the Revised Code, and the board of county commissioners may, in the manner provided in sections 5705.01 to 5705.26, inclusive, of the Revised Code, submit the question of levying a tax for such purpose.

Effective Date: 10-01-1953



Section 513.10 - District or county representatives on municipal hospital board.

If an agreement under section 513.08 of the Revised Code provides for representation of a joint township hospital district, or of a county, on the board of hospital commissioners or board of governors of a municipal hospital, or both, the representatives of the district shall be appointed by the joint township district hospital board and shall be electors of the district; in the case of a county, the representatives of the county shall be appointed by the board of county commissioners and shall be electors of the county or of an adjacent county; and, in the case of membership on the board of governors, at least one elector, so appointed, shall be a doctor of medicine. In the case of a joint township hospital district, not more than one elector from any township included in the district shall be appointed to either board unless each township has first had an elector of that township appointed to that board.

District or county representatives appointed to a board of hospital commissioners shall serve until the duties of the board, pursuant to sections 749.06 to 749.14 of the Revised Code, have terminated.

District or county representatives on the board of governors of a municipal hospital shall be appointed in the following manner:

(A) When the terms of the members presently holding office expire, of those first appointed thereafter:

(1) One shall be appointed for a term of one year.

(2) One shall be appointed for a term of two years.

(3) One shall be appointed for a term of three years.

(4) If more than three are to be appointed, the remaining appointments shall be for a term of four years.

(B) Thereafter, as the respective terms expire, appointments shall be made in each case for a term of four years.

(C) Any vacancy shall be filled by appointment in like manner for the unexpired term of the original appointment.

The joint township district hospital board or the board of county commissioners, by a majority vote of its members, may remove any appointee to either board, for good and sufficient cause, after a hearing upon written charges.

Effective Date: 10-01-1953; 01-18-2007



Section 513.11 - Contiguous township may join with municipal hospital.

Any contiguous township, desiring to become a part of a joint township hospital district which has effected an agreement under section 513.08 or section 513.081 of the Revised Code, may, if the terms of such agreement so permit, and subject to such terms, become a part of the district upon compliance with section 513.18 of the Revised Code, including, if required, the submission to the electors of such township, in the manner provided in such section, of the question of levying a tax for the purpose of sharing the existing obligations of the district imposed by such agreement.

Effective Date: 06-17-1970



Section 513.12 - Issuance of bonds.

Upon the establishment of a joint township hospital district and after the organization of such joint township district hospital board, under section 513.07 of the Revised Code, the hospital board of the district shall determine the amount of bonds to be issued and such other matters as pertain thereto, and shall, when approved by the vote of the electorate of the district voting as a subdivision, issue, and sell such bonds to the extent and in the amount so determined, to pay the costs of hospital facilities as defined in section 140.01 of the Revised Code. Such bonds shall be issued and sold as provided by Chapter 133. of the Revised Code.

All necessary expenses for the operation of such hospital facilities may be paid out of any moneys derived from the special levy approved for such purposes by such voters, or out of any other moneys received from hospital income or services rendered, or from unencumbered funds from any other source. The board of township trustees of the townships participating in such district may appropriate and pay over to the joint township hospital board, for maintenance of such hospital facilities, any unencumbered funds of the township. Moneys received from hospital income or services rendered, or funds from any other source, including the issuance of bonds, except moneys derived from the special levy for operation and funds appropriated by township trustees for maintenance, may be used for the replacement of necessary equipment, the purchase of a site, construction, equipping, or furnishing of additions to the hospital facilities, or the purchase or construction of capital improvements to the hospital facilities, and to pay other costs of hospital facilities as defined in section 140.01 of the Revised Code.

Such necessary expenses as are incurred by the board of township trustees in meeting with other boards of township trustees for the consideration of proposals to proceed under sections 513.07 to 513.18 of the Revised Code, shall be paid from the general fund of the township incurring such expenses. When such hospital board has funds of its own, derived from the special levy approved by the electors of the district, as provided in section 513.13 of the Revised Code, or unencumbered funds from any other source, then the expenses incidental to such hospital facilities shall be paid by the hospital board.

Effective Date: 11-15-1991



Section 513.13 - Submission of tax levy for operation of hospital facilities.

The board of elections of the county in which a joint township hospital district, or the most populous portion of such district, lies shall, by resolution approved by a two-thirds vote of the joint township district hospital board, place upon the ballot for submission to the electorate of such district, at the next primary or general election, occurring not less than ninety nor more than one hundred thirty-five days after the request is received from such joint township district hospital board, the question of levying a tax, not to exceed one mill outside the ten-mill limitation, for a period not to exceed five years, to provide funds for the payment of necessary expenses incurred in the operation of hospital facilities or, if required by agreement made under section 140.03 of the Revised Code, for costs of hospital facilities or current operating expenses of hospital facilities, or both. Such resolution shall be certified to the board of elections not later than four p.m. of the ninetieth day before the day of the election. If a majority of the electors in such district voting on the proposition, vote in favor thereof, the county auditor of each county in which such district lies shall annually place a levy on the tax duplicate against the property in such district, in the amount required by the joint board of trustees of the district, but not to exceed one mill.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 513.14 - Advertisement of proposed question.

The board of elections shall advertise the proposed tax levy question mentioned in section 513.13 of the Revised Code in a newspaper of general circulation in the proposed township hospital district, once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board operates and maintains a web site, the board also shall advertise that proposed tax levy question on its web site for thirty days prior to the election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953; 06-01-2006



Section 513.15 - Title and interest - appropriation of lands - devise - bequest.

The ownership of a joint township district hospital, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall vest in the joint township district hospital board. In the selection and acquisition of a site for such hospital, the board shall have the same powers for the appropriation of lands as are conferred upon state departments, institutions, boards, or commissions. Such board may receive and hold in trust for the benefit of the hospital, any grant or devise of land, and any donation or bequest of money or other personal property that is made for the establishment or support thereof.

Effective Date: 11-15-1991



Section 513.16 - Board of hospital governors.

The joint township district hospital board, as soon as possible after its organization, shall appoint one elector from each township represented and three electors-at-large from the district, one of whom shall be a doctor of medicine, to constitute a board to be known as "the board of hospital governors" and control the operation of such hospital and perform such other duties as are provided by section 513.17 of the Revised Code, except that, if a lease of the hospital is made pursuant to section 513.171 of the Revised Code, control of the operation of the hospital shall be vested in the lessee thereunder. Each of the governors shall be appointed for a term of three years, except that at the initial appointment of the board of hospital governors, one of the governors-at-large shall be appointed for a term of one year, and one of the governors-at-large shall be appointed for a term of two years. Any vacancy shall be filled by an appointment, in like manner, for the unexpired term of the original appointment.

The joint township district hospital board may, by a majority vote of its members, remove any hospital governor for good and sufficient cause, after a hearing upon written charges.

Effective Date: 07-31-1980



Section 513.17 - Operation of joint township general hospital.

(A) The board of hospital governors shall, with the consent and approval of the joint township district hospital board and as provided by sections 513.07 to 513.18 of the Revised Code, prepare plans and specifications, and may employ technical assistance if necessary, and proceed to erect, furnish, and equip necessary buildings for a joint township general hospital. Except where the hospital of the district is leased pursuant to section 513.171 of the Revised Code, such board of governors shall appoint and fix the compensation of a suitable person to be superintendent of the hospital for such period of time as it determines, and shall employ and fix the compensation for such nurses and other employees as are necessary for the proper conduct of the hospital. Subject to the direction of the board of governors and to the rules prescribed by it, any such superintendent shall have complete charge and control of the operation of such hospital. The superintendent shall prepare and submit to the board of governors, quarterly, a statement showing the average daily per capita cost for the current expense of maintaining and operating such hospital, including the cost of ordinary repairs.

(B)

(1) For purposes of this division:

(a) "Bank" has the same meaning as in section 1101.01 of the Revised Code.

(b) "Savings and loan association" has the same meaning as in section 1151.01 of the Revised Code.

(c) "Savings bank" has the same meaning as in section 1161.01 of the Revised Code.

(2) The board of hospital governors may enter into a contract for a secured line of credit with a bank, savings and loan association, or savings bank if the contract meets all of the following requirements:

(a) The term of the contract does not exceed one hundred eighty days.

(b) The contract provides that any amount extended must be repaid in full before any additional credit can be extended.

(c) The contract provides that the bank, savings and loan association, or savings bank shall not commence a civil action against the joint township district hospital board, any member of the board, board of township trustees, township, or board of county commissioners to recover the principal, interest, or any charges or other amounts that remain outstanding on the secured line of credit at the time of any default by the board of hospital governors.

(d) The contract provides that no assets other than those of the hospital can be used to secure the line of credit.

(e) The terms and conditions of the contract comply with all state and federal statutes and rules governing the extension of a secured line of credit.

(3) Any obligation incurred by a board of hospital governors under this division is an obligation of that board only and not a general obligation of the joint township district hospital board, board of county commissioners, county, board of township trustees, or township within the meaning of division (Q) of section 133.01 of the Revised Code.

(4) No board of hospital governors shall at any time have more than one secured line of credit under this section.

(C) The board of hospital governors may grant to its employees such of the following as it determines to be customary and usual in the nonprofit hospital field in its community:

(1) Paid vacation and holiday leave, for holidays listed in section 511.10 of the Revised Code, and other benefits for full-time employees;

(2) Vacation leave and holiday pay for part-time employees on a pro rata basis;

(3) Leave with full pay due to death in the employee's immediate family, which shall not be deducted from the employee's accumulated sick leave;

(4) Premium pay for working on holidays listed in section 511.10 of the Revised Code;

(5) Moving expenses for new employees;

(6) Discounts on purchases from the hospital pharmacy;

(7) Discounts on hospital supplies and services.

The board of hospital governors may provide employee recognition awards and hold employee recognition dinners.

The board of hospital governors may provide scholarships for education in the health care professions, tuition reimbursement, and other staff development programs to enhance the skills of health care professionals for the purpose of recruiting or retaining qualified employees.

The board of hospital governors may pay reasonable expenses for recruiting physicians into the district or for retaining them if all or part of the district has been designated as an area with a shortage of personal health services under the "Health Maintenance Organization Act of 1973," 87 Stat. 914, 42 U.S.C. 300e, as amended.

(D) The members of the board of governors shall serve without compensation, but their necessary expenses, when engaged in the business of the hospital board, shall be paid by the joint township district hospital board.

(E) The board of hospital governors with the approval of the county commissioners may employ counsel and institute legal action in its own name for the collection of delinquent accounts. The board may also employ any other lawful means for the collection of delinquent accounts. Counsel employed under this section shall be paid from the hospital's funds.

Effective Date: 08-06-2004



Section 513.171 - Lease of hospital to charitable organization.

In lieu of vesting the control and operation of the hospital owned by a joint township hospital district in the board of hospital governors pursuant to sections 513.16 and 513.17 of the Revised Code, a joint township district hospital board may, upon such terms as are agreed upon between such board and a constituted and empowered nonsectarian Ohio corporation, organized for charitable purposes and not for profit, a majority of whose members reside in the county or counties in which said joint township hospital district is located, lease to such corporation for use as a general hospital, the lands, buildings, and equipment of any such joint township district general hospital, including any enlargements thereof.

Such lease may be from year to year or may provide for a term of not more than thirty years and may provide that such board has the option to renew such lease at the expiration thereof for a further term of not more than thirty years upon such terms as are provided for in such lease. Such leasing agreement shall also make provisions for rendering at least annually to the board of hospital governors an accounting of all receipts and expenditures of such nonprofit corporation, for filing with said board of rules and regulations prescribed from time to time by said corporation, and for the due provision and maintenance of the facilities of such general hospital. In the event that the nonprofit corporation fails faithfully and efficiently to administer, maintain, and operate such hospital as a public general hospital, admitting patients without regard to race, creed, or color, then, after an opportunity is given to be heard upon written charges, such agreement may be terminated and the control and management of such hospital, together with all additions, improvements, and equipment, shall revert to and become the property of the joint township hospital district board to be operated as provided by law.

Effective Date: 11-15-1991



Section 513.18 - Contiguous township may become part of joint township hospital district.

In the event any township, contiguous to a joint township hospital district, desires to become a part of such district in existence under sections 513.07 to 513.18 of the Revised Code, its board of township trustees, by a two-thirds favorable vote of the members of such board, after the existing joint township hospital board has, by a majority favorable vote of the members thereof, approved the terms under which such township proposes to join the district, shall become a part of the joint township district hospital board under such terms and with all the rights, privileges, and responsibilities enjoyed by and extended to the existing members of the hospital board under such sections, including representation on the board of hospital governors by the appointment of an elector of such township as a member thereof. If the terms under which such township proposes to join the hospital district involve a tax levy for the purpose of sharing the existing obligations, including bonded indebtedness, of the district or the necessary operating expenses of such hospital, such township shall not become a part of the district until its electors have approved such levy as provided in this section.

Upon request of the board of township trustees of the township proposing to join such district, by resolution approved by a two-thirds vote of its members, the board of elections of the county in which the township lies shall place upon the ballot for submission to the electorate of such township at the next primary or general election occurring not less than ninety nor more than one hundred thirty-five days after such request is received from the board of township trustees the question of levying a tax, not to exceed one mill outside the ten-mill limitation, for a period of not to exceed five years, to provide funds for the payment of the township's share of the necessary expenses incurred in the operation of such hospital, or the question of levying a tax to pay the township's share of the existing obligations, including bonded indebtedness, of the district, or both questions may be submitted at the same primary or general election. If a majority of the electors voting on the propositions vote in favor thereof, the county auditor shall place such levies on the tax duplicate against the property in the township, which township shall thereby become a part of said joint township hospital district.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 513.19 - When code sections apply.

Sections 140.03 and 140.05 of the Revised Code are alternatives to sections 513.05, 513.06, 513.071, 513.08, 513.081, 513.09, 513.10, and 513.15 to 513.171, inclusive, of the Revised Code. Those sections of Chapter 513. of the Revised Code shall not be applicable with respect to hospital facilities and services provided for under leases and agreements entered into pursuant to section 140.03 or 140.05 of the Revised Code, except to the extent made applicable by section 140.03 or 140.05 of the Revised Code and the leases and agreements made thereunder.

Effective Date: 09-24-1971






Chapter 515 - LIGHTING

Section 515.01 - Lighting unincorporated districts.

The board of township trustees may provide artificial lights for any road, highway, public place, or building under its supervision or control, or for any territory within the township and outside the boundaries of any municipal corporation, when the board determines that the public safety or welfare requires that the road, highway, public place, building, or territory shall be lighted. The lighting may be procured either by the township installing a lighting system or by contracting with any person or corporation to furnish lights.

If lights are furnished under contract, the contract may provide that the equipment employed may be owned by the township or by the person or corporation supplying the lights.

If the board determines to procure lighting by contract and the total estimated cost of the contract exceeds fifty thousand dollars, the board shall prepare plans and specifications for the lighting equipment and shall, for two weeks, advertise for bids for furnishing the lighting equipment, either by posting the advertisement in three conspicuous places in the township or by publication of the advertisement once a week, for two consecutive weeks, in a newspaper of general circulation in the township. Any such contract for lighting shall be made with the lowest and best bidder.

The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation in the township, provided that the first notice published in such newspaper meets all of the following requirements:

(A) It is published at least two weeks before the opening of bids.

(B) It includes a statement that the notice is posted on the board's internet web site.

(C) It includes the internet address of the board's internet web site.

(D) It includes instructions describing how the notice may be accessed on the board's internet web site.

No lighting contract awarded by the board shall be made to cover a period of more than twenty years. The cost of installing and operating any lighting system or any light furnished under contract shall be paid from the general fund of the township treasury.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 09-21-2006; 2008 SB268 09-12-2008



Section 515.02 - Petition for lighting.

When the owners of more than one-half of the feet front of the lots and lands abutting on the streets and public ways of any unincorporated district in a township sign a petition for artificial lighting of the streets and public ways in the district and file it with the township fiscal officer, the fiscal officer shall give to the board of township trustees a notice of the filing of the petition and a copy of it.

Effective Date: 10-01-1953; 12-20-2005



Section 515.03 - Contents and effect of petition - lighting district limitations.

A petition for the lighting of streets and public ways under section 515.02 of the Revised Code shall specify the metes and bounds of the district in which such lights are to be erected. The signing of such petition by a property owner is a waiver by him of all claims for compensation and damages for lands necessarily appropriated for the purpose of supporting and maintaining such lights.

A lighting district shall neither include lands more than six hundred sixty feet from the streets and public ways to be lighted, nor include any lands not abutting on those streets and public ways, except that any lot whose only access is by way of an easement through land abutting such a street or public way may be included in a lighting district to the extent the land is no more than six hundred sixty feet from that street or public way.

Effective Date: 04-14-1989



Section 515.04 - Notice of petition.

The township fiscal officer shall fix a day, not more than thirty days from the date of notice to the board of township trustees, for the hearing of the petition authorized by section 515.02 or 515.16 of the Revised Code. The township fiscal officer or the fiscal officer's designee shall prepare and deliver to any of the petitioners a notice in writing directed to the lot and land owners and to the corporations, either public or private, affected by the improvement. The notice shall set forth the substance, pendency, and prayer of the petition and the time and place of the hearing on it.

A copy of the notice shall be served upon each lot or land owner or left at the lot or land owner's usual place of residence, and upon an officer or agent of each corporation having its place of business in the district or area, at least fifteen days before the date set for the hearing. On or before the day of the hearing, the person serving the notice shall make return on it, under oath, of the time and manner of service and shall file the return with the township fiscal officer.

The township fiscal officer or the fiscal officer's designee shall give the notice to each nonresident lot or land owner, by publication once, in a newspaper of general circulation in the county in which the district or area is situated, at least two weeks before the day set for hearing. The notice shall be verified by affidavit of the printer or other person knowing the fact and shall be filed with the township fiscal officer or the fiscal officer's designee on or before the day of hearing. No further notice of the petition or the proceedings under it shall thereafter be required.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977; 12-20-2005; 2008 HB244 08-14-2008



Section 515.05 - Hearing procedures.

At the time and place specified in the notice for hearing on a petition authorized by section 515.04 or 515.16 of the Revised Code, the board of township trustees shall meet and hear any and all proof offered by any of the parties affected by the improvement, and by other persons competent to testify. The board shall go over and along such streets and public ways, and, by actual view thereof, and of the premises along and adjacent thereto and to be lighted or benefited thereby, it shall determine the necessity of the improvement. The board may find that the improvement will result in general as well as special benefits. The board may adjourn from time to time and to such place as necessity requires.

Effective Date: 10-30-1965; 2008 HB244 08-14-2008



Section 515.06 - Number of lights specified by board of township trustees.

If the board of township trustees decides in favor of a lighting improvement as provided by section 515.02 of the Revised Code, it shall specify the number of lights it deems necessary for properly lighting the streets and public ways in the district, determine the candle power thereof, locate the points at which the lights shall be located, and the kind of supports for them.

Effective Date: 10-01-1953



Section 515.07 - Notice to bidders - acceptance and rejection.

If the total estimated cost of any lighting improvement provided for in section 515.06 of the Revised Code is fifty thousand dollars or less, the contract may be let without competitive bidding. When competitive bidding is required, the board of township trustees shall post, in three of the most conspicuous public places in the district, a notice specifying the number, candle power, and location of lights and the kind of supports for the lights as provided by section 515.06 of the Revised Code, as well as the time, which shall not be less than thirty days from the posting of the notices, and the place the board will receive bids to furnish the lights. The board shall accept the lowest and best bid, if the successful bidder meets the requirements of section 153.54 of the Revised Code. The board may reject all bids.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 515.08 - Contract with successful bidder to furnish artificial lighting - assessments.

On accepting a bid for artificial lighting and bond as provided by section 515.07 of the Revised Code, the board of township trustees shall enter into a contract with the successful bidder for the furnishing of such lights according to specifications. The contract shall not be for a longer term than ten years. The cost and expenses of furnishing and maintaining such lights, and of the proceedings in relation thereto, shall be paid from a fund raised by special assessments against the lots and lands in the district which are benefited by such lighting, provided, if the board finds that the lighting will result in general as well as special benefits there may be paid from the general fund of the township treasury such portion of the cost and expenses, except for any accrued interest on unpaid assessments, as is found to represent the value of the general benefit.

Special assessments shall not be in excess of the special benefits resulting from such lighting, they shall be paid and collected in equal semiannual installments, equal in number to twice the number of years for which the contract is made, and they shall be paid and collected in the same manner and at the same times that taxes are paid and collected. Any such assessment in the amount of five dollars or less, or with an unpaid balance of five dollars or less, shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable. Such assessments may be made and levied by any one of the following methods:

(A) By a percentage of the tax value of the property assessed;

(B) In proportion to the benefits which may result from the lighting;

(C) By the foot frontage of the property bounding and abutting upon the streets, or public ways so lighted;

(D) In an equal amount against each benefited lot, this amount to be determined by dividing the total cost per semiannual installment by the number of benefited lots in the district.

The board of township trustees, by resolution, may provide for the payment of interest on unpaid assessments, which shall be treated as part of the costs and expenses of furnishing and maintaining the lights. The resolution shall specify the rate of interest, which shall be based on the current prime rate.

After the levy of such special assessment the board may, at any time during any year in which installments thereof become due, pay out of the general fund of the township the full amount of the contract price for that year, provided such amount does not exceed the aggregate amount of the installments due for that year.

Effective Date: 10-10-1985; 2008 HB244 08-14-2008



Section 515.081 - Contract for lighting - petition for discontinuance.

The board of township trustees, at the expiration of an existing contract for lighting, may award a new contract pursuant to section 515.07 of the Revised Code, unless the owners of lots and lands containing in excess of fifty per cent of the front feet abutting on the streets and public ways of the unincorporated district in the township sign a petition for the discontinuance of the artificial lighting and file the petition with the township fiscal officer not less than thirty days prior to the expiration of the existing contract.

Effective Date: 10-04-1955; 12-20-2005



Section 515.09 - Increase in number of lights.

At any time during the term of the contract for the furnishing of artificial lights under section 515.08 of the Revised Code, but not more than once in each year, unless mutually satisfactory to both parties to the contract, the board of township trustees may increase the number of lights to be maintained under the contract, at not more than the same price per light, and the contract shall provide for such change in the number of lights.

Effective Date: 10-01-1953



Section 515.10 - Inspectors.

The board of township trustees may employ inspectors at such times as it deems proper to test the lights installed as provided by sections 515.08 and 515.09 of the Revised Code and determine whether they comply with the contract. The compensation of such inspectors shall be paid from the general fund of the township.

Effective Date: 10-01-1953



Section 515.11 - Certificate by trustees to county auditor - assessments.

The board of township trustees shall certify to the county auditor the boundaries of the district in which lights are to be erected, and, when requested to do so by the board, the auditor shall apportion the valuation for taxation of any lot or parcel of land lying partly within and partly without the district.

The board shall, by resolution, assess against the benefited lots and parcels of land in the district, in accordance with section 515.08 of the Revised Code, such portion of the costs of furnishing and maintaining the lights, for the period of the contract and the proceedings in relation thereto, as does not exceed the special benefits resulting from the lighting, and shall certify such costs to the auditor. The auditor shall annually place upon the tax duplicate, for collection in semiannual installments as provided in that section, the two installments of the assessment for that year, which installments, together with any accrued interest on unpaid assessments, shall be paid and collected as provided in that section.

If the number of lights to be furnished and maintained in a district under any such contract is increased, pursuant to section 515.09 of the Revised Code, the board shall make such additional assessments as are necessary to pay the cost of furnishing and maintaining the additional number of lights. If the cost of providing the lights increases, the board may make such additional assessments as are necessary to pay the additional cost of the lights. The additional assessments shall be made, certified, and collected in the same manner as an original assessment, but shall be only for the unexpired portion of the term of the contract.

The additional assessments and any unpaid interest thereon, when collected, shall go into the township treasury and shall be used by the board only for the purpose for which they were levied and collected.

Effective Date: 11-02-1981; 2008 HB244 08-14-2008



Section 515.12 - Compensation of officers - additional personnel.

(A) All officers shall receive for services performed under sections 515.01 to 515.16 of the Revised Code the same fees allowed for other similar services.

The township fiscal officer shall receive for the fiscal officer's services the sum of fifty cents from each lot or land owner for whom a notice is prepared and the sum of fifty cents for each annual assessment certified to the county auditor.

All payments for the services of township officials shall be included in the cost of the lighting district or relocation and assessed against the property. The compensation shall be in addition to all other compensation provided by law.

(B) The board of township trustees may, by resolution, employ additional personnel in place of the township fiscal officer to prepare and certify notices for each lot or land owner and shall pay a reasonable sum not to exceed fifty cents for each lot or land owner for whom a notice is prepared and a reasonable sum not to exceed fifty cents for each annual assessment certified to the county auditor. The actual cost of the additional personnel, together with other reasonable expenses incurred by the board, shall be assessed proportionately against each lot or land owner and shall be included in the cost of the lighting district or relocation.

Effective Date: 04-04-1985; 12-20-2005; 2008 HB244 08-14-2008



Section 515.13 - Combined contract.

The board of township trustees may combine in a single contract the lighting of streets, public ways, roads, highways, or public places as authorized by sections 515.01 to 515.11, inclusive, of the Revised Code, provided:

(A) That no such contract shall be made to cover a period of more than ten years;

(B) That the procedure for entering into such contract is in accordance with the provisions of section 515.01 of the Revised Code;

(C) That the price per light in the contract is the same throughout the township and for each district within the township.

Effective Date: 09-14-1961



Section 515.15 - Relocation of overhead cables, wires, equipment.

A board of township trustees may contract only with the corporation, company, partnership, association, municipal corporation, or person that owns overhead cables, wires, and appurtenant equipment on a street or right-of-way located within the township for the relocation of the overhead cables, wires, and appurtenant equipment underground. Nothing in this section requires the owner of the overhead cables, wires, and appurtenant equipment to agree to a contract that contains terms or conditions that are not acceptable to the owner. Unless a pre-existing arrangement provides otherwise or the parties to the contract agree otherwise, the township shall pay the cost of the relocation as provided in the contract. A proceeding for the relocation may be combined with a proceeding for the furnishing of new street lighting facilities or other street improvement.

A board of township trustees may, by resolution, adopt and enforce regulations requiring owners of property abutting a street in which overhead wires, cables, and appurtenant equipment supplying a utility service have been relocated underground and service connections have been provided to the street, right-of-way, or property line, to install underground wires, cables, or conduits from the street or right-of-way to the buildings or other structures on the property to which the utility service is supplied. The township may pay the cost incurred in installing underground wires, cables, or conduits from the street or right-of-way to the buildings or other structures on the property to which the utility service is supplied.

For the purpose of relocating overhead wires, cables, and appurtenant equipment and installing underground wires, cables, conduits, and appurtenant equipment, a township may enter upon any private land to examine or survey lines for the wires, cables, conduits, and appurtenant equipment and may appropriate as much land as is necessary for the relocation and installation.

The township is not liable for any service outages or other damage caused by the underground relocation project. The owner of the overhead cables, wires, and appurtenant equipment is not liable for any service outages or other damage caused by the underground relocation project, unless the outage or other damage was caused by the owner's negligence. Nothing in this section otherwise alters township liability under Chapter 2744. of the Revised Code.

Effective Date: 10-15-1991; 2008 HB244 08-14-2008



Section 515.16 - Petition to relocate overhead wires, cables, and equipment.

Any person may file a petition with the township fiscal officer requesting the board of township trustees to relocate underground any overhead cables, wires, and appurtenant equipment on streets or rights-of-way and designated private streets in an unincorporated area of the township. The petition shall specify the metes and bounds of the area to be included in the underground relocation project and any designated properties served by private streets as designated in the petition and shall be signed by at least seventy-five per cent of the landowners in the specified area whose land either abuts the streets or rights-of-way, including any designated properties served by private streets, or otherwise would be specially benefited by the project.

The township fiscal officer shall give notice of the petition and a copy of it to the board of township trustees, schedule a hearing on the petition, and provide notice in the manner set forth in section 515.04 of the Revised Code. The board shall hear the petition in the manner set forth in section 515.05 of the Revised Code.

If the board of township trustees decides in favor of the petition, it shall contract only with the corporation, company, partnership, association, municipal corporation, or person that owns the overhead cables, wires, and appurtenant equipment that are to be relocated. Nothing in this section requires the owner of the overhead cables, wires, and appurtenant equipment to agree to a contract that contains terms or conditions that are not acceptable to the owner. Unless a pre-existing arrangement provides otherwise or the parties to the contract agree otherwise, the township shall pay the cost of the relocation project as provided in the contract. Any part of the costs of the relocation project to be paid by the township pursuant to the contract shall be assessed upon abutting or specially benefited property.

Except as otherwise provided in this section, the costs and expenses of the underground relocation project and related proceedings ultimately shall be paid by special assessments against the properties located in the project area that abut the streets or rights-of-way in question, including any designated properties served by private streets, or that otherwise are specially benefited by the project. The assessments shall be made and levied in one of the following methods:

(A) As a percentage of the tax value of the property.

(B) In proportion to the special benefit resulting from the relocation project.

(C) By the foot frontage of the property abutting the streets or rights-of-way.

(D) In an equal amount against each property.

The board of township trustees, by resolution, shall assess all lands abutting the streets or rights-of-way in the project area, including any designated properties served by private streets, and lands otherwise specially benefited by the project. The resolution may allow the assessments to be paid over a number of years, but not more than ten years.

The board of township trustees, by resolution, may provide for the payment of interest on unpaid assessments, which shall be treated as part of the costs and expenses of the underground relocation project. The resolution shall specify the rate of interest, which shall be based on the current prime rate.

If the board of township trustees finds that the underground relocation project will result in general as well as special benefits, the board may pay from the township general fund a portion of the costs and expenses of the project, except for any accrued interest on unpaid assessments, that represents the value of the general benefits. In no case shall the total assessments exceed the special benefits to the entire project area resulting from the project.

The board of township trustees shall certify the assessments and interest on unpaid assessments, when applicable, to the county auditor. The auditor shall place the assessments and interest on unpaid assessments, when applicable, upon the tax duplicate and collect the assessments and interest in the same manner and at the same time that taxes are paid and collected. The collected assessments and collected interest shall be deposited into the township general fund.

During any year in which installment payments of the assessments are due, the board of township trustees, by resolution, may waive the payments for all the assessed lands and pay the aggregate amount of the assessments for that year minus any accrued interest on unpaid assessments out of the township general fund.

The township is not liable for any service outages or other damage caused by the underground relocation project. The owner of the overhead cables, wires, and appurtenant equipment is not liable for any service outages or other damage caused by the underground relocation project, unless the outage or other damage was caused by the owner's negligence. Nothing in this section otherwise alters township liability under Chapter 2744. of the Revised Code.

The provisions of section 515.15 of the Revised Code govern relocation projects requested by petition under this section.

Effective Date: 2008 HB244 08-14-2008






Chapter 517 - CEMETERIES

Section 517.01 - Acquisition or appropriation of land.

The board of township trustees may accept a conveyance of, or purchase, and enclose, improve, and protect lands in one or more places within the township as it deems necessary and proper for cemetery purposes. If suitable lands cannot be procured by contract on reasonable terms, such board may appropriate lands therefor, not to exceed ten acres, by proceedings in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

No lands shall be so appropriated within one hundred yards of a dwelling house, or other building.

Effective Date: 01-01-1966



Section 517.02 - Public road to cemetery.

When twenty-five interested persons petition for it, the board of township trustees shall provide a public road to any township cemetery over which it has control, in the same manner as provided by section 517.01 of the Revised Code for establishing cemeteries and obtaining the land therefor.

Effective Date: 10-01-1953



Section 517.03 - Levy and taxes for expenses.

To defray the expenses of the purchase or appropriation, and the enclosing, care, supervision, repair, and improving of lands for cemetery purposes, the board of township trustees may levy a tax sufficient for that purpose.

Effective Date: 11-21-1973



Section 517.04 - Vote on establishment of cemetery.

Before a purchase or appropriation of land for cemetery purposes is made or a conveyance is accepted, except where funds may be available for such purchase or appropriation of land for cemetery purposes under section 517.08 of the Revised Code, the question of the establishment of such cemetery, on the order of the board of township trustees or the written application of any six electors of the township, shall be submitted to a vote of the electors of such township at a regular annual election. Such order or application shall specify as nearly as possible the proposed location of the cemetery, and the estimated cost thereof, including enclosing and improving it.

Effective Date: 09-28-1961



Section 517.05 - Notice of election - ballots.

On the making of an order or the filing of an application as provided by section 517.04 of the Revised Code, the township fiscal officer shall certify the order or application to the board of elections not later than four p.m. of the ninetieth day before the day of the election, and, at least twenty days before an election, the fiscal officer shall post written notices in at least three public places in the township that a vote will be taken on the question of the establishment of a cemetery. If a majority of the votes cast at the election on the proposition is in favor of establishing a cemetery, the board of township trustees shall procure the lands for that purpose and levy taxes as provided by section 517.03 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981; 12-20-2005



Section 517.06 - Cemetery plat.

The board of township trustees shall have the cemetery laid out in lots, avenues, and paths, shall number the lots, and shall have a suitable plat of the lots made, which plat shall be carefully kept by the township fiscal officer. The board shall make and enforce all needful rules and regulations for the division of the cemetery into lots, for the allotment of lots to families or individuals, and for the care, supervision, and improvement of the lots. The board also may make and enforce all needful rules and regulations for burial, interment, reinterment, or disinterment. The board shall require the grass and weeds in the cemetery to be cut and destroyed at least twice each year. Suitable provision shall be made in the cemetery for persons whose burial is at the expense of the township.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953; 12-20-2005



Section 517.07 - Sale of cemetery lots.

Upon application, the board of township trustees shall sell at a reasonable price the number of lots as public wants demand for burial purposes. Purchasers of lots, upon complying with the terms of sale, may receive deeds for the lots which the board shall execute and which shall be recorded by the township fiscal officer in a book for that purpose. The expense of recording shall be paid by the person receiving the deed. Upon the application of a head of a family living in the township, the board shall, without charge, make and deliver to the applicant a deed for a suitable lot for the burial of the applicant's family, if, in the opinion of the board and by reason of the circumstances of the family, the payment would be oppressive.

The terms of sale and any deed for lots executed after July 24, 1986, may include the following requirements:

(A) The grantee shall provide to the board of township trustees, in writing, a list of the names and addresses of the persons to whom the grantee's property would pass by intestate succession.

(B) The grantee shall notify the board in writing of any subsequent changes in the name or address of any persons to whom property would descend.

(C) Any person who receives a township cemetery lot by gift, inheritance, or any other means other than the original conveyance shall, within one year after receiving the interest, give written notice of the person's name and address to the board having control of the cemetery, and shall notify the board of any subsequent changes in the person's name or address.

The terms of sale and any deed for any lots executed in compliance with the notification requirements set forth in divisions (A), (B), and (C) of this section shall state that the board of township trustees shall have right of reentry to the cemetery lot if the notification requirements are not met. At least ninety days before establishing reentry, the board shall send a notice by certified mail to the last known owner at the owner's last known address to inform the owner that the owner's interest in the lot will cease unless the notification requirements are met. If the owner's address is unknown and cannot reasonably be obtained, it is sufficient to publish the notice once in a newspaper of general circulation in the county. In order to establish reentry, the board shall pass a resolution stating that the conditions of the sale or of the deed have not been fulfilled, and that the board reclaims its interest in the lot.

The board may limit the terms of sale or the deed for a cemetery lot by specifying that the owner, a member of the owner's family, or an owner's descendant must use the lot, or at least one burial place within the lot, within a specified time period. The board may specify this time period to be at least twenty but not more than fifty years, with right of renewal provided at no cost. At least ninety days prior to the termination date for use of the cemetery lot, the board shall send a notice to the owner to inform the owner that the owner's interest in the lot will cease on the termination date unless the owner contracts for renewal by that date. The board shall send the notice by certified mail to the owner if the owner is a resident of the township or is a nonresident whose address is known. If the owner's address is unknown and cannot reasonably be obtained, it is sufficient to publish the notice once in a newspaper of general circulation in the county.

The terms of sale and any deed for lots conveyed with a termination date shall state that the board shall have right of reentry to the lot at the end of the specified time period if the lot is not used within this time period or renewed for an extended period. In order to establish reentry, the board shall pass a resolution stating that the conditions of the sale or of the deed have not been fulfilled, and that the board reclaims its interest in the lot. The board shall compensate owners of unused lots who do not renew the terms of sale or the deed by paying the owner eighty per cent of the purchase price. The board may repurchase any cemetery lot from its owner at any time at a price that is mutually agreed upon by the board and the owner.

Effective Date: 07-24-1986; 12-20-2005



Section 517.071 - Rules governing product of fetal death.

(A) As used in this section and section 517.072 of the Revised Code, "fetal death" has the same meaning as in section 3705.01 of the Revised Code.

(B) A board of township trustees may adopt rules for any township cemetery over which it has control for the burial, re-interment, or disinterment of the product of a fetal death.

(C) With regard to the product of a fetal death, on the request of the mother and in compliance with cemetery rules, a township cemetery shall inter the product of the fetal death in accordance with one of the following:

(1) In a single grave within the cemetery that contains, or will contain, the remains of a parent, sibling, or grandparent;

(2) In another location of the cemetery, including a separate burial ground for infants, on a temporary or permanent basis.

Effective Date: 2008 SB175 09-12-2008



Section 517.072 - Reinterment or disinterment of product of fetal death.

(A) Subject to division (B) of this section, re-interment or disinterment of the product of a fetal death buried in accordance with division (C)(2) of section 517.071 of the Revised Code is not subject to section 517.24 of the Revised Code if one or both surviving parents provide written consent for the re-interment or disinterment to the township cemetery and comply with any rules adopted under division (B) of section 517.071 of the Revised Code.

(B) If two surviving parents are indicated on the township cemetery's burial documents for the product of a fetal death buried in accordance with division (C)(2) of section 517.071 of the Revised Code and only one has given consent under division (A) of this section, prior to re-interment or disinterment, the cemetery promptly shall give notice of the consent to the parent who did not give consent. The notice shall be sent by registered mail, return receipt requested, to the parent's last known address and contain a statement that the re-interment or disinterment will occur if the cemetery does not receive written objection within thirty days from the date the notice is sent. That parent may object to the re-interment or disinterment by giving notice to the cemetery by registered mail, return receipt requested, not later than thirty days after the cemetery's notice is sent. If the cemetery receives timely notice of the objection, the re-interment or disinterment is subject to section 517.24 of the Revised Code.

(C) The cemetery shall re-inter or disinter the product of a fetal death if both surviving parents provide written consent for the re-interment or disinterment or if one parent consents and the cemetery does not receive timely notice of any objection under division (B) of this section.

Effective Date: 2008 SB175 09-12-2008



Section 517.08 - Expenditure of proceeds - exception.

The proceeds arising from the sale of cemetery lots under section 517.07 of the Revised Code shall be used in maintaining, improving, beautifying, and embellishing such grounds, except that upon unanimous consent of the board of township trustees, such proceeds may be used in the purchase or appropriation of additional land for cemetery purposes in accordance with sections 517.01 and 517.13 of the Revised Code; and the board of township trustees may build and maintain proper and secure fences around all such cemeteries, to be paid for from the township funds.

Effective Date: 07-24-1986; 2007 HB119 09-29-2007



Section 517.09 - No levy on lots.

No lot held by any individual in a cemetery, shall, in any case, be levied on or sold on execution.

Effective Date: 10-01-1953



Section 517.10 - Title to certain burial grounds vested in board of township trustees.

The title to, right of possession, and control of all public cemeteries located outside any municipal corporation, which have been set apart and dedicated as public cemeteries, and any grounds which have been used as such by the public, but not expressly dedicated as a cemetery, except such as are owned or under the care of a religious or benevolent society, or an incorporated company or association, or under the control of the authorities of any municipal corporation, shall, severally be vested in the board of township trustees.

Effective Date: 10-01-1953



Section 517.11 - Care of cemetery.

The board of township trustees shall provide for the protection and preservation of cemeteries under its jurisdiction, and shall prohibit interments therein when new grounds have been procured for township cemeteries or burial grounds. Where such old cemeteries are in or near village plats, and the public health is liable to be injured by further interments therein, the board shall institute suits to recover possession thereof, remove trespassers therefrom, and may recover damages for injuries thereto or any part thereof, or to any fence or hedge enclosing them, or to any tomb or monument therein.

The board may enclose such cemeteries with a substantial fence or hedge, and shall keep any such fence or hedge in good repair. It may re-erect any fallen tombstones, regardless of the cause of the falling, in such cemeteries. The board may levy a tax to meet any costs incurred for these purposes, not to exceed one-half mill in any one year, upon all the taxable property of the township.

Effective Date: 07-24-1986



Section 517.12 - Regulating hours of access to cemeteries.

The board of township trustees may make rules specifying the times when cemeteries under its control shall be closed to the public. The board shall cause the rules to be published once a week for two consecutive weeks in a newspaper of general circulation within the township or as provided in section 7.16 of the Revised Code, and may post appropriate notice in the township as considered necessary.

The purposes of such rules shall be to assure a reasonable time of access to the cemeteries in view of the differences in attendance anticipated from past experience as to each, to exclude attendance at times when no proper purposes could normally be expected, to permit exceptions to the normal hours of access on reasonable request with adequate reason provided, and to facilitate the task of protecting the premises from vandalism, desecration, and other improper usage.

Whoever violates these rules is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-14-1975



Section 517.13 - Additions to cemetery grounds.

In any township in which there is a cemetery owned or partly owned by such township, if in the opinion of the board of township trustees, it is desirable to add to the area of such cemetery by the purchase of additional grounds, and if suitable lands cannot be procured by contract on reasonable terms, the board may appropriate lands, not exceeding ten acres, by proceedings in accordance with sections 163.01 to 163.22 of the Revised Code, for the expansion of an existing cemetery if the township zoning ordinances do not prohibit such use. Lands appropriated for the expansion of a cemetery shall not be appropriated within fifty feet of a dwelling house or other building and shall be considered a part of the original cemetery even though separated therefrom by a road or highway.

For such purpose the board may expend funds as provided in section 517.08 of the Revised Code, or the board may levy a tax, not to exceed one-half of one mill, on the taxable property of the township, for a period not to exceed five years, which tax shall be collected as other taxes, and appropriated for the purchase or appropriation of such additional cemetery grounds which shall become part of the township cemetery.

Effective Date: 10-09-1978



Section 517.14 - Public cemetery on township lines - joint township cemetery.

When a public cemetery, located on or near a township line, is used by the people of two or more townships for burying purposes, the boards of township trustees of such townships shall jointly take possession thereof, and care for and keep it in repair, as in the case of cemeteries belonging to a township. The board of each township shall levy taxes needed for such cemetery, not to exceed one-fourth per cent in any year. Two or more townships may join in establishing and maintaining a cemetery, and for such purpose the boards shall have the same powers, be governed by the same rules, and proceed in the same manner as provided for municipal corporations and townships uniting for that purpose under sections 759.27 to 759.48, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 517.15 - Cemetery endowment fund.

A board of township trustees may create a permanent cemetery endowment fund for the purpose of maintaining, improving, and beautifying township cemeteries and burial lots in township cemeteries. The fund shall consist of money arising from the following sources:

(A) Gifts, devises, or bequests received for the purpose of maintaining, improving, or beautifying township cemeteries;

(B) Charges added to the price regularly charged for burial lots for the purpose of maintaining, improving, or beautifying township cemeteries;

(C) Contributions of money from the township general fund;

(D) An individual agreement with the purchaser of a burial lot providing that a part of the purchase price is to be applied to the purpose of maintaining, improving, or beautifying any burial lot designated and named by the purchaser;

(E) Individual gifts, devises, or bequests made for the maintenance, improvement, and beautification of any burial lot designated and named by the person making the gift, devise, or bequest.

Effective Date: 03-31-2003



Section 517.16 to 517.18 - [Repealed].

Effective Date: 10-01-1953



Section 517.19 - Tax levy for buildings upon grounds of cemetery - bond issue.

Where the township owns a burial place within the grounds of a cemetery association, the board of township trustees may levy a tax, not exceeding five mills on the dollar of the tax duplicate of the township, for the purpose of erecting permanent buildings upon such cemetery grounds.

Such tax, when it has been assessed and collected, shall be paid to the officers of such cemetery association, and shall be applied by them to the erection of such permanent buildings as in their judgment are requisite for the accommodation of the patrons of the cemetery.

In anticipation of such tax, the officers of such cemetery association may issue and sell bonds, to bear interest at a rate not to exceed the rate provided in section 9.95 of the Revised Code.

Effective Date: 05-13-1981



Section 517.20 - Appointment of directors of township cemetery.

The board of township trustees may appoint three directors to take charge of any cemetery in the township, the control of which is vested in such board. The first appointments shall be for one, two, and three years respectively. The order appointing a director shall designate, by name, the cemeteries over which he shall have supervision. Each year one director shall be appointed to serve for three years from the second Monday of May succeeding his appointment. When appointed, such directors shall be governed, in the discharge of their duties, by sections 517.01 to 517.32, inclusive, of the Revised Code, so far as applicable.

Effective Date: 10-01-1953



Section 517.21 - Abandonment or discontinuance of cemetery - removal of bodies and stones.

When a public or private cemetery has been abandoned, or when the board of township trustees or the trustees or directors of a cemetery association are of the opinion that the further use for burial purposes of a cemetery will be detrimental to the public welfare or health, and a cemetery in the near vicinity is open for public use, the board, trustees, or directors may order that the abandoned cemetery or the cemetery whose further use for burial purposes is believed to be detrimental to the public welfare or health be discontinued and provide for the removal of all remains buried in that cemetery, for the removal of all stones and monuments marking the graves of that cemetery, for the reinterment of the remains, and for the re-erection of those stones and monuments in suitable public ground in the near vicinity, all of which shall be paid for from the township treasury.

Before providing for any removal described in this section, the board, trustees, or directors shall first give notice to the family, friends, or next of kin of the decedent involved, if known, of the discontinuance order and of the time within which, not less than thirty days, the removal must be made. The notice shall state that it is desired that the removal be made by the family, friends, or next of kin of the decedent. If, at the expiration of the thirty-day period, the removals have not been made, the board, trustees, or directors may make the removals as provided by this section.

Effective Date: 11-24-1995



Section 517.22 - Public sale of cemetery.

The board of township trustees or the trustees or directors of a cemetery association, after notice has first been given in a newspaper of general circulation in the county, may dispose of, at public sale, and convey any cemetery under their control that they have determined to discontinue as burial grounds, but possession of the cemetery shall not be given to a grantee until after the remains buried in that cemetery, together with stones and monuments, have been removed as provided by section 517.21 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-24-1995



Section 517.23 - Disinterment of body buried in cemetery.

(A) Subject to divisions (B), (D), and (E) of this section, the board of township trustees, the trustees or directors of a cemetery association, or the other officers having control and management of a cemetery or the officer of a municipal corporation who has control and management of a municipal cemetery shall disinter or grant permission to disinter any remains buried in the cemetery in either of the following circumstances:

(1) If the surviving spouse of the decedent is eighteen years of age or older, within thirty days after the filing of an application of the surviving spouse made in accordance with division (A) of section 517.24 of the Revised Code and payment by the applicant of the reasonable costs and expense of disinterment;

(2) On order of a probate court issued under division (B) of section 517.24 of the Revised Code and payment by the person who applied for the order under that division of the reasonable costs and expense of disinterment.

(B) No disinterment shall be made pursuant to this section and section 517.24 of the Revised Code if the decedent died of a contagious or infectious disease until a permit has been issued by the board of health of a general health district or of a city health district.

(C) Upon disinterment of remains under division (A)(1) or (2) of this section, the involved board, trustees, directors, other officers, or officer of the municipal corporation shall deliver or cause to be delivered the disinterred remains to the applicant surviving spouse or, if the disinterment was pursuant to court order issued under division (B) of section 517.24 of the Revised Code, to the person who applied for the order under that division.

(D) The board of township trustees, the trustees or directors of a cemetery association, or the other officers having control and management of a cemetery or the officer of a municipal corporation who has control and management of a municipal cemetery may disinter or grant permission to disinter and, if appropriate, may reinter or grant permission to reinter any remains buried in the cemetery to correct an interment error in the cemetery if the board, trustees, directors, other officers, or officer of the municipal corporation comply with the internal rules of the cemetery pertaining to disinterments and if the board, trustees, directors, other officers, or officer of the municipal corporation provide notice of the disinterment to the decedent's last known next of kin. The board, trustees, directors, other officers, or officer of the municipal corporation may correct an interment error under this division without a court order or an application by a person.

(E)

(1) A person who is an interested party and who is eighteen years of age or older and of sound mind may apply to the probate court of the county in which the decedent is buried for an order to prevent the decedent's surviving spouse from having the remains of the decedent disinterred. An application to prevent the disinterment of the remains of the decedent shall be in writing, subscribed and verified by oath, and include all of the following:

(a) If applicable, a statement that the applicant assumed financial responsibility for the funeral and burial expenses of the decedent;

(b) If division (E)(1)(a) of this section is inapplicable relative to the applicant, a statement that the applicant did not assume financial responsibility for the funeral and burial expenses of the decedent;

(c) A statement that the applicant is eighteen years of age or older and of sound mind;

(d) The relationship of the applicant to the decedent;

(e) A statement of the applicant's reasons to oppose the disinterment of the remains of the decedent.

(2) An applicant for an order to prevent the disinterment of the remains of the decedent under division (E) of this section promptly shall give notice of the filing of the application by certified mail, return receipt requested, to the decedent's surviving spouse. The notice shall indicate that the applicant has filed an application for an order to prevent the disinterment of the remains of the decedent.

(F) As used in this section and in section 517.24 of the Revised Code:

(1) "Cemetery" and "interment" have the same meanings as in section 1721.21 of the Revised Code.

(2) "Disinterment" means the recovery of human remains by exhumation, disentombment, or disinurnment. "Disinterment" does not include the raising and lowering of remains to accommodate two interments within a single grave and does not include the repositioning of an outside burial container that encroaches an adjoining burial space.

Effective Date: 10-20-1999



Section 517.24 - Form of application for disinterment.

(A) An application by a surviving spouse for disinterment under section 517.23 of the Revised Code shall be in writing and shall state that the applicant is the surviving spouse of the decedent, that the applicant is eighteen years of age or older and of sound mind, the disease of which the decedent died, and the place at which the remains shall be reinterred. The application shall be subscribed and verified by oath.

(B)

(1) A person who is eighteen years of age or older and of sound mind and who is not the surviving spouse of the decedent involved may obtain a court order under this division for the disinterment of the remains of the decedent. Any person who is eighteen years of age or older and of sound mind, including, but not limited to, the person who assumed financial responsibility for the funeral and burial expenses of the decedent, and who wishes to obtain a court order for the disinterment of the remains of the decedent may file an application in the probate court of the county in which the decedent is buried requesting the court to issue an order for the disinterment of the remains of the decedent. The application shall be in writing, subscribed and verified by oath, and include all of the following:

(a) If applicable, a statement that the applicant assumed financial responsibility for the funeral and burial expenses of the decedent;

(b) If division (B)(1)(a) of this section is inapplicable relative to the applicant, a statement that the applicant did not assume financial responsibility for the funeral and burial expenses of the decedent;

(c) A statement that the applicant is eighteen years of age or older and of sound mind;

(d) The relationship of the applicant to the decedent;

(e) A statement of the place at which the remains will be reinterred;

(f) The name, the relationship to the decedent, and the address of the decedent's surviving spouse, of all persons who would have been entitled to inherit from the decedent under Chapter 2105. of the Revised Code if the decedent had died intestate, and, if the decedent had a will, of all legatees and devisees named in the decedent's will.

(2)

(a) Subject to division (B)(2)(b) of this section, upon the filing of an application for an order for disinterment of remains under division (B) of this section, the applicant promptly shall give notice as described in this division by certified mail, return receipt requested, to the decedent's surviving spouse; to all persons who would have been entitled to inherit from the decedent under Chapter 2105. of the Revised Code if the decedent had died intestate; if the decedent had a will, to all legatees and devisees named in the decedent's will; and to the board of township trustees, the trustees or directors of a cemetery association, or the other officers having control and management of the cemetery in which the remains of the decedent are interred or to the officer of a municipal corporation who has control and management of a municipal cemetery in which the remains of the decedent are interred. The notice shall indicate that an application for disinterment of the remains of the decedent has been filed.

(b) A person entitled to be given the notice described in division (B)(2)(a) of this section may waive the right to receive the notice by filing a written waiver of that right in the probate court.

(c) The fact that the notice required by division (B)(2)(a) of this section has been given, subject to division (B)(2)(d) of this section, to all persons described in division (B)(2)(a) of this section who have not waived their right to receive the notice and, if applicable, the fact that certain persons described in that division have waived their right to receive the notice in accordance with division (B)(2)(b) of this section shall be evidenced by an affidavit of the applicant for the order for disinterment, and the applicant shall file the affidavit in the probate court.

(d) An applicant for an order for disinterment is not required to give a notice pursuant to division (B)(2)(a) of this section to persons whose names or places of residence are unknown and cannot with reasonable diligence be ascertained, and the applicant shall file an affidavit in the probate court specifying any persons who were not given notice pursuant to division (B)(2)(a) of this section and the reason for not giving notice to those persons.

(3)

(a) Except as otherwise provided in division (B)(3)(b) of this section, upon the filing of an application for disinterment of remains and the giving of the required notice under division (B)(2) of this section, the probate court promptly shall conduct a hearing to determine whether to issue an order for disinterment of the remains of the decedent. Except as otherwise provided in division (B)(3)(a) of this section, at the hearing, the court, in its discretion, may issue an order for disinterment of the decedent's remains if good cause for disinterment is shown. If a person who is an interested party and who is eighteen years of age or older and of sound mind establishes by a preponderance of the evidence at the hearing that the issuance of an order for disinterment of the decedent's remains under division (B)(3) of this section would be against the decedent's religious beliefs or ascertainable desires, the court shall not issue the requested order unless the court finds a compelling reason to issue it. If the court is not so prohibited from issuing the requested order and exercises its discretion to issue the requested order for disinterment of the decedent's remains in accordance with division (B)(3) of this section, the court promptly shall deliver the order to the applicant. An order of the court for disinterment of the decedent's remains shall specify that the board of township trustees, the trustees or board of the cemetery association, or other officers having control and management of the cemetery or the officer of a municipal corporation who has control and management of the municipal cemetery shall have a period of at least thirty days from the receipt of the order to perform the ordered disinterment.

(b) The court is not required to conduct a hearing under division (B)(3)(a) of this section if each person entitled to be given the notice described in division (B)(2)(a) of this section has waived that right by filing a written waiver of the right to receive the notice in the probate court.

Effective Date: 10-20-1999



Section 517.25 - Writ of mandamus.

If the board of township trustees, the trustees or board of a cemetery association, or the other officers in charge of a cemetery refuse to disinter or grant permission for disinterment after a surviving spouse makes application under sections 517.23 and 517.24 of the Revised Code, the probate court of the county in which the decedent is buried shall issue a writ of mandamus requiring the officers to disinter the remains or to grant permission for their disinterment.

Effective Date: 11-24-1995



Section 517.26 - Removal of dead.

When remains laid in a vault or other receptacle become offensive, on the complaint of a householder of the township, the board of township trustees immediately shall issue an order to the sexton or other person in charge of the vault or receptacle to have the remains immediately interred. If the interment is neglected for three days after the complaint, any judge of the county court within the county may issue a written order to a householder of the township to inter the remains at the expense of the board and shall allow a reasonable charge for the service.

Effective Date: 11-24-1995



Section 517.27 - Transfer of cemeteries to board of township trustees.

When a public cemetery in a township is not under the control of a municipal corporation, and the title or control thereof is vested in an association or the trustees thereof, or is vested in a religious society, whether incorporated or not, or in the trustees thereof, and such cemetery is used exclusively for cemetery purposes, such association, society, or the trustees thereof may convey such grounds to the board of township trustees and its successors in office. Subject to the rights of the original grantor, his heirs or assigns, the board shall accept and take possession of such grounds, and take care of, keep in repair, hold, treat, and manage them in all respects as required by sections 517.01 to 517.32, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 517.28 - Abandonment of cemetery owned by municipal corporation.

Where a cemetery is located outside a municipal corporation, and not further therefrom than one mile, and the title to and possession thereof is in such municipal corporation, or such cemetery is under the control of any of the authorities of a municipal corporation, and such municipal corporation has failed to protect or keep the cemetery enclosed with fences for two years, any five freeholders whose property is in the vicinity of such cemetery may apply, by petition, to the probate court of such county, stating in their petition that the municipal corporation has failed to protect such cemetery, and asking for its abandonment or removal. In such action the municipal corporation shall be made defendant and served with summons as in other actions. If it appears to the court upon final hearing, to be to the public interest to have such cemetery abandoned and removed, it shall so order.

Effective Date: 10-01-1953



Section 517.29 - Neglect of order by municipal corporation shall cause execution sale.

If a municipal corporation fails to remove a cemetery as provided by section 517.28 of the Revised Code for a period of six months after the removal has been ordered by the probate court, the court shall order the premises sold as upon execution. The sale or other transfer shall not operate to give a purchaser possession until the remains interred in that cemetery have been removed as provided by section 759.07 of the Revised Code.

Effective Date: 11-24-1995



Section 517.30 - Trustees may erect monument commemorating members of armed forces.

A board of township trustees may erect a suitable monument to commemorate the members of the armed forces who died in the service of the United States or of this state. The board, by a majority vote, may appropriate and expend not more than five thousand dollars from township funds for the purpose of erecting the monument, according to plans and specifications furnished or approved by the board.

Effective Date: 04-10-2001



Section 517.31 - Care of monument.

In any township in which the board of township trustees has erected a memorial monument as provided by section 517.30 of the Revised Code, or in which the citizens thereof have erected such a monument, either upon the public grounds of such township or upon grounds therein donated or procured by the citizens for such use, and have caused such grounds to be enclosed, the board may take charge of such monument, grounds, and enclosure, and keep them in repair. For such purpose the board may appropriate and expend such sum of money as required from the township funds.

Effective Date: 04-16-1993



Section 517.32 - Enclosure of abandoned cemetery.

Where the board of county commissioners has enclosed with a substantial fence of stone, iron, or posts and boards, all abandoned public cemeteries in the county, from which the remains of the dead have not been removed, the board of township trustees shall keep the fence in good repair, remove the undergrowth and weeds from such cemetery at least once a year, and pay the expense thereof from township funds.

Effective Date: 10-01-1953



Section 517.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 519 - TOWNSHIP ZONING

Section 519.01 - Township zoning - agriculture defined.

As used in sections 519.02 to 519.25 of the Revised Code, "agriculture" includes farming; ranching; algaculture meaning the farming of algae; aquaculture; apiculture; horticulture; viticulture; animal husbandry, including, but not limited to, the care and raising of livestock, equine, and fur-bearing animals; poultry husbandry and the production of poultry and poultry products; dairy production; the production of field crops, tobacco, fruits, vegetables, nursery stock, ornamental shrubs, ornamental trees, flowers, sod, or mushrooms; timber; pasturage; any combination of the foregoing; and the processing, drying, storage, and marketing of agricultural products when those activities are conducted in conjunction with, but are secondary to, such husbandry or production.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 06-20-1994



Section 519.02 - Board of township trustees may regulate location, size and use of buildings and lands in unincorporated territory.

(A) Except as otherwise provided in this section, in the interest of the public health and safety, the board of township trustees may regulate by resolution, in accordance with a comprehensive plan, the location, height, bulk, number of stories, and size of buildings and other structures, including tents, cabins, and trailer coaches, percentages of lot areas that may be occupied, set back building lines, sizes of yards, courts, and other open spaces, the density of population, the uses of buildings and other structures, including tents, cabins, and trailer coaches, and the uses of land for trade, industry, residence, recreation, or other purposes in the unincorporated territory of the township. Except as otherwise provided in this section, in the interest of the public convenience, comfort, prosperity, or general welfare, the board by resolution, in accordance with a comprehensive plan, may regulate the location of, set back lines for, and the uses of buildings and other structures, including tents, cabins, and trailer coaches, and the uses of land for trade, industry, residence, recreation, or other purposes in the unincorporated territory of the township, and may establish reasonable landscaping standards and architectural standards excluding exterior building materials in the unincorporated territory of the township. Except as otherwise provided in this section, in the interest of the public convenience, comfort, prosperity, or general welfare, the board may regulate by resolution, in accordance with a comprehensive plan, for nonresidential property only, the height, bulk, number of stories, and size of buildings and other structures, including tents, cabins, and trailer coaches, percentages of lot areas that may be occupied, sizes of yards, courts, and other open spaces, and the density of population in the unincorporated territory of the township. For all these purposes, the board may divide all or any part of the unincorporated territory of the township into districts or zones of such number, shape, and area as the board determines. All such regulations shall be uniform for each class or kind of building or other structure or use throughout any district or zone, but the regulations in one district or zone may differ from those in other districts or zones.

For any activities permitted and regulated under Chapter 1513. or 1514. of the Revised Code and any related processing activities, the board of township trustees may regulate under the authority conferred by this section only in the interest of public health or safety.

(B) A board of township trustees that pursuant to this chapter regulates adult entertainment establishments, as defined in section 2907.39 of the Revised Code, may modify its administrative zoning procedures with regard to adult entertainment establishments as the board determines necessary to ensure that the procedures comply with all applicable constitutional requirements.

Effective Date: 09-17-1957; 11-05-2004; 05-06-2005; 05-27-2005; 08-17-2006



Section 519.021 - Planned-unit development regulations.

A township zoning resolution or amendment adopted in accordance with this chapter may establish or modify planned-unit developments. Planned-unit development regulations shall apply to property only at the election of the property owner and shall include standards to be used by the board of township trustees or, if the board so chooses, by the township zoning commission, in determining whether to approve or disapprove any proposed development within a planned-unit development. The planned-unit development shall further the purpose of promoting the general public welfare, encouraging the efficient use of land and resources, promoting greater efficiency in providing public and utility services, and encouraging innovation in the planning and building of all types of development. Within a planned-unit development, the township zoning regulations, where applicable, need not be uniform, but may vary in order to accommodate unified development and to promote the public health, safety, morals, and the other purposes of this section.

Planned-unit developments may be included in the township zoning resolution under one of the following procedures:

(A) The board of township trustees may adopt planned-unit development regulations that do not automatically apply to any property in the township, but establish standards that will apply to property that becomes part of a planned-unit development as provided in this division. Property owners who wish to have planned-unit development regulations apply to their property may apply to have the zoning map amended pursuant to section 519.12 of the Revised Code to rezone their property as a planned-unit development and no longer subject to any previously applicable zoning regulations. Once property has been rezoned as a planned-unit development, subsequent development on that property shall comply with the planned-unit development regulations as determined by the board of township trustees or township zoning commission, as applicable. After the designation of the property as a planned-unit development on the zoning map, any approval or disapproval of subsequent use or development of property in a planned-unit development as being in compliance with regulations established as authorized by this division shall not be considered to be an amendment or supplement to a township zoning resolution for the purpose of section 519.12 of the Revised Code, but may be appealed pursuant to Chapter 2506. of the Revised Code.

(B) Upon the application of property owners, the board of township trustees may establish a planned-unit development for their property, designating the property as a planned-unit development on the zoning map in accordance with the procedures set forth in section 519.12 of the Revised Code, and simultaneously adopting regulations as part of that same procedure that will apply only to that planned-unit development. Within that development, property is subject to the planned-unit development regulations and not to any other zoning regulations. Compliance with the planned-unit development regulations shall be determined by the board of township trustees or township zoning commission, as applicable. After the designation of the property as a planned-unit development on the zoning map and the simultaneous adoption of regulations that will apply only to that planned-unit development, any approval or disapproval of subsequent use or development of property in a planned-unit development as being in compliance with regulations established as authorized by this division shall not be considered to be an amendment or supplement to a township zoning resolution for the purpose of section 519.12 of the Revised Code, but may be appealed pursuant to Chapter 2506. of the Revised Code.

(C) Pursuant to section 519.12 of the Revised Code, the board of township trustees may adopt planned-unit development regulations and amend the zoning map to rezone property as planned-unit developments. Any other zoning regulations and zoning district that exist at the time a planned-unit development district is established under this division continue to apply within the planned-unit development district unless the board or the township zoning commission approves an application of an owner of property within the district to subject the owner's property to planned-unit development regulations under this division. Such an application shall be made in accordance with the planned-unit development regulations and shall include a development plan that complies with the planned-unit development regulations. Upon receiving such an application, the board of township trustees or township zoning commission, as applicable, shall determine whether the application and plan comply with the planned-unit development regulations. The board's or commission's determination shall not be considered to be an amendment to a township zoning resolution for purposes of section 519.12 of the Revised Code, but may be appealed pursuant to Chapter 2506. of the Revised Code. If the board or commission makes a final determination that the plan included in the application complies with the planned-unit development regulations or, if the board's or commission's final determination is one of noncompliance then if a court of competent jurisdiction makes a final nonappealable order finding compliance, the board or commission, as applicable, shall approve the application and upon approval shall cause the zoning map to be changed so that any other zoning district that applied to the property that is the subject of the owner's application no longer applies to that property. The removal of the prior zoning district from the zoning map is a ministerial act and shall not be considered to be an amendment or supplement to a township zoning resolution for the purposes of section 519.12 of the Revised Code and may not be appealed pursuant to Chapter 2506. of the Revised Code.

Nothing in this section prevents a board of township trustees from authorizing a planned-unit development as a conditional use in the zoning resolution pursuant to section 519.14 of the Revised Code.

As used in this section, "planned-unit development" means a development which is planned to integrate residential, commercial, industrial, or any other use.

Effective Date: 10-21-1997



Section 519.022 - Prior planned-unit development regulations.

Any planned-unit development regulations adopted in accordance with section 519.12 of the Revised Code, or any planned-unit developments constructed or approved in a preliminary or final form, under the provisions of a zoning resolution adopted prior to the effective date of this section, if otherwise lawful had they originated on that date, shall be deemed to have been lawful from their origin and the developments shall continue to be governed by regulations in effect at the time of approval, or as modified.

Effective Date: 07-26-1989



Section 519.03 - Adoption of resolution of intention to proceed with township zoning.

Before availing itself of the powers conferred by section 519.02 of the Revised Code, the board of township trustees shall pass a resolution declaring its intention to proceed under sections 519.02 to 519.25 of the Revised Code. The board may act in the following manner:

(A) It may adopt such a resolution upon its own initiative.

(B) It shall adopt such a resolution if there is presented to it a petition, signed by a number of qualified voters residing in the unincorporated area of the township or part thereof to be included in the zoning plan equal to not less than eight per cent of the total vote cast for all candidates for governor in such area at the most recent general election at which a governor was elected, requesting the board to proceed with township zoning under such sections.

Effective Date: 08-22-1995



Section 519.04 - Township zoning commission.

The board of township trustees of any township proceeding under sections 519.01 to 519.99 of the Revised Code, shall create and establish a township zoning commission. The commission shall be composed of five members who reside in the unincorporated area of the township, to be appointed by the board. The board of township trustees may appoint two alternate members to the township zoning commission, for terms to be determined by the board of township trustees. An alternate member shall take the place of an absent regular member at any meeting of the township zoning commission, according to procedures prescribed by resolution by the board of township trustees. An alternate member shall meet the same appointment criteria as a regular member. When attending a meeting on behalf of an absent member, the alternate member may vote on any matter on which the absent member is authorized to vote. The terms of the regular members shall be of such length and so arranged that the term of one member will expire each year. Where there is a county or regional planning commission the board may appoint qualified members of such commission to serve on the township zoning commission. Each regular or alternate member shall serve until the member's successor is appointed and qualified. Members of the zoning commission shall be removable for nonperformance of duty, misconduct in office, or other cause by the board, upon written charges being filed with the board, after a public hearing has been held regarding such charges, and after a copy of the charges has been served upon the member so charged at least ten days prior to the hearing, either personally, by registered mail, or by leaving such copy at the member's usual place of residence. The member shall be given an opportunity to be heard and answer such charges. Vacancies shall be filled by the board and shall be for the unexpired term.

Effective Date: 07-22-1998



Section 519.05 - Recommendations of zoning plan by commission - powers and duties of commission.

The township rural zoning commission shall submit a plan, including both text and maps, representing the recommendations of the zoning commission for the carrying out by the board of township trustees of the powers, purposes, and provisions set forth in sections 519.01 to 519.99, inclusive, of the Revised Code, including additions to territory in which a township zoning plan is in effect.

The zoning commission may, within the limits of the moneys appropriated by the board for the purpose, employ or contract with such planning consultants and executive and other assistants as it deems necessary. The zoning commission shall organize, adopt rules for the transaction of its business, and keep a record of its actions and determinations. Members of the zoning commission may be allowed their expenses, or such compensation, or both, as the board may approve and provide. No township trustee shall be employed by the zoning commission of his township.

The zoning commission shall make use of such information and counsel as is available from appropriate public officials, departments, and agencies and such officials, departments, and agencies having information, maps, and data pertinent to township zoning shall make them available for the use of the zoning commission.

In any county where there is a county or regional planning commission, the zoning commission may request such planning commission to prepare or make available to the zoning commission a zoning plan, including text and maps, for the unincorporated area of the township or any portion of the same.

Effective Date: 09-17-1957



Section 519.06 - Public hearings on recommendations - notice.

Before certifying its recommendations of a zoning plan to the board of township trustees, the township zoning commission shall hold at least one public hearing, notice of which shall be given by one publication in one or more newspapers of general circulation in the township at least thirty days before the date of such hearing. The notice shall state the place and time at which the text and maps of the proposed zoning resolution may be examined.

Effective Date: 09-17-1957



Section 519.07 - Proposed zoning resolution to county or regional planning commission - approval - public hearing if resolution disapproved - certification to township trustees.

Following the hearing provided for in section 519.06 of the Revised Code the township zoning commission shall submit the proposed zoning resolution, including text and maps, to the county or regional planning commission of the county or district in which the township is located, if there is such a commission, for approval, disapproval, or suggestions.

The approval of the planning commission shall be conclusively presumed unless, within twenty days after receiving the proposed zoning resolution, it notifies the zoning commission to the contrary.

In the event the planning commission disapproves of the proposed zoning resolution or suggests any material change, the zoning commission shall hold a public hearing on the resolution, due notice of which shall be given as provided in section 519.06 of the Revised Code. When the zoning commission has completed its recommendations for a zoning plan it shall certify the plan to the board of township trustees.

Effective Date: 10-01-1953



Section 519.08 - Public hearing on zoning plan.

After receiving the certification of a zoning plan from the township zoning commission, and before adoption of any zoning resolution, the board of township trustees shall hold a public hearing on the resolution, at least thirty days' notice of the time and place of which shall be given by one publication in a newspaper of general circulation in the township.

Effective Date: 10-01-1953



Section 519.09 - Changes in text or maps - second public hearing.

No change in or departure from the text or maps, as certified by the township zoning commission, shall be made by the board of township trustees unless it is first resubmitted to the commission for approval, disapproval, or suggestions. Upon receipt of the recommendations of the township rural zoning commission regarding the proposed changes, the board of township trustees shall hold a second public hearing, at least ten days notice of the time and place of which shall be given by one publication in one or more newspapers of general circulation in the township affected. If such changes are disapproved by the zoning commission, the provision so disapproved must receive the favorable vote of the entire membership of the board of township trustees in order to be adopted.

Effective Date: 09-17-1957



Section 519.10 - Trustees to vote upon adoption of resolution.

After receiving the recommended zoning plan from the township zoning commission and holding the public hearing provided for by section 519.08 of the Revised Code, the board of township trustees shall consider such recommendations and vote upon the adoption of the zoning resolution.

Effective Date: 10-01-1953



Section 519.11 - Zoning plan to be submitted to electors - majority vote required for approval.

If the zoning resolution is adopted by the board of township trustees, such board shall cause the question of whether or not the proposed plan of zoning shall be put into effect to be submitted to the electors residing in the unincorporated area of the township included in the proposed plan of zoning for their approval or rejection at the next primary or general election, or a special election may be called for this purpose. Such resolution shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the election. No zoning regulations shall be put into effect unless a majority of the vote cast on the issue is in favor of the proposed plan of zoning. Upon certification by the board of elections the resolution shall take immediate effect, if the plan was so approved.

Within five working days after the resolution's effective date, the board of township trustees shall file it, including text and maps, in the office of the county recorder. The board shall also file duplicates of the same documents with the regional or county planning commission, if one exists, within the same period.

The board shall file all resolutions, including text and maps, that are in effect on January 1, 1992, in the office of the county recorder within thirty working days after that date. The board shall also file duplicates of the same documents with the regional or county planning commission, if one exists, within the same period.

The failure to file a resolution, or any text and maps, or duplicates of any of these documents, with the office of the county recorder or the county or regional planning commission as required by this section does not invalidate the resolution and is not grounds for an appeal of any decision of the board of zoning appeals.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-1992



Section 519.12 - Zoning amendments.

(A)

(1) Amendments to the zoning resolution may be initiated by motion of the township zoning commission, by the passage of a resolution by the board of township trustees, or by the filing of an application by one or more of the owners or lessees of property within the area proposed to be changed or affected by the proposed amendment with the township zoning commission. The board of township trustees may require that the owner or lessee of property filing an application to amend the zoning resolution pay a fee to defray the cost of advertising, mailing, filing with the county recorder, and other expenses. If the board of township trustees requires such a fee, it shall be required generally, for each application. The board of township trustees, upon the passage of such a resolution, shall certify it to the township zoning commission.

(2) Upon the adoption of a motion by the township zoning commission, the certification of a resolution by the board of township trustees to the commission, or the filing of an application by property owners or lessees as described in division (A)(1) of this section with the commission, the commission shall set a date for a public hearing, which date shall not be less than twenty nor more than forty days from the date of the certification of such a resolution, the date of adoption of such a motion, or the date of the filing of such an application. Notice of the hearing shall be given by the commission by one publication in one or more newspapers of general circulation in the township at least ten days before the date of the hearing.

(B) If the proposed amendment intends to rezone or redistrict ten or fewer parcels of land, as listed on the county auditor's current tax list, written notice of the hearing shall be mailed by the township zoning commission, by first class mail, at least ten days before the date of the public hearing to all owners of property within and contiguous to and directly across the street from the area proposed to be rezoned or redistricted to the addresses of those owners appearing on the county auditor's current tax list. The failure of delivery of that notice shall not invalidate any such amendment.

(C) If the proposed amendment intends to rezone or redistrict ten or fewer parcels of land as listed on the county auditor's current tax list, the published and mailed notices shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the township zoning commission that will be conducting the hearing;

(2) A statement indicating that the motion, resolution, or application is an amendment to the zoning resolution;

(3) A list of the addresses of all properties to be rezoned or redistricted by the proposed amendment and of the names of owners of those properties, as they appear on the county auditor's current tax list;

(4) The present zoning classification of property named in the proposed amendment and the proposed zoning classification of that property;

(5) The time and place where the motion, resolution, or application proposing to amend the zoning resolution will be available for examination for a period of at least ten days prior to the hearing;

(6) The name of the person responsible for giving notice of the hearing by publication, by mail, or by both publication and mail;

(7) A statement that, after the conclusion of the hearing, the matter will be submitted to the board of township trustees for its action;

(8) Any other information requested by the commission.

(D) If the proposed amendment alters the text of the zoning resolution, or rezones or redistricts more than ten parcels of land as listed on the county auditor's current tax list, the published notice shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the township zoning commission that will be conducting the hearing on the proposed amendment;

(2) A statement indicating that the motion, application, or resolution is an amendment to the zoning resolution;

(3) The time and place where the text and maps of the proposed amendment will be available for examination for a period of at least ten days prior to the hearing;

(4) The name of the person responsible for giving notice of the hearing by publication;

(5) A statement that, after the conclusion of the hearing, the matter will be submitted to the board of township trustees for its action;

(6) Any other information requested by the commission.

(E) Within five days after the adoption of the motion described in division (A) of this section, the certification of the resolution described in division (A) of this section, or the filing of the application described in division (A) of this section, the township zoning commission shall transmit a copy of it together with text and map pertaining to it to the county or regional planning commission, if there is such a commission.

The county or regional planning commission shall recommend the approval or denial of the proposed amendment or the approval of some modification of it and shall submit its recommendation to the township zoning commission. The recommendation shall be considered at the public hearing held by the township zoning commission on the proposed amendment.

The township zoning commission, within thirty days after the hearing, shall recommend the approval or denial of the proposed amendment, or the approval of some modification of it, and submit that recommendation together with the motion, application, or resolution involved, the text and map pertaining to the proposed amendment, and the recommendation of the county or regional planning commission on it to the board of township trustees.

The board of township trustees, upon receipt of that recommendation, shall set a time for a public hearing on the proposed amendment, which date shall not be more than thirty days from the date of the receipt of that recommendation. Notice of the hearing shall be given by the board by one publication in one or more newspapers of general circulation in the township, at least ten days before the date of the hearing.

(F) If the proposed amendment intends to rezone or redistrict ten or fewer parcels of land as listed on the county auditor's current tax list, the published notice shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the board of township trustees that will be conducting the hearing;

(2) A statement indicating that the motion, application, or resolution is an amendment to the zoning resolution;

(3) A list of the addresses of all properties to be rezoned or redistricted by the proposed amendment and of the names of owners of those properties, as they appear on the county auditor's current tax list;

(4) The present zoning classification of property named in the proposed amendment and the proposed zoning classification of that property;

(5) The time and place where the motion, application, or resolution proposing to amend the zoning resolution will be available for examination for a period of at least ten days prior to the hearing;

(6) The name of the person responsible for giving notice of the hearing by publication, by mail, or by both publication and mail;

(7) Any other information requested by the board.

(G) If the proposed amendment alters the text of the zoning resolution, or rezones or redistricts more than ten parcels of land as listed on the county auditor's current tax list, the published notice shall set forth the time, date, and place of the public hearing and include all of the following:

(1) The name of the board of township trustees that will be conducting the hearing on the proposed amendment;

(2) A statement indicating that the motion, application, or resolution is an amendment to the zoning resolution;

(3) The time and place where the text and maps of the proposed amendment will be available for examination for a period of at least ten days prior to the hearing;

(4) The name of the person responsible for giving notice of the hearing by publication;

(5) Any other information requested by the board.

(H) Within twenty days after its public hearing, the board of township trustees shall either adopt or deny the recommendations of the township zoning commission or adopt some modification of them. If the board denies or modifies the commission's recommendations, a majority vote of the board shall be required.

The proposed amendment, if adopted by the board, shall become effective in thirty days after the date of its adoption, unless, within thirty days after the adoption, there is presented to the board of township trustees a petition, signed by a number of registered electors residing in the unincorporated area of the township or part of that unincorporated area included in the zoning plan equal to not less than eight per cent of the total vote cast for all candidates for governor in that area at the most recent general election at which a governor was elected, requesting the board of township trustees to submit the amendment to the electors of that area for approval or rejection at a special election to be held on the day of the next primary or general election that occurs at least ninety days after the petition is filed. Each part of this petition shall contain the number and the full and correct title, if any, of the zoning amendment resolution, motion, or application, furnishing the name by which the amendment is known and a brief summary of its contents. In addition to meeting the requirements of this section, each petition shall be governed by the rules specified in section 3501.38 of the Revised Code.

The form of a petition calling for a zoning referendum and the statement of the circulator shall be substantially as follows:

"PETITION FOR ZONING REFERENDUM

(if the proposal is identified by a particular name or number, or both, these should be inserted here) .......................

A proposal to amend the zoning map of the unincorporated area of ............. Township, ................. County, Ohio, adopted .....(date)..... (followed by brief summary of the proposal).

To the Board of Township Trustees of ..................... Township, ................. County, Ohio:

We, the undersigned, being electors residing in the unincorporated area of ....................... Township, included within the ............. Township Zoning Plan, equal to not less than eight per cent of the total vote cast for all candidates for governor in the area at the preceding general election at which a governor was elected, request the Board of Township Trustees to submit this amendment of the zoning resolution to the electors of ........................ Township residing within the unincorporated area of the township included in the .................. Township Zoning Resolution, for approval or rejection at a special election to be held on the day of the primary or general election to be held on .....(date)....., pursuant to section 519.12 of the Revised Code.

STATEMENT OF CIRCULATOR

I, .............(name of circulator).........., declare under penalty of election falsification that I am an elector of the state of Ohio and reside at the address appearing below my signature; that I am the circulator of the foregoing part petition containing .......(number)....... signatures; that I have witnessed the affixing of every signature; that all signers were to the best of my knowledge and belief qualified to sign; and that every signature is to the best of my knowledge and belief the signature of the person whose signature it purports to be or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code.

......................................................

(Signature of circulator)

.......................................................

(Address of circulator's permanent residence in this state)

.......................................................

(City, village, or township, and zip code)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

The petition shall be filed with the board of township trustees and shall be accompanied by an appropriate map of the area affected by the zoning proposal. Within two weeks after receiving a petition filed under this section, the board of township trustees shall certify the petition to the board of elections. A petition filed under this section shall be certified to the board of elections not less than ninety days prior to the election at which the question is to be voted upon.

The board of elections shall determine the sufficiency and validity of each petition certified to it by a board of township trustees under this section. If the board of elections determines that a petition is sufficient and valid, the question shall be voted upon at a special election to be held on the day of the next primary or general election that occurs at least ninety days after the date the petition is filed with the board of township trustees, regardless of whether any election will be held to nominate or elect candidates on that day.

No amendment for which such a referendum vote has been requested shall be put into effect unless a majority of the vote cast on the issue is in favor of the amendment. Upon certification by the board of elections that the amendment has been approved by the voters, it shall take immediate effect.

Within five working days after an amendment's effective date, the board of township trustees shall file the text and maps of the amendment in the office of the county recorder and with the county or regional planning commission, if one exists.

The failure to file any amendment, or any text and maps, or duplicates of any of these documents, with the office of the county recorder or the county or regional planning commission as required by this section does not invalidate the amendment and is not grounds for an appeal of any decision of the board of zoning appeals.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 12-20-2005; 06-01-2006; 2008 HB562 09-22-2008



Section 519.121 - Ratification of zoning amendments.

All amendments or supplements to a township zoning plan adopted by a board of township trustees prior to the effective date of this act, except those amendments or supplements which a court of competent jurisdiction has declared unlawful or unreasonable or which are the subject of an action now pending in such a court, are hereby ratified and shall be valid amendments or supplements to such zoning plan regardless of the procedure followed with respect to such amendments or supplements prior to their adoption by a board of township trustees, except that no right of appeal on the issue of the unlawful or unreasonable character of an amendment or supplement shall be lost by the provisions of this section.

Effective Date: 07-06-1956



Section 519.122 - Statute of limitation on procedural challenges.

No action challenging the validity of a zoning resolution or of any amendment to such a resolution because of a procedural error in the adoption of the resolution or amendment shall be brought more than two years after the adoption of the resolution or amendment.

No action alleging procedural error in the actions of a township board of zoning appeals in the granting of a zoning variance or conditional use certificate as provided for in sections 519.14 and 519.15 of the Revised Code shall be brought more than two years after the variance or certificate was granted.

Effective Date: 10-25-1995



Section 519.13 - Township board of zoning appeals.

In any township which adopts zoning regulations the board of township trustees shall appoint a township board of zoning appeals composed of five members who shall be residents of the unincorporated territory in the township included in the area zoned. The board of township trustees may appoint two alternate members to the township board of zoning appeals, for terms to be determined by the board of township trustees. An alternate member shall take the place of an absent regular member at any meeting of the board of zoning appeals, according to procedures prescribed by resolution by the board of township trustees. An alternate member shall meet the same appointment criteria as a regular member. When attending a meeting on behalf of an absent member, the alternate member may vote on any matter on which the absent member is authorized to vote. The terms of all regular members shall be of such length and so arranged that the term of one member will expire each year. Each regular or alternate member shall serve until the member's successor is appointed and qualified. Members shall be removable for the same causes and in the same manner as provided by section 519.04 of the Revised Code. Vacancies shall be filled by the board of township trustees and shall be for the unexpired term. The members may be allowed their expenses, or such compensation, or both, as the board of township trustees may approve and provide.

The board of zoning appeals may, within the limits of the moneys appropriated by the board of township trustees for the purpose, employ such executive, professional, technical, and other assistants as it considers necessary.

Effective Date: 07-22-1998



Section 519.14 - Powers of township board of zoning appeals.

The township board of zoning appeals may:

(A) Hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of sections 519.02 to 519.25 of the Revised Code, or of any resolution adopted pursuant thereto;

(B) Authorize, upon appeal, in specific cases, such variance from the terms of the zoning resolution as will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the resolution will result in unnecessary hardship, and so that the spirit of the resolution shall be observed and substantial justice done;

(C) Grant conditional zoning certificates for the use of land, buildings, or other structures if such certificates for specific uses are provided for in the zoning resolution. If the board considers conditional zoning certificates for activities that are permitted and regulated under Chapter 1514. of the Revised Code or activities that are related to making finished aggregate products, the board shall proceed in accordance with section 519.141 of the Revised Code.

(D) Revoke an authorized variance or conditional zoning certificate granted for the extraction of minerals, if any condition of the variance or certificate is violated.

The board shall notify the holder of the variance or certificate by certified mail of its intent to revoke the variance or certificate under division (D) of this section and of the holder's right to a hearing before the board, within thirty days of the mailing of the notice, if the holder so requests. If the holder requests a hearing, the board shall set a time and place for the hearing and notify the holder. At the hearing, the holder may appear in person, by the holder's attorney, or by other representative, or the holder may present the holder's position in writing. The holder may present evidence and examine witnesses appearing for or against the holder. If no hearing is requested, the board may revoke the variance or certificate without a hearing. The authority to revoke a variance or certificate is in addition to any other means of zoning enforcement provided by law.

In exercising the above-mentioned powers, the board may, in conformity with such sections, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end has all powers of the officer from whom the appeal is taken.

Effective Date: 07-22-1974; 04-06-2007



Section 519.141 - Conditional zoning certificates for surface mining activities.

(A) If a township board of zoning appeals considers conditional zoning certificates for activities that are permitted and regulated under Chapter 1514. of the Revised Code or activities that are related to making finished aggregate products, the board shall not consider or base its determination on matters that are regulated by any federal, state, or local agency. However, the board may require as a condition of the approval of a conditional zoning certificate for such an activity compliance with any general standards contained in the zoning resolution that apply to all conditional uses that are provided for in the zoning resolution and, except as provided in division (C) of this section, may require any specified measure, including, but not limited to, one or more of the following:

(1) Inspections of nearby structures and water wells to determine structural integrity and water levels;

(2) Compliance with applicable federal, state, and local laws and regulations;

(3) Identification of specific roads in accordance with division (B) of section 303.141 of the Revised Code to be used as the primary means of ingress to and egress from the proposed activity;

(4) Compliance with reasonable noise abatement measures;

(5) Compliance with reasonable dust abatement measures;

(6) Establishment of setbacks, berms, and buffers for the proposed activity;

(7) Establishment of a complaint procedure;

(8) Any other measure reasonably related to public health and safety.

(B)

(1) Prior to the submission of an application for a conditional zoning certificate, an applicant, in accordance with division (B) of section 303.141 of the Revised Code, shall send written notice to the county engineer of the applicant's intent to apply for a conditional zoning certificate. The county engineer and the applicable board of county commissioners shall proceed in accordance with divisions (B)(1) to (3) of section 303.141 of the Revised Code. As provided in division (B)(3) of that section, the applicant or an affected board of township trustees may submit written notice of appeal regarding a decision of the board of county commissioners under division (B)(2) of that section.

(2) An applicant or a board of township trustees that submitted written notice of appeal under division (B)(3) of section 303.141 of the Revised Code may appeal a decision of a board of county commissioners under that division to the court of common pleas of the county in which the activity is proposed to be located or expanded pursuant to section 2506.01 of the Revised Code.

(C) When granting a conditional zoning certificate, a township board of zoning appeals shall not require the identification of specific roads, as otherwise authorized in division (A)(3) of section 303.141 of the Revised Code, and the identification of specific roads in accordance with division (B) of that section shall not apply, for any of the following:

(1) The transfer of unfinished aggregate material between facilities that are under the control of the same owner or operator;

(2) The loading or unloading of finished aggregate product within a ten-mile radius of a surface mining operation;

(3) The expansion of an existing surface mining operation when the specific road that is used as the primary means of ingress to and egress from the operation will be the same road that is used for that purpose after the expansion of the facility.

(D) The identification of specific roads in accordance with this section and division (B) of section 303.141 of the Revised Code to be used as the primary means of ingress to and egress from a proposed activity becomes effective only upon the granting of a conditional zoning certificate.

(E) As used in this section, "surface mining operation" has the same meaning as in section 1514.01 of the Revised Code.

Effective Date: 04-06-2007



Section 519.15 - Rules, meetings and procedures of board.

The township board of zoning appeals shall organize and adopt rules in accordance with the zoning resolution. Meetings of the board of zoning appeals shall be held at the call of the chairperson, and at such other times as the board determines. The chairperson, or in the chairperson's absence the acting chairperson, may administer oaths, and the board of zoning appeals may compel the attendance of witnesses. All meetings of the board of zoning appeals shall be open to the public. The board of zoning appeals shall keep minutes of its proceedings showing the vote of each regular or alternate member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board of township trustees and be a public record.

Appeals to the board of zoning appeals may be taken by any person aggrieved or by any officer of the township affected by any decision of the administrative officer. Such appeal shall be taken within twenty days after the decision by filing, with the officer from whom the appeal is taken and with the board of zoning appeals, a notice of appeal specifying the grounds. The officer from whom the appeal is taken shall transmit to the board of zoning appeals all the papers constituting the record upon which the action appealed from was taken.

The board of zoning appeals shall fix a reasonable time for the public hearing of the appeal, give at least ten days' notice in writing to the parties in interest, give notice of such public hearing by one publication in one or more newspapers of general circulation in the county at least ten days before the date of such hearing, and decide the appeal within a reasonable time after it is submitted. Upon the hearing, any person may appear in person or by attorney.

Effective Date: 07-22-1998



Section 519.16 - Enforcement of zoning regulations - township zoning inspector.

For the purpose of enforcing the zoning regulations, the board of township trustees may provide for a system of zoning certificates, may establish and fill the position of township zoning inspector, together with assistants as the board deems necessary, may fix the compensation for those positions, and may make disbursements for them. The township fiscal officer may be appointed secretary of the township zoning commission, secretary of the township board of zoning appeals, and zoning inspector, and the fiscal officer may receive compensation for the fiscal officer's services in addition to other compensation allowed by law.

Effective Date: 10-01-1953; 12-20-2005



Section 519.161 - Township zoning inspector's bond.

The township zoning inspector, before entering upon the duties of office, shall give bond, signed by a bonding or surety company authorized to do business in this state or, at the inspector's option, signed by two or more freeholders having real estate in the value of double the amount of the bond, over and above all encumbrances to the state, in the sum of not less than one thousand or more than five thousand dollars as fixed by the board of township trustees. The surety company or real estate bond shall be approved by the board of township trustees, and the bond shall be conditioned upon the faithful performance of the zoning inspector's official duties. The bond shall be deposited with the township fiscal officer.

Effective Date: 11-05-1959; 12-20-2005



Section 519.17 - Zoning certificate required.

No person shall locate, erect, construct, reconstruct, enlarge, or structurally alter any building or structure within the territory included in a zoning resolution without obtaining a zoning certificate, if required under section 519.16 of the Revised Code, and no such zoning certificate shall be issued unless the plans for the proposed building or structure fully comply with the zoning regulations then in effect.

Effective Date: 10-01-1953



Section 519.171 - Architectural review board authorized - standards and procedures.

The board of township trustees may create an architectural review board to enforce compliance with any zoning standards it may adopt pertaining to landscaping or architectural elements . The board of township trustees shall adopt the standards and procedures for the architectural review board to use in reviewing zoning permit applications for compliance with those landscaping or architectural standards. If the board of township trustees does not create an architectural review board, it may delegate this enforcement authority to the zoning inspector or the zoning commission.

An architectural review board shall consist of no more than five residents of the unincorporated territory of the township. At least one member shall be a licensed architect or engineer; if a licensed architect or engineer does not reside in the unincorporated territory of the township, that member of the architectural review board may be a resident of the county.

Effective Date: 11-05-2004; 05-27-2005



Section 519.18 - Township regulations not applicable within municipal corporations - exception.

Regulations enacted by a board of township trustees under sections 519.02 to 519.25, inclusive, of the Revised Code, shall not apply within municipal corporations, except that where township territory, subject to such regulations, is incorporated, such regulations shall apply therein and be enforced by the township officials until the election and qualification of the officers for the newly incorporated territory, and for not to exceed ninety days thereafter, to enable the officers of the newly incorporated territory to adopt zoning regulations. Upon annexation of township territory to an existing municipal corporation the zoning regulations then in effect shall remain in full force and shall be enforced by the township officials until the legislative authority of said municipal corporation shall either officially adopt the existing zoning regulations or new regulations for such territory.

Effective Date: 09-17-1957



Section 519.19 - Nonconforming use of buildings and land not affected by zoning.

The lawful use of any dwelling, building, or structure and of any land or premises, as existing and lawful at the time of enactment of a zoning resolution or amendment thereto, may be continued, although such use does not conform with such resolution or amendment, but if any such nonconforming use is voluntarily discontinued for two years or more, any future use of said land shall be in conformity with sections 519.02 to 519.25, inclusive, of the Revised Code. The board of township trustees shall provide in any zoning resolution for the completion, restoration, reconstruction, extension, or substitution of nonconforming uses upon such reasonable terms as are set forth in the zoning resolution.

Effective Date: 10-01-1953



Section 519.20 - Outdoor advertising classified as business use.

For the purposes of sections 519.02 to 519.25, inclusive, of the Revised Code, outdoor advertising shall be classified as a business use and be permitted in all districts zoned for industry, business, or trade, or lands used for agricultural purposes.

Effective Date: 10-01-1953



Section 519.21 - Powers not conferred on township zoning commission by chapter.

(A) Except as otherwise provided in division (B) of this section, sections 519.02 to 519.25 of the Revised Code confer no power on any township zoning commission, board of township trustees, or board of zoning appeals to prohibit the use of any land for agricultural purposes or the construction or use of buildings or structures incident to the use for agricultural purposes of the land on which such buildings or structures are located, including buildings or structures that are used primarily for vinting and selling wine and that are located on land any part of which is used for viticulture, and no zoning certificate shall be required for any such building or structure.

(B) A township zoning resolution, or an amendment to such resolution, may in any platted subdivision approved under section 711.05, 711.09, or 711.10 of the Revised Code, or in any area consisting of fifteen or more lots approved under section 711.131 of the Revised Code that are contiguous to one another, or some of which are contiguous to one another and adjacent to one side of a dedicated public road, and the balance of which are contiguous to one another and adjacent to the opposite side of the same dedicated public road regulate:

(1) Agriculture on lots of one acre or less;

(2) Buildings or structures incident to the use of land for agricultural purposes on lots greater than one acre but not greater than five acres by: set back building lines; height; and size;

(3) Dairying and animal and poultry husbandry on lots greater than one acre but not greater than five acres when at least thirty-five per cent of the lots in the subdivision are developed with at least one building, structure, or improvement that is subject to real property taxation or that is subject to the tax on manufactured and mobile homes under section 4503.06 of the Revised Code. After thirty-five per cent of the lots are so developed, dairying and animal and poultry husbandry shall be considered nonconforming use of land and buildings or structures pursuant to section 519.19 of the Revised Code.

Division (B) of this section confers no power on any township zoning commission, board of township trustees, or board of zoning appeals to regulate agriculture, buildings or structures, and dairying and animal and poultry husbandry on lots greater than five acres.

(C) Such sections confer no power on any township zoning commission, board of township trustees, or board of zoning appeals to prohibit in a district zoned for agricultural, industrial, residential, or commercial uses, the use of any land for :

(1) A farm market where fifty per cent or more of the gross income received from the market is derived from produce raised on farms owned or operated by the market operator in a normal crop year. However, a board of township trustees, as provided in section 519.02 of the Revised Code, may regulate such factors pertaining to farm markets as size of the structure, size of parking areas that may be required, set back building lines, and egress or ingress, where such regulation is necessary to protect the public health and safety.

(2) Biodiesel production, biomass energy production, or electric or heat energy production if the land on which the production facility is located qualifies as land devoted exclusively to agricultural use under sections 5713.30 to 5713.37 of the Revised Code for real property tax purposes. As used in division (C)(2) of this section, "biodiesel," "biomass energy," and "electric or heat energy" have the same meanings as in section 5713.30 of the Revised Code.

(3) Biologically derived methane gas production if the land on which the production facility is located qualifies as land devoted exclusively to agricultural use under sections 5713.30 to 5713.37 of the Revised Code for real property tax purposes and if the facility that produces the biologically derived methane gas does not produce more than seventeen million sixty thousand seven hundred ten British thermal units, five megawatts, or both.

As used in division (C)(3) of this section, "biologically derived methane gas" has the same meaning as in section 5713.30 of the Revised Code.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 03-30-1999



Section 519.211 - Limits on township zoning power - telecommunications towers.

(A) Except as otherwise provided in division (B) or (C) of this section, sections 519.02 to 519.25 of the Revised Code confer no power on any board of township trustees or board of zoning appeals in respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of any public utility or railroad, whether publicly or privately owned, or the use of land by any public utility or railroad, for the operation of its business. As used in this division, "public utility" does not include a person that owns or operates a solid waste facility or a solid waste transfer facility, other than a publicly owned solid waste facility or a publicly owned solid waste transfer facility, that has been issued a permit under Chapter 3734. of the Revised Code or a construction and demolition debris facility that has been issued a permit under Chapter 3714. of the Revised Code.

(B)

(1) As used in this division, "telecommunications tower" means any free-standing structure, or any structure to be attached to a building or other structure, that meets all of the following criteria:

(a) The free-standing or attached structure is proposed to be constructed on or after October 31, 1996.

(b) The free-standing or attached structure is proposed to be owned or principally used by a public utility engaged in the provision of telecommunications services.

(c) The free-standing or attached structure is proposed to be located in an unincorporated area of a township, in an area zoned for residential use.

(d)

(i) The free-standing structure is proposed to top at a height that is greater than either the maximum allowable height of residential structures within the zoned area as set forth in the applicable zoning regulations, or the maximum allowable height of such a free-standing structure as set forth in any applicable zoning regulations in effect immediately prior to October 31, 1996, or as those regulations subsequently are amended.

(ii) The attached structure is proposed to top at a height that is greater than either the height of the building or other structure to which it is to be attached, or the maximum allowable height of such an attached structure as set forth in any applicable zoning regulations in effect immediately prior to October 31, 1996, or as those regulations subsequently are amended.

(e) The free-standing or attached structure is proposed to have attached to it radio frequency transmission or reception equipment.

(2) Sections 519.02 to 519.25 of the Revised Code confer power on a board of township trustees or board of zoning appeals with respect to the location, erection, construction, reconstruction, change, alteration, removal, or enlargement of a telecommunications tower, but not with respect to the maintenance or use of such a tower or any change or alteration that would not substantially increase the tower's height. However, the power so conferred shall apply to a particular telecommunications tower only upon the provision of a notice, in accordance with division (B)(4)(a) of this section, to the person proposing to construct the tower.

(3) Any person who plans to construct a telecommunications tower in an area subject to township zoning regulations shall provide both of the following by certified mail:

(a) Written notice to each owner of property, as shown on the county auditor's current tax list, whose land is contiguous to or directly across a street or roadway from the property on which the tower is proposed to be constructed, stating all of the following in clear and concise language:

(i) The person's intent to construct the tower;

(ii) A description of the property sufficient to identify the proposed location;

(iii) That, no later than fifteen days after the date of mailing of the notice, any such property owner may give written notice to the board of township trustees requesting that sections 519.02 to 519.25 of the Revised Code apply to the proposed location of the tower as provided under division (B)(4)(a) of this section.

If the notice to a property owner is returned unclaimed or refused, the person shall mail the notice by regular mail. The failure of delivery of the notice does not invalidate the notice.

(b) Written notice to the board of township trustees of the information specified in divisions (B)(3)(a)(i) and (ii) of this section. The notice to the board also shall include verification that the person has complied with division (B)(3)(a) of this section.

(4)

(a) If the board of township trustees receives notice from a property owner under division (B)(3)(a)(iii) of this section within the time specified in that division or if a board member makes an objection to the proposed location of the telecommunications tower within fifteen days after the date of mailing of the notice sent under division (B)(3)(b) of this section, the board shall request that the fiscal officer of the township send the person proposing to construct the tower written notice that the tower is subject to the power conferred by and in accordance with division (B)(2) of this section. The notice shall be sent no later than five days after the earlier of the date the board first receives such a notice from a property owner or the date upon which a board member makes an objection. Upon the date of mailing of the notice to the person, sections 519.02 to 519.25 of the Revised Code shall apply to the tower.

(b) If the board of township trustees receives no notice under division (B)(3)(a)(iii) of this section within the time prescribed by that division or no board member has an objection as provided under division (B)(4)(a) of this section within the time prescribed by that division, division (A) of this section shall apply to the tower without exception.

(C) Sections 519.02 to 519.25 of the Revised Code confer power on a board of township trustees or board of zoning appeals with respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures of a public utility engaged in the business of transporting persons or property, or both, or providing or furnishing such transportation service, over any public street, road, or highway in this state, and with respect to the use of land by any such public utility for the operation of its business, to the extent that any exercise of such power is reasonable and not inconsistent with Chapters 4901., 4903., 4905., 4909., 4921., and 4923. of the Revised Code. However, this division confers no power on a board of township trustees or board of zoning appeals with respect to a building or structure of, or the use of land by, a person engaged in the transportation of farm supplies to the farm or farm products from farm to market or to food fabricating plants.

(D) Sections 519.02 to 519.25 of the Revised Code confer no power on any township zoning commission, board of township trustees, or board of zoning appeals to prohibit the sale or use of alcoholic beverages in areas where the establishment and operation of any retail business, hotel, lunchroom, or restaurant is permitted.

(E)

(1) Any person who plans to construct a telecommunications tower within one hundred feet of a residential dwelling shall provide a written notice to the owner of the residential dwelling and to the person occupying the residence, if that person is not the owner of the residence stating in clear and concise language the person's intent to construct the tower and a description of the property sufficient to identify the proposed location. The notice shall be sent by certified mail. If the notice is returned unclaimed or refused, the person shall mail the notice by regular mail. The failure of delivery does not invalidate the notice.

(2) As used in division (E) of this section:

(a) "Residential dwelling" means a building used or intended to be used as a personal residence by the owner, part-time owner, or lessee of the building, or any person authorized by such a person to use the building as a personal residence.

(b) "Telecommunications tower" has the same meaning as in division (B)(1) of this section, except that the proposed location of the free-standing or attached structure may be an area other than an unincorporated area of a township, in an area zoned for residential use.

Effective Date: 09-30-1998; 09-16-2004; 12-20-2005; 2008 HB562 09-22-2008



Section 519.212 - Location of permanently sited manufactured home.

(A) Except as provided in division (B) of this section, sections 519.01 to 519.25 of the Revised Code do not confer on any township zoning commission, board of township trustees, or board of zoning appeals the authority to prohibit or restrict the location of a permanently sited manufactured home, as defined in division (C)(6) of section 3781.06 of the Revised Code, in any district or zone in which a single-family home is permitted.

(B) Division (A) of this section does not limit the authority of a township zoning commission, board of township trustees, or board of zoning appeals to do either of the following:

(1) Require that a permanently sited manufactured home comply with all zoning requirements that are uniformly imposed on all single-family residences in a district or zone in which the permanently sited manufactured home is or is to be located, except requirements that specify a minimum roof pitch and requirements that do not comply with the standards established pursuant to the "Manufactured Housing Construction and Safety Standards Act of 1974," 88 Stat. 700, 42 U.S.C.A. 5401 ;

(2) Prohibit from any residential district or zone, travel trailers, park trailers, and mobile homes, as these terms are defined in section 4501.01 of the Revised Code, and manufactured homes that do not qualify as permanently sited manufactured homes.

(C) This section does not prohibit a private landowner from incorporating a restrictive covenant in a deed, prohibiting the inclusion on the conveyed land of manufactured homes, as defined in division (C)(4) or (6) of section 3781.06 of the Revised Code, or of travel trailers, park trailers, and mobile homes, as defined in section 4501.01 of the Revised Code. This division does not create a new cause of action or substantive legal right for a private landowner to incorporate such a restrictive covenant in a deed.

Effective Date: 03-30-1999



Section 519.213 - Township small wind farm zoning regulations.

(A) As used in this section, "small wind farm" means wind turbines and associated facilities with a single interconnection to the electrical grid and designed for, or capable of, operation at an aggregate capacity of less than five megawatts.

(B) Notwithstanding division (A) of section 519.211 of the Revised Code, sections 519.02 to 519.25 of the Revised Code confer power on a board of township trustees or board of zoning appeals with respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any small wind farm, whether publicly or privately owned, or the use of land for that purpose, which regulations may be more strict than the regulations prescribed in rules adopted under division (B)(2) of section 4906.20 of the Revised Code.

(C) The designation under this section of a small wind farm as a public utility for purposes of sections 519.02 to 519.25 of the Revised Code shall not affect the classification of a small wind farm or any other public utility for purposes of state or local taxation.

(D) Nothing in division (C) of this section shall be construed as affecting the classification of a telecommunications tower as defined in division (B) or (E) of section 519.211 of the Revised Code or any other public utility for purposes of state and local taxation.

Effective Date: 2008 HB562 09-22-2008



Section 519.214 - Compliance with ORC section 5502.031.

Township zoning commissions, boards of township trustees, and township boards of zoning appeals shall comply with section 5502.031 of the Revised Code.

Added by 129th General AssemblyFile No.103,HB 158, §1, eff. 8/15/2012.



Section 519.22 - County rural zoning regulations to take precedence.

Where the people of any township or part thereof have approved county rural zoning regulations in accordance with sections 303.02 to 303.25, inclusive, of the Revised Code, prior to the adoption of a zoning resolution by the board of township trustees, and the township plan includes any area covered by the county rural zoning plan, the zoning resolution adopted by the board of county commissioners shall take precedence over the zoning resolution adopted by the board of township trustees, unless a majority of the voters in such zoned area of the township voting on the issue have voted to have the county rural zoning plan replaced with the township plan of zoning.

Effective Date: 10-01-1953



Section 519.23 - Prohibition against violating resolution.

No building shall be located, erected, constructed, reconstructed, enlarged, changed, maintained, or used, and no land shall be used in violation of any resolution, or amendment or supplement to such resolution, adopted by any board of township trustees under sections 519.02 to 519.25, inclusive, of the Revised Code. Each day's continuation of a violation of this section may be deemed a separate offense.

Effective Date: 10-01-1953



Section 519.24 - Actions instituted to prevent violations of zoning regulations - special counsel.

In case any building is or is proposed to be located, erected, constructed, reconstructed, enlarged, changed, maintained, or used or any land is or is proposed to be used in violation of sections 519.01 to 519.99, inclusive, of the Revised Code, or of any regulation or provision adopted by any board of township trustees under such sections, such board, the prosecuting attorney of the county, the township zoning inspector, or any adjacent or neighboring property owner who would be especially damaged by such violation, in addition to other remedies provided by law, may institute injunction, mandamus, abatement, or any other appropriate action or proceeding to prevent, enjoin, abate, or remove such unlawful location, erection, construction, reconstruction, enlargement, change, maintenance, or use. The board of township trustees may employ special counsel to represent it in any proceeding or to prosecute any actions brought under this section.

Effective Date: 09-17-1957



Section 519.25 - Township zoning plan may be repealed - procedure.

In any township in which there is in force a plan of township zoning, the plan may be repealed by the board of township trustees in the following manner:

(A) The board may adopt a resolution upon its own initiative.

(B) The board shall adopt a resolution if there is presented to it a petition, similar in all relevant aspects to that prescribed in section 519.12 of the Revised Code, signed by a number of qualified electors residing in the unincorporated area of such township included in the zoning plan equal to not less than eight per cent of the total vote cast for all candidates for governor in such area at the most recent general election at which a governor was elected, requesting that the question of whether or not the plan of zoning in effect in such township shall be repealed be submitted to the electors residing in the unincorporated area of the township included in the zoning plan at a special election to be held on the day of the next primary or general election. The resolution adopted by the board of township trustees to cause such question to be submitted to the electors shall be certified to the board of elections not later than ninety days prior to the day of election at which said question is to be voted upon. In the event a majority of the vote cast on such question in the township is in favor of repeal of zoning, then such regulations shall no longer be of any effect. Not more than one such election shall be held in any two calendar years.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 519.99 - Penalty.

Whoever violates sections 519.01 to 519.25 of the Revised Code shall be fined not more than five hundred dollars for each offense.

Effective Date: 06-14-2000






Chapter 521 - PRIVATE SEWAGE COLLECTION TILES

Section 521.01 - Maintenance and repair private sewage collection tiles.

(A) As used in this chapter, "private sewage collection tile" means any tile, ditch, pipe, or other improvement installed by a private person to receive and convey sewage and sewage effluent from at least five household sewage treatment systems, as those systems are defined in section 3718.01 of the Revised Code.

(B) A board of township trustees may maintain and repair private sewage collection tiles located within a township road right-of-way in the township, where the expenditure from the township general fund for materials to maintain and repair the tiles does not exceed two hundred dollars for any one project. No maintenance or repair shall be performed that is paid for from the township general fund under this division until the board adopts a resolution authorizing the maintenance or repair. If material costs would exceed two hundred dollars, the board may proceed under this chapter to maintain and repair the tiles by assessing the cost against property based on the special benefits the property receives from the project.

Effective Date: 11-09-1994; 05-06-2005



Section 521.02 - Petition for maintenance and repair private sewage collection tiles.

Upon a petition filed with the township fiscal officer by one or more property owners whose property is served by a private sewage collection tile, or upon the board's own initiative by the adoption of a resolution, the board of township trustees may repair or maintain a private sewage collection tile within a township road right-of-way in the township as provided in this chapter. On receiving a petition, the township fiscal officer shall give to the board of township trustees a notice of the filing of the petition and a copy of the petition.

Effective Date: 11-09-1994; 12-20-2005



Section 521.03 - Notice of hearing on petition.

On receiving a petition filed under section 521.02 of the Revised Code, or at the request of the board of township trustees, the township fiscal officer shall fix a time, not more than thirty days after the date of giving notice of the filing to the board or the date of receiving the request from the board, and place for a hearing on the issue of repair or maintenance of the tiles. The township fiscal officer shall prepare a notice in writing directed to the lot and land owners and to the corporations, either public or private, affected by the improvement. The notice shall set forth the substance of the petition or board request, and the time and place of the hearing on it.

If the hearing is to be held in response to a petition, the township fiscal officer shall deliver a copy of the notice to any of the petitioners, who shall see that the notice is served on each lot or land owner or left at the lot or land owner's usual place of residence, and served on an officer or agent of each corporation affected by the improvement, at least fifteen days before the date set for the hearing. If the hearing is to be held at the request of the board, the board shall see that the notice is so served. On or before the day of the hearing, the person serving the notice shall certify, under oath, the time and manner of service, and shall file this certification with the township fiscal officer.

The township fiscal officer shall give notice of the hearing to each nonresident lot or land owner, by publication once, in a newspaper of general circulation in the county in which the township is situated, at least two weeks before the day set for the hearing. This notice shall be verified by affidavit of the printer or other person knowing the fact, and shall be filed with the township fiscal officer on or before the day of the hearing. No further notice of the petition or the proceedings under it shall thereafter be required.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-09-1994; 12-20-2005



Section 521.04 - Hearing on petition.

At the time and place specified in the notice given under section 521.03 of the Revised Code, the board of township trustees shall meet and hear any and all proof offered by any of the parties affected by the improvement, and by other persons competent to testify. The board shall go over and along the rights-of-way where the tiles in need of repair or maintenance are located, and, by actual view of them and of the premises along and adjacent to the area that would be benefited by the repair or maintenance, shall determine the necessity of the improvement. The board may find that the improvement will result in general as well as special benefits. The board may adjourn from time to time and to any place it considers necessary.

Effective Date: 11-09-1994



Section 521.05 - Contracts for maintenance and repair private sewage collection tiles.

(A) If the total estimated cost of any improvement provided for in section 521.04 of the Revised Code is fifty thousand dollars or less, the contract may be let without competitive bidding. When competitive bidding is required, the board of township trustees shall post, in three of the most conspicuous public places in the township, a notice specifying the improvement to be made and the time, which shall be at least thirty days after the posting of the notices, and the place the board will receive bids to make the improvement. The board shall accept the lowest and best bid, if the successful bidder meets the requirements of section 153.54 of the Revised Code. The board may reject all bids.

(B) On accepting a bid, the board shall enter into a contract with the successful bidder for making the improvement according to specifications. The contract shall not be for a term longer than ten years.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 521.06 - Special assessments for maintenance and repair private sewage collection tiles.

The cost and expenses of making the improvement made pursuant to a determination by the board under section 521.04 of the Revised Code shall be paid from a fund raised by special assessments against the lots and lands in the township that are benefited by the improvement, except that if the board of township trustees finds, by resolution, that the improvement will result in general as well as special benefits, there may be paid from the general fund of the township treasury such portion of the cost and expenses as is found to represent the value of the general benefit. If moneys are to be paid from the general fund of the township treasury, no improvement shall be made until the adoption of the resolution required under this division.

The assessments shall not exceed the special benefits resulting from the improvement, they shall be paid and collected in equal semiannual installments, equal in number to twice the number of years for which the contract is made, and they shall be paid and collected in the same manner as and at the same times that taxes are paid and collected. Any such assessment in the amount of five dollars or less, or with an unpaid balance of five dollars or less, shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable. The assessments may be made and levied by any one or more of the following methods:

(A) By a percentage of the tax value of the property assessed;

(B) In proportion to the benefits that may result from the improvement;

(C) By the front footage of the property abutting the right-of-way;

(D) In an equal amount against each benefited lot, this amount to be determined by dividing the total cost per semiannual installment by the number of benefited lots in the township.

Effective Date: 11-09-1994



Section 521.07 - Collecting and disposing of assessments.

The board of township trustees shall, by resolution, assess against the benefited lots and parcels of land in the township, in accordance with section 521.06 of the Revised Code, such portion of the costs of the improvement, for the period of the contract and the proceedings in relation to the contract, as does not exceed the special benefits resulting from the improvement, and shall certify these costs to the auditor. The auditor shall annually place on the tax duplicate, for collection in semiannual installments as provided in that section, the two installments of the assessment for that year, which installments shall be paid and collected as provided in that section.

When collected, the assessments shall go into the township treasury and shall be used by the board only for the purpose for which they were levied and collected.

Effective Date: 11-09-1994



Section 521.08 - [Repealed].

Effective Date: 07-01-1985



Section 521.09 - [Repealed].

Effective Date: 09-28-1979



Section 521.10 to 521.13 - [Repealed].

Effective Date: 07-01-1985



Section 521.14 to 521.21 - [Repealed].

Effective Date: 09-16-1957






Chapter 523 - MERGED TOWNSHIPS

Section 523.01 - Merger to create new township.

The territory of one or more townships may be merged with that of a contiguous township to create a new township, in the manner provided under this chapter. The new township shall have all of, and only, the rights, powers, and responsibilities afforded by law to townships.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 523.02 - Initiative petition.

(A) A resolution for a merger under this chapter may be proposed by initiative petition by the electors of each township being proposed for merger, and adopted by election by these electors under the same circumstances, in the same manner, and subject to the same penalties as provided by sections 731.28 to 731.40 and 731.99 of the Revised Code for municipal corporations, except that all of the following apply:

(1) Each board of township trustees shall perform the duties imposed on the legislative authority of the municipal corporation under those sections;

(2) Initiative petitions shall be filed with the township fiscal officer of each township proposed for merger, who shall perform the duties imposed under those sections upon the city auditor or village clerk;

(3) Initiative petitions shall contain the signatures of not less than ten per cent of the total number of electors in a township proposed for merger who voted for the office of governor at the most recent general election in the township for that office;

(4) Each signer of an initiative petition shall be an elector of the township in which the election on the proposed resolution is to be held.

(B) The merger shall take effect one hundred twenty days after certification by the board or boards of elections that the merger has been approved by the electors of each township proposed for merger.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 523.03 - Submission to voters.

(A) The boards of township trustees of two or more townships, by adopting resolutions by a majority vote of the board of township trustees of each township, may cause the appropriate board of elections for each township to submit to the electors of each township the question of merger under section 523.01 of the Revised Code. The question shall be voted upon at the next general election occurring not less than ninety days after the certification of the resolutions to the appropriate board of elections.

(B) In submitting to the electors of each township the question of merger, the board of elections shall submit the question in language substantially as follows:

"Shall the townships of ................ (Names of all of the townships to be merged) be merged to create the new township of ............... (Name of the new township)?"

(C) The merger shall take effect one hundred twenty days after certification by the board or boards of elections that the merger has been approved by the electors of each township proposed for merger.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 523.04 - Merger agreement.

(A) Within one hundred twenty days after approval of the merger by the electors under section 523.02 or 523.03 of the Revised Code, each board of township trustees of the townships merged, by adopting a joint resolution approved by a majority of the members of each board, shall enter into a merger agreement that contains the specific terms and conditions of the merger. At a minimum, the merger agreement shall set forth all of the following:

(1) The names of the former townships that were merged;

(2) The name of the new township;

(3) The place in which the principal office of the new township will be located or the manner in which it may be selected;

(4) The territorial boundaries of the new township;

(5) The date on which the merger took effect;

(6) The governmental operations and organization for the new township, including a plan for electing officers at the next general election that is held not later than ninety days after the merger agreement is finalized;

(7) A procedure for the efficient and timely transition of specific services, functions, and responsibilities from each township and its respective offices to the new township;

(8) Terms for the disposition of the assets and property of each township, if necessary;

(9) The liquidation of existing indebtedness for each township, if necessary;

(10) A plan for the common administration and enforcement of resolutions of the townships merged, to be enforced uniformly within the new township;

(11) A provision that specifies whether there will be any zoning changes as a result of the merger, if applicable;

(12) A plan to conform the boundaries of an existing special purpose district with the new township, to dissolve the special purpose district, or to absorb the special purpose district into the new township. As used in this division, "special purpose district" has the meaning in division (F) of section 523.06 of the Revised Code.

(B) A copy of the joint resolution and the merger agreement adopted under this section shall be filed with the township fiscal officer of the new township. The merger agreement shall take effect on the day on which such filing is made.

(C) If no merger agreement, or if only a partial merger agreement, is entered into within the time period prescribed by division (A) of this section, the new township shall comply with and operate under a merger agreement that contains the terms and conditions required by section 523.06 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 523.05 - Succession of interests.

(A) A new township created under this chapter shall succeed to the following interests of each township merged:

(1) All money, taxes, and special assessments, whether in the township treasury or in the process of collection;

(2) All property and interests in property, whether real or personal;

(3) All rights and interests in contracts, or in securities, bonds, notes, or other instruments;

(4) All accounts receivable and rights of action;

(5) All other matters not included in this section that are not addressed in the merger agreement.

(B) A new township created under this chapter is legally obligated for all outstanding franchises, contracts, debts, and other legally binding obligations for each township merged into the new township. A new township created under this chapter is legally responsible for maintaining, defending, or otherwise resolving any and all legal claims or actions of each township merged into the new township.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 523.06 - Nonstatutory and partial merger agreements.

If a merger agreement is entered into as required by section 523.04 of the Revised Code, this section does not apply. If a merger agreement is not entered into under section 523.04 of the Revised Code, the merger agreement shall contain all of the terms and conditions specified in this section. If a partial merger agreement is entered into under section 523.04 of the Revised Code, this section applies only to the extent any term or condition that is required by section 523.04 of the Revised Code to be addressed in the merger agreement is not addressed therein.

The terms and conditions of a merger agreement to which this section applies shall be as follows:

(A) All members of each board of township trustees shall serve as board members of the new township. At the first general election for township officers occurring not less than ninety days after a merger is approved, the electors of the new township shall elect three township trustees with staggered terms of office. The first terms of office following the election shall be modified to an even number of years not to exceed four to allow subsequent elections for the office to be held in the same year as other township officers.

(B) The township fiscal officer of the largest township, by population, shall be the township fiscal officer for the new township. At the first general election for township officers occurring not less than ninety days after the merger, the electors shall elect a township fiscal officer, whose first term of office shall be modified to an even number of years not to exceed four to allow subsequent elections for that office to be held in the same year as other township fiscal officers.

(C) Voted property tax levies shall remain in effect for the parcels of real property to which they applied prior to the merger, and the merger shall not affect the proceeds of a tax levy pledged for the retirement of any debt obligation. Upon expiration of a property tax levy, the levy may only be replaced or renewed by vote of the electors in the manner provided by law, to apply to real property within the boundaries of the new township. If the millage levied inside the ten-mill limitation of each township merged is different, the board of township trustees of the new township shall immediately equalize the millage for the entire new township.

(D) For purposes of the retirement of all debt obligations of each township merged, the township fiscal officer shall continue to track parcels of real property and the tax revenue generated on those parcels by the tax districts that were in place prior to the merger, and shall provide that information on an annual basis to the board of township trustees of the new township. Debt obligations that existed at the time of the merger shall be retired from the revenue generated from the parcels of real property that made up the township that incurred the debt before the merger.

(E)

(1) With respect to any agreement entered into under Chapter 4117. of the Revised Code that covers any of the employees of the townships merged under this chapter, the state employment relations board, within one hundred twenty days after the date the merger is approved, shall designate the appropriate bargaining units for the employees of the new township in accordance with section 4117.06 of the Revised Code. Notwithstanding the recognition procedures prescribed in section 4117.05 and division (A) of section 4117.07 of the Revised Code, the board shall conduct a representation election with respect to each bargaining unit designated under this division in accordance with divisions (B) and (C) of section 4117.07 of the Revised Code. If an exclusive representative is selected through this election, the exclusive representative shall negotiate and enter into an agreement with the new township in accordance with Chapter 4117. of the Revised Code. Until the parties reach an agreement, any agreement in effect on the date of the merger shall apply to the employees that were in the bargaining unit that is covered by the agreement. An agreement in existence on the date of the merger is terminated on the effective date of an agreement negotiated under this division.

(2) If an exclusive representative is not selected, any agreement in effect on the date of the merger shall apply to the employees that were in the bargaining unit that is covered by the agreement and shall expire on its terms.

(3) Each agreement entered into under Chapter 4117. of the Revised Code on or after the effective date of this section involving a new township shall contain a provision regarding the designation of an exclusive representative and bargaining units for the new township as described in division (E) of this section.

(4) In addition to the laws listed in division (A) of section 4117.10 of the Revised Code that prevail over conflicting agreements between employee organizations and public employers, division (E) of this section prevails over any conflicting provisions of agreements between employee organizations and public employers that are entered into on or after the effective date of this section pursuant to Chapter 4117. of the Revised Code.

(5) As used in division (E) of this section, "employee organization" and "exclusive representative" have the same meanings as in section 4117.01 of the Revised Code.

(F)

(1) If the boundaries of the new township are not coextensive with a special purpose district, the new township shall remain in the existing special purpose district as a successor to the original township, unless the special purpose district is dissolved. The board of township trustees of the new township may place a question on the ballot at the next general election held after the merger to conform the boundaries, dissolve the special purpose district, or absorb the special purpose district into the new township on the terms specified in the resolution that places the question on the ballot for approval of the electors of the new township.

(2) As used in division (F) of this section, "special purpose district" means any geographic or political jurisdiction that is created under law by a township merged.

(G) Zoning codes that existed at the time of the merger shall remain in effect after the merger, and the townships that existed before the merger shall be treated as administrative districts within the new township for the purposes of zoning.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 523.07 - Effect of disapproval of merger.

If a merger is disapproved by a majority of those voting on it in the townships proposed to be merged, an identical merger shall not be considered for at least three years after the date of the disapproval.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.









Title [7] VII MUNICIPAL CORPORATIONS

Chapter 701 - GENERAL PROVISIONS

Section 701.01 - General provisions definitions.

In the interpretation of Title VII of the Revised Code, unless the context shows that another meaning was intended:

(A) "Person" includes a private corporation.

(B) "Writing" includes printing.

(C) "Oath" includes affirmation.

(D) "Property" includes real, personal, and mixed estates and interests.

(E) "Land" and "real estate" include rights and easements of an incorporeal nature.

(F) "Plan of sewerage," "system of sewerage," "sewer," and "sewers" include sewers, sewage disposal works and treatment plants, and sewage pumping stations, together with facilities and appurtenances necessary and proper therefor.

This enumeration does not require a strict construction of any other words in such title.

Effective Date: 01-10-1961; 2007 HB53 08-07-2007



Section 701.02 - [Repealed].

Effective Date: 11-20-1985



Section 701.03 - Right of visitation.

The general assembly, by a committee; the governor; the legislative authority of the municipal corporation, by a committee; the mayor or the board of health of a municipal corporation; the judge of any court of this state; the grand jury of the county; or a duly authorized representative of the governor may at any time visit and inspect any of the benevolent or correctional institutions established by the municipal corporation, and examine the books and accounts thereof.

Effective Date: 07-06-1982



Section 701.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-07-1977 )



Section 701.05 - Authority of municipal corporations.

Municipal corporations operating under a charter which provides for or authorizes a method of procedure in the passage and publication of legislation, the making of improvements, and the levying of assessments differing from the method prescribed by general law, may pass and publish such legislation, make such improvements, and levy such assessments under the general law or in accordance with the procedure provided for or authorized by its charter. Assessments so levied by charter municipal corporations shall, as to their amount, be subject to the limitations, whether based on percentages of value of land to be assessed, proportion of cost and expense of the improvement, or other basis, as fixed by general law; provided that notwithstanding section 727.05 of the Revised Code, the entire cost may be assessed of sprinkling, sweeping, cleaning, removing snow from and treating the surface of municipal streets, alleys, and public ways.

Effective Date: 07-26-1963



Section 701.06 - Validating previous proceedings.

All legislative steps and all improvements and assessment proceedings taken by any charter municipal corporation prior to April 16, 1925, which would have been valid if this section and section 701.05 of the Revised Code had been in effect at the time, shall be legal and valid legislative steps, improvements, and assessments. All notes or bonds issued or authorized by any such charter municipal corporation prior to such date, which have been or will be sold for not less than par and accrued interest, and the proceeds thereof have been or will be paid into the treasury, which would have been valid if such sections had been in effect at the time, shall be valid and binding obligations.

Effective Date: 10-01-1953



Section 701.07 - Cooperative economic development agreements.

(A) The legislative authority of one or more municipal corporations, by ordinance or resolution, and the board of township trustees of one or more townships, by resolution, may enter into a cooperative economic development agreement under this section. The board of county commissioners of one or more counties may become a party to a cooperative economic development agreement upon the written consent of the legislative authority of each municipal corporation and the board of township trustees of each township that is a party to the agreement.

Before entering into a cooperative economic development agreement pursuant to this section, the parties to the agreement shall jointly hold a public hearing concerning the agreement. The parties shall provide to residents of the territory affected by the agreement at least thirty days' public notice of the time and place of the public hearing in one or more newspapers of general circulation in that territory. During the thirty-day period prior to the public hearing, each party to the agreement, except the state or any state agency or any person or private entity that becomes a party to the agreement under division (C)(10) or (F) of this section, shall make available for public inspection a copy of the proposed agreement.

(B) A cooperative economic development agreement may be amended at any time in the same manner as it was initially authorized. A cooperative economic development agreement shall designate the territory the agreement covers.

(C) A cooperative economic development agreement may provide for any of the following:

(1) The provision of joint services and permanent improvements within incorporated or unincorporated areas;

(2) The provision of services and improvements by a municipal corporation in unincorporated areas;

(3) The provision of services and improvements by a county or township within the territory of a municipal corporation;

(4) The payment of service fees to a municipal corporation by a township or county;

(5) The payment of service fees to a township or a county by a municipal corporation;

(6) The issuance of notes and bonds and other debt obligations by a municipal corporation, county, or township for public purposes authorized by or under a cooperative economic development agreement and provision for the allocation of the payment of the principal of, interest on, and other charges and costs of issuing and servicing the repayment of the debt;

(7) The issuance of industrial development notes, bonds, and debt obligations by a municipal corporation to finance projects in territory located outside the municipal corporation but located within the territory covered by a cooperative economic development agreement and provision for the allocation of the payment of the principal of, interest on, and other charges and costs of issuing and servicing the repayment of the debt. To implement division (C)(10) of this section, a municipal corporation may undertake projects under Chapter 165., 761., or 902. of the Revised Code even though the project is in territory located outside the municipal corporation.

(8) The territory to be annexed to a municipal corporation when agreed to by the municipal corporation to which annexation is proposed and the township in which the territory to be annexed is located;

(9) Any periods of time during which no annexations will occur and any areas that will not be annexed during the period when agreed to by the municipal corporation and township affected by the annexation moratorium;

(10) Agreements by a municipal corporation and a township, or by a municipal corporation and a county, with landowners or developers of land that is to be annexed, or with both such landowners and land developers, concerning the provision of public services, facilities, and permanent improvements. Any person or other private entity described in division (C)(10) of this section that enters into an agreement with a municipal corporation and a township, or with a municipal corporation and a county, pursuant to this division shall be considered to be a party to the agreement.

(11) The application of tax abatement statutes within the territory covered by the cooperative economic development agreement;

(12) Changing township boundaries under Chapter 503. of the Revised Code to exclude newly annexed territory from the original township and providing services to that territory;

(13) The earmarking by a municipal corporation for its general revenue fund of a portion of the utility charges it collects in territory located outside the municipal corporation but located within the territory covered by a cooperative economic development agreement, but only if the cooperative economic development agreement does not cover any matters relating to annexation;

(14) Payments in lieu of taxes, if any, to be paid to a township by a municipal corporation. These payments may be in addition to or in lieu of other payments required by law to be made to the township by that municipal corporation.

(15) Any other matter pertaining to the annexation or development of territory, whether the territory is owned by a governmental entity or a person or private entity.

As used in division (C)(2) of this section, "improvement" includes, but is not limited to, sewers, roadways, public utilities, and the acquisition of land.

(D) Cooperative economic development agreements shall not be in derogation of the powers granted to municipal corporations by Article XVIII, Ohio Constitution, or any other provisions of the Ohio Constitution or of a municipal charter, nor shall municipal corporations and townships, or municipal corporations and counties, agree to share proceeds of any tax levy, although such proceeds may be used to make payments authorized in a cooperative economic development agreement.

(E) If any party to a cooperative economic development agreement believes any other party has failed to perform its part of any provision of the agreement, including the failure to make any payment of moneys due under the agreement, the complaining party shall give notice to the other party clearly stating what breach the complaining party believes has occurred. The party receiving the notice has ninety days from the receipt of that notice to cure the breach. If the breach has not been cured within that ninety-day period, the complaining party may sue for the recovery of the money due under the agreement, sue for specific enforcement of the agreement, or terminate the agreement by giving notice of termination to all other parties.

(F) In order to assist economic development or to provide appropriate state functions and services to any part of the state, the state or any state agency may become a party to a cooperative economic development agreement upon the approval of the governor and the written consent of the legislative authority or governing board of each government entity that is a party to the agreement and upon the approval of each person or private entity described in division (C)(10) of this section that is party to the agreement.

(G) A cooperative economic development agreement entered into under this section is in addition to any other agreements authorized by law between municipal corporations and counties or between municipal corporations and townships.

(H) The powers and authorizations provided for under this section and under any cooperative economic development agreement entered into pursuant to this section shall be liberally construed to allow parties to enter into cooperative economic development agreements and to carry out such an agreement by providing government improvements and facilities and services, by promoting and supporting economic development, by creating and preserving employment opportunities, and by allowing for the sharing by counties and townships in the benefits of economic development even if the economic development does not occur in an unincorporated area.

Effective Date: 03-22-1999






Chapter 703 - CLASSIFICATION

Section 703.01 - Classification - federal census.

(A) Municipal corporations, which, at the last federal census, had a population of five thousand or more, or five thousand registered resident electors or resident voters as provided in section 703.011 of the Revised Code, are cities. All other municipal corporations are villages. Cities, which, at any federal census, have a population of less than five thousand, shall become villages. Villages, which, at any federal census, have a population of five thousand or more, shall become cities.

(B)

(1) No municipal corporation shall have its classification as a village changed to that of a city by virtue of there being counted, in determining the population of that municipal corporation, either of the following:

(a) College or university students in attendance at an educational institution located within the municipal corporation if the residential addresses of those students when not in attendance at the institution, or the residential addresses of the guardians of those students, as determined by the records of the institution kept by its registrar, are at a place other than the municipal corporation in which the institution is located;

(b) Persons under detention in a detention facility located within the municipal corporation if the residential addresses of those persons when not detained in that facility, as determined by the records of the facility, are at a place other than the municipal corporation in which the facility is located.

(2) After each decennial census, the secretary of state shall issue a proclamation certifying the number of permanent residents in a municipal corporation in which a college or university or in which a detention facility is located and the number of students attending a college or university or the number of persons detained in a detention facility located within the municipal corporation.

(3) As used in division (B) of this section, "detention facility" has the same meaning as in section 2921.01 of the Revised Code.

Effective Date: 10-29-1999



Section 703.011 - Village with more than 5,000 electors becomes city.

In addition to the method of determining classifications of municipal corporations set out in section 703.01 of the Revised Code, villages, which at the most recent general election had more than five thousand resident electors registered with the board of elections of the county in which the village is situated or, when more than five thousand resident electors have voted at the most recent general election, in such village, shall become cities. In such case, the board of elections of the said county shall immediately certify to the secretary of state the number of resident electors registered or voting within said village, and the secretary of state, upon receiving said certification from the board of elections, certifying that there are five thousand or more resident electors registered or voting within said village, shall issue a proclamation to that effect. A copy of the proclamation shall forthwith be sent to the mayor of the village, which copy shall forthwith be transmitted to the legislative authority of the village, read therein, and made a part of the records thereof. Thirty days after the issuance of the proclamation the village shall be a city.

Effective Date: 08-22-1995



Section 703.02 - Enumeration after census.

When the preliminary federal census report of a city indicates that such city will return to the status of a village, the legislative authority of the city may by resolution direct the city auditor to make an enumeration as provided in sections 703.03 to 703.05, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 703.03 - Report of result of enumeration.

Upon presentation of the resolution as provided in section 703.02 of the Revised Code, the city auditor shall cause an enumeration of the population of the city to be taken and shall report the results thereof to the legislative authority of the city and to the secretary of state.

Effective Date: 10-01-1953



Section 703.04 - Appointment of enumerators - compensation - duties.

Within five days from the time he is directed to cause an enumeration to be taken as provided in section 703.02 of the Revised Code, the city auditor shall appoint five persons to make the enumeration. The enumerators may be paid an amount necessary to assure competent personnel, but in no event shall the amount paid exceed ten dollars per day. Each person so appointed shall take an oath or affirmation to make such enumeration accurately and truly to the best of his skill and ability. Each enumerator shall be provided with a book in which he shall record correctly the name of each resident of the city with the name of the street and number of the house in which he lives.

Effective Date: 10-01-1953



Section 703.05 - Time for completion - oath of enumerators.

Within ten days from the date of their appointment as provided in section 703.04 of the Revised Code, the enumerators shall complete the enumeration and return their books to the city auditor. With the return of the enumeration to the auditor, each enumerator shall certify with his affidavit that he has taken the census accurately and truly to the best of his knowledge and belief and such lists contain only the names of persons who were residents of such city at the time the said names were placed on the lists. Any officer authorized to administer oaths may administer such oath or affirmation, and take and certify such affidavit.

Effective Date: 10-01-1953



Section 703.06 - Proclamation of population.

When the result of any federal census or an enumeration as provided in sections 703.02 to 703.05, inclusive, of the Revised Code, is officially made known to the secretary of state, he forthwith shall issue a proclamation, stating the names of all municipal corporations having a population of five thousand or more, and the names of all municipal corporations having a population of less than five thousand, together with the population of all such municipal corporations. A copy of the proclamation shall forthwith be sent to the mayor of each such municipal corporation, which copy shall forthwith be transmitted to the legislative authority of such municipal corporation, read therein, and made a part of the records thereof. Thirty days after the issuance of such proclamation each municipal corporation shall be a city or village as the case may be.

Effective Date: 10-01-1953



Section 703.07 - Status of city or village officers.

Officers of a village advanced to a city, or of a city reduced to a village, shall continue in office until succeeded by the proper officers of the new municipal corporation at the regular municipal election, and the ordinances thereof not inconsistent with the laws relating to the new municipal corporation shall continue in force until changed or repealed.

Effective Date: 10-01-1953



Section 703.08 - Reduction to village by action of citizens.

A city, from which territory has been detached since the last federal census, may surrender its corporate rights as such city and be reduced to a village in the manner provided by sections 703.09 to 703.19, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 703.09 - Content of petition.

A petition, requesting that the city, from which territory has been detached, surrender its corporate rights and be reduced to a village, signed by at least one hundred citizens of the city, shall be presented to the legislative authority setting forth that by reason of the detachment of territory the population of the city has been reduced to less than five thousand, and that a majority of the citizens thereof desire to surrender its corporate rights, and requesting that it be reduced to a village. Such petition shall also contain a prayer that the legislative authority authorize the taking of a census in the city for the purpose of ascertaining its population.

Effective Date: 10-01-1953



Section 703.10 - Resolution to take census.

Upon presentation of a petition as required by section 703.09 of the Revised Code the legislative authority, by resolution, at its next regular meeting, shall authorize the city auditor to take a census of the city and report the result thereof to the legislative authority. The resolution need be read but once, and it shall be published as are other resolutions of a general or permanent nature.

Effective Date: 10-01-1953



Section 703.11 - Census enumerators.

The city auditor shall, within five days from the time he is authorized to take a census as provided by section 703.10 of the Revised Code, appoint five persons to take the enumeration, who shall each be allowed by the auditor, out of his contingent fund, three dollars per day as compensation for services. Each such person shall take an oath or affirmation to make such enumeration accurately to the best of his ability. For the purpose of taking such census, each enumerator shall be provided with a book in which he shall record correctly the name of each resident of the city, with the name of the street and the number of the house in which such resident lives.

Effective Date: 10-01-1953



Section 703.12 - Certification of enumeration.

Each census enumerator, with the return of the census enumeration to the city auditor, shall return the book containing the list of the names and addresses, and shall certify with his affidavit that he has taken and returned the census accurately to the best of his knowledge and belief, and that such list contains the names of all persons so enumerated and no others. The auditor or any officer authorized to administer oaths may administer such oath or affirmation, and may take and certify such affidavit.

Effective Date: 10-01-1953



Section 703.13 - Resolution of surrender.

The census enumerators shall, within ten days from the date of their appointment, complete the enumeration and return their books to the city auditor. Such auditor shall then make an abstract of the enumeration and transmit it to the legislative authority at its next regular meeting after the report of the enumerators to the auditor. If the result of the census shows that the population of such city is less than five thousand, the legislative authority, by resolution, shall declare the corporate rights of the city surrendered and that each city is reduced to a village.

Effective Date: 10-01-1953



Section 703.14 - Procedure upon failure to act.

If the legislative authority fails to authorize the city auditor to take the census of a city, or, if the auditor fails to proceed under authority properly given, upon the presentation of a copy of the original petition provided by section 703.09 of the Revised Code to the board of county commissioners, such board shall forthwith appoint five resident electors of such city as enumerators, who shall perform the duties provided in sections 703.11 and 703.12 of the Revised Code. Such enumerators shall take an oath or affirmation to take the census of the city accurately to the best of their ability.

Effective Date: 10-01-1953



Section 703.15 - Transcript to be transmitted to legislative authority.

The census enumerators provided for by section 703.14 of the Revised Code, within ten days from the date of their appointment, shall complete their work of enumerating and return their books, duly verified, to the board of county commissioners. Such board shall then canvass the result of such census, and the county auditor shall make a transcript thereof and transmit a certified copy of such transcript to the legislative authority of the city for which the enumeration was taken. A copy of such transcript shall be spread upon the journal of the legislative authority and if the census shows the population of such city to be less than five thousand the legislative authority shall pass a resolution as provided by section 703.13 of the Revised Code, and the city shall forthwith become a village.

Effective Date: 10-01-1953



Section 703.16 - Record of resolution - copy to secretary of state.

The city auditor shall, upon the passage by the legislative authority of a resolution surrendering the corporate rights of the city, make two certified transcripts of such resolution, one of which shall forthwith be delivered to the county recorder who shall record it in the proper records in his office, and the other shall be forwarded to the secretary of state.

Effective Date: 10-01-1953



Section 703.17 - Effect of surrender of corporate rights.

The surrender of corporate rights by a city, as provided by sections 703.08 to 703.16, inclusive, of the Revised Code, does not affect rights accrued or liabilities incurred by such city or the power to settle claims, dispose of property, or levy and collect taxes to discharge liabilities incurred. Such rights, liabilities, and powers, and the corporate character of such municipal corporation in respect thereto, shall remain in effect as though no surrender had been made.

After the presentation of a petition requesting such surrender, the city or legislative authority thereof shall not incur or create any new debt or liability, enter into any new contract, or increase the debts and liabilities of such city in any manner during the pendency of such petition until the result of the census is declared, except that current expenses may be paid or provided for.

Effective Date: 10-01-1953



Section 703.18 - Collection and disbursement of taxes.

Taxes which remain due and unpaid at the time of the surrender of corporate rights pursuant to sections 703.08 to 703.16, inclusive, of the Revised Code, shall be collected, and shall, with all moneys in the city treasury, be applied to the objects for which they were raised. Moneys which remain on hand after the debts and liabilities of the city are discharged shall be paid into the village treasury, and all property owned by the city at the time of the surrender shall become the property of, and the title thereto shall vest in, the village.

Effective Date: 10-01-1953



Section 703.19 - Payment of expenses incurred by commissioners.

When the census of a city desiring to surrender its corporate rights as such city and be reduced to a village is taken pursuant to the order of the board of county commissioners under section 703.14 of the Revised Code, the necessary expenses thereof shall be paid from the county treasury as other county expenses, but shall be charged against the municipal corporation in which the census was taken, and the amount so paid by the county shall be retained by the county auditor from funds due such municipal corporation at the time of making the next semiannual distribution of taxes.

Effective Date: 10-01-1953



Section 703.20 - Surrender of corporate power by villages.

Villages may surrender their corporate powers upon the petition to the legislative authority of the village of at least forty per cent of the electors thereof, to be determined by the number voting at the last regular municipal election, and by an affirmative vote of a majority of such electors at a special election, which shall be provided for by the legislative authority, and conducted, canvassed, and the result certified and made known as at regular municipal elections. If the result of the election is in favor of such surrender, the village clerk shall certify the result to the secretary of state and the county recorder, who shall record it in their respective offices, and thereupon the corporate powers of such village shall cease.

Effective Date: 10-01-1953



Section 703.201 - Dissolution of village.

(A) As used in this section, "condition for surrendering corporate powers" means any of the following:

(1) The village has been declared to be in a fiscal emergency under Chapter 118. of the Revised Code and has been in fiscal emergency for at least three consecutive years with little or no improvement on the conditions that caused the fiscal emergency declaration.

(2) The village has failed to properly follow applicable election laws for at least two consecutive election cycles for any one elected office in the village.

(3) The village has been declared during an audit conducted under section 117.11 of the Revised Code to be unauditable under section 117.41 of the Revised Code in at least two consecutive audits.

(4) The village does not provide at least two services typically provided by municipal government, such as police or fire protection, garbage collection, water or sewer service, emergency medical services, road maintenance, or similar services. "Services" does not include any administrative service or legislative action.

(5) The village has failed for any fiscal year to adopt the tax budget required by section 5705.28 of the Revised Code.

(6) A village elected official has been convicted of theft in office, either under section 2921.41 of the Revised Code or an equivalent criminal statute at the federal level, at least two times in a period of ten years. The convicted official with respect to those convictions may be the same person or different persons.

(B) If the auditor of state finds, in an audit report issued under division (A) or (B) of section 117.11 of the Revised Code of a village that has a population of one hundred fifty persons or less and consists of less than two square miles, that the village meets at least two conditions for surrendering corporate powers, the auditor of state shall send a certified copy of the report together with a letter to the attorney general requesting the attorney general to institute legal action to dissolve the village in accordance with division (C) of this section. The report and letter shall be sent to the attorney general within ten business days after the auditor of state's transmittal of the report to the village. The audit report transmitted to the village shall be accompanied by a notice to the village of the auditor's intent to refer the report to the attorney general for legal action in accordance with this section.

(C) Within twenty days of receipt of the auditor of state's report and letter, the attorney general may file a legal action in the court of common pleas on behalf of the state to request the dissolution of the village that is the subject of the audit report. If a legal action is filed, the court shall hold a hearing within ninety days after the date the attorney general files the legal action with the court. Notice of the hearing shall be filed with the attorney general, the clerk of the village that is the subject of the action, and each fiscal officer of a township located wholly or partly within the village.

At the hearing on dissolution, the court shall determine if the village has a population of one hundred fifty persons or less, consists of less than two square miles, and meets at least two conditions for surrendering corporate powers. If the court so finds, it shall order the dissolution of the village and provide for the surrender of corporate powers in accordance with section 703.21 of the Revised Code. The attorney general shall file a certified copy of the court's order of dissolution with the secretary of state and the county recorder of the county in which the village is situated, who shall record it in their respective offices. Upon the recording in the county recorder's office, the corporate powers of the village shall cease.

(D) For purposes of this section, the population of a village shall be the population determined either at the last preceding federal decennial census or according to population estimates certified by the department of development between decennial censuses.

(E) The procedure in this section is in addition to the procedure of section 703.20 of the Revised Code for the surrender of the corporate powers of a village.

Effective Date: 08-29-2003; 12-20-2005



Section 703.21 - Rights and liabilities not affected by surrender of corporate power - disposition of township assets.

The surrender of corporate powers by a village under section 703.20 or 703.201 of the Revised Code does not affect vested rights or accrued liabilities of the village, or the power to settle claims, dispose of property, or levy and collect taxes to pay existing obligations. But, after the presentation of the petition mentioned in section 703.20 of the Revised Code or receipt of the audit report and notice mentioned in section 703.201 of the Revised Code, the legislative authority of the village shall not create any new liability until the result of the election under section 703.20 of the Revised Code is declared or the decision of the court of common pleas under division (C) of section 703.201 of the Revised Code is declared, or thereafter, if the result, in either case, is for the surrender of the village's corporate powers. If the auditor of state notifies the village that the attorney general may file a legal action under section 703.201 of the Revised Code, but the attorney general does not file such an action, the village shall not create any new liability for thirty days after receipt of the auditor of state's notice.

Due and unpaid taxes may be collected after the surrender of corporate powers, and all moneys or property remaining after the surrender belongs to the township or townships located wholly or partly within the village. If more than one township is to receive the remaining money or property, the money and property shall be divided among the townships in proportion to the amount of territory that each township has within the village boundaries as compared to the total territory within the village.

After the surrender of corporate powers, all resolutions of the township or townships into which the village's territory was dissolved shall apply throughout the township's newly included territory.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 08-29-2003



Section 703.22 - Identical municipal and township boundaries.

When the limits of a municipal corporation become identical with those of a township, all township offices shall be abolished, and the duties thereof shall be performed by the corresponding officers of the municipal corporation. All property, moneys, credits, books, records, and documents of such township shall be delivered to the legislative authority of such municipal corporation. All rights, interests, or claims in favor of or against the township may be enforced by or against such municipal corporation.

Effective Date: 02-14-1967



Section 703.23 - Judicial notice of classification.

All courts shall take judicial notice of the classification of municipal corporations, and of their advancement, reduction, and surrender of powers.

Effective Date: 10-01-1953






Chapter 705 - PLANS OF GOVERNMENT

Section 705.01 - Petition for submission of question of organizing municipal corporation under a specific plan.

Whenever electors of any municipal corporation, equal in number to ten per cent of those who voted at the last regular municipal election, file a petition with the board of elections of the county in which such municipal corporation is situated, asking that the question of organizing the municipal corporation under any one of the plans of government provided in sections 705.41 to 705.86 of the Revised Code, be submitted to the electors thereof, such board shall at once certify that fact to the legislative authority of the municipal corporation and the legislative authority shall, within thirty days, provide for submitting such question at a special election, to be held not less than ninety days after the filing of such petition. Any such election shall be conducted in accordance with the general election laws except as otherwise provided in sections 705.01 to 705.92 of the Revised Code, and the legislative authority of any municipal corporation holding such an election shall appropriate whatever money is necessary for the proper conduct of such election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-1982



Section 705.02 - Effect of petition for submission of question of choosing commission to frame charter on petition to adopt optional plan.

The proposition to adopt a plan of government provided in sections 705.41 to 705.86, inclusive, of the Revised Code, shall not be submitted to the electors of any municipal corporation less than ninety days before a regular municipal election. If, in any municipal corporation, a sufficient petition is filed, requiring that the question of choosing a commission to frame a charter be submitted to the electors thereof, the proposition to adopt a plan of government provided in such sections shall not be submitted in that municipal corporation as long as the question of choosing such commission or of adopting a charter framed by such commission is pending therein. While the proposition of adopting any plan of government provided by such sections is pending in any municipal corporation, no other proposition provided for in such sections shall be submitted until the pending proposition is adopted or rejected.

Effective Date: 10-01-1953



Section 705.03 - Form of ballot in submitting question of organizing under plan.

In submitting to the electors of any municipal corporation the question of organizing under any one of the plans of government provided in sections 705.41 to 705.86, inclusive, of the Revised Code, the board of elections shall have printed on the ballots the following question:

"Shall the (name the plan) plan of government, as provided in chapter . . . . . . . . . section . . . . . . . . . of the Revised Code be adopted?" Immediately following such question there shall be printed on the ballots the following propositions in the order here set forth:

"For the adoption of the (. . . . . . . .) plan."

"Against the adoption of the (. . . . . . . .) plan."

When the question is on the adoption of the federal plan of government there shall also be submitted the question: "For councilmen-at-large," and "For councilmen-by-wards."

There shall also be printed on the ballots at any such election the following supplementary proposition:

"For the adoption of the recall;"

"Against the adoption of the recall."

Immediately to the left of each of the propositions shall be placed a square in which the electors may vote for or against any such propositions.

At least thirty days prior to any such election, the board shall mail a copy of the proposed plan of government and the supplementary propositions to each elector of the municipal corporation whose name appears on the pollbooks or registration books of the last general election, and each such copy shall contain, on the front cover thereof, a facsimile ballot and the date and hours of the election.

Any elector may, at least forty days prior to such election, file with such board a written argument of not more than three hundred words, for or against any proposed plan of government or for or against any other proposition submitted, and, upon payment of the cost of printing, the board shall have such written argument printed and a copy thereof mailed with the copy of the proposed plan to each elector, or otherwise distributed to every voter as far as practicable.

Effective Date: 08-22-1995



Section 705.04 - Adoption of plan.

If, the proposition of adopting a plan of government submitted as provided by sections 705.01 to 705.03, inclusive, of the Revised Code, is approved by a majority of those voting thereon, such plan, together with any of the supplementary propositions approved by a majority of the electors voting thereon, shall be the charter of such municipal corporation. When so adopted, sections 705.01 to 705.92, inclusive, of the Revised Code shall go into effect immediately, insofar as they apply to the nomination and election of officers provided for in such sections, and in all other respects such sections shall go into effect upon the first day of January following the next regular municipal election. All officers of any plan of government superseded by adoption of a plan provided in such sections, except members of the legislative authority, shall continue in office and in the performance of their duties until the legislative authority elected under such sections provides by ordinances for the performance of the duties of such officers, whereupon the terms of all such officers shall expire and their offices be abolished.

Effective Date: 10-01-1953



Section 705.05 - Submission of supplementary propositions.

In any municipal corporation in which a plan of government provided in sections 705.41 to 705.86, inclusive, of the Revised Code, has been adopted, any of the supplementary propositions not previously adopted may, at any municipal election, be independently submitted to the electors in the manner provided by sections 705.01 to 705.04, inclusive, of the Revised Code. If the proposition to adopt such a plan is rejected by the electors of a municipal corporation, it shall not again be submitted in that municipal corporation within one year after such rejection.

Effective Date: 10-01-1953



Section 705.06 - Board of elections shall file certificate of election results.

Immediately after an election upon the adoption of any plan of government or proposition provided in sections 705.01 to 705.92, inclusive, of the Revised Code, the board of elections shall file a certificate of the results thereof with the secretary of state.

Effective Date: 10-01-1953



Section 705.07 - Sections applicable to each plan.

Sections 705.07 to 705.32, inclusive, of the Revised Code, apply to and are a part of each plan of government provided in sections 705.41 to 705.86, inclusive, of the Revised Code. The powers conferred upon municipal corporations by Title VII of the Revised Code so far as applicable, shall govern unless otherwise provided by law. Each such plan may be proposed by the legislative authority of any municipal corporation, or by the electors of such municipal corporation by petition in the manner prescribed by law for the submission of initiative petitions. Such plan shall take effect and be in force when approved by a majority of the electors voting thereon.

Effective Date: 10-01-1953



Section 705.08 - Treasurer - duties.

The treasurer shall be the custodian of all moneys of the municipal corporation, and shall keep the moneys in such manner and in such place as is determined by the legislative authority thereof. He shall pay out money only on warrants issued by the auditor.

Effective Date: 10-01-1953



Section 705.09 - Auditor - duties.

The legislative authority of a municipal corporation shall choose an auditor, who shall keep an accurate account of all taxes and assessments, and of all money due to, all receipts and disbursements by, and of all assets and liabilities of the municipal corporation, and of all appropriations made by the legislative authority. The auditor shall, at the end of each fiscal year, and more often if required by the legislative authority, audit the accounts of the several departments and officers and shall audit all other accounts in which the municipal corporation is interested. The auditor may prescribe the form of reports to be rendered to his department, and the method of keeping accounts by all other departments, and he shall require daily reports, showing all money received and the disposition thereof, to be made to him by each department. The auditor shall, upon the death, resignation, removal, or expiration of the term of any officer, audit the accounts of the officer, and, if the officer is found indebted to the municipal corporation, the auditor shall immediately give notice thereof to the legislative authority and the village solicitor or city director of law, and the latter shall forthwith proceed to collect the indebtedness.

Effective Date: 11-01-1977



Section 705.10 - Clerk - duties.

The legislative authority of a municipal corporation shall choose a clerk and such other officers and employees of its own body as are necessary. The clerk shall keep the records of the legislative authority and perform such other duties as are required by ordinance or resolution. All officers and employees chosen by the legislative authority shall serve during the pleasure thereof.

Effective Date: 10-01-1953



Section 705.11 - Village solicitor or city director of law - duties.

The village solicitor or city director of law shall act as the legal advisor to and attorney for the municipal corporation, and for all officers of the municipal corporation in matters relating to their official duties. He shall prepare all contracts, bonds, and other instruments in writing in which the municipal corporation is concerned, and shall indorse on each his approval of the form and the correctness thereof. No contract with the municipal corporation shall take effect until the approval of the village solicitor or city director of law is indorsed thereon. He or his assistants shall be the prosecutor in any police or municipal court, and shall perform such other duties and have such assistants and clerks as are required or provided.

Effective Date: 11-01-1977



Section 705.12 - Qualifications of members of legislative authority.

Members of the legislative authority of a municipal corporation shall be electors of the municipal corporation. They shall not hold any other public office or employment, except that of notary public or member of the state militia, or state or county central committeeman of a political party, or state or county executive committeeman of a political party, or state or county officer of a political party, and shall not be interested in the profits or emoluments of any contract, job, work, or service for the municipal corporation. Any member who ceases to possess any of the qualifications required by this section shall forthwith forfeit his office. Any contract in which any such member is or becomes interested may be declared void by the legislative authority.

Effective Date: 08-21-1973



Section 705.13 - Salaries and attendance of members.

The legislative authority of a municipal corporation shall, by ordinance, fix the salary of its members which shall be paid in equal monthly installments. For each absence from regular meetings of the legislative authority, unless authorized by a two-thirds vote of all members thereof, there shall be deducted a sum equal to two per cent of such annual salary. Absence for ten successive regular meetings shall operate to vacate the seat of a member, unless such absence is authorized by the legislative authority.

Effective Date: 10-01-1953



Section 705.14 - Election of chairman and vice-chairman.

Except as otherwise provided in section 705.53 of the Revised Code, at the first meeting following each regular municipal election, the legislative authority of a municipal corporation shall elect one of its members as chairman and one other member as vice-chairman. The chairman shall preside at meetings of the legislative authority and perform such duties as are imposed upon him, as presiding officer, by the legislative authority. In municipal corporations in which a municipal court is not otherwise provided, the chairman shall perform all of the general duties provided in section 733.30 of the Revised Code, shall have such jurisdiction as is provided by section 1905.20 of the Revised Code, and shall be styled "police justice" in the performance of all judicial duties, and in such style he shall sign all processes and judicial records during the time he serves. He shall keep a docket in which he shall enter all cases brought before him. Such docket shall be provided by and be the property of the municipal corporation. At the end of each month, such police justice shall make a report to the legislative authority of all cases brought before him.

When the chairman of the legislative authority or police justice is absent from the municipal corporation, or is unable to perform his duties, or in case of death, resignation, or removal, the vice-chairman shall act as chairman and perform all of the duties provided for chairman and police justice, pending any future meeting of the legislative authority at which it may select one of its members, who has been elected as provided in sections 705.31 and 705.32 of the Revised Code, to become the chairman and police justice for the period of time that such chairman is absent from the municipal corporation, or is incapacitated for any cause, or in the event of his death, resignation, or removal. The member so selected shall become the chairman of the legislative authority and police justice for the unexpired term.

Effective Date: 09-19-1985



Section 705.15 - Powers of legislative authority.

A majority of all members of the legislative authority of a municipal corporation constitutes a quorum, but a smaller number may adjourn from day to day and compel the attendance of absent members. The affirmative vote of a majority of the members of the legislative authority is necessary to adopt any motion, ordinance, or resolution, and on the passage of every ordinance or resolution the vote shall be taken by "yeas" and "nays" and entered upon the journal. Each proposed ordinance or resolution shall be in written or printed form, and shall contain not more than one subject which shall be clearly stated in the title. General appropriation ordinances may contain the various subjects and accounts for which moneys are appropriated. No ordinance, unless it is declared an emergency measure, shall be passed until it has been read on three separate days, the first and second reading of which may be by title only, and if such measure is printed and a copy thereof placed on the desk of each member the third reading may be by title only. The rule requiring every ordinance to be read on three separate days may be suspended by a three-fourths vote of all members elected or appointed to the legislative authority, taken by "yeas" and "nays" on each ordinance and entered on the journal.

Effective Date: 10-01-1953



Section 705.16 - Publication of ordinances or resolutions.

(A) All ordinances or resolutions shall be in effect after thirty days from the date of their passage, except as provided in section 705.75 of the Revised Code.

(B) A succinct summary of each ordinance and resolution of a general nature, or providing for public improvements, or assessing property shall, upon passage of the ordinance or resolution, be promptly published one time in a newspaper of general circulation in the municipal corporation. Such publication shall be made in the body type of the paper under headlines in eighteen point type, which headlines shall specify the nature of such legislation. The publication shall contain notice that the complete text of each such ordinance or resolution may be obtained or viewed at the office of the clerk of the legislative authority of the municipal corporation and may be viewed at any other location designated by the legislative authority of the municipal corporation. The city director of law, village solicitor, or other chief legal officer of the municipal corporation shall review the summary of an ordinance or resolution published under this section prior to forwarding it to the clerk for publication, to ensure that the summary is legally accurate and sufficient.

(C) Upon publication of a summary of an ordinance or resolution in accordance with this section, the clerk of the legislative authority shall supply a copy of the complete text of each such ordinance or resolution to any person, upon request, and may charge a reasonable fee, set by the legislative authority, for each copy supplied. The clerk shall post a copy of the text at the clerk's office and at every other location designated by the legislative authority.

(D) No newspaper shall be paid a higher price for the publication of summaries of ordinances than its government rate established under section 7.10 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-22-1986



Section 705.17 - Annual tax ordinance.

An annual tax ordinance to determine the amount of the tax levy shall be prepared by the mayor, the chairman of the commission, or the city manager, as the case may be, under the direction of the legislative authority. For the purpose of preparing such ordinances such officer shall require from the head of each office or department for which appropriations are made, a detailed statement, upon uniform blanks furnished by such officer, of the expenses of such office or department for the previous years and the estimated expense for the next year. The tax ordinance prepared by such officer shall set forth in detail the probable revenues of the municipal corporation from every source, in such form as to indicate the means by which it is proposed to provide for the estimated expenditures set forth in such ordinance, and shall also include detailed statements of the contemplated expenditures of the municipal corporation and of each office, department, and functional division thereof. After the tax ordinance is prepared by such officer, opportunity shall be given, after at least one week's notice, for public hearings thereon. The ordinance shall then be submitted to the legislative authority and by it to the county budget commission which shall fix the total maximum tax levy permitted to the municipal corporation for the ensuing year. The legislative authority shall then fix the actual tax levy for the ensuing year, but such levy shall not be higher than the estimate submitted by such officer or exceed the limit fixed by the county budget commission. Such levy shall not be higher than the maximum provided for by law.

Effective Date: 10-01-1953



Section 705.18 - Annual appropriation ordinance - supplemental appropriation.

An annual appropriation ordinance shall be prepared by the legislative authority of a municipal corporation from estimates submitted by the mayor, the chairperson of the commission, or the city manager, as the case may be, in the manner provided in section 705.17 of the Revised Code for the annual tax ordinance. The annual appropriation ordinance shall be submitted to the legislative authority at its first meeting after the beginning of the municipal corporation's fiscal year, and the total of any appropriation ordinance passed by such legislative authority shall not exceed the total balances carried over from the previous fiscal year plus the estimated revenue of the current fiscal year. Supplemental appropriations shall not be made during the current fiscal year except from an contingent fund regularly set aside by the legislative authority in the annual appropriation ordinance or unless by an ordinance passed as an emergency measure.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 705.19 - Limitation on appropriations.

No money shall be drawn from the treasury of a municipal corporation except in pursuance of appropriations made by the legislative authority, and whenever an appropriation is so made the clerk shall forthwith give notice to the auditor and treasurer. Appropriations may be made in furtherance of improvements or other objects or work of the municipal corporation which will not be completed within the current year. At the end of each year all unexpended balances of appropriations shall revert to the respective funds from which they were appropriated and shall then be subject to future appropriations.

Effective Date: 10-01-1953



Section 705.20 - Payment of claims - procedure.

No warrant for the payment of any claim shall be issued by the auditor until such claim is approved by the head of the department for which the indebtedness was incurred. Each head of a department and his surety shall be liable to the municipal corporation for all loss or damage sustained by such municipal corporation by reason of the negligence or corrupt approval of any claim against the municipal corporation in his department. Whenever any claim is presented to the auditor he may require evidence that the amount claimed is justly due and is in conformity to law and ordinance, and, for that purpose, he may summon before him any officer, agent, employee of any department of the municipal corporation, or any other person, and examine him upon oath or affirmation relative thereto. Such oath or affirmation may be administered by the auditor.

Effective Date: 10-01-1953



Section 705.21 - Investigations by municipal corporation - production of testimony.

The legislative authority of a municipal corporation, or any committee thereof authorized by it, may compel the attendance of witnesses and the production of books, papers, and other evidence at any meeting of such legislative authority or committee, and for that purpose may issue subpoenas or attachments in any case of injury or investigation, to be signed by the presiding officer of such legislative authority or chairman of such committee, which shall be served and executed by any officer authorized to serve subpoenas and other processes. If any witness refuses to testify to any acts within his knowledge, or to produce any papers or books in his possession, or under his control, relating to the matter under inquiry, before the legislative authority or any such committee, the legislative authority may commit the witness to prison for contempt. No witness shall be excused from testifying touching his knowledge or the matter under investigation in any such inquiry, but such testimony shall not be used against him in any criminal prosecution, except for perjury.

Effective Date: 10-01-1953



Section 705.22 - Annual report of municipal corporation.

At the end of each year the legislative authority of a municipal corporation shall have an annual report printed, in pamphlet form, giving:

(A) The classified statement of all receipts, expenditures, assets, and liabilities of the municipal corporation;

(B) A detailed comparison of such receipts and expenditures with those of the preceding year;

(C) A summary of the proceedings of the legislative authority and a summary of the operations of the administrative departments for the previous twelve months.

A copy of this report shall be furnished to the auditor of state, the municipal library, and any citizen of the municipal corporation who applies therefor at the office of the clerk. Similar reports may be printed quarterly. All meetings of the legislative authority or committees thereof shall be public, and any citizen of the municipal corporation shall have access to the minutes and records thereof at all reasonable times.

Effective Date: 07-01-1985



Section 705.23 - Municipal civil service commission - qualifications, term, and vacancies of members.

Within ten days after the first officers assume their duties, in any city adopting a plan of government as provided in sections 705.41 to 705.86 inclusive, of the Revised Code, the commission in cities adopting the commission plan, the council in cities adopting the city manager plan, and the mayor in cities adopting the federal plan, shall appoint three persons who shall constitute the municipal civil service commission. Not more than two of such persons shall be of the same political party and they shall serve, one for two years, one for four years, and one for six years. Upon the expiration of the terms of office of such members of the municipal civil service commission, their successors shall be appointed to hold office for a term of six years, by the appointing authority. Any vacancy in the municipal civil service commission shall be filled by the appointing authority for the unexpired term. The appointing authority may, at any time, remove any of the members of such municipal civil service commission from office for misconduct, neglect of duty, or for malfeasance in office. Any such member shall first be given an opportunity to be publicly heard, in person or by counsel, in his own defense. The legislative authority shall provide suitable rooms and all necessary supplies and equipment for the proper conduct of the duties of the municipal civil service commission.

Effective Date: 10-01-1953



Section 705.24 - Salaries and duties of commission members.

The salaries of the members of the municipal civil service commission and of their assistants shall be determined by ordinance. The commission shall enforce Chapter 124. of the Revised Code, and shall make rules for the proper performance of its duties.

Effective Date: 08-26-1977



Section 705.25 - Disposition of fees and perquisites.

The salary of an elective officer shall not be changed during the term for which such officer was elected.

All fees and perquisites appertaining to any municipal office or officer shall be paid into the treasury of the municipal corporation, and shall be credited to the general fund. No officer or employee of the municipal corporation shall receive otherwise than as the representative of the municipal corporation and for the purpose of paying it into such treasury any fee, present, gift, or emolument, or share therein, for official services, other than his regular salary or compensation. Any officer violating this section shall thereby forfeit his office. No member of the legislative authority or other officer or employee thereof shall receive compensation for services rendered in any other department of the municipal corporation, nor shall they or any other officer, clerk, or employee of the municipal corporation act as agent or attorney for any person, company, or corporation, in relation to any matter to be affected by action of the legislative or any other department, or by the action of any officer of the municipal corporation. The violation of this section is cause for removal.

Effective Date: 10-01-1953



Section 705.26 - Duties of officers and employees of a municipal corporation.

The duties of all officers and employees of a municipal corporation shall be those prescribed by sections 705.01 to 705.92, inclusive, of the Revised Code, or by ordinance or resolution of the legislative authority.

Effective Date: 10-01-1953



Section 705.27 - Bonds.

The treasurer, auditor, and such other officers or employees of the municipal corporation as the legislative authority directs, shall give a bond to the municipal corporation for the faithful performance of their duties, in such sum as the legislative authority fixes by ordinance or resolution. Premiums on official bonds may be paid by the municipal corporation.

Effective Date: 10-01-1953



Section 705.28 - Oath of office.

Every officer of a municipal corporation and every employee holding a position upon an annual salary, before entering upon the duties of his office, shall take and subscribe to an oath or affirmation, which shall be filed and kept in the office of the clerk of the municipal corporation, that he will:

(A) Support the constitution of the United States and of this state, and the charter and ordinances of the municipal corporation;

(B) Not be influenced by any consideration except that of merit and fitness in the appointment or discharge of employees;

(C) Not make or authorize the expenditure of public money otherwise than for adequate consideration and efficient service to the municipal corporation;

(D) Faithfully, in all other respects, discharge the duties of his position or office.

Effective Date: 10-01-1953



Section 705.29 - Transfer of powers and duties of abolished office or department.

The powers which are conferred and the duties which are imposed upon any office or department of a municipal corporation under the laws of the state, or any ordinance which is in force on August 9, 1913, shall, if such office or department is abolished in pursuance of sections 705.01 to 705.92, inclusive, of the Revised Code, be thereafter exercised and discharged by the officer, board, or department upon which corresponding functions, powers, and duties are imposed under such sections. This section does not impair or affect the validity of any contract or bond executed or authorized prior to the adoption by any municipal corporation of one of the plans provided for in sections 705.41 to 705.86, inclusive, of the Revised Code. When any such contract or bond contains provisions that it shall be enforced by some officer, board, or department therein named, and where, by the adoption of any plan provided for in sections 705.41 to 705.86, inclusive, of the Revised Code, such office, board, or department is abolished, the powers conferred and the duties imposed with reference to the officer, board, or department shall thereafter be exercised and discharged by the officer, board, or department upon which like powers, functions, or duties are conferred or imposed under sections 705.01 to 705.92, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 705.30 - Abandonment of plan - special election.

Any municipal corporation that has operated for five years under any plan provided in sections 705.41 to 705.86 of the Revised Code, may abandon such organization and adopt any organization or form of government provided by such sections and designated in the petition, by proceeding as follows: upon the filing with the board of elections of a petition containing the names of not less than ten per cent of the electors of such municipal corporation, a special election shall be called by the legislative authority at which the following proposition shall be submitted:

"Shall the municipal corporation of (. . . . . . . .) abandon the (. . . . . . . .) plan and adopt the (name) plan as provided in sections (. . . . . . . .) to (. . . . . . . .) of the Revised Code?"

If a majority of the votes cast at such special election are in favor of such proposition, the officers elected at the succeeding regular municipal election shall be those prescribed by the sections of the Revised Code designated in the petition. Upon the qualification of such officers the municipal corporation shall be organized under such sections. Such change shall not affect the property, right, or ability of such municipal corporation, but shall extend merely to such change in its form of government.

The election for such change shall be ordered and conducted and the results declared as provided in section 705.02 of the Revised Code and in the general election laws.

Effective Date: 08-22-1995



Section 705.31 - Preparation of ballots.

The ballots used in all elections provided for in sections 705.01 to 705.92, inclusive, of the Revised Code, shall be without party marks or designations. The names of candidates on such ballots shall be printed in rotation as follows:

(A) The ballots shall be printed in as many series as there are candidates for the office for which there is the greatest number of candidates.

(B) The whole number of ballots to be printed shall be divided by the number of series and the quotient so obtained shall be the number of ballots in each series.

(C) In printing the first series of ballots the names of candidates for each office shall be arranged in alphabetical order under the title thereof.

(D) After printing the first series the first name in each list of candidates for the various offices shall be placed last in such list and the next series printed, and the process shall be so repeated until each name in the largest list of candidates has been printed first an equal number of times.

(E) Such ballots shall then be combined in tablets, so as to have the fewest possible ballots having the same order of names printed thereon together in the same tablet.

(F) The ballots shall, in all other respects, conform as nearly as possible to the ballots prescribed by the general election law.

Effective Date: 10-01-1953



Section 705.32 - Determination of elected candidates.

The candidates at the regular municipal election, equal in number to the places to be filled in each office, who received the highest number of votes, shall be declared elected. In case it cannot be determined which of two or more candidates shall be declared elected, by reason of the fact that they have received the same number of votes, the election authorities shall determine by lot which of said candidates shall be declared elected.

Effective Date: 10-01-1953



Section 705.41 - Commission plan.

The form of government provided in sections 705.41 to 705.48, inclusive, of the Revised Code, shall be known as the "commission plan." In municipal corporations organized under such sections the only elective officers shall be the members of the municipal commission. Three commissioners shall be chosen in municipal corporations having not more than ten thousand inhabitants according to the last preceding federal census, and five commissioners in all other municipal corporations. All such commissioners shall be elected from the municipal corporation at large.

Effective Date: 10-01-1953



Section 705.42 - Election - term - vacancies.

At the first election held after the adoption of the commission plan under sections 705.41 to 705.48, inclusive, of the Revised Code, the entire number of commissioners shall be chosen. In municipal corporations having three commissioners, the candidate having the highest number of votes at such first election shall hold office for four years, and the remaining commissioners shall hold office for two years. In municipal corporations choosing five commissioners, the two candidates receiving the highest number of votes at such first election shall serve for four years, and the remaining commissioners shall serve for two years. At all subsequent elections, except where a commissioner is chosen to fill out an unexpired term, commissioners shall be chosen for a term of four years. Vacancies in the commission shall be filled by the commission for the remainder of the unexpired term. If the term of a commissioner whose place becomes vacant does not expire on the first day of January following the next regular municipal election, then the person chosen by the commission to fill such vacancy shall serve only until such regular election, at which time a commissioner shall be elected to fill the remainder of the unexpired term. When a vacancy occurs as the result of a recall election it shall be filled as provided by section 705.92 of the Revised Code.

Effective Date: 10-01-1953



Section 705.43 - Meetings of commission - legislative and administrative sessions.

The commission shall meet at the regular place for holding such meetings, at ten a.m. on the first day of January after its election, at which time the newly elected commissioners shall assume the duties of their office. Thereafter the commission shall meet in legislative session at least twice each month and in administrative session at least once each week, at such times as are prescribed by ordinance or resolution, but no legislative business shall be considered or acted upon at administrative sessions. Upon written request of the chairman or of any two members, special legislative sessions of the commission shall be called by the clerk. Any such request shall state the subjects to be considered at such special meeting, and no other subject shall be considered.

Effective Date: 10-01-1953



Section 705.44 - Signing of ordinances under commission plan.

Every ordinance or resolution passed by the commission shall be signed by the chairman or two members, filed with the clerk within two days, and shall be recorded by him.

Effective Date: 10-01-1953



Section 705.45 - Powers of commission.

The powers conferred upon municipal corporations by the Ohio Constitution, and any additional powers conferred upon municipal corporations by the general assembly, shall be exercised by the commission or under its direction, unless the exercise of such powers is expressly conferred upon some other authority of the municipal corporation or reserved to the people thereof.

Effective Date: 10-01-1953



Section 705.46 - Administrative officers appointed by commission.

The commission shall appoint a clerk, treasurer, and auditor. If the commission is the commission of a village, the commission shall also appoint a solicitor. If the commission is the commission of a city, the commission shall also appoint a city director of law. Provision may be made by ordinance for the performance of the duties of clerk and treasurer by the same person.

Effective Date: 11-01-1977



Section 705.47 - Creation and discontinuance of offices under commission plan.

Subject to sections 705.01 to 705.92, inclusive, of the Revised Code, the commission may:

(A) Create and discontinue departments, offices, and employments;

(B) Appoint or provide for the appointment of all officers and employees of the municipal corporation;

(C) Remove any such officers or employees by a majority vote of all members of the commission, and by ordinance or resolution prescribe, limit, or change the compensation of such officers and employees.

Effective Date: 10-01-1953



Section 705.48 - Supervision of departments by commissioners.

The commission may assign the direction or supervision of particular departments or branches of the government of a municipal corporation to individual commissioners. Such action shall not release the commission as a whole from responsibility for the condition of any department or branch of government so assigned.

Effective Date: 10-01-1953



Section 705.51 - City manager plan.

The form of government provided in sections 705.51 to 705.60, inclusive, of the Revised Code, to be known as the "city manager plan," shall consist of a council of five or more citizens, according to the population of the municipal corporation as determined by the last preceding federal census, who shall be elected at large. The council shall constitute the governing body of such municipal corporation with power to:

(A) Pass ordinances;

(B) Adopt resolutions;

(C) Appoint a chief administration officer, to be known as the city manager;

(D) Approve all appointments made by the city manager, except as provided in sections 705.01 to 705.92, inclusive, of the Revised Code;

(E) Fix all salaries;

(F) Appoint a civil service commission and all boards or commissions created by ordinance.

Effective Date: 10-01-1953



Section 705.52 - Size of council - term of councilmen - vacancies.

The number of councilmen of a municipal corporation organized under sections 705.51 to 705.60, inclusive, of the Revised Code, shall be in proportion to the population of the municipal corporation, as determined by the last preceding federal census, as follows:

(A) A municipal corporation having not more than ten thousand inhabitants, five;

(B) More than ten thousand and not more than twenty-five thousand inhabitants, seven;

(C) More than twenty-five thousand inhabitants, nine.

All councilmen shall serve for a term of four years. At the first election in municipal corporations having five councilmen, the three candidates having the highest number of votes shall serve for four years and the two candidates having the next highest number of votes shall serve for two years. In municipal corporations having more than five councilmen, a majority of those elected having the highest number of votes shall serve for a period of four years and the others shall serve for a period of two years. Vacancies in the council shall be filled by the council for the remainder of the unexpired term, but any vacancy resulting from a recall election shall be filled in the manner provided in section 705.92 of the Revised Code.

Effective Date: 10-01-1953



Section 705.53 - Meetings of council.

The council of a municipal corporation organized under sections 705.51 to 705.60 of the Revised Code shall meet at the usual place for holding such meetings, at ten a.m. on the first day of January after its election, at which time the newly elected councilmen shall assume the duties of their office. At this meeting the council shall elect one of its members as chairman and one other member as vice-chairman. Thereafter the council shall meet in regular session at least twice each month, at such times and places as are fixed by ordinance. The clerk shall call special sessions of the council upon written request of the chairman or of any two members. Any such requests shall state the subjects to be considered at such special meeting and no other subject shall be considered.

Effective Date: 09-19-1985



Section 705.54 - Signing of ordinances under city manager plan.

Every ordinance or resolution passed by the council shall be signed by the chairman or two members, filed with the clerk within two days, and shall be recorded by him.

Effective Date: 10-01-1953



Section 705.55 - Powers exercised by council.

The powers conferred upon municipal corporations by the Ohio Constitution and any additional powers conferred upon municipal corporations by the general assembly, shall be exercised by the council, unless the exercise of such powers is expressly conferred upon some other authority of the municipal corporation or reserved to the people thereof. In municipal corporations in which a municipal court is not provided by law, each councilman may perform all of the general duties of mayors, as provided in section 733.30 of the Revised Code, and shall have such jurisdiction as is provided by section 1905.20 of the Revised Code. The member of council elected chairman shall perform all judicial functions.

Effective Date: 01-01-1976



Section 705.56 - Administrative officers appointed by council.

The council shall appoint a clerk, treasurer, and auditor. If the council is created within a village, the council shall also appoint a solicitor. If the council is created within a city, the council shall also appoint a city director of law. Provision may be made by ordinance for the performance of the duties of clerk and treasurer, or clerk and auditor, by the same person. Council may provide that the treasurer or auditor may be employed as cashier in the electric light or water department of the municipal corporation, or both, and as clerk to the city manager and as clerk to the civil service commission of the municipal corporation. Council may provide that a part of the salary of the auditor shall be paid from the income of any publicly-owned utility or cemetery operated by the municipal corporation, the part to be fixed by the council with reference to the proportion of his services devoted to the utility or cemetery. Council may provide that the auditor or treasurer may be employed as cashier of the utility or cemetery, or both, and as clerk to the city manager and as clerk to the civil service commission. The auditor or treasurer may be paid for such services from the funds of the utility or cemetery, in addition to his salary as auditor or treasurer.

Effective Date: 11-01-1977



Section 705.57 - Creation and discontinuance of offices under city manager plan.

Subject to sections 705.01 to 705.92, inclusive, of the Revised Code, the council may:

(A) Create and discontinue departments, offices, and employments;

(B) Appoint or provide for the appointment of all officers and employees of the municipal corporation;

(C) Remove any such officer or employee by a majority vote of all members;

(D) By ordinance or resolution prescribe, limit, or change the compensation of such officers and employees.

Effective Date: 10-01-1953



Section 705.58 - Appointment and term of city manager - vacancy.

The council shall appoint a city manager who shall be the administrative head of the municipal government under the direction and supervision of the council and who shall hold office at the pleasure of the council.

In the event that the city manager is absent from his office by reason of illness, death, vacation, resignation, or removal, the member of council serving as chairman shall act as city manager and perform all the duties of such office, until such time as the city manager returns to his duties or the council appoints a new city manager to fill the vacancy.

Effective Date: 10-01-1953



Section 705.59 - Duties of city manager.

The city manager shall:

(A) See that the laws and ordinances are faithfully executed;

(B) Attend all meetings of the council at which his attendance is required by that body;

(C) Recommend measures for adoption to the council;

(D) Appoint all officers and employees in the classified service of the municipal corporation, subject to Chapters 124. and 705. of the Revised Code;

(E) Prepare and submit to the council such reports as are required by that body, or as he deems advisable;

(F) Keep the council fully advised of the financial condition of the municipal corporation and its future needs;

(G) Prepare and submit to the council a tentative budget for the next fiscal year;

(H) Perform such other duties as the council determines by ordinance or resolution;

(I) Sign all contracts and bond for and on behalf of the municipal corporation.

Effective Date: 08-26-1977



Section 705.60 - Salary - oath - bond - seal.

The city manager shall receive such salary as is fixed by the council of the municipal corporation. Such part of the salary of the city manager as the council deems proper shall be paid from the income of any publicly owned utility operated by such municipal corporation, or from any public cemetery. The part of the salary of the city manager so paid shall be fixed by the council with reference to the proportion of his time devoted to such utility. Before entering upon the duties of his office, the city manager shall take the oath required by section 705.28 of the Revised Code and shall execute a bond in favor of the municipal corporation for the faithful performance of his duties, in such sum as is fixed by the council. The city manager shall be furnished with the corporate seal of the municipal corporation, in the center of which shall be engraved the coat of arms of the state, as described in section 5.04 of the Revised Code, and around the edge of which shall be the words, "Manager of the city of. . . . . . . . . .," or "Manager of the village of . . . . . . . . . . . ., state of Ohio."

Effective Date: 10-01-1953



Section 705.71 - Federal plan - elective officers.

The form of government provided in sections 705.71 to 705.86, inclusive, of the Revised Code, shall be known as the "federal plan." In municipal corporations adopting such plan the only elective officers shall be the mayor and members of council.

Effective Date: 10-01-1953



Section 705.72 - Council - number of members - term.

All legislative power of the municipal corporation organized under sections 705.71 to 705.86, inclusive, of the Revised Code, shall be vested in a council of not less than five nor more than fifteen members. In municipal corporations of less than ten thousand population, members of the council shall be elected at large; in all others they shall be elected from wards or at large, as determined by the vote provided for in section 705.03 of the Revised Code. The term of office of such members shall be two years when the council is elected by wards, and four years when the council is elected at large. At the first election in municipal corporations having three councilmen, each of whom is elected at large, the candidates having the two highest number of votes shall serve for four years and the other councilman shall serve for two years. In municipal corporations having more than three councilmen, the majority of such councilmen who have the highest number of votes shall serve for a period of four years and the others shall serve for a period of two years.

When the council is elected by wards, the number of councilmen shall be in proportion to the population of the municipal corporation, as determined by the last preceding federal census as follows: a municipal corporation having not more than ten thousand inhabitants, five councilmen; more than ten thousand and not more than twenty-five thousand, seven councilmen; more than twenty-five thousand and not more than fifty thousand, nine councilmen; and for each twenty-five thousand inhabitants in excess of fifty thousand, the number shall be increased by one, but the total number of councilmen shall not exceed fifteen.

When the council is elected at large, the number of councilmen shall be in proportion to the population of the municipal corporation, as determined by the last preceding federal census, as follows: a municipal corporation having not more than ten thousand inhabitants, three councilmen; more than ten thousand and not more than twenty-five thousand, five councilmen; more than twenty-five thousand and not more than fifty thousand, seven councilmen; and for each twenty-five thousand inhabitants in excess of fifty thousand the number shall be increased by one, but the total number of councilmen shall not exceed nine.

Effective Date: 10-01-1953



Section 705.73 - Division into wards on basis of population.

For the first election of members of the council of a municipal corporation after the adoption of the federal plan under sections 705.71 to 705.86, inclusive, of the Revised Code, in any municipal corporation having ten thousand inhabitants or more, the municipal corporation shall be divided into wards by the legislative authority existing under the plan of government to be superseded. Immediately after the proclamation by the secretary of state as to the population of the municipal corporations, as determined by the federal census, the council may redivide the municipal corporation into wards upon the basis of its population, which shall be as nearly equal in population as possible and composed of contiguous and compact territory, bounded by natural boundaries or street lines. Any member of the council, elected from wards, who, at the time of his election was a resident of the ward which he represents, shall forfeit his office if he removes from such ward, and the council shall fill the vacancy for the unexpired term.

Effective Date: 10-01-1953



Section 705.74 - Meetings of council - special sessions.

The council shall meet at ten a.m. on the first day of January following a regular municipal election at the usual place for holding such meetings, at which time the newly elected councilmen shall assume the duties of their office. Thereafter the council shall meet, at least twice each month, at such times as are prescribed by ordinance or resolution. Special sessions of the council shall be called by the clerk upon the written request of the mayor, the chairman, or any two members of council. Any such report shall state the subjects to be considered at the meeting, and no other subjects shall be considered.

Effective Date: 10-01-1953



Section 705.75 - Mayor's veto.

Any ordinance or resolution passed by the council shall be signed by the chairman or two members of council and presented to the mayor. If the mayor approves such ordinance or resolution he shall sign it, but if he does not approve it, he shall return it to the council with his objections within ten days thereafter, or if the council is not then in session such objections shall be returned at the next regular meeting thereof. The council shall cause such objections to be entered in full on its journal. If the mayor does not return an ordinance or resolution within the time specified it shall take effect in the same manner as if he had signed it. The mayor may approve or disapprove the whole or any item or part of any ordinance or resolution appropriating money. When the mayor refuses to sign any ordinance or resolution, or part thereof, and returns it to the council with his objections, the council shall, after the expiration of not less than one week, proceed to reconsider it, and if, upon reconsideration, the resolution or ordinance, or part or item thereof, disapproved by the mayor is approved by the vote of two thirds of all the members elected to the council, it shall then take effect as if it had received the signature of the mayor. In all such cases the votes shall be taken by "yeas" and "nays" and entered on the journal.

Effective Date: 10-01-1953



Section 705.76 - Creation and discontinuance of offices under federal plan.

The council of a municipal corporation may create and discontinue departments and offices other than those provided in sections 705.01 to 705.92, inclusive, of the Revised Code, and may provide for the appointment of all officers of such departments, but the functions and number of subdepartments, and the number and salaries of subordinates and employees shall be fixed by the executive heads of the various departments, all of which provisions shall be subject to the rules and regulations of the civil service commission.

Effective Date: 10-01-1953



Section 705.77 - Executive power.

The executive power of a municipal corporation organized under sections 705.71 to 705.86, inclusive, of the Revised Code, shall be vested in the mayor, the heads of the departments of the municipal corporation, and such other executive officers as are provided for in such sections or as provided for by ordinance.

Effective Date: 10-01-1953



Section 705.78 - Election of mayor - appointment of department heads.

The mayor of a municipal corporation organized under sections 705.71 to 705.86 of the Revised Code, shall be elected at a regular municipal election for a term of four years, and shall assume office on the first day of January next following his election. He shall appoint a director of public service, a director of public safety, and a treasurer. If the mayor is the mayor of a village, he shall also appoint a solicitor. If the mayor is the mayor of a city, he shall also appoint a director of law. The council may provide by ordinance, for combining the offices and duties of the directors of public service and public safety. The mayor and the heads of the departments of the municipal corporation shall not hold any other federal, state, county, or municipal office, except that of notary public or member of the state militia, nor shall they be employees in any such office.

Effective Date: 11-01-1977



Section 705.79 - Powers and duties of mayor.

The mayor of a municipal corporation organized under sections 705.71 to 705.86, inclusive, of the Revised Code, shall:

(A) See that the laws and ordinances are enforced;

(B) Recommend measures to the council for adoption;

(C) Keep the council fully advised of the financial condition and future needs of the municipal corporation;

(D) Prepare and submit to the council such reports as are required by that body;

(E) Appoint competent, disinterested persons, not exceeding three in number, to examine without notice the affairs of any department, officer, or employee, and report the result of such examination to the mayor, and such result shall also be transmitted by him to the council without delay;

(F) Perform such other duties as the council determines by ordinance or resolution.

Effective Date: 10-01-1953



Section 705.80 - Appointment and removal of officers.

Subject to sections 705.01 to 705.92, inclusive, of the Revised Code, all officers, clerks, and employees of the several departments of government of a municipal corporation organized under sections 705.71 to 705.86, inclusive, of the Revised Code, and subdivisions thereof, shall be appointed, employed, suspended, or removed by the head of such department. The mayor may, without assignment of reason, remove any department head appointed by him.

Effective Date: 10-01-1953



Section 705.81 - Acting mayor - order of succession.

If the mayor is temporarily absent from the municipal corporation, or becomes temporarily disabled by sickness, accident, or for any other cause, the heads of the departments shall, during the absence or disability, perform the duties of the mayor under the designation of acting mayor, in the following order: village solicitor or city director of law, director of public service, director of public safety, auditor, and treasurer. If the mayor dies or removes his residence from the municipal corporation during the term of his office, the succession to the office of mayor shall be from the heads of the departments in the order provided in this section, and the successor shall become the mayor of the municipal corporation for the unexpired term. In the event of any temporary disability or absence on the part of any director or department head, the mayor may, in writing, designate some suitable person to perform his duties until he resumes his office.

Effective Date: 11-01-1977



Section 705.82 - Director of public service - duties.

The department of public service shall be under the supervision of a director who shall be appointed by the mayor. Such director shall be responsible for the care, management, construction, and improvement of:

(A) All utilities owned or operated by the municipal corporation;

(B) All public ways, grounds, cemeteries, buildings, sewers, and structures of every kind, except buildings and structures used in connection with the work to be performed under the direction of the director of public safety as provided by section 705.83 of the Revised Code;

(C) The making and preserving of survey maps, plans, drawings, and estimates relating to the public work under the supervision of the department;

(D) All matters in any way relative to or affecting the highways, footways, waterways, harbors, wharves, and docks within the municipal corporation. Such director shall exercise the powers formerly vested in the trustee of waterworks, park commissions, platting commissions, street commissions, city engineers, or other board of officers relating to the work committed to the care and management of the director of public service by this section.

Effective Date: 10-01-1953



Section 705.83 - Director of public safety - duties.

The department of public safety shall be under the supervision of a director who shall be appointed by the mayor. The director shall have charge of the police, fire, health, charities, corrections, and building inspection of the municipal corporation. All powers and authority over such police, fire, health, charities, corrections, and building inspection are vested in the director. The director shall have charge of the administration of all infirmaries, and all charitable, correctional, and penal institutions. He shall make such rules as are necessary and proper, consistent with the minimum standards for jails in Ohio promulgated by the department of rehabilitation and correction, for the employment, discipline, instructions, education, reformation, and for the conditional release and return of all prisoners confined in any penal institution under his control.

Effective Date: 07-06-1982



Section 705.84 - Powers and duties of board of control.

In municipal corporations organized under sections 705.71 to 705.86, inclusive, of the Revised Code, there shall be a board of control composed of the mayor, who shall be the president thereof, the auditor, and the heads of the departments appointed by the mayor. The board of control shall:

(A) Have stated meetings at least twice a week;

(B) Keep a record of its proceedings;

(C) Take its votes by yeas and nays, which votes shall be entered on the record;

(D) Adopt any motion or order only by a majority vote of all the members of the board.

No ordinance or resolution involving any expenditure of money for public improvements shall be passed until it has been approved by the board of control, except upon a two-thirds vote of the council of the municipal corporation.

Effective Date: 10-01-1953



Section 705.85 - Mayor and department heads shall have seats in council.

The mayor and the heads of the several departments of a municipal corporation organized under sections 705.71 to 705.86, inclusive, of the Revised Code, shall have seats in the council of the municipal corporation. The mayor may introduce ordinances and take part in the proceedings and deliberations of council on all questions, and the heads of departments may take part in its proceedings and deliberations on all questions relating to their departments, subject to such rules as the council prescribes. Neither the mayor nor the heads of the several departments shall have the right to vote in the council.

Effective Date: 10-01-1953



Section 705.86 - Powers under federal plan.

In municipal corporations adopting the federal plan of government under sections 705.71 to 705.86, inclusive, of the Revised Code, the powers conferred upon municipal corporations by the Ohio Constitution, and any additional powers conferred upon municipal corporations by the general assembly shall be exercised by the officers and authorities provided for in such sections, unless such powers have been expressly conferred upon some other authority of the municipal corporation or reserved to the people thereof.

Effective Date: 10-01-1953



Section 705.91 - Initiative and referendum applicable to each plan.

All laws pertaining to the initiative and referendum in municipal corporations shall apply to and become a part of each plan of government provided in sections 705.41 to 705.86, inclusive, of the Revised Code. section 705.92 of the Revised Code shall be submitted, with each such plan, to the electors of the municipal corporation as prescribed in section 705.03 of the Revised Code, and shall go into effect and form a part of any such plan of government only to the extent to which such section has been adopted under section 705.03 of the Revised Code.

Effective Date: 10-01-1953



Section 705.92 - Procedure for removal of elective officer by recall.

Any elective officer of a municipal corporation may be removed from office by the qualified voters of such municipal corporation. The procedure to effect such removal shall be:

(A) A petition signed by qualified electors equal in number to at least fifteen per cent of the total votes cast at the most recent regular municipal election, and demanding the election of a successor to the person sought to be removed, shall be filed with the board of elections. Such petition shall contain a general statement in not more than two hundred words of the grounds upon which the removal of such person is sought. The form, sufficiency, and regularity of any such petition shall be determined as provided in the general election laws.

(B) If the petition is sufficient, and if the person whose removal is sought does not resign within five days after the sufficiency of the petition has been determined, the legislative authority shall thereupon order and fix a day for holding an election to determine the question of the removal of the elective officer, and for the selection of a successor to each officer named in said petition. Such election shall be held not less than thirty nor more than forty days from the time of the finding of the sufficiency of such petition. The election authorities shall publish notice and make all arrangements for holding such election, which shall be conducted and the result thereof returned and declared in all respects as are the results of regular municipal elections.

(C) The nomination of candidates to succeed each officer sought to be removed shall be made, without the intervention of a primary election, by filing with the election authorities, at least twenty days prior to such special election, a petition proposing a person for each such office, signed by electors equal in number to ten per cent of the total votes cast at the most recent regular municipal election for the head of the ticket.

(D) The ballots at such recall election shall, with respect to each person whose removal is sought, submit the question: "Shall (name of person) be removed from the office of (name of office) by recall?"

Immediately following each such question, there shall be printed on the ballots, the two propositions in the order set forth:

"For the recall of (name of person)."

"Against the recall of (name of person)."

Immediately to the left of the proposition shall be placed a square in which the electors may vote for either of such propositions.

Under each of such questions shall be placed the names of candidates to fill the vacancy. The name of the officer whose removal is sought shall not appear on the ballot as a candidate to succeed the officer's self.

In any such election, if a majority of the votes cast on the question of removal are affirmative, the person whose removal is sought shall be removed from office upon the announcement of the official canvass of that election, and the candidate receiving the plurality of the votes cast for candidates for that office shall be declared elected. The successor of any person so removed shall hold office during the unexpired term of the successor's predecessor. The question of the removal of any officer shall not be submitted to the electors until such officer has served for at least one year of the term during which he is sought to be recalled. The method of removal provided in this section, is in addition to such other methods as are provided by law. If, at any such recall election, the incumbent whose removal is sought is not recalled, the incumbent shall be repaid the incumbent's actual and legitimate expenses for such election from the treasury of the municipal corporation, but such sum shall not exceed fifty per cent of the sum that the incumbent is by law permitted to expend as a candidate at any regular municipal election.

Effective Date: 08-22-1995






Chapter 707 - INCORPORATION

Section 707.01 - Incorporation of villages.

Villages may be incorporated in the manner provided in sections 707.01 to 707.28 of the Revised Code. Application for incorporation of a village shall be made by petition addressed to the board of county commissioners.

No territory within the boundaries of a military base, camp, or similar installation under the jurisdiction of a military department of the United States government, that is used for the housing of members of the armed forces of the United States and is a center for military operations of the department, shall be incorporated without the approval of the secretary of defense of the United States, his designee, or other person having authority under federal law to give such approval.

Effective Date: 03-02-1992



Section 707.02 - Petition for incorporation as village.

The petition required by section 707.01 of the Revised Code shall be signed by fifty-one per cent of the electors within the territory proposed to be incorporated, as determined by the total number of votes cast within that territory for the office of governor at the preceding general election for that office, and shall contain or have attached thereto:

(A) A full description and an accurate map of the territory within the proposed municipal corporation;

(B) A statement signed by the county auditor as to the total assessed valuation of the area proposed for incorporation;

(C) A statement that the area consists of not less than two square miles, includes a population of not less than eight hundred persons per square mile, and has an assessed valuation of real, personal, and public utility property subject, except as otherwise provided in this division, to general property taxation of at least three thousand five hundred dollars per capita. In determining per capita assessed valuation under this division, the assessed valuation of any tangible personal property, buildings, structures, improvements, and fixtures that are exempt from taxation under division (B) of section 5709.081 of the Revised Code shall be added to the assessed valuation of real, personal, and public utility property subject to general property taxation.

(D) A statement by the secretary of state that the name proposed in the petition is not being used by any other municipal corporation in the state;

(E) The name of a person to act as agent for the petitioners;

(F) A statement of whether or not the proposed municipal corporation contains and includes territory within three miles of any portion of the boundary of an existing municipal corporation.

Effective Date: 03-02-1992



Section 707.03 - Petition presented to county commissioners.

The petition required by section 707.02 of the Revised Code may be presented to the board of county commissioners at any session of the board, after which the board shall make it available for inspection of any interested person.

Upon presentation of such a petition, the board of county commissioners may charge a fee to the agent of the petitioners, to cover the cost of verifying the signatures on the petition.

Effective Date: 03-02-1992



Section 707.04 - Existing municipal corporation to approve incorporation of territory within three miles of its boundaries.

Prior to fixing the time and place of the public hearing pursuant to section 707.05 of the Revised Code, the board of county commissioners shall determine whether any of the area proposed to be incorporated includes territory within three miles of any portion of the boundary of an existing municipal corporation. If the board so finds, it shall make an order in its journal of such finding and forward a copy of such entry to the clerk of the legislative authority of such municipal corporation. The board shall thereafter take no action on the incorporation petition so long as any of the area proposed to be incorporated includes territory within three miles of the boundary limits of any existing municipal corporation. However, the board may proceed with the incorporation petition even though some or all of the territory proposed to be incorporated would be within the three-mile area if either of the following applies:

(A) An annexation proceeding which included the territory within three miles of an existing municipal corporation has been attempted within two years preceding the date of filing of the incorporation petition under section 709.02 of the Revised Code but failed because the existing municipal corporation took unfavorable action, or because the existing municipal corporation took no action on the petition for a period of one hundred twenty days after the petition was presented to the legislative authority of the municipal corporation as required in section 709.04 of the Revised Code;

(B) There is furnished to the board of county commissioners a copy of a resolution, passed by the legislative authority of each existing municipal corporation within the three-mile area approving the petition for incorporation.

Effective Date: 04-16-1993



Section 707.05 - Fixing time and place for hearing petition - notice.

The board shall fix, and communicate to the agent of the petitioners, the time and place for hearing the petition, which time shall be not less than forty nor more than ninety days after the petition is presented to the board pursuant to section 707.03 of the Revised Code. Thereupon the agent for the petitioners shall cause a notice containing the substance of the petition, and the time and place where it will be heard, to be published in a newspaper published in, and of general circulation in the county, for a period of three consecutive weeks.

Effective Date: 10-07-1977



Section 707.06 - Hearing - amendments.

The hearing provided for in section 707.05 of the Revised Code shall be public. Any person interested may appear, in person or by attorney, and contest the granting of the prayer of the petition provided for by section 707.02 of the Revised Code, and affidavits presented in support of or against the prayer of such petition shall be considered by the board. The board of county commissioners may amend the petition on its leave. If any amendment is permitted, whereby territory not before embraced is added, the board shall appoint another time for the hearing, of which notice shall be given as specified in section 707.05 of the Revised Code.

Effective Date: 03-02-1992



Section 707.07 - Order of incorporation.

After the hearing on a petition to incorporate, the board of county commissioners shall enter an order on its journal allowing the incorporation if it finds that:

(A) The petition contains all the matters required in section 707.02 of the Revised Code and the statements in the petition are true.

(B) Notice has been published as is required by section 707.05 of the Revised Code.

(C) The number of valid signatures on the petition constituted fifty-one per cent of the electors within the territory proposed to be incorporated, as determined by the total number of votes cast within that territory for the office of governor at the preceding general election for that office.

(D) The territory included in the proposed municipal corporation is compact and is not unreasonably large; municipal services, such as police and fire protection, street construction and maintenance, sanitary and storm sewers, planning, zoning, and subdivision control, and parks and recreational facilities are capable of being financed by the proposed municipal corporation with a reasonable local tax, using the current assessed valuation of properties as a basis of calculation; and the general good of the community, including both the proposed municipal corporation and the surrounding area, will be served if the incorporation petition is granted.

Effective Date: 03-02-1992



Section 707.08 - Recording of journal entry.

If the board of county commissioners grants the petition for incorporation as a village or if the board of elections certifies to the board of county commissioners the results of a favorable election for incorporation as a city pursuant to section 707.30 of the Revised Code, the board of county commissioners shall enter on its journal all the orders and proceedings of the board relating to the incorporation and deliver a certified transcript of all orders of the board, signed by a majority of the members of the board, the petition, map, and all other papers on file relating to the incorporation proceedings to the county recorder at the earliest time practicable.

Effective Date: 03-02-1992



Section 707.09 - Record.

The county recorder shall file the transcript or other papers provided by section 707.08 of the Revised Code in his office, and at the expiration of sixty days thereafter, unless enjoined as provided in section 707.11 of the Revised Code, he shall make a record of the petition, transcript, if any, and map in the proper book of records. He shall also file a copy of the record with the secretary of state. The county recorder shall preserve in his office the original papers or copies of the original papers delivered to him by the board of county commissioners.

The incorporation shall be effective as of the date that the record is filed with the secretary of state.

Effective Date: 03-02-1992



Section 707.10 - [Repealed].

Effective Date: 12-01-1967



Section 707.11 - Injunction against recorder.

Within sixty days from the filing of the papers relating to the incorporation of a village by the board of county commissioners with the county recorder as provided by sections 707.08 and 707.09 of the Revised Code, any person interested may make application by petition to the court of common pleas setting forth the errors complained of or claiming the decision of the board is unreasonable or unlawful, and praying an injunction restraining the recorder from making the record and filing a copy of the record with the secretary of state pursuant to section 707.09 of the Revised Code.

Effective Date: 03-02-1992



Section 707.12 - Procedure in injunction cases.

When a petition is filed under section 707.11 of the Revised Code, the person filing it shall give notice by delivering a copy of the petition to the county recorder and the agent of the petitioners for the municipal corporation. On receiving such notice, the recorder shall transmit to the clerk of the court of common pleas all the papers relating to the matter of incorporation on file in the recorder's office, and in that event, no record of the papers shall be made by the recorder as provided in section 707.09 of the Revised Code until he receives a certificate from such clerk showing that the injunction has been denied.

Effective Date: 12-01-1967



Section 707.13 - Filing, docketing, and hearing of petition.

The court of common pleas shall hear the petition not less than twenty days from the filing thereof and at such hearing the court may hear evidence upon the matters averred in the petition. If the court finds no error in the proceedings before the board of county commissioners and that the board's decision was reasonable and lawful, the petition for such injunction shall be dismissed. Thereupon the clerk shall return such papers to the county recorder, with a certified transcript of the order of the court, and the recorder shall immediately make a record and file a copy of the record with the secretary of state as provided in section 707.09 of the Revised Code.

Effective Date: 12-01-1967



Section 707.14 - Proceedings if error is found.

If the court finds error in the proceedings before the board of county commissioners or that the board's decision was unreasonable or unlawful, the court shall make an order enjoining the county recorder from making the record and filing a copy of the record with the secretary of state as is provided in section 707.09 of the Revised Code. Such order shall not be a bar to subsequent applications to the board for the purpose of effecting incorporation. The court shall render such judgment as to the payment of the cost incurred in such proceeding for injunction as is just and equitable.

Effective Date: 12-01-1967



Section 707.15 to 707.20 - [Repealed].

Effective Date: 12-01-1967



Section 707.21 - Election of officers - special election.

The first election of officers for a municipal corporation organized under Chapter 707 . of the Revised Code shall be held at the time of the next regular municipal election if one occurs not less than one hundred five nor more than one hundred eighty days after the creation of the municipal corporation. Otherwise a special election shall be held. Such special election may be held on the day of a primary or general election or on a date set by the board of elections. Nominations of candidates for election to municipal office at a special election shall be made by nominating petition and shall be signed by not less than twenty-five qualified electors nor more than fifty qualified electors of the township or of the portion thereof which has been incorporated into such municipal corporation, and be filed with the board of elections not less than ninety days before the day of the election.

Municipal officers elected at such special election shall hold office until the first day of January next after the first regular municipal election occurring not less than one hundred five days after the creation of such municipal corporation.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-02-1992



Section 707.22 - Territory embracing parts of more than one county.

When electors residing in two or more counties desire the organization of such territory into a municipal corporation, the petition shall be made to the board of county commissioners of the county in which the largest number of qualified voters of the proposed municipal corporation reside, and a statement to that effect shall be set forth in the petition. The transcript of the proceedings of the board, if required, and the other papers relating to the incorporation shall be recorded in the county in which the petition is filed in the manner provided by section 707.09 of the Revised Code. Within ten days after such recording the county recorder shall make a certified transcript of such record for each of the other counties in which any portion of the territory is situated, and shall forward such transcript to the recorders of such counties, who shall record them in the manner required for original papers.

In all other respects, the proceedings to establish such municipal corporation, or review the action of the board, shall be as provided in sections 707.01 to 707.14 of the Revised Code for villages and sections 707.29 and 707.30 of the Revised Code for cities.

Effective Date: 03-02-1992



Section 707.23 - Jurisdiction of officers.

When the jurisdiction of municipal officers is coextensive with the county in which the municipal corporation is situated, their jurisdiction in a municipal corporation embracing territory of more than one county shall be coextensive with each of the counties in which any part of such territory is located.

Effective Date: 10-01-1953



Section 707.24 - Fees.

Each municipal officer shall receive for the services required of him under sections 707.01 to 707.28, inclusive, of the Revised Code, the same fees he would be entitled to for similar services in other cases. Unless such fees are paid in advance for services under sections 707.01 to 707.28, inclusive, of the Revised Code, by the agent of the petitioners, of whom demand may be made, such officer need not perform the service.

Effective Date: 12-01-1967



Section 707.25 - Proceedings to change name.

When it is desirable to change the name of a municipal corporation a petition for the purpose, subscribed by at least twelve freeholders of the municipal corporation, setting forth the reasons such change is desirable, shall be filed in the court of common pleas of the county in which such municipal corporation, or the larger part thereof, is situated. A notice, setting forth the object of the petitioners, and the time when and place where such petition will be heard, shall be published for thirty days previous to the hearing in a newspaper of general circulation in the municipal corporation.

Effective Date: 10-01-1953



Section 707.26 - Power of court - saving rights.

The court of common pleas may order a change in the name of a municipal corporation as provided by section 707.25 of the Revised Code, upon being satisfied, by proof, of the following:

(A) The prayer of the petitioners is just and reasonable.

(B) Notice, as required by such section, has been given.

(C) At least three-fourths of the inhabitants of such municipal corporation desire the change.

(D) There is no other municipal corporation in the state having the name prayed for.

The clerk of the court of common pleas shall thereupon tax the petitioners with the costs, and record the proceedings in a book to be kept by him for that purpose. Such change shall not alter or affect any right, liability, action, or right of action, civil or criminal.

Effective Date: 12-01-1967



Section 707.27 - Effect of error.

No error, irregularity, or defect in any proceeding for the creation of a municipal corporation shall render it invalid if the territory sought to be incorporated has been recognized as such municipal corporation, and if any tax levied upon it as such has been paid, or if it has been subjected to the authority of the municipal legislative authority without objection from its inhabitants.

Effective Date: 10-01-1953



Section 707.28 - Division of property and funds when village or city is incorporated from township.

When a village or a city is incorporated from a portion of a township, or portions of more than one township, a proper division of the real and personal property of the townships, and of the funds for township purposes which are in the treasury, or in the process of collection, of the townships from which the territory is taken, shall, upon application of the village or city treasurer to the probate court of the county in which the territory is situated, be determined and ordered transferred to the village or city, in the case of real or personal property, or, in the case of funds, paid to the village or city treasurer.

In determining the portion of the real and personal property and funds to which the village or city is entitled, the indebtedness of each township shall be taken into consideration. Ten days' notice of a hearing shall be given by the treasurer of the applicant to the township fiscal officer of each township whose property and funds are sought to be divided. The findings and orders of the probate court under this section shall be final.

Effective Date: 10-30-1979; 12-20-2005



Section 707.29 - Incorporation of city.

(A) Cities may be incorporated in the manner provided in sections 707.29 and 707.30 of the Revised Code. Application for incorporation of a city shall be made by petition addressed to the board of county commissioners. The territory proposed for incorporation as a city shall meet all of the following criteria:

(1) It shall consist of not less than four square miles.

(2) It shall have a population of not less than twenty-five thousand and a population density of at least one thousand persons per square mile.

(3) It shall have an assessed valuation of real, personal, and public utility property subject, except as otherwise provided in division (A)(3) of this section, to general property taxation of at least twenty-five hundred dollars per capita. In determining per capita assessed valuation under division (A)(3) of this section, the assessed valuation of any tangible personal property, buildings, structures, improvements, and fixtures that are exempt from taxation under division (B) of section 5709.081 of the Revised Code shall be added to the assessed valuation of real, personal, and public utility property subject to general property taxation.

(4) It shall not completely surround an existing municipal corporation.

(5) It shall be contiguous.

(B) No territory within the boundaries of a military base, camp, or similar installation under the jurisdiction of a military department of the United States government, that is used for the housing of members of the armed forces of the United States and is a center for military operations of the department shall be incorporated without the approval of the secretary of defense of the United States, his designee, or other person having authority under federal law to give such approval.

Effective Date: 03-02-1992



Section 707.30 - Requirements for petition for special election on question of incorporation.

(A) The petition required by section 707.29 of the Revised Code shall be signed by twenty per cent of the electors in the territory, as determined by the total number of votes cast within that territory for the office of governor at the preceding general election for that office, and filed with the board of county commissioners requesting that the question of incorporating territory as a city be placed on the ballot at a special election. The petition shall contain or have attached to it all of the following:

(1) A full description and an accurate map of the territory within the proposed municipal corporation;

(2) A statement signed by the county auditor as to the total assessed valuation of the area proposed for incorporation;

(3) A statement showing that the territory meets all the criteria for incorporation of a city listed in division (A) of section 707.29 of the Revised Code;

(4) A statement by the secretary of state that the name proposed in the petition is not being used by any other municipal corporation in the state;

(5) The name of a person to act as agent for the petitioners.

(B) Upon filing the petition, the agent for the petitioners shall cause notice of the filing for incorporation, containing the substance of the petition and the date of filing, to be published in a newspaper of general circulation in the county, for a period of three consecutive weeks. Any interested person or any municipal corporation through a representative may appear in support of or against the information contained in the incorporation petition at any session of the board before the board makes its determination and informs the board of elections of its determination under division (D) of this section.

(C) The petition required by section 707.29 of the Revised Code may be presented to the board of county commissioners at any session of the board, after which the board shall make it available for inspection by any interested person.

Upon the filing of the petition with the board of county commissioners, the board shall inform the board of elections and transfer to it a copy of the petition and any other relevant information available so that the board of elections may determine the sufficiency of the signatures on the petition. The petition shall be in conformity with the requirements of section 3501.38 of the Revised Code. The board of elections shall make its determination and report its conclusions regarding the sufficiency of the signatures to the board of county commissioners within sixty days after the date the petition was filed with the board of county commissioners.

The board of county commissioners may refer the description and the map or plat of the territory sought to be incorporated to the county engineer for a report upon their accuracy. When these items are so referred to him, the engineer shall, during the ninety-day period following the filing of the petition, report in writing to the board upon his findings. His report is not conclusive upon the board. Failure of the engineer to make a report does not affect the jurisdiction or duty of the board to proceed.

(D) The board of county commissioners shall, within ninety days after the petition is filed, determine whether the territory named in the petition fulfills all of the requirements listed in divisions (A)(1) to (5) of this section and whether notice has been published as required by division (B) of this section, and shall so inform the board of elections. If the board of county commissioners determines that the territory meets all of these requirements, and if the board of elections determines that the signatures on the petitions are sufficient, the board of elections shall schedule a special election. Every elector residing in the territory sought to be incorporated under the petition shall be permitted to vote on the following question, which shall be placed on the ballot:

"Shall the area known as ....................................... (insert a brief description of the area sought to be incorporated) be incorporated into a new city to be known as...................................... (insert the name of the proposed new city)?

____________________________________

| | FOR INCORPORATION |

|_____ |_____________________________ |

| | AGAINST INCORPORATION |

|_____ |_____________________________ |"

If a majority of the voters voting in the special election votes in favor of incorporation, the board of elections shall certify this result to the board of county commissioners. The incorporation of the territory as a city shall proceed as provided for municipal corporations in sections 707.08, 707.09, 707.21 to 707.24, 707.27, and 707.28 of the Revised Code.

If a majority of the voters voting in the special election votes against incorporation, the board of elections shall certify this result to the board of county commissioners, incorporation proceedings shall cease, and no further petitions shall be filed proposing the same incorporation for at least three years after the date of that election.

(E) The entire cost of a special election held pursuant to this section shall be charged, if the results of the election are in favor of incorporation, to the newly formed municipal corporation, and if the results of the election are against incorporation, to the township or townships from which territory was proposed for incorporation in the same proportion as the amount of territory in each township was to the total area proposed for incorporation.

(F) If the territory sought to be incorporated does incorporate and if the territory includes any real property owned by an existing municipal corporation, such real property shall be exempt from zoning regulations of the new municipal corporation so long as it is used for public purposes by the municipal corporation that owns it.

Public service contracts entered into by the township prior to the incorporation shall be renegotiated within six months after the effective date of incorporation.

Effective Date: 03-02-1992






Chapter 709 - ANNEXATION; DETACHMENT

Section 709.01 - Annexation and detachment of territory.

Territory may be annexed to, merged with, or detached from, municipal corporations, in the manner provided in this chapter, provided that no territory lying within the boundaries of a military base, camp, or similar installation under the jurisdiction of a military department of the United States government, that is used for the housing of members of the armed forces of the United States and is a center for military operations of the department shall be annexed to or merged with a municipal corporation under this chapter without the approval of the secretary of defense of the United States, the secretary's designee, or other person having authority under federal law to give such approval.

Effective Date: 10-01-1976; 2007 HB119 06-30-2007



Section 709.011 - Clerk to notify board of elections of vacancies in office and change in municipal boundaries.

The clerk or clerk of council of a municipal corporation shall notify the board of elections of all vacancies caused by death, resignation, or otherwise in the elective offices of the municipal corporation. Such notification shall be made in writing and filed not later than ten days after the vacancy occurs with the board of elections of the county or counties in which the municipal corporation is located.

The clerk or clerk of council of a municipal corporation shall notify the board of elections of all changes in the boundaries of the municipal corporation. Such notification shall be made in writing and contain a plat clearly showing all boundary changes and shall be filed with the board of elections of the county or counties in which the municipal corporation is located within thirty days after such change occurs.

Effective Date: 12-01-1967



Section 709.012 - Reduction in firefighting force resulting from annexation of township territory.

When a municipal corporation annexes township territory which results in a reduction of the firefighting force of the township or joint township fire district, the reduction shall be made by dismissal of firefighters in the inverse order of seniority, with the employee with least time of service being dismissed first. The annexing municipal corporation shall offer employment in the inverse order of dismissal by the township to such firefighters if a vacancy exists in the municipal fire department and if they:

(A) Were full-time paid active members of the township or joint township firefighting force for at least six months prior to dismissal and have made application to the municipal corporation within sixty days after the effective date of dismissal;

(B) Have passed a physical examination as prescribed by the physician of the annexing municipal corporation and meet the requirements necessary to perform firefighting duties;

(C) Meet minimum standards of the municipal corporation with respect to moral character, literacy, and ability to understand oral and written instructions as determined by an interview conducted by the fire department of the municipal corporation. The applicant shall be at least twenty-one years of age on the date of application.

(D) Are able to qualify for membership in the Ohio police and fire pension fund.

A physical examination required by division (B) of this section may be conducted by any individual authorized by the Revised Code to conduct physical examinations, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. Any written documentation of the physical examination shall be completed by the individual who administered the examination.

If no vacancy exists in the municipal fire department at the time of the application referred to in division (A) of this section, the application shall be held until a vacancy occurs. When such a vacancy occurs, the applicant shall be entitled to employment in accordance with the requirements of divisions (A), (B), (C), and (D) of this section. So long as any application for employment has been made and is being held under this section, the municipal corporation shall not fill any vacancy in its fire department by original appointment. If there are individuals who are entitled to reinstatement in the municipal fire department and the vacancies therein are insufficient to permit both such reinstatements and employment of all those applying for employment under division (A) of this section, the persons having the greatest length of service, whether with the municipal or township fire department, shall be entitled to fill the vacancies as they occur.

A person employed under this section, upon acceptance into the municipal fire department, shall be given the rank of "firefighter" and entitled to full seniority credit for prior service in the township or joint township fire district. The person shall be entitled to the same salary, future benefits, vacations, earned time, sick leave, and other rights and privileges as the municipal fire department extends to other employees with the same amount of prior service. The person may take promotional examinations only after completion of one year of service with the municipal fire department and after meeting any applicable civil service requirements for such examination.

Compliance with this section is in lieu of compliance with section 124.42 of the Revised Code or any other requirements for original appointment to a municipal fire district.

Effective Date: 03-31-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 709.013 - Multiple annexation petitions concerning same territory.

(A) If, after a petition for annexation is filed with the board of county commissioners, one or more other petitions are filed containing all or a part of the territory contained in the first petition, the board shall hear and decide the petitions in the order in which they were filed.

(B) The effect of granting any petition under division (A) of this section shall be to delete from any subsequently filed petition any territory contained in the petition that was granted.

(C) If two or more petitions for annexation are filed seeking to annex part or all of the same territory and appeals are subsequently filed under section 709.07 of the Revised Code, each court shall decide the appeal on the first-filed petition before considering the appeal in any subsequently filed petition.

Effective Date: 10-26-2001



Section 709.014 - Fee schedule for annexation costs.

(A) The board of county commissioners may establish a reasonable fee or schedule of fees to cover its costs incurred in any annexation proceedings that take place under this chapter. The board also may require an initial deposit to be paid at the time a petition for annexation is filed under sections 709.02 to 709.21 of the Revised Code or promptly after that time. The clerk of the board shall maintain an accurate and detailed accounting of all funds received and expended in the processing of a petition for annexation filed under sections 709.02 to 709.21 of the Revised Code.

(B) Notwithstanding anything to the contrary in division (E) of section 709.024 and division (A) of section 709.03 of the Revised Code, the board of county commissioners, by resolution, may appoint the clerk of the board or the county administrator to set the date, time, and place for hearings, and to provide associated notices to the agent for the petitioners, required under those divisions instead of the board.

Effective Date: 10-26-2001



Section 709.015 - Substantial compliance with procedural requirements is sufficient to grant jurisdiction.

The procedural requirements set forth in sections 709.02 to 709.21 of the Revised Code are directory in nature. Substantial compliance with the procedural requirements of those sections is sufficient to grant the board of county commissioners jurisdiction to hear and render its decision on a petition for annexation filed under those sections. The board shall cure a procedural defect and shall not deny a petition for annexation solely upon the basis of procedural defects.

Effective Date: 10-26-2001



Section 709.02 - Petition for annexation by owners of contiguous real estate.

(A) The owners of real estate contiguous to a municipal corporation may petition for annexation to a municipal corporation in the manner provided by sections 709.02 to 709.11 of the Revised Code.

(B) Application for annexation shall be made by a petition filed with the clerk of the board of county commissioners of the county in which the territory is located.

(C) The petition required by this section shall contain the following:

(1) The signatures of a majority of the owners of real estate in the territory proposed for annexation. The person who signs or the circulator of the petition also shall write the date the signature was made next to the owner's name. No signature obtained more than one hundred eighty days before the date on which the petition is filed shall be counted in determining the number of signers of the petition. Any owner who signed the petition may have the signature removed before the document is filed by delivering a signed statement to the agent for the petitioners expressing the owner's wish to have the signature removed. Upon receiving a signed statement, the agent for the petitioners shall strike through the signature, causing the signature to be deleted from the petition.

(2) An accurate legal description of the perimeter and an accurate map or plat of the territory proposed for annexation;

(3) The name of a person or persons to act as agent for the petitioners. The agent for the petitioners may be an official, employee, or agent of the municipal corporation to which annexation is proposed.

(D) At the time of filing the petition for annexation, the agent for the petitioners also shall file with the clerk of the board a list of all tracts, lots, or parcels in the territory proposed for annexation, and all tracts, lots, or parcels located adjacent to that territory or directly across the road from it when the road is adjacent to it, including the name and mailing address of the owner of each tract, lot, or parcel, and the permanent parcel number from the county auditor's permanent parcel numbering system established under section 319.28 of the Revised Code for each tract, lot, or parcel. This list shall not be considered to be a part of the petition for annexation, and any error on the list shall not affect the validity of the petition.

(E) As used in sections 709.02 to 709.21, 709.38, and 709.39 of the Revised Code, "owner" or "owners" means any adult individual who is legally competent, the state or any political subdivision as defined in section 5713.081 of the Revised Code, and any firm, trustee, or private corporation, any of which is seized of a freehold estate in land; except that easements and any railroad, utility, street, and highway rights-of-way held in fee, by easement, or by dedication and acceptance are not included within those meanings; and no person, firm, trustee, or private corporation, the state, or any political subdivision, that has become an owner of real estate by a conveyance, the primary purpose of which is to affect the number of owners required to sign a petition for annexation, is included within those meanings. For purposes of sections 709.02 to 709.21, 709.38, and 709.39 of the Revised Code, the state or any political subdivision shall not be considered an owner and shall not be included in determining the number of owners needed to sign a petition unless an authorized agent of the state or the political subdivision signs the petition. The authorized agent for the state shall be the director of administrative services.

An owner is determined as of the date the petition is filed with the board of county commissioners. If the owner is a corporation, partnership, business trust, estate, trust, organization, association, group, institution, society, state, or political subdivision, the petition shall be signed by a person who is authorized to sign for that entity. A person who owns more than one parcel of real estate, either individually or as a tenant in common or by survivorship tenancy, shall be counted as one owner for purposes of this chapter.

Effective Date: 10-26-2001



Section 709.021 - Special procedure where owners unanimously request annexation.

(A) When a petition signed by all of the owners of real estate in the unincorporated territory of a township proposed for annexation requests the annexation of that territory to a municipal corporation contiguous to that territory under one of the special procedures provided for annexation in sections 709.022, 709.023, and 709.024 of the Revised Code, the annexation proceedings shall be conducted under those sections to the exclusion of any other provisions of this chapter unless otherwise provided in this section or the special procedure section chosen.

(B) Application for annexation shall be made by a petition filed with the clerk of the board of county commissioners of the county in which the territory is located, and the procedures contained in divisions (C), (D), and (E) of section 709.02 of the Revised Code shall be followed, except that all owners, not just a majority of owners, shall sign the petition. To be valid, each petition circulated for the special procedure in section 709.022 or 709.023 of the Revised Code shall contain the notice provided for in division (B) of section 709.022 or division (A) of section 709.023 of the Revised Code, whichever is applicable.

(C) Except as otherwise provided in this section, only this section and sections 709.014, 709.015, 709.04, 709.10, 709.11, 709.12, 709.192, 709.20, and 709.21 of the Revised Code apply to the granting of an annexation described in this section.

(D) As used in sections 709.022 and 709.024 of the Revised Code, "party" or "parties" means the municipal corporation to which annexation is proposed, each township any portion of which is included within the territory proposed for annexation, and the agent for the petitioners.

Effective Date: 10-26-2001



Section 709.022 - Petition where owners unanimously request annexation.

(A) A petition filed under section 709.021 of the Revised Code that requests to follow this section is for the special procedure of annexing land with the consent of all parties. The petition shall be accompanied by a certified copy of an annexation agreement provided for in section 709.192 of the Revised Code or of a cooperative economic development agreement provided for in section 701.07 of the Revised Code, that is entered into by the municipal corporation and each township any portion of which is included within the territory proposed for annexation. Upon the receipt of the petition and the applicable agreement, the board of county commissioners, at the board's next regular session, shall enter upon its journal a resolution granting the annexation, without holding a hearing.

(B) Owners who sign a petition requesting that the special procedure in this section be followed expressly waive their right to appeal any action taken by the board of county commissioners under this section. There is no appeal from the board's decision under this section in law or in equity.

The petition circulated to collect signatures for the special procedure in this section shall contain in boldface capital letters immediately above the heading of the place for signatures on each part of the petition the following: "WHOEVER SIGNS THIS PETITION EXPRESSLY WAIVES THEIR RIGHT TO APPEAL ANY ACTION ON THE PETITION TAKEN BY THE BOARD OF COUNTY COMMISSIONERS. THERE ALSO IS NO APPEAL FROM THE BOARD'S DECISION IN THIS MATTER IN LAW OR IN EQUITY."

(C) After the board of county commissioners grants the petition for annexation, the clerk of the board shall deliver a certified copy of the entire record of the annexation proceedings, including all resolutions of the board, signed by a majority of the members of the board, the petition, map, and all other papers on file, and the recording of the proceedings, if a copy is available, to the auditor or clerk of the municipal corporation to which annexation is proposed.

Effective Date: 10-26-2001



Section 709.023 - Special annexation procedure where land is not excluded from township.

(A) A petition filed under section 709.021 of the Revised Code that requests to follow this section is for the special procedure of annexing land into a municipal corporation when, subject to division (H) of this section, the land also is not to be excluded from the township under section 503.07 of the Revised Code. The owners who sign this petition by their signature expressly waive their right to appeal in law or equity from the board of county commissioners' entry of any resolution under this section, waive any rights they may have to sue on any issue relating to a municipal corporation requiring a buffer as provided in this section, and waive any rights to seek a variance that would relieve or exempt them from that buffer requirement.

The petition circulated to collect signatures for the special procedure in this section shall contain in boldface capital letters immediately above the heading of the place for signatures on each part of the petition the following: "WHOEVER SIGNS THIS PETITION EXPRESSLY WAIVES THEIR RIGHT TO APPEAL IN LAW OR EQUITY FROM THE BOARD OF COUNTY COMMISSIONERS' ENTRY OF ANY RESOLUTION PERTAINING TO THIS SPECIAL ANNEXATION PROCEDURE, ALTHOUGH A WRIT OF MANDAMUS MAY BE SOUGHT TO COMPEL THE BOARD TO PERFORM ITS DUTIES REQUIRED BY LAW FOR THIS SPECIAL ANNEXATION PROCEDURE."

(B) Upon the filing of the petition in the office of the clerk of the board of county commissioners, the clerk shall cause the petition to be entered upon the board's journal at its next regular session. This entry shall be the first official act of the board on the petition. Within five days after the filing of the petition, the agent for the petitioners shall notify in the manner and form specified in this division the clerk of the legislative authority of the municipal corporation to which annexation is proposed, the fiscal officer of each township any portion of which is included within the territory proposed for annexation, the clerk of the board of county commissioners of each county in which the territory proposed for annexation is located other than the county in which the petition is filed, and the owners of property adjacent to the territory proposed for annexation or adjacent to a road that is adjacent to that territory and located directly across that road from that territory. The notice shall refer to the time and date when the petition was filed and the county in which it was filed and shall have attached or shall be accompanied by a copy of the petition and any attachments or documents accompanying the petition as filed.

Notice to a property owner is sufficient if sent by regular United States mail to the tax mailing address listed on the county auditor's records. Notice to the appropriate government officer shall be given by certified mail, return receipt requested, or by causing the notice to be personally served on the officer, with proof of service by affidavit of the person who delivered the notice. Proof of service of the notice on each appropriate government officer shall be filed with the board of county commissioners with which the petition was filed.

(C) Within twenty days after the date that the petition is filed, the legislative authority of the municipal corporation to which annexation is proposed shall adopt an ordinance or resolution stating what services the municipal corporation will provide, and an approximate date by which it will provide them, to the territory proposed for annexation, upon annexation. The municipal corporation is entitled in its sole discretion to provide to the territory proposed for annexation, upon annexation, services in addition to the services described in that ordinance or resolution.

If the territory proposed for annexation is subject to zoning regulations adopted under either Chapter 303. or 519. of the Revised Code at the time the petition is filed, the legislative authority of the municipal corporation also shall adopt an ordinance or resolution stating that, if the territory is annexed and becomes subject to zoning by the municipal corporation and that municipal zoning permits uses in the annexed territory that the municipal corporation determines are clearly incompatible with the uses permitted under current county or township zoning regulations in the adjacent land remaining within the township from which the territory was annexed, the legislative authority of the municipal corporation will require, in the zoning ordinance permitting the incompatible uses, the owner of the annexed territory to provide a buffer separating the use of the annexed territory and the adjacent land remaining within the township. For the purposes of this section, "buffer" includes open space, landscaping, fences, walls, and other structured elements; streets and street rights-of-way; and bicycle and pedestrian paths and sidewalks.

The clerk of the legislative authority of the municipal corporation to which annexation is proposed shall file the ordinances or resolutions adopted under this division with the board of county commissioners within twenty days following the date that the petition is filed. The board shall make these ordinances or resolutions available for public inspection.

(D) Within twenty-five days after the date that the petition is filed, the legislative authority of the municipal corporation to which annexation is proposed and each township any portion of which is included within the territory proposed for annexation may adopt and file with the board of county commissioners an ordinance or resolution consenting or objecting to the proposed annexation. An objection to the proposed annexation shall be based solely upon the petition's failure to meet the conditions specified in division (E) of this section.

If the municipal corporation and each of those townships timely files an ordinance or resolution consenting to the proposed annexation, the board at its next regular session shall enter upon its journal a resolution granting the proposed annexation. If, instead, the municipal corporation or any of those townships files an ordinance or resolution that objects to the proposed annexation, the board of county commissioners shall proceed as provided in division (E) of this section. Failure of the municipal corporation or any of those townships to timely file an ordinance or resolution consenting or objecting to the proposed annexation shall be deemed to constitute consent by that municipal corporation or township to the proposed annexation.

(E) Unless the petition is granted under division (D) of this section, not less than thirty or more than forty-five days after the date that the petition is filed, the board of county commissioners shall review it to determine if each of the following conditions has been met:

(1) The petition meets all the requirements set forth in, and was filed in the manner provided in, section 709.021 of the Revised Code.

(2) The persons who signed the petition are owners of the real estate located in the territory proposed for annexation and constitute all of the owners of real estate in that territory.

(3) The territory proposed for annexation does not exceed five hundred acres.

(4) The territory proposed for annexation shares a contiguous boundary with the municipal corporation to which annexation is proposed for a continuous length of at least five per cent of the perimeter of the territory proposed for annexation.

(5) The annexation will not create an unincorporated area of the township that is completely surrounded by the territory proposed for annexation.

(6) The municipal corporation to which annexation is proposed has agreed to provide to the territory proposed for annexation the services specified in the relevant ordinance or resolution adopted under division (C) of this section.

(7) If a street or highway will be divided or segmented by the boundary line between the township and the municipal corporation as to create a road maintenance problem, the municipal corporation to which annexation is proposed has agreed as a condition of the annexation to assume the maintenance of that street or highway or to otherwise correct the problem. As used in this section, "street" or "highway" has the same meaning as in section 4511.01 of the Revised Code.

(F) Not less than thirty or more than forty-five days after the date that the petition is filed, if the petition is not granted under division (D) of this section, the board of county commissioners, if it finds that each of the conditions specified in division (E) of this section has been met, shall enter upon its journal a resolution granting the annexation. If the board of county commissioners finds that one or more of the conditions specified in division (E) of this section have not been met, it shall enter upon its journal a resolution that states which of those conditions the board finds have not been met and that denies the petition.

(G) If a petition is granted under division (D) or (F) of this section, the clerk of the board of county commissioners shall proceed as provided in division (C)(1) of section 709.033 of the Revised Code, except that no recording or hearing exhibits would be involved. There is no appeal in law or equity from the board's entry of any resolution under this section, but any party may seek a writ of mandamus to compel the board of county commissioners to perform its duties under this section.

(H) Notwithstanding anything to the contrary in section 503.07 of the Revised Code, unless otherwise provided in an annexation agreement entered into pursuant to section 709.192 of the Revised Code or in a cooperative economic development agreement entered into pursuant to section 701.07 of the Revised Code, territory annexed into a municipal corporation pursuant to this section shall not at any time be excluded from the township under section 503.07 of the Revised Code and, thus, remains subject to the township's real property taxes.

(I) Any owner of land that remains within a township and that is adjacent to territory annexed pursuant to this section who is directly affected by the failure of the annexing municipal corporation to enforce compliance with any zoning ordinance it adopts under division (C) of this section requiring the owner of the annexed territory to provide a buffer zone, may commence in the court of common pleas a civil action against that owner to enforce compliance with that buffer requirement whenever the required buffer is not in place before any development of the annexed territory begins.

(J) Division (H)(12) of section 718.01 of the Revised Code applies to the compensation paid to persons performing personal services for a political subdivision on property owned by the political subdivision after that property is annexed to a municipal corporation under this section.

Amended by 129th General AssemblyFile No.195,HB 50, §1, eff. 3/27/2013.

Effective Date: 10-26-2001; 12-20-2005



Section 709.024 - Special annexation procedure for purpose of undertaking significant economic development project.

(A) A petition filed under section 709.021 of the Revised Code that requests to follow this section is for the special procedure of annexing land into a municipal corporation for the purpose of undertaking a significant economic development project. As used in this section, "significant economic development project" means one or more economic development projects that can be classified as industrial, distribution, high technology, research and development, or commercial, which projects may include ancillary residential and retail uses and which projects shall satisfy all of the following:

(1) Total private real and personal property investment in a project shall be in excess of ten million dollars through land and infrastructure, new construction, reconstruction, installation of fixtures and equipment, or the addition of inventory, excluding investment solely related to the ancillary residential and retail elements, if any, of the project. As used in this division, "private real and personal property investment" does not include payments in lieu of taxes, however characterized, under Chapter 725. or 1728. or sections 5709.40 to 5709.43, 5709.73 to 5709.75, or 5709.78 to 5709.81 of the Revised Code.

(2) There shall be created by the project an additional annual payroll in excess of one million dollars, excluding payroll arising solely out of the retail elements, if any, of the project.

(3) The project has been certified by the state director of development as meeting the requirements of divisions (A)(1) and (2) of this section.

(B) Upon the filing of the petition under section 709.021 of the Revised Code in the office of the clerk of the board of county commissioners, the clerk shall cause the petition to be entered upon the journal of the board at its next regular session. This entry shall be the first official act of the board on the petition. Within five days after the filing of the petition, the agent for the petitioners shall notify in the manner and form specified in this division the clerk of the legislative authority of the municipal corporation to which annexation is proposed, the fiscal officer of each township any portion of which is included within the territory proposed for annexation, the clerk of the board of county commissioners of each county in which the territory proposed for annexation is located other than the county in which the petition is filed, and the owners of property adjacent to the territory proposed for annexation or adjacent to a road that is adjacent to that territory and located directly across that road from that territory. The notice shall refer to the time and date when the petition was filed and the county in which it was filed and shall have attached or shall be accompanied by a copy of the petition and any attachments or documents accompanying the petition as filed.

Notice to a property owner is sufficient if sent by regular United States mail to the tax mailing address listed on the county auditor's records. Notice to the appropriate government officer shall be given by certified mail, return receipt requested, or by causing the notice to be personally served on the officer, with proof of service by affidavit of the person who delivered the notice. Proof of service of the notice on each appropriate government officer shall be filed with the board of county commissioners with which the petition was filed.

(C)

(1) Within thirty days after the petition is filed, the legislative authority of the municipal corporation to which annexation is proposed and each township any portion of which is included within the territory proposed for annexation may adopt and file with the board of county commissioners an ordinance or resolution consenting or objecting to the proposed annexation. An objection to the proposed annexation shall be based solely upon the petition's failure to meet the conditions specified in division (F) of this section. Failure of the municipal corporation or any of those townships to timely file an ordinance or resolution consenting or objecting to the proposed annexation shall be deemed to constitute consent by that municipal corporation or township to the proposed annexation.

(2) Within twenty days after receiving the notice required by division (B) of this section, the legislative authority of the municipal corporation shall adopt, by ordinance or resolution, a statement indicating what services the municipal corporation will provide or cause to be provided, and an approximate date by which it will provide or cause them to be provided, to the territory proposed for annexation, upon annexation. If a hearing is to be conducted under division (E) of this section, the legislative authority shall file the statement with the clerk of the board of county commissioners at least twenty days before the date of the hearing.

(D) If all parties to the annexation proceedings consent to the proposed annexation, a hearing shall not be held, and the board, at its next regular session, shall enter upon its journal a resolution granting the annexation. There is no appeal in law or in equity from the board's entry of a resolution under this division. The clerk of the board shall proceed as provided in division (C)(1) of section 709.033 of the Revised Code.

(E) Unless the petition is granted under division (D) of this section, a hearing shall be held on the petition. The board of county commissioners shall hear the petition at its next regular session and shall notify the agent for the petitioners of the hearing's date, time, and place. The agent for the petitioners shall give, within five days after receipt of the notice of the hearing from the board, to the parties and property owners entitled to notice under division (B) of this section, notice of the date, time, and place of the hearing. Notice to a property owner is sufficient if sent by regular United States mail to the tax mailing address listed on the county auditor's records. At the hearing, the parties and any owner of real estate within the territory proposed to be annexed are entitled to appear for the purposes described in division (C) of section 709.032 of the Revised Code.

(F) Within thirty days after a hearing under division (E) of this section, the board of county commissioners shall enter upon its journal a resolution granting or denying the proposed annexation. The resolution shall include specific findings of fact as to whether or not each of the conditions listed in this division has been met. If the board grants the annexation, the clerk of the board shall proceed as provided in division (C)(1) of section 709.033 of the Revised Code.

The board shall enter a resolution granting the annexation if it finds, based upon a preponderance of the substantial, reliable, and probative evidence on the whole record, that each of the following conditions has been met:

(1) The petition meets all the requirements set forth in, and was filed in the manner provided in, section 709.021 of the Revised Code.

(2) The persons who signed the petition are owners of real estate located in the territory proposed to be annexed in the petition and constitute all of the owners of real estate in that territory.

(3) No street or highway will be divided or segmented by the boundary line between a township and the municipal corporation as to create a road maintenance problem, or if the street or highway will be so divided or segmented, the municipal corporation has agreed, as a condition of the annexation, that it will assume the maintenance of that street or highway. For the purposes of this division, "street" or "highway" has the same meaning as in section 4511.01 of the Revised Code.

(4) The municipal corporation to which the territory is proposed to be annexed has adopted an ordinance or resolution as required by division (C)(2) of this section.

(5) The state director of development has certified that the project meets the requirements of divisions (A)(1) and (2) of this section and thereby qualifies as a significant economic development project. The director's certification is binding on the board of county commissioners.

(G) An owner who signed the petition may appeal a decision of the board of county commissioners denying the proposed annexation under section 709.07 of the Revised Code. No other person has standing to appeal the board's decision in law or in equity. If the board grants the annexation, there shall be no appeal in law or in equity.

(H) Notwithstanding anything to the contrary in section 503.07 of the Revised Code, unless otherwise provided in an annexation agreement entered into pursuant to section 709.192 of the Revised Code or in a cooperative economic development agreement entered into pursuant to section 701.07 of the Revised Code, territory annexed into a municipal corporation pursuant to this section shall not at any time be excluded from the township under section 503.07 of the Revised Code and, thus, remains subject to the township's real property taxes.

(I) A municipal corporation to which annexation is proposed is entitled in its sole discretion to provide to the territory proposed for annexation, upon annexation, services in addition to the services described in the ordinance or resolution adopted by the legislative authority of the municipal corporation under division (C)(2) of this section.

Effective Date: 10-26-2001; 12-20-2005



Section 709.03 - Petition presented to board of county commissioners - proceedings.

(A) Once a petition described in section 709.02 of the Revised Code is filed, the clerk of the board of county commissioners shall cause the petition to be entered upon the journal of the board at its next regular session. This entry shall be the first official act of the board on the petition. Within five days after the filing of the petition, the board shall set the date, time, and place for the hearing on the petition and shall notify the agent for the petitioners. The date for the hearing shall be not less than sixty or more than ninety days after the petition is filed with the clerk of the board.

(B) Upon being notified of the date of the hearing, the agent for the petitioners shall do all of the following:

(1) Within five days cause written notice of the filing of the petition with the board of county commissioners, the date and time of the filing, and the date, time, and place of the hearing, to be delivered to the clerk of the legislative authority of the municipal corporation to which annexation is proposed, to the clerk of each township any portion of which is included within the territory proposed for annexation, and to the clerk of the board of county commissioners of each county in which the territory proposed for annexation is located other than the county in which the petition is filed. The notice shall state the date and time when the petition was filed and the county in which it was filed and shall have attached or shall be accompanied by a copy of the petition and any attachments or documents accompanying the petition as filed. The notice shall be given by certified mail, return receipt requested, or by causing the notice to be personally served on the appropriate governmental officer, with proof of service being by affidavit of the person who delivered the notice. Within ten days after the date of completion of service, the agent for the petitioners shall file proof of service of the notice with the board of county commissioners with which the petition was filed.

(2) Within ten days send by regular mail a copy of the notice of the board of county commissioners of the hearing to all owners of property within the territory proposed to be annexed, and to all owners of property adjacent to the territory proposed to be annexed or adjacent to a road that is adjacent to that territory and located directly across that road from that territory, whose names were provided by the agent for the petitioners under division (D) of section 709.02 of the Revised Code, along with a map of the territory proposed to be annexed and a statement indicating where the full petition for annexation can be reviewed. The notice also shall include a statement that any owner who signed the petition may remove the owner's signature by filing with the clerk of the board of county commissioners a written notice of withdrawal of the owner's signature within twenty-one days after the date the agent mails the notice; the agent shall include with each mailed notice a certification of the date of its mailing for this purpose. Within ten days after the mailing of the notices, the agent shall file with the board of county commissioners with which the petition was filed, a notarized affidavit that a notice was sent by regular mail to these property owners.

(3) Cause a notice containing the substance of the petition, and the date, time, and place of the hearing, to be published at least once and at least seven days prior to the date fixed for the hearing, in a newspaper of general circulation in each county in which territory proposed for annexation is situated. Within ten days after the date of completion of the publication or at the hearing, whichever comes first, the agent for the petitioners shall file proof of publication of the notice with the board of county commissioners with which the petition was filed.

(C) Any owner who signed the annexation petition may remove that signature by filing with the clerk of the board of county commissioners a written notice of withdrawal of the owner's signature within twenty-one days after the date the agent for the petitioners mailed the notice of the hearing to the owner as provided in division (B)(2) of this section. Thereafter, signatures may be withdrawn or removed only in the manner authorized by section 709.032 of the Revised Code.

(D) Upon receiving the notice described in division (B)(1) of this section, the legislative authority of the municipal corporation shall adopt, by ordinance or resolution, a statement indicating what services the municipal corporation will provide, and an approximate date by which it will provide them, to the territory proposed for annexation, upon annexation. The statement shall be filed with the board of county commissioners at least twenty days before the date of the hearing. The municipal corporation is entitled in its sole discretion to provide to the territory proposed for annexation, upon annexation, services in addition to the services described in the ordinance or resolution it adopts under this division.

Effective Date: 2001 SB5 10-26-2001; 2005 SB107 12-20-2005



Section 709.031 - Report on accuracy of legal description - verification of signatures.

(A) Within five days after the petition for annexation is filed with the board of county commissioners, the clerk of the board shall refer the legal description of the perimeter and the map or plat of the territory proposed to be annexed to the county engineer for a report upon the accuracy of the legal description of the perimeter, map, or plat. Upon receiving these items, the county engineer shall file, at least twenty-five days before the hearing, a written report with the board based on the engineer's findings, which shall not be conclusive upon the board. Failure of the engineer to make the report shall not affect the jurisdiction or duty of the board to proceed.

(B) The petition may be amended without further notice by leave of the board of county commissioners and with the consent of the agent for the petitioners if the amendment does not add to the territory embraced in the original petition and is made at least fifteen days before the date of the hearing. The board may rerefer the legal description of the perimeter, map, or plat to the county engineer if revisions are made in them, for a report on their accuracy. Upon receiving these items, the county engineer shall file, on or before the date of the hearing, a written report with the board based on the engineer's findings, which shall not be conclusive upon the board. Failure of the engineer to make the report shall not affect the jurisdiction or duty of the board to proceed.

(C) The board of township trustees of any township containing any territory proposed for annexation and any owners of real estate in the territory proposed for annexation may request that reasonable proof be presented of the authority of a person signing the petition on behalf of any person other than a natural being, the state, or a political subdivision of the state. The request shall be in writing and be filed with the board of county commissioners and with the agent for the petitioners at least fifteen days prior to the hearing on the petition. When such a request is filed, the agent for the petitioners shall present to the board of county commissioners at the hearing held under section 709.032 of the Revised Code sufficient evidence by affidavit or testimony to establish that the owner is a person other than a natural being, the state, or a political subdivision of the state and that the owner authorized the person whose signature is on the petition to sign the petition on its behalf. If the board does not find the evidence sufficient to establish this authority, it shall remove the signature from the petition.

Effective Date: 10-26-2001



Section 709.032 - Annexation hearing.

(A) As used in this section, "necessary party" means the municipal corporation to which annexation is proposed, each township any portion of which is included within the territory proposed for annexation, and the agent for the petitioners.

(B) The hearing provided for in section 709.03 of the Revised Code shall be public. The board of county commissioners may, or at the request of any necessary party shall, issue subpoenas for witnesses or for books, papers, correspondence, memoranda, agreements, or other documents or records relevant or material to the petition, directed to the sheriff of each county where the witnesses or documents or records are found, which subpoenas shall be served and returned in the same manner as those allowed by the court of common pleas in criminal cases. The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 1901.26 of the Revised Code. The fee and mileage expenses incurred at the request of a party shall be paid in advance by the party, and the remainder of the expenses shall be paid out of fees charged by the board for the annexation proceedings. In case of disobedience or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the court of common pleas of the county in which the disobedience, neglect, or refusal occurs, or any judge of that court, on application of the board, any member of the board, or a necessary party, may compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court. An owner of a company, firm, partnership, association, or corporation that is subpeoned may have an agent or attorney appear before the board on that owner's behalf in response to the subpoena.

The board of county commissioners shall make, by electronic means or some other suitable method, a record of the hearing. If a request, accompanied by a deposit to pay the costs, is filed with the board not later than seven days before the hearing, the board shall provide an official court reporter to record the hearing. The record of the hearing need not be transcribed unless a request, accompanied by an amount to cover the cost of transcribing the record, is filed with the board.

(C) Any person may appear in person or by attorney and, after being sworn, may support or contest the granting of the petition. Affidavits presented in support of or against the petition shall be considered by the board, but only if the affidavits are filed with the board and served as provided in the Rules of Civil Procedure upon the necessary parties to the annexation proceedings at least fifteen days before the date of the hearing; provided that the board shall accept an affidavit after the fifteen-day period if the purpose of the affidavit is only to establish the affiant's authority to sign the petition on behalf of the entity for which the affiant signed. Necessary parties or their representatives are entitled to present evidence, examine and cross-examine witnesses, and comment on all evidence, including any affidavits presented to the board under this division.

(D) At the hearing, any owner who signed the petition for annexation may appear and, after being sworn as provided by section 305.21 of the Revised Code, testify orally that the owner's signature was obtained by fraud, duress, misrepresentation, including any misrepresentation relating to the provision of municipal services to the territory proposed to be annexed, or undue influence. Any person may testify orally after being so sworn in support of or rebuttal to the prior testimony by the owner. Any witnesses and owners who testify shall be subject to cross-examination by the necessary parties to the annexation proceedings. If a majority of the county commissioners find that the owner's signature was obtained under circumstances that did constitute fraud, duress, misrepresentation, or undue influence, they shall find the signature to be void and shall order it removed from the petition as of the time the petition was filed.

Effective Date: 10-26-2001; 2008 HB525 07-01-2009



Section 709.033 - Commissioners' resolution granting or denying annexation.

(A) After the hearing on a petition for annexation, the board of county commissioners shall enter upon its journal a resolution granting the annexation if it finds, based upon a preponderance of the substantial, reliable, and probative evidence on the whole record, that each of the following conditions has been met:

(1) The petition meets all the requirements set forth in, and was filed in the manner provided in, section 709.02 of the Revised Code.

(2) The persons who signed the petition are owners of real estate located in the territory proposed to be annexed in the petition, and, as of the time the petition was filed with the board of county commissioners, the number of valid signatures on the petition constituted a majority of the owners of real estate in that territory.

(3) The municipal corporation to which the territory is proposed to be annexed has complied with division (D) of section 709.03 of the Revised Code.

(4) The territory proposed to be annexed is not unreasonably large.

(5) On balance, the general good of the territory proposed to be annexed will be served, and the benefits to the territory proposed to be annexed and the surrounding area will outweigh the detriments to the territory proposed to be annexed and the surrounding area, if the annexation petition is granted. As used in division (A)(5) of this section, "surrounding area" means the territory within the unincorporated area of any township located one-half mile or less from any of the territory proposed to be annexed.

(6) No street or highway will be divided or segmented by the boundary line between a township and the municipal corporation as to create a road maintenance problem, or, if a street or highway will be so divided or segmented, the municipal corporation has agreed, as a condition of the annexation, that it will assume the maintenance of that street or highway. For the purposes of this division, "street" or "highway" has the same meaning as in section 4511.01 of the Revised Code.

(B) The board of county commissioners shall enter upon its journal a resolution granting or denying the petition for annexation within thirty days after the hearing provided for in section 709.032 of the Revised Code. The resolution shall include specific findings of fact as to whether each of the conditions listed in divisions (A)(1) to (6) of this section has been met. Upon journalization of the resolution, the clerk of the board shall send a certified copy of it to the agent for the petitioners, the clerk of the legislative authority of the municipal corporation to which annexation is proposed, the fiscal officer of each township in which the territory proposed for annexation is located, and the clerk of the board of county commissioners of each county in which the territory proposed for annexation is located other than the county in which the petition is filed. The clerk of the board shall take no further action until the expiration of thirty days after the date of journalization.

(C) After the expiration of that thirty-day period, if no appeal has been timely filed under section 709.07 of the Revised Code, the clerk of the board of county commissioners shall take one of the following actions:

(1) If the board granted the petition for annexation, the clerk shall deliver a certified copy of the entire record of the annexation proceedings, including all resolutions of the board, signed by a majority of the members of the board, the petition, map, and all other papers on file, the recording of the proceedings, if a copy is available, and exhibits presented at the hearing relating to the annexation proceedings, to the auditor or clerk of the municipal corporation to which annexation is proposed.

(2) If the board denied the petition for annexation, the clerk shall send a certified copy of its resolution denying the annexation to the agent for the petitioners and to the clerk of the municipal corporation to which the annexation was proposed.

(D) If an appeal is filed in a timely manner under section 709.07 of the Revised Code from the determination of the board of county commissioners granting or denying the petition for annexation, the clerk of the board shall take further action only in accordance with that section.

Effective Date: 10-26-2001; 12-20-2005



Section 709.04 - Accepting or rejecting annexation by ordinance or resolution.

At the next regular session of the legislative authority of the municipal corporation to which annexation is proposed, after the expiration of sixty days from the date of the delivery required by division (C) of section 709.022 or division (C)(1) of section 709.033 of the Revised Code, the auditor or clerk of that municipal corporation shall lay the resolution of the board granting the petition and the accompanying map or plat and petition before the legislative authority. The legislative authority, by resolution or ordinance, then shall accept or reject the petition for annexation. If the legislative authority fails to pass an ordinance or resolution accepting the petition for annexation within a period of one hundred twenty days after those documents are laid before it by the auditor or clerk, the petition for annexation shall be considered rejected by the legislative authority.

Effective Date: 10-26-2001



Section 709.05 - Rejection of application - effect.

If the resolution or ordinance required by section 709.04 of the Revised Code is a rejection of the application for annexation, no further proceedings shall be had. Such rejection shall not be a bar to application thereafter to the board of county commissioners on the same subject.

Effective Date: 10-01-1953



Section 709.06 - Proceedings when application allowed.

If the resolution or ordinance required by section 709.04 of the Revised Code is an acceptance of the proposed annexation, the auditor or clerk of the municipal corporation to which annexation is proposed shall make three copies, containing the petition, the map or plat accompanying the petition, a transcript of the proceedings of the board of county commissioners, and resolutions and ordinances in relation to the annexation, with a certificate to each copy that it is correct. Such certificate shall be signed by the auditor or clerk in his official capacity, and shall be authenticated by the seal of the municipal corporation if there is any. The auditor or clerk shall forthwith deliver one such copy to the county auditor and one such copy to the county recorder, who shall make a record thereof in the proper book of records and file and preserve it. The other copy shall be forwarded by the auditor or clerk to the secretary of state.

Effective Date: 12-01-1967



Section 709.07 - Appeals.

(A) The agent for the petitioners, any owner of real estate in the territory proposed for annexation, any township in which territory proposed for annexation is located, and the municipal corporation to which the territory is proposed to be annexed may file an appeal under Chapter 2506. of the Revised Code from a resolution of the board of county commissioners granting or denying the petition. The agent for the petitioners, any township in which the territory proposed for annexation is located, and any municipal corporation to which the territory is proposed to be annexed are necessary parties in an appeal. The filing of a notice of appeal with the clerk of the board of county commissioners shall operate as a stay of execution upon that clerk and all parties to the appeal, which stay shall not be lifted until the court having jurisdiction over the proceedings enters a final order affirming or reversing the decision of the board of county commissioners and the time limits for an appeal of that final order have passed without a notice of appeal being filed.

(B) Any party filing an appeal from the court of common pleas or court of appeals decision in an annexation matter shall serve on the clerk of the board of county commissioners a time-stamped copy of the notice of appeal. Upon issuance of a final order of any court regarding an annexation appeal, the clerk of the court shall forward a certified copy of the court's order to the clerk of the board of county commissioners that rendered the annexation decision that was appealed.

(C) If, after all appeals have been exhausted, the final determination of the court is that the petition for annexation should be granted, the board of county commissioners shall enter on its journal a resolution granting the annexation, if such a resolution has not already been journalized, and the clerk of the board shall deliver a certified copy of that journal entry and of the entire record of the annexation proceedings, including all resolutions of the board, signed by a majority of the members of the board, the petition, map, and all other papers on file, the transcript of the proceedings, and exhibits presented at the hearing relating to the annexation proceedings, to the auditor or clerk of the municipal corporation to which annexation is proposed. The municipal auditor or clerk shall lay these certified papers, along with the copy of the court's order, before the legislative authority at its next regular meeting. The legislative authority then shall proceed to accept or reject the petition for annexation as provided under section 709.04 of the Revised Code.

(D) If, after all appeals have been exhausted, the final determination of the court is that the petition for annexation should be denied, the board of county commissioners shall enter on its journal a resolution denying the annexation, if such a resolution has not already been journalized.

Effective Date: 10-26-2001



Section 709.08, 707.09 - [Repealed].

Effective Date: 10-26-2001



Section 709.10 - Effective date of annexation and rights of inhabitants.

The annexation shall become effective thirty days after the passage of the resolution or ordinance by the legislative authority of the municipal corporation accepting annexation, provided that if the resolution or ordinance is subjected to a referendum, the annexation, if approved by the electors, shall become effective thirty days after such approval. The territory annexed is a part of the municipal corporation, and the inhabitants residing therein shall have all the rights and privileges, and shall be subject to the powers, of the municipal corporation as are the inhabitants within the original limits of such municipal corporation.

Effective Date: 03-18-1969



Section 709.11 - Territory situated in more than one county.

If the territory proposed for annexation under this chapter is situated in more than one county, the annexation proceedings shall be in the county in which the majority of acreage of the territory proposed for annexation is situated.

Effective Date: 10-26-2001



Section 709.12 - Apportioning of indebtedness of annexed territory - division of funds.

When proceedings have been commenced to annex a portion of a township, or portions of more than one township, to a municipal corporation upon which the tax levies made by the board of township trustees for the payment of the township debt do not apply, the county auditor shall ascertain and apportion the amount of existing net indebtedness of the township which shall be assumed and paid by the municipal corporation. The apportionment shall be made in the proportion of the total duplicate for the annexed territory transferred to the municipal corporation to the total tax duplicate remaining in and for the unannexed portion of the township. The auditor shall ascertain, adjust, and divide between the municipal corporation and the unannexed portion of the township any unencumbered balance on hand to the credit of any fund of such township, in the same proportion as is provided in this section for the division and apportionment of indebtedness. No division shall be made of a balance in any fund of a township that is required for the retirement of its indebtedness. In case any net indebtedness is assumed by the municipal corporation as provided in this section, the legislative authority of such municipal corporation shall provide for the payment of such indebtedness by the levy of taxes therefor, or by the appropriation from an appropriate fund. The proceeds of such levy or appropriation shall be transferred to the proper authorities of the township for the final redemption of its indebtedness.

Effective Date: 12-01-1967



Section 709.13 - Annexation of territory upon action by inhabitants generally.

The inhabitants, generally, of a municipal corporation may enlarge the limits of the municipal corporation by the annexation of contiguous territory in the manner provided by sections 709.14 to 709.16 of the Revised Code.

Effective Date: 10-26-2001



Section 709.14 - Preliminary action by legislative authority.

The legislative authority of a municipal corporation that proposes to annex contiguous territory shall pass, by a vote of not less than a majority of the members elected to the legislative authority, an ordinance authorizing the annexation to be made and directing the village solicitor or city director of law of the municipal corporation, or someone to be named in the ordinance, to prosecute the proceedings necessary to effect it.

Effective Date: 10-26-2001



Section 709.15 - Petition to board of county commissioners.

The application of a municipal corporation to the board of county commissioners requesting the annexation of contiguous territory under section 709.16 of the Revised Code shall be by a petition setting forth that, under an ordinance of the legislative authority of the municipal corporation, the territory described in the petition was authorized to be annexed to the municipal corporation. The petition shall contain an accurate legal description of the perimeter and shall be accompanied by an accurate map or plat of the territory proposed for annexation.

Effective Date: 10-26-2001



Section 709.16 - Petition by municipal corporation for annexation.

(A) A municipal corporation may petition the board of county commissioners to annex contiguous territory owned only by the municipal corporation, a county, or the state. The clerk of the board shall cause the petition to be entered upon the board's journal at its next regular session. This entry shall be the first official act of the board upon the petition. Proceedings on the petition shall be conducted under this section to the exclusion of any other provisions of this chapter except for sections 709.014, 709.14, 709.15, 709.20, and 709.21 of the Revised Code.

(B) If the only territory to be annexed is contiguous territory owned by a municipal corporation, the board of county commissioners, by resolution, shall grant the annexation. The annexation shall be complete upon the entry upon the journal of the board of the resolution granting the annexation.

(C) If the only territory to be annexed is contiguous territory owned by a county, the board of county commissioners, by resolution, may grant or deny the annexation. The annexation shall be complete upon the entry upon the journal of the board of a resolution granting the annexation.

(D) If the only territory to be annexed is contiguous territory owned by the state and the director of administrative services has filed a written consent to the granting of the annexation with the board of county commissioners, the board, by resolution, shall grant the annexation. The annexation shall be complete upon the entry upon the journal of the board of a resolution granting the annexation.

(E) The board of county commissioners shall act upon a petition for annexation filed under this section within thirty days after receipt of the petition.

(F) No appeal in law or in equity shall be allowed from the granting of an annexation under this section.

(G) When a municipal corporation purchases real property below an appraised fair market value and sells or agrees to sell the property back to the person that sold it to the municipal corporation, an annexation of that property completed under this section shall be void, and the annexed property shall become part of the township from which it was annexed, if it still exists. If the township no longer exists, the board of county commissioners shall attach the annexed territory to another township.

(H) Territory annexed under this section shall not be excluded from the township under section 503.07 of the Revised Code.

Effective Date: 10-26-2001



Section 709.17, 709.18 - [Repealed].

Effective Date: 10-26-2001



Section 709.19 - Compensating township for lost tax revenue.

(A) As used in this section:

(1) "International airport" means any airport that is:

(a) Designated as an international airport or a landing rights airport by the United States secretary of the treasury;

(b) Owned and operated by a municipal corporation;

(c) An unincorporated area not contiguous to the municipal corporation that owns it.

(2) "Commercial," "industrial," "residential," and "retail," in relation to property, mean property classified as such by the tax commissioner for the purposes of valuing property for taxation, except that "commercial," in relation to property, does not include any property classified as "retail."

(B) If unincorporated territory is annexed to a municipal corporation and excluded from a township under section 503.07 of the Revised Code, upon exclusion of that territory, the municipal corporation that annexed the territory shall make payments to the township from which the territory was annexed only as provided in this section, except that, if the legislative authority of the municipal corporation enters into an agreement under section 701.07, 709.191, or 709.192 of the Revised Code with the township from which the territory was annexed that makes alternate provisions regarding payments by the municipal corporation, then the payment provisions in that agreement shall apply in lieu of the provisions of this section.

(C)

(1) Except as provided in division (C)(2) of this section, the municipal corporation that annexed the territory shall make the following payments to the township from which the territory was annexed with respect to commercial and industrial real, personal, and public utility property taxes using the property valuation for the year that the payment is due:

(a) In the first through third years following the annexation and exclusion of the territory from the township, eighty per cent of the township taxes in the annexed territory that would have been due the township for commercial and industrial real, personal, and public utility property taxes if no annexation had occurred;

(b) In the fourth and fifth years following the annexation and the exclusion of the territory from the township, sixty-seven and one-half per cent of the township taxes in the annexed territory that would have been due the township for commercial and industrial real, personal, and public utility property taxes if no annexation had occurred;

(c) In the sixth and seventh years following the annexation and exclusion of the territory from the township, sixty-two and one-half per cent of the township taxes in the annexed territory that would have been due the township for commercial and industrial real, personal, and public utility property taxes if no annexation had occurred;

(d) In the eighth and ninth years following the annexation and exclusion of the territory from the township, fifty-seven and one-half per cent of the township taxes in the annexed territory that would have been due the township for commercial and industrial real, personal, and public utility property taxes if no annexation had occurred;

(e) In the tenth through twelfth years following the annexation and exclusion of the territory from the township, forty-two and one-half per cent of the township taxes in the annexed territory that would have been due the township for commercial and industrial real, personal, and public utility property taxes if no annexation had occurred.

(2) If there has been an exemption by the municipal corporation of commercial and industrial real, personal, or public utility property taxes pursuant to section 725.02, 1728.10, 3735.67, 5709.40, 5709.41, 5709.62, or 5709.88 of the Revised Code, there shall be no reduction in the payments owed to the township due to that exemption. The municipal corporation shall make payments to the township under division (C)(1) of this section, calculated as if the exemption had not occurred.

(D) The municipal corporation that annexed the territory shall make the following payments to the township from which the territory was annexed with respect to residential and retail real property taxes using the property valuation for the year that the payment is due:

(1) In the first through third years following the annexation and exclusion of the territory from the township, eighty per cent of the township taxes in the annexed territory that would have been due the township for residential and retail real property taxes if no annexation had occurred;

(2) In the fourth and fifth years following the annexation and exclusion of the territory from the township, fifty-two and one-half per cent of the township taxes in the annexed territory that would have been due the township for residential and retail real property taxes if no annexation had occurred;

(3) In the sixth through tenth years following the annexation and exclusion of the territory from the township, forty per cent of the township taxes in the annexed territory that would have been due the township for residential and retail real property taxes if no annexation had occurred;

(4) In the eleventh and twelfth years following the annexation and exclusion of the territory from the township, twenty-seven and one-half per cent of the township taxes in the annexed territory that would have been due the township for residential and retail real property taxes if no annexation had occurred.

(E) If, pursuant to division (F) of this section, a municipal corporation annexes an international airport that it owns, the municipal corporation shall pay the township one hundred per cent of the township taxes in the annexed territory that would have been due the township if no annexation had occurred for each of the twenty-five years following the annexation.

(F)

(1) Notwithstanding any other provision of this chapter, a board of county commissioners may authorize a municipal corporation to annex an international airport that the municipal corporation owns. Unless a contract is entered into pursuant to division (F)(2) of this section, any municipal corporation that annexes an international airport under this division shall make payments to the township from which the international airport is annexed, in the manner provided in division (E) of this section. No territory annexed pursuant to this division shall be considered part of the municipal corporation for the purposes of subsequent annexation, except that the board of county commissioners may authorize subsequent annexation under this division if the board determines that subsequent annexation is necessary to the continued operation of the international airport.

(2) The chief executive of a municipal corporation that annexes territory pursuant to this division may enter into a contract with the board of township trustees of the township that loses the territory whereby the township agrees to provide the annexed territory with police, fire, or other services it is authorized to provide in exchange for specified consideration as agreed upon by the board of township trustees and the chief executive. In no instance shall the consideration received by the township be less than the payments that would be required under division (F)(1) of this section if no contract were entered into.

Effective Date: 10-26-2001



Section 709.191 - Annual payments to compensate for lost tax revenue.

In lieu of making any of the payments required by section 709.19 of the Revised Code and for any proposed annexation which does not require payments under that section, the legislative authority of a municipal corporation which proposes to annex unincorporated territory of a township may enter into an agreement with the board of township trustees of the township in which the territory to be annexed is located, whereby the municipal corporation agrees to make an annual payment to the township to compensate for lost tax revenues. The agreement shall set forth the amount of the annual payment and the number of payments to be made.

If a municipal corporation fails to make an annual payment pursuant to an agreement entered into under this section, the board of township trustees shall notify the county budget commission in writing of the amount owed by the municipal corporation to the township. The county budget commission shall reduce the amount apportioned to the municipal corporation from the undivided local government fund pursuant to section 5747.51 or 5747.53 of the Revised Code by the amount of the payment due the township under the municipal- township agreement and shall increase, by an amount equal to this reduction, the amount apportioned to the township from the undivided local government fund.

Effective Date: 02-02-1982



Section 709.192 - Annexation agreements.

(A) The legislative authority of one municipal corporation, by ordinance or resolution, and the board of township trustees of one or more townships, by resolution, may enter into annexation agreements under this section.

(B) An annexation agreement may be entered into for any period of time and may be amended at any time in the same manner as it was initially authorized.

(C) Annexation agreements may provide for any of the following:

(1) The territory to be annexed;

(2) Any periods of time during which no annexations will be made and any areas that will not be annexed;

(3) Land use planning matters;

(4) The provision of joint services and permanent improvements within incorporated or unincorporated areas;

(5) The provision of services and improvements by a municipal corporation in the unincorporated areas;

(6) The provision of services and improvements by a township within the territory of a municipal corporation;

(7) The payment of service fees to a municipal corporation by a township;

(8) The payment of service fees to a township by a municipal corporation;

(9) The reallocation of the minimum mandated levies established pursuant to section 5705.31 of the Revised Code between a municipal corporation and a township in areas annexed after the effective date of this section;

(10) The issuance of notes and bonds and other debt obligations by a municipal corporation or township for public purposes authorized by or under an annexation agreement and provision for the allocation of the payment of the principal of, interest on, and other charges and costs of issuing and servicing the repayment of the debt;

(11) Agreements by a municipal corporation and township, with owners or developers of land to be annexed, or with both those landowners and land developers, concerning the provision of public services, facilities, and permanent improvements;

(12) The application of tax abatement statutes within the territory covered by the annexation agreement subsequent to its execution;

(13) Changing township boundaries under Chapter 503. of the Revised Code to exclude newly annexed territory from the original township and providing services to that territory;

(14) Payments in lieu of taxes, if any, to be paid to a township by a municipal corporation, which payments may be in addition to or in lieu of other payments required by law to be made to the township by that municipal corporation;

(15) Any other matter pertaining to the annexation or development of publicly or privately owned territory.

(D) Annexation agreements shall not be in derogation of the powers granted to municipal corporations by Article XVIII, Ohio Constitution, by any other provisions of the Ohio Constitution, or by the provisions of a municipal charter, nor shall municipal corporations and townships agree to share proceeds of any tax levy, although those proceeds may be used to make payments authorized in an annexation agreement.

(E) If any party to an annexation agreement believes another party has failed to perform its part of any provision of that agreement, including the failure to make any payment of moneys due under the agreement, that party shall give notice to the other party clearly stating what breach has occurred. The party receiving the notice has ninety days from the receipt of that notice to cure the breach. If the breach has not been cured within that ninety-day period, the party that sent the notice may sue for recovery of the money due under the agreement, sue for specific enforcement of the agreement, or terminate the agreement upon giving notice of termination to all the other parties.

(F) In order to promote economic development or to provide appropriate state functions and services to any part of the state, the state may become a party to an annexation agreement upon the approval of the director of development and with the written consent of the legislative authority of the municipal corporation and each of the boards of township trustees that are parties to the agreement.

(G) The board of county commissioners, by resolution, or any person, upon request, may become a party to an annexation agreement, but only upon the approval of the legislative authority of the municipal corporation and each of the boards of township trustees that are parties to the agreement, except that, if the state is a party to the agreement, the director of development is responsible for giving the approval.

(H) The powers granted by this section and any annexation agreement entered into under this section shall be liberally construed to allow parties to these agreements to carry out the agreements' provisions relevant to government improvements, facilities, and services, and to promote and support economic development and the creation and preservation of economic opportunities.

Effective Date: 10-26-2001



Section 709.20 - Rights when annexation complete.

When the annexation of the territory described in the petition mentioned in section 709.15 of the Revised Code has been completed, such territory is a part of the annexing municipal corporation, and the inhabitants residing in the territory shall have all the rights and privileges of the inhabitants residing within the original limits of such municipal corporation.

Effective Date: 10-01-1953



Section 709.21 - Errors not fatal to proceedings.

No error, irregularity, or defect in the proceedings under sections 709.01 to 709.20 of the Revised Code shall render them invalid once annexation has become final and the annexed territory has been recognized as a part of the annexing municipal corporation, taxes levied upon it as such have been paid, and it has been subjected to the authority of the legislative authority of the annexing municipal corporation.

Effective Date: 10-26-2001



Section 709.22 - Annexation of territory of one municipal corporation to a contiguous municipal corporation.

Territory of a municipal corporation may be annexed to that of a contiguous municipal corporation in the manner provided in sections 709.23 to 709.34 of the Revised Code.

Effective Date: 06-13-1975



Section 709.23 - Arrangement of conditions of annexation.

The legislative authority of any municipal corporation may propose annexation of its territory to that of any contiguous municipal corporation, and it shall thereupon pass an ordinance declaring its desire to be annexed and shall appoint three commissioners to represent it in such negotiations and to arrange the conditions of annexation.

Effective Date: 10-01-1953



Section 709.24 - Petition for annexation - appointment of commission.

If there is presented to the legislative authority of a municipal corporation proposed to be annexed to an adjoining or contiguous municipal corporation, a petition signed by resident electors, who voted at the last regular municipal election, numbering not less than twenty-five per cent of the number of electors who voted in such election in the territory proposed to be annexed, representing their desire that such legislative authority take the necessary steps to select and appoint three commissioners to represent such municipal corporation in annexation proceedings, and if such petition is accompanied by a certificate verified on belief by oath, from the clerk of the board of elections of the county in which the municipal corporation is located, to the effect that the petition does contain the names of resident electors who voted at the last regular municipal election, of a number not less than twenty-five per cent of those who voted at such election, the legislative authority shall, within thirty days after the presentation of such petition, pass an ordinance declaring its intention to enter into negotiations with the municipal corporation with which annexation is proposed and shall appoint the three commissioners to represent it in such negotiations.

Effective Date: 10-01-1953



Section 709.25 - Ordinance or petition - procedure.

The ordinance provided for in section 709.23 of the Revised Code, or the petition provided for in section 709.24 of the Revised Code, shall specify whether annexation is desired for corporate municipal purposes only, or for such purposes and for school purposes. In case annexation is desired both for corporate municipal purposes and for school purposes, such questions shall be submitted separately, but may be printed upon the same ballot. The legislative authorities in both municipal corporations in such case shall certify a copy of such ordinance or petition to the board of education of their respective municipal corporations, each of which shall, within thirty days, appoint three commissioners who shall meet forthwith and, within fifteen days, negotiate the terms of annexation for school purposes and certify such terms to their respective boards of education. Such boards shall, by resolution, submit the question of annexing such school district in the manner provided by law.

Such question as to annexation for school purposes shall be submitted to the electors of the respective school districts in which such municipal corporations are situated, irrespective of deviations of school district boundaries from those of the affected municipal corporations.

Effective Date: 10-01-1953



Section 709.26 - Designation of commissioners for negotiation.

Upon the passage of the ordinance provided for in section 709.23 of the Revised Code, the clerk of the legislative authority passing such an ordinance shall submit a certified copy of it to the legislative authority of the municipal corporation with which annexation is proposed, and within thirty days after the receipt of such certified copy the legislative authority of the municipal corporation with which annexation is proposed may pass an ordinance designating three commissioners to represent it in such negotiations.

Effective Date: 10-01-1953



Section 709.27 - Procedure on failure of legislative authority to designate commissioners.

If, within thirty days after receipt of a certified copy of an ordinance from a municipal corporation proposing annexation designating its three commissioners, the legislative authority of the municipal corporation with which annexation is proposed fails to pass an ordinance designating three commissioners to represent it in such negotiations, then, on receipt of a petition signed by resident electors of a number not less than twenty-five per cent of the number of electors voting at the last previous regular municipal election of the municipal corporation with which annexation is proposed, petitioning the legislative authority thereof to take such action as is necessary to initiate such proceedings and to appoint three commissioners to represent it therein, the legislative authority shall pass an ordinance appointing such commissioners.

Effective Date: 10-01-1953



Section 709.28 - Conditions of annexation.

The commissioners appointed by the respective municipal corporations proposing annexation pursuant to sections 709.23 to 709.33, inclusive, of the Revised Code, shall proceed to arrange the conditions of annexation and report the result of their action to the legislative authorities of their respective municipal corporations within one hundred twenty days from the date of the appointment of the commissioners of the municipal corporation with which annexation is proposed.

If such commissioners are unable to agree upon the conditions of annexation within such time, the probate judge of the county on which the municipal corporations are situated shall appoint one additional commissioner, who shall not be a resident of either of such municipal corporations. The additional commissioner shall act with the other commissioners appointed as provided by such sections, in arranging conditions of such annexation, and the conclusions arrived at and agreed upon by any four of such commissioners shall be the conditions upon which said annexation shall be submitted to the voters of such municipal corporations, and the findings thus arrived at shall be reported by the commissioners to the legislative authority of each of such municipal corporations.

Effective Date: 10-01-1953



Section 709.29 - Submission of question of annexation to a vote - procedure.

Within thirty days after filing the conditions of annexation as provided by section 709.28 of the Revised Code with the legislative authorities of the municipal corporations, the legislative authorities of both such municipal corporations shall order the question of annexation, upon the conditions contained in the report of such commissioners, to be submitted to a vote at the next regular election or primary election, occurring not less than ninety days after the filing of such conditions with the board of elections.

Each ordinance shall prescribe the manner in which the submission shall be made and shall be published in its respective municipal corporation by posters or otherwise, for a period of at least twenty days, prior to the time fixed for the election, in such manner as the legislative authority deems most expedient, and a printed copy of such conditions shall be mailed to each voter of such municipal corporations, as shown by the registration books.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 709.30 - Assent to annexation - election.

The legislative authority of a city to which the annexation of another city or village or part thereof is sought as provided in sections 709.22 to 709.29, inclusive, of the Revised Code, may by ordinance, and the board of education of a city school district to which the annexation of another city school district, exempted village school district, or local school district containing a village is sought as provided in such sections may by resolution, assent to such annexation and waive the submission of such question to the electors of the city or district to which such annexation is proposed. If, within thirty days of the passage or adoption of such ordinance or resolution, a petition, signed by twenty-five per cent of the voters of such district or city, is filed requesting that such election be held, such waiver shall be of no effect, and provision shall be made for the holding of such election as provided in section 709.29 of the Revised Code. Such petition shall be filed with the board of elections, and upon finding such a petition sufficient such board of elections shall notify the legislative authority or board of education affected thereby, and shall prepare to conduct such election.

Effective Date: 10-01-1953



Section 709.31 - Election results certified.

If a majority of the electors of each municipal corporation, voting on the question submitted under section 709.29 of the Revised Code, are in favor of annexation, the board of elections shall thereupon certify the results of the election in each municipal corporation to the legislative authorities of both municipal corporations.

Effective Date: 10-01-1953



Section 709.32 - Clerk of municipal corporation to certify transcripts.

Under the direction of the municipal corporation to which territory is proposed to be annexed, the auditor or clerk thereof shall make and certify two transcripts of all the ordinances, abstracts of the returns of the votes, and other papers relating to annexation, one of which shall be filed in the office of the county recorder, who, having made a record thereof, shall file and preserve it, and the other shall be forwarded to the secretary of state.

Effective Date: 10-01-1953



Section 709.33 - Effective date of annexation.

When the transcripts of annexation proceedings are certified as provided in section 709.32 of the Revised Code, and after one of them is delivered to the county recorder and the other forwarded to the secretary of state, the annexation shall be complete and the conditions of annexation shall thereupon become operative. The municipal corporation to which the annexation is made shall pass such ordinances as will carry into effect the conditions of annexation.

Effective Date: 10-01-1953



Section 709.34 - Government of the municipal corporations.

When the annexation of a municipal corporation under sections 709.23 to 709.33, inclusive, of the Revised Code, is completed, the two former municipal corporations shall be governed as one, embracing the territory of both, and the inhabitants of all such territory shall have equal rights and privileges, subject to the conditions of annexation. The annexation shall not affect any rights or liabilities existing at the time of annexation, either in favor of or against such municipal corporations, except such as are affected by the conditions of annexation. Actions founded on such rights and privileges may be commenced, and pending actions prosecuted to final judgment and execution, as though the annexation had not taken place.

Effective Date: 10-01-1953



Section 709.35, 709.36 - [Repealed].

Effective Date: 12-19-1973



Section 709.37 - Adjustment of boundaries of adjoining municipal corporations by mutual consent.

Any two adjoining municipal corporations may, by ordinance of their respective legislative authorities, agree to a change in the boundary line separating such municipal corporations, provided such change does not involve the transfer of territory, inhabited by more than five voters, from one to the other or from each to the other. The ordinances setting forth such agreement shall be certified to the board of county commissioners. Upon receipt of such certified ordinances, the board shall proceed by resolution to approve such change of boundary and to make such adjustment of funds, unpaid taxes, claims, indebtedness, and other fiscal matters as the board determines to be proper. Transcripts of the ordinances, agreement, and resolution certified by the board shall be filed in the office of the secretary of state and shall also be filed and recorded in the office of the county recorder. All fees and costs for such filing and recording shall be assumed and paid by such municipal corporations in such proportions as the board determines.

Effective Date: 10-01-1953



Section 709.38 - Petition for detachment of lands and attachment to contiguous township - may form new township.

Upon petition of a majority of the freehold electors owning lands in any portion of the territory of a municipal corporation, or, if no freehold electors own land therein, upon petition of a majority of the owners of lands therein, accurately described in such petition with an accurate map or plat thereof, praying to have such portion of territory detached therefrom, the board of county commissioners, with the assent of the legislative authority of the municipal corporation given in an ordinance passed for the purpose, shall detach such portion of the territory therefrom and attach it to any township contiguous thereto, or, if the petition so requests, such board shall erect the territory into a new township, the boundaries of which need not include twenty-two square miles of territory.

Before any such territory is attached or detached, under this section, the following requirements shall be met:

(A) The board shall:

(1) Ascertain and apportion the amount of existing indebtedness of the municipal corporation from which the detachment is made, which indebtedness shall be assumed and paid by the township contiguous thereto and to which the territory is attached, or by the new township, if a new township is erected, or by the corporate successors of such township, and such apportionment shall be made in proportion to the tax duplicate for the detached territory transferred to a contiguous township erected into a new township to the total tax duplicate for the remaining portion of the municipal corporation from which the detachment is made;

(2) Ascertain, adjust, and divide between the contiguous township or the new township, if a new township is erected, and the remaining portion of the municipal corporation all moneys and other credits belonging to such municipal corporation in the same proportion as is provided in this section for division and apportionment of any indebtedness;

(3) Order the amount so adjusted and divided to be paid or delivered by the parties in possession thereof to the proper officers of the contiguous township or new township and to the remaining portion of the municipal corporation.

(B) After such apportionment is made each section of the original territory by which the indebtedness was incurred shall be primarily liable for the portion of the indebtedness so apportioned.

(C) In the issuing of bonds under Chapter 133. of the Revised Code, and in arriving at the limitations imposed in such sections, only the portion of the indebtedness apportioned to each section of territory shall be counted as the net indebtedness.

(D) The petition, map, ordinance, and the order of the board, certified by the county auditor, shall be recorded in the plat book in the office of the county recorder, and as soon as such record is made the proceedings shall be complete, both as to the detaching of such territory from the municipal corporation and the annexation thereof to the township or the erection of the territory into the new township, and to the apportionment of the indebtedness.

(E) Wherever territory has been detached from a municipal corporation and attached to a township or created into a new township, the board of township trustees of such township, or, where such township has become a municipal corporation or been annexed to any municipal corporation, the legislative authority of the corporate successor of such township may, by ordinance, duly passed, contract, through its proper officers, with the municipal corporation from which the detachment was originally made, to apportion the indebtedness of the original territory in the manner provided in this section. Such contract shall be made by ordinance or resolution, duly passed by the legislative authority of the municipal corporation or board of township trustees, and the effect of such contract shall be the same as if such apportionment was originally made by the board of county commissioners, as provided by this section.

Effective Date: 10-30-1989



Section 709.39 - Petition to submit question of detachment of territory - election.

The freehold electors owning lands in any portion of a village, such portion being contiguous to an adjoining township, and comprising not less than one thousand five hundred acres of land, may file a petition with the board of elections in such county requesting that an election be held to obtain the opinion of the freehold electors owning lands and residing within such portion of the village upon the question of the detachment of the portion from such village, or, upon the question of the detachment of such portion from the village and the erection of such detached portion into a new township. Such petition shall contain:

(A) An accurate description of the territory sought to be detached;

(B) An accurate map or plat thereof;

(C) If the erection of a new township is also sought, the name proposed for such new township;

(D) The name of a person to act as agent of the petitioners;

(E) Signatures equal in number to fifteen per cent of the total number of votes cast at the last general election in such territory.

Within ten days after the filing of such petition with the board the board shall determine whether the petition conforms to this section. If it does not conform, no further action shall be taken thereon. If it does conform, the board shall order an election, as prayed for in the petition, which election shall be held at a convenient place within the territory sought to be detached, on a day named by the board, which day shall be not less than ninety days thereafter. The board shall thereupon give ten days' notice of such election by publication in a newspaper of general circulation in such territory, and shall cause written or printed notices thereof to be posted in three or more public places in such territory. The election shall be conducted in the manner provided in Title XXXV of the Revised Code, and the judges and clerks thereof shall be designated by such board.

If no freehold electors own lands in the portion of the village seeking to be detached, the owners of lands within that portion may file a petition with the board of county commissioners requesting that the board proceed with the detachment procedures, or with procedures for the detachment and erection of the portion of the village into a new township, pursuant to section 709.38 of the Revised Code. The petition shall contain the items required in divisions (A), (B), and (D) of this section, and signatures equal in number to at least a majority of the owners of land within the portion of the village seeking to be detached.

The ballots shall contain the words "for detachment," and "against detachment." If a majority of the ballots cast at such election are cast against detachment, no further proceedings shall be had in relation thereto for a period of two years. If a majority of the votes cast at such election are cast for detachment, the result of such election, together with the original petition and plat and a transcript of all the proceedings of such board in reference thereto shall be certified by the board and delivered to the county recorder, who shall forthwith make a record of the petition and plat and transcript of all the proceedings of the board and the result of the election, in the public book of records, and preserve in the recorder's office the original papers delivered to the recorder by such board. The recorder shall certify thereon that the transcribed petition and map are properly recorded. After having made such record, the recorder shall certify and forward to the secretary of state, a transcript thereof.

The detachment of such territory from the village shall thereupon be complete, and, if the petition included a request that such territory be erected into a new township, the territory shall thereupon constitute a new township, under the name and style specified in such petition. All expense involved in holding such election, and in the filing, recording, and transcribing of the records, provided for in this section, shall be defrayed by the petitioners, and the board and the recorder may require the payment thereof in advance as a condition precedent to the taking by them, or either of them, of any action provided for in this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 709.40 - Apportionment of property, funds, and indebtedness.

When territory is detached from a village in accordance with section 709.39 of the Revised Code, an apportionment of the property, funds, and indebtedness of the village shall be made between such village and the detached territory upon the basis of the respective tax duplicates in the village after such detachment and in the detached territory. All water pipes and sewers, laid either in such village or detached territory, shall be considered as property within the meaning of that term, as used in this section, in so far as such water pipes or sewers have been paid for out of the general funds of the village. If the village authorities and the public authorities in control of the detached territory are unable to agree upon such apportionment, it shall be made by the probate court, upon application by the authorities of either the village or the detached territory.

Effective Date: 10-01-1953



Section 709.41 - Petition for detachment of farm land.

The owner of unplatted farm lands, annexed to any municipal corporation after the incorporation thereof, may file a petition in the court of common pleas of the county in which the lands are situated, in which such owner shall be named as plaintiff, and the municipal corporation shall be the defendant, setting forth the reasons why the land should be detached, and the relief prayed for. A summons shall issue on such petition as in other actions, and the case shall proceed as in other causes.

No such action shall be brought, or detachment ordered or decreed, within five years from the time that such lands were annexed by any such municipal corporation under sections 707.01 to 707.30, inclusive, and sections 709.01 to 709.42, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 709.42 - Hearing - decision.

If, upon the hearing of a cause of action as provided by section 709.41 of the Revised Code, the court of common pleas finds that the lands are farm lands, and are not within the original limits of the municipal corporation, that by reason of the same being or remaining within the municipal corporation the owner thereof is taxed and will continue to be taxed thereon for municipal purposes in substantial excess of the benefits conferred by reason of such lands being within the municipal corporation, and that said lands may be detached without materially affecting the best interests or good government of such municipal corporation or of the territory therein adjacent to that sought to be detached; then an order and decree may be made by the court, and entered on the record, that the lands be detached from the municipal corporation and be attached to the most convenient adjacent township in the same county. Thereafter the lands shall not be a part of the municipal corporation but shall be a part of the township to which they have been so attached. The costs shall be taxed as may seem right to the court.

Effective Date: 10-01-1953



Section 709.43 - Merger defined.

As used in sections 709.43 to 709.48 of the Revised Code, "merger" means the annexation, one to another, of existing municipal corporations or of the unincorporated area of a township with one or more municipal corporations, or the merger of one or more municipal corporations with the unincorporated area of a township.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1994



Section 709.44 - Territory that nay be merged.

The territory of one or more municipal corporations, whether or not adjacent to one another, may be merged with that of an adjacent municipal corporation, and the unincorporated area of a township may be merged with one or more municipal corporations, or one or more municipal corporations, whether or not adjacent to one another, may be merged with that of an adjacent unincorporated area of a township, in the manner provided in sections 709.43 to 709.48 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1994



Section 709.45 - Petition for merger.

(A) A petition may be filed with the board of elections proposing that one or more municipal corporations be merged with another municipal corporation, or that the unincorporated area of a township be merged with one or more municipal corporations, as provided by section 709.44 of the Revised Code. The petition may be presented in separate petition papers. Each petition paper shall contain, in concise language, the purpose of the petition and the names of not less than five electors of each affected municipal corporation, or the names of not less than five electors of the unincorporated area of the township and the names of not less than five electors of each affected municipal corporation, to be nominated to serve as commissioners. The petition shall be governed by the rules of section 3501.38 of the Revised Code. The petition shall contain signatures of electors of each municipal corporation or of each municipal corporation and the unincorporated area of the township proposed to be merged and signatures of electors of the municipal corporation with which merger is proposed, numbering not less than ten per cent of the number of electors residing in each such political subdivision who voted for the office of governor at the most recent general election for that office.

(B) The petition shall be filed with the board of elections of the county in which the largest portion of the population of the municipal corporation with which merger is proposed resides. The board of elections shall cause the validity of all signatures to be ascertained and, in doing so, may require the assistance of boards of elections of other counties as the case requires. If the petition is sufficient, the board of elections of the county in which the petition is required to be filed shall submit the question: "Shall a commission be chosen to draw up a statement of conditions for merger of the political subdivisions of ........., ..........., and ...........?" for the approval or rejection of the electors of each political subdivision proposed to be merged and the electors of the municipal corporation to which merger is proposed at the next general election, in any year, occurring subsequent to the period ending ninety days after the filing of the petition with the board. Provision shall be made on the ballot for the election, from each of the component political subdivisions, of five electors who shall constitute the commission to draw up the statement of conditions for merger of the political subdivisions. If any of the political subdivisions for which merger is proposed are located wholly or partially in a county other than the one in which the petition is required to be filed, the board of elections of the county in which the petition is filed shall, if the petition is found to be sufficient, certify the sufficiency of the petition and the statement of the issue to be voted on to the boards of elections of those other counties; the boards of elections of those other counties shall submit the question of merging and the names of candidates to be elected to the commission to draw up the statement of conditions for merger, for the approval or rejection of the electors in the portions of those political subdivisions within their respective counties; and, upon the holding of the election, the boards of elections of those other counties shall certify the election results to the board of elections of the county in which the petition is required to be filed.

(C) In addition to the filing of the petition with the board of elections as provided in division (B) of this section, a copy of the petition shall be filed with the legislative authority of each affected municipal corporation and, if applicable, the board of township trustees of the affected township. At a public meeting scheduled not less than thirty days before the date of the election at which the question of merging goes before the electors, each of those legislative authorities and, if applicable, the board of township trustees shall state and explain their position on the proposed merger.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 04-07-2005



Section 709.451 - Merger in lieu of petition.

(A) In lieu of filing a petition under section 709.45 of the Revised Code, if the legislative authorities of each political subdivision that may be merged as provided in section 709.44 of the Revised Code agree to a merger and adopt, by a two-thirds vote of each legislative authority, an ordinance or resolution proposing a merger, no election of a commission to draw up a statement of conditions for merger of the political subdivisions shall be held. Instead, the legislative authorities of those political subdivisions shall have one hundred twenty days to enter into a merger agreement that specifies the conditions of the proposed merger, in identical ordinances or a resolution adopted by a simple majority vote of each legislative authority. At a minimum, the proposed merger agreement shall include all of the following:

(1) The names of the municipal corporations and township, if any, proposing the merger;

(2) The territorial boundaries of the resulting municipal corporation or township;

(3) The date that the proposed merger will take effect;

(4) A procedure for the efficient and timely transition to the resulting municipal corporation or township of specified services, functions, and responsibilities from each municipal corporation or township and its respective departments and agencies;

(5) A transition plan and schedule.

(B) The merger shall take effect as provided in division (C) of section 709.452 of the Revised Code. On the effective date of the merger, a municipal corporation merging into a township only has the rights, powers, and responsibilities afforded by law to townships, and all other authority ceases to exist.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 709.452 - Submission of question of merger to voters.

(A) The legislative authority of each municipal corporation or township proposed for merger as provided in section 709.44 of the Revised Code that adopts a merger agreement under section 709.451 of the Revised Code shall submit the question of merger to the electors of the municipal corporations and township proposed for merger. The legislative authorities shall certify the ordinances or resolution that adopted the merger agreement to the board or boards of elections, if the territory proposed for merger is located in more than one county, directing the submission of the question of merger to the electors of the municipal corporations and township proposed for merger at a special election to be held on the day of the next primary or general election in the county or counties that occurs not less than ninety days after the ordinances or resolution are certified to the board or boards of elections. The question shall be put on the ballot and voted upon, separately, in each municipal corporation or township proposed for merger.

(B) The ordinances or resolution specifying the merger conditions agreed to by the municipal corporations and township proposed for merger shall be posted on the web sites of those municipal corporations and township, and shall be published in a newspaper of general circulation in the municipal corporations and township once a week for two consecutive weeks prior to the election.

(C) If the merger is approved by a majority of those voting on it in each municipal corporation or township proposed to be merged, the merger and the merger agreement shall take immediate effect.

(D) If an existing charter of a municipal corporation proposed for merger under this section conflicts with the processes and procedures specified in this section, the processes and procedures for merger addressed in the municipal corporation's charter apply.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 709.46 - Disapproval or approval of merger.

(A) If the question of merging one or more municipal corporations and the unincorporated area of a township, as provided in section 709.45 of the Revised Code, is disapproved by a majority of those voting on it in the township or a municipal corporation proposed to be merged or in the municipal corporation with which merger is proposed, no further petitions shall be filed under that section proposing the same merger for at least three years after the date of that disapproval.

If the question of merging is approved by a majority of those voting on it in each political subdivision proposed to be merged and in the municipal corporation with which merger is proposed, the five candidates from each of those political subdivisions shall be elected to the commission to formulate the conditions of merging the political subdivisions. The first meeting of the commission shall be held in the chamber of the legislative authority of the municipal corporation that has the smallest population or, in the case of a merger of the unincorporated area of a township and one or more municipal corporations, in the office of the board of township trustees, at nine a.m. on the tenth day after the certification of the election by the last of the respective boards of elections to make that certification, unless that day is a Saturday, Sunday, or holiday, in which case the first meeting shall be held on the next day thereafter which is not a Saturday, Sunday, or holiday.

The clerk of the municipal legislative authority or the fiscal officer of the board of township trustees in whose chamber or office the first meeting of the commission is held shall serve as temporary chairperson until permanent officers are elected. The commission shall elect its own permanent officers and shall proceed to meet as often as necessary to formulate conditions for merger that are satisfactory to a majority of the members of the commission from each political subdivision.

(B) In case of a vacancy on the commission, the vacancy shall be filled by an appointee of the legislative authority of the municipal corporation, or the board of township trustees of the township, that the prior commissioner represented. The person appointed to fill the vacancy shall be an elector of that political subdivision and, if the person is representing a township, shall reside in the unincorporated area of that township.

(C) The costs of the commission shall be divided among the participating political subdivisions in proportion to the population that each participating political subdivision bears to the total population of the territory proposed to be merged. For these purposes, a township's population shall be based solely upon the population of the unincorporated area of the township proposed to be merged. It shall be a proper public purpose for a municipal corporation or township to expend general fund moneys for these payments.

(D) All meetings of the commission shall be subject to the requirements of section 121.22 of the Revised Code.

Effective Date: 09-29-1994; 04-07-2005; 12-20-2005



Section 709.461 - Collaborative formulation of merger conditions - unincorporated areas.

(A) In formulating the proposed merger conditions, the commission shall attempt to work in a collaborative process that results in a consensus of its members as to the best proposal for all of the political subdivisions involved. To this end, the commission shall adopt rules for the orderly operation of commission meetings that permit all commission members to be coleaders, as appropriate, so that overall no one member has more authority than any of the other members in determining the proposed conditions. These rules may create a framework for building agreement among the members to adopt proposed conditions. The commission also shall seek the advice of both public and private sources to help the commission fully study the merger situation so that appropriate conditions are drafted. If funding permits, the commission may contract with a dispute resolution expert to help make the process more collaborative.

(B) When a merger proposal includes the unincorporated area of a township, the commission shall consider, among the other issues it considers before adopting its proposed merger conditions, both the increase and decrease of funding sources due to the unincorporated township territory becoming incorporated territory.

(C) The proposed merger conditions may provide for the election, prior to the merger, of new officers to govern the municipal corporation with which merger is proposed after the merger is complete, provided that the provision does not conflict with the charter of the municipal corporation with which merger is proposed. If more than one municipal corporation is to be included in the merger, the proposed conditions shall designate one of the municipal corporations as the municipal corporation into which the township and any other municipal corporations involved are being merged. The proposed conditions also may provide that the municipal corporation into which the other political subdivisions are to be merged shall amend its existing charter to include specified provisions and may state that the merger, if approved, shall not become effective until the date on which that municipal charter includes the required provisions. In the case of a merger of a township with a single municipal corporation, the merger conditions also may provide for the annexation of a school district located wholly within the township to the school district of the municipal corporation.

Effective Date: 04-07-2005



Section 709.462 - Vote on merger conditions - agreement by majority of subdivision members - term of commission.

(A) Once proposed merger conditions are prepared, the members of the commission shall vote on them.

(B) If no proposed merger condition can be agreed upon by a majority of the members of the commission from each political subdivision, the members of the commission may vote on whether the merger should not occur. If, in that situation, a majority of the members of the commission from each political subdivision votes against the merger, no further proceedings shall be had on the petition filed under section 709.45 of the Revised Code, and no further petitions shall be filed under that section proposing a merger of any or all of the political subdivisions that were the subjects of that petition for at least three years after the date of the commission's vote.

(C) If proposed merger conditions are agreed upon by a majority of the members of the commission from each political subdivision, the commission shall issue a report listing the conditions agreed to and the reasoning behind adopting each condition. In addition, after the next general election occurring after the election of the members of the commission, but not less than ninety days preceding the second general election occurring after the election of the members of the commission, the commission, unless it has ceased to exist under division (D) of this section, shall certify the fact of that agreement and a list of the agreed-to merger conditions to the board of elections of each of the counties in which the political subdivisions proposed for merger are located. The question of the approval or rejection of the merger conditions shall be submitted to the voters at that second general election occurring after the election of the members of the commission. The boards of elections shall submit the merger conditions for the approval or rejection of the electors in the portions of the political subdivisions within their respective counties, and, upon the holding of the election, each board of elections other than the board of the county in which the petition is required to be filed shall certify its results to the board of elections of the county in which the petition is required to be filed.

(D) Regardless of whether a merger commission succeeds in reaching an agreement, the commission shall cease to exist on the ninetieth day preceding the next general election occurring after the election of the members of the commission, unless the commission requests an extension of time from the legislative authority of each political subdivision involved and each of those legislative authorities approves the extension. This extension of time may be only until the ninetieth day preceding the second general election occurring after the election of the members of the commission. If the commission ceases to exist under this division, no further petitions shall be filed under section 709.45 of the Revised Code proposing a merger of any or all of the political subdivisions that were the subjects of the petition considered by the commission for at least three years after the date the commission ceases to exist.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-07-2005



Section 709.47 - Procedure after disapproval or approval.

(A) If merger conditions agreed upon by a merger commission of a township and one or more municipal corporations are disapproved by a majority of those voting on them in the township or a municipal corporation proposed to be merged or in the municipal corporation with which merger is proposed, no further petitions shall be filed under section 709.45 of the Revised Code proposing the merger of any of the territory within that proposed merger for at least three years after the date of that disapproval.

If merger conditions are approved by a majority of those voting on them in each political subdivision proposed to be merged and in the municipal corporation with which merger is proposed, the merger is effective on the first day of January of the year following the certification of the results of the election by the board of elections with which the petition is required to be filed, unless the conditions specify a different date, in which case the date specified is the effective date of merger. On and after the effective date, the territory of each political subdivision proposed to be merged is annexed to and included in the territory and corporate boundaries of the municipal corporation with which the merger is proposed. The form of government, ordinances, resolutions, and other rules of the municipal corporation with which merger is proposed apply throughout the newly included territories to the extent they are not in conflict with the conditions approved by the electors. The charter, if any, of the municipal corporation with which merger is proposed applies throughout the newly included territories. The corporate existence and the offices of the municipal corporations or of the township proposed to be merged terminate on that date.

(B) The municipal corporation with which merger is proposed succeeds to the following interests of each political subdivision proposed to be merged in:

(1) All moneys, taxes, and special assessments, whether the moneys, taxes, or special assessments are in the treasury or in the process of collection;

(2) All property and interests in property, whether real or personal;

(3) All rights and interests in contracts or in securities, bonds, notes, or other instruments;

(4) All accounts receivable and rights of action;

(5) All other matters not included in divisions (B)(1) to (4) of this section.

(C) On and after the merger's effective date, the municipal corporation with which merger is proposed is liable for all outstanding franchises, contracts, debts, and other legal claims, actions, and obligations of the political subdivisions proposed to be merged.

(D) When a merger proposal includes the unincorporated area of a township, the board of county commissioners of the county in which the unincorporated area is located and the legislative authority of the municipal corporation with which merger is proposed shall negotiate an agreement requiring the county to continue providing within the unincorporated area for a determined period of time after the merger's effective date the county services it was providing within the unincorporated area on the day prior to the merger's effective date. During the negotiation process, each of the following shall occur:

(1) Before the merger's effective date, the board of county commissioners and the legislative authority of the municipal corporation shall each create a proposed transition plan that addresses, among other potential issues for agreement between the county and the municipal corporation, the following:

(a) The period of time the county will continue to provide the county services to the unincorporated area and the date upon which the municipal corporation will succeed to the county's responsibility of providing those services;

(b) Payment by the municipal corporation to the county for the continued provision of the county services to the unincorporated area during that period of time.

(2) On the merger's effective date, the board of county commissioners and the legislative authority of the municipal corporation shall exchange their proposed transition plans.

(3) Within thirty days after the merger's effective date, the board of county commissioners and the legislative authority of the municipal corporation shall meet to discuss the proposed transition plans and the creation of a compromise transition plan that addresses, among other potential issues for agreement between the county and municipal corporation, the issues listed in division (D)(1) of this section.

(4) Within sixty days after the date of the meeting between the board of county commissioners and the legislative authority of the municipal corporation under division (D)(3) of this section, the board and the legislative authority shall agree upon a compromise transition plan.

Effective Date: 09-29-1994; 04-07-2005



Section 709.48 - No petitions for annexation after merger defeated.

On and after the date on which a petition is filed with the board of elections under section 709.45 of the Revised Code for the election of a merger commission for the merger of one or more municipal corporations and the unincorporated territory of a township, no petition for the annexation of any part of the unincorporated territory of the township shall be filed with a board of county commissioners under section 709.03 or 709.15 of the Revised Code, until one of the following occurs:

(A) The question of forming a merger commission is defeated at the election provided for under section 709.45 of the Revised Code by a majority of the electors of any one of the municipal corporations or the unincorporated territory of the township in which the election is held.

(B) The merger commission elected pursuant to section 709.45 of the Revised Code fails to reach agreement on merger conditions by the ninetieth day preceding the next general election occurring after the election of the members of the commission or, if the time for the commission's existence is extended under division (D) of section 709.462 of the Revised Code, by the date that extension ceases, whichever is later.

(C) The merger conditions agreed upon by the merger commission are defeated by a majority of the electors of any one of the municipal corporations or the unincorporated territory of the township in which the election on the conditions is held.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-29-1994; 04-07-2005



Section 709.50 - Removal of area.

(A) Notwithstanding any other section of the Revised Code, when a township contains at least ninety per cent of the geographic area of a municipal corporation, either that township or the municipal corporation may remove that part of that township that is located within the municipal corporation from that township if all of the following apply:

(1) The electors of the township and the municipal corporation have voted to approve the establishment of a merger commission pursuant to section 709.45 of the Revised Code.

(2) The unincorporated territory of the township has a population of more than nine thousand.

(3) The township has previously adopted a limited home rule government under Chapter 504. of the Revised Code and a township zoning resolution under Chapter 519. of the Revised Code.

(4) Not later than December 31, 1994, either the township adopts a resolution or the municipal corporation adopts a resolution or ordinance to remove that part of the township that is located in the municipal corporation from the township. Any resolution or ordinance adopted under division (A)(4) of this section shall include an accurate description of the land to be removed. The political subdivision that adopts an ordinance or resolution under division (A)(4) of this section shall file with the county recorder a copy of it certified by the county auditor, together with a map or plat certified by the county auditor of the land to be removed. The county recorder shall record the ordinance or resolution and the map or plat.

(B) If either the township or the municipal corporation takes the action described in division (A)(4) of this section, the removal shall occur. After the removal, the unincorporated territory of the township shall no longer receive any revenue by virtue of its relationship to the municipal corporation. As soon as practicable after a removal occurs under this section, the board of county commissioners shall ascertain whether there is any joint indebtedness of the unincorporated territory of the township and the municipal corporation. If there is any such indebtedness, the board of county commissioners shall apportion it in accordance with section 503.10 of the Revised Code.

(C)

(1) If a removal occurs under this section, all or part of the unincorporated territory of the township may become a village if the board of township trustees adopts, by unanimous vote, a resolution for all or part of that territory to become a village. The board of township trustees shall file with the county recorder a copy of any resolution it adopts under division (C)(1) of this section certified by the county auditor, together with a map or plat certified by the county auditor of the land to be included in the village. The county recorder shall record the resolution and the map or plat. Once the board adopts a resolution under division (C)(1) of this section, no land within the area that will constitute the village may be annexed, and any pending annexation proceeding that includes land in that area shall be considered to be terminated with regard to that land.

(2) If the board does not adopt a resolution under division (C)(1) of this section, or if the board adopts such a resolution in which only a part of the unincorporated territory becomes a village, the board of county commissioners shall attach all the unincorporated territory that does not become a village to any township contiguous to that territory or erect that territory into a new township, the boundaries of which need not include twenty-two square miles of territory.

(D) If a board of township trustees adopts a resolution under division (C)(1) of this section for all or part of the township's unincorporated territory to become a village, the board shall serve as the legislative authority of the area constituting the village until the next regular municipal election that occurs at least ninety days after the adoption of the resolution. At that election, the legislative authority of the village shall be elected under section 731.09 of the Revised Code and all other officers of the village shall be elected under Chapter 733. of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-20-1999






Chapter 711 - PLATS

Section 711.001 - Plat definitions.

As used in this chapter:

(A) "Plat" means a map of a tract or parcel of land.

(B) "Subdivision" means either of the following:

(1) The division of any parcel of land shown as a unit or as contiguous units on the last preceding general tax list and duplicate of real and public utility property, into two or more parcels, sites, or lots, any one of which is less than five acres for the purpose, whether immediate or future, of transfer of ownership, provided, however, that the following are exempt:

(a) A division or partition of land into parcels of more than five acres not involving any new streets or easements of access;

(b) The sale or exchange of parcels between adjoining lot owners, where that sale or exchange does not create additional building sites;

(c) If the planning authority adopts a rule in accordance with section 711.133 of the Revised Code that exempts from division (B)(1) of this section any parcel of land that is four acres or more, parcels in the size range delineated in that rule.

(2) The improvement of one or more parcels of land for residential, commercial, or industrial structures or groups of structures involving the division or allocation of land for the opening, widening, or extension of any public or private street or streets, except private streets serving industrial structures, or involving the division or allocation of land as open spaces for common use by owners, occupants, or leaseholders or as easements for the extension and maintenance of public or private sewer, water, storm drainage, or other similar facilities.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-19-1953; 04-15-2005; 2007 HB119 09-29-2007; 2007 HB119 07-01-2009



Section 711.01 - Plat of proposed village or addition.

Any person may lay out a village, or subdivision or addition to a municipal corporation, by causing the territory to be surveyed, and by having a plat of it made by a competent surveyor. The plat shall particularly describe the streets, alleys, commons, or public grounds, and all in-lots, out-lots, fractional-lots, within or adjacent to such village. The description shall include the courses, boundaries, and extent.

Effective Date: 10-01-1953



Section 711.02 - Contents of plat.

(A) In-lots intended for sale shall be numbered in progressive numbers, or by the squares in which situated, and their precise length and width shall be stated on the plat provided for in section 711.01 of the Revised Code. Out-lots which do not exceed ten acres in size shall, in like manner, be surveyed and numbered, and their precise length and width stated on the plat, together with any streets, alleys, or roads which divide or border on them.

(B) Every plat shall be superimposed on a survey of the lands of the dedicators from which such plat is drawn, and shall contain an accurate background drawing of any metes-and-bounds descriptions of the lands of the dedicators from which such plat is drawn.

Effective Date: 09-30-1974



Section 711.03 - Cornerstones, markers, and iron pins.

At the time of surveying and laying out a village, or subdivision or addition to a municipal corporation, the proprietor of such village, or subdivision or addition, shall plant at the corner of the public ground or lot, if there is such, and if there is none, then at the corner of one of the in-lots and at the corner of each out-lot, a good and sufficient stone, of such size and dimensions and in such manner as the surveyor provided for under section 711.01 of the Revised Code directs, for a corner from which to make future surveys, and the point at which it may be found shall be designated on the plat.

Such proprietor shall direct the surveyor to place and set at least four permanent markers in each plat of ten lots or less. In a village or in a subdivision, addition, or allotment having more than ten lots, whether within or without a municipal corporation, the proprietor shall cause to be placed as many additional permanent markers as the surveyor deems necessary to properly control his original survey. Such permanent markers shall be placed in a manner so that the line of sight between such markers can be observed from one marker to the other. Such markers shall be made of either stone or concrete at least four inches in diameter, or four inches square, and properly marked. The markings on such markers shall consist of a cross cut with the legs of the cross at least three inches long and at least one-eighth inch deep. Solid iron pins of at least one inch diameter may also be used as permanent markers. All stone, concrete, or iron pin markers shall be at least thirty inches long and the bottom of such markers shall be set at least thirty inches below finished grade.

If the location for a permanent marker is originally determined to be in an area of solid rock it may be relocated and offset from its original position. Such relocation must be noted on the plat. These and all other markers shall be designated on the plat before it is presented for record, but setting of such markers shall not be required prior to completion of construction necessary to the improvement of the land.

Effective Date: 02-21-1967



Section 711.04 - Acknowledgment and recording.

After a plat of a subdivision is completed, it shall be certified by the surveyor and acknowledged by the owner before an officer authorized to take the acknowledgment of deeds, which officer shall certify his official act on the plat. If any owner is a nonresident of the state, his agent, authorized by writing, may make such acknowledgment. Such plat, and if the execution is by agent, his written authority, shall thereupon be recorded in the office of the county recorder.

Effective Date: 10-06-1955



Section 711.041 - Approval of plats outside municipal corporation.

No plat certifying lands outside a municipal corporation may be recorded without the approval thereon of the board of county commissioners of the county wherein such lands are situated.

The approval of a plat by the board of county commissioners shall not be deemed to be an acceptance of the dedication of any public street, road, or highway dedicated on such plat.

This section does not apply to such plats as are required by section 711.09 or 711.10 of the Revised Code to be approved by a planning commission.

Effective Date: 10-06-1965



Section 711.05 - Approval or rejection - rules to govern plats.

(A) Upon the submission of a plat for approval, in accordance with section 711.041 of the Revised Code, the board of county commissioners shall certify on it the date of the submission. Within five days of submission of the plat, the board shall schedule a meeting to consider the plat and send a written notice by regular mail to the fiscal officer of the board of township trustees of the township in which the plat is located and the board of health of the health district in which the plat is located. The notice shall inform the trustees and the board of health of the submission of the plat and of the date, time, and location of any meeting at which the board of county commissioners will consider or act upon the proposed plat. The meeting shall take place within thirty days of submission of the plat, and no meeting shall be held until at least seven days have passed from the date the notice was sent by the board of county commissioners. The approval of the board required by section 711.041 of the Revised Code or the refusal to approve shall take place within thirty days from the date of submission or such further time as the applying party may agree to in writing; otherwise, the plat is deemed approved and may be recorded as if bearing such approval.

(B) The board may adopt general rules governing plats and subdivisions of land falling within its jurisdiction, to secure and provide for the coordination of the streets within the subdivision with existing streets and roads or with existing county highways, for the proper amount of open spaces for traffic, circulation, and utilities, and for the avoidance of future congestion of population detrimental to the public health, safety, or welfare, but shall not impose a greater minimum lot area than forty-eight hundred square feet. Before the board may amend or adopt rules, it shall notify all the townships in the county of the proposed amendments or rules by regular mail at least thirty days before the public meeting at which the proposed amendments or rules are to be considered.

The rules may require the board of health to review and comment on a plat before the board of county commissioners acts upon it and may also require proof of compliance with any applicable zoning resolutions, and with sewage treatment rules adopted under section 3718.02 of the Revised Code, as a basis for approval of a plat. Where under section 711.101 of the Revised Code the board of county commissioners has set up standards and specifications for the construction of streets, utilities, and other improvements for common use, the general rules may require the submission of appropriate plans and specifications for approval. The board shall not require the person submitting the plat to alter the plat or any part of it as a condition for approval, as long as the plat is in accordance with general rules governing plats and subdivisions of land, adopted by the board as provided in this section, in effect at the time the plat was submitted and the plat is in accordance with any standards and specifications set up under section 711.101 of the Revised Code, in effect at the time the plat was submitted.

(C) The ground of refusal to approve any plat, submitted in accordance with section 711.041 of the Revised Code, shall be stated upon the record of the board, and, within sixty days thereafter, the person submitting any plat that the board refuses to approve may file a petition in the court of common pleas of the county in which the land described in the plat is situated to review the action of the board. A board of township trustees is not entitled to appeal a decision of the board of county commissioners under this section.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-20-1999; 05-06-2005; 12-20-2005; 2007 HB119 09-29-2007; 2007 HB119 § 120.03 07-01-2009



Section 711.06 - Plat of subdivision - acknowledgment and record.

A proprietor of lots or grounds in a municipal corporation, who subdivides or lays them out for sale, shall make an accurate plat of such subdivision, describing with certainty all grounds laid out or granted for streets, alleys, ways, commons, or other public uses. The proprietor shall superimpose such plat upon the land from which such plat is drawn and shall make an accurate background drawing of any metes-and-bounds descriptions of the lands from which such plat is drawn. Lots sold or intended for sale shall be numbered by progressive numbers or described by the squares in which situated, and the precise length and width shall be given of each lot sold or intended for sale. Such plat shall be subscribed by the proprietor, or his agent duly authorized by writing, and acknowledged before an officer authorized to take the acknowledgment of deeds, who shall certify the acknowledgment of the instrument, and such plat shall be recorded in the office of the county recorder.

Effective Date: 09-30-1974



Section 711.07 - Fee shall vest in municipal corporation.

Upon recording, as required by section 711.06 of the Revised Code, the plat shall thereupon be a sufficient conveyance to vest in the municipal corporation the fee of the parcel of land designated or intended for streets, alleys, ways, commons, or other public uses, to be held in the corporate name in trust to and for the uses and purposes set forth in the instrument.

Effective Date: 10-01-1953



Section 711.08 - Map or plat by platting commission must be approved by city engineer or legislative authority.

When plats adopted by a platting commission or board of public works are on record, the plat mentioned in section 711.06 of the Revised Code of any addition within the limits of a municipal corporation shall not be recorded until the engineer thereof certifies that the streets, as laid out on the plats of such addition, correspond with those laid out on the recorded plats of the commission or board. When there are streets laid down in addition to those adopted by such commission or board, or in any municipal corporation where no commission is or has been in existence, no such plat shall be recorded until it has been approved by the legislative authority of the municipal corporation.

Effective Date: 10-01-1953



Section 711.09 - Plats to be approved by planning commission.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, when a city planning commission adopts a plan for the major streets or thoroughfares and for the parks and other open public grounds of a city or any part of it, or for the unincorporated territory within three miles of the corporate limits of a city or any part of it, then no plat of a subdivision of land within that city or territory shall be recorded until it has been approved by the city planning commission and that approval endorsed in writing on the plat. If the land lies within three miles of more than one city, then division (A)(1) of this section applies to the approval of the planning commission of the city whose boundary is nearest to the land.

(2) Division (A)(1) of this section does not apply to any unincorporated territory when all of the following conditions are met:

(a) The township in which the territory is located has a zoning resolution covering all the unincorporated territory in the township.

(b) The county in which the territory is located has a county or regional planning commission.

(c) Subdivision regulations other than municipal subdivision regulations are in effect in the county in which the unincorporated territory is located.

When all of these conditions are met, no plat of a subdivision of land in that unincorporated territory shall be recorded until it has been approved by the county or regional planning commission as provided in section 711.10 of the Revised Code.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, when a village planning commission, a platting commissioner, or, if there is no commission or commissioner, the legislative authority of a village, adopts a plan for the major streets or thoroughfares and for the parks and other public grounds of a village or any part of it, then no plat of a subdivision of land within that village shall be recorded until it has been approved by the village commission, commissioner, or legislative authority and that approval endorsed in writing on the plat. If the county in which the village lies contains no cities, has no county subdivision regulations in effect, and the village commission, commissioner, or legislative authority adopts a plan for the major streets or thoroughfares and for the parks and other public grounds for the unincorporated territory within one and one-half miles of the corporate limits of the village or any part of it, then no plat of a subdivision of land shall be recorded until it has been approved by the village commission, commissioner, or legislative authority and that approval is endorsed in writing on the plat. If the land lies within one and one-half miles of more than one village, then division (B)(1) of this section applies to the approval of the commission, commissioner, or legislative authority of the village whose boundary is nearest to the land.

(2) Division (B)(1) of this section does not apply to any unincorporated territory when both of the following conditions are met:

(a) The township in which the territory is located has a zoning resolution covering all the unincorporated territory in the township.

(b) The county in which the territory is located has a county or regional planning commission.

When both of these conditions are met, no plat of a subdivision of land in that unincorporated territory shall be recorded until it has been approved by the county or regional planning commission as provided in section 711.10 of the Revised Code.

(C) The approval of the planning commission, the platting commissioner, or the legislative authority of a village required by this section, or the refusal to approve, shall be endorsed on the plat within thirty days after the submission of the plat for approval or within such further time as the applying party may agree to; otherwise that plat is deemed approved, and the certificate of the planning commission, the platting commissioner, or the clerk of the legislative authority, as to the date of the submission of the plat for approval and the failure to take action on it within that time, shall be issued on demand and shall be sufficient in lieu of the written endorsement or other evidence of approval required by this section. The planning commission, platting commissioner, or legislative authority of a village shall not require a person submitting a plat to alter the plat or any part of it as a condition for approval, as long as the plat is in accordance with the general rules governing plats and subdivisions of land, adopted as provided in this section, in effect at the time the plat was submitted. The ground of refusal or approval of any plat submitted, including citation of or reference to the rule violated by the plat, shall be stated upon the record of the commission, commissioner, or legislative authority. Within sixty days after refusal, the person submitting any plat that the commission, commissioner, or legislative authority refuses to approve may file a petition in the court of common pleas of the proper county, in which the person shall be named plaintiff. The petition shall contain a copy of the plat sought to be recorded, a statement of the facts justifying the propriety and reasonableness of the proposed subdivision, and a prayer for an order directed to the recorder to record the plat and may include a statement of facts to support a claim that the rules of the planning authority under which it refused to approve the plat are unreasonable or unlawful. The planning authority refusing to approve the plat and the recorder of the county shall be joined as defendants and summons shall be issued upon those defendants as in civil actions. Within the rule day provided for a civil action, the planning authority may file an answer in which it may set forth a statement of the facts justifying its refusal to approve the plat, a copy of its rule under which it refused to approve the plat, and a statement of the facts supporting the reasonableness and lawfulness of that rule. The court shall hear the matter upon such evidence as is introduced by either party and the planning authority may introduce as a part of its case a complete transcript of any proceedings had before it. Any detail of the plat may be modified upon motion of the plaintiff before the cause is submitted to the court. If the court finds that the prayer for the recording of the plat or any modification of it as may be agreed to or proposed by the plaintiff, is supported by a preponderance of the evidence, it shall enter an order directed to the recorder to record the plat as originally submitted or as agreed to be modified. Otherwise, the petition shall be dismissed. The court shall return a separate finding upon the reasonableness and lawfulness of the refusal to approve the plat or upon the reasonableness and lawfulness of the rule under which the planning authority refused to approve the plat or both, as the case may require. The judgment or order of the court may be appealed by either party on questions of law as in other civil cases.

The planning commission, platting commissioner, or legislative authority of a village may adopt general rules governing plats and subdivisions of land falling within its jurisdiction in order to secure and provide for the coordination of the streets within the subdivision with existing streets and roads or with the plan or plats of the municipal corporation, for the proper amount of open spaces for traffic, circulation, and utilities, and for the avoidance of future congestion of population detrimental to the public health or safety but shall not impose a greater minimum lot area than forty-eight hundred square feet. The rules may provide for their modification by the planning commission in specific cases where unusual topographical or other exceptional conditions require the modification. The rules may require the county department of health to review and comment on a plat before the planning commission, platting commissioner, or legislative authority of a village acts upon it and may also require proof of compliance with any applicable zoning resolutions as a basis for approval of a plat.

However, no city or village planning commission shall adopt any rules requiring actual construction of streets or other improvements or facilities or assurance of that construction as a condition precedent to the approval of a plat of a subdivision unless the requirements have first been adopted by the legislative authority of the city or village after a public hearing. The rules shall be promulgated and published as provided by sections 731.17 to 731.42 of the Revised Code, and before adoption a public hearing shall be held on the adoption and a copy of the rules shall be certified by the commission, commissioner, or legislative authority to the county recorder of the county in which the municipal corporation is located.

In the exercise of any power over or concerning the platting and subdivision of land or the recording of plats of subdivisions by a city, county, regional, or other planning commission pursuant to any other section of the Revised Code, the provisions of this section with respect to appeals from a decision of a planning commission apply to the decision of any such commission in the exercise of any power of that kind granted by any other section of the Revised Code in addition to any other remedy of appeal granted by the Revised Code. When a plan has been adopted as provided in this section, the approval of plats shall be in lieu of the approvals provided for by any other section of the Revised Code, so far as territory within the approving jurisdiction of the commission, commissioner, or legislative authority, as provided in this section, is concerned. Approval of a plat shall not be an acceptance by the public of the dedication of any street, highway, or other way or open space shown upon the plat.

(D) This section does not apply to unincorporated territory in any county having five or more cities and having a regional planning commission or county planning commission not included within the geographic boundaries of a regional planning commission, where the regional or county planning commission has determined, by resolution, to exercise the authority granted under section 711.10 of the Revised Code for the unincorporated territory within three miles of cities within that county.

Effective Date: 10-21-1997



Section 711.091 - Inspection of street construction.

The city or village engineer in the case of lands within a city or village, and the county engineer in the case of lands outside of a city or village, shall, upon written request by the owner of the land upon which the street has been constructed check the construction and if the engineer finds that such street has been constructed in accordance with the specifications set forth on the approved plat, and that such street is in good repair, then such finding, endorsed on the approved plat, shall constitute an acceptance of the street for public use by the city, village or county as the case may be, provided such street has been theretofore duly dedicated.

Effective Date: 10-06-1955



Section 711.10 - Platting in unincorporated territory - county or regional planning commission to adopt rules.

(A) Whenever a county planning commission or a regional planning commission adopts a plan for the major streets or highways of the county or region, no plat of a subdivision of land within the county or region, other than land within a municipal corporation or land within three miles of a city or one and one-half miles of a village as provided in section 711.09 of the Revised Code, shall be recorded until it is approved by the county or regional planning commission under division (C) of this section and the approval is endorsed in writing on the plat.

(B) A county or regional planning commission may require the submission of a preliminary plan for each plat sought to be recorded. If the commission requires this submission, it shall provide for a review process for the preliminary plan. Under this review process, the planning commission shall give its approval, its approval with conditions, or its disapproval of each preliminary plan. The commission's decision shall be in writing, shall be under the signature of the secretary of the commission, and shall be issued within thirty-five business days after the submission of the preliminary plan to the commission. The disapproval of a preliminary plan shall state the reasons for the disapproval. A decision of the commission under this division is preliminary to and separate from the commission's decision to approve, conditionally approve, or refuse to approve a plat under division (C) of this section.

(C) Within five calendar days after the submission of a plat for approval under this division, the county or regional planning commission shall schedule a meeting to consider the plat and send a notice by regular mail or by electronic mail to the fiscal officer of the board of township trustees of the township in which the plat is located and the board of health of the health district in which the plat is located. The notice shall inform the trustees and the board of health of the submission of the plat and of the date, time, and location of any meeting at which the county or regional planning commission will consider or act upon the plat. The meeting shall take place within thirty calendar days after submission of the plat, and no meeting shall be held until at least seven calendar days have passed from the date the planning commission sent the notice.

The approval of the county or regional planning commission, the commission's conditional approval as described in this division, or the refusal of the commission to approve shall be endorsed on the plat within thirty calendar days after the submission of the plat for approval under this division or within such further time as the applying party may agree to in writing; otherwise that plat is deemed approved, and the certificate of the commission as to the date of the submission of the plat for approval under this division and the failure to take action on it within that time shall be sufficient in lieu of the written endorsement or evidence of approval required by this division.

A county or regional planning commission may grant conditional approval under this division to a plat by requiring a person submitting the plat to alter the plat or any part of it, within a specified period after the end of the thirty calendar days, as a condition for final approval under this division. Once all the conditions have been met within the specified period, the commission shall cause its final approval under this division to be endorsed on the plat. No plat shall be recorded until it is endorsed with the commission's final or unconditional approval under this division.

The ground of refusal of approval of any plat submitted under this division, including citation of or reference to the rule violated by the plat, shall be stated upon the record of the county or regional planning commission. Within sixty calendar days after the refusal under this division, the person submitting any plat that the commission refuses to approve under this division may file a petition in the court of common pleas of the proper county, and the proceedings on the petition shall be governed by section 711.09 of the Revised Code as in the case of the refusal of a planning authority to approve a plat. A board of township trustees is not entitled to appeal a decision of the commission under this division.

A county or regional planning commission shall adopt general rules, of uniform application, governing plats and subdivisions of land falling within its jurisdiction, to secure and provide for the proper arrangement of streets or other highways in relation to existing or planned streets or highways or to the county or regional plan, for adequate and convenient open spaces for traffic, utilities, access of firefighting apparatus, recreation, light, and air, and for the avoidance of congestion of population. The rules may provide for their modification by the commission in specific cases where unusual topographical and other exceptional conditions require the modification. The rules may require the board of health to review and comment on a plat before the commission acts upon it and also may require proof of compliance with any applicable zoning resolutions, and with sewage treatment rules adopted under section 3718.02 of the Revised Code, as a basis for approval of a plat.

Before adoption of its rules or amendment of its rules, the commission shall hold a public hearing on the adoption or amendment. Notice of the public hearing shall be sent to all townships in the county or region by regular mail or electronic mail at least thirty business days before the hearing. No county or regional planning commission shall adopt any rules requiring actual construction of streets or other improvements or facilities or assurance of that construction as a condition precedent to the approval of a plat of a subdivision unless the requirements have first been adopted by the board of county commissioners after a public hearing. A copy of the rules shall be certified by the planning commission to the county recorders of the appropriate counties.

After a county or regional street or highway plan has been adopted as provided in this section, the approval of plats and subdivisions provided for in this section shall be in lieu of any approvals provided for in other sections of the Revised Code, insofar as the territory within the approving jurisdiction of the county or regional planning commission, as provided in this section, is concerned. Approval of a plat shall not be an acceptance by the public of the dedication of any street, highway, or other way or open space shown upon the plat.

No county or regional planning commission shall require a person submitting a plat to alter the plat or any part of it as long as the plat is in accordance with the general rules governing plats and subdivisions of land, adopted by the commission as provided in this section, in effect at the time the plat is submitted.

A county or regional planning commission and a city or village planning commission, or platting commissioner or legislative authority of a village, with subdivision regulation jurisdiction over unincorporated territory within the county or region may cooperate and agree by written agreement that the approval of a plat by the city or village planning commission, or platting commissioner or legislative authority of a village, as provided in section 711.09 of the Revised Code, shall be conditioned upon receiving advice from or approval by the county or regional planning commission.

(D) As used in this section, "business day" means a day of the week excluding Saturday, Sunday, or a legal holiday as defined in section 1.14 of the Revised Code.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-14-2000; 04-15-2005; 05-06-2005; 12-20-2005; 2007 HB119 09-29-2007; 2007 HB119 § 120.03 07-01-2009



Section 711.101 - General rules setting standards and requiring and securing construction of improvements shown on the plats and plans.

As to land falling within its jurisdiction or the jurisdiction of its planning commission, the legislative authority of a municipal corporation, or the board of county commissioners, may adopt general rules setting standards and requiring and securing the construction of improvements shown on the plats and plans required by sections 711.05, 711.09, and 711.10 of the Revised Code.

Such rules may establish standards and specifications for the construction of streets, curbs, gutters, sidewalks, street lights, water mains, storm sewers, sanitary sewers, and other utility mains, piping, and other facilities, may require complete or partial installation of such improvements, and may make such installation a condition precedent to the sale or lease of lots in a subdivision or the issuance of a building permit for the improvement of a lot, and may require in lieu of actual construction a performance agreement and the furnishing of a performance bond or other guarantee or security for the purpose of assuring the installation of such improvements deemed necessary or appropriate in the public interest. The legislative authority of a municipal corporation or the board of county commissioners may accept such performance bond or other guarantee or security, under such conditions and time limitations as it may determine. However, any actual construction or performance bond required by the legislative authority of a municipal corporation or board of county commissioners shall be limited to improvements and facilities directly affecting the lots to be improved or sold.

Such rules may require the submission of plans and specifications for the improvements set forth in this section for approval as a condition precedent to the approval of a plat required by sections 711.05, 711.09, and 711.10 of the Revised Code, and may require the actual construction or agreement or assurance of such construction as a condition precedent to the approval required under those sections. The rules shall not require the alteration of plans and specifications for improvements, as long as the plans and specifications are in accordance with the rules provided for in this section in effect at the time the plat was submitted.

Such rules may provide for the administration thereof by the regulating body or by a city, county, or regional planning commission having platting jurisdiction over the land affected and may provide for the modification thereof in specific cases, where unusual or exceptional factors or conditions require such modifications, by such body or commission.

The board of county commissioners may prepare such specifications and make such orders, inspections, examinations, and certificates as are necessary to carry out the provisions of this section. The county engineer and the county sanitary engineer shall act in an advisory capacity to the board in preparing such specifications, orders, inspections, examinations, and certificates.

Before the adoption or amendment of rules pursuant to this section, a public hearing shall be held thereon by the legislative authority of the municipal corporation or the board of county commissioners, as the case may be.

Effective Date: 07-24-1990



Section 711.102 - Violations.

Whoever willfully violates any rule or regulation adopted by the legislative authority of a municipal corporation or a board of county commissioners pursuant to section 711.101 of the Revised Code or fails to comply with any order issued pursuant thereto, shall forfeit and pay not less than ten nor more than one thousand dollars.

Such sum may be recovered with costs in a civil action brought in the court of common pleas of the county in which the land lies relative to which such violation occurred, by the legal representative of the village, city or county, in the name of such village, city, or county and for the use thereof.

Effective Date: 10-06-1955



Section 711.103 - Tentative approval of plat by planning commission.

When, prior to June 1, 1953, a subdivision plat has been tentatively approved by a planning commission, and lots have been transferred from the subdivision by metes and bounds descriptions prior to June 1, 1953, and a registered surveyor certifies on such plat, or copy thereof, that all such transfers are in conformity with the plat as tentatively approved, such plat, or a copy thereof, may be recorded by the county recorder, notwithstanding that it has not been subscribed and acknowledged by the proprietor thereof, nor finally approved by the planning commission. The certificate of the planning commission as to the date of tentative approval shall be issued on demand.

Effective Date: 10-19-1953



Section 711.104 - Entry of lots shown on plat upon tax list.

When a plat has been recorded under the provisions of section 711.103 of the Revised Code, the lots shown thereon shall be entered upon the tax list for taxation according to their lot numbers and subdivision, and conveyance made by lot number and subdivision shall be legally sufficient to pass title.

Effective Date: 10-19-1953



Section 711.11 - Fee simple title.

The plats, mentioned in section 711.01 of the Revised Code, shall be a sufficient conveyance to vest a fee simple title of all such parcels of land as are therein expressed, named, or intended for public use, in the county in which the village is situated, for the uses and purposes therein named, expressed, or intended, and for no other use or purpose.

Effective Date: 10-01-1953



Section 711.12 - Forfeiture for wrongfully recording plats.

A county recorder who records a plat contrary to sections 711.01 to 711.38, inclusive, of the Revised Code, shall forfeit and pay not less than one hundred nor more than five hundred dollars to be recovered with costs in a civil action by the prosecuting attorney in the name and for the use of the county.

Effective Date: 10-01-1953



Section 711.121 - Evidence of legality of conveyance by metes and bounds by affidavit.

The county auditor and the county recorder shall not transfer property or record deeds or leases which attempt to convey property contrary to the provisions of Chapter 711. of the Revised Code. In case of doubt, the county auditor or county recorder may require the person presenting such deed or lease to give evidence of the legality of a conveyance by metes and bounds by an affidavit as to the facts which exempt such conveyance from the provisions of Chapter 711. of the Revised Code.

Effective Date: 10-19-1953



Section 711.13 - Transfer of land before recording - forfeiture.

Whoever, being the owner or agent of the owner of any land within or without a municipal corporation, willfully transfers any lot, parcel, or tract of such land from or in accordance with a plat of a subdivision as specifically defined in this chapter, before the plat has been recorded in the office of the county recorder, shall forfeit and pay the sum of not less than ten nor more than five hundred dollars for each lot, parcel, or tract of land so sold. The description of the lot, parcel, or tract by metes and bounds in the deed or transfer shall not serve to exempt the seller from the forfeiture provided in this section.

If the land is within a municipal corporation, the sum may be recovered in a civil action, brought in any court of competent jurisdiction by the city director of law or other corresponding official of the municipal corporation in the name of the municipal corporation and for the use of the street repair fund thereof.

If the land is situated outside a municipal corporation, the sum may be recovered in a civil action, brought by the prosecuting attorney, other corresponding official, or planning commission of the county in which the land is situated, in the name of the county and for the use of the road repair fund thereof.

The sale of lots, parcels, or tracts from a plat of a subdivision on which any and all areas indicated as streets or open grounds are expressly indicated as for the exclusive use of the abutting or other owners in the subdivision and not as public streets, ways, or grounds shall not serve to exempt the seller from the requirements of this chapter or from the forfeiture provided in this section.

Effective Date: 11-01-1977



Section 711.131 - Approval without plat.

(A) Notwithstanding sections 711.001 to 711.13 of the Revised Code and except as provided in division (C) of this section, unless the rules adopted under section 711.05, 711.09, or 711.10 of the Revised Code are amended pursuant to division (B) of this section, a proposed division of a parcel of land along an existing public street, not involving the opening, widening, or extension of any street or road, and involving no more than five lots after the original tract has been completely subdivided, may be submitted to the planning authority having approving jurisdiction of plats under section 711.05, 711.09, or 711.10 of the Revised Code for approval without plat. If the authority acting through a properly designated representative finds that a proposed division is not contrary to applicable platting, subdividing, zoning, health, sanitary, or access management regulations , regulations adopted under division (B)(3) of section 307.37 of the Revised Code regarding existing surface or subsurface drainage, or household sewage treatment rules adopted under section 3718.02 of the Revised Code, it shall approve the proposed division within seven business days after its submission and, on presentation of a conveyance of the parcel, shall stamp the conveyance "approved by (planning authority); no plat required" and have it signed by its clerk, secretary, or other official as may be designated by it. The planning authority may require the submission of a sketch and other information that is pertinent to its determination under this division.

(B) For a period of up to two years after the effective date of this amendment, the rules adopted under section 711.05, 711.09, or 711.10 of the Revised Code may be amended within that period to authorize the planning authority involved to approve proposed divisions of parcels of land without plat under this division. If an authority so amends its rules, it may approve no more than five lots without a plat from an original tract as that original tract exists on the effective date of the amendment to the rules. The authority shall make the findings and approve a proposed division in the time and manner specified in division (A) of this section.

(C) This section does not apply to parcels subject to section 711.133 of the Revised Code.

(D) As used in this section, "business day" means a day of the week excluding Saturday, Sunday, or a legal holiday as defined in section 1.14 of the Revised Code.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-2003; 04-15-2005; 05-06-2005; 2007 HB119 09-29-2007; 2007 HB119 § 120.03 07-01-2009



Section 711.132 - Effective date of planning commission rules.

No rule or regulation of a planning commission adopted pursuant to this chapter, including any rule adopted under section 711.133 of the Revised Code, shall become effective until it has been approved, after public hearing, by the legislative authority of the municipal corporation in the case of a municipal planning commission or by the board of county commissioners in the case of a regional or county planning commission.

Effective Date: 10-19-1953; 04-15-2005



Section 711.133 - Procedure for approval of qualifying division without plat.

(A) Notwithstanding anything to the contrary in sections 711.001 to 711.13 of the Revised Code, rules may be adopted and amended that require a proposed division of a parcel of land along an existing public street, not involving the opening, widening, or extension of any street or road, and involving the establishment of any lot that meets acreage requirements under division (B) of this section, to be submitted to the planning authority having approving jurisdiction of plats under section 711.05, 711.09, or 711.10 of the Revised Code for approval without plat in accordance with this section. The rules shall provide that, if the authority acting through a properly designated representative finds that a proposed division is not contrary to any applicable zoning, health, sanitary, or access management regulations, regulations adopted under division (B)(3) of section 307.37 of the Revised Code regarding existing surface or subsurface drainage, including, but not limited to, rules governing household sewage disposal systems, or regulations adopted under division (D) of this section, it shall approve the proposed division within the applicable timeframe listed in division (F) of this section and, on presentation of a conveyance of the parcel, shall stamp the conveyance "approved by (planning authority); no plat required" and have it signed by its clerk, secretary, or other official as may be designated by it. For purposes of this division, "household sewage disposal system" has the same meaning as in section 3709.091 of the Revised Code.

(B) Rules adopted under this section shall designate the size range of parcels to be approved in compliance with this section; parcels may be in a range of not less than four acres and not more than twenty acres. If the designated size range includes any parcels of four to five acres in size, the rules shall state that the proposed division shall not be considered a subdivision for purposes of division (B)(1) of section 711.001 of the Revised Code and need only be approved as specified in division (A) of this section and the rules adopted under this section.

(C) Rules adopted under this section shall exempt from the approval requirements of this section parcels of land to be used only for agricultural or personal recreational purposes. On the presentation of a conveyance of such a parcel, the authority's designated representative shall stamp the conveyance "no approval or plat required under R.C. 711.133 ; for agricultural or personal recreational use only" and have it signed by its clerk, secretary, or other official as the authority may designate. Nothing in this division excludes, or shall be construed as excluding, parcels that are exempt under this division as being used only for agricultural or personal recreational purposes, from the provisions of this chapter for any future divisions or partitions of those parcels.

When parcels of land that are exempt under this division from the approval requirements of this section are subsequently to be used for other than agricultural or personal recreational purposes, the planning authority shall first determine that such a parcel complies with the rules adopted under this section.

(D) Rules adopted under this section may regulate lot frontage and width to depth ratios for parcels to be approved in compliance with this section, but those regulations shall apply to a parcel only if there is no applicable zoning regulation for lot frontage or width to depth ratios that apply to the parcel.

(E) Rules adopted under this section may require the submission of a sketch and other information that is pertinent to the authority's determination under this section.

(F) A proposed division subject to approval in accordance with this section shall be approved within one of the following timeframes:

(1) For proposed divisions into not more than six separate parcels, approval shall be within seven calendar days after its submission.

(2) For proposed divisions into more than six separate parcels but less than fifteen separate parcels, approval shall be within fourteen calendar days after its submission.

(3) For proposed divisions into fifteen parcels or more, approval shall be within twenty-one calendar days after its submission.

Effective Date: 04-15-2005



Section 711.14 - Planting of cornerstone - forfeiture.

Any person who lays out a village or an addition to a municipal corporation, and neglects to plant the cornerstones therein, or causes such village or addition to be surveyed or platted in any manner other than that prescribed in sections 711.01 to 711.13, inclusive, of the Revised Code, shall forfeit and pay one hundred dollars and costs of suit, to be recovered in a civil action in the name of the county treasurer, for the use of the county.

Effective Date: 10-01-1953



Section 711.15 - Disposal of lots - forfeiture.

Any person who disposes of, offers for sale, or leases for a time exceeding five years, any lot, or any part of a lot, in a subdivision with intent to violate sections 711.001 to 711.14, inclusive, of the Revised Code, shall forfeit and pay the sum of not less than ten nor more than five hundred dollars for each lot or part of a lot so sold, offered for sale, or leased, to be recovered, with costs, in a civil action, in the name of the county treasurer for the use of the county.

Effective Date: 10-06-1955



Section 711.151 - Exceptions.

Sections 711.001 to 711.151 of the Revised Code do not apply to conveyances executed and delivered prior to October 16, 1953 and to conveyances made in performance of executory contracts existing prior to October 16, 1953.

Effective Date: 10-06-1955



Section 711.16 - Directors to lay out village where county seat located.

The directors appointed by the court of common pleas to lay out a village, where a seat of justice is situated, shall be governed by sections 711.01 to 711.38, inclusive, of the Revised Code, and liable to the same forfeitures for violation of such sections as county recorders under section 729.05 of the Revised Code.

Effective Date: 10-01-1953



Section 711.17 - Vacation of plat.

Upon the application of two thirds of the proprietors of land described in a plat of a municipal corporation, the court of common pleas may alter or vacate the plat of any such municipal corporation, addition thereto, or parts thereof, within the county.

Effective Date: 10-01-1953



Section 711.18 - Application for vacating or altering plat - notice.

Applications for vacating or altering a plat, addition, or part thereof, shall be by petition in writing, filed with the clerk of the court of common pleas. The applicant shall give thirty days' notice thereof, by publication in a newspaper published in and of general circulation in the county. Such notice shall set forth briefly the part of the plat or addition to be vacated.

Effective Date: 10-07-1977



Section 711.19 - Vacation of plat by court action.

If the petitioners for the alteration or vacation of a plat under section 711.17 of the Revised Code produce to the court of common pleas satisfactory evidence that notice has been given as required by section 711.18 of the Revised Code, and that two thirds of the persons owning lots or parts thereof in a municipal corporation, part thereof, or addition thereto, or their authorized agents or attorneys, have made application to have the whole or a part of such municipal corporation or addition altered or vacated, the court may proceed to so alter or vacate. The vacation of a municipal corporation, addition, or part thereof, shall not vacate any part of a state or county highway.

Effective Date: 10-01-1953



Section 711.20 - Record - party defendant.

The proceedings for vacating or altering a plat under sections 711.17 to 711.19 of the Revised Code, shall be recorded by the clerk of the court of common pleas in the records of the court of common pleas. A copy of such record shall be made and certified, under the seal of the court, by the clerk thereof, and shall be deposited, by the parties applying for such vacation or alteration, within thirty days, after such certification with the county recorder, who shall record it. At the term at which notice is given of such application, or at any subsequent term during the pendency of the application, any person feeling interested in the proceedings, upon motion, may be made a party defendant to the application, in which case, upon final hearing, the party succeeding shall have judgment against the other for the costs of the proceedings, and execution may issue therefor as in other cases.

Effective Date: 08-06-1976



Section 711.21 - Commons may be changed into streets.

On application made and notice given according to sections 711.17 and 711.18 of the Revised Code, the court of common pleas may change any commons included in the plat of a municipal corporation into streets, and cause such change to be recorded as provided by section 711.20 of the Revised Code.

Effective Date: 10-01-1953



Section 711.22 - Clerk's fees.

The clerk of the court of common pleas, for recording a plat required to be recorded under sections 711.17 to 711.21, inclusive, of the Revised Code, and for other services required of him, is entitled to the same fees as are allowed him for similar services.

Effective Date: 10-01-1953



Section 711.23 - Application for vacation and assessment of damages.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

If the court of common pleas is of the opinion that any person owning a lot in a plat, addition, or part thereof proposed to be vacated or altered, and not assenting to such vacation or alteration, will sustain damage thereby, it may proceed to hear proof in reference thereto, and may render judgment against the petitioners for such damages as it thinks proper and just, to be assessed ratably against the petitioners by the court, according to the value of the property owned by the petitioners as it stands taxed on the tax list of the county. When necessary, the court shall appoint a guardian ad litem for all minors or incompetent persons interested in the premises. The judgment of the court vacating such plat, addition, or parts thereof, shall be conditioned upon the payment of the damages thus assessed.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 711.24 - Changing of town lots.

Any person owning, either jointly or severally, and either in his own right or in trust, and having the legal title to any land laid out in town lots, not within the limits or subject to the control of a municipal corporation, may change such lots and the streets and alleys bounding them by making, acknowledging, and having recorded, as provided in sections 711.01 to 711.38, inclusive, of the Revised Code, a new plat of such land, and having the proper transfers made in the office of the county auditor. No such change shall be made if it injuriously affects any lots on the streets or alleys, or within the plat so changed, unless all the owners of the lots so affected are parties joining in making the change, or such owners give their consent in writing on the new plat, which is recorded therewith. Any change of a town plat made under this section shall have the same effect as if made by the judgment of a court having jurisdiction thereof.

Effective Date: 10-01-1953



Section 711.25 - Vacation of lots not within a municipal corporation.

Any person owning, either jointly or severally, either in his own right or in trust, and having the legal title to any land laid out in town lots, or having such title to any whole block of lots in any land laid out in town lots, and not within the limits of or under the control of a municipal corporation, may vacate such lots or block of lots upon giving notice of such intention for two weeks, in a newspaper published and of general circulation in the county in which such land lies. If any of such lots have been sold, personal written notice shall be given to the owner thereof.

Effective Date: 10-01-1953



Section 711.26 - Auditor shall make changes and transfers.

If no notice of an injunction granted against, or a dissent from, the vacation of lots under section 711.25 of the Revised Code is served upon the county auditor of the county where the lands lie by the owners of any of such lots, within ten days after the completion of the notice required by such section, such auditor shall make all necessary changes and transfers in and upon his duplicate after such ten days from the time of the completion of the notice, proof of which shall be furnished him.

Effective Date: 10-01-1953



Section 711.27 - Certificate of auditor - record by recorder.

The county auditor shall give to the party at whose instance a vacation of lots or blocks of lots is made under section 711.25 of the Revised Code a certificate stating that such lots or blocks have been vacated. Such certificate shall be presented to the county recorder, who shall write upon the plat of such lots or blocks the word "vacated." Such vacation shall have the same effect as if made by the judgment of a court having jurisdiction thereof. The auditor and recorder shall be entitled to such fees for their services under this section as those to which they are entitled in like cases, which shall be paid by the party making such vacation.

Effective Date: 10-01-1953



Section 711.28 - Lots may be revised and renumbered.

Where the lots of a municipal corporation are not numbered consecutively upon the original plat thereof, the plats of additions thereto, or subdivisions thereof, the county auditor and county recorder, in conjunction with a person appointed by the mayor of such municipal corporation, may make a revision of the numbers of all the in-lots and out-lots of such municipal corporation as they stand upon the record, and renumber all the lots, so that the in-lots shall have but one consecutive series of numbers, beginning with the number one, and the out-lots shall have but one similar series of numbers, also beginning with the number one.

Effective Date: 10-01-1953



Section 711.29 - Mode of renumbering.

The county auditor and the county recorder, in conjunction with an associate appointed as provided by section 711.28 of the Revised Code, shall make a schedule of all the in-lots of a municipal corporation, beginning with the original plat thereof, by setting down the lots in the order of their numbers and placing opposite such old numbers the new numbers assigned thereto. There shall follow in such schedule, in the same manner, the plats of additions and subdivisions, according to their priority in date of record, so that the first column contains the old numbers of the in-lots in their consecutive order and the second column exhibits opposite such old numbers, the new numbers assigned to each of such lots. A schedule of the out-lots shall be made in the same manner. Such schedule shall accurately and distinctly indicate the plat in which such in-lot or out-lot originally stands upon record, and the auditor and recorder shall place such schedule on record in their respective offices.

Effective Date: 10-01-1953



Section 711.30 - New numbers shall be legal designation.

When the revision and renumbering of lots has been made, and the schedule thereof recorded as required by sections 711.28 and 711.29 of the Revised Code, such lots shall be assessed and entered upon the tax list for taxation according to their new numbers. In the assessment and collection of taxes the lots shall be known and designated by the new numbers given them, and conveyances of them made by the new numbers shall be sufficient to pass the title.

Effective Date: 10-01-1953



Section 711.31 - Payment of expenses.

When the revision and renumbering of lots are done at the request of a municipal corporation, the expenses shall be paid by such municipal corporation. The board of county commissioners of the county in which unincorporated territory is situated may direct the county auditor and county recorder to make such revision and renumbering and cause the expenses to be paid from the county treasury.

The board may direct such auditor and recorder to make such revision and renumbering of a village, if such board is of the opinion that it is necessary for convenience and efficiency in taxation.

Effective Date: 10-01-1953



Section 711.32 - Numbering of additions or subdivisions after revision.

After the revision of lot numbers in a municipal corporation is made and recorded as provided by sections 711.28 to 711.31, inclusive, of the Revised Code, each person who lays off lots as an addition to such municipal corporation, or who makes a subdivision of lots therein, shall number the lots so divided upon his plat in regular consecutive numbers, commencing with the next number after the highest number of such in-lots or out-lots, as ascertained by the county recorder from a careful examination of the original records and revisions.

Effective Date: 10-01-1953



Section 711.33 - Fees.

The county auditor, county recorder, and their associate, shall each receive two dollars per day for their services under sections 711.28 to 711.32, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 711.34 - Application to supply lost or destroyed records.

Any ten persons, owning or interested in any lots of land in a municipal corporation, or the agents or attorneys of such persons, where the original plat of lands in such municipal corporation, or any addition thereto, has been recorded in the records of the county in which such municipal corporation is situated, and such records and original plat have been lost or destroyed, may make application in writing to the board of county commissioners to have such lost or destroyed records supplied, which application shall be filed with the county auditor.

Effective Date: 10-01-1953



Section 711.35 - Publication of notice.

Upon the filing of the application provided for in section 711.34 of the Revised Code, the county auditor shall give notice of the filing, by publication, for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. The county auditor shall also notify the board of county commissioners of such filing.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 711.36 - Order by board to replat.

Upon the filing of the application and the giving of notice, as required in sections 711.34 and 711.35 of the Revised Code, the board of county commissioners shall forthwith employ a competent surveyor, who, after being sworn to well and faithfully discharge the duties assigned him, shall proceed to replat such municipal corporation according to the original plan or plat thereof. To enable him to find more easily the lines and corners of streets, lanes, alleys, and lots, the surveyor may call and examine witnesses, under oath or otherwise. When he has fully performed all the duties assigned him, and has made a plat of such municipal corporation, he shall make and attach his certificate to such plat that it is a correct copy of the original plat of the municipal corporation, as he verily believes, together with the costs and expenses of making the plat, and shall forthwith file it with the county auditor.

Effective Date: 10-01-1953



Section 711.37 - Record of plat and certificate.

Upon the filing of the plat and certificate by the surveyor as required by section 711.36 of the Revised Code, the board of county commissioners shall cause them to be recorded in the office of the county recorder, and such record, or a copy thereof, certified by the recorder, is prima facie evidence of the plat of the municipal corporation in all the courts of this state.

Effective Date: 10-01-1953



Section 711.38 - Record of proceedings.

The county auditor shall keep a complete record of the proceedings under sections 711.34 to 711.37, inclusive, of the Revised Code, in the journal of the board of county commissioners. The surveyor shall be paid for his services from the county fund, on the order of the auditor, such fees as are allowed by law for similar services.

Effective Date: 10-01-1953



Section 711.39 - Vacating plat by legislative authority.

Upon the institution of proceedings by the legislative authority of a municipal corporation, the board of county commissioners of a county, the department of transportation of the state, or an individual, partnership, or corporation in the court of common pleas, for the vacation of any public streets, alley, avenue, lane, road, boulevard, driveway, or other public way, or any portion thereof, in a village, or addition to or subdivision in a municipal corporation, a plat, map or other plane representation showing such public way sought to be vacated, and all intersecting or connective public ways, shall be prepared and certified to by a licensed surveyor or engineer, and shall form a part of the petition and proceedings for such vacation. Any such public way sought to be vacated shall be shown on said plat by measurements, descriptions, coloring, hatched lines, or other method of identification to distinguish the extent, limit, width, and area of the public way or parts thereof sought to be vacated from those not vacated.

Such plat, map, or plane representation shall be transferred in the office of the county auditor and recorded in the office of the county recorder of the county in which said land is located in the same manner as are plats originally transferred and recorded.

Upon the filing of said plat, map, or plane representation with the county recorder, a cross reference to the record of the vacated portion of the plat shall be made by the recorder on the original plat of the village, or addition to or subdivision in the municipal corporation by which the dedication was made.

Upon the institution of proceedings to vacate platted lots of a village, or addition to or subdivision in a municipal corporation for the purpose of returning such lots as acreage to the tax duplicate, the same procedure shall be required.

Effective Date: 09-28-1973



Section 711.40 - Platting rules do not apply to division of parcel of land by instrument of conveyance.

Unless required by rules and regulations adopted pursuant to the provisions of sections 711.05, 711.09 and 711.10 of the Revised Code, the provisions of sections 711.01 to 711.39, inclusive, of the Revised Code, shall not apply to the division of any parcel of land by an instrument of conveyance.

Effective Date: 09-17-1957






Chapter 713 - PLANNING COMMISSIONS

Section 713.01 - Establishment of planning commissions.

The legislative authority of each city having a board of park commissioners may establish a city planning commission of seven members, consisting of the mayor, the director of public service, the president of the board of park commissioners, and four citizens of the municipal corporation who shall serve without compensation and shall be appointed by the mayor for terms of six years each, except that the term of two of the members of the first commission shall be for three years. The legislative authority may, by resolution, change the number of citizen members to an even number of members, not less than four nor more than twelve. Whenever the size of a commission is expanded, the initial appointees to new positions shall be appointed to terms which permit half the citizen members to be reappointed each third year. No reduction in the size of a commission shall affect the term of any incumbent, and at least two citizen members shall be appointed every third year.

The legislative authority of each city without a board of park commissioners may establish a commission of five members, consisting of the mayor, the director of public service, and three citizens of the municipal corporation who shall serve without compensation and shall be appointed by the mayor for a term of six years, except that the term of one of the members of the first commission shall be for four years and one for two years.

The legislative authority of each city with a commission plan of government, adopted as provided in sections 705.01 to 705.06, inclusive, 705.31, 705.32, and 705.41 to 705.48, inclusive, of the Revised Code, may establish a city planning commission of five members, consisting of the chairman of the legislative authority and four citizens of the city to be appointed by the legislative authority for terms of six years each, except that the term of two of the members of the first planning commission shall be for four years and two for two years. All members of the planning commission shall serve without compensation.

The legislative authority of each city with a city manager plan of government, adopted as provided in sections 705.01 to 705.06, inclusive, and 705.51 to 705.60, inclusive, of the Revised Code, may establish a commission of five members, consisting of the chairman of the legislative authority, the city manager, and three citizens of the city who shall serve without compensation and shall be appointed by the city manager for terms of six years each, except that the term of one of the members of the first commission shall be for four years and one for two years.

The legislative authority of each village may establish a commission of five members, consisting of the mayor, one member of the legislative authority to be elected thereby for the remainder of his term as such member of the legislative authority, and three citizens of the village to be appointed by the mayor for terms of six years each, except that the term of one of the members of the first commission shall be for four years and one for two years. All such members shall serve without compensation.

Whenever such a commission is appointed, it shall have all the powers conferred in section 735.15 of the Revised Code.

Except as otherwise provided in its charter, the commission of a charter municipal corporation created in the manner and by virtue of authority granted by its charter, shall have the powers of and the plans made by it shall have the effect of a planning commission or city plan created under sections 713.01 to 713.15, inclusive, of the Revised Code.

Any member of a city or village planning commission established under this section or by charter, except as otherwise provided in its charter, may hold any other public office and may serve as a member of a county, and a regional planning commission.

Effective Date: 11-06-1969



Section 713.02 - Planning commission - powers and duties.

The planning commission established under section 713.01 of the Revised Code shall make plans and maps of the whole or any portion of the municipal corporation, and of any land outside thereof, which, in the opinion of the commission, is related to the planning of the municipal corporation, and make changes in such plans or maps when it deems it advisable. Such maps or plans shall show the commission's recommendations for the general location, character, and extent of streets, alleys, ways, viaducts, bridges, waterways, waterfronts, subways, boulevards, parkways, parks, playgrounds, aviation fields and other public grounds, ways, and open spaces; the general location of public buildings and other public property; the general location and extent of public utilities and terminals, whether publicly or privately owned or operated, for water, light, sanitation, transportation, communication, power, and other purposes; and the removal, relocation, widening, narrowing, vacating, abandonment, change of use of or extension of such public ways, grounds, open spaces, buildings, property, utilities, or terminals. With a view to the systematic planning of the municipal corporation, the commission may make recommendations to public officials concerning the general location, character, and extent of any such public ways, grounds, open spaces, buildings, property, utilities, or terminals. As the work of making the whole plan progresses, the commission may from time to time adopt and publish any part thereof, and such part shall cover one or more major sections or divisions of the municipal corporation or one or more of the functional matters to be included in the plan. The commission may from time to time amend, extend, or add to the plan. This section does not confer any powers on the commission with respect to the construction, maintenance, use, or enlargement of improvements by any public utility or railroad on its own property if such utility is owned or operated by an individual, partnership, association, or a corporation for profit.

The planning commission may accept, receive, and expend funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of this state or any adjoining state or from one or more counties of this state or any adjoining state or from any municipal corporation or political subdivision of this or any adjoining state, including county, regional, and municipal planning commissions of this or any adjoining state, or from civic sources, and contract with respect thereto, either separately or jointly or cooperatively, and provide such information and reports as may be necessary to secure such financial aid.

The commission may control, preserve, and care for historical landmarks; control, in the manner provided by ordinance, the design and location of statuary and other works of art, which are the property of the municipal corporation; control the removal, relocation, and alteration of any such works; and control the design of harbors, bridges, viaducts, street fixtures, and other public structures and appurtenances.

Whenever the commission makes a plan of the municipal corporation, or any portion thereof, no public building or structure, street, boulevard, parkway, park, playground, public ground, canal, river front, harbor, dock, wharf, bridge, viaduct, tunnel, or other public way, ground, works, or utility, whether publicly or privately owned, or a part thereof, shall be constructed or authorized to be constructed in the municipal corporation or planned portion thereof unless the location, character, and extent thereof is approved by the commission. In case of disapproval the commission shall communicate its reasons therefor to the legislative authority of the municipal corporation and to the head of the department which has control of the construction of the proposed improvement or utility. The legislative authority, by a vote of not less than two-thirds of its members and of such department head, together may overrule such disapproval. If such public way, ground, works, building, structure, or utility is one the authorization or financing of which does not, under the law or charter provisions governing it, fall within the province of a municipal legislative authority or other municipal body or official, the submission to the commission shall be by the state, school, county, district, or township official, board, commission, or body having such jurisdiction, and the commission's disapproval may be overruled by such official, board, commission, or body by a vote of not less than two-thirds of its membership. The narrowing, ornamentation, vacation, or change in the use of streets and other public ways, grounds, and places shall be subject to similar approval, and disapproval may be similarly overruled. The commission may make recommendations to any public authorities or to any corporations or individuals in such municipal corporation or the territory contiguous thereto, concerning the location of any buildings, structures, or works to be erected or constructed by them.

Effective Date: 11-04-1965



Section 713.03 - Planning commission shall be platting commission.

The planning commission of a municipal corporation shall be the platting commission thereof, and all the powers and duties provided by sections 735.17 to 735.26, inclusive, of the Revised Code, shall, upon the appointment of a municipal planning commission under section 713.01 of the Revised Code, be transferred to it.

Effective Date: 10-01-1953



Section 713.04 - Control as to buildings.

The legislative authority of a municipal corporation may authorize the planning commission to control the height, design, and location of buildings.

Effective Date: 10-01-1953



Section 713.05 - Employment of architects and engineers.

The planning commission may control, appoint, or employ such architects, engineers, and other professional service, and may appoint such clerks, draughtsmen, and other subordinates as are necessary for the performance of its functions. The expenditures for such service and employments shall be within the amounts appropriated for such persons by the legislative authority of the municipal corporation, and such legislative authority shall provide for the expenses and accommodations necessary for the work of the commission.

Effective Date: 10-01-1953



Section 713.06 - Division of municipal corporation into zones.

The planning commission of any municipal corporation may frame and adopt a plan for dividing the municipal corporation or any portion thereof into zones or districts, representing the recommendations of the commission, in the interest of the public health, safety, convenience, comfort, prosperity, or general welfare, for the limitations and regulation of the height, bulk, and location, including percentage of lot occupancy, set back building lines, and area and dimensions of yards, courts, and other open spaces, and the uses of buildings and other structures and of premises in such zones or districts.

Effective Date: 10-01-1953



Section 713.07 - Restriction in location of buildings and structures.

Whenever the planning commission of any municipal corporation or any board or officer with city planning powers, whether such commission, board, or officer is created by statute or municipal charter, certifies to the legislative authority of the municipal corporation any plan for the districting or zoning thereof according to the uses of buildings and other structures and of premises, such legislative authority, in the interest of the promotion of the public health, safety, convenience, comfort, prosperity, or general welfare, may regulate and restrict the location of buildings and other structures and of premises to be used for trade, industry, residence, or other specified uses, and for such purposes may divide the municipal corporation into districts of such number, shape, and area as are best suited to carry out the purposes of this section. Regulations may be imposed for each of such districts, designating the kinds or classes of trades, industries, residences, or other purposes for which buildings or other structures or premises may be permitted to be erected, altered, or used subject to special regulations.

Effective Date: 10-01-1953



Section 713.08 - Restrictions on height of buildings and structures.

Whenever a planning commission, board, or officer certifies to the legislative authority of a municipal corporation any plan for the districting or zoning of the municipal corporation according to the height of buildings and other structures, such legislative authority may, in the interest of the promotion of the public health, safety, convenience, comfort, prosperity, or general welfare, regulate and limit the height of buildings and other structures thereafter erected or altered and for such purpose may divide the municipal corporation into districts of such number, shape, and area as are best suited to carry out the purposes of this section. Any such regulation imposing a lower height limitation than that provided by statute shall, within the district for which it is imposed, prevail over such statute.

Effective Date: 10-01-1953



Section 713.081 - Municipal small wind farm zoning regulations.

(A) As used in this section, "small wind farm" means wind turbines and associated facilities with a single interconnection to the electrical grid and designed for, or capable of, operation at an aggregate capacity of less than five megawatts.

(B) Sections 713.06 to 713.15 of the Revised Code confer power on the legislative authority of a municipal corporation with respect to the location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any small wind farm as a public utility, whether publicly or privately owned, or the use of land for that purpose, which regulations may be more strict than the regulations prescribed in rules adopted under division (B)(2) of section 4906.20 of the Revised Code.

(C) The designation under this section of a small wind farm as a public utility for purposes of sections 713.06 to 713.15 of the Revised Code shall not affect the classification of a small wind farm or any other public utility for purposes of state or local taxation.

Effective Date: 2008 HB562 06-24-2008



Section 713.082 - Compliance with ORC section 5502.031.

The legislative authorities of municipal corporations, planning commissions established under section 713.01 of the Revised Code, and administrative boards created under section 713.11 of the Revised Code shall comply with section 5502.031 of the Revised Code.

Added by 129th General AssemblyFile No.103,HB 158, §1, eff. 8/15/2012.



Section 713.09 - Restrictions on bulk and location of buildings and structures, percentage of lot occupancy, and set back building lines.

Whenever any planning commission, board, or officer certifies to the legislative authority any plan for the districting or zoning of the municipal corporation according to the bulk and location of buildings and other structures including percentage of lot occupancy, set back building lines, and area of yards, courts, and other open spaces such legislative authority may, in the interest of the promotion of the public health, safety, convenience, comfort, prosperity, or general welfare, regulate the bulk and location of buildings and other structures thereafter erected or altered, including the percentage of lot occupancy, set back building lines, and the area of yards, courts and other open spaces. For such purposes the legislative authority may divide the municipal corporation into districts of such number, shape, and area as is best suited to carry out the purposes of this section. Any such regulation imposing a smaller percentage of lot occupancy, wider or larger courts, deeper yards, or other more strict limitations than those provided by statute shall, within the district for which it is imposed, prevail over such statute.

Effective Date: 10-01-1953



Section 713.10 - Basis of districting or zoning - classification of buildings and structures.

The districting or zoning of any municipal corporation or part thereof may be based upon any combination of two or more of the purposes described in sections 713.07 to 713.09, inclusive, of the Revised Code. In the determination and establishment of such districts buildings and other structures may be classified on the basis of the nature or character of trade, industry, profession, or other activity conducted or to be conducted therein, the number of persons, families, or other group units to reside in or use them, the public, quasi-public, or private nature of the use thereof, or upon any other basis relevant to the promotion of the public safety, health, morals, convenience, prosperity, or welfare.

The legislative authority of such municipal corporation may amend or change the number, shape, area, or regulations of or within any district, but no such amendment or change shall become effective unless the ordinance proposing it is first submitted to the planning commission, board, or officer for approval, disapproval, or suggestions and the commission, board, or officer is allowed a reasonable time, not less than thirty days, for consideration and report.

Effective Date: 10-01-1953



Section 713.11 - Administrative board - powers and duties.

(A) The legislative authority of a municipal corporation may create an administrative board to administer the details of the application of the regulations under sections 713.06 to 713.12 of the Revised Code, and may delegate to such board, in accordance with general rules to be set forth in the districting ordinances and regulations, the power to hear and determine appeals from refusal of building permits by building commissioners or other officers, to permit exceptions to and variations from the district regulations in the classes of cases or situations specified in the regulations, and to administer the regulations as specified therein. Such administrative powers and functions may be delegated by the legislative authority to the planning commission or board.

(B) If the county in which a village is located administers a county zoning resolution, the legislative authority of the village and the board of county commissioners of the county may contract with each other to have the county administer village zoning regulations, with its powers to include hearing and deciding zoning appeals and authorizing variances.

Effective Date: 09-14-1992



Section 713.12 - Zoning regulations notice and hearing.

Before any ordinance, measure, regulation, or amendments thereto, authorized by sections 713.07 to 713.11, inclusive, of the Revised Code, may be passed the legislative authority of the municipal corporation shall hold a public hearing thereon, and shall give at least thirty days' notice of the time and place thereof in a newspaper of general circulation in the municipal corporation. If the ordinance, measure, or regulation intends to re-zone or re-district ten or less parcels of land, as listed on the tax duplicate, written notice of the hearing shall be mailed by the clerk of the legislative authority, by first class mail, at least twenty days before the date of the public hearing to the owners of property within and contiguous to and directly across the street from such parcel or parcels, to the addresses of such owners appearing on the county auditor's current tax list or the treasurer's mailing list and to such other list or lists that may be specified by the legislative authority. The failure of delivery of such notice shall not invalidate any such ordinance, measure, or regulation. During such thirty days the text or copy of the text of such ordinance, measure, or regulation, together with the maps or plans, or copies thereof, forming part of or referred to in such ordinance, measure, or regulation and the maps, plans, and reports submitted by the planning commission, board, or officer shall be on file, for public examination, in the office of the clerk of the legislative authority or in such other office as is designated by the legislative authority. No such ordinance, measure, or regulation which violates, differs from, or departs from the plan or report submitted by the commission, board, or officer shall take effect unless passed or approved by not less than three fourths of the membership of the legislative authority. No ordinance, measure, or regulation which is in accordance with the recommendations, plan, or report submitted by the commission, board, or officer shall be deemed to pass or take effect without the concurrence of at least a majority of the members elected to the legislative authority.

Effective Date: 06-01-1970



Section 713.121 - Statute of limitations.

No action challenging the validity of a zoning ordinance or regulation or of any amendment to such an ordinance or regulation because of a procedural error in the adoption of the ordinance, regulation, or amendment shall be brought more than two years after the adoption of the ordinance, regulation, or amendment.

No action alleging procedural error in the actions of an administrative board created under section 713.11 of the Revised Code, or of any other administrative entity acting under that section, in the granting of zoning variances or conditional use certificates shall be brought more than two years after the variance or certificate was granted.

Effective Date: 10-25-1995



Section 713.13 - Injunction.

No person shall erect, construct, alter, repair, or maintain any building or structure or use any land in violation of any zoning ordinance or regulation enacted pursuant to sections 713.06 to 713.12, inclusive, of the Revised Code, or Section 3 of Article XVIII, Ohio Constitution. In the event of any such violation, or imminent threat thereof, the municipal corporation, or the owner of any contiguous or neighboring property who would be especially damaged by such violation, in addition to any other remedies provided by law, may institute a suit for injunction to prevent or terminate such violation.

Effective Date: 10-01-1953



Section 713.14 - Effect of zoning regulations.

Sections 713.06 to 713.12, inclusive, of the Revised Code do not repeal, reduce, or modify any power granted by law or charter to any municipal corporation or the legislative authority thereof, or impair or restrict the power of any municipal corporation under Article XVIII of the Ohio Constitution. And where a new municipal corporation is created out of the territory of a county or township or any part thereof in which territory zoning regulations have been previously adopted as provided by sections 303.02 to 303.25, inclusive, or sections 519.02 to 519.25, inclusive, of the Revised Code, such regulations may be adopted and continued in full force and effect by the newly created municipal corporation without following the procedure prescribed by sections 713.07 to 713.11, inclusive, of the Revised Code and the council of such newly incorporated municipal corporation may continue such zoning provisions in effect by the enactment of an emergency ordinance as provided by law.

Sections 713.06 to 713.12, inclusive, of the Revised Code do not authorize a municipal corporation to reserve the use of any private property for future public use for the purpose of extending or widening streets.

Effective Date: 09-17-1957



Section 713.15 - Nonconforming uses.

The lawful use of any dwelling, building, or structure and of any land or premises, as existing and lawful at the time of enacting a zoning ordinance or an amendment to the ordinance, may be continued, although such use does not conform with the provisions of such ordinance or amendment, but if any such nonconforming use is voluntarily discontinued for two years or more, or for a period of not less than six months but not more than two years that a municipal corporation otherwise provides by ordinance, any future use of such land shall be in conformity with sections 713.01 to 713.15 of the Revised Code. The legislative authority of a municipal corporation shall provide in any zoning ordinance for the completion, restoration, reconstruction, extension, or substitution of nonconforming uses upon such reasonable terms as are set forth in the zoning ordinance.

Effective Date: 03-05-1987



Section 713.21 - Regional planning commission.

(A) The planning commission of any municipal corporation or group of municipal corporations, any board of township trustees, and the board of county commissioners of any county in which the municipal corporation or group of municipal corporations is located or of any adjoining county may cooperate in the creation of a regional planning commission, for any region defined as agreed upon by the planning commissions and boards, exclusive of any territory within the limits of a municipal corporation not having a planning commission. After creation of a regional planning commission, school districts, special districts, authorities, and any other units of local government may participate in the regional planning commission, upon terms agreed upon by the planning commissions and boards.

The number of members of a regional planning commission, their method of appointment, and the proportion of the costs of regional planning to be borne respectively by the various municipal corporations, townships, and counties in the region and by other participating units of local government shall be determined by a majority of the planning commissions and boards. Costs may include, but are not limited to, compensation and actual and necessary expenses for appointive members of a regional planning commission who are not also holding another public office to which they were elected. Any member of a regional planning commission may hold any other public office and may serve as a member of a city, village, or county planning commission, except as otherwise provided in the charter of any city or village.

Boards of township trustees, boards of county commissioners, and legislative authorities of municipal corporations, and the governing bodies of other participating units of local government, may appropriate their respective shares of the costs of regional planning. Those sums shall be paid into the treasury of the county in which the greater portion of the population of the region is located, and shall be paid out on the certificate of the regional planning commission and the warrant of the county auditor of that county for the purposes authorized by sections 713.21 to 713.27 of the Revised Code.

(B) The regional planning commission may accept, receive, and expend funds, grants, and services from the federal government or its agencies; from departments, agencies, and instrumentalities of this state or any adjoining state ; from one or more counties of this state or any adjoining state ; from any municipal corporation or political subdivision of this or any adjoining state, including county, regional, and municipal planning commissions of this or any adjoining state; or from civic sources. The regional planning commission may contract with respect to those funds, grants, and services, either separately, jointly, or cooperatively, and may provide the information and reports necessary to secure those funds, grants, and services. Within the amounts agreed upon and appropriated or otherwise received, the regional planning commission may employ necessary engineers, accountants, consultants, and employees and may rent or lease space, purchase, lease, and lease with option to purchase equipment, and make other purchases it considers necessary to its use. The regional planning commission may purchase, lease with option to purchase, or receive as a gift property and buildings within which it is housed and carries out its responsibilities, provided that the rules of the commission provide for the disposition of the property and buildings if the commission is dissolved or otherwise terminated.

(C) The regional planning commission may establish committees with the powers it finds necessary to carry on its work, including an executive committee to make final determinations, decisions, findings, recommendations, and orders as provided in the commission's rules . All actions of these committees shall be reported in writing to the members of the regional planning commission no later than its next meeting or within thirty days from the date of the action, whichever is earlier. The regional planning commission may provide a procedure to ratify committee actions by a vote of the members.

(D) The regional planning commission may make agreements with other public or private agencies for the temporary transfer or joint use of staff employees, and may contract for professional or consultant services for or from other governmental and private agencies and persons.

Effective Date: 08-29-1986; 04-15-2005



Section 713.22 - County planning commission.

(A) The board of county commissioners of any county may, and on petition of the planning commissions of a majority of the municipal corporations in the county having those planning commissions shall, provide for the organization and maintenance of a county planning commission. A county planning commission shall consist of the members of the board of county commissioners, or their alternates designated in accordance with this division, and eight other members appointed by the board in accordance with divisions (B)(1) to (4) of this section or their alternates designated and approved in accordance with this division. Any alternate designated under this division shall be a resident of the county.

To designate an alternate for a member of the board of county commissioners, the board member shall send a letter of appointment to the alternate and deliver a copy of that letter to the clerk of the board of county commissioners. At the next regular meeting of the board, the clerk shall inform the board of the designation of the alternate, and the board shall have the designation entered on the journal.

To designate an alternate for any other member of the planning commission, the member shall send a letter of appointment to the clerk of the board of county commissioners designating an individual to serve as that member's alternate. At the next regular meeting of the board, the clerk shall inform the board of the designation of the alternate, which designation the board may either approve or disapprove. The board shall enter its decision on the board's journal and, if the alternate is approved, designate the name of the alternate on the journal. The clerk of the board shall notify the commission member of the board's action, and the commission member shall inform the alternate.

A designated alternate shall serve at the pleasure of the member who makes the designation. Removal of an alternate shall be made by a letter of removal, delivered and journalized by the same method that the alternate was designated.

Once an alternate is designated for a member of the planning commission, if that commission member is absent from a planning commission meeting, the alternate has the right to vote and participate in all proceedings and actions of the commission at that meeting as if that alternate were the commission member.

(B)

(1) Except as provided for counties with two or less townships in division (B)(4) of this section, if the population of the portion of any city located in the county exceeds fifty per cent of the total population of the county, the board of county commissioners shall select three of the appointive members from persons nominated by the planning commission of that city. The board shall appoint three members from the unincorporated territory of the county from persons recommended by the townships to the county, except that, if one or more of those townships in the county is a limited home rule government township, then the board shall appoint at least one of these three township appointees from the persons recommended by a limited home rule government township. The remaining two appointees shall be selected at the discretion of the board and shall be residents of the county, one residing in the unincorporated territory of the county and representing townships and the other residing in the incorporated territory of the county and representing municipal corporations in the county.

(2) Except as provided for counties with two or less townships in division (B)(4) of this section, if a county does not contain the portion of any city with at least fifty per cent of the total population of the county but contains one or more limited home rule government townships, one of the appointees shall be a resident of a limited home rule government township in the county, selected at the discretion of the board of county commissioners from persons recommended by a limited home rule government township in the county. One appointee shall be a resident of the municipal corporation with the largest population contained within the portion of the municipal corporation located in the county, selected at the discretion of the board of county commissioners from persons recommended by that municipal corporation. The remaining six appointees shall be residents of the county, selected at the discretion of the board of county commissioners.

(3) Except as provided for counties with two or less townships in division (B)(4) of this section, if a county does not contain the portion of any city with at least fifty per cent of the total population of the county and does not contain a limited home rule government township, the board of county commissioners shall appoint eight residents of the county selected at the discretion of the board.

(4) If a county contains two or less townships with unincorporated territory, the board of county commissioners shall appoint eight residents of the county selected at the discretion of the board, except that, if the population of the portion of any city located in the county exceeds fifty per cent of the total population of the county, then at least three of the appointive members shall be selected from persons nominated by the planning commission of that city.

(C) Subject to division (F) of this section, the appointive members of a county planning commission shall be appointed for terms of three years, except that, of the eight members first appointed, three shall be appointed for terms of two years, and two shall be appointed for a term of one year. The appointive members may be allowed their actual and necessary expenses and the compensation that the board of county commissioners determines to be appropriate. Any member of a county planning commission may hold any other public office and may serve as a member of a city, village, and regional planning commission, except as otherwise provided in the charter of any city or village.

(D) The compensation and expenses of the appointive members of a county planning commission and the compensation of planning commission employees shall be paid from appropriations made by the board.

The county planning commission may employ engineers, accountants, consultants, and employees as are necessary, and make purchases as may be needed to the furtherance of its operation.

The county planning commission may accept, receive, and expend funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of this state or any adjoining state, from one or more counties of this state or any adjoining state, from any municipal corporation or political subdivision of this or any adjoining state, including a county, regional, and municipal planning commission of this or any adjoining state, or from civic sources, may contract with respect thereto, either separately, jointly, or cooperatively, and may provide information and reports as may be necessary to secure such financial aid.

(E) A county planning commission may adopt a policy under which members of the board of county commissioners, as members of that commission, or their designated alternates must abstain from participating and voting on the commission's recommendation, whenever a county planning commission is required by section 303.12 of the Revised Code to recommend the approval or denial of a proposed amendment or approval of some modification of an amendment to the county zoning resolution, or is required by section 303.07 of the Revised Code to approve or disapprove, or make suggestions about, a proposed county zoning resolution. The policy may require that a quorum of the commission under those circumstances be determined on the basis of an eight-member commission instead of an eleven-member commission.

(F) If at any time a change occurs within a county so that the population of a portion of a city within the county exceeds or no longer exceeds fifty per cent of the total population of the county or a township becomes a limited home rule government township, thus creating a situation where the membership of a county planning commission should be altered to comply with the membership requirements of division (B) of this section, within thirty days after the effective date of either of those types of change, the board of county commissioners, in the board's discretion, may make changes on the commission by resolution so that its membership representation complies with division (B) of this section. If the board does not adopt a resolution to so change the commission's membership, the board shall phase in the necessary changes in the commission's membership by waiting until a member's term of office expires and appointing new members so as to meet the representation requirements of division (B) of this section as soon as possible without interfering with any member's term of office.

Effective Date: 06-14-2000; 04-15-2005



Section 713.23 - Regional or county planning commission - powers and duties.

(A) The regional or county planning commission may make studies, maps, plans, recommendations and reports concerning the physical, environmental, social, economic, and governmental characteristics, functions, services, and other aspects of the region or county, respectively. The commission may make such studies, maps, plans, recommendations, and other reports as to areas outside the region or county concerning the physical, environmental, social, economic, and governmental characteristics, functions, services, and other aspects which affect the development and welfare of the region or county respectively, as a whole or as more than one political unit within the region or county.

(B) The duties of the planning commission include, but are not limited to:

(1) Preparing the plans, including studies, maps, recommendations, and reports on:

(a) Regional goals, objectives, opportunities, and needs, and standards, priorities, and policies to realize such goals and objectives;

(b) Economic and social conditions;

(c) The general pattern and intensity of land use and open space;

(d) The general land, water, and air transportation systems, and utility and communication systems;

(e) General locations and extent of public and private works, facilities, and services;

(f) General locations and extent of areas for conservation and development of natural resources and the control of the environment;

(g) Long-range programming and financing of capital projects and facilities.

(2) Promoting understanding of and recommending administrative and regulatory measures to implement the plans of the region;

(3) Collecting, processing, and analyzing social and economic data, undertaking continuing studies of natural and human resources, coordinating such research with other government agencies, educational institutions, and private organizations;

(4) Contracting with and providing planning assistance to other units of local government, councils of governments, planning commissions, and joint planning councils; coordinating the planning with neighboring planning areas; cooperating with the state and federal governments in coordinating planning activities and programs in the region;

(5) Reviewing, evaluating, and making comments and recommendations on proposed and amended comprehensive land use, open space, transportation, and public facilities plans, projects, and implementing measures of local units of government; and making recommendations to achieve compatibility in the region;

(6) Reviewing, evaluating, and making comments and recommendations on the planning, programming, location, financing, and scheduling of public facility projects within the region and affecting the development of the area;

(7) Undertaking other studies, planning, programming, conducting experimental or demonstration projects found necessary in the development of plans for the region or county, and coordinating work and exercising all other powers necessary and proper for discharging its duties;

(8) Carrying out all of the functions and duties of a director of economic development under division (B) of section 307.07 of the Revised Code pursuant to any agreement with a county under division (A)(1) of that section.

(C) Wherever a regional planning commission has been established within the area of the jurisdiction of a county planning commission, the regional planning commission or the county planning commission may, by mutual agreement, transfer or delegate to the other, all, or part, of the functions, powers, and duties which either may perform.

(D) A regional planning commission may perform, by contract, the purchasing of supplies, services, materials, and equipment on behalf of any political subdivision participating in the commission or on behalf of any other political subdivision. For purposes of this division, the purchase of services includes, among other things, the purchase of insurance coverage for a political subdivision and its officials and employees against the legal liability of the insured in a civil action for injury, death, or loss to persons or property caused by or claimed to be caused by the negligence of the political subdivision or its officials or employees. Any political subdivision desiring to participate in a purchase contract with a regional planning commission shall file with the commission a certified copy of an ordinance or resolution of the political subdivision. The ordinance or resolution shall request that the political subdivision be authorized to participate in such a contract and shall agree that the political subdivision will be bound by such terms and conditions as the commission prescribes and that it will directly pay the vendor under each purchase contract. The commission may charge a political subdivision a reasonable fee to cover the administrative costs the commission incurs as a result of the political subdivision's participation in the purchase contract. Purchases made by a political subdivision participating with a regional planning commission under this division are exempt from any competitive bidding required by law for the purchase of supplies, services, materials, and equipment. No political subdivision shall make any purchase under this division when bids have been received for such purchase by the political subdivision, unless such purchase can be made upon the same terms, conditions, and specifications at a lower price under this division.

A regional planning commission, when entering into a purchase contract on behalf of a political subdivision as provided in this division, shall follow the competitive bidding procedures specified in sections 307.86 to 307.92 of the Revised Code.

Effective Date: 04-13-1990



Section 713.231 - Joint planning councils - organization.

Any regional or county planning commission may by agreement join with other regional or county planning commissions to create a joint planning council after approval by at least a majority of the legislative authorities of the municipal corporations participating in the commission and by the participating board or boards of county commissioners.

The agreement shall specify the various powers and duties of regional or county planning commissions, including the power to contract, receive, and expend fees, funds and grants, and utilize services from any source, to be exercised by a joint planning council in all or parts of its area as may be specified. The agreement shall specify the area in which the powers and duties of such joint planning council shall be exercised. Such area shall be larger than the area of jurisdiction of any participating regional or county planning commission but within or coextensive with the combined areas of jurisdiction of the member planning commissions.

The agreement may also specify how such joint planning council shall be organized, how it shall operate, and how the costs of operation of such joint planning council, over and above such costs as are covered by fees, funds, and grants, shall be apportioned between or among the regional and county planning commissions creating such joint planning council.

The regional and county planning commissions participating in the joint planning council may amend the terms of agreement, including terms to include additional regional or county planning commissions, upon consent of all participants. Any participating planning commission may terminate its membership after giving three months' notice to the planning council of its adoption of a resolution to do so or in the manner provided in the agreement, but shall not be relieved of its obligations, including its share of the cost for the calendar year in which the termination occurs or for such other period as the agreement provides.

Any plan or modification or part of a plan recommended by such joint planning council shall be the plan of any regional or county planning commission when certified by such regional or county planning commission in the manner provided in section 713.24 of the Revised Code.

Any member of a joint planning council may hold any other public office, and may serve as a member of a city, village, regional, and county planning commission except as otherwise provided in the charter of a city or village.

Effective Date: 11-18-1969



Section 713.24 - Certified copies of plans to each municipal corporation.

The regional planning commission of any region, or the county planning commission of any county, shall, after making the regional or county plan as provided by section 713.23 of the Revised Code, certify a copy thereof to the planning commission of each municipal corporation of the region or county, the board of county commissioners and county or regional planning commission of each county or region or part thereof included in the plan. In the event of the subsequent creation of a planning commission for any municipal corporation within a county having a county planning commission, or for any municipal corporation subsequently incorporated within the area of a region having a regional planning commission, a copy of the county or regional plan shall be immediately certified to such planning commission.

Effective Date: 09-30-1963



Section 713.25 - Effect of adoption of plans.

The planning commission of any municipal corporation to which a regional or county plan is certified under section 713.24 of the Revised Code, may adopt such plan, and it shall thereupon have the same force within such municipal corporation as is provided by law or charter for plans prepared and adopted by the local planning commission. The board of county commissioners may adopt such plan so far as it relates to nonmunicipal territory. Thereafter no public building, roadway, bridge, viaduct, or other public improvement or utility, publicly or privately owned, whose construction or location would constitute a departure from the plan, shall be constructed or authorized by the board except by unanimous vote. Such plans shall not designate the specific lots or parcels of land upon which such system, facilities, buildings, and improvements are proposed to be placed, but only the general site or location thereof. The effect of the adoption of such plan by the board shall cease as regards the location of any sewage or garbage disposal plant, and no official action of the board shall be controlled thereby in such respect, unless the site shown on the plan as the location of such plant is purchased within six months after the adoption of the plan by the board, or unless proceedings for the appropriation of the necessary property are commenced within a period of six months and such property is then or thereafter appropriated in such proceedings.

Effective Date: 10-01-1953



Section 713.26 - County engineer shall assist commission.

The county engineer of any county for which a regional or county planning commission has been organized, shall give such assistance to the commission, within the scope of his resources and without interference with his regular duties, as is requested by it.

Effective Date: 10-01-1953



Section 713.27 - Plans to be filed with county recorder.

Whenever a county or regional plan is adopted by a city planning commission or the board of county commissioners, the fact of such adoption shall be certified by the adopting authority to the regional or county planning commission, as the case may be. Thereupon such regional or county commission shall deposit a copy of so much of the regional or county plan as is affected by such adoption in the office of the county recorder. If such plan shows a recommendation as to the location of a sewage or garbage disposal plant, such deposit shall not be made until six months after the plan's adoption and when so deposited the copy thereof shall state the action or nonaction of the appropriating authority with respect to the purchase or appropriation of property for such plant, as provided in section 713.25 of the Revised Code.

Effective Date: 01-10-1961



Section 713.30 - Interstate regional planning commission.

Any board of county commissioners and the legislative authority of a municipality may cooperate with other such boards or authorities of this state and of any adjoining state to create by agreement an interstate regional planning commission, whenever such subdivisions comprise a region which would benefit from cooperative governmental planning.

An interstate regional planning commission may also be created by compact through appropriate action by resolution, ordinance, or otherwise pursuant to law, of boards of county commissioners and legislative authorities of municipal corporations in this state, in agreement with the appropriate authorities of the political subdivisions of other states included in the region.

Any such compact shall specify: its purposes and duration; the powers and duties of the commission; the extent of the region; the precise organization and composition of the commission; the manner of financing and maintaining a budget for the purposes thereof; provisions for the partial or complete termination of the compact and the disposition of property, should this become necessary; and any other necessary and proper matters.

No such compact shall be in force and effect until it has been reviewed and approved by the attorneys general of the states included in the region to determine whether the compact is in proper form and compatible with all state laws and until it has been approved and signed by the governors of such states.

Effective Date: 12-13-1967



Section 713.31 - Members - costs.

The terms of members of an interstate regional planning commission, the method of their appointment, and the proportion of the costs to be borne respectively by the various counties and municipal corporations in the region in creating the commission shall be determined by such counties and municipal corporations.

Effective Date: 11-13-1992



Section 713.32 - Compatibility of offices.

Any member of an interstate regional planning commission may hold any other public office, appointive or elective, and may serve as a member of a city, village, or county planning commission, except as otherwise provided in the charter of the city or village. Members of the commission shall serve without compensation, but may be reimbursed for expenses incurred in pursuit of their duties on the commission. The commission shall elect its own chairman and other officers from among its members, and shall establish its own rules and bylaws, schedule of meetings, and such committees with such powers as it deems necessary to carry on its work.

Effective Date: 12-13-1967



Section 713.33 - Powers and duties.

(A) An interstate regional planning commission may make studies, maps, plans, and other reports relative to the region and shall recommend procedures and policies to the appropriate authorities, based on physical, social, economic, and governmental conditions and trends, to promote the coordinated development of the region and the general health, welfare, convenience, and prosperity of the people of the region. Such planning and coordination may reflect the following planning criteria:

(1) Goals, objectives, standards, and principles for the development of the region;

(2) The distribution and intensity of general land use and open space;

(3) The general circulation pattern for the region, including land, water and air transportation, and communication facilities, and continuing comprehensive transportation planning;

(4) The general location, character, and extent of public and private works and facilities which are of area-wide or regional, as distinguished from purely local, concern;

(5) Long-range programming and financing of capital projects and facilities.

(B) The commission shall:

(1) Review plans and proposals for projects and programs of interstate or regional significance which may be proposed by others;

(2) Review and make recommendations concerning administrative and regulatory measures to implement area-wide or regional plans;

(3) Review and make recommendations concerning effective utilization of such federal and state assistance as may be available on a regional basis or as may have a regional impact;

(4) Collect, analyze, and report on statistics and other information concerning traffic, housing, population, and social, economic, and physical conditions of the region;

(5) Exercise such other powers as are necessary and proper to further the coordinated development of the region;

(6) Conduct necessary investigations and research and cooperate with other public and private agencies or persons to conduct such investigations or research on planning problems affecting the region.

Effective Date: 12-13-1967



Section 713.34 - Administration.

An interstate regional planning commission may accept and use funds, grants, and services from the federal government or its agencies, from departments, agencies, and instrumentalities of this state or any adjoining state, and from any county, municipal corporation, or other political subdivision of this or any adjoining state, including a county, regional, municipal, or other planning commission of this or any adjoining state, or from private sources, and may contract with respect thereto and provide such information and reports as may be necessary to secure such financial aid. Within the amounts thus agreed upon and appropriated or otherwise received, the commission may employ such engineers, planners, consultants, and other employees as are necessary and may rent or own such space and make such purchases as it deems necessary to its use.

Effective Date: 12-13-1967






Chapter 715 - GENERAL POWERS

Section 715.01 - General powers of municipal corporations.

Each municipal corporation is a body politic and corporate, which shall have perpetual succession, may use a common seal, sue and be sued, and acquire property by purchase, gift, devise, appropriation, lease, or lease with the privilege of purchase, for any authorized municipal purpose, and may hold, manage, and control such property and make any rules and regulations, by ordinance or resolution, required to fully carry out the provisions of any conveyance, deed, or will, in relation to any gift or bequest, or the provisions of any lease by which property may be acquired.

Effective Date: 10-01-1953



Section 715.011 - Leasing power.

Each municipal corporation may lease for a period not to exceed forty years, pursuant to a contract providing for the construction thereof under a lease-purchase plan, buildings, structures, and other improvements for any authorized municipal purpose, and in conjunction therewith, may grant leases, easements, or licenses for lands under the control of the municipal corporation for a period not to exceed forty years. The lease shall provide that at the end of the lease period the buildings, structures, and related improvements together with the land on which they are situate shall become the property of the municipal corporation without cost.

Whenever any building, structure, or other improvement is to be so leased by a municipal corporation, the appropriate contracting officer of the municipal corporation shall file with the clerk of the council such basic plans, specifications, bills of materials, and estimates of cost with sufficient detail to afford bidders all needed information, or alternatively, shall file the following plans, details, bills of materials, and specifications:

(A) Full and accurate plans, suitable for the use of mechanics and other builders in such construction, improvement, addition, alteration, or installation;

(B) Details to scale and full sized, so drawn and represented as to be easily understood;

(C) Accurate bills showing the exact quantity of different kinds of material necessary to the construction;

(D) Definite and complete specifications of the work to be performed, together with such directions as will enable a competent mechanic or other builder to carry them out and afford bidders all needed information;

(E) A full and accurate estimate of each item of expense and of the aggregate cost thereof.

The council of the municipal corporation shall give public notice in a newspaper of general circulation in the municipal corporation, and in the form and with the phraseology as the council orders, published once each week for four consecutive weeks or as provided in section 7.16 of the Revised Code, of the time and place, when and where bids will be received for entering into an agreement to lease to the municipal corporation a building, structure, or other improvement, the last publication to be at least eight days preceding the day for opening the bids. The bids shall contain the terms upon which the builder would propose to lease the building, structure, or other improvement to the municipal corporation. The form of the bid approved by the council of the municipal corporation shall be used and a bid shall be invalid and not considered unless such form is used without change, alteration, or addition. Before submitting bids pursuant to this section, any builder shall have complied with sections 153.50 to 153.52 of the Revised Code.

On the day and at the place named for receiving bids for entering into lease agreements with the municipal corporation, the appropriate contracting officer of the municipal corporation shall open the bids, and shall publicly proceed immediately to tabulate the bids upon triplicate sheets, one of each of which sheets shall be filed with the clerk of the council. No lease agreement shall be entered into until the bureau of workers' compensation has certified that the corporation, partnership, or person to be awarded the lease agreement has complied with Chapter 4123. of the Revised Code, and until, if the builder submitting the lowest and best bid is a foreign corporation, the secretary of state has certified that the corporation is authorized to do business in this state, and until, if the builder submitting the lowest and best bid is a person or partnership nonresident of this state, the person or partnership has filed with the secretary of state a power of attorney designating the secretary of state as its agent for the purpose of accepting service of summons in any action brought under Chapter 4123. of the Revised Code, and until the agreement is submitted to the village solicitor or city director of law of the municipal corporation and the solicitor's or director's approval is certified thereon. Within thirty days after the day on which the bids are received, the council shall investigate the bids received and shall determine that the bureau and the secretary of state have made the certifications required by this section of the builder who has submitted the lowest and best bid. Within ten days of the completion of the investigation of the bids the council may award the lease agreement to the builder who has submitted the lowest and best bid and who has been certified by the bureau and secretary of state as required by this section. If bidding for the lease agreement has been conducted upon the basis of basic plans, specifications, bills of materials, and estimates of costs, upon the award to the builder, the council, or the builder with the approval of the council, shall appoint an architect or engineer licensed in this state to prepare such further detailed plans, specifications, and bills of materials as are required to construct the building, structure, or improvement.

The council may reject any bid. Where there is reason to believe there is collusion or combination among bidders, the bids of those concerned therein shall be rejected.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-03-1989



Section 715.012 - Real estate conveyed by state.

In addition to any other authority granted to a municipal corporation under the Revised Code or the Ohio Constitution, each municipal corporation may agree to indemnify and hold the state harmless from and against any and all claims, demands, damages, actions, or causes of action, together with any and all losses, costs, or related expenses asserted by any person or persons for injury, death, or loss to person or property relating to any act, omission, or neglect of the state relating to real estate conveyed from the state to the municipal corporation or relating to any condition of the real estate.

Effective Date: 06-30-1995



Section 715.013 - Prohibiting levy of municipal taxes.

(A) Except as otherwise expressly authorized by the Revised Code, no municipal corporation shall levy a tax that is the same as or similar to a tax levied under Chapter 322., 3734., 3769., 4123., 4141., 4301., 4303., 4305., 4307., 4309., 5707., 5725., 5726., 5727., 5728., 5729., 5731., 5735., 5737., 5739., 5741., 5743., or 5749. of the Revised Code.

(B) This section does not prohibit a municipal corporation from levying a tax on any of the following:

(1) Amounts received for admission to any place;

(2) The income of an electric company or combined company, as defined in section 5727.01 of the Revised Code;

(3) On and after January 1, 2004, the income of a telephone company, as defined in section 5727.01 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-26-2003



Section 715.02 - Agreements for joint construction or management of public work, utility, or improvement.

(A) Two or more municipal corporations, one or more municipal corporations and one or more other political subdivisions, or two or more political subdivisions other than municipal corporations may enter into an agreement for the joint construction or management, or construction and management, of any public work, utility, or improvement, benefiting each municipal corporation or other political subdivision or for the joint exercise of any power conferred on municipal corporations or other political subdivisions by the constitution or laws of this state, in which each of the municipal corporations or other political subdivisions is interested. Any such agreement shall be approved by ordinance or resolution, as applicable, passed by the legislative body of each municipal corporation or other political subdivision that is a party to the agreement. The ordinance or resolution shall set forth the agreement in full and, when approved, shall be a binding contract.

(B) Any agreement entered into as provided in this section shall provide for the following:

(1) The method by which the work, utility, or improvement specified in it shall be jointly constructed or managed;

(2) The method by which any specified power shall be jointly exercised;

(3) Apportioning among the contracting municipal corporations or other political subdivisions any expense of jointly constructing, maintaining, or managing any work, utility, or improvement or jointly exercising any power.

(C) Any agreement entered into as provided in this section may provide for either of the following:

(1) Assessing the cost, or any specified part of the cost, of the joint construction, maintenance, or management of any public work, utility, or improvement upon abutting property specially benefited thereby;

(2) Assessing the cost, or any specified part of the cost, of constructing, maintaining, or managing any such public work, utility, or improvement upon the property within any district clearly specified in the agreement, in proportion to benefits derived by that property from the work, utility, or improvement.

(D) Each municipal corporation or other political subdivision may issue bonds for its portion of the cost of any such public work, utility, or improvement, if Chapter 133. of the Revised Code would authorize the issuance of those bonds if the municipal corporation or other political subdivision alone were undertaking the construction of the work, utility, or improvement, and subject to the same conditions and restrictions which would then apply.

Effective Date: 03-14-2003



Section 715.03 - Powers by ordinance or resolution.

All municipal corporations have the general powers mentioned in sections 715.01 to 715.67, inclusive, of the Revised Code, and the legislative authority of such municipal corporations may provide by ordinance or resolution for the exercise and enforcement of such powers.

Effective Date: 10-01-1953



Section 715.04 - Compounding or release of claims due from banks.

All municipal corporations may compound or release, in whole or in part, any debt, obligation, judgment, or claim, due the municipal corporation from a bank in process of liquidation or operating under a conservatorship. Where a member of the legislative authority is personally interested as a stockholder in such bank, the legislative authority of such municipal corporation shall enter upon its records a statement of the facts and the reasons for such compounding or release.

Effective Date: 10-01-1953



Section 715.05 - Police and fire departments.

All municipal corporations may organize and maintain police and fire departments, erect the necessary buildings, and purchase and hold all implements and apparatus required therefor.

Effective Date: 10-01-1953



Section 715.06 - Light, power, and heat.

All municipal corporations may:

(A) Establish, maintain, and operate municipal lighting, power, and heating plants;

(B) Furnish the municipal corporation and the inhabitants thereof with light, power, and heat;

(C) Procure everything necessary for such operations;

(D) Acquire by purchase, lease, or otherwise, the necessary lands for such purposes, within and without the municipal corporation.

Effective Date: 10-01-1953



Section 715.07 - Purchase of gas without advertisement or competitive bidding.

Any municipal corporation owning a municipal gas plant or system of gas distribution may purchase gas and furnish it to such municipal corporation and the inhabitants thereof for the purpose of light, power, and heat. Any municipal corporation may contract to purchase such gas through its appropriate boards or officers for any period, not exceeding ten years, upon the legislative authority of such municipal corporation authorizing and directing the contract to be made. The board or officer may enter into such contract after being so authorized, without advertisement or competitive bidding, irrespective of the amount of money to be expended. Any such municipal corporation may supply to its inhabitants any gas, natural or artificial, so purchased, on such terms and under such regulations as are determined by the proper officers and authorities of the municipal corporation.

Effective Date: 10-01-1953



Section 715.08 - Water supply.

Any municipal corporation may provide for a supply of water, by the construction of wells, pumps, cisterns, aqueducts, water pipes, reservoirs, and water works for the protection of such water supply and to prevent the unnecessary waste of water and the pollution thereof. Such municipal corporation may apply moneys received as charges for water to the maintenance, construction, enlargement, and extension of the water system and to the extinguishment of any indebtedness created therefor.

Effective Date: 10-01-1953



Section 715.09 - Limiting motor vehicle parking tax rate.

A municipal corporation that imposes an excise or any other tax on the parking, housing, or storage of a motor vehicle in a lot, building, or other facility used for parking, housing, or otherwise storing motor vehicles shall not impose the tax at a rate greater than eight per cent of the fee or consideration charged for the parking, housing, or storage of the motor vehicle.

Effective Date: 07-19-1995



Section 715.10 to 715.12 - [Repealed].

Effective Date: 10-30-1989



Section 715.13 - Public band concerts and libraries.

Any municipal corporation may establish, maintain, and regulate free public band concerts and maintain and regulate free public libraries established by the municipal corporation prior to September 4, 1947. Such municipal corporation may purchase books, papers, maps, and manuscripts for such libraries, receive donations and bequests of money or property for such libraries, in trust or otherwise, and provide for the rent and compensation for the use of any existing free public libraries established and managed by a private corporation or association organized for that purpose.

Effective Date: 10-01-1953



Section 715.14 - Hospitals.

Any municipal corporation may provide for the rent and compensation for the use of any existing free public hospital established and managed by a private corporation or association organized for that purpose.

Effective Date: 10-01-1953



Section 715.15 - Ship canals.

Any municipal corporation may construct, open, enlarge, excavate, improve, deepen, straighten, or extend, any canal, ship canal, or watercourse located in whole or in part within such municipal corporation, or lying contiguous thereto.

Effective Date: 10-01-1953



Section 715.16 - Places of correction - quarters for municipal courts and offices.

Any municipal corporation may:

(A) Establish, erect, maintain, and regulate jails, morgues, workhouses, station houses, prisons, and farm schools;

(B) Agree with the board of county commissioners of any county in which such municipal corporation is located for the lease of suitable quarters in county buildings, existing or to be erected, for police and municipal courts, police stations, police prosecutors' offices, probation officers' quarters, and other similar municipal purposes.

Effective Date: 10-01-1953



Section 715.17 - Census.

Any municipal corporation may take and authenticate a census of the municipal corporation.

Effective Date: 10-01-1953



Section 715.18 - Department of purchase, construction, and repair.

Any municipal corporation may establish and furnish the necessary equipment for a department of purchase, construction, and repair. Such department shall be under the management of the director of public service, who shall purchase all material, supplies, tools, machinery, and equipment, and shall supervise all construction, alterations, and repairs in each of the municipal departments whether established by law or ordinance.

No such purchase, construction, alteration, or repair shall be made except upon requisition by the director, the officer at the head of the department for which it is to be made or done, or upon the order of the legislative authority of the municipal corporation, nor shall any purchase, construction, alteration, or repair for any of such departments be made or done except on authority of the legislative authority and under sections 735.05 to 735.09 of the Revised Code, if the cost thereof exceeds ten thousand dollars.

Effective Date: 03-17-1989



Section 715.19 - Establish and care for streets.

Any municipal corporation may lay off, establish, plat, grade, open, widen, narrow, straighten, extend, improve, keep in order and repair, light, clean, and sprinkle, streets, alleys, public grounds, places and buildings, wharves, landings, docks, bridges, viaducts, and market places, within such municipal corporation.

Effective Date: 10-01-1953



Section 715.20 - Shade trees.

Any municipal corporation may regulate the planting, trimming, and preservation of shade trees in streets, alleys, and public grounds and places, and may provide for the planting, removal, trimming, and preservation of such trees and other ornamental shrubbery.

Effective Date: 10-01-1953



Section 715.21 - Power to acquire, hold, lease, sell, or donate lands.

Any municipal corporation may hold, improve, protect, and preserve public grounds, parks, park entrances, free recreation centers, and boulevards.

Such municipal corporation may acquire by purchase, lease, with privilege of purchase, gift, devise, condemnation, or otherwise, and hold, real estate or any interest therein and other property for the use of the municipal corporation and may sell, lease, or donate by deed, in fee simple to the state, such property as a site for the erection of an armory.

Effective Date: 10-01-1953



Section 715.211 - Assisting park districts.

The legislative authority of any municipal corporation may make contributions of moneys, supplies, equipment, office facilities, or other personal property or services to any board of park commissioners established pursuant to Chapter 1545. of the Revised Code for the expenses of park planning, acquisition, management, and improvement. The board of park commissioners may accept such contributions without the approval of the terms by the probate judge.

Effective Date: 09-12-1967



Section 715.22 - Vehicles and use of streets.

Any municipal corporation may:

(A) Regulate the use of carts, drays, wagons, hackney coaches, omnibuses, automobiles, and carriages kept for hire or livery stable purposes;

(B) License and regulate the use of the streets by persons who use vehicles, or solicit or transact business thereon;

(C) Prevent and punish fast driving or riding of animals, or fast driving or propelling of vehicles through the public highways;

(D) Regulate the transportation of articles through such highways and prevent injury to such highways from overloaded vehicles;

(E) Regulate the speed of interurban, traction, and street railway cars within such municipal corporation.

Effective Date: 10-01-1953



Section 715.23 - Impounding and sale of fowl or animals.

Except as otherwise provided in section 955.221 of the Revised Code regarding dogs, a municipal corporation may regulate, restrain, or prohibit the running at large, within the municipal corporation, of cattle, horses, swine, sheep, goats, geese, chickens, or other fowl or animals, impound and hold the fowl or animals, and, on notice to the owners, authorize the sale of the fowl or animals for the penalty imposed by any ordinance, and the cost and expenses of the proceedings.

Effective Date: 07-10-1987



Section 715.24 - Regulation of street vendors.

Any municipal corporation may regulate, license, or prohibit the selling of goods, merchandise, or medicines on the streets.

Effective Date: 07-09-1982



Section 715.25 - Width of tires and rate of transportation.

Any municipal corporation may prescribe the width of the tires of wagons, carts, drays, and other vehicles used in the transportation of persons from one part of such municipal corporation to another, or used in the transportation of coal, wood, stone, lumber, iron, or other articles in the municipal corporation.

Such municipal corporation may:

(A) Establish stands for hackney coaches, cabs, or omnibuses;

(B) Enforce the observance and use thereof;

(C) Fix the rates and prices for the transportation of persons and property in such coaches or other vehicles from one part of the municipal corporation to another.

Effective Date: 10-01-1953



Section 715.26 - Regulating erection, inspection, and numbering of buildings.

Any municipal corporation may:

(A) Regulate the erection of buildings or other structures and the sanitary condition thereof, the repair of, alteration in, and addition to buildings or other structures;

(B) Provide for the inspection of buildings or other structures and for the removal and repair of insecure, unsafe, or structurally defective buildings or other structures under this section or section 715.261 of the Revised Code. At least thirty days prior to the removal or repair of any insecure, unsafe, or structurally defective building, the municipal corporation, or its agent pursuant to an agreement entered into under division (E) of section 715.261 of the Revised Code, shall give notice by certified mail of its intention with respect to such removal or repair to the holders of legal or equitable liens of record upon the real property on which such building is located and to owners of record of such property. The owners of record of such property or the holders of liens of record upon such property may enter into an agreement with the municipal corporation, or a county land reutilization corporation organized under Chapter 1724. of the Revised Code that is serving as the municipal corporation's agent, to perform the removal or repair of the insecure, unsafe, or structurally defective building. If an emergency exists, as determined by the municipal corporation, notice may be given other than by certified mail and less than thirty days prior to such removal or repair. If for any reason notice is not given, the lien provided for in section 715.261 of the Revised Code as a result of such removal or repair is valid but shall be subordinate to any liens of prior record. If notice is provided in accordance with this section, a lien under section 715.261 of the Revised Code for such removal or repair is effective on the date the municipal corporation or county land reutilization corporation incurred expenses in such removal or repair.

(C) Require, regulate, and provide for the numbering and renumbering of buildings by the owners or occupants thereof or at the expense of such municipal corporation;

(D) Provide for the construction, erection, operation of, and placing of elevators, stairways, and fire escapes in and upon buildings;

(E) Contract for the services of an electrical safety inspector, as defined in section 3783.01 of the Revised Code, to conduct inspections of electrical installations within the municipal corporation;

(F) Whenever a policy or policies of insurance are in force providing coverage against the peril of fire on a building or structure and the loss agreed to between the named insured or insureds and the company or companies is more than five thousand dollars and equals or exceeds sixty per cent of the aggregate limits of liability on all fire policies covering the building or structure on the property, accept security payments and follow the procedures of divisions (C) and (D) of section 3929.86 of the Revised Code.

Effective Date: 07-31-1980; 2008 SB353 04-07-2009



Section 715.261 - Recovering total cost of correcting hazardous condition of building or abating nuisance.

(A) As used in this section, "total cost" means any costs incurred due to the use of employees, materials, or equipment of the municipal corporation or its agent pursuant to division (E) of this section, any costs arising out of contracts for labor, materials, or equipment, and costs of service of notice or publication required under this section.

(B) A municipal corporation or its agent pursuant to division (E) of this section may collect the total cost of removing, repairing, or securing insecure, unsafe, structurally defective, abandoned, deserted, or open and vacant buildings or other structures, of making emergency corrections of hazardous conditions, or of abating any nuisance by any of the following methods:

(1) The clerk of the legislative authority of the municipal corporation or its agent pursuant to division (E) of this section may certify the total costs, together with a proper description of the lands, to the county auditor who shall place the costs upon the tax list and duplicate. The costs are a lien upon such lands from and after the date the costs were incurred. The costs shall be collected as other taxes and returned to the municipal corporation or its agent pursuant to division (E) of this section, as directed by the clerk of the legislative authority in the certification of the total costs or in an affidavit from the agent delivered to the county auditor or county treasurer. The placement of the costs on the tax list and duplicate relates back to, and is effective in priority, as of the date the costs were incurred, provided that the municipal corporation or its agent pursuant to division (E) of this section certifies the total costs within one year from the date the costs were incurred.

(2) The municipal corporation or its agent pursuant to division (E) of this section may commence a civil action to recover the total costs from the owner.

(C) This section applies to any action taken by a municipal corporation, or its agent pursuant to division (E) of this section, pursuant to section 715.26 of the Revised Code or pursuant to Section 3 of Article XVIII, Ohio Constitution.

(D) A municipal corporation or its agent pursuant to division (E) of this section shall not certify to the county auditor for placement upon the tax list and duplicate the cost of any action that it takes under division (B) of this section if the action is taken on land that has been forfeited to this state for delinquent taxes, unless the owner of record redeems the land.

(E) A municipal corporation may enter into an agreement with a county land reutilization corporation organized under Chapter 1724. of the Revised Code wherein the county land reutilization corporation agrees to act as the agent of the municipal corporation in connection with removing, repairing, or securing insecure, unsafe, structurally defective, abandoned, deserted, or open and vacant buildings or other structures, making emergency corrections of hazardous conditions, or abating any nuisance, including high weeds, overgrown brush, and trash and debris from vacant lots. The total costs of such actions may be collected by the corporation pursuant to division (B) of this section, and shall be paid to the corporation if it paid or incurred such costs and has not been reimbursed.

(F) In the case of the lien of a county land reutilization corporation that is the agent of a municipal corporation, a notation shall be placed on the tax list and duplicate showing the amount of the lien ascribed specifically to the agent's total costs. The agent has standing to pursue a separate cause of action for money damages to satisfy the lien or pursue a foreclosure action in a court of competent jurisdiction or with the board of revision to enforce the lien without regard to occupancy. For purposes of a foreclosure proceeding by the county treasurer for delinquent taxes, this division does not affect the lien priority as between a county land reutilization corporation and the county treasurer, but the corporation's lien is superior to the lien of any other lienholder of the property. As to a direct action by a county land reutilization corporation, the lien for the taxes, assessment, charges, costs, penalties, and interest on the tax list and duplicate is in all cases superior to the lien of a county land reutilization corporation, whose lien for total costs shall be next in priority as against all other interests, except as provided in division (G) of this section.

(G) A county land reutilization corporation acting as an agent of a municipal corporation under an agreement under this section may, with the county treasurer's consent, petition the court or board of revision with jurisdiction over an action undertaken under division (F) of this section pleading that the lien of the corporation, as agent, for the total costs shall be superior to the lien for the taxes, assessments, charges, costs, penalties, and interest. If the court or board of revision determines that the lien is for total costs paid or incurred by the corporation as such an agent, and that subordinating the lien for such taxes and other impositions to the lien of the corporation promotes the expeditious abatement of public nuisances, the court or board may order the lien for the taxes and other impositions to be subordinate to the corporation's lien. The court or board may not subordinate the lien for taxes and other such impositions to any other liens.

Effective Date: 09-10-1996; 2008 SB353 04-07-2009



Section 715.262 - Preference of appeals on municipal building code violations.

In an appeal from an order made under authority of division (A) or (B) of section 715.26 of the Revised Code, a provision of a municipal charter which has the same or a similar purpose as such divisions, or an ordinance or regulation adopted under such authorities, and in any appeal relating to violation of an ordinance or regulation adopted under authority of such divisions or provision of a municipal charter, the court shall give preference to all proceedings in connection with such appeal over all civil cases, irrespective of the position of the proceedings on the calendar of the court.

Effective Date: 11-19-1969



Section 715.263 - Tax credit for abating building nuisance on tax foreclosed property.

(A) As used in this section:

(1) "Immediate family" means a spouse who resides in the same household, and children.

(2) "Nuisance" means a building that is structurally unsafe, unsanitary, or not provided with adequate safe egress; that constitutes a fire hazard, is otherwise dangerous to human life, or is otherwise no longer fit and habitable; or that, in relation to its existing use, constitutes a hazard to the public health, welfare, or safety by reason of inadequate maintenance, dilapidation, obsolescence, or abandonment.

(3) "Delinquent lot or parcel" means either of the following:

(a) A lot or parcel of land against which delinquent taxes, assessments, interest, and penalties remain unpaid for more than one year after the lot or parcel is certified delinquent on the delinquent land list compiled under section 5721.011 of the Revised Code;

(b) A lot or parcel of land constituting nonproductive land that has been acquired by the municipal corporation pursuant to Chapter 5722. of the Revised Code.

(B) For the purpose of initiating the granting of a tax credit under this section, a municipal corporation may certify that a nuisance exists on any delinquent lot or parcel. The delinquent lot or parcel must be located in the municipal corporation. The municipal corporation shall maintain a list of any such certified nuisances, and each entry on the list shall identify the delinquent lot or parcel and describe the nuisance. The municipal corporation shall certify a copy of the list to the county auditor. Any time the municipal corporation adds a nuisance to the list, it shall certify an updated copy of the list to the county auditor. The list shall be open to public inspection both at the municipal offices and at the offices of the county auditor.

(C) A person is eligible for a tax credit under this section if that person purchases at a foreclosure sale held pursuant to proceedings under section 323.25 or Chapter 5721. of the Revised Code, at a sale of nonproductive lands under section 5722.07 of the Revised Code, or at a sale of forfeited lands under Chapter 5723. of the Revised Code a lot or parcel on the list certified to the county auditor under division (B) of this section. However, the purchaser is not eligible for a tax credit under this section if the purchaser is the owner of record of the lot or parcel immediately prior to the judgment of foreclosure or forfeiture or a member of the following class of parties connected to that owner: a member of the owner's immediate family, a person with a power of attorney appointed by the owner who subsequently transfers the parcel to the owner, a sole proprietorship consisting of the owner or a member of the owner's immediate family, or a partnership, trust, business trust, corporation, or association in which the owner or a member of the owner's immediate family owns or controls directly or indirectly more than fifty per cent.

After purchasing the lot or parcel, the person may demolish or otherwise abate the nuisance and apply to the municipal corporation for a certificate of completion of abatement. The application shall identify the lot or parcel on which the nuisance was abated, and shall state the date the lot or parcel was purchased at the foreclosure, forfeiture, or nonproductive land sale, the date of completion of the demolition or other abatement, and the cost of the demolition or other abatement. The cost shall be the lowest bid from among at least three bids solicited and received by the applicant. The applicant shall include with the application evidence of at least three bids solicited and received by the applicant and an affidavit stating that the purchaser of the lot or parcel at the foreclosure, forfeiture, or nonproductive land sale was not the owner of record of the property immediately prior to the judgment of foreclosure or forfeiture or a member of the class of parties connected to that owner specified in this division.

Upon receipt of the application, the municipal corporation shall cause the lot or parcel to be examined. If the municipal corporation determines the nuisance is demolished or otherwise abated to its satisfaction, it shall issue a certificate of completion of abatement to the owner of the lot or parcel. The certificate shall identify the lot or parcel on which the nuisance was abated, and shall state the date the lot or parcel was purchased at the foreclosure, forfeiture, or nonproductive land sale, the date of completion of the demolition or other abatement, the cost of the demolition or other abatement, and the percentage of that cost for which a credit shall be granted. That percentage shall not exceed one hundred per cent of the cost of the demolition or abatement as verified and adjusted by the municipal corporation, except that the amount of the credit shall not exceed ten thousand dollars. Before issuing the certificate, the municipal corporation shall verify, and may adjust, the cost of the demolition or other abatement as reported on the tax credit application. The cost for which a credit is granted shall not exceed the lowest of the bids submitted with the application. The municipal corporation shall certify a copy of the certificate to the county auditor.

Before issuing a certificate of completion of abatement that will result in a tax credit in an amount that exceeds seventy-five per cent of the real property taxes due on the lot or parcel for the tax year for which the most recent tax duplicate certified to the county treasurer is compiled, not including any delinquent amounts carried forward from tax years preceding the tax year for which that duplicate is compiled, the municipal corporation shall send written notice to the board of education of the city, local, or exempted village school district in which the lot or parcel is located. The notice shall state that the municipal corporation intends to grant a tax credit against the lot or parcel, and shall include the verified and adjusted cost of the demolition or other abatement, the percentage of that cost for which the credit is proposed to be granted, and the amount of the proposed credit. Within thirty days after the notice is delivered to the board of education, the board of education shall adopt a resolution approving or disapproving the proposed credit and shall certify a copy of the resolution to the municipal corporation. The municipal corporation shall grant the credit as proposed if the board of education approves the proposal or if the board of education does not adopt a resolution approving or disapproving the proposal within the required thirty-day period. If the board of education adopts a resolution disapproving the proposed credit within the required thirty-day period, the municipal corporation shall not grant the credit.

(D) The owner of a lot or parcel for which a certificate of completion of abatement has been issued shall receive a tax credit equal to the percentage of the cost of the demolition or other abatement as stated on the certificate, except that the amount of the credit shall not exceed ten thousand dollars. The credit shall apply only to real property taxes charged against the lot or parcel, and not to special assessments, personal property taxes, or real property taxes charged against a different lot or parcel.

After receiving a copy of a certificate of completion of abatement from a municipal corporation, the county auditor shall reduce by the amount of the credit the taxes charged against the lot or parcel the next time the county auditor certifies such taxes to the tax list and duplicate of real and public utility property under section 319.30 of the Revised Code. If the amount of the credit exceeds the amount of taxes charged at that time, the excess amount shall be carried forward to future tax years until the entire amount of the credit is used. If the lot or parcel is sold, any carried-forward tax credit shall run with the land. The reduction in taxes charged against the lot or parcel each year shall be apportioned ratably among the various taxing authorities otherwise entitled to receive those taxes.

Effective Date: 09-10-1996



Section 715.27 - Regulating fences, signs, other structures, electrical equipment, specialty contractors.

(A) Any municipal corporation may:

(1) Regulate the erection of fences, billboards, signs, and other structures, within the municipal corporation, and provide for the removal and repair of insecure billboards, signs, and other structures;

(2) Regulate the construction and repair of wires, poles, plants, and all equipment to be used for the generation and application of electricity;

(3) Provide for the licensing of house movers; plumbers; sewer tappers; vault cleaners; and specialty contractors who are not required to hold a valid license issued pursuant to Chapter 4740. of the Revised Code;

(4) Require all specialty contractors other than those who hold a valid license issued pursuant to Chapter 4740. of the Revised Code, to successfully complete an examination, test, or demonstration of technical skills, and may impose a fee and additional requirements for a license or registration to engage in their respective occupations within the jurisdiction of the municipal corporation.

(B) No municipal corporation shall require any specialty contractor who holds a valid license issued pursuant to Chapter 4740. of the Revised Code to complete an examination, test, or demonstration of technical skills to engage in the type of contracting for which the license is held, within the municipal corporation.

(C) A municipal corporation may require a specialty contractor who holds a valid license issued pursuant to Chapter 4740. of the Revised Code to register with the municipal corporation and pay any fee the municipal corporation imposes before that specialty contractor may engage within the municipal corporation in the type of contracting for which the license is held. Any fee shall be the same for all specialty contractors who engage in the same type of contracting. A municipal corporation may require a bond and proof of all of the following:

(1) Insurance pursuant to division (B)(4) of section 4740.06 of the Revised Code;

(2) Compliance with Chapters 4121. and 4123. of the Revised Code;

(3) Registration with the tax department of the municipal corporation.

If a municipal corporation requires registration, imposes such a fee, or requires a bond or proof of the items listed in divisions (C)(1), (2), and (3) of this section, the municipal corporation immediately shall permit a contractor who presents proof of holding a valid license issued pursuant to Chapter 4740. of the Revised Code, who registers, pays the fee, obtains a bond, and submits the proof described under divisions (C)(1), (2), and (3) of this section, as required, to engage in the type of contracting for which the license is held, within the municipal corporation.

(D) A municipal corporation may revoke the registration of a contractor registered with that municipal corporation for good cause shown. Good cause shown includes the failure of a contractor to maintain a bond or the items listed in divisions (C)(1), (2), and (3) of this section, if the municipal corporation requires those.

(E) A municipal corporation that licenses specialty contractors pursuant to division (A)(3) of this section may accept, for purposes of satisfying its licensing requirements, a valid license issued pursuant to Chapter 4740. of the Revised Code that a specialty contractor holds, for the construction, replacement, maintenance, or repair of one-family, two-family, or three-family dwelling houses or accessory structures incidental to those dwelling houses.

(F) A municipal corporation shall not register a specialty contractor who is required to hold a license under Chapter 4740. of the Revised Code but does not hold a valid license issued under that chapter.

(G) As used in this section, "specialty contractor" means a heating, ventilating, and air conditioning contractor, refrigeration contractor, electrical contractor, plumbing contractor, or hydronics contractor, as those contractors are described in Chapter 4740. of the Revised Code.

Effective Date: 09-18-2001; 09-16-2004



Section 715.28 - Market places.

Any municipal corporation may:

(A) Establish, erect, maintain, protect, and regulate public halls, public buildings, and market houses;

(B) Establish, maintain, protect, and regulate a market place, by and with the consent of the abutting property owner, or his lessee, on any street, square, or public grounds or part thereof, within such municipal corporation.

Effective Date: 10-01-1953



Section 715.29 - Sanitation.

Any municipal corporation may:

(A) Regulate by ordinance the use, control, repair, and maintenance of buildings used for human occupancy or habitation, the number of occupants, and the mode and manner of occupancy, for the purpose of insuring the healthful, safe, and sanitary environment of the occupants thereof;

(B) Compel the owners of such buildings to alter, reconstruct, or modify them, or any room, store, compartment, or part thereof, for the purpose of insuring the healthful, safe, and sanitary environment of the occupants thereof;

(C) Prohibit the use and occupancy of such buildings until such rules, regulations, and provisions have been complied with.

Effective Date: 10-01-1953



Section 715.30 - Injunction may be granted for failure to comply.

No person shall erect, construct, alter, repair, or maintain any residential building, office, mercantile building, workshop, or factory, including a public or private garage, or other structure, within any municipal corporation wherein ordinances or regulations have been enacted pursuant to sections 715.26 to 715.29, inclusive, of the Revised Code, or Section 3 of Article XVIII, Ohio Constitution, unless said ordinances or regulations are fully complied with. In the event any building or structure is being erected, constructed, altered, repaired, or maintained in violation of any such ordinances or regulations, or there is imminent threat of violation, the municipal corporation, or the owner of any contiguous or neighboring property who would be especially damaged by such violation, in addition to any other remedies provided by law, may institute a suit for injunction to prevent or terminate such violation.

Effective Date: 10-01-1953



Section 715.31 - Wharves and docks.

Any municipal corporation may:

(A) Regulate public landings, public wharves, public docks, public piers, and public basins;

(B) Fix the rates of landing, wharfage, dockage, and the use of such facilities.

Effective Date: 10-01-1953



Section 715.32 - License and regulation of ferries.

Any municipal corporation shall have the exclusive power to:

(A) Establish, regulate, and license ferries from such municipal corporation, or any landing therein, to the opposite shore, or from one part of the municipal corporation to another;

(B) Impose such reasonable terms and restrictions, in relation to the keeping of such ferries, and as to the time, manner, and rates of the carriage and transportation of persons and property, as are proper;

(C) Provide for the revocation of any such license, and for the punishment by proper fines and penalties for the violation of any ordinance prohibiting unlicensed ferries, or regulating those established and licensed.

Effective Date: 10-01-1953



Section 715.33 - Streetcars.

Any municipal corporation may require the employment of conductors on all streetcars within such municipal corporation.

Effective Date: 10-01-1953



Section 715.34 - Hot water and steam heating.

Any municipal corporation may use, or by ordinance grant, for periods not exceeding twenty-five years, the use of its streets, avenues, alleys, lanes, and public places to lay pipes, conduits, manholes, drains, and other necessary fixtures and appliances under the surface thereof, to be used for supplying such municipal corporation and its inhabitants with steam or hot water, or both, for heat or power purposes, or both.

In all such grants the municipal corporations shall reserve the right to regulate, at intervals of not less than five years, the prices which the grantee may charge for such heat or power.

Effective Date: 10-01-1953



Section 715.35 - Movable and rolling roads.

Any municipal corporation may use or grant, for periods not exceeding twenty-five years, the use of its streets, avenues, alleys, lanes, and public places for the construction of inclined movable or rolling roads, for the conveying or moving of freight, vehicles, animals, and other property, and those in charge thereof, upon such terms as the legislative authority of such municipal corporation deems proper, but in all such grants, the municipal corporation shall reserve the right to regulate, at intervals of not less than five years, the prices which the grantee charges for such conveying or moving. No such grant shall be made until there is produced to the legislative authority the written consent of the private property owners of more than two thirds of the feet front of the lots and lands abutting on the street, avenue, alley, lane, or public place, or part thereof, upon or over which it is proposed to construct the inclined movable or rolling road.

Effective Date: 10-01-1953



Section 715.36 - United States mail subways.

Any municipal corporation may, use, or by ordinance grant to any person, company, or corporation, for periods not exceeding twenty-five years, the use of its streets, avenues, alleys, lanes, and public places for the purpose of constructing, laying, maintaining, and operating subways and underground conduits, together with manholes and all other necessary appliances, for transmitting United States mail under such streets, avenues, alleys, lanes, and public places.

Effective Date: 10-01-1953



Section 715.37 - Contagious diseases.

Any municipal corporation may:

(A) Provide for the public health;

(B) Secure the inhabitants of the municipal corporation from the evils of contagious, malignant, and infectious diseases;

(C) Purchase or lease property or buildings for pesthouses;

(D) Erect, maintain, and regulate pesthouses, hospitals, and infirmaries.

Effective Date: 10-01-1953



Section 715.38 - Maintenance of physician - tax levy - election - anticipatory notes.

The legislative authority of a municipal corporation which, for any reason, is inaccessible from the mainland at some time of the year, may provide for the maintenance of a physician when, in the opinion of a majority of the members of the legislative authority, it is necessary for the preservation of the public health and welfare.

An additional tax may be levied upon all the taxable property in the municipal corporation, in such amount as the legislative authority determines, to provide for such maintenance. The question of levying such tax, and the amount thereof, shall be separately submitted to the qualified electors of the municipal corporation at a general or special election. Twenty days' notice thereof shall be previously given by posting in at least three public places in the municipal corporation. Such notice shall state specifically the amount to be raised and the purpose thereof. If a majority of all votes cast at such election upon the proposition are in favor thereof, the tax provided for shall be authorized.

Upon authorization of the tax levy as provided by this section, the legislative authority may issue notes in anticipation of such revenues, to mature in not more than two years from the date of issue, and to bear interest at not more than four per cent per annum.

Effective Date: 10-01-1953



Section 715.39 - Assistance by board of county commissioners authorized.

Upon the appointment by the legislative authority of a municipal corporation of a resident physician as authorized by section 715.38 of the Revised Code to act as the physician, the board of county commissioners may pay to the treasurer of such municipal corporation a sum not to exceed three thousand dollars per annum to defray the cost of the services performed by such physician.

Effective Date: 10-01-1953



Section 715.40 - Watercourses and sewers.

Any municipal corporation may open, construct, and keep in repair, sewage disposal works, treatment plants, and sewage pumping stations, together with facilities and appurtenances necessary and proper therefor, sewers, drains, and ditches, and establish, repair, and regulate water closets and privies.

Effective Date: 10-02-1953



Section 715.41 - Drainage in municipal corporations.

Any municipal corporation may drain by artificial means, at the expense of the municipal corporation, any lot or land within such municipal corporation on which water at any time accumulates and becomes stagnant, in a way prejudicial to the public health, convenience, or welfare by reason of not having a natural drainage outlet, or which cannot be drained by natural channels. In case such drainage is beneficial to the owner of any lot or land so drained, such owner shall bear that part of the expense of the drainage in proportion to the benefits which result from the improvement, in accordance with the provision for assessment as provided by section 727.01 of the Revised Code.

Effective Date: 10-01-1953



Section 715.42 - Public conveniences.

Any municipal corporation may establish, maintain, and regulate public baths and bathhouses, drinking fountains, water troughs, public toilet stations, and municipal lodging houses.

Effective Date: 10-01-1953



Section 715.43 - Refuse disposal.

Any municipal corporation may provide for the collection and disposition of sewage, garbage, ashes, animal and vegetable refuse, dead animals, and animal offal, and may establish, maintain, and regulate plants for the disposal thereof.

Effective Date: 10-01-1953



Section 715.44 - Power to abate nuisance and prevent injury.

A municipal corporation may:

(A) Abate any nuisance and prosecute in any court of competent jurisdiction, any person who creates, continues, contributes to, or suffers such nuisance to exist;

(B) Regulate and prevent the emission of dense smoke, prohibit the careless or negligent emission of dense smoke from locomotive engines, declare each of such acts a nuisance, and prescribe and enforce regulations for the prevention of such acts;

(C) Prevent injury and annoyance from any nuisance;

(D) Regulate and prohibit the use of steam whistles;

(E) Provide for the regulation of the installation and inspection of steam boilers and steam boiler plants.

Effective Date: 10-01-1953



Section 715.45 - Weights and measures.

Any municipal corporation may regulate the weighing and measuring of hay, wood, coal, and other articles exposed for sale, and provide for the seizure, forfeiture, and destruction of weights, measures, implements, and appliances for measuring and weighing, which are imperfect or liable to indicate false or inaccurate weight or measure, or which do not conform to the standards established by law, and which are known, used, or kept for weighing or measuring articles purchased, sold, or offered or exposed for sale.

Effective Date: 10-01-1953



Section 715.46 - Inspection.

Any municipal corporation may provide for the inspection of spirits, oils, milk, breadstuffs, meats, fish, cattle, milk cows, sheep, hogs, goats, poultry, game, vegetables, and all food products.

Effective Date: 10-01-1953



Section 715.47 - Power to fill or drain lots and remove obstructions - resolutions.

A municipal corporation may fill or drain any lot or land within its limits on which water at any time becomes stagnant, remove all putrid substances from any lot, and remove all obstructions from culverts, covered drains, or private property, laid in any natural watercourse, creek, brook, or branch, which obstruct the water naturally flowing therein, causing it to flow back or become stagnant, in a way prejudicial to the health, comfort, or convenience of any of the citizens of the neighborhood. If such culverts or drains are of insufficient capacity, the municipal corporation may make them of such capacity as reasonably to accommodate the flow of such water at all times. The legislative authority of such municipal corporation may, by resolution, direct the owner to fill or drain such lot, remove such putrid substance or such obstructions, and if necessary, enlarge such culverts or covered drains to meet the requirements thereof.

After service of a copy of such resolution, or after a publication thereof, in a newspaper of general circulation in such municipal corporation or as provided in section 7.16 of the Revised Code, for two consecutive weeks, such owner, or such owner's agent or attorney, shall comply with the directions of the resolution within the time therein specified.

In case of the failure or refusal of such owner to comply with the resolution, the work required thereby may be done at the expense of the municipal corporation, and the amount of money so expended shall be recovered from the owner before any court of competent jurisdiction. Such expense from the time of the adoption of the resolution shall be a lien on such lot, which may be enforced by suit in the court of common pleas, and like proceedings may be had as directed in relation to the improvement of streets.

The officers connected with the health department of every such municipal corporation shall see that this section is strictly and promptly enforced.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-10-1961



Section 715.48 - Regulation by license of shows and games - trafficking in tickets - exceptions.

Any municipal corporation may:

(A) Regulate, by license or otherwise, restrain, or prohibit theatrical exhibitions, public shows, and athletic games, of whatever name or nature, for which money or other reward is demanded or received;

(B) Regulate, by license or otherwise, the business of trafficking in theatrical tickets, or other tickets of licensed amusements, by parties not acting as agents of those issuing them.

Public school entertainments, lecture courses, and lectures on historic, literary, or scientific subjects do not come within this section.

Effective Date: 10-01-1953



Section 715.49 - Preservation of peace and protection of property - noise ordinance.

(A) Any municipal corporation may prevent riot, gambling, noise and disturbance, and indecent and disorderly conduct or assemblages, preserve the peace and good order, and protect the property of the municipal corporation and its inhabitants.

(B) Anytime a noise ordinance of a municipal corporation is violated, but the source of the noise is located outside the borders of that municipal corporation in an adjoining municipal corporation, the municipal corporation with the ordinance may enforce the ordinance against that source as long as there is a written agreement between the two municipal corporations permitting such enforcement.

Effective Date: 09-29-1994



Section 715.50 - Police or sanitary regulations for property outside municipal corporation limits.

A municipal corporation owning and using lands beyond its limits for a municipal purpose may provide, by ordinance or resolution, all needful police or sanitary regulations for the protection of such property and may prosecute violations thereof in the municipal court of such municipal corporation.

Effective Date: 01-01-1976



Section 715.51 - Billiards, pool, and gambling.

Any municipal corporation may:

(A) Regulate billiard and pool tables, nine or ten pin alleys or tables, and shooting and ball alleys;

(B) Authorize the destruction of instruments or devices used for the purpose of gambling.

Effective Date: 10-01-1953



Section 715.52 - Houses of ill fame.

Any municipal corporation may:

(A) Suppress and restrain disorderly houses and houses of ill fame;

(B) Provide for the punishment of all lewd and lascivious behavior in the streets and other public places.

Effective Date: 10-01-1953



Section 715.53 - Taverns.

Any municipal corporation may regulate taverns and other houses for public entertainment.

Effective Date: 10-01-1953



Section 715.54 - Vicious literature.

Any municipal corporation may restrain and prohibit the distribution, sale, and exposure for sale of books, papers, pictures, and periodicals or advertising matters of an obscene or immoral nature.

Effective Date: 10-01-1953



Section 715.55 - Liability arising from enforcement of invalid adult entertainment ordinance.

(A) As used in this section, "adult entertainment establishment" has the same meaning as in section 2907.39 of the Revised Code.

(B) The legislative authority of a municipal corporation may request the attorney general to provide legal guidance and assistance in developing, formulating, and drafting an ordinance regarding the operation of adult entertainment establishments that does not conflict with general laws, with any provision in Chapter 4303. of the Revised Code, or with any provision in a rule adopted by the division of liquor control pursuant to that chapter that regulates establishments that hold a liquor permit. Upon the request of a legislative authority pursuant to this division, the attorney general shall provide legal guidance and assistance to the municipal corporation in developing, formulating, and drafting an ordinance regarding adult entertainment establishments. The ordinance may include, but need not be limited to, antinudity restrictions, limitations on hours of operation, interior configuration requirements, and requirements that an adult entertainment establishment and its employees obtain licenses or permits to operate as an adult entertainment establishment or to be employed by an adult entertainment establishment. The ordinance may create one or more criminal offenses and impose criminal penalties related to the operation of adult entertainment establishments or may provide for civil sanctions for violations of the ordinance.

(C) Except as otherwise provided in this division, the state shall indemnify a municipal corporation and the members of the municipal corporation's legislative authority from liability incurred in the enforcement of an ordinance that is authorized by this section, that was drafted in accordance with legal guidance provided by the attorney general as described in division (B) of this section, and that a court finds to be unconstitutional or otherwise legally defective by paying any judgment in, or amount negotiated in settlement of, any civil action arising from the enforcement of the ordinance. The state shall not indemnify a municipal corporation or the members of the municipal corporation's legislative authority until all appeals have been exhausted or the action has otherwise been finally resolved.

The state shall not indemnify a municipal corporation or the members of the municipal corporation's legislative authority for any of the following or to the extent that any of the following apply:

(1) Any part of the judgment or settlement that represents damages that are covered by a policy of insurance for civil liability;

(2) Any part of the judgment or settlement that is based upon an officer or employee of the municipal corporation acting manifestly outside the scope of the officer's or employee's employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner;

(3) Any part of the judgment that is for punitive damages;

(4) Any part of a consent judgment or settlement that the attorney general determines is unreasonable.

Effective Date: 2007 SB16 09-04-2007



Section 715.56 to 715.58 - [Repealed].

Effective Date: 07-01-1996



Section 715.59 - Hospitals for diseased prisoners.

The legislative authority of a municipal corporation may provide suitable hospitals for the reception and care of such prisoners as are diseased or disabled, under such regulations and the charge of such persons as the legislative authority directs.

Effective Date: 10-01-1953



Section 715.60 - Regulation of explosives.

Any municipal corporation may regulate the transportation, keeping, and sale of gunpowder and other explosives or dangerous combustibles and materials, and provide or license magazines therefor.

Effective Date: 10-01-1953



Section 715.61 - Regulation and licensing of certain occupations and premises.

Any municipal corporation may regulate and license manufacturers and dealers in explosives, chattel mortgage and salary loan brokers, peddlers, public ballrooms, scavengers, intelligence officers, billiard rooms, bowling alleys, livery, sale, and boarding stables, dancing or riding academies or schools, race courses, ball grounds, street musicians, secondhand dealers, junk shops, and all persons engaged in the trade, business, or profession of manicuring, massaging, or chiropody. In the granting of any license a municipal corporation may charge such fees as the legislative authority deems proper and expedient.

Effective Date: 07-22-1994



Section 715.62 - Evidence.

In the trial of any action brought under section 715.61 of the Revised Code, the fact that any party to such action represented himself as engaged in any business or occupation, for the transaction of which a license is required, or as the keeper, proprietor, or manager of the thing for which a license is required, or that such party exhibits a sign indicating such business or calling, or such proprietorship or management, shall be conclusive evidence of the liability of the party to pay such license fee.

Effective Date: 10-01-1953



Section 715.63 - License power - exception.

Any municipal corporation may license exhibitors of shows or performances of any kind, hawkers, peddlers, auctioneers of horses and other animals on the highways or public grounds of the municipal corporation, vendors of gunpowder and other explosives, taverns, houses of public entertainment, and hucksters in the public streets or markets. The municipal corporation may, in granting such license, charge such fee as is reasonable. No municipal corporation may require of the owner of any product of his own raising, or the manufacturer of any article manufactured by him, a license to vend or sell, by himself or his agent, any such article or product. The legislative authority of such municipal corporation may delegate to the mayor of the municipal corporation the authority to grant, issue, and revoke licenses.

Effective Date: 10-01-1953



Section 715.64 - Licensing transient dealers and solicitors.

Any municipal corporation may license transient dealers, persons who temporarily open stores or places for the sale of goods, wares, or merchandise, and each person who, on the streets or traveling from place to place about such municipal corporation, sells, bargains to sell, or solicits orders for goods, wares, or merchandise by retail. Such license shall be granted as provided by section 715.63 of the Revised Code.

This section does not apply to persons selling by sample only, nor to any agricultural articles or products offered or exposed for sale by the producer.

Effective Date: 10-01-1953



Section 715.65 - Licensing of advertising mediums and matters.

Any municipal corporation may license billposters, advertising sign painters, bill distributors, card tackers, and advertising matter of any article or compound which has not been manufactured or compounded within such municipal corporation. In granting such license the legislative authority of such municipal corporation may fix such license fees as are expedient, and may delegate to the mayor thereof the authority to grant, issue, and revoke such license.

This section does not authorize such legislative authority to charge merchants doing business therein a license fee for advertising their own business.

Effective Date: 10-01-1953



Section 715.66 - Vehicle license for undertakers - money to be used for street repairs.

Any municipal corporation may license the owners of vehicles used for the transportation of persons or property, for hire, and all undertakers and owners of hearses.

The owners of such vehicles may be made liable for the breach of any ordinance regulating the conduct of the drivers thereof.

All moneys and receipts, in any municipal corporation, which are derived from the enforcement of any ordinance or law requiring the payment of a vehicle license fee, shall be credited and paid into a separate fund, which fund shall be known as "the public service street repair fund." All moneys and receipts credited to such fund shall be used for the sole purpose of repairing streets, avenues, alleys, and lanes within such municipal corporation.

Effective Date: 10-01-1953



Section 715.67 - Violation of ordinances may be made a misdemeanor.

Any municipal corporation may make the violation of any of its ordinances a misdemeanor, and provide for the punishment thereof by fine or imprisonment, or both. The fine, imposed under authority of this section, shall not exceed five hundred dollars and imprisonment shall not exceed six months.

Effective Date: 10-01-1953



Section 715.68 - Municipal corporation may not adopt plans for public improvement under certain circumstances.

No municipal corporation shall adopt plans or specifications for a public improvement, required by law to be made by contract let after competitive bidding, which requires the exclusive use of a patented article or process, protected by a trademark or an article or process wholly controlled by any person, firm, corporation, or combination thereof.

Effective Date: 10-01-1953



Section 715.69 - Contract establishing joint economic development zone.

(A) As used in this section:

(1) "Contracting party" means a municipal corporation that has entered into a joint economic development zone contract or any party succeeding to such a municipal corporation.

(2) "Contract for utility services" means a contract under which a municipal corporation agrees to provide to another municipal corporation water, sewer, electric, or other utility services necessary to the public health, safety, and welfare.

(3) "Joint economic development zone contract" means a contract described in and entered into under division (B) of this section.

(4) "Zone" means a joint economic development zone designated under this section.

(B) Two or more municipal corporations may enter into a contract whereby they agree to share in the costs of improvements for an area or areas located in one or more of the contracting parties that they designate as a joint economic development zone for the purpose of facilitating new or expanded growth for commercial or economic development in the state. Except as otherwise provided in division (I) of this section, the contract and zone shall meet the requirements of divisions (B) to (H) of this section.

(C) The contract shall set forth each contracting party's contribution to the joint economic development zone. The contributions may be in any form that the contracting parties agree to, subject to divisions (G) and (I) of this section, and may include, but are not limited to, the provision of services, money, or equipment. The contract may provide for the contracting parties to distribute among themselves, in the manner they agree to, any municipal income tax revenues derived from the income earned by persons employed by businesses that locate within the zone after it is designated by the contracting parties and from the net profits of such businesses. Except as provided in divisions (G) and (I) of this section, the contract may be amended, renewed, or terminated with the consent of the contracting parties.

(D) Before the legislative authority of any of the contracting parties enacts an ordinance approving a contract to designate a joint economic development zone, the legislative authority of each of the contracting parties shall hold a public hearing concerning the contract and zone. Each such legislative authority shall provide at least thirty days' public notice of the time and place of the public hearing in a newspaper of general circulation in the municipal corporation. During the thirty-day period prior to the public hearing, all of the following documents shall be available for public inspection in the office of the clerk of the legislative authority of each of the contracting parties:

(1) A copy of the contract designating the zone;

(2) A description of the area or areas to be included in the zone, including a map in sufficient detail to denote the specific boundaries of the area or areas;

(3) An economic development plan for the zone that includes a schedule for the provision of any new, expanded, or additional services, facilities, or improvements.

A public hearing held under division (D) of this section shall allow for public comment and recommendations on the contract and zone. The contracting parties may include in the contract any of those recommendations prior to approval of the contract.

(E) After the public hearings required under division (D) of this section have been held, each contracting party may enact an ordinance approving the contract to designate a joint economic development zone. After each contracting party has enacted such an ordinance, the clerk of the legislative authority of each contracting party shall file with the board of elections of each county within which a contracting party is located a copy of the ordinance approving the contract and shall direct the board of elections to submit the ordinance to the electors of the contracting party on the day of the next general, primary, or special election occurring at least ninety days after the ordinance is filed with the board of elections.

(F) The ballot shall be in the following form:

"Shall the ordinance of the legislative authority of the (city or village) of (name of contracting party) approving the contract with (name of each other contracting party) for the designation of a joint economic development zone be approved?

FOR THE ORDINANCE AND CONTRACT

AGAINST THE ORDINANCE AND CONTRACT "

If a majority of the electors of each contracting party voting on the issue vote for the ordinance and contract, the ordinance shall become effective immediately and the contract shall go into effect immediately or in accordance with its terms.

(G) If two or more contracting parties previously have entered into a separate contract for utility services, then amendment, renewal, or termination of the separate contract for utility services shall not constitute a part of the consideration for a joint economic development zone contract unless the legislative authority of each contracting party determines all of the following:

(1) That the creation of the joint economic development zone will facilitate new or expanded growth for commercial or economic development in this state;

(2) That substantial consideration exists to support the joint economic development zone contract;

(3) That the contracting parties are entering into the joint economic development zone contract freely and without duress or coercion related to the amendment, renewal, or termination of the separate contract for utility services.

(H) A joint economic development zone contract that does not satisfy division (G) of this section is void and unenforceable. If the joint economic development zone contract provides for the extension of utility service or the provision of utility service at a lower rate than is currently in effect, any action claiming duress or coercion relating to a joint economic development zone contract may be brought only by a contracting party, and must be brought before the contracting parties enter into the joint economic development zone contract. The signing of the joint economic development zone contract as authorized by the contracting parties is conclusive evidence as to the determinations set forth under division (G) of this section.

(I) If one of the contracting parties is an impacted city as defined in division (C) of section 1728.01 of the Revised Code, then divisions (D) to (F) of this section shall not apply to the joint economic development zone contract or to the joint economic development zone to which that contract relates unless the contracting parties agree that those divisions shall apply.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-09-1996



Section 715.691 - Alternative procedures and requirements for creating joint economic development zone.

(A) As used in this section:

(1) "Contracting party" means a municipal corporation that has entered into a joint economic development zone contract or any party succeeding to the municipal corporation, or a township that entered into a joint economic development zone contract with a municipal corporation.

(2) "Zone" means a joint economic development zone designated under this section.

(B) This section provides alternative procedures and requirements for creating and operating a joint economic development zone to those set forth in section 715.69 of the Revised Code. This section applies only if one of the contracting parties to the zone does not levy a municipal income tax under Chapter 718. of the Revised Code. A municipal corporation that does not levy a municipal income tax may enter into an agreement to create and operate a joint economic development zone under this section or under section 715.69 of the Revised Code.

Two or more municipal corporations or one or more townships and one or more municipal corporations may enter into a contract whereby they agree to share in the costs of improvements for an area or areas located in one or more of the contracting parties that they designate as a joint economic development zone for the purpose of facilitating new or expanded growth for commercial or economic development in the state. The contract and zone shall meet the requirements of divisions (B) to (J) of this section.

(C) The contract shall set forth each contracting party's contribution to the joint economic development zone. The contributions may be in any form that the contracting parties agree to, and may include, but are not limited to, the provision of services, money, or equipment. The contract may be amended, renewed, or terminated with the consent of the contracting parties. The contract shall continue in existence throughout the term it specifies and shall be binding on the contracting parties and on any entities succeeding to the contracting parties.

(D) Before the legislative authority of any of the contracting parties enacts an ordinance or resolution approving a contract to designate a joint economic development zone, the legislative authority of each of the contracting parties shall hold a public hearing concerning the contract and zone. Each legislative authority shall provide at least thirty days' public notice of the time and place of the public hearing in a newspaper of general circulation in the municipal corporation or township. During the thirty-day period prior to the public hearing, all of the following documents shall be available for public inspection in the office of the clerk of the legislative authority of a municipal corporation that is a contracting party and in the office of the fiscal officer of a township that is a contracting party:

(1) A copy of the contract designating the zone;

(2) A description of the area or areas to be included in the zone, including a map in sufficient detail to denote the specific boundaries of the area or areas;

(3) An economic development plan for the zone that includes a schedule for the provision of any new, expanded, or additional services, facilities, or improvements.

A public hearing held under division (D) of this section shall allow for public comment and recommendations on the contract and zone. The contracting parties may include in the contract any of those recommendations prior to approval of the contract.

(E) After the public hearings required under division (D) of this section have been held, each contracting party may enact an ordinance or resolution approving the contract to designate a joint economic development zone. After each contracting party has enacted an ordinance or resolution, the clerk of the legislative authority of a municipal corporation that is a contracting party and the fiscal officer of a township that is a contracting party shall file with the board of elections of each county within which a contracting party is located a copy of the ordinance or resolution approving the contract and shall direct the board of elections to submit the ordinance or resolution to the electors of the contracting party on the day of the next general, primary, or special election occurring at least ninety days after the ordinance or resolution is filed with the board of elections. If any of the contracting parties is a township, however, then only the township or townships shall submit the resolution to the electors.

(F)

(1) If a vote is required to approve a municipal corporation as a contracting party to a joint economic development zone under this section, the ballot shall be in the following form:

"Shall the ordinance of the legislative authority of the (city or village) of (name of contracting party) approving the contract with (name of each other contracting party) for the designation of a joint economic development zone be approved?

(2) If a vote is required to approve a township as a contracting party to a joint economic development zone under this section, the ballot shall be in the following form:

"Shall the resolution of the board of township trustees of the township of (name of contracting party) approving the contract with (name of each other contracting party) for the designation of a joint economic development zone be approved?

FOR THE ORDINANCE AND CONTRACT

AGAINST THE ORDINANCE AND CONTRACT "

FOR THE RESOLUTION AND CONTRACT

AGAINST THE RESOLUTION AND CONTRACT "

If a majority of the electors of each contracting party voting on the issue vote for the ordinance or resolution and contract, the ordinance or resolution shall become effective immediately and the contract shall go into effect immediately or in accordance with its terms.

(G)

(1) A board of directors shall govern each joint economic development zone created under section 715.691 of the Revised Code. The members of the board shall be appointed as provided in the contract. Each of the contracting parties shall appoint three members to the board. Terms for each member shall be for two years, each term ending on the same day of the month of the year as did the term that it succeeds. A member may be reappointed to the board.

(2) Membership on the board is not the holding of a public office or employment within the meaning of any section of the Revised Code or any charter provision prohibiting the holding of other public office or employment. Membership on the board is not a direct or indirect interest in a contract or expenditure of money by a municipal corporation, township, county, or other political subdivision with which a member may be affiliated. Notwithstanding any provision of law or a charter to the contrary, no member of the board shall forfeit or be disqualified from holding any public office or employment by reason of membership on the board.

(3) The board is a public body for the purposes of section 121.22 of the Revised Code. Chapter 2744. of the Revised Code applies to the board and the zone.

(H) The contract may grant to the board of directors appointed under division (G) of this section the power to adopt a resolution to levy an income tax within the zone. The income tax shall be used for the purposes of the zone and for the purposes of the contracting municipal corporations pursuant to the contract. The income tax may be levied in the zone based on income earned by persons working within the zone and on the net profits of businesses located in the zone. The income tax is subject to Chapter 718. of the Revised Code, except that a vote shall be required by the electors residing in the zone to approve the rate of income tax unless a majority of the electors residing within the zone, as determined by the total number of votes cast in the zone for the office of governor at the most recent general election for that office, submit a petition to the board requesting that the election provided for in division (H)(1) of this section not be held. If no electors reside within the zone, then division (H)(3) of this section applies. The rate of the income tax shall be no higher than the highest rate being levied by a municipal corporation that is a party to the contract.

(1) The board of directors may levy an income tax at a rate that is not higher than the highest rate being levied by a municipal corporation that is a party to the contract, provided that the rate of the income tax is first submitted to and approved by the electors of the zone at the succeeding regular or primary election, or a special election called by the board, occurring subsequent to ninety days after a certified copy of the resolution levying the income tax and calling for the election is filed with the board of elections. If the voters approve the levy of the income tax, the income tax shall be in force for the full period of the contract establishing the zone. No election shall be held under this section if a majority of the electors residing within the zone, determined as specified in division (H) of this section, submit a petition to that effect to the board of directors. Any increase in the rate of an income tax by the board of directors shall be approved by a vote of the electors of the zone and shall be in force for the remaining period of the contract establishing the zone.

(2) Whenever a zone is located in the territory of more than one contracting party, a majority vote of the electors in each of the several portions of the territory of the contracting parties constituting the zone approving the levy of the tax is required before it may be imposed under division (H) of this section.

(3) If no electors reside in the zone, no election for the approval or rejection of an income tax shall be held under this section, provided that where no electors reside in the zone, the rate of the income tax shall be no higher than the highest rate being levied by a municipal corporation that is a party to the contract.

(4) The board of directors of a zone levying an income tax shall enter into an agreement with one of the municipal corporations that is a party to the contract to administer, collect, and enforce the income tax on behalf of the zone.

(5) The board of directors of a zone shall publish or post public notice within the zone of any resolution adopted levying an income tax in the same manner required of municipal corporations under sections 731.21 and 731.25 of the Revised Code.

(I)

(1) If for any reason a contracting party reverts to or has its boundaries changed so that it is classified as a township that is the entity succeeding to that contracting party, the township is considered to be a municipal corporation for the purposes of the contract for the full period of the contract establishing the joint economic development zone, except that if that contracting party is administering, collecting, and enforcing the income tax on behalf of the district as provided in division (H)(4) of this section, the contract shall be amended to allow one of the other contracting parties to administer, collect, and enforce that tax.

(2) Notwithstanding any other section of the Revised Code, if there is any change in the boundaries of a township so that a municipal corporation once located within the township is no longer so located, the township shall remain in existence even though its remaining unincorporated area contains less than twenty-two square miles, if the township has been or becomes a party to a contract creating a joint economic development zone under this section or the contract creating that joint economic development zone under this section is terminated or repudiated for any reason by any party or person. The township shall continue its existing status in all respects, including having the same form of government and the same elected board of trustees as its governing body. The township shall continue to receive all of its tax levies and sources of income as a township in accordance with any section of the Revised Code, whether the levies and sources of income generate millage within the ten-mill limitation or in excess of the ten-mill limitation. The name of the township may be changed to the name of the contracting party appearing in the contract creating a joint economic development zone under this section, so long as the name does not conflict with any other name in the state that has been certified by the secretary of state. The township shall have all of the powers set out in sections 715.79, 715.80, and 715.81 of the Revised Code.

(J) If, after creating and operating a joint economic development zone under this section, a contracting party that did not levy a municipal income tax under Chapter 718. of the Revised Code levies such a tax, the tax shall not apply to the zone for the full period of the contract establishing the zone, if the board of directors of the zone has levied an income tax as provided in division (H) of this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-30-1997; 12-20-2005



Section 715.70 - Contract creating joint economic development district.

(A) This section and section 715.71 of the Revised Code apply only to:

(1) Municipal corporations and townships within a county that has adopted a charter under Sections 3 and 4 of Article X, Ohio Constitution;

(2) Municipal corporations and townships that have created a joint economic development district comprised entirely of real property owned by a municipal corporation at the time the district was created under this section. The real property owned by the municipal corporation shall include an airport owned by the municipal corporation and located entirely beyond the municipal corporation's corporate boundary.

(3) Municipal corporations or townships that are part of or contiguous to a transportation improvement district created under Chapter 5540. of the Revised Code and that have created a joint economic development district under this section or section 715.71 of the Revised Code prior to November 15, 1995;

(4) Municipal corporations that have previously entered into a contract creating a joint economic development district pursuant to division (A)(2) of this section, even if the territory to be included in the district does not meet the requirements of that division.

(B)

(1) One or more municipal corporations and one or more townships may enter into a contract approved by the legislative authority of each contracting party pursuant to which they create as a joint economic development district an area or areas for the purpose of facilitating economic development to create or preserve jobs and employment opportunities and to improve the economic welfare of the people in the state and in the area of the contracting parties. A municipal corporation described in division (A)(4) of this section may enter into a contract with other municipal corporations and townships to create a new joint economic development district. In a district that includes a municipal corporation described in division (A)(4) of this section, the territory of each of the contracting parties shall be contiguous to the territory of at least one other contracting party, or contiguous to the territory of a township or municipal corporation that is contiguous to another contracting party, even if the intervening township or municipal corporation is not a contracting party. The area or areas of land to be included in the district shall not include any parcel of land owned in fee by a municipal corporation or a township or parcel of land that is leased to a municipal corporation or a township, unless the municipal corporation or township is a party to the contract or unless the municipal corporation or township has given its consent to have its parcel of land included in the district by the adoption of a resolution. As used in this division, "parcel of land" means any parcel of land owned by a municipal corporation or a township for at least a six-month period within a five-year period prior to the creation of a district, but "parcel of land" does not include streets or public ways and sewer, water, and other utility lines whether owned in fee or otherwise.

The district created shall be located within the territory of one or more of the participating parties and may consist of all or a portion of such territory. The boundaries of the district shall be described in the contract or in an addendum to the contract.

(2) Prior to the public hearing to be held pursuant to division (D)(2) of this section, the participating parties shall give a copy of the proposed contract to each municipal corporation located within one-quarter mile of the proposed joint economic development district and not otherwise a party to the contract, and afford the municipal corporation the reasonable opportunity, for a period of thirty days following receipt of the proposed contract, to make comments and suggestions to the participating parties regarding elements contained in the proposed contract.

(3) The district shall not exceed two thousand acres in area. The territory of the district shall not completely surround territory that is not included within the boundaries of the district.

(4) Sections 503.07 to 503.12 of the Revised Code do not apply to territory included within a district created pursuant to this section as long as the contract creating the district is in effect, unless the legislative authority of each municipal corporation and the board of township trustees of each township included in the district consent, by ordinance or resolution, to the application of those sections of the Revised Code.

(5) Upon the execution of the contract creating the district by the parties to the contract, a participating municipal corporation or township included within the district shall file a copy of the fully executed contract with the county recorder of each county within which a party to the contract is located, in the miscellaneous records of the county. No annexation proceeding pursuant to Chapter 709. of the Revised Code that proposes the annexation to, merger, or consolidation with a municipal corporation of any unincorporated territory within the district shall be commenced for a period of three years after the contract is filed with the county recorder of each county within which a party to the contract is located unless each board of township trustees whose territory is included, in whole or part, within the district and the territory proposed to be annexed, merged, or consolidated adopts a resolution consenting to the commencement of the proceeding and a copy of the resolution is filed with the legislative authority of each county within which a party to the contract is located or unless the contract is terminated during this period.

The contract entered into between the municipal corporations and townships pursuant to this section may provide for the prohibition of any annexation by the participating municipal corporations of any unincorporated territory within the district beyond the three-year mandatory prohibition of any annexation provided for in division (B)(5) of this section.

(C)

(1) After the legislative authority of a municipal corporation and the board of township trustees have adopted an ordinance and resolution approving a contract to create a joint economic development district pursuant to this section, and after a contract has been signed, the municipal corporations and townships shall jointly file a petition with the legislative authority of each county within which a party to the contract is located.

(a) The petition shall contain all of the following:

(i) A statement that the area or areas of the district is not greater than two thousand acres and is located within the territory of one or more of the contracting parties;

(ii) A brief summary of the services to be provided by each party to the contract or a reference to the portion of the contract describing those services;

(iii) A description of the area or areas to be designated as the district;

(iv) The signature of a representative of each of the contracting parties.

(b) The following documents shall be filed with the petition:

(i) A signed copy of the contract, together with copies of district maps and plans related to or part of the contract;

(ii) A certified copy of the ordinances and resolutions of the contracting parties approving the contract;

(iii) A certificate from each of the contracting parties indicating that the public hearings required by division (D)(2) of this section have been held, the date of the hearings, and evidence of publication of the notice of the hearings;

(iv) One or more signed statements of persons who are owners of property located in whole or in part within the area to be designated as the district, requesting that the property be included within the district, provided that those statements shall represent a majority of the persons owning property located in whole or in part within the district and persons owning a majority of the acreage located within the district. A signature may be withdrawn by the signer up to but not after the time of the public hearing required by division (D)(2) of this section.

(2) The legislative authority of each county within which a party to the contract is located shall adopt a resolution approving the petition for the creation of the district if the petition and other documents have been filed in accordance with the requirements of division (C)(1) of this section. If the petition and other documents do not substantially meet the requirements of that division, the legislative authority of any county within which a party to the contract is located may adopt a resolution disapproving the petition for the creation of the district. The legislative authority of each county within which a party to the contract is located shall adopt a resolution approving or disapproving the petition within thirty days after the petition was filed. If the legislative authority of each such county does not adopt the resolution within the thirty-day period, the petition shall be deemed approved and the contract shall go into effect immediately after that approval or at such other time as the contract specifies.

(D)

(1) The contract creating the district shall set forth or provide for the amount or nature of the contribution of each municipal corporation and township to the development and operation of the district and may provide for the sharing of the costs of the operation of and improvements for the district. The contributions may be in any form to which the contracting municipal corporations and townships agree and may include but are not limited to the provision of services, money, real or personal property, facilities, or equipment. The contract may provide for the contracting parties to share revenue from taxes levied on property by one or more of the contracting parties if those revenues may lawfully be applied to that purpose under the legislation by which those taxes are levied. The contract shall provide for new, expanded, or additional services, facilities, or improvements, including expanded or additional capacity for or other enhancement of existing services, facilities, or improvements, provided that those services, facilities, or improvements, or expanded or additional capacity for or enhancement of existing services, facilities, or improvements, required herein have been provided within the two-year period prior to the execution of the contract.

(2) Before the legislative authority of a municipal corporation or a board of township trustees passes any ordinance or resolution approving a contract to create a joint economic development district pursuant to this section, the legislative authority of the municipal corporation and the board of township trustees shall each hold a public hearing concerning the joint economic development district contract and shall provide thirty days' public notice of the time and place of the public hearing in a newspaper of general circulation in the municipal corporation and the township. The board of township trustees may provide additional notice to township residents in accordance with section 9.03 of the Revised Code, and any additional notice shall include the public hearing announcement; a summary of the terms of the contract; a statement that the entire text of the contract and district maps and plans are on file for public examination in the office of the township fiscal officer; and information pertaining to any tax changes that will or may occur as a result of the contract.

During the thirty-day period prior to the public hearing, a copy of the text of the contract together with copies of district maps and plans related to or part of the contract shall be on file, for public examination, in the offices of the clerk of the legislative authority of the municipal corporation and of the township fiscal officer. The public hearing provided for in division (D)(2) of this section shall allow for public comment and recommendations from the public on the proposed contract. The contracting parties may include in the contract any of those recommendations prior to the approval of the contract.

(3) Any resolution of the board of township trustees that approves a contract that creates a joint economic development district pursuant to this section shall be subject to a referendum of the electors of the township. When a referendum petition, signed by ten per cent of the number of electors in the township who voted for the office of governor at the most recent general election for the office of governor, is presented to the board of township trustees within thirty days after the board of township trustees adopted the resolution, ordering that the resolution be submitted to the electors of the township for their approval or rejection, the board of township trustees shall, after ten days and not later than four p.m. of the ninetieth day before the election, certify the text of the resolution to the board of elections. The board of elections shall submit the resolution to the electors of the township for their approval or rejection at the next general, primary, or special election occurring subsequent to ninety days after the certifying of the petition to the board of elections.

(4) Upon the creation of a district under this section or section 715.71 of the Revised Code, one of the contracting parties shall file a copy of the following with the director of development:

(a) The petition and other documents described in division (C)(1) of this section, if the district is created under this section;

(b) The documents described in division (D) of section 715.71 of the Revised Code, if the district is created under this section.

(E) The district created by the contract shall be governed by a board of directors that shall be established by or pursuant to the contract. The board is a public body for the purposes of section 121.22 of the Revised Code. The provisions of Chapter 2744. of the Revised Code apply to the board and the district. The members of the board shall be appointed as provided in the contract from among the elected members of the legislative authorities and the elected chief executive officers of the contracting parties, provided that there shall be at least two members appointed from each of the contracting parties.

(F) The contract shall enumerate the specific powers, duties, and functions of the board of directors of a district, and the contract shall provide for the determination of procedures that are to govern the board of directors. The contract may grant to the board the power to adopt a resolution to levy an income tax within the district. The income tax shall be used for the purposes of the district and for the purposes of the contracting municipal corporations and townships pursuant to the contract. The income tax may be levied in the district based on income earned by persons working or residing within the district and based on the net profits of businesses located in the district. The income tax shall follow the provisions of Chapter 718. of the Revised Code, except that a vote shall be required by the electors residing in the district to approve the rate of income tax. If no electors reside within the district, then division (F)(4) of this section applies. The rate of the income tax shall be no higher than the highest rate being levied by a municipal corporation that is a party to the contract.

(1) Within one hundred eighty days after the first meeting of the board of directors, the board may levy an income tax, provided that the rate of the income tax is first submitted to and approved by the electors of the district at the succeeding regular or primary election, or a special election called by the board, occurring subsequent to ninety days after a certified copy of the resolution levying the income tax and calling for the election is filed with the board of elections. If the voters approve the levy of the income tax, the income tax shall be in force for the full period of the contract establishing the district. Any increase in the rate of an income tax that was first levied within one hundred eighty days after the first meeting of the board of directors shall be approved by a vote of the electors of the district, shall be in force for the remaining period of the contract establishing the district, and shall not be subject to division (F)(2) of this section.

(2) Any resolution of the board of directors levying an income tax that is adopted subsequent to one hundred eighty days after the first meeting of the board of directors shall be subject to a referendum as provided in division (F)(2) of this section. Any resolution of the board of directors levying an income tax that is adopted subsequent to one hundred eighty days after the first meeting of the board of directors shall be subject to an initiative proceeding to amend or repeal the resolution levying the income tax as provided in division (F)(2) of this section. When a referendum petition, signed by ten per cent of the number of electors in the district who voted for the office of governor at the most recent general election for the office of governor, is filed with the county auditor of each county within which a party to the contract is located within thirty days after the resolution is adopted by the board or when an initiative petition, signed by ten per cent of the number of electors in the district who voted for the office of governor at the most recent general election for the office of governor, is filed with the county auditor of each such county ordering that a resolution to amend or repeal a prior resolution levying an income tax be submitted to the electors within the district for their approval or rejection, the county auditor of each such county, after ten days and not later than four p.m. of the ninetieth day before the election, shall certify the text of the resolution to the board of elections of that county. The county auditor of each such county shall retain the petition. The board of elections shall submit the resolution to such electors, for their approval or rejection, at the next general, primary, or special election occurring subsequent to ninety days after the certifying of such petition to the board of elections.

(3) Whenever a district is located in the territory of more than one contracting party, a majority vote of the electors, if any, in each of the several portions of the territory of the contracting parties constituting the district approving the levy of the tax is required before it may be imposed pursuant to this division.

(4) If there are no electors residing in the district, no election for the approval or rejection of an income tax shall be held pursuant to this section, provided that where no electors reside in the district, the maximum rate of the income tax that may be levied shall not exceed one per cent.

(5) The board of directors of a district levying an income tax shall enter into an agreement with one of the municipal corporations that is a party to the contract to administer, collect, and enforce the income tax on behalf of the district. The resolution levying the income tax shall provide the same credits, if any, to residents of the district for income taxes paid to other such districts or municipal corporations where the residents work, as credits provided to residents of the municipal corporation administering the income tax.

(6)

(a) The board shall publish or post public notice within the district of any resolution adopted levying an income tax in the same manner required of municipal corporations under sections 731.21 and 731.25 of the Revised Code.

(b) Except as otherwise specified by this division, any referendum or initiative proceeding within a district shall be conducted in the same manner as is required for such proceedings within a municipal corporation pursuant to sections 731.28 to 731.40 of the Revised Code.

(G) Membership on the board of directors does not constitute the holding of a public office or employment within the meaning of any section of the Revised Code or any charter provision prohibiting the holding of other public office or employment, and shall not constitute an interest, either direct or indirect, in a contract or expenditure of money by any municipal corporation, township, county, or other political subdivision with which the member may be connected. No member of a board of directors shall be disqualified from holding any public office or employment, nor shall such member forfeit or be disqualified from holding any such office or employment, by reason of the member's membership on the board of directors, notwithstanding any law or charter provision to the contrary.

(H) The powers and authorizations granted pursuant to this section or section 715.71 of the Revised Code are in addition to and not in derogation of all other powers granted to municipal corporations and townships pursuant to law. When exercising a power or performing a function or duty under a contract authorized pursuant to this section or section 715.71 of the Revised Code, a municipal corporation may exercise all of the powers of a municipal corporation, and may perform all the functions and duties of a municipal corporation, within the district, pursuant to and to the extent consistent with the contract. When exercising a power or performing a function or duty under a contract authorized pursuant to this section or section 715.71 of the Revised Code, a township may exercise all of the powers of a township, and may perform all the functions and duties of a township, within the district, pursuant to and to the extent consistent with the contract. The district board of directors has no powers except those specifically set forth in the contract as agreed to by the participating parties. No political subdivision shall authorize or grant any tax exemption pursuant to Chapter 1728. or section 3735.67, 5709.62, 5709.63, or 5709.632 of the Revised Code on any property located within the district without the consent of the contracting parties. The prohibition for any tax exemption pursuant to this division shall not apply to any exemption filed, pending, or approved, or for which an agreement has been entered into, before the effective date of the contract entered into by the parties.

(I) Municipal corporations and townships may enter into binding agreements pursuant to a contract authorized under this section or section 715.71 of the Revised Code with respect to the substance and administration of zoning and other land use regulations, building codes, public permanent improvements, and other regulatory and proprietary matters that are determined, pursuant to the contract, to be for a public purpose and to be desirable with respect to the operation of the district or to facilitate new or expanded economic development in the state or the district, provided that no contract shall exempt the territory within the district from the procedures and processes of land use regulation applicable pursuant to municipal corporation, township, and county regulations, including but not limited to procedures and processes concerning zoning.

(J) A contract entered into pursuant to this section or section 715.71 of the Revised Code may be amended and it may be renewed, canceled, or terminated as provided in or pursuant to the contract. The contract may be amended to add property owned by one of the contracting parties to the district, or may be amended to delete property from the district whether or not one of the contracting parties owns the deleted property. The contract shall continue in existence throughout its term and shall be binding on the contracting parties and on any entities succeeding to such parties, whether by annexation, merger, or otherwise. The income tax levied by the board pursuant to this section or section 715.71 of the Revised Code shall apply in the entire district throughout the term of the contract, notwithstanding that all or a portion of the district becomes subject to annexation, merger, or incorporation. No township or municipal corporation is divested of its rights or obligations under the contract because of annexation, merger, or succession of interests.

(K) After the creation of a joint economic development district described in division (A)(2) of this section, a municipal corporation that is a contracting party may cease to own property included in the district, but such property shall continue to be included in the district and subject to the terms of the contract.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-22-1999; 12-20-2005; 2006 HB699 03-29-2007



Section 715.71 - Election concerning alternative procedures and requirements for creating joint economic development district.

(A) This section provides alternative procedures and requirements to those set forth in section 715.70 of the Revised Code for creating and operating a joint economic development district. Divisions (B), (C), (D)(1) to (3), and (F) of section 715.70 of the Revised Code do not apply to a joint economic development district established under this section. However, divisions (A), (D)(4), (E), (G), (H), (I), (J), and (K) of section 715.70 of the Revised Code do apply to a district established under this section.

(B) One or more municipal corporations and one or more townships may enter into a contract approved by the legislative authority of each contracting party pursuant to which they create as a joint economic development district one or more areas for the purpose of facilitating economic development to create or preserve jobs and employment opportunities and to improve the economic welfare of the people in this state and in the area of the contracting parties. The district created shall be located within the territory of one or more of the contracting parties and may consist of all or a portion of that territory. The boundaries of the district shall be described in the contract or in an addendum to the contract. The area or areas of land to be included in the district shall not include any parcel of land owned in fee by or leased to a municipal corporation or township, unless the municipal corporation or township is a party to the contract or has given its consent to have its parcel of land included in the district by the adoption of a resolution. As used in this division, "parcel of land" has the same meaning as in division (B) of section 715.70 of the Revised Code.

(C) Before the legislative authority of a municipal corporation or a board of township trustees adopts an ordinance or resolution approving a contract to create a joint economic development district under this section, it shall hold a public hearing concerning the joint economic development district contract and shall provide thirty days' public notice of the time and place of the public hearing in a newspaper of general circulation in the municipal corporation and the township. Each municipal corporation and township that is a party to the contract shall hold a public hearing. During the thirty-day period prior to a public hearing, a copy of the text of the contract together with copies of district maps and plans related to or part of the contract shall be on file, for public examination, in the offices of the clerk of the legislative authority of the municipal corporation and of the township fiscal officer. The public hearings provided for in this division shall allow for public comment and recommendations on the proposed contract. The participating parties may include in the contract any of those recommendations prior to approval of the contract.

(D) After the legislative authority of a municipal corporation and the board of township trustees have adopted an ordinance and resolution approving a contract to create a joint economic development district, the municipal corporation and the township jointly shall file with the legislative authority of each county within which a party to the contract is located all of the following:

(1) A signed copy of the contract, together with copies of district maps and plans related to or part of the contract;

(2) Certified copies of the ordinances and resolutions of the contracting parties relating to the district and the contract;

(3) A certificate of each of the contracting parties that the public hearings provided for in division (C) of this section have been held, the date of the hearings, and evidence of publication of the notice of the hearings.

(E) Within thirty days after the filing under division (D) of this section, the legislative authority of each county within which a party to the contract is located shall adopt a resolution acknowledging the receipt of the required documents, approving the creation of the joint economic development district, and directing that the resolution of the board of township trustees approving the contract be submitted to the electors of the township for approval at the next succeeding general, primary, or special election. The legislative authority of the county shall file with the board of elections at least ninety days before the day of the election a copy of the resolution of the board of township trustees approving the contract. The resolution of the legislative authority of the county also shall specify the date the election is to be held and shall direct the board of elections to conduct the election in the township. If the resolution of the legislative authority of the county is not adopted within the thirty-day period after the filing under division (D) of this section, the joint economic development district shall be deemed approved by the county legislative authority, and the board of township trustees shall file its resolution with the board of elections for submission to the electors of the township for approval at the next succeeding general, primary, or special election. The filing shall occur at least ninety days before the specified date the election is to be held and shall direct the board of elections to conduct the election in the township.

The ballot shall be in the following form:

"Shall the resolution of the board of township trustees approving the contract with ............... (here insert name of each municipal corporation and other township that is a party to the contract) for the creation of a joint economic development district be approved?

FOR THE RESOLUTION AND CONTRACT

AGAINST THE RESOLUTION AND CONTRACT "

If a majority of the electors of the township voting on the issue vote for the resolution and contract, the resolution shall become effective immediately and the contract shall go into effect immediately or in accordance with its terms.

(F) The contract creating the district shall set forth or provide for the amount or nature of the contribution of each municipal corporation and township to the development and operation of the district and may provide for the sharing of the costs of the operation of and improvements for the district. The contributions may be in any form to which the contracting municipal corporations and townships agree and may include but are not limited to the provision of services, money, real or personal property, facilities, or equipment. The contract may provide for the contracting parties to share revenue from taxes levied on property by one or more of the contracting parties if those revenues may lawfully be applied to that purpose under the legislation by which those taxes are levied. The contract shall provide for new, expanded, or additional services, facilities, or improvements, including expanded or additional capacity for or other enhancement of existing services, facilities, or improvements, provided that the existing services, facilities, or improvements, or the expanded or additional capacity for or enhancement of the existing services, facilities, or improvements, have been provided within the two-year period prior to the execution of the contract.

(G) The contract shall enumerate the specific powers, duties, and functions of the board of directors of the district and shall provide for the determination of procedures that are to govern the board of directors. The contract may grant to the board the power to adopt a resolution to levy an income tax within the district. The income tax shall be used for the purposes of the district and for the purposes of the contracting municipal corporations and townships pursuant to the contract. The income tax may be levied in the district based on income earned by persons working or residing within the district and based on the net profits of businesses located in the district. The income tax of the district shall follow the provisions of Chapter 718. of the Revised Code, except that no vote shall be required by the electors residing in the district. The rate of the income tax shall be no higher than the highest rate being levied by a municipal corporation that is a party to the contract.

The board of directors of a district levying an income tax shall enter into an agreement with one of the municipal corporations that is a party to the contract to administer, collect, and enforce the income tax on behalf of the district. The resolution levying the income tax shall provide the same credits, if any, to residents of the district for income taxes paid to other districts or municipal corporations where the residents work, as credits provided to residents of the municipal corporation administering the income tax.

(H) No annexation proceeding pursuant to Chapter 709. of the Revised Code that proposes the annexation to or merger or consolidation with a municipal corporation, except a municipal corporation that is a party to the contract, of any unincorporated territory within the district shall be commenced for a period of three years after the contract is filed with the legislative authority of each county within which a party to the contract is located in accordance with division (D) of this section unless each board of township trustees whose territory is included, in whole or part, within the district and the territory proposed to be annexed, merged, or consolidated adopts a resolution consenting to the commencement of the proceeding and a copy of the resolution is filed with the legislative authority of each such county or unless the contract is terminated during this three-year period. The contract entered into between the municipal corporations and townships pursuant to this section may provide for the prohibition of any annexation by the participating municipal corporations of any unincorporated territory within the district.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-22-1999; 12-20-2005



Section 715.72 - Alternative procedures and requirements for creating joint economic development district.

(A) As used in sections 715.72 to 715.81 of the Revised Code:

(1) "Contracting parties" means one or more municipal corporations , one or more townships, and, under division (D) of this section, one or more counties that have entered into a contract under this section to create a joint economic development district.

(2) "District" means a joint economic development district created under sections 715.72 to 715.81 of the Revised Code.

(3) "Contract for utility services" means a contract under which a municipal corporation agrees to provide to a township or another municipal corporation water, sewer, electric, or other utility services necessary to the public health, safety, and welfare.

(B) Sections 715.72 to 715.81 of the Revised Code provide alternative procedures and requirements to those set forth in sections 715.70 and 715.71 of the Revised Code for creating and operating a joint economic development district. Sections 715.72 to 715.81 of the Revised Code apply to municipal corporations and townships that are located in the same county or in adjacent counties.

(C) One or more municipal corporations , one or more townships, and, under division (D) of this section, one or more counties may enter into a contract pursuant to which they create as a joint economic development district one or more areas for the purpose of facilitating economic development to create or preserve jobs and employment opportunities and to improve the economic welfare of the people in this state and in the area of the contracting parties.

(1) Except as otherwise provided in division (C)(2) of this section, the territory of each of the contracting parties shall be contiguous to the territory of at least one other contracting party, or contiguous to the territory of a township , municipal corporation, or county that is contiguous to another contracting party, even if the intervening township or municipal corporation is not a contracting party.

(2) Contracting parties that have entered into a contract under section 715.70 or 715.71 of the Revised Code creating a joint economic development district prior to November 15, 1995, may enter into a contract under this section even if the territory of each of the contracting parties is not contiguous to the territory of at least one other contracting party, or contiguous to the territory of a township or municipal corporation that is contiguous to another contracting party as otherwise required under division (C)(1) of this section. The contract and district shall meet the requirements of sections 715.72 to 715.81 of the Revised Code.

(D) If, on or after the effective date of this amendment but on or before June 30, 2009, one or more municipal corporations and one or more townships enter into a contract or amend an existing contract under this section, one or more counties in which all of those municipal corporations or townships are located also may enter into the contract as a contracting party or parties.

Effective Date: 03-22-1999; 2008 SB129 12-30-2008



Section 715.73 - Criteria for including areas.

The area or areas to be included in a joint economic development district shall meet all of the following criteria:

(A) The area or areas shall be located within the territory of one or more of the contracting parties and may consist of all of that territory.

(B) No electors shall reside within the area or areas on the effective date of the contract creating the joint economic development district, as determined under section 715.77 of the Revised Code.

(C) The area or areas shall not include any parcel of land owned in fee by or leased to a municipal corporation or township, unless the municipal corporation or township is a contracting party or has given its consent to have the parcel of land included in the district by the adoption of an ordinance or resolution.

Effective Date: 11-15-1995; 2008 HB562 09-22-2008



Section 715.74 - Contract provisions.

(A) The contract creating a joint economic development district shall provide for the amount or nature of the contribution of each contracting party to the development and operation of the district and may provide for the sharing of the costs of the operation of and improvements for the district. The contributions may be in any form to which the contracting parties agree and may include, but are not limited to, the provision of services, money, real or personal property, facilities, or equipment. The contract may provide for the contracting parties to share revenue from taxes levied by one or more of the contracting parties, if those revenues may lawfully be applied to that purpose under the legislation by which those taxes are levied. The contract shall specify and provide for new, expanded, or additional services, facilities, or improvements. The contract may provide for expanded or additional capacity for or other enhancement of existing services, facilities, or improvements.

(B) The contract shall enumerate the specific powers, duties, and functions of the board of directors of the district described under section 715.78 of the Revised Code and shall provide for the determination of procedures that are to govern the board.

(C)

(1) The contract may grant to the board the power to adopt a resolution to levy an income tax within the district and the contract may designate certain portions of the district where such an income tax may be levied. The income tax shall be used for the purposes of the district or any portion of the district in which the contract authorizes an income tax and for the purposes of the contracting parties pursuant to the contract. The income tax may be levied in the district based on income earned by persons working within the district and based on the net profits of businesses located in the district, but the income of an individual who resides in the district shall not be subject to such income tax unless the income is received for personal services performed in the district. The income tax of the district shall follow the provisions of Chapter 718. of the Revised Code, except that no vote shall be required. The rate of the income tax shall be no higher than the highest rate being levied by a municipal corporation that is a contracting party.

(2) If the board adopts a resolution to levy an income tax, it shall enter into an agreement with a municipal corporation that is a contracting party to administer, collect, and enforce the income tax on behalf of the district.

(3) A resolution levying an income tax under this section shall require the contracting parties to annually set aside a percentage, to be stated in the resolution, of the amount of the income tax collected for the long-term maintenance of the district.

(4) An income tax levied under this section shall apply in the district or any portion of the district in which the contract authorizes an income tax throughout the term of the contract creating the district, notwithstanding that all or a portion of the district becomes subject to annexation, merger, or consolidation.

(D) The contract creating a joint economic development district shall continue in existence throughout its term and shall be binding on the contracting parties and on any parties succeeding to the contracting parties, whether by annexation, merger, or consolidation. Except as provided in division (E) of this section, the contract may be amended, renewed, or terminated with the approval of the contracting parties or any parties succeeding to the contracting parties. If the contract is amended to add area to an existing district, the amendment shall be adopted in the manner prescribed under section 715.761 of the Revised Code.

(E) If two or more contracting parties previously have entered into a separate contract for utility services, then amendment, renewal, or termination of the separate contract for utility services shall not constitute any part of the consideration for the contract creating a joint economic development district. A contract creating a joint economic development district shall be rebuttably presumed to violate this division if it is entered into within two years prior or five years subsequent to the amendment, renewal, or termination of a separate contract for utility services that two or more contracting parties previously have entered into. The presumption stated in this division may be rebutted by clear and convincing evidence of both of the following:

(1) That other substantial consideration existed to support the contract creating a joint economic development district;

(2) That the contracting parties entered into the contract creating a joint economic development district freely and without duress or coercion related to the amendment, renewal, or termination of the separate contract for utility services.

(F) A contract creating a joint economic development district that violates division (E) of this section is void and unenforceable.

Effective Date: 03-22-1999; 2008 HB562 09-22-2008; 2008 SB129 12-30-2008



Section 715.75 - Hearing and notice.

Before the legislative authority of any of the contracting parties adopts an ordinance or resolution approving a contract to create a joint economic development district, the legislative authority of each of the contracting parties shall hold a public hearing concerning the contract and district. Each legislative authority shall provide at least thirty days' public notice of the time and place of the public hearing in a newspaper of general circulation in the municipal corporation , township, or county, as applicable. During the thirty-day period prior to the public hearing and until the filing is made under section 715.76 of the Revised Code, all of the following documents shall be available for public inspection in the office of the clerk of the legislative authority of a municipal corporation and county that is a contracting party and in the office of the fiscal officer of a township that is a contracting party:

(A) A copy of the contract creating the district;

(B) A description of the area or areas to be included in the district, including a map in sufficient detail to denote the specific boundaries of the area or areas and to indicate any zoning restrictions applicable to the area or areas;

(C) An economic development plan for the district that consists of both of the following schedules:

(1) A schedule for the provision of the new, expanded, or additional services, facilities, or improvements described in division (A) of section 715.74 of the Revised Code;

(2) A schedule for the collection of an income tax levied under division (C) of section 715.74 of the Revised Code.

A public hearing held under this section shall allow for public comment and recommendations on the contract and district. The contracting parties may include in the contract any of those recommendations prior to approval of the contract.

Before any of the contracting parties approves a contract under section 715.76 of the Revised Code, the contracting parties shall deliver a copy of the contract to the board of county commissioners of each county in which a contracting party is located. Any such county may enter into an agreement with the contracting parties regarding the provision of services by the county within the proposed district and may enter into an agreement with the contracting parties to extend services to the area or areas to be included in the district. A county that is a contracting party under division (D) of section 715.72 of the Revised Code is entitled to a copy of the contract as if the county were not a contracting party. Such a county may enter into an agreement with the other contracting parties regarding its provision or extension of services within the proposed district as contemplated by the contract.

Effective Date: 11-15-1995; 12-20-2005; 2008 SB129 12-30-2008



Section 715.76 - Ordinances and resolution approving contract.

After the public hearings required under section 715.75 of the Revised Code have been held, each contracting party may adopt an ordinance or resolution approving the contract to create a joint economic development district. After each contracting party has adopted an ordinance or resolution, the contracting parties jointly shall file with the legislative authority of each county within which a contracting party is located all of the following documents:

(A) A signed copy of the contract;

(B) A description of the area or areas to be included in the district, including a map in sufficient detail to denote the specific boundaries of the area or areas and to indicate any zoning restrictions applicable to the area or areas;

(C) The economic development plan described in division (C) of section 715.75 of the Revised Code;

(D) Certified copies of the ordinances and resolutions of the contracting parties relating to the contract and district;

(E) A certificate of each contracting party that the public hearings required by section 715.75 of the Revised Code have been held, the date of the hearings, and evidence of publication of the notice of the hearings;

(F) A petition signed by a majority of the owners of property located within the area or areas to be included in the district;

(G) A petition signed by a majority of the owners of businesses, if any, located within the area or areas to be included in the district.

The petitions described in divisions (F) and (G) of this section shall specify that all of the documents described in divisions (A) to (C) of section 715.75 of the Revised Code are available for public inspection in the office of the clerk of the legislative authority of each municipal corporation and county that is a contracting party or the office of the fiscal officer of each township that is a contracting party.

The legislative authority of a county that is a contracting party under division (D) of section 715.72 of the Revised Code is entitled to all of the documents described in divisions (A) to (G) of this section as if the county were not a contracting party.

Not later than ten days after all of the documents described in divisions (A) to (G) of this section have been filed, each contracting party shall give notice to those owners of property within the area or areas to be included in the district who did not sign the petition described in division (F) of this section and whose property is located within the boundaries of that contracting party and to those owners of businesses, if any, within the area or areas to be included in the district who did not sign the petition described in division (G) of this section and whose property is located within the boundaries of that contracting party. Notice shall be given by certified mail and shall specify that the owners of property and businesses are located within the area or areas to be included in the district and that all of the documents described in divisions (A) to (C) of section 715.75 of the Revised Code are available for public inspection in the office of the clerk of the legislative authority of each municipal corporation and county that is a contracting party or the office of the fiscal officer of each township that is a contracting party. The contracting parties shall equally bear the cost of providing notice under this section.

If the contracting parties do not file all of the documents described in divisions (A) to (G) of this section, the legislative authority of a county that is not a contracting party within which a contracting party is located may adopt a resolution disapproving the creation of the joint economic development district. In addition, the legislative authority of the county may adopt a resolution disapproving the creation of the district if it determines, in written findings of fact, that each contracting party did not enter into the contract freely and without duress or coercion.

Effective Date: 03-22-1999; 12-20-2005; 2008 SB129 12-30-2008



Section 715.761 - Adding area by amendment.

(A) The contracting parties may amend the contract to add to a joint economic development district any area that was not originally included in the district when the contract took effect. Area may be added only if the area satisfies the criteria prescribed under section 715.73 of the Revised Code.

(B) An amendment adding area to a district shall be approved by a resolution or ordinance adopted by each of the contracting parties. The contracting parties shall conduct public hearings on the amendment, provide notice, and deliver a copy of the amendment to the legislative authority of the county in which the added area is located in the manner required under section 715.75 of the Revised Code for original contracts. The legislative authority of a county that is a contracting party under division (D) of section 715.72 of the Revised Code is entitled to a copy of the amendment as if the county were not a contracting party. The contracting parties shall make available for public inspection a copy of the amendment, a description of the area to be added to the district, and a map of that area in sufficient detail to denote the specific boundaries of the area and to indicate any zoning restrictions applicable to the area.

(C) After adopting resolutions or ordinances approving the addition of the area, the contracting parties jointly shall file with the legislative authority of the county in which the added area is located the documents required to be filed under section 715.76 of the Revised Code, except that:

(1) A copy of the amendment to the contract shall be filed in lieu of a copy of the contract.

(2) The description and map shall be of the area to be added instead of the entire area of the district.

(3) The economic development plan need not be filed.

(4) Certified copies of the resolutions and ordinances approving the amendment shall be filed.

(5) The certificates otherwise required under division (E) of section 715.76 of the Revised Code shall certify that the hearings required under division (B) of this section have been held, shall indicate the date of those hearings, and shall include evidence that notice of the hearings was published.

(6) The petition otherwise required under division (F) of section 715.76 of the Revised Code shall be signed by a majority of the owners of property located in the area to be added to the district, the petition otherwise required under division (G) of that section shall be signed by a majority of the owners of businesses, if any, located in the area to be added to the district, and the petitions shall specify that the documents described in division (B) of this section are available for public inspection as otherwise required under section 715.75 of the Revised Code.

(D) The resolution of a board of township trustees approving an amendment adding area to an existing joint economic development district is not required to be submitted to the electors of the township.

Effective Date: 03-22-1999; 2008 SB129 12-30-2008



Section 715.77 - Election on contract approval.

(A)

(1) A board of township trustees that is a party to a contract creating a joint economic development district pursuant to sections 715.72 to 715.82 of the Revised Code may choose to not submit its resolution approving the contract to the electors of the township if all of the following conditions are satisfied:

(a) The resolution has been approved by a unanimous vote of the members of the board of township trustees or, if a county is one of the contracting parties under division (D) of section 715.72 of the Revised Code, the resolution has been approved by a majority vote of the members of the board of township trustees;

(b) The creation of the joint economic development district is proposed at the request of a majority of the owners of land included within the proposed district;

(c) The territory to be included in the proposed joint economic development district is zoned in a manner appropriate to the function of the proposed district.

(2) Unless the legislative authority of a county adopts a resolution under section 715.76 of the Revised Code disapproving the creation of a joint economic development district within thirty days after the filing made under that section, the legislative authority of each such county shall adopt a resolution acknowledging the receipt of the required documents, approving the creation of the joint economic development district, and, if the board of township trustees has not invoked its authority under division (A)(1) of this section, directing that the resolution of the board of township trustees approving the contract creating the joint economic development district be submitted to the electors of the township for approval at the next succeeding general, primary, or special election. If the board of township trustees chooses to submit approval of the contract to the electors of the township, the legislative authority of the county shall file with the board of elections at least ninety days before the day of the election a copy of the resolution of the board of township trustees approving the contract. The resolution of the legislative authority of the county also shall specify the date the election is to be held and shall direct the board of elections to conduct the election in the township.

(3) If the resolution of the legislative authority of the county is not adopted within the thirty-day period after the filing made under section 715.76 of the Revised Code, the joint economic development district shall be deemed approved by the county legislative authority and, if the board of township trustees has not invoked its authority under division (A)(1) of this section, the board of township trustees shall file its resolution with the board of elections for submission to the electors of the township for approval at the next succeeding general, primary, or special election. In such case, the board of township trustees shall file the resolution at least ninety days before the specified date the election is to be held and shall direct the board of elections to conduct the election in the township.

(4) Any contract creating a joint economic development district in which a board of township trustees is a party shall provide that the contract is not effective earlier than the thirty-first day after its approval, including any approval by electors required in this section.

If the board of township trustees chooses pursuant to division (A)(1) of this section not to submit the approval of the contract to the electors, the resolution of the board of township trustees approving the contract is subject to a referendum of the electors of the township when requested through a petition. When signed by ten per cent of the number of electors in the township who voted for the office of governor at the most recent general election, a referendum petition asking that the resolution be submitted to the electors of the township may be presented to the board of township trustees. Such a petition shall be presented within thirty days after the board of township trustees adopts the resolution. The board of township trustees shall, not later than four p.m. of the tenth day after receipt of the petition, certify the text of the resolution to the board of elections. The board of elections shall submit the resolution to the electors of the township for their approval or rejection at the next general, primary, or special election occurring at least ninety days after such certification.

(B) The ballot shall be in the following form:

"Shall the resolution of the board of township trustees approving the contract with ............... (here insert name of each municipal corporation and other township that is a contracting party) for the creation of a joint economic development district be approved?

FOR THE RESOLUTION AND CONTRACT

AGAINST THE RESOLUTION AND CONTRACT "

If a majority of the electors of the township voting on the issue vote for the resolution and contract, the resolution shall become effective immediately and the contract shall go into effect on the thirty-first day after this election or thereafter in accordance with terms of the contract.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-22-1999; 2008 SB129 12-30-2008



Section 715.771 - Filing documents with director of development.

Upon the creation of a joint economic development district under section 715.72 of the Revised Code, one of the contracting parties shall file a copy of each of the documents described in divisions (A) to (G) of section 715.76 of the Revised Code with the director of development.

Effective Date: 03-22-1999



Section 715.78 - Board of directors of joint economic development district.

(A) A board of directors shall govern each joint economic development district created under section 715.72 of the Revised Code.

(1) If there are businesses located and persons working within the area or areas to be included in the district, the board shall be composed of the following members:

(a) One member representing the municipal corporations that are contracting parties;

(b) One member representing the townships that are contracting parties;

(c) One member representing the owners of businesses located within the district;

(d) One member representing the persons working within the district;

(e) One member representing the counties that are contracting parties, or, if no contracting party is a county, one member selected by the members described in divisions (A)(1)(a) to (d) of this section.

The members of the board shall be appointed as provided in the contract. Of the members initially appointed to the board, the member described in division (A)(1)(a) of this section shall serve a term of one year; the member described in division (A)(1)(b) of this section shall serve a term of two years; the member described in division (A)(1)(c) of this section shall serve a term of three years; and the members described in divisions (A)(1)(d) and (e) of this section shall serve terms of four years. Thereafter, terms for each member shall be for four years, each term ending on the same day of the same month of the year as did the term that it succeeds. A member may be reappointed to the board, but no member shall serve more than two consecutive terms on the board.

The member described in division (A)(1)(e) of this section shall serve as chairperson of a board described under division (A)(1) of this section.

(2) If there are no businesses located or persons working within the area or areas to be included in the district, the board shall be composed of the following members:

(a) One member representing the municipal corporations that are contracting parties;

(b) One member representing the townships that are contracting parties;

(c) One member representing the counties that are contracting parties, or if no contracting party is a county, one member selected by the members described in divisions (A)(2)(a) and (b) of this section.

The members of the board shall be appointed as provided in the contract. Of the members initially appointed to the board, the member described in division (A)(2)(a) of this section shall serve a term of one year; the member described in division (A)(2)(b) of this section shall serve a term of two years; and the member described in division (A)(2)(c) of this section shall serve a term of three years. Thereafter, terms for each member shall be for four years, each term ending on the same day of the same month of the year as did the term that it succeeds. A member may be reappointed to the board, but no member shall serve more than two consecutive terms on the board.

The member described in division (A)(2)(c) of this section shall serve as chairperson of a board described under division (A)(2) of this section.

(B) A board described under division (A)(1) or (2) of this section has no powers except as described in sections 715.72 to 715.81 of the Revised Code and in the contract creating the joint economic development district.

(C) Membership on the board of directors of a joint economic development district is not the holding of a public office or employment within the meaning of any section of the Revised Code or any charter provision prohibiting the holding of other public office or employment. Membership on such a board is not a direct or indirect interest in a contract or expenditure of money by a municipal corporation, township, county, or other political subdivision with which a member may be affiliated. Notwithstanding any provision of law or a charter to the contrary, no member of a board of directors of a joint economic development district shall forfeit or be disqualified from holding any public office or employment by reason of membership on the board.

(D) The board of directors of a joint economic development district is a public body for the purposes of section 121.22 of the Revised Code. Chapter 2744. of the Revised Code applies to such a board and the district.

Effective Date: 03-22-1999; 2008 SB129 12-30-2008



Section 715.79 - Annexation, merger, or consolidation proceedings barred.

(A) No annexation proceeding pursuant to Chapter 709. of the Revised Code that proposes the annexation to, merger of, or consolidation with a municipal corporation of any unincorporated territory within a joint economic development district, or joint economic development zone that is subject to division (I)(2) of section 715.691 of the Revised Code, shall be commenced for a period of three years after the contract creating the district or zone is approved by the majority of the electors under section 715.77 or 715.691 of the Revised Code. This division does not apply if the contract is terminated during this period or if each board of township trustees whose territory is included within the district or zone and whose territory is proposed to be annexed, merged, or consolidated adopts a resolution consenting to the commencement of the proceeding. Each such board of township trustees shall file a copy of the resolution with the clerk of the legislative authority of each county within which a contracting party is located.

(B) The contract creating a joint economic development district, or joint economic development zone that is subject to division (I)(2) of section 715.691 of the Revised Code, may prohibit any annexation proceeding by a contracting municipal corporation of any unincorporated territory within the district or zone beyond the three-year period described in division (A) of this section.

(C) No contracting party is divested or relieved of its rights or obligations under the contract creating a joint economic development district, or joint economic development zone that is subject to division (I)(2) of section 715.691 of the Revised Code, because of annexation, merger, or consolidation.

Effective Date: 07-09-1996



Section 715.80 - Binding agreements concerning zoning, other regulatory and proprietary matters.

Contracting parties may enter into binding agreements pursuant to the contract creating a joint economic development district, or joint economic development zone that is subject to division (I)(2) of section 715.691 of the Revised Code, with respect to the substance and administration of zoning and other land-use regulations, building codes, permanent public improvements, and other regulatory and proprietary matters determined to be for a public purpose. No contract, however, shall exempt the territory within the district or zone from the procedures of land use regulation applicable pursuant to municipal corporation, township, and county regulations, including, but not limited to, zoning procedures.

Effective Date: 07-09-1996



Section 715.81 - Authority of municipal corporations and townships.

The powers granted under sections 715.72 to 715.81 of the Revised Code are in addition to and not in the derogation of all other powers granted to municipal corporations , townships, and counties pursuant to law. When exercising a power or performing a function or duty under a contract entered into under section 715.72 of the Revised Code, a municipal corporation may exercise all of the powers of a municipal corporation, and may perform all the functions and duties of a municipal corporation, within the joint economic development district, pursuant to and to the extent consistent with the contract. When exercising a power or performing a function or duty under a contract entered into under either section 715.691 or 715.72 of the Revised Code, a township may exercise all of the powers of a township, and may perform all the functions and duties of a township, within the joint economic development district, or joint economic development zone that is subject to division (I)(2) of section 715.691 of the Revised Code, pursuant to and to the extent consistent with the contract.

When exercising a power or performing a function or duty under a contract entered into under division (D) of section 715.72 of the Revised Code, a county may exercise all of the powers of a county, and may perform all the functions and duties of a county, within the joint economic development district, pursuant to and to the extent consistent with the contract.

No political subdivision shall grant any tax exemption under Chapter 1728. or section 3735.67, 5709.62, 5709.63, or 5709.632 of the Revised Code on any property located within the district, or zone that is subject to division (I)(2) of section 715.691 of the Revised Code, without the consent of the contracting parties. The prohibition against granting a tax exemption under this section does not apply to any exemption filed, pending, or approved before the effective date of the contract entered into under either section 715.691 or 715.72 of the Revised Code.

Effective Date: 07-09-1996; 2006 HB699 03-29-2007; 2008 SB129 12-30-2008



Section 715.82 - Issuing industrial development bonds.

A municipal corporation may issue bonds and exercise all other powers under Chapter 165. of the Revised Code for one or more projects or parts thereof located in a joint economic development district created pursuant to a contract entered into under section 715.70, 715.71, or 715.72 to 715.82 of the Revised Code to which the municipal corporation is a party, or in a township adjacent to that municipal corporation, if the legislative authority of the municipal corporation determines that the project is in furtherance of the public purposes of the state to create or preserve jobs and employment opportunities and to improve the economic welfare of the people of the municipal corporation and the township. As used in this section, "project" has the same meaning as in division (H) of section 165.01 of the Revised Code, except that a project described in this section is not required to be located within the territorial boundaries of the municipal corporation.

Effective Date: 03-22-1999



Section 715.83 - Unincorporated area or township eligible for certain projects.

If any unincorporated area or township is a party to a joint economic development district created pursuant to a contract entered into under section 715.70, 715.71, or 715.72 to 715.82 of the Revised Code that also includes as a party a municipal corporation that is an eligible area as defined in division (A)(2) of section 122.16 or division (A)(9) of section 5733.33 of the Revised Code, then any project located anywhere within the unincorporated area or township contained within the joint economic development district is eligible for any state assistance under Chapter 122. or section 5733.33 of the Revised Code for which designation as an eligible area is a criterion.

Effective Date: 03-22-1999



Section 715.90 - No regulation of county utility user rates.

Unless provided for by contract between a county and a municipal corporation, a municipal corporation may not regulate rates and charges of users imposed by a board of county commissioners under Chapter 6103. or 6117. of the Revised code or for any county utility established under any other chapter of the Revised Code.

Effective Date: 03-12-2001






Chapter 717 - SPECIFIC POWERS

Section 717.01 - Powers of municipal corporations.

Each municipal corporation may do any of the following:

(A) Acquire by purchase or condemnation real estate with or without buildings on it, and easements or interests in real estate;

(B) Extend, enlarge, reconstruct, repair, equip, furnish, or improve a building or improvement that it is authorized to acquire or construct;

(C) Erect a crematory or provide other means for disposing of garbage or refuse, and erect public comfort stations;

(D) Purchase turnpike roads and make them free;

(E) Construct wharves and landings on navigable waters;

(F) Construct infirmaries, workhouses, prisons, police stations, houses of refuge and correction, market houses, public halls, public offices, municipal garages, repair shops, storage houses, and warehouses;

(G) Construct or acquire waterworks for supplying water to the municipal corporation and its inhabitants and extend the waterworks system outside of the municipal corporation limits;

(H) Construct or purchase gas works or works for the generation and transmission of electricity, for the supplying of gas or electricity to the municipal corporation and its inhabitants;

(I) Provide grounds for cemeteries or crematories, enclose and embellish them, and construct vaults or crematories;

(J) Construct sewers, sewage disposal works, flushing tunnels, drains, and ditches;

(K) Construct free public libraries and reading rooms, and free recreation centers;

(L) Establish free public baths and municipal lodging houses;

(M) Construct monuments or memorial buildings to commemorate the services of soldiers, sailors, and marines of the state and nation;

(N) Provide land for and improve parks, boulevards, and public playgrounds;

(O) Construct hospitals and pesthouses;

(P) Open, construct, widen, extend, improve, resurface, or change the line of any street or public highway;

(Q) Construct and improve levees, dams, waterways, waterfronts, and embankments and improve any watercourse passing through the municipal corporation;

(R) Construct or improve viaducts, bridges, and culverts;

(S)

(1) Construct any building necessary for the police or fire department;

(2) Purchase fire engines or fire boats;

(3) Construct water towers or fire cisterns;

(4) Place underground the wires or signal apparatus of any police or fire department.

(T) Construct any municipal ice plant for the purpose of manufacturing ice for the citizens of a municipal corporation;

(U) Construct subways under any street or boulevard or elsewhere;

(V) Acquire by purchase, gift, devise, bequest, lease, condemnation proceedings, or otherwise, real or personal property, and thereon and thereof to establish, construct, enlarge, improve, equip, maintain, and operate airports, landing fields, or other air navigation facilities, either within or outside the limits of a municipal corporation, and acquire by purchase, gift, devise, lease, or condemnation proceedings rights-of-way for connections with highways, waterways, and electric, steam, and interurban railroads, and improve and equip such facilities with structures necessary or appropriate for such purposes. No municipal corporation may take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of the utility or carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities elsewhere at the sole cost of the municipal corporation.

(W) Provide by agreement with any regional airport authority, created under section 308.03 of the Revised Code, for the making of necessary surveys, appraisals, and examinations preliminary to the acquisition or construction of any airport or airport facility and pay the portion of the expense of the surveys, appraisals, and examinations as set forth in the agreement;

(X) Provide by agreement with any regional airport authority, created under section 308.03 of the Revised Code, for the acquisition, construction, maintenance, or operation of any airport or airport facility owned or to be owned and operated by the regional airport authority or owned or to be owned and operated by the municipal corporation and pay the portion of the expense of it as set forth in the agreement;

(Y) Acquire by gift, purchase, lease, or condemnation, land, forest, and water rights necessary for conservation of forest reserves, water parks, or reservoirs, either within or without the limits of the municipal corporation, and improve and equip the forest and water parks with structures, equipment, and reforestation necessary or appropriate for any purpose for the utilization of any of the forest and water benefits that may properly accrue therefrom to the municipal corporation;

(Z) Acquire real property by purchase, gift, or devise and construct and maintain on it public swimming pools, either within or outside the limits of the municipal corporation;

(AA) Construct or rehabilitate, equip, maintain, operate, and lease facilities for housing of elderly persons and for persons of low and moderate income, and appurtenant facilities. No municipal corporation shall deny housing accommodations to or withhold housing accommodations from elderly persons or persons of low and moderate income because of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, military status as defined in that section, disability as defined in that section, ancestry, or national origin. Any elderly person or person of low or moderate income who is denied housing accommodations or has them withheld by a municipal corporation because of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, military status as defined in that section, disability as defined in that section, ancestry, or national origin may file a charge with the Ohio civil rights commission as provided in Chapter 4112. of the Revised Code.

(BB) Acquire, rehabilitate, and develop rail property or rail service, and enter into agreements with the Ohio rail development commission, boards of county commissioners, boards of township trustees, legislative authorities of other municipal corporations, with other governmental agencies or organizations, and with private agencies or organizations in order to achieve those purposes;

(CC) Appropriate and contribute money to a soil and water conservation district for use under Chapter 1515. of the Revised Code;

(DD) Authorize the board of county commissioners, pursuant to a contract authorizing the action, to contract on the municipal corporation's behalf for the administration and enforcement within its jurisdiction of the state building code by another county or another municipal corporation located within or outside the county. The contract for administration and enforcement shall provide for obtaining certification pursuant to division (E) of section 3781.10 of the Revised Code for the exercise of administration and enforcement authority within the municipal corporation seeking those services and shall specify which political subdivision is responsible for securing that certification.

(EE) Expend money for providing and maintaining services and facilities for senior citizens.

"Airport," "landing field," and "air navigation facility," as defined in section 4561.01 of the Revised Code, apply to division (V) of this section.

As used in divisions (W) and (X) of this section, "airport" and "airport facility" have the same meanings as in section 308.01 of the Revised Code.

As used in division (BB) of this section, "rail property" and "rail service" have the same meanings as in section 4981.01 of the Revised Code.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 717.02 - Installment payment contracts for energy conservation measures.

(A) As used in this section:

(1) "Energy conservation measure" means the construction of, installation or modification of an installation in, or remodeling of, a new or existing building or infrastructure, to reduce energy consumption. It includes:

(a) Insulation of the building structure and of systems within the building;

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning system modifications or replacements;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a facility, unless such an increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(g) Energy recovery systems;

(h) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(i) Acquiring, constructing, furnishing, equipping, improving the site of, or otherwise improving a central utility plant to provide heating and cooling services to a building or building infrastructure together with distribution piping and ancillary distribution controls, equipment, and related facilities from the central utility plant to the building or building infrastructure;

(j) Meter replacement, installation of an automatic meter reading system, or any other construction, modification, installation, or remodeling of water, electric, gas, or any other municipally supplied utility system;

(k) Any other construction, modification, installation, or remodeling approved by the legislative authority of the municipal corporation as an energy conservation measure.

(2) "Infrastructure" includes, but is not limited to, a water, gas, or electric utility, renewable energy system or technology, traffic control signal, or any other asset owned, operated, or maintained by a municipal corporation.

(B) For the purpose of evaluating buildings owned by a municipal corporation for energy conservation measures, a legislative authority of a municipal corporation may contract with an architect, professional engineer, energy services company, contractor, or other person experienced in the design and implementation of energy conservation measures for an energy conservation report. The report shall include all of the following:

(1) Analyses of the energy needs of the buildings owned by that municipal corporation and recommendations for building installations, modifications of existing installations, or building remodeling that would significantly reduce energy consumption in the buildings;

(2) Estimates of all costs of the recommended installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, and repair;

(3) Estimates of the amounts by which energy consumption could be reduced;

(4) The interest rate used to estimate the costs of any energy conservation measures that are to be financed by the municipal corporation;

(5) The average system life of the energy conservation measures;

(6) Estimates of the likely savings that will result from the reduction in energy consumption over the average system life of the energy conservation measures, including the methods used to estimate the savings;

(7) A certification under the seal of a registered professional engineer that the energy conservation report uses reasonable methods of analysis and estimation.

(C)

(1) A municipal corporation desiring to implement energy conservation measures may proceed under any of the following methods:

(a) Procure the energy conservation measures in any manner authorized by the municipal corporation's charter, ordinances, or any other existing authority;

(b) Advertise for bids using a report or any part of an energy conservation report prepared under division (B) of this section, and, except as otherwise provided in this section, comply with competitive bidding requirements;

(c) Notwithstanding any requirement in the Revised Code that requires competitive bidding or specifies bidding procedures, request proposals from at least three vendors for the implementation of energy conservation measures. A request for proposals shall require the vendor that is awarded a contract under division (C)(2)(b) of this section to prepare an energy conservation report in accordance with division (B) of this section.

Prior to sending any vendor a copy of any request for proposals, the legislative authority shall advertise its intent to request proposals for the installation of energy conservation measures in a newspaper of general circulation in the municipal corporation once a week for two consecutive weeks. The notice shall state that the legislative authority intends to request proposals for the installation of energy conservation measures, indicate the date on which the request for proposals will be mailed to vendors, which shall be at least ten days after the second publication in the newspaper, and state that any vendor interested in receiving the request for proposals shall submit written notice to the legislative authority not later than noon of the day on which the request for proposals is to be mailed.

(2)

(a) Upon receiving bids under division (C)(1)(b) of this section, the legislative authority shall analyze them and select the lowest and best bid or bids most likely to result in the greatest energy savings considering the cost of the project and the legislative authority's ability to pay for the improvements with current revenues or by financing the improvements.

(b) Upon receiving proposals under division (C)(1)(c) of this section, the legislative authority shall analyze the proposals and the vendors' qualifications and select the most qualified vendor to prepare an energy conservation report in accordance with division (B) of this section. After receipt and review of the energy conservation report, the legislative authority may award a contract to the selected vendor to install the energy conservation measures that are most likely to result in the greatest energy savings considering the cost of the project and the legislative authority's ability to pay for the improvements with current revenues or by financing the improvements.

(c) The awarding of a contract to install energy conservation measures under division (C)(2)(a) or (b) of this section shall be conditioned upon a finding by the contracting authority that the amount of money spent on energy conservation measures is not likely to exceed the amount of money the municipal corporation would save in energy, operating, maintenance, and avoided capital costs over the average system life of the energy conservation measures as specified in the energy conservation report. In making such a finding, the contracting authority may take into account the increased costs due to inflation as shown in the energy conservation report. Nothing in this division prohibits a municipal corporation from rejecting all bids or proposals under division (C)(1)(b) or (c) of this section or from selecting more than one bid or proposal.

(D) The legislative authority of a municipal corporation may enter into an installment payment contract for the purchase and installation of energy conservation measures. Provisions of installment payment contracts that deal with interest charges and financing terms shall not be subject to competitive bidding requirements and shall be on the following terms:

(1) Not less than a specified percentage of the costs of the contract shall be paid within two years from the date of purchase, as determined and approved by the legislative authority of a municipal corporation.

(2) The remaining balance of the costs of the contract shall be paid within the lesser of the average system life of the energy conservation measures as specified in the energy conservation report or thirty years.

(E) The legislative authority of a municipal corporation may issue the notes of the municipal corporation specifying the terms of a purchase of energy conservation measures under this section and securing any deferred payments provided for in division (C) of this section. The notes shall be payable at the times provided and bear interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code. The notes may contain an option for prepayment and shall not be subject to Chapter 133. of the Revised Code. Revenues derived from local taxes or otherwise, for the purpose of conserving energy or for defraying the current operating expenses of the municipal corporation, may be pledged and applied to the payment of interest and the retirement of the notes. The notes may be sold at private sale or given to the contractor under an installment payment contract authorized by division (C) of this section.

(F) Debt incurred under this section shall not be included in the calculation of the net indebtedness of a municipal corporation under section 133.05 of the Revised Code.

Effective Date: 07-01-1994; 2008 HB420 12-30-2008



Section 717.021 - [Repealed].

Effective Date: 10-06-1980



Section 717.03 - Publicly owned utility may contract with labor union.

The operating officers, board, or commission of a publicly owned public utility, which, when privately owned, had a contract with a labor union, may contract with such union on the same or similar terms.

Effective Date: 10-01-1953



Section 717.04 - Municipal establishment of limited access highways or freeways.

Municipal corporations may lay out, establish, acquire, open, construct, improve, maintain, regulate, vacate, or abandon "limited access highways" or "freeways" in the same manner in which such municipal corporations may lay out, establish, acquire, open, construct, improve, maintain, regulate, vacate or abandon a street or public highway. Municipal corporations also shall have all other additional authority relative to such highways or freeways as they possess relative to streets and highways including, the authority to acquire by gift, purchase, condemnation, or otherwise, land required for right of way.

Where an existing street or highway, in whole or in part, has been designated as, or included within, a limited access highway or freeway, existing easements or access may be extinguished by purchase, gift, agreement, or by condemnation.

As an adjunct of any limited access highway or freeway the municipal corporation may lay out and construct streets or highways, to be designated as service streets or highways, to provide access from areas adjacent to a limited access highway or freeway.

A limited access highway or freeway, as used in this section, is a street or highway especially designed for through traffic over which abutting property owners have no easement or right of access by reason of the fact that their property abuts upon such street or highway, and access to which may be allowed only at street or highway intersections designated by the municipal corporation.

As used in this section, "road" or "highway" includes bridges, viaducts, grade separations, appurtenances, and approaches on or to such road or highway.

Effective Date: 10-01-1953



Section 717.05 - Off-street parking facilities.

Municipal corporations may lay out, establish, construct, maintain, and operate within their respective corporate limits, off-street parking facilities for motor vehicles, and in connection therewith and for such purpose may acquire by purchase, gift, devise, exchange, lease, or sublease any existing off-street parking facilities or any real estate or interest therein required for the construction of such parking facilities. In the exercise of the powers granted in this section for the acquisition of real estate, municipal corporations may exercise the power of eminent domain in the manner provided by sections 163.01 to 163.22 of the Revised Code. Such power of eminent domain shall not extend to or be exercised for the purpose of acquiring real estate owned, leased, or held by a public utility or railroad, or any real estate upon which off-street parking facilities, open to the general public have been established for a period of one year prior to the proposed acquisition thereof.

If it is determined by the legislative authority of any municipal corporation that real estate owned or leased by such municipal corporation and used for off-street parking facilities is no longer needed for such purpose, it may sell, lease, or sublease the real estate in the manner provided by Chapter 721. of the Revised Code. Any instrument of sale, lease, or sublease of real estate acquired by a municipal corporation under such power of eminent domain shall, if such real estate is sold, leased, or subleased by the municipal corporation within ten years from the date of its acquisition thereof, contain a covenant running with the land requiring such real estate to be used solely for off-street parking facilities for the balance of such ten-year period. In the event the grantee, lessee, or sublessee fails to use the real estate so sold, leased, or subleased solely for off-street parking facilities for such period of time, title thereto or interest therein shall revert to and vest in the grantor.

Land acquired under this section is not tax exempt, except if any municipal corporation owns and operates parking facilities used exclusively for a public purpose under this section and charges no fee for the privilege of parking thereon, such facilities are tax exempt.

Effective Date: 03-08-1979



Section 717.051 - Tax-exemption for multi-level off-street parking structure.

Any multi-level off-street parking structure that is not tax exempt under section 717.05 of the Revised Code and is acquired in fee or by lease or constructed by a municipal corporation that qualifies as an impacted city, as defined in division (C) of section 1728.01 of the Revised Code, at the time of the initial application for exemption provided for in this section or so acquired or constructed by a county within the corporate boundaries of such an impacted city, is hereby declared to be a public purpose and may, at the option of the impacted city or the county, be made the subject of an application for exemption and shall be exempt from taxation for such period as the parking structure is owned or leased by such municipal corporation or county and is available to members of the general public on a daily or monthly or other subscription basis, provided such period of exemption shall not exceed twenty years from September 30, 1974, or the date acquisition or construction of such structure is completed, whichever shall occur later. Any such exemption shall be claimed and allowed in the same or similar manner as in the case of other real property exemptions. In the event that an exemption status changes during a tax year, the procedure for the apportionment of the taxes for said year shall be the same as in the case of other changes in the exemption status during the tax year.

Effective Date: 03-08-1979



Section 717.052 - Payment in lieu of real estate taxes.

In every instance of exemption provided by section 717.051 of the Revised Code, the impacted city or the county shall make payment to the county treasurer, on or before the final date for payment of real estate taxes in the county for each half year, of a semiannual service charge in lieu of taxes on the multi-level off-street parking structure for which such exemption has been provided, which, together with the taxes on the land, in any year after the effective date of this section, or the date acquisition or construction of such structure is completed, whichever shall have occurred first, shall be equal to one-half of the total taxes assessed on all real property constituting the site of such structure in the calendar year immediately preceding the initial acquisition of such real property or any part thereof by such city or county. This section shall not be construed as in any way exempting or reducing the current year taxes required to be paid on the land which constitutes the site of such structure.

Such payments shall be distributed by the county auditor to the taxing subdivision levying taxes in the subdivisions in which the property is located, in the same proportions in which the current general property tax is distributed.

At the end of the exemption period provided for in section 717.051 of the Revised Code, the taxing exemption upon such structure ceases and such facility and the land shall be assessed and taxed, according to general law, like other property within the city.

Effective Date: 09-30-1974



Section 717.053 - Application of tax exemption period.

The tax exemption provided by section 717.051 of the Revised Code applies only so long as the period provided in section 717.051 of the Revised Code. Thereafter, the tax exemption and the payments in lieu of taxes shall terminate.

Effective Date: 09-30-1974



Section 717.06 - Moneys, bonds, and fees for off-street parking facilities.

Any municipal corporation may, for the purpose of acquiring, constructing, maintaining, equipping, and operating off-street parking facilities, structures, or lands required therefor:

(A) Use any moneys in the general fund, not otherwise obligated or encumbered;

(B) Issue and sell bonds, pursuant to Chapter 133. of the Revised Code, or issue and sell bonds under the authority of Section 3 of Article XVIII, Ohio Constitution, except that such bonds shall not be authorized to pay operating expenses;

(C) Impose reasonable fees or charges upon the users of any such off-street parking facilities or structures for the purpose of maintaining, repairing, operating, and regulating them, and for the recovery of such portion, if any, of the cost of acquiring and improving them, expended from funds other than those collected by special assessments.

Subject to the provisions of an indenture given to secure payment of notes and bonds issued for the purpose, all moneys derived from the operation of off-street parking facilities or structures, except such parts thereof as are necessary in each case to pay the taxes levied against the real estate used in such operation, and to pay all costs of maintenance, repairs, operation, and regulation of such off-street parking facilities or structures, may, irrespective of the provisions of section 5705.10 of the Revised Code, until such bonds are fully paid and retired, be paid into the bond retirement funds or sinking funds, as the case may be, of the respective municipal corporations. In the event the lands used for such off-street parking facilities or structures are sold, leased, or subleased as provided by section 717.05 of the Revised Code, the moneys accruing from such sale, lease, or sublease may, if the bonds have not previously been retired, be paid into such bond retirement funds or sinking funds, or be used to acquire, construct, maintain, equip, repair, operate, and regulate additional off-street parking facilities and structures.

Effective Date: 10-30-1989



Section 717.07 - Issuing securities to finance single payment of accrued liability to police and fire pension fund.

(A) A municipal corporation may enter into an agreement with the board of trustees of the Ohio police and fire pension fund in accordance with section 742.30 of the Revised Code. The legislative authority of a municipal corporation may issue securities under section 3 of Article XVIII, Ohio Constitution, or under Chapter 133. of the Revised Code, including Chapter 133. special obligation securities that pledge taxes, other than ad valorem property taxes, or other revenues for the purpose of providing some or all of the funds required to satisfy the municipal corporation's obligation under the agreement.

(B) A municipal corporation may enter into an agreement with one or more other municipal corporations or townships to issue on behalf of those municipal corporations or townships the securities described in division (A) of this section. The agreement may authorize the municipal corporation issuing the securities to appoint one or more fiscal agents to perform any functions necessary to carry out an agreement entered into under this division.

Effective Date: 11-02-1999



Section 717.10 - Village capital improvement fund.

(A) There is hereby created the village capital improvement fund. Moneys in the village capital improvement fund shall not be part of the state treasury and shall be separate from the other funds of the Ohio air and water development authority. Moneys in the fund shall be kept in the same manner as funds of the authority are kept under section 6121.11 of the Revised Code and may be invested in the same manner as funds of the authority are invested under section 6121.12 of the Revised Code. The fund shall be administered jointly by the authority and the environmental protection agency. The fund shall consist of gifts, grants, and contributions received by the authority or the agency for the purposes of the fund; moneys received as repayments of advances from the former emergency village capital improvement fund made prior to the effective date of this amendment that are required to be made under section 717.11 of the Revised Code; payments of principal and interest on loans made on or after the effective date of this amendment that are required to be made under section 717.11 of the Revised Code and the loan agreement between the authority, the agency, and the village receiving a loan entered into under this section; and any moneys deposited into the fund by the authority or the agency from moneys available to them for the purposes of the fund. Moneys in the fund shall be used exclusively to provide loans to villages for the purposes described in division (B) of this section.

(B) Any village which, by ordinance or resolution of its legislative authority, has determined it to be necessary to construct a system of sewerage for the village or any part of the village, including sewage disposal works, treatment plants, or sewage pumping stations, or to construct a water supply system for the village or any part of the village, including mains, dams, reservoirs, wells, intakes, purification works, or pumping stations, may apply to the agency for a loan from the village capital improvement fund to enable the village to pay all or a part of the cost of preparing general plans for the improvements or detailed plans, specifications, estimates of cost, and cost of financing and legal services incident to the preparation of the plans, and a plan of financing the proposed improvement.

The agency shall consider the application and shall determine the amount of moneys, if any, that are needed by the village from the fund, in addition to moneys that the village can provide for itself for those purposes without undue hardship upon its inhabitants. If the application is approved by the agency and the authority, the authority and the applicant shall enter into a loan agreement setting forth the terms and conditions of the loan. Loans made from the fund may include low interest or no interest loans.

Effective Date: 06-30-1995



Section 717.11 - Repayment to air and water development authority upon acquisition of construction financing.

All amounts received by a village from the village capital improvement fund created in section 717.10 of the Revised Code shall be repaid by it to the Ohio air and water development authority for deposit into the fund immediately upon the village's acquisition of construction financing for the project for which those amounts have been awarded or in such number of equal annual installments not exceeding ten, and commencing at such time, as shall be specified in the agreement under which the funds were provided to the village. In order to provide moneys for repaying the fund, the village may levy and collect taxes within the limitations imposed by law; or the village may repay the fund from moneys derived from special assessments upon the properties benefited from the particular proposed improvements to the extent that the cost of the improvement assessed upon the benefited properties includes the cost of preparing the plans and expenses incidental thereto, may include the amount provided from the fund in any bonds issued for the purpose of paying the cost of the proposed improvements, including bonds authorized by the electors and bonds payable only from the revenues of the project, or may repay the fund from any other source of project construction financing.

All repayments of advances received by villages under former section 717.10 of the Revised Code shall be repaid to the fund in accordance with the terms and conditions of those advances.

Any such obligation to repay assistance from the fund is not a bonded indebtedness of the village for the purposes of any applicable law of this state that imposes a debt limitation on political subdivisions of this state.

Effective Date: 06-30-1995



Section 717.15 - Resolution authorizing alternative method of issuing bonds or notes during fiscal emergency.

(A) Subject to the provisions of Chapter 118. of the Revised Code, the legislative authority of a municipal corporation that has legal authority to and desires to issue with or without vote of the people bonds or notes may, during a fiscal emergency period of such municipality as defined in section 118.01 of the Revised Code, utilize the authority of section 717.16 of the Revised Code, as it supplements Chapters 118. and 133. of the Revised Code, if it determines and declares in a preliminary resolution adopted prior to the resolution of necessity adopted pursuant to section 133.22 of the Revised Code or the ordinance or resolution adopted pursuant to section 133.10 or 133.23 of the Revised Code, all of the following:

(1) That the credit standing of the municipal corporation as may be reflected by credit ratings assigned to outstanding issues of the municipal corporation by rating services generally relied upon by underwriters, investors, and other potential purchasers for value, is such or has deteriorated to the extent that an attempt to borrow funds solely under Chapters 118. and 133. of the Revised Code will probably result in terms unfavorable to the municipal corporation and may further impair the credit standing or damage the credit rating of the municipal corporation;

(2) Financing that may be reasonably available through use of all or some of the supplemental powers granted by section 717.16 of the Revised Code will be in the best interests of the municipal corporation;

(3) Whether all or only part of the supplemental powers granted by section 717.16 of the Revised Code are authorized, and if only part are authorized, what portion or portions of those supplemental powers the legislative authority approves to be utilized;

(4) That final authority for issuance of such bonds or notes is conditioned upon approval of any terms and conditions recommended by the fiscal officer, by the adoption of the resolution of necessity pursuant to section 133.22 of the Revised Code or the ordinance or resolution adopted pursuant to section 133.10 or 133.23 of the Revised Code.

(B) All authority granted by this section and section 717.16 of the Revised Code supplements Chapters 118. and 133. of the Revised Code, which are applicable to the issuance of all bonds or notes qualified pursuant to division (A) of this section, as supplemented by the provisions of this section and section 717.16 of the Revised Code. All terms used in this section and section 717.16 of the Revised Code have the same meaning as those terms when used in Chapters 118. and 133. of the Revised Code.

(C) Whenever the preliminary resolution adopted pursuant to this section authorizes the sale of an issue of bonds or notes that is to be or may be negotiated pursuant to division (A)(1) of section 717.16 of the Revised Code, the preliminary resolution shall be published once in a newspaper of general circulation in the municipal corporation other than a newspaper that consists primarily of legal notices, legal news, municipal proceedings, or similar matters. If publishing in such a municipal reporter, city bulletin, or similar publication is authorized by the law governing the municipality, the preliminary resolution shall also be published in the same manner as other legislation. An error, defect, or irregularity in the publication does not invalidate the proceedings for the sale of the issue of bonds or notes.

Effective Date: 10-30-1989



Section 717.16 - Terms and conditions of bonds or notes issued during fiscal emergency.

(A) In the issuance of bonds or notes in circumstances described in section 717.15 of the Revised Code, the municipal corporation may, to the extent authorized under division (A)(3) of that section, provide the following terms and conditions:

(1)

(a) The maturity of notes not to exceed a period of ten years, and whether the principal of the notes shall be retired as provided in section 133.22 of the Revised Code if the notes are outstanding for a period in excess of five years from the date of the original issue;

(b) The maturity of bonds not to exceed those periods provided pursuant to section 133.20 of the Revised Code and an additional period of five years;

(c) Whether the bonds or notes are to be issued in one lot or installments;

(d) A sum not to exceed three years' interest on the issue to be included in the issue to the extent necessary to care for interest maturing previous to the receipt of taxes or other revenues from which such interest ultimately is to be paid[;].

(e) A reserve fund, that may be included in the issue, to secure the payment of principal and interest on the issue not to exceed a sum equal to the principal and interest payments for the year during the issue in which principal and interest payments shall be the highest.

(2) Agree to the payment of interest not to exceed the rate determined as provided in section 9.95 of the Revised Code;

(3) Sell the issue or any portion thereof at a discount not to exceed four per cent of their face value, with accrued interest.

(B) If the legislative authority determines to approve the terms and conditions recommended by the fiscal officer, it shall adopt a resolution pursuant to section 133.22 of the Revised Code or an ordinance or resolution pursuant to section 133.23 of the Revised Code, and upon the adoption of such a resolution or ordinance the terms and conditions included in such resolution or ordinance are binding on the municipal corporation and purchasers of the bonds or notes.

Effective Date: 10-30-1989



Section 717.20 - Expending funds for promotion of tourism.

The legislative authority of a municipal corporation may appropriate moneys from its general fund to be expended by the municipal corporation or by joint agreement with one or more other political subdivisions or by private, nonprofit organizations for the public purpose of encouraging economic development of the municipal corporation or area through promotion of tourism.

Semiannual reports on the use of the expenditures shall be made to the legislative authority by the chief officer implementing the joint agreement, or the chief officer or board of directors of the private, nonprofit organizations.

As used in this section, "promotion of tourism" is the encouragement through advertising, educational and informational means, and public relations, both within the state and outside of it, of travel by persons away from their homes for pleasure, personal reasons, or other purposes, except to work, to the municipal corporation, or to the local area.

This section shall not be construed to limit any municipal corporation in the exercise of its powers of local self government under Section 3, Article XVIII, Ohio Constitution, but shall be construed to be a declaration that the promotion of tourism is a proper public purpose for encouraging economic development.

Effective Date: 04-26-1976



Section 717.21 - Adopting model system of preferences.

With respect to any contract for the purchase of equipment, materials, supplies, insurance, services, or a public improvement into which a municipality or its officers may enter, the legislative authority of the municipality, by ordinance, may adopt the model system of preferences for products mined or produced in Ohio and the United States and for Ohio-based contractors promulgated pursuant to division (E) of section 125.11 of the Revised Code. The ordinance shall specify the class or classes of contracts to which the system of preferences apply, and once adopted, operates to modify the awarding of such contracts accordingly. While the system of preferences is in effect, no municipal officer or employee with the responsibility for doing so shall award a contract to which the system applies in violation of the preference system.

Effective Date: 05-23-1986



Section 717.25 - Low-cost alternative energy revolving loan program.

(A) As used in this section:

(1) "Customer-generated energy project" means a wind, biomass, or gasification facility for the generation of electricity that meets either of the following requirements:

(a) The facility is designed to have a generating capacity of two hundred fifty kilowatts of electricity or less.

(b) The facility is:

(i) Designed to have a generating capacity of more than two hundred fifty kilowatts of electricity;

(ii) Operated in parallel with electric transmission and distribution facilities serving the real property at the site of the customer-generated energy project;

(iii) Intended primarily to offset part or all of the facility owner's requirements for electricity at the site of the customer-generated energy project and is located on the facility owner's real property; and

(iv) Not producing energy for direct sale by the facility owner to the public.

(2) "Electric distribution utility" and "mercantile customer" have the same meanings as in section 4928.01 of the Revised Code.

(3) "Reduction in demand" has the same meaning as in section 1710.01 of the Revised Code.

(B) The legislative authority of a municipal corporation may establish a low-cost alternative energy revolving loan program to assist owners of real property within the municipal corporation with installing and implementing either of the following on their real property:

(1) Alternative energy technologies limited to solar photovoltaic projects, solar thermal energy projects, geothermal energy projects, and customer-generated energy projects;

(2) Energy efficiency technologies, products, and activities that reduce or support the reduction of energy consumption, allow for the reduction in demand, or support the production of clean, renewable energy.

(C) If the legislative authority decides to establish such a program, the legislative authority shall adopt an ordinance that provides for the following:

(1) Creation in the municipal treasury of an alternative energy revolving loan fund;

(2) A source of money, such as gifts, bond issues, real property assessments, or federal subsidies, to seed the alternative energy revolving loan fund;

(3) Facilities for making loans from the alternative energy revolving loan fund, including an explanation of how owners of real property within the municipal corporation may qualify for loans from the fund, a description of the alternative energy and energy efficiency technologies and related equipment for which a loan can be made from the fund, authorization of a municipal agency to process applications for loans and otherwise to administer the low-cost alternative energy revolving loan program, a procedure whereby loans can be applied for, criteria for reviewing and accepting or denying applications for loans, criteria for determining the appropriate amount of a loan, the interest rate to be charged, the repayment schedule, and other terms and conditions of a loan, and procedures for collecting loans that are not repaid according to the repayment schedule;

(4) A specification that repayments of loans from the alternative energy revolving loan fund may be made in installments and, at the option of the real property owner repaying the loan, the installments may be paid and collected as if they were special assessments paid and collected in the manner specified in Chapter 727. of the Revised Code and as specified in the ordinance;

(5) A specification that repayments of loans from the alternative energy revolving loan fund are to be credited to the fund, that the money in the fund is to be invested pending its being lent out, and that investment earnings on the money in the fund are to be credited to the fund; and

(6) Other matters necessary and proper for efficient operation of the low-cost alternative energy revolving loan program as a means of encouraging use of alternative energy and energy efficiency technologies.

The interest rate charged on a loan from the alternative energy revolving loan fund shall be below prevailing market rates. The legislative authority may specify the interest rate in the ordinance or may, after establishing a standard in the ordinance whereby the interest rate can be specified, delegate authority to specify the interest rate to the administrator of loans from the alternative energy revolving loan fund.

The alternative energy revolving loan fund shall be seeded with sufficient money to enable loans to be made until the fund accumulates sufficient reserves through investment and repayment of loans for revolving operation.

(D) Except as provided in division (E) of this section, an electric distribution utility may count toward its compliance with the energy efficiency and peak demand reduction requirements of section 4928.66 of the Revised Code any energy efficiency savings or any reduction in demand that is produced by projects utilizing alternative energy technologies or energy efficiency technologies, products, and activities that are located in its certified territory and for which a loan has been made under this section.

(E) A mercantile customer that realizes energy efficiency savings or reduction in demand produced by alternative energy technologies or energy efficiency technologies, products, or activities that it owns and for which a loan has been made under this section may elect to commit the savings or reduction to the electric distribution utility in exchange for an exemption from an energy efficiency cost recovery mechanism permitted under section 4928.66 of the Revised Code, approved by the public utilities commission.

(F) The legislative authority shall submit a quarterly report to the electric distribution utility that includes, but is not limited to, both of the following:

(1) The number and a description of each new and ongoing project utilizing alternative energy technologies or energy efficiency technologies, products, or activities located in the utility's certified territory that produces energy efficiency savings or reduction in demand and for which a loan has been made under this section;

(2) Any additional information that the electric distribution utility needs in order to obtain credit under section 4928.66 of the Revised Code for energy efficiency savings or reduction in demand from such projects.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.






Chapter 718 - MUNICIPAL INCOME TAXES

Section 718.01 - [Effective Until 7/1/2013] Municipal income tax rates.

(A) As used in this chapter:

(1) "Adjusted federal taxable income" means a C corporation's federal taxable income before net operating losses and special deductions as determined under the Internal Revenue Code, adjusted as follows:

(a) Deduct intangible income to the extent included in federal taxable income. The deduction shall be allowed regardless of whether the intangible income relates to assets used in a trade or business or assets held for the production of income.

(b) Add an amount equal to five per cent of intangible income deducted under division (A)(1)(a) of this section, but excluding that portion of intangible income directly related to the sale, exchange, or other disposition of property described in section 1221 of the Internal Revenue Code;

(c) Add any losses allowed as a deduction in the computation of federal taxable income if the losses directly relate to the sale, exchange, or other disposition of an asset described in section 1221 or 1231 of the Internal Revenue Code;

(d)

(i) Except as provided in division (A)(1)(d)(ii) of this section, deduct income and gain included in federal taxable income to the extent the income and gain directly relate to the sale, exchange, or other disposition of an asset described in section 1221 or 1231 of the Internal Revenue Code;

(ii) Division (A)(1)(d)(i) of this section does not apply to the extent the income or gain is income or gain described in section 1245 or 1250 of the Internal Revenue Code.

(e) Add taxes on or measured by net income allowed as a deduction in the computation of federal taxable income;

(f) In the case of a real estate investment trust and regulated investment company, add all amounts with respect to dividends to, distributions to, or amounts set aside for or credited to the benefit of investors and allowed as a deduction in the computation of federal taxable income;

(g) Deduct, to the extent not otherwise deducted or excluded in computing federal taxable income, any income derived from providing public services under a contract through a project owned by the state, as described in section 126.604 of the Revised Code or derived from a transfer agreement or from the enterprise transferred under that agreement under section 4313.02 of the Revised Code.

If the taxpayer is not a C corporation and is not an individual, the taxpayer shall compute adjusted federal taxable income as if the taxpayer were a C corporation, except guaranteed payments and other similar amounts paid or accrued to a partner, former partner, member, or former member shall not be allowed as a deductible expense; amounts paid or accrued to a qualified self-employed retirement plan with respect to an owner or owner-employee of the taxpayer, amounts paid or accrued to or for health insurance for an owner or owner-employee, and amounts paid or accrued to or for life insurance for an owner or owner-employee shall not be allowed as a deduction.

Nothing in division (A)(1) of this section shall be construed as allowing the taxpayer to add or deduct any amount more than once or shall be construed as allowing any taxpayer to deduct any amount paid to or accrued for purposes of federal self-employment tax.

Nothing in this chapter shall be construed as limiting or removing the ability of any municipal corporation to administer, audit, and enforce the provisions of its municipal income tax.

(2) "Internal Revenue Code" means the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended.

(3) "Schedule C" means internal revenue service schedule C filed by a taxpayer pursuant to the Internal Revenue Code.

(4) "Form 2106" means internal revenue service form 2106 filed by a taxpayer pursuant to the Internal Revenue Code.

(5) "Intangible income" means income of any of the following types: income yield, interest, capital gains, dividends, or other income arising from the ownership, sale, exchange, or other disposition of intangible property including, but not limited to, investments, deposits, money, or credits as those terms are defined in Chapter 5701. of the Revised Code, and patents, copyrights, trademarks, tradenames, investments in real estate investment trusts, investments in regulated investment companies, and appreciation on deferred compensation. "Intangible income" does not include prizes, awards, or other income associated with any lottery winnings or other similar games of chance.

(6) "S corporation" means a corporation that has made an election under subchapter S of Chapter 1 of Subtitle A of the Internal Revenue Code for its taxable year.

(7) For taxable years beginning on or after January 1, 2004, "net profit" for a taxpayer other than an individual means adjusted federal taxable income and "net profit" for a taxpayer who is an individual means the individual's profit required to be reported on schedule C, schedule E, or schedule F, other than any amount allowed as a deduction under division (E)(2) or (3) of this section or amounts described in division (H) of this section.

(8) "Taxpayer" means a person subject to a tax on income levied by a municipal corporation. Except as provided in division (L) of this section, "taxpayer" does not include any person that is a disregarded entity or a qualifying subchapter S subsidiary for federal income tax purposes, but "taxpayer" includes any other person who owns the disregarded entity or qualifying subchapter S subsidiary.

(9) "Taxable year" means the corresponding tax reporting period as prescribed for the taxpayer under the Internal Revenue Code.

(10) "Tax administrator" means the individual charged with direct responsibility for administration of a tax on income levied by a municipal corporation and includes:

(a) The central collection agency and the regional income tax agency and their successors in interest, and other entities organized to perform functions similar to those performed by the central collection agency and the regional income tax agency;

(b) A municipal corporation acting as the agent of another municipal corporation; and

(c) Persons retained by a municipal corporation to administer a tax levied by the municipal corporation, but only if the municipal corporation does not compensate the person in whole or in part on a contingency basis.

(11) "Person" includes individuals, firms, companies, business trusts, estates, trusts, partnerships, limited liability companies, associations, corporations, governmental entities, and any other entity.

(12) "Schedule E" means internal revenue service schedule E filed by a taxpayer pursuant to the Internal Revenue Code.

(13) "Schedule F" means internal revenue service schedule F filed by a taxpayer pursuant to the Internal Revenue Code.

(B) No municipal corporation shall tax income at other than a uniform rate.

(C) No municipal corporation shall levy a tax on income at a rate in excess of one per cent without having obtained the approval of the excess by a majority of the electors of the municipality voting on the question at a general, primary, or special election. The legislative authority of the municipal corporation shall file with the board of elections at least ninety days before the day of the election a copy of the ordinance together with a resolution specifying the date the election is to be held and directing the board of elections to conduct the election. The ballot shall be in the following form: "Shall the Ordinance providing for a ... per cent levy on income for (Brief description of the purpose of the proposed levy) be passed?

FOR THE INCOME TAX

AGAINST THE INCOME TAX

In the event of an affirmative vote, the proceeds of the levy may be used only for the specified purpose.

(D)

(1) Except as otherwise provided in this section, no municipal corporation shall exempt from a tax on income compensation for personal services of individuals over eighteen years of age or the net profit from a business or profession.

(2)

(a) For taxable years beginning on or after January 1, 2004, no municipal corporation shall tax the net profit from a business or profession using any base other than the taxpayer's adjusted federal taxable income.

(b) Division (D)(2)(a) of this section does not apply to any taxpayer required to file a return under section 5745.03 of the Revised Code or to the net profit from a sole proprietorship.

(E)

(1) The legislative authority of a municipal corporation may, by ordinance or resolution, exempt from withholding and from a tax on income the following:

(a) Compensation arising from the sale, exchange, or other disposition of a stock option, the exercise of a stock option, or the sale, exchange, or other disposition of stock purchased under a stock option; or

(b) Compensation attributable to a nonqualified deferred compensation plan or program described in section 3121(v)(2)(C) of the Internal Revenue Code.

(2) The legislative authority of a municipal corporation may adopt an ordinance or resolution that allows a taxpayer who is an individual to deduct, in computing the taxpayer's municipal income tax liability, an amount equal to the aggregate amount the taxpayer paid in cash during the taxable year to a health savings account of the taxpayer, to the extent the taxpayer is entitled to deduct that amount on internal revenue service form 1040.

(3) The legislative authority of a municipal corporation may adopt an ordinance or resolution that allows a taxpayer who has a net profit from a business or profession that is operated as a sole proprietorship to deduct from that net profit the amount that the taxpayer paid during the taxable year for medical care insurance premiums for the taxpayer, the taxpayer's spouse, and dependents as defined in section 5747.01 of the Revised Code. The deduction shall be allowed to the same extent the taxpayer is entitled to deduct the premiums on internal revenue service form 1040. The deduction allowed under this division shall be net of any related premium refunds, related premium reimbursements, or related insurance premium dividends received by the taxpayer during the taxable year.

(F) If an individual's taxable income includes income against which the taxpayer has taken a deduction for federal income tax purposes as reportable on the taxpayer's form 2106, and against which a like deduction has not been allowed by the municipal corporation, the municipal corporation shall deduct from the taxpayer's taxable income an amount equal to the deduction shown on such form allowable against such income, to the extent not otherwise so allowed as a deduction by the municipal corporation.

(G)

(1) In the case of a taxpayer who has a net profit from a business or profession that is operated as a sole proprietorship, no municipal corporation may tax or use as the base for determining the amount of the net profit that shall be considered as having a taxable situs in the municipal corporation, an amount other than the net profit required to be reported by the taxpayer on schedule C or F from such sole proprietorship for the taxable year.

(2) In the case of a taxpayer who has a net profit from rental activity required to be reported on schedule E, no municipal corporation may tax or use as the base for determining the amount of the net profit that shall be considered as having a taxable situs in the municipal corporation, an amount other than the net profit from rental activities required to be reported by the taxpayer on schedule E for the taxable year.

(H) A municipal corporation shall not tax any of the following:

(1) The military pay or allowances of members of the armed forces of the United States and of members of their reserve components, including the Ohio national guard;

(2) The income of religious, fraternal, charitable, scientific, literary, or educational institutions to the extent that such income is derived from tax-exempt real estate, tax-exempt tangible or intangible property, or tax-exempt activities;

(3) Except as otherwise provided in division (I) of this section, intangible income;

(4) Compensation paid under section 3501.28 or 3501.36 of the Revised Code to a person serving as a precinct election official, to the extent that such compensation does not exceed one thousand dollars annually. Such compensation in excess of one thousand dollars may be subjected to taxation by a municipal corporation. A municipal corporation shall not require the payer of such compensation to withhold any tax from that compensation.

(5) Compensation paid to an employee of a transit authority, regional transit authority, or regional transit commission created under Chapter 306. of the Revised Code for operating a transit bus or other motor vehicle for the authority or commission in or through the municipal corporation, unless the bus or vehicle is operated on a regularly scheduled route, the operator is subject to such a tax by reason of residence or domicile in the municipal corporation, or the headquarters of the authority or commission is located within the municipal corporation;

(6) The income of a public utility, when that public utility is subject to the tax levied under section 5727.24 or 5727.30 of the Revised Code, except a municipal corporation may tax the following, subject to Chapter 5745. of the Revised Code:

(a) Beginning January 1, 2002, the income of an electric company or combined company;

(b) Beginning January 1, 2004, the income of a telephone company.

As used in division (H)(6) of this section, "combined company," "electric company," and "telephone company" have the same meanings as in section 5727.01 of the Revised Code.

(7) On and after January 1, 2003, items excluded from federal gross income pursuant to section 107 of the Internal Revenue Code;

(8) On and after January 1, 2001, compensation paid to a nonresident individual to the extent prohibited under section 718.011 of the Revised Code;

(9)

(a) Except as provided in division (H)(9)(b) and (c) of this section, an S corporation shareholder's distributive share of net profits of the S corporation, other than any part of the distributive share of net profits that represents wages as defined in section 3121(a) of the Internal Revenue Code or net earnings from self-employment as defined in section 1402(a) of the Internal Revenue Code.

(b) If, pursuant to division (H) of former section 718.01 of the Revised Code as it existed before March 11, 2004, a majority of the electors of a municipal corporation voted in favor of the question at an election held on November 4, 2003, the municipal corporation may continue after 2002 to tax an S corporation shareholder's distributive share of net profits of an S corporation.

(c) If, on December 6, 2002, a municipal corporation was imposing, assessing, and collecting a tax on an S corporation shareholder's distributive share of net profits of the S corporation to the extent the distributive share would be allocated or apportioned to this state under divisions (B)(1) and (2) of section 5733.05 of the Revised Code if the S corporation were a corporation subject to taxes imposed under Chapter 5733. of the Revised Code, the municipal corporation may continue to impose the tax on such distributive shares to the extent such shares would be so allocated or apportioned to this state only until December 31, 2004, unless a majority of the electors of the municipal corporation voting on the question of continuing to tax such shares after that date vote in favor of that question at an election held November 2, 2004. If a majority of those electors vote in favor of the question, the municipal corporation may continue after December 31, 2004, to impose the tax on such distributive shares only to the extent such shares would be so allocated or apportioned to this state.

(d) For the purposes of division (D) of section 718.14 of the Revised Code, a municipal corporation shall be deemed to have elected to tax S corporation shareholders' distributive shares of net profits of the S corporation in the hands of the shareholders if a majority of the electors of a municipal corporation vote in favor of a question at an election held under division (H)(9)(b) or (c) of this section. The municipal corporation shall specify by ordinance or rule that the tax applies to the distributive share of a shareholder of an S corporation in the hands of the shareholder of the S corporation.

(10) Employee compensation that is not "qualifying wages" as defined in section 718.03 of the Revised Code;

(11) Beginning August 1, 2007, compensation paid to a person employed within the boundaries of a United States air force base under the jurisdiction of the United States air force that is used for the housing of members of the United States air force and is a center for air force operations, unless the person is subject to taxation because of residence or domicile. If the compensation is subject to taxation because of residence or domicile, municipal income tax shall be payable only to the municipal corporation of residence or domicile.

(12) Compensation paid to a person for personal services performed for a political subdivision on property owned by the political subdivision, regardless of whether the compensation is received by an employee of the subdivision or another person performing services for the subdivision under a contract with the subdivision, if the property on which services are performed is annexed to a municipal corporation pursuant to section 709.023 of the Revised Code on or after the effective date of the amendment of this section, unless the person is subject to such taxation because of residence or domicile. If the compensation is subject to taxation because of residence or domicile, municipal income tax shall be payable only to the municipal corporation of residence or domicile.

(I) Any municipal corporation that taxes any type of intangible income on March 29, 1988, pursuant to Section 3 of Amended Substitute Senate Bill No. 238 of the 116th general assembly, may continue to tax that type of income after 1988 if a majority of the electors of the municipal corporation voting on the question of whether to permit the taxation of that type of intangible income after 1988 vote in favor thereof at an election held on November 8, 1988.

(J) Nothing in this section or section 718.02 of the Revised Code shall authorize the levy of any tax on income that a municipal corporation is not authorized to levy under existing laws or shall require a municipal corporation to allow a deduction from taxable income for losses incurred from a sole proprietorship or partnership.

(K)

(1) Nothing in this chapter prohibits a municipal corporation from allowing, by resolution or ordinance, a net operating loss carryforward.

(2) Nothing in this chapter requires a municipal corporation to allow a net operating loss carryforward.

(L)

(1) A single member limited liability company that is a disregarded entity for federal tax purposes may elect to be a separate taxpayer from its single member in all Ohio municipal corporations in which it either filed as a separate taxpayer or did not file for its taxable year ending in 2003, if all of the following conditions are met:

(a) The limited liability company's single member is also a limited liability company;

(b) The limited liability company and its single member were formed and doing business in one or more Ohio municipal corporations for at least five years before January 1, 2004;

(c) Not later than December 31, 2004, the limited liability company and its single member each make an election to be treated as a separate taxpayer under division (L) of this section;

(d) The limited liability company was not formed for the purpose of evading or reducing Ohio municipal corporation income tax liability of the limited liability company or its single member;

(e) The Ohio municipal corporation that is the primary place of business of the sole member of the limited liability company consents to the election.

(2) For purposes of division (L)(1)(e) of this section, a municipal corporation is the primary place of business of a limited liability company if, for the limited liability company's taxable year ending in 2003, its income tax liability is greater in that municipal corporation than in any other municipal corporation in Ohio, and that tax liability to that municipal corporation for its taxable year ending in 2003 is at least four hundred thousand dollars.

Amended by 129th General AssemblyFile No.195,HB 50, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-11-2004; 12-30-2004; 2007 HB119 06-30-2007; 2007 HB24 12-21-2007

This section is set out twice. See also § 718.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 718.01 - [Effective 7/1/2013] Municipal income tax rates.

(A) As used in this chapter:

(1) "Adjusted federal taxable income" means a C corporation's federal taxable income before net operating losses and special deductions as determined under the Internal Revenue Code, adjusted as follows:

(a) Deduct intangible income to the extent included in federal taxable income. The deduction shall be allowed regardless of whether the intangible income relates to assets used in a trade or business or assets held for the production of income.

(b) Add an amount equal to five per cent of intangible income deducted under division (A)(1)(a) of this section, but excluding that portion of intangible income directly related to the sale, exchange, or other disposition of property described in section 1221 of the Internal Revenue Code;

(c) Add any losses allowed as a deduction in the computation of federal taxable income if the losses directly relate to the sale, exchange, or other disposition of an asset described in section 1221 or 1231 of the Internal Revenue Code;

(d)

(i) Except as provided in division (A)(1)(d)(ii) of this section, deduct income and gain included in federal taxable income to the extent the income and gain directly relate to the sale, exchange, or other disposition of an asset described in section 1221 or 1231 of the Internal Revenue Code;

(ii) Division (A)(1)(d)(i) of this section does not apply to the extent the income or gain is income or gain described in section 1245 or 1250 of the Internal Revenue Code.

(e) Add taxes on or measured by net income allowed as a deduction in the computation of federal taxable income;

(f) In the case of a real estate investment trust and regulated investment company, add all amounts with respect to dividends to, distributions to, or amounts set aside for or credited to the benefit of investors and allowed as a deduction in the computation of federal taxable income;

(g) Deduct, to the extent not otherwise deducted or excluded in computing federal taxable income, any income derived from a transfer agreement or from the enterprise transferred under that agreement under section 4313.02 of the Revised Code.

If the taxpayer is not a C corporation and is not an individual, the taxpayer shall compute adjusted federal taxable income as if the taxpayer were a C corporation, except guaranteed payments and other similar amounts paid or accrued to a partner, former partner, member, or former member shall not be allowed as a deductible expense; amounts paid or accrued to a qualified self-employed retirement plan with respect to an owner or owner-employee of the taxpayer, amounts paid or accrued to or for health insurance for an owner or owner-employee, and amounts paid or accrued to or for life insurance for an owner or owner-employee shall not be allowed as a deduction.

Nothing in division (A)(1) of this section shall be construed as allowing the taxpayer to add or deduct any amount more than once or shall be construed as allowing any taxpayer to deduct any amount paid to or accrued for purposes of federal self-employment tax.

Nothing in this chapter shall be construed as limiting or removing the ability of any municipal corporation to administer, audit, and enforce the provisions of its municipal income tax.

(2) "Internal Revenue Code" means the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended.

(3) "Schedule C" means internal revenue service schedule C filed by a taxpayer pursuant to the Internal Revenue Code.

(4) "Form 2106" means internal revenue service form 2106 filed by a taxpayer pursuant to the Internal Revenue Code.

(5) "Intangible income" means income of any of the following types: income yield, interest, capital gains, dividends, or other income arising from the ownership, sale, exchange, or other disposition of intangible property including, but not limited to, investments, deposits, money, or credits as those terms are defined in Chapter 5701. of the Revised Code, and patents, copyrights, trademarks, tradenames, investments in real estate investment trusts, investments in regulated investment companies, and appreciation on deferred compensation. "Intangible income" does not include prizes, awards, or other income associated with any lottery winnings or other similar games of chance.

(6) "S corporation" means a corporation that has made an election under subchapter S of Chapter 1 of Subtitle A of the Internal Revenue Code for its taxable year.

(7) For taxable years beginning on or after January 1, 2004, "net profit" for a taxpayer other than an individual means adjusted federal taxable income and "net profit" for a taxpayer who is an individual means the individual's profit required to be reported on schedule C, schedule E, or schedule F, other than any amount allowed as a deduction under division (E)(2) or (3) of this section or amounts described in division (H) of this section.

(8) "Taxpayer" means a person subject to a tax on income levied by a municipal corporation. Except as provided in division (L) of this section, "taxpayer" does not include any person that is a disregarded entity or a qualifying subchapter S subsidiary for federal income tax purposes, but "taxpayer" includes any other person who owns the disregarded entity or qualifying subchapter S subsidiary.

(9) "Taxable year" means the corresponding tax reporting period as prescribed for the taxpayer under the Internal Revenue Code.

(10) "Tax administrator" means the individual charged with direct responsibility for administration of a tax on income levied by a municipal corporation and includes:

(a) The central collection agency and the regional income tax agency and their successors in interest, and other entities organized to perform functions similar to those performed by the central collection agency and the regional income tax agency;

(b) A municipal corporation acting as the agent of another municipal corporation; and

(c) Persons retained by a municipal corporation to administer a tax levied by the municipal corporation, but only if the municipal corporation does not compensate the person in whole or in part on a contingency basis.

(11) "Person" includes individuals, firms, companies, business trusts, estates, trusts, partnerships, limited liability companies, associations, corporations, governmental entities, and any other entity.

(12) "Schedule E" means internal revenue service schedule E filed by a taxpayer pursuant to the Internal Revenue Code.

(13) "Schedule F" means internal revenue service schedule F filed by a taxpayer pursuant to the Internal Revenue Code.

(B) No municipal corporation shall tax income at other than a uniform rate.

(C) No municipal corporation shall levy a tax on income at a rate in excess of one per cent without having obtained the approval of the excess by a majority of the electors of the municipality voting on the question at a general, primary, or special election. The legislative authority of the municipal corporation shall file with the board of elections at least ninety days before the day of the election a copy of the ordinance together with a resolution specifying the date the election is to be held and directing the board of elections to conduct the election. The ballot shall be in the following form: "Shall the Ordinance providing for a ... per cent levy on income for (Brief description of the purpose of the proposed levy) be passed?

FOR THE INCOME TAX

AGAINST THE INCOME TAX "

In the event of an affirmative vote, the proceeds of the levy may be used only for the specified purpose.

(D)

(1) Except as otherwise provided in this section, no municipal corporation shall exempt from a tax on income compensation for personal services of individuals over eighteen years of age or the net profit from a business or profession.

(2)

(a) For taxable years beginning on or after January 1, 2004, no municipal corporation shall tax the net profit from a business or profession using any base other than the taxpayer's adjusted federal taxable income.

(b) Division (D)(2)(a) of this section does not apply to any taxpayer required to file a return under section 5745.03 of the Revised Code or to the net profit from a sole proprietorship.

(E)

(1) The legislative authority of a municipal corporation may, by ordinance or resolution, exempt from withholding and from a tax on income the following:

(a) Compensation arising from the sale, exchange, or other disposition of a stock option, the exercise of a stock option, or the sale, exchange, or other disposition of stock purchased under a stock option; or

(b) Compensation attributable to a nonqualified deferred compensation plan or program described in section 3121(v)(2)(C) of the Internal Revenue Code.

(2) The legislative authority of a municipal corporation may adopt an ordinance or resolution that allows a taxpayer who is an individual to deduct, in computing the taxpayer's municipal income tax liability, an amount equal to the aggregate amount the taxpayer paid in cash during the taxable year to a health savings account of the taxpayer, to the extent the taxpayer is entitled to deduct that amount on internal revenue service form 1040.

(3) The legislative authority of a municipal corporation may adopt an ordinance or resolution that allows a taxpayer who has a net profit from a business or profession that is operated as a sole proprietorship to deduct from that net profit the amount that the taxpayer paid during the taxable year for medical care insurance premiums for the taxpayer, the taxpayer's spouse, and dependents as defined in section 5747.01 of the Revised Code. The deduction shall be allowed to the same extent the taxpayer is entitled to deduct the premiums on internal revenue service form 1040. The deduction allowed under this division shall be net of any related premium refunds, related premium reimbursements, or related insurance premium dividends received by the taxpayer during the taxable year.

(F) If an individual's taxable income includes income against which the taxpayer has taken a deduction for federal income tax purposes as reportable on the taxpayer's form 2106, and against which a like deduction has not been allowed by the municipal corporation, the municipal corporation shall deduct from the taxpayer's taxable income an amount equal to the deduction shown on such form allowable against such income, to the extent not otherwise so allowed as a deduction by the municipal corporation.

(G)

(1) In the case of a taxpayer who has a net profit from a business or profession that is operated as a sole proprietorship, no municipal corporation may tax or use as the base for determining the amount of the net profit that shall be considered as having a taxable situs in the municipal corporation, an amount other than the net profit required to be reported by the taxpayer on schedule C or F from such sole proprietorship for the taxable year.

(2) In the case of a taxpayer who has a net profit from rental activity required to be reported on schedule E, no municipal corporation may tax or use as the base for determining the amount of the net profit that shall be considered as having a taxable situs in the municipal corporation, an amount other than the net profit from rental activities required to be reported by the taxpayer on schedule E for the taxable year.

(H) A municipal corporation shall not tax any of the following:

(1) The military pay or allowances of members of the armed forces of the United States and of members of their reserve components, including the Ohio national guard;

(2) The income of religious, fraternal, charitable, scientific, literary, or educational institutions to the extent that such income is derived from tax-exempt real estate, tax-exempt tangible or intangible property, or tax-exempt activities;

(3) Except as otherwise provided in division (I) of this section, intangible income;

(4) Compensation paid under section 3501.28 or 3501.36 of the Revised Code to a person serving as a precinct election official, to the extent that such compensation does not exceed one thousand dollars annually. Such compensation in excess of one thousand dollars may be subjected to taxation by a municipal corporation. A municipal corporation shall not require the payer of such compensation to withhold any tax from that compensation.

(5) Compensation paid to an employee of a transit authority, regional transit authority, or regional transit commission created under Chapter 306. of the Revised Code for operating a transit bus or other motor vehicle for the authority or commission in or through the municipal corporation, unless the bus or vehicle is operated on a regularly scheduled route, the operator is subject to such a tax by reason of residence or domicile in the municipal corporation, or the headquarters of the authority or commission is located within the municipal corporation;

(6) The income of a public utility, when that public utility is subject to the tax levied under section 5727.24 or 5727.30 of the Revised Code, except a municipal corporation may tax the following, subject to Chapter 5745. of the Revised Code:

(a) Beginning January 1, 2002, the income of an electric company or combined company;

(b) Beginning January 1, 2004, the income of a telephone company.

As used in division (H)(6) of this section, "combined company," "electric company," and "telephone company" have the same meanings as in section 5727.01 of the Revised Code.

(7) On and after January 1, 2003, items excluded from federal gross income pursuant to section 107 of the Internal Revenue Code;

(8) On and after January 1, 2001, compensation paid to a nonresident individual to the extent prohibited under section 718.011 of the Revised Code;

(9)

(a) Except as provided in divisions (H)(9)(b) and (c) of this section, an S corporation shareholder's distributive share of net profits of the S corporation, other than any part of the distributive share of net profits that represents wages as defined in section 3121(a) of the Internal Revenue Code or net earnings from self-employment as defined in section 1402(a) of the Internal Revenue Code.

(b) If, pursuant to division (H) of former section 718.01 of the Revised Code as it existed before March 11, 2004, a majority of the electors of a municipal corporation voted in favor of the question at an election held on November 4, 2003, the municipal corporation may continue after 2002 to tax an S corporation shareholder's distributive share of net profits of an S corporation.

(c) If, on December 6, 2002, a municipal corporation was imposing, assessing, and collecting a tax on an S corporation shareholder's distributive share of net profits of the S corporation to the extent the distributive share would be allocated or apportioned to this state under divisions (B)(1) and (2) of section 5733.05 of the Revised Code if the S corporation were a corporation subject to taxes imposed under Chapter 5733. of the Revised Code, the municipal corporation may continue to impose the tax on such distributive shares to the extent such shares would be so allocated or apportioned to this state only until December 31, 2004, unless a majority of the electors of the municipal corporation voting on the question of continuing to tax such shares after that date vote in favor of that question at an election held November 2, 2004. If a majority of those electors vote in favor of the question, the municipal corporation may continue after December 31, 2004, to impose the tax on such distributive shares only to the extent such shares would be so allocated or apportioned to this state.

(d) For the purposes of division (D) of section 718.14 of the Revised Code, a municipal corporation shall be deemed to have elected to tax S corporation shareholders' distributive shares of net profits of the S corporation in the hands of the shareholders if a majority of the electors of a municipal corporation vote in favor of a question at an election held under division (H)(9)(b) or (c) of this section. The municipal corporation shall specify by ordinance or rule that the tax applies to the distributive share of a shareholder of an S corporation in the hands of the shareholder of the S corporation.

(10) Employee compensation that is not "qualifying wages" as defined in section 718.03 of the Revised Code;

(11) Beginning August 1, 2007, compensation paid to a person employed within the boundaries of a United States air force base under the jurisdiction of the United States air force that is used for the housing of members of the United States air force and is a center for air force operations, unless the person is subject to taxation because of residence or domicile. If the compensation is subject to taxation because of residence or domicile, municipal income tax shall be payable only to the municipal corporation of residence or domicile.

(12) Compensation paid to a person for personal services performed for a political subdivision on property owned by the political subdivision, regardless of whether the compensation is received by an employee of the subdivision or another person performing services for the subdivision under a contract with the subdivision, if the property on which services are performed is annexed to a municipal corporation pursuant to section 709.023 of the Revised Code on or after March 27, 2013, unless the person is subject to such taxation because of residence or domicile. If the compensation is subject to taxation because of residence or domicile, municipal income tax shall be payable only to the municipal corporation of residence or domicile.

(I) Any municipal corporation that taxes any type of intangible income on March 29, 1988, pursuant to Section 3 of Amended Substitute Senate Bill No. 238 of the 116th general assembly, may continue to tax that type of income after 1988 if a majority of the electors of the municipal corporation voting on the question of whether to permit the taxation of that type of intangible income after 1988 vote in favor thereof at an election held on November 8, 1988.

(J) Nothing in this section or section 718.02 of the Revised Code shall authorize the levy of any tax on income that a municipal corporation is not authorized to levy under existing laws or shall require a municipal corporation to allow a deduction from taxable income for losses incurred from a sole proprietorship or partnership.

(K)

(1) Nothing in this chapter prohibits a municipal corporation from allowing, by resolution or ordinance, a net operating loss carryforward.

(2) Nothing in this chapter requires a municipal corporation to allow a net operating loss carryforward.

(L)

(1) A single member limited liability company that is a disregarded entity for federal tax purposes may elect to be a separate taxpayer from its single member in all Ohio municipal corporations in which it either filed as a separate taxpayer or did not file for its taxable year ending in 2003, if all of the following conditions are met:

(a) The limited liability company's single member is also a limited liability company;

(b) The limited liability company and its single member were formed and doing business in one or more Ohio municipal corporations for at least five years before January 1, 2004;

(c) Not later than December 31, 2004, the limited liability company and its single member each make an election to be treated as a separate taxpayer under division (L) of this section;

(d) The limited liability company was not formed for the purpose of evading or reducing Ohio municipal corporation income tax liability of the limited liability company or its single member;

(e) The Ohio municipal corporation that is the primary place of business of the sole member of the limited liability company consents to the election.

(2) For purposes of division (L)(1)(e) of this section, a municipal corporation is the primary place of business of a limited liability company if, for the limited liability company's taxable year ending in 2003, its income tax liability is greater in that municipal corporation than in any other municipal corporation in Ohio, and that tax liability to that municipal corporation for its taxable year ending in 2003 is at least four hundred thousand dollars.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.195,HB 50, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-11-2004; 12-30-2004; 2007 HB119 06-30-2007; 2007 HB24 12-21-2007

This section is set out twice. See also § 718.01, effective until 7/1/2013.



Section 718.011 - Income subject to tax - personal services performed by nonresident on twelve or fewer days.

On and after January 1, 2001, a municipal corporation shall not tax the compensation paid to a nonresident individual for personal services performed by the individual in the municipal corporation on twelve or fewer days in a calendar year unless one of the following applies:

(A) The individual who is an employee of another person; the principal place of business of the individual's employer is located in another municipal corporation in this state that imposes a tax applying to compensation paid to the individual for services performed on those days; and the individual is not liable to that other municipal corporation for tax on the compensation paid for such services.

(B) The individual is a professional entertainer or professional athlete, the promoter of a professional entertainment or sports event, or an employee of such a promoter, all as may be reasonably defined by the municipal corporation.

Effective Date: 2000 HB483 09-21-2000; 2000 SB287 12-21-2000



Section 718.02 - Income subject to tax.

This section does not apply to taxpayers that are subject to and required to file reports under Chapter 5745. of the Revised Code.

(A) Except as otherwise provided in division (D) of this section, net profit from a business or profession conducted both within and without the boundaries of a municipal corporation shall be considered as having a taxable situs in such municipal corporation for purposes of municipal income taxation in the same proportion as the average ratio of the following:

(1) The average original cost of the real and tangible personal property owned or used by the taxpayer in the business or profession in such municipal corporation during the taxable period to the average original cost of all of the real and tangible personal property owned or used by the taxpayer in the business or profession during the same period, wherever situated.

As used in the preceding paragraph, real property shall include property rented or leased by the taxpayer and the value of such property shall be determined by multiplying the annual rental thereon by eight;

(2) Wages, salaries, and other compensation paid during the taxable period to persons employed in the business or profession for services performed in such municipal corporation to wages, salaries, and other compensation paid during the same period to persons employed in the business or profession, wherever their services are performed, excluding compensation that is not taxable by the municipal corporation under section 718.011 of the Revised Code;

(3) Gross receipts of the business or profession from sales made and services performed during the taxable period in such municipal corporation to gross receipts of the business or profession during the same period from sales and services, wherever made or performed.

If the foregoing apportionment formula does not produce an equitable result, another basis may be substituted, under uniform regulations, so as to produce an equitable result.

(B) As used in division (A) of this section, "sales made in a municipal corporation" mean:

(1) All sales of tangible personal property delivered within such municipal corporation regardless of where title passes if shipped or delivered from a stock of goods within such municipal corporation;

(2) All sales of tangible personal property delivered within such municipal corporation regardless of where title passes even though transported from a point outside such municipal corporation if the taxpayer is regularly engaged through its own employees in the solicitation or promotion of sales within such municipal corporation and the sales result from such solicitation or promotion;

(3) All sales of tangible personal property shipped from a place within such municipal corporation to purchasers outside such municipal corporation regardless of where title passes if the taxpayer is not, through its own employees, regularly engaged in the solicitation or promotion of sales at the place where delivery is made.

(C) Except as otherwise provided in division (D) of this section, net profit from rental activity not constituting a business or profession shall be subject to tax only by the municipal corporation in which the property generating the net profit is located.

(D) This section does not apply to individuals who are residents of the municipal corporation and, except as otherwise provided in section 718.01 of the Revised Code, a municipal corporation may impose a tax on all income earned by residents of the municipal corporation to the extent allowed by the United States Constitution.

(E) If, in computing the taxpayer's adjusted federal taxable income, the taxpayer deducted any amount with respect to a stock option granted to an employee, and if the employee is not required to include in income any amount or any portion thereof because it is exempted from taxation under division (H)(10) of section 718.01 of the Revised Code and division (A)(2)(d) of section 718.03 of the Revised Code by a municipal corporation to which the taxpayer has apportioned a portion of its net profit, the taxpayer shall add the amount that is exempt from taxation to the taxpayer's net profit that was apportioned to that municipal corporation. In no case shall a taxpayer be required to add to its net profit that was apportioned to that municipal corporation any amount other than the amount upon which the employee would be required to pay tax were the amount related to the stock option not exempted from taxation.

This division applies solely for the purpose of making an adjustment to the amount of a taxpayer's net profit that was apportioned to a municipal corporation under divisions (A) and (B) of this section.

Effective Date: 09-26-2003; 12-30-2004; 2007 HB24 12-21-2007



Section 718.021 - Refundable credit allowed against income tax imposed by municipal corporation for each qualifying loss sustained by taxpayer.

(A) As used in this section:

(1) "Nonqualified deferred compensation plan" means a compensation plan described in section 3121(v)(2)(C) of the Internal Revenue Code.

(2)

(a) Except as provided in division (A)(2)(b) of this section, "qualifying loss" means the excess, if any, of the total amount of compensation the payment of which is deferred pursuant to a nonqualified deferred compensation plan over the total amount of income the taxpayer has recognized for federal income tax purposes for all taxable years on a cumulative basis as compensation with respect to the taxpayer's receipt of money and property attributable to distributions in connection with the nonqualified deferred compensation plan.

(b) If, for one or more taxable years, the taxpayer has not paid to one or more municipal corporations income tax imposed on the entire amount of compensation the payment of which is deferred pursuant to a nonqualified deferred compensation plan, then the "qualifying loss" is the product of the amount resulting from the calculation described in division (A)(2)(a) of this section computed without regard to division (A)(2)(b) of this section and a fraction the numerator of which is the portion of such compensation on which the taxpayer has paid income tax to one or more municipal corporations and the denominator of which is the total amount of compensation the payment of which is deferred pursuant to a nonqualified deferred compensation plan.

(c) With respect to a nonqualified deferred compensation plan, the taxpayer sustains a qualifying loss only in the taxable year in which the taxpayer receives the final distribution of money and property pursuant to that nonqualified deferred compensation plan.

(3) "Qualifying tax rate" means the applicable tax rate for the taxable year for the which the taxpayer paid income tax to a municipal corporation with respect to any portion of the total amount of compensation the payment of which is deferred pursuant to a nonqualified deferred compensation plan. If different tax rates applied for different taxable years, then the "qualifying tax rate" is a weighted average of those different tax rates. The weighted average shall be based upon the tax paid to the municipal corporation each year with respect to the nonqualified deferred compensation plan.

(B)

(1) Except as provided in division (D) of this section, a refundable credit shall be allowed against the income tax imposed by a municipal corporation for each qualifying loss sustained by a taxpayer during the taxable year. The amount of the credit shall be equal to the product of the qualifying loss and the qualifying tax rate.

(2) A taxpayer shall claim the credit allowed under this section from each municipal corporation to which the taxpayer paid municipal income tax with respect to the nonqualified deferred compensation plan in one or more taxable years.

(3) If a taxpayer has paid tax to more than one municipal corporation with respect to the nonqualified deferred compensation plan, the amount of the credit that a taxpayer may claim from each municipal corporation shall be calculated on the basis of each municipal corporation's proportionate share of the total municipal corporation income tax paid by the taxpayer to all municipal corporations with respect to the nonqualified deferred compensation plan.

(4) In no case shall the amount of the credit allowed under this section exceed the cumulative income tax that a taxpayer has paid to a municipal corporation for all taxable years with respect to the nonqualified deferred compensation plan.

(C)

(1) For purposes of this section, municipal corporation income tax that has been withheld with respect to a nonqualified deferred compensation plan shall be considered to have been paid by the taxpayer with respect to the nonqualified deferred compensation plan.

(2) Any municipal income tax that has been refunded or otherwise credited for the benefit of the taxpayer with respect to a nonqualified deferred compensation plan shall not be considered to have been paid to the municipal corporation by the taxpayer.

(D) The credit allowed under this section is allowed only to the extent the taxpayer's qualifying loss is attributable to:

(1) The insolvency or bankruptcy of the employer who had established the nonqualified deferred compensation plan; or

(2) The employee's failure or inability to satisfy all of the employer's terms and conditions necessary to receive the nonqualified deferred compensation.

Effective Date: 09-26-2003



Section 718.03 - Withholding taxes from qualifying wages.

(A) As used in this section:

(1) "Other payer" means any person, other than an individual's employer or the employer's agent, that pays an individual any amount included in the federal gross income of the individual.

(2) "Qualifying wages" means wages, as defined in section 3121(a) of the Internal Revenue Code, without regard to any wage limitations, adjusted as follows:

(a) Deduct the following amounts:

(i) Any amount included in wages if the amount constitutes compensation attributable to a plan or program described in section 125 of the Internal Revenue Code;

(ii) For purposes of division (B) of this section, any amount included in wages if the amount constitutes payment on account of sickness or accident disability.

(b) Add the following amounts:

(i) Any amount not included in wages solely because the employee was employed by the employer prior to April 1, 1986;

(ii) Any amount not included in wages because the amount arises from the sale, exchange, or other disposition of a stock option, the exercise of a stock option, or the sale, exchange, or other disposition of stock purchased under a stock option and the municipal corporation has not, by resolution or ordinance, exempted the amount from withholding and tax. Division (A)(2)(b)(ii) of this section applies only to those amounts constituting ordinary income.

(iii) Any amount not included in wages if the amount is an amount described in section 401(k) or 457 of the Internal Revenue Code. Division (A)(2)(b)(iii) of this section applies only to employee contributions and employee deferrals.

(iv) Any amount that is supplemental unemployment compensation benefits described in section 3402(o)(2) of the Internal Revenue Code and not included in wages.

(c) Deduct any amount attributable to a nonqualified deferred compensation plan or program described in section 3121(v)(2)(C) of the Internal Revenue Code if the compensation is included in wages and has, by resolution or ordinance, been exempted from taxation by the municipal corporation.

(d) Deduct any amount included in wages if the amount arises from the sale, exchange, or other disposition of a stock option, the exercise of a stock option, or the sale, exchange, or other disposition of stock purchased under a stock option and the municipal corporation has, by resolution or ordinance, exempted the amount from withholding and tax.

(B) Except as provided in division (F) of this section, for taxable years beginning after 2003, no municipal corporation shall require any employer or any agent of any employer or any other payer, to withhold tax with respect to any amount other than qualifying wages. Nothing in this section prohibits an employer from withholding tax on a basis greater than qualifying wages.

(C) An employer is not required to make any withholding with respect to an individual's disqualifying disposition of an incentive stock option if, at the time of the disqualifying disposition, the individual is not an employee of the corporation with respect to whose stock the option has been issued.

(D)

(1) An employee is not relieved from liability for a tax by the failure of the employer to withhold the tax as required by a municipal corporation or by the employer's exemption from the requirement to withhold the tax.

(2) The failure of an employer to remit to the municipal corporation the tax withheld relieves the employee from liability for that tax unless the employee colluded with the employer in connection with the failure to remit the tax withheld.

(E) Compensation deferred before June 26, 2003, is not subject to any municipal corporation income tax or municipal income tax withholding requirement to the extent the deferred compensation does not constitute qualifying wages at the time the deferred compensation is paid or distributed.

(F) A municipal corporation may require a casino facility or a casino operator, as defined in Section 6(C)(9) of Article XV, Ohio Constitution, and section 3772.01 of the Revised Code, respectively, or a lottery sales agent conducting video lottery terminals on behalf of the state to withhold and remit tax with respect to amounts other than qualifying wages.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-26-2003; 2007 HB119 07-01-2007



Section 718.04 - Member or employee of Ohio general assembly excluded from tax.

(A) No municipal corporation other than the municipal corporation of residence shall levy a tax on the income of any member or employee of the Ohio general assembly including the lieutenant governor which income is received as a result of services rendered as such member or employee and is paid from appropriated funds of this state.

(B) No municipal corporation other than the municipal corporation of residence and the city of Columbus shall levy a tax on the income of the chief justice or a justice of the supreme court received as a result of services rendered as the chief justice or justice. No municipal corporation other than the municipal corporation of residence shall levy a tax on the income of a judge sitting by assignment of the chief justice or on the income of a district court of appeals judge sitting in multiple locations within the district, received as a result of services rendered as a judge.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-21-1967

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §803.20.



Section 718.041 - Termination of courts' jurisdiction to hear cases concerning recovery of tax on exempt income.

As of November 19, 1965, the jurisdiction of the courts of Ohio to hear and determine actions for the recovery of taxes on income that is exempt under section 718.04 of the Revised Code shall terminate.

Effective Date: 07-26-2000



Section 718.05 - Filing date for return.

(A) As used in this section:

(1) "Generic form" means an electronic or paper form designed for reporting estimated municipal income taxes and annual municipal income tax liability or for filing a refund claim that is not prescribed by a particular municipal corporation for the reporting of that municipal corporation's tax on income.

(2) "Return preparer" means any person other than a taxpayer that is authorized by a taxpayer to complete or file an income tax return, report, or other document for or on behalf of the taxpayer.

(B) Except as otherwise provided in division (D) of this section or section 718.051 of the Revised Code, a municipal corporation shall not require a taxpayer to file an annual income tax return or report on any date before the filing date for the corresponding tax reporting period as prescribed for such a taxpayer under the Internal Revenue Code.

(C)

(1) On and after January 1, 2001, any municipal corporation that requires taxpayers to file income tax returns, reports, or other documents shall accept for filing a generic form of such a return, report, or document if the generic form, once completed and filed, contains all of the information required to be submitted with the municipal corporation's prescribed returns, reports, or documents, and if the taxpayer or return preparer filing the generic form otherwise complies with rules or ordinances of the municipal corporation governing the filing of returns, reports, or documents.

(2) Any municipal corporation that requires taxpayers to file income tax returns, reports, or other documents requiring the signature of a return preparer shall accept a facsimile of such a signature in lieu of a manual signature.

(3) On any annual municipal income tax return, a box or other space shall be included whereby a taxpayer may elect to authorize a return preparer to communicate with the tax administrator about matters pertaining to the return. The return or instructions accompanying the return shall indicate that, by making the election, the taxpayer authorizes the tax administrator to contact the return preparer concerning questions that arise during the processing of the return and authorizes the return preparer only to provide the administrator with information that is missing from the return, to contact the administrator for information about the processing of the return or the status of the taxpayer's refund or payments, and to respond to notices about mathematical errors, offsets, or return preparation that the taxpayer has received from the administrator and has shown to the return preparer.

(D) Except as otherwise provided in section 718.051 of the Revised Code, beginning January 1, 2001, any taxpayer that has requested an extension for filing a federal income tax return may request an extension for the filing of a municipal income tax return. The taxpayer shall make the request by filing a copy of the taxpayer's request for a federal filing extension with the individual or office charged with the administration of the municipal income tax. The request for extension shall be filed not later than the last day for filing the municipal income tax return as prescribed by ordinance or rule of the municipal corporation and division (B) of this section. The extended due date of the municipal income tax return shall be the last day of the month following the month to which the due date of the federal income tax return has been extended. A municipal corporation may deny a taxpayer's request for extension only if the taxpayer fails to timely file the request, fails to file a copy of the request for the federal extension, owes the municipal corporation any delinquent income tax or any penalty, interest, assessment, or other charge for the late payment or nonpayment of income tax, or has failed to file any required income tax return, report, or other related document for a prior tax period. The granting of an extension for filing a municipal corporation income tax return does not extend the last date for paying the tax without penalty unless the municipal corporation grants an extension of that date.

Effective Date: 09-26-2003; 2007 HB224 03-24-2008



Section 718.051 - Effect of business or profession receiving a federal extension to file.

(A) As used in this section, "Ohio business gateway" means the online computer network system, initially created by the department of administrative services under section 125.30 of the Revised Code, that allows private businesses to electronically file business reply forms with state agencies and includes any successor electronic filing and payment system.

(B) Notwithstanding section 718.05 of the Revised Code, on and after January 1, 2005, any taxpayer that is subject to any municipal corporation's tax on the net profit from a business or profession and has received an extension to file the federal income tax return shall not be required to notify the municipal corporation of the federal extension and shall not be required to file any municipal income tax return until the last day of the month to which the due date for filing the federal return has been extended, provided that, on or before the date for filing the municipal income tax return, the person notifies the tax commissioner of the federal extension through the Ohio business gateway. An extension of time to file is not an extension of the time to pay any tax due.

(C) For taxable years beginning on or after January 1, 2005, a taxpayer subject to any municipal corporation's tax on the net profit from a business or profession may file any municipal income tax return or estimated municipal income return, and may make payment of amounts shown to be due on such returns, by using the Ohio business gateway.

(D)

(1) As used in this division, "qualifying wages" has the same meaning as in section 718.03 of the Revised Code.

(2) Any employer may report the amount of municipal income tax withheld from qualifying wages paid on or after January 1, 2007, and may make remittance of such amounts, by using the Ohio business gateway.

(E) Nothing in this section affects the due dates for filing employer withholding tax returns.

(F) No municipal corporation shall be required to pay any fee or charge for the operation or maintenance of the Ohio business gateway.

(G) The use of the Ohio business gateway by municipal corporations, taxpayers, or other persons pursuant to this section does not affect the legal rights of municipalities or taxpayers as otherwise permitted by law. This state shall not be a party to the administration of municipal income taxes or to an appeal of a municipal income tax matter, except as otherwise specifically provided by law.

(H)

(1) The tax commissioner shall adopt rules establishing:

(a) The format of documents to be used by taxpayers to file returns and make payments through the Ohio business gateway; and

(b) The information taxpayers must submit when filing municipal income tax returns through the Ohio business gateway.

(2) The commissioner shall consult with the Ohio business gateway steering committee before adopting the rules described in division (H)(1) of this section.

(I) Nothing in this section shall be construed as limiting or removing the ability of any municipal corporation to administer, audit, and enforce the provisions of its municipal income tax.

Effective Date: 09-26-2003



Section 718.06 - Consolidated income tax return.

On and after January 1, 2003, any municipal corporation that imposes a tax on the income or net profits of corporations shall accept for filing a consolidated income tax return from any affiliated group of corporations subject to the municipal corporation's tax if that affiliated group filed for the same tax reporting period a consolidated return for federal income tax purposes pursuant to section 1501 of the Internal Revenue Code.

Effective Date: 07-26-2000



Section 718.07 - Electronic versions of rules, ordinances, blanks, and instructions available on internet.

On and after January 1, 2002, each municipal corporation that imposes a tax on income shall make electronic versions of any rules or ordinances governing the tax available to the public through the internet, including, but not limited to, ordinances or rules governing the rate of tax; payment and withholding of taxes; filing any prescribed returns, reports, or other documents; dates for filing or paying taxes, including estimated taxes; penalties, interest, assessment, and other collection remedies; rights of taxpayers to appeal; and procedures for filing appeals. On and after that date, any municipal corporation that requires taxpayers to file income tax returns, reports, or other documents shall make blanks of such returns, reports, or documents, and any instructions pertaining thereto, available to the public electronically through the internet. Electronic versions of rules, ordinances, blanks, and instructions shall be made available either by posting them on the electronic site established by the tax commissioner under section 5703.49 of the Revised Code or by posting them on an electronic site established by the municipal corporation that is accessible through the internet. If a municipal corporation establishes such an electronic site, the municipal corporation shall incorporate an electronic link between that site and the site established pursuant to section 5703.49 of the Revised Code, and shall provide to the tax commissioner the uniform resource locator of the site established pursuant to this division.

Effective Date: 07-26-2000; 11-05-2004



Section 718.08 - Estimated tax payments.

(A) As used in this section:

(1) "Estimated tax liability" means the amount that a taxpayer estimates to be the taxpayer's liability for a municipal corporation's income tax for a year prior to applying any credits, estimated tax payments, or withheld taxes for the year.

(2) "Fiscal year taxpayer" means a taxpayer that reports municipal income tax on the basis of a twelve-month period that does not coincide with the calendar year.

(B) Beginning January 1, 2003, a municipal corporation that requires taxpayers who are individuals to remit payment of estimated taxes may require such taxpayers to remit such payments only as prescribed by divisions (B)(1) to (4) of this section, subject to divisions (C) and (E)(1) and (2) of this section:

(1) Not more than twenty-two and one-half per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the thirtieth day of April or the day on which the annual tax return for the prior year is required to be filed disregarding any extension, as prescribed by ordinance or rule of the municipal corporation;

(2) Not more than forty-five per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the thirty-first day of July;

(3) Not more than sixty-seven and one-half per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the thirty-first day of October;

(4) Not more than ninety per cent of the taxpayer's estimated tax liability for the year referred to in division (B)(1), (2), and (3) of this section shall be required to have been remitted on or before the thirty-first day of January.

(C) Any amount deducted and withheld for taxes from the compensation of an individual shall be considered as estimated taxes paid in equal amounts on each of the payment dates prescribed by division (B) of this section.

(D) Beginning January 1, 2003, a municipal corporation requiring taxpayers that are not individuals to remit payments of estimated taxes may require such taxpayers to remit such payments only as prescribed by divisions (D)(1) to (4) of this section, subject to division (E)(2) of this section:

(1) Not more than twenty-two and one-half per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the day on which the annual tax return for the prior year is required to be filed disregarding any extension or, in the case of a fiscal year taxpayer, the fifteenth day of the fourth month of the taxpayer's taxable year;

(2) Not more than forty-five per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the fifteenth day of June or, in the case of a fiscal year taxpayer, the fifteenth day of the sixth month of the taxpayer's taxable year;

(3) Not more than sixty-seven and one-half per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the fifteenth day of September or, in the case of a fiscal year taxpayer, the fifteenth day of the ninth month of the taxpayer's taxable year;

(4) Not more than ninety per cent of the taxpayer's estimated tax liability for the current year shall be required to have been remitted on or before the fifteenth day of December or, in the case of a fiscal year taxpayer, the fifteenth day of the twelfth month of the taxpayer's taxable year.

(E) A municipal corporation shall not impose any penalty, interest, interest penalty, or other similar assessment or charge against a taxpayer for the late payment or nonpayment of estimated tax liability in either of the following circumstances:

(1) The taxpayer is an individual who resides in the municipal corporation but was not domiciled there on the first day of January of the current calendar year;

(2) The taxpayer has remitted, pursuant to division (B) or (D) of this section, an amount at least equal to one hundred per cent of the taxpayer's tax liability for the preceding year as shown on the return filed by the taxpayer for the preceding year, provided that the return for the preceding year reflected a twelve-month period and the taxpayer filed a return for the preceding year.

Effective Date: 12-21-2000



Section 718.09 - Election on tax levy dividing revenue between municipal corporation and school district.

(A) This section applies to either of the following:

(1) A municipal corporation that shares the same territory as a city, local, or exempted village school district, to the extent that not more than five per cent of the territory of the municipal corporation is located outside the school district and not more than five per cent of the territory of the school district is located outside the municipal corporation;

(2) A municipal corporation that shares the same territory as a city, local, or exempted village school district, to the extent that not more than five per cent of the territory of the municipal corporation is located outside the school district, more than five per cent but not more than ten per cent of the territory of the school district is located outside the municipal corporation, and that portion of the territory of the school district that is located outside the municipal corporation is located entirely within another municipal corporation having a population of four hundred thousand or more according to the federal decennial census most recently completed before the agreement is entered into under division (B) of this section.

(B) The legislative authority of a municipal corporation to which this section applies may propose to the electors an income tax, one of the purposes of which shall be to provide financial assistance to the school district through payment to the district of not less than twenty-five per cent of the revenue generated by the tax, except that the legislative authority may not propose to levy the income tax on the incomes of nonresident individuals. Prior to proposing the tax, the legislative authority shall negotiate and enter into a written agreement with the board of education of the school district specifying the tax rate, the percentage of tax revenue to be paid to the school district, the purpose for which the school district will use the money, the first year the tax will be levied, the date of the special election on the question of the tax, and the method and schedule by which the municipal corporation will make payments to the school district. The special election shall be held on a day specified in division (D) of section 3501.01 of the Revised Code, except that the special election may not be held on the day for holding a primary election as authorized by the municipal corporation's charter unless the municipal corporation is to have a primary election on that day.

After the legislative authority and board of education have entered into the agreement, the legislative authority shall provide for levying the tax by ordinance. The ordinance shall state the tax rate, the percentage of tax revenue to be paid to the school district, the purpose for which the municipal corporation will use its share of the tax revenue, the first year the tax will be levied, and that the question of the income tax will be submitted to the electors of the municipal corporation. The legislative authority also shall adopt a resolution specifying the regular or special election date the election will be held and directing the board of elections to conduct the election. At least ninety days before the date of the election, the legislative authority shall file certified copies of the ordinance and resolution with the board of elections.

(C) The board of elections shall make the necessary arrangements for the submission of the question to the electors of the municipal corporation, and shall conduct the election in the same manner as any other municipal income tax election. Notice of the election shall be published in a newspaper of general circulation in the municipal corporation once a week for four consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election, and shall include statements of the rate and municipal corporation and school district purposes of the income tax, the percentage of tax revenue that will be paid to the school district, and the first year the tax will be levied. The ballot shall be in the following form:

"Shall the ordinance providing for a ..... per cent levy on income for (brief description of the municipal corporation and school district purposes of the levy, including a statement of the percentage of tax revenue that will be paid to the school district) be passed? The income tax, if approved, will not be levied on the incomes of individuals who do not reside in (the name of the municipal corporation).

For the income tax

Against the income tax

"

(D) If the question is approved by a majority of the electors, the municipal corporation shall impose the income tax beginning in the year specified in the ordinance. The proceeds of the levy may be used only for the specified purposes, including payment of the specified percentage to the school district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-21-2000; 12-20-2005



Section 718.10 - Election on tax levy dividing revenue between group of municipal corporations and school district.

(A) This section applies to a group of two or more municipal corporations that, taken together, share the same territory as a single city, local, or exempted village school district, to the extent that not more than five per cent of the territory of the municipal corporations as a group is located outside the school district and not more than five per cent of the territory of the school district is located outside the municipal corporations as a group.

(B) The legislative authorities of the municipal corporations in a group of municipal corporations to which this section applies each may propose to the electors an income tax, to be levied in concert with income taxes in the other municipal corporations of the group, except that a legislative authority may not propose to levy the income tax on the incomes of individuals who do not reside in the municipal corporation. One of the purposes of such a tax shall be to provide financial assistance to the school district through payment to the district of not less than twenty-five per cent of the revenue generated by the tax. Prior to proposing the taxes, the legislative authorities shall negotiate and enter into a written agreement with each other and with the board of education of the school district specifying the tax rate, the percentage of the tax revenue to be paid to the school district, the first year the tax will be levied, and the date of the election on the question of the tax, all of which shall be the same for each municipal corporation. The agreement also shall state the purpose for which the school district will use the money, and specify the method and schedule by which each municipal corporation will make payments to the school district. The special election shall be held on a day specified in division (D) of section 3501.01 of the Revised Code, including a day on which all of the municipal corporations are to have a primary election.

After the legislative authorities and board of education have entered into the agreement, each legislative authority shall provide for levying its tax by ordinance. Each ordinance shall state the rate of the tax, the percentage of tax revenue to be paid to the school district, the purpose for which the municipal corporation will use its share of the tax revenue, and the first year the tax will be levied. Each ordinance also shall state that the question of the income tax will be submitted to the electors of the municipal corporation on the same date as the submission of questions of an identical tax to the electors of each of the other municipal corporations in the group, and that unless the electors of all of the municipal corporations in the group approve the tax in their respective municipal corporations, none of the municipal corporations in the group shall levy the tax. Each legislative authority also shall adopt a resolution specifying the regular or special election date the election will be held and directing the board of elections to conduct the election. At least ninety days before the date of the election, each legislative authority shall file certified copies of the ordinance and resolution with the board of elections.

(C) For each of the municipal corporations, the board of elections shall make the necessary arrangements for the submission of the question to the electors, and shall conduct the election in the same manner as any other municipal income tax election. For each of the municipal corporations, notice of the election shall be published in a newspaper of general circulation in the municipal corporation once a week for four consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. The notice shall include a statement of the rate and municipal corporation and school district purposes of the income tax, the percentage of tax revenue that will be paid to the school district, and the first year the tax will be levied, and an explanation that the tax will not be levied unless an identical tax is approved by the electors of each of the other municipal corporations in the group. The ballot shall be in the following form:

"Shall the ordinance providing for a ... per cent levy on income for (brief description of the municipal corporation and school district purposes of the levy, including a statement of the percentage of income tax revenue that will be paid to the school district) be passed? The income tax, if approved, will not be levied on the incomes of individuals who do not reside in (the name of the municipal corporation). In order for the income tax to be levied, the voters of (the other municipal corporations in the group), which are also in the (name of the school district) school district, must approve an identical income tax and agree to pay the same percentage of the tax revenue to the school district.

For the income tax

Against the income tax

"

(D) If the question is approved by a majority of the electors and identical taxes are approved by a majority of the electors in each of the other municipal corporations in the group, the municipal corporation shall impose the tax beginning in the year specified in the ordinance. The proceeds of the levy may be used only for the specified purposes, including payment of the specified percentage to the school district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-21-2000; 12-20-2005



Section 718.11 - Board of tax appeals.

The legislative authority of each municipal corporation that imposes a tax on income shall maintain a board to hear appeals as provided in this section. The legislative authority of any municipal corporation that does not impose a tax on income on the effective date of this amendment, but that imposes such a tax after that date, shall establish such a board by ordinance not later than one hundred eighty days after the tax takes effect.

Whenever a tax administrator issues a decision regarding a municipal income tax obligation that is subject to appeal as provided in this section or in an ordinance or regulation of the municipal corporation, the tax administrator shall notify the taxpayer in writing at the same time of the taxpayer's right to appeal the decision and of the manner in which the taxpayer may appeal the decision.

Any person who is aggrieved by a decision by the tax administrator and who has filed with the municipal corporation the required returns or other documents pertaining to the municipal income tax obligation at issue in the decision may appeal the decision to the board created pursuant to this section by filing a request with the board. The request shall be in writing, shall state why the decision should be deemed incorrect or unlawful, and shall be filed within thirty days after the tax administrator issues the decision complained of.

The board shall schedule a hearing within forty-five days after receiving the request, unless the taxpayer waives a hearing. If the taxpayer does not waive the hearing, the taxpayer may appear before the board and may be represented by an attorney at law, certified public accountant, or other representative.

The board may affirm, reverse, or modify the tax administrator's decision or any part of that decision. The board shall issue a final decision on the appeal within ninety days after the board's final hearing on the appeal, and send a copy of its final decision by ordinary mail to all of the parties to the appeal within fifteen days after issuing the decision. The taxpayer or the tax administrator may appeal the board's decision as provided in section 5717.011 of the Revised Code.

Each board of appeal created pursuant to this section shall adopt rules governing its procedures and shall keep a record of its transactions. Such records are not public records available for inspection under section 149.43 of the Revised Code. Hearings requested by a taxpayer before a board of appeal created pursuant to this section are not meetings of a public body subject to section 121.22 of the Revised Code.

Effective Date: 09-26-2003



Section 718.12 - Statute of limitations.

(A) Civil actions to recover municipal income taxes and penalties and interest on municipal income taxes shall be brought within three years after the tax was due or the return was filed, whichever is later.

(B) Prosecutions for an offense made punishable under a municipal ordinance imposing an income tax shall be commenced within three years after the commission of the offense, provided that in the case of fraud, failure to file a return, or the omission of twenty-five per cent or more of income required to be reported, prosecutions may be commenced within six years after the commission of the offense.

(C) Claims for refund of municipal income taxes must be brought within the time limitation provided in division (A) of this section.

(D) Interest shall be allowed and paid on any overpayment by a taxpayer of any municipal income tax obligation from the date of the overpayment until the date of the refund of the overpayment, except that if any overpayment is refunded within ninety days after the final filing date of the annual return or ninety days after the complete return is filed, whichever is later, no interest shall be allowed on the refunded overpayment. For purposes of computing the payment of interest on overpayments, no amount of tax for any taxable year shall be treated as having been paid before the date on which the tax return for that year was due without regard to any extension of time for filing that return. The interest shall be paid at the rate of interest prescribed by section 5703.47 of the Revised Code.

Effective Date: 07-26-2000



Section 718.121 - Second municipality imposing tax after time period allowed for refund.

(A) Except as provided in division (B) of this section, if tax or withholding is paid to a municipal corporation on income or wages, and if a second municipal corporation imposes a tax on that income or wages after the time period allowed for a refund of the tax or withholding paid to the first municipal corporation, the second municipal corporation shall allow a nonrefundable credit, against the tax or withholding the second municipality claims is due with respect to such income or wages, equal to the tax or withholding paid to the first municipal corporation with respect to such income or wages.

(B) If the tax rate in the second municipal corporation is less than the tax rate in the first municipal corporation, then the credit described in division (A) of this section shall be calculated using the tax rate in effect in the second municipal corporation.

(C) Nothing in this section permits any credit carryforward.

Effective Date: 09-26-2004



Section 718.13 - Tax information confidential.

(A) Any information gained as a result of returns, investigations, hearings, or verifications required or authorized by this chapter or by a charter or ordinance of a municipal corporation levying an income tax pursuant to this chapter is confidential, and no person shall disclose such information except in accordance with a proper judicial order or in connection with the performance of that person's official duties or the official business of the municipal corporation as authorized by this chapter or the charter or ordinance authorizing the levy. The tax administrator of the municipal corporation may furnish copies of returns filed under this chapter to the internal revenue service and to the tax commissioner.

(B) This section does not prohibit the legislative authority of a municipal corporation, by ordinance or resolution, from authorizing the tax administrator to publish statistics in a form that does not disclose information with respect to particular taxpayers.

Effective Date: 07-26-2000; 2007 HB119 09-29-2007



Section 718.14 - Tax treatment of pass-through entities.

(A) As used in this section:

(1) "Limited liability company" means a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of another state.

(2) "Pass-through entity" means a partnership, limited liability company, S corporation, or any other class of entity the income or profits from which are given pass-through treatment under the Internal Revenue Code.

(3) "Income from a pass-through entity" means partnership income of partners, membership interests of members of a limited liability company, distributive shares of shareholders of an S corporation, or other distributive or proportionate ownership shares of income from other pass-through entities.

(4) "Owner" means a partner of a partnership, a member of a limited liability company, a shareholder of an S corporation, or other person with an ownership interest in a pass-through entity.

(5) "Owner's proportionate share," with respect to each owner of a pass-through entity, means the ratio of (a) the owner's income from the pass-through entity that is subject to taxation by the municipal corporation, to (b) the total income from that entity of all owners whose income from the entity is subject to taxation by that municipal corporation.

(B) On and after January 1, 2003, any municipal corporation imposing a tax that applies to income from a pass-through entity shall grant a credit to each owner who is domiciled in the municipal corporation for taxes paid to another municipal corporation by a pass-through entity that does not conduct business in the municipal corporation. The amount of the credit shall equal the lesser of the following amounts, subject to division (C) of this section:

(1) The owner's proportionate share of the amount, if any, of tax paid by the pass-through entity to another municipal corporation in this state;

(2) The owner's proportionate share of the amount of tax that would be imposed on the pass-through entity by the municipal corporation in which the taxpayer is domiciled if the pass-through entity conducted business in the municipal corporation.

(C) If a municipal corporation grants a credit for a percentage, less than one hundred per cent, of the amount of income taxes paid on compensation by an individual who resides or is domiciled in the municipal corporation to another municipal corporation, the amount of credit otherwise required by division (B) of this section shall be multiplied by that percentage.

(D) On and after January 1, 2003, any municipal corporation that imposes a tax on income of or from a pass-through entity shall specify by ordinance or rule whether the tax applies to income of the pass-through entity in the hands of the entity or to income from the pass-through entity in the hands of the owners of the entity. A municipal corporation may specify a different ordinance or rule under this division for each of the classes of pass-through entity enumerated in division (A)(2) of this section.

Effective Date: 09-26-2003



Section 718.15 - Tax credit for businesses that foster new jobs in Ohio.

A municipal corporation, by ordinance, may grant a refundable or nonrefundable credit against its tax on income to a taxpayer that also receives a tax credit under section 122.17 of the Revised Code. If a credit is granted under this section, it shall be measured as a percentage of the new income tax revenue the municipal corporation derives from new employees of the taxpayer and shall be for a term not exceeding fifteen years. Before the municipal corporation passes an ordinance granting a credit, the municipal corporation and the taxpayer shall enter into an agreement specifying all the conditions of the credit.

Effective Date: 09-26-2003



Section 718.151 - Tax credits to foster job retention.

A municipal corporation, by ordinance, may grant a nonrefundable credit against its tax on income to a taxpayer that receives a nonrefundable tax credit under section 122.171 of the Revised Code and may grant a refundable credit against its tax on income to a taxpayer that receives a refundable tax credit under that section. If a credit is granted under this section, it shall be measured as a percentage of the income tax revenue the municipal corporation derives from the retained employees of the taxpayer, and shall be for a term not exceeding fifteen years. Before a municipal corporation passes an ordinance allowing such a credit, the municipal corporation and the taxpayer shall enter into an agreement specifying all the conditions of the credit.

Amended by 2011 File No. 3, HB 58,§1, eff. 3/7/2011.

Effective Date: 09-26-2003



Section 718.16 - Tax credit to person who works in joint economic development zone or district.

A municipal corporation shall grant a credit against its tax on income to a resident of the municipal corporation who works in a joint economic development zone created under section 715.691 or a joint economic development district created under section 715.70, 715.71, or 715.72 of the Revised Code to the same extent that it grants a credit against its tax on income to its residents who are employed in another municipal corporation.

Effective Date: 07-26-2000






Chapter 719 - APPROPRIATION OF PROPERTY

Section 719.01 - Appropriation of property by municipal corporations.

Any municipal corporation may appropriate, enter upon, and hold real estate within its corporate limits:

(A) For opening, widening, straightening, changing the grade of, and extending streets, and all other public places, and for this purpose, the municipal corporation may appropriate the right of way across railway tracks and lands held by railway companies, where such appropriation will not unnecessarily interfere with the reasonable use of such property, and for obtaining material for the improvement of streets and other public places;

(B) For parks, park entrances, boulevards, market places, and children's playgrounds;

(C) For public halls and offices, and for all buildings and structures required for the use of any municipal department;

(D) For prisons, workhouses, houses of refuge and correction, and farm schools;

(E) For hospitals, pesthouses, reformatories, crematories, and cemeteries;

(F) For levees, wharves, and landings;

(G) For bridges, aqueducts, viaducts, and approaches thereto;

(H) For libraries, university sites, and grounds therefor;

(I) For constructing, opening, excavating, improving, or extending any canal or watercourse, located in whole or in part within the limits of the municipal corporation or adjacent and contiguous thereto, and which is not owned in whole or in part by the state, or by a company or individual authorized by law to make such improvements;

(J) For sewers, drains, ditches, public urinals, bathhouses, water closets, and sewage and garbage disposal plants and farms;

(K) For natural and artificial gas, electric lighting, heating, and power plants, and for supplying the product thereof;

(L) For establishing esplanades, boulevards, parkways, park grounds, and public reservations in, around, and leading to public buildings, and for the purpose of reselling such land with reservations in the deeds as to the future use of such lands, so as to protect public buildings and their environs, and to preserve the view, appearance, light, air, and usefulness of public grounds occupied by public buildings and esplanades and parkways leading thereto;

(M) For providing a water supply for itself and its inhabitants by the construction of wells, pumps, cisterns, aqueducts, water pipes, dams, reservoirs, reservoir sites, and water works, and for the protection thereof; and to provide for a supply of water for itself and its inhabitants, any municipal corporation may appropriate property within or without its limits; and for such purpose and [any] such municipal corporation may appropriate, in the manner provided in sections 163.01 to 163.22, inclusive, of the Revised Code, any property or right or interest therein, previously acquired by any private corporation for any purpose by appropriation proceedings or otherwise, and either party to such appropriation proceedings shall have the same right to change of venue as is given in the trial of civil actions;

(N) For the construction or operation of street, interurban, suburban, or other railways or terminals and the necessary tracks, way stations, depots, terminals, workshops, conduits, elevated structures, subways, tunnels, offices, sidetracks, turnouts, machine shops, bridges, and other appurtenances for the transportation of persons, packages, express matter, freight, and other matter, in, from, into, or through the municipal corporation; and for such purpose any municipal corporation may appropriate any property within or without its corporate limits; and any municipal corporation may appropriate any property, right, or interest therein previously acquired by any private or public utility corporation for any purpose by appropriate proceedings, as well as the right to cross on, over, or under any street, avenue, alley, way, or public place or part thereof of any other municipal corporation, township, or county;

(O) For establishing airports, landing fields, or other air navigation facilities, either within or without the limits of a municipal corporation for aircraft and transportation terminals, with power to impose restrictions on any part thereof and leasing such part thereof as is desired for purposes associated with or incident to such airports, landing fields, or other air navigation facilities and transportation terminals, including the right to appropriate a right of way for highways, electric, steam, and interurban railroads leading from such airport or landing field to the main highways or the main line of such steam, electric, or interurban railroads, as are desired; all of which are hereby declared to be public purposes.

Division (O) of this section does not authorize a municipal corporation to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of such utility or carrier, unless provision is made for the restoration, relocation, or duplication of such property or facilities elsewhere, at the sole cost of the municipal corporation.

The powers conferred upon municipal corporations by this section shall be exercised for the purposes and in the manner provided in sections 163.01 to 163.22, inclusive, of the Revised Code.

"Airport," "landing field," and "air navigation facility," as defined in section 4561.01 of the Revised Code, apply to division (O) of this section.

Effective Date: 01-01-1966



Section 719.011 - Powers of impacted city.

Any impacted city, as defined in division (C) of section 1728.01 of the Revised Code, in order to create or preserve jobs and employment opportunities and to improve the economic welfare of the people of such impacted city, may appropriate, enter upon, and hold real estate within its corporate limits for either:

(A) The sale, lease, exchange or other disposition of such real estate for use or development for industry, commerce, housing, distribution, or research; or

(B) The construction, enlargement, improvement, or equipment and subsequent sale, lease, exchange, or other disposition of such real estate with the structures, equipment, and facilities thereon for industry, commerce, housing, distribution, or research.

The powers conferred upon impacted cities by this section shall be exercised only after a public hearing and approval by the legislative authority of the impacted city of a plan for the relocation of persons, families, business concerns, and others to be displaced by such exercise, and only in conformity with the general plan for the impacted city, the zoning legislations of the impacted city, and the plan, prepared pursuant to section 1724.10 of the Revised Code by a community improvement corporation organized under Chapter 1724. of the Revised Code and designated pursuant to section 1724.10 of the Revised Code as the agency of the impacted city, provided such plan has been confirmed by the legislative authority of the impacted city.

Effective Date: 08-01-1975



Section 719.012 - Appropriation of property and rehabilitation of building or structure.

In order to rehabilitate a building or structure that a municipal corporation determines to be a blighted property as defined in section 1.08 of the Revised Code, a municipal corporation may appropriate, in the manner provided in sections 163.01 to 163.22 of the Revised Code, any such building or structure and the real property of which it is a part. The municipal corporation shall rehabilitate the building or structure or cause it to be rehabilitated within two years after the appropriation, so that the building or structure is no longer a public nuisance, insecure, unsafe, structurally defective, unhealthful, or unsanitary, or a threat to the public health, safety, or welfare, or in violation of a building code or ordinance adopted under section 731.231 of the Revised Code. Any building or structure appropriated pursuant to this section which is not rehabilitated within two years shall be demolished.

If during the rehabilitation process the municipal corporation retains title to the building or structure and the real property of which it is a part, then within one hundred eighty days after the rehabilitation is complete, the municipal corporation shall appraise the rehabilitated building or structure and the real property of which it is a part, and shall sell the building or structure and property at public auction. The municipal corporation shall advertise the public auction in a newspaper of general circulation in the municipal corporation once a week for three consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the date of sale. The municipal corporation shall sell the building or structure and real property to the highest and best bidder. No property that a municipal corporation acquires pursuant to this section shall be leased.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-19-1983; 2007 SB7 10-10-2007



Section 719.02 - Appropriation of property outside municipal corporation - payment in lieu of taxes.

In the appropriation of property for any of the purposes named in section 719.01 of the Revised Code, the municipal corporation may, when reasonably necessary, acquire property outside the limits of the municipal corporation.

If real property so acquired is removed from the tax duplicate, the municipal corporation shall pay annually to the county treasurer of the county in which such property is located, commencing with the tax year after the removal of such property from the tax duplicate, an amount of money in lieu of taxes equal to the smaller of the following:

(A) The last annual installment of taxes due from the acquired property before removal from the tax duplicate;

(B) An amount equal to the difference between the combined revenue from real estate taxes of all the taxing districts in which such property is located in the tax year immediately prior to the removal of such acquired property from the tax duplicate, and (1) the total revenue which would be produced by the tax rate of each such taxing district in the tax year immediately prior to the removal of such acquired property from the tax duplicate, applied to the real estate tax duplicate of each of such taxing districts in each tax year subsequent to the year of removal, or (2) the combined revenue from real estate taxes of all such taxing districts in each tax year subsequent to the year of removal, whichever is the greater.

The county auditor of each county in which such property is located shall apportion each such annual payments to each taxing district as if such annual payment had been levied and collected as a tax.

Such annual payments shall never again be made after they have ceased.

Effective Date: 09-16-1957



Section 719.03 - Cemeteries.

No land shall be purchased for public cemeteries within two hundred yards of a dwelling house without the consent, in writing, of the owner of the tract of land on which such house is situated. If the consent, in writing, of the owner of the tract of land on which such house is situated cannot be obtained, the municipal corporation may appropriate such land for the establishment of a cemetery or for the enlargement of any existing cemetery, within two hundred yards of such house, by making the owner of the house a party to all proceedings and actions for such appropriation. The appropriation shall be made according to sections 163.01 to 163.22, inclusive, of the Revised Code, and the amount of damages to which such owner is entitled by reason of locating a cemetery within two hundred yards of such house, shall be determined by the appropriation proceedings.

In the appropriation proceedings the damage to the remainder of the land of such owner shall be determined and included in the amount of damages. For the purpose of making a necessary enlargement of an existing cemetery, any municipal corporation which owns or acquires, by purchase, any lands suitable for such enlargement, may so devote and use such lands if they are not less than one hundred feet or the width of an existing street or intervening alley distant from any house. The addition of any land across a street or public road shall not be considered an enlargement of an existing cemetery under this section.

Effective Date: 01-01-1966



Section 719.031 - Appropriating cemetery property for water lines.

Whenever it is necessary in the construction and in the protection by any municipal corporation, of dams, reservoirs, and reservoir sites, for supplying water to itself and its inhabitants, to take or damage any cemetery, such municipal corporation, after such taking, shall have the same powers regarding the removal of a cemetery as are given to township trustees by section 517.21 of the Revised Code, and the cost of removal shall be paid by the municipal corporation. Such municipal corporation may purchase the necessary land and remove or contract for the removal of those buried, together with all monuments, or it may agree with the persons or authorities owning or controlling the said cemetery for such removal, or it may contract for an easement if removal is not desired nor necessary.

If condemnation proceedings are necessary they shall be instituted and conducted according to sections 163.01 to 163.22, inclusive, of the Revised Code, in the county where such cemeteries are located, and it shall be sufficient to make the persons or authorities owning or controlling the cemetery parties defendant, but the court may, upon proper showing of interest admit other parties defendant. The jury, in such case, shall make a separate finding and include in its verdict the cost of the removal of bodies and monuments as provided in section 517.21 of the Revised Code. If a new trial is not granted, such municipal corporation may pay into court the total amount of the compensation assessed, or secure its payment by a deposit of money under the order of the court, and thereupon the persons or authorities owning or controlling the cemetery shall remove the bodies and monuments from the cemetery appropriated. If the cemetery owners or authorities or the municipal corporation prosecute an appeal, as provided by law, then such municipal corporation may pay into court the amount of such assessments, less the amount of the special finding of the jury as to the cost of removal, and proceed to enter upon the property appropriated and make the removal at its own expense, as provided in this section.

Effective Date: 01-01-1966



Section 719.04 - Resolution declaring intent to appropriate.

The legislative authority of a municipal corporation shall, whenever it is deemed necessary to appropriate property, pass a resolution declaring such intent, defining the purpose of the appropriation, and setting forth a pertinent description of the land and the estate or interest therein desired to be appropriated.

Effective Date: 10-01-1953



Section 719.05 - Proceedings on passage of appropriation resolution.

The mayor of a municipal corporation shall, immediately upon the passage of a resolution under section 719.04 of the Revised Code, declaring an intent to appropriate property, for which but one reading is necessary, cause written notice to be given to the owner of, person in possession of, or person having an interest of record in, every piece of property sought to be appropriated, or to the authorized agent of the owner or other such person. Such notice shall be served by a person designated for the purpose and return made in the manner provided for the service and return of summons in civil actions. If such owner, person, or agent cannot be found, notice shall be given by publication once a week for three consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, and the legislative authority may thereupon pass an ordinance by a two-thirds vote of all members elected thereto, directing such appropriation to proceed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 719.06 to 719.18 - [Repealed].

Effective Date: 01-01-1966



Section 719.19 - Interested parties may give bond.

Before or after the passage of an ordinance for opening a street or other public highway, any person may execute his bond, payable to the municipal corporation to the acceptance of its legislative authority, conditioned for the payment of all damage which may be assessed by a jury. Such bond shall be good in law, and if such person pays or deposits according to the order of court, then such street or other highway shall be opened; or, the municipal corporation may make such payment or deposit, and collect the amount of the damages of such person or his sureties.

Effective Date: 10-01-1953



Section 719.20, 719.21 - [Repealed].

Effective Date: 01-01-1966



Section 719.31 - Preference to be given appropriation proceedings.

When application is made to a common pleas court by a city to assess the amount of compensation to be paid by the city to the owner or owners of real property, the court shall give preference to all proceedings under such application over all other civil cases, except proceedings under sections 119.01 to 119.13, inclusive, of the Revised Code, irrespective of the position of the proceedings on the calendar of the court.

In the course of the proceedings the court shall grant no more than two continuances to either party without the consent of both parties.

Effective Date: 09-16-1963



Section 719.32, 719.33 - [Repealed].

Effective Date: 06-22-1984






Chapter 721 - SALE OR LEASE OF PROPERTY

Section 721.01 - Lease or sale of municipal property.

Municipal corporations have special power to sell or lease real estate or to sell personal property belonging to the municipal corporation, when such real estate or personal property is not needed for any municipal purpose. Such power shall be exercised in the manner provided by sections 721.01 to 721.26, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 721.02 - Conveyance of real property to board of education.

A municipal corporation may, by ordinance, authorize the transfer and conveyance by deed of any real property, owned by it and not needed for municipal purposes, to the board of education of any such municipal corporation, to be used as an athletic field, a playground for children, or for school sites, upon such terms as are agreed to between the municipal corporation and the board. When the property is so conveyed it shall be under the control and supervision of the board.

Effective Date: 10-01-1953



Section 721.03 - Lease or sale of real estate - advertisement for bids.

No contract, except as provided in section 721.28 of the Revised Code, for the sale or lease of real estate belonging to a municipal corporation shall be made unless authorized by an ordinance, approved by a two-thirds vote of the members of the legislative authority of such municipal corporation, and by the board or officer having supervision or management of such real estate. When the contract is so authorized, it shall be made in writing by such board or officer, and, except as provided in section 721.27 of the Revised Code, only with the highest bidder, after advertisement once a week for five consecutive weeks in a newspaper of general circulation within the municipal corporation or as provided in section 7.16 of the Revised Code. Such board or officer may reject any bids and readvertise until all such real estate is sold or leased.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-11-1961



Section 721.04 - Use and control of waters and soil of Lake Erie.

Any municipal corporations within the limits of which there is included a part of the shore of the waters of Lake Erie may, in aid of navigation and water commerce, construct, maintain, use, and operate, piers, docks, wharves, and connecting ways, places, tracks, and other water terminal improvements with buildings and appurtenances necessary or incidental to such use, on any land belonging to the municipal corporation held under title permitting such use, and also over and on any submerged or artificially filled land made by accretion resulting from artificial encroachments, title to which is in the state, within the territory covered or formerly covered by the waters of Lake Erie in front of littoral land within the limits of such municipal corporation, whether such littoral land is privately owned or not.

Any such municipal corporation may, by ordinance, subject to federal legislation, establish harbor lines and other regulations for such territory and prohibit the placing, maintaining, or causing or permitting to be placed therein any unlawful encroachments on such territory.

The territory to which this section applies is limited to that within the limits of the municipal corporation and extending into Lake Erie to the distance of two miles from the natural shore line. For all purposes of government and exercise of such powers the limits of any such municipal corporation shall be held to extend out, in, over, and under such water and land made or that may be made within such territory. This section does not limit the now existing boundaries of any municipal corporation. Where two municipal corporations have upland territory fronting on such waters, and there is a conflict because of the curve of the shore line or otherwise as to such two mile boundary, the boundaries of each such municipal corporation may be determined by agreement between the municipal corporations concerned.

All powers granted by this section shall be exercised subject to the powers of the United States government and the public rights of navigation and fishery in any such territory. All mineral rights or other natural resources existing in the soil or waters in such territory, whether now covered by water or not, are reserved to the state.

Effective Date: 10-13-1955



Section 721.05 - Limitations of rights of municipal corporation regarding lake front.

When any part of the territory mentioned in section 721.04 of the Revised Code is in front of privately owned upland and has been filled in or improved by the owner or his predecessor in title to such upland, a municipal corporation shall not take possession [of] such part of the public domain so filled or improved, without the consent of such upland owner, until the municipal corporation has complied with sections 719.01 to 719.21, inclusive, of the Revised Code. In any such proceeding to appropriate there shall be no compensation allowed to the upland owner for the site of such fill or improvements.

Effective Date: 10-13-1955



Section 721.06, 721.07 - [Repealed].

Effective Date: 10-13-1955



Section 721.08 - Control and management of territory.

The legislative authority of a municipal corporation may, when not otherwise prescribed by the charter of such municipal corporation, provide by ordinance for the manner and by what executive officials the ordinances and laws governing the administration of the territory described in section 721.04 of the Revised Code shall be administered and for the management of such territory and improvements placed thereon.

Effective Date: 10-01-1953



Section 721.09 - Application of rentals.

All rentals or charges made or collected by a municipal corporation for the use of any part of the territory described in section 721.04 of the Revised Code, or for improvements thereon, shall be used only to maintain, improve, or add to improvements in aid of navigation and water commerce.

Effective Date: 10-01-1953



Section 721.10 - No retroactive effect.

Sections 721.04 to 721.09 of the Revised Code have no retroactive effect to validate or add to the effect of any previous act of a municipal corporation concerning territory or public rights described in section 721.04 of the Revised Code. Those sections have no effect, except as expressly provided in sections 721.04 to 721.11 and 1506.10 of the Revised Code, to give any littoral or riparian owner any rights in any territory covered or formerly covered by the waters of Lake Erie or other navigable waters of the state.

Effective Date: 03-15-1989



Section 721.11 - Waterfront development - leases - assessments on improvements.

Any municipal corporation having jurisdiction over any part of the territory mentioned in section 721.04 of the Revised Code, whether in front of privately owned upland or otherwise, as provided in that section, may, in aid of navigation and water commerce, adopt plans for the development of that waterfront, construct bulkheads at such locations as it approves between the shoreline and the harbor line as fixed by the United States government, make fills with earth or other suitable materials out to those bulkheads, and construct public highways on the filled portions.

Leases made pursuant to section 1506.11 of the Revised Code are subject to the right of the municipal corporation to maintain a highway, a marginal railroad, and other agreed reasonable means of access to the waters of Lake Erie in conformity with the waterfront plan of that municipal corporation, in aid of navigation and water commerce, provided that an adequate means of access to those waters shall be provided to the lessees.

The municipal corporation may assess, in any one of the three methods authorized by section 727.01 of the Revised Code, against the littoral land and other specially benefited property, such part or all of the cost of constructing the bulkheads, filling, highway, and other improvements, in aid of navigation and water commerce, as is agreed upon by the owners of the littoral lands and the legislative authority of the municipal corporation. The municipal corporation may issue bonds in anticipation of the collection of the assessments and use the proceeds thereof in paying the cost of constructing the improvements of the waterfront.

Effective Date: 03-15-1989



Section 721.12 - Procedure when for passenger railroad station.

When a municipal corporation owns real estate suitable for the location of a passenger railroad station, and the legislative authority of such municipal corporation, by ordinance, declares it necessary that such land be devoted to such use, the municipal corporation may sell, lease or exchange such land to a railroad for such purpose as provided in section 721.13 of the Revised Code.

Effective Date: 10-01-1953



Section 721.13 - Ordinance for deed or lease of land for passenger railroad station.

An ordinance shall be passed authorizing the mayor of a municipal corporation to deed or lease land as provided by section 721.12 of the Revised Code. In the ordinance the legislative authority of such municipal corporation shall fix by metes and bounds the amount of land to be sold, leased, or exchanged, the quantity of interest to be sold, leased, or exchanged, and the consideration to be paid or exchanged therefor by the railroad, and in the ordinance shall call thereon a special election, to be held upon a day fixed by such ordinance, not less than thirty days from the passage thereof.

Effective Date: 10-01-1953



Section 721.14 - Election.

A majority of all the votes cast on the proposition for the sale, lease, or exchange of land under section 721.13 of the Revised Code shall be necessary to its ratification. When so ratified, the ordinance provided for in such section shall be effective, and the mayor shall proceed to execute a deed of conveyance or lease of the property as therein provided. In holding the special election, sections 133.01 to 133.65, inclusive, of the Revised Code apply.

Effective Date: 10-01-1953



Section 721.15 - Disposition of property unneeded, obsolete or unfit for municipal purposes.

(A) Personal property not needed for municipal purposes, the estimated value of which is less than one thousand dollars, may be sold by the board or officer having supervision or management of that property. If the estimated value of that property is one thousand dollars or more, it shall be sold only when authorized by an ordinance of the legislative authority of the municipal corporation and approved by the board, officer, or director having supervision or management of that property. When so authorized, the board, officer, or director shall make a written contract with the highest and best bidder after advertisement for not less than two nor more than four consecutive weeks in a newspaper of general circulation within the municipal corporation or as provided in section 7.16 of the Revised Code, or with a board of county commissioners upon such lawful terms as are agreed upon, as provided by division (B)(1) of section 721.27 of the Revised Code.

(B) When the legislative authority finds, by resolution, that the municipal corporation has vehicles, equipment, or machinery which is obsolete, or is not needed or is unfit for public use, that the municipal corporation has need of other vehicles, equipment, or machinery of the same type, and that it will be in the best interest of the municipal corporation that the sale of obsolete, unneeded, or unfit vehicles, equipment, or machinery be made simultaneously with the purchase of the new vehicles, equipment, or machinery of the same type, the legislative authority may offer to sell, or authorize a board, officer, or director of the municipal corporation having supervision or management of the property to offer to sell, those vehicles, equipment, or machinery and to have the selling price credited against the purchase price of other vehicles, equipment, or machinery and to consummate the sale and purchase by a single contract with the lowest and best bidder to be determined by subtracting from the selling price of the vehicles, equipment, or machinery to be purchased by the municipal corporation the purchase price offered for the municipally-owned vehicles, equipment, or machinery. When the legislative authority or the authorized board, officer, or director of a municipal corporation advertises for bids for the sale of new vehicles, equipment, or machinery to the municipal corporation, they may include in the same advertisement a notice of willingness to accept bids for the purchase of municipally-owned vehicles, equipment, or machinery which is obsolete, or is not needed or is unfit for public use, and to have the amount of those bids subtracted from the selling price as a means of determining the lowest and best bidder.

(C) If the legislative authority of the municipal corporation determines that municipal personal property is not needed for public use, or is obsolete or unfit for the use for which it was acquired, and that the property has no value, the legislative authority may discard or salvage that property.

(D) Notwithstanding anything to the contrary in division (A) or (B) of this section and regardless of the property's value, the legislative authority of a municipal corporation may sell personal property, including motor vehicles acquired for the use of municipal officers and departments, and road machinery, equipment, tools, or supplies, which is not needed for public use, or is obsolete or unfit for the use for which it was acquired, by internet auction. The legislative authority shall adopt, during each calendar year, a resolution expressing its intent to sell that property by internet auction. The resolution shall include a description of how the auctions will be conducted and shall specify the number of days for bidding on the property, which shall be no less than ten days, including Saturdays, Sundays, and legal holidays. The resolution shall indicate whether the municipal corporation will conduct the auction or the legislative authority will contract with a representative to conduct the auction and shall establish the general terms and conditions of sale. If a representative is known when the resolution is adopted, the resolution shall provide contact information such as the representative's name, address, and telephone number.

After adoption of the resolution, the legislative authority shall publish, in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, notice of its intent to sell unneeded, obsolete, or unfit municipal personal property by internet auction. The notice shall include a summary of the information provided in the resolution and shall be published twice. The second notice shall be published not less than ten nor more than twenty days after the previous notice. A similar notice also shall be posted continually throughout the calendar year in a conspicuous place in the offices of the village clerk or city auditor, and the legislative authority . If the municipal corporation maintains a web site on the internet, the notice shall be posted continually throughout the calendar year at that web site.

When the property is to be sold by internet auction, the legislative authority or its representative may establish a minimum price that will be accepted for specific items and may establish any other terms and conditions for the particular sale, including requirements for pick-up or delivery, method of payment, and sales tax. This type of information shall be provided on the internet at the time of the auction and may be provided before that time upon request after the terms and conditions have been determined by the legislative authority or its representative.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-25-2002; 11-05-2004; 04-27-2005



Section 721.16 - Sale of refuse.

Refuse, street scrapings, or ashes not necessary for the improvement of municipal property, and other personal property, under the charge of the street cleaning department of a municipal corporation, and no longer necessary for the purposes of such department, shall be sold in the manner provided in section 721.15 of the Revised Code, by the board or officer having the supervision or management of such department.

Effective Date: 10-01-1953



Section 721.17 - Disposition of money arising from sale.

Money arising from a sale under section 721.16 of the Revised Code shall be deposited in the treasury of the municipal corporation, in the street cleaning fund, and shall be immediately available, in addition to the appropriations by the legislative authority of such municipal corporation, for the current expenses of the street cleaning department, and may be withdrawn from the treasury upon the warrant of the auditor or clerk of the municipal corporation for such purpose. Such money shall not be considered a source of revenue subject to appropriation by the legislative authority, and may be expended as provided by this section without having been appropriated by such legislative authority.

Effective Date: 10-01-1953



Section 721.18 - Exchange of lots for school purposes.

When any lot of land lying within the limits of a municipal corporation has been dedicated, given, or granted thereto, and set apart for the use and support of schools, the court of common pleas, on the application of the mayor or legislative authority thereof, may authorize an exchange of such lot for such other lot within the limits of the municipal corporation as the interest of the schools therein require. All lots so taken in exchange, shall be held for the same purposes and subject to the same conditions as the original lots.

Effective Date: 10-01-1953



Section 721.19 - Petition.

Each application for the exchange of lots under section 721.18 of the Revised Code shall be by petition verified by the mayor. The board of education of the municipal corporation and such other persons as the court of common pleas orders shall be made party defendants. The petition shall set forth an accurate description of each lot proposed to be given or taken in exchange, the specific circumstances which render the exchange necessary, and a prayer for such order as is required.

Effective Date: 10-01-1953



Section 721.20 - Notice of petition to be published.

Notice of the filing, pendency, and prayer of the petition provided for by section 721.19 of the Revised Code shall be published for four consecutive weeks or as provided in section 7.16 of the Revised Code, prior to the day of hearing, in a newspaper of general circulation in such municipal corporation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977



Section 721.21 - Hearing and order.

If, upon the hearing of the petition provided for in section 721.19 of the Revised Code, it appears to the court of common pleas that notice of the filing, pendency, and prayer thereof has been given as provided by section 721.20 of the Revised Code, and that an exchange of lots is necessary and will promote the interests of the schools, and that such an order would not be inconsistent with the terms of the original grant or device, the court shall authorize the exchange to be made, and order the mayor of the municipal corporation to execute and deliver such deed, in fee simple, as is necessary to effect the exchange.

Effective Date: 10-01-1953



Section 721.22 - Transfer and lease of property by municipal corporation for library purposes.

A municipal corporation may, by ordinance, transfer, lease, or permit the use of any property, real or personal, suitable for library purposes, to the board of trustees of any free public library or any library association rendering free library service to the inhabitants of the municipal corporation, upon such lawful terms as are agreed upon between the municipal corporation and the trustees of such library or library association.

Effective Date: 10-01-1953



Section 721.23 - Use of public buildings.

The legislative authority of a municipal corporation may permit the use of public buildings under its control, upon such terms as it provides by ordinance.

Effective Date: 10-01-1953



Section 721.24 - Realty for school farms.

A municipal corporation may, by ordinance, sell or lease any real property, suitable for school farms, upon which it has acquired, established, erected, or maintained or may acquire, establish, erect, or maintain correctional institutions, houses of refuge, or like institutions, together with any personal property suitable for school farms, to any board of education upon such lawful terms as are agreed to between the municipal corporation and the board of education.

Effective Date: 10-01-1953



Section 721.25 - Boards of education may acquire realty for school farms.

Boards of education may acquire, lease, and maintain real property as provided by section 721.24 of the Revised Code, either within or without the school district of such board. When such property is conveyed it shall be under the control and supervision of the board of education, and all the powers, duties, and jurisdiction, relative to such institutions, vested in such municipal corporation or any officer thereof, shall be terminated and abolished. No advertisement of the ordinance or other legislative proceeding for the sale or lease of such property is required.

Effective Date: 10-01-1953



Section 721.26 - Conveyance or exchange of land by municipal corporation to the United States.

Any municipal corporation may sell, lease, or dedicate any land owned or acquired by it, to the United States for use by the United States public health service, or it may trade or exchange such property for property owned by the United States. Any such sale, lease, dedication, or exchange shall be authorized by ordinance of the legislative authority of such municipal corporation, approved by a two-thirds vote of all members elected thereto. Such ordinance shall authorize the mayor and clerk or other designated official of the municipal corporation to execute and deliver the necessary deed without advertising as required by section 721.03 of the Revised Code.

Effective Date: 10-01-1953



Section 721.27 - Transfer, lease or conveyance of hospital property by municipal corporation to county.

(A) The actions specified in division (B) of this section may be taken without competitive bidding as required by sections 721.03 and 721.15 of the Revised Code.

(B) A municipal corporation may, by ordinance, authorize the transfer, lease, or conveyance of any real property, upon which it has acquired, established, erected, or maintained a hospital, together with any personal property suitable for such hospital, to either of the following:

(1) A board of county commissioners, upon such lawful terms as are agreed upon between the municipal corporation and the board of county commissioners;

(2) Any person for purposes of providing medical services other than hospital services, if the municipal corporation determines that the transfer, lease, or conveyance is reasonably related to the proper operation of the hospital.

Effective Date: 10-12-1959; 04-27-2005



Section 721.28 - Contracts for urban redevelopment or urban renewal.

The legislative authority of a municipal corporation may authorize the transfer, lease, or conveyance of any real property in accordance with and for the purposes of a plan adopted by the legislative authority for urban redevelopment or urban renewal upon such lawful terms and conditions and in such manner as are prescribed by the legislative authority, without competitive bidding as required by section 721.03 of the Revised Code.

Effective Date: 09-11-1961






Chapter 723 - STREETS; PUBLIC GROUNDS

Section 723.01 - Legislative authority to have care, supervision, and control of public roads, grounds and bridges.

Municipal corporations shall have special power to regulate the use of the streets. Except as provided in section 5501.49 of the Revised Code, the legislative authority of a municipal corporation shall have the care, supervision, and control of the public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts, and viaducts within the municipal corporation. The liability or immunity from liability of a municipal corporation for injury, death, or loss to person or property allegedly caused by a failure to perform the responsibilities imposed by this section shall be determined pursuant to divisions (A) and (B)(3) of section 2744.02 of the Revised Code.

Effective Date: 04-09-2003



Section 723.011 - Control of sidewalks, curbs, and gutters.

The legislative authority of a municipal corporation, in addition to the powers conferred by sections 729.01 to 729.10, inclusive, of the Revised Code, may require, by ordinance, by the imposition of suitable penalties or otherwise, that the owners and occupants of abutting lots and lands shall keep the sidewalks, curbs, and gutters in repair and free from snow or any nuisance.

Effective Date: 01-01-1962



Section 723.012 - Wooden flagpole along right-of-way.

A property owner in a municipal corporation may install a wooden flagpole in a sidewalk or sodded area, for displaying the American flag only, between the sidewalk and curb along the right-of-way of any public street or highway adjacent to his property. A property owner may also install underground lighting for the display of the flag. Installation of the flagpole and holder shall meet the following specifications:

(A) The flagpole holder shall be embedded in concrete, flush with the sidewalk or sodded area, and possess a cap or cover which shall be used when the holder is not used for the purpose of displaying the American flag;

(B) The holder shall not exceed two inches in diameter and shall be installed not less than one foot from the curb;

(C) Underground lighting for the flagpole shall be situated within a reasonable distance to the holder and meet all Underwriters' requirements governing installation. The highest part of the lighting fixture shall at all times be flush with the sidewalk or sodded area in which it is embedded;

(D) At no time shall the flag, flagpole, or holder limit or restrict the view of pedestrian or vehicular traffic, nor shall a flag, flagpole, or holder be installed that comes in physical contact, or is likely to come in physical contact, with overhead wiring.

A municipal corporation may require the issuance of a permit for installation of flagpoles but shall not charge the property owner a permit fee or an inspection fee in excess of one dollar per installation.

Effective Date: 07-21-1976



Section 723.02 - Opening streets.

The legislative authority of a municipal corporation may open, straighten, alter, divert, narrow, or widen any street, alley, or public highway within the limits of the municipal corporation. The legislative authority shall provide for such improvement by ordinance, which shall briefly and in general terms describe the part of the street, alley, or public highway to be abandoned by reason of such change, and the property to be appropriated for such purposes. The proceeding for such appropriation shall be as provided by sections 719.01 to 719.21, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 723.03 - Dedication of streets - acceptance by legislative authority.

A street or alley, dedicated to public use by the proprietor of ground in any municipal corporation, shall not be a public street or alley, or under the care or control of the legislative authority of such municipal corporation, unless the dedication is accepted and confirmed by an ordinance specially passed for such purpose.

Effective Date: 10-01-1953



Section 723.04 - Change of name, vacating, or narrowing streets on petition.

The legislative authority of a municipal corporation, on petition by a person owning a lot in the municipal corporation praying that a street or alley in the immediate vicinity of such lot be vacated or narrowed, or the name thereof changed, upon hearing, and upon being satisfied that there is good cause for such change of name, vacation, or narrowing, that it will not be detrimental to the general interest, and that it should be made, may, by ordinance, declare such street or alley vacated, narrowed, or the name thereof changed. The legislative authority may include in one ordinance the change of name, vacation, or narrowing of more than one street, avenue, or alley.

Effective Date: 10-01-1953



Section 723.041 - Permanent easement in vacated street for public utility facilities.

When any street, alley, or public highway, or a portion thereof, is vacated or narrowed by a municipality pursuant to the provisions of any section of Chapter 723. of the Revised Code, and the relocation of any conduits, cables, wires, towers, poles, sewer lines, steam lines, pipelines, gas and water lines, tracks, or other equipment or appliances of any railroad or public utility, whether owned privately or by any governmental authority, located on, over, or under the portion of the street, alley, or highway affected by such vacation or narrowing, is not required for purposes of the municipality, including urban renewal, any affected railroad or public utility shall be deemed to have a permanent easement in such vacated portion or excess portion of such street, alley, or highway for the purpose of maintaining, operating, renewing, reconstructing, and removing said utility facilities and for purposes of access to said facilities.

Effective Date: 10-16-1961



Section 723.05 - Change of name, vacating, or narrowing streets without petition.

The legislative authority of a municipal corporation may, when there are two or more streets, avenues, or alleys of the same name in the municipal corporation, by ordinance and without petition therefor, change the name of any such street, avenue, or alley so as to leave only one to be designated by the original name.

When, in the opinion of the legislative authority, there is good cause for vacating or narrowing a street or alley, or any part thereof, and that such vacation or narrowing will not be detrimental to the general interest, it may, by ordinance and without petition therefor, vacate or narrow such street or alley or any part thereof.

Effective Date: 10-01-1953



Section 723.06 - Notice not required.

Notice of the intention of the legislative authority of a municipal corporation to vacate any street, alley, avenue, or part thereof shall be given as provided in section 723.07 of the Revised Code, except when written consent to such vacation is filed with the legislative authority by the owners of the property abutting the part of the street or alley proposed to be vacated, in which case such notice shall not be required.

Effective Date: 10-01-1953



Section 723.07 - Notice of application to be published.

No street or alley shall be vacated or narrowed unless notice of the pendency and prayer of the petition under section 723.04 of the Revised Code is given by publishing, in a newspaper of general circulation in such municipal corporation, for six consecutive weeks preceding action on such petition, or as provided in section 7.16 of the Revised Code preceding action on the petition. Where no newspaper is of general circulation in the municipal corporation, notice shall be given by posting the notice in three public places therein six weeks preceding such action. Action thereon shall take place within three months after the completion of the notice.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 723.08 - Effect of order of vacation.

The order of a legislative authority of a municipal corporation vacating or narrowing a street or alley which has been dedicated to public use by the proprietor thereof, shall, to the extent to which it is vacated or narrowed, operate as a revocation of the acceptance thereof by the legislative authority, but the right of way and easement therein of any lot owner shall not be impaired by such order.

Effective Date: 10-01-1953



Section 723.09 - Vacation or establishment of street or alley by court.

The court of common pleas may, upon petition filed in such court by any person owning a lot in a municipal corporation, for the establishment or vacation of a street or alley in the immediate vicinity of such lot, upon hearing, and upon being satisfied that it will conduce to the general interests of such municipal corporation, declare such street or alley established or vacated, but this method shall be in addition to those prescribed in sections 723.04 to 723.08, inclusive, and section 723.02 of the Revised Code.

Effective Date: 10-01-1953



Section 723.10 - Notice of petition.

Notice of the pendency, object, and prayer of a petition for the vacation or establishment of a street or alley under section 723.09 of the Revised Code shall be served upon the municipal corporation in the manner provided by law for the service of summons and shall be given by publication in a newspaper of general circulation in the county in which such street or alley is located, for four consecutive weeks, on the same day of the week. The cause may be heard and determined at any time after the expiration of ten days from the date of last publication.

Effective Date: 10-01-1953



Section 723.11 - Hearing of adverse claims.

If a person, other than a petitioner under section 723.09 of the Revised Code, owning a lot in the immediate vicinity of a street or alley prayed to be vacated or established, claims that he will sustain damage thereby, the court of common pleas may proceed to hear proof in reference thereto and may render judgment against the petitioners for such damages as it thinks just, which damages shall be assessed ratably against the petitioners by the court according to the value of the property owned by them as it stands taxed on the tax list of the county, and a jury may be demanded as in other cases. The court shall, when necessary, appoint a guardian ad litem for all minors or persons of unsound mind who are interested in the premises.

Effective Date: 10-01-1953



Section 723.12 - Street not to be closed until damages paid.

A street or ally declared vacated under section 723.09 of the Revised Code, shall not be closed or obstructed until the damages assessed under section 723.11 of the Revised Code have been fully paid to the persons entitled to them.

Effective Date: 10-01-1953



Section 723.121 - Conveyance of lands not needed for municipal purposes by legislative authorities.

The legislative authority of any municipal corporation may convey the fee simple estate or any lesser estate or interest in, or permit the use of, for such period as it shall determine, any lands owned by such municipal corporation and acquired or used for public highways, streets, avenues, sidewalks, public grounds, bridges, aqueducts, and viaducts, or in connection with any such purposes or as incidental to the acquisition of land for any of such purposes, provided that it shall determine, and enter its determination in the minutes of its proceedings, that the property or interest so to be conveyed or be permitted to be used is not needed by the municipal corporation for any of such purposes. Such conveyance or permit to use may be to the grantee or permittee or to the grantee or permittee and his or its successors and assigns and shall be of such portion of such lands as such legislative authority determines, which shall be described in the deed or other instrument of conveyance and in any permit to use, and may include or be limited to areas or space on, above, or below the surface, and may include the grant of easements or other interests in any such lands not so conveyed or made subject to a permit to use, for use by the grantee for buildings or structures or other uses and purposes, and for the support of buildings or structures constructed or to be constructed in or on the lands, areas, or space conveyed or made subject to a permit to use.

Whenever pursuant to this section separate units of property are created in any lands, each unit shall for all purposes constitute real property and shall be deemed real estate within the meaning of all provisions of the Revised Code and shall be deemed to be a separate parcel for all purposes of taxation and assessment of real property and no other unit or other part of such lands shall be charged with the payment of such taxes and assessments.

With respect to any of such property not owned in fee simple by the municipal corporation, the legislative authority thereof may grant the right to use any portion thereof in perpetuity or for such period of time as it shall specify, including areas or space on, above, or beneath the surface, together with rights for the support of buildings or structures constructed or to be constructed thereon or therein, provided that it shall determine, and enter its determination on the minutes of its proceedings, that the property made subject to a permit to use is not needed by the municipal corporation for any of such purposes.

The legislative authority of such municipal corporation shall require, as either a condition precedent or a condition subsequent to any conveyance or grant or permit to use, that the plans and specifications for all such buildings or structures and the contemplated use thereof, be approved by the municipal corporation as not interfering with its use for its purposes of any such property and not unduly endangering the public, and may require such indemnity agreements in favor of the municipal corporation and the public as are lawful and as shall be deemed necessary by it. The municipal corporation shall not unreasonably withhold approval of such plans, specifications, and contemplated use.

All such conveyances or grants or permits to use shall be made with competitive bidding as required by section 721.03 of the Revised Code, except that competitive bidding shall not be required if such conveyance, grant, or permit to use is to be made to the United States of America or this state, or any political subdivision, taxing district, department, commission, board, institution, authority, or other agency of either.

In any case where any municipal corporation has acquired or acquires easements in or permits to use areas or space on, above, or below the surface for any purpose, the legislative authority thereof is authorized to extinguish them in whole or in part or subordinate them to uses by others, provided that it shall determine, and enter its determination on the minutes of its proceedings, that the easements or permits to use so extinguished or subordinated are not needed for municipal purposes.

No conveyance, easement, lease, permit, or other instrument executed pursuant to the authorization given by this section shall prejudice any right, title, or interest in any lands affected thereby which at the date thereof existed in any person, firm, or corporation, other than the municipal corporation which makes such conveyance, grants such right, or executes such instrument and other than members of the general public having no specific rights in said lands, unless such right, title, or interest was expressly subject to the right of the municipal corporation to make such conveyance, grant such right, or execute such instrument and unless said municipal corporation by such instrument expressly exercises such right, nor shall any public utility be required to move or relocate any of its facilities that may be located in or on the areas described in any such conveyance, easement, lease, permit, or other instrument.

Effective Date: 11-09-1965



Section 723.13 - Municipal corporations may construct or repair viaduct - bonds.

When the legislative authority of a municipal corporation has determined to issue bonds for the purpose of constructing or repairing any viaduct over any street, stream, railway tracks, or other place where an overhead roadway or footway is deemed necessary as provided by law, or when such legislative authority has determined to purchase or condemn, or when a municipal corporation has purchased or condemned, land for the purpose of constructing or repairing a viaduct, the municipal corporation may construct or repair such viaduct and purchase or condemn the necessary land therefor, and the money arising from the sale of any of the bonds so issued shall be expended as provided in section 723.14 of the Revised Code.

Effective Date: 10-01-1953



Section 723.14 - Expenditure of construction or repair funds.

All funds arising from the sale of bonds for the construction or repair of viaducts of a municipal corporation, or for the purchase or condemnation of land for such purpose, shall be paid into the treasury of the municipal corporation and paid out and expended upon the vouchers of the board or officer having charge of the repair of public roads or streets. Contracts for such improvements shall be made in the same manner as other contracts are required to be made. Vouchers to pay such contracts or any portion of the cost of such improvements shall be drawn by such board or officer upon the auditor or clerk of the municipal corporation, who shall keep an accurate account of moneys so expended.

The funds created by the sale of bonds for viaduct purposes shall be known as the "viaduct fund."

Effective Date: 10-01-1953



Section 723.15 - Proceeds of bond issue when authorized by election.

When the voters of a municipal corporation determine to issue bonds for the construction or repair of viaducts, or for the purchase or condemnation of the land necessary therefor, the authority to make the improvement is hereby conferred and the money arising from the sale of the bonds shall be expended in the same manner as provided in section 723.14 of the Revised Code.

Effective Date: 10-01-1953



Section 723.16 - Owner defined.

"Owner," as used in sections 723.17 to 723.31, inclusive, of the Revised Code, includes the legal or equitable owner, the person in whose name the property may be assessed for taxation on the tax duplicate, a tenant giving satisfactory guaranty that the assessment against the property signed for will be paid, or the board of education having the control of any school property.

Effective Date: 10-01-1953



Section 723.17 - Petition for sprinkling streets.

The legislative authority of a municipal corporation, upon the petition of thirty-five per cent of the electors in such municipal corporation, certified by the mayor thereof to the legislative authority, may, by ordinance, provided for sprinkling with water any part of the streets, avenues, squares, and public places within the municipal corporation in the manner provided by sections 723.18 to 723.20, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 723.18 - Sprinkling ordinance.

The ordinance of a municipal corporation under section 723.17 of the Revised Code, to provide for sprinkling, shall not become operative unless it has received the affirmative votes of two thirds of the members elected to the legislative authority of such municipal corporation.

Effective Date: 10-01-1953



Section 723.19 - Procurement.

Upon the certification of the petition and the passage of the ordinance as provided in sections 723.17 and 723.18 of the Revised Code, the board or officer having charge of the repair of streets in the municipal corporation may purchase the appliances and materials and employ the labor necessary to provide for sprinkling, or make contracts for all or any part thereof for periods not exceeding five years.

Effective Date: 10-01-1953



Section 723.20 - Tax levy for sprinkling - street railway companies to pay portion of cost.

To provide a fund to pay the cost of the sprinkling under sections 723.17 to 723.19, inclusive, of the Revised Code, the board or officer having charge of the repair of streets in the municipal corporation, each year, may estimate the cost thereof and cause a tax to be levied for such purpose upon the general tax duplicate of the municipal corporation, in the same manner and subject to the same conditions as other levies for municipal purposes, except that the levy may be in addition to the amount authorized for municipal purposes. Upon such estimate, the levy shall be made by the legislative authority of the municipal corporation. Street railway companies operating within such municipal corporation shall annually pay into the treasury of the municipal corporation one cent per lineal foot of track upon sprinkled streets as their part of the cost of such sprinkling.

Effective Date: 10-01-1953



Section 723.21 - Legislative authority may require street railway company to sprinkle its right of way.

The legislative authority of a municipal corporation may, by resolution, require any interurban or street railway company to sprinkle with water its right of way on any street, alley, or public highway, or any portion thereof lying within the limits of the municipal corporation.

Effective Date: 10-01-1953



Section 723.22 - Municipal corporation may contract for sprinkling.

Upon failure of any interurban or street railway company after sixty days' notice to the person having charge or management of such company in such municipal corporation to comply with the resolution referred to by section 723.21 of the Revised Code, a municipal corporation may sprinkle or contract therefor through its proper officials in accordance with the laws relating to contracts, and the cost thereof shall be charged against such company and shall be a lien upon all the real estate and leasehold interest of the company within the county in which such municipal corporation is situated. Such charge and cost together with a forfeiture of twenty-five dollars for each day of failure on the part of such company to sprinkle as required, may be collected in any court of competent jurisdiction, or the lien may be enforced in the manner provided by law.

All charges, costs, and forfeitures collected under this section shall be paid into the general fund of the municipal corporation, to be disposed of as the legislative authority thereof directs.

Effective Date: 10-01-1953



Section 723.23 - Surface treatment of streets.

Municipal corporations may treat the surface of streets, alleys, squares, and public roadways with calcium chloride, road oil, light coal tar products, light asphalts, or any other suitable light bituminous substances for the purpose of providing a temporary improvement in laying the dust on and preserving such surface. If it is desired by the legislative authority of a city to have such work performed by contract, such city shall proceed in accordance with sections 735.05 to 735.09, inclusive, of the Revised Code, and, in case of a charter city, pursuant to its charter.

For the purpose of this section necessary repairs to the streets of any village, the total cost of which is not more than one thousand dollars, shall be deemed as necessary for emergency repairs. The legislative authority of such village may authorize the making of all emergency repairs on all streets, bridges, and culverts in the village, and the village shall keep a supply of material on hand at all times for the purpose of making such repairs. Upon report to such legislative authority of any street needing immediate attention, the legislative authority shall, if it deems it an emergency repair, proceed at once to authorize such repairs by force account, without preparing plans, specifications, estimates of cost, or forms of contract.

The legislative authority of any such village may appropriate a sum of money each year sufficient to enable the village to carry out this section. Such sum shall constitute the "village emergency repair fund." All expenses incurred in employing extra help or in purchasing materials used in such repairs shall be paid from such fund on vouchers signed by the village clerk.

Effective Date: 10-01-1953



Section 723.24 to 723.30 - [Repealed].

Effective Date: 01-01-1962



Section 723.31 - Treatment with oil regarded as a cleaning and repairing of streets and alleys.

The treatment with road oil, calcium chloride, light coal tar products, light asphalt, or light bituminous substances as provided by section 723.23 of the Revised Code shall be regarded as a cleaning and repairing of streets and alleys, and the municipal corporation's portion of the cost thereof may be paid from any fund available for the cleaning and repairing of streets or alleys. When the roadways of a public park are ordered to be so treated, the cost thereof may be paid from any fund available for the care or maintenance of such parks.

Effective Date: 10-01-1953



Section 723.32 - Surface treatment and sprinkling of streets by board of education.

Any board of education may provide by private contract for sprinkling with water, or treatment with any of the substances mentioned in section 723.23 of the Revised Code, of the surface of any street abutting on school property, and pay for such work the same as other contingent expenses.

Effective Date: 10-01-1953



Section 723.33 - Legislative authority may require bridge or railway to be lighted.

The legislative authority of a municipal corporation, when it deems it necessary to have a bridge or railways, or any part thereof, located in whole or in part in the municipal corporation, and owned, possessed, or operated by an individual, company, association, or corporation, lighted, shall pass an ordinance for that purpose requiring such individual, company, association, or corporation to light such bridge or railway within a specified time, but it shall not require such railway or portion thereof to be lighted with electric arc lights.

Effective Date: 10-01-1953



Section 723.34 - Specifications in lighting ordinance.

The ordinance mentioned in section 723.33 of the Revised Code shall specify the manner in which the bridge or railway shall be lighted, the number and style of lamp posts, gas posts, electric lights, or other lights and fixtures, and the time such lights shall be kept burning in each twenty-four hours. No such lights, poles, or fixtures, or any lights, poles, or fixtures located by any municipal corporation on its streets, alleys, or public grounds shall be required to be so placed as to interfere with a clear view of any fixed signal used in the operation of such railway from the points thereon where a clear view is required for safe operation. All lights, poles, or fixtures placed so as to interfere with such clear view shall, within a reasonable time, be relocated. This section does not excuse any railway company from lighting its bridges and tracks when required to do so, or from paying any reasonable assessment or charge therefor.

Effective Date: 10-01-1953



Section 723.35 - Notice of lighting requirement shall be given.

Notice of the requirement that a bridge or railway be lighted shall be given at least twenty days before any forfeiture or charge is imposed for default, and such notice may be given by delivering a written or printed copy of the ordinance to an owner or part owner, or any person having possession, charge, or management of such bridge or railway. When such ordinance requires the lighting of a railway, service of such written or printed copy of the ordinance upon a ticket or freight agent of the railway company in such municipal corporation, and, if there is no such ticket or freight agent, upon any ticket or freight agent of the company in the county in which the municipal corporation is located, shall be sufficient, and shall charge the person, company, corporation, or partnership owning or operating such railway with notice of the passage of the ordinance and the requirements thereof.

Effective Date: 10-01-1953



Section 723.36 - Procedure on failure of owner to light bridge or railway.

If the person, company, or corporation, owning, possessing, or operating a railway or bridge, neglects or fails to provide lighting in conformity with the ordinance under section 723.34 of the Revised Code for twenty days after notice under section 723.35 of the Revised Code, the legislative authority of the municipal corporation may immediately cause the lighting to be done at the expense of such person, company, or corporation.

Effective Date: 10-01-1953



Section 723.37 - Assessment for expense of lighting.

The legislative authority of a municipal corporation may direct the manner in which the expense of lighting a bridge or railway shall be assessed and collected. When so assessed, the amount shall be a debt due against and payable by the person, company, or corporation owning, possessing, or operating such bridge or railway, and shall be a lien, to be enforced as any other lien, on such bridge and the land on which it is built, or upon the real estate of the railway company or leasehold interest within the county in which such municipal corporation is located.

The charge for the expense of such lighting may be collected or the lien enforced in the manner provided for the assessment of damages and expenses for making public improvements.

Effective Date: 10-01-1953



Section 723.38 - Terms of construction and operation of street railway fixed by legislative authority.

No corporation or individual shall perform any work in the construction of a street railway until application for permission is made in writing to the legislative authority of the municipal corporation, and until such legislative authority, by ordinance, has granted permission and prescribed the terms upon and the manner in which such railway shall be constructed and operated, and the streets and alleys to be used and occupied therefor. The legislative authority may renew any such grant at its expiration upon such conditions as are considered conducive to the public interest.

Effective Date: 10-01-1953



Section 723.39 - Notice required of application to establish street railway route.

Nothing mentioned in section 723.38 of the Revised Code shall be done, no ordinance or resolution to establish or define a street railway route shall be passed, no action inviting proposals to construct and operate such railway shall be taken by the legislative authority of a municipal corporation, and no ordinance for the purpose specified in such section shall be passed, until public notice of the application therefor has been given by the clerk of such legislative authority, once a week for at least three consecutive weeks in one or more of the daily papers published in such municipal corporation, if there be such, and if not, then in one or more weekly papers published therein.

Effective Date: 10-01-1953



Section 723.40 - Consent of property owners necessary.

No grant for the construction of a street railway under section 723.28 of the Revised Code shall be made, except to the corporation or individual that agrees to carry passengers upon such proposed railway at the lowest rates of fare, and has previously obtained the written consent of a majority of the property holders upon each street or part thereof, on the line of the proposed railway, as represented by the foot frontage of the property abutting on the several streets along which such railway is proposed to be constructed. When, within the year preceding, a street railway has been operated upon such street or part thereof under a grant or renewal of a grant which has expired or will expire within two years, it shall not be necessary to obtain the consent of the property holders abutting thereon if the number of tracks on the street, public way, or part thereof, is not increased beyond the number for which consent was originally obtained.

Effective Date: 10-01-1953



Section 723.41 - Grant not valid for more than twenty-five years.

No grant or renewal of a grant for the construction or operation of a street railway shall be valid for a greater period than twenty-five years from the date of such grant or renewal, and after such grant or renewal is made, whether by special or general ordinance, the municipal corporation shall not, during the term of the grant or renewal, release the grantee from any obligation or liability imposed by the terms of such grant or renewal.

Effective Date: 10-01-1953



Section 723.42 - Grade of streets when street railway is constructed.

Before a street railway is constructed on any street less than sixty feet in width, with a roadway of thirty-five feet or under, the legislative authority of a municipal corporation shall provide that the crown of the street shall be made a nearly flat uniform curve from curb to curb, without ditch gutters, and in such manner as to give wheeled vehicles the full use of the roadway up to the face of the curb. When the tracks of two street railways, or of a street railway and a railroad, cross each other at a convenient grade on a street, such crossings shall be made with crossing-frogs of the most approved pattern and materials, and shall be kept in repair at the joint expense of the companies owning such tracks.

Effective Date: 10-01-1953



Section 723.43 - Pavement of streets where railways are constructed.

The legislative authority of a municipal corporation may require any part of the track between the rails of any street railway constructed within the municipal corporation limits to be paved with stone, gravel, boulders, or wooden or asphaltic pavement, but beyond such limits paving between the rails with stone, boulders, or wooden or asphaltic pavement shall not be required.

Effective Date: 10-01-1953



Section 723.431 - Removal or repair of street railway.

At the time of or subsequent to the adoption by the legislative authority of a municipal corporation of a resolution declaring it necessary to improve, pave, repave, surface, or resurface a street or other public thoroughfare, in which are located rails, ties, roadbed, or tracks owned or operated by a street railway company which have become worn out or defective, such legislative authority may by resolution declare the necessity of requiring such company, at the time the street or thoroughfare is torn up for such improvement to remove, renew, replace, repair, or reconstruct the rails, ties, roadbed, and tracks therein in accordance with the plans and specifications prepared by the engineer of such municipal corporation. Such plans and specifications, together with the engineer's estimate of the cost shall be on file and open to public inspection in the office of the clerk of the legislative authority.

A certified copy of such resolution, together with a written notice setting forth the time in which the company may file objections shall be sent to the company by certified mail. Such objections shall be heard by the legislative authority at the next regular meeting and the decision of the legislative authority shall be final.

If such objections are filed, and after holding such hearing, the legislative authority may, by ordinance, order and require that at the time at which the street or other public thoroughfare is torn up for such improvement, paving, repaving, surfacing, or resurfacing, the company owning or operating such rails, ties, roadbed, and tracks shall renew, replace, reconstruct, or repair them in accordance with the plans and specifications. Any modifications or corrections thereof that are made by the legislative authority and a certified copy of such ordinance shall be sent to such company by certified mail.

Effective Date: 01-01-1962



Section 723.44 - Extension of street railway may be granted.

The legislative authority of a municipal corporation may grant permission, by ordinance, to any corporation, individual, or company, owning or having the right to construct a street railway, to extend the track, subject to the laws relating to the construction, operation and extension of street railways, within or without, or partly within or without any municipal corporation, on any street where the legislative authority deems such extension beneficial to the public. The charge for carrying passengers on such extended railway and its connections made with any other railway, by consolidation, shall not be increased by reason of such extension or consolidation.

Effective Date: 10-01-1953



Section 723.45 - Franchises to interurban railways for the purpose of securing terminals.

The legislative authority of a municipal corporation may grant a franchise upon such terms as it prescribes for the building of any interurban railway having, constructing, or building ten miles or more of track outside of such municipal corporation, to any company using electric or other motive power, except steam, for the purpose of securing to such company access to or terminals within the municipal corporation. The legislative authority may authorize such company to build and construct tracks and to operate cars thereon, on any street, or parts of streets, of such municipal corporation, upon which tracks have not already been laid and where the consent of the owners of a majority foot frontage has already been obtained by such company.

Effective Date: 10-01-1953



Section 723.46 - Condemnation proceedings.

The legislative authority of a municipal corporation may permit an interurban railway company referred to in section 723.45 of the Revised Code to make use of the tracks or parts of the tracks of any existing street railway company within the limits of the municipal corporation by agreement with such existing company. If no such agreement can be arrived at, the interurban company may be authorized by such legislative authority to condemn the right to make use of the tracks of such existing street railway company, upon the payment of proper compensation. But the interurban company shall be permitted to condemn and make use of not more than one eighth of the trackage of such existing street railway company within the municipal corporation, or so much as is necessary to give the interurban company access to terminals within the municipal corporation or to enable it to secure a right of way over such tracks through the municipal corporation. The interurban company seeking permission to enter or pass through a municipal corporation shall not be required to submit to competitive bidding on such routes.

Effective Date: 10-01-1953



Section 723.47 - Term of grant.

No grant or franchise shall be made to an interurban railway company for longer than twenty years, and no franchise so granted shall be used for the purpose of operating a municipal streetcar system.

Effective Date: 10-01-1953



Section 723.48 - Regulation of rate of speed.

The legislative authority of a municipal corporation may, when a railroad track is laid in the municipal corporation, by ordinance, regulate the speed of all locomotives and railroad cars within the municipal corporation limits. Such ordinance shall not require a rate of speed of less than four miles an hour, and in villages having a population of two thousand or less, it shall not require a rate of less than eight miles an hour. The municipal corporation authorities, by civil action, may recover from an engineer, conductor, or company violating such ordinance, not less than five nor more than fifty dollars for each offense.

Effective Date: 10-01-1953



Section 723.49 - Damage from excavation.

If the owner or possessor of any lot or land in any municipal corporation digs, or causes to be dug, any cellar, pit, vault, or excavation, to a greater depth than nine feet below the curb of the street or streets on which such lot or land abuts, or, if there is no curb, below the established grade of the street or streets on which such lot or land abuts, or, if there is no curb or established grade, below the surface of the adjoining lots, and by such excavation he causes damage to any wall, house, or other building upon the lots adjoining thereto, such owner or possessor shall be liable, in a civil action, to the party injured, to the full amount of such damage. When there is a curb or established grade, the depth of such excavation, at any point thereof, shall be measured downward from the pitch line projected laterally over the lot or land, from and between the corresponding points in the nearest curb or established grade opposite the ends of such pitch line.

Effective Date: 10-01-1953



Section 723.50 - Depth of excavation allowable.

The owner or possessor of any lot or land in any municipal corporation may dig, or cause to be dug, any cellar, pit, or excavation, to the full depth of the foundation wall of any building upon adjoining lots, or to the full depth of nine feet below the established grade of the street or streets on which such lot abuts, without reference to the depth of adjoining foundation walls, without incurring the liability prescribed in section 723.49 of the Revised Code, and may, on thirty days' notice to adjoining owners, grade and improve the surface of any lot to correspond with the established grade of the street, streets, or alleys upon which such lot or land abuts, without incurring liability.

Effective Date: 10-01-1953



Section 723.51 - Municipal corporations may change streams and highways.

Any municipal corporation, when it is necessary in the construction and protection of wells, pumps, cisterns, aqueducts, water pipes, dams, reservoirs, reservoir sites, sewers, drains, sewage disposal or water purification plants, and water works, for supplying water to itself and its inhabitants or disposing of sewage, may relocate, straighten, change, or cross a road or stream, but shall, without unnecessary delay, place such road or stream in such condition as not to impair its usefulness.

Effective Date: 10-01-1953



Section 723.52 - Estimate of cost of construction by force account - competitive bidding - rejection of bids.

Before letting or making any contract for the construction, reconstruction, widening, resurfacing, or repair of a street or other public way, the director of public service in a city, or the legislative authority in a village, shall make an estimate of the cost of such work using the force account project assessment form developed by the auditor of state under section 117.16 of the Revised Code. In municipal corporations having an engineer, or an officer having a different title but the duties and functions of an engineer, the estimate shall be made by the engineer or other officer. Where the total estimated cost of any such work is thirty thousand dollars or less, the proper officers may proceed by force account.

Where the total estimated cost of any such work exceeds thirty thousand dollars, the proper officers of the municipal corporation shall be required to invite and receive competitive bids for furnishing all the labor, materials, and equipment and doing the work, after newspaper advertisement as provided by law. The officers shall consider and may reject such bids. If the bids are rejected, the officers may order the work done by force account or direct labor. When such bids are received, considered, and rejected, and the work done by force account or direct labor, such work shall be performed in compliance with the plans and specifications upon which the bids were based. It shall be unlawful to divide a street or connecting streets into separate sections for the purpose of defeating this section and section 723.53 of the Revised Code. "Street," as used in such sections, includes portions of connecting streets on which the same or similar construction, reconstruction, widening, resurfacing, or repair is planned or projected.

Effective Date: 06-30-2003



Section 723.53 - Account of cost of construction by force account or direct labor.

Where the proper officers of any municipal corporation construct, reconstruct, widen, resurface, or repair a street or other public way by force account or direct labor, and the estimated cost of the work as defined in section 723.52 of the Revised Code exceeds thirty thousand dollars, such municipal authorities shall cause to be kept by the engineer of the municipal corporation, or other officer or employee of the municipal corporation in charge of such work, a complete and accurate account, in detail, of the cost of doing the work. The account shall include labor, materials, freight, fuel, hauling, overhead expense, workers' compensation premiums, and all other items of cost and expense, including a reasonable allowance for the use of all tools and equipment used on or in connection with such work and for the depreciation on the tools and equipment. The engineer or other officer or employee shall keep such account, and within ninety days after the completion of any such work shall prepare a detailed and itemized statement of such cost and file the statement with the officer or board vested with authority to direct the doing of the work in question. Such officer or board shall thereupon examine the statement, correct it if necessary, and file it in the office of the officer or board. Such statement shall be kept on file for not less than two years and shall be open to public inspection.

This section and section 723.52 of the Revised Code do not apply to any municipal corporations having a charter form of government.

Effective Date: 06-30-2003



Section 723.54 - Inspection of bridges.

The legislative authority of a municipality shall designate a municipal official to have responsibility for inspection of all or portions of bridges within such municipality, except for bridges on the state highway system and the county highway system.

This section does not prohibit the municipality from inspecting any bridge within its limits.

Such inspection shall be made at least annually by a professional engineer or other qualified person under the supervision of a professional engineer, or more frequently if required by the legislative authority, in accordance with the manual of bridge inspection described in section 5501.47 of the Revised Code. The legislative authority may contract for inspection services.

The municipal official responsible for inspection shall maintain an updated inventory record of all bridges in the municipality and indicate on such inventory record who is responsible for inspection and maintenance, and the authority for such responsibilities.

He shall report the condition of all bridges to the municipal legislative authority not later than sixty days after his annual inspection, or shall report more frequently if required by the legislative authority. Any bridge for which the municipality has inspection or maintenance responsibility which, at any time, is found to be in a condition that is or may be a potential danger to life or property shall be identified in reports, and if such official determines that the condition of such a bridge represents an immediate danger he shall immediately report the condition to the legislative authority. With respect to those bridges where there exists joint maintenance responsibility, the municipal official shall furnish a copy of his report to each party responsible for a share of maintenance.

"Maintenance" as used in this section means actual performance of maintenance work.

Effective Date: 11-20-1985



Section 723.55 - Restriction upon contract to construct or repair bridges.

A municipality shall not contract for or undertake construction or repair of a bridge, for which the cost of such work exceeds fifty thousand dollars, unless the plans are prepared or approved by a professional engineer qualified in the designing of bridges.

Effective Date: 06-11-1968






Chapter 725 - URBAN RENEWAL DEBT RETIREMENT FUND

Section 725.01 - Urban renewal debt retirement fund definitions.

As used in sections 725.01 to 725.11 of the Revised Code:

(A) "Slum area" means an area within a municipal corporation, in which area there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property, by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to public health, safety, morals, or welfare.

(B) "Blighted area" means an area within a municipal corporation, which area by reason of the presence of a substantial number of slums, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions to title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a municipal corporation, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use.

(C)

(1) "Development agreement" means an agreement that includes as a minimum all of the following agreements between a municipal corporation as obligee and the following parties as obligors:

(a) An agreement to construct or rehabilitate the structures and facilities described in the development agreement on real property described in the agreement situated in an urban renewal area, the obligor of such agreement to be a party determined by the legislative authority of the municipal corporation to have the ability to perform or cause the performance of the agreement;

(b) The agreement required by section 725.04 of the Revised Code, the obligor of the agreement to be the owner or owners of the improvements to be constructed or rehabilitated;

(c) An agreement of the owner or owners of the fee simple of the real property to which the development agreement pertains, as obligor, that the owner or owners and their successors and assigns shall use, develop, and redevelop the real property in accordance with, and for the period of, the urban renewal plan and shall so bind their successors and assigns by appropriate agreements and covenants running with the land enforceable by the municipal corporation.

(2) A municipal corporation on behalf of the holders of urban renewal bonds may be the obligor of any of the agreements described in division (C)(1) of this section.

(D) "Revenues" means all rentals received under leases made by the municipal corporation in any part or all of one or more urban renewal areas; all proceeds of the sale or other disposition of property of the municipal corporation in any part or all of one or more urban renewal areas; and all urban renewal service payments collected from any part or all of one or more urban renewal areas.

(E) "Urban renewal area" means a slum area or a blighted area or a combination thereof which the legislative authority of the municipal corporation designates as appropriate for an urban renewal project.

(F) "Urban renewal bonds" means, unless the context indicates a different meaning, definitive bonds, interim receipts, temporary bonds, and urban renewal refunding bonds issued pursuant to sections 725.01 to 725.11 of the Revised Code, and bonds issued pursuant to Article XVIII, section 3, Ohio Constitution, for the uses specified in section 725.07 of the Revised Code.

(G) "Urban renewal refunding bonds" means the refunding bonds authorized by section 725.07 of the Revised Code.

(H) "Urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan shall conform to the general plan for the municipal corporation, if any, and shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning, and planning changes, if any, land uses, maximum densities, and building requirements.

(I) "Urban renewal project" may include undertakings and activities of a municipal corporation in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof, in accordance with an urban renewal plan, and such aforesaid undertakings and activities may include acquisition of a slum area or a blighted area, or portion thereof, demolition and removal of buildings and improvements; installation, construction, or reconstruction of streets, utilities, parks, playgrounds, public buildings and facilities, and other improvements necessary for carrying out in the urban renewal area the urban renewal objectives in accordance with the urban renewal plan, disposition of any property acquired in the urban renewal area, including sale, leasing, or retention by the municipal corporation itself, at its fair value for uses in accordance with the urban renewal plan; carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the urban renewal plan; the acquisition, construction, enlargement, improvement, or equipment of property, structures, equipment, or facilities for industry, commerce, distribution, or research from the proceeds of urban renewal bonds issued pursuant to division (C) of section 725.05 of the Revised Code; and acquisition of any other real property in the urban renewal area where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, eliminate obsolete, or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

(J) "Urban renewal debt retirement fund" means a fund created pursuant to section 725.03 of the Revised Code by the legislative authority of a municipal corporation when authorizing a single issue or a series of urban renewal bonds, to be used for payment of the principal of and interest and redemption premium on such urban renewal bonds, trustee's fees, and costs and expenses of providing credit facilities, put arrangements, and interest rate hedges, and for fees and expenses of agents, and other fees, costs, and expenses, in connection with arrangements under sections 9.98 to 9.983 of the Revised Code; or when authorizing the repayment of loans from the state issued pursuant to Chapter 164. of the Revised Code and used for urban renewal projects, to be used to repay the principal and interest on such loans. When so authorized by the legislative authority of a municipal corporation, such a fund may be used for both purposes permitted under this division.

(K) "Urban renewal service payments" means the urban renewal service payments, in lieu of taxes, provided for in section 725.04 of the Revised Code.

(L) "Improvements" means the structures and facilities constructed or rehabilitated pursuant to a development agreement.

(M) "Exemption period" means that period during which all or a portion of the assessed valuation of the improvements has been exempted from real property taxation pursuant to section 725.02 of the Revised Code.

Effective Date: 07-22-1994



Section 725.02 - Value of improvements exempt from real property taxation.

(A) The portion of the assessed valuation of improvements constructed pursuant to a development agreement, and the portion of the increase in the assessed valuation after the commencement of rehabilitation of improvements rehabilitated pursuant to a development agreement declared to be a public purpose in the development agreement shall be exempt from real property taxation by all political subdivisions and taxing districts. Except as otherwise provided in division (B) of this section, the portion of the assessed valuation of improvements declared to be a public purpose and exempted from taxation shall not exceed seventy-five per cent of the assessed valuation of the improvements for each year of the exemption period.

(B) With the approval under this division of the board of education of the city, local, or exempted village school district within the territory of which the improvements are or will be located, the portion of the assessed valuation of improvements exempted from taxation may exceed seventy-five per cent, but shall not exceed one hundred per cent. The legislative authority of the municipal corporation shall deliver to the board of education a notice stating its intent to declare improvements to be a public purpose under the agreement. The notice shall be delivered not later than forty-five days prior to execution of the agreement by the legislative authority, excluding Saturdays, Sundays, and legal holidays as defined in section 1.14 of the Revised Code. The notice shall describe the parcel and the improvements, provide an estimate of the true value in money of the improvements, specify the period for which the improvements would be exempted from taxation and the percentage of the assessed valuation of the improvements that would be exempted, and indicate the date on which the legislative authority intends to execute the agreement. The board of education, by resolution adopted by a majority of the board, may approve the exemption for the exemption percentage specified in the notice, may disapprove the exemption for the percentage of the improvements to be exempted in excess of seventy-five per cent, or may approve the exemption on the condition that the legislative authority and the board negotiate an agreement providing for compensation to the school district equal in value to a percentage of the taxes that would be payable on the portion of the assessed valuation of the improvements in excess of seventy-five per cent were that portion to be subject to taxation. The board of education shall certify its resolution to the legislative authority not later than fourteen days prior to the date the legislative authority intends to execute the agreement as indicated in the notice. If the board of education approves the exemption on the condition that a compensation agreement be negotiated, the board in its resolution shall propose a compensation percentage. If the board of education and the legislative authority negotiate a mutually acceptable compensation agreement, the legislative authority may declare up to one hundred per cent of the assessed valuation of the improvements to be a public purpose and exempted from taxation. If the board and the legislative authority fail to negotiate a mutually acceptable compensation agreement, the legislative authority may declare not more than seventy-five per cent of the assessed valuation of the improvements to be a public purpose and exempted from taxation. If the board fails to certify a resolution to the legislative authority within the time prescribed by this division, the legislative authority thereupon may declare up to one hundred per cent of the assessed valuation of the improvements to be a public purpose and exempted from taxation. The legislative authority may execute a development agreement at any time after the board of education certifies its resolution approving the exemption to the legislative authority, or, if the board approves the exemption on the condition that a mutually acceptable compensation agreement be negotiated, at any time after the compensation agreement is agreed to by the board and the legislative authority.

If a board of education has adopted a resolution waiving its right to approve exemptions from taxation granted pursuant to development agreements and the resolution remains in effect, approval of such exemptions by the board is not required under this division. If a board of education has adopted a resolution allowing a legislative authority to deliver the notice required under this division fewer than forty-five business days prior to the legislative authority's execution of the agreement, the legislative authority shall deliver the notice to the board not later than the number of days prior to such execution as prescribed by the board in its resolution. If a board of education adopts a resolution waiving its right to approve exemptions or shortening the notification period, the board shall certify a copy of the resolution to the legislative authority. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the legislative authority.

If the legislative authority is not required by this division to notify the board of education of the legislative authority's intent to declare improvements to be a public purpose, the legislative authority shall comply with the notice requirements imposed under section 5709.83 of the Revised Code, unless the board has adopted a resolution under that section waiving its right to receive such a notice.

(C) The exemption shall commence on the date of the execution of the development agreement therefor and extend for the number of years designated in the development agreement and thereafter for so long as there are outstanding any urban renewal bonds payable from the urban renewal service payments provided for in the development agreement. Any such exemption shall be claimed and allowed in the same or a similar manner as in the case of other real property exemptions and no such claim shall be allowed unless the municipal corporation wherein said property is located certifies that an exemption period has been specified and that a development agreement has been entered into and is in effect. If an exemption status changes during a tax year, the procedure for the apportionment of the taxes for said year shall be the same as in the case of other changes in tax exemption status during the year.

(D) An agreement that satisfies the requirements of either division (C)(1)(a) or (C)(1)(c) of section 725.01 of the Revised Code may be amended to satisfy the requirements of the other two of division (C)(1)(a), (b), or (c) of section 725.01 of the Revised Code and to establish the period of exemption pursuant to this section at any time prior to the completion of the construction or rehabilitation of the improvements of which all or a portion of the assessed valuation is to be exempt from real property taxation pursuant to this section. The execution of the amendment of such agreement shall be the execution of the development agreement for the purpose of this section.

Effective Date: 12-02-1996



Section 725.021 - Notice to board of education prior to grant of exemption.

The municipal corporation shall not take any formal action to enter into a development agreement that exempts improvements to real property from taxation in the manner set forth in section 725.02 of the Revised Code until section 5709.83 of the Revised Code has been complied with.

Effective Date: 03-27-1991



Section 725.03 - Urban renewal debt retirement fund.

The legislative authority of a municipal corporation upon the authorization of urban renewal bonds, whether a single issue or a series, shall, at the same time, establish an urban renewal debt retirement fund for such single issue or series. The legislative authority shall also establish an urban renewal debt retirement fund upon its adoption of a resolution authorizing the repayment of any loans from the state for public infrastructure capital improvements issued pursuant to Chapter 164. of the Revised Code that were used by the municipal corporation for any urban renewal projects. That fund shall be used to repay such loans. The legislative authority may authorize any urban renewal debt retirement fund to be used for both purposes provided for in this section.

Effective Date: 07-22-1994



Section 725.04 - Semiannual urban renewal service payments in lieu of taxes.

A development agreement shall contain an agreement binding on the owner or owners of the improvements, and all subsequent owners of the improvements, to make semiannual urban renewal service payments, in lieu of taxes upon the improvements during the exemption period, equal annually in the aggregate to the amount of real property taxes that would have been paid on the portion of the assessed valuation of the improvements declared to be a public purpose had an exemption period not been specified by the municipal corporation. All semiannual urban renewal service payments shall be collected at the same time that real property taxes are collected. The entire amount of these urban renewal service payments, when collected, shall be deposited in an urban renewal debt retirement fund established pursuant to section 725.03 of the Revised Code.

If the municipal corporation owns the improvements, it may require the lessee of the improvements to make the semiannual urban renewal service payments required under this section.

The legislative authority of the municipal corporation may secure the urban renewal service payments by a lien on the improvements. Such a lien shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and shall otherwise have the same force and effect as a mortgage lien on real property.

Effective Date: 10-26-1989; 03-23-2005



Section 725.05 - Issuing urban renewal bonds.

A municipal corporation creating an urban renewal debt retirement fund pursuant to section 725.03 of the Revised Code, may:

(A) Issue unvoted urban renewal bonds, which pledge and are payable solely from all or any portion of the revenues as defined in division (D) of section 725.01 of the Revised Code. The revenues pledged shall be placed in the urban renewal debt retirement fund established for such urban renewal bonds and applied to the payment of interest on, principal of and redemption premium for such urban renewal bonds, trustee's fees, and costs and expenses of providing credit facilities, put arrangements, and interest rate hedges, and for fees and expenses of agents, and other fees, costs, and expenses, in connection with arrangements under sections 9.98 to 9.983 of the Revised Code.

(B) Issue unvoted urban renewal bonds, which pledge the full faith and credit of the municipal corporation and that may also pledge and be payable from all or any portion of the revenues as defined in division (D) of section 725.01 of the Revised Code.

For bonds issued pursuant to this division, the ordinance provided for in section 725.06 of the Revised Code shall provide for the levying of a tax on real and tangible personal property, within the ten-mill limitation, sufficient in amount to pay the interest on and to provide a sinking fund for all of the principal of the urban renewal bonds authorized by that ordinance for their final redemption at maturity; but the amount of the tax to be levied in any year may be reduced by the amount available for such purposes from revenues, and any available moneys in the applicable urban renewal debt retirement fund. The ordinance providing for the levy of a tax pursuant to this division shall provide both of the following:

(1) That the first principal maturity of the urban renewal bonds or the first mandatory sinking fund deposit therefor shall not be later than seven years following the issuance of the bonds;

(2) That no principal maturity, mandatory sinking fund requirement, or combination thereof, shall be more than one and one-half times the amount of the next preceding principal maturity, mandatory sinking fund requirement, or combination thereof.

A copy of such ordinance levying such tax shall be certified by the fiscal officer of the municipal corporation to the county auditor of the county in which the municipal corporation is located. The revenues pledged and the moneys derived from the levy of such tax shall be placed in the urban renewal debt retirement fund established for such urban renewal bonds and applied to the payment of interest on, principal of, and redemption premium for such urban renewal bonds, trustee's fees, and costs and expenses of providing credit facilities, put arrangements, and interest rate hedges, and for fees and expenses of agents, and other fees, costs, and expenses, in connection with arrangements under sections 9.98 to 9.983 of the Revised Code.

(C) Issue unvoted urban renewal bonds pursuant to Article VIII, section 13, Ohio Constitution, to create and preserve jobs and employment opportunities and to improve the economic welfare of the people of the municipal corporation, which pledge and are payable from revenues as defined in division (D) of section 725.01 of the Revised Code and from any moneys selected by the municipal corporation that are not moneys raised by taxation.

For bonds issued pursuant to this division, the urban renewal project and the ordinance provided for in section 725.06 of the Revised Code shall provide for the acquisition, construction, enlargement, improvement, or equipment of property, structures, equipment or facilities for industry, commerce, distribution, or research and for the obligating and pledging of moneys not raised by taxation as selected by the legislative authority of the municipal corporation sufficient in amount to pay all or any portion of the interest on and to provide a sinking fund for all or any portion of the principal of the urban renewal bonds authorized by the ordinance for their final redemption at maturity. The revenues pledged and the moneys so obligated and pledged shall be deposited in the urban renewal debt retirement fund established for such urban renewal bonds and applied to the payment of interest on, principal of, and redemption premium for such urban renewal bonds, trustee's fees, and costs and expenses of providing credit facilities, put arrangements, and interest rate hedges, and for fees and expenses of agents, and other fees, costs, and expenses, in connection with arrangements under sections 9.98 to 9.983 of the Revised Code. The amount of the moneys so deposited in any year may be reduced by the amount available for such purposes from revenues as defined in division (D) of section 725.01 of the Revised Code, and any available moneys in the applicable urban renewal debt retirement fund.

(D) Make and enter into all contracts and agreements necessary or incidental to the exercise of its powers under sections 725.01 to 725.11 of the Revised Code.

Effective Date: 09-26-1988



Section 725.06 - Form and selling of bonds.

Urban renewal bonds issued under section 725.05 of the Revised Code shall be in such form and shall be sold in such manner and upon such terms and price as determined by ordinance of the municipal corporation issuing such bonds to be in the best interest of such municipal corporation.

Effective Date: 09-26-1988



Section 725.07 - Bond revenue used for urban renewal project or projects.

Moneys derived from the sale of urban renewal bonds issued pursuant to sections 725.01 to 725.11 of the Revised Code shall be used for an urban renewal project or projects, or any part thereof, including the refunding of urban renewal bonds previously issued. The principal of and interest on such urban renewal bonds shall be payable as provided in section 725.05 of the Revised Code. Such principal and interest shall be payable at the times and in the order and manner provided in the ordinance authorizing the issuance of such urban renewal bonds and in any trust agreements securing such bonds entered into pursuant to such ordinance.

Each issue of urban renewal bonds issued pursuant to sections 725.01 to 725.11 of the Revised Code shall be dated, shall mature at such time or times, not to exceed thirty years, as determined by the legislative authority of the municipal corporation issuing such bonds and may be made redeemable before maturity, at the option of the municipal corporation, under conditions fixed by the legislative authority of the municipal corporation issuing such bonds.

All bonds issued under sections 725.01 to 725.11 of the Revised Code shall be negotiable instruments. The bonds may be issued in coupon or in registered form or both as the legislative authority of the municipal corporation issuing such bonds determines. Provision may be made for the registration of any coupon bonds as to the principal alone and also to both principal and interest.

Prior to the preparation of definitive bonds, the municipal corporation may, under like restrictions, issue interim receipts, or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

The municipal corporation, whenever it determines refunding to be expedient, including funding and retirement and advance refunding with or without payment or redemption prior to maturity, may refund any urban renewal bonds by the issuance of urban renewal refunding bonds, and issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose for urban renewal bonds. The refunding bonds may be issued in amounts sufficient for the payment of the principal amount of the bonds to be so refunded, any redemption premiums thereon, interest accrued or to accrue to the maturity dates or dates of redemption of such bonds, and any expenses incurred or to be incurred in connection with the refunding, funding, and retirement and the issuance of the urban renewal refunding bonds. The ordinance authorizing urban renewal refunding bonds may provide for the levying of a tax on real and tangible personal property, within the ten-mill limitation, pursuant to division (B) of section 725.05 of the Revised Code whether or not such a tax was provided for the bonds being refunded or for the obligating and pledging of moneys not raised by taxation pursuant to division (C) of section 725.05 of the Revised Code whether or not such moneys were obligated and pledged for the bonds being refunded.

Effective Date: 09-26-1988



Section 725.08 - Proceeds used for urban renewal project or projects.

The proceeds of each issue of urban renewal bonds issued pursuant to sections 725.01 to 725.11 of the Revised Code shall be used for the urban renewal project or projects or any parts thereof designated in the ordinance authorizing such issue and the necessary expenses of preparing, printing, and selling said bonds, legal services, and transfer expense, or to advance the payment of interest on such bonds during the first seven years following the date of the bonds, but subject to such conditions, limitations, and covenants with the purchasers and holders of the bonds as shall be provided in the ordinance authorizing the bonds and in the trust agreement securing the same.

Effective Date: 09-26-1988



Section 725.09 - Bonds not a debt of state.

(A) Urban renewal bonds issued pursuant to divisions (A) and (C) of section 725.05 of the Revised Code do not constitute a debt, or a pledge of the faith and credit of the issuing municipal corporation.

All such urban renewal bonds described in this division shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not a general obligation of the issuing municipal corporation but are payable solely from receipts pledged for their payment.

(B) Urban renewal bonds issued pursuant to division (B) of section 725.05 of the Revised Code shall constitute a debt and shall include a pledge of the full faith and credit of the issuing municipal corporation.

All such urban renewal bonds described in this division shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are a general obligation of the issuing municipal corporation and include a pledge of the full faith and credit of the issuing municipal corporation.

(C) section 9.96 and sections 9.98 to 9.983 of the Revised Code are applicable to urban renewal bonds, but urban renewal bonds need not comply with and are not subject to the limitations or requirements of any other law applicable to the issuance of bonds and notes or net indebtedness including, but not limited to, Chapter 133. of the Revised Code.

(D) Urban renewal bonds and coupons attached thereto shall be executed in the name of the municipal corporation by the manual or facsimile signatures of such official or officials as are then empowered by law to execute bonds payable from the general funds of such municipal corporation. In case any officer whose manual or facsimile signature appears on any such bond or coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes as if he had remained in office until such delivery. The ordinance or trust agreement may provide for the certification or authentication of the bonds by the trustee, bond registrar, or fiscal agent thereunder.

Effective Date: 09-26-1988



Section 725.10 - Bonds are lawful investments.

Urban renewal bonds issued under sections 725.01 to 725.11 of the Revised Code are lawful investments of banks, savings banks, savings and loan associations, trust companies, trustees, fiduciaries, trustees or other officers having charge of sinking or bond retirement funds of municipal corporations and other subdivisions of this state, and of domestic insurance companies.

Effective Date: 09-26-1988



Section 725.11 - Urban renewal bonds secured by trust agreement.

Urban renewal bonds issued under sections 725.01 to 725.11 of the Revised Code may be secured by a trust agreement between the municipal corporation and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement and the ordinance providing for the issuance of such bonds may pledge or assign all revenues as defined in division (D) of section 725.01 of the Revised Code, or any part thereof, and all moneys deposited into the urban renewal debt retirement fund established for such bonds pursuant to section 725.03 of the Revised Code and may provide for the holding in trust by the trustee to the extent provided for in the ordinance authorizing such bonds, of all such revenues and moneys.

Any such trust agreement, or any ordinance providing for the issuance of such bonds, may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipal corporation.

Any bank or trust company incorporated under the laws of this state which may act as trustee or as depository of the proceeds of bonds or revenues may furnish such indemnifying bonds or may pledge such securities as are required by the municipal corporation. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. Such trust agreements may contain such other provisions as the municipal corporation deems reasonable and proper for the security of the bondholders.

Effective Date: 09-26-1988






Chapter 727 - ASSESSMENTS - GENERALLY

Section 727.01 - Power to levy and collect special assessments - methods.

Each municipal corporation shall have special power to levy and collect special assessments. The legislative authority of a municipal corporation may assess upon the abutting, adjacent, and contiguous, or other specially benefited, lots or lands in the municipal corporation, any part of the cost connected with the improvement of any street, alley, dock, wharf, pier, public road, place, boulevard, parkway, or park entrance or an easement of the municipal corporation available for the purpose of the improvement to be made in it by grading, draining, curbing, paving, repaving, repairing, treating the surface with substances designed to lay the dust on it or preserve it, constructing sidewalks, piers, wharves, docks, retaining walls, sewers, sewage disposal works and treatment plants, sewage pumping stations, water treatment plants, water pumping stations, reservoirs, and water storage tanks or standpipes, together with the facilities and appurtenances necessary and proper therefor, drains, storm-water retention basins, watercourses, water mains, or laying of water pipe, or the lighting, sprinkling, sweeping, or cleaning thereof, or removing snow therefrom, any part of the cost and expense of planting, maintaining, and removing shade trees thereupon; any part of the cost of a voluntary action, as defined in section 3746.01 of the Revised Code, undertaken pursuant to Chapter 3746. of the Revised Code by a special improvement district created under Chapter 1710. of the Revised Code, including the cost of acquiring property with respect to which the voluntary action is undertaken; any part of the cost and expense of constructing, maintaining, repairing, cleaning, and enclosing ditches; any part of the cost and expense of operating, maintaining, and replacing heating and cooling facilities for enclosed pedestrian canopies and malls; any part of the cost and expense of acquiring and improving parking facilities and structures for off-street parking of motor vehicles or of acquiring land and improving it by clearing, grading, draining, paving, lighting, erecting, constructing, and equipping for parking facilities and structures for off-street parking of motor vehicles, to the extent authorized by section 717.05 of the Revised Code, but only if no special assessment made for the purpose of developing off-street parking facilities and structures is levied against any land being used solely for off-street parking or against any land used solely for single or two-family dwellings; any part of the cost and expense of operating and maintaining the off-street parking facilities and structures; and any part of the cost connected with changing the channel of, or narrowing, widening, dredging, deepening, or improving, any stream or watercourse, and for constructing or improving any levees or boulevards on any stream or watercourse, or along or about any stream or watercourse, together with any retaining wall, riprap protection, bulkhead, culverts, approaches, flood gates, waterways, or drains incidental to any stream or watercourse, or for making any other improvement of any river or lake front, whether it is privately or publicly owned, which the legislative authority declares conducive to the public health, convenience, or welfare. In addition, a municipal corporation may levy a special assessment for public improvement or public services plans of a district formed under Chapter 1710. of the Revised Code, as provided in that chapter. Except as otherwise provided in Chapter 1710. of the Revised Code, special assessments may be levied by any of the following methods:

(A) By a percentage of the tax value of the property assessed;

(B) In proportion to the benefits that may result from the improvement;

(C) By the front foot of the property bounding and abutting upon the improvement.

Effective Date: 06-28-2002



Section 727.011 - Control, planting, care, and maintenance of shade trees.

For the purpose of controlling the blight and disease of shade trees within public rights-of-way, and for planting, maintaining, trimming, and removing shade trees in and along the streets of a municipality, the legislative authority of such municipal corporation may establish one or more districts in the municipality designating the boundaries thereof, and may each year thereafter, by ordinance, designate the district in which such control, planting, care, and maintenance shall be effected, setting forth an estimate of the cost and providing for the levy of a special assessment upon all the real property in the district, in the amount and in the manner provided in section 727.01 of the Revised Code, for planting, maintaining, trimming, and removing shade trees. The ordinance shall be adopted as other ordinances and a succinct summary of the ordinance shall be published in the manner provided in section 731.21 of the Revised Code. Bonds and anticipatory notes may be issued in anticipation of the collection of such special assessments, under section 133.17 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-30-1989



Section 727.012 - Constructing, maintaining, repairing, cleaning, and enclosing of ditches.

For the purpose of constructing, maintaining, repairing, cleaning, and enclosing ditches, the legislative authority of such municipal corporation may establish one or more districts in the municipality designating the boundaries thereof, and may each year thereafter, by ordinance, designate the district in which such constructing, maintaining, repairing, cleaning, and enclosing of ditches shall be effected, setting forth an estimate of the cost and providing for the levying of a special assessment upon all the real property in the district, in the amount and in the manner provided in section 727.01 of the Revised Code, for constructing, maintaining, repairing, cleaning, and enclosing ditches. The ordinance shall be adopted as other ordinances and a succinct summary of the ordinance shall be published in the manner provided in section 731.21 of the Revised Code. Bonds and anticipatory notes may be issued in anticipation of the collection of such special assessments, under section 133.17 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-30-1989



Section 727.013 - Relocation of overhead cables, wires, and appurtenant equipment.

A municipal corporation may contract with any corporation, company, partnership, association, or person maintaining overhead cables, wires, and appurtenant equipment on a street of the municipal corporation for the relocation of such overhead cables, wires, and appurtenant equipment underground within the limits of the street. Such contract shall provide for the payment of the contract price by the municipal corporation in not less than five nor more than ten annual installments. Any part of the cost of relocating such overhead wires, cables, and appurtenant equipment to be paid by the municipal corporation pursuant to such contract, or the cost incurred by the municipal corporation in the relocation of its own overhead wires, cables, and appurtenant equipment within street limits, may be assessed upon the abutting, adjacent and contiguous or other specially benefited lots or lands in the municipal corporation in the manner provided in sections 727.01 to 727.49, inclusive, of the Revised Code. A proceeding for the relocation of overhead wires, cables, and appurtenant equipment underground may be combined with a proceeding for the furnishing of new street lighting facilities or other street improvement.

A municipal corporation may, by ordinance, adopt and enforce regulations requiring owners of property abutting upon a street in which overhead wires, cables, and appurtenant equipment supplying a utility service have been relocated underground and service connections have been provided to the property line, to install underground wires, cables, or conduits from the property line to the buildings or other structures on such property to which such utility service is supplied.

Effective Date: 09-04-1970



Section 727.02 - Fixing value of lands not assessed for taxation.

In making a special assessment by percentage of the tax value or by the foot front on lots or lands not subdivided into lots, when such lots or lands are not assessed for taxation, the legislative authority of a municipal corporation shall fix, for the purpose of such assessment, the value of such lots as they stand and of such lands at what the legislative authority considers a fair average depth for lots in the neighborhood, so that it will be a fair average of the assessed value of other lots in the neighborhood. In making assessments either way on land not subdivided into lots but which is assessed for taxation, the legislative authority shall fix the value and depth in the same manner, but such rule shall not apply in making a special assessment according to benefits.

Effective Date: 10-01-1953



Section 727.03 - Limitation on special assessments.

The legislative authority of a municipal corporation shall limit all special assessments levied under sections 727.01 to 727.49, inclusive, of the Revised Code, to the special benefits conferred upon the property assessed. In no case shall there be levied, under sections 727.01 to 727.49, inclusive, of the Revised Code, upon a lot or parcel of land in the municipal corporation, any assessment for any purpose which, together with all assessments made for all other purposes within a period of five years preceding the passage of the assessing ordinance under section 727.25 of the Revised Code, would be in excess of thirty-three and one-third per cent of the actual value of such lot or parcel including improvements thereon, as enhanced by the improvement for which the assessment is levied, such value to be determined as of the date of the assessing ordinance passed under section 727.25 of the Revised Code, except as provided by section 727.06 of the Revised Code. Assessments levied for the construction of main sewers shall not exceed the sum that, in the opinion of the legislative authority, would be required to construct an ordinary street sewer or drain of sufficient capacity to drain or sewer the lots or lands to be assessed for such improvement, nor shall any lots or lands be assessed that are provided with adequate drainage.

Effective Date: 10-08-1963



Section 727.04 - Assessments for repaving of streets.

When a special assessment is levied under sections 727.01 to 727.49, inclusive, of the Revised Code, by the legislative authority of a municipal corporation for the reimproving of any street within the municipal corporation by paving, for the original paving of which a special assessment has previously been levied by ordinance of the municipal corporation within the last twenty years, such assessments for repaving shall not exceed fifty per cent of the cost of such repaving.

Effective Date: 01-01-1962



Section 727.05 - Portion of improvement cost to be paid by municipal corporation.

The municipal corporation shall pay such part of the total cost of improvements for which special assessments are levied under sections 727.01 to 727.49, inclusive, of the Revised Code, as the legislative authority thereof deems just, which part shall not be less than one-fiftieth of the total cost of the improvement, and in addition thereto, the municipal corporation shall pay the cost of intersections, except as provided by section 727.06 of the Revised Code.

Effective Date: 01-01-1962



Section 727.06 - Petition by 60% of owners of front footage for improvement.

When a petition subscribed by the owners of sixty per cent of the front footage of property abutting upon a street, alley, public road, place, boulevard, parkway, park entrance, easement, or other public improvement in a municipal corporation, or the owners of seventy-five per cent of the area to be assessed for such improvement, requesting such improvement, is regularly presented to the legislative authority of the municipal corporation, the total cost of such improvement, including the cost of intersections, regardless of the limitations of sections 727.03 and 727.04 of the Revised Code, and without reference to the value of the lands of those who subscribe to such petition, may be assessed and collected in equal annual installments, proportioned to the whole assessment, in a manner which may be fixed by the legislative authority. When the lot or land of one who did not subscribe to the petition is assessed, such assessment shall not exceed the thirty-three and one-third per cent limitation prescribed by section 727.03 of the Revised Code.

Effective Date: 10-08-1963



Section 727.07 - Change in grade assessment.

When a street, alley, public highway, sidewalk, wharf, or landing within a municipal corporation is graded, or pavements are constructed in conformity to grades established by the authorities of the municipal corporation, and the expense of such work is assessed on the lots or lands benefited thereby, such lots or lands shall not be subject to any special assessment occasioned by any subsequent change of grade in such pavement, sidewalk, street, alley, public highway, wharf, or landing unless a petition for the change is subscribed by a majority of such owners. The expense of improvements occasioned by such change of grade, not so petitioned for, shall be included as part of the cost of the improvement to be paid by the municipal corporation.

Effective Date: 01-01-1962



Section 727.08 - Determining total cost of public improvement.

The cost of any public improvement to be paid for directly or indirectly, in whole or in part, by funds derived from special assessments may include but not be limited to:

(A) The purchase price of real estate or any interest therein when acquired by purchase, or not more than fifty per cent of the cost of acquiring such real estate or any interest therein when acquired by appropriation;

(B) The cost of preliminary and other surveys;

(C) The cost of preparing plans, specifications, profiles, and estimates except, to the extent that costs of plans, specifications, and estimates of cost have been paid for by the levy of assessments under section 729.11 of the Revised Code, such costs shall not be included in determining the cost of the improvement under this section;

(D) The cost of printing, serving, and publishing notices and summaries of resolutions and ordinances;

(E) The cost of all special proceedings;

(F) The cost of labor and material, whether furnished by contract or otherwise;

(G) Interest on securities issued in anticipation of the levy and collection of the special assessments or, if securities in anticipation of the levy of the special assessments are not issued, interest, at a rate to be determined by the legislative authority in the resolution of necessity adopted pursuant to section 727.12 of the Revised Code, on moneys advanced by the municipal corporation for the cost of the public improvement in anticipation of the levy of the special assessments;

(H) The total amount of damages, resulting from the improvement, assessed in favor of any owner of lands affected by the improvement, and interest thereon;

(I) The cost incurred in connection with the preparation, levy, and collection of the special assessments, including legal expenses incurred by reason of the improvement;

(J) Incidental costs directly connected with the improvement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-01-1991



Section 727.09 - Special assessment proceedings may include more than one improvement.

When it is determined by the legislative authority of a municipal corporation and is recited in the resolution of necessity adopted under section 727.12 of the Revised Code, that the streets, alleys, easements, or other public places, or parts thereof, to be improved by construction of sidewalks, curbs, gutters, sewers, drains, or water lines or by paving, lighting, relocating overhead wires, cables, and appurtenant equipment underground, or treating the surface with dust-laying or preservative substances, sprinkling, sweeping, or cleaning are so situated in relation to each other that in order to complete the improvement thereof in the most practical and economical manner they should be improved at the same time, with the same kind of materials, and in the same manner, then such streets, alleys, easements, or other public places, or parts thereof, may be treated as a single improvement, and one resolution, ordinance, or contract providing for such improvement may include one or more of such streets, alleys, easements, or other public places, or parts thereof, at the discretion of the legislative authority, whose determination in respect thereto shall be final.

Effective Date: 09-04-1970



Section 727.10 - Describing lots and lands to be charged.

In all proceedings in which lots or lands are to be charged with special assessments to pay any part of the cost of a public improvement, such lots and lands bounding and abutting upon the improvement may be described as all the lots and lands bounding and abutting upon such improvement between and including the termini of the improvement and those lots and lands which do not so bound and abut may be described by their appropriate lot numbers or by metes and bounds.

Effective Date: 01-01-1962



Section 727.11 - Annual installment payment schedules.

Special assessments for any improvement under this chapter shall be payable in annual installments pursuant to one or more payment schedules authorized by the legislative authority in the resolution of necessity adopted pursuant to section 727.12 of the Revised Code. Except as otherwise provided in section 727.251 of the Revised Code, the number of annual installments of any assessment for street lighting purposes or to pay the costs of relocating overhead wires, cables, and appurtenant equipment underground shall not exceed thirty and the number of annual installments of all other assessments shall not exceed the maximum maturity for which securities could be issued in anticipation thereof under Chapter 133. of the Revised Code. If no period of maximum maturity is so specified, then the period for which such other assessments shall be levied, except as otherwise provided under section 727.251 of the Revised Code, shall not be less than one year, but may not exceed the estimated life of the usefulness of the improvement as certified by the fiscal officer of the municipal corporation.

Effective Date: 11-01-1991



Section 727.111, 727.112 - [Repealed].

Effective Date: 01-01-1962



Section 727.12 - Filing plans - resolution of necessity.

When it is deemed necessary by a municipal corporation to make a public improvement to be paid for in whole or in part by special assessments levied under this chapter, plans, specifications, profiles of the proposed improvement showing the proposed grade of the street and improvement after completion with reference to the property abutting thereon, and an estimate of the cost of the improvement shall be prepared and filed in the office of the clerk of the legislative authority of the municipal corporation and shall be open to the inspection of all persons interested. After such plans, specifications, profiles, and estimate of cost of the improvement have been filed as provided in this section, the legislative authority of the municipal corporation may declare the necessity for such improvement by the passage of a resolution.

Such resolution shall:

(A) State the nature and location of the improvement and the lots or parcels of land to be assessed for the improvement;

(B) Approve the plans, specifications, profiles, and estimate of cost of the proposed improvement on file as provided by this section;

(C) State what part of the cost of the improvement is to be paid for by the municipal corporation and what part is to be paid for by special assessments;

(D) State whether the method of levying the special assessments shall be:

(1) By a percentage of the tax value of the property assessed;

(2) In proportion to the benefits which may result from the improvement;

(3) By the foot front of the property bounding and abutting upon the improvement.

(E) State the mode of payment, the payment schedule or schedules according to which the special assessments to be levied will be payable, and, if more than one payment schedule is authorized, criteria for use of the different schedules. In no case shall the use of different payment schedules affect the amount of special assessment levied on any lot or parcel of land assessed.

(F) State whether the municipal corporation intends to issue securities in anticipation of the levy of the special assessments;

(G) State whether the municipal corporation intends to issue securities in anticipation of the collection of the special assessments;

(H) Provide for the preparation of an estimated assessment in accordance with the method of assessment set forth in the resolution, showing the amount of the assessment against each lot or parcel of land to be assessed. Such estimated assessment shall be filed in the office of the clerk of the legislative authority of the municipal corporation.

Such resolution may also provide for the assessment to be levied and collected before the improvement for which the assessment is levied is commenced.

The passage of such resolution shall require the concurrence of three-fourths of the members elected to the legislative authority unless petitioned for by the owners of a majority of the front footage or the area to be assessed, in which event the passage of such resolution shall require the concurrence of a majority of such members. Such resolution shall be published as other resolutions are published.

Effective Date: 11-01-1991



Section 727.13 - Notice of passage of resolution of necessity and filing of estimated assessment.

Notice of the passage of a resolution of necessity and the filing of the estimated assessment under section 727.12 of the Revised Code, shall, after the estimated assessment has been made and filed as provided by section 727.12 of the Revised Code, be served by the clerk of the legislative authority, or a person designated by such clerk, upon the owners of the lots or parcels of land to be assessed for the proposed improvement, in the same manner as service of summons in civil cases, or by certified mail addressed to such owner at his last known address or to the address to which tax bills are sent, or by a combination of the foregoing methods. If it appears by the return of service or the return of the certified mail notice that one or more of the owners cannot be found, such owners shall be served by publication of the notice once in a newspaper of general circulation within the municipal corporation. The notice shall also set forth the place where such estimated assessments are on file and are open for public inspection. The return of the person serving the notice or a certified copy thereof or a returned receipt for notice forwarded by certified mail accepted by the addressee or anyone purporting to act for him shall be prima facie evidence of the service of notice under this section.

Effective Date: 01-01-1962



Section 727.14 - Publishing notice of certain special assessments.

In lieu of the procedure provided in section 727.13 of the Revised Code, the legislative authority may provide for notice of the passage of a resolution of necessity providing for the lighting, sprinkling, sweeping, or cleaning of any street, alley, public road, or place, or parts thereof or for treating the surface of the same with dust-laying or preservative substances, or for the planting, maintaining, and removing of shade trees, or for the constructing, maintaining, repairing, cleaning, and enclosing of ditches, and the filing of the estimated assessment under section 727.12 of the Revised Code, to be given by publication of such notice once a week for two consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code. When it appears from the estimated assessment filed as provided by section 727.12 of the Revised Code, that the assessment against the owner of any lot or parcel of land will exceed two hundred fifty dollars, such owner shall be notified of the assessment in the manner provided in section 727.13 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-02-1982



Section 727.15 - Objection filed by owner.

The owner of any lot or parcel of land who objects to the amount or apportionment of, or the assessment against such lot or parcel as set forth in the estimated assessment filed under section 727.12 of the Revised Code, shall file such objection, in writing, with the clerk of the legislative authority within two weeks from the date of completion of the notice required under section 727.13 of the Revised Code. Such objection shall include the address for mailing of the notice provided in section 727.16 of the Revised Code. An owner who fails to so file an objection shall be deemed to have waived any objection.

Effective Date: 01-01-1962



Section 727.16 - Assessment equalization board.

In the event the owner of any lot or parcel of land to be assessed objects to the amount or apportionment of the estimated assessment or to the assessment against such lot or parcel, as provided in section 727.15 of the Revised Code, the legislative authority of the municipal corporation shall appoint an assessment equalization board, consisting of three disinterested freeholders of the municipal corporation, and shall fix the time and place for the hearing by such board of such objections, and the clerk of the legislative authority shall notify, by certified mail, the persons so objecting of the time and place of such hearing. Such notice shall be mailed at least five days before the date of such hearing. In the event that all lands within the municipal corporation are to be subject to assessment, the assessment equalization board shall consist of three disinterested freeholders from the county outside the municipal corporation.

Effective Date: 01-01-1962



Section 727.17 - Powers and duties of board.

On the day appointed by the legislative authority of the municipal corporation for that purpose, the assessment equalization board appointed under section 727.16 of the Revised Code, shall meet and take an oath before a proper officer to honestly and impartially discharge its duties. It shall at such meeting or at any adjournment thereof, hear and determine all objections to the estimated assessment which have been filed under section 727.15 of the Revised Code, and shall equalize such estimated assessments as it thinks proper to conform to the standards prescribed in the resolution adopted under section 727.12 of the Revised Code.

If the board determines to increase the estimated assessment against any lot or parcel of land or to assess any lot or parcel of land not included in the estimated assessment and the owner of such lot or parcel of land has not filed an objection to the estimated assessment under section 727.15 of the Revised Code, the board shall notify such owner by certified mail of such fact and set a time and place for a hearing on such increase or assessment. Such notice shall be mailed at least five days before the date of such hearing.

After the completion of all hearings provided for by this section the board shall report to the legislative authority its recommendations including any changes which should be made in the estimated assessment.

The legislative authority may approve or disapprove the report including any changes recommended by the board in the estimated assessment.

In the event the legislative authority disapproves the report of the board it shall appoint a new equalization board and shall fix the time and place for the hearing by such board of objections to the estimated assessments. Such new board shall have the same powers and duties and shall proceed in the same manner as the original board.

Effective Date: 01-01-1962



Section 727.171 - Special assessment for off-street parking facilities.

The legislative authority of a municipal corporation may declare, by resolution, the necessity of levying and collecting special assessments for the purpose of paying the principal and interest, or part thereof, of bonds previously issued to pay the cost and expense of acquiring, constructing, and equipping off-street parking facilities, structures, or lands required therefor, which principal and interest was contemplated or required to be paid, under the provisions of an indenture given to secure the payment of such indebtedness at maturity, from the fees and charges for the use of such facilities and structures.

Such resolution shall:

(A) Describe each such off-street parking facility or structure, its location, and the lots or parcels of land to be assessed;

(B) State the principal amount of revenue bonds remaining unpaid, the amount and rate of interest, and the number of years over which the bonds to be paid by such assessments are to mature;

(C) State whether the method of levying such special assessments shall be:

(1) By a percentage of the tax value of the property assessed; or

(2) In proportion to the benefits which may result from the improvement;

(D) State the mode of payment and the number of annual installments of the special assessments to be levied;

(E) Provide for the preparation of a proposed assessment list in accordance with the method set forth in the resolution showing the amount of the assessment to be made against each lot or parcel of land to be assessed.

The total amount of special assessments made by the legislative authority of the municipality under this section shall not exceed the total sum required to meet the maturing principal and interest costs on all unpaid bonds originally secured, when issued, by the revenues accruing from the operation of off-street parking facilities or structures.

Such proposed assessments shall be filed in the office of the clerk of the legislative authority of the municipal corporation, and notice of the passage of such resolution and the filing of the proposed assessments shall be given to the owners of the lots or parcels of land against which the assessments are made, as provided by section 727.13 of the Revised Code. Objections to the proposed assessments may be made as provided in section 727.15 of the Revised Code, and such objections shall be heard and determined as provided in sections 727.16 and 727.17 of the Revised Code.

The legislative authority of the municipal corporation shall, after the expiration of the time for filing objections to the proposed assessments and following the hearing and determination on any such objections, determine, by an ordinance, to proceed with and adopt the proposed assessment list as prepared and filed pursuant to the resolution of necessity adopted hereunder, or as equalized and approved by the legislative authority under section 727.17 of the Revised Code, and shall assess, as provided in section 727.25 of the Revised Code, in the manner provided in such resolution of necessity, upon the lots and parcels of land enumerated in the proposed assessment adopted by said ordinance, the cost of the improvement to be paid for by such special assessment.

Such assessments shall be payable as provided in the resolution of necessity adopted hereunder and shall be final upon the adoption of the ordinance provided for in this section. No publication of the ordinance provided for in this section need be made under sections 731.21 and 731.22 of the Revised Code.

Assessments made under this section shall be filed with the clerk of the legislative authority and shall be open for public inspection. Notice of the passage of the ordinance provided for in this section, adopting the assessments, shall be given as provided in section 727.26 of the Revised Code. Such assessments shall be payable and shall be collected in the manner provided by sections 727.27 to 727.40, inclusive, of the Revised Code.

Such assessments, when collected, shall be paid into a separate fund in accordance with section 5705.10 of the Revised Code. As the principal and interest requirements on the bonds which have been contemplated or required to be paid from the income arising from the operation of off-street parking facilities or structures mature, moneys in such special fund, in an amount sufficient to meet such interest and principal requirements, may be transferred to the fund from which such principal and interest is to be paid. Any moneys remaining in such special fund, after all obligations have been paid, may be transferred by the legislative authority of the municipal corporation and used for off-street parking purposes.

Effective Date: 08-24-1967



Section 727.18 - Filing damage claims.

An owner of a lot or parcel of land, claiming that he will sustain damages by reason of a proposed public improvement, to be paid for in whole or in part by special assessments, shall, within two weeks from the date of completion of the notice required under section 727.13 of the Revised Code, file a claim in writing with the clerk of the legislative authority of the municipal corporation, setting forth the amount of the damages claimed and a general description of the property with respect to which it is claimed such damages will accrue. An owner who fails to file such claim, shall be deemed to have waived damages and shall be barred from filing a claim or receiving damages. This section applies to all damages which will obviously result from the improvement, but shall not deprive the owner of his right to recover damages arising, without his fault, from the acts of the municipal corporation or its agents. If, subsequent to the filing of such claim, the owner sells the property, or any part thereof, the assignee has the same right to damages which the owner would have had without the transfer.

Effective Date: 01-01-1962



Section 727.19 - Claims for damages.

When claims for damages are filed under section 727.18 of the Revised Code and the legislative authority of the municipal corporation determines in the ordinance adopted under section 727.23 of the Revised Code that the damages shall be assessed before commencing such improvement, the municipal corporation shall, within ten days after the passage of the ordinance to proceed with the improvement under section 727.23 of the Revised Code, make a written application for a jury to the court of common pleas, or a judge thereof in vacation, or to the probate court of the county in which the municipal corporation or the larger area of it is situated. The court shall direct the summoning of a jury in the manner provided by section 163.10 of the Revised Code, and shall fix the time and place for the inquiry and the assessment of such damages, which inquiry and assessments shall be confined to such claims.

Effective Date: 01-01-1966



Section 727.20 - Assessment of damages.

When claims for damages are filed in accordance with section 727.18 of the Revised Code and the legislative authority of the municipal corporation determines, in the ordinance adopted under section 727.23 of the Revised Code, that the damages shall be assessed after the completion of the improvement, the municipal corporation shall, within ten days after the completion of such improvement, make written application to the court of common pleas, or a judge thereof in vacation, or to the probate court of the county in which the municipal corporation or the larger area thereof is situated, to summon a jury in the manner provided by section 163.10 of the Revised Code, to assess the amount of damages in each particular case. Such court shall fix the time and place of inquiry and the assessment of damages, which inquiry and assessment shall be confined to such claims.

Effective Date: 01-01-1966



Section 727.21 - Jury procedure.

The jury summoned under section 727.19 or 727.20 of the Revised Code shall be sworn to inquire into and assess the actual damages in each case separately, under such rules and instructions as are given it by the court. When the jury cannot agree, it may be discharged, but the court may receive its verdict as to one or more of the claimants, and discharge it with respect to the parties concerning whose claims it cannot agree. In case of the discharge of the jury because of such disagreement, a new jury shall be summoned, and the same proceedings shall be had with respect to the claims concerning which there was no verdict, as on the original trial.

Effective Date: 01-01-1962



Section 727.22 - Jury costs.

If the jury summoned under section 727.19 or 727.20 of the Revised Code finds no damages, the costs of the inquiry shall be taxed against the claimant or claimants and collected on execution. In other cases the costs shall be paid by the municipal corporation.

Effective Date: 01-01-1962



Section 727.23 - Ordinance for public improvement.

The legislative authority of a municipal corporation which has adopted a resolution under section 727.12 of the Revised Code declaring the necessity for a public improvement shall, after the expiration of the time for filing claims for damages under section 727.18 of the Revised Code, and, in the event objections to the estimated assessment have been filed under section 727.15 of the Revised Code, and the report of the assessment equalization board has been approved under section 727.17 of the Revised Code, determine whether or not it will proceed with the proposed improvement.

In the event the legislative authority determines to proceed with the improvement it shall pass an ordinance which shall:

(A) State the intention of the legislative authority to proceed with the improvement in accordance with the provisions of the resolution of necessity adopted under section 727.12 of the Revised Code;

(B) Adopt the estimated assessment prepared and filed in accordance with the resolution of necessity passed under section 727.12 of the Revised Code, or, in the event objections to such estimated assessment have been filed under section 727.15 of the Revised Code, adopt the estimated assessment approved by the legislative authority under section 727.17 of the Revised Code;

(C) State whether or not claims for damages filed in accordance with section 727.18 of the Revised Code shall be judicially inquired into before commencing or after completing the proposed improvement.

Effective Date: 01-01-1962



Section 727.24 - Low bid exceeds estimates.

After the passage of an ordinance under section 727.23 of the Revised Code, to proceed with a public improvement, the improvement may be constructed by force account, or a contract for the construction of the improvement shall be let in the manner provided by law, provided that in the event that the lowest and best bid for labor and materials for the public improvement exceeds the estimated cost for labor and materials as filed under section 727.12 of the Revised Code by fifteen per cent or more, then no contract shall be entered into until the legislative authority determines by a majority vote at a special meeting or its next regular meeting, after public hearing, that the improvement should be made. When the lowest and best bid will so exceed the estimated cost, the clerk of the legislative authority shall publish a notice once in a newspaper of general circulation in the municipal corporation specifying the time and place, not sooner than forty-eight hours following such notice, when owners of property to be assessed for the improvement shall be heard on the question of whether such improvement should be made. In the event that such hearing is to be held at a special meeting, the clerk of the legislative authority shall serve notice on each member of the legislative authority of a special meeting to be held at the time and place set forth in the notice of the hearing and the purpose of the special meeting. Such notice shall be served in the manner provided for the service of notice of special meetings of legislative authority. At the meeting for such hearing, or any adjournment thereof, the legislative authority shall, by a majority vote, determine whether or not the public improvement should be made. If the legislative authority determines that the improvement should be made, the improvement may be constructed by force account or a contract may be let for the construction of such public improvement to the lowest and best bidder.

Notwithstanding the foregoing provisions of this section, in the event that the improvement is being undertaken by the municipal corporation in cooperation with the government of the United States or the state or any department or agency thereof, or any political subdivision of this state, or any one or more of them, and under the statutes or the cooperative contract authorizing such improvement the municipal corporation is required to pay its share of the estimated cost of the improvement to another party to such contract prior to the advertising for construction bids, the legislative authority of the municipal corporation may, by majority vote, determine to dispense with any notice, hearing, and determination that might otherwise be required by this section prior to the entry into a construction contract; provided that, if after the actual cost of such improvement has been ascertained, the cost to the municipal corporation for labor and materials exceeds the estimated cost therefor as filed under section 727.12 of the Revised Code by fifteen per cent or more, then the assessments levied under section 727.25 of the Revised Code shall not exceed in the aggregate the estimated assessment adopted under section 727.23 of the Revised Code unless the legislative authority, by majority vote, determines that this shall be done after notice and hearing in the manner provided in this section.

No subsequent change in the cost of the improvement shall affect the validity of the assessment proceedings taken under Chapter 727. of the Revised Code if the applicable provisions of this section have been complied with.

Effective Date: 10-08-1963



Section 727.25 - Procedure for ordinance of assessment.

After the actual cost of a public improvement authorized under section 727.23 of the Revised Code has been ascertained, the legislative authority of the municipal corporation shall by ordinance assess, in the manner provided in the resolution of necessity adopted under section 727.12 of the Revised Code, upon the lots and lands enumerated in the estimated assessment adopted under section 727.23 of the Revised Code, that portion of the total cost of the improvement to be paid for by special assessments and such assessments as to each lot or parcel of land, shall be increased or decreased in the same proportion to the estimated assessment on each such lot or parcel of land as the actual cost of the improvement bears to the estimated cost of the improvement upon which the estimated assessment was based. Such assessments shall be payable as provided in the resolution of necessity adopted under section 727.12 of the Revised Code, and shall be final upon the adoption of the ordinance provided for in this section, unless the ordinance and resolution are amended pursuant to section 727.251 of the Revised Code. No publication of the ordinance provided for in this section need be made under the provisions of sections 731.21 and 731.22 of the Revised Code.

Assessments made under this section shall be filed with the clerk of the legislative authority and shall be open to public inspection.

Effective Date: 03-15-1982



Section 727.251 - Applying for deferment of payment.

Within fifteen days after adoption of an ordinance of assessment pursuant to section 727.25 of the Revised Code, an owner of property against which assessments are levied or are to be levied pursuant to this chapter may apply to the legislative authority of the municipal corporation for a deferment of payment of the assessment on grounds that timely payment will impose financial hardship upon him. The legislative authority shall examine the applicant's financial condition only to the extent necessary to determine whether or not timely payment of the assessment will cause such hardship. If the legislative authority determines that timely payment will cause such hardship, it may by majority vote amend the resolution of necessity adopted pursuant to section 727.12 of the Revised Code and the assessing ordinance to provide for deferred payment of all or part of the amount of the assessment until the earliest of the following:

(A) Such future date or dates as the legislative authority considers reasonable;

(B) Such time as the property is sold or transferred by the applicant;

(C) Such time as the property becomes subject to estate taxes under Chapter 5731. of the Revised Code.

Any charges, fees, or other costs incurred by the municipal corporation as a result of additional accounting requirements or borrowing made necessary by the deferment shall be added to the amount of the assessment and collected in the same manner as the assessment. The amount of any assessment deferred under this section shall be a lien upon the property until full payment is received by the municipal corporation.

Effective Date: 03-15-1982



Section 727.26 - Notice of passage of ordinance.

Upon the passage of an ordinance under section 727.25 of the Revised Code levying a special assessment, the legislative authority of the municipal corporation shall publish notice of the passage of such ordinance once in a newspaper of general circulation in the municipal corporation, stating that such assessment has been made and is on file in the office of the clerk of the legislative authority for the inspection and examination of persons interested therein.

Effective Date: 01-01-1962



Section 727.27 - Payment schedule.

Special assessments are payable by the time and in the manner stipulated in the assessing ordinance passed under section 727.25 of the Revised Code, except that any such assessment in the amount of twenty-five dollars or less, or any unpaid balance of any such assessment which is twenty-five dollars or less, shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable, and are a lien from the date of the passage of such ordinance upon the respective lots or parcels of land assessed.

Effective Date: 08-31-1967



Section 727.28 - Interest rate on securities issued in anticipation of collection of special assessments.

(A) When securities are issued in anticipation of the collection of special assessments, the interest on the securities shall be treated as part of the cost of the improvement for which the special assessments are made. The unpaid special assessments anticipated by issuance of securities shall bear interest at the same rate or rates of interest and for the same period as the securities issued in anticipation of the special assessments.

(B) When securities are not issued in anticipation of the collection of the special assessments, the legislative authority of the municipal corporation may provide in the assessing ordinance passed pursuant to section 727.25 of the Revised Code for interest on unpaid special assessments which shall be treated as part of the cost of the improvement for which the special assessments are made. The unpaid special assessments shall bear the rate or rates of interest determined by the legislative authority in the assessing ordinance, which rate or rates shall be determined by the legislative authority to be substantially equivalent to the fair market rate or rates that would have been borne by securities issued in anticipation of the collection of the special assessments if such securities had been issued by the municipal corporation.

(C) When the contribution of a municipal corporation, under an agreement pursuant to section 6121.13 of the Revised Code, between the municipal corporation and the Ohio water development authority, for the construction of an improvement for which the municipal corporation can levy assessments as provided in this chapter and sections 6117.41 to 6117.45 of the Revised Code, is to be made over a period of time from the proceeds of the collection of an assessment, the interest accrued and to accrue before the first installment of such assessment is collected, that is payable by such municipal corporation on such contribution under such agreement, shall be treated as part of the cost of the improvement for which such assessment is made, and that portion of such assessments as is collected in installments shall bear interest at the same rate that the municipal corporation is obligated to pay on its contribution under such agreement and for the same period of time as the contribution is to be made under such agreement. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as such contribution or as the securities issued in anticipation thereof, and the county auditor shall annually place upon the tax list and duplicate the penalty and interest as provided in this chapter.

Effective Date: 11-01-1991



Section 727.29 - Apportioning assessment between life tenant and owner.

When a special assessment is made on real estate subject to a life estate, the assessment shall be payable by the tenant for life, but upon application by the life tenant to a court of competent jurisdiction, by action against the owner of the estate in fee, such court may apportion the cost of the assessment between the life tenant and the owner in fee in proportion to the relative value of the improvement to their estates, respectively, to be ascertained and determined by the court on principles of equity.

Effective Date: 01-01-1962



Section 727.30 - Duties of officers in implementing special assessments.

When any special assessment is levied under section 727.25 of the Revised Code, and securities of the municipal corporation are issued in anticipation of the collection thereof, the clerk of the legislative authority, on or before the second Monday in September of each year, shall certify the special assessment to the county auditor, stating the amounts and the time of payment. The auditor shall place the special assessments upon the tax list. If section 727.301 of the Revised Code applies, the county auditor shall certify the special assessment, and the time it is payable, to the treasurer of the municipal corporation.

Except as provided in section 727.301 of the Revised Code, the county treasurer shall collect the special assessments in the same manner and at the time as other taxes are collected, and shall pay the amounts collected, together with any interest and penalty, to the treasurer of the municipal corporation, to be applied by him to the payment of securities issued in anticipation of the collection of the special assessments and interest thereon, and for no other purpose.

For the purpose of enforcing the collection, the county treasurer has the same power and authority as allowed by law for the collection of state and county taxes. Each installment of the special assessments remaining unpaid after becoming due and collectible is delinquent and shall bear the same penalty as delinquent real property taxes. The city director of law or the authorized legal representative of the municipal corporation may act as attorney for the county treasurer in actions brought for the enforcement of the lien of the delinquent special assessments.

No interest or penalty shall be added to a special assessment unless at least thirty days have intervened between the date of passage of the assessing ordinance and the time the special assessment is certified to the county auditor for collection.

Effective Date: 11-01-1991



Section 727.301 - Collecting assessments by municipal treasurer.

When securities are issued in anticipation of the collection of a special assessment, the legislative authority of a municipal corporation, in the assessing ordinance, may provide that the treasurer of the municipal corporation shall collect the special assessments in place of the county treasurer and apply the amounts collected, together with any interest and penalty thereon, to payment of the securities and interest thereon, and for no other purpose.

For the purpose of enforcing the collection, the treasurer of the municipal corporation has the same power and authority as allowed by law to the county treasurer for the collection of state and county taxes. Each installment of the special assessments remaining unpaid after becoming due and collectible is delinquent and shall bear the same penalty as delinquent real property taxes. The city director of law or the authorized legal representative of the municipal corporation shall act as attorney for the treasurer of the municipal corporation in actions brought for enforcement of the lien of the delinquent special assessments.

No interest or penalty shall be added to a special assessment unless at least thirty days have intervened between the date of passage of the assessing ordinance and the time the special assessment is certified to the county auditor for collection.

Effective Date: 11-01-1991



Section 727.31 - Proceedings to recover special assessment.

If the payment of a special assessment, which has not been certified to the county auditor for collection, is not made by the time stipulated in the ordinance providing therefor, the amount assessed, with interest, and a forfeiture of ten per cent thereon, may be recovered by suit before a county court, municipal court, or other court of competent jurisdiction, in the name of the municipal corporation, to enforce the lien against the lots and lands charged with such assessment.

Proceedings for the recovery of the assessment may be instituted by the municipal corporation to enforce the lien, against all the lots or lands, or any of them embraced in any one assessment, but the judgment or decree shall be rendered severally or separately for the amount assessed. Any proceeding may be severed, in the discretion of the court, for the purpose of trial, review, or appeal when an appeal is allowed.

In proceedings to enforce the lien, when the owner of any lot or land assessed is a nonresident of this state, or is unknown, notice shall be given by publication in the manner prescribed by law in similar cases.

Effective Date: 01-01-1962



Section 727.311 - [Repealed].

Effective Date: 01-01-1962



Section 727.32 - Court to determine amount of recovery.

If in any action for the recovery of a special assessment, it appears that by reason of any technical irregularity or defect, whether in the proceedings of the legislative authority or of any officer of the municipal corporation, or in the plans or estimates, the assessment has not been properly made upon any lot or parcel of land sought to be charged, the court may nevertheless, on satisfactory proof that expense has been incurred which is a proper charge against such lot or parcel of land in question, render judgment for the amount properly charged against it. The court shall make such order for the payment of the costs as is equitable and proper.

Effective Date: 01-01-1962



Section 727.33 - Collecting unpaid assessments.

When any special assessment, levied under section 727.25 of the Revised Code and in anticipation of which securities of the municipal corporation have not been issued, is unpaid, the legislative authority of the municipal corporation may order the clerk of the legislative authority or any other proper officer of the municipal corporation to certify the unpaid special assessment to the county auditor for collection. The county auditor shall place the unpaid special assessment upon the tax list. If section 727.331 of the Revised Code applies, the county auditor shall certify the unpaid special assessment to the treasurer of the municipal corporation.

Except as provided in section 727.331 of the Revised Code, the county treasurer shall collect the unpaid special assessment with and in the same manner as state and county taxes, and pay the amount collected to the treasurer of the municipal corporation.

No interest or amount to cover the cost of collection shall be added to the unpaid special assessment unless at least thirty days have intervened between the date of passage of the assessing ordinance and the time the unpaid special assessment is certified to the county auditor for collection.

Effective Date: 11-01-1991



Section 727.331 - Municipal treasurer to collect unpaid assessments.

The legislative authority of a municipal corporation, when securities are not issued in anticipation of the collection of a special assessment, may provide, in the assessing ordinance, that if a special assessment is unpaid, the treasurer of the municipal corporation shall collect the unpaid special assessment in place of the county treasurer. For purposes of enforcing the collection, the treasurer of the municipal corporation has the same power and authority as allowed by law to the county treasurer for the collection of state and county taxes. The city director of law or the authorized legal representative of the municipal corporation shall act as attorney for the treasurer of the municipal corporation in actions brought for enforcement of the lien of delinquent special assessments.

No interest or amount to cover the cost of collection shall be added to the unpaid special assessment unless at least thirty days have intervened between the date of passage of the assessing ordinance and the time the unpaid special assessment is certified to the treasurer of the municipal corporation for collection.

Effective Date: 11-01-1991



Section 727.332 - Municipal treasurer to deliver statement showing amount collected to auditor.

The treasurer of a municipal corporation collecting special assessments pursuant to section 727.301 or 727.331 of the Revised Code, within five business days after the collection, shall prepare a written statement showing the amount collected and deliver the statement to the county auditor. The county auditor, after endorsing the statement with the time of filing, shall remove the amount of the special assessment collected from the tax list.

Effective Date: 11-01-1991



Section 727.34 - Lien of assessment or installment.

The lien of an assessment or any installment thereof shall continue for two years from date of passage of the ordinance under section 727.25 of the Revised Code, and no longer, unless the municipal corporation, before the expiration of such time, causes it to be certified to the county auditor for entry upon the tax lists for collection under section 727.30 or 727.33 of the Revised Code, or causes the proper action to be commenced, in a court having jurisdiction thereof, to enforce the lien against such lots or lands, in which case the lien shall continue in force so long as the assessment or any installment thereof remains on the tax list uncollected, or so long as the action is pending, and any judgment obtained under and by virtue thereof remains in force and unsatisfied.

Effective Date: 11-01-1991



Section 727.35 - Statute of limitations for action for recovery.

If an action for the recovery of an assessment is commenced within due time, and a judgment therein for the plaintiff is reversed, or if the plaintiff fails in such action otherwise than upon the merits and the time limited for the action has expired, a new action may be commenced within one year after such reversal or failure.

Effective Date: 01-01-1962



Section 727.36 - Adding collection costs to assessment.

In placing any assessment on the tax list, the county auditor shall add to each assessment such per cent as he deems necessary to defray the expense of collecting it.

If the legislative authority of a municipal corporation provides that the treasurer of the municipal corporation shall collect an assessment, the legislative authority, in the assessing ordinance, shall add to the assessment an amount to cover the cost of its collection.

Effective Date: 11-01-1991



Section 727.37 - Court of common pleas jurisdiction.

The court of common pleas shall have the jurisdiction authorized by sections 727.01 to 727.49, inclusive, of the Revised Code, for the collection of any charge or debt or the enforcement of any lien, notwithstanding the amount involved is less than that to which the jurisdiction is limited in other cases. Such courts may make such special rules concerning the class of cases authorized to be brought under such sections as will tend to expedite the disposition and prevent unnecessary costs.

Effective Date: 01-01-1962



Section 727.38 - Additional assessment to supply deficiency.

If an assessment proves insufficient to pay the cost of a public improvement, the legislative authority of a municipal corporation may levy an additional assessment to supply the deficiency. Such additional assessment shall be levied against the same properties as were assessed for the cost of the improvement and shall be assessed among such properties in the same proportion as the assessment for the cost of the improvement was levied. Such additional assessment shall be subject to the same limitations as the assessment for the cost of the improvement. In case a larger amount is collected from an assessment than is necessary to pay the cost of the improvement or to retire the bonds or notes issued in anticipation thereof, the amount of such assessments collected in excess of that necessary to pay such costs or retire such bonds or notes shall be returned to the persons from whom it was collected in proportion to the amounts collected from each such person respectively.

Effective Date: 01-01-1962



Section 727.39 - Reassessment order.

When it appears to the legislative authority of a municipal corporation that a special assessment is invalid by reason of informality or irregularity in the proceedings, or when an assessment is adjudged to be illegal by a court of competent jurisdiction, the legislative authority may order a reassessment whether the improvement has been made or not.

Proceedings upon a reassessment, and for the collection thereof, shall be conducted in the same manner as is provided for the original assessment.

Effective Date: 01-01-1962



Section 727.40 - Rules of construction.

Proceedings with respect to public improvements to be paid for in whole or in part by special assessments shall be liberally construed by the legislative authorities of municipal corporations and by the courts in order to secure a speedy completion of the work at reasonable cost, and the speedy collection of the assessment after the time has elapsed for its payment. Merely formal objections shall be disregarded, but the proceedings shall be strictly construed in favor of the owner of the property assessed or injured as to the limitations on assessment of private property and compensation for damages sustained.

With respect to any assessment upon the abutting, adjacent, and contiguous, or other especially benefited lots or lands in a municipal corporation for any part of the cost connected with an improvement authorized by law, the passage by the legislative authority of an ordinance levying such assessment shall be construed a declaration by such legislative authority that the improvement for which it is levied is conducive to the public health, convenience, and welfare. No assessment shall be held invalid by any court because of the omission of the legislative authority to expressly declare in the proceedings and legislation for such improvement and assessment that the improvement is conducive to the public health, convenience, or welfare.

Effective Date: 01-01-1962



Section 727.41 - Cooperative agreements for street improvements.

Whenever the boundary line between two municipal corporations is located within or along the side lines of a street, avenue, or other public highway, such municipal corporations may enter into an agreement for the improvement of such street, avenue, or other public highway in such manner as the respective legislative authorities thereof determine. The agreement may provide for any of the improvements specified in section 727.01 of the Revised Code, and the cost thereof may be assessed upon the property specially benefited thereby, in the manner provided in such section, and to the same extent and subject to the same limitations as provided by sections 727.01 to 727.49 of the Revised Code. By the agreement, the cost of the entire improvement shall be apportioned between the two municipal corporations as their legislative authorities agree, and the legislative authority of each shall determine whether or not any portion of the cost to be paid by it shall be specially assessed or paid from other funds of the municipal corporation available for such purpose. Such agreement shall designate one of the municipal corporations to take exclusive charge of the details of construction of the improvement, including advertising for bids and awarding the contract. Such contract may be entered into by such municipal corporation when the necessary funds have been provided therefor, and when the amount to be paid by the other municipal corporation has been paid to the treasurer of the municipal corporation authorized to supervise such construction.

Bonds may be issued and sold in anticipation of the collection of the assessments by the municipal corporation levying the assessments, and bonds may likewise be issued and sold by either municipal corporation for the purpose of paying its share of such improvement under the conditions and limitations, and in the manner, provided by Chapter 133. of the Revised Code.

Effective Date: 10-30-1989



Section 727.42 - Apportioning costs among municipal corporations for park boulevard.

Whenever a park boulevard extends from a municipal corporation to which it belongs into or adjacent to one or more other municipal corporations, and it is desired by the several municipal corporations so situated to improve the boulevard by grading, draining, curbing, paving, repaving, surfacing, resurfacing, or otherwise improving such boulevard, such municipal corporations may apportion the cost of the improvement among themselves in such manner as the legislative authorities thereof agree. The amount agreed to be borne by each municipal corporation may be defrayed out of its general fund, or by the issue of bonds.

Where such boulevard adjoins private property, abutting thereon and benefited thereby, such property may be assessed a portion of the cost of the improvement by the municipal corporation in which the property is situated, in the same manner, to the same extent, and subject to the same limitations as are provided by Chapter 727. of the Revised Code for the levying and collection of special assessments.

The amount agreed to be paid by the municipal corporations in which or adjacent to which such park boulevard is situated shall be paid to the treasurer of the municipal corporation owning such park boulevard. The contract for such improvement shall be let by and the work done under the supervision of the municipal corporation owning said park boulevard in the same manner provided for the letting and execution of contracts for the improvement of streets in such municipal corporation.

In the event that a part of the cost of such improvement is to be specially assessed upon the abutting property, the municipal corporation in which such property is situated may issue bonds in anticipation of the collection of such assessments, in the same manner in which bonds are authorized to be issued and sold in anticipation of the collection of special assessments for the improvement of streets and highways.

Effective Date: 01-01-1962



Section 727.43 - Damage claim limits.

No person who claims damages, arising without his fault from the acts of a municipal corporation or its agents in the construction of a public improvement, shall commence a suit therefor against a municipal corporation until he files a claim for such damages with the clerk of such municipal corporation, and sixty days elapse thereafter, to enable the municipal corporation to take such steps as it deems proper to settle or adjust the claim.

This section does not apply to an application for an injunction or other proceeding to which it may be necessary for such applicant to resort in case of urgent necessity.

Effective Date: 01-01-1962



Section 727.44 - Establishing sanitary sewerage, storm sewerage, and water supply districts.

In addition to the power conferred by other sections of the Revised Code, the legislative authority of a municipal corporation may by ordinance establish in the municipal corporation such number of districts as may be deemed necessary by it for the purpose of providing efficient sanitary sewerage, storm sewerage, or water supply. Each of such districts shall be designated by a name or number and shall be so arranged as to be independent of each other so far as practicable. The legislative authority shall cause the engineer of the municipal corporation or other person employed by it to devise and form a general plan for each district for storm sewerage, sanitary sewerage, or water supply as may be appropriate. Such plan shall be devised with regard to the present and prospective needs and interests of the municipal corporation and shall be reported to the legislative authority when completed. A plan for sanitary sewerage may include facilities and appurtenances necessary and proper for the collection, treatment, and disposal of sanitary sewage. A plan for storm sewerage may include facilities and appurtenances necessary and proper for the collection retention, control, and disposal of storm sewage. A plan for a water system may include facilities and appurtenances necessary and proper for the supply, treatment, storage, and distribution of water.

Effective Date: 01-01-1962



Section 727.45 - Showing location of facilities.

The plan prepared under section 727.44 of the Revised Code shall show the location of all facilities included within the plan.

Effective Date: 01-01-1962



Section 727.46 - Filing plan for sanitary sewerage, storm sewerage, and water supply districts.

When a general plan has been prepared under section 727.44 of the Revised Code and reported to the legislative authority, it shall be filed with the clerk of the legislative authority and the legislative authority shall cause its clerk to publish, once a week for two consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, a notice stating that such general plan has been prepared and is on file in the office of the clerk of the legislative authority for examination by interested persons and that written objections to such plan may be filed in the office of such clerk before the date specified in the notice, which shall not be earlier than the seventeenth day following the date of the first publication in said newspaper. Any person having an objection to the general plan shall file such objection in writing, with the clerk of the legislative authority within the time specified.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1962



Section 727.47 - Adopting plan for sanitary sewerage, storm sewerage, and water supply districts.

The legislative authority shall consider any objections filed under section 727.46 of the Revised Code, and after such consideration may adopt the general plan with any amendments or corrections thereto which it believes proper. The general plan with any amendments or corrections and certified by the clerk of the legislative authority as the plan adopted, shall then be filed in the office of such clerk.

Effective Date: 01-01-1962



Section 727.48 - Alteration of districts.

The legislative authority of a municipal corporation may, from time to time rearrange existing districts, establish new districts or subdistricts, or amend the general plan for the district as provided under sections 727.44 to 727.49, inclusive, of the Revised Code.

Effective Date: 01-01-1962



Section 727.49 - Constructing portion of plan.

After a general plan has been approved under section 727.47 of the Revised Code, the legislative authority of the municipal corporation shall designate, from time to time, such portion of the general plan as is required for immediate use and may provide for the construction thereof. In the event the cost of the construction of such portion of the plan as is designated for immediate use is to be paid for in whole or in part by special assessments the legislative authority may treat such construction as a single improvement in one resolution, ordinance, or contract and the provisions of sections 727.01 to 727.08, inclusive, and 727.10 to 727.43, inclusive, of the Revised Code shall apply to such construction and the levy and collection of the special assessments to pay the cost thereof.

Effective Date: 01-01-1962



Section 727.50 to 727.64 - [Repealed].

Effective Date: 01-01-1962



Section 727.65, 727.66 - [Repealed].

Effective Date: 10-01-1953



Section 727.67, 727.68 - [Repealed].

Effective Date: 01-01-1962






Chapter 729 - ASSESSMENTS - SIDEWALKS; SEWERS

Section 729.01 - Construction or repair of sidewalks, curbs, and gutters at expense of owners.

In addition to the power conferred upon municipal corporations under section 727.01 of the Revised Code to construct sidewalks, curbs, or gutters and levy an assessment therefor, the legislative authority of a municipal corporation may require the construction or repair of sidewalks, curbs, or gutters within the municipal corporation by the owners of lots or lands abutting thereon, and upon the failure of such owners to construct or repair such sidewalks, curbs, or gutters within the time prescribed in the resolution adopted under section 729.02 of the Revised Code, may cause such sidewalks, curbs, or gutters to be constructed or repaired and assess the total cost thereof against the lots or lands abutting thereon, notwithstanding the provisions of sections 727.03 and 727.05 of the Revised Code.

Effective Date: 01-01-1962



Section 729.02 - Resolutions of necessity for construction or repair of sidewalks, curbs, or gutters.

When it is deemed necessary by a municipal corporation to require the construction or repair of sidewalks, curbs, or gutters within the municipal corporation by the owners of the lots or lands abutting thereon, the legislative authority of the municipal corporation shall cause plans, specifications, and an estimate of the cost of such construction or repair to be prepared, showing the location and dimensions of such sidewalks, curbs, or gutters and the specifications for the construction or repair thereof, and filed in the office of the clerk of the legislative authority. After such plans, specifications, and estimate of cost have been filed, as provided in this section, the legislative authority may declare the necessity for the construction or repair of such sidewalks, curbs, or gutters by the adoption of a resolution which shall:

(A) Approve the plans, specifications, and estimate of cost of the proposed construction or repair on file as provided by this section;

(B) Describe the lots and lands abutting upon the sidewalks, curbs, or gutters to be constructed or repaired by the termini of the improvement or by street address;

(C) Set forth that such sidewalks, curbs, or gutters shall be constructed or repaired by the owners of the lots or lands abutting thereon in accordance with the specifications on file in the office of the clerk of the legislative authority of the municipal corporation;

(D) Set forth the time within which such sidewalks, curbs, or gutters shall be constructed or repaired by the owners of the lots and lands abutting thereon, which shall not be less than thirty days from the date of service of notice under section 729.03 of the Revised Code, on the owner of the lots or lands;

(E) State that in the event such sidewalks, curbs, or gutters are not constructed or repaired by the owners of the lots and lands abutting thereon in accordance with such plans and specifications and within the time prescribed in this resolution, the municipal corporation will so construct or repair such sidewalks, curbs, or gutters and assess the cost thereof against the lots and lands abutting thereon.

Effective Date: 01-01-1962



Section 729.03 - Notice to construct or repair sidewalks, curbs, and gutters.

Notice of the passage of a resolution of necessity under section 729.02 of the Revised Code shall be served by the clerk of the legislative authority, or a person designated by such clerk, upon the owners of the lots or lands abutting upon the sidewalks, curbs, or gutters to be constructed or repaired in the same manner as service of summons in civil cases, or by certified mail addressed to such owner at his last known address or to the address to which tax bills are sent, or by a combination of the foregoing methods. If it appears by the return of service or the return of the certified mail notice that one or more of the owners cannot be found, such owners shall be served by publication of the notice once in a newspaper of general circulation within the municipal corporation. The return of the person serving the notice or a certified copy thereof or a returned receipt for notice forwarded by certified mail accepted by the addressee or anyone purporting to act for him shall be prima-facie evidence of the service of notice under this section. Such notice shall also set forth the place where the specifications governing the construction or repair of such sidewalks, curbs, or gutters are on file, the time within which the owner of such lot or parcel of land may construct or repair such sidewalks, curbs, or gutters, and that in the event such owner does not construct or repair such sidewalks, curbs, or gutters in accordance with such specifications and within such time, the municipal corporation will construct or repair such sidewalks, curbs, or gutters and assess the costs thereof against the lot or land of such owner.

Effective Date: 01-01-1962



Section 729.04 - Assessment of costs of improvements.

Upon the expiration of the time within which sidewalks, curbs, or gutters shall be constructed or repaired by the owner of the lots or lands abutting thereon as set forth in the resolution adopted under section 729.02 of the Revised Code, the sidewalks, curbs, or gutters not constructed or repaired by the owners of the lots and lands abutting thereon shall be constructed or repaired by the municipal corporation in accordance with the resolution adopted under section 729.02 of the Revised Code, and the legislative authority of the municipal corporation shall, upon the completion of such construction or repair, assess the cost thereof against the lots or lands abutting thereon.

In anticipation of the collection of the cost of the construction or repair of such sidewalks, curbs, or gutters from the owners of the lots or lands abutting thereon, the legislative authority of the municipal corporation may provide for the issuance of bonds or notes and the proceeds thereof shall be used to pay for the construction or repair of such sidewalks, curbs, or gutters.

Effective Date: 10-08-1963



Section 729.05 - Assessment proceedings may include different owners on different streets.

In all proceedings pertaining to the construction or repair of sidewalks, curbs, or gutters under sections 729.01 to 729.08, inclusive, of the Revised Code, sidewalks, curbs, or gutters upon different streets abutting upon lots or lands owned by different owners may be included in the same resolution, notice, contract, ordinance, or other proceedings.

Effective Date: 01-01-1962



Section 729.06 - Requiring installation of sewer or water connections.

In addition to the power conferred upon municipal corporations under section 727.01 of the Revised Code to levy and collect special assessments, the legislative authority of a municipal corporation may require the installation of sewer or water connections and assess the cost thereof as provided in this section.

Whenever the legislative authority of a municipal corporation deems it necessary, in view of contemplated street paving or as a sanitary regulation, that sewer or water connections or both be installed, the legislative authority shall cause written notice thereof to be given to the owner of each lot or parcel of land to which such connections are to be made, which notice shall state the number and the character of connections required.

The notice under this section shall be served by the clerk of the legislative authority, or a person designated by such clerk, upon the owners of the lots or parcels of land to which such connections are to be made in the same manner as service of summons in civil cases, or by certified mail addressed to such owner at his last known address or to the address to which tax bills are sent, or by a combination of the foregoing methods. If it appears by the return of service or the return of the certified mail notice that one or more of such owners cannot be found, such owners shall be served by publication of the notice once in a newspaper of general circulation within the municipal corporation. The return of the person serving the notice or a certified copy thereof or a returned receipt for notice forwarded by certified mail accepted by the addressee or anyone purporting to act for him shall be prima-facie evidence of the service of notice under this section.

If said connections are not installed within thirty days from the date of service of such notice, the work may be done by the municipal corporation and the cost thereof together with a forfeiture of five per cent, assessed against the lots and lands for which such connections are made.

Effective Date: 01-01-1962



Section 729.07 - List of estimated assessments.

Upon completion of the construction or repair of sidewalks, curbs, or gutters under sections 729.01 to 729.05, inclusive, of the Revised Code, or the installing of sewer or water connections under section 729.06 of the Revised Code, the total cost of such construction, repair, or installation as defined in section 727.08 of the Revised Code, shall be ascertained and reported to the legislative authority by its clerk, and the legislative authority shall cause a list of estimated assessments to be prepared. Such list shall include the total cost of such construction, repair, or installation to each lot or land abutting upon such construction, repair, or installation and shall be filed in the office of the clerk of the legislative authority and be available for public inspection.

Effective Date: 01-01-1962



Section 729.08 - Publication of notice of estimate.

The legislative authority of the municipal corporation shall cause a notice to be published for three consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, stating that such list of estimated assessments has been made and is on file in the office of the clerk of the legislative authority for the inspection and examination of persons interested therein.

If any person objects to an assessment on such list, the person shall file the objection in writing with the clerk of the legislative authority within two weeks after the expiration of the notice provided in this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1962



Section 729.09 - Adoption of assessment ordinance.

The clerk of the legislative authority shall deliver the objections received under section 729.08 of the Revised Code to the legislative authority of the municipal corporation. The legislative authority shall review the written objections and shall adopt an ordinance levying upon the lots and lands enumerated in the list of estimated assessments the amounts set forth on such list with such changes or corrections as the legislative authority shall determine to be proper after consideration of the written objections filed under section 729.08 of the Revised Code. Such ordinance shall state the number of annual installments, not exceeding ten, over which the assessments shall be payable and shall establish a period of time during which the assessments shall be payable in cash.

Effective Date: 08-25-1981



Section 729.10 - Procedure for assessments.

Effective Date: 01-01-1962



Section 729.11 - Ordinance for construction, enlargement, or improvement of system of storm or sanitary sewerage.

In addition to the power conferred upon municipal corporations under section 727.01 of the Revised Code to levy and collect special assessments, the legislative authority of a municipal corporation may, whenever it has determined by ordinance that it is necessary to construct, enlarge, or improve a system of storm or sanitary sewerage for the municipal corporation or any part thereof, including sewage disposal works, treatment plants, and sewage pumping stations, or a water supply system for the municipal corporation or any part thereof including mains, dams, reservoirs, wells, intakes, purification works, and pumping stations, and that any such improvement shall be constructed, enlarged, or improved, may levy upon property to be benefited in the municipal corporation or any designated part thereof, which property shall be described in the ordinance, a preliminary assessment upon the benefited lots and lands within the corporation or such part thereof, apportioned according to benefits or to the tax valuation or partly by one method and partly by the other, as the legislative authority determines for the purpose of paying the costs of general and detailed plans, specifications, estimates, preparation of the tentative assessment, financing, and legal services incident to the preparation of such plans, and a plan for financing the proposed improvements.

Prior to the adoption of such ordinance, the legislative authority of such municipal corporation shall give notice of the pendency thereof and of the proposed determination of the necessity of the improvement therein generally described, which notice shall set forth the description of the benefited property as designated in the ordinance and the time and place of hearing of objections to and endorsements of the improvement. Such notice shall be given by publication in a newspaper of general circulation in the municipal corporation once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, the first publication to be at least two weeks prior to the date set for the hearing. At such hearing, or at any adjournment thereof, of which no further published notice need be given, the legislative authority shall hear all persons whose properties are proposed to be assessed, and such evidence as is deemed to be necessary, and shall then determine the necessity of the proposed improvement and in addition shall determine whether the improvement shall be made by the municipal corporation, and shall direct the preparation of tentative assessments upon the benefited properties and by whom they shall be prepared.

Such assessments shall be in the amount determined to be necessary by the legislative authority to pay the costs of general and detailed plans, specifications, estimates of cost, preparation of the tentative assessment, financing and legal services incident to the preparation of such plans, and a plan of financing the proposed improvements, and shall be payable in such number of years as the legislative authority determines, not to exceed twenty, together with interest on any notes which may be issued in anticipation of the collection of such assessments.

The legislative authority may at any time levy additional assessments according to benefits or to tax valuation or partly by one method and partly by the other as the legislative authority determines for such purposes upon such properties to complete the payment of such costs or to pay the cost of any additional plans, specifications, estimates of cost, tentative assessments, and the cost of financing and legal services incident to the preparation of such plans and such plan of financing, which additional assessments shall be payable in such number of years as the legislative authority determines, not to exceed twenty years, together with interest on any notes and bonds which may be issued in anticipation of the collection thereof.

Upon completion of the tentative assessments or any additional assessments, they shall be filed with the clerk of the legislative authority and shall be and remain open to public inspection, and thereupon, the legislative authority shall give at least ten days' notice of the filing thereof in one newspaper of general circulation in the municipal corporation, or shall give notice as provided in section 7.16 of the Revised Code, which notice shall state the time and place when and where such tentative assessments shall be taken up for consideration. At such time and place or at any adjournment thereof, of which no further published notice need be given, the legislative authority shall hear all persons whose properties are proposed to be assessed, shall correct any errors and make any revisions that appear to be necessary or just, and may then pass an ordinance levying upon the properties determined to be benefited such assessments as so corrected and revised.

The assessments levied by such ordinance shall be certified to the county auditor for collection as other taxes in the year or years in which they are payable; provided any such assessment in the amount of five dollars or less, or any unpaid balance of any such assessment which is five dollars or less, shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable.

Upon the adoption of such ordinance levying assessments the legislative authority may authorize contracts to carry out the purposes for which such assessments have been levied without the prior issuance of notes and bonds; provided that the payments due by the municipal corporation do not fall due prior to the times in which such assessments shall be collected. The municipal corporation may also issue and sell its bonds with a maximum maturity of twenty years in anticipation of the collection of such assessments and may issue its notes in anticipation of the issuance of such bonds, which notes and bonds shall be issued and sold as provided in Chapter 133. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1962



Section 729.12 - New curbs to have ramped curbing for handicapped.

All new curbs that are authorized by any municipal corporation or township, and all existing curbs which are part of any reconstruction, shall have a ramp with nonslip surface built into the curb at each pedestrian crosswalk so that the sidewalk and street blend to a common level. Such ramps shall be not less than forty inches wide and shall insofar as feasible be constructed in accordance with the standard drawings and specifications for curb ramps of the department of transportation.

Effective Date: 08-21-1975



Section 729.13 - [Repealed].

Effective Date: 11-02-1959



Section 729.14 to 729.41 - [Repealed].

Effective Date: 01-01-1962



Section 729.42 - Two or more municipal corporations may construct joint sewers.

The legislative authorities of two or more municipal corporations may provide for the construction of a main sewer and branches jointly by such municipal corporations for the sewering and draining of such municipal corporations or any part thereof, and agree upon the plan and location of such main sewer, the terms on which it shall be constructed and maintained for common use, and the portion of the cost thereof to be paid by each municipal corporation. For this purpose such municipal corporations may jointly appropriate land either within or without their respective limits.

Effective Date: 10-01-1953



Section 729.43 - Payment of cost of joint sewers.

The legislative authority of each municipal corporation shall provide for assessing such portion of the cost and expenses of constructing any main sewer or drain under section 729.42 of the Revised Code as it determines to be a proper charge upon the lots and lands within the respective municipal corporations benefited thereby. Any excess over such assessment shall be paid from the sewer funds of the municipal corporations respectively, or if they or either of them are divided into sewer districts, from the sewer fund of the district directly or indirectly sewered in whole or in part thereby. If more than one district is so sewered thereby, the legislative authority shall apportion the amount to be paid by each district or assessed against the property therein, or such legislative authorities, or either, may determine to place the whole cost, or any part thereof, upon the general tax duplicate.

Effective Date: 10-01-1953



Section 729.44 - Advertisement for bids.

The advertisement for bids for the construction of a sewer under section 729.42 of the Revised Code shall be joint, and shall be filed with the clerk of the legislative authority of the municipal corporation, and reported to the legislative authority of each such municipal corporation. Any contract made for the construction of such sewer shall be in the names of the municipal corporations jointly, but each shall be liable only for such portion of the cost as is specified in the ordinances providing therefor.

Effective Date: 10-01-1953



Section 729.45 - Joint management of sewerage system.

Upon completion, the main sewer or drain, branches, and appurtenances constructed under section 729.42 of the Revised Code shall be the property of the municipal corporations jointly, and they may take all necessary steps to keep them in proper repair and condition and to protect them from damage and improper use. Such municipal corporations may, by ordinance jointly passed, prescribe the terms, including the price to be paid therefor, upon which other municipal corporations, public institutions, or individuals may connect with and use such main sewer or drain, and the disposition of the fund arising therefrom.

Effective Date: 10-01-1953



Section 729.46 - Repairs of sewers and ditches.

The legislative authority of a municipal corporation may provide for the repair or reconstruction of any sewer, ditch, or drain and the proceedings for that purpose shall be the same, so far as applicable, as are required for the original construction thereof.

Effective Date: 10-01-1953



Section 729.47 - Construction and maintenance of sewer pumping stations.

The legislative authority of a municipal corporation, in accordance with Title VII [7] of the Revised Code, may provide for the construction and maintenance of sewer pumping stations, equip them with necessary machinery and apparatus, and provide the necessary buildings therefor.

Effective Date: 10-01-1953



Section 729.48 - Sewerage farm.

A municipal corporation may purchase and hold land outside its limits, to be used as a sewerage farm, and may construct and maintain thereon all the necessary appliances for the proper disposal of the sewage of such municipal corporation, under such rules and regulations as are prescribed by the legislative authority thereof and approved by the department of health.

Effective Date: 10-01-1953



Section 729.49 - Sewerage rates or charges of rent.

The legislative authority of a municipal corporation which has installed or is installing sewerage, a system of sewerage, sewage pumping works, or sewage treatment or disposal works for public use, may, by ordinance, establish just and equitable rates or charges of rents to be paid to the municipal corporation for the use of such services, by every person, firm, or corporation whose premises are served by a connection thereto. Such charges shall constitute a lien upon the property served by such connection and if not paid when due shall be collected in the same manner as other municipal corporation taxes. The legislative authority may change such rates or charges from time to time as is deemed advisable. The legislative authority of a municipal corporation operating under a charter may establish such schedule of rates and provide for its administration by designating the department or officer to be charged with the enforcement of sections 729.49 to 729.52, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 729.50 - Management and control of sewerage system.

In a city the director of public service shall manage, conduct, and control the sewerage system and sewage pumping, treatment, and disposal works mentioned in section 729.49 of the Revised Code, and, when the legislative authority thereof has established a schedule of rates or charges of rents therefor, the director shall collect sewer rentals, and shall appoint the necessary officers and agents for such purposes.

When the legislative authority of a village has established a schedule of rates or charges of rents for such use, such duties shall be performed by the board of trustees of public affairs. The board shall assume all duties, in relation to sewers, imposed upon the street commissioner by section 735.32 of the Revised Code, whereupon the street commissioner shall be relieved of such duties.

Effective Date: 10-01-1953



Section 729.51 - Bylaws and regulations.

The director of public service and the board of trustees of public affairs may make such bylaws and regulations as are necessary for the safe, economical, and efficient management and protection of the sewerage system and sewage pumping, treatment, and disposal works mentioned in section 729.49 of the Revised Code, and for the construction and use of house sewers and their connections to the sewerage system. Such bylaws and regulations shall have the same effect as ordinances, when not repugnant thereto, or to the constitution or laws of the state.

Effective Date: 10-01-1953



Section 729.52 - Funds from sewer rentals deposited into sewer fund.

The funds received from the collection of sewer rentals under section 729.49 of the Revised Code shall be deposited weekly with the treasurer of the municipal corporation. Money so deposited shall be kept as a separate and distinct fund and shall be known as the sewer fund. When appropriated by the legislative authority of the municipal corporation, the fund shall be subject to the order of the director of public service of a city or of the board of trustees of public affairs of a village. The director or board shall sign all orders drawn on the treasurer of the municipal corporation against such fund, which fund shall be used for the payment of the cost of the management, maintenance, operation, and repair of the sewerage system and sewage pumping, treatment, and disposal works. Any surplus in such fund may be used for the enlargement or replacement of the system and works, for construction and reconstruction of main and interceptor storm sewers, for the payment of the interest on any debt incurred for the construction thereof, and for the creation of a sinking fund for the payment of such debt, but shall not be used for the extension of a sewerage system to serve unsewered areas or for any other purpose; provided, where such municipal corporation does not operate or maintain a sewage pumping, treatment, and disposal works, any or all of such surplus may be transferred to the general fund of the municipal corporation in the manner provided in sections 5705.15 and 5705.16 of the Revised Code.

Effective Date: 03-18-1969






Chapter 731 - ORGANIZATION

Section 731.01 - Members of legislative authority.

(A) Except as provided in divisions (B) and (D) of this section, the legislative power of each city shall be vested in, and exercised by, a legislative authority, composed of not fewer than seven members, four of whom shall be elected by wards and three of whom shall be elected by electors of the city at large. For the first twenty thousand inhabitants in any city, in addition to the original five thousand, there shall be two additional members of such legislative authority, elected by wards, and for every fifteen thousand inhabitants thereafter there shall be one additional member similarly elected. The total number of members of such legislative authority shall not exceed seventeen.

(B) The legislative power of a city may be vested in, and exercised by, a legislative authority composed of not fewer than five nor more than seventeen members, to be determined in the manner provided in this division, and in lieu of the number required in division (A) of this section. Under the alternative plan for the composition of the legislative authority, the number of members shall be fixed in a resolution which may be submitted to the electors for their approval or rejection by a two-thirds vote of the members of the legislative authority, or by the people through an initiative petition in accordance with section 731.28 of the Revised Code. Such a resolution passed by the legislative authority shall not be subject to veto by the mayor, need not be published, and shall be immediately effective for purposes of placing such issue on the ballot. The resolution shall be submitted to the electors at the next general or primary election occurring not less than seventy-five days after its passage by the legislative authority, or the certification of the text of a resolution proposed by initiative petition to the board of elections. The resolution shall specify the total number of members, the number to be elected from the city at large, and the number to be elected from wards. Members may all be elected from the city at large or all elected from wards, or some may be elected from the city at large and the remainder elected from wards, as determined by the resolution. A resolution that changes the total number of members shall specify the method by which the change in number is to take effect, but no reduction in the number of members shall terminate the term of an incumbent. When the number of members elected from wards is changed, new ward boundaries shall be determined as provided in section 731.06 of the Revised Code.

(C) The number of members of the legislative authority determined under an alternative plan for the composition of the legislative authority under division (B) of this section may be changed or abandoned by a resolution submitted to the electors in the same manner as provided in division (B) of this section for a resolution to institute such an alternative plan. When the alternative plan for determining the number of members of the legislative authority under division (B) of this section is abandoned, the number of members of the legislative authority shall be determined by division (A) of this section.

(D) When a city has just been incorporated from township territory pursuant to Chapter 707. of the Revised Code, the legislative authority of the city initially shall be vested in and exercised by a legislative authority composed of not fewer than seven members elected by electors of the city at large. In all subsequent elections for the city legislative authority, the members shall be elected as provided in division (A) of this section.

Effective Date: 03-02-1992



Section 731.02 - Qualifications of members of legislative authority.

Members of the legislative authority at large shall have resided in their respective cities, and members from wards shall have resided in their respective wards, for at least one year immediately preceding their election. Each member of the legislative authority shall be an elector of the city, shall not hold any other public office, except that of notary public or member of the state militia, and shall not be interested in any contract with the city, and no such member may hold employment with said city. A member who ceases to possess any of such qualifications, or removes from the member's ward, if elected from a ward, or from the city, if elected from the city at large, shall forthwith forfeit the member's office.

The purpose of establishing a one-year residency requirement in this section is to recognize that the state has a substantial and compelling interest in encouraging qualified candidacies for election to the office of member of the legislative authority of a city by ensuring that a candidate for such office has every opportunity to become knowledgeable with and concerned about the problems and needs of the area the candidate seeks to represent. In enacting this requirement, the general assembly finds that the one-year period is reasonably related to this purpose, while leaving unimpaired a person's right to travel, to vote, and to be a candidate for public office.

Effective Date: 08-22-1995



Section 731.03 - Election and term of members of legislative authority.

(A) Except as otherwise provided in division (B) of this section, one member of the legislative authority of a city from each ward and such number of members thereof at large as is provided by section 731.01 of the Revised Code shall be chosen in each odd-numbered year. Members shall serve for a term of two years commencing on the first day of January next after their election.

(B) A city legislative authority may, by majority vote, adopt a resolution causing the board of elections to submit to the city electors the question of whether the terms of office of the members of the legislative authority should be changed from two to four years. The question may also ask whether the legislative authority should be authorized to establish staggered four-year terms of office among members of the legislative authority by fixing certain terms of office at two years for one term of office but then at four years thereafter. If the resolution calls for submission of the question about staggered terms, the resolution shall specify the number of members to be elected for four-year terms and the number to be elected for two-year terms at the next election for such members. The resolution shall also specify how many of those members elected to four-year terms and how many of those members elected to two-year terms shall be elected from the city at large, and how many from wards. If staggered terms of office are established, the legislative authority shall fix the length of the terms of office prior to the last day fixed by law for filing as a candidate for such office. The question shall be voted upon at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections. If a majority of the votes cast on the question is in the affirmative, the terms of office of the members of the legislative authority shall be four years effective on the first day of January following the next regular municipal election, except as may otherwise be provided by the legislative authority to establish staggered terms of office among members of the legislative authority.

A city legislative authority whose members' terms of office are four years may, by a majority vote, adopt a resolution establishing staggered four-year terms of office among members of the legislative authority by fixing certain terms of office at two years for one term of office but then at four years thereafter. The resolution shall specify the number of members to be elected for four-year terms and the number to be elected for two-year terms, and shall specify how many of those members elected to four-year terms and how many of those members elected to two-year terms shall be elected from the city at large, and how many from wards. If staggered terms of office are established, the legislative authority shall fix the length of the terms of office prior to the last day fixed by law for filing as a candidate for such office.

A city legislative authority whose members' terms of office are four years may, by majority vote, adopt a resolution causing the board of elections to submit to the city electors the question of whether the members' terms should be changed back from four to two years. The question shall be voted upon at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections. If a majority of the votes cast on the question is in the affirmative, the terms of office of the members of the legislative authority shall be two years effective on the first day of January following the next regular municipal election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-1987



Section 731.04 - Officers of legislative authority.

Within ten days from the commencement of their term, the members of the legislative authority of a city shall elect a president pro tempore, a clerk, and such other employees as are necessary, and fix their duties, bonds, and compensation. Such officers and employees shall serve for two years, unless the members of the legislative authority serve terms of four years pursuant to division (B) of section 731.03 of the Revised Code, in which case these officers and employees shall serve for four years, but may be removed at any time for cause, at a regular meeting of the legislative authority by a two-thirds vote of the members elected.

Effective Date: 07-26-1984



Section 731.05 - Powers of legislative authority.

The powers of the legislative authority of a city shall be legislative only, it shall perform no administrative duties, and it shall neither appoint nor confirm any officer or employee in the city government except those of its own body, unless otherwise provided in Title VII [7] of the Revised Code. All contracts requiring the authority of the legislative authority for their execution shall be entered into and conducted to performance by the board or officers having charge of the matters to which they relate. After the authority to make such contracts has been given and the necessary appropriation made, the legislative authority shall take no further action thereon.

Effective Date: 10-01-1953



Section 731.06 - Division of city into wards.

(A) The legislative authority of a city shall subdivide the city into wards, equal in number to the members of the legislative authority to be elected from wards, within ninety days after:

(1) The first day of October of the year following the decennial census year;

(2) The approval of the adoption, change, or abandonment of an alternative plan for the composition of the legislative authority of the city under division (B) or (C) of section 731.01 of the Revised Code, if the number of wards is changed;

(3) The annexation of territory containing, according to the last federal census or a census authorized by the legislative authority, such population as will entitle the city to an additional member of the legislative authority under division (A) of section 731.01 of the Revised Code.

(B) If the legislative authority fails to make such subdivision within the time required, it shall be made by the director of public service.

(C) In order to provide substantially equal population in each of the wards, the legislative authority may redivide the city into wards at any time.

(D) All wards shall be bounded, as far as practicable, by county lines, streets, alleys, lot lines, avenues, public grounds, canals, watercourses, municipal corporation lines, center lines of platted streets, or railroads, and shall be composed of adjacent and compact territory, and substantially equal in population.

(E) The legislative authority may authorize and provide for conducting a census of the population of the city at any time in order to carry out the powers granted by this section.

(F) Action of the legislative authority to divide the city into wards shall be taken by ordinance and shall be effective for the first municipal primary election occurring at least one hundred fifty days after the passage of the ordinance.

Effective Date: 07-16-1970



Section 731.07 - Salaries shall not be changed during term.

The salary of any officer of a city shall not be increased or diminished during the term for which he was elected or appointed. This section does not prohibit the payment of any increased costs of continuing to provide the identical benefits provided to an officer at the commencement of his term of office.

Unless otherwise provided, all fees pertaining to any office shall be paid into the city treasury.

Effective Date: 01-09-1981



Section 731.08 - Power of legislative authority as to salaries and bonds.

Except as otherwise provided in Title VII [7] of the Revised Code, the legislative authority of a city, by ordinance or resolution, shall determine the number of officers, clerks, and employees in each department of the city government, and shall fix, by ordinance or resolution, their respective salaries and compensation, and the amount of bond to be given for each officer, clerk, or employee in each department of the government, if any is required. Such bond shall be made by such officer, clerk, or employee, with surety subject to the approval of the mayor.

Effective Date: 10-01-1953



Section 731.09 - Members of village legislative authority - election - terms of office.

(A) Except as otherwise provided in division (B) or (C) of this section, the legislative power of each village shall be vested in, and exercised by, a legislative authority, composed of six members, who shall be elected by the electors of the village at large, for terms of four years. At the municipal election held in the year 1961 two members shall be elected for terms of two years and four members shall be elected for terms of four years. Except in villages where a primary election was held in 1961 for the nomination of candidates for member of the legislative authority, the four candidates who receive the greatest number of votes cast shall be elected for terms of four years, and the two candidates who receive the next greatest number of the votes cast shall be elected for terms of two years.

All candidates nominated prior to June 8, 1961, except by primary election, shall have their names grouped together on the election ballot regardless of whether their nominating petition or declaration of candidacy designated that they were candidates for a two-year or a four-year term.

At the municipal election in 1963 and quadrennially thereafter, two members shall be elected for terms of four years.

At the municipal election in 1965 and quadrennially thereafter, four members shall be elected for terms of four years.

Beginning with the year 1964, all members of village council shall hold office for a term of four years.

(B) The legislative authority of a village may adopt an ordinance or resolution that, if approved by a majority of the electors voting on the issue, would reduce the number of members of the legislative authority to five. A certified copy of the ordinance or resolution shall be filed with the board of elections no later than four p.m. of the ninetieth day before the day of the next election at which members of the legislative authority are to be elected.

(C) The electors may propose a reduction in the number of members of the legislative authority from six to five by initiative petition in accordance with the procedure set forth in section 731.28 of the Revised Code.

(D) If a majority of the votes cast on the question proposed under division (B) or (C) of this section is in the affirmative, the legislative authority shall be composed of five members, who shall be elected at large, for terms of four years. If members of the legislative authority have staggered terms of office as required by this section, the decrease in number of members shall be implemented as necessary over the next two municipal elections at which members of the legislative authority would be elected. If the legislative authority has adopted an ordinance or resolution to eliminate staggered terms of office under section 731.091 of the Revised Code, the five members shall be elected as set forth in division (B)(2) of that section.

Amended by 129th General AssemblyFile No.177,HB 347, §1, eff. 3/22/2013.

Effective Date: 01-23-1963



Section 731.091 - Elimination of staggered terms of office.

(A) The legislative authority of a village may, by the adoption of an ordinance or resolution to eliminate staggered terms of office, determine that all members of the legislative authority shall be elected at the same municipal election as provided for in this section.

(B) At the regular municipal election occurring not less than ninety days after the certification of the ordinance or resolution to the board of elections eliminating staggered terms of office, the following apply:

(1) If there are six members of the legislative authority, three members shall be elected at the next regular municipal election for two year nonstaggered terms and all members of the legislative authority shall be elected to four year nonstaggered terms at all following municipal elections.

(2) If there are five members of the legislative authority, three members shall be elected at the next municipal election for two year terms and all members shall be elected to four year nonstaggered terms at all following municipal elections.

Added by 129th General AssemblyFile No.177,HB 347, §1, eff. 3/22/2013.



Section 731.10 - President pro tempore of the legislative authority - employees.

At the first meeting in January of each year, the legislative authority of a village shall immediately proceed to elect a president pro tempore from its own number, who shall serve until the first meeting in January next after his election. The legislative authority may provide such employees for the village as it determines, and such employees may be removed at any regular meeting by a majority of the members elected to such legislative authority.

When the mayor is absent from the village or is unable, for any cause, to perform his duties, the president pro tempore shall be the acting mayor, and shall have the same powers and perform the same duties as the mayor.

Effective Date: 10-01-1953



Section 731.11 - Vacancy when president pro tempore becomes mayor.

When the president pro tempore of the legislative authority of a village becomes the mayor, the vacancy thus created shall be filled as provided in section 731.43 of the Revised Code, and the legislative authority shall elect another president pro tempore from its own number, who shall have the same rights, powers, and duties as his predecessor.

Effective Date: 10-01-1953



Section 731.12 - Qualifications of members of village legislative authority.

Each member of the legislative authority of a village shall have resided in the village one year immediately preceding the member's election, and shall be an elector of the village. No member of the legislative authority shall hold any other public office, be interested in any contract with the village, or hold employment with said village, except that such member may be a notary public, a member of the state militia, or a volunteer fireman of said village, provided that such member shall not receive any compensation for his services as a volunteer fireman of the village in addition to his regular compensation as a member of the legislative authority. Any member who ceases to possess any of such qualifications or who removes from the village shall forfeit the member's office.

The purpose of establishing a one-year residency requirement in this section is to recognize that the state has a substantial and compelling interest in encouraging qualified candidacies for election to the office of member of the legislative authority of a village by ensuring that a candidate for such office has every opportunity to become knowledgeable with and concerned about the problems and needs of the area the candidate seeks to represent. In enacting this requirement, the general assembly finds that the one-year period is reasonably related to this purpose, while leaving unimpaired a person's right to travel, to vote, and to be a candidate for public office.

Effective Date: 08-22-1995



Section 731.13 - Compensation and bonds of village officers, clerks and employees.

The legislative authority of a village shall fix the compensation and bonds of all officers, clerks, and employees of the village except as otherwise provided by law. The legislative authority shall, in the case of elective officers, fix their compensation for the ensuing term of office at a meeting held not later than five days prior to the last day fixed by law for filing as a candidate for such office. All bonds shall be made with sureties subject to the approval of the mayor. The compensation so fixed shall not be increased or diminished during the term for which any officer is elected or appointed. This section does not prohibit the payment of any increased costs of continuing to provide the identical benefits provided to an officer at the commencement of his term of office.

Effective Date: 01-09-1981



Section 731.14 - Contracts by legislative authority of a village - exception.

All contracts made by the legislative authority of a village shall be executed in the name of the village and signed on its behalf by the mayor and clerk. Except where the contract is for equipment, services, materials, or supplies to be purchased under division (D) of section 713.23 or section 125.04 or 5513.01 of the Revised Code, available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code, or required to be purchased from a qualified nonprofit agency under sections 125.60 to 125.6012 of the Revised Code, when any expenditure, other than the compensation of persons employed in the village, exceeds fifty thousand dollars, such contracts shall be in writing and made with the lowest and best bidder after advertising once a week for not less than two consecutive weeks in a newspaper of general circulation within the village. The legislative authority may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the legislative authority's internet web site. If the legislative authority posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation within the village, provided that the first notice published in such newspaper meets all of the following requirements:

(A) It is published at least two weeks before the opening of bids.

(B) It includes a statement that the notice is posted on the legislative authority's internet web site.

(C) It includes the internet address of the legislative authority's internet web site.

(D) It includes instructions describing how the notice may be accessed on the legislative authority's internet web site.

The bids shall be opened and shall be publicly read by the clerk of the village or a person designated by the clerk at the time, date, and place specified in the advertisement to bidders or specifications. The time, date, and place of bid openings may be extended to a later date by the legislative authority of the village, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening. This section does not apply to those villages that have provided for the appointment of a village administrator under section 735.271 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 12-20-2005; 2008 SB268 09-12-2008



Section 731.141 - Village administrator to make contracts and purchases.

In those villages that have established the position of village administrator, as provided by section 735.271 of the Revised Code, the village administrator shall make contracts, purchase supplies and materials, and provide labor for any work under the administrator's supervision involving not more than fifty thousand dollars. When an expenditure, other than the compensation of persons employed by the village, exceeds fifty thousand dollars, the expenditure shall first be authorized and directed by ordinance of the legislative authority of the village. When so authorized and directed, except where the contract is for equipment, services, materials, or supplies to be purchased under division (D) of section 713.23 or section 125.04 or 5513.01 of the Revised Code, available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code, or required to be purchased from a qualified nonprofit agency under sections 125.60 to 125.6012 of the Revised Code, the village administrator shall make a written contract with the lowest and best bidder after advertisement for not less than two nor more than four consecutive weeks in a newspaper of general circulation within the village or as provided in section 7.16 of the Revised Code. The bids shall be opened and shall be publicly read by the village administrator or a person designated by the village administrator at the time, date, and place as specified in the advertisement to bidders or specifications. The time, date, and place of bid openings may be extended to a later date by the village administrator, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening. All contracts shall be executed in the name of the village and signed on its behalf by the village administrator and the clerk.

The legislative authority of a village may provide, by ordinance, for central purchasing for all offices, departments, divisions, boards, and commissions of the village, under the direction of the village administrator, who shall make contracts, purchase supplies or materials, and provide labor for any work of the village in the manner provided by this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 10-21-2005



Section 731.15 - Bids and proceedings.

Each bid on any contract under section 731.14 or 731.141 of the Revised Code shall contain the full name of every person interested in such bid. If the bid is for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, it shall meet the requirements of section 153.54 of the Revised Code. If the bid is for any other contract authorized by section 731.14 or 731.141 of the Revised Code, it shall be accompanied by a sufficient bond or certified check, cashier's check, or money order on a solvent bank or savings and loan association that, if the bid is accepted, a contract will be entered into and the performance of it properly secured. If the bid for work embraces both labor and material, it shall be separately stated, with the price thereof. The legislative authority of a village, or, in the event a village administrator has been appointed as provided by section 735.271 of the Revised Code, the village administrator may reject any and all bids. The contract shall be between the village and the bidder, and the village shall pay such contract price in cash. When a bonus is offered for completion of a contract prior to a specified date, the legislative authority, or, in the event a village administrator has been appointed as provided by section 735.271 of the Revised Code, the village administrator may exact a prorated penalty in like sum for each day of delay beyond the specified date. When there is reason to believe there is collusion or combination among bidders, the bids of those concerned therein shall be rejected.

Effective Date: 10-01-1987



Section 731.16 - Alterations or modifications of contracts.

When it becomes necessary in the opinion of the legislative authority of a village, or, in the event a village administrator has been appointed as provided by section 735.271 of the Revised Code, the village administrator, in the prosecution of any work under contract, to make alterations or modifications in such contract, such alterations or modifications shall be made only by the legislative authority by resolution, or, in the event a village administrator has been appointed as provided by section 735.271 of the Revised Code, such alterations or modifications shall be made only by the village administrator in writing, but such resolution or written modification shall be of no effect until the price to be paid for the work and material, or both, under the altered or modified contract, has been agreed upon in writing and signed by the contractor, and by the mayor, or, in the event a village administrator has been appointed as provided by section 735.271 of the Revised Code, the village administrator on behalf of the village. No contractor shall recover anything for work or material because of any alteration or modification, unless such contract is made as provided by this section, nor shall he recover for such work or material, or either, more than the agreed price. The law relating to requiring bids and the awarding of contracts for public buildings, so far as they apply, shall remain in effect. A duplicate copy of each contract shall be filed in the office of the village treasurer.

Effective Date: 09-28-1965



Section 731.17 - Passage of ordinances and resolutions.

(A) The following procedures shall apply to the passage of ordinances and resolutions of a municipal corporation:

(1) Each ordinance and resolution shall be read by title only, provided the legislative authority may require any reading to be in full by a majority vote of its members.

(2) Each ordinance or resolution shall be read on three different days, provided the legislative authority may dispense with this rule by a vote of at least three-fourths of its members.

(3) The vote on the passage of each ordinance or resolution shall be taken by yeas and nays and entered upon the journal.

(4) Each ordinance or resolution shall be passed, except as otherwise provided by law, by a vote of at least a majority of all the members of the legislative authority.

(B) Action by the legislative authority, not required by law to be by ordinance or resolution, may be taken by motion approved by at least a majority vote of the members present at the meeting when the action is taken.

Effective Date: 11-19-1975



Section 731.18 - Style of ordinances.

The style of all ordinances shall be, "Be it ordained by the . . . . . . . . . . (filling the blank with the name of the legislative authority of the city or village) of . . . . . . . . . ., state of Ohio," (filling the blank with the name of the city or village.)

Effective Date: 10-01-1953



Section 731.19 - Subject and amendment of bylaws, ordinances, and resolutions.

No ordinance, resolution, or bylaw shall contain more than one subject, which shall be clearly expressed in its title. No bylaw or ordinance, or section thereof, shall be revived or amended, unless the new bylaw or ordinance contains the entire bylaw, ordinance, or section revived or amended, and the bylaw, ordinance, or section so amended shall be repealed. Each such bylaw, resolution, and ordinance shall be adopted or passed by a separate vote of the legislative authority of a municipal corporation and the yeas and nays shall be entered upon the journal.

Effective Date: 10-01-1953



Section 731.20 - Authentication and recording.

Ordinances, resolutions, and bylaws shall be authenticated by the signature of the presiding officer and clerk of the legislative authority of the municipal corporation. A succinct summary of ordinances of a general nature or providing for improvements shall be published as provided by sections 731.21 and 731.22 of the Revised Code before going into operation. No ordinance shall take effect until the expiration of ten days after the first publication of such notice. As soon as a bylaw, resolution, or ordinance is passed and signed, it shall be recorded by the clerk in a book furnished by the legislative authority for that purpose.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 731.21 - Publication of ordinances and resolutions.

(A) A succinct summary of each municipal ordinance or resolution and all statements, orders, proclamations, notices, and reports required by law or ordinance to be published shall be published in a newspaper of general circulation in the municipal corporation . Proof of the publication and required circulation of any newspaper used as a medium of publication as provided by this section shall be made by affidavit of the proprietor of the newspaper, and shall be filed with the clerk of the legislative authority.

(B) The publication shall contain notice that the complete text of each such ordinance or resolution may be obtained or viewed at the office of the clerk of the legislative authority of the municipal corporation and may be viewed at any other location designated by the legislative authority of the municipal corporation. The city director of law, village solicitor, or other chief legal officer of the municipal corporation shall review the summary of an ordinance or resolution published under this section prior to forwarding it to the clerk for publication, to ensure that the summary is legally accurate and sufficient.

(C) Upon publication of a summary of an ordinance or resolution in accordance with this section, the clerk of the legislative authority shall supply a copy of the complete text of each such ordinance or resolution to any person, upon request, and may charge a reasonable fee, set by the legislative authority, for each copy supplied. The clerk shall post a copy of the text at the clerk's office and at every other location designated by the legislative authority.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-22-1986



Section 731.211 - Method of giving notice of proposed charter amendments.

In accordance with Section 9 of Article XVIII, Ohio Constitution, notice of proposed amendments to municipal charters shall be given in one of the following ways:

(A) Not less than thirty days prior to the election at which the amendment is to be submitted to the electors, the clerk of the municipality shall mail a copy of the proposed charter amendment to each elector whose name appears upon the poll or registration books of the last regular or general election held therein.

(B) The full text of the proposed charter amendment shall be published once a week for not less than two consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, with the first publication being at least fifteen days prior to the election at which the amendment is to be submitted to the electors.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-11-1971



Section 731.22 - Times of publication required.

The publication required in section 731.21 of the Revised Code shall be for the following times:

(A) Summaries of ordinances or resolutions, and proclamations of elections, once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code;

(B) Notices, not less than two nor more than four consecutive weeks or as provided in section 7.16 of the Revised Code;

(C) All other matters shall be published once.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-22-1986



Section 731.23 - Publication and certification of ordinances in book form.

When ordinances are revised, codified, rearranged, published in book form, and certified as correct by the clerk of the legislative authority of a municipal corporation and the mayor, such publication shall be a sufficient publication, and the ordinances so published, under appropriate titles, chapters, and sections, shall be held the same in law as though they had been published in a newspaper. A new ordinance so published in book form, a summary of which has not been published as required by sections 731.21 and 731.22 of the Revised Code, and which contains entirely new matter, shall be published as required by such sections. If such revision or codification is made by a municipal corporation and contains new matter, it shall be a sufficient publication of such codification, including the new matter, to publish, in the manner required by such sections, a notice of the enactment of such codifying ordinance, containing the title of the ordinance and a summary of the new matters covered by it. Such revision and codification may be made under appropriate titles, chapters, and sections and in one ordinance containing one or more subjects.

Except as provided by this section, a succinct summary of all ordinances, including emergency ordinances, shall be published in accordance with section 731.21 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 731.231 - Adopting standard or technical ordinances and codes.

The legislative authority of a municipality may adopt standard ordinances and codes, prepared and promulgated by the state, or any department, board, or other agency thereof or any code prepared and promulgated by a public or private organization which publishes a model or standard code, including but not limited to codes and regulations pertaining to fire, fire hazards, fire prevention, plumbing code, electrical code, building code, refrigeration machinery code, piping code, boiler code, heating code, or air conditioning code, by incorporation by reference.

The publication required by sections 731.21 to 731.25, inclusive, of the Revised Code, shall clearly identify such code, shall state the purpose of the code, shall state that a complete copy of such code is on file with the clerk of the legislative authority for inspection by the public and also on file in the law library of the county or counties in which the municipality is located and that said clerk has copies available for distribution to the public at cost. If the adopting municipality amends or deletes any provisions of such code, the publication shall contain a brief summary of such deletion or amendment.

If the agency which originally promulgated or published the code thereafter amends said code, any municipality which has adopted a code by the provisions of this section may adopt such amendment or change by incorporation by reference in an amending ordinance by the same procedure as required for the adoption of the original code without the necessity of setting forth in full in the amending ordinance the provisions of the original ordinance or code.

Ordinances or codes adopted by a municipality under the provisions of this section shall be deemed to be a full and complete compliance with sections 731.21 to 731.25, inclusive, of the Revised Code, and no other publication is necessary.

Effective Date: 10-02-1961



Section 731.24 - Certificate of clerk as to publication.

Immediately after the expiration of the period of publication of summaries of ordinances required by section 731.22 of the Revised Code, the clerk of the legislative authority of a municipal corporation shall enter on the record of ordinances, in a blank to be left for such purpose under the recorded ordinance, a certificate stating in which newspaper and on what dates such publication was made, and shall sign the clerk's name thereto officially. Such certificate shall be prima-facie evidence that legal publication of the summary of the ordinance was made.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-22-1986



Section 731.25 - Publication when no newspaper in municipal corporation.

In municipal corporations in which no newspaper is generally circulated, publication of summaries of ordinances and resolutions, and publication of all statements, orders, proclamations, notices, and reports, required by law or ordinance to be published, shall be accomplished by posting copies in not less than five of the most public places in the municipal corporation, as determined by the legislative authority, for a period of not less than fifteen days prior to the effective date thereof .

Notices to bidders for the construction of public improvements and notices of the sale of bonds shall be published in a newspaper of general circulation in such municipal corporation, for the time prescribed in section 731.22 of the Revised Code.

Where such publication is by posting, the clerk shall make a certificate as to such posting, and as to the times when and the places where such posting is done, in the manner provided in section 731.24 of the Revised Code, and such certificate shall be prima-facie evidence that the copies were posted as required.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-22-1986



Section 731.26 - Effect of not making publication.

It is a sufficient defense to any suit or prosecution under an ordinance, to show that no publication or posting was made as required by sections 731.21 to 731.25, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 731.27 - Mayor's veto in cities.

Every ordinance or resolution of a legislative authority of a city shall, before it goes into effect, be presented to the mayor for approval. The mayor, if he approves such ordinance or resolution, shall sign and return it forthwith to the legislative authority. If he does not approve it, he shall, within ten days after its passage or adoption, return it, with his objections, to the legislative authority, or, if it is not in session, to the next regular meeting thereof, which objections shall be entered upon its journal. The mayor may approve or disapprove the whole or any item of an ordinance appropriating money. If he does not return such ordinance or resolution within the time limited in this section, it shall take effect in the same manner as if he had signed it, unless the legislative authority, by adjournment, prevents its return. When the mayor disapproves an ordinance or resolution, or any part thereof, and returns it with his objections, the legislative authority may, after ten days, reconsider it, and if such ordinance, resolution, or item, upon such reconsideration, is approved by a two-thirds vote of all the members elected, it shall then take effect as if signed by the mayor.

Effective Date: 10-01-1953



Section 731.28 - Ordinances and measures proposed by initiative petition.

Ordinances and other measures providing for the exercise of any powers of government granted by the constitution or delegated to any municipal corporation by the general assembly may be proposed by initiative petition. Such initiative petition must contain the signatures of not less than ten per cent of the number of electors who voted for governor at the most recent general election for the office of governor in the municipal corporation.

When a petition is filed with the city auditor or village clerk, signed by the required number of electors proposing an ordinance or other measure, such auditor or clerk shall, after ten days, transmit a certified copy of the text of the proposed ordinance or measure to the board of elections. The auditor or clerk shall transmit the petition to the board together with the certified copy of the proposed ordinance or other measure. The board shall examine all signatures on the petition to determine the number of electors of the municipal corporation who signed the petition. The board shall return the petition to the auditor or clerk within ten days after receiving it, together with a statement attesting to the number of such electors who signed the petition.

The board shall submit such proposed ordinance or measure for the approval or rejection of the electors of the municipal corporation at the next general election occurring subsequent to ninety days after the auditor or clerk certifies the sufficiency and validity of the initiative petition to the board of elections. No ordinance or other measure proposed by initiative petition and approved by a majority of the electors voting upon the measure in such municipal corporation shall be subject to the veto of the mayor.

As used in this section, "certified copy" means a copy containing a written statement attesting it is a true and exact reproduction of the original proposed ordinance or other measure.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 731.29 - Petition for referendum.

Any ordinance or other measure passed by the legislative authority of a municipal corporation shall be subject to the referendum except as provided by section 731.30 of the Revised Code. No ordinance or other measure shall go into effect until thirty days after it is filed with the mayor of a city or passed by the legislative authority in a village, except as provided by such section.

When a petition, signed by ten per cent of the number of electors who voted for governor at the most recent general election for the office of governor in the municipal corporation, is filed with the city auditor or village clerk within thirty days after any ordinance or other measure is filed with the mayor or passed by the legislative authority of a village, or in case the mayor has vetoed the ordinance or any measure and returned it to council, such petition may be filed within thirty days after the council has passed the ordinance or measure over the veto, ordering that such ordinance or measure be submitted to the electors of such municipal corporation for their approval or rejection, such auditor or clerk shall, after ten days, and not later than four p.m. of the ninetieth day before the day of election, transmit a certified copy of the text of the ordinance or measure to the board of elections. The auditor or clerk shall transmit the petition to the board together with the certified copy of the ordinance or measure. The board shall examine all signatures on the petition to determine the number of electors of the municipal corporation who signed the petition. The board shall return the petition to the auditor or clerk within ten days after receiving it, together with a statement attesting to the number of such electors who signed the petition. The board shall submit the ordinance or measure to the electors of the municipal corporation, for their approval or rejection, at the next general election occurring subsequent to ninety days after the auditor or clerk certifies the sufficiency and validity of the petition to the board of elections.

No such ordinance or measure shall go into effect until approved by the majority of those voting upon it. Sections 731.28 to 731.41 of the Revised Code do not prevent a municipal corporation, after the passage of any ordinance or other measure, from proceeding at once to give any notice or make any publication required by such ordinance or other measure.

As used in this section, "certified copy" means a copy containing a written statement attesting that it is a true and exact reproduction of the original ordinance or other measure.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 731.30 - Application of sections.

Whenever the legislative authority of a municipal corporation is required to pass more than one ordinance or other measure to complete the legislation necessary to make and pay for any public improvement, sections 731.28 to 731.41, inclusive, of the Revised Code shall apply only to the first ordinance or other measure required to be passed and not to any subsequent ordinances and other measures relating thereto. Ordinances or other measures providing for appropriations for the current expenses of any municipal corporation, or for street improvements petitioned for by the owners of a majority of the feet front of the property benefited and to be especially assessed for the cost thereof, and emergency ordinances or measures necessary for the immediate preservation of the public peace, health, or safety in such municipal corporation, shall go into immediate effect. Such emergency ordinances or measures must, upon a yea and nay vote, receive a two-thirds vote of all the members elected to the legislative authority, and the reasons for such necessity shall be set forth in one section of the ordinance or other measure.

Effective Date: 10-01-1953



Section 731.31 - Presentation of petition.

Any initiative or referendum petition may be presented in separate parts, but each part of any initiative petition shall contain a full and correct copy of the title and text of the proposed ordinance or other measure, and each part of any referendum petition shall contain the number and a full and correct copy of the title of the ordinance or other measure sought to be referred. Each signer of any such petition must be an elector of the municipal corporation in which the election, upon the ordinance or measure proposed by such initiative petition, or the ordinance or measure referred to by such referendum petition, is to be held. Petitions shall be governed in all other respects by the rules set forth in section 3501.38 of the Revised Code. In determining the validity of any such petition, all signatures which are found to be irregular shall be rejected, but no petition shall be declared invalid in its entirety when one or more signatures are found to be invalid except when the number of valid signatures is found to be less than the total number required by this section.

The petitions and signatures upon such petitions shall be prima facie presumed to be in all respects sufficient. No ordinance or other measure submitted to the electors of any municipal corporation, and receiving an affirmative majority of the votes cast thereon, shall be held ineffective or void on account of the insufficiency of the petitions by which such submission of the ordinance or measure was procured, nor shall the rejection, by a majority of the votes cast thereon, of any ordinance or other measure submitted to the electors of such municipal corporation, be held invalid for such insufficiency.

Ordinances proposed by initiative petition and referendums receiving an affirmative majority of the votes cast thereon, shall become effective on the fifth day after the day on which the board of elections certifies the official vote on such question.

Effective Date: 03-23-1981



Section 731.32 - Copy of proposed ordinance or measure filed with auditor or clerk.

Whoever seeks to propose an ordinance or measure in a municipal corporation by initiative petition or files a referendum petition against any ordinance or measure shall, before circulating such petition, file a certified copy of the proposed ordinance or measure with the city auditor or the village clerk.

As used in this section, "certified copy" means a copy containing a written statement attesting that it is a true and exact reproduction of the original proposed ordinance or measure or of the original ordinance or measure.

Effective Date: 10-10-1991



Section 731.33 - Words which shall be printed in red.

At the top of each part of the petition mentioned in section 731.32 of the Revised Code, the following words shall be printed in red:

NOTICE.

Whoever knowingly signs this petition more than once, signs a name other than his own, or signs when not a legal voter is liable to prosecution.

Effective Date: 10-01-1953



Section 731.34 - Designation of committee filing petition.

The petitioners may designate in any initiative or referendum petition a committee of not less than three of their number, who shall be regarded as filing the petition. After a petition has been filed with the city auditor or village clerk it shall be kept open for public inspection for ten days. If, after a petition proposing an ordinance or other measure has been filed with such auditor or clerk, the proposed ordinance or other measure, or a substitute for the proposed ordinance or measure approved by such committee, is passed by the legislative authority of the municipal corporation, the majority of the committee shall notify the board of elections in writing and such proposed ordinance or measure shall not be submitted to a vote of the electors.

If, after a verified referendum petition has been filed against any ordinance or measure, the legislative authority of the municipal corporation repeals such ordinance or measure, or it is held to be invalid, the board of elections shall not submit such ordinance or measure to a vote of the electors.

Effective Date: 10-01-1953



Section 731.35 - Itemized statement by circulator of petition.

(A) The circulator of an initiative or referendum petition, or his agent, shall, within five days after such petition is filed with the city auditor or village clerk, file an itemized statement, made under penalty of election falsification, showing in detail:

(1) All moneys or things of value paid, given, or promised for circulating such petition;

(2) Full names and addresses of all persons to whom such payments or promises were made;

(3) Full names and addresses of all persons who contributed anything of value to be used in circulating such petitions;

(4) Time spent and salaries earned while circulating or soliciting signatures to petitions by persons who were regular salaried employees of some person who authorized them to solicit signatures for or circulate the petition as a part of their regular duties.

(B) The statement provided for in division (A) of this section shall not be required from persons who take no other part in circulating a petition than signing declarations to parts of the petition and soliciting signatures to them.

(C) Such statement shall be open to public inspection for a period of one year.

Effective Date: 03-23-1981



Section 731.36 - Prohibited practices relative to petitions.

No person shall, directly or indirectly:

(A) Willfully misrepresent the contents of any initiative or referendum petition;

(B) Pay or offer to pay any elector anything of value for signing an initiative or referendum petition;

(C) Promise to help another person to obtain appointment to any office provided for by the constitution or laws of this state or by the ordinances of any municipal corporation, or to any position or employment in the service of the state or any political subdivision thereof as a consideration for obtaining signatures to an initiative or referendum petition;

(D) Obtain signatures to any initiative or referendum petition as a consideration for the assistance or promise of assistance of another person in securing an appointment to any office or position provided for by the constitution or laws of this state or by the ordinance of any municipal corporation therein, or employment in the service of the state or any subdivision thereof;

(E) Alter, add to, or erase any signatures or names on the parts of a petition after such parts have been filed with the city auditor or village clerk;

(F) Fail to file the sworn itemized statement required in section 731.35 of the Revised Code.

Effective Date: 10-01-1953



Section 731.37 - [Repealed].

Effective Date: 03-23-1981



Section 731.38 - Prohibition against accepting premium for signing.

No person shall accept anything of value for signing an initiative or referendum petition.

Effective Date: 10-01-1953



Section 731.39 - [Repealed].

Effective Date: 07-01-1996



Section 731.40 - Prohibition against threats in securing signatures.

No person shall, directly or indirectly, by intimidation or threats, influence or seek to influence any person to sign or abstain from signing, or to solicit signatures to or abstain from soliciting signatures to an initiative or referendum petition.

Effective Date: 10-01-1953



Section 731.41 - Charter municipal corporations.

Sections 731.28 to 731.41, inclusive, of the Revised Code do not apply to any municipal corporation which adopts its own charter containing an initiative and referendum provision for its own ordinances and other legislative measures.

Effective Date: 10-01-1953



Section 731.42 - Bylaws and ordinances as evidence.

The printed copies of the bylaws or ordinances of a municipal corporation, published under its authority, and transcripts of any bylaws, resolutions, or ordinances, or of any act or proceeding of a municipal corporation, recorded in any book or entered on any minutes or journal kept under the direction of such municipal corporation, and certified by its clerk, shall be received in evidence throughout the state for any purpose for which the original books, ordinances, minutes, or journals would be received.

Effective Date: 10-01-1953



Section 731.43 - Vacancy in village legislative authority.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, when the office of a member of the legislative authority of a village becomes vacant, the vacancy shall be filled by election by the legislative authority for the unexpired term. If the legislative authority fails within thirty days to fill such vacancy, the mayor shall fill it by appointment except that, subject to division (A)(2) of this section, when the vacancy occurs because of the operation of section 733.25 of the Revised Code, the successor shall hold office only for the period the president pro tempore of the legislative authority holds the office of mayor.

(2) When a vacancy occurs in the office of a member of the legislative authority of a village with a population of less than two thousand because of the operation of section 733.25 of the Revised Code, at the time the president pro tempore becomes mayor the president pro tempore shall decide whether the president pro tempore wishes to serve the remainder of the president pro tempore's unexpired term as a member of the legislative authority of the village when the mayor's successor is elected and qualified in accordance with that section. If the president pro tempore decides to serve the remainder of the president pro tempore's unexpired term as a member of the legislative authority, the vacancy on the legislative authority shall not be filled and the president pro tempore shall resume serving the president pro tempore's unexpired term on the legislative authority as soon as the mayor's successor is elected and qualified. If the president pro tempore decides not to resume serving the remainder of the president pro tempore's unexpired term as a member of the legislative authority as soon as the mayor's successor is elected and qualified, then the vacancy in the office of member of the legislative authority shall be filled in accordance with this section.

(B) Except as otherwise provided in this division, when the office of a member of the legislative authority of a city becomes vacant either because a member ceases to hold the office before the end of the member's term or because a member-elect fails to take office, the vacancy shall be filled for the remainder of the unexpired term by a person chosen by the residents of that city who are members of the county central committee of the political party by which the last occupant of that office or the member-elect was nominated. If the vacancy occurs in the office of a ward representative in a city where the political party which nominated the last occupant of that office is organized into a city controlling committee with more than one member from the ward where the vacancy exists, the members of the city controlling committee representing that ward shall choose the person to fill the vacancy.

(C) Not less than five nor more than forty-five days after a vacancy occurs, the specified members of the city or county committee shall meet to make an appointment to fill the vacancy. At least four days before the date of such meeting the chairperson or secretary of the city or county committee shall notify each committee member eligible to vote on filling the vacancy by first class mail of the date, time, and place of the meeting and its purpose. A majority of all eligible committee members constitutes a quorum, and a majority of the quorum is required to make the appointment. If election to the office so vacated took place at a nonpartisan election, or if the office was occupied by, or was to be occupied by a person not nominated at a primary election, or if the appointment was not made by the committee members in accordance with this section, the vacancy shall be filled in the same manner as a vacancy in the legislative authority of a village, as provided in this section.

Effective Date: 03-17-1998



Section 731.44 - Judge of election and qualification of members - quorum and special meetings.

The legislative authority of a municipal corporation shall be the judge of the election and qualification of its members. A majority of all the members elected shall be a quorum, but a less number may adjourn from day to day and compel attendance of absent members in such manner and under such penalties as are prescribed by ordinance. The legislative authority shall provide rules for the manner of calling special meetings.

Effective Date: 10-01-1953



Section 731.45 - Rules - journal - expulsion of members.

The legislative authority of a municipal corporation shall determine its own rules and keep a journal of its proceedings. It may punish or expel any member for disorderly conduct or violation of its rules, and declare his seat vacant for absence without valid excuse, where such absence has continued for two months. No expulsion shall take place without the concurrence of two thirds of all the members elected, and until the delinquent member has been notified of the charge against him and has had an opportunity to be heard.

Effective Date: 10-01-1953



Section 731.46 - Meetings of legislative authority.

The legislative authority of a municipal corporation shall not be required to hold more than one regular meeting in each week. The meetings may be held at such time and place as is prescribed by ordinance and shall, at all times, be open to the public. The mayor, or any three members of the legislative authority may call special meetings upon at least twelve hours' notice to each member, served personally or left at his usual place of residence.

Effective Date: 10-17-1955



Section 731.47 - General powers.

The legislative authority shall have the management and control of the finances and property of the municipal corporation, except as otherwise provided.

Effective Date: 10-01-1953



Section 731.48 - Contract restrictions.

The legislative authority of a municipal corporation shall not enter into any contract which is not to go into full operation during the term for which all the members of such legislative authority are elected.

Effective Date: 10-01-1953



Section 731.49 - Failure to take oath or give bond.

The legislative authority of a municipal corporation may declare vacant the office of any person elected or appointed to such office who, within ten days after he has been notified of his appointment or election, or obligation to give a new or additional bond, fails to take the required official oath or to give any bond required of him.

Effective Date: 10-01-1953



Section 731.50 - Notice when new bond required.

When the legislative authority of a municipal corporation declares by resolution that an officer shall give a new bond, written notice shall be served by its clerk upon the officer designated, and a copy of the notice, with a statement of the time and place of service, shall be recorded in the proceedings of the legislative authority.

If the officer fails to give such new bond, with sureties, to the satisfaction of the mayor, within ten days after such service, the legislative authority shall declare the office vacant, and the vacancy shall be filled in the manner provided in Title VII [7] of the Revised Code.

When the new bond is accepted or the legislative authority declares the office vacant, the sureties in the original bond shall cease to be liable for the acts of such officer done thereafter, but shall continue to be liable for his acts then already done.

Effective Date: 10-01-1953



Section 731.51 - Notice to owner to cut noxious weeds or remove litter - service.

(A) Upon written information that noxious weeds are growing on lands in a municipal corporation, and are about to spread or mature seeds, the legislative authority shall cause a written notice to be served upon the owner, lessee, agent, or tenant having charge of such land, notifying him that noxious weeds are growing on such lands and that they must be cut and destroyed within five days after the service of such notice.

(B) Upon a finding by the legislative authority that litter has been placed on lands in a municipal corporation, and has not been removed, and constitutes a detriment to public health, the legislative authority of a municipal corporation shall cause a written notice to be served upon the owner and, if different, upon the lessee, agent, or tenant having charge of the littered land, notifying him that litter is on the land, and that it must be collected and removed within fifteen days after the service of the notice.

As used in this section and section 731.53 of the Revised Code, "litter" includes any garbage, waste, peelings of vegetables or fruits, rubbish, ashes, cans, bottles, wire, paper, cartons, boxes, parts of automobiles, wagons, furniture, glass, oil of an unsightly or unsanitary nature, or anything else of an unsightly or unsanitary nature.

If the owner or other person having charge of the land is a nonresident of the municipal corporation whose address is known, the notice shall be sent to his address by certified mail. If the address of the owner or other person having charge of the land is unknown it is sufficient to publish the notice once in a newspaper of general circulation in the county.

This section does not apply to land being used under a municipal building or construction permit or license, a municipal permit or license, or a conditional zoning permit or variance to operate a junk yard, scrap metal processing facility, or similar businesses, or a permit or license issued pursuant to Chapter 3734., sections 4737.05 to 4737.12, or Chapter 6111. of the Revised Code.

Effective Date: 08-06-1976



Section 731.52 - Fees for service and return.

A marshal, police officer, clerk of the legislative authority of a municipal corporation, or a deputy, may make service and return of the notice provided for in section 731.51 of the Revised Code and the fees therefor shall be the same as are allowed for service and return of summons in civil cases before a magistrate.

Effective Date: 10-01-1953



Section 731.53 - Procedure when owner fails to comply with notice.

If the owner, lessee, agent or tenant having charge of the lands mentioned in section 731.51 of the Revised Code, fails to comply with the notice required by such section, the legislative authority of a municipal corporation shall cause such noxious weeds to be cut and destroyed or such litter removed and may employ the necessary labor to perform the task. All expenses incurred shall, when approved by the legislative authority, be paid out of any money in the treasury of the municipal corporation not otherwise appropriated.

Effective Date: 08-06-1976



Section 731.54 - Written return to county auditor - amount a lien upon property.

The legislative authority of a municipal corporation shall make a written return to the county auditor of its action under sections 731.51 to 731.53, inclusive, of the Revised Code, with a statement of the charges for its services, the amount paid for the performing of such labor, the fees of the officers who made the service of the notice and return, and a proper description of the premises. Such amounts, when allowed, shall be entered upon the tax duplicate, shall be a lien upon such lands from the date of the entry, and shall be collected as other taxes and returned to the municipal corporation with the general fund.

Effective Date: 10-01-1953



Section 731.55 - Insurance for city funds or securities - costs.

All funds or securities in the possession or custody of any city official in his official capacity, or any funds or securities the possession or custody of which is charged to any city official, including funds or securities in transit to or from any bank or trust company, may be insured by the legislative authority of the city in such amount as is found necessary in the public interest. All costs of such insurance shall be paid by the city by ordinance adopted by the legislative authority thereof, in the same manner as other legal claims against the city are allowed and paid.

Effective Date: 10-01-1953



Section 731.56 - Investment of city funds.

The legislative authority of a municipal corporation may, by ordinance, provide that whenever there are moneys in the treasury of such municipal corporation which will not be required to be used by such municipal corporation for a period of six months or more, such moneys may be invested in obligations of such municipal corporation, obligations made eligible for the deposit or investment of interim moneys of subdivisions of the state under section 135.14 of the Revised Code, bonds of this state, and bonds of any municipal corporation, county, township, or other political subdivision of this state, as to which there is no default of principal, interest, or coupons. Such investments shall not be made at a price in excess of the current market value of such bonds or other interest-bearing obligations. Such bonds or other interest-bearing obligations may be liquidated or sold for cash and for a sum not less than their current market price, in the manner prescribed in sections 731.57 to 731.59 of the Revised Code.

Effective Date: 03-05-1987



Section 731.57 - Investment authorized - limitations - procedure.

Whenever the money in the treasury of any municipal corporation is to be invested as provided for in section 731.56 of the Revised Code, the auditor or other chief fiscal officer shall submit to the mayor, or to the chief executive officer if the mayor is not such, and to the village solicitor or city director of law of such municipal corporation, a statement of moneys in the treasury or in the process of collection, and a schedule showing the probable requirements of money for the use of the municipal corporation for a period of not less than six months as the ordinance under section 731.56 of the Revised Code, or as the chief executive officer directs, together with a recommendation as to whether any moneys in the treasury shall be invested in such obligations. The mayor or other chief executive officer, the village solicitor or city director of law, and the auditor or other chief fiscal officer may thereupon order such investments, at not more than the current market value, as they deem advisable, in the interest of the municipal corporation. It is unnecessary to advertise bonds before such investment is made. No investment, other than an interim deposit as authorized by section 731.56 and division (B)(3) of section 135.14 of the Revised Code shall be made except in obligations which have been passed upon and approved as to validity by a reputable firm of bond attorneys.

Whenever it is necessary to convert any such investment into cash, it shall be done by first offering the obligations held by the municipal corporation to the sinking fund commission, and if the sinking fund commission declines to take any of them, they shall be sold in any manner authorized by law for the sale of investments by the sinking fund. No obligations shall be liquidated or sold for less than the current market value.

Effective Date: 09-27-1996



Section 731.58 - Treasury investment account.

The chief accounting officer of the municipal corporation shall maintain an account, to be known as the "treasury investment account," in which he shall enter all transactions relating to the investment of treasury funds under sections 731.56 and 731.57 of the Revised Code. He shall maintain a record and furnish to the municipal corporation treasurer a duplicate of all items entered thereon showing all bonds or other securities purchased or sold for the treasury account, with the number, maturity, date, and interest rate of each. Such accounting officer shall keep a record of the number and maturity of interest coupons, and whenever any such securities or interest coupons are due he shall issue his order for their collection, in the same manner as other receipts are collected.

Effective Date: 01-10-1961



Section 731.59 - Custody of municipal securities.

All securities belonging to the treasury of any municipal corporation or to any fund thereof, other than the sinking fund, may be placed in the custody of any member of the federal reserve banking system, upon the issuance by such member of its custodian or other bailment receipt to the treasurer of the municipal corporation. Such custody shall be as a qualified trustee pursuant to division (D) of section 135.18 of the Revised Code, which shall be required to report to the treasurer, auditor of state, or an authorized outside auditor at any time upon request as to the identity, market value, and location of the document evidencing each security. Such securities, if not kept in the custody of a member of the federal reserve banking system, shall be in the custody of such treasurer and shall be kept by him in a safe deposit box or vault belonging to a regular depository of the municipal corporation. If such securities are so kept, such safe deposit box or vault shall be opened only in the presence of one or more of the three officers named in section 731.57 of the Revised Code, and only upon a warrant or order of the chief accounting officer directing the deposit or removal of securities purchased or sold or the clipping of interest coupons for collection. A report of whatever is placed in or removed from such safe deposit box or vault upon any such occasion shall be signed by the treasurer and by the witness required by this section, and shall be returned to the chief accounting officer upon the same day. Whenever any securities are so held for the municipal corporation the officers having power to make such investments shall be bonded in amounts to be stipulated by ordinance. Such bonds may cover other contingencies in which such officers might become liable to the municipal corporation. In the event securities are deposited with a member of the federal reserve banking system, such securities may be withdrawn or sold only upon order of the three officers named in such section.

All investments, except for investments by the municipal corporation in the issues of such municipal corporation, shall be made only through a member of the national association of securities dealers, inc., through a bank, savings bank, or savings and loan association regulated by the superintendent of financial institutions, or through an institution regulated by the comptroller of the currency, federal deposit insurance corporation, board of governors of the federal reserve system, or federal home loan bank board. Payment for investments shall be made only upon the delivery of securities representing such investments to the treasurer or qualified trustee. If the securities transferred are not represented by a certificate, payment shall be made only upon receipt of confirmation of transfer from the custodian by the treasurer, governing board, or qualified trustee.

Effective Date: 10-29-1995



Section 731.99 - Penalty.

(A) Whoever violates section 731.36 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

(B) Whoever violates section 731.40 of the Revised Code is guilty of a minor misdemeanor.

(C) Whoever violates section 731.38 of the Revised Code shall be fined not more than twenty-five dollars.

Effective Date: 07-01-1996






Chapter 733 - OFFICERS

Section 733.01 - Executive power in cities.

The executive power of cities shall be vested in a mayor, president of council, auditor, treasurer, director of law, director of public service, director of public safety, and such other officers and departments as are provided by Title VII [7] of the Revised Code.

Such executive officers shall have exclusive right to appoint all officers, clerks, and employees in their respective departments or offices and remove or suspend any of such officers, clerks, or employees, subject to the civil service laws.

Effective Date: 11-01-1977



Section 733.02 - Mayor of city - election - term.

The mayor of a city shall be elected for a term of four years, commencing on the first day of January next after his election. He shall be an elector of the city.

Effective Date: 01-01-1967



Section 733.03 - General powers of mayor in cities - merger of certain departments.

The mayor shall be the chief conservator of peace within the city. He may appoint and remove the director of public service, the director of public safety, and the heads of the subdepartments of public service and public safety, and shall have such other powers and perform such other duties as are conferred and required by law.

In any city the legislative authority thereof may, by a majority vote, merge the office of director of public safety with that of director of public service, with one director to be appointed for the merged department, and the director of the merged department shall have those qualifications provided in section 735.01 of the Revised Code.

Effective Date: 09-06-1965



Section 733.04 - Appointment of municipal officers in cities.

The director of public service, director of public safety, directors of the university, street commissioner, or any officer or member of a board, whose appointment is required by Title VII [7] of the Revised Code shall be appointed not earlier than the second Monday in January and not later than the first Monday in February.

Effective Date: 10-01-1953



Section 733.05 - Consultation and advice to directors of departments in cities.

When the mayor deems it necessary, the directors of the several departments of the city shall meet with him at the time and place he designates, for consultation and advice upon the affairs of the city.

Effective Date: 10-01-1953



Section 733.06 - Mayor and officers of cities shall attend meetings of legislative authority - mayor's written recommendations.

The mayor, the directors, and the several officers provided for in Title VII [7] of the Revised Code shall attend the meetings of the legislative authority of the city when specifically requested by such legislative authority, and answer at such time questions put to any of them by any member of such legislative authority, relative to the affairs of the city under their respective management and control. The mayor shall make such recommendations, in writing, to the legislative authority for the welfare of the city as seem wise to him.

Effective Date: 10-01-1953



Section 733.07 - Acting mayor in cities.

When the mayor is absent from the city, or is unable for any cause to perform his duties, the president of the legislative authority shall be the acting mayor. While such president is acting as mayor, he shall not serve as president of the legislative authority.

Effective Date: 10-01-1953



Section 733.08 - Vacancy in office of mayor of city.

(A) In case of the death, resignation, or removal of the mayor, the vacancy in the office of mayor shall be filled, until a successor is elected and qualified, by a person chosen by the residents of that city who are members of the city central committee if there is one, or if not then of the county central committee, of the political party with which the last occupant of the office was affiliated. If the vacancy occurs because of the death, resignation, or inability to take office of a mayor-elect, an appointment to take the office at the beginning of the term shall be made by the members of the central committee who reside in the city where the vacancy occurs.

Not less than five nor more than forty-five days after the vacancy occurs, the specified members of the city or county committee shall meet to make an appointment to fill the vacancy. Not less than four days before the date of the meeting the committee chairperson or secretary shall send, by mail to every member eligible to vote on filling the vacancy, a written notice stating the date, time, and place of the meeting and its purpose. A majority of the eligible members present at the meeting may make the appointment.

If the last occupant of the office of mayor or the mayor-elect was elected as an independent candidate, the vacancy shall be filled, until a successor is elected and qualified, by election by the legislative authority.

(B) If a vacancy in the office of mayor occurs more than forty days before the next regular municipal election, a successor shall be elected at that election for the unexpired term unless the unexpired term ends within one year immediately following the date of that election, in which case an election to fill the unexpired term shall not be held and the person appointed or elected under division (A) of this section shall hold the office for the unexpired term. If an election is held under this division, the person appointed or elected by the legislative authority under division (A) of this section shall hold the office until a successor is elected and qualified under this division.

Effective Date: 03-17-1998



Section 733.09 - President of legislative authority of city.

(A) Except as otherwise provided in division (B) of this section, the president of the legislative authority of a city shall be elected for a term of two years, commencing on the first day of January next after election. The president of the legislative authority shall be an elector of the city, and shall preside at all regular and special meetings of such legislative authority, but the president shall have no vote therein except in case of a tie.

(B) A city legislative authority may, by majority vote, adopt a resolution causing the board of elections to submit to the city electors the question of whether the term of office of the president of the legislative authority should be changed from two to four years. The question shall be voted upon at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections. If a majority of the votes cast on the question is in the affirmative, the term of office of the president of the legislative authority shall be four years effective on the first day of January following the next regular municipal election.

A city legislative authority whose president's term of office is four years may, by majority vote, adopt a resolution causing the board of elections to submit to the city electors the question of whether the president's term should be changed from four to two years. The question shall be voted upon at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections. If a majority of the votes cast on the question is in the affirmative, the term of the office of the president of the legislative authority shall be two years effective on the first day of January following the next regular municipal election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-26-1984



Section 733.10 - City auditor.

The auditor of a city shall be elected for a term of four years, commencing on the first day of January next after his election. He shall be an elector of the city.

Effective Date: 10-01-1953



Section 733.11 - Books and accounts - merger of offices in certain cities.

The city auditor shall keep the books of the city and exhibit accurate statements of all moneys received and expended, of all property owned by the city and the income derived therefrom, and of all taxes and assessments. In cities having a population of less than twenty thousand the legislative authority thereof may, by a majority vote, merge the duties of the clerk of the water works, clerk of the board of control, and clerk of such legislative authority with the duties of the auditor, allowing him such additional assistants in performing such duties as the legislative authority determines.

Effective Date: 10-01-1953



Section 733.12 - Auditing accounts.

At the end of each fiscal year, or more often if required by the legislative authority of the municipal corporation, the city auditor or village clerk shall audit the accounts of all officers and departments. The auditor or clerk shall prescribe the form of accounts and reports to be rendered to his department and the form and method of keeping accounts by all other departments and, subject to the powers and duties of the auditor of state, shall have the inspection and revision thereof. Upon the death, resignation, removal, or expiration of the term of any officer, the auditor or clerk shall audit the accounts of the officer and, if he is found indebted to the municipal corporation, the auditor or clerk shall immediately give notice thereof to the legislative authority and to the village solicitor or city director of law, and the latter shall proceed forthwith to collect the indebtedness.

Effective Date: 07-01-1985



Section 733.13 - Overdrawing appropriation - proof of claims.

The city auditor or village clerk shall not allow the amount set aside for any appropriation to be overdrawn, or the amount appropriated for one item of expense to be drawn upon for any other purpose or allow a voucher to be paid unless sufficient funds are in the treasury of the municipal corporation to the credit of the fund upon which such voucher is drawn. When any claim is presented to the auditor or clerk, he may require evidence that such amount is due, and for this purpose may summon any agent, clerk, or employee of the municipal corporation, or any other person, and examine him upon oath or affirmation concerning such voucher or claim.

Effective Date: 10-01-1953



Section 733.14 - Detailed statements - receipts.

On the first Monday of each month, detailed statements of the receipts and expenditures of the several officers and departments of the municipal corporation for the preceding month shall be made to the city auditor or village clerk by the heads of the departments. The auditor or clerk shall countersign each receipt given by the treasurer of the municipal corporation before it is delivered to the person entitled to receive it, and shall charge the treasurer with the amount thereof. If the auditor or clerk approves any voucher contrary to Title VII [7] of the Revised Code, he and his sureties shall be individually liable for the amount thereof.

Effective Date: 10-01-1953



Section 733.15 - Certificate as to election of certain officers.

The city auditor or village clerk shall certify to the court of common pleas, the election of every officer of the municipal corporation having power to discharge the duties of a judge of a county court, to take the acknowledgement of deeds, or to certify depositions or affidavits to be used within such municipal corporation, with the date of such election, and the time when such officer became legally qualified to discharge the duties of such office. Such certificate shall be made within ten days after such qualification.

Effective Date: 02-14-1967



Section 733.16 - Clerk of court shall record certificates.

The clerk of the court of common pleas shall record the certificates provided for in section 733.15 of the Revised Code in an appropriate record book. The same fees shall be allowed to the officers certifying and recording them as are allowed under division (R) of section 2303.20 of the Revised Code.

Effective Date: 01-01-1993



Section 733.17 - Forfeiture for neglect to make report.

Each city auditor or village clerk who is required to make a certificate under section 733.15 of the Revised Code, and each clerk of the court of common pleas required to record such certificate when it is presented for record, who neglects or refuses to perform such duty, shall pay fifteen dollars to the treasurer of the municipal corporation for each such neglect or refusal, to be recovered in a civil action, at the suit of such municipal corporation and shall also be liable for all damages arising from such neglect or refusal.

Effective Date: 10-01-1953



Section 733.18 - Duty of city auditor as to receiving bids.

When bids are required to be filed for the letting of contracts by the director of public service or the director of public safety, the city auditor or his chief deputy shall attend and assist at the opening thereof and inspect them.

Effective Date: 10-01-1953



Section 733.19 - Deputy auditor in cities.

The city auditor may, when authorized by ordinance, appoint a deputy who, in the absence or disability of such auditor, shall perform his duties.

Effective Date: 10-01-1953



Section 733.20 - Seal of city auditor.

The legislative authority of a city shall provide a seal for the city auditor, in the center of which shall be the name of the city, and around the margin the words "City Auditor," an impression of which seal shall be affixed to all transcripts, orders, certificates, or other papers requiring authentication.

Effective Date: 10-01-1953



Section 733.21 - Board of control.

The mayor, director of public service, and the director of public safety constitute the board of control of a city. The mayor shall be ex officio president. The board shall keep a record of its proceedings. All votes shall be by yeas and nays and entered on the record, and the vote of a majority of all the members of the board shall be necessary to adopt any question, motion, or order.

Effective Date: 10-01-1953



Section 733.22 - Approval of contracts.

Except as otherwise provided in division (D) of section 713.23, and sections 125.04 and 5513.01 of the Revised Code, no contract in the department of public service or the department of public safety, in excess of five thousand dollars, shall be awarded except on the approval of the board of control of the city, which board shall direct the director of the appropriate department to enter into the contract. The members of the board shall prepare estimates of the revenue and expenditures of their respective departments to be submitted to the city legislative authority by the mayor, as provided by law.

Effective Date: 04-13-1990



Section 733.23 - Executive power in villages.

The executive power of villages shall be vested in a mayor, clerk, treasurer, marshal, street commissioner, and such other officers and departments thereof as are created by law.

Effective Date: 10-01-1953



Section 733.24 - Mayor of village - election - term - qualifications - powers - duties.

The mayor of a village shall be elected for a term of four years, commencing on the first day of January next after his election. He shall be an elector of the village and shall have resided in the village for at least one year immediately preceding his election. Such mayor shall be the chief conservator of the peace therein and shall have the powers and duties provided by law. He shall be the president of the legislative authority and shall preside at all regular and special meetings thereof, but shall have no vote except in case of a tie.

Effective Date: 10-17-1985



Section 733.25 - Vacancy in office of mayor of village.

When the mayor is absent from the village, or is unable for any cause to perform his duties, the president pro tempore of the legislative authority shall be acting mayor. In case of the death, resignation, or removal of the mayor, such president pro tempore shall become the mayor and shall hold the office until his successor is elected and qualified. Such successor shall be elected to the office for the unexpired term, at the first regular municipal election that occurs more than forty days after the vacancy has occurred; except that when the unexpired term ends within one year immediately following the date of such election, an election to fill such unexpired term shall not be held and the president of the legislative authority of the city shall hold the office for such unexpired term.

Effective Date: 02-17-1972



Section 733.26 - Election, term, and qualifications of village clerk.

The village clerk shall be elected for a term of four years, commencing on the first day of April next after his election. He shall be an elector of the village.

Effective Date: 03-15-1983



Section 733.261 - Village clerk-treasurer.

(A) The legislative authority of a village may, by ordinance or resolution passed by at least a majority vote, combine the duties of the clerk and the treasurer into one office, to be known as the clerk-treasurer. The combination shall be effective on the first day of January following the next regular municipal election at which the village clerk is to be elected, provided that a clerk-treasurer shall be elected at such election pursuant to this section and shall be elected for a term of four years, commencing on the first day of April following election. Between the first day of January and the first day of April following such an election, the clerk shall perform the duties of clerk-treasurer. The legislative authority of the village shall file certification of such action with the board of elections not less than one hundred twenty days before the day of the next municipal primary election at which the village clerk is to be elected; provided that in villages under two thousand population in which no petition for a primary election was filed pursuant to section 3513.01 of the Revised Code, or in villages in which no primary is held pursuant to section 3513.02 of the Revised Code, such action shall be certified to the board of elections not less than one hundred twenty days before the next general election at which the village clerk is to be elected.

At such succeeding regular municipal election and thereafter, the clerk-treasurer shall be elected for a term of four years, commencing on the first day of April following the clerk-treasurer's election. The clerk-treasurer shall be an elector of the corporation.

(B) In addition to the circumstances described in division (A) of this section, when a vacancy exists in the office of village treasurer or village clerk the legislative authority of a village may, by ordinance or resolution passed by at least a majority vote, combine the duties of the clerk and the treasurer into one office, to be known as the clerk-treasurer. The combination shall be effective on the effective date of the ordinance or resolution combining the duties of the offices of clerk and treasurer. At the next regular municipal election at which the village clerk would have been elected and each four years thereafter, the clerk-treasurer shall be elected for a term of four years, commencing on the first day of April following the clerk-treasurer's election. The clerk-treasurer shall be an elector of the municipal corporation.

(C) The clerk-treasurer shall perform the duties provided by law for the clerk and the treasurer. All laws pertaining to the clerk and to the treasurer shall be construed to apply to the clerk-treasurer, provided that the initial compensation for the office of clerk-treasurer shall be established by the legislative authority and that action shall not be subject to section 731.13 of the Revised Code relating to the time when the compensation of village elected officials shall be fixed and pertaining to changes in compensation of officials during the term of office.

(D) The legislative authority of a village having a clerk-treasurer may separate the offices by ordinance or resolution passed by at least a majority vote. The action to separate the offices may be taken in either of the following circumstances:

(1) When a vacancy exists in the office of clerk-treasurer, in which case the separation shall be effective upon the effective date of the ordinance or resolution;

(2) When the action of the legislative authority is certified to and filed with the board of elections not less than one hundred twenty days before the day of the next primary election at which the village clerk and treasurer are to be elected; provided that in villages under two thousand population in which no petition for a primary election was filed pursuant to section 3513.01 of the Revised Code, or in villages in which no primary is held pursuant to section 3513.02 of the Revised Code, such action shall be certified to the board of elections not less than one hundred twenty days before the next general election at which the village clerk and treasurer are to be elected.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 733.262 - Village fiscal officer.

(A) In lieu of having the elected office of village clerk and the office of village treasurer, or the combined elected office of village clerk-treasurer, a village may combine the duties of the clerk and treasurer into one appointed office, to be known as the village fiscal officer. To make this change, the village legislative authority shall pass, by a two-thirds vote, an ordinance or resolution proposing to make the change effective on the first day of January following the next regular municipal election at which the village clerk or village clerk-treasurer is to be elected.

So that no election for the office of village clerk or village clerk-treasurer is held after the passage of the ordinance or resolution, the village legislative authority shall file a certified copy of the ordinance or resolution with the board of elections not less than one hundred twenty days before the day of the next succeeding municipal primary election at which candidates for the office of village clerk or village clerk-treasurer are to be nominated, or, in villages with a population of under two thousand in which no petition for a primary election is filed under section 3513.01 of the Revised Code or in villages in which no primary is held under section 3513.02 of the Revised Code, not less than one hundred twenty days before the next succeeding regular municipal election at which the village clerk or village clerk-treasurer is to be elected.

(B) In addition to the circumstances described in division (A) of this section, when a vacancy exists in the office of village clerk or village clerk-treasurer, the village legislative authority may pass, by a two-thirds vote, an ordinance or resolution to combine the duties of the clerk and the treasurer into the appointed office of village fiscal officer. That change shall take effect on the effective date of the ordinance or resolution.

(C) A village fiscal officer appointed under this section shall perform the duties provided by law for the village clerk and treasurer and any other duties consistent with the nature of the office that are provided for by municipal ordinance.

(D) A village fiscal officer shall be appointed by the mayor of the village, but that appointment does not become effective until it is approved by a majority vote of the village legislative authority. The village fiscal officer need not be an elector of the village or reside in the village at the time of appointment; however, the fiscal officer shall become a resident of the village within six months after the appointment takes effect, unless an ordinance is passed approving the fiscal officer's residence outside of the village.

The village fiscal officer may be removed without cause either by the mayor with the consent of a majority of the members of the village legislative authority or by a three-fourths vote of the village legislative authority with or without the consent of the mayor.

(E) The legislative authority of a village that has a village fiscal officer may abolish that appointed office and return to an elected office of village clerk-treasurer by passing an ordinance or resolution by a two-thirds vote.

If a vacancy exists in the office of village fiscal officer when this ordinance or resolution is passed, the abolition shall take effect on the effective date of the ordinance or resolution, and the mayor shall appoint a village clerk-treasurer to serve until the first day of April following the next regular municipal election at which a clerk-treasurer can be elected. So an election can be held, the village legislative authority shall file a certified copy of the ordinance or resolution with the board of elections not less than one hundred twenty days before the day of the next succeeding municipal primary election.

If a vacancy does not exist in the office of village fiscal officer when the abolishing ordinance or resolution is passed, the village legislative authority shall certify a copy of the ordinance or resolution to the board of elections not less than one hundred twenty days before the day of the next succeeding municipal primary election.

The person elected at the next regular municipal election as village clerk-treasurer under the circumstances described in this division shall serve a four-year term commencing on the first day of April following that election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 02-01-2002



Section 733.27 - Powers and duties of village clerk - training programs.

(A) The village clerk shall attend all meetings of the legislative authority of the village, and keep a record of its proceedings and of all rules, bylaws, resolutions, and ordinances passed or adopted, which shall be subject to the inspection of all persons interested. In case of the absence of the clerk, such legislative authority shall appoint one of its members to perform the clerk's duties.

(B) The village clerk shall attend training programs for new village clerks and annual training programs of continuing education for village clerks that are provided by the auditor of state pursuant to section 117.44 of the Revised Code.

Effective Date: 09-27-1996



Section 733.28 - Books and accounts - merger of offices.

The village clerk shall keep the books of the village, exhibit accurate statements of all moneys received and expended, of all the property owned by the village and the income derived therefrom, and of all taxes and assessments. The legislative authority of the village may, by majority vote, merge the duties of the clerk of the board of trustees of public affairs with those of the village clerk, allowing the village clerk such additional assistance and compensation in performing the additional duties as the legislative authority determines.

Effective Date: 10-01-1953



Section 733.29 - Seal of village clerk.

The legislative authority of a village shall provide a seal for the village clerk, in the center of which shall be the name of the village, and around the margin "Village Clerk," an impression of which seal shall be affixed to all transcripts, orders, certificates, or other papers requiring authentication.

Effective Date: 10-01-1953



Section 733.30 - General duties of the mayor of a municipal corporation.

The major shall perform all the duties prescribed by the bylaws and ordinances of the municipal corporation. He shall see that all ordinances, bylaws, and resolutions of the legislative authority are faithfully obeyed and enforced. He shall sign all commissions, licenses, and permits granted by such legislative authority, or authorized by Title VII [7] of the Revised Code, and such other instruments as by law or ordinances require his certificate.

Effective Date: 10-01-1953



Section 733.31 - [Effective Until 6/21/2013] Filling vacancies in appointive or elective offices.

(A) Unless otherwise provided by law, vacancies arising in appointive and elective offices of villages shall be filled by appointment by the mayor for the remainder of the unexpired term, provided that:

(1) Vacancies in the office of mayor shall be filled in the manner provided by section 733.25 of the Revised Code;

(2) Vacancies in the membership of the legislative authority shall be filled in the manner provided by section 731.43 of the Revised Code;

(3) Vacancies in the office of president pro tempore of a village legislative authority shall be filled in the manner provided by section 731.11 of the Revised Code.

In the event of a vacancy in the office of village clerk or treasurer, the mayor may appoint a person to serve as an acting officer to perform the duties of the office until a permanent officer is appointed to fill the vacancy.

(B) Unless otherwise provided by law, vacancies arising in appointive offices of cities shall be filled by appointment by the mayor for the remainder of the unexpired term.

(C) A vacancy in the office of president of the legislative authority of a city shall be filled in the same manner as provided in division (D) of this section. Vacancies in the office of mayor of a city shall be filled in the manner provided in section 733.08 of the Revised Code. Vacancies in the membership of the legislative authority of a city shall be filled in the manner provided in section 731.43 of the Revised Code.

(D) In case of the death, resignation, removal, or disability of the director of law, auditor, or treasurer of a city and such vacancy occurs more than fifty-six days before the next general election for such office, a successor shall be elected at such election for the unexpired term unless such term expires within one year immediately following the date of such general election. In either event, the vacancy shall be filled as provided in this section and the appointee shall hold office until a successor is elected and qualified.

(1) The county central committee of the political party with which the last occupant of the office was affiliated, acting through its members who reside in the city where the vacancy occurs, shall appoint a person to hold the office and to perform the duties thereof until a successor is elected and has qualified, except that if such vacancy occurs because of the death, resignation, or inability to take the office of an officer-elect whose term has not yet begun, an appointment to take such office at the beginning of the term shall be made by the members of the central committee who reside in the city where the vacancy occurs.

(2) Not less than five nor more than forty-five days after a vacancy occurs, the county central committee, acting through its members who reside in the city where the vacancy occurs, shall meet for the purpose of making an appointment. Not less than four days before the date of the meeting the chairperson or secretary of the central committee shall send by first class mail to every member of such central committee who resides in the city where the vacancy occurs a written notice which shall state the time and place of such meeting and the purpose thereof. A majority of the members of the central committee present at such meeting may make the appointment.

(E) If the last occupant of the office or the officer-elect, as provided in division (D) of this section, was elected as an independent candidate, the mayor of the city shall make the appointment at the time the vacancy occurs.

(F) Appointments made under this section shall be certified by the appointing county central committee or by the mayor of the municipal corporation to the county board of elections and to the secretary of state. The persons so appointed and certified shall be entitled to all remuneration provided by law for the offices to which they are appointed.

(G) The mayor of the city may appoint a person to hold the city office of director of law, auditor, or treasurer as an acting officer and to perform the duties thereof between the occurrence of the vacancy and the time when the person appointed by the central committee qualifies and takes the office.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-22-1992

This section is set out twice. See also § 733.31, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 733.31 - [Effective 6/21/2013] Filling vacancies in appointive or elective offices.

(A) Unless otherwise provided by law, vacancies arising in appointive and elective offices of villages shall be filled by appointment by the mayor for the remainder of the unexpired term, provided that:

(1) Vacancies in the office of mayor shall be filled in the manner provided by section 733.25 of the Revised Code;

(2) Vacancies in the membership of the legislative authority shall be filled in the manner provided by section 731.43 of the Revised Code;

(3) Vacancies in the office of president pro tempore of a village legislative authority shall be filled in the manner provided by section 731.11 of the Revised Code.

In the event of a vacancy in the office of village clerk or treasurer, the mayor may appoint a person to serve as an acting officer to perform the duties of the office until a permanent officer is appointed to fill the vacancy.

(B) Unless otherwise provided by law, vacancies arising in appointive offices of cities shall be filled by appointment by the mayor for the remainder of the unexpired term.

(C) A vacancy in the office of president of the legislative authority of a city shall be filled in the same manner as provided in division (D) of this section. Vacancies in the office of mayor of a city shall be filled in the manner provided in section 733.08 of the Revised Code. Vacancies in the membership of the legislative authority of a city shall be filled in the manner provided in section 731.43 of the Revised Code.

(D) In case of the death, resignation, removal, or disability of the director of law, auditor, or treasurer of a city and such vacancy occurs more than forty days before the next general election for such office, a successor shall be elected at such election for the unexpired term unless such term expires within one year immediately following the date of such general election. In either event, the vacancy shall be filled as provided in this section and the appointee shall hold office until a successor is elected and qualified.

(1) The county central committee of the political party with which the last occupant of the office was affiliated, acting through its members who reside in the city where the vacancy occurs, shall appoint a person to hold the office and to perform the duties thereof until a successor is elected and has qualified, except that if such vacancy occurs because of the death, resignation, or inability to take the office of an officer-elect whose term has not yet begun, an appointment to take such office at the beginning of the term shall be made by the members of the central committee who reside in the city where the vacancy occurs.

(2) Not less than five nor more than forty-five days after a vacancy occurs, the county central committee, acting through its members who reside in the city where the vacancy occurs, shall meet for the purpose of making an appointment. Not less than four days before the date of the meeting the chairperson or secretary of the central committee shall send by first class mail to every member of such central committee who resides in the city where the vacancy occurs a written notice which shall state the time and place of such meeting and the purpose thereof. A majority of the members of the central committee present at such meeting may make the appointment.

(E) If the last occupant of the office or the officer-elect, as provided in division (D) of this section, was elected as an independent candidate, the mayor of the city shall make the appointment at the time the vacancy occurs.

(F) Appointments made under this section shall be certified by the appointing county central committee or by the mayor of the municipal corporation to the county board of elections and to the secretary of state. The persons so appointed and certified shall be entitled to all remuneration provided by law for the offices to which they are appointed.

(G) The mayor of the city may appoint a person to hold the city office of director of law, auditor, or treasurer as an acting officer and to perform the duties thereof between the occurrence of the vacancy and the time when the person appointed by the central committee qualifies and takes the office.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-22-1992

This section is set out twice. See also § 733.31, effective until 6/21/2013.



Section 733.32 - Communications to legislative authority of finances and general conditions.

The mayor shall communicate to the legislative authority from time to time a statement of the finances of the municipal corporation, and such other information relating thereto and to the general condition of the affairs of such municipal corporation as he deems proper or as is required by the legislative authority.

Effective Date: 10-01-1953



Section 733.33 - Protest against excess of expenditures.

If, in the opinion of the mayor, an expenditure, authorized by the legislative authority, exceeds the revenues of the municipal corporation for the current year, he shall protest against such expenditure, and enter such protest, and the reason therefor, on the journal of the legislative authority.

Effective Date: 10-01-1953



Section 733.34 - Supervision of conduct of officers.

The mayor shall supervise the conduct of all the officers of the municipal corporation, inquire into and examine the grounds of all reasonable complaints against any of such officers, and cause their violations or neglect of duty to be promptly punished or reported to the proper authority for correction.

Effective Date: 10-01-1953



Section 733.35 - Mayor shall file charges against delinquent officers.

The mayor of a municipal corporation shall have general supervision over each department and the officers provided for in Title VII [7] of the Revised Code. When the mayor has reason to believe that the head of a department or such officer has been guilty, in the performance of his official duty, of bribery, misfeasance, malfeasance, nonfeasance, misconduct in office, gross neglect of duty, gross immorality, or habitual drunkenness, he shall immediately file with the legislative authority, except when the removal of such head of department or officer is otherwise provided for, written charges against such person, setting forth in detail a statement of such alleged guilt, and, at the same time, or as soon thereafter as possible, serve a true copy of such charges upon the person against whom they are made. Such service may be made on the person or by leaving a copy of the charges at the office of such person. Return thereof shall be made to the legislative authority, as is provided for the return of the service of summons in a civil action.

Effective Date: 01-10-1961



Section 733.36 - Hearing of charges - action of legislative authority.

Charges filed with the legislative authority under section 733.35 of the Revised Code, shall be heard at the next regular meeting thereof, unless the legislative authority extends the time for the hearing, which shall be done only on the application of the accused. The accused may appear in person and by counsel, examine all witnesses, and answer all charges against him. The judgment or action of the legislative authority shall be final, but to remove such officer the votes of two thirds of all members elected thereto shall be required.

Effective Date: 10-01-1953



Section 733.37 - Suspension of accused pending hearing.

Pending any proceedings under sections 733.35 and 733.36 of the Revised Code, an accused person may be suspended by a majority vote of all members elected to the legislative authority of the municipal corporation, but such suspension shall not be for a longer period than fifteen days, unless the hearing of such charges is extended upon the application of the accused, in which event the suspension shall not exceed thirty days.

Effective Date: 10-01-1953



Section 733.38 - Power of legislative authority as to process.

For the purpose of investigating charges filed pursuant to section 733.35 of the Revised Code against the head of any department or officer, the legislative authority of a municipal corporation may issue subpoenas or compulsory process to compel the attendance of persons and the production of books and papers before it, and such legislative authority may provide by ordinance for exercising and enforcing this section.

Effective Date: 10-01-1953



Section 733.39 - Oaths - compulsory testimony - costs.

In all cases in which the attendance of witnesses may be compelled for an investigation under section 733.38 of the Revised Code, any member of the legislative authority of the municipal corporation may administer the requisite oaths, and such legislative authority has the same power to compel the giving of testimony by attending witnesses as is conferred upon courts. In all such cases, witnesses shall be entitled to the same privileges and immunities as are allowed witnesses in civil cases. Witnesses shall be paid the same fees and mileage provided for under section 1901.26 of the Revised Code, and the costs of all such proceedings shall be payable from the general fund of the municipal corporation.

Effective Date: 10-01-1953; 2008 HB525 07-01-2009



Section 733.40 - Disposition of fines and other moneys.

Except as otherwise provided in section 4511.193 of the Revised Code, all fines, forfeitures, and costs in ordinance cases and all fees that are collected by the mayor, that in any manner come into the mayor's hands, or that are due the mayor or a marshal, chief of police, or other officer of the municipal corporation, any other fees and expenses that have been advanced out of the treasury of the municipal corporation, and all money received by the mayor for the use of the municipal corporation shall be paid by the mayor into the treasury of the municipal corporation on the first Monday of each month. At the first regular meeting of the legislative authority each month, the mayor shall submit a full statement of all money received, from whom and for what purposes received, and when paid into the treasury. Except as otherwise provided by section 307.515 or 4511.19 of the Revised Code, all fines, and forfeitures collected by the mayor in state cases, together with all fees and expenses collected that have been advanced out of the county treasury, shall be paid by the mayor to the county treasury on the first business day of each month. Except as otherwise provided by section 307.515 or 4511.19 of the Revised Code, the mayor shall pay all court costs and fees collected by the mayor in state cases into the municipal treasury on the first business day of each month.

This section does not apply to fines collected by a mayor's court for violations of division (B) of section 4513.263 of the Revised Code, or for violations of any municipal ordinance that is substantively comparable to that division, all of which shall be forwarded to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

Effective Date: 01-01-2004; 2008 HB420 01-01-2010



Section 733.41 - Annual report to legislative authority.

At the first regular meeting in January of each year, and at such other times as the mayor deems expedient, he shall report to the legislative authority concerning the affairs of the municipal corporation, and recommend such measures as seem proper to him.

Effective Date: 10-01-1953



Section 733.42 - Treasurer.

The treasurer of a municipal corporation shall be elected for a term of four years, commencing on the first day of January next after his election, except that the first municipal treasurer elected in a newly incorporated municipal corporation shall take office immediately upon receiving a certificate of election pursuant to section 3505.38 of the Revised Code and shall serve from that time until four years from the first day of January after his election. Each municipal treasurer shall be an elector of the municipal corporation.

Effective Date: 10-30-1979



Section 733.43 - Accounts of treasurer.

The treasurer of a municipal corporation shall keep an accurate account of:

(A) All moneys received by him, showing the amount thereof, the time received, from whom, and on what account received;

(B) All disbursements made by him, showing the amount thereof, the time made, to whom, and on what account paid.

He shall so arrange his books that the amount received and paid on account of separate funds, or specified appropriations, shall be exhibited in separate accounts. In addition to the ordinary duties of such treasurer, he shall have such powers and perform such duties as are required by any ordinance of the municipal corporation, not inconsistent with Title VII [7] of the Revised Code, and not incompatible with the nature of his office.

Effective Date: 10-01-1953



Section 733.44 - Powers and duties of treasurer.

The treasurer of a municipal corporation shall demand and receive, from the county treasurer, taxes levied and assessments made and certified to the county auditor by the legislative authority of such municipal corporation and placed on the tax list by such auditor for collection, moneys, from persons authorized to collect or required to pay them, accruing to the municipal corporation from any judgments, fines, penalties, forfeitures, licenses, and costs taxed in mayor's court, and debts due the municipal corporation. Such funds shall be disbursed by the treasurer on the order of any person authorized by law or ordinance to issue orders therefor.

Effective Date: 01-01-1976



Section 733.45 - Quarterly accounting - annual report.

The treasurer of a municipal corporation shall settle and account with the legislative authority, quarterly, and at any other time which it by resolution or ordinance requires. At the first regular meeting of such legislative authority in January, each year, the treasurer shall report to it the condition of the finances of the municipal corporation, the amount received by him, the sources of such receipts, the disbursements made by him, and on what account, during the year preceding. Such account shall exhibit the balance due on each fund which has come into the treasurer's hands during the year.

Effective Date: 10-01-1953



Section 733.46 - Receipt and disbursement of funds.

The treasurer of a municipal corporation shall receive and disburse all funds of the municipal corporation and such other funds as arise in or belong to any department or part of the municipal corporation.

Effective Date: 10-01-1953



Section 733.47 - Duty of delivering money and property.

The treasurer of a municipal corporation, at the expiration of his term of office, or on his resignation or removal, shall deliver to his successor, all moneys, books, papers, and other property in his possession as treasurer. In the case of the death or incapacity of such treasurer, his legal representatives shall, in like manner, deliver the money and property which were in the treasurer's hands to the person entitled thereto.

Effective Date: 10-01-1953



Section 733.48 - Legal counsel for villages - petition to appoint legal counsel.

(A) Except as provided in division (B) of this section, when it considers it necessary, the legislative authority of a village may provide legal counsel for the village, or for any department or official of the village, for a period not to exceed two years and shall provide compensation for the legal counsel.

(B) A petition may be filed with the village clerk, signed by registered electors residing in the village equal in number to not less than ten per cent of the total vote cast for all candidates for governor in the village at the most recent general election at which a governor was elected, requesting that the question be placed before the electors whether, instead of the legislative authority appointing legal counsel for the village or for any department or official of the village, the mayor shall appoint an attorney or law firm as the legal counsel with the advice and consent of the legislative authority. Within two weeks after receipt of the petition, the clerk shall certify it to the board of elections, which shall determine its sufficiency and validity. The petition shall be certified to the board not less than ninety days prior to the election at which the question is to be voted upon.

At the election, if a majority of the electors of the village approves the question, then effective immediately when the mayor considers it necessary, the mayor shall appoint, with the advice and consent of the legislative authority, an attorney or law firm as legal counsel for the village, or for any department or official of the village, for a period not to exceed two years. The appointment of legal counsel under this division shall be pursuant to a contract approved by the mayor and a majority vote of the legislative authority. The contract shall provide for the compensation and other terms of the engagement of the legal counsel, and the legislative authority shall provide that compensation for the legal counsel.

(C) When acting under this section, the legislative authority acts in its administrative capacity.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-1953; 10-21-2005



Section 733.49 - City director of law - term of office.

The city director of law shall be elected for a term of four years, commencing on the first day of January next after his election. He shall be an elector of the city.

Effective Date: 11-01-1977



Section 733.50 - Qualifications of city director of law.

No person shall be eligible to the office of city director of law who is not an attorney at law, admitted to practice in this state.

Effective Date: 11-01-1977



Section 733.51 - Powers and duties of city director of law.

The city director of law shall prepare all contracts, bonds, and other instruments in writing in which the city is concerned, and shall serve the several directors and officers provided in Title VII [7] of the Revised Code as legal counsel and attorney.

The director of law shall be prosecuting attorney of the mayor's court. When the legislative authority of the city allows assistants to the director of law, he may designate the assistants to act as prosecuting attorneys of the mayor's court. The person designated shall be subject to the approval of the legislative authority.

Effective Date: 11-01-1977



Section 733.52 - Prosecuting attorney of mayor's court.

The city director of law as prosecuting attorney of the mayor's court shall prosecute all cases brought before the court, and perform the same duties, as far as they are applicable thereto, as required of the prosecuting attorney of the county.

The director of law or the assistants whom he designates to act as prosecuting attorneys of the mayor's court shall receive such compensation for the service provided by this section as the legislative authority of the city prescribes, and such additional compensation as the board of county commissioners allows.

Effective Date: 11-01-1977



Section 733.53 - Duties as to suits.

The city director of law, when required to do so by resolution of the legislative authority of the city, shall prosecute or defend on behalf of the city, all complaints, suits, and controversies in which the city is a party, and such other suits, matters, and controversies as he is, by resolution or ordinance, directed to prosecute. He shall not be required to prosecute any action before the mayor of the city for the violation of an ordinance without first advising such action.

Effective Date: 11-01-1977



Section 733.54 - City director of law shall give opinions.

When an officer of a city entertains doubts concerning the law in any matter before him in his official capacity, and desires the opinion of the city director of law, he shall clearly state to the director of law, in writing, the question upon which the opinion is desired, and thereupon the director of law shall, within a reasonable time, reply orally or in writing to such inquiry. The right conferred upon such officers by this section extends to the legislative authority of the city, and to each board provided for in Title VII [7] of the Revised Code.

Effective Date: 11-01-1977



Section 733.55 - Payment of moneys.

The city director of law shall pay to the city treasurer all moneys which come into his hands belonging to the city or by way of fines, forfeitures, costs, or otherwise, and take the treasurer's duplicate receipt therefor, one of which he shall file with the city auditor.

Effective Date: 11-01-1977



Section 733.56 - Application for injunction.

The village solicitor or city director of law shall apply, in the name of the municipal corporation, to a court of competent jurisdiction for an order of injunction to restrain the misapplication of funds of the municipal corporation, the abuse of its corporate powers, or the execution or performance of any contract made in behalf of the municipal corporation in contravention of the laws or ordinance[s] governing it, or which was procured by fraud or corruption.

Effective Date: 11-01-1977



Section 733.57 - Specific performance.

When an obligation or contract made on behalf of a municipal corporation, granting a right or easement or creating a public duty, is being evaded or violated, the village solicitor or city director of law shall apply for the forfeiture or the specific performance thereof as the nature of the case requires.

Effective Date: 11-01-1977



Section 733.58 - Writ of mandamus.

In case an officer or board of a municipal corporation fails to perform any duty expressly enjoined by law or ordinance, the village solicitor or city director of law shall apply to a court of competent jurisdiction for a writ of mandamus to compel the performance of the duty.

Effective Date: 11-01-1977



Section 733.581 - Taxpayer named as party defendant.

If the village solicitor or city director of law, upon the written request of any taxpayer of the municipal corporation, makes any application provided for by section 733.56, 733.57, or 733.58 of the Revised Code, the taxpayer may be named as a party defendant and if so named shall have the right to assist in presenting all issues of law and fact to the court in order that a full and complete adjudication of the controversy may be had.

In any civil action or proceeding involving the public interest the court shall grant the application of any person to intervene if the court believes that the public interest will be better protected or justice will be furthered.

Effective Date: 11-01-1977



Section 733.59 - Taxpayer's suit.

If the village solicitor or city director of law fails, upon the written request of any taxpayer of the municipal corporation, to make any application provided for in sections 733.56 to 733.58 of the Revised Code, the taxpayer may institute suit in his own name, on behalf of the municipal corporation. Any taxpayer of any municipal corporation in which there is no village solicitor or city director of law may bring such suit on behalf of the municipal corporation. No such suit or proceeding shall be entertained by any court until the taxpayer gives security for the cost of the proceeding.

Effective Date: 11-01-1977



Section 733.60 - Limitation of action.

No action to enjoin the performance of a contract entered into or the payment of any bonds issued by a municipal corporation shall be brought or maintained unless commenced within one year from the date of such contract or bonds.

Effective Date: 10-01-1953



Section 733.61 - Duty of court.

If the court hearing a case under section 733.59 of the Revised Code is satisfied that the taxpayer had good cause to believe that his allegations were well founded, or if they are sufficient in law, it shall make such order as the equity of the case demands. In such case the taxpayer shall be allowed his costs, and, if judgment is finally ordered in his favor, he may be allowed, as part of the costs, a reasonable compensation for his attorney.

Effective Date: 10-01-1953



Section 733.62 - Annual report.

The city director of law shall make a report to the legislative authority of the city, at its first regular meeting in January, of the business of his office, the moneys by him collected during the year preceding, and such other matters as he deems proper to promote the good government and welfare of the city.

Effective Date: 11-01-1977



Section 733.621 - Appointment of assistants or employees.

As used in this section, "chief legal officer" means a city director of law, village solicitor, or similar chief legal officer of a municipal corporation.

Subject to section 2921.421 of the Revised Code, a chief legal officer of a municipal corporation may appoint, as an assistant legal officer, prosecutor, clerk, stenographer, or other employee, a person who is an associate or partner of, or who is employed by, the chief legal officer, assistant legal officer, or prosecutor in the private practice of law in a partnership, professional association, or other law business arrangement. In a municipal corporation having an official who is designated as prosecutor and who has authority to appoint assistants and employees, the prosecutor may appoint, as an assistant prosecutor, clerk, stenographer, or other employee, a person who is an associate of, or is employed by, the chief legal officer, the prosecutor, an assistant legal officer, or an assistant prosecutor in the private practice of law in a partnership, professional association, or other law business arrangement.

Effective Date: 03-02-1994



Section 733.63 - Sealer of weights and measures.

The mayor of a municipal corporation may appoint a sealer of weights and measures, who shall hold office coextensive with the term of office of the mayor who made his appointment, unless otherwise removed from office.

Effective Date: 10-01-1953



Section 733.64 - Qualification and compensation of sealer.

The sealer of weights and measures of a municipal corporation shall be a competent person for the position, and shall receive a salary fixed by ordinance, to be paid by the municipal corporation, which salary shall be in lieu of all fees or charges.

Effective Date: 10-01-1953



Section 733.65 - Oath and bond of sealer - appointment of inspectors.

The sealer of weights and measures, before entering upon his duties, shall take the oath of office required by section 733.68 of the Revised Code, and give bond to the municipal corporation in such amount as is prescribed by ordinance, with security to the approval of the mayor, and conditioned for the faithful performance of his duties. The sealer may appoint inspectors to assist him in his duties if authorized by the legislative authority.

Effective Date: 11-03-1965



Section 733.66 - Comparison with state standards.

The sealer of weights and measures of a municipal corporation shall, at such times as may be required by regulation of the director of agriculture, submit all of his standards to the state sealer for comparison with the state standards.

Effective Date: 07-26-1974



Section 733.67 - [Repealed].

Effective Date: 07-26-1974



Section 733.671 - Seeking injunction against violation of weights and measures laws.

The municipal sealer may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating any provision of the weights and measures laws or regulations of the director of agriculture issued pursuant thereto.

Effective Date: 01-01-1974



Section 733.68 - Qualifications of municipal officers - oaths.

(A) Except as otherwise provided in division (B) of this section or in another section of the Revised Code, each officer of a municipal corporation, or of any department or board of a municipal corporation, whether elected or appointed as a substitute for a regular officer, shall be an elector of the municipal corporation and, before entering upon official duties, shall take an oath to support the constitution of the United States and the constitution of this state and an oath that the officer will faithfully, honestly, and impartially discharge the duties of the office to which elected or appointed. These provisions as to official oaths shall extend to deputies, but they need not be electors.

(B) Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that a city fire chief be an elector of the city or that a village fire chief be an elector of the village.

Effective Date: 01-25-2002



Section 733.69 - Bond of municipal officers.

Each officer of a municipal corporation required by law or ordinance to give bond shall do so before entering upon the duties of the office, except as otherwise provided in Title VII [7] of the Revised Code. The legislative authority thereof may at any time require each officer to give a new or additional bond. Each bond except that of the municipal auditor or municipal clerk, upon its approval, shall be delivered to the auditor or clerk, who shall immediately record it in a record provided for that purpose and file and carefully preserve it in his office. The bond of the auditor or clerk shall be delivered to the municipal treasurer, who shall in like manner record and preserve it.

Effective Date: 10-01-1953



Section 733.70 - Approval of bonds.

The official bonds of all officers of a municipal corporation shall be prepared by its village solicitor or city director of law. Except as otherwise provided in Title VII [7] of the Revised Code, the bonds shall be in such sum as the legislative authority of the municipal corporation prescribes by general or special ordinance and shall be subject to the approval of the mayor. The mayor's bond shall be approved by the legislative authority, or, if it is not legally organized, by the clerk of the court of common pleas of the county in which the municipal corporation or the larger part thereof is situated.

Effective Date: 11-01-1977



Section 733.71 - Certain facts shall not invalidate bond.

In each bond mentioned in section 733.70 of the Revised Code, the condition that the person elected or appointed shall faithfully perform the duties of the office shall be sufficient. The fact that the instrument is without a seal, that blanks, for example the date or amount, have been filled subsequent to its execution but before its acceptance, without the consent of the sureties, that all the obligees named in the instrument have not signed it, that new duties have been imposed on the officers, or that any merely formal objection exists shall not be available in any suit on the instrument.

Effective Date: 10-01-1953



Section 733.72 - Charges against municipal officers filed with probate judge - proceedings.

When a complaint under oath is filed with the probate judge of the county in which a municipal corporation or the larger part thereof is situated, by any elector of the municipal corporation, signed and approved by four other electors thereof, the judge shall forthwith issue a citation to any person charged in the complaint for his appearance before the judge within ten days from the filing thereof, and shall also furnish the accused and the village solicitor or city director of law with a copy thereof. The complaint shall charge any of the following:

(A) That a member of the legislative authority of the municipal corporation has received, directly or indirectly, compensation for his services as a member thereof, as a committeeman, or otherwise, contrary to law;

(B) That a member of the legislative authority or an officer of the municipal corporation is or has been interested, directly or indirectly, in the profits of a contract, job, work, or service, or is or has been acting as a commissioner, architect, superintendent, or engineer in work undertaken or prosecuted by the municipal corporation, contrary to law;

(C) That a member of the legislative authority or an officer of the municipal corporation has been guilty of misfeasance or malfeasance in office.

Before acting upon such complaint, the judge shall require the party complaining to furnish sufficient security for costs.

Effective Date: 11-01-1977



Section 733.73 - Appearance of counsel - jury.

On the day fixed by the probate judge for the return of the citation issued pursuant to section 733.72 of the Revised Code, the village solicitor or city director of law shall appear on behalf of the complainant to conduct the prosecution, and the accused may also appear by counsel. A time shall be set for hearing the case, which shall be not more than ten days after such return. If a jury is demanded by either party, the probate judge shall direct the summoning of twelve jurors in the manner provided by Chapter 2313. of the Revised Code. In a municipal corporation having no village solicitor or city director of law, or in case the village solicitor or city director of law is accused of any misfeasance or malfeasance in office, the prosecuting attorney shall appear on behalf of the complainant to conduct the prosecution.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Effective Date: 11-01-1977



Section 733.74 - Challenge of jurors.

On the day fixed for trial under section 733.73 of the Revised Code, if a jury is impaneled, either party, in addition to the peremptory challenges allowed by law in other cases, may object for good cause to any juror summoned, and vacancies occurring for any cause may be filled by the probate judge from the bystanders until the panel is full, unless the party charged, or the party's counsel, demands that additional jurors be summoned to fill such vacancy.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Effective Date: 10-01-1953



Section 733.75 - Proceedings on the trial.

On the day designated under section 733.73 of the Revised Code for the trial, the trial shall take place, unless continued on affidavit for good cause to another time not exceeding ten days. On the trial, the village solicitor or city director of law shall appear for the prosecution, examine witnesses designated by the complainant, and such others as he discovers, and either party may have process from the probate judge to compel the attendance of witnesses.

Effective Date: 11-01-1977



Section 733.76 - Removal of officer if found guilty.

If, on the trial, the charges in the complaint mentioned in section 733.72 of the Revised Code are sustained by the verdict of the jury, or by the decision of the probate judge when there is no jury, such judge shall enter the charges and findings thereon upon the record of the court, make an order removing such officer from office, and forthwith transmit a certified copy thereof to the presiding officer of the legislative authority of the municipal corporation, whereupon the vacancy shall be filled as provided by law.

Effective Date: 10-01-1953



Section 733.77 - Payment of costs.

The cost and expenses of the trial shall be charged against the party filing the complaint under section 733.72 of the Revised Code, the accused, or the municipal corporation, or apportioned among them, as the probate judge directs, and shall be collected as in other cases. No costs or expenses shall be charged to the accused if he is acquitted upon trial. If an appeal on questions of law is instituted by the officer complained of, to reverse or vacate the order of the probate court, such officer shall not exercise the functions of his office until order is finally reversed or vacated.

Effective Date: 10-01-1953



Section 733.78 - [Repealed].

Effective Date: 01-01-1974



Section 733.79 - Municipal officers may attend conference or convention - expenses.

Any elected or appointed municipal officer, deputy, assistant, or an employee of any municipal corporation may attend, at the expense of the municipal corporation, any conference or convention relating to municipal affairs, if authorized by the mayor, the chairman of the commission, or the city manager of such municipal corporation, and, if the fiscal officer of the municipal corporation certifies that funds are appropriated and available for such purpose, such person shall be reimbursed for his expense so incurred.

A request for such allowance shall be made in writing to the mayor, the chairman of the commission, or the city manager showing the necessity for such attendance and an estimate of the costs thereof to the municipal corporation.

Effective Date: 10-01-1953



Section 733.80 - Duties of fire engineer, engineer, superintendent of markets - compensation.

In each municipal corporation having a fire engineer, engineer, or superintendent of markets, each such officer shall perform the duties prescribed by Title VII [7] of the Revised Code and such other duties, not incompatible with the nature of his office, as the legislative authority by ordinance requires, and shall receive for his services such compensation by fees or salary, or both, as is provided by ordinance.

Effective Date: 10-24-1975



Section 733.85 - Municipal income tax administration in noncharter municipalities.

(A) As used in this section, "municipal corporation" means any municipal corporation, including a municipal corporation organized under Chapter 705. of the Revised Code, that is not operating under a charter adopted or amended pursuant to Section 7 or 9 of Article XVIII, Ohio Constitution.

(B) The legislative authority of a municipal corporation may provide, by ordinance or resolution, for the method of appointing and removing an officer who shall be responsible for the collection and deposit to the municipal treasury of municipal income taxes and the enforcement and administration of the municipal corporation's income tax ordinances, resolutions, and rules, including the powers, duties, and functions of the responsible administering officer and employees serving under the administering officer's direction and control. If no such ordinance or resolution is adopted, the city auditor or village clerk shall be the officer responsible for the collection and deposit to the municipal treasury of income taxes and the enforcement and administration of the municipal corporation's income tax ordinances, resolutions, and rules.

(C) The legislative authority of a municipal corporation may, by ordinance or resolution, authorize the responsible administering officer described in division (B) of this section to promulgate, revise, and repeal rules with respect to the administration and enforcement of the municipal corporation's income tax ordinances and resolutions. The rules shall be filed with the clerk of the legislative authority and made available for public inspection at the offices of the administering officer. The rules shall not conflict with the municipal corporation's ordinances and resolutions.

(D) This section shall apply to any municipal ordinance or resolution existing on September 14, 1981, or thereafter enacted or amended.

Effective Date: 07-26-2000



Section 733.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 735 - PUBLIC SERVICE

Section 735.01 - Director of public service - qualifications - powers.

In each city there shall be a department of public service which shall be administered by a director of public service. The director shall be appointed by the mayor and need not be a resident of the city at the time of his appointment but shall become a resident thereof within six months after his appointment unless such residence requirement is waived by ordinance. He shall make rules and regulations for the administration of the affairs under his supervision.

Effective Date: 09-06-1965



Section 735.02 - General duties - records.

The director of public service shall manage and supervise all public works and undertakings of the city, except as otherwise provided by law.

The director shall supervise the improvement and repair of streets, avenues, alleys, lands, lanes, squares, wharves, docks, landings, market houses, bridges, viaducts, aqueducts, sidewalks, playgrounds[,] sewers, drains, ditches, culverts, ship channels, streams, and watercourses, the lighting, sprinkling, and cleaning of public places, and the construction of public improvements and public works, except those having reference to the department of public safety, or as otherwise provided in Title VII [7] of the Revised Code.

The director shall manage municipal water, lighting, heating, power, garbage, and other undertakings of the city, and parks, baths, playgrounds, market houses, cemeteries, crematories, sewage disposal plants, and farms, and shall make and preserve surveys, maps, plans, drawings, and estimates. He shall supervise the construction and have charge of the maintenance of public buildings and other property of the city not otherwise provided for in Title VII [7]. He shall have the management of all other matters provided by the legislative authority of the city in connection with the public service thereof.

Such director shall keep a record of his proceedings, a copy of which, certified by him, shall be competent evidence in all courts.

Effective Date: 10-01-1953



Section 735.03 - Management and operation of municipally owned public utilities by board.

Whenever the legislative authority of any city, by ordinance, declares it essential to the best interests of such city, the duties relating to the management and operation of municipally owned public utilities conferred upon the director of public service by sections 735.02 and 743.03 of the Revised Code shall be vested in a board composed of three members. The mayor, with the consent of the legislative authority, shall appoint one member for a term of two years, one for a term of four years, and one for a term of six years. At the expiration of each term of office an appointment shall be made for a term of six years. In case of vacancy by death, resignation, or removal from the city of a member of such board, the mayor, with the consent of the legislative authority, shall immediately appoint a successor to fill the vacancy for the unexpired term. The legislative authority shall designate the compensation to be paid to said members, their duties, authority, and powers, and whether such members shall be required to give bond, and, if so, in what amount. The cost of any required bond shall be borne by the city.

Effective Date: 10-01-1953



Section 735.04 - Subdepartment - employment of superintendents, inspectors, clerks, and laborers.

The director of public service may establish such subdepartment as is necessary and determine the number of superintendents, deputies, inspectors, engineers, harbor masters, clerks, laborers, and other persons necessary for the execution of the work and the performance of the duties of this subdepartment.

Effective Date: 10-01-1953



Section 735.05 - Contracts, material, and labor.

The director of public service may make any contract, purchase supplies or material, or provide labor for any work under the supervision of the department of public service involving not more than fifty thousand dollars. When an expenditure within the department, other than the compensation of persons employed in the department, exceeds fifty thousand dollars, the expenditure shall first be authorized and directed by ordinance of the city legislative authority. When so authorized and directed, except where the contract is for equipment, services, materials, or supplies to be purchased under division (D) of section 713.23 or section 125.04 or 5513.01 of the Revised Code or available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code, the director shall make a written contract with the lowest and best bidder after advertisement for not less than two nor more than four consecutive weeks in a newspaper of general circulation within the city or as provided in section 7.16 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 735.051 - Emergency conditions obviate formal bidding and advertising for contracts.

In the case of a real and present emergency arising in connection with the operation and maintenance of the department of public service, including all municipally owned utilities, the department of public safety, or any other department, division, commission, bureau, or board of the municipality, the legislative authority of the municipality may by a two-thirds vote of all the members elected thereto, authorize the director of public service, director of public safety, city manager, board of public affairs, or other duly authorized contracting officer, commission, board, or authority, to enter into a contract for work to be done or for the purchase of supplies or materials without formal bidding and advertising.

Effective Date: 11-05-1965



Section 735.052 - Purchasing used equipment without bidding.

The legislative authority of any city or village may authorize, by ordinance, the director of public service, director of public safety, mayor, city manager, board of trustees of public affairs, village administrator, or other duly authorized contracting officer, commission, board, or authority to enter into a contract, without advertising and bidding, for the purchase of used equipment or supplies at an auction open to the public, or at a sale at which such used equipment or supplies are to be sold upon submission of written bids to the vendor thereof where the vendor has invited the public to submit written bids or when more than one bid is submitted. The ordinance authorizing such contracts shall:

(A) Designate the officer, commission, board, or other contracting authority authorized to make such contract;

(B) Set forth the maximum amount that may be bid as the purchase price for such used equipment or supplies;

(C) Describe the type of used equipment or supplies that may be purchased;

(D) Appropriate sufficient funds to meet the maximum amount that may be bid as the purchase price for such used equipment or supplies, unless funds have previously been appropriated and remain unencumbered for such purpose.

Effective Date: 10-30-1969



Section 735.053 - Purchasing from other political subdivision without bidding.

The legislative authority of any city or village may authorize, by ordinance, the director of public service, director of public safety, mayor, city manager, board of trustees of public affairs, village administrator, or other duly authorized contracting officer, commission, board, or authority to enter into a contract, without advertising and bidding, for services or the purchase of materiel, equipment, or supplies from any department, division, agency, or political subdivision of the state, or with a regional planning commission pursuant to division (D) of section 713.23 of the Revised Code. The ordinance authorizing such contracts shall:

(A) Designate the officer, commission, board, or other contracting authority authorized to make such contract;

(B) Set forth the maximum amount that may be paid as the purchase price for such services, materiel, equipment, or supplies;

(C) Describe the type of services, materiel, equipment, or supplies that may be purchased;

(D) Appropriate sufficient funds to meet the maximum amount that may be paid as the purchase price for such services, materiel, equipment, or supplies, unless funds have previously been appropriated and remain unencumbered for such purpose.

Effective Date: 04-13-1990



Section 735.054 - Municipal corporations contract requirements.

Notwithstanding sections 715.18, 731.14, 731.141, 733.22, and 735.05 of the Revised Code, any municipal corporation that may be required by law to award contracts in the manner set forth in such sections may comply with section 9.29 of the Revised Code regarding any contract for the engineering, repair, sustainability, water quality management, and maintenance of a water storage tank and appurtenant facilities.

Added by 128th General AssemblyFile No.25,SB 85, §1, eff. 6/30/2010.



Section 735.06 - Proceedings on opening of bids.

Bids for work under the supervision of the department of public service shall be opened at the time, date, and place specified in the notice to bidders or specifications and shall be publicly read by the director of public service or a person designated by him. The time, place, and date of bid openings may be extended to a later date by the director of public service, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening.

Each bid shall contain the full name of each person interested in it and shall be accompanied by a sufficient bond or certified check, cashier's check, or money order on a solvent bank or savings and loan association that if the bid is accepted a contract will be entered into and its performance properly secured unless the bid is for a contract for the construction, demolition, alteration, repair, or reconstruction of a public improvement, in which case it shall meet the requirements of section 153.54 of the Revised Code. If the work bid embraces both labor and material, such items shall be separately stated with the price thereof.

The director may reject any bid. Where there is reason to believe there is collusion or combination among bidders, the bids of those concerned therein shall be rejected.

Effective Date: 10-01-1987



Section 735.07 - Contract - alterations or modifications.

The contract referred to by section 735.05 of the Revised Code shall be between the city and the bidder, and the city shall pay the contract price in cash. Where a bonus is offered for completion of a contract prior to a specified date, the department of public service may exact a prorated penalty in like sum for every day of delay beyond a specified date.

When, in the opinion of the director of public service, it becomes necessary, in the prosecution of any work or improvement under contract, to make alterations or modifications in the contract, such alterations or modifications shall only be made upon the order of the director, but such order shall be of no effect until the price to be paid for the work and material or both, under the altered or modified contract, has been agreed upon in writing and signed by the director on behalf of the city and the contractor, and approved by the board of control.

No contractor may recover anything for work or material because of any such alteration or modification unless the contract is made in such manner, nor shall he be allowed or recover for such work and material, or either, more than the agreed price. The law relating to the requiring of bids and the awarding of contracts for public buildings, and improvements, so far as it applies, shall remain in full force and effect.

Effective Date: 10-01-1953



Section 735.071 to 735.073 - [Repealed].

Effective Date: 08-27-1976



Section 735.074 - Schedule of payments.

The amounts and time of payments of any contract made by a city or village, or any board, commission, or agency thereof, shall be governed by sections 153.13 and 153.14 of the Revised Code.

Effective Date: 08-27-1976



Section 735.08 - Director of public service may contract for furnishing water power.

In a city in which a water works, electric light plant, artificial or natural gas plant, or other similar public utility is owned by the city, the director of public service, with the consent of the legislative authority thereof, may enter into and contract with the owners of any power plant or of any hydraulic or other natural or artificial watercourse to furnish power for the propelling of machinery in the water works, electric light plant, artificial or natural gas plant, or other similar public utility of the city, or acquire such power privileges by purchase or transfer from others owning such rights. For the purpose of carrying such contracts or leases into effect the director may enter into such contracts for any term of years, and sections 735.05 to 735.07, inclusive, of the Revised Code, do not apply.

Effective Date: 10-01-1953



Section 735.09 - Execution of contracts.

All contracts made by the director of public service shall be executed by him in the name of the city, one copy of which shall be filed in his office and one with the city auditor. No liability shall be created against the city as to any matters under the supervision of such director except by his express authority. No director of public service or officer or employee of his department shall be interested in any contract under his supervision.

Effective Date: 10-01-1953



Section 735.10 - Appointment of commission to erect and furnish city hall.

When a city has in contemplation the building of, or is in the process of constructing or furnishing, a city hall, the director of public service may employ five citizens of such city, to be named by him, not more than three of whom shall belong to the same political party, who shall constitute a commission, under his supervision and direction, to procure the necessary land for the construction or to furnish such city hall.

The members of the commission shall each receive such compensation, not to exceed five dollars each per meeting, as the director fixes, but such compensation shall in no case exceed twelve hundred dollars per annum each, which, together with the expenses of the members, shall be paid in the same manner as the cost of such city hall.

Such commission shall select a president from its members, and may appoint a clerk and other necessary employees, and, subject to the approval of the director, fix their compensation.

Effective Date: 10-01-1953



Section 735.11 - Powers and duties of city hall commission.

Subject to the approval of the director of public service, the commission appointed under section 735.10 of the Revised Code may acquire in the name of the city, by purchase or appropriation, land for city hall purposes, and may employ architects and approve plans and specifications. It shall make, in the name of the city, all contracts necessary for the construction and furnishing of such city hall, which shall be made after advertisement and bidding as provided by sections 735.05 to 735.09, inclusive, of the Revised Code, and shall be subject to the approval of the director. The commission shall keep a full record of its proceedings.

Effective Date: 10-01-1953



Section 735.12 - Appointment of commission to construct market house.

When a city has a market house or public hall in connection therewith in contemplation or in process of construction, the director of public service may employ three citizens of the city, to be named by him, who shall constitute a commission.

Each person so appointed shall receive such compensation, not to exceed five dollars for each meeting attended by him, as the director fixes, which shall in no case exceed twelve hundred dollars per annum. The compensation and expenses of the members of the commission shall be paid in the same manner as the cost of such buildings.

Such commission may appoint a secretary and other necessary employees, and, subject to the approval of the director, fix their compensation.

Effective Date: 10-01-1953



Section 735.13 - Powers and duties of commission to build market house.

Subject to the approval of the director of public service, the commission appointed under section 735.12 of the Revised Code may contract in the name of the city for and supervise the building and furnishing of a market house or public hall in connection therewith, and acquire the necessary lands for such purpose, by purchase or appropriation, in the name of the city. The commission shall adopt plans and specifications for erecting, building, and furnishing such market house or public hall.

Effective Date: 10-01-1953



Section 735.14 - Erection of public buildings.

When a city, or the county in which such city is located, has in contemplation or in process of construction, buildings for public, municipal, or county purposes within the boundaries of such city, the director of public service may employ three persons, to be named by him, at least two of whom shall be architects.

Such persons shall be employed at a salary not to exceed five thousand dollars per annum each, to be fixed by the director and paid by the city from the general fund.

Effective Date: 10-01-1953



Section 735.15 - Duties of persons appointed to locate and erect certain public buildings.

Under the supervision of the director of public service, persons under section 735.14 of the Revised Code shall have control of the location of public, municipal, or county buildings to be erected on ground acquired within the limits of the city, and of the size, height, style, and general appearance of such buildings. All plans and specifications for the erection thereof shall be submitted to and approved by them before adoption by the authority engaged in such construction.

Effective Date: 10-01-1953



Section 735.16 - Commission to construct, rebuild, and combine public utilities.

When a city has in contemplation the construction or rebuilding of a public hall, municipal water-works system, municipal electric lighting system, or the rebuilding in whole or in part and combining of a municipal water-works system and a municipal electric lighting system, the mayor of such city may appoint a commission consisting of the mayor, the director of public service, and three electors of the city, subject to the approval of the board of control of such city. Such commissioners may, in the name of the city, contract for and supervise the building, or rebuilding and furnishing of such city hall, or the building, rebuilding, furnishing, and equipping of such municipal water-works system or municipal electric lighting system, or the rebuilding in whole or in part and combining of such municipal water-works system with a municipal electric lighting system, and subject to like approval, may acquire the necessary lands for such purpose, either by purchase or appropriation, in the name of the city. The commission shall adopt plans and specifications for erecting, building, and furnishing such public hall, or for the building, furnishing, and equipping of such municipal water-works system, municipal electric lighting system, or rebuilding the same, or for the rebuilding in whole or in part and combining of a municipal water-works system, with a municipal electric lighting system.

Such commission may appoint a secretary and other necessary employees, and, subject to the approval of the legislative authority of the city, fix their compensation. The commission shall serve without compensation. The expenses of the commission shall be paid in the same manner as the cost of such public hall or public utilities. Except as provided in this section, the making of and terms of all contracts for the construction, furnishing, and equipping of such public hall, municipal water-works system, municipal electric lighting system, or the rebuilding in whole or in part and combining of any municipal water-works system with a municipal electric lighting system, shall be governed by the laws relating to public buildings in cities.

Effective Date: 10-01-1953



Section 735.17 - Platting commissioner.

The director of public service shall be the platting commissioner of the city, and shall provide regulations governing the platting of all lands to require all streets and alleys to be the proper width and coterminous with adjoining streets and alleys.

Whenever the legislative authority of such city deems it expedient to plat any portion of the territory within the city in which the necessary or convenient streets or alleys have not already been accepted by the city so as to become public streets, or when any person plats any lands within three miles of the city, the commissioner shall, if such plats are in accordance with the rules prescribed by him, endorse his written approval on such plat. The commissioner shall not require any person to alter a plat or any part of it as a condition for approval, as long as the plat is in accordance with the platting regulations provided for in this section in effect at the time the plat was submitted. No plat of such land is entitled to record in the office of the county recorder without such written approval so endorsed thereon. The approval of the platting commissioner of a city shall not be required, unless such city is the nearest to the land sought to be allotted.

Effective Date: 07-24-1990



Section 735.18 - Employment of engineer and assistants.

When acting as the platting commissioner, the director of public service may employ an engineer and such assistants as he finds necessary, and fix their salaries within limits to be prescribed by the legislative authority of the city.

Effective Date: 10-01-1953



Section 735.19 - Powers and duties of platting commissioner.

The platting commissioner shall cause a plat to be made of the territory which he is ordered to lay out, as soon as it can be conveniently done, showing the location of the streets and alleys already dedicated, and those proposed. For the purpose of making the necessary surveys, such commissioner may enter upon all property within the limits of the city.

Effective Date: 10-01-1953



Section 735.20 - Notice of completion of plans.

When a whole plan, or any portion thereof, as provided in section 735.19 of the Revised Code is completed, or when the location of any avenue, street, roadway, or alley has been finally determined by the platting commissioner of a city, a plat of the plan, avenue, street, roadway, or alley shall be placed in the office of the city engineer for the inspection of persons interested, and notice that it is ready for inspection shall be published in a newspaper of general circulation within the city, for six consecutive weeks, or as provided in section 7.16 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 735.21 - Objections to plans - alterations.

The platting commissioner of a city, at least once each week during the six-weeks period provided under section 735.20 of the Revised Code, at the time and place stated in the advertisement, and at such other times and places as he deems proper, shall hear any objections that are made against any portion of the plat, or the location of any avenue, street, roadway, or alley, and such alterations may be made as he deems proper.

Effective Date: 10-01-1953



Section 735.22 - Copies of plans to be deposited.

At the end of the six-weeks period provided by section 735.20 of the Revised Code, the platting commissioner shall cause copies of the plat as finally adopted to be prepared and such monuments or marks as he thinks proper to be placed on the grounds. He shall deposit one copy, certified to by him, in the office of the county recorder, and another in the office of the city engineer, and such plan shall be deemed to be the regularly adopted plan for streets and alleys in such territory.

Effective Date: 10-01-1953



Section 735.23 - Effect of platting.

No streets or alleys, except those laid out on a plan made by the platting commissioner pursuant to sections 735.19 to 735.22, inclusive, of the Revised Code, shall subsequently be in any way accepted as public streets or alleys by the city, nor shall any of the public funds be expended in the improvement or repair of streets or alleys subsequently laid out and not on such plat, but any city may exercise the power of condemnation in any case in which it may condemn and appropriate property to public use, although it is not shown as a street on such plat.

Effective Date: 10-01-1953



Section 735.24 - Acceptance of plan by owner - dedication of streets.

The owners of any portion of the ground platted under sections 735.19 to 735.23, inclusive, of the Revised Code, by a declaration of their intention to do so, properly acknowledged and recorded in the county recorder's office, may at any time accept such plan so far as it concerns their property. Such acceptance, or the selling of lots referring to the plan or to the streets and alleys therein laid out, shall be a statutory dedication of the streets and alleys in the property described in the acceptance, or of the streets or alleys called for in the description of the lots so sold, so far as the grantor has a right to dedicate them.

Effective Date: 10-01-1953



Section 735.25 - Joint platting commission by adjoining municipal corporations.

When municipal corporations adjoin each other, the legislative authorities thereof may agree, in any manner they determine, upon the appointment of a joint commission for the purposes of sections 735.17 to 735.24, inclusive, of the Revised Code. Such commission, when appointed, shall have all the power over the territory of the municipal corporations described in the resolutions of the legislative authorities thereof that is given by such sections to a commissioner appointed by a single legislative authority.

Effective Date: 10-01-1953



Section 735.26 - Amendment of plans.

Plans made under sections 735.19 to 735.24, inclusive, of the Revised Code, may be amended after adoption, by like proceedings by which they were originally adopted.

Effective Date: 10-01-1953



Section 735.27 - Care, supervision, and management of public institutions in villages.

The legislative authority of a village shall provide by resolution or ordinance for the care, supervision, and management of all public parks, baths, libraries, market houses, crematories, sewage disposal plants, houses of refuge and correction, workhouses, infirmaries, hospitals, pesthouses, or any of such institutions owned, maintained, or established by such village. When the legislative authority determines to plat any of the streets it shall provide for the platting thereof.

Effective Date: 10-01-1953



Section 735.271 - Establishing position of village administrator.

The legislative authority of the village may establish the position of village administrator by ordinance. The village administrator established under this section shall have those powers provided by section 735.273 of the Revised Code. The village administrator shall be appointed by the mayor, but shall not take office unless his appointment has been approved by a majority vote of the members elected to the legislative authority of the village. The village administrator need not be an elector or reside in the village at the time of his appointment; however, he shall become a resident of the village within six months after his appointment by the mayor and confirmation by the legislative authority of the village, unless his residence outside the village is approved by ordinance. The village administrator shall not be an elected official of the village at the time of his appointment or during his tenure in office. The village administrator shall serve at the pleasure of the mayor and legislative authority of the village and may be removed without cause by the mayor with the consent of a majority of the members elected to the legislative authority of the village; or he may be removed without cause by the affirmative vote of three-fourths of the members elected to the legislative authority of the village, without the consent of the mayor. The legislative authority of the village may abolish the position of village administrator by ordinance.

Effective Date: 09-28-1965



Section 735.272 - Board of trustees of public affairs abolished upon establishment of village administrator position.

Upon the establishment of the position of village administrator, his appointment by the mayor and confirmation by the legislative authority of the village, as provided by section 735.271 of the Revised Code, the board of trustees of public affairs, if such a board has been created in accordance with section 735.28 of the Revised Code, shall be abolished and the term of office of members of such board shall terminate. All contracts entered into by said board of trustees of public affairs and rules and regulations and other action taken by such board shall continue in effect until they have terminated of their own accord or until they shall have been modified, changed, revised, amended, or repealed in the manner provided by law.

In the event the legislative authority abolishes the position of village administrator, as provided by section 735.271 of the Revised Code, a board of trustees of public affairs shall be established by operation of law and the mayor shall appoint three members of such board, subject to the confirmation of the legislative authority, who shall serve until the successors of such appointed members have been elected at the next regular election of municipal officers held in the village occurring more than one hundred days after the appointment of such members by the mayor, as provided by section 735.28 of the Revised Code. Such board of trustees of public affairs shall have those powers and duties as provided by sections 735.28 and 735.29 of the Revised Code and as otherwise provided by law.

Effective Date: 09-28-1965



Section 735.273 - Village administrator powers and duties.

The village administrator appointed under section 735.271 of the Revised Code shall manage, conduct, and control the water works, electric light plants, artificial or natural gas plants, or other similar public utilities, furnish supplies of water, electricity, or gas, and collect all water, electric, and gas rents.

The village administrator may make such bylaws and regulations as it deems necessary for the safe, economical, and efficient management and protection of such works, plants, and public utilities. Such bylaws and regulations, when not repugnant to municipal ordinances and resolutions or to the constitution of this state, shall have the same validity as ordinances.

The rates for service and charges for municipally owned utilities shall be determined by the legislative authority of the village.

The village administrator shall have the same powers and perform the same duties as are provided in sections 743.05 to 743.07, inclusive, 743.10, 743.11, 743.18, and 743.24 of the Revised Code, and all powers and duties relating to water works in any of such sections shall extend to and include electric light, power, and gas plants, and other similar public utilities.

The village administrator shall supervise the improvement and repair of streets, avenues, alleys, lands, lanes, squares, landings, market houses, bridges, viaducts, sidewalks, sewers, drains, ditches, culverts, ship channels, streams, and water courses as well as the lighting, sprinkling, and cleaning of all streets, alleys, and public buildings and places.

The village administrator shall appoint officers, employees, agents, clerks, and assistants, provided such positions are first authorized by the legislative authority of the village; but such appointments shall be subject to approval by the mayor. Such appointments and the mayor's approval thereof shall be in writing, and shall be filed with the village clerk.

The village administrator shall be under the general supervision and control of the mayor, and shall have such other powers and duties as are prescribed by ordinance or by law and which are not inconsistent herewith. The village administrator shall perform all duties and shall have all powers of boards of public affairs and street commissioners as prescribed by law, except as otherwise provided by this section and in sections 735.271 and 735.272 of the Revised Code.

Effective Date: 09-28-1965



Section 735.28 - Village board of trustees of public affairs - appointment - election - organization.

In each village in which a water works, electric light plant, artificial or natural gas plant, or other similar public utility is situated, or when the legislative authority thereof orders a water works, electric light plant, natural or artificial gas plant, or other similar public utility to be constructed, or to be leased or purchased from any individual, company, or corporation, or when such legislative authority determines to establish a schedule of rates or charges of rents for use of the sewerage system and sewage pumping, treatment, and disposal works of the village, such legislative authority shall establish a board of trustees of public affairs, which shall consist of three members who are residents of the village.

In the year 1967 one member shall be elected for a term of two years. In the year 1967 and quadrennially thereafter, two members of the board of trustees of public affairs shall be elected for a term of four years; in the year 1969 and quadrennially thereafter, one member of the board of trustees of public affairs shall be elected for a term of four years; and thereafter all members shall have four year terms, except that members of boards of trustees of public affairs established after July 26, 1967 shall be elected as follows: at the next regular election of municipal officials occurring more than one hundred days after the appointment of the first members of such board as provided in this section, one member shall be elected for a term of two years and two members shall be elected for terms of four years each; and thereafter all such members shall be elected for terms of four years.

When the legislative authority establishes such board, the mayor shall appoint the members thereof, subject to the confirmation of the legislative authority. The successors of such appointed members shall be elected at the next regular election of municipal officers held in the village which occurs more than one hundred days after the appointment.

In case of a vacancy in such board from death, resignation, or otherwise, it shall be filled for the unexpired term by appointment by the mayor, subject to confirmation by the legislative authority.

The board shall organize by electing one of its members president. Unless the office of clerk of the board has been consolidated with the office of clerk of the village, as authorized by section 733.28 of the Revised Code, it may elect a clerk, who shall be known as the clerk of the board of trustees of public affairs.

Effective Date: 02-21-1967



Section 735.29 - General powers and duties.

The board of trustees of public affairs appointed under section 735.28 of the Revised Code shall manage, conduct, and control the waterworks, electric light plants, artificial or natural gas plants, or other similar public utilities, furnish supplies of water, electricity, or gas, collect all water, electric, and gas rents or charges, and appoint necessary officers, employees, and agents.

The board may make such bylaws and rules as it determines to be necessary for the safe, economical, and efficient management and protection of such works, plants, and public utilities. These bylaws and rules, when not repugnant to municipal ordinances or to the constitution or laws of this state, shall have the same validity as ordinances.

For the purpose of paying the expenses of conducting and managing such waterworks, plants, and public utilities or of making necessary additions thereto and extensions and repairs thereon, the board may assess a water rent or charge, or a light, power, gas, or utility rent, of sufficient amount, and in such manner as it determines to be most equitable, upon all tenements and premises supplied therewith. When such rents, except water rents and charges, are not paid when due, the board may certify them to the county auditor to be placed on the duplicate and collected as other village taxes, or it may collect them by actions at law in the name of the village. When water rents or charges are not paid when due, the board may do either or both of the following:

(A) Certify them, together with any penalties, to the county auditor. The county auditor shall place the certified amount on the real property tax list and duplicate against the property served by the connection if he also receives from the board additional certification that the unpaid rents or charges have arisen pursuant to a service contract made directly with an owner who occupies the property served.

The amount placed on the tax list and duplicate shall be a lien on the property served from the date placed on the list and duplicate and shall be collected in the same manner as other taxes, except that, notwithstanding section 323.15 of the Revised Code, a county treasurer shall accept a payment in such amount when separately tendered as payment for the full amount of such unpaid water rents or charges and associated penalties. The lien shall be released immediately upon payment in full of the certified amount. Any amounts collected by the county treasurer under this division shall be placed for immediate distribution to the village, in the appropriate distinct fund established for water rents and charges.

(B) Collect them by actions at law in the name of the village from an owner, tenant, or other person who is liable to pay the rents or charges.

The board shall have the same powers and perform the same duties as are provided in sections 743.01, 743.05 to 743.07, 743.10, 743.11, 743.18, 743.24, and 735.05 to 735.09 of the Revised Code, and all powers and duties relating to waterworks in any of such sections shall extend to and include electric light, power, and gas plants, and such other similar public utilities, and such board shall have such other duties as are prescribed by law or ordinance not inconsistent herewith.

Each board that assesses water rents or charges shall determine the actual amount of rents due based upon an actual reading of each customer's meter at least once in each three-month period, and at least quarterly the board shall render a bill for the actual amount shown by the meter reading to be due, except estimated bills may be rendered if access to a customer's meter was unobtainable for a timely reading. Each board that assesses water rents or charges shall establish procedures providing fair and reasonable opportunity for resolution of billing disputes.

When property to which water service is provided is about to be sold, any party to the sale or his agent may request the board to read the meter at that property and to render within ten days following the date on which the request is made, a final bill for all outstanding rents and charges for water service. Such a request shall be made at least fourteen days prior to the transfer of the title of such property.

At any time prior to a certification under division (A) of this section, the board shall accept any partial payment of unpaid water rents or charges, in the amount of ten dollars or more.

Effective Date: 09-24-1986



Section 735.30 - Special tax for municipal plant.

When water works and electric light plants, or either of them, are owned and operated by a village which receives its street lighting and fire protection therefrom, and the proceeds from the operation of such plants are insufficient to pay the expenses of their operation, the legislative authority thereof may levy a tax not to exceed five mills on each dollar valuation of the taxable property, real and personal, listed for taxation in such village, to pay the running expenses and extensions made thereto after applying the proceeds therefrom. Such tax shall be in addition to all other taxes authorized by law.

Effective Date: 10-01-1953



Section 735.31 - Street commissioner - appointment - qualifications.

Except in villages that have provided for the appointment of a village administrator under section 735.271 of the Revised Code, a street commissioner shall be appointed by the mayor of a municipal corporation and confirmed by the legislative authority thereof for a term of one year. He need not be a resident of the municipal corporation at the time of his appointment but shall become a resident thereof within six months after his appointment and confirmation unless such residence requirement is waived by ordinance. Vacancies in the office of street commissioner shall be filled by the mayor for the unexpired term.

The appointment of a street commissioner shall include a probationary period of six months. If an appointment is made for an unexpired term, and if the same village street commissioner is reappointed at the end of that term, the probationary period shall continue into his next term. No appointment is final until the appointee has satisfactorily completed his probationary period. If the service of the appointee is unsatisfactory during the probationary period, he may be removed by the mayor of the village and the reasons for the removal shall be communicated to the legislative authority of the village. If a person is appointed to successive terms as street commissioner, he shall serve only one six-month probationary period during those successive terms.

In any village the marshal shall be eligible to appointment as street commissioner.

Effective Date: 09-10-1987



Section 735.32 - General duties.

Under the direction of the mayor or other chief executive officer of a municipal corporation, the street commissioner, or an engineer, when one is provided by the legislative authority, shall supervise the improvement and repair of streets, avenues, alleys, lands, lanes, squares, wards, landings, market houses, bridges, viaducts, sidewalks, sewers, drains, ditches, culverts, ship channels, streams, and watercourses. Such commissioner or engineer shall also supervise the lighting, sprinkling, and cleaning of all public places, and shall perform such other duties, consistent with the nature of his office, as the mayor or other chief executive officer requires.

Effective Date: 09-10-1987



Section 735.33 - Assistants.

The street commissioner or engineer mentioned in section 735.32 of the Revised Code shall have such assistants as the legislative authority of the municipal corporation provides, who shall be employed by the street commissioner and serve for such time and compensation as is fixed by the legislative authority.

Effective Date: 10-01-1953






Chapter 737 - PUBLIC SAFETY

Section 737.01 - Director of public safety.

In each city there shall be a department of public safety, which shall be administered by a director of public safety. The director shall be appointed by the mayor and need not be a resident of the city at the time of his appointment but shall become a resident thereof within six months after his appointment unless such residence requirement is waived by ordinance.

Effective Date: 10-02-1969



Section 737.02 - General duties - records - contracts.

Under the direction of the mayor, the director of public safety shall be the executive head of the police and fire departments and the chief administrative authority of the charity, correction, and building departments. He shall have all powers and duties connected with and incident to the appointment, regulation, and government of such departments except as otherwise provided by law. He shall keep a record of his proceedings, a copy of which, certified by him, shall be competent evidence in all courts.

Such director shall make all contracts in the name of the city with reference to the management of such departments, for the erection or repair of all buildings or improvements in connection therewith, and for the purchase of all supplies necessary for such departments.

Effective Date: 10-01-1953



Section 737.021 - Division of traffic engineering and safety in department of public safety.

The legislative authority of a city may create and abolish, by ordinance, a division of traffic engineering and safety within the department of public safety. The director of public safety of such city shall be the executive head of such division. He shall have all powers and duties connected with and incident to the appointment, regulation, and government of such division, and shall make such rules and regulations as he may deem necessary for the government and operation of the division. He shall keep a record of all his proceedings in connection with the administration of such division. A copy of such proceedings, when certified by him, shall be competent evidence in all courts. Such division may be staffed by traffic and safety engineers and such other employees as determined by the legislative authority.

Effective Date: 11-01-1965



Section 737.022 - Authority of director of public safety to promulgate certain traffic regulations.

(A) As used in this section:

(1) "Occupy or use," with respect to a public way, means to create parking spaces and install, repair, maintain, replace, and operate parking meters or other similar devices for the purpose of providing on-street parking.

(2) "Public agency" includes any county, municipal corporation, port authority, regional transit authority, airport authority, or transportation improvement district created pursuant to the laws of this state.

(3) "Public parking franchise" means a property right and privilege to occupy and use one or more public ways for the operation of an on-street parking system in all or in one or more portions of the area within the corporate limits of a municipal corporation or to construct, install, repair, maintain, and operate parking meters or other devices or facilities on public property owned or controlled by the municipal corporation.

(4) "Public way" means the surface of, and the space within, through, on, across, above, or below, any public street, road, highway, lane, path, alley, court, sidewalk, boulevard, parkway, or drive owned or controlled by a municipal corporation.

(B) In order to expedite the flow and direction of traffic, to eliminate congestion on public ways, and to provide for the safety of passengers in motor vehicles and pedestrians, the legislative authority of a municipal corporation may by ordinance make and issue, or, in the case of the legislative authority of a city, authorize the director of public safety to make and issue rules and regulations concerning:

(1) The number, type, and location of traffic control devices and signs;

(2) The regulation or prohibition of parking on public ways or public property;

(3) The regulation of the right-of-way at intersections of streets, alleys, and highways;

(4) The regulation or prohibition of turns at intersections;

(5) The creation, abolition, and regulation of through routes and truck routes;

(6) The creation, abolition, and regulation of pedestrian crosswalk and safety zones;

(7) The creation, abolition, and regulation of bus loading and unloading zones and business loading zones;

(8) The creation, abolition, and regulation of traffic lanes, and passing zones;

(9) The regulation of the direction of traffic on public ways and the creation and abolition of one way public streets, roads, alleys, courts, or drives;

(10) Such other subjects as may be provided by ordinance, which shall not be limited by the specific enumeration of subjects by this section.

(C) The legislative authority of a municipal corporation having rules and regulations with respect to parking on public ways or public property for the purposes specified in division (B) of this section may establish and maintain reasonable fees and charges for the privilege of parking in locations permitted by those rules and regulations and may construct, install, maintain, repair, replace, and operate parking meters or other devices or facilities on public ways and public property for the collection of those fees and charges. The operation of meters, devices, and facilities may be managed and operated by municipal officials and employees or by any other person or public agency retained by the municipal corporation for those purposes, as determined by the legislative authority.

(D) As an alternative to the operation of parking meters, devices, and facilities in the manner specified in division (C) of this section, the legislative authority of a municipal corporation having rules and regulations with respect to parking on public ways or public property for the purposes specified in division (B) of this section may grant to a person or public agency a public parking franchise permitting that person or agency to occupy and use certain public ways or to construct, install, maintain, repair, replace, and operate parking meters or other devices or facilities on public property on and subject to terms and conditions specified in a franchise agreement approved by the legislative authority; provided, that no such public parking franchise shall be granted for a term of more than thirty years. The legislative authority may require the person or public agency receiving such a public parking franchise to pay to the municipal corporation a lump sum fee, a periodic fee, or both for the property rights and privileges granted. Public parking franchises shall be subject to regulation by the legislative authority of the municipal corporation and shall not be deemed to be a public utility or an entity otherwise subject to regulation by any state agency or commission.

(E) Rules and regulations made and issued in accordance with division (B) of this section shall be issued in the manner and subject to the conditions and limitations as prescribed by ordinance of the legislative authority of such city. Copies of rules and regulations issued pursuant to this section, when certified by the director of public safety, shall be competent evidence in all courts. Violation of any such rules and regulations shall be as specified by the legislative authority, either a criminal misdemeanor punishable as provided by the ordinances of such municipal corporation or a civil infraction for which a charge is prescribed. The enforcement of rules and regulations violations of which constitute criminal misdemeanors shall be by authorized law enforcement officers.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-01-1965



Section 737.03 - Management of certain institutions - contracts and expenditures.

The director of public safety shall manage and make all contracts with reference to police stations, fire houses, reform schools, infirmaries, hospitals other than municipal hospitals operated pursuant to Chapter 749. of the Revised Code, workhouses, farms, pesthouses, and all other charitable and reformatory institutions. In the control and supervision of those institutions, the director shall be governed by the provisions of Title VII of the Revised Code relating to those institutions.

The director may make all contracts and expenditures of money for acquiring lands for the erection or repairing of station houses, police stations, fire department buildings, fire cisterns, and plugs, that are required, for the purchase of engines, apparatus, and all other supplies necessary for the police and fire departments, and for other undertakings and departments under the director's supervision, but no obligation involving an expenditure of more than fifty thousand dollars shall be created unless first authorized and directed by ordinance. In making, altering, or modifying those contracts, the director shall be governed by sections 735.05 to 735.09 of the Revised Code, except that all bids shall be filed with and opened by the director. The director shall make no sale or disposition of any property belonging to the city without first being authorized by resolution or ordinance of the city legislative authority.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 09-26-2003; 04-27-2005



Section 737.04 - Mutual aid contracts for police protection.

The legislative authority of any municipal corporation, in order to obtain police protection or to obtain additional police protection, or to allow its police officers to work in multijurisdictional drug, gang, or career criminal task forces, may enter into contracts with one or more municipal corporations, townships, township police districts, joint police districts, or county sheriffs in this state, with one or more park districts created pursuant to section 511.18 or 1545.01 of the Revised Code, with one or more port authorities, or with a contiguous municipal corporation in an adjoining state, upon any terms that are agreed upon, for services of police departments or the use of police equipment or for the interchange of services of police departments or police equipment within the several territories of the contracting subdivisions.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, shall apply to the contracting political subdivisions and to the police department members when they are rendering service outside their own subdivisions pursuant to the contracts.

Police department members acting outside the subdivision in which they are employed, pursuant to a contract entered into under this section, shall be entitled to participate in any indemnity fund established by their employer to the same extent as while acting within the employing subdivision. Those members shall be entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing service within the subdivision.

The contracts may provide for:

(A) A fixed annual charge to be paid at the times agreed upon and stipulated in the contract;

(B) Compensation based upon:

(1) A stipulated price for each call or emergency;

(2) The number of members or pieces of equipment employed;

(3) The elapsed time of service required in each call or emergency.

(C) Compensation for loss or damage to equipment while engaged in rendering police services outside the limits of the subdivision owning and furnishing the equipment;

(D) Reimbursement of the subdivision in which the police department members are employed for any indemnity award or premium contribution assessed against the employing subdivision for workers' compensation benefits for injuries or death of its police department members occurring while engaged in rendering police services pursuant to the contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-31-1997; 2007 HB67 07-03-2007



Section 737.041 - Providing police service without contract.

The police department of any municipal corporation may provide police protection to any county, municipal corporation, township, township police district, or joint police district of this state, to a park district created pursuant to section 511.18 or 1545.01 of the Revised Code, to a port authority, to any multijurisdictional drug, gang, or career criminal task force, or to a governmental entity of an adjoining state without a contract to provide police protection, upon the approval, by resolution, of the legislative authority of the municipal corporation in which the department is located and upon authorization by an officer or employee of the police department providing the police protection who is designated by title of office or position, pursuant to the resolution of the legislative authority of the municipal corporation, to give the authorization.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, shall apply to any municipal corporation and to members of its police department when the members are rendering police services pursuant to this section outside the municipal corporation by which they are employed.

Police department members acting, as provided in this section, outside the municipal corporation by which they are employed shall be entitled to participate in any pension or indemnity fund established by their employer to the same extent as while acting within the municipal corporation by which they are employed. Those members shall be entitled to all the rights and benefits of Chapter 4123. of the Revised Code to the same extent as while performing services within the municipal corporation by which they are employed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-31-1997; 2007 HB67 07-03-2007



Section 737.05 - Composition and control of police department.

The police department of each city shall be composed of a chief of police and such other officers, patrolmen, and employees as the legislative authority thereof provides by ordinance.

The director of public safety of such city shall have the exclusive management and control of all other officers, surgeons, secretaries, clerks, and employees in the police department as provided by ordinances or resolution of such legislative authority. He may commission private policemen, who may not be in the classified list of the department, under such rules and regulations as the legislative authority prescribes.

Effective Date: 10-01-1953



Section 737.051 - City auxiliary police unit - city parking enforcement unit.

(A) The legislative authority of a city may establish, by ordinance, an auxiliary police unit within the police department of the city, and provide for the regulation of auxiliary police officers. The director of public safety shall be the executive head of the auxiliary police unit, shall make all appointments and removals of auxiliary police officers, subject to any general rules prescribed by the legislative authority by ordinance, and shall prescribe rules for the organization, training, administration, control, and conduct of the auxiliary police unit. Members of the auxiliary police unit shall not be in the classified service of the city.

(B)

(1) The legislative authority of a city may establish, by ordinance, a parking enforcement unit within the police department of the city, and provide for the regulation of parking enforcement officers. The director of public safety shall be the executive head of the parking enforcement unit, shall make all appointments and removals of parking enforcement officers, subject to any general rules prescribed by the legislative authority by ordinance, and shall prescribe rules for the organization, training, administration, control and conduct of the parking enforcement unit. The director may appoint parking enforcement officers who agree to serve for nominal compensation, and persons with physical disabilities may receive appointments as parking enforcement officers.

(2) The authority of the parking enforcement officers shall be limited to the enforcement of ordinances governing parking in handicapped parking locations and fire lanes and any other parking ordinances specified in the ordinance creating the parking enforcement unit. Parking enforcement officers shall have no other powers.

(3) The training the parking enforcement officers shall receive shall include instruction in general administrative rules and procedures governing the parking enforcement unit. The role of the judicial system as it relates to parking regulation and enforcement, proper techniques and methods relating to the enforcement of parking ordinances, human interaction skills, and first aid.

Effective Date: 07-13-1990



Section 737.052 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The director of public safety shall not appoint a person as a chief of police, a member of the police department of the municipal corporation, or an auxiliary police officer on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The director of public safety shall terminate the employment of a chief of police, member of the police department, or auxiliary police officer who does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the chief of police, member of the police department, or auxiliary police officer agrees to surrender the certificate awarded to the chief of police, member of the police department, or auxiliary police officer under section 109.77 of the Revised Code.

(b) The director shall suspend from employment a chief of police, member of the police department, or auxiliary police officer who is convicted, after trial, of a felony. If the chief of police, member of the police department, or auxiliary police officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the chief of police, member of the police department, or auxiliary police officer does not file a timely appeal, the director shall terminate that person's employment. If the chief of police, member of the police department, or auxiliary police officer files an appeal that results in that person's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that person, the director shall reinstate that person. A chief of police, member of the police department, or auxiliary police officer who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that person's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict that person of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of the chief of police, member of the police department, or auxiliary police officer under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 737.06 - Chief of police.

The chief of police shall have exclusive control of the stationing and transfer of all patrolmen, auxiliary police officers, and other officers and employees in the police department, and police auxiliary unit, under such general rules and regulations as the director of public safety prescribes.

Effective Date: 05-06-1963



Section 737.07 - Hours of work for policemen in cities - leave of absence.

In each city, except in case of necessary appearances in court and emergency special duty assignments, not to exceed eight hours constitute a day's work and not to exceed forty-four hours constitute a week's work for policemen. Annually, in each city, each policeman shall be given not less than two weeks' leave of absence with full pay.

Effective Date: 11-19-1969



Section 737.08 - Composition and control of city fire department.

(A) The fire department of each city shall be composed of a chief of the fire department and other officers, firefighters, and employees provided for by ordinance. Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief be a resident of the city.

(B) No person shall be appointed as a permanent full-time paid member, whose duties include fire fighting, of the fire department of any city, unless either of the following applies:

(1) The person has received a certificate issued under former section 3303.07 of the Revised Code or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program.

(2) The person began serving as a permanent full-time paid firefighter with the fire department of a village or other city prior to July 2, 1970, and receives a fire training certificate issued under section 4765.55 of the Revised Code.

(C) No person who is appointed as a volunteer firefighter of a city fire department shall remain in that position, unless either of the following applies:

(1) Within one year of the appointment, the person has received a certificate issued under former section 3303.07 of the Revised Code or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program.

(2) The person began serving as a permanent full-time paid firefighter with the fire department of a village or other city prior to July 2, 1970, or as a volunteer firefighter with the fire department of a township, fire district, village, or other city prior to July 2, 1979, and receives a fire training certificate issued under section 4765.55 of the Revised Code.

(D) The director of public safety shall have the exclusive management and control of other surgeons, secretaries, clerks, and employees provided for by ordinance or resolution of the legislative authority of the city.

Effective Date: 01-25-2002; 04-05-2007



Section 737.081 - Criminal records check.

(A) The fire chief of a city fire department may request the superintendent of BCII to conduct a criminal records check with respect to any person who is under consideration for appointment or employment as a permanent, full-time paid firefighter or any person who is under consideration for appointment as a volunteer firefighter.

(B)

(1) The fire chief of the city fire department may request that the superintendent of BCII obtain information from the federal bureau of investigation as a part of the criminal records check requested pursuant to division (A) of this section.

(2) A fire chief authorized by division (A) of this section to request a criminal records check shall provide to each person for whom the fire chief intends to request a criminal records check a copy of the form prescribed pursuant to division (C)(1) of section 109.578 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.578 of the Revised Code, obtain the completed form and impression sheet from the person, and forward the completed form and impression sheet to the superintendent of BCII at the time the criminal records check is requested.

(3) Any person subject to a criminal records check who receives a copy of the form and a copy of the impression sheet pursuant to division (B)(2) of this section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If a person fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the appointing authority shall not appoint or employ the person as a permanent full-time paid firefighter or a volunteer firefighter.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, an appointing authority shall not appoint or employ a person as a permanent, full-time paid firefighter or a volunteer firefighter if the fire chief has requested a criminal records check pursuant to division (A) of this section and the criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the following:

(a) A felony;

(b) A violation of section 2909.03 of the Revised Code;

(c) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses described in division (C)(1)(a) or (b) of this section.

(2) Notwithstanding division (C)(1) of this section, an appointing authority may appoint or employ a person as a permanent, full-time paid firefighter or a volunteer firefighter if all of the following apply:

(a) The fire chief has requested a criminal records check pursuant to division (A) of this section.

(b) The criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the offenses described in division (C)(1) of this section.

(c) The person meets rehabilitation standards established in rules adopted under division (E) of this section.

(3) If a fire chief requests a criminal records check pursuant to division (A) of this section, an appointing authority may appoint or employ a person as a permanent, full-time paid firefighter or volunteer firefighter conditionally until the criminal records check is completed and the fire chief receives the results. If the results of the criminal records check indicate that, pursuant to division (C)(1) of this section, the person subject to the criminal records check is disqualified from appointment or employment, the fire chief shall release the person from appointment or employment.

(D) The fire chief shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.578 of the Revised Code for each criminal records check conducted in accordance with that section. The fire chief may charge the applicant who is subject to the criminal records check a fee for the costs the fire chief incurs in obtaining the criminal records check. A fee charged under this division shall not exceed the amount of fees the fire chief pays for the criminal records check. If a fee is charged under this division, the fire chief shall notify the applicant at the time of the applicant's initial application for appointment or employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for appointment or employment.

(E) The appointing authority shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall include rehabilitation standards a person who has been convicted of or pleaded guilty to an offense listed in division (C)(1) of this section must meet for the appointing authority to appoint or employ the person as a permanent, full-time paid firefighter or a volunteer firefighter.

(F) A fire chief who intends to request a criminal records check for an applicant shall inform each applicant, at the time of the person's initial application for appointment or employment, that the applicant is required to provide a set of impressions of the person's fingerprints and that the fire chief requires a criminal records check to be conducted and satisfactorily completed in accordance with section 109.578 of the Revised Code.

(G) As used in this section:

(1) "Appointing authority" means any person or body that has the authority to hire, appoint, or employ permanent, full-time paid firefighters and volunteer firefighters under section 737.08 of the Revised Code.

(2) "Criminal records check" has the same meaning as in section 109.578 of the Revised Code.

(3) "Superintendent of BCII" has the same meaning as in section 2151.86 of the Revised Code.

Effective Date: 04-09-2003



Section 737.09 - Chief of fire department.

The chief of the fire department shall have exclusive control of the stationing and transferring of all firemen and other officers and employees in the department, under such general rules and regulations as the director of public safety prescribes.

Effective Date: 10-01-1953



Section 737.10 - Additional patrolmen and firemen in emergency situation.

In case of riot or other like emergency, the mayor may appoint additional patrolmen and officers for temporary service in the police department, or additional firemen and officers for temporary service in the fire department, who need not be in the classified list of such department. Such additional persons shall be employed only for the time during which the emergency exists.

The mayor may call upon the sheriff of the county in which all or part of the municipal corporation lies or the sheriff of any adjoining county, the mayor or other chief executive of any municipal corporation in the same or any adjoining county, and the chairman of the board of township trustees of any township in the same or any adjoining county, to furnish such law enforcement or fire protection personnel, or both, together with appropriate equipment and apparatus, as may be necessary to preserve the public peace and protect persons and property in the requesting municipal corporation in the event of riot. Such aid shall be furnished to the mayor requesting it, insofar as possible without withdrawing from the political subdivision furnishing such aid the minimum police and fire protection appearing necessary under the circumstances. In such case, law enforcement and fire protection personnel acting outside the territory of their regular employment shall be considered as performing services within the territory of their regular employment for purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment. The municipal corporation receiving such aid shall reimburse the political subdivision furnishing it the cost of furnishing such aid, including compensation of personnel, expenses incurred by reason of the injury or death of any such personnel while rendering such aid, expenses of furnishing equipment and apparatus, compensation for damage to or loss of equipment or apparatus while in service outside the territory of its regular use, and such other reasonable expenses as may be incurred by any such political subdivision in furnishing such aid. Nothing in this section shall be construed as superseding or modifying in any way any provision of a contract entered into pursuant to section 737.04 of the Revised Code. Law enforcement officers acting pursuant to this section outside the territory of their regular employment have the same authority to enforce the law as when acting within the territory of their regular employment.

Effective Date: 01-17-1977



Section 737.11 - General duties of police and fire departments.

The police force of a municipal corporation shall preserve the peace, protect persons and property, and obey and enforce all ordinances of the legislative authority of the municipal corporation, all criminal laws of the state and the United States, all court orders issued and consent agreements approved pursuant to sections 2919.26 and 3113.31 of the Revised Code, all protection orders issued pursuant to section 2903.213 or 2903.214 of the Revised Code, and protection orders issued by courts of another state, as defined in section 2919.27 of the Revised Code. The fire department shall protect the lives and property of the people in case of fire. Both the police and fire departments shall perform any other duties that are provided by ordinance. The police and fire departments in every city shall be maintained under the civil service system.

A chief or officer of a police force of a municipal corporation may participate, as the director of an organized crime task force established under section 177.02 of the Revised Code or as a member of the investigatory staff of such a task force, in an investigation of organized criminal activity in any county or counties in this state under sections 177.01 to 177.03 of the Revised Code.

Effective Date: 07-29-1998



Section 737.111 - Fines, rewards and fees of police department credited to general fund.

All fines imposed as discipline or punishment upon members of the police department of a municipal corporation by the authority having charge or control thereof, all rewards, fees, or proceeds of gifts and emoluments allowed by such authority paid and given for or on account of any extraordinary service of any member of the department, and moneys arising from the sale of unclaimed property or money, after deducting all expenses incident thereto, shall be credited to the general fund of the municipal corporation.

Effective Date: 07-01-1985



Section 737.112 - Fines, proceeds and fees of fire department credited to general fund.

All fines imposed as discipline or punishment upon members of the fire department of a municipal corporation by the authority having charge or control thereof, the proceeds of all suits for penalties for the violation of state statutes and municipal ordinances with the execution of which such department is charged, license fees or other fees payable thereunder, and fees received by such municipal corporation for any services performed or inspections made by the fire department, except fees charged and received by the municipal corporation from other subdivisions for fire protection or fire fighting therein shall be credited to the general fund of the municipal corporation.

Effective Date: 07-01-1985



Section 737.12 - Suspension of police and fire personnel.

Except as provided in section 737.052 of the Revised Code, the chief of police and the chief of the fire department have the exclusive right to suspend any of the deputies, officers, or employees in their respective departments and under their management and control, for incompetence, gross neglect of duty, gross immorality, habitual drunkenness, failure to obey orders given them by the proper authority, or for any other reasonable and just cause.

If an employee is suspended under this section, the chief of police or the chief of the fire department, as the case may be, shall forthwith certify that fact in writing, together with the cause for the suspension, to the director of public safety, who, within five days from the receipt of that certification, shall proceed to inquire into the cause of the suspension and render judgment on it. If the charge is sustained, the judgment may be for the person's suspension, reduction in rank, or dismissal from the department. The judgment shall be final except as otherwise provided by law.

The director, in any investigation of charges against a member of the police or fire department, shall have the same powers to administer oaths and to secure the attendance of witnesses and the production of books and papers that are conferred upon the mayor.

Effective Date: 10-16-1996



Section 737.13 - Classification of service - rules and regulations.

The director of public safety of a city shall classify the service in the police and fire departments in conformity with the ordinance of the legislative authority thereof determining the number of persons to be employed in the departments, and shall make all rules for the regulation and discipline of such departments, except as otherwise provided by law.

Effective Date: 10-01-1953



Section 737.14 - Relief for members of police or fire department.

The legislative authority of a municipal corporation may provide by general ordinance for the relief, out of the police or fire funds, of members of either department temporarily or permanently disabled in the discharge of their duty. This section does not impair, restrict, or repeal any law authorizing the levy of taxes in municipal corporations to provide for firemen, police, and sanitary police pension funds, and to create and perpetuate boards of trustees for the administration of such funds.

Effective Date: 10-01-1953



Section 737.15 - Appointment of village marshal.

Each village shall have a marshal, designated chief of police, appointed by the mayor with the advice and consent of the legislative authority of the village, who need not be a resident of the village at the time of appointment but shall become a resident thereof within six months after appointment by the mayor and confirmation by the legislative authority unless such residence requirement is waived by ordinance, and who shall continue in office until removed therefrom as provided by section 737.171 of the Revised Code.

No person shall receive an appointment under this section after January 1, 1970, unless, not more than sixty days prior to receiving such appointment, the person has passed a physical examination, given by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife, showing that the person meets the physical requirements necessary to perform the duties of village marshal as established by the legislative authority of the village. The appointing authority shall, prior to making any such appointment, file with the Ohio police and fire pension fund a copy of the report or findings of said licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife. The professional fee for such physical examination shall be paid for by such legislative authority.

Effective Date: 03-31-2003



Section 737.16 - Appointment of deputy marshals, police officers, night guards and special police officers.

The mayor shall, when provided for by the legislative authority of a village, and subject to its confirmation, appoint all deputy marshals, police officers, night guards, and special police officers. All such officers shall continue in office until removed therefrom for the cause and in the manner provided by section 737.19 of the Revised Code.

No person shall receive an appointment under this section after January 1, 1970, unless the person has, not more than sixty days prior to receiving such appointment, passed a physical examination, given by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife, showing that the person meets the physical requirements necessary to perform the duties of the position to which the person is to be appointed as established by the legislative authority of the village. The appointing authority shall, prior to making any such appointment, file with the Ohio police and fire pension fund a copy of the report or findings of said licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife. The professional fee for such physical examination shall be paid for by the legislative authority.

Effective Date: 03-31-2003



Section 737.161 - Village auxiliary police unit - parking enforcement unit.

(A) The legislative authority of a village may establish, by ordinance, an auxiliary police unit within the police department of the village, and provide for the regulation of auxiliary police officers. The mayor shall be the executive head of the auxiliary police unit, shall make all appointments and removals of auxiliary police officers, subject to any general rules prescribed by the legislative authority by ordinance, and shall prescribe rules for the organization, training, administration, control, and conduct of the auxiliary police unit. The village marshal shall have exclusive control of the stationing and transferring of all auxiliary police officers, under such general rules as the mayor prescribes.

(B)

(1) The legislative authority of a village may establish, by ordinance, a parking enforcement unit within the police department of the village, and provide for the regulation of parking enforcement officers. The mayor shall be the executive head of the parking enforcement unit, shall make all appointments and removals of parking enforcement officers, subject to any general rules prescribed by the legislative authority by ordinance, and shall prescribe rules for the organization, training, administration, control, and conduct of the parking enforcement unit. The mayor may appoint parking enforcement officers who agree to serve for nominal compensation, and persons with physical disabilities may receive appointments as parking enforcement officers.

(2) The authority of the parking enforcement officers shall be limited to the enforcement of ordinances governing parking in handicapped parking locations and fire lanes and any other parking ordinances specified in the ordinance creating the parking enforcement unit. Parking enforcement officers shall have no other powers.

(3) The training the parking enforcement officers shall receive shall include instruction in general administrative rules and procedures governing the parking enforcement unit, the role of the judicial system as it relates to parking regulation and enforcement, proper techniques and methods relating to the enforcement of parking ordinances, human interaction skills, and first aid.

Effective Date: 07-13-1990



Section 737.162 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The mayor shall not appoint a person as a marshal, a deputy marshal, a police officer, a night watchperson, a special police officer, or an auxiliary police officer on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The mayor shall terminate the employment of a marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer who does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer agrees to surrender the certificate awarded to that person under section 109.77 of the Revised Code.

(b) The mayor shall suspend from employment a marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer who is convicted, after trial, of a felony. If the marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if that person does not file a timely appeal, the mayor shall terminate that person's employment. If the marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer files an appeal that results in that person's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that person, the mayor shall reinstate that person. A marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that person's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict that person of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a marshal, deputy marshal, police officer, night watchperson, special police officer, or auxiliary police officer under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 737.17 - Probationary period - final appointment.

All appointments made under sections 737.15 and 737.16 of the Revised Code shall be for a probationary period of six months' continuous service, and none shall be finally made until the appointee has satisfactorily served his probationary period. At the end of the probationary period the mayor shall transmit to the legislative authority of the village a record of such employee's service with his recommendations thereon and he may, with the concurrence of the legislative authority, remove or finally appoint the employee.

Effective Date: 10-01-1953



Section 737.171 - Procedure for removal of village marshal.

Except as provided in section 737.162 of the Revised Code, if the mayor of a village has reason to believe that a duly appointed marshal of the village has been guilty of incompetency, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, or any other acts of misfeasance, malfeasance, or nonfeasance in the performance of the marshal's official duty, the mayor shall file with the legislative authority of the village written charges against that person setting forth in detail the reason for the charges, and immediately shall serve a true copy of the charges upon the person against whom they are made.

Charges filed under this section shall be heard at the next regular meeting of the legislative authority occurring not less than five days after the date those charges have been served on the person against whom they are made. The person against whom those charges are filed may appear in person and by counsel at the hearing, examine all witnesses, and answer all charges against that person.

At the conclusion of the hearing, the legislative authority may dismiss the charges, suspend the accused from office for not more than sixty days, or remove the accused from office.

Action of the legislative authority removing or suspending the accused from office requires the affirmative vote of two-thirds of all members elected to it.

In the case of removal from office, the person so removed may appeal on questions of law and fact the decision of the legislative authority to the court of common pleas of the county in which the village is situated. The person shall take the appeal within ten days from the date of the finding of the legislative authority.

Effective Date: 10-16-1996



Section 737.18 - General powers of village police officers.

The marshal shall be the peace officer of a village and the executive head, under the mayor, of the police force. The marshal, and the deputy marshals, policemen, or night watchmen under him shall have the powers conferred by law upon police officers in all villages of the state, and such other powers, not inconsistent with the nature of their offices, as are conferred by ordinance.

A marshal, deputy marshal, or police officer of a village may participate, as the director of an organized crime task force established under section 177.02 of the Revised Code or as a member of the investigatory staff of such a task force, in an investigation of organized criminal activity in any county or counties in this state under sections 177.01 to 177.03 of the Revised Code.

Effective Date: 09-03-1986



Section 737.19 - Powers and duties of village marshal.

(A) The marshal of a village has exclusive authority over the stationing and transfer of all deputies, officers, and employees within the police department of the village, under the general rules that the mayor prescribes.

(B) Except as provided in section 737.162 of the Revised Code, the marshal of a village has the exclusive right to suspend any of the deputies, officers, or employees in the village police department who are under the management and control of the marshal for incompetence, gross neglect of duty, gross immorality, habitual drunkenness, failure to obey orders given them by the proper authority, or for any other reasonable or just cause.

If an employee is suspended under this section, the marshal immediately shall certify this fact in writing, together with the cause for the suspension, to the mayor of the village and immediately shall serve a true copy of the charges upon the person against whom they are made. Within five days after receiving this certification, the mayor shall inquire into the cause of the suspension and shall render a judgment on it. If the mayor sustains the charges, the judgment of the mayor may be for the person's suspension, reduction in rank, or removal from the department.

Suspensions of more than three days, reduction in rank, or removal from the department under this section may be appealed to the legislative authority of the village within five days from the date of the mayor's judgment. The legislative authority shall hear the appeal at its next regularly scheduled meeting. The person against whom the judgment has been rendered may appear in person and by counsel at the hearing, examine all witnesses, and answer all charges against that person.

At the conclusion of the hearing, the legislative authority may dismiss the charges, uphold the mayor's judgment, or modify the judgment to one of suspension for not more than sixty days, reduction in rank, or removal from the department.

Action of the legislative authority removing or suspending the accused from the department requires the affirmative vote of two-thirds of all members elected to it.

In the case of removal from the department, the person so removed may appeal on questions of law and fact the decision of the legislative authority to the court of common pleas of the county in which the village is situated. The person shall take the appeal within ten days from the date of the finding of the legislative authority.

(C) The marshal of a village shall suppress all riots, disturbances, and breaches of the peace, and to that end may call upon the citizens to aid the marshal. The marshal shall arrest all disorderly persons in the village and pursue and arrest any person fleeing from justice in any part of the state. The marshal shall arrest any person in the act of committing an offense against the laws of the state or the ordinances of the village and forthwith bring that person before the mayor or other competent authority for examination or trial. The marshal shall receive and execute proper authority for the arrest and detention of criminals fleeing or escaping from other places or states.

In the discharge of the marshal's duties, the marshal shall have the powers and be subject to the responsibilities of constables, and, for services performed by the marshal or the marshal's deputies, the same fees and expenses shall be taxed as are allowed constables.

Effective Date: 10-16-1996



Section 737.20 - Disposition of fines and penalties.

All fees, costs, fines, and penalties collected by the marshal shall immediately be paid to the mayor, who shall report to the legislative authority of the village monthly the amount thereof, from whom, and for what purpose collected, and when paid to the mayor.

Effective Date: 10-01-1953



Section 737.21 - Municipal fire regulations, department, companies, and rescue units.

The legislative authority of a municipal corporation may establish all necessary regulations to guard against the occurrence of fires, protect the property and lives of its citizens against damage and accidents resulting therefrom, and for such purpose may establish and maintain a fire department, provide for the establishment and organization of fire engine and hose companies and rescue units, establish the hours of labor of the members of its fire department who shall not be required to be on duty continuously more than six days in every seven, and provide such bylaws and regulations for the government of such companies and their members as is necessary and proper.

Effective Date: 10-23-1961



Section 737.22 - Appointment of fire chief or fire prevention officer and firefighters.

(A) Each village establishing a fire department shall have a fire chief as the department's head, appointed by the mayor with the advice and consent of the legislative authority of the village, who shall continue in office until removed from office as provided by sections 733.35 to 733.39 of the Revised Code. Neither this section nor any other section of the Revised Code requires, or shall be construed to require, that the fire chief be a resident of the village.

In each village not having a fire department, the mayor shall, with the advice and consent of the legislative authority of the village, appoint a fire prevention officer who shall exercise all of the duties of a fire chief except those involving the maintenance and operation of fire apparatus.

The legislative authority of the village may fix the compensation it considers best. The appointee shall continue in office until removed from office as provided by sections 733.35 to 733.39 of the Revised Code. Section 737.23 of the Revised Code shall extend to the officer.

(B) The legislative authority of the village may provide for the appointment of permanent full-time paid firefighters as it considers best and fix their compensation, or for the services of volunteer firefighters, who shall be appointed by the mayor with the advice and consent of the legislative authority, and shall continue in office until removed from office.

(1) No person shall be appointed as a permanent full-time paid firefighter of a village fire department, unless either of the following applies:

(a) The person has received a certificate issued under former section 3303.07 of the Revised Code or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program.

(b) The person began serving as a permanent full-time paid firefighter with the fire department of a city or other village prior to July 2, 1970, and receives a fire training certificate issued under section 4765.55 of the Revised Code.

(2) No person who is appointed as a volunteer firefighter of a village fire department shall remain in that position, unless either of the following applies:

(a) Within one year of the appointment, the person has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program.

(b) The person has served as a permanent full-time paid firefighter with the fire department of a city or other village prior to July 2, 1970, or as a volunteer firefighter with the fire department of a city, township, fire district, or other village prior to July 2, 1979, and receives a certificate issued under division (C)(3) of section 4765.55 of the Revised Code.

(3) No person shall receive an appointment under this section unless the person has, not more than sixty days prior to receiving the appointment, passed a physical examination, given by a licensed physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife, showing that the person meets the physical requirements necessary to perform the duties of the position to which the person is to be appointed as established by the legislative authority of the village. The appointing authority shall, prior to making an appointment, file with the Ohio police and fire pension fund or the local volunteer fire fighters' dependents fund board a copy of the report or findings of that licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife. The professional fee for the physical examination shall be paid for by the legislative authority of the village.

Effective Date: 03-31-2003; 04-05-2007



Section 737.221 - Criminal records check.

(A) The fire chief of a village fire department may request the superintendent of BCII to conduct a criminal records check with respect to any person who is under consideration for appointment or employment as a permanent, full-time paid firefighter or any person who is under consideration for appointment as a volunteer firefighter.

(B)

(1) The fire chief of the village fire department may request that the superintendent of BCII obtain information from the federal bureau of investigation as a part of the criminal records check requested pursuant to division (A) of this section.

(2) A fire chief authorized by division (A) of this section to request a criminal records check shall provide to each person for whom the fire chief intends to request a criminal records check a copy of the form prescribed pursuant to division (C)(1) of section 109.578 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.578 of the Revised Code, obtain the completed form and impression sheet from the person, and forward the completed form and impression sheet to the superintendent of BCII at the time the criminal records check is requested.

(3) Any person subject to a criminal records check who receives a copy of the form and a copy of the impression sheet pursuant to division (B)(2) of this section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If a person fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the appointing authority shall not appoint or employ the person as a permanent full-time paid firefighter or a volunteer firefighter.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, an appointing authority shall not appoint or employ a person as a permanent, full-time paid firefighter or a volunteer firefighter if the fire chief has requested a criminal records check pursuant to division (A) of this section and the criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the following:

(a) A felony;

(b) A violation of section 2909.03 of the Revised Code;

(c) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses described in division (C)(1)(a) or (b) of this section.

(2) Notwithstanding division (C)(1) of this section, an appointing authority may appoint or employ a person as a permanent, full-time paid firefighter or a volunteer firefighter if all of the following apply:

(a) The fire chief has requested a criminal records check pursuant to division (A) of this section.

(b) The criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the offenses described in division (C)(1) of this section.

(c) The person meets rehabilitation standards established in rules adopted under division (E) of this section.

(3) If a fire chief requests a criminal records check pursuant to division (A) of this section, an appointing authority may appoint or employ a person as a permanent, full-time paid firefighter or volunteer firefighter conditionally until the criminal records check is completed and the fire chief receives the results. If the results of the criminal records check indicate that, pursuant to division (C)(1) of this section, the person subject to the criminal records check is disqualified from appointment or employment, the fire chief shall release the person from appointment or employment.

(D) The fire chief shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.578 of the Revised Code for each criminal records check conducted in accordance with that section. The fire chief may charge the applicant who is subject to the criminal records check a fee for the costs the fire chief incurs in obtaining the criminal records check. A fee charged under this division shall not exceed the amount of fees the fire chief pays for the criminal records check. If a fee is charged under this division, the fire chief shall notify the applicant at the time of the applicant's initial application for appointment or employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for appointment or employment.

(E) The appointing authority shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall include rehabilitation standards a person who has been convicted of or pleaded guilty to an offense listed in division (C)(1) of this section must meet for the appointing authority to appoint or employ the person as a permanent, full-time paid firefighter or a volunteer firefighter.

(F) A fire chief who intends to request a criminal records check for an applicant shall inform each applicant, at the time of the person's initial application for appointment or employment, that the applicant is required to provide a set of impressions of the person's fingerprints and that the fire chief requires a criminal records check to be conducted and satisfactorily completed in accordance with section 109.578 of the Revised Code.

(G) As used in this section:

(1) "Appointing authority" means any person or body that has the authority to hire, appoint, or employ permanent, full-time paid firefighters and volunteer firefighters under section 737.22 of the Revised Code.

(2) "Criminal records check" has the same meaning as in section 109.578 of the Revised Code.

(3) "Superintendent of BCII" has the same meaning as in section 2151.86 of the Revised Code.

Effective Date: 04-09-2003



Section 737.23 - Schooling of officers and firemen of fire department.

The legislative authority of a municipal corporation may send any of the officers and firemen of its fire department to schools of instruction designed to promote the efficiency of firemen, and, if authorized in advance, may pay their necessary expenses from the funds used for the maintenance and operation of such department.

Effective Date: 10-01-1953



Section 737.24 - Legislative authority may purchase engines and equipment.

The legislative authority of a municipal corporation may purchase the necessary fire engines and such other equipment as is necessary for the extinguishment of fires and the saving of lives, and may establish lines of fire alarm telegraph within the limits of the municipal corporation.

Effective Date: 10-23-1961



Section 737.25 - Buildings for department.

The legislative authority of a municipal corporation may provide or erect necessary and suitable buildings containing rooms for fire engines, and other equipment, and provide for the meetings of the fire and hose companies.

Effective Date: 10-01-1953



Section 737.26 - [Repealed].

Effective Date: 04-16-1998



Section 737.27 - Investigation of fires.

The legislative authority of a municipal corporation may invest any officer of the fire or police department with the power, and impose on him the duty, to be present at all fires, investigate the cause thereof, examine witnesses, compel the attendance of witnesses and the production of books and papers, and to do and perform all other acts necessary to the effective discharge of such duties.

Such officer may administer oaths, make arrests, and enter, for the purpose of examination, any building which, in his opinion, is in danger from fire. The officer shall report his proceedings to the legislative authority at such times as are required.

Effective Date: 10-01-1953



Section 737.28 - Erection of houses and business structures - removal.

The legislative authority of a municipal corporation may regulate the erection of houses and business structures and prohibit the erection of buildings within such limits as it deems proper, unless the outer walls are constructed of noncombustible material, and, on the petition of the owners of not less than two thirds of the ground included in any square or half-square, may prohibit the erection thereon of any building, or addition to any building more than ten feet high, unless the outer walls are made of iron, stone, brick and mortar, or of some of them, and may provide for the removal of any building or additions erected in violation of such prohibition.

Effective Date: 10-01-1953



Section 737.29 - Property recovered by police.

Stolen or other property recovered by members of the police force of a municipal corporation shall be deposited and kept in a place designated by the mayor. Each such article shall be entered in a book kept for that purpose, with the name of the owner, if ascertained, the person from whom taken, the place where found with general circumstances, the date of its receipt, and the name of the officer receiving it.

An inventory of all money or other property shall be given to the party from whom taken, and in case it is not claimed by some person within thirty days after arrest and seizure it shall be delivered to the person from whom taken, and to no other person, either attorney, agent, factor, or clerk, except by special order of the mayor.

Effective Date: 10-01-1953



Section 737.30 - [Repealed].

Effective Date: 01-01-2004



Section 737.31 - Disposition to claimant.

If, within thirty days, the money or property recovered under section 737.29 of the Revised Code is claimed by any other person, it shall be retained by the custodian thereof until after the discharge or conviction of the person from whom it was taken and so long as it is required as evidence in any case in court. If such claimant establishes to the satisfaction of the court that he is the rightful owner, the money or property shall be restored to him, otherwise it shall be returned to the accused person, personally, and not to any attorney, agent, factor, or clerk of such accused person, except upon special order of the mayor after all liens and claims in favor of the municipal corporation have first been discharged and satisfied.

Effective Date: 10-01-1953



Section 737.311 to 737.314 - [Repealed].

Effective Date: 10-06-1971



Section 737.32 - Sale or donation of unclaimed property.

Except as otherwise provided in this section and unless the property involved is required to be disposed of pursuant to another section of the Revised Code, property that is unclaimed for ninety days or more shall be sold by the chief of police of the municipal corporation, marshal of the village, or licensed auctioneer at public auction, after notice of the sale has been provided by publication once a week for three successive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. The proceeds of the sale shall be paid to the treasurer of the municipal corporation and shall be credited to the general fund of the municipal corporation.

If authorized to do so by an ordinance adopted by the legislative authority of the municipal corporation and if the property involved is not required to be disposed of pursuant to another section of the Revised Code, the chief of police or marshal may contribute property that is unclaimed for ninety days or more to one or more public agencies, to one or more nonprofit organizations no part of the net income of which inures to the benefit of any private shareholder or individual and no substantial part of the activities of which consists of carrying on propaganda or otherwise attempting to influence legislation, or to one or more organizations satisfying section 501(c)(3) or (c)(19) of the Internal Revenue Code of 1986.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 737.33 - Expenses of storage and sale - notice.

Upon the sale of any unclaimed or impounded property as provided in section 737.32 of the Revised Code, if any such unclaimed or impounded property was ordered removed to a place of storage or stored, or both, by or under the direction of a chief of police of the municipal corporation or marshal of the village, any expenses or charges for such removal or storage, or both, and costs of sale, provided the same are approved by such chief of police or marshal, shall first be paid from the proceeds of such sale. Notice shall be given by registered mail, thirty days before the date of such sale, to the owner and mortgagee, or other lien holder, at their last known address.

Effective Date: 10-01-1953



Section 737.331 - [Repealed].

Effective Date: 10-06-1971



Section 737.34 to 737.36 - [Repealed].

Effective Date: 09-26-1996



Section 737.37 - Power of legislative authority to regulate.

The legislative authority of a municipal corporation may make such regulations pertaining to public buildings as it considers necessary for the public safety.

Effective Date: 10-01-1953



Section 737.40 - Voluntary motor vehicle decal registration program.

(A) The legislative authority of a municipal corporation may establish, by ordinance or resolution, a voluntary motor vehicle decal registration program to be controlled by the director of public safety of the municipal corporation and conducted by the police department of the municipal corporation. The legislative authority may establish a fee for participation in the program in an amount sufficient to cover the cost of administering the program and the cost of the decals.

(B) Any resident of the municipal corporation may enroll a motor vehicle that he owns in the program by signing a consent form, displaying the decal issued under this section, and paying the prescribed fee. The motor vehicle owner shall remove the decal to withdraw from the program and also prior to the sale or transfer of ownership of the vehicle. Any law enforcement officer may conduct, at any place within this state at which the officer would be permitted to arrest the person operating the vehicle, an investigatory stop of any motor vehicle displaying a decal issued under this section when the vehicle is being driven between the hours of one a.m. and five a.m. A law enforcement officer may conduct an investigatory stop under this division regardless of whether the officer observes a violation of law involving the vehicle or whether he has probable cause to believe that any violation of law involving the vehicle has occurred.

(C) The consent form required under division (B) of this section shall:

(1) Describe the conditions for participation in the program, including a description of an investigatory stop and a statement that any law enforcement officer may conduct, at any place within this state at which the officer would be permitted to arrest the person operating the vehicle, an investigatory stop of the motor vehicle when it is being driven between the hours of one a.m. and five a.m.

(2) Contain other information identifying the vehicle and owner as the director of public safety of the municipal corporation or the chief of police considers necessary.

(D) The state director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the color, size, and design of decals issued under this section and the location where the decals shall be displayed on vehicles that are enrolled in the program.

(E) Divisions (A) to (D) and (G) of this section do not require a law enforcement officer to conduct an investigatory stop of a vehicle displaying a decal issued under this section or under a program described in division (G) of this section.

(F) As used in this section:

(1) "Investigatory stop" means a temporary stop of a motor vehicle and its operator and occupants for purposes of determining the identity of the person who is operating the vehicle and, if the person who is operating it is not its owner, whether any violation of law has occurred or is occurring. An "investigatory stop" is not an arrest, but, if an officer who conducts an investigatory stop determines that illegal conduct has occurred or is occurring, an "investigatory stop" may be the basis for an arrest.

(2) "Law enforcement officer" means a sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, municipal police officer, or state highway patrol trooper.

(G) Any motor vehicle decal registration program that was in existence on June 1, 1993, and administered by a municipal corporation shall not be required to conform in any manner to this section and may continue to be administered in the manner in which it was administered on that date.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1994



Section 737.41 - Municipal probation services fund.

(A) The legislative authority of a municipal corporation in which is established a municipal court, other than a county-operated municipal court, that has a department of probation shall establish in the municipal treasury a municipal probation services fund. The fund shall contain all moneys paid to the treasurer of the municipal corporation under section 2951.021 of the Revised Code for deposit into the fund. The treasurer of the municipal corporation shall disburse the money contained in the fund at the request of the municipal court department of probation, for use only by that department for specialized staff, purchase of equipment, purchase of services, reconciliation programs for offenders and victims, other treatment programs, including alcohol and drug addiction programs certified under section 3793.06 of the Revised Code, determined to be appropriate by the chief probation officer, and other similar expenses related to placing offenders under a community control sanction.

(B) Any money in a municipal probation services fund at the end of a fiscal year shall not revert to the treasury of the municipal corporation but shall be retained in the fund.

(C) As used in this section:

(1) "County-operated municipal court" has the same meaning as in section 1901.03 of the Revised Code.

(2) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004



Section 737.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 738 - SANITARY POLICE PENSION FUND

Section 738.01 - Sanitary police pension fund.

In any municipal corporation having a sanitary police force supported in whole or in part at public expense, the legislative authority thereof, by ordinance, may declare it necessary to establish and maintain a sanitary police pension fund. Thereupon a board of trustees, who shall be known as "trustees of the sanitary police pension fund," shall be created, consisting of the board or officer having charge or control of the health department of the municipal corporation and five members of the sanitary police force; provided, that upon petition of a majority of the members of the sanitary police force, such board or officer, may designate a lesser number than five to be elected as trustees.

Effective Date: 07-01-1985



Section 738.02 - Election of members - notice.

On the second Monday of the month following the determination of the board or officer having control of the health department of the municipal corporation to create a sanitary police pension fund, an election shall be held to choose five trustees from the sanitary police force. Such board or officer shall give notice thereof by posting it in a conspicuous place at the headquarters of such force. Between the hours of nine a.m. and six p.m. of the day designated, each person in the sanitary police force who, by its rules, is designated a member thereof, shall send by mail or otherwise, in writing, the names of five members of the force who are his choice for trustees.

All votes so cast shall be counted and canvassed by such board or officer, who shall announce the result, and the five members receiving the highest number of votes shall be members of the board of trustees of the sanitary police pension fund for the ensuing year. If any two persons receive a tie vote for such office, it shall be decided by lot or in any other way agreed upon by the persons for whom such tie vote was cast.

The members so elected shall serve for one year. Elections for successors shall be held each year upon the second Monday of the same month in which the first election is held. In case of vacancy by death, resignation, or otherwise among such members, the remaining members of the board of trustees shall choose a successor who shall serve until the next election. Such board shall administer and distribute the sanitary police pension fund.

Effective Date: 07-01-1985



Section 738.03 - Organization of board - secretary.

The presiding officer of the board, or the officer having charge or control of the health department of the municipal corporation, shall be president of the board of trustees of the sanitary police pension fund, and the secretary or corresponding officer of the health department shall be secretary of the fund. In case there is no such officer, the board of trustees of the sanitary police pension fund shall appoint the secretary. The secretary shall keep a complete record of the proceedings of the board of trustees, and such board may fix his compensation therefor, to be paid from such fund.

Effective Date: 07-01-1985



Section 738.04 - Tax to maintain fund.

In each municipal corporation maintaining a sanitary police pension fund, the legislative authority thereof each year, in the manner provided for other municipal levies and in addition to all other levies authorized by law, may levy a tax, not to exceed one-thirtieth of a mill on each dollar, upon all the real and personal property listed for taxation in such municipal corporation. In the matter of such levy, the board of trustees of the fund shall be subject to the law controlling the heads of departments in such municipal corporation and shall discharge all the duties required of such heads of departments.

A failure of such board to act in the manner required of the heads of departments of such municipal corporation, in the making of such levy, shall not limit the power of the legislative authority thereof to make such levy.

Effective Date: 07-01-1985



Section 738.05 - Fines, penalties, and license fees belonging to fund.

All fines imposed upon any member of the sanitary police force of a municipal corporation, by way of discipline or punishment, by the authority having charge or control thereof, and the proceeds of all suits for penalties for the violation of the laws of this state or the ordinances of the municipal corporation, with the execution of which the health department of the municipal corporation is charged, and the license fees or other fees payable thereunder, shall be credited to the sanitary police pension fund.

Effective Date: 07-01-1985



Section 738.06 - Trustees of fund may receive donations.

The board of trustees of the sanitary police pension fund may take by gift, grant, devise, or bequest, moneys or personal property, upon such terms as to the investment or expenditure thereof as are fixed by the grantor or determined by the board.

Effective Date: 07-01-1985



Section 738.07 - Contributions from members of force.

The board of trustees of the sanitary police pension fund may receive such uniform amounts from each person designated by the rules of the sanitary police force as a member thereof as he voluntarily agrees to pay to the fund. The amount shall be deducted from his monthly pay and used as a fund to increase the pension which may be granted to such person or his beneficiaries.

Effective Date: 07-01-1985



Section 738.08 - Custodian of fund.

The treasurer of the municipal corporation shall be the custodian of the sanitary police pension fund and shall pay it out upon the proper order of the board of trustees thereof. The treasurer shall execute a bond in such sum and form as is satisfactory to the board, conditioned for the faithful performance of his duties with respect to the fund.

Effective Date: 07-01-1985



Section 738.09 - Investments.

The board of trustees of a sanitary police pension fund may invest moneys received by it, other than those raised by taxation, in interest-bearing bonds of the United States or of this state, or of any county, township, school district, or municipal corporation in the state.

Effective Date: 07-01-1985



Section 738.10 - Board of trustees to make rules for distribution of fund.

The board of trustees of the sanitary police pension fund shall make all rules for the distribution of the fund, including the qualifications of those to whom any portion of the fund shall be paid and the amount thereof, but no rules shall be in force until approved by the board or officer having charge or control of the health department of the municipal corporation.

Effective Date: 07-01-1985



Section 738.11 - Annual report.

The board of trustees of the sanitary police pension fund shall make a report to the legislative authority of the municipal corporation of the condition of such fund on the first day of January of each year.

Effective Date: 07-01-1985






Chapter 739 - TRUSTEES OF SINKING FUND

Section 739.01 - Payment of municipal indebtedness - sinking fund.

Municipal corporations having outstanding bonds or funded debts shall, through their legislative authorities, and in addition to all other taxes authorized by law, levy and collect annually a tax upon all the real and personal property in the municipal corporation sufficient to pay the interest and provide a sinking fund for the extinguishment of all bonds issued and funded debts incurred prior to August 17, 1921, and the taxes so raised shall be used for no other purpose.

Effective Date: 10-01-1953



Section 739.02 - Trustees of the sinking fund.

In each municipal corporation there shall be a board, designated as the "trustees of the sinking fund," which shall have the management and control of the sinking fund established under section 739.01 of the Revised Code.

In cities, such board shall consist of four citizens of such city, who shall be electors thereof, well known for their intelligence and integrity, to be appointed by the mayor for one, two, three, and four years respectively, and their successors shall be appointed for four years from the expiration of their respective terms. Such appointments shall be so distributed that not more than two members of the board belong to the same political party. Any vacancy by death, resignation, removal from the city, or otherwise of any member shall be filled by appointment by the mayor for the unexpired portion of each term.

In villages, the mayor, clerk, and chairman of the finance committee of the legislative authority shall be the members of such board.

Such members shall serve without compensation and shall give such bond as the legislative authority requires. A surety company authorized to sign such bonds shall be sufficient security, and the costs thereof, together with all other incidental and necessary expenses of such board, shall be paid by it from funds under its control.

Effective Date: 10-01-1953



Section 739.03 - Organization of board of trustees of sinking fund.

The members of the board of trustees of the sinking fund of a municipal corporation, immediately after their appointment and qualification, shall elect one of their number as president and another as vice-president, who, in the absence or disability of the president, shall perform his duties and exercise his powers, and such secretary, clerks, or employees as the legislative authority thereof provides by an ordinance which shall fix their duties, bonds, and compensation. Where no secretary or clerks are authorized, the city auditor of the city or clerk of the village shall act as secretary of the board.

The board shall make its own rules, its meetings shall be open to the public, and all questions relating to the purchase or sale of securities, payment of bonds, interest, or judgments, or involving the payment or appropriation of money, shall be decided by a yea and nay vote with the name of each member voting recorded on the journal. No question shall be decided unless approved by a majority of the whole board.

Effective Date: 10-01-1953



Section 739.04 - Duty of board with respect to bonded indebtedness of municipal corporation.

The city auditor or clerk of a village shall, upon demand of the board of trustees of the sinking fund, report to it a full and detailed statement of the outstanding indebtedness of the municipal corporation for bonds issued, and the board shall take charge of and keep a complete record, and report to the legislative authority of the municipal corporation, at least once a year, a full detailed statement of such indebtedness, with the statement of the board's investments and the general financial business of the municipal corporation which statement shall be published in any annual report of the municipal corporation.

Effective Date: 10-01-1953



Section 739.05 - Auditor's or clerk's report to board.

The city auditor or clerk of the village shall, upon demand of the board of trustees of the sinking fund, report to the board the balances belonging to such municipal corporation, to the credit of the sinking fund, interest accounts, or for any bonds issued for or by the municipal corporation, and all officers or persons having such balances shall immediately pay them over to the board, which shall deposit them in such place as a majority of such board selects.

Effective Date: 10-01-1953



Section 739.06 - Report of board to legislative authority.

On or before the first Monday in May of each year, the board of trustees of the sinking fund shall certify to the legislative authority of the municipal corporation the amount of tax necessary to provide a sinking fund for the future payment of bonds issued by the municipal corporation prior to August 17, 1921, for the payment of interest on such bonded indebtedness, the rents due on perpetual leaseholds of the municipal corporation not payable from a special fund, and the expenses incident to the management of the sinking fund. The legislative authority shall place the several amounts so certified in the tax ordinance before and in preference to any other item, and for the full amount certified. Such taxes shall be in addition to all other taxes authorized by law.

Effective Date: 10-01-1953



Section 739.07 - Investment of moneys.

The board of trustees of the sinking fund shall invest all moneys received by it in bonds of the United States, of this state, or of any municipal corporation, school, township, or county of this state, and shall hold in reserve only such sums as may be needed for effecting the terms of Title VII [7] of the Revised Code. If the law or the instrument creating a trust for such moneys expressly permits investment in direct obligations of the United States or an agency thereof, unless expressly prohibited by the instrument, such moneys also may be invested in no front end load money market mutual funds consisting exclusively of obligations of the United States or an agency thereof and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency thereof; and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of any such securities, notwithstanding division (A)(1)(c) of that section. All interest received by the board shall be invested in the same manner.

Effective Date: 01-01-1997



Section 739.08 - Payment of obligations by board.

The board of trustees of the sinking fund shall have charge of and provide for the payment of all bonds issued by the municipal corporation and the interest maturing thereon. Such board shall receive from the city auditor or the clerk of the village all taxes, assessments, and moneys collected for such purpose, and shall invest and disburse them in the manner provided by law. For the satisfaction of any obligations under its supervision, the board may sell or use any of the securities or moneys in its possession.

Effective Date: 10-01-1953



Section 739.09 - Deposit and withdrawal of funds.

All securities or evidence of debt held by the board of trustees of the sinking fund for the municipal corporation shall be deposited with the treasurer thereof, or with a safety deposit company within the municipal corporation, or, if none exists, then in a place of safety to be indicated or furnished by the legislative authority thereof, and when so deposited they shall be withdrawn only upon the application of three members and in the presence of at least two members of the city board, or upon the application and in the presence of at least two members of the village board.

Money shall be drawn by check only, which shall be signed by the president and at least two members of the board, and attested by the secretary or clerk.

Effective Date: 10-01-1953



Section 739.10 - Powers and duties - investigation.

The board of trustees of the sinking fund may investigate all transactions involving or affecting the sinking fund of any branch or department of the municipal government, and shall have such other powers and perform such other duties, not inconsistent with the nature of the duties prescribed for the board by law, as are conferred or required by the legislative authority thereof.

Effective Date: 10-01-1953



Section 739.11 - Records and accounts.

The board of trustees of the sinking fund shall keep a complete record of its transactions, a complete record of the funded debt of the municipal corporation specifying the dates, purposes, amounts, numbers, maturities, rates, maturities of interest installments thereof, where payable, and an account exhibiting the amount held in the sinking fund for the payment thereof.

Effective Date: 10-01-1953



Section 739.12 - Board of tax commissioners.

In each city, the trustees of the sinking fund shall be a board of tax commissioners, but as members of such board they shall receive no compensation for their services.

The members of such board, as such, shall take an oath to support the constitution of the United States and of this state and to faithfully and honestly perform their duties as such tax commissioners.

The board shall organize by appointing one of its members president and another vice-president. A majority of the members thereof, shall constitute a quorum for the transaction of business.

Effective Date: 10-01-1953



Section 739.13 - Record of proceedings - clerk.

The board of tax commissioners shall keep a complete record of all its proceedings. The city auditor shall be clerk of the board, but shall receive no additional salary or compensation for such services. He shall enter in a book, to be provided by the city for that purpose, a full and detailed statement of all proceedings of the board, which shall be signed by the president or vice-president and by such clerk.

Effective Date: 10-01-1953



Section 739.14 - Powers and duties of board of tax commissioners.

Upon receipt of the levies made by the legislative authority of the municipal corporation, the board of tax commissioners shall consider them and within ten days after such receipt shall return them to the legislative authority with its approval or rejection. In case of rejection the board shall give its reasons therefor. The board may approve or reject any part thereof, and the parts so rejected shall not become valid levies unless the legislative authority thereafter, by three-fourths vote of all members elected thereto, adopts such levy or part thereof.

If the board approves such levies, or if it neglects to return them with its approval or rejection within such ten day period, they shall be valid and legal. In no case shall the board have authority to increase such levy.

Effective Date: 10-01-1953






Chapter 741 - PENSION FUNDS [REPEALED]

Section 741.01 to 741.09 - [Repealed].

Effective Date: 07-01-1985



Section 741.10 - Amended and Renumbered RC 737.112.

Effective Date: 07-01-1985



Section 741.11 to 741.15 - [Repealed].

Effective Date: 07-01-1985



Section 741.16 - [Repealed].

Effective Date: 09-28-1979



Section 741.17 to 741.40 - [Repealed].

Effective Date: 07-01-1985



Section 741.41 - Amended and Renumbered RC 737.111.

Effective Date: 07-01-1985



Section 741.42 to 741.46 - [Repealed].

Effective Date: 07-01-1985



Section 741.47 - [Repealed].

Effective Date: 09-28-1979



Section 741.48 to 741.53 - [Repealed].

Effective Date: 07-01-1985



Section 741.54 - [Repealed].

Effective Date: 12-31-1966



Section 741.61 to 741.70 - Amended and Renumbered RC 738.01 to 738.10.

Effective Date: 07-01-1985



Section 741.71, 741.72 - [Repealed].

Effective Date: 07-01-1985



Section 741.73 - Amended and Renumbered RC 738.11.

Effective Date: 07-01-1985



Section 741.81 to 741.88 - [Repealed].

Effective Date: 09-16-1957






Chapter 742 - POLICE AND FIRE PENSION FUND

Section 742.01 - Police and fire pension fund definitions.

As used in this chapter:

(A)

(1) "Police department" means the police department of a municipal corporation.

(2) "Member of a police department" means any of the following:

(a) Any person who receives an original appointment as a full-time regular police officer in a police department from a duly established civil service eligible list or pursuant to section 124.411 of the Revised Code, or who is described in section 742.511 of the Revised Code, or who transfers from the public employees retirement system to the Ohio police and fire pension fund pursuant to section 742.513 of the Revised Code, or who is appointed pursuant to section 737.15 or 737.16 of the Revised Code as a full-time regular police officer and is paid solely out of public funds of the employing municipal corporation;

(b) Any person who, on October 1, 1965, was contributing four per cent of the person's annual salary to a police relief and pension fund established under former section 741.32 of the Revised Code;

(c) Any person who commences employment on or after September 16, 1998, as a full-time police officer with a police department in a position in which the person is required to satisfactorily complete a peace officer training course in compliance with section 109.77 of the Revised Code.

(B)

(1) "Fire department" means a fire department of the state or an instrumentality of the state or of a municipal corporation, township, joint fire district, or other political subdivision.

(2) "Member of a fire department" means all of the following:

(a) Any person who commences employment after November 8, 1990, as a full-time firefighter with a fire department, in a position in which the person is required to satisfactorily complete or have satisfactorily completed a firefighter training course approved under former section 3303.07 or section 4765.55 or conducted under section 3737.33 of the Revised Code;

(b) Any person who has elected under section 742.515 of the Revised Code to be transferred from the public employees retirement system to the Ohio police and fire pension fund;

(c) Any full-time firefighter who, on November 8, 1990, is a member of the Ohio police and fire pension fund.

(C) "Employee" means any person who is a member of a police department or a member of a fire department.

(D) "Employer" means the government entity by which an employee is employed and paid.

(E) "Member of the fund" means any person, except an other system retirant as defined in section 742.26 of the Revised Code, who is contributing a percentage of the person's annual salary to the Ohio police and fire pension fund or who is receiving a disability benefit or pension from the fund as a result of service in a police or fire department. A person, other than an other system retirant, who is contributing a percentage of the person's annual salary to the fund and is dismissed, resigns, or is granted a leave of absence from a police or fire department shall be considered a "member of the fund" for a period of twelve months after the first day of the dismissal, resignation, or leave of absence, provided the sum deducted from the person's salary and credited to the person's account in the fund remains on deposit in the fund.

A member of the Ohio national guard, the Ohio military reserve, the Ohio naval militia, or a reserve component of the armed forces of the United States who is absent from employment due to active military duty because of an executive order issued by the president of the United States or an act of congress shall be considered a member of the fund for the duration of the active military duty.

(F) "Year," for the purpose of determining benefits, means any twelve consecutive calendar months of active service as a member of the fund, or, in the case of a member whose salary is paid weekly or biweekly, fifty-two consecutive weeks of active service as a member.

(G) "Average annual salary" means the highest average annual salary of a member of the fund during any of the number of years of contributions specified in section 742.37 or 742.39 of the Revised Code, as appropriate, and determined by dividing the member's total salary as an employee during those years by that number.

For the purpose of determining average annual salary for members who, as of July 1, 2013, have fifteen or more years of service credit, "salary" has the same meaning as in division (L)(2) of this section, except that it does not include any amounts that exceed the salary benchmark, determined as follows:

(1) Divide by three the total of the member's salaries for the contiguous three-year period immediately preceding the contiguous three-year period immediately prior to the member's effective date of retirement under section 742.37 or effective date of participation in a deferred option retirement plan under section 742.44 of the Revised Code;

(2) Multiply the amount determined under division (G)(1) of this section by one hundred ten per cent;

(3) Multiply the amount determined under division (G)(2) of this section by one hundred ten per cent;

(4) Multiply the amount determined under division (G)(3) of this section by one hundred ten per cent;

(5) The amount determined under division (G)(4) of this section is the salary benchmark.

(H) "Normal service pension benefit" means the pension benefit payable to a member of the fund under division (C)(1) of section 742.37 of the Revised Code upon attainment of the applicable age listed in that section.

(I) "Retirement allowance" means the total pension benefit or disability benefit to which a member of the fund may be entitled under division (C) of section 742.37 or section 742.39 of the Revised Code.

(J) "Fiduciary" means a person who does any of the following:

(1) Exercises any discretionary authority or control with respect to the management of the system, or with respect to the management or disposition of its assets;

(2) Renders investment advice for a fee, direct or indirect, with respect to money or property of the system;

(3) Has any discretionary authority or responsibility in the administration of the system.

(K) Except as provided in rules authorized by section 742.013 of the Revised Code, "terminal pay" means the following payments made by an employer to an employee regardless of whether the payments are made before or after termination:

(1) Payments for accrued but unused leave, including sick leave, vacation, personal leave, and compensatory time;

(2) Payments deferred more than one year compensating the employee for holidays worked or for longevity;

(3) Payments for overtime worked that are not included in the payroll for the period in which the overtime is worked or the payroll for any period ending not later than sixty days after the overtime is worked;

(4) Other payments that are not compensation for services rendered in the last pay period in which services were rendered and are designated as terminal pay by rule of the board of trustees of the Ohio police and fire pension fund. The board shall not designate as terminal pay payments deferred one year or less compensating an employee for holidays worked or for longevity.

(L)

(1) Except as otherwise provided in this division or in rules authorized by section 742.013 of the Revised Code, "salary" means all compensation, wages, and other earnings paid to an employee by reason of employment, but without regard to whether compensation, wages, or other earnings are treated as deferred income for federal income tax purposes. "Salary" includes payments for overtime that are included in the payroll for the period in which the overtime is worked or the payroll for any period not later than sixty days after the overtime is worked.

(2) "Salary" does not include any of the following:

(a) Compensation for services outside the scope of an employee's regular employment;

(b) Reimbursement of expenses;

(c) Terminal pay;

(d) Payments for accrued but unused sick leave or personal leave, or vacation pay covering periods for which salary, compensation, or benefits are paid;

(e) Payments made under division (B), (C), or (E) of section 5923.05 of the Revised Code, Section 4 of Substitute Senate Bill No. 3 of the 119th general assembly, Section 3 of Amended Substitute Senate Bill No. 164 of the 124th general assembly, or Amended Substitute House Bill No. 405 of the 124th general assembly;

(f) Payments made to or on behalf of an employee that are in excess of the annual compensation that may be taken into account by the fund under division (a)(17) of section 401 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a)(17), as amended.

(3) The board shall determine by rule whether any compensation, wages, or earnings not enumerated in this division is salary, and its decision shall be final.

(M) "Actuary" means an individual who satisfies all of the following requirements:

(1) Is a member of the American academy of actuaries;

(2) Is an associate or fellow of the society of actuaries;

(3) Has a minimum of five years' experience in providing actuarial services to public retirement plans.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 12-13-2001



Section 742.011 - [Repealed] .

Repealed by 129th General AssemblyFile No.145,SB 340, §2, eff. 1/7/2013.

Effective Date: 04-17-1991



Section 742.012 - Refund of contributions to Ohio police and fire pension fund exceeding salary benchmarks.

Contributions made to the Ohio police and fire pension fund for salary that exceeds the salary benchmark calculated under division (G) of section 742.01 of the Revised Code shall be refunded in accordance with rules adopted by the trustees of the board under section 742.10 of the Revised Code.

Added by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.



Section 742.013 - Definitions for "terminal pay" and "salary".

The board may, by rule adopted under section 742.10 of the Revised Code, establish definitions of "terminal pay" and "salary" that differ from those in divisions (K) and (L) of section 742.01 of the Revised Code. In establishing the definitions, the board may use elements of the compensation provisions of the United States Internal Revenue Code and the Internal Revenue Code form W-2, as those provisions are interpreted by the internal revenue service of the United States department of treasury.

Added by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.



Section 742.02 - Creation and purpose of fund.

There is hereby created an Ohio police and fire pension fund for the purpose of providing disability benefits and pensions to members of the fund and their surviving spouses, children, and dependent parents.

Effective Date: 11-02-1999



Section 742.03 - Board of trustees to administer and control fund.

(A) As used in this section and in sections 742.04 and 742.05 of the Revised Code:

(1) "Police officer" means a member of the fund who is or has been an employee of a police department and is not a police retirant.

(2) "Firefighter" means a member of the fund who is or has been an employee of a fire department and is not a firefighter retirant.

(3) "Firefighter retirant" means a member of the fund who is receiving an age and service or disability benefit as a result of service in a fire department or a surviving spouse of a deceased member who is receiving a benefit as a result of the deceased member's service in a fire department. "Firefighter retirant" does not include a member of the fund who is participating in the deferred retirement option plan established under section 742.43 of the Revised Code.

(4) "Police retirant" means a member of the fund who is receiving an age and service or disability benefit as a result of service in a police department or a surviving spouse of a deceased member who is receiving a benefit as a result of the deceased member's service in a police department. "Police retirant" does not include a member of the fund who is participating in the deferred retirement option plan established under section 742.43 of the Revised Code.

(B) The administration, control, and management of the Ohio police and fire pension fund, created under section 742.02 of the Revised Code, is vested in a board of trustees of the Ohio police and fire pension fund, which shall consist of the following members :

(1) One member, known as the treasurer of state's investment designee, who shall be appointed by the treasurer of state for a term of four years and have the following qualifications:

(a) The member is a resident of this state.

(b) Within the three years immediately preceding the appointment, the member has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including management, analysis, supervision, or investment of assets.

(c) The member has direct experience in the management, analysis, supervision, or investment of assets.

(d) The member is not currently employed by the state or a political subdivision of the state.

(2) Two members, known as the investment expert members, who shall be appointed for four-year terms. One investment expert member shall be appointed by the governor, and one investment expert member shall be jointly appointed by the speaker of the house of representatives and the president of the senate. Each investment expert member shall have the following qualifications:

(a) Each member shall be a resident of this state.

(b) Within the three years immediately preceding the appointment, each member shall not have been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(c) Each member shall have direct experience in the management, analysis, supervision, or investment of assets.

Any investment expert member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office until the end of such term. The member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(3) Four members known as employee members.

Two employee members shall be police officers elected by police officers. Two employee members shall be firefighters elected by firefighters. Employee members of the board shall be elected for terms of four years as provided by section 742.04 of the Revised Code.

(4) One member known as the firefighter retirant member, who shall be a resident of this state elected by the firefighter retirants. The firefighter retirant member shall be elected for a term of four years as provided by section 742.04 of the Revised Code.

(5) One member known as the police retirant member, who shall be a resident of this state elected by the police retirants. The police retirant member shall be elected for a term of four years as provided by section 742.04 of the Revised Code.

(C) No employee member of the board who retires while a member of the board shall be eligible to become a retirant member for three years after the date of the member's retirement.

(D) Any investment expert member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed holds office until the end of such term. The member continues in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 07-23-2002; 09-15-2004



Section 742.031 - Orientation program required for new members - continuing education.

Each newly elected member of the board of trustees of the Ohio police and fire pension fund and each individual appointed to fill a vacancy on the board, shall, not later than ninety days after commencing service as a board member, complete the orientation program component of the retirement board member education program established under section 171.50 of the Revised Code.

Each member of the board who has served a year or longer as a board member shall, not less than twice each year, attend one or more programs that are part of the continuing education component of the retirement board member education program established under section 171.50 of the Revised Code.

Effective Date: 09-15-2004



Section 742.032 - Members with excessive travel expenses ineligible for another term.

A person who served as an elected or appointed member of the board of trustees of the Ohio police and fire pension fund for one or more entire fiscal years in fiscal years 2000, 2001, or 2002 is ineligible for re-election or reappointment to the board if the board paid travel-related expenses of the person or reimbursed the person for travel-related expenses that averaged more than ten thousand dollars annually for those fiscal years.

Effective Date: 09-15-2004



Section 742.04 - Election of employee members, firefighter retirant member, and police retirant member.

As used in this section, "county" means the county of residence of an individual who signs a nominating petition.

Election of the employee members, firefighter retirant member, and police retirant member of the board of trustees of the Ohio police and fire pension fund shall be under the supervision and direction of the board in accordance with rules adopted under section 742.045 of the Revised Code.

Nominating petitions for candidates for an employee member of the board elected by police officers shall be signed by at least one hundred police officers, with at least twenty signers from each of at least five counties of the state, and certified in accordance with rules adopted under section 742.045 of the Revised Code.

Nominating petitions for candidates for an employee member of the board elected by firefighters shall be signed by at least one hundred firefighters, with at least twenty signers from each of at least five counties of the state, and certified in accordance with rules adopted under section 742.045 of the Revised Code.

Nominating petitions for candidates for an employee member of the board shall be filed in the office of the board not later than four p.m. on the first Monday in April preceding the date of the expiration of the term of the employee member of the board whose successor is to be elected.

The board shall cause ballots to be prepared for the election of employee members of the board which shall contain the names of all candidates for whom certified nominating petitions have been filed with the board.

A police officer or firefighter is eligible to vote in an election if the police officer or firefighter is a member of the fund on the thirty-first day of January preceding the date of the expiration of the term of the employee member of the board whose successor is to be elected. The board shall determine whether a member of the fund is eligible to vote at an election and its decision shall be final.

On or before the first Monday in May preceding the date of the expiration of the term of the employee member of the board whose successor is to be elected, the board shall cause ballots to be sent to each member of the fund who is eligible to vote at such election to the address of such member as shown on the records of the board.

Ballots shall be returned to the board not later than the third Tuesday in May following the date that the ballots were mailed to the members of the fund eligible to vote at such election.

On certification of the election results in accordance with rules adopted under section 742.045 of the Revised Code, the person receiving the highest number of votes shall be elected as an employee member of the board for a term of four years beginning on the first Monday in June following such election.

Nominating petitions for candidates for the police retirant member of the board shall be signed by at least fifty police retirants, with at least ten signers from at least five counties of the state, and certified in accordance with rules adopted under section 742.045 of the Revised Code.

Nominating petitions for candidates for the firefighter retirant member of the board shall be signed by at least fifty firefighter retirants, with at least ten signers from at least five counties of the state, and certified in accordance with rules adopted under section 742.045 of the Revised Code.

Nominating petitions for candidates for the retirant members of the board shall be filed in the office of the board not later than four p.m. on the first Monday in April preceding the date of the expiration of the term of the retirant member of the board whose successor is to be elected.

The board shall cause ballots to be prepared for the election of these board members which shall contain the names of all candidates for whom certified nominating petitions have been filed with the board.

A retirant is eligible to vote in an election if the retirant is a police retirant or firefighter retirant on the thirty-first day of January preceding the date of the expiration of the term of the retirant member of the board whose successor is to be elected. The board shall determine whether a police retirant or firefighter retirant is eligible to vote at an election and its decision shall be final.

On or before the first Monday in May preceding the date of the expiration of the term of a retirant member of the board whose successor is to be elected, the board shall cause ballots to be sent to each person who is eligible to vote in the election to the address of the person as shown on the records of the board.

Ballots shall be returned to the board not later than the third Tuesday in May following the date that the ballots were mailed to the persons eligible to vote in the election.

On certification of the election results in accordance with rules adopted under section 742.045 of the Revised Code, the person receiving the highest number of votes shall be elected as the police retirant member or the firefighter retirant member of the board for a term of four years beginning on the first Monday in June following the election.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999; 09-15-2004



Section 742.041 - No election if only one candidate nominated.

Notwithstanding sections 742.03 and 742.04 of the Revised Code, the board of trustees of the Ohio police and fire pension fund is not required to hold an election for a position on the board as an employee member, police retirant member, or firefighter retirant member if only one candidate has been nominated for the position by petition in accordance with section 742.04 of the Revised Code. The candidate shall take office as if elected. The term of office shall be four years beginning on the first Monday in June following the date the candidate was nominated.

Effective Date: 04-01-2001



Section 742.042 - Candidate campaign finance statements - donor statement of independent expenditures.

(A) As used in this section:

(1) "Campaign committee" means a candidate or a combination of two or more persons authorized by a candidate to receive contributions and in-kind contributions and make expenditures on behalf of the candidate.

(2) "Candidate" means an individual who has been nominated pursuant to section 742.04 of the Revised Code for election to the board of trustees of the Ohio police and fire pension fund or who is seeking to be elected to fill a vacancy on the board pursuant to section 742.05 of the Revised Code.

(3) "Contribution" means a loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, transfer of funds or transfer of anything of value including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, which contribution is made, received, or used for the purpose of influencing the results of an election to the board of trustees of the Ohio police and fire pension fund under section 742.04 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to section 742.05 of the Revised Code. "Contribution" does not include:

(a) Services provided without compensation by individuals volunteering a portion or all of their time on behalf of a person;

(b) Ordinary home hospitality;

(c) The personal expenses of a volunteer paid for by that volunteer campaign worker.

(4) "Election day" means the following, as appropriate to the situation:

(a) The third Tuesday in May of a year for which section 742.04 of the Revised Code specifies that an election for a member of the board of trustees of the Ohio police and fire pension fund be held;

(b) If, pursuant to section 742.041 of the Revised Code, no election is held, the third Tuesday in May of a year that the election would have been held if not for section 742.041 of the Revised Code.

(5) "Expenditure" means the disbursement or use of a contribution for the purpose of influencing the results of an election to the board of trustees of the Ohio police and fire pension fund under section 742.04 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to section 742.05 of the Revised Code.

(6) "Independent expenditure" means an expenditure by an individual, partnership, or other entity advocating the election or defeat of an identified candidate or candidates, that is not made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of any candidate or candidates or of the campaign committee or agent of the candidate or candidates. An independent expenditure shall not be construed as being a contribution. As used in division (A)(6) of this section:

(a) "Advocating" means any communication containing a message advocating election or defeat.

(b) "Identified candidate" means that the name of the candidate appears, a photograph or drawing of the candidate appears, or the identity of the candidate is otherwise apparent by unambiguous reference.

(c) "Made in coordination, cooperation, or consultation with, or at the request or suggestion of, any candidate or the campaign committee or agent of the candidate" means made pursuant to any arrangement, coordination, or direction by the candidate, the candidate's campaign committee, or the candidate's agent prior to the publication, distribution, display, or broadcast of the communication. An expenditure is presumed to be so made when it is any of the following:

(i) Based on information about the candidate's plans, projects, or needs provided to the person making the expenditure by the candidate, or by the candidate's campaign committee or agent, with a view toward having an expenditure made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds, who is, or has been, an officer of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or agent;

(iii) Made by a political party in support of a candidate, unless the expenditure is made by a political party to conduct voter registration or voter education efforts.

(d) "Agent" means any person who has actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate, or means any person who has been placed in a position with the candidate's campaign committee or organization such that it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(7) "In-kind contribution" means anything of value other than money that is used to influence the results of an election to the board of trustees of the Ohio police and fire pension fund under section 742.04 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to section 742.05 of the Revised Code or is transferred to or used in support of or in opposition to a candidate and that is made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of the benefited candidate. The financing of the dissemination, distribution, or republication, in whole or part, of any broadcast or of any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committee, or their authorized agents is an in-kind contribution to the candidate and an expenditure by the candidate.

(8) "Personal expenses" includes ordinary expenses for accommodations, clothing, food, personal motor vehicle or airplane, and home telephone.

(B) Except as otherwise provided in division (D) of this section, each candidate who, or whose campaign committee, receives contributions or in-kind contributions totaling one thousand dollars or more or has expenditures totaling one thousand dollars or more in connection with the candidate's efforts to be elected to the board of trustees of the Ohio police and fire pension fund shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the contributions, in-kind contributions, and expenditures. The statements shall be filed regardless of whether, pursuant to section 742.041 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect contributions and in-kind contributions received and expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(C) Each individual, partnership, or other entity who makes an independent expenditure in connection with the candidate's efforts to be elected to the board of trustees of the police and fire pension fund shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the independent expenditures. The statements shall be filed regardless of whether, pursuant to section 742.041 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect independent expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect independent expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(D) Each candidate who, or whose campaign committee, receives a contribution or in-kind contribution or makes an expenditure in connection with the candidate's efforts to be elected to fill a vacancy in the board of trustees of the police and fire pension fund pursuant to section 742.05 of the Revised Code shall file with the secretary of state a complete, accurate, and itemized statement setting forth in detail the contributions, in-kind contributions, and expenditures. The statement shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The statement shall be filed within thirty-eight days after the day the candidate takes office. The statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the seventh day after the day the candidate takes office.

Effective Date: 09-15-2004



Section 742.043 - Filing of statements - prohibited campaign activities.

(A) No person shall knowingly fail to file a complete and accurate campaign finance statement or independent expenditure statement in accordance with section 742.042 of the Revised Code.

(B) No person, during the course of a person seeking nomination for, and during any campaign for, election to the board of trustees of the police and fire pension fund, shall knowingly and with intent to affect the nomination or the outcome of the campaign do any of the following by means of campaign materials, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise:

(1) With regard to a candidate, identify the candidate in a manner that implies that the candidate is a member of the board or use the term "re-elect" when the candidate is not currently a member of the board;

(2) Make a false statement concerning the formal schooling or training completed or attempted by a candidate; a degree, diploma, certificate, scholarship, grant, award, prize, or honor received, earned, or held by a candidate; or the period of time during which a candidate attended any school, college, community technical school, or institution;

(3) Make a false statement concerning the professional, occupational, or vocational licenses held by a candidate, or concerning any position the candidate held for which the candidate received a salary or wages;

(4) Make a false statement that a candidate or board member has been indicted or convicted of a theft offense, extortion, or other crime involving financial corruption or moral turpitude;

(5) Make a statement that a candidate has been indicted for any crime or has been the subject of a finding by the Ohio elections commission without disclosing the outcome of any legal proceedings resulting from the indictment or finding;

(6) Make a false statement that a candidate or board member has a record of treatment or confinement for mental disorder;

(7) Make a false statement that a candidate or board member has been subjected to military discipline for criminal misconduct or dishonorably discharged from the armed services;

(8) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a candidate by a person or publication;

(9) Make a false statement concerning the voting record of a candidate or board member;

(10) Post, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.

Effective Date: 09-15-2004



Section 742.044 - Complaint alleging violation of RC 742.043 - procedure - fine.

The secretary of state, or any person acting on personal knowledge and subject to the penalties of perjury, may file a complaint with the Ohio elections commission alleging a violation of section 742.043 of the Revised Code. The complaint shall be made on a form prescribed and provided by the commission.

On receipt of a complaint under this section, the commission shall hold a hearing open to the public to determine whether the violation alleged in the complaint has occurred. The commission may administer oaths and issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and reports. On the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold contempt proceedings in accordance with Chapter 2705. of the Revised Code.

The commission shall provide the person accused of the violation at least seven days prior notice of the time, date, and place of the hearing. The accused may be represented by an attorney and shall have an opportunity to present evidence, call witnesses, and cross-examine witnesses.

At the hearing, the commission shall determine whether the violation alleged in the complaint has occurred. If the commission determines that a violation of division (A) of section 742.043 of the Revised Code has occurred, the commission shall either impose a fine under section 742.99 of the Revised Code or enter a finding that good cause has been shown not to impose the fine. If the commission determines that a violation of division (B) of section 742.043 of the Revised Code has occurred, the commission shall impose the fine described in section 742.99 of the Revised Code, refer the matter to the appropriate prosecutor, or enter a finding that good cause has been shown not to impose a fine or refer the matter to a prosecutor.

Effective Date: 09-15-2004



Section 742.045 - Adoption of election rules - certification of nominating petitions and election results.

(A) The board of trustees of the Ohio police and fire pension fund, after consultation with the secretary of state, shall adopt rules in accordance with Chapter 119. of the Revised Code, governing all of the following:

(1) The administration of elections of members of the board of trustees under section 742.04 of the Revised Code and elections held under section 742.05 of the Revised Code to fill vacancies on the board of trustees;

(2) Nominating petitions for the elections;

(3) Certification of the validity of nominating petitions for the elections;

(4) Certification of the results of the elections.

(B) The board may contract with the secretary of state or an independent firm to administer the elections, certify the validity of nominating petitions, and certify the results of the elections. The secretary of state and the independent firm shall perform these services in accordance with the rules adopted under division (A) of this section. Notwithstanding section 742.41 of the Revised Code, the board shall provide information necessary for the secretary of state or the independent firm to certify the election. If the board contracts with an independent firm to administer an election, the secretary of state may audit the election.

Effective Date: 09-15-2004



Section 742.046 - Disqualification of convicted member - misconduct in office - removal procedure.

(A) The office of an employee member, firefighter retirant member, or police retirant member of the board of trustees of the police and fire pension fund who is convicted of or pleads guilty to a felony, a theft offense as defined in section 2913.01 of the Revised Code, or a violation of section 102.02, 102.03, 102.04, 2921.02, 2921.11, 2921.13, 2921.31, 2921.41, 2921.42, 2921.43, or 2921.44 of the Revised Code shall be deemed vacant. A person who has pleaded guilty to or been convicted of an offense of that nature is ineligible for election to the office of employee member, firefighter retirant member, or police retirant member of the board of trustees of the police and fire pension fund.

(B) A member of the board of trustees of the police and fire pension fund who willfully and flagrantly exercises authority or power not authorized by law, refuses or willfully neglects to enforce the law or to perform any official duty imposed by law, or is guilty of gross neglect of duty, gross immorality, drunkenness, misfeasance, malfeasance, or nonfeasance is guilty of misconduct in office. On complaint and hearing in the manner provided for in this section, the board member shall have judgment of forfeiture of the office with all its emoluments entered against the board member, creating in the office a vacancy to be filled as provided by law.

(C) Proceedings for removal of a board member on any of the grounds enumerated in division (B) of this section shall be commenced by filing with the court of common pleas of the county in which the board member resides a written complaint specifically setting forth the charge. The complaint shall be accepted if signed by the governor or signed as follows:

(1) If the complaint is against a police officer employee member of the board, the complaint must be signed by a number of police officer members of the fund that equals at least the following and must include signatures of at least twenty police officer members residing in at least five different counties:

(a) If the police officer employee member was most recently elected in accordance with section 742.04 of the Revised Code, ten per cent of the number of police officers who voted in that election;

(b) If the police officer employee member most recently became a member of the board of trustees pursuant to section 742.05 of the Revised Code or took office in accordance with section 742.041 of the Revised Code, ten per cent of the number of police officers who voted in the most recent election held in accordance with section 742.04 of the Revised Code for that police officer employee member position on the board of trustees.

(2) If the complaint is against a firefighter employee member of the board of trustees, the complaint must be signed by a number of firefighter members of the fund that equals at least the following and must include signatures of at least twenty firefighter members residing in at least five different counties:

(a) If the firefighter employee member was most recently elected in accordance with section 742.04 of the Revised Code, ten per cent of the number of firefighters who voted in that election;

(b) If the firefighter employee member most recently became a member of the board of trustees pursuant to section 742.05 of the Revised Code or took office in accordance with section 742.041 of the Revised Code, ten per cent of the number of firefighters who voted in the most recent election held in accordance with section 742.04 of the Revised Code for that firefighter employee member position on the board.

(3) If the complaint is against the police retirant member of the board of trustees, the complaint must be signed by a number of police retirants that equals at least the following and must include signatures of at least twenty police retirants residing in at least five different counties:

(a) If the police retirant member was most recently elected in accordance with section 742.04 of the Revised Code, ten per cent of the number of police retirants who voted in that election;

(b) If the police retirant member most recently became a member of the board of trustees under section 742.05 of the Revised Code or took office in accordance with section 742.041 of the Revised Code, ten per cent of the number of police retirants who voted in the most recent election held in accordance with section 742.04 of the Revised Code for the police retirant member position on the board.

(4) If the complaint is against the firefighter retirant member of the board of trustees, the complaint must be signed by a number of firefighter retirants that equals at least the following and must include signatures of at least twenty firefighter retirants residing in at least five different counties:

(a) If the firefighter retirant member was most recently elected in accordance with section 742.04 of the Revised Code, ten per cent of the number of firefighter retirants who voted in that election;

(b) If the firefighter retirant member most recently became a member of the board of trustees under section 742.05 of the Revised Code or took office in accordance with section 742.041 of the Revised Code, ten per cent of the number of firefighter retirants who voted in the most recent election held in accordance with section 742.04 of the Revised Code for the firefighter retirant member position on the board.

(D) The clerk of the court of common pleas in which a complaint against a member of the board of trustees is filed under division (A) of this section shall do both of the following with respect to the complaint:

(1) Submit the signatures obtained pursuant to division (C) of this section to the board for purposes of verifying the validity of the signatures. The board shall verify the validity of the signatures and report its findings to the court.

(2) Cause a copy of the complaint to be served on the board member at least ten days before the hearing on the complaint. The court shall hold a public hearing not later than thirty days after the filing of the complaint. The court may subpoena witnesses and compel their attendance in the same manner as in civil cases. Process shall be served by the sheriff of the county in which the witness resides. Witness fees and other fees in connection with the proceedings shall be the same as in civil cases. The court may suspend the board member pending the hearing.

If the court finds that one or more of the charges in the complaint are true, it shall make a finding for removal of the board member. The court's finding shall include a full, detailed statement of the reasons for the removal. The finding shall be filed with the clerk of the court and be made a matter of public record.

The board member has the right to appeal to the court of appeals.

(E) No individual who has been removed from the board pursuant to this section shall be eligible to fill an elective or appointed position as a member of the board.

Effective Date: 09-15-2004; 04-06-2007



Section 742.05 - Vacancy on board of trustees.

(A) Any vacancy occurring in the term of a member of the board of trustees of the Ohio police and fire pension fund who is the fiscal officer of a municipal corporation shall be filled by appointment by the governor for the unexpired term of such member.

(B) Except as provided in division (C) of this section, if a vacancy occurs in the term of an employee or retirant member of the board, all the remaining members of the board shall elect a successor employee or retirant member. On certification of the election results in accordance with rules adopted under section 742.045 of the Revised Code, the successor member shall hold office until the first day of the new term that follows the next board election that occurs not less than ninety days after the successor member's election, or until the end of the term for which the successor member was elected, whichever is sooner.

Elections under this section to fill a vacancy on the board shall be conducted in accordance with rules adopted under section 742.045 of the Revised Code.

If a member of the board who is the fiscal officer of a municipal corporation ceases to be a fiscal officer of a municipal corporation, a vacancy shall exist.

If an employee member of the board ceases to be a member of the fund, a vacancy shall exist.

If as a result of changed circumstances a retirant member no longer qualifies for membership on the board as a retirant member, a vacancy shall exist.

Any elected or appointed member of the board who fails to attend three consecutive meetings of the board, without valid excuse, shall be considered as having resigned from the board and the board shall declare the member's office vacated and as of the date of the adoption of a proper resolution a vacancy shall exist.

(C) A successor member need not be elected under division (B) of this section to fill a vacancy if on the day the vacancy occurs less than ninety days remain in the vacated term.

Effective Date: 11-02-1999; 09-15-2004; 08-04-2005; 04-06-2007



Section 742.06 - Oath or affirmation of office.

Each member of the board of trustees of the Ohio police and fire pension fund, before entering upon the member's official duties, shall take and subscribe to an oath of affirmation that the member will support the constitution of the United States, the constitution of the state of Ohio, and that the member will honestly, faithfully, and impartially perform the duties of the member's office. Such oath or affirmation shall be filed in the office of the secretary of state.

Effective Date: 11-02-1999



Section 742.07 - Meetings of board of trustees.

Within three months after all of the first appointed members of the board of trustees of the Ohio police and fire pension fund have been appointed and qualified, the governor shall call the first meeting of the board, and thereafter meetings of the board shall be called in such manner and at such times as the board prescribes, provided, that the board shall meet at least four times annually. All meetings of the board shall be open to the public except executive sessions as set forth in division (G) of section 121.22 of the Revised Code, and any portions of any sessions discussing medical records or the degree of disability of a member excluded from public inspection by section 742.41 of the Revised Code.

At its first meeting the board shall organize by electing from its membership a chairperson and a vice-chairperson who shall serve for a term of one year. Annually thereafter the board shall elect from its membership a chairperson and a vice-chairperson for a term of one year.

A majority of the full membership of the board shall constitute a quorum.

Effective Date: 11-02-1999



Section 742.08 - Expenses - liability insurance.

(A) The members of the board of trustees of the Ohio police and fire pension fund shall serve without compensation but shall be reimbursed for their necessary expenses incurred in the performance of their official duties.

An employee member of the board shall suffer no loss or penalty whatsoever because of absence from the employee member's regular employment while engaged in official duties as a member of the board.

(B) The board may secure insurance coverage designed to indemnify board members and employees for their actions or conduct in the performance of official duties, and may pay required premiums for such coverage from the expense fund.

(C) The board shall adopt rules in accordance with section 111.15 of the Revised Code establishing a policy for reimbursement of travel expenses incurred by board members in the performance of their official duties. As part of any audit performed under Chapter 117. of the Revised Code, an inquiry shall be made into whether board members have complied with these rules.

(D) No board member shall accept payment or reimbursement for travel expenses, other than for meals and other food and beverages provided to the member, from any source other than the expense fund established under section 742.59 of the Revised Code. Except in the case of an emergency, no out-of-state travel expenses shall be reimbursed unless approved in advance by a majority of the board at a regular board meeting.

Effective Date: 11-02-1999



Section 742.09 - Attorney general is legal counsel for board.

The attorney general shall be the legal counsel of the board of trustees of the Ohio police and fire pension fund.

Effective Date: 11-02-1999



Section 742.10 - Powers of board.

The board of trustees of the Ohio police and fire pension fund may sue and be sued, plead and be impleaded, contract and be contracted with, employ and fix the compensation of employees, and adopt rules for the proper administration and management of the fund.

Effective ninety days after September 15, 2004, the board of trustees may not employ a state retirement system investment officer, as defined in section 1707.01 of the Revised Code, who does not hold a valid state retirement system investment officer license issued by the division of securities in the department of commerce.

If the Ohio retirement study council establishes a uniform format for any report the board is required to submit to the council, the board shall submit the report in that format.

The attorney general shall prescribe procedures for the adoption of rules authorized under this chapter, consistent with the provisions of section 111.15 of the Revised Code under which all rules shall be filed in order to be effective. Such procedures shall establish methods by which notice of proposed rules is given to interested parties and rules adopted by the board published and otherwise made available. When it files a rule with the joint committee on agency rule review pursuant to section 111.15 of the Revised Code, the board shall submit to the Ohio retirement study council a copy of the full text of the rule, and if applicable, a copy of the rule summary and fiscal analysis required by division (B) of section 127.18 of the Revised Code.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999; 09-15-2004



Section 742.101 - Transfer expenses from guarantee fund to expense fund.

The board of trustees of the Ohio police and fire pension fund shall estimate annually the amount required to pay its expenses for the ensuing year, and shall fix the amount which shall be transferred from the guarantee fund to the expense fund.

Effective Date: 07-23-2002



Section 742.102 - Travel expense policies - bonus policy - budget.

The board of trustees of the police and fire pension fund shall do all of the following:

(A) In consultation with the Ohio ethics commission, review any existing policy regarding the travel and payment of travel expenses of members of the board of trustees and employees of the fund and adopt rules in accordance with section 742.10 of the Revised Code establishing a new or revised policy regarding travel and payment of travel expenses. Not less than sixty days before adopting a new or revised policy, the board shall submit the policy to the Ohio retirement study council for review.

(B) If the board intends to award a bonus to any employee of the board, adopt rules in accordance with section 742.10 of the Revised Code establishing a policy regarding employee bonuses;

(C) Provide copies of the rules adopted under divisions (A) and (B) of this section to each member of the Ohio retirement study council;

(D) Submit to the Ohio retirement study council a proposed operating budget, including an administrative budget for the board, for the next immediate fiscal year and adopt that budget not earlier than sixty days after it is submitted to the council;

(E) Submit to the council a plan describing how the board will improve the dissemination of public information pertaining to the board.

Effective Date: 09-15-2004



Section 742.103 - Ethics policy - commission approval - ethics training.

The board of trustees of the police and fire pension fund shall, in consultation with the Ohio ethics commission, develop an ethics policy to govern board members and employees in the performance of their official duties. The board shall submit this policy to the commission for approval.

The commission shall review the policy and, if the commission determines that the policy is adequate, approve the policy. If the commission determines that the policy is inadequate, it shall specify the revisions to be made and the board shall submit a revised policy. If the commission approves the revised policy, the board shall adopt it. If not, the board shall make any further revisions required by the commission and adopt the policy. Not less than sixty days before adopting the policy, the board shall submit it to the Ohio retirement study council for review.

The board periodically shall provide ethics training to members and employees of the board. The training shall include training regarding the requirements and prohibitions of Chapter 102. of the Revised Code and sections 2921.42 and 2921.43 of the Revised Code and any other training the board considers appropriate.

The board shall establish a procedure to ensure that each employee of the board is informed of the procedure for filing a complaint alleging violation of Chapter 102. of the Revised Code or section 2921.42 or 2921.43 of the Revised Code with the Ohio ethics commission or the appropriate prosecuting attorney.

Effective Date: 09-15-2004



Section 742.104 - Chief investment officer - supervision duties - monitoring of securities transactions.

(A) The board of trustees of the police and fire pension fund shall designate a person who is a licensed state retirement system investment officer to be the chief investment officer for the police and fire pension fund. The board shall notify the division of securities of the department of commerce in writing of its designation and of any change in its designation within ten calendar days of the designation or change.

(B) The chief investment officer shall reasonably supervise the licensed state retirement system investment officers and other persons employed by the police and fire pension fund with a view toward preventing violations of Chapter 1707. of the Revised Code, the "Commodity Exchange Act," 42 Stat. 998, 7 U.S.C. and following, the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C. and following, and the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78a, and following, and the rules and regulations promulgated under those statutes. This duty of reasonable supervision shall include the adoption, implementation, and enforcement of written policies and procedures reasonably designed to prevent persons employed by the police and fire pension fund from misusing material, nonpublic information in violation of those laws, rules, and regulations.

For purposes of this division, no chief investment officer shall be considered to have failed to satisfy the officer's duty of reasonable supervision if the officer has done all of the following:

(1) Adopted and implemented written procedures, and a system for applying the procedures, that would reasonably be expected to prevent and detect, insofar as practicable, any violation by its licensed investment officers and other persons employed by the police and fire pension fund;

(2) Reasonably discharged the duties and obligations incumbent on the chief investment officer by reason of the established procedures and the system for applying the procedures when the officer had no reasonable cause to believe that there was a failure to comply with the procedures and systems;

(3) Reviewed, at least annually, the adequacy of the policies and procedures established pursuant to this section and the effectiveness of their implementation.

(C) The chief investment officer shall establish and maintain a policy to monitor and evaluate the effectiveness of securities transactions executed on behalf of the board. No chief investment officer shall be considered to have failed to satisfy the officer's duty under this division if the officer has done both of the following:

(1) Implemented the policy adopted by the board under section 742.114 of the Revised Code that outlines the criteria used to select agents that execute securities transactions on behalf of the police and fire pension fund.

(2) Reviewed, at least annually, the performance of broker-dealers that execute securities transactions on behalf of the police and fire pension fund.

Effective Date: 09-15-2004



Section 742.105 - Selection of internal auditor.

The Ohio police and fire pension board of trustees shall appoint a committee to oversee the selection of an internal auditor. The committee shall select one or more persons for employment as an internal auditor. The board shall employ the person or persons selected by the committee.

The committee shall consist of the following board members: one retirant member, one employee member, and one other member. The committee shall annually prepare and submit to the Ohio retirement study council a report of its actions during the preceding year.

Effective Date: 09-15-2004



Section 742.11 - Investment powers of board.

(A) The members of the board of trustees of the Ohio police and fire pension fund shall be the trustees of the funds created by section 742.59 of the Revised Code. The board shall have full power to invest the funds. The board and other fiduciaries shall discharge their duties with respect to the funds solely in the interest of the participants and beneficiaries; for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the Ohio police and fire pension fund; with care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims; and by diversifying the investments of the disability and pension fund so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

To facilitate investment of the funds, the board may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C.A. 1, as amended, or any other legal entity authorized to transact business in this state.

(B) In exercising its fiduciary responsibility with respect to the investment of the funds, it shall be the intent of the board to give consideration to investments that enhance the general welfare of the state and its citizens where the investments offer quality, return, and safety comparable to other investments currently available to the board. In fulfilling this intent, equal consideration shall be given to investments otherwise qualifying under this section that involve minority owned and controlled firms and firms owned and controlled by women, either alone or in joint venture with other firms.

The board shall adopt, in regular meeting, policies, objectives, or criteria for the operation of the investment program that include asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines. In adopting policies and criteria for the selection of agents with whom the board may contract for the administration of the funds, the board shall comply with sections 742.114 and 742.116 of the Revised Code and shall also give equal consideration to minority owned and controlled firms, firms owned and controlled by women, and joint ventures involving minority owned and controlled firms and firms owned and controlled by women that otherwise meet the policies and criteria established by the board. Amendments and additions to the policies and criteria shall be adopted in regular meeting. The board shall publish its policies, objectives, and criteria under this provision no less often than annually and shall make copies available to interested parties.

When reporting on the performance of investments, the board shall comply with the performance presentation standards established by the association for investment management and research.

(C) All bonds, notes, certificates, stocks, or other evidences of investments purchased by the board shall be delivered to the treasurer of state, who is hereby designated as custodian thereof, or to the treasurer of state's authorized agent, and the treasurer of state or the agent shall collect the principal, interest, dividends, and distributions that become due and payable and place them when so collected into the custodial funds. Evidences of title of the investments may be deposited by the treasurer of state for safekeeping with an authorized agent, selected by the treasurer of state, who is a qualified trustee under section 135.18 of the Revised Code. The treasurer of state shall pay for the investments purchased by the board on receipt of written or electronic instructions from the board or the board's designated agent authorizing the purchase and pending receipt of the evidence of title of the investment by the treasurer of state or the treasurer of state's authorized agent. The board may sell investments held by the board, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser on receipt of written or electronic instructions from the board or the board's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed into the custodial funds. The board and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investments.

(D) All of the board's business shall be transacted, all its funds shall be invested, all warrants for money drawn and payments shall be made, and all of its cash, securities, and other property shall be held, in the name of the board or its nominee, provided that nominees are authorized by board resolution for the purpose of facilitating the ownership and transfer of investments.

(E) No purchase or sale of any investment shall be made under this section except as authorized by the board of trustees of the Ohio police and fire pension fund.

(F) Any statement of financial position distributed by the board shall include the fair value, as of the statement date, of all investments held by the board under this section.

Effective Date: 11-02-1999; 09-15-2004



Section 742.111 - Prohibited business transactions.

The Ohio police and fire pension fund shall make no investments through or purchases from, or otherwise do any business with, any individual who is, or any partnership, association, or corporation that is owned or controlled by, a person who within the preceding three years was employed by, an officer of, or a board member of the fund, or in which a person who within the preceding three years was employed by, an officer of, or a board member of the fund, holds a fiduciary, administrative, supervisory or trust position, or any other position in which such person would be involved, on behalf of the person's employer, in decisions or recommendations affecting the investment policy of the fund, and in which the person would benefit by any monetary gain.

Effective Date: 11-02-1999



Section 742.112 - Restrictions on fiduciaries.

(A) Except as provided in division (B) of this section, a fiduciary shall not cause the Ohio police and fire pension fund to engage in a transaction, if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

(1) Sale or exchange, or leasing, of any property between the fund and a party in interest;

(2) Lending of money or other extension of credit between the fund and a party in interest;

(3) Furnishing of goods, services, or facilities between the fund and a party in interest;

(4) Transfer to, or use by or for the benefit of a party in interest, of any assets of the fund; or

(5) Acquisition, on behalf of the fund, of any employer security or employer real property.

(B) Nothing in this section shall prohibit any transaction between the Ohio police and fire pension fund and any fiduciary or party in interest if:

(1) All the terms and conditions of the transaction are comparable to the terms and conditions which might reasonably be expected in a similar transaction between similar parties who are not parties in interest; and

(2) The transaction is consistent with the fiduciary duties described in Chapter 742. of the Revised Code.

(C) A fiduciary shall not:

(1) Deal with the assets of the fund in the fiduciary's own interest or for the fiduciary's own account;

(2) In the fiduciary's individual or in any other capacity, act in any transaction involving the fund on behalf of a party (or represent a party) whose interests are adverse to the interests of the fund or the interests of its participants or beneficiaries; or

(3) Receive any consideration for the fiduciary's own personal account from any party dealing with such fund in connection with a transaction involving the assets of the fund.

(D) In addition to any liability which the fiduciary may have under any other provision, a fiduciary with respect to the fund shall be liable for a breach of fiduciary responsibility of any fiduciary with respect to the fund in the following circumstances:

(1) If the fiduciary participates knowingly in, or knowingly undertakes to conceal, an act or omission of such other fiduciary, knowing such act or omission is a breach;

(2) If, by the fiduciary's failure to comply with Chapter 742. of the Revised Code, the fiduciary has enabled such other fiduciary to commit a breach; or

(3) If the fiduciary has knowledge of a breach by such other fiduciary, unless the fiduciary makes reasonable efforts under the circumstances to remedy the breach.

(E) Every fiduciary of the fund shall be bonded or insured to an amount of not less than one million dollars for loss by reason of acts of fraud or dishonesty.

Effective Date: 11-02-1999



Section 742.113 - Conflicts of interest.

Except as provided in sections 742.01 to 742.61 of the Revised Code, no trustee and no employee of the board of trustees of the Ohio police and fire pension fund shall have any interest, direct or indirect, in the gains or profits of any investment made by the board nor as such, directly or indirectly, receive any pay or annual emolument for the trustee's or employee's services. No trustee or employee of said board shall, directly or indirectly, for self or as an agent or partner of others, borrow any funds or deposits over which the board has jurisdiction or use the same except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of the said board become an endorser or surety or become in any manner an obligor for money loaned by or borrowed from the board.

Effective Date: 07-23-2002



Section 742.114 - Designation of Ohio-qualified agents - selection policy - utilization - annual report.

(A) As used in this section and in section 742.116 of the Revised Code:

(1) "Agent" means a dealer, as defined in section 1707.01 of the Revised Code, who is licensed under sections 1707.01 to 1707.45 of the Revised Code or under comparable laws of another state or of the United States.

(2) "Minority business enterprise" has the same meaning as in section 122.71 of the Revised Code.

(3) "Ohio-qualified agent" means an agent designated as such by the board of trustees of the fund.

(4) "Ohio-qualified investment manager" means an investment manager designated as such by the board of trustees of the fund.

(5) "Principal place of business" means an office in which the agent regularly provides securities or investment advisory services and solicits, meets with, or otherwise communicates with clients.

(B) The board of trustees of the fund shall, for the purposes of this section, designate an agent as an Ohio-qualified agent if the agent meets all of the following requirements:

(1) The agent is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code;

(2) The agent is authorized to conduct business in this state;

(3) The agent maintains a principal place of business in this state and employs at least five residents of this state.

(C) The board shall adopt and implement a written policy to establish criteria and procedures used to select agents to execute securities transactions on behalf of the retirement system. The policy shall address each of the following:

(1) Commissions charged by the agent, both in the aggregate and on a per share basis;

(2) The execution speed and trade settlement capabilities of the agent;

(3) The responsiveness, reliability, and integrity of the agent;

(4) The nature and value of research provided by the agent;

(5) Any special capabilities of the agent.

(D)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified agents for the execution of domestic equity and fixed-income trades on behalf of the retirement system, when an Ohio-qualified agent offers quality, services, and safety comparable to other agents otherwise available to the board and meets the criteria established under division (C) of this section.

(2) The board shall review, at least annually, the performance of the agents that execute securities transactions on behalf of the board.

(3) The board shall determine whether an agent is an Ohio-qualified agent, meets the criteria established by the board pursuant to division (C) of this section, and offers quality, services, and safety comparable to other agents otherwise available to the board. The board's determination shall be final.

(E) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each agent designated as an Ohio-qualified agent under this section;

(2) The name of each agent that executes securities transactions on behalf of the board;

(3) The amount of equity and fixed-income trades that are executed by Ohio-qualified agents, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(4) The compensation paid to Ohio-qualified agents, expressed as a percentage of total compensation paid to all agents that execute securities transactions on behalf of the board;

(5) The amount of equity and fixed-income trades that are executed by agents that are minority business enterprises, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(6) Any other information requested by the Ohio retirement study council regarding the board's use of agents.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 742.115 - Annual disclosures to Ohio Ethics Commission.

(A) The Ohio police and fire pension fund shall disclose the following to the Ohio ethics commission:

(1) Anything of value received by the system from an agent and anything of value given on behalf of the system by an agent;

(2) The name of any employee of the system with authority over the investment of retirement system funds or any board member of the system who deals with an agent regarding amounts described in division (A)(1) of this section.

(B) The disclosures required by this section shall be made annually in a report submitted by a date prescribed by the Ohio ethics commission.

Effective Date: 09-15-2004



Section 742.116 - Designation of Ohio-qualified investment managers - utilization - annual report.

(A) The board of trustees of the pension fund shall, for the purposes of this section, designate an investment manager as an Ohio-qualified investment manager if the investment manager meets all of the following requirements:

(1) The investment manager is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code;

(2) The investment manager meets one of the following requirements:

(a) Has its corporate headquarters or principal place of business in this state;

(b) Employs at least five hundred individuals in this state;

(c) Has a principal place of business in this state and employs at least 20 residents of this state.

(B)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified investment managers, when an Ohio-qualified investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The policy shall also provide for the following:

(a) A process whereby the board can develop a list of Ohio-qualified investment managers and their investment products;

(b) A process whereby the board can give public notice to Ohio-qualified investment managers of the board's search for an investment manager that includes the board's search criteria.

(2) The board shall determine whether an investment manager is an Ohio-qualified investment manager and whether the investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The board's determination shall be final.

(C) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each investment manager designated as an Ohio-qualified investment manager under this section;

(2) The name of each investment manager with which the board contracts;

(3) The amount of assets managed by Ohio-qualified investment managers, expressed as a percentage of the total assets held by the retirement system and as a percentage of assets managed by investment managers with which the board has contracted;

(4) The compensation paid to Ohio-qualified investment managers, expressed as a percentage of total compensation paid to all investment managers with which the board has contracted;

(5) Any other information requested by the Ohio retirement study council regarding the board's use of investment managers.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 742.12 - Bonds purchased from taxing districts.

Bonds purchased by the board of trustees of the Ohio police and fire pension fund from any taxing district of the state shall be in the denomination required by the board in its resolution of purchase, or the board may by its resolution require that all bonds of any series of bonds purchased by it from any taxing district of the state be consolidated and issued as one bond, the principal amount of which is equal to the aggregate amount of all the bonds of said series, which principal together with the interest thereon shall be paid in installments evidenced by and payable upon the surrender of combined principal and interest coupons attached thereto, which coupons shall each separately state the amounts of principal and interest included therein.

Effective Date: 11-02-1999



Section 742.13 - Record of proceedings between board and taxing district.

The proper officers of each taxing district issuing the bonds provided for in section 742.12 of the Revised Code shall, without additional procedure or legislation on their part, comply with this section and with section 742.12 of the Revised Code, except that the proper accounting officers of such taxing district and the secretary of the sinking fund shall make and keep a detailed record of any such changes required by the board of trustees of the Ohio police and fire pension fund. The board shall not change the date of maturity of any part of the principal or interest of any bond issue, nor shall it require a bond of any issue to be of a larger denomination, nor any partial payment of principal to be of greater amount than the aggregate amount of such issue falling due at any date.

Effective Date: 11-02-1999



Section 742.14 - Actuarial valuation of pension assets, liabilities, and funding requirements of Ohio police and fire pension fund.

(A) The board of trustees of the Ohio police and fire pension fund shall have prepared triennially by or under the supervision of an actuary an actuarial valuation of the pension assets, liabilities, and funding requirements of the Ohio police and fire pension fund as established pursuant to sections 742.01 to 742.61 of the Revised Code. The actuary shall complete the valuation in accordance with actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries and prepare a report of the valuation. The report shall include all of the following:

(1) A summary of the benefit provisions evaluated;

(2) A summary of the census data and financial information used in the valuation;

(3) A description of the actuarial assumptions, actuarial cost method, and asset valuation method used in the valuation, including a statement of the assumed rate of payroll growth and assumed rate of growth or decline in the number of members of the fund contributing to the pension fund;

(4) A summary of findings that includes a statement of the actuarial accrued pension liabilities and unfunded actuarial accrued pension liabilities;

(5) A schedule showing the effect of any changes in the benefit provisions, actuarial assumptions, or cost methods since the last triennial actuarial valuation;

(6) A statement of whether employee and employer contributions to the pension fund are expected to be sufficient to satisfy the funding objectives established by the board.

The first triennial report shall be made not later than November 1, 2013, to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation and thereafter triennially, not later than the first day of November.

(B) At such times as the board determines, and at least once in each quinquennial period, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the mortality, service, and other experience of the members of the fund and of other system retirants, as defined in section 742.26 of the Revised Code, who are members of a police department or a fire department to update the actuarial assumptions used in the actuarial valuation required by division (A) of this section. The actuary shall prepare a report of the actuarial investigation. The report shall be prepared and any recommended changes in actuarial assumptions shall be made in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The report shall include all of the following:

(1) A summary of relevant decrement and economic assumption experience observed over the period of the investigation;

(2) Recommended changes in actuarial assumptions to be used in subsequent actuarial valuations required by division (A) of this section;

(3) A measurement of the financial effect of the recommended changes in actuarial assumptions;

(4) If the investigation required by this division includes the investigation required by division (E) of this section, a report of the result of that investigation.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of November following the last fiscal year of the period the report covers.

(C) The board shall have prepared by or under the supervision of an actuary an actuarial analysis of any introduced legislation expected to have a measurable financial impact on the pension fund. The actuarial analysis shall be completed in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary shall prepare a report of the actuarial analysis, which shall include all of the following:

(1) A summary of the statutory changes that are being evaluated;

(2) A description of or reference to the actuarial assumptions and actuarial cost method used in the report;

(3) A description of the participant group or groups included in the report;

(4) A statement of the financial impact of the legislation, including the resulting increase, if any, in the employer normal cost percentage; the increase, if any, in actuarial accrued liabilities; and the per cent of payroll that would be required to amortize the increase in actuarial accrued liabilities as a level per cent of covered payroll for all active members of the fund over a period not to exceed thirty years;

(5) A statement of whether the scheduled contributions to the system after the proposed change is enacted are expected to be sufficient to satisfy the funding objectives established by the board.

Not later than sixty days from the date of introduction of the legislation, the board shall submit a copy of the actuarial analysis to the legislative service commission, the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation, and the Ohio retirement study council.

(D) The board shall have prepared triennially a report giving a full accounting of the revenues and costs relating to the provision of benefits under section 742.45 of the Revised Code. The first triennial report shall be made as of December 31, 2013, and the thirty-first day of December triennially thereafter. The report shall include the following:

(1) A description of the statutory authority for the benefits provided;

(2) A summary of the benefits;

(3) A summary of the eligibility requirements for the benefits;

(4) A statement of the number of participants eligible for the benefits;

(5) A description of the accounting, asset valuation, and funding method used to provide the benefits;

(6) A statement of the net assets available for the provision of the benefits as of the last day of the fiscal year;

(7) A statement of any changes in the net assets available for the provision of benefits, including participant and employer contributions, net investment income, administrative expenses, and benefits provided to participants, as of the last day of the fiscal year;

(8) For the last six consecutive fiscal years, a schedule of the net assets available for the benefits, the annual cost of benefits, administrative expenses incurred, and annual employer contributions allocated for the provision of benefits;

(9) A description of any significant changes that affect the comparability of the report required under this division;

(10) A statement of the amount paid under division (B) of section 742.45 of the Revised Code.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the thirtieth day of June following the year for which the report was made.

(E) At least once in each quinquennial period, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the deferred retirement option plan established under section 742.43 of the Revised Code. The investigation shall include an examination of the financial impact, if any, on the fund of offering the plan to members.

The actuary shall prepare a report of the actuarial investigation. The report shall include a determination of whether the plan, as established or modified, has a negative financial impact on the fund and, if so, recommendations on how to modify the plan to eliminate the negative financial impact. If the actuarial report indicates that the plan has a negative financial impact on the fund, the board may modify the plan or cease to allow members who have not already done so to elect to participate in the plan. The firefighter and police officers employers' contributions shall not be increased to offset any negative financial impact of the plan.

If the board ceases to allow members to elect to participate in the plan, the rights and obligations of members who have already elected to participate shall not be altered.

The board may include the actuarial investigation required under this division as part of the actuarial investigation required under division (B) of this section. If the report of the actuarial investigation required by this division is not included in the report required by division (B) of this section, the board shall submit the report required by this division to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of November following the last fiscal year of the period the report covers.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 742.15 - Collecting and retaining data.

The board of trustees of the Ohio police and fire pension fund shall collect and keep in convenient form such data as are necessary for the preparation of the required mortality and service tables and for the compilation of such other information as is required for the actuarial evaluations provided for by section 742.14 of the Revised Code.

Effective Date: 11-02-1999



Section 742.16 - Amortizing unfunded actuarial accrued pension liability.

The board of trustees of the Ohio police and fire pension fund shall establish a period of not more than thirty years to amortize the Ohio police and fire pension fund's unfunded actuarial accrued pension liabilities. The board shall adopt a plan that specifies how it proposes to meet the thirty-year amortization period not later than December 31, 2006. If the period necessary to amortize the unfunded actuarial accrued pension liability exceeds thirty years, as determined by the actuarial valuation required by section 742.14 of the Revised Code, the board, not later than ninety days after receipt of the valuation, shall prepare and submit to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation a report that includes the following information:

(A) The number of years needed to amortize the unfunded actuarial accrued pension liability as determined by the actuarial valuation;

(B) A plan approved by the board that indicates how the board will reduce the amortization period of unfunded actuarial accrued pension liability to not more than thirty years;

(C) Whether the board has made any progress in meeting the thirty-year amortization period.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999



Section 742.161 - [Effective 6/24/2013] Adjustment to age and years of service credit.

Following the actuarial investigation required by division (B) of section 742.14 of the Revised Code due on November 1, 2017, and following each quinquennial actuarial investigation thereafter, if, in consultation with its actuary, the Ohio police and fire pension fund board of trustees determines that an adjustment to the age and years of service credit required to receive a pension or benefit under division (C) of section 742.37 of the Revised Code is appropriate, the board may, in accordance with rules adopted under section 742.10 of the Revised Code, do either of the following:

(A) If the board's determination is that increasing the age and years of service requirements is necessary to preserve the fiscal integrity of the fund, increase the age and years of service credit required to receive a pension or benefit;

(B) If the board's determination is that reducing the age and years of service requirements would not materially impair the fiscal integrity of the fund, reduce the age and years of service credit required to receive a pension or benefit.

Added by 129th General AssemblyFile No.145,SB 340, §1, eff. 6/24/2013.



Section 742.17 - [Repealed].

Effective Date: 07-01-1985



Section 742.18, 742.19 - [Repealed].

Effective Date: 10-29-1996



Section 742.20 - [Repealed].

Effective Date: 10-29-1996



Section 742.21 - Service credit for membership in state or municipal retirement system.

(A) As used in this section and sections 742.211 to 742.214 of the Revised Code:

(1) "Full-time service" has the meaning established by rule of the board of trustees of the Ohio police and fire pension fund.

(2) "Military service credit" means credit for service in the armed forces of the United States purchased or obtained from the fund, the Cincinnati retirement system, or a non-uniform retirement system.

(3) "Non-uniform retirement system" or "non-uniform system" means the public employees retirement system, school employees retirement system, or state teachers retirement system.

(B) Unless section 742.212 of the Revised Code applies and except as provided in divisions (G) and (I) of this section, in computing the pension and benefits payable under section 742.37 or 742.39 of the Revised Code, the Ohio police and fire pension fund shall give a member of the fund who is in the active service of a police or fire department, is not receiving a pension or benefit payment from the fund, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code full credit for service credit earned for full-time service as a member of the Cincinnati retirement system or purchased or obtained as military service credit if, for each year of service credit, the fund receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount withdrawn by the member from the retirement system that is attributable to the year of service credit, with interest at a rate established by the board on that amount from the date of withdrawal to the date of payment;

(2) Interest, which shall be paid either by the member or the Cincinnati retirement system, on the amount withdrawn by the member from the Cincinnati retirement system that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the withdrawal was made;

(3) An amount, which shall be paid by either the member or the Cincinnati retirement system, equal to the lesser of the amount contributed by the employer to the Cincinnati retirement system for the year of service or the amount that would have been contributed by the employer for the year of service had the member been employed by the member's current employer as a member of a police or fire department at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the payment is made;

(4) If the member became a member of the fund on or after September 16, 1998, the amount, which shall be paid by the member, determined pursuant to division (I) of this section.

Interest shall be determined in accordance with division (H) of this section.

(C)

(1) Except as provided in divisions (G) and (I) of this section, in computing the pension and benefits payable under section 742.37 or 742.39 of the Revised Code, the fund shall give a member of the fund who is in the active service of a police or fire department, is not receiving a pension or benefit payment from the fund, has withdrawn the member's contributions from a non-uniform retirement system, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code full credit for service credit earned for full-time service as a member of the non-uniform system or purchased or obtained as military service credit if, for each year of service, the fund receives the sum of the following:

(a) An amount, which shall be paid by the member, equal to the amount withdrawn by the member from the non-uniform system that is attributable to that year of service credit, with interest at a rate established by the board on that amount from the date of withdrawal to the date of payment;

(b) If the member is seeking credit for service under the public employees retirement system or state teachers retirement system, an amount, which shall be paid by the member, equal to the amount of any employer contributions and interest on employee contributions the member received under section 145.40 or 3307.563 of the Revised Code;

(c) Interest, which shall be transferred by the non-uniform system, on the amount withdrawn by the member from the non-uniform system that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the withdrawal was made;

(d) An amount, which shall be transferred by the non-uniform system, equal to the lesser of the amount contributed by the employer to the non-uniform system for the year of service or the amount that would have been contributed by the employer for the year of service had the member been employed by the member's current employer as a member of a police or fire department at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer is made;

(e) If the member became a member of the fund on or after September 16, 1998, the amount, which shall be paid by the member, determined pursuant to division (I) of this section.

(2) On receipt of payment from the member, the fund shall notify the non-uniform system, and on receipt of the notice, the non-uniform system shall make the transfer. Interest shall be determined in accordance with division (H) of this section.

(3) The amount transferred under division (C)(1) of this section by the public employees retirement system or state teachers retirement system shall not include any amount of employer contributions and interest on employee contributions the member received under section 145.40 or 3307.563 of the Revised Code.

(D) Except as provided in divisions (G) and (I) of this section, in computing the pension and benefits payable under section 742.37 or 742.39 of the Revised Code, the fund shall give a member of the fund who is in the active service of a police or fire department, is not receiving a pension or benefit from the fund, has contributions on deposit with a non-uniform retirement system, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code full credit for service credit earned for full-time service as a member of the non-uniform system or service credit purchased or obtained as military service credit if both of the following occur:

(1) The non-uniform system transfers to the fund, for each year of service, the sum of the following:

(a) The amount, contributed by the member or, in the case of military service credit, paid by the member, that is attributable to that service;

(b) An amount equal to the lesser of the amount contributed by the employer to the non-uniform system for the year of service or the amount that would have been contributed by the employer for the year of service had the member been employed by the member's current employer as a member of a police or fire department at the time the credit was earned;

(c) Interest on the amounts specified in divisions (D)(1)(a) and (b) of this section from the last day of the year for which the service credit in the non-uniform system was earned or in which military service credit was purchased or obtained to the date the transfer is made.

(2) If the member became a member of the fund on or after September 16, 1998, the member pays the amount determined pursuant to division (I) of this section.

On receipt of a request from the member, the appropriate non-uniform system shall make the transfer specified in division (D)(1) of this section. Interest shall be determined in accordance with division (H) of this section.

(E) Subject to board rules, a member of the fund may choose to purchase in any one payment only part of the credit the member is eligible to purchase under division (B) or (C)(1) of this section.

(F) At the request of the fund, the non-uniform retirement system or Cincinnati retirement system shall certify to the fund a copy of the records of the service and contributions of a member of the fund who seeks service credit under this section.

(G) A member of the fund is ineligible to receive credit under this section for service that is used in the calculation of any retirement benefit currently being paid or payable in the future to the member under any other retirement program, service rendered concurrently with any other period for which service credit has already been granted, or for service credit that may be transferred under section 742.214 of the Revised Code.

(H) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the fund or of the system in which the credit was earned. The interest shall be compounded annually.

The board may, by rule, establish procedures for the receipt of service credit under this section.

(I) The amount to be paid pursuant to division (B)(4), (C)(1)(e), or (D)(2) of this section or division (B)(2) or (C)(2)(b) of section 742.212 of the Revised Code is the sum of the following:

(1) An amount equal to the difference between the amount the member paid as employee contributions for the service and the amount the member would have paid had the member been employed by the member's current employer as a member of a police or fire department;

(2) An amount equal to the difference between the amount paid or transferred under division (B)(3), (C)(1)(d), or (D)(1)(b) of this section or division (B)(2) or (C)(2)(b) of section 742.212 of the Revised Code and the amount that would have been contributed by the employer for the service had the member been employed by the member's current employer as a member of a police or fire department;

(3) Interest, determined in accordance with division (H) of this section, on the amounts specified in divisions (I)(1) and (2) of this section.

At the request of a member, in lieu of requiring payment of all or part of the amount determined under this division the fund may grant the member an amount of service credit under division (B), (C), or (D) of this section or division (B) or (C) of section 742.212 of the Revised Code that is less than the amount for which the member is eligible. The service credit granted shall be the same percentage of the service credit for which the member is eligible that the amount the fund receives under division (B), (C), or (D) of this section or division (B) or (C) of section 742.212 of the Revised Code is of the total amount it would receive under those divisions if the full amount determined under this division was paid.

(J)

(1) Except as provided in division (J)(2) of this section and notwithstanding any contrary provision of this section, the board shall, in computing a pension or benefit under section 742.37 or 742.39 of the Revised Code, give a member of the fund who is not receiving a pension or disability benefit from the fund full credit for service credit purchased under this section for service that was less than full-time service if the member provides evidence satisfactory to the board that, after receiving written notice from the fund indicating that the member would be permitted to purchase service credit for service that was less than full-time, the member changed or ceased the member's employment with the understanding that the credit identified in the notice would be used in computing a pension or benefit. If the board has canceled service credit purchased under this section for service that was less than full-time service and the member meets the requirements of division (J)(1) of this section, the board shall restore the service credit on repayment to the fund of the amount refunded to the member at the time of cancellation.

(2) If a member of the fund who is not receiving a pension or disability benefit from the fund purchased credit under this section for service that was less than full-time service and does not meet the requirements of division (J)(1) of this section, the board shall refund to the member any amounts paid to purchase the credit, with interest at a rate determined by the board from the date the member purchased the credit to the date of the refund.

(K) A member of the fund who has purchased service credit under this section, or the member's estate, is entitled to a refund of the amount or portion of the amount paid to purchase the credit if the purchased credit or portion of credit does not increase a pension or benefit payable under section 742.37 or 742.39 or calculated under section 742.442 of the Revised Code. The refund cancels an equivalent amount of service credit.

(L) If a member or former member of the fund who is not a current contributor and has not received a refund of accumulated contributions elects to receive credit under section 145.295, 3307.761, or 3309.73 of the Revised Code for service for which the member contributed to the fund or purchased as military service credit, the fund shall transfer to the non-uniform retirement system the amount specified in division (B) of section 145.295 of the Revised Code, division (C) of section 3307.761 of the Revised Code, or division (B) of section 3309.73 of the Revised Code.

(M) The board shall adopt rules establishing a payroll deduction plan for the purchase of service credit under this section. The rules shall meet the requirements described in section 742.56 of the Revised Code.

Effective Date: 03-24-2003



Section 742.211 - Transfers of service credit and contributions between system and Cincinnati retirement system.

(A) Service credit and contributions for full-time service may be transferred between the fund and the Cincinnati retirement system as specified in sections 742.212 and 742.213 of the Revised Code if both of the following conditions are met:

(1) The Cincinnati city council and the board of trustees of the Cincinnati retirement system take all actions, including the adoption of any ordinance or resolution, necessary to authorize the transfer of service credit and contributions between the system and the fund.

(2) The Ohio police and fire pension fund and Cincinnati retirement system, through their boards of trustees, enter into an agreement governing the transfers that is consistent with the requirements of sections 742.212 and 742.213 of the Revised Code and includes both of the following:

(a) A provision under which the retirement system and the fund agree to transfer the amounts specified in those sections;

(b) A provision that specifies the amount of credit the system to which the transfer is made will grant for a specific period of service earned under the transferring system.

(B) The amount of credit specified under division (A)(2) of this section may be less than the person earned for a specific period of service under the transferring system.

(C)

(1) The Ohio police and fire pension fund, through its board of trustees, and the Cincinnati retirement system, acting pursuant to the authority granted it by the Cincinnati city council, may do either of the following:

(a) By mutual consent, modify the agreement described in this section;

(b) Rescind the agreement described in this section.

(2) Any action taken under division (C)(1) of this section does not affect any transfers made between the fund and the system and grants of credit made by the fund or the system prior to the time action is taken.

(3) Rescinding an agreement as provided in division (C)(1)(b) of this section does not require mutual consent. The fund or retirement system that rescinds the agreement must promptly notify the other.

(D) If either of the conditions described in division (A) of this section is not met, a member of the Ohio police and fire pension fund who meets the requirements of section 742.21 of the Revised Code may purchase credit under division (B) of that section for service in the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 742.212 - Eligibility for credit for service in Cincinnati retirement system.

(A) If the conditions described in division (A) of section 742.211 of the Revised Code are met, a member of the Ohio police and fire pension fund who is not receiving a pension or benefit from the fund and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code is eligible to obtain credit for service as a member of the Cincinnati retirement system under this section.

(B) A member of the fund who has contributions on deposit with the Cincinnati retirement system shall, in computing years of service credit, be given credit for service credit earned for full-time service under the Cincinnati retirement system or purchased or obtained as military service credit if both of the following occur:

(1) For each year of service, the Cincinnati retirement system transfers to the Ohio police and fire pension fund the sum of the following:

(a) The amount, contributed by the member, or, in the case of military service credit, paid by the member, that is attributable to that service;

(b) An amount equal to the lesser of the amount contributed by the employer to the Cincinnati retirement system for the year of service or the amount that would have been contributed by the employer for the year of service had the member been employed by the member's current employer as a member of the Ohio police and fire pension fund at the time the credit was earned;

(c) Interest on the amounts specified in divisions (B)(1)(a) and (b) of this section from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer is made.

(2) If the member became a member of the fund on or after September 16, 1998, the member pays the amount determined pursuant to division (I) of section 742.21 of the Revised Code.

(C)

(1) A member of the fund who has received a refund of the member's contributions to the Cincinnati retirement system shall, in computing years of service, be given credit for service credit earned for full-time service under the Cincinnati retirement system or purchased or obtained as military service credit if both of the following occur:

(a) For each year of service, the Cincinnati retirement system transfers to the Ohio police and fire pension fund the sum of the following:

(i) Interest on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(ii) An amount equal to the lesser of the amount contributed by the employer to the Cincinnati retirement system for the year of service or the amount that would have been contributed by the employer for the year of service had the member been employed by the member's current employer as a member of the Ohio police and fire pension fund at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(b) The member pays the sum of the following:

(i) An amount equal to the amount refunded by the Cincinnati retirement system to the member for that year for contributions and payments for military service credit, with interest at a rate established by the board of trustees of the Ohio police and fire pension fund on that amount from the date of the refund to the date of payment;

(ii) An amount equal to the interest, if any, the member received when the refund was made that is attributable to the year of service;

(iii) If the member became a member of the fund on or after September 16, 1998, an amount paid by the member determined pursuant to division (I) of section 742.21 of the Revised Code.

(2) The amount transferred under division (C)(1)(a) of this section shall not include any interest the Cincinnati retirement system paid the person when it made the refund.

(D) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the fund or the Cincinnati retirement system. The interest shall be compounded annually.

(E) Subject to board rules, a member of the fund may choose to purchase in any one payment only part of the credit the member is eligible to purchase under this section. Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the fund or the Cincinnati retirement system. The interest shall be compounded annually.

(F) A member of the fund is ineligible to receive credit under this section for service that is used in the calculation of any retirement benefit currently paid or payable in the future to the member, or service rendered concurrently with any other period for which service credit has already been granted.

(G) At the request of the fund, the Cincinnati retirement system shall certify to the fund a copy of the records of the service and contributions of a member of the fund who seeks service credit under this section.

On receipt of payment from the member under division (C)(1)(b) of this section, the Ohio police and fire pension fund shall notify the Cincinnati retirement system. On receipt of the notice, the Cincinnati retirement system shall transfer the amount described in division (C)(1)(a) of this section.

(H) A member of the fund who has purchased service credit under this section, or the member's estate, is entitled to a refund of the amount or portion of the amount paid to purchase the credit if the purchased credit does not increase a pension or benefit payable under section 742.37 or 742.39 or calculated under section 742.442 of the Revised Code. The refund cancels an equivalent amount of service credit.

(I) The board shall adopt rules establishing a payroll deduction plan for purchase of service credit under this section. The rules shall meet the requirements described in section 742.56 of the Revised Code.

Effective Date: 03-24-2003



Section 742.213 - Transferring contributions to Cincinnati retirement system.

(A) If the conditions described in division (A) of section 742.211 of the Revised Code are met and a person who is a member or former member of the Ohio police and fire pension fund but not a current contributor and who is not receiving a pension or benefit from the fund elects to receive credit under the Cincinnati retirement system for service for which the person contributed to the fund or purchased or obtained as military service credit, the fund shall transfer the amounts specified in division (B) or (C) of this section to the Cincinnati retirement system.

(B) If a person has not received a refund of accumulated contributions from the fund, the fund shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) An amount equal to the person's contributions to the fund and payments made by the member for military service credit;

(2) An amount equal to the lesser of the amount contributed by the employer to the fund for the year of service or the amount that would have been contributed by the employer for the year of service had the person been a member of the Cincinnati retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section for the period from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer was made.

(C) If the person has received a refund of accumulated contributions to the fund, the fund shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) Interest on the amount refunded to the former member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(2) An amount equal to the lesser of the amount contributed by the employer to the fund for the year of service or the amount that would have been contributed by the employer for the year of service had the person been a member of the Cincinnati retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(D) On receipt of notice from the Cincinnati retirement system that the Cincinnati retirement system has received payment from a person described in division (C) of this section, the Ohio police and fire pension fund shall transfer the amount described in that division.

(E) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the fund or the Cincinnati retirement system. The interest shall be compounded annually.

(F) The transfer of any amount under this section shall cancel an equivalent amount of service credit.

(G) At the request of the Cincinnati retirement system, the Ohio police and fire pension fund shall certify to the Cincinnati retirement system a copy of the records of the service and contributions of a member or former member of the fund who elects to receive service credit under the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 742.214 - Transferring contributions on deposit from non-uniform retirement system.

(A) As used in this section, "transferred service credit" means service credit purchased or obtained under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code prior to the date a member commenced the employment covered by the Ohio police and fire pension fund for which the member is currently contributing to the fund.

(B) A member of the Ohio police and fire pension fund who is in the active service of a police or fire department, has contributions on deposit with, but is no longer contributing to, a non-uniform retirement system, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of service, be given full credit for transferred service credit if a transfer to the Ohio police and fire pension fund is made under this section. At the request of a member, the non-uniform system shall transfer to the Ohio police and fire pension fund the sum of the following:

(1) An amount equal to the amounts transferred to the non-uniform system under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code;

(2) Interest, determined as provided in division (E) of this section, on the amount specified in division (B)(1) of this section for the period from the last day of the year in which the transfer under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code was made to the date a transfer is made under this section.

(C) A member of the fund who is in the active service of a police or fire department, has received a refund of contributions to a non-uniform retirement system, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of service, be given full credit for transferred service credit if, for each year of service, the Ohio police and fire pension fund receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount refunded by the non-uniform system to the member for that year for transferred service credit, with interest on that amount from the date of the refund to the date a payment is made under this section;

(2) Interest, which shall be transferred by the non-uniform system, on the amount refunded to the member for the period from the last day of the year in which the transfer under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code was made to the date the refund was made;

(3) If the non-uniform system retained any portion of the amount transferred under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code, an amount, which shall be transferred by the non-uniform system, equal to the amount retained, with interest on that amount for the period from the last day of the year in which the transfer under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code was made to the date a transfer is made under this section.

On receipt of payment from the member, the Ohio police and fire pension fund shall notify the non-uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (E) of this section.

(D) Service credit purchased or obtained under this section shall be used in computing the pension and benefits payable under section 742.37 or 742.39 of the Revised Code. A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section in any one payment, subject to rules adopted by the board of trustees of the Ohio police and fire pension fund. A member is ineligible to purchase or obtain service credit under this section for service to be used in the calculation of any retirement benefit currently being paid or payable to the member in the future under any other retirement program or for service credit that may be purchased or obtained under section 742.21 of the Revised Code.

(E) Interest charged under this section shall be calculated separately for each year of service credit at the lesser of the actuarial assumption rate for that year of the Ohio police and fire pension fund or of the non-uniform retirement system to which the credit was transferred under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code. The interest shall be compounded annually.

(F) Any amounts transferred or paid under divisions (B) and (C) of this section that are attributable to contributions made by the member or to amounts paid to purchase service credit shall be credited to the police officers' contribution fund or firefighters' contribution fund created under section 742.59 of the Revised Code, as applicable. Any remaining amounts shall be credited to one or more of the funds created under that section as determined by the board.

(G) At the request of the Ohio police and fire pension fund, the non-uniform retirement system shall certify to the fund a copy of the records of the service and contributions of a member of the fund who seeks service credit under this section. The non-uniform retirement system shall specify the portions of the amounts transferred that are attributable to employee contributions, employer contributions, and interest.

(H) If a member of the fund who is not a current contributor elects to receive service credit under section 145.2913, 3307.765, or 3309.731 of the Revised Code for transferred service credit, as defined in those sections, the fund shall transfer to the non-uniform retirement system, as applicable, the amount specified in division (B) or (C) of section 145.2913, division (B) or (C) of section 3307.765, or division (B) or (C) of section 3309.731 of the Revised Code.

(I) The board may adopt rules to implement this section.

Effective Date: 03-24-2003



Section 742.22 - Restoration to active duty after receiving disability benefits.

A member of the fund who is receiving disability benefits from the Ohio police and fire pension fund and is restored to active duty as a member of a police or fire department shall, in computing years of service under section 742.37 or 742.39 of the Revised Code, be given service credit for the time the member was receiving such disability benefits.

On restoration to active duty as a member of a police or fire department, the member shall make contributions to the fund in accordance with section 742.31 of the Revised Code, and the member's disability benefits shall be terminated on the first day following restoration to active duty. In determining the amount of the member's account after the termination of disability benefits, the total sum of the disability benefits paid shall be deducted from any refund payable to the member under division (G) of section 742.37 of the Revised Code.

The employer shall notify the board of trustees of the Ohio police and fire pension fund of the member's return to active duty before the end of the month then current, designating the date of the resumption of active duty. If the member is paid any amount of disability benefits to which the member is not entitled under this section, such amount shall be repaid to the fund by the member or shall be recovered by a withholding from subsequent retirement allowances or other amounts payable under this chapter.

Effective Date: 11-02-1999



Section 742.221 - Conditions for receiving credit for time spent on pregnancy or medical disability leave.

A member of the Ohio police and fire pension fund who, during the period of employment as a member of a police or fire department, is removed from active pay status due to pregnancy or a medical disability leave not exceeding one year for each such leave and who is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of active service in such department under division (C) of section 742.37 or section 742.39 of the Revised Code, be given full credit for time for which contributions were not made during such leave of absence if all of the following conditions are met:

(A) The leave was approved by the member's employing authority.

(B) During the period of the leave the member was not entitled to receive disability benefits from the fund.

(C) The member pays into the fund an amount equal to the employee contributions that would have been deducted from the base pay had the member remained on active pay status, plus interest compounded annually from the date the leave commenced to the date of payment. The rate of interest shall be determined by the board of trustees of the Ohio police and fire pension fund.

Effective Date: 03-24-2003



Section 742.23 - Municipal police department employee credit for service in fire department.

A member of the fund who is an employee of the police department of a municipal corporation, who has resigned or has been honorably discharged from membership in the fire department of the same municipal corporation, and who is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of service in the police department under section 742.37 or 742.39 of the Revised Code, be given full credit for time served in such fire department, provided the member has paid into the Ohio police and fire pension fund a sum equal to that which the member would have been required to pay, under former section 741.12 and section 742.31 of the Revised Code, as a member of such fire department during the years for which service credit is claimed had the member been contributing a percentage of the member's salary to a firemen's relief and pension fund or to the Ohio police and fire pension fund as provided by such sections during such years.

Effective Date: 03-24-2003



Section 742.24 - Municipal fire department employee credit for service in police department.

A member of the fund who is an employee of the fire department of a municipal corporation, who has resigned or has been honorably discharged from membership in the police department of the same municipal corporation, and who is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of service in the fire department under section 742.37 or 742.39 of the Revised Code, be given full credit for the time served in such police department, provided the member has paid into the Ohio police and fire pension fund a sum equal to that which the member would have been required to pay, under former section 741.43 and section 742.31 of the Revised Code, as a member of such police department during the years for which service credit is claimed had the member been contributing a percentage of the member's salary to a police relief and pension fund or to the Ohio police and fire pension fund, as provided by such sections during such years.

Effective Date: 03-24-2003



Section 742.25 - Member credit for service credit in former pension funds.

Each member of the fund, in computing years of service, shall be given credit for the service credit to which the member was entitled in a firemen's relief and pension fund, established pursuant to former section 521.02 or 741.02 of the Revised Code, or a police relief and pension fund, established pursuant to former section 741.32 of the Revised Code, on the date that the assets of the particular fund were transferred to the Ohio police and fire pension fund.

Effective Date: 11-02-1999



Section 742.251 - Credit for full time out-of-state or federal service.

(A) A member of the Ohio police and fire pension fund who is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code, in computing years of active service under division (C) of section 742.37 or section 742.39 of the Revised Code, shall be given full credit for full-time out-of-state or federal service, other than military service, purchased under this section. A member may purchase credit for such service if all of the following conditions are met:

(1) The service was rendered as an employee of an entity of state or local government, or of an entity of the United States government;

(2) The member is eligible to retire under this chapter or will become eligible to retire as a result of purchasing the credit;

(3) The member agrees to retire within ninety days after receiving notice of the amount determined under division (B) of this section.

(B) On receipt of a request from a member eligible to purchase credit under this section, the fund shall obtain from its actuary certification of the amount of the additional liability to the fund for each year of credit the member is eligible to purchase and shall notify the member of that amount. For each year of credit purchased, the member shall pay to the fund an amount equal to the additional liability resulting from the purchase of credit for that year. Payment shall be made in full at the time of purchase.

(C) The number of years of service purchased under this section shall not exceed five.

(D) A member may not purchase credit under this section for service that is used in the calculation of any public or private retirement benefit, other than federal social security benefits, currently being paid or payable in the future to the member.

(E) If the member does not retire within ninety days after purchasing credit under this section, the fund shall withdraw the credit and refund the amount paid by the member.

Effective Date: 03-24-2003



Section 742.26 - Employment of OPFPF or other state retirement system retirant.

(A) As used in this section:

(1) "Actuarial present value" means the calculation under which the probability of occurrence, based on a specified mortality table, and the discount for future monetary growth at a specified interest rate are considered by an actuary to determine the value of an annuity.

(2) "Other system retirant" means a former member of the public employees retirement system, state teachers retirement system, school employees retirement system, state highway patrol retirement system, or Cincinnati retirement system who is receiving a disability benefit or an age and service or commuted age and service retirement benefit or allowance from a system of which the person is a former member.

(3) "OPFPF retirant" means any person who is receiving a retirement allowance, other than a disability benefit, from the Ohio police and fire pension fund.

(B) The mortality table and interest rate used in determining actuarial present value shall be determined by the board of trustees of the fund based on the recommendations of an actuary employed by the board.

(C)

(1) An OPFPF retirant or other system retirant may be employed as a member of a police or fire department. If so employed, the retirant shall make contributions to the fund in accordance with section 742.31 of the Revised Code, and the employer shall make contributions in accordance with sections 742.33 and 742.34 of the Revised Code.

(2) An employer that employs an OPFPF retirant or other system retirant shall notify the board of trustees of the fund of the employment not later than the end of the month in which the employment commences. On receipt of notice from an employer that a person who is an other system retirant has been employed, the fund shall notify the retirement system of which the other system retirant was a member of such employment.

(D) An OPFPF retirant or other system retirant who has received a retirement allowance or benefit for less than two months when employment subject to this section commences shall forfeit the retirement allowance or benefit for the period that begins on the date the employment commences and ends on the earlier of the date the employment terminates or the date that is two months after the date on which the retirement allowance or benefit commenced. Service and contributions for that period shall not be included in the calculation of any benefits payable under this section, and those contributions shall be refunded on the retirant's death or termination of the employment.

(E) On receipt of notice from the public employees retirement system, school employees retirement system, or state teachers retirement system of the re-employment of an OPFPF retirant, the Ohio police and fire pension fund shall not pay, or if paid shall recover, the amount to be forfeited by the OPFPF retirant in accordance with section 145.38, 3307.35, or 3309.341 of the Revised Code.

(F)

(1) On termination of employment under this section, an OPFPF retirant or other system retirant may file an application with the board of trustees of the fund to receive either a benefit, as provided in division (F)(2) of this section, or payment of the retirant's contributions made under this section, as provided in division (H) of this section.

(2) A benefit under this section shall consist of an annuity the actuarial present value of which is equal to two times the sum of all amounts deducted from the salary of the OPFPF retirant or other system retirant and credited to the retirant's individual account in the fund, other than contributions excluded pursuant to division (D) of this section, together with interest credited thereon at the rate determined by the board.

(a) Unless, as described in division (I) of this section, the application is accompanied by a statement of the spouse's consent to another form of payment or the board of trustees waives the requirement of spousal consent, a retirant who is married at the time of application under this division shall receive a monthly annuity under which the actuarial equivalent of the retirant's single life annuity is paid in a lesser amount for life and one-half of the lesser amount continues after the retirant's death to the surviving spouse.

(b) A retirant who is not subject to division (F)(2)(a) of this section shall elect to receive either a monthly annuity or a lump-sum payment . If the retirant fails to elect a plan of payment, the annuity shall be paid as a monthly annuity under the plan of payment specified in rules adopted by the board of trustees of the fund.

A retirant who elects to receive a monthly annuity shall select one of the following as the plan of payment:

(i) The retirant's single life annuity;

(ii) The actuarial equivalent of the retirant's single life annuity in an equal or lesser amount for life and continuing after death to a surviving beneficiary designated at the time the plan of payment is selected.

(c) Notwithstanding divisions (F)(2)(a) and (b) of this section, if a monthly annuity would be less than twenty-five dollars per month, the retirant shall receive a lump sum payment.

(3) Interest shall be credited to accounts only at the time of calculation of a benefit payable under division (F)(2) of this section.

(4) A benefit payable under this division shall commence on the first day of the month immediately after the latest of the following:

(a) The last day for which compensation for employment subject to this section was paid;

(b) Attainment by the OPFPF retirant or other system retirant of age sixty;

(c) If the OPFPF retirant or other system retirant was previously employed under this section and is receiving or previously received a benefit under this division, completion of a period of twelve months since the last benefit paid under this section commenced.

(5) No amount received under this division shall be included in determining an additional benefit under section 742.3711, 742.3716, or 742.3717 of the Revised Code or any other post-retirement benefit increase.

(G)

(1) If an OPFPF retirant or other system retirant dies while employed in employment subject to this section, a lump-sum payment calculated in accordance with division (F)(2) of this section shall be paid to the retirant's surviving spouse, or if there is no surviving spouse, to the retirant's estate.

(2) If at the time of death an OPFPF retirant or other system retirant receiving a monthly annuity under division (F)(2) of this section has received less than would have been received as a lump-sum payment under division (F)(2) of this section, the difference between the amount received and the amount that would have been received as a lump-sum payment shall be paid to the retirant's surviving spouse, or if there is no surviving spouse, to the retirant's estate.

(3) If a beneficiary receiving a monthly annuity under division (F)(2) of this section dies and, at the time of the beneficiary's death, the total of the amounts paid to the retirant and beneficiary are less than the amount the retirant would have received as a lump sum payment, the difference between the total of the amounts received by the retirant and beneficiary and the amount that the retirant would have received as a lump sum payment shall be paid to the beneficiary's estate.

(H)

(1) An OPFPF retirant or other system retirant who applies under division (F)(1) of this section for payment of the retirant's contributions and is unmarried or is married and, unless the board of trustees has waived the requirement of spousal consent, includes with the application a statement of the spouse's consent to the payment shall be paid the contributions made under division (C) of this section, plus interest, if the following conditions are met:

(a) The retirant has not attained sixty years of age and has terminated employment subject to this section for any cause other than death or the receipt of a benefit under division (F) of this section.

(b) Three months have elapsed since the termination of employment subject to this section.

(c) The retirant has not returned to service subject to this chapter or Chapter 145., 3307., or 3309. of the Revised Code, other than service exempted from contribution to the public employees retirement system pursuant to section 145.03 of the Revised Code, during the three-month period.

(2) Payment of a retirant's contributions cancels the retirant's right to a benefit under division (F) of this section.

(I) A statement of a spouse's consent under division (F) of this section to the form of a benefit or under division (H) of this section to a payment of contributions is valid only if signed by the spouse and witnessed by a notary public. The board of trustees may waive the requirement of spousal consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(J) An other system retirant subject to this section is not a member of the Ohio police and fire pension fund, does not have any of the rights, privileges, or obligations of membership, except as specified in this section, and is not eligible to receive health, medical, hospital, or surgical benefits under section 742.45 of the Revised Code for employment subject to this section.

(K) If any payment is made by the Ohio police and fire pension fund to an OPFPF retirant or other system retirant to which the retirant is not entitled, the retirant shall repay it to the fund. If the retirant fails to make the repayment, the fund shall withhold the amount due from any allowances or other amounts due the OPFPF retirant or other system retirant.

(L) An OPFPF retirant who is employed under this section is not eligible to receive any benefits under section 742.37 of the Revised Code for the employment under this section.

(M) This section does not affect the receipt of benefits by or eligibility for benefits of any person who on August 20, 1976, was receiving a disability benefit or service retirement pension or allowance from a state or municipal retirement system in Ohio and was a member of any other state or municipal retirement system of this state.

(N) The board of trustees of the fund may adopt rules to carry out this section.

Effective Date: 09-14-2000; 04-11-2005



Section 742.261 - Amended and Renumbered RC 742.54.

Effective Date: 07-01-1985



Section 742.27 - Purchasing service credit for lay off period.

(A) As used in this section, "lay off" means to cease to employ a person pursuant to sections 124.321 to 124.328 of the Revised Code or pursuant to any similar provisions that apply to the person under any of the following:

(1) A collective bargaining agreement entered into under Chapter 4117. of the Revised Code;

(2) Any ordinance, resolution, contract, agreement, policy, or procedure governing employment.

(B) A member of the Ohio police and fire pension fund who, during employment as a member of a police or fire department, is removed from active pay status by being laid off by the member's employer, shall, in computing years of active service under division (C) of section 742.37 or section 742.39 of the Revised Code, be given full credit for time for which contributions were not made during the period the member was laid off, if all of the following conditions are met:

(1) During the time the member was laid off, the member was not entitled to receive disability benefits from the fund.

(2) During the time the member was laid off, the member did not render any service that is used in the calculation of any public or private retirement benefit, except any federal social security retirement benefit, currently being paid or payable in the future to the member.

(3) The fund receives the amount determined under division (C) of this section from the member, the member's employer, or the member and the employer.

(4) At the time the fund receives the amount described in division (B)(3) of this section, the member is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code.

The total amount of service purchased by any member under this section shall not exceed two years. A member may choose to purchase only part of such credit in any one payment, subject to board rules.

(C) The amount paid for the credit purchased under this section shall be an amount equal to the additional liability to the fund resulting from the purchase of the credit, as determined by an actuary employed by the board of trustees of the fund.

(D) The board shall have final authority to determine and fix the amount of the payment for credit purchased under this section. The employer may pay all or part of the payment.

(E) The board shall adopt rules for the implementation of this section.

Effective Date: 03-24-2003



Section 742.28, 742.29 - [Repealed].

Effective Date: 07-01-1985



Section 742.30 - Paying employer's accrued liability.

(A) The employer's accrued liability, as determined pursuant to former section 742.29 of the Revised Code, shall be paid to the Ohio police and fire pension fund. Payments shall be credited to the police officers' pension reserve fund, or to the firefighters' pension reserve fund, in accordance with the relief and pension fund from which the liability for such payment arises, until such time as the employer's accrued liability on account of pensioners and other benefit recipients on the rolls of the particular police relief and pension fund or firemen's relief and pension fund is satisfied. Thereafter, payments shall be credited to the police officers' contribution fund or the firefighters' contribution fund, in accordance with the relief and pension fund from which the liability for such payments arises, until such time as the employer's accrued liability on account of deductions made from the compensation of police officers or firefighters under the particular police relief and pension fund or firemen's relief and pension fund is satisfied. Thereafter, payments shall be credited to the police officer employers' contribution fund, or firefighter employers' contribution fund, in accordance with the relief and pension fund from which the liability for such payments arises, until such time as the employer's total accrued liability under the particular police relief and pension fund or firemen's relief and pension fund is satisfied.

(B) That part of the employer's accrued liability remaining unpaid on January 1, 1969, shall be paid by the employer at not less than the following rates per year: two per cent in 1969, two per cent in 1970, three per cent in 1971, four per cent in 1972, and five per cent per annum beginning in 1973 and each year thereafter for sixty-two years. Except as provided in division (C) of this section, payments shall be fixed annually and paid on dates fixed by the board of trustees of the Ohio police and fire pension fund.

(C) The board may enter into an agreement with a municipal corporation or township for a single payment by the municipal corporation or township of the employer's accrued liability. The agreement may provide for a reduction in the amount of the accrued liability based on the value to the fund of receiving a single payment. A municipal corporation or township that has made payment in accordance with such an agreement shall have no further obligation to make payments under this section.

(D) The board shall report every three years to the general assembly the condition of the retirement system, with particular emphasis upon the payment of the employer's accrued liability, and make such recommendations, upon the advice of its actuary, as it considers necessary for the proper funding of the liabilities.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999



Section 742.301 - Penalty and interest on late payment of an employer's accrued liability.

(A) Each employer shall promptly pay the amount due on the accrued liability on the dates fixed by the board of trustees of the Ohio police and fire pension fund. Upon certification by the board that payment of an employer's accrued liability has not been paid within thirty days following the date a payment is due, a penalty of five per cent of the amount due shall be assessed against such employer. If the payment and penalty have not been paid within ninety days following the date a payment is due, annual interest at six per cent shall be assessed against the payment and penalty from the date that the payment is due.

(B) Upon certification by the board to the superintendent of liquor control or the county auditor of an amount due from any employer who is subject to this chapter by reason of such employer's delinquency in making payments on the accrued liability, the amount due shall be withheld from the employer from liquor control permit fees to be distributed to that employer according to Chapter 4301. of the Revised Code or from the local government fund allocated for distribution to that employer by the county budget commission in accordance with Chapter 5739. of the Revised Code. Upon receipt of the certification from the board, the superintendent or county auditor shall provide for payment against such funds in favor of the Ohio police and fire pension fund for the certified amount due and any penalty and interest thereon.

(C) If the payments under divisions (A) and (B) of this section are insufficient to pay the Ohio police and fire pension fund any amounts due the fund from an employer, the fund may seek payment through the office of budget and management. On certification by the board to the director of budget and management of any such amount due, the director shall withhold from the employer any amount available, not to exceed the amount certified as due the fund, from any amounts under the director's control that are payable or due the employer. The director shall pay the amount withheld to the fund.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999



Section 742.31 - Contribution by employee; adjustments by board.

(A) Except as provided in division (B) of this section, each employee shall contribute an amount equal to a percentage of the employee's salary to the Ohio police and fire pension fund according to the following schedule:

(1) For salary earned in pay periods beginning not later than July 1, 2013, ten per cent;

(2) For salary earned in pay periods beginning not earlier than July 2, 2013, but not later than July 1, 2014, ten and three-quarters per cent;

(3) For salary earned in pay periods beginning not earlier than July 2, 2014, but not later than July 1, 2015, eleven and one-half per cent;

(4) For salary earned in pay periods beginning not earlier than July 2, 2015, twelve and one-quarter per cent.

(B) [Effective 6/24/2013]Following the actuarial investigation required by division (B) of section 742.14 of the Revised Code due on November 1, 2017, and following each quinquennial actuarial investigation thereafter, if, in consultation with the board's actuary, the board determines that an adjustment to the contribution rate is appropriate, the board may, in accordance with rules adopted under section 742.10 of the Revised Code, do either of the following:

(1) If the board's determination is that an increase in the contribution rate is necessary to preserve the fiscal integrity of the fund, increase the contribution rate;

(2) If the board's determination is that a decrease in the contribution rate would not materially impair the fiscal integrity of the fund, decrease the contribution rate.

(C) The amount shall be deducted by the employer from the employee's salary as defined in division (L) of section 742.01 of the Revised Code for each payroll period, irrespective of whether the minimum compensation provided by law for the employee is reduced thereby. Every employee shall be deemed to consent to the deductions, and payment to the employee less the deductions is a complete discharge and acquittance of all claims and demands for the services rendered by the employee during the period covered by such payment.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013 and 6/24/2013.

Effective Date: 11-02-1999

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 742.311 - Annual review of adequacy of contribution rates.

(A) As used in this section, "entry age normal actuarial cost method" means an actuarial cost method under which the actuarial present value of the projected benefits of each individual included in the valuation is allocated on a level basis over the earnings or service of the individual between the entry age and the assumed exit age, with the portion of the actuarial present value that is allocated to the valuation year to be the normal cost and the portion of the actuarial present value not provided for at the valuation date by the actuarial present value of future normal costs to be the actuarial accrued liability. Under this method, the actuarial gains or losses are reflected as they occur in a decrease or increase in the unfunded actuarial accrued liability.

(B) The Ohio retirement study council shall annually review the adequacy of the contribution rates provided under sections 742.31, 742.33, and 742.34 of the Revised Code and the contribution rates recommended in a report by the actuary of the Ohio police and fire pension fund for the forthcoming year.

The actuarial calculations used by the actuary shall be based on the entry age normal actuarial cost method, and the adequacy of the contribution rates shall be reported on the basis of that method. The Ohio retirement study council shall make recommendations to the general assembly that it finds necessary for the proper financing of the benefits of the Ohio police and fire pension fund.

Effective Date: 11-02-1999



Section 742.32 - Reporting employee deductions.

(A) The fiscal officer of each employer shall transmit monthly to the secretary of the board of trustees of the Ohio police and fire pension fund a report of employee deductions in such form as the board requires. The report shall show all deductions for the fund made pursuant to section 742.31 of the Revised Code and shall be accompanied by payments covering the total of such deductions. The report shall also include the name of each member for whom deductions were made and the portion of the payment attributed to that member. Separate payments shall be so transmitted for that portion of such deductions made from the salaries of members of the police department and for that portion of such deductions made from the salaries of members of the fire department. The report and payment are due the last day of the month following the last business day of the reporting period.

(B) A penalty determined under section 742.352 of the Revised Code shall be assessed if any of the following occur:

(1) The report is received by the board after the due date or is not in the form required by the board.

(2) Payments to cover the total amount due from the salaries of all employees of the employer are received by the board after the due date.

The penalty shall be added to and collected on the next succeeding regular employer billing. If the penalty is not paid within sixty days after it is added to the regular employer billing, interest at a rate determined by the board may be charged on the total amount due and the amount of the penalty from the date the amount is due to the date of payment.

(C) The secretary of the board, after making a record of all such receipts and crediting each employee's individual account with the amount deducted from the employee's salary, shall deposit the receipts with the treasurer of state for use as provided by this chapter. Where an employer fails to deduct contributions for any employee and transmit such amounts to the fund, the board may make a determination of the employee's liability for contributions and certify to the employer the amounts due for collection in the same manner and subject to the same penalties as payments due the employer's contributions funds.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 02-19-2002



Section 742.33 - Police officer employers' contribution.

(A) Each employer shall pay monthly, on such dates as the board of trustees of the Ohio police and fire pension fund requires, from its general fund, or from a levy imposed pursuant to division (J) or (W) of section 5705.19 of the Revised Code, to the fund an amount known as the "police officer employers' contribution," which shall be nineteen and one-half per cent of the salaries as defined in division (L) of section 742.01 of the Revised Code of the members of the police department of the employer.

(B) The taxing authority of each municipal corporation in which there was a police relief and pension fund on October 1, 1965, shall annually, in the manner provided for making other municipal levies and in addition to all other levies authorized by law, levy a tax of three-tenths of one mill upon all the real and personal property as listed for taxation in the municipal corporation for the purpose of paying the police officer employers' contribution and the municipal corporation's accrued liability for its former police relief and pension fund and interest thereon, and of defraying the current operating expenses of the municipal corporation. The annual revenues derived from the tax shall be used in the following order:

(1) First, to pay the current police officer employers' contribution and any interest related thereto;

(2) Second, to pay any accrued liability chargeable to the municipal corporation during the current calendar year for its former police relief and pension fund and any interest related thereto;

(3) Third, to defray the current operating expenses of the municipal corporation.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999

Related Legislative Provision: See 129th General AssemblyFile No.145,SB 340, §3



Section 742.34 - Firefighter employers' contribution.

(A) Each employer shall pay monthly, on such dates as the board of trustees of the Ohio police and fire pension fund requires, from its general fund, or from a levy imposed pursuant to division (I) or (W) of section 5705.19 of the Revised Code, to the fund an amount known as the "firefighter employers' contribution," which shall be twenty-four per cent of the salaries as defined in division (L) of section 742.01 of the Revised Code of the members of the fire department of the employer.

(B) The taxing authority of each municipal corporation in which there was a firemen's relief and pension fund on October 1, 1965, shall annually, in the manner provided for making other municipal levies and in addition to all other levies authorized by law, levy a tax of three-tenths of one mill upon all the real and personal property as listed for taxation in the municipal corporation for the purpose of paying the firefighter employers' contribution and the municipal corporation's accrued liability for its former firemen's relief and pension fund and interest thereon, and of defraying the current operating expenses of the municipal corporation. The annual revenues derived from the tax shall be used in the following order:

(1) First, to pay the current firefighter employers' contribution and any interest related thereto;

(2) Second, to pay any accrued liability chargeable to the municipal corporation during the current calendar year for its former firemen's relief and pension fund and any interest related thereto;

(3) Third, to defray the current operating expenses of the municipal corporation.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999

Related Legislative Provision: See 129th General AssemblyFile No.145,SB 340, §3



Section 742.35 - Payment of employer's contribution.

Each employer shall pay its police officer employers' contribution and firefighter employers' contribution in monthly payments as provided in sections 742.33 and 742.34 of the Revised Code. The employer shall make each payment not later than the last day of the month after the month for which the police officer or firefighter employee contributions were withheld. If an employer fails to make the payment installment by the date it is due, a penalty determined under section 742.352 of the Revised Code shall be assessed against the employer. In addition, interest on past due accounts and penalties may be charged at a rate determined by the board from the date the payment is due to the date of payment.

Upon certification by the board to the county auditor of an amount due from any employer within the county who is subject to this chapter, by reason of such employer's delinquency in making employer contribution payments to the fund , such amount shall be withheld from such employer from any funds in the hands of the county treasurer for distribution to such employer. Upon receipt of such certification, the county auditor shall draw a warrant against such funds in favor of the fund for the amount.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 02-19-2002

Related Legislative Provision: See 129th General AssemblyFile No.145,SB 340, §3



Section 742.351 - Notice of member's election to retire.

(A) On receipt of written notice of a member's election to retire under division (C) of section 742.37 of the Revised Code or to terminate active service as described in division (B) of section 742.444 of the Revised Code, the Ohio police and fire pension fund shall request from the employer verification of the member's termination date and any other information the fund determines necessary to calculate and pay a pension under division (C) of section 742.37 of the Revised Code. The request shall be on a form created by the fund and specify the date by which the information must be received by the fund, which shall be sixty days after the form is sent by the fund.

(B)

(1) On receipt of a request for information under division (A) of this section, the employer shall complete the form and return it to the fund not later than the date specified by the fund.

(2) If the fund does not receive the completed form by the specified date, the fund shall send notice by certified mail to the employer that unless the completed form is received not later than thirty days after the specified date a penalty will be imposed.

(C) The fund shall assess against an employer that fails to return the completed form by the end of the period described in division (B)(2) of this section a penalty determined under section 742.353 of the Revised Code.

(D) The fund shall make one or more monthly payments to a member whose pension does not commence by the ninety-first day after the fund sends a request for information under division (A) of this section due to the employer's failure to return the completed form required under this section. Payment under this division shall commence on the first day of the second month following a month that includes a day for which an assessment against the employer is required under division (C) of this section. The payment shall be an amount equal to the penalty assessed under division (C) of this section less any administrative costs incurred by the fund in complying with this section. Payment shall continue on a monthly basis until the member receives the total amount attributable to the required penalty for an employer's failure to return the form that was requested for that member's information.

Effective Date: 07-23-2002



Section 742.352 - Failure to transmit certain reports and payments concerning deductions.

(A) Unless rules are adopted under division (C) of this section, the penalties for failing to transmit reports and payment in accordance with sections 742.32 and 742.56 of the Revised Code or payments in accordance with section 742.35 of the Revised Code shall be as follows:

(1) If a report or payment is at least one but not more than ten days past due, one hundred dollars;

(2) If a report or payment is at least eleven but not more than thirty days past due, the greater of one thousand dollars or one per cent of the payment;

(3) If a report or payment is at least thirty-one but not more than one hundred eighty days past due, the greater of three thousand dollars or two per cent of the payment;

(4) If a report or payment is at least one hundred eighty-one days but not more than two hundred ten days past due, the greater of seven thousand five hundred dollars or five per cent of the payment;

(5) If a report or payment is at least two hundred eleven days past due, the sum of the penalty described in division (A)(4) of this section and, for each day that the report or payment is past due after two hundred ten days, fifty dollars.

(B) Any amount due from an employer under division (A) of this section shall be collected from the county auditor in the same manner as is provided in section 742.35 of the Revised Code.

(C) The board of trustees of the Ohio police and fire pension fund may adopt rules to do all of the following:

(1) Establish penalties in amounts that do not exceed the amounts described in this section;

(2) Establish standards to determine whether an employer has submitted a report in the form required by the board;

(3) Lengthen the periods of time for employers to comply with sections 742.32, 742.35, and 742.56 of the Revised Code.

Effective Date: 02-19-2002



Section 742.353 - Failure to transmit certain reports and payments concerning retirement election.

(A) Unless rules are adopted in accordance with division (C) of this section, the penalties assessed under sections 742.351 and 742.38 of the Revised Code shall be as follows:

(1) If a form, report, or statement is at least one but not more than ten days past due, one hundred dollars;

(2) If a form, report, or statement is at least eleven but not more than thirty days past due, one thousand dollars;

(3) If a form, report, or statement is at least thirty-one but not more than one hundred eighty days past due, three thousand dollars;

(4) If a form, report, or statement is at least one hundred eighty-one days but not more than two hundred ten days past due, seven thousand five hundred dollars;

(5) If a form, report, or statement is at least two hundred eleven days past due, the sum of seven thousand five hundred dollars and, for each day that the form, report, or statement is past due after two hundred ten days, three dollars and thirty-seven cents.

The total of the penalties paid by an employer under this section in a calendar year shall not exceed twenty thousand dollars.

(B) Any amount due from an employer under division (A) of this section shall be collected from the county auditor in the same manner as is provided in section 742.35 of the Revised Code.

(C) The board of trustees of the Ohio police and fire pension fund may adopt rules to do all of the following:

(1) Establish penalties in amounts that do not exceed the amounts described in this section;

(2) Establish standards to determine whether an employer has submitted a form, report, or statement in the form required by the board;

(3) Lengthen the periods of time for employers to comply with sections 742.351 and 742.38 of the Revised Code.

Effective Date: 02-19-2002



Section 742.36 - [Repealed].

Effective Date: 06-30-2005



Section 742.361 - Certification of amount required to be paid.

On or before the first day of August in 1982 and on or before the first day of August in each year thereafter, the board of trustees of the Ohio police and fire pension fund shall certify to the treasurer of state the amount required to be paid in the preceding fiscal year to persons first receiving a benefit or allowance prior to July 1, 1981, under divisions (D), (E), (F), and (H)(2), (3), and (4) of section 742.37 and by sections 742.377 and 742.3710 of the Revised Code. Upon receipt of such certification, the treasurer of state shall pay to the fund the amount certified.

Effective Date: 11-02-1999



Section 742.362 - Annual payment in lieu of employer contribution.

In lieu of an employer contribution to pay part of the cost of the benefits provided under section 742.52 of the Revised Code, the treasurer of state shall make a payment to the Ohio police and fire pension fund in August 1981 and each August thereafter from appropriations made for the purpose by the general assembly.

Effective Date: 11-02-1999



Section 742.37 - Rules for disbursement of benefits and pensions.

The board of trustees of the Ohio police and fire pension fund shall adopt rules for the management of the fund and for the disbursement of benefits and pensions as set forth in this section and section 742.39 of the Revised Code. Any payment of a benefit or pension under this section is subject to the provisions of section 742.461 of the Revised Code. Notwithstanding any other provision of this section, no pension or benefit paid or determined under division (B) or (C) of this section or section 742.39 of the Revised Code shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(A) Persons who were receiving benefit or pension payments from a police relief and pension fund established under former section 741.32 of the Revised Code, or from a firemen's relief and pension fund established under former section 521.02 or 741.02 of the Revised Code, at the time the assets of the fund were transferred to the Ohio police and fire pension fund, known at that time as the police and firemen's disability and pension fund, shall receive benefit and pension payments from the Ohio police and fire pension fund in the same amount and subject to the same conditions as such payments were being made from the former fund on the date of the transfer.

(B) A member of the fund who, pursuant to law, elected to receive benefits and pensions from a police relief and pension fund established under former section 741.32 of the Revised Code, or from a firemen's relief and pension fund established under former section 741.02 of the Revised Code, in accordance with the rules of the fund governing the granting of benefits or pensions therefrom in force on April 1, 1947, shall receive benefits and pensions from the Ohio police and fire pension fund in accordance with such rules; provided, that any member of the fund who is not receiving a benefit or pension from the fund on August 12, 1975, may, upon application for a benefit or pension to be received on or after August 12, 1975, elect to receive a benefit or pension in accordance with division (C) of this section.

(C) Unless the board acts under section 742.161 of the Revised Code, members of the fund who have not elected to receive benefits and pensions from a police relief and pension fund or a firemen's relief and pension fund in accordance with the rules of the fund in force on April 1, 1947, shall receive pensions and benefits in accordance with the following provisions:

(1) A member of the fund who has twenty-five years of service credit and has attained the requisite age may elect to retire . The requisite age is forty-eight for a member whose membership began before July 2, 2013, and fifty-two for a member whose membership began on or after that date.

Upon notifying the board in writing of the election, the member shall receive an annual pension, payable in twelve monthly installments, in an amount equal to a percentage of the member's average annual salary. If, as of July 2, 2013, the member had fifteen or more years of service credit, the average annual salary shall be determined using three years of contributions. If, as of that date, the member had less than fifteen years of service credit, the average annual salary shall be determined using five years of contributions.

The percentage shall be the sum of two and one-half per cent for each of the first twenty years of service credit, plus two per cent for each of the twenty-first to twenty-fifth years of service credit, plus one and one-half per cent for each year in excess of twenty-five years of service credit. The annual pension shall not exceed seventy-two per cent of the member's average annual salary.

A member who has twenty-five years of service credit, has resigned or been discharged, and has left the sum deducted from the member's salary on deposit in the pension fund shall upon attaining the requisite age be entitled to receive a normal service pension benefit computed and paid under division (C)(1) of this section.

While participating in the deferred retirement option plan established under section 742.43 of the Revised Code, a member shall not be considered to have elected retirement under division (C)(1) of this section. On notifying the board under division (B)(1) of section 742.444 of the Revised Code of the member's election to terminate active service, a member described in division (B) of that section shall receive an annual pension under division (C)(1) of this section calculated in accordance with section 742.442 of the Revised Code and rules that shall be adopted by the board of trustees of the Ohio police and fire pension fund.

(2) A member of the fund who has fifteen or more years of service credit and who voluntarily resigns or is discharged from the department for any reason other than dishonesty, cowardice, intemperate habits, or conviction of a felony, shall receive an annual pension, payable in twelve monthly installments, in an amount equal to one and one-half per cent of the member's average annual salary multiplied by the number of full years of the member's service credit. If, as of July 2, 2013, the member had fifteen or more years of service credit, the average annual salary shall be determined using three years of contributions. If, as of that date, the member had less than fifteen years of service credit, the average annual salary shall be determined using five years of contributions.

If a member's membership began before July 2, 2013, the pension payments shall not commence until the member has attained the age of forty-eight years and until twenty-five years have elapsed from the date on which the member became a full-time regular police officer or firefighter . Pension payments shall not commence for a member whose membership began on or after July 2, 2013, until the member has attained the age of fifty-two years and until twenty-five years have elapsed from the date on which the member became a full-time regular police officer or firefighter.

(3) A member of the fund who has fifteen or more years of service credit and who has attained sixty-two years of age, may retire from the department and, upon notifying the board in writing of the election to retire, shall receive an annual pension, payable in twelve monthly installments, in an amount equal to a percentage of the member's average annual salary. If, as of July 2, 2013, the member had fifteen or more years of service credit, the average annual salary shall be determined using three years of contributions. If, as of that date, the member had less than fifteen years of service credit, the average annual salary shall be determined using five years of contributions. The percentage shall be the sum of two and one-half per cent for each of the first twenty years of service credit, plus two per cent for each of the twenty-first to twenty-fifth years of service credit, plus one and one-half per cent for each year in excess of twenty-five years of service credit. The annual pension shall not exceed seventy-two per cent of the member's average annual salary.

(4) A member of the fund whose membership began on or after July 2, 2013, and who has twenty-five years of service credit and has attained forty-eight years of age may elect to retire. Upon notifying the board in writing of the election, the member shall receive an annual pension, payable in twelve monthly installments, in an amount determined under division (C)(1) of this section except that the amount shall be reduced to be the actuarial equivalent, as determined by the fund's actuary, of the amount payable had the member retired at fifty-two years of age.

(5) With the exception of those persons who may make application for benefits as provided in section 742.26 of the Revised Code, no person receiving a pension or other benefit under division (C) of this section on or after July 24, 1986, shall be entitled to apply for any new, changed, or different benefit.

If a member covered by division (C) of this section or section 742.38 of the Revised Code dies prior to the time the member has received a payment and leaves a surviving spouse or dependent child, the surviving spouse or dependent child shall receive a pension under division (D) or (E) of this section.

(D)

(1) Except as provided in division (D)(2) of this section, a surviving spouse of a deceased member of the fund or a surviving spouse described in division (D)(4) of this section shall receive a monthly pension as follows:

(a) For the period beginning July 1, 1999, and ending June 30, 2000, five hundred fifty dollars;

(b) For the period beginning July 1, 2000, and ending June 30, 2002, five hundred fifty dollars plus an amount determined by multiplying five hundred fifty dollars by the average percentage change in the consumer price index, not exceeding three per cent, as was annually determined by the board under section 742.3716 of the Revised Code as that section existed on January 31, 2002;

(c) For the period beginning July 1, 2002, and the period beginning the first day of July of each year thereafter and continuing for the following twelve months, an amount equal to the monthly amount paid during the prior twelve-month period plus sixteen dollars and fifty cents.

(2) A surviving spouse of a deceased member of the fund shall receive a monthly pension of four hundred ten dollars if the surviving spouse is eligible for a benefit under division (B) or (D) of section 742.63 of the Revised Code. If the surviving spouse ceases to be eligible for a benefit under division (B) or (D) of section 742.63 of the Revised Code, the pension shall be increased, effective the first day of the first month following the day on which the surviving spouse ceases to be eligible for the benefit, to the amount it would be under division (D)(1) of this section had the spouse never been eligible for a benefit under division (B) or (D) of section 742.63 of the Revised Code.

(3) A pension paid under this division shall continue during the natural life of the surviving spouse. Benefits to a deceased member's surviving spouse that were terminated under a former version of this section that required termination due to remarriage and were not resumed prior to September 16, 1998, shall resume on the first day of the month immediately following receipt by the board of an application on a form provided by the board.

(4) A surviving spouse of a deceased member of or contributor to a fund established under former Chapter 521. or 741. of the Revised Code whose benefit or pension was terminated or not paid due to remarriage shall receive a monthly pension under division (D)(1) of this section.

The pension shall commence on the first day of the month immediately following receipt by the board of a completed application on a form provided by the board and evidence acceptable to the board that at the time of death the deceased spouse was a member of or contributor to a police or firemen's relief and pension fund established under former Chapter 521. or 741. of the Revised Code and that the surviving spouse's benefits were terminated or not granted due to remarriage.

(E)

(1) Each surviving child of a deceased member of the fund shall receive a monthly pension until the child attains the age of eighteen years, or marries, whichever event occurs first. A pension under this division, however, shall continue to be payable to a child under age twenty-two who is a student in and attending an institution of learning or training pursuant to a program designed to complete in each school year the equivalent of at least two-thirds of the full-time curriculum requirements of the institution, as determined by the board. If any surviving child, regardless of age at the time of the member's death, because of physical or mental disability, is totally dependent upon the deceased member for support at the time of death, the child shall receive a monthly pension under this division during the child's natural life or until the child has recovered from the disability.

(2) An eligible surviving child shall receive a monthly pension as follows:

(a) For the period beginning July 1, 2001, and ending June 30, 2002, a monthly pension of one hundred fifty dollars plus the cost of living increase that was determined under former section 742.3720 of the Revised Code;

(b) For the period beginning July 1, 2002, and ending June 30, 2003, one hundred sixty-three dollars and fifty cents;

(c) For the period beginning July 1, 2003, and the period beginning the first day of each July thereafter and continuing for the following twelve months, an amount equal to the monthly amount paid during the prior twelve-month period plus four dollars and fifty cents.

(F)

(1) If a deceased member of the fund leaves no surviving spouse or surviving children, but leaves one or two parents dependent upon the deceased member for support, each parent shall be paid a monthly pension. The pensions provided for in this division shall be paid during the natural life of the surviving parents, or until dependency ceases, or until remarriage, whichever event occurs first.

(2) Each eligible surviving parent shall be paid a monthly pension as follows:

(a) For the period ending June 30, 2002, one hundred six dollars for each parent or two hundred twelve dollars for a sole dependent parent;

(b) For the period beginning July 1, 2002, and ending June 30, 2003, one hundred nine dollars for each parent or two hundred eighteen dollars for a sole dependent parent;

(c) For the period beginning July 1, 2003, and the first day of each July thereafter and continuing for the following twelve months, an amount equal to the monthly amount paid during the prior twelve-month period plus three dollars for each parent or six dollars for a sole dependent parent.

(G)

(1) Subject to the provisions of section 742.461 of the Revised Code, a member of the fund who voluntarily resigns or is removed from active service in a police or fire department is entitled to receive an amount equal to the sums deducted from the member's salary and credited to the member's account in the fund, except that a member receiving a disability benefit or service pension is not entitled to receive any return of contributions to the fund.

(2) A member described in division (G)(1) of this section who is married at the time of application for payment and would be eligible for age and service retirement under this section or section 742.39 of the Revised Code but for a forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code shall submit with the application a written statement by the member's spouse attesting that the spouse consents to the payment of the member's accumulated contributions. Consent shall be valid only if it is signed and witnessed by a notary public. The board may waive the requirement of consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(H) On and after January 1, 1970, all pensions shall be increased in accordance with the following provisions:

(1) A member of the fund who retired prior to January 1, 1967, has attained age sixty-five on January 1, 1970, and was receiving a pension on December 31, 1969, pursuant to division (B) or (C)(1) of this section or former division (C)(2), (3), (4), or (5) of this section, shall have the pension increased by ten per cent.

(2) The monthly pension payable to eligible surviving spouses under division (D) of this section shall be increased by forty dollars for each surviving spouse receiving a pension on December 31, 1969.

(3) The monthly pension payable to each eligible child under division (E) of this section shall be increased by ten dollars for each child receiving a pension on December 31, 1969.

(4) The monthly pension payable to each eligible dependent parent under division (F) of this section shall be increased by thirty dollars for each parent receiving a pension on December 31, 1969.

(5) A member of the fund, including a survivor of a member, who is receiving a pension in accordance with the rules governing the granting of pensions and benefits in force on April 1, 1947, that provide an increase in the original pension from time to time pursuant to changes in the salaries of active members, shall not be eligible for the benefits provided in this division.

(I) On and after January 1, 1977, a member of the fund who was receiving a pension or benefit on December 31, 1973, under division (A), (B), (C)(1), or former division (C)(2) or (7) of this section shall have the pension or benefit increased as follows:

(1) If the member's annual pension or benefit is less than two thousand seven hundred dollars, it shall be increased to three thousand dollars.

(2) If the member's annual pension or benefit is two thousand seven hundred dollars or more, it shall be increased by three hundred dollars.

The following shall not be eligible to receive increased pensions or benefits as provided in this division:

(a) A member of the fund who is receiving a pension or benefit in accordance with the rules in force on April 1, 1947, governing the granting of pensions and benefits, which provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members;

(b) A member of the fund who is receiving a pension or benefit under division (A) or (B) of this section, based on funded volunteer or funded part-time service, or off-duty disability, or partial on-duty disability, or early vested service;

(c) A member of the fund who is receiving a pension under division (C)(1) of this section, based on funded volunteer or funded part-time service.

(J) On and after July 1, 1977, a member of the fund who was receiving an annual pension or benefit on December 31, 1973, pursuant to division (B) of this section, based upon partial disability, off-duty disability, or early vested service, or pursuant to former division (C)(3), (5), or (6) of this section, shall have such annual pension or benefit increased by three hundred dollars.

The following are not eligible to receive the increase provided by this division:

(1) A member of the fund who is receiving a pension or benefit in accordance with the rules in force on April 1, 1947, governing the granting of pensions and benefits, which provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members;

(2) A member of the fund who is receiving a pension or benefit under division (B) or (C)(2) of this section or former division (C)(3), (5), or (6) of this section based on volunteer or part-time service.

(K)

(1) Except as otherwise provided in this division, every person who on July 24, 1986, is receiving an age and service or disability pension, allowance, or benefit pursuant to this chapter in an amount less than thirteen thousand dollars a year that is based upon an award made effective prior to February 28, 1984, shall receive an increase of six hundred dollars a year or the amount necessary to increase the pension or benefit to four thousand two hundred dollars after all adjustments required by this section, whichever is greater.

(2) Division (K)(1) of this section does not apply to the following:

(a) A member of the fund who is receiving a pension or benefit in accordance with rules in force on April 1, 1947, that govern the granting of pensions and benefits and that provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members;

(b) A member of the fund who is receiving a pension or benefit based on funded volunteer or funded part-time service.

(L) On and after July 24, 1986:

(1) The pension of each person receiving a pension under division (D) of this section on July 24, 1986, shall be increased to three hundred ten dollars per month.

(2) The pension of each person receiving a pension under division (E) of this section on July 24, 1986, shall be increased to ninety-three dollars per month.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003; 2008 SB3 05-13-2008



Section 742.371 - Credit for time previously served in active full-time service of Ohio police or fire department.

A member of the fund who is in the active service of a police or fire department, is not receiving a pension or benefit payment from the Ohio police and fire pension fund, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of active service in such department under division (C) of section 742.37 or section 742.39 of the Revised Code, be given credit for time previously served in the active full-time service of an Ohio police or fire department, provided both of the following occur:

(A) The member was a member of a police or firemen's relief and pension fund or the Ohio police and fire pension fund during the entire period for which such active service credit is claimed.

(B) The member pays into the Ohio police and fire pension fund the amount received by the member under division (I) of former section 521.11, division (I) of former section 741.18, division (I) of former section 741.49, or division (G) of section 742.37 of the Revised Code, with interest compounded annually thereon at a rate to be determined by the board of trustees of the Ohio police and fire pension fund, from the date of such receipt to the date of such deposit.

Subject to board rules, a member may choose to purchase in any one payment only part of the credit that may be purchased under this section.

At the request of the fund, the employer shall certify to the board the dates the member was in the active service of the police or fire department.

Effective Date: 03-24-2003



Section 742.372 - Amended and Renumbered RC 742.371.

Effective Date: 10-01-2002



Section 742.373 - [Repealed].

Effective Date: 10-01-2002



Section 742.374 - Additional pension payments for retirees on and after 12-31-71.

On and after December 31, 1971, all persons who retired and were eligible to receive a pension that was payable prior to July 1, 1968, pursuant to division (B) of section 742.37 of the Revised Code, and all persons who qualified for a payment under division (C)(1) of such section or division (C)(2), (3), (4), or (5) of former section 742.37 of the Revised Code prior to such date shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement or disability and December 31, 1971, or an additional fifty dollars, whichever is less.

This section does not apply to persons included under division (H)(2) of section 742.37 of the Revised Code.

On or before the first day of August in each year, the board of trustees of the Ohio police and fire pension fund shall certify to the treasurer of state the amount required to be paid in the preceding fiscal year under this section. Upon receipt of such certification, the treasurer of state shall pay to the fund the amount certified.

Effective Date: 11-02-1999



Section 742.375 - Credit for time served in state highway patrol retirement system.

Except for service credit transferred under section 742.214 of the Revised Code, a member of the fund who is in the active service of a police or fire department, is not receiving a pension or benefit payment from the Ohio police and fire pension fund, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of active service in such department under division (C) of section 742.37 or section 742.39 of the Revised Code, be given full credit for the time served in the state highway patrol retirement system, provided such member pays into the Ohio police and fire pension fund the amount received by the member under section 5505.19 of the Revised Code, with interest compounded annually thereon at a rate to be determined by the board of trustees of the Ohio police and fire pension fund from the date of such receipt to the date of such deposit. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

Upon certification by the board to the board of the state highway patrol retirement system of such payment by the member of the fund, the state highway patrol retirement board shall pay from the employer's accumulation fund under division (C) of section 5505.03 of the Revised Code to the Ohio police and fire pension fund an amount equal to the payment of the member of the fund.

Effective Date: 03-24-2003



Section 742.376 - Credit for service as a full-time police officer or firefighter prior to 1-1-67.

A member of the fund who is in the active service of a police or fire department, is not receiving a pension or benefit payment from the Ohio police and fire pension fund, and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code shall, in computing years of active service in such department under division (C) of section 742.37 or section 742.39 of the Revised Code, be given full credit for service as a full-time police officer or firefighter, provided that all of the following occur:

(A) Such service was rendered prior to January 1, 1967.

(B) The municipal corporation or township, at the time such service was rendered, had not established a police or firemen's relief and pension fund to which the member could otherwise have made pension contributions.

(C) The member was enrolled in the public employees retirement system, contributed thereto, and has withdrawn the member's retirement contributions.

(D) The member pays into the Ohio police and fire pension fund the amount withdrawn by the member from the public employees retirement system, with interest compounded annually thereon at a rate to be determined by the board from the date of such withdrawal to the date of deposit. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

Purchase of such credit in the Ohio police and fire pension fund shall forever bar the member from reinstating such credit in the public employees retirement system.

Effective Date: 03-24-2003



Section 742.377 - Increasing survivor benefits.

On and after January 1, 1974, each surviving spouse of a deceased member of the fund, each surviving child of a deceased member of the fund, and each surviving parent dependent for support upon a deceased member of the fund receiving benefits pursuant to former section 742.37 of the Revised Code shall have such benefits increased by the following amounts:

(A) Surviving spouse of a deceased member of the fund, thirty dollars per month;

(B) Surviving child of a deceased member of the fund, ten dollars per month;

(C) Surviving parent dependent for support upon a deceased member of the fund, fifteen dollars per month for each two such parents, or thirty dollars per month for the sole surviving parent of the deceased fund member.

Survivors of members of the fund who are receiving a pension in accordance with the rules governing the granting of pensions and benefits in force on April 1, 1947, which provide such member with an increase in the original pension pursuant to changes in the salaries of active members, are not eligible for the benefits provided in this section.

Effective Date: 01-01-1974



Section 742.378 - Additional monthly payment.

On and after December 19, 1973, all persons who retired and were eligible to receive a pension that was first payable on or after July 1, 1968, and prior to July 1, 1971, pursuant to division (B) of section 742.37 of the Revised Code and all persons who qualified for a payment under division (C)(1) of such section or division (C)(2), (3), (4), or (5) of former section 742.37 of the Revised Code shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement or disability and July 1, 1973.

This section does not apply to persons included under division (H)(5) of section 742.37 of the Revised Code.

Effective Date: 09-16-1998



Section 742.379 - Amended and Renumbered RC 742.21.

Effective Date: 04-01-2001



Section 742.3710 - Increasing survivor benefits.

Each surviving spouse of a deceased member of the fund and each surviving child of a deceased member of the fund receiving benefits pursuant to former section 742.37 of the Revised Code shall have benefits increased by the following amounts:

(A) Surviving spouse of a deceased member of the fund, forty dollars per month;

(B) Surviving child of a deceased member of the fund, ten dollars per month.

Survivors of members of the fund who are receiving a pension in accordance with the rules governing the granting of pensions and benefits in force on April 1, 1947, which provide an increase in the original pension or benefit pursuant to changes in the salaries of active members, are not eligible for the benefits provided in this section.

Effective Date: 07-01-1976



Section 742.3711 - Optional plans upon retirement.

(A) On application for retirement as provided in section 742.37 of the Revised Code, a member of the fund may elect to receive a retirement allowance payable throughout the member's life, or may elect, on the application for retirement, to receive the actuarial equivalent of the member's retirement allowance in a lesser amount payable for life and continuing after death to a surviving designated beneficiary under one of the following optional plans, provided the amount payable to the beneficiary shall not exceed the amount payable to the retiring member of the fund, and is certified by the actuary engaged by the board of trustees of the Ohio police and fire pension fund to be the actuarial equivalent of the member's retirement allowance and is approved by the board.

(1) Option 1. The member's lesser retirement allowance shall be paid for life to the sole beneficiary designated at the time of the member's retirement.

(2) Option 2. One-half or some other portion of the member's lesser retirement allowance shall be paid for life to the sole beneficiary designated at the time of the member's retirement.

(3) Option 3. Upon the member's death before the expiration of a certain period from the retirement date and elected by the member and approved by the retirement board, the member's lesser retirement allowance shall be continued for the remainder of that period to the beneficiary the member has designated in writing filed with the retirement board.

Should the member's designated beneficiary die prior to the expiration of the guarantee period, then for the purpose of completing payment for the remainder of the guarantee period, the present value of such payments shall be paid to the estate of the beneficiary last receiving.

(4) Option 4. The member's lesser retirement allowance or a portion of the lesser retirement allowance shall be paid for life to two, three, or four surviving beneficiaries designated at the time of the member's retirement, in such portions as specified at retirement. If the member elects this plan as required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property and compliance with the court order requires the allocation of a portion less than ten per cent to any beneficiary, the member shall allocate a portion less than ten per cent to that beneficiary in accordance with that order. In all other circumstances, no portion allocated under this plan of payment shall be less than ten per cent. The total of the portions allocated shall not exceed one hundred per cent of the member's lesser allowance.

(B)

(1) The death of a spouse designated as beneficiary or the death of any other designated beneficiary following a member's retirement or election under section 742.44 of the Revised Code to participate in the deferred retirement option plan shall cancel the portion of the optional plan of payment providing continuing lifetime benefits to the deceased designated beneficiary. The member of the fund shall receive the actuarial equivalent of the member's single lifetime benefit, as determined by the board, based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary. The change shall be effective the month following receipt by the board of notice of the death.

(2) On divorce, annulment, or marriage dissolution, a member receiving a retirement allowance under a plan that provides for continuation of all or part of the allowance after death for the lifetime of the member's surviving spouse may, with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, elect to cancel the portion of the plan providing continuing lifetime benefits to that spouse. The member shall receive the actuarial equivalent of the member's single lifetime benefit as determined by the board based on the number of remaining beneficiaries, with no change in amount payable to any remaining beneficiary. The election shall be made on a form provided by the board and shall be effective the month following its receipt by the board.

(C)

(1) Following marriage or remarriage, both of the following apply:

(a) A member of the fund receiving a retirement allowance under section 742.37 or 742.39 of the Revised Code may elect not later than one year after the date of marriage or remarriage a new optional plan of payment based on the actuarial equivalent of the member's single lifetime benefit as determined by the board.

(b) If a member is receiving a retirement allowance pursuant to a plan of payment providing for payment to a former spouse pursuant to a court order described in division (D)(1)(c) of this section and the board has received a copy of the order described in that division, the member may elect a new plan of payment under "option 4" based on the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the board if the new plan of payment elected does not reduce the payment to the former spouse.

(2) A plan elected under this division and the member's lesser retirement allowance shall become effective on the date of receipt by the board of an application on a form approved by the board.

(D)

(1) Unless one of the following occurs, an application for retirement by a married person shall be considered an election of a benefit under option 2 as provided for in division (A)(2) of this section under which one-half of the lesser retirement allowance payable during the life of the retirant will be paid after death to the retirant's spouse for life as sole beneficiary:

(a) The retirant selects an optional plan under division (A) of this section providing for payment after death to the retirant's spouse for life as sole beneficiary of more than one-half of the lesser retirement allowance payable during the life of the retirant;

(b) The retirant submits to the board a written statement signed by the spouse attesting that the spouse consents to the retirant's election to receive a single lifetime retirement allowance or a payment under an optional benefit plan under which after the death of the retirant the surviving spouse will receive less than one-half of the lesser retirement allowance payable during the life of the retirant;

(c) A plan of payment providing for payment in a specified amount continuing after the retirant's death to a former spouse is required by a court order issued prior to the effective date of the retirant's retirement under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding division of marital property.

(d) If a retirant is subject to division (D)(1)(c) of this section and the board has received a copy of the order described in that division, the board shall accept the retirant's election of a plan of payment under this section only if the retirant complies with both of the following:

(i) The retirant elects a plan of payment that is in accordance with the order described in division (D)(1)(c) of this section.

(ii) If the retirant is married, the retirant elects "option 4" and designates the retirant's current spouse as a beneficiary under that plan unless that spouse consents in writing to not being designated a beneficiary under any plan of payment or the board waives the requirement that the current spouse consent.

(2) An application for retirement shall include an explanation of all of the following:

(a) That, if the member is married, unless the spouse consents to another plan of payment or there is a court order dividing marital property issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property that provides for payment in a specified amount, the member's retirement allowance will be paid under "option 2" and consist of the actuarial equivalent of the member's retirement allowance in a lesser amount payable for life and one-half of the lesser allowance continuing after death to the surviving spouse for the life of the spouse;

(b) A description of the alternative plans of payment available with the consent of the spouse;

(c) That the spouse may consent to another plan of payment and the procedure for giving consent;

(d) That consent is irrevocable once notice of consent is filed with the board.

Consent shall be valid only if it is signed, in writing, and witnessed by an employee of the board or a notary public.

(3) If the retirant does not select an optional plan as described in division (D)(1)(a) of this section and the board does not receive the written statement provided for in division (D)(1)(b) of this section, it shall determine and pay the retirement allowance in accordance with division (A)(2) of this section, except that the board may provide by rule for waiver by the board of the statement and payment of the allowance other than in accordance with division (A)(2) of this section if the retirant is unable to obtain the statement due to absence or incapacity of the spouse or other cause specified by the board.

(E) A member of the fund who has elected an optional plan under this section or section 742.3715 of the Revised Code may, with the consent of the designated beneficiary, cancel the optional plan and receive the retirement allowance payable throughout life the member would have received had the member not elected the optional plan, if the member makes a request to cancel the optional plan not later than one year after the later of September 9, 1988, or the date on which the member first receives a payment under this section or section 742.3715 of the Revised Code. Cancellation of the optional plan shall be effective the month after acceptance of the request by the trustees of the fund. No payment or adjustment shall be made in the retirement allowance payable throughout the member's life to compensate for the lesser allowance the member received under the optional plan.

The request to cancel the optional plan shall be made on a form provided by the fund and shall be valid only if the completed form includes a signed statement of the designated beneficiary's understanding of and consent to the cancellation. The signature shall be verified by the trustees of the fund prior to their acceptance of the cancellation.

(F) Any option elected and payments made under this section shall be in addition to any benefit payable under divisions (D), (E), and (F) of section 742.37 of the Revised Code.

(G) A person is eligible to receive a benefit increase under this division if the person is receiving a retirement allowance or benefit under an optional plan elected under this section or section 742.3715 of the Revised Code based on an award made prior to July 24, 1986. A person is not eligible to receive an increase under this division if the person is receiving a pension or benefit in accordance with rules in force on April 1, 1947, that govern the granting of pensions and benefits and that provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members.

The board shall annually increase all benefits payable under this section or section 742.3715 of the Revised Code to eligible persons by the actuarial equivalent of three hundred sixty dollars, except that no benefit shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

The first increase is payable to all eligible persons on July 1, 1988. The increase is payable for the ensuing twelve-month period or until the next increase is granted under this section, whichever is later.

The date of the first increase payable under this section shall be the anniversary date for future increases.

If payment of a portion of a benefit is made to an alternate payee under section 742.462 of the Revised Code, increases under this division granted while the order is in effect shall be apportioned between the alternate payee and the benefit recipient in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the benefit recipient.

If payment of a portion of a retirement allowance is made to one or more beneficiaries under "option 4" under division (A)(4) of section 742.3711 of the Revised Code, each increase under this division granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003; 03-07-2005; 10-27-2006



Section 742.3712 - Increase in monthly pension, allowance or benefit effective 7-1-81.

(A) Effective July 1, 1981, each person eligible to receive an age and service or disability pension, allowance, or benefit pursuant to Chapter 742. of the Revised Code that was based upon an award made effective before January 1, 1974, shall have the person's monthly pension increased by five per cent, except that the twelve-month sum of such increase shall not exceed five per cent of the first five thousand dollars of the annual pension allowance or benefit.

A member of the Ohio police and fire pension fund or a survivor who is receiving a pension or benefit in accordance with the rules in force on April 1, 1947, governing the granting of pensions and benefits, which provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members, shall not be eligible to receive the increase provided by this section.

(B) Effective July 1, 1981, each person eligible to receive a survivor's benefit pursuant to Chapter 742. of the Revised Code that was based upon an award made effective before July 1, 1981, shall have the person's monthly benefit increased by five per cent, except that the twelve-month sum of such increases shall not exceed five per cent of the first five thousand dollars of the annual benefit.

(C) The increases provided in divisions (A) and (B) of this section shall be applied to the benefit payable on and after July 1, 1981.

(D) The benefits provided in divisions (A) and (B) of this section are a continuation of those first provided in Am. Sub. H. B. 204 as passed by the 113th general assembly.

(E) On or before August 1, 1982, and on or before the first day of August in each year thereafter, the board of trustees of the Ohio police and fire pension fund shall certify to the treasurer of state the amounts needed to pay the cost of the additional payments required under this section for the preceding fiscal year. Upon receipt of these certifications, the treasurer of state shall pay the amount certified.

Effective Date: 11-02-1999



Section 742.3713 - Increase in monthly benefit effective 11-15-81.

(A) On and after November 15, 1981, a member of the Ohio police and fire pension fund who is receiving a pension or benefit effective prior to February 28, 1980, under division (A), (B), or (C) of section 742.37 or division (C)(2), (3), (4), or (5) of former section 742.37 of the Revised Code shall have such pension or benefit increased by forty-six dollars.

The following are not eligible to receive the increase provided by this division:

(1) A member of the fund who is receiving a pension or benefit in accordance with the rules in force on April 1, 1947, governing the granting of pensions and benefits, which provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members;

(2) A member of the fund who is receiving a pension or benefit under division (A), (B), or (C) of section 742.37 of the Revised Code based on volunteer or part-time service.

(B) Each surviving spouse who on November 15, 1981, is receiving a pension pursuant to division (D) of section 742.37 of the Revised Code as it was in effect prior to such date shall have the monthly pension increased forty-six dollars.

Effective Date: 11-02-1999



Section 742.3714 - Designating contingent dependent beneficiary.

As used in this section, "contingent dependent beneficiary" means a person so designated pursuant to this section by a member or former member of the Ohio police and fire pension fund.

Prior to retiring under section 742.37 of the Revised Code, a member or former member of the fund who is, or within twelve months will be, eligible to retire and receive a pension or benefit under division (C)(1) or (3) of section 742.37 of the Revised Code may designate one dependent, not the member's or former member's spouse, as the contingent dependent beneficiary. The determination of what constitutes a dependent for the purposes of this section shall be made by the board of trustees of the fund in accordance with rules adopted pursuant to this section. The designation shall be made on a form provided by the board and shall be filed with the board. The designation may be changed or withdrawn in accordance with rules adopted by the board pursuant to this section. The designation shall be used only for the purposes of this section and shall cease to have effect if the member or former member retires under section 742.37 of the Revised Code, or dies prior to retirement and is survived by a spouse. The board shall annually inform members and eligible former members of the fund of the right to designate a contingent dependent beneficiary under this section.

In addition to any other pension, allowance, or benefit payable under this chapter, the surviving spouse of a deceased member or former member of the fund who at the time of the member's or former member's death was eligible to retire and receive a pension or benefit under division (C)(1) or (3) of section 742.37 of the Revised Code, but had not retired, shall receive an annual retirement allowance under this section, payable in twelve monthly installments. If on the date of death of the member or former member there is no surviving spouse, the allowance shall be paid to the contingent dependent beneficiary. If on such date there is no surviving spouse and no person designated as a contingent dependent beneficiary who is determined by the board of trustees to be a dependent of the member or former member, no allowance or benefit shall be paid under this section.

Unless at the time of death the member was participating in the deferred retirement option plan established under section 742.43 of the Revised Code, the allowance paid under this section shall be an amount equal to the amount the surviving spouse or contingent dependent beneficiary would have been entitled to receive had the member or former member retired effective the day following the date of death having selected an option 2 plan under division (A)(2) of section 742.3711 of the Revised Code providing for one-half of the member's or former member's lesser retirement allowance to be paid to the surviving spouse or contingent dependent beneficiary. The allowance paid under this section to the surviving spouse or contingent dependent beneficiary of a member who at the time of death was participating in the deferred retirement option plan established under section 742.43 of the Revised Code shall be an amount calculated in accordance with section 742.442 of the Revised Code and rules that shall be adopted by the board of trustees of the Ohio police and fire pension fund.

Payments under this section are payable effective the first day of the first month following the death of the member or former member of the fund.

Effective Date: 03-24-2003



Section 742.3715 - Election of retiree to change to optional plan.

(A) A member of the Ohio police and fire pension fund who retired under section 742.37 of the Revised Code before February 28, 1980, may elect to receive the actuarial equivalent of the member's retirement allowance in a lesser amount payable for the remainder of the member's life and continuing after death to the member's spouse under one of the optional plans described under division (A)(1) or (2) of section 742.3711 of the Revised Code, provided the amount payable under the optional plan elected is certified by the actuary engaged by the Ohio police and fire pension fund to be the actuarial equivalent of the member's retirement allowance and is approved by the fund. The election shall be made as follows:

(1) Not later than ninety days after September 26, 1984, the member shall file with the fund a notice that the member wishes to be eligible to make the election authorized by this section. The fund shall advise the member with respect to the choices available under the optional plans and have a determination made of the monthly benefits payable under the optional plan elected by the member for inclusion in the statement to be filed under division (A)(2) of this section.

(2) Not later than one year after September 26, 1984, the member shall file a statement, on a form provided by the fund, that the member elects to receive benefits under the optional benefit plan specified in the statement.

A request or form that is mailed to the board shall be considered to have been filed on its postmark date.

(B) A member of the fund who retired under section 742.37 of the Revised Code prior to September 16, 1998, was married at the time of retirement and is currently married to the same spouse, and did not elect one of the optional plans under section 742.3711 of the Revised Code may elect to receive the actuarial equivalent of the member's retirement allowance in a lesser amount payable for the remainder of the member's life and continuing after death to the member's spouse under one of the optional plans described in division (A)(1) or (2) of section 742.3711 of the Revised Code, provided the amount payable under the optional plan elected is certified by the actuary engaged by the fund to be the actuarial equivalent of the member's retirement allowance and is approved by the fund.

Not later than thirty days after December 21, 1998, the fund shall provide to all members described in this division written notice of the election available under this division. The notice shall state that a member's failure to elect an optional plan under this division will result in the member's spouse, at the time of the member's death, being eligible only for a benefit under division (D) of section 742.37 of the Revised Code.

The election shall be made as follows:

(1) Not later than one hundred twenty days after December 21, 1998, the member shall file with the fund a notice that the member wishes to make the election authorized by this section. The fund shall advise the member with respect to the choices available under the optional plans and have a determination made of the monthly benefits payable under the optional plan elected by the member for inclusion in the statement to be filed under division (B)(2) of this section.

(2) Not later than one year after December 21, 1998, the member shall file a statement, on a form provided by the fund, that the member elects to receive benefits under the optional plan specified in the statement. A request or form that is mailed to the fund's principal place of business shall be considered to have been filed on its postmark date. Benefits under the optional plan shall begin on the first day of the first month following the date the statement is filed with the fund.

(C)

(1) The death of the member's spouse shall cancel any plan elected pursuant to this section and return the member to the member's single lifetime benefit equivalent, as determined by the fund, to be effective the month following receipt by the fund of notice of the death.

(2) On divorce, annulment, or marriage dissolution, a member receiving a retirement allowance under a plan that provides for continuation of all or part of the allowance after death for the lifetime of the member's surviving spouse may, with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, elect to cancel the plan and receive the member's single lifetime benefit equivalent as determined by the fund. The election shall be made on a form provided by the fund and shall be effective the month following its receipt by the fund.

(D) If the member remarries after cancellation under division (C)(1) or (2) of this section of an optional plan, the member may elect not later than one year after the date of remarriage a new optional plan based on the actuarial equivalent of the member's single lifetime benefit as determined by the fund. The plan and the member's lesser retirement allowance shall become effective on the date the election is made on a form approved by the fund.

(E) Any option elected and payments made under this section shall be in addition to any benefit payable under division (D) of section 742.37 of the Revised Code.

Effective Date: 03-17-2000



Section 742.3716 - Annual increases in pension or benefits.

(A) As used in this section:

(1) "Recalculated average annual salary" means the highest average annual compensation of a member of the Ohio police and fire pension fund during any three years of contributions, including amounts included in terminal pay attributable to such three years, determined by dividing the member's total earnings as an employee during such years by three.

(2) "Consumer price index" means the index, as prepared by the United States bureau of labor statistics (U.S. city average for urban wage earners and clerical workers: all items 1982-84=100), or, if that index is no longer published, a generally available comparable index.

(B) For persons who become members of the fund on or after July 1, 2013, and members of the fund who as of July 1, 2013, have less than fifteen years of service credit and are not receiving a pension or disability benefit under this chapter, the board of trustees of the Ohio police and fire pension fund shall annually increase the pension or benefits that become payable to each member pursuant to section 742.37 of the Revised Code or division (D)(2) or (4) of section 742.38 of the Revised Code once the member has received the pension or benefit for at least one year and has attained the age of fifty-five. Benefits that become payable pursuant to division (D)(1) of section 742.38 of the Revised Code shall be increased annually once the member has received the benefits for at least one year.

The pension or benefit shall be increased by the lesser of the following:

(1) Three per cent;

(2) The percentage increase, if any, in the consumer price index over the twelve-month period that ends on the thirtieth day of September of the immediately preceding year, rounded to the nearest one-tenth of one per cent.

In no event shall the pension or benefit exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

The date of the first increase paid under this division shall be the anniversary date for future increases. The pension or benefit used in the first calculation of an increase under this division shall remain as the base for all future increases paid under this division, unless a new base is established by law.

(C) For members of the fund who as of July 1, 2013, have fifteen or more years of service credit and are not receiving a pension or disability benefit under this chapter and members who are receiving a pension or disability benefit that became effective before that date and did not make the election under division (D) of this section, the board shall annually increase the pension or benefits that become payable to each member pursuant to section 742.37 of the Revised Code or division (D)(2) or (4) of section 742.38 of the Revised Code once the member has received the pension or benefits for at least one year and has attained the age of fifty-five. Benefits that become payable pursuant to division (D)(1) of section 742.38 of the Revised Code shall be increased once the member has received the benefits for at least one year.

The pension or disability benefit shall be increased by three per cent. In no event shall the pension or benefit exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415, as amended.

The date of the first increase paid under this division shall be the anniversary date for future increases. The pension or benefit used in the first calculation of an increase under this division shall remain as the base for all future increases paid under this division unless a new base is established by law.

(D)

(1) Notwithstanding any other provision of this section, section 742.37, or section 742.39 of the Revised Code, a member of the fund who is not receiving a pension or benefit under this chapter and on January 1, 1989, had fifteen or more years of service credit under this chapter may elect to have any future pension or benefit paid to the member or the member's spouse or survivors under this chapter calculated on the basis of the member's recalculated average annual salary rather than the member's average annual salary as determined under section 742.37 or 742.39 of the Revised Code. The election shall be made by the member prior to or at the time of making an election under section 742.3711 of the Revised Code.

(2) If a member eligible to make the election under division (D)(1) of this section dies prior to making the election and at the time of death is eligible to retire and receive a pension or benefit under division (C)(1) or (3) of section 742.37 of the Revised Code, the person entitled to receive a benefit under section 742.3714 of the Revised Code may make the election provided for in this division.

(3) The election under division (D)(1) or (2) of this section shall be made on forms provided by the fund. Once received by the fund, the election is irrevocable and binds the member and any other person who receives a pension or benefit based on the member's service. No person who receives a pension or benefit calculated in accordance with division (D) of this section is eligible to receive an increase under this section. If the person making the election receives a benefit under section 742.3714 of the Revised Code, that person is not eligible to receive an increase under division (G) of section 742.3711 of the Revised Code.

(E) A member whose election to participate in the deferred retirement option plan established under section 742.43 of the Revised Code

is effective prior to July 2, 2013, is eligible to receive an increase under this section while participating in the deferred retirement option plan on attaining the age of fifty-five and having participated in the plan twelve months. The pension amount used in the first calculation of an increase under this section shall be the amount calculated under section 742.442 of the Revised Code unless the member's participation has terminated pursuant to division (C) of section 742.444 or to section 742.445 of the Revised Code. A member whose election to participate in the deferred retirement option plan is effective on or after July 2, 2013, shall not receive an increase under this section while participating in the deferred retirement option plan.

(F) If payment of a portion of a benefit is made to an alternate payee under section 742.462 of the Revised Code, increases under this section granted while the order is in effect shall be apportioned between the alternate payee and the benefit recipient in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the benefit recipient.

If payment of a portion of a retirement allowance is made to one or more beneficiaries under "option 4" under division (A)(4) of section 742.3711 of the Revised Code, each increase under this section granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003; 10-27-2006



Section 742.3717 - Annual cost of living increase.

(A)

(1) Except as provided in division (A)(2) of this section, as used in this section, "eligible person" means a person who meets both of the following conditions:

(a) The person is receiving an annual pension or benefit under division (A), (B), or (C) of section 742.37 or division (C)(2), (3), (4), or (5) of former section 742.37 of the Revised Code based on an award made prior to July 24, 1986.

(b) The person has not elected under section 742.3711 of the Revised Code to receive a retirement allowance under an optional benefit plan.

(2) A person is not an eligible person if the person is receiving a pension or benefit in accordance with rules in force on April 1, 1947, that govern the granting of pensions and benefits and that provide an increase in the original pension or benefit from time to time pursuant to changes in the salaries of active members.

(B)

(1) The board of trustees of the Ohio police and fire pension fund shall annually increase all benefits payable to eligible persons by three hundred sixty dollars, except that no benefit shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(2) The first increase is payable to all eligible persons on July 1, 1988. The increase is payable for the ensuing twelve-month period or until the next increase is granted under this section, whichever is later.

The date of the first increase payable under this section shall be the anniversary date for future increases.

(3) If payment of a portion of a benefit is made to an alternate payee under section 742.462 of the Revised Code, increases under this section granted while the order is in effect shall be apportioned between the alternate payee and the eligible person in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the eligible person.

If payment of a portion of a retirement allowance is made to one or more beneficiaries under "option 4" under division (A)(4) of section 742.3711 of the Revised Code, each increase under this section granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

Effective Date: 02-01-2002; 10-27-2006



Section 742.3718 - Minimum pension or benefit.

(A) Except as otherwise provided in this division, each person who on September 9, 1988, is receiving a pension or benefit of less than five thousand dollars annually under division (A) or (B) of section 742.37 of the Revised Code on the basis of disability or service of twenty-five years or more, under division (C)(1) of that section, or under division (C)(2) or (5) of former section 742.37 of the Revised Code shall have the pension or benefit increased to five thousand dollars a year, effective July 1, 1988. This division does not apply to any person receiving a pension or benefit based on funded volunteer or funded part-time service.

(B) On and after July 1, 1988:

(1) The pension of each person receiving a pension or benefit under division (D) of section 742.37 of the Revised Code shall be increased to four hundred ten dollars a month.

(2) The pension of each person receiving a pension or benefit under division (E) of section 742.37 of the Revised Code shall be increased to one hundred eighteen dollars a month.

(C) Notwithstanding any average annual salary limitation in section 742.37 of the Revised Code, each person who on July 1, 1999, is receiving an annual pension or benefit described in division (A), (B), or (C)(1) or (3) of that section of less than six thousand six hundred dollars shall have the pension increased to that amount, effective July 1, 1999. The increase granted under this division shall be included in a person's base for the purpose of determining future increases under section 742.3716 of the Revised Code.

(D)

(1) Except as provided in division (D)(2) of this section, the monthly pension of each person who is the surviving spouse of a deceased member of the fund and on March 17, 2000, is receiving a pension of less than the amount described in division (D)(1) of section 742.37 of the Revised Code shall be increased as follows:

(a) For the period beginning on the first day of the first month following March 17, 2000, and ending June 30, 2000, to five hundred fifty dollars;

(b) For the period beginning July 1, 2000, and the first day of July of each year thereafter and continuing for the following twelve months, to an amount equal to the greater of five hundred fifty dollars or the monthly amount paid during the prior twelve-month period plus sixteen dollars and fifty cents.

(2) An increase under division (D)(1) of this section shall not be paid to a person who is receiving a pension under division (D)(2) of section 742.37 of the Revised Code and a benefit under division (B) or (D) of section 742.63 of the Revised Code until the person ceases to be eligible for a benefit under division (B) or (D) of section 742.63 of the Revised Code. The person's monthly pension shall be increased, effective the first day of the first month following the date on which the person ceases to be eligible for the benefit, to the amount it would be under division (D)(1) of this section had the person never been eligible for a benefit under division (B) or (D) of section 742.63 of the Revised Code.

(E) The monthly pension of each person receiving a pension under division (E) of section 742.37 of the Revised Code shall be increased to one hundred fifty dollars effective July 1, 1999.

(F) Effective July 1, 1999, the monthly pension of each person receiving a pension under division (F) of section 742.37 of the Revised Code shall be increased as follows:

(1) If there are two dependent parents, to one hundred dollars;

(2) If there is one dependent parent, to two hundred dollars.

Effective Date: 02-01-2002



Section 742.3719 - Increase in benefit or allowance when IRC 415 limits increased.

Whenever the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, are raised, the board of trustees of the Ohio police and fire pension fund shall increase the amount of the pension, benefit, or allowance of any person whose pension, benefit, or allowance payable under section 742.37, 742.3716, 742.3717, or 742.39 of the Revised Code was limited by the application of section 415. The amount of the increased pension, benefit, or allowance shall not exceed the lesser of the amount the person would have received if the limits established by section 415 had not been applied or the amount the person is eligible to receive subject to the new limits established by section 415.

Effective Date: 11-02-1999



Section 742.3720 - [Repealed].

Effective Date: 02-01-2002



Section 742.3721 - Qualified governmental excess benefit arrangement maintained and established.

The board of trustees of the Ohio police and fire pension fund may establish and maintain a qualified governmental excess benefit arrangement that meets the requirements of division (m) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, and any regulations adopted thereunder. If established, the arrangement shall be a separate portion of the fund and be maintained solely for the purpose of providing to retired members that part of a benefit otherwise payable under this chapter that exceeds the limits established by section 415 of the "Internal Revenue Code of 1986," as amended.

Members participating in an arrangement established under this section shall not be permitted to elect to defer compensation to the arrangement. Contributions to and benefits paid under an arrangement shall not be payable from a trust that is part of the fund unless the trust is maintained solely for the purpose of providing such benefits.

The board shall adopt rules to administer an arrangement established under this section.

Effective Date: 07-13-2000



Section 742.38 - Minimum medical testing and diagnostic standards or procedures to be incorporated into physical examinations for prospective members.

(A)

(1) The board of trustees of the Ohio police and fire pension fund shall adopt rules establishing minimum medical testing and diagnostic standards or procedures to be incorporated into physical examinations administered by physicians to prospective members of the fund. The standards or procedures shall include diagnosis and evaluation of the existence of any heart disease, cardiovascular disease, or respiratory disease. The rules shall specify the form of the physician's report and the information to be included in it.

The board shall notify all employers of the establishment of the minimum standards or procedures and shall include with the notice a copy of the standards or procedures. The board shall notify all employers of any changes made to the standards or procedures. Once the standards or procedures take effect, employers shall cause each prospective member of the fund to submit to a physical examination that incorporates the standards or procedures.

(2) Division (A)(2) of this section applies to an employee who becomes a member of the fund on or after the date the minimum standards or procedures described in division (A)(1) of this section take effect. For each employee described in division (A)(2) of this section, the employer shall forward to the board a copy of the physician's report of a physical examination that incorporates the standards or procedures described in division (A)(1) of this section. If an employer fails to forward the report in the form required by the board on or before the date that is sixty days after the employee becomes a member of the fund, the board shall assess against the employer a penalty determined under section 742.353 of the Revised Code.

(B) Application for a disability benefit may be made by a member of the fund or, if the member is incapacitated as defined in rules adopted by the board, by a person acting on the member's behalf. Not later than fourteen days after receiving an application for a disability benefit from a member or a person acting on behalf of a member, the board shall notify the member's employer that an application has been filed. The notice shall state the member's position or rank. Not later than twenty-eight days after receiving the notice or filing an application on behalf of a member, the employer shall forward to the board a statement certifying the member's job description and any other information required by the board to process the application.

If the member applying for a disability benefit becomes a member of the fund prior to the date the minimum standards or procedures described in division (A)(1) of this section take effect, the board may request from the member's employer a copy of the physician's report of the member's physical examination taken on entry into the police or fire department or, if the employer does not have a copy of the report, a written statement certifying that the employer does not have a copy of the report. If an employer fails to forward the report or statement in the form required by the board on or before the date that is twenty-eight days after the date of the request, the board shall assess against the employer a penalty determined under section 742.353 of the Revised Code. The board shall maintain the information submitted under this division and division (A)(2) of this section in the member's file.

(C) For purposes of determining under division (D) of this section whether a member of the fund is disabled, the board shall adopt rules establishing objective criteria under which the board shall make the determination. The rules shall include standards that provide for all of the following:

(1) Evaluating a member's illness or injury on which an application for disability benefits is based;

(2) Defining the occupational duties of a police officer or firefighter;

(3) Providing for the board to assign competent and disinterested physicians and vocational evaluators to conduct examinations of a member;

(4) Requiring a written report for each disability application that includes a summary of findings, medical opinions, including an opinion on whether the illness or injury upon which the member's application for disability benefits is based was caused or induced by the actual performance of the member's official duties, and any recommendations or comments based on the medical opinions;

(5) Providing for the board to consider the member's potential for retraining or reemployment.

(D) This division does not apply to members of the fund who have elected to receive benefits and pensions in accordance with division (A) or (B) of section 742.37 of the Revised Code or from a police relief and pension fund or a firemen's relief and pension fund in accordance with the rules of that fund in force on April 1, 1947.

As used in this division :

"Totally disabled" means a member of the fund is unable to perform the duties of any gainful occupation for which the member is reasonably fitted by training, experience, and accomplishments. Absolute helplessness is not a prerequisite of being totally disabled.

"Permanently disabled" means a condition of disability from which there is no present indication of recovery.

(1) A member of the fund who is permanently and totally disabled as the result of the performance of the member's official duties as a member of a police or fire department shall be paid annual disability benefits in accordance with division (A) of section 742.39 of the Revised Code. In determining whether a member of the fund is permanently and totally disabled, the board shall consider standards adopted under division (C) of this section applicable to the determination.

(2) A member of the fund who is permanently and partially disabled as the result of the performance of the member's official duties as a member of a police or fire department shall, if the disability prevents the member from performing those duties and impairs the member's earning capacity, receive annual disability benefits in accordance with division (B) of section 742.39 of the Revised Code. In determining whether a member of the fund is permanently and partially disabled, the board shall consider standards adopted under division (C) of this section applicable to the determination.

(3) A member of the fund who is permanently disabled as a result of heart disease or any cardiovascular or respiratory disease of a chronic nature, which disease or any evidence of which disease was not revealed by the physical examination passed by the member on entry into the department or another examination specified in rules the board adopts under section 742.10 of the Revised Code, is presumed to have incurred the disease while performing the member's official duties, unless the contrary is shown by competent evidence. The board may waive the requirement that the absence of disease be evidenced by a physical examination if competent medical evidence of a type specified in rules adopted under section 742.10 of the Revised Code is submitted documenting that the disease was not evident prior to or at the time of entry into the department.

(4) A member of the fund who has five or more years of service credit and has incurred a permanent disability not caused or induced by the actual performance of the member's official duties as a member of the department, or by the member's own negligence, shall if the disability prevents the member from performing those duties and impairs the member's earning capacity, receive annual disability benefits in accordance with division (C) of section 742.39 of the Revised Code. In determining whether a member of the fund is permanently disabled, the board shall consider standards adopted under division (C) of this section applicable to the determination.

(5) The board shall notify a member of its final action awarding a disability benefit to the member within thirty days of the final action. The notice shall be sent by certified mail, return receipt requested. Not later than ninety days after receipt of notice from the board, the member shall elect, on a form provided by the board, either to accept or waive the disability benefit award. If the member elects to waive the disability benefit award or fails to make an election within the time period, the award is rescinded. A member who later seeks a disability benefit award shall be required to make a new application, which shall be dealt with in accordance with the procedures used for original disability benefit applications.

A person is not eligible to apply for or receive disability benefits under this division, section 742.39 of the Revised Code, or division (C)(2), (3), (4), or (5) of former section 742.37 of the Revised Code unless the person is a member of the fund on the date on which the application for disability benefits is submitted to the fund.

With the exception of persons who may make application for increased benefits as provided in division (D)(2) or (4) of this section or division (C)(3) or (5) of former section 742.37 of the Revised Code on or after July 24, 1986, or persons who may make application for benefits as provided in section 742.26 of the Revised Code, no person receiving a pension or benefit under this section or division (C) of former section 742.37 of the Revised Code may apply for any new, changed, or different benefit.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 02-19-2002



Section 742.381 - Annual report disability retirement experience of each employer.

Not later than March 1, 2000, and each first day of March thereafter, the board of trustees of the Ohio police and fire pension fund shall make and submit a report for the preceding fiscal year of the disability retirement experience of each employer. The report shall specify the total number of disability applications submitted, the status of each application as of the last day of the fiscal year, total applications granted or denied, and the percentage of disability benefit recipients to the total number of the employer's employees who are members of the fund. The report shall be submitted to the governor, the Ohio retirement study council, and the chairpersons of the standing committees and subcommittees of the senate and house of representatives with primary responsibility for retirement legislation.

Effective Date: 11-02-1999; 04-06-2007



Section 742.39 - Eligibility for disability benefit.

(A) A member of the Ohio police and fire pension fund determined to be eligible for a disability benefit under division (D)(1) of section 742.38 of the Revised Code shall be paid annual disability benefits, payable in twelve monthly installments, in an amount equal to seventy-two per cent of the member's average annual salary. If, as of July 2, 2013, the member had fifteen or more years of service credit, the average annual salary shall be determined using three years of contributions. If, as of that date, the member had less than fifteen years of service credit, the average annual salary shall be determined using five years of contributions.

(B) A member of the fund determined to be eligible for a disability benefit under division (D)(2) of section 742.38 of the Revised Code shall be paid annual disability benefits, payable in twelve monthly installments. If the member has fewer than twenty-five years of service credit, the benefit shall be in an amount fixed by the board of trustees of the Ohio police and fire pension fund. The board may increase or decrease the benefit whenever the board determines that the impairment of the member's earning capacity warrants an increase or decrease based on the standards adopted under division (C) of section 742.38 of the Revised Code applicable to the determination, but in no event shall the benefit exceed sixty per cent of the member's average annual salary.

A member who has twenty-five or more years of service credit shall receive annual disability benefits, payable in twelve monthly installments, in an amount equal to a percentage of the member's average annual salary. The percentage shall be the sum of two and one-half per cent for each of the first twenty years of service credit, plus two per cent for each of the twenty-first to twenty-fifth years of service credit, plus one and one-half per cent for each year in excess of twenty-five years of service credit. The annual disability benefit shall not exceed seventy-two per cent of the member's average annual salary.

In calculating a benefit under this division, a member's average annual salary shall be determined using three years of contributions if, as of July 2, 2013, the member had fifteen or more years of service credit. If, as of that date, the member had less than fifteen years of service credit, the average annual salary shall be determined using five years of contributions.

(C) A member of the fund determined to be eligible for a disability benefit under division (D)(4) of section 742.38 of the Revised Code shall be paid annual disability benefits, payable in twelve monthly installments, in an amount to be fixed by the board. The board may increase or decrease the benefits whenever the board determines that the impairment of the member's earning capacity warrants an increase or decrease based on the standards adopted under division (C) of section 742.38 of the Revised Code applicable to the determination, but in no event shall a benefit paid to the member exceed sixty per cent of the member's average annual salary.

(D) Each of the following persons who on July 1, 1999, is receiving annual benefits of less than six thousand six hundred dollars shall have the benefits increased to that amount effective July 1, 1999:

(1) A person receiving annual benefits described in division (A) of this section;

(2) A person receiving annual benefits described in division (C) of this section based on an award made prior to September 16, 1998.

(E) Benefits payable under this section continue until death unless adjusted under division (D)(5) of section 742.38 of the Revised Code or adjusted or terminated under division (C)(3) of section 742.40 of the Revised Code.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 11-02-1999



Section 742.40 - Disability benefit recipient to agree to obtain recommended medical treatment.

(A) As used in this section, "disability benefit recipient" means a member of the Ohio police and fire pension fund who is receiving a disability benefit pursuant to division (C)(2), (3), (4), or (5) of former section 742.37 of the Revised Code or pursuant to section 742.38 of the Revised Code.

(B) The board of trustees of the Ohio police and fire pension fund shall adopt rules requiring a disability benefit recipient, as a condition of continuing to receive a disability benefit, to agree in writing to obtain any medical treatment recommended by the board's physician or physicians and submit medical reports regarding the treatment. If the board determines that a disability benefit recipient is not obtaining the medical treatment or the board does not receive a required medical report, the disability benefit shall be suspended until the treatment is obtained, the report is received by the board, or the board's physician certifies that the treatment is no longer helpful or advisable. Should the recipient's failure to obtain treatment or submit a medical report continue for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

(C)

(1) A disability benefit recipient shall be considered on leave of absence from the recipient's position of employment as a member of a police or fire department during the first five years following the effective date of the recipient's disability benefit, notwithstanding any contrary provisions of this chapter.

(2)

(a) The board shall require a disability benefit recipient who has been a member of the fund for less than twenty-five years and has not attained age forty-eight to undergo an annual medical examination, except that the board may waive the medical examination if the board's physician or physicians certify that the recipient's disability is ongoing.

(b) The board may require a disability benefit recipient not described in division (C)(2)(a) of this section to undergo a medical examination at any time it considers necessary.

(c) If a disability benefit recipient refuses to submit to a medical examination, the recipient's disability benefit shall be suspended until the recipient withdraws the refusal. If the refusal continues for one year, the recipient's rights under and to the disability benefit are terminated as of the effective date of the original suspension.

(3) The board shall designate one or more physicians to conduct an examination required under this division. After completing the examination, the physician shall determine and certify to the board whether the disability benefit recipient continues to meet the disability standard set forth in division (D)(1), (2), or (4) of section 742.38 of the Revised Code or division (C)(2), (3), or (5) of former section 742.37 of the Revised Code on which the recipient was originally determined to be disabled. If the physician's determination is that the recipient no longer meets the standard and the board concurs in the physician's determination, or the recipient becomes employed as a police officer or firefighter, the disability benefit shall be terminated the earlier of ninety days after the date of the board's concurrence or on the date the recipient returns to employment as a police officer or firefighter, except that if the recipient was receiving a benefit pursuant to division (D)(1) of section 742.38 of the Revised Code or division (C)(2) of former section 742.37 of the Revised Code, the board shall reevaluate the recipient's disability under division (D)(2) of section 742.38 of the Revised Code and award a benefit under that division if the recipient qualifies for it. A recipient may appeal the board's concurrence in the physician's determination. The board shall adopt rules establishing procedures for the appeal. If the leave of absence provided under division (C)(1) of this section has not expired when a disability benefit is terminated under this division, the board shall certify to the recipient's last employer before being found disabled that the recipient is no longer incapable of resuming service. At the recipient's request, the employer shall restore the recipient to the previous position and salary or to a position and salary similar to it, with all previous rights, including civil service status. The employer is not required to restore the recipient to employment if the recipient was dismissed or resigned in lieu of dismissal for dishonesty, misfeasance, malfeasance, or conviction of a felony.

(D) Each disability benefit recipient shall file with the board an annual statement of earnings and any other information required in rules adopted by the board. The board may waive the requirement that a disability benefit recipient file the annual statement of earnings if the board's physician certifies that the recipient's disability is ongoing.

The board shall annually examine the information submitted by the recipient. If a disability benefit recipient refuses to file the statement or information, the disability benefit shall be suspended until the statement and information are filed. If the refusal continues for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

Effective Date: 11-02-1999



Section 742.41 - Annual statement of funds.

(A) As used in this section:

(1) "Other system retirant" has the same meaning as in section 742.26 of the Revised Code.

(2) "Personal history record" includes a member's, former member's, or other system retirant's name, address, telephone number, social security number, record of contributions, correspondence with the Ohio police and fire pension fund, status of any application for benefits, and any other information deemed confidential by the trustees of the fund.

(B) The treasurer of state shall furnish annually to the board of trustees of the fund a sworn statement of the amount of the funds in the treasurer of state's custody belonging to the Ohio police and fire pension fund. The records of the fund shall be open for public inspection except for the following, which shall be excluded, except with the written authorization of the individual concerned:

(1) The individual's personal history record;

(2) Any information identifying, by name and address, the amount of a monthly allowance or benefit paid to the individual.

(C) All medical reports and recommendations required are privileged, except as follows:

(1) Copies of medical reports or recommendations shall be made available to the personal physician, attorney, or authorized agent of the individual concerned upon written release received from the individual or the individual's agent or, when necessary for the proper administration of the fund, to the board-assigned physician.

(2) Documentation required by section 2929.193 of the Revised Code shall be provided to a court holding a hearing under that section.

(D) Any person who is a member of the fund or an other system retirant shall be furnished with a statement of the amount to the credit of the person's individual account upon the person's written request. The fund need not answer more than one such request of a person in any one year.

(E) Notwithstanding the exceptions to public inspection in division (B) of this section, the fund may furnish the following information:

(1) If a member, former member, or other system retirant is subject to an order issued under section 2907.15 of the Revised Code or an order issued under division (A) or (B) of section 2929.192 of the Revised Code or is convicted of or pleads guilty to a violation of section 2921.41 of the Revised Code, on written request of a prosecutor as defined in section 2935.01 of the Revised Code, the fund shall furnish to the prosecutor the information requested from the individual's personal history record.

(2) Pursuant to a court order issued pursuant to Chapter 3119., 3121., 3123., or 3125. of the Revised Code, the fund shall furnish to a court or child support enforcement agency the information required under that section.

(3) At the request of any organization or association of members of the fund, the fund shall provide a list of the names and addresses of members of the fund and other system retirants. The fund shall comply with the request of such organization or association at least once a year and may impose a reasonable charge for the list.

(4) Within fourteen days after receiving from the director of job and family services a list of the names and social security numbers of recipients of public assistance pursuant to section 5101.181 of the Revised Code, the fund shall inform the auditor of state of the name, current or most recent employer address, and social security number of each member or other system retirant whose name and social security number are the same as that of a person whose name or social security number was submitted by the director. The fund and its employees shall, except for purposes of furnishing the auditor of state with information required by this section, preserve the confidentiality of recipients of public assistance in compliance with division (A) of section 5101.181 of the Revised Code.

(5) The fund shall comply with orders issued under section 3105.87 of the Revised Code.

On the written request of an alternate payee, as defined in section 3105.80 of the Revised Code, the fund shall furnish to the alternate payee information on the amount and status of any amounts payable to the alternate payee under an order issued under section 3105.171 or 3105.65 of the Revised Code.

(6) At the request of any person, the fund shall make available to the person copies of all documents, including resumes, in the fund's possession regarding filling a vacancy of a police officer employee member, firefighter employee member, police retirant member, or firefighter retirant member of the board of trustees. The person who made the request shall pay the cost of compiling, copying, and mailing the documents. The information described in this division is a public record.

(7) The fund shall provide the notice required by section 742.464 of the Revised Code to the prosecutor assigned to the case.

(F) A statement that contains information obtained from the fund's records that is signed by the secretary of the board of trustees of the Ohio police and fire pension fund and to which the board's official seal is affixed, or copies of the fund's records to which the signature and seal are attached, shall be received as true copies of the fund's records in any court or before any officer of this state.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 09-15-2004; 2008 SB3 05-13-2008



Section 742.42 - Maintenance of individual account.

The board of trustees of the Ohio police and fire pension fund shall provide for the maintenance of an individual account with each member of the fund and other system retirant showing the amount of the member's or retirant's contributions.

Effective Date: 11-02-1999



Section 742.43 - Deferred retirement option plan established.

The board of trustees of the Ohio police and fire pension fund shall establish and administer a deferred retirement option plan. In establishing and administering the plan, the board shall comply with sections 742.44 to 742.446 of the Revised Code and may do all things necessary to meet the requirements of section 401(a) of the "Internal Revenue Code of 1986," as amended, applicable to governmental plans.

The board shall adopt rules to implement this section and sections 742.44 to 742.446 of the Revised Code. The rules shall specify the date of initial implementation of the plan established under this section. The rules may also specify a period during which an election made under section 742.44 of the Revised Code may be rescinded.

Effective Date: 07-23-2002



Section 742.44 - Electing to participate in deferred retirement option plan.

Except as provided in section 742.14 of the Revised Code, at any time prior to filing an application for retirement under division (C)(1) of section 742.37 of the Revised Code, a member who has attained the requisite age and is eligible to retire under that division may elect to participate in the deferred retirement option plan established under section 742.43 of the Revised Code.

To make an election, an eligible member shall complete and submit to the Ohio police and fire pension fund a form prescribed by the fund. At this time the member may, but is not required to, elect under section 742.3711 of the Revised Code to have the member's monthly pension calculated as a retirement allowance payable throughout the member's life or a retirement allowance under option 2 in division (A) of section 742.3711 of the Revised Code. Unless rescinded during a period specified in rules adopted under section 742.43 of the Revised Code, the election is irrevocable from the date it is received by the fund until the employee ceases to participate in the plan as provided in section 742.444 of the Revised Code.

A member is not required to specify the number of years or portion of a year the member will participate in the plan but must agree to terminate active service in a police or fire department and begin receiving the member's pension not later than the date that is eight years after the effective date of the election to participate in the plan or be subject to the forfeiture provisions of division (C) of section 742.444 of the Revised Code.

The effective date of an election made under this section is the first day of the employer's first payroll period immediately following the board's receipt of the notice of election.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003



Section 742.441 - Effect of electing to participate in deferred retirement option plan.

A member who makes an election under section 742.44 of the Revised Code shall continue in the active service of a police or fire department but shall not earn service credit under this chapter for employment after the election's effective date. While the member is in the active service of a police or fire department, the member shall contribute to the Ohio police and fire pension fund in accordance with section 742.31 of the Revised Code and the employer shall contribute and report in accordance with either section 742.33 or 742.34 of the Revised Code.

Neither the member nor the member's spouse and dependents are eligible for benefits under section 742.45 of the Revised Code while the member is participating in the deferred retirement option plan.

Effective Date: 07-23-2002



Section 742.442 - Determining pension amount if electing to participate in deferred retirement option plan.

For each member who elects to participate in the deferred retirement option plan, the Ohio police and fire pension fund shall determine under division (C)(1) of section 742.37 of the Revised Code the monthly pension amount that would be payable to the member had the member elected to receive a pension under that division. In determining the pension amount, the fund shall use the member's total service credit and average annual salary as of the last day of the employer's payroll period immediately prior to the effective date of the member's election to participate in the plan. The pension amount shall be calculated as a retirement allowance payable for the member's life, except that, if at the time of electing to participate in the plan the member selected the plan of payment in option 2 of division (A) of section 742.3711 of the Revised Code, the pension shall be calculated using that plan of payment.

A member who participates in the plan is not eligible to make an election under division (D) of section 742.3716 of the Revised Code.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003



Section 742.443 - Accrual of monthly pension amount, cost-of-living increases and member contributions if electing to participate in deferred retirement option plan.

(A) During the period beginning on the effective date of an election to participate in the deferred retirement option plan and ending on the date participation ceases, a member's monthly pension amount determined under section 742.442 of the Revised Code shall accrue to the member's benefit. If the member is eligible for increases under section 742.3716 of the Revised Code, to this amount shall be added any benefit increases the member would be eligible for under that section had the member, on the effective date of the member's election, retired under division (C)(1) of section 742.37 of the Revised Code.

(B)

(1) The amounts contributed under section 742.31 of the Revised Code by a member who, before July 2, 2013, elects to participate in the deferred retirement option plan shall accrue to the member's benefit as follows:

(a) During the period beginning on the first day of the first payroll period after the election's effective date and ending on the earlier of the date that is two years thereafter or the date the member ceases participation in the plan, fifty per cent of the member's contributions for that period;

(b) During the period beginning on the date that is two years and one day after accruals begin under this division and ending on the earlier of the date that is three years thereafter or the date the member ceases participation in the plan, seventy-five per cent of the member's contributions for that period;

(c) During the period beginning on the date that is three years and one day after accruals begin under this section and ending on the date the member ceases participation in the plan, one hundred per cent of the member's contributions for that period.

(2) The amounts contributed under section 742.31 of the Revised Code by a member who, on or after July 2, 2013, elects to participate in the deferred retirement option plan shall accrue to the member's benefit as follows:

(a) During the period beginning on the first day of the first payroll period after the election's effective date and ending on the earlier of the date that is three years thereafter or the date the member ceases participation in the plan, fifty per cent of the member's contributions for that period;

(b) During the period beginning on the date that is three years and one day after accruals begin under this division and ending on the earlier of the date that is five years thereafter or the date the member ceases participation in the plan, seventy-five per cent of the member's contributions for that period;

(c) During the period beginning on the date that is five years and one day after accruals begin under this section and ending on the date the member ceases participation in the plan, one hundred per cent of the member's contributions for that period.

(3) The Ohio police and fire pension fund shall credit the portion of a member's contributions that are not accrued to the member's benefit under division (B)(1) or (2) of this section to the police officers' contribution fund or firefighters' contribution fund, as appropriate.

(C) During the period beginning on the election's effective date and ending on the day before the date distributions under division (B)(3) of section 742.444 of the Revised Code are completed, the amounts described in divisions (A) and (B)(1) of this section shall earn interest at an annual rate established by the board of trustees of the fund and compounded annually using a method established by rule adopted under section 742.43 of the Revised Code.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003



Section 742.444 - Termination of participation in deferred retirement option plan.

(A) A member's participation in the deferred retirement option plan ceases on the occurrence of the earliest of the following:

(1) Termination of the member's active service in a police or fire department;

(2) The last day of the eight-year period that begins on the effective date of the member's election to participate in the plan;

(3) Acceptance by the member of a disability benefit awarded by the board of trustees of the Ohio police and fire pension fund, unless the acceptance is revoked by the member in accordance with rules adopted by the board;

(4) The member's death.

(B) If a member terminates active service in a police or fire department not later than eight years after the effective date of the member's election to participate in the plan, all of the following apply:

(1) The member shall notify the Ohio police and fire pension fund of the date of termination on a form prescribed by the fund. The member is not eligible to make another election under section 742.44 of the Revised Code.

(2)

(a) For a member whose election to participate in the plan is effective before July 2, 2013, the member's termination of active service occurs on or after the date that is the first day of the fourth year after the effective date of the election to participate in the plan, the entire amount that has accrued to the member's benefit under the deferred retirement option plan shall be distributed to the member pursuant to the member's selection under division (B)(3) of this section. If the member's termination of active service occurs before the date that is four years after the effective date of the election to participate, the member shall forfeit the total amount of the interest credited under division (C) of section 742.443 of the Revised Code.

(b) For a member whose election to participate in the plan is effective on or after July 2, 2013, if the member's termination of active service occurs on or after the date that is the sixth year after the effective date of the election to participate in the plan, the entire amount that has accrued to the member's benefit under the deferred retirement option plan shall be distributed to the member pursuant to the member's selection under division (B)(3) of this section. If the member's termination of active service occurs before the date that is six years after the effective date of the election to participate, the member shall forfeit the total amount of the interest credited under division (C) of section 742.443 of the Revised Code.

(3) The member shall select one of the following as the method of distribution of the amount to be distributed to the member:

(a) A single payment;

(b) Periodic payments as determined by the board.

The fund shall retain amounts accrued to the benefit of a member under the plan until a form specifying the method of distribution selected is filed with the fund by the member or an authorized representative of the member.

The board shall afford a member who selects periodic payments the opportunity at least once during each calendar year to change the member's selection.

(4) Distribution of the amount accrued to a member's benefit under the deferred retirement option plan shall not commence until the following:

(a) For members whose election to participate in the plan is effective before July 2, 2013, the date that is the first day of the fourth year after the effective date of the election;

(b) For members whose election to participate in the plan is effective on or after July 2, 2013, the date that is the first day of the sixth year after the effective date of the election.

(5) The member shall select a plan of payment under section 742.3711 of the Revised Code for the pension payable to the member under division (C) of section 742.37 of the Revised Code, unless the member selected a plan of payment at the time of electing to participate in the plan. The pension shall commence not later than the first day of the second month following the date the employee ceases to participate in the plan.

(C) If, at the end of the eight-year period that begins on the effective date of a member's election to participate in the plan, the member has failed to terminate active service in a police or fire department, all of the following apply:

(1) No further amounts shall accrue to the member's benefit, and the member shall forfeit all amounts that have accrued to the member's benefit under section 742.443 of the Revised Code. The amounts forfeited shall be treated as if the member had continued in the active service of a police or fire department and not elected to participate in the plan.

(2) The member shall be granted service credit for the period the member was participating in the plan, and when the member's pension is calculated under section 742.37 of the Revised Code, the calculation shall be made as though the member had never participated in the plan.

(3) Further contributions, and service credit for those contributions, shall be credited as provided in sections 742.31 through 742.34 of the Revised Code.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 03-24-2003



Section 742.445 - Termination of participation in deferred retirement option plan because of acceptance of disability benefit.

If a member ceases participation in the deferred retirement option plan due to acceptance by the member of a disability benefit awarded by the board of trustees of the Ohio police and fire pension fund, both of the following apply:

(A) The member shall forfeit all amounts that have accrued under section 742.443 of the Revised Code to the member's benefit under the deferred retirement option plan, and those amounts shall be treated as if the member had continued in the active service of a police or fire department and not participated in the plan.

(B) The member shall be granted service credit for the period the member was participating in the plan.

Effective Date: 07-23-2002



Section 742.446 - Death benefit if electing to participate in deferred retirement option plan.

(A) As used in this section, "killed in the line of duty" has the same meaning as in section 742.63 of the Revised Code.

(B) If a member dies while participating in the deferred retirement option plan, all of the following apply:

(1) The amounts accrued to the member's benefit shall be paid to the member's surviving spouse or, if there is no surviving spouse, the beneficiary designated by the member on a form provided by the Ohio police and fire pension fund. If there is no surviving spouse or designated beneficiary, the amounts accrued to the member's benefit shall be paid to the member's estate. A surviving spouse or designated beneficiary may select a method of distribution described in division (B)(3) of section 742.444 of the Revised Code. Any amount payable to the member's estate shall be paid in a single payment.

(2) The surviving spouse shall receive a pension or benefit determined under division (D) of section 742.37 of the Revised Code and, if the member was killed in the line of duty, division (F) of section 742.63 of the Revised Code.

(3) If eligible, each surviving child shall receive a pension or benefit determined under division (E) of section 742.37 of the Revised Code and, if the member was killed in the line of duty, division (G) of section 742.63 of the Revised Code.

(4) If the member has no surviving spouse or surviving children, but has a parent or parents dependent on the member for support, the parent or parents shall receive a pension or benefit determined under division (F) of section 742.37 of the Revised Code and, if the member was killed in the line of duty, division (E) of section 742.63 of the Revised Code.

(5) The member's surviving spouse or contingent dependent beneficiary shall receive the greater of a retirement allowance under section 742.3714 of the Revised Code or the retirement allowance resulting from an election made by the member under section 742.3711 of the Revised Code.

(C) A pension, benefit, or allowance described in division (B) of this section is effective on the first day of the month after the member's date of death. Payments shall not commence until the board receives any documentation it requires pursuant to rules adopted by the board.

Effective Date: 07-23-2002



Section 742.447 - Verifying termination of active service.

On receipt of written notice under division (B) of section 742.444 of the Revised Code of a member's termination of active service, the Ohio police and fire pension fund shall request from the employer verification of the member's termination date and any other information the fund determines necessary to calculate and pay a pension under that division. The verification of termination shall be filed in accordance with section 742.351 of the Revised Code.

Effective Date: 07-23-2002



Section 742.45 - Deduction from benefit payment for group health insurance.

(A) The board of trustees of the Ohio police and fire pension fund may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a policy or contract of health, medical, hospital, or surgical benefits, or any combination thereof, for those individuals receiving service or disability pensions or survivor benefits subscribing to the plan. Notwithstanding any other provision of this chapter, the policy or contract may also include coverage for any eligible individual's spouse and dependent children and for any of the eligible individual's sponsored dependents as the board considers appropriate.

If all or any portion of the policy or contract premium is to be paid by any individual receiving a service, disability, or survivor pension or benefit, the individual shall, by written authorization, instruct the board to deduct from the individual's benefit the premium agreed to be paid by the individual to the company, corporation, or agency.

The board may contract for coverage on the basis of part or all of the cost of the coverage to be paid from appropriate funds of the Ohio police and fire pension fund. The cost paid from the funds of the Ohio police and fire pension fund shall be included in the employer's contribution rates provided by sections 742.33 and 742.34 of the Revised Code.

The board may provide for self-insurance of risk or level of risk as set forth in the contract with the companies, corporations, or agencies, and may provide through the self-insurance method specific benefits as authorized by the rules of the board.

(B) Except as otherwise provided in this division, the board shall, beginning the month following receipt of satisfactory evidence of the payment for coverage, pay monthly to each recipient of service, disability, or survivor benefits under the Ohio police and fire pension fund who is eligible for coverage under part B of the medicare program established under Title XVIII of "The Social Security Amendments of 1965," 79 Stat. 301 (1965), 42 U.S.C.A. 1395j, as amended, an amount specified by the board or determined pursuant to a formula established by the board that is not less than ninety-six dollars and forty cents, for such coverage, except that the board shall not pay an amount that exceeds the amount paid by the recipient for the coverage.

The board shall pay not more than one monthly premium under this division to an eligible benefit recipient even if the recipient is receiving more than one monthly benefit from the fund. The board shall not pay a monthly premium under this division to an eligible benefit recipient who is receiving reimbursement for the premium from any other source.

(C) The board shall establish by rule requirements for the coordination of any coverage, payment, or benefit provided under this section with any similar coverage, payment, or benefit made available to the same individual by the public employees retirement system, state teachers retirement system, school employees retirement system, or state highway patrol retirement system.

(D) The board shall make all other necessary rules pursuant to the purpose and intent of this section.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 2008 SB267 03-24-2009



Section 742.451 - Additional deposits to fund medical expenses.

The board of trustees of the Ohio police and fire pension fund may establish a program under which a member or a member's employer is permitted to make additional deposits for the purpose of providing funds for the payment of health, medical, hospital, surgical, dental, or vision care expenses, including insurance premiums, deductible amounts, or copayments. The program may be a voluntary employees' beneficiary association, as described in section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9), as amended; an account described in section 26 U.S.C. 401(h) of the Internal Revenue Code, 26 U.S.C. 401(h), as amended; a medical savings account; or a similar type of program under which an individual may accumulate funds for the purpose of paying such expenses. To implement the program, the board may enter into agreements with insurance companies or other entities authorized to conduct business in this state.

If the board establishes a program under this section, it shall adopt rules to administer the program.

Effective Date: 04-06-2007



Section 742.46 - Vested right to pension or benefit.

Except as provided in section 742.464 of the Revised Code, the granting of a benefit or pension to any person under sections 742.01 to 742.61 of the Revised Code, other than a person participating in the deferred retirement option plan established under section 742.43 of the Revised Code, vests a right in such person to obtain and receive the amount of such benefit or pension granted to the person subject to sections 742.01 to 742.61 of the Revised Code. Subject to sections 742.444 and 742.464 of the Revised Code, a person participating in the deferred retirement option plan vests in the right to obtain and receive the amount accrued to the benefit of the person when the person ceases participating in the plan.

Such right may be enforced by an action in mandamus instituted in the court of common pleas in the county in which the person granted such benefit or pension resides.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 07-23-2002



Section 742.461 - Restitution order based on theft in office or certain sex offenses.

(A) Notwithstanding any other provision of this chapter, any payment that is to be made under a pension or other type of benefit, other than a survivorship benefit, that has been granted to a person under this chapter, any payment of accumulated contributions standing to a person's credit under this chapter, and any payment of any other amounts to be paid to a person under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any withholding order issued pursuant to section 2907.15 of the Revised Code or division (C)(2)(b) of section 2921.41 of the Revised Code, and the board of trustees of the Ohio police and fire pension fund shall comply with that withholding order in making the payment.

(B) Notwithstanding any other provision of this chapter, if the board receives notice pursuant to section 2907.15 of the Revised Code or division (D) of section 2921.41 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment of those accumulated contributions or of any other amounts to be paid under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the charge and no motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the day on which final disposition of the charge is made;

(2) If the person is convicted of or pleads guilty to the charge and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the day on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty or not guilty by reason of insanity of the charge, the day on which final disposition of the charge is made.

Effective Date: 11-02-1999



Section 742.462 - Order for division of marital property.

(A) As used in this section, "alternate payee," "benefit," "lump sum payment," "participant," and "public retirement program" have the same meanings as in section 3105.80 of the Revised Code.

(B) On receipt of an order issued under section 3105.171 or 3105.65 of the Revised Code, the Ohio police and fire pension fund shall determine whether the order meets the requirements of sections 3105.80 to 3105.90 of the Revised Code. The fund shall retain in the participant's record an order the fund determines meets the requirements. Not later than sixty days after receipt, the fund shall return to the court that issued the order any order the fund determines does not meet the requirements.

(C) The fund shall comply with an order retained under division (B) of this section at the following times as appropriate:

(1) If the participant has applied for or is receiving a benefit or has applied for but not yet received a lump sum payment, as soon as practicable;

(2) If the participant has not applied for a benefit or lump sum payment, on application by the participant for a benefit or lump sum payment.

(D) If the fund transfers a participant's service credit or contributions made by or on behalf of a participant to a public retirement program that is not named in the order, the fund shall do both of the following:

(1) Notify the court that issued the order by sending the court a copy of the order and the name and address of the public retirement program to which the transfer was made;

(2) Send a copy of the order to the public retirement program to which the transfer was made.

(E) If it receives a participant's service credit or contributions and a copy of an order as provided in division (D) of this section, the fund shall administer the order as if it were the public retirement program named in the order.

(F) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code or to an order described in section 3105.81 of the Revised Code and a withholding order under section 3111.23 or 3113.21 of the Revised Code, the fund shall, after determining that the amounts that are or will be withheld will cause the benefit or lump sum payment to fall below the limits described in section 3105.85 of the Revised Code, do all of the following:

(1) Establish, in accordance with division (G) of this section and subject to the limits described in section 3105.85 of the Revised Code, the priority in which the orders are or will be paid by the fund in accordance with division (G) of this section;

(2) Reduce the amount paid to an alternate payee based on the priority established under division (F)(1) of this section;

(3) Notify, by regular mail, a participant and alternate payee of any action taken under this division.

(G) A withholding or deduction notice issued under section 3111.23 or 3113.21 of the Revised Code or an order described in section 3115.32 of the Revised Code has priority over all other orders and shall be complied with in accordance with child support enforcement laws. All other orders are entitled to priority in order of earliest retention by the fund. The fund is not to retain an order that provides for the division of property unless the order is filed in a court with jurisdiction in this state.

(H) The fund is not liable in civil damages for loss resulting from any action or failure to act in compliance with this section.

Effective Date: 01-01-2002



Section 742.463 - Forfeiture of retirement benefits under RC 2929.192.

(A) Notwithstanding any other provision of this chapter, any payment of accumulated contributions standing to a person's credit under this chapter and any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code, and the Ohio police and fire pension fund shall comply with that order in making the payment. Upon payment of the person's accumulated contributions and cancellation of the corresponding service credit, a person who is subject to the forfeiture described in this division may not restore the canceled service credit under this chapter or under Chapter 145., 3305., 3307., 3309., or 5505. of the Revised Code.

(B) Notwithstanding any other provision of this chapter, if the fund receives notice pursuant to section 2901.43 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony in the circumstances specified in the particular division, all of the following apply:

(1) No payment of those accumulated contributions or of any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(a) If the person is convicted of or pleads guilty to the charge and forfeiture is ordered under division (A) or (B) of section 2929.192 of the Revised Code, the day on which the fund receives from the court a copy of the journal entry of the offender's sentence under that section;

(b) If the charge against the person is dismissed, the person is found not guilty of the charge, or the person is found not guilty by reason of insanity of the charge, the day on which the fund receives notice of the final disposition of the charge.

(2) The fund shall not process any application for payment under this chapter from the person prior to the final disposition of the charge.

Effective Date: 2008 SB3 05-13-2008



Section 742.464 - Benefits subject to termination.

Notwithstanding any other provision of this chapter, a disability benefit granted under this chapter is subject to an order issued under section 2929.193 of the Revised Code. The board of trustees of the Ohio police and fire pension fund shall comply with the order.

On receipt of notice under section 2901.43 of the Revised Code that an Ohio police and fire pension fund member is charged with an offense listed in division (D) of section 2929.192 of the Revised Code under the circumstances specified in that division, the fund shall determine whether the member has been granted a disability benefit. If so, the fund shall send written notice to the prosecutor assigned to the case that the member has been granted a disability benefit under this chapter and may be subject to section 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 742.47 - Exemption from attachment, garnishment, levy, or seizure under any legal or equitable process.

Except as provided in sections 742.461, 742.463, 742.464, 3105.171, 3105.65, and 3115.32 and Chapters 3119., 3121., 3123., and 3125. of the Revised Code, sums of money due or to become due to any individual from the Ohio police and fire pension fund are not liable to attachment, garnishment, levy, or seizure under any legal or equitable process or any other process of law whatsoever, whether those sums remain with the treasurer of the fund or any officer or agent of the board of trustees of the fund or are in the course of transmission to the individual entitled to them, but shall inure wholly to the benefit of that individual.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 2008 SB3 05-13-2008



Section 742.48 - Written notice of waiver.

Any person who is receiving, or becomes eligible to receive, a pension, or other benefit, or any increase under Chapter 742. of the Revised Code, may, at any time, waive the person's rights thereto, or to a portion thereof, by filing a written notice of waiver with the board of trustees of the Ohio police and fire pension fund. Such waiver shall remain in effect until the first day of the month following the person's death, or the person's filing of a written cancellation of such waiver with the board. Any amount so waived shall forever be forfeited.

Effective Date: 11-02-1999



Section 742.49 - [Repealed].

Effective Date: 01-01-1974



Section 742.50 - Death benefit.

As used in this section, "member's contribution" means the total amount deducted from the salary of a member of the Ohio police and fire pension fund and credited to the member's account in the fund.

If a member of the fund dies before receiving pension and benefit payments from the fund in an amount equal to the member's contribution and leaves no surviving spouse, surviving children, or dependent parent eligible for monthly pension payments under section 742.37 of the Revised Code, the board of trustees of the Ohio police and fire pension fund shall pay to the estate of such deceased member an amount equal to the member's contribution, less the total amount received by such member as benefit or pension payments from such fund.

If a member who dies before receiving pension and benefit payments from the fund in an amount equal to the member's contribution leaves one or more survivors eligible for monthly pension payments under section 742.37 of the Revised Code but the total amount paid all survivors under that section is less than the member's contribution, the fund shall pay to the survivors or their estates, in equal shares, an amount equal to the member's contribution, less the total amount received by the member and all survivors as benefit or pension payments from the fund.

Effective Date: 11-02-1999



Section 742.51 - Election to transfer from public employees retirement system to police and fire pension fund.

Any person serving as a full-time regular member of a township fire department, or a municipal fire or police department who was serving in that capacity on December 31, 1966, and was a member of the public employees retirement system on that date and who has continued to serve in the same capacity and has continued as a member of the public employees retirement system until filing an election after November 20, 1973, may elect prior to January 1, 1985, to transfer from the public employees retirement system to the Ohio police and fire pension fund. When such an election is made, the public employees retirement system shall certify to the Ohio police and fire pension fund a copy of the records of the service and contributions of such member and shall transfer to the Ohio police and fire pension fund all contributions to the credit of the member as a member of a police or fire department, and an amount equal to the total employer contribution paid on service as a member of a police or fire department, at the respective rates in effect during the member's employment.

The Ohio police and fire pension fund shall obtain from its actuary a certification of the accrued liability for the member being transferred, less the amounts transferred from the public employees retirement system, and such unfunded accrued liability shall be charged to the municipal corporation or township in which the member is employed and paid in full or paid by the employer at the rate of at least five per cent per annum with interest at four per cent per annum on unpaid balances; payment and interest to be paid semiannually on dates to be fixed by the board of trustees of the Ohio police and fire pension fund. The Ohio police and fire pension fund may require any affected municipal corporation or township to certify the period of full-time service and salary of any member requesting transfer. A member transferred in accordance with this section shall be given service credit by the Ohio police and fire pension fund equal to the period of full-time service on which both member and employer made contributions to the public employees retirement system, which contributions were transferred to the Ohio police and fire pension fund.

Effective Date: 11-02-1999



Section 742.511 - Transfer of police officers of newly incorporated municipality prior to 12-1-83.

In computing years of active service under division (C) of section 742.37 or section 742.39 of the Revised Code for a full-time regular police officer who, prior to December 1, 1983, was appointed to the police department of a newly incorporated municipal corporation, whether pursuant to section 124.41 of the Revised Code or otherwise, directly from a police department of the township from which such municipal corporation was incorporated, such members shall be given full credit for service as a full-time township police officer and as a full-time police officer in the municipal corporation after the date of incorporation and for which contributions were made to the public employees retirement system, if, within thirty days after December 1, 1983, the member makes a written request to the public employees retirement system to withdraw accumulated contributions attributable to such service from the public employees retirement system and, thirty days after receiving such contributions, the member pays into the Ohio police and fire pension fund the amount withdrawn from the public employees retirement system for the period of service being obtained.

When such an election is made, the public employees retirement system shall certify to the Ohio police and fire pension fund a copy of the records of the service and contributions of the member and shall transfer to the Ohio police and fire pension fund an amount equal to the total employer contributions paid on service as a full-time township police officer and on service as a full-time municipal police officer at the rates in effect during such employment, as set forth in section 145.01 of the Revised Code.

Effective Date: 11-02-1999



Section 742.512 - Transfer of police officers of newly incorporated municipality on or after 12-1-83.

In computing years of active service under division (C) of section 742.37 or section 742.39 of the Revised Code for a full-time regular police officer who, on or after December 1, 1983, but prior to June 14, 1988, was appointed pursuant to section 124.41 or 124.411 of the Revised Code to a police department of a newly incorporated municipal corporation directly from a police department of the township from which the municipal corporation was incorporated, full credit for service as a full-time township police officer shall be given if, within thirty days after such appointment, the member made a written request to the public employees retirement system to withdraw accumulated contributions attributable to such service from the public employees retirement system and, within thirty days after receiving such contributions, the member paid into the Ohio police and fire pension fund the amount withdrawn from the public employees retirement system for the period of service being obtained.

When such an election is made, the public employees retirement system shall certify to the Ohio police and fire pension fund a copy of the records of the service and contributions of the member and shall transfer to the Ohio police and fire pension fund an amount equal to the total employer contributions paid on service as a full-time township police officer at the rates in effect during such employment, as set forth in section 145.01 of the Revised Code.

Effective Date: 11-02-1999



Section 742.513 - Township officer assuming municipal status may transfer to fund.

A member of the public employees retirement system who is a full-time regular police officer may elect to transfer from the public employees retirement system to the Ohio police and fire pension fund if the member has become a member of a municipal police department as a result of the merger under sections 709.43 to 709.48 of the Revised Code of the municipal corporation with a township that employed the police officer or has, on or after December 1, 1983, been appointed pursuant to section 124.41 or 124.411 of the Revised Code to a police department of a newly incorporated municipal corporation directly from a police department of the township from which the municipal corporation was incorporated. The election shall be made by the police officer by giving notice to the Ohio police and fire pension fund. Any such election shall occur not later than sixty days after the effective date of the merger or of the member's initial appointment following the incorporation or not later than sixty days after June 14, 1988, whichever occurs later. When such an election is made, the Ohio police and fire pension fund shall notify the public employees retirement system, which shall certify to the fund a copy of the records of the service and contributions of the police officer and shall transfer to the fund all contributions to the credit of the police officer that are based on full-time service, excluding any contributions made by the member's employer.

A member transferred to the Ohio police and fire pension fund under this section shall be given service credit by the fund equal to the period of full-time service on which the contributions transferred under this section were based.

Effective Date: 11-02-1999



Section 742.514 - Transfer of former Cincinnati park police officers to fund.

(A) As used in this section, "park police officer" means a park police officer appointed or employed pursuant to the Cincinnati municipal code.

(B) With approval of the Cincinnati retirement system, a member of the retirement system who is a full-time regular member of the Cincinnati police department and, prior to being reclassified as a member of the police department, served as a full-time park police officer may elect to transfer to the Ohio police and fire pension fund by giving notice to the Cincinnati retirement system not later than December 31, 1990. The notice shall be on a form provided by the Cincinnati retirement system and shall include a statement signed by the member authorizing the retirement system, if it approves the transfer, to transfer to the Ohio police and fire pension fund the total employee contributions to the credit of the member as a full-time regular member of the Cincinnati police department and as a park police officer.

If the retirement system approves the transfer, it shall certify to the Ohio police and fire pension fund a copy of the records of service and contributions to the credit of the member as a member of the Cincinnati police department and as a park police officer. On receipt of the records, the fund shall obtain from its actuary a certification of the accrued liability to the fund resulting from the transfer.

(C) The Ohio police and fire pension fund shall accept the transfer of a member under this section if both of the following occur:

(1) The Cincinnati retirement system transfers to the fund all of the following:

(a) The total employee contributions to the credit of the member as a full-time regular member of the Cincinnati police department and as a park police officer;

(b) The total employer contributions paid on the member's service as a full-time regular member of the Cincinnati police department and as a park police officer, plus compound interest;

(c) Any amount paid by the member or the employer to the retirement system for the purchase of service credit, including credit for military service and any other credit the member or employer was eligible to purchase for the benefit of the member.

(2) The city of Cincinnati agrees to pay to the fund the difference, if any, between the amounts transferred under division (C)(1) of this section and the amount certified as the accrued liability to the fund resulting from the transfer of the member.

The city may pay the amount it agrees to pay under division (C)(2) of this section in full at the time the member is transferred or at the rate of at least five per cent of the balance per year, plus interest on unpaid balances with payments and interest paid in semiannual payments on dates to be fixed by the trustees of the fund.

(D) If the total of the amounts transferred from the Cincinnati retirement system and paid by the city of Cincinnati under division (C) of this section exceeds the amount certified as the accrued liability to the Ohio police and fire pension fund resulting from the transfer of the member, the amount of the excess shall be paid to the retirement system.

(E) A member transferred pursuant to this section shall be given full credit by the Ohio police and fire pension fund for the member's service as a full-time regular police officer of the city of Cincinnati and as a park police officer and for any service credit purchased by the member, or by the member's employer on the member's behalf, from the Cincinnati retirement system.

(F) Interest charged under this section shall be charged at the rate that is the Ohio police and fire pension fund's actuarial interest assumption rate on July 13, 1990.

Effective Date: 11-02-1999



Section 742.515 - Firefighter's election to transfer from public employees retirement system.

(A) As used in this section, "fire department employer" means a fire department that employs a firefighter.

(B) A full-time firefighter who, on November 8, 1990, is a member of the public employees retirement system, in the employ of a fire department employer, and in a position in which the firefighter is required to satisfactorily complete or have satisfactorily completed a firefighter training course approved under former section 3303.07 or section 4765.55 or conducted under section 3737.33 of the Revised Code may, by giving notice to the Ohio police and fire pension fund within ninety days of November 8, 1990, elect to transfer to the fund.

When a firefighter makes such an election, the Ohio police and fire pension fund shall notify the public employees retirement system. All of the firefighter's credit as a full-time firefighter shall be transferred to the Ohio police and fire pension fund. The public employees retirement system shall certify to the Ohio police and fire pension fund a copy of the firefighter's records of service and contributions and for each year or portion of a year of credit to be transferred shall transfer to the Ohio police and fire pension fund all of the following:

(1) All contributions to the credit of the firefighter as a full-time firefighter;

(2) An amount equal to the total employer contributions paid on service as a full-time firefighter at the rates in effect during that year;

(3) Any amount paid by the member or the employer to the retirement system for the purchase of service credit for full-time service, including credit for military service and any other credit the member or employer was eligible to purchase for the benefit of the member.

(C) The fire department employer by which a firefighter is employed at the time of a transfer made pursuant to division (B) of this section shall, at the request of the Ohio police and fire pension fund, certify to the fund the firefighter's salary as a firefighter.

(D) In computing years of active service under division (C) of section 742.37 or section 742.39 of the Revised Code, a member transferred pursuant to this section shall be given full credit by the Ohio police and fire pension fund for the firefighter's service as a full-time firefighter and for any service credit for full-time service purchased by the firefighter, or by the firefighter's employer on the firefighter's behalf, from the public employees retirement system.

Effective Date: 11-02-1999



Section 742.516 - Firefighter's election to transfer to public employees retirement system.

(A) Not later than ninety days after September 16, 1998, a member of the Ohio police and fire pension fund who became a member of the fund as a result of the member's employer changing from a fire department consisting primarily of part-time employees to a fire department consisting primarily of full-time employees or who elected to transfer to the fund from the public employees retirement system under section 742.515 of the Revised Code may elect to transfer to the public employees retirement system in accordance with this section. An election shall be made by giving notice to the fund on a form provided by the board of trustees of the fund and shall be irrevocable.

(B) When a member makes the election described in this section, the fund shall notify the system. The fund shall transfer all of the member's service credit to the system and shall certify to the system a copy of the member's records of service and contributions. The fund shall transfer to the system all of the following:

(1) Any amount transferred from the system to the fund pursuant to the election made under section 742.515 of the Revised Code;

(2) An amount equal to the member's contributions to the fund;

(3) An amount equal to the total employer contributions paid on behalf of the member;

(4) Any amount paid by the member or employer to the fund for the purchase of service credit.

At the request of the system, the employer of a member who makes an election under this section shall certify to the system the member's salary.

(C) The system shall give the member full credit for all service as a member of the fund. If the system has on deposit contributions made by, or on behalf of, a member of the fund who makes an election in accordance with this section, the system shall credit the contributions in accordance with Chapter 145. of the Revised Code.

(D) A member of the fund who fails to make an election in accordance with this section shall remain a member of the fund.

Effective Date: 11-02-1999



Section 742.52 - Purchasing military service credit.

(A) A member of the Ohio police and fire pension fund who is not receiving a disability benefit or pension from the fund and is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code may purchase service credit, which shall be used in computing the member's years of service, for each year of service incurred by reason of having been on active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a member is absent from a position of employment for the purpose of an examination to determine the fitness of the member to perform a duty, as a member of the armed forces of the United States if the member is honorably discharged. Credits which are not authorized under former sections 742.18, 742.19, 742.20, and 742.21 or section 742.521 of the Revised Code may be purchased at any time. The number of years purchased under this division shall not exceed five.

(B) For the purposes of this division, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the armed forces of the United States who was captured, separated, and incarcerated by an enemy of the United States.

A member who is not a participant in the deferred retirement option plan established under section 742.43 of the Revised Code may purchase service credit which shall be considered as the equivalent of Ohio service for each year of service the member was a prisoner of war. The number of years purchased under this division shall not exceed five. Service credit may be purchased under this division for the same years of service used to purchase service credit under division (A) of this section. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(C) The total number of years purchased under this section shall not exceed the member's total accumulated number of years of Ohio service.

(D) For each year of service purchased under division (A) or (B) of this section, the member shall pay to the fund for credit to the member's accumulated account an amount determined by the member rate of contribution in effect at the time the military service began or four per cent, whichever is greater, multiplied by the annual compensation for full-time employment during the first year of full-time service in Ohio covered by any state or municipal retirement system of this state following termination of military service. To this amount shall be added an amount equal to compound interest at a rate established by the board of trustees of the Ohio police and fire pension fund from the date active military service terminated to date of payment. For the purpose of this section, the board may define full-time service in Ohio covered by any state or municipal retirement system of this state.

(E) A member is ineligible to purchase service credit under this section for any year of military service that was:

(1) Used in the calculation of any retirement benefit currently being paid to the member or payable in the future under any other retirement program, except for retired pay for non-regular service under Chapter 1223. of Section 1662 of Title XVI of the "National Defense Authorization Act for Fiscal Year 1995," 108 Stat. 2998 (1994), 10 U.S.C.A. 12731 to 12739, or social security;

(2) Used to obtain service credit under former section 742.18, 742.19, 742.20, or 742.21 or section 742.521 of the Revised Code. At the time the credit is purchased the member shall certify on a form furnished by the trustees that the member does and will conform to this requirement. Any benefit paid under this section to which the member is not entitled shall be recovered by any recovery procedures available under this chapter. "Armed forces" of the United States includes army, navy, air force, marine corps, coast guard, or any reserve component of such forces; national guard; the commissioned corps of the United States public health service; the merchant marine service during wartime; auxiliary corps as established by congress; service as a red cross nurse with the army, navy, air force, hospital service of the United States, army nurse corps, navy nurse corps, or serving full-time with the American red cross in a combat zone; and such other service as may be designated by congress as included therein.

A member of the fund who has purchased service credit under this section, or the member's estate, is entitled to be refunded the amount paid to purchase such credit, or a pro rata portion thereof, provided that the purchased service credit, or a portion of the purchased service credit, does not serve to increase a pension or benefit paid under section 742.37 or 742.39 or calculated under section 742.442 of the Revised Code. The refund of any amount paid to purchase credit under this section, or a pro rata portion thereof, shall cancel an equivalent amount of service credit.

Effective Date: 03-24-2003



Section 742.521 - Credit for military service.

(A) As used in this section, "armed forces" of the United States means the army, navy, air force, marine corps, coast guard, or any reserve components of such forces; the national guard; the commissioned corps of the United States public health service; the merchant marine service during wartime; auxiliary corps as established by congress; service as a red cross nurse with the army, navy, air force, hospital service of the United States, army nurse corps, navy nurse corps, or serving full-time with the American red cross in a combat zone; and such other service as may be designated by congress.

(B) A member of the fund who is an employee of a police or fire department and who enlisted or enlists, was inducted or is inducted, was or is called into active duty, or accepted or accepts a commission in the armed forces, in computing years of service in such police or fire department, shall be given full credit for such time served in the armed forces, provided the person has been honorably discharged from the armed forces or from active duty therein, has made application for reinstatement in the active service of the police or fire department within ninety days from the date of discharge, and employer contributions have been paid pursuant to this section. Service credit given under this section for time served in the armed forces shall not exceed five years.

(C) A member of the fund is ineligible to receive service credit under this section for any time served in the armed forces that is used to obtain service credit under former section 742.18, 742.19, 742.20, or 742.21 or section 742.52 of the Revised Code.

At the time such credit is requested, the member shall certify on a form supplied by the retirement board that the member does and will conform to this requirement. Any benefit paid under this section to which the member is not entitled shall be recovered by any recovery procedures available under this chapter. This section does not cancel any military service credit earned under this chapter prior to October 29, 1996.

(D) An employer of a member entitled to service credit under this section shall pay the Ohio police and fire pension fund an amount equal to that which would have been paid under section 742.33 or 742.34 of the Revised Code had the member continued police or fire employment during the period of military service. The board of trustees may adopt rules setting the manner in which the employer contribution is calculated and paid.

Effective Date: 11-02-1999



Section 742.53 - Long term care insurance.

(A) As used in this section:

(1) "Long-term care insurance" has the same meaning as in section 3923.41 of the Revised Code.

(2) "Retirement systems" has the same meaning as in division (A) of section 145.581 of the Revised Code.

(B) The board of trustees of the Ohio police and fire pension fund shall establish a program under which members of the fund, employers on behalf of members, and persons receiving service or disability pensions or survivor benefits are permitted to participate in contracts for long-term care insurance. Participation may include dependents and family members. If a participant in a contract for long-term care insurance leaves employment, the participant and the participant's dependents and family members may, at their election, continue to participate in a program established under this section in the same manner as if the participant had not left employment, except that no part of the cost of the insurance shall be paid by the participant's former employer.

Such program may be established independently or jointly with one or more of the other retirement systems.

(C) The fund may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a long-term care policy or contract. However, prior to entering into such an agreement with an insurance company or health insuring corporation, the fund shall request the superintendent of insurance to certify the financial condition of the company or corporation. The fund shall not enter into the agreement if, according to that certification, the company or corporation is insolvent, is determined by the superintendent to be potentially unable to fulfill its contractual obligations, or is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or under an order of supervision by the superintendent.

(D) The board shall adopt rules in accordance with section 111.15 of the Revised Code governing the program. The rules shall establish methods of payment for participation under this section, which may include establishment of a payroll deduction plan under section 742.56 of the Revised Code, deduction of the full premium charged from a person's service or disability pension or survivor benefit, or any other method of payment considered appropriate by the board. If the program is established jointly with one or more of the other retirement systems, the rules also shall establish the terms and conditions of such joint participation.

Effective Date: 11-02-1999



Section 742.54 - Volunteer firemen's relief and pension fund operation and maintenance.

Any municipal corporation which had only volunteer firemen prior to January 1, 1967, may operate and maintain a volunteer firemen's relief and pension fund, and levy a tax of up to three-tenths of one mill upon all the real and personal property listed for taxation in the municipal corporation for the purpose of providing funds for the payment of benefits and pensions from the municipal corporation's volunteer firemen's relief and pension fund, provided such a tax was levied prior to January 1, 1967.

Effective Date: 07-01-1985



Section 742.55 - Itemization of purchases and expenditures.

Each expense voucher of an employee, officer, or board member of the Ohio police and fire pension fund shall itemize all purchases and expenditures included.

Effective Date: 11-02-1999



Section 742.56 - Payroll deduction plan for payments for service credits.

(A) The board of trustees of the Ohio police and fire pension fund may by rule establish a payroll deduction plan for payment of the following:

(1) The cost of service credit members of the fund are eligible to purchase under this chapter;

(2) Charges for participation in programs established under section 742.53 of the Revised Code;

(3) Deposits under section 742.451 of the Revised Code and any charges for participation in the program established under that section.

(B) In addition to any other matter considered relevant by the trustees, the rules shall specify all of the following:

(1) The types of service credit that may be paid for through payroll deduction, including the section of the Revised Code that authorizes the purchase of each type of service credit for which payment may be made by payroll deduction;

(2) The procedure to be followed by a member to inform the member's employer and the Ohio police and fire pension fund that the member wishes to purchase service credit under this chapter or pay for participation in programs established under section 742.53 of the Revised Code and chooses to pay for it through payroll deduction;

(3) The procedure to be followed by the fund to determine for each request the amount to be deducted, the number of deductions to be made, and the interval at which deductions will be made. The rules may provide for a minimum amount for each deduction or a maximum number of deductions for the purchase of any type of credit, but shall provide that no deduction may exceed the member's net compensation after all deductions and withholdings required by law.

(4) The procedure to be followed by employers in transmitting amounts deducted from the salaries of their employees to the fund;

(5) The procedure to be followed by the fund in crediting service credit to members who choose to purchase it through payroll deduction.

(C) If the trustees of the fund establish a payroll deduction plan under this section, the trustees shall certify to the member's employer for each member for which deductions are to be made, the amount of each deduction and the payrolls from which deductions are to be made. The employer shall make the deductions as certified and transmit the amounts deducted on or before the last day of the month following the last day of the reporting period during which the deductions are made. The deduction shall be accompanied by a report, in such form as the board requires, that includes the name of each member for whom deductions were made and the deductions attributed to that member. If the employer fails to transmit the deductions or the report on or before the last day of the month following the last day of the reporting period during which the deductions are made, a penalty determined under section 742.352 of the Revised Code shall be assessed against the employer. On certification by the board to the county auditor of an amount due from an employer within the county who is subject to this division, by reason of the employer's delinquency in transmitting amounts due under this division for past months, those amounts shall be withheld from the employer from any funds in the hands of the county treasurer for distribution to the employer. On receipt of the certification, the county auditor shall draw a warrant against the funds in favor of the Ohio police and fire pension fund for the amount.

(D) Rules adopted under this section shall not affect any right to purchase service credit conferred by any other section of the Revised Code, including the right of a member under any such section to purchase only part of the service credit the member is eligible to purchase.

Effective Date: 02-19-2002; 04-06-2007



Section 742.57 - Payments by vouchers from state treasury.

All amounts due the Ohio police and fire pension fund from the state treasury pursuant to this chapter shall be promptly paid upon warrant of the director of budget and management pursuant to a voucher approved by the director .

Effective Date: 11-02-1999; 12-31-2006



Section 742.58 - Lump sum death benefit payment.

On the death of a member of the Ohio police and fire pension fund who at the time of death is receiving a retirement pension or disability benefits, a lump-sum payment of one thousand dollars shall be paid to the member's surviving spouse or, if there is no surviving spouse, to the beneficiary the member designated on a form provided by the fund. If there is no surviving spouse or designated beneficiary, the payment shall be made to the member's estate.

Application for the payment shall be made on a form provided by the fund.

A benefit paid under this section shall be treated as life insurance for purposes of this chapter and shall be funded solely from contributions made under sections 742.33 and 742.34 of the Revised Code and any earnings attributable to those contributions.

Effective Date: 09-21-2000



Section 742.59 - Creation of funds - trustees.

The board of trustees of the Ohio police and fire pension fund shall be the trustee of the funds created as follows:

(A) The "police officers' contribution fund" is the fund in which shall be credited the contributions deducted from the salaries of members of police departments and paid into the Ohio police and fire pension fund, as provided by section 742.31 of the Revised Code, and that percentage of the employers' accrued liability that is attributable to deductions previously made from the salaries of members of the police department who are still in the active service at the time that portion of the employers' accrued liability is paid. The accumulated contributions of a member of a police department shall be transferred at the member's retirement from the police officers' contribution fund to the police officers' pension reserve fund.

(B) The "firefighters' contribution fund" is the fund in which shall be credited contributions deducted from the salaries of members of fire departments and paid into the Ohio police and fire pension fund, as provided by section 742.31 of the Revised Code, and that percentage of the employers' accrued liability that is attributable to deductions previously made from the salaries of members of the fire department who are still in the active service at the time that portion of the employers' accrued liability is paid. The accumulated contributions of a member of a fire department shall be transferred at the member's retirement from the firefighters' contribution fund to the firefighters' pension reserve fund.

(C) The "police officer employers' contribution fund" is the fund to which the following shall be credited:

(1) The police officer employers' contribution, as provided by section 742.33 of the Revised Code;

(2) The percentage of the employers' accrued liability that is attributable to the employers' liability for prior service of members of the police department who are still in the active service at the time that portion of the employers' accrued liability is paid.

In the police officer employers' contribution fund shall accumulate the reserves held in trust for the payment of all pensions or other benefits provided by sections 742.01 to 742.61 of the Revised Code to members of a police department retiring in the future or their qualified beneficiaries and from which the reserves for such pensions and other benefits shall be transferred to the police officers' pension reserve fund.

(D) The "firefighter employers' contribution fund" is the fund to which the following shall be credited:

(1) The firefighter employers' contribution, as provided in section 742.34 of the Revised Code;

(2) The percentage of the employers' accrued liability that is attributable to the employers' liability for prior service for members of the fire department who are still in the active service at the time that portion of the employers' accrued liability is paid.

In the firefighter employers' contribution fund shall accumulate the reserves held in trust for the payment of all pensions and other benefits provided by sections 742.01 to 742.61 of the Revised Code to members of a fire department retiring in the future or their qualified beneficiaries and from which the reserves for such pensions and other benefits shall be transferred to the firefighters' pension reserve fund.

(E) The "police officers' pension reserve fund" is the fund from which shall be paid all pensions and other benefits for which reserves have been transferred from the police officers' contribution fund and the police officer employers' contribution fund, and to which shall be credited that percentage of the employers' accrued liability that is attributable to the total of deductions previously made from the salaries of members of the police department who are retired and are receiving pensions or other benefits, or whose beneficiaries are receiving benefits, at the time that portion of the employers' accrued liability is paid, and that percentage of the employers' accrued liability that is attributable to prior service of members of the police department who are retired and are receiving pensions or other benefits, or whose beneficiaries are receiving benefits, at the time that portion of the employers' accrued liability is paid.

(F) The "firefighters' pension reserve fund" is the fund from which shall be paid all pensions and other benefits for which reserves have been transferred from the firefighters' contribution fund and the firefighter employers' contribution fund, and to which shall be credited that percentage of the employers' accrued liability that is attributable to the total of deductions previously made from the salaries of members of the fire department who are retired and are receiving pensions or other benefits, or whose beneficiaries are receiving benefits, at the time that portion of the employers' accrued liability is paid, and that percentage of the employers' accrued liability that is attributable to prior service of members of the fire department who are retired and are receiving pensions or other benefits, or whose beneficiaries are receiving benefits, at the time that portion of the employers' accrued liability is paid.

(G) The "guarantee fund" is the fund from which interest is transferred and credited on the amounts in the funds described in divisions (C), (D), (E), and (F) of this section, and is a contingent fund from which the special requirements of said funds may be paid by transfer from this fund. All income derived from the investment of funds by the board of trustees of the Ohio police and fire pension fund as trustee under section 742.11 of the Revised Code, together with all gifts and bequests or the income therefrom, shall be paid into this fund.

Any deficit occurring in any other fund that will not be covered by payments to that fund, as otherwise provided by sections 742.01 to 742.61 of the Revised Code, shall be paid by transfers of amounts from the guarantee fund to such fund or funds. Should the amount in the guarantee fund be insufficient at any time to meet the amounts payable therefrom, the amount of such deficiency, with regular interest, shall be paid by an additional employer rate of current contribution as determined by the actuary and shall be approved by the board of trustees of the Ohio police and fire pension fund, and the amount of such additional employer contribution shall be credited to the guarantee fund.

The board may accept gifts and bequests. Any funds that may come into the possession of the board in this manner, or any other funds whose disposition is not otherwise provided for, shall be credited to the guarantee fund.

(H) The "expense fund" is the fund from which shall be paid the expenses for the administration and management of the Ohio police and fire pension fund, as provided by sections 742.01 to 742.61 of the Revised Code, and to which shall be credited from the guarantee fund an amount sufficient to pay the expenses of operation.

Effective Date: 11-02-1999; 06-30-2005



Section 742.60 - Funds to be separate and distinct legal entities.

Wherever in sections 742.01 to 742.61 of the Revised Code reference is made to the police officers' contribution fund, the firefighters' contribution fund, the police officer employers' contribution fund, the firefighter employers' contribution fund, the police officers' pension reserve fund, the firefighters' pension reserve fund, the guarantee fund, or the expense fund, such reference shall be construed to have been made to each as a separate legal entity. This section does not prevent the deposit or investment of all such moneys intermingled for such purpose, but such funds shall be separate and distinct legal entities for all other purposes.

Effective Date: 11-02-1999



Section 742.61 - Treasurer of state is custodian of police and fire pension fund.

The treasurer of state shall be the custodian of all funds under the control and management of the board of trustees of the Ohio police and fire pension fund, and all disbursements of such funds shall be paid by the treasurer of state only upon instruments duly authorized by the board and bearing the signatures of the chairperson and secretary of the board. The signatures of the chairperson and secretary may be facsimile signatures.

The treasurer of state shall give a separate and additional bond in such amount as is fixed by the board, conditioned upon the faithful performance of the treasurer of state's duties as custodian of the funds under the control and management of the board and to be executed by a surety company selected by the board that is authorized to transact business in this state. Such bond shall be deposited with the secretary of state and kept in the secretary of state's office. The board may require the treasurer of state to give other and additional bonds, as the funds under the control and management of the board increase, in such amounts and at such times as are fixed by the board, which additional bonds shall be conditioned, filed, and executed as is provided for the original bond of the treasurer of state covering the funds under the control and management of the board. The premium on all bonds shall be paid by the board.

The treasurer of state shall deposit any portion of the funds under the control and management of the board not needed for immediate use in the same manner as state funds are deposited, and subject to all provisions of law with respect to the deposit of state funds, by the treasurer of state, and all interest earned on such funds so deposited shall be collected by the treasurer of state and placed to the credit of the board.

Effective Date: 11-02-1999



Section 742.62 - Ohio public safety officers death benefit fund.

The Ohio public safety officers death benefit fund is hereby created as the fund to which shall be credited contributions paid by the state and any moneys resulting from gifts made to the fund. The board of trustees of the Ohio police and fire pension fund shall be the trustees of the Ohio public safety officers death benefit fund. The board shall have the same powers as provided in section 742.10 of the Revised Code in administering the Ohio public safety officers death benefit fund.

Effective Date: 11-02-1999



Section 742.63 - Adoption of rules for management of fund and disbursement of benefits.

The board of trustees of the Ohio police and fire pension fund shall adopt rules for the management of the Ohio public safety officers death benefit fund and for disbursements of benefits as set forth in this section.

(A) As used in this section:

(1) "Member" means all of the following:

(a) A member of the Ohio police and fire pension fund, including a member of the fund who has elected to participate in the deferred retirement option plan established under section 742.43 of the Revised Code or a member of or contributor to a police or firemen's relief and pension fund established under former Chapter 521. or 741. of the Revised Code;

(b) A member of the state highway patrol retirement system, including a member who is participating in the deferred retirement option plan established under section 5505.50 of the Revised Code;

(c) A member of the public employees retirement system who at the time of the member's death was one of the following:

(i) A county sheriff or deputy sheriff;

(ii) A full-time regular police officer in a municipal corporation or township;

(iii) A full-time regular firefighter employed by the state, an instrumentality of the state, a municipal corporation, a township, a joint fire district, or another political subdivision;

(iv) A full-time park district ranger or patrol trooper;

(v) A full-time law enforcement officer of the department of natural resources;

(vi) A full-time department of public safety enforcement agent;

(vii) A full-time law enforcement officer of parks, waterway lands, or reservoir lands under the control of a municipal corporation;

(viii) A full-time law enforcement officer of a conservancy district;

(ix) A correction officer at an institution under the control of a county, a group of counties, a municipal corporation, or the department of rehabilitation and correction;

(x) A state university law enforcement officer;

(xi) An investigator, as defined in section 109.541 of the Revised Code, or an investigator commissioned as a special agent of the bureau of criminal identification and investigation.

(xii) A drug agent, as defined in section 145.01 of the Revised Code.

(d) A member of a retirement system operated by a municipal corporation who at the time of death was a full-time law enforcement officer of parks, waterway lands, or reservoir lands under the control of the municipal corporation.

(2) Notwithstanding section 742.01 of the Revised Code, "fire or police department" includes a fire department of the state or an instrumentality of the state or of a municipal corporation, township, joint fire district, or other political subdivision, the state highway patrol, a county sheriff's office, the security force of an institution under the control of the department of rehabilitation and correction, the security force of a jail or workhouse under the control of a county, group of counties, or municipal corporation, the security force of a metropolitan, county, or township park district, the security force of lands under the control of the department of natural resources, department of public safety enforcement agents, the security force of parks, waterway lands, or reservoir lands under the control of a municipal corporation, the security force of a conservancy district, the police department of a township or municipal corporation, and the police force of a state university.

(3) "Firefighter or police officer" includes a state highway patrol trooper, a county sheriff or deputy sheriff, a correction officer at an institution under the control of a county, a group of counties, a municipal corporation, or the department of rehabilitation and correction, a police officer employed by a township or municipal corporation, a firefighter employed by the state, an instrumentality of the state, a municipal corporation, a township, a joint fire district, or another political subdivision, a full-time park district ranger or patrol trooper, a full-time law enforcement officer of the department of natural resources, a full-time department of public safety enforcement agent, a full-time law enforcement officer of parks, waterway lands, or reservoir lands under the control of a municipal corporation, a full-time law enforcement officer of a conservancy district, and a state university law enforcement officer.

(4) "Correction officer" includes, in addition to any correction officer, any correction corporal, sergeant, lieutenant, or captain, and the equivalents of all such persons.

(5) "A park district ranger or patrol trooper" means a peace officer commissioned to make arrests, execute warrants, and preserve the peace upon lands under the control of a board of park commissioners of a metropolitan, county, or township park district.

(6) "Metropolitan, county, or township park district" means a park district created under the authority of Chapter 511. or 1545. of the Revised Code.

(7) "Conservancy district" means a conservancy district created under the authority of Chapter 6101. of the Revised Code.

(8) "Law enforcement officer" means an officer commissioned to make arrests, execute warrants, and preserve the peace upon lands under the control of the governmental entity granting the commission.

(9) "Department of natural resources law enforcement officer" includes a forest officer designated pursuant to section 1503.29 of the Revised Code, a preserve officer designated pursuant to section 1517.10 of the Revised Code, a wildlife officer designated pursuant to section 1531.13 of the Revised Code, a park officer designated pursuant to section 1541.10 of the Revised Code, and a state watercraft officer designated pursuant to section 1547.521 of the Revised Code.

(10) "Retirement eligibility date" means the last day of the month in which a deceased member would have first become eligible, had the member lived, for the retirement pension provided under Chapter 145., 521., or 741., division (C)(1) of section 742.37, or division (A)(1) of section 5505.17 of the Revised Code or provided by a retirement system operated by a municipal corporation.

(11) "Death benefit amount" means an amount equal to the full monthly salary received by a deceased member prior to death, minus an amount equal to the benefit received under section 145.45, 742.37, 742.3714, or 5505.17 of the Revised Code or the benefit received from a retirement system operated by a municipal corporation, plus any increases in salary that would have been granted the deceased member.

(12) "Killed in the line of duty" means either of the following:

(a) Death in the line of duty;

(b) Death from injury sustained in the line of duty, including heart attack or other fatal injury or illness caused while in the line of duty.

(B) A spouse of a deceased member shall receive a death benefit each month equal to the full death benefit amount, provided that the deceased member was a firefighter or police officer killed in the line of duty and there are no surviving children eligible for a benefit under this section. The spouse shall receive this benefit during the spouse's natural life until the deceased member's retirement eligibility date, on which date the benefit provided under this division shall terminate.

(C)

(1) If a member killed in the line of duty as a firefighter or police officer is survived only by a child or children, the child or children shall receive a benefit each month equal to the full death benefit amount. If there is more than one surviving child, the benefit shall be divided equally among these children.

(2) If the death benefit paid under this division is divided among two or more surviving children and any of the children become ineligible to continue receiving a portion of the benefit as provided in division (H) of this section, the full death benefit amount shall be paid to the remaining eligible child or divided among the eligible children so that the benefit paid to the remaining eligible child or children equals the full death benefit amount.

(3) Notwithstanding divisions (C)(1) and (2) of this section, all death benefits paid under this division shall terminate on the deceased member's retirement eligibility date.

(D) If a member killed in the line of duty as a firefighter or police officer is survived by both a spouse and a child or children, the monthly benefit provided shall be as follows:

(1)

(a) If there is a surviving spouse and one surviving child, the spouse shall receive an amount each month equal to one-half of the full death benefit amount and the child shall receive an amount equal to one-half of the full death benefit amount.

(b) If the surviving spouse dies or the child becomes ineligible as provided in division (H) of this section, the surviving spouse or child remaining eligible shall receive the full death benefit amount.

(2)

(a) If there is a surviving spouse and more than one child, the spouse shall receive an amount each month equal to one-third of the full death benefit amount and the children shall receive an amount, equally divided among them, equal to two-thirds of the full death benefit amount.

(b) If a spouse and more than one child each are receiving a death benefit under division (D)(2)(a) of this section and the spouse dies, the children shall receive an amount each month, equally divided among them, equal to the full death benefit amount.

(c) If a spouse and more than one child each are receiving a benefit under division (D)(2)(a) of this section and any of the children becomes ineligible to receive a benefit as provided in division (H) of this section, the spouse and remaining eligible child or children shall receive a death benefit as follows:

(i) If there are two or more remaining eligible children, the spouse shall receive an amount each month equal to one-third of the full death benefit amount and the children shall receive an amount each month, equally divided among them, equal to two-thirds of the full death benefit amount;

(ii) If there is one remaining eligible child, the spouse shall receive an amount each month equal to one-half of the full death benefit amount, and the child shall receive an amount each month equal to one-half of the full death benefit amount.

(d) If a spouse and more than one child each are receiving a benefit under division (D)(2)(a) of this section and all of the children become ineligible to receive a benefit as provided in division (H) of this section, the spouse shall receive the full death benefit amount.

(3) Notwithstanding divisions (D)(1) and (2) of this section, death benefits paid under this division to a surviving spouse shall terminate on the member's retirement eligibility date. Death benefits paid to a surviving child or children shall terminate on the deceased member's retirement eligibility date unless earlier terminated pursuant to division (H) of this section.

(E) If a member, on or after January 1, 1980, is killed in the line of duty as a firefighter or police officer and is survived by only a parent or parents dependent upon the member for support, the parent or parents shall receive an amount each month equal to the full death benefit amount. If there is more than one surviving parent dependent upon the deceased member for support, the death benefit amount shall be divided equally among the surviving parents. On the death of one of the surviving parents, the full death benefit amount shall be paid to the other parent.

(F)

(1) The following shall receive a monthly death benefit under this division:

(a) A surviving spouse whose benefits are terminated in accordance with division (B) or (D)(3) of this section on the deceased member's retirement eligibility date, or who would qualify for a benefit under division (B) or (D) of this section except that the deceased member reached the member's retirement eligibility date prior to the member's death;

(b) A qualified surviving spouse of a deceased member of or contributor to a police or firemen's relief and pension fund established under former Chapter 521. or 741. of the Revised Code who was a firefighter or police officer killed in the line of duty.

(2) The monthly death benefit shall be one-half of an amount equal to the monthly salary received by the deceased member prior to the member's death, plus any salary increases the deceased member would have received prior to the member's retirement eligibility date. The benefit shall terminate on the surviving spouse's death. A death benefit payable under this division shall be reduced by an amount equal to any allowance or benefit payable to the surviving spouse under section 742.3714 of the Revised Code.

(3) A benefit granted to a surviving spouse under division (F)(1)(b) of this section shall commence on the first day of the month immediately following receipt by the board of a completed application on a form provided by the board and any evidence the board may require to establish that the deceased spouse was killed in the line of duty.

(G)

(1) If there is not a surviving spouse eligible to receive a death benefit under division (F) of this section or the surviving spouse receiving a death benefit under that division dies, a surviving child or children whose benefits under division (C) or (D) of this section are or have been terminated pursuant to division (C)(3) or (D)(3) of this section or who would qualify for a benefit under division (C) or (D) of this section except that the deceased member reached the member's retirement eligibility date prior to the member's death shall receive a monthly death benefit under this division. The monthly death benefit shall be one-half of an amount equal to the monthly salary received by the deceased member prior to the member's death, plus any salary increases the member would have received prior to the member's retirement eligibility date. If there is more than one surviving child, the benefit shall be divided equally among the surviving children.

(2) If two or more surviving children each are receiving a benefit under this division and any of those children becomes ineligible to continue receiving a benefit as provided in division (H) of this section, the remaining eligible child or children shall receive an amount equal to one-half of the monthly salary received by the deceased member prior to death, plus any salary increases the deceased member would have received prior to the retirement eligibility date. If there is more than one remaining eligible child, the benefit shall be divided equally among the eligible children.

(3) A death benefit, or portion of a death benefit, payable to a surviving child under this division shall be reduced by an amount equal to any allowance or benefit payable to that child under section 742.3714 of the Revised Code, but the reduction in that child's benefit shall not affect the amount payable to any other surviving child entitled to a portion of the death benefit.

(H) A death benefit paid to a surviving child under division (C), (D), or (G) of this section shall terminate on the death of the child or, unless one of the following is the case, when the child reaches age eighteen:

(1) The child, because of physical or mental disability, is unable to provide the child's own support, in which case the death benefit shall terminate when the disability is removed;

(2) The child is unmarried, under age twenty-two, and a student in and attending an institution of learning or training pursuant to a program designed to complete in each school year the equivalent of at least two-thirds of the full-time curriculum requirements of the institution, as determined by the trustees of the fund.

(I) Acceptance of any death benefit under this section does not prohibit a spouse or child from receiving other benefits provided under the Ohio police and fire pension fund, the state highway patrol retirement system, the public employees retirement system, or a retirement system operated by a municipal corporation.

(J) No person shall receive a benefit under this section if any of the following occur:

(1) The person fails to exercise the right to a monthly survivor benefit under division (A) or (B) of section 145.45, division (D), (E), or (F) of section 742.37, or division (A)(3), (4), or (7) of section 5505.17 of the Revised Code; to a monthly survivor benefit from a retirement system operated by a municipal corporation; or to a retirement allowance under section 742.3714 of the Revised Code.

(2) The member's accumulated contributions under this chapter or Chapter 145. or 5505. of the Revised Code are refunded unless the member had been a member of the public employees retirement system and had fewer than eighteen months of total service credit at the time of death.

(3) In the case of a full-time park district ranger or patrol trooper, a full-time law enforcement officer of the department of natural resources, a full-time law enforcement officer of parks, waterway lands, or reservoir lands under the control of a municipal corporation, a full-time law enforcement officer of a conservancy district, a correction officer at an institution under the control of a county, group of counties, or municipal corporation, or a member of a retirement system operated by a municipal corporation who at the time of the member's death was a full-time law enforcement officer of parks, waterway lands, or reservoir lands under the control of the municipal corporation, the member died prior to April 9, 1981, in the case of a benefit under division (B), (C), or (D) of this section, or prior to January 1, 1980, in the case of a benefit under division (E) of this section.

(4) In the case of a full-time department of public safety enforcement agent who prior to June 30, 1999, was a liquor control investigator of the department of public safety, the member died prior to December 23, 1986;

(5) In the case of a full-time department of public safety enforcement agent other than an enforcement agent who, prior to June 30, 1999, was a liquor control investigator, the member died prior to June 30, 1999.

(K) A surviving spouse whose benefit was terminated prior to June 30, 1999, due to remarriage shall receive a benefit under division (B), (D), or (F) of this section beginning on the first day of the month following receipt by the board of an application on a form provided by the board. The benefit amount shall be determined as of that date.

(1) If the benefit will begin prior to the deceased member's retirement eligibility date, it shall be paid under division (B) or (D) of this section and shall terminate as provided in those divisions. A benefit paid to a surviving spouse under division (D) of this section shall be determined in accordance with that division, even if benefits paid to surviving children are reduced as a result.

(2) If the benefit will begin on or after the deceased member's retirement eligibility date, it shall be paid under division (F) of this section and shall terminate as provided in that division. A benefit paid to a surviving spouse under division (F) of this section shall be determined in accordance with that division, even if benefits paid to surviving children are terminated as a result.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Effective Date: 07-23-2002; 06-15-2006; 2008 SB267 03-24-2009

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 742.64 - Recovering erroneous payments.

If any person is paid any benefit or payment by the Ohio police and fire pension fund to which the person is not entitled, the person shall repay the fund. If the person fails to repay, the fund shall withhold the amount due from any benefit or payment due the person or the person's beneficiary under this chapter or may collect the amount in any other manner provided by law.

Amended by 129th General AssemblyFile No.145,SB 340, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002



Section 742.99 - Penalty.

(A) Whoever violates section 742.043 of the Revised Code shall be fined not more than one hundred dollars for each day of the violation.

(B) Whoever violates division (B) of section 742.043 of the Revised Code shall be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

(C) Fines imposed by the Ohio elections commission under this section shall be paid into the Ohio elections commission fund created under section 3513.10 of the Revised Code.

Effective Date: 09-15-2004






Chapter 743 - UTILITIES - ELECTRIC; GAS; WATER

Section 743.01 - General powers of legislative authority.

The legislative authority of a municipal corporation may take possession of any land obtained for the construction or extension of water works, reservoirs, or the laying down of pipe, and also any water rights or easements connected with the use of water. Any land, water right, or easement so taken possession of for water-works purposes shall not be used for any other purpose, except by authority of the director of public service and with consent of such legislative authority.

Effective Date: 10-01-1953



Section 743.02 - Bylaws and regulations.

The director of public service may make such bylaws and regulations as he deems necessary for the safe, economical, and efficient management and protection of the water works of a municipal corporation. Such bylaws and regulations shall have the same validity as ordinances when not repugnant thereto or to the constitution or laws of the state.

Effective Date: 10-01-1953



Section 743.03 - Duties of director of public service.

The director of public service shall manage, conduct, and control the water works of a municipal corporation, furnish supplies of water, collect water rents, and appoint any necessary officers and agents.

Effective Date: 10-01-1953



Section 743.04 - Assessment and collection of water rents.

For the purpose of paying the expenses of conducting and managing the waterworks of a municipal corporation, including operating expenses and the costs of permanent improvements, the director of public service or any other city official or body authorized by charter may assess and collect a water rent or charge of sufficient amount and in such manner as he or it determines to be most equitable from all tenements and premises supplied with water. When water rents or charges are not paid when due, the director or other official or body may do either or both of the following:

(A) Certify them, together with any penalties, to the county auditor. The county auditor shall place the certified amount on the real property tax list and duplicate against the property served by the connection if he also receives from the director or other official or body additional certification that the unpaid rents or charges have arisen pursuant to a service contract made directly with an owner who occupies the property served.

The amount placed on the tax list and duplicate shall be a lien on the property served from the date placed on the list and duplicate and shall be collected in the same manner as other taxes, except that, notwithstanding section 323.15 of the Revised Code, a county treasurer shall accept a payment in such amount when separately tendered as payment for the full amount of such unpaid water rents or charges and associated penalties. The lien shall be released immediately upon payment in full of the certified amount. Any amounts collected by the county treasurer under this division shall be immediately placed in the distinct fund established by section 743.06 of the Revised Code.

(B) Collect them by actions at law, in the name of the city from an owner, tenant, or other person who is liable to pay the rents or charges.

Each director or other official or body that assesses water rents or charges shall determine the actual amount of rents due based upon an actual reading of each customer's meter at least once in each three-month period, and at least quarterly the director or other official or body shall render a bill for the actual amount shown by the meter reading to be due, except estimated bills may be rendered if access to a customer's meter was unobtainable for a timely reading. Each director or other official or body that assesses water rents or charges shall establish procedures providing fair and reasonable opportunity for resolution of billing disputes.

When property to which water service is provided is about to be sold, any party to the sale or his agent may request the director or other official or body to read the meter at that property and to render within ten days following the date on which the request is made, a final bill for all outstanding rents and charges for water service. Such a request shall be made at least fourteen days prior to the transfer of the title of such property.

At any time prior to a certification under division (A) of this section, the director or other official or body shall accept any partial payment of unpaid water rents or charges, in the amount of ten dollars or more.

Effective Date: 09-24-1986



Section 743.05 - Disposition of surplus funds.

After payment of the expenses of conducting and managing the water works, any surplus of a municipal corporation may be applied to the repairs, enlargement, or extension of the works or of the reservoirs, the payment of the interest of any loan made for their construction, or for the creation of a sinking fund for the liquidation of the debt. In those municipal corporations in which water works and sewerage systems are conducted as a single unit, under one operating management, a sum not to exceed ten per cent of the gross revenue of the water works for the preceding year may be taken from any surplus remaining after all of the preceding purposes have been cared for and may be used for the payment of the cost of maintenance, operation, and repair of the sewerage system and sewage pumping, treatment, and disposal works and for the enlargement or replacement thereof. Each year a sum equal to five per cent of the gross revenue of the preceding year shall be first retained from paid surplus as a reserve for waterworks purposes.

The amount authorized to be levied and assessed for waterworks purposes shall be applied by the legislative authority to the creation of the sinking find for payment of any indebtedness incurred for the construction and extension of water works and for no other purposes; provided, where such municipal corporation does not operate or maintain a water works or a sewage pumping, treatment, and disposal works, any or all such surplus may be transferred to the general fund of the municipal corporation in the manner provided for in sections 5705.15 and 5705.16 of the Revised Code.

Effective Date: 03-18-1969



Section 743.06 - Proceeds from water works to be a separate fund.

Money collected for water-works purposes shall be deposited weekly with the treasurer of the municipal corporation, and shall be kept as a separate and distinct fund. When appropriated by the legislative authority of the municipal corporation, such money shall be subject to the order of the director of public service. The director shall sign all orders drawn on the treasurer of the municipal corporation against such fund.

Effective Date: 10-01-1953



Section 743.07 - Director may make certain contracts.

Subject to Title VII [7] of the Revised Code, the director of public service may make contracts for the building of machinery, water-works buildings, reservoirs, and the enlargement and repair thereof, the manufacture and laying down of pipe, the furnishing and supplying with connections all necessary fire hydrants for fire department purposes, keeping them in repair, and for all other purposes necessary to the full and efficient management and construction of water works.

Effective Date: 10-01-1953



Section 743.08 - Investigation by legislative authority.

The legislative authority of a municipal corporation in which water works are situated or are in the process of construction may appoint a committee for the investigation of all books and papers, and all matters pertaining to the management of the water works, at least once a year, and more often, if necessary by reason of the neglect of duty or malfeasance on the part of any officer of such water works. Any such officer found by the committee to be so offending shall be liable to removal from office by the legislative authority.

Effective Date: 10-01-1953



Section 743.09 - Water supply free for certain purposes.

No charge shall be made by a municipal corporation or the water-works department thereof for supplying water for extinguishing fire, cleaning fire apparatus, or for furnishing or supplying connections with fire hydrants, and keeping them in repair for fire department purposes, for the cleaning of market houses, or the use of any public building belonging to the municipal corporation.

In any case in which a school district includes territory not within the boundaries of the municipal corporation, a proportionate charge for water service shall be made in the ratio which the tax valuation of the property outside the municipal corporation bears to the tax valuation of all the property within such school district, subject to the rules and regulations of the water-works department of the municipal corporation governing, controlling, and regulating the use of water consumed.

Effective Date: 10-01-1953



Section 743.10 - Protection to attachments.

Attachments of whatever nature made to the water pipes or other fixtures belonging to the water works of a municipal corporation and intended for public use shall be subject to the same supervision, rules, and regulations as are made for the protection of water works against abuse, destruction, and unnecessary use or waste of water, or the director of public service may make general or special rules and regulations for such purpose.

Effective Date: 10-01-1953



Section 743.11 - Bond of contractor - emergency.

Before entering into any contract for work to be done concerning the water works of the municipal corporation, the director of public service shall ensure that the requirements of section 153.54 of the Revised Code are met. In case of emergency the legislative authority of the municipal corporation may, by a two-thirds vote of all members elected thereto, authorize the director to enter into such contract without formal bidding or advertising.

Effective Date: 08-01-1980



Section 743.12 - Extension of public utility service beyond municipal corporation limits.

On the written request of any number of citizens living outside the limits of a municipal corporation, the municipal corporation may extend, construct, lay down, and maintain aqueduct and water pipes, and electric light and power lines outside the municipal corporation, and for such purpose may make use of such of the public streets, roads, alleys, and public grounds as are necessary therefor.

Effective Date: 07-06-1956



Section 743.13 - Expense of service outside municipal corporation.

When any person at his own expense has laid down and extended mains and water pipes or electric light and power lines beyond the limits of a municipal corporation, and the legislative authority thereof, by resolution, has authorized the proper officer of the water works to superintend or supervise such laying and extension, the municipal corporation shall furnish water or electricity to the residents and property holders on the line of such facilities. The same rule and regulations which govern the furnishing of water or electricity to its own citizens shall apply in such cases, except that the rates charged therefor shall not exceed those within the municipal corporation by more than one tenth.

Effective Date: 10-01-1953



Section 743.14 - Supervision of territory having water service outside municipal corporation.

All ordinances, except those relative to taxation or assessment, resolutions, rules, and regulations relative to the construction, maintenance, and operation of water works, mains, hydrants, and service pipes and connections, and the protection thereof, shall operate in a similar manner in the territory outside the municipal corporation when the extensions mentioned in sections 743.12 and 743.13 of the Revised Code have been made, and for the enforcement thereof the jurisdiction of the mayor and police shall extend into and over such territory.

Effective Date: 10-01-1953



Section 743.15 - Disposition of aqueducts and water pipes in case of annexation.

The municipal corporation shall take full charge and control of the mains and water pipes mentioned in sections 743.12 to 743.14, inclusive, of the Revised Code, keep them in repair at its own expense, and, in case of annexation to the municipal corporation of such territory, the municipal corporation shall pay a just compensation therefor and shall thereupon become the owner of them.

Effective Date: 10-01-1953



Section 743.16 - Regulation and protection of aqueducts and water pipes.

The aqueducts and water pipes mentioned in sections 743.12 to 743.15, inclusive, of the Revised Code, shall be so constructed and laid as not to interfere unnecessarily with the use of any streets, roads, alleys, public highways, and public grounds, and the municipal corporation so extending and establishing any part of its water works outside of its limits shall have the same power and jurisdiction to prevent or punish polution of or injury to the water so conveyed or injury to the water works or any portion thereof as it has within the limits of the municipal corporation.

Effective Date: 10-01-1953



Section 743.17 - Water works in contiguous municipal corporation.

A municipal corporation owning water works whose territory is contiguous to that of another municipal corporation may, with the assent of such other municipal corporation, establish and maintain such portion of its water works as is advisable within the limits of such other municipal corporation, and may make such use of the streets, alleys, and public grounds thereof as is necessary to construct, lay down, and maintain all such aqueducts and water pipes as are required in connection with such water works for the conveyance of water along and across such streets, alleys, and public grounds. Such aqueducts and pipes shall be so constructed and laid as not to interfere unnecessarily with the use of such streets, alleys, and public grounds as public highways and public grounds.

A municipal corporation so establishing a part of its water works within the limits of another municipal corporation shall have jurisdiction to prevent or punish the pollution of or injury to water so conveyed, or of the stream or source from which it is obtained, or an injury to any portion of the water works so located within the limits of such other municipal corporation.

Effective Date: 10-01-1953



Section 743.18 - Authority to supply other municipal corporations.

A municipal corporation which has water works or electric works may contract with any other municipal corporation to supply it or its inhabitants with water or electricity upon such terms as are agreed upon by their respective legislative authorities. A municipal corporation which has a water works may dispose of surplus water, for manufacturing or other purposes, by lease or otherwise, upon such terms as are agreed upon by the director of public service of a city or the board of trustees of public affairs of a village and approved by the legislative authority thereof. Moneys received for such surplus water in either case shall be applied to the payment of the principal and interest of the bonds issued for the construction of such water works, or for other expenses incident to the maintenance thereof, but no lease shall be made for a longer term than twenty years.

The amount to be paid for such water supply shall be raised by the municipal corporation purchasing it, in the manner provided for the payment of the expense of conducting and managing water works constructed wholly by a municipal corporation. The amount so received by the municipal corporation furnishing such supply shall be applied to the payment of the interest on the sum borrowed for the construction of such water works, or to defray the expense of its management, as the director of public service or board of trustees directs.

Effective Date: 10-01-1953



Section 743.19 - Construction of water works by two or more municipal corporations.

Two or more municipal corporations may unite in the construction of a water-works plant for the purpose of supplying water to the municipal corporations and the inhabitants thereof for domestic, manufacturing, and other purposes. Such municipal corporations may, through their authorized officers, contract with each other for the construction and maintenance of such water works, and agree as to a division of the cost and maintenance of such plant and a division of the water produced thereby.

Effective Date: 10-01-1953



Section 743.20 - Ownership of water works when municipal corporations are annexed.

Upon the annexation of one municipal corporation to another, the water works theretofore constructed by either shall thereby become the property of the united municipal corporation, and shall thereafter be managed by the director of public service of the city or the board of trustees of public affairs of the village to which such annexation is made.

Effective Date: 10-01-1953



Section 743.21 - Termination of contract upon annexation.

A contract entered into by one municipal corporation for the supply of water to another, as provided by section 743.18 of the Revised Code, shall be terminated by an annexation under section 743.20 of the Revised Code, and so much of the debt incurred by either, in the construction of a water works, as remains unpaid, shall thereafter be a charge upon the united municipal corporation, to the same extent that the separate debt of either was, before the union, a charge upon the municipal corporation which constructed such water works.

Effective Date: 10-01-1953



Section 743.22 - Tax for payment of interest, lien on property.

For the purpose of paying the interest on money borrowed for the erection and completion of a water works, during the erection and completion thereof and before the water works is put into operation, a tax of sufficient amount shall be assessed and collected each year, in the usual manner of levying and collecting taxes in the municipal corporation, upon all the taxable property thereof.

For the purpose of paying the interest on any money which a municipal corporation has borrowed for the erection or extension of a water works, and after such water works has been placed in operation, and for the building of machinery, a tax of sufficient amount may be assessed and collected each year by the legislative authority thereof, in addition to the amount authorized by law, upon all the taxable property, both real and personal, in such municipal corporation.

Such tax, when levied and assessed, shall be a lien upon the property upon which it is levied, and a charge against the owners thereof, and shall be certified to the county auditor, placed upon the tax list in a separate column thereof, collected as other taxes, and paid into and be under the same control as the water-works funds.

Effective Date: 10-01-1953



Section 743.23 - Laying pipes in highway.

The legislative authority of a municipal corporation may prescribe by ordinance for the laying of water pipes in all highways about to be paved, macadamized, or otherwise permanently improved, and for the assessment of the cost and expense thereof upon the lots or parcels of land adjoining or abutting upon the highways in which they are laid. In no case, except as a sanitary measure, shall such legislative authority require any house connections to be built further from the main pipe than the outer line of the curbstone.

Effective Date: 10-01-1953



Section 743.24 - Municipal corporations may contract for a water supply - contract to be submitted to a vote.

A municipal corporation may contract with any individual or an incorporated company for supplying water for fire purposes, or for cisterns, reservoirs, streets, squares, and other public places within its limits, or for the purpose of supplying the citizens of such municipal corporation with water for such time, and upon such terms as is agreed upon. Such contract shall not be executed or binding upon the municipal corporation until it has been ratified by a vote of the electors thereof, at a special or general election. The municipal corporation shall have the same power to protect such water supply and prevent the pollution thereof as though the water works were owned by such municipal corporation.

Effective Date: 10-01-1953



Section 743.25 - Jurisdiction of municipal corporations to prevent water pollution.

No person shall pollute a running stream, the water of which is used for domestic purposes by a municipal corporation, by putting therein a putrid or offensive substance, injurious to health. The director of public service of a city or board of trustees of public affairs of a village shall enforce this section. The jurisdiction of a municipal corporation to prevent the pollution of its water supply and to provide a penalty therefor shall extend twenty miles beyond the municipal corporation limits.

Effective Date: 10-01-1953



Section 743.26 - Regulation of price of electric light, gas, sewage disposal, and water.

The legislative authority of a municipal corporation in which electric lighting companies, natural or artificial gas companies, gaslight or coke companies, sewage disposal system companies, or companies for supplying water for public or private consumption, are established, or into which their wires, mains, or pipes are conducted, may regulate the price which such companies may charge for electric light, or for gas for lighting or fuel purposes, or for the disposal of sewage, industrial wastes, or other wastes, or for water for public or private consumption, furnished by such companies to the citizens, or to the public grounds, buildings, streets, lanes, alleys, avenues, wharves, and landing places, or for fire protection. Such companies shall in no event charge more for electric light, natural or artificial gas, or for sewage disposal services, or water furnished to such municipal corporation or individuals than the price specified by ordinance of the legislative authority. The legislative authority may regulate and fix the price which such companies shall charge for the rent of their meters, and the ordinance may provide that such price shall include the use of meters to be furnished by such companies, which shall be furnished and kept in repair by such companies at no separate charge, either directly or indirectly, for the use or repair of the meters.

Effective Date: 09-19-1961



Section 743.27 - Free use of municipally owned public utilities.

The legislative authority of any municipal corporation owning and operating municipal water, gas, or electric light plants, may provide by ordinance that the products of such plants, when used for municipal or public purposes, shall be furnished free of charge.

Effective Date: 10-01-1953



Section 743.28 - Negotiation of one-price schedule contract.

(A) Where the legislative authority of a municipal corporation fixes the price at which a company shall furnish electricity or either natural or artificial gas to the citizens or to public buildings, or for the purpose of lighting the streets, alleys, avenues, wharves, landing places, public grounds, or other places, or for other purposes, for a period not exceeding ten years, and the company or person to furnish such utility assents thereto, by written acceptance, filed in the office of the auditor or clerk of the municipal corporation, the legislative authority may, for the purpose of exercising the rights of the municipal corporation under division (B) of this section, at any time during such period negotiate with the company a new contract establishing the one-price schedule provided for under division (B) of this section, provided said new contract will not take effect until the expiration of the existing contract and such new contract will remain in effect for the balance of the existing term of the new one-price schedule.

(B) Two or more municipal corporations may agree to negotiate one price schedule under which a gas, natural gas, or electric light company shall furnish its service to the residents of the municipal corporations so agreeing. Such a schedule shall apply uniformly in such municipal corporations for a period no longer than ten years. Upon written receipt of a joint notification by the mayors of a group of municipal corporations that they have each, by ordinance, expressed their intent to negotiate jointly, a gas, natural gas, or electric light company shall, within ninety days, commence joint negotiation of a price schedule with such municipal corporations. Where such negotiation does not, within ninety days after its commencement, result in an agreement between the group of municipal corporations and the company, the group may exercise the rights of a municipal corporation under section 743.26 of the Revised Code on the same basis as if it were a single municipal corporation.

Effective Date: 09-28-1979



Section 743.29 - Surveys for construction and repair of public works of municipal corporations.

The legislative authorities of municipal corporations may make surveys of water works, sewerage systems, or other public works or improvements which they are by law authorized to construct, operate, maintain, or repair, the construction, improvement, enlargement, or repair of which is contemplated, whether governmental or proprietary, and they may proceed in the manner provided in this section.

The legislative authority of municipal corporations desiring to make such a survey shall adopt a resolution declaring the purpose and necessity therefor. In making such surveys, such legislative authorities may call upon engineering officers or employees regularly employed by the municipal corporation, whether elected or appointed, or they may authorize or enter into, as the case may be, contracts for the services of registered professional engineers to make such surveys.

The surveys authorized by this section may include drawings, plans, specifications, estimates of cost of labor and materials, and other items of cost, and such other facts, material, data, reports, and other information and recommendations as the legislative authority deems advisable or necessary for the planning and construction of the improvement proposed or the enlargement, improvement, replacement, or repair of an existing improvement or work.

Agreements entered into for such surveys shall be deemed contracts for professional services and may provide for preliminary surveys or the making of detailed plans, or both, and may also provide for engineer-supervision of the work. No such contract shall be valid unless one or more of the services to be performed thereunder are begun within one year after the contract date.

Such contracts shall be executed in triplicate and shall be signed by the proper officers of the municipal corporation, as in the case of other contracts of such municipal corporation, and by the engineer agreeing to perform such service, and one copy thereof shall be filed with the fiscal officer of the municipal corporation, whose certificate as provided in section 5705.41 of the Revised Code shall not be required. Payment therefor may be from the general fund or any other fund legally available for such use at such times as are agreed upon, and, where bonds or notes are sold to pay the cost of work to which such survey related, such funds may be used to pay any part of the consideration under such contract or to reimburse the fund from which payment was made.

Effective Date: 10-01-1953



Section 743.30 - Occupation of streets by legislative authority for gas purposes.

If at any time any company, mentioned in section 743.28 of the Revised Code, required by the legislative authority to lay pipes and light a street, alley, avenue, wharf, landing place, or public ground or building, refuses or neglects for six months after being notified by the legislative authority to comply with such requirement, the legislative authority may lay pipes and erect gasworks for lighting such streets, alleys, or public grounds, and all other such places not already lighted, and such company shall be precluded from using or occupying any of the streets, alleys, or public grounds or buildings not already furnished with gas pipes of the company and the legislative authority may open any street for the purpose of so conveying gas.

At any time after such default, the legislative authority may permit such companies to use and occupy the streets, alleys, and public grounds of the municipal corporation for the purpose of lighting them and furnishing gas to the citizens and public buildings.

Effective Date: 10-01-1953



Section 743.31 - Forfeiture of charter for neglect to furnish gas - exception.

Any gaslight company which neglects to furnish gas to the citizens and other consumers of gas or to the municipal corporation in accordance with the prices fixed and established by the legislative authority shall forfeit all rights of such company under the charter by which it has been established, and the legislative authority may proceed to erect, or, by ordinance, empower any person to erect gasworks for the supply of gas to such municipal corporation and its citizens.

A temporary failure to furnish gas shall not operate as a forfeiture, unless such failure is through the neglect or misconduct of such gaslight or gaslight and coke company.

Effective Date: 10-01-1953



Section 743.32 - Provision by legislative authority for electric current and gas inspection.

In a municipal corporation in which gasworks are constructed, the legislative authority thereof may provide, by ordinance, for the appointment of an officer, to be known as inspector of gas, whose compensation shall be fixed by the legislative authority, and whose duty it shall be to inspect all gas and gas meters, certify the correctness of all bills against consumers of gas, make photometric tests, and perform such other duties as are prescribed by ordinance. The legislative authority may also provide for the inspection and testing of meters used for measuring electric current for electric light, power, or other purposes, furnished by any individual or company within the municipal corporation, and may prescribe a suitable charge for such inspection and testing, and the manner of collecting it.

Effective Date: 10-01-1953



Section 743.33 - Exclusive monopoly shall not be allowed to gas companies.

The legislative authority of a municipal corporation shall not agree by ordinance, contract, or otherwise with any person for the construction or extension of gasworks for manufacturing or supplying the municipal corporation or its inhabitants with gas, which gives or continues to such person the exclusive privilege of using the streets, lanes, commons, or alleys for the purpose of conveying gas to the municipal corporation or the citizens thereof, or which deprives the legislative authority of the right to designate, inspect, or regulate the kind of meter to be used for the correct measurement of the gas furnished under such agreement, or which does not specify the exact quality of the gas to be furnished, and reserve to the legislative authority the right to enforce an exact compliance with such specification under such rules as it prescribes. The legislative authority shall not make any such agreement which does not secure to it the right to purchase such works, and all the appurtenances belonging thereto, at any time within the existence of such contract or agreement.

Effective Date: 10-01-1953



Section 743.34 - Legislative authority may erect or purchase gas or electric works.

The legislative authority of a municipal corporation may erect gasworks or electric works at the expense of the municipal corporation, or purchase any such works already erected therein.

If the legislative authority and the owner of such works are unable to agree upon the compensation to be paid therefore, the legislative authority may proceed in the manner provided in sections 163.01 to 163.22, inclusive, of the Revised Code. A contract existing between any village and such person, company, or corporation for the public or street lighting shall be considered as an element of value in fixing the compensation to be paid for such works.

Effective Date: 01-01-1966



Section 743.35 - Sale of natural gas to village.

When a municipal corporation is the owner of a natural gas plant by which the citizens thereof are supplied with natural gas, and such natural gas is so supplied through pipes, from a point beyond the limits of such municipal corporation, which pass through the limits of a village, the municipal corporation may sell natural gas to such village, or to a company, for the use of such village and the citizens thereof. Such gas shall be delivered at a reducing station located within one hundred feet of the main pipe line.

Effective Date: 10-01-1953



Section 743.36 - Delivery of gas outside of municipal corporation - sales for manufacturing purposes.

When a municipal corporation is the owner of a natural gas plant for the purpose of supplying the citizens thereof with natural gas for fuel, the legislative authority thereof may provide for supplying natural gas, at rates to be determined by it, to persons living outside of and in the vicinity of such municipal corporation, and to county homes, children's homes, and other public institutions within or without such municipal corporation.

To encourage the location or establishment of manufacturing industries within such municipal corporation, the legislative authority may reduce the price of gas to be used to operate such manufacturing, or may donate it for a term of years for such purpose. This section shall be inoperative if the municipal corporation or the citizens thereof are thereby deprived of a full supply of such gas.

Effective Date: 10-01-1953



Section 743.37 - Laying of gas pipes - assessment of costs.

The legislative authority of a municipal corporation may prescribe, by ordinance, for the laying down of gas pipes in highways about to be paved, macadamized, or otherwise permanently improved, and for the assessment of the cost and expense thereof upon the lots or parcels of land adjoining or abutting upon the highways in which they are laid. In no case, excepting as a sanitary measure, shall the legislative authority require house connections to be built further from the main pipe than the outer line of the curbstone.

Effective Date: 10-01-1953



Section 743.38 - Contracts to supply municipal corporation with electric light or gas.

A municipal corporation may contract with any company for supplying such municipal corporation with electric light and natural or artificial gas for the purpose of lighting or heating the streets, squares, and other public places and buildings therein.

Effective Date: 10-01-1953



Section 743.39 - Right of eminent domain in municipal corporations for public service enterprises.

For the purpose of erecting or building dams across rivers or streams to raise and maintain a head of water, constructing and maintaining canals, locks, and race ways to regulate and carry such head of water to a plant or power house where electricity is to be generated, erecting and maintaining poles whereon to attach or sink wires or cables to carry and transmit electricity, transporting natural gas, petroleum, water, or electricity through or by means of tubing, pipes, conduits, wires, or cables, storing, transporting, or transmitting water, natural gas, or petroleum, or generating and transmitting electricity, a municipal corporation may enter upon any private land to examine or survey lines for such tubing, pipes, conduits, poles and wires, reservoirs, dams, canals, race ways, plant, or power house and to ascertain the number of acres overflowed by reason of the construction of such dams. The municipal corporation may appropriate so much thereof as is necessary for the laying down or building of such facilities and for the erection of tanks and reservoirs for the storage of water for transporting stations along such lines, and such buildings as are necessary for such purpose, as well as land overflowed.

Effective Date: 10-01-1953



Section 743.40 - Manner of appropriation - restrictions thereon.

Appropriation of lands under section 743.39 of the Revised Code shall be made in accordance with sections 719.01 to 719.21, inclusive, of the Revised Code. As far as the rights of the public therein are concerned, the board of county commissioners as to county and state roads, the board of township trustees as to township roads, and the legislative authority of a municipal corporation as to streets and alleys, in their respective jurisdictions, may grant a municipal corporation the right to lay tubing, pipes, conduits, poles, and wires therein, subject to such regulations and restrictions as they prescribe. The right to appropriate for any such purpose shall not extend to the erection of any tank, station, reservoir, building, or lands therefor, or to more than one continuous pipe, conduit, or tubing, or land therefor, in or through a municipal corporation unless the legislative authority first consents thereto.

Effective Date: 10-01-1953



Section 743.41 - Property not to be appropriated without consent of municipal corporation.

Sections 743.39 and 743.40 of the Revised Code do not confer power to appropriate or confer any right in any portion of a street, alley, highway, public way, or land situated within a municipal corporation, without its consent.

Effective Date: 10-01-1953



Section 743.42 - Construction restrictions.

In appropriation proceedings under sections 743.39 to 743.41, inclusive, of the Revised Code, no reservoir for the storage or transportation of water shall be constructed within the limits of a municipal corporation or any public park. All excavations, except such reservoirs, shall be well filled and so kept by the appropriating municipal corporation.

Effective Date: 10-01-1953



Section 743.43 - Further powers of municipal corporation.

A municipal corporation appropriating property pursuant to sections 743.39 to 743.42, inclusive, of the Revised Code, may transport, store, insure, and ship natural gas, petroleum, or water, and transport and store water for the purpose of furnishing it to engineers employed in developing for, or in the production and transportation of, petroleum, and for that purpose may lay down, construct, and maintain the necessary pipes, tubing, tanks, machinery, and arrangements.

Effective Date: 10-01-1953



Section 743.44 - Power of municipal corporation outside corporate limits to provide natural gas.

A municipal corporation authorized by law to purchase or lease lands, purchase, lease, or sink natural gas wells, procure rights of way, and purchase and lay pipes for the purpose of supplying such municipal corporation or the citizens thereof with natural gas may exercise any such powers outside of its limits, and in addition thereto shall have all the rights and powers conferred upon municipal corporations by sections 743.39 to 743.43, inclusive, of the Revised Code, subject to all the restrictions therein.

Effective Date: 10-01-1953



Section 743.45 - Municipal corporation may request public utilities commission to review electric rates.

Nothing in section 743.26, 743.34, or 4909.34 of the Revised Code shall be construed to mean that a municipal corporation may not request the public utilities commission to review and comment upon the equity and financial implications of the portion of a proposed ordinance that relates to the rates that may be charged for electricity supplied by an electric generation facility either owned or operated by a municipal corporation or owned and operated by an electric light company with whom the municipal corporation has, or is considering entering into, a contract for supply of electricity to its residents. The public utilities commission shall, to the extent that fulfillment of such a request does not significantly impair the primary functions of the public utilities commission under Title XLIX [49] of the Revised Code, fulfill such a request but the corporation shall not be required to accept, or in any way to react to, any review and comment of this kind.

Effective Date: 09-01-1976



Section 743.99 - Penalty.

(A) Whoever violates section 743.25 of the Revised Code shall be fined not less than five nor more than five hundred dollars.

Effective Date: 10-01-1953






Chapter 745 - STREET RAILWAYS

Section 745.01 - Street railway - indeterminate permit definitions.

As used in sections 745.01 to 745.14, inclusive, of the Revised Code:

(A) "Public utility" means any street railway operated in whole or in part under sections 4951.20 to 4951.22, inclusive, and 4951.27 to 4951.31, inclusive, of the Revised Code, or any street railway operated in connection with or upon the tracks of any such street railway, and any corporation which owns, operates, or leases any such street railway.

(B) "Indeterminate permit" means any grant of a municipal corporation to any person, association of persons, company, or corporation of power, right, or privilege to own, operate, manage, or control any plant or equipment or any part of a plant or equipment within this state of any public utility, which by the terms thereof is to continue in force until such time as the municipal corporation exercises its right to purchase the property of such public utility, in accordance with sections 745.01 to 745.14, inclusive, of the Revised Code, or until it is otherwise terminated according to law.

Effective Date: 10-01-1953



Section 745.02 - Authority to grant indeterminate permit.

A municipal corporation may grant an indeterminate permit to any public utility upon such terms as are considered conducive to the public interest, and as provided in sections 745.01 to 745.14, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 745.03 - Authority to surrender franchise and accept indeterminate permit.

Any public utility may surrender any existing license, permit, grant, or franchise, and may accept in lieu thereof any indeterminate permit, and the municipal corporation in which all or the major part of the property of such public utility is situated may accept such surrender and grant an indeterminate permit. At the time provided in the grant of such permit, or, if no time is provided in such grant, then at any time after such grant, the municipal corporation may purchase all the property of such public utility actually used and useful for the convenience of the public, upon paying a just compensation therefor as determined or agreed upon in accordance with sections 745.01 to 745.14, inclusive, of the Revised Code.

Any such municipal corporation may purchase and operate such property, and every such public utility shall sell such property for the compensation determined or agreed upon in accordance with such sections. The amount to be paid for the property may be determined by condemnation proceedings, by proceedings before the public utilities commission, or by agreement between the municipal corporation and the public utility. In ascertaining the compensation to be paid by any municipal corporation for the property of any public utility, either by condemnation proceedings or proceedings before the public utilities commission, the compensation shall be made and awarded only for such property of the public utility as is used and useful for the convenience of the public, excluding therefrom the value of any franchise or right to own, operate, or enjoy such property in excess of the amount actually paid to such municipal corporation as the consideration for the grant of such indeterminate permit.

Effective Date: 10-01-1953



Section 745.04 - Determination of compensation.

When a municipal corporation determines to acquire the property of a public utility by condemnation, the compensation therefor shall be determined in the manner provided by sections 719.01 to 719.21, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 745.05 - Procedure for acquisition of public utility.

When a municipal corporation desires, as expressed in an ordinance determining to acquire the property of a public utility, to have the compensation for such property determined by the public utilities commission, such municipal corporation shall make a request in writing to the commission in accordance with section 4909.04 of the Revised Code. Thereupon the commission shall proceed to make an inventory and valuation of the property of such public utility. The proceedings for a review of such valuation shall be as prescribed in section 4909.11 of the Revised Code. Such valuation shall not become binding upon the municipal corporation unless the legislative authority thereof passes an ordinance accepting such valuation. Such ordinance is subject to a referendum in accordance with sections 731.29 to 731.41, inclusive, of the Revised Code. If not accepted, the municipal corporation shall reimburse the public utility for its expenses reasonably incurred in the valuation proceedings, the amount thereof to be ascertained and fixed by the commission. In the absence of an agreement as to compensation as provided in section 745.06 of the Revised Code, the acceptance of an indeterminate permit shall be construed as a consent on the part of the public utility to the procedure provided for in this section.

Effective Date: 10-01-1953



Section 745.06 - Agreement by municipal corporation with public utility as to compensation and time of purchase - proceedings.

Any municipal corporation may, contemporaneously with or at any time after the grant of an indeterminate permit as provided in sections 745.02 and 745.03 of the Revised Code, agree with a public utility upon the compensation to be paid for its property and the times for the exercise of the privilege of purchase, but no period between the times fixed for such purchase shall exceed five years. Upon the determination of the municipal corporation to acquire the property of such public utility, the amount to be paid by the municipal corporation and the terms of the acquisition shall be as agreed upon. The agreement of the municipal corporation shall be by ordinance. In the same or other ordinances, the municipal corporation and the public utility may agree upon:

(A) The amount of or basis of calculating the amount of annual payment to be made to the municipal corporation to be treated as operating expenses of the utility or otherwise;

(B) The basis of a division of earnings between the utility and the municipal corporation;

(C) The purposes for which and the amounts or the basis for calculating the amounts in which new stock, bonds, or other securities may be issued;

(D) The minimum net earnings or basis of or device for calculating the minimum net earnings which the utility may earn as a condition precedent to a reduction of fares or rates, and as a test of the reasonableness of extensions;

(E) The initial rates, fares, and charges, and the dates of revision of rates, fares, or charges, but no period between dates fixed for revision shall exceed five years;

(F) The obligations of the utility with reference to minimum maintenance, renewal, and depreciation reserve funds;

(G) The arbitration of differences;

(H) Other terms relative to the construction, maintenance, financing, operation, and control of service of the utility consistent with sections 745.01 to 745.14, inclusive, of the Revised Code and an indeterminate permit.

Effective Date: 10-01-1953



Section 745.07 - Submission of ordinance to electors - notice of election.

An ordinance passed pursuant to section 745.06 of the Revised Code shall not take effect until submitted to the electors of the municipal corporation, at a special or general election held in the municipal corporation at such time as the legislative authority determines, and approved by a majority of the electors voting on it. The ordinance shall be passed by an affirmative vote of not less than a majority of the members of the legislative authority and shall be subject to the approval of the mayor as provided by law. The ordinance shall specify the form or phrasing of the question to be placed upon the ballot. Thirty days' notice of the election shall be given by publication once a week for two consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall contain the full form or phrasing of the question to be submitted. The clerk of the legislative authority shall certify the passage of the ordinance to the officers having control of elections in the municipal corporation, who shall cause the question to be voted on at the general or special election as specified in the ordinance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953; 06-01-2006



Section 745.08 - Time of continuance of indeterminate permit - effect of acceptance.

Any indeterminate permit shall continue in force until such time as the municipal corporation acquires the property of the public utility as provided in sections 745.01 to 745.14, inclusive, of the Revised Code, or until otherwise terminated according to the terms of the permit. The acceptance of an indeterminate permit deprives the public utility of all rights under any license, permit, grant, or franchise, or granted in any municipal ordinance or resolution existing at the time of the granting of the permit. From the time of such grant, the rates, fares, charges, service, accounts, equipments, repairs, additions, extensions, improvements, transfers, joint use, depreciation, capitalization, bonded or other indebtedness, and all other terms relating to the financing, construction, maintenance, and operation of such utility shall be subject to municipal regulation. Such power of municipal regulation shall not be exercised in a manner inconsistent with the express terms of the ordinance granting the permit.

The capitalization and bonded or other indebtedness for improvement and other purposes beyond the limits of the municipal corporation granting the permit shall remain subject to regulation by the public utilities commission. No such capitalization or indebtedness shall be given effect as a basis for purchase price to or rate regulation by the municipal corporation contrary to the agreement of the municipal corporation and public utility as expressed in the ordinance granting the permit.

Such sections do not confer upon any municipal corporation, or upon any officer, department, or commission thereof, any power to grant an indeterminate permit to any such public utility in any other manner than by ordinance, or to prescribe that such ordinance shall take effect in any other manner than by acceptance by the public utility to which it is granted by filing a written acceptance thereof with the clerk of the legislative authority or other officers named in such permit.

Effective Date: 10-01-1953



Section 745.09 - Rates, tolls, or charges.

In the absence of agreement between the municipal corporation and a public utility as to rates, fares, or charges, as provided in section 745.06 of the Revised Code, all rates, fares, tolls, and charges for services rendered and commodities furnished by such public utility shall be sufficient to yield a reasonable compensation to the public utility operating under an indeterminate permit, and in the ascertainment of what shall constitute such reasonable rates, fares, tolls, and charges, the municipal corporation shall have regard, among other things, to the value of all the property of the public utility actually used and useful for the convenience of the public, excluding therefrom the value of any franchise or right to own, operate, or enjoy such property in excess of the amount actually paid to the municipal corporation as the consideration for the grant of such indeterminate permit, exclusive of any value added thereto by reason of a monopoly or merger, and shall have regard to the necessity of making reservation out of the income for surplus, depreciation, and contingencies.

Effective Date: 10-01-1953



Section 745.10 - Department may be created to exercise the powers conferred.

If any municipal corporation establishes a department to exercise any of the powers conferred by sections 745.01 to 745.14, inclusive, of the Revised Code, such department is hereby granted such powers of supervision and regulation of any public utility operating under an indeterminate grant as are provided by such sections and the ordinance granting the permit, and as are prescribed by any ordinance not inconsistent with the ordinance granting the permit. Each such public utility shall comply with all orders and regulations of such department issued by virtue of the powers granted by this section. The procedure of, by, and before such department shall be as ordained by the legislative authority of the municipal corporation in the permit and other ordinances. The legislative authority may prescribe the penalties for noncompliance with and the methods of enforcement of the orders and regulations of such department, not inconsistent with the ordinance granting the permit. The permit or any ordinance or order of the municipal corporation passed or issued under sections 745.01 to 745.14, inclusive, of the Revised Code, shall be binding upon all public officers and commissions.

Effective Date: 10-01-1953



Section 745.11 - Appeal when ordinance contains no provisions for appeal.

When an ordinance granting an indeterminate permit contains no provisions whatever relative to appeal from or arbitration concerning the orders of the municipal corporation, the utility may appeal to the public utilities commission from any order of the municipal corporation which is in violation of law or of the permit, or from any unreasonable order concerning matters upon which the parties have not agreed in the permit itself. Such appeal shall be by petition filed within thirty days from the issuance of the order. The filing of any such appeal shall not suspend the operation of the order appealed from unless the public utility gives an undertaking payable to the municipal corporation in such amount and containing such conditions as are fixed by the commission.

Effective Date: 10-01-1953



Section 745.12 - Procedure on appeals to public utilities commission.

If an ordinance granting an indeterminate permit provides for an appeal to or arbitration by the public utilities commission, the commission shall determine such appeal or arbitration according to the procedure, methods, and terms provided for in such ordinance. There shall be no judicial review of the actions of the commission upon such appeals or arbitration. Except as provided in this section and section 745.11 of the Revised Code, the law relating to appeals, complaints, or applications to the commission shall not apply to public utilities operating under indeterminate permits.

Effective Date: 10-01-1953



Section 745.13 - Writ of mandamus.

In addition to the methods of enforcement provided by sections 745.01 to 745.14, inclusive, of the Revised Code, the duties imposed upon public utilities by such sections shall be enforceable by mandamus and all other judicial proceedings provided for the enforcement of the duties of public utilities.

Effective Date: 10-01-1953



Section 745.14 - Rights of charter municipality as to indeterminate permits.

Sections 745.01 to 745.13, inclusive, of the Revised Code do not deprive any municipal corporation of its rights to prescribe, by charter, any other methods or terms according to and upon which indeterminate permits may be granted in such municipal corporation.

Effective Date: 10-01-1953






Chapter 747 - RAPID TRANSIT COMMISSION

Section 747.01 - Board of rapid transit commissioners.

Whenever in any city the legislative authority thereof, by ordinance, declares it essential to the interests of such city that a rapid transit commission, with the powers and duties described in sections 747.01 to 747.13, inclusive, of the Revised Code, be appointed, the mayor of such city shall appoint a board to be known as the board of rapid transit commissioners. Such board shall consist of five members, electors of the county within which such city is located, and a majority of whom shall be electors of such city.

The commissioners shall serve without compensation until such time as any of the contracts necessary for the construction authorized by such sections have been awarded, after which time the commissioners shall receive such compensation as is fixed by the legislative authority of the city, and shall give bond in an amount to be fixed by the legislative authority and approved as other bonds of municipal officers; the premium on such bond shall be paid by the city.

The commissioners shall be appointed for terms of one, two, three, four, and five years respectively, and their successors shall be appointed for a term of five years, in cities having no charter, and in cities having charters in accordance with the provisions thereof, and in case of vacancy by death, resignation, or removal of a member of such board, the mayor shall immediately appoint a successor to fill the vacancy for the unexpired term.

The mayor, with the approval of the legislative authority, may remove any commissioner upon charges and specifications of malfeasance or nonfeasance in office preferred by the mayor. A copy of such charges and specifications shall be furnished the commissioner accused, and he shall be given a hearing by the mayor and have the opportunity to confront the witness against him and to present his defense in person or by counsel. If the mayor's decision upon such charges is in favor of removal, he shall certify the proceedings and his findings to the legislative authority for approval or disapproval, and the action of the legislative authority thereon shall be final.

Effective Date: 10-01-1953



Section 747.02 - Organization of board - rules and regulations.

The board of rapid transit commissioners shall elect one of its members president and another vice-president, who in the absence or disability of the president shall perform his duties. The board shall make its own rules, but its meetings shall be open to the public and all questions acted upon shall be decided by a yea and nay vote, with the name of each member voting recorded on the journal, and no question shall be decided unless approved by a majority of the members of the board.

Effective Date: 10-01-1953



Section 747.03 - Employment of clerks, engineers, and superintendents - duties.

The board of rapid transit commissioners may employ clerks, engineers, superintendents, real estate experts, attorneys, and such other employees as are necessary. The chief engineer of the subdepartment of engineering of the department of public service may be employed as the chief engineer of the board and receive compensation in addition to that paid him as chief engineer of the subdepartment. The duties performed by the chief engineer of the subdepartment of engineering as engineer of the board and the compensation paid him shall be separate and distinct from his duties and compensation as the chief engineer of the subdepartment of engineering, and his duties as engineer of the board shall not be construed as being in conflict with his duties as chief engineer of the subdepartment of engineering. The subdepartment of engineering shall perform such engineering services as are determined by the board.

The board shall fix the compensation and term of service of all of its employees. The superintendents, clerks, engineers, real estate experts, and attorneys of the board shall be in the unclassified civil service and all other employees shall be in the classified civil service of the city.

Effective Date: 10-01-1953



Section 747.04 - Control of construction and maintenance - parkways.

The board of rapid transit commissioners shall have control and management of the construction of a rapid transit railway system, in, through, under, or upon any lands, including canal lands or parts thereof, together with the streets, alleys, and public ways outside of such canal lands, whether within or without the limits of the city, and of depots and terminals for interurban, suburban, street, and other electric railways, and the construction of interurban, suburban, street, or rapid transit electric railways, and of any combination of two or more of such purposes, and may acquire, repair, control, operate, manage, and maintain the utilities so constructed and acquired.

In all cases in which the construction of a rapid transit system is in, through, or under any land, including canal lands or parts thereof, such board may construct a boulevard or parkway on, upon, or adjacent to such lands or canal lands. Plans therefor shall be first approved by the board of park commissioners in cities having such a board. On completion of any such boulevard or parkway the same shall be committed to the control, charge, and maintenance of the municipal board or officer in charge of the park system of such city.

Effective Date: 10-01-1953



Section 747.05 - Control and expenditure of funds - contracts for work.

The board of rapid transit commissioners shall have control of the expenditure of all moneys appropriated by the legislative authority of the city, received from the sale of bonds provided for in sections 747.01 to 747.13 of the Revised Code, or from any other source, for the purchase, construction, improvement, maintenance, equipment, or enjoyment of all such rapid transit property, but no liability shall be incurred or expenditure made unless the money required therefor is in the city treasury to the credit of the board of rapid transit commissioners' fund and not appropriated for any other purpose. Moneys to be derived from the sale of bonds, the issue of which has been authorized, shall be deemed to be in the treasury to the credit of such fund.

All moneys expended for the construction and acquisition of parkways or boulevards, as authorized by such sections, shall be provided for partly by special appropriation or bond issue and partly by assessments, as specified in section 747.06 of the Revised Code, and such funds shall be separately accounted for, and such expenditure shall not be considered a part of the rapid transit expenditure authorized by this section. The board may let contracts for any part of the work to the lowest and best bidder after three weeks' advertisement in a newspaper of general circulation in the city or as provided in section 7.16 of the Revised Code.

The board may reject any bid, and the proceedings for such contracts and payment therefor shall be the same as provided for the director of public service except the requirement of the approval of the board of control.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 747.06 - Assessment against property owners for construction of boulevard or parkway - limitations.

The board of rapid transit commissioners may assess upon the abutting, adjacent, contiguous, or other specially benefited lots or lands in a city fifty per cent of the entire cost or expense connected with the construction of any boulevard or parkway authorized by sections 747.01 to 747.13, inclusive, of the Revised Code. The proceedings by such board for the levying and collecting of any special assessments, including the issuance and sale of bonds in anticipation of the collection of such special assessments, shall be as provided by law for the levy and collection of special assessments and the issuance and sale of bonds in anticipation of the collection of such assessment for street improvements in municipal corporations. Resolutions of necessity, determinations to proceed with the improvements, the making of the assessments, the letting of contracts, the appointment of estimating and equalizing boards in cases of assessments in proportion to benefits, the authorizing, issuance, and sale of bonds in anticipation of the levy or collection of such assessments, and all other steps and proceedings preceding or relating to the levy of such assessments shall be adopted, passed, made, taken, or performed by such board, and the board may adopt, pass, make, take, and perform all such resolutions, steps, and proceedings. In such cities the plans, specifications, and estimates shall, at the time of the passage of the resolution of necessity, be on file in the office of the board, and notice of the resolution shall be served by such board or any person designated by it for the purpose. Objections to assessments and the claims of property owners for damages shall be filed with the clerk of the board, and such board shall determine whether claims for damages shall be judicially inquired into before commencement or after completion of the improvement, and in general all steps required by law to be taken by or with the clerk of the legislative authority shall, as regards said parkway construction be taken by or with the clerk of such board.

Assessments for the purpose of this section shall be subject to the limitations provided by law for assessments for street and other improvements, and all collections made pursuant thereto shall be credited by the city auditor to the respective parkway improvement.

Effective Date: 10-01-1953



Section 747.07 - Issue of bonds - maximum issue without vote.

The taxing authority of a city may pay the preliminary expenses of the board of rapid transit commissioners and include the cost of such preliminary expenses as part of the cost of the rapid transit system for which bonds may be issued.

No bonds shall be issued for any rapid transit system in excess of one hundred fifty thousand dollars without a vote of the people, and the total bonds issued by any city for a rapid transit system shall not exceed two per cent of the total value of all property in such city as listed and assessed for taxation.

Effective Date: 10-01-1953



Section 747.08 - Application of proceeds from sale of bonds.

The proceeds from the sale of bonds issued under section 747.07 of the Revised Code may be used by the board of rapid transit commissioners for the construction in, through, on, over, upon, or under any canal lands or property leased by the city from this state, or any lands, right of ways, or property outside of such canal lands, whether within or without the city, of depots and terminals for interurban, suburban, rapid transit, or street electric railways, or for the construction of interurban, suburban, rapid transit, or street electric railways, or of any combination of two or more of such purposes, and the necessary tracks, way stations, depots, workshops, conduits, elevated structures, subways, tunnels, offices, sidetracks, turnouts, machine shops, bridges, and other appurtenances, and for the purchase, acquisition, or condemnation of the necessary lands, easements, and rights of way, and for the purchase of the equipment necessary for the operation thereof. The proceeds of bonds specially issued for such purposes shall be used to pay the cost for the construction of boulevards or parkways upon or adjacent to such lands or canal lands, subject to the provisions relative to the construction of and assessments for boulevards or parkways, as specified in sections 747.04 to 747.06, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 747.09 - Acquiring or appropriating property.

The board of rapid transit commissioners may acquire by purchase or appropriate, enter upon, and hold any real estate or easement, partial or otherwise, therein, thereon, thereunder, or thereover, or any interest therein, both within and without the limits of the city, which it deems necessary for the purposes specified in section 747.08 of the Revised Code, and in the manner provided by sections 163.01 to 163.22, inclusive, of the Revised Code.

The board may cross and occupy streets and highways in the manner provided by law for street, suburban, or interurban electric railways, and may receive grants from city, township, or county officers of the right to use or occupy streets and other public highways which such officers may give the board.

The board may order the removal of pipes, sewers, conduits, poles, and other structures that are in the way of construction authorized by sections 747.01 to 747.13, inclusive, of the Revised Code, and may temporarily suspend streetcar traffic. The cost of changing sewers and water pipes shall be included as part of the cost of construction, and the board may enter upon lands or buildings for examination and surveys prior to appropriation proceedings therefor.

Effective Date: 01-01-1966



Section 747.10 - Disposition of fees and earnings.

All rentals, payments, and fees of every description and all other income, earnings, or revenues received from all persons, firms, and corporations for the use of depots, terminals, and railways, shall be kept in a separate and distinct fund, and after paying the expenses of the city for maintaining, conducting, and managing such depots, terminals, and railways, including the setting aside of a reasonable sum annually for depreciation to be applied to the repair or replacement of any portion of such work, from the remainder of such receipts there shall annually be paid into the sinking fund of the city such sum as is necessary for the payment of accruing interest on the bonds issued and outstanding for the construction of a rapid transit system, and to provide a sinking fund for the redemption thereof at maturity. The city, to the extent that such remainder is not sufficient for the payment of the interest on such bonds, and for the bonds issued during construction, and for the accumulation of a sinking fund sufficient for payment thereof at maturity, shall annually levy a tax sufficient for such purposes, which tax shall not be subject to any of the limitations provided by law for maximum tax rates on property in the city, except the combined maximum rate fixed in section 5705.02 of the Revised Code, and in addition thereto one-half mill may be levied.

The surplus in any year above such expenses, depreciation charges, interest, and sinking fund charges shall, up to the amount necessary to equal the deficiencies of previous years, be paid into the sinking fund of such city until the amounts paid into the sinking fund from such revenues equal the total accrued interest and sinking fund charges on such bonds, and any amounts thus paid in on account of such past deficiencies, may be applied to interest or sinking fund charges on any indebtedness of the city. Any surplus above such expenses, depreciation charges, current interest, sinking fund charges, and reimbursement of past deficiencies of interest and sinking fund charges, may be used for the reconstruction of, improvement of, additions to, or extensions of such depots, terminals, and railway equipment.

Effective Date: 10-01-1953



Section 747.11 - Power to lease depots and terminals - submission of question to electors.

The board of rapid transit commissioners may grant to any corporation organized for street or interurban railway purposes the right to operate, by lease or otherwise, the depots, terminals, and railways mentioned in section 747.08 of the Revised Code upon such terms as the board is authorized by ordinance to agree upon with such corporation, subject to the approval of a majority of the electors of the city voting on the question.

The board of rapid transit commissioners shall certify such lease or agreement to the board of elections, which shall then submit the question of the approval of such lease or agreement to the qualified electors of the city at either a special or general election as the ordinance specifies. Thirty days' notice of the election shall be given by publication in a newspaper of general circulation in the city once a week for two consecutive weeks prior to the election, or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, the board of elections shall post notice of the election for thirty days prior to the election on its web site. The notice shall set forth the terms of the lease or agreement and the time of holding the election. On the approval by a majority of the voters voting at the election, the corporation may operate such depots, terminals, and railways as provided in the lease or agreement, and corporations organized under the laws of this state for street or interurban railway purposes may lease and operate such depots, terminals, and railways.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977; 06-01-2006



Section 747.12 - Sale or lease of unused real estate - procedure - proceeds from sale - execution of contract.

Whenever the board of rapid transit commissioners of a city declares by resolution that real estate of the city acquired for rapid transit purposes is not needed for the proper conduct and maintenance of such rapid transit system, such real estate may be sold or leased by the board to the highest bidder after advertisement once a week for three consecutive weeks in a newspaper of general circulation within the city or as provided in section 7.16 of the Revised Code. The board may reject any bid and readvertise until all such property is sold or leased. When the board has twice so offered to sell or lease such property, and it is not sold or leased, the board may privately sell or lease it.

Moneys arising from such sales or leases shall be deposited in the treasury of the city to the credit of the board of rapid transit commissioners' fund, and may be expended for the purchase, construction, improvement, maintenance, equipment, and enjoyment of the city's rapid transit property, as such board directs.

Contracts, leases, deeds, bills of sale, or other instruments in writing pertaining to such sales or leases shall be executed on behalf of the city by the board, by its president and secretary.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 747.13 - Unused real estate available for boulevard purposes.

Whenever the board of rapid transit commissioners of a city declares by resolution that certain real estate of the city, acquired for rapid transit purposes and paid for out of rapid transit funds, is not needed for such purposes and is available for boulevard or parkway purposes, such board, by resolution, may determine to use the real estate for boulevard or parkway purposes, and may transfer from any boulevard or parkway funds in the treasury of the city and subject to its control to the board of rapid transit commissioners' fund a sum not in excess of the cost of such real estate. If such real estate was acquired as part of a larger parcel of real estate, the sum so transferred shall not be in excess of the proportion which the cost of such real estate bears to the total cost to the city of the larger parcel of real estate of which it is a part, measured by giving to each square foot of the larger parcel of real estate the same value.

This section does not authorize any such board to transfer from any parkway or boulevard funds subject to its control a total sum in excess of one hundred fifty thousand dollars. All moneys so transferred to the board's funds may be expended for the purchase, construction, improvement, maintenance, equipment, or enjoyment of the city's rapid transit property, as the board directs.

Effective Date: 10-01-1953






Chapter 749 - HOSPITALS

Section 749.01 - Legislative authority may levy tax to compensate free public hospital.

The legislative authority of each municipal corporation, annually, may levy and collect a tax not to exceed one mill on each dollar of the taxable property of the municipal corporation and pay the amount to a private corporation or association which maintains and furnishes a free public hospital for the benefit of the inhabitants of the municipal corporation, or not free except to such inhabitants as, in the opinion of a majority of the trustees of such hospital, are unable to pay. Such payment shall be compensation for the use and maintenance of such hospital. Without change or interference in the organization of such corporation or association, the legislative authority shall require the treasurer of such hospital, annually, to make a financial report setting forth all of the money and property which has come into its hands during the preceding year and the disposition thereof, together with any recommendations as to the future necessities of such hospital.

Effective Date: 10-01-1953



Section 749.02 - Legislative authority may agree with a corporation for hospital service.

The legislative authority of a municipal corporation may agree with a corporation organized for charitable purposes and not for profit, for the erection and management of a hospital suitably located for the treatment of the sick and disabled of such municipal corporation, or for an addition to such hospital, and for a permanent interest therein to such extent and upon such terms as are agreed upon between them, and the legislative authority shall provide for the payment of the amount agreed upon for such interest, either in one payment or in annual installments, as is agreed upon.

Such agreement shall not become operative until approved by a vote of the electors of the municipal corporation as provided in section 749.021 of the Revised Code.

Effective Date: 11-15-1991; 04-27-2005



Section 749.021 - Submission of question to electors.

Upon the execution of the agreement provided for in section 749.02 of the Revised Code the legislative authority of the municipal corporation shall submit to the electors thereof, at the next general election occurring not less than ninety days after the certification of the resolution to the board of elections, the question of the ratification of such agreement, and if the sum to be paid by the municipal corporation under the terms of such agreement is not available from current general revenues thereof, the legislative authority shall also submit to the electors, at the same election, the question of the issue of bonds of the municipal corporation in the amount specified in such agreement for the purpose of providing funds for the payment of such sum. The proceedings in the matter of such election and in the issuance and sale of such bonds shall be as provided by law for municipal bonds. Such agreement shall not be effective, and no bonds shall be issued, unless the electors approve of both the agreement and the bond issue, if the question of the issue of bonds is so submitted.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-27-2005



Section 749.03 - Health facility in another municipal corporation.

(A) As used in this section, "health facility" means both of the following:

(1) A hospital, as defined in section 3727.01 of the Revised Code;

(2) A facility other than a hospital, as defined in section 3727.01 of the Revised Code, where medical care and preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services are provided to outpatients by or under the direction of a physician or dentist.

(B) The legislative authority of a municipal corporation or a board of hospital commissioners established under section 749.04 of the Revised Code may purchase, acquire, lease, appropriate, or construct a health facility in another municipal corporation to serve as a branch of a hospital erected under sections 749.02 to 749.14 of the Revised Code. The health facility may include office space for physicians. The facility shall be operated pursuant to the law that regulates the operation of the hospital.

(C) When a proposal to establish a health facility in another municipal corporation is made by a board of hospital commissioners, all of the following apply:

(1) The board shall give written notice to the legislative authority of its municipal corporation and to the legislative authority of the municipal corporation where the facility is to be located. The legislative authority of the municipal corporation where the facility is to be located, by resolution adopted within forty days after receipt of the notice, may object to the proposed facility. The resolution shall include an explanation of the objection and may make any recommendations the legislative authority considers necessary. The legislative authority shall send a copy of the resolution to the board of hospital commissioners and the legislative authority of the municipal corporation that proposes to locate the facility in the other municipal corporation.

(2) Except as provided in division (B)(3) of this section, the board of hospital commissioners may establish and operate the facility, unless the legislative authority of the municipal corporation proposing to locate the facility in the other municipal corporation, not later than twenty days after receiving a resolution of objection from the other legislative authority pursuant to division (B)(1) of this section, adopts a resolution denying the board the right to establish the facility.

(3) If the legislative authority of a municipal corporation provides a subsidy for uncompensated care to a board of hospital commissioners, the board may establish and operate the health facility only if that legislative authority approves the establishment of the facility.

Effective Date: 04-27-2005



Section 749.04 - Board of hospital commissioners.

When the legislative authority of a municipal corporation enters upon and takes possession of grounds purchased, appropriated, or otherwise obtained for hospital purposes, and, by resolution or ordinance, determines to erect thereon or rebuild a hospital, the erection and repair thereof or any addition thereto shall be vested in the board of hospital commissioners, as established under this section.

Such board shall consist of the mayor and at least three trustees to be appointed by the mayor with the consent of the legislative authority. The members of such board shall be resident freehold electors of the municipal corporation, and they shall receive no compensation for their services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 749.05 - Terms of office; vacancies; quorum.

The term of office of the appointed members of the board of hospital commissioners shall be four years, but the members first appointed shall hold their offices, respectively, as determined by lot at the first meeting of the board, for the periods of one, two, three, and four years, and thereafter one member shall be appointed each year for the full term of four years. The mayor with the consent of the legislative authority shall fill any vacancy on the board of hospital commissioners not later than sixty days after the vacancy occurs. If the vacancy remains unfilled on that date, the legislative authority shall have thirty additional days to fill the vacancy. If the vacancy remains unfilled for ninety days after the vacancy occurs, the remaining members of the board, by majority vote, shall appoint an individual to fill the vacancy. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term.

A majority of the board shall constitute a quorum.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 749.06 - Powers of board - compensation of appointees.

The board of hospital commissioners may appoint a clerk, an architect, a superintendent, and other necessary employees, fix their compensation, adopt a suitable plan for the hospital, and make all contracts for the erection and furnishing thereof. The salaries of appointees and the plan of the hospital, before any contract for such hospital's erection is entered into, shall be submitted to and approved by the legislative authority of the municipal corporation.

Effective Date: 10-01-1953



Section 749.07 - Regular meetings and record.

The board of hospital commissioners shall hold regular meetings at such time and place as is agreed upon, and shall keep a complete record of its proceedings. No contract which the board enters into shall be valid until concurred in at a regular meeting by a majority of all the members thereof, and such concurrence entered on the minutes of its proceedings.

Effective Date: 10-01-1953



Section 749.08 - Management and control of hospitals by board.

(A) The board of hospital commissioners shall have the entire management and control of a hospital erected under sections 749.02 to 749.14 of the Revised Code, when completed and ready for use, and shall assume and continue the operation of the hospital. Subject to the ordinances of the legislative authority of the municipal corporation, the board shall establish rules for the hospital's government, and the admission of persons to its privileges, as are expedient.

(B) The board has control of the property of the hospital. The board's control of property includes acquiring, holding, possessing, managing, and disposing of real and personal property.

(C) The board may enter into contracts with any person or government entity. No member of the board shall be interested, directly or indirectly, in any contract concerning the hospital.

(D)

(1) The board has control of all funds used in the hospital's operation, including moneys received from the operation of the hospital, moneys appropriated for its operation by the legislative authority of the municipal corporation, and moneys resulting from special levies submitted by the legislative authority for operation of the hospital. Of those funds, all or part of any amount determined not to be necessary to meet current demands on the hospital may be invested by the board or its designee in any classifications of securities and obligations eligible for deposit or investment of moneys pursuant to section 135.14 of the Revised Code, subject to the approval of the board's written investment policy by the legislative authority of the municipal corporation.

(2) Each disbursement of funds shall be made on a voucher signed by signatories designated and approved by the board.

(3) Unless an expenditure is first authorized by the board, no money shall be paid for any of the following:

(a) The erection, rebuilding, or repair of the hospital;

(b) An addition to the hospital;

(c) Supplies for the hospital;

(d) Replacement of necessary equipment for the hospital;

(e) Acquisition, leasing, or construction of permanent improvements to hospital property;

(f) Donations authorized under division (H) of this section;

(g) Any other use or purpose related to the hospital.

(E) For the use and benefit of the hospital, the board may take and hold in trust any grant or devise of land and any donation or bequest of money or other personal property.

(F) With respect to taking title to or a leasehold interest in property on behalf of the hospital, both of the following apply:

(1) The title to or leasehold interest in the property may be taken in the name of the board or an entity organized for charitable purposes that is under the board's control.

(2) If a transaction occurs or has occurred in which the title to or leasehold interest in the property was taken in the name of the legislative authority of the municipality, the title to or leasehold interest in the property may be conveyed to the board or an entity organized for charitable purposes that is under the board's control.

(G) When the legislative authority of a municipal corporation acquires property for purposes of the hospital, an easement may be acquired in the name of the board.

(H) For the public purpose of improving the health, safety, and general welfare of the community, the board of hospital commissioners may donate to a nonprofit entity any of the following:

(1) Moneys and other financial assets determined not to be necessary to meet current demands on the hospital;

(2) Surplus hospital property, including supplies, equipment, office facilities, and other property;

(3) Services rendered by the hospital.

Effective Date: 04-27-2005



Section 749.081 - Authority for expenditures - no member to be interested in contracts - contract for secured line of credit.

(A) For purposes of this section:

(1) "Bank" has the same meaning as in section 1101.01 of the Revised Code.

(2) "Savings and loan association" has the same meaning as in section 1151.01 of the Revised Code.

(3) "Savings bank" has the same meaning as in section 1161.01 of the Revised Code.

(B) The board of hospital commissioners may enter into a contract for a secured line of credit with a bank, savings and loan association, or savings bank if the contract meets all of the following requirements:

(1) The term of the contract does not exceed one hundred eighty days;

(2) The board's secured line of credit does not exceed five hundred thousand dollars;

(3) The contract provides that any amount extended must be repaid in full before any additional credit can be extended;

(4) The contract provides that the bank, savings and loan association, or savings bank shall not commence a civil action against the legislative authority of a municipal corporation or any member thereof, or the municipal corporation to recover the principal, interest, or any charges or other amounts that remain outstanding on the secured line of credit at the time of any default by the board of hospital commissioners;

(5) The contract provides that no assets other than those of the hospital can be used to secure the line of credit;

(6) The terms and conditions of the contract comply with all state and federal statutes and rules governing the extension of a secured line of credit.

(C) Any obligation incurred by a board of hospital commissioners under division (B) of this section is an obligation of that board only and not a general obligation of the legislative authority of a municipal corporation or the municipal corporation within the meaning of division (Q) of section 133.01 of the Revised Code.

(D) No board of hospital commissioners shall at any time have more than one secured line of credit under division (B) of this section.

Effective Date: 04-27-2005



Section 749.082 - Director of public safety to control hospital - employee benefits and recruitment.

(A) The following apply to the board of hospital commissioners in relation to its employees and the employees of a hospital erected under sections 749.02 to 749.14 of the Revised Code, subject to the ordinances of the legislative authority of the municipal corporation:

(1) The board may adopt the wage and salary schedule for employees.

(2) The board may employ the hospital's administrator pursuant to section 749.083 of the Revised Code, and the administrator may employ individuals for the hospital in accordance with that section.

(3) The board may employ assistants as necessary to perform its clerical work, superintend properly the construction of the hospital, and pay the hospital's expenses. The employees may be paid from funds provided for the hospital.

(4) The board may enter into a contract with an employer or other entity whereby the services of any employee of the board or hospital are rendered to or on behalf of the employer or other entity for a fee paid to the board or hospital.

(5) The board may grant to employees any fringe benefits the board determines to be customary and usual in the nonprofit hospital field in the community, including the following:

(a) Additional vacation leave with full pay for full-time employees, including hourly rate employees, after service of one year;

(b) Vacation leave and holiday pay for part-time employees on a pro rata basis;

(c) Leave with full pay, which shall not be deducted from the employee's accumulated sick leave, due to death in the employee's immediate family;

(d) Moving expenses for new employees;

(e) Premium pay for working on holidays observed by other municipal agencies;

(f) Discounts on purchases from the hospital pharmacy.

(6) The board may provide holiday leave by observing Martin Luther King day, Washington-Lincoln day, Columbus day, and Veterans' day on days other than those specified in section 1.14 of the Revised Code.

(7) The board may grant to employees the insurance benefits authorized by division (B) of this section.

(8) The board may provide employee recognition awards and may hold employee recognition dinners.

(9) The board may provide scholarships for education in the health care professions, tuition reimbursement, and other staff development programs for the purpose of recruiting or retaining qualified employees.

(10) The board may pay reasonable expenses for recruiting physicians into the city or for retaining them if all or part of the city has been designated as an area with a shortage of personal health services under the "Health Maintenance Organization Act of 1973," 87 Stat. 914, 42 U.S.C. 300e, as amended.

(B)

(1) The board of hospital commissioners may contract for, purchase, or otherwise procure on behalf of any or all of its employees, the employees of the hospital, or such employees and their immediate dependents the following types of fringe benefits:

(a) Group or individual insurance contracts which may include life, sickness, accident, disability, annuities, endowment, health, medical expense, hospital, dental, surgical and related coverage or any combination thereof;

(b) Group or individual contracts with health insuring corporations or other providers of professional services, care, or benefits duly authorized to do business in this state.

(2) The board of hospital commissioners may contract for, purchase, or otherwise procure insurance contracts which provide protection for the commissioners, the board's employees, and the employees of the hospital against liability, including professional liability, provided that this section or any insurance contract issued pursuant to this section shall not be construed as a waiver of or in any manner affect the immunity of the hospital or municipal corporation.

(3) All or any portion of the cost, premium, fees, or charges for the insurance benefits specified in divisions (B)(1) and (2) of this section may be paid in such manner or combination of manners as the board may determine, including direct payment by an employee, and, if authorized in writing by an employee, by the board with moneys made available by deduction from or reduction in salary or wages or by the foregoing of a salary or wage increase.

Notwithstanding sections 3917.01 and 3917.06 of the Revised Code, the board may purchase group life insurance authorized by this section by reason of payment of premiums therefor by the board from its funds, and such group life insurance may be issued and purchased if otherwise consistent with sections 3917.01 to 3917.06 of the Revised Code.

(C) The board with the approval of the legislative authority may retain counsel to bring actions for the collection of delinquent accounts.

Effective Date: 04-27-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 749.083 - Hospital administrator - powers and duties.

(A) The board of hospital commissioners shall provide for the administration of the hospital by directly employing a hospital administrator or by entering into a contract for the management of the hospital under which an administrator is provided. When an administrator is employed directly, the board shall adopt a job description delineating the administrator's powers and duties and the board may pay the administrator's salary and other benefits from funds provided for the hospital.

(B) During the construction and equipping of the hospital, the administrator shall act in an advisory capacity to the board. After the hospital is completed, the administrator shall serve as the chief executive officer and shall carry out the administration of the hospital according to the policies set forth by the board.

The administrator shall administer the hospital, make reports, and take any other action that the administrator determines is necessary for the operation of the hospital.

At the end of each fiscal year, the administrator shall submit to the board a complete financial statement showing the receipts, revenues, and expenditures in detail for the entire fiscal year.

The administrator shall ensure that the hospital has such physicians, nurses, and other employees as are necessary for the proper care, control, and management of the hospital and its patients. The physicians, nurses, and other employees may be suspended or removed by the administrator at any time the welfare of the hospital warrants suspension or removal. The administrator may obtain physicians, nurses, and other employees by direct employment, entering into contracts, or granting authority to practice in the hospital.

Effective Date: 04-27-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 749.084 - Construction, acquisition, or lease of property by board.

The board of hospital commissioners may do any of the following if the board determines that the action is reasonably related to the operation of the hospital:

(A) Construct an addition to the hospital under the powers vested the board under section 749.04 of the Revised Code;

(B) Acquire an existing structure for the purpose of leasing office space to local physicians;

(C) Lease real property to any person to construct facilities for providing medical services other than inpatient hospital services or otherwise lease or convey interests in real estate for providing medical services other than inpatient hospital services.

Effective Date: 04-27-2005



Section 749.09 - Plans and specifications.

Before entering into any contract for the erection of a hospital building, the board of hospital commissioners shall have plans, specifications, detailed drawings, and forms of bids prepared, and when adopted by the board, it may have such plans and drawings lithographed, and the specifications, forms of bids, and a form of contract and bid guaranty prepared by the village solicitor or city director of law of the municipal corporation, and have them printed for distribution among the bidders.

Effective Date: 08-01-1980



Section 749.10 - Terms of contracts.

All contracts for the erection of a hospital building shall be made in the name of the municipal corporation or the board of hospital commissioners, and it shall be stipulated therein that the contractor will not execute any extra work, or make any modifications or alterations mentioned in the specifications and plans, unless ordered in writing by the board of hospital commissioners, that the contractor will not claim any pay therefor unless such written order is given, and the additional compensation fixed and agreed upon. Copies of the plans and drawings, attested by the contractor, and the original bids, specifications, and contracts shall be deposited in the office of the clerk of the municipal corporation.

Effective Date: 10-01-1953; 04-27-2005



Section 749.11 - Advertise for proposals.

The board of hospital commissioners shall not enter into any contract for work or materials for the erection of a hospital building, except as relates to procuring plans, drawings, specifications, and forms of bids, without first giving thirty days' notice in one or more newspapers of general circulation in the municipal corporation that sealed proposals will be received for doing the work or furnishing the materials.

Effective Date: 10-01-1953



Section 749.12 - Bids to be accompanied by bid guaranty.

Each bid for work and materials for the erection of a hospital building shall meet the requirements of section 153.54 of the Revised Code.

Effective Date: 08-01-1980



Section 749.13 - Bids to be sealed and indorsed.

Each bid for work and materials for the erection of a hospital building shall be enclosed in a sealed envelope and deposited with the clerk of the board of hospital commissioners, and such envelopes shall have indorsed thereon the nature of the bid. All bids shall be opened at the time, date, and place specified in the notice to bidders or specifications. The time, date, and place of bid openings may be extended to a later date by the board of hospital commissioners, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening.

Effective Date: 09-01-1976



Section 749.14 - Contract with lowest bidder.

The board of hospital commissioners shall enter into a contract for work or materials for the erection of a hospital building with the lowest responsible bidder. The board may reject any bid.

Effective Date: 11-15-1991



Section 749.16 - Legislative authority may accept participation by district or county for construction of hospital.

The legislative authority of a municipal corporation may, under agreement with a joint township hospital district board, or with the board of county commissioners, accept participation by such district or county in the erection or enlargement of a municipal hospital, or in the maintenance and operation of such a hospital, or both. Such agreement may provide for the amounts to be contributed by such district or county, as the case may be, for the construction and enlargement of such hospital, for its maintenance and operation, the rights and privileges to be enjoyed by the district and its inhabitants, or by the county and its inhabitants, by virtue of such contributions, and its rights of representation upon the municipal corporation's board of hospital commissioners or board of governors.

Effective Date: 11-15-1991



Section 749.161 - Participation in joint township hospital district.

The legislative authority of a municipal corporation may, in the manner provided in section 513.071 of the Revised Code, cause such municipal corporation to participate in the formation of, or become a part of, a joint township hospital district, obtain representation on the joint township district hospital board thereof, and as a township be or become bound by all agreements entered into by such joint township hospital district pursuant to sections 513.07 to 513.18, inclusive, of the Revised Code, and the taxable property in such municipal corporation shall thereupon be or become subject to all tax levies, including tax levies for bonds, imposed by the joint township hospital district.

Effective Date: 09-24-1971



Section 749.17 - Enlarged board of hospital commissioners.

If an agreement under section 749.16 of the Revised Code becomes operative, the municipal corporation may enlarge its board of hospital commissioners, established under sections 749.04 and 749.05 of the Revised Code, so as to admit to membership thereon such representatives of the participating joint township hospital district, or such representatives of the county, as provided for in such agreement, and the board shall thereupon proceed under and be governed by sections 749.06 to 749.14, inclusive, of the Revised Code, subject to such additional restrictions upon its authority and procedure as are imposed by the agreement.

Effective Date: 10-01-1953



Section 749.18 - Board of governors of municipal hospital - powers.

If an agreement under section 749.16 of the Revised Code concerns or includes participation of a joint township hospital district, or of a county, in the maintenance and operation of a municipal hospital, the municipal corporation may establish a board of governors to exercise, subject to such further limitations as are imposed by the agreement, the powers vested in the board of hospital commissioners, provided that any such limitations shall not deny the board of governors the authority to retain counsel, to institute legal action in its own name, or to employ any other lawful means, for the collection of delinquent accounts. The board of governors may include in its membership representatives of a participating district who are electors of the district, or of a participating county who are electors of that county or an adjacent county, as are provided for in the agreement.

Except as otherwise provided in this section, the municipal members of the board of governors shall consist of the mayor and at least three resident freeholders of the municipal corporation, at least one of whom shall be a doctor of medicine, to be appointed by the mayor with the consent of the legislative authority. However, if necessary to secure qualified individuals to serve on the board of governors, the municipal members of the board may be residents of the county in which the municipal corporation is located or of an adjacent county.

The term of office of municipal members of the board of governors shall be as provided in section 749.05 of the Revised Code and vacancies on the board with respect to those members shall be filled as provided in that section. Unless otherwise provided in the agreement, any vacancy on the board with respect to a member appointed by a participating joint township hospital district or county shall be filled by the appointing body not later than ninety days after the vacancy occurs and if the vacancy remains unfilled on that date, the remaining members of the board, by majority vote, shall appoint an individual to fill the vacancy. Unless otherwise provided in the agreement, vacancies on the board with respect to any other members shall be filled by the remaining members of the board, by majority vote. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term.

The board of governors, subject to the terms of the agreement, shall establish regulations and elect officers as its members determine. The members shall be entitled to the compensation for their services provided by the agreement.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-16-1957; 04-27-2005; 01-18-2007



Section 749.19 - Hospital membership in public health and welfare associations.

The governing body of any publicly owned hospital may authorize such hospital to be a member of and maintain membership in any local, state, or national group or association organized and operated for the promotion of the public health and welfare or advancement of the efficiency of hospital administration and in connection therewith to use tax funds for the payment of dues and fees not to exceed, in the aggregate, the sum of five thousand dollars in any one year.

Effective Date: 11-04-1965



Section 749.20 - Property donated for hospital purposes.

In any municipal corporation which is the owner or trustee of property for hospital purposes, or of funds to be used in connection therewith, by deed of gift, devise, or bequest, such property or funds shall be managed and administered in accordance with the provisions of such deed of gift, devise, or bequest.

Effective Date: 11-15-1991



Section 749.21 - Board of hospital trustees for donated property.

When the deed of gift, devise, or bequest mentioned in section 749.20 of the Revised Code requires the investment, or the change of investment, of the principal of such property or funds, or any part thereof, to be made upon the approval of an advisory committee appointed by the court, such property or funds, and any hospital property for the care or management of which, in whole or in part, such fund is used, shall be managed, controlled, and administered by a board of hospital trustees.

Effective Date: 10-01-1953



Section 749.22 - Appointment of trustees - compensation - term - vacancy - oath - bond.

The board of hospital trustees provided by section 749.21 of the Revised Code shall consist of eight resident electors of the municipal corporation, who shall be appointed by the board of trustees of the sinking fund, or, in the event that the board of trustees of a sinking fund ceases to function within such municipal corporation by operation of law, they shall be appointed by the legislative authority of the municipal corporation. Each member of such board shall serve without compensation for the term of four years. When the terms of members presently holding office expire, of those first appointed thereafter, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and one for a term of four years. The remaining appointments shall be one for one year, one for two years, one for three years, and one for four years, and thereafter their successors shall be appointed two each year to serve for the term of four years, but not more than four shall be of the same political party. Vacancy in the board by death, resignation, or otherwise shall be filled in like manner for the remainder of the term.

The members of the board of hospital trustees, before entering upon the discharge of their duties, shall take the oath of office prescribed by section 733.68 of the Revised Code, and shall give bond in the sum of twenty-five hundred dollars, conditioned according to section 733.71 of the Revised Code and to the approval of the mayor and the legislative authority of the municipal corporation.

Effective Date: 10-01-1953



Section 749.23 - Meetings of board - rules and regulations - quorum - clerk.

The board of hospital trustees shall hold meetings at least once a month, and shall adopt all necessary rules for the regulation of its business. It shall keep a complete record of all its proceedings, which record, or copy thereof, certified by the clerk of the board, shall be competent evidence of the transactions of the board in all the courts of this state, and the ayes and nays shall be called upon the passage of every resolution or order. Five members of the board shall constitute a quorum for the transaction of all business, and no resolution or order shall be adopted or contract or other obligation entered into unless five members vote in favor thereof.

No member of the board shall be interested, directly or indirectly, in any contract concerning any hospital under the control of such board.

The municipal auditor or clerk shall act as the clerk of such board, and shall receive no additional salary or compensation for such services.

Effective Date: 10-01-1953



Section 749.24 - Powers and duties of board of hospital trustees.

The board of hospital trustees shall, subject to any ordinance of the municipal corporation, have the entire management and control of the property or funds mentioned in section 749.20 of the Revised Code, and shall establish such rules for the government thereof as it deems expedient. Such board shall also have the entire control of the expenditure of all moneys therefrom and they shall be disbursed by the treasurer of the municipal corporation only upon the warrant of the municipal auditor or clerk, drawn in accordance with the order of such board.

The board may apply, control, invest, and reinvest the funds coming or arising from any gift, devise, or bequest according to the terms on which it was acquired.

Effective Date: 10-01-1953; 04-27-2005



Section 749.25 - Rules for management and control of property.

The board of hospital trustees shall have the entire management and control of the erection, rebuilding, and repair of all buildings, and the entire management and control of all grounds acquired pursuant to section 749.20 of the Revised Code, and shall adopt rules for the protection, care, and government thereof. Such rules, when approved by the legislative authority of the municipal corporation, shall have the same effect and may be enforced by the same penalties as ordinances thereof.

Effective Date: 11-15-1991



Section 749.26 - Procedure before entering into contracts.

The board of hospital trustees, before entering into any contract for the erection of a hospital building, or for the rebuilding or repair of a hospital building, the cost of which exceeds fifty thousand dollars, shall have plans, specifications, detailed drawings, and forms of bids prepared, and when adopted by the board it shall have them printed for distribution among the bidders.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 03-17-1989



Section 749.27 - Making of contracts.

All contracts mentioned in section 749.26 of the Revised Code shall be made in the name of the board of hospital trustees, and it shall be stipulated therein that the contractors will not execute any extra work or make any modifications or alterations in the specifications and plans, unless ordered in writing by the board, that they will not claim pay therefor unless such written order is given, and the additional compensation fixed and agreed upon. Copies of the plans and drawings, attested by the contractor, and the original bids, specifications, and contracts shall be deposited in the office of the clerk of the municipal corporation.

Effective Date: 10-01-1953



Section 749.28 - Notice for bids.

The board of hospital trustees shall not enter into a contract for work or supplies where the estimated cost exceeds fifty thousand dollars, without first giving thirty days' notice in one newspaper of general circulation in the municipal corporation that sealed proposals will be received for doing the work or furnishing the materials and supplies.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 11-15-1991



Section 749.29 - Bond shall accompany each bid.

Each bid submitted under section 749.28 of the Revised Code for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall meet the requirements of section 153.54 of the Revised Code. Each bid submitted under section 749.28 of the Revised Code for any other contract shall be accompanied with a bond, signed by sufficient sureties, for the acceptance of the contract if awarded by the board of hospital trustees, to fully secure any difference between the amount of such bid and the next higher bid; such amount shall be collected by the board and paid into the hospital fund in case of the refusal by the bidder to enter into a contract according to his bid within such reasonable time as the board determines.

Effective Date: 08-01-1980



Section 749.30 - Bids shall be sealed.

Each bid submitted under section 749.28 of the Revised Code shall be enclosed in a sealed envelope and deposited with the clerk of the board of hospital trustees, and such envelope shall have indorsed thereon the nature of the bid. All bids shall be opened at the time, date, and place specified in the notice to bidders or specifications. The time, date, and place of bid openings may be extended to a later date by the board of hospital trustees, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening.

Effective Date: 09-01-1976



Section 749.31 - Contract to lowest and best bidder - exception.

Except where the contract is for equipment, services, materials, or supplies available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code, the board of hospital trustees shall enter into a contract for work or supplies where the estimated cost exceeds fifty thousand dollars with the lowest and best bidder. Where the contract is for other than the construction, demolition, alteration, repair, or reconstruction of an improvement, the board shall enter into the contract when the bidder gives bond to the board, with such security as the board approves, that the bidder will perform the work and furnish materials or supplies in accordance with the contract. On the failure of such bidder within a reasonable time, to be fixed by the board, to enter into bond with such security, a contract may be made with the next lowest and best bidder, and so on until a contract is effected by a contractor giving such bond. The board may reject any bid.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 03-17-1989



Section 749.32 - Power of board to incur liabilities.

The board of hospital trustees shall incur no liability for hospital purposes beyond the amount of the funds levied or received for such purposes.

Effective Date: 10-01-1953



Section 749.33 - Employment of superintendents, physicians, and employees.

The board of hospital trustees may employ such employees as are necessary for the execution of its duties and fix their compensation. Any of such persons may be removed by the board at any time. The board may provide to its employees such of the benefits, awards, and staff development programs listed in section 749.082 of the Revised Code as the board determines to be customary and usual in the nonprofit hospital field in its community.

Effective Date: 07-31-1980; 04-27-2005



Section 749.34 - Report to legislative authority.

On the first Monday in January of each year, the board of hospital trustees shall make a report to the legislative authority of the municipal corporation of its proceedings, with a detailed statement of its receipts and expenditures during the year. The board shall also, at the proper time, submit to the legislative authority a detailed estimate of the amount necessary to maintain and improve such hospital for the ensuing year.

Effective Date: 10-01-1953



Section 749.35 - Leasing general municipal hospital.

In lieu of sections 749.04 to 749.34 of the Revised Code regarding any general hospital owned by a municipal corporation, or any general hospital in which a joint township hospital district board or a board of county commissioners is participating with a municipal corporation under section 513.08 or 749.16 of the Revised Code, the council of such municipal corporation may, upon such terms as are agreed between the council and a constituted and empowered nonsectarian Ohio corporation, organized for charitable purposes and not for profit, a majority of whose members reside in the county in which said municipal corporation is located, lease for use as a general hospital, the lands, buildings, and equipment of any such general hospital; provided, that if a joint township hospital district board or a board of county commissioners is participating with a municipal corporation under section 513.08 or 749.16 of the Revised Code, the joint township hospital district board or the board of county commissioners must approve said lease and if said lease is being renewed, the joint township hospital district board or the board of county commissioners must approve said renewal.

Such lease may be from year to year or may provide for a term of not more than thirty years and may provide that such council has the option to renew such lease, but subject to the approval by such board of such renewal where so participating with a municipal corporation, at the expiration thereof for a further term of not more than thirty years upon such terms as are provided for in such lease. In the event that said nonprofit corporation fails to faithfully and efficiently administer, maintain, and operate such hospital as a public general hospital, admitting patients without regard to race, creed, or color, then, after an opportunity is given to be heard upon written charges, said agreement may be terminated and the control and management of said hospital, together with all additions, improvements, and equipment, shall revert to and become the property of the municipal corporation or municipal corporation and joint township hospital district board, or municipal corporation and board of county commissioners, to be operated as provided by law.

Effective Date: 11-15-1991



Section 749.36 - Chapter 140 provisions are alternatives.

Sections 140.03 and 140.05 of the Revised Code are alternatives to sections 749.01 to 749.18, inclusive, 749.21 to 749.31, inclusive, and 749.33 to 749.35, inclusive, of the Revised Code. Those sections of Chapter 749. of the Revised Code shall not be applicable with respect to hospital facilities and services provided for under leases and agreements entered into pursuant to section 140.03 or 140.05 of the Revised Code, except to the extent made applicable by section 140.03 or 140.05 of the Revised Code and the leases and agreements made thereunder.

Effective Date: 09-24-1971



Section 749.37 - Contracts not subject to competitive bidding.

Notwithstanding any conflicting provision of sections 749.09 to 749.14 and 749.26 to 749.31 of the Revised Code, Chapter 153. of the Revised Code, or any other competitive bidding requirement specified in the Revised Code that requires a public authority to enter into separate contracts for the design and construction of a public improvement, a board of hospital commissioners or a board of hospital trustees may enter into a single contract under which the entity awarded the contract is responsible for providing both design and construction services related to the erection of a hospital, any addition to the hospital, or any other improvement to the hospital or its properties involving alteration, repair, replacement, renovation, installation, or demolition. This section does not otherwise alter the competitive bidding requirements that apply to the board when entering into a contract for a public improvement.

Effective Date: 04-27-2005






Chapter 751 - CARE OF INDIGENTS AND ORPHANS

Section 751.01 - Compensation for housing of indigents - housing certificates.

The legislative authority of any municipal corporation may authorize the fiscal officer of such municipal corporation to enter into agreements with the owners of premises in such municipal corporation occupied by one or more indigent persons upon the relief rolls of the municipal corporation, providing for compensation for the housing of such indigents through the issuance, in the manner provided by sections 751.02 to 751.04, inclusive, of the Revised Code, of monthly housing certificates applicable to the payment of real estate taxes.

Effective Date: 10-01-1953



Section 751.02 - Monthly rental agreement - supplemental certificate.

The fiscal officer of a municipal corporation, to the extent that the monthly rental agreed upon between him and the owner of the premises occupied by indigent persons does not exceed one twelfth of the real estate taxes, exclusive of special assessments, standing charged on the current duplicate against such parcel for the year in which such rental accrues, may, monthly, issue a housing certificate to such owner for an amount not exceeding one twelfth of such taxes. Such certificate shall be nontransferable and shall be applicable to the payment of real estate taxes, exclusive of special assessments, only upon the premises occupied by indigent persons pursuant to such agreement.

To the extent that the monthly rental agreed upon between such fiscal officer and the owner of the premises exceeds the amount of the nontransferable housing certificate, such fiscal officer may issue a supplemental housing certificate monthly in an amount representing the difference between the agreed rental and the nontransferable housing certificate.

Such supplemental housing certificate shall be transferable and shall be applicable to the payment of real estate taxes, exclusive of special assessments, upon premises located within such municipal corporation.

No certificate issued under sections 751.01 to 751.04, inclusive, of the Revised Code, shall be receivable in payment of any special assessments.

Effective Date: 10-01-1953



Section 751.03 - County treasurer to receive certificate in payment of taxes - disposition of canceled and supplemental certificates.

The county treasurer shall, upon submission of a housing certificate or a supplementary housing certificate, issued under sections 751.01 to 751.04, inclusive, of the Revised Code, accept such certificate in full or partial payment as provided by such sections, of real estate taxes levied upon premises located within the municipal corporation issuing such certificates. The county treasurer shall distribute the canceled receipted housing certificates and supplemental housing certificates to the subdivision issuing them in the same manner as cash.

Effective Date: 10-01-1953



Section 751.04 - Legislative authority to make provision for housing certificates in tax budget.

Each housing certificate and supplemental housing certificate furnished as provided in sections 751.01 to 751.04, inclusive, of the Revised Code, shall be dated and shall be used for the payment of taxes on the duplicate for the year in which such certificates are issued and subsequent duplicates commencing with the 1938 duplicate. The legislative authority of a municipal corporation issuing housing certificates under such sections shall include within the tax budget each year provision for the obligations incurred and to be incurred by the issuance of such certificates and shall make due provision in the annual appropriation ordinance for such purposes.

Effective Date: 10-01-1953



Section 751.05 - Municipal infirmaries - management and control.

The management of the affairs of city infirmaries and the care of the inmates thereof, the erection and enlargement of infirmary buildings and additions thereto, the repair and furnishing thereof, the improvement of the grounds therewith connected, and the granting of outdoor relief to the poor, shall be vested in the director of public safety.

Effective Date: 10-01-1953



Section 751.06 - Location of infirmary or pesthouse.

The infirmary or the pesthouse of a city may be located either inside or outside of the city limits, and the legislative authority may purchase and hold the necessary real estate on which to build it.

Effective Date: 10-01-1953



Section 751.07 - Regulations applicable to hospitals shall govern.

In the management of a city infirmary, in the care and treatment of the inmates thereof, and in the erection, enlargement, or repair of any building for infirmary purposes, or of any addition thereto, the director of public safety shall have the same powers, be governed by the same regulations, and perform the same duties, as far as applicable, as are vested in a board of hospital commissioners established under section 749.04 of the Revised Code in relation to municipal hospitals. The power of the legislative authority in relation thereto shall be the same, so far as applicable, as provided to the legislative authority by sections 749.01 to 749.34 of the Revised Code, in relation to hospitals.

Effective Date: 10-01-1953; 04-27-2005



Section 751.08 - Care of inmates - separation of sexes.

The director of public safety shall see that the inmates of a city infirmary are comfortably provided for and kindly treated, and he may provide for the care and support of the males and females in separate buildings, or in separate departments of the same building.

Effective Date: 10-01-1953



Section 751.09 - Appointment of overseers of the poor.

The legislative authority of the city shall provide by ordinance for the appointment by the director of public safety of such number of persons as is deemed necessary, not to exceed one in each ward, to act as overseers of the poor. The director shall prescribe the duties of such overseers as to the care of the poor and their removal, when necessary, to the infirmary, but such persons shall receive no compensation for their services.

Effective Date: 10-01-1953



Section 751.10 - Duties in case of partial relief.

Upon complaint being made or information given to the director of public safety that a person residing in the city requires public assistance or support, the director shall inquire into the condition and necessities of such person, and if satisfied that relief ought to be granted at public expense, and that the person requires temporary or partial relief only, and that for any cause it would not be prudent to remove him to the city infirmary, the director may afford relief, at the expense of the city, without such removal. The director has the same power of removing paupers settled in some other county in this state which is conferred on the board of county commissioners.

Effective Date: 10-01-1953



Section 751.11 - Duties of director of public safety in case of no legal settlement.

When an infirmary is erected and established in a city for the accommodation of its poor, the director of public safety shall not require the board of county commissioners to receive and provide for persons having no legal settlement within this state, or whose place of residence is unknown, or charge the board with the expense of providing for such persons in the city infirmary. Such director shall furnish relief and support to such persons in the city infirmary, applying therefor, the same as the board is required to do, and shall have the same power as the board to remove such persons to such other city infirmary or county home where the pauper's legal settlement is.

This section applies only to counties in which there is a county home and a city infirmary.

Effective Date: 10-01-1953



Section 751.12 - [Repealed].

Effective Date: 04-09-1981






Chapter 753 - REFORMATORY INSTITUTIONS

Section 753.01 - [Repealed].

Effective Date: 01-01-1974



Section 753.02 - Sustaining persons sentenced to or confined in prison.

(A) The legislative authority of a municipal corporation shall provide by ordinance for sustaining all persons sentenced to or confined in a prison or station house at the expense of the municipal corporation, and in counties where prisons or station houses are in quarters leased from the board of county commissioners, may contract with the board for the care and maintenance of those persons by the sheriff or other person charged with the care and maintenance of county prisoners. On the presentation of bills for food, sustenance, and necessary supplies, to the proper officer, certified by the person whom the legislative authority designates, the officer shall audit the bills under the rules prescribed by the legislative authority, and draw the officer's order on the treasurer of the municipal corporation in favor of the person presenting the bill.

(B) Pursuant to section 2929.37 of the Revised Code, the legislative authority of the municipal corporation may require a person who was convicted of an offense and who is confined in a prison or station house as provided in division (A) of this section, or a person who was convicted of an offense and who is confined in the county jail as provided in section 1905.35 of the Revised Code, to reimburse the municipal corporation for its expenses incurred by reason of the person's confinement.

(C) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the legislative authority of the municipal corporation may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in a prison or station house to pay a reception fee, a fee for any medical treatment or service requested by and provided to that person, or the fee for a random drug test assessed under division (E) of section 753.33 of the Revised Code.

(D) If a person who has been convicted of or pleaded guilty to an offense is sentenced to a term of imprisonment in a prison or station house as described in division (A) of this section, or if a person who has been arrested for an offense, and who has been denied bail or has had bail set and has not been released on bail is confined in a prison or station house as described in division (A) of this section pending trial, at the time of reception and at other times the person in charge of the operation of the prison or station house determines to be appropriate, the person in charge of the operation of the prison or station house may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the prison or station house may cause a convicted or accused offender in the prison or station house who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 753.021 - Submitting health insurance claims for prison inmates.

(A) For each person who is confined in a prison or station house as provided in section 753.02 of the Revised Code or in a county jail as provided in section 1905.35 of the Revised Code, the municipal corporation may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the prison, station house, or county jail renders or arranges for the rendering of health care services to the person, in accordance with the terms and conditions of the policy, contract, or plan, then the person, municipal corporation, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the municipal corporation or the provider, as the case may be.

(C) Any payment made to the municipal corporation pursuant to division (B) of this section shall be paid into the treasury of the municipal corporation.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the prison, station house, or county jail.

Effective Date: 10-16-1996



Section 753.03 - Disposition of prisoners sentenced for misdemeanors.

A municipal legislative authority may, by ordinance, provide for the keeping of persons convicted and sentenced for misdemeanors, during the term of their imprisonment, at such place as the legislative authority determines, provided that the place selected is in substantial compliance with the minimum standards for jails in Ohio promulgated by the department of rehabilitation and correction. The legislative authority may enter into a contract under section 9.06 of the Revised Code for the private operation and management of any municipal correctional facility, but only if the facility is used to house only misdemeanant inmates.

Effective Date: 09-29-1995



Section 753.04 - Commitment to workhouse.

(A) When a person over sixteen years of age is convicted of an offense under the law of this state or an ordinance of a municipal corporation, and the tribunal before which the conviction is had is authorized by law to commit the offender to the county jail or municipal corporation prison, the court, mayor, or judge of the county court, as the case may be, may sentence the offender to a workhouse.

When a commitment is made from a municipal corporation or township in the county, other than in a municipal corporation having a workhouse, the legislative authority of the municipal corporation or the board of township trustees shall transmit with the mittimus a sum of money equal to not less than seventy cents per day for the time of the commitment, to be placed in the hands of the superintendent of a workhouse for the care and maintenance of the prisoner.

(B) Pursuant to section 2929.37 of the Revised Code, the legislative authority of the municipal corporation or the board of township trustees may require a person who is convicted of an offense and who is confined in a workhouse as provided in division (A) of this section, to reimburse the municipal corporation or the township, as the case may be, for its expenses incurred by reason of the person's confinement.

(C) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the legislative authority of the municipal corporation or board of township trustees may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the workhouse under division (A) of this section to pay a reception fee, a fee for any medical treatment or service requested by and provided to that person, or the fee for a random drug test assessed under division (E) of section 753.33 of the Revised Code.

(D) If a person who has been convicted of or pleaded guilty to an offense is incarcerated in a workhouse or if a person who has been arrested for an offense, and who has not been denied bail or has had bail set and has not been released on bail is confined in a workhouse pending trial, at the time of reception and at other times the person in charge of the operation of the workhouse determines to be appropriate, the person in charge of the operation of the workhouse may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the workhouse may cause a convicted or accused offender in the workhouse who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 753.041 - Submitting health insurance claims for workhouse inmates.

(A) For each person who is confined in a workhouse as provided in section 753.04 of the Revised Code, the municipal corporation or the township, as the case may be, may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the workhouse renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, then the person, municipal corporation, township, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the municipal corporation, township, or provider, as the case may be.

(C) Any payment made to the municipal corporation or township pursuant to division (B) of this section shall be paid into the treasury of the governmental entity that incurred the expenses.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the workhouse.

Effective Date: 10-16-1996



Section 753.05 - Employment of prisoners.

A person sentenced under section 753.04 of the Revised Code shall be received into the workhouse, and shall be kept and confined at labor therein, or if such labor cannot be furnished he may be employed at labor elsewhere when such employment is authorized by ordinance, and shall be subject to the rules, regulations, and discipline thereof until the expiration of his sentence, when he shall be discharged.

Effective Date: 10-01-1953



Section 753.06 - Qualified immunity for injuries to work detail prisoners.

(A) As used in this section:

(1) "Municipal correctional facility" has the same meaning as in section 753.32 of the Revised Code.

(2) "Municipal correctional officer" has the same meaning as in section 753.31 of the Revised Code.

(B) If all the prisoners working on a work detail administered by a municipal correctional facility and outside the facility have volunteered for the work detail and are imprisoned in that facility for an offense other than a felony of the first or second degree and if the applicable municipal correctional officer complies with division (C) of this section, both of the following apply:

(1) No member of the organized police department of the municipal corporation and no municipal correctional officer is liable for civil damages for injury, death, or loss to person or property caused or suffered by a prisoner working on the work detail unless the injury, death, or loss results from malice or wanton or reckless misconduct of the member of the organized police department of the municipal corporation or the municipal correctional officer.

(2) A municipal corporation in which the prisoners work on the work detail and that employs the member of the organized police department or the municipal correctional officer or a township in which the prisoners work on the work detail is not liable for civil damages for injury, death, or loss to person or property caused or suffered by a prisoner working on the work detail unless the injury, death, or loss results from malice or wanton or reckless misconduct of the member of the organized police department of the municipal corporation or a municipal correctional officer.

(C) To qualify for the immunity described in division (B)(1) of this section regarding a work detail, a municipal correctional officer, prior to having the prisoners of the municipal correctional facility work outside the facility on the work detail, shall inform each prisoner on the work detail of the provisions of this section, including notifying the prisoner that, by volunteering for the work detail, the prisoner cannot hold any member of the organized police department of the municipal corporation or any municipal correctional officer or the municipal corporation or township liable for civil damages for injury, death, or loss to person or property unless the injury, death, or loss results from malice or wanton or reckless misconduct of the member of the organized police department of the municipal corporation or the municipal correctional officer.

Effective Date: 03-31-2005



Section 753.07 - [Repealed].

Effective Date: 01-01-1974



Section 753.08 - Prompt commitment - fees.

The officer having the execution of the final sentence of a court, magistrate, or mayor shall cause the convicted person to be conveyed to the workhouse as soon as practicable after the sentence is pronounced, and all officers shall be paid the fees therefor allowed by law for similar services in other cases. Such fees shall be paid, when the sentence is by the court, from the county treasury, and when by the magistrate, from the township treasury.

Effective Date: 10-01-1953



Section 753.09 - Discharge.

The director of public safety may discharge, for good and sufficient cause, a person committed to the workhouse. A record of all such discharges shall be kept and reported to the legislative authority of the municipal corporation in the annual report of such director, with a brief statement of the reasons therefor.

Effective Date: 10-01-1953



Section 753.10 - Parole of inmates.

The director of public safety may establish rules and regulations under which, and specify the conditions on which, a prisoner may be allowed to go upon parole outside of the buildings and enclosures of the workhouse. While on parole such person shall remain in the legal custody and under the control of such director, and subject at any time to be taken back within the enclosure of the institution. Full power to enforce the rules, regulations, and conditions, and to retake and reimprison any convict so paroled, is hereby conferred upon such director, whose written order shall be sufficient warrant for all officers named therein to authorize them to return to actual custody any conditionally released or paroled prisoner. All such officers shall execute such order the same as ordinary criminal process.

No parole shall be granted by such director without previous notice thereof to the trial judge.

Effective Date: 10-01-1953



Section 753.11 - Violation of parole.

The director of public safety may employ or authorize any person to see that the conditions of a parole are not violated, and in case of violation to return to the workhouse any prisoner so violating his parole. The time between the violation of the conditions of such parole, or conditional release by whatever name, as entered by order of such director on the records of the workhouse, and the reimprisonment or return of the prisoner, shall not be counted as any part or portion of time served under his sentence.

Effective Date: 10-01-1953



Section 753.12 - [Repealed].

Effective Date: 01-01-1974



Section 753.13 - Joint municipal and county workhouse.

The board of county commissioners may unite with any municipal corporation located in the county in the acquisition or erection, management, and maintenance of a workhouse for the joint use of such county and municipal corporation, upon such terms as they may agree, and the board may levy and collect the necessary funds therefor from the taxable property of the county.

Effective Date: 10-01-1953



Section 753.14 - Withdrawal from support and maintenance of joint workhouse.

In any county in which, prior to May 20, 1920, there has been constructed and maintained a joint municipal and county workhouse, either the municipal corporation or the county may withdraw therefrom, may decline to further participate in the expense of maintaining such institution, and may sell its interest in such institution.

In the event of a sale thereof by such municipal corporation or county, the proceeds thereof shall be used in the payment of such indebtedness as was incurred in behalf of such municipal corporation or county in the management, control, and operation of such workhouse, and any balance remaining shall be placed in the general fund of such municipal corporation or county.

Effective Date: 10-01-1953



Section 753.15 - Workhouses - management by joint board - privatization.

(A) Except as provided in division (B) of this section, in a city, a workhouse erected for the joint use of the city and the county in which such city is located shall be managed and controlled by a joint board composed of the board of county commissioners and the board of control of the city, and in a village by the board of county commissioners and the board of trustees of public affairs. Such joint board shall have all the powers and duties in the management, control, and maintenance of such workhouse as are conferred upon the director of public safety in cities, and in addition thereto it may construct sewers for such workhouse and pay therefor from funds raised by taxation for the maintenance of such institution.

The joint board may lease or purchase suitable property and buildings for a workhouse, or real estate for the purpose of erecting and maintaining a workhouse thereon, but it shall not expend more than fifty thousand dollars for any such purpose unless such amount is approved by a majority of the voters of the county, exclusive of the municipal corporation, voting at a general election.

(B) In lieu of forming a joint board to manage and control a workhouse erected for the joint use of the city and the county in which the city is located, the board of county commissioners and the legislative authority of the city may enter into a contract for the private operation and management of the workhouse as provided in section 9.06 of the Revised Code, but only if the workhouse is used solely for misdemeanant inmates. In order to enter into a contract under section 9.06 of the Revised Code, both the board and the legislative authority shall approve and be parties to the contract.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 09-29-1995



Section 753.16 - City or district workhouse may receive prisoners from other counties - agreements - reimbursement by prisoner - medical testing or treatment.

(A) Any city or district having a workhouse may receive as inmates of the workhouse persons sentenced or committed to it from counties other than the one in which the workhouse is situated, upon the terms and during the length of time agreed upon by the boards of county commissioners of those counties, or by the legislative authority of a municipal corporation in those counties and the legislative authority of the city, or the board of the district workhouse, or other authority having the management and control of the workhouse. Prisoners so received shall in all respects be and remain under the control of that authority, and shall be subject to the rules and discipline of the workhouse to which the other prisoners detained in the workhouse are subject.

(B) Prior to the acceptance for housing into a jail or workhouse of persons who are designated by the department of rehabilitation and correction, who plead guilty to or are convicted of a felony of the fourth or fifth degree, and who satisfy the other requirements listed in section 5120.161 of the Revised Code, the legislative authority of a municipal corporation having a jail or workhouse, or the joint board managing and controlling a workhouse for the joint use of a municipal corporation and a county shall enter into an agreement with the department of rehabilitation and correction under section 5120.161 of the Revised Code for the housing in the jail or workhouse of persons who are designated by the department, who plead guilty to or are convicted of a felony of the fourth or fifth degree, and who satisfy the other requirements listed in that section, in exchange for a per diem fee per person. Persons incarcerated in the jail or workhouse pursuant to an agreement of that nature shall be subject to supervision and control in the manner described in section 5120.161 of the Revised Code. This division does not affect the authority of a court to directly sentence a person who is convicted of or pleads guilty to a felony to the jail or workhouse in accordance with section 2929.16 of the Revised Code.

(C) Pursuant to section 2929.37 of the Revised Code, the board of county commissioners, the legislative authority of the municipal corporation, or the board or other managing authority of the district workhouse may require a person who was convicted of an offense and who is confined in the workhouse as provided in division (A) of this section, to reimburse the county, municipal corporation, or district, as the case may be, for its expenses incurred by reason of the person's confinement.

(D) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the board of county commissioners, the legislative authority of a municipal corporation, or the board or other managing authority of the district workhouse may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the jail or workhouse under division (A) or (B) of this section to pay a reception fee, a fee for any medical treatment or service requested by and provided to that person, or the fee for a random drug test assessed under division (E) of section 753.33 of the Revised Code.

(E) If a person who has been convicted of or pleaded guilty to an offense is confined in the workhouse as provided in division (A) of this section or is incarcerated in the workhouse in the manner described in division (B) of this section, or if a person who has been arrested for an offense, and who has been denied bail or has had bail set and has not been released on bail is confined in the workhouse pending trial, at the time of reception and at other times the person in charge of the operation of the workhouse determines to be appropriate, the person in charge of the operation of the workhouse may cause the convicted or accused offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the workhouse may cause a convicted or accused offender in the workhouse who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 753.161 - Receiving prisoners from out of county or from state.

(A) For each person who is confined in a workhouse as provided in section 753.16 of the Revised Code, the county, municipal corporation, or district, as the case may be, may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the workhouse renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, then the person, county, municipal corporation, district, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the county, municipal corporation, district, or provider, as the case may be.

(C) Any payment made to the county, municipal corporation, or district pursuant to division (B) of this section shall be paid into the treasury of the governmental entity that incurred the expenses.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the workhouse.

Effective Date: 10-16-1996



Section 753.17 - Officers to have police powers.

The superintendent, assistant superintendent, and each guard of a workhouse shall have such powers of policemen as are necessary for the proper performance of the duties of their positions.

Effective Date: 10-01-1953



Section 753.18 - Religious services in city jail or workhouse.

Each administrative board or other authority in the state having charge or control of a city jail or workhouse shall provide for holding religious services therein each week, and may employ a clergyman or religious organization to conduct such services. Any expense so incurred by such board or authority shall be paid from the general fund of the city.

Effective Date: 07-06-1982



Section 753.19 - Chief law enforcement officer to give notice of escape and of apprehension of escapee.

(A) If a person who was convicted of or pleaded guilty to an offense or was indicted or otherwise charged with the commission of an offense escapes from a jail or workhouse of a municipal corporation or otherwise escapes from the custody of a municipal corporation, the chief of police or other chief law enforcement officer of that municipal corporation immediately after the escape shall report the escape, by telephone and in writing, to all local law enforcement agencies with jurisdiction over the place where the person escaped from custody, to the state highway patrol, to the department of rehabilitation and correction if the escaped person is a prisoner under the custody of the department who is in the jail or workhouse, to the prosecuting attorney of the county, and to a newspaper of general circulation in the municipal corporation in a newspaper of general circulation in each county in which part of the municipal corporation is located. The written notice may be by either facsimile transmission or mail. A failure to comply with this requirement is a violation of section 2921.22 of the Revised Code.

(B) Upon the apprehension of the escaped person, the chief law enforcement officer shall give notice of the apprehension of the escaped person by telephone and in writing to the persons notified under division (A) of this section.

Effective Date: 06-30-1999



Section 753.21 - Minimum security jails.

(A) As used in this section, "building or structure" includes, but is not limited to, a modular unit, building, or structure and a movable unit, building, or structure.

(B)

(1) The legislative authority of a municipal corporation, by ordinance, may dedicate and permit the use, as a minimum security jail, of any vacant or abandoned public building or structure owned by the municipal corporation that has not been dedicated to or is not then in use for any municipal or other public purpose, or any building or structure rented or leased by the municipal corporation. The legislative authority of a municipal corporation, by ordinance, also may dedicate and permit the use, as a minimum security jail, of any building or structure purchased by or constructed by or for the municipal corporation. Subject to divisions (B)(3) and (C) of this section, upon the effective date of such an ordinance, the specified building or structure shall be used, in accordance with this section, for the confinement of persons who meet one of the following conditions:

(a) The person is sentenced to a term of imprisonment for a traffic violation, a misdemeanor, or a violation of a municipal ordinance and is under the jurisdiction of the municipal corporation or is sentenced to a residential sanction in the jail for a felony of the fourth or fifth degree pursuant to sections 2929.11 to 2929.19 of the Revised Code, and the jail administrator or the jail administrator's designee has classified the person as a minimal security risk. In determining the person's classification under this division, the administrator or designee shall consider all relevant factors, including, but not limited to, the person's escape risk and propensity for assaultive or violent behavior, based upon the person's prior and current behavior.

(b) The person is an inmate transferred by order of a judge of the sentencing court upon the request of the sheriff, administrator, jailer, or other person responsible for operating the jail other than a contractor as defined in section 9.06 of the Revised Code, who is named in the request as being suitable for confinement in a minimum security facility.

(2) The legislative authority of a municipal corporation, by ordinance, may affiliate with the county in which it is located, with one or more counties adjacent to the county in which it is located, or with one or more municipal corporations located within the county in which it is located or within an adjacent county, and dedicate and permit the use, as a minimum security jail, of any vacant or abandoned public building or structure owned by any of the affiliating counties or municipal corporations that has not been dedicated to or is not then in use for any public purpose, or any building or structure rented or leased by any of the affiliating counties or municipal corporations. The legislative authority of a municipal corporation, by ordinance, also may affiliate with one or more counties adjacent to the county in which it is located or with one or more municipal corporations located within the county in which it is located or within an adjacent county and dedicate and permit the use, as a minimum security jail, of any building or structure purchased by or constructed by or for any of the affiliating counties or municipal corporations. Any counties and municipal corporations that affiliate for purposes of this division shall enter into an agreement that establishes the responsibilities for the operation and for the cost of operation of the minimum security jail. Subject to divisions (B)(3) and (C) of this section, upon the effective date of an ordinance adopted under this division, the specified building or structure shall be used, in accordance with this section, for the confinement of persons who meet one of the following conditions:

(a) The person is sentenced to a term of imprisonment for a traffic violation, a misdemeanor, or a violation of an ordinance of a municipal corporation and is under the jurisdiction of any of the affiliating counties or municipal corporations or is sentenced to a residential sanction in the jail for a felony of the fourth or fifth degree pursuant to sections 2929.11 to 2929.19 of the Revised Code, and the jail administrator or the jail administrator's designee has classified the person as a minimal security risk. In determining the person's classification under this division, the administrator or designee shall consider all relevant factors, including, but not limited to, the person's escape risk and propensity for assaultive or violent behavior, based upon the person's prior and current behavior.

(b) The person is an inmate transferred by order of a judge of the sentencing court upon the request of the sheriff, administrator, jailer, or other person responsible for operating the jail other than a contractor as defined in section 9.06 of the Revised Code, who is named in the request as being suitable for confinement in a minimum security facility.

(3) No person shall be confined in a building or structure dedicated as a minimum security jail under division (B)(1) or (2) of this section unless the judge who sentenced the person to the term of imprisonment for the traffic violation or the misdemeanor specifies that the term of imprisonment is to be served in that jail, and division (B)(1) or (2) of this section permits the confinement of the person in that jail or unless the judge who sentenced the person to the residential sanction for the felony specifies that the residential sanction is to be served in a jail, and division (B)(1) or (2) of this section permits the confinement of the person in that jail. If a rented or leased building or structure is so dedicated, the building or structure may be used as a minimum security jail only during the period that it is rented or leased by the municipal corporation or by an affiliated county or municipal corporation. If a person convicted of a misdemeanor is confined to a building or structure dedicated as a minimum security jail under division (B)(1) or (2) of this section and the sheriff, administrator, jailer, or other person responsible for operating the jail other than a contractor as defined in division (H) of section 9.06 of the Revised Code determines that it would be more appropriate for the person so confined to be confined in another jail or workhouse facility, the sheriff, administrator, jailer, or other person may transfer the person so confined to a more appropriate jail or workhouse facility.

(C) All of the following apply in relation to a building or structure that is dedicated pursuant to division (B)(1) or (2) of this section for use as a minimum security jail:

(1) To the extent that the use of the building or structure as a minimum security jail requires a variance from any municipal corporation, county, or township zoning ordinances or regulations, the variance shall be granted.

(2) Except as provided in this section, the building or structure shall not be used to confine any person unless it is in substantial compliance with any applicable housing, fire prevention, sanitation, health, and safety codes, regulations, or standards.

(3) Unless such satisfaction or compliance is required under the standards described in division (C)(4) of this section, and notwithstanding any other provision of state or local law to the contrary, the building or structure need not satisfy or comply with any state or local building standard or code in order to be used to confine a person for the purposes specified in division (B) of this section.

(4) The building or structure shall not be used to confine any person unless it is in compliance with all minimum standards and minimum renovation, modification, and construction criteria for minimum security jails that have been proposed by the department of rehabilitation and correction, through its bureau of adult detention, under section 5120.10 of the Revised Code.

(5) The building or structure need not be renovated or modified into a secure detention facility in order to be used solely to confine a person for the purposes specified in divisions (B)(1)(a) and (B)(2)(a) of this section.

(6) The building or structure shall be used, equipped, furnished, and staffed to provide adequate and suitable living, sleeping, food service or preparation, drinking, bathing and toilet, sanitation, and other necessary facilities, furnishings, and equipment.

(D) Except as provided in this section, a minimum security jail dedicated and used under this section shall be considered to be part of the jail, workhouse, or other correctional facilities of the municipal corporation or the affiliated counties and municipal corporations for all purposes under the law. All persons confined in such a minimum security jail shall be and shall remain, in all respects, under the control of the authority of the municipal corporation that has responsibility for the management and operation of the jail, workhouse, or other correctional facilities of the municipal corporation or, if it is operated by any affiliation of counties or municipal corporations, under the control of the specified county or municipal corporation with that authority, provided that, if the person was convicted of a felony and is serving a residential sanction in the facility, all provisions of law that pertain to persons convicted of a felony that would not by their nature clearly be inapplicable apply regarding the person. A minimum security jail dedicated and used under this section shall be managed and maintained in accordance with policies and procedures adopted by the legislative authority of the municipal corporation or the affiliated counties and municipal corporations governing the safe and healthful operation of the jail, the confinement and supervision of the persons sentenced to it, and their participation in work release or similar rehabilitation programs. In addition to other rules of conduct and discipline, the rights of ingress and egress of persons confined in a minimum security jail dedicated and used under this section shall be subject to reasonable restrictions. Every person confined in a minimum security jail dedicated and used under this section shall be given verbal and written notification, at the time of the person's admission to the jail, that purposely leaving, or purposely failing to return to, the jail without proper authority or permission constitutes the felony offense of escape.

(E) If a person who has been convicted of or pleaded guilty to an offense is sentenced to a term of imprisonment or a residential sanction in a minimum security jail as described in division (B)(1)(a) or (B)(2)(a) of this section, or if a person is an inmate transferred to a minimum security jail by order of a judge of the sentencing court as described in division (B)(1)(b) or (2)(b) of this section, at the time of reception and at other times the person in charge of the operation of the jail determines to be appropriate, the person in charge of the operation of the jail may cause the convicted offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the jail may cause a convicted offender in the jail who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 03-17-1998



Section 753.22 - Commissary - fund.

(A) The director of public safety or the joint board established pursuant to section 753.15 of the Revised Code may establish a commissary for the workhouse. The commissary may be established either in-house or by another arrangement. If a commissary is established, all persons incarcerated in the workhouse shall receive commissary privileges. A person's purchases from the commissary shall be deducted from the person's account record in the workhouse's business office. The commissary shall provide for the distribution to indigent persons incarcerated in the workhouse necessary hygiene articles and writing materials.

(B) If a commissary is established, the director of public safety or the joint board established pursuant to section 753.15 of the Revised Code shall establish a commissary fund for the workhouse. The management of funds in the commissary fund shall be strictly controlled in accordance with procedures adopted by the auditor of state. Commissary fund revenue over and above operating costs and reserve shall be considered profits. All profits from the commissary fund shall be used to purchase supplies and equipment for the benefit of persons incarcerated in the workhouse and to pay salary and benefits for employees of the workhouse, or for any other persons, who work in or are employed for the sole purpose of providing service to the commissary. The director of public safety or the joint board established pursuant to section 753.15 of the Revised Code shall adopt rules and regulations for the operation of any commissary fund the director or the joint board establishes.

Effective Date: 09-26-2003



Section 753.31 - Access by prisoners to exercise equipment or participation in fighting skills programs.

(A) As used in this section:

(1) "Free weight exercise equipment" means any equipment or device that is designed to increase the muscle mass and physical strength of the person using it. "Free weight exercise equipment" includes, but is not limited to, barbells, dumbbells, weight plates, and similar free weight-type equipment and other devices that the department of rehabilitation and correction, in rules adopted under section 5120.423 of the Revised Code, designates as enabling a person to increase muscle mass and physical strength.

(2) "Fixed weight exercise equipment" means any equipment, machine, or device that is not designed primarily to increase muscle mass and physical strength but rather to keep a person in relatively good physical condition. "Fixed weight exercise equipment" includes, but is not limited to, weight machines that utilize weight plates, tension bands, or similar devices that provide weight training resistance like universal and nautilus equipment. "Fixed weight exercise equipment" includes machines that are usually assembled as a unit, are not readily dismantled, and have been specifically modified for prison use so as to make them secure and immobile.

(3) "Municipal correctional officer" means a person who is employed by a municipal corporation as an employee or officer of a municipal jail, municipal workhouse, minimum security jail, joint city and county workhouse, municipal-county correctional center, multicounty-municipal correctional center, municipal-county jail or workhouse, or multicounty-municipal jail or workhouse.

(4) A person is "employed by a municipal corporation" if the person is employed by, or receives any compensation or benefits from, any official, officer, office, agency, board, commission, department, or other entity that is a branch of municipal government, that is established by a municipal corporation, or that serves a municipal corporation, including, but not limited to, a chief law enforcement officer of a municipal corporation.

(5) "Multicounty-municipal" has the same meaning as in section 307.93 of the Revised Code.

(B) No municipal correctional officer shall do any of the following:

(1) Provide a prisoner access to free weight or fixed weight exercise equipment;

(2) Allow a prisoner to provide or receive instruction in boxing, wrestling, karate, judo, or another form of martial arts, or any other program that the department of rehabilitation and correction, in rules adopted under section 5120.423 of the Revised Code, designates as enabling a person to improve fighting skills.

(C) Nothing in this section prohibits a municipal correctional officer from allowing a prisoner to participate in jogging, basketball, stationary exercise bicycling, supervised calisthenics, or other physical activities that are not designed to increase muscle mass and physical strength or improve fighting skills.

Effective Date: 03-17-1998



Section 753.32 - Improper internet access - municipal facilities.

(A) As used in this section:

(1) "Municipal correctional officer" has the same meaning as in section 753.31 of the Revised Code.

(2) "Computer," "computer network," "computer system," "computer services," "telecommunications service," and "information service" have the same meanings as in section 2913.01 of the Revised Code.

(3)

"Municipal correctional facility" means a municipal jail, municipal workhouse, minimum security jail, joint city and county workhouse, municipal-county correctional center, multicounty-municipal correctional center, municipal-county jail or workhouse, or multicounty-municipal jail or workhouse.

(B) No municipal correctional officer shall provide a prisoner access to or permit a prisoner to have access to the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(1) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(2) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(C)

(1) No prisoner in a municipal correctional facility under the control of a municipal corporation shall access the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(a) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(b) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(2) Whoever violates division (C)(1) of this section is guilty of improper internet access, a misdemeanor of the first degree.

Effective Date: 06-08-2000; 11-05-2004



Section 753.33 - Contracts for random drug testing of municipal prisoners.

(A) As used in this section:

(1) "Joint board" means the joint board established pursuant to section 753.15 of the Revised Code.

(2) "Municipal prisoner" means a prisoner who is confined in a municipal jail, municipal workhouse, minimum security jail, joint city and county workhouse, municipal-county correctional center, multicounty-municipal correctional center, municipal-county jail or workhouse, or multicounty-municipal jail or workhouse for being convicted of or pleading guilty to a criminal offense.

(3) "Multicounty-municipal" has the same meaning as in section 307.93 of the Revised Code.

(4) "Random drug testing" has the same meaning as in section 5120.63 of the Revised Code.

(B) The director of public safety or a joint board may enter into a contract with a laboratory or entity to perform blood or urine specimen collection, documentation, maintenance, transportation, preservation, storage, and analyses and other duties required in the performance of random drug testing of municipal prisoners. The terms of any contract entered into under this division shall include a requirement that the laboratory or entity and its employees, the director of public safety or the joint board, the superintendent or chief administrative officer specified in division (D) of this section, the employees of the correctional facilities listed in division (A)(1) of this section, and all other persons comply with the standards for the performance of random drug testing as specified in rules adopted under division (C) of this section.

(C) Prior to entering into a contract with a laboratory or entity under division (B) of this section, a director of public safety or a joint board shall adopt rules for the random drug testing of municipal prisoners. The rules shall include, but are not limited to, provisions that do the following:

(1) Require the laboratory or entity to seek, obtain, and maintain accreditation from the national institute on drug abuse;

(2) Establish standards for the performance of random drug testing of municipal prisoners that include, but are not limited to, standards governing the following:

(a) The collection by the laboratory or entity of blood or urine specimens of individuals in a scientifically or medically approved manner and under reasonable and sanitary conditions;

(b) The collection and testing by the laboratory or entity of blood or urine specimens with due regard for the privacy of the individual being tested and in a manner reasonably calculated to prevent substitutions or interference with the collection and testing of the specimens;

(c) The documentation of blood or urine specimens collected by the laboratory or entity and documentation procedures that reasonably preclude the possibility of erroneous identification of test results and that provide the individual being tested an opportunity to furnish information identifying any prescription or nonprescription drugs used by the individual in connection with a medical condition;

(d) The collection, maintenance, storage, and transportation by the laboratory or entity of blood or urine specimens in a manner that reasonably precludes the possibility of contamination or adulteration of the specimens;

(e) The testing by the laboratory or entity of a blood or urine specimen of an individual to determine whether the individual ingested or was injected with a drug of abuse, in a manner that conforms to scientifically accepted analytical methods and procedures and that may include verification or confirmation of any positive test result by a reliable analytical method;

(f) The analysis of an individual's blood or urine specimen by an employee of the laboratory or entity who is qualified by education, training, and experience to perform that analysis and whose regular duties include the analysis of blood or urine specimens to determine the presence of a drug of abuse and whether the individual who is the subject of the test ingested or was injected with a drug of abuse.

(3) Specify the frequency of performing random drug testing on municipal prisoners;

(4) Prescribe procedures for the automatic, random selection of municipal prisoners to submit to random drug testing under this section;

(5) Provide for reasonable safeguards for the transmittal of the results of the random drug testing of municipal prisoners from the contracting laboratory or entity to the director of public safety or the joint board pursuant to division (E) of this section;

(6) Establish a reasonable fee to cover the costs associated with random drug testing and analysis performed by a contracting laboratory or entity under this section and establish procedures pursuant to division (E) of this section for the collection of those fees from the municipal prisoners subjected to the drug tests.

(D) If a director of public safety or a joint board enters into a contract pursuant to division (B) of this section, the superintendent or chief administrative officer of a correctional facility listed in division (A)(2) of this section in which municipal prisoners are confined, pursuant to the terms of the contract and the rules adopted under division (C) of this section, shall facilitate the collection, documentation, maintenance, and transportation by the contracting laboratory or entity of the blood or urine specimens of the municipal prisoners who are confined in that correctional facility and who are subject to random drug testing.

(E) If a director of public safety or a joint board enters into a contract pursuant to division (B) of this section and the contracting laboratory or entity performs the random drug testing as provided in the contract, the laboratory or entity shall transmit the results of the drug test to the director of public safety or the joint board, as appropriate, that entered into the contract. The director or the joint board shall file for record the results of the random drug tests that indicate whether or not each municipal prisoner who was subjected to the drug test ingested or was injected with a drug of abuse. The director or the joint board shall give appropriate notice of the drug test results to each municipal prisoner who was subjected to a drug test and whose drug test results indicate that the municipal prisoner ingested or was injected with a drug of abuse. The director or the joint board shall afford that municipal prisoner an opportunity to be heard regarding the results of the drug test and to present contrary evidence at a hearing held before the director or the joint board within thirty days after notification of the municipal prisoner under this division. After the hearing, if a hearing is held, the director or the joint board shall make a determination regarding any evidence presented by the municipal prisoner. If the director or the joint board rejects the evidence presented by the municipal prisoner at the hearing or if no hearing is held under this division, the director or the joint board may assess a reasonable fee, determined pursuant to division (C) of this section, for the costs associated with the random drug test to be paid by the municipal prisoner whose drug test results indicate that the prisoner ingested or was injected with a drug of abuse. The director or the joint board may collect the fee pursuant to section 753.02, 753.04, or 753.16 of the Revised Code.

Effective Date: 09-22-2000






Chapter 755 - PARKS; RECREATION

Section 755.01 - Board of park commissioners - election.

When five per cent of the qualified electors of a city petition the board of elections of the county for the privilege of determining by ballot whether there shall be a board of park commissioners, such board shall submit at the next general election held within such city at least ninety days after the petition is filed, or at a special election occurring at least ninety days after the petition is filed, if the petition requests a special election, the questions presented in the petition, to the electors of the city. Such special election shall be held at the usual place for holding municipal elections and shall be governed by the same rules, regulations, and laws as govern the holding of municipal elections.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-1953



Section 755.02 - Board of park commissioners.

If a majority of the electors voting at an election under section 755.01 of the Revised Code vote in favor of the appointment of a board of park commissioners, the mayor shall immediately appoint three electors of the city as members of such board, to be known as the "board of park commissioners." Such members shall be appointed for terms of one, two, and three years, respectively, and their successors shall be appointed for terms of three years. In case of the death or resignation of a member of such board, the mayor shall immediately appoint a successor to fill the vacancy for the unexpired term. The members of the board shall serve without compensation. The mayor may remove, with the consent of a majority of those elected to the legislative authority of the city, any member of such board for incompetency or official misconduct.

Effective Date: 01-10-1961



Section 755.03 - Organization of board of park commissioners.

The board of park commissioners, after the appointment and qualification of its members, shall elect one of such members president and another vice-president, who, in the absence or disability of the president, shall perform his duties and exercise his powers. The board shall make its own rules, its meetings shall be open to the public, and all questions acted upon shall be decided by a yea and nay vote with the name of each member voting recorded on the journal. No question shall be decided unless it is approved by a majority of the board.

Effective Date: 10-01-1953



Section 755.04 - Disbursements.

All disbursements of money by the board of park commissioners shall be made by the city treasurer upon warrants drawn by the city auditor, and no warrant shall be drawn by the auditor or paid by the treasurer unless it is approved and attested by the signatures, in their own handwriting, of the president and secretary of the board.

Effective Date: 10-01-1953



Section 755.05 - Control and management of parks.

The board of park commissioners shall have the control and management of parks, park entrances, parkways, boulevards, connecting viaducts, subways, children's playgrounds, and public baths and stations of public comfort located in such parks, of all improvements thereon, and the acquisition, construction, repair, and maintenance thereof. The board shall exercise exclusively all the powers and perform all the duties, in regard to such property, vested in and imposed upon the director of public service.

Effective Date: 10-01-1953



Section 755.06 - Expenditure of moneys.

The board of park commissioners shall have the expenditures of all moneys appropriated by the legislative authority of the city or received from any other source for the purchase, acquisition, improvement, maintenance equipment, or enjoyment of all property mentioned in section 755.05 of the Revised Code, but no liability shall be incurred or expenditure made unless the money required therefor is in the treasury to the credit of the park fund and not appropriated for any other purpose.

Effective Date: 10-01-1953



Section 755.07 - Rules and regulations.

The board of park commissioners may adopt and enforce regulations as to the proper use and protection of all property mentioned in section 755.05 of the Revised Code and the improvements thereon, and may impose penalties for the violation of such regulations.

Effective Date: 10-01-1953



Section 755.08 - Establishment and extension of parks and other facilities.

The board of park commissioners may establish or extend parks, parkways, boulevards, connecting viaducts, subways, public comfort stations, children's playgrounds, and public baths located in such parks, within such city or the territory contiguous thereto, and may acquire or appropriate, in the manner provided by sections 163.01 to 163.22, inclusive of the Revised Code, the necessary real estate for such purposes, and in the same manner may appropriate, for parkway or boulevard purposes, any street, avenue, or public way of such city.

Effective Date: 01-01-1966



Section 755.09 - Employees of board of park commissioners.

The board of park commissioners may employ a secretary, general superintendent, engineer, clerks, and other necessary employees for carrying into effect the purposes of its creation, and the board shall fix the compensation and term of service of such employees.

Effective Date: 10-01-1953



Section 755.10 - The park fund.

All moneys received by the city from taxation or otherwise for the purpose of acquiring, constructing, equipping, and maintaining parks, park entrances, parkways, boulevards, connecting viaducts, subways, children's playgrounds, and public baths, and stations of public comfort located in such parks, shall be deposited in the city treasury and transferred by warrants on the city auditor to the credit of the board of park commissioners in a fund designated as "the park fund." All expenditures incurred by such board shall be by warrant of the city auditor drawn in pursuance of the regularly authorized attested voucher of the board.

Effective Date: 10-01-1953



Section 755.11 - Contracts.

The board of park commissioners, in the letting of contracts, shall be governed by sections 735.05 to 735.09, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 755.12 - Municipal corporations, townships, and counties may maintain and operate recreation facilities.

The legislative authority of a municipal corporation, the board of township trustees, or the board of county commissioners of any county may designate and set apart for use as parks, playgrounds, playfields, gymnasiums, public baths, swimming pools, or indoor recreation centers, any lands or buildings owned by any such municipal corporation, township, or county and not dedicated or devoted to other public use. Such municipal corporation, township, or county may, in the manner provided by law for the acquisition of land or buildings for public purposes in such municipal corporations, township, or county, acquire lands or buildings therein for such use.

Effective Date: 03-14-1980



Section 755.13 - Supervision and maintenance of recreation facilities.

(A) The authority to supervise and maintain parks, playgrounds, playfields, gymnasiums, public baths, swimming pools, or indoor recreation centers, may be vested in any existing body or board, or in a recreation board, as the legislative authority of the municipal corporation, the board of township trustees, or the board of county commissioners determines. The local authorities of any such municipal corporation, township, or county may equip, develop, operate, and maintain such facilities as authorized by sections 755.12 to 755.18 of the Revised Code. Such local authorities may, for the purpose of carrying out such sections, employ play leaders, recreation directors, supervisors, superintendents, or any other officers or employees, and may procure and pay all or any part of the cost of a policy or policies insuring such officers or employees against liability on account of damage or injury to persons or property arising from the performance of their official duties.

(B) The board of county commissioners may adopt rules for the preservation of good order within parks, playfields, and reservations of land under its jurisdiction and on adjacent highways, rivers, riverbanks, and lakes, and the preservation of property and natural life therein. Such rules shall be published as provided in sections 731.21 to 731.25 of the Revised Code before taking effect, and shall be enforced by a "law enforcement officer" as defined in section 2901.01 of the Revised Code. No person shall violate a rule adopted under this division. Whoever violates a rule adopted under this division shall be fined not more than one hundred dollars. If the offender has previously been convicted of a violation of the rule, the offender shall be fined not more than five hundred dollars. All fines collected for any violation of any rule adopted under this division shall be paid into the general fund of the county treasury.

Effective Date: 09-06-1996



Section 755.14 - Recreation board - joint recreation district.

(A) If the legislative authority of a municipal corporation determines that the power to equip, operate, and maintain parks, playgrounds, playfields, gymnasiums, public baths, swimming pools, or recreation centers shall be exercised by a recreation board, it may establish such a board, which shall possess all the powers and be subject to all the responsibilities of the respective local authorities under sections 755.12 to 755.18 of the Revised Code. The board shall consist of five persons, two of whom shall be members of the board of education of the city or village school district or shall be appointed by that board of education. The other members of the recreation board shall be appointed by the mayor or manager as executive of such municipal corporation with the consent of its council. The members who are board of education members and members appointed by a board of education shall be residents of the school district making the appointment but need not be residents of the municipal corporation. All other members of the board shall be residents of the municipal corporation. All members of the board shall serve for terms of five years, except that the members first appointed shall be appointed for such terms that the term of one member shall expire annually thereafter. Members of the board shall serve without pay. Vacancies in the board, occurring otherwise than by expiration of term, shall be for the unexpired term and shall be filled in the same manner as original appointments.

(B) The legislative authorities of the municipal corporations, boards of township trustees of the townships, boards of township park commissioners, boards of county commissioners of the counties, and boards of education of the school districts joined in the operation and maintenance of parks or recreation facilities under section 755.16 of the Revised Code may, by resolution, establish a joint recreation board which may possess all the powers and be subject to all the responsibilities of the respective local authorities under sections 755.12 to 755.18 of the Revised Code. The resolutions shall specify the number of members of the joint recreation board and the method of appointing members and filling vacancies. Members of the board shall serve without pay.

(C) The legislative authorities of the several subdivisions joined in the operation and maintenance of recreation facilities under section 755.16 of the Revised Code may, by resolution, establish a joint recreation district, consisting of all the territory of the subdivisions so joined. The joint recreation district board of trustees shall be the governing body of a district and shall possess all the powers of a legislative authority of an individual subdivision under sections 755.12 to 755.18 of the Revised Code. Subject to section 755.141 of the Revised Code, the number of trustees shall be fixed by the resolutions creating the district and may be any number so long as there is representation of all participating subdivisions.

Amended by 128th General AssemblyFile No.46,SB 270, §1, eff. 9/13/2010.

Effective Date: 03-10-2000



Section 755.141 - Joint recreation district operating on site of the United States Christopher Columbus Quincentenary Jubilee.

If a park or recreational facility owned, operated, or maintained by a joint recreation district created under division (C) of section 755.14 of the Revised Code is the site where an exhibition sanctioned by the United States Christopher Columbus quincentenary jubilee commission is being or has been held and the exhibition is or was sponsored by the organization that is also sponsoring or has sponsored an exhibition sanctioned by the international association of horticulture producers, the following provisions shall apply, in addition to the provisions of sections 755.12 to 755.18 of the Revised Code:

(A) The governor, speaker of the house of representatives, and president of the senate shall each appoint one member to the board of trustees of the district. These members may be members of the general assembly, but any members of the general assembly appointed to the board of trustees shall be nonvoting members and shall serve only while they remain members of the general assembly. Members appointed under this division shall serve terms of three years and serve without pay, and all vacancies in their positions on the board, whether for an unexpired term or at the end of a term, shall be filled in the same manner as the original appointments.

(B) The board of trustees of a joint recreation district may designate the amounts and forms of property and casualty insurance protection to be provided. The expense of providing the protection shall be paid from operating funds of the joint recreation district.

(C) The board of trustees of a joint recreation district may acquire, construct, maintain, and operate horticultural facilities, public banquet facilities, greenhouses, and such other facilities as are authorized in section 755.16 of the Revised Code.

(D)

(1) By resolution of its board of trustees, the joint recreation district may issue revenue bonds beyond the limit of bonded indebtedness provided by law, for the acquisition, construction, furnishing, or equipping of any real or personal property, or any combination thereof which it is authorized to acquire, construct, furnish, or equip, including all costs in connection with or incidental thereto.

(2) The revenue bonds of the joint recreation district shall be secured only by a pledge of and a lien on the revenues of the joint recreation district that are designated in the resolution, including, but not limited to, any property to be acquired, constructed, furnished, or equipped with the proceeds of the bond issue, after provision only for the reasonable cost of operating, maintaining, and repairing the property of the joint recreation district so designated. The bonds may further be secured by the covenant of the joint recreation district to maintain rates or charges that will produce revenues sufficient to meet the costs of operating, maintaining, and repairing such property and to meet the interest and principal requirements of the bonds and to establish and maintain reserves for the foregoing purposes. The board of trustees of the joint recreation district, by resolution, may provide for the issuance of additional revenue bonds from time to time, to be secured equally and ratably, without preference, priority, or distinction, with outstanding revenue bonds, but subject to the terms and limitations of any trust agreement described in this section, and of any resolution authorizing bonds then outstanding. The board of trustees, by resolution, may designate additional property of the district, the revenues of which shall be pledged and be subject to a lien for the payment of the debt charges on revenue bonds theretofore authorized by resolution of the board of trustees, to the same extent as the revenues above described.

(3) In the discretion of the board of trustees, the revenue bonds of the district may be secured by a trust agreement between the joint recreation district and a corporate trustee, that may be any trust company or bank having powers of a trust company, within or without the state.

(4) The trust agreement may provide for the pledge or assignment of the revenues to be received, but shall not pledge the general credit and taxing power of the joint recreation district. The trust agreement or the resolution providing for the issuance of revenue bonds may set forth the rights and remedies of the bondholders and trustees, and may contain other provisions for protecting and enforcing their rights and remedies that are determined in the discretion of the board of trustees to be reasonable and proper. The agreement or resolution may provide for the custody, investment, and disbursement of all moneys derived from the sale of such bonds, or from the revenues of the joint recreation district, other than those moneys received from taxes levied pursuant to section 755.171 of the Revised Code, and may provide for the deposit of such funds without regard to Chapter 135. of the Revised Code.

(5) All bonds issued under authority of this section, regardless of form or terms and regardless of any other law to the contrary, shall have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon, fully registered, or other form, or any combination thereof, as the board of trustees determines. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, and for the conversion into coupon bonds of any fully registered bonds or bonds registered as to both principal and interest.

(6) The revenue bonds shall bear interest at such rate or rates, shall bear such date or dates, and shall mature within thirty years following the date of issuance and in such amount, at such time or times, and in such number of installments, as may be provided in or pursuant to the resolution authorizing their issuance. Any original issue of revenue bonds shall mature not later than thirty years from their date of issue. Such resolution also shall provide for the execution of the bonds, which may be by facsimile signatures unless prohibited by the resolution, and the manner of sale of the bonds. The resolution shall provide for, or provide for the determination of, any other terms and conditions relative to the issuance, sale, and retirement of the bonds that the board of trustees in its discretion determines to be reasonable and proper.

(7) Whenever a joint recreation district considers it expedient, it may issue renewal notes and refund any bonds, whether the bonds to be refunded have or have not matured. The final maturity of any notes, including any renewal notes, shall not be later than five years from the date of issue of the original issue of notes. The final maturity of any refunding bonds shall not be later than the later of thirty years from the date of issue of the original issue of bonds or the date by which it is expected, at the time of issuance of the refunding bonds, that the useful life of all of the property, other than interests in land, refinanced with proceeds of the bonds will have expired. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded and the costs of issuance of the refunding bonds. The bonds and notes issued under this section, their transfer, and the income therefrom, shall at all times be free from taxation within the state.

(E) A joint recreation district described in this section may do all of the following:

(1) Operate or appoint agents to operate, or otherwise provide for the operation of, its properties and its facilities, activities, and programs and to enter into agreements and arrangements related thereto, and to receive and apply the net proceeds thereof solely to the management, operation, development, maintenance, and repair of its properties, its buildings, facilities, improvements, and grounds;

(2) Impose and collect a charge for admission for selective events, exhibits, and facilities;

(3) Offer memberships of various denominations for selective activities or facilities;

(4) Form advisory and other support committees to the board of trustees to provide counsel and assistance to the board in the management, operation, and development of its properties, buildings, facilities, improvements, and grounds;

(5) Grant licenses, or enter into leases or contracts, for the use of any part of its properties, facilities, buildings, and grounds for such length of time and upon such terms and conditions as the board of trustees deems appropriate and necessary, and grant easements in, through, or over its property;

(6) Receive and accept from any federal, state, county, municipal, or local government or agency, any grant or contribution of money, property, labor, or other things of value, to be held, used, and applied for the purpose for which such grants and contributions are made; and

(7) Accept and expend gifts, grants, devises, and bequests of money and property on behalf of the board of trustees and hold, use, and apply such gifts, grants, devises, and bequests according to the terms thereof.

(F)

(1) For purposes of division (F)(2) of this section:

(a) "Bank" has the same meaning as in section 1101.01 of the Revised Code.

(b) "Savings and loan association" has the same meaning as in section 1151.01 of the Revised Code.

(c) "Savings bank" has the same meaning as in section 1161.01 of the Revised Code.

(2) The board of trustees may enter into a contract for a secured line of credit with a bank, savings and loan association, or savings bank if the contract meets all of the following requirements:

(a) The term of the contract does not exceed one year, except that the contract may provide for the automatic renewal of the contract for up to four additional one-year periods.

(b) The contract provides that the bank, savings and loan association, or savings bank shall not commence a civil action against the board, any member of the board, or the county or the municipal corporation to recover the principal, interest, or any charges or other amounts that remain outstanding on the secured line of credit at the time of any default by the board.

(c) The contract provides that no assets other than those of the joint recreation district can be used to secure the line of credit.

(d) The terms and conditions of the contract comply with all state and federal statutes and rules governing the extension of a secured line of credit.

(3) Any obligation incurred by a board of trustees of a joint recreation district pursuant to division (B) of this section is an obligation of that board only and not a general obligation of the board of county commissioners, the county, or the municipal corporation within the meaning of division (Q) of section 133.01 of the Revised Code.

(G)

(1) For purposes of division (G)(2) of this section, "lease-purchase agreement" has the same meaning as a lease with an option to purchase.

(2) For any purpose for which a board of trustees of a joint recreation district described in this section is authorized to acquire real or personal property, that board may enter into a lease-purchase agreement in accordance with this section to acquire the property.

The lease-purchase agreement shall provide for a series of terms in which no term extends beyond the end of the fiscal year of the joint recreation district in which that term commences. In total, the terms provided for in the agreement shall be for not more than the useful life of the real or personal property that is the subject of the agreement. A property's useful life shall be determined either by the maximum number of installment payments permitted under the statute that authorizes the board to acquire the property or, if there is no such provision, by the maximum number of years to maturity provided for the issuance of bonds in division (B) of section 133.20 of the Revised Code if bonds were to be issued by a subdivision under that section to finance such facilities. If the useful life cannot be determined under either of those statutes, it shall be estimated as provided in division (C) of section 133.20 of the Revised Code.

The lease-purchase agreement shall provide that, at the end of the final term in the agreement, if all obligations of the joint recreation district have been satisfied, the title to the leased property shall vest in the joint recreation district if that title has not vested in the joint recreation district before or during the lease terms; except that the lease-purchase agreement may require the joint recreation district to pay an additional lump sum payment as a condition of obtaining that title.

(3) A board of trustees of a joint recreation district that enters into a lease-purchase agreement under this section may do any of the following with the property that is the subject of the agreement:

(a) If the property is personal property, assign the board's rights to that property;

(b) Grant the lessor a security interest in the property;

(c) If the property is real property, grant leases, easements, or licenses for underlying land or facilities under the board's control for terms not exceeding five years beyond the final term of the lease-purchase agreement.

(4) The authority granted in division (G) of this section is in addition to and not in derogation of, any other financing authority provided by law.

(H) The board of trustees of a joint recreation district described in this section may exercise such other powers as shall have been granted to it in the agreement between the municipal corporation and the board of county commissioners establishing the joint recreation district entered into pursuant to division (C) of section 755.14 of the Revised Code.

Added by 128th General AssemblyFile No.46,SB 270, §1, eff. 9/13/2010.



Section 755.15 - Organization of boards.

The members of boards established pursuant to section 755.14 of the Revised Code shall elect their own chairman and secretary, select all other necessary officers to serve for a period of one year, and may employ such other persons as are needed. Such boards may adopt rules for the conduct of all business within its jurisdiction.

A joint recreation district board of trustees formed pursuant to division (C) of section 755.14 of the Revised Code shall appoint one of its members or employ another as fiscal officer of the district.

Effective Date: 08-31-1976



Section 755.16 - Joint acquisition and maintenance.

(A) Any contracting subdivision, jointly with one or more other contracting subdivisions, in any combination, may acquire property for, construct, operate, and maintain any parks, playgrounds, playfields, gymnasiums, public baths, swimming pools, indoor recreation centers, educational facilities, or community centers. Any school district , educational service center, or state institution of higher education may provide by the erection of any school , educational service center, or state institution of higher education building or premises, or by the enlargement of, addition to, or reconstruction or improvement of any school , educational service center, or state institution of higher education building or premises, for the inclusion of any such parks, recreational facilities, educational facilities, and community centers to be jointly acquired, constructed, operated, and maintained. Any contracting subdivision, jointly with one or more other contracting subdivisions, in any combination, may equip, operate, and maintain those parks, recreational facilities, educational facilities, and community centers and may appropriate money for those purposes.

Any contracting subdivision agreeing to jointly acquire, construct, operate, or maintain parks, recreational facilities, educational facilities, and community centers pursuant to this section may contribute lands, money, other personal property, or services to the joint venture, as may be agreed upon. Any agreement shall specify the rights of the parties in any lands or personal property contributed.

Any lands acquired by a township park district pursuant to Chapter 511. of the Revised Code and established as a public park or parks may be contributed to a joint venture authorized by this section. Fees may be charged in connection with the use of any recreational facilities, educational facilities, and community centers that may be constructed on those lands.

(B) Any township may, jointly with a private land owner, construct, operate, equip, and maintain free public playgrounds and playfields. Any equipment provided by a township pursuant to this division shall remain township property and shall be used subject to a right of removal by the township.

(C) As used in this section and in sections 755.17 and 755.18 of the Revised Code:

(1) "Community centers" means facilities characterized by all of the following:

(a) They are acquired, constructed, operated, or maintained by contracting subdivisions pursuant to division (A) of this section.

(b) They may be used for governmental, civic, or educational operations or purposes, or recreational activities.

(c) They may be used only by the contracting subdivisions that acquire, construct, operate, or maintain them or by any other person upon terms and conditions determined by those contracting subdivisions.

(2) "Educational service center" has the same meaning as in division (A) of section 3311.05 of the Revised Code.

(3) "Contracting subdivision" means a municipal corporation, township, joint recreation district, township park district, county, school district, educational service center, or state institution of higher education.

(4) "School district" means any of the school districts or joint vocational school districts referred to in section 3311.01 of the Revised Code.

(5) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-21-2000; 05-06-2005



Section 755.17 - Issuance of bonds.

The legislative authority of a municipal corporation, the board of township trustees of any township, the board of township park commissioners of any township park district, the board of county commissioners of any county, the board of education of any school district that has entered into an agreement for the joint operation of recreational facilities or community centers with the municipal corporation that embraces all or a major part of such school district, and a joint recreation district pursuant to Chapter 133. of the Revised Code, in order to exercise the authority conferred by section 755.16 of the Revised Code, may issue bonds for the purpose of acquiring lands or buildings, or extending, enlarging, or improving existing lands, facilities, or buildings for parks, playgrounds, playfields, gymnasiums, swimming pools, public baths, indoor recreation centers, or community centers, and for the equipment thereof. Land acquired by a municipal corporation for a swimming pool may be within or without the limits of such municipal corporation.

Effective Date: 07-20-1988



Section 755.171 - Sales and use tax levy to retire bonds and notes for joint recreation district.

For the purpose of paying debt charges on bonds issued pursuant to section 755.17 of the Revised Code or notes issued in anticipation of such bonds, the board of county commissioners of a county that is joined in a joint recreation district under section 755.14 of the Revised Code may pledge and contribute revenue from a tax levied under division (A)(5) of section 5739.026 and section 5741.023 of the Revised Code or the portion of the revenue from a tax levied under those sections that is allocated to the purpose described in that division. Any bonds or notes to the payment of which the board pledges and contributes revenue under this section shall be secured by a trust agreement between the issuer, whether the issuer is the board of county commissioners or the joint recreation district board, and a corporate trustee that is a trust company or bank having the powers of a trust company within or outside this state. The trust agreement shall pledge or assign to the retirement of the bonds or notes all money paid by the county under this section. The tax, the revenue from which is pledged to the retirement of bonds or notes under this section, shall not be subject to diminution by initiative, referendum, or statute, unless provision is made by the initiative, referendum, or statute for an adequate substitute for that revenue reasonably satisfactory to the trustee under the trust agreement securing the bonds or notes.

If the board of county commissioners pledges and contributes revenue from a tax levied under division (A)(5) of section 5739.026 and section 5741.023 of the Revised Code to the payment of bonds or notes issued under section 755.17 of the Revised Code, the bonds or notes do not constitute general obligations of the county or of the joint recreation district, and the bonds or notes shall not pledge the faith and credit or revenue of the county or of the joint recreation district other than revenue from the tax levied under division (A)(5) of section 5739.026 and section 5741.023 of the Revised Code. No other tax shall be levied or pledged for the payment of debt charges on such bonds or notes. The legislation authorizing the bonds or notes shall include a covenant to appropriate the revenue from that tax first to the payment of the debt charges on such bonds or notes. The portion of the revenue from such a tax determined by the board of county commissioners to be necessary to pay the actual costs of administering the tax shall not be so pledged and contributed. Any other appropriations from the revenue from that tax shall be limited to the balance, if any, of the revenue remaining after the annual debt charges on such bonds or notes have been paid or deposited into a fund for the payment of those charges.

A pledge of revenue by a board of county commissioners under this section is not net indebtedness of the county under section 133.07 of the Revised Code.

Effective Date: 11-19-1996



Section 755.18 - Payment of expenses.

All expenses incurred in the operation of parks, playgrounds, playfields, gymnasiums, swimming pools, public baths, indoor recreation centers, and community centers, established as provided by sections 755.12 to 755.17 of the Revised Code, shall be payable from the treasury of the municipal corporation, township, township park district, county, or school district, or in the case of a joint recreational district or an educational service center, from its general fund. The local authorities of a municipal corporation, county, township, township park district, or school district having power to appropriate money may annually appropriate and cause to be raised by taxation an amount for the purpose of maintaining and operating those parks, recreational facilities, and community centers.

A joint recreation district may levy a tax, subject to Chapter 5705. of the Revised Code, to acquire, maintain, and operate recreational facilities and community centers.

Effective Date: 07-20-1988; 05-06-2005



Section 755.181 - Petition for membership in joint recreation district; withdrawals.

The legislative authority of any municipal corporation, township, township park district, county, or school district desiring to join a joint recreation district created under section 755.14 of the Revised Code may, by resolution, petition the joint recreation district board of trustees for membership. If the joint recreation district does not impose a tax, the petitioning subdivision becomes a member upon approval by the joint recreation district's board of trustees. If the joint recreation district imposes a tax, the petitioning subdivision becomes a member after approval by the joint recreation district's board of trustees and after approval of the tax by the electors of the petitioning subdivision.

Upon certification by the board of trustees of the joint recreation district to the appropriate boards of election, the boards of election shall make the necessary arrangements for the submission of the question to the electors of the petitioning subdivision qualified to vote thereon. The election shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.19 of the Revised Code, except that the question appearing on the ballot shall read:

"Shall the territory within ............... (Name of the subdivision to be added) be added to .................... (Name) joint recreation district, and a property tax at a rate of taxation not exceeding ................. (here insert tax rate) be in effect for ................. (here insert the number of years the tax is to be in effect)?" If the question is approved by at least a majority of the electors voting on it, the joinder shall be effective as of the first day of January of the year following approval, and on that date, the joint recreation district tax shall be extended to the taxable property within the territory that has been added.

The legislative authority of any subdivision that is a member of a joint recreation district may withdraw from it upon certification of a resolution proclaiming a withdrawal to the joint recreation district's board of trustees. Any subdivision withdrawing from a joint recreation district shall continue to have levied against its tax duplicate any tax levied by the district on the effective date of the withdrawal until it expires or is renewed. Members of a joint recreation district's board of trustees who represent the withdrawing subdivision are deemed to have resigned their position upon certification of a withdrawal resolution. Upon the withdrawal of any subdivision from a joint recreation district, the county auditor shall ascertain, apportion, and order a division of the funds on hand, moneys and taxes in the process of collection, except for taxes levied for the payment of indebtedness, credits, and real and personal property, either in money or in kind, on the basis of the valuation of the respective tax duplicates of the withdrawing subdivision and the remaining territory of the joint recreation district.

When the number of subdivisions comprising a joint recreation district is reduced to one, the joint recreation district ceases to exist, and the funds, credits, and property remaining after apportionments to withdrawing subdivisions shall be assumed by the one remaining subdivision. When a joint recreation district ceases to exist and indebtedness remains unpaid, the board of county commissioners shall continue to levy and collect taxes for the payment of that indebtedness within the territory of the joint recreation district as it was comprised at the time the indebtedness was incurred.

Amended by 129th General AssemblyFile No.155,HB 423, §1, eff. 3/13/2013.

Effective Date: 08-31-1976



Section 755.19 - Care of property donated for park purposes.

In any municipal corporation which is the owner or trustee of property for park purposes, or of funds to be used in connection therewith, by deed of gift, devise, or bequest, such property or funds shall be managed and administered in accordance with the provisions or conditions of such deed of gift, devise or bequest.

Effective Date: 10-01-1953



Section 755.20 - Board of park trustees for donated property.

When a deed of gift, devise, or bequest of property or funds to a municipal corporation for park purposes requires the investment or change of investment of the principal of such property or funds, or any part thereof, to be made upon the approval of an advisory committee appointed by a court or judge, or by an advisory committee appointed by a civic organization of the municipal corporation, or by the legislative authority of such municipal corporation, then such property or funds, and any park for the improvement of which in whole or in part such fund is to be used, or any property for the care or management of which, in whole or in part such fund is used, shall be managed, controlled, and administered by a board of park trustees.

Effective Date: 10-01-1953



Section 755.21 - Appointment and term - vacancies.

The board of park trustees mentioned in section 755.20 of the Revised Code, shall consist of four resident electors of the municipal corporation, who shall be appointed by the mayor, and shall serve without compensation for the term of four years. The park trustees shall be appointed in the first instance to serve for one, two, three, and four years respectively, and thereafter their successors shall be appointed one each year to serve for the term of four years, but not more than two shall be of the same political party. Vacancy in the board by death, resignation, or otherwise shall be filled in like manner for the remainder of the term.

Effective Date: 10-02-1953



Section 755.22 - Powers of board.

The board of park trustees shall have the entire management and control of any property or funds acquired as provided by section 755.19 of the Revised Code, all improvements within any such park, moneys derived from levies made for park purposes, moneys from the general fund appropriated by the legislative authority of the municipal corporation for such purposes, proceeds of bonds issued or sold for park purposes, moneys or other property donated to any such municipal corporation for park purposes, and of all other park property legally acquired. All such moneys shall be placed in a special fund called the "park fund," and shall be disbursed by the treasurer of the municipal corporation, only upon a warrant of the auditor or clerk thereof, drawn in accordance with the order of the board.

Such board shall have the control and management of parks, park entrances, parkways, boulevards, connecting viaducts, subways, children's playgrounds, and public baths and stations of public comfort located in such parks, of all improvements thereon, and the acquisition, construction, repair, and maintenance thereof. The board shall exercise exclusively all the powers and perform all the duties in regard to such property vested in and imposed upon the director of public service.

The board may apply, control, invest, and reinvest the funds coming or arising from gift, devise, or bequest according to the terms on which acquired.

Effective Date: 10-01-1953



Section 755.23 - Compensation - oath - bond.

The members of the board of park trustees shall serve without compensation. Before entering upon the discharge of their duties, they shall each take the oath of office prescribed by section 733.68 of the Revised Code, and give bond in the sum of twenty-five hundred dollars, conditioned according to section 733.71 of the Revised Code, and to the approval of the mayor and legislative authority of the municipal corporation.

Effective Date: 10-01-1953



Section 755.24 - Meetings - rules and regulations.

The board of park trustees shall hold meetings at least once a month, and shall adopt necessary rules for the regulation of its business. It shall keep a complete record of its proceedings, which record, or a copy thereof, certified by the clerk of the board, shall be competent evidence of its transactions in the courts of this state. The yeas and nays shall be called upon the passage of every resolution or order. Three members of the board shall constitute a quorum, but no resolution or order shall be adopted unless three members vote in its favor. The auditor or clerk of the municipal corporation shall act as the clerk of the board of park trustees, but shall receive no additional salary or compensation for such services.

Effective Date: 10-01-1953



Section 755.25 - Contracts - rules and regulations.

The board of park trustees may make contracts for the improvements of the grounds, the erection of the necessary bridges and structures therein, and adopt rules for the protection, care, and government of the parks under its charge, and such rules, when approved by the legislative authority of the municipal corporation shall have the same effect and may be enforced by the same penalties as ordinances.

Effective Date: 10-01-1953



Section 755.26 - Power to incur liability.

The board of park trustees shall not incur any liability for park purposes beyond the amount of the funds levied therefor or appropriated to its order by the legislative authority of the municipal corporation for such purposes.

Effective Date: 10-01-1953



Section 755.27 - Employees of board of park trustees.

The board of park trustees may employ such superintendents, landscape gardeners, and other employees as are necessary for the execution of its duties, and fix their salaries or compensation. Any such persons may be removed by the board at any time.

Effective Date: 10-01-1953



Section 755.28 - Control of improvement of natural watercourses.

The board of park trustees shall have the entire management and control of all work of straightening, cleaning, deepening, or otherwise improving any natural watercourse, whether partly or wholly used for sewer purposes or not, within the city, may purchase, acquire, or condemn any water rights, easements, or privileges in connection with any natural watercourse through such city, and may acquire or condemn such real estate as is necessary for such purposes.

Effective Date: 10-01-1953



Section 755.29 - Bids required.

The board of park trustees, before entering into any contract for the performance of any work, the cost of which exceeds fifty thousand dollars, shall cause plans and specifications and forms of bids to be prepared, and when adopted by the board, shall have them printed for distribution among bidders.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-17-1989



Section 755.30 - Notice for proposals.

The board of park trustees shall not enter into any contract for work or supplies, where the estimated cost thereof exceeds fifty thousand dollars, without first giving thirty days' notice in one newspaper of general circulation in the municipal corporation that sealed proposals may be received for doing the work or furnishing such materials and supplies.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 03-17-1989



Section 755.31 - Bond to accompany bids.

Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement to be performed for the board of park trustees shall meet the requirements of section 153.54 of the Revised Code. Each bid concerning other work to be performed for the board of park trustees shall be accompanied by a bond, signed by sufficient security, for the acceptance of the contract if awarded by the board.

Effective Date: 08-01-1980



Section 755.32 - Bids shall be under seal.

Bids for work and supplies to be furnished the board of park trustees shall be enclosed in a sealed envelope and deposited with the clerk of the board, such envelope shall have indorsed thereon the nature of the bid, and all bids shall be opened at the time, date, and place specified in the notice to bidders or specifications. The time, date, and place of bid openings may be extended to a later date by the board of park trustees, provided that written or oral notice of the change shall be given to all persons who have received or requested specifications no later than ninety-six hours prior to the original time and date fixed for the opening.

Effective Date: 09-01-1976



Section 755.33 - Awarding contracts.

The board of park trustees shall enter into the contract mentioned in section 755.29 of the Revised Code with the lowest responsible bidder. The board shall be the final judge as to who are the responsible bidders. Where the contract is for other than the construction, demolition, alteration, repair, or reconstruction of an improvement, the board shall enter into the contract when the bidder gives bond to the municipal corporation, with sureties approved by the board, that he will perform the work or furnish the material and supplies in accordance with his contract. On the failure of such bidder, within a reasonable time, to be fixed by the board, to so enter into bond with surety, the contract may be made with the next lowest responsible bidder, and so on until the contract is effected by the contractor giving bond. The board may reject any bid, and no member of the board shall be in any manner, either directly or indirectly, interested in any contract.

Effective Date: 08-01-1980



Section 755.34 - Reports and estimates.

The board of park trustees, on the first Monday of January each year, shall make a written report to the legislative authority of the municipal corporation of its proceedings, with a detailed statement of its receipts and expenditures during the year. The board shall at the proper time submit to the legislative authority a detailed estimate of the amount of money necessary to maintain and improve parks for the ensuing year, and to bridge, straighten, clean, deepen, and otherwise improve watercourses and purchase and acquire water rights, easements, and privileges.

Effective Date: 10-01-1953



Section 755.35 - Joint use of fairgrounds.

Any real estate controlled and managed by any agricultural society organized under the laws of this state, whether owned by it or by any county, or owned jointly by it and any county, and which is situated within, adjacent to, or near any municipal corporation and used as a site for fairs, may be jointly used as such site for fairs and as a public park of such municipal corporation, although the title thereto remains in such agricultural society or county, or in both.

Effective Date: 10-01-1953



Section 755.36 - Agreement for joint use.

The duration of the joint use of any fairgrounds as provided by section 755.35 of the Revised Code and all the terms for such use shall be such as are agreed upon between the municipal corporation and the agricultural society, or if the county has any interest in such real estate then such agreement shall be made between the municipal corporation and the agricultural society and the county acting through its board of county commissioners:

Effective Date: 10-01-1953



Section 755.37 - Powers of municipal corporation.

A municipal corporation jointly using a fairgrounds as provided in section 755.35 of the Revised Code shall have the same authority to improve, equip, and maintain such fairgrounds as a public park and to do all things necessary for its use and enjoyment as such public park which such municipal corporation has as to parks owned by it in fee.

Effective Date: 10-01-1953



Section 755.41 - Vacation of unimproved and unused park lands.

When lands lying within the limits of a municipal corporation have been dedicated to or for the use of the public for parks or park lands, and where such lands have remained unimproved and unused by the public for a period of twenty-one years and there appears to be little or no possibility that such lands will be improved and used by the public, the legislative authority of a municipal corporation in which said lands are located may, by ordinance, declare such parks or park lands vacated upon the petition of a majority of the abutting freeholders. No such parks or park lands shall be vacated unless notice of the pendency and prayer of the petition is given, in a newspaper of general circulation in the municipal corporation in which such lands are situated for three consecutive weeks, or as provided in section 7.16 of the Revised Code, preceding action on such petition. No such lands shall be vacated prior to a public hearing had thereon.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-19-1959



Section 755.42 - Sale of unused park lands at public auction.

Upon the vacation of parks or park lands as provided by section 755.41 of the Revised Code, the legislative authority of a municipal corporation shall offer such lands for sale at a public auction. No lands shall be sold until the legislative authority of such municipal corporation gives notice of intention to sell such lands. Such notice shall be published as provided in section 7.16 of the Revised Code or once a week for four consecutive weeks in a newspaper of general circulation in a municipal corporation in which the sale is to be had. The legislative authority of such municipal corporation or the board or officer having supervision or management of such real estate shall sell such lands to the highest and best bidder, provided that any and all bids made hereunder may be rejected.

When such sale is made, the mayor or other officer of a municipal corporation in which sale is had and in which such lands are located, shall enter into a deed, conveying said lands to the purchaser thereof. At or after the time of sale, the auditor of the county shall place the lands sold hereunder on the tax duplicate of the county at a value to be established by the auditor as in cases where the auditor re-enters property which has been tax exempt on the taxable list of the county.

The proceeds from the sale of lands sold pursuant to this section shall be placed in the general fund of the treasury of the municipal corporation in which such lands are located and may be disbursed as other general fund moneys.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-19-1959



Section 755.43 - Procedure where reversionary interests established upon vacation of land.

When real estate that has been dedicated to or for the use of the public for parks or park lands is vacated by the legislative authority of a municipal corporation pursuant to section 755.41 of the Revised Code, and where reversionary interests have been set up in the event of the non-use of such lands for the dedicated purpose, such reversionary interests shall accelerate and vest in the holders thereof upon such vacation. Thereupon, the auditor of the county shall place the lands on the tax duplicate of the county in the names of such reversionaries as are known to and supplied by the legislative authority of the municipal corporation or the board or officer having supervision or management of such real estate. If the legislative authority of such board or officer is unable to furnish the names of such reversioners, the legislative authority of a municipal corporation shall fix a date on or before which claims to such real estate may be asserted and after which such real estate shall be sold. Notice shall be given of such date and of the sale to be held thereafter, as provided in section 7.16 of the Revised Code or once each week for four consecutive weeks in a newspaper of general circulation in the municipal corporation wherein such lands are located. In the event that no claims to such lands are asserted or found to be valid, the lands shall be sold pursuant to section 755.42 of the Revised Code, and the title of any holders of reversionary interests shall be extinguished.

Nothing contained in sections 755.41, 755.42, or 755.43 of the Revised Code shall be construed as limiting any of the home rule powers conferred upon municipalities by Article XVIII of the Constitution of the State of Ohio.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-19-1959






Chapter 757 - MUSIC; MUSEUMS

Section 757.01 - Municipal band or orchestra - tax to maintain - submission of question to electors.

The taxing authority of any municipal corporation, as defined by section 5705.01 of the Revised Code, shall, upon the filing of a petition therefor, signed by the qualified electors of such municipal corporation equal in number to ten per cent of the votes cast for governor in the last regular election, submit to the vote of the electors of the municipal corporation the question of levying annually for a period of five years a special tax of not to exceed one-half mill outside the ten mill limitation provided for in section 5705.02 of the Revised Code for the purpose of equipping, uniforming, maintaining, and employing a municipal band or orchestra for cultural and entertainment purposes, and to do all things, in so far as funds are available therefor, necessary to accomplish such purpose.

Effective Date: 10-01-1953



Section 757.02 - Certification of resolution to board of elections - conduct of election.

Upon the filing of a petition as provided by section 757.01 of the Revised Code, the taxing authority of the municipal corporation shall pass a resolution providing for the submission of the question of levying a tax as provided by such section at the next following municipal election. A copy of such resolution shall be certified by the taxing authority to the board of elections not less than ninety days before the general election in any year in which a municipal election is held, and such board shall submit the question to the electors of the municipal corporation at the succeeding November election. Section 5705.25 of the Revised Code relating to the arrangements for and the conduct of such election, publication thereof, and form of ballot therefor, shall apply to such proposal to the electorate.

If sixty-five per cent of the electors voting on such proposal at the election vote in favor thereof, sections 5705.25 and 5705.26 of the Revised Code, shall apply to the certification and levy of such additional tax.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 757.03 - Payments to symphony associations, area arts councils or other similar organizations by board of education.

As used in sections 757.03 to 757.08 of the Revised Code, "area arts council" means an arts council or other organization the purpose of which is to foster and encourage the development of the arts, including but not limited to, literature, theater, music, the dance, painting, sculpture, photography, architecture, and motion pictures.

In any city or county in which there is a symphony association, area arts council, or other similar organization, which is incorporated under sections 1702.01 to 1702.58 of the Revised Code, without purpose of profit to any private member or individual, but organized for the purpose of the cultivation and performance of instrumental music, the promotion of the arts, or to maintain a symphony orchestra, the board of education of any school district in such city or the educational service center governing board serving such county, or both, may pay the symphony association, council, or other organization annually, in quarterly installments, in the case of a school district board of education, a sum of not to exceed one half of one cent on each one hundred dollars of the taxable property of the district and, in the case of an educational service center governing board, a sum of not to exceed one half of one cent on each one hundred dollars of the taxable property of the territory of the service center, as valued on the tax duplicate for the next year before the date of the payment. In order to qualify for such payments, the symphony association, arts council, or other organization shall, by proper resolution of its board of trustees or other governing body, accept all applicable provisions of sections 757.03 to 757.08 of the Revised Code, and file a certified copy of the resolution with the board of education of such district or with the governing board of such educational service center prior to the date of any payment. The first of such payments may be made in the year after the filing of such certified copy.

Effective Date: 09-29-1995



Section 757.04 - Certification to board of education or educational service center governing board.

No symphony association, area arts council, or other similar organization may receive any of the payments provided for in section 757.03 of the Revised Code until the symphony association, council, or organization, by a proper resolution adopted by its board of trustees or other governing body, has tendered to the appropriate board of education or the educational service center governing board the following:

(A) The right to nominate as trustees or as members of any other governing body of the symphony association, council, or organization three members consisting of the following:

(1) One member of the board of education or the educational service center governing board;

(2) Either the superintendent of schools of the school district or an educational service center, or an assistant superintendent of schools of the district or an educational service center;

(3) One member of the music department of the schools maintained by the board of education, to be selected by the superintendent, all three of whom so nominated shall thereupon be elected as trustees or as members of any other governing body.

(B) The right to nominate for membership on the executive committee of the symphony association, council, or organization one of the three trustees of the symphony association, council, or organization, representing the board of education or the educational service center governing board as the trustees pursuant to division (A) of this section, who shall thereupon be elected a member of the executive committee;

(C) The right to require the orchestra maintained by the symphony association or any performing groups maintained by the council or organization to provide such feasible performances for the public schools or for local school districts within the educational service center system maintained or supervised by the educational service center governing board, as in the joint judgment of the board of trustees of the symphony association, council, or organization, the superintendent, and the board of education of the school district or the educational service center governing board, will serve the largest interest of the school children of the school district or the area served by the educational service center.

A copy of the resolution, certified by the president and secretary of the symphony association, council, or organization, shall be filed in the office of the board of education or in the office of the educational service center governing board as a condition precedent to the receipt by the association, council, or organization of any payments.

Effective Date: 09-29-1995



Section 757.05 - Payments to symphony association, area arts council or organization by city or county.

In any city or county in which there is a symphony association, an area arts council, or other similar organization which is incorporated, organized, and operated in the manner and for the purposes stated in section 757.03 of the Revised Code, such city or county, or both, may pay the symphony association, council, or organization annually, in quarterly installments, in the case of a city, a sum not to exceed one half of one cent on each one hundred dollars of taxable property of the city as value on the tax duplicate of the city or, in the case of a county, a sum not to exceed one half of one cent on each one hundred dollars of the taxable property of the county for the year next before the date of each payment. In order to qualify for such payments, the symphony association, council, or organization shall, by a proper resolution of its board of trustees or other governing body, accept all applicable provisions of sections 757.03 to 757.08 of the Revised Code and file a certified copy of the resolution with the controller of the city or the board of county commissioners prior to the date of any payment. The first of such payments may be made in the year after the filing of such certified copy.

Effective Date: 11-24-1977



Section 757.06 - Certification to the city or county.

No symphony association, area arts council, or other similar organization may receive any of the payments provided for in section 757.05 of the Revised Code until the symphony association, council, or organization, by a proper resolution adopted by its board of trustees or other governing body, has tendered to the mayor, or to the legislative authority of the city if there is no mayor, or to the board of county commissioners, the following:

(A) The right to nominate as trustees or as members of any other governing body of the symphony association, council, or organization, three members to be appointed by the mayor, or by the legislative authority of the city if there is no mayor, or by the board of county commissioners, one of which nominees may, in the discretion of such mayor or legislative authority, or board of county commissioners, be the mayor, or a member of the legislative authority, or the board of county commissioners, all three of whom so nominated shall thereupon be elected as trustees or as members of any other governing body;

(B) The right to nominate for membership on the executive committee of the symphony association, council, or organization, one of the three trustees of the symphony association, council, or organization, representing the city or county as the trustees pursuant to division (A) of this section, which nominee may, in the discretion of the mayor or the legislative authority of the city if there is no mayor, or the board of county commissioners, be the mayor, or a member of the legislative authority, or the board of county commissioners, which nominee shall thereupon be elected a member of the executive committee;

(C) The right to require the orchestra maintained by the symphony association or any performing groups maintained by the council or organization to provide such feasible popular performances at low cost, as in the joint judgment of the board of trustees of the symphony association, council, or organization, and the mayor or the legislative authority of the city if there is no mayor, or the board of county commissioners, will serve the largest interests of the citizens of the city or county.

A copy of the resolution, certified by the president and secretary of the symphony association, council, or organization, shall be filed in the office of the city controller of the city or the board of county commissioners of the county, as a condition precedent to the receipt by the association or society of any payments.

Effective Date: 11-24-1977



Section 757.07 - Annual filing of resolutions unnecessary.

After any symphony association, area arts council, or other similar organization has once filed with the board of education, the city controller, or the board of county commissioners the resolutions provided for in sections 757.03 to 757.06 of the Revised Code, it need not renew the same from year to year, but each original resolution continues in force for the purposes named until, by like resolution, likewise certified and filed, any original resolution is revoked or rescinded.

Effective Date: 11-24-1977



Section 757.08 - Continuation of payments.

So long as any symphony association, area arts council, or other similar organization does all the things it agreed to do as considerations for the benefits to be received by it under sections 757.03 to 757.08 of the Revised Code, or is able, willing, and ready to perform the same, the appropriate board of education and the educational service center governing board and the city and county may continue to make the several payments as provided in such sections.

Effective Date: 09-29-1995



Section 757.21 - Compensation to private company for maintaining free museum.

The legislative authority of each city may appropriate from its general funds, or may levy and collect a tax, not to exceed one fourth of one mill on each dollar of the taxable property of the city each year, and pay it to a private corporation or association not for profit maintaining and furnishing a free museum of art, science, or history for the benefit of the inhabitants of the city as compensation for the use and maintenance thereof. The legislative authority may enter into a contract or agreement with such corporation or association setting forth the terms upon which the appropriations are to be made and paid.

Effective Date: 10-01-1953






Chapter 759 - CEMETERIES

Section 759.01 - Cemeteries and crematories.

Any municipal corporation may provide public cemeteries and crematories for burial or incineration of the dead and regulate public and private cemeteries and crematories. Any cemetery established by a municipal corporation shall register with the division of real estate in the department of commerce pursuant to section 4767.03 of the Revised Code. Any cemetery of that nature is subject to Chapter 4767. and to sections 517.23 to 517.25 and 1721.211 of the Revised Code in addition to being subject to this chapter.

Effective Date: 10-20-1999



Section 759.02 - Cemeteries outside corporate limits.

The legislative authority of a municipal corporation may provide a place for the interment of the dead outside of the corporate limits, and the police powers of the municipal corporation shall extend to those places.

Effective Date: 10-01-1953



Section 759.03 - Powers of legislative authority as to cemeteries.

The legislative authority of a municipal corporation owning a public burial ground or cemetery, whether within or without the municipal corporation, may pass and provide for the enforcement of ordinances necessary to carry into effect sections 759.02 to 759.48, inclusive, of the Revised Code, and may regulate such public burial grounds and cemeteries, the improvement thereof, the burial of the dead therein, define the tenure and conditions on which lots therein shall be held, and protect such burial grounds and cemeteries and all fixtures thereon.

Effective Date: 10-01-1953



Section 759.04 - Power to sell portions of cemetery.

The legislative authority of a municipal corporation may sell any portion of the cemetery grounds owned by it and not used for the burial of the dead, which grounds are unsuitable for burial purposes, and may purchase with the proceeds thereof other suitable lands lying contiguous thereto. No such sale shall be made until the legislative authority has contracted for an equal or greater quantity of land suitable for burial purposes. For the purpose of paying any indebtedness arising out of the purchase or improvement of such cemetery, the director of public service in cities, or the board of cemetery trustees in villages, with the consent of the legislative authority, may sell or mortgage such portion of the real estate belonging to the cemetery as has not been used for burial purposes, or as may not, in its opinion, be needed for such purposes, and the money arising from the sale or mortgage thereof shall be applied by it to the payment of the indebtedness, and for no other purpose. Upon such sale, if there is a surplus after the payment of the indebtedness, such surplus money shall be used by the director or the board in the improvement of the cemetery grounds, and for no other purpose.

Effective Date: 10-01-1953



Section 759.05 - Burials prohibited within municipal corporation.

The legislative authority of a municipal corporation may prohibit the interment of the dead within the municipal corporation limits, and, for the purpose of making such prohibition effective, may impose proper fines and penalties and cause any body, interred contrary thereto, to be taken up and buried without the limits of the municipal corporation.

Effective Date: 10-01-1953



Section 759.06 - Bond of officer to secure cemetery funds.

The legislative authority of a municipal corporation may require the officer authorized to receive and disburse moneys arising from the sale of lots, or otherwise, and to invest, manage, and control the property and funds in his hands, to give a bond to the municipal corporation with sufficient sureties, conditioned for the faithful performance of his duty, account for all moneys received by him, and pay over to his successor all moneys or other property unexpended. Such bond shall be filed in the office of the clerk of the municipal corporation.

Effective Date: 10-01-1953



Section 759.07 - Conveyance of lands abandoned for cemetery purposes.

When a municipal corporation holds land within its limits which has been used as a cemetery or burial ground, in which land interments have been prohibited by the municipal corporation, and it has been decided to remove the bodies interred therein, the legislative authority thereof may sell or otherwise dispose of such land, but the sale or transfer does not give the purchaser possession until the bodies therein interred have been removed, and all monuments and tombstones are removed and re-erected at the place of reinterment of the remains of each person.

Effective Date: 10-01-1953



Section 759.08 - Title vested in municipal corporation.

The title to and right of possession of public cemeteries and burial grounds located within a municipal corporation and set apart and dedicated as public cemeteries or burial grounds, and grounds used as such by the public but not dedicated, except those owned or under the care of a religious or benevolent society, or an incorporated company or association, are hereby vested in the municipal corporation in which such cemetery or burial ground is located.

Effective Date: 10-01-1953



Section 759.09 - Duties of director of public service.

The director of public service shall take possession and charge, and have the entire management, control, and regulation of public burial grounds and cemeteries located in or belonging to the city, subject to its ordinances. The director may direct the laying of such grounds out into lots, avenues, walks, and paths, or other subdivisions, which lots shall be numbered and the avenues named. A plat thereof shall be made so as to exhibit a fair and distinct outline of the grounds, and such plat shall be kept in the office of the auditor of the city for the use of the public

The director shall direct all the improvements and embellishments of such grounds and lots, protect and preserve them, and, subject to the approval of the legislative authority of the city, appoint necessary superintendents, employees, and agents, and shall determine their term of office and the amount of their compensation.

Effective Date: 10-01-1953



Section 759.10 - Institution of suits.

The director of public service shall, when necessary, institute suits in the name of the city to recover the possession of burial grounds, remove trespassers therefrom, and recover damages for injuries thereto or to any tombstone or monument therein. He shall see that all laws and ordinances passed for the protection of public burial grounds and cemeteries, and the burial of the dead, are enforced.

Effective Date: 10-01-1953



Section 759.11 - Bylaws and regulations.

The director of public service may make bylaws and regulations, not inconsistent with the ordinances of the city and the constitution and laws of this state, for the management and protection of the burial grounds and cemeteries under his control, and for the burial of the dead therein, and they shall have the same validity as the ordinances of the city. The director shall perform such other duties pertaining to the office as the legislative authority by ordinance prescribes.

Effective Date: 10-01-1953



Section 759.12 - City may accept and maintain permanent fund for care of lots in cemeteries.

In the bylaws and regulations provided for by section 759.11 of the Revised Code, the director of public service shall declare the amount of money he will accept by agreement, gift, devise, bequest, or otherwise and hold as a permanent fund of the cemetery. He shall pledge the faith and credit of the city for the perpetual care of the lots designated, using only the interest or income of the money. On receipt of the sum of money so designated, the director shall issue therefor a written receipt and acknowledgment thereof, signed by him, binding the faith and credit of the city to forever hold such money as a permanent fund and to provide perpetual care of the lots therein named, for the use, income, or interest of such money. He shall enter on the minutes of his proceedings full detail of the obligation, and shall enter the receipt and income of the money and the expenditure thereof in detail on his books of accounts, keeping each case separately.

Effective Date: 10-01-1953



Section 759.13 - Price of lots and terms of payment.

The director of public service shall determine the size and price of cemetery lots, the terms of payment therefor, and shall give to each purchaser a receipt, showing the amount paid and a pertinent description of the lots sold. Upon producing such receipt to the proper officer, such purchaser shall be entitled to a deed for the lots described therein.

No more shall be charged for lots than is necessary to reimburse the city for the expense of lands purchased or appropriated for cemetery purposes, and to keep in order and embellish the grounds. Provision shall be made for the interment in such cemetery of persons buried at the expense of the city.

Effective Date: 10-01-1953



Section 759.14 - Sale of lots - laying off and embellishing of grounds - donations.

The director of public service shall have entire charge and control of receipts from the sale of cemetery lots, and of laying off and embellishing the grounds. He may receive donations by bequest, devise, deed of gift, or otherwise, or money or other property, the principal or interest of which is to be used for the enlargement, improvement, embellishment, or care of the cemetery grounds generally, or for any particular parts or lots therein, as the donor directs, or as the director determines if no such direction is given. The director shall sell lots, receive payment therefor, direct the improvements, and make the expenditures under such rules and orders as he prescribes, and shall invest, manage, and control property received by donations and surplus funds in his hands from any source.

Effective Date: 10-01-1953



Section 759.15 - Funds of cemeteries to be deposited - investment - payments.

The director of public service shall turn over to the legislative authority of the city property on hand under his control or held by him as a permanent fund, for cemetery purposes, or such money as may thereafter come to him for such purposes, and shall render a full statement thereof, by whom, when, and for what purpose paid. The legislative authority shall acknowledge receipt thereof to the director in writing signed by its clerk.

By resolution duly passed and entered on the minutes of its proceedings, the legislative authority shall pledge the faith and credit of the city to forever hold such money as a permanent fund, and pay to the director in semiannual payments as interest on the funds, a sum sufficient to provide perpetual care of the lots as agreed by the director. The legislative authority shall invest such funds and keep them invested in interest-bearing debts of the city, and if no such debts are owed by the city, then in safe interest-bearing bonds, or in interest-bearing certificates of deposit in financial institutions within this state authorized by law to accept deposits and subject to inspection by either the United States or this state. All such money and the income thereof shall be exempt from taxation, the same as other cemetery property.

Effective Date: 10-01-1953



Section 759.16 - Appointment of clerk.

The director of public service shall appoint a clerk, and shall keep accurate minutes of all proceedings concerning cemeteries.

Effective Date: 10-01-1953



Section 759.17 - Annual and quarterly report to legislative authority.

On the first Monday of January each year, or as soon thereafter as is practicable, the director of public service shall report in writing to the legislative authority of the city the number of cemetery lots sold, to whom sold, and the amount received therefor, during the year preceding, and a detailed statement of the expenditures during the same period, showing the time and purpose of each payment and to whom made.

Such report shall contain a pertinent statement as to whether any funds on hand are invested, the character of the securities therefor, and such other matters as the director deems expedient or the legislative authority requires.

The director shall report quarterly to the legislative authority all the moneys received and disbursed by him in the management of the cemetery.

Effective Date: 10-01-1953



Section 759.18 - Enlargement of grounds.

When, in his judgment, an enlargement of any burial or cemetery grounds becomes necessary, or grounds for additional cemeteries should be provided, the director of public service shall report such fact to the legislative authority of the city, and recommend such action as he deems most expedient.

Effective Date: 10-01-1953



Section 759.19 - Transfer of village cemetery - powers and duties of township trustees.

In all cases in which the legislative authority of a village which has title to a cemetery fails to take proper care thereof, and the township in which the village is located desires to control such cemetery, the village may, by ordinance, transfer any real property acquired for cemetery purpose to the board of township trustees, upon such terms as are agreed to between the village and the board.

The board may receive and accept transfer, and receive and accept from any other source or acquire in any other manner, any real property for the purpose of such cemetery, and may use and apply it for such purpose and enter into any contract relating thereto. After such transfer has been completed the board shall regulate the cemetery as provided in sections 517.01 to 517.32, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 759.20 - Board of cemetery trustees.

The mayor of a village owning a public burial ground or cemetery may appoint a board to be known as the board of cemetery trustees. Such board shall consist of three members, whose term of office shall be three years, but the term of office of the members first appointed shall extend until the first municipal election thereafter, and until the officers chosen at such election are qualified and placed in office. Thereafter the mayor shall appoint a board of three trustees as follows: One for a term of six years, one for a term of four years, and one for a term of two years. Biennially thereafter, after each municipal election has been held and the newly elected officers have been qualified and placed in office, the mayor shall at the first meeting of the legislative authority of such village appoint one member to the board whose term of office shall be for six years.

Effective Date: 10-01-1953



Section 759.21 - Vacancies.

In case of vacancy in the board of cemetery trustees in any village appointed as provided in section 759.20 of the Revised Code by reason of death, disability, or removal from office of a member, the mayor shall appoint a member to fill such vacancy. An appointment to fill a vacancy shall be made at the first meeting of the legislative authority of the village after such vacancy has been brought to the attention of the mayor and the legislative authority.

Effective Date: 10-01-1953



Section 759.22 - Removals.

The mayor of a village in which there is a board of cemetery trustees appointed under section 759.20 of the Revised Code may remove from office any member of such board for misconduct, neglect of duty, or malfeasance in office.

Effective Date: 10-01-1953



Section 759.23 - Organization of board of trustees for village cemeteries.

The board of cemetery trustees shall have the powers and perform the duties prescribed by sections 759.09 to 759.18, inclusive, of the Revised Code, for the director of public service in cities.

Effective Date: 10-01-1953



Section 759.24 - Property in village supporting cemetery exempt from tax.

All property within a village in which there is a cemetery established and maintained by such village shall be exempt from taxes for the purchase or maintenance of cemeteries, for the purchase of a funeral coach, or for the construction of a vault, under the superintendence of the board of township trustees, and for the use of the township exclusive of the village.

Effective Date: 10-01-1953



Section 759.25 - Villages may tax for funeral coach or vault on vote of electors.

The legislative authority of a village may levy a tax for the purchase of a funeral coach or the construction of a vault for the dead, for the use of the village. Such resolution shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the election. The question of levying such tax, for either or both purposes, and the amount asked therefor, shall be separately submitted to the electors of the village at a general election. Twenty days' notice of such election shall be given by posting in at least three public places in the village. The notice shall state specifically the amount to be raised, and for what purpose. If a majority of all the votes cast at the election is in favor of either or both propositions, they shall be considered adopted and the tax authorized. The funeral coach and vault shall be under the control of the board of cemetery trustees of the village where there is such board, otherwise under the control of the legislative authority or person appointed by it.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 759.26 - Form of ballot.

The electors of a village voting at an election as provided by section 759.25 of the Revised Code shall have placed on their ballots the words, "Tax for Funeral Coach-Yes," or "Tax for Funeral Coach-No," and upon the same ballot, "Tax for Vault-Yes," or "Tax for Vault-No," and may vote for one proposition and against the other, or for or against both.

Effective Date: 10-01-1953



Section 759.27 - Union of municipal corporations and townships for cemetery purposes.

The legislative authorities of two or more municipal corporations, or of one or more municipal corporations and the boards of township trustees of one or more townships, when conveniently located for that purpose, may unite in the establishment and management of a cemetery, by the purchase or appropriation of land therefor not exceeding one hundred acres, to be paid for as provided by section 759.30 of the Revised Code.

Effective Date: 10-01-1953



Section 759.28 - Appropriation of land for cemetery purposes.

When an appropriation of land for cemetery purposes mentioned in section 759.27 of the Revised Code becomes necessary, it shall be made by the municipal corporation, or if there is more than one such municipal corporation, then by the one having the largest number of inhabitants at the last federal census. Such municipal corporation, in making the appropriation, shall act for itself and any other municipal corporation or township uniting with it, and the proceedings therefor shall be the same as provided in sections 719.01 to 719.21, inclusive, of the Revised Code, where the appropriation is to be made for the use of the corporation alone.

Effective Date: 10-01-1953



Section 759.29 - Titles vested.

The title to the grounds of the cemetery provided for in section 759.27 of the Revised Code, whether by purchase or otherwise, shall vest in and be held by the municipal corporation making the appropriation, in trust for the use of its inhabitants and the inhabitants of the other municipal corporations or townships in common. Provision shall be made for the interment in such cemetery of all persons buried at the expense of the municipal corporation or township.

Effective Date: 10-01-1953



Section 759.30 - Apportionment of expense.

The expense of the purchase, or of the proceedings in case of appropriation and the damages awarded, or both, for land for cemetery purposes under section 759.27 of the Revised Code, shall be borne by the municipal corporations and townships in proportion to the property of each on the duplicate for taxation. The amount of bonds issued by each for such cemetery purposes shall be in the same proportion, and the percentage of taxation for all such cemetery purposes shall be the same in the municipal corporations and townships, but moneys in the hands of the board of cemetery trustees, derived from any source, not needed to keep in order or embellish the grounds, by resolution of the legislative authorities of the municipal corporations and the boards of township trustees, may be applied to the expenses of purchase, or of appropriation and damages awarded, or both, in securing additional lands for the cemetery.

Effective Date: 10-01-1953



Section 759.31 - Control and management - compensation.

A cemetery owned in common as provided by section 759.27 of the Revised Code, shall be under the control and management of the board of township trustees and the legislative authorities of the municipal corporations, and their authority over it and duties in relation thereto shall be the same as where the cemetery is the exclusive property of a single municipal corporation.

A board of union cemetery trustees may fix the compensation of the members thereof, and such compensation shall be in accordance with the time actually consumed by such members in the discharge of their official duties, but such compensation shall not exceed fifteen dollars for each meeting nor exceed one hundred eighty dollars per year. Such compensation shall be in addition to compensation received as a member of the legislative authority of the municipal corporation or of the board of township trustees.

Effective Date: 09-09-1988



Section 759.32 - Power to enforce ordinances.

The legislative authority of a municipal corporation owning a cemetery in common with any other municipal corporation or township may pass and enforce all ordinances necessary to carry into effect sections 759.27 to 759.44, inclusive, of the Revised Code, and such as are deemed necessary for the preservation and regulation of the cemetery and the protection thereof, and for the punishment of any person violating the ordinances, rules, and regulations, relating to the cemetery. The mayor and police officers of the municipal corporation shall have complete jurisdiction and authority to enforce all ordinances, rules, and regulations, as if the cemetery grounds were located within or owned exclusively by such municipal corporation.

Effective Date: 10-01-1953



Section 759.33 - Discrimination forbidden.

No distinction or discrimination of any kind shall be made by the board of cemetery trustees of a cemetery owned in common as provided in section 759.27 of the Revised Code in favor of one municipal corporation against another, or in favor of a municipal corporation against a township, or in favor of a township against a municipal corporation, but the affairs of the cemetery shall in all respects be managed as though it were owned and governed in the interests of the municipal corporation or township alone.

Effective Date: 10-01-1953



Section 759.34 - Joint meeting.

In case of a union for cemetery purposes between a municipal corporation and a township as provided by section 759.27 of the Revised Code, the legislative authority of the municipal corporation and the board of township trustees shall have a joint meeting at the council-chamber of the municipal corporation, on the day of the first regular meeting of the legislative authority in the month of May each year, for the purpose of determining the rate of tax to be levied upon the taxable property of the municipal corporation and the township for such purposes. Upon the passage of a joint resolution by a majority of the members of the legislative authority and the board of township trustees, fixing the rate of taxation, the clerk of the municipal corporation shall certify such rate to the county auditor for assessment and collection. If there is more than one municipal corporation or township united for such purposes, the legislative authorities and boards shall become such joint body with the same powers as if there has been one municipal corporation and one township, and the clerk of the municipal corporation containing the greatest number of inhabitants shall certify to the auditor as provided by this section, the rate of taxation.

Effective Date: 10-01-1953



Section 759.341 - Union cemetery district.

The legislative authority of each municipal corporation and the board of township trustees of each township that has united in the establishment and management of a cemetery under section 759.27 of the Revised Code, by an affirmative vote of a majority of each legislative authority and board, may form a union cemetery district comprised of all of the territory within the united municipal corporation and township for the purpose of levying taxes within the territory of the district for the establishment, operation, and maintenance of the cemetery. The legislative authority and board, acting jointly, shall constitute the taxing authority of the union cemetery district. Notwithstanding sections 759.37, 5705.19, and 5705.191 of the Revised Code, in order to adopt a resolution to levy a tax in excess of the ten-mill limitation within the district, a majority of the members of each legislative authority and board of township trustees constituting the taxing authority must vote in favor of the resolution. In all other matters, when the legislative authority and board are acting jointly as the taxing authority of the union cemetery district, each member of the legislative authority and board shall have one vote as described in section 759.37 of the Revised Code.

Effective Date: 10-20-1987



Section 759.35 - Joint meetings to make rules.

The boards of township trustees of townships or the legislative authorities of municipal corporations which have a cemetery owned in common as provided in section 759.27 of the Revised Code may at any time call a joint meeting of such legislative authorities and boards on a reasonable notice given by either, for the purpose of making joint rules and regulations for the government of the cemetery, or changing them, and making such orders as are found necessary for the application of moneys arising from the sale of lots, taxes, or otherwise.

Effective Date: 10-01-1953



Section 759.36 - Board of cemetery trustees - clerk-treasurer.

At any joint meeting provided for by section 759.35 of the Revised Code, or at the joint meeting provided for by section 759.34 of the Revised Code, by a majority vote of all present counting members of the legislative authorities of municipal corporations and of boards of township trustees, the meeting may elect a board of cemetery trustees consisting of three members, of which one or more must be a member of each of the separate boards of township trustees and legislative authorities which comprise the union cemetery association represented by the joint meeting.

The board of cemetery trustees so elected shall have the custody of the funds derived from the tax levy provided by section 759.34 of the Revised Code, and the political subdivision shall pay the funds to the board of cemetery trustees upon its application for them. The board of cemetery trustees also shall have the custody of the funds derived from any tax levied by the union cemetery district under Chapter 5705. of the Revised Code. The board of cemetery trustees shall have all the powers and perform all the duties exercised and performed by the director of public service of a municipal corporation under sections 759.09 to 759.14 of the Revised Code. The board of cemetery trustees may create a permanent endowment fund for the express purpose of keeping the cemetery clean and in good order and may:

(A) Add to the price regularly charged for lots a sum for that purpose;

(B) Receive gifts for that purpose;

(C) Enter into separate agreements with the purchasers of lots by which an agreed part of the purchase price shall constitute a permanent fund;

(D) Receive individual gifts for the fund, the income thereof to be used for the upkeep and care of lots.

When any such funds are received or created, they shall be a permanent fund for such use and the income therefrom shall be used only for such purpose, and the principal sum shall be kept and invested under the same terms fixed by law for the investment of the funds of a minor by his guardian.

At the first election of the board of cemetery trustees, one member shall be chosen for one year, one for two years, and one for three years, together with the part of a year intervening between the time of the election and the first day of January next thereafter. Yearly thereafter, at the joint meeting held in may, one member shall be chosen for three years commencing on the first day of January next thereafter. Any regular or regularly called joint meeting of the board of township trustees and municipal legislative authority may fill vacancies occurring on the board of cemetery trustees by a majority vote of the members present, the election to be for the unexpired term.

One member of the board of cemetery trustees or a person selected by the board of trustees shall be designated the clerk-treasurer for a term not to exceed two years. The clerk-treasurer shall be compensated from the cemetery fund in an amount fixed by the board of trustees in view of the size and financial condition of the cemetery association. The clerk-treasurer shall be charged with the duty of accounting for the fund and shall be bonded in an amount equal to or greater than the amount in the fund, but not less than one thousand dollars, the bond to be subject to the approval of the board of cemetery trustees and to be paid for from the cemetery funds.

Any member of the board of cemetery trustees may be removed by the joint meeting, on a two-thirds vote of all members entitled to sit in such meeting, for misfeasance or malfeasance in office, gross neglect of duty, or gross immorality, but no member shall be so removed until he has had at least ten days' notice in writing, together with a copy of the charges against him, and an opportunity to appear and defend himself either in person or by counsel.

Effective Date: 10-20-1987



Section 759.37 - Vote and record of joint meetings.

In joint meetings mentioned in sections 759.34 and 759.35 of the Revised Code, each member of the legislative authorities of municipal corporations and each member of the boards of township trustees shall have one vote in determining all questions. The proceedings of joint meetings shall be recorded by the clerk of the municipal corporation having the greatest number of inhabitants.

Effective Date: 10-01-1953



Section 759.38 - Adjoining townships admitted to participation.

A township adjoining one in which a union cemetery is established as provided in section 759.27 of the Revised Code, may, by the consent of the board of township trustees of the latter township and of the legislative authorities of the municipal corporations, be admitted to an equal participation with the inhabitants thereof in the rights and privileges in the cemetery, upon such terms as are mutually agreed upon, but the title and control of such cemetery shall continue vested in the municipal corporation.

Effective Date: 10-01-1953



Section 759.39 - Municipal corporation or township may withdraw.

A municipal corporation or township united with other municipal corporations or townships in the establishment or control of a union cemetery, or both, may, by a resolution of the legislative authority of the municipal corporation or of the board of township trustees and with the consent of the legislative authorities of the remaining municipal corporations and the boards of the remaining townships, withdraw from the management and control of such cemetery and relinquish interest therein. Thereupon the cemetery shall be under the management and control of the remaining municipal corporations and townships.

Effective Date: 10-01-1953



Section 759.40 - Public burial ground may be appropriated.

In the establishment of a union cemetery, a municipal corporation and a township may make use of a public burial ground or cemetery held by the municipal corporation or township, and may make use of any land acquired by dedication, gift, or devise for burial purposes.

Effective Date: 10-01-1953



Section 759.41 - Purchase of lands - improvements.

The legislative authority of a municipal corporation and the board of township trustees of a township, may purchase, for cemetery purposes, from an incorporated cemetery association the lands, lots, and improvements of such association remaining unsold and take a conveyance thereof. Such purchase money shall be applied to the payment of the legal debts of the association, and to the embellishment and preservation of the land purchased, and such other purposes as the trustees of the cemetery direct.

Effective Date: 10-01-1953



Section 759.42 - Municipal corporation or township may transfer cemetery property to cemetery association.

The legislative authority of a municipal corporation and the board of township trustees may transfer to an incorporated cemetery association the lands, lots, and improvements of a cemetery owned and controlled by the municipal corporation or township for cemetery purposes. The association shall assume all legal debts on the cemeteries so transferred.

Effective Date: 10-01-1953



Section 759.43 - Rights and titles inviolate.

The rights and titles of lot owners, purchased prior to the sale and conveyance under section 759.42 of the Revised Code, shall not be questioned, and such lot owners shall continue to hold and occupy their lots, under such rules and regulations as are adopted for the government and regulation of the cemetery by the authorities making the purchase.

Effective Date: 10-01-1953



Section 759.44 - Clerk shall record plat of ground.

The clerk of the municipal corporation shall record in a book provided for that purpose, a plat of all grounds for cemetery purposes laid out into avenues, walks, paths, and lots, and he shall execute to the purchasers of lots such conveyances as are necessary to carry into effect the contracts of sale. The conveyance shall, at the expense of the person receiving it, be recorded by the clerk in a book kept for that purpose.

Effective Date: 10-01-1953



Section 759.45 - Acquisition of cemetery approach.

The officers having control and management of a public cemetery, acting under sections 759.02 to 759.48, inclusive, of the Revised Code, may acquire property necessary, in the judgment of a majority of them, for a better approach thereto. No lot or parcel of land or part thereof upon which a dwelling house is situated shall be so appropriated. Such property may be acquired by gift, purchase, appropriation, or by exchange therefor of property of the cemetery used for an approach thereto, and which is, in the judgment of a majority of such officers, rendered unnecessary by such new approach.

Effective Date: 10-01-1953



Section 759.46 - Conveyances.

The title to property acquired under section 759.45 of the Revised Code shall vest in the township or municipal corporation owning the cemetery. The officers making such exchange shall execute, in the name of the township or municipal corporation, conveyances of the property so exchanged. No property shall be acquired by purchase or appropriation unless the money necessary to pay for it is in the cemetery fund. Land so acquired may not be used for burial purposes nor be subject to statutory restrictions against the appropriation and use of property for cemetery purposes.

Effective Date: 10-01-1953



Section 759.47 - Sale of old approach.

Land belonging to a public cemetery and used for an approach thereto, and which is, in the judgment of a majority of the officers having control or management thereof, unnecessary for cemetery purposes, may be sold by them at public sale to the highest bidder after advertisement as provided in section 7.16 of the Revised Code or once a week for five consecutive weeks in a newspaper of general circulation within the county in which the cemetery is situated. The board of township trustees or board of cemetery trustees of a municipal corporation making such sale shall execute in the name of the township or municipal corporation owning such cemetery proper conveyances for the land so sold.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 759.48 - Appropriation of property.

When the officers having control or management of a public cemetery deem it necessary to appropriate property for a new and better approach to the cemetery, and have passed a resolution declaring the necessity thereof and their intention to make such appropriation, they shall make application to the court of common pleas or to a judge thereof in vacation, or to the probate court of the county in which the property or a part thereof is located, in the manner prescribed in section 163.05 of the Revised Code, and the proceedings therefore shall be conducted as prescribed by sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 759.49 - Rules governing product of fetal death.

(A) As used in this section and section 759.491 of the Revised Code, "fetal death" has the same meaning as in section 3705.01 of the Revised Code.

(B) The legislative authority of a municipal corporation owning a public burial ground or cemetery, whether within or without the municipal corporation, may pass and provide for the enforcement of ordinances for the burial, re-interment, or disinterment of the product of a fetal death in that public burial ground or cemetery.

(C) With regard to the product of a fetal death, on the request of the mother and in compliance with the public burial ground or cemetery's ordinances, a public burial ground or cemetery shall inter the product of the fetal death in accordance with one of the following:

(1) In a single grave within the public burial ground or cemetery that contains, or will contain, the remains of a parent, sibling, or grandparent;

(2) In another location of the public burial ground or cemetery, including a separate burial ground for infants, on a temporary or permanent basis.

Effective Date: 2008 SB175 09-12-2008



Section 759.491 - Reinterment or disinterment of product of fetal death.

(A) Subject to division (B) of this section, re-interment or disinterment of the product of a fetal death buried in accordance with division (C)(2) of section 759.49 of the Revised Code is not subject to section 517.24 of the Revised Code if one or both surviving parents provide written consent for the re-interment or disinterment to the public burial ground or cemetery and comply with any ordinances passed under division (B) of section 759.49 of the Revised Code.

(B) If two surviving parents are indicated on the public burial ground's or the cemetery's burial documents for the product of a fetal death buried in accordance with division (C)(2) of section 759.49 of the Revised Code and only one has given consent under division (A) of this section, prior to re-interment or disinterment, the public burial ground or cemetery promptly shall give notice of the consent to the parent who did not give consent. The notice shall be sent by registered mail, return receipt requested, to the parent's last known address and contain a statement that the re-interment or disinterment will occur if the burial ground or cemetery does not receive written objection within thirty days from the date the notice is sent. That parent may object to the re-interment or disinterment by giving notice to the burial ground or cemetery by registered mail, return receipt requested, not later than thirty days after the burial ground's or the cemetery's notice is sent. If the burial ground or cemetery receives timely notice of the objection, the re-interment or disinterment is subject to section 517.24 of the Revised Code.

(C) The public burial ground or cemetery shall re-inter or disinter the product of a fetal death if both surviving parents provide written consent for the re-interment or disinterment or if one parent consents and the public burial ground or cemetery does not receive timely notice of an objection under division (B) of this section.

Effective Date: 2008 SB175 09-12-2008






Chapter 761 - INDUSTRIAL AND ECONOMIC DEVELOPMENT

Section 761.01 - Industrial and economic development definitions.

As used in sections 761.01 to 761.14, inclusive, of the Revised Code:

(A) "Municipal corporation" means any municipal corporation, including those which have adopted a charter under Section 7 of Article XVIII, Ohio Constitution.

(B) "Project" means any site, structure, or facility connected with or being a part of a manufacturing, industrial, distribution, commercial, or research facility and the necessary operating machinery and equipment excluding motor vehicles, power driven vehicles, office equipment, raw materials, small tools, supplies and accounts receivable located within the boundaries of the municipal corporation.

Effective Date: 11-01-1965



Section 761.02 - Acquiring real and personal property to promote economic and industrial development.

For the purpose of promoting the industrial and economic development of this state, any municipal corporation may acquire real property and personal property in connection therewith by purchase, purchase at foreclosure, construction, or exchange on such terms and in such manner as it deems proper for sale or lease to a community improvement corporation designated by the municipal corporation as its agent pursuant to section 1724.10 of the Revised Code if the legislative authority of such municipal corporation finds that:

(A) Such property is, or after improvement will be, useful for a project; and

(B) Utilization of such property in the creation, location, or expansion of such facilities is economically sound and will benefit the people of the municipal corporation by increasing opportunities for employment and strengthening the economic welfare of such municipal corporation.

If the legislative authority of a municipal corporation finds the industrial and economic welfare of such municipal corporation would be benefited by the acquisition, sale, or lease as hereinafter provided of a project, it may enter into negotiations with the community improvement corporation designated by the municipal corporation pursuant to section 1724.10 of the Revised Code concerning the terms of a proposed sale or lease.

A project, or parts thereof, may be leased or sold, without competitive bidding, by the municipal corporation at such times and in such manner as the legislative authority of the municipal corporation determines and on such rentals or sale price as such legislative authority determines.

Such lease may provide for improvements to be made by the lessee at its expense, all of which shall immediately become the property of such municipal corporation and may provide for an option to purchase by the lessee. Movable personal property of the lessee shall remain its property.

Effective Date: 11-01-1965



Section 761.03 - Powers in purchasing or constructing a project.

A municipal corporation purchasing or constructing a project pursuant to section 761.02 of the Revised Code may:

(A) Issue revenue bonds payable solely from revenues as provided in sections 761.01 to 761.14, inclusive, of the Revised Code;

(B) Make and enter into all contracts and agreements necessary or incidental to the exercise of its powers under sections 761.01 to 761.14, inclusive, of the Revised Code;

(C) Maintain, protect, repair, improve, and insure any property which it has acquired and dispose of the same by sale, exchange, or lease as provided in sections 761.01 to 761.14, inclusive, of the Revised Code.

Effective Date: 11-01-1965



Section 761.04 - Term of revenue bonds.

Revenue bonds issued under section 761.03 of the Revised Code, shall be in such form and shall be sold in such manner and upon such terms as determined by the legislative authority of the municipal corporation issuing such bonds. Such bonds may be payable at any bank or trust company within or without the state, as determined by the legislative authority issuing such bonds. Any contract for the acquisition of a project may provide that payment shall be made in such bonds.

Effective Date: 11-01-1965



Section 761.05 - Distribution of revenue bond proceeds.

Moneys derived from the sale of revenue bonds issued pursuant to sections 761.01 to 761.14, inclusive, of the Revised Code, shall be credited to and among the funds established in accordance with sections 761.10 and 761.11 of the Revised Code.

The principal of and interest on such revenue bonds shall be payable solely from the sinking funds established in accordance with section 761.10 of the Revised Code at the times and in the order and manner provided in the ordinance authorizing the issuance of such revenue bonds and in any trust agreements securing such bonds entered into pursuant to such ordinance, and shall also be secured by covenants of the municipal corporation that it will so manage its leases and fix rentals so as to assure net income and revenue sufficient to provide for the payment of the principal of and the interest on its revenue bonds.

Each issue of revenue bonds issued pursuant to section[s] 761.01 to 761.14, inclusive, of the Revised Code, shall be dated, shall bear interest at a rate or rates not to exceed eight per cent per annum, shall mature at such time or times, not to exceed twenty-five years as determined by the legislative authority of the municipal corporation issuing such bonds and may be made redeemable before maturity, at the option of the municipal corporation, under conditions fixed by the legislative authority of the municipal corporation issuing such bonds.

All revenue bonds issued under sections 761.01 to 761.14, inclusive, of the Revised Code, shall be negotiable instruments. The bonds may be issued in coupon or in registered form or both as the legislative authority of the municipal corporation issuing such bonds determines. Provision may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest.

The municipal corporation may sell such bonds in the manner and for the price determined by the legislative authority of such municipal corporation to be for the best interest of such municipal corporation, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than eight per cent per annum, computed with relation to the absolute maturity of the bonds in accordance with standard tables of bond values, excluding from such computation the amount of any premium to be paid on redemption of any bonds prior to maturity.

Prior to the preparation of definitive bonds, the municipal corporation may, under like restrictions, issue interim receipts, or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery.

Effective Date: 06-26-1969



Section 761.06 - Use of bond proceeds.

The proceeds of each issue of revenue bonds issued pursuant to sections 761.01 to 761.14, inclusive, of the Revised Code, shall be used for the purchase or construction of a project and the necessary expense of preparing, printing, and selling said bonds, legal services, and transfer expense, or to advance the payment of interest on such bonds during the first three years following the date of the bonds, but subject to such conditions, limitations, and covenants with the purchasers and holders of the bonds as shall be provided in the ordinance authorizing the bonds and in the trust agreement securing the same.

Effective Date: 11-01-1965



Section 761.07 - Bonds not a debt of state.

Revenue bonds issued under sections 761.01 to 761.14, inclusive, of the Revised Code, do not constitute a debt, or a pledge of the faith and credit of the issuing municipal corporation, but such bonds shall be payable solely from the revenue derived from the sale or lease of projects or by funds derived from the issuance of refunding bonds as authorized in section 761.14 of the Revised Code.

All such revenue bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the issuing municipal corporation, but are payable solely from revenues pledged for their payment.

Revenue bonds and coupons attached thereto shall be executed in the name of the municipal corporation by the manual or facsimile signatures of such official or officials as are then empowered by law to execute bonds payable from the general funds of such municipal corporation. In case any officer whose manual or facsimile signature appears on any revenue bond or coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes as if he had remained in office until such delivery. The ordinance or trust agreement may provide for the certification of the bond by the trustee or fiscal agent thereunder.

Effective Date: 11-01-1965



Section 761.08 - Bonds are lawful investments.

Revenue bonds issued under sections 761.01 to 761.14, inclusive, of the Revised Code, are lawful investments of banks, savings banks, building and loan and savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, trustees or other officers having charge of sinking or bond retirement funds of municipal corporations and other subdivisions of this state, and of domestic insurance companies notwithstanding sections 3907.14 and 3925.08 of the Revised Code.

Effective Date: 11-01-1965



Section 761.09 - Trust agreements securing bonds.

Bonds issued under sections 761.04 to 761.14, inclusive, of the Revised Code, may be secured by a trust agreement between the municipal corporation and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement may pledge or assign payments of principal of and interest on loans, charges, fees, and other revenue to be received by the municipal corporation, all rentals received under leases made by the municipal corporation, and all proceeds of the sale or other disposition of property of the municipal corporation under sections 761.01 to 761.14, inclusive, of the Revised Code, and may provide for the holding in trust by the trustee to the extent provided for in the ordinances authorizing such bonds, of all such moneys, and of moneys payable into the sinking fund or funds referred to in section 761.10 of the Revised Code, but shall not convey or mortgage any of the real or personal property of the municipal corporation or any part thereof. Any such trust agreement, or any ordinance providing for the issuance of such bonds, may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipal corporation in relation to the acquisition of property, and the construction, improvement, maintenance, repair, and insurance of projects, the making of leases and the terms and provisions thereof, and the custody, safeguarding, investment, and application of all moneys, and provisions for the employment of consulting engineers or other consultants in connection with the making of leases and the construction or operation of any project. Any bank or trust company incorporated under the laws of this state which may act as trustee or as depository of the proceeds of bonds or of revenue may furnish such indemnifying bonds or may pledge such securities as are required by the municipal corporation. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. Such trust agreement may contain such other provisions as the municipal corporation deems reasonable and proper for the security of the bondholders.

Effective Date: 02-21-1967



Section 761.10 - Distributing income.

All rentals received under leases of a project made by the municipal corporation, and all proceeds of the sale or other disposition of a project of the municipal corporation, after paying the necessary expenses including expenses of maintenance and repair which the municipal corporation is required to incur for a project owned by it shall be placed in separate sinking funds to the extent provided in the ordinances of the municipal corporation authorizing revenue bonds which are hereby pledged to and charged with the payment of interest on, principal of and redemption premium on, the revenue bonds issued by the municipal corporation to the extent provided in the ordinances authorizing and the trust agreement securing such bonds. The moneys therein in excess of the amounts required by the bond ordinances and trust agreements and all payments not so required to be paid into such sinking funds shall be retained or placed in such fund or in the other fund provided for by section 761.11 of the Revised Code, as the municipal corporation shall determine, and shall be available for the uses for which such funds are established. Provided, no project shall be sold by the municipal corporation until moneys are available to retire the revenue bonds issued for such project.

Effective Date: 11-01-1965



Section 761.11 - Purchase fund.

Municipal corporations issuing revenue bonds as provided in sections 761.01 to 761.14, inclusive, of the Revised Code, shall establish a purchase fund to consist of all money appropriated by the municipal corporation for the purchase and improvement of property authorized to be purchased under section 761.02 of the Revised Code from the proceeds of the sale of any issue of its revenue bonds to the extent and subject to the conditions provided in the ordinance authorizing such bonds or in the trust agreements securing such bonds, all grants, gifts, and contributions made to the municipal corporation for such purpose, and all other moneys designated by it for the purpose of the acquisition and improvement of property.

Effective Date: 11-01-1965



Section 761.12 - Investment of moneys.

Moneys in the funds established under sections 761.10 and 761.11 of the Revised Code, except as otherwise provided in any ordinance authorizing such revenue bonds or in any trust agreement securing such bonds, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States. If the law or the instrument creating a trust pursuant to section 761.09 of the Revised Code expressly permits investment in direct obligations of the United States or an agency thereof, unless expressly prohibited by the instrument, such moneys also may be invested in no front end load money market mutual funds consisting exclusively of obligations of the United States or an agency thereof and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency thereof; and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of any such securities, notwithstanding division (A)(1)(c) of that section.

Income from all such investments of money in any fund shall be credited to such funds as the municipal corporation determines subject to the provisions of any such ordinance or trust agreement, and such investments may be sold at such time as the municipal corporation shall determine.

Effective Date: 01-01-1997



Section 761.13 - Action in event of default.

In the event of a default with respect to any lease, the municipal corporation shall take such action as it deems proper in the circumstances to enforce and protect the rights of the municipal corporation and such action as may be required by the provisions of any ordinance authorizing its revenue bonds or of any trust agreement securing such bonds, which may include any appropriate action at law or in equity, enforcement or waiver of any provision of any lease. Notwithstanding any such action, the municipal corporation shall transfer from the fund created by section 761.11 of the Revised Code to the sinking fund or funds referred to in section 761.10 of the Revised Code amounts not greater than the amounts which would have been paid under such lease but for such default, at the time or times when such amounts would have been paid but for such defaults, to the extent provided in the ordinances authorizing and the trust agreements securing such bonds, to be held and applied as other moneys in the sinking fund, and shall make such other transfers and take such other action as shall be required of the municipal corporation by any such ordinance or trust agreement.

Effective Date: 11-01-1965



Section 761.14 - Issuing additional bonds for a project.

If the legislative authority of the municipal corporation finds that the bonds authorized will be insufficient to provide the project to be leased or sold, additional bonds may be authorized and issued in the same manner as the bonds issued under sections 761.01 to 761.14, inclusive, of the Revised Code.

The municipal corporation may issue new bonds to provide funds for the payment of any outstanding bonds, in accordance with the procedure prescribed by sections 761.01 to 761.14, inclusive, of the Revised Code. The new bonds shall be secured to the same extent and shall have the same source of payment as the bonds refunded.

Effective Date: 11-01-1965






Chapter 763 - MUNICIPAL WORKFORCE DEVELOPMENT SYSTEM

Section 763.01 - Municipal workforce development system definitions.

As used in this chapter:

(A) "Private entity" means an entity other than a government entity.

(B) "Workforce development activity" has the same meaning as in section 6301.01 of the Revised Code.

(C) "Workforce Investment Act" means the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C.A. 2801, as amended.

Effective Date: 03-14-2000



Section 763.02 - Administration of local workforce development activities.

The chief elected official of a municipal corporation that is eligible for automatic or temporary designation as a local workforce investment area pursuant to section 116(a)(2) or (3) of the Workforce Investment Act, 29 U.S.C.A. 2831(a)(2) or (3), but does not request that the governor grant the automatic or temporary designation may administer and enforce workforce development activities in accordance with Chapter 6301. of the Revised Code. A municipal corporation that elects to administer and enforce workforce development activities in accordance with Chapter 6301. of the Revised Code shall not operate as a local workforce investment area pursuant to the Workforce Investment Act.

Effective Date: 03-14-2000



Section 763.05 - Contract with entity to act as municipal corporation's workforce development agency.

To the extent permitted by federal law, including subpart F of 5 C.F.R. part 900, and the Revised Code, the chief elected official of a municipal corporation that, for the purpose of Chapter 6301. of the Revised Code, is the type of local area defined in division (A)(1) of section 6301.01 of the Revised Code may enter into a written contract with a private or government entity, including a public or private college or university, for the entity to act as the municipal corporation's workforce development agency. The entity with which the chief elected official contracts is not required to be located in the municipal corporation.

Effective Date: 03-14-2000



Section 763.07 - Regional plan of cooperation.

To enhance the administration, delivery, and effectiveness of family services duties and workforce development activities, the chief elected official of a municipal corporation that, for the purpose of Chapter 6301. of the Revised Code, is the type of local area defined in division (A)(1) of section 6301.01 of the Revised Code may enter into a regional plan of cooperation with one or more boards of county commissioners pursuant to section 307.984 of the Revised Code. A regional plan of cooperation must specify how the private and government entities subject to the plan will coordinate and enhance the administration, delivery, and effectiveness of family services duties and workforce development activities.

Effective Date: 03-14-2000






Chapter 765 - NONCRIMINAL LAND USE INFRACTIONS

Section 765.01 - Noncriminal land use infraction definitions.

As used in this chapter:

(A) "Land use infraction" means a violation of any municipal zoning code provisions that regulate parking on private property, a motor vehicle service or repair business in residential districts, or signage and other graphics displays, and any municipal ordinance, resolution, or other regulation dealing with the display of house numbers on buildings.

(B) "Law enforcement officer" means a law enforcement officer as defined in section 2901.01 of the Revised Code, code enforcement officer, building inspector, or other officer authorized to enforce any code, ordinance, resolution, or regulation described in division (A) of this section.

Effective Date: 03-30-1999



Section 765.02 - Noncriminal land use infractions ordinance.

(A) A municipal corporation within the jurisdiction of the environmental division of a municipal court may enact an ordinance stating that specified land use infractions shall not be considered a criminal offense for any purpose if a ticket is issued for the specific land use infraction under Chapter 765. of the Revised Code, that a person who commits any infraction specified on the ticket shall not be arrested as a result of the commission of the infraction, and that ticketed infractions shall be handled pursuant to this chapter. Adoption of an ordinance under this section does not preclude the enforcement of any land use infraction code, ordinance, resolution, or regulation in any manner otherwise provided by law as long as no ticket is issued under this chapter, but instead provides an additional method of enforcing such laws.

(B) Each municipal corporation that enacts an ordinance under this section shall adopt a ticket to be used by its law enforcement officers in all cases in which a person is issued a ticket for committing a land use infraction in its jurisdiction. This ticket shall consist of two parts. The first part shall be notice of the land use infraction charged, and shall include the information specified in division (A) of section 765.03 of the Revised Code. The notice shall specify a reasonable time period within which the infraction must be corrected or a summons and complaint will be served. The first part of the ticket shall also state that if the person corrects the infraction within the specified time period, the ticket will be voided. The second part of the ticket shall be the summons and complaint for purposes of this chapter, to be issued if the infraction is not corrected within the time period specified in the first part of the ticket. The second part of each ticket shall contain provisions that advise the person upon whom it is served that the person must answer in relation to the infraction charged in the ticket and that certain civil penalties may result from a failure to timely answer, indicate that the person will be afforded a hearing if the person denies in the answer that the person committed the infraction, specify the entity to which, the time within which, and the allowable manners in which the answer must be made, indicate the penalties that may result from failure to timely answer and the fine that arises from the land use infraction, warn that failure to timely answer or to appear at a requested hearing will be considered an admission of the land use infraction, and warn that a default civil judgment potentially may be entered against the person.

Effective Date: 03-30-1999



Section 765.03 - Issuing ticket for land use infraction.

(A) A law enforcement officer who issues a ticket for a land use infraction under this chapter shall complete the ticket by identifying the land use infraction charged and indicating the date, time, and place of the infraction. The officer shall sign the ticket and affirm the facts it contains. If the offender is present, the officer also shall record on the ticket the name of the offender in a space provided on the ticket for identification of the offender, and then shall serve the first part of the ticket in accordance with the service requirements of the Rules of Civil Procedure. If the infraction is not corrected within the time period specified on the first part of the ticket, the law enforcement officer shall serve the second part of the ticket in accordance with the service requirements of the Rules of Civil Procedure.

(B) The original of a ticket issued under this section or any true copy of it shall be considered a record kept in the ordinary course of business of the municipal corporation and of the law enforcement agency whose officer issued it, and shall be prima-facie evidence of the facts it contains.

(C) When a ticket is issued for a land use infraction and is served under this section, the offender whose act or omission resulted in the infraction for which the ticket was issued is liable for the infraction and for any fine or penalty arising out of the infraction under an ordinance enacted by the municipal corporation under division (A) of section 765.02 of the Revised Code.

(D) No person upon whom a ticket charging a land use infraction is served under this section shall be arrested as a result of the commission of the land use infraction.

Effective Date: 03-30-1999



Section 765.04 - Jurisdiction of environmental division not abrogated.

Effective Date: 03-30-1999









Title [9] IX AGRICULTURE - ANIMALS - FENCES

Chapter 901 - DEPARTMENT OF AGRICULTURE

Section 901.01 - Office equipment and supplies - expense.

The department of agriculture shall provide necessary office furniture, stationery, books, periodicals, maps, instruments, and other necessary supplies. The necessary expense shall be audited and paid as other expenses are audited and paid.

Effective Date: 10-01-1953



Section 901.02 - Record of investigation - distribution of bulletins.

The department of agriculture shall keep a record of its acts and investigations. The department may publish and distribute bulletins on matters of general interest relating to the work of the department.

Effective Date: 10-01-1953



Section 901.03 - Rules and regulations.

The department of agriculture shall adopt reasonable and proper rules and regulations to govern its proceedings and to regulate the mode and manner of all investigations, inspections, and hearings.

Effective Date: 10-01-1953



Section 901.04 - Grants, gifts or bequests credited to agro Ohio fund.

(A) The department of agriculture may solicit or accept from any public or private source and shall deposit in the state treasury to the credit of the agro Ohio fund any grant, gift, devise, or bequest of money made to or for the use of the department in fulfilling its statutory duties or for promoting any part of the public welfare that is under the supervision and control of the department. The department may also accept and hold on behalf of this state any grant, gift, devise, or bequest of other property made to or for the use of the department or for promoting any part of the public welfare that is under the supervision and control of the department. The department may contract for and carry out the terms and conditions of any devise, grant, gift, or donation that may be so made.

(B) There is hereby created in the state treasury the agro Ohio fund, to which shall be credited all sums received under division (A) of this section , divisions (A)(2) and (C) of section 2105.09 of the Revised Code, and section 4503.504 of the Revised Code. All money received under divisions (A)(2) and (C) of section 2105.09 of the Revised Code shall be used for the benefit of agriculture. All money received under section 4503.504 of the Revised Code shall be used for the benefit of sustainable agriculture markets in the state as determined by the director of agriculture.

(C) The director may use all or any portion of the moneys in the agro Ohio fund to award grants for the purpose of promoting agriculture in this state. With respect to such grants that consist of moneys other than federal moneys, the director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing all of the following:

(1) Specific purposes for which grants may be awarded;

(2) Procedures for soliciting grant applications, applying for grants, awarding grants, and otherwise administering grants;

(3) Eligibility criteria for receiving grants that must be satisfied by applicants for the grants;

(4) Any other procedures and requirements that are necessary to administer a grant program.

(D) Federal moneys deposited into the agro Ohio fund shall be used in accordance with any terms that federal law prescribes for their use.

Effective Date: 07-05-2002; 2008 HB293 08-14-2008



Section 901.041 - Sustainable agriculture program fund.

There is hereby created in the state treasury the sustainable agriculture program fund. The fund shall consist of money credited to it, including, without limitation, federal money. The director of agriculture shall use money in the fund to support programs and activities that advance sustainable agriculture, including administrative costs incurred by the department of agriculture in administering the programs and activities.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 901.05 - Conferences with other states.

The director of agriculture or authorized representatives may confer and meet with the officers of other states and of the United States on any matter pertaining to their official duties.

Effective Date: 10-01-1953



Section 901.051 - Cooperative or contractual arrangements with public bodies.

The director of agriculture may enter into cooperative or contractual arrangements with the United States or any agency or department thereof, other states, other departments and subdivisions of this state, any other person or body politic, and by mutual agreement, may utilize the facilities and staffs of state-supported educational institutions, for the accomplishment of the purposes for which the department of agriculture was created.

Effective Date: 06-20-1994



Section 901.06 - Annual meeting with county societies.

(A) Prior to the first day of December of each year, the director of agriculture shall set a date in January of the following year, on which the director shall meet with the presidents or other authorized delegates of agricultural societies which conduct fairs in compliance with sections 1711.01 to 1711.35, inclusive, of the Revised Code, and regulations of the department of agriculture. At such meeting the director shall consult with such presidents and delegates about the wants, prospects, and conditions of agricultural societies throughout the state.

(B) Each society shall deliver its annual report to the director at or before each meeting required by division (A) of this section.

(C) The director shall:

(1) Notify the president and the secretary of each such society of the date of such meeting not less than thirty days prior to the meeting;

(2) Adopt regulations which provide:

(a) A uniform method for the election of the directors and officers of all agricultural societies which receive any support out of the state or county treasuries, except the date for holding such election;

(b) General rules under which such societies shall be conducted.

Effective Date: 08-28-1969



Section 901.07 - County with no society.

In a county having no agricultural society organized and conducted as described in section 901.06 of the Revised Code, a majority of the presidents of the farmers' institutes of the county holding meetings under the auspices of the trustees of the Ohio state university may choose a representative to the annual meeting provided for in such section, who, upon a proper certificate of his appointment, shall be entitled to all the privileges conferred on representatives from agricultural societies.

Effective Date: 10-01-1953



Section 901.08 - Appointment of chiefs of divisions.

The director of agriculture shall appoint a chief of the division of administration, a chief of the division of animal health, a chief of the division of livestock environmental permitting, a chief of the division of dairy, a chief of the division of food safety, a chief of the division of markets, a chief of the division of plant health, a chief of the division of weights and measures, a chief of the division of meat inspection, a chief of the division of consumer protection laboratory, a chief of the division of enforcement, and a chief of the division of amusement ride safety.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 10-21-1997



Section 901.09 - Seasonal produce graders and gypsy mothtrap tenders.

(A) The director of agriculture may employ and establish a compensation rate for seasonal produce graders and seasonal gypsy mothtrap tenders, who shall be in the unclassified civil service.

(B) In lieu of employing seasonal gypsy moth tenders as provided in division (A) of this section, the director may contract with qualified individuals or entities to perform gypsy moth trapping.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-29-1995



Section 901.10 - Division of weights and measures - state sealer - duties.

(A) There is hereby created in the department of agriculture a division of weights and measures. The director of agriculture shall be the state sealer of weights and measures. The director shall appoint a deputy state sealer as prescribed by section 901.08 of the Revised Code. Such deputy shall be chief of the division and shall be responsible to the director for the administration and enforcement of all weights and measures laws.

(B) The director may call training sessions for sealers of weights and measures from counties and municipal corporations and their inspectors for the purpose of instructing them in the proper administration of weights and measures laws and rules adopted pursuant thereto. Traveling expenses incurred by such officials shall be paid out of the treasury of the proper county or municipal corporation upon the presentation of a certificate from the director certifying the fact of such attendance, and upon allowance by the proper authority of the county or municipal corporation.

Effective Date: 06-20-1994



Section 901.101 - Amended and Renumbered RC 1327.49.

Effective Date: 07-26-1974



Section 901.11, 901.12 - [Repealed].

Effective Date: 07-26-1974



Section 901.121 - [Repealed].

Effective Date: 06-13-1975



Section 901.13 - Ethanol incentive board.

(A) As used in this section:

(1) "Ethanol" has the same meaning as in section 5733.46 of the Revised Code.

(2) "Facility" means an ethanol production plant that will be located in this state.

(B) There is hereby created the ethanol incentive board. The board shall consist of the following five members: the director of agriculture, who shall serve as chairperson of the board, the director of development, the executive director of the Ohio air quality development authority, one member appointed by the speaker of the house of representatives, and one member appointed by the president of the senate. Initial appointments to the board shall be made within thirty days of the effective date of this section. Vacancies shall be filled in the same manner provided for original appointments. Members of the board shall serve without compensation. The board shall meet and conduct its business as directed by the chairperson. The board shall cease to exist January 1, 2014.

(C) The board's sole duty is to review any application that is submitted to it under this section. The board shall approve an application only if it determines, by the affirmative vote of all members of the board, that the applicant's business plan for a facility meets the requirements established by division (D) of this section.

(D) The owner of a facility may apply to the board, on an application provided by the director of agriculture, for approval of the facility's business plan under this section. Within sixty days of receipt of an application, the board shall determine whether the applicant's business plan meets the following requirements:

(1) The business plan is for the construction and operation of a facility.

(2) The business plan contains detailed information regarding:

(a) The availability and price of corn in the area where the facility will be located;

(b) The availability and cost of energy needed for operation of the facility;

(c) The availability of water and waste disposal systems in the area where the facility will be located;

(d) The availability of labor and a qualified site manager for the facility.

(3) The business plan analyzes any proposed marketing agreements for the products produced by the facility.

(4) The facility to be constructed and operated under the business plan is majority-owned by Ohio farmers or will be prior to the first day the facility commences production.

(5) The business plan meets any other requirements established by the board under rules adopted in accordance with division (G) of this section.

The board shall issue a certificate of approval for each application approved under this section, and any taxpayer that invests money in the facility for which a business plan has been approved may claim a tax credit for such investment under section 5733.46 or 5747.75 of the Revised Code.

(E) Any business plan submitted to the board under this section is not a public record subject to section 149.43 of the Revised Code.

(F) The board shall notify the tax commissioner of any certificate of approval issued under this section, within ten days of its issuance.

(G) The director of agriculture, in consultation with the director of development and in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section, including rules prescribing procedures and forms for administering this section.

(H) The ethanol incentive board created by this section is not an agency for purposes of section 101.82 to 101.87 of the Revised Code.

Effective Date: 03-21-2002



Section 901.14, 901.15 - [Repealed].

Effective Date: 07-26-1974



Section 901.16 - Inspection of gas meters and meter provers.

The state sealer shall have charge of all the apparatus and property, belonging to the state, intended for the inspection of illuminating gas and gas meters, and the testing of the registration of meter provers; he shall test the registration of all meter provers that are presented to him for that purpose, and stamp and seal all such meter provers, so tested, that are found correct. For testing the registration of gas meter provers, to be paid by the persons requiring such service, he shall be allowed the sum of five dollars per hour, but not more than fifty dollars for each meter prover tested.

Effective Date: 07-26-1974



Section 901.17 - Division of markets - inspection fund.

The division of markets may do all of the following:

(A) Investigate the cost of production and marketing in all its phases;

(B) Gather and disseminate information concerning supply, demand, prevailing prices, and commercial movements, including common and cold storage of food products, and maintain market news service for disseminating such information;

(C) Promote, assist, and encourage the organization and operation of cooperative and other associations and organizations for improving the relations and services among producers, distributors, and consumers of food products;

(D) Investigate the practice, methods, and any specific transaction of commission merchants and others who receive, solicit, buy, or handle on commission or otherwise, food products;

(E) Act as mediator or arbitrator, when invited, in any controversy or issue that arises between producers and distributors and that affects the interest of the consumer;

(F) Act on behalf of the consumers in conserving and protecting their interests in every practicable way against excessive prices;

(G) Act as market adviser for producers and distributors, assisting them in economical and efficient distribution of good products at fair prices;

(H) Encourage the establishment of retail municipal markets and develop direct dealing between producers and consumers;

(I) Encourage the consumption of Ohio-grown products within the state, nationally, and internationally;

(J) Take such means and use such powers, relative to shipment, transportation, and storage of foodstuffs of any kind, as are necessary, advisable, or desirable in case of an emergency creating or threatening to create a scarcity of food within the state;

(K) Participate in trade missions between states and foreign countries in order to encourage the sale and promotion of Ohio-grown products.

Effective Date: 2003 HB95 09-26-2003



Section 901.171 - Promotion of use of Ohio-produced agricultural goods.

The department of agriculture may promote the use of Ohio-produced agricultural goods, including natural spring water, through the issuance of logotypes to qualified producers and processors under a promotional certification program to be developed and administered by the division of markets.

Pursuant to rules adopted under Chapter 119. of the Revised Code, the department may establish reasonable fees and criteria for participation in the program. All such fees shall be credited to the general revenue fund and used to finance the program.

Effective Date: 07-01-1989; 2007 HB119 09-29-2007



Section 901.18 - Collection and dissemination of agricultural information.

The director of agriculture may collect and disseminate such information relative to agriculture, agricultural labor, waste, and uncultivated land, undeveloped resources, and decrease of rural population as he deems wise for the promotion of agricultural production.

Effective Date: 10-01-1953



Section 901.19 - Promotion and protection of livestock interests.

The director of agriculture shall promote and protect the livestock interests of the state, prevent the spread of dangerously infections and contagious diseases, and co-operate with the bureau of animal industry of the United States department of agriculture in such work. He shall use all proper means in the prevention of the spread of infectious and contagious diseases among domestic animals and in providing for the extermination of such diseases.

Effective Date: 10-01-1953



Section 901.20 - Market development duties of director.

(A) The director of agriculture may do either or both of the following:

(1) Reserve exhibition space for exhibitors to exhibit their goods in trade shows held in this country or in any other country. The director may charge and collect fees from any exhibitor who uses space reserved by the director under division (A)(1) of this section.

(2) Conduct or cause to be conducted seminars or other educational programs for the benefit of farmers and other producers in this state who are interested in exporting their goods overseas. The director may charge and collect fees from any person who attends a seminar or other educational program conducted under division (A)(2) of this section.

(B) There is hereby created in the state treasury the Ohio proud, international, and domestic market development fund. Fees collected under division (A) of this section shall be deposited into the fund. The fund shall be used solely to carry out the purposes of that division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-22-1994



Section 901.21 - Acquisition of real property used predominantly in agriculture and agricultural easements.

(A) As used in this section and section 901.22 of the Revised Code:

(1) "Agricultural easement" has the same meaning as in section 5301.67 of the Revised Code.

(2) "Agriculture" means those activities occurring on land devoted exclusively to agricultural use, as defined in section 5713.30 of the Revised Code, or on land that constitutes a homestead.

(3) "Homestead" means the portion of a farm on which is located a dwelling house, yard, or outbuildings such as a barn or garage.

(B) The director of agriculture may acquire real property used predominantly in agriculture and agricultural easements by gift, devise, or bequest if, at the time an easement is granted, such an easement is on land that is valued for purposes of real property taxation at its current value for agricultural use under section 5713.31 of the Revised Code or that constitutes a homestead. Any terms may be included in an agricultural easement so acquired that are necessary or appropriate to preserve on behalf of the grantor of the easement the favorable tax consequences of the gift, devise, or bequest under the "Internal Revenue Act of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended. The director, by any such means or by purchase or lease, may acquire, or acquire the use of, stationary personal property or equipment that is located on land acquired in fee by the director under this section and that is necessary or appropriate for the use of the land predominantly in agriculture.

(C) The director may do all things necessary or appropriate to retain the use of real property acquired in fee under division (B) of this section predominantly in agriculture, including, without limitation, performing any of the activities described in division (A)(1) or (2) of section 5713.30 of the Revised Code or entering into contracts to lease or rent the real property so acquired to persons or governmental entities that will use the land predominantly in agriculture.

(D)

(1) When the director considers it to be necessary or appropriate, the director may sell real property acquired in fee, and stationary personal property or equipment acquired by gift, devise, bequest, or purchase, under division (B) of this section on such terms as the director considers to be advantageous to this state.

(2) An agricultural easement acquired under division (B) of this section may be extinguished under the circumstances prescribed, and in accordance with the terms and conditions set forth, in the instrument conveying the agricultural easement.

(E) There is hereby created in the state treasury the agricultural easement purchase fund. The fund shall consist of the proceeds received from the sale of real and personal property under division (D) of this section; moneys received due to the extinguishment of agricultural easements acquired by the director under division (B) of this section or section 5301.691 of the Revised Code; moneys received due to the extinguishment of agricultural easements purchased with the assistance of matching grants made under section 901.22 of the Revised Code; gifts, bequests, devises, and contributions received by the director for the purpose of acquiring agricultural easements; and grants received from public or private sources for the purpose of purchasing agricultural easements. The fund shall be administered by the director, and moneys in the fund shall be used by the director exclusively to purchase agricultural easements under division (A) of section 5301.691 of the Revised Code and provide matching grants under section 901.22 of the Revised Code to municipal corporations, counties, townships, soil and water conservation districts established under Chapter 1515. of the Revised Code, and charitable organizations described in division (B) of section 5301.69 of the Revised Code for the purchase of agricultural easements. Money in the fund shall be used only to purchase agricultural easements on land that is valued for purposes of real property taxation at its current value for agricultural use under section 5713.31 of the Revised Code or that constitutes a homestead when the easement is purchased.

(F) There is hereby created in the state treasury the clean Ohio agricultural easement fund. Twelve and one-half per cent of net proceeds of obligations issued and sold pursuant to sections 151.01 and 151.09 of the Revised Code shall be deposited into the fund. The fund shall be used by the director for the purposes of this section, section 901.22 of the Revised Code, and the provisions of sections 5301.67 to 5301.70 of the Revised Code governing agricultural easements. Investment earnings of the fund shall be credited to the fund and may be used to pay costs incurred by the director in administering those sections and provisions.

(G) The term of an agricultural easement purchased wholly or in part with money from the clean Ohio agricultural easement fund or the agricultural easement purchase fund shall be perpetual and shall run with the land.

Effective Date: 06-26-2003; 04-15-2005



Section 901.22 - Matching grants for purchasing agricultural easements.

(A) The director of agriculture, in accordance with Chapter 119. of the Revised Code, shall adopt rules that do all of the following:

(1) Establish procedures and eligibility criteria for making matching grants to municipal corporations, counties, townships, soil and water conservation districts established under Chapter 1515. of the Revised Code, and charitable organizations described in division (B) of section 5301.69 of the Revised Code for the purchase of agricultural easements. With respect to agricultural easements that are purchased or proposed to be purchased with such matching grants that consist in whole or in part of moneys from the clean Ohio agricultural easement fund created in section 901.21 of the Revised Code, the rules shall establish all of the following:

(a) Procedures for all of the following:

(i) Soliciting and accepting applications for matching grants;

(ii) Participation by local governments and by the public in the process of making matching grants to charitable organizations;

(iii) Notifying local governments, charitable organizations, and organizations that represent the interests of farmers of the ranking system established in rules adopted under division (A)(1)(b) of this section.

(b) A ranking system for applications for the matching grants that is based on the soil type, proximity of the land or other land that is conducive to agriculture as defined by rules adopted under this section and that is the subject of an application to other agricultural land or other land that is conducive to agriculture as defined by rules adopted under this section and that is already or is in the process of becoming permanently protected from development, farm stewardship, development pressure, and, if applicable, a local comprehensive land use plan involved with a proposed agricultural easement. The rules shall require that preference be given to proposed agricultural easements that involve the greatest proportion of all of the following:

(i) Prime soils, unique or locally important soils, microclimates, or similar features;

(ii) Land that is adjacent to or that is in close proximity to other agricultural land or other land that is conducive to agriculture as defined by rules adopted under this section and that is already or is in the process of becoming permanently protected from development, by agricultural easement or otherwise, so that a buffer would exist between the land involving the proposed agricultural easement and areas that have been developed or likely will be developed for purposes other than agriculture;

(iii) The use of best management practices, including federally or state approved conservation plans, and a history of substantial compliance with applicable federal and state laws;

(iv) Development pressure that is imminent, but not a result of current location in the direct path of urban development;

(v) Areas identified for agricultural protection in local comprehensive land use plans.

(c) Any other criteria that the director determines are necessary for selecting applications for matching grants;

(d) Requirements regarding the information that must be included in the annual monitoring report that must be prepared for an agricultural easement under division (E)(2) of section 5301.691 of the Revised Code, procedures for submitting a copy of the report to the office of farmland preservation in the department of agriculture, and requirements and procedures governing corrective actions that may be necessary to enforce the terms of the agricultural easement.

(2) Establish provisions that shall be included in the instrument conveying to a municipal corporation, county, township, soil and water conservation district, or charitable organization any agricultural easement purchased with matching grant funds provided by the director under this section, including, without limitation, all of the following provisions:

(a) A provision stating that an easement so purchased may be extinguished only if an unexpected change in the conditions of or surrounding the land that is subject to the easement makes impossible or impractical the continued use of the land for the purposes described in the easement, or if the requirements of the easement are extinguished by judicial proceedings;

(b) A provision requiring that, upon the sale, exchange, or involuntary conversion of the land subject to the easement, the holder of the easement shall be paid an amount of money that is at least equal to the proportionate value of the easement compared to the total value of the land at the time the easement was acquired;

(c) A provision requiring that, upon receipt of the portion of the proceeds of a sale, exchange, or involuntary conversion described in division (A)(2)(b) of this section, the municipal corporation, county, township, soil and water conservation district, or charitable organization remit to the director an amount of money equal to the percentage of the cost of purchasing the easement it received as a matching grant under this section.

Moneys received by the director pursuant to rules adopted under division (A)(2)(c) of this section shall be credited to the agricultural easement purchase fund created in section 901.21 of the Revised Code.

(3) Establish a provision that provides a charitable organization , municipal corporation, township, county, or soil and water conservation district with the option of purchasing agricultural easements either in installments or with a lump sum payment. The rules shall include a requirement that a charitable organization, municipal corporation, township, county, or soil and water conservation district negotiate with the seller of the agricultural easement concerning any installment payment terms, including the dates and amounts of payments and the interest rate on the outstanding balance. The rules also shall require the director to approve any method of payment that is undertaken in accordance with the rules adopted under division (A)(3) of this section.

(4) Establish any other requirements that the director considers to be necessary or appropriate to implement or administer a program to make matching grants under this section and monitor those grants.

(B) The director may develop guidelines regarding the acquisition of agricultural easements by the department of agriculture and the provisions of instruments conveying those easements. The director may make the guidelines available to public and private entities authorized to acquire and hold agricultural easements.

(C) The director may provide technical assistance in developing a program for the acquisition and monitoring of agricultural easements to public and private entities authorized to hold agricultural easements. The technical assistance may include, without limitation, reviewing and providing advisory recommendations regarding draft instruments conveying agricultural easements.

(D)

(1) The director may make matching grants from the agricultural easement purchase fund and the clean Ohio agricultural easement fund to municipal corporations, counties, townships, soil and water conservation districts, and charitable organizations to assist those political subdivisions and charitable organizations in purchasing agricultural easements. Application for a matching grant shall be made on forms prescribed and provided by the director. The matching grants shall be made in compliance with the criteria and procedures established in rules adopted under this section. Instruments conveying agricultural easements purchased with matching grant funds provided under this section, at a minimum, shall include the mandatory provisions set forth in those rules.

Matching grants made under this division using moneys from the clean Ohio agricultural easement fund created in section 901.21 of the Revised Code may provide up to seventy-five per cent of the value of an agricultural easement as determined by a general real estate appraiser who is certified under Chapter 4763. of the Revised Code or as determined through a points-based appraisal system established under division (D)(2) of this section. Not less than twenty-five per cent of the value of the agricultural easement shall be provided by the recipient of the matching grant or donated by the person who is transferring the easement to the grant recipient. The amount of such a matching grant used for the purchase of a single agricultural easement shall not exceed one million dollars.

(2) The director shall establish a points-based appraisal system for the purposes of division (D)(1) of this section. The director may include any or all of the following factors in the system:

(a) Whether the applicable county auditor has determined that the land is land that is devoted exclusively to agriculture for the purposes of sections 5713.30 to 5713.38 of the Revised Code;

(b) Changes in land values following the completion of the applicable county auditor's reappraisal or triennial update;

(c) Soil types and productivity;

(d) Proximity of the land to land that is already subject to an agricultural easement, conservation easement created under sections 5301.67 to 5301.70 of the Revised Code, or similar land-use limitation;

(e) Proximity of the land to water and sewer lines, road interchanges, and nonagricultural development;

(f) Parcel size and roadway frontage of the land;

(g) Existence of an agreement entered into under division (D) of section 1515.08 of the Revised Code or of an operation and management plan developed under division (A) of section 1511.021 of the Revised Code;

(h) Existence of a comprehensive plan that is adopted under section 303.02 or 519.02 of the Revised Code or that is adopted by the planning commission of a municipal corporation under section 713.06 of the Revised Code;

(i) Any other factors that the director determines are necessary for inclusion in the system.

(E) For any agricultural easement purchased with a matching grant that consists in whole or in part of moneys from the clean Ohio agricultural easement fund, the director shall be named as a grantee on the instrument conveying the easement, as shall the municipal corporation, county, township, soil and water conservation district, or charitable organization that receives the grant.

(F)

(1) The director shall monitor and evaluate the effectiveness and efficiency of the agricultural easement program as a farmland preservation tool. On or before July 1, 1999, and the first day of July of each year thereafter, the director shall prepare and submit a report to the chairpersons of the standing committees of the senate and the house of representatives that consider legislation regarding agriculture. The report shall consider and address the following criteria to determine the program's effectiveness:

(a) The number of agricultural easements purchased during the preceding year;

(b) The location of those easements;

(c) The number of acres of land preserved for agricultural use;

(d) The amount of money used by a municipal corporation, township, county, or soil and water conservation district from any fund to purchase the agricultural easements;

(e) The number of state matching grants given to purchase the agricultural easements;

(f) The amount of state matching grant moneys used to purchase the agricultural easements.

(2) The report also shall consider and include, at a minimum, the following information for each county to determine the program's efficiency:

(a) The total number of acres in the county;

(b) The total number of acres in current agricultural use;

(c) The total number of acres preserved for agricultural use in the preceding year;

(d) The average cost, per acre, of land preserved for agricultural use in the preceding year.

Effective Date: 09-26-2003; 04-15-2005



Section 901.23 - Farmland preservation advisory board.

(A) There is hereby created the farmland preservation advisory board consisting of twelve voting members appointed by the director of agriculture as follows:

(1) One member who is a county commissioner or a representative of a statewide organization that represents county commissioners;

(2) One member who is a township trustee or a representative of a statewide organization that represents township trustees;

(3) One representative of the Ohio state university;

(4) One representative of a national nonprofit organization dedicated to the preservation of farmland;

(5) One representative each of development, environmental, planning, and soil and water conservation interests;

(6) One farmer from each of the state's four quadrants.

Terms of office shall be staggered and shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed, except that the term of any member who is a county commissioner or township trustee shall end when the member ceases to serve as a county commissioner or township trustee.

Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member was appointed shall serve for the remainder of that term. A member shall continue to serve subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Members shall serve at the pleasure of the director.

The executive director of the office of farmland preservation in the department of agriculture or another employee of the department who is designated by the director shall serve as the nonvoting chairperson of the board. The director annually shall designate one member of the board to serve as its vice-chairperson. The board may adopt bylaws governing its operation and shall meet at a time when the director, or the director's designee, considers it appropriate in order for the board to provide advice as required under division (B) of this section.

(B) The board shall provide advice to the director regarding all of the following:

(1) The design and implementation of an agricultural easement purchase program;

(2) The selection of applications that will be awarded matching grants under division (D) of section 901.22 of the Revised Code for the purchase of agricultural easements;

(3) The design and implementation of any other statewide farmland protection measures that the director considers appropriate.

(C) Serving as a member of the board does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(D) A board member shall be reimbursed for actual and necessary expenses incurred in the discharge of duties as a board member.

Effective Date: 07-26-2001; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 901.24 - Legal adviser - furnishing of supplies.

The attorney general is the legal adviser of the department of agriculture in all matters relating to its powers and duties. The department of administrative services shall furnish to the department such stationery as it requires for the proper discharge of its duties and all blankbooks necessary to record its transactions.

Effective Date: 12-04-1973



Section 901.25 - Prosecutions.

Upon the request of the director of agriculture, the attorney general, or under his direction, the prosecuting attorney of any county, shall aid in any investigation, hearing, or trial had under the laws which the department of agriculture or the director is required to administer, and shall institute and prosecute all necessary actions or proceedings for the enforcement of such laws, and for the punishment of all violations thereof, arising within the county in which he was elected.

Effective Date: 10-01-1953



Section 901.26 - Power to conduct hearings.

The director of agriculture in conducting investigations, inquiries, or hearings, and every person appointed by him, may administer oaths, certify to official acts, take depositions, issue subpoenas, compel the attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony.

Effective Date: 10-01-1953



Section 901.261 - Assessment of costs of action for noncompliance.

The director of agriculture, in conducting investigations, inquiries, or hearings, may assess the party to an action that is brought before the department of agriculture pursuant to Chapter 119. of the Revised Code the actual costs incurred by the department for depositions, investigations, issuance and service of subpoenas, witness fees, employment of a stenographer and hearing officer, and the production of books, accounts, papers, records, documents, and testimony if the applicable hearing officer determines that the party to the action has failed to comply with any chapter of the Revised Code or any rule adopted under any of those chapters that is administered by the director or if the hearing officer determines that the action was frivolous conduct by the party. Assessment of costs under this section may be appealed to a court of competent jurisdiction.

Nothing in this section shall be construed to apply to investigations, inquiries, or hearings conducted under Chapter 4741. of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 901.27 - Investigations.

For the purpose of making any investigation with regard to any company, firm, corporation, person, association, or copartnership, subject to the laws which the department of agriculture is required to administer, the director of agriculture may appoint, by an order in writing, an agent whose duty shall be prescribed in such order. In the discharge of his duties such agent shall have every power of an inquisitorial nature granted to the director and the same powers as a notary public with regard to the taking of depositions. Except in his report to the director or when called on to testify in any court proceedings, no such agent shall divulge any information acquired by him in respect to the transaction, property, or business of any company, firm, corporation, person, association, or copartnership while acting or claiming to act under such order. Any agent who divulges information in contravention of this section shall be disqualified from acting as such agent in any other capacity under the appointment or employment of the director.

Any number of investigations may be conducted contemporaneously.

Effective Date: 10-01-1953



Section 901.28 - Inspection of records.

The director of agriculture, or any person designated by the director, shall, upon demand, have the right to inspect books, accounts, records, and memoranda of any company, firm, corporation, persons, association, or copartnership, subject to the sections of the Revised Code administered by the department of agriculture, and to examine under oath any person, including any officer, agent, or employee of any such company, firm, corporation, person, association, or copartnership. Any person, other than the director, who makes such a demand, shall produce his authority to make such inspection.

Effective Date: 10-01-1953



Section 901.29 - Production of records.

The director of agriculture may require, by order of subpoena, to be served on any company, firm, corporation, person, association, or copartnership in the same manner that a summons is served in a civil action at such time and place as he designates, the production of any books, accounts, papers, or records kept by it in any office or place within or without the state, or of verified copies in lieu thereof, if the director so orders, in order that an examination thereof may be made by him or under his direction. Each such company, firm, corporation, person, or co-partnership that fails or refuses to comply with such order or subpoena, shall, for each day it so fails or refuses, pay into the state treasury a sum of not less than fifty dollars nor more than five hundred dollars.

Effective Date: 10-01-1953



Section 901.30 - Application for and receipt of rural rehabilitation trust assets.

The director of agriculture is hereby designated as the state official to make application to, and as the state agent to receive from, the secretary of agriculture of the United States, or any other proper federal official, pursuant to the "Rural Rehabilitation Corporation Trust Liquidation Act," 64 Stat. 98, 40 U.S.C. 440 et seq. (1950), the trust assets, either funds or property, held by the United States as trustee in behalf of the Ohio rural rehabilitation corporation.

Effective Date: 08-09-1963



Section 901.31 - Agreements for use of assets.

The director of agriculture may enter into agreements with the secretary of agriculture of the United States pursuant to § 2(f) of the ["]Rural Rehabilitation Corporation Trust Liquidation Act," 64 Stat. 98, 40 U.S.C. 440 et seq. (1950), referred to in § 901.30 of the Revised Code, upon such terms and for such periods of time as are mutually agreeable, authorizing the secretary of agriculture of the United States to accept, administer, expend, and use in the state any part of such trust assets for carrying out the purposes of Title I and II of the "Bankhead-Jones Farm Tenant Act," 50 Stat. 522, 7 U.S.C. 1001 et seq. in accordance with the applicable provisions of Title IV thereof, as amended, and to do all things necessary to carry out the purposes of said agreements.

Effective Date: 08-09-1963



Section 901.32 - Ohio farm loan fund.

Funds and the proceeds of the trust assets that are not authorized to be administered by the secretary of agriculture of the United States under section 901.31 of the Revised Code shall be paid to and received by the director of agriculture, and paid by the director into the state treasury to the credit of the Ohio farm loan fund, which is hereby created. Money credited to the fund may be expended or obligated by the director for rural rehabilitation purposes benefiting the state.

All moneys received from investment of the fund shall be credited to the fund.

All moneys received by the director resulting from the operation of the fund shall be credited to the fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1985



Section 901.33 - Powers of director - delegation.

The director of agriculture may:

(A) Collect, compromise, adjust, or cancel claims and obligations arising out of or administered under sections 901.30 to 901.34, inclusive, of the Revised Code, or under any mortgage, lease, contract, or agreement entered into or administered pursuant to such sections and, if in his judgment, necessary and advisable, pursue the same to the final collection in any court;

(B) Bid for and purchase at any execution, foreclosure, or other sale, or otherwise acquire property upon which the secretary of agriculture of the United States has a lien by reason of judgment or execution, or which is pledged, mortgaged, conveyed, or otherwise secures any loan or other indebtedness owing to or acquired by the secretary under such sections;

(C) Accept title to any property purchased or acquired under division (B) of this section, operate or lease such property for such period as is deemed necessary to protect the investment therein, and sell or otherwise dispose of such property in a manner consistent with such sections.

The authority contained in this section may be delegated to the secretary of agriculture with respect to funds or assets authorized to be administered and used by him under agreements entered into pursuant to section 901.31 of the Revised Code.

Effective Date: 10-01-1953



Section 901.34 - The United States not liable.

The United States and the secretary of agriculture thereof are free from liability by virtue of the transfer of the assets to the director of agriculture of the state pursuant to sections 901.30 to 901.34, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 901.35 - Administrative rules pertaining to mink.

For the purpose of all classification and administration of acts of the general assembly, executive orders, administrative orders, and regulations pertaining to mink, the following rules apply:

(A) Mink raised in captivity for breeding or other useful purposes are deemed domestic animals.

(B) Mink are deemed agricultural products.

(C) The breeding, raising, producing, or marketing of mink or their products by the producer is deemed an agricultural pursuit.

All the functions of the department of natural resources, division of wildlife, which affect the breeding, raising, producing, marketing, or any other phase of the production or distribution, of domestically raised mink, or products thereof, are hereby transferred to and vested in the department of agriculture.

Effective Date: 01-10-1961



Section 901.41 - Livestock exhibition at Ohio expositions center definitions.

As used in this section and in section 901.42 of the Revised Code:

(A) "Director" means the director of agriculture or the designee of the director of agriculture.

(B) "Exhibition" means a display of animals that is open to the public.

(C) "National exhibition" means an exhibition where species from fifteen or more states or nations are exhibited.

(D) "Nonprofit association" means any corporation, society, partnership, or other organization formed under the laws of this state or another state or nation providing for the establishment and governance of nonprofit entities.

(E) "Ohio expositions center" means the property that is held by this state for the purpose of conducting fairs, expositions, and exhibits and that is maintained and managed by the Ohio expositions commission under section 991.03 of the Revised Code.

(F) "Premium awards" means money, ribbons, banners, medals, achievement pins, trophies, or merchandise presented for animals of superior quality.

(G) "Rental costs" means the costs associated with the rental of the facilities, or a portion thereof, at the Ohio expositions center, including, without limitation, grounds, buildings, pens, animal feeding or watering equipment, and tieouts. "Rental costs" also includes labor costs associated with set-up, tear-down, and security.

(H) "Species" means dairy cattle, beef cattle, swine, rabbits, poultry, alpacas, llamas, and sheep.

Effective Date: 09-29-1999; 2008 HB352 08-06-2008



Section 901.42 - Financial assistance for livestock species exhibitions at expositions center.

(A) The director of agriculture may provide financial assistance to a statewide, multi-state, or national nonprofit livestock association to defray not more than fifty per cent of the rental costs of the Ohio expositions center for purposes of conducting a livestock species exhibition at the center. In order to obtain financial assistance under this division, a nonprofit livestock association shall apply to the director on a form prescribed by the director and in the manner prescribed in rules adopted under division (C) of this section.

Rental cost assistance authorized by this division shall be provided subject to both of the following conditions:

(1) No nonprofit livestock association shall receive in any fiscal year rental cost assistance exceeding fifty per cent of the funds available to the director in that fiscal year for the purposes of this section and designated for the purpose of defraying rental costs for livestock species exhibitions.

(2) The rental cost assistance shall be paid by the director to the Ohio expositions commission on behalf of the nonprofit livestock association by means of intrastate transfer voucher.

If the director receives more than one application for financial assistance for rental costs, the director shall consider the cost of and local economic benefit generated by each applicant's exhibition when allocating financial assistance.

(B) The director may expend not more than two per cent of the moneys available for the purposes of this section in a fiscal year to defray the costs to the department of agriculture for administering this section or to assist in recruiting livestock exhibitions to be held at the Ohio expositions center.

(C) The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules to carry out this section, including, without limitation, rules establishing procedures for the allocation and distribution of moneys available for the purposes of this section.

Effective Date: 06-30-1997; 2008 HB562 09-22-2008



Section 901.43 - Administrative rules for rendering laboratory services.

(A) The director of agriculture may authorize any department of agriculture laboratory to perform a laboratory service for any person, organization, political subdivision, state agency, federal agency, or other entity, whether public or private. The director shall adopt and enforce rules to provide for the rendering of a laboratory service.

(B) The director may charge a reasonable fee for the performance of a laboratory service, except when the service is performed on an official sample taken by the director acting pursuant to Title IX, Chapter 3715., or Chapter 3717. of the Revised Code; by a board of health acting as the licensor of retail food establishments or food service operations under Chapter 3717. of the Revised Code; or by the director of health acting as the licensor of food service operations under Chapter 3717. of the Revised Code. The director of agriculture shall adopt rules specifying what constitutes an official sample.

The director shall publish a list of laboratory services offered, together with the fee for each service.

(C) The director may enter into a contract with any person, organization, political subdivision, state agency, federal agency, or other entity for the provision of a laboratory service.

(D)

(1) The director may adopt rules establishing standards for accreditation of laboratories and laboratory services and in doing so may adopt by reference existing or recognized standards or practices.

(2) The director may inspect and accredit laboratories and laboratory services, and may charge a reasonable fee for the inspections and accreditation.

(E)

(1) There is hereby created in the state treasury the animal and consumer protection laboratory fund. Moneys from the following sources shall be deposited into the state treasury to the credit of the fund: all moneys collected by the director under this section that are from fees generated by a laboratory service performed by the department and related to the diseases of animals, all moneys so collected that are from fees generated for the inspection and accreditation of laboratories and laboratory services related to the diseases of animals, all moneys collected by the director under this section that are from fees generated by a laboratory service performed by the consumer protection laboratory, all moneys so collected that are from fees generated for the inspection and accreditation of laboratories and laboratory services not related to weights and measures, and all moneys collected under Chapters 942., 943., and 953. of the Revised Code. The director may use the moneys held in the fund to pay the expenses necessary to operate the animal industry laboratory and the consumer protection laboratory, including the purchase of supplies and equipment.

(2) All moneys collected by the director under this section that are from fees generated by a laboratory service performed by the weights and measures laboratory, and all moneys so collected that are from fees generated for the inspection and accreditation of laboratories and laboratory services related to weights and measures, shall be deposited in the state treasury to the credit of the weights and measures laboratory fund, which is hereby created in the state treasury. The moneys held in the fund may be used to pay the expenses necessary to operate the division of weights and measures, including the purchase of supplies and equipment.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-06-2001; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.42,HB 229, §6



Section 901.44 - Laboratory and administrative support fund.

There is hereby created in the state treasury the laboratory and administrative support fund. The department of agriculture shall deposit the following moneys received by the department to the credit of the fund: payment for the rental of the department's auditoriums by outside parties and reimbursement for related utility expenses, laboratory fees that are not designated for deposit into another fund, and other miscellaneous moneys that are not designated for deposit into another fund. The department may use moneys in the fund to pay costs associated with any program of the department as the director of agriculture sees fit.

Effective Date: 06-30-2005



Section 901.51 - Injuring vines, bushes, trees, or crops on land of another.

No person, without privilege to do so, shall recklessly cut down, destroy, girdle, or otherwise injure a vine, bush, shrub, sapling, tree, or crop standing or growing on the land of another or upon public land.

In addition to the penalty provided in section 901.99 of the Revised Code, whoever violates this section is liable in treble damages for the injury caused.

Effective Date: 01-01-1974



Section 901.511 - Prohibiting terrorism involving agricultural products or equipment.

(A) As used in this section:

(1) "Agricultural product" means any of the following items that is produced for testing or research in the context of a product development program in conjunction or coordination with a private research facility, a university, or any federal, state, or local governmental agency or that is produced for personal, commercial, pharmaceutical, or educational purposes: field crop or field crop product; timber or timber product; forestry product; livestock or livestock product; meat or meat product; milk or dairy product; poultry or poultry product; equine animal; wool; fruit or vegetable crop; aquacultural product; algacultural product; horticultural crop, including plant materials grown in a greenhouse, nursery stock grown inside or outside of a container, ornamental grass, turf grass, ornamental trees, ornamental shrubs, or flowers; sod; mushrooms; viticultural product; apicultural product; tobacco; pasture; wild animal or domestic deer, as "wild animal" and "domestic deer" are defined in section 1531.01 of the Revised Code; monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status as defined in section 943.01 of the Revised Code; or any combination of those items.

(2) "Algacultural product" means algal paste, algal powder, or dried algae that is comprised primarily of algal biomass.

(3) "Equipment" means any implement, machinery, real or personal property, building, or structure that is used in the production, growing, harvesting, or housing of any agricultural product. "Equipment" also includes any laboratory, research, product, samples, supplies, or fixed equipment that is used to test, develop, or analyze the process of producing, growing, or maintaining any agricultural product.

(4) "Material support or resources" means currency, payment instruments, other financial securities, financial services, lodging, training, safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation, and other physical assets, except medicine or religious materials.

(5) "Payment instrument" means a check, draft, money order, traveler's check, cashier's check, teller's check, or other instrument or order for the transmission or payment of money regardless of whether the item in question is negotiable.

(6) "Specified offense" means either of the following:

(a) A violation of section 2909.02, 2909.03, 2909.05, 2909.06, 2909.07, 2911.13, 2911.21, 2913.02, 2913.04, or 2913.42 of the Revised Code;

(b) An attempt to commit, complicity in committing, or a conspiracy to commit an offense listed in division (A)(5)(a) of this section.

(B) No person shall commit a specified offense involving any agricultural product or equipment with the intent to do any of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy of any government by intimidation or coercion;

(3) Affect the conduct of any government;

(4) Interrupt or interfere with agricultural production, agricultural research, or equipment for purposes of disrupting or influencing, through intimidation or other means, consumer confidence or agricultural production methods.

Division (B) of this section does not apply to the practice of veterinary medicine by a person who has been issued a valid license, temporary permit, or registration certificate to practice veterinary medicine under Chapter 4741. of the Revised Code. As used in this division, "practice of veterinary medicine" has the same meaning as in section 4741.01 of the Revised Code.

(C) No person shall raise, solicit, collect, donate, or provide any material support or resources with the purpose that the material support or resources will be used in whole or in part to plan, prepare, carry out, or aid in either a violation of division (B) of this section or in the concealment of, or an escape from, a violation of that division.

(D)

(1) In addition to the penalties established in section 901.99 of the Revised Code for a violation of this section, the court may require any person who violates this section to pay the victim of the offense an amount up to triple the value of the agricultural product or equipment that was the subject of the violation.

(2) In ordering restitution under division (D)(1) of this section, the court shall consider as part of the value of the agricultural product or equipment the market value of the agricultural product or equipment prior to the violation and the production, research, testing, replacement, and development costs directly related to the agricultural product or equipment that was the subject of the violation.

(E) The enactment of this section is not intended to require the prosecution exclusively under this section of an act, series of acts, or course of behavior that could be prosecuted either under this section or under another section of the Revised Code. One or more acts, series of acts, or courses of behavior that may be prosecuted either under this section or under another section of the Revised Code may be prosecuted under this section, the other section, or both sections.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 10-13-2004



Section 901.52 - Assurance of safety or assumption of responsibility not imputed.

(A) As used in this section, "tort action" has the same meaning as in section 2305.35 of the Revised Code.

(B) In a tort action, in the absence of willful or wanton misconduct or intentionally tortious conduct, no owner, lessee, renter, or operator of premises that are open to the public for direct access to growing agricultural produce shall be imputed to do either of the following:

(1) Extend any assurance to a person that the premises are safe from naturally occurring hazards merely by the act of giving permission to the person to enter the premises or by receiving consideration for the produce picked by the person;

(2) Assume responsibility or liability for injury, death, or loss to person or property allegedly resulting from the natural condition of the terrain of the premises or from the condition of the terrain resulting from cultivation of soil.

Effective Date: 04-07-2005



Section 901.53 - Applicability of fire prevention and safety provisions.

(A) As used in this section, "agricultural structure" means any building or structure that is used in production, growing, harvesting, or housing for the purposes of agriculture.

(B) With regard to fire prevention and safety, agriculture and agricultural structures are subject only to the state fire code established in rules adopted under section 3737.82 of the Revised Code and not to any other requirements governing fire prevention and safety.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 901.54 - Office of farmland preservation.

There is hereby created the office of farmland preservation within the department of agriculture. The office shall do all of the following:

(A) Prepare guidelines and criteria for use in the development of comprehensive local land use plans that encourage the efficient use of public infrastructure and the preservation of farmland;

(B) Establish a farmland preservation program to coordinate and assist local farmland preservation initiatives;

(C) Educate existing agencies and organizations on the importance of farmland preservation and on the significance of agriculture and agribusiness to this state's economy;

(D) Serve as a liaison with other farmland preservation entities operating on a state, regional, or national level;

(E) Prepare an inventory of farmland within this state to monitor the development of lands within this state having prime soils or unique microclimates.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 06-30-1997



Section 901.61 - Agricultural financing commission creation.

(A) There is hereby created the agricultural financing commission as a commission of the state within the department of agriculture.

(B) The commission may employ an executive director and a secretary-treasurer and such other employees as the commission considers necessary or appropriate and may fix the compensation thereof. The department shall provide staff and provide space to the commission so far as that is practical, and the commission shall restrict employment, in addition to an executive director, to the filling of special needs which cannot be filled from the department.

(C) All expenses incurred by the commission in carrying out its powers and duties shall be payable solely from funds provided under this chapter or Chapter 902. of the Revised Code or appropriated for such purposes by the general assembly, and no liability or obligation shall be incurred by the commission beyond the extent to which moneys have been provided under those chapters or such appropriations. The carrying out of the purposes and the exercise by the commission of its powers conferred by this chapter shall be held to be, and are hereby determined to be, essential public functions and public purposes of the state.

(D) There is hereby established in the state treasury the agricultural financing commission administration fund. Subject to the rights of holders of bonds issued under Chapter 902. of the Revised Code, revenues of the commission of the type and amounts determined by the commission, or not otherwise provided for by the commission shall be credited to the fund. All expenses and costs of the commission, including costs that may be paid from proceeds of bonds issued under Chapter 902. of the Revised Code, and including reimbursement of, or payment to any other fund, the department of agriculture, and any other department, board, or agency for advances made or services rendered to the commission, may be paid from the fund as determined by or pursuant to directions of the commission. Income from investments of moneys in the fund shall be credited to the fund.

(E) Rules of the commission having a general and uniform operation shall be adopted by the commission in accordance with Chapter 119. of the Revised Code. The commission shall not be required to adopt rules pursuant to section 111.15 or Chapter 119. of the Revised Code if the subject of the rule is any of the following:

(1) A rule, amendment, or rescission relating to an individual or single issuance of bonds or bonds sold under a single composite marketing arrangement pursuant to Chapter 902. of the Revised Code or the application of the proceeds thereof;

(2) A rule, amendment, or rescission of an emergency nature;

(3) A rule, amendment, or rescission concerning the internal management of the commission;

(4) A rule, amendment, or rescission proposed by the commission to comply with a federal law or rule so long as the proposed rule, amendment, or rescission contains both of the following:

(a) A statement that it is proposed for the purpose of complying with a federal law or rule;

(b) A citation to the federal law or rule that requires compliance.

Effective Date: 07-01-1985



Section 901.62 - Agricultural financing commission organization.

(A) The agricultural financing commission shall consist of nine members. Six of the members shall be appointed by the governor with the advice and consent of the senate. The director of agriculture, the director of development, and the treasurer of state or, in their absence, their designees, shall also be voting members of the commission. Of the six appointed members, three shall have experience in agriculture, and three shall have experience in agricultural finance, including lending and loan servicing. No more than four of the appointed members of the commission shall be of the same political party. The speaker of the house of representatives and the president of the senate shall each recommend to the governor one person for consideration as one of the governor's appointments. Terms of office for appointed members shall be for six years commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of appointment until the end of the term for which appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Each appointed member may be removed from office by the governor for misfeasance, nonfeasance, or malfeasance in office, or for failure to attend in person three consecutive meetings of the commission.

(B) The director of agriculture shall be the chairperson of the commission. The commission shall elect one of its appointed members as vice-chairperson and such other officers as it considers necessary, who need not be members of the commission. Each appointed member of the commission shall receive compensation at the rate of fifty dollars per commission meeting attended in person, not to exceed a maximum of three thousand dollars per year. All members shall be reimbursed for their actual and necessary expenses incurred in the discharge of their official duties. Members of the commission shall file with the Ohio ethics commission the disclosure statement described in division (A) of section 102.02 of the Revised Code on the form prescribed by the Ohio ethics commission and subject to divisions (C) and (D) of that section.

(C) Five members of the commission constitute a quorum, and the affirmative vote of five members shall be necessary for any action taken by the commission. No vacancy in membership of the commission impairs the right of a quorum to exercise all the rights and perform all the duties of the commission. Meetings of the commission may be held at any place within the state. Meetings of the commission, including notice of the place of meetings, shall comply with section 121.22 of the Revised Code.

Effective Date: 09-29-1999



Section 901.63 - Agricultural financing commission - powers and duties.

(A) The agricultural financing commission shall do both of the following until October 15, 2005:

(1) Make recommendations to the director of agriculture about financial assistance applications made pursuant to sections 901.80 to 901.83 of the Revised Code. In making its recommendations, the commission shall utilize criteria established by rules adopted under division (A)(8)(b) of section 901.82 of the Revised Code.

(2) Advise the director in the administration of sections 901.80 to 901.83 of the Revised Code.

With respect to sections 901.80 to 901.83 of the Revised Code, the role of the commission is solely advisory. No officer, member, or employee of the commission is liable for damages in a civil action for any injury, death, or loss to person or property that allegedly arises out of purchasing any loan or providing a loan guarantee, failure to purchase a loan or provide a loan guarantee, or failure to take action under sections 901.80 to 901.83 of the Revised Code, or that allegedly arises out of any act or omission of the department of agriculture that involves those sections.

(B) The commission may:

(1) Adopt bylaws for the conduct of its business;

(2) Exercise all rights, powers, and duties conferred on the commission as an issuer under Chapter 902. of the Revised Code;

(3) Contract with, retain, or designate financial consultants, accountants, and such other consultants and independent contractors as the commission may determine to be necessary or appropriate to carry out the purposes of this chapter and to fix the terms of those contracts;

(4) Undertake and carry out or authorize the completion of studies and analyses of agricultural conditions and needs within the state relevant to the purpose of this chapter to the extent not otherwise undertaken by other departments or agencies of the state satisfactory for that purpose;

(5) Acquire by gift, purchase, foreclosure, or other means, and hold, assign, pledge, lease, transfer, or otherwise dispose of, real and personal property, or any interest in that real and personal property, in the exercise of its powers and the performance of its duties under this chapter and Chapter 902. of the Revised Code;

(6) Receive and accept gifts, grants, loans, or any other financial or other form of aid from any federal, state, local, or private agency or fund and enter into any contract with any such agency or fund in connection therewith, and receive and accept aid or contributions from any other source of money, property, labor, or things of value, to be held, used, and applied only for the purposes for which the grants and contributions are made, all within the purposes of this chapter and Chapter 902. of the Revised Code;

(7) Sue and be sued in its own name with respect to its contracts or to enforce this chapter or its obligations or covenants made under this chapter and Chapter 902. of the Revised Code;

(8) Make and enter into all contracts, commitments, and agreements, and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under this chapter and Chapter 902. of the Revised Code;

(9) Adopt an official seal;

(10) Do any and all things necessary or appropriate to carry out the public purposes and exercise the powers granted to the commission in this chapter and Chapter 902. of the Revised Code and the public purposes of Section 13 of Article VIII, Ohio Constitution.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 06-26-2003



Section 901.64 - Annual report.

(A) The agricultural financing commission shall prepare an annual report setting forth bonds issued and outstanding and new loans made during the period under Chapter 902. of the Revised Code, and such other information as may further describe the activities of the commission during the period. Such reports shall be for the calendar year, unless the commission determines that a more comprehensible review can be presented on a state fiscal year basis, and shall be submitted to the governor, the speaker of the house of representatives, the president of the senate, and the director of budget and management within three months after the end of such annual period.

(B) The departments, boards, agencies, institutions, and other bodies of the state shall cooperate fully with the commission and shall provide such information as is necessary or helpful for the conduct of the functions of the commission. The commission may make arrangements with such other bodies for them to perform functions authorized by this chapter to be performed by the commission and to be compensated for such performance under such arrangements, and such other bodies are authorized to make such arrangements with the commission and perform such functions pursuant to such arrangements.

Effective Date: 01-11-1985



Section 901.70 - Livestock exhibition definitions.

As used in sections 901.70 to 901.76 of the Revised Code:

(A) "Exhibition" means any of the following:

(1) A show or sale of livestock at a fair or elsewhere that is sponsored by or under the control of a county or independent agricultural society organized under section 1711.01 or 1711.02 of the Revised Code;

(2) A show or sale of livestock at the Ohio state fair;

(3) A livestock show at a fair or elsewhere or a livestock sale at or associated with a fair or livestock show that is assembled for any length of time;

(4) A livestock show at a fair or elsewhere or a livestock sale at or associated with a fair or livestock show that includes livestock with origins outside this state;

(5) Any show or sale of livestock at a fair or elsewhere that is specified by rule of the director of agriculture adopted under section 901.72 of the Revised Code.

(B) "Livestock" means any animal generally used for food or in the production of food, including cattle, sheep, goats, rabbits, poultry, swine, and any other animal included by the director by rules adopted under section 901.72 of the Revised Code, alpacas, and llamas.

(C) "Sponsor" means any of the following:

(1) A county or independent agricultural society organized under section 1711.01 or 1711.02 of the Revised Code;

(2) The Ohio state fair;

(3) Any other public or private entity sponsoring an exhibition.

Effective Date: 06-14-1995; 2008 HB352 08-06-2008



Section 901.71 - Advisory committee on livestock exhibitions.

(A) There is hereby created the advisory committee on livestock exhibitions consisting of not more than twenty-one members, as follows:

(1) The director of agriculture, or the director's designee, who may be the chief of the division of fairs;

(2) The state veterinarian, or the state veterinarian's designee;

(3) A representative of the Ohio cattlemen's association, the Ohio purebred dairy cattle association, the Ohio pork producers council, the Ohio poultry association, the Ohio sheep improvement association, the Ohio fair managers association, the Ohio farm bureau federation, the Ohio farmers union, the Ohio department of education's agricultural education service, the Ohio state university extension, the national farmers organization, and the Ohio state grange, or their designees. Each of these members shall be chosen by the organization the member represents.

(4) The chairperson of the Ohio expositions commission, or the chairperson's designee;

(5) Three persons who shall be appointed by the director, each of whom shall serve as a member of a board of directors of a county or independent agricultural society organized under section 1711.01 or 1711.02 of the Revised Code. Of the initial appointments made by the director, one shall be for a term ending on December 31, 1996; one shall be for a term ending on December 31, 1997; and one shall be for a term ending on December 31, 1998.

(6) Not more than three additional members appointed at the option of the director. If the director appoints one or more additional members, the first additional appointment shall be for a term ending on December 31, 1996, the second additional appointment shall be for a term ending on December 31, 1997, and the third additional appointment shall be for a term ending on December 31, 1998.

Following the completion of the initial terms of the appointments made by the director, each term of office shall be three years, commencing on the first day of January and ending on the thirty-first day of December. A member appointed by the director shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the unexpired term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of ninety days has elapsed, whichever occurs first.

Members may be removed from the committee only for misfeasance, malfeasance, or nonfeasance. A vacancy on the committee shall not impair the right of the other members to exercise all of the functions of the committee. A simple majority constitutes a quorum for the conduct of business of the committee. On request, each member shall be reimbursed for the actual and necessary expenses incurred in the discharge of the member's duties as a committee member.

(B) The committee shall be considered a part of the department of agriculture for the administrative purposes required by this section, including the payment of expenses authorized to each member of the committee under this section. The director or the director's designee shall serve as chairperson of the committee. The director shall designate an employee or official of the department to act as the secretary of the committee. The secretary shall keep the minutes of the committee's meetings and a permanent journal of all meetings, proceedings, findings, determinations, and recommendations of the committee, including an itemized statement of the expenses allowed to each member of the committee under this section. The committee may request from the director, and the director shall provide, meeting space, assistance, services, and information to enable the committee to carry out its duties.

(C) The committee shall meet at least once annually after the fifteenth day of October and before the first day of December. The committee may meet at other times as the chairperson or a majority of the committee members considers appropriate, provided the chairperson gives members written notice of any meeting at least seven days prior to the meeting.

(D) The committee may propose rules and may advise and counsel the director on all matters relating to the administration of exhibitions and any other matters that the committee and the director consider appropriate in carrying out sections 901.71 to 901.76 of the Revised Code.

Effective Date: 06-14-1995

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 901.72 - Administrative rules for livestock exhibitions.

(A) The director of agriculture, in accordance with Chapter 119. of the Revised Code, may adopt rules for the governance and administration of exhibitions, and to provide for related food safety and the health, safety, and welfare of livestock, and may adopt by reference rules adopted by other public or private agencies such as the Ohio farm animal care commission. Rules of the director may specify those grooming, commercial, or medical practices that are generally accepted within the community of persons exhibiting livestock and may specify false, deceptive, misleading, unethical, or unprofessional practices that constitute grounds for disciplinary action under section 901.74 of the Revised Code.

(B) Rules of the director that apply to exhibition-related food safety and the health, safety, and welfare of livestock shall apply to every exhibition operated within this state and to every sponsor. A sponsor may exempt itself from any other rules adopted by the director under this section that do not apply to food safety or the health, safety, or welfare of livestock, including, without limitation, rules for the governance and administration of exhibitions, by, not later than thirty days before the commencement of its exhibition, filing with the director, on a form prescribed and provided by the director, a list of the rules that shall not apply to its exhibition.

(C) The director may provide mediation, dispute resolution, and arbitration services in any dispute involving an alleged violation of a rule adopted under division (A) of this section from which the sponsor could have exempted itself under division (B) of this section, but chose not to.

(D) Nothing in this section or in sections 901.73 or 901.74 of the Revised Code precludes any sponsor from doing any of the following:

(1) Adopting rules or written policies for the governance and administration of its own exhibition, including, without limitation the adoption of any rule by reference to a rule adopted by other public or private agencies;

(2) Adopting rules or written policies providing for appeals regarding alleged violations of rules or written policies adopted by the sponsor;

(3) Taking any disciplinary action established in the rules or written policies adopted by the sponsor in connection with violations of the sponsor's rules or written policies for the governance and administration of its exhibition. Any such disciplinary action taken by a sponsor in regard to its own exhibition is in addition to any disciplinary action taken by the director under section 901.74 of the Revised Code.

(4) Establishing by rule or written policy criteria and procedures for the reinstatement of any person disqualified from participation in the sponsor's exhibition by a disciplinary action taken by the sponsor and for deciding requests for reinstatement submitted under those rules.

Effective Date: 06-14-1995



Section 901.73 - Investigations concerning livestock exhibitions.

(A)

(1) The director of agriculture may inspect and investigate any matter involving livestock that is not present at an exhibition, but is registered or entered in an exhibition, or raised with the apparent intent of being so registered or entered, when the director reasonably suspects any of the following:

(a) There has been a violation of section 901.76 or 2925.09 of the Revised Code or a rule adopted under section 901.72 of the Revised Code;

(b) The livestock's health, safety, or welfare may be threatened;

(c) The livestock constitutes a threat to or may adversely affect food safety.

(2) The director may conduct random inspections and investigations regarding any matter involving livestock present at an exhibition.

(3) With the consent of the property owner and the livestock owner, the director or the director's designee may enter at all reasonable times any premises, facility, pen, yard, vehicle, or means of conveyance for the purpose of sampling and testing livestock registered or entered in an exhibition or raised with the apparent intent of being so registered or entered. If the director or the director's designee is denied access to any premises, facility, pen, yard, vehicle, or means of conveyance by the property owner or to livestock by the livestock owner, and if the director reasonably suspects that food safety or the health, safety, or welfare of livestock is threatened, the director may apply to a court of competent jurisdiction in the county in which the premises, facility, pen, yard, vehicle, means of conveyance, or livestock are located for a search warrant authorizing access to the premises, facility, pen, yard, vehicle, means of conveyance, or livestock for the purposes of this section. The court shall issue the search warrant for the purposes requested if there is probable cause to believe that livestock is involved that is registered or entered in an exhibition or raised with the apparent intent of being so registered or entered, and that food safety or the health, safety, or welfare of livestock is threatened. The finding of probable cause may be based on hearsay, provided there is a substantial basis for believing that the source of the hearsay is credible and that there is a factual basis for the information furnished.

The director may designate employees of the department of agriculture, employees of the United States department of agriculture, licensed veterinarians, or employees or students of an approved or accredited veterinary school or college to perform the inspecting, sampling, and testing. The director may contract with laboratories, universities, or other persons or institutions, both public and private, to perform the livestock testing.

(B) While the director or the director's designee is sampling or testing the livestock, the owner or custodian of the livestock shall render assistance in accordance with sections 941.05 and 941.08 of the Revised Code. Any person who refuses to cooperate with the director or the director's designee in the inspection, sampling, and testing of livestock may be prohibited by the director acting under section 901.74 of the Revised Code from participating in any exhibition.

(C) A person may register, enter, or exhibit at an exhibition only livestock owned by that person for the length of time specified by rule of the director, unless one of the following applies:

(1) The livestock owner suffers from a recognized physical handicap that prevents the owner from showing the livestock;

(2) The sponsor provides written permission to someone other than the livestock owner to register, enter, or exhibit the livestock;

(3) A rule of the director provides that this division shall not apply to an exhibition.

Effective Date: 07-01-1996



Section 901.74 - Disciplinary actions.

(A) Any person involved in any activity in connection with exhibiting livestock at an exhibition or with raising livestock with the apparent intent that the livestock eventually is to be entered in an exhibition is subject to disciplinary action by the department of agriculture for any of the following reasons:

(1) The person has been convicted of or pleaded guilty to a violation of section 901.76 or 2925.09 of the Revised Code, or has been found by the director of agriculture to have tampered with or sabotaged livestock;

(2) The director reasonably suspects that the person's conduct in regard to raising or exhibiting the livestock threatens, endangers, or adversely affects food safety or the health, safety, or welfare of livestock;

(3) The person has refused to cooperate with the director or the director's designee in the inspection, sampling, and testing of livestock under section 901.73 of the Revised Code, unless the person withheld consent to the inspection, sampling, and testing and no search warrant was issued;

(4) The person has violated a rule adopted by the director under section 901.72 of the Revised Code from which the sponsor of the exhibition at which the violation occurred could have exempted itself under that section, but chose not to.

(B) If one or more of the grounds for disciplinary action listed in division (A)(1), (2), or (3) of this section exist, the director, upon the director's own initiative, may conduct an adjudication in accordance with Chapter 119. of the Revised Code and may take any disciplinary action established by the director by rules adopted in accordance with Chapter 119. of the Revised Code. If one or more of the grounds for disciplinary action listed in division (A) of this section exist, the director, upon the request of a sponsor, may conduct an adjudication in accordance with Chapter 119. of the Revised Code and may take any disciplinary action established by the director by rules adopted in accordance with Chapter 119. of the Revised Code. Disciplinary action imposed under this section by the director may include disqualifying the person, the person's family, members of the person's household, or any other person associated with the activity resulting in the disciplinary action from participating in any class or with any species of livestock in any current or future exhibition.

(C) The director, in accordance with Chapter 119. of the Revised Code, may adopt rules establishing the criteria and procedures for the reinstatement of any person disqualified from participation in an exhibition as a result of disciplinary action taken by the director under this section. Any person disqualified by disciplinary action of the director may file a written request with the director to seek reinstatement after the period of disqualification ends or at any other time established by rule. Upon the written request of the person seeking the reinstatement, the director shall conduct an adjudication in accordance with Chapter 119. of the Revised Code.

Effective Date: 07-01-1996



Section 901.75 - No exhibition after disqualification.

No person shall exhibit livestock owned or raised by another person if the person owning or raising the livestock has been disqualified by the director of agriculture under section 901.74 of the Revised Code or has been disqualified from exhibiting livestock by any court having jurisdiction.

Effective Date: 06-14-1995



Section 901.76 - Tampering with or sabotaging livestock at an exhibition prohibited.

(A) No person shall tamper with any livestock.

(B) No person shall sabotage any livestock exhibited at an exhibition.

(C) In addition to the penalties established in section 901.99 of the Revised Code, whoever violates division (A) or (B) of this section is subject to disciplinary action by the director of agriculture under section 901.74 of the Revised Code.

(D) This section does not apply to either of the following:

(1) Any action taken or activity performed or administered by a licensed veterinarian or in accordance with instructions of a licensed veterinarian if the action or activity was undertaken for accepted medical purposes during the course of a valid veterinarian-client-patient relationship;

(2) Accepted grooming, commercial, or medical practices as defined by rules of the director adopted under section 901.72 of the Revised Code.

(E) As used in this section:

(1) "Tamper" means any of the following:

(a) Treatment of livestock in such a manner that food derived from the livestock would be considered adulterated as defined in division (A), (B), (C), (D), (E), (H), (I), or (J) of section 3715.59 of the Revised Code;

(b) The injection, use, or administration of any drug that is prohibited under any federal law or law of this state, or any drug that is used in any manner that is not authorized under any federal law or law of this state. Whenever the commissioner of the United States food and drug administration or the secretary of the United States department of agriculture, pursuant to the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, or the federal "Virus-Serum-Toxin Act," 37 Stat. 832 (1913), 21 U.S.C.A. 151, as amended, approves, disapproves, or modifies the conditions of the approved use of a drug, the approval, disapproval, or modification automatically is effective for the purposes of division (E)(1)(b) of this section, unless the director, in accordance with Chapter 119. of the Revised Code, adopts a rule to alter for the purposes of that division the action taken by the commissioner or secretary. The director may adopt such a rule if the director considers it to be necessary or appropriate for the protection of food safety or the health, safety, or welfare of livestock or to prevent the use of a drug for the purpose of concealing, enhancing, transforming, or changing the true conformation, configuration, or condition of livestock. No such rule shall authorize the use of any drug the use of which is prohibited by, or authorize the use of any drug in a manner not authorized by, the commissioner or secretary under either of those acts.

(c) The injection, or other internal or external administration of any product or material, whether gas, solid, or liquid, to livestock for the purpose of concealing, enhancing, transforming, or changing the true conformation, configuration, condition, or age of the livestock or making the livestock appear more sound than it actually is;

(d) The use or administration, for cosmetic purposes, of steroids, growth stimulants, or internal artificial filling, including paraffin, silicone injection, or any other substance;

(e) The use or administration of any drug or feed additive affecting the central nervous system of the livestock;

(f) The use or administration of diuretics for cosmetic purposes;

(g) The surgical manipulation or removal of tissue so as to change, transform, or enhance the true conformation or configuration of, or to conceal the age of, the livestock.

(2) "Sabotage" means intentionally tampering with any livestock belonging to or owned by another person that has been registered, entered in, or exhibited in any exhibition, or raised with the apparent intent of being entered in an exhibition.

Effective Date: 06-14-1995



Section 901.80 - [Repealed].

Effective Date: 03-16-1998; 10-15-2007



Section 901.81 - [Repealed].

Effective Date: 06-06-2001; 10-15-2007



Section 901.82 - [Repealed].

Effective Date: 06-06-2001; 10-15-2007



Section 901.83 - [Repealed].

Effective Date: 03-16-1998; 10-15-2007



Section 901.85 - [Repealed].

Effective Date: 06-29-2004



Section 901.90 - Agriculture license plate scholarship fund.

(A) There is hereby created in the state treasury the Ohio agriculture license plate scholarship fund consisting of the contributions the registrar of motor vehicles receives pursuant to section 4503.503 of the Revised Code. Money shall be expended from the fund only as provided in division (C) of this section.

(B)

(1) There is hereby created the Ohio agriculture license plate scholarship fund board, consisting of the director of agriculture or the director's designee and one representative appointed by each of the following organizations:

(a) The Ohio agriculture council;

(b) The Ohio corngrowers association;

(c) The Ohio farm bureau federation;

(d) The Ohio soy association;

(e) The Ohio state university college of food, agricultural, and environmental sciences;

(f) The Ohio young farmers association.

(2) All original appointments to the board shall be made not later than ninety days after the effective date of this section, and all vacancies shall be filled in the same manner as the original appointment. Members of the board shall serve without compensation but shall be reimbursed for the actual expenses they incur in performing their duties. The director of agriculture or the director's designee shall serve as chairperson. The board shall adopt rules governing their meetings and proceedings.

(C) There is hereby established the Ohio agriculture license plate scholarship program to benefit students who attend an institution of higher learning located in this state and are enrolled in a program that is related to agriculture. The board shall adopt rules governing all aspects of the program, including any additional eligibility requirements, the application process, scholarship amounts, and any requirements a student must meet in order to retain a scholarship.

All decisions of the board relating to the scholarship program, including the decision to award, renew, not renew, or revoke a scholarship, are final.

Effective Date: 2008 HB293 08-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 901.91 - Assessment of operating funds.

The director of agriculture may assess the operating funds of the department of agriculture to pay a share of the department's central support and administrative costs. The assessments shall be based on a plan that the director develops and submits to the director of budget and management not later than the fifteenth day of July of the fiscal year in which the assessments are to be made. If the director of budget and management determines that the assessments proposed in the plan are appropriate, the director shall approve the plan. Assessments shall be paid from the funds designated in the plan and credited by means of intrastate transfer voucher to the department of agriculture central support indirect costs fund, which is hereby created in the state treasury. The fund shall be administered by the director of agriculture and used to pay central support and administrative costs of the department of agriculture.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 901.99 - Penalty.

(A) Whoever violates section 901.51 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 901.75 or division (C) of section 901.73 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates division (A) of section 901.76 of the Revised Code is guilty of a felony of the fifth degree on a first offense and of a felony of the fourth degree on each subsequent offense.

(D) Whoever violates division (B) of section 901.76 of the Revised Code is guilty of a felony of the fourth degree.

(E) Whoever violates division (B) of section 901.511 of the Revised Code is guilty on a first offense of a misdemeanor or a felony that is one degree higher than the penalty for the most serious underlying specified offense that is involved in the violation. However, if on such an initial violation the penalty for the most serious underlying specified offense is a felony of the first degree, the violator is guilty of a felony of the first degree.

On each subsequent violation of division (B) of that section, the violator is guilty of a misdemeanor or a felony that is two degrees higher than the penalty for the most serious underlying specified offense that is involved in the subsequent violation. However, if on such a subsequent violation the penalty for the most serious underlying specified offense is a felony of the first or second degree, the violator is guilty of a felony of the first degree.

As used in this division, "specified offense" has the same meaning as in section 901.511 of the Revised Code, and "most serious underlying specified offense" refers to the underlying specified offense that carries the highest maximum penalty.

(F) Whoever violates division (C) of section 901.511 of the Revised Code is guilty of a felony of the third degree.

Effective Date: 07-01-1996; 10-13-2004






Chapter 902 - AGRICULTURAL FINANCING

Section 902.01 - Agricultural financing definitions.

As used in this chapter:

(A) "Bonds" means bonds, notes, or other forms of evidences of obligation issued in temporary or definitive form, including refunding bonds and notes and bonds and notes issued in anticipation of the issuance of bonds and renewal notes.

(B) "Bond proceedings" means the resolution or ordinance or the trust agreement or indenture of mortgage, or combination thereof, authorizing or providing for the terms and conditions applicable to bonds issued under authority of this chapter.

(C) "Borrower" means the recipient of a loan or the lessee or purchaser of a project under this chapter and is limited to a sole proprietor, or to a partnership, joint venture, firm, association, or corporation, a majority of whose stockholders, partners, members, or associates are persons or the spouses of persons related to each other within the fourth degree of kinship, according to law, provided that the sole proprietor or at least one of such related persons resides or will reside on or is or will actively operate the project or the farm or agricultural enterprise composed, in whole or in part, of the project, and provided further that the sole proprietor or all of the stockholders, members, partners, or associates are natural persons. The agricultural financing commission may establish procedures for the determination of the eligibility of borrowers under this chapter which determinations are conclusive in relation to the validity and enforceability of bonds issued under bond proceedings authorized in connection therewith, and in relation to security interests given and leases, subleases, sale agreements, loan agreements, and other agreements made in connection therewith, all in accordance with their terms.

(D) "Composite financing arrangement" means the sale of a single issue of bonds to finance two or more projects, including, but not limited to, a single issue of bonds for a group of loans submitted by or through a single lending institution or with credit enhancement from a single lending institution, or the sale by or on behalf of one or more issuers of two or more issues or lots of bonds under or pursuant to a single sale agreement, single marketing arrangement, or single official statement, offering circular, or other marketing document.

(E) "Issuer" means the state, or any county or municipal corporation of the state.

(F) "Issuing authority" means in the case of the state, the agricultural financing commission created by section 901.61 of the Revised Code; in the case of a municipal corporation, the legislative authority thereof; and in the case of a county, the board of county commissioners or whatever officers, board, commission, council, or other body might succeed to or assume the legislative powers of the board of county commissioners.

(G) "Lending institution" means any domestic building and loan association as defined in section 1151.01 of the Revised Code, any service corporation the entire stock of which is owned by one or more such building and loan associations, a bank which has its principal place of business located in this state, a bank subsidiary corporation that is wholly owned by a bank having its principal place of business located in this state, any state or federal governmental agency or instrumentality including without limitation the federal land bank, production credit association, or bank for cooperatives, or any of their local associations, or any other financial institution or entity authorized to make mortgage loans and qualified to do business in this state.

(H) "Loan" includes a loan made to or through, or a deposit with, a lending institution or a loan made directly to the owner or operator of a project to finance one or more projects. Notwithstanding any other provision of this chapter, loans from proceeds of bonds issued under a composite financing arrangement shall be made only to or through, or by a deposit with, a lending institution, including the purchase of loans from lending institutions, or be made in any other manner in which a lending institution has been or is involved in the origination or credit enhancement of the loan.

(I) "Mortgage loan" means a loan secured by a mortgage, deed of trust, or other security interest.

(J) "Pledged facilities" means the project or projects mortgaged or facilities the rentals, revenues, and other income, charges, and moneys from which are pledged, or both, for the payment of the principal of and interest on the bonds issued under authority of section 902.04 of the Revised Code, and includes a project for which a loan has been made under authority of this chapter, in which case, references in this chapter to revenues of such pledged facilities or from the disposition thereof include payments made or to be made to or for the account of the issuer pursuant to such loan.

(K) "Project" means real or personal property, or both, including undivided and other interests therein, acquired by gift or purchase, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, by an issuer, or by others from the proceeds of bonds, located within the boundaries of the issuer, and used or to be used by a borrower for agricultural purposes as provided in division (D) of this section. A project is hereby determined to qualify as facilities for industry, commerce, distribution, or research described in Section 13 of Article VIII, Ohio Constitution.

(L) "Purchase" means, with respect to loans, the purchase of loans from, or other acquisition by an issuer of loans of, lending institutions.

(M) "Revenues" means the rentals, revenues, payments, repayments, income, charges, and moneys derived or to be derived from the use, lease, sublease, rental, sale, including installment sale or conditional sale, or other disposition of pledged facilities, or derived or to be derived pursuant to a loan made for a project, bond proceeds to the extent provided in the bond proceedings for the payment of principal of, or premium, if any, or interest on the bonds, proceeds from any insurance, condemnation, or guaranty pertaining to pledged facilities or the financing thereof, any income and profit from the investment of the proceeds of bonds or of any revenues, any fees and charges received by or on behalf of an issuer for the services of or commitments by the issuer, and moneys received in repayment of and for interest on any loan made or purchased by an issuer, moneys received by an issuer upon the sale of any bonds of the issuer under section 902.04 of the Revised Code, any moneys received from investment of funds of an issuer or from the sale of collateral securing loans made or purchased by the issuer, including collateral acquired by foreclosure or other action to enforce a security interest, and any moneys received in payment of a claim under insurance, guarantees, letters of credit, or otherwise with respect to any loans made or purchased by an issuer or any collateral held by the issuer of any bonds issued under this chapter.

(N) "Security interest" means a mortgage, lien, or other encumbrance on, or pledge or assignment of, or other security interest with respect to all or any part of pledged facilities, revenues, reserve funds, or other funds established under the bond proceedings, or on, of, or with respect to, a lease, sublease, sale, conditional sale, or installment sale agreement, loan agreement, or any other agreement pertaining to the lease, sublease, sale, or other disposition of a project or pertaining to a loan made for a project, or any guaranty or insurance agreement made with respect thereto, or any interest of the issuer therein, or any other interest granted, assigned, purchased, or released to secure payments of the principal of, premium, if any, or interest on any bonds or to secure any other payments to be made by an issuer under the bond proceedings. Any security interest under this chapter may be prior or subordinate to or on a parity with any other mortgage, lien, encumbrance, pledge, assignment, or other security interest.

Effective Date: 01-01-1997



Section 902.02 - Finding of importance of agriculture.

It is hereby found and determined that agriculture is an essential and indispensable part of the commerce and industry of the state and is of vital importance to the creation and preservation of jobs and employment opportunities and to the improvement of the economic welfare of the people of the state, that agriculture creates, promotes, and is a part of the continuous exchange of goods and services in the state economy, that there exists in this state an inadequate supply of agricultural credit and loan financing at affordable interest rates consistent with the needs of many agricultural borrowers which makes it difficult for persons to undertake to engage in agriculture or for persons engaged in agriculture to continue operations at present levels, decreases employment, and has an adverse effect upon the economic welfare of the people of the state. It is further found and determined that this chapter is enacted pursuant to, and the authority granted by this chapter is consistent with and will effect the purposes of, Section 13 of Article VIII, Ohio Constitution, that agriculture is part of and is directly related to industry, commerce, distribution, and research under Section 13 of Article VIII, Ohio Constitution, and that it is in the public interest and a proper public purpose under Section 13 of Article VIII, Ohio Constitution, for the state or any county or municipal corporation of the state, to acquire, construct, enlarge, improve, or equip, and to sell, lease or exchange, or otherwise dispose of property, structures, equipment, and facilities for agricultural purposes, and to make loans and borrow money and issue bonds or other obligations to provide moneys for the acquisition, construction, enlargement, improvement, or equipment of such property, structures, equipment, and facilities, all as provided in this chapter, and that such activities will contribute to the creation or preservation of jobs or employment opportunities or the improvement of the economic welfare of the people of the state. This chapter, being necessary for the welfare of the state and its people, shall be liberally construed to effect its purposes.

Effective Date: 01-11-1985



Section 902.03 - Industrial development provisions of constitution implemented.

Section 13 of Article VIII, Ohio Constitution, is in part implemented by this chapter in furtherance of the public purposes of the state to create or preserve jobs and employment opportunities or to improve the economic welfare of the people of the state. Any issuer acting through its issuing authority may in accordance with Section 13 of Article VIII, Ohio Constitution:

(A) Acquire by gift or purchase and hold and mortgage real estate and interests therein and personal property to be used as a project;

(B) Purchase, construct, reconstruct, enlarge, improve, furnish, and equip and lease, sell, exchange, and otherwise dispose of projects including, without limitation, the sale of projects by conditional or installment sale under which title may pass prior to or after completion of construction of a project or payment or provision for payment of all principal of, premium, if any, and interest on the bonds, or at any other time provided in the agreement pertaining to such sale, and including sale under an option to purchase upon agreed terms which may include a price which may be a nominal amount or less than true value at the time of purchase;

(C) Issue its bonds pursuant to a composite financing arrangement or otherwise to provide funds, by loans or otherwise, for acquiring, constructing, reconstructing, enlarging, improving, furnishing, or equipping one or more projects or parts thereof;

(D) Subject to division (D)(1) of section 902.04 of the Revised Code, issue its bonds pursuant to a composite financing arrangement for a group of loans submitted by or through a single lending institution, or with credit enhancement from a single lending institution or other person, to provide funds for acquiring, constructing, reconstructing, enlarging, improving, furnishing, or equipping one or more projects or parts thereof;

(E) Make loans for the acquisition, construction, reconstruction, enlargement, improvement, furnishing, or equipping of projects upon such terms as the issuing authority may determine or authorize, including secured or unsecured loans, and, in connection therewith, enter into loan agreements and other agreements, accept notes or other forms of obligation to evidence such indebtedness and security interests to secure such indebtedness, and take such action as may be considered by it appropriate to protect such security and safeguard against losses, including without limitation, foreclosure and the bidding upon and purchase of property upon foreclosure or other sale;

(F) Enter into contracts and execute all instruments necessary or appropriate to carry out the purposes of this chapter;

(G) Fix, alter, and collect rentals and other charges for the use and occupancy of a project and lease the project to others, including a contract with, or the granting of an option to the lessee to purchase the project for such price as the issuing authority in its sole discretion determines to be appropriate, after retirement or redemption, or provision therefor, of all the bonds of the issuer issued to provide funds for the project;

(H) Retain, contract with, or employ and fix the compensation of financial consultants, appraisers, accounting experts, architects, engineers, and other employees, agents, and independent contractors as are necessary in the judgment of the issuing authority to carry out the provisions of this chapter;

(I) Pledge, assign, hypothecate, or otherwise encumber as security for the bonds, the rentals, revenues, and other income, charges, and moneys realized from the use, lease, sale, or other disposition of one or more projects or parts thereof as may be designated in the bond proceedings and enter into trust agreements or indentures of mortgage for the benefit of bondholders;

(J) Enter into appropriate arrangements with any federal or state department or agency, county, township, municipal corporation, or other political subdivision, taxing district or public body or agency for the planning and installation of streets, roads, alleys, water supply and distribution facilities, storm and sanitary sewage collection and disposal facilities, and other necessary appurtenances to a project;

(K) Purchase fire and extended coverage and liability insurance for a project, insurance protecting the issuer and its officers and employees against liability for damage to property or injury to or death of persons arising from the project, and any other insurance the issuer may agree to provide under the bond proceedings;

(L) Sell, lease, release, or otherwise dispose of real and personal property or interests therein, or a combination thereof, acquired by the issuer under authority of this chapter, and grant such easements and other rights in, over, under, or across a project as will not interfere with its use of such property, which sale, lease, release, disposition, or grant may be made without competitive bidding and in such manner and for such consideration as the issuing authority in its judgment deems appropriate;

(M) Purchase and contract to purchase loans or other evidence of debt from, and make and contract to make loans to or through lending institutions;

(N) Procure or require the procurement of insurance against any loss in connection with its operations, including without limitation the repayment of any loan, in such amount and from such insurers, including without limitation, the federal government, and pay any premiums therefor;

(O) Arrange for guarantees of its bonds by the federal government or by any private insurer or others, and contract, arrange for, make, or obtain letters of credit, agreements to purchase, repurchase, remarket, and index bonds, investment agreements, certificates of deposit, and other arrangements, agreements, and instruments related to the security for, or application or investment of funds pertaining to, bonds and pay any premiums or other consideration therefor from the proceeds of bonds or other revenues;

(P) Enter into reimbursement agreements, credit agreements, escrow agreements and such other contracts and agreements as appropriate, do all things necessary or appropriate and permitted by law to carry out such agreements, arrangements, and contracts, including the issuance of bonds in consideration of advances made under such agreements, arrangements, and contracts, and assign or direct the assignment of the right of the issuer with respect to such credit facilities and authorize its designated agents to draw upon such credit facilities;

(Q) Contract for the administration, origination, and servicing of loans and determine rates, fees, charges, and other terms and conditions in connection therewith;

(R) Subject to the rights of holders of bonds, collect, enforce the collection of, and foreclose on any collateral securing loans and acquire or take possession of such collateral and sell the same at public or private sale, and otherwise deal with such collateral as may be necessary to protect the interests of the issuer and the holders of bonds;

(S) Subject to the rights of holders of bonds, consent to any modification with respect to the rate of interest, time of payment or any installment of principal or interest, security or other term of any loan or commitment therefor or agreement of any kind to which the issuer is a party or beneficiary;

(T) Fix, charge, alter, and collect fees, interest rates, or other charges on bonds, loans, the allocation of loan funds, purchases of mortgage loans, processing services, or other services;

(U) Do all other acts necessary or appropriate to carry out the public purposes of Section 13 of Article VIII, Ohio Constitution, and this chapter.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 902.04 - Purpose of loans, debts, bonds.

(A) An issuer may from time to time issue bonds to carry out the lawful purposes set forth in this chapter including, but not limited to, the purchase of loans or other evidence of debt from and the making of loans to or through lending institutions, the payment of the costs of insurance, letters of credit, certificates of deposit, and purchase agreements related to the bonds or loans, underwriting, legal, accounting, financial consulting, rating, printing, and other services relating to the issuance and sale of the bonds, fees of any trustee, paying agent, bond registrar, depository, transfer agent, and authenticating agent, interest on the bonds, establishment of reserve funds securing the bonds, and any other costs reasonably related to the issuance, sale, marketing, servicing, insuring, guaranteeing, and otherwise securing of the bonds. Any issuer may from time to time, whenever it considers refunding to be expedient, issue bonds to refund any bonds issued under this chapter whether the bonds to be refunded have or have not matured, and may issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose. The terms of the issuance and sale of refunding bonds shall be as provided in this chapter for an original issue of bonds.

(B) Bonds, and the issuance of bonds, pursuant to this chapter need not comply with any other law applicable to the issuance of bonds. The deposit, application, safeguarding, and investment of funds of an issuer received or held under bond proceedings of the issuer shall not be subject to Chapters 131. and 135. of the Revised Code.

(C)

(1) Bonds issued pursuant to this chapter do not constitute a debt, or the pledge of the faith and credit, of the state or any political subdivision thereof, and the holders or owners of such bonds have no right to have taxes levied by the general assembly or taxing authority of any political subdivision for the payment of the principal thereof or interest thereon. Moneys raised by taxation shall not be obligated or pledged for the payment of principal of or interest on such bonds, but such bonds shall be payable solely from the revenues and security interests pledged for their payment as authorized by this chapter, unless bonds are issued in anticipation of the issuance of or are refunded by refunding bonds issued pursuant to this chapter, which refunding bonds shall be payable solely from revenues and security interests pledged for their payment as authorized by this chapter. Bond anticipation notes may be secured solely or additionally by a covenant of the issuer that it will do all things necessary for the issuance of the bonds anticipated or renewal notes in appropriate amount and either exchange such bonds or renewal notes for such notes or apply the proceeds therefrom to the extent necessary to make full payment of the principal of and interest on such notes.

(2) Any pledge of revenues to the payment of bonds is valid and binding from the time the pledge is made and the revenues so pledged and thereafter received by the issuer are immediately subject to the lien of such pledge without any separation or physical delivery thereof, or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the issuer, irrespective of whether such parties have notice thereof, and creates a perfected security interest for all purposes of Chapter 1309. of the Revised Code. Neither the resolution or ordinance nor any trust agreement or indenture by which a pledge is created need be filed or recorded except in the records of the issuer.

(3) All bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not debts of the state or any political subdivision thereof, but are payable solely from the revenues and security interests pledged for their payment.

(D)

(1) The bonds shall be authorized by one or more resolutions or ordinances of the issuing authority, shall bear such date or dates, and shall mature at such time or times, not exceeding forty years from the date of issue, and have such redemption and purchase provisions as are authorized by or pursuant to such resolutions or ordinances. The bonds shall bear interest at such rate or rates, or at a variable rate or rates, as provided in or authorized by or pursuant to such resolutions or ordinances. The bonds shall be in such denominations, be in such form, either coupon, registered or book entry, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as the issuing authority may authorize. The bonds may be sold by the issuing authority at public or private sale, at not less than such price or prices as the issuer determines. Notwithstanding any other provision of this chapter or Chapter 165., 761., or 1724. of the Revised Code, the commission shall have exclusive power to authorize the issuance and sale of bonds for agricultural purposes under a composite financing arrangement in excess of five hundred thousand dollars; provided that other issuers may issue bonds under composite financing arrangements in such greater amounts and at such times as shall be approved by the commission.

(2) Bonds issued by the agricultural financing commission shall be executed by the chairman or vice-chairman of the commission, manually or by a facsimile signature. The official seal of the commission or a facsimile thereof shall be affixed thereto or printed thereon, and any coupons attached thereto shall bear the signature or facsimile signature of the chairman or vice-chairman of the commission. Bonds and coupons issued by any other issuer shall be executed by such officers, in manual or facsimile form, and bear such official seal or a facsimile thereof, as shall be provided in the bond proceedings for the bonds. In case any officer whose signature or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before delivery of bonds, such signature or facsimile is nevertheless sufficient for all purposes the same as if he had remained in office until such delivery, and in case the seal has been changed after a facsimile has been imprinted on such bonds, such facsimile seal will continue to be sufficient for all purposes. The bonds may also be issued and executed in book entry form in such manner as is appropriate to that form. Neither the members of the issuing authority nor any person executing the bonds is liable personally on the bonds or subject to any personal liability by reason of the issuance thereof.

(E) If the issuer is a county or municipal corporation, then prior to the delivery of bonds issued under authority of this section, the issuing authority shall send written notice by certified mail to the director of agriculture and the director of development advising of the proposed delivery of the bonds, the amount thereof, the proposed lessee of the project or person to whom the proceeds of the bonds will be loaned, and a general description of the project or projects to be financed.

(F) All bonds issued under authority of this chapter, regardless of form or terms and regardless of any other law to the contrary, shall have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon, fully registered, or other form, or any combination thereof, as the issuing authority determines. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, and for the conversion into coupon bonds of any fully registered bonds or bonds registered as to both principal and interest.

Effective Date: 01-11-1985



Section 902.05 - Provisions of bond proceedings.

The bond proceedings may contain provisions which shall be part of the contract with the bondholders as to:

(A) Determinations by the issuing authority that the project to be financed thereunder is a project, as defined in this chapter, and is consistent with the purposes of Section 13 of Article VIII, Ohio Constitution, and such determinations shall be conclusive as to the validity and enforceability of the bonds issued under such bond proceedings and of such bond proceedings and security interests given and leases, subleases, sale agreements, loan agreements, and other agreements made in connection therewith, all in accordance with their terms.

(B) Pledging the rentals, revenues, and other income, charges, and moneys therein designated for the payment of the principal of and interest on the bonds and all other payments required to be made by the bond proceedings;

(C) Acquisition by gift or purchase, construction, reconstruction, enlargement, improvement, furnishing, equipment, operation, alteration, maintenance, insurance, and repair of the pledged facilities and the duties of the issuing authority with respect thereto;

(D) Provisions regarding the purposes to which the proceeds of the bonds may be applied;

(E) Terms of the bonds;

(F) Maintenance, collection, use and disposition of rentals, revenues, and other income, charges, and moneys received from the lease, sale, or other disposition of the pledged facilities;

(G) Terms and conditions under which additional bonds may be issued, secured by a pledge of rentals, revenues, and other income, charges, and moneys received from or a mortgage on the same pledged facilities;

(H) Terms of any trust agreement or indenture of mortgage securing the bonds, including authorization to enter into such agreement or indenture;

(I) The deposit, application, safeguarding, and investment of funds of the issuer received or held under the bond proceedings, to which Chapters 131. and 135. of the Revised Code are not applicable.

(J) The use of credit facilities to provide for the following:

(1) Additional security for such bonds;

(2) A primary or contingent source of payment of or reimbursement for the principal of, interest or any redemption premium on the bonds, or the purchase price upon a put or call, as the case may be, and related costs, with respect to such bonds;

(3) Contracts for the purchase or repurchase of bonds.

(K) Any other appropriate agreements with the bondholders with respect to the pledged facilities and the rentals, revenues, and other income, charges and moneys received therefrom.

Effective Date: 01-11-1985



Section 902.06 - Determinations of agricultural financing commission.

The agricultural financing commission may make the following determinations in connection with any issuance of its bonds:

(A) The number, location, and other characteristics of projects, including to the extent reasonably possible, assurance that the projects to be financed by bonds will create or preserve jobs and employment opportunities or improve the economic welfare of the people of the state;

(B) Eligibility requirements, including requirements for credit worthiness, for projects for which loans are made from proceeds of the bonds. In determining eligibility requirements the commission shall take into consideration all of the following factors:

(1) The length of time any borrower has been engaged in agriculture;

(2) The net income or net worth of any borrower; and

(3) The availability or feasibility of alternative financing methods for any borrower.

(C) The type and amount of collateral, security or credit enhancement to be provided to assure repayment of loans or of bonds;

(D) The amounts and types of insurance coverage required on projects and loans;

(E) Any other matters relating to the exercise of the powers or duties of the commission under this chapter.

Effective Date: 01-11-1985



Section 902.07 - Trust agreement or indenture of mortgage provisions.

(A) In the discretion of the issuing authority, the bonds may be secured by a trust agreement or indenture of mortgage between the issuer and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state.

(B) Any such trust agreement or indenture of mortgage may contain the resolution or ordinance authorizing the issuance of the bonds and other provisions which are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(1) A pledge of the rentals, revenues, and other income, charges, and moneys out of which the principal of and interest on the bonds shall be payable and a mortgage of all or any part of the pledged facilities, including any enlargements of and additions to such pledged facilities thereafter made.

(2) Maintenance of each pledge, trust agreement, and indenture of mortgage made for the security of any of the bonds until the issuer has fully paid the principal of and interest on the bonds, or provision therefor has been made, for the security of which the pledge has been made and the trust agreement or indenture of mortgage has been given.

(3) In the event of default in any payments required to be made by the bond proceedings or any other agreement of the issuer made as a part of the contract under which the bonds were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver in equity, or if a mortgage has been given, the foreclosure of such mortgage or any combination of the foregoing.

(4) The rights and remedies of the bondholders and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual bondholders.

(5) Such other provisions as the trustee, the original purchaser of the bonds, and the issuing authority agree upon.

Effective Date: 01-11-1985



Section 902.08 - Loans to or through lending institution.

(A) An issuer may make and contract to make loans to or through lending institutions to finance a project on such terms and conditions as the issuer shall determine, and all lending institutions are hereby authorized to borrow from any issuer in accordance with this section.

(B) An issuer may purchase and contract to purchase from lending institutions loans or other evidence of debt to finance a project on such terms and conditions as the issuer shall determine, and all lending institutions are hereby authorized to sell such loans to any issuer in accordance with this section.

(C) An issuer may determine the following in connection with any issuance of bonds and the making of loans to or through, or the purchase of loans from, lending institutions under this section:

(1) Commitment requirements for projects financed by lending institutions involving money provided directly or indirectly under this section;

(2) The allocation of available money among lending institutions;

(3) The maturities, terms, conditions, and interest rates for loans made, purchased, sold, assigned, or committed under this section.

(D) An issuer shall require, as a condition of each loan made to or through a lending institution pursuant to this section, that the lending institution use such loan proceeds to make new loans to finance projects in an aggregate principal amount at least equal to the amount of such loan.

(E) An issuer may require that each lending institution receiving a loan from the issuer pursuant to this section shall issue and deliver to the issuer an evidence of its indebtedness to the issuer which shall bear such date or dates, shall mature at such time or times, shall be subject to prepayment, and shall contain such other provisions consistent with this chapter as the issuer shall determine.

(F) An issuer may require that loans made by the issuer pursuant to this section shall be secured as to payment of both principal and interest by a pledge of such collateral security as the issuer shall determine to be necessary to assure the payment of such loans and the interest thereon as the same become due.

(G) An issuer may require that any collateral for loans made by the issuer pursuant to this section be deposited with a bank, trust company, or other financial institution acceptable to the issuer located in the state and designated by the issuer as custodian therefor and may also establish such requirements as it shall consider necessary with respect to the pledging, assigning, setting aside, or holding of such collateral, and the making of substitutions therefor or additions thereto, and the disposition of income and receipts therefrom.

(H) An issuer may require as a condition of each loan made by the issuer to a lending institution pursuant to this section that such lending institution, within such period after receipt of the loan proceeds as the issuer may prescribe, shall have entered into a written commitment or commitments to make, and, within such period thereafter as the issuer may prescribe, shall have disbursed such loan proceeds in new loans. Such new loans shall have such terms and conditions as the issuer may prescribe.

(I) An issuer may require, as a condition of any loans made by the issuer to or through or purchased from lending institutions pursuant to this section, such representations and warranties as it shall determine to be necessary to secure such loans and carry out the purpose of this chapter.

(J) An issuer may provide in agreements with lending institutions and in loan documents requirements applicable to the purchase of loans pursuant to this section, including but not limited to the following:

(1) Qualifications of lending institutions from which loans may be purchased;

(2) The time period within which lending institutions must make commitments for and originate loans, and deliver them for purchase;

(3) The terms and conditions of loans to be purchased.

(K) Lending institutions and borrowers are authorized to comply with requirements pursuant to this section notwithstanding any other restrictions in law or rules.

Effective Date: 01-11-1985



Section 902.09 - Protection and enforcement of rights of bondholder and trustees.

(A) Any holder of bonds issued pursuant to this chapter or a trustee under a trust agreement or indenture of mortgage entered into pursuant to section 902.07 of the Revised Code, except to the extent that their rights are restricted by the bond proceedings or by the terms of the bonds, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the issuer required by this chapter or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of and interest on any bond or in the performance of any covenant or agreement on the part of the issuer in the resolution, ordinance, trust agreement, or indenture, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the pledged facilities, the rentals, revenues, and other income, charges, and moneys of which are pledged to the payment of principal of and interest on such bonds or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, principal of and interest on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional rentals, revenues, or other income, charges, or moneys of the issuer, including those derived from taxation, to the payment of such principal and interest; and to foreclose the mortgage on the pledged facilities in the same manner as for real estate of private corporations.

(B) No law heretofore or hereafter enacted providing for a moratorium, postponement, or restraint upon the rights or remedies of a mortgagee or secured party to enforce a security interest, whether by foreclosure, collection or taking possession, judicial or other sale or disposition, or by any other means, shall apply to a security interest in all or any part of pledged facilities or in any way restrict, preclude, or otherwise impair the rights or remedies of the holders of bonds issued under this chapter or of any insurer, guarantor, or provider of a letter of credit or other credit facility or security enhancement arrangement pertaining to loans made or bonds issued under this chapter. The provisions of this division may be included as a covenant in any agreement with the holders of bonds or any insurer, guarantor, or provider of a letter of credit or other credit facility or security enhancement arrangement pertaining to loans made or bonds issued under this chapter.

Effective Date: 01-11-1985



Section 902.10 - Bonds are lawful investments.

All bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provision of the Revised Code or rules adopted pursuant thereto by any governmental agency of the state with respect to investments by them, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 902.11 - Property subject to taxes and zoning, planning and building regulations.

(A) Any real or personal property, or both, of an issuer that is acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, and leased or subleased under authority of this chapter shall be subject to ad valorem, sales, use, and franchise taxes and to zoning, planning, and building regulations and fees, to the same extent and in the same manner as if the lessee-user or sublessee-user thereof, rather than the issuer, had acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, such real or personal property, and title thereto was in the name of such lessee-user or sublessee-user.

The transfer of tangible personal property by lease or sublease under authority of this chapter is not a sale as used in Chapter 5739. of the Revised Code. The exemptions provided in divisions (B)(1) and (14) of section 5739.02 of the Revised Code shall not be applicable to purchases for a project under this chapter.

An issuer shall be exempt from all taxes on its real or personal property, or both, that has been acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, under this chapter so long as such property is used by the issuer for purposes that would otherwise exempt such property; has ceased to be used by a former lessee-user or sublessee-user and is not occupied or used; or has been acquired by the issuer, but development has not yet commenced. The exemption shall be effective as of the date the exempt use begins. All taxes on the exempt real or personal property for the year should be prorated and the taxes for the exempt portion of the year shall be remitted by the county auditor.

(B) Bonds issued under this chapter, the transfer thereof, and the interest and other income from the bonds, including any profit made on the sale thereof, are free from taxation within the state.

Effective Date: 10-21-2003



Section 902.12 - Special assessments.

When a special assessment is made on real property owned by an issuer and leased under authority of this chapter, the installments of the assessment shall be paid by the lessee of such real property so long as such property is leased and any installment thereof remaining unpaid at the termination of any such lease shall thereafter be paid by the issuer so long as such property is owned by it.

Effective Date: 01-11-1985






Chapter 903 - CONCENTRATED ANIMAL FEEDING FACILITIES

Section 903.01 - Concentrated animal feeding facility definitions.

As used in this chapter:

(A) "Agricultural animal" means any animal generally used for food or in the production of food, including cattle, sheep, goats, rabbits, poultry, and swine; horses; alpacas; llamas; and any other animal included by the director of agriculture by rule. "Agricultural animal" does not include fish or other aquatic animals regardless of whether they are raised at fish hatcheries, fish farms, or other facilities that raise aquatic animals.

(B) "Animal feeding facility" means a lot, building, or structure where both of the following conditions are met:

(1) Agricultural animals have been, are, or will be stabled or confined and fed or maintained there for a total of forty-five days or more in any twelve-month period.

(2) Crops, vegetative forage growth, or post-harvest residues are not sustained in the normal growing season over any portion of the lot, building, or structure.

"Animal feeding facility" also includes land that is owned or leased by or otherwise is under the control of the owner or operator of the lot, building, or structure and on which manure originating from agricultural animals in the lot, building, or structure or a production area is or may be applied.

Two or more animal feeding facilities under common ownership shall be considered to be a single animal feeding facility for the purposes of this chapter if they adjoin each other or if they use a common area or system for the disposal of manure.

(C) " Animal feeding operation" has the same meaning as "animal feeding facility."

(D) "Cattle" includes, but is not limited to, heifers, steers, bulls, and cow and calf pairs.

(E) "Concentrated animal feeding facility" means an animal feeding facility with a total design capacity equal to or more than the number of animals specified in any of the categories in division (M) of this section.

(F) "Concentrated animal feeding operation" means an animal feeding facility that complies with one of the following:

(1) Has a total design capacity equal to or more than the number of animals specified in any of the categories in division (M) of this section;

(2) Satisfies the criteria in division (M), (Q), or (FF) of this section;

(3) Is designated by the director of agriculture as a medium or small concentrated animal feeding operation pursuant to rules.

(G) "Discharge" means to add from a point source to waters of the state.

(H) "Federal Water Pollution Control Act" means the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 816, 33 U.S.C. 1251 et. seq., as amended, and regulations adopted under it.

(I) "Finalized," with respect to the programs required under division (A)(1) of section 903.02 and division (A)(1) of section 903.03 of the Revised Code, means that all rules that are necessary for the administration of this chapter have been adopted and all employees of the department of agriculture that are necessary for the administration of this chapter have been employed.

(J) "General permit" has the meaning that is established in rules.

(K) "Individual permit" has the meaning that is established in rules.

(L) "Installation permit" means a permit for the installation or modification of a disposal system or any part of a disposal system issued by the director of environmental protection under division (J)(1) of section 6111.03 of the Revised Code.

(M) "Large concentrated animal feeding operation" means an animal feeding facility that stables or confines at least the number of animals specified in any of the following categories:

(1) Seven hundred mature dairy cattle whether milked or dry;

(2) One thousand veal calves;

(3) One thousand cattle other than mature dairy cattle or veal calves;

(4) Two thousand five hundred swine that each weigh fifty-five pounds or more;

(5) Ten thousand swine that each weigh less than fifty-five pounds;

(6) Five hundred horses;

(7) Ten thousand sheep or lambs;

(8) Fifty-five thousand turkeys;

(9) Thirty thousand laying hens or broilers if the animal feeding facility uses a liquid manure handling system;

(10) One hundred twenty-five thousand chickens, other than laying hens, if the animal feeding facility uses a manure handling system that is not a liquid manure handling system;

(11) Eighty-two thousand laying hens if the animal feeding facility uses a manure handling system that is not a liquid manure handling system;

(12) Thirty thousand ducks if the animal feeding facility uses a manure handling system that is not a liquid manure handling system;

(13) Five thousand ducks if the animal feeding facility uses a liquid manure handling system.

(N) "Major concentrated animal feeding facility" means a concentrated animal feeding facility with a total design capacity of more than ten times the number of animals specified in any of the categories in division (M) of this section.

(O) "Manure" means any of the following wastes used in or resulting from the production of agricultural animals or direct agricultural products such as milk or eggs: animal excreta, discarded products, bedding, process waste water, process generated waste water, waste feed, silage drainage, and compost products resulting from mortality composting or the composting of animal excreta.

(P) "Manure storage or treatment facility" means any excavated, diked, or walled structure or combination of structures designed for the biological stabilization, holding, or storage of manure.

(Q) "Medium concentrated animal feeding operation" means an animal feeding facility that satisfies both of the following:

(1) The facility stables or confines the number of animals specified in any of the following categories:

(a) Two hundred to six hundred ninety-nine mature dairy cattle whether milked or dry;

(b) Three hundred to nine hundred ninety-nine veal calves;

(c) Three hundred to nine hundred ninety-nine cattle other than mature dairy cattle or veal calves;

(d) Seven hundred fifty to two thousand four hundred ninety-nine swine that each weigh fifty-five pounds or more;

(e) Three thousand to nine thousand nine hundred ninety-nine swine that each weigh less than fifty-five pounds;

(f) One hundred fifty to four hundred ninety-nine horses;

(g) Three thousand to nine thousand nine hundred ninety-nine sheep or lambs;

(h) Sixteen thousand five hundred to fifty-four thousand nine hundred ninety-nine turkeys;

(i) Nine thousand to twenty-nine thousand nine hundred ninety-nine laying hens or broilers if the animal feeding facility uses a liquid manure handling system;

(j) Thirty-seven thousand five hundred to one hundred twenty-four thousand nine hundred ninety-nine chickens, other than laying hens, if the animal feeding facility uses a manure handling system that is not a liquid manure handling system;

(k) Twenty-five thousand to eighty-one thousand nine hundred ninety-nine laying hens if the animal feeding facility uses a manure handling system that is not a liquid manure handling system;

(l) Ten thousand to twenty-nine thousand nine hundred ninety-nine ducks if the animal feeding facility uses a manure handling system that is not a liquid manure handling system;

(m) One thousand five hundred to four thousand nine hundred ninety-nine ducks if the animal feeding facility uses a liquid manure handling system.

(2) The facility does one of the following:

(a) Discharges pollutants into waters of the United States through a ditch constructed by humans, a flushing system constructed by humans, or another similar device constructed by humans;

(b) Discharges pollutants directly into waters of the United States that originate outside of and that pass over, across, or through the facility or otherwise come into direct contact with the animals at the facility.

"Medium concentrated animal feeding operation" includes an animal feeding facility that is designated by the director as a medium concentrated animal feeding operation pursuant to rules.

(R) "Mortality composting" means the controlled decomposition of organic solid material consisting of dead animals that stabilizes the organic fraction of the material.

(S) "NPDES permit" means a permit issued under the national pollutant discharge elimination system established in section 402 of the Federal Water Pollution Control Act and includes the renewal of such a permit. "NPDES permit" includes the federally enforceable provisions of a permit to operate into which NPDES permit provisions have been incorporated.

(T) "Permit" includes an initial, renewed, or modified permit to install, permit to operate, NPDES permit, and installation permit unless expressly stated otherwise.

(U) "Permit to install" means a permit issued under section 903.02 of the Revised Code.

(V) "Permit to operate" means a permit issued or renewed under section 903.03 of the Revised Code and includes incorporated NPDES permit provisions, if applicable.

(W) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes the state, any political subdivision of the state, any interstate body created by compact, the United States, or any department, agency, or instrumentality of any of those entities.

(X) "Point source" has the same meaning as in the Federal Water Pollution Control Act.

(Y) "Pollutant" means dredged spoil, solid waste, incinerator residue, filter backwash, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials except those regulated under the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C. 2011, as amended, heat, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal, and agricultural waste, including manure, discharged into water. "Pollutant" does not include either of the following:

(1) Sewage from vessels;

(2) Water, gas, or other material that is injected into a well to facilitate production of oil or gas, or water derived in association with oil and gas production and disposed of in a well, if the well that is used either to facilitate production or for disposal purposes is approved by the state and if the state determines that the injection or disposal will not result in the degradation of ground or surface water resources.

(Z) "Process generated waste water" means water that is directly or indirectly used in the operation of an animal feeding facility for any of the following:

(1) Spillage or overflow from animal watering systems;

(2) Washing, cleaning, or flushing pens, barns, manure pits, or other areas of an animal feeding facility;

(3) Direct contact swimming, washing, or spray cooling of animals;

(4) Dust control.

(AA) "Process waste water" means any process generated waste water and any precipitation, including rain or snow, that comes into contact with manure, litter, bedding, or any other raw material or intermediate or final material or product used in or resulting from the production of animals or direct products such as milk or eggs.

(BB) "Production area" means any of the following components of an animal feeding facility:

(1) Animal confinement areas, including, but not limited to, open lots, housed lots, feedlots, confinement houses, stall barns, free stall barns, milkrooms, milking centers, cowyards, barnyards, medication pens, animal walkways, and stables;

(2) Manure storage areas, including, but not limited to, manure storage or treatment facilities;

(3) Raw material storage areas, including, but not limited to, feed silos, silage bunkers, commodity buildings, and bedding materials;

(4) Waste containment areas, including, but not limited to, any of the following:

(a) An egg washing or egg processing facility;

(b) An area used in the storage, handling, treatment, or disposal of mortalities;

(c) Settling basins, runoff ponds, liquid impoundments, and areas within berms and diversions that are designed and maintained to separate uncontaminated storm water runoff from contaminated water and to contain and treat contaminated storm water runoff.

(CC) "Public meeting" means a nonadversarial public hearing at which a person may present written or oral statements for the director of agriculture's consideration and includes public hearings held under section 6111.12 of the Revised Code.

(DD) "Review compliance certificate" means a certificate issued under section 903.04 of the Revised Code.

(EE) "Rule" means a rule adopted under section 903.10 of the Revised Code.

(FF) "Small concentrated animal feeding operation" means an animal feeding facility that is not a large or medium concentrated animal feeding operation and that is designated by the director as a small concentrated animal feeding operation pursuant to rules.

(GG) "Waters of the state" has the same meaning as in section 6111.01 of the Revised Code.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Effective Date: 11-05-2003; 2008 HB352 08-06-2008



Section 903.02 - Program for issuance of permits to install.

(A)

(1) Not later than one hundred eighty days after March 15, 2001, the director of agriculture shall prepare a program for the issuance of permits to install under this section.

(2) On and after the date on which the director has finalized the program required under division (A)(1) of this section, no person shall modify an existing or construct a new concentrated animal feeding facility without first obtaining a permit to install issued by the director under this section.

(B) The director or the director's authorized representative may help an applicant for a permit to install during the permitting process by providing guidance and technical assistance.

(C) An applicant for a permit to install shall submit an application to the director on a form that the director prescribes and provides together with a fee in an amount established by rule. The applicant shall include with the application all of the following information:

(1) The name and address of the applicant, of all partners if the applicant is a partnership, of all members if the applicant is a limited liability company, or of all officers and directors if the applicant is a corporation, and of any other person who has a right to control or in fact controls management of the applicant or the selection of officers, directors, or managers of the applicant. As used in division (C)(1) of this section, "control" means the power, directly or indirectly, to direct the management and policies of the applicant through the ownership of voting securities, by contract, through a right of approval or disapproval, or otherwise unless the power is held by a chartered lending institution as a result of debt liability.

(2) The type of livestock and the number of animals that the concentrated animal feeding facility would have the design capacity to raise or maintain;

(3) Designs and plans for the proposed construction of the concentrated animal feeding facility that include the proposed location of the construction, design and construction plans and specifications, anticipated beginning and ending dates for work performed, and any other information that the director requires by rule;

(4) In the case of an application for a concentrated animal feeding facility that meets the criteria established in section 307.204 of the Revised Code, one of the following, as applicable:

(a) A written statement from the board of county commissioners of the county in which the concentrated animal feeding facility would be located certifying that, in accordance with that section, the applicant has provided the board with the required written notification and that final recommendations were selected regarding improvements, if any, to county infrastructure that are needed as a result of the new or expanded concentrated animal feeding facility and the costs of those improvements;

(b) A notarized affidavit declaring that the applicant has met the criteria established in section 307.204 of the Revised Code and that a written, dated statement from the board of county commissioners was not received by the applicant under that section.

(5) In the case of an application for a concentrated animal feeding facility that meets the criteria established in section 505.266 of the Revised Code, one of the following, as applicable:

(a) A written statement from the board of township trustees of the township in which the concentrated animal feeding facility would be located certifying that, in accordance with that section, the applicant has provided the board with the required written notification and that final recommendations were selected regarding improvements, if any, to township infrastructure that are needed as a result of the new or expanded concentrated animal feeding facility and the costs of those improvements;

(b) A notarized affidavit declaring that the applicant has met the criteria established in section 505.266 of the Revised Code and that a written, dated statement from the board of township trustees was not received by the applicant under that section.

(6) A statement of the quantity of water that the concentrated animal feeding facility will utilize on an average daily and annual basis, a detailed description of the basis for the calculation utilized in determining the quantity of water utilized, and a statement identifying the source for the water;

(7) Information concerning the applicant's past compliance with laws pertaining to environmental protection that is required to be provided under section 903.05 of the Revised Code, if applicable;

(8) Any other information required by rule.

Information required to be included in an application for the modification of a permit to install, together with the applicable fee amount, shall be established in rules.

(D) The director shall issue permits to install in accordance with section 903.09 of the Revised Code. The director shall deny a permit to install if either of the following applies:

(1) The permit application contains misleading or false information.

(2) The designs and plans fail to conform to best management practices.

Additional grounds for the denial of a permit to install shall be those established in this chapter and rules.

(E) A permit to install shall expire after a period specified by the director unless the applicant has undertaken a continuing program of construction or has entered into a binding contractual obligation to undertake and complete a continuing program of construction within a reasonable time. The director may extend the expiration date of a permit to install upon request of the applicant.

(F) The director may modify, suspend, or revoke a permit to install in accordance with rules.

(G) Nothing in this chapter affects section 1521.16 of the Revised Code.

(H) The owner or operator of a concentrated animal feeding facility who proposes to make a major operational change at the facility shall submit an application for approval of the change to the director in accordance with rules.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009, certain amendments operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 11-05-2003



Section 903.03 - Program for issuance of permits to operate.

(A)

(1) Not later than one hundred eighty days after March 15, 2001, the director of agriculture shall prepare a program for the issuance of permits to operate under this section.

(2) Except for a concentrated animal feeding facility that is operating under an installation permit or a review compliance certificate, on and after the date on which the director has finalized the program required under division (A)(1) of this section, no person shall own or operate a concentrated animal feeding facility without a permit to operate issued by the director under this section.

(B) The director or the director's authorized representative may help an applicant for a permit to operate during the permitting process by providing guidance and technical assistance.

(C) An applicant for a permit to operate shall submit a fee in an amount established by rule together with, except as otherwise provided in division (E) of this section, an application to the director on a form that the director prescribes and provides. The applicant shall include with the application all of the following information:

(1) The name and address of the applicant, of all partners if the applicant is a partnership, of all members if the applicant is a limited liability company, or of all officers and directors if the applicant is a corporation, and of any other person who has a right to control or in fact controls management of the applicant or the selection of officers, directors, or managers of the applicant . As used in division (C)(1) of this section, "control" has the same meaning as in division (C)(1) of section 903.02 of the Revised Code.

(2) Information concerning the applicant's past compliance with laws pertaining to environmental protection that is required to be provided under section 903.05 of the Revised Code, if applicable;

(3) A manure management plan for the concentrated animal feeding facility that conforms to best management practices regarding the handling, storage, transportation, and land application of manure generated at the facility and that contains any other information required by rule;

(4) An insect and rodent control plan for the concentrated animal feeding facility that conforms to best management practices and is prepared in accordance with section 903.06 of the Revised Code;

(5) In the case of an application for a major concentrated animal feeding facility, written proof that the person who would be responsible for the supervision of the management and handling of manure at the facility has been issued a livestock manager certification in accordance with section 903.07 of the Revised Code or will obtain a livestock manager certification prior to applying any manure to land.

(D) The director shall issue permits to operate in accordance with section 903.09 of the Revised Code. The director shall deny a permit to operate if either of the following applies:

(1) The permit application contains misleading or false information;

(2) The manure management plan or insect and rodent control plan fails to conform to best management practices.

Additional grounds for the denial of a permit to operate shall be those established in this chapter and in rules.

(E) The director shall issue general permits to operate for categories of concentrated animal feeding facilities that will apply in lieu of individual permits to operate, provided that each category of facilities meets all of the criteria established in rules for general permits to operate. A person who is required to obtain a permit to operate shall submit to the director a notice of the person's intent to be covered under an existing general permit or, at the person's option, shall submit an application for an individual permit to operate. Upon receipt of a notice of intent to be covered under an existing general permit, the director shall notify the applicant in writing that the person is covered by the general permit if the person satisfies the criteria established in rules for eligibility for such coverage. If the person is ineligible for coverage under the general permit, the director shall require the submission of an application for an individual permit to operate.

(F) A permit to operate shall be valid for a period of five years.

(G) A permit to operate may be renewed. An application for renewal of a permit to operate shall be submitted to the director at least one hundred eighty days prior to the expiration date of the permit to operate and shall comply with the requirements governing applications for permits to operate that are established under this section and by rules, including requirements pertaining to public notice and participation.

(H) The director may modify, suspend, or revoke a permit to operate in accordance with rules.

(I) The owner or operator of a concentrated animal feeding facility who proposes to make a major operational change at the facility shall submit an application for approval of the change to the director in accordance with rules.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009, certain amendments operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 03-15-2001



Section 903.04 - Authority to enforce terms and conditions of installation permits.

(A) As used in this section, "existing concentrated animal feeding facility" or "existing facility" means a concentrated animal feeding facility that was in existence prior to the date on which the director of agriculture has finalized the program required under division (A)(1) of section 903.03 of the Revised Code and that has received an installation permit prior to that date.

(B) On and after the date on which the director of agriculture has finalized the program required under division (A)(1) of section 903.02 of the Revised Code, the authority to enforce terms and conditions of installation permits that previously were issued to animal feeding facilities shall be transferred from the director of environmental protection to the director of agriculture. Thereafter, the director of environmental protection shall have no authority to enforce the terms and conditions of those installation permits. On and after the date on which the director of agriculture has finalized the program required under division (A)(1) of section 903.02 of the Revised Code, an installation permit concerning which enforcement authority has been transferred shall be deemed to have been issued under this section.

(C) A person to whom an installation permit has been issued by the director of environmental protection prior to the date on which the director of agriculture has finalized the program required under division (A)(1) of section 903.03 of the Revised Code may continue to operate under that permit until either of the following occurs:

(1) The installation permit is terminated through the denial of a review compliance certificate under division (F) of this section.

(2) The person is required under division (H) of this section to obtain a permit to operate.

(D) Except as otherwise provided in this division, on and after the date that is two years after the date on which the director has finalized the program required under division (A)(1) of section 903.03 of the Revised Code, and until the issuance of a permit to operate, no person shall own or operate an existing concentrated animal feeding facility unless the person holds a review compliance certificate.

This division does not apply to a person who has made a timely submittal of the information required under division (E)(2) of this section and who is waiting for the director to issue or deny a review compliance certificate. Such a person may continue the operation of the existing concentrated animal feeding facility until, if applicable, the director issues an order denying the review compliance certificate.

(E) Not later than two years after the date on which the director has finalized the program required under division (A)(1) of section 903.03 of the Revised Code, both of the following apply:

(1) The director shall review the installation permit that previously was issued to an existing concentrated animal feeding facility and shall inspect the facility to determine if it is in compliance with that permit.

(2) Except as otherwise provided in division (E)(2) of this section, the owner or operator of an existing concentrated animal feeding facility shall furnish all of the following to the director on a form prescribed by the director:

(a) The name and address of the owner, of all partners if the owner is a partnership, of all members if the owner is a limited liability company, or of all officers and directors if the owner is a corporation, and of any other person who has a right to control or in fact controls management of the facility or the selection of officers, directors, or managers of the facility . As used in division (E)(2)(a) of this section, "control" has the same meaning as in division (C)(1) of section 903.02 of the Revised Code.

(b) The type of livestock and number of animals that the facility has the design capacity to raise or maintain;

(c) A manure management plan for the facility that conforms to best management practices regarding the handling, storage, transportation, and land application of manure generated at the facility and that contains any other information required by rule. However, if a manure management plan submitted under division (E)(2)(c) of this section does not conform with best management practices regarding the handling, storage, transportation, and land application of manure generated at the facility, the director nevertheless shall deem the plan to conform with best management practices if the owner or operator does all of the following:

(i) Performs a phosphorous index risk assessment procedure or a phosphorous soil test risk assessment procedure in accordance with rules;

(ii) Demonstrates that the facility cannot comply with best management practices before the date on which the review compliance certificate is to be issued;

(iii) Includes in the manure management plan an implementation plan under which the facility will comply with best management practices on or before December 31, 2006.

(d) An insect and rodent control plan for the facility that conforms to best management practices and is prepared in accordance with section 903.06 of the Revised Code;

(e) In the case of a major concentrated animal feeding facility, written proof that the person who would be responsible for the supervision of the management and handling of manure at the facility has been issued a livestock manager certification in accordance with section 903.07 of the Revised Code.

The owner or operator need not furnish any information otherwise required under division (E)(2) of this section if that information is included in the installation permit that was issued for the existing facility.

(F) After a review of the existing installation permit, an inspection of the facility, and a review of the information furnished under division (E)(2) of this section, and upon determining that the existing facility is being operated in a manner that protects the waters of the state and minimizes the presence and negative effects of insects and rodents at the facility and in surrounding areas, the director shall issue an order issuing a review compliance certificate to the facility. In issuing the certificate, the director shall consider technical feasibility and economic costs. The director shall not require a significant capital expenditure, as defined by rule, by the facility before issuing a certificate.

The director may issue an order denying a review compliance certificate if the facility's insect and rodent control plan or manure management plan does not conform to best management practices and the requirements established in section 903.06 of the Revised Code and in rules. The denial of a review compliance certificate terminates the existing installation permit that was issued to the facility.

The issuance of a review compliance certificate shall not require public notice or a public meeting. However, notice shall be provided to persons who own property that is contiguous to the production area of the concentrated animal feeding facility for which the review compliance certificate is to be issued. Such persons may submit written comments to the director within a time established by the director.

The issuance of a review compliance certificate shall not be subject to appeal under Chapter 119. or sections 3745.04 to 3745.06 of the Revised Code. The denial or revocation of a review compliance certificate or the amendment of an installation permit resulting from a certificate may be challenged by the applicant in an administrative hearing in accordance with Chapter 119. of the Revised Code, except that section 119.12 of the Revised Code does not apply. An order of the director that denies or revokes a certificate or amends an installation permit as a result of a certificate may be appealed to the environmental review appeals commission under sections 3745.04 to 3745.06 of the Revised Code.

(G) Upon the issuance of a review compliance certificate, the certificate automatically shall merge and become a part of the previously issued installation permit. If any of the terms and conditions of the installation permit and the review compliance certificate are in conflict, the terms and conditions of the review compliance certificate are controlling.

(H)

(1) A review compliance certificate is valid for a period of five years. Not later than one hundred eighty days prior to the expiration date of the review compliance certificate, the owner or operator shall apply for a permit to operate.

(2) The director may revoke a review compliance certificate issued to an existing facility after the director has issued an order as a result of a hearing held under Chapter 119. of the Revised Code in which the facility has been found to be in violation of the terms and conditions of the review compliance certificate. An existing facility whose review compliance certificate is revoked shall obtain a permit to operate and, if applicable, a NPDES permit in order to resume operating.

(I) An existing facility that is issued a review compliance certificate shall comply with the previously issued installation permit, as amended by the certificate.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009 and operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 11-05-2003



Section 903.05 - Application for a permit to install or permit to operate.

(A) Each application for a permit to install or permit to operate a concentrated animal feeding facility that is submitted by an applicant who has not owned or operated a concentrated animal feeding facility in this state for at least two of the five years immediately preceding the submission of the application shall be accompanied by all of the following:

(1) A listing of all animal feeding facilities that the applicant or any person identified by the applicant under division (C)(1) of section 903.02 or 903.03 of the Revised Code owns, has owned, has operated, or is operating in this state;

(2) A listing of the animal feeding facilities that the applicant or any person identified by the applicant under division (C)(1) of section 903.02 or 903.03 of the Revised Code owns, has owned, has operated, or is operating elsewhere in the United States and that are regulated under the Federal Water Pollution Control Act together with a listing of the animal feeding facilities that the applicant or any such person owns, has owned, has operated, or is operating outside the United States;

(3) A listing of all administrative enforcement orders issued to the applicant or any person identified by the applicant under division (C)(1) of section 903.02 or 903.03 of the Revised Code, all civil actions in which the applicant or any such person was determined by the trier of fact to be liable in damages or was the subject of injunctive relief or another type of civil relief, and all criminal actions in which the applicant or any such person pleaded guilty or was convicted, during the five years immediately preceding the submission of the application, in connection with any violation of the Federal Water Pollution Control Act, the "Safe Drinking Water Act," as defined in section 6109.01 of the Revised Code, or any other applicable state laws pertaining to environmental protection that was alleged to have occurred or to be occurring at any animal feeding facility that the applicant or any such person owns, has owned, has operated, or is operating in the United States or with any violation of the environmental laws of another country that was alleged to have occurred or to be occurring at any animal feeding facility that the applicant or any such person owns, has owned, has operated, or is operating outside the United States.

The lists of animal feeding facilities owned or operated by the applicant or any person identified by the applicant under division (C)(1) of section 903.02 or 903.03 of the Revised Code within or outside this state or outside the United States shall include, respectively, all such facilities owned or operated by the applicant or any such person during the five-year period immediately preceding the submission of the application.

(B) If the applicant for a permit to install or permit to operate or any person identified by the applicant under division (C)(1) of section 903.02 or 903.03 of the Revised Code has been involved in any prior activity involving the operation of an animal feeding facility, the director of agriculture may deny the application if the director finds from the application, the information submitted under divisions (A)(1) to (3) of this section, pertinent information submitted to the director, and other pertinent information obtained by the director at the director's discretion that the applicant and any such person, in the operation of animal feeding facilities, have a history of substantial noncompliance with the Federal Water Pollution Control Act, the "Safe Drinking Water Act," as defined in section 6109.01 of the Revised Code, any other applicable state laws pertaining to environmental protection, or the environmental laws of another country that indicates that the applicant or any such person lacks sufficient reliability, expertise, and competence to operate the proposed new or modified concentrated animal feeding facility in substantial compliance with this chapter and rules adopted under it.

(C) A person who seeks to acquire or operate a concentrated animal feeding facility that has been issued an installation permit that has been transferred from the director of environmental protection to the director of agriculture, a permit to install, or a permit to operate shall submit to the director the information specified in divisions (A)(1) to (3) of this section prior to the transfer of the permit. The permit shall not be transferred as otherwise provided in division (I) of section 903.09 of the Revised Code if the director finds from the information submitted under divisions (A)(1) to (3) of this section, pertinent information submitted to the director, and other pertinent information obtained by the director at the director's discretion that the person, in the operation of animal feeding facilities, has a history of substantial noncompliance with the Federal Water Pollution Control Act, the "Safe Drinking Water Act," as defined in section 6109.01 of the Revised Code, any other applicable state laws pertaining to environmental protection, or the environmental laws of another country that indicates that the person lacks sufficient reliability, expertise, and competence to operate the concentrated animal feeding facility in substantial compliance with this chapter and rules adopted under it.

(D) An owner or operator of a concentrated animal feeding facility that has been issued an installation permit that has been transferred from the director of environmental protection to the director of agriculture, a permit to install, or a permit to operate shall submit to the director notice of any proposed change in the persons identified to the director under division (C)(1) of section 903.02 or 903.03 of the Revised Code, as applicable. The director may deny approval of the proposed change if the director finds from the information submitted under divisions (A)(1) to (3) of this section, pertinent information submitted to the director, and other pertinent information obtained by the director at the director's discretion that the proposed person, in the operation of animal feeding facilities, has a history of substantial noncompliance with the Federal Water Pollution Control Act, the "Safe Drinking Water Act," as defined in section 6109.01 of the Revised Code, any other applicable state laws pertaining to environmental protection, or the environmental laws of another country that indicates that the person lacks sufficient reliability, expertise, and competence to operate the concentrated animal feeding facility in substantial compliance with this chapter and rules adopted under it.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009 and operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 03-15-2001; 09-29-2005



Section 903.06 - Insect and rodent control plan.

(A) As used in this section, "plan" means an insect and rodent control plan prepared under this section.

(B) An owner or operator of a concentrated animal feeding facility shall prepare and submit to the director of agriculture in accordance with rules an insect and rodent control plan designed to minimize the presence and negative effects of insects and rodents at the concentrated animal feeding facility and in surrounding areas, including land on which manure is stored or applied. The plan shall conform to best management practices established in rules. The director shall approve or deny the plan within the time period established in rules by the director and may require modification of the plan at that time or a later time in accordance with rules.

(C) On and after the date that is established in rules by the director, no person shall own or operate a concentrated animal feeding facility unless an insect and rodent control plan for the facility has been approved by the director. The owner or operator of a concentrated animal feeding facility shall not violate the facility's insect and rodent control plan.

(D) The director shall enforce an insect and rodent control plan in accordance with rules and shall assess a civil penalty in accordance with rules and section 903.16 of the Revised Code against an owner or operator of a concentrated animal feeding facility who owns or operates it without a plan approved by the director or who violates the facility's plan.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009 and operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 03-15-2001



Section 903.07 - Livestock manager certification.

(A) On and after the date that is established in rules by the director of agriculture, both of the following apply:

(1) The management and handling of manure at a major concentrated animal feeding facility, including the land application of manure or the removal of manure from a manure storage or treatment facility, shall be conducted only by or under the supervision of a person holding a livestock manager certification issued under this section. A person managing or handling manure who is acting under the instructions and control of a person holding a livestock manager certification is considered to be under the supervision of the certificate holder if the certificate holder is responsible for the actions of the person and is available when needed even though the certificate holder is not physically present at the time of the manure management or handling.

(2) No person shall transport and land apply annually or buy, sell, or land apply annually the volume of manure established in rules adopted by the director under division (E)(5) of section 903.10 of the Revised Code unless the person holds a livestock manager certification issued under this section.

(B) The director shall issue a livestock manager certification to a person who has submitted a complete application for certification on a form prescribed and provided by the director, together with the appropriate application fee, and who has completed successfully the required training and has passed the required examination. The director may suspend or revoke a livestock manager certification and may reinstate a suspended or revoked livestock manager certification in accordance with rules.

(C) Information required to be included in an application for a livestock manager certification, the amount of the application fee, requirements regarding training and the examination, requirements governing the management and handling of manure, including the land application of manure, and requirements governing the keeping of records regarding the handling of manure, including the land application of manure, shall be established in rules.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009 and operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 11-05-2003



Section 903.08 - Participating in national pollutant discharge elimination system.

(A)

(1) The director of agriculture is authorized to participate in the national pollutant discharge elimination system in accordance with the Federal Water Pollution Control Act. Not later than one hundred eighty days after March 15, 2001, the director shall prepare a state program in accordance with 40 C.F.R. 123.21 for point sources that are subject to this section and shall submit the program to the United States environmental protection agency for approval.

(2) On and after the date on which the United States environmental protection agency approves the state program submitted under division (A)(1) of this section, the authority to enforce terms and conditions of NPDES permits previously issued under division (J) of section 6111.03 or under section 6111.035 of the Revised Code for the discharging, transporting, or handling of storm water from an animal feeding facility or of pollutants from concentrated animal feeding operations is transferred from the director of environmental protection to the director of agriculture. Thereafter, the director of environmental protection shall have no authority to enforce the terms and conditions of those NPDES permits. After the transfer of authority under division (A)(2) of this section, the NPDES permits concerning which authority has been transferred shall be considered to have been issued under this section.

(B)

(1) On and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under this section, no person shall discharge pollutants from a concentrated animal feeding operation into waters of the state without first obtaining a NPDES permit issued by the director of agriculture under this section. Any person that is required by the Federal Water Pollution Control Act to obtain a permit for the discharge of pollutants from a concentrated animal feeding operation shall apply to the director for an individual NPDES permit or for coverage under a general NPDES permit. The director is authorized to issue, revoke, modify, or deny such an individual permit or issue, revoke, or deny coverage under a general permit in compliance with all requirements of the Federal Water Pollution Control Act. Violation of division (B)(1) of this section is hereby declared to be a public nuisance for purposes of state enforcement of this section.

(2) Persons that have been issued a permit by the director of environmental protection under division (J) of section 6111.03 of the Revised Code for the discharge of pollutants from a concentrated animal feeding operation into the waters of the state prior to the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under this section may continue to operate under that permit until it expires or is modified or revoked. Such a permit shall be enforced by the director of agriculture upon the transfer of authority to enforce the terms and conditions of the permit under division (A)(2) of this section.

(C)

(1) On and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under this section, no person shall discharge storm water resulting from an animal feeding facility without first obtaining a NPDES permit issued by the director of agriculture in accordance with rules when such a permit is required by the Federal Water Pollution Control Act. Violation of division (C)(1) of this section is hereby declared to be a public nuisance for purposes of state enforcement of this section.

(2) Persons that have been issued a NPDES permit by the director of environmental protection under Chapter 6111. of the Revised Code for the discharge of storm water from an animal feeding facility prior to the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under this section may continue to operate under that permit until it expires or is modified or revoked. Such a permit shall be enforced by the director of agriculture upon the transfer of authority to enforce the terms and conditions of the permit under division (A)(2) of this section.

(D) In accordance with rules, an applicant for a NPDES permit issued under this section shall submit a fee in an amount established by rule together with, except as otherwise provided in division (F) of this section, an application for the permit to the director of agriculture on a form prescribed by the director. The application shall include any information required by rule. The director or the director's authorized representative may help an applicant for a NPDES permit during the application process by providing guidance and technical assistance.

(E) The director of agriculture shall issue NPDES permits in accordance with this section and section 903.09 of the Revised Code. The director shall deny an application for a NPDES permit if any of the following applies:

(1) The application contains misleading or false information.

(2) The administrator of the United States environmental protection agency objects in writing to the issuance of the NPDES permit in accordance with section 402(d) of the Federal Water Pollution Control Act.

(3) The director determines that the proposed discharge or source would conflict with an areawide waste treatment management plan adopted in accordance with section 208 of the Federal Water Pollution Control Act.

Additional grounds for the denial of a NPDES permit shall be those established in this chapter and rules.

(F) To the extent consistent with the Federal Water Pollution Control Act, the director of agriculture shall issue general NPDES permits that will apply in lieu of individual NPDES permits for categories of point sources for which the director determines that all of the following apply:

(1) Any discharges authorized by a general permit will have only minimal cumulative adverse effects on the environment when the discharges are considered collectively and individually.

(2) The discharges are more appropriately authorized by a general permit than by an individual permit.

(3) Each category of point sources satisfies the criteria established in rules.

A person who is required to obtain a NPDES permit shall submit to the director a notice of the person's intent to be covered under an existing general permit or, at the person's option, an application for an individual NPDES permit. Upon receipt of a notice of intent for coverage under an existing general permit, the director shall notify the applicant in writing that the person is covered by the general permit if the person satisfies the criteria established in rules for eligibility for such coverage. If the person is ineligible for coverage under the general permit, the director shall require the submission of an application for an individual NPDES permit.

(G) The director of agriculture shall establish terms and conditions of NPDES permits in accordance with rules. Terms and conditions shall be designed to achieve and maintain full compliance with national effluent limitations, national standards of performance for new sources, the most current water quality standards adopted under section 6111.041 of the Revised Code, the most current antidegradation policy adopted under section 6111.12 of the Revised Code, and other requirements of the Federal Water Pollution Control Act. In establishing the terms and conditions of a NPDES permit, the director, to the extent consistent with that act, shall consider technical feasibility and economic costs and shall allow a reasonable period of time for coming into compliance with the permit.

(H) An animal feeding facility that is required to obtain both a NPDES permit and a permit to operate shall be issued a single permit to operate incorporating the terms and conditions established by both permits. The permit to operate expressly shall designate the terms and conditions required under the NPDES program as federally enforceable. All other provisions are enforceable under state law only and expressly shall be designated accordingly.

(I) A NPDES permit may be issued under this section for a period not to exceed five years.

(J) A NPDES permit issued under this section may be renewed. An application for renewal of a NPDES permit shall be submitted to the director of agriculture at least one hundred eighty days prior to the expiration date of the permit and shall comply with the requirements governing applications for NPDES permits established under this section and by rule.

(K)

(1) No person shall make any false statement, representation, or certification in an application for a NPDES permit or in any form, notice, or report required to be submitted to the director pursuant to terms and conditions established in a NPDES permit issued under this section.

(2) No person shall render inaccurate any monitoring method or device that is required under the terms and conditions of a NPDES permit issued under this section.

(L) The director may modify, suspend, or revoke a NPDES permit issued under this section for cause as established by rule. No NPDES permit issued under this section shall be modified, suspended, or revoked without a written order stating the findings that led to the modification, suspension, or revocation. In addition, the permittee has a right to an administrative hearing in accordance with Chapter 119. of the Revised Code, except that section 119.12 of the Revised Code does not apply. Further, an order of the director modifying, suspending, or revoking a NPDES permit may be appealed to the environmental review appeals commission under sections 3745.04 to 3745.06 of the Revised Code.

(M)

(1) No person shall violate any effluent limitation established by rule.

(2) No person shall violate any other provision of a NPDES permit issued under this section.

(3) Compliance with a NPDES permit issued under this section constitutes compliance with this section.

(N) This section, including the state program authorized in division (A)(1) of this section, shall be administered in a manner consistent with the Federal Water Pollution Control Act.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Effective Date: 11-05-2003; 03-29-2007



Section 903.081 - Permits not to be granted.

(A) For purposes of section 903.08 of the Revised Code, no person shall approve all or portions of a NPDES permit if the person receives or has received during the two years prior to the receipt of an application for a NPDES permit a significant portion of income from any NPDES permittee or any applicant for a NPDES permit. In addition, no person may serve on a board or commission that approves all or portions of a NPDES permit, including taking such action pursuant to an appeal of a NPDES permit, if the person receives or has received during the two years prior to serving on the board or commission or to the filing of the appeal a significant portion of income from any NPDES permittee or any applicant for a NPDES permit.

(B) As used in this section:

(1) "Significant portion of income" means ten per cent or more of gross personal income in a calendar year or fifty per cent or more of gross personal income in a calendar year if the recipient of the income is more than sixty years of age and is receiving that portion of income under retirement benefits, including a pension or similar arrangement.

(2) "Income" includes retirement benefits, consultant fees, and stock dividends. "Income" does not include mutual fund payments or other diversified investments for which the recipient does not know the identity of the primary sources of the income.

(3) "Permittee" and "applicant for a NPDES permit" does not include any department or agency of the state.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Effective Date: 11-05-2003



Section 903.082 - Determination of size of concentrated animal feeding facility by director.

(A) The director of agriculture may determine that an animal feeding facility that is not a concentrated animal feeding facility nevertheless shall be required to apply for and receive a permit to operate when all of the following apply:

(1) The director has received from the chief of the division of soil and water resources in the department of natural resources a copy of an order issued under section 1511.02 of the Revised Code that specifies that the animal feeding facility has caused agricultural pollution by failure to comply with standards established under that section and that the animal feeding facility therefore should be required to be permitted as a concentrated animal feeding facility.

(2) The director or the director's authorized representative has inspected the animal feeding facility.

(3) The director or the director's authorized representative finds that the facility is not being operated in a manner that protects the waters of the state.

(B) In a situation in which best management practices cannot be implemented without modifying the existing animal feeding facility, the owner or operator of the facility shall apply for a permit to install for the facility.

(C) In the case of an animal feeding facility for which a permit to operate is required under this section, a permit to operate shall not be required after the end of the five-year term of the permit if the problems that caused the facility to be required to obtain the permit have been corrected to the director's satisfaction.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-05-2003



Section 903.09 - Issuance of draft permits.

(A) Prior to issuing or modifying a permit to install, permit to operate, or NPDES permit, the director of agriculture shall issue a draft permit. The director or the director's representative shall mail notice of the issuance of a draft permit to the applicant and shall publish the notice once in a newspaper of general circulation in the county in which the concentrated animal feeding facility or discharger is located or proposed to be located. The director shall mail notice of the issuance of a draft permit and a copy of the draft permit to the board of county commissioners of the county and the board of township trustees of the township in which the concentrated animal feeding facility or discharger is located or proposed to be located. The director or the director's representative also shall provide notice of the issuance of a draft NPDES permit to any other persons that are entitled to notice under the Federal Water Pollution Control Act. Notice of the issuance of a draft permit to install, permit to operate, or NPDES permit shall include the address where written comments concerning the draft permit may be submitted and the period of time during which comments will be accepted as established by rule.

If the director receives written comments in an amount that demonstrates significant public interest, as defined by rule, in the draft permit, the director shall schedule one public meeting to provide information to the public and to hear comments pertinent to the draft permit. The notice of the public meeting shall be provided in the same manner as the notice of the issuance of the draft permit.

(B) If a person is required to obtain both a permit to install and a permit to operate, including any permit to operate with NPDES provisions, and public meetings are required for both permits, the public meetings for the permits shall be combined.

(C) The director shall apply the antidegradation policy adopted under section 6111.12 of the Revised Code to permits issued under this chapter to the same degree and under the same circumstances as it applies to permits issued under Chapter 6111. of the Revised Code. The director shall hold one public meeting to consider antidegradation issues when such a meeting is required by the antidegradation policy. When allowed by the antidegradation policy, the director shall hold the public meeting on antidegradation issues concurrently with any public meeting held for the draft permit.

(D) The director or the director's representative shall publish notice of the issuance of a final permit to install, permit to operate, or NPDES permit once in a newspaper of general circulation in the county in which the concentrated animal feeding facility or discharger is located.

(E) Notice or a public meeting is not required for the modification of a permit made with the consent of the permittee for the correction of typographical errors.

(F) The denial, modification, suspension, or revocation of a permit to install, permit to operate, or NPDES permit without the consent of the applicant or permittee shall be preceded by a proposed action stating the director's intention to issue an order with respect to the permit and the reasons for it.

The director shall mail to the applicant or the permittee notice of the director's proposed action to deny, modify, suspend, or revoke a permit to install, permit to operate, or NPDES permit. The director shall publish the notice once in a newspaper of general circulation in the county in which the concentrated animal feeding facility or concentrated animal feeding operation is located or proposed to be located. The director shall mail a copy of the notice of the proposed action to the board of county commissioners of the county and to the board of township trustees of the township in which the concentrated animal feeding facility or concentrated animal feeding operation is located or proposed to be located. The director also shall provide notice of the director's proposed action to deny, modify, suspend, or revoke a permit to install, permit to operate, or NPDES permit to any other person that is entitled to notice under the Federal Water Pollution Control Act. The notice of the director's proposed action to deny, modify, suspend, or revoke a permit to install, permit to operate, or NPDES permit shall include the address where written comments concerning the director's proposed action may be submitted and the period of time during which comments will be accepted as established by rule. If the director receives written comments in an amount that demonstrates significant public interest, as defined by rule, the director shall schedule one public meeting to provide information to the public and to hear comments pertinent to the proposed action. The notice of the public meeting shall be provided in the same manner as the notice of the director's proposed action.

The director shall not issue an order that makes the proposed action final until the applicant or permittee has had an opportunity for an adjudication hearing in accordance with Chapter 119. of the Revised Code, except that section 119.12 of the Revised Code does not apply. An order of the director that finalizes the proposed action or an order issuing a permit without a prior proposed action may be appealed to the environmental review appeals commission under sections 3745.04 to 3745.06 of the Revised Code.

(G)

(1) The director shall issue an order issuing or denying an application for a permit to operate that contains NPDES provisions or for a NPDES permit, as well as any application for a permit to install that is submitted simultaneously, not later than one hundred eighty days after receiving the application.

(2) In the case of an application for a permit to install or permit to operate that is not connected with an application for a NPDES permit, the director shall issue or propose to deny the permit not later than ninety days after receiving the application. If the director has proposed to deny the permit to install or permit to operate under division (G)(2) of this section, the director shall issue an order denying the permit or, if the director decides against the proposed denial, issuing the permit not later than one hundred eighty days after receiving the application. If the director denies the permit, the director shall notify the applicant in writing of the reason for the denial.

(H) All rulemaking and the issuance of civil penalties under this chapter shall comply with Chapter 119. of the Revised Code.

(I) Upon the transfer of ownership of an animal feeding facility for which a permit to install, an installation permit, a review compliance certificate, or a permit to operate that contains no NPDES provisions has been issued, the permit or certificate shall be transferred to the new owner of the animal feeding facility except as provided in division (C) of section 903.05 of the Revised Code. In the case of the transfer of ownership of a point source for which a NPDES permit or a permit to operate that contains NPDES provisions has been issued, the permit shall be transferred in accordance with rules.

(J) Applications for installation permits for animal feeding facilities pending before the director of environmental protection on the date on which the director of agriculture has finalized the programs required under division (A)(1) of section 903.02 and division (A)(1) of section 903.03 of the Revised Code shall be transferred to the director of agriculture. In the case of an applicant who is required to obtain a permit to install and a permit to operate under sections 903.02 and 903.03, respectively, of the Revised Code, the director of agriculture shall process the pending application for an installation permit as an application for a permit to install and a permit to operate.

(K) Applications for NPDES permits for either of the following that are pending before the director of environmental protection on the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code shall be transferred to the director of agriculture:

(1) The discharge of pollutants from a concentrated animal feeding operation;

(2) The discharge of storm water resulting from an animal feeding facility.

In the case of an applicant who is required to obtain a NPDES permit under section 903.08 of the Revised Code, the director of agriculture shall process the pending application as an application for a NPDES permit under that section.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Effective Date: 11-05-2003



Section 903.10 - Administrative rules for permits to install and permits to operate.

The director of agriculture may adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(A) Establish all of the following concerning permits to install and permits to operate:

(1) A description of what constitutes a modification of a concentrated animal feeding facility;

(2) A description of what constitutes a major operational change at a concentrated animal feeding facility;

(3) The amount of the fee that must be submitted with each permit application and each application for a permit modification;

(4) Information that must be included in the designs and plans required to be submitted with an application for a permit to install and criteria for approving, disapproving, or requiring modification of the designs and plans;

(5) Information that must be included in a manure management plan required to be submitted with an application for a permit to operate;

(6) Information that must be included in an application for the modification of an installation permit, a permit to install, or a permit to operate;

(7) Information that must be included in an application for approval of a major operational change at a concentrated animal feeding facility;

(8) Any additional information that must be included with a permit application;

(9) Procedures for the issuance, denial, modification, transfer, suspension, and revocation of permits to install and permits to operate, including general permits;

(10) Procedures for the approval or denial of an application for approval of a major operational change at a concentrated animal feeding facility;

(11) Grounds for the denial, modification, suspension, or revocation of permits to install and permits to operate in addition to the grounds established in division (D) of section 903.02 and division (D) of section 903.03 of the Revised Code;

(12) Grounds for the denial of an application for approval of a major operational change at a concentrated animal feeding facility;

(13) A requirement that a person that is required to obtain both a permit to install and a permit to operate submit applications for those permits simultaneously;

(14) A definition of "general permit to operate" that establishes categories of concentrated animal feeding facilities to be covered under such a permit and a definition of "individual permit to operate" together with the criteria for issuing a general permit to operate and the criteria for determining a person's eligibility to operate under a general permit to operate.

(B) Establish all of the following for the purposes of review compliance certificates issued under section 903.04 of the Revised Code:

(1) The form of a certificate;

(2) Criteria for what constitutes a significant capital expenditure under division (D) of that section;

(3) Deadlines and procedures for submitting information under division (E)(2) of that section.

(C) Establish best management practices that minimize water pollution, odors, insects, and rodents, that govern the land application of manure that originated at a concentrated animal feeding facility, and that govern all of the following activities that occur at a concentrated animal feeding facility:

(1) Manure management, including the storage, handling, transportation, and land application of manure. Rules adopted under division (C)(1) of this section shall include practices that prevent surface and ground water contamination caused by the storage of manure or the land application of manure and prevent the contamination of water in drainage tiles that may be caused by that application.

(2) Disposal of dead livestock;

(3) Production of biodiesel, biomass energy, electric or heat energy, and biologically derived methane gas as those terms are defined in section 5713.30 of the Revised Code;

(4) Any other activity that the director considers appropriate.

Best management practices established in rules adopted under division (C) of this section shall not conflict with best management practices established in rules that have been adopted under any other section of the Revised Code. The rules adopted under division (C) of this section shall establish guidelines that require owners or operators of concentrated animal feeding facilities to consult with and work with local officials, including boards of county commissioners and boards of township trustees, in addressing issues related to local government infrastructure needs and the financing of that infrastructure.

(D) Establish all of the following concerning insect and rodent control plans required under section 903.06 of the Revised Code:

(1) The information to be included in an insect and rodent control plan;

(2) Criteria for approving, disapproving, or requiring modification of an insect and rodent control plan;

(3) Criteria for determining compliance with or violation of an insect and rodent control plan;

(4) Procedures and standards for monitoring insect and rodent control plans;

(5) Procedures and standards for enforcing insect and rodent control plans at concentrated animal feeding facilities at which insects or rodents constitute a nuisance or adversely affect public health;

(6) The amount of civil penalties for violation of an insect and rodent control plan assessed by the director of agriculture under division (B) of section 903.16 of the Revised Code, provided that the rules adopted under division (D)(6) of this section shall not establish a civil penalty of more than ten thousand dollars for a violation involving a concentrated animal feeding facility that is not a major concentrated animal feeding facility and shall not establish a civil penalty of more than twenty-five thousand dollars for a violation involving a major concentrated animal feeding facility;

(7) The time period within which the director must approve or deny an insect and rodent control plan after receiving it;

(8) Any other provisions necessary to administer and enforce section 903.12 of the Revised Code.

(E) Establish all of the following concerning livestock manager certifications required under section 903.07 of the Revised Code:

(1) The information to be included in an application for a livestock manager certification and the amount of the application fee;

(2) The content of the training required to be completed and of the examination required to be passed by an applicant for a livestock manager certification. The training shall include and the examination shall test the applicant's knowledge of information on topics that include calculating nutrient values in manure, devising and implementing a plan for the land application of manure, removing manure held in a manure storage or treatment facility, and following best management practices established in rules for disposal of dead animals and manure management, including practices that control odor and protect the environment. The director may specify other types of recognized training programs that, if completed, are considered to satisfy the training and examination requirement.

(3) Criteria and procedures for the issuance, denial, suspension, revocation, or reinstatement of a livestock manager certification;

(4) The length of time during which livestock manager certifications will be valid and procedures for their renewal;

(5) The volume of manure that must be transported and land applied annually or the volume of manure that must be bought, sold, or land applied annually by a person in order for the person to be required to obtain a livestock manager certification under division (A)(2) of section 903.07 of the Revised Code;

(6) Requirements governing the management and handling of manure, including the land application of manure;

(7) Requirements governing the keeping of records regarding the handling of manure, including the land application of manure;

(8) Any other provisions necessary to administer and enforce section 903.07 of the Revised Code.

(F) Establish all of the following concerning NPDES permits:

(1) The designation of concentrated animal feeding operations that are subject to NPDES permit requirements under section 903.08 of the Revised Code;

(2) Effluent limitations governing discharges into waters of the state that are authorized by permits;

(3) Variances from effluent limitations and other permit requirements to the extent that the variances are consistent with the Federal Water Pollution Control Act;

(4) Terms and conditions to be included in a permit, including, as applicable, best management practices; installation of discharge or water quality monitoring methods or equipment; creation and retention of records; submission of periodic reports; schedules of compliance; net volume, net weight, and, where necessary, concentration and mass loading limits of manure that may be discharged into waters of the state; and authorized duration and frequency of any discharges into waters of the state;

(5) Procedures for the submission of applications for permits and notices of intent to be covered by general permits, including information that must be included in the applications and notices;

(6) The amount of the fee that must be submitted with an application for a permit;

(7) Procedures for processing permit applications, including public notice and participation requirements;

(8) Procedures for notifying the United States environmental protection agency of the submission of permit applications, the director's action on those applications, and any other reasonable and relevant information;

(9) Procedures notifying and receiving and responding to recommendations from other states whose waters may be affected by the issuance of a permit;

(10) Procedures for the transfer of permits to new owners or operators;

(11) Grounds and procedures for the issuance, denial, modification, suspension, or revocation of permits, including general permits;

(12) A definition of "general NPDES permit" that establishes categories of point sources to be covered under such a permit and a definition of "individual NPDES permit" together with the criteria for issuing a general NPDES permit and the criteria for determining a person's eligibility to discharge under a general NPDES permit.

The rules adopted under division (F) of this section shall be consistent with the requirements of the Federal Water Pollution Control Act.

(G) Establish public notice and participation requirements, in addition to the procedures established in rules adopted under division (F)(7) of this section, for the issuance, denial, modification, transfer, suspension, and revocation of permits to install, permits to operate, and NPDES permits consistent with section 903.09 of the Revised Code, including a definition of what constitutes significant public interest for the purposes of divisions (A) and (F) of section 903.09 of the Revised Code and procedures for public meetings. The rules shall require that information that is presented at such a public meeting be limited to the criteria that are applicable to the permit application that is the subject of the public meeting.

(H) Establish the amount of civil penalties assessed by the director of agriculture under division (B) of section 903.16 of the Revised Code for violation of the terms and conditions of a permit to install, permit to operate, or review compliance certificate, provided that the rules adopted under this division shall not establish a civil penalty of more than ten thousand dollars per day for each violation;

(I) Establish procedures for the protection of trade secrets from public disclosure. The procedures shall authorize the release of trade secrets to officers, employees, or authorized representatives of the state, another state, or the United States when necessary for an enforcement action brought under this chapter or when otherwise required by the Federal Water Pollution Control Act. The rules shall require at least ten days' written notice to the person to whom a trade secret applies prior to the release of the trade secret. Rules adopted under this division do not apply to any information that is contained in applications, including attachments, for NPDES permits and that is required to be submitted under section 903.08 of the Revised Code or rules adopted under division (F) of this section.

(J) Establish any other provisions necessary to administer and enforce this chapter.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009, certain amendments operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 11-05-2003



Section 903.11 - Contracts or agreements to carry out purposes of chapter.

(A) The director of agriculture may enter into contracts or agreements to carry out the purposes of this chapter with any public or private person, including the Ohio state university extension service, the natural resources conservation service in the United States department of agriculture, the environmental protection agency, the division of soil and water resources in the department of natural resources, and soil and water conservation districts established under Chapter 1515. of the Revised Code. However, the director shall not enter into a contract or agreement with a private person for the review of applications for permits to install, permits to operate, NPDES permits, or review compliance certificates that are issued under this chapter or for the inspection of a facility regulated under this chapter or with any person for the issuance of any of those permits or certificates or for the enforcement of this chapter and rules adopted under it.

(B) The director may administer grants and loans using moneys from the federal government and other sources, public or private, for carrying out any of the director's functions. Nothing in this chapter shall be construed to limit the eligibility of owners or operators of animal feeding facilities or other agricultural enterprises to receive moneys from the water pollution control loan fund established under section 6111.036 of the Revised Code and the nonpoint source pollution management fund established under section 6111.037 of the Revised Code.

The director of agriculture shall provide the director of environmental protection with written recommendations for providing financial assistance from those funds to agricultural enterprises. The director of environmental protection shall consider the recommendations in developing priorities for providing financial assistance from the funds.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2001



Section 903.12 - Right of entry for investigations and inspections.

(A) The director of agriculture or the director's authorized representative at reasonable times may enter on any public or private property, real or personal, to make investigations and inspections, including the sampling of discharges and the inspection of discharge monitoring equipment, or to otherwise execute duties that are necessary for the administration and enforcement of this chapter. The director or the director's authorized representative at reasonable times may examine and copy any records pertaining to discharges that are subject to this chapter or any records that are required to be maintained by the terms and conditions of a permit or review compliance certificate issued under this chapter. If refused entry, the director or the director's authorized representative may apply for and the court of common pleas having jurisdiction may issue an appropriate warrant.

(B) No person to whom a permit or review compliance certificate has been issued under this chapter shall refuse entry to the director or the director's authorized representative or purposely hinder or thwart the director or the director's authorized representative in the exercise of any authority granted under division (A) of this section.

Effective Date: 03-15-2001



Section 903.13 - Affirmative defenses in private civil action for nuisance.

In a private civil action for an alleged nuisance related to agricultural activities conducted at a concentrated animal feeding facility, it is an affirmative defense if the person owning, operating, or otherwise responsible for the concentrated animal feeding facility is in compliance with best management practices established in the installation permit, permit to operate, or review compliance certificate issued for the concentrated animal feeding facility and the agricultural activities do not violate federal, state, and local laws governing nuisances.

Effective Date: 03-15-2001



Section 903.14 - Submission to nonbinding arbitration prior to filing private civil action for nuisance.

Prior to filing a private civil action for an alleged nuisance related to agricultural activities conducted at a concentrated animal feeding facility, the parties to the dispute shall submit the dispute to an arbitrator for nonbinding arbitration. The parties shall pay the arbitrator a reasonable compensation based on the extent and duration of actual service rendered. the cost of the arbitrator's services shall be divided proportionately among the parties.

If the decision reached by the arbitrator is not accepted by all parties to the dispute, the complaining parties may file a civil action and the claim shall proceed as if it had not been submitted to nonbinding arbitration. No oral or written statement prepared for or made in the nonbinding arbitration by the arbitrator or any of the parties, including any mental impression, recommendation, or decision by the arbitrator, is subject to discovery or admissible into evidence in any litigation or proceeding for any purpose, including impeachment. The arbitrator shall be disqualified as a witness, consultant, or expert on any subject that is related to the arbitration.

Effective Date: 03-15-2001



Section 903.15 - Submitting complaint to director.

(A) A person may submit a complaint to the director of agriculture regarding a concentrated animal feeding facility or the discharge of a pollutant from an animal feeding operation. The complaint may be made orally or in writing. If the complaint is made in writing, it shall be signed by the person making it and dated.

(B) After receiving a written, signed, and dated complaint, the director shall, or after receiving an oral complaint the director may, cause an investigation to be conducted to determine if the owner or operator of the concentrated animal feeding facility is complying with this chapter, rules adopted under it, or any terms and conditions of any permit issued under it or to determine if a discharge of a pollutant is occurring or has occurred at the animal feeding operation.

(C)

(1) If, upon completion of the investigation, the director determines that the owner or operator is in compliance with this chapter, rules adopted under it, or any terms and conditions of any permit issued under it or determines that a discharge of a pollutant is not occurring or has not occurred at the animal feeding operation, the director shall dismiss the complaint and notify the complainant and the owner or operator of the concentrated animal feeding facility or animal feeding operation, whichever is applicable, of the dismissal.

(2) If the director determines that the owner or operator is not in compliance with this chapter, rules adopted under it, or any terms and conditions of any permit issued under it or determines that a discharge of a pollutant is occurring or has occurred at the animal feeding operation, the director shall proceed in accordance with section 903.16 or 903.17 of the Revised Code, or both, as applicable.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Effective Date: 03-15-2001



Section 903.16 - Requiring corrective actions and assessing civil penalties.

(A) The director of agriculture may propose to require corrective actions and assess a civil penalty against an owner or operator of a concentrated animal feeding facility if the director or the director's authorized representative determines that the owner or operator is not in compliance with section 903.02, 903.03, or 903.04or division (A) of section 903.07 of the Revised Code, the terms and conditions of a permit to install, permit to operate, or review compliance certificate issued for the concentrated animal feeding facility, including the requirements established under division (C) of section 903.06 of the Revised Code, or rules adopted under division (A), (B), (C), (D), (E), or (J) of section 903.10 of the Revised Code. However, the director may impose a civil penalty only if all of the following occur:

(1) The owner or operator is notified in writing of the deficiencies resulting in noncompliance, the actions that the owner or operator must take to correct the deficiencies, and the time period within which the owner or operator must correct the deficiencies and attain compliance.

(2) After the time period specified in the notice has elapsed, the director or the director's duly authorized representative has inspected the concentrated animal feeding facility, determined that the owner or operator is still not in compliance, and issued a notice of an adjudication hearing.

(3) The director affords the owner or operator an opportunity for an adjudication hearing under Chapter 119. of the Revised Code to challenge the director's determination that the owner or operator is not in compliance or the imposition of the civil penalty, or both. However, the owner or operator may waive the right to an adjudication hearing.

(B) If the opportunity for an adjudication hearing is waived or if, after an adjudication hearing, the director determines that a violation has occurred or is occurring, the director may issue an order requiring compliance and assess the civil penalty. The order and the assessment of the civil penalty may be appealed in accordance with section 119.12 of the Revised Code.

Civil penalties shall be assessed under this division as follows:

(1) A person who has violated section 903.02, 903.03, or 903.04 of the Revised Code, the terms and conditions of a permit to install, permit to operate, or review compliance certificate, or rules adopted under division (A), (B), (C), (D), (E), or (J) of section 903.10 of the Revised Code shall pay a civil penalty in an amount established in rules unless the violation is of the requirements established under division (C) of section 903.06 or division (A) of section 903.07 of the Revised Code.

(2) A person who has violated the requirements established under division (C) of section 903.06 of the Revised Code shall pay a civil penalty in an amount established in rules for each violation. Each seven-day period during which a violation continues constitutes a separate violation.

(3) A person who has violated the requirements established under division (A) of section 903.07 of the Revised Code shall pay a civil penalty of not more than ten thousand dollars for each violation. Each thirty-day period during which a violation continues constitutes a separate violation.

(C) The attorney general, upon the written request of the director, shall bring an action for an injunction in any court of competent jurisdiction against any person violating or threatening to violate section 903.02, 903.03, or 903.04or division (A) of section 903.07 of the Revised Code; the terms and conditions of a permit to install, permit to operate, or review compliance certificate, including the requirements established under division (C) of section 903.06 of the Revised Code; rules adopted under division (A), (B), (C), (D), (E), or (J) of section 903.10 of the Revised Code; or an order issued under division (B) of this section or division (B) of section 903.07 of the Revised Code.

(D)

(1) In lieu of seeking civil penalties under division (A) of this section, the director may request the attorney general, in writing, to bring an action for a civil penalty in a court of competent jurisdiction against any person that has violated or is violating division (A) of section 903.07 of the Revised Code or the terms and conditions of a permit to install, permit to operate, or review compliance certificate, including the requirements established under division (C) of section 903.06 of the Revised Code.

(2) The director may request the attorney general, in writing, to bring an action for a civil penalty in a court of competent jurisdiction against any person that has violated or is violating section 903.02, 903.03, or 903.04 of the Revised Code, rules adopted under division (A), (B), (C), (D), (E), or (J) of section 903.10 of the Revised Code, or an order issued under division (B) of this section or division (B) of section 903.07 of the Revised Code.

(3) A person who has committed a violation for which the attorney general may bring an action for a civil penalty under division (D)(1) or (2) of this section shall pay a civil penalty of not more than ten thousand dollars per violation. Each day that a violation continues constitutes a separate violation.

(E) In addition to any other penalties imposed under this section, the director may impose an administrative penalty against an owner or operator of a concentrated animal feeding facility if the director or the director's authorized representative determines that the owner or operator is not in compliance with best management practices that are established in rules adopted under division (C) or (D) of section 903.10 of the Revised Code or in the permit to install, permit to operate, or review compliance certificate issued for the facility. The administrative penalty shall not exceed five thousand dollars.

The director shall afford the owner or operator an opportunity for an adjudication hearing under Chapter 119. of the Revised Code to challenge the director's determination under this division, the director's imposition of an administrative penalty under this division, or both. The director's determination and the imposition of the administrative penalty may be appealed in accordance with section 119.12 of the Revised Code.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009 and operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 11-05-2003



Section 903.17 - Adjudicative hearing on corrective actions and civil penalties.

(A) The director of agriculture may propose to require corrective actions and assess a civil penalty against an owner or operator of an animal feeding operation if the director or the director's authorized representative determines that the owner or operator is not in compliance with section 903.08 of the Revised Code, the terms and conditions of a NPDES permit, the NPDES provisions of a permit to operate, or rules adopted under division (F) of section 903.10 of the Revised Code. However, the director may impose a civil penalty only if all of the following occur:

(1) The owner or operator is notified in writing of the deficiencies resulting in noncompliance, the actions that the owner or operator must take to correct the deficiencies, and the time period within which the owner or operator must correct the deficiencies and attain compliance.

(2) After the time period specified in the notice has elapsed, the director or the director's duly authorized representative has inspected the animal feeding operation, determined that the owner or operator is still not in compliance, and issued a notice of violation to require corrective actions.

(3) The director affords the owner or operator an opportunity for an adjudication hearing under Chapter 119. of the Revised Code to challenge the director's determination that the owner or operator is not in compliance or the imposition of the civil penalty, or both. However, the owner or operator may waive the right to an adjudication hearing.

(B) If the opportunity for an adjudication hearing is waived or if, after an adjudication hearing, the director determines that a violation has occurred or is occurring, the director may issue an order and assess a civil penalty of not more than ten thousand dollars per violation against the violator. For purposes of determining the civil penalty, each day that a violation continues constitutes a separate and distinct violation. The order and the assessment of the civil penalty may be appealed in accordance with section 119.12 of the Revised Code.

(C) To the extent consistent with the Federal Water Pollution Control Act, the director shall consider technical feasibility and economic costs in issuing orders under this section.

(D)

(1) The attorney general, upon the written request of the director, shall bring an action for an injunction in any court of competent jurisdiction against any person violating or threatening to violate section 903.08 of the Revised Code, the terms and conditions of a NPDES permit, the NPDES provisions of a permit to operate, rules adopted under division (F) of section 903.10 of the Revised Code, or an order issued under division (B) of this section.

(2) In lieu of seeking civil penalties under division (A) of this section, the director may request, in writing, the attorney general to bring an action for a civil penalty of not more than ten thousand dollars per violation in a court of competent jurisdiction against any person that has violated or is violating section 903.08 of the Revised Code, the terms and conditions of a NPDES permit, the NPDES provisions of a permit to operate, rules adopted under division (F) of section 903.10 of the Revised Code, or an order issued under division (B) of this section. For purposes of determining the civil penalty to be assessed under division (B) of this section, each day that a violation continues constitutes a separate and distinct violation.

(E) In addition to any other penalties imposed under this section, the director may impose an administrative penalty against an owner or operator of an animal feeding operation if the director or the director's authorized representative determines that the owner or operator has discharged pollutants into waters of the state in violation of section 903.08 of the Revised Code or the terms and conditions of a NPDES permit or the NPDES provisions of the permit to operate issued for the operation. The administrative penalty shall not exceed five thousand dollars.

The director shall afford the owner or operator an opportunity for an adjudication hearing under Chapter 119. of the Revised Code to challenge the director's determination under this division, the director's imposition of an administrative penalty under this division, or both. The director's determination and the imposition of the administrative penalty may be appealed in accordance with section 119.12 of the Revised Code.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009, certain amendments operative on the date on which the Administrator of the United States Environmental Protection Agency approves the National Pollutant Discharge Elimination System program submitted by the Director of Agriculture under section 903.08 of the Revised Code as amended by this act.

Effective Date: 03-15-2001



Section 903.18 - Issuing emergency orders.

(A) Notwithstanding sections 903.16 and 903.17 of the Revised Code, if the director of agriculture determines that an emergency exists requiring immediate action to protect the public health or safety or the environment, the director may issue an order, without notice or adjudication hearing, stating the existence of the emergency and requiring that action be taken that is necessary to meet the emergency. The order shall take effect immediately. A person to whom the order is directed shall comply immediately, but on application to the director shall be afforded an adjudication hearing in accordance with Chapter 119. of the Revised Code as soon as possible and not later than thirty days after application. On the basis of the hearing, the director shall continue the order in effect, revoke it, or modify it. The director's order is appealable in accordance with section 119.12 of the Revised Code. No emergency order shall remain in effect for more than one hundred twenty days after its issuance.

(B) A person that is responsible for causing or allowing the unauthorized spill, release, or discharge of manure that requires emergency action to protect public health or safety or the environment is liable to the director for the costs incurred in investigating, mitigating, minimizing, removing, or abating the spill, release, or discharge. Upon request of the director, the attorney general shall bring a civil action against the responsible person or persons to recover those costs. Moneys recovered under this division shall be paid into the state treasury to the credit of the livestock management fund.

Effective Date: 03-15-2001



Section 903.19 - Livestock management fund.

All money collected by the director of agriculture from application fees under sections 903.02, 903.03, 903.07, and 903.08 of the Revised Code, all money collected from civil penalties under sections 903.16 and 903.17 of the Revised Code, and all money collected under division (B) of section 903.18 of the Revised Code shall be deposited in the livestock management fund, which is hereby created in the state treasury. Money credited to the fund shall be used solely in the administration of this chapter.

Effective Date: 03-15-2001



Section 903.20 - Concentrated animal feeding facility advisory committee.

(A) There is hereby created the concentrated animal feeding facility advisory committee consisting of the directors of agriculture, development, environmental protection, and natural resources and the dean of the college of food, agricultural, and environmental sciences of the Ohio state university, or their designees, as members ex officio, and sixteen members to be appointed by the director of agriculture. Of the appointed members, one shall be an elected local government official whose jurisdiction has a concentrated animal feeding facility located in it at the time that the official is appointed to the committee, one shall be a person who is licensed to practice veterinary medicine under Chapter 4741. of the Revised Code, one shall represent the interests of poultry producers, one shall represent the interests of swine producers, one shall represent the interests of dairy farmers, one shall represent the interests of beef cattle producers, one shall represent the interests of sheep producers, one shall represent the interests of drinking water utilities, one shall represent the interests of wastewater utilities, one shall represent the Ohio environmental health association, two shall represent the interests of statewide environmental advocacy organizations, and four shall represent the interests of the public. Prior to making the appointment of the member who is an elected local government official, the director shall solicit a list of suggested candidates from the appropriate statewide associations that represent the interests of local governments. Prior to making an appointment of a member representing the interests of poultry, swine, beef cattle, or sheep producers or dairy farmers, the director shall solicit from the appropriate statewide trade associations a list of suggested candidates to represent the interests of the species category on the committee. The members representing the public shall not be owners or operators of concentrated animal feeding facilities or associated with such facilities by contract.

Not later than thirty days after March 15, 2001, the director shall make appointments to the committee. Of the initial appointments, six shall be for terms ending one year after March 15, 2001, five shall be for terms ending two years after March 15, 2001, and five shall be for terms ending three years after March 15, 2001. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The committee shall meet at times that the chairperson or a majority of the committee members considers appropriate, provided that no meeting shall be held on the call of the chairperson unless at least seven days' written notice first is provided to all members of the committee. At the first meeting of the committee in each calendar year, the director of agriculture shall designate one member of the committee to serve as its chairperson and one member to serve as its vice-chairperson. A majority vote of the members of the committee is necessary to take action on any matter. A vacancy on the committee does not impair the right of the other members to exercise all of the committee's powers.

Serving as an appointed member of the committee does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment. The director of agriculture, after notice and a public meeting, may remove any appointed member of the committee for misfeasance, nonfeasance, or malfeasance in office.

Appointed members of the committee shall serve without compensation for attending committee meetings. Members of the committee shall be reimbursed for their actual and necessary expenses incurred in the performance of official duties as members of the committee.

(B) The committee may do either or both of the following:

(1) Adopt rules or procedures governing the conduct of its internal affairs;

(2) Request from the director of agriculture, and the director shall provide, meeting space, staff support, services, and data to enable it to carry out its functions.

(C) The committee shall do all of the following:

(1) Advise the director of agriculture in the administration of this chapter;

(2) Keep abreast of advances in manure management practices and annually advise the directors of agriculture, environmental protection, and natural resources of the recent advances in those areas and regarding the need for amending what constitutes best management practices;

(3) In consultation with the director of agriculture, prepare and, upon request, distribute written materials designed to assist persons who propose to establish a new or modify an existing concentrated animal feeding facility in applying for a permit to install or permit to operate. The materials also shall include information stating that, in addition to obtaining a permit to operate, it may be necessary to obtain a NPDES permit for the discharge of manure or storm water. In addition, the written materials shall include information on the meaning of a "complete application" for all of the permits, information on the public meeting process in connection with the relevant permits issued under this chapter, and a summary of the antidegradation policy established under section 6111.12 of the Revised Code together with an indication of the possibility that the owner's or operator's proposed new or modified disposal system for manure or discharges may be subject to that policy.

(D) Sections 101.82 to 101.87 of the Revised Code do not apply to the committee.

Effective Date: 11-05-2003



Section 903.21 - [Repealed].

Effective Date: 03-16-1982



Section 903.25 - Other permits of political subdivisions may not be required.

An owner or operator of an animal feeding facility who holds a permit to install, a permit to operate, a review compliance certificate, or a NPDES permit or who is operating under an operation and management plan, as defined in section 1511.01 of the Revised Code, approved by the chief of the division of soil and water resources in the department of natural resources under section 1511.02 of the Revised Code or by the supervisors of the appropriate soil and water conservation district under section 1515.08 of the Revised Code shall not be required by any political subdivision of the state or any officer, employee, agency, board, commission, department, or other instrumentality of a political subdivision to obtain a license, permit, or other approval pertaining to manure, insects or rodents, odor, or siting requirements for installation of an animal feeding facility.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-05-2003



Section 903.99 - Penalty.

(A) Whoever violates division (A)(2) of section 903.02 or division (A)(2) of section 903.03 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense, a misdemeanor of the second degree on a second offense, and a misdemeanor of the first degree on a third or subsequent offense. Each ten-day period that the offense continues constitutes a separate offense.

(B) Whoever violates the terms and conditions of a permit to install issued under section 903.02 of the Revised Code or of a permit to operate issued under section 903.03 of the Revised Code, division (B)(1), (C)(1), or (M)(1) or (2) of section 903.08 of the Revised Code, or the NPDES provisions of a permit to operate shall be fined not more than twenty-five thousand dollars. Each day of violation constitutes a separate offense.

(C) Whoever knowingly violates division (K) of section 903.08 of the Revised Code shall be fined not more than twenty-five thousand dollars. Each day of violation constitutes a separate offense.

Effective Date: 03-15-2001






Chapter 904 - OHIO LIVESTOCK CARE STANDARDS BOARD

Section 904.01 - Definitions.

As used in this chapter, "livestock" means either of the following:

(A) Equine animals regardless of the purpose for which they are raised;

(B) Any of the following animals that are raised for human food products or fiber:

(1) Porcine animals;

(2) Bovine animals;

(3) Caprine animals;

(4) Ovine animals;

(5) Poultry;

(6) Alpacas;

(7) Llamas;

(8) Any other animal designated in rules adopted under section 904.03 of the Revised Code.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.02 - Ohio livestock care standards board created.

(A) There is hereby created the Ohio livestock care standards board consisting of the following members:

(1) The director of agriculture, who shall be the chairperson of the board;

(2) Ten members appointed by the governor with the advice and consent of the senate. The ten members shall be residents of this state and shall include the following:

(a) One member representing family farms;

(b) One member who is knowledgeable about food safety in this state;

(c) Two members representing statewide organizations that represent farmers;

(d) One member who is a veterinarian licensed under Chapter 4741. of the Revised Code;

(e) The state veterinarian in the department of agriculture;

(f) The dean of the agriculture department of a college or university located in this state;

(g) Two members of the public representing consumers in this state;

(h) One member representing a county humane society organized under Chapter 1717. of the Revised Code.

(3) One member appointed by the speaker of the house of representatives who shall be a family farmer;

(4) One member appointed by the president of the senate who shall be a family farmer.

Not more than seven members appointed to the board at any given time shall be of the same political party.

(B)

(1) The governor, the speaker of the house of representatives, and the president of the senate shall make appointments to the board not later than forty-five days after the effective date of this section.

(2) The following initial members of the board appointed by the governor shall be appointed for a term ending January 25, 2011:

(a) The member representing family farmers;

(b) The dean of the agriculture department of a college or university located in this state;

(c) The member who is a veterinarian licensed under Chapter 4741. of the Revised Code;

(d) One of the members of the public representing consumers in this state.

(3) The following initial members of the board shall be appointed for a term ending January 15, 2012:

(a) The member appointed by the speaker of the house of representatives who is a family farmer;

(b) One of the members representing a statewide organization that represents farmers;

(c) The member representing a county humane society organized under Chapter 1717. of the Revised Code;

(d) The member who is knowledgeable about food safety in this state.

(4) The following initial members of the board shall be appointed for a term ending January 15, 2013:

(a) The member appointed by the president of the senate who is a family farmer;

(b) One of the members of the public representing consumers in this state;

(c) One of the members representing a statewide organization that represents farmers.

(C) After the initial terms served in accordance with division (B) of this section, terms of office shall be for three years with each term ending on the same day of the same month as did the term that it succeeds. However, the terms for the director of agriculture and the state veterinarian shall coincide with the length of time that the person holds the position of director or state veterinarian, as applicable. If the director or the state veterinarian resigns or that person's employment is terminated, the director or state veterinarian, as applicable, shall cease to serve on the board, and the successor of the director or state veterinarian shall then serve on the board in accordance with this section. Every other member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed.

Vacancies on the board shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of one hundred eighty days has elapsed, whichever occurs first. A member may be reappointed upon the expiration of the member's term.

(D) The board shall hold at least three regular meetings each year and may hold additional meetings at times that the chairperson or a majority of the board members considers appropriate. At the three regular meetings held by the board each year, the board shall conduct a review of the rules governing the care and well-being of livestock that have been or are proposed to be adopted under section 904.03 of the Revised Code.

At the first meeting of the board in each calendar year, the director shall designate one member of the board to serve as its vice-chairperson. A majority of the board constitutes a quorum. The board may act only if a quorum is present and only by majority vote of that quorum. A vacancy on the board does not impair the right of the other members to exercise all of the board's powers.

(E) Serving as an appointed member of the board does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(F) Appointed members of the board shall receive no compensation for their services. Members shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members. The expenses shall be paid from the Ohio livestock care standards fund created in section 904.06 of the Revised Code. The expenses shall be paid in accordance with the rules and requirements adopted by the department of administrative services that are applicable to state employees.

(G) The board may create committees that it considers appropriate to make recommendations to the board. Committees may include non-board members.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.03 - Factors to be considered in adopting rules governing care and well-being of livestock.

(A) The Ohio livestock care standards board shall adopt rules in accordance with Chapter 119. of the Revised Code governing the care and well-being of livestock in this state. In adopting those rules, the board shall consider the following factors:

(1) Best management practices for the care and well-being of livestock;

(2) Biosecurity;

(3) The prevention of disease;

(4) Animal morbidity and mortality data;

(5) Food safety practices;

(6) The protection of local, affordable food supplies for consumers;

(7) Generally accepted veterinary medical practices, livestock practice standards, and ethical standards established by the American veterinary medical association;

(8) Any other factors that the board considers necessary for the proper care and well-being of livestock in this state.

With regard to organic producers that are certified by the United States department of agriculture under the national organic program, if there is a conflict between the rules adopted under this section and the standards established by the United States department of agriculture under the national organic program, the standards established under the national organic program shall prevail.

(B) The board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish the amount of civil penalties to be assessed against persons who violate the rules adopted under division (A) of this section.

(C) The rules adopted under this section do not apply to animals that are used in agricultural, biological, or biomedical research or confined in research or medical facilities that operate in accordance with "The Guide for the Care and Use of Agricultural Animals in Research and Teaching" published by the federation of animal science societies or "The Guide for the Care and Use of Laboratory Animals" published by the national academy of sciences.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.04 - Administration and enforcement of chapter.

(A) In order to assist the Ohio livestock care standards board in the administration and enforcement of this chapter, the director of agriculture shall do all of the following:

(1) Hire all employees of the board, including an executive director. Employees of the board shall be in the unclassified civil service, serve at the pleasure of the director of agriculture, and be compensated with money from the Ohio livestock care standards fund created in section 904.06 of the Revised Code.

(2) Enter into contracts on behalf of the board;

(3) Do all of the following with regard to rules governing the care and well-being of livestock adopted by the board under section 904.03 of the Revised Code:

(a) Process and submit the rules to the joint committee on agency rule review pursuant to Chapter 119. of the Revised Code;

(b) Contract for surveys and analyses;

(c) Perform any other activities that assist the board in adopting the rules.

(4) Publish and distribute information related to livestock care, including educational materials, to livestock producers and members of the public;

(5) Investigate complaints regarding violations of the rules adopted under section 904.03 of the Revised Code in accordance with the authority granted by this chapter, sections 901.25 to 901.29 of the Revised Code, and rules adopted under this chapter and section 901.03 of the Revised Code;

(6) Enforce the rules adopted under section 904.03 of the Revised Code and levy the civil penalties established by those rules. The director may apply to a court of competent jurisdiction for a temporary or permanent injunction or other appropriate relief for violations of this chapter and rules adopted under it. For purposes of this division, the court of competent jurisdiction shall be either the court of common pleas of Licking county or the court of common pleas of the county where the violation is occurring. Money collected from civil penalties levied under division (A)(6) of this section shall be deposited in the state treasury to the credit of the general revenue fund.

(7) Perform any other duties necessary to assist the board in the administration and enforcement of this chapter.

(B) With the consent of the premises owner and, if the premises owner is different from the livestock owner, the livestock owner, the director or the director's authorized representative may enter at all reasonable times on any premises for the purpose of determining compliance with the rules adopted under section 904.03 of the Revised Code. If the director or the director's authorized representative is denied access to the premises and the director or the director's authorized representative suspects that those rules are not being complied with, the director may apply for a search warrant authorizing access from a court of competent jurisdiction. The court shall issue the search warrant if there is probable cause. Probable cause may be based on hearsay, provided that there is substantial basis for believing the source is credible and there is factual basis for the information.

Upon entry on premises in accordance with this division, the director or the director's authorized representative shall observe biosecurity measures in order to prevent spreading disease and infecting livestock.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.05 - Prohibited acts.

No person shall do either of the following:

(A) Falsify any plans, specifications, data, reports, records, or other information required by this chapter or rules adopted under it to be kept or submitted to the director of agriculture or the Ohio livestock care standards board;

(B) Violate any provision of this chapter or any order, rule, or determination of the director or board issued, adopted, or made under this chapter or rules adopted under it.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.06 - Ohio livestock care standards fund.

(A) Until the general assembly appropriates money for the purposes of this chapter and rules adopted under it, the director of agriculture shall request the controlling board to authorize the transfer of all or part of an appropriation from any fund administered by the department of agriculture to the Ohio livestock care standards fund created in division (B) of this section.

(B) All money appropriated by the general assembly for use by the Ohio livestock care standards board, money transferred from any fund administered by the department as provided in division (A) of this section, and all money donated to the department or the board for the purposes of advancing livestock care shall be deposited in the state treasury to the credit of the Ohio livestock care standards fund, which is hereby created.

(C) Money credited to the fund shall be used by the director to carry out the purposes of this chapter, including the administration and enforcement costs of the department and the compensation of employees of the board.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.07 - Authority not to apply to county human societies or county officials.

The authority granted to the Ohio livestock care standards board and the director of agriculture by this chapter does not detract from or expand the authority or obligations of county humane societies or county officials under Chapter 1717. of the Revised Code.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.08 - Authority not to apply to food processing production activity regulated by department of agriculture.

The authority granted to the Ohio livestock care standards board and the director of agriculture by this chapter does not apply to food processing production activity that is regulated by the department of agriculture under Title IX of the Revised Code.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.



Section 904.09 - Board not to create statewide animal identification system.

The Ohio livestock care standards board shall not create a statewide animal identification system.

Added by 128th General AssemblyFile No.24,HB 414, §1, eff. 3/31/2010.






Chapter 905 - AGRICULTURAL ADDITIVES AND LIME; FERTILIZER

Section 905.01 - Agricultural additive definitions.

As used in sections 905.01 to 905.11 of the Revised Code:

(A) "Distributor" means a person who offers for sale, sells, trades, or supplies an agricultural additive.

(B) "Manufacturer" means a person who mines, extracts, processes, refines, blends, or mixes an agricultural additive.

(C) "Registrant" means the manufacturer who registers an agricultural additive under sections 905.01 to 905.11 of the Revised Code.

(D) "Agricultural additive" means any substance or mixture that is intended to improve for agricultural production purposes the physical, chemical, or biological characteristics of soil or other growth medium or to improve otherwise crop production, plant growth, product quality, or yield prior to harvest, but excludes fertilizers, agricultural liming materials, pesticides, fertilizer pesticide mixtures, rhizobial inoculants, peat, peat moss, pine bark, gypsum, perlite, sand, unmanipulated animal or vegetable manures, mulches, and any other substances or mixtures that are excluded from this definition by rule of the director of agriculture.

(E) "Active ingredient" means any ingredient from which an agricultural additive derives all or part of its value or effectiveness and that is defined in the current edition of Merck's Chemical Index or recorded in Chemical Abstracts.

(F) "Inert ingredient" means an ingredient that is not active.

Effective Date: 11-05-1981



Section 905.02 - Selling or exchanging unregistered agricultural additive.

No distributor or manufacturer shall sell, exchange, offer for sale or exchange, or distribute for sale or exchange in this state any agricultural additive unless it has been registered by the manufacturer with the department of agriculture. Registration of an agricultural additive does not constitute a warranty by the department or the state.

Effective Date: 11-05-1981



Section 905.03 - Application for registration of agricultural additive.

(A) Each application for registration of an agricultural additive shall be accompanied by a registration fee of fifty dollars. Application shall be made on a form supplied by the director of agriculture and shall include:

(1) The name and address of the registrant;

(2) The additive's brand name;

(3) The purpose or proposed use of the additive;

(4) Directions for the additive's use;

(5) The results or effects that can be expected when the additive is used as directed;

(6) Evidence that the additive has been tested for efficacy in the laboratory and in the field, information describing the test methodology used, and a description of the test results;

(7) A guaranteed analysis of:

(a) If a chemical product, the name and percentage of each active and inert ingredient;

(b) If a microbiological product, the number and kind of viable microorganisms per milliliter or, if the product is other than a liquid, per gram.

The registrant shall notify the director of any change of address within thirty days of the change; failure to notify the director constitutes grounds sufficient for the director to revoke the registration.

(B) If the director determines that the evidence submitted under division (A)(6) of this section is not sufficient proof of the additive's usefulness for agricultural production in this state, he may require the applicant to submit samples, conduct tests, or submit additional information, including conditions affecting performance, in order to evaluate its performance and usefulness.

(C) The director shall register an agricultural additive unless he determines that:

(1) The application for registration is not complete;

(2) The additive will not or is not likely to produce the results or effects claimed when used as directed; or

(3) The additive is not useful for agricultural production in this state.

(D) All registrations shall expire on the thirty-first day of December and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

Effective Date: 11-05-1981



Section 905.04 - Label information.

No person shall sell, exchange, offer for sale or exchange, or distribute for sale or exchange in this state any agricultural additive unless its container is conspicuously labeled with the following information:

(A) The additive's brand name;

(B) Its purpose or proposed use;

(C) The net weight of the contents of the container;

(D) Directions for the additive's use;

(E) The results or effects that can be expected when the additive is used as directed;

(F) A guaranteed analysis of:

(1) If a chemical product, the name and percentage of each active and inert ingredient;

(2) If a microbiological product, the number and kind of viable microorganisms per milliliter or, if the product is other than a liquid, per gram.

(G) The name and address of the manufacturer who registered the product;

(H) The additive's registration number provided by the director of agriculture.

The information on the label shall correspond to the information included in the application for registration required under sections 905.02 and 905.03 of the Revised Code. The information on the label constitutes an express warranty of the results or effects shown on the label when used as directed.

Effective Date: 11-05-1981



Section 905.05 - Administrative rules.

The director of agriculture may adopt, modify, or rescind rules, in accordance with Chapter 119. of the Revised Code, to implement sections 905.01 to 905.11 of the Revised Code.

Effective Date: 11-05-1981



Section 905.06 - Information duties - investigations.

The director of agriculture shall:

(A) Gather information on the performance of various agricultural additives including distributors' and manufacturers' claims, the results of investigation or research on additives, and the conditions when they are useful, and make the information available to the public;

(B) Provide and distribute, in cooperation with the agricultural extension service, information on the use of agricultural additives;

(C) Provide for the prompt and thorough investigation of written complaints received concerning agricultural additives.

Effective Date: 11-05-1981



Section 905.07 - Suspending or revoking of registration.

The director of agriculture or his duly authorized representative may enter any property, public or private, in order to make inspections to determine whether or not there is compliance with sections 905.01 to 905.11 of the Revised Code or if any agricultural additive is useful for agricultural production in this state. If refused entry he may apply for and the court of common pleas may issue an appropriate warrant.

The director may suspend or revoke the registration of an agricultural additive if he finds that the additive does not produce the results or effects shown on its label or that the distributor or manufacturer has violated any provision of sections 905.01 to 905.11 of the Revised Code or any rule adopted thereunder. Before he suspends or revokes the registration of an agricultural additive, he shall afford the registrant the opportunity of an adjudication hearing in accordance with Chapter 119. of the Revised Code. However he may suspend the registration before such a hearing if he believes that the use of the additive in this state endangers the public health or safety or constitutes an imminent and substantial threat to agricultural production or the public welfare.

Effective Date: 11-05-1981



Section 905.08 - Holding additives during period of suspension or revocation.

The director of agriculture may issue an order to the owner or custodian of any package or lot of an agricultural additive requiring it to be held at a designated place during the period the director has suspended or revoked the product's registration under section 905.07 of the Revised Code. The agricultural additive shall be held until the director issues a release in writing. A release shall not be issued until the suspension or revocation of registration is terminated. No person shall violate an order to hold. Each day of violation constitutes a separate offense.

Effective Date: 11-05-1981



Section 905.09 - Injunctions.

The director of agriculture may apply to the court of common pleas for an injunction against any person who continues to sell, exchange, offer for sale or exchange, or distribute for sale or exchange an agricultural additive for which an order to hold has been issued under section 905.08 of the Revised Code or that is not registered with the department of agriculture under section 905.02 of the Revised Code. Each package, container, or lot of an agricultural additive sold, exchanged, offered for sale or exchange, or distributed for sale or exchange in violation of section 905.02, 905.04, or 905.11 of the Revised Code constitutes a separate offense.

Effective Date: 11-05-1981



Section 905.10 - Class actions.

Upon written request by the director of agriculture, the attorney general may join or bring class actions on behalf of persons who are adversely affected by the purchase of agricultural additives or who are injured by violation of sections 905.01 to 905.11 of the Revised Code.

Effective Date: 11-05-1981



Section 905.11 - False representations.

No person shall falsely represent that an agricultural additive:

(A) Can be used in lieu of another product or products, including fertilizers and agricultural liming materials, with the same or similar results;

(B) Enhances the effects or benefits of a fertilizer or agricultural liming material;

(C) Is useful and effective when used under weather conditions normal for this state or in soils in this state;

(D) Is useful when used in conjunction with a specific crop;

(E) Has sponsorship or approval that it does not;

(F) Has been tested or proven to produce the results or effects claimed;

(G) Has certain delayed or long range benefits;

(H) Product has no harmful or potentially harmful side effects.

Effective Date: 11-05-1981



Section 905.12 to 905.16 - [Repealed].

Effective Date: 07-01-1968



Section 905.17 to 905.30 - [Repealed].

Effective Date: 01-01-1968



Section 905.31 - Fertilizer definitions.

As used in sections 905.31 to 905.501 of the Revised Code:

(A) "Applicant" means the person who applies for the license or requests registration of a fertilizer.

(B) "Brand name" means a name or expression, design, or trademark used in connection with one or several grades of any type of fertilizer.

(C) "Bulk fertilizer" means any type of fertilizer in solid, liquid, or gaseous state, or any combination thereof, in a nonpackaged form.

(D) "Distribute" means to offer for sale, sell, barter, or otherwise supply fertilizer for other than manufacturing purposes.

(E) "Fertilizer" means any substance containing nitrogen, phosphorus, or potassium or any recognized plant nutrient element or compound that is used for its plant nutrient content or for compounding mixed fertilizers. Lime, limestone, marl, unground bone, water, and unmanipulated animal and vegetable manures are excepted unless mixed with fertilizer materials.

(F) "Grade" means the percentages of total nitrogen, available phosphorus or available phosphate (P2O5), and soluble potassium or soluble potash (K2O) stated in the same terms, order, and percentage as in guaranteed analysis.

(G) "Guaranteed analysis" means:

(1) The minimum percentages of plant nutrients claimed in the following order and form:

Total Nitrogen (N)

per cent

Available phosphate (P2O5)

per cent

Soluble Potash (K2O)

per cent

(2) Guaranteed analysis includes, in the following order:

(a) For bone and tankage, total phosphorus (P) or phosphate (P2O5);

(b) For basic slag and unacidulated phosphatic materials, available and total phosphorus (P) or phosphate (P2O5) and the degree of fineness;

(c) Additional plant nutrients guaranteed expressed as percentage of elements in the order and form as prescribed by rules adopted by the director of agriculture.

(H) "Label" means any written or printed matter on the package or tag attached to it or on the pertinent delivery and billing invoice.

(I) "Manufacture" means to process, granulate, blend, mix, or alter the composition of fertilizers for distribution.

(J) "Mixed fertilizer" means any combination or mixture of fertilizer designed for use, or claimed to have value, in promoting plant growth, including fertilizer pesticide mixtures.

(K) "Net weight" means the weight of a commodity excluding any packaging in pounds or metric equivalent, as determined by a sealed weighing device or other means prescribed by rules adopted by the director.

(L) "Packaged fertilizer" means any type of fertilizer in closed containers of not over one hundred pounds or metric equivalent.

(M) "Per cent" or "percentage" means the percentage of weight.

(N) "Person" includes any partnership, association, firm, corporation, company, society, individual or combination of individuals, institution, park, or public agency administered by the state or any subdivision of the state.

(O) "Product name" means a coined or specific designation applied to an individual fertilizer material or mixture of a fixed composition and derivation.

(P) "Sale" means exchange of ownership or transfer of custody.

(Q) "Official sample" means the sample of fertilizer taken and designated as official by the director.

(R) "Specialty fertilizer" means any fertilizer designed, labeled, and distributed for uses other than the production of commercial crops.

(S) "Ton" means a net weight of two thousand pounds.

(T) "Unmanipulated manure" means any substance composed primarily of excreta, plant remains, or mixtures of such substances that have not been processed in any manner.

(U) "Fertilizer material" includes any of the following:

(1) A material containing not more than one of the following primary plant nutrients:

(a) Nitrogen (N);

(b) Phosphorus (P);

(c) Potassium (K).

(2) A material that has not less than eighty-five per cent of its plant nutrient content composed of a single chemical compound.

(3) A material that is derived from a residue or by-product of a plant or animal or a natural material deposit and has been processed in such a way that its plant nutrients content has not been materially changed except by purification and concentration.

(V) "Custom mixed fertilizer" means a fertilizer that is not premixed, but that is blended specifically to meet the nutrient needs of one specific customer.

(W) "Director" or "director of agriculture" means the director of agriculture or the director's designee.

(X) "Lot" means an identifiable quantity of fertilizer that may be used as an official sample.

(Y) "Unit" means twenty pounds of fertilizer or one per cent of a ton.

(Z) "Metric ton" means a measure of weight equal to one thousand kilograms.

(AA) "Anhydrous ammonia equipment" means, with regard to the handling or storage of anhydrous ammonia, a container or containers with a maximum capacity of not more than four thousand nine hundred ninety-nine gallons or any appurtenances, pumps, compressors, or interconnecting pipes associated with such a container or containers. "Anhydrous ammonia equipment" does not include equipment for the manufacture of anhydrous ammonia or the storage of anhydrous ammonia either underground or in refrigerated structures.

(BB) "Anhydrous ammonia system" or "system" means, with regard to the handling or storage of anhydrous ammonia, a container or containers with a minimum capacity of not less than five thousand gallons or any appurtenances, pumps, compressors, or interconnecting pipes associated with such a container or containers. "Anhydrous ammonia system" does not include equipment for the manufacture of anhydrous ammonia or the storage of anhydrous ammonia either underground or in refrigerated structures.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Effective Date: 10-29-1996



Section 905.32 - Application for license.

(A) No person shall manufacture or distribute in this state any type of fertilizer until a license to manufacture or distribute has been obtained by the manufacturer or distributor from the department of agriculture upon payment of a five dollar fee:

(1) For each fixed (permanent) location at which fertilizer is manufactured in this state;

(2) For each mobile unit used to manufacture fertilizer in this state;

(3) For each location out of the state from which fertilizer is distributed in this state to nonlicensees.

All licenses shall be valid for one year beginning on the first day of December of a calendar year through the thirtieth day of November of the following calendar year. A renewal application for a license shall be submitted no later than the thirtieth day of November each year. A person who submits a renewal application for a license after the thirtieth day of November shall include with the application a late filing fee of ten dollars.

(B) An application for license shall include:

(1) The name and address of the licensee;

(2) The name and address of each bulk distribution point in the state, not licensed for fertilizer manufacture and distribution.

The name and address shown on the license shall be shown on all labels, pertinent invoices, and bulk storage for fertilizers distributed by the licensee in this state.

(C) The licensee shall inform the director of agriculture in writing of additional distribution points established during the period of the license.

(D) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996; 06-20-2005



Section 905.33 - Registering custom mixed fertilizer as a specialty fertilizer.

(A) Except as provided in division (C) of this section, no person shall distribute in this state a specialty fertilizer until it is registered by the manufacturer or distributor with the department of agriculture. An application, in duplicate, for each brand and product name of each grade of specialty fertilizer shall be made on a form furnished by the director of agriculture and shall be accompanied with a fee of fifty dollars for each brand and product name of each grade. Labels for each brand and product name of each grade shall accompany the application. Upon the approval of an application by the director, a copy of the registration shall be furnished the applicant. All registrations shall be valid for one year beginning on the first day of December of a calendar year through the thirtieth day of November of the following calendar year.

(B) An application for registration shall include the following:

(1) Name and address of the manufacturer or distributor;

(2) The brand and product name;

(3) The grade;

(4) The guaranteed analysis;

(5) The package sizes for persons that package fertilizers only in containers of ten pounds or less.

(C)

(1) No person who engages in the business of applying custom mixed fertilizer to lawns, golf courses, recreation areas, or other real property that is not used for agricultural production shall be required to register the custom mixed fertilizer as a specialty fertilizer in accordance with division (A) of this section if the fertilizer ingredients of the custom mixed fertilizer are registered as specialty fertilizers and the inspection fee described in division (A) of section 905.36 of the Revised Code is paid.

(2) No person who engages in the business of blending custom mixed fertilizer for use on lawns, golf courses, recreation areas, or other real property that is not used for agricultural production shall be required to register the custom mixed fertilizer as a specialty fertilizer in accordance with division (A) of this section if the facility holds a nonagricultural production custom mixed fertilizer blender license issued under section 905.331 of the Revised Code.

(D) A person who engages in the business of applying or blending custom mixed fertilizer as described in division (C) of this section shall maintain an original or a copy of an invoice or document of sale for all fertilizer the person applies or distributes for one year following the date of the application or distribution, and, upon the director's request, shall furnish the director with the invoice or document of sale for the director's review.

(E) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996; 06-30-2005



Section 905.331 - Nonagricultural production custom mixed fertilizer blender license.

No person who engages in the business of blending a custom mixed fertilizer for use on lawns, golf courses, recreation areas, or other real property that is not used for agricultural production shall fail to register a specialty fertilizer in accordance with division (A) of section 905.33 of the Revised Code unless the person has obtained an annual nonagricultural production custom mixed fertilizer blender license from the director of agriculture.

A license issued under this section shall be valid from the first day of December of a calendar year through the thirtieth day of November of the following calendar year. A renewal application for a nonagricultural production custom mixed fertilizer blender license shall be submitted to the director no later than the thirtieth day of November each year and shall include the name and address of the applicant and of the premises where the blending occurs and a one-hundred-dollar fee. A person who submits a renewal application for a license after the thirtieth day of November shall include with the application a late filing fee of ten dollars. All nonagricultural production custom mixed fertilizer blender licenses expire on the thirtieth day of November each year.

A person holding a nonagricultural production custom mixed fertilizer blender license shall pay the inspection fees described in division (A) of section 905.36 of the Revised Code for each product being blended.

All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996; 06-30-2005



Section 905.34 - Exemption for distributor.

No distributor shall be required to obtain a license of the manufacturer is licensed under division (A) of section 905.32 of the Revised Code; or if the manufacturer or distributor is registered under division (A) of section 905.33 or the Revised Code.

Effective Date: 07-01-1968



Section 905.35 - Label information.

(A) No person shall distribute in this state any type of fertilizer in packages unless the packages have placed on or affixed to them in legibly written or printed form the following:

(1) Net weight of the contents;

(2) Brand and product name;

(3) Name and address of the manufacturer or distributor that appears on the license or registration;

(4) Grade expressed in whole numbers only for all mixed fertilizers except specialty fertilizers;

(5) Guaranteed analysis.

(B) No person shall distribute any type of fertilizer in this state in bulk unless the purchaser is supplied, upon delivery, with a shipping invoice containing the following information:

(1) Name and address of the licensee, or registrant;

(2) Name and address of the purchaser, and county of destination;

(3) Date of sale;

(4) Product name;

(5) Net weight;

(6) Grade expressed in whole numbers only for all mixed fertilizers, and other claims, if any. The weight and grade of each material in the mixture and the total weight of the mixture may be stated in lieu of a statement of the grade of the mixture.

(C) No person shall distribute in this state any type of fertilizer in bulk unless the bulk storage is properly labeled with the information required by divisions (B)(1), (4), and (6) of this section. Shipping invoices shall be available for all bulk fertilizer stored at locations other than a place of manufacture.

(D) No person shall manufacture or distribute in this state mixed fertilizer in bulk unless the fertilizers and other materials combined to create the mixed fertilizer are uniformly mixed and present in equal percentages throughout the mixed fertilizer. The director of agriculture may take samples and use the information provided to the purchaser under division (B) of this section to analyze any mixed fertilizer in bulk and determine whether it has been uniformly mixed.

Effective Date: 10-29-1996



Section 905.36 - Inspection fees - annual statement of tonnage.

(A) A licensee or registrant, except registrants who package specialty fertilizers only in containers of ten pounds or less, shall pay the director of agriculture for all fertilizers distributed in this state an inspection fee at the rate of twenty-five cents per ton or twenty-eight cents per metric ton. Licensees and registrants shall specify on an invoice whether the per ton inspection fee has been paid or whether payment of the fee is the responsibility of the purchaser of the fertilizer. The payment of this inspection fee by a licensee or registrant shall exempt all other persons from the payment of this fee.

(B) Every licensee or registrant shall file with the director an annual tonnage report that includes the number of net tons or metric tons of fertilizer distributed to nonlicensees or nonregistrants in this state by grade; packaged; bulk, dry or liquid. The report shall be filed on or before the thirtieth day of November of each calendar year and shall include data from the period beginning on the first day of November of the year preceding the year in which the report is due through the thirty-first day of October of the year in which the report is due. The licensee or registrant, except registrants who package specialty fertilizers only in containers of ten pounds or less, shall include with this statement the inspection fee at the rate stated in division (A) of this section. For a tonnage report that is not filed or payment of inspection fees that is not made on or before the thirtieth day of November of the applicable calendar year, a penalty of fifty dollars or ten per cent of the amount due, whichever is greater, shall be assessed against the licensee or registrant. The amount of fees due, plus penalty, shall constitute a debt and become the basis of a judgment against the licensee or registrant. For tonnage reports found to be incorrect, a penalty of fifteen per cent of the amount due shall be assessed against the licensee or registrant and shall constitute a debt and become the basis of a judgment against the licensee or registrant.

(C) No information furnished under this section shall be disclosed by any employee of the department of agriculture in such a way as to divulge the operation of any person required to make such a report. The filing by a licensee or registrant of a sales volume tonnage statement required by division (B) of this section thereby grants permission to the director to verify the same with the records of the licensee or registrant.

(D) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996; 06-30-2005



Section 905.37 - Statement and reports by director.

(A) The director of agriculture may distribute annual statements of fertilizer sales by grades of materials and mixed fertilizer by counties, in a manner prescribed by the director.

(B) The director may publish annually a report of the analysis of fertilizers inspected.

(C) The director may distribute a state fertilizer usage report by grade of materials and mixed fertilizers for each month.

Effective Date: 10-29-1996; 06-30-2005



Section 905.38 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-29-1996; 06-30-2005)



Section 905.381 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-29-1996; 06-30-2005)



Section 905.39 - Sampling and analysis.

(A) The director of agriculture shall inspect and sample any fertilizer within the state to such an extent as the director considers necessary and make an analysis where need is indicated to determine whether the fertilizer is in compliance with sections 905.31 to 905.50 of the Revised Code and the rules adopted under those sections. The director may enter upon any public or private premises or conveyances during regular business hours in order to have access to fertilizer subject to sections 905.31 to 905.50 of the Revised Code and the rules adopted under those sections.

(B) The director shall maintain the services necessary to effectively administer and enforce sections 905.31 to 905.50 of the Revised Code and the rules adopted under those sections. The methods of sampling and analysis shall be those adopted by the association of official analytical chemists or other sources prescribed by the director.

(C) The results of official analysis of any sample of fertilizer found to be in violation of any provisions of sections 905.31 to 905.50 of the Revised Code or any rule adopted under those sections, shall be forwarded to the licensee or registrant. A licensee or registrant may request a portion of any such sample, provided the request is made not more than thirty days after the date of the analysis report.

(D) Analytical tolerances shall be governed by rules adopted by the director.

(E) If the director is denied access to any premises where access is sought for the purpose of inspection and sampling, the director may apply to any court of competent jurisdiction for a search warrant authorizing access to the premises for that purpose. The court, upon application, may issue the search warrant for the purpose requested.

Effective Date: 10-29-1996



Section 905.40 - Administrative rules.

The director of agriculture shall adopt and enforce uniform rules:

(A) Governing the storing and handling of anhydrous ammonia that is used for agricultural purposes;

(B) For safety in the design, construction, location, installation, or operation of anhydrous ammonia systems for agricultural use. In addition, with regard to an anhydrous ammonia system that is used for agricultural purposes, the rules shall establish standards and procedures for the approval or disapproval of the design and construction of anhydrous ammonia systems and procedures for applying for such approval, including the form of the application.

(C) Requiring that guaranteed analysis be stated in a form other than that defined in section 905.31 of the Revised Code when another form will not impose an economic hardship on manufacturers, distributors, and users of anhydrous ammonia by reason of conflicting labeling requirements among the states.

The director shall adopt rules under this section in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1996



Section 905.41 - Design and construction of storage facilities for anhydrous ammonia.

(A) A storage facility for anhydrous ammonia that is used for agricultural purposes shall be designed and constructed in accordance with rules adopted under section 905.40 of the Revised Code. On and after the effective date of this section, no person shall construct a storage facility for anhydrous ammonia that is used for agricultural purposes without applying for and receiving approval of the design of the facility and approval to construct the facility from the director of agriculture in accordance with those rules.

(B) Upon the submission of an application to the director for the approval of the design and construction of a storage facility for anhydrous ammonia that is used for agricultural purposes in accordance with rules adopted under section 905.40 of the Revised Code, the applicant shall submit written notification of the application to all of the following:

(1) The board of township trustees of the township or the legislative authority of the municipal corporation, as applicable, in which the storage facility is proposed to be located;

(2) The county sheriff, or the police chief of the police department of a municipal corporation, township, or township or joint township police district, as applicable, with jurisdiction over the location where the storage facility is proposed to be located;

(3) The fire chief of the fire department with jurisdiction over the location where the storage facility is proposed to be located.

(C) Prior to approving or disapproving a storage facility for anhydrous ammonia that is used for agricultural purposes, the director may take into consideration any past violations of an applicable state or federal law pertaining to environmental protection or the environmental laws of another country or any conviction of or guilty plea to a violation of section 901.511 of the Revised Code or a felony drug offense as defined in section 2925.01 of the Revised Code related to the use and storage of chemicals used for agriculture by the owner of the storage facility.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 905.411 - Orders prohibiting use of anhydrous ammonia equipment or system.

The director of agriculture may issue an order prohibiting the use of anhydrous ammonia equipment or an anhydrous ammonia system found not to comply with rules adopted under division (A) or (B) of section 905.40 of the Revised Code, as applicable. No person shall use the anhydrous ammonia equipment or system until a release in writing is issued by the director.

The director shall not issue a release until both of the following have occurred:

(A) The director has inspected the anhydrous ammonia equipment or system and has found that the anhydrous ammonia equipment or system complies with rules adopted under division (A) or (B) of section 905.40 of the Revised Code , as applicable.

(B) The person in control of the anhydrous ammonia equipment or system at the time of the noncompliance has paid the director in an amount equal to all expenses incurred by the director due to the order prohibiting use of the anhydrous ammonia equipment or system.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Renumbered from § 905.461 and amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 905.42 - Manufacturing or distributing substance injurious to crop growth or deleterious to soil.

No person shall manufacture or distribute in this state fertilizer containing any substance that is injurious to crop growth or deleterious to soil, provided, that the effects on plants shall not be deemed to be injurious when this is the purpose for which the substance was applied, in accordance with the label claims and recommendations.

Effective Date: 07-01-1968



Section 905.43 - Mislabeled or misrepresented fertilizer.

(A) No person shall distribute mislabeled fertilizer. A fertilizer is mislabeled if any false or misleading statement appears on or is attached to the container or on the pertinent invoice or delivery ticket, if false or misleading statements appear in any advertising material, or if the fertilizer is not uniformly mixed.

(B) No person shall sell, offer, or expose for sale less than the quantity of fertilizer that the person represents. No person shall take more than the quantity of fertilizer that the person represents when, as a buyer, the person furnishes the weight or measure by which the quantity is determined.

(C) No person shall misrepresent the price of any fertilizer or related service sold, offered, exposed, or advertised for sale by weight, measure, or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person.

(D) No person shall distribute any fertilizer or mixed fertilizer other than by net weight, unless the director of agriculture has approved the device that is used to measure the fertilizer or mixed fertilizer.

(E) A meter may be used to deliver fertilizer by quantity if the meter bears a current, valid seal indicating it has been tested and approved by the division of weights and measures in the department of agriculture or by a sealer of weights and measures of a county or municipal corporation.

Effective Date: 10-29-1996



Section 905.44 - Administrative rules.

(A) The director of agriculture may adopt and enforce rules :

(1) Governing the storing and handling of fertilizers;

(2) For safety in the design, construction, location, installation, or operation of equipment, containment structures, and buildings for storing and handling fertilizers;

(3) Requiring that guaranteed analysis be stated in a form other than that defined in section 905.31 of the Revised Code when another form will not impose an economic hardship on manufacturers, distributors, and users of fertilizer by reason of conflicting labeling requirements among the states.

As used in division (A) of this section, "fertilizer" does not include anhydrous ammonia.

(B) The rules adopted by the director under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Effective Date: 10-29-1996



Section 905.45 - Refusing, suspending or revoking of registration or license.

The director of agriculture may revoke the registration of any grade and brand name of fertilizer or any license, or may suspend any registration or license, or may refuse to register any grade and brand name of fertilizer, or to license any applicant, upon a finding supported by substantial evidence that the registrant, licensee, or applicant has violated any provision of sections 905.31 to 905.50 of the Revised Code, or any rules adopted under those sections. No registration or license shall be refused, suspended, or revoked until the registrant, licensee, or applicant has been given an opportunity to appear at an adjudication hearing conducted in accordance with Chapter 119. of the Revised Code.

Effective Date: 10-29-1996



Section 905.46 - Holding fertilizer offered or exposed for sale in violation of law.

The director of agriculture may issue an order to the owner or custodian of any lot of fertilizer requiring it to be held at a designated place when the director has found the fertilizer to have been offered or exposed for sale in violation of sections 905.31 to 905.50 of the Revised Code, or any rule adopted under those sections. A fertilizer shall be held until a release in writing is issued by the director. A release shall not be issued until sections 905.31 to 905.50 of the Revised Code, and the rules adopted under those sections, are complied with and until all costs and expenses incurred in connection with the violation have been paid by the manufacturer, distributor, licensee, or registrant.

Effective Date: 10-29-1996



Section 905.461 - [Renumbered] .

Renumbered as § 905.411 by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1996



Section 905.47 - Condemnation procedures.

Any lot of fertilizer not in compliance with sections 905.31 to 905.50 of the Revised Code, or any rule adopted under those sections, is subject to seizure on complaint of the director of agriculture to a court of competent jurisdiction in the county in which the fertilizer is located. The court upon a finding that the fertilizer is in violation of sections 905.31 to 905.50 of the Revised Code, or any rule adopted under those sections, shall order the condemnation of the fertilizer, and it shall be disposed of in a manner consistent with the laws of this state. The court shall not order the condemnation of the fertilizer without first giving the manufacturer or distributor an opportunity to reprocess or relabel the fertilizer to bring it into compliance with sections 905.31 to 905.50 of the Revised Code, and the rules adopted under those sections.

Effective Date: 10-29-1996



Section 905.48 - Injunctions.

In addition to the remedies provided and irrespective of whether or not there exists any adequate remedy at law, the director of agriculture may apply to the court of common pleas in the county wherein any of the provisions of sections 905.31 to 905.50 of the Revised Code, are being violated for a temporary or permanent injunction restraining any person from such violation.

Effective Date: 10-29-1996



Section 905.49 - Restrictions not applicable to certain importers and manufacturers.

Nothing in sections 905.31 to 905.50 of the Revised Code, shall be considered either to restrict the distribution of fertilizers to each other by importers or manufacturers, who mix fertilizer materials for distribution, or to prevent the free and unrestricted shipment of fertilizer to manufacturers who are licensed or have registered their specialty fertilizer grades and brand names as required by sections 905.31 to 905.50 of the Revised Code.

Effective Date: 10-29-1996



Section 905.50 - Mislabeled fertilizer.

If the director of agriculture has taken an official sample of a fertilizer or mixed fertilizer and determined that it constitutes mislabeled fertilizer pursuant to rules adopted under section 905.40or 905.44 of the Revised Code, as applicable, the person who labeled the fertilizer or mixed fertilizer shall pay a penalty to the consumer of the mislabeled fertilizer or, if the consumer cannot be determined with reasonable diligence or is not available, to the director to be credited to the pesticide, fertilizer, and lime program fund created under section 921.22 of the Revised Code. The amount of the penalty shall be calculated in accordance with either division (A) or (B) of this section, whichever method of calculation yields the largest amount.

(A)

(1) A penalty required to be paid under this section may be calculated as follows:

(a) Five dollars for each percentage point of total nitrogen or phosphorus in the fertilizer that is below the percentage of nitrogen or phosphorus guaranteed on the label, multiplied by the number of tons of mislabeled fertilizer that have been sold to the consumer;

(b) Three dollars for each percentage point of potash in the fertilizer that is below the percentage of potash guaranteed on the label, multiplied by the number of tons of mislabeled fertilizer that have been sold to the consumer.

(2) In the case of a fertilizer that contains a quantity of nitrogen, phosphorus, or potash that is more than five percentage points below the percentages guaranteed on the label, the penalties calculated under division (A)(1) of this section shall be tripled.

(3) No penalty calculated under division (A) of this section shall be less than twenty-five dollars.

(B) A penalty required to be paid under this section may be calculated by multiplying the market value of one unit of the mislabeled fertilizer by the number of units of the mislabeled fertilizer that have been sold to the consumer.

(C) Upon making a determination under this section that a person has mislabeled fertilizer or mixed fertilizer, the director shall determine the parties to whom the penalty imposed by this section is required to be paid and, in accordance with division (A) or (B) of this section, as applicable, shall calculate the amount of the penalty required to be paid to each such party. After completing those determinations and calculations, the director shall issue to the person who allegedly mislabeled the fertilizer or mixed fertilizer a notice of violation. The notice shall be accompanied by an order requiring, and specifying the manner of, payment of the penalty imposed by this section to the parties in the amounts set forth in the determinations and calculations required by this division. The order shall be issued in accordance with Chapter 119. of the Revised Code.

No person shall violate a term or condition of an order issued under this division.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996; 06-30-2005



Section 905.501 - No local regulation of fertilizers.

(A) As used in this section:

(1) "Political subdivision" means a county, township, or municipal corporation and any other body corporate and politic that is responsible for government activities in a geographic area smaller than that of the state.

(2) "Local legislation" includes, but is not limited to, an ordinance, resolution, regulation, rule, motion, or amendment that is enacted or adopted by a political subdivision.

(B)

(1) No political subdivision shall regulate the registration, packaging, labeling, sale, storage, distribution, use, or application of fertilizer, or require a person licensed or registered under sections 905.31 to 905.99 of the Revised Code to obtain a license or permit to operate in a manner described in those sections, or to satisfy any other condition except as provided by a statute or rule of this state or of the United States.

(2) No political subdivision shall enact, adopt, or continue in effect local legislation relating to the registration, packaging, labeling, sale, storage, distribution, use, or application of fertilizers.

Effective Date: 10-29-1996; 09-29-2005



Section 905.51 - Liming material definitions.

As used in sections 905.51 to 905.65 of the Revised Code:

(A) "Liming material" means all materials, the calcium and magnesium content of which is used to neutralize soil acidity, and includes the oxide, hydrate, carbonate, and silicate forms, as defined by rule, or combinations of those forms. "Liming material" includes materials such as the following:

(1) Limestone;

(2) Hydrated lime;

(3) Burnt lime;

(4) Industrial by-product;

(5) Marl and shell.

(B) "Bulk" means in a nonpackaged form.

(C) "Label" means any written or printed matter on the package, or tag attached thereto.

(D) "Manufacture" means to process, crush, grind, pelletize, or blend.

(E) "Person" means any partnership, association, firm, or corporation, company, society, individual or combination of individuals, institution, park, or public agency administered by the state or any subdivision of the state.

(F) "Product name" means a coined or specific designation applied to an individual liming material.

(G) "Sale" means an exchange or offer to exchange ownership, or a transfer or offer to transfer custody.

(H) "Ton" means a net weight of two thousand pounds.

(I) "Metric ton" means a measure of weight equal to one thousand kilograms.

(J) "Pelletized lime" means a finely ground limestone product or manufactured material that is held together in a granulated form by a water soluble binding agent and that is capable of neutralizing soil acidity.

(K) "Water treatment lime sludge" means lime sludge generated during the process of treating water supplies having levels of heavy metals at or below the levels permitted in standards adopted by the director of environmental protection governing the land application of lime sludge so generated.

(L) "Distribute" means to offer for sale, sell, barter, or otherwise supply liming material in this state.

(M) "Official sample" means any sample of liming material taken and designated as "official" by the director of agriculture or the director's designee.

(N) "Effective neutralizing power" means the neutralizing value of liming material based on the total neutralizing power and fineness that is expressed as a dry weight percentage.

(O) "Fineness index" means the percentage by weight of a liming material that will pass designated sieves, calculated to account for particle size distribution by adding the amounts arrived at under divisions (O)(1), (2), and (3) of this section as follows:

(1) Two-tenths multiplied by the percentage of material passing a number eight United States standard sieve minus the percentage of material passing a number twenty United States standard sieve.

(2) Six-tenths multiplied by the percentage of material passing a number twenty United States standard sieve minus the percentage of material passing a number sixty United States standard sieve.

(3) One multiplied by the percentage of material passing a number sixty United States standard sieve.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996



Section 905.52 - Liming material license.

(A) Except as provided in section 905.53 of the Revised Code, no person shall manufacture, sell, or distribute in this state liming material without a license to do so issued by the department of agriculture.

(B) Each such license expires on the thirty-first day of December of each year and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(C) Each application for issuance or renewal of such a license shall:

(1) Include the name and address of the applicant and the name and address of each bulk distribution point from which the applicant's liming material will be distributed in this state;

(2) Be accompanied by a license fee of fifty dollars:

(a) For each location at which liming material is manufactured in this state;

(b) For each location out of the state from which liming material is distributed or sold in this state to nonlicensees.

(3) Be accompanied by a label for each product name and grade.

(D) The name and address of the applicant shown on the application shall be shown on all labels, pertinent invoices, and bulk storage for liming material distributed or sold by the licensee in this state.

(E) The licensee shall inform the department in writing of additional distribution points established during the period of the license.

(F) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996



Section 905.53 - Exemption from license requirement.

No person shall be required to obtain a license to sell or distribute liming material under section 905.52 of the Revised Code if the manufacturer of the liming material that the person distributes or sells is licensed under division (A) of section 905.52 of the Revised Code.

Effective Date: 10-29-1996



Section 905.54 - Standards of fineness.

No person shall sell or distribute any crushed or ground liming material in this state, except the oxide and hydrate forms, unless it is processed to meet the standard of fineness of one of the grades listed in this section and contains all the fines of fracture.

(A) "Superfine liming materials" shall be of such degree of fineness that not less than eighty per cent of weight passes a number one hundred United States standard sieve, not less than ninety-five per cent of weight passes a number sixty United States standard sieve, not less than one hundred per cent of weight passes a number twenty United States standard sieve, and not less than one hundred per cent of weight passes a number eight United States standard sieve.

(B) "Pulverized liming materials" shall be of such degree of fineness that not less than sixty per cent of weight passes a number one hundred United States standard sieve, not less than seventy per cent of weight passes a number sixty United States standard sieve, not less than ninety-five per cent of weight passes a number twenty United States standard sieve, and not less than one hundred per cent of weight passes a number eight United States standard sieve.

(C) "Ground liming materials" shall be of such degree of fineness that not less than forty per cent of weight passes a number one hundred United States standard sieve, not less than fifty per cent of weight passes a number sixty United States standard sieve, not less than seventy per cent of weight passes a number twenty United States standard sieve, and not less than ninety-five per cent of weight passes a number eight United States standard sieve.

(D) "Meal liming materials" shall be of such degree of fineness that not less than twenty per cent of weight passes a number one hundred United States standard sieve, not less than thirty per cent of weight passes a number sixty United States standard sieve, not less than fifty per cent of weight passes a number twenty United States standard sieve, and not less than eighty per cent of weight passes a number eight United States standard sieve.

(E) "Screened liming materials" shall be of such degree of fineness that not less than five per cent of weight passes a number one hundred United States standard sieve, not less than fifteen per cent of weight passes a number sixty United States standard sieve, not less than forty per cent of weight passes a number twenty United States standard sieve, and not less than eighty per cent of weight passes a number eight United States standard sieve.

(F) All liming products intended for pelletization shall show on the label the percentage of material passing the numbers eight, twenty, sixty, and one hundred United States standard sieves before the product is pelletized.

Effective Date: 10-29-1996



Section 905.55 - Label information.

(A) No person shall distribute or sell liming material in packages that do not bear a label in legibly written or printed form that includes the following:

(1) Net weight of contents in pounds as determined by a sealed weighing device;

(2) Product name and type of liming material, which shall include the grade as defined in section 905.54 of the Revised Code, for all except the oxide and hydrate forms;

(3) Name and address of manufacturer, seller, or distributor;

(4) Guaranteed analysis, in whole numbers only, which includes:

(a) The minium percentages of weight of elemental calcium and magnesium;

(b) The total neutralizing power expressed as weight per cent of calcium carbonate, as determined by the methods prescribed by the association of official analytical chemists;

(c) The minimum percentages of weight passing through numbers eight, twenty, sixty, and one hundred United States standard sieves;

(d) The effective neutralizing power expressed on the basis of pounds per ton as a percentage of the fineness index, multiplied by the total neutralizing power and percentage of dry matter.

(B) No person shall sell or distribute liming material in bulk, unless the purchaser is supplied, upon delivery, with a delivery ticket containing the information required in division (A) of this section, and:

(1) The name and address of the purchaser;

(2) The date of sale.

(C) Shipping invoices or notices shall be available for all bulk liming material stored at locations other than a place of manufacture.

Effective Date: 10-29-1996



Section 905.56 - Annual tonnage report - inspection fee.

(A) Each licensee shall file with the department of agriculture an annual tonnage report that includes the number of net tons of liming material sold or distributed to a non-licensee in this state, by county, by oxide and hydrate forms, and by grade as defined in section 905.54 of the Revised Code, within forty days after the thirty-first day of December of each calendar year. The inspection fee at the rate stated in division (B) of this section shall accompany this report.

(B) Each licensee who sells or distributes more than twenty-five hundred tons of agricultural liming material in this state shall pay to the department an inspection fee. The inspection fee is one fourth of one cent for each ton in excess of twenty-five hundred tons, as reported in the tonnage report required by division (A) of this section. The maximum inspection fee is three hundred dollars.

(C) If a tonnage report is not filed, or if the inspection fee is not paid within ten days after the due date, a penalty of ten per cent of the amount due, with a minimum penalty of ten dollars, shall be assessed against the licensee. The amount of fee due, plus penalty, shall constitute a debt and shall become the basis of a judgment against the licensee. Such remedy is in addition to the remedy provided in section 905.62 of the Revised Code.

(D) The director of agriculture may inspect the inventories, books, and records of any licensee in order to verify a tonnage report. If the director finds that a tonnage report is erroneous, the director may adjust the inspection fee, may assess any balance due against the licensee, and may impose a penalty not to exceed ten per cent of the balance due, or may refund any overpayment.

(E) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996



Section 905.57 - Confidentiality of information.

(A) All information furnished to or procured by the director of agriculture under section 905.56 of the Revised Code is for the exclusive use and information of the director in the discharge of his official duties and is not open to the public nor to be used in any court in any action or proceeding therein unless the director is a party to such action or proceeding, but such information may be consolidated in statistical tables and published by the director in statistical form, without disclosing details of information furnished by any particular person.

(B) No person shall willfully divulge any information secured while in the employ of the department of agriculture, with respect to the transactions, property, files, records, or papers of the department, or with respect to the business of any manufacturer, seller, or distributor of agricultural liming material to any person other than the director or the superior of such employee, or when called upon to testify in an action or proceeding to which the director is a party.

Effective Date: 01-01-1968



Section 905.58 - Annual statement of liming material sales.

(A) The director of agriculture shall prepare an annual statement of liming material sales, by county and by grade, as defined in section 905.54 of the Revised Code, in a manner prescribed by the director.

(B) The director shall publish an annual report of the director's analysis of liming material that the director has inspected.

Effective Date: 10-29-1996



Section 905.59 - Sampling and analysis.

(A) The director of agriculture may inspect, sample, and analyze any liming material utilized within the state to such extent as the director considers necessary to determine whether the liming material is in compliance with sections 905.51 to 905.65 of the Revised Code, and the rules adopted under such sections.

(B) The director may enter upon any public or private premises or means of conveyance at any reasonable time to have access to liming material subject to sections 905.51 to 905.65 of the Revised Code, and the rules adopted under such sections.

(C) The methods of sampling and analysis of liming materials shall be those adopted by the association of official analytical chemists or as prescribed by the director.

(D) The results of the official analysis of any sample of liming material that is found to be in violation of sections 905.51 to 905.65 of the Revised Code, or any regulation adopted under such sections, shall be forwarded to the licensee. A licensee may request a portion of any such sample if the request is made not more than thirty days after the date of the analysis report.

(E) Analytical tolerances shall be governed by rules adopted by the director, subject to Chapter 119. of the Revised Code.

Effective Date: 10-29-1996



Section 905.60 - Mislabeled liming material.

(A) No person shall sell or distribute mislabeled liming material.

(B) A liming material is mislabeled if any false or misleading statement appears on its label or its pertinent invoice or delivery ticket, or if false or misleading statements appear in any advertising matter.

Effective Date: 10-29-1996



Section 905.61 - Administrative rules.

The director of agriculture may, subject to Chapter 119. of the Revised Code, adopt, amend, and enforce rules and regulations to implement sections 905.51 to 905.65, inclusive, of the Revised Code. No person shall violate any rule or regulation adopted by the director pursuant to sections 905.51 to 905.65, inclusive, of the Revised Code.

Effective Date: 01-01-1968



Section 905.62 - Revocation and suspension of license or refusal to license.

The director of agriculture may revoke any license, suspend any license, or refuse to license any applicant for a violation of sections 905.51 to 905.65, inclusive, of the Revised Code or any regulations promulgated under such sections.

Effective Date: 01-01-1968



Section 905.63 - Order to hold material.

(A) The director of agriculture may order the owner or custodian of any lot of liming material to hold it at a designated place when the director has found the liming material to have been offered or exposed for sale in violation of sections 905.51 to 905.65 of the Revised Code or any rule adopted thereunder.

(B) Such liming material shall be held until the director releases it in writing. A release shall not be issued until sections 905.51 to 905.65 of the Revised Code and the rules adopted under those sections are complied with and until all expenses incurred by the department of agriculture in connection with the violation have been paid by the manufacturer, seller, or distributor.

Effective Date: 10-29-1996



Section 905.64 - Condemnation order.

Any lot of liming material not in compliance with sections 905.51 to 905.65 of the Revised Code, or any rules adopted under those sections, is subject to seizure on the complaint of the director of agriculture to a court of competent jurisdiction in the county in which the liming material is located. If the court finds that the liming material is in violation of sections 905.51 to 905.65 of the Revised Code or any rule adopted under those sections, it shall order the condemnation of the liming material. The court shall not order the condemnation of the liming material without first giving the manufacturer, seller, or distributor an opportunity to reprocess or relabel the liming material to bring it into compliance with sections 905.51 to 905.65 of the Revised Code and the rules adopted under those sections.

Effective Date: 10-29-1996



Section 905.65 - Injunction.

In addition to the remedies provided and irrespective of whether or not there exists any adequate remedy at law, the director of agriculture may apply to the court of common pleas in the county wherein sections 905.51 to 905.65, inclusive, of the Revised Code are being violated for a temporary or permanent injunction restraining any person from such violation.

Effective Date: 01-01-1968



Section 905.66 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-29-1996; 06-30-2005)



Section 905.99 - Penalty.

Whoever violates section 905.02, 905.04, 905.08, 905.11, 905.32, 905.33, 905.331, 905.35, 905.36, 905.40, 905.42, 905.43, 905.44, 905.45, 905.50, 905.52, 905.54, 905.55, 905.59, 905.60, or 905.61 of the Revised Code is guilty of a misdemeanor of the second degree for a first offense. On each subsequent offense the offender is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Effective Date: 10-29-1996






Chapter 907 - AGRICULTURAL SEED

Section 907.01 - Agricultural seed certification and labeling definitions.

As used in sections 907.01 to 907.17 of the Revised Code:

(A) "Advertisement" means any representation, other than that on a label, disseminated in any manner or by any means.

(B) "Agricultural seed" means the seed of grass, native grass, forage, cereal, field and fiber crops, any other kinds of seed commonly recognized in this state as agricultural or field seed, lawn seed, and mixtures or blends of such seed.

(C) "Certifying agency" means an agency authorized by the laws of a state or a foreign country to certify officially seed, tubers for seeding purposes, or plants for varietal identification or for other factors and, in the case of seed, an agency determined by the United States secretary of agriculture to follow procedures and standards of seed certification comparable to those generally followed by seed certifying agencies that are members of the association of official seed certifying agencies.

(D) "Germination" means the emergence and development from seed embryos of those structures that indicate the capability of producing normal seedlings under ordinarily favorable conditions as determined by methods prescribed by rules of the association of official seed analysts.

(E) "Hard seed" means seed that, because of impermeability, does not absorb moisture or germinate, but remains hard during the period of germination prescribed for that particular kind of seed.

(F) "Hermetically sealed" means that the container used does not allow water vapor penetration through any wall, including the seals, greater than five one-hundredths grams of water per twenty-four hours per one hundred square inches of surface at one hundred degrees Fahrenheit with a relative humidity on one side of ninety per cent and on the other side of zero per cent.

(G) "Hybrid" means the first generation seed of a cross produced by controlling the pollination and by combining:

(1) Two or more inbred lines;

(2) One inbred or a single cross with an open-pollinated variety;

(3) Two varieties or species, except open-pollinated varieties of corn (Zea Mays).

The second generation and subsequent generations from such crosses shall not be regarded as hybrids.

(H) "In bulk" or "bulk" means loose in vehicles or bins.

(I) "Inert matter" means all matter not seeds, including broken seeds, sterile florets, chaff, fungus bodies, and stones.

(J) "Kind," in reference to seed, means one or more related species or subspecies that, singly or collectively, are known by one common name, for example, soybeans, oats, alfalfa, or timothy.

(K) "Label" means a tag or other device that is attached to or written, stamped, or printed on any container of seed or that accompanies any lot of bulk seed and that describes the kind of seed together with any other information required by law. "Label" includes an invoice under which any seed is imported into the state.

(L) "Lot of seed" means a definite quantity of seed identified by a lot number, every portion or bag of which is uniform, within permitted tolerances, as to the factors that appear on the label.

(M) "Mixture" means seed consisting of more than one kind, each of which is present in excess of five per cent of the whole.

(N) "Origin" means a state, the District of Columbia, Puerto Rico, a possession of the United States, or a foreign country, or designated portion thereof, where grown.

(O) "Other crop seed" means agricultural seed commingled with the kind, or kind and variety, of seed under consideration, but less than five per cent by weight of the lot.

(P) "Person" means any individual, partnership, corporation, company, society, association, public agency, receiver, trustee, or agent.

(Q) "Place of business" means any location, including any vehicle, where seed is sold, processed, conditioned, or stored.

(R) "Prohibited noxious weeds" means weeds that reproduce by seed, spread by roots, underground stems, or other reproductive parts, and, when established, are highly destructive and difficult to control.

(S) "Processing" or "conditioning" means cleaning to remove chaff, sterile florets, immature seeds, weed seeds, inert matter, and other crop seeds, scarifying, blending to obtain uniform quality, or any other operation that would change the purity or germination of the seed and therefore require retesting to determine the quality of the seed. "Processing" or "conditioning" does not include such operations as packaging, labeling, blending uniform lots of the same kind or variety without cleaning, or preparing a mixture without cleaning, any of which would not require retesting to determine the quality of the seed.

(T) "Pure seed" means agricultural, vegetable, or flower seed free of inert matter and free of other seed distinguishable by appearance or by test.

(U) "Records" means the complete data, including representative samples, concerning each lot of agricultural, vegetable, or flower seed that is sold. "Records" includes information about the seed's source of purchase and origin; the results of germination tests; the results of purity tests regarding the amount of pure seed, inert matter, crop seed, weed seed, and noxious weed seed contained in the lot of seed; and information concerning the processing and disposition of the seed.

(V) "Screenings" means chaff, sterile florets, immature seed, inert matter, weed seed, or any other matter removed from seed in any kind of processing and that contains less than twenty-five per cent by weight of live agricultural, vegetable, or flower seed.

(W) "Restricted noxious weeds" means weeds that are objectionable in fields, lawns, or gardens, but that can be controlled by good cultural practices.

(X) "Sell" or "sold" includes:

(1) Transferring ownership, offering or exposing for sale, exchanging, distributing, giving away, or transporting in this state;

(2) Storing, carrying, or handling in aid of traffic in this state, whether in person or through an agent, employee, or others;

(3) Receiving, accepting, or holding on consignment for sale.

(Y) "Germination standard," as applied to vegetable or flower seed, means the minimum percentage of germination established by the director of agriculture for any kind or variety of seed.

(Z) "Tolerance" means the allowable deviation from any percentage, fraction, or rate of occurrence stated on the label of a lot of seed. Tolerance is based on the law of normal variation from a mean.

(AA) "Type" means either a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions or, when used with a variety name, seed of that variety that may be mixed with seed of other varieties of the same kind and of similar character. In either case, ninety per cent of the pure seed shall be of the variety or group of varieties named or, upon growth, shall produce plants having characteristics similar to the variety or group of varieties named.

(BB) "Variety" means a subdivision of a kind that is characterized by growth, plant, fruit, seed, or other characteristics by which it can be differentiated from other sorts of the same kind.

(CC) "Vegetable seed" means the seed of any crop that is grown in gardens or on truck farms and is generally known and sold in this state under the name of vegetable seed or herb seed.

(DD) "Weed seed" means the seed and bulblets of all plants generally recognized in this state as weeds, including prohibited noxious weeds and restricted noxious weeds.

(EE) "Coated agricultural seed" means an agricultural seed with a film or layer applied to the seed that is greater than one per cent of the net weight, for purposes of, including, but not limited to, accurate seeding, nitrogen fixation, nutrient improvement, or protection from insects and pathogens. "Coated agricultural seed" does not include seeds treated with dusts or liquids that are virtually unmeasurable using association of official seed analysts rules.

(FF) "Combination seed-mulch product" means any product containing both seeds and a natural or artificial substance that is applied to the soil surface for the purpose of promoting seed germination through moisture retention, maintaining soil temperature, or preventing erosion, and may contain fertilizer.

(GG) "Blend" means seed that consists of more than one variety of a kind, with each variety representing more than five per cent by weight of the whole.

(HH) "Flower seed" means the seed of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known as and sold under the name of flower seed.

(II) "Pure live seed" means the sum of seed's percentage of germination plus the percentage of hard seed or dormant seed, multiplied by the percentage of pure seed, the product of which is divided by one hundred. The result is expressed as a whole number. Expressed as an equation, the definition of "pure live seed" is as follows: (percentage of germination plus percentage of hard seed or dormant seed) multiplied by the percentage of pure seed equals (product) divided by one hundred equals pure live seed.

(JJ) "Cool season grass seed" means the agricultural seed of Kentucky bluegrass, red fescue, chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, colonial bentgrass, creeping bentgrass, and mixtures or blends containing only those grass seeds.

(KK) "Native grass" has the meaning established in rules adopted under section 907.10 of the Revised Code.

(LL) "Class of seed" means a classification of seed that is established using the standards and procedures established by the association of official seed certifying agencies and that designates seed as breeder, foundation, registered, or certified seed.

(MM) "Container" means a packet, bag, box, tape, tube, envelope, pre-planted device, mat, or other device used to contain seed, except that "container" does not include a vehicle or bin used to contain bulk seed.

(NN) "Dormant seed" means viable seed, excluding hard seed, that fails to germinate when provided with the specified germination conditions for that kind of seed.

Effective Date: 2003 HB143 10-29-2003; 06-15-2006



Section 907.02 - Certification by Ohio seed improvement association.

(A) The Ohio seed improvement association shall certify for Ohio agricultural , vegetable, or flower seed, tubers for seeding purposes, or plants for varietal identification or for other factors.

(B) No person shall use, orally or in writing, alone or with other words, "certified," "registered," "foundation," or any other term that suggests that the seed, tubers for seeding purposes, or plants have been certified unless the seed, tubers for seeding purposes, or plants have been certified by the Ohio seed improvement association. The prohibition established in this division does not apply to use of the word "certified" for the purpose of describing seed, tubers for seeding purposes, or plants that have been certified as organic in accordance with 7 U.S.C. 6501 et seq.

(C) The following information shall appear on the certification label attached to each container of each lot of seed, tubers for seeding purposes, or plants sold as "certified," "registered," or "foundation" :

(1) The grower's name and address or producer number;

(2) The name of the Ohio seed improvement association as the certifying agency;

(3) The origin of the seed, tubers for seeding purposes, or plants;

(4) The class, kind, variety, or germ plasm of the seed;

(5) Any other information the director of agriculture may require by rule concerning health, vigor, purity, type, and other matters pertaining to certification.

(D) The Ohio seed improvement association shall establish standards and procedures for seed certification that are no less stringent than those prescribed by the association of official seed certifying agencies and that do not conflict with sections 907.01 to 907.17 of the Revised Code and rules adopted under them. The Ohio seed improvement association shall designate intervals at which it shall conduct a review of the certification standards and procedures. No proposed change to the standards and procedures may take effect unless the change first is approved by an affirmative vote of at least two-thirds of the members of the association's governing body.

Effective Date: 2003 HB143 10-29-2003



Section 907.03 - Label requirements for containers of agricultural or vegetable seed.

(A) Each container of agricultural, vegetable, or flower seed that is sold for sowing purposes shall bear on it or have attached to it in a conspicuous place a label plainly written or printed in the English language giving the following information:

(1) For agricultural seed that is sold on a pure live seed basis or any other basis:

(a) The commonly accepted name of the kind, or kind and variety, of each agricultural seed component in excess of five per cent by weight of the whole and the percentage by weight of each in the order of its predominance. If the director of agriculture has determined in rules adopted under section 907.10 of the Revised Code that any component of agricultural seed is generally labeled as to variety, the label shall bear, in addition to the name of the kind, the name of the variety, or the statement "variety not stated." If any such component is a hybrid, the label shall also bear the name of the hybrid. If more than one seed kind is listed on the label, the word "mixture," "mixed," or "mix" shall appear conspicuously on the label. If more than one variety is listed on the label of seed consisting of a single kind, the word "blend" shall appear on the label.

(b) The lot number;

(c) The origin, if known, of alfalfa and red clover. If the origin is unknown, that fact shall be stated.

(d) The percentage by weight of all weed seed;

(e) The name and number of each kind of restricted noxious-weed seed per ounce, when present singly or in combination:

(i) In excess of one seed in each ten grams of timothy, red top, tall meadow oatgrass, orchardgrass, crested dog's-tail, Kentucky bluegrass, Canada bluegrass, fescue, bromegrass, perennial and Italian ryegrass, crimson clover, red clover, white clover, alsike clover, sweet clover, alfalfa, or any other agricultural seed of similar size, other grasses and clovers not otherwise classified, or any combination thereof;

(ii) In excess of one seed in each fifty grams of millet, rape, flax, sudangrass, or other seed not specified in division (A)(1)(e)(i) or division (A)(1)(f) of this section, or any combination thereof.

(f) The name and number of each kind of restricted noxious-weed seed per pound when present, singly or in combination, in excess of one seed in each two hundred grams of wheat, oats, rye, barley, buckwheat, vetches, or any other seed as large as or larger than wheat, or any combination thereof;

(g) The percentage by weight of agricultural seed, which may be designated as "crop seed," other than that required to be named on the label;

(h) The percentage by weight of inert matter;

(i) For each named agricultural seed: the percentage of germination, exclusive of hard seed; the percentage of hard seed, if present; and the calendar month and year the test was completed to determine these percentages;

(j) The name and address of the person who labels the seed.

(2) For coated agricultural seed, in addition to the information required under division (A)(1) of this section:

(a) The percentage by weight of pure seed with coating material removed;

(b) The percentage by weight of coating material;

(c) The percentage by weight of inert matter exclusive of coating material;

(d) The percentage of germination determined on four hundred coated pellets.

(3) For vegetable seed that is sold in containers weighing eight ounces or less:

(a) The name of the kind and variety of the seed;

(b) For seed that germinates less than the germination standard established by the director under division (B)(3) of section 907.10 of the Revised Code:

(i) The percentage of germination, exclusive of hard seed; the percentage of hard seed, if present; and the calendar month and year the test was completed to determine these percentages;

(ii) "Below standard" in not less than 8-point type in a conspicuous place on the same side of the label as that which states the percentage of germination or on the face of the container.

The percentage of germination of seed determined to be equal to or above the standard may be, but is not required to be, stated on the label or container.

(c) The name and address of the person who labels the seed;

(d) The year in which the packed seed is intended for sale or, if the seed is packed in hermetically sealed containers, the years in which the packed seed is intended for sale;

(e) The lot number.

(4) For vegetable seed that is sold in containers weighing more than eight ounces:

(a) The name of each kind and variety of vegetable seed present in excess of five per cent and the percentage by weight of each in order of its predominance;

(b) The lot number;

(c) The following information for each vegetable seed named on the label:

(i) The percentage of germination exclusive of hard seed;

(ii) The percentage of hard seed, if present.

Germination and hard seed may be stated as a total percentage if desired.

(iii) The calendar month and year that the test used to determine each percentage was completed.

(d) The name and address of the person who labels the seed.

(5) For flower seed that is sold in containers weighing eight ounces or less:

(a) The common name of the kind and variety of flower seed or, if commonly used, the scientific name of the kind and variety of flower seed;

(b) The following information for flower seed that germinates less than the germination standard established by the director under division (B)(3) of section 907.10 of the Revised Code:

(i) The percentage of germination, exclusive of hard seed;

(ii) The percentage of hard seed, if present;

(iii) The calendar month and year that the test used to determine the percentages was completed;

(iv) The words "below standard" in not less than eight-point type in a conspicuous place on the same side of the label as that which states the percentage of germination or on the face of the container.

The percentage of germination of any flower seed determined to be equal to or above the standard may be, but is not required to be, stated on the label or container.

(c) The name and address of the person who labels the seed;

(d) The year in which the packed seed is intended for sale or, if the seed is packed in hermetically sealed containers, the years in which the packed seed is intended for sale;

(e) The lot number.

(6) For flower seed in containers weighing more than eight ounces:

(a) The name of each kind and variety of flower seed present in excess of five per cent and the percentage by weight of each in order of its predominance;

(b) The lot number;

(c) The following information for each flower seed named on the label:

(i) The percentage of germination exclusive of hard seed;

(ii) The percentage of hard seed, if present.

Germination and hard seed may be stated as a total percentage if desired.

(iii) The calendar month and year that the test used to determine each percentage was completed.

(d) The name and address of the person who labels the seed.

(7) For combination seed-mulch products:

(a) The word "combination," which shall be printed on the upper third of the principal display panel in the largest and most conspicuous type in relation to other words and designs on the label;

(b) Following the word "combination" on the upper third of the principal display panel, the words "seed, mulch, and fertilizer," as applicable and not necessarily in that order, printed in type smaller than, but no less than one-half the size of, the type used to print the word "combination";

(c) In addition to the information required under division (A)(1) of this section, the product's analysis label shall contain all of the following:

(i) The seed origin, if known, for each kind or variety, or both;

(ii) The percentages by weight of mulch and, if applicable, of fertilizer;

(iii) Any noxious weeds. If no noxious weeds are present, "noxious weeds--none found" shall be stated.

(B) When dormant seed is encountered with respect to any of the following named grasses, the result of a tetrazolium test also may be shown on the label of the grass seed to indicate the potential germination and viability of the seed:

(1) Bluestem, big (Andropogon gerardii);

(2) Bluestem, little (Schizachyrium scoparium);

(3) Dropseed, sand (Sporobolus cryptandrus);

(4) Grama, sideoats (Bouteloua curtipendula);

(5) Indiangrass (Sorghastrum nutans);

(6) Needlegrass (Stipa viridula);

(7) Switchgrass (Panicum virgatum).

(C) Bulk agricultural, vegetable, or flower seed that is offered for sale or sold shall comply with the labeling requirements established in division (A) of this section, except that the label shall be provided in the following manner rather than being attached to a container:

(1) The label shall be posted next to the bulk seed so that it is easily read by the purchaser.

(2) In the case of bulk seed purchased in excess of twenty pounds, the seller shall provide a copy of the label to the consumer in conjunction with the bill of sale.

(D) No information concerning a test date, pure seed, inert matter, crop seed, weed seed, germination, hard seed, or noxious weed seed shall be included on a label for agricultural, vegetable, or flower seed unless a test has been conducted on that lot of seed prior to its being sold to determine the accuracy of the information.

Effective Date: 2003 HB143 10-29-2003; 06-15-2006



Section 907.04 - Record maintenance.

(A) Any person who holds a valid seed labeler permit issued under section 907.13 of the Revised Code and who sells agricultural, vegetable, or flower seed shall, for a period of eighteen months from the date of the final sale or other final disposition made, keep complete records of each lot of agricultural, vegetable, or flower seed that the person sells. If purchases are made from persons who keep records available for inspection as required under this division, the keeping for eighteen months of an invoice of each purchase and sale stating the kind of seed and the lot number meets the requirement as to records. The invoices and other records that are required to be kept under this division shall be maintained at a location in this state.

(B) If the director of agriculture or the director's designated representative determines that an audit of a person who is required to keep records under division (A) of this section is necessary in order to determine the sales of seed made within or into this state by that person and the amount of the fee that the person owes this state under section 907.14 of the Revised Code, the director or the director's authorized agent may audit the person.

Effective Date: 2003 HB143 10-29-2003



Section 907.05 - Seed subject to labeling and inspection fee requirements.

All of the seed of grass, forage, cereal, and fiber crops sold by variety name or as processed or tested is subject to the labelling and inspection fee requirements of sections 907.01 to 907.17 of the Revised Code.

Effective Date: 10-02-1974



Section 907.06 - Words prohibited which imply state guarantees.

"State tested" or "state" or the name of the department of agriculture or the state seed laboratory shall not be used in connection with the analysis or test of any seed on any seed label, price list, or literature or in any other way which gives the impression that the state guarantees the analysis or assumes responsibility for the quality of the seed.

Effective Date: 10-02-1974



Section 907.07 - Labeling and inspection fee requirements.

No person shall sell any agricultural , vegetable, or flower seed:

(A) Unless the test used to determine the information concerning the seed's percentage of germination that is required by section 907.03 of the Revised Code to appear on the label of the seed has been completed within:

(1) A twelve-month period prior to sale, exclusive of the calendar month in which the test was completed, if the seed is not in hermetically sealed containers or if the seed is agricultural seed other than cool season grass seed;

(2) A fifteen-month period prior to sale, exclusive of the calendar month in which the test was completed, if the seed is a cool season grass seed or a mixture of or blend of only cool season grass seeds and if the seed is not in hermetically sealed containers;

(3) A thirty-six-month period prior to sale, exclusive of the calendar month in which the test was completed, if the seed is in hermetically sealed containers. Any such seed may be sold at any time after the thirty-six-month period has expired if it is retested prior to sale. Seed that has been retested may be sold for an additional time period if it is accompanied by a new label that complies with the labeling requirements established in sections 907.01 to 907.17 of the Revised Code. The time period shall consist of twelve consecutive months, not including the month in which the retest was performed. After the twelve-month period has expired, the cycle of retesting and relabeling followed by a twelve-month saleable period may be repeated one or more times.

(B) If the seed is not labeled in accordance with sections 907.01 to 907.17 of the Revised Code or has a false or misleading label;

(C) Pertaining to which there has been a false or misleading advertisement;

(D) If the seed contains prohibited noxious-weed seed. In addition, no person shall sell any tree or shrub seed that contains prohibited noxious-weed seed.

(E) If the seed has been treated with poisonous material, unless the seed and the label on the package of seed comply with sections 907.44 and 907.45 of the Revised Code;

(F) If the seed is in containers bearing labels that state a liability or nonwarranty clause disclaiming responsibility for any information on the label required by section 907.03 of the Revised Code;

(G) If the seed contains more than one-fourth of one per cent by weight of restricted noxious-weed seed or more than two and one-half per cent of all weed seed;

(H) If the seed contains more than fifteen per cent by weight of inert matter unless the product is one of the following:

(1) A coated agricultural seed;

(2) A combination seed-mulch product containing not less than five per cent by weight of pure seed;

(3) Native grass seed that is designated by rules adopted by the director of agriculture as characteristically exhibiting high inert matter.

(I) At public auction unless the seed is labeled in accordance with sections 907.01 to 907.17 of the Revised Code and the person who labeled the seed obtained a permit to do so as provided in section 907.13 of the Revised Code;

(J) By variety name if the seed is not certified by a certifying agency if the seed is a variety for which a certificate of plant variety protection has been applied for or granted under the federal "Plant Variety Protection Act," 84 Stat. 1542 (1970), 7 U.S.C. 2321 et seq., as amended, which application or granted certificate specifies sale as a class of certified seed only, provided that seed from a certified lot may be labeled by variety name when used in a mixture by, or with approval of, the owner of the variety;

(K) If the seed is out of compliance with the tolerance established for it under rules adopted by the director.

Effective Date: 2003 HB143 10-29-2003



Section 907.08 - Labeling, advertising, handling and sales restrictions.

No person shall do any of the following:

(A) Detach, alter, deface, conceal, or destroy any label required by sections 907.01 to 907.17 of the Revised Code or the rules adopted under them, or alter or substitute seed in a manner that may defeat the purposes of those sections;

(B) Disseminate, with the intention of inducing a sale, any false or misleading claim or advertisement concerning the vigor, vitality, growth, yield capability, or any other quality or performance characteristic of any agricultural, vegetable, or flower seed; disseminate any advertisement concerning the vigor, vitality, growth, yield capability, or any other quality or performance characteristic of any agricultural, vegetable, or flower seed for which the person does not maintain complete and accurate records of the tests used to determine the characteristic and of the results of the tests and submit the records to the director of agriculture pursuant to section 907.081 of the Revised Code; or make any claim in an advertisement that cannot be substantiated by an official seed laboratory as defined by rules adopted pursuant to Chapter 119. of the Revised Code by the director or a state experiment station or by regulations adopted by a federal experiment station;

(C) Fail to comply with a stop-sale order, or to move or otherwise handle or dispose of any lot of seed held under a stop-sale order, or to alter, detach, or dispose of any label attached to the lot;

(D) Use "trace" as a substitute for any statement required by sections 907.01 to 907.17 of the Revised Code;

(E) Sell any seed labeled "certified," "registered," or "foundation" unless it has been produced and labeled in compliance with the rules of a seed certifying agency. The prohibition established in this division does not apply to seed labeled "certified" for the purpose of describing seed that has been certified as organic in accordance with 7 U.S.C. 6501 et seq.

(F) Sell vegetable or flower seed in containers of eight ounces or less, the percentage of germination of which is below the germination standard established by the director under division (B)(3) of section 907.10 of the Revised Code unless the label of the seed clearly indicates, in accordance with section 907.03 of the Revised Code, that the germination is below standard;

(G) Dispose of screenings from the premises where seed is processed in any manner contrary to rules adopted by the director ;

(H) Sell agricultural , vegetable, or flower seed unless it is labeled in accordance with sections 907.01 to 907.17 of the Revised Code;

(I) Sell seed for use as bird feed if it contains viable prohibited noxious-weed seed or viable restricted noxious-weed seed;

(J) Sell prohibited noxious-weed seed or restricted noxious-weed seed for the purpose of sowing, except sowing for research purposes;

(K) Sell seed that contains prohibited noxious-weed seed or restricted noxious-weed seed that is designated under 7 C.F.R. 201.16 as having no tolerance or that is out of compliance with its tolerance.

Effective Date: 2003 HB143 10-29-2003



Section 907.081 - Advertising claims.

Any person who disseminates, with the intention of inducing a sale, any advertisement or makes any claim concerning the vigor, vitality, growth, yield capability, or any other quality or performance characteristic of any agricultural, vegetable, or flower seed shall maintain complete and accurate records of the tests used to determine the characteristic and of the results of the tests and shall submit the records to the director of agriculture upon request. Any person who uses an agricultural, vegetable, or flower seed may request the director to require the person who disseminated any advertisement concerning any of the above characteristics to submit the person's records to the director.

In accordance with division (A) of section 907.10 of the Revised Code, the director may conduct such tests as the director determines necessary to verify the information in such records. If the director's tests indicate that the information in the records is invalid or unreliable, the director may issue a stop-sale order pursuant to division (C) of section 907.11 of the Revised Code.

Effective Date: 2003 HB143 10-29-2003



Section 907.09 - Exceptions.

(A) Sections 907.03, 907.07, and 907.08 of the Revised Code do not apply to:

(1) Agricultural , vegetable, or flower seed not intended for sowing purposes;

(2) Unprocessed agricultural, vegetable, or flower seed in storage or being transported to or consigned to a seed processing establishment, provided that the label accompanying a shipment of the seed shall bear the statement "seed for processing" and provided further that any label or other representation that is made with respect to the unprocessed seed shall be subject to sections 907.01 to 907.17 of the Revised Code;

(3) Agricultural, vegetable, or flower seed that is in interstate transport and that is governed by 7 C.F.R. 201.33.

(B) In the case of agricultural, vegetable, or flower seed that is being exported in bulk or containers directly to a foreign country and that is in quantities of twenty thousand pounds or more regardless of the number of lots included, the labeling requirements established under section 907.03 of the Revised Code do not apply, provided that all of the following requirements are satisfied:

(1) The omission, from each container or bulk unit, of a label with the required information is done with the knowledge and consent of the buyer of the seed prior to the transportation or delivery for transportation of the seed in international commerce.

(2) Each container has stenciled on it or bears a label containing a lot designation, variety identification, and kind identification.

(3) The invoice or other records accompanying and pertaining to the seed bear the information concerning the respective seeds that is required under section 907.03 of the Revised Code.

(4) Records are kept available to be provided to the department of agriculture upon request in order to show proof that the seed is being exported to a foreign country for distribution.

Effective Date: 2003 HB143 10-29-2003



Section 907.10 - Enforcement - inspection and analysis of seed.

The director of agriculture shall do all of the following:

(A) Sample, inspect, analyze, and test agricultural, vegetable, and flower seed sold for sowing purposes, at such times and places and to such extent as the director regards necessary to determine whether the seed complies with sections 907.01 to 907.17 of the Revised Code and notify promptly the person who sold the seed of any violation;

(B) Adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Govern the methods of sampling, inspecting, analyzing, testing, and examining agricultural, vegetable, and flower seed and the tolerances to be followed. The rules shall be in general accord with officially prescribed practice in interstate commerce applied in analyzing and testing the seed.

(2) Establish prohibited and restricted noxious-weed seed lists and provide for additions to them and deletions from them;

(3) Establish standards for items including, but not limited to, germination and purity for vegetable seed and flower seed;

(4) Adopt any labeling requirements additional to those of section 907.03 of the Revised Code that may be necessary to maintain the identification of seed in hermetically sealed packages or containers;

(5) Establish the species of native grass that are to be included in the definition of "native grass" for purposes of sections 907.01 to 907.17 of the Revised Code;

(6) Identify native grass seed that characteristically exhibits high inert matter;

(7) Establish the tolerance for agricultural, vegetable, and flower seed that is sold in this state;

(8) Establish the information that an applicant must provide on an application for a seed labeler permit that is filed under section 907.13 of the Revised Code;

(9) Establish any other provisions that are necessary to clarify or administer the labeling requirements established in sections 907.01 to 907.17 of the Revised Code.

(C) Establish and maintain seed testing facilities or enter into agreements under which other persons are responsible for performing seed testing, employ qualified persons, and incur expenses that are necessary to comply with this section and section 907.11 of the Revised Code;

(D) Provide for making purity analyses and germination tests of seeds for any person in this state;

(E) Regulate the number of samples that may be analyzed or tests that may be made for any person free of charge;

(F) Prescribe the period of time during the year when analyses and tests will be made free of charge;

(G) Establish a schedule of fees for making analyses and tests;

(H) Cooperate with the United States department of agriculture in enforcing federal seed laws.

Effective Date: 2003 HB143 10-29-2003



Section 907.11 - Enforcement powers of director.

The director of agriculture or the director's authorized agent may:

(A) Enter any public or private place of business during regular business hours in order to gain access to any seed or records subject to sections 907.01 to 907.17 of the Revised Code or the rules and regulations adopted thereunder;

(B) In conformity with sections 907.01 to 907.17 of the Revised Code and the rules and regulations adopted thereunder, take samples of the seed or make copies of the records of anyone who sells seed;

(C) Issue a written or printed stop-sale order to the owner or custodian of any lot of seed, requiring it to be held at a designated place if found to be in violation of sections 907.01 to 907.17 of the Revised Code or any rules adopted thereunder. The seed shall be held until a release is issued in writing by the director or the director's authorized agent. A release shall not be issued until sections 907.01 to 907.17 of the Revised Code and the rules and regulations adopted thereunder have been complied with. The owner or custodian may appeal the stop-sale order in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 10-02-1974



Section 907.111 - Sole authority of department to regulate seed within state.

(A) The department of agriculture has sole and exclusive authority to regulate the registration, labeling, sale, storage, transportation, distribution, notification of use, use, and planting of seed within the state. The regulation of seed is a matter of general statewide interest that requires uniform statewide regulation, and this chapter and rules adopted under it constitute a comprehensive plan with respect to all aspects of the regulation of seed within this state.

(B) No political subdivision shall do any of the following:

(1) Regulate the registration, labeling, sale, storage, transportation, distribution, notification of use, use, or planting of seed;

(2) Require a person who has been issued a permit or license under this chapter to obtain a permit or license to operate in a manner described in this chapter or to satisfy any other condition except as provided by a statute or rule of this state or of the United States;

(3) Require a person who has registered a legume innoculant under this chapter to register that innoculant in a manner described in this chapter or to satisfy any other condition except as provided by a statute or rule of this state or of the United States.

(C) No political subdivision shall enact, adopt, or continue in effect local legislation relating to the permitting or licensure of any person who is required to obtain a permit or license under this chapter or to the registration, labeling, sale, storage, transportation, distribution, notification of use, use, or planting of seed.

(D) As used in this section, "political subdivision" and "local legislation" have the same meanings as in section 905.501 of the Revised Code.

Effective Date: 09-29-2005



Section 907.12 - Seed subject to seizure - disposition.

Any lot of agricultural, vegetable, or flower seed not in compliance with sections 907.01 to 907.17 of the Revised Code shall be subject to seizure on complaint of the director of agriculture to a court of competent jurisdiction in the locality in which the seed is located. If the court orders the condemnation of the seed, the seed shall be denatured, destroyed, or otherwise disposed of in compliance with the laws of this state, provided that the court shall not order such disposition without giving the claimant an opportunity to apply to the court for the release of the seed or for permission to process or relabel it so as to be in compliance with sections 907.01 to 907.17 of the Revised Code.

Effective Date: 2003 HB143 10-29-2003



Section 907.13 - Seed inspection fee tags or labels.

No person shall label agricultural, vegetable, or flower seed that is intended for sale in this state unless the person holds a valid seed labeler permit that has been issued by the director of agriculture in accordance with this section.

A person who wishes to obtain a seed labeler permit shall file an application with the director on a form that the director provides and shall submit a permit fee in the amount of ten dollars. Such a person who labels seed under more than one name or at more than one address shall obtain a separate seed labeler permit and pay a separate permit fee for each name and address.

The applicant shall include the applicant's full name and address on the application together with any additional information that the director requires by rules adopted under section 907.10 of the Revised Code. If the applicant's address is not within this state or it does not represent a location in this state where the director can collect samples of the applicant's seed for analysis, then the applicant shall include on the application an address within this state where samples of the applicant's seed may be collected for those purposes or shall agree to provide the director or the director's authorized representative with seeds for sampling upon request.

Upon receipt of a complete application accompanied by the ten-dollar permit fee, the director shall issue a seed labeler's permit to the applicant. All seed labeler permits that are issued under this section shall expire on the thirty-first day of December of each year regardless of the date on which a permit was issued during that year.

Each person who obtains a seed labeler permit shall label the seed that the person intends for sale in this state in accordance with the requirements established in sections 907.01 to 907.17 of the Revised Code. Each person who holds a valid seed labeler permit shall keep the permit posted in a conspicuous place in the principal seed room from which the person sells seed and shall comply with the reporting and fee requirements that are established in section 907.14 of the Revised Code.

All money collected under this section shall be credited to the commercial feed and seed fund created in section 923.46 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2003 HB143 10-29-2003



Section 907.14 - Report of seed sales.

(A) A person who holds a valid seed labeler permit issued under section 907.13 of the Revised Code shall report to the director of agriculture concerning the amount of seed that the person sells in this state. The report shall be made semiannually on a form that the director prescribes and provides. One semiannual report shall be filed with the director prior to the first day of February of each year with respect to all sales that the person made during the period from the first day of July to the thirty-first day of December of the preceding year. The second semiannual report shall be filed prior to the first day of August of each year with respect to all sales that the person made during the period from the first day of January to the thirtieth day of June of that year.

(B) A person who holds a valid seed labeler permit shall include with each semiannual report a seed fee based on the amount of the seed that the person sold during that reporting period as follows:

(1) For soybeans and small grains, including barley, oats, rye, wheat, triticale, and spelt, four cents per one hundred pounds;

(2) For corn and grain sorghum, five cents per one hundred pounds;

(3)

(a) For any of the following seed sold at wholesale or retail or on consignment or commission, two per cent of the wholesale value of the containers of seed or, if the seed is not sold wholesale, two per cent of the retail value of the containers of seed:

(i) Vegetable and flower seed sold in containers, other than hermetically sealed containers, of eight ounces or less;

(ii) Flower seed sold in hermetically sealed containers that contain fewer than three hundred seeds;

(iii) Vegetable seed sold in hermetically sealed containers that contain fewer than one thousand seeds.

(b) The fees established pursuant to divisions (B)(3)(a)(ii) and (iii) of this section apply to both of the following:

(i) Seed sold in hermetically sealed containers that contain the amount of seeds specified in division (B)(3)(a)(ii) or (iii) of this section, as applicable;

(ii) Seed sold in hermetically sealed containers that do not clearly state the number of seeds that they contain.

(c) Except as otherwise provided in division (B)(3)(b)(ii) of this section, if the weight of seed in a container, or the quantity of seed in a container, exceeds the applicable weight or quantity specified in division (B)(3)(a)(i), (ii), or (iii) of this section, the fee established in division (B)(4) of this section applies.

(4) For alfalfa, clover, grass, native grass, mixtures containing any of these, and all agricultural, vegetable, and flower seeds not specified in divisions (B)(1) to (3) of this section, ten cents per one hundred pounds.

If the total amount of the seed fee that is due is less than five dollars, the person shall pay the minimum seed fee, which is five dollars.

(C) For each failure to report in full the amount of seed sold or to submit the required seed fees in full by the due date, a person who holds a valid seed labeler permit shall pay a penalty of ten per cent of the amount due or fifty dollars, whichever is greater. Failure to pay either the fee or the penalty within thirty days after the due date is cause for suspension or revocation by the director of the seed labeler permit or refusal, without a hearing, to issue a subsequent seed labeler permit for which the person applies.

(D) This section does not apply to governmental entities that donate seed for conservation purposes.

(E) All money collected under this section shall be credited to the commercial feed and seed fund created in section 923.46 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2003 HB143 10-29-2003; 06-15-2006



Section 907.15 - Suspension, revocation, or refusal to issue permit to label seed.

The director of agriculture may suspend, revoke, or refuse to issue a permit to label seed for any violation of sections 907.01 to 907.17 of the Revised Code. No permit to label seed shall be suspended or revoked except for failure to pay either the fee or penalty provided in section 907.14 of the Revised Code until the permit holder has been given a hearing by the director in regard to the proposed suspension or revocation or unless a hearing is waived by the nonappearance of the permit holder at the time and place designated by the director. Any appeal from any such suspension, revocation, or refusal shall be made within thirty days after the suspension, revocation, or refusal.

Effective Date: 2003 HB143 10-29-2003



Section 907.16 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 2003 HB143 10-29-2003; 06-30-2005)



Section 907.17 - Jurisdiction.

Whenever the director of agriculture finds that any person has violated sections 907.01 to 907.17 of the Revised Code, he may institute proceedings in a court of competent jurisdiction in the county in which the alleged violation occurred, or he may file the necessary evidence with the attorney general or with the prosecuting attorney of the county where the alleged violation occurred. The attorney general or the prosecuting attorney shall institute proceedings against any person so charged if the evidence warrants such action. After judgment by the court, the director shall publish any information pertinent to the issuance of judgment in such media as he designates.

Effective Date: 10-02-1974



Section 907.18 to 907.26 - [Repealed].

Effective Date: 01-01-1966



Section 907.27 - Inoculants and inoculant treated seed definitions.

As used in sections 907.27 to 907.35, inclusive, of the Revised Code:

(A) "Person" includes any individual, firm, partnership, corporation, company, society, or association.

(B) "Distribute" means to offer for sale, hold for sale, sell, barter, or otherwise supply legume inoculants or pre-inoculated seed.

(C) "Legume inoculant" means a pure or mixed culture of bacteria of the genus rhizobium capable of effectively inoculating a specific kind or specific kinds of legume plants.

(D) "Brand" means a term, word, number, symbol, design, trademark, or any combination thereof used on the package, tag, or in advertising to identify the legume inoculants of a manufacturer or distributor and to distinguish them from those of others and from each other if on different media or substrata.

(E) "Advertisement" means all representations other than those on the label, disseminated in any manner or by any means relating to legume inoculants and pre-inoculated seed.

(F) "Label" means any written or printed matter on the package of legume inoculant or pre-inoculated seeds, or tag attached thereto, or to the pertinent invoice.

(G) "Registrant" means a person who has currently registered a brand of inoculant.

(H) "Pre-inoculated seeds" means legume seeds which have received prior to sale an application of a legume inoculant purported to be effective until the expiration date shown on the label.

(I) "Custom inoculated seeds" means legume seeds to which application of a legume inoculant is made either at the time of the sale of the seed, or later, or to seed belonging to another person either as a service or as a part of the sales contract involving the sale or distribution either of the legume inoculant or seed not previously inoculated. It also includes subsequent application of legume inoculant to pre-inoculated seed when applied by a custom inoculator.

(J) "Legume inoculator" means a person who applies legume inoculant to legume seeds either to produce pre-inoculated seed, or custom inoculated seeds but other than for his own use for seeding.

(K) "Sell" includes transfer of ownership or custody, or the receiving of, accepting, or holding on consignment for sale.

Effective Date: 02-21-1967



Section 907.28 - Registration of brand of legume inoculants.

No person shall manufacture or distribute any type of legume inoculant or pre-inoculated seeds in this state until the person has registered the brand of the legume inoculant with the director of agriculture. Applications for registration shall be made on forms obtainable from the director and shall be accompanied by the fee prescribed in section 907.31 of the Revised Code. A copy of each label used with each brand shall be attached to the application form at the time of filing.

(A) Each application for registration of a brand of legume inoculant shall state:

(1) The name and address of the person responsible for distribution of the legume inoculant culture;

(2) The name of the group or groups of plants for which the brand is represented to be effective;

(3) The name or nature of medium or substrata upon which marketed;

(4) The name of the brand of the pure or mixed culture of legume inoculant being registered.

(B) All registrations shall expire each year on the thirty-first day of December and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(C) No other person shall be required to register a brand of legume inoculant if the manufacturer has already registered the brand.

Effective Date: 06-11-1968; 06-15-2006



Section 907.29 - Label information.

(A) Each container of legume inoculant culture which is distributed in this state shall bear thereon or have attached thereto in a conspicuous place on the outside thereof a plainly written or printed label in the English language the following information:

(1) The name and address of the person responsible for the distribution of the legume inoculant;

(2) The name of the group or groups of plants for which the brand is represented to be effective;

(3) The name of the brand of the pure or mixed culture of legume inoculant and lot number;

(4) The rate at which the legume inoculant culture is to be applied;

(5) Date beyond which the legume inoculant is not claimed to be effective.

(B) Each container of pre-inoculated seed which is distributed in this state shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label in the English language giving the following information:

(1) The name and address of the person responsible for the distribution;

(2) The brand and lot number of the legume inoculant used to pre-inoculate the seed;

(3) Date beyond which the legume inoculant is not claimed to be effective.

(C) Pre-inoculated seed which is sold or delivered in bulk, or custom inoculated seed which is returned to the owner shall be labeled as under division (B) of this section; except that, the required information may be added or attached to the invoice or delivery ticket which shall be delivered to the purchaser along with the seed.

Effective Date: 01-01-1966



Section 907.30 - Legume inoculator's license.

(A) No person shall apply legume inoculants to seed for sale in this state for others or to a customer's order unless the person has obtained from the director of agriculture a legume inoculator's license for each such place of business where seed is inoculated. Application for such a license shall be made on a form obtainable from the director and shall be accompanied by a fee of five dollars. The application shall include the name of the brand, or brands of legume inoculant to be used together with the name of the manufacturer, and the name of the process or technique used to apply the inoculant to the seed. All such licenses shall expire each year on the thirty-first day of January and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(B) The legume inoculator shall keep for a period of eighteen months records that shall include complete data concerning the source and lot number of the inoculant material used, the rate and date of application, and the lot identity by owner and lot number, if any, of the seed to which the material was applied.

(C) All money collected under this section shall be credited to the commercial feed and seed fund created in section 923.46 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-11-1968



Section 907.31 - Registration and inspection fees.

Any person who submits an application for the registration of a brand of legume inoculant shall pay annually, prior to the first day of January, a registration and inspection fee in the amount of fifty dollars per brand.

The registration shall be renewed according to the standard renewal procedure established in Chapter 4745. of the Revised Code.

All money collected under this section shall be credited to the commercial feed and seed fund created in section 923.46 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2003 HB143 10-29-2003



Section 907.32 - Enforcement powers of director.

The director of agriculture may:

(A) Refuse to register a brand of legume inoculant or he may cancel a registration that previously has been approved when, in his opinion, the brand of legume inoculant is distributed under false or misleading claims;

(B) Refuse to license a legume inoculator or revoke a license previously issued for any violation of sections 907.27 to 907.35 of the Revised Code, or rules adopted thereunder;

(C) Issue a stop sale order on any legume inoculant or pre-inoculated seed that is not registered, that is improperly or insufficiently labeled, that is offered for sale after the expiration date printed thereon, or that has been subjected to devitalizing conditions.

Effective Date: 11-13-1992



Section 907.33 - Regulations.

The director of agriculture, subject to sections 119.01 to 119.13, inclusive, of the Revised Code, may promulgate, adopt, and enforce regulations to carry into effect sections 907.27 to 907.35, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 907.34 - Prohibited acts.

No person shall violate sections 907.27 to 907.35, inclusive, of the Revised Code, or any rule, regulation, or order of the director of agriculture promulgated under such sections in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 907.35 - Prosecutions.

When the director of agriculture finds that any person has violated sections 907.27 to 907.35 of the Revised Code, or any rules adopted thereunder, he may file with the attorney general, the prosecuting attorney, or city director of law in the jurisdiction where the violation occurred, or where the person lives, with view of prosecution, the necessary evidence. The attorney general, the prosecuting attorney, or city director of law of the county wherein the offense was committed or where the person lives shall institute proceedings against any person charged with violation of such sections if the evidence warrants such action. After judgment by the court, the director may publish any information pertinent to the issuance of judgment, in such media as he designates.

Effective Date: 11-13-1992



Section 907.41 - Coloration of seed or grain definitions.

As used in sections 907.41 to 907.47, inclusive, of the Revised Code:

(A) "Grain" means whole seeds or entire grains or any altered form thereof of wheat, corn, oats, rye, barley, and sorghum or any other large seeded cereal, field peas, field beans, soybeans, or any other large seeded legume.

(B) "Treat" means to apply a substance designed to control or repel plant disease organisms, insects, or other pests of such grain or the seedlings thereof.

(C) "Seed treatment material" means a substance used to control or repel plant disease organisms, insects, or other pests of such grain or the seedlings thereof, provided however that the term does not include substances to the extent that they are used to control pests of stored grain.

(D) "Person" includes any individual, partnership, corporation, company, society, association, receiver, trustee, or any agent thereof engaged in the handling of agricultural or vegetable seeds, or seed treatment material.

(E) "Sell" includes transfer of ownership or custody, or the receiving of, accepting, or holding on consignment for sale.

Effective Date: 07-01-1966



Section 907.42 - Poisonous seed treatment material standards.

No person shall sell, distribute, or have in the person's possession for sale, a poisonous seed treatment material in the state unless the material meets the color standards or specifications that are established by the director of agriculture pursuant to section 907.43 of the Revised Code. Products sold and distributed as seed treatments shall conform to directions for use on labels accepted for registration under Chapter 921. of the Revised Code and the federal "Insecticide, Fungicide and Rodenticide Act," 61 Stat. 163 (1947), 7 U.S.C.A. 135, as amended.

Effective Date: 07-01-2004



Section 907.43 - Coloring and dyeing of grain and seed treatment material.

The director of agriculture, subject to sections 119.01 to 119.13, inclusive, of the Revised Code, shall promulgate rules and regulations establishing standards or specifications or both for the coloring or dyeing of grain, and seed treatment materials, and adopt and enforce such other rules or regulations as he may deem necessary to carry into effect sections 907.41 to 907.47, inclusive, of the Revised Code.

Effective Date: 07-01-1966



Section 907.44 - Exceptions.

No person shall sell, distribute, or have in his possession for sale any seed or grain which has been treated with a poisonous material unless the seed or grain has been colored or dyed a color contrasting with its natural color. Seed or grain to which a material has been applied for the express purpose of killing or mitigating insects, fungi, or other forms of plant or animal life present in the grain, and which bears no residue of a poisonous material for which a tolerance has not been established, or which bears no residue in excess of a tolerance recognized in regulations adopted under authority of sections 907.41 to 907.47, inclusive, of the Revised Code, and in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code, are exempted from the coloring and labeling requirements of sections 907.41 to 907.47, inclusive, of the Revised Code.

Effective Date: 07-01-1966



Section 907.45 - Label information.

No person shall sell, offer for sale, barter, or exchange any seed or grain which has been treated with a poisonous material, or which has been admixed with other seed or grain so treated unless:

(A) The container thereof, or invoice in case of bulk shipments, carries a label or statement in not less than eight-point type the words, "warning-poison treated-do not use for food, feed or oil purposes";

(B) It bears the common accepted coined, chemical, or abbreviated chemical (generic) name of the applied substance.

Effective Date: 07-01-1966



Section 907.46 - Misrepresenting seed as treated seed.

No person shall sell or offer for sale, in this state, seed represented by labeling, advertising, or distinctive coloration, to have been treated, unless the seed actually has been so treated in such amount as to be effective for the purpose claimed.

Effective Date: 07-01-1966



Section 907.47 - Inspection and testing authority of director.

The director of agriculture may:

(A) Inspect, take samples, analyze, and test any seed treatment material, seed, or grain offered for sale in this state to determine whether such seed, grain, or seed treatment materials are in compliance with sections 907.41 to 907.47, inclusive, of the Revised Code;

(B) Establish, maintain, or make provisions for testing facilities, employ qualified persons, and incur such expenses as are necessary to comply with such sections;

(C) Enter upon any public or private premises during regular business hours in order to have access to and take samples of seed, grain, or seed treatment materials.

Effective Date: 07-01-1966



Section 907.99 - Penalty.

Whoever violates sections 907.01 to 907.17, 907.27 to 907.35, or 907.41 to 907.47 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense such person is guilty of a misdemeanor of the third degree.

Effective Date: 06-20-1994






Chapter 909 - APIARIES

Section 909.01 - Apiary definitions.

As used in sections 909.01 to 909.18 of the Revised Code:

(A) "Person" includes corporations, companies, societies, associations, partnerships, any individual or combination of individuals, or any institution, park, or other public agency administered by the state or by any district, county, municipal corporation, or other governmental subdivision thereof. When construing or enforcing such sections, the act, omission, or failure of any officer, agent, servant, or other individual acting for or employed by any person as above defined within the scope of his employment or office is deemed to be the act, omission, or failure of such person, as well as that of the officer, agent, servant, or other employee.

(B) "Bees" means any stage of any species of the genus Apis.

(C) "Bee diseases" means any infectious or contagious disease that is pathogenic or parasitic and affects the eggs, or the larval, pupal, or adult stages, of bees.

(D) "Apiary" means any place where one or more colonies or nuclei of bees are kept.

(E) "Queen rearing apiaries" means any apiary in which queen bees are reared for sale or gift.

(F) "Hive" means any modern frame hive, box hive, box, barrel, log gum, skep, or any other natural or artificial receptacle, or any part thereof, that may be used as a domicile for bees.

(G) "Equipment" means any used hives or parts thereof, used frames, used honey houses, used tools, used machines, or used devices employed in the handling or manipulation of bees, honey, or beeswax, or any used container for honey or beeswax that may be used in any apiary.

(H) "Serious bee diseases" means any bee disease the director of agriculture determines to be a threat to the beekeeping industry within the state.

(I) "Africanized honey bees" means any bees identified by the United States department of agriculture by approved identification methods to be classified as Apis mellifera scutellata.

(J) "Swarm" means a population of bees that is not permanently established.

(K) "Colony" means the hive and its equipment, including bees, combs, and brood.

Effective Date: 06-20-1994



Section 909.02 - Application for registration - certificate.

Any person owning or possessing bees shall on or before the first day of June of each year, or thereafter within ten days after coming into ownership or possession of bees, or upon moving bees into this state from outside the state, file with the director of agriculture an application for registration setting forth the exact location of his apiaries and the number of colonies of bees in each apiary, together with such other information as is required by the director, and accompanied by a registration fee of five dollars for each separate apiary owned or possessed by him at time of registration. Any person who submits his application after the dates specified by this section, or after the dates specified in rules adopted by the director, shall be subject to a ten-dollar late filing fee in addition to the five-dollar registration fee. Upon acceptance of the application, the director shall issue to such person a certificate of registration. All certificates issued in accordance with this section expire on the thirty-first day of May next following date of issuance or renewal, and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

No person shall maintain an apiary located on premises other than that of his residence unless such apiary is identifiable by an apiary identification number assigned to such person by the director. Such identification number shall be posted in a conspicuous location in the apiary. The moving, raising, and production of bees, beeswax, honey, and honey products shall be deemed an agricultural pursuit.

Effective Date: 07-01-1989



Section 909.03 - Control, eradication or prevention of bee diseases or spread of Africanized honey bees.

The director of agriculture may make and enforce such rules and orders as in his judgment are necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any bee diseases or Africanized honey bees. No person shall fail to comply with the rules adopted under this section.

In the control or eradication of serious bee diseases, the director or his authorized representative shall diagnose the disease and recommend approved control options for it to the beekeeper. If a control is available to the beekeeper for the disease diagnosed but no attempt is made to implement a control within an appropriate time frame as determined by rule, the director may destroy by burning or otherwise any diseased bees, hives, honey, Africanized honey bees, or equipment that he considers necessary for such control or eradication, without remuneration to the owner. Such diseased bees, hives, honey, Africanized honey bees, and equipment are a public nuisance.

Effective Date: 06-20-1994



Section 909.04 - Quarantine orders.

Under sections 909.01 to 909.18 of the Revised Code, the director of agriculture may establish and maintain quarantine orders prohibiting the shipment into or within the state, or any subdivision thereof, of any bees, queen bees, used hives or any part thereof, used equipment, or any material capable of transmitting any bee diseases, or Africanized honey bees for such periods and under such conditions as he considers necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any bee diseases or Africanized honey bees, giving such notice thereof as is prescribed by him. During the existence of such order, no person shall remove or ship from such area any such material except by special permission or order of the director; provided that before the director promulgates the order of quarantine as provided in this section, and after due notice to interested persons, he shall give a public hearing under such rules as he prescribes, at which hearing any interested person may appear and be heard, either in person or by attorney.

Effective Date: 06-20-1994



Section 909.05 - Authority to enter upon premises for inspection.

To enforce sections 909.01 to 909.18 of the Revised Code, the director of agriculture or his authorized representatives, during daylight hours, shall have access to and egress from any apiary or to any premises, buildings, or any other place, public or private, in which he has reason to believe that bees, including Africanized honey bees, honey, wax, used hives, or used equipment is kept. During the inspection, the director or his representative may inspect bee colonies to determine their condition and health, take samples for disease diagnosis or race determination, decide if live colonies exist for apiary registration purposes, and control or eradicate serious bee diseases and Africanized honey bees.

If the director or his representative is denied access to any premises where access is sought for the purposes of this section, he may apply to any court of competent jurisdiction for a search warrant authorizing access to the premises for those purposes. The court, upon receiving the application, may issue the search warrant for the purposes requested.

Effective Date: 06-20-1994



Section 909.06 - State apiarist and deputies.

The director of agriculture shall appoint a competent entomologist as state apiarist and such number of deputy state apiarists as are necessary to carry out sections 909.01 to 909.18, inclusive, of the Revised Code. Said state apiarist and deputy state apiarists shall be vested with the powers of police officers in the enforcement of such sections, and shall be furnished with official badges or other insignia of authority which shall be carried while on duty.

Effective Date: 10-01-1953



Section 909.07 - Board of county commissioners may appropriate funds for inspections - deputy apiarist - report.

The board of county commissioners may appropriate such funds as it deems sufficient for the inspection of apiaries in its county. It may appoint a deputy apiarist with the consent and concurrence of the director of agriculture, said deputy to serve during the pleasure of said board except as specified in this section. Such deputy shall be paid such salary as the county commissioners determine for each day, or for each half day of inspection work actually done, together with such expenses as are necessarily incurred in the doing of the inspection work. Before the board approves said salary and expenses for payment, such deputy shall submit the same to the director for his approval. Such deputy shall work under the direction of the director and shall be responsible to him for the enforcement of sections 909.01 to 909.18, inclusive, of the Revised Code. The director may terminate the appointment of any deputy upon submitting to the board a statement that such deputy has shown himself to be incompetent, inefficient, or untrustworthy in the discharge of his duties. Such deputy shall furnish to the director such reports as are required and upon blanks furnished by him. A duplicate of such reports shall be presented to the board each time that a statement of salary and expense is presented for payment.

Effective Date: 10-01-1953



Section 909.08 - Annual inspection of queen apiaries - certificate.

Each person within the state engaged in the rearing of queen bees for sale or gift, before the first day of April of each year, shall file with the director of agriculture a request for the inspection of his apiaries where queen bees are reared. The director shall require all queen rearing apiaries to be inspected at least once each year. If the inspection results in the diagnosis of any serious bee disease or indicates the presence of Africanized honey bees, the owner thereof shall not ship, sell, or give away any queen bees until he has controlled or eradicated the disease or bees to the satisfaction of the director.

When such diseases or bees have been controlled or eradicated in the queen rearing apiary, or if no serious bee disease is diagnosed or Africanized honey bees are found, the director shall issue a certificate, signed by the state apiarist, a copy of which shall be attached to each package or shipment of queen bees mailed or shipped. The certificate shall be valid for, but not to exceed, one year. The use of tags or other devices bearing an invalid or altered certificate and the misuse of any valid certificate is prohibited.

Effective Date: 06-20-1994



Section 909.09 - Permit necessary to transfer.

No person shall sell, offer for sale, give, offer to give, barter, or offer to barter any bees, honeycombs, or used beekeeping equipment without a permit from the director of agriculture. The permit, or a copy of it, shall accompany any such transfer of ownership. The director may refuse to issue the permit until he finds by inspection that any Africanized honey bees are eradicated from and any serious bee diseases are controlled or eradicated from the bees, honeycombs, or used beekeeping equipment.

This section does not apply to the transfer of ownership of honeycomb for human consumption.

Effective Date: 06-20-1994



Section 909.10 - Inspection certificate required to ship or move bee colonies or any used beekeeping equipment into this state.

(A) No person shall ship or move bee colonies or any used beekeeping equipment into this state from any other state or country without an inspection certificate issued by an authorized inspector from the state or country wherein shipment or movement originated. The certificate shall identify all pathogens and parasites diagnosed and any controls that were implemented.

In the absence of inspection facilities in another state or country, the director of agriculture may issue a permit authorizing the shipment or movement of the bee colonies or used beekeeping equipment into this state, provided that upon entry the bees or equipment is inspected by the department of agriculture. The cost of the inspection shall be paid upon completion in an amount determined by rule of the director. The inspection fees shall be paid to the director and deposited by him with the treasurer of state to the credit of the general revenue fund.

If any serious bee diseases are diagnosed, appropriate controls and eradication measures immediately shall be implemented by the person shipping or owning the bee colonies or used beekeeping equipment. If the person shipping or owning the bee colonies or equipment does not implement any controls or eradication measures within forty-eight hours from the inspection, the bee colonies or equipment shall be removed from this state at the cost of the person shipping or owning them.

(B) Any person selling, shipping, or moving into this state any queen bees or packaged bees shall submit to the director an inspection report issued by an authorized inspector from the state or country wherein shipment or movement originated. One such report shall be submitted annually thirty days prior to the initial sale, shipment, or movement of queen bees or packaged bees of that year. The report shall identify any pathogens and parasites diagnosed and any controls that were implemented. If any serious bee diseases have not been controlled or if inspection reports are not provided as required under this section, such shipments shall be prohibited from entering this state.

(C) The director may deny entry of the bee colonies or used equipment if he determines they are a threat to the bee population of this state.

(D) No person shall ship or move into this state any Africanized honey bees.

Effective Date: 06-20-1994



Section 909.11 - Additional control and eradication measures.

(A) The removal of any bees, honeycombs, honey, or used beekeeping equipment from any apiary in the state wherein a serious bee disease is known to exist is prohibited until such disease is controlled or eradicated. The removal of any bees, honeycombs, honey, or used beekeeping equipment may be made from any such apiary, under a special permit signed by the state apiarist, when properly safeguarded to prevent dissemination of such disease.

(B) If any swarm or apiary, for which no person claims ownership and that is not registered as required in section 909.02 of the Revised Code, is found to harbor a serious bee disease or Africanized honey bees, then the bees and equipment, if applicable, shall be eradicated.

Effective Date: 06-20-1994



Section 909.12 - Frames and honeycombs must be easily removable and accessible.

No person shall keep or maintain bees in any hive if all frames and honeycombs cannot be readily removed therefrom for inspection or keep or maintain bees in any hive situated where adequate and efficient inspection is difficult, impracticable, or impossible. All cross-comb hives or domiciles for bees, from which the frames and honeycombs cannot be readily removed, are hereby declared to be a public nuisance.

If any owner is found using such cross-comb hives or domiciles, the director of agriculture shall notify said owner in writing to cease using them. If, after the expiration of one year from receipt of said notice, the owner has failed to cease using said cross-comb hives or domiciles for housing bees, the director may seize and destroy them without remuneration.

Effective Date: 10-01-1953



Section 909.13 - Revocation of certificate or permit.

The director of agriculture, in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code, may revoke any certificate or permit issued under sections 909.01 to 909.18, inclusive, of the Revised Code, for cause, including any violation of such sections or nonconformity with any rule or order promulgated under such sections in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code. There shall be no revocation of a certificate or permit until the certificate or permit holder first is given an opportunity for a hearing by the director in regard thereto in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code. An appeal may be taken from the action of the director in revocation of a certificate or permit to the court of common pleas as provided in section 119.12 of the Revised Code.

Effective Date: 10-01-1953



Section 909.131 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 909.14 - Annual report.

The director of agriculture may publish an annual report and such other information concerning the inspection of bees, or bee diseases, as he deems necessary to the carrying out of sections 909.01 to 909.18, inclusive, of the Revised Code. He shall, from time to time, publish all rules or orders promulgated under such sections.

Effective Date: 10-01-1953



Section 909.15 - Moneys credited to general revenue fund.

All moneys from registration fees and from fines imposed and recovered under sections 909.01 to 909.18 of the Revised Code, shall be paid to the director of agriculture, who shall deposit such moneys in the state treasury to the credit of the general revenue fund.

Effective Date: 11-15-1981



Section 909.16 - Appeal.

Any person in interest or affected by any order of the director of agriculture, or state apiarists, may appeal therefrom to the director within five days of the service of such order upon him setting forth in writing specifically and in full detail the order on which a hearing is desired, and every reason why such order is deemed unreasonable.

On receipt of such appeal, the director shall with reasonable promptness order a hearing thereon, and consider and determine the matters in question. Notice of the time and place of hearing shall be given to the petitioner and to such other persons as the director may direct. Such appeal shall suspend the operation of the order appealed from except as to the orders of the director promulgating a quarantine as provided in section 909.04 of the Revised Code. All hearings of the director shall be open to the public, and his decisions shall be final. The appellant may be represented by an attorney.

Effective Date: 10-01-1953



Section 909.17 - Director of agriculture to prosecute violators.

The director of agriculture or his representatives shall prosecute all violations of sections 909.01 to 909.18, inclusive, of the Revised Code, before any court of competent jurisdiction in the county in which the violation occurs or person accused thereof resides. The complainant shall not be required to give security for costs. The prosecuting attorney of each county, or the attorney general, shall conduct such prosecutions.

Effective Date: 10-01-1953



Section 909.18 - Prohibition.

No person shall violate sections 909.01 to 909.18, inclusive, of the Revised Code, or any rule or order of the director of agriculture promulgated under sections in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 909.99 - Penalty.

(A)

(1) Whoever violates sections 909.03 and 909.10 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the second degree.

(2) Any person who violates division (D) of section 909.10 of the Revised Code also shall not be remunerated for the eradication of his Africanized honey bees.

(B) Whoever violates any section of Chapter 909. of the Revised Code for which no penalty otherwise is provided is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the third degree.

Effective Date: 06-20-1994






Chapter 911 - BAKERIES

Section 911.01 - Bakery defined.

As used in sections 911.01 to 911.20 of the Revised Code, "bakery" means a building or part of a building wherein is carried on the production, preparation, packing, storing, display, or sale to other than the ultimate consumer of bread, stuffed breads, cake, pies, cookies, crackers, doughnuts, noodles, waffle cones, pizza crusts, or other bakery products, whether frozen, fried, deep fried, or partially or completely baked, including any separate room used for the convenience or accommodation of the workers.

Effective Date: 02-01-2001



Section 911.011 - Amended and Renumbered RC 911.021.

Effective Date: 02-01-2001



Section 911.02 - Registration of bakeries.

Each person, firm, partnership, or corporation that owns or operates a bakery shall register each bakery that it owns or operates with the director of agriculture. For the registration, the owner or operator of each bakery shall pay an annual fee of thirty dollars for a production capacity of one thousand pounds of bakery product per hour or less and an annual fee of thirty dollars for each one thousand pounds of bakery product per hour capacity, or part thereof, in excess of one thousand pounds of bakery product per hour.

Any person who owns or operates a home bakery with only one oven, in a stove of ordinary home kitchen design and located in a home, used for the baking of baked goods to be sold, shall pay a sum of ten dollars annually for registration regardless of the capacity of the home bakery oven. The registration shall be renewed annually by the thirtieth day of September and shall be renewed according to the standard renewal procedure of Chapter 4745. of the Revised Code. The registration of the bakery shall show the location, including municipal corporation, street, and number, the name of the owner, and the name of the operator. The application for registration shall be made on a form prescribed and provided by the director. All moneys received from registration fees and fines collected under sections 911.01 to 911.20 of the Revised Code shall be deposited with the treasurer of state to the credit of the food safety fund created in section 915.24 of the Revised Code. All annual renewal registration fees required by this section shall be paid by the applicant for the renewal to the treasurer of state for deposit into the food safety fund.

No bakery product that is manufactured in an out-of-state bakery shall be sold or offered for sale within this state unless the bakery is in compliance with sections 911.01 to 911.20 of the Revised Code, and is registered, having paid the annual registration fee.

Registration of out-of-state bakeries is not required if a reciprocal agreement is in effect whereby a bakery located in this state is not subject to a license or registration fee by the receiving state or a political subdivision thereof.

Effective Date: 02-01-2001



Section 911.021 - Regulation of wholesale bakery.

A bakery shall be regulated under this chapter and not under Chapter 3717. of the Revised Code when the bakery's primary business is wholesale, even if the bakery also sells bakery products at retail on its premises.

Effective Date: 02-01-2001



Section 911.03 - Approval of building plans and equipment - permit.

No new bakery shall be established unless the building plans and equipment proposed to be used have been approved by a certified building inspector, the department of agriculture, or by the board of health of the city or general health district. The inspector, department, or board shall refuse a permit to such bakery if the building and equipment do not comply with sections 911.01 to 911.20 of the Revised Code and the rules adopted thereunder. A hearing shall be afforded in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-20-1994



Section 911.04 - Building specifications of bakeries.

Every bakery shall be constructed, drained, lighted, ventilated, maintained in a sanitary condition, and screened against flies. Every bakery shall have plumbing and drainage facilities together with approved wash basins, wash sinks, and toilets or water closets, which shall be kept in a sanitary condition. The toilets or water closets shall be in rooms having no direct connection with any room in which bakery products or ingredients are prepared, stored, handled, or displayed.

Effective Date: 06-20-1994



Section 911.05 - Ingredients.

No ingredient which is likely to deceive the consumer or which lessens the nutritive value shall be used in any bakery product unless such product is plainly labeled, branded, or tagged, or unless there is a sign making plain to the purchaser or consumer the actual ingredients. In the case of unwrapped bread to be sold by the loaf, such labeling, branding, or tagging shall be placed upon the label provided for by section 911.18 of the Revised Code, which shows the name of the manufacturer and the net weight of the loaf.

Effective Date: 10-01-1953



Section 911.06 - Exemptions.

The director of agriculture may, by rule, establish such exemptions as may be necessary to facilitate the sale of any accumulated or unsold stocks of wholesome bakery products, and may establish exemptions in other cases not inconsistent with sections 911.01 to 911.20, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 911.07 - Storage.

All bakery products and their ingredients shall be stored, handled, transported, and kept in such manner as to protect them from spoilage, vermin, contamination, disease, and unwholesomeness. No ingredient, or material, including water, shall be used therein which is spoiled or contaminated or which may render the product unwholesome, unfit for food, or injurious to health.

Effective Date: 10-01-1953



Section 911.08 - Placement of receptacles.

Boxes or other permanent receptacles or containers for the storing, receiving, or handling of bakery products shall be placed and constructed beyond the reach of contamination from streets, alleys, sidewalks, and animals, and shall be kept sanitary by the dealer.

Effective Date: 10-01-1953



Section 911.09 - Showcases.

All showcases, shelves, and other places where unwrapped bakery products are sold or exposed for sale shall be kept, by the dealer, well covered, properly ventilated, adequately protected from dust, flies, and other contaminating matter, and shall at all times be maintained in a sweet, clean, and wholesome condition.

Effective Date: 10-01-1953



Section 911.10 - Receptacles to be kept in sanitary condition.

The floors, walls, and ceilings of each bakery, the equipment used in the handling or preparation of bakery products or their ingredients, and the boxes, baskets, and the interior of the vehicles and other receptacles in which bakery products are transported shall be kept, by the owner or operator of the bakery or the carrier or distributor of said products, in a sanitary condition and at all times free from dirt, dust, flies, insects, and other contaminating matter. Shipping baskets and other containers for transporting bakery products shall be kept clean and shall not be used for any other products.

Effective Date: 10-01-1953



Section 911.11 - Physical examination of employees.

The director of agriculture may require any person intending to work or working in a bakery to submit to a thorough examination for the purpose of ascertaining whether the person is afflicted with any contagious, infectious, or other disease or physical ailment, which may render employment detrimental to the public health. All such examinations shall be made by a qualified physician certified under section 4731.14 of the Revised Code, by a physician assistant, by a clinical nurse specialist, by a certified nurse practitioner, or by a certified nurse-midwife. Any written documentation of the examination shall be completed by the individual who did the examination.

Effective Date: 2002 SB245 03-31-2003



Section 911.12 - Diseases.

No owner or operator of a bakery shall require or permit any person affected with any contagious, infectious, or other disease or physical ailment which may render employment detrimental to the public health, or any person who refuses to submit to the examination required in section 911.11 of the Revised Code, to work in such bakery.

Effective Date: 01-10-1961



Section 911.13 - Washing of hands.

Before beginning the work of preparing, mixing, or handling any ingredients used in the production of bakery products, every person engaged in such work shall wash his hands and arms, and, after using toilets or water closets or handling money, every such person shall wash his hands and arms thoroughly and then rinse in clean water. For this purpose the owner or operator of the bakery shall provide sufficient facilities.

Effective Date: 06-20-1994



Section 911.14 - Lounging on tables.

No person shall sit, lie, or lounge or be permitted to sit, lie, or lounge upon any of the tables, shelves, boxes, or other equipment or accessories used in connection with the production, preparation, packing, storing, display, or sale of bakery products. No animals or fowls shall be kept in or permitted to enter any bakery.

Effective Date: 10-01-1953



Section 911.15 - Dressing room.

Every bakery shall have a suitable room for the changing and handing of the wearing apparel of the employees, which shall be separate and apart from the work, storage, and sales rooms, and shall be kept in a sanitary condition.

Effective Date: 10-01-1953



Section 911.16 - Notice of delinquency.

If, after inspection, it is found that a bakery is not constructed, maintained, or operated, or the distribution of its products is not conducted, in accordance with sections 911.01 to 911.20, inclusive, of the Revised Code, notice in writing shall be given to the owner or manager, stating the delinquency, and fixing a reasonable time within which the same shall be remedied and providing for a hearing to any party in interest.

Effective Date: 10-01-1953



Section 911.17 - Closing of bakery.

In case a bakery is unfit for the production and handling of food or dangerous to the health of its employees, the state or city department making the inspection may order the bakery, or such part as may be found so unfit or so dangerous, closed. Any aggrieved person shall have the right to be heard before said department or board and shall also have a right of appeal, before or after the execution of such order but within thirty days of its issuance, to the courts.

Effective Date: 10-01-1953



Section 911.18 - Weight of bread - label.

Bread shall not be sold or offered or exposed for sale otherwise than by weight and shall be manufactured for sale and sold only in units of not less than twelve ounces. Loaves of bread weighing more than twelve ounces may only be manufactured for sale and sold in increments of two ounces, beginning with the twelve-ounce minimum weight. When multiple loaves are baked, each unit of the loaf shall conform to the weight required by this section. The weight specified means the net weight twelve hours after baking and is to be determined by the average weight of at least twenty-five loaves. Such unit weights do not apply to rolls and such bread as is defined as fancy bread by the director of agriculture. Every loaf of bread manufactured for sale, sold, or offered or exposed for sale shall have affixed thereon a visible and legible statement in plain position of the weight of the loaf of bread, and the business name and address of the manufacturer, packer, or distributor. In the case of wrapped bread, such information shall be stated on the wrapper of each loaf, and in the case of unwrapped bread such information shall be stated by means of a pan impression or other means or shall be stated on a label using plain legible type. Such label affixed to an unwrapped loaf shall not be affixed in any manner which is unsanitary and unwholesome. There shall not be more than one label on a loaf or a unit.

Effective Date: 08-17-1989



Section 911.19 - Regulations.

The director of agriculture shall prescribe such rules and regulations as are necessary to enforce section 911.18 of the Revised Code, including reasonable tolerances or variations within which all weights shall be kept. The tolerances or variations shall not exceed one ounce per pound under the standard unit for single loaves. The tolerance permitted in the weighing of twenty-five or more loaves shall not exceed one-half ounce per pound. The director, and under his direction, the local sealers of weights and measures, shall enforce this section. Before any prosecution is begun under this section, the parties against whom the complaint is made shall be notified and be given an opportunity to be heard by the director.

Effective Date: 10-01-1953



Section 911.20 - Prohibition.

No person shall violate any rule or regulation adopted under sections 911.01 to 911.20, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 911.31 - Vitamin and mineral requirement definitions.

As used in sections 911.31 to 911.35, inclusive, of the Revised Code:

(A) "Flour" includes and shall be limited to the foods commonly known in the milling and baking industries as:

(1) White flour, also known as wheat flour or plain flour;

(2) Bromated flour;

(3) Self-rising flour, also known as self-rising white flour or self-rising wheat flour;

(4) Phosphated flour, also known as phosphated white flour or phosphated wheat flour.

"Flour" excludes whole wheat flour and also excludes special flours not used for bread, roll, bun, or biscuit baking, such as specialty cake, pancake, and pastry flours.

(B) "White bread" means any bread made with flour, as defined in division (A) of this section, whether baked in a pan or on a hearth or screen, which is commonly known or usually represented and sold as white bread, including Vienna bread, French bread, and Italian bread.

(C) "Rolls" includes plain white rolls and buns of the semi-bread dough type, both soft rolls, such as hamburger rolls, hot dog rolls, Parker House rolls, and hard rolls, such as Vienna rolls and kaiser rolls, but shall not include yeast-raised sweet rolls or sweet rolls or sweet buns made with fillings or coatings, such as cinnamon rolls or buns and butterfly rolls.

(D) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, or any group of persons, whether incorporated or not, engaged in the commercial manufacture or sale of flour, white bread, or rolls.

Effective Date: 10-01-1953



Section 911.32 - Vitamin and mineral requirement for flour.

(A) No person shall manufacture, mix, compound, sell, or offer for sale, flour for human consumption in this state unless the following vitamins and minerals are contained in each pound of such flour:

(1) Not less than two and not more than two and five-tenths milligrams of thiamine;

(2) Not less than one and two-tenths and not more than one and five-tenths milligrams of riboflavin;

(3) Not less than sixteen and not more than twenty milligrams of niacin or niacin-amide;

(4) Not less than thirteen and not more than sixteen and five-tenths milligrams of iron;

(5) In addition to the ingredients required by divisions (A)(1) to (A)(4), inclusive, of this section, self-rising flour shall contain not less than five hundred and not more than fifteen hundred milligrams of calcium.

(B) This section does not apply to flour sold to distributors, bakers, or other processors, if the purchaser furnishes the seller a certificate in such form as the director of agriculture prescribes, certifying that such flour will be:

(1) Resold to a distributor, baker, or other processor;

(2) Used in the manufacture, mixing, or compounding of flour, white bread, or rolls, enriched to meet sections 911.31 to 911.35, inclusive, of the Revised Code;

(3) Used in the manufacture of products other than flour, white bread, or rolls.

No purchaser furnishing any such certificate shall use or resell the flour purchased in any manner other than as prescribed in this section.

Effective Date: 10-01-1953



Section 911.33 - Vitamin and mineral requirement for white bread or rolls manufactured, baked, sold, or offered for sale.

No person shall manufacture, bake, sell, or offer for sale, for human consumption in this state, any white bread or rolls unless the following vitamins and minerals are contained in each pound of such bread or rolls:

(A) Not less than one and one-tenth and not more than one and eight-tenths milligrams of thiamine;

(B) Not less than seven-tenths and not more than one and six-tenths milligrams of riboflavin;

(C) Not less than ten and not more than fifteen milligrams of niacin;

(D) Not less than eight and not more than twelve and five-tenths milligrams of iron.

Effective Date: 10-01-1953



Section 911.34 - Enforcement - rules and regulations.

(A) The director of agriculture shall enforce sections 911.31 to 911.35, inclusive, of the Revised Code, and shall make, amend, or rescind rules, regulations, and orders for the efficient enforcement of such sections.

(B) Whenever the vitamin and mineral requirements of such sections no longer conform with the legally established standards governing the interstate shipment of enriched flour and enriched white bread or enriched rolls, the director, in order to maintain uniformity between intrastate and interstate vitamin and mineral requirements for the foods within such sections, shall modify or revise such requirements to conform with amended standards governing interstate shipments. The director shall report any revisions in vitamin and mineral requirements to the legislature.

(C) If the director finds there is an existing or imminent shortage of any ingredient required by sections 911.31 to 911.35, inclusive, of the Revised Code, and that because of such shortage the sale and distribution of flour, white bread, or rolls may be impeded by the enforcement of such sections, he shall issue an order, to be effective immediately, permitting the omission of such ingredient from flour, white bread, or rolls; if it is necessary or appropriate, he may except such foods from labeling requirements until the further order of the director. Any such findings may be made without a hearing, on the basis of an order or of factual information supplied by the appropriate federal agency or officer. In the absence of any such order of the appropriate federal agency or factual information supplied by it, the director on his own motion may, and upon receiving the sworn statements of ten or more persons subject to such sections that such persons believe such a shortage exists or is imminent, the director shall, within twenty days, hold a public hearing with respect to such shortage at which hearing any interested person may present evidence. The director shall make findings based upon the evidence presented. The director shall publish notice of any such hearing at least ten days prior to the hearing.

If the director believes that such shortage no longer exists, he shall hold a public hearing, after at least ten days' notice has been given, at which any interested person may present evidence, and the director shall make findings based upon the evidence so presented. If he finds that such shortage no longer exists, he shall issue an order to become effective not less than thirty days after publication of such order, revoking the previous order. Undisposed floor stocks of flour on hand at the effective date of such revocation order, or flour manufactured prior to such effective date, for sale in this state, may be sold or disposed of after such effective date.

(D) All orders, rules, and regulations adopted by the director under sections 911.31 to 911.35, inclusive, of the Revised Code, shall be published in the manner prescribed in division (E) of this section, and, within the limits specified by such sections, shall become effective upon the date fixed by the director.

(E) Whenever publication of any notice, order, rule, or regulation is required by such sections, such publication shall be made at least three times in at least one daily newspaper of general circulation printed and published in this state.

(F) The director, or such officers or employees under his supervision as he designates, may take samples for analysis and conduct examinations and investigations, and enter, at reasonable times, any factory, mill, bakery, warehouse, shop, or establishment where flour, white bread, or rolls are manufactured, processed, packed, sold, or held, or any vehicle being used for the transportation of such products, and inspect any such place or vehicle, any flour, white bread, or rolls in such place or vehicle, and all pertinent equipment, materials, containers, and labeling.

Effective Date: 10-01-1953



Section 911.35 - Liberal construction of chapter.

Sections 911.31 to 911.34, inclusive, of the Revised Code were intended to promote the public health, safety, and welfare, and such sections shall be liberally construed to effectuate this purpose.

Effective Date: 10-01-1953



Section 911.99 - Penalty.

(A) Whoever violates sections 911.01 to 911.20 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates sections 911.31 to 911.35 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 06-20-1994






Chapter 913 - CANNERIES; SOFT DRINK BOTTLING

Section 913.01 - Commercial cannery definitions.

As used in sections 913.01 to 913.05 of the Revised Code:

(A) "Cannery" means a place or building where fruits, vegetables, or specialty products are packed in hermetically sealed containers and thermally sterilized and the products of which are placed on the market for general consumption as human food, regardless of where the product is sold in commerce.

(B) "Low-acid foods" means any foods, other than alcoholic beverages, with an equilibrium pH greater than 4.6 and a water activity greater than 0.85, except that tomatoes and tomato products having a finished equilibrium pH less than 4.7 are not low-acid foods.

(C) "Acidified foods" means either:

(1) Foods that have a natural pH of 4.6 or below;

(2) Low-acid foods to which acid or other acid foods are added and that have a finished equilibrium pH of 4.6 or below and a water activity greater than 0.85.

"Acidified foods" does not include foods that are stored, distributed, or retailed under refrigeration.

(D) "Specialty products" means food products other than fruits, vegetables, and meats that by their natural characteristics have a potential to produce botulism. "Specialty products" include, but are not limited to, puddings, gravies, sauces, and fish.

Effective Date: 07-27-1990



Section 913.02 - License.

No person, firm, or corporation shall engage in the business of operating a cannery without obtaining a license for the operation of each cannery from the director of agriculture.

In order to obtain a license, an application shall be made on a form prescribed by the director and shall be accompanied by a fee of two hundred dollars. The director shall thereupon cause an investigation to be made. If the applicant is supplied with the facilities necessary for complying with sections 913.01 to 913.05 of the Revised Code and rules adopted under them, a license shall be issued and shall be effective until the thirtieth day of June, and shall become invalid on that date unless renewed. The fee for each renewal is two hundred dollars. License fees and renewal fees shall be deposited to the credit of the food safety fund created in section 915.24 of the Revised Code.

The director may suspend or revoke any license for failure to comply with sections 913.01 to 913.05 of the Revised Code, or any rule or order adopted under those sections. In such event, the cannery immediately shall cease operation.

Effective Date: 10-21-1997; 06-30-2005



Section 913.021 - License renewal.

All licenses issued under section 913.02 of the Revised Code shall be renewed annually by the last day of June pursuant to this section and the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code. The renewal fee for each license shall be paid by the applicant for such renewal to the treasurer of state.

Effective Date: 11-21-1969



Section 913.03 - Supervision of canneries.

All vegetable, fruit, and specialty products canneries shall be under the supervision of and subject to the rules of the director of agriculture. At such times as the director considers proper, he shall cause to be inspected all canneries where fruits, vegetables, or specialty products are packed and preserved, and shall require the correction of any violation of sections 913.01 to 913.05 of the Revised Code or any rules adopted under those sections, and may enter during normal business hours all places in or about the premises of any cannery for the purposes of such inspection and investigation.

Effective Date: 07-27-1990



Section 913.04 - Administrative rules.

(A) The director of agriculture shall adopt rules under Chapter 119. of the Revised Code which:

(1) Require all canneries to comply with regulations adopted by the United States food and drug administration in 21 C.F.R. 110.3 to 110.110, as amended;

(2) Require all canneries thermally processing low-acid foods packed in hermetically sealed containers to comply with regulations adopted by the United States food and drug administration in 21 C.F.R. 113.3. to 113.100, as amended;

(3) Require all canneries thermally processing acidified foods packed in hermetically sealed containers to comply with regulations adopted by the United States food and drug administration in 21 C.F.R. 114.3. to 114.100, as amended;

(4) Require all canneries, except those canneries required to register with the United States food and drug administration under 21 C.F.R. 108.35, to provide the director, prior to the processing of any food product, with scheduled processes for each processing method utilized, including all of the following:

(a) The type of processing equipment used;

(b) The type of retort or other thermal processing equipment used;

(c) Minimum initial temperatures;

(d) Time and temperature of processing;

(e) Sterilizing value or other equivalent scientific evidence of process adequacy;

(f) Critical control factors affecting heat penetration.

(5) Establish standards of identity, quality, and fill for canned foods.

(B) No person shall violate any rule adopted under this section.

Effective Date: 07-27-1990



Section 913.05 - Inspection.

The director of agriculture shall appoint inspectors of canneries who have a thorough knowledge of the canning business. The inspectors shall:

(A) Visit and inspect canneries as often as the director considers necessary;

(B) See that canneries and the operation thereof comply with sections 913.01 to 913.05 of the Revised Code, and with the rules adopted by the director;

(C) Make reports of inspection to a person designated by the cannery and to the director.

Effective Date: 07-27-1990



Section 913.06 to 913.21 - [Repealed].

Effective Date: 07-27-1990



Section 913.22 - Soft drink definitions.

As used in sections 913.22 to 913.28, inclusive, of the Revised Code:

(A) "Soft drink" means any nonalcoholic flavored carbonated beverage, soda, soda water, or fruitade, any nonalcoholic flavored still beverage, artificial waters whether carbonated or not, and bottled table waters, seltzer, or club soda.

(B) "Soft drink flavors" means any type of soda water flavor, or beverage base, syrup, extract, concentrate, powder, or other compound prepared for use as a flavoring for soft drinks.

(C) "Sweetening ingredient" means cane sugar, beet sugar, dextrose, corn syrup, in liquid or dried form, honey, or any syrup made from any such sugars or any combination of such sugars.

(D) "Nonnutritive sweeteners" means saccharin, saccharin salt, sodium cyclamate, calcium cyclamate and such other artificial sweetening agents as may be permitted in regulations adopted by the director of agriculture.

(E) "Person" means any individual, firm, corporation, or other legal entity.

(F) "Bottling plant" means a building in which soft drinks are bottled, including any separate room used in the preparation or storage of soft drink flavors and including any separate room used for the accommodation of workers.

(G) "Flavor manufacturing plant" means a building in which soft drink flavors are prepared, manufactured, and packaged, including any separate room used for the accommodation of workers.

(H) "Bottling" means filling, capping, packaging, and enclosing in bottles or other containers.

Effective Date: 08-30-1955



Section 913.23 - Licenses - registration - revocation.

(A) The director of agriculture may issue licenses as required by sections 913.22 to 913.28 of the Revised Code, may make the inspections and registrations required by those sections, and may prescribe the form of application to be filed under this section.

(B) No person shall manufacture or bottle for sale within this state any soft drink in closed containers unless the person has a license issued by the director. Upon receipt of an application for such a license, the director shall examine the products and the place of manufacture where the business is to be conducted, to determine whether the products and place comply with sections 913.22 to 913.28 of the Revised Code. Upon finding there is compliance, and upon payment of a license fee of two hundred dollars, the director shall issue a license authorizing the applicant to manufacture or bottle for sale such soft drinks, subject to sections 913.22 to 913.28 of the Revised Code. The license shall expire on the last day of March of each year unless renewed.

(C) No soft drink that is manufactured or bottled out of the state shall be sold or offered for sale within this state unless the soft drink and the plant in which the soft drink is manufactured or bottled are found by the director to comply with sections 913.22 to 913.28 of the Revised Code, and are registered by the director, which shall be upon a like application as provided in division (B) of this section.

An annual registration fee of two hundred dollars shall be paid to the director by each applicant under this division. The registration shall be renewed annually, and the registration fee paid with the application for annual renewal.

Registration of out-of-state soft drink manufacturers or bottlers or syrup and extract manufacturers is not required if a reciprocal agreement is in effect whereby a soft drink manufacturer or bottler or syrup and extract manufacturer located in this state is not subject to a license or registration fee by another state or a political subdivision thereof.

(D) No person, other than a manufacturer or bottler holding a soft drink plant license under this section, shall sell, offer for sale, use, or have in the person's possession with intent to sell, any soda water syrup or extract or soft drink syrup, to be used in making, drawing, or dispensing soda water or other soft drinks, without first registering the person's name and address, the name and address of the manufacturer of the syrup or extract, the number and variety of such syrups or extracts intended to be sold, and the trade name or brand of those products, with the director, together with such samples of the syrups or extracts as the director requests for analysis. The person also shall pay to the department of agriculture at the time of making registration a license fee of one hundred dollars. No license shall be granted by the director unless the director determines that the syrup or extract is free from all harmful drugs and other ingredients that, as used, may be injurious to health. The registration shall be renewed annually upon like terms. If any manufacturer, bottler, agent, or seller is licensed or has registered the manufacturer's, bottler's, agent's, or seller's name and product as required by this section and has paid the manufacturer's, bottler's, agent's, or seller's fee, the manufacturer's, bottler's, agent's, or seller's distributor, retail agent, or retail seller using the products shall not be required to pay that fee. This section does not apply to local sellers of soft drinks as to syrups and extracts made by themselves for their own use exclusively.

(E) All moneys received under sections 913.22 to 913.28 of the Revised Code shall be deposited with the treasurer of state to the credit of the food safety fund created in section 915.24 of the Revised Code.

(F) The director may revoke any license or registration issued under sections 913.22 to 913.28 of the Revised Code, whenever the director determines that those sections have been violated. When a license has been revoked, the licensee shall discontinue the manufacture and sale of soft drinks or other products for which the license was issued. When a registration has been revoked, the registrant shall discontinue the sale within this state of the registrant's products until those sections have been complied with and a new license or registration has been issued. The director may suspend any such license or registration temporarily, pending compliance with such conditions required by those sections as the director prescribes.

Effective Date: 10-21-1997; 06-30-2005



Section 913.231 - Annual license renewal.

All licenses issued under section 913.23 of the Revised Code shall be renewed annually by the last day of March pursuant to this section and the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code.

Effective Date: 11-21-1969



Section 913.24 - Required ingredients.

(A) All nonalcoholic flavored carbonated beverages or soda waters shall be prepared from a sweetening ingredient or nonnutritive sweetener, flavoring, potable carbonated water, with or without harmless color, and with or without acidulation by the use of harmless organic acids, or pure phosphoric acid; all nonalcoholic flavored still beverages and fruitades shall be prepared from a sweetening ingredient or nonnutritive sweetener, flavoring, potable water, with or without harmless color, and with or without acidulation by the use of harmless organic acids or pure phosphoric acid.

(B) Sweetened flavored carbonated beverages, noncarbonated beverages, or fruitades shall contain not less than eight per cent of sugars by weight, on a dry basis, except dry beverages, which if labeled "dry," shall contain not less than seven per cent of sugars by weight on a dry basis, and except beverages made in accordance with division (F) of this section.

(C) Whenever colors are contained in soft drinks or soft drink flavors, they shall be pure vegetable artificial colors or certified artificial colors approved under the federal Food, Drug, and Cosmetic Act, or caramel. Products containing artificial color shall be labeled "artificially colored" or with an equivalent designation approved by the director of agriculture.

(D) All water used in the manufacture or preparation of any soft drink shall be safe potable water free from pathogenic bacteria.

(E) Soft drinks or soft drink flavors may be preserved with benzoate of soda or with such other preservatives and in amounts as are approved by the director. When such preservatives are used, the name of such preservative must be declared on the label of such soft drinks or soft drink flavors.

(F) Any "diet beverage" or diet beverage base may be made with nonnutritive or combinations of nutritive and nonnutritive sweeteners and shall contain only ingredients approved by the director. The caloric value of such beverage shall be at least fifty per cent less than the caloric value of the comparable product made without nonnutritive sweeteners. The label of a beverage made with combinations of nutritive and nonnutritive sweeteners shall bear a statement of its caloric content per fluid ounce, its carbohydrate content per fluid ounce, the name and percentage of nonnutritive sweetener used, and a statement to the effect that it does contain sweeteners and is not for use by diabetics without the advice of a physician. The label of a beverage made with only nonnutritive sweeteners, with or without flavor ingredients which in their natural state contain residual sugars, shall state the beverage contains nonnutritive sweeteners, the name and percentage of the nonnutritive sweetener used, and that the beverage is prepared for persons who wish to restrict their intake of ordinary sweets.

(G) Water of any kind, prepared or compounded to simulate any natural spring water or natural mineral water, and bearing the name of such natural water, shall be clearly labeled so that it is not misleading, and such water shall not be described as a natural mineral or spring water. All mineral waters, whether of natural or artificial origin, sold or offered for sale must be of good quality when judged by the results of the sanitary chemical analysis, special significance being attributed to the presence of nitrate, to free ammonia in excess of five hundredths of a milligram per liter, and to an undue amount of organic matter; if not so found, they are adulterated.

Effective Date: 07-14-1970



Section 913.25 - Label requirements.

(A) Whenever synthetic flavors are used as a substitute for natural flavors in soft drinks or soft drink flavors prepared for sale, sold, or offered for sale, such products shall be labeled "artificially flavored" or with an equivalent designation approved by the director of agriculture.

(B) Any word, statement, or other information required by sections 913.22 to 913.28, inclusive, of the Revised Code, to appear on the label shall be placed on such label with such conspicuousness, as compared with words, statements, designs, or devices in the labeling, and in such terms, so it may be read and understood by the ordinary individual under customary conditions of purchase and use.

(C) Where soft drinks are sold in bottles or other closed containers, the labeling information required by sections 913.23 and 913.24 of the Revised Code, shall be placed on the container, label, or on the cap of the container, together with the name of the product, trade-mark, or other specific reference to the product to which it refers.

(D) Soft drinks sold from bulk or from fountains shall conform generally to this section. If said soft drinks sold or offered for sale in bulk contain artificial coloring or artificial flavoring of any kind, there shall be prominently displayed in a conspicuous place on the counters or shelves, or on all stands, booths, or other places where such drinks are sold or dispensed, a conspicuous label or sign "artificially colored" or "artificially flavored," or both.

(E) No soft drink shall be prepared for sale, sold, or offered for sale in bottles or other closed containers unless the name and principal location of the manufacturer or bottler thereof are shown on such container by being molded, printed, or otherwise labeled on such container or such name and location may be shown on the bottle cap in the case of permanently and distinctively branded bottles; but a licensee under sections 913.22 to 913.28, inclusive, of the Revised Code, has not violated this section if the container for the soft drink of such licensee shows on such container the product name, trade-mark, or brand used by such licensee by being permanently molded or otherwise impressed on such container, which product name, trade-mark, or brand, and a full description of the territory in which such products of the licensee are distributed, was filed with the director as a part of the application for license required by section 913.23 of the Revised Code. No person shall use, for the sale or distribution of soft drinks or other beverages, any bottles or other containers bearing the label, name, trade-mark, or brand of any other person without the consent of such other person, and any person who so uses bottles or other containers without such consent may be enjoined in a suit by the owner of the bottles or other containers bearing such label, name, trade-mark, or brand.

(F) In addition to the specific labeling requirements set forth in sections 913.22 to 913.28, inclusive, of the Revised Code, all labels for soft drinks and soft drink flavors shall generally conform to the federal Food, Drug, and Cosmetic Act relative to the labeling of food products.

Effective Date: 11-18-1969



Section 913.26 - Adulteration prohibited.

No person, within this state, shall manufacture for sale, sell, or offer for sale any soft drink or soft drink flavor which is adulterated. Any such soft drink or soft drink flavor is adulterated if it is compounded or manufactured contrary to sections 913.22 to 913.28, inclusive, of the Revised Code, or if it contains any added substance or ingredient which, as used, may be poisonous or injurious to health.

Effective Date: 10-01-1953



Section 913.27 - Requirements and regulations for bottling and flavor manufacturing plants.

(A) All bottling plants and flavor manufacturing plants shall be well lighted, drained, plumbed, and ventilated, and shall be kept in a sanitary condition, with adequate provision for the exclusion of vermin and flies or other insects.

(B) Any portion of a building used as a "bottling plant" or "flavor manufacturing plant" shall be used for no other purpose and shall be located so that it is free from contaminating surroundings. The syrup room of such bottling plant shall be separately enclosed, shall be well ventilated and lighted, shall be provided with a sink and with running hot and cold water, shall be protected against vermin, flies, dirt, and dust, and shall be so constructed as to be easily cleaned.

(C) All bottling plants and all flavor manufacturing plants shall be provided with adequate toilet facilities, which shall be of sanitary construction and shall be separate and apart from any room used for the manufacture, bottling, or dispensing of such products.

(D) Every bottling plant shall be equipped with mechanical container-washing apparatus and machinery, and with mechanical and sanitary machines for bottling and for carbonating if carbonated soft drinks are manufactured in such plant.

(E) All machines, apparatus, vessels, fountains, tanks, or other equipment, caps, and ingredients used in the manufacture of soft drinks or soft drink flavors shall be kept in a sanitary condition. No vessels or tanks shall be used for syrup mixing or for storing such mixed syrup unless they are of glass or stainless steel, porcelain lined, block tin lined, or made of some other suitable impervious material.

(F) All closable containers in which soft drinks are sold or dispensed shall be washed or rinsed immediately before filling and shall be sanitary. All reusable closable containers, except siphons and soda tanks used in the manufacture or bottling of soft drinks, immediately before being filled, shall be exposed to a three per cent alkali solution of which not less than sixty per cent is caustic (sodium hydroxide), for a period of not less than five minutes at a temperature of not less than one hundred thirty degrees Fahrenheit, or to an equivalent cleansing and sterilizing process, and then thoroughly rinsed in safe potable water until free from alkali or sodium hydroxide.

(G) No employer shall knowingly permit, require, or suffer any person to work in an establishment where soft drinks or soft drink flavors are bottled or dispensed, who is afflicted with any contagious, venereal, or infectious disease, or with a skin disease.

(H) Bottling plants shall be located in buildings so constructed that the bottling operation is performed in separate rooms, but such construction shall allow for modern practices in the loading or unloading of trucks in the same rooms, and for modern practices in the use of conveyor systems or other means of mechanical handling. This requirement does not apply to bottling plants which have been located continuously in the same building before and since August 1, 1949, unless major structural changes were made in said building after such date.

Effective Date: 10-01-1953



Section 913.28 - Administrative rules.

The director of agriculture shall enforce sections 913.01 to 913.05 and 913.22 to 913.27 of the Revised Code, and he shall adopt rules as he considers necessary for the administration and enforcement of such sections.

Effective Date: 07-27-1990



Section 913.41 - Food processing establishments to be kept sanitary.

No proprietor, owner, or manager of a bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, eating house, packing house, slaughterhouse, ice cream factory, canning factory, or place where a food product is manufactured, packed, stored, deposited, collected, prepared, produced, or sold for any purpose, shall fail to place it in a clean and sanitary condition within ten days after being duly notified in writing or by posting the notice provided for in section 913.42 of the Revised Code, or fail to keep it in such condition thereafter.

Effective Date: 10-01-1953



Section 913.42 - Posting of notices.

If the director of agriculture or any of his inspectors or agents, is of the opinion that a place named in section 913.41 of the Revised Code is being operated in violation of such section he shall notify the proprietor, owner, or manager thereof, in writing, to place it in a clean and sanitary condition within a reasonable time to be stated in such notice, which time shall not be less than ten days.

The director or any of his inspectors or agents shall post in a conspicuous place in such of the places mentioned in section 913.41 of the Revised Code a copy of the sanitary code adopted by the department of agriculture, printed in plain, legible type.

Upon said notice shall be stamped or written the date of such posting and the inspector shall make a record of such date in a book provided for that purpose. A certified copy of the record of such posting shall be received as prima-facie evidence of such fact in the trial of any cause in any court of this state.

Effective Date: 10-01-1953



Section 913.99 - Penalty.

(A) Whoever violates sections 913.01 to 913.05 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates sections 913.22 to 913.28 of the Revised Code shall be fined not more than one hundred dollars for a first offense; for a subsequent offense such person shall be fined not more than one hundred dollars or imprisoned not more than ninety days, or both; for a third offense such person's license shall be revoked.

(C) Whoever violates section 913.41 of the Revised Code shall be fined not less than fifty nor more than two hundred dollars for a first offense; for each subsequent offense such person shall be fined not less than one hundred nor more than three hundred dollars or imprisoned not less than thirty nor more than one hundred days, or both.

Effective Date: 07-01-1996






Chapter 915 - COLD STORAGE; INDIVIDUAL LOCKERS

Section 915.01 - Cold storage definitions.

As used in sections 915.01 to 915.12, inclusive, of the Revised Code:

(A) "Cold storage" means the storage of food, at or below a temperature of forty degrees Fahrenheit, in a cold-storage warehouse.

(B) "Cold-storage warehouse" means a place artificially cooled by the employment of refrigerating machinery or ice or other means, in which articles of food are stored for thirty days or more at a temperature of forty degrees Fahrenheit, or lower.

(C) "Food" means eggs, butter, fresh animal flesh and fresh products therefrom, and fresh fish and fowl flesh, which have been stored in a cold-storage warehouse.

(D) "Container" means any bag, barrel, basket, bottle, box, caddy can, canister, carton, crate, firkin, hogshead, jar, jug, keg, stopper, vessel, wrapper, frozen bulk, or any similar or analogous utensil, receptacle, band, or wrapper in which food may be kept, stored, sold, or offered for sale.

(E) "Marked" means written, printed, stamped, or painted, or any other means whereby words or figures may be indicated in or on a container, or any cover attached thereto.

(F) "Wholesome" means fit for human food.

Effective Date: 12-16-1964



Section 915.02 - License.

No person, firm, or corporation shall operate a cold-storage warehouse, for hire, without a license issued by the director of agriculture. A license shall be issued only on written application stating the location of the warehouse. Upon receipt of the application the director shall cause an examination to be made into the sanitary conditions of the warehouse. If it is found to be in a sanitary condition and properly equipped for the purpose of cold storage, the director shall cause a license to be issued authorizing the applicant to operate a warehouse. No license shall be issued until the applicant has paid to the director the sum of two hundred dollars. A license shall be valid until the last day of March of each year and becomes invalid on that date unless renewed. A license shall be required for each separate warehouse building.

Effective Date: 09-23-1974; 06-30-2005



Section 915.021 - License renewal.

All licenses issued under section 915.02 of the Revised Code shall be renewed by the last day of March of each year pursuant to this section and the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code.

Effective Date: 11-21-1969



Section 915.03 - Records.

Each person, firm, or corporation licensed to operate a cold-storage warehouse shall keep an accurate record of the receipts and withdrawals of food therefrom. The agents of the director of agriculture shall have free access to such records at all times. Each such person, firm, or corporation shall file in the office of the director on or before the sixth day of January, April, July, and October of each year, a report setting forth in itemized form the kind and quantities of food products held in cold storage in such warehouse. The report shall be made on printed forms prepared and supplied by the director. The director may cause such other reports to be filed at such times as he may deem advisable.

Effective Date: 10-01-1953



Section 915.04 - Stamped dates.

All food shall, at the time it is deposited in any cold-storage warehouse, bear the date of such deposit plainly stamped thereon. Such food shall also bear a stamp indicating the date of removal. The marking of food as provided in this section shall be under such further regulations as may be prescribed by the director of agriculture. This section and sections 915.03 and 915.09 of the Revised Code do not apply to any food placed in a locker rented or leased by a consumer, which food is for the use of such consumer and not for sale.

Effective Date: 10-01-1953



Section 915.05 - Labels.

No person, firm, or corporation, or any agent thereof, shall sell, or offer or expose for sale, or have in possession with intent to sell at wholesale, any cold-storage food, unless there shall be placed on each container thereof, in a conspicuous place in full view of the purchaser, a placard with the words "wholesome cold-storage food" printed thereon, in plain uncondensed gothic letters not less than one-half inch in length. In addition, all such food shall be marked with the date when it is withdrawn from such warehouse. There shall also be displayed upon every open container containing such food, in the same manner, in a conspicuous position, in full view of the purchaser, a placard with the words "wholesome cold-storage food" printed thereon, in the same form as described in this section, when such food is sold from such container or otherwise at retail.

The director of agriculture may devise such rules and regulations as may be proper for the sale of fish, meats, or poultry, when labeled "quick-frozen," "frozen," or "frosted," in lieu of the label "wholesome cold-storage food."

Effective Date: 10-01-1953



Section 915.06 - Length of storage period.

No person, firm, or corporation shall sell, or offer or expose for sale, whole carcasses, or parts thereof, of beef, pork, sheep, lamb, or veal, or dressed fowl, fresh fish, eggs, or butter, if any of such foods have been kept for more than one year in a cold-storage warehouse.

Effective Date: 10-01-1953



Section 915.07 - Re-storage.

After food has been withdrawn from a cold-storage warehouse for the purpose of placing it on the market for sale, no person, firm, or corporation shall return such food, or any portion thereof, to such a warehouse. Food may be transferred from one warehouse to another, but the total length of time such food remains in cold storage, for the purpose of sale, shall not exceed the time specified in section 915.06 of the Revised Code.

Effective Date: 10-01-1953



Section 915.08 - Foreign food.

No food shall be sold, or offered or exposed for sale, in this state, which has been placed in any cold-storage warehouse outside this state, unless it has been marked as provided in section 915.05 of the Revised Code. No such food shall be sold, or offered or exposed for sale, in this state, if the total length of time that such food has remained in cold storage exceeds the time specified in section 915.06 of the Revised Code.

Effective Date: 10-01-1953



Section 915.09 - Unwholesome food.

No person, firm, or corporation shall place in any cold-storage warehouse, keep therein, sell, or offer or expose for sale, any diseased, tainted, or otherwise unwholesome food, or shall place in cold storage any slaughtered animals or parts thereof unless the entrails and other offensive parts have first been properly removed.

Effective Date: 03-17-1955



Section 915.10 - Closing warehouse.

Whenever any licensed warehouse, or any portion of such warehouse, is deemed by the director of agriculture to be in an unsanitary condition, the director shall cause such warehouse, or portion thereof, to be closed.

Effective Date: 10-01-1953



Section 915.11 - Refrigeration during shipment.

Sections 915.01 to 915.12, inclusive, of the Revised Code, do not prohibit the shipping, consigning, or transporting of fresh food in properly refrigerated cars within this state to points of destination; nor do such sections prohibit such food when received from being held in a cooling room for a period of forty-eight hours; nor do they prohibit the keeping of fresh food in iceboxes or refrigerators in retail stores while the same is offered or exposed for sale.

Effective Date: 12-16-1964



Section 915.12 - Enforcement.

The director of agriculture shall enforce sections 915.01 to 915.12, inclusive, of the Revised Code, and shall make all rules and regulations necessary for the enforcement of such sections.

Effective Date: 12-16-1964



Section 915.13 - [Repealed].

Effective Date: 07-01-1963



Section 915.14 - Individual locker plant definitions.

As used in sections 915.14 to 915.24 of the Revised Code, unless the context otherwise requires:

(A) "Food" means all articles used by humans for food, drink, ice, confectionery, or condiment, whether simple, mixed, or compound, and any substance used as a constituent in the manufacture thereof.

(B) "Establishment" means any business location or building of which any of the following facilities or operations are a part: a frozen food manufacturing facility, slaughterhouse, locker room, locker, chill room, sharp freezing room and facilities, or sharp freezing cabinet.

(C) "Slaughterhouse" means a room or space used to butcher animals for sharp freezing.

(D) "Locker room" means any room in an establishment in which lockers are located and in which space may be provided for the storage of frozen food belonging to and for sale by the operator to the public.

(E) "Locker" means the individual section or compartment, provided with a lock, of a capacity not to exceed twenty-five cubic feet, in the locker room of an establishment, which is rented by a person, firm, or corporation for the purpose of storing frozen food for its use.

(F) "Chill room" means a room or space in an establishment used for the purpose of chilling food in preparation for processing for sharp freezing.

(G) "Sharp freezing" means the reducing of every portion of food placed in a sharp freezer facility to a temperature of ten degrees Fahrenheit or less in five hours or less.

(H) "Sharp freezing room," "sharp freezing cabinet," or "other sharp freezing facilities" means any location, space, or facility in an establishment used for the sharp freezing of food for storage or eventual sale.

(I) "Operator" means any person, firm, or corporation operating or maintaining an establishment.

(J) "Frozen food manufacturing facility" means a room or space in an establishment used to freeze food, other than frozen desserts as defined in section 917.01 of the Revised Code, for eventual sale in a frozen state.

Effective Date: 10-21-1997



Section 915.15 - Locker plant license to operate.

No person, firm, or corporation, except one licensed under sections 918.01 to 918.11 of the Revised Code, shall operate an establishment unless such person has secured a license therefor from the department of agriculture and has otherwise complied with sections 915.14 to 915.24 of the Revised Code. A separate license shall be secured for each establishment. The application for such license shall be in writing on forms prescribed and furnished by the department.

Such application shall be accompanied by the required license fee.

Effective Date: 06-20-1994



Section 915.16 - License fee.

The license fee for an establishment is fifty dollars. Any operator operating in connection with a cold-storage warehouse holding a license under section 915.02 of the Revised Code is not required to secure an additional license under section 915.15 of the Revised Code so long as the operator continues to be licensed as a cold-storage warehouse; but the operator shall comply with sections 915.14 to 915.24 of the Revised Code, and all rules and regulations promulgated thereunder. The license issued shall be in such form as the department of agriculture prescribes. Licenses shall be valid until the last day of November following initial issuance or renewal and shall become invalid on that date unless renewed. The original license or a certified copy thereof shall be conspicuously displayed by the operator in the establishment.

Effective Date: 11-21-1969; 06-30-2005



Section 915.161 - Annual license renewal.

Licenses issued under sections 915.14 to 915.24, inclusive, of the Revised Code, shall be renewed by the last day of November of each year pursuant to this section and the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code.

Effective Date: 11-21-1969



Section 915.17 - Inspections.

Upon receipt of the application for a license accompanied by the required fee, the department of agriculture shall inspect the establishment to be licensed and if it finds that such establishment, its equipment, facilities, surrounding premises, and operations comply with sections 915.14 to 915.24 of the Revised Code and the applicable rules adopted thereunder, and that the establishment is being operated under proper sanitary conditions and in conformity with sanitary regulations adopted by the director of agriculture under authority of section 3715.02 of the Revised Code, the department shall issue such license. The persons designated by the department to make such inspection shall be persons having practical knowledge of the operation of cold-storage plants and establishments and the storage of food therein, and shall be thoroughly familiar with such sections and the applicable rules of the department. The department shall inspect all licensed establishments at least once each six months and may make such additional inspections as the department deems necessary. The director and his representatives shall have access to establishments at all reasonable times for the purpose of making such inspections.

Effective Date: 10-06-1992



Section 915.18 - Temperatures.

(A) The refrigeration system for an establishment shall be equipped with accurate and reliable controls for the automatic maintenance of uniform temperatures as required in the various refrigerated rooms and shall be of adequate capacity to provide under extreme conditions of outside temperatures and under peak load conditions in the normal operations of the establishment, the following temperatures:

(1) In the chill room temperatures within two degrees of Fahrenheit plus or minus of thirty-eight degrees above zero Fahrenheit with a tolerance of ten degrees Fahrenheit for a reasonable time after fresh food is put in for chilling;

(2) In the sharp freezing room temperatures of ten degrees below zero Fahrenheit or lower or temperatures of zero degrees Fahrenheit or lower when forced air circulation is employed with a tolerance of ten degrees Fahrenheit for either type of installation for a reasonable time after fresh food is put in for freezing;

(3) In the locker room temperatures of not to exceed plus five degrees Fahrenheit with a tolerance of five degrees Fahrenheit higher;

(B) All establishments with the exception of those having a locker room only, shall have a chill room, and sharp-freezing facilities and facilities for cutting and wrapping or packaging food.

This section does not prohibit such variations as may occur during short periods of time incidental to defrosting. For experimental purposes, the department of agriculture, upon application in writing, may authorize for a limited and prescribed period, the installation and use of refrigeration systems or methods which in the opinion of the department will result in improvement over present methods.

Effective Date: 11-06-1959



Section 915.19 - Animal food.

Food for other than human consumption shall not be stored in the chill room, aging room, sharp-freezing room, or locker room of any establishment, except such items of animal or vegetable matter as may have been inspected and approved by representatives of the meat inspection division of the United States department of agriculture or representative of the department of agriculture of this state. Foods not intended for human consumption shall bear a label or tag bearing plainly and conspicuously in letters not less than three-eighths of an inch in height the words "not for human consumption."

Effective Date: 11-06-1959



Section 915.20 - Records.

Every operator of an establishment having lockers shall keep an accurate record setting forth:

(A) The name and address of each patron renting a locker or storing food;

(B) The rental period for each locker rented, the charge therefor, and the payments thereon;

(C) All persons renting lockers who are directly or indirectly engaged in the selling of foodstuffs for human consumption must declare this fact to the management and an entry shall be made on the records of the operator.

Articles of food in any establishment which are intended for trade channels must be handled as provided under sections 915.03 to 915.12, inclusive, of the Revised Code, and the rules and regulations promulgated thereunder. An operator may have in storage in any establishment under his control, food belonging to and for sale by such operator to the public, without complying with section 915.03 of the Revised Code.

Effective Date: 11-06-1959



Section 915.21 - Prohibition.

No food shall be placed in a locker in any establishment unless such food has been inspected and approved by the operator.

Effective Date: 11-06-1959



Section 915.22 - Administrative rules.

The department of agriculture may make and enforce reasonable rules and regulations necessary to carry out sections 915.14 to 915.24, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 915.23 - Refusal or revocation of licenses.

The department of agriculture, after notice and hearing, held in accordance with the provisions of sections 119.01 to 119.13, inclusive, of the Revised Code may refuse to issue or may revoke the license for any establishment, or the authority for any establishment to operate as such by virtue of holding a cold-storage warehouse license under sections 915.02 of the Revised Code, for failure to comply with sections 915.14 to 915.24, inclusive, of the Revised Code, or any rule or regulation of the department. Before refusing to issue or revoking any license the department shall send the licensee notice of such hearing by registered or certified mail not less than ten days before the hearing and shall afford such licensee an opportunity to be heard in person or by attorney with respect thereto at a time and place specified in such notice.

In event any license is revoked, the department may permit the continued operation of the establishment involved upon such conditions or under such supervision as the department may prescribe for a period of not to exceed six months, in order to enable patrons to remove any food stored therein, but during such period no additional food shall be received or stored in such establishment.

Effective Date: 11-06-1959



Section 915.24 - Food safety fund.

(A) There is hereby created in the state treasury the food safety fund. All of the following moneys shall be credited to the fund:

(1) Bakery registration fees and fines received under sections 911.02 to 911.20 of the Revised Code;

(2) Cannery license fees and renewal fees received under sections 913.01 to 913.05 of the Revised Code;

(3) Moneys received under sections 913.22 to 913.28 of the Revised Code;

(4) License fees, fines, and penalties recovered for the violation of sections 915.01 to 915.12 of the Revised Code;

(5) License fees collected under sections 915.14 to 915.23 of the Revised Code;

(6) License fees, other fees, and fines collected by or for the director of agriculture under Chapter 3717. of the Revised Code;

(7) Fees collected under section 3715.04 of the Revised Code for the issuance of certificates of health and freesale;

(8) Registration fees and other fees collected by the director of agriculture under section 3715.041 of the Revised Code.

(B) The director of agriculture shall use the moneys deposited into the food safety fund to administer and enforce the laws pursuant to which the moneys were collected.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-1999; 06-30-2005



Section 915.99 - Penalty.

Whoever violates sections 915.01 to 915.24 of the Revised Code is guilty of a misdemeanor of the third degree on the first offense; on each subsequent offense, such person is guilty of a misdemeanor of the second degree.

Effective Date: 06-20-1994






Chapter 917 - DAIRY PRODUCTS

Section 917.01 - Dairy product definitions.

As used in this chapter:

(A) "Person" means any individual, government agency, political subdivision, partnership, corporation, association, co-operative association, or other business unit.

(B) "Co-operative association" or "agricultural cooperative association" means any agricultural cooperative organized under Chapter 1729. of the Revised Code and qualified to do business in this state if the director of agriculture finds the association has, in good faith, its entire activities under the control of its members and has been and is exercising full authority in the sale of milk or cream for its members.

(C) "Market area" means any area that the director finds is a natural marketing area and designates as such.

(D) "Dealer" or "milk dealer" means a person who purchases or receives milk from a producer for the purpose of bottling, packaging, selling, processing, jobbing, brokering, or distributing the milk except where the milk is disposed of in the same container in which it is received, without removal from the container and without processing in any way except by necessary refrigeration. Any person who buys and distributes milk in containers under the person's own label is a dealer.

(E) "Imitation" means imitation as described in 21 C.F.R. 101.3, as amended.

(F) "Milk" means the lacteal secretion, substantially free from colostrum, obtained by the complete milking of one or more healthy cows, goats, sheep, or other animals and intended for either of the following purposes:

(1) To be sold for human consumption or for use in dairy products;

(2) To be used for human consumption or for use in dairy products on the premises of a governmental agency or institution.

"Milk" does not include a blend of the lacteal secretions of different species.

(G) "Grade A milk" means milk produced by a person holding a valid producer license of the grade A milk category issued pursuant to section 917.09 of the Revised Code.

(H) "Manufacture milk" means milk produced by a person holding a valid producer license of the manufacture milk category issued pursuant to section 917.09 of the Revised Code.

(I) "Producer" or "milk producer" means a grade A milk producer or a manufacture milk producer.

(J) "Grade A milk producer" means a person located in this state who sells or offers for sale grade A milk obtained from a cow, goat, sheep, or other animal that the person owns or controls.

(K) "Manufacture milk producer" means a person located in this state who sells or offers for sale manufacture milk obtained from a cow, goat, sheep, or other animal that the person owns or controls.

(L) "Grade A milk products" means products derived from grade A milk and having the standard of identity, quality, strength, purity, grade, and, if added, permitted optional ingredients found in the standards of identity established for the products in rules adopted by the director under section 917.02 or 3715.02 of the Revised Code, and includes:

(1) Cottage cheese;

(2) Raw, pasteurized, or aseptically processed products derived from milk and described in either of the following:

(a) The most recent published recommendations of the food and drug administration, public health service, United States department of health and human services;

(b) Rules adopted by the director.

(M) "Manufactured milk products" means all products, other than raw milk for sale to the ultimate consumer and grade A milk products, that are derived from milk and are for human consumption, including:

(1) Butter;

(2) Natural or processed cheese;

(3) Evaporated, condensed, and dry products;

(4) Frozen desserts;

(5) Such other products derived from milk as the director may specify by rule that have the standard of identity, quality, strength, purity, grade, and, if added, permitted optional ingredients found in the standards of identity established for the product in rules adopted by the director under section 917.02 or 3715.02 of the Revised Code.

(N) "Dairy products" means milk, raw milk for sale to the ultimate consumer, grade A milk products, and manufactured milk products.

(O) "Frozen desserts" means frozen desserts, including the mixes, described in 21 C.F.R. 135, as amended, unless otherwise specified by the director by rule.

(P) "Milk plant" means a grade A milk plant or manufacture milk plant.

(Q) "Grade A milk plant" means a place, including a governmental operation, where grade A milk or a grade A milk product is collected, handled, controlled, processed, stored, pasteurized, ultra-pasteurized, repasteurized, aseptically processed, bottled, or prepared for distribution, but does not include a place where a grade A milk product is purchased in packaged form and is stored and handled for the sole purpose of sale to the ultimate consumer.

(R) "Manufacture milk plant" means a place, including a governmental operation, where manufacture milk or a manufactured milk product is collected, handled, controlled, manufactured, processed, stored, pasteurized, ultra-pasteurized, repasteurized, commercially sterilized, aseptically processed, bottled, or prepared for distribution, but does not include a place where a manufactured milk product is purchased in packaged form and is stored and handled for the sole purpose of sale to the ultimate consumer.

(S) "Raw milk for sale to the ultimate consumer" means the raw milk sold or offered for sale by a raw milk retailer.

(T) "Raw milk retailer" means a person who, prior to October 31, 1965, was engaged continuously in the business of selling or offering for sale raw milk directly to ultimate consumers.

(U) "Processor" or "milk processor" means a grade A milk processor or a manufacture milk processor.

(V) "Grade A milk processor" means a person who operates or controls a milk plant, transfer station, receiving station, or milk transport cleaning facility that is located in this state or from which grade A milk or grade A milk products are sold or offered for sale for human consumption, as applicable.

(W) "Manufacture milk processor" means any person who operates or controls a manufacture milk plant, transfer station, receiving station, or milk transport cleaning facility that is located in this state or from which manufacture milk or manufactured milk products are sold or offered for sale for human consumption, as applicable.

(X) "Weigher, sampler, or tester" means a person who, in order to determine volume, weight, or composition for the purpose of determining price, weighs, tests, or samples either of the following:

(1) Milk at a dairy farm;

(2) Milk or cream purchased by a dealer from a milk producer or co-operative association.

(Y) "Hauler" or "milk hauler" means a person who owns or leases a vehicle or conveyance used to transport raw milk, but does not include a producer transporting raw milk that the producer has produced.

(Z) "License" means a license issued under section 917.09 of the Revised Code and includes a registration issued under division (J) of that section.

Effective Date: 08-05-1998; 04-15-2005



Section 917.02 - Director of agriculture - powers and duties.

(A) The director of agriculture may do any of the following:

(1) Adopt rules in accordance with Chapter 119. of the Revised Code regulating all of the following:

(a) The sanitary production, storage, transportation, manufacturing, handling, processing, sampling, testing, examination, and sale of dairy products;

(b) The suspension and revocation of licenses issued under section 917.09 of the Revised Code, provided that the rules are in accordance with and do not conflict with section 917.22 of the Revised Code;

(c) Terms and renewal periods, registration requirements, categories, and fees for licenses issued under section 917.09 of the Revised Code, except that the fee for a producer's license shall not exceed fifteen dollars;

(d) Examinations that must be passed prior to issuance of a weigher, sampler, or tester license and inspections that must be passed prior to issuance of any other type of license issued under section 917.09 of the Revised Code;

(e) Procedures for issuing and renewing licenses under section 917.09 of the Revised Code;

(f) Information that an applicant for a license issued under section 917.09 of the Revised Code is required to provide on the application for licensure;

(g) Standards for equipment or materials used for the production, processing, and handling of dairy products;

(h) Records to be kept by persons holding a license issued under this chapter and the inspection and auditing of books and records of those persons, and any other records that are required to be kept by other rules adopted under this section;

(i) Security arrangements and evidence of financial responsibility for milk dealers, to ensure prompt payment to milk producers;

(j) Standards of identity, quality, strength, purity, grading, and labeling of dairy products;

(k) The production, processing, and handling of dairy products and the prompt and accurate payment for milk and cream by milk dealers, but not the establishment or control of the price of milk and cream;

(l) Criteria for the equipment, methods, or materials to be used in performing weighing, volumetric measuring, sampling, and testing of milk and its components when such an operation is used as the basis for determining payment for milk delivered to or purchased by dealers;

(m) The size and placement of labels and of words on labels required by section 917.04 of the Revised Code to be placed on final delivery containers used for the sale of raw milk to ultimate consumers.

The director shall have exclusive authority to administer and enforce rules adopted under division (A)(1) of this section.

(2) Enter into, with the approval of the milk sanitation board created in section 917.03 of the Revised Code, an agreement with a public or private entity that the director determines is properly qualified for the performance of any of the inspections and analyses required by this chapter;

(3) Adopt rules by reference to all or any part of the following recommendations:

(a) The grade A pasteurized milk ordinance, as amended, and the "grade A condensed and dry milk products and condensed and dry whey" supplement I to the grade A pasteurized milk ordinance of the food and drug administration, public health service, of the United States department of health and human services, to the extent those provisions do not conflict with the laws of this state;

(b) The most recent recommendations for milk for manufacturing purposes and its production and processing published in final form in the Federal Register by the United States department of agriculture, to the extent those recommendations do not conflict with the laws of this state.

(4) Administer and enforce this chapter and rules adopted under it and appoint inspectors and other personnel necessary to carry out this chapter and those rules;

(5) Embargo a dairy product that the director reasonably suspects, believes, or determines is adulterated as described in section 3715.59 of the Revised Code or is misbranded as described in section 3715.60 of the Revised Code;

(6) Adopt by reference all or any part of the rules governing the dairy industry adopted by the United States food and drug administration and the United States department of agriculture;

(7) Annually, not later than ninety days after the end of the state fiscal year, determine the expense of administering and enforcing this chapter and rules adopted under it during the preceding state fiscal year and report the determinations to the milk sanitation board .

(B) The director shall do both of the following:

(1) Adopt rules in accordance with Chapter 119. of the Revised Code establishing requirements for continuing education courses for weighers, samplers, and testers licensed under section 917.09 of the Revised Code;

(2) Review continuing education courses for weighers, samplers, and testers licensed under section 917.09 of the Revised Code and grant approval to those that meet the requirements established in rules adopted under division (B)(1) of this section.

Effective Date: 10-21-1997; 04-15-2005



Section 917.03 - Milk sanitation board.

There is hereby created a milk sanitation board consisting of the director of agriculture or the director's authorized representative, the director of health or the director's authorized representative, and the following members to be appointed by the director of agriculture:

(A) Two grade A milk producers;

(B) One manufacture milk producer;

(C) Three milk processors, one of whom shall be a grade A milk processor and one of whom shall be a manufacture milk processor;

(D) One milk hauler.

The three members who are milk producers shall not be members or representatives of the same co-operative association.

The director of agriculture or the director's authorized representative shall serve as chairperson of the board.

Before making the appointments to the board required under this section, the director of agriculture shall consult the respective statewide trade organizations that represent grade A milk producers, manufacture milk producers, milk processors, and milk haulers.

Of the initial appointments, one grade A milk producer, one milk processor, and the milk hauler shall serve for a term ending December 31, 1998, one grade A milk producer and the manufacture milk processor shall serve for a term ending December 31, 1999, and the manufacture milk producer and a grade A milk processor shall serve for a term ending December 31, 2000. Thereafter, members shall serve three-year terms that expire on the thirty-first day of December.

Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or a period of sixty days has elapsed, whichever occurs first. A member shall continue in office for the entirety of the member's term unless removed for misfeasance, malfeasance, or nonfeasance.

The director shall provide the board with the personnel, office space, and incidentals necessary for it to perform its duties and exercise its powers. Members shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. Appointed members shall receive compensation in an amount determined pursuant to division (J) of section 124.15 of the Revised Code.

Effective Date: 10-21-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 917.031 - Authority of milk sanitation board.

The milk sanitation board may do all of the following:

(A) Advise and consult with the director of agriculture in the administration and enforcement of this chapter and rules adopted under it;

(B) Make recommendations to the director regarding proposed rules;

(C) Approve or disapprove agreements between the director and any public or private entity desiring to perform or performing any of the inspections or analyses required under this chapter and rules adopted under it.

The milk sanitation board, after reviewing the director's annual report required under division (A)(7) of section 917.02 of the Revised Code, shall prescribe inspection fees for milk processors, and may prescribe inspection fees for milk producers and milk haulers. The board may modify any fees it has prescribed. The fees prescribed or modified by the board together with the license fees collected pursuant to this chapter shall not exceed sixty-three per cent of the estimated cost of administering and enforcing this chapter, as determined by the board's review of the director's annual report.

Effective Date: 10-21-1997; 04-15-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 917.032 - Subcommittees.

The milk sanitation board shall create three standing subcommittees and may create other subcommittees consisting of board members or nonmembers to review and consider any issue relevant to this chapter and to report findings and make recommendations to the board. Each of the three standing subcommittees shall consist of eight members. One standing subcommittee shall represent grade A milk production and processing, one shall represent manufacture milk production and manufacturing, and one shall represent frozen dessert manufacturing.

The director of agriculture shall appoint members of the three standing subcommittees after consulting with statewide trade organizations representing grade A milk producers and processors, manufacture milk producers and manufacturers, and frozen dessert manufacturers, respectively. The director shall appoint at least one member of the milk sanitation board to serve on each standing subcommittee, and the director or the director's authorized representative shall appoint at least one member of the milk sanitation board to serve on each other subcommittee. The director shall appoint all other members of standing subcommittees, and the director or the director's authorized representative shall appoint all other members of the other subcommittees. The director shall determine the length of the term of office of each member of a standing subcommittee or other subcommittee and may remove a member for misfeasance, malfeasance, or nonfeasance.

A standing subcommittee or any other subcommittee may do all of the following:

(A) Advise and consult with the milk sanitation board in the administration and enforcement of this chapter and rules adopted under it;

(B) Make recommendations to the milk sanitation board regarding proposed rules;

(C) Approve or disapprove agreements between the director and any private or public entity desiring to perform or performing any of the inspections or analyses required under this chapter and rules adopted under it.

Effective Date: 10-21-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 917.04 - Sales of and labeling for raw milk.

No raw milk retailer shall sell, offer for sale, or expose for sale raw milk to the ultimate consumer except a raw milk retailer who, prior to October 31, 1965, was engaged continuously in the business of selling or offering for sale raw milk directly to ultimate consumers, holds a valid raw milk retailer license issued under section 917.09 of the Revised Code, and is subject to the rules regulating the sale of raw milk adopted under this chapter.

No person shall fail to label, in accordance with rules adopted by the director of agriculture under section 917.02 of the Revised Code, all final delivery containers used for the sale of raw milk to ultimate consumers with the words "this product has not been pasteurized and may contain disease-producing organisms."

Effective Date: 10-21-1997



Section 917.05 - Prohibited acts.

No person shall do any of the following or cause any of the following to be done:

(A) Represent an imitation to be a dairy product;

(B) Use a measure, test, or equipment, for the purpose of determining the identity, quality, strength, purity, grade, quantity, or price of a dairy product, that does not comply with standards established by the director of agriculture by rule;

(C) Conduct a test to determine the identity, quality, strength, purity, grade, quantity, or price of a dairy product in a manner that is not in accordance with rules adopted by the director;

(D) Alter or destroy the results of a test conducted to determine the identity, quality, strength, purity, grade, quantity, or price of a dairy product;

(E) Manufacture, sell, or deliver, hold, or offer for sale a dairy product that is not labeled or represented in accordance with the "Nutrition Labeling and Education Act of 1990," 104 Stat. 2353, 21 U.S.C.A. 343, as amended, and regulations adopted under it, and with this chapter and Chapter 3715. of the Revised Code and rules adopted under those chapters;

(F) Manufacture, sell, or deliver, hold, or offer for sale a dairy product that is adulterated as described in section 3715.59 of the Revised Code or is misbranded as described in section 3715.60 of the Revised Code;

(G) Use for human consumption goat's milk, sheep's milk, or another animal's milk, except to manufacture dairy products that are described in 21 C.F.R., as amended, or recognized as nonstandardized traditional products normally manufactured from the animal's milk.

Effective Date: 10-21-1997



Section 917.06 - No local regulations.

(A) As used in this section, "political subdivision" means a county, township, or municipal corporation and any other body corporate and politic that is responsible for government activities in a geographic area smaller than that of the state.

(B) All political subdivisions shall give full faith and credit to the inspections and acts performed and records created in the administration and enforcement of this chapter and the rules adopted under it. No political subdivision shall require a person licensed under section 917.09 of the Revised Code to obtain a license or permit to operate in a manner described in this chapter or rules adopted under it, to submit to an inspection or pay a fee related to this chapter or the rules adopted under it, or to satisfy any other condition except as provided by a statute or rule of this state or the United States.

Effective Date: 10-21-1997



Section 917.07 - Dairy industry fund.

The dairy industry fund is hereby created in the state treasury. All inspection fees and license fees collected under this chapter shall be deposited into the fund together with all fine moneys received by the treasurer of state pursuant to division (F) of section 917.99 of the Revised Code and any other moneys collected under this chapter.

Moneys credited to the dairy industry fund shall be used to operate and pay expenses of the division of dairy in the department of agriculture.

Effective Date: 06-06-2001



Section 917.08 - Examinations.

The director of agriculture shall conduct examinations to test qualifications of applicants for a weigher, sampler, or tester license issued under section 917.09 of the Revised Code at such times and in such places as in the director's opinion will afford the applicants an opportunity to take the examination at reasonable expense. The director may designate or employ one or more persons to conduct the examinations.

Effective Date: 10-21-1997



Section 917.09 - License types and categories.

(A) The director of agriculture may issue the following types of licenses:

(1) Producer;

(2) Processor;

(3) Milk dealer;

(4) Raw milk retailer;

(5) Weigher, sampler, or tester;

(6) Milk hauler.

(B) The director may adopt rules establishing categories for each type of license that are based on the grade or type of dairy product with which the licensee is involved.

(C) Except as provided in section 917.091 of the Revised Code and division (J) of this section, no person shall act as or hold the person's self out as a producer; processor; milk dealer; raw milk retailer; weigher, sampler, or tester; or milk hauler unless the person holds a valid license issued by the director under this section.

(D) Each person desiring a license shall submit to the director a license application on a form prescribed by the director, accompanied by a license fee in an amount specified in rules adopted under section 917.02 of the Revised Code. The applicant shall specify on the application the type of license and category requested and shall include any other information required by rules adopted under section 917.02 of the Revised Code.

(E) Each applicant for a weigher, sampler, or tester license or registration, prior to issuance of the license or registration, shall pass an examination that is given in accordance with section 917.08 of the Revised Code and rules adopted under section 917.02 of the Revised Code.

Each applicant for any other type of license issued under this section, prior to issuance of the license, shall pass an inspection that is made in accordance with rules adopted under section 917.02 of the Revised Code.

(F) The director shall not issue a license to an applicant unless the director determines, through an inspection or otherwise, that the applicant is in compliance with the requirements set forth in this chapter and the rules adopted under it.

(G) Examinations that must be passed prior to issuance of a weigher, sampler, or tester license, inspections that must be passed prior to issuance of any other type of license issued under this section, procedures for issuing and renewing licenses, and license terms and renewal periods shall comply with rules adopted under section 917.02 of the Revised Code.

(H) Suspension and revocation of licenses shall comply with section 917.22 of the Revised Code and rules adopted under section 917.02 of the Revised Code.

(I) Each licensed weigher, sampler, and tester annually shall meet the continuing education requirements established in rules adopted under division (B) of section 917.02 of the Revised Code.

(J) A person whose religion prohibits the person from obtaining a license under this section, in place of a license, shall register with the director as a producer; processor; milk dealer; raw milk retailer; weigher, sampler, or tester; or milk hauler.

The person claiming the exemption from licensure shall register on a form prescribed by the director and shall meet any other registration requirements contained in rules adopted under section 917.02 of the Revised Code. Upon receiving the person's registration form and determining that the person has satisfied all requirements for registration, the director shall notify the person that the person is registered to lawfully operate as a producer; processor; milk dealer; raw milk retailer; weigher, sampler, or tester; or milk hauler.

A registrant is subject to all provisions governing licensees, such as provisions concerning testing, sampling, and inspection of dairy products. A registrant is subject to provisions governing issuance of a temporary weigher, sampler, or tester license under section 917.091 of the Revised Code. A registration shall be renewed, suspended, and revoked under the same terms as a license.

Effective Date: 10-21-1997; 04-15-2005



Section 917.091 - Application and issuance of temporary weigher, sampler or tester license.

The director of agriculture may issue a temporary weigher, sampler, or tester license to an applicant upon determining that the applicant has met all qualifications for licensure under section 917.09 of the Revised Code except successful completion of an examination. A temporary weigher, sampler, or tester license is effective for ninety days from the date of issuance. An applicant who has not taken an examination for licensure may receive no more than three temporary weigher, sampler, or tester licenses. An applicant who takes and fails an examination for licensure may receive no more than two temporary weigher, sampler, or tester licenses.

Effective Date: 10-21-1997; 04-15-2005



Section 917.10 - Pasteurization frozen dessert ingredients.

(A) A person who manufactures frozen desserts for sale shall use in the manufacturing only mixtures in which the dairy products, eggs, and any other ingredient specified by the director of agriculture have been pasteurized in accordance with rules governing pasteurization adopted under section 917.02 of the Revised Code. Except as provided in division (B) of this section, pasteurization shall occur at the milk plant where retail packaging occurs. Repasteurization is not required at a retail establishment.

(B) The director may adopt rules authorizing pasteurization at a milk plant other than the plant where retail packaging occurs if the director determines that the frozen dessert is handled, transported, and stored in a manner that the director determines to be safe and suitable.

Effective Date: 10-21-1997



Section 917.11 - Identification, labeling and branding.

All dairy products shall be identified during processing and all packaged products shall be labeled and branded as required by this chapter and Chapter 3715. of the Revised Code and rules adopted under those chapters, and by the "Nutrition Labeling and Education Act of 1990," 104 Stat. 2353, 21 U.S.C.A. 343, as amended and regulations adopted under it.

Effective Date: 10-21-1997



Section 917.12 - Reports and examinations.

The director of agriculture may provide by regulation for reports to be filed with him at least monthly by dealers, containing such pertinent information as to all milk or cream received during the period covered by such report as the director deems necessary and proper to effectuate sections 917.01 to 917.23, inclusive, of the Revised Code.

The director, or any person whom he may employ when duly authorized by the director in writing, may, during the usual office hours, examine such pertinent books and records of any dealer as are found by him necessary to verify the reports made to the director by the dealer or to determine whether records are properly and accurately kept or to determine whether such sections have been and are being complied with by such dealer or to determine whether producers are being paid according to the statement filed by the dealer.

Effective Date: 10-01-1953



Section 917.13 - Payment reports.

Each dealer shall file with the director of agriculture a statement setting forth the days of each calendar month on which payment is to be made to producers. Whenever any dealer does not pay any of his producers on such days, he shall file with the director a sworn statement containing the names and addresses of producers not so paid and the amount payable to each.

Thereafter, on or before the twentieth day of each calendar month, each dealer shall file with the director a statement setting forth the prices paid for milk or cream delivered to him by producers during the preceding calendar month, and also setting forth the method by which payments to individual producers or a co-operative association were computed. The director shall file such statements, and the same or copies thereof shall be open to public inspection during office hours.

Effective Date: 10-01-1953



Section 917.14 - Adoption of method guaranteeing payment to producer.

Each dealer or any co-operative association making payments to producers for milk or cream except as provided in this section shall adopt one of the following methods to establish financial responsibility:

(A) He shall file and maintain with the director of agriculture a surety bond to the state, which bond shall be of an amount determined by the director to be not less than twice the value of milk or cream purchased by such dealer during an average pay period of the preceding twelve months or, if figures are not available, in such amount as the director requires; such bond shall be conditioned upon the prompt payment by the dealer for all milk or cream purchased by him;

(B) He shall deposit, with a trustee satisfactory to the director, cash or negotiable securities of any kind authorized by section 2109.37 of the Revised Code for investment of trust funds, equal in value to an amount as determined in division (A) of this section;

(C) He shall file with the director a sworn financial statement showing all assets and liabilities with such pertinent and necessary supporting data as the director requires, and revise such statement as frequently as the director requires.

If upon examination of any financial statement and other pertinent factors, the director is of the opinion that the dealer filing the same does not provide sufficient security for payment of producers, he may issue an order requiring such dealer to file a financial statement prepared by a certified public account or a public accountant after an audit of the company's records or establish financial responsibility in accordance with division (A) or (B) of this section, or he may require the dealer to make more frequent payments for milk or cream delivered. Failure to comply with such an order shall be cause for revocation or suspension of license.

If bond is filed under division (A) of this section, it shall bind the principal and surety to pay any producer the amount due to him from the dealer when and as the amount thereof shall be admitted to be due by the dealer or shall have been established by judgment of a court. If securities are placed in trust, the conditions of the deposit contract shall be substantially of the same effect. The form of said bond and said deposit agreement shall be prescribed by the attorney general.

Any producer or association of producers having a claim against a dealer filing such bond, which claim is more than thirty days overdue according to the statement filed by such dealer, may bring action on such bond. Any co-operative association of producers acting as agent for producer members who have delivered milk or cream to such dealer may combine in one action claims of two or more of its members whose claims are overdue.

Any producer having a claim against a dealer making deposit with a trustee shall be entitled to payment by the trustee upon presenting to the trustee either a certificate of the director that the amount claimed is not larger than the amount reported by the dealer as being due to such producer as provided in section 917.13 of the Revised Code or a certified copy of judgment of a court establishing the amount due.

This section does not apply to purchasers of cream who pay for purchases on or before the time of the next delivery.

Effective Date: 09-28-1965



Section 917.15 - Plans of operation.

As individuals or through one or more co-operative associations, producers supplying milk or cream to dealers in any market, may petition the director of agriculture to approve a plan of weighing, sampling, or testing milk or cream, or of auditing payments to producers and schedule of uses, or petition that such functions be performed more frequently than they are ordinarily performed by the director. When such a petition is filed, after public hearing held in the market by the director after two weeks' notice thereof in a newspaper of general circulation in the market, and after notice thereof has been mailed to all licensees who may be affected, if the director deems the market service requested to be advisable he may provide or authorize for the same in such manner as he finds advisable.

All such functions shall be financed by deduction from all producers who, as individuals or through an association, petition for them and whose milk or cream is delivered to the market area of the group affected, and only at such rate per one hundred pounds of milk or per pound of butterfat as will equal the actual cost of such work. Such deduction shall be made from each payment for milk or cream by the dealer receiving such milk or cream in such manner as the director prescribes and shall be paid to those performing such operations in such manner as the director prescribes.

The director may group separately producers and dealers receiving such producers' milk or cream by types of operation such as fluid milk operations, milk manufacturing operations, cheese making, and butter manufacturing. This section shall be applicable to each group separately in any market area.

The director shall discontinue any such special service upon petition of the majority of the producers affected, and he may discontinue such service upon his own initiative.

Effective Date: 10-01-1953



Section 917.16 - Rights of agricultural cooperative association.

(A) This chapter shall not restrain, limit, prejudice, abrogate, or take from any agricultural cooperative association the powers, privileges, and rights it has under Chapter 1729. of the Revised Code.

(B) Specifically, but without limiting division (A) of this section, this chapter shall not derogate from or prejudice any rights of any co-operative association, provided that the association and its employees comply with the licensing requirements.

Effective Date: 08-05-1998



Section 917.17 - Confidential information.

All information that is furnished to or procured by the director of agriculture under sections 917.01 to 917.23 of the Revised Code shall be for the exclusive use and information of the director in the discharge of his official duties and shall not be open to the public or be used in any court in any action or proceeding therein unless the director is a party to such action or proceeding; but such information may be consolidated in statistical tables and published by the director in statistical form, without disclosing details of information furnished by any particular person, for the use and information of other state departments and the public.

The director or any employee of the director and any person assisting the director in the administration of such sections shall not willfully divulge any material information secured while in the employ of the director, with respect to the transactions, property, files, records, or papers of the department, or with respect to the business or mechanical, chemical, or other industrial processes of any person or dealer, to any person other than to the director or to the superior of such employee of the director, or when called upon to testify in any action or proceeding in any court.

Any employee of the director authorized to accept or receive money paid or to be paid to the director shall, before he enters upon the discharge of his duties, execute and file in the office of the secretary of state, a bond in such amount as is fixed by the secretary of state. If surety company bonds are furnished, the premiums thereon shall be paid by the department.

Effective Date: 11-15-1981



Section 917.18 - Family member or employee contracts certain diseases.

(A) As used in this section, "family member" means a spouse; person living as a spouse; parent; child; other person related to a milk producer or raw milk retailer by consanguinity or affinity; or parent, child, or other person related to a spouse or a person living as a spouse by consanguinity or affinity, who is residing with a milk producer or raw milk retailer.

(B) Upon becoming aware that a family member or employee who handles or is likely to handle grade A milk, manufacture milk, raw milk for sale to the ultimate consumer, or equipment used in the handling of any such milk, on the milk producer's or raw milk retailer's premises has contracted or been diagnosed with a dangerous, contagious, or infectious disease, the milk producer or raw milk retailer immediately shall notify the director of agriculture and the health commissioner of the city health district or general health district in which its dairy products are sold or offered for sale, advising both officials of the facts of the case. The director may order that the sale of the dairy products be stopped pending an investigation and for any time thereafter that the director requires. If the director determines that an investigation is called for, the director or the director's authorized representative shall investigate without delay, and the director may place an embargo or make and enforce orders, without a hearing, to prevent the sale of dairy products that constitute adulterated food as described in section 3715.59 of the Revised Code.

Effective Date: 10-21-1997



Section 917.19 - Inspections - right of entry.

The following items shall be subject to inspection by a person designated by the director of agriculture:

(A) Milk plant facilities and equipment;

(B) Milk transport vehicles;

(C) Dairy farms, including dairy animals, stables, milk parlors, milk houses, and milk vessels of milk producers.

The inspector, while in the normal, lawful, and peaceful pursuit of inspection duties, may enter upon, cross over, and remain upon privately owned lands for those purposes and shall not be subject to arrest for trespass.

Effective Date: 10-21-1997; 04-15-2005



Section 917.20 - Admissibility of test report or document.

A test report or document prepared by an analyst who is employed or designated by the director of agriculture and who tested a sample shall be admissible as evidence in a prosecution for a violation of a statute or rule, provided that the report or document contains a sworn statement, signed by the analyst, that the report or document accurately contains or represents the findings or conclusions of the analyst.

Effective Date: 10-21-1997



Section 917.21 - Injunctive or other relief.

In addition to other remedies provided by law and irrespective of whether an adequate remedy at law exists, the director of agriculture may apply to the court of common pleas of a county in which a violation of this chapter or rules adopted under it occurs for a temporary or permanent injunction or other appropriate relief concerning the violation.

Effective Date: 10-21-1997



Section 917.22 - Denial, suspension or revocation of license.

(A)

(1) The director of agriculture may deny, suspend, or revoke a license issued under this chapter for a violation of this chapter or the rules adopted under it. Except as provided in division (A)(2) of this section, the denial, suspension, or revocation of a license is not effective until the licensee is given written notice of the violation, a reasonable amount of time to correct the violation, and an opportunity for a hearing.

(2) If the director determines that a dairy product constitutes adulterated food as described in section 3715.59 of the Revised Code or exceeds bacterial or chemical standards established by rules adopted under this chapter, or that an emergency exists that presents a clear and present danger to the public health, the director may deny, suspend, or revoke a license, effective immediately without a hearing, provided that an opportunity for a hearing shall be afforded thereafter without delay.

(B) All proceedings under this chapter shall comply with Chapter 119. of the Revised Code, except that:

(1) The location of any adjudicatory hearing that the licensee requests shall be the central office of the department of agriculture.

(2) The director shall notify a licensee by certified mail or personal delivery that the licensee is conditionally entitled to a hearing. The director shall specify in the notice that, in order to obtain a hearing, the licensee must request the hearing not later than ten days after the date of receipt of the notice.

(3) If the licensee requests a hearing, the date set for the hearing shall be no later than ten days after the date on which the director receives the request, unless the director and the licensee agree otherwise.

(4) The director shall not postpone or continue an adjudication hearing without the consent of the licensee. If the licensee requests a postponement or continuation of an adjudication hearing, the director shall not grant it unless the licensee demonstrates that an extreme hardship will be incurred in holding the adjudication hearing on that hearing date. If the director grants a postponement or continuation on the grounds of extreme hardship to the licensee, the record shall document the nature and cause of the extreme hardship.

(5) In lieu of having a hearing and upon the licensee's written request to the director, the licensee may submit to the director, not later than the date of the hearing set pursuant to division (B)(3) of this section, documents, papers, and other written evidence to support the licensee's claim.

(6) If the director appoints a referee or examiner to conduct the hearing, the following apply:

(a) A copy of the written adjudication report and recommendations of the referee or examiner shall be served by certified mail upon the director and the licensee or the licensee's attorney or other representative of record not later than three business days following the conclusion of the hearing.

(b) Not later than three business days after receipt of the report and recommendations, the licensee may file with the director written objections to the report and recommendations.

(c) The director shall consider the objections submitted by the licensee before approving, modifying, or disapproving the report and recommendations. The director shall serve the director's order upon the licensee or the licensee's attorney or other representative of record by certified mail not later than six business days after receiving the report.

(7) If the director conducts the hearing, the director shall serve the director's decision by certified mail upon the licensee or the licensee's attorney or other representative of record not later than three business days following the close of the hearing.

(8) If no hearing is held, the director shall issue an order by certified mail to the licensee or the licensee's attorney or other representative of record not later than three business days following the last date possible for a hearing, based on the record that is available.

Effective Date: 10-21-1997; 04-15-2005



Section 917.23 - Cooling and storage of manufacture milk.

(A) With respect to cooling and storage of manufacture milk, a manufacture milk producer shall do one of the following:

(1) In the case of manufacture milk that is stored in cans on the manufacture milk producer's farm, cool the milk to and store it at a temperature of sixty degrees Fahrenheit, sixteen degrees Celsius, or lower within two hours after completion of the milking;

(2) In the case of all other manufacture milk that is stored on the manufacture milk producer's farm, cool the milk and store it in accordance with rules adopted by the director of agriculture pursuant to section 917.02 of the Revised Code.

(B) Manufacture milk stored in accordance with division (A)(1) of this section shall be used exclusively in the manufacture of cheese.

(C) This section does not apply to raw milk that is delivered to a manufacture milk plant not later than two hours after completion of milking.

Effective Date: 03-22-2001



Section 917.24 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 917.99 - Penalty.

(A) Whoever violates division (C) of section 917.09 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense and a misdemeanor of the first degree on each subsequent offense.

(B) Whoever violates section 917.13 or 917.14 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense, a felony of the fifth degree on a second offense, and a felony of the fourth degree on each subsequent offense.

(C) Whoever violates division (A), (B), (C), (D), or (G) of section 917.05 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(D) Whoever violates division (E) or (F) of section 917.05 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense and a misdemeanor of the first degree on each subsequent offense.

(E) Each day of violation of a provision described in divisions (A) to (D) of this section constitutes a separate offense.

(F) The court imposing a fine under divisions (A) to (D) of this section shall order that not less than fifty per cent of the fine be disbursed to the treasurer of state for deposit into the dairy industry fund created in section 917.07 of the Revised Code. Subject to that minimum percentage, the court's order shall specify the percentage of the fine that the clerk of the court shall disburse to the treasurer of state. The clerk of the court shall disburse the remainder of the fine to the county treasurer.

Effective Date: 06-06-2001






Chapter 918 - MEAT INSPECTION

Section 918.01 - Meat inspection definitions.

As used in sections 918.01 to 918.11 of the Revised Code:

(A) "Federal inspection" means an inspection pursuant to the "Federal Meat Inspection Act," 34 Stat. 1260 (1907), 21 U.S.C.A. 71, as amended by the "Wholesome Meat Act," 81 Stat. 584 (1967), 21 U.S.C.A. 601, and any subsequent amendments thereto.

(B) "State inspection" means the meat inspection service conducted by the department of agriculture.

(C) "Establishment" means all premises in the state where animals are slaughtered or otherwise prepared for food purposes, meat canneries, sausage factories, smoking or curing operations, and similar places.

(D) "Animals" means cattle, calves, sheep, swine, horses, mules, other equines, goats, and other animals specified under division (A) of section 918.12 of the Revised Code.

(E) "Carcass" means all parts, including viscera, of slaughtered animals that are capable of being used for human food.

(F) "Meat products" means any product capable of use as human food that is made wholly or in part from any meat or other portion of the carcass of any animal, excepting products that are exempted from definition as a meat product by the director of agriculture under such conditions as the director prescribes to ensure that the meat or other portions of such carcasses contained in the product are not adulterated and that the products are not represented as meat products.

(G) "Wholesome" means sound, healthful, clean, and otherwise fit for human food.

(H) "Adulterated," as applied to any carcass, part thereof, or meat product, has the same meaning as in sections 3715.59 and 3715.62 of the Revised Code or as otherwise prescribed by the director by rules.

(I) "Inspector" means any employee of the department authorized by the director to inspect animals, carcasses, or meat products.

(J) "Official mark" means the official inspection legend or any other symbol prescribed by rules of the director to identify the status of any article or animals under this chapter.

(K) "Labeling" means all labels and any other display of written, printed, or graphic matter:

(1) Upon any article or any of its containers or wrappers, not including package liners;

(2) Accompanying an article.

(L) "Ohio retained" means that the animal or the meat product so identified is held for further examination by a veterinary inspector to determine its disposal.

(M) "Prepared" means slaughtered, canned, salted, rendered, boned, cut up, smoked, cooked, or otherwise manufactured or processed.

(N) "Capable of use as human food" as applied to any animal carcass, part thereof, or meat product means any animal carcass, part thereof, or meat food product that is not denatured or otherwise identified as required by state or federal law or rules or regulations to deter its use as human food and that is naturally edible by humans.

(O) "Misbranded" as applied to any carcass, part thereof, or meat product has the same meaning as in section 3715.60 of the Revised Code or as otherwise prescribed by the director by rules.

(P) "Retail dealer" or "retail butcher" means any place of business where the sales of products are made to consumers only, at least seventy-five per cent of the total dollar value of sales of products represents sales to household consumers, and the sales of products to consumers other than household consumers do not exceed the adjusted dollars limitation for annual retail sales published in the Federal Register by the food safety and inspection service in the United States department of agriculture.

On the first day of March in any year in which an adjustment is made, and whenever the change exceeds five hundred dollars, the director shall adjust the then current ceiling based upon the change in the price of the volume of products whose total price is equal to the then current ceiling. The adjustment shall be equal to the total dollar change in price of the same volume of products between the most recently completed calendar year and the next preceding calendar year as measured by changes in the United States department of labor's national consumer price index for those periods of time.

Effective Date: 06-20-1994; 04-15-2005



Section 918.02 - Ante-mortem inspections of all animals slaughtered.

(A) The director of agriculture, or the director's designee, shall provide ante-mortem inspections of all animals slaughtered at establishments licensed under division (A) of section 918.08 of the Revised Code where and to the extent the director considers it necessary. If, upon inspection, symptoms of disease or other abnormal conditions that would render the animals unfit for human food are found, those animals shall be retained or permanently and conspicuously identified with an official mark indicating they have been condemned and shall be disposed of in a manner prescribed by the director.

(B) The director shall provide post-mortem inspection to the extent the director considers necessary of all animals for human food in establishments licensed under division (A) of section 918.08 of the Revised Code. The head, tongue, tail, viscera, and other parts, and blood used in the preparation of meat products or medicinal products shall be retained in such a manner as to preserve their identity until the post-mortem examination has been completed. Wholesome carcasses shall be identified with an official mark indicating they have been approved. Each unwholesome carcass shall be marked conspicuously by the inspector at the time of inspection with an official mark indicating the carcass has been condemned, and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the establishment in the presence of an inspector. If any carcass or any part thereof, upon examination and inspection subsequent to the first examination and inspection, is found to be adulterated, it shall be destroyed for food purposes by the establishment in the presence of an inspector. All unborn or stillborn animals shall be condemned. Carcasses of animals that have died by means other than slaughter shall not be brought into any room in which meat products are processed, handled, or stored.

(C) The director shall provide inspection of all processing operations at establishments licensed under division (A) of section 918.08 of the Revised Code where animal carcasses, parts thereof, or meat products may be brought in and further treated and prepared, and shall provide inspection and supervision in processing departments to ensure that controls are effective at all times.

(D) Establishments licensed under section 918.08 of the Revised Code shall furnish satisfactory facilities and assistance for ante-mortem and post-mortem inspections as required by the director. The director may require operations at the establishments to be conducted during reasonable hours. Licensees shall inform the director in advance of intended hours of operation. When one inspector is assigned to make inspections at two or more establishments where few animals are slaughtered, or where small quantities of meat products are prepared, the director may designate the hours of the day and the days of the week during which the establishment may be operated. No person shall deny access to any authorized inspector upon the presentation of proper identification at any reasonable time to such establishments and to records pertaining to the source and sale of carcasses and meat products. The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the rate at which an establishment shall reimburse the division of meat inspection for inspection services of more than eight hours in any given day, of more than forty hours in any given week Sunday through Saturday, or on any holiday as specified in division (A) of section 124.19 of the Revised Code.

(E) The director may limit the entry of animals, animal carcasses, or parts thereof, meat food products, and other materials into any establishment at which inspection is maintained under this chapter to ensure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this chapter.

(F) All carcasses, parts thereof, and meat products inspected at any establishment under the authority of this chapter and found to be not adulterated, at the time they leave the establishment, shall bear, in distinctly legible forms directly thereon or on their containers, appropriate labeling as the director may require in accordance with rules adopted under this chapter. No article subject to this chapter shall be sold or offered for sale by any person, under any names or labeling that is false or misleading.

(G) The director shall adopt and enforce sanitation rules pursuant to this chapter, under which establishments shall be maintained. Where the sanitary conditions of any such establishment are such that the meat product is rendered adulterated, the product shall be retained and not allowed to be labeled with an official mark. The rules pertaining to sanitary conditions shall conform with the sanitation standard operating procedures established in Title 9 of the Code of Federal Regulations and shall require that an establishment be evaluated by determining its compliance with those procedures. In addition, the rules shall require that if an establishment does not have a plan for a particular production process under its hazard analysis critical control point plan as required in rules, the meat product of the process may be considered to be adulterated and shall be retained pending a production process review and not allowed to be labeled with an official mark.

Effective Date: 03-22-2001; 04-15-2005



Section 918.03 - Adulterated or unwholesome conditions.

(A) If any animal, carcass, or meat product is found to be in an adulterated condition or is affected by an unwholesome condition, that can be satisfactorily removed by methods approved by the director of agriculture, the same may be so reconditioned under the direction of any inspector.

(B) If an animal, carcass, or meat product found in an adulterated or unwholesome condition cannot be reconditioned as provided in division (A) of this section, such adulterated or unwholesome animal, carcass, or meat product shall be disposed of in a manner prescribed by the director.

Effective Date: 07-27-1971



Section 918.04 - Rules to administer meat inspection.

The director of agriculture shall, in accordance with Chapter 119. of the Revised Code, adopt and enforce rules that are necessary to administer sections 918.01 to 918.11 of the Revised Code. The rules shall meet or exceed the federal standards for meat inspection established in Title 9 of the Code of Federal Regulations.

Effective Date: 03-22-2001



Section 918.05 - Health requirements for employees.

The director of agriculture may require an employee of an establishment to submit to a health examination by a physician at any time. No individual suffering from any communicable disease, including any communicable skin disease, and no person with infected wounds and no person who is a carrier of a communicable disease shall be employed in any capacity in an establishment.

Effective Date: 07-27-1971



Section 918.06 - Unauthorized possession, use or keeping of stamps, marks, or brands.

(A) No person except authorized representatives of the department of agriculture shall possess, use, or keep an inspection mark, stamp, or brand provided or used under Chapter 918. of the Revised Code for stamping, marking, branding, or otherwise identifying carcasses or meat products intended for human food; or possess, use, or keep any stamp, mark, or brand having thereon a device, words, or insignia the same or similar in character or import to stamps, marks, or brands provided or used under Chapter 918. of the Revised Code.

(B) No brand manufacturer, printer, or other person, firm, or corporation shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the director.

(C) All official devices or simulations must at all times be under direct control of a department of agriculture employee, or under official department of agriculture lock or seal.

Effective Date: 07-27-1971



Section 918.07 - Sale of meat or meat products produced for human food.

Meat or meat products produced for human food in accordance with Chapter 918. of the Revised Code shall be afforded movement for sale and may be sold throughout Ohio without restriction except as provided in Chapter 918. of the Revised Code.

Effective Date: 09-15-1965



Section 918.08 - License - annual fee - violations.

(A) Except as provided in division (F) of this section, no person shall operate an establishment without first licensing the establishment with the department of agriculture. The owner of an establishment desiring a license with the department may make application therefor on forms provided by the department. If after inspection the director of agriculture finds that an establishment is in compliance with this chapter and rules adopted under it, the director shall notify the owner of the establishment and, upon receipt of the required license fee, the establishment shall be permitted to operate. However, if after inspection the director finds that an establishment is not in compliance with this chapter and rules adopted under it, the director shall deny the license application. The applicant may appeal the denial of the license application in accordance with Chapter 119. of the Revised Code. The license shall expire annually on the thirty-first day of March and, if the director finds that the establishment is in compliance with this chapter and rules adopted under it, shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(B) The annual license fee for each establishment, or a renewal thereof, is one hundred dollars. All fees collected under this section shall be deposited into the poultry and meat products fund created in section 918.15 of the Revised Code.

(C) If after inspection the director determines that an establishment licensed under division (A) of this section is operating in violation of this chapter or the rules adopted thereunder, the director shall notify the licensee in writing of the violation and give the licensee ten days from the date of notice to cease or correct the conditions causing the violation. If the conditions causing the violation continue after the expiration of the ten-day period, the director may do either of the following:

(1) Impose progressive enforcement actions as provided in division (D)(1) of this section in the same manner as inspectors;

(2) Suspend or revoke the establishment's license in accordance with Chapter 119. of the Revised Code.

(D)

(1) If an inspector determines that an establishment licensed under division (A) of this section is operating in violation of sections 918.01 to 918.12 of the Revised Code and rules adopted under those sections, the inspector may notify the licensee in writing of the violation. The inspector immediately may impose progressive enforcement actions, including withholding the mark of inspection, suspension of inspection, suspension of inspection held in abeyance, and withdrawal of inspection. The progressive enforcement actions may be taken prior to affording the licensee an opportunity for a hearing. As authorized in division (C) of section 119.06 of the Revised Code, a decision to impose a progressive enforcement action is immediately appealable to a higher authority within the department who is classified by the director as a district supervisor and who is designated by the director to hear the appeal. If the district supervisor affirms the enforcement action of the inspector, the licensee may appeal the enforcement action in accordance with Chapter 119. of the Revised Code.

(2) As used in division (D)(1) of this section, "suspension of inspection held in abeyance" means a period of time during which a suspension of inspection is lifted because an establishment has presented the director with a corrective action plan that, if implemented properly, would bring the establishment into compliance with this chapter and rules adopted under it.

(E) If in the opinion of the director the establishment is being operated under such insanitary conditions as to be a hazard to public health, or if the director determines that an establishment is not in compliance with its hazard analysis critical control point plan as required by rules, the director may condemn or retain the product on hand and immediately withdraw inspection from the establishment until the insanitary conditions are corrected or until the establishment is in compliance with its hazard analysis critical control point plan, as applicable. The director may take those actions prior to an adjudication hearing as required under section 119.06 of the Revised Code. The director subsequently shall afford a hearing upon the request of the owner or operator of the establishment.

(F) Any person operating an establishment as defined in section 918.01 of the Revised Code who also operates on the same premises an establishment as defined in section 918.21 of the Revised Code shall apply either for licensure under section 918.08 of the Revised Code or for licensure under section 918.28 of the Revised Code, but not for both, as the director shall determine.

(G) If the director determines that the owner or operator of or any person employed by an establishment licensed under division (A) of this section forcibly assaulted, resisted, opposed, impeded, intimidated, or interfered with any person while that person was engaged in, or because of the person's performance of, official duties under sections 918.01 to 918.12 of the Revised Code or the rules adopted under those sections, the director immediately may withdraw inspection from the establishment prior to an adjudication hearing as required under section 119.06 of the Revised Code.

(H) In addition to any remedies provided by law and irrespective of whether or not there exists an adequate remedy at law, the director may apply to the court of common pleas of the county in which a violation of sections 918.01 to 918.12 of the Revised Code or rules adopted under those sections occurs for a temporary or permanent injunction or other appropriate relief concerning the violation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 04-15-2005



Section 918.09 - [Repealed].

Effective Date: 07-01-1969



Section 918.10 - Exemptions from chapter requirements.

(A) Chapter 918. of the Revised Code does not apply to any of the following:

(1) A person who slaughters or prepares animals on his farm, or has animals slaughtered or prepared for his personal or family use and sells no meat products of such animals;

(2) A retail dealer or retail butcher who sells only meat or meat products that have been inspected in compliance with Chapter 918. of the Revised Code, directly to household consumers in retail stores;

(3) Any establishment that is subject to federal inspection.

(B) Only the requirement for licensure and the provisions of sections 918.01 to 918.11 of the Revised Code relating to sanitation, adulteration, misbranding, and use of the official mark, apply to both of the following:

(1) A person who operates an establishment to slaughter or prepare animals only for persons exempted under division (A)(1) of this section;

(2) A retail dealer or retail butcher who sells only meat or meat products, which have been inspected in compliance with sections 918.01 to 918.11 of the Revised Code, and whose operation or sales are other than those traditionally and usually conducted at retail stores or restaurants as prescribed by rules.

(C) Each establishment licensed under division (A) of section 918.08 of the Revised Code is exempt from any local ordinances, rules, or regulations pertaining to the inspection and sale of animals, carcasses, and meat products, or subjects relating thereto.

(D) Each establishment licensed under division (A) of section 918.08 of the Revised Code is exempt from the license required under section 915.15 of the Revised Code.

Effective Date: 06-20-1994



Section 918.11 - Prohibited acts - fines.

(A) No carcass, parts thereof, or meat products shall be stamped or otherwise identified with an official mark unless the carcass, parts, or products have been so identified at an establishment licensed under division (A) of section 918.08 of the Revised Code.

(B) No person shall offer for sale or sell meat or meat products that have not been inspected in compliance with sections 918.01 to 918.11 of the Revised Code.

(C) No person shall knowingly offer for sale or sell adulterated meat or meat products that are detrimental to public health and safety.

(D) All fines and penalties recovered for violating this section shall be deposited into the poultry and meat products fund created in section 918.15 of the Revised Code.

Effective Date: 06-20-1994; 04-15-2005



Section 918.12 - Voluntary state inspections.

(A) An establishment, as defined in section 918.01 of the Revised Code, that slaughters or otherwise prepares meat of bison, cervidea, other bovidea, camelidae and hybrids thereof, ratites, domestic rabbits, monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status as defined in section 943.01 of the Revised Code, domestic deer as defined in section 1531.01 of the Revised Code, or other animals determined by the director of agriculture by rule for human food purposes may receive voluntary state inspection, as defined in division (B) of section 918.01 of the Revised Code, if the establishment complies with sections 918.01 to 918.11 of the Revised Code and the rules adopted under those sections for establishments that slaughter or otherwise prepare for food purposes other animals and if the establishment complies with division (C) of this section.

(B) The owner of an establishment, as defined in section 918.21 of the Revised Code, who slaughters or otherwise prepares the meat of pheasant, quail, partridge, peafowl, grouse, captive raised wild turkey, captive raised waterfowl, or other poultry determined by the director by rule may receive voluntary state inspection as defined in division (I) of section 918.21 of the Revised Code and the rules adopted under those sections for establishments that slaughter or otherwise prepare for food purposes other poultry and if the establishment complies with division (C) of this section and sections 918.21 to 918.28 of the Revised Code.

(C) An establishment that receives voluntary state inspection under division (A) or (B) of this section shall pay the costs of the inspection at a rate and under terms established by rule of the director of agriculture in accordance with section 918.04 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 03-18-1999



Section 918.15 - Poultry and meat products fund.

There is hereby created in the state treasury the poultry and meat products fund to be administered by the director of agriculture. All moneys collected under sections 918.01 to 918.99 of the Revised Code shall be deposited into the fund and shall be used by the director to administer and enforce those sections.

Effective Date: 06-30-1995



Section 918.21 - Licensing of poultry processing definitions.

As used in sections 918.21 to 918.31 of the Revised Code:

(A) "Poultry by-product manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses of poultry.

(B) "Carcass" means all parts, including viscera, of slaughtered poultry that are capable of being used for human food.

(C) "Capable of use as human food" as applied to poultry or poultry products means poultry or a poultry product that is not denatured or otherwise identified as required by state or federal law or regulations to deter its use as human food, or that is naturally edible by humans.

(D) "Container" or "package" means any box, can, tin, cloth, plastic, or any other receptacle, wrapper, or cover.

(E) "Establishment" means any premises where poultry is slaughtered or otherwise prepared for food purposes.

(F) "Federal inspection" means inspection pursuant to the "Poultry Products Inspection Act," 71 Stat. 441 (1957), 21 U.S.C.A. 451, as amended by the "Wholesome Poultry Products Act," 82 Stat. 791 (1968).

(G) "Immediate container" means any consumer package or any other container in which poultry products not consumer packaged are packed.

(H) "Inspector" means an employee or official of the department of agriculture authorized by the director of agriculture to inspect poultry or poultry products under the authority of sections 918.21 to 918.31 of the Revised Code.

(I) "Ohio inspected and approved" means that the poultry or poultry products so identified have been inspected and passed under sections 918.21 to 918.31 of the Revised Code and the rules pertaining thereto, and at the time of inspection and identification were found to be wholesome.

(J) "Ohio inspected and condemned" means that the poultry or poultry products so stamped and identified are unwholesome and unfit for human food and shall be disposed of in a manner prescribed by the department.

(K) "Ohio retained" means that the poultry or poultry product so identified is held for further examination by an inspector to determine its disposal.

(L) "Poultry" means any domesticated bird and any poultry specified under division (B) of section 918.12 of the Revised Code, whether live or dead.

(M) "Processed" means slaughtered, cut up, boned, salted, stuffed, rendered, smoked, or otherwise manufactured or prepared.

(N) "Poultry product" means any poultry carcass, or part thereof, or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which are exempted by the director from definition as a poultry product under such conditions as the director may prescribe to ensure that the poultry ingredients in those products are not adulterated and that those products are not represented as poultry products.

(O) "Poultry products broker" means any person engaged in the business of buying or selling poultry products on commission or otherwise negotiating purchases or sales or handling of such products other than for his own account or as an employee of another person.

(P) "Renderer" means any person engaged in the business of converting raw rendering materials into fats, oils, feeds, fertilizer, and other products, except rendering conducted under inspection or under exemption of sections 918.21 to 918.31 of the Revised Code.

(Q) "Shipping container" means any container used or intended for use in packaging the product packed in an immediate container.

(R) "State inspection" means the meat inspection service administered by the department of agriculture.

(S) "Wholesome" means sound, healthful, clean, and otherwise capable of use as human food.

(T) "Unwholesome" means:

(1) Unsound, diseased, unclean, injurious to health, or otherwise not capable of use as human food;

(2) Consisting in whole or in part of any filthy, putrid, or decomposed substance;

(3) Processed, prepared, packaged, or held under insanitary conditions whereby any poultry carcass or parts thereof or any poultry product has become contaminated, or whereby a poultry product has been rendered injurious to health;

(4) Produced in whole or in part in such manner that the product contains any poisonous or deleterious substance which has rendered it injurious to health;

(5) Produced in whole or in part from poultry that show evidence of disease or from poultry that have died otherwise than by slaughter;

(6) Containing therein any poisonous or deleterious substance, unless such substance is permitted in production or unavoidable under processing practices as may be determined by rules of the department or other provisions of law limiting or tolerating the quantity of such added substance on or in such product;

(7) Substituting any substance wholly or in part thereof;

(8) Concealing in any manner damaged or inferior quality;

(9) Bearing or containing (by reason of administering any substance to the live poultry or otherwise) any added poisonous or deleterious substance which, in the judgment of the director, may make such product unfit for human food;

(10) Containing any substance which has been added thereto or mixed or packed therein so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

Effective Date: 06-20-1994



Section 918.22 - Inspection and supervision of processing operations - ante-mortem inspections of poultry.

(A) The director of agriculture shall provide inspection and supervision of all processing operations at establishments licensed under section 918.28 of the Revised Code and make ante-mortem inspections of poultry to the extent the director considers necessary to assure a wholesome product.

Whenever processing operations are being conducted, the director shall make post-mortem inspection of the carcass of each bird processed at such establishment, and at any time may order such quarantine, segregation, retention, or reinspection as is determined necessary of poultry and poultry products capable of use as human food. If, upon inspection, symptoms of disease or other conditions are found that would render the poultry or poultry products unwholesome or unfit for human food, such poultry or poultry products shall be condemned, identified, and disposed of as required by rules adopted under section 918.25 of the Revised Code.

(B) Establishments licensed under section 918.28 of the Revised Code shall:

(1) Furnish satisfactory facilities and assistance for inspectors as required by the director;

(2) Operate such establishments during reasonable hours;

(3) Keep the director informed in advance of intended hours of operation;

(4) Accept times of operation as designated by the director when the volume processed at a plant is so small as to require only a part-time inspector to be on duty at the plant;

(5) Reimburse the division of meat inspection for inspection services of more than eight hours in any given day, of more than forty hours in any given week Sunday through Saturday, or on any holiday as specified in division (A) of section 124.19 of the Revised Code at a rate established in rules adopted by the director under Chapter 119. of the Revised Code.

Effective Date: 03-22-2001



Section 918.23 - Facilities and sanitary practices.

Each establishment licensed under section 918.28 of the Revised Code shall provide such premises, facilities, and equipment and be operated in accordance with such sanitary practices as are required by regulations adopted under section 918.25 of the Revised Code.

Effective Date: 01-01-1971



Section 918.24 - Records of licensed establishments.

Each establishment licensed under section 918.28 of the Revised Code shall maintain records showing the receipt, delivery, sale, movement, or disposition of poultry products and shall, at reasonable times, permit the director of agriculture or his authorized representative to have access to and copy such records. Any record required to be maintained for the purpose of this section shall be held for a period of not less than two years after the transaction.

Effective Date: 01-01-1971



Section 918.25 - Rules to administer poultry processing.

The director of agriculture shall, in accordance with Chapter 119. of the Revised Code, adopt and enforce rules as necessary for the implementation, administration, and enforcement of sections 918.21 to 918.31 of the Revised Code. The rules shall meet or exceed the federal standards for meat inspection established in Title 9 of the Code of Federal Regulations. The rules adopted under this section shall provide for the protection of the public health, safety, and welfare and for maximum coordination and cooperation between state and federal programs for regulation of poultry and poultry products, and may include the following:

(A) Exemption of certain products as "poultry products" under the definition in section 918.21 of the Revised Code;

(B) Provision for the retention, identification, and disposal of condemned poultry and poultry products and for the identification of approved products;

(C) Sanitary requirements for premises, facilities, and equipment, for the operation thereof, and for the storage and handling of poultry and poultry products in establishments licensed under section 918.28 of the Revised Code. The rules pertaining to sanitary conditions shall conform with the sanitation standard operating procedures in Title 9 of the Code of Federal Regulations and shall require that an establishment be evaluated by determining its compliance with those procedures.

(D) Requirements for maintenance of records under section 918.24 of the Revised Code;

(E) Procedures for application and licensing, and the revocation and suspension of licenses;

(F) Requirements for marking and attaching the information required by section 918.31 of the Revised Code, including specific styles, legibility and size of type, method of affixing, variations, and exemptions;

(G) Such other rules as are necessary for the proper administration, implementation, and enforcement of sections 918.21 to 918.31 of the Revised Code, including rules requiring that an inspection of an establishment's slaughter and processing operations be conducted in accordance with the establishment's hazard analysis critical control point plan. In addition, the rules shall require that if an establishment does not have a plan for a particular production process under its hazard analysis critical control point plan as required in rules, the poultry product of the process may be considered to be adulterated and shall be retained pending a production process review and not allowed to be labeled with an official mark.

Effective Date: 03-22-2001; 04-15-2005



Section 918.26 - Operating prohibitions.

No person shall:

(A) Operate an establishment without first securing a license from the department of agriculture, unless exempted under section 918.27 of the Revised Code;

(B) Deny access to any authorized inspector at any reasonable time for the purposes of enforcing sections 918.21 to 918.31, inclusive, of the Revised Code, upon the presentation of proper identification;

(C) Operate a licensed establishment contrary to any regulation or order of the director of agriculture made under authority of sections 918.21 to 918.31, inclusive, of the Revised Code;

(D) Possess or use an inspection mark, stamp, or brand provided for in the regulations adopted under section 918.25 of the Revised Code or possess or use any mark, stamp, or brand having thereon a device, words, or insignia the same or similar in character or import to a mark, stamp, or brand provided for in such regulations, except authorized representatives of the department of agriculture;

(E) Sell, offer for sale, or otherwise dispose of poultry or poultry products which have been condemned under section 918.22 of the Revised Code, except under regulations adopted under section 918.25 of the Revised Code;

(F) Fail to maintain records required by section 918.24 of the Revised Code;

(G) Forge any official record, device, mark, or certificate;

(H) Forcibly assault, resist, oppose, impede, intimidate, or interfere with any person while engaged in or on account of the performance of his official duties under section 918.21 to 918.31, inclusive, of the Revised Code or the regulations adopted thereunder.

Effective Date: 01-01-1971



Section 918.27 - Operating prohibition exemptions.

(A) Division (A) of section 918.26 of the Revised Code does not apply to any of the following:

(1) A person who processes poultry on his own premises, or has poultry processed only for his personal or family use and does not sell that poultry or products of that poultry;

(2) A retail dealer or retail butcher who sells only poultry or poultry products that have been inspected in compliance with sections 918.21 to 918.31 of the Revised Code, directly to consumers in retail stores, provided that the only processing operation performed by the retail dealer is the cutting up of poultry products on the premises for sale to consumers;

(3) An establishment that is subject to federal inspection;

(4) A person who grows and slaughters on his own premises less than one thousand poultry in the current calendar year, providing:

(a) The grower-processor does not buy any live poultry;

(b) Such processed poultry is sold to a hotel, institution, restaurant consumer, or other person for preparation in his own kitchen and is served by him.

(B) Only the requirements for licensure and the provisions of sections 918.21 to 918.31 of the Revised Code relating to sanitation, adulteration, misbranding, and use of the official mark apply to either of the following:

(1) A person who operates an establishment to process poultry only for persons exempted under division (A)(1) of this section, provided that the establishment does not engage in the business of buying, selling, or bartering any poultry products capable of use as human food;

(2) A person who grows and slaughters on his own premises one thousand or more poultry, but less than twenty thousand poultry in the current calendar year, providing:

(a) The grower-processor does not buy any live poultry;

(b) Such processed poultry is sold to a hotel, institution, restaurant consumer, or other person for preparation in his own kitchen and is served by him.

Effective Date: 06-20-1994



Section 918.28 - License issuance, revocation, suspension.

(A) Except as provided in division (F) of section 918.08 of the Revised Code, application for a license to operate an establishment shall be made to the director of agriculture on forms provided by the department of agriculture. The director shall inspect the establishment and if, upon inspection, the establishment is found to be in compliance with this chapter and rules adopted under it, the director shall so notify the owner of the establishment and, upon receipt of the annual license fee of one hundred dollars, shall issue the owner a license. However, if after inspection the director finds that an establishment is not in compliance with this chapter and rules adopted under it, the director shall deny the license application. The applicant may appeal the denial of the license application in accordance with Chapter 119. of the Revised Code. The license shall expire on the thirty-first day of March of each year and, if the director finds that the establishment is in compliance with this chapter and rules adopted under it, shall be renewed according to the standard renewal procedures of sections 4745.01 to 4745.03 of the Revised Code.

(B) If after inspection the director determines that an establishment licensed under this section is operating in violation of this chapter or a rule or order adopted or issued under authority thereof, the director shall notify the licensee in writing of the violation, giving the licensee ten days from the date of the notice to correct the conditions causing the violation. If the conditions are not corrected within the ten-day period, the director may do either of the following:

(1) Impose progressive enforcement actions as provided in division (C)(1) of this section in the same manner as inspectors;

(2) Suspend or revoke the license in accordance with Chapter 119. of the Revised Code.

(C)

(1) If an inspector determines that an establishment licensed under division (A) of this section is operating in violation of sections 918.21 to 918.31 of the Revised Code and rules adopted under those sections, the inspector may notify the licensee in writing of the violation. The inspector immediately may impose progressive enforcement actions, including withholding the mark of inspection, suspension of inspection, suspension of inspection held in abeyance, and withdrawal of inspection. The progressive enforcement actions may be taken prior to affording the licensee an opportunity for a hearing. As authorized in division (C) of section 119.06 of the Revised Code, a decision to impose a progressive enforcement action is immediately appealable to a higher authority within the department who is classified by the director as a district supervisor and who is designated by the director to hear the appeal. If the district supervisor affirms the enforcement action of the inspector, the licensee may appeal the enforcement action in accordance with Chapter 119. of the Revised Code.

(2) As used in division (C)(1) of this section, "suspension of inspection held in abeyance" means a period of time during which a suspension of inspection is lifted because an establishment has presented the director with a corrective action plan that, if implemented properly, would bring the establishment into compliance with this chapter and rules adopted under it.

(D) If in the opinion of the director the establishment is being operated under such insanitary conditions as to be a hazard to public health, or if the director determines that an establishment is not in compliance with its hazard analysis critical control point plan as required by rules, the director may condemn or retain the product on hand and immediately withdraw inspection from the establishment until such time as the insanitary conditions are corrected or until the establishment is in compliance with its hazard analysis critical control point plan, as applicable.

(E) If the director determines that the owner or operator of or any person employed by an establishment licensed under division (A) of this section forcibly assaulted, resisted, opposed, impeded, intimidated, or interfered with any person while that person was engaged in, or because of the person's performance of, official duties under sections 918.21 to 918.31 of the Revised Code or the rules adopted under those sections, the director immediately may withdraw inspection from the establishment prior to an adjudication hearing as required under section 119.06 of the Revised Code.

(F) In addition to any remedies provided by law and irrespective of whether or not there exists an adequate remedy at law, the director may apply to the court of common pleas of the county in which a violation of sections 918.21 to 918.31 of the Revised Code or rules adopted under those sections occurs for a temporary or permanent injunction or other appropriate relief concerning the violation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 04-15-2005



Section 918.29 - Exemption from ordinances, rules, or regulations of political subdivision.

An establishment licensed under section 918.28 of the Revised Code is exempt from ordinances, rules, or regulations of a political subdivision pertaining to the inspection of poultry or poultry products.

Effective Date: 01-01-1971



Section 918.30 - Official inspection mark and plant number - identification of product.

(A) Each shipping container of any poultry inspected under the authority of section 918.22 of the Revised Code and found to be wholesome in accordance with regulations adopted under section 918.25 of the Revised Code, shall, at the time such product leaves the establishment, bear in distinctly legible form the official inspection mark and the plant number of the establishment in which the contents were processed and inspected. Each immediate container of poultry product inspected under the authority of section 918.22 of the Revised Code and found to be wholesome in accordance with regulations adopted under section 918.25 of the Revised Code shall, at the time such product leaves the establishment, bear, in addition to such mark and number, the name of the product, a statement of ingredients, if fabricated from two or more ingredients, including a declaration as to artificial flavor, or preservatives, if any, the net weight or other appropriate measure of the contents, and the name and address of the processor. The name and address of the distributor may be used in lieu of the name and address of the processor if the approved plant number is used to identify the establishment in which the poultry product was processed and packed.

(B) The director of agriculture may by regulation adopted under Chapter 119. of the Revised Code permit reasonable variations and grant exemptions from the foregoing labeling requirements in any manner not in conflict with the purposes of sections 918.21 to 918.31, inclusive, of the Revised Code.

Effective Date: 01-01-1971



Section 918.31 - Sale prohibitions.

No person shall do any of the following:

(A) Sell or offer for sale, transport for sale, or deliver or receive for purpose of sale, any poultry product, unless the shipping container, if any, and immediate container, bear the markings and information required by section 918.30 of the Revised Code or by the "Poultry Products Inspection Act," 71 Stat. 441 (1957), 21 U.S.C.A. 451, as amended by the "Wholesome Poultry Products Act," 82 Stat. 791 (1968);

(B) Use any written, printed, or graphic matter upon, or accompanied with any poultry product inspected or required to be inspected pursuant to section 918.22 of the Revised Code, or on the container thereof, that is false or misleading in any particular.

(C) No person shall knowingly offer for sale or sell adulterated poultry or poultry products that are detrimental to the public health and safety.

Effective Date: 06-20-1994



Section 918.41 - State acceptance service to examine and monitor compliance by meat and poultry vendors.

If the director of agriculture has not entered into an agreement with the United States department of agriculture in compliance with section 918.44 of the Revised Code, he shall establish and maintain a state acceptance service within the department of agriculture to examine and monitor compliance by meat and poultry vendors on the list established and maintained by the director of administrative services under section 125.17 of the Revised Code with the specifications of the state purchase contracts awarded them under section 125.11 of the Revised Code, and by establishments, as defined in section 918.01 or 918.21 of the Revised Code, subject to state or federal inspection. State acceptance service shall be made available to such vendors and establishments within the state from eight a.m. to five p.m. Monday through Friday.

At least forty-eight hours, excluding Saturday and Sunday, before the date on which he desires examination and monitoring of the production of meat products, as defined in section 918.01 of the Revised Code, or poultry products, as defined in section 918.21 of the Revised Code, that he intends to supply to the state under a state purchase contract, a vendor or authorized representative from such an establishment shall contact the state acceptance service and request examination and monitoring. A state acceptor shall examine and monitor the production of the meat or poultry products to determine whether there is compliance with the state purchase contract specifications. The containers of products found to be in compliance shall be sealed, dated, and marked with an official mark. The state acceptor shall provide an official acceptance certificate to accompany each shipment to its destination.

The director shall train and appoint as state acceptors inspectors, as defined in sections 918.01 and 918.21 of the Revised Code.

Acceptance may be provided by the United States department of agriculture at the option of the vendor or authorized representative of such an establishment.

Effective Date: 06-20-1994



Section 918.42 - Rules to administer state acceptance service.

If the director of agriculture decides to establish a state acceptance service, he shall adopt and enforce and may amend and rescind rules, in accordance with Chapter 119. of the Revised Code necessary for the implementation, administration, and enforcement of this section and sections 918.41 and 918.43 of the Revised Code. The rules shall provide for the efficient operation of the state acceptance service and may include the following:

(A) The fees and rates to be charged to the vendors and establishments for the state acceptance service. The charges shall be established on an hourly basis, and the time chargeable to a vendor or establishment shall include the travel time of the state acceptor as well as the time spent doing acceptance work at the establishment. Mileage, per diem, and laboratory sampling charges also may be assessed as necessary. The charges shall be established in an amount sufficient to defray the cost of employing state acceptors and administering the state acceptance program.

(B) The conditions under which vendors or authorized representatives at establishments shall present meat products and poultry products, as defined in sections 918.01 and 918.21 of the Revised Code, for examination by a state acceptor;

(C) Provision for a means of random sampling and analyzing of meat products and poultry products supplied under state purchase contracts;

(D) Procedures for investigating complaints from the staff and clientele of state institutions about meat products and poultry products purchased under state purchase contracts and for removal from the approved meat and poultry vendors list of any vendor, or for the suspension or revocation of the license of any establishment, that supplies meat products or poultry products that do not comply with state purchase contract specifications or are unwholesome as defined in section 918.21 of the Revised Code, adulterated or misbranded as defined in section 918.01 of the Revised Code, or who do not pay state acceptance service charges within thirty days after receipt of written notice that the charges are due;

(E) A code of conduct for state acceptors.

Effective Date: 06-20-1994



Section 918.43 - Transfer of surplus in poultry and meat products fund.

The controlling board may transfer any surplus in the poultry and meat products fund beyond the needs of the fund for one fiscal year to any other fund or account administered by the department.

Effective Date: 06-30-1995



Section 918.44 - Federal meat grading and certification service to grade agreement.

(A) The director of agriculture may enter into an agreement with the United States department of agriculture authorizing employees of the department of agriculture to provide the federal meat grading and certification service to grade and certify meat, poultry, meat products, and poultry products in the state. The agreement shall comply with sections 125.111 and 126.07 of the Revised Code.

(B) If the director enters into an agreement pursuant to division (A) of this section, he shall appoint the employees of the department of agriculture to be trained and licensed by the United States department of agriculture as meat graders. The director may adopt rules in accordance with Chapter 119. of the Revised Code as he determines necessary for the effective administration of this section. The rules shall include the duties and responsibilities required of the graders, the method of assessing fees and collecting payments for the services provided, requirements for supervision of the graders, the maintenance of records of receipts from work performed by the graders and any other records necessary to maintain, and procedures for suspending and revoking a grader's license.

Effective Date: 06-30-1995



Section 918.45 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 918.99 - Penalty.

(A) Whoever violates division (D) or (F) of section 918.02, division (A) or (B) of section 918.11, or section 918.03, 918.05, 918.06, 918.08, 918.12, 918.24, 918.26, 918.30, or 918.31 of the Revised Code, or any rules adopted under section 918.04, 918.11, or 918.25 of the Revised Code is guilty of a misdemeanor of the fourth degree; on a second offense and each subsequent offense, such person is guilty of a misdemeanor of the second degree.

(B) Whoever violates division (C) of section 918.11 or division (C) of section 918.31 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 919 - HORSE MEAT

Section 919.01 - Horse meat definitions.

As used in this chapter:

(A) "Horse meat market" means any establishment in which the parts of horses are processed and sold, or exposed or offered for sale at retail for human food other than a horse slaughterhouse.

(B) "Establishment" includes all premises where horses or parts thereof are processed and sold, or exposed or offered for sale at retail for human food such as canneries, sausage factories, rendering, salting, curing, and smoking houses or plants, markets, and similar places.

(C) "Inspection" means the examination, checking, or testing necessary to determine the wholesomeness, sanitary conditions, adulteration, misbranding, quality, and purity of horse meat products or the sanitary condition of horse meat processing establishments.

(D) "Processing" means to perform any act incidental to the manufacture, preparation, development, or changing of horse meat to convert it into marketable form to be sold or offered for sale at retail.

(E) "Horse" means an animal of the equine family.

(F) "Carcass" means the dressed body of a horse.

(G) "Horse meat" means the meat of a horse.

(H) "Horse meat food product" means any article intended for human food that is derived in whole or in part from horse meat.

(I) "At retail" means for use or consumption by the purchaser and not for resale.

(J) "Federal inspection" means the horse meat inspection service maintained by the food safety and inspection service of the United States department of agriculture.

(K) "State inspection" means the horse meat inspection service maintained by the department of agriculture of this state.

(L) "District health department inspection" means the horse meat inspection service maintained by district health departments.

(M) "Municipal inspection" means the horse meat inspection service maintained by municipal corporation officials.

Effective Date: 06-20-1994



Section 919.02 - License - registration - fee.

Any person responsible for the operation of any establishment in which horses or parts thereof are processed and sold, exposed, or offered for sale at retail for human food, shall register with the department of agriculture and secure from the director of agriculture a license to operate each separate establishment in which horses or parts thereof are processed and sold, exposed, or offered for sale at retail. No person responsible for the operation of such a processing establishment shall operate the enterprise without first securing a license to engage in such business. All licenses shall be valid to and including the thirtieth day of June following the date of issuance.

Any person required to be licensed under this section shall file with the director an application for a license to engage in the business of processing horses or parts thereof for sale at retail for human food setting forth such information covering the ownership, location, operation, equipment, facilities, and sanitary condition of the establishment, the health of the horses, or the commodities to be processed, as is required by the director. If examination of the information provided in the application and other pertinent information available to the director indicates that the parts of horses to be processed are fit for human food, and that the processing establishment to be operated complies with the sanitary standards prescribed in this chapter, or in rules adopted pursuant thereto, the director shall accept the application and issue a license.

The director may refuse to issue a license to any applicant if he determines that any information supplied by the applicant is false or misleading or that the establishment to be operated fails to comply with the sanitary or wholesomeness standards established in this chapter, or in rules adopted pursuant thereto. The director may suspend or revoke any license for the operation of an establishment for flagrant violation of any of those sections or rules adopted pursuant thereto. There shall be no refusal to issue a license, or no suspension or revocation of any such license, until the applicant or licensee is given an opportunity for a hearing by the director in regard to the refusal, suspension, or revocation, in accordance with Chapter 119. of the Revised Code. An appeal may be taken from the action of the director in refusing, suspending, or revoking a license to the court of common pleas as provided in that chapter.

An annual registration fee of fifty dollars for each establishment, in which horses and horse meat and horse meat products are processed and sold at retail, shall be paid to the director by each applicant under this section. Registration shall be renewed annually and the registration fee paid with the application for annual renewal.

Effective Date: 06-20-1994



Section 919.03 - Horse meat to be labeled by processor.

All horse carcasses, horse meat, and horse meat food products sold, or exposed or offered for sale at retail in this state shall be labeled by the processor thereof to show his name and address and the name of the carcasses, horse meat, and horse meat food product.

Effective Date: 06-20-1994



Section 919.04 - Inspection stamp.

The director of agriculture shall prescribe the wording of a sanitary or wholesomeness inspection stamp used on a horse carcass, horse meat, or horse meat food product or on the covering, wrapper, or container of such commodity when the commodity is intended for human food that is processed, sold, exposed, or offered for sale at retail in the state. The wording of the stamp shall specify that a sanitary inspection or an inspection for wholesomeness has been made of the commodity on which the stamp is used, and that the commodity has met the standards for sanitation or wholesomeness established in this chapter or rules adopted pursuant thereto.

The director may authorize the use of such an inspection stamp on horse carcasses, horse meat, or horse meat food products, or on the coverings, wrappers, or containers thereof, by qualified officials of the state, by any municipal inspection service, or by any district health inspection service approved by the director.

The use of such an inspection stamp by any unauthorized person, or the misuse thereof by any person so authorized, constitutes a violation of this section.

Effective Date: 06-20-1994



Section 919.05 - Alteration of labels or stamps.

No person shall deface, alter, or remove any slaughterer or processor identification labels, or of any impression made by a horse meat inspection stamp affixed on any horse carcass, horse meat, or on any horse meat food product by any qualified official of the state, by any municipal inspection service, or by any district health inspection service approved by the director of agriculture, so as in any manner to cause the commodities to be unbranded or misbranded.

Effective Date: 06-20-1994



Section 919.06 - Detention tag - order for condemnation - supervision.

Whenever the director of agriculture finds or has reasonable cause to believe that any horse carcass, horse meat, or any horse meat food product, being sold or exposed for sale at retail for human consumption, is unfit for human food, is misbranded, or is unbranded, or that any horse meat food product is adulterated, within the meaning of this chapter or rules adopted pursuant thereto, he shall affix to the product a detention tag giving notice that the carcass, meat, or product is, or is suspected of being, unfit for human food, or is misbranded, unbranded, or adulterated, and has been detained. The detention tag shall warn all persons not to dispose of the carcass, meat, or product in any manner or to remove the carcass, meat, or product from the premises where detained until permission is given to do so in writing by the director or by court order. If the detained carcass, meat, or product is found, after examination and analysis by the director, to be unfit for human food or to be misbranded, unbranded, or adulterated, the director shall petition the judge of any court having jurisdiction for an order for condemnation. If the director finds upon examination and analysis that the detained article is fit for human food, is not misbranded, or is not adulterated, he shall remove the detention tag. If the court finds that the detained carcass, meat, or product is unfit for human food, or is misbranded or adulterated, the carcass, meat, or product, after entry of the decree, shall be destroyed under supervision of the director at the expense of the defendant, and all court costs and fees, storage, transportation, handling, and other expenses in connection with the proceedings shall be levied against the defendant or his agent. When the misbranding, absence of branding, or adulteration can be corrected by proper processing, labeling, or branding, by processing any horse carcass or horse meat, or by reprocessing any horse meat food product, which is unfit for human consumption, into feed for animals other than man, tankage, fertilizers, soap, or other nonedible commodities, the court, after entry of the decree and payment of the costs, fees, and expenses, and the posting of a sufficient bond guaranteeing that the detained product shall be so processed, reprocessed, labeled, or branded, may order that custody of the detained carcass, meat, or product be delivered to the defendant for such reprocessing, labeling, or branding, under supervision of the director. The expense of such supervision shall be paid by the defendant. The bond shall be returned to the defendant on representation to the court by the director that the carcass, meat, or product involved is no longer in violation of this chapter or rules adopted pursuant thereto, and that all expenses incidental to the action have been paid by the defendant.

Effective Date: 06-20-1994



Section 919.07 - Sign to be displayed by establishment.

No proprietor, manager, or person in charge of a meat market, hotel, restaurant, lunchroom, cafeteria, or eating house, industrial, fraternal, educational, or otherwise, in which meals are served to the public, shall therein sell, serve or use in cooking for consumption by the public, on or off the premises, horse meat or horse meat food products, without posting a sign in a conspicuous place, which shall be white and not less than twelve by eighteen inches in size, upon which shall be printed in plain black Roman letters, "Horse Meat Sold Here" or "Horse Meat Served Here" whichever is applicable.

Effective Date: 06-20-1994



Section 919.08 - Suspension or revocation of license because of unsanitary conditions.

Any establishment or place where horse meat or horse meat food products are processed, handled, transported, sold, exposed, or offered for sale at retail for human food shall be maintained and operated in a sanitary manner to prevent contamination of the food commodities that might render them unfit for human consumption. If such an establishment is maintained or operated in an unsanitary manner that causes or permits contamination of the food commodities, rendering them unfit for human consumption, the person responsible for the maintenance or operation violates this chapter or rules adopted pursuant thereto, and his license to operate the establishment may be suspended or revoked as provided in this chapter. The period of suspension of a license to operate any horse meat or horse meat food processing establishment that is caused by violation of the sanitary provisions of this chapter or rules adopted pursuant thereto, relating either to the unsanitary condition of the establishment or to the unsanitary condition of any horse carcass, horse meat, or horse meat food product processed therein, shall be contingent upon the correction by the licensee of the causes for the suspension.

Effective Date: 06-20-1994



Section 919.09 - Investigations - examination of samples.

The director of agriculture shall make all necessary investigations pertinent to enforcement of this chapter, and for that purpose shall have access at all reasonable hours to any building, room, vehicle, ship, or other premises in which any horse carcass, horse meat, or horse meat food product is processed, packed, transported, sold, exposed, or offered for sale at retail. No person shall deny access to the director or hinder, thwart, or defeat any investigation by misrepresentation or concealment of facts or conditions.

The director may secure samples or specimens of any horse carcass, horse meat, or horse meat food product upon paying or offering to pay therefor and shall make an examination or an analysis of the sample in order to determine whether there has been or exists any violation of this chapter or rules adopted pursuant thereto.

Effective Date: 06-20-1994



Section 919.10 - Adulteration - definition.

Any horse meat food product is adulterated if it includes any ingredient which is foreign to or in excess of standards prescribed for the product in regulations promulgated by the director of agriculture; any artificial coloring, flavoring, chemicals, or preservatives not approved in regulations promulgated by the director; any meat of other animals; or any substance unfit for human food or dangerous to human health.

The director may seize and destroy, without compensation to the owner, any unlawful ingredient, chemical, preservative, or product to which any unlawful ingredient has been added.

Effective Date: 06-20-1994



Section 919.11 - Prohibitions - labeling of horse meat fed to animals.

No person shall mix horse meat with the parts of any other animal, sell, offer, or expose for sale any such mixture for human consumption within this state.

No person shall sell for human consumption the tongue, diaphragm, heart, esophagus, lips, ears, or glands of a horse, nor shall these parts of a horse be included in a horse meat food product intended for human consumption.

Any horse carcass, horse meat, or horse meat food product sold, offered, or exposed for sale, which is unlabeled as to use or is labeled as pet or animal food, shall be decharacterized with charcoal or green food dye. Suggestive pictures or designs on the label shall be considered as indicative of the use of the product. However, any horse meat or horse meat food product whose label bears an approved inspection stamp, or which is packed in hermetically sealed, retort processed, conventional retail sized container, is labeled as pet or animal food, and is licensed under sections 923.41 to 923.55, inclusive, and 923.99 of the Revised Code, need not be decharacterized.

Effective Date: 06-20-1994



Section 919.12 - Records of sales.

Any person who sells at retail any horse carcass or horse meat for human consumption in a lot exceeding five pounds in weight in any one day to any individual shall make and keep for one year from the date of sale a record of each sale including the date of sale, the name and address of the purchaser, and the quantity sold. All such records shall be open for inspection by the director of agriculture during any regular business hours.

Effective Date: 06-20-1994



Section 919.13 - Exemption of persons subject to other inspection service.

No person responsible for the operation of any establishment is subject to this chapter or rules adopted pursuant thereto, if he operates the establishment under the jurisdiction of the federal inspection service, a district health department inspection service, or a municipal inspection service that has been approved by the director of agriculture and has been designated as an exempted inspection service.

Effective Date: 06-20-1994



Section 919.14 - Application for exempted inspection service status.

The responsible head of any federal inspection service, district health department inspection service, or municipal inspection service may make application annually to the director of agriculture for designation of the organization which he represents as being qualified for an exempted inspection service status if he furnishes all pertinent information required by the director. If the director determines that the applicant for such exempted inspection service status represents an organization which operates under authority and maintains an inspection service equal to or more rigid than required by sections 919.01 to 919.20, inclusive, of the Revised Code, or in regulations pursuant thereto, in respect to labeling, stamping, sanitation, wholesomeness, adulteration, standards, and sales record keeping, such organization shall be so designated. Such approval shall be valid to and including the thirtieth day of June following date of designation.

Effective Date: 06-20-1994



Section 919.15 - Administrative rules.

The director of agriculture shall enforce this chapter and, subject to the provisions of Chapter 119. of the Revised Code, may adopt such reasonable rules pertaining to commodity labeling, sanitary standards for the processing of horse meat, or the sanitary condition and wholesomeness of horse meat food products intended for human consumption, or otherwise, as are considered necessary to carry this chapter into full effect.

Effective Date: 06-20-1994



Section 919.16 - Possession as evidence of sale - exception.

Possession by any person of any horse carcass, dressed horse meat, or any horse meat food product constitutes prima-facie evidence that such commodity is for sale; provided, that this section does not apply to any person who has purchased dressed horse meat or horse meat food products for his personal consumption.

Effective Date: 06-20-1994



Section 919.17 - Prosecution proceedings.

The attorney general or the prosecuting attorney or city director of law to whom the director of agriculture reports any violation of sections 919.01 to 919.20 of the Revised Code, shall institute prosecution proceedings in any court of competent jurisdiction in which the defendant resides, where his licensed place of business is located, or where the violation occurs.

This section does not require the director to report any information concerning a suspected violation for prosecution whenever the director believes the public interest will be served adequately by a notice of warning.

In prosecutions arising incidental to the enforcement of such sections, neither the director nor any of his authorized assistants, deputies, or agents, shall be required to advance or secure costs.

Effective Date: 06-20-1994



Section 919.18 - Co-operation with federal food and drug administration.

The director of agriculture may act in conjunction with the federal food and drug administration in the regulation of the movement and sale of any horse carcass, horse meat, or horse meat food product intended for human food which may affect the health and welfare of this state.

Effective Date: 06-20-1994



Section 919.19 - Moneys collected credited to general revenue fund.

All registration fees collected under sections 919.01 to 919.18, inclusive, of the Revised Code, shall be paid to the director of agriculture and deposited by him with the treasurer of state to the credit of the general revenue fund.

Fifty per cent of all fines collected for violations of sections 919.01 to 919.18, inclusive, and section 919.20, of the Revised Code, shall be paid to the treasurer of state to the credit of the general revenue fund. The remaining fifty per cent of such fines shall be paid into the general revenue fund of the political subdivision in which they were assessed.

Effective Date: 06-20-1994



Section 919.20 - Refrigeration with other foods.

No proprietor of a market shall place horse meat or a horse meat food product, which is intended as a pet or animal food, in a refrigerated compartment with food for human consumption.

Effective Date: 06-20-1994



Section 919.21 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 06-20-1994



Section 919.99 - Penalty.

Whoever violates sections 919.01 to 919.20 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 06-20-1994






Chapter 921 - PESTICIDES

Section 921.01 - Pesticide definitions.

As used in this chapter:

(A) "Active ingredient" means any ingredient that will prevent, destroy, kill, repel, control, or mitigate any pest, or that will act as a plant regulator, defoliant, or desiccant.

(B) "Adulterated" shall apply to any pesticide if its strength or purity is less than or greater than the professed standard or quality as expressed on its labeling or under which it is sold, if any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent of the pesticide has been wholly or in part abstracted.

(C) "Agricultural commodity" means any plant or part thereof or animal or animal product, produced for commercial use by a person, including farmers, ranchers, vineyardists, plant propagators, Christmas tree growers, aquaculturists, floriculturists, orchardists, foresters, or other comparable persons, primarily for the sale, consumption, propagation, or other use, by humans or animals.

(D) "Aircraft" means any device used or designed for navigation or flight in the air, except a parachute or other device used primarily as safety equipment.

(E) "Animal" means all vertebrate and invertebrate species, including, but not limited to, humans and other mammals, birds, fish, and shellfish.

(F) "Authorized diagnostic inspection" means a diagnostic inspection conducted by a commercial applicator in the pesticide-use category in which the commercial applicator is licensed under this chapter.

(G) "Beneficial insects" means those insects that, during their life cycle, are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial.

(H) "Brand" means any word, name, symbol, device, or combination thereof, that serves to distinguish the pesticide manufactured or distributed by one person from that manufactured or distributed by any other person.

(I) " Pesticide applicator" means a commercial applicator or a private applicator.

(J) "Private applicator" means an individual who is licensed under section 921.11 of the Revised Code .

(K) "Commercial applicator" means an individual who is licensed under section 921.06 of the Revised Code to apply pesticides or to conduct authorized diagnostic inspections.

(L) "Competent" means properly qualified as evidenced by passing the general examination and each applicable pesticide-use category examination for the pesticide-use categories in which a person applies pesticides and, in the case of a person who is a commercial applicator, conducts diagnostic inspections and by meeting any other criteria established by rule.

(M) "Federal act" means the "Federal Insecticide, Fungicide and Rodenticide Act," 61 Stat. 163 (1947), 7 U.S.C.A. 136, as amended.

(N) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(O) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

(P) "Device" means any instrument or contrivance, other than a firearm, that is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life, other than human beings and other than bacteria, virus, or other microorganism on or in living human beings or other living animals. "Device" does not include equipment used for the application of pesticides when sold separately therefrom.

(Q) "Direct supervision" means either of the following, as applicable:

(1) Unless otherwise prescribed by its labeling, a pesticide is considered to be applied under the direct supervision of a commercial applicator, if it is applied by a trained serviceperson acting under the instructions and control of a commercial applicator .

(2) Unless otherwise prescribed by its labeling, a restricted use pesticide is considered to be applied under the direct supervision of a private applicator, if it is applied by an immediate family member or a subordinate employee of that private applicator acting under the instructions and control of the private applicator, who is responsible for the actions of that immediate family member or subordinate employee and who is available when needed, even though the private applicator is not physically present at the time and place the restricted use pesticide application is occurring.

(R) "Directly supervise" means providing direct supervision under division (Q)(1) or (2) or both of those divisions of this section, as applicable.

(S) "Distribute" means to offer or hold for sale, sell, barter, ship, deliver for shipment, or receive and, having so received, to deliver or offer to deliver, pesticides in this state. "Distribute" does not mean to hold for use, apply, or use pesticides or dilutions of pesticides, except when a pesticide dealer holds for use, applies, or uses pesticides or dilutions of pesticides in the course of business with a commercial applicator who is employed by that pesticide dealer.

(T) "Environment" includes water, air, land, and all plants and human beings and other animals living therein, and the interrelationships that exist among them.

(U) "Fungus" means any nonchlorophyll-bearing thallophyte, which is any nonchlorophyll-bearing plant of a lower order than mosses and liverworts, as for example, rust, smut, mildew, mold, yeast, and bacteria, except those on or in living human beings or other animals, or processed food, beverages, or pharmaceuticals.

(V) "General use pesticide" means a pesticide that is classified for general use under the federal act.

(W) "Ground equipment" means any device, other than aircraft, used on land or water to apply pesticides in any form.

(X) "Immediate family" means a person's spouse residing in the person's household, brothers and sisters of the whole or of the half blood, children, including adopted children, parents, and grandparents.

(Y) "Incidental use" or "incidentally use" means the application of a general use pesticide on an occasional, isolated, site-specific basis in order to avoid immediate personal harm. "Incidental use" or "incidentally use" does not mean regular, routine, or maintenance application of a general use pesticide.

(Z) "Inert ingredient" means an ingredient that is not active.

(AA) "Ingredient statement" means a statement of the name and percentage of each active ingredient, together with the total percentage of inert ingredients. When the pesticide contains arsenic in any form, the ingredient statement shall include percentages of total and water soluble arsenic, each calculated as elemental arsenic.

(BB) "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, including, but not limited to, beetles, bugs, bees, and flies, and to other allied classes of arthropods, including, but not limited to, spiders, mites, ticks, centipedes, and wood lice.

(CC) "Integrated pest management" means a sustainable approach to managing pests by combining biological, cultural, physical, and chemical tools in a way that minimizes economic, health, and environmental risks.

(DD) "Label" means the written, printed, or graphic matter on, or attached to the pesticide or device, or any of its containers or wrappers.

(EE) "Labeling" means all labels and other written, printed, or graphic matter:

(1) Accompanying the pesticide product or device at any time;

(2) To which reference is made on the label or in literature accompanying the pesticide product or device, except when accurate, nonmisleading reference is made to current official publications of the United States environmental protection agency, the United States department of agriculture or interior, the United States department of health and human services, state experiment stations, state agricultural colleges, or other similar federal or state institutions or official agencies, authorized by law to conduct research in the field of pesticides;

(3) Including all brochures, technical and sales bulletins, and all advertising material.

(FF) "Licensure" includes certification as used in the federal act.

(GG) "Misbranded" applies, if the conditions of either division (GG)(1) or (2) of this section are satisfied as follows:

(1) To any pesticide or device, if at least one of the following occurs:

(a) Its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients that is false or misleading in any particular.

(b) It is an imitation of or is distributed under the name of another pesticide or device.

(c) Any word, statement, or other information required to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(2) To any pesticide, if at least one of the following occurs:

(a) The labeling of a restricted use pesticide does not contain a statement that it is a restricted use pesticide.

(b) The labeling accompanying it does not contain directions for use that are necessary for effecting the purpose for which the pesticide is intended and, if complied with, together with any requirements imposed by the federal act, that are adequate to protect the environment.

(c) The label does not bear all of the following:

(i) The name, brand, or trademark under which the pesticide is distributed;

(ii) An ingredient statement on the part of the immediate container and on the outside container and wrapper of the retail package, if any, through which the ingredient statement on the immediate container cannot be clearly read, which is presented or displayed under customary conditions of purchase, provided that the ingredient statement may appear prominently on another part of the container as permitted by the amended federal act or by the director;

(iii) A warning or caution statement that may be necessary and that, if complied with together with any requirement imposed under the federal act, would be adequate to protect the environment;

(iv) The net weight or measure of the contents, subject to such reasonable variations as the administrator of the United States environmental protection agency or the director of agriculture may permit;

(v) The name and address of the manufacturer, registrant, or person for whom manufactured;

(vi) The United States environmental protection agency registration number assigned to each establishment in which the pesticide was produced and the agency registration number assigned to it, as required by regulations under the federal act.

(d) The pesticide contains any substance or substances in quantities highly toxic to human beings unless the label bears, in addition to other label requirements, all of the following:

(i) The skull and crossbones;

(ii) The word "poison" in red prominently displayed on a background of distinctly contrasting color;

(iii) A statement of an antidote or a practical or emergency medical treatment, first aid or otherwise, in case of poisoning by the pesticide.

(e) It is contained in a package or other container or wrapping that does not conform to the standard established by the administrator of the United States environmental protection agency.

(HH) "Nematodes" means invertebrate animals of the phylum nemathelminthes and class nematoda, which are unsegmented, round worms with elongated, fusiform, or sac-like bodies covered with cuticle, and that inhabit soil, water, plants, or plant parts and also may be called nema or eel-worms.

(II) "Pest" means a harmful, destructive, or nuisance insect, fungus, rodent, nematode, bacterium, bird, snail, weed, or parasitic plant or a harmful or destructive form of plant or animal life or virus, or any plant or animal species that the director declares to be a pest, except viruses, bacteria, or other microorganisms on or in living animals, including human beings.

(JJ) "Pesticide" means any substance or mixture of substances intended for either of the following:

(1) Preventing, destroying, repelling, or mitigating any pest;

(2) Use as a plant regulator, defoliant, or desiccant.

"Pesticide" includes a pest monitoring system designated by rule.

(KK) "Pesticide dealer" means any person who distributes restricted use pesticides or pesticides whose uses or distribution are further restricted by the director to the ultimate user or to a commercial applicator who is employed by that pesticide dealer.

(LL) "Pesticide business" means a person who performs pesticide business activities.

(MM) "Pesticide business activities" means any of the following:

(1) The application of pesticides to the property of another for hire;

(2) The solicitation to apply pesticides;

(3) The conducting of authorized diagnostic inspections.

(NN) "Pesticide business registered location" means a location at which pesticide business activities are conducted and that is registered through the issuance of a license to a pesticide business under section 921.09 of the Revised Code.

(OO) "Pesticide-use category" means a specialized field of pesticide application or of diagnostic inspection as defined by rule.

(PP) "Plant regulator" means any substance or mixture of substances, intended, through physiological action, for accelerating or retarding the growth or rate of maturation, or for otherwise altering the behavior of plants or the produce thereof, but does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.

(QQ) "Product name" means a coined or specific designation applied to an individual pesticide of a fixed combination and derivation.

(RR) "Registrant" means a person who has registered a pesticide under this chapter.

(SS) "Restricted use pesticide" means any pesticide or pesticide use classified by the administrator of the United States environmental protection agency for use only by a pesticide applicator or by an individual working under the direct supervision of a pesticide applicator.

(TT) "Rule" means a rule adopted under section 921.16 of the Revised Code.

(UU) "Sell or sale" means exchange of ownership or transfer of custody.

(VV) "State restricted use pesticide" means any pesticide or pesticides classified by the director subsequent to a hearing held in accordance with Chapter 119. of the Revised Code for use only by pesticide applicators or individuals working under their direct supervision.

(WW) "Unreasonable adverse effects on the environment" means any unreasonable risk to human beings or the environment taking into account the economic, social, and environmental benefits and costs of the use of any pesticide.

(XX) "Trained serviceperson" means an employee of a pesticide business, other business, agency of the United States government, state agency, or political subdivision who has been trained to apply pesticides while under the direct supervision of a commercial applicator.

(YY) "Weed" means any plant that grows where not wanted.

(ZZ) "Wildlife" means all living things that are neither human, domesticated, or pests, including, but not limited to, mammals, birds, and aquatic life.

(AAA) "Trade secret" and "confidential business information" mean any formula, plan, pattern, process, tool, mechanism, compound, procedure, production date, or compilation of information that is not patented, that is known only to certain individuals within a commercial concern, and that gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

Effective Date: 07-01-2004



Section 921.02 - Pesticide registration.

(A) No person shall distribute a pesticide within this state unless the pesticide is registered with the director of agriculture under this chapter. Registrations shall be issued for a period of time established by rule and shall be renewed in accordance with deadlines established by rule. Registration is not required if a pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and used solely at that plant or warehouse as a constituent part to make a pesticide that is registered under this chapter, or if the pesticide is distributed under the provisions of an experimental use permit issued under section 921.03 of the Revised Code or an experimental use permit issued by the United States environmental protection agency.

(B) The applicant for registration of a pesticide shall file a statement with the director on a form provided by the director, which shall include all of the following:

(1) The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant's name;

(2) The brand and product name of the pesticide;

(3) Any necessary information required for completion of the department of agriculture's application for registration, including the agency registration number;

(4) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use and the use classification as provided for in the federal act.

(C) The director, when the director considers it necessary in the administration of this chapter, may require the submission of the complete formula of any pesticide including the active and inert ingredients.

(D) The director may require a full description of the tests made and the results thereof upon which the claims are based for any pesticide. The director shall not consider any data submitted in support of an application, without permission of the applicant, in support of any other application for registration unless the other applicant first has offered to pay reasonable compensation for producing the test data to be relied upon and the data are not protected from disclosure by section 921.04 of the Revised Code. In the case of a renewal of registration, a statement shall be required only with respect to information that is different from that furnished when the pesticide was registered or last registered.

(E) The director may require any other information to be submitted with an application.

Any applicant may designate any portion of the required registration information as a trade secret or confidential business information. Upon receipt of any required registration information designated as a trade secret or confidential business information, the director shall consider the designated information as confidential and shall not reveal or cause to be revealed any such designated information without the consent of the applicants, except to persons directly involved in the registration process described in this section or as required by law.

(F) Beginning January 1, 2007, each applicant shall pay a registration and inspection fee of one hundred fifty dollars for each product name and brand registered for the company whose name appears on the label. If an applicant files for a renewal of registration after the deadline established by rule, the applicant shall pay a penalty fee of seventy-five dollars for each product name and brand registered for the applicant. The penalty fee shall be added to the original fee and paid before the renewal registration is issued. In addition to any other remedy available under this chapter, if a pesticide that is not registered pursuant to this section is distributed within this state, the person required to register the pesticide shall do so and shall pay a penalty fee of seventy-five dollars for each product name and brand registered for the applicant. The penalty fee shall be added to the original fee of one hundred fifty dollars and paid before the registration is issued.

(G) Provided that the state is authorized by the administrator of the United States environmental protection agency to register pesticides to meet special local needs, the director shall require the information set forth under divisions (B), (C), (D), and (E) of this section and shall register any such pesticide after determining that all of the following conditions are met:

(1) Its composition is such as to warrant the proposed claims for it.

(2) Its labeling and other material required to be submitted comply with the requirements of the federal act and of this chapter, and rules adopted thereunder.

(3) It will perform its intended function without unreasonable adverse effects on the environment.

(4) When used in accordance with widespread and commonly recognized practice, it will not generally cause unreasonable adverse effects on the environment.

(5) The classification for general or restricted use is in conformity with the federal act.

The director shall not make any lack of essentiality a criterion for denying the registration of any pesticide. When two pesticides meet the requirements of division (G) of this section, the director shall not register one in preference to the other.

(H)

(1) The director may refuse to register a pesticide if the application for registration fails to comply with this section.

(2) The director may suspend or revoke a pesticide registration after a hearing in accordance with Chapter 119. of the Revised Code for a pesticide that fails to meet the claims made for it on its label.

(3) The director may immediately suspend a pesticide registration, prior to a hearing, when the director believes that the pesticide poses an immediate hazard to human or animal health or a hazard to the environment. Not later than fifteen days after suspending the registration, the director shall determine whether the pesticide poses such a hazard. If the director determines that no hazard exists, the director shall lift the suspension of the registration. If the director determines that a hazard exists, the director shall revoke the registration in accordance with Chapter 119. of the Revised Code.

(I) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004; 06-30-2005



Section 921.021 - Amended and Renumbered RC 921.09.

Effective Date: 07-01-2004



Section 921.03 - Experimental use permits.

Provided the state is authorized by the administrator of the United States environmental protection agency to issue experimental use permits, the director of agriculture may:

(A) Issue an experimental use permit to any applicant if he determines that such a permit is necessary in order to accumulate information necessary to register a pesticide;

(B) Refuse to issue an experimental permit if he determines that the pesticide applications, to be made under the proposed terms and conditions, may cause unreasonable adverse effects on the environment;

(C) Prescribe terms, conditions, and period of time for the experimental use permit which shall be under the supervision of the director;

(D) Revoke any experimental use permit, at any time, if he finds that its terms or conditions are being violated, or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

Effective Date: 09-01-1976



Section 921.04 - Protection of trade secrets or commercial or financial information.

(A) In submitting data required for product registration under this chapter, the applicant may:

(1) Clearly mark any portions thereof which in his opinion are trade secrets or commercial or financial information;

(2) Submit such marked material separately from other material required to be submitted under this chapter.

(B) Notwithstanding any other provision of this chapter, the director of agriculture shall not make public privileged or confidential information which in his judgment contains or relates to trade secrets or commercial or financial information obtained from a person, except that, when necessary to carry out the provisions of this chapter, information relating to formulae of products acquired by authorization of this chapter may be revealed to any state or federal agency consulted.

(C) If the director proposes to release for inspection information which the applicant or registrant believes to be protected from disclosure under division (B) of this section, he shall notify the applicant or registrant, in writing, by certified mail. The director shall not thereafter make available for inspection such data until thirty days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may institute an action in an appropriate court for a declaratory judgment as to whether such information is subject to protection under division (B) of this section.

Effective Date: 09-01-1976



Section 921.05 - Refusal, cancellation or suspension of registration.

(A) If it appears to the director of agriculture that:

(1) The pesticide does not warrant the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with this chapter or rules adopted thereunder, he shall notify the applicant of the manner in which the pesticide, labeling, or other material required to be submitted fails to comply with this chapter so as to afford the applicant an opportunity to make the necessary corrections. If, upon receipt of such notice, the applicant does not make the required changes, the director may refuse to register the pesticide. The applicant may request an adjudication hearing as provided for in Chapter 119. of the Revised Code.

(2) A pesticide or its labeling does not comply with this chapter or the rules adopted thereunder, he may cancel the registration of a pesticide after a hearing in accordance with Chapter 119. of the Revised Code.

(B) When the director determines that there is an imminent hazard to the public or environment, he may, on his own order, suspend the registration of a pesticide and thereafter provide for a hearing in compliance with Chapter 119. of the Revised Code.

Effective Date: 09-01-1976



Section 921.06 - Commercial applicator license.

(A)

(1) No individual shall do any of the following without having a commercial applicator license issued by the director of agriculture:

(a) Apply pesticides for a pesticide business without direct supervision;

(b) Apply pesticides as part of the individual's duties while acting as an employee of the United States government, a state, county, township, or municipal corporation, or a park district, port authority, or sanitary district created under Chapter 1545., 4582., or 6115. of the Revised Code, respectively;

(c) Apply restricted use pesticides. Division (A)(1)(c) of this section does not apply to a private applicator or an immediate family member or a subordinate employee of a private applicator who is acting under the direct supervision of that private applicator.

(d) If the individual is the owner of a business other than a pesticide business or an employee of such an owner, apply pesticides at any of the following publicly accessible sites that are located on the property:

(i) Food service operations that are licensed under Chapter 3717. of the Revised Code;

(ii) Retail food establishments that are licensed under Chapter 3717. of the Revised Code;

(iii) Golf courses;

(iv) Rental properties of more than four apartment units at one location;

(v) Hospitals or medical facilities as defined in section 3701.01 of the Revised Code;

(vi) Child day-care centers or school child day-care centers as defined in section 5104.01 of the Revised Code;

(vii) Facilities owned or operated by a school district established under Chapter 3311. of the Revised Code, including an education service center, a community school established under Chapter 3314. of the Revised Code, or a chartered or nonchartered nonpublic school that meets minimum standards established by the state board of education;

(viii) Colleges as defined in section 3365.01 of the Revised Code;

(ix) Food processing establishments as defined in section 3715.021 of the Revised Code;

(x) Any other site designated by rule.

(e) Conduct authorized diagnostic inspections.

(2) Divisions (A)(1)(a) to (d) of this section do not apply to an individual who is acting as a trained serviceperson under the direct supervision of a commercial applicator.

(3) Licenses shall be issued for a period of time established by rule and shall be renewed in accordance with deadlines established by rule. The fee for each such license shall be established by rule. If a license is not issued or renewed, the application fee shall be retained by the state as payment for the reasonable expense of processing the application. The director shall by rule classify by pesticide-use category licenses to be issued under this section. A single license may include more than one pesticide-use category. No individual shall be required to pay an additional license fee if the individual is licensed for more than one category.

The fee for each license or renewal does not apply to an applicant who is an employee of the department of agriculture whose job duties require licensure as a commercial applicator as a condition of employment.

(B) Application for a commercial applicator license shall be made on a form prescribed by the director. Each application for a license shall state the pesticide-use category or categories of license for which the applicant is applying and other information that the director determines essential to the administration of this chapter.

(C) If the director finds that the applicant is competent to apply pesticides and conduct diagnostic inspections and that the applicant has passed both the general examination and each applicable pesticide-use category examination as required under division (A) of section 921.12 of the Revised Code, the director shall issue a commercial applicator license limited to the pesticide-use category or categories for which the applicant is found to be competent. If the director rejects an application, the director may explain why the application was rejected, describe the additional requirements necessary for the applicant to obtain a license, and return the application. The applicant may resubmit the application without payment of any additional fee.

(D)

(1) A person who is a commercial applicator shall be deemed to hold a private applicator's license for purposes of applying pesticides on agricultural commodities that are produced by the commercial applicator.

(2) A commercial applicator shall apply pesticides only in the pesticide-use category or categories in which the applicator is licensed under this chapter.

(E) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004; 04-15-2005



Section 921.07 - [Repealed].

Effective Date: 07-01-2004



Section 921.08 - Licensing of nonresident applicators and operators.

Nonresident commercial applicators and nonresident private applicators who are licensed in another state having a state plan approved by the United States environmental protection agency to operate in certain pesticide-use categories may be issued a license by the director of agriculture covering the same categories in this state without a pesticide-use category examination. However, such nonresidents may be required to demonstrate their knowledge of this chapter and rules adopted under it by submitting themselves to an examination covering this chapter and those rules . Licenses issued pursuant to this section may be suspended or revoked in the same manner as other licenses issued pursuant to this chapter, or upon suspension or revocation of the license of another state or the federal government supporting the issuance of a license issued under this section.

Effective Date: 07-01-2004



Section 921.09 - Pesticide business license.

(A)

(1) No person shall own or operate a pesticide business without obtaining a license from the director of agriculture. Licenses shall be issued for a period of time established by rule and shall be renewed in accordance with deadlines established by rule.

(2) A person applying for a pesticide business license shall register each location that is owned by the person and used for the purpose of engaging in the pesticide business.

(B) Any person who owns or operates a pesticide business outside of this state, but engages in the business of applying pesticides to properties of another for hire in this state, shall obtain a license for the person's principal out-of-state location from the director. In addition, the person shall register each location that is owned by the person in this state and used for the purpose of engaging in the pesticide business.

(C)

(1) The person applying for a pesticide business license shall file a statement with the director, on a form provided by the director, that shall include all of the following:

(a) The address of the principal place of business of the pesticide business;

(b) The address of each location that the person intends to register under division (A)(2) or (B) of this section;

(c) Any other information that the director determines necessary and that the director requires by rule.

(2) Each applicant shall pay a license fee established by rule for the pesticide business plus an additional fee established by rule for each pesticide business registered location specified in the application. The license may be renewed upon payment of a renewal fee established by rule plus an additional fee established by rule for each pesticide business registered location. A copy of the license shall be maintained and conspicuously displayed at each such location.

(3) The issuance of a pesticide business license constitutes registration of any pesticide business location identified in the application under division (C)(1) of this section.

(4) The owner or operator of a pesticide business shall notify the director not later than fifteen days after any change occurs in the information required under division (C)(1)(a) or (b) of this section.

(D) The owner or operator of a pesticide business shall employ at least one commercial applicator for each pesticide business registered location the owner or operator owns or operates.

(E) The owner or operator of a pesticide business is responsible for the acts of each employee in the handling, application, and use of pesticides and in the conducting of diagnostic inspections. The pesticide business license is subject to denial, modification, suspension, or revocation after a hearing for any violation of this chapter or any rule adopted or order issued under it. The director may levy against the owner or operator any civil penalties authorized by division (B) of section 921.16 of the Revised Code for any violation of this chapter or any rule adopted or order issued under it that is committed by the owner or operator or by the owner's or operator's officer, employee, or agent.

(F) The director may modify a license issued under this section by one of the following methods:

(1) Revoking a licensee's authority to operate out of a particular pesticide business registered location listed under division (C)(1)(b) of this section ;

(2) Preventing a licensee from operating within a specific pesticide-use category.

(G) The director may deny a pesticide business license to any person whose pesticide business license has been revoked within the previous thirty-six months.

(H) Each pesticide business registered location that is owned by a pesticide business is subject to inspection by the director.

(I) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 921.10 - Effective liability insurance policy or other evidence of financial responsibility.

(A) The director of agriculture shall not issue a pesticide business license until the applicant has submitted to the director an effective liability insurance policy or such other evidence of financial responsibility as the director determines necessary. The director shall establish by rule, in accordance with Chapter 119. of the Revised Code, the amount and condition of such liability insurance or other evidence of financial responsibility required. Such requirements shall be based upon the pesticide-use categories in which commercial applicators are licensed to apply pesticides for the pesticide business.

(B) Should the evidence of financial responsibility furnished become unsatisfactory, the pesticide business shall upon notice immediately execute evidence of financial responsibility meeting the requirements of this section or applicable rules, and should the pesticide business fail to do so, the director shall suspend the pesticide business's license and give the business notice of such suspension.

(C) The licensee to whom a suspension order is issued shall be afforded a hearing in accordance with Chapter 119. of the Revised Code, after which the director shall reinstate or revoke the suspended license.

(D) Nothing in this chapter shall be construed to relieve any person from liability for any damage to the person or lands of another caused by the use of pesticides even though such use conforms to the rules.

Effective Date: 07-01-2004



Section 921.11 - Applying restricted use pesticides.

(A)

(1) No individual shall apply restricted use pesticides unless the individual is one of the following:

(a) Licensed under section 921.06 of the Revised Code;

(b) Licensed under division (B) of this section;

(c) A trained serviceperson who is acting under the direct supervision of a commercial applicator;

(d) An immediate family member or a subordinate employee of a private applicator who is acting under the direct supervision of that private applicator.

(2) No individual shall directly supervise the application of a restricted use pesticide unless the individual is one of the following:

(a) Licensed under section 921.06 of the Revised Code;

(b) Licensed under division (B) of this section.

(B) The director of agriculture shall adopt rules to establish standards and procedures for the licensure of private applicators. An individual shall apply for a private applicator license to the director, on forms prescribed by the director. The individual shall include in the application the pesticide-use category or categories of the license for which the individual is applying and any other information that the director determines is essential to the administration of this chapter. The fee for each license shall be established by rule. Licenses shall be issued for a period of time established by rule and shall be renewed in accordance with deadlines established by rule. If a license is not issued or renewed, the state shall retain any fee submitted as payment for reasonable expenses of processing the application.

(C) An individual who is licensed under this section shall use or directly supervise the use of a restricted use pesticide only for the purpose of producing agricultural commodities on property that is owned or rented by the individual or the individual's employer.

(D) All money collected under this section shall be credited to thepesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 921.12 - Examinations.

(A) The director of agriculture shall require each applicant for a license under section 921.06 or 921.11 of the Revised Code to be examined on the applicant's knowledge and competency in each of the following:

(1) This chapter and rules adopted under it;

(2) The proper use, handling, and application of pesticides and, if the applicant is applying for a license under section 921.06 of the Revised Code, in the conducting of diagnostic inspections in the pesticide-use categories for which the applicant has applied.

(B) Each application for renewal of a license provided for in section 921.06 of the Revised Code shall be filed prior to the deadline established by rule. If filed after the deadline, a penalty of fifty per cent shall be assessed and added to the original fee and shall be paid by the applicant before the renewal license is issued. However, if a license issued under section 921.06 of the Revised Code is not renewed within one year of the date of expiration, the licensee shall be required to take another examination on this chapter and rules adopted under it and on the proper use, handling, and application of pesticides and the proper conducting of diagnostic inspections in the pesticide-use categories for which the licensee has been licensed.

(C) A person who fails to pass an examination under division (A) or (B) of this section is not entitled to an adjudication under Chapter 119. of the Revised Code for that failure.

(D) The holder of a commercial applicator license may renew the license within one year of the date of expiration without re-examination unless the director determines that a new examination is necessary to insure that the holder continues to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.

(E) The director shall determine when re-examination for the renewal of licenses for private applicators is required to insure that private applicators continue to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.

(F) Instead of requiring a commercial applicator or private applicator to complete re-examination successfully under division (D) or (E) of this section, the director may require, in accordance with criteria established by rule, the commercial applicator or private applicator to participate in training programs that are designed to foster knowledge of new technology and to ensure a continuing level of competence and ability to use pesticides safely and properly. The director or the director's representative may provide the training or may authorize a third party to do so. In order for such authorization to occur, the third party and its training program shall comply with standards and requirements established by rule.

Effective Date: 07-01-2004



Section 921.13 - Pesticide dealer license.

(A) Any person who is acting in the capacity of a pesticide dealer or who advertises or assumes to act as a pesticide dealer at any time shall obtain a pesticide dealer license from the director of agriculture. Licenses shall be issued for a period of time established by rule and shall be renewed in accordance with deadlines established by rule. A license is required for each location or outlet within this state from which the person distributes pesticides.

Any pesticide dealer who has no pesticide dealer outlets in this state and who distributes restricted use pesticides directly into this state shall obtain a pesticide dealer license from the director for the pesticide dealer's principal out-of-state location or outlet and for each sales person operating in the state.

The applicant shall include a license fee established by rule with the application for a license. The application shall be made on a form prescribed by the director.

Each pesticide dealer shall submit records to the director of all of the restricted use pesticides the pesticide dealer has distributed, as specified by the director, and duplicate records shall be retained by the pesticide dealer for a period of time established by rules.

(B) This section does not apply to any federal, state, county, or municipal agency that provides pesticides for its own programs.

(C) Each licensed pesticide dealer is responsible for the acts of each employee in the solicitation and sale of pesticides and all claims and recommendations for use of pesticides. The pesticide dealer's license is subject to denial, suspension, or revocation after a hearing for any violation of this chapter whether committed by the pesticide dealer or by the pesticide dealer's officer, agent, or employee.

(D) All money collected under this section shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 921.14 - Records.

(A) Each commercial applicator shall keep a record of both of the following:

(1) All diagnostic inspections conducted to determine infestations of pests as required by rules adopted under division (C) of section 921.16 of the Revised Code;

(2) All pesticide applications made by the applicator and by any trained serviceperson acting under the applicator's direct supervision as required by rules adopted under division (C) of section 921.16 of the Revised Code .

Each commercial applicator shall submit copies of the records required under division

(A) of this section to the pesticide business, other business, state agency, or political subdivision that employs the commercial applicator.

(B) Each pesticide business, other business, state agency, or political subdivision that receives copies of records under division (A) of this section shall retain them for a period of time established by rule.

(C) Each private applicator shall keep a record of all restricted use pesticide applications made by the applicator or under the applicator's direct supervision as required by rules adopted under division (C) of section 921.16 of the Revised Code . In addition, each private applicator shall maintain the record for a period of three years from the date of the restricted use pesticide application to which that record refers or for any longer period that the director of agriculture determines necessary.

Effective Date: 07-01-2004



Section 921.15 - Pesticides having unreasonable adverse effects on environment prohibited.

No person shall transport, store, dispose of, display, or distribute any pesticide or pesticide container in such a manner as to have unreasonable adverse effects on the environment. The director of agriculture may adopt and enforce rules in accordance with this section and Chapter 119. of the Revised Code governing the disposal and storage of such pesticide or pesticide containers. Such rules shall be in conformity with the guidelines and rules established by the Ohio environmental protection agency.

Effective Date: 09-01-1976



Section 921.151 - Amended and Renumbered RC .

Effective Date: 07-01-2004



Section 921.16 - Administrative rules.

(A) The director of agriculture shall adopt rules the director determines necessary for the effective enforcement and administration of this chapter. The rules may relate to, but are not limited to, the time, place, manner, and methods of application, materials, and amounts and concentrations of application of pesticides, may restrict or prohibit the use of pesticides in designated areas during specified periods of time, and shall encompass all reasonable factors that the director determines necessary to minimize or prevent damage to the environment. In addition, the rules shall establish the deadlines and time periods for registration, registration renewal, late registration renewal, and failure to register under section 921.02 of the Revised Code; the fees for registration, registration renewal, late registration renewal, and failure to register under section 921.02 of the Revised Code that shall apply until the fees that are established under that section take effect on January 1, 2007; and the fees, deadlines, and time periods for licensure and license renewal under sections 921.06, 921.09, 921.11, and 921.13 of the Revised Code.

(B) The director shall adopt rules that establish a schedule of civil penalties for violations of this chapter, or any rule or order adopted or issued under it, provided that the civil penalty for a first violation shall not exceed five thousand dollars and the civil penalty for each subsequent violation shall not exceed ten thousand dollars. In determining the amount of a civil penalty for a violation, the director shall consider factors relevant to the severity of the violation, including past violations and the amount of actual or potential damage to the environment or to human beings. All money collected under this division shall be credited to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

(C) The director shall adopt rules that set forth the conditions under which the director:

(1) Requires that notice or posting be given of a proposed application of a pesticide;

(2) Requires inspection, condemnation, or repair of equipment used to apply a pesticide;

(3) Will suspend, revoke, or refuse to issue any pesticide registration for a violation of this chapter;

(4) Requires safe handling, transportation, storage, display, distribution, and disposal of pesticides and their containers;

(5) Ensures the protection of the health and safety of agricultural workers storing, handling, or applying pesticides, and all residents of agricultural labor camps, as that term is defined in section 3733.41 of the Revised Code, who are living or working in the vicinity of pesticide-treated areas;

(6) Requires a record to be kept of all pesticide applications made by each commercial applicator and by any trained serviceperson acting under the commercial applicator's direct supervision and of all restricted use pesticide applications made by each private applicator and by any immediate family member or subordinate employee of that private applicator who is acting under the private applicator's direct supervision as required under section 921.14 of the Revised Code;

(7) Determines the pesticide-use categories of diagnostic inspections that must be conducted by a commercial applicator;

(8) Requires a record to be kept of all diagnostic inspections conducted by each commercial applicator and by any trained service person.

(D) The director shall prescribe standards for the licensure of applicators of pesticides consistent with those prescribed by the federal act and the regulations adopted under it or prescribe standards that are more restrictive than those prescribed by the federal act and the regulations adopted under it. The standards may relate to the use of a pesticide or to an individual's pesticide-use category.

The director shall take into consideration standards of the United States environmental protection agency.

(E) The director may adopt rules setting forth the conditions under which the director will:

(1) Collect and examine samples of pesticides or devices;

(2) Specify classes of devices that shall be subject to this chapter;

(3) Prescribe other necessary registration information.

(F) The director may adopt rules that do either or both of the following:

(1) Designate, in addition to those restricted uses so classified by the administrator of the United States environmental protection agency, restricted uses of pesticides for the state or for designated areas within the state and, if the director considers it necessary, to further restrict such use;

(2) Define what constitutes "acting under the instructions and control of a commercial applicator" as used in the definition of "direct supervision" in division (Q)(1) of section 921.01 of the Revised Code. In adopting a rule under division (F)(2) of this section, the director shall consider the factors associated with the use of pesticide in the various pesticide-use categories. Based on consideration of the factors, the director may define "acting under the instructions and control of a commercial applicator" to include communications between a commercial applicator and a trained serviceperson that are conducted via landline telephone or a means of wireless communication. Any rules adopted under division (F)(2) of this section shall be drafted in consultation with representatives of the pesticide industry.

(G) Except as provided in division (D) of this section, the director shall not adopt any rule under this chapter that is inconsistent with the requirements of the federal act and regulations adopted thereunder.

(H) The director, after notice and opportunity for hearing, may declare as a pest any form of plant or animal life, other than human beings and other than bacteria, viruses, and other microorganisms on or in living human beings or other living animals, that is injurious to health or the environment.

(I) The director may make reports to the United States environmental protection agency, in the form and containing the information the agency may require.

(J) The director shall adopt rules for the application, use, storage, and disposal of pesticides if, in the director's judgment, existing programs of the United States environmental protection agency necessitate such rules or pesticide labels do not sufficiently address issues or situations identified by the department of agriculture or interested state agencies.

(K) The director shall adopt rules establishing all of the following:

(1) Standards, requirements, and procedures for the examination and re-examination of commercial applicators and private applicators;

(2) With respect to training programs that the director may require commercial applicators and private applicators to complete:

(a) Standards and requirements that a training program must satisfy in order to be offered by the director or the director's representative or in order to be approved by the director if a third party wishes to offer it;

(b) Eligibility standards and requirements that must be satisfied by third parties who wish to provide the training programs;

(c) Procedures that third parties must follow in order to submit a proposed training program to the director for approval;

(d) Criteria that the director must consider when determining whether to authorize a commercial applicator or private applicator to participate in a training program instead of being required to pass a re-examination.

(3) Training requirements for a trained serviceperson.

(L) The director shall adopt all rules under this chapter in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004; 06-30-2005



Section 921.17 - Director may delegate authority.

All authority vested in the director of agriculture by virtue of sections 921.01 to 921.29 of the Revised Code may with like force and effect be executed by such employees of the department of agriculture as the director may designate for said purpose.

Effective Date: 07-27-1990



Section 921.18 - Director of agriculture - powers and duties.

(A) The director of agriculture may:

(1) In order to determine compliance with this chapter and rules adopted under it, enter any public or private premises or transport vehicles during regular business hours to do any or all of the following:

(a) Inspect and copy books, pesticide application records, contracts related to pesticide business activities, and financial responsibility documents;

(b) Inspect the storage or disposal of pesticides;

(c) Inspect and sample pesticides in storage or in use;

(d) Inspect equipment or devices used to apply pesticides;

(e) Inspect storage facilities and sites;

(f) Inspect production areas of persons that manufacture pesticides for commercial purposes.

(2) Enter upon any public or private premises at any time, when or where pesticides are being applied to determine if the applicator is or should be licensed or if proper notice has been given before pesticide application, and to collect samples of pesticides being applied or available for use;

(3) Enter upon any public or private premises at reasonable hours to inspect any property thereon or to collect samples of vegetation or animal life, water, soil, or other matter, in order to determine residue levels, efficacy of application, or adverse effects of application, drift, or spillage;

(4) Should the director be denied access to any premises where such access is sought for the purposes set forth in this section, apply to any court of competent jurisdiction for a search warrant authorizing access to such land for those purposes. The court may, upon such application, issue the search warrant for the purposes requested.

(B) When the director or the director's authorized agent observes, or has reasonable cause to believe that a piece of equipment used by a commercial applicator , a private applicator, or any other individual requires calibration, adjustment, or repair to enable it to perform satisfactorily, the director may require such adjustment to be made immediately or issue a "stop operation" order pending repair to the equipment and the director may require a demonstration of it before cancellation or withdrawal of the stop operation order.

(C) The director or the director's authorized agent may:

(1) Issue an order to the owner or custodian of any lot of pesticide or a device requiring it to be held at a designated place when the director or the director's authorized agent has reasonable cause to believe that the pesticide or device has been distributed, stored, transported, or used in violation of this chapter, or any rule adopted thereunder. The pesticide or device shall be held until a release in writing is issued by the director, the director's authorized agent, or a court order. No release shall be issued until this chapter and the rules adopted thereunder are complied with.

(2) If the owner or custodian is not available for service of the order upon the owner or custodian, attach the order to the pesticide or device and notify the owner or custodian, and the registrant.

(D)

(1) The director shall establish standards governing the development and implementation of integrated pest management practices that are designed to prevent unreasonable adverse effects on human health and the environment.

(2) The director may enter into cooperative agreements with other state agencies for the implementation of voluntary or mandatory integrated pest management practices.

Effective Date: 07-01-2004



Section 921.19 - Government use of pesticides.

Every state agency, municipal corporation, and other governmental agency and political subdivision is subject to this chapter and the rules adopted thereunder with respect to the application, handling, and use of pesticides.

Each state agency, municipal corporation, and other governmental agency and political subdivision is responsible for the acts of each of its employees in the application, handling, and use of pesticides.

Effective Date: 07-01-2004



Section 921.20 - [Repealed].

Effective Date: 01-01-1995



Section 921.21 - Director may cooperate with federal and state agencies - agreements.

The director of agriculture may cooperate with, and enter into cooperative agreements with any official agency of the federal government, of this state or its subdivisions, or with any agency of another state and may enter into and receive grants-in-aid from them for the purpose of carrying out sections 921.01 to 921.29 of the Revised Code.

Effective Date: 07-27-1990



Section 921.22 - Pesticide program fund.

The pesticide, fertilizer, and lime program fund is hereby created in the state treasury. The fund shall consist of money credited to it under this chapter and Chapter 905. of the Revised Code andrules adopted under them and all fines, penalties, costs, and damages, except court costs, that are collected by either the director of agriculture or the attorney general in consequence of any violation of those chapters or rules adopted under them. The director shall use money in the fund to administer and enforce those chapters and rules adopted under them.

The director shall keep accurate records of all receipts into and disbursements from the fund and shall prepare, and provide upon request, an annual report classifying the receipts and disbursements that pertain to pesticides, fertilizers, or lime.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 921.23 - Disciplinary actions.

The director of agriculture may suspend, prior to a hearing, for not longer than ten days, and after the opportunity for a hearing may deny, suspend, revoke, refuse to renew, or modify any provision of any license, permit, or registration issued pursuant to this chapter if the director finds that the applicant or the holder of a license, permit, or registration is no longer qualified, has violated any provision of this chapter or rules adopted under it, has been found guilty of violating the federal act, or has been convicted of a misdemeanor involving moral turpitude or of a felony.

Effective Date: 07-01-2004; 04-15-2005



Section 921.24 - Prohibited acts.

No person shall do any of the following:

(A) Apply, use, directly supervise such application or use, or recommend a pesticide for use inconsistent with the pesticide's labeling, treatment standards, or other restrictions imposed by the director of agriculture;

(B) Act as a commercial applicator without being licensed to do so ;

(C) Use any restricted use pesticide, unless the person is licensed to do so, is a trained serviceperson acting under the direct supervision of a commercial applicator, or is an immediate family member or a subordinate employee of a private applicator under the direct supervision of that private applicator;

(D) Refuse or fail to keep or maintain records required by the director in rules adopted under this chapter, or to make reports when and as required by the director in rules adopted under this chapter;

(E) Falsely or fraudulently represent the effect of pesticides or methods to be utilized;

(F) Apply known ineffective or improper materials;

(G) Operate in a negligent manner, which includes the operation of faulty or unsafe equipment;

(H) Impersonate any federal, state, county, or municipal official;

(I) Make false or fraudulent records, invoices, or reports;

(J) Fail to provide training to trained servicepersons in the application of pesticides;

(K) Fail to provide direct supervision as specified in rules adopted under division (C) of section 921.16 of the Revised Code;

(L) Distribute a misbranded or adulterated pesticide;

(M) Use fraud or misrepresentation in making application for a license or registration or renewal of a license or registration;

(N) Refuse, fail, or neglect to comply with any limitation or restriction of a license or registration issued under this chapter or rules adopted thereunder;

(O) Aid or abet a licensee or another person in violating this chapter or rules adopted thereunder;

(P) Make a false or misleading statement in an inspection concerning any infestation of pests or the use of pesticides;

(Q) Refuse or fail to comply with this chapter, the rules adopted thereunder, or any lawful order of the director;

(R) Distribute restricted use pesticides to the ultimate user without a pesticide dealer's license ;

(S) Except as provided in division (F) of section 921.26 of the Revised Code, distribute restricted use pesticides to an ultimate user who is not licensed under section 921.06, 921.08, or 921.11 of the Revised Code and rules adopted under this chapter;

(T) Use any pesticide that is under an experimental use permit contrary to the provisions of the permit;

(U) Engage in fraudulent business practices ;

(V) Dispose of any pesticide product or container in such a manner as to have unreasonable adverse effects on the environment;

(W) Display any pesticide in any manner to produce unreasonable adverse effects on the environment, or to contaminate adjacent food, feed, or other products;

(X) Apply any pesticide by aircraft without being licensed as a commercial applicator;

(Y) Distribute a pesticide that is not registered with the director;

(Z) Fail to properly supervise a trained serviceperson.

Effective Date: 07-01-2004



Section 921.25 - Civil penalties.

(A)

(1) Whenever the director of agriculture has cause to believe that any person has violated, or is violating, this chapter or any rule or order adopted or issued under it, the director may conduct a hearing in accordance with Chapter 119. of the Revised Code to determine whether a violation has occurred. Except as otherwise provided in division (A)(3) of this section, the director shall assess a civil penalty against any person who violates this chapter or any rule or order adopted or issued under it in accordance with the schedule of civil penalties established in rules adopted under division (B) of section 921.16 of the Revised Code. Each day a violation continues constitutes a separate and distinct violation.

(2) In addition to assessing a civil penalty under division (A)(1) of this section, the director may deny, modify, suspend, revoke, or refuse to renew a license, permit, or registration issued under this chapter.

(3) The civil penalty authorized under division (A)(1) of this section may be assessed against the employer of a person who violates this chapter or any rule adopted or order issued under it rather than against the person.

Divisions (A)(1), (2), and (3) of this section do not affect, and shall not be construed as affecting, any other civil or criminal liability of the employee or the employer that may arise in consequence of the employer's or the employee's violation of this chapter or any other law.

(4) If the person or employer does not pay a civil penalty within a reasonable time after its assessment, the attorney general, upon the request of the director, shall bring a civil action to recover the amount of the penalty.

(B)

(1) In lieu of conducting a hearing under division (A) of this section, the director may refer the violation to the attorney general who, except as otherwise provided in division (B)(2) of this section, may bring a civil action against any person who violates this chapter or any rule or order adopted or issued under it. If the court determines that a violation has occurred, the court shall order the person to pay a civil penalty for each violation, not to exceed five thousand dollars for a first violation and not to exceed ten thousand dollars for each subsequent violation. Each day a violation continues constitutes a separate and distinct violation.

(2) The civil action authorized under division (B)(1) of this section may be brought against the employer of a person who violates this chapter or any rule adopted or order issued under it rather than against the person.

Divisions (B) (1) and (2) of this section do not affect, and shall not be construed as affecting, any other civil or criminal liability of the employee or the employer that may arise in consequence of the employer's or employee's violation of this chapter or any other law.

(C) In addition to the remedies provided and irrespective of whether or not there exists an adequate remedy at law, the director may apply to the court of common pleas for a temporary or permanent injunction or other appropriate relief against continued violation of this chapter.

(D) The remedies available to the director and to the attorney general under this chapter are cumulative and concurrent, and the exercise of one remedy by either the director or the attorney general, or by both, does not preclude or require the exercise of any other remedy by the director, the attorney general, or a prosecutor as defined in section 2935.01 of the Revised Code, except that no person shall pay both a civil penalty under division (A) of this section and a civil penalty under division (B) of this section for the same violation.

(E) If a person violates this chapter or rules adopted under it, both of the following apply:

(1) The person is liable for the violation.

(2) The employer of the person is liable for and may be convicted of the violation if the person was acting on behalf of the employer and was acting within the scope of the person's employment.

Effective Date: 07-01-2004



Section 921.26 - Exceptions.

(A) The penalties provided for violations of this chapter do not apply to any of the following:

(1) Any carrier while lawfully engaged in transporting a pesticide or device within this state, if that carrier, upon request, permits the director of agriculture to copy all records showing the transactions in the movement of the pesticides or devices;

(2) Public officials of this state and the federal government, other than commercial applicators employed by the federal government, the state, or a political subdivision, while engaged in the performance of their official duties in administering state or federal pesticide laws or rules, or while engaged in pesticide research;

(3) The manufacturer or shipper of a pesticide for experimental use only by or under supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides, provided that the manufacturer or shipper is not required to obtain an experimental use permit from the United States environmental protection agency;

(4) The manufacturer or shipper of a substance being tested in which its purpose only is to determine its value for pesticide purposes or to determine its toxicity or other properties, and from which the user does not expect to receive any benefit in pest control from its use;

(5) Persons conducting laboratory research involving pesticides;

(6) Persons who incidentally use pesticides. The incidental use shall involve only the application of general use pesticides. If a person incidentally uses a pesticide, the pesticide shall be applied in strict accordance with the manufacturer's label for general use purposes. If further applications are necessary following the incidental use application, a pesticide applicator shall apply the pesticide.

(B) No pesticide or device shall be considered in violation of this chapter when intended solely for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser. If the pesticide or device is not so exported, this chapter applies.

(C) No person who is licensed, regulated, or registered under section 921.02, 921.03, 921.06, 921.08, 921.09, 921.11, or 921.13 of the Revised Code shall be required to obtain a license or permit to operate or to be otherwise regulated in such capacity by any local ordinance, or to meet any other condition except as otherwise provided by statute or rule of the United States or of this state.

(D) Section 921.09 of the Revised Code does not apply to an individual who uses only ground equipment for the individual or for the individual's neighbors, provided that the individual meets all of the following requirements:

(1) Is licensed under section 921.11 of the Revised Code;

(2) Operates farm property and operates and maintains pesticide application equipment primarily for the individual's own use;

(3) Is not regularly engaged in the business of applying pesticides for hire or does not publicly hold oneself out as a pesticide applicator;

(4) Meets any other requirement established by rule.

(E) Section 921.06 of the Revised Code relating to licenses and requirements for their issuance does not apply to licensed physicians or veterinarians applying pesticides to human beings or other animals during the normal course of their practice, provided that they are not regularly engaged in the business of applying pesticides for hire amounting to a principal or regular occupation or do not publicly hold themselves out as commercial applicators.

(F) Division (S) of section 921.24 of the Revised Code does not apply to a pesticide dealer who distributes restricted use pesticides to a nonresident who is licensed in another state having a state plan approved by the United States environmental protection agency.

Effective Date: 07-01-2004



Section 921.27 - Seizing illegal pesticides.

(A) If the director of agriculture has reasonable cause to believe that a pesticide or device is being distributed, stored, transported, or used in violation of this chapter or of any rules, it shall be subject to seizure on complaint of the director to a court of competent jurisdiction in the locality in which the pesticide or device is located.

(B) If the article is condemned, it shall, after entry or decree, be disposed of by destruction or sale as the court may direct and the proceeds, if the article is sold, less legal costs, shall be paid to the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code. The article shall not be sold contrary to this section. Upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the article shall not be disposed of unlawfully, the court may direct that the article be delivered to the owner thereof for relabeling or reprocessing.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 921.28 - Statement of alleged damages.

A person who claims damages from a pesticide application shall notify the director of agriculture and the pesticide applicator by submitting an oral or written statement of alleged damages. The statement shall contain all of the following:

(A) The name of the person responsible for the application of the pesticide;

(B) The name of the owner or operator of the land on which the crop is grown and for which damages are claimed;

(C) The date on which the alleged damage occurred;

(D) Such other information the director requires.

Upon receipt of the statement, the director may institute proceedings in accordance with sections 921.01 to 921.29 of the Revised Code and the rules he adopts thereunder.

Effective Date: 06-20-1994



Section 921.29 - Fines, penalties, costs, and damages are lien of state.

Fines, penalties, costs, and damages assessed against a person in consequence of violations of this chapter, as provided in this chapter or any other section of the Revised Code, shall be a lien in favor of the state upon the real and personal property of the person, upon the filing of a judgment or an order of the director of agriculture with the county in which the real and personal property is located. The real and personal property of the person shall be liable to execution for the fines, penalties, costs, and damages by the attorney general, who shall deposit any proceeds from an execution upon the property in the pesticide, fertilizer, and lime program fund created in section 921.22 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 921.30 - Discretion of director.

Nothing in this chapter or any rule adopted under it shall be construed to require the director of agriculture to report any findings to the appropriate prosecuting authority for proceedings in prosecution of, or issue any order or institute any enforcement procedure for, a violation of this chapter or a rule adopted under it whenever the director believes that the public interest will be best served by a suitable written notice of warning. A person who receives a written notice of warning may respond in writing to the notice.

Effective Date: 07-01-2004



Section 921.31 - Child support default.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, registration, or permit issued pursuant to this chapter.

Effective Date: 07-01-2004



Section 921.41 to 921.53 - [Repealed].

Effective Date: 09-01-1976



Section 921.60 - Pest control compact - pest control insurance fund.

The pest control compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form as follows:

"PEST CONTROL COMPACT

Article I Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately ten billion dollars from the depredation of pests is virtually certain to continue, if not to increase.

(b) Because of the varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crops and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.

Article II Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses, or other plants of substantial value.

(e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this compact.

(f) "Governing Board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested an them by this compact.

(g) "Executive Committee" means the committee established pursuant to Article V (e) of this compact.

Article III The Insurance Fund

There is hereby established a Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The Insurance Fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV The Insurance Fund, Internal Operations and Management

(a) The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided. The actions of the Governing Board and the Executive Committee pursuant to this compact shall be deemed the actions of the Insurance Fund.

(b) The members of the Governing Board shall be entitled to one vote on such board. No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board are cast in favor thereof. Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

(c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

(d) The Governing Board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The Governing Board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the Governing Board. The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The Insurance Fund may borrow, accept or contract for the service of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation.

(g) The Insurance Fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation and may receive, utilize and dispose of the same. Any donation, gift, or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant, or services borrowed and the identity of the donor or lender.

(h) The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and to rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The Insurance Fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the Governing Board of the Insurance Fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or the Executive Committee thereof.

(c) The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the Insurance Fund. Additional meetings of the Governing Board shall be held on call of the chairman, the Executive Committee, or a majority of the membership of the Governing Board.

(d) At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

(e) The Executive Committee shall be composed of the chairman of the Governing Board and four additional members of the Governing Board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The Governing Board shall make such geographic groupings. If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee. The chairman of the Governing Board shall be chairman of the Executive Committee. No action of the Executive Committee shall be binding unless taken at a meeting at which at least four members of such Committee are present and vote in favor thereof. Necessary expenses of each of the five members of the Executive Committee incurred in attending meetings of such Committee, when not held at the same time and place as a meeting of the Governing Board, shall be charges against the Insurance Fund.

Article VI Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the Insurance Fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the Governing Board may require consistent with the provisions of this compact.

(d) The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program. The Governing Board or Executive Committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the Executive Committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board. Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states, and any other entities concerned.

Article VII Advisory and Technical Committees

The Governing Board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations upon request of the Governing Board or Executive Committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such Board or Committee and the Board or Committee may receive and consider the same: Provided that any participant in a meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

Article VIII Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this article.

(b) At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide. A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

(c) The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

Article IX Finance

(a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for a presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The request for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all moneys not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any moneys in the Claims Account by virtue of conditional donations, grants, or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of the claims.

(d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with moneys available to it under Article IV (g) of this compact, provided that the Governing Board take specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of moneys available to it under Article IV (g) hereof, the Insurance Fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and report of the audit shall be included in and become part of the annual report of the Insurance Fund.

(f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

Article X Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters."

Effective Date: 11-21-1973



Section 921.61 - Cooperation with insurance fund.

Consistent with the law and within available appropriations, the departments, agencies, and officers of this state may cooperate with the insurance fund established by the pest control compact.

Effective Date: 11-21-1973



Section 921.62 - Copies of bylaws and amendments to be filed with secretary of state.

Pursuant to Article IV (h) of the pest control compact, copies of bylaws and amendments thereto shall be filed with the secretary of state.

Effective Date: 11-21-1973



Section 921.63 - Director of agriculture to serve as pest control compact administrator.

The director of agriculture shall serve as the pest control compact administrator for this state and expenses he incurs in so serving shall be paid from the appropriations from ordinary contingent expenses of the department of agriculture.

Effective Date: 11-21-1973



Section 921.64 - Director may request or apply for assistance from insurance fund.

The director of agriculture, with the approval of the governor, may make a request or application for assistance from the insurance fund under Article IV (b) or Article VIII (a) of the pest control compact, whenever the director of agriculture believes that conditions exist which qualify the state for such assistance and that it would be in the best interest of the state to make the request.

Effective Date: 11-21-1973



Section 921.65 - Executive head means the governor.

As used in the pest control compact, with reference to this state, "executive head" means the governor.

Effective Date: 11-21-1973



Section 921.99 - Penalty.

(A) Whoever violates this chapter or rules adopted under it, except division (G) or (P) of section 921.24 of the Revised Code, is guilty of a misdemeanor of the second degree on a first offense and a misdemeanor of the first degree on a subsequent offense.

(B) Whoever violates division (G) or (P) of section 921.24 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fourth degree on each subsequent offense.

(C) No recovery of damages shall be allowed from administrative action taken or for "stop sale, use, or removal" if the court finds that there was probable cause for that action.

Effective Date: 07-01-2004






Chapter 923 - LIVESTOCK FEEDS

Section 923.01 to 923.10 - [Repealed].

Effective Date: 07-26-1963



Section 923.21 to 923.34 - [Repealed].

Effective Date: 10-14-1969



Section 923.41 - Inspection of commercial feed definitions.

As used in sections 923.41 to 923.55 of the Revised Code:

(A)

"Animal" means any animate being, other than a human.

(B) "Commercial feed" or "feed" means all materials, except unmixed whole seeds or physically altered entire unmixed seeds, that are not adulterated and that are distributed for use as feed or for mixing in feed for animals. "Commercial feed" or "feed" does not include drugs that are not incorporated into feed and that are not distributed to be mixed in feed. "Commercial feed" and "feed" also does not include negligible amounts of feed ingredients added to a drug solely for the purpose of facilitating administration of the drug to an animal.

(C) "Feed ingredient" means each of the constituent materials used to make a commercial feed.

(D) "Customer-formula feed" means a commercial feed that consists of a mixture of commercial feeds, feed ingredients, or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

(E) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(F) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of infectious disease in animals or any article other than feed intended to affect the structure or any function of the animal's body.

(G) "Brand name" means any word, name, symbol, or device, or any combination thereof identifying the commercial feed of a distributor and distinguishing it from that of others.

(H) "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

(I) "Federal act" means the "Federal Food, Drug and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C. 301, as amended.

(J) "Official sample" means a sample of commercial feed taken by the director of agriculture or the director's agent in accordance with section 923.47 of the Revised Code and rules adopted under that section.

(K) "Ton" means a net weight of two thousand pounds avoirdupois.

(L) "Per cent" or "percentage" means the percentage by weight.

(M) "Manufacture" means to grind, mix, blend, or further process a commercial feed for distribution. " Manufacturer" means any person who manufactures.

(N) "Person" includes an individual, partnership, association, firm, or corporation.

(O) "Distribute" means to offer for sale, sell, exchange, or barter commercial feed or to supply, furnish, or otherwise provide commercial feed for animals.

(P) "Distributor" means any person who distributes.

(Q) "Label" means a display of written, printed, or graphic matter on or affixed to the container in which a commercial feed is distributed or on the invoice, delivery slip, or other shipping document with which a commercial feed is distributed.

(R) "Labeling" means all labels or any other written, printed, or graphic matter that accompanies commercial feed.

(S) "Exempt buyer" means a person to whom commercial feed is distributed who is required by rule under division (A)(2) of section 923.44 of the Revised Code to pay the semiannual inspection fee required under that section.

(T) "Misbranded" has the same meaning as in section 923.49 of the Revised Code.

(U) "Adulterated" has the same meaning as in section 923.48 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 07-27-1990



Section 923.411 - Rules regarding exemption of agricultural commodities and certain chemical compounds.

The director of agriculture may adopt rules in accordance with Chapter 119. of the Revised Code to exempt both of the following from sections 923.41 to 923.55 of the Revised Code:

(A) Agricultural commodities, including hay, straw, stover, silage, cobs, husks, and hulls, when those commodities are not mixed with other materials;

(B) Individual chemical compounds or substances when those compounds or substances are not mixed with other materials.

Added by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.



Section 923.42 - Registration.

(A) No person who manufactures commercial feed or customer-formula feed, or whose name appears on the label of any commercial feed or customer-formula feed as a distributor shall distribute in this state any type of commercial feed unless he is registered with the director of agriculture on a form provided by the director that identifies the manufacturer's or distributor's name, place of business, and location of each manufacturing facility in this state.

(B) The director shall assign to each manufacturer or distributor registered under division (A) of this section a permanent registration number.

(C) The director may revoke or suspend a registration or refuse to register a person upon a finding that the manufacturer, distributor, or person violated any provision of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections.

No registration shall be revoked, suspended, or refused until the manufacturer, distributor, or person has an opportunity to appear at an adjudication hearing conducted in accordance with Chapter 119. of the Revised Code.

Effective Date: 07-27-1990



Section 923.43 - Label information.

(A) Except as otherwise provided in division (B) of this section for a customer-formula feed, a commercial feed distributed in this state shall be labeled with the following information:

(1) Net weight of contents, which may be stated in metric units in addition to avoirdupois weight;

(2) Product name, and brand name if any, under which the feed is distributed;

(3) Name and principal address of the manufacturer or distributor;

(4) Guaranteed analysis of the feed stated in terms that the director of agriculture, by rule, determines are required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases, the substances or elements shall be determinable by laboratory methods published by the association of official analytical chemists.

(5) Common name of each ingredient used in the manufacture of the feed. The director, by rule, may permit the use of a collective term for a group of ingredients all of which perform the same function or eliminate the listing of feed ingredients when it no longer serves a useful purpose.

(6) Directions for the safe and effective use of any feed that contains any drug and for any other feed that the director, by rule, determines to require such directions;

(7) Any precautionary statements that the director, by rule, determines are necessary for the safe and effective use of the feed.

(B) A customer-formula feed distributed in this state shall be labeled with the following information:

(1) Name and principal address of the manufacturer;

(2) Name and address of the purchaser;

(3) Date of delivery;

(4) Product name, and brand name if any, of each commercial feed and all other ingredients used in the mixture;

(5) Net weight of each commercial feed used and of any other feed ingredient used;

(6) Directions for the safe and effective use of any customer-formula feed that contains any drug and for any other customer-formula feed that the director, by rule, determines to require such directions;

(7) If a drug-containing product is used, a statement of the purpose of the drug, the established name of each active drug ingredient, and the amount of each drug used in the final mixture;

(8) Any precautionary statements that the director, by rule, determines are necessary for the safe and effective use of the customer-formula feed.

(C) Upon the request of the director, each manufacturer or distributor shall furnish the director with the label for any commercial feed he distributes in this state.

Effective Date: 07-27-1990



Section 923.44 - Inspection fees - reports of tonnage.

(A)

(1) Except as otherwise provided in divisions (A)(2), (3), and (4) of this section, the first distributor of a commercial feed shall pay the director of agriculture a semiannual inspection fee at the rate of twenty-five cents per ton, with a minimum payment of twenty-five dollars, on all commercial feeds distributed by the first distributor in this state.

(2) The semiannual inspection fee required under division (A)(1) of this section shall not be paid by the first distributor of a commercial feed if the distribution is made to an exempt buyer who shall be responsible for the fee.

The director shall establish an exempt list consisting of those buyers who are responsible for the fee.

(3) The semiannual inspection fee shall not be paid on a commercial feed if the fee has been paid by a previous distributor.

(4) The semiannual inspection fee shall not be paid on customer-formula feed if the fee has been paid on the commercial feeds that are used as components in that customer-formula feed.

(B) Each distributor or exempt buyer who is required to pay a fee under division (A)(1) or (2) of this section shall file a semiannual statement with the director that includes the number of net tons of commercial feed distributed by the distributor or exempt buyer in this state, within thirty days after the thirtieth day of June and within thirty days after the thirty-first day of December, respectively, of each calendar year.

The inspection fee at the rate stated in division (A)(1) of this section shall accompany the statement. For a tonnage report that is not filed or payment of inspection fees that is not made within fifteen days after the due date, a penalty of ten per cent of the amount due, with a minimum penalty of fifty dollars shall be assessed against the distributor or exempt buyer. The amount of fees due, plus penalty, shall constitute a debt and become the basis of a judgment against the distributor or exempt buyer.

(C) No information furnished under this section shall be disclosed by an employee of the department of agriculture in such a way as to divulge the operation of any person required to make such a report.

(D) All money collected under this section shall be credited to the commercial feed and seed fund created in section 923.46 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-27-1990; 06-30-2005



Section 923.45 - Publication of information.

The director of agriculture may publish annually in such form as the director considers proper:

(A) Information concerning the sale of commercial feed, including any production and use data the director considers advisable, provided that the data does not disclose the operation of any manufacturer or distributor;

(B) A comparison of the analyses of official samples of commercial feeds distributed in this state with the guaranteed analyses on the label.

Effective Date: 07-27-1990; 06-30-2005



Section 923.46 - Moneys collected credited to commercial feed, fertilizer, and lime inspection and laboratory fund.

The commercial feed and seed fund is hereby created in the state treasury. The fund shall consist of money credited to it under this chapter and Chapter 907. of the Revised Code.

The director shall keep accurate records of all receipts into and disbursements from the fund and shall prepare, and provide upon request, an annual report classifying the receipts and disbursements that pertain to commercial feed or seed.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996; 06-30-2005



Section 923.47 - Right of entry for inspection.

(A) For the purpose of enforcing sections 923.41 to 923.55 of the Revised Code and any rules adopted under those sections, the director of agriculture, or his agent, to the extent he considers necessary, upon presenting credentials and a written inspection notice to the person in charge, may enter, during regular business hours, any factory, warehouse, or establishment where commercial feeds are manufactured, processed, packed, or held for distribution or any vehicle used to transport or hold feeds in order to inspect within a reasonable time and manner the factory, warehouse, establishment, vehicle, and any equipment, finished and unfinished materials, containers, and labeling. The inspection may include verification of only such records and production and control procedures as necessary to determine compliance with the good manufacturing practice rules for drug-containing feeds adopted by rule under section 923.48 of the Revised Code. Official samples may be taken during the inspection. Upon completion of the inspection, the person in charge shall be so notified.

If any official sample of commercial feed is taken during the inspection, at the completion of the inspection and prior to leaving the premises, the director or his agent shall give the person in charge a receipt that describes any sample taken and provide him with a portion of any sample if the person in charge so requests.

At any time that the director is refused admittance to inspect, he may obtain a search warrant describing what is to be inspected from a judge of a court of record in the jurisdiction where the inspection is to take place.

(B) For the purpose of enforcing sections 923.41 to 923.55 of the Revised Code and any rules adopted under those sections, the director of agriculture, or his agent, to the extent he considers necessary, upon the presentation of credentials, shall enter during regular business hours upon any public or private premises, including any vehicle used to transport or hold feeds, to obtain official samples of commercial feed and to examine any records that relate to the distribution of feed sampled.

(C) The director shall maintain a laboratory with equipment and personnel necessary to effectively administer and enforce sections 923.41 to 923.55 of the Revised Code and the rules adopted under those sections. The methods of sampling and analysis shall be those adopted by the association of official agricultural chemists and other generally recognized sources prescribed by the director by rule.

(D) The results of all analyses of official samples of commercial feed shall be forwarded to the distributor and to the purchaser.

(E) Analytical tolerances shall be governed by rules adopted by the director.

Effective Date: 07-27-1990



Section 923.48 - Adulterated commercial feed and agricultural commodities.

A commercial feed, or an agricultural commodity such as whole seed, hay, straw, stover, silage, cobs, husks, or hulls, is adulterated if any of the following occur:

(A) It bears or contains any poisonous or deleterious substance that may render it injurious to animal or human health, except that when the substance is not an added substance, the feed or agricultural commodity is not adulterated if the quantity of the substance in the feed or commodity does not ordinarily render it injurious to animal or human health;

(B) It bears or contains any added poisonous, deleterious, or nonnutritive substance that is unsafe within the meaning of section 406 of the federal act, 21 U.S.C. 346, except such a substance that is either a food additive or a pesticide chemical in or on a raw agricultural commodity;

(C) It is, or it bears or contains any food additive that is unsafe within the meaning of section 409 of the federal act, 21 U.S.C. 348 ;

(D) It is a raw agricultural commodity and bears or contains a pesticide chemical that is unsafe within the meaning of section 408(a) of the federal act, 21 U.S.C. 346a, except when a pesticide chemical is used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408(a) of the federal act and the commodity is subjected to processing, which includes canning, cooking, freezing, dehydrating, or milling, the pesticide residue remaining is not unsafe if it is removed to the extent possible in good manufacturing practice as defined by the director in rules adopted under division (I) of this section and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity, unless the feeding of the processed feed will result, or is likely to result, in a pesticide residue in the edible product of the animal that is unsafe within the meaning of section 408(a) of the federal act;

(E) It bears or contains any color additive that is unsafe within the meaning of section 706 of the federal act, 21 U.S.C. 376 ;

(F) It is, or bears or contains any new animal drug that is unsafe within the meaning of section 512 of the federal act, 21 U.S.C. 360b ;

(G) A valuable component is omitted or abstracted from it in whole or in part or a less valuable component is substituted for a valuable component;

(H) Its composition or quality falls below or differs from what it is purported or represented to possess by its labeling;

(I) It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practices as determined by the director in rules adopted under this division to assure that the drug meets the requirements of this chapter for safety and has the identity and strength and meets the quality and purity characteristics that it purports or is represented to possess. The director shall adopt good manufacturing practices rules for drug-containing feeds. In doing so, he shall adopt the regulations for type A medicated articles and for type B and type C medicated feeds established under the authority of the federal act.

(J) It contains viable weed seeds in amounts exceeding limits for weed seeds established by the director by rule.

Effective Date: 07-27-1990



Section 923.49 - Misbranded commercial feed.

A commercial feed is misbranded if any of the following occur:

(A) The labeling is false or misleading in any particular;

(B) It is distributed under the product or brand name of another commercial feed;

(C) It does not meet the label requirements of section 923.43 of the Revised Code or any rule adopted under that section;

(D) It purports to be or is represented as a commercial feed or it purports to contain or is represented as containing a feed ingredient when it does not conform with the definition of that commercial feed or feed ingredient which the director shall establish by rule;

(E) Any word, statement, or any other information required under section 923.43 of the Revised Code or any rule adopted under that section to appear on the label is not prominently placed on the label with such conspicuousness as compared with other words, statements, designs, or devices and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

Effective Date: 07-27-1990



Section 923.50 - Administrative rules.

(A) The director of agriculture shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code as necessary to carry out the purposes of this chapter.

(B) The director, by reference, may adopt:

(1) The official definitions of feed ingredients and official feed terms adopted and published by the association of American feed control officials;

(2) Rules promulgated pursuant to the federal act.

Effective Date: 07-27-1990



Section 923.51 - Prohibited acts.

No person shall commit any of the following acts or cause to be committed any of the following acts:

(A) Adulterate commercial feed or distribute adulterated commercial feed;

(B) Misbrand commercial feed or distribute misbranded commercial feed;

(C) Adulterate any agricultural commodity such as whole seed, hay, straw, stover, silage, cobs, husks, or hulls and feed it to animals or distribute any such commodity that is adulterated;

(D) Remove or dispose of a commercial feed in violation of a withdrawal from distribution order or a condemnation and confiscation order issued under section 923.52 or 923.53 of the Revised Code or any rules adopted under those sections;

(E) Use for his own advantage, or reveal except to the director of agriculture or his agent or to the courts when relevant in any judicial proceeding under sections 923.41 to 923.55 of the Revised Code or any rules adopted under those sections, any information acquired under the authority of those sections of the Revised Code or rules adopted under those sections that as a trade secret is entitled to protection;

(F) Fail or refuse to register as required under section 923.42 of the Revised Code or any rule adopted under that section;

(G) Fail to pay inspection fees or file semiannual reports as required under section 923.44 of the Revised Code or any rule adopted under that section.

Effective Date: 07-27-1990



Section 923.52 - Written withdrawal from distribution order; appeal.

The director of agriculture may issue and enforce a written withdrawal from distribution order to the manufacturer or distributor of any lot of commercial feed requiring it to be held at a designated place when the director has reasonable cause to believe that the commercial feed is offered or exposed for distribution or distributed in violation of any of the provisions of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections. The commercial feed shall be held until a release in writing is issued by the director. A release shall not be issued until sections 923.41 to 923.55 of the Revised Code and the rules adopted under those sections are complied with and until all costs and expenses incurred in connection with the violation have been paid by the manufacturer or distributor. If compliance is not obtained within thirty days of receipt of the withdrawal from distribution order, the director may begin, and shall begin upon request by the manufacturer or distributor, proceedings for condemnation under section 923.53 of the Revised Code.

The manufacturer or distributor may appeal the withdrawal from distribution order in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 07-27-1990



Section 923.53 - Seizure of commercial feed lot.

Any lot of commercial feed not in compliance with sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections is subject to seizure on complaint of the director of agriculture to a court of competent jurisdiction in the county in which the commercial feed is located. The court, upon a finding that the commercial feed is in violation of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections, shall order the condemnation of the commercial feed and it shall be disposed of in a manner consistent with the quality of the feed and the laws of this state. The court shall not order the condemnation of the commercial feed without first giving the manufacturer or distributor an opportunity to reprocess or relabel the feed to bring it into compliance with sections 923.41 to 923.55 of the Revised Code and the rules adopted under those sections.

Effective Date: 07-27-1990



Section 923.54 - Prosecutions - injunctions.

(A) The attorney general, prosecuting attorney, or city director of law to whom the director of agriculture reports any violation of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections shall cause appropriate proceedings to be instituted in the proper court without delay and to be prosecuted in the manner required by law. Before any violation of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections is reported to a prosecuting authority for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the director.

(B) In addition to the remedies provided and irrespective of whether any adequate remedy exists at law, the director of agriculture may apply to the court of common pleas in the county where any of the provisions of sections 923.41 to 923.55 of the Revised Code or any of the rules adopted under those sections are being violated for a temporary or permanent injunction restraining any person from the violation.

(C) Nothing in sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections shall be construed to require the director of agriculture to report for prosecution, or issue a withdrawal from distribution order, or institute seizure proceedings for minor violations of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections whenever the director believes the public interest will best be served by a suitable written notice or warning.

Effective Date: 07-27-1990



Section 923.55 - Agreements to cooperate with other states.

The director of agriculture may cooperate with and enter into agreements with private associations and with governmental agencies of this state, other states, and the United States for the purpose of carrying out the provisions of sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections.

Effective Date: 07-27-1990



Section 923.99 - Penalty.

Whoever violates sections 923.41 to 923.55 of the Revised Code or any rule adopted under those sections, is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the third degree.

Effective Date: 06-20-1994






Chapter 924 - AGRICULTURAL COMMODITY MARKETING PROGRAMS

Section 924.01 - Agricultural commodity marketing program definitions.

As used in sections 924.01 to 924.16 and 924.40 to 924.55 of the Revised Code:

(A) "Agricultural commodity" means any food, fiber, feed, animal, or plant, or group of foods, fibers, feeds, animals, or plants that the director of agriculture determines to be of the same nature, in either a natural or a processed state. "Agricultural commodity" does not include grain as defined in section 924.20 of the Revised Code.

(B) "Distributor" means any person who sells, offers for sale, markets, or distributes an agricultural commodity that the person has purchased or acquired directly from a producer, or that the person markets on behalf of a producer.

(C) "Handler" means any person who is in the business of packing, grading, selling, offering for sale, or marketing any agricultural commodity in commercial quantities as defined in a marketing program.

(D) "Marketing program" means a program that is established by order of the director pursuant to this chapter, to improve or expand the market for an agricultural commodity.

(E) "Operating committee" means a committee established to administer a marketing program for an agricultural commodity.

(F) "Person" means any natural person, partnership, corporation, society, association, or fiduciary.

(G) "Processor" means any person who is in the business of grading, packaging, packing, canning, freezing, dehydrating, fermenting, distilling, extracting, preserving, grinding, crushing, juicing, or in any other way preserving or changing the form of any agricultural commodity.

(H) "Producer" means any person who is in the business of producing, or causing to be produced, any agricultural commodity for commercial sale, except that when used in reference to nursery stock, "producer" also means a distributor, processor, handler, or retailer of nursery stock.

Amended by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.

Effective Date: 04-10-1985; 2007 HB217 03-24-2008



Section 924.02 - Director to establish marketing programs for agricultural commodities.

The director of agriculture, subject to sections 924.01 to 924.16 and Chapter 119. of the Revised Code, shall do all of the following:

(A) Establish procedures by which producers of Ohio agricultural commodities may propose, develop, and operate marketing programs to:

(1) Promote the sale and use of their products;

(2) Develop new uses and markets for such products;

(3) Improve the methods of distributing such products to consumers;

(4) Standardize the quality of such products for specific uses.

(B) Adopt and enforce rules to put into effect the intent of sections 924.01 to 924.16 of the Revised Code;

(C) Determine the eligibility of producers to participate in referendums and other procedures that may be required to establish marketing programs for agricultural commodities.

Effective Date: 06-20-1994; 2007 HB217 03-24-2008



Section 924.03 - Authority of marketing programs for agricultural commodities.

(A) Any marketing program which is established in compliance with procedures established in sections 924.04 to 924.07 of the Revised Code, may include, but shall not be limited to, authority to:

(1) Develop markets for the agricultural commodity for which the marketing program was established;

(2) Advertise and otherwise promote the sale of such agricultural commodity;

(3) Assemble and distribute market information for such agricultural commodity;

(4) Research and survey markets for and the marketing of such agricultural commodity;

(5) Conduct research to improve production of and develop new uses for such agricultural commodity;

(6) Contract with qualified organizations, agencies, or individuals to carry out any of the above activities;

(7) Contribute to a national or regional marketing program for such agricultural commodity if the national or regional program is exclusively for the promotion, research, marketing, and sale of the commodity; and

(8) Engage in educational programs directed toward better and more efficient utilization of agricultural commodities.

(B) If the proposed program provided for in division (B) of section 924.04 of the Revised Code recommends that the operating committee for the marketing program be elected by the producers of the commodity instead of appointed by the director under section 924.07 of the Revised Code, the marketing program shall include nomination and election procedures.

Effective Date: 07-27-1990



Section 924.04 - Petition for referendum to establish or amend marketing program.

(A) Producers of an Ohio agricultural commodity may present the director of agriculture with a petition signed by the lesser of one thousand or twenty per cent of all such producers requesting that the director hold a referendum in accordance with section 924.06 of the Revised Code to establish a marketing program for that commodity or to amend an existing program.

(B) At the time of presentation of the petition to the director under division (A) of this section, the petitioners also shall present the proposed amendment or a proposed program, which shall include all of the following:

(1) The rate of assessment to be made on the marketable agricultural commodity, which shall not exceed two per cent of the average market price of that agricultural commodity during the preceding marketing year as defined by the United States department of agriculture or, if there is no such definition, by the director;

(2) Terms, conditions, limitations, and other qualifications for assessment;

(3) Procedures to refund the assessment;

(4) Requirements for appointed or elected committees.

(C) Before making a decision under this division to approve or disapprove a proposed program, the director shall publish in at least two appropriate periodicals designated by him a notice that the program or amendment has been proposed and informing interested persons of the procedures for submitting comments regarding the proposal. After publishing the notice, the director shall provide interested persons with a copy of the proposed program or proposed amendment to an existing program and an opportunity to comment on the proposed program or amendment for thirty days after the publication of the notice. The petitioners may make changes to the proposed program or amendment based upon the comments received. The director may make technical changes to the proposal to ensure compliance with sections 924.01 to 924.16 of the Revised Code. Subsequent to any changes made by the petitioners or any technical changes made by the director to a proposed program or amendment to an existing program, the director may approve or disapprove the proposed program or amendment to an existing program.

(D) If the director approves the proposed program or amendment, with any changes made under division (C) of this section, he shall hold a referendum in accordance with section 924.06 of the Revised Code to establish a marketing program for that commodity or to amend an existing program.

Effective Date: 06-20-1994



Section 924.05 - Filing properly certified report by handler, distributor or processor.

(A) The director of agriculture may require each handler, distributor, or processor of any Ohio agricultural commodity for which a marketing program is proposed to file with him within thirty days, a properly certified report which shows:

(1) The correct name and address of each producer of such agricultural commodity from whom such handler, distributor, or processor received such agricultural commodity in the marketing season preceding the filing of such report;

(2) The volume marketed by each such producer during the preceding marketing season.

(B) The director shall not make public, or available to anyone for private use, the information contained in the individual reports of producers, handlers, or processors which are filed with him pursuant to this section.

Effective Date: 11-21-1969



Section 924.06 - Referendum to establish or amend marketing program.

(A) Within ninety days after he has approved a proposed amendment to an agricultural commodity marketing program established before April 10, 1985, the director of agriculture shall determine by a referendum whether the eligible producers favor the proposed amendment to the program. Any proposed amendment to a marketing program established before April 10, 1985, is favored by the producers of the agricultural commodity which would be affected by the proposed amendment if either of the following occurs:

(1) Sixty-six and two-thirds per cent or more, by number, of the producers who vote in the referendum, vote in favor of the amendment, and represent a majority of the volume of the affected commodity that was produced in the preceding marketing year by all producers who voted in the referendum;

(2) A majority of the producers who vote in the referendum, vote in favor of the amendment and represent sixty-six and two-thirds per cent, or more, of the volume of the affected commodity that was produced in the preceding marketing year by all the producers who voted in the referendum.

(B) Within ninety days after he has approved an agricultural commodity marketing program proposed on or after April 10, 1985, or a proposed amendment to such a program, the director shall determine by a referendum whether the eligible producers favor the proposed marketing program or amendment. Any such marketing program or amendment to such a marketing program is favored by the producers of the agricultural commodity that would be affected by the proposed program or amendment if a majority of the producers who vote in the referendum vote in favor of the program or amendment.

(C) If the producers who vote in any referendum held pursuant to this section do not favor a proposed marketing program, or proposed amendment to a program, the director shall hold no additional referendum on that proposed program or proposed amendment during the ten months following the close of the referendum at which the producers did not favor that proposed program or amendment.

(D) In any referendum held pursuant to this section, each eligible producer of the Ohio agricultural commodity which would be affected by the proposed marketing program, or amendment to a program, is entitled to one vote.

(E) In any referendum held on an agricultural commodity marketing program, or a proposed amendment to such a program, votes may be cast in person or by mailing a ballot to a polling place designated by the director. The director shall establish a three-day period during which eligible producers may vote in person during normal business hours at polling places designated by the director. The director or other appropriate person shall send a mail-in ballot by ordinary first-class mail to any eligible producer who requests one by calling the toll-free telephone number or sending in the ballot request form provided for in division (F) of this section, by calling one of the polling places designated by the director, or by any additional method that the director or operating committee may provide. No ballot returned by mail shall be valid if it is postmarked later than the third day of the election period established by the director.

(F) For any referendum held on an agricultural commodity marketing program, or a proposed amendment to such a program, the director or operating committee shall cause a ballot request form to be published at least thirty days before the beginning of the election period established under division (E) of this section in at least two appropriate periodicals designated by the director, and shall make the form available for reproduction to any interested group or association. The director shall provide a toll-free telephone number that producers may call to request a ballot.

Effective Date: 06-20-1994



Section 924.07 - Establishing marketing program - operating committee.

(A) When the producers of an agricultural commodity who vote in a referendum favor a proposed marketing program, the director of agriculture shall order the program established and, if the marketing program does not provide for the election of an operating committee, appoint an operating committee consisting of producers of the commodity to administer the program. Each operating committee shall consist of not less than three nor more than fifteen producers.

(B) Of the members first appointed to an operating committee, the director shall appoint approximately one-third for one-year terms, approximately one-third for two-year terms, and the remainder for three-year terms. Thereafter, the director shall appoint each member for a three-year term unless the appointee is to fill a vacancy in which case the appointee shall be appointed for the unexpired term. Each such subsequent appointment shall be made prior to the expiration date of the preceding or vacant term.

(C) The director shall not appoint any member of an operating committee to serve more than three successive full three-year terms.

(D) The director shall appoint members of each operating committee from a list of candidates recommended by the producers of the agricultural commodity for which the marketing program is established. Insofar as possible the members shall be equitably distributed by geographic and production areas. Any list of candidates recommended to the director by producers shall include not less than twice as many candidates as the number of members which are to be appointed, but in no case shall a list include fewer than three names.

(E) The director, or the director's designee, is an ex officio member of each operating committee, with the right to vote.

(F) Each member of an operating committee, except the director or the director's designee, is entitled to actual and necessary travel and incidental expenses while attending meetings of the committee or while engaged in the performance of official responsibilities delegated to the committee. No member of such a committee shall receive in excess of thirty dollars per day, in addition to such travel and incidental expenses, or for more than twenty-four days per year for duties performed as a member of the committee.

(G) No person is civilly liable for any actions taken in good faith as a member of an operating committee.

Effective Date: 07-05-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.08 - Monitoring actions of operating committee.

The director of agriculture shall monitor the actions of each operating committee to assure that:

(A) Each marketing program is self-supporting.

(B) Each such committee keeps all records that are required for agencies of the state.

(C) All program operations are in accord with:

(1) The provisions of the marketing program;

(2) Rules adopted by the director;

(3) Sections 924.01 to 924.16 of the Revised Code.

(D) Administrative activities of each committee are coordinated with those of the department of agriculture.

Effective Date: 11-21-1969; 2007 HB217 03-24-2008



Section 924.09 - Levying assessments.

(A) Each operating committee may make assessments upon the marketable agricultural commodity for which the marketing program was established.

(B) No operating committee shall levy any assessment:

(1) That was not approved by the producers affected by the program;

(2) That exceeds two cents per bushel of corn or soybeans or two per cent of the average market price of any other agricultural commodity during the preceding marketing year as defined for the commodity by the United States department of agriculture or, if there is no such definition, by the director of agriculture;

(3) Against any producer who is not eligible to vote in a referendum for the marketing program that the operating committee administers.

(C) The director may require a producer, processor, distributor, or handler of an agricultural commodity for which a marketing program has been established under sections 924.01 to 924.16 of the Revised Code to withhold assessments from any amounts that the producer, processor, distributor, or handler owes to producers of the commodity and, notwithstanding division (B)(3) of this section, to remit them to the director. Any processor, distributor, or handler who pays for any producer any assessment that is levied under authority of this section may deduct the amount of the assessment from any moneys that the processor, distributor, or handler owes to the producer.

(D) No operating committee shall use any assessments that it levies for any political or legislative purpose, or for preferential treatment of one person to the detriment of any other person affected by the marketing program.

(E) The operating committee of each marketing program shall refund to a producer the assessments that it collects from the producer not later than sixty days after receipt of a valid application by the producer for a refund, provided that the producer complies with the procedures for a refund that were included in the program under division (B)(3) of section 924.04 of the Revised Code.

In the case of the state beef marketing program, in lieu of giving a refund to a producer, the director of the program's operating committee may forward the refund to the cattlemen's beef promotion and research board pursuant to the "Beef Promotion and Research Act," 99 Stat. 1597 (1985), 7 U.S.C.A. 2901, and amendments thereto, and shall credit that amount to the total amount owed by the producer to the federal beef program. Each application for a refund of assessments levied for a program established after April 10, 1985 shall be made on a form provided by the director of agriculture. Each operating committee for such a program shall ensure that refund forms are available where assessments for its program are withheld.

Effective Date: 07-05-2002; 2007 HB217 03-24-2008



Section 924.10 - Marketing program funds - fiscal year - financial statements.

(A) There is hereby established in the state treasury a fund for each marketing program that is established by the director of agriculture pursuant to this chapter. Except as authorized in division (B) of this section, all moneys collected by the department of agriculture from each marketing program pursuant to section 924.09 of the Revised Code shall be paid into the fund for the marketing program and shall be disbursed only pursuant to a voucher approved by the director for use in defraying the costs of administration of the marketing program and for carrying out sections 924.02, 924.03, and 924.13 of the Revised Code.

(B) In lieu of deposits in the fund established pursuant to division (A) of this section, the operating committee of any marketing program established pursuant to this chapter may deposit all moneys collected pursuant to section 924.09 of the Revised Code with a bank or a savings and loan association as defined in sections 1101.01 and 1151.01 of the Revised Code. All moneys collected pursuant to section 924.09 of the Revised Code and deposited pursuant to this division also shall be used only in defraying the costs of administration of the marketing program and for carrying out sections 924.02, 924.03, and 924.13 of the Revised Code.

(C) Each operating committee shall establish a fiscal year for its marketing program and shall publish within sixty days of the end of each fiscal year an activity and financial report and make such report available to each producer who pays an assessment or otherwise contributes to the marketing program which the committee administers, and to other interested persons.

(D) In addition to the reports required by division (C) of this section, any marketing program that deposits moneys in accordance with division (B) of this section shall submit to the director both of the following:

(1) Annually, a financial statement prepared by a certified public accountant holding a live permit from the accountancy board issued pursuant to Chapter 4701. of the Revised Code. The marketing program shall file the financial statement with the director not more than sixty days after the end of each fiscal year.

(2) Monthly, an unaudited financial statement.

Effective Date: 09-29-1997



Section 924.11 - [Repealed].

Effective Date: 04-10-1985



Section 924.12 - Suspending operation of marketing program.

(A) The director of agriculture may temporarily suspend the operation of a marketing program, or any part thereof, for any reason, upon recommendation by the operating committee for the program, for a period of not more than twelve consecutive months.

(B) At least once in each five years of operation, or at any time upon written petition by the lesser of twenty per cent or one thousand of the producers affected by a marketing program, the director shall give public notice by analogy to division (A) of and conduct a hearing under division (C) of section 119.03 of the Revised Code to consider the continuation of the program. The director shall file a copy of the public notice with the director of the legislative service commission for purposes of publishing the public notice in the register of Ohio.

(C) Within thirty days after the close of any hearing to consider the continuation of a marketing program, the director of agriculture shall recommend continuation or termination of the program, and shall give public notice of the recommendation by publication in the register of Ohio. The director also shall provide notice of the recommendation to any person who, in writing, has requested notification and may give whatever other notice the director reasonably considers necessary to ensure that notice is constructively given to all persons who are affected by the program.

(D) When the director recommends termination of a marketing program, the director shall, within forty-five days, conduct a referendum to determine whether the affected producers favor the proposed termination. The affected producers favor the termination of the program if a majority of the producers who vote in the referendum vote in favor of termination of the program.

Effective Date: 07-05-2002



Section 924.13 - Termination of marketing program.

(A) When affected producers of an agricultural commodity favor termination of a marketing program for the commodity the operating committee and the director of agriculture shall terminate all operations of the program.

(B) Upon the termination of any marketing program, the director may spend any remaining unobligated funds for any lawful purpose of the department of agriculture.

Effective Date: 04-10-1985



Section 924.14 - Coordinating committee.

The director of agriculture may appoint a coordinating committee consisting of one representative from each operating committee administering a marketing program, to coordinate the efforts of all marketing programs established under this chapter.

Effective Date: 11-21-1969

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.15 - Enforcing compliance.

The director of agriculture may institute such action at law or in equity as appears necessary to enforce compliance with this chapter, any regulation adopted by the director under authority granted by this chapter, or any marketing program which is established in compliance with this chapter.

Effective Date: 11-21-1969



Section 924.16 - Failing to withhold or remit assessment.

(A) No person shall knowingly fail or refuse to withhold or remit any assessment adopted under section 924.09 of the Revised Code.

(B) Before the director of agriculture institutes any criminal proceedings under this section, he shall give the alleged violator an opportunity to present his views to the director as to why such proceedings should not be instituted.

Effective Date: 05-15-1989



Section 924.20 - Grain marketing program definitions.

As used in sections 924.20 to 924.30 of the Revised Code:

(A) "Grain" means wheat, barley, rye, or oats.

(B) "Handler" means a person who is in the business of agricultural commodity handling, as defined in section 926.01 of the Revised Code, of grain.

(C) "Producer" means a person who is in the business of producing, or causing to be produced, grain for commercial sale.

(D) "Rule" means a rule adopted under section 924.25 of the Revised Code.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.21 - Grain marketing program - administration.

There is hereby established a grain marketing program. The program shall be administered in accordance with sections 924.20 to 924.30 of the Revised Code and rules.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.22 - Grain marketing program operating committee.

(A) For the purposes of sections 924.20 to 924.30 of the Revised Code, the director of agriculture shall hold an election to determine the membership of a grain marketing program operating committee in accordance with rules. The election shall be for nine members of the operating committee.

(B) Not later than one hundred twenty days after the effective date of this section, the director shall accept the names of persons as nominees to serve on the operating committee. In accepting nominations and placing names on the ballot, the director shall follow the procedures established in rules.

(C) Not later than one hundred eighty days after the effective date of this section, the director shall hold an election to determine the membership of the operating committee. In the election, eligible producers may cast votes in person at or mail ballots to polling places designated by the director. The director shall establish a three-day period during which eligible producers may vote in person during normal business hours at the designated polling places. The director or another appropriate person shall send a ballot by ordinary first-class mail to an eligible producer who requests one by calling the toll-free telephone number or submitting the ballot request form provided for in division (D) of this section, by calling one of the designated polling places, or by any additional method that the director may provide. A ballot returned by mail is not valid if it is postmarked later than the third day of the election period established by the director.

(D) For the purposes of an election of members of the grain marketing program operating committee, the director shall cause a ballot request form to be published at least thirty days before the beginning of the election period established in accordance with division (C) of this section in at least two appropriate periodicals designated by the director and shall make the form available for reproduction to any interested group or association. The director also shall provide a toll-free telephone number that producers may call to request a ballot.

(E) Following the election of the initial members of the operating committee, the director shall hold subsequent elections in order to maintain the membership of the operating committee as provided in rules. The elections shall be held in the manner established in this section and rules for the election of initial members.

(F) Persons elected to the grain marketing program operating committee shall hold office in accordance with rules.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.23 - Operating committee meetings - immunity.

(A) The grain marketing program operating committee shall hold at least one meeting per quarter each year. The members of the operating committee annually shall select officers, including a chairperson and a vice-chairperson.

(B) A majority of the members of the operating committee constitutes a quorum. A majority of concurring votes is required to pass a motion or approve any operating committee action.

(C) The director of agriculture, or the director's designee, is an ex-officio voting member of the operating committee.

(D) Each member of the operating committee, except the director or the director's designee, is entitled to actual and necessary travel and incidental expenses while attending meetings of the committee or while engaged in the performance of official responsibilities as a member of the committee.

(E) A member or employee of the operating committee is not civilly liable for any actions taken in good faith as a member or employee, as applicable, of the committee.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.24 - Duties and powers of operating committee.

(A) The grain marketing program operating committee shall do all of the following:

(1) Hire personnel and contract for services that are necessary for the operation of the grain marketing program;

(2) Promote the sale of grain for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for grain, and inform the public of the uses and benefits of grain;

(3) Establish requirements and procedures for the collection of assessments that the operating committee is required to levy under section 924.26 of the Revised Code, including the method and frequency of collection;

(4) Establish procedures to be used by a person who wishes to file for a refund of the person's assessment that is levied under section 924.26 of the Revised Code;

(5) Perform all acts and exercise all powers incidental to, in connection with, or considered reasonably necessary, proper, or advisable to effectuate the purposes of sections 924.20 to 924.30 of the Revised Code.

(B) The operating committee may do any or all of the following:

(1) Conduct, and contract with others to conduct, research, including the study, analysis, dissemination, and accumulation of information obtained from the research or elsewhere, concerning the marketing and distribution of grain, the storage, processing, and transportation of grain, and the production and product development of grain;

(2) Provide the wholesale and retail grain trade with information relative to proper methods of handling and selling grain;

(3) Conduct, and contract with others to conduct, market surveys and analyses, undertake any other similar activities that it determines are appropriate for the maintenance and expansion of present markets and the creation of new and larger markets for grain, and enter into contracts, in the name of the committee, to render service in formulating and conducting plans and programs and other contracts or agreements that the committee considers necessary for the promotion of the sale of grain;

(4) Publish and distribute to producers and others information relating to the grain industry;

(5) Propose to the director of agriculture rules that are necessary for the exercise of its powers and the performance of its duties;

(6) Establish priorities and prepare and approve a budget consistent with estimated resources and the scope of the grain marketing program;

(7) Receive and investigate, or cause to be investigated, complaints concerning and violations of the grain marketing program. The operating committee shall refer any violations to the director for action under section 924.29 of the Revised Code.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.25 - Director to monitor committee - rules.

(A) The director of agriculture shall monitor the activities of the grain marketing program operating committee to ensure all of the following:

(1) The grain marketing program is self-supporting.

(2) The operating committee keeps all records that are required for agencies of the state.

(3) The program's operations comply with all of the following:

(a) The provisions of the program;

(b) Rules;

(c) Sections 924.20 to 924.30 of the Revised Code.

(4) Administrative activities of the committee are coordinated with those of the department of agriculture.

(B) Not later than ninety days after the effective date of this section, the director shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to carry out the purposes of sections 924.20 to 924.30 of the Revised Code. The rules shall include all of the following:

(1) Deadlines and nomination procedures for the placement of persons on the ballot for election to the grain marketing program operating committee;

(2) The terms of office of members of the operating committee, including the staggering of terms for the initial members;

(3) Insofar as possible, requirements providing for the equitable distribution of members on the operating committee by geographic and production areas of the state.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.26 - Levy of assessments on producers and handlers.

(A) The grain marketing program operating committee shall levy on producers and, as provided in division (B) of this section, handlers the following assessments, as applicable:

(1) One-half of one per cent of the per-bushel price of wheat at the first point of sale;

(2) One-half of one per cent of the per-bushel price of barley at the first point of sale;

(3) One-half of one per cent of the per-bushel price of rye at the first point of sale;

(4) One-half of one per cent of the per-bushel price of oats at the first point of sale.

(B) The director may require a handler to withhold assessments from any amounts that the handler owes to producers and to remit them to the director. A handler who pays for a producer an assessment that is levied under this section may deduct the amount of the assessment from any money that the handler owes to the producer.

(C) The operating committee shall deposit all money collected under this section with a bank or savings and loan association as defined in sections 1101.01 and 1151.01 of the Revised Code. All money so collected and deposited shall be used only for defraying the costs of administration of the marketing program and for carrying out sections 924.20 to 924.30 of the Revised Code. The operating committee shall not use any assessments that it levies for any political or legislative purpose or for preferential treatment of one person to the detriment of any other person affected by the grain marketing program.

(D) The operating committee shall refund to a producer the assessments that it collects from the producer not later than thirty days after receipt of a valid application by the producer for a refund, provided that the producer complies with the procedures for a refund established by the committee under section 924.24 of the Revised Code.

An application for a refund shall be made on a form provided by the director. The operating committee shall ensure that refund forms are available where assessments for the grain marketing program are collected.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.27 - Program fiscal year - reports - financial statements.

(A) The grain marketing program operating committee shall establish a fiscal year for the grain marketing program. Within sixty days of the end of each fiscal year, the operating committee shall publish an activity and financial report and make the report available to each producer who pays the assessment levied under section 924.26 of the Revised Code or otherwise contributes to the program and to other interested persons.

(B) In addition to the reports required by division (A) of this section, the operating committee shall submit to the director of agriculture both of the following:

(1) An annual financial statement prepared by a certified public accountant holding a permit issued by the accountancy board under Chapter 4701. of the Revised Code. The operating committee shall file the financial statement with the director not more than sixty days after the end of each fiscal year.

(2) A monthly unaudited financial statement.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.28 - Suspension or termination of program.

The grain marketing program may be suspended or terminated in the same manner in which other marketing programs are suspended or terminated under sections 924.12 and 924.13 of the Revised Code.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.29 - Civil action to enforce compliance.

The director of agriculture may institute an action at law or in equity that appears necessary to enforce compliance with sections 924.20 to 924.30 of the Revised Code, rules, or the grain marketing program that is established in compliance with those sections and rules.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.30 - Failure to withhold or remit assessment.

(A) No person shall knowingly fail or refuse to withhold or remit an assessment levied under section 924.26 of the Revised Code.

(B) Before instituting an enforcement action for a violation of this section, the director of agriculture shall give the alleged violator an opportunity to present the alleged violator's views to the director as to why the action should not be instituted.

Effective Date: 2007 HB217 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.40 - Rules and authority regarding marketing agreements for agricultural commodities.

(A) For purposes of sections 924.40 to 924.46 of the Revised Code, the director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that establish procedures and requirements that are necessary to administer and implement a marketing agreement executed under those sections for an agricultural commodity or a region of the state concerning an agricultural commodity that is the subject of the marketing agreement.

(B) For purposes of sections 924.40 to 924.45 of the Revised Code, the director may do all of the following:

(1) Approve a marketing agreement;

(2) Terminate a marketing agreement executed under those sections if any of the following applies:

(a) The director finds that the agreement or any terms of the agreement violate state or federal law.

(b) A producer is engaging in malfeasance, disparagement, or unfair trade practices.

(c) The number of producers that signed the marketing agreement becomes fewer than the minimum number of producers that are necessary for the administration of the marketing agreement to be financially self-supporting.

(3) Enter and inspect a facility of a producer that signed a marketing agreement to ensure compliance with the marketing agreement. The director may delegate that authority to another person or contract with another person to exercise that authority.

(4) Adopt rules in accordance with Chapter 119. of the Revised Code that establish civil penalties that the director may assess against a person that signed a marketing agreement who violates its terms or who violates sections 924.40 to 924.45 of the Revised Code and rules adopted under those sections;

(5) Enforce rules under sections 924.40 to 924.45 of the Revised Code.

Added by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.



Section 924.41 - Scope of agricultural marketing agreements.

A marketing agreement that is executed in compliance with and pursuant to sections 924.40 to 924.45 of the Revised Code for the purpose of the voluntary participation of persons who are signatories to the agreement may provide for the establishment and regulation of one or more of the following:

(A) Standards of production for an agricultural commodity, including growing and handling practices, provided that the standards are equivalent to or more stringent than standards of production for that agricultural commodity that are established in the laws of this state or federal law;

(B) Standards for the establishment and use of a logo, trademark, or brand associated with an agricultural commodity, provided that the standards do not violate the laws of this state or federal law;

(C) Collection of fees for services provided pursuant to the marketing agreement;

(D) Any other topic that the director of agriculture may allow by rule.

Added by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.



Section 924.42 - Petition for approval of marketing agreement.

(A) Producers of an agricultural commodity in this state may present to the director of agriculture a petition signed by at least two hundred or twenty-five per cent of all the producers of that agricultural commodity in this state, whichever is less, requesting the director to approve a marketing agreement for that agricultural commodity.

(B) A petition submitted under division (A) of this section shall include all of the following:

(1) A document that creates and identifies a provisional board of directors for the purpose of facilitating the execution of the proposed marketing agreement, which shall consist of at least three, but not more than five producers of the agricultural commodity that is the subject of the proposed marketing agreement;

(2) A proposed marketing agreement that at a minimum contains a description of all of the following:

(a) The affected agricultural commodity or the region of the state concerning the agricultural commodity that is the subject of the proposed marketing agreement;

(b) Any standards that will be adopted under the proposed marketing agreement;

(c) Procedures by which the proposed marketing agreement may be amended;

(d) The length of time that the proposed marketing agreement will be in effect;

(e) The size and composition of a board of directors that will be established under the marketing agreement for the purpose of administering the agreement;

(f) The method by which the members of the board of directors that will be established under the marketing agreement will be elected;

(g) The estimated costs to and rate of assessment to be made on each person who is a signatory to the marketing agreement for purposes of membership, inspections, or other services provided by the board of directors under the marketing agreement in conjunction with the person's participation in the marketing agreement;

(h) The minimum number of producers that are necessary for the marketing agreement to be financially self-supporting;

(i) Any other information that the director may require by rule.

(3) An unbiased and accurate summary of the proposed marketing agreement.

(C) The petitioners shall include with the petition submitted under division (A) of this section all of the following:

(1) A current list of producers of the agricultural commodity or in the region of the state concerning the agricultural commodity that is the subject of the proposed marketing agreement. The list may be created from existing records or records that are available from any reliable source.

(2) An administration fee of five hundred dollars or another amount that the director determines is necessary to pay the costs of the director of notifying all known producers of the affected agricultural commodity or in the region of the state concerning the agricultural commodity that is the subject of the proposed marketing agreement and the costs of conducting the public meeting that is required in section 924.43 of the Revised Code concerning the proposed marketing agreement;

(3) Information that demonstrates that the producers of the agricultural commodity or in the region of the state concerning the agricultural commodity that is the subject of the proposed marketing agreement have sufficient money to pay the costs of a board of directors to administer the marketing agreement and to pay the costs of administration and enforcement of the marketing agreement.

Added by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.



Section 924.43 - Notification to producers.

(A) After receipt of a petition submitted under division (A) of section 924.42 of the Revised Code, the director of agriculture shall notify all producers included in the list provided to the director under division (C)(1) of that section. The notification shall contain a description of the purpose of the proposed marketing agreement and provide the date, time, and location of a public meeting that will be conducted by the director as required by division (B) of this section. The notification shall be sent through regular mail and published in at least one publication specific to the agricultural commodity that is the subject of the proposed marketing agreement. In addition, the director may post the notification on the department of agriculture's web site.

(B) Not later than thirty days after receipt of a petition submitted under division (A) of section 924.42 of the Revised Code, the director shall conduct a public meeting concerning the proposed marketing agreement for an agricultural commodity or for the region of the state concerning an agricultural commodity. At the meeting, the director shall allow any interested person to present information concerning the proposed marketing agreement.

(C) At least a majority of the members of the provisional board of directors created pursuant to division (B)(1) of section 924.42 of the Revised Code shall attend the public meeting conducted by the director pursuant to division (B) of this section. The provisional board shall consider all of the information presented at the public meeting before drafting a marketing agreement that will be submitted to the director for approval. Not later than thirty days after the public meeting, the provisional board shall submit to the director for approval a marketing agreement that complies with section 924.44 of the Revised Code for an agricultural commodity or for a region of the state concerning an agricultural commodity.

(D)

(1) Not later than thirty days after receipt of a marketing agreement, the director shall consider all of the information presented at the public meeting conducted under division (B) of this section before approving or denying the marketing agreement. The director may approve a marketing agreement only if all of the following apply:

(a) The director is unable to discover a substantially similar marketing agreement existing for the agricultural commodity or for the region of the state concerning the agricultural commodity that is the subject of the marketing agreement.

(b) The marketing agreement complies with section 924.44 of the Revised Code.

(c) The marketing agreement complies with the laws of this state and federal law.

(d) The director determines that the producers of the agricultural commodity or the region of the state concerning the agricultural commodity that is the subject of the marketing agreement have sufficient money to pay the costs of a board of directors to administer the marketing agreement and to pay the costs of administration and enforcement of the marketing agreement pursuant to the information submitted under division (C)(3) of section 924.42 of the Revised Code.

(2) The director shall send notice to the provisional board of directors created pursuant to division (B)(1) of section 924.42 of the Revised Code of the director's decision to approve or deny the marketing agreement. If the director approves the marketing agreement, the notice shall indicate the date by which producers will be required to sign the marketing agreement, which shall be sixty days after the date on which the director approved the marketing agreement.

(3) If the provisional board of directors created pursuant to division (B)(1) of section 924.42 of the Revised Code receives notice from the director approving the marketing agreement, the board shall notify all known producers of the agricultural commodity or all known producers in the region in which the agricultural commodity is produced that is the subject of the approved marketing agreement. The notice shall include the date by which producers must sign the marketing agreement.

(4) Following the date by which producers desiring to be signatories to the marketing agreement are required to sign the agreement, the director shall determine if there is a sufficient number of producers that signed the marketing agreement for the administration of the marketing agreement to be financially self-supporting plus an additional twenty per cent of that number. If the director determines that at least the minimum number of required producers have signed the marketing agreement, the director shall sign the marketing agreement and the marketing agreement shall be effective on the date on which the director signs it.

Added by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.



Section 924.44 - Mandatory terms.

A marketing agreement submitted by a provisional board of directors under section 924.43 of the Revised Code at a minimum shall contain terms that establish all of the following:

(A) The identification of the agricultural commodity or of the region of the state concerning the agricultural commodity that is the subject of the marketing agreement;

(B) Standards, if any, of production for the agricultural commodity or of marketing that will apply to each producer that signs the marketing agreement;

(C) Standards for the use of a logo, trademark, or brand associated with the agricultural commodity;

(D) The length of time that the marketing agreement will be in effect, whether the marketing agreement may be renewed, and, if so, procedures for renewal;

(E) Procedures by which the marketing agreement may be amended. The procedures shall require the approval of the director of agriculture and of at least a majority of the producers that are signatories to the marketing agreement in order for an amendment to be effective.

(F) The size and composition of a board of directors that will administer the marketing agreement;

(G) Procedures for the election of members of the board of directors;

(H) The lengths of terms of members of the board of directors and conditions, if any, for reelection;

(I) Procedures for the removal of a member of the board of directors for misfeasance, malfeasance, or nonfeasance;

(J) The costs to and rate of assessment to be made on each person who is a signatory to the marketing agreement for purposes of membership, inspections, or other services provided by the board of directors under the marketing agreement in conjunction with the person's participation in the marketing agreement;

(K) Procedures by which producers of the agricultural commodity may become signatories to the marketing agreement after the agreement takes effect;

(L) Procedures by which producers who are signatories to the marketing agreement may be removed from the marketing agreement;

(M) Procedures by which producers that are signatories to the marketing agreement may terminate the marketing agreement;

(N) Any other procedures or requirements that the director of agriculture requires by rule.

Added by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.



Section 924.45 - Administration of agreement.

(A)

(1) After a marketing agreement takes effect, a board of directors that will administer the marketing agreement shall be established in accordance with the terms of the marketing agreement. Except for the director of agriculture or the director's designee who shall serve as an ex officio member of the board of directors, members of the board shall be selected only from individuals who are producers that signed the marketing agreement.

(2) The provisional board of directors created pursuant to division (B)(1) of section 924.42 of the Revised Code shall verify that the board of directors is established in accordance with the terms of the marketing agreement. If the provisional board of directors determines that the board of directors was not established in accordance with the terms of the marketing agreement, the provisional board shall notify the director who shall take appropriate actions to ensure that the board of directors is established in accordance with the terms of the marketing agreement. If the provisional board of directors determines that the board of directors was established in accordance with the terms of the marketing agreement, the provisional board shall cease to exist.

(B) A board of directors that is established to administer a marketing agreement shall do all of the following:

(1) Establish priorities of the board that are consistent with the estimated financial resources that will be generated under the terms of the marketing agreement and with the scope of the marketing agreement;

(2) Prepare a budget that is consistent with the estimated financial resources that will be generated under the terms of the marketing agreement and with the scope of the marketing agreement;

(3) Deposit all money collected pursuant to the marketing agreement with a bank as defined in section 1101.01 of the Revised Code or with a savings and loan association as defined in section 1151.01 of the Revised Code. The board shall use the money only to pay the costs of the board in administering the marketing agreement and of the activities authorized under the marketing agreement and under sections 924.40 to 924.45 of the Revised Code.

(4) Establish a fiscal year for purposes of marketing activities performed under the terms of the marketing agreement;

(5) Publish an activity and financial report not later than sixty days after the end of a fiscal year. The board shall make the report available to each producer that signed the marketing agreement and to other interested parties.

(6) Provide annually to the director of agriculture and to each producer that signed the marketing agreement a financial statement that is prepared by a person who holds a current certificate as a certified public accountant issued under Chapter 4701. of the Revised Code. The board shall provide the financial statement to the director not later than sixty days after the end of a fiscal year.

(7) Reimburse the department of agriculture for actual administrative costs incurred by the department in the administration of sections 924.40 to 924.45 of the Revised Code. However, the amount reimbursed in a fiscal year shall not exceed ten per cent of the total amount of money collected in that fiscal year by the board of directors under the authority of the marketing agreement.

(8) Perform all other acts and exercise all other powers that are reasonably necessary, proper, or advisable to effectuate the purposes of sections 924.40 to 924.45 of the Revised Code.

(C) A board of directors that is established to administer a marketing agreement may do all of the following:

(1) Propose to the director rules that are necessary for the board to perform its duties under the requirements of the marketing agreement and under sections 924.40 to 924.45 of the Revised Code;

(2) Hire personnel and contract for services that are necessary for the implementation and administration of the marketing agreement;

(3) Receive and investigate, or cause to be investigated, a complaint concerning an alleged violation of a term of the marketing agreement. If the board determines that such a violation has occurred, the board shall refer the matter to the director for enforcement.

(4) Amend the marketing agreement in accordance with the terms of the marketing agreement and with sections 924.40 to 924.45 of the Revised Code;

(5) Terminate the marketing agreement with the approval of a majority of the participating producers that are signatories to the marketing agreement. If the marketing agreement is terminated, the board shall distribute any remaining unobligated money collected under the authority of the marketing agreement to each participating producer in the same proportion that the producer paid assessments under the marketing agreement.

Added by 129th General AssemblyFile No.144,SB 309, §1, eff. 12/26/2012.



Section 924.51 - Ohio grape industries committee.

(A) There is hereby created the Ohio grape industries committee consisting of nine members. The members shall be the director of agriculture or the director's designee, who shall chair the committee, the superintendent of liquor control or the superintendent's designee, the chief of the division of markets of the department of agriculture, the viticulture extension specialist of the Ohio agricultural research and development center, who shall be a nonvoting member, and five members who shall be residents of this state and appointed by the director of agriculture in accordance with division (B) of this section. At no time shall the director appoint more than five members to the committee.

(B) Of the five members of the committee appointed by the director of agriculture, not less than two, but not more than three shall be persons who receive income from the production of grapes or grape products. Not less than two, but not more than three members shall be persons who receive income from the production of wine from raw grape or fruit products in either raw fruit or fresh juice form. The terms for each appointed member of the committee shall be for three years, commencing on the first day of January and ending on the thirty-first day of December. No appointed member shall serve more than two consecutive terms. The director may remove any appointed member for cause.

(C) Members shall be appointed to fill vacancies caused by death, resignation, or removal in the same manner prescribed for regular appointment to the committee. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration date of that member's term until that member's successor takes office, or until a period of one hundred eighty days has elapsed, whichever occurs first.

(D) All members of the committee are entitled to their actual and necessary expenses incurred in the performance of their duties as members, payable from moneys received from the Ohio grape industries fund created under section 924.54 of the Revised Code.

(E) A majority of the committee constitutes a quorum.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-23-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.52 - Powers and duties of Ohio grape industries committee.

(A) The Ohio grape industries committee may:

(1) Conduct, and contract with others to conduct, research, including the study, analysis, dissemination, and accumulation of information obtained from the research or elsewhere, concerning the marketing and distribution of grapes and grape products, the storage, refrigeration, processing, and transportation of them, and the production and product development of grapes and grape products. The committee shall expend for these activities no more than seventy per cent of all money it receives from the Ohio grape industries fund created under section 924.54 of the Revised Code.

(2) Provide the wholesale and retail trade with information relative to proper methods of handling and selling grapes and grape products;

(3) Make or contract for market surveys and analyses, undertake any other similar activities that it determines are appropriate for the maintenance and expansion of present markets and the creation of new and larger markets for grapes and grape products, and make, in the name of the committee, contracts to render service in formulating and conducting plans and programs and such other contracts or agreements as the committee considers necessary for the promotion of the sale of grapes and grape products. The committee shall expend for these activities no more than seventy per cent of all money it receives from the fund.

(4) Publish and distribute to producers and others information relating to the grape and grape product industries;

(5) Propose to the director of agriculture for adoption, rescission, or amendment, pursuant to Chapter 119. of the Revised Code, rules necessary for the exercise of its powers and the performance of its duties;

(6) Advertise for, post notices seeking, or otherwise solicit applicants to serve in administrative positions in the department of agriculture as employees who support the administrative functions of the committee. Applications shall be submitted to the committee. The committee shall select applicants that it wishes to recommend for employment and shall submit a list of the recommended applicants to the director.

(7) For the purpose of promoting the grape industry, provide to producers and persons that grow grapes in this state grape plants, grape vines, equipment, and material to assist in the production of grapes and grape products.

(B) The committee shall:

(1) Promote the sale of grapes and grape products for the purpose of maintaining and expanding present markets and creating new and larger intrastate, interstate, and foreign markets for grapes and grape products, and inform the public of the uses and benefits of grapes and grape products;

(2) Perform all acts and exercise all powers incidental to, in connection with, or considered reasonably necessary, proper, or advisable to effectuate the purposes of this section.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.521 - Employees of committee.

The director of agriculture shall hire all employees of the Ohio grape industries committee. The director shall select the employees from the list of recommended applicants submitted by the committee under section 924.52 of the Revised Code. Employees of the committee shall be paid with moneys from the Ohio grape industries fund.

Effective Date: 03-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.53 - Monitoring actions of Ohio grape industries committee.

(A) The director of agriculture shall monitor the conduct of the Ohio grape industries committee to ensure that:

(1) The committee is operating within the requirements of sections 924.51 to 924.55 of the Revised Code;

(2) The committee's program is self-supporting;

(3) The committee keeps all records that are required by agencies of the state.

(B) The director may, in accordance with Chapter 119. of the Revised Code, adopt, rescind, or amend rules necessary to carry out the purposes of this section.

(C) The director shall accomplish an audit of the books and records of the committee prior to the thirtieth day of September each year.

Effective Date: 11-15-1981

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.54 - Ohio grape industries fund - annual activity and financial report.

(A) All moneys collected by the treasurer of state under sections 4301.43 and 4301.432 of the Revised Code shall be deposited in the state treasury to the credit of the Ohio grape industries fund, which is hereby created. Moneys in the fund shall be disbursed to carry out the purposes of sections 924.51 to 924.55 of the Revised Code pursuant to vouchers approved by the director of agriculture.

(B) The Ohio grape industries committee shall publish annually an activity and financial report of the preceding fiscal year and shall submit the report to the director on or before the thirty-first day of July following the end of the fiscal year being reported.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.55 - Reimbursement for actual administrative and overhead costs.

The department of agriculture shall be reimbursed for actual administrative and overhead costs incurred in the administration of sections 924.51 to 924.55 of the Revised Code in an amount not to exceed ten per cent per year of the amount received in that year in the Ohio grape industries fund created under section 924.54 of the Revised Code.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 924.99 - Penalty.

Whoever violates division (A) of section 924.16 or of section 924.30 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 06-20-1994; 2007 HB217 03-24-2008






Chapter 925 - MARKETING

Section 925.01 - Production, processing, maintenance and sale of shell eggs definitions.

As used in sections 925.01 to 925.13 of the Revised Code:

(A) "Food processor" means any person, other than an egg breaker, who utilizes broken eggs to produce a food product.

(B) "Processor" means any person engaged in the operation of assembling, receiving, grading, or packing shell eggs for commercial sale or distribution.

(C) "Producer" means any person engaged in the operation of egg production who maintains annually more than five hundred birds.

Effective Date: 06-20-1994



Section 925.02 - Standards, grades, weight classes for shell eggs.

The standards, grades, and weight classes for shell eggs adopted by the United States department of agriculture, agricultural marketing service, poultry division, effective July 1, 1958, are hereby adopted as the standards, grades, and weight classes for shell eggs of this state, provided that the term "United States" or "U.S." need not be used in designating the grades or weight classes of shell eggs and the term "consumer" need not be used in designating the consumer grades and weight classes for shell eggs.

Supplements to and revisions of the above federal standards, grades, and weight classes for shell eggs shall be adopted by the director of agriculture in accordance with Chapter 119. of the Revised Code.

Sections 3715.01, 3715.02, and 3715.52 to 3715.71 of the Revised Code apply to shell eggs when such sections are not in conflict with sections 925.01 to 925.13 of the Revised Code.

Effective Date: 06-20-1994



Section 925.021 - Egg container labels.

(A) No person shall sell, offer for sale, or expose for sale shell eggs in a container which is not labeled with:

(1) The name and address of the packer or distributor;

(2) An accurate statement of the quantity of the contents in terms of numerical count;

(3) The date the shell eggs were processed;

(4) The correct grade and size or weight class of the contents thereof in accordance with the standards adopted by this state, provided that containers of shell eggs which have not been graded for quality or which fail to meet the requirements of a grade adopted by this state:

(a) Shall be labeled "ungraded" or "unclassified";

(b) May be labeled "mixed size" in lieu of a standard size or weight class adopted by this state, if the eggs average twenty-one ounces or more per dozen.

(B) Except as provided in division (C) of this section, no person shall sell, offer for sale, or expose for sale shell eggs unless the labeling required by division (A) of this section is prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(C) This section does not apply to shell eggs inspected by an agency of the United States government.

Effective Date: 10-06-1992



Section 925.022 - Sale of shell eggs from bulk lot.

No person shall sell, offer for sale, or expose for sale shell eggs from a bulk lot which is not plainly marked with a placard having letters no less than one-half inch high designating the correct grade and size or weight class of the bulk lot in accordance with the standards adopted by this state, provided that a bulk lot of shell eggs which has not been graded for quality or which fails to meet the requirements of a grade adopted by this state:

(A) Shall be plainly marked with a placard having letters no less than one-half inch high which states "ungraded" or "unclassified";

(B) May be plainly marked with a placard having letters no less than one-half inch high which states "mixed size" in lieu of stating a standard size or weight class adopted by this state, if the eggs average twenty-one ounces or more per dozen.

Effective Date: 10-06-1992



Section 925.023 - Advertising eggs.

(A) No person shall advertise shell eggs in any manner or by any means for the purpose of inducing, or which is likely to induce, directly or indirectly, the purchase of shell eggs unless such advertisement includes the correct grade and size or weight class of the shell eggs so advertised in accordance with the standards adopted by this state, provided that such advertisement of shell eggs which have not been graded for quality or which fail to meet the requirements of a grade adopted by this state:

(1) Shall state "ungraded" or "unclassified";

(2) May state "mixed size" in lieu of a standard size or weight class adopted by this state, if the eggs average twenty-one ounces or more per dozen.

(B) The statements required in any advertisement of shell eggs by division (A) of this section shall be prominently placed on such advertisement with such conspicuousness as compared with other words, statements, designs, or devices in the advertisement as to render them likely to be read and understood by the ordinary individual.

Effective Date: 10-06-1992



Section 925.024 - Terms used in sale of eggs.

No person shall sell, offer for sale, or advertise for sale shell eggs as "No. 1," "specials," "fancy," "direct from farm," "quality eggs," "hennery eggs," "fresh eggs," "new laid eggs," or "strictly fresh eggs," or any other name of similar import that do not meet the minimum requirements for United States consumer grade A.

Effective Date: 10-06-1992



Section 925.025 - Terms used suggesting federal grading.

No person shall advertise, sell, offer for sale, or expose for sale shell eggs as federally graded or under any other terms that imply that they have been graded by an agency of the United States government, unless such shell eggs have been officially graded by an agency of the United States government and cases, cartons, or any other containers properly labeled or sealed under the supervision of the grading service of the United States government.

Effective Date: 10-06-1992



Section 925.03 - Maintaining shell eggs in refrigeration.

(A) Each producer and processor shall maintain shell eggs in refrigeration at an ambient temperature that does not exceed forty-five degrees Fahrenheit.

(B) Each food processor, distributor, and owner or operator of a food service establishment, retail food store, or other food establishment shall maintain any shell eggs intended for sale or distribution in refrigeration at an ambient temperature that does not exceed forty-five degrees Fahrenheit from the time the shell eggs are received by him until the time they are sold or distributed.

(C) The owner or operator of a premises where shell eggs are required to be maintained in refrigeration shall have in use at all times a thermometer, graduated in degrees Fahrenheit, that clearly indicates the ambient temperature at which the shell eggs are being maintained.

Effective Date: 10-06-1992



Section 925.04 - Records of date of processing of shell eggs.

Each producer and processor shall keep records of the date of processing of the shell eggs distributed, sold, or offered for sale by him. Each producer and processor shall maintain such records for not less than six months after the shell eggs are packaged and shall make the records available to the director of agriculture or his designee upon request.

Effective Date: 10-06-1992



Section 925.05 - Enforcement - evidence.

The director of agriculture shall enforce sections 925.01 to 925.13 of the Revised Code. Certificates of inspection issued by licensed inspectors of the grading service of the United States government are prima facie evidence in any court of facts contained therein.

Effective Date: 06-20-1994



Section 925.06 - Administrative rules.

The director of agriculture may adopt, amend, and rescind rules as he considers necessary to administer and enforce sections 925.01 to 925.13 of the Revised Code.

Effective Date: 06-20-1994



Section 925.07 - Right of entry for inspection of premises.

In the administration of sections 925.01 to 925.13 of the Revised Code, the director of agriculture or his designee, on any business day and during normal business hours, may enter and inspect any premises where shell eggs are produced, processed, stored, or sold, offered for sale, or exposed for sale as is necessary to determine compliance with sections 925.02 to 925.13 and applicable rules adopted under section 925.06 of the Revised Code.

Effective Date: 06-20-1994



Section 925.08 - Violations prohibited.

No person shall fail to comply with sections 925.01 to 925.13 of the Revised Code or an applicable rule adopted under section 925.06 of the Revised Code. Each day of violation constitutes a separate offense.

Effective Date: 06-20-1994



Section 925.09 - Restraining order against violation.

In addition to the remedies available and irrespective of whether there exists an adequate remedy at law, the attorney general, upon the request of the director of agriculture, may bring an action for an order restraining a person from violating section 925.08 of the Revised Code.

Effective Date: 10-06-1992



Section 925.10 - Exempted producers.

Producers selling only shell eggs of their own hens' production on the premises where produced or selling directly to hatcheries are exempted from sections 925.01 to 925.13 of the Revised Code.

Effective Date: 06-20-1994



Section 925.11 - Crediting of fines.

Fifty per cent of all fines collected under sections 925.01 to 925.13 of the Revised Code shall be paid into the state treasury to the credit of the general revenue fund; the remaining fifty per cent shall be credited to the general fund of the political subdivision where the case is prosecuted.

Effective Date: 06-20-1994



Section 925.12 - Payment of receipts of prosecutions into general revenue fund.

All fines, fees, and costs collected under prosecutions begun, or caused to be begun, by the director of agriculture, shall be paid by the court to the director within thirty days after collection, unless an appeal on questions of law has been properly begun and prosecuted. In case the judgment is sustained, the fine shall be paid within thirty days after such judgment or affirmance and by the director paid into the state treasury to the credit of the general revenue fund.

Effective Date: 10-06-1992



Section 925.13 - Collection of unpaid fines.

If the court fails to pay a fine within the time specified in section 925.12 of the Revised Code, and after demand has been made therefor, the director of agriculture shall add ten per cent thereto and certify such claim and penalty to the attorney general, who shall proceed as provided in section 131.02 of the Revised Code.

Effective Date: 10-06-1992



Section 925.14 - Amended and Renumbered RC 3715.03.

Effective Date: 06-20-1994



Section 925.21 - Containers for fresh fruits and vegetables definitions.

As used in sections 925.22 to 925.32, inclusive, of the Revised Code:

(A) "Fruit or vegetable" means any fresh unprocessed fruit or vegetable which is intended for human consumption.

(B) "Container" means any device used to hold or enclose a quantity of fruits or vegetables, except one with a capacity of one dry quart or less which is packed in a larger container marked in compliance with sections 925.21 to 925.32, inclusive, of the Revised Code.

(C) "Person" includes any individual, company, partnership, corporation, or association or any combination of individuals of whatever form and character, also any employee, agent, or officer thereof.

(D) "Unclassified" means that no grade has been applied to a quantity of fruits or vegetables.

Effective Date: 01-14-1972



Section 925.22 - Content of labels on containers.

(A) Every person who packs or repacks fresh fruits or vegetables, consigns, delivers, receives, distributes, has in his possession for sale, sells, or offers the same for sale, either privately or in the open market, shall cause such containers to be marked in a plain and legible manner as follows:

(1) With his full name and address;

(2) With the contents, by net weight at the time of sale, numerical count, or dry measure expressed in units established in accordance with Chapter 1327. of the Revised Code, except that if the contents of the container consist of a number of single units, tied bunches, or properly labeled and individually weighed retail packages of fruits or vegetables, each container shall be marked with the numerical count;

(3) With the grade in accordance with the standards adopted by the department of agriculture if the container holds peaches, apples, potatoes, or dry onions;

(4) With the minimum size and variety of apples or graded peaches held by the container, and, if the variety cannot be identified, with the term "variety unknown";

(5) With the identity of the fruit or vegetable, if it is concealed.

(B) Letters or numbers used to mark containers of fruits or vegetables in accordance with sections 925.21 to 925.32 of the Revised Code shall be not less than:

(1) One-eighth inch in height on any label, on any container of which the weight is ten or more pounds and less than fifty pounds;

(2) Three-eighths inch in height on any label, on any container of which the weight is less than ten pounds;

(3) Five-eighths inch in height on any label, on any container of which the weight is fifty or more pounds;

(4) Five-eighths inch in height on tags attached to containers of fruits or vegetables other than "culls."

(C) Each person who places a label, stamp, or other marking required by sections 925.21 to 925.32 of the Revised Code, on any container of fruits or vegetables shall:

(1) Place the label, stamp, or mark on:

(a) The side, end, or cover of any box, basket, or carton;

(b) The front or face of any bag;

(c) A tag attached to any bag;

(d) An insert, clearly visible, and legibly marked, in a transparent container.

(2) Separate each grade marked, or other mark required from any design or other statement on the label by a space equal to or larger than the largest letter on the label.

(D) Any person may completely obliterate an erroneous grade, and place the correct grade marking on the label of a container in a plain and legible manner.

(E) Any person who re-grades the contents of a container of any fruit or vegetable which fails to meet the minimum requirement for the grade marked on the container because of permanent grade defects, as set forth in the grade standards shall:

(1) Remove the entire contents from the original container;

(2) Re-pack such contents in containers which bear markings required by sections 925.21 to 925.32 of the Revised Code.

Effective Date: 07-26-1974



Section 925.23 - Markings of containers.

No person shall sell, offer for sale, receive, distribute, or expose or have in his possession for sale, either privately or upon the open market, fresh fruits or vegetables packed in containers unless such containers are marked in accordance with sections 925.21 to 924.32, inclusive, of the Revised Code.

Effective Date: 01-14-1972



Section 925.24 - Markings on used containers.

Whenever fresh fruits or vegetables are packed, re-packed, sold, or offered for sale in containers previously used by another person or which were manufactured and labeled for any person other than the grower, packer, or re-packer any inaccurate markings pertaining to the previous contents of such containers shall be first obliterated, and new markings placed thereon, which markings shall be plain, distinguishable, and legible. If any type of bag is used, it shall be turned inside out so that no previous markings are exposed to view and new markings placed thereon.

Effective Date: 01-14-1972



Section 925.25 - False representation of contents.

No person shall sell, offer for sale, or have in his possession for sale, either privately or on the open market, consign, deliver, receive, or distribute any container covered under sections 925.21 to 925.32, inclusive, of the Revised Code, if the face or exposed surface gives a false representation of the contents. It is a false representation if such face is not reasonably representative, in size, color, quality, and varietal characteristics, of the remaining portion of the container.

Effective Date: 01-14-1972



Section 925.26 - Adoption of federal grades.

Federal grades with any future grades, additions, or changes including "unclassified" in the case of peaches, potatoes, and dry onions, as well as a domestic grade to provide for the sale of marketable apples, which may include dropped apples, are hereby adopted by this state and apply whenever the grower or packer marks the grade of the fruit or vegetable on the container. Sections 925.21 to 925.32, inclusive, of the Revised Code do not apply to apples whose point or [of] origin is outside this state, which are graded and labeled according to the legalized grades of the state of their origin and which grades are approved by the department of agriculture.

The director of agriculture, pursuant to Chapter 119. of the Revised Code, may adopt regulations that add to, modify, or delete any grade for any fruit or vegetable.

Effective Date: 01-14-1972



Section 925.27 - Exceptions.

Sections 925.21 to 925.32 and sections 1327.46 to 1327.61 of the Revised Code do not apply to fruits or vegetables that are:

(A) In transit from point of origin to a processing or grading establishment;

(B) Exposed on the floor of a grading or processing establishment;

(C) Sold and delivered by the producer to the consumer on the premises where produced.

Effective Date: 07-26-1974



Section 925.28 - Culls to be so labeled.

Containers of apples which do not meet any of the grade requirements shall be labeled with a sign bearing the word "culls" in well-proportioned letters at least two and one-half inches in height.

Effective Date: 01-14-1972



Section 925.29 - False or misleading statement of quality or quantity.

No person shall make a false or misleading statement, written or oral, with reference to the quantity, grade, price, variety, minimum size, or state of origin of any fruit or vegetable held or offered for sale.

Effective Date: 01-14-1972



Section 925.30 - Notice of detention of container not properly marked.

(A) Whenever the director of agriculture finds or has cause to believe that any container of any fruit or vegetable is not marked in accordance with sections 925.21 to 925.32, inclusive, of the Revised Code, he shall affix to such container a tag or other appropriate marking:

(1) Giving notice that such container is or is suspected of not being properly marked and has been detained;

(2) Warning all persons not to remove or dispose of such container by sale or otherwise until written permission for removal or disposal is given by the director or a court of competent jurisdiction.

(B) No person shall remove or dispose of any container of fruits or vegetables described in a notice of detention given by the director.

Effective Date: 01-14-1972



Section 925.31 - Enforcement.

Judges of the county courts, mayors, municipal courts, and courts of common pleas have jurisdiction in sections 925.21 to 925.32, inclusive, of the Revised Code. The director of agriculture and such other employees of the department of agriculture as he designates, police officers, sheriffs, and deputy sheriffs shall enforce such sections. Certificates of inspection issued by authorized inspectors of the department or a sample of a container, label, invoice, bill of lading, or any other written matter pertaining to a specific container of any fruit or vegetable which does not comply with sections 925.21 to 925.32, inclusive, of the Revised Code, are prima-facie evidence of the facts contained therein in any of said courts when properly identified by the testimony of an agent of the director.

Effective Date: 01-14-1972



Section 925.32 - Fines collected paid into general revenue funds.

Fifty per cent of all fines assessed under sections 925.21 to 925.32, inclusive, of the Revised Code, shall be paid into the general revenue fund. The remaining fifty per cent shall be credited to the general revenue fund of the county or municipality where the case is prosecuted.

Effective Date: 01-14-1972



Section 925.33 - [Repealed].

Effective Date: 01-14-1972



Section 925.34 - Amended and Renumbered RC 925.31.

Effective Date: 01-14-1972



Section 925.41 to 925.44 - [Repealed].

Effective Date: 01-14-1972



Section 925.45, 925.46 - Amended and Renumbered RC 925.26, 925.28.

Effective Date: 01-14-1972



Section 925.48, 925.48 - [Repealed].

Effective Date: 01-14-1972



Section 925.49 - Amended and Renumbered RC 925.32.

Effective Date: 01-14-1972



Section 925.50 - [Repealed].

Effective Date: 01-14-1972



Section 925.51 - Prepackaging at retail store level definitions.

As used in sections 925.51 to 925.60, inclusive, of the Revised Code:

(A) "Fresh fruits or vegetables" means all fresh fruits or fresh vegetables.

(B) "Container" means any package with capacity, not to exceed five pounds, either entirely transparent, or so constructed that at least two-thirds of the contents are visible.

(C) "Person" includes any individual, company, partnership, corporation, or association or any combination of individuals of whatever form and character, and any employee, agent, or officer thereof.

(D) "Advertisement" includes all representations disseminated in any manner or by any means, other than by a label on the commodity, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of fresh fruits or vegetables.

Effective Date: 02-21-1967



Section 925.52 - Marking of fresh fruit and vegetable containers.

Each person who prepackages fresh fruits or vegetables in containers in the same retail store, market, or business establishment where said commodities are being exposed or offered for retail sale shall cause such containers to be marked in plain and legible manner as follows:

(A) With the full name and address of the retail store, market, or business establishment packaging and offering same for sale or the main office of said establishment;

(B) With the net content by weight if the content is preweighed to arrive at the total price;

(C) With the numerical count if the contents are offered for sale by numerical count, except that no count marking shall be required when the package contains six or less units.

Effective Date: 10-08-1965



Section 925.53 - Misbranding fresh fruit and vegetable containers.

No person shall sell, offer for sale, or expose or have in his possession for sale fresh fruits or vegetables which have been prepackaged in containers in the same retail store, market, or business establishment where said commodities are being exposed or offered for sale if said containers are misbranded.

A container of fresh fruits and vegetables prepackaged at retail store level is misbranded if:

(A) Its labeling is false or misleading in any particular.

(B) Its contents have been falsely advertised as to grade, size, quantity, variety, or state of origin.

(C) It does not bear a label marked in accordance with sections 925.51 to 925.60, inclusive, of the Revised Code.

Effective Date: 10-08-1965



Section 925.54 - Additional grades and regulations for sale of fresh fruits and vegetables.

The director of agriculture, subject to sections 119.01 to 119.13, inclusive, of the Revised Code, may promulgate additional grades and regulations for the sale of fresh fruits and vegetables.

Effective Date: 10-08-1965



Section 925.55 - False representation of contents of fresh fruit and vegetable containers.

No person shall sell, offer for sale, expose, or have in his possession for sale fresh fruits or vegetables prepackaged in the same retail store, market, or business establishment where said commodities are being exposed or offered for sale in containers in which the face or exposed surface gives a false representation of the contents of such package. It shall be considered a false representation if said face is not reasonably representative in size, color, quality, and varietal characteristics of the remaining portion of such package.

Effective Date: 10-08-1965



Section 925.56 - Federal grades to be applied.

Federal grades for fresh fruits and vegetables as adopted by the state, and any future grades, shall be applied if the person prepackaging said commodities in the same retail store, market, or business establishment where said commodities are being exposed or offered for retail sale marks the grade of the product.

Effective Date: 10-08-1965



Section 925.57 - Examination of establishments where packaging and sale occurs.

In the administration of sections 925.51 to 925.60, inclusive, of the Revised Code, the director of agriculture or his employees or agents, on any business day and during the usual hours of business, may enter any store, market, or business establishment where fresh fruits and vegetables are prepackaged and offered for sale and make such examination as is necessary to determine whether said commodities are being properly packaged and labeled.

Effective Date: 10-08-1965



Section 925.58 - Tagging misbranded article.

Whenever the director of agriculture finds or has cause to believe that any fresh fruit or vegetable is misbranded within the meaning of sections 925.51 to 925.60, inclusive, of the Revised Code, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by the director, or the court. No person shall remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

Effective Date: 10-08-1965



Section 925.59 - Certificates of inspection prima facie evidence.

The attorney general, prosecuting attorney, or city director of law to whom the director of agriculture reports any violation of sections 925.51 to 925.60 of the Revised Code, shall cause appropriate proceedings to be instituted in the proper court without delay and to be prosecuted in the manner required by law. Certificates of inspection issued by licensed inspectors of the department of agriculture are prima-facie evidence of the facts contained therein in any of the courts.

Effective Date: 11-01-1977



Section 925.60 - Fines paid to general revenue fund.

All fines assessed under sections 925.51 to 925.59, inclusive, of the Revised Code, shall be paid into the general revenue fund of this state.

Effective Date: 10-08-1965



Section 925.61 - Cucumber grades and standards.

The director of agriculture shall, by regulations adopted in accordance with sections 119.01 to 119.11, inclusive, of the Revised Code, establish standards and grades for cucumbers which shall be used by all commercial plants and by all persons representing or employed by such plants, when cucumbers for pickling are purchased from growers. The director shall establish such standards and grades as may be necessary for determining quality and size of cucumbers for pickling as they are received from or delivered by a grower to a brining plant, packing plant, processing plant, or loading station. In establishing such standards and grades, the director shall consider the standards and grades established in other states.

On and after January 1, 1970, no contract for the growing or purchase of cucumbers for commercial pickling made on the basis of standards or grades different from those established in accordance with this section may be enforced in the courts of this state.

Effective Date: 10-22-1969



Section 925.62 - Dying rabbits and chicks.

No person, firm, or corporation shall dye or otherwise color any rabbit or baby poultry, including, but not limited to, chicks and ducklings. No person, firm, or corporation shall sell, offer for sale, expose for sale, raffle, or give away any rabbit or baby poultry which has been dyed or otherwise colored. No poultry younger than four weeks of age may be sold, given away, or otherwise distributed to any person in lots of less than six. Stores, shops, vendors, and others offering young poultry for sale or other distribution shall provide and operate brooders or other heating devices that may be necessary to maintain poultry in good health, and shall keep adequate food and water available to the poultry at all times.

Effective Date: 10-21-1971



Section 925.99 - Penalty.

(A) Whoever violates sections 925.21 to 925.32 or 925.51 to 925.59 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 925.62 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the third degree.

(C) Whoever violates section 925.07 of the Revised Code is guilty of a minor misdemeanor on a first offense; on a second offense the person is guilty of a misdemeanor of the fourth degree; on each subsequent offense the person is guilty of a misdemeanor of the third degree.

Effective Date: 06-20-1994






Chapter 926 - AGRICULTURAL COMMODITY HANDLERS

Section 926.01 - Agricultural commodity handler definitions.

As used in this chapter:

(A) "Agricultural commodity" means barley, corn, oats, rye, grain sorghum, soybeans, wheat, sunflower, speltz, or any other agricultural crop that the director of agriculture may designate by rule. "Agricultural commodity" does not mean any grain that is purchased for sale as seed.

(B) "Agricultural commodity handling" or "handling" means any of the following:

(1) Engaging in or participating in the business of purchasing from producers agricultural commodities for any use in excess of thirty thousand bushels annually;

(2) Operating a warehouse as a bailee for the receiving, storing, shipping, or conditioning of an agricultural commodity;

(3) Receiving into a warehouse an agricultural commodity purchased under a delayed price agreement;

(4) Providing marketing functions, including storage, delayed price marketing, deferred payment, feed agreements, or any other marketing transaction whereby control is exerted over the monetary proceeds of a producer's agricultural commodities by a person other than the producer.

(C) "Agricultural commodity handler" or "handler" means any person who is engaged in the business of agricultural commodity handling.

(D) "Depositor" means:

(1) Any person who delivers an agricultural commodity to a licensed handler for storage, conditioning, shipment, or sale;

(2) Any owner or legal holder of a ticket or receipt issued for an agricultural commodity who is a creditor of the licensed handler for the value of the agricultural commodity;

(3) Any licensed handler storing an agricultural commodity that the licensed handler owns solely, jointly, or in common with others in a warehouse owned or controlled by the licensed handler or any other licensed handler.

(E) "Receipt" means a warehouse receipt issued by a licensed handler.

(F) "Nonnegotiable receipt" means a receipt on which it is stated that the agricultural commodity received will be delivered to the depositor or to the order of any other person named in the receipt.

(G) "Negotiable receipt" means a receipt on which it is stated that the agricultural commodity received will be delivered to the bearer or to the order of any person named in the receipt.

(H) "Ticket" means a scale weight ticket, a load slip, or any evidence, other than a receipt, given to a depositor by a licensed handler upon delivery of an agricultural commodity to the handler.

(I) "Warehouse" means any building, bin, protected enclosure, or similar premises under the control of a licensed or unlicensed handler used for receiving, storing, shipping, or handling an agricultural commodity.

(J) "Storage" means the deposit of an agricultural commodity into a warehouse either for the account of the licensed handler operating the warehouse or for the account of a depositor.

(K) "Producer" means any person who grows an agricultural commodity on land that the person owns or leases.

(L) "Agent" means any person, other than a producer, who delivers an agricultural commodity to a licensed handler, either for sale or for storage, for the account of the producer.

(M) "Agricultural commodity tester" or "tester" means a person who operates a moisture meter and other quality testing devices to determine the quality of an agricultural commodity.

(N) "Federally licensed grain inspector" means a person who is licensed by the United States department of agriculture under the "United States Grain Standards Act," 39 Stat. 482 (1916), 7 U.S.C. 71, as amended, to test and grade grain, as "grain" is defined in that act.

(O) "Bailee" means a person to whom an agricultural commodity is delivered in trust for storage in a warehouse with title remaining in the name of the depositor.

(P) "Bailor" means a person who delivers an agricultural commodity to a bailee in trust for storage in a warehouse with title remaining in the name of the depositor.

(Q) "Bailment agreement" means a bailor-bailee agreement between a depositor and a licensed handler as stated in the terms of a receipt that is issued for an agricultural commodity in storage and subject to the requirements of this chapter governing the use of a receipt.

(R) "Delayed price agreement" means a written executory contract executed by and between a licensed handler and a depositor that covers the sale and transfer of title of an agricultural commodity and states in its written terms the service charges and the method for pricing the commodity at a later date.

(S) "Delayed price marketing" means the sale and transfer of title of an agricultural commodity with the price to be established at a later date according to the terms of a delayed price agreement.

(T) "Deferred payment" means the deferral of payment to a depositor by a licensed handler for an agricultural commodity to which the licensed handler has taken title, for the purpose of deferring income of the depositor from one tax year to another.

(U) "Feed agreement" means a written contract executed by and between a licensed handler and a producer or depositor who delivers an agricultural commodity to the licensed handler for storage whereby each of the following applies:

(1) The producer or depositor transfers title to the agricultural commodity to the licensed handler in exchange for a nominal sum;

(2) The producer, upon delivery of the agricultural commodity to the licensed handler, becomes a creditor of the licensed handler due to the lien that arises under section 926.021 of the Revised Code;

(3) All or part of the agricultural commodity is returned to the producer at a later date and used for feed purposes.

(V) Notwithstanding section 1.02 of the Revised Code, "and" shall not be read "or" and "or" shall not be read "and."

Effective Date: 07-29-1998; 06-30-2005



Section 926.011 - Grain bank defined.

As used in agricultural commodity transactions, "grain bank" means the storage of an agricultural commodity under a bailment agreement with the commodity normally returned to the bailor at a later date as an ingredient of a processed feed.

Effective Date: 04-01-1983



Section 926.02 - Director of agriculture - powers and duties.

The director of agriculture shall administer this chapter and may, in addition to any other powers conferred by it:

(A) Inspect, or cause to be inspected, any warehouse, or premises suspected of being a warehouse, at any reasonable time;

(B) Require the filing of reports describing any warehouse or the operation thereof;

(C) Determine whether warehouses are suitable for the storing, shipping, and conditioning of agricultural commodities;

(D) Petition the court of common pleas of the county in which the principal place of business of a licensed or unlicensed handler is situated to enforce compliance by the handler with this chapter, or any rule adopted by the director under it, by restraining order or mandatory injunction notwithstanding the existence of an adequate remedy at law;

(E) Prescribe all forms, within the limitations set forth in this chapter, including receipts, tickets, contracts, licenses, reports, and applications for licenses used by licensed handlers;

(F) Impound receipts, tickets, or other records when a handler's license is under suspension;

(G) Promulgate, adopt, and enforce rules under Chapter 119. of the Revised Code for carrying out this chapter.

Effective Date: 10-10-1988



Section 926.021 - Lien on agricultural commodity assets of failed agricultural commodity handler.

(A) As used in this section:

(1) "Claimant" means a person to whom an agricultural commodity handler owes a financial obligation for agricultural commodities or the actual monetary proceeds from agricultural commodities that have been delivered to the handler.

(2) "Failure" means any of the following involving an agricultural commodity handler:

(a) An inability to satisfy claimants financially;

(b) A public declaration of insolvency;

(c) A revocation, suspension, or conditional suspension of license with outstanding indebtedness to claimants;

(d) Nonpayment in the ordinary course of business where a good faith dispute does not exist;

(e) No application for license renewal;

(f) Denial of license renewal;

(g) Voluntarily surrendering a license.

(3) "Agricultural commodity assets" involving an agricultural commodity handler means any of the following:

(a) All agricultural commodities owned or stored, including agricultural commodities in transit shipped by the handler but not yet paid for;

(b) Redeposited agricultural commodities;

(c) Proceeds from the sale of agricultural commodities due or to become due;

(d) The equity less any secured financing directly associated therewith in assets in hedging or speculative margin accounts held by commodity or security exchanges or dealers representing the exchanges, and any moneys due or to become due less any secured financing directly associated therewith from any transactions on the exchanges;

(e) Any other unencumbered funds, property, or equity in funds or property, wherever located, that can be directly traced to the sale of agricultural commodities by the handler, provided both that the funds, property, or equity in funds or property shall not be considered to be encumbered unless the encumbrance results from good and valuable considerations advanced by any secured party on a good faith basis and that the encumbrance is not the result of the taking of funds, property, or equity in funds or property as additional collateral for an antecedent debt;

(f) Any other unencumbered funds, property, or equity in assets.

(B) A lien shall exist on all agricultural commodity assets of an agricultural commodity handler in favor of any of the following:

(1) Claimants, including lenders, who possess receipts covering grain owned or stored by the handler;

(2) Claimants who possess written evidence of ownership other than a receipt disclosing a storage obligation of the handler, including tickets;

(3) Claimants who surrendered receipts as part of an agricultural commodity sales transaction but were not paid fully for the agricultural commodity and the handler failed within twenty-one days after the surrender;

(4) Claimants who possess any other written evidence of the sale of agricultural commodities to the handler for which they were not paid fully, including the sale of agricultural commodities for a nominal sum under a feed agreement.

(C) The lien that shall secure all claims described in division (D) of this section, shall arise, attach to the agricultural commodity assets of an agricultural commodity handler, and become effective at the time of the delivery of the agricultural commodity for sale or for storage under a bailment agreement, commencement of the storage obligation, or when funds are advanced by the lender, and shall terminate when the liability of the agricultural commodity handler to the claimant is discharged, provided that the priority of each lien among the respective claimants shall not relate to the date the claim arises but shall be governed by the priorities established in division (D) of this section. In the event of a failure, the lien claims of all claimants shall be considered to be assigned by operation of this section to the department of agriculture, and in the event of a failure and subsequent liquidation, the lien shall transfer over to assets or proceeds of assets either received or liquidated by the department.

(D) Except as provided in division (E) of this section, in the event of a failure, the director of agriculture shall possess exclusive authority to enforce the lien claims and allocate the proceeds as follows:

(1) First priority against all agricultural commodity assets shall be the following:

(a) Claimants, including lenders, who possess receipts covering grain owned or stored by the agricultural commodity handler;

(b) Claimants who possess written evidence of ownership other than receipts disclosing a storage obligation of the handler, including tickets;

(c) Claimants who surrendered receipts as part of an agricultural commodity transaction, but were not paid fully for the agricultural commodity and the handler failed within twenty-one days after the surrender.

(2) Second priority against all agricultural commodity assets shall be to claimants who possess written evidence of the sale of an agricultural commodity, including, but not limited to, tickets, delayed price agreements, or similar agricultural commodity delivery contracts who completed delivery and pricing within thirty days immediately prior to the failure of the handler.

(3) To the extent not necessary to satisfy first and second priority claimants, all other claimants who possess written evidence of the sale of agricultural commodities to the handler shall participate in the pro rata distribution of the remainder of the agricultural commodity assets in an amount not to exceed the value of each claim.

(E) In the event that any adversary proceeding is commenced to recover agricultural commodity assets upon which the lien imposed in this section is imposed and the department declines to enter the proceeding, the director, upon application to the director by any claimant, shall assign to the claimant the applicable lien to permit the claimant to pursue the claimant's lien in the adversary proceeding to the extent the action will not delay the resolution of the proceeding, the prompt liquidation of the assets, or the ultimate distribution of the assets to all claimants.

Effective Date: 07-29-1998



Section 926.03 - Compliance with administrative rules.

No person shall fail to comply with any rule adopted by the director of agriculture under this chapter.

Effective Date: 07-01-1983



Section 926.04 - Handler's license required.

(A) No person, except as provided in division (C) of this section, shall handle agricultural commodities in this state without first obtaining a handler's license issued by the director of agriculture under this chapter.

(B) All business transactions, and records of such transactions, of a handler shall be treated as if they were for one warehouse for the purposes of this chapter.

(C) Agricultural commodities that are stored under a bailment agreement in a warehouse operated by a person licensed under the "United States Warehouse Act," 39 Stat. 486 (1916), 7 U.S.C. 241, as amended, shall be exempt from sections 926.13, 926.14, 926.16, 926.17, and 926.19 to 926.27 of the Revised Code. Each person licensed under the "United States Warehouse Act" shall annually notify the director, in writing, of his licensing and shall also immediately notify the director, in writing, if his license is suspended or terminated.

Effective Date: 07-01-1987



Section 926.05 - Application for handler's license.

(A) Each person desiring to obtain or renew a handler's license shall file an application annually with the director of agriculture at such times, on such forms, and containing such information as the director prescribes, including, if applicable, the appointment of a statutory agent under section 926.051 of the Revised Code.

(B) Each application for a license or license renewal shall be accompanied by an application fee of two hundred dollars for the first facility operated by the applicant plus one hundred dollars for each additional facility operated by the same applicant and by an examination fee, established by rule of the director pursuant to section 926.02 of the Revised Code, for each facility operated by the applicant. "Facility" means all warehouse storage located on one premises, including any additional warehouse storage located within one thousand yards of that premises. The director may charge fees for examinations in an amount not to exceed those fees charged by the United States department of agriculture for comparable examinations.

The director shall deposit all fees collected under this section in the commodity handler regulatory program fund created in section 926.19 of the Revised Code.

(C) The director shall approve or reject each application for a license within fifteen days after receipt thereof, provided that such application is in proper form and contains the information required under division (A) of this section. A rejection of an application shall be accompanied by a statement from the director of the additional requirements necessary for a license. The applicant may resubmit the application without payment of any additional fee.

(D) A handler's license shall expire on the date prescribed by rule of the director. Whenever the director considers it advisable to cancel the unexpired portion of an outstanding license in order to renew it according to a new or existing system of expiration dates, the director shall refund to the handler the unexpired portion of the fees paid under division (B) of this section. Whenever the director issues an initial license on a date that does not conform to the existing system, the director shall issue the license for a period of time, not less than six nor more than eighteen months, that makes the date conform to the existing system. The application fee for that initial license shall be proportionate to the fee for a one-year license.

(E) An application for renewal of a handler's license shall be filed with the director not later than thirty days before the current license expires. An applicant who fails to file a renewal application in time shall pay a late fee of one dollar for each day the application is late or fifteen dollars, whichever is greater. A renewal license shall not be issued until a late fee that is due has been paid.

(F) The director, with the approval of the commodity advisory commission, may revoke or refuse to issue or renew a handler's license if any of the following occurred within five years before the application for the license or renewal was filed:

(1) The applicant, or the spouse, parent, sibling, or child of the applicant, or a manager employed by the applicant, or any other individual materially involved in the agricultural commodity handling business of the applicant was a principal in a receivership or insolvency that resulted in losses to creditors or to the agricultural commodity depositors fund established in section 926.16 of the Revised Code;

(2) The applicant pled guilty to or was convicted of any felony or charge of embezzlement under the laws of this state, any other state, or of the United States;

(3) The applicant made a delivery of commodities not authorized under this chapter;

(4) The applicant's license under the "United States Warehouse Act," 39 Stat. 486 (1916), 7 U.S.C. 241, as amended, was revoked or canceled due to a violation of that act.

Effective Date: 07-29-1998



Section 926.051 - Appointment of statutory agent.

(A) An applicant for a handler's license or renewal issued under section 926.05 of the Revised Code who does not conduct business at an address in this state at which the applicant usually can be contacted shall include with the application a written appointment of an agent, sometimes referred to as a "statutory agent," upon whom any process, notice, or demand may be served. The appointment shall be accompanied by a written acceptance of the appointment signed by the agent. The agent may be a natural person who is a resident of this state or a corporation whose principal place of business is located in this state. The appointment shall be on such forms and contain such information as the director of agriculture prescribes. Failure to comply with this division is grounds for rejection of the application under division (C) of section 926.05 of the Revised Code.

(B)

(1) If an agent removes from the state or resigns, or if the applicant revokes the agent's appointment, the applicant immediately shall notify the director in writing not later than thirty days prior to the removal, resignation, or revocation. If an agent dies, the applicant immediately shall notify the director in writing. Prior to the removal, resignation, or revocation and not later than thirty days after the death, the applicant shall appoint another agent and file with the director a written appointment of the agent, along with a written acceptance of the appointment signed by the agent.

(2) If the agent's address changes from that appearing on the application, the applicant, not later than thirty days prior to the address change, shall file with the director a written statement setting forth the new address, along with any other information the director requests.

(C) Failure to comply with division (B) of this section is grounds for suspension or conditional suspension of a handler's license, without prior hearing, under section 926.10 of the Revised Code.

Effective Date: 07-29-1998



Section 926.06 - Issuing license.

(A) The director of agriculture may issue a handler's license, or renewal thereof, upon the payment of the prescribed application fee, if the director is satisfied that the applicant meets the standards of financial responsibility required under this section and has complied with this chapter and the rules adopted under it.

(B)

(1) On the effective date of this amendment, each applicant for a handler's license, or renewal thereof, shall have and maintain current assets equal to or greater than current liabilities and a total net worth equal to at least ten cents per bushel for the total number of bushels of agricultural commodities that the applicant handled during the immediately preceding twelve-month period to cover any indebtedness arising from the applicant's operations as a licensed handler. One year after the effective date of this amendment, the total net worth requirement shall increase to eleven cents per bushel. For the next four years, the requirement shall continue to increase by one cent per bushel each year on the anniversary of the effective date of this amendment, so that five years after the effective date of this amendment, an applicant's total net worth shall be equal to at least fifteen cents per bushel for the total number of bushels of agricultural commodities that the applicant handled during the immediately preceding twelve-month period.

(2) On the effective date of this amendment, if an applicant is applying for a handler's license for the first time and did not handle any agricultural commodities during the immediately preceding twelve-month period, the applicant shall have an allowable total net worth of at least twenty-five thousand dollars to cover any indebtedness arising from the applicant's operations as a licensed handler. One year after the effective date of this amendment, this allowable total net worth requirement shall increase to thirty thousand dollars. For the next four years, the requirement shall continue to increase by five thousand dollars each year on the anniversary of the effective date of this amendment, so that five years after the effective date of this amendment, an applicant's total net worth shall be at least fifty thousand dollars.

(3) On the effective date of this amendment, no person shall be licensed as a handler unless the person has an allowable total net worth of at least twenty-five thousand dollars. One year after the effective date of this amendment, this allowable total net worth requirement shall increase to thirty thousand dollars. For the next four years, the requirement shall continue to increase by five thousand dollars each year on the anniversary of the effective date of this amendment, so that five years after the effective date of this amendment, the person's total net worth shall be at least fifty thousand dollars.

(4) On the effective date of this amendment, any deficiency in required total net worth may be compensated for by an indemnity agreement executed by a person pledging personal assets for the benefit of commodity creditors should the licensed handler default in the licensed handler's obligations to the creditors; a bond issued by a corporate surety company that is authorized to do business under the laws of this state; or, at the director's discretion, an irrevocable letter of credit issued by a bank or other lending institution that is authorized by this state or the United States to issue such letters of credit and is subject to service of process in this state for any suit on the bond or letter of credit. An indemnity agreement executed by a person pledging personal assets shall be accompanied by financial statements that reflect the person's financial position as an individual and comply with the requirements of division (C) of this section. A bond shall be made to the treasurer of state to be deposited in the agricultural commodity depositors fund created under section 926.16 of the Revised Code for the benefit of any person who may be injured by the handler's failure to meet obligations arising under this chapter. A letter of credit shall be issued for the benefit of the department of agriculture and the agricultural commodity depositors fund.

(5) The director shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the assets for which credit may be given in determining an applicant's total net worth.

(6) On the effective date of this amendment, regardless of the total number of bushels of agricultural commodities that an applicant handled during the immediately preceding twelve-month period, the applicant's total net worth need not exceed a maximum of three hundred thousand dollars. One year after the effective date of this amendment, this maximum total net worth need not exceed three hundred thirty thousand dollars. For the next four years, this maximum total net worth shall continue to increase by thirty thousand dollars each year on the anniversary of the effective date of this amendment, so that five years after the effective date of this amendment, an applicant's total net worth need not exceed four hundred fifty thousand dollars.

(C) In order for the director to determine if an applicant meets the standards of financial responsibility required under division (B) of this section, the applicant for a handler's license, or renewal of a handler's license, shall submit financial statements that have been prepared in accordance with generally accepted accounting principles and that have been audited or reviewed by an independent certified public accountant. The financial statements shall consist of the applicant's balance sheet, income statement, statement of retained earnings or statement of stockholder's equity, and statement of cash flows, together with any explanatory footnotes or supplementary information accompanying these statements and with the independent accountant's report on the statements.

The financial statements accompanying an applicant's original application shall be for a year ending within six months before the date of application. Thereafter, the applicant applying for renewal shall submit such statements not later than ninety days after the end of the year covered by the statements.

The director may require an applicant for a handler's license, or renewal of a handler's license, to submit financial statements audited by an independent certified public accountant if the director determines that the financial statements initially submitted under this division are incomplete or otherwise unsatisfactory.

(D) The director may prepare and publish statistical abstracts of information obtained under this section without disclosing details that would identify a particular applicant with particular statistics. Such information otherwise is confidential for purposes of section 102.03 of the Revised Code, and records of the department of agriculture containing such information are not otherwise public records under section 149.43 of the Revised Code.

Effective Date: 07-29-1998



Section 926.07 - Filing certificate of insurance.

(A) Each applicant for a handler's license under section 926.05 of the Revised Code who operates a warehouse shall, as a condition to the granting of such license, file or have on file with the director of agriculture a certificate of insurance evidencing an effective policy of insurance issued by an insurance company authorized to do business in this state insuring in the name of the applicant all agricultural commodities which are in such warehouse for their full market value against loss by fire, internal explosion, lightning, and windstorm. Such policy of insurance shall contain a clause granting a lien in favor of the state for the benefit of the depositors of agricultural commodities in such warehouse, as their interests may appear on the records of the handler.

(B) In case fire, internal explosion, lightning, or windstorm destroys or damages any agricultural commodity in any warehouse operated by a licensed handler, the director shall cause an examination to be made to determine the extent of the damage to the agricultural commodity inventory stored in the warehouse under bailment agreements. When the director is satisfied that depositor claims against the destroyed or damaged agricultural commodity inventory stored under bailment agreements have been settled, either from the proceeds of the insurance claim or other assets of the licensee, he shall release the lien against the inventory insurance.

Effective Date: 10-10-1988



Section 926.08 - Requiring additional insurance.

If the director of agriculture determines that a previously approved insurance coverage is insufficient, he may require that additional insurance coverage be given by the licensed handler, conforming with the requirements of section 926.07 of the Revised Code.

Effective Date: 07-01-1983



Section 926.09 - Cancellation or substitution of insurance.

No person licensed under sections 926.04 to 926.06 of the Revised Code, shall cancel an approved insurance coverage without the prior written approval of the director of agriculture and his approval of a substitute insurance coverage.

No insurance company shall cancel an insurance policy covering the agricultural commodity inventory of a licensed handler without written notice to the director at least thirty days prior to the effective date of cancellation.

Effective Date: 07-01-1983



Section 926.10 - Suspension or refusal of handler's license.

The director of agriculture, by order, may refuse to grant or may suspend or conditionally suspend a handler's license, without prior hearing, when the director determines that there is reasonable cause to believe that the applicant or licensee:

(A) Has failed to maintain the insurance coverage required under section 926.07 of the Revised Code;

(B) Has failed to maintain accurate and complete records and accounts as required under section 926.11 of the Revised Code;

(C) Has failed to charge, collect, or remit the fee required under division (B) of section 926.16 of the Revised Code;

(D) Has refused to allow the director or the director's authorized representative to examine, at a reasonable time, the applicant's or licensee's accounting records, accounts, agricultural commodity inventories, or warehouse;

(E) Does not possess sufficient agricultural commodities to cover the outstanding receipts or tickets issued or assumed by the applicant or licensee under bailment agreements;

(F) Has issued a receipt in violation of this chapter or any rules adopted under it;

(G) Does not have the net assets specified in division (B) of section 926.06 of the Revised Code or has failed to obtain a bond or other protection for any deficiency in required net assets as provided in that division;

(H) Does not have the obligations for agricultural commodities purchased under delayed price agreements secured or represented as required under division (B) or (C) of section 926.29 of the Revised Code;

(I) Does not submit financial statements that comply with the requirements of division (C) of section 926.06 of the Revised Code within the applicable time period specified in that division;

(J) Does not notify the director of a statutory agent's change of address or of the death, removal, resignation, or revocation of the appointment of a statutory agent or does not appoint another agent in accordance with section 926.051 of the Revised Code.

The applicant or licensee to whom a denial, suspension, or conditional suspension order is issued shall be afforded a hearing in accordance with Chapter 119. of the Revised Code, after which the director shall issue or deny the license applied for in the pending application or reinstate or revoke the suspended or conditionally suspended license. The director may suspend, conditionally suspend, or revoke a license after a hearing held in accordance with Chapter 119. of the Revised Code for any other violations of this chapter or any rules adopted under it.

The director shall cause a notice to be posted on the property of a person whose license has been suspended, conditionally suspended, or revoked stating the limitations or restrictions imposed on the person in the handling of agricultural commodities as a result of the suspension, conditional suspension, or revocation. The notice shall not be removed from the property without written authorization from the director.

Effective Date: 07-29-1998



Section 926.101 - Immunity of director when suspension or revocation overturned by court.

If any court of competent jurisdiction issues any order restraining, overturning, or modifying any order of the director of agriculture that suspends or conditionally suspends or revokes an agricultural commodity handler's license or that refuses to issue an agricultural commodity handler's license, the department of agriculture, its officers, employees, and agents and the agricultural commodity depositors fund created in section 926.16 of the Revised Code shall be held harmless from any liabilities or financial obligations arising out of the operations of the handler while operating under the court order.

Effective Date: 10-10-1988



Section 926.102 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, certificate, or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 926.11 - Maintenance of records and accounts.

(A) Each licensed handler shall keep in a place of safety complete and correct records and accounts of:

(1) Agricultural commodities received in the handler's warehouse and withdrawn therefrom;

(2) Unissued receipts and tickets in the handler's possession;

(3) Receipts and tickets issued by the handler;

(4) Receipts and tickets returned to and canceled by the handler;

(5) Agricultural commodities handled by the handler recorded on a position record that is updated daily showing the types of marketing transactions including storage under bailment, delayed price, grain bank, sold and priced, or any other types of transactions through which the handler is handling the commodities.

(B) The records and accounts required under division (A) of this section shall be retained by the licensed handler for such period as may be prescribed by the director of agriculture; except that copies of receipts or other documents evidencing ownership of any agricultural commodity, or liability as a licensed handler, shall be retained so long as such documents are outstanding, and any such document that has been canceled shall be retained for a period of not less than three years from the date of cancellation.

(C) All records and accounts required under this section shall be kept separate and distinct from records and accounts of any other business and shall be subject to inspection by the director or his representative at all reasonable times. A licensed handler who keeps false records and accounts is guilty of the offense of falsification under section 2921.13 of the Revised Code.

(D) The director may examine, or cause to be examined, at any reasonable time, the records and accounts, agricultural commodity inventory, or warehouse of a licensed handler, applicant for a handler's license, or unlicensed person suspected of being an agricultural commodity handler. If the director or the director's designated representative is unable to conduct or complete an examination of a licensed handler's records, inventory, or warehouse due to inadequate, incomplete, or noncurrent records, as required under this chapter and the rules adopted under it, the director or designated representative shall assess a charge against the licensed handler for necessary meals and lodging, mileage, hourly costs, and any other expense incurred or required by the director or the director's designated representative to complete the examination. The charge shall become a claim of the state.

(E) Each licensed handler shall keep separate records and accounts of all agricultural commodities that are delivered to the handler for storage under bailment agreements and shall not include those commodities in any accounting or computation of his assets.

(F) A commodity marketing transaction between a licensed handler and a depositor, except a transaction in which commodities are sold at the current market price at the time of delivery, is presumed to be a deposit under bailment unless a written contract executed by and between the handler and the depositor clearly indicates otherwise. Such written contract shall state who has title to the commodities, how the commodities are to be priced, any service charges for which the depositor is liable, and any other terms or conditions that would affect the net value of the commodities and the settlement to the depositor.

(G) A licensed handler who receives commodities from a depositor shall indicate the nature of the marketing transaction on the scale ticket. If no indication is made or if the indication is unclear, the transaction is presumed to be a deposit under bailment. If the scale ticket conflicts with a previously or subsequently executed contract of the type described in division (F) of this section, the contract prevails.

Effective Date: 1995 SB2 07-01-1996



Section 926.12 - License posting.

Each licensed agricultural commodity handler shall keep posted in a location at his facility where it shall be accessible for observation and reading by persons marketing agricultural commodities:

(A) His license as an agricultural commodity handler;

(B) The certificates of persons who are certified under section 926.30 of the Revised Code as testers of agricultural commodities delivered to the handler.

Effective Date: 07-01-1983



Section 926.13 - Licensed handler duties.

(A) As used in this section, "licensed handler" includes a receiver, trustee, or other custodian of agricultural commodities appointed for a licensed handler by a court of this state or the United States.

(B) Each licensed handler shall at all times, including any period of suspension of his license, exercise the care in regard to the agricultural commodities in his custody as a bailee as a reasonably prudent owner would exercise under the same circumstances and conditions. Any licensed handler guilty of any action or neglect, the effect of which is to depreciate the value of commodities stored under bailment agreements in a warehouse under his control, shall be liable to the depositor damaged by his action or neglect. Nothing in divisions (B) and (C) of this section shall be construed to indicate otherwise.

(C) If a licensed handler discovers that any agricultural commodity stored in his warehouse, other than an identity-preserved commodity in a special bin as described in division (E) of section 926.22 of the Revised Code, is out of condition or is in danger of becoming so, and if he is unable to preserve the commodity, he shall immediately so notify the owner of the commodity, if known, and the director of agriculture. The director, unless otherwise requested by the owner of the commodity, shall cause an inspection to be made of the commodity. If his inspection reveals that the commodity is out of condition or is becoming so, and if the owner of the commodity fails promptly to remove it, the handler may sell the commodity upon giving the same notice of sale as required under section 926.26 of the Revised Code for the sale of a commodity to satisfy a lien. The commodity may be sold at either public or private sale without advertising if, in the opinion of the director, the commodity should be sold without delay and the director gives the handler written authority to make the sale without advertisement. For the purposes of this section, the owners of the commodity shall be considered to be, in order:

(1) The licensed handler to the extent of any commodity that he owns and stores in his warehouse;

(2) The holders of uncanceled receipts or tickets for commodities in the warehouse in the order in which the receipts or tickets are dated.

Nothing in this section shall relieve any licensed handler from exercising due care and vigilance in preserving any agricultural commodity after he discovers that the commodity is out of condition or is becoming so.

(D) After an agricultural commodity has been sold as authorized under division (C) of this section, neither the licensed handler nor the director shall be liable for any actions that they took under that division. Proceeds of the sale shall be administered as provided in divisions (C), (D), and (E) of section 926.26 of the Revised Code.

Effective Date: 07-27-1990



Section 926.14 - Shortage of agricultural commodities.

(A) Whenever the director of agriculture determines that a licensed handler does not have in his possession sufficient agricultural commodities to cover the outstanding receipts and tickets issued or assumed by him under a bailment agreement, or when the licensed handler refuses to submit his records or property to lawful inspection as provided under this chapter, the director may give notice to the licensed handler to:

(1) Cover such shortage;

(2) Furnish bond as required by the director;

(3) Submit to such inspection as the director considers necessary.

(B) If the licensed handler fails to comply with the terms of the notice within twenty-four hours from the date of its issuance, or within such further time as the director may allow, the director may petition the court of common pleas of the county where the licensed handler's principal place of business is located, as shown by the license application, for an order authorizing the director to seize and take possession of all or a portion of the agricultural commodities located in the warehouse operated by the licensed handler and of all pertinent records and other property.

(C) Upon taking possession as provided in division (B) of this section, the director shall notify the holders of record, as shown by the licensed handler's records, of all receipts and tickets issued for agricultural commodities, to present their receipts or tickets for inspection, or to account for the same. The director may thereupon cause an audit and other investigation to be made of the affairs of the licensed handler, especially with respect to the agricultural commodities in which there is an apparent shortage, to determine the amount of such shortage and compute the shortage as to each depositor as shown by the licensed handler's records, if practicable.

(D) The director shall retain possession obtained under this section until such time as the licensed handler or the surety on any bond, required by the director under authority of division (A)(2) of this section, has satisfied the claims of all depositors, or until such time as the director is ordered by the court to surrender possession.

(E) If during or after the audit or other investigation provided for in this section, or at any other time, the director has evidence that the licensed handler is insolvent or is unable to satisfy the claims of all depositors, the director may petition the court of common pleas for the appointment of a receiver to operate or liquidate the business of the licensed handler.

(F) At any time within ten days after the director takes possession, the licensed handler may serve notice upon the director to appear in the court of common pleas of the county in which such warehouse is located at a time to be fixed by such court, which shall not be less than five, nor more than fifteen, days from the date of the service of such notice, and show cause why such possession should not be restored to the licensed handler.

(G) All necessary expenses incurred by the director or any receiver appointed under division (E) of this section may be recovered from the licensed handler in separate civil action brought by the director in the court of common pleas or recovered at the same time and as a part of the seizure or receivership action filed under this section. As a part of the expenses so incurred, the cost of adequate liability insurance necessary to protect the director, the receiver, and others engaged in carrying out this section may be included.

Effective Date: 07-01-1983



Section 926.141 - Petition for appointment of receiver to operate or liquidate the business of the unlicensed handler.

If the director of agriculture obtains evidence that an unlicensed handler is insolvent or is unable to satisfy the claims of all depositors, the director may petition the court of common pleas of the county in which the unlicensed handler is located for the appointment of a receiver to operate or liquidate the business of the unlicensed handler.

All necessary expenses incurred by the director or a receiver appointed under this section may be recovered from the unlicensed handler in a separate civil action brought by the director in the court of common pleas or recovered at the same time and as a part of the receivership action filed under this section. As a part of the expenses so incurred, the cost of adequate liability insurance necessary to protect the director, the receiver, and others engaged in carrying out this section may be included.

Effective Date: 03-22-2001



Section 926.15 - Injunctions.

The director of agriculture may apply for, and the courts of this state may issue, a temporary or permanent injunction against the operations of a licensed handler who is violating this chapter or any rule adopted under it, the performance of agricultural commodity handling by any person without a license, or the issuance of receipts or tickets by any person without a license, and against interference by any person with the carrying out by the director, or by any receiver appointed under division (E) of section 926.14 of the Revised Code, of the duties and powers stated in this chapter notwithstanding the existence of an adequate remedy at law.

Effective Date: 07-01-1983



Section 926.16 - Agricultural commodity depositors fund.

(A) There is hereby created in the state treasury the agricultural commodity depositors fund. The state shall not be held liable for any claims presented against the fund under section 926.18 of the Revised Code. The fund shall consist of a per-bushel fee remitted by licensed handlers under this section, any sums that the director of agriculture may collect by any legal action on behalf of the fund, and any property or securities acquired through the use of moneys in the fund. All investment earnings of the fund shall be credited to the fund. The moneys in the fund shall be used exclusively to indemnify depositors as provided in section 926.18 of the Revised Code and to pay the examination and administrative costs of this chapter as provided in division (E) of this section.

(B) All licensed handlers shall remit the fee determined by the director in accordance with section 926.17 of the Revised Code on:

(1) All agricultural commodities delivered to them for storage under a bailment agreement or for sale, exchange, or negotiation or solicitation of sale by depositors who produced them or caused them to be produced;

(2) All agricultural commodities delivered to them for storage under a bailment agreement, regardless of who produced the commodities, if a receipt is to be issued for the commodities;

(3) All agricultural commodities that are being stored by licensed handlers who own them solely, jointly, or in common with others and who are issuing a receipt for them in accordance with section 926.25 of the Revised Code. The maximum number of bushels on which a licensed handler shall be required to pay the fee under division (B)(3) of this section between the first day of July and the thirtieth day of June of any marketing year shall be the greatest number of bushels of all commodities for which receipts are outstanding at any one time during that period.

(4) All agricultural commodities that are not involved in a transaction described in division (B)(1), (2), or (3) of this section and the monetary proceeds of which are controlled by a handler who is not involved in the production of the commodities and who serves as an intermediary between the producer and a handler receiving the commodities. In such a situation, the handler responsible for paying the producer shall remit the fee.

(C) All licensed handlers shall account for and remit moneys under division (B) of this section to the director in such manner and using such forms as the director shall prescribe by rule.

(D) All disbursements from the fund shall be paid by the treasurer of state pursuant to vouchers authorized by the director.

(E) At the request of the director of agriculture , the director of budget and management shall transfer not more than five hundred thousand dollars per fiscal year from the agricultural commodity depositors fund to the commodity handler regulatory program fund created in section 926.19 of the Revised Code to pay the examination and administrative costs of this chapter.

Effective Date: 07-29-1998; 11-05-2004



Section 926.17 - Fee adjustments or waivers.

(A) The director of agriculture shall annually review the debits of and credits to the agricultural commodity depositors fund created in section 926.16 of the Revised Code and shall make any adjustments in the fee required under that section that are necessary to maintain the fund within the limits established under this section. Not later than the first day of March of each year, the director shall determine the proposed amount of the fee based on the expected volume of agricultural commodities on which the fee is to be collected and that are likely to be handled under this chapter. The director shall make any changes in the previous year's fee in accordance with Chapter 119. of the Revised Code. The fee shall become effective on the following first day of June. It shall in no case exceed one-half of one cent per bushel on all agricultural commodities on which the fee is to be paid.

(B)

(1) If, at the end of any fiscal year, the fund balance exceeds ten million dollars, less any encumbered balances or pending or unsettled claims, the fee required under division (B) of section 926.16 of the Revised Code shall be waived until the director, with the consent of the commodity advisory commission created in section 926.32 of the Revised Code, reinstates the fee to maintain the liquidity of the fund as provided in division (B)(2) of this section.

(2) If, at any time, the director determines that the fund balance, less any encumbered balances or pending or unsettled claims, is less than eight million dollars, the director, with the consent of the commodity advisory commission, may reinstate the fee required under division (B) of section 926.16 of the Revised Code. If the director reinstates the fee, the director shall notify all licensed handlers by certified mail, return receipt requested, to begin collecting the fee not later than ninety days after being notified.

Effective Date: 07-01-1985; 11-05-2004



Section 926.18 - Filing claim upon handler's dishonor of demand.

(A) When a depositor has made a demand for settlement of an obligation concerning an agricultural commodity on which a fee was required to be remitted under section 926.16 of the Revised Code and the licensed handler is experiencing failure, as "failure" is defined in section 926.021 of the Revised Code, and has failed to honor the demand, the depositor, after providing the director of agriculture or the director's authorized representative with evidence of the depositor's demand and the dishonoring of that demand, may file a claim with the director not later than six months after dishonor of the demand for indemnification of the depositor's damages, from the agricultural commodity depositors fund, to be measured as follows:

(1) The commodity advisory commission created in section 926.32 of the Revised Code shall establish the dollar value of the loss incurred by a depositor holding a receipt or a ticket for agricultural commodities on which a fee was required and that the depositor delivered to the handler under a delayed price agreement, bailment agreement, or feed agreement, or that the depositor delivered to the handler before delivery was due under a contract or other agreement between the depositor and handler. The value shall be based on the fair market price being paid to producers by handlers for the commodities on the date on which the director received notice that the receipt or ticket was dishonored by the handler. All depositors filing claims under this division shall be bound by the value determined by the commission.

(2) The dollar value of the loss incurred by a depositor who has sold or delivered for sale, exchange, or solicitation or negotiation for sale agricultural commodities on which a fee was required and who is a creditor of the handler for all or a part of the value of the commodities shall be based on the amount stated on the obligation on the date of the sale.

(B) The agricultural commodity depositors fund shall be liable to a depositor for any moneys that are owed to the depositor for commodities deposited with a licensed handler pursuant to a transaction for which the handler must remit a fee under division (B) of section 926.16 of the Revised Code and that are not recovered through other legal and equitable remedies as follows:

(1)

(a) The liability of the fund shall equal one hundred per cent of the depositor's loss as determined under division (A)(1) of this section if any of the following applies:

(i) The commodities were stored with the handler under a bailment agreement.

(ii) Payment for the commodities was tendered by the handler and subsequently dishonored, such as payment by a check for which there were insufficient funds or by a check that was written on an account that was frozen by the financial institution.

(iii) The commodities were priced at the time of delivery to the handler, the delivery occurred not more than thirty days prior to the director's suspension of the handler's license under division (E), (G), or (H) of section 926.10 of the Revised Code, and the handler failed to pay for the commodities on or before the date on which the suspension occurred.

(iv) The commodities were priced at the time of delivery to the handler, the delivery occurred not more than ninety days prior to the director's suspension of the handler's license under division (E), (G), or (H) of section 926.10 of the Revised Code, the commodities were subject to a written agreement for deferred payment by the handler not later than ninety days following the date of delivery, and the handler failed to pay for the commodities on or before the payment date established in the written agreement.

(b) If the deposit of commodities that were the subject of the depositor's loss involves circumstances other than those described in division (B)(1)(a) of this section, the liability of the fund shall equal one hundred per cent of the first ten thousand dollars of the loss and eighty per cent of the remaining dollar value of that loss as determined under divisions (A)(1) and (2) of this section.

(2) The aggregate amount recovered by a depositor under all remedies shall not exceed one hundred per cent of the value of the depositor's loss. If the moneys recovered by a depositor under all remedies exceed one hundred per cent of the value of the depositor's loss, the depositor shall reimburse the fund in the amount that exceeds the value of that loss.

(C) The director, with the approval of the commodity advisory commission, shall determine the validity of all claims presented against the fund. A claim filed under this section for losses on agricultural commodities other than commodities stored under a bailment agreement shall not be valid unless the depositor has made a demand for settlement of the obligation within twelve months after the commodities are priced. Any depositor whose claim has been refused by the director and the commission may appeal the refusal either to the court of common pleas of Franklin county or the court of common pleas of the county in which the depositor resides.

The director shall provide for payment from the fund to any depositor whose claim has been found to be valid.

(D) If at any time the fund does not contain sufficient assets to pay valid claims, the director shall hold those claims for payment until the fund again contains sufficient assets. Claims against the fund shall be paid in the order in which they are presented and found to be valid.

(E) If a depositor files an action for legal or equitable remedies in a state or federal court having jurisdiction in those matters that includes a claim against agricultural commodities upon which the depositor may file a claim against the fund at a later date, the depositor also shall file with the director a copy of the action filed with the court.

In the event of payment of a loss under this section, the director shall be subrogated to the extent of the amount of any payments to all rights, powers, privileges, and remedies of the depositor against any person regarding the loss.

The depositor shall render all necessary assistance to aid the director in securing the rights granted in this section. No action or claim initiated by the depositor and pending at the time of payment from the fund may be compromised or settled without the consent of the director.

(F) If, prior to June 20, 1994, a lawsuit, adversary proceeding, or other legal proceeding is brought against a depositor to recover money or payments from funds to which a depositor has a right of indemnification under this section, and the depositor retains legal counsel resulting in a cost or expense to the depositor, upon the rendering of a judgment or other resolution of the lawsuit, adversary proceeding, or other legal proceeding, the director, in the director's discretion and with the approval of the commodity advisory commission, may authorize indemnification from the fund for attorney's fees paid by the depositor. Any claim made by a depositor for the payment of attorney's fees under this division shall be made in the same manner as a claim under division (A) of this section.

Attorney's fees payable under this division shall be limited to the actual hourly fee charged or one hundred dollars per hour, whichever is less, and to a total maximum amount of three hundred dollars.

Effective Date: 03-22-2001; 11-05-2004



Section 926.19 - Commodity handler regulatory program fund.

(A) There is hereby created in the state treasury the commodity handler regulatory program fund. The moneys in the fund shall be used to pay the examination and administrative costs of this chapter and shall consist of:

(1) All revenues collected by the director of agriculture from distribution of the receipt forms under division (B) of section 926.20 of the Revised Code and such other forms and registration books as the director may require by rule for the administration of this chapter;

(2) The application and examination fees collected under division (B) of section 926.05 of the Revised Code;

(3) The agricultural commodity tester certificate fees collected under division (B) of section 926.30 of the Revised Code;

(4) Any moneys transferred from the agricultural commodity depositors fund under section 926.16 of the Revised Code;

(5) All fines, penalties, and costs, except court costs, that are collected under section 926.99 of the Revised Code in consequence of a violation of this chapter;

(6) All sums collected by the director of agriculture under a contract described in section 926.36 of the Revised Code.

(B) The examination and administrative costs of this chapter shall be computed by the director not later than the thirty-first day of December of each even-numbered year to cover the biennium that begins on the following first day of July. The commodity advisory commission created in section 926.32 of the Revised Code shall approve, and may amend, the examination and administrative costs. The commission's decision shall be binding on the director. The commission also at any time may approve for presentation to the controlling board a request to increase or decrease the appropriation authority for the biennial examination and administrative costs if it determines that an increase or decrease in the cost is necessary to carry out the purpose of this chapter.

(C) If at any time the moneys deposited in the fund, including moneys transferred from the agricultural commodity depositors fund under section 926.16 of the Revised Code, are not sufficient to pay the examination and administrative costs of this chapter, the director shall request an appropriation from the general revenue fund to pay those costs.

Effective Date: 07-29-1998; 11-05-2004



Section 926.20 - Receiving commodity for storage.

(A) Upon the request of a depositor, a licensed handler shall issue a receipt for any agricultural commodity that the handler has received from the depositor for storage under a bailment agreement. Even if the depositor has not requested that a receipt be issued, the agricultural commodity delivered for storage under a bailment agreement shall be considered to be in "open storage," and the responsibility of the bailee to the bailor shall remain the same as if a nonnegotiable receipt had been issued upon deposit of the commodity into the handler's warehouse.

No licensed handler shall receive an agricultural commodity for storage under a bailment agreement until the handler has weighed, inspected, and graded the commodity.

(B) The director of agriculture shall provide and print on distinctive paper, paper warehouse receipts. If the director considers it necessary, the director may authorize electronic warehouse receipts in accordance with guidelines established in rules adopted under section 926.02 of the Revised Code. Each receipt, paper or electronic, shall contain within its printed terms spaces for at least the following information:

(1) The location of the warehouse where the agriculture commodity is stored;

(2) The date of issuance of the receipt;

(3) The rate of storage charges or the basis for the charges;

(4) The net weight, the percentage of dockage or foreign material, and the grade of the commodity;

(5) "Negotiable" or "nonnegotiable" according to the nature of the receipt, conspicuously indicated on it;

(6) The signature of the licensed handler or the handler's authorized agent;

(7) A statement of the amount of advances made or liability incurred for which the handler claims a lien or, if the precise amount of advances made or liabilities incurred at the time of issuance of the receipt is unknown to the handler or to the agent who issues it, a statement of the fact that advances have been made or liabilities incurred;

(8) If the receipt is for a commodity that the handler owns, either wholly, jointly, or in common with others, the facts about the ownership;

(9) Any other information that the director may require by rule.

The director shall cause receipt forms to be distributed to licensed handlers at cost. The revenue from the distribution shall be remitted to the director and credited to the commodity handler regulatory program fund created in division (A) of section 926.19 of the Revised Code in the same manner as other fees collected under that division.

(C) All receipts issued by a licensed handler shall be numbered and issued consecutively.

(D) Before issuing any receipt, a licensed handler shall file with the director a certified copy of the handler's signature and the signature of any person the handler has authorized to issue receipts.

(E) No licensed handler shall fail to return to the director all receipts and tickets remaining unused on the date of revocation or termination of the handler's license.

(F) No person shall issue a receipt for any agricultural commodity except upon a receipt form furnished or authorized by the director under this section.

(G) No person, with intent to defraud, shall falsely make, alter, forge, counterfeit, or photograph a receipt.

Effective Date: 03-22-2001



Section 926.21 - Receipts issued by licensed handler.

A receipt issued by a licensed handler is a legal document evidencing the obligation of the handler to deliver an agricultural commodity according to its terms and the requirements of this chapter.

All original receipts issued under this chapter are valid for a term of one year unless redeemed before the end of that year, exchanged for the appropriate commodity or another receipt, or held in trust or endorsed to an agency of the United States. Any receipt issued to consolidate or replace an earlier receipt under section 926.22 or 926.23 of the Revised Code is valid for only the remainder of the one-year term of the original receipt that it consolidates or replaces.

The holder of a receipt may renew its validity for another term of one year by presenting it, within thirty days prior to the date of its expiration, to the handler who issued the original receipt. After the holder has settled any charges that have become due against the agricultural commodity, the handler shall cancel the unexpired receipt and issue a new receipt to the holder. In addition to the information required under section 926.20 of the Revised Code, the new receipt shall contain the serial number and date of issuance of the receipt that it replaces.

If a receipt has expired and has not been renewed, the handler holding the agricultural commodity evidenced by the receipt may, not sooner than forty-five days following the date of its expiration, proceed with the sale of the commodity in accordance with section 926.26 of the Revised Code. Until the handler holding the commodity has sold it as provided in that section, he shall honor the expired receipt if it is offered for redemption.

Effective Date: 07-01-1983



Section 926.22 - Issuing and cancelling receipts.

(A) No licensed handler shall issue a receipt except upon the actual delivery of an agricultural commodity into storage in the warehouse from which the receipt is to be issued. No licensed handler shall issue a receipt for a quantity of a commodity greater than that which was contained in the lot or parcel received for storage or issue more than one receipt for the same lot of a commodity unless a receipt for a part of the lot is desired, in which case the aggregate receipts issued for a particular lot shall cover only that lot.

(B) If a licensed handler delivers out of storage a part of a lot of an agricultural commodity for which he has issued a negotiable receipt, he shall cancel the original receipt and issue a new receipt in accordance with rules adopted by the director of agriculture for the undelivered portion of the commodity that is still in storage. The new receipt shall show the date of its issuance and the number and date of the original receipt.

(C) If one receipt is divided into two or more receipts or two or more receipts are consolidated into one receipt, the original receipt or receipts shall be canceled in the same manner as if the agricultural commodity had been delivered from storage. The new receipt or receipts shall indicate whether the new receipt or receipts represent a part of another receipt or the consolidation of other receipts. The number and date of the original receipt or receipts shall also appear on the new receipt or receipts. No person shall consolidate receipts that were issued more than thirty days apart.

(D) The date of issuance of an original receipt shall be the date used for determining the oldest receipt for the purposes of division (B) of section 926.13 of the Revised Code. The date of any consolidation, replacement, or renewal receipt shall not be considered.

(E) All receipts issued for agricultural commodities stored in special bins for the purpose of preserving identity shall bear the number of the bin and the notation "Special Bin." All divisions or consolidations of receipt shall bear the bin number of the original receipt or receipts and the notation "Special Bin."

Effective Date: 07-01-1983



Section 926.23 - Duplicate receipt issued in lieu of lost or destroyed receipt.

If a negotiable receipt has been lost or destroyed, the licensed handler shall issue a new receipt on the same terms as, subject to the same conditions as, and bearing on its face the number and date of, the receipt in lieu of which it is issued and a plain and conspicuous statement that it is a duplicate receipt issued in lieu of a lost or destroyed receipt, upon the claimant's filing with him:

(A) An affidavit stating that the claimant is lawfully entitled to the possession of the original receipt, that he has not negotiated or endorsed the original receipt, how the original receipt was lost or destroyed, and, if the receipt was lost, that diligent effort has been made without success to find the receipt;

(B) A bond double the value, at the time the bond is given, of the agricultural commodity represented by the lost or destroyed receipt. The bond shall be in a form approved by the director of agriculture and shall be conditioned to indemnify the agricultural commodity depositors fund, the handler, and any other person entitled to the commodity against all loss, liability, or expense that it or he may sustain by reason of the issuance of a duplicate receipt. The bond shall have as surety a corporate surety company that is authorized to do business under the laws of this state.

A receipt that is plainly marked "DUPLICATE" is a representation and warranty by the licensed handler that the receipt is an accurate copy of an original receipt properly issued and then canceled on the date of issuance of the duplicate and imposes on him no liability other than his obligation under the original receipt.

Effective Date: 07-01-1985



Section 926.24 - Delivering agricultural commodity upon demand.

(A) A licensed handler, in the absence of any excuse permitted in this chapter, shall deliver an agricultural commodity upon a demand made by the holder of a receipt for the commodity or by its depositor if the demand is accompanied with:

(1) An offer to satisfy any lien arising under section 1307.209 of the Revised Code; and

(2) An offer to surrender the receipt with the necessary endorsement.

(B) The licensed handler is justified in delivering the agricultural commodity, subject to divisions (C), (D), and (E) of this section, to:

(1) The person who is lawfully entitled to the possession of the commodity or the person's agent;

(2) The person who is entitled to the delivery by the terms of a nonnegotiable receipt issued for the commodity or who has written authority from a person so entitled, either endorsed on the receipt or written on another paper;

(3) A person in possession of a negotiable receipt by the terms of which the commodity is deliverable to the person possessing the receipt, or order or bearer, or that has been endorsed to the person possessing the receipt, or in blank, by the person to whom delivery was promised by the terms of the receipt or by the immediate or remote endorsee of the person to whom delivery was so promised.

Upon delivery of an agricultural commodity from storage upon presentation of any receipt issued by the licensed handler, the receipt shall be surrendered to the handler, be plainly marked across its face "CANCELED" together with the date and name of the person canceling it, and be void and not put back into circulation. No commodity shall be delivered twice upon the same receipt.

(C) If the licensed handler delivers the agricultural commodity to a person who is not in fact lawfully entitled to the possession of the commodity or the person's agent, the handler is liable as for a conversion to all persons that have a right of property or possession in the commodity if:

(1) The handler delivered the commodity otherwise than as authorized by divisions (B)(2) and (3) of this section;

(2) The handler delivered the commodity as authorized by those divisions, but prior to delivery the handler had either been requested by or on behalf of the person whom the handler knew to be lawfully entitled to a right of property or possession in the commodity not to make delivery or had information that the delivery would be made to a person not lawfully entitled to possession of the commodity.

(D) Except as provided in section 926.26 of the Revised Code, when a licensed handler delivers an agricultural commodity for which the handler has issued a negotiable receipt, the negotiation of which would transfer the right to possession of the commodity, and fails to cancel the receipt, the handler is liable to anyone who purchases for value in good faith the receipt for failure to deliver the commodity to the person, whether the person acquired title to the receipt before or after the delivery of the commodity by the handler. No provision shall be inserted in a negotiable receipt that is intended to make it nonnegotiable. The provision, if inserted, shall be void.

(E) If a person other than the depositor or person claiming under the depositor asserts a claim or title to the agricultural commodity and the licensed handler has information of the claim, the handler shall be excused from liability for refusing to deliver the commodity to the depositor, to the person claiming under the depositor, or to the adverse claimant until the handler has had reasonable time to ascertain the validity of the adverse claim or to bring legal proceedings compelling all claimants to arrive at a settlement.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1983



Section 926.25 - Sale or pledge of receipt issued for an agricultural commodity.

(A) Any licensed handler operating a warehouse in this state may make a valid sale or pledge of any receipt issued for an agricultural commodity of which he is the owner either solely, jointly, or in common with others. The recital of ownership on the receipt shall constitute notice of the right to sell or pledge it and of the title or specific lien of the transferee or pledgee on the handler's commodity represented by the receipt.

(B) A licensed handler shall file with the director of agriculture a copy of every negotiable receipt issued by him for agricultural commodities of which he is the owner either solely, jointly, or in common with others. Each licensed handler issuing such a negotiable receipt shall at the same time file with the director a report containing such information as the director requests showing the liability and an inventory of the warehouse operated by him as of the date on which the receipt was issued and shall remit the fee required under division (B) of section 926.16 of the Revised Code.

Effective Date: 10-10-1988



Section 926.26 - Attachment or execution against commodity.

(A) If an agricultural commodity is delivered to a licensed handler by the owner or by a person whose act in conveying the title to the purchaser in good faith for value would bind the owner, and a negotiable receipt is issued for it, the commodity cannot, while in the possession of the handler, be attached by garnishment or otherwise or be levied under an execution unless the receipt is first surrendered to the handler or its negotiation is enjoined. The handler shall in no case be compelled to deliver the actual possession of the commodity until the receipt is surrendered to the handler or impounded by the court. A handler's claim for a lien that has arisen under section 1307.209 of the Revised Code and that has come due shall be satisfied as follows:

(1) The handler shall give a written notice to the person on whose account the commodity is held and to any other person known by the handler to claim an interest in the commodity. The notice shall be delivered in person or by certified mail addressed to the last known place of business or residence of the person to be notified. The notice shall contain:

(a) An itemized statement of the handler's claim showing the sum due at the time of the notice and the date that it became due;

(b) A brief description of the commodity against which the lien exists;

(c) A demand that the amount of the claim as stated in the notice, and of any further claim accruing, shall be paid on or before the date specified in the notice, which shall be not fewer than ten days from the delivery of the notice if it is personally delivered or from the time when the notice reaches its destination if it is sent by mail;

(d) A statement that, unless the claim is paid within the time specified, the commodity will be advertised for sale and sold at an auction at a specified time and place.

(2) In accordance with the terms of a notice so given, a sale of the commodity at auction may be had to satisfy any valid claim of the handler under which the handler has a lien on the commodity. The sale shall be held in the place where the commodity is held or, if that place is manifestly unsuitable for the purpose, at the nearest suitable place. After the time for the payment of claims that is specified in the notice to the depositor has elapsed, an advertisement of the sale, describing the commodity to be sold and stating the name of the owner or person on whose account the commodity is held and the time and place of the sale, shall be published once a week for two consecutive weeks in a newspaper of general circulation published in the place where the sale is to be held or, if no newspaper is published in that place, in a newspaper of general circulation published in the county in which the sale is to take place. No sale shall be held before fifteen days from the date of the first publication.

(B) At any time before the agricultural commodity is sold, any person claiming a right of property or possession in it may pay the licensed handler the amount necessary to satisfy the handler's lien and pay the reasonable expenses and liabilities incurred in advertising and preparing for the sale up to the time of payment. The handler shall deliver the commodity to the person making payment only if the person is a person entitled under this chapter to the possession of the commodity on payment of the existing charges.

(C) After the agricultural commodity has been lawfully sold to satisfy a lien arising under section 1307.209 of the Revised Code or has been lawfully sold or disposed of for any other reason, neither the licensed handler nor the agricultural commodity depositors fund created in section 926.16 of the Revised Code shall be liable for failure to deliver the commodity to the depositor or owner of the commodity or to the holder of a receipt given for the commodity when it was deposited even if the receipt was negotiable. The proceeds of the sale, after deducting the amount of any lawful lien, shall be held in accordance with this section for the benefit of the owner or the holder of the receipt. The proceeds shall be considered full satisfaction of any receipt issued for the commodity so sold and of any bailment agreement between the handler and the depositor.

(D) After the licensed handler has satisfied the handler's lien and after the handler's expenses for advertising have been met, the handler shall forward to the director of agriculture the remaining proceeds of the sale, together with such information concerning the sale and outstanding receipt or receipts as the director requires by rule. Upon the payment of the proceeds to the director, the handler shall be relieved of further responsibility for the safekeeping of them and shall be held harmless by the state for any liabilities for any claim arising out of the transfer of the proceeds to the director. The director shall deposit the proceeds into the state treasury to be held for the benefit of the person who would be rightfully entitled to possession of the commodity had it not been sold under this section.

(E) Any person claiming an interest in proceeds delivered to the director under this chapter may file a claim for them on a form prescribed by the director. The director shall consider any claim filed under this section and render a decision in writing, stating the substance of any evidence considered and the reasons for allowance or disallowance of the claim. If the claim is allowed, the director shall provide for payment of the claim from the agricultural commodity depositors fund.

(F) The remedy for enforcing a lien provided in this section does not preclude any other remedies allowed by law for the enforcement of a lien or bar the handler's right to recover any amount of the handler's claim that is not paid by the proceeds of the sale held under this section.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1985



Section 926.27 - Licensed handler discontinuing business.

Any licensed handler who intends to discontinue his operations at the expiration of his license or at any other time shall, at least thirty days prior to the date of the expiration or cancellation of his license, notify the director of agriculture, all parties storing agricultural commodities in the handler's warehouse, and all holders of receipts issued by him, if known. If all holders of receipts are not known, he shall advertise his intention by public notice in a newspaper of general circulation in the place in which the warehouse is situated or, if no newspaper is published in that place, in a newspaper of general circulation in the county in which the warehouse is situated. The owners or depositors of the commodities shall remove, or cause to be removed, the commodities from the warehouse before the expiration or cancellation of the license. If for any reason the commodities are not removed from the warehouse, the handler shall sell them for the account of the depositors in accordance with section 926.26 of the Revised Code.

Effective Date: 07-01-1983



Section 926.28 - Disclosing lack of title or existence of lien or mortgage - posting notice.

(A) No person shall knowingly deposit any agricultural commodity to which he does not have title or upon which there is a lien or mortgage, either for sale or for storage under a bailment agreement, without disclosing his lack of title or the existence of the lien or mortgage.

(B) Each licensed handler shall post in a conspicuous place in his office a copy of division (A) of this section together with the penalty imposed on the depositor for failure to comply with the requirement for disclosure. The notice shall be in large type that is easily readable for depositors in the conduct of business with the licensed handler.

Effective Date: 10-10-1988



Section 926.29 - Delayed price agreement.

(A) A delayed price agreement is an executory contract that shall be in such a form and contain such terms as the director of agriculture shall adopt by rule under Chapter 119. of the Revised Code. The agreement shall be executed by and between the licensed handler and the depositor or by their authorized representatives not later than fifteen days after the first delivery of an agricultural commodity is received for delayed pricing under the agreement. The handler shall maintain a file of executed agreements that are available for inspection at any reasonable time by the director or the director's designated representative. The handler also shall keep records and ledgers the director considers necessary to document the handler's obligation to the depositor under a delayed price agreement. The handler also shall provide reports, forms, and other evidence the director shall adopt by rule to document the storage and marketing of commodities under the delayed price agreement.

(B) Subject to the lien that attaches under section 926.021 of the Revised Code and except as otherwise provided in division (C) of this section, a licensed handler who purchases any agricultural commodity under a delayed price agreement at all times shall maintain the commodity, rights in the commodity, proceeds from the sale of the commodity, or a combination of the commodity, rights, and proceeds equal to at least ninety per cent of the value of the handler's obligation for all commodities that the handler has purchased that are not priced under delayed price agreements. The obligation shall be secured or represented by one or more of the following:

(1) Maintenance of the commodity in storage in the handler's warehouse;

(2) Rights in commodities as evidenced by a receipt or ticket for storage of the commodities under a bailment agreement in another warehouse approved by the director;

(3) Proceeds from the sale of commodities as evidenced or represented by one or more of the following:

(a) Cash on hand or held on account in a state or federally licensed financial institution or a lending agency of the farm credit administration;

(b) Short-term investments held in time accounts with state or federally licensed financial institutions or a lending agency of the farm credit administration;

(c) Balances in commodity margin accounts;

(d) Commodities sold and shipped by the handler under delayed price agreements that have not been priced less any payments or advances that have been received by the handler;

(e) Such other evidence of unencumbered assets as may be acceptable to the director, including an irrevocable letter of credit.

(C) In addition to the lien that attaches under section 926.021 of the Revised Code, a depositor who sells an agricultural commodity to a licensed handler under a delayed price agreement, upon giving notice to the handler either at or prior to the time of delivery, may demand as security for payment for the commodity an amount that, at the time of delivery, is equal to one hundred per cent of the national loan rate value of the commodity under the United States department of agriculture price support program, or seventy-five per cent of the average price being paid for the commodity in the state on the date of demand as published by the market news service of the department of agriculture, whichever is less. The handler shall satisfy a demand for security on a commodity sold under a delayed price agreement at the handler's option by one of the following:

(1) Payment to the depositor by cash or draft on the account of the handler;

(2) Causing an irrevocable letter of credit to be issued to the depositor by a financial institution designated by the handler securing payment in the specified amount. The letter of credit shall be subject to Chapter 1305. of the Revised Code and rules adopted by the director pursuant to Chapter 119. of the Revised Code.

Effective Date: 07-29-1998; 2008 SB247 09-11-2008



Section 926.30 - Agricultural commodity tester certificate.

(A) No licensed handler or employee of a licensed handler who receives an agricultural commodity from a producer, either for sale or for storage under a bailment agreement, shall perform a quality test on the commodity for the purpose of applying a premium, discount, or conditioning charge unless the person making the test has passed an examination on the subject that is approved by the director of agriculture. Upon application by a person who has passed the examination, the director shall issue to the person an agricultural commodity tester certificate that shall be valid for a period of three years. Except as otherwise provided in this division, an agricultural commodity tester shall pass an examination on agricultural commodity testing approved by the director prior to each renewal of a certificate. The director may exempt from the examination requirement for certificate renewal an agricultural commodity tester who, during the year prior to expiration of the certificate, successfully completes training on agricultural commodity testing that has been approved by the director. The director shall establish by rule standards that such training must meet in order to be approved by the director. The rules shall require the training to include instructions in the use of the official grain standards of the United States as a basis for determining the quality of the commodities tested by an agricultural commodity tester. An agricultural commodity tester certificate issued prior to the effective date of this amendment shall be considered to be valid until the date on which, at the time of issuance, it was scheduled to expire. Upon expiration of the certificate, the examination requirement for renewal shall apply.

(B) The director may determine that retraining or review is necessary for the tester as a result of changes in or amendments to the official grain standards of the United States, or if the director has reason to believe that retraining is necessary as a result of complaints relating to the tester's inability to accurately test commodities according to the official grain standards. A fee to cover the cost of issuing certificates and administering the educational program shall be established by rule of the director adopted under Chapter 119. of the Revised Code and shall be deposited into the commodity handler regulatory program fund created in section 926.19 of the Revised Code.

(C) The director may suspend or revoke the certificate of an agricultural commodity tester in accordance with Chapter 119. of the Revised Code for failure or inability of the tester to apply the official grain standards of the United States in testing the quality of an agricultural commodity.

Effective Date: 07-29-1998



Section 926.31 - Representative sample to be drawn for testing by agricultural commodity tester to determine quality of commodity.

(A) Upon receipt of any shipment of an agricultural commodity from a depositor or a depositor's agent, either for sale or for storage under a bailment agreement, the licensed handler shall cause a representative sample to be drawn for testing by an agricultural commodity tester to determine the quality of the commodity. At the request of the depositor or the depositor's agent, the tester shall immediately test the sample and shall notify the depositor or the depositor's agent of the results of the test and of any price discount, premium, or conditioning charge that is applicable to the value of the commodity. Upon notification of the test and the value adjustment to be applied, the depositor or the depositor's agent shall do one of the following:

(1) Refuse to sell or store the commodity unless the depositor or agent has unloaded the commodity prior to testing;

(2) Agree to sell or store the commodity and accept the agricultural commodity tester's results of the testing of the shipment and the applicable value adjustment;

(3) Agree to sell or store the commodity but reject the agricultural commodity tester's results of the testing of the shipment and order the handler to forward the sample to a federally licensed grain inspector immediately for a final testing of the shipment. The depositor, the depositor's agent, or the handler may specify in writing which testing factor or factors the depositor, depositor's agent, or handler wishes the federal inspector to test.

(B) If, either prior to or during the unloading of the shipment, the licensed handler believes that the original sample drawn is not representative of the shipment, or if the depositor or the depositor's agent requests a second sample to be drawn, the handler shall cause a second sample to be drawn and used for the testing of the shipment.

(C) Any determination of a federally licensed grain inspector under this section shall be binding on both the licensed handler and the depositor or the depositor's agent as the basis for determining the premium or discount and settlement price, if the shipment was delivered for sale, or the conditioning charge, if the shipment was received for storage under a bailment agreement. The cost of the federal inspection and the actual cost of forwarding the sample for such inspection shall be borne by the handler, if the test increases the value of the agricultural commodity as originally determined by the agricultural commodity tester, or by the depositor, if the test does not change or lowers the value of the commodity.

(D) Any licensed handler and any depositor or the agent of a depositor may enter into an agreement whereby representative samples of each of several shipments of the same agricultural commodity that arrive at the handler's warehouse or facility during any one business day shall be combined to obtain a single result of the testing of the combined shipments of the commodity.

(E) No person shall offer for sale or storage any agricultural commodity that is:

(1) Treated with any poisonous material or that contains rodent excreta or any other material in such amounts as to render the commodity unfit for animal or human consumption;

(2) Knowingly or purposely loaded unevenly so as to conceal amounts of the commodity that are inferior.

(F) Nothing in this section shall be construed to relieve any contractual obligations in effect between the licensed handler or the depositor.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 07-01-1983



Section 926.32 - Commodity advisory commission.

(A) There is hereby created the commodity advisory commission consisting of seven members to be appointed by the director of agriculture. Not later than January 1, 1983, the director shall make appointments to the commission. Of the initial appointments, three shall be for terms ending January 1, 1984, two shall be for terms ending January 1, 1985, and two shall be for terms ending January 1, 1986. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(B) The commission shall at all times be composed of three farmers who are engaged primarily in the production of agricultural commodities, one licensed handler who is the manager of a farmers cooperative, one licensed handler who is the owner and operator of a warehouse located in a rural area, one licensed handler representing a warehouse located at a major agricultural commodity transportation center, and one banker who is an officer of a rural bank. The director shall designate annually one member of the commission to serve as its chairperson and, after notice and public hearing, may remove any member only for neglect of duty or malfeasance in office.

(C) A vacancy on the commission shall not impair the right of the other members to exercise all of the commission's powers. Four members shall constitute a quorum for the conduct of business of the commission.

(D) The commission shall meet at least three times annually at times that the commission shall set by rule and may meet at other times that the chairperson or a majority of the commission members considers appropriate, provided that no meeting shall be held on the call of the chairperson unless at least seven days' written notice is first given to all members of the commission.

(E) Each member shall be reimbursed for the member's actual and necessary expenses incurred in the discharge of duties as a commission member.

(F) The commission may adopt, amend, or rescind rules or procedures governing the conduct of its internal affairs.

(G) The commission may request from the director, and the director shall provide, meeting space, assistance, services, and data to enable it to carry out its functions.

(H) All costs of the commission, including all of the expenses of its members and consultants authorized in this section, shall be paid from the commodity handler regulatory program fund created in section 926.19 of the Revised Code pursuant to itemized vouchers approved by the chairperson of the commission and the director.

(I) The director shall designate an official or employee of the department of agriculture to act as the executive secretary of the commission. The director also may request the attendance at meetings of the commission consultants with expertise in agricultural law, marketing, statistics, or any other subject to advise and consult with the commission on matters on the agenda of any regular or special meeting of the commission. The expenses incurred by consultants attending those meetings shall be reimbursed according to division (H) of this section. The executive secretary shall keep or cause to be kept a permanent journal of all meetings, proceedings, findings, determinations, and recommendations of the commission, including an itemized statement of the expenses allowed to each member of the commission and consultants under this section. The journal shall be a public record.

(J) In addition to the authority granted in division (F) of section 926.05, division (B) of section 926.17, divisions (A) and (C) of section 926.18, and division (B) of section 926.19 of the Revised Code, the commission shall advise and counsel the director on all matters relating to:

(1) The administration of this chapter;

(2) The development of rules authorized by section 926.02 of the Revised Code;

(3) Any other matters that the commission and the director consider appropriate in carrying out this chapter.

Effective Date: 07-29-1998; 11-05-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 926.33 - Conflicting laws - effect and purpose of chapter.

(A) Any provisions of this chapter that conflict with Chapters 1307. and 1309. of the Revised Code shall take precedence over those chapters.

(B) This chapter is enacted for the benefit of the state, and neither the state, its departments, agencies, or commissions, or its employees and officials, either elected or appointed, shall be held liable for any injuries to third parties, for the exercise of their authority, or for the use of their discretion on the matters to which this chapter relates.

Effective Date: 10-10-1988



Section 926.34 - Misapplication or conversion of assets.

No person shall knowingly misapply or convert for personal use the inventory, funds, or credits of a corporation licensed as a handler under this chapter.

Effective Date: 10-10-1988



Section 926.35 - Insolvent handler.

No handler licensed under this chapter who is insolvent shall accept deposits of agricultural commodities except in payment of or as security for an existing debt.

Effective Date: 10-10-1988



Section 926.36 - Contract with marketing associations.

The director of agriculture may enter into a contract with a marketing association that is involved in a program designed to improve or expand the market for an agricultural commodity and funded by an assessment that is levied on producers of the agricultural commodity and calculated on the basis of the volume of agricultural commodities produced by the producer. Under the contract, the marketing association may agree to pay the director a mutually acceptable sum and in exchange the director may agree to furnish the marketing association with information that the director obtains under section 926.11 of the Revised Code regarding the volume of commodities produced by producers who participate in the marketing program, and related financial information.

The marketing association may use the information to determine whether a producer has truthfully disclosed the volume of agricultural commodities produced by the producer and whether the marketing association has received the correct amount in assessments.

Any sum paid to the director under a contract entered into under this section shall be deposited in the commodity handler regulatory program fund created in section 926.19 of the Revised Code.

Effective Date: 07-29-1998



Section 926.51 to 926.55 - [Repealed].

Effective Date: 07-01-1983



Section 926.56 - Amended and Renumbered RC 926.31.

Effective Date: 07-01-1983



Section 926.57 - [Repealed].

Effective Date: 07-01-1983



Section 926.99 - Penalty.

(A)

(1) Except as provided in division (A)(2) of this section, whoever violates section 926.04 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(2) A person who violates section 926.04 of the Revised Code and who is insolvent and financially unable to satisfy a claimant as defined in section 926.021 of the Revised Code is guilty of a felony of the fifth degree if the financial obligation owed by the offender to the claimant is one thousand dollars or more and is less than seven thousand five hundred dollars. If the financial obligation is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, the offender is guilty of a felony of the fourth degree. If the financial obligation is one hundred fifty thousand dollars or more, the offender is guilty of a felony of the third degree.

(B) Whoever violates division (E) or (F) of section 926.20 or division (A) of section 926.22 of the Revised Code is guilty of a minor misdemeanor on a first offense and a misdemeanor of the second degree on each subsequent offense.

(C) Whoever violates division (G) of section 926.20 or section 926.34 or 926.35 of the Revised Code is guilty of a felony of the fourth degree.

(D) Whoever violates division (A) of section 926.28 or division (B) of section 926.29 of the Revised Code is guilty of a felony of the fifth degree.

(E) Whoever violates section 926.31 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-29-1998

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4






Chapter 927 - NURSERY STOCK; PLANT PESTS

Section 927.01 to 927.38 - [Repealed].

Effective Date: 11-18-1969



Section 927.39 - Equipment and supplies.

(A) As used in this section and in sections 927.40 to 927.42 of the Revised Code:

(1) "Pest" has the same meaning as in section 927.51 of the Revised Code.

(2) "Quarantined area" means an area that is quarantined by the director of agriculture under section 927.71 of the Revised Code or by the United States department of agriculture.

(B) Counties, townships, and municipal corporations may, upon the vote of the board of county commissioners, the board of township trustees, or the legislative authority of any municipal corporation, purchase or rent equipment and may purchase supplies designed to combat a pest for which a quarantined area is established and may contract for the hire of necessary employees to operate such equipment and carry out sections 927.39 to 927.42 of the Revised Code. Payment for such equipment or its use, supplies, and wages as are contracted for may be provided out of the general fund of such subdivision.

Any two or more counties, townships, municipal corporations, or any combination of such subdivisions, may jointly contract for the purchase or renting of such equipment, the purchase of such supplies, and for the hiring of such employees to conduct a joint effort to combat a pest for which a quarantined area is established; the payment for such equipment, supplies, and labor may be made jointly, in such proportions as the board of county commissioners, the board of township trustees, or the legislative authority of a municipal corporation may agree upon, out of the general fund of any such subdivision.

Effective Date: 10-01-1953; 06-30-2006



Section 927.40 - Inspection for disease.

The board of county commissioners, board of township trustees, or legislative authority of a municipal corporation may authorize an agent to enter upon any lands in a quarantined area within the subdivisions for the sole purpose of inspecting such lands for the existence of the pest for which the quarantined area has been established. Such powers of inspection may be exercised by any such subdivision, through its agent, solely to prepare a campaign within the subdivision against a pest for which a quarantined area is established.

Effective Date: 10-01-1953; 06-30-2006



Section 927.41 - Treatment of diseased trees.

Upon the purchase or rental of equipment and the purchase of supplies to combat a pest for which a quarantined area is established, the agents of the board of county commissioners, board of township trustees, or legislative authority of a municipal corporation may contact the owners of land in the quarantined area within the subdivision, to obtain permission to enter upon such lands to combat that pest. After obtaining such permission, such agents may enter upon such land and combat that pest as the owner agrees , and the board of county commissioners, board of township trustees, or legislative authority of the municipal corporation may charge fees for such efforts as will cover the actual costs of the efforts.

In the same manner, plants that are dead or dying from a pest may be removed or completely destroyed at the cost of the landowner.

Effective Date: 10-01-1953; 06-30-2006



Section 927.42 - Assistance of department of agriculture - issuance of securities.

(A) The board of county commissioners, the board of township trustees, or the legislative authority of any municipal corporation may obtain the assistance of the department of agriculture or the United States department of agriculture upon any problem that arises in connection with combating dutch elm disease and phloem necrosis.

(B) If the board of county commissioners, the board of township trustees, or the legislative authority of a municipal corporation issues general obligation securities under division (A)(4) of section 133.12 of the Revised Code, that board of county commissioners, board of township trustees, or legislative authority, whichever is applicable, shall do both of the following:

(1) Notify the director of agriculture of that fact;

(2) Coordinate and comply with the protocols and directives established by the director with respect to the quarantined area or the pest for which a quarantined area is established.

Effective Date: 10-01-1953; 06-30-2006



Section 927.51 - Plants and nursery stock definitions.

As used in sections 927.51 to 927.73 of the Revised Code:

(A) "Collected plant" means any plant dug or gathered from any wood lot , field, forest, or any other location in which such a plant is found growing in its native habitat.

(B) "Collector" means any person who collects, for sale, plants from wood lots, fields, forests, or other native habitat.

(C) "Dealer" means any person other than a nurseryman who offers for sale, sells, or distributes nursery stock, either exclusively or in connection with other merchandise, in or from any nursery, store, sales ground, stand, lot, truck, railway car, or other vehicle. "Dealer" includes any landscaper who sells or offers for sale nursery stock as a part of a grounds improvement project that may involve the installation of such plants.

(D) "Hardy," when applied to plants and bulbs, whether wild or cultivated, means capable of surviving the normal winter temperatures of this state.

(E) "Host" means any plant or plant product from which any pest derives its food supply, or upon which it depends for its well being or to complete any part of its life cycle.

(F) "Infested" means containing or harboring one or more pests or infected with one or more pests.

(G) "Nursery" means any grounds or premises on or in which nursery stock is propagated or grown for sale.

(H) "Nurseryman" means a person who owns, leases, manages, or is in charge of a nursery.

(I) "Nursery stock" means:

(1) Any hardy tree, shrub, plant, or bulb, whether wild or cultivated, except turfgrass, and any cutting, graft, scion, or bud thereof;

(2) Any nonhardy plant, or plant part, that is to be offered for sale in any state that requires inspection and certification of the plant or plant part as a condition of entrance therein.

(J) "Person" means any corporation, company, society, association, partnership, individual or combination of individuals, institution, park, or any public agency administered by the state or any subdivision of the state.

(K) "Pest" means any insect, mite, nematode, bacteria, fungus, virus, parasitic plant, or any other organism or any stage of any such organism that causes, or is capable of causing, injury, disease, or damage to any plant, plant part, or plant product.

(L) "Place of business" means each separate location from which nursery stock is sold, offered for sale, or distributed.

(M) "Intensive production area" means a place where nursery stock is propagated or grown using greenhouses, liner beds, lath beds, or containers.

(N) "Nonintensive production area" means any place where nursery stock is propagated or grown as field stock.

(O) "Forced floral plants" means plants with desirable flower characteristics in which the bloom is artificially induced at an unnatural time of the year.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-27-1990



Section 927.52 - Rules for plants and nursery stock.

(A) The director of agriculture shall adopt and enforce any rules that are necessary to carry out sections 927.51 to 927.73 of the Revised Code.

(B) The director may revoke, suspend, or refuse to issue any nursery certificate or dealer's license for any violation of sections 927.51 to 927.71 of the Revised Code, or of any rules adopted under those sections.

(C) The director may publish reports describing nursery inspection and pest control operations authorized by sections 927.51 to 927.71 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-27-1990



Section 927.521 - Effect of child support default on license, certificate or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, certificate, or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 927.53 - License fees.

(A) Each collector or dealer who sells, offers, or exposes for sale, or distributes nursery stock within this state, or ships nursery stock to other states, shall pay an annual license fee of one hundred twenty-five dollars to the director of agriculture for each place of business the collector or dealer operates.

(B)

(1) Each dealer shall furnish the director, annually, an affidavit that the dealer will buy and sell only nursery stock which has been inspected and certified by an official state or federal inspector.

(2) Each dealer's license expires on the thirty-first day of December of each year. Each licensed dealer shall apply for renewal of the dealer's license prior to the first day of January of each year and in accordance with the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(C) Each licensed nurseryperson shall post conspicuously in the nurseryperson's principal place of business, the certificate which is issued to the nurseryperson in accordance with section 927.61 of the Revised Code.

(D) Each licensed nurseryperson, or dealer, shall post conspicuously in each place of business, each certificate or license which is issued to the nurseryperson or dealer in compliance with this section or section 927.61 of the Revised Code.

(E)

(1) Each nurseryperson who produces, sells, offers for sale, or distributes woody nursery stock within the state, or ships woody nursery stock to other states, shall pay to the director an annual inspection fee of one hundred dollars plus eleven dollars per acre, or fraction thereof, of growing nursery stock in intensive production areas and seven dollars per acre, or fraction thereof, of growing nursery stock in nonintensive production areas, as applicable.

(2) Each nurseryperson who limits production and sales of nursery stock to brambles, herbaceous, perennial, and other nonwoody plants, shall pay to the director an inspection fee of one hundred dollars, plus eleven dollars per acre, or fraction thereof, of growing nursery stock in intensive and nonintensive production areas.

(F) The fees collected under this section shall be credited to the plant pest program fund created in section 927.54 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003



Section 927.54 - Plant pest program fund.

The plant pest program fund is hereby created in the state treasury. The fund shall consist of money credited to it under this chapter and any rules adopted under it. The director of agriculture shall use money in the fund to administer this chapter.

The director shall keep accurate records of all receipts into and disbursements from the fund and shall prepare, and provide upon request, an annual report classifying the receipts and disbursements that pertain to plant pests.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-27-1990



Section 927.55 - Fee requirements exemptions.

The fees required by section 927.53 of the Revised Code do not apply to:

(A) A person who produces for sale either within this state or within any state in which such plants and parts do not require a certificate of inspection as a condition of entry, only nonhardy plants and plant parts, vegetable plants, herbs, or forced floral plants, of whatever nature, while in bloom;

(B) A person who is not a nurseryman, dealer, or collector, and who makes no more than two hundred dollars in sales of nursery stock during a calendar year;

(C) Any public or private arboretum operated not for profit, which exchanges inspected nursery stock in limited quantities for experimental or permanent arboretum plantings.

Effective Date: 07-27-1990



Section 927.56 - License for foreign nurserymen.

(A) Each nurseryman, dealer, or collector of nursery stock, who resides in or has his principal place of business in another state and who sends nursery stock into this state without having a bona fide order in advance for all such nursery stock, shall obtain the same license that is required by section 927.53 of the Revised Code.

(B) The director of agriculture may enter into such reciprocal contracts and agreements as the director determines proper and expedient, with the proper authorities of other states or of the federal government to regulate the shipment, sale, and distribution of nursery stock in this state by persons residing in or located in another state, in accordance with sections 927.51 to 927.73 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-18-1969



Section 927.57 - [Repealed].

Effective Date: 07-27-1990



Section 927.58 - Notifying director of arrival of foreign nursery stock.

The director of agriculture may require any person who receives, directly or indirectly, nursery stock from a foreign country to notify the department of agriculture of the arrival of such shipment, the contents thereof, and the name and address of the consignor. If instructed to do so by the director, such person shall hold any such shipment unopened until inspected or released by the director. Any infested stock which is discovered in such shipment is subject to sections 927.68 and 927.70 of the Revised Code.

Effective Date: 11-18-1969



Section 927.59 - Nursery inspections.

The director of agriculture or his authorized representative, shall, at least once each year, inspect each nursery and other place in this state in which nursery stock is stored or held for sale. The director or his authorized representative shall have free access, within reasonable hours, to any field, orchard, garden, greenhouse, packing ground, building, cellar, freight, or express office, or warehouse, car, vessel, motor vehicle, or other place which it may be necessary or desirable for him to enter in administering sections 927.51 to 927.72, inclusive, of the Revised Code. No person shall deny such access to the director or any of his authorized representatives, or in any manner, hinder, thwart, or defeat such inspection by misrepresentation, or concealment of facts or conditions.

Effective Date: 11-18-1969



Section 927.60 - Application for inspection.

Each nurseryman or collector who sells or delivers nursery stock in this state shall apply in writing before the fifteenth day of April of each year to the director of agriculture for inspection of his nursery stock growing in this state. Such nurseryman or collector is liable for any additional expense incurred in the inspection of the nursery stock which may be due to his failure to give such notice prior to said date.

Effective Date: 11-18-1969



Section 927.61 - Certificate of inspection.

(A) The director of agriculture shall issue to each nurseryman, after the stock in his nursery has been officially inspected and found to be apparently free from injurious or harmful pests and after payment of the fees required by section 927.53 of the Revised Code, a certificate setting forth the fact of such inspection. The certificate is valid not to exceed one year from the first day of January following the filing of the application provided for in section 927.60 of the Revised Code.

(B) No person shall sell, offer for sale, or remove or ship from a nursery or other premises, any nursery stock unless such stock has been officially inspected and a valid certificate has been issued by the director.

Effective Date: 07-27-1990



Section 927.62 - False declaration of acreage - concealment of nursery stock from inspection.

(A) No person shall make a false declaration of acreage or conceal any nursery stock from inspection.

(B) Each person who sells nursery stock shall, if requested, furnish the director of agriculture with copies of the order forms, contracts, and agreements with his customers which are furnished for the use of agents or customers, or both.

Effective Date: 11-18-1969



Section 927.63 - [Repealed].

Effective Date: 07-27-1990



Section 927.64 - Notice of restricted or condemned nursery stock.

(A) If the director of agriculture or his authorized representative determines that a pest in or on any premises used for growing, storage, or sale of nursery stock is destructive or harmful, he shall:

(1) Notify the nurseryman, dealer, collector or person having charge of the premises, in writing, of the presence of such pest;

(2) Restrict the movement of such infested stock, or withhold such person's license or certificate until the premises are freed from such pest or until the pest has been brought under control to the satisfaction of the director.

(B) No person after receiving such notice shall ship, deliver, or cause to be shipped or delivered any restricted or condemned nursery stock from such premises.

Effective Date: 11-18-1969



Section 927.65 - Copy of license or certificate of inspection to be attached.

(A) Each person who wholesales, sells for resale, or distributes for resale nursery stock in this state shall attach on the outside of each package, box, bale, or vehicle load, or lot sold or delivered, a tag or poster on which shall appear an exact copy of his valid license or certificate of inspection.

(B) No person shall use certificate tags or posters which have been altered or are invalid.

(C) No person shall misuse a valid certificate tag or poster.

Effective Date: 07-27-1990



Section 927.66 - Facsimile copy of valid state or federal certificate of inspection to be attached to foreign stock.

(A) Nursery stock which is shipped into this state from another state or country, shall have attached thereto a tag or poster bearing a facsimile copy of a valid state or federal certificate of inspection.

(B) No person shall accept any nursery stock for transportation which does not have a facsimile of a valid certificate or license plainly affixed on the outside of the package, box, bale, vehicle or car containing such nursery stock, which shows that the contents have been inspected by a state or federal inspector.

(C) No person shall deliver to a consignee nursery stock which does not bear a facsimile of a valid certificate on a tag or poster attached thereto until an authorized representative of the director of agriculture finds such nursery stock apparently free from pests and eligible for certification, and releases such stock for delivery.

Effective Date: 11-18-1969



Section 927.67 - Sales, claims or advertising prohibited.

(A) No person shall sell or offer for sale or distribute any nursery stock which:

(1) Is not securely labeled in accordance with the "International Code of Nomenclature for Cultivated Plants" with the complete correct botanical or approved common name as recognized by the latest edition of:

(a) "Wyman's Gardening Encyclopedia";

(b) Bailey's "Hortus III"; or

(c) Other authoritative works and checklists.

(2) Is labeled with any incorrect or misleading information about such nursery stock;

(3) Is not labeled as a collected plant if it is such;

(4) Is infested by, or infected with, a plant pest or is not otherwise sound and healthy;

(5) Has not been stored or displayed under conditions which will maintain its vigor;

(6) Is dead or seriously weakened by drying or by excessive heat or cold;

(7) Has been mechanically or otherwise treated to the extent of concealing its true condition;

(8) For any other cause in such condition that it will not grow satisfactorily when given reasonable care;

(9) Has been placed under seizure or stop sale because of noncompliance with this section.

(B) Nothing in this section prevents the sale of color mixtures within types or species of flowering bulbs or herbaceous plants when sold as such.

(C) No person shall disseminate any false or misleading claim or advertisement concerning the vigor, vitality, rate of growth, yield capability, color of flower or foliage, or other growth or performance characteristic of any nursery stock, or make any claim that cannot be substantiated by a state or federal agricultural experiment station.

Effective Date: 07-27-1990



Section 927.68 - Seizure of nursery stock.

(A) The director of agriculture or his authorized representative may seize, or order removed from sale, any nursery stock which has been removed from the field where grown, has not been permanently replanted, and:

(1) Does not comply with the requirements of section 927.67 of the Revised Code with respect to soundness, vigor, or freedom from pests;

(2) Is not correctly labeled in accordance with section 927.67 of the Revised Code;

(3) Does not bear a certificate tag or poster as required by section 927.65 or 927.66 of the Revised Code;

(4) Is being offered for sale at a location or by a person not licensed under section 927.53 of the Revised Code.

(B)

(1) The director may hold nursery stock seized by authority of division (A) of this section for ninety days or any lesser period of time, pending compliance with labeling, treating, or licensing requirement, or pending destruction of unsound, unhealthy, or weakened nursery stock.

(2) The director or his authorized representative shall cause tags to be attached to seized nursery stock at the time of seizure, and the nursery stock shall not be moved until the tag is removed by written release of the director.

(3) If a written release is not issued prior to the expiration of ninety days from the date of seizure, the seized nursery stock is subject to immediate confiscation by the director and the director may destroy it or give it to a state institution.

Effective Date: 07-27-1990



Section 927.681 - Prohibitions regarding multiflora rose plants or seed.

No person and no political subdivision, agency, department, or instrumentality of the state shall, without a permit issued by the director of agriculture, sell, offer for sale, or plant any variety of multiflora rose plants or seed in this state, except that a licensed nurseryman may plant the multiflora rose for use as a root stock in growing roses other than the multiflora rose in his nursery. The director may issue permits to plant the multiflora rose for use in controlled experiments.

Effective Date: 04-24-1986



Section 927.682 - Lythrum salicaria (purple loosestrife) plants or seed permit.

(A) Except as otherwise provided in division (B) of this section, no person and no political subdivision, agency, department, or instrumentality of the state shall sell, offer for sale, or plant Lythrum salicaria (purple loosestrife) plants or seed in this state without a permit issued by the director of agriculture. The director may issue permits to plant Lythrum salicaria for use in controlled experiments.

(B) The director, by rule, shall exempt from the permit requirement of division (A) of this section any variety of Lythrum salicaria that has been demonstrated to the director's satisfaction not to be a threat to the environment.

Effective Date: 07-09-1986



Section 927.69 - Inspection of nursery premises.

To effect the purpose of sections 927.51 to 927.73 of the Revised Code, the director of agriculture or the director's authorized representative may:

(A) Make reasonable inspection of any premises in this state and any property therein or thereon;

(B) Stop and inspect in a reasonable manner, any means of conveyance moving within this state upon probable cause to believe it contains or carries any pest, host, commodity, or other article that is subject to sections 927.51 to 927.72 of the Revised Code;

(C) Conduct inspections of agricultural products that are required by other states, the United States department of agriculture, other federal agencies, or foreign countries to determine whether the products are infested. If, upon making such an inspection, the director or the director's authorized representative determines that an agricultural product is not infested, the director or the director's authorized representative may issue a certificate, as required by other states, the United States department of agriculture, other federal agencies, or foreign countries, indicating that the product is not infested.

If the director charges fees for any of the certificates, agreements, or inspections specified in this section, the fees shall be as follows:

(1) Phytosanitary certificates, twenty-five dollars for shipments comprised exclusively of nursery stock;

(2) Phytosanitary certificates, one hundred dollars for all others;

(3) Phytosanitary certificates, twenty-five dollars for replacement of an issued certificate because of a mistake on the certificate or a change made by the shipper if no additional inspection is required;

(4) Compliance agreements, forty dollars;

(5) Agricultural products and their conveyances inspections, an amount equal to the hourly rate of pay in the highest step in the pay range, including fringe benefits, of a plant pest control specialist multiplied by the number of hours worked by such a specialist in conducting an inspection.

The director may adopt rules under section 927.52 of the Revised Code that define the certificates, agreements, and inspections.

The fees shall be credited to the plant pest program fund created in section 927.54 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003; 06-30-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 927.70 - Suppression of harmful or destructive plant pests.

(A) No person shall knowingly permit any plant pest that has been determined to be destructive or dangerously harmful by the director of agriculture, in compliance with procedures required by division (A) of section 927.52 of the Revised Code, to exist in or on the person's premises.

(B) Whenever the director or the director's authorized representative finds any article or commodity to be infested or has reason to believe it to be infested, or finds that a host or pest exists on any premises, or is in transit in this state, the director may:

(1) Upon giving notice to the owner or the owner's agent in possession thereof, seize, quarantine, treat, or otherwise dispose of the pest, host, article, or commodity in such manner as the director determines necessary to suppress, control, eradicate, or to prevent or retard the spread of a pest;

(2) Order the owner or agent to so treat or otherwise dispose of the pest, host, article, or commodity.

(C) If the owner or person in charge of the premises refuses or neglects to carry out the orders of the director within seven days after receiving written notice, the director may treat the premises; treat or destroy the infested plants or plant material; or apply any other preventive or remedial measure that the director determines necessary. The expense of any such preventative or remedial measures shall be assessed, collected, and enforced, as taxes are assessed, collected, and enforced, against the premises upon which the expense was incurred. The amount of the expense when collected shall be credited to the plant pest program fund created in section 927.54 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-18-1969



Section 927.701 - Voluntary gypsy moth suppression program.

(A) As used in this section, "gypsy moth" means the live insect, Lymantria dispar, in any stage of development.

(B) The director of agriculture may establish a voluntary gypsy moth suppression program under which a landowner may request that the department of agriculture have the landowner's property aerially sprayed to suppress the presence of gypsy moths in exchange for payment from the landowner of a portion of the cost of the spraying. To determine the total cost per acre, the department shall add the per-acre cost of the product selected by the landowner to suppress gypsy moths and the per-acre cost of applying the product as determined by the director in rules. To determine the aggregate total cost, the department shall multiply the total cost per acre by the number of acres that the landowner requests to be sprayed. The department shall add to that amount any administrative costs that it incurs in billing the landowner and collecting payment. The portion of the cost that is assessed to the landowner, if any, shall be determined by the funding that is allocated to the department by the federal and state gypsy moth suppression programs.

(C) The director shall adopt rules under Chapter 119. of the Revised Code to establish procedures under which a landowner may make a request under division (B) of this section, to establish the per-acre cost of applying product to suppress gypsy moths, and to establish provisions governing agreements between the department and landowners concerning gypsy moth suppression together with any other provisions that the director considers appropriate to administer this section.

(D) The director shall deposit all money collected under this section to the credit of the plant pest program fund created in section 927.54 of the Revised Code. Money credited to the fund under this section shall be used for the suppression of gypsy moths in accordance with this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003



Section 927.71 - Quarantine of nursery stock.

(A) The director of agriculture, in accordance with Chapter 119. of the Revised Code, may quarantine:

(1) This state or any portion thereof when the director determines that such action is necessary to prevent or retard the spread of a pest into, within, or from this state;

(2) Any other state or portion thereof when the director determines that a pest exists therein and that such action is necessary to prevent or retard its spread into this state.

(B) The director may limit the application of a quarantine to the infested portions of the quarantined area and appropriate environs, to be known as the regulated area, and may, without further hearing, extend the regulated area to include additional portions of the quarantined area either:

(1) Upon publication of a notice to that effect in such newspapers in the quarantined area as the director may select;

(2) Upon written notice to those concerned.

(C) Following establishment of a quarantine, no person shall move any regulated article described in the quarantine, or move the pest against which the quarantine is established, within, from, into, or through this state contrary to rules adopted by the director without prior permission or order of the director.

(D) A rule may restrict the movement of a pest and any regulated article from the quarantined or regulated area in this state into or through other parts of this state or other states and from the quarantine or regulated area in other states into or through this state and may impose such inspection, disinfection, certification, permit, or other requirements as the director determines necessary to effectuate the purpose of sections 927.51 to 927.73 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-18-1969



Section 927.72 - Violations of nursery stock laws.

(A) No person shall violate sections 927.51 to 927.71, inclusive, of the Revised Code, or any rule or regulation of the director of agriculture promulgated under such sections.

(B) The act, omission, or failure of any officer, agent, servant, or other individual acting for or employed by any person within the scope of his employment or office, shall be the act, omission, or failure of such person, as well as that of the officer, agent, servant, or other employee.

Effective Date: 11-18-1969



Section 927.73 - Prosecution of violations.

(A) The director of agriculture or his authorized representative may prosecute any violation of sections 927.51 to 927.72, inclusive, of the Revised Code, in any court of competent jurisdiction.

(B) Upon request of the director, the prosecuting attorney of the county, or the prosecuting officer of any other political subdivision, in which any such prosecution is pending, shall aid in any investigation, prosecution, hearing, or trial had under sections 927.51 to 927.73, inclusive, of the Revised Code, and shall institute and prosecute such actions or proceedings for the enforcement of such sections and the punishment of all violations thereof as the director may request.

Effective Date: 11-18-1969



Section 927.74 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 11-15-1981)



Section 927.99 - Penalty.

Whoever violates sections 927.51 to 927.72 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the second degree.

Effective Date: 07-27-1990






Chapter 929 - AGRICULTURAL DISTRICTS

Section 929.01 - Agricultural district definitions.

As used in this chapter:

(A) "Agricultural production" means commercial aquaculture, algaculture meaning the farming of algae, apiculture, animal husbandry, or poultry husbandry; the production for a commercial purpose of timber, field crops, tobacco, fruits, vegetables, nursery stock, ornamental shrubs, ornamental trees, flowers, or sod; the growth of timber for a noncommercial purpose if the land on which the timber is grown is contiguous to or part of a parcel of land under common ownership that is otherwise devoted exclusively to agricultural use; or any combination of such husbandry, production, or growth; and includes the processing, drying, storage, and marketing of agricultural products when those activities are conducted in conjunction with such husbandry, production, or growth.

"Agricultural production" includes conservation practices, provided that the tracts, lots, or parcels of land or portions thereof that are used for conservation practices comprise not more than twenty-five per cent of tracts, lots, or parcels of land that are otherwise devoted exclusively to agricultural use and for which an application is filed under section 929.02 of the Revised Code.

(B) "Withdrawal from an agricultural district" includes the explicit removal of land from an agricultural district, conversion of land in an agricultural district to use for purposes other than agricultural production, and withdrawal of land from a land retirement or conservation program to use for purposes other than agricultural production. Withdrawal from an agricultural district does not include land described in division (A)(4) of section 5713.30 of the Revised Code.

(C) "Conservation practice" has the same meaning as in section 5713.30 of the Revised Code.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 09-26-2003



Section 929.02 - Application with county auditor to place land in agricultural district.

(A) Any person who owns agricultural land may file an application with the county auditor to place the land in an agricultural district for five years if, during the three calendar years prior to the year in which that person files the application, the land has been devoted exclusively to agricultural production or devoted to and qualified for payments or other compensation under a land retirement or conservation program under an agreement with an agency of the federal government and if:

(1) The land is composed of tracts, lots, or parcels that total not less than ten acres; or

(2) The activities conducted on the land produced an average yearly gross income of at least twenty-five hundred dollars during that three-year period or the owner has evidence of an anticipated gross income of that amount from those activities. The owner shall submit with the application proof that the owner's land meets the requirements established under this division. If the county auditor determines that the application does not meet the requirements of this section, the county auditor shall deny the application and notify the applicant by certified mail, return receipt requested, within thirty days of the filing of the application. The applicant may appeal the denial of the application to the court of common pleas of the county in which the application was filed within thirty days of the receipt of the notice. If the county auditor determines that the application meets the requirements of this section, the county auditor shall approve the application and notify the applicant within thirty days of the filing of the application. An application that is not denied shall be deemed to be approved. The county auditor shall provide an applicant with a copy of an approved application within thirty days of the filing of the application. An application that is approved is effective upon the date of the filing of the application.

The county auditor shall keep a record of all land in the county that is within an agricultural district, including a copy of the final action taken by a legislative body regarding applications modified by a legislative body pursuant to division (B) of this section.

(B) If the land of a person who files an application under division (A) of this section is within a municipal corporation or if an annexation petition that includes the land has been filed with the board of county commissioners under section 709.02 of the Revised Code at the time of the filing, the owner also shall file a copy of the application for inclusion in an agricultural district with the clerk of the legislative body of the municipal corporation. No later than thirty days after the filing of an application or, in the case of an annexation petition filed pursuant to section 709.02 of the Revised Code, no later than thirty days after the petition has been granted, the legislative body shall conduct a public hearing on the application. The clerk of the legislative body shall cause a notice containing the substance of the application and the time and place where it will be heard to be published in a newspaper of general circulation in the county in which the application or annexation petition is filed no later than seven days prior to the time fixed for the hearing. The clerk of the legislative body also shall notify the applicant of the time and place of the hearing by certified mail sent no later than ten days prior to the hearing. Any interested person or representative of an interested person may appear in support of or to contest the granting of the application. Affidavits presented in support of or against the application shall be considered by the legislative body. Within thirty days of the hearing, the legislative body may approve the application, modify the application and approve the application as modified, or reject the application. An application that is not modified or rejected by a majority vote of the members of the legislative body shall be deemed to be approved. Prior to rejecting an application, the legislative body shall make every effort to modify the application. Modifications may include the length of time during which land is considered to be within an agricultural district, size of the agricultural district, and any provisions of sections 929.03 to 929.05 of the Revised Code. If the applicant disapproves of the modifications made by the legislative body, the applicant may withdraw the application to place the land in an agricultural district. In rejecting or modifying an application to place land in an agricultural district, the legislative body shall demonstrate that the rejection or modification is necessary to prevent a substantial, adverse effect on the provision of municipal services within the municipal corporation, efficient use of land within the municipal corporation, the orderly growth and development of the municipal corporation, or the public health, safety, or welfare.

If an annexation petition is denied under section 709.033 of the Revised Code, if a legislative body fails to conduct a hearing in the time prescribed by this section, or if an application is approved, the application shall be deemed to have been approved and shall become effective as of the date the application was filed. An application approved with modifications shall become effective as of the date the application was filed unless the modification provides otherwise.

The clerk of the legislative body shall notify the applicant by certified mail, return receipt requested, sent within five days of the decision to approve, modify, or reject an application for inclusion of land in an agricultural district. The clerk of the legislative body shall also transmit a copy of the decision to approve, modify, or reject an application to the county auditor. An applicant may appeal a decision to modify or reject an application to the court of common pleas of the county in which the application was filed within thirty days of the receipt of the notice of modification or rejection.

(C) At any time after the first Monday in January and prior to the first Monday in March of the year during which an agricultural district terminates, the owner of land in the agricultural district may file a renewal application to continue the inclusion of all or part of the owner's land in an agricultural district for a period of time ending on the first Monday in April of the fifth year following the renewal application. The requirements for continued inclusion in the agricultural district and the renewal application procedure shall be the same as those required for the original application for placing land in an agricultural district. The county auditor shall notify owners of land in agricultural districts eligible to file a renewal application for continued inclusion in an agricultural district on or prior to the first Monday in February or the date upon which the county auditor notifies owners of land valued at agricultural use value for real property tax purposes of the necessity of filing a renewal application to continue valuing the land at agricultural use value. On or before the second Tuesday after the first Monday in March, the county auditor shall determine whether the owner of any land in an agricultural district eligible to file a renewal application failed to file a renewal application with respect to that land and shall forthwith notify each owner of the land by certified mail that unless a renewal application is filed prior to the first Monday in April, the land will be removed from the agricultural district upon its termination date. An approved renewal application is effective on the termination date of the preceding agricultural district. Failure of an owner to file a renewal application prior to the first Monday in April of the year during which the owner's agricultural district terminates shall not prevent the owner from filing an application to include the owner's land in an agricultural district.

Land that is transferred to a new owner during the period in which the land is an agricultural district shall continue in the agricultural district under the terms of the existing district unless the new owner elects to discontinue inclusion in the agricultural district and files the election with the county auditor within sixty days after the transfer. Failure of the new owner to continue inclusion in the agricultural district for the duration of the period in which the land is in the agricultural district is withdrawal from an agricultural district subject to penalty.

(D) If, at any time during which land is in an agricultural district, the owner withdraws the land from the district, the owner shall notify the county auditor of the withdrawal and shall pay to the county auditor a withdrawal penalty calculated as follows:

(1) If the owner's action also disqualifies the owner's land for any tax savings that it had been receiving under sections 5713.30 to 5713.38 of the Revised Code, the owner shall pay a percentage of the amount charged under section 5713.34 of the Revised Code that is equal to the average bank prime rate at the time the amount charged under that section is required to be paid. The withdrawal penalty shall be in addition to the amount charged under that section.

(2) If the land had not been receiving any tax savings under those sections, or if the owner's action does not disqualify the land for tax savings under them, the owner shall pay a percentage of the amount that would have been charged under section 5713.34 of the Revised Code if the owner's land had been receiving tax savings and became disqualified for them in an amount that is equal to the average bank prime rate at the time the amount that would have been charged under that section would have been required to be paid.

For the purposes of divisions (D)(1) and (2) of this section, the county auditor shall determine the average bank prime rate using statistical release H.15, "selected interest rates," a weekly publication of the federal reserve board, or any successor publication. If the statistical release H.15, or its successor, ceases to contain the bank prime rate information or ceases to be published, the county auditor shall request a written statement of the average bank prime rate from the federal reserve bank of Cleveland or the federal reserve board.

The county auditor shall calculate the amount of the withdrawal penalty that is due and shall notify the owner of it. The auditor also shall note the withdrawal in the auditor's records.

The county auditor shall distribute the moneys collected under division (D) of this section in the manner provided in section 5713.35 of the Revised Code for moneys that the county auditor collects under that section.

(E) Land that is included in an agricultural district under this section and that is subsequently annexed by a municipal corporation shall not be subject to division (B) of this section either at the time of annexation or at the time of any subsequent application or renewal application for inclusion in the district if, at the time of annexation, its owner did not sign a petition favoring annexation under section 709.02 of the Revised Code. If its owner did sign a petition favoring annexation, as provided in that section, or if the owner who opposed annexation has sold or transferred the land to another person who is keeping the land in the agricultural district, the land shall be subject to division (B) of this section at the time of any subsequent application or renewal application for inclusion in the district.

(F) The director of agriculture shall prescribe the application and renewal forms required under this section and shall furnish them to county auditors. In prescribing the forms, the director shall consult with the tax commissioner to determine if a single form can be developed for the purposes of this section and section 5713.31 of the Revised Code.

Effective Date: 10-26-2001



Section 929.03 - Agricultural district land exempt from assessments.

(A)

(1) No public entity with authority to levy special assessments on real property shall collect an assessment for purposes of sewer, water, or electrical service on real property that is within an agricultural district as described in division (A)(2) of this section without the permission of the owner, except that any assessment may be collected on a lot surrounding a dwelling or other structure not used in agricultural production that does not exceed one acre or the minimum area required by local zoning or subdivision rules, whichever is the greater area.

(2) For purposes of division (A)(1) of this section, an agricultural district is such a district that is established:

(a) In the case of counties, prior to the adoption of a resolution of necessity by a board of county commissioners, pursuant to section 6103.05 or 6117.06 of the Revised Code;

(b) In the case of municipal corporations, prior to whichever of the following occurs first:

(i) The adoption of the resolution of necessity by the municipal legislative authority, pursuant to section 727.12 or 729.02 of the Revised Code;

(ii) The service of notice on all or some of the owners to be assessed pursuant to section 729.06 of the Revised Code;

(iii) The adoption of the resolution or ordinance by the municipal legislative authority declaring the necessity for the improvement, the costs of which are to be assessed under procedures authorized by a municipal charter adopted pursuant to Section 7 of Article XVIII, Ohio Constitution, or, if no such ordinance or resolution is required under the charter, the service of the first notice on all or some of the owners of lands to be assessed, or the adoption of the first ordinance or resolution by the municipal legislative authority pertaining to the assessment proceedings under the charter.

(c) In the case of a regional water and sewer district established pursuant to Chapter 6119. of the Revised Code, prior to the adoption of a resolution of necessity by the board of trustees of the district under section 6119.25 of the Revised Code.

(B) For each special assessment levied by a public entity on real property within an agricultural district for purposes of sewer, water, or electrical service, the county auditor shall make and maintain a list showing:

(1) The name of the owner of each lot, tract, or parcel of land that is exempt from the collection of the special assessment under this section;

(2) A description of the exempt land;

(3) The purpose of the special assessment;

(4) The amount of the uncollected assessment on the exempt land.

In the case of a county project constructed under Chapter 6103. or 6117. of the Revised Code, the county auditor may use a list provided for in those chapters in lieu of the list required by division (B) of this section. The auditor shall also record in the water works record required by section 6103.16 of the Revised Code or the sewer improvement record required by section 6117.33 of the Revised Code those assessments not collected under this section. The recording of the assessments does not permit the collection of the assessments until such time as exempt lands are withdrawn from agricultural districts or converted to nonagricultural use.

(C) If at any time any of the owner's exempt land, other than a lot sold or transferred to a son, daughter, brother, sister, mother, or father for the purpose of constructing a dwelling in which the relative will reside for at least three years, is withdrawn from an agricultural district or if the owner of the exempt land uses on that land the service for which the special assessment was assessed, the public entity may collect the entire uncollected assessment, except as otherwise provided in this division, in addition to an amount equal to the rate of interest that any bonds or notes issued for the project for which the assessment was made did bear for the number of years the land was exempted, not to exceed twenty-five or the number of years for which the bonds or notes were issued, whichever is the lesser number. The owner shall notify the county auditor of any withdrawal from a district or use of the service within ninety days following the withdrawal or use of the service. The charge shall constitute a lien of the public entity upon the land and shall continue until discharged. All liens shall be recorded in the appropriate county recorder's office. Moneys collected as a result of the charge shall be deposited in the appropriate fund of the public entity that levied the special assessment.

If the owner of exempt land sells or transfers a lot to the owner's son, daughter, brother, sister, mother, or father for the purpose of constructing a dwelling in which the relative will reside for at least three years, and if the owner or the buyer of the lot uses the service for which the special assessment was assessed only to provide service to that lot, the owner of the lot shall pay only that portion of the uncollected assessment and interest that applies to the lot.

If at any time any part of an owner's exempt land is appropriated, the owner shall pay only that portion of the uncollected assessment and interest that applies to the appropriated parcel of land.

In lieu of immediate payment of the uncollected assessment and interest, the board of county commissioners, legislative authority of a municipal corporation, or other governing board of any other public entity may, upon the request of the owner, establish an extended repayment schedule for the owner. If the board, legislative authority, or other governing board establishes such a schedule, it shall notify the county auditor of the schedule.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-26-1996



Section 929.04 - Defense to civil action for nuisance.

In a civil action for nuisances involving agricultural activities, it is a complete defense if:

(A) The agricultural activities were conducted within an agricultural district;

(B) Agricultural activities were established within the agricultural district prior to the plaintiff's activities or interest on which the action is based;

(C) The plaintiff was not involved in agricultural production; and

(D) The agricultural activities were not in conflict with federal, state, and local laws and rules relating to the alleged nuisance or were conducted in accordance with generally accepted agriculture practices.

The plaintiff may offer proof of a violation independently of proof of a violation or conviction by any public official.

Effective Date: 01-01-1983



Section 929.05 - Appropriation of agricultural land.

(A) No public or private agency, as defined in section 163.01 of the Revised Code, shall appropriate more than ten acres or ten per cent of an individual property under one ownership and currently used in agricultural production in an agricultural district, whichever is greater, except as provided in this section. No state agency, municipal corporation, county, township, or other political subdivision or taxing authority, or any other public entity, and no person shall advance a grant, loan, interest subsidy, or other distribution of public funds within an agricultural district for the construction of housing, or commercial or industrial facilities to serve non-agricultural uses of land, except as provided in this section.

(B) A public or private agency desiring to appropriate land in an agricultural district and a public entity or person desiring to make a distribution of public funds as provided in division (A) of this section shall, not fewer than thirty days before commencing proceedings or taking the action, give written notice of the intent to the department of agriculture unless the agency, public entity, or person has received the approval of an environmental document that includes consideration of the impact on agricultural land from an appropriate federal agency and the department of agriculture is listed among the agencies for coordination of the document. The notice shall be accompanied by a report justifying the proposed action, including an evaluation of alternatives that would not require the action within the agricultural district. The department shall review the proposed action to determine its effect on agricultural production in the district and on the policies, plans, objectives, and programs of other state or local government agencies. After considering the need for the proposed action and its necessity to protect, promote, or enhance the public health, safety, peace, or welfare of some or all inhabitants of the state, if the director of agriculture has reason to believe that the proposed action would have an unreasonably adverse effect on the district or on the policies, plans, objectives, or programs that would outweigh the protection, promotion, or enhancement of the public health, safety, peace, or welfare, he shall inform the governor within thirty days after having received the written notice. The governor shall issue an order that the proposed action shall not be taken for sixty days. During the sixty-day period the director shall immediately publish, in a newspaper of general circulation in the district, one notice of a public hearing to be held on the matter at a convenient location in or as near as possible to the district on a specified date from twenty to thirty days after publication of the notice and send personal notice by certified mail to any municipal corporation whose territory includes any part of the district and to any public or private agency, public entity, or person seeking to appropriate the land or make the distribution of funds. After the hearing and before the end of the sixty-day period, the director shall make final findings and recommendations in the matter in writing and deliver copies of the findings and recommendations to the agency, entity, or person seeking to appropriate the land or make the distribution, to any public agency having authority to review or approve the appropriation or distribution, and by publication in a manner conducive to the wide dissemination of the findings and recommendations to the public. A public agency having authority to review or approve the appropriation or distribution shall use the findings and recommendations to reach its final determination.

(C) The director of agriculture may institute a civil action to enjoin any prohibited appropriation within an agricultural district until the department makes its final findings and recommendations under division (B) of this section. It is not necessary to the granting of such an injunction that the director prove that the injury threatened is irreparable.

(D) This section does not apply to any lines or other facilities used to transmit or distribute electricity, to any gas or oil pipeline or other facilities used for exploration, production, storage, transmission, or distribution of natural gas, synthetic gas, or oil, to any telephone lines, or to any activity or facility under the jurisdiction of the Ohio power siting board.

(E) This section does not apply to any emergency project immediately necessary for the preservation of the public health, safety, or general welfare.

(F) This section does not apply to a lot in an agricultural district that the owner sells or transfers to his son, daughter, brother, sister, mother, or father for the purpose of constructing a dwelling in which the relative will reside for at least three years.

Effective Date: 06-29-1982






Chapter 931 - AGRICULTURAL SECURITY AREAS

Section 931.01 - Definitions.

As used in this chapter:

(A) "Agriculture" has the same meaning as in section 1.61 of the Revised Code.

(B) "Best management practices" means the engagement of agricultural production and management, including practices such as manure handling, tillage, forestry management, and similar practices, in a manner that is generally accepted in the agriculture industry and that is approved by any of the following:

(1) The United States department of agriculture;

(2) The natural resources conservation service in the United States department of agriculture;

(3) The department of natural resources;

(4) A soil and water conservation district established under Chapter 1515. of the Revised Code;

(5) With respect to organic or sustainable production methods, a conservation professional whom the director of agriculture approves as having expertise in those methods.

(C) "Contiguous farmland" means any of the following:

(1) Geographically contiguous property used for agriculture;

(2) Noncontiguous property used for agriculture that is owned by one person and connected by a right-of-way that the person controls and to which the public does not have access;

(3) Two or more pieces of property used for agriculture that would be geographically contiguous but for the fact that the property is separated by a public or private right-of-way or rights-of-way or by rivers, streams, creeks, or other bodies of water.

Effective Date: 05-18-2005



Section 931.02 - Enrollment of land in unincorporated area - application - criteria.

(A) Land that is located in the unincorporated area of a township or county may be enrolled in an agricultural security area through the submittal of an application to the board of township trustees of each township and to the board of county commissioners of each county in which the land is located requesting the establishment of such an area. Land that is located in a municipal corporation and land that is located in territory that is proposed to be annexed to a municipal corporation by a pending proceeding before the board of county commissioners or in any court of competent jurisdiction shall not be included in an agricultural security area.

If all of the land sought to be enrolled in the agricultural security area is owned by the same person, that person shall submit the application to the required boards. If the land sought to be enrolled consists of parcels owned by different persons who have aggregated their parcels, either each owner may submit a separate application to the required boards or all of the owners collectively may submit one application for the entire agricultural security area to the required boards.

An application shall be on the form that the director of agriculture prescribes. The director shall provide copies of the application form to county auditors.

An application shall be signed by each applicant who is submitting it and shall contain all of the following:

(1) The first, middle, and last name of the applicant or applicants;

(2) Information concerning any property interest in the land sought to be enrolled in an agricultural security area that is held by a person other than the applicant or applicants, including, without limitation, mineral rights or easements in the land that are held by a person other than the applicant or applicants and any other interest in the land that may not be conducive to agriculture and that is held by another person;

(3) A statement by each applicant who is submitting the application that the applicant will not initiate, approve, or finance any new development for nonagricultural purposes on the land that is proposed to be enrolled in an agricultural security area during the ten-year period of the enrollment, except as is otherwise authorized under division (A) of section 931.04 of the Revised Code. For purposes of division (A)(3) of this section, "new development" includes, without limitation, an applicant's transfer to another person of the ownership of a property interest in the land that occurs during the period beginning on the date that the application is submitted and ending on the date that the ten-year period of enrollment is scheduled to expire, except as otherwise provided in division (D) of this section. "New development" does not include taking any actions that are authorized under property rights in the land, such as mineral rights or easements, that were transferred to a person other than an applicant prior to the date that the application is submitted. In addition, "new development" does not include the construction, modification, or operation of wind energy-producing facilities, including windmills and wind turbines, the grant of easements for or the construction, modification, or operation of transmission or distribution lines for electricity, gas, or oil or of any gathering or production lines for oil or gas, or the grant of new mineral leases, or the drilling or operation of any oil or gas well on or in connection with the land, provided that such activities do not cause the land to become ineligible for valuation and assessment for real property tax purposes in accordance with its current agricultural use value under sections 5713.30 to 5713.38 of the Revised Code.

(4) A listing of all administrative enforcement orders issued to each applicant who is submitting the application, all civil actions in which an applicant was determined by the trier of fact to be liable in damages or was the subject of injunctive relief or another type of civil relief, and all criminal actions in which an applicant pleaded guilty or was convicted, during the ten years immediately preceding the date of submission of the application, in connection with any violation of environmental laws or similar laws of another state. As used in division (A)(4) of this section, "environmental laws" has the same meaning as in section 3745.70 of the Revised Code.

(5) A statement from the natural resources conservation service in the United States department of agriculture, a soil and water conservation district with jurisdiction over the land to which the application applies, or any other conservation professional approved by the director that, at the time of the application, each applicant who is submitting the application is complying with best management practices;

(6) A map that complies with all of the following:

(a) Is prepared by a regional or county planning commission established under section 713.21 of the Revised Code; a professional engineer, including a county engineer, or surveyor registered under Chapter 4733. of the Revised Code; a soil and water conservation district created pursuant to section 1515.03 of the Revised Code; or the natural resources conservation service;

(b) Identifies the area of land to which the application applies and includes the corresponding parcel number that the county auditor has assigned under section 319.28 of the Revised Code to each parcel of land that comprises that area;

(c) Shows the boundaries of the land to be enrolled in an agricultural security area;

(d) Shows the names and locations of all streams, creeks, or other bodies of water, roads, rights-of-way, and railroads together with any existing residential, recreational, commercial, or industrial facilities that are situated on the land to be included in the area and within five hundred feet of the perimeter of the area. The map also shall show the location of all utility, water, and sewer lines that are situated on the land to be included in the area and within five hundred feet of the perimeter of the area unless the board of county commissioners of each county and the board of township trustees of each township in which the land is located exempts the application from that requirement because the information generally is not readily available.

(e) Indicates the date on which the map was prepared;

(f) Identifies the person or persons who prepared the map.

(7) A list of the other boards of township trustees and boards of county commissioners to whom an application has been submitted.

An application submitted under this section is a public record.

A board of township trustees and a board of county commissioners each may establish a reasonable fee or schedule of fees to be paid at the time that an application is submitted for the purpose of paying the costs of public notice and certified mail that are incurred in any proceedings conducted under this chapter. The clerk of the board shall maintain an accurate and detailed accounting of all money that is received and expended in the processing of an application and shall return to the applicant any unused portion of the fee or fees after the conclusion of the proceedings.

(B) An area shall be established as an agricultural security area when all of the following criteria are satisfied:

(1) The area consists of not less than five hundred acres of contiguous farmland that is located in the unincorporated area of a township or county. In order to satisfy this requirement, two or more owners of contiguous farmland may aggregate their land.

(2) The land forming the area is in an agricultural district or districts established under Chapter 929. of the Revised Code.

(3) The land forming the area is valued and assessed for real property tax purposes in accordance with its current agricultural use value under sections 5713.30 to 5713.38 of the Revised Code. Land forming the area that is a portion of a farm on which is located a dwelling house, a yard, or outbuildings such as a barn or garage shall be deemed to satisfy the criteria established in divisions (B)(1) and (3) of this section.

(4) Each application submitted by the owner or owners of the land forming the area is approved under section 931.03 of the Revised Code by the boards of township trustees of all of the townships in which the land is located.

(5) Each application submitted by the owner or owners of the land forming the area is approved under section 931.03 of the Revised Code by the boards of county commissioners of all of the counties in which the land is located.

(C) Additional contiguous farmland may be enrolled in an existing agricultural security area during a partially elapsed ten-year enrollment period either by a landowner who already has land enrolled in the agricultural security area or by a landowner who does not already have land enrolled in the agricultural security area. To enroll additional contiguous land in an existing agricultural security area under this division, a landowner shall obtain permission from each owner of land that already is enrolled in the agricultural security area, submit an application in accordance with this section, and obtain approval of the application from all appropriate boards of township trustees and boards of county commissioners in accordance with section 931.03 of the Revised Code. Enrollment of the additional land in the existing agricultural security area shall continue until the expiration of the current, partially elapsed ten-year enrollment period and may be renewed in accordance with section 931.06 of the Revised Code.

(D) If an owner of land that is enrolled in an agricultural security area transfers the land to another person during a partially elapsed ten-year enrollment period, the land may remain in the agricultural security area until the expiration of that period, provided that both of the following apply:

(1) The transferee certifies and submits a statement, together with the transferee's first, middle, and last name and a description of the transferred land, to the appropriate boards of township trustees and boards of county commissioners specifying that, in accordance with division (A)(3) of this section, the transferee will not initiate, approve, or finance any new development for nonagricultural purposes on the transferred land during the remainder of the partially elapsed ten-year enrollment period. Upon receipt of the statement, the boards of township trustees and boards of county commissioners shall adopt a resolution acknowledging the receipt.

(2) The transferred land continues to satisfy the criteria established in divisions (B)(2) and (3) of this section during the remainder of the partially elapsed ten-year enrollment period.

Divisions (A), (B), and (C) of section 931.03 of the Revised Code do not apply to the continued inclusion of such transferred land in an agricultural security area. Upon the expiration of the partially elapsed ten-year enrollment period, enrollment in the agricultural security area may be renewed in accordance with section 931.06 of the Revised Code.

Effective Date: 05-18-2005; 2008 HB289 07-18-2008



Section 931.03 - Hearing on application - resolution establishing area - duration.

(A)

(1) Not later than sixty days after receipt of an application submitted under section 931.02 of the Revised Code, the board of township trustees of each township in which the land that is proposed for enrollment in an agricultural security area is located and the board of county commissioners of each county in which the land is located shall hear the application at the next regularly scheduled meeting of the board. A board, not later than thirty days prior to the time of the meeting, shall cause a notice containing the time and place of the meeting to be published in a newspaper of general circulation in the township or county, as applicable, and to be sent to the superintendent of each school district within the proposed agricultural security area, the county engineer of each county in which the proposed area would be located, the legislative authority of each municipal corporation that is located within one-half mile of the boundaries of the proposed area if the municipal corporation has requested notice of such a meeting, and the director of transportation.

As part of the hearing on an application, a board shall review any information that it possesses concerning improvements that are planned to be made during the subsequent ten years to existing or proposed roads that are located or are to be located within the area that is proposed for enrollment in an agricultural security area. As used in division (A)(1) of this section, "proposed road" means any future roadway project that is on a new alignment or relocation of an existing alignment and for which state or federal funding has been allocated for, but not limited to, a planning level roadway improvement study, an interchange justification or bypass study, environmental review, design, right-of-way acquisition, or construction, and "improvement" includes any action taken with respect to an existing or proposed road that would cause the road to cover a portion of land that it does not cover or is not proposed to cover at the time of the hearing. Any portion of land that would be covered by a planned improvement shall not be eligible for enrollment in an agricultural security area.

As part of the hearing on an application, a board also may consider any comprehensive plan that is in place for the county or township, as applicable, and may choose to approve or reject the application on the basis of the proposed agricultural security area's compliance with the comprehensive plan.

(2) The board of township trustees of each township and the board of county commissioners of each county that is required to hear an application under division (A)(1) of this section may conduct a joint meeting in lieu of meeting separately not later than forty-five days after receipt of an application under section 931.02 of the Revised Code. A single public notice concerning the meeting shall be provided in the manner prescribed in division (A)(1) of this section in each township and county participating in the meeting. The cost of the public notice shall be shared equally by all townships and counties participating in the joint meeting.

For purposes of such a joint meeting, the clerk of the board of county commissioners of the county that includes the most land that is located or is to be located within the agricultural security area shall serve as the clerk on behalf of all boards of county commissioners and boards of township trustees participating in the joint meeting. The clerk's duties shall include providing the public notice that is required under this section together with maintaining minutes and a record of proceedings for the joint meeting.

(3) Not later than forty-five days after a board of township trustees hears the application and not later than sixty days after a board of county commissioners hears the application, each respective board shall adopt a resolution either approving or rejecting the application. However, if a board determines that the information in the application is incorrect or the application is incomplete, the board shall return the application to the applicant, by certified mail, with an enumeration of the items that are incorrect or incomplete.

Upon receipt of the returned application, the applicant may amend the application. Not later than fifteen days after receipt of the returned application, the applicant may submit an amended application to each board of township trustees and each board of county commissioners to whom the original application was submitted.

Not later than thirty days after receipt of an amended application, a board shall adopt a resolution either approving or rejecting the amended application. Not later than five days after adoption of the resolution, the board shall notify the applicant, by certified mail, of the board's decision to approve or reject the application.

(4) Any person may submit comments to any board of county commissioners or board of township trustees to which an application or amended application has been submitted under this chapter at any time prior to and at any public meeting at which the application or amended application is heard.

(B)

(1) An agricultural security area is established, and the land that is proposed for inclusion in the area is enrolled in the area, upon the adoption of a resolution by each of the affected boards of township trustees and boards of county commissioners approving the same version of the application or applications requesting the establishment of the area.

(2) Not later than thirty days after a board adopts a resolution approving the establishment of an agricultural security area, the board shall send a copy of the resolution to the director of agriculture, the director of transportation, the superintendent of each school district within the area, the county engineer, and the county auditor.

(C) A resolution approving the establishment of an agricultural security area shall include all of the following:

(1) A statement that the board of township trustees or board of county commissioners, as applicable, commits not to initiate, approve, or finance any development for residential, commercial, or industrial purposes, including construction of new roads and water and sewer lines, within the area for a period of ten years. For purposes of division (C)(1) of this section, "development" does not include any of the following:

(a) The improvement of existing roads, provided that the county engineer of each county in which the portion of the area affected by the improvement is located determines that the improvement is necessary for traffic safety, and provided that the improvement is as consistent as possible with the agricultural use of land in the area;

(b) The construction, modification, or operation of transmission or distribution lines for electricity, gas, or oil or of any gathering or production lines for oil or gas, provided that the construction, modification, or operation of the lines does not cause the land to become ineligible for valuation and assessment for real property tax purposes in accordance with its current agricultural use value under sections 5713.30 to 5713.38 of the Revised Code;

(c) The construction, modification, or operation of water lines or sewer lines, provided that an official or employee of the environmental protection agency orders the construction, modification, or operation for the purpose of enabling water and sewer service areas that are outside of the agricultural security area to be connected to each other, and provided that the lines do not provide service connections to land within the agricultural security area.

(2) A requirement that the owner or owners of the land in the area use best management practices;

(3) A statement that describes the agreement that was reached with other boards, if applicable, under section 5709.28 of the Revised Code concerning the percentage of the taxable value of qualifying agricultural real property in the agricultural security area that is to be exempted from taxation under that section and the number of years that the tax exemption established under that section will apply to that property.

(D) An agricultural security area may continue in existence for ten years unless either of the following occurs:

(1) The sole owner of land enrolled in the area withdraws under section 931.07 of the Revised Code.

(2) Unless division (C) of section 931.07 of the Revised Code applies, land in the area fails to satisfy any of the criteria specified in divisions (B)(1) to (3) of section 931.02 of the Revised Code.

(E) The approval or disapproval of an application under this section is not a final order, adjudication, or decision under section 2506.01 of the Revised Code and is not appealable under Chapter 2506. of the Revised Code.

Effective Date: 05-18-2005; 2008 HB289 07-18-2008



Section 931.04 - Approval to operate business or establish residence within area.

(A) An owner of land that is enrolled in an agricultural security area may do either or both of the following:

(1) Request approval from each board of township trustees and each board of county commissioners that adopted a resolution approving the establishment of the agricultural security area to operate any business that does not impair the owner's ability to engage in agriculture and does not cause the land to become ineligible for valuation and assessment for real property tax purposes in accordance with its current agricultural use value under sections 5713.30 to 5713.38 of the Revised Code;

(2) Develop, authorize the development of, or, for the purpose of developing, transfer ownership of a portion of the owner's land within the agricultural security area for constructing or otherwise establishing a single-family residence for an individual who is related by consanguinity or by affinity to the owner. Not more than one such residence shall be constructed per each forty acres of the owner's land within the agricultural security area.

(B)

(1) To obtain approval to operate a business under division (A)(1) of this section, a person shall send a written request, by certified mail, to each appropriate board of township trustees and each appropriate board of county commissioners. The request shall contain all of the following:

(a) A description of the proposed business;

(b) A description of the intended location of the business;

(c) A description of the intended size of the business;

(d) If applicable, a detailed description of any construction, renovation, or excavation that will occur for purposes of the proposed business.

(2) Not later than thirty days after receipt of a request under division (B)(1) of this section, a board shall adopt a resolution either approving or rejecting the request. If the board approves the request, the board shall send a copy of the resolution approving the request to each of the following not later than thirty days after adopting the resolution:

(a) The director of agriculture;

(b) Each appropriate county auditor;

(c) The person requesting the business.

(3) If all of the appropriate boards of township trustees and boards of county commissioners adopt a resolution approving the request to operate a business, the person making the request may establish the requested business.

(C) The amount of land that is used for either purpose authorized under division (A) of this section shall be included when determining if the acreage requirement established under division (B) of section 931.02 of the Revised Code is satisfied.

Effective Date: 05-18-2005; 2008 SB289 07-18-2008



Section 931.05 - Assistance to owners seeking enrollment.

Upon request, the director of agriculture or the director's authorized representative shall provide guidance and technical assistance to owners of land who are seeking enrollment in agricultural security areas and to boards of township trustees and boards of county commissioners who receive applications requesting the establishment of agricultural security areas.

Effective Date: 05-18-2005



Section 931.06 - Renewal of enrollment prior to expiration.

Not later than one hundred eighty days prior to the expiration of an agricultural security area, an owner of land that is enrolled in the area may renew the enrollment. The procedures established under this chapter for the initial enrollment of land in an agricultural security area apply to the renewal of enrollment. In addition, all of the requirements governing initial enrollment apply to enrollment renewal.

Effective Date: 05-18-2005



Section 931.07 - Withdrawal from area - notice - remaining owners.

(A)

(1) An owner of land that is enrolled in an agricultural security area may withdraw from the area by sending written notice of withdrawal, by certified mail, to all of the following:

(a) The county auditor of each county in which the land is located;

(b) The board of township trustees of each township in which the land is located;

(c) The board of county commissioners of each county in which the land is located.

(2) The owner of land that is enrolled in an agricultural security area shall send written notice, by certified mail, to the parties listed in division (A)(1) of this section when all or a portion of the land becomes ineligible for enrollment in the area due to the occurrence of any of the following events:

(a) The owner of the land withdraws all or a portion of the land from an agricultural district under Chapter 929. of the Revised Code.

(b) The land is removed from the agricultural district in which it is situated because of the termination of the district, and a renewal application has not been filed within the time prescribed in division (C) of section 929.02 of the Revised Code or has not been approved under that division.

(c) All or a portion of the land is converted from being land devoted exclusively to agricultural use within the meaning of section 5713.30 of the Revised Code unless the conversion is incident to the appropriation of land by the state, one of its political subdivisions, or an agency as defined in section 163.01 of the Revised Code.

(3) The county auditor of a county in which land enrolled in an agricultural security area is located who discovers that any of the events described in division (A)(2) of this section has occurred and that the owner of the land has not complied with the notice requirements established in that division shall provide the required notice to the parties listed in division (A)(1) of this section, except that for the purposes of division (A)(1)(a) of this section, the auditor need notify only the county auditors of the other affected counties.

(B) Upon receipt of a notice under division (A) of this section, a board of township trustees or a board of county commissioners immediately shall send a certified copy of the notice to the director of agriculture. The copy shall indicate the name of the township or county, as applicable.

(C)

(1) If an owner of land that is enrolled in an agricultural security area withdraws from the area under this section or if at any time an owner's land fails to satisfy either of the criteria established under division (B)(2) or (3) of section 931.02 of the Revised Code, any other owners of land that is enrolled in the area who do not withdraw and whose land satisfies those criteria may continue to have their land enrolled in the agricultural security area until the enrollment expires under any of the following circumstances:

(a) Within the first five years of a ten-year enrollment period, enrollment may continue if the number of acres remaining in the agricultural security area equals five hundred or more.

(b) Within the first five years of a ten-year enrollment period, if the number of acres remaining in the area has diminished to fewer than five hundred, enrollment may continue only if additional contiguous farmland is enrolled in the area to the extent that the number of acres in the area increases once more to equal five hundred or more. Such an increase in acreage may occur through the addition of contiguous farmland to the area either by a landowner who already has land enrolled in the area or by another landowner. In either case, in order to enroll the land in the area, the landowner shall submit, not later than sixty days following the date on which the acreage in the area diminished to fewer than five hundred, an application in accordance with section 931.02 of the Revised Code. The landowner shall obtain approval of the application from all appropriate boards of township trustees and boards of county commissioners in accordance with section 931.03 of the Revised Code. Enrollment of the additional land in the agricultural security area shall continue until the expiration of the existing, partially elapsed ten-year enrollment period and may be renewed in accordance with section 931.06 of the Revised Code.

(c) Within the last five years of a ten-year enrollment period, enrollment may continue regardless of the number of acres remaining in the agricultural security area.

(2) If the state or a municipal corporation appropriates part of the land that is enrolled in an agricultural security area and, as a result of the appropriation, the area fails to satisfy the criterion established under division (B)(1) of section 931.02 of the Revised Code, the owners of land enrolled in the area whose land satisfies the criteria established under divisions (B)(2) and (3) of that section may continue to have their land enrolled in the agricultural security area until the enrollment expires.

(D) If at any time land that is enrolled in an agricultural security area ceases to be enrolled in the agricultural security area, the statement made by the owner of that land under division (A)(3) of section 931.02 of the Revised Code and the statement made by a board of township trustees or board of county commissioners under division (C)(1) of section 931.03 of the Revised Code are no longer applicable.

Effective Date: 05-18-2005



Section 931.08 - New nonagricultural development by owners prohibited.

No owner of land that is enrolled in an agricultural security area shall fail to comply with the statement that the owner submitted under division (A)(3) of section 931.02 of the Revised Code that the owner will not initiate, approve, or finance any new development on the land for nonagricultural purposes.

Effective Date: 05-18-2005



Section 931.09 - Annual report by director of agriculture.

The director of agriculture shall prepare and submit to the governor, the president of the senate, and the speaker of the house of representatives an annual report concerning agricultural security areas in the state. The report shall include information concerning the number of acres that are enrolled in agricultural security areas and their location and any tax exemptions granted under section 5709.28 of the Revised Code.

Effective Date: 05-18-2005



Section 931.99 - Penalty.

Whoever violates division (A)(2) of section 931.07 of the Revised Code or section 931.08 of the Revised Code shall be fined five hundred dollars for violation of each section. The clerk of the court that receives payment of the fine money shall forward half of the money to the board of township trustees of the township and half of the money to the board of county commissioners of the county in which the applicable agricultural security area is located.

In the case of an agricultural security area that is located in more than one township, the clerk shall divide half of the fine money in equal shares among the townships and shall forward the appropriate portion to each board of township trustees. In the case of an agricultural security area that is located in more than one county, the clerk shall divide half of the fine money in equal shares among the counties and shall forward the appropriate portion to each board of county commissioners.

A board of township trustees or a board of county commissioners may, but is not required to, use the fine money received under this section for farmland preservation purposes.

Effective Date: 05-18-2005; 2008 SB289 07-18-2008






Chapter 935 - POSSESSION OF WILD ANIMALS AND SNAKES

Section 935.01 - Definitions.

As used in this chapter:

(A) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health in any city authorized by section 3709.05 of the Revised Code.

(B) "Circus" means a traveling show to which all of the following apply:

(1) It is licensed by the United States department of agriculture under the federal animal welfare act.

(2) It presents dangerous wild animals, restricted snakes, or both in a public performance as its own event or as part of a fair or carnival.

(3) It does not allow physical contact between the public and the dangerous wild animals or restricted snakes possessed by it. Division (B)(3) of this section does not apply to rides or other interactions between the public and an elephant, provided that such a ride or other interaction is under the direct supervision of an experienced animal handler.

(4) It is in the state for less than sixty-five days each year.

(C) "Dangerous wild animal" means any of the following, including hybrids unless otherwise specified:

(1) Hyenas;

(2) Gray wolves, excluding hybrids;

(3) Lions;

(4) Tigers;

(5) Jaguars;

(6) Leopards, including clouded leopards, Sunda clouded leopards, and snow leopards;

(7) All of the following, including hybrids with domestic cats unless otherwise specified:

(a) Cheetahs;

(b) Lynxes, including Canadian lynxes, Eurasian lynxes, and Iberian lynxes;

(c) Cougars, also known as pumas or mountain lions;

(d) Caracals;

(e) Servals, excluding hybrids with domestic cats commonly known as savannah cats.

(8) Bears;

(9) Elephants;

(10) Rhinoceroses;

(11) Hippopotamuses;

(12) Cape buffaloes;

(13) African wild dogs;

(14) Komodo dragons;

(15) Alligators;

(16) Crocodiles;

(17) Caimans, excluding dwarf caimans;

(18) Gharials;

(19) Nonhuman primates other than lemurs and the nonhuman primates specified in division (C)(20) of this section;

(20) All of the following nonhuman primates:

(a) Golden lion, black-faced lion, golden-rumped lion, cotton-top, emperor, saddlebacked, black-mantled, and Geoffroy's tamarins;

(b) Southern and northern night monkeys;

(c) Dusky titi and masked titi monkeys;

(d) Muriquis;

(e) Goeldi's monkeys;

(f) White-faced, black-bearded, white-nose bearded, and monk sakis;

(g) Bald and black uakaris;

(h) Black-handed, white-bellied, brown-headed, and black spider monkeys;

(i) Common woolly monkeys;

(j) Red, black, and mantled howler monkeys.

"Dangerous wild animal" does not include a domesticated animal that is considered livestock as defined in section 901.70 of the Revised Code.

(D) "Federal animal welfare act" has the same meaning as in section 959.131 of the Revised Code.

(E) "Felony drug abuse offense" has the same meaning as in section 2925.01 of the Revised Code.

(F) "Health district" means a city or general health district created by or under the authority of Chapter 3709. of the Revised Code.

(G) "Humane society" means an organization that is organized under section 1717.05 of the Revised Code.

(H) "Law enforcement officer" means a sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, municipal police officer, or state highway patrol trooper.

(I) "Natural resources law enforcement officers" means peace officers as specified in division (A)(6) of section 109.71 of the Revised Code and employees of the division of wildlife specified in sections 1531.13 and 1531.14 of the Revised Code.

(J) "Offense of violence" has the same meaning as in section 2901.01 of the Revised Code.

(K) "Rescue facility" means a nonprofit organization as described in section 170 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 170, as amended, that operates a place of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned, or displaced dangerous wild animals are provided care for their lifetime or released back to their natural habitat, and, with respect to an animal possessed by the organization, that does not do any of the following:

(1) Sell, trade, or barter the animal or the animal's body parts;

(2) Use the animal in any manner for profit;

(3) Breed the animal;

(4) Allow the public the opportunity to come into contact with the animal.

(L) "Restricted snake" means any of the following:

(1) All of the following constricting snakes that are twelve feet or longer:

(a) Green anacondas;

(b) Yellow anacondas;

(c) Reticulated pythons;

(d) Indian pythons;

(e) Burmese pythons;

(f) North African rock pythons;

(g) South African rock pythons;

(h) Amethystine pythons.

(2) Species of the following families:

(a) Atractaspididae;

(b) Elapidae;

(c) Viperidae.

(3) Boomslang snakes;

(4) Twig snakes.

(M) "Rule" means a rule adopted under section 935.17 of the Revised Code.

(N) "Veterinarian" means a person who is licensed under Chapter 4741. of the Revised Code.

(O) "Wildlife sanctuary" means a nonprofit organization as described in section 170 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 170, as amended, that is accredited or verified by the global federation of animal sanctuaries, that operates a place of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned, or displaced dangerous wild animals or restricted snakes are provided care for their lifetime or released back to their natural habitat, and, with respect to an animal or snake possessed by the organization, that does not do any of the following:

(1) Use or allow the use of the animal or snake for any type of entertainment or in a traveling exhibit;

(2) Sell, trade, lease, loan, or barter the animal or snake or the animal's or snake's body parts;

(3) Use or allow the use of the animal or snake in any manner for profit;

(4) Breed the animal or snake;

(5) Allow the public the opportunity to come into physical contact with the animal or snake.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.011 - Defining wild animals and restricted snakes.

The director of agriculture may recommend to the general assembly species of animals to be included in the definition of "dangerous wild animal" and species of snakes to be included in the definition of "restricted snake" in section 935.01 of the Revised Code. The director shall not add species of animals to be included in the definition of "dangerous wild animal" and species of snakes to be included in the definition of "restricted snake" without the approval of the General Assembly.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.02 - Possession of dangerous wild animal prohibited.

(A) No person shall possess a dangerous wild animal on or after January 1, 2014.

(B)

(1) Except as provided in divisions (G)(1) and (2) of section 935.06 of the Revised Code, no person shall acquire, buy, sell, trade, or transfer possession or ownership of a dangerous wild animal on or after the effective date of this section.

(2) Notwithstanding division (B)(1) of this section, a person that operates a rescue facility may acquire, except by purchase, possession or ownership of a dangerous wild animal if one of the following applies:

(a) Prior to January 1, 2014, the person is authorized to do so by the director of agriculture in accordance with procedures adopted by the director.

(b) On or after January 1, 2014, the person has obtained a rescue facility permit under section 935.101 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.03 - Exceptions.

(A) Division (A) of section 935.02 of the Revised Code does not apply to any of the following:

(1) A person to which all of the following apply:

(a) The person possesses a dangerous wild animal.

(b) The person has been issued a license by the United States department of agriculture under the federal animal welfare act.

(c) The director of agriculture has determined that the person is in the process of becoming an accredited member of the association of zoos and aquariums or the zoological association of America.

(d) The director has informed the person that the person is exempt from division (A) of section 935.02 of the Revised Code.

(2) An organization to which all of the following apply:

(a) The organization possesses a dangerous wild animal.

(b) The director has determined that the organization is in the process of being accredited or verified by the global federation of animal sanctuaries as a wildlife sanctuary.

(c) The director has informed the organization that it is exempt from division (A) of section 935.02 of the Revised Code.

(3) A person whose possession of a dangerous wild animal is authorized by an unexpired permit issued under this chapter.

(B) Except for the purposes of divisions (A) and (B) of section 935.04 of the Revised Code, this chapter does not apply to any of the following:

(1) A facility that is an accredited member of the association of zoos and aquariums or the zoological association of America and that is licensed by the United States department of agriculture under the federal animal welfare act;

(2) A research facility as defined in the federal animal welfare act;

(3) A research facility that is accredited by the association for the assessment and accreditation of laboratory animal care international;

(4) A circus;

(5) A wildlife rehabilitation facility that is issued a permit by the chief of the division of wildlife in rules adopted under section 1531.08 of the Revised Code and that rehabilitates dangerous wild animals or restricted snakes that are native to the state for the purpose of reintroduction into the wild;

(6) A veterinarian that is providing temporary veterinary care to a dangerous wild animal or restricted snake;

(7) A wildlife sanctuary;

(8) An individual who does not reside in this state, is traveling through this state with a dangerous wild animal or restricted snake, and does all of the following:

(a) Confines the animal or snake in a cage at all times;

(b) Confines the animal or snake in a cage that is not accessible to the public;

(c) Does not exhibit the animal or snake;

(d) Is in the state not more than forty-eight hours unless the animal or snake is receiving veterinary care.

(9) An educational institution that displays a single dangerous wild animal as a sports mascot and that meets all of the following criteria:

(a) An official of the educational institution has submitted an affidavit attesting that the institution will care for the animal as long as the animal lives and in a facility that is an accredited member of the association of zoos and aquariums or the zoological association of America.

(b) The educational institution maintains a liability insurance policy with an insurer authorized or approved to write such insurance in this state that covers claims for injury or damage to persons or property caused by a dangerous wild animal. The amount of the insurance coverage shall be not less than one million dollars.

(c) During display and transport, the educational institution confines the dangerous wild animal in a cage that does not permit physical contact between the animal and the public.

(d) The educational institution began displaying a dangerous wild animal as a mascot prior to the effective date of this section.

(10) Any person who has been issued a permit under section 1533.08 of the Revised Code;

(11) Any person authorized to possess a dangerous wild animal or restricted snake under section 1531.25 of the Revised Code or rules adopted under it;

(12) A mobility impaired person as defined in section 955.011 of the Revised Code who possesses a dangerous wild animal specified in division (C)(20)(h) of section 935.01 of the Revised Code that has been trained by a nonprofit agency or is in such training to assist the mobility impaired person;

(13) A deaf or hearing-impaired person who possesses a dangerous wild animal specified in division (C)(20)(h) of section 935.01 of the Revised Code that has been trained by a nonprofit agency or is in such training to assist the deaf or hearing-impaired person;

(14) A person who is blind as defined in section 955.011 of the Revised Code and possesses a dangerous wild animal specified in division (C)(20)(h) of section 935.01 of the Revised Code that has been trained by a nonprofit agency or is in such training to assist the blind person.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.04 - Registration of dangerous wild animals.

(A) A person that possesses a dangerous wild animal on the effective date of this section shall register the animal with the director of agriculture in accordance with this section not later than sixty days after the effective date of this section.

(B) A person shall register a dangerous wild animal on a form prescribed and provided by the director. The form shall include all of the following:

(1) The name, address, social security number, and federal employer identification number, if applicable, of the person registering the dangerous wild animal;

(2) If different from the information provided under division (B)(1) of this section, the name and address of the location where the dangerous wild animal is confined;

(3) A description of the dangerous wild animal, including the scientific and common names of the animal, the name that the person has given the animal, the animal's sex, age, color, and weight, and any distinguishing marks or coloration that would aid in the identification of the animal;

(4) The name, address, and telephone number of the veterinarian that provides veterinary care to the dangerous wild animal;

(5) Any other information required by the director in rules.

(C) Beginning ninety days after the director adopts rules under division (A) of section 935.17 of the Revised Code, a person that has registered a dangerous wild animal under this section shall comply with the applicable requirements regarding the care and housing of dangerous wild animals established in those rules.

(D) A person that registers a dangerous wild animal under this section shall have permanently implanted in the dangerous wild animal a microchip at the time of registration. The microchip shall have an identification number that is unique to the microchip. In addition, the microchip shall contain a passive integrated transponder, which shall have a frequency of one hundred twenty-five, one hundred thirty-four and two-tenths, or four hundred kilohertz.

(E) A person that possesses a registered dangerous wild animal on October 1, 2013, and that wishes to continue to possess the dangerous wild animal on and after January 1, 2014, shall obtain a wildlife shelter permit issued under section 935.06 of the Revised Code or a wildlife propagation permit issued under section 935.07 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.041 - Registration of certain marmosets, monkeys, capuchins and lemurs.

A person that possesses any of the following animals shall register the animal in the same manner as provided in section 935.04 of the Revised Code:

(A) Pygmy, white-tufted-ear, silvery, and black-pencilled marmosets;

(B) Squirrel monkeys;

(C) Brown, white-faced, weeping, and white-frontedcapuchins;

(D) Lemurs.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.05 - Wildlife shelter permit.

(A) A person that possesses a registered dangerous wild animal in this state on October 1, 2013, that wishes to continue to possess the dangerous wild animal on and after January 1, 2014, and that does not intend to propagate the animal shall apply for a wildlife shelter permit under this section.

(B) An applicant for a wildlife shelter permit shall file an application for a permit with the director of agriculture on a form prescribed and provided by the director. An applicant need apply for only one permit regardless of the number of dangerous wild animals that the applicant possesses. The application shall include all of the following:

(1) The name, date of birth, address, social security number, and federal employer identification number, if applicable, of the applicant;

(2) If different from the information provided under division (B)(1) of this section, the name and address of the location where each dangerous wild animal will be confined;

(3) A description of each dangerous wild animal, including the scientific and common names, the name that the applicant has given the animal, the animal's sex, age, color, and weight, and any distinguishing marks or coloration that would aid in the identification of the animal;

(4) The identification number of the microchip that is implanted in each dangerous wild animal and the frequency of the passive integrated transponder contained in the microchip as required in section 935.04 of the Revised Code;

(5) Proof of financial responsibility as required in division (D) of this section;

(6) Except as otherwise provided in this section, proof that the applicant has at least two years of experience in the care of the species of dangerous wild animal or animals that are the subject of the application. If an applicant cannot provide such proof, the applicant shall pass a written examination regarding the care of dangerous wild animals that is established and administered in accordance with rules.

(7) A plan of action to be undertaken if a dangerous wild animal escapes;

(8) Proof that the applicant has established a veterinarian-client relationship as described in section 4741.04 of the Revised Code with regard to each dangerous wild animal;

(9) Any additional information required in rules.

An applicant shall submit a copy of the plan of action required in division (B)(7) of this section to the sheriff of the county and to the chief law enforcement officer and fire chief of the township or municipal corporation having jurisdiction where the dangerous wild animal or animals are confined.

(C) An applicant shall submit one of the following fees, as applicable, with an application:

(1) Two hundred fifty dollars if the applicant possesses not more than three dangerous wild animals;

(2) Five hundred dollars if the applicant possesses at least four, but not more than ten dangerous wild animals;

(3) One thousand dollars if the applicant possesses at least eleven, but not more than fifteen dangerous wild animals;

(4) One thousand dollars if the applicant possesses sixteen or more dangerous wild animals plus an additional one hundred twenty-five dollars for each animal that the applicant possesses in an amount greater than fifteen dangerous wild animals.

(D)

(1) An applicant shall obtain and maintain proof of financial responsibility in one of the following forms:

(a) A liability insurance policy with an insurer authorized or approved to write such insurance in this state that covers claims for injury or damage to persons or property caused by a dangerous wild animal possessed by the applicant or any resulting claims against the state;

(b) A surety bond, which shall be executed by a surety company authorized to do business in this state that covers claims for injury or damage to persons or property caused by a dangerous wild animal possessed by the applicant or any resulting claims against the state. The bond shall be in a form approved by the director of agriculture.

(2) Proof of financial responsibility shall be in one of the following amounts, as applicable:

(a) Two hundred thousand dollars if the applicant possesses not more than five dangerous wild animals;

(b) Five hundred thousand dollars if the applicant possesses at least six, but not more than fifteen dangerous wild animals;

(c) One million dollars if the applicant possesses sixteen or more dangerous wild animals.

The amounts specified in division (D)(2) of this section shall be for each occurrence of injury or damage.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.06 - Issuance or denial of wildlife shelter permit.

(A) Not later than ninety days after receipt of an application under section 935.05 of the Revised Code, the director of agriculture shall issue or deny a wildlife shelter permit. The director shall issue a permit to an applicant only if all of the following apply:

(1) The applicant is eighteen years of age or older.

(2) The applicant has registered the dangerous wild animal or animals that are the subject of the application under section 935.04 of the Revised Code.

(3) The applicant is in compliance with the standards of care established in rules adopted under division (A)(2) of section 935.17 of the Revised Code.

(4) The applicant has sterilized each male dangerous wild animal that is possessed by the applicant. However, a dangerous wild animal is not required to be sterilized if a veterinarian that is qualified to provide veterinary care to the dangerous wild animal determines that the sterilization is medically contraindicated and the applicant has submitted a copy of the veterinarian's written determination with the applicant's application.

(5) The applicant has signed an affidavit attesting that the applicant will not allow members of the public to be in physical contact with a dangerous wild animal possessed by the applicant. Division (A)(5) of this section does not apply to an employee of the applicant or a volunteer who has entered into a written agreement with the applicant to work for or volunteer for the applicant and assists in the care of a dangerous wild animal or animals specified in division (C)(20) of section 935.01 of the Revised Code possessed by the applicant if the care is provided under the direction of the applicant.

(6) The applicant has not been convicted of or pleaded guilty to a felony drug abuse offense, an offense of violence that is a felony, or a violation of section 959.13 or 959.131 of the Revised Code or of section 2927.21 of the Revised Code as that section existed prior to its repeal by S.B. 310 of the 129th general assembly, as determined by a criminal records check performed in accordance with division (B) of this section.

(7) The facility at which a dangerous wild animal or dangerous wild animals will be maintained under the permit consists of at least one acre. Division (A)(7) of this section does not apply to either of the following:

(a) Dangerous wild animals specified in division (C)(20) of section 935.01 of the Revised Code;

(b) An applicant to whom the director issues a written waiver stating that the acreage requirement does not apply to the applicant.

(8) The applicant has signed an affidavit attesting that the facility at which a dangerous wild animal or dangerous wild animals will be maintained under the permit and the conditions in which each dangerous wild animal will be kept in that facility are in compliance with this chapter and rules.

(9) The applicant has submitted a complete application that meets the requirements established in section 935.05 of the Revised Code.

(10) The applicant has submitted the applicable fee under section 935.05 of the Revised Code.

If a permit is issued, the director shall assign a unique identification number to the permit.

(B) Prior to issuing or denying a wildlife shelter permit, the director shall submit a request to the bureau of criminal identification and investigation in the office of the attorney general for a criminal records check of the applicant for the permit. Upon receipt of a request, the superintendent of the bureau shall conduct a criminal records check in the manner described in division (B) of section 109.572 of the Revised Code to determine whether any information exists that indicates that the applicant previously has been convicted of or pleaded guilty to any of the following:

(1) A felony drug abuse offense;

(2) An offense of violence that is a felony;

(3) A violation of section 959.13 or 959.131 of the Revised Code or of section 2927.21 of the Revised Code as that section existed prior to its repeal by S.B. 310 of the 129th general assembly.

The applicant is responsible for paying all costs associated with the criminal records check.

(C) If a permit application is denied, two hundred fifty dollars of the permit application fee shall be retained by the director as payment for the reasonable expense of processing the application, and the remainder of the fee shall be returned to the applicant.

(D) Not later than the first day of December of each year, a permit holder shall apply to the director, on a form prescribed and provided by the director, for a renewal of the permit if the permit holder intends to retain possession of the dangerous wild animal or animals that are identified in the permit. Not later than thirty days after receipt of an application for renewal, the director shall renew or deny the renewal of the permit. The director shall renew the permit if the permit holder complies with this chapter and rules and pays a renewal fee in the same amount as the fee established for the initial permit in section 935.05 of the Revised Code. If a renewal permit is denied, two hundred fifty dollars of the renewal fee shall be retained by the director as payment for the reasonable expense of processing the application, and the remainder of the renewal fee shall be returned to the applicant.

(E) If the director denies an application for a permit or a renewal of a permit, the director shall notify the person of the denial, the grounds for the denial, and the person's right to an adjudication under Chapter 119. of the Revised Code.

(F) If a person does not appeal the determination of the director to deny an application for a permit or a renewal of a permit or if the determination of the director is affirmed under Chapter 119. of the Revised Code, not later than thirty days after the decision not to appeal or after the determination is affirmed, as applicable, the person shall transfer the dangerous wild animal or animals that the person possesses to a humane society, wildlife sanctuary, rescue facility, facility that is an accredited member of either the association of zoos and aquariums or the zoological association of America, or facility that is located in another state and that complies with that state's applicable laws. After the transfer has occurred, the person shall submit proof to the director that the dangerous wild animal or animals were transferred and shall specify the society, sanctuary, or facility to which the animal or animals were transferred.

The person is responsible for all costs associated with the transfer of the dangerous wild animal or animals.

(G) If a person that has been issued a wildlife shelter permit under this section or a wildlife propagation permit under section 935.07 of the Revised Code dies, the person's next of kin shall do one of the following:

(1) If the next of kin wishes to possess the dangerous wild animal or animals, obtain a wildlife shelter permit under this section or a wildlife propagation permit under section 935.07 of the Revised Code, as applicable. That next of kin shall comply with this chapter and rules, except that, with respect to the next of kin's initial permit, the person need not pay the applicable permit application fee.

(2) If the deceased person has a last will and testament that specifies that the dangerous wild animal or animals possessed by the person are to be transferred to another person that has been issued a wildlife shelter permit, wildlife propagation permit, or rescue facility permit issued under this chapter, transfer the dangerous wild animal or animals to the applicable permit holder;

(3) Transfer the dangerous wild animal or animals that were possessed by the deceased person in accordance with division (F) of this section.

(H) All fees collected under this section shall be credited to the dangerous and restricted animal fund created in section 935.25 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.07 - Wildlife propagation permit.

(A) A person that possesses a registered dangerous wild animal in this state on October 1, 2013, that wishes to continue to possess the dangerous wild animal on and after January 1, 2014, and that intends to propagate the animal solely for the purposes of a species survival program that complies with rules shall apply for a wildlife propagation permit under this section. An applicant need apply for only one permit regardless of the number of dangerous wild animals that the applicant possesses.

(B) Except as otherwise provided in this section, an applicant for a wildlife propagation permit shall comply with the requirements and procedures established in sections 935.05 and 935.06 of the Revised Code. The application fee for a wildlife propagation permit shall be one of the following, as applicable:

(1) One thousand dollars if the applicant possesses not more than fifty dangerous wild animals;

(2) Three thousand dollars if the applicant possesses more than fifty dangerous wild animals.

(C) The facility at which a dangerous wild animal or dangerous wild animals will be maintained under a wildlife propagation permit shall consist of at least two acres. Division (C) of this section does not apply to either of the following:

(1) Dangerous wild animals specified in division (C)(20) of section 935.01 of the Revised Code;

(2) An applicant to whom the director of agriculture issues a written waiver stating that the acreage requirement does not apply to the applicant.

(D) All fees collected under this section shall be credited to the dangerous and restricted animal fund created in section 935.25 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.08 - Restricted snake possession permit.

(A)

(1) A person that possesses a restricted snake in this state prior to January 1, 2014, that wishes to continue to possess the restricted snake on and after that date, and that does not intend to propagate, sell, trade, or otherwise transfer the snake shall obtain a restricted snake possession permit under this section not later than January 1, 2014.

(2) A person that acquires a restricted snake in this state on or after January 1, 2014, and that does not intend to propagate, sell, trade, or otherwise transfer the snake shall obtain a restricted snake possession permit under this section not later than one hundred twenty days after acquiring the snake.

(3) An applicant need apply for only one permit regardless of the number of restricted snakes that the applicant possesses.

(B) An applicant for a restricted snake possession permit shall file an application for a permit with the director of agriculture on a form prescribed and provided by the director. The application shall include all of the following:

(1) The name, date of birth, address, social security number, and federal employer identification number, if applicable, of the applicant;

(2) If different from the information provided under division (B)(1) of this section, the name and address of the location where each restricted snake will be confined;

(3) A description of each restricted snake, including the scientific and common names, the name that the applicant has given the snake, the snake's sex, age, color, and weight, and any distinguishing marks or coloration that would aid in the identification of the snake;

(4) Proof of financial responsibility as required in division (D) of this section;

(5) Except as otherwise provided in this section, proof that the applicant has at least two years of experience in the care of the species of restricted snake or snakes that are the subject of the application. If an applicant cannot provide such proof, the applicant shall pass a written examination regarding the care of restricted snakes that is established and administered in accordance with rules. The requirements of division (B)(5) of this section do not apply with respect to a restricted snake specified in division (L)(1) of section 935.01 of the Revised Code.

(6) A plan of action to be undertaken if a restricted snake escapes;

(7) A written statement from a veterinarian stating that the veterinarian is willing to provide veterinary care to an applicant's restricted snake or snakes when the care is needed;

(8) Any additional information required in rules.

An applicant shall submit a copy of the plan of action required in division (B)(6) of this section to the sheriff of the county and to the chief law enforcement officer and fire chief of the township or municipal corporation having jurisdiction where the restricted snake or snakes are confined.

(C) An applicant shall submit a fee of one hundred fifty dollars with an application.

(D)

(1) Except as provided in division (D)(3) of this section, an applicant shall obtain and maintain proof of financial responsibility in one of the following forms:

(a) A liability insurance policy with an insurer authorized or approved to write such insurance in this state that covers claims for injury or damage to persons or property caused by a restricted snake possessed by the applicant or any resulting claims against the state;

(b) A surety bond, which shall be executed by a surety company authorized to do business in this state that covers claims for injury or damage to persons or property caused by a restricted snake possessed by the applicant or any resulting claims against the state. The bond shall be in a form approved by the director of agriculture.

(2) Proof of financial responsibility shall be in one of the following amounts, as applicable:

(a) One hundred thousand dollars if the applicant possesses not more than five restricted snakes;

(b) Two hundred fifty thousand dollars if the applicant possesses at least six, but not more than fifteen restricted snakes;

(c) Five hundred thousand dollars if the applicant possesses sixteen or more restricted snakes.

The amounts specified in division (D)(2) of this section shall be for each occurrence of injury or damage.

(3) Division (D)(1) of this section does not apply to an applicant that possesses one or more restricted snakes specified in division (L)(1) of section 935.01 of the Revised Code, but no other restricted snakes.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.09 - Issuance or denial of restricted snake possession permit.

(A) Not later than ninety days after receipt of an application under section 935.08 of the Revised Code, the director of agriculture shall issue or deny a restricted snake possession permit. The director shall issue a permit to an applicant only if all of the following apply:

(1) The applicant is eighteen years of age or older.

(2) The applicant has signed an affidavit attesting that the applicant will not allow members of the public to be in physical contact with a restricted snake possessed by the applicant. Division (A)(2) of this section does not apply to either of the following:

(a) An applicant that displays a restricted snake or snakes specified in division (L)(1) of section 935.01 of the Revised Code to a primary or secondary school age student;

(b) An employee of the applicant or a volunteer who has entered into a written agreement with the applicant to work for or volunteer for the applicant and assists in the care of a restricted snake or snakes possessed by the applicant if the care is provided under the direction of the applicant.

(3) The applicant has not been convicted of or pleaded guilty to a felony drug abuse offense, an offense of violence that is a felony, or a violation of section 959.13 or 959.131 of the Revised Code or of section 2927.21 of the Revised Code as that section existed prior to its repeal by S.B. 310 of the 129th general assembly, as determined by a criminal records check performed in accordance with division (B) of this section.

(4) The applicant has signed an affidavit attesting that the facility at which a restricted snake or snakes will be maintained under the permit and the conditions in which each restricted snake will be kept in that facility are in compliance with this chapter and rules.

(5) The applicant has submitted a complete application that meets the requirements established in section 935.08 of the Revised Code.

(6) The applicant has submitted the application fee established in section 935.08 of the Revised Code.

If a permit is issued, the director shall assign a unique identification number to the permit.

(B) Prior to issuing or denying a restricted snake possession permit, the director shall submit a request to the bureau of criminal identification and investigation in the office of the attorney general for a criminal records check of the applicant for the permit. Upon receipt of a request, the superintendent of the bureau shall conduct a criminal records check in the manner described in division (B) of section 109.572 of the Revised Code to determine whether any information exists that indicates that the applicant previously has been convicted of or pleaded guilty to any of the following:

(1) A felony drug abuse offense;

(2) An offense of violence that is a felony;

(3) A violation of section 959.13 or 959.131 of the Revised Code or of section 2927.21 of the Revised Code as that section existed prior to its repeal by S.B. 310 of the 129th general assembly.

The applicant is responsible for paying all costs associated with the criminal records check.

(C) If a permit application is denied, seventy-five dollars of the permit application fee shall be retained by the director as payment for the reasonable expense of processing the application, and the remainder of the fee shall be returned to the applicant.

(D) Not later than the first day of December of each year, a permit holder shall apply to the director, on a form prescribed and provided by the director, for a renewal of the permit if the permit holder intends to retain possession of the restricted snake or snakes that are identified in the permit. Not later than thirty days after receipt of an application for renewal, the director shall renew or deny the renewal of the permit. The director shall renew the permit if the permit holder complies with this chapter and rules and pays a renewal fee in the same amount as the fee established for the initial permit in section 935.08 of the Revised Code. If a renewal permit is denied, seventy-five dollars of the renewal fee shall be retained by the director as payment for the reasonable expense of processing the application, and the remainder of the renewal fee shall be returned to the applicant.

(E) If the director denies an application for a permit or a renewal of a permit, the director shall notify the person of the denial, the grounds for the denial, and the person's right to an adjudication under Chapter 119. of the Revised Code.

(F) If a person does not appeal the determination of the director to deny an application for a permit or a renewal of a permit or if the determination of the director is affirmed under Chapter 119. of the Revised Code, not later than thirty days after the decision not to appeal or after the determination is affirmed, as applicable, the person shall transfer the restricted snake or snakes that the person possesses to a humane society, wildlife sanctuary, facility that is an accredited member of either the association of zoos and aquariums or the zoological association of America, or facility that is located in another state and that complies with that state's applicable laws. After the transfer has occurred, the person shall submit proof to the director that the restricted snake or snakes were transferred and shall specify the society, sanctuary, or facility to which the snake or snakes were transferred.

The person is responsible for all costs associated with the transfer of the restricted snake or snakes.

(G) If a person that has been issued a restricted snake possession permit under this section or a restricted snake propagation permit under section 935.10 of the Revised Code dies, the person's next of kin shall do one of the following:

(1) If the next of kin wishes to possess the restricted snake or snakes, obtain a restricted snake possession permit under this section or a restricted snake propagation permit under section 935.10 of the Revised Code, as applicable. That next of kin shall comply with this chapter and rules, except that, with respect to the next of kin's initial permit, the person need not pay the applicable permit application fee.

(2) If the deceased person has a last will and testament that specifies that the restricted snake or snakes possessed by the person are to be transferred to another person that has been issued a restricted snake possession permit under this section or a restricted snake propagation permit issued under section 935.10 of the Revised Code, transfer the restricted snake or snakes to the applicable permit holder;

(3) Transfer the restricted snake or snakes that were possessed by the deceased person in accordance with division (F) of this section.

(H) All fees collected under this section shall be credited to the dangerous and restricted animal fund created in section 935.25 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.10 - Restricted snake propagation permit.

(A)

(1) A person that possesses a restricted snake in this state prior to January 1, 2014, that wishes to continue to possess the restricted snake on and after that date, and that intends to propagate, sell, trade, or otherwise transfer the snake shall obtain a restricted snake propagation permit under this section not later than January 1, 2014.

(2) A person that acquires a restricted snake in this state on or after January 1, 2014, and that intends to propagate, sell, trade, or otherwise transfer the snake shall obtain a restricted snake propagation permit under this section not later than one hundred twenty days after acquiring the snake.

(3) An applicant need apply for only one permit regardless of the number of restricted snakes that the applicant possesses.

(B) Except as otherwise provided in this section, an applicant for a restricted snake propagation permit shall comply with the requirements and procedures established in sections 935.08 and 935.09 of the Revised Code. The application fee for a restricted snake propagation permit shall be three hundred dollars.

(C) If a permit application is denied, one hundred fifty dollars of the permit application fee shall be retained by the director of agriculture as payment for the reasonable expense of processing the application, and the remainder of the fee shall be returned to the applicant.

(D) All fees collected under this section shall be credited to the dangerous and restricted animal fund created in section 935.25 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.101 - Rescue facility permit.

(A)

(1) In lieu of obtaining any other permit under this chapter, a person that operates a rescue facility in this state prior to January 1, 2014, and that wishes to continue to operate a rescue facility on and after that date shall obtain a rescue facility permit under this section not later than January 1, 2014.

(2) A person that wishes to begin operation of a rescue facility in this state on or after January 1, 2014, shall obtain a rescue facility permit under this section not later than sixty days prior to beginning operation.

(B)

(1) An applicant for a rescue facility permit shall file an application for a permit with the director of agriculture on a form prescribed and provided by the director. The application shall include information that the director requires in rules.

(2) An applicant for a rescue facility permit shall submit one of the following fees, as applicable, with an application:

(a) Five hundred dollars if the applicant possesses not more than three dangerous wild animals;

(b) One thousand dollars if the applicant possesses at least four, but not more than fifteen dangerous wild animals;

(c) Two thousand dollars if the applicant possesses sixteen or more dangerous wild animals.

(3) If a permit application is denied, two hundred fifty dollars of the application fee shall be retained by the director as payment for the reasonable expense of processing the application and the remainder of the fee shall be returned to the applicant.

(C) The director shall issue or deny a rescue facility permit in accordance with rules. The director shall issue a rescue facility permit only if the dangerous wild animal or animals that are or are to be possessed by an applicant are sterilized.

(D) A person that has been issued a rescue facility permit under this section shall comply with the requirements regarding the care and housing of dangerous wild animals established in rules adopted under division (G) of section 935.17 of the Revised Code.

(E) A person that has been issued a rescue facility permit under this section may acquire, except by purchase, possession or ownership of a dangerous wild animal.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.11 - Persons possessing both dangerous wild animals and restricted snakes.

(A) A person that possesses at least one dangerous wild animal and at least one restricted snake shall apply for both a wildlife shelter permit issued under section 935.06 of the Revised Code and a restricted snake possession permit issued under section 935.09 of the Revised Code.

(B) A person that possesses at least one dangerous wild animal and that intends to propagate the animal solely for the purposes of a species survival program that complies with rules and that possesses at least one restricted snake and that intends to propagate, sell, trade, or otherwise transfer the snake shall apply for both a wildlife propagation permit issued under section 935.07 of the Revised Code and a restricted snake propagation permit issued under section 935.10 of the Revised Code.

(C) A person that possesses at least one dangerous wild animal and does not intend to propagate the animal and that possesses at least one restricted snake and intends to propagate, sell, trade, or otherwise transfer the snake shall apply for both a wildlife shelter permit issued under section 935.06 of the Revised Code and a restricted snake propagation permit issued under section 935.10 of the Revised Code.

(D) A person that possesses at least one dangerous wild animal and that intends to propagate the animal solely for the purposes of a species survival program that complies with rules and that possesses at least one restricted snake and does not intend to propagate, sell, trade, or otherwise transfer the snake shall apply for both a wildlife propagation permit issued under section 935.07 of the Revised Code and a restricted snake possession permit issued under section 935.09 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.12 - Compliance.

(A) Except as provided in division (B) of this section, a person that has been issued a permit under this chapter for a dangerous wild animal or animals shall comply with the requirements regarding the care and housing of dangerous wild animals established in rules.

(B) A person that has been issued a wildlife shelter, wildlife propagation permit, or rescue facility permit under this chapter for a dangerous wild animal or animals specified in division (C)(20) of section 935.01 of the Revised Code shall comply with both of the following:

(1) The requirements regarding the care of those animals established in regulations adopted under the federal animal welfare act;

(2) The requirements regarding the housing of those animals established in rules.

(C) A person that has been issued a restricted snake possession or restricted snake propagation permit under this chapter shall comply with the requirements regarding the care and housing of those snakes established in standards adopted by the zoological association of America.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.13 - Suspension or revocation of permit.

The director of agriculture may suspend or revoke a permit issued under this chapter for a violation of this chapter or rules. A person adversely affected by an order of suspension or revocation may request an adjudication under Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.14 - Maintenance of database; access.

(A) The director of agriculture shall maintain a database of both of the following:

(1) Until January 1, 2014, the name and address of each person that possesses a dangerous wild animal and registers the animal under section 935.04 of the Revised Code;

(2) On and after January 1, 2014, the name and address of each person that has applied for and been issued a permit under this chapter.

(B) The director shall allow the directors of health and natural resources to have access to the database.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.15 - Records.

(A) A person that has been issued a permit under this chapter shall maintain records of all of the following regarding each dangerous wild animal and each restricted snake that the permit holder possesses:

(1) The scientific and common names of the animal or snake, including the species;

(2) If the animal or snake was purchased or otherwise acquired from another person, the name and address of the other person;

(3) The date on which the animal or snake was acquired, if applicable;

(4) If the permit holder propagates dangerous wild animals, the date of birth of the animal if the animal was propagated by the permit holder;

(5) If the permit holder propagates restricted snakes, the date of birth of the snake if the snake was propagated by the permit holder;

(6) The name and address of the person to whom the animal or snake was sold or otherwise transferred, if applicable;

(7) The date on which the animal or snake died or escaped, if applicable;

(8) The identification number of the microchip that is implanted in the animal and the frequency of the passive integrated transponder contained in the microchip as required in section 935.04 of the Revised Code.

(B) A permit holder shall maintain the records in accordance with rules.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.16 - Escape of animal; notification.

(A) If a dangerous wild animal or restricted snake escapes, the person that possesses the animal or snake immediately shall notify both of the following:

(1) The sheriff of the county and the chief law enforcement officer of the township or municipal corporation where the escape occurred;

(2) The division of animal health in the department of agriculture by means of the twenty-four-hour telephone number that is maintained by the division.

(B)

(1) A law enforcement officer or natural resources law enforcement officer may destroy a dangerous wild animal or restricted snake that has escaped and that poses a threat to public safety.

(2) A law enforcement officer or natural resources law enforcement officer that destroys an escaped dangerous wild animal or restricted snake pursuant to division (B)(1) of this section is not liable for damages in a civil action for any injury, death, or loss to person or property that allegedly arises from the destruction of the animal or snake.

(C) The person that possesses a dangerous wild animal or restricted snake that escapes is responsible for all reasonable costs associated with the capture or destruction of the animal or snake. The person shall reimburse the political subdivision that employs the law enforcement officer who captured or destroyed the dangerous wild animal or restricted snake for the costs incurred in capturing or destroying the animal or snake. However, if the law enforcement officer is a state highway patrol trooper or if a natural resources law enforcement officer captured or destroyed the dangerous wild animal or restricted snake, the person shall reimburse the state highway patrol or department of natural resources, as applicable, for those costs.

(D)

(1) Except as provided in division (D)(2) of this section, money collected under division (C) of this section shall be credited to a special fund, which is hereby created in the applicable political subdivision. Money in the special fund shall be used exclusively for the administration and enforcement of this chapter and rules.

(2) Money collected under division (C) of this section for costs incurred by a state highway patrol trooper or a natural resources law enforcement officer under this section shall be deposited in the state treasury to the credit of the dangerous and restricted animal fund created in section 935.25 of the Revised Code.

(3) If law enforcement officers from more than one jurisdiction assist in the capture or destruction of a dangerous wild animal or restricted snake, the money collected shall be proportionally distributed to each political subdivision's special fund and the dangerous and restricted animal fund, if applicable.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.17 - Adoption of rules.

The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that establish all of the following:

(A) Both of the following concerning the registration of dangerous wild animals under section 935.04 of the Revised Code:

(1) Any additional information that must be included with a registration;

(2) Standards for the care and housing of registered dangerous wild animals, including standards for the proper care of each species of dangerous wild animal and caging and fencing of the animals.

The director shall adopt rules under division (A) of this section not later than ninety days after the effective date of this section.

(B) Standards for the care and well-being of dangerous wild animals specified in divisions (C)(1) to (19) of section 935.01 of the Revised Code that are possessed by the holders of wildlife shelter permits and wildlife propagation permits issued under this chapter. The standards shall govern at least sanitation for, provision of health care for, and feeding, caging, housing, and fencing of dangerous wild animals. In adopting rules under this division, the director shall consider the following factors:

(1) Best management practices for the care and well-being of dangerous wild animals;

(2) Public health and safety;

(3) Biosecurity;

(4) The prevention of disease;

(5) Animal morbidity and mortality data;

(6) Generally accepted veterinary medical practices;

(7) Standards adopted by the association of zoos and aquariums;

(8) Standards adopted by the zoological association of America;

(9) Standards established in the federal animal welfare act;

(10) Ethical standards established by the American veterinary medical association;

(11) Any other factors that the director considers necessary for the proper care and well-being of dangerous wild animals in this state.

(C) Standards for the housing of dangerous wild animals specified in division (C)(20) of section 935.01 of the Revised Code that are possessed by the holders of wildlife shelter permits and wildlife propagation permits issued under this chapter;

(D) All of the following concerning applications for permits issued under sections 935.06 and 935.07 of the Revised Code:

(1) Any additional information that must be included with a permit application;

(2) Criteria for determining what constitutes a species survival program for the purposes of division (A) of section 935.07 of the Revised Code and requirements and procedures that are necessary to determine if a program meets those criteria;

(3) The content of the examination specified in division (B)(6) of section 935.05 of the Revised Code. The rules shall require the examination to test an applicant's knowledge on topics that include proper diet, health care, exercise needs, and housing of the species of dangerous wild animal or animals that are the subject of the application.

(4) Procedures and requirements concerning the administration of the examination specified in division (B)(6) of section 935.05 of the Revised Code.

(E) All of the following concerning applications for permits issued under sections 935.09 and 935.10 of the Revised Code:

(1) Any additional information that must be included with a permit application;

(2) The content of the examination specified in division (B)(5) of section 935.08 of the Revised Code. The rules shall require the examination to test an applicant's knowledge on topics that include proper diet, health care, and housing of the species of restricted snake or snakes that are the subject of the application.

(3) Procedures and requirements concerning the administration of the examination specified in division (B)(5) of section 935.08 of the Revised Code.

(F) Both of the following concerning applications for permits issued under section 935.101 of the Revised Code:

(1) Information that must be included in a permit application;

(2) Criteria and procedures for the issuance or denial of a permit.

(G) Standards for the care and well-being of dangerous wild animals that are possessed by the holders of permits issued under section 935.101 of the Revised Code. The standards shall govern at least sanitation for, provision of health care for, and feeding, caging, housing, and fencing of dangerous wild animals. In adopting the rules, the director may consider the standards of care and housing established in rules adopted under division (B) of this section and section 935.12 of the Revised Code.

(H) Procedures and requirements governing the maintenance of records under section 935.15 of the Revised Code;

(I) Standards for signs that are required to be posted and displayed in accordance with section 935.18 of the Revised Code;

(J) The amount of civil penalties that may be assessed under section 935.24 of the Revised Code;

(K) Procedures and requirements governing the distribution of money under division (B)(4) of section 935.25 of the Revised Code from the dangerous and restricted animal fund created in that section;

(L) Any other provisions necessary to administer and enforce this chapter.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.18 - Sale or auction of animals prohibited.

(A) Except for a restricted snake specified in division (L)(1) of section 935.01 of the Revised Code, no person shall sell or offer for sale at auction a dangerous wild animal or restricted snake.

(B) Except for a microchip removed for purposes of a medical emergency by a veterinarian that is qualified to provide veterinary care to the dangerous wild animal, no person shall knowingly remove a microchip that is implanted in a dangerous wild animal as required in section 935.04 of the Revised Code.

(C) No person that possesses a dangerous wild animal or restricted snake shall fail to post and display any of the following:

(1) On each cage in which a dangerous wild animal is confined, signs warning the public that a dangerous wild animal is confined in the cage;

(2) At each entrance to the property where a dangerous wild animal is confined, a sign warning the public that a dangerous wild animal is on the property;

(3) On each container in which a restricted snake is confined, a sign warning the public that a restricted snake is in the container;

(4) At the main entrance to each structure where a restricted snake is confined, a sign warning the public that a restricted snake is in the structure;

(5) On a vehicle that is used to transport a dangerous wild animal or restricted snake, a sign warning that a dangerous wild animal or restricted snake, as applicable, is in the vehicle.

The signs shall comply with standards established in rules.

(D) No person shall knowingly release a dangerous wild animal or restricted snake into the wild.

(E) No person shall allow a dangerous wild animal or restricted snake to roam off the property where it is confined.

(F) No person shall remove any teeth or claws from a dangerous wild animal or restricted snake, as applicable, unless determined to be medically necessary by a veterinarian.

(G) No person shall violate any other provisions of this chapter or rules.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.19 - Access to premises.

(A)

(1) The director of agriculture or the director's designee may enter at all reasonable times any premises at which a dangerous wild animal or restricted snake is confined, with the consent of the owner of the premises, for the purpose of determining compliance with this chapter and rules.

(2) If the director or the director's designee is denied access to any such premises, and if the director reasonably suspects that the person who possesses the dangerous wild animal or restricted snake is not in compliance with this chapter or rules, the director may apply to a court of competent jurisdiction in the county in which the premises is located for a search warrant authorizing access to the premises for the purposes of this section.

(3) The court shall issue the search warrant for the purposes requested if there is probable cause to believe that the person is not in compliance with this chapter or rules. The finding of probable cause may be based on hearsay, provided that there is a substantial basis for believing that the source of the hearsay is credible and that there is a factual basis for the information furnished.

(B) The director may designate any of the following to conduct inspections under this section:

(1) Employees of the department of agriculture;

(2) Natural resources law enforcement officers with the consent of the director of natural resources;

(3) Employees of the department of health with the consent of the director of health;

(4) Employees of a board of health with the consent of the board;

(5) Agents of a humane society appointed under section 1717.06 of the Revised Code with the consent of the humane society.

(C) If a person designated under division (B) of this section determines, while conducting an inspection, that a violation of this chapter or rules has occurred, is occurring, or may occur, the person shall immediately notify the director of agriculture. The director may proceed as provided in section 935.24 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.20 - Investigations.

(A) On and after January 1, 2014, the director of agriculture immediately shall cause an investigation to be conducted if the director has reason to believe that one of the following may be occurring:

(1) A dangerous wild animal is possessed by a person who has not been issued a wildlife shelter permit, wildlife propagation permit, or rescue facility permit under this chapter.

(2) A restricted snake is possessed by a person that has not been issued a restricted snake possession permit or restricted snake propagation permit under this chapter.

(3) A dangerous wild animal or restricted snake is being treated or kept in a manner that is in violation of this chapter or rules.

For purposes of the investigation, the director or the director's designee may order the animal or snake that is the subject of the notification to be quarantined or may order the transfer of the animal or snake to a facility that is on the list maintained by the director under this section. If the director's designee orders the animal or snake to be quarantined or transferred, the designee shall provide a copy of the order to the director.

(B) The director shall attempt to notify the person owning or possessing an animal or snake that has been ordered to be quarantined or transferred under division (A) of this section. The notice shall be delivered in person or by certified mail. The director also may post a copy of a quarantine order at two conspicuous locations on the premises where the animal or snake is quarantined. The director shall maintain a copy of an order issued under this section and evidence that the director attempted to notify the person owning or possessing the animal or snake.

(C) A quarantine or transfer order issued under this section shall contain all of the following:

(1) The name and address of the person owning or possessing the animal or snake, if known;

(2) A description of the quarantined or transferred animal or snake;

(3) A description of the premises affected by the quarantine or transfer;

(4) The reason for the quarantine or transfer;

(5) Any terms and conditions of the quarantine or transfer;

(6) A notice that a person adversely affected by the order may request a hearing to review the order.

(D) A person that is adversely affected by a quarantine or transfer order pertaining to a dangerous wild animal or restricted snake owned or possessed by the person, within thirty days after the order is issued, may request in writing an adjudication in accordance with Chapter 119. of the Revised Code. A request for an adjudication does not stay a quarantine or transfer order.

(E) The owner of or person possessing a dangerous wild animal or restricted snake that was quarantined or transferred under division (A) of this section shall be responsible for all reasonable costs associated with the quarantine or transfer, including the costs of transportation, housing, food, and veterinary care for the animal or snake. If such an owner or person is unable to pay for the reasonable costs, the director shall certify the costs to the county auditor to be assessed against any property of the owner or person and thereby made a lien upon it and collected as other taxes. All money from the collection of liens under this division shall be credited in accordance with division (J) of this section.

(F) If the state veterinarian determines that a dangerous wild animal or restricted snake that was quarantined or transferred under division (A) of this section is infected with or exposed to a dangerously contagious or infectious disease or is seriously injured, the state veterinarian shall so notify the director. The director may order the animal or snake to be humanely euthanized by a veterinarian if the state veterinarian has indicated that euthanization is medically necessary.

(G) A quarantine or transfer order issued under this section shall remain in effect until one of the following occurs:

(1) The director, after reviewing the results of the investigation conducted under division (A) of this section, issues a written notice of release.

(2) A court of competent jurisdiction orders the quarantine or transfer order to be terminated in a proceeding conducted under division (H) of this section.

(3) A court of competent jurisdiction orders the seizure of the dangerous wild animal or restricted snake in a proceeding conducted under division (H) of this section.

(H) If, after reviewing the results of an investigation concerning a dangerous wild animal or restricted snake conducted under division (A) of this section and after resolution of any proceeding conducted under division (D) of this section, the director determines that a circumstance described in division (A)(1), (2), or (3) of this section is or was occurring, the director shall initiate, in a court of competent jurisdiction, a proceeding for the permanent seizure of the animal or snake, as applicable. If the court affirms the director's determination that a circumstance described in division (A)(1), (2), or (3) of this section is or was occurring, the court shall order the animal or snake seized and shall order the method of disposition of the animal or snake. The court may order the person owning or possessing the animal or snake to pay all reasonable costs associated with the seizure and, if applicable, the costs associated with the quarantine or transfer of the animal or snake, including the costs of transportation, housing, food, and veterinary care of the animal or snake. If the court does not affirm the director's determination, the court shall order the quarantine or transfer order to be terminated and the animal or snake to be returned to the person owning or possessing it, if applicable.

(I) The director may authorize any of the following to conduct an investigation and order the quarantine or transfer of a dangerous wild animal or restricted snake under division (A) of this section:

(1) Employees of the department of agriculture;

(2) Natural resources law enforcement officers with the consent of the director of natural resources;

(3) Employees of the department of health with the consent of the director of health;

(4) Employees of a board of health with the consent of the board;

(5) Agents of a humane society appointed under section 1717.06 of the Revised Code with the consent of the humane society;

(6) Law enforcement officers with the consent of the sheriff of the county or the chief law enforcement officer of the township or municipal corporation, as applicable, by whom the law enforcement officers are employed;

(7) Law enforcement officers who are state highway patrol troopers with the consent of the superintendent of the state highway patrol.

(J) Money collected for reimbursement of costs associated with the quarantine or transfer of dangerous wild animals and restricted snakes under this section shall be credited to one of the following funds, as applicable:

(1) If the animal or snake was quarantined or transferred by an employee of the department of agriculture or the department of health, a natural resources law enforcement officer, or a law enforcement officer who is a state highway patrol trooper, the dangerous and restricted animal fund created in section 935.25 of the Revised Code;

(2) If the animal or snake was quarantined or transferred by an employee of a board of health, a special fund, which is hereby created in each health district, that shall be used exclusively for the administration and enforcement of this chapter and rules;

(3) If the animal or snake was quarantined or transferred by an agent of a humane society, a special fund, which is hereby created in each county that has a humane society, that shall be used exclusively for the administration and enforcement of this chapter and rules;

(4) If the animal or snake was quarantined or transferred by a law enforcement officer who is not a state highway patrol trooper, the special fund that is created in the political subdivision that employs the law enforcement officer in division (D) of section 935.16 of the Revised Code.

(K) The director shall maintain a list of facilities inside and outside the state that the director determines are eligible to accept dangerous wild animals and restricted snakes for the purposes of this section.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.21 - Other officers authorized to investigate.

The director of agriculture may request either of the following to accompany the director or an employee of the department of agriculture for purposes of investigations and inspections conducted under this chapter:

(A) A law enforcement officer;

(B) With the consent of the director of natural resources, a natural resources law enforcement officer.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.22 - Liability for destruction of animal or snake.

An employee of an agency or political subdivision of the state that destroys a dangerous wild animal or restricted snake that is a threat to public safety is not liable for damages in a civil action for any injury, death, or loss to person or property that allegedly arises from the destruction of the animal or snake.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.23 - Requirements for access to antivenom; list of species; liability for treatment of bites.

(A) The owner of a restricted snake specified in division (L)(2), (3), or (4) of section 935.01 of the Revised Code shall do both of the following:

(1) Have access to antivenom for each species of snake that the person owns either at the location where each snake is confined or at a hospital, as defined in section 3727.01 of the Revised Code, with which the owner has entered into a written agreement to provide the antivenom. However, an owner may apply to the director of agriculture for a waiver to have access to antivenom in a location that is not specified in division (A)(1) of this section.

(2) Submit proof of having access to the antivenom required by division (A)(1) of this section to the sheriff of the county and the chief law enforcement officer of the township or municipal corporation in which each snake that the person owns is confined.

In addition, the owner shall submit a list that contains the name of each species of restricted snake specified in division (L)(2), (3), or (4) of section 935.01 of the Revised Code that the person owns to the sheriff of the county and the chief law enforcement officer of the township or municipal corporation in which each snake is confined. If the restricted snake or snakes owned by the person change, the owner shall submit an updated list to the sheriff of the county and the chief law enforcement officer of the township or municipal corporation in which each such snake is confined no later than seven days after the change occurs.

(B) If a restricted snake specified in division (L)(2), (3), or (4) of section 935.01 of the Revised Code bites a person other than the snake's owner, the owner is liable for all costs associated with the treatment of the bite, including the cost of replacement of any antivenom that was used to treat the bite.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.24 - Civil penalty.

(A) The attorney general, upon request of the director of agriculture, shall bring an action for injunction against any person who has violated, is violating, or is threatening to violate this chapter or rules. The court of common pleas in which an action for injunction is filed has jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated, is violating, or is threatening to violate this chapter or rules.

(B)

(1) The director may assess a civil penalty against any person that the director determines is not in compliance with this chapter or rules.

(2) The director shall afford the person an opportunity for an adjudication under Chapter 119. of the Revised Code to challenge the director's determination that the person is not in compliance with this chapter or rules. However, the person may waive the right to an adjudication.

(3) If the opportunity for an adjudication is waived or if, after an adjudication, the director determines that a violation has occurred or is occurring, the director may issue an order and assess a civil penalty in an amount established in rules against the violator. The order and the assessment of the civil penalty may be appealed in accordance with section 119.12 of the Revised Code.

(C) Notwithstanding any other section of the Revised Code, money resulting from any action taken under this section shall be credited to the dangerous and restricted animal fund created in section 935.25 of the Revised Code.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.25 - Dangerous and restricted animal fund.

(A) There is hereby created in the state treasury the dangerous and restricted animal fund, which shall consist of all of the following:

(1) Money collected from permit application fees under this chapter;

(2) Money credited to the fund under division (J)(1) of section 935.20 of the Revised Code;

(3) Money credited to the fund under division (D) of section 935.24 of the Revised Code.

(B) Money in the fund shall be used for any of the following purposes:

(1) Administration and enforcement of this chapter and rules;

(2) Compensation of the department of natural resources or the state highway patrol for the costs incurred in capturing or destroying a dangerous wild animal or restricted snake pursuant to section 935.16 of the Revised Code;

(3) Compensation of the departments of natural resources and health, the state highway patrol, and boards of health for the costs incurred in conducting investigations and quarantining or transferring a dangerous wild animal or restricted snake pursuant to section 935.20 of the Revised Code;

(4) Compensation of a facility that is on the list maintained by the director of agriculture under division (K) of section 935.20 of the Revised Code and that accepts a dangerous wild animal or restricted snake pursuant to that section.

(C) Investment earnings of the fund shall be credited to the fund.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.26 - Dangerous and restricted animals advisory board.

(A) There is hereby created the dangerous and restricted animals advisory board consisting of the following members:

(1) The director of agriculture or the director's designee, who shall be the chairperson of the board;

(2) The director of natural resources or the director's designee;

(3) The director of health or the director's designee;

(4) The state veterinarian in the department of agriculture;

(5) The following eleven members who shall be appointed by the governor with the advice and consent of the senate and shall be residents of this state:

(a) One member representing dangerous wild animal or restricted snake owners;

(b) One member who is knowledgeable about dangerous wild animals or restricted snakes;

(c) One member representing an accredited member of the association of zoos and aquariums that operates in this state;

(d) One member representing an accredited member of the zoological association of America;

(e) Two members who are veterinarians;

(f) Two members representing the public;

(g) One member representing the governor;

(h) One member representing a humane society;

(i) One member representing a board of health.

(6) One member appointed by the speaker of the house of representatives who shall be a restricted snake owner;

(7) One member appointed by the president of the senate who shall be a dangerous wild animal owner.

Not more than seven members appointed to the board at any given time shall be members of the same political party.

(B)

(1) The governor, the speaker of the house of representatives, and the president of the senate shall make initial appointments to the board not later than forty-five days after the effective date of this section.

(2) The following initial members of the board appointed by the governor shall be appointed for a term ending January 15, 2013:

(a) The member representing dangerous wild animal or restricted snake owners;

(b) One of the members who is a veterinarian;

(c) The member representing the governor;

(d) The member representing an accredited member of the zoological association of America;

(e) The member representing a board of health.

(3) The following initial members of the board shall be appointed for a term ending January 15, 2014:

(a) The member appointed by the speaker of the house of representatives;

(b) The member who is knowledgeable about dangerous wild animals or restricted snakes;

(c) The member representing a humane society;

(d) One of the members representing the public.

(4) The following initial members of the board shall be appointed for a term ending January 15, 2015:

(a) The member appointed by the president of the senate;

(b) The member representing an accredited member of the association of zoos and aquariums that operates in this state;

(c) One of the members representing the public;

(d) One of the members who is a veterinarian.

Thereafter, terms of office of appointed members shall be for three years with each term ending on the same day of the same month as did the term that it succeeds. An appointed member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed.

The terms of office of the director of agriculture, the director of natural resources, the director of health, their designees, and the state veterinarian shall coincide with the length of time that the person holds the position of director or state veterinarian or is a designee, as applicable. If a director, a designee, or the state veterinarian resigns or that person's employment is terminated, that person shall cease to serve on the board, and the successor of that person shall serve on the board in accordance with this section.

(C) Vacancies on the board shall be filled in the manner provided for original appointments. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of one hundred eighty days has elapsed, whichever occurs first. A member may be reappointed upon the expiration of the member's term.

(D) The board shall hold at least three regular meetings each year and may hold additional meetings at times that the chairperson or a majority of the board members considers appropriate. At the first meeting of the board in each calendar year, the director of agriculture or the director's designee shall designate one member of the board to serve as its vice-chairperson. A majority of the board constitutes a quorum. The board may act only if a quorum is present and only by a majority vote of the members.

(E) Serving as an appointed member of the board does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(F) Appointed members of the board shall receive no compensation for their services. Members shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members. The expenses shall be paid from the dangerous and restricted animal fund created in section 935.25 of the Revised Code. The expenses shall be paid in accordance with the rules and requirements adopted by the department of administrative services that are applicable to state employees.

(G) The board may create committees that it considers appropriate to make recommendations to the board. Committees may include members who do not serve on the board.

(H) The board shall do both of the following:

(1) Review the rules that have been or are proposed to be adopted under divisions (A)(2) and (B) of section 935.17 of the Revised Code;

(2) Advise the director of agriculture on the administration of this chapter and rules.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.27 - Dangerous wild animal state emergency response commission.

(A) There is hereby created the dangerous wild animal state emergency response commission consisting of all of the following:

(1) The director of agriculture or the director's designee, who shall be the chairperson of the commission;

(2) The director of natural resources or the director's designee;

(3) The director of health or the director's designee;

(4) The executive director of the emergency management agency or the executive director's designee;

(5) A member of the house of representatives appointed by the speaker of the house of representatives;

(6) A member of the senate appointed by the president of the senate;

(7) Both of the following members who shall be appointed by the governor with the advice and consent of the senate:

(a) A person representing a local law enforcement agency;

(b) A person representing the owners of dangerous wild animals.

(B) Not later than thirty days after the effective date of this section, the governor shall make appointments to the commission. Of the initial appointments, one shall serve for a term of two years and one shall serve for a term of three years. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed.

Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The commission shall meet at times that the chairperson or a majority of the commission members considers appropriate, provided that no meeting shall be held on the call of the chairperson unless at least seven days' written notice first is provided to all members of the commission. At the first meeting of the commission in each calendar year, the director of agriculture shall designate one member of the commission to serve as its vice-chairperson. A majority vote of the members of the commission is necessary to take action on any matter. A vacancy on the commission does not impair the right of the other members to exercise all of the commission's powers.

Appointed members of the commission shall serve without compensation for attending commission meetings. Members of the commission shall be reimbursed for their actual and necessary expenses incurred in the performance of official duties as members of the commission.

The department of agriculture shall provide the commission with the personnel, office space, and incidentals necessary for it to perform its duties and exercise its powers.

(C) The commission shall do the following:

(1) Establish a state dangerous wild animal emergency response plan for escaped dangerous wild animals in this state;

(2) By resolution, appoint members to a dangerous wild animal county emergency response team for each county. A county emergency response team shall consist of the number of members that the commission considers appropriate, but shall include representatives from each of the following groups or organizations: elected local officials, law enforcement personnel, emergency management personnel, firefighting personnel, first aid personnel, health personnel, broadcast and print media personnel, and persons that possess dangerous wild animals.

(3) Examine and approve or reject emergency response plans submitted to the commission by each county's dangerous wild animal county emergency response team.

The commission shall establish procedures and requirements for the preparation and examination and the approval or rejection of a county's emergency response plan.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.28 - County emergency response plan.

The dangerous wild animal county emergency response team of a county established under section 935.27 of the Revised Code shall prepare an emergency response plan for the county. The plan shall include the methods and procedures that will be utilized in the county in the event of an escaped dangerous wild animal in the county. The emergency response team shall submit the plan to the dangerous wild animal emergency response commission established in section 935.27 of the Revised Code for the commission's approval. The emergency response team shall update the plan on an annual basis and shall submit the updated plan to the commission for approval.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.29 - Local ordinances.

(A) For the purposes of this section, ordinances to control dangerous wild animals, restricted snakes, or both include, but are not limited to, ordinances concerned with the acquisition or possession of dangerous wild animals or restricted snakes, dangerous wild animals or restricted snakes as public nuisances, and dangerous wild animals or restricted snakes as a threat to public health, safety, and welfare.

(B) A municipal corporation may adopt and enforce ordinances that are more stringent than the requirements established by this chapter and rules in order to control dangerous wild animals, restricted snakes, or both within the municipal corporation.

(C) No person shall violate an ordinance adopted under this section.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 935.99 - Criminal penalties.

(A) Whoever violates division (A), (B), (C), (E), (F), or (G) of section 935.18 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(B) Whoever violates division (D) of section 935.18 of the Revised Code is guilty of a felony of the fifth degree.

(C) Whoever violates division (C) of section 935.29 of the Revised Code is guilty of a minor misdemeanor. Each day of continued violation constitutes a separate offense. Fines levied and collected for violations of that division shall be distributed by the mayor or clerk of the municipal court in accordance with section 733.40 or division (F) of section 1901.31 of the Revised Code to the treasury of the municipal corporation whose ordinance was violated.

Added by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.






Chapter 941 - ANIMAL DISEASES

Section 941.01 - Animal diseases definitions.

As used in this chapter:

(A) "Dangerously contagious or infectious disease" means any disease, including any foreign animal disease, or vector, that the director of agriculture, in his sound discretion, determines to be of harmful effect on the animal or poultry industry or the public health and to be capable of transmission by any means from a carrier animal to a human or to another animal.

(B) "Geographic area" means any county or counties within this state or parts thereof as may be designated by the director.

(C) "Animal" means any animal that is a bird, reptile, amphibian, fish, or mammal, other than humans.

(D) "Domestic animal" includes livestock; other animals that through long association with humans have been bred to a degree resulting in genetic changes affecting the temperament, color, conformation, or other attributes of the species to an extent that makes them different from nondomestic animals of their kind; and other animals as defined by rule by the director.

(E) "Foreign animal disease" means a contagious or infectious disease that is not present in United States domestic or nondomestic species populations and is listed by the United States department of agriculture as a "foreign animal disease."

(F) "Nondomestic animal" means any animal that is not domestic, including at least nonindigenous animals and animals usually not in captivity.

(G) "Poultry" means any domesticated fowl kept in confinement, except for doves and pigeons, that are bred for the primary purpose of producing eggs or meat for human consumption. "Poultry" includes chickens, turkeys, waterfowl, and game birds.

(H) "Vector" means a disease carrier, usually from, but not limited to, the arthropod class, which transfers an infectious agent that may transmit a dangerously contagious or infectious disease from one host to another.

(I) "Residue" means any poisonous or deleterious pesticide governed by 40 C.F.R. 180, any poisonous or deleterious substance governed by 21 C.F.R. 109.6, or any other substance governed by 21 C.F.R. 556.

(J) "Seal" means any band or object made of metal, plastic, or other material placed on a vehicle or other means of conveyance so that when the vehicle or conveyance is opened, the band or object is affected, altered, or broken.

Effective Date: 06-20-1994



Section 941.02 - Chief of division of animal health - qualifications and duties.

(A) The chief of the division of animal health, appointed by the director of agriculture under sections 121.04 and 121.05 of the Revised Code, shall be a veterinarian accredited and licensed to practice in this state.

(B) The chief shall promote and protect the livestock, poultry, and other animal interests of the state, prevent the spread of dangerously contagious or infectious disease, provide for the control and eradication of such disease, and cooperate with the United States department of agriculture in such work.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 06-20-1994



Section 941.03 - Administrative rules.

(A) The director of agriculture, under Chapter 119. of the Revised Code, may adopt and enforce rules to carry out this chapter, including designating a disease or vector as a dangerously contagious or infectious disease.

(B) No person shall fail to comply with the rules adopted by the director under division (A) of this section.

Effective Date: 06-20-1994



Section 941.04 - Access to premises containing contagious or infected animal by director.

(A) Whenever the director of agriculture or his authorized representative reasonably suspects that any premises or means of conveyance contains an animal that is infected with or has been exposed to a dangerously contagious or infectious disease or is adulterated with a residue, he shall have free access to those premises or that means of conveyance at any reasonable time.

(B) Whenever the director of agriculture or his authorized representative reasonably suspects that any vehicle or means of conveyance traveling into or through the state contains an animal, he shall have free access to the vehicle or means of conveyance, including the right to stop such vehicle or conveyance transporting animals into or through the state. The director or his representative may examine any certificate of veterinary inspection, animal health certificate, waybill, yarding reciept, sale ticket, or other document required by this chapter or rules adopted under it. The director or his representative also may inspect the vehicle or conveyance for the purposes of verifying the presence or existence of any animal for which a document is required by this chapter or rules adopted under it and verifying lawful possession or ownership of the animal. This division does not apply to animals transported intrastate

Within the parameters of the United States and Ohio constitutions, any person who operates a vehicle or means of conveyance upon a roadway in this state is deemed to have consented to the inspection of the vehicle or conveyance and the documents as described in this section.

(C) In the event the owner of the animal or the operator of the vehicle or conveyance fails to present any document required by this chapter and rules adopted under it, or if the documents indicate or the director or his representative reasonably suspects that an animal is infected with or has been exposed to a dangerously contagious or infectious disease or is adulterated with a residue, the director or his representative shall seal the vehicle or conveyance. A seal shall not be broken or removed from a vehicle or conveyance within this state or any other state except by the director or his representative or by a person holding a similar position in another state, territory, or country.

Once the vehicle or conveyance is sealed, its operator shall choose a course of action to be taken under division (D) of section 941.10 of the Revised Code. If the operator fails to choose and the owner of the animal can be contacted, the owner shall make the choice. If the owner cannot be contacted, the director or his representative shall make the choice. Any time that the director or his representative determines that a course of action under division (D) of section 941.10 of the Revised Code is inappropriate, he may refuse to allow that course of action to be taken or may limit it. The director or his representative shall issue a permit designating and requiring compliance with the course of action chosen under this division.

If the director or his representative reasonably suspects that an animal is stolen or that the operator of the vehicle or conveyance is not in lawful possession of the animal, or while waiting for a search warrant to be issued under section 941.042 of the Revised Code, he may detain or impound the vehicle or conveyance or detain the animal. If the director or his representative determines, during any detention or impoundment, that disposal of the animal is necessary, he may provide for its disposal in accordance with section 941.043 of the Revised Code.

(D) The director or his representative, in performing his duties under this section, may call on such law enforcement personnel and government officials as are necessary to assist him. The director or his representative may detain or follow any vehicle or conveyance until those persons arrive.

(E) At the direction of the director and in his discretion, an employee of the animal and plant health inspection service-veterinary services in the United States department of agriculture may be an authorized representative of the director for purposes of this chapter.

Effective Date: 06-20-1994



Section 941.041 - Prohibitions regarding animal diseases.

No person shall do any of the following:

(A) Fail to stop the person's vehicle or conveyance when directed to do so in accordance with section 941.04 of the Revised Code;

(B) Import, carry, transport, or bring an animal into this state unaccompanied by a certificate of veterinary inspection, animal health certificate, waybill, yarding receipt, sale ticket, or other document required by this chapter and rules adopted under it;

(C) Fail to present any document identified in division (B) of this section when requested to do so by the director of agriculture or the director's authorized representative;

(D) Fail to permit the director or the director's authorized representative to inspect any vehicle or means of conveyance in accordance with section 941.04 of the Revised Code;

(E) Violate the seal placed on the vehicle or means of conveyance by the director or the director's authorized representative;

(F) Violate or fail to comply with the terms of the permit issued under division (C) of section 941.07 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 06-20-1994



Section 941.042 - Application for search warrant to allow access or admission.

If the director of agriculture or his authorized representative is denied access or admission to any premises, vehicle, or conveyance to which access or admission is authorized by section 941.04 of the Revised Code, he may apply to any court of competent jurisdiction for a search warrant allowing the access or admission.

Effective Date: 06-20-1994



Section 941.043 - Order for immediate slaughter or boarding of animal.

If the owner of the animal or the operator of the vehicle or conveyance is unable or refuses to comply with the permit issued under division (C) of section 941.04 of the Revised Code, or if necessary during a detention or impoundment in accordance with that division, the director of agriculture or the director's authorized representative may order the immediate slaughter of the animal in accordance with division (D)(3) of section 941.10 of the Revised Code and in the manner the director determines is most efficient, or may board or stable the animal at a location that can provide and care for the animal. All costs incurred as the result of a slaughter or boarding under this section shall be assessed against the owner of the animal, and the department of agriculture shall provide written notice to the owner demanding reimbursement for the costs. The owner shall reimburse the department for any such costs it has incurred within seventy-two hours after receiving the notice. The director may retain any proceeds from the slaughter of the animal to apply against any costs the department has incurred.

No person taking action as authorized by this section is liable for any losses incurred as the result of that action.

Effective Date: 06-14-1995



Section 941.05 - Inspections - authority and enforcement.

(A) No owner or bailee of the premises or means of conveyance on which an animal is contained, shall fail to provide all reasonable assistance to a person authorized under section 941.04 of the Revised Code, if that person requests to make an inspection of such premises or means of conveyance.

(B) During any inspection by an authorized person, no person shall conceal or attempt to conceal any animal on the premises or means of conveyance on which such authorized person is conducting his inspection.

(C) Any law enforcement officer of the state or a political division thereof shall, within such officer's area of jurisdiction, assist any authorized person in the enforcement of Chapter 941. of the Revised Code when requested to do so by the director of agriculture.

Effective Date: 01-01-1974



Section 941.06 - Enforcing authority.

(A) If any person has reason to suspect the existence of a dangerously contagious or infectious disease or a residue, he immediately shall give notice of that fact to the director of agriculture or to a licensed veterinarian.

(B) If a veterinarian receives notice of the existence or suspected existence of a dangerously contagious or infectious disease or a residue as provided in division (A) of this section, he immediately shall communicate that notice to the director.

(C) No person shall sell, attempt to sell, keep with intent to sell, or otherwise transfer to another person an animal that he knows, or has reason to know, is infected with or exposed to any dangerously contagious or infectious disease or is adulterated with a residue, except as otherwise provided in this chapter or rules adopted under it.

Effective Date: 06-20-1994



Section 941.07 - Dangerously contagious or infectious disease or a residue.

(A) When the director of agriculture is notified by any person of the possibility of the existence of a dangerously contagious or infectious disease or residue, the director immediately shall order an investigation to be made. In order to conduct an investigation, the director or his designee may quarantine the animal and, if he considers it necessary, the geographic area in which the animal was located immediately, so that he is able to inspect, examine, and test the animal and other animals within the geographic area.

(B) Except as otherwise provided in this chapter, if, as the result of the investigation, an animal is found to be infected with or exposed to a dangerously contagious or infectious disease or adulterated with a residue, the director or his authorized representative may issue quarantine orders, without a prior hearing, pursuant to this section in order to prevent dangerously contagious or infectious diseases or residues from affecting other animals in the state or the public health. No person shall fail to comply with the terms and conditions of the quarantine order.

(C) No animal or its means of conveyance shall be brought to or removed from the premises or geographic area disclosed in a quarantine order without written permission from the director or his authorized representative.

(D) The director, if possible, shall notify any person owning or having custody of a quarantined animal either in person or by certified mail, return receipt requested. Evidence of the notification of a quarantine order shall be proved by affidavit or by the certified mail return receipt. The director also may post the quarantine order at two conspicuous places on the quarantined premises.

(E) A quarantine order shall contain all of the following information:

(1) The name and address of the person owning and having custody of the quarantined animal, if known;

(2) A description of the quarantined animal;

(3) A description of the premises and means of conveyance affected by the quarantine;

(4) The reason for the quarantine;

(5) The terms and conditions applicable to the quarantine;

(6) A notice to the effect that persons adversely affected by the quarantine order may request a hearing to review the order.

(F) A person adversely affected by a quarantine order, within thirty days after the order is issued, may request in writing a hearing in accordance with Chapter 119. of the Revised Code. A request for a hearing does not stay a quarantine order.

(G) A quarantine order shall remain in effect until a written notice of release is issued by the department of agriculture, or until ordered to be removed after a hearing under division (F) of this section.

(H) All necessary and proper expenses incurred by the director in the quarantine of an animal shall be paid by the state. However, such expenses shall not include the maintenance, feeding, and quartering of the animal while in quarantine.

(I) A copy of the results of any tests or method of detection for a dangerously contagious or infectious disease, conducted by a person authorized by the department of agriculture, shall be admitted in any court as prima-facie proof of such results when such results are certified by the department or authorized person.

Effective Date: 06-20-1994



Section 941.08 - Testing or examining animal.

(A) Any owner or bailee of an animal that is to be tested or examined by a person authorized by the department of agriculture shall stable the animal when requested to do so by the authorized person.

(B) The owner or person in charge of an animal that is to be tested or examined by a person authorized by the department shall furnish all reasonable assistance in the handling, restraint, and care of the animal.

(C) In the event the owner or bailee of an animal refuses to stable the animal or assist in its handling, restraint, and care, the department shall cease testing and shall quarantine the animal. Any person adversely affected by the termination of testing may request a hearing in accordance with division (F) of section 941.07 of the Revised Code.

Effective Date: 06-20-1994



Section 941.09 - Rules governing identification of animals.

(A) The director of agriculture may adopt and enforce rules in accordance with Chapter 119. of the Revised Code governing the identification of an animal tested for, vaccinated against, or infected with a dangerously contagious or infectious disease or adulterated with a residue and the importation, use, dispensation, and reporting of the use of vaccines for mitigating dangerously contagious or infectious diseases or other treatments for residues.

(B) No person shall remove, alter, or replace an identification that is required by federal or state law and is placed upon an animal by a person authorized by the director.

Effective Date: 06-20-1994



Section 941.10 - Rules governing importation and movement of animals.

(A) The director of agriculture may adopt and enforce rules to govern the importation and movement of animals.

(B) Whenever the governor upon receipt of information from the director believes that any condition or disease, including a dangerously contagious or infectious disease present in any other state, territory, or country, may endanger the health of livestock, animals, or persons of this state, he may prohibit or regulate by proclamation, the importation from such other state, territory, or country, of animals of a kind that could carry that disease or condition into this state.

(C) No person shall import, move, sell, or dispose of any animal contrary to a proclamation issued by the governor under division (B) of this section, without first obtaining written permission from the director.

(D) When an animal is moved into the state in violation of any applicable federal or state law, the director or his authorized representative without prior hearing, may take whichever of the following courses of action regarding the animal as he determines is most appropriate:

(1) Quarantine the animal until it is brought into compliance;

(2) Order the animal returned to the point of origin;

(3) Order the animal moved to slaughter.

Effective Date: 06-20-1994



Section 941.11 - Order for destruction of animal.

(A) Except as otherwise provided in this chapter, the director of agriculture, without prior hearing, may order the destruction of any domestic or nondomestic animal found to be adulterated with residues, infected with or exposed to a dangerously contagious or infectious disease, or determined to endanger the health or well-being of animal populations or public health in the state. If the director determines that seizure and destruction of a nondomestic animal is necessary, he shall coordinate the seizure and destruction of that animal with the department of natural resources.

(B) No person shall fail to comply with the director's order to destroy an animal found to be infected with or exposed to a dangerously contagious or infectious disease or adulterated with residues.

(C) The director, if possible, shall notify any person owning or having custody of an animal ordered destroyed, either in person or by certified mail, return receipt requested, prior to destruction. Evidence of the notification of a destruction order shall be proved by an affidavit or by the certified mail return receipt.

(D) A destruction order shall contain all of the following information:

(1) The name and address of the person owning and having custody of the animal, if known;

(2) A description of the animal affected by the order;

(3) The reason for the order;

(4) A reasonable deadline for compliance with the order;

(5) A notice to the effect that any person adversely affected by the destruction order may request a hearing to review the order.

(E) A person adversely affected by an order may request in writing, within thirty days after receiving the order, a hearing in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-20-1994



Section 941.12 - Appraising animal ordered destroyed.

(A) Except as provided in rules adopted under section 941.41 of the Revised Code, no animal shall be ordered destroyed by the director of agriculture, in accordance with this chapter, until that animal has been appraised in accordance with divisions (B) and (C) of this section. This section does not apply to any animal that is adulterated with residues and ordered destroyed by the director.

(B) The director of agriculture shall appraise, based on current market value, any animal destroyed by his order under this chapter, and may indemnify the owner of the animal if, upon the request of the director, the director of budget and management provides written notification to the director of agriculture that there is an unencumbered balance in the appropriation for the current biennium sufficient to pay the indemnity. The amount of indemnity shall be the appraised value of the animal, less any salvage value and indemnity received from another agency. In no case shall the state indemnity payment exceed fifty dollars per head for a grade animal or one hundred dollars per head for a registered purebred animal.

(C) For the purpose of indemnification, the value of any animal ordered destroyed shall be determined by an appraisal made by a representative chosen by the owner and a representative chosen by the department of agriculture. In the event of a disagreement as to the amount of the appraisal, a third disinterested person shall be selected, at the owner's expense, by the two, to act with them in the appraisal of the animal.

(D) The director of agriculture may refuse to pay an indemnity for any animal ordered destroyed if the owner has been convicted of or pleads guilty to a violation of any of the provisions of this chapter or the rules promulgated thereunder.

Effective Date: 06-20-1994



Section 941.13 - [Repealed].

Effective Date: 06-20-1994



Section 941.14 - Disposal of dead or destroyed animals.

(A) The owner shall burn the body of an animal that has died of, or been destroyed because of, a dangerously infectious or contagious disease, bury it not less than four feet under the surface of the ground, dissolve it by alkaline hydrolysis, remove it in a watertight tank to a rendering establishment, or otherwise dispose of it in accordance with section 953.26 or 1511.022 of the Revised Code within twenty-four hours after knowledge thereof or after notice in writing from the department of agriculture.

(B) The owner of premises that contain a dead animal shall burn the body of the animal, bury it not less than four feet beneath the surface of the ground, dissolve it by alkaline hydrolysis, remove it in a watertight tank to a rendering establishment, or otherwise dispose of it in accordance with section 953.26 or 1511.022 of the Revised Code within a reasonable time after knowledge thereof or after notice in writing from the department or from the township trustees of the township in which the owner's premises are located.

(C) Notwithstanding division (A) or (B) of this section, the director of agriculture, in written notice sent to the owner of a dead animal, may require the owner to employ a specific method of disposition of the body, including burning, burying, rendering, composting, or alkaline hydrolysis, when that method does not conflict with any law or rule governing the disposal of infectious wastes and, in the director's judgment, is necessary for purposes of animal disease control. No person shall fail to employ the method of disposition required under this division.

(D) The director, in written notice sent to the owner of a dead animal, may prohibit the owner from transporting the body of the dead animal on any street or highway if that prohibition does not conflict with any law or rule governing the transportation of infectious wastes and, in the director's judgment, is necessary for purposes of animal disease control. No person shall fail to comply with a prohibition issued under this division.

(E) As used in this section, "infectious wastes" has the same meaning as in section 3734.01 of the Revised Code, and "street" or "highway" has the same meaning as in section 4511.01 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 08-10-1994



Section 941.15 - Owner failing to dispose of dead animal.

If the owner of land fails to comply with section 941.14 of the Revised Code, the department of agriculture or the board of township trustees of the township in which the land is located shall have the body of the dead animal burned, buried, removed to a rendering establishment, or disposed of in accordance with section 953.26 of the Revised Code, as appropriate, and the cost thereof shall be added to the tax assessment of the land.

Effective Date: 08-10-1994



Section 941.21 - Brucellosis definitions.

As used in sections 941.21 to 941.28 of the Revised Code:

(A) "Brucellosis" means a contagious or infectious disease of animals caused by brucella suis, brucella melitensis, or brucella abortus.

(B) "Negative" means any of the following:

(1) Cattle, bison, and swine that are determined to be negative by tests conducted in accordance with methods and standards adopted by the animal and plant health inspection service, United States department of agriculture, in 9 C.F.R. 78.1 et seq., as amended, or that are reclassified as negative by a designated epidemiologist in accordance with rules adopted under section 941.22 of the Revised Code;

(2) Animals other than cattle, bison, and swine, that are reclassified negative by a designated epidemiologist in accordance with rules adopted under section 941.22 of the Revised Code.

(C) "Positive" or "reactor" means:

(1) Cattle, bison, and swine that are determined to be positive by tests conducted in accordance with methods and standards adopted by the animal and plant health inspection service, United States department of agriculture, in 9 C.F.R. 78.1 et seq., as amended, that are cultured positive for brucella melitensis, brucella suis, or brucella abortus, except strain nineteen, or that are reclassified as positive by a designated epidemiologist in accordance with rules adopted under section 941.22 of the Revised Code;

(2) Animals other than cattle, bison, and swine, that are reclassified positive or reactor by a designated epidemiologist in accordance with rules adopted under section 941.22 of the Revised Code.

(D) "Suspect" means:

(1) Cattle, bison, and swine that are tested in accordance with methods and standards adopted by the animal and plant health inspection service, United States department of agriculture, in 9 C.F.R. 78.1 et seq., as amended, and are not classified as positive or negative;

(2) Animals other than cattle, bison, and swine, that are reclassified suspect by a designated epidemiologist in accordance with rules adopted under section 941.22 of the Revised Code.

Effective Date: 06-20-1994



Section 941.22 - Administrative rules.

(A) The director of agriculture may adopt rules that do all of the following:

(1) Establish requirements for certifying a herd of cattle and bison as brucellosis-free;

(2) Establish requirements for validating a herd of swine as brucellosis-free;

(3) Designate an epidemiologist in accordance with federal regulations adopted by the animal and plant health inspection service, United States department of agriculture in 9 C.F.R. 78.1 et seq., as amended, and authorize the designated epidemiologist to reclassify animals at his discretion for the purposes of sections 941.21 to 941.41 of the Revised Code based upon epidemiology, herd history, or further tests and examinations.

(B) The director may adopt rules that establish requirements for negative brucellosis status for a group of animals.

Effective Date: 06-20-1994



Section 941.23 - County appropriation from funds.

The board of county commissioners of any county may make such appropriations from the general funds of its county as will enable it to cooperate effectively with the animal owners, the Ohio department of agriculture and the United States department of agriculture in the control and eradication of brucellosis. The money so appropriated shall be placed in a fund to be used for the eradication of brucellosis in the county in which it originated, subject to the approval of the Ohio department of agriculture.

Effective Date: 12-14-1967



Section 941.24 - Authority to test.

(A) No person shall make a brucellosis test or employ any other method of detection for brucellosis or administer a brucella vaccine unless he is first authorized to do so by the department of agriculture. Such authority may be revoked for any violation of Chapter 941. of the Revised Code, without a hearing.

(B) No person shall administer a brucella vaccine that is not approved by the Ohio department of agriculture and produced under license of the United States department of agriculture.

(C) Any person who makes a brucellosis test or employs any other method of detection for brucellosis shall report the results to the Ohio department of agriculture within seven days, unless he is granted an extension in writing by the department. Such reports shall be made on forms provided by the department.

(D) The director of agriculture may promulgate a regulation governing the sale and distribution of a brucella biologic or antigen.

(E) Any animal tested for brucellosis or administered brucella vaccine shall be identified in the right ear by tattoo or a metal numbered ear tag or such method of identification as may be prescribed by regulation by the director.

(F) No person other than a licensed accredited veterinarian shall administer brucella vaccine.

(G) If a veterinarian administers a brucella vaccine, he shall report such vaccination to the department on a form provided by the department. Such report shall be made no later than seven days after the date of vaccination, unless the department grants a written extension of time.

Effective Date: 12-14-1967



Section 941.25 - Consignment for slaughter of positive or suspect animals.

(A) If an animal is a positive or a suspect, it shall be identified with a numbered ear tag or in a manner prescribed by rule prior to movement from the infected premises.

(B) A suspect animal may be retained on the premises of the owner, provided that it is kept in a manner that does not expose another herd.

(C) A positive or suspect animal may be consigned for immediate slaughter through any licensed stockyard or directly to any slaughtering establishment approved by the department of agriculture, provided the positive or suspect animal is marked in accordance with this section and is accompanied by a permit issued by the department. Such an animal shall be delivered to an approved slaughtering establishment within a ten-day period from the date the animal was either consigned for slaughter or a permit was issued for its slaughter.

(D) A positive animal shall be slaughtered by a licensed slaughtering establishment or by the owner on his own premises no later than thirty days after it becomes a positive. A positive cattle or bison shall be branded on the left jaw with the letter "B" at least three inches high.

(E) The person who slaughters any positive or suspect animal shall furnish proof of the slaughter to the department. The proof shall be such as will meet with the approval of the department.

Effective Date: 06-20-1994



Section 941.26 - Movement of positive or suspect animals.

A suspect or a positive, other than a bovine animal, may be moved in accordance with regulations adopted by the director of agriculture.

Effective Date: 12-14-1967



Section 941.27 - Disinfection of premises or means of conveyance.

The premises or means of conveyance, from which a positive has been removed, shall be thoroughly cleaned and disinfected by the owner of such premises or means of conveyance with a disinfectant approved by the department of agriculture, in accordance with regulations which the department may adopt.

Effective Date: 12-14-1967



Section 941.28 to 941.30 - [Repealed].

Effective Date: 12-14-1967



Section 941.31 - Rules concerning Johne's disease.

(A) The director of agriculture may adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code governing the importation, identification, dispensation, use, and reporting the use of vaccines for mitigating Johne's disease.

(B) In determining whether an animal is infected with Johne's disease, the mycobacterium paratuberculosis is isolated by a bacteriological culture or the animal is tested and the test result is positive. The test shall be conducted by a state or federal laboratory or a laboratory approved by the department of agriculture.

(C) An animal determined to be infected with Johne's disease shall be identified by an official United States department of agriculture eartag, tattoo, or other method approved by the director.

(D) An animal determined to be infected with Johne's disease shall not be removed from the premises except for purposes of immediate slaughter and with the permission or approval of the department.

(E) As used in this section, "Johne's disease" means a disease of animals caused by the bacteria mycobacterium paratuberculosis.

Effective Date: 06-20-1994



Section 941.32 to 941.40 - [Repealed].

Effective Date: 12-14-1967



Section 941.41 - Destruction of porcine animals.

(A) Porcine animals that the director of agriculture finds to be infected with or exposed to pseudorabies may be ordered destroyed in accordance with section 941.11 of the Revised Code.

(B) The director shall adopt rules to indemnify the owner of any porcine animal destroyed under this section, which shall set forth the amount of the indemnity and conditions for payment of an indemnity. Payment of indemnity shall be subject to the availability of funds authorized by rule for such purposes.

(C) If a porcine animal is found to have pseudorabies, all porcine animals within one and three-quarter miles of the infected animal may be tested, if necessary, as determined by the director.

Effective Date: 06-20-1994



Section 941.42 - [Repealed].

Effective Date: 12-14-1967



Section 941.51 - Tuberculosis definitions.

As used in sections 941.51 to 941.56 of the Revised Code:

(A) "Negative" means an animal determined by a tuberculosis test not to be infected with tuberculosis.

(B) "Reactor" means any animal that shows a response to an approved tuberculin test and is classified a reactor by the testing veterinarian.

(C) "Suspect" means an animal that cannot be classed as a reactor or negative after a tuberculosis test.

(D) "Tuberculosis" means a dangerously contagious or infectious disease of any species caused by mycobacterium bovis.

Effective Date: 06-20-1994



Section 941.52 - Administrative rules.

(A) The director of agriculture may adopt rules providing:

(1) The requirements for qualification of a herd of cattle or bison as a tuberculosis accredited herd;

(2) The requirements for qualification of an area as a modified tuberculosis accredited area or an accredited tuberculosis-free area;

(3) The requirements for negative test status for animals other than cattle or bison.

(B) Whenever ninety per cent of the cattle of a township or county or of the entire state that are required to be tested to maintain or establish a modified tuberculosis accredited area or accredited tuberculosis-free area have been tuberculosis tested, authorized persons of the department of agriculture may enter the premises where any of the remaining cattle are kept and test all cattle.

Effective Date: 06-20-1994



Section 941.53 - County appropriation from funds.

The board of county commissioners may make such appropriations from the general funds of its county as will enable it to cooperate effectively with the cattle owners, the Ohio department of agriculture, and the United States department of agriculture in the control and eradication of tuberculosis. The money so appropriated shall be placed in a fund to be used solely in the county in which it originated, subject to the approval of the Ohio department of agriculture.

Effective Date: 12-14-1967



Section 941.54 - Tuberculosis tests.

(A) Every tuberculosis test shall be conducted by a licensed accredited veterinarian using a method approved by the department of agriculture.

(B) Every tuberculosis test shall be reported to the department within seven days after making the test, unless an extension of time is granted by the department.

(C) The report shall be made on a form provided by the department and shall include the name and address of the owner of the animal, identification of the animal, and any other information as may be required on the form.

(D) Every animal tested for tuberculosis shall be identified by a method approved by the director of agriculture.

(E) Every animal classed as a reactor shall be marked with a numbered red reactor tag furnished by the department. The department also shall brand cattle and bison on the left jaw with the letter "T" not less than three inches high within ten days of the classification of those animals.

(F) All cattle and bison classed as reactors shall forever be considered as infected with tuberculosis.

Effective Date: 06-20-1994



Section 941.55 - Slaughter of animals - post mortem tests.

(A) Notwithstanding sections 941.11 and 941.12 of the Revised Code, every bovine animal that is ordered destroyed because of tuberculosis following a tuberculosis test made in accordance with section 941.54 of the Revised Code shall be slaughtered in an establishment approved by the department of agriculture no later than fifteen days after it is ordered destroyed, unless an extension of time is granted by the department.

(B) A post mortem examination shall be made by a veterinarian authorized by the department, and a report of the examination shall be filed within five days after the examination on forms provided by the department.

Effective Date: 06-20-1994



Section 941.56 - Disinfection of premises or means of conveyance.

The premises or means of conveyance from which a reactor has been removed shall be thoroughly cleaned and disinfected by the owner of such premises or means of conveyance with a disinfectant approved by the department of agriculture, in accordance with regulations which the department may adopt.

Effective Date: 12-14-1967



Section 941.57 to 941.59 - [Repealed].

Effective Date: 12-14-1967



Section 941.60 - Injunction prohibiting violation or compelling compliance.

In addition to the penalties and remedies provided in this chapter and irrespective of whether there exists an adequate remedy at law, the director of agriculture may apply to any court of competent jurisdiction for the issuance of a temporary or permanent injunction prohibiting violation of or compelling compliance with any provision of this chapter or any order issued by the director under this chapter.

Effective Date: 06-20-1994



Section 941.61 to 941.76 - [Repealed].

Effective Date: 12-14-1967



Section 941.81 to 941.83 - [Repealed].

Effective Date: 12-14-1967



Section 941.91 to 941.95 - [Repealed].

Effective Date: 12-14-1967



Section 941.99 - Penalty.

(A) Whoever violates sections 941.03, 941.05, 941.06, 941.08, 941.14, 941.24, 941.25, 941.54, 941.56, or division (C) of section 941.07, division (B) of section 941.09, division (C) of section 941.10, division (B) of section 941.11, or division (A) of section 941.55 of the Revised Code is guilty of a misdemeanor of the fourth degree. For each subsequent violation, such person is guilty of a misdemeanor of the third degree.

(B) Whoever violates division (A), (C), or (D) of section 941.041 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates division (B) of section 941.041 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense. On each subsequent violation, the person is guilty of a misdemeanor of the third degree.

(D) Except as otherwise provided in this section, whoever violates division (E) or (F) of section 941.041 of the Revised Code is guilty of a misdemeanor of the first degree. If the animal is found to be infected with or to have been exposed to a dangerously contagious or infectious disease or is adulterated with a residue or if the person previously has been convicted of or pleaded guilty to one violation of division (E) or (F) of section 941.041 of the Revised Code, the person is guilty of a felony of the fifth degree. Thereafter, on each subsequent violation, the person is guilty of a felony of the fourth degree.

Effective Date: 07-01-1996






Chapter 942 - GARBAGE-FED SWINE AND POULTRY

Section 942.01 - Garbage-fed swine and poultry definitions.

As used in sections 942.01 to 942.13 of the Revised Code:

(A) "Conveyance" means a vehicle, trailer, or compartment that is used to transport raw rendering material.

(B) "Garbage" means all waste material derived in whole or in part from the meat of any animal, including fish and poultry, or other animal material, and other refuse of any character that has been associated with such waste material resulting from the handling, preparation, cooking, or consumption of food.

(C) "Person" means any individual, corporation, partnership, association, society, company, firm, or other legal entity.

(D) "Raw rendering material" has the same meaning as in section 953.21 of the Revised Code.

(E) "Treated garbage" means any edible garbage for consumption by swine that has been heated at boiling point while being agitated, except in steam cooking equipment, to ensure that the garbage is heated throughout for thirty minutes under the supervision of a person licensed pursuant to section 942.02 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 942.02 - License to feed treated garbage.

(A) No person shall feed on the person's premises, or permit the feeding of, treated garbage to swine without a license to do so issued by the department of agriculture.

(B) An application for a license to feed treated garbage shall be made in writing on a form prescribed by the director of agriculture.

(C) A license shall be renewed before the thirty-first day of December of each year, and an application for renewal shall be filed before the thirtieth day of November of each year.

(D) The fee for the license shall be one hundred dollars per annum. A late fee of fifty dollars shall be paid for each application that is received after the thirtieth day of November each year.

(E) All money collected under this section shall be credited to the animal and consumer protection laboratory fund created in section 901.43 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 942.03 - Refusal, suspension, revocation of license.

The director of agriculture may refuse to grant, or may suspend or revoke, a license for any violation of a provision of Chapter 942. of the Revised Code.

Effective Date: 12-14-1967



Section 942.04 - Prohibited conduct - certification of treatment.

(A) No person shall feed or permit the feeding of garbage to swine unless it is treated garbage and the person treating the garbage holds a valid license issued under section 942.02 of the Revised Code.

(B) If the treating process is not carried out on the premises where the garbage-fed swine are maintained, the person treating the garbage shall certify to the person feeding the treated garbage that it has been treated in accordance with this section.

(C) Both the person certifying to the effect that the garbage is treated and the person feeding the treated garbage are responsible for compliance with this section.

Effective Date: 06-20-1994



Section 942.05 - Permit and consignment for slaughter.

(A) Swine that have been fed treated garbage under this chapter shall be consigned for immediate slaughter to a recognized slaughtering establishment maintaining federal or state inspection.

(B) No person shall bring treated garbage-fed swine into this state without a special written permit to do so from the director of agriculture. Such swine shall be accompanied by the special permit and be consigned directly to a slaughtering establishment maintaining federal or state inspection.

Effective Date: 06-20-1994



Section 942.06 - Equipment - refuse.

(A) Equipment used for handling garbage, except for the containers in which the garbage is treated, and conveyances shall not subsequently be used in the feeding of swine unless first cleaned and disinfected in accordance with directions on the labels of one of the following disinfectants approved by the "Federal Insecticide, Fungicide and Rodenticide Act," 61 Stat. 163 (1947), 7 U.S.C.A. 136, as amended:

(1) A registered brand of sodium orthophenylphenate;

(2) A registered cresylic disinfectant, provided that the conditions set forth under 9 C.F.R. 71.10 and 77.11 are met;

(3) Disinfectants with tuberculocidal claims and labeled as efficacious against any species within the viral genus herpes.

(B) Treated or untreated garbage that is not fed to swine and materials associated with such garbage shall be disposed of in a manner consistent with all applicable federal and state laws and in an area inaccessible to the swine.

(C) All refuse resulting from feeding treated garbage to swine that is not fed to swine shall be disposed of in a manner so as to prevent the attraction of insects and rodents or the contamination of adjoining property.

(D) The premises, vehicles, and equipment used in the feeding of treated garbage to swine shall be subject to inspection by the department of agriculture during regular business hours. If the director of agriculture or the director's designee is denied access to any premises as authorized under this division, the director or the director's designee may apply to any court of competent jurisdiction for a search warrant authorizing access to the requested premises. Upon receipt of an application for a search warrant, the court may issue a search warrant for the purposes requested.

(E)

(1) The owner of the premises, vehicles, and equipment used in the feeding of treated garbage to swine and licensed pursuant to section 942.02 of the Revised Code shall be responsible for cleaning and disinfecting them with no expense to the department.

(2) The owner of a conveyance is responsible for cleaning and disinfecting the conveyance with no expense to the department.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 942.07 - Maintenance of records.

Each person licensed under this chapter shall record the date of removal and the destination of all treated or untreated garbage removed from the premises owned or used by the licensee for the purposes of this chapter. Each licensee shall maintain legible and indelible records for one year from the date made, and shall provide the records to inspectors upon request. The licensee shall certify each entry in a record as correct by affixing his initials or signature or having an authorized agent or employee of the licensee affix his initials or signature.

Effective Date: 06-20-1994



Section 942.08, 942.09 - [Repealed].

Effective Date: 06-20-1994



Section 942.10 - Administrative rules.

(A) The director of agriculture may adopt, promulgate, and enforce rules and regulations to carry out Chapter 942. of the Revised Code.

(B) No person shall fail to comply with any regulation promulgated under division (A) of this section.

Effective Date: 12-14-1967



Section 942.11 - Fines paid into state treasury.

All fines collected under section 942.99 of the Revised Code shall be paid into the state treasury.

Effective Date: 03-18-1969



Section 942.12 - Prosecution proceedings.

The prosecuting attorney or city director of law to whom the director of agriculture reports any violation of sections 942.01 to 942.11 of the Revised Code shall institute prosecution proceedings in any court of record in whose jurisdiction the defendant resides, where his licensed place of business is located, or where the violation occurs.

Effective Date: 11-01-1977



Section 942.13 - Exceptions.

This chapter does not apply to either of the following:

(A) An individual who feeds garbage from the individual's household to the individual's own animals or an individual who only feeds bakery waste, candy waste, eggs, vegetables, or dairy products to swine;

(B) Rendered products. As used in this division, "rendered product" means raw rendering material that has been ground and heated to a minimum temperature of two hundred thirty degrees Fahrenheit to make products such as animal, poultry, or fish protein, grease, or tallow.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 942.14, 942.15 - [Repealed].

Effective Date: 12-14-1967



Section 942.99 - Penalty.

Whoever violates sections 942.01 to 942.11, inclusive, of the Revised Code, shall, upon conviction be sentenced to pay a fine of one hundred dollars for a first offense. For each subsequent violation, such person shall be fined two hundred dollars or imprisoned not less than ninety days nor more than six months, or both.

Effective Date: 12-14-1967






Chapter 943 - LIVESTOCK DEALERS

Section 943.01 - Livestock dealer definitions.

As used in this chapter:

(A) "Animals" or "livestock" means horses, mules, and other equidae, cattle, sheep, and goats and other bovidae, swine and other suidae, poultry, alpacas, llamas, and monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status.

(B) "Dealer" or "broker" means any person found by the department of agriculture buying, receiving, selling, slaughtering, with the exception of those persons designated by division (B)(1) of section 918.10 of the Revised Code, exchanging, negotiating, or soliciting the sale, resale, exchange, or transfer of any animals in an amount of more than two hundred fifty head of cattle, horses, or other equidae or five hundred head of sheep, goats, or other bovidae, swine and other suidae, poultry, alpacas, llamas, or monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status during any one year. "Dealer" or "broker" does not mean any of the following:

(1) Any railroad or other carrier transporting animals either interstate or intrastate;

(2) Any person who by dispersal sale is permanently discontinuing the business of farming, dairying, breeding, raising, or feeding animals;

(3) Any person who sells livestock that has been raised from birth on the premises of the person;

(4) Any person who buys or receives animals for grazing or feeding purposes at a premises owned or controlled by the person and sells or disposes of the animals after the minimum grazing or feeding period of thirty days;

(5) Any person who places livestock in facilities other than the person's own pursuant to a written agreement for feeding or finishing, provided that the person retains legal and equitable title to the livestock during the term of the agreement.

The exemptions set forth in divisions (B)(1) to (5) of this section are exclusive of those activities requiring licensure under sections 943.01 to 943.18 of the Revised Code, so that a person shall be deemed to be a dealer or broker or subject to divisions (B)(1) to (5) of this section, but shall not be, or be subject to, both. No person who is a licensed dealer or broker and whose license is suspended shall have livestock or animals exempted pursuant to divisions (B)(1) to (5) of this section.

(C) "Employee" means any person employed by a dealer or broker to act in the dealer's or broker's behalf to buy, sell, exchange, negotiate, or solicit sale or resale of animals in the dealer's or broker's name.

(D) "Small dealer" means any person found by the department buying, receiving, selling, slaughtering, with the exception of those persons designated by division (B)(1) of section 918.10 of the Revised Code, exchanging, negotiating, or soliciting the sale, resale, exchange, or transfer of any animals in an amount of two hundred fifty head or less of cattle, horses, or other equidae or five hundred head or less of sheep, goats, or other bovidae, swine or other suidae, poultry, alpacas, llamas, or monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status during any one year.

(E) "Captive whitetail deer licensee" means a person who has been issued a license under section 943.03 or 943.031 of the Revised Code and a license under section 1533.71 or 1533.721 of the Revised Code regarding monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status.

(F) "Chronic wasting disease" has the same meaning as in 9 C.F.R. 55.1.

(G) "Captive deer with status" means captive white-tailed deer that have been legally acquired or their offspring, are part of a herd that is monitored and tested for disease in accordance with rules, and are privately owned primarily for the purposes of agriculture, propagation, or providing captive deer to a wild animal hunting preserve licensed under section 1533.721 of the Revised Code.

(H) "Captive deer with certified chronic wasting disease status" means captive white-tailed deer that have been legally acquired or their offspring, are part of a herd that has been monitored and tested for disease in accordance with rules, including tested for chronic wasting disease for at least five consecutive years in accordance with rules, are privately owned primarily for the purposes of agriculture, propagation, or providing deer to a wild animal hunting preserve licensed under section 1533.721 of the Revised Code, and are certified "with status" in accordance with rules.

(I) "Monitored captive deer" means whitetail deer that have been legally acquired or their offspring, are tested for chronic wasting disease in accordance with rules, and are held in private ownership for agricultural or personal purposes or in a wild animal hunting preserve licensed under section 1533.721 of the Revised Code.

(J) "Rule" means a rule adopted under section 943.24 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994; 2008 HB352 08-06-2008

Related Legislative Provision: See 129th General AssemblyFile No.89,HB 389, §3



Section 943.02 - License required.

(A) No person shall act as a small dealer, dealer, or broker without first being licensed. No person shall be an employee of more than one small dealer, dealer, or broker. Except as provided in division (B) of this section, no person holding a license as a small dealer, dealer, or broker shall be an employee. No employee shall act for any small dealer, dealer, or broker unless the small dealer, dealer, or broker is licensed, and has designated the employee to act in the small dealer's, dealer's, or broker's behalf and has notified the department of agriculture in the application for license or has given official notice in writing of the appointment of the employee. The small dealer, dealer, or broker shall be accountable and responsible for all contracts pertaining to the purchase, exchange, or sale of livestock made by the employee. The small dealer, dealer, or broker who terminates the services of an employee shall notify the department in writing of the employee's termination. No person who is a licensed small dealer, dealer, or broker shall have livestock exempted pursuant to divisions (B)(1) to (6) of section 943.01 of the Revised Code.

(B) A small dealer, dealer, or broker may be an employee of other small dealers, dealers, or brokers only when the small dealer, dealer, or broker so employed is a soliciting agent for a video auction.

(C) The director of agriculture shall define by rule "soliciting agent" and "video auction" for the purposes of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 943.03 - Application for license.

(A)

(1) Application for a license as a dealer or broker shall be made in writing to the department of agriculture. The application shall state the nature of the business, the municipal corporation, township, and county, and the post-office address of the location where the business is to be conducted, the name of any employee authorized to act in the dealer's or broker's behalf, and such additional information as the department prescribes.

The applicant shall satisfy the department of the applicant's character and good faith in seeking to engage in such business. The department shall issue to the applicant a license to conduct the business of a dealer or broker at the place named in the application. Licenses, unless revoked, shall expire annually on the thirty-first day of March and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(2) No license shall be issued by the department to a dealer or broker having weighing facilities until the applicant has filed with the department a copy of a scale test certificate showing the weighing facilities to be in satisfactory condition, a copy of the license of each weigher employed by the applicant, and a certificate of inspection by the department showing livestock market facilities to be in satisfactory sanitary condition.

(3) Except as provided in division (A)(4) of this section, no license shall be issued by the department until the applicant has furnished proof of financial responsibility. Except as provided in division (C) of this section, such proof may be in the following forms:

(a) A bond of a surety company authorized to do business in this state in the form prescribed by and to the satisfaction of the department, conditioned for the payment of a judgment against the applicant furnishing the bond and arising out of the failure of such dealer or broker to pay for the livestock purchased for the dealer's or broker's own or for the accounts of others or to pay when due to the person entitled thereto the gross amount, less lawful charges, for which all of the livestock is sold. The amount of bond required, the termination of the bond, and the limitation on filing claims against the dealer or broker or their surety shall be the same as prescribed in division (B) of this section.

(b) A deposit with a trustee acceptable to the department of the required amount in money or negotiable bonds of the United States or of this state or of a political subdivision of this state of that par or face value, or any combination thereof, for the purpose of securing the payment of a judgment against the dealer or broker furnishing the deposit and arising out of the failure of the dealer or broker to pay for the livestock purchased for the dealer's or broker's own or for the accounts of others, or to pay when due to the person entitled thereto the gross amount, less lawful charges, for which all of the livestock is sold. The deposit shall be made under a deposit agreement acceptable to the department. The deposit is not subject to attachment for any other claim or levy of execution upon a judgment based on any other claims.

(4) An applicant for a license as a dealer or broker of poultry is not required to maintain financial responsibility or furnish proof of financial responsibility.

(B) Any person damaged by failure of a dealer or broker to pay for the livestock purchased for the dealer's or broker's or for the accounts of others or to pay when due to the person entitled thereto the gross amount, less lawful charges, for which all of the livestock is sold may maintain an action against the broker or dealer and the sureties on the bonds, or the trustee, provided for in this section. The aggregate liability of the sureties or trustee for all such damage shall not exceed the amount of the bond or deposit.

Unless the person damaged files a claim with the dealer or broker and the sureties or trustee within sixty days from the date of the transaction on which the claim is based, the person shall be barred from maintaining an action on the bond or for the application of the deposit. Upon the filing of a claim, the claimant shall notify the department of that action.

The amount of the bond or deposit shall not be less than the nearest multiple of one thousand dollars above the average daily value of livestock sold by the dealer or broker for the accounts of others and livestock purchased by the dealer or broker for the dealer's or broker's or for the accounts of others on the dealer's or broker's ten largest business days during the preceding twelve months or such part thereof as the dealer or broker was purchasing, selling, or exchanging livestock. In no case shall the amount of the bond or deposit total less than ten thousand dollars.

Whenever the amount of bond or deposit calculated as above specified exceeds fifty thousand dollars, the amount of the bond shall be fifty thousand dollars plus ten per cent of the valuation in excess of fifty thousand dollars.

In no case shall the bond or deposit covering the business of the dealer or broker be less than the amount specified above or such higher amount as may be specified by the "Packer and Stockyards Act of 1921," 42 Stat. 159, 7 U.S.C.A. 181, as amended.

Whenever in the judgment of the department the business volume of the licensee is such as to render the bond or deposit inadequate, the amount of the bond or deposit shall be adjusted, upon thirty days' notice, to meet sections 943.01 to 943.18 of the Revised Code and rules adopted under them. All of the bonds or deposit agreements shall contain a provision requiring that at least thirty days' prior notice in writing be given to the department and the packers and stockyards administration of the United States department of agriculture by the party terminating the bonds or deposit agreements in order to effect termination, except that a bond may be terminated as of the effective date of a replacement bond.

The termination of a bond shall not release the parties from any liability arising out of facts or transactions occurring prior to the termination date.

The termination of a deposit agreement shall neither release the party furnishing the deposit from any liability arising out of acts or transactions occurring prior to the termination date, nor shall the trustee permit the withdrawal of the deposit until after sixty days after the termination date, and then only if no claims under the agreement have been filed with the trustee. If any claims have been filed with the trustee, the withdrawal of the deposit shall not be permitted until the claims have been satisfied or released and evidence of the satisfaction or release filed with the trustee.

(C) If approved by the director of agriculture, in lieu of the bond or deposit required in division (A)(3) of this section, a broker or dealer subject to the "Packers and Stockyards Act of 1921," 42 Stat. 159, 7 U.S.C.A. 181, as amended, may furnish proof in a manner and form acceptable to the director that the broker or dealer has an irrevocable letter of credit on file with the packers and stockyards administration under regulations adopted by the packers and stockyards administration in 9 C.F.R. 201.35, as amended.

(D) No licensed livestock dealer or broker shall employ as an employee a person who, as a dealer or broker, previously defaulted on contracts pertaining to the purchase, exchange, or sale of livestock until the licensee does both of the following:

(1)

Increases the value of the dealer's or broker's bond, deposit, or letter of credit, in addition to the amount of any other bond, deposit, or letter of credit required by this section, by an amount equal to that owed by such person for the purchase, exchange, or sale of livestock prior to being employed by the licensee;

(2) Signs and files with the director an agreement that guarantees, without condition, all contracts pertaining to the purchase, exchange, or sale of livestock made by such person while in the employ of the licensee. The agreement shall be in addition to any other proof of financial responsibility required by this section. The director shall prescribe the form and content of the agreement.

(E) No licensed livestock dealer or broker shall employ a person whose dealer's or broker's license was revoked or is suspended.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 06-20-1994



Section 943.031 - Application for license as a small dealer.

(A) Application for a license as a small dealer shall be made in writing to the department of agriculture. The application shall state the nature of the business, the municipal corporation or township, county, and post-office address of the location where the business is to be conducted, the name of any employee who is authorized to act in the small dealer's behalf, and any additional information that the department prescribes.

(B) The applicant shall satisfy the department of the applicant's character and good faith in seeking to engage in the business of a small dealer. The department then shall issue to the applicant a license to conduct the business of a small dealer at the place named in the application. Licenses, unless revoked, shall expire annually on the thirty-first day of March and shall be renewed according to the standard renewal procedure established in sections 4745.01 to 4745.03 of the Revised Code.

(C) No license shall be issued by the department to a small dealer having weighing facilities until the applicant has filed with the department a copy of a scale test certificate showing the weighing facilities to be in satisfactory condition, a copy of the license of each weigher employed by the applicant, and a certificate of inspection by the department showing livestock market facilities to be in satisfactory sanitary condition.

(D) No licensed small dealer shall employ as an employee a person who, as a small dealer, dealer, or broker, previously defaulted on contracts pertaining to the purchase, exchange, or sale of livestock until the licensee signs and files with the director an agreement that guarantees, without condition, all contracts pertaining to the purchase, exchange, or sale of livestock made by the person while in the employ of the licensee. The director shall prescribe the form and content of the agreement.

(E) A licensed small dealer is not required to maintain financial responsibility or furnish proof of financial responsibility.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 943.04 - Fees.

(A) Fees for the initial issuance of any license issued pursuant to sections 943.02, 943.03, and 943.031 of the Revised Code, shall be paid to the department of agriculture.

(B) All annual renewal fees for the licenses shall be paid by the applicant for the renewal of a license on or before the thirty-first day of March of each year to the treasurer of state. Except for license fees for small dealers, the fees shall be based on the number of head of livestock purchased, sold, or exchanged, in this state, whichever is the greatest, during the preceding calendar year. Those fees for dealers or brokers shall be as follows:

Less than 1,000 head .......... $50.00 per annum;

For 1,001 to 10,000 head .......... $125.00 per annum;

For more than 10,000 head .......... $250.00 per annum.

In the event a dealer or broker operates more than one place where livestock is purchased, sold, or exchanged, a fee shall be paid for each place, but only the original purchase, sale, or exchange shall be counted in computing the amount of the fee to be paid for each place operated by the dealer or broker. Shipment between yards owned or operated by the dealer or broker shall be exempt.

A late fee of one hundred dollars shall be paid for each dealer or broker license renewal application that is received after the thirty-first day of March each year.

(C)

(1) A fee of twenty-five dollars shall be paid by each small dealer.

If a small dealer operates more than one place where livestock is purchased, sold, or exchanged, a fee shall be paid for each place, but only the original purchase, sale, or exchange shall be counted in computing the amount of fee to be paid for each place operated by the small dealer. Shipment between yards owned or operated by the small dealer shall be exempt.

(2) A late fee of twenty-five dollars shall be paid for each small dealer license renewal application that is received after the thirty-first day of March each year.

(D) A fee of twenty dollars shall be paid by each employee that is appointed by a small dealer, dealer, or broker as provided in section 943.02 of the Revised Code.

(E) A fee of ten dollars shall be paid by each licensed weigher.

(F) All money collected under section 943.03 of the Revised Code and under this section shall be credited to the animal and consumer protection laboratory fund created in section 901.43 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-15-1981



Section 943.05 - Refusal or suspension of license.

(A) The director of agriculture may refuse to grant or may suspend a small dealer's, dealer's, or broker's license, without prior hearing, after determining from evidence presented to the director that there is reasonable cause to believe any of the following situations exist:

(1) Where the applicant or licensee or an employee has violated the laws of the state or official regulations governing the interstate or intrastate movement, shipment, or transportation of animals, or has been convicted of a crime involving moral turpitude or convicted of a felony;

(2) Where there have been false or misleading statements as to the health or physical condition of the animals with regard to official tests or quantity of animals, or the practice of fraud or misrepresentation in connection therewith or in the buying or receiving of animals or receiving, selling, exchanging, soliciting, or negotiating the sale, resale, exchange, weighing, or shipment of animals;

(3) Where the applicant or licensee acts as a small dealer, dealer, or broker for a person attempting to conduct business in violation of section 943.02 of the Revised Code, after the notice of the violation has been given to the licensee by the department of agriculture;

(4) Where the applicant or licensee or employee fails to practice measures of sanitation, disinfection, and inspection as required by sections 943.01 to 943.18 of the Revised Code, or prescribed by the department, of premises or vehicles used for the yarding, holding, or transporting of animals;

(5) Where there has been a failure to keep records required by the department or where there is a refusal on the part of the applicant or licensee or employee to produce records of transactions in the carrying on of the business for which the license is granted;

(6) Where the applicant or licensee providing weighing facilities used for, in connection with, or incident to the purchase or sale of livestock for the account of the licensee or others, fails to maintain and operate the weighing facilities in accordance with sections 943.08 and 943.10 of the Revised Code;

(7) Where the applicant or licensee in the conduct of the business covered by the license fails to maintain and operate weighing facilities in accordance with sections 943.08 and 943.10 of the Revised Code or fails to cause its livestock to be weighed by licensed weighers as provided in those sections;

(8) With regard to a dealer or broker licensee, where the licensee fails to maintain a bond or deposit, or letter of credit, if applicable, or fails to adjust the bond or deposit upon thirty days' notice or refuses or neglects to pay the fees or inspection charges required to be paid;

(9) Where the licensee has been suspended by order of the secretary of agriculture of the United States department of agriculture under provisions of the "Packers and Stockyards Act of 1921," 42 Stat. 159, 7 U.S.C.A. 181, as amended;

(10) With regard to a dealer or broker licensee, where the surety company, trustee, or issuer of a letter of credit of the licensee issues a notice of termination of the licensee's bond agreement, deposit agreement, or letter of credit;

(11) Where the applicant has had a small dealer's, dealer's, or broker's license revoked or has had a small dealer's, dealer's, or broker's license suspended two or more times in the previous five years.

(B) When the director refuses to grant or suspends a small dealer's, dealer's, or broker's license, the director or the director's designee may hand deliver the order. The licensee to whom a suspension order is issued shall be afforded a hearing in accordance with Chapter 119. of the Revised Code, after which the director shall reinstate, revoke, or suspend for a longer or indefinite period the suspended license.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 943.06 - Posting of license.

Every small dealer, dealer, and broker licensed under section 943.03or 943.031 of the Revised Code, as applicable, and carrying on or conducting business under that license, shall post in a conspicuous place in or at the place of business of the licensee a copy of the license furnished by the department of agriculture, to be kept so posted and exposed for inspection by any person.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 943.07 - Sanitation.

Each small dealer, dealer, or broker leasing, renting, operating, or owning livestock yards, pens, premises, or vehicles in which animals are quartered, fed, held, or transported, shall have a veterinary inspector approved by the department of agriculture, inspect, when directed, all such yards, premises, and vehicles and shall thoroughly and completely disinfect all such yards, pens, premises, and vehicles under the direction of the veterinary inspector and as prescribed by the department. The cost of the inspection and disinfection shall be borne by the small dealer, dealer, or broker.

The department shall not require such veterinary inspection of yards, pens, premises, or other facilities where veterinary inspection is regularly maintained by the United States department of agriculture, or by the municipal corporation in which the same are located, or where livestock is transported to markets or slaughtering establishments where such inspection is maintained.

The department may adopt adequate sanitary requirements covering the construction and maintenance of buildings, pens, and chutes on all premises regularly used for the assembling, receiving, handling, feeding, watering, holding, buying, or selling of livestock, and may prescribe and enforce rules for the purpose of carrying into effect sections 943.01 to 943.18 of the Revised Code. Those sections shall not apply to railroads subject to the "Interstate Commerce Act of 1887," 24 Stat. 379, 49 U.S.C.A. 1.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-1973



Section 943.08 - Weighing regulations.

(A) Each person maintaining and operating any weighing facilities used for, in connection with, or incident to the purchase or sale of livestock at any auction market, concentration yard, stockyard, packing plant, or place for assembling livestock in the state, shall do both of the following:

(1) Maintain and operate all the weighing facilities so as to ensure accurate weights;

(2) Be licensed as a weigher, or employ one or more weighers licensed by the department of agriculture, and require that all livestock handled for purchase, sale, or exchange be accurately weighed by the licensed weighers upon scales approved by the department and inspected, tested, maintained, and operated in accordance with this section. This section does not prevent such weighers from performing other duties not inconsistent with this section.

(B) Any person maintaining and operating a weighing facility used for the purposes set forth in this section may operate unapproved scales if he meets all of the following conditions:

(1) Signs and files with the director of agriculture an affidavit stating that any unapproved scales will not be used in connection with the purchase, exchange, or sale of livestock;

(2) Posts a conspicuous sign above any unapproved scales stating, "this scale cannot be used to weigh livestock for purchase, exchange, or sale";

(3) Agrees to submit to an audit of market records once every six months by the director or any of his authorized agents.

Effective Date: 06-20-1994



Section 943.09 - Weigher's license.

Licenses shall be issued by the department of agriculture to weighers under such rules and regulations as the department shall prescribe. Each weigher shall display his license in a conspicuous place on or adjacent to the weighing facility operated by such weigher. A weigher's license may be revoked for a violation of section 943.11 of the Revised Code or of the rules and regulations of the department relating thereto. The license of any weigher convicted of a violation of such section shall be promptly revoked. A weigher's license, unless revoked, shall expire on the thirty-first day of March of each year and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code.

Effective Date: 06-11-1968



Section 943.10 - Weighing facilities.

All weighing facilities operated under the "Packers and Stockyards Act of 1921," 42 Stat. 159, 7 U.S.C. 181 as amended, shall be maintained and operated in accordance with rules of the United States department of agriculture; and all other such weighing facilities shall be maintained and operated in accordance with rules of the state department of agriculture. All such weighing facilities not regularly inspected and tested as required by the United States department of agriculture under the "Packers and Stockyards Act of 1921," 42 Stat. 159, 7 U.S.C. 181 as amended, shall be inspected and tested under the supervision of the state department once every six months in accordance with rules of the state department. In the event the state department finds, after proper inspection and test, that such weighing facilities are defective it may condemn and seal such weighing facilities and prevent their further use until repairs or renewals have been made to its full satisfaction. The department may utilize the inspection facilities, services, and personnel performing similar functions under the "Packers and Stockyards Act of 1921," 42 Stat. 159, 7 U.S.C. 181 as amended, to whatever extent they may be available or desirable in carrying out this section. The operator of such weighing facilities shall bear all costs incident to the testing and sealing of such facilities.

Effective Date: 01-01-1973



Section 943.11 - Prohibition.

No weigher shall improperly weigh any livestock, or give any false certificate of weight, or accept directly or indirectly money or other consideration for any neglect or improper performance of duty, and no person shall wrongfully influence or interfere, or attempt to so influence or interfere, with any such weigher in the performance of his duty or attempt to do so.

Effective Date: 10-01-1953



Section 943.12 - Right of entry.

Any authorized representative of the department of agriculture may enter any stockyard livestock market, auction market concentration yards, packing plant, conveyance, or place for assembling livestock for the purpose of inspecting the facilities, livestock, records, or scales, and may weigh or reweigh any livestock.

Effective Date: 01-01-1973



Section 943.13 - Inspection and treatment - animals sold through livestock auction markets.

The department of agriculture shall require inspection, tests, and treatments necessary to prevent the spread of diseases of all animals sold or transferred from pens, yards, premises, or vehicles by small dealers, dealers, or brokers except when such animals are immediately delivered to a slaughtering establishment. The inspection, tests, and treatments shall be made by a veterinary inspector approved by the department and shall be made and reported as prescribed by the department. The fees for that service shall be paid by the small dealer, dealer, or broker. This section shall not apply to a person operating a slaughtering establishment at which antemortem veterinary inspection is regularly maintained.

The director of agriculture, without a prior hearing, may revoke the approval of a veterinary inspector. A person to whom an order of revocation is issued shall be afforded a hearing in accordance with sections 119.01 to 119.13 of the Revised Code.

Animals sold through a livestock auction market shall be accompanied by a release as may be prescribed by the department and issued by the small dealer, dealer, or broker. The release shall state the date, number and kind of animals moved, point of origin, and buyer.

Animals sold for slaughter may be identified by an ear tag, a livestock paint brand, or other prescribed identification, whenever the department finds such identification necessary.

Operators of livestock auction markets shall furnish and maintain cattle chutes suitable for restraining animals for careful inspection and shall provide suitable laboratory space for the veterinary inspector. All swine pens shall be paved and maintained so that they can be cleaned and disinfected. All diseased animals shall be segregated by species and held in designated pens constructed to facilitate cleaning and disinfecting.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-1973



Section 943.14 - Maintenance and inspection of records.

(A) The department of agriculture or any of its authorized agents may inspect the records of any licensee or employee at any time to determine the origin and destination of any livestock handled by the licensee and to determine if sections 943.01 to 943.18 of the Revised Code, or the rules adopted thereunder, have been violated.

(B) A small dealer, dealer, or broker, employee, or person described in division (B)(4) of section 943.01 of the Revised Code, who acquires or disposes of an animal by any means, shall make a record of the name and address of the person from whom the animal was acquired and to whom disposed. The record also shall show the individual identification of each animal at the time of acquisition or disposal. These records shall be maintained for a period of sixty months or longer from the date of acquisition or disposal.

(C) The individual identification in division (B) of this section shall be in a manner or form approved by the department.

(D) A person who is a soliciting agent for a video auction pursuant to division (B) of section 943.02 of the Revised Code shall maintain records in a manner or form approved by the department.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1994



Section 943.15 - Rules.

(A) The department of agriculture may adopt and enforce rules for the purpose of carrying into effect sections 943.01 to 943.17 of the Revised Code.

(B) No person shall fail to comply with any rule adopted under division (A) of this section.

Effective Date: 07-27-1990



Section 943.16 - Disposition of fines.

All fines imposed and collected under section 943.99 of the Revised Code shall be credited to the animal and consumer protection laboratory fund created in section 901.43 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 943.17 - Jurisdiction.

Municipal courts, county courts, and courts of common pleas have jurisdiction in cases arising under sections 943.01 to 943.17, inclusive, of the Revised Code.

Effective Date: 01-01-1960



Section 943.18 - Temporary or permanent injunctions.

In addition to the remedies provided and irrespective of whether or not there exists an adequate remedy at law, the director of agriculture may apply to the court of common pleas for a temporary or permanent injunction or other appropriate relief against continued violation of the provisions of sections 943.01 to 943.17 of the Revised Code.

Effective Date: 01-01-1973



Section 943.19 - Effect of child support default on license, certificate or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, certificate, or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 943.20 - License for progagation of deer with status or wasting disease; hunting preserve license.

(A) A person who wishes to propagate captive deer with status or captive deer with certified chronic wasting disease status shall obtain a license under section 943.03 or 943.031 of the Revised Code in addition to a captive white-tailed deer propagation license issued under section 1533.71 of the Revised Code.

(B) A person who wishes to operate a wild animal hunting preserve as defined in section 1531.01 of the Revised Code on which monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status are released and hunted shall obtain a license under section 943.03 or 943.031 of the Revised Code in addition to a wild animal hunting preserve license issued under section 1533.721 of the Revised Code.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.21 - Required testing of deer.

(A) A captive whitetail deer licensee shall have monitored captive deer, captive deer with status, and captive deer with certified chronic wasting disease status in the licensee's herd tested for disease in accordance with rules.

(B) A captive whitetail deer licensee shall provide the results of all testing required under this section to the director of agriculture.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.22 - Mitigation or elimination of chronic wasting disease.

The director of agriculture shall take actions that the director determines are necessary to mitigate or eliminate the presence of chronic wasting disease or other disease at a facility owned by a captive whitetail deer licensee regarding monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status if the director is notified of a positive result from a test for chronic wasting disease or other disease for a monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status at the facility.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.23 - Compliance with rules and requirements.

A captive whitetail deer licensee shall comply with the requirements established in sections 943.20 to 943.26 of the Revised Code and in rules. The director of agriculture may suspend or revoke a license issued under section 943.03 or 943.031 of the Revised Code regarding monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status if the licensee fails to comply with those requirements.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.24 - Adoption of rules.

The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that establish all of the following:

(A) Requirements governing health monitoring and disease testing of monitored captive deer, captive deer with status, and captive deer with certified chronic wasting disease status, which testing may include, but is not limited to, testing for chronic wasting disease, brucellosis, and tuberculosis of such deer that are held at a facility licensed under section 1533.71 or 1533.721 of the Revised Code;

(B) Requirements governing captive whitetail deer licensees, including record-keeping requirements related to health monitoring and disease testing of monitored captive deer, captive deer with status, and captive deer with certified chronic wasting disease status;

(C) Requirements and procedures that are necessary to preserve the health, safety, and welfare of monitored captive deer, captive deer with status, or captive deer with certified chronic wasting disease status;

(D) Requirements and procedures governing the transfer of living game and nonnative wildlife, as defined in section 1531.01 of the Revised Code, from one wild animal hunting preserve licensed under section 1533.721 of the Revised Code to another such wild animal hunting preserve;

(E) Tagging requirements for captive deer with status and captive deer with certified chronic wasting disease status for such deer that are propagated pursuant to a captive white-tailed deer propagation license issued under section 1533.71 of the Revised Code;

(F) Requirements governing the certification of captive deer with certified chronic wasting disease status;

(G) Any other requirements or procedures that are necessary to administer and enforce sections 943.20 to 943.26 of the Revised Code.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.25 - On-site inspections.

The director of agriculture or the director's authorized representative may enter at reasonable times on the premises of a captive whitetail deer licensee to conduct investigations and inspections or to otherwise execute duties that are necessary for the administration and enforcement of sections 943.20 to 943.26 of the Revised Code and rules.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.26 - Captive deer fund.

Notwithstanding section 943.04 of the Revised Code, all money collected through the issuance of licenses to captive whitetail deer licensees under this chapter shall be credited to the captive deer fund, which is hereby created in the state treasury. The director of agriculture shall use money in the fund to administer sections 943.20 to 943.26 of the Revised Code and rules.

Added by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.



Section 943.99 - Penalty.

(A) Whoever violates section 943.11 of the Revised Code is guilty of a felony of the fifth degree.

(B) Whoever violates sections 943.01 to 943.10 and 943.12 to 943.17 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996






Chapter 945 - HUMANE SLAUGHTER OF LIVESTOCK

Section 945.01 - Humane methods of slaughtering livestock.

After July 1, 1967, no method of slaughtering livestock or handling in connection with the commercial slaughtering of livestock shall be utilized unless it is humane. Without limiting other methods as may be prescribed by the secretary of agriculture of the United States, pursuant to "Act of August 27, 1958," 72 Stat. 862, 7 U.S.C. 1902, the following methods are deemed humane:

(A) In the case of cattle, calves, horses, mules, sheep, swine, and other livestock, all animals are rendered insensible to pain by a single blow or gunshot or an electrical, chemical, or other means that is rapid and effective, before being shackled, hoisted, thrown, cast, or cut;

(B) By slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous severance of the carotid arteries with a sharp instrument.

Effective Date: 08-24-1965



Section 945.02 - Ritual slaughter exemption.

Nothing in section 945.01 of the Revised Code shall be construed to prohibit, abridge, or in any way hinder the religious freedom of any person or group. Notwithstanding any other provisions of such section, in order to protect freedom of religion, ritual slaughter, and the handling or other preparation of livestock for ritual slaughter are exempted from the terms of section 945.01 of the Revised Code.

For the purposes of this section, "ritual slaughter" means slaughter in accordance with division (B) of section 945.01 of the Revised Code.

Effective Date: 08-24-1965



Section 945.03 - Inspection of establishments.

All establishments engaged in the operation of commercial slaughtering of livestock as set forth in section 945.01 of the Revised Code shall be open to inspection, as to compliance with sections 945.01 and 945.02 of the Revised Code, at all reasonable times by any duly authorized officer.

Effective Date: 08-24-1965



Section 945.99 - Penalty.

Whoever violates section 945.01 of the Revised Code shall be fined not more than one hundred dollars.

Effective Date: 08-24-1965






Chapter 947 - PROPERTY IDENTIFICATION

Section 947.01 - Property identification definitions.

As used in this chapter:

(A) "Brand" means a distinctive design, mark of identification, or number that is applied to the hide of livestock by a hot iron or other humane method approved by the director of agriculture and is currently registered under section 947.02 of the Revised Code.

(B) "Livestock" means cattle, sheep, goats, and other animals of the family bovidae, swine and other animals of the family suidae, horses, mules, burros, asses, and other animals of the family equidae, alpacas, and llamas.

(C) "Person" includes an individual, firm, association, partnership, corporation, or other legal entity, and the state and any of its agencies, institutions, instrumentalities, or political subdivisions.

Effective Date: 04-04-1985; 2008 HB352 08-16-2008



Section 947.02 - Central registry of livestock brands.

(A) The director of agriculture shall record livestock brands and maintain a central registry of brands. The director shall publish a booklet of brands registered pursuant to this section, containing a facsimile of each registered brand and the name and address of the individual to whom it is registered. The director shall update or supplement the booklet at least once annually and shall provide copies of the booklet and any updating or supplemental materials, free of charge, to all state and county law enforcement agencies in Ohio. The director shall also provide copies of the booklet and updating or supplemental materials to the public upon request and payment of a fee established by the director. The fee shall reasonably relate to the cost of printing and mailing the booklet and materials.

(B) A person owning livestock in this state may apply to register and obtain the right to exclusive use of a brand by filing an application with the director on a form approved and provided by the director. The director shall register a brand received upon application and payment of the fee authorized by this section unless the brand submitted is identical to or, in the director's opinion, so similar to a brand previously recorded as to cause confusion as to the identity or ownership of livestock. If the director rejects an application, he shall return a facsimile brand submitted with the application, refund the recording fee, and explain the basis for the rejection to the applicant.

(C) If the director accepts an application, he shall record and maintain the brand in the central registry of the department, furnish the applicant with a certificate as evidence of the registration, and inform the applicant that he has, from the date of filing, exclusive right to the use of the brand in this state.

(D) If the director receives two or more acceptable applications for the same or a similar brand, he shall make a determination as to which application will be accepted. In making this determination, the director shall consider all factors he deems relevant, including, but not limited to, the length of time that any of the applicants have used the brand prior to applying for registration under this section.

(E) The director may not concurrently register more than one brand name in the name of the owner of livestock in this state.

(F) Registration of a brand is for five years. Registrations may be renewed for periods of five years under procedures prescribed by rule of the director.

(G) The director shall establish, by rule, fees for the registration, renewal, reinstatement, and reregistration of brands under this section and section 947.03 of the Revised Code. The fees shall be reasonably related to the cost of the transaction, but shall not exceed twenty-five dollars.

(H) In any civil or criminal proceedings in this state in which title to or ownership of livestock is in dispute, a certificate of registration issued pursuant to division (C) of this section or of reregistration issued pursuant to section 945.03 of the Revised Code is prima facie evidence of ownership by the holder of the certificate of all livestock bearing the brand described in the certificate.

Effective Date: 04-04-1985



Section 947.03 - Reregistration of brands.

A brand currently registered under section 947.02 of the Revised Code is personal property of the person in whose name it is registered and may be sold, assigned, transferred, or bequeathed or pass under the laws of descent and distribution as other personal property. However, the buyer or other assignee or transferee of a currently registered brand shall apply to the director of agriculture on a form prescribed and provided by the director for the reregistration of the brand in the name of the buyer, assignee, or other transferee. On receipt of the application, fee, and such proof of sale or assignment that the director may require, the director shall reregister the brand in the name of the buyer, assignee, or other transferee.

Effective Date: 04-04-1985



Section 947.04 - Bill of sale for branded livestock sales - waybill or bills of lading for transported livestock.

(A) A person who sells livestock branded with a brand shall execute to the purchaser a written bill of sale bearing the signature and residence of the seller, the name and address of the purchaser, the total number of livestock sold, a description of each animal sold as to sex and kind, and identification of the brand and shall give a copy of the bill of sale to each hauler of livestock, other than railroads, to accompany the shipment of livestock while in transit. The bill of sale or a copy shall be shown by the possessor on demand to any law enforcement officer. The bill of sale is prima-facie evidence of the conveyance of title of the livestock described by the bill of sale.

(B) A person engaged in the business of transporting or hauling livestock in this state shall, upon receiving livestock for transportation, issue a waybill or bill of lading for all livestock transported or hauled. The waybill or bill of lading shall accompany the shipment of livestock and a copy shall be furnished to the person delivering livestock to the hauler. The waybill or bill of lading shall show the place of origin and destination of the shipment, the name of the owner of the livestock, the date and time of loading, the name of person or company hauling the livestock, the number of livestock and a general description thereof, and identification of the brands. The waybill or bill of lading shall be signed by the person delivering the livestock to the hauler certifying that the information contained therein is correct.

Effective Date: 04-04-1985



Section 947.05 - Livestock brand offenses.

(A) No person, with purpose to deprive the owner of livestock and without privilege to do so, shall knowingly apply a brand to livestock owned by another or knowingly destroy or alter a brand on livestock owned by another.

(B) No person shall knowingly offer to sell, sell, purchase, or transport livestock on which a brand has been destroyed or altered for the purpose of depriving the owner of the livestock.

(C) No person, without privilege to do so, shall knowingly use a brand registered to another.

(D) No person shall knowingly apply a brand to livestock in a way that overlaps, disfigures, mutilates, or destroys a brand or other mark of identification or ownership previously applied.

Effective Date: 04-04-1985



Section 947.06 - Administrative rules.

(A) The director of agriculture shall adopt rules, subject to Chapter 119. of the Revised Code, to implement, administer, and enforce this chapter. No person shall violate such a rule of the director.

(B) In cooperation with law enforcement officers in this and other states, the director shall develop a uniform procedure for notifying livestock marketing and slaughtering establishments of reported livestock thefts and of any brands or other identifying marks on such livestock.

(C) Moneys received by the director under sections 947.01 to 947.06 of the Revised Code shall be deposited in the brand registration fund, which is hereby created in the state treasury. The director shall spend moneys from the fund to pay the costs and expenses of administering sections 947.01 to 947.06 of the Revised Code.

Effective Date: 07-01-1985



Section 947.11 - Identification number registration for farm equipment, livestock and grain - fund.

The director of agriculture may, by rule adopted under Chapter 119. of the Revised Code, establish and administer a program for registering identification numbers for farm equipment, livestock, and grain. The rules may provide for a central registry of identification numbers, the transfer, renewal, reinstatement, and reregistration of numbers, for fees, assuring that registrants are entitled to exclusive use of a number during periods of current registration, and other matters necessary and convenient for administration or enforcement of the program.

Moneys received by the director pursuant to rules adopted under this section shall be deposited in the identification number fund, which is hereby created in the state treasury. The director shall spend moneys from the fund to pay the costs and expenses of administering this section.

Effective Date: 07-01-1985



Section 947.99 - Penalty.

(A) Whoever violates section 947.04 of the Revised Code is guilty of a misdemeanor of the second degree.

(B) Whoever violates division (A) or (B) of section 947.05 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates division (C) of section 947.05 of the Revised Code is guilty of a misdemeanor of the first degree.

(D) Whoever violates division (D) of section 947.05 of the Revised Code is guilty of a minor misdemeanor.

(E) Whoever violates a rule of the director of agriculture adopted under section 947.06 or 947.11 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 07-01-1996






Chapter 951 - ANIMALS RUNNING AT LARGE; STRAYS

Section 951.01 - [Repealed] .

Repealed by 129th General AssemblyFile No.26,HB 22, §2, eff. 9/23/2011.

Effective Date: 11-03-1978



Section 951.02 - Animals running at large on public roads - grazing on another's land.

No person, who is the owner or keeper of horses, mules, cattle, bison, sheep, goats, swine, llamas, alpacas, or geese, shall permit them to run at large in the public road, highway, street, lane, or alley, or upon unenclosed land, or cause the animals to be herded, kept, or detained for the purpose of grazing on premises other than those owned or lawfully occupied by the owner or keeper of the animals.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 11-03-1978



Section 951.03 to 951.09 - [Repealed].

Effective Date: 11-03-1978



Section 951.10 - Damages; evidence.

(A) The owner or keeper of an animal described in section 951.02 of the Revised Code, who negligently permits it to run at large in violation of that section, is liable for all damages resulting from injury, death, or loss to person or property caused by the animal in any of the places specified in section 951.02 of the Revised Code or upon the premises of another without reference to the fence that may enclose the premises.

(B) The running at large of any animal specified in section 951.02 of the Revised Code in or upon any of the places specified in that section is prima-facie evidence in a civil action for damages under division (A) of this section that the owner or keeper of the animal negligently permitted the animal to run at large in violation of section 951.02 of the Revised Code.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 11-03-1978



Section 951.11 - Estrays.

A person finding an animal at large in violation of section 951.02 of the Revised Code, may, and a law enforcement officer of a county, township, city, or village, on view or information, shall, take and confine that animal, promptly giving notice of the taking and confining of the animal to the owner or keeper, if known, and, if not known, by publishing a notice describing the animal once in a newspaper of general circulation in the county, township, city, or village where the animal was found. If the owner or keeper does not appear and claim the animal and pay the compensation prescribed in section 951.13 of the Revised Code for so taking, advertising, and keeping it within ten days from the date of the notice, that person or the county shall have a lien for that compensation, and the animal may be sold at public auction as provided in section 1311.49 of the Revised Code . The residue of the proceeds of sale shall be paid and deposited by the treasurer in the general fund of the county.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 11-03-1978



Section 951.12 - Unavoidable escapes.

If it is proven that an animal running at large in violation of section 951.02 of the Revised Code escaped from its owner or keeper without the owner's or keeper's knowledge or fault, the animal shall be returned to its owner or keeper upon payment of the compensation prescribed in section 951.13 of the Revised Code for its taking, advertising, and keeping.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 11-03-1978



Section 951.13 - Fees.

The person or county, township, city, or village whose law enforcement officer takes an animal running at large in violation of section 951.02 of the Revised Code is entitled to receive from the owner or keeper of the animal the following compensation:

(A) For taking and advertising each horse, mule, head of cattle, bison, swine, sheep, goat, llama, alpaca, or goose, five dollars;

(B) Reasonable expenses actually incurred for keeping each animal described in division (A) of this section.

Compensation for taking, advertising, and keeping a single herd or flock shall not exceed fifty dollars when the flock or herd belongs to one person.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 11-03-1978



Section 951.14 to 951.16 - [Repealed].

Effective Date: 11-03-1978



Section 951.99 - Penalty.

Whoever recklessly violates section 951.02 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 11-03-1978






Chapter 953 - RENDERING PLANTS

Section 953.01 to 953.11 - [Repealed].

Effective Date: 10-22-1969



Section 953.21 - Rendering plant definitions.

As used in this chapter:

(A) "Animal" means any animal, other than a human being, and includes domestic fowl, wild birds, fish, and reptiles, living or dead.

(B) "Licensee" means any person who is licensed in accordance with this chapter.

(C) "Loading platform" means any place operated by a licensee for loading dead animals, or parts thereof, onto trucks to take them to a rendering plant or composting facility.

(D) "Person" means any natural person, partnership, association, or corporation.

(E) "Raw rendering material" means any body, part of a body, or product of a body of any dead animal that is unwholesome, condemned, inedible, or otherwise unfit for human consumption.

(F) "Rendering plant" means any premises where raw rendering materials are converted into fats, oils, feeds, fertilizer, and other products.

(G) "Composting facility" means any premises, including structures and equipment, operating in accordance with rules adopted under section 3734.02 of the Revised Code and used for the controlled decomposition of organic solid material, including dead animals, that stabilizes the organic fraction of the material.

(H) "Conveyance" means a vehicle, trailer, or compartment.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-10-1994



Section 953.22 - Licensing of rendering operations.

(A) No person shall engage in the business of disposing of, picking up, rendering, or collecting raw rendering material or transporting the material to a composting facility without a license to do so from the department of agriculture.

(B) This chapter does not apply to any of the following:

(1) A farmer who slaughters the farmer's own animals, raised by the farmer on the farmer's own farm, processes the farmer's own meat therefrom, and disposes of the farmer's raw rendering material only by delivery to a person licensed under section 953.23 of the Revised Code;

(2) A person whose only connection with raw rendering material is curing hides and skins;

(3) A person whose only connection with raw rendering material is operating a pet cemetery;

(4) A person who is conducting composting, as defined in section 1511.01 of the Revised Code, in accordance with section 1511.022 of the Revised Code;

(5) A person whose only connection with raw rendering material is trapping wild animals in accordance with a nuisance wild animal permit issued by the chief of the division of wildlife in the department of naturalresources under rules adopted pursuant to section 1531.08 of the Revised Code;

(6) A county dog warden or animal control officer who transports raw rendering material only for disposal purposes.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-10-1994



Section 953.23 - Application for license for rendering operations.

(A) Application for a license shall be made to the department of agriculture on a form prescribed by the department.

(B) Each application shall include all of the following:

(1) The name and address of the applicant;

(2) The applicant's proposed place of business;

(3) A detailed statement of the method that the applicant intends to use to dispose of, pick up, render, or collect raw rendering material or to transport it to a composting facility;

(4) Such other relevant information as the department may require.

(C) Each applicant shall submit the annual license fee with the application.

(1) The license fee for a person applying for an annual license to pick up or collect raw rendering material and dispose of the material to a licensee or in accordance with divisions (B) and (C) of section 953.26 of the Revised Code, or to transport raw rendering material to a composting facility, is twenty-five dollars per conveyance that is used to pick up or collect and dispose of or to transport raw rendering material. A late fee of ten dollars per conveyance shall be charged for each application that is received after the thirtieth day of November each year.

(2) The license fee for a person applying for an annual license to pick up or collect raw rendering material and to operate one or more rendering plants is three hundred dollars for each such plant. A late fee of one hundred dollars shall be charged for each application that is received after the thirtieth day of November each year.

(D) On receipt of an application and fee, under this section, the department shall inspect the means of conveyance and premises that the applicant proposes to use to dispose of, collect, pick up, or render raw rendering material or to transport it to a composting facility for profit.

(E) If the department finds that the applicant's means of conveyance, premises, and operation meet the requirements of this chapter and rules adopted thereunder, the department shall issue a license to the applicant to dispose of, pick up, render, or collect for profit raw rendering material or to transport it to a composting facility for profit.

(F) Each license issued under this section shall expire on the thirty-first day of December of each year. Each person licensed under this section shall make application for renewal of the person's license no later than the thirtieth day of November of each year.

(G) Application for renewal shall be in accordance with the requirements of this section for initial application for a license and the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(H) All money collected under this section shall be credited to the animal and consumer protection laboratory fund created in section 901.43 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-10-1994



Section 953.24 - Rendering plant sanitation.

(A) Each rendering plant building shall:

(1) Be provided with floors constructed of concrete or some other nonabsorbent materials;

(2) Be maintained in a good state of repair;

(3) Have an adequate water supply, and be supplied with sufficient steam and steam hose or other equipment approved by the department of agriculture to clean the floors of the plant and its trucks;

(4) Have adequate drainage as determined by the department.

(B) All parts of the building and all equipment shall be kept in a sanitary condition and shall be cleaned at least once each day with steam or other methods approved by the department.

Effective Date: 10-22-1969



Section 953.25 - Disposal or rendering of raw rendering material requirements.

(A) In the disposal or rendering of raw rendering material, all of the following requirements shall be met:

(1) All raw rendering material shall be processed or disposed of within forty-eight hours after its arrival at the rendering plant;

(2) Each cooking vat or tank shall be airtight, except for proper escapes for steam;

(3) Steam shall be disposed of so as to cause no nuisance;

(4) All skinning and dismembering of an animal body or part thereof shall be done within a building.

(B) Raw rendering material that is not disposed of to a licensee or as provided in division (B), (C), or (D) of section 953.26 of the Revised Code shall be buried at a depth of at least four feet.

Effective Date: 08-10-1994



Section 953.26 - Sale and use of raw rendering material.

(A) No raw rendering material shall be fed to an avian, equine, ovine, bovine, or porcine animal.

(B) Except as provided in division (C) or (D) of this section, no raw rendering material shall be sold or offered for sale to a person who is not licensed under section 953.23 of the Revised Code unless the material is in a labeled wrapper or is in some other way identified or denatured in a manner approved by the department of agriculture. The label or identification shall state plainly in legible letters at least two inches high that the product is inedible and is not sold or intended for human consumption.

(C) Raw rendering material may be sold or otherwise transferred to a person who operates a mink ranch, dog kennel, zoo, captive wildlife farm, or pet food manufacturing plant and who has written permission from the department to handle raw rendering material.

(D) Raw rendering material may be sold or otherwise transferred to a person who operates a composting facility in accordance with rules adopted by the director of environmental protection under section 3734.02 of the Revised Code.

Effective Date: 08-10-1994



Section 953.27 - Regulations to administer rendering requirements.

(A) The director of agriculture may promulgate, adopt, and enforce regulations to carry out this chapter.

(B) No person shall fail to comply with the regulations adopted by the department of agriculture under division (A) of this section.

Effective Date: 10-22-1969



Section 953.28 - Inspection of rendering operations.

(A) Any authorized representative of the director of agriculture who has good reason to suspect that any premises or means of conveyance contains raw rendering material shall have free access to those premises or that means of conveyance at any reasonable time.

(B) The department of agriculture shall inspect each place or means of conveyance licensed under section 953.23 of the Revised Code at least once each year and may inspect it as often as the department finds necessary. The department shall furnish a report of the findings of each inspection to the licensee.

Effective Date: 10-22-1969



Section 953.29 - Conveying raw rendering material.

(A) No raw rendering material shall be conveyed unless the means of conveyance is so constructed that no drippings or seepings can escape from such means of conveyance and the raw rendering material is covered.

(B) Each means of conveyance shall be thoroughly cleaned with steam, or such other method approved by the department of agriculture, at least once each day of its use for the conveyance of raw rendering material.

Effective Date: 10-22-1969



Section 953.30 - Loading platform requirements.

(A) Each loading platform shall:

(1) Be provided with floors constructed of concrete or some other nonabsorbent material;

(2) Have an adequate supply of water and steam or other facilities to clean floors or means of conveyance;

(3) Have adequate drainage as determined by the department.

(B) Each loading platform, and all equipment used therewith, shall at all times be kept in a reasonably sanitary condition.

Effective Date: 10-22-1969



Section 953.31 - Suspension, revocation, or refusal of license.

The department of agriculture may suspend, revoke, or refuse to issue a license issued under this chapter for any violation under this chapter, subject to Chapter 119. of the Revised Code.

Effective Date: 10-22-1969



Section 953.99 - Penalty.

Whoever violates sections 953.21 to 953.31 of the Revised Code is guilty of a misdemeanor of the second degree; on each subsequent violation, the person is guilty of a misdemeanor of the first degree.

Effective Date: 06-20-1994






Chapter 955 - DOGS

Section 955.01 - Registration of dogs.

(A)

(1) Except as otherwise provided in this section or in sections 955.011, 955.012, and 955.16 of the Revised Code, every person who owns, keeps, or harbors a dog more than three months of age, shall file, on or after the first day of the preceding December but before the thirty-first day of January of each year, in the office of the county auditor of the county in which the dog is kept or harbored, an application for registration for the following year, beginning the thirty-first day of January of that year. The board of county commissioners, by resolution, may extend the period for filing the application. The application shall state the age, sex, color, character of hair, whether short or long, and breed, if known, of the dog and the name and address of the owner of the dog. A registration fee of two dollars for each dog shall accompany the application, unless a greater fee has been established under division (A)(2) of this section or under section 955.14 of the Revised Code.

(2) A board of county commissioners may establish a registration fee higher than the one provided for in division (A)(1) of this section for dogs more than nine months of age that have not been spayed or neutered, except that the higher registration fee permitted by this division shall not apply if a person registering a dog furnishes with the application either a certificate from a licensed veterinarian verifying that the dog should not be spayed or neutered because of its age or medical condition or because the dog is used or intended for use for show or breeding purposes or a certificate from the owner of the dog declaring that the owner holds a valid hunting license issued by the division of wildlife of the department of natural resources and that the dog is used or intended for use for hunting purposes. If the board establishes such a fee, the application for registration shall state whether the dog is spayed or neutered, and whether a licensed veterinarian has certified that the dog should not be spayed or neutered or the owner has stated that the dog is used or intended to be used for hunting purposes. The board may require a person who is registering a spayed or neutered dog to furnish with the application a certificate from a licensed veterinarian verifying that the dog is spayed or neutered. No person shall furnish a certificate under this division which the person knows to be false.

(B) If the application for registration is not filed and the registration fee paid, on or before the thirty-first day of January of each year or, if the board of county commissioners by resolution has extended the date to a date later than the thirty-first day of January, the date established by the board, the auditor shall assess a penalty in an amount equal to the registration fee upon the owner, keeper, or harborer, which must be paid with the registration fee.

(C) An animal shelter that keeps or harbors a dog more than three months of age is exempt from paying any fees imposed under division (A) or (B) of this section if it is a nonprofit organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 285, 261.

Effective Date: 06-01-1998



Section 955.011 - Registration for guide, leader, hearing or support dogs to be free and permanent.

(A) When an application is made for registration of an assistance dog and the owner can show proof by certificate or other means that the dog is an assistance dog, the owner of the dog shall be exempt from any fee for the registration. Registration for an assistance dog shall be permanent and not subject to annual renewal so long as the dog is an assistance dog. Certificates and tags stamped "Ohio Assistance Dog-Permanent Registration," with registration number, shall be issued upon registration of such a dog. Any certificate and tag stamped "Ohio Guide Dog-Permanent Registration" or "Ohio Hearing Dog-Permanent Registration," with registration number, that was issued for a dog in accordance with this section as it existed prior to July 4, 1984, any certificate and tag stamped "Ohio Handicapped Assistance Dog-Permanent Registration," with registration number, that was issued for a dog in accordance with this section as it existed on and after July 5, 1984, but prior to November 26, 2004, and any certificate and tag stamped "Ohio Service Dog-Permanent Registration," with registration number, that was issued for a dog in accordance with this section as it existed on and after November 26, 2004, but prior to June 30, 2006, shall remain in effect as valid proof of the registration of the dog on and after November 26, 2004. Duplicate certificates and tags for a dog registered in accordance with this section, upon proper proof of loss, shall be issued and no fee required. Each duplicate certificate and tag that is issued shall be stamped "Ohio Assistance Dog-Permanent Registration."

(B) As used in this section and in sections 955.16 and 955.43 of the Revised Code:

(1) "Mobility impaired person" means any person, regardless of age, who is subject to a physiological defect or deficiency regardless of its cause, nature, or extent that renders the person unable to move about without the aid of crutches, a wheelchair, or any other form of support, or that limits the person's functional ability to ambulate, climb, descend, sit, rise, or perform any related function. "Mobility impaired person" includes a person with a neurological or psychological disability that limits the person's functional ability to ambulate, climb, descend, sit, rise, or perform any related function. "Mobility impaired person" also includes a person with a seizure disorder and a person who is diagnosed with autism.

(2) "Blind" means either of the following:

(a) Vision twenty/two hundred or less in the better eye with proper correction;

(b) Field defect in the better eye with proper correction that contracts the peripheral field so that the diameter of the visual field subtends an angle no greater than twenty degrees.

(3) "Assistance dog" means a guide dog, hearing dog, or service dog that has been trained by a nonprofit special agency.

(4) "Guide dog" means a dog that has been trained or is in training to assist a blind person.

(5) "Hearing dog" means a dog that has been trained or is in training to assist a deaf or hearing-impaired person.

(6) "Service dog" means a dog that has been trained or is in training to assist a mobility impaired person.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-17-1989; 11-26-2004; 06-30-2006



Section 955.012 - Law enforcement canine registration.

(A) As used in this section:

(1) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(2) "Law enforcement agency" means the state highway patrol, the office of a county sheriff, the police department of a municipal corporation or township, or a township or joint police district.

(3) "Law enforcement canine" means a dog regularly utilized by a law enforcement agency for general law enforcement purposes, tracking, or detecting the presence of a controlled substance or explosive.

(B) Instead of obtaining an annual registration under section 955.01 of the Revised Code, a law enforcement agency owning, keeping, or harboring a law enforcement canine may obtain an annual registration for the dog as a law enforcement canine under this section. The application for a law enforcement canine registration shall be submitted to the county auditor of the county in which the central office of the law enforcement agency that owns, keeps, or harbors the dog is located, except that for a dog owned, kept, or harbored by the state highway patrol, the application shall be submitted to the county auditor of the county in which is located the state highway patrol post to which the dog and its handler primarily are assigned. The application shall be submitted on or after the first day of December immediately preceding the beginning of the registration year and before the thirty-first day of January of that year. If the period for filing registration applications under division (A)(1) of section 955.01 of the Revised Code is extended in the county in which a law enforcement canine is to be registered, an application for registration under this section shall be submitted to the county auditor not later than the registration deadline for that year, as so extended.

The application for registration of a law enforcement canine shall state the age, sex, hair color, character of hair, whether short or long, and breed, if known, of the dog, the name and address of the owner of the dog, and, if the law enforcement agency keeping or harboring the dog is different from the owner, the name of that law enforcement agency. For a dog owned, kept, or harbored by the police department of a municipal corporation or township or by a township or joint police district, the application shall be signed by the chief of the police department or district. For a dog owned, kept, or harbored by the office of a county sheriff, the application shall be signed by the sheriff. For a dog owned, kept, or harbored by the state highway patrol, the application shall be signed by the officer in charge of the post of the state highway patrol to which the dog and its handler primarily are assigned. The application shall include a certification by the chief of the police department or district, sheriff, or officer of the state highway patrol post, as applicable, that the dog described in the application has been properly trained to carry out one or more of the purposes described in division (A)(3) of this section and actually is used for one or more of those purposes by the law enforcement agency making the application.

No fee is required for issuance of a law enforcement canine registration. Upon proper proof of loss, a duplicate certificate and tag shall be issued for a dog registered under this section, and no fee shall be required.

If an application for registration of a law enforcement canine is not filed under this section on or before the thirty-first day of January of the registration year, or the extended registration deadline established under division (A)(1) of section 955.01 of the Revised Code, as applicable, the law enforcement canine shall be registered under that section, and the registration fee and late registration penalty applicable under divisions (A) and (B) of that section shall accompany the application.

(C) If a law enforcement agency becomes the owner, keeper, or harborer of a law enforcement canine or brings a law enforcement canine into the state after the thirty-first day of January of a registration year or the extended registration deadline established under division (A)(1) of section 955.01 of the Revised Code, as applicable, the law enforcement agency, within thirty days after becoming the owner, keeper, or harborer or bringing the dog into the state, may submit an application for registration of the dog under this section. Upon submission of the application, the law enforcement agency shall be issued such a registration in the manner provided in division (B) of this section. If such an application is not filed within the thirty-day period, the dog shall be registered under section 955.05 of the Revised Code, and the registration fee and late registration penalty applicable under that section or section 955.06 of the Revised Code shall accompany the application.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-01-1998



Section 955.013 - Registration of dogs and kennels via internet.

(A) As used in this section, "financial transaction device" has the same meaning as in section 301.28 of the Revised Code.

(B) A county auditor may establish procedures and take actions that are necessary to allow for either or both of the following:

(1) The registration of dogs and kennels under this chapter via the internet;

(2) The payment of dog and kennel registration fees under this chapter by financial transaction devices, including payment by financial transaction devices via the internet.

Effective Date: 04-09-2001; 11-05-2004



Section 955.02 - Definition of "dog kennel" or "kennel".

As used in this chapter, "dog kennel" or "kennel " means an establishment that keeps, houses, and maintains adult dogs, as defined in section 956.01 of the Revised Code, for the purpose of breeding the dogs for a fee or other consideration received through a sale, exchange, or lease and that is not a high volume breeder licensed under Chapter 956. of the Revised Code.

Amended by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.

Effective Date: 10-01-1953



Section 955.03 - Dogs are personalty.

Any dog which has been registered under sections 955.01 and 955.04 of the Revised Code and any dog not required to be registered under such sections shall be considered as personal property and have all the rights and privileges and be subject to like restraints as other livestock.

Effective Date: 10-01-1953



Section 955.04 - Kennel registration.

Every owner of a kennel of dogs shall, in like manner as provided in section 955.01 of the Revised Code, make application for the registration of such kennel, and pay to the county auditor a registration fee of ten dollars for each such kennel, unless a greater fee has been established under section 955.14 of the Revised Code. If such application is not filed and the fee paid, on or before the thirty-first day of January of each year, the auditor shall assess a penalty in an amount equal to the registration fee upon the owner of such kennel. The payment of such kennel registration fee shall entitle the licensee to not more than five tags, to bear consecutive numbers and to be issued in like manner and have like effect when worn by any dog owned in good faith by such licensee as the tags provided for in section 955.08 of the Revised Code. Upon application to the county auditor, additional tags, in excess of the five tags, may be issued upon payment of an additional fee of one dollar per tag.

Effective Date: 06-01-1998



Section 955.05 - Registration of dog or dog kennel during year.

After the thirty-first day of January of any year, except as otherwise provided in section 955.012 or 955.16 of the Revised Code, every person, immediately upon becoming the owner, keeper, or harborer of any dog more than three months of age or brought from outside the state during any year, shall file like applications, with fees, as required by section 955.01 of the Revised Code, for registration for the current year. If such application is not filed and the fee paid, within thirty days after such dog is acquired, becomes three months of age, or is brought from outside the state, the auditor shall assess a penalty in an amount equal to the registration fee upon such owner, keeper, or harborer, which must be paid with the registration fee.

Every person becoming the owner of a kennel of dogs after the thirty-first day of January of any year shall file like applications, with fees, as required by section 955.04 of the Revised Code, for the registration of such kennel for the current calendar year. If such application is not filed and the fee paid within thirty days after the person becomes the owner of such kennel, the auditor shall assess a penalty in an amount equal to the registration fee upon the owner of such kennel.

Effective Date: 06-01-1998



Section 955.06 - Registration fee for partial year.

The registration fee for any dog becoming three months of age after the first day of July of any year and the registration fee of any dog purchased from outside the state after the first day of July of any year shall be one half of the original fee.

Effective Date: 11-21-1973



Section 955.07 - Certificate of registration - record kept by county auditor.

Upon the filing of the application for registration required by sections 955.01 and 955.04 of the Revised Code and upon the payment of the registration fee and the administrative fee, if applicable, the county auditor shall assign a distinctive number to every dog or dog kennel described in the application and shall deliver a certificate of registration bearing the number to the owner of the dog or dog kennel. A record of all certificates of registration issued, together with the applications for registration, shall be kept by the auditor in a dog and kennel register for two years or until after an audit performed by the auditor of state, whichever is later. This record shall be open to the inspection of any person during reasonable business hours.

Effective Date: 04-09-2001



Section 955.08 - Tags.

In addition to the certificate of registration provided for by section 955.07 of the Revised Code, the county auditor shall issue to every person making application for the registration of a dog and paying the required fee therefor a metal tag for each dog so registered. The form, character, and lettering of the tag shall be prescribed by the county auditor. Each year the tag shall be a color distinctive from that of the previous year. If a tag is lost, a duplicate shall be furnished by the auditor upon proper proof of loss and the payment of five dollars for each duplicate tag issued .

Amended by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.

Effective Date: 06-01-1998



Section 955.09 - Period of validity.

Certificates of registration and registration tags shall be valid only during the calendar year in which they are issued, and during the first thirty-one days of the following calendar year.

Effective Date: 06-01-1998



Section 955.10 - Tags to be worn.

No owner of a dog, except a dog constantly confined to a dog kennel registered under this chapter or one licensed under Chapter 956. of the Revised Code, shall fail to require the dog to wear, at all times, a valid tag issued in connection with a certificate of registration. A dog found not wearing at any time a valid tag shall be prima-facie evidence of lack of registration and shall subject any dog found not wearing such a tag to impounding, sale, or destruction.

Amended by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.

Effective Date: 12-12-1988



Section 955.11 - Transfer of ownership certificate.

(A) As used in this section:

(1)

(a) "Dangerous dog" means a dog that, without provocation, and subject to division (A)(1)(b) of this section, has done any of the following:

(i) Caused injury, other than killing or serious injury, to any person;

(ii) Killed another dog;

(iii) Been the subject of a third or subsequent violation of division (C) of section 955.22 of the Revised Code.

(b) "Dangerous dog" does not include a police dog that has caused injury, other than killing or serious injury, to any person or has killed another dog while the police dog is being used to assist one or more law enforcement officers in the performance of their official duties.

(2) "Menacing fashion" means that a dog would cause any person being chased or approached to reasonably believe that the dog will cause physical injury to that person.

(3)

(a) Subject to division (A)(3)(b) of this section, "nuisance dog" means a dog that without provocation and while off the premises of its owner, keeper, or harborer has chased or approached a person in either a menacing fashion or an apparent attitude of attack or has attempted to bite or otherwise endanger any person.

(b) "Nuisance dog" does not include a police dog that while being used to assist one or more law enforcement officers in the performance of official duties has chased or approached a person in either a menacing fashion or an apparent attitude of attack or has attempted to bite or otherwise endanger any person.

(4) "Police dog" means a dog that has been trained, and may be used, to assist one or more law enforcement officers in the performance of their official duties.

(5) "Serious injury" means any of the following:

(a) Any physical harm that carries a substantial risk of death;

(b) Any physical harm that involves a permanent incapacity, whether partial or total, or a temporary, substantial incapacity;

(c) Any physical harm that involves a permanent disfigurement or a temporary, serious disfigurement;

(d) Any physical harm that involves acute pain of a duration that results in substantial suffering or any degree of prolonged or intractable pain.

(6)

(a) "Vicious dog" means a dog that, without provocation and subject to division (A) (6)(b) of this section, has killed or caused serious injury to any person .

(b) "Vicious dog" does not include either of the following:

(i) A police dog that has killed or caused serious injury to any person while the police dog is being used to assist one or more law enforcement officers in the performance of their official duties;

(ii) A dog that has killed or caused serious injury to any person while a person was committing or attempting to commit a trespass or other criminal offense on the property of the owner, keeper, or harborer of the dog.

(7) "Without provocation" means that a dog was not teased, tormented, or abused by a person, or that the dog was not coming to the aid or the defense of a person who was not engaged in illegal or criminal activity and who was not using the dog as a means of carrying out such activity.

(B) Upon the transfer of ownership of any dog, the seller of the dog shall give the buyer a transfer of ownership certificate that shall be signed by the seller. The certificate shall contain the registration number of the dog, the name of the seller, and a brief description of the dog. Blank forms of the certificate may be obtained from the county auditor. A transfer of ownership shall be recorded by the auditor upon presentation of a transfer of ownership certificate that is signed by the former owner of a dog and that is accompanied by a fee of five dollars.

(C) Prior to the transfer of ownership or possession of any dog, upon the buyer's or other transferee's request, the seller or other transferor of the dog shall give to the person a written notice relative to the behavior and propensities of the dog.

(D) Within ten days after the transfer of ownership or possession of any dog, if the seller or other transferor of the dog has knowledge that the dog is a dangerous dog, the seller or other transferor shall give to the buyer or other transferee, the board of health for the district in which the buyer or other transferee resides, and the dog warden of the county in which the buyer or other transferee resides, a completed copy of a written form on which the seller shall furnish the following information:

(1) The name and address of the buyer or other transferee of the dog;

(2) The age, sex, color, breed, and current registration number of the dog.

In addition, the seller shall answer the following questions, which shall be specifically stated on the form as follows:

"Has the dog ever chased or attempted to attack or bite a person? If yes, describe the incident(s) in which the behavior occurred."

"Has the dog ever bitten a person? If yes, describe the incident(s) in which the behavior occurred."

"Has the dog ever seriously injured or killed a person? If yes, describe the incident(s) in which the behavior occurred."

The dog warden of the county in which the seller resides shall furnish the form to the seller at no cost.

(E) No seller or other transferor of a dog shall fail to comply with the applicable requirements of divisions (B) to (D) of this section.

Amended by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.

Effective Date: 07-10-1987

Related Legislative Provision: See 129th General AssemblyFile No.75,HB 14, §3



Section 955.12 - Dog wardens.

The board of county commissioners shall appoint or employ a county dog warden and deputies in such number, for such periods of time, and at such compensation as the board considers necessary to enforce sections 955.01 to 955.27, 955.29 to 955.38, and 955.50to 955.53 of the Revised Code.

The warden and deputies shall give bond in a sum not less than five hundred dollars and not more than two thousand dollars, as set by the board, conditioned for the faithful performance of their duties. The bond or bonds may, in the discretion of the board, be individual or blanket bonds. The bonds shall be filed with the county auditor of their respective counties.

The warden and deputies shall make a record of all dogs owned, kept, and harbored in their respective counties. They shall patrol their respective counties and seize and impound on sight all dogs found running at large and all dogs more than three months of age found not wearing a valid registration tag, except any dog that wears a valid registration tag and is: on the premises of its owner, keeper, or harborer, under the reasonable control of its owner or some other person, hunting with its owner or its handler at a field trial, kept constantly confined in a dog kennel registered under this chapter or one licensed under Chapter 956. of the Revised Code, or acquired by, and confined on the premises of, an institution or organization of the type described in section 955.16 of the Revised Code. A dog that wears a valid registration tag may be seized on the premises of its owner, keeper, or harborer and impounded only in the event of a natural disaster.

If a dog warden has reason to believe that a dog is being treated inhumanely on the premises of its owner, keeper, or harborer, the warden shall apply to the court of common pleas for the county in which the premises are located for an order to enter the premises, and if necessary, seize the dog. If the court finds probable cause to believe that the dog is being treated inhumanely, it shall issue such an order.

The warden and deputies shall also investigate all claims for damages to animals reported to them under section 955.29 of the Revised Code and assist claimants to fill out the claim form therefor. They shall make weekly reports, in writing, to the board in their respective counties of all dogs seized, impounded, redeemed, and destroyed and of all claims for damage to animals inflicted by dogs.

The wardens and deputies shall have the same police powers as are conferred upon sheriffs and police officers in the performance of their duties as prescribed by sections 955.01 to 955.27, 955.29 to 955.38, and 955.50to 955.53 of the Revised Code. They shall also have power to summon the assistance of bystanders in performing their duties and may serve writs and other legal processes issued by any court in their respective counties with reference to enforcing those sections. County auditors may deputize the wardens or deputies to issue dog licenses as provided in sections 955.01 and 955.14 of the Revised Code.

Whenever any person files an affidavit in a court of competent jurisdiction that there is a dog running at large that is not kept constantly confined either in a dog kennel registered under this chapter or one licensed under Chapter 956. of the Revised Code or on the premises of an institution or organization of the type described in section 955.16 of the Revised Code or that a dog is kept or harbored in the warden's jurisdiction without being registered as required by law, the court shall immediately order the warden to seize and impound the dog. Thereupon the warden shall immediately seize and impound the dog complained of. The warden shall give immediate notice by certified mail to the owner, keeper, or harborer of the dog seized and impounded by the warden, if the owner, keeper, or harborer can be determined from the current year's registration list maintained by the warden and the county auditor of the county where the dog is registered, that the dog has been impounded and that, unless the dog is redeemed within fourteen days of the date of the notice, it may thereafter be sold or destroyed according to law. If the owner, keeper, or harborer cannot be determined from the current year's registration list maintained by the warden and the county auditor of the county where the dog is registered, the officer shall post a notice in the pound or animal shelter both describing the dog and place where seized and advising the unknown owner that, unless the dog is redeemed within three days, it may thereafter be sold or destroyed according to law.

As used in this section, "animal" has the same meaning as in section 955.51 of the Revised Code.

Amended by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.

Effective Date: 03-23-1981; 2008 HB281 08-22-2008



Section 955.13 - [Repealed].

Effective Date: 01-01-1974



Section 955.14 - Increasing dog and kennel registration fees.

(A) Notwithstanding section 955.01 of the Revised Code, a board of county commissioners by resolution may increase dog and kennel registration fees in the county. The amount of the fees shall not exceed an amount that the board, in its discretion, estimates is needed to pay all expenses for the administration of this chapter and to pay claims allowed for animals injured or destroyed by dogs. Such a resolution shall be adopted not earlier than the first day of February and not later than the thirty-first day of August of any year and shall apply to the registration period commencing on the first day of December of the current year and ending on the thirty-first day of January of the following year, unless the period is extended under section 955.01 of the Revised Code. Any increase in fees adopted under this division shall be in the ratio of two dollars for a dog registration fee and ten dollars for a kennel registration fee.

(B) Not later than the fifteenth day of October of each year, the board of county commissioners shall determine if there is sufficient money in the dog and kennel fund, after paying the expenses of administration incurred or estimated to be incurred for the remainder of the year, to pay the claims allowed for animals injured or destroyed by dogs. If the board determines there is not sufficient money in the dog and kennel fund to pay the claims allowed, the board shall provide by resolution that all claims remaining unpaid shall be paid from the general fund of the county. All money paid out of the general fund for those purposes may be replaced by the board from the dog and kennel fund at any time during the following year notwithstanding section 5705.14 of the Revised Code.

(C) Notwithstanding section 955.20 of the Revised Code, if dog and kennel registration fees in any county are increased above two and ten dollars, respectively, under authority of division (A) of this section, then on or before the first day of March following each year in which the increased fees are in effect, the county auditor shall draw on the dog and kennel fund a warrant payable to the college of veterinary medicine of the Ohio state university in an amount equal to ten cents for each dog and kennel registration fee received during the preceding year. The money received by the college of veterinary medicine of the Ohio state university under this division shall be applied for research and study of the diseases of dogs, particularly those transmittable to humans, and for research of other diseases of dogs that by their nature will provide results applicable to the prevention and treatment of both human and canine illness.

(D) The Ohio state university college of veterinary medicine shall be responsible to report annually to the general assembly the progress of the research and study authorized and funded by division (C) of this section. The report shall briefly describe the research projects undertaken and assess the value of each. The report shall account for funds received pursuant to division (C) of this section and for the funds expended attributable to each research project and for other necessary expenses in conjunction with the research authorized by division (C) of this section. The report shall be filed with the general assembly by the first day of May of each year.

(E) The county auditor may authorize agents to receive applications for registration of dogs and kennels and to issue certificates of registration and tags. If authorized agents are employed in a county, each applicant for a dog or kennel registration shall pay to the agent an administrative fee of seventy-five cents in addition to the registration fee. The administrative fee shall be the compensation of the agent. The county auditor shall establish rules for reporting and accounting by the agents. No administrative or similar fee shall be charged in any county except as authorized by this division or division (F) of this section.

(F) For any county that accepts the payment of dog and kennel registration fees by financial transaction devices in accordance with section 955.013 of the Revised Code, in addition to those registration fees, the county auditor shall collect for each registration paid by a financial transaction device one of the following:

(1) An administrative fee of seventy-five cents or another amount necessary to cover actual costs designated by the county auditor;

(2) If the board of county commissioners adopts a surcharge or convenience fee for making payments by a financial transaction device under division (E) of section 301.28 of the Revised Code, that surcharge or convenience fee;

(3) If the county auditor contracts with a third party to provide services to enable registration via the internet as provided in section 955.013 of the Revised Code, a surcharge or convenience fee as agreed to between that third party and the county for those internet registration services. Any additional expenses incurred by the county auditor that result from a contract with a third party as provided in this section and section 955.013 of the Revised Code and that are not covered by a surcharge or convenience fee shall be paid out of the allowance provided to the county auditor under section 955.20 of the Revised Code.

(G) The county auditor shall post conspicuously the amount of the administrative fee, surcharge, or convenience fee that is permissible under this section on the web page where the auditor accepts payments for registrations made under division (B)(1) of section 955.013 of the Revised Code. If any person chooses to pay by financial transaction device, the administrative fee, surcharge, or convenience fee shall be considered voluntary and is not refundable.

(H) As used in this section, "animal" has the same meaning as in section 955.51 of the Revised Code.

Effective Date: 04-09-2001; 2008 HB281 08-22-2008



Section 955.15 - Impounding dogs.

The board of county commissioners shall provide nets and other suitable devices for the taking of dogs in a humane manner, provide a suitable place for impounding dogs, make proper provision for feeding and caring for the same, and provide humane devices and methods for destroying dogs. In any county in which there is a society for the prevention of cruelty to children and animals, having one or more agents and maintaining an animal shelter suitable for a dog pound and devices for humanely destroying dogs, the board need not furnish a dog pound, but the county dog warden shall deliver all dogs seized by him and his deputies to such society at its animal shelter, there to be dealt with in accordance with law. The board shall provide for the payment of reasonable compensation to such society for its services so performed out of the dog and kennel fund. The board may designate and appoint any officers regularly employed by any society organized under sections 1717.02 to 1717.05, inclusive, of the Revised Code, to act as county dog warden or deputies for the purpose of carrying out sections 955.01 to 955.27, inclusive, and 955.29 to 955.38, inclusive, of the Revised Code, if such society whose agents are so employed owns or controls a suitable place for keeping and destroying dogs.

Effective Date: 10-01-1953



Section 955.16 - Disposing of impounded dogs.

(A) Dogs that have been seized by the county dog warden and impounded shall be kept, housed, and fed for three days for the purpose of redemption, as provided by section 955.18 of the Revised Code, unless any of the following applies:

(1) Immediate humane destruction of the dog is necessary because of obvious disease or injury. If the diseased or injured dog is registered, as determined from the current year's registration list maintained by the warden and the county auditor of the county where the dog is registered, the necessity of destroying the dog shall be certified by a licensed veterinarian or a registered veterinary technician. If the dog is not registered, the decision to destroy it shall be made by the warden.

(2) The dog is currently registered on the registration list maintained by the warden and the auditor of the county where the dog is registered and the attempts to notify the owner, keeper, or harborer under section 955.12 of the Revised Code have failed, in which case the dog shall be kept, housed, and fed for fourteen days for the purpose of redemption.

(3) The warden has contacted the owner, keeper, or harborer under section 955.12 of the Revised Code, and the owner, keeper, or harborer has requested that the dog remain in the pound or animal shelter until the owner, harborer, or keeper redeems the dog. The time for such redemption shall be not more than forty-eight hours following the end of the appropriate redemption period.

At any time after such periods of redemption, any dog not redeemed shall be donated to any nonprofit special agency that is engaged in the training of any type of assistance dogs and that requests that the dog be donated to it. Any dog not redeemed that is not requested by such an agency may be sold, except that no dog sold to a person other than a nonprofit teaching or research institution or organization of the type described in division (B) of this section shall be discharged from the pound or animal shelter until the animal has been registered and furnished with a valid registration tag.

(B) Any dog that is not redeemed within the applicable period as specified in this section or section 955.12 of the Revised Code from the time notice is mailed to its owner, keeper, or harborer or is posted at the pound or animal shelter, as required by section 955.12 of the Revised Code, and that is not required to be donated to a nonprofit special agency engaged in the training of any type of assistance dogs may, upon payment to the dog warden or poundkeeper of the sum of three dollars, be sold to any nonprofit Ohio institution or organization that is certified by the director of health as being engaged in teaching or research concerning the prevention and treatment of diseases of human beings or animals. Any dog that is donated to a nonprofit special agency engaged in the training of any type of assistance dogs in accordance with division (A) of this section and any dog that is sold to any nonprofit teaching or research institution or organization shall be discharged from the pound or animal shelter without registration and may be kept by the agency or by the institution or organization without registration so long as the dog is being trained, or is being used for teaching and research purposes.

Any institution or organization certified by the director that obtains dogs for teaching and research purposes pursuant to this section shall, at all reasonable times, make the dogs available for inspection by agents of the Ohio humane society, appointed pursuant to section 1717.04 of the Revised Code, and agents of county humane societies, appointed pursuant to section 1717.06 of the Revised Code, in order that the agents may prevent the perpetration of any act of cruelty, as defined in section 1717.01 of the Revised Code, to the dogs.

(C) Any dog that the dog warden or poundkeeper is unable to dispose of, in the manner provided by this section and section 955.18 of the Revised Code, may be humanely destroyed, except that no dog shall be destroyed until twenty-four hours after it has been offered to a nonprofit teaching or research institution or organization, as provided in this section, that has made a request for dogs to the dog warden or poundkeeper.

(D) An owner of a dog that is wearing a valid registration tag who presents the dog to the dog warden or poundkeeper may specify in writing that the dog shall not be offered to a nonprofit teaching or research institution or organization, as provided in this section.

(E) A record of all dogs impounded, the disposition of the same, the owner's name and address, if known, and a statement of costs assessed against the dogs shall be kept by the poundkeeper, and the poundkeeper shall furnish a transcript thereof to the county treasurer quarterly.

A record of all dogs received and the source that supplied them shall be kept, for a period of three years from the date of acquiring the dogs, by all institutions or organizations engaged in teaching or research concerning the prevention and treatment of diseases of human beings or animals.

(F) No person shall destroy any dog by the use of a high altitude decompression chamber or by any method other than a method that immediately and painlessly renders the dog initially unconscious and subsequently dead.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-02-1992; 06-30-2006



Section 955.17 - Costs - fees.

(A) Except as otherwise provided in divisions (B), (C), and (D) of this section, costs shall be assessed against the owner, keeper, or harborer of any dog seized and impounded under sections 955.12, 955.15, and 955.16 of the Revised Code as follows:

(1) Filing affidavit and issuing order to seize dog .............. $1.00;

(2) Seizing dog and delivering to pound ........................... 4.00;

(3) Serving or posting of notice to owner ......................... 2.00;

(4) Housing and feeding dog per day ............................... 1.50;

(5) Selling or destroying dog ............................................ 2.00.

(B) A board of county commissioners may adopt a resolution authorizing the county to perform or contract for the performance of a cost-analysis study to determine the costs to the county of providing the services required under sections 955.12, 955.15, and 955.16 of the Revised Code. The resolution shall define the scope of the study and shall itemize each cost to be analyzed. These costs shall include the direct costs to the county of performing the services required under sections 955.12, 955.15, and 955.16 of the Revised Code and, if the board so desires, may include any reasonable indirect costs determined by the board to be incurred by other county offices in helping the dog warden perform his duties under those sections.

(C) Upon completion of the study, the board shall hold a public hearing at a regular or special session of the board, after giving reasonable notice in a newspaper of general circulation in the county of the hearing's date, time, and place. At the hearing, the board shall consider any proposed fees that are suggested by the conclusions of the study.

(D) After conducting the hearing required by division (C) of this section, the board may, by resolution, establish fees to replace those specified in division (A) of this section for the services listed in that division. The fees so established may exceed those specified in that division by amounts sufficient to cover the direct cost of providing the service, the cost of conducting the cost-analysis study, and, if that study included an analysis of indirect costs, the indirect costs to other county agencies in assisting the dog warden. The board need not adopt the fees suggested by the conclusions of the study, if any. It may adopt fees that are lower than or equal to, but not higher than, any suggested by the study. Fees shall not be increased more often than once every year. Fee increases shall become effective only at the beginning of a calendar year.

(E) The board may establish by resolution, without conducting a cost-analysis study, reasonable fees to cover costs of providing miscellaneous services performed by the dog warden that are not otherwise expressly provided for in this chapter. As used in this division, "miscellaneous services" include, but are not limited to, disposing of dog carcasses, releasing dogs that are accidentally caught or found to be in a state of distress, and preventing dogs from engaging in fights or other objectionable behavior.

(F) The costs and fees authorized by this section shall be a valid claim in favor of the county against the owner, keeper, or harborer of a dog seized and impounded under sections 955.12, 955.15, and 955.16 of the Revised Code and not redeemed or sold, or against the owner, keeper, or harborer of a dog regarding which miscellaneous services described in division (E) of this section have been provided. The costs and fees shall be recovered by the county treasurer in a civil action against the owner, keeper, or harborer.

Effective Date: 06-29-1994



Section 955.18 - Redemption of dog.

Any dog that is seized and impounded under sections 955.12, 955.15, and 955.17 of the Revised Code may be redeemed by its owner, keeper, or harborer at any time prior to the expiration of the applicable redemption period as specified in sections 955.12 and 955.16 of the Revised Code, upon payment to the dog warden or poundkeeper of all costs assessed against the animal and upon providing the animal with a valid registration tag if it has none.

Effective Date: 03-23-1981



Section 955.19 - Funds.

All funds received by the county dog warden or poundkeeper in connection with the administration of sections 955.01 to 955.18, inclusive, of the Revised Code, shall be deposited in the county treasury and placed to the credit of the dog and kennel fund.

Effective Date: 10-01-1953



Section 955.20 - Dog and kennel fund.

The registration fees provided for in sections 955.01 to 955.14 of the Revised Code constitute a special fund known as "the dog and kennel fund." The fees shall be deposited by the county auditor in the county treasury daily as collected . Money in the fund shall be used for the purpose of defraying the cost of furnishing all blanks, records, tags, nets, and other equipment, for the purpose of paying the compensation of county dog wardens, deputies, poundkeepers, and other employees necessary to carry out and enforce sections 955.01 to 955.261 of the Revised Code, and for the payment of animal claims as provided in sections 955.29 to 955.38 of the Revised Code, and in accordance with section 955.27 of the Revised Code. The board of county commissioners, by resolution, shall appropriate sufficient funds out of the dog and kennel fund, not more than fifteen per cent of which shall be expended by the auditor for registration tags, blanks, records, and clerk hire, for the purpose of defraying the necessary expenses of registering, seizing, impounding, and destroying dogs in accordance with sections 955.01 to 955.27 of the Revised Code, and for the purpose of covering any additional expenses incurred by the county auditor as authorized by division (F)(3) of section 955.14 of the Revised Code.

If the funds so appropriated in any calendar year are found by the board to be insufficient to defray the necessary cost and expense of the county dog warden in enforcing sections 955.01 to 955.27 of the Revised Code, the board, by resolution so provided, after setting aside a sum equal to the total amount of animal claims filed in that calendar year, or an amount equal to the total amount of animal claims paid or allowed the preceding year, whichever amount is larger, may appropriate further funds for the use and purpose of the county dog warden in administering those sections.

Amended by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.

Effective Date: 04-09-2001



Section 955.201 - Ohio pet fund - sterilization services.

(A) As used in this section and in section 955.202 of the Revised Code, "Ohio pet fund" means a nonprofit corporation organized by that name under Chapter 1702. of the Revised Code that consists of humane societies, veterinarians, animal shelters, companion animal breeders, dog wardens, or similar individuals and entities.

(B) The Ohio pet fund shall do all of the following:

(1) Establish eligibility criteria for organizations that may receive financial assistance from the Ohio pet fund. Those organizations may include any of the following:

(a) An animal shelter as defined in section 4729.01 of the Revised Code;

(b) A local nonprofit veterinary association that operates a program for the sterilization of dogs and cats;

(c) A charitable organization that is exempt from federal income taxation under subsection 501(c)(3) of the Internal Revenue Code and a purpose of which is to support programs for the sterilization of dogs and cats and educational programs concerning the proper veterinary care of those animals.

(2) Establish procedures for applying for financial assistance from the Ohio pet fund. Application procedures shall require eligible organizations to submit detailed proposals that outline the intended uses of the moneys sought.

(3) Establish eligibility criteria for sterilization and educational programs for which moneys from the Ohio pet fund may be used and, consistent with division (C) of this section, establish eligibility criteria for individuals who seek sterilization for their dogs and cats from eligible organizations;

(4) Establish procedures for the disbursement of moneys the Ohio pet fund receives from license plate contributions pursuant to division (C) of section 4503.551 of the Revised Code;

(5) Advertise or otherwise provide notification of the availability of financial assistance from the Ohio pet fund for eligible organizations ;

(6) Design markings to be inscribed on "pets" license plates under section 4503.551 of the Revised Code.

(C)

(1) The owner of a dog or cat is eligible for dog or cat sterilization services from an eligible organization when those services are subsidized in whole or in part by money from the Ohio pet fund if any of the following applies:

(a) The income of the owner's family does not exceed one hundred fifty per cent of the federal poverty guideline.

(b) The owner, or any member of the owner's family who resides with the owner, is a recipient or beneficiary of one of the following government assistance programs:

(i) Low-income housing assistance under the "United States Housing Act of 1937," 42 U.S.C.A. 1437f, as amended, known as the federal section 8 housing program;

(ii) The Ohio works first program established by Chapter 5107. of the Revised Code;

(iii) Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, known as the medical assistance program or medicaid, provided by the department of job and family services under Chapter 5111. of the Revised Code;

(iv) A program or law administered by the United States department of veterans' affairs or veterans' administration for any service-connected disability;

(v) The supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 ( 7 U.S.C. 2011 et seq.) administered by the department of job and family services under section 5101.54 of the Revised Code;

(vi) The "special supplemental nutrition program for women, infants, and children" established under the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1786, as amended, administered by the department of health under section 3701.132 of the Revised Code;

(vii) Supplemental security income under Title XVI of the "Social Security Act," 86 Stat. 1475 (1972), 42 U.S.C.A. 1383, as amended;

(viii) Social security disability insurance benefits provided under Title II of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 401, as amended.

(c) The owner of the dog or cat submits to the eligible organization operating the sterilization program either of the following:

(i) A certificate of adoption showing that the dog or cat was adopted from a licensed animal shelter, a municipal, county, or regional pound, or a holding and impoundment facility that contracts with a municipal corporation;

(ii) A certificate of adoption showing that the dog or cat was adopted through a nonprofit corporation operating an animal adoption referral service whose holding facility, if any, is licensed in accordance with state law or a municipal ordinance.

(2) The Ohio pet fund shall determine the type of documentary evidence that must be presented by the owner of a dog or cat to show that the income of the owner's family does not exceed one hundred fifty per cent of the federal poverty guideline or that the owner is eligible under division (C)(1)(b) of this section.

(D) As used in division (C) of this section, "federal poverty guideline" means the official poverty guideline as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-23-2005



Section 955.202 - [Repealed] .

Repealed by 128th General Assemblych.9,HB 2, §105.01, eff. 7/1/2009.

Prior History: (Effective Date: 03-23-2005; 2008 HB273 04-07-2009)



Section 955.21 - Prohibition against failure to register dog kennel.

No owner, keeper, or harborer of a dog more than three months of age, nor owner of a dog kennel, shall fail to file the application for registration required by section 955.01 of the Revised Code, nor shall he fail to pay the legal fee therefor.

Effective Date: 10-01-1953



Section 955.22 - Confining, restraining, debarking dogs; dangerous dog registration certificate.

(A) As used in this section, "dangerous dog" has the same meaning as in section 955.11 of the Revised Code.

(B) No owner, keeper, or harborer of any female dog shall permit it to go beyond the premises of the owner, keeper, or harborer at any time the dog is in heat unless the dog is properly in leash.

(C) Except when a dog is lawfully engaged in hunting and accompanied by the owner, keeper, harborer, or handler of the dog, no owner, keeper, or harborer of any dog shall fail at any time to do either of the following:

(1) Keep the dog physically confined or restrained upon the premises of the owner, keeper, or harborer by a leash, tether, adequate fence, supervision, or secure enclosure to prevent escape;

(2) Keep the dog under the reasonable control of some person.

(D) Except when a dangerous dog is lawfully engaged in hunting or training for the purpose of hunting and is accompanied by the owner, keeper, harborer, or handler of the dog, no owner, keeper, or harborer of a dangerous dog shall fail to do either of the following:

(1) While that dog is on the premises of the owner, keeper, or harborer, securely confine it at all times in a locked pen that has a top, locked fenced yard, or other locked enclosure that has a top;

(2) While that dog is off the premises of the owner, keeper, or harborer, keep that dog on a chain-link leash or tether that is not more than six feet in length and additionally do at least one of the following:

(a) Keep that dog in a locked pen that has a top, locked fenced yard, or other locked enclosure that has a top;

(b) Have the leash or tether controlled by a person who is of suitable age and discretion or securely attach, tie, or affix the leash or tether to the ground or a stationary object or fixture so that the dog is adequately restrained and station such a person in close enough proximity to that dog so as to prevent it from causing injury to any person;

(c) Muzzle that dog.

(E) No person who has been convicted of or pleaded guilty to three or more violations of division (C) of this section involving the same dog and no owner, keeper, or harborer of a dangerous dog shall fail to do the following:

(1) Obtain liability insurance with an insurer authorized to write liability insurance in this state providing coverage in each occurrence because of damage or bodily injury to or death of a person caused by the dangerous dog if so ordered by a court and provide proof of that liability insurance upon request to any law enforcement officer, county dog warden, or public health official charged with enforcing this section;

(2) Obtain a dangerous dog registration certificate from the county auditor pursuant to division (I) of this section, affix a tag that identifies the dog as a dangerous dog to the dog's collar, and ensure that the dog wears the collar and tag at all times;

(3) Notify the local dog warden immediately if any of the following occurs:

(a) The dog is loose or unconfined.

(b) The dog bites a person, unless the dog is on the property of the owner of the dog, and the person who is bitten is unlawfully trespassing or committing a criminal act within the boundaries of that property.

(c) The dog attacks another animal while the dog is off the property of the owner of the dog.

(4) If the dog is sold, given to another person, or dies, notify the county auditor within ten days of the sale, transfer, or death.

(F) No person shall do any of the following:

(1) Debark or surgically silence a dog that the person knows or has reason to believe is a dangerous dog;

(2) Possess a dangerous dog if the person knows or has reason to believe that the dog has been debarked or surgically silenced;

(3) Falsely attest on a waiver form provided by the veterinarian under division (G) of this section that the person's dog is not a dangerous dog or otherwise provide false information on that written waiver form.

(G) Before a veterinarian debarks or surgically silences a dog, the veterinarian may give the owner of the dog a written waiver form that attests that the dog is not a dangerous dog. The written waiver form shall include all of the following:

(1) The veterinarian's license number and current business address;

(2) The number of the license of the dog if the dog is licensed;

(3) A reasonable description of the age, coloring, and gender of the dog as well as any notable markings on the dog;

(4) The signature of the owner of the dog attesting that the owner's dog is not a dangerous dog;

(5) A statement that division (F) of section 955.22 of the Revised Code prohibits any person from doing any of the following:

(a) Debarking or surgically silencing a dog that the person knows or has reason to believe is a dangerous dog;

(b) Possessing a dangerous dog if the person knows or has reason to believe that the dog has been debarked or surgically silenced;

(c) Falsely attesting on a waiver form provided by the veterinarian under division (G) of section 955.22 of the Revised Code that the person's dog is not a dangerous dog or otherwise provide false information on that written waiver form.

(H) It is an affirmative defense to a charge of a violation of division (F) of this section that the veterinarian who is charged with the violation obtained, prior to debarking or surgically silencing the dog, a written waiver form that complies with division (G) of this section and that attests that the dog is not a dangerous dog.

(I)

(1) The county auditor shall issue a dangerous dog registration certificate to a person who is the owner of a dog, who is eighteen years of age or older, and who provides the following to the county auditor:

(a) A fee of fifty dollars;

(b) The person's address, phone number, and other appropriate means for the local dog warden or county auditor to contact the person;

(c) With respect to the person and the dog for which the registration is sought, all of the following:

(i) Either satisfactory evidence of the dog's current rabies vaccination or a statement from a licensed veterinarian that a rabies vaccination is medically contraindicated for the dog;

(ii) Either satisfactory evidence of the fact that the dog has been neutered or spayed or a statement from a licensed veterinarian that neutering or spaying of the dog is medically contraindicated;

(iii) Satisfactory evidence of the fact that the person has posted and will continue to post clearly visible signs at the person's residence warning both minors and adults of the presence of a dangerous dog on the property;

(iv) Satisfactory evidence of the fact that the dog has been permanently identified by means of a microchip and the dog's microchip number.

(2) Upon the issuance of a dangerous dog registration certificate to the owner of a dog, the county auditor shall provide the owner with a uniformly designed tag that identifies the animal as a dangerous dog. The owner shall renew the certificate annually for the same fee and in the same manner as the initial certificate was obtained. If a certificate holder relocates to a new county, the certificate holder shall follow the procedure in division (I)(3)(b) of this section and, upon the expiration of the certificate issued in the original county, shall renew the certificate in the new county.

(3)

(a) If the owner of a dangerous dog for whom a registration certificate has previously been obtained relocates to a new address within the same county, the owner shall provide notice of the new address to the county auditor within ten days of relocating to the new address.

(b) If the owner of a dangerous dog for whom a registration certificate has previously been obtained relocates to a new address within another county, the owner shall do both of the following within ten days of relocating to the new address:

(i) Provide written notice of the new address and a copy of the original dangerous dog registration certificate to the county auditor of the new county;

(ii) Provide written notice of the new address to the county auditor of the county where the owner previously resided.

(4) The owner of a dangerous dog shall present the dangerous dog registration certificate upon being requested to do so by any law enforcement officer, dog warden, or public health official charged with enforcing this section.

(5) The fees collected pursuant to this division shall be deposited in the dog and kennel fund of the county.

Amended by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.

Effective Date: 10-10-2000



Section 955.221 - Local ordinances or resolutions pertaining to dog control.

(A) For the purposes of this section, ordinances or resolutions to control dogs include, but are not limited to, ordinances or resolutions concerned with the ownership, keeping, or harboring of dogs, the restraint of dogs, dogs as public nuisances, and dogs as a threat to public health, safety, and welfare, except that such ordinances or resolutions as permitted in division (B) of this section shall not prohibit the use of any dog which is lawfully engaged in hunting or training for the purpose of hunting while accompanied by a licensed hunter. However, such dogs at all other times and in all other respects shall be subject to the ordinance or resolution permitted by this section, unless actually in the field and engaged in hunting or in legitimate training for such purpose.

(B)

(1) A board of county commissioners may adopt and enforce resolutions to control dogs within the unincorporated areas of the county that are not otherwise in conflict with any other provision of the Revised Code.

(2) A board of township trustees may adopt and enforce resolutions to control dogs within the township that are not otherwise in conflict with any other provision of the Revised Code, if the township is located in a county where the board of county commissioners has not adopted resolutions to control dogs within the unincorporated areas of the county under this section. In the event that the board of county commissioners adopts resolutions to control dogs in the county after a board of township trustees has adopted resolutions to control dogs within the township, the resolutions adopted by the county board of commissioners prevail over the resolutions adopted by the board of township trustees.

(3) A municipal corporation may adopt and enforce ordinances to control dogs within the municipal corporation that are not otherwise in conflict with any other provision of the Revised Code.

(C) No person shall violate any resolution or ordinance adopted under this section.

Effective Date: 06-21-1990



Section 955.222 - Hearings for dog designation.

(A) The municipal court or county court that has territorial jurisdiction over the residence of the owner, keeper, or harborer of a dog shall conduct any hearing concerning the designation of the dog as a nuisance dog, dangerous dog, or vicious dog.

(B) If a person who is authorized to enforce this chapter has reasonable cause to believe that a dog in the person's jurisdiction is a nuisance dog, dangerous dog, or vicious dog, the person shall notify the owner, keeper, or harborer of that dog, by certified mail or in person, of both of the following:

(1) That the person has designated the dog a nuisance dog, dangerous dog, or vicious dog, as applicable;

(2) That the owner, keeper, or harborer of the dog may request a hearing regarding the designation in accordance with this section. The notice shall include instructions for filing a request for a hearing in the county in which the dog's owner, keeper, or harborer resides.

(C) If the owner, keeper, or harborer of the dog disagrees with the designation of the dog as a nuisance dog, dangerous dog, or vicious dog, as applicable, the owner, keeper, or harborer, not later than ten days after receiving notification of the designation, may request a hearing regarding the determination. The request for a hearing shall be in writing and shall be filed with the municipal court or county court that has territorial jurisdiction over the residence of the dog's owner, keeper, or harborer. At the hearing, the person who designated the dog as a nuisance dog, dangerous dog, or vicious dog has the burden of proving, by clear and convincing evidence, that the dog is a nuisance dog, dangerous dog, or vicious dog.

The owner, keeper, or harborer of the dog or the person who designated the dog as a nuisance dog, dangerous dog, or vicious dog may appeal the court's final determination as in any other case filed in that court.

(D) A court, upon motion of an owner, keeper, or harborer or an attorney representing the owner, keeper, or harborer, may order that the dog designated as a nuisance dog, dangerous dog, or vicious dog be held in the possession of the owner, keeper, or harborer until the court makes a final determination under this section or during the pendency of an appeal, as applicable. Until the court makes a final determination and during the pendency of any appeal, the dog shall be confined or restrained in accordance with the provisions of division (D) of section 955.22 of the Revised Code that apply to dangerous dogs regardless of whether the dog has been designated as a vicious dog or a nuisance dog rather than a dangerous dog. The owner, keeper, or harborer of the dog shall not be required to comply with any other requirements established in the Revised Code that concern a nuisance dog, dangerous dog, or vicious dog, as applicable, until the court makes a final determination and during the pendency of any appeal.

(E) If a dog is finally determined under this section, or on appeal as described in this section, to be a vicious dog, division (D) of section 955.11 and divisions (D) to (I) of section 955.22 of the Revised Code apply with respect to the dog and the owner, keeper, or harborer of the dog as if the dog were a dangerous dog, and section 955.54 of the Revised Code applies with respect to the dog as if it were a dangerous dog, and the court shall issue an order that specifies that those provisions apply with respect to the dog and the owner, keeper, or harborer in that manner. As part of the order, the court shall require the owner, keeper, or harborer to obtain the liability insurance required under division (E)(1) of section 955.22 of the Revised Code in an amount described in division (H)(2) of section 955.99 of the Revised Code.

(F) As used in this section, "nuisance dog," "dangerous dog," and "vicious dog" have the same meanings as in section 955.11 of the Revised Code.

Added by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.



Section 955.23 - Prohibition against failure of duty by dog warden.

No county dog warden shall willfully fail to perform his duties under section 955.12 of the Revised Code or other duties required of dog wardens.

Effective Date: 10-01-1953



Section 955.24 - Prohibition against hindering the capture of an unregistered dog.

No person shall obstruct or interfere with anyone lawfully engaged in capturing an unregistered dog or making an examination of a dog wearing a tag.

Effective Date: 11-21-1973



Section 955.25 - Unlawful tag.

No person shall own, keep, or harbor a dog wearing a fictitious, altered, or invalid registration tag or a registration tag not issued by the county auditor in connection with the registration of such animal.

Effective Date: 10-01-1953



Section 955.26 - Rabies quarantine.

Whenever, in the judgment of the director of health, any city or general health district board of health, or persons performing the duties of a board of health, rabies is prevalent, the director of health, the board, or those persons shall declare a quarantine of all dogs in the health district or in a part of it. During the quarantine, the owner, keeper, or harborer of any dog shall keep it confined on the premises of the owner, keeper, or harborer, or in a pound , kennel, or other suitable place, at the expense of the owner, keeper, or harborer, except that a dog may be permitted to leave the premises of its owner, keeper, or harborer if it is under leash or under the control of a responsible person. The quarantine order shall be considered an emergency and need not be published.

When the quarantine has been declared, the director of health, the board, or those persons may require vaccination for rabies of all dogs within the health district or part of it. Proof of rabies vaccination within a satisfactory period shall be demonstrated to the county auditor before any registration is issued under section 955.01 of the Revised Code for any dog that is required to be vaccinated.

The director shall determine appropriate methods of rabies vaccination and satisfactory periods for purposes of quarantines under this section.

When a quarantine of dogs has been declared in any health district or part of a health district, the county dog warden and all other persons having the authority of police officers shall assist the health authorities in enforcing the quarantine order. When rabies vaccination has been declared compulsory in any health district or part of a health district, the dog warden shall assist the health authorities in enforcing the vaccination order.

Notwithstanding this section, a city or general health district board of health may make orders pursuant to sections 3709.20 and 3709.21 of the Revised Code requiring the vaccination of dogs.

Amended by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-10-1987



Section 955.261 - Duties after dog bites person.

(A)

(1) No person shall remove a dog that has bitten any person from the county in which the bite occurred until a quarantine period as specified in division (B) of this section has been completed. No person shall transfer a dog that has bitten any person until a quarantine period as specified in division (B) of this section has been completed, except that a person may transfer the dog to the county dog warden or to any other animal control authority.

(2)

(a) Subject to division (A)(2)(b) of this section, no person shall kill a dog that has bitten any person until a quarantine period as specified in division (B) of this section has been completed.

(b) Division (A)(2)(a) of this section does not apply to the killing of a dog in order to prevent further injury or death or if the dog is diseased or seriously injured.

(3) No person who has killed a dog that has bitten any person in order to prevent further injury or death or if the dog is diseased or seriously injured shall fail to do both of the following:

(a) Immediately after the killing of the dog, notify the board of health for the district in which the bite occurred of the facts relative to the bite and the killing;

(b) Hold the body of the dog until that board of health claims it to perform tests for rabies.

(B) The quarantine period for a dog that has bitten any person shall be ten days or another period that the board of health for the district in which the bite occurred determines is necessary to observe the dog for rabies.

(C)

(1) To enable persons to comply with the quarantine requirements specified in divisions (A) and (B) of this section, boards of health shall make provision for the quarantine of individual dogs under the circumstances described in those divisions.

(2) Upon the receipt of a notification pursuant to division (A)(3) of this section that a dog that has bitten any person has been killed, the board of health for the district in which the bite occurred shall claim the body of the dog from its killer and then perform tests on the body for rabies.

(D) This section does not apply to a police dog that has bitten a person while the police dog is under the care of a licensed veterinarian or has bitten a person while the police dog is being used for law enforcement, corrections, prison or jail security, or investigative purposes. If, after biting a person, a police dog exhibits any abnormal behavior, the law enforcement agency and the law enforcement officer the police dog assists, within a reasonable time after the person is bitten, shall make the police dog available for the board of health for the district in which the bite occurred to perform tests for rabies.

(E) As used in this section, "police dog" has the same meaning as in section 2921.321 of the Revised Code.

Effective Date: 04-09-2001



Section 955.27 - Disposition of surplus fund.

After paying all necessary expenses of administering the sections of the Revised Code relating to the registration, seizing, impounding, and destroying of dogs, including the purchase, construction, and repair of vehicles and facilities necessary for the proper administration of such sections, making compensation for injuries to livestock inflicted by dogs, and after paying all animal claims, the board of county commissioners, at the December session, if there remains more than two thousand dollars in the dog and kennel fund for that year in a county in which there is a society for the prevention of cruelty to children and animals, incorporated and organized by law, and having one or more agents appointed pursuant to law, or any other society organized under Chapter 1717. of the Revised Code, that owns or controls a suitable dog kennel or a place for the keeping and destroying of dogs that has one or more agents appointed and employed pursuant to law, may pay to the treasurer of the society, upon warrant of the county auditor, all such excess as the board deems necessary for the uses and purposes of the society.

As used in this section, "animal" has the same meaning as in section 955.51 of the Revised Code.

Effective Date: 12-12-1988; 2008 HB281 08-22-2008



Section 955.28 - Dog may be killed for certain acts - owner liable for damages.

(A) Subject to divisions (A)(2) and (3) of section 955.261 of the Revised Code, a dog that is chasing or approaching in a menacing fashion or apparent attitude of attack, that attempts to bite or otherwise endanger, or that kills or injures a person or a dog that chases, threatens, harasses, injures, or kills livestock, poultry, other domestic animal, or other animal, that is the property of another person, except a cat or another dog, can be killed at the time of that chasing, threatening, harassment, approaching, attempt, killing, or injury. If, in attempting to kill such a dog, a person wounds it, the person is not liable to prosecution under the penal laws that punish cruelty to animals. Nothing in this section precludes a law enforcement officer from killing a dog that attacks a police dog as defined in section 2921.321 of the Revised Code.

(B) The owner, keeper, or harborer of a dog is liable in damages for any injury, death, or loss to person or property that is caused by the dog, unless the injury, death, or loss was caused to the person or property of an individual who, at the time, was committing or attempting to commit criminal trespass or another criminal offense other than a minor misdemeanor on the property of the owner, keeper, or harborer, or was committing or attempting to commit a criminal offense other than a minor misdemeanor against any person, or was teasing, tormenting, or abusing the dog on the owner's, keeper's, or harborer's property. Additionally, the owner, keeper, or harborer of a dog is liable in damages for any injury, death, or loss to person or property that is caused by the dog if the injury, death, or loss was caused to the person or property of an individual who, at the time of the injury, death, or loss, was on the property of the owner, keeper, or harborer solely for the purpose of engaging in door-to-door sales or other solicitations regardless of whether the individual was in compliance with any requirement to obtain a permit or license to engage in door-to-door sales or other solicitations established by the political subdivision in which the property of the owner, keeper, or harborer is located, provided that the person was not committing a criminal offense other than a minor misdemeanor or was not teasing, tormenting, or abusing the dog.

Effective Date: 07-10-1987; 2008 HB71 09-30-2008



Section 955.29 - Claim of owner.

Any owner of an animal that the owner believes has a fair market value of ten dollars or more and that has been injured or killed by a dog not belonging to the owner or harbored on the owner's premises, in order to be eligible to receive compensation from the dog and kennel fund, shall notify a member of the board of county commissioners or dog warden within three days after the loss or injury has been discovered. A commissioner who is notified shall immediately notify the dog warden of the loss or injury. The warden shall investigate or have the loss or injury investigated promptly, and the person making the investigation shall provide the owner with duplicate copies of the claim form authorized by section 955.36 of the Revised Code and assist the owner in filling it out.

The owner shall set forth the kind, grade, quality, and fair market value of the animal, as estimated by the owner, the nature and amount of the loss or injury, the place where the loss or injury occurred, and all other facts in the possession of the claimant that will enable the warden to fix responsibility for the loss or injury. The owner shall also sign a statement that the information set forth is a true account of the loss or injury and that, on the date the loss or injury occurred, the claimant did not own or harbor an unregistered dog required to be registered under section 955.01 of the Revised Code. No claimant who owned or harbored an unregistered dog on that date may recover from the dog and kennel fund.

If the warden finds all the statements that the owner made on the form to be correct and agrees with the owner as to the fair market value of the animal, the warden shall promptly so certify and send both copies of the form, together with whatever other documents, testimony, or information the warden has received relating to the loss or injury, to the board of county commissioners.

If the warden does not find all the statements to be correct or does not agree with the owner as to the fair market value, the owner may appeal to the board of county commissioners for a determination as provided in section 955.35 of the Revised Code. In that case the owner shall secure statements as to the nature and amount of the loss or injury from at least two witnesses who viewed the results of the killing or injury and who can testify thereto and submit both copies of the form to the board of county commissioners or a member thereof not later than ten days after the warden finds that not all of the owner's statements are correct or disagrees with the owner's estimated fair market value, whichever is applicable. The warden shall submit to the board of county commissioners whatever documents, testimony, or other information the warden has received relating to the loss or injury.

As used in this section and sections 955.32 to 955.38 of the Revised Code:

(A) "Animal" and "grade animal" have the same meanings as in section 955.51 of the Revised Code.

(B) "Fair market value" means the average price that is paid for a healthy grade animal at a livestock auction licensed under Chapter 943. of the Revised Code and selected by the applicable board of county commissioners.

Effective Date: 03-23-1981; 2008 HB281 08-22-2008



Section 955.30 - Action to recover for loss or injury.

If the owner of the dog causing the loss or injury described in section 955.29 of the Revised Code is known, the county prosecutor shall bring an action to recover from the owner of the dog whatever compensation is paid from the dog and kennel fund for the loss or injury if in the prosecutor's judgment the damage can be collected.

Effective Date: 03-23-1981



Section 955.31 - [Repealed].

Effective Date: 03-23-1981; 2008 HB281 08-22-2008



Section 955.32 - Registered stock.

If the animal that has been killed or injured as described in section 955.29 of the Revised Code is registered in any accepted association of registry, the owner, or the owner's employee or tenant, shall submit with the claim form the registration papers showing the animal's lines of breeding, age, and other matters. If the animal is the offspring of registered stock and is eligible for registration, the registration papers showing the breeding of the offspring shall be submitted.

Effective Date: 11-28-1975; 2008 HB281 08-22-2008



Section 955.33 - [Repealed].

Effective Date: 11-01-1985; 2008 HB281 08-22-2008



Section 955.34 - Amended and Renumbered RC 955.351.

Effective Date: 11-28-1975; 2008 HB281 08-22-2008



Section 955.35 - Payment of claims.

The board of county commissioners, at the next regular meeting after claims in accordance with section 955.29 of the Revised Code have been submitted, shall examine the same and may hear additional testimony or receive additional affidavits in regard thereto and may allow the amount previously certified by the dog warden, or a part thereof, or any amount in addition thereto, as it may find to be just, but in no event shall the amount allowed exceed the lesser of five hundred dollars per animal or the uninsured amount of the loss or injury. The board shall make the final determination of the fair market value of an animal that is the subject of a claim.

If the animal that is the subject of a claim dies as a result of the injuries that it received from a dog, the amount of indemnity is the fair market value of the animal on the date of its death subject to the limit established in this section. If the animal that is the subject of a claim does not die as a result of the injuries that it received from a dog, the amount of indemnity is the fair market value of the animal on the date on which it received its injuries subject to the limit established in this section. If the animal that is the subject of a claim is registered or eligible for registration as described in section 955.32 of the Revised Code, the amount of indemnity is one hundred twenty-five per cent of the fair market value of the animal on the date on which the animal was killed or injured subject to the limit established in this section. If the date of death or injury of an animal cannot be determined, the amount of indemnity shall be based on the fair market value of the animal on the date on which the death or injury was discovered by its owner. A fetus that is aborted by an animal because of stress inflicted by a dog and that does not, on that account, survive shall be considered to have been killed by the dog regardless of the stage of pregnancy at which the abortion occurs. In the case of any such alleged cause of death, the warden, as part of the warden's investigation, may request the chief of the division of animal health in the department of agriculture to have a state veterinarian certify the cause of death. The chief shall promptly comply, and the veterinarian shall send the certification to the board of county commissioners.

The claims shall be paid out of the dog and kennel fund or out of the general fund of the county, as provided in section 955.14 of the Revised Code. Such claims as are allowed in whole or in part shall be paid by voucher issued by the county auditor five days after the approval of the board of county commissioners has been entered. If the claim is to be paid out of the dog and kennel fund and the funds therein are insufficient to pay the claims, they shall be paid in the order allowed at the close of the next calendar month in which sufficient funds are available in the fund.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 06-01-1998; 2008 HB281 08-22-2008



Section 955.351 - Witnesses.

Witnesses not exceeding four in number, who give testimony under section 955.35 of the Revised Code at a meeting of the board of county commissioners, shall be allowed six dollars each and mileage at the rate of ten cents per mile, going and returning, in each case. The board shall administer an oath or affirmation to each claimant or witness.

If the animal that has been killed or injured is in the care of an employee or tenant of the owner thereof, the affidavit provided for in section 955.29 of the Revised Code may be made by that employee or tenant, whose testimony may be received in regard to all relative matters to which the owner would be competent to testify.

Effective Date: 11-28-1975; 2008 HB281 08-22-2008



Section 955.36 - Blanks.

All accounts against the dog and kennel fund and all accompanying statements and testimony shall be upon blanks prepared by the secretary of state and furnished by the board of county commissioners. Each blank shall contain a space in which the claimant shall indicate whether or not he is insured against the loss or injury. If the claimant is so insured, he shall submit a copy of his insurance policy or polices with the blank. The blanks shall not require an affidavit but shall contain, immediately above the lines for the signatures of the claimant and witnesses, "this statement is made subject to the criminal penalties for falsification provided for in section 2921.13 of the Revised Code."

Effective Date: 11-01-1985



Section 955.37 - Appeal.

An owner of an animal that has been killed or injured by a dog may, if the fair market value is ten dollars or more, appeal from a final allowance made by the board of county commissioners, within thirty days after the allowance. The appeal shall be made to the probate court by filing, as party plaintiff, a petition with the court setting out the facts in the case as contended by the owner. Proceedings shall be as provided by law in civil cases, and the board shall be made party defendant.

Effective Date: 03-23-1981; 2008 HB281 08-22-2008



Section 955.38 - Appeal hearing.

The probate court shall hear the appeals provided for in section 955.37 of the Revised Code as in equity and shall determine the fair market value of the animal that has been killed or injured. Not more than three witnesses shall be called by each party. The amount found by the court shall not exceed the lesser of five hundred dollars per animal or the uninsured amount of the loss or injury. The amount found shall be final, and the judge shall certify it to the board of county commissioners. Like proceedings shall be had as to payment thereof, as if the amount had been found by the board in the first instance.

If an increased allowance is made by the court, the costs shall be paid equally by the parties; if no increase is made, the plaintiff shall pay all the costs.

Effective Date: 11-01-1985; 2008 HB281 08-22-2008



Section 955.39 - Prohibition against violating a rabies quarantine.

No person shall violate a rabies quarantine order issued under section 955.26 of the Revised Code.

Effective Date: 10-01-1953



Section 955.40 - Forfeiture.

Any corporation which violates section 955.39 of the Revised Code shall forfeit and pay to the municipal corporation a sum not to exceed three hundred dollars, to be collected in a civil action brought in the name of the municipal corporation.

The judgment authorized in this section being in the nature of a penalty, or exemplary damages, no proof of actual damages shall be required, but the court or jury, finding other facts to justify recovery, shall determine the amount by reference to all the facts, culpatory, exculpatory, or extenuating, adduced at the trial.

Effective Date: 10-01-1953



Section 955.41 - Examination of claim.

The board of county commissioners, not later than the third regular meeting after it is presented with the account provided for by section 955.42 of the Revised Code, shall examine the account and, if it is found in whole or part correct and just, may order a payment in whole or in part to either the patient, the representative of the patient referred to in that section, or the physician who rendered the patient's medical or surgical treatment, in accordance with their respective claims, provided that a payment is made only for an account with respect to which the board determines the patient, the patient's estate, or the patient's parent or guardian, as applicable, is unable, without deprivation of basic needs, to further provide for the payment of the expenses incurred for the medical or surgical treatment. A person shall not receive for one bite or injury a sum exceeding one thousand five hundred dollars.

Effective Date: 10-13-2000



Section 955.42 - Reimbursement for rabies bite.

A person bitten or injured by an animal afflicted with rabies, if the bite or injury has caused the person to employ medical or surgical treatment, may present, within four months after the bite or injury and at a regular meeting of the board of county commissioners of the county where the bite or injury was received, an itemized account of the expenses incurred and amount paid by the person for medical and surgical treatment, verified by the person's own affidavit and that of the person's attending physician. The administrator or executor of the estate of a deceased person may present such an account, execute such an affidavit on behalf of the deceased person, and present that affidavit and the attending physician's affidavit to the board within that four-month period. If the person so bitten or injured is a minor, the person's parent or guardian may present such an account, execute such an affidavit on behalf of the person, and present that affidavit and the attending physician's affidavit to the board within that four-month period. The person, the administrator or executor, or the parent or guardian, as applicable, shall present, with the account and affidavits, documentation establishing that the person, the person's estate, or the parent or guardian, as applicable, is unable, without deprivation of basic needs, to further provide for the payment of the expenses incurred for the medical or surgical treatment.

Effective Date: 10-13-2000



Section 955.43 - Dogs with blind, deaf or mobility impaired person.

(A) When either a blind, deaf or hearing impaired, or mobility impaired person or a trainer of an assistance dog is accompanied by an assistance dog , the person or the trainer, as applicable, is entitled to the full and equal accommodations, advantages, facilities, and privileges of all public conveyances, hotels, lodging places, all places of public accommodation, amusement, or resort, all institutions of education, and other places to which the general public is invited, and may take the dog into such conveyances and places, subject only to the conditions and limitations applicable to all persons not so accompanied, except that:

(1) The dog shall not occupy a seat in any public conveyance.

(2) The dog shall be upon a leash while using the facilities of a common carrier.

(3) Any dog in training to become an assistance dog shall be covered by a liability insurance policy provided by the nonprofit special agency engaged in such work protecting members of the public against personal injury or property damage caused by the dog.

(B) No person shall deprive a blind, deaf or hearing impaired, or mobility impaired person or a trainer of an assistance dog who is accompanied by an assistance dog of any of the advantages, facilities, or privileges provided in division (A) of this section, nor charge the person or trainer a fee or charge for the dog.

(C) As used in this section, "institutions of education" means:

(1) Any state university or college as defined in section 3345.32 of the Revised Code;

(2) Any private college or university that holds a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code;

(3) Any elementary or secondary school operated by a board of education;

(4) Any chartered or nonchartered nonpublic elementary or secondary school;

(5) Any school issued a certificate of registration by the state board of career colleges and schools.

Effective Date: 04-03-2003; 06-30-2006



Section 955.44 - Fines credited to dog and kennel fund.

All fines collected for violations of sections 955.11, 955.21, 955.22, 955.23, 955.25, and 955.261 of the Revised Code shall be deposited in the county treasury to the credit of the dog and kennel fund.

Effective Date: 07-10-1987



Section 955.50 - Sale and transportation of dogs.

(A) No person shall sell, offer to sell, or expose for sale, for the purpose of resale or receive for delivery within this state, or ship from any point within this state to any point outside this state, for sale to the general public at retail, any dog under the age of eight weeks.

(B) No person shall receive from outside this state, or ship from any point within this state to any point outside this state, for sale to the general public at retail, any dog that is not accompanied by a certificate, issued by a licensed veterinarian who is accredited by the United States department of agriculture and authorized to issue health certificates for animals in interstate commerce, certifying that the dog is sufficiently sound and healthy to be reasonably expected to withstand the intended transportation without adverse effect.

(C) This section does not apply to the transportation of dogs in interstate commerce by common carrier, provided that neither the point of shipment nor the point of receiving is within this state.

(D) No person responsible for the transportation of a pregnant dog to any point within this state or from any point within this state to any point outside this state shall be liable in damages for any injury to or illness of, or the death of, the dog or any puppies, whenever the injury, illness, or death results from the birth of such puppies during the time the dog is being transported.

Effective Date: 06-04-1976



Section 955.51 - Claims for value of animals injured or killed by coyote.

(A) As used in sections 955.51 to 955.53 of the Revised Code:

(1) "Animal" means a horse, mule, sheep, head of cattle, swine, goat, domestic rabbit, or domestic fowl or poultry .

(2) "Fair market value" means the average price that is paid for a healthy grade animal at a livestock auction selected by the director of agriculture and licensed under Chapter 943. of the Revised Code.

(3) "Grade animal" means an animal that is not eligible for registration by a breed association or in a registry.

(4) "Predator" means a coyote or a black vulture.

(B) An owner of an animal that has been injured or killed by a predator and that the owner believes has a fair market value of more than twenty-five dollars shall do both of the following within seventy-two hours after the loss or injury has been discovered:

(1) Notify the dog warden by telephone;

(2) Document by photograph the wounds sustained by the animal.

If the owner chooses to file a claim under sections 955.51 to 955.53 of the Revised Code, the owner shall complete a claim form for indemnification in quadruplicate as prescribed by the director in section 955.53 of the Revised Code and provided by the dog warden. The owner may request, and the dog warden shall provide, assistance in filling out the form. For the purposes of section 955.52 of the Revised Code, the owner shall send to the department of agriculture, within thirty days after discovery of the animal, the original copy of the claim form, all photographs documenting the wounds of the animal, and any other pertinent facts in the possession of the owner.

If the animal that is killed or injured is registered by an accepted association or in an accepted registry, the owner shall submit with the claim form that is filed with the department the registration papers showing the animal's lines of breeding, age, and other relevant information. If the animal is the offspring of registered stock and is eligible for registration, the registration papers showing the lines of breeding of the offspring shall be submitted as well.

The owner shall retain a copy of the claim form and provide a copy of the form to both the dog warden and the wildlife officer who investigates the claim, if applicable.

(C) Following notification from the owner of an animal under division (B) of this section, the dog warden promptly shall investigate the loss or injury and shall determine whether or not the loss or injury was made by a predator. If the dog warden determines that the loss or injury was not made by a predator, the owner has no claim under sections 955.51 to 955.53 of the Revised Code. If the dog warden determines that the loss or injury was made by a predator, the dog warden promptly shall notify by telephone the wildlife officer of that determination. For the purposes of section 955.52 of the Revised Code, the dog warden shall send to the department the dog warden's determination of whether the animal was killed or injured by a predator and any other documents, testimony, or information that the dog warden has received relating to the loss or injury of the animal.

(D) Following notification from the dog warden under division (C) of this section, the wildlife officer shall confirm the determination of the dog warden on the claim, disaffirm it, or state that the wildlife officer is uncertain about the determination. If the wildlife officer disaffirms the determination of the dog warden, the owner has no claim under sections 955.51 to 955.53 of the Revised Code. If the wildlife officer affirms the determination of the dog warden or states that the wildlife officer is uncertain about that determination, the wildlife officer shall so notify in writing the department for the purposes of section 955.52 of the Revised Code.

Effective Date: 09-26-2003; 04-15-2005



Section 955.52 - Hearing on claims for value of animals injured or killed by coyote.

(A)

(1) The department of agriculture shall hear claims that are approved by the dog warden and supported by the wildlife officer pursuant to section 955.51 of the Revised Code in the order of their filing and may allow the claims in full or in part, or may disallow any claim, as the testimony and information submitted under that section show to be just. The department shall make the final determination of the fair market value of any animal that is the subject of a claim.

If the animal that is the subject of a claim dies as a result of the injuries that it received from a predator, the amount of indemnity is the fair market value of the animal on the date of its death. If the animal that is the subject of a claim does not die as a result of the injuries that it received from a predator, the amount of indemnity is the fair market value of the animal on the date that it received its injuries. If the animal that is the subject of a claim is registered or eligible for registration as described in division (B) of section 955.51 of the Revised Code, the amount of indemnity is one hundred twenty-five per cent of the fair market value of the animal on the date that the animal was killed or injured. If the date of death or injury of an animal cannot be determined, the amount of indemnity shall be based on the fair market value of the animal on the date that the animal was discovered by its owner.

(2) If the owner of an animal does not agree with the department's determination of the animal's fair market value, the owner may appeal the determination in accordance with Chapter 119. of the Revised Code.

(3) The department shall certify any claim or part of a claim that has been found to be valid under division (A)(1) of this section. Claims certified in accordance with this section shall be paid out of money that has been appropriated from the general revenue fund for the purposes of sections 955.51 to 955.53 of the Revised Code, except that no claim shall be paid from that money if either of the following applies:

(a) A claim for the same loss or injury has been paid or is payable under a policy or policies of insurance. However, a claim may be paid for the amount of any deductible paid or payable by the claimant under such insurance.

(b) The owner of an animal who otherwise would receive indemnity under a claim has been paid more than five hundred dollars within the immediately preceding calendar year from money so appropriated. However, that owner may be paid if the owner has implemented a voluntary animal damage control plan that meets the requirements established in rules adopted under division (D) of this section.

(B) If at any time the money that has been appropriated from the general revenue fund for the purposes of sections 955.51 to 955.53 of the Revised Code for a fiscal year is not sufficient to pay certified claims, the department shall disapprove those claims. Any claim that has been disapproved due to lack of money shall not be resubmitted.

(C) The department either may assist owners in developing and implementing a voluntary animal damage control plan to prevent and minimize loss or injury to animals by predators or may enter into an agreement with another state agency, a federal agency, or a person to provide such assistance. The department may use no more than fifty per cent or twenty-five thousand dollars, whichever is less, of the money that is appropriated for the purposes of sections 955.51 to 955.53 of the Revised Code to pay the costs incurred by the department for either providing assistance under this division or entering into an agreement under this division to provide that assistance.

(D) The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to administer sections 955.51 to 955.53 of the Revised Code, including rules that establish requirements governing voluntary animal damage control plans.

Effective Date: 02-27-1987; 04-15-2005



Section 955.53 - Claim forms for value of animals injured or killed by coyote.

All claims against the money appropriated from the general revenue fund for the purposes of sections 955.51 to 955.53 of the Revised Code and all accompanying statements and testimony shall be upon claim forms prepared by the director of agriculture and furnished by the dog warden. The forms shall not require an affidavit, but shall contain lines for the signatures of the claimant and witnesses and, immediately above those lines, the sentence, "This statement is made subject to the criminal penalties for falsification provided for in section 2921.13 of the Revised Code.

Effective Date: 04-19-1988; 04-15-2005



Section 955.54 - Possession of certain dogs by convicted felons prohibited.

(A) No person who is convicted of or pleads guilty to a felony offense of violence committed on or after the effective date of this section or a felony violation of any provision of Chapter 959., 2923., or 2925. of the Revised Code committed on or after the effective date of this section shall knowingly own, possess, have custody of, or reside in a residence with either of the following for a period of three years commencing either upon the date of release of the person from any period of incarceration imposed for the offense or violation or, if the person is not incarcerated for the offense or violation, upon the date of the person's final release from the other sanctions imposed for the offense or violation:

(1) An unspayed or unneutered dog older than twelve weeks of age;

(2) Any dog that has been determined to be a dangerous dog under Chapter 955. of the Revised Code.

(B) A person described in division (A) of this section shall microchip for permanent identification any dog owned, possessed by, or in the custody of the person.

(C)

(1) Division (A) of this section does not apply to any person who is confined in a correctional institution of the department of rehabilitation and correction.

(2) Division (A) of this section does not apply to any person with respect to any dog that the person owned, possessed, had custody of, or resided in a residence with prior to the effective date of this section.

Added by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.



Section 955.99 - Penalty.

(A)

(1) Whoever violates division (E) of section 955.11 of the Revised Code because of a failure to comply with division (B) of that section is guilty of a minor misdemeanor.

(2) Whoever violates division (E) of section 955.11 of the Revised Code because of a failure to comply with division (C) or (D) of that section is guilty of a minor misdemeanor on a first offense and of a misdemeanor of the fourth degree on each subsequent offense.

(B) Whoever violates section 955.10, 955.23, 955.24, or 955.25 of the Revised Code is guilty of a minor misdemeanor.

(C) Whoever violates section 955.261, 955.39, or 955.50 of the Revised Code is guilty of a minor misdemeanor on a first offense and of a misdemeanor of the fourth degree on each subsequent offense.

(D) Whoever violates division (F) of section 955.16 or division (B) of section 955.43 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(E)

(1) Whoever violates section 955.21 of the Revised Code, violates division (B) of section 955.22 of the Revised Code, or commits a violation of division (C) of section 955.22 of the Revised Code that involves a dog that is not a nuisance dog, dangerous dog, or vicious dog shall be fined not less than twenty-five dollars or more than one hundred dollars on a first offense, and on each subsequent offense shall be fined not less than seventy-five dollars or more than two hundred fifty dollars and may be imprisoned for not more than thirty days.

(2) In addition to the penalties prescribed in division (E)(1) of this section, if the offender is guilty of a violation of division (B) of section 955.22 of the Revised Code or a violation of division (C) of section 955.22 of the Revised Code that involves a dog that is not a nuisance dog, dangerous dog, or vicious dog, the court may order the offender to personally supervise the dog that the offender owns, keeps, or harbors, to cause that dog to complete dog obedience training, or to do both.

(F)

(1) Whoever commits a violation of division (C) of section 955.22 of the Revised Code that involves a nuisance dog is guilty of a minor misdemeanor on the first offense and of a misdemeanor of the fourth degree on each subsequent offense involving the same dog. Upon a person being convicted of or pleading guilty to a third violation of division (C) of section 955.22 of the Revised Code involving the same dog, the court shall require the offender to register the involved dog as a dangerous dog.

(2) In addition to the penalties prescribed in division (F)(1) of this section, if a violation of division (C) of section 955.22 of the Revised Code involves a nuisance dog, the court may order the offender to personally supervise the nuisance dog that the offender owns, keeps, or harbors, to cause that dog to complete dog obedience training, or to do both.

(G) Whoever commits a violation of division (C) of section 955.22 of the Revised Code that involves a dangerous dog or a violation of division (D) of that section is guilty of a misdemeanor of the fourth degree on a first offense and of a misdemeanor of the third degree on each subsequent offense. Additionally, the court may order the offender to personally supervise the dangerous dog that the offender owns, keeps, or harbors, to cause that dog to complete dog obedience training, or to do both, and the court may order the offender to obtain liability insurance pursuant to division (E) of section 955.22 of the Revised Code. The court, in the alternative, may order the dangerous dog to be humanely destroyed by a licensed veterinarian, the county dog warden, or the county humane society at the owner's expense. With respect to a violation of division (C) of section 955.22 of the Revised Code that involves a dangerous dog, until the court makes a final determination and during the pendency of any appeal of a violation of that division and at the discretion of the dog warden, the dog shall be confined or restrained in accordance with division (D) of section 955.22 of the Revised Code or at the county dog pound at the owner's expense.

(H)

(1) Whoever commits a violation of division (C) of section 955.22 of the Revised Code that involves a vicious dog is guilty of one of the following:

(a) A felony of the fourth degree if the dog kills a person. Additionally, the court shall order that the vicious dog be humanely destroyed by a licensed veterinarian, the county dog warden, or the county humane society at the owner's expense.

(b) A misdemeanor of the first degree if the dog causes serious injury to a person. Additionally, the court may order the vicious dog to be humanely destroyed by a licensed veterinarian, the county dog warden, or the county humane society

at the owner's expense.

(2) If the court does not order the vicious dog to be destroyed under division (H)(1)(b) of this section, the court shall issue an order that specifies that division (D) of section 955.11 and divisions (D) to (I) of section 955.22 of the Revised Code apply with respect to the dog and the owner, keeper, or harborer of the dog as if the dog were a dangerous dog and that section 955.54 of the Revised Code applies with respect to the dog as if it were a dangerous dog. As part of the order, the court shall order the offender to obtain the liability insurance required under division (E)(1) of section 955.22 of the Revised Code in an amount, exclusive of interest and costs, that equals or exceeds one hundred thousand dollars. Until the court makes a final determination and during the pendency of any appeal of a violation of division (C) of section 955.22 of the Revised Code and at the discretion of the dog warden, the dog shall be confined or restrained in accordance with the provisions described in division (D) of section 955.22 of the Revised Code or at the county dog pound at the owner's expense.

(I) Whoever violates division (A)(2) of section 955.01 of the Revised Code is guilty of a misdemeanor of the first degree.

(J) Whoever violates division (E)(2) of section 955.22 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(K) Whoever violates division (C) of section 955.221 of the Revised Code is guilty of a minor misdemeanor. Each day of continued violation constitutes a separate offense. Fines levied and collected for violations of that division shall be distributed by the mayor or clerk of the municipal or county court in accordance with section 733.40, division (F) of section 1901.31, or division (C) of section 1907.20 of the Revised Code to the treasury of the county, township, or municipal corporation whose resolution or ordinance was violated.

(L) Whoever violates division (F)(1), (2), or (3) of section 955.22 of the Revised Code is guilty of a felony of the fourth degree. Additionally, the court shall order that the dog involved in the violation be humanely destroyed by a licensed veterinarian, the county dog warden, or the county humane society. Until the court makes a final determination and during the pendency of any appeal of a violation of division (F)(1), (2), or (3) of section 955.22 of the Revised Code and at the discretion of the dog warden, the dog shall be confined or restrained in accordance with the provisions of division (D) of section 955.22 of the Revised Code or at the county dog pound at the owner's expense.

(M) Whoever violates division (E)(1), (3), or (4) of section 955.22 of the Revised Code is guilty of a minor misdemeanor.

(N) Whoever violates division (I)(4) of section 955.22 of the Revised Code is guilty of a minor misdemeanor.

(O) Whoever violates division (A) or (B) of section 955.54 of the Revised Code is guilty of a misdemeanor of the first degree.

(P)

(1) If a dog is confined at the county dog pound pursuant to division (G), (H), or (L) of this section, the county dog warden shall give written notice of the confinement to the owner of the dog. If the county dog warden is unable to give the notice to the owner of the dog, the county dog warden shall post the notice on the door of the residence of the owner of the dog or in another conspicuous place on the premises at which the dog was seized. The notice shall include a statement that a security in the amount of one hundred dollars is due to the county dog warden within ten days to secure payment of all reasonable expenses, including medical care and boarding of the dog for sixty days, expected to be incurred by the county dog pound in caring for the dog pending the determination. The county dog warden may draw from the security any actual costs incurred in caring for the dog.

(2) If the person ordered to post security under division (P)(1) of this section does not do so within ten days of the confinement of the animal, the dog is forfeited, and the county dog warden may determine the disposition of the dog unless the court issues an order that specifies otherwise.

(3) Not more than ten days after the court makes a final determination under division (G), (H), or (L) of this section, the county dog warden shall provide the owner of the dog with the actual cost of the confinement of the dog. If the county dog warden finds that the security provided under division (P)(1) of this section is less than the actual cost of confinement of the dog, the owner shall remit the difference between the security provided and the actual cost to the county dog warden within thirty days after the court's determination. If the county dog warden finds that the security provided under division (P)(1) of this section is greater than that actual cost, the county dog warden shall remit the difference between the security provided and the actual cost to the owner within thirty days after the court's determination.

(Q) As used in this section, "nuisance dog," "dangerous dog," and "vicious dog" have the same meanings as in section 955.11 of the Revised Code.

Amended by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.

Effective Date: 10-10-2000






Chapter 956 - REGULATION AND LICENSING OF DOG KENNELS

Section 956.01 - Definitions.

As used in this chapter:

(A) "Adult dog" means a dog that is twelve months of age or older.

(B) "Animal rescue for dogs" means an individual or organization recognized by the director of agriculture that keeps, houses, and maintains dogs and that is dedicated to the welfare, health, safety, and protection of dogs, provided that the individual or organization does not operate for profit, does not sell dogs for a profit, does not breed dogs, and does not purchase more than nine dogs in any given calendar year unless the dogs are purchased from a dog warden appointed under Chapter 955. of the Revised Code, a humane society, or another animal rescue for dogs. "Animal rescue for dogs" includes an individual or organization that offers spayed or neutered dogs for adoption and charges reasonable adoption fees to cover the costs of the individual or organization, including, but not limited to, costs related to spaying or neutering dogs.

(C) "Animal shelter for dogs" means a facility that keeps, houses, and maintains dogs such as a dog pound operated by a municipal corporation, or by a county under Chapter 955. of the Revised Code, or that is operated by a humane society, animal welfare society, society for the prevention of cruelty to animals, or other nonprofit organization that is devoted to the welfare, protection, and humane treatment of dogs and other animals.

(D) "Boarding kennel" means an establishment operating for profit that keeps, houses, and maintains dogs solely for the purpose of providing shelter, care, and feeding of the dogs in return for a fee or other consideration.

(E) "Breeding dog" means an unneutered, unspayed dog that is primarily harbored or housed on property that is the dog's primary residence.

(F) "High volume breeder" means an establishment that keeps, houses, and maintains adult breeding dogs that produce at least nine litters of puppies in any given calendar year and, in return for a fee or other consideration, sells sixty or more adult dogs or puppies per calendar year.

(G) "Humane society" means an organization that is organized under section 1717.05 of the Revised Code.

(H) "Dog retailer" means a person who buys, sells, or offers to sell dogs at wholesale for resale to another or who sells or gives one or more dogs to a pet store annually. "Dog retailer" does not include an animal rescue for dogs, an animal shelter for dogs, a humane society, a medical kennel for dogs, a research kennel for dogs, a pet store, or a veterinarian.

(I) "Environmental division of the Franklin county municipal court" means the environmental division of the Franklin county municipal court created in section 1901.011 of the Revised Code.

(J) "Medical kennel for dogs" means a facility that is maintained by a veterinarian and operated primarily for the treatment of sick or injured dogs.

(K) "Pet store" means a retail store that sells dogs to the public.

(L) "Puppy" means a dog that is under twelve months of age.

(M) "Research kennel for dogs" means a facility housing dogs that is maintained exclusively for research purposes.

(N) "Veterinarian" means a veterinarian licensed under Chapter 4741. of the Revised Code.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.02 - Exempted kennels.

Medical kennels for dogs, research kennels for dogs, animal shelters for dogs that are operated by a municipal corporation, or by a county under Chapter 955. of the Revised Code, and veterinarians are not required to obtain a license under this chapter or comply with any other requirements of this chapter and rules adopted under it.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.03 - Adoption of rules.

The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code establishing all of the following:

(A) Requirements and procedures governing high volume breeders, including the licensing and inspection of and record keeping by high volume breeders, in addition to the requirements and procedures established in this chapter;

(B) Requirements and procedures for conducting background investigations of each applicant for a license issued under section 956.04 of the Revised Code in order to determine if the applicant has been convicted of or pleaded guilty to any of the violations specified in division (A)(2) of section 956.15 of the Revised Code;

(C) Requirements and procedures governing dog retailers, including the licensing of and record keeping by dog retailers, in addition to the requirements and procedures established in this chapter;

(D) The form of applications for licenses issued under this chapter and the information that is required to be submitted in the applications and the form for registering as an animal rescue for dogs under this chapter and the information that is required to be provided with a registration, including the name and address of each foster home that an animal rescue for dogs utilizes;

(E) A requirement that each high volume breeder submit to the director, with an application for a high volume breeder license, evidence of insurance or, in the alternative, evidence of a surety bond payable to the state to ensure compliance with this chapter and rules adopted under it. The face value of the insurance coverage or bond shall be in the following amounts:

(1) Five thousand dollars for high volume breeders keeping, housing, and maintaining not more than twenty-five adult dogs;

(2) Ten thousand dollars for high volume breeders keeping, housing, and maintaining at least twenty-six adult dogs, but not more than fifty adult dogs;

(3) Fifty thousand dollars for high volume breeders keeping, housing, and maintaining more than fifty adult dogs.

The rules shall require that the insurance be payable to the state or that the surety bond be subject to redemption by the state, as applicable, upon a suspension or revocation of a high volume breeder license for the purpose of paying for the maintenance and care of dogs that are seized or otherwise impounded from the high volume breeder in accordance with this chapter.

(F)

(1) For high volume breeders, standards of care governing all of the following:

(a) Housing;

(b) Nutrition;

(c) Exercise;

(d) Grooming;

(e) Biosecurity and disease control;

(f) Waste management;

(g) Whelping;

(h) Any other general standards of care for dogs.

(2) In adopting rules under division (F)(1) of this section, the director shall consider the following factors, without limitation:

(a) Best management practices for the care and well-being of dogs;

(b) Biosecurity;

(c) The prevention of disease;

(d) Morbidity and mortality data;

(e) Generally accepted veterinary medical standards and ethical standards established by the American veterinary medical association;

(f) Standards established by the United States department of agriculture under the federal animal welfare act as defined in section 959.131 of the Revised Code.

(G) Procedures for inspections conducted under section 956.10 of the Revised Code in addition to the procedures established in that section, and procedures for making records of the inspections;

(H)

(1) A requirement that an in-state retailer of a puppy or adult dog provide to the purchaser the complete name, address, and telephone number of all high volume breeders, dog retailers, and private owners that kept, housed, or maintained the puppy or adult dog prior to its coming into the possession of the retailer or proof that the puppy or adult dog was acquired through an animal rescue for dogs, animal shelter for dogs, or humane society, or a valid health certificate from the state of origin pertaining to the puppy or adult dog;

(2) A requirement that an out-of-state retailer of a puppy or adult dog that is conducting business in this state provide to the purchaser a valid health certificate from the state of origin pertaining to the puppy or adult dog and the complete name, address, and telephone number of all breeders, retailers, and private owners that kept, housed, or maintained the puppy or adult dog prior to its coming into the possession of the retailer or proof that the puppy or adult dog was acquired through an animal rescue for dogs, animal shelter for dogs, or humane society in this state or another state.

(I) A requirement that a high volume breeder or a dog retailer who advertises the sale of a puppy or adult dog include with the advertisement the vendor number assigned by the tax commissioner to the high volume breeder or to the dog retailer if the sale of the puppy or dog is subject to the tax levied under Chapter 5739. of the Revised Code;

(J) A requirement that a licensed high volume breeder and a licensed dog retailer comply with Chapter 5739. of the Revised Code. The rules shall authorize the director to suspend or revoke a license for failure to comply with that chapter. The director shall work in conjunction with the tax commissioner for the purposes of rules adopted under this division.

(K) Any other requirements and procedures that are determined by the director to be necessary for the administration and enforcement of this chapter and rules adopted under it. However, rules adopted under this division shall not establish additional requirements and procedures governing animal rescues for dogs other than those adopted under division (D) of this section.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.04 - High volume breeder license.

(A)

(1) No person shall operate a high volume breeder in this state without a high volume breeder license issued by the director of agriculture in accordance with this section and rules adopted under section 956.03 of the Revised Code.

(2) The director shall not issue a license under this section unless the director determines that the applicant will operate or will continue to operate the high volume breeder in accordance with this chapter and rules adopted under it.

(B) In determining whether an establishment is a high volume breeder requiring a license under this chapter, the director shall determine if, in any given year, the establishment is a high volume breeder as defined in section 956.01 of the Revised Code. All facilities that are located at an individual postal address shall be licensed as one high volume breeder. Not more than one license shall be issued under this section for any given postal address.

(C) A person who is proposing to operate a new high volume breeder shall submit an application for a license to the director at least ninety days before commencing operation of the high volume breeder. The application shall be submitted in the form and with the information required by rules adopted under section 956.03 of the Revised Code and shall include with it at least all of the following:

(1) An affidavit signed under oath or solemn affirmation of the number of adult dogs that are kept, housed, and maintained by the applicant at the location that is the subject of the application;

(2) An estimate of the number of puppies to be kept, housed, and maintained and of the number of litters of puppies or total number of puppies to be produced during the term of the license;

(3) Photographic evidence documenting the facilities where dogs will be kept, housed, and maintained by the applicant. The director may conduct an inspection of the facilities that are the subject of an application in addition to reviewing photographic evidence submitted by an applicant for a license.

(4) A signed release permitting the performance of a background investigation regarding the applicant in accordance with rules adopted under section 956.03 of the Revised Code;

(5) Proof that the applicant has established a veterinary-client-patient relationship as described in section 4741.04 of the Revised Code.

(D) During the month of December, but before the first day of January of the next year, a person who is proposing to continue the operation of a high volume breeder shall obtain a license for the high volume breeder from the director for the following year. The person shall apply for the license in the same manner as for an initial license.

(E) The owner or operator of a high volume breeder that is in operation on the effective date of this section shall submit to the director an application for a high volume breeder license not later than three months after the effective date of this section. The director shall issue or deny the application for a license within ninety days after the receipt of the completed application.

(F) A person who has received a license under this section, upon sale or other disposition of the high volume breeder, may have the license transferred to another person with the consent of the director, provided that the transferee otherwise qualifies to be licensed as a high volume breeder under this chapter and rules adopted under it and does not have a certified unpaid debt to the state.

(G) An applicant for a license issued under this section shall demonstrate that the high volume breeder that is the subject of the application complies with standards established in rules adopted under section 956.03 of the Revised Code.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.05 - Dog retailer license.

(A)

(1) No person shall act as or perform the functions of a dog retailer in this state without a dog retailer license issued by the director of agriculture in accordance with this section and rules adopted under section 956.03 of the Revised Code.

(2) The director shall not issue a license under this section unless the director determines that the applicant will act as or perform the functions of a dog retailer in accordance with this chapter and rules adopted under it.

(B) A person who is proposing to act as or perform the functions of a dog retailer shall submit an application for a license to the director. During the month of December, but before the first day of January of the next year, a person who is proposing to continue to act as or perform the functions of a dog retailer shall obtain a license from the director for the following year.

(C) A person who is acting as or performing the functions of a dog retailer on the effective date of this section shall submit to the director an application for a dog retailer license not later than three months after the effective date of this section. The director shall issue or deny the application for a license within ninety days after the receipt of the completed application.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.06 - Animal rescue license.

No person shall operate an animal rescue for dogs without first registering with the director of agriculture in accordance with rules adopted under section 956.03 of the Revised Code. No registration fee shall be charged to an animal rescue for dogs. The director shall maintain a database of all persons that are registered to operate an animal rescue for dogs in this state.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.07 - Application fees.

(A) A person who is applying for a license to operate a high volume breeder or to act as or perform the functions of a dog retailer under section 956.04 or 956.05 of the Revised Code, as applicable, shall include with the application for a license a nonrefundable license application fee. For the purpose of calculating the application fee for a high volume breeder, the sale of one dog from a litter constitutes the sale of a litter. The application fees are as follows:

(1) For a high volume breeder:

(a) One hundred fifty dollars if the high volume breeder annually sells at least nine, but not more than fifteen litters;

(b) Two hundred fifty dollars if the high volume breeder annually sells at least sixteen, but not more than twenty-five litters;

(c) Three hundred fifty dollars if the high volume breeder annually sells at least twenty-six, but not more than thirty-five litters;

(d) Five hundred dollars if the high volume breeder annually sells at least thirty-six, but not more than forty-five litters;

(e) Seven hundred fifty dollars if the high volume breeder annually sells forty-six or more litters.

(2) For a dog retailer, five hundred dollars.

(B) Money collected by the director from each application fee submitted under this section shall be transmitted by the director to the treasurer of state to be credited to the high volume breeder kennel control license fund created in section 956.18 of the Revised Code. The treasurer of state shall transfer to the county auditor of the county in which a high volume breeder is located or will be located fifty dollars of the application fee submitted by the breeder under this section or an amount equal to the fee charged in that county for the registration of a kennel under section 955.14 of the Revised Code, whichever is greater. The county auditor shall deposit the transferred money into that county's dog and kennel fund created under section 955.20 of the Revised Code.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.08 - Compliance with established standards.

No person operating a high volume breeder or acting as or performing the functions of a dog retailer shall fail to comply with applicable standards established by the director of agriculture in rules adopted under section 956.03 of the Revised Code.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.09 - Enforcement.

The director of agriculture shall enforce the requirements and standards established in this chapter and rules adopted under it.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.10 - Inspections.

(A)

(1) At least once annually, the director of agriculture or the director's authorized representative shall inspect a high volume breeder that is subject to licensure under this chapter and rules adopted under section 956.03 of the Revised Code to ensure compliance with this chapter and rules adopted under it, including the standards of care established in rules adopted under that section.

(2) The director or the director's authorized representative shall inspect a boarding kennel when the director or the director's authorized representative has received information that the boarding kennel is breeding dogs and may be subject to licensure under this chapter and rules adopted under section 956.03 of the Revised Code.

(B) The director or the director's authorized representative may do any of the following:

(1) Upon receiving a complaint, inspect a high volume breeder that is subject to licensure under this chapter and rules adopted under section 956.03 of the Revised Code to ensure compliance with this chapter and rules adopted under it;

(2) Upon the request of a member of the public, a public official, or an animal shelter for dogs, inspect any facility at which a person is acting as or performing the functions of a dog retailer to ensure such compliance;

(3) Upon receiving a complaint, inspect an animal rescue for dogs to ensure compliance with section 956.06 of the Revised Code and applicable rules adopted under section 956.03 of the Revised Code;

(4) Conduct an inspection under this section during regular business hours without providing notice in advance.

(C) Inspections shall be conducted in accordance with rules adopted under section 956.03 of the Revised Code. A record of each inspection shall be made by the director or the director's authorized representative who is responsible for the inspection in accordance with those rules.

(D) The director or the director's authorized representative, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times on any public or private property, real or personal, to inspect or investigate and to examine or copy records in order to determine compliance with this chapter and rules adopted under it. The director, the director's authorized representative, or the attorney general upon the request of the director may apply to the appropriate court in the county in which inspection will occur for an appropriate court order or search warrant as necessary to achieve the purposes of this chapter and rules adopted under it.

(E) No owner or operator of a high volume breeder, person acting as or performing the functions of a dog retailer, owner or operator of a boarding kennel, or owner or operator of an animal rescue for dogs shall interfere with an inspection or refuse to allow the director or the director's authorized representative full access to all areas where dogs are kept or cared for. If entry is refused or inspection or investigation is refused, hindered, or thwarted by a high volume breeder or dog retailer, the director may suspend or revoke the breeder's or retailer's license in accordance with this chapter.

(F)

(1) The director may enter into a contract or agreement with a veterinarian to conduct inspections under this section. The veterinarian shall be considered the director's authorized representative for the purposes of this section.

(2) A veterinarian with whom the director has entered into a contract or agreement under division (F)(1) of this section may inspect a high volume breeder with whom the veterinarian has established a veterinary-client-patient relationship as described in section 4741.04 of the Revised Code only every other year.

(3) If the director determines that a veterinarian with whom the director has entered into a contract or agreement under division (F)(1) of this section has falsified any information submitted to the director pursuant to an inspection, the director shall inform the veterinary medical licensing board created by Chapter 4741. of the Revised Code of the falsification.

(G) If entry that is authorized by division (D) of this section is refused or if an inspection or investigation is refused, hindered, or thwarted by intimidation or otherwise and if the director, an authorized representative of the director, or the attorney general applies for and obtains a court order or a search warrant under division (D) of this section to conduct the inspection or investigation, the owner or operator of the premises where entry was refused or inspection or investigation was refused, hindered, or thwarted, if found guilty of violating this chapter or rules adopted under it, is liable to the director for the reasonable costs incurred by the director for the regular salaries and fringe benefit costs of personnel assigned to conduct the inspection or investigation from the time the court order or search warrant was issued until the court order or search warrant is executed; for the salary, fringe benefits, and travel expenses of the director, an authorized representative of the director, or the attorney general incurred in obtaining the court order or search warrant; and for expenses necessarily incurred for the assistance of local law enforcement officers in executing the court order or search warrant. In the application for a court order or a search warrant, the director, the director's authorized representative, or the attorney general may request and the court, in its order granting the court order or search warrant, may order the owner or operator of the premises, if found guilty of violating this chapter or rules adopted under it, to reimburse the director for any of those costs that the court finds reasonable. From money recovered under this division, the director shall reimburse the attorney general for the costs incurred by the attorney general in connection with proceedings for obtaining the court order or search warrant, shall reimburse the political subdivision in which the premises is located for the assistance of its law enforcement officers in executing the court order or search warrant, and shall deposit the remainder in the state treasury to the credit of the high volume breeder kennel control license fund created in section 956.18 of the Revised Code.

(H) A dog warden appointed under Chapter 955. of the Revised Code or an agent of a humane society entering on public or private property to make investigations and inspections in accordance with Chapter 955. or 1717. of the Revised Code, as applicable, shall report any violations of this chapter and rules adopted under it to the director or the director's authorized representative.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.11 - Seizure of animals.

(A) The director of agriculture may enter into contracts or agreements with an animal rescue for dogs, an animal shelter for dogs, a boarding kennel, a veterinarian, a board of county commissioners, or a humane society for the purposes of this section.

(B)

(1) If the director or the director's authorized representative determines that a dog is being kept by a high volume breeder or dog retailer in a manner that materially violates this chapter or rules adopted under it, the director may impound the dog and order it to be seized by an animal rescue for dogs, an animal shelter for dogs, a boarding kennel, a veterinarian, a board of county commissioners, or a humane society with which the director has entered into a contract or agreement under division (A) of this section. Upon receiving the order from the director, the animal rescue for dogs, animal shelter for dogs, boarding kennel, veterinarian, board of county commissioners, or humane society shall seize the dog and keep, house, and maintain it.

(2) The director or the director's authorized representative shall give written notice of the impoundment by posting a notice on the door of the premises from which the dog was taken or by otherwise posting the notice in a conspicuous place at the premises from which the dog was taken. The notice shall provide a date for an adjudication hearing, which shall take place not later than five business days after the dog is taken and at which the director shall determine if the dog should be permanently relinquished to the custody of the director.

(C) The owner or operator of the applicable high volume breeder or the person acting as or performing the functions of a dog retailer may appeal the determination made at the adjudication hearing in accordance with section 119.12 of the Revised Code, except that the appeal may be made only to the environmental division of the Franklin county municipal court.

(D) If, after the final disposition of an adjudication hearing and any appeals from that adjudication hearing, it is determined that a dog shall be permanently relinquished to the custody of the director, the dog may be adopted directly from the animal rescue for dogs, animal shelter for dogs, boarding kennel, veterinarian, county dog pound, or humane society where it is being kept, housed, and maintained, provided that the dog has been spayed or neutered unless there are medical reasons against spaying or neutering as determined by a veterinarian. The animal rescue for dogs, animal shelter for dogs, boarding kennel, veterinarian, county dog pound, or humane society may charge a reasonable adoption fee. The fee shall be at least sufficient to cover the costs of spaying or neutering the dog unless it is medically contraindicated. Impounded dogs shall be returned to persons acquitted of any alleged violations.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.12 - Citation of violation.

If the director of agriculture or the director's authorized representative determines that a person has violated or is violating this chapter or rules adopted under it, the director may issue and cause to be served by certified mail or personal service a citation of violation and an order requiring the person to cease the acts or practices that constitute a violation of this chapter or rules adopted under it or requiring the person to take corrective actions to eliminate the conditions that constitute a violation of this chapter and rules adopted under it. The order shall state specifically the provision or provisions of this chapter or the rule or rules adopted under this chapter that have been violated and the facts constituting the violation, the actions that the person must take to correct the deficiencies, and the time period within which the person must correct the violations.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.13 - Civil penalties.

(A) The director of agriculture may assess a civil penalty against a person violating this chapter or rules adopted under it if all of the following occur:

(1) The person has received an order and been notified of the violation by certified mail or personal service as required in section 956.12 of the Revised Code.

(2) After the time period for correcting the violation specified in the order has elapsed, the director or the director's authorized representative has inspected the premises where the violation has occurred and determined that the violation has not been corrected, and the director has issued a notice of an adjudication hearing pursuant to division (A)(3) of this section.

(3) The director affords the person an opportunity for an adjudication hearing under Chapter 119. of the Revised Code to challenge the director's determination that the person is not in compliance with this chapter or rules adopted under it, the imposition of the civil penalty, or both. A person may waive the opportunity for an adjudication hearing.

(B) If the opportunity for an adjudication hearing is waived or if, after an adjudication hearing, the director determines that a violation of this chapter or a rule adopted under it has occurred or is occurring, the director may assess a civil penalty. The civil penalty may be appealed in accordance with section 119.12 of the Revised Code, except that the civil penalty may be appealed only to the environmental division of the Franklin county municipal court.

(C) Civil penalties shall be assessed in the following amounts:

(1) A person who has violated division (A)(1) of section 956.04 or division (A)(1) of section 956.05 of the Revised Code shall pay a civil penalty in an amount that is established in rules adopted under section 956.03 of the Revised Code.

(2) A person who has violated any other provision of this chapter or rules adopted under it shall pay a civil penalty of one hundred dollars.

Each day that a violation continues constitutes a separate violation.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.14 - Action for injuction.

The attorney general, upon the request of the director of agriculture, may bring an action for injunction against a person who has violated or is violating this chapter, rules adopted under it, or an order issued under section 956.12 of the Revised Code. An action for injunction shall be filed in the appropriate court in the county in which the violation is alleged to have occurred. The court shall grant such injunctive relief upon a showing that the person against whom the action is brought has violated or is violating this chapter, rules adopted under it, or an order issued under it. The court shall give precedence to such an action over all other cases.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.15 - Denial of application.

(A) The director of agriculture shall deny an application for a license that is submitted under section 956.04 or 956.05 of the Revised Code for either of the following reasons:

(1) The applicant for the license has violated any provision of this chapter or a rule adopted under it if the violation materially threatens the health or welfare of a dog.

(2) The applicant, in the past twenty years, has been convicted of or pleaded guilty to violating section 959.01, 959.02, 959.03, 959.13, 959.131, 959.15, or 959.16 of the Revised Code or an equivalent municipal ordinance, law of another state, or law of the federal government or, in the past twenty years, has been convicted of or pleaded guilty to violating more than once section 2919.25 of the Revised Code or an equivalent municipal ordinance, law of another state, or law of the federal government.

(B) The director may suspend or revoke a license issued under this chapter for violation of any provision of this chapter or a rule adopted or order issued under it if the violation materially threatens the health and welfare of a dog.

(C) An application or a license shall not be denied, suspended, or revoked under this section without a written order of the director stating the findings on which the denial, suspension, or revocation is based. A copy of the order shall be sent to the applicant or license holder by certified mail or may be provided to the applicant or license holder by personal service. In addition, the person to whom a denial, suspension, or revocation applies may request an adjudication hearing under Chapter 119. of the Revised Code. The director shall comply with such a request. The determination of the director at an adjudication hearing may be appealed in accordance with section 119.12 of the Revised Code, except that the determination may be appealed only to the environmental division of the Franklin county municipal court.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.16 - Power of subpoena.

The director of agriculture, the director's authorized representative, or the attorney general may require the attendance of witnesses and the production of books, records, papers, and dogs that are needed either by the director or the attorney general or by any party to a hearing before the director and for that purpose may issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, papers, or dogs. The subpoena shall be served by personal service or by certified mail. If the subpoena is returned because of inability to deliver, or if no return is received within thirty days after the date of mailing, the subpoena may be served by ordinary mail. If no return of ordinary mail is received within thirty days after the date of mailing, service shall be deemed to have been made. If the subpoena is returned because of inability to deliver, the director or the attorney general may designate a person or persons to effect either personal or residence service on the witness. The person designated to effect personal or residence service under this section may be the sheriff of the county in which the witness resides or may be found or any other duly designated person. The fees and mileage of the person serving the subpoena shall be the same as those allowed by the courts of common pleas in criminal cases and shall be paid from the funds of the department of agriculture. Fees and mileage for the witness shall be the same as those allowed for witnesses by the courts of common pleas in criminal cases and, upon request of the witness following the hearing, shall be paid from the money in the high volume breeder kennel control license fund created in section 956.18 of the Revised Code.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.17 - Commercial dog breeding advisory board.

(A) There is hereby created the commercial dog breeding advisory board consisting of all of the following members:

(1) The state veterinarian in the department of agriculture;

(2) The following six members appointed by the governor, with the advice and consent of the senate:

(a) One member representing a humane society;

(b) One member who is a county dog warden;

(c) One member who is a veterinarian;

(d) One member representing animal rescues for dogs in this state;

(e) One member who is a member of a professional dog breeding association in this state;

(f) One member representing the public.

Initial appointments to the board shall be made not later than sixty days after the effective date of this section. Of the initial appointments, two shall be for one-year terms, two shall be for two-year terms, and two shall be for three-year terms. Thereafter, terms of office of appointed members shall be three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for the original appointments. Any member appointed to fill a vacancy occurring before the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(B) The director of agriculture shall select a chairperson from among the board's members. A majority of the members of the board constitutes a quorum. The board shall meet at least four times a year in Columbus or at other locations selected by the chairperson. The chairperson shall determine the agenda for each meeting of the board.

Members of the board shall serve without compensation for attending board meetings. Members of the board shall be reimbursed for their actual and necessary expenses incurred in the performance of official duties as members of the board.

(C) The board shall do both of the following:

(1) Review rules that have been or are proposed to be adopted under section 956.03 of the Revised Code;

(2) Advise the director on the administration of this chapter and rules adopted under it.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.



Section 956.18 - High volume breeder kennel control license fund.

(A) All money collected by the director of agriculture from license fees under section 956.08 and civil penalties assessed under section 956.13 of the Revised Code shall be deposited in the state treasury to the credit of the high volume breeder kennel control license fund, which is hereby created. The fund shall also consist of money appropriated to it.

(B) No money may be released from the fund without controlling board approval. The director shall request the controlling board to release money in an amount not to exceed two million five hundred thousand dollars per biennium.

(C) The director shall use the money in the fund for the purpose of administering this chapter and rules adopted under it.

Added by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.






Chapter 957 - FARM PESTS

Section 957.01 to 957.03 - [Repealed].

Effective Date: 01-01-1974



Section 957.11 to 957.15 - [Repealed].

Effective Date: 01-01-1974



Section 957.16 - Blackbird population control programs.

(A) As used in this section "blackbird" means the red-winged blackbird (Agelaius phoeniceus), the common grackle (Quiscalus quiscula), the brown-headed cowbird (Molothrus ater), and the starling (Sturnus vulgaris).

(B) The director of agriculture may develop and conduct programs to control blackbirds which cause economic losses on Ohio farms, are detrimental to the public health and welfare, deface or defile public and private property, or create a public nuisance.

(C) Any such program shall be presented to the chief of the division of wildlife and the wildlife council created by sections 121.04 and 1531.03 of the Revised Code for approval.

(D) The director shall conduct such approved programs in areas in which the population of such blackbirds makes control practicable and feasible.

(E) The director may cooperate with and may accept contributions from any individual, corporation, or agency of the United States, this state, or any of its subdivisions whenever such cooperation or contributions will strengthen a program developed under the authority of division (B) of this section.

(F) The director or his representative, for the sole purpose of conducting an approved control program thereon, shall have the right of ingress and egress to any area in which a control program authorized by this section would, in his judgment, be effective and beneficial to the general public.

Effective Date: 03-18-1969



Section 957.21 to 957.25 - [Repealed].

Effective Date: 12-14-1967






Chapter 959 - OFFENSES RELATING TO DOMESTIC ANIMALS

Section 959.01 - Abandoning animals.

No owner or keeper of a dog, cat, or other domestic animal, shall abandon such animal.

Effective Date: 10-01-1953



Section 959.02 - Injuring animals.

No person shall maliciously, or willfully, and without the consent of the owner, kill or injure a horse, mare, foal, filly, jack, mule, sheep, goat, cow, steer, bull, heifer, ass, ox, swine, dog, cat, or other domestic animal that is the property of another. This section does not apply to a licensed veterinarian acting in an official capacity.

Effective Date: 10-01-1953



Section 959.03 - Poisoning animals.

No person shall maliciously, or willfully and without the consent of the owner, administer poison, except a licensed veterinarian acting in such capacity, to a horse, mare, foal, filly, jack, mule, sheep, goat, cow, steer, bull, heifer, ass, ox, swine, dog, cat, poultry, or any other domestic animal that is the property of another; and no person shall, willfully and without the consent of the owner, place any poisoned food where it may be easily found and eaten by any of such animals, either upon his own lands or the lands of another.

Effective Date: 10-01-1953



Section 959.04 - Trespassing animals.

Sections 959.02 and 959.03 of the Revised Code do not extend to a person killing or injuring an animal or attempting to do so while endeavoring to prevent it from trespassing upon his enclosure, or while it is so trespassing, or while driving it away from his premises; provided within fifteen days thereafter, payment is made for damages done to such animal by such killing or injuring, less the actual amount of damage done by such animal while so trespassing, or a sufficient sum of money is deposited with the nearest judge of a county court or judge of a municipal court having jurisdiction within such time to cover such damages. Such deposit shall remain in the custody of such judge until there is a determination of the damages resulting from such killing or injury and from such trespass. Such judge and his bondsmen shall be responsible for the safekeeping of such money and for the payment thereof as for money collected upon a judgment.

Effective Date: 01-10-1961



Section 959.05 - Drugging animal prior to competition.

No person shall administer to any animal within forty-eight hours prior to the time that the animal competes at a fair or exhibition conducted by a county or independent agricultural society authorized under Chapter 1711. of the Revised Code or by the Ohio expositions commission any drug or medicament not specifically permitted under rules of the state racing commission promulgated pursuant to Chapter 3769. of the Revised Code or under rules of the society, in respect to a county or independent agricultural society, or of the Ohio expositions commission, in respect to the Ohio state fair. This section does not apply to any horse racing meeting conducted under a permit issued pursuant to Chapter 3769. of the Revised Code.

Effective Date: 02-26-1976



Section 959.06 - Destruction of domestic animals.

(A) No person shall destroy any domestic animal by the use of a high altitude decompression chamber or by any method other than a method that immediately and painlessly renders the domestic animal initially unconscious and subsequently dead.

(B) This section does not apply to or prohibit the slaughtering of livestock under Chapter 945. of the Revised Code, or the taking of any wild animal, as defined in section 1531.01 of the Revised Code, when taken in accordance with Chapter 1533. of the Revised Code.

Effective Date: 01-01-1981



Section 959.07 to 959.09 - [Repealed].

Effective Date: 11-02-1959



Section 959.10 - [Repealed].

Effective Date: 12-14-1967



Section 959.11 - [Repealed].

Effective Date: 11-02-1959



Section 959.12 - Alteration of brands.

No person shall maliciously alter or deface an artificial earmark or brand upon a horse, mare, foal, filly, jack, mule, sheep, goat, cow, steer, bull, heifer, ass, ox, swine, that is the property of another.

Effective Date: 10-01-1953



Section 959.13 - Cruelty to animals.

(A) No person shall:

(1) Torture an animal, deprive one of necessary sustenance, unnecessarily or cruelly beat, needlessly mutilate or kill, or impound or confine an animal without supplying it during such confinement with a sufficient quantity of good wholesome food and water;

(2) Impound or confine an animal without affording it, during such confinement, access to shelter from wind, rain, snow, or excessive direct sunlight if it can reasonably be expected that the animals would otherwise become sick or in some other way suffer. Division (A)(2) of this section does not apply to animals impounded or confined prior to slaughter. For the purpose of this section, shelter means a man-made enclosure, windbreak, sunshade, or natural windbreak or sunshade that is developed from the earth's contour, tree development, or vegetation.[;]

(3) Carry or convey an animal in a cruel or inhuman[e] manner;

(4) Keep animals other than cattle, poultry or fowl, swine, sheep, or goats in an enclosure without wholesome exercise and change of air, nor or feed cows on food that produces impure or unwholesome milk;

(5) Detain livestock in railroad cars or compartments longer than twenty-eight hours after they are so placed without supplying them with necessary food, water, and attention, nor permit such stock to be so crowded as to overlie, crush, wound, or kill each other.

(B) Upon the written request of the owner or person in custody of any particular shipment of livestock, which written request shall be separate and apart from any printed bill of lading or other railroad form, the length of time in which such livestock may be detained in any cars or compartment without food, water, and attention, may be extended to thirty-six hours without penalty therefor. This section does not prevent the dehorning of cattle.

(C) All fines collected for violations of this section shall be paid to the society or association for the prevention of cruelty to animals, if there be such in the county, township, or municipal corporation where such violation occurred.

Effective Date: 01-17-1977



Section 959.131 - Prohibitions concerning companion animals.

(A) As used in this section:

(1) "Companion animal" means any animal that is kept inside a residential dwelling and any dog or cat regardless of where it is kept. "Companion animal" does not include livestock or any wild animal.

(2) "Cruelty," "torment," and "torture" have the same meanings as in section 1717.01 of the Revised Code.

(3) "Residential dwelling" means a structure or shelter or the portion of a structure or shelter that is used by one or more humans for the purpose of a habitation.

(4) "Practice of veterinary medicine" has the same meaning as in section 4741.01 of the Revised Code.

(5) "Wild animal" has the same meaning as in section 1531.01 of the Revised Code.

(6) "Federal animal welfare act" means the "Laboratory Animal Act of 1966," Pub. L. No. 89-544 , 80 Stat. 350 (1966), 7 U.S.C.A. 2131 et seq., as amended by the "Animal Welfare Act of 1970," Pub. L. No. 91-579 , 84 Stat. 1560 (1970), the "Animal Welfare Act Amendments of 1976," Pub. L. No. 94-279 , 90 Stat. 417 (1976), and the "Food Security Act of 1985," Pub. L. No. 99-198 , 99 Stat. 1354 (1985), and as it may be subsequently amended.

(B) No person shall knowingly torture, torment, needlessly mutilate or maim, cruelly beat, poison, needlessly kill, or commit an act of cruelty against a companion animal.

(C) No person who confines or who is the custodian or caretaker of a companion animal shall negligently do any of the following:

(1) Torture, torment, needlessly mutilate or maim, cruelly beat, poison, needlessly kill, or commit an act of cruelty against the companion animal;

(2) Deprive the companion animal of necessary sustenance, confine the companion animal without supplying it during the confinement with sufficient quantities of good, wholesome food and water, or impound or confine the companion animal without affording it, during the impoundment or confinement, with access to shelter from heat, cold, wind, rain, snow, or excessive direct sunlight, if it can reasonably be expected that the companion animal would become sick or suffer in any other way as a result of or due to the deprivation, confinement, or impoundment or confinement in any of those specified manners.

(D) Divisions (B) and (C) of this section do not apply to any of the following:

(1) A companion animal used in scientific research conducted by an institution in accordance with the federal animal welfare act and related regulations;

(2) The lawful practice of veterinary medicine by a person who has been issued a license, temporary permit, or registration certificate to do so under Chapter 4741. of the Revised Code;

(3) Dogs being used or intended for use for hunting or field trial purposes, provided that the dogs are being treated in accordance with usual and commonly accepted practices for the care of hunting dogs;

(4) The use of common training devices, if the companion animal is being treated in accordance with usual and commonly accepted practices for the training of animals;

(5) The administering of medicine to a companion animal that was properly prescribed by a person who has been issued a license, temporary permit, or registration certificate under Chapter 4741. of the Revised Code.

(E) Notwithstanding any section of the Revised Code that otherwise provides for the distribution of fine moneys, the clerk of court shall forward all fines the clerk collects that are so imposed for any violation of this section to the treasurer of the political subdivision or the state, whose county humane society or law enforcement agency is to be paid the fine money as determined under this division. The treasurer to whom the fines are forwarded shall pay the fine moneys to the county humane society or the county, township, municipal corporation, or state law enforcement agency in this state that primarily was responsible for or involved in the investigation and prosecution of the violation. If a county humane society receives any fine moneys under this division, the county humane society shall use the fine moneys to provide the training that is required for humane agents under section 1717.06 of the Revised Code.

Effective Date: 04-09-2003



Section 959.132 - Impounding and disposition of companion animal.

(A) As used in this section:

(1) "Companion animal" has the same meaning as in section 959.131 of the Revised Code.

(2) "Impounding agency" means a county humane society organized under section 1717.05 of the Revised Code, an animal shelter, or a law enforcement agency that has impounded a companion animal in accordance with this section.

(3) "Offense" means a violation of section 959.131 of the Revised Code or an attempt, in violation of section 2923.02 of the Revised Code, to violate section 959.131 of the Revised Code.

(4) "Officer" means any law enforcement officer, agent of a county humane society, or other person appointed to act as an animal control officer for a municipal corporation or township in accordance with state law, an ordinance, or a resolution.

(B) An officer may seize and cause to be impounded at an impounding agency a companion animal that the officer has probable cause to believe is the subject of an offense. No officer or impounding agency shall impound a companion animal that is the subject of an offense in a shelter owned, operated, or controlled by a board of county commissioners pursuant to Chapter 955. of the Revised Code unless the board, by resolution, authorizes the impoundment of such a companion animal in a shelter owned, operated, or controlled by that board and has executed, in the case when the officer is other than a dog warden or assistant dog warden, a contract specifying the terms and conditions of the impoundment.

(C) The officer shall give written notice of the seizure and impoundment to the owner, keeper, or harborer of the companion animal that was seized and impounded. If the officer is unable to give the notice to the owner, keeper, or harborer of the companion animal, the officer shall post the notice on the door of the residence or in another conspicuous place on the premises at which the companion animal was seized. The notice shall include a statement that a hearing will be held not later than ten days after the notice is provided or at the next available court date to determine whether the officer had probable cause to seize the companion animal and, if applicable, to determine the amount of a bond or cash deposit that is needed to provide for the companion animal's care and keeping for not less than thirty days beginning on the date on which the companion animal was impounded.

(D) A companion animal that is seized under this section may be humanely destroyed immediately or at any time during impoundment if a licensed veterinarian determines it to be necessary because the companion animal is suffering.

(E)

(1) Not later than ten days after notice is provided or at the next available court date, the court shall hold a hearing to determine whether the officer impounding a companion animal had probable cause to seize the companion animal. If the court determines that probable cause exists, the court shall determine the amount of a bond or cash deposit that is needed to provide for the companion animal's care and keeping for not less than thirty days beginning on the date on which the companion animal was impounded.

(2) If the court determines that probable cause does not exist, the court immediately shall order the impounding agency to return the companion animal to its owner if possible. If the companion animal cannot be returned because it has died as a result of neglect or other misconduct by the impounding agency or if the companion animal is injured as a result of neglect or other misconduct by the impounding agency, the court shall order the impounding agency to pay the owner an amount determined by the court to be equal to the reasonable market value of the companion animal at the time that it was impounded plus statutory interest as defined in section 1343.03 of the Revised Code from the date of the impoundment or an amount determined by the court to be equal to the reasonable cost of treatment of the injury to the companion animal, as applicable. The requirement established in division (E)(2) of this section regarding the payment of the reasonable market value of the companion animal shall not apply in the case of a dog that, in violation of section 955.01 of the Revised Code, was not registered at the time it was seized and impounded.

(3) If the court determines that probable cause exists and determines the amount of a bond or cash deposit, the case shall continue and the owner shall post a bond or cash deposit to provide for the companion animal's care and keeping for not less than thirty days beginning on the date on which the companion animal was impounded. The owner may renew a bond or cash deposit by posting, not later than ten days following the expiration of the period for which a previous bond or cash deposit was posted, a new bond or cash deposit in an amount that the court, in consultation with the impounding agency, determines is sufficient to provide for the companion animal's care and keeping for not less than thirty days beginning on the date on which the previous period expired. If no bond or cash deposit is posted or if a bond or cash deposit expires and is not renewed, the impounding agency may determine the disposition of the companion animal unless the court issues an order that specifies otherwise.

(F) If a person is convicted of committing an offense, the court may impose the following additional penalties against the person:

(1) A requirement that the person pay for the costs incurred by the impounding agency in caring for a companion animal involved in the applicable offense, provided that the costs were incurred during the companion animal's impoundment. A bond or cash deposit posted under this section may be applied to the costs.

(2) An order permanently terminating the person's right to possession, title, custody, or care of the companion animal that was involved in the offense. If the court issues such an order, the court shall order the disposition of the companion animal.

(G) If a person is found not guilty of committing an offense, the court immediately shall order the impounding agency to return the companion animal to its owner if possible and to return the entire amount of any bond or cash deposit posted under division (E) of this section. If the companion animal cannot be returned because it has died as a result of neglect or other misconduct by the impounding agency or if the companion animal is injured as a result of neglect or other misconduct by the impounding agency, the court shall order the impounding agency to pay the owner an amount determined by the court to be equal to the reasonable market value of the companion animal at the time that it was impounded plus statutory interest as defined in section 1343.03 of the Revised Code from the date of the impoundment or an amount determined by the court to be equal to the reasonable cost of treatment of the injury to the companion animal, as applicable. The requirements established in this division regarding the return of a bond or cash deposit and the payment of the reasonable market value of the companion animal shall not apply in the case of a dog that, in violation of section 955.01 of the Revised Code, was not registered at the time it was seized and impounded.

(H) If charges are filed under section 959.131 of the Revised Code against the custodian or caretaker of a companion animal, but the companion animal that is the subject of the charges is not impounded, the court in which the charges are pending may order the owner or person having custody of the companion animal to provide to the companion animal the necessities described in division (C)(2) of section 959.131 of the Revised Code until the final disposition of the charges. If the court issues an order of that nature, the court also may authorize an officer or another person to visit the place where the companion animal is being kept, at the times and under the conditions that the court may set, to determine whether the companion animal is receiving those necessities and to remove and impound the companion animal if the companion animal is not receiving those necessities.

Effective Date: 2008 HB71 09-30-2008



Section 959.14 - Horse tails.

No owner or person having the custody, control, or possession of a horse, nor an agent or employee of such owner or custodian, shall cut off or cause to be cut off or amputated the skin, flesh, muscles, bone, or integuments of the dock or tail of the horse in order to shorten its natural length or proportions .

No person shall pull out the hairs of the foretop, mane, or withers of a horse except minimum quantities required for medical testing.

This section does not prohibit the cutting or amputation of the dock or tail of a horse when necessary because of accident, malformation, or disease or as a proactive measure to prevent injury if performed by a veterinarian that is licensed under Chapter 4741. of the Revised Code or in another state.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 10-01-1953



Section 959.15 - Animal fights.

No person shall knowingly engage in or be employed at cockfighting, bearbaiting, or pitting an animal against another; no person shall receive money for the admission of another to a place kept for such purpose; no person shall use, train, or possess any animal for seizing, detaining, or maltreating a domestic animal. Any person who knowingly purchases a ticket of admission to such place, or is present thereat, or witnesses such spectacle, is an aider and abettor.

Effective Date: 06-10-1980



Section 959.16 - Dogfighting offenses.

(A) No person shall knowingly do any of the following:

(1) Promote, engage in, or be employed at dogfighting;

(2) Receive money or anything else of value for the admission of another person to a dogfighting event or a place kept for dogfighting;

(3) Sell, purchase, possess, or train a dog for dogfighting;

(4) Use, train, or possess a dog for seizing, detaining, or maltreating a domestic animal;

(5) Pay money or give anything else of value in exchange for admission to or be present at a dogfight;

(6) Witness a dogfight if it is presented as a public spectacle.

(B) The department of agriculture may investigate complaints and follow up rumors of dogfighting activities and may report any information so gathered to an appropriate prosecutor or law enforcement agency.

(C) Any peace officer, as defined in section 2935.01 of the Revised Code, may seize and cause to be impounded in accordance with section 959.161 of the Revised Code any dogs that have been, are, or are intended to be used in dogfighting. In addition, any peace officer shall confiscate any equipment or devices used in training such dogs or as part of dogfights.

Effective Date: 06-10-1980; 2008 HB71 09-30-2008



Section 959.161 - Impounding and disposition of fighting dog.

(A) As used in this section:

(1) "Fighting dog" means a dog that a peace officer has probable cause to believe has been, is, or is intended to be used in dogfighting in violation of section 959.16 of the Revised Code.

(2) "Impounding entity" means the entity that has possession of an impounded fighting dog during its impoundment.

(3) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(4) "Violation" means a violation of section 959.16 of the Revised Code or an attempt, in violation of section 2923.02 of the Revised Code, to violate section 959.16 of the Revised Code.

(B) A peace officer may seize and cause to be impounded with an impounding entity a fighting dog that the peace officer has probable cause to believe is involved in a violation.

(C) A fighting dog that is seized under this section may be humanely destroyed under either of the following circumstances:

(1) During its seizure if it is necessary because the fighting dog is suffering;

(2) At any time during its impoundment if a licensed veterinarian determines it to be necessary because the fighting dog is suffering.

(D) Procedures, requirements, and other provisions that are established in divisions (C), (E), (F), and (G) of section 959.132 of the Revised Code shall apply to the seizure, impoundment, and disposition of a fighting dog. For purposes of that application, references in those divisions of section 959.132 of the Revised Code to "companion animal," "impounding agency," "officer," and "offense" shall be deemed to be replaced, respectively, with references to "fighting dog," "impounding entity," "peace officer," and "violation" as defined in this section. Likewise, references in those divisions of section 959.132 of the Revised Code to "section 959.131 of the Revised Code" shall be deemed to be replaced with references to section 959.16 of the Revised Code, as applicable.

Effective Date: 2008 HB71 09-30-2008



Section 959.17 - Trapshooting.

Live birds or fowl shall not be used as targets in trapshooting.

Effective Date: 10-01-1953



Section 959.18 - Prohibition against killing a carrier pigeon.

No person who is not the owner thereof, shall shoot, kill, or maim an Antwerp or homing pigeon, commonly known as "carrier" pigeon, nor shall such person entrap, catch, or detain a carrier pigeon, provided it has the name of the owner stamped upon its wing or tail, or has a band with the owner's name, initial, or number on its leg.

Effective Date: 10-01-1953



Section 959.19 - Prohibition against servicing mare in public street.

No owner of a stallion or jack or the agent of such owner, shall permit it to serve a mare within thirty feet of a public street or alley in a municipal corporation.

Effective Date: 10-01-1953



Section 959.20 - Use of certain devices on work animals prohibited.

As used in this section:

(A) "Work animal" includes a horse, pony, mule, donkey, mare, ox, bull, gelding, or other animal used or intended to be used for a work purpose.

(B) "Work purpose" means the performance by a work animal of some work or labor, including showing, performing, or being used in any exhibition, show, circus, rodeo, or similar use.

(C) "Owner" includes any person, firm, association, or corporation owning or having a proprietary interest in or possession, custody, or charge of a work animal.

No person shall directly or indirectly or by aiding, abetting, or permitting the doing thereof put, place, fasten, use, or fix upon or to any work animal used or readied for use for a work purpose, twisted wire snaffles, unpadded bucking straps, unpadded flank straps, electric or other prods, or similar devices.

The commission or performance of any act prohibited by this section is the act of the owner of the work animal upon or to which such act was done.

Effective Date: 07-24-1986



Section 959.99 - Penalty.

(A) Whoever violates section 959.18 or 959.19 of the Revised Code is guilty of a minor misdemeanor.

(B) Except as otherwise provided in this division, whoever violates section 959.02 of the Revised Code is guilty of a misdemeanor of the second degree. If the value of the animal killed or the injury done amounts to three hundred dollars or more, whoever violates section 959.02 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 959.03, 959.06, 959.12, 959.15, or 959.17 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(D) Whoever violates division (A) of section 959.13 of the Revised Code is guilty of a misdemeanor of the second degree. In addition, the court may order the offender to forfeit the animal or livestock and may provide for its disposition, including, but not limited to, the sale of the animal or livestock. If an animal or livestock is forfeited and sold pursuant to this division, the proceeds from the sale first shall be applied to pay the expenses incurred with regard to the care of the animal from the time it was taken from the custody of the former owner. The balance of the proceeds from the sale, if any, shall be paid to the former owner of the animal.

(E)

(1) Whoever violates division (B) of section 959.131 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(2) Whoever violates section 959.01 of the Revised Code or division (C) of section 959.131 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense and a misdemeanor of the first degree on each subsequent offense.

(3)

(a) A court may order a person who is convicted of or pleads guilty to a violation of section 959.131 of the Revised Code to forfeit to an impounding agency, as defined in section 959.132 of the Revised Code, any or all of the companion animals in that person's ownership or care. The court also may prohibit or place limitations on the person's ability to own or care for any companion animals for a specified or indefinite period of time.

(b) A court may order a person who is convicted of or pleads guilty to a violation of section 959.131 of the Revised Code to reimburse an impounding agency for the reasonably necessary costs incurred by the agency for the care of a companion animal that the agency impounded as a result of the investigation or prosecution of the violation, provided that the costs were not otherwise paid under section 959.132 of the Revised Code.

(4) If a court has reason to believe that a person who is convicted of or pleads guilty to a violation of section 959.131 of the Revised Code suffers from a mental or emotional disorder that contributed to the violation, the court may impose as a community control sanction or as a condition of probation a requirement that the offender undergo psychological evaluation or counseling. The court shall order the offender to pay the costs of the evaluation or counseling.

(F) Whoever violates section 959.14 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense and a misdemeanor of the first degree on each subsequent offense.

(G) Whoever violates section 959.05 or 959.20 of the Revised Code is guilty of a misdemeanor of the first degree.

(H) Whoever violates section 959.16 of the Revised Code is guilty of a felony of the fourth degree for a first offense and a felony of the third degree on each subsequent offense.

Effective Date: 04-09-2003






Chapter 961 - PET CEMETERIES

Section 961.01 - Pet cemetery definitions.

As used in sections 961.01 to 961.05 of the Revised Code:

(A) "Burial right" means the right of interment.

(B) "Interment" means the disposition of pet remains by earth burial, entombment in a mausoleum, or inurnment in a columbarium.

(C) "Person" has the same meaning as in section 1.59 of the Revised Code.

(D) "Pet" means an animal that has been adapted or tamed to live in intimate association with or for the pleasure or advantage of people and includes but is not limited to dogs, cats, birds, rabbits, and hamsters.

(E) "Pet cemetery" means land, together with any structures, facilities, or buildings appurtenant thereto, provided to members of the general public for use or reservation for use for the individual interment, above or below ground, of pet remains.

"Pet cemetery" does not include land used exclusively for landfilling or the communal burial of pets, but does include a pet cemetery where a portion of the land is used for the communal burial of pets.

Effective Date: 08-29-1986



Section 961.02 - Filing declaration restricting land for use as pet cemetery.

The owner of any land used or to be used as a pet cemetery shall file, or cause to be filed, in the office of the county recorder of the county in which the land is located, a declaration restricting the land to being used only for such purposes as are usual and normal for the operation of a pet cemetery. The owner shall execute the declaration in the same manner and with the same effect as a conveyance of an interest in land. The county recorder shall record the declaration in the record of deeds. The restriction established in such a recorded declaration may be removed only as provided in section 961.05 of the Revised Code. Unless a restriction is so removed, no person shall use land restricted as provided in this section for any purpose other than for pet cemetery purposes.

Effective Date: 08-29-1986



Section 961.03 - Size requirement of pet cemetery.

No person shall operate a pet cemetery in this state that is less than three acres in size, unless such cemetery was organized or developed and was operating on the effective date of this section.

Effective Date: 08-29-1986



Section 961.04 - Establishing endowment care fund.

(A) Any person desiring to operate any pet cemetery which is organized or developed on or after the effective date of this section shall, before selling or offering to sell any burial right in such pet cemetery, establish an endowment care fund, as required by division (B) of this section, and place a deposit in the fund of at least twelve thousand dollars in cash, or in bonds of the United States, this state, or any county or municipal corporation of this state.

Whenever any such person has placed another twelve thousand dollars in the endowment care fund from the maintenance fee portion of the proceeds received from the sale of burial rights, in addition to the deposit required in this division, such person may withdraw the deposit of twelve thousand dollars from the fund.

(B) No person shall operate or continue to operate any pet cemetery in this state without establishing and maintaining an endowment care fund segregated from other assets in accordance with this section.

(C) Any person operating any pet cemetery after the effective date of this section shall place into the endowment care fund required by division (B) of this section a maintenance fee of not less than fifty dollars, which shall be charged as part of the purchase price for the sale of any burial right. This fee shall be placed in the endowment care fund no later than thirty days following the month in which the entire gross sales proceeds from the sale of the burial right are received.

(D) The moneys of an endowment care fund shall be held and invested in the manner in which trust funds are permitted to be held and invested pursuant to sections 2109.37 and 2109.371 of the Revised Code.

The income from the endowment care fund shall be used only for the maintenance, supervision, improvement, and preservation of the grounds, lots, markers, memorials, buildings, equipment, statuary, and other real and personal property of the pet cemetery and for the payment of real property taxes. Annual reports of all the assets and investments of the endowment care fund shall be prepared and maintained, and shall be available for inspection at reasonable times to any owner of a burial right in the pet cemetery.

Effective Date: 08-29-1986



Section 961.05 - Removal of land restriction.

(A) After a declaration has been filed pursuant to section 961.02 of the Revised Code, the land described in the declaration shall be used for pet cemetery purposes only unless the restriction for such use is removed by order of the court of common pleas in the county where the land is located in a proceeding brought by the pet cemetery owner or his heirs or assigns.

(B) The court of common pleas may remove the restriction on the land upon proof satisfactory to the court that either of the following has occurred:

(1) No interments have been made in, or all pet remains have been removed from, the land from which the restriction is sought to be removed;

(2) The owner of the pet cemetery or his heirs or assigns have received, from those persons who own burial rights in the pet cemetery or their heirs or assigns, written authorization, acknowledged before a notary public, to remove the restriction from the land. Any person granting this authorization who wishes to have a pet that is already interred in the pet cemetery removed and reinterred elsewhere shall so state on the authorization and the pet cemetery owner shall, at his expense, remove the pet remains and have them reinterred elsewhere and shall provide proof of this removal and reinterment. A pet cemetery owner need not obtain the authorization described in division (B)(2) of this section from a person who has purchased a burial right in the pet cemetery but who has not yet used that right for the interment of a pet, if the owner refunds to the purchaser or his heirs or assigns all moneys taken for the burial right, plus interest computed in the manner and at the rate agreed upon between the cemetery owner and the owner of the burial right.

(C) The court of common pleas may remove the restriction on a portion of the land described in the declaration, if the portion of the land that remains subject to the restriction is not less than three acres in size, upon proof satisfactory to the court that the situations described in either division (B)(1) or (2) of this section have occurred with respect to that portion of the land from which the restriction is sought to be removed.

(D) A holder of a lien on the restricted land may object to the removal of the restriction and the court of common pleas shall consider any such objection before issuing an order to remove the restriction.

(E) An order issued by the court of common pleas removing a restriction pursuant to this section shall be filed in the office of the county recorder of the county in which the land is located, who shall record it in the record of deeds.

Effective Date: 08-29-1986



Section 961.99 - Penalty.

Whoever violates section 961.02 or 961.03 or division (B) of section 961.04 of the Revised Code shall be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

Effective Date: 08-29-1986






Chapter 971 - FENCES

Section 971.01 - Owner defined.

As used in this chapter:

(A) "Applicable county recorder" means the county recorder of a county in which a partition fence is, was, or is not required to be constructed and maintained in good repair.

(B) "Build a fence," "construct a fence," and "maintain a fence in good repair" include any necessary clearing of land.

(C) "Livestock" means horses, mules, asses, hogs, sheep, goats, cattle, and any other animal that is raised or maintained domestically for food, fiber, or hunting purposes.

(D) "Owner" means both of the following:

(1) The owner of land in fee simple, of estates for life, of easements, or of rights-of-way while used by the owners thereof as farm outlets;

(2) Any of the following with regard to any land that it owns, leases, manages, or otherwise controls and that is adjacent to land used to graze livestock:

(a) The department of natural resources;

(b) A conservancy district organized under Chapter 6101. of the Revised Code;

(c) A political subdivision with a real property interest in recreational trails.

(E) "Partition fence" means a fence that is located on the division line between the adjoining properties of two owners. "Partition fence" includes a fence that has been considered a division line between two such properties even though a subsequent land survey indicates that the fence is not located directly on the division line.

(F) "Preferred partition fence" means a partition fence that is a woven wire fence, either standard or high tensile, with one or two strands of barbed wire located not less than forty-eight inches from the ground or a nonelectric high tensile fence of at least seven strands and that is constructed in accordance with the United States natural resources conservation service conservation practice standard for fences, code 382. "Preferred partition fence" includes a barbed wire, electric, or live fence, provided that the owners of adjoining properties agree, in writing, to allow such fences.

(G) "Recreational trail" has the same meaning as in section 1519.07 of the Revised Code.

Effective Date: 03-18-1999; 2008 HB323 09-30-2008



Section 971.02 - Preferred partition fence for livestock enclosures.

(A) Except as otherwise provided in this section, all fields and enclosures in which livestock are kept or placed and that are bordered by a division line between the adjoining properties of different owners shall be enclosed by a preferred partition fence.

(B) Nothing in this chapter prevents an owner from building a fence that exceeds the requirements for a preferred partition fence established under this chapter. The owner building such a fence shall pay all additional costs and expenses of building the fence and maintaining it in good repair.

(C) This section does not apply to either of the following:

(1) The owners of adjoining properties that enter into an agreement in accordance with section 971.04 of the Revised Code;

(2) Fences that were constructed prior to the effective date of this section.

Effective Date: 2008 HB323 09-30-2008



Section 971.03 - Application of chapter.

This chapter does not apply to any of the following:

(A) The enclosure of lots in municipal corporations;

(B) The enclosure of adjoining properties that are laid out into lots outside of municipal corporations;

(C) Fences that are required to be constructed by persons or corporations owning, controlling, or managing a railroad pursuant to Chapter 4959. of the Revised Code.

Effective Date: 2008 HB323 09-30-2008



Section 971.04 - Alternative fence agreement between owners.

Nothing in this chapter prevents the owners of adjoining properties from entering into a written agreement that states that no fence is needed between the properties, a fence other than a preferred partition fence may be built and maintained pursuant to division (C)(1) of section 971.02 of the Revised Code, or the rights and obligations of the owners are different from what is established in this chapter. The agreement shall be filed with the applicable county recorder and placed in the partition fence record established under section 971.15 of the Revised Code. In addition, the agreement runs with the properties that are subject to the agreement.

Effective Date: 2008 HB323 09-30-2008



Section 971.05 - Affidavit concerning previous partition fence.

(A) If there is evidence that a partition fence previously existed between the adjoining properties of two owners, one of the owners, or both, may file an affidavit with the applicable county recorder to be placed in the partition fence record established under section 971.15 of the Revised Code stating that a partition fence existed between the adjoining properties within two years prior to the filing of the affidavit. The affidavit also shall specify the location of the properties and that the fence has been removed and not replaced. The affidavit shall be filed no later than one year after the effective date of this section.

(B) If an affidavit is filed under this section, section 971.06 of the Revised Code applies.

(C) If an affidavit is not filed under this section, section 971.07 of the Revised Code applies.

Effective Date: 2008 HB323 09-30-2008



Section 971.06 - Responsibility for maintaining existing fence - removal.

(A) If a partition fence exists between adjoining properties, the owners of the adjoining properties shall maintain the fence in good repair in equitable shares. If the owners decide to build a new fence, they shall do so in equitable shares in accordance with this chapter unless the owners enter into an agreement in accordance with section 971.04 of the Revised Code.

(B) The owners of adjoining properties shall build and maintain in good repair a partition fence in equitable shares in accordance with this chapter if there is evidence that a partition fence previously existed between the adjoining properties or if either of the owners of the adjoining properties, or the previous owners of the adjoining properties, has or had filed an affidavit with the applicable county recorder under section 971.05 of the Revised Code. However, the owners of the adjoining properties are not required to build and maintain in good repair a partition fence in equitable shares if the owners enter or the previous owners entered, as applicable, into an agreement in accordance with section 971.04 of the Revised Code.

(C)

(1) If a partition fence is removed by an owner and not replaced within one year after removal, the owner who removed the partition fence shall file an affidavit with the applicable county recorder to be placed in the partition fence record established under section 971.15 of the Revised Code stating that a partition fence existed between the adjoining properties within one year prior to the filing of the affidavit. The affidavit also shall specify the location of the properties and state that the fence has been removed and not replaced.

(2) If an affidavit is filed and a partition fence is rebuilt, the owners of the adjoining properties shall build and maintain in good repair the new fence in equitable shares in accordance with this chapter unless the owners enter into an agreement in accordance with section 971.04 of the Revised Code.

(3) If an affidavit is not filed and a partition fence is rebuilt, the owner constructing the fence shall bear the total costs of building and maintaining it in good repair.

Effective Date: 2008 HB323 09-30-2008



Section 971.07 - Responsibility for new partition fence - reimbursement.

(A) If a partition fence does not exist between adjoining properties, there is no evidence that a partition fence previously existed, an affidavit has not been filed with the applicable county recorder in accordance with section 971.05 or 971.06 of the Revised Code, or a written agreement between the owners of adjoining properties has not been filed with the applicable county recorder in accordance with section 971.04 of the Revised Code and an owner wants to build a partition fence, that owner shall bear the costs of building and maintaining in good repair the partition fence. The owner may file with the applicable county recorder an affidavit that specifies the costs incurred by the owner to build the partition fence. Each year after the fence is built, the owner may file with the applicable county recorder an affidavit that specifies the costs incurred that year by the owner to maintain the fence in good repair.

(B) If an owner of adjoining property that did not assist in bearing the costs of building and maintaining in good repair a partition fence, or any successor in interest of the property, subsequently uses the fence to keep livestock enclosed on the property within thirty years after the fence was built, the owner that built the fence, or any successor in interest of the property, may file a claim for reimbursement of a proportionate share of the total cost of building and maintaining in good repair the partition fence with the owner of the adjoining property or that owner's successor in interest, provided that an affidavit has been filed under division (A) of this section. A reimbursement claimed under this division shall equal the total cost of building and maintaining the partition fence in good repair minus one-thirtieth of the total cost multiplied by the number of years, including parts of a year, that are included in the period beginning on the date on which the affidavit was filed and ending on the date on which the claim for reimbursement is made. An owner that receives a claim for reimbursement under this division promptly shall pay it. In addition, if necessary, the owners shall modify the partition fence so that it complies with the standards for preferred partition fences established in this chapter. The owners shall equally divide the costs of the modification of the partition fence.

(C) If the owner of adjoining property, or that owner's successor in interest, fails to pay the claim for reimbursement of the proportionate share of the total cost of building and maintaining in good repair the partition fence that was filed under division (B) of this section, the owner that filed the claim for reimbursement may file an action in a court of competent jurisdiction to recover not more than the proportionate share of the total cost of building and maintaining in good repair the partition fence.

(D) If the owner of adjoining property, or that owner's successor in interest, pays the claim for reimbursement filed by the owner that built and maintained in good repair the partition fence under division (B) of this section or is required to reimburse that owner by a court under division (C) of this section, the owner of the adjoining property, or that owner's successor in interest, subsequently is subject to section 971.06 of the Revised Code.

(E) If the owner that builds and maintains in good repair a partition fence does not file an affidavit under division (A) of this section, the owner forfeits the owner's right to reimbursement from the owner of adjoining property as authorized under this section.

Effective Date: 2008 HB323 09-30-2008



Section 971.071 - Allocation of fence costs between property owners.

Notwithstanding any other provision in this chapter, an owner of land as defined in division (D)(2) of section 971.01 of the Revised Code is responsible for fifty per cent of the total cost of building and maintaining in good repair a partition fence between that owner and the owner of adjoining property unless a written agreement has been entered into under section 971.04 of the Revised Code.

Effective Date: 2008 HB323 09-30-2008



Section 971.08 - Entry onto adjoining property to maintain fence.

(A) If an owner chooses to build a partition fence and the owner of adjoining property does not share in the construction of the fence, the owner building the fence, or a contractor hired by the owner, may enter on the adjoining property for no more than ten feet for the length of the fence to build and maintain in good repair the fence. The owner or contractor building the fence is not guilty of a violation of section 2911.21 of the Revised Code or an ordinance of a municipal corporation that is substantially equivalent, provided that the owner or contractor does not enter onto the property beyond the ten feet specified in this division. However, that owner or contractor is liable for all damages caused by the entry onto the adjoining property, including damages to crops.

(B) No person shall obstruct or interfere with anyone who is lawfully engaged in the construction or maintenance of a partition fence.

Effective Date: 2008 HB323 09-30-2008



Section 971.09 - Action for costs of maintaining fence.

(A)

(1) When an owner neglects to build or maintain in good repair a partition fence, or the portion thereof that the owner is required to build or maintain, the aggrieved owner may do either of the following:

(a) File an action in a court of common pleas as provided in section 971.16 of the Revised Code;

(b) File a complaint with the board of township trustees of the township in which the land or fence is located or is to be built.

(2) If the aggrieved owner intends to file a complaint with the applicable board of township trustees, the board shall present the aggrieved owner with a document containing both of the following:

(a) Notification that in lieu of filing a complaint with the board of township trustees as provided in this section, an action may be filed in a court of common pleas as provided in section 971.16 of the Revised Code;

(b) A description of the possible financial and maintenance responsibilities that may result from the board's findings.

The aggrieved owner shall sign and date the document and return it to the board prior to filing a complaint with the board.

(3) When a partition fence is on a township or county line, the boards of township trustees of the adjacent townships have concurrent jurisdiction, and the board of township trustees of either of the townships may be called to perform the applicable duties established in this chapter. Either party to the complaint may call the board of the other township, in which case they shall act jointly, but a separate record shall be made in both townships.

(B) If a complaint is filed with a board of township trustees, the board, after not less than ten days' written notice to all adjoining owners of the time and place of meeting, shall view the fence or premises where the fence is located or is to be built. At the meeting, the board shall determine whether a partition fence exists, regardless of whether it is in disrepair, or there is evidence that a partition fence previously existed. If there is no evidence that a partition fence exists, even in disrepair, or if there is no evidence that a partition fence previously existed, the board shall review the applicable county recorder's records to determine whether an affidavit has been filed in accordance with section 971.05, 971.06, or 971.07 of the Revised Code or an agreement has been filed in accordance with section 971.04 of the Revised Code.

(C) After viewing the fence or premises and reviewing the applicable county recorder's records, if applicable, the board may request additional information from either owner that is a party to the complaint.

(D)

(1) At the next regularly scheduled meeting of the board after viewing the fence or premises and reviewing the applicable county recorder's records, if applicable, the board shall determine if a partition fence is required to be built or maintained in good repair, as applicable. If the board determines that a partition fence is required to be built or maintained, the board shall decide each owner's responsibility for building or maintaining in good repair the partition fence.

(2) If the board finds that both owners are responsible, the board shall equitably assign, in writing, each owner's share of building or maintaining in good repair the partition fence. When making an equitable assignment, the board may assign a specific portion of the partition fence to be built or maintained in good repair, or the board may assign a portion of the total cost of building or maintaining in good repair the partition fence if the owners have submitted to the board an estimate from a contractor of the necessary cost to perform the applicable work. If the partition fence does or will contain livestock, the board shall include in the equitable assignment the cost of building or modifying the fence to meet the standards for preferred partition fences established in this chapter.

(3) If the board finds that one owner is responsible, the board shall require that owner, in writing, to pay the total cost of building or maintaining in good repair the partition fence or the portion of the partition fence for which the owner is responsible, as applicable.

(4) If the board determines that a partition fence is not required to be built or maintained in good repair, as applicable, the board shall notify each owner of that determination in writing.

(E) When making an equitable assignment under division (D)(2) of this section, the board shall consider, without limitation, all of the following:

(1) The topography of the applicable property;

(2) The presence of streams, creeks, rivers, or other bodies of water;

(3) The presence of trees, vines, or other vegetation;

(4) The level of risk of trespassers on either property due to the population density surrounding the property or the recreational use of adjoining properties;

(5) The importance of marking division lines between the properties;

(6) The number and type of livestock owned by either owner that may be contained by the partition fence.

(F) The board shall certify a report of an assignment made under division (D)(2) of this section or a finding made under division (D)(3) of this section to the applicable county recorder, who shall record the assignment or finding in the partition fence record established under section 971.15 of the Revised Code.

(G)

(1) If either owner does not agree to the board's assignment of responsibility under division (D)(2) of this section for building or maintaining in good repair a partition fence, the owner, not later than thirty days after the assignment has been made, may deliver to the board and the other owner a written request for binding arbitration. An owner that requests binding arbitration also shall deliver a copy of the request to the court of common pleas of the county in which the arbitration is to be held, which shall be the county in which the owner that seeks the binding arbitration resides. If either owner requests binding arbitration, the board shall submit a report of its recommendation of assignment that is made under division (D)(2) of this section or of its finding that is made under division (D)(3) of this section, as applicable, to the court of common pleas in which the arbitration is to be held.

(2) The court of common pleas in which the arbitration is to be held shall appoint an arbitrator. The court shall furnish the board's report that is submitted to the court under division (G)(1) of this section to the arbitrator. The owners shall pay the costs of the arbitrator's services in equal amounts. An arbitrator that has knowledge of this chapter shall be appointed, if possible.

(3) Not later than thirty days after appointment of an arbitrator, each owner and the board shall deliver to the arbitrator a recommendation for the assignment of responsibility for building or maintaining in good repair the partition fence. Not later than sixty days after appointment of the arbitrator, the arbitrator shall approve one of the recommendations submitted or assign responsibility for building or maintaining in good repair the partition fence based on the arbitrator's judgment.

The arbitrator shall deliver to each owner and the board a written statement of the arbitration decision that states each owner's responsibility for building or maintaining in good repair the partition fence. The arbitrator shall certify a report of the arbitration decision to the applicable county recorder, who shall record the decision in the partition fence record established under section 971.15 of the Revised Code.

The owners shall abide by the arbitration decision. The arbitration decision shall be enforced, upon petition by either owner, by the court of common pleas of the county in which the petitioner resides.

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.10 - Costs for making assignment.

The cost due the township fiscal officer and the board of township trustees for making the assignment set forth in section 971.09 of the Revised Code shall be taxed equally against each of the persons and, if not paid to the fiscal officer within thirty days from the date of the assignment, shall be certified by the fiscal officer to the county auditor, with a correct description of the lands and the amount charged against each portion.

Effective Date: 10-01-1953; 12-20-2005; 2008 HB323 09-30-2008



Section 971.11 - Collection of tax.

The county auditor shall place the amount authorized in section 971.10 of the Revised Code upon the duplicate to be collected as other taxes, and the county treasurer shall pay it, when collected, to the township fiscal officer as other funds are paid.

Effective Date: 10-01-1953; 12-20-2005; 2008 HB323 09-30-2008



Section 971.12 - Partition fences - failure to comply with assignment.

(A) If either owner fails to build or maintain in good repair the portion of a partition fence assigned to the owner under section 971.09 of the Revised Code, the board of township trustees, upon the application of the aggrieved owner, shall award the contract to the lowest responsible bidder agreeing to furnish the labor and material, and build or maintain the fence according to the specifications proposed by the board, after advertising for bids once a week for two consecutive weeks in a newspaper of general circulation in the county in which the township is situated.

The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation in the county, provided that the first notice published in such newspaper meets all of the following requirements:

(1) It is published at least two weeks before the opening of bids.

(2) It includes a statement that the notice is posted on the board's internet web site.

(3) It includes the internet address of the board's internet web site.

(4) It includes instructions describing how the notice may be accessed on the board's internet web site.

(B) If no bids are received from responsible bidders as provided in this section, the trustees shall procure labor and materials at prevailing rates and cause the fence to be constructed or maintained.

(C) No person shall obstruct or interfere with anyone lawfully engaged in construction or maintenance of a partition fence or in the performance of any other act described in this section.

Effective Date: 06-29-1988; 2008 SB268 09-12-2008; 2008 HB323 09-30-2008



Section 971.13 - Costs for building fences.

When the work provided for under section 971.12 of the Revised Code is completed to the satisfaction of the board of township trustees, it shall certify the costs to the township fiscal officer. If the costs are not paid within thirty days, the township fiscal officer shall certify them to the county auditor with a statement of the cost of the construction or maintenance and incidental costs incurred by the trustees and a correct description of each piece of land upon which the costs are assessed.

Effective Date: 10-02-1953; 12-20-2005; 2008 HB323 09-30-2008



Section 971.14 - Duties of county auditor.

The county auditor shall place the amounts certified, as provided in section 971.13 of the Revised Code, upon the tax duplicate, which amounts shall become a lien and be collected as other taxes. The board of township trustees shall certify the amount due each person for building or maintaining the fence and the amount due each trustee and the township fiscal officer for services rendered. In anticipation of the collection of the amounts, the auditor shall draw orders for the payment of the amounts out of the county treasury.

Effective Date: 10-01-1953; 12-20-2005; 2008 HB323 09-30-2008



Section 971.15 - Partition fence record.

The applicable county recorder shall keep a book known as the " partition fence record" . All agreements between the owners of adjoining properties filed in accordance with this chapter, all affidavits filed by owners in accordance with this chapter, and all assignments of and findings and decisions regarding responsibility for building and maintaining in good repair partition fences made under this chapter shall be recorded in the record. A document recorded in the record shall be final between the parties thereto and successive owners thereafter until modified by a subsequent document. All documents recorded in the record shall describe the land where a partition fence is located and the portion of the fence assigned to each applicable owner. In addition, the documents shall describe the purposes and use of the partition fence.

Effective Date: 06-29-1988



Section 971.16 - Action for failure to build or maintain partition fence.

(A) An owner may file an action in a court of common pleas of the county in which the owner resides if the owner of adjoining property neglects to build or maintain in good repair a partition fence or the portion of a partition fence that the owner is required to build or maintain.

(B) In an action filed under this section, a court shall consider all of the following when making an assignment of responsibility for building or maintaining in good repair a partition fence:

(1) Whether a partition fence currently exists even if it is in disrepair;

(2) Whether there is evidence that a partition fence existed in the past;

(3) Whether a written agreement between the owners has been filed with the applicable county recorder in accordance with section 971.04 of the Revised Code;

(4) Whether an affidavit has been filed with the applicable county recorder in accordance with section 971.05, 971.06, or 971.07 of the Revised Code;

(5) All of the following:

(a) The topography of the applicable property;

(b) The presence of streams, creeks, rivers, or other bodies of water;

(c) The presence of trees, vines, or other vegetation;

(d) The level of risk of trespassers on either property due to the population density surrounding the property or the recreational use of adjoining properties;

(e) The importance of marking division lines between the properties;

(f) The number and type of livestock owned by either owner that may be contained by the partition fence.

The court shall make an assignment in equitable shares.

(C) The court shall assign attorney's fees and court costs in an equitable manner to the parties.

Effective Date: 2008 HB323 09-30-2008



Section 971.17 - Notification of removal.

(A) Not fewer than twenty-eight days prior to removing a partition fence, an owner shall notify the owner of adjoining property in writing that the owner intends to remove the partition fence. The notice may be delivered personally or by certified mail, return receipt requested, to the last known address of the adjoining owner. If the notice delivered by certified mail is refused or unclaimed, the notice may be delivered by ordinary mail. If the notice delivered by ordinary mail is returned for failure of delivery, or if the address of the adjoining owner is unknown and cannot be ascertained with reasonable diligence, notice may be served by publication once a week for three consecutive weeks in a newspaper of general circulation in the county in which the partition fence is located.

(B) If an owner removes a partition fence without notifying the owner of adjoining property in accordance with division (A) of this section, the owner forfeits the owner's right to seek reimbursement under section 971.07 of the Revised Code for the construction and maintenance of a new partition fence.

(C) An action for trespass by the owner of adjoining property against the owner removing a partition fence may include a reasonable request for court costs, attorney's fees, and other litigation costs.

(D) No owner shall place any debris accumulated from the removal of a partition fence on adjoining property without entering into a written agreement with the owner of the adjoining property. An adjoining owner who has not entered into a written agreement under this division shall have a cause of action against the owner that placed debris from the removal of a partition fence on the adjoining owner's property for the cost of removing that debris. Any action against the owner may include any attorney's fees.

Effective Date: 2008 HB323 09-30-2008



Section 971.18 - Negligently permitting livestock to run at large.

An owner of livestock who negligently permits the livestock to run at large out of the livestock's enclosure is liable for all damages resulting from injury, death, or loss to person or property caused by the livestock on the premises of another.

Amended by 129th General AssemblyFile No.26,HB 22, §1, eff. 9/23/2011.

Effective Date: 2008 HB323 09-30-2008



Section 971.19 - [Repealed].

Effective Date: 02-14-1967



Section 971.21 - [Repealed].

Effective Date: 06-29-1988; 2008 HB323 09-30-2008



Section 971.22 - [Repealed].

Effective Date: 01-10-1961; 2008 HB323 09-30-2008



Section 971.23 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.24 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.25 - [Repealed].

Effective Date: 06-29-1988; 2008 HB323 09-30-2008



Section 971.26 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.27 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.28 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.29 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.30 - [Repealed].

Effective Date: 01-10-1961; 2008 HB323 09-30-2008



Section 971.31 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.32 - [Repealed].

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.33 - Cutting of noxious weeds.

An owner of land, adjacent to a partition fence, shall keep all brush, briers, thistles, or other noxious weeds cut in the fence corners and a strip four feet wide on the owner's side along the line of a partition fence, but this section does not affect the planting of vines or trees for use.

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.34 - Notice to landowner failing to cut noxious weeds.

If the owner or tenant occupying land neglects or refuses to cut brush, briers, thistles, or other noxious weeds, as provided in section 971.33 of the Revised Code, an owner or occupant of land abutting on the partition fence, after having given the owner or tenant not less than ten days' notice to cut or remove them, may notify the board of township trustees of the township in which the land is situated, who shall forthwith view the premises, and if satisfied that there is just cause of complaint, shall cause them to be cut, by letting the work to the lowest bidder, or by entering into a private contract therefor.

Effective Date: 10-01-1953; 2008 HB323 09-30-2008



Section 971.35 - Cost - collection and payment.

When the work authorized in section 971.34 of the Revised Code is completed, the board of township trustees shall certify to the county auditor the amount of the cost of the work with the expense thereto attached, and a correct description of the land upon which the work was performed. The auditor shall place the amount upon the tax duplicate to be collected as other taxes. The county treasurer shall pay the amount, when collected, to the township fiscal officer as other funds are paid.

Effective Date: 10-01-1953; 12-20-2005



Section 971.36 - Anticipating cost.

The board of township trustees may anticipate the collection, and refund the cost of the work authorized in section 971.34 of the Revised Code, to the township fiscal officer for the amount, payable out of any township funds that may be in the fiscal officer's hands.

Effective Date: 10-01-1953; 12-20-2005



Section 971.37 - [Repealed].

Effective Date: 06-29-1988



Section 971.99 - Penalty.

(A) Except as otherwise provided in division (B), (C), or (D) of this section, whoever violates division (B) of section 971.08 or division (C) of section 971.12 of the Revised Code is guilty of a misdemeanor of the third degree.

(B) Whoever violates division (B) of section 971.08 or division (C) of section 971.12 of the Revised Code is guilty of a misdemeanor of the second degree if, in committing the offense, the violator made a threat of physical harm to the person that was building or maintaining a partition fence.

(C) Whoever violates division (B) of section 971.08 or division (C) of section 971.12 of the Revised Code is guilty of a misdemeanor of the first degree if, in committing the offense, the violator caused physical harm to the person that was building or maintaining a partition fence.

(D) Whoever violates division (B) of section 971.08 or division (C) of section 971.12 of the Revised Code is guilty of a felony of the fifth degree if, in committing the offense, the violator caused serious physical harm or death to the person that was building or maintaining a partition fence.

(E) Prosecution for a violation of division (B) of section 971.08 or division (C) of section 971.12 of the Revised Code does not preclude prosecution for a violation of any other section of the Revised Code. One or more acts, a series of acts, or a course of behavior that can be prosecuted under this section or any other section of the Revised Code may be prosecuted under this section, the other section, or both sections.

Effective Date: 06-20-1994; 2008 HB323 09-30-2008






Chapter 981 - TIMBER

Section 981.01 - Timber dealers may adopt a trade-mark.

Persons, firms, or corporations dealing in timber in any form shall be known as "timber dealers," and may adopt a trade-mark in the manner and with the effect provided in sections 981.02 to 981.04, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 981.02 - Trade-mark - application - exclusive property.

A timber dealer desiring to adopt a trade-mark under section 981.01 of the Revised Code may do so by executing in writing in form and effect as follows:

"Trade-mark.

Notice is hereby given that I (we) have adopted the following trade-mark, to be used in my (our) business as a timber dealer, to-wit: -- (Here insert the letters, words or figures, etc., constituting the trade-mark, or if it is any device other than letters, words, or figures, insert a facsimile of the device), dated this .......... day of .........., ......"

Such writing shall be acknowledged or proved for record in a like manner as deeds are acknowledged or proved, and shall be recorded in the office of the clerk of the court of common pleas of the county in which the principal office or place of business of such timber dealer is, and also in the office of the secretary of state. A copy of the writing shall be published at least once a week for four consecutive weeks in a newspaper published in such county.

A trade-mark so adopted, from the date of its adoption, shall be the exclusive property of the person, firm, or corporation adopting it.

Such writing shall be acknowledged or proved for record in a like manner as deeds are acknowledged or proved, and shall be recorded in the office of the clerk of the court of common pleas of the county in which the principal office or place of business of such timber dealer is, and also in the office of the secretary of state. A copy thereof shall be published at least once a week for four consecutive weeks in a newspaper published in such county.

A trade-mark so adopted, from the date thereof, shall be the exclusive property of the person, firm, or corporation adopting it.

Effective Date: 05-09-2000



Section 981.03 - Trade-mark to be stamped on timber.

The proprietor of a trade-mark under section 981.02 of the Revised Code shall cause it to be plainly stamped, branded, or impressed upon each piece of timber upon which it is used. On the sale of such timber and at the request of the purchaser thereof, the dealer or owner of such trade-mark shall remove or cancel it.

Effective Date: 10-01-1953



Section 981.04 - Trade-mark evidence of ownership.

In an action or contest in which the title to trade-marked timber is in question, such trade-mark, in the absence of proof to the contrary, is prima-facie evidence that such timber is the property of the proprietor of such trade-mark.

Effective Date: 10-01-1953



Section 981.05 - Compensation for securing drift timber.

A person taking and securing boats, fleets of timber rafts, platforms, logs or trees prepared for the purpose of sale, crossties, railroad ties, boards, planks, staves, heading, or timber prepared for market, the property of another, found adrift in the Ohio river and the rivers and creeks within this state in which there is no boom or arrangement provided by the owner for the preservation thereof below the point at which they are so found, whether they have thereon a brand or trade-mark or not, shall receive a compensation from the owner thereof for so much thereof as he shall deliver to such owner, as follows:

(A) For each freight boat or other heavy boat, ten dollars;

(B) For each jack boat, skiff, or canoe, fifty cents;

(C) For each fleet of timber, ten dollars;

(D) For each raft of not less than forty logs, four dollars;

(E) For each platform of not less than ten logs, one dollar;

(F) For each saw log or other log or tree prepared for sale, twenty-five cents;

(G) For each crosstie or railroad tie, six cents;

(H) For boards or planks caught in rafts or large bodies;

(1) One dollar per one thousand feet, board measure, for twenty thousand feet or less quantity;

(2) For over twenty thousand feet, fifty cents per one thousand feet, board measure; but if such boards or planks are loose and scattered, four dollars per one thousand feet, board measure, and for staves and heading, five dollars per thousand pieces for such as are merchantable.

Such charges shall be paid by the owner of such property, if required, upon its delivery to him. Such person shall have a lien upon the property so taken and secured by him for such fees and for his charges as provided in section 981.06 of the Revised Code.

Effective Date: 10-01-1953



Section 981.06 - Additional compensation.

A person taking a raft, fleet, or platform, as provided in section 981.05 of the Revised Code, in addition to the fees provided in such section, shall receive a reasonable compensation for keeping and caring for such property not exceeding the following rates:

(A) For each fleet, two dollars per day;

(B) For each raft, fifty cents per day;

(C) For each platform, twenty-five cents per day.

If a person takes a saw log or other log or tree prepared for sale, as provided in section 981.05 of the Revised Code, and it remains in his possession over thirty days from the time of so taking before the owner thereof offers to pay the charges provided in this section and section 981.05 of the Revised Code, he shall receive in addition to such charges twenty-five cents for each log or tree prepared for sale.

Effective Date: 10-01-1953



Section 981.07 - Sale of drift timber to secure compensation.

If the owner of a fleet, raft, platform, log, or tree prepared for the purpose of sale, a crosstie, railroad tie, board, plank, stave, heading, or timber prepared for market, fails to pay the sum chargeable thereon under sections 981.05 and 981.06 of the Revised Code within sixty days from the day they are so taken, they shall be sold at the instance of the person to whom such charges are due, by a constable or the sheriff of the county in which such property was taken. Such sale shall be at the front door of the courthouse of such county, at public auction, to the highest bidder, upon thirty days' written or printed notice, giving the time and place of such sale and a description of such property and the marks, brands, or trade-marks thereon, posted at the front door of such courthouse, and at two public places in the county where the property is located.

Effective Date: 10-01-1953



Section 981.08 - Disposition of moneys.

The officer making a sale under section 981.07 of the Revised Code shall pay to the person to whom the charges are due the legal fees and charges, and after deducting his commission, which shall be as upon sales under execution, shall pay the balance of the moneys arising therefrom to the clerk of the court of common pleas of the county in which such sales are made, and take his receipts therefor.

Effective Date: 10-01-1953



Section 981.09 - Liability of constable.

For any failure to perform his duties under sections 981.07 and 981.08 of the Revised Code, the constable or other officer is liable on his official bond to the party injured thereby.

Effective Date: 10-01-1953



Section 981.10 - Duty of clerk.

If the owner of drift timber recovered under section 981.05 of the Revised Code, within one year from the date of sale, appears before the clerk of the court of common pleas to whom the money has been paid, as provided in section 981.08 of the Revised Code, or appears before a judge of the court of common pleas, and establishes his right to such money to the satisfaction of such clerk or judge, it shall be paid to him by the clerk, on the order of the judge; otherwise, the proceeds of such sale shall be paid into the treasury of the county for the use of the schools as provided in section 3315.32 of the Revised Code.

Effective Date: 10-01-1953



Section 981.11 - Unauthorized use of timber dealer's trade-mark.

No person shall use or attempt to use a trade-mark, adopted as required by sections 981.01 to 981.04, inclusive, of the Revised Code, by a person, firm, or corporation dealing in timber, without the written consent of the owner thereof. Whoever violates this section shall be liable to the owner thereof for all damages sustained thereby.

Effective Date: 10-01-1953



Section 981.12 - Fraudulently placing trade-mark on the timber of another.

No person shall falsely or fraudulently place a trade-mark on timber which is not the property of the person, firm, or corporation dealing in timber which has legally adopted such trade-mark.

Effective Date: 10-01-1953



Section 981.13 - Defacing trade-mark on timber.

No person shall intentionally and without lawful authority remove, deface, or destroy a trade-mark, the owner of which has complied with sections 981.01 to 981.04, inclusive, of the Revised Code, and has plainly stamped, branded, or otherwise impressed it upon the piece of timber from which it is removed or upon which it is defaced or destroyed.

Effective Date: 10-01-1953



Section 981.14 - Secreting timber on which is stamped a trade-mark.

No person shall intentionally take a piece of timber upon which is stamped, branded, or impressed a trade-mark, the owner of which has complied with sections 981.01 to 981.04, inclusive, of the Revised Code, and put it in such a position or in a place so remote from the stream from which it was taken or on which it was afloat as to render it inconvenient or unnecessarily expensive to replace.

Effective Date: 10-01-1953



Section 981.15 to 981.20 - [Repealed].

Effective Date: 01-01-1974



Section 981.99 - Penalty.

(A) Whoever violates section 981.11 or 981.13 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 981.12 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 981.14 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 01-01-1974






Chapter 991 - STATE EXPOSITIONS

Section 991.01 - State exposition definitions.

As used in sections 991.01 to 991.07 of the Revised Code:

(A) "Commission" means the Ohio expositions commission.

(B) "Fair" or "exposition" means an exhibition of agricultural, business, manufacturing, or other industries and labor, education service organizations, social and religious groups or any other events or activities consistent with the general welfare and interests of the people of the state, and includes such services as are necessary for the care and comfort or amusement of the public. Such services include rest areas, sanitary and other such comforts, and concessions for food, drink, amusements, and sale of trinkets.

(C) "Exhibition" means one or more displays or demonstrations which are of educational or entertainment value to those witnessing such exhibition.

Effective Date: 08-05-1981



Section 991.02 - Ohio expositions commission.

(A) There is hereby created the Ohio expositions commission, which shall consist of the following fourteen members: nine members appointed by the governor with the advice and consent of the senate; the director of development, the director of natural resources, and the director of agriculture, or their designated representatives, who shall be ex officio members with voting rights of the commission; and the chairperson of the standing committee in the house of representatives to which matters dealing with agriculture are generally referred and the chairperson of the standing committee in the senate to which matters dealing with agriculture are generally referred, who shall be nonvoting members. If the senate is not in session, recess appointments shall be made by the governor.

(B) Of the nine members of the commission appointed by the governor, not more than five shall be from one political party, at least three members shall receive the major portion of their income from farming, and at least one member shall, at the time of appointment, be a member of the board of directors of an agricultural society that was organized in compliance with section 1711.01 or 1711.02 of the Revised Code. Terms of office shall be for six years, commencing on the second day of December and ending on the first day of December. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The term of each nonvoting, legislative member of the commission shall be for two years or until the end of the member's legislative term, whichever occurs first.

(C) The commission shall annually, during the month of December, select from among its members a chairperson, a vice-chairperson, who in the absence of the chairperson shall carry out the chairperson's duties, and a secretary, who may be a member or employee of the commission, to record the minutes of its meetings and to carry out such other duties as may be assigned by the commission, its chairperson, or its vice-chairperson.

(D) The director of agriculture, the director of natural resources, and the director of development, or their designated representatives, and the two legislators appointed to the commission, as members of the commission shall serve without compensation.

(E) Each of the members of the commission appointed by the governor shall be paid the rate established pursuant to division (J) of section 124.15 of the Revised Code. All members of the commission are entitled to their actual and necessary expenses incurred in the performance of their duties as such members, payable from the appropriations for the commission.

(F) The commission shall hold at least one regular meeting in each quarter of each calendar year, and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairperson and shall be called by the chairperson upon receipt of a written request therefor signed by two or more members of the commission. Written notice of the time and place of each meeting shall be sent to each member of the commission. Six of the voting members of the commission shall constitute a quorum.

(G) The commission shall employ and prescribe the powers and duties of a general manager who shall serve in the unclassified civil service at a salary fixed pursuant to section 124.14 of the Revised Code. The general manager may employ such assistant managers as the general manager and the commission may approve. At no time shall such assistant managers exceed four in number, one of whom shall be appointed in the classified civil service. The general manager may, subject to the approval of the commission, employ a fiscal officer and such other officers, employees, and consultants with such powers and duties as are necessary to carry out this chapter. With the approval of the commission and in order to implement this chapter, the general manager may employ and fix the compensation of seasonal employees; these employees shall be in the unclassified civil service, and the overtime pay requirements of section 124.18 of the Revised Code do not apply to them. The general manager shall be considered the appointing authority of the commission for purposes of Chapter 124. of the Revised Code.

(H) The governor may remove any appointed voting member of the commission at any time for inefficiency, neglect of duty, or malfeasance in office.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1993

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 991.03 - Powers and duties of Ohio expositions commission.

(A) The Ohio expositions commission shall:

(1) Conduct at least one fair or exposition annually;

(2) Maintain and manage property held by the state for the purpose of conducting fairs, expositions, and exhibits;

(3) As provided in section 109.122 of the Revised Code, provide notice of or copies of any proposed entertainment or sponsorship contracts to the attorney general.

(B) The commission may:

(1) Conduct such additional fairs, expositions, or exhibitions as the commission determines are in the general public interest;

(2) Accept on behalf of the state conveyances of property for the purposes of conducting fairs, expositions, and exhibits, subject to any terms and conditions agreed to by the commission and approved by the controlling board;

(3) Enter into contracts that the commission considers necessary or worthwhile in the conduct of its purposes, provided that contracts made for a term exceeding two years, other than those described in division (B)(4) of this section, shall be subject to the approval of the controlling board and provided that the attorney general, pursuant to the attorney general's authority under section 109.122 of the Revised Code, has not disapproved the proposed contract;

(4) Enter into contracts for the mutual exchange of goods or services;

(5) Sell or convey all or a portion of the property, land, or buildings under its management subject to the approval of the legislature;

(6) Grant leases on all or any part of the property, land, or buildings under the management of the commission to private or public organizations, which appear to be in the best interests of the state, with the approval of the controlling board and director of administrative services, subject to the following conditions:

(a) The lessees shall make or construct improvements on such lands or buildings at no cost to the commission or to the state, subject to prior approval by the director of administrative services of detailed plans and specifications of such improvements.

(b) No person, firm, or corporation shall cause a lien to be filed against any funds or property of the state or of the commission as a result of a lessee's activities pursuant to division (B)(6)(a) of this section.

(c) Leases shall be entered into subject to the sale of such property, lands, or buildings during the term of the lease.

(d) No leases shall be made which interfere with a fair, exposition, or exhibition on such lands.

(7) Encumber appropriations for the entire amount of a contract at the time the contract is made, even though the contract will not be performed in the fiscal year for which the appropriations were made.

(8) Implement a credit card payment program permitting payment by means of a credit card of any fees, charges, and rentals associated with conducting fairs, expositions, and exhibits. The commission may open an account outside the state treasury in a financial institution for the purpose of depositing credit card receipts. By the end of the business day following the deposit of the receipts, the financial institution shall make available to the commission funds in the amount of the receipts. The commission shall then pay these funds into the state treasury to the credit of the Ohio expositions fund.

The commission shall adopt rules as necessary to carry out the purposes of division (B)(8) of this section. The rules shall include standards for determining eligible financial institutions and the manner in which funds shall be made available and shall be consistent with the standards contained in sections 135.03, 135.18, and 135.181 of the Revised Code.

The commission shall not adopt or enforce any rules which will prohibit livestock exhibited at the Ohio state fair from participating in county and independent fairs in the state.

Effective Date: 09-29-1997



Section 991.04 - Ohio expositions fund.

There is hereby established in the state treasury the Ohio expositions fund. All moneys collected by the Ohio expositions commission pursuant to sections 991.01 to 991.07 of the Revised Code and any income generated from the investment of those moneys shall be paid into the fund and may be used to defray the costs of administration and carrying out the purposes of sections 991.01 to 991.07 of the Revised Code.

With the approval of the director of budget and management, provisions may be made for a cash fund to be established on the state fairgrounds during the period of activities related to the holding of the annual state fair. The purpose of such fund is to provide for payment of premiums and entertainers and for immediate payment of small amounts for obligations, including ticket refunds, of such nature as to require immediate payment.

The expositions commission shall cause to be kept an accurate record of all transactions, contracts, and proceedings. The director of budget and management shall prescribe a system of accounting and reporting. Such system shall include methods and forms showing the sources from which all revenues of the expositions commission are received, the amount collected from each source, and the amount expended for each purpose.

Effective Date: 06-30-1995



Section 991.05 - Rules for payment of premiums to exhibitors.

The Ohio expositions commission may make such rules for the payment of premiums to exhibitors as it considers in the best interests of the state and consistent with the purposes of sections 991.01 to 991.07 of the Revised Code. Premiums shall be paid out of the Ohio expositions fund or out of any other revenues available to the commission and shall be considered a part of the costs of holding fairs, expositions, or exhibitions. Junior fair premiums shall be paid out of the Ohio expositions fund.

Effective Date: 07-01-1985



Section 991.06 - Filing financial statement.

Annually on or before the thirtieth day of September the Ohio expositions commission, through its general manager, shall prepare and file with the auditor of state a statement showing the total amount received from each source of revenue, the total amount disbursed for each class of expenditures, and the aggregate of all receipts and expenditures of the commission. This statement shall also include a summary of each contract for the mutual exchange of goods or services entered into by the commission under division (B)(4) of section 991.03 of the Revised Code. Upon receipt of such statement, the auditor of state shall have it verified and make a report of his findings thereon to the governor.

Assistant auditors of state shall conduct an audit of activities of the annual Ohio state fair on the Ohio exposition center during the period when the fair is in progress.

The cost of such audit shall be included in the annual expenses of the Ohio expositions commission.

Effective Date: 09-29-1995



Section 991.07 - Acquiring real property.

The Ohio expositions commission may, with the consent and approval of the department of administrative services and the controlling board, acquire by purchase or by appropriation proceedings in the name of and on behalf of the state such real estate as it deems necessary for the purpose of enlarging the present fair site and increasing the facilities of the lands under the management or maintenance of the commission. The authority to appropriate property shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 991.08 - [Repealed].

Effective Date: 08-05-1981









Title [11] XI FINANCIAL INSTITUTIONS

Chapter 1101 - BANKS - GENERAL PROVISIONS

Section 1101.01 - Banks - general provisions definitions.

As used in Chapters 1101. to 1127. of the Revised Code, unless the context requires otherwise:

(A) "Affiliate" has the same meaning as in division (A)(1) of section 1109.53 of the Revised Code and includes a subsidiary of a bank.

(B) "Bank" means a corporation that solicits, receives, or accepts money or its equivalent for deposit as a business, whether the deposit is made by check or is evidenced by a certificate of deposit, passbook, note, receipt, ledger card, or otherwise. "Bank" also includes a state bank or a corporation doing business as a bank or savings bank under authority granted by the bank regulatory authority of another state of the United States or another country, but does not include a savings association, savings bank, or credit union.

(C) "Banking office" means an office or other place at which a bank receives money or its equivalent from the public for deposit and conducts a general banking business. "Banking office" does not include any of the following:

(1) Any location at which a bank receives, but does not accept, cash or other items for subsequent deposit, such as by mail or armored car service or at a lock box or night depository;

(2) Any structure located within five hundred yards of a banking office and operated as an extension of the services of the banking office;

(3) Any automated teller machine or other money transmission device owned, leased, or operated by a bank;

(4) Any facility located within the geographical limits of a military installation at which a bank only accepts deposits and cashes checks;

(5) Any location at which a bank takes and processes applications for loans and may disburse loan proceeds, but does not accept deposits;

(6) Any location at which a bank is engaged solely in providing administrative support services for its own operations or for other depository institutions.

(D) "Branch" means a banking office that is not also the bank's principal place of business consistent with its articles of incorporation or articles of association.

(E) "Capital" means the sum of a bank's:

(1) Paid-in capital and surplus relating to common stock;

(2) To the extent permitted by the superintendent of financial institutions, paid-in capital and surplus relating to preferred stock;

(3) Undivided profits; and

(4) To the extent permitted by the superintendent the proceeds of the sale of debt securities and other assets and reserves.

(F) "Control" has the same meaning as in division (H) of section 1109.53 of the Revised Code.

(G) "Controlling shareholder" means a person who, directly or indirectly, controls a bank.

(H) "Debt securities" means obligations issued by a bank the holders of which, in the event of the insolvency or liquidation of the bank, are subordinated in right of payment to the bank's depositors and general creditors.

(I) "Federal savings association" means a federal savings and loan association or a federal savings bank doing business under authority granted by the office of thrift supervision.

(J) "National bank" means a bank doing business under authority granted by the comptroller of the currency.

(K) "Net income" means all income realized or earned less all expenses realized or accrued.

(L) "Paid-in capital" means the aggregate par value of all of a bank's outstanding shares of all classes.

(M) "Reorganization" means a consolidation, merger, or transfer of assets and liabilities pursuant to Chapter 1115. of the Revised Code.

(N) "Savings association" means a savings and loan association doing business under authority granted by the superintendent of financial institutions pursuant to Chapter 1151. of the Revised Code, a savings and loan association doing business under authority granted by the regulatory authority of another state, or a federal savings association.

(O) "Savings bank" means a savings bank doing business under authority granted by the superintendent of financial institutions pursuant to Chapter 1161. of the Revised Code or a savings bank doing business under authority granted by the regulatory authority of another state.

(P) "State bank" means a bank doing business under authority granted by the superintendent of financial institutions.

(Q) "Subsidiary" has the same meaning as in section 1109.53 of the Revised Code.

(R) "Surplus" means the total of amounts paid for shares in excess of their respective par values, amounts contributed other than for shares, and amounts transferred from undivided profits, less amounts transferred to stated capital.

(S) "Trust company" means a corporation qualified and licensed under section 1111.06 of the Revised Code to solicit or engage in trust business in this state, or a person that is required by Chapter 1111. of the Revised Code to be a corporation qualified and licensed under section 1111.06 of the Revised Code to solicit or engage in trust business in this state.

(T) "Undivided profits" means the cumulative undistributed amount of a bank's net income not otherwise allocated.

Effective Date: 05-21-1997



Section 1101.02 - Purpose chapters 1101 through 1127.

It is hereby declared to be the purpose of the general assembly in enacting Chapters 1101. to 1127. of the Revised Code to do all of the following:

(A) Delegate to the division of financial institutions rule-making power and administrative discretion, subject to Chapters 1101. to 1127. of the Revised Code, to assure the supervision and regulation of banks chartered under the laws of this state may be flexible and readily responsive to changes in economic conditions, banking practices, and the financial services industry;

(B) Provide for the protection of the interests of depositors, creditors, shareholders, and the general public in banks doing business in this state;

(C) Permit banks to effectively serve the convenience and needs of their depositors, borrowers, and others, and permit the continued improvement of the services banks provide;

(D) Provide the opportunity for the management of banks to exercise their business judgment, subject to the provisions of Chapters 1101. to 1127. of the Revised Code;

(E) Sustain the viability of the state bank charter option and the dual banking system in this state and the United States;

(F) Clarify and modernize the laws governing banking.

Effective Date: 01-01-1997



Section 1101.03 - Banks subject to chapters 1101 through 1127.

(A) Except as otherwise provided in this section, every bank existing on or incorporated after January 1, 1997, is subject to Chapters 1101. to 1127. of the Revised Code.

(B) Chapters 1101. to 1127. of the Revised Code do not affect the legality of banks organized, loans or investments made or committed to be made, or transactions completed or committed before January 1, 1997.

(C) Chapters 1101. to 1127. of the Revised Code do not affect the status of any bank organized, or any banking office established or authorized, before January 1, 1997.

(D) Chapters 1101. to 1127. of the Revised Code do not apply to persons in their fiduciary capacities, as follows:

(1) Any person who, on January 1, 1997, is serving as a fiduciary under a trust instrument, will, or other document executed before January 1, 1997;

(2) Any person who is named or nominated as a potential, prospective, or successor fiduciary in a trust instrument, will, or other document executed before January 1, 1997.

Effective Date: 05-21-1997



Section 1101.04 to 1101.071 - [Repealed].

Effective Date: 01-01-1997



Section 1101.08, 1101.09 - Amended and Renumbered RC 1109.69, 1103.21.

Effective Date: 01-01-1997



Section 1101.10 - Bank records filed with secretary of state are public records.

All persons shall have the opportunity of acquiring knowledge of the contents of the articles of incorporation and other records filed and recorded in the office of the secretary of state as required by Chapters 1101. to 1127. of the Revised Code. No person dealing with the bank shall be charged with constructive notice of the contents of any of those articles or records by reason of the filing or recording.

Effective Date: 01-01-1997



Section 1101.15 - Using bank, banker, banking, trust or state in designation or name.

(A)

(1) Except as provided in division (A)(2) of this section, no person other than a bank doing business under authority granted by the superintendent of financial institutions, the bank chartering authority of another state, the office of the comptroller of the currency, or the bank chartering authority of a foreign country shall do either of the following:

(a) Use "bank," "banker," or "banking," or a word or words of similar meaning in any other language, in a designation or name, or as any part of a designation or name, under which business is or may be conducted in this state;

(b) Represent itself as a bank.

(2)

(a) A corporation doing business under Chapter 1151. of the Revised Code may use the word "bank," "banker," or "banking," or a word or words of similar meaning in any other language, in or as part of a designation or name under which business is or may be conducted in this state, as provided in section 1151.07 of the Revised Code.

(b) A corporation doing business under Chapter 1161. of the Revised Code may use the word "bank," "banker," or "banking," or a word or words of similar meaning in any other language, in or as part of a designation or name under which business is or may be conducted in this state, as provided in section 1161.09 of the Revised Code.

(c) A corporation doing business under authority granted by the office of thrift supervision may use the word "bank," "banker," or "banking," or a word or words of similar meaning in any other language, in or as part of a designation or name under which business is or may be conducted in this state.

(d) A person, whether operating for profit or not, may use the word "bank," "banker," or "banking," or a word or words of similar meaning in any other language, in or as part of a designation or name under which business is or may be conducted if the superintendent determines the name, on its face, is not likely to mislead the public and authorizes the use of the name.

(B)

(1) Except as provided in division (B)(2) of this section, no person, other than a corporation licensed in accordance with authority granted in Chapter 1111. of the Revised Code as a trust company, a national bank with trust powers, or a federal savings association with trust powers, shall do either of the following:

(a) Use the word "trust," or a word or words of similar meaning in any other language, in a designation or name, or as any part of a designation or name, under which business is or may be conducted in this state;

(b) Otherwise represent itself as a fiduciary or trust company.

(2)

(a) A person that is not required to be licensed under Chapter 1111. of the Revised Code may serve as a fiduciary and, when acting in that fiduciary capacity, otherwise represent such person as a fiduciary.

(b) A person licensed by another state to serve as a fiduciary and exempt from licensure under Chapter 1111. of the Revised Code may serve as a fiduciary to the extent permitted by the exemption.

(c) A savings and loan association may serve as a trustee to the extent authorized by section 1151.191 of the Revised Code.

(d) A savings bank may serve as a trustee to the extent authorized by section 1161.24 of the Revised Code.

(e) A charitable trust, business trust, real estate investment trust, personal trust, or other bona fide trust may use the word "trust" or a word or words of similar meaning in any other language, in a designation or name, or as part of a designation or name, under which business is or may be conducted.

(f) A person, whether operating for profit or not, may use "trust" or a word or words of similar meaning in any other language, in a designation or name, or as part of a designation or name, under which business is or may be conducted, if the superintendent determines the name, on its face, is not likely to mislead the public and authorizes the use of the name.

(C) No bank shall use "state" as part of a designation or name under which it transacts business in this state, unless the bank is doing business under authority granted by the superintendent or the bank chartering authority of another state.

Effective Date: 09-22-2000; 04-06-2007



Section 1101.16 - Soliciting, receiving, or accepting deposits.

(A) No person shall solicit, receive, or accept deposits in this state, except a bank, a domestic association as defined in section 1151.01 of the Revised Code, a savings bank as defined in section 1161.01 of the Revised Code, or a credit union as defined in section 1733.01 of the Revised Code that is authorized to accept deposits in this state, and except as provided in sections 1115.05, 1117.01, 1151.052, 1151.053, 1151.60, 1161.07, 1161.071, and 1161.76 of the Revised Code.

(B) No bank or bank holding company incorporated under the laws of another state or having its principal place of business in another state shall solicit, receive, or accept deposits in this state unless it has established or acquired a banking office pursuant to section 1117.01 of the Revised Code or a transaction under section 1115.05 of the Revised Code, or transact any banking business of any kind in this state other than lending money, trust business in accordance with Chapter 1111. of the Revised Code, or through or as an agent pursuant to section 1117.05 of the Revised Code.

(C) No bank having its principal place of business in a foreign country shall solicit, receive, or accept deposits or transact any banking business of any kind in this state, except in accordance with Chapter 1115. or 1119. of the Revised Code.

(D) Nothing in this section prohibits a person from making a deposit in that person's own account with a depository institution outside this state by means of an automated teller machine or other money transmission device in this state. However, no depository institution outside this state shall establish a deposit account with or for a person in this state by means of an automated teller machine or other money transmission device in this state.

Effective Date: 05-21-1997



Section 1101.99 - Penalty.

(A) Whoever violates division (A)(1)(a), (B)(1)(a), or (C) of section 1101.15 of the Revised Code is subject to a forfeiture of one hundred dollars for each day the violation is committed, repeated, or continued.

(B) Whoever violates division (A)(1)(b) or (B)(1)(b) of section 1101.15 of the Revised Code is subject to a forfeiture of five thousand dollars for each day the violation is committed, repeated, or continued.

(C) Whoever violates section 1101.16 of the Revised Code is subject to a forfeiture of five hundred dollars for each day the violation is committed, repeated, or continued.

(D) The superintendent of financial institutions may recover any forfeiture provided for in divisions (A), (B), and (C) of this section, with costs of the suit, in an action before any court having jurisdiction over the violator. In addition, the superintendent may bring an action before the court to enjoin the violation.

Effective Date: 01-01-1997






Chapter 1103 - BANKS - CORPORATE GOVERNANCE

Section 1103.01 - Corporation law applicable to banks.

A banking corporation shall be created, organized, governed, and conducted, and its directors shall be chosen, in all respects in the same manner as is provided by Chapters 1701. and 1704. of the Revised Code, for corporations generally, to the extent that is not inconsistent with this chapter, Chapter 1101., and Chapters 1105. to 1127. of the Revised Code.

Effective Date: 01-01-1997



Section 1103.02 - Legal existence of banks.

When the articles of incorporation and the superintendent of financial institutions' certificate of approval are filed with the secretary of state, the persons who have subscribed them or their successors and assigns shall become a body corporate by the name designated in the articles of incorporation, with succession. The legal existence of the bank begins upon the filing of the articles of incorporation and, unless the articles of incorporation otherwise provide, its period of existence is perpetual.

Effective Date: 01-01-1997



Section 1103.03 - Authority of bank board of directors.

Except where the law of this state, the articles of incorporation, or the code of regulations require action to be authorized or taken by shareholders, all of the authority of a bank shall be exercised by or under the direction of the board of directors in accordance with Chapter 1105. of the Revised Code.

Effective Date: 01-01-1997



Section 1103.04, 1103.05 - [Repealed].

Effective Date: 01-01-1997



Section 1103.06 - Articles of incorporation.

(A) A bank's articles of incorporation shall contain all of the following:

(1) The name of the bank;

(2) The place in this state where the bank's principal place of business is to be located;

(3) The purpose or purposes for which the bank is formed;

(4) The maximum number and the par value of shares the bank is authorized to have outstanding and their express terms, if any. The articles of incorporation shall not authorize shares without par value. If the shares are to be classified, the designation of each class, the number and par value of the shares of each class, and the express terms, if any, of the shares of each class shall be included.

(B) The articles of incorporation may also set forth any lawful provision for the purpose of defining, limiting, or regulating the exercise of the authority of the bank, the incorporators, the directors, the officers, the shareholders, or the holders of any class of shares, and any provision that may be set forth in the bank's code of regulations.

Effective Date: 01-01-1997



Section 1103.061, 1103.062 - [Repealed].

Effective Date: 01-01-1997



Section 1103.07 - Bank name.

(A) The name of a bank:

(1) Shall include "bank," "banking," "company," or "co.";

(2) May include the word "state";

(3) Shall not, as determined by the superintendent of financial institutions, be likely to mislead the public as to the bank's character or purpose;

(4) Shall, as determined by the superintendent, be distinguishable from all names already recorded by existing financial institutions in this state or for which reservations under this section are in effect, unless the existing financial institution that earliest recorded a name from which the proposed name is not distinguishable, or the person that reserved a name from which the proposed name is not distinguishable, has filed its written consent with the superintendent and with the secretary of state pursuant to division (C) of section 1701.05 of the Revised Code.

(B) To reserve a name for a bank to be organized under Chapter 1113. of the Revised Code or for an existing bank, a person shall submit to the superintendent a written application for the exclusive right to use a specified name. If the superintendent finds that the specified name satisfies the requirements for a bank name and is available for use in accordance with this section, the superintendent shall endorse approval on the application and forward the reservation to the secretary of state for filing.

(C)

(1) Reservation of a name pursuant to division (B) of this section gives the applicant the exclusive right to use the name as follows:

(a) If the reservation application is submitted to the superintendent prior to submitting an application to incorporate a new bank or amended articles of incorporation or an amendment to the articles of incorporation, for one hundred eighty days after the date on which the secretary of state filed the reservation endorsed by the superintendent, and for one year after the date on which the secretary of state filed the reservation endorsed by the superintendent if the superintendent extends the reservation;

(b) If an application to incorporate a new bank or amended articles of incorporation or an amendment to the articles of incorporation for an existing bank is submitted to the superintendent concurrently with the reservation application or during the time a previously filed reservation remains in effect, from the date on which the secretary of state filed the reservation endorsed by the superintendent until the superintendent approves or disapproves the incorporation of the new bank or the amended articles of incorporation or amendment to the articles of incorporation for an existing bank.

(2) The superintendent shall, on behalf of a bank or other person that has reserved a name pursuant to this section, endorse and forward to the secretary of state any additional name reservations required to maintain the reservation of the name under section 1701.05 of the Revised Code for as long as the name reservation is in effect pursuant to division (C)(1) of this section.

(D) For purposes of this section, a name is recorded if it is either of the following:

(1) The name of a financial institution in its articles of incorporation or articles of association on the records of the secretary of state, superintendent of financial institutions, office of the comptroller of the currency, office of thrift supervision, or any of their successors;

(2) Registered as, or as part of, a trade name or service mark with the secretary of state.

Effective Date: 01-01-1997



Section 1103.08 - Adoption of amendment to articles or amended articles - approval of superintendent.

(A) After subscriptions to shares have been received by the incorporators, the shareholders of a bank may, subject to division (H) of this section, adopt amendments to the bank's articles of incorporation or adopt amended articles of incorporation to change any provision of, or add any provision that may properly be included in, the articles of incorporation.

(1) The shareholders may adopt an amendment to the bank's articles of incorporation or amended articles of incorporation at a meeting held for that purpose, as follows:

(a) By the affirmative vote of the holders of shares entitling them to exercise two-thirds of the voting power of the bank on the proposal or, if the articles of incorporation provide or permit, by the affirmative vote of a greater or lesser proportion, but not less than a majority, of the voting power;

(b) When the holders of shares of a particular class are entitled to vote as a class, by the affirmative vote of the holders of at least two-thirds or, if the articles of incorporation provide or permit, a greater or lesser portion, but not less than a majority, of the shares of the class.

(2) The shareholders may adopt amended articles of incorporation to consolidate the original articles of incorporation and all previously adopted amendments to the articles of incorporation at a meeting held for that purpose by the affirmative vote of holders of shares entitling them to exercise a majority of the voting power of the bank on the proposal.

(3) The shareholders may adopt an amendment to the bank's articles of incorporation or amended articles of incorporation without a meeting by the written consent of all of the holders of shares who would be entitled to vote at a meeting held for that purpose.

(B) Any amendment or amended articles of incorporation that would eliminate cumulative voting rights, as permitted by section 1701.69 of the Revised Code, shall not be adopted if the votes of a sufficient number of shares are cast against the amendment or amended articles of incorporation that, if cumulatively voted at an election of all directors or all directors of a particular class, would be sufficient, at the time the shareholders vote on the proposal, to elect at least one director.

(C) The shareholders of a bank may adopt an amendment to the bank's articles of incorporation to authorize the purchase of the bank's shares, if the amendment states that the superintendent of financial institutions must approve the purchase in writing prior to each purchase of shares.

(D) The shareholders of a bank may adopt an amendment to the bank's articles of incorporation to permit the bank to have authorized and unissued shares or treasury shares for any of the following purposes:

(1) Meeting conversion rights or options;

(2) Employee stock purchase or ownership plans;

(3) Mergers, consolidations, or other reorganizations, or acquisitions;

(4) The purchase of real estate the board of directors considers necessary or convenient for transaction of the bank's business;

(5) Any other specific purpose.

Shares shall be considered authorized for these purposes only if the shareholder resolutions authorizing the shares specifically state the purposes for which the shares are authorized. Shares authorized specifically for any of these purposes shall not be issued for any other purpose. Shares authorized for these purposes shall be deemed released from pre-emptive rights.

(E) Amended articles of incorporation shall set forth all provisions required in, and only provisions that may properly be in, original articles of incorporation or amendments to articles of incorporation at the time the amended articles of incorporation are adopted, and shall state that they supersede the existing articles of incorporation.

(F)

(1) Upon adoption by the shareholders of any amendment to a bank's articles of incorporation, the bank shall send to the superintendent a certificate containing a copy of the shareholders' resolution adopting the amendment and a statement of the manner of its adoption. If the directors proposed the amendment, the certificate shall include a copy of the resolution adopted by the directors to propose the amendment to the shareholders. The certificate shall be signed by bank officers in accordance with section 1103.19 of the Revised Code.

(2) Upon adoption by the shareholders of amended articles of incorporation, the bank shall send to the superintendent a copy of the amended articles of incorporation, accompanied by a certificate containing a copy of the shareholders' resolution adopting the amended articles of incorporation and a statement of the manner of its adoption. If the directors proposed the amended articles of incorporation, the certificate shall include a copy of the resolution adopted by the directors to propose the amended articles of incorporation to the shareholders. The certificate shall be signed by bank officers in accordance with section 1103.19 of the Revised Code.

(G) Upon receiving a certificate required by division (F) of this section, the superintendent shall conduct whatever examination the superintendent considers necessary to determine if both of the following conditions are satisfied:

(1) The amendment or amended articles of incorporation and the manner of adoption comply with the requirements of the Revised Code;

(2) The amendment or amended articles of incorporation will not adversely affect the interests of the bank's depositors and creditors and the convenience and needs of the public.

(H)

(1) Within sixty days after receiving a certificate required by division (F) of this section, the superintendent shall approve or disapprove the amendment or amended articles of incorporation. If the superintendent approves the amendment or amended articles of incorporation, the superintendent shall forward a certificate of that approval, a copy of the certificate required by division (F) of this section, and, in the case of amended articles of incorporation, a copy of the amended articles of incorporation, to the secretary of state, who shall file the documents. Upon filing by the secretary of state, the amendment or amended articles of incorporation shall be effective.

(2) If the superintendent fails to approve or disapprove the amendment or amended articles of incorporation within sixty days after receiving a certificate required by division (F) of this section, the bank shall forward a copy of the certificate and, in the case of amended articles of incorporation, a copy of the amended articles of incorporation, to the secretary of state, who shall file the documents. Upon filing by the secretary of state, the amendment or amended articles of incorporation shall be effective.

Effective Date: 01-01-1997



Section 1103.09 - Amendments to bank's articles of incorporation.

(A) After subscriptions to shares have been received by the incorporators, the board of directors of a bank may, subject to division (F) of this section, adopt amendments to the bank's articles of incorporation to do any of the following:

(1) Authorize the shares necessary to meet conversion or option rights when all of the following apply:

(a) The bank has issued shares of one class convertible into shares of another class or obligations convertible into shares of the bank, or has granted options to purchase shares.

(b) The conversion or option rights are set forth in the articles of incorporation or have been approved by the same vote of shareholders as, at the time of the approval, would have been required to amend the articles of incorporation to authorize the shares required for that purpose.

(c) The bank does not have sufficient authorized and unissued shares available to satisfy the conversion or option rights.

(2) Reduce the authorized number of shares of a class by the number of shares of that class that have been redeemed, or have been surrendered to or acquired by the bank upon conversion, exchange, purchase, or otherwise, or to eliminate from the articles of incorporation all references to the shares of a class, and to make any other change required, when all of the authorized shares of that class have been redeemed, or surrendered to or acquired by the bank;

(3) Reduce the authorized number of shares of a class by the number of shares of that class that were canceled, pursuant to section 1107.07 of the Revised Code, for not being issued or reissued and for not being fully paid in within one year after the date they were authorized or otherwise became authorized and unissued shares.

(B) The board of directors of a bank may adopt amended articles of incorporation to consolidate the original articles of incorporation and all previously adopted amendments to the articles of incorporation that are in force at the time.

(C) Amended articles of incorporation shall set forth all provisions required in, and only provisions that may properly be in, original articles of incorporation or amendments to articles of incorporation at the time the amended articles of incorporation are adopted, and shall state that they supersede the existing articles of incorporation.

(D)

(1) Upon adoption by the board of directors of any amendment to a bank's articles of incorporation, the bank shall send to the superintendent of financial institutions a certificate containing a copy of the directors' resolution adopting the amendment and a statement of the manner of and basis for its adoption. The certificate shall be signed by bank officers in accordance with section 1103.19 of the Revised Code.

(2) Upon adoption by the board of directors of amended articles of incorporation, the bank shall send to the superintendent a copy of the amended articles of incorporation, accompanied by a certificate containing a copy of the directors' resolution adopting the amended articles of incorporation and a statement of the manner of and basis for its adoption. The certificate shall be signed by bank officers in accordance with section 1103.19 of the Revised Code.

(E) Upon receiving a certificate required by division (D) of this section, the superintendent shall conduct whatever examination the superintendent considers necessary to determine if both of the following conditions are satisfied:

(1) The amendment or amended articles of incorporation and the manner of and basis for adoption comply with the requirements of the Revised Code;

(2) The amendment or amended articles of incorporation will not adversely affect the interests of the bank's depositors and creditors and the convenience and needs of the public.

(F)

(1) Within sixty days after receiving a certificate required by division (D) of this section, the superintendent shall approve or disapprove the amendment or amended articles of incorporation. If the superintendent approves the amendment or amended articles of incorporation, the superintendent shall forward a certificate of that approval, a copy of the certificate required by division (D) of this section, and, in the case of amended articles of incorporation, a copy of the amended articles of incorporation, to the secretary of state, who shall file the documents. Upon filing by the secretary of state, the amendment or amended articles of incorporation shall be effective.

(2) If the superintendent fails to approve or disapprove the amendment or amended articles of incorporation within sixty days after receiving a certificate required by division (D) of this section, the bank shall forward a copy of the certificate and, in the case of amended articles of incorporation, a copy of the amended articles of incorporation, to the secretary of state, who shall file the documents. Upon filing by the secretary of state, the amendment or amended articles of incorporation shall be effective.

Effective Date: 01-01-1997



Section 1103.10 - Amended and Renumbered RC 1103.11.

Effective Date: 1996 HB538 01-01-1997



Section 1103.11 - Code of regulations.

(A) Each bank shall have a code of regulations for its governance as a corporation, the conduct of its affairs, and the management of its property. The code of regulations shall be consistent with the law of this state and the bank's articles of incorporation.

(B) A bank's original code of regulations shall be adopted at a meeting of shareholders held for that purpose by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the bank on the proposal.

(C) The shareholders may amend a bank's code of regulations or adopt a new code of regulations in any of the following ways:

(1) At a meeting of shareholders by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the bank on the proposal;

(2) Without a meeting by the written consent of the holders of shares entitling them to exercise two-thirds of the voting power of the bank on the proposal;

(3) If the bank's articles of incorporation or code of regulations so provide or permit, by the affirmative vote or written consent of the holders of shares entitling them to exercise a greater or lesser proportion, but not less than a majority, of the voting power of the bank on the proposal.

(D) Notice of a shareholders' meeting to adopt any amendment to the code of regulations, or a new code of regulations, shall be given in the manner provided in section 1103.13 of the Revised Code. Notice by the incorporators of the first meeting of shareholders in accordance with section 1113.06 of the Revised Code shall be sufficient for the adoption of the original code of regulations of a new bank.

(E) Without limiting the generality of this authority, the code of regulations may include provisions with respect to any of the following:

(1) The time and place for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of shareholders;

(2) The taking of a record of shareholders or the temporary closing of books against transfers of shares;

(3) The number, classification, manner of fixing or changing the number, qualifications, term of office, and compensation or manner of fixing compensation of directors;

(4) The terms on which new certificates for shares may be issued in the place of lost, stolen, or destroyed certificates;

(5) The time and place for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of the directors;

(6) The appointment and authority of an executive and other committees of the directors;

(7) The titles, qualifications, duties, term of office, compensation or manner of fixing compensation, and removal of officers;

(8) Defining, limiting, or regulating the exercise of the authority of the bank, the directors, the officers, or all the shareholders;

(9) The manner in and conditions upon which a certificated security, and the conditions upon which an uncertificated security, and the shares represented by a certificated or uncertificated security, may be transferred, restrictions on the right to transfer the shares, and reservations of liens on the shares.

(F) Unless either a bank's articles of incorporation or code of regulations provides otherwise, if the code of regulations is to be amended or a new code of regulations is proposed for adoption without a meeting of the shareholders, at least ten days prior to the last day a shareholder may consent to or deny consent to the proposed amendments or new code of regulations, the secretary of the bank shall mail a copy of the proposed amendments or new code of regulations to each shareholder who would be entitled, as of the date of the mailing, to vote on the amendment or adoption.

(G) If the code of regulations is amended or a new code of regulations is adopted without a meeting of the shareholders, the secretary of the bank shall mail a copy of the amendment or the new code of regulations, or notice of the adoption of the amendment or new code of regulations, to each shareholder who would have been entitled to vote on the amendment or adoption.

Effective Date: 01-01-1997



Section 1103.12 - Amended and Renumbered RC 1113.09.

Effective Date: 01-01-1997



Section 1103.13 - Annual meeting - notice.

(A) A bank's shareholders shall hold an annual meeting in accordance with this section and the bank's articles of incorporation and code of regulations. The purposes of the annual meeting shall include the election of directors and the presentation of the financial statements.

(B) The financial statements presented at the annual meeting shall satisfy the requirements of one of the following:

(1) The basic financial information required to be made available to shareholders of a bank prior to the annual meeting pursuant to section 1103.14 of the Revised Code;

(2) The financial statements required to be presented at the annual meeting of a corporation pursuant to section 1701.38 of the Revised Code;

(3) The financial statements required under federal law for a bank subject to the registration requirements of section 12 of the "Securities Exchange Act of 1934," 48 Stat. 892, 15 U.S.C.A. 78l, as amended.

(C) Written notice stating the time, place, and purpose or purposes of any meeting of the shareholders shall be given either by personal delivery or by first class mail not less than seven nor more than sixty days before the date of the meeting, unless the articles of incorporation or the code of regulations specify a longer period, to each shareholder of record entitled to notice of the meeting. The notice shall be given by or at the direction of the president, a vice-president, the secretary, any two directors, or any other officer designated by the bank's code of regulations. If notice is given by mail, the notice shall be addressed to the shareholder at the address as it appears on the records of the bank, and shall be deemed to have been given when deposited in the mail. In computing the period of time for the giving of notice required under this division, the date on which the notice is given shall be excluded, and the day of the meeting shall be included. Notice of adjournment of a meeting need not be given if the time and place to which it is adjourned are fixed and announced at the meeting.

Effective Date: 01-01-1997



Section 1103.14 - Availability of basic financial information.

(A) Prior to each annual meeting of its shareholders, each bank shall make basic financial information available to its shareholders in accordance with this section unless the bank is either of the following:

(1) Subject to the registration requirements of section 12 of the "Securities Exchange Act of 1934," 48 Stat. 892, 15 U.S.C.A. 781, as amended.

(2) Wholly owned, except for directors' qualifying shares, by a bank holding company.

(B) The basic financial information required to be made available under this section shall include, at a minimum, information substantially similar to both of the following:

(1) Those portions of the consolidated reports of income made to the superintendent of financial institutions for each of the two preceding full years covering all of the following:

(a) Sources and disposition of income;

(b) Changes in equity capital;

(c) Allowance for possible loan losses.

(2) The balance sheet portion of the consolidated reports of condition made to the superintendent at the end of each of the two preceding years.

(C) The bank may present the basic financial information in any format it determines suitable, including copies of the relevant portions of the consolidated reports of condition and income or an annual report.

(D) The bank shall make the basic financial information available by doing either of the following:

(1) Sending the information to each shareholder prior to, or concurrently with, the notice of the annual meeting of shareholders;

(2) Including in, or sending with, the notice of the annual meeting of shareholders a statement indicating that basic financial information concerning the bank for the two years preceding the meeting may be obtained from the bank without charge, accompanied by the address, telephone number, and name or title of the bank employee or officer whom shareholders should contact for the information and promptly mailing, delivering, or otherwise sending the information to any shareholder who requests it.

Effective Date: 01-01-1997



Section 1103.15 - Shareholder voting.

Each holder of a bank's voting shares, in elections of directors and in deciding other questions at meetings of shareholders, is entitled to one vote for each share held and shall not accumulate the votes unless otherwise provided in the articles of incorporation. Any shareholder may vote by proxy authorized in writing. Unless the articles of incorporation, the code of regulations, or the contract of subscription otherwise provides, a subscriber for authorized shares is a shareholder for the purposes of this section, but no shares upon which an installment of the purchase price is overdue and unpaid shall be voted.

Effective Date: 01-01-1997



Section 1103.16 - Books and records of account and of proceedings.

(A) Each bank shall keep correct and complete books and records of account, together with records of the proceedings, including minutes of any meetings, of its incorporators, shareholders, directors, and committees of the directors, and records of its shareholders showing their names and addresses and the number and class of shares issued or transferred of record to or by them from time to time.

(B) Upon request of any shareholder at any meeting of shareholders, the board of directors shall produce at the meeting an alphabetically arranged list, or classified lists, of the shareholders of record as of the applicable record date, showing their respective addresses and the number and class of shares held by each, and certified by the officer or agent responsible for registering issues and transfers of shares. The list or lists, certified by the officer or agent, shall be prima facie evidence of the facts shown in the list or lists.

(C) Any shareholder of the bank, upon written demand stating the specific purpose of the demand, has the right to examine in person or by agent or attorney at any reasonable time and for any reasonable and proper purpose, the books and records of the bank, except books and records of deposit, agency or fiduciary accounts, loan records, and other records relating to customer services or transactions.

Effective Date: 01-01-1997



Section 1103.17 - [Repealed].

Effective Date: 01-01-1968



Section 1103.18 - Officer equivalent to treasurer.

(A) Instead of a treasurer, as required by section 1701.64 of the Revised Code, a bank may have a cashier, controller, comptroller, or other officer whose authority and duties the superintendent of financial institutions determines are essentially equivalent to those of a treasurer.

(B) For any bank that has a cashier, controller, comptroller, or other officer instead of a treasurer, as authorized by division (A) of this section, the cashier, controller, comptroller, or other officer may execute, acknowledge, or verify any instrument or take any other action that by law a treasurer of the bank would be authorized to execute, acknowledge, verify, or take.

Effective Date: 01-01-1997



Section 1103.19 - Two officer signatures required.

When the signatures of two officers of a bank are required, as for a certificate for an amendment of the bank's articles of incorporation or amended articles of incorporation pursuant to section 1103.08 or 1103.09 of the Revised Code or for certification of a conversion pursuant to section 1115.01 of the Revised Code, a consolidation or merger pursuant to section 1115.11 of the Revised Code, or a transfer of assets and liabilities pursuant to section 1115.14 of the Revised Code, one of the officers signing shall be the chairperson of the board of directors, the president, or a vice-president. The other officer signing shall be the secretary or an assistant secretary.

Effective Date: 01-01-1997



Section 1103.20 - Filing documents with secretary of state.

(A) When any provision in Chapters 1101. to 1127. or Chapter 1701. of the Revised Code requires a document regarding an existing, previously existing, or proposed bank to be filed with the secretary of state, all of the following apply:

(1) The person responsible for producing the document shall deliver the document, properly completed, to the superintendent of financial institutions, along with payment for any fee required for filing the document with the secretary of state.

(2) The superintendent shall file the document, and any required approval by the superintendent, with the secretary of state.

(3) The secretary of state shall send a certified copy of the document to both the superintendent and the bank or other person on whose behalf the superintendent filed the document.

(B) If the person responsible for producing the document to be filed fails to comply with division (A)(1) of this section, the action or transaction to which the document relates is not authorized or effective.

Effective Date: 01-01-1997



Section 1103.21 - Bank closing.

(A) In the event of a power failure, fire, act of God, riot, strike, robbery or attempted robbery, epidemic, interruption of communication facilities, or any other reason the superintendent of financial institutions approves, or in the event of the declaration of the existence of an emergency by the governor or another person lawfully exercising the power and duties of the office of governor, an officer of a bank, designated by the board of directors of the officer's bank, in the reasonable and proper exercise of the designated officer's discretion may determine not to open one or more of the bank's banking offices on any business or banking day, or, if having opened, to close one or more of the bank's banking offices during the continuation of the occurrence or emergency. In no case shall any banking office remain closed for more than forty-eight consecutive hours, excluding legal holidays, without obtaining the approval of the superintendent or, in the case of a national bank, the comptroller of the currency. A designated officer closing a banking office pursuant to the authority granted under this section shall give as prompt notice of the action as conditions permit, and by any means available, to the superintendent or the comptroller.

(B) The designated officers of a bank may close any one or more or all of the bank's banking offices on any day designated, by proclamation of the president of the United States or the governor of this state, as a day of mourning, rejoicing, or other special observance. In such a case, the bank shall not be required to comply with any other provision of the Revised Code regarding the closing or reopening of banks or financial institutions.

(C) Any act required or authorized to be performed at a banking office that has not been opened or that has been closed for any time pursuant to this section, may be performed on the next succeeding business day the banking office is reopened for business. Any other provision or rule of law notwithstanding, no liability or loss of rights of any kind on the part of any person, firm, or corporation, or of the bank, shall accrue or result because of any nonopening or closing authorized by this section.

(D) The right of a bank not to open or to close under this section and the protections afforded with respect to that right shall be in addition to and not in lieu of any rights or protections granted under section 1304.07 of the Revised Code.

Effective Date: 01-01-1997



Section 1103.22 to 1103.42, 1103.99 - [Repealed].

Effective Date: 01-01-1968






Chapter 1105 - BANKS - BOARD OF DIRECTORS

Section 1105.01 - Authority, number, terms and classes of directors.

(A) Except where the Revised Code, the articles of incorporation, or the code of regulations require action to be authorized or taken by shareholders, all of the authority of a bank shall be exercised by or under the direction of the bank's board of directors. The board of directors shall consist of not less than five directors.

(B) Unless the articles of incorporation or the code of regulations provide for a different term, which may not exceed three years from the date of the director's election and until the director's successor is elected and qualified, each director shall hold office until the next annual meeting of the shareholders and until the director's successor is elected and qualified, or until the director's earlier resignation, removal from office, or death.

(C) The articles of incorporation or the code of regulations may provide for the classification of directors into either two or three classes consisting of not less than three directors each. The terms of office of the several classes need not be uniform, except that no term shall exceed the maximum time specified in division (B) of this section.

Effective Date: 01-01-1997



Section 1105.02 - Qualifications of board members.

(A)

(1) Of the directors on the board of directors of a bank:

(a) A majority of the directors shall be outside directors. However, if eighty per cent or more of any class of the bank's voting shares are owned by a company, a majority of the directors may be officers or directors of one or more affiliates of the bank.

(b) A majority of the directors shall be residents of this state or live within one hundred miles of this state.

(2)

(a) If during a term of office a director causes the total membership of the board to be in violation of division (A)(1)(a) or (b) of this section, the director forfeits the directorship, and the director's office is then vacant.

(b) If the membership of a board of directors of a bank on July 14, 1987, is composed in violation of division (A)(1)(a) or (b) of this section, the directors who are holding office on that date may continue to hold office, and may be reelected or reappointed if there is no interruption in their respective service.

(c) No new director, or former director who is elected or appointed to the board after an interruption in service, shall be elected or appointed in violation of division (A)(1)(a) or (b) of this section.

(B)

(1) No person who has been convicted of, or has pleaded guilty to, a felony involving dishonesty or breach of trust shall take office as a director.

(2) If during a term of office any director is convicted of, or pleads guilty to, a felony described under division (B)(1) of this section, the director forfeits the directorship, and the director's office is then vacant.

Effective Date: 01-01-1997



Section 1105.03 - Director oath.

(A) To qualify as a director, each person elected or appointed to the board of directors shall, within sixty days after election or appointment, take and subscribe an oath to diligently and honestly perform the duties of a director and to not knowingly violate or permit to be violated any federal banking law or any provision of Chapters 1101. to 1127. of the Revised Code.

(B) Promptly upon execution, and within sixty days of the person's election or appointment, the oath shall be filed with the secretary of the bank.

Effective Date: 01-01-1997



Section 1105.04 - Individual, schedule, or blanket fidelity bonds.

Each officer and employee of a bank, prior to the discharge of the officer's or employee's duties, shall be covered by an individual, schedule, or blanket fidelity bond in favor of the bank, with terms and issuing insurer approved by the board of directors. The amount of the bond shall be set by the board of directors, and shall be reasonable given the size of the bank and nature of its business. The board of directors are not required to provide a bond covering their duties as directors.

Effective Date: 01-01-1997



Section 1105.05 - [Repealed].

Effective Date: 01-01-1997



Section 1105.06 - Executive committee and other board committees.

(A) A bank's code of regulations may authorize the board of directors to create an executive committee or any other committee of the board of directors, to consist of at least three directors, and to delegate to such a committee of the board of directors any authority of the board of directors, however conferred, other than the authority to fill vacancies on the board of directors or on a committee of the board of directors.

(B) The board of directors may appoint one or more directors as alternate members of a committee of the board of directors to take the place of any absent member at any meeting of the committee of the board of directors.

(C) Each committee of the board of directors shall serve at the pleasure of the board of directors, shall act only in the intervals between meetings of the board of directors, and is subject to the control and direction of the board of directors.

(D) Unless otherwise provided in the code of regulations or ordered by the board of directors, a committee of the board of directors may act by a majority of its members at a meeting or by a writing or writings signed by all of its members.

(E) An act or authorization of an act by a committee of the board of directors that is within the authority delegated to the committee shall be as effective for all purposes as an act or authorization of an act by the board of directors.

Effective Date: 01-01-1997



Section 1105.07 - Bylaws.

For its own governance, the board of directors may adopt bylaws not inconsistent with the law of this state, the articles of incorporation, or the code of regulations. Without limiting their generality, the bylaws may include provisions with respect to:

(A) The time and place of holding, the manner of and authority for calling, giving notice of, and conducting meetings of the board of directors;

(B) The appointment of committees of the board of directors, their authority, and the time, place, and manner of calling, giving notice of, and conducting their meetings.

Effective Date: 01-01-1997



Section 1105.08 - Board and committee meetings.

(A)

(1) A bank's board of directors shall meet monthly unless the bank's code of regulations provides for a different frequency of meetings, which shall not be less than quarterly.

(2) Division (A)(1) of this section does not prohibit either of the following:

(a) A bank's board of directors meeting more frequently than required by division (A)(1) of this section or the bank's code of regulations;

(b) The superintendent of financial institutions requiring a bank's board of directors to meet more frequently than required by division (A)(1) of this section or the bank's code of regulations if the superintendent determines more frequent meetings are appropriate because of circumstances regarding the bank.

(B) Unless prohibited by the articles of incorporation, the code of regulations, or, in the case of a committee of the board of directors, an order of the board of directors, meetings of the board of directors or a committee of the board of directors may be held through any communications equipment if all persons participating can communicate with each of the others. Participation in a meeting in accordance with this division constitutes presence at the meeting.

(C) Minutes shall be kept of all meetings of a bank's board of directors and of any committees of the board of directors, and shall be recorded in a readable and reproducible form and kept at the bank. The minutes shall show the action of the board of directors or any committee of the board of directors on loans, discounts, and investments made or authorized. The minutes of all committees of the board of directors shall be submitted to the board of directors for review at each meeting of the board of directors.

Effective Date: 01-01-1997



Section 1105.09 - Amended and Renumbered RC 1107.11.

Effective Date: 1996 HB538 01-01-1997



Section 1105.10 - Removing director - vacancy.

(A) Once elected or appointed, a director may be removed by the board of directors or the superintendent of financial institutions if either of the following applies:

(1) The director has filed for relief or is a debtor in a case filed under Title XI of the United States Code;

(2) A court has determined the director is incompetent.

(B)

(1)

(a) Except as provided in division (B)(1)(b) of this section, unless the articles of incorporation or the code of regulations expressly provide that removal of members of the board of directors shall require a greater vote, the shareholders may remove all the directors, all the directors of a particular class, or any individual director from office, without assigning any cause, by the vote of the holders of a majority of the voting power entitling them to elect directors in place of those to be removed.

(b) If the shareholders have the right to vote cumulatively in the election of directors of the bank, unless all the directors or all the directors of a particular class are removed, the vote of shareholders does not remove an individual director if the votes cast against the director's removal, if cumulatively voted at an election of all the directors or all the directors of a particular class, as the case may be, would be sufficient to elect at least one director.

(2) If one or more directors is removed pursuant to division (B)(1) of this section, the shareholders may elect a new director at the same meeting for the unexpired term of each director removed. Failure of the shareholders to elect a director to fill the unexpired term of any director removed is deemed to create a vacancy in the board.

(C) Unless the articles of incorporation or the code of regulations otherwise provide, the remaining directors, though less than a majority of the whole authorized number of directors, may, by the vote of a majority of their number, fill any vacancy in the board for the unexpired term.

(1) A vacancy exists if the shareholders increase the authorized number of directors but fail at the meeting at which the increase is authorized, or an adjournment of the meeting, to elect the additional directors provided for, or if the shareholders fail at any time to elect the whole authorized number of directors.

(2) The office of a member of the board of directors becomes vacant if the director dies or resigns. A resignation takes effect immediately unless the director specifies another time.

Effective Date: 01-01-1997



Section 1105.11 - Personal liability of director.

Any director of a bank who knowingly violates or knowingly permits any of the officers, agents, or employees of the bank to violate any provision of Chapters 1101. to 1127. of the Revised Code shall be liable personally and individually for all damages the bank, its shareholders, or any other person sustains in consequence of the violation.

Effective Date: 01-01-1997



Section 1105.12, 1105.13 - [Repealed].

Effective Date: 07-01-1962



Section 1105.14 to 1105.30 - [Repealed].

Effective Date: 01-01-1968






Chapter 1107 - BANKS - CAPITAL AND SECURITIES

Section 1107.01 - Treasury shares defined.

As used in this chapter, "treasury shares" means shares belonging to the bank and not retired, which shares have been either issued and thereafter acquired by the bank or paid as a dividend or distribution in the bank's shares on treasury shares of the same class.

Effective Date: 01-01-1997



Section 1107.02 - [Repealed].

Effective Date: 01-01-1997



Section 1107.03 - Evaluating adequacy of bank's capital.

No bank shall operate without adequate capital as determined by the superintendent of financial institutions. In evaluating the adequacy of a bank's capital, the superintendent may consider any of the following:

(A) The nature and volume of the bank's business;

(B) The amount, nature, quality, and liquidity of the bank's assets;

(C) The amount and nature of the bank's liabilities, including those that are not presently due or are contingent;

(D) The amount and nature of the bank's fixed costs;

(E) The history of and prospects for the bank to earn and retain income;

(F) The quality of the bank's operations;

(G) The quality of the bank's management;

(H) The nature and quality of the bank's ownership;

(I) Any other factor the superintendent finds to be relevant under the circumstances.

Effective Date: 01-01-1997



Section 1107.04 - [Repealed].

Effective Date: 01-01-1997



Section 1107.05 - Issuing debt securities.

(A) A bank may issue debt securities at the times, in the amounts, and subject to the terms approved in writing by the superintendent of financial institutions.

(B) The terms of debt securities may include either of the following:

(1) Options to subscribe to or purchase the bank's shares at not less than par value;

(2) The right to convert the debt securities to the bank's shares, if the par value of the shares resulting from the conversion does not exceed the value on the bank's books of the debt securities being converted.

(C) The terms of any option granted in connection with the issuance of debt securities or any right to convert debt securities to shares shall not permit or require the holders of the debt securities to be held individually responsible for the bank's debts, contracts, or engagements, or for assessments for restoration of the bank's paid-in capital, on the basis of their status as holders of the debt securities.

Effective Date: 01-01-1997



Section 1107.06 - [Repealed].

Effective Date: 01-01-1997



Section 1107.07 - Par value of bank shares.

(A) All bank shares shall have par value, whether they are common shares or preferred shares.

(B)

(1) Except as otherwise provided in division (B)(2) of this section:

(a) Bank shares still held as treasury shares one year after being acquired are deemed retired and to be authorized and unissued shares.

(b) Authorized and unissued bank shares that are not issued or reissued and fully paid in one year after being authorized or otherwise becoming authorized and unissued shares are deemed canceled.

(2) Division (B)(1) of this section does not apply to bank shares authorized or acquired and held as treasury shares for purposes of meeting conversion rights or options, employee stock purchase or ownership plans, mergers, consolidations, other reorganizations, or acquisitions, purchases of real estate the board of directors considers necessary or convenient for transaction of the bank's business, or any other specific purpose, in accordance with division (D) of section 1103.08 or division (A)(1) of section 1103.09 of the Revised Code.

(C) Preferred shares retired by a bank shall be canceled and not reissued, whether or not provision for cancellation is made in the bank's articles of incorporation.

(D) Both common shares and preferred shares of a bank shall be assessable, on a pro rata basis, for restoration of the bank's paid-in capital.

Effective Date: 01-01-1997



Section 1107.08, 1107.081 - Amended and Renumbered RC 1109.07, 1109.73.

Effective Date: 01-01-1997



Section 1107.09 - Stock options for employees.

(A) A bank may, with the approval of the bank's board of directors, the holders of a majority of the bank's voting shares, and the superintendent of financial institutions, adopt and carry out plans for the offering or sale of, or the grant of options on, the bank's shares to any or all employees of the bank or any of the bank's subsidiaries, or to a trustee on their behalf.

(B) A plan may be adopted under this section for any unissued shares, treasury shares, or shares to be purchased. A plan may provide for the payment of the shares at one time or in installments or for the establishment of special funds in which employees may participate.

(C) Shares otherwise subject to pre-emptive rights may be offered or sold under a plan only when released from pre-emptive rights. Shares authorized for the purpose of carrying out a plan adopted under this section shall, in accordance with division (D) of section 1103.08 of the Revised Code, be deemed released from pre-emptive rights.

Effective Date: 01-01-1997



Section 1107.10 - [Repealed].

Effective Date: 01-01-1997



Section 1107.11 - Preemptive rights.

(A) Unless otherwise provided in the articles of incorporation, the holders of any class of a bank's shares, other than shares that are limited as to dividend rate and liquidation price, shall, upon the offering or sale for cash of shares of the same class, have the right, during a reasonable time and on reasonable terms fixed by the directors, to purchase the shares in proportion to their respective holdings of shares of that class, at not less than par value, unless the shares offered or sold are any of the following:

(1) Treasury shares;

(2) Released from pre-emptive rights by the affirmative vote or written consent of the holders of either of the following:

(a) Two-thirds of the shares entitled to the pre-emptive rights;

(b) A majority of the shares entitled to the pre-emptive rights, if for offering and sale or granting options to any or all employees of the bank or any of the bank's subsidiaries or to a trustee on their behalf, under a plan adopted under section 1107.09 of the Revised Code;

(3) Offered to shareholders in satisfaction of their pre-emptive rights and not purchased by the shareholders, and thereupon issued or agreed to be issued for a consideration not less than that at which the shares were offered to the shareholders, less reasonable expenses, compensation, or discount paid or allowed for the sale, underwriting, or purchase of the shares.

(B) An action arising from the offering or sale of shares under division (A) of this section shall be brought within two years after the date on which written notice or other communication of the transaction is mailed or otherwise given to the person entitled to bring the action. In no event shall any such action be brought later than four years after the cause of action accrued.

Effective Date: 01-01-1997



Section 1107.12 - [Repealed].

Effective Date: 01-01-1997



Section 1107.13 - Bank may purchase its own shares.

(A) A bank may purchase its own shares only in the following circumstances:

(1) To avoid the issuance of, or to eliminate, fractional shares;

(2) From a shareholder who, by reason of dissent, is entitled to be paid the fair cash value of the shares;

(3) With the approval of the superintendent of financial institutions, pursuant to authority in the bank's articles of incorporation to purchase its shares.

(B) A bank that acquires shares of its stock shall retire or dispose of the shares at the time and in the manner required by the superintendent.

Effective Date: 01-01-1997



Section 1107.14 - [Repealed].

Effective Date: 01-01-1997



Section 1107.15 - Declaring dividends and distributions.

A bank's board of directors may declare dividends and distributions on the bank's outstanding shares, subject to all of the following conditions:

(A) Except as otherwise provided in division (B) of this section, payment of a dividend or distribution may only be funded from undivided profits.

(B) A dividend or distribution may be funded, in whole or in part, from surplus with the approval of both of the following:

(1) The holders of at least two-thirds of the outstanding shares of each class of the bank's stock;

(2) The superintendent of financial institutions.

(C) A dividend or distribution may be paid in treasury shares or in authorized but unissued shares, if the board makes the required transfers to surplus and paid-in capital.

(D) The approval of the superintendent is required for the declaration of dividends and distributions if the total of all dividends and distributions declared on the bank's shares in any year, and not paid in shares, exceeds the total of its net income for that year combined with its retained net income of the preceding two years.

(E) Prior to the declaration of any dividend or distribution the bank has made all required allocations to reserves for losses or contingencies.

Effective Date: 09-29-1999



Section 1107.16 to 1107.19 - [Repealed].

Effective Date: 01-01-1997



Section 1107.20, 1107.21 - [Repealed].

Effective Date: 05-16-1979



Section 1107.22 - Amended and Renumbered RC 1109.23.

Effective Date: 01-01-1997



Section 1107.23 to 1107.25 - [Repealed].

Effective Date: 01-01-1997



Section 1107.26 - [Repealed].

Effective Date: 09-27-1996



Section 1107.261 - [Repealed].

Effective Date: 01-01-1997



Section 1107.262 - Amended and Renumbered RC 1109.20.

Effective Date: 01-01-1997



Section 1107.27 - [Repealed].

Effective Date: 09-27-1996



Section 1107.28 to 1107.35 - [Repealed].

Effective Date: 01-01-1997



Section 1107.36 - Amended and Renumbered RC 1109.62.

Effective Date: 01-01-1997



Section 1107.37 - [Repealed].

Effective Date: 01-01-1997



Section 1107.38 - Amended and Renumbered RC 1109.40.

Effective Date: 01-01-1997



Section 1107.39, 1107.40 - [Repealed].

Effective Date: 01-01-1997



Section 1107.99 - Amended and Renumbered RC 1111.99.

Effective Date: 01-01-1997






Chapter 1109 - BANKS - POWERS

Section 1109.01 - Bank powers, rights and privileges generally.

(A) A bank may use, exercise, and enjoy all of the powers, rights, and privileges of a corporation as set forth in section 1701.13 of the Revised Code, unless otherwise provided in its articles of incorporation and except as otherwise expressly limited by Chapters 1101. to 1127. of the Revised Code. The powers authorized under this division include the power to receive any property of any description, or any interest in property, by gift, devise, or bequest, and to make donations for the public welfare or for charitable, scientific, or educational purposes.

(B) A bank may perform all acts necessary to carry into effect the powers authorized by Title XI [11] of the Revised Code and the purposes for which the bank was created.

Effective Date: 01-01-1997



Section 1109.02 - Additional and incidental powers.

(A) In addition to exercising the powers and performing the acts authorized under Chapters 1101. to 1127. of the Revised Code, a bank has and may exercise all powers and perform all acts attendant to the business of banking as set forth in those chapters.

(B) A bank has and may exercise all powers, perform all acts, and provide all services that are otherwise a part of or incidental to the business of banking.

Effective Date: 01-01-1997



Section 1109.021 - [Repealed].

Effective Date: 09-27-1996



Section 1109.03 - Federal deposit insurance corporation and federal reserve requirements.

(A) No bank shall transact business in this state unless its deposit accounts are insured by the federal deposit insurance corporation, except a bank that by the terms of its articles of incorporation or articles of association is not permitted to solicit or accept deposits other than trust funds. Each bank whose deposit accounts are insured by the federal deposit insurance corporation shall maintain that insurance as a condition of doing business in this state.

(B) Each bank doing business in this state shall comply with the reserve requirements of the "Federal Reserve Act of 1913," as amended.

(C) Any bank doing business in this state may become a member of the federal reserve system and do all things necessary to maintain that membership in accordance with the "Federal Reserve Act of 1913," as amended.

(D) Any bank doing business in this state may become a member of a federal home loan bank and do all things necessary to maintain that membership in accordance with the "Federal Home Loan Bank Act of 1932," 47 Stat. 725, 12 U.S.C.A. 1421, as amended. A bank may purchase and hold stock in a federal home loan bank in excess of the amount required for membership, if that purchase and holding of stock is consistent with the financial condition of the bank and prudent banking practice.

Effective Date: 01-01-1997



Section 1109.04 - [Repealed].

Effective Date: 01-01-1997



Section 1109.05 - Deposit contracts.

(A) A bank may receive money on deposit and may establish the terms and conditions of each deposit contract. A bank may receive demand deposits subject to withdrawal or to payment upon the depositor's check, order, or other authorization.

(B) At the time of opening a deposit account, a bank shall provide the depositor a statement containing the existing terms and conditions of the deposit contract. The statement may be set forth on the depositor's signature card. Before effecting any change in the terms and conditions of a deposit contract, a bank shall send written notice of the change to each depositor with whom the bank has a deposit contract of the kind to be changed. Depositors and any other owners of interests in deposit accounts shall be bound by all changes banks make in their deposit contracts.

(C) For each deposit account a bank shall, at minimum, do either of the following:

(1) Periodically send to each deposit customer a written report of the customer's deposit account;

(2) Issue a passbook on which deposits, interest, payments, and withdrawals can be recorded.

(D) A bank may secure deposits in the manner and to the extent provided or authorized by law or any lawful order of a court having custody of money and ordering money to be deposited.

(E)

(1) A bank may serve as a depository for public funds of this state, other states of the United States, political subdivisions of this state and other states of the United States, the United States, agencies of the United States, foreign nations, political subdivisions of foreign nations, multinational organizations, and subdivisions of multinational organizations.

(2) A bank may provide security for the public funds described in division (E)(1) of this section if that is a condition imposed by law for their deposit.

Effective Date: 01-01-1997



Section 1109.051 - [Repealed].

Effective Date: 01-01-1968



Section 1109.06 - Designating on signature card deposit is in trust for another.

(A) Whenever a depositor opens or modifies the ownership of a deposit account by designating on the signature card the deposit is in trust for another, and no further notice of the existence and terms of a legal and valid trust is given in writing to the bank, both of the following apply:

(1) The designation on the signature card constitutes clear and convincing evidence of both of the following:

(a) The depositor-trustee's intent is to create a revocable trust for the benefit of the person for whom the account is designated.

(b) One of the terms of the trust is that, on the death of the depositor-trustee, the balance of the deposit account belongs to the person for whose benefit the account was designated.

(2) No written instrument, other than the signature card, is required to establish the trust.

(B) Upon the death of the depositor-trustee of a deposit account designated as provided in division (A) of this section, all of the following apply:

(1) No part of the account shall pass and descend to the depositor-trustee's estate unless the estate is the person's for whose benefit the account was designated.

(2) The bank may pay all or any part of the account balance to the person designated on the signature card as the person for whose benefit the account was maintained.

(3) The receipt or acquittance of the person designated on the signature card as the person for whose benefit the account was maintained is sufficient to release and discharge the bank for any payments from the account to that person.

Effective Date: 01-01-1997



Section 1109.07 - Deposits payable to survivor - deposits payable on death.

(A) When a deposit is made in the name of two or more persons, payable to either or the survivor, the bank may pay all of the deposit, any part of the deposit, or any interest earned on the deposit, to either of the named persons, or the guardian of the estate of either of the named persons, whether or not the other person is living. The receipt or acquittance of the person paid is a sufficient release and discharge of the bank for any payments made from the account to that person.

(B) A bank may enter into a written contract with a natural person for the proceeds of the person's deposits to be payable on the death of that person to another person or to any entity or organization in accordance with the terms, restrictions, and limitations set forth in sections 2131.10 and 2131.11 of the Revised Code.

Effective Date: 08-29-2000



Section 1109.08 - Safes, vaults, safe deposit boxes, night depositories.

(A) A bank may provide safes, vaults, safe deposit boxes, night depositories, and other secure receptacles for the uses, purposes, and benefits of its customers, on the terms and conditions the bank prescribes.

(B) A bank may, on the terms and conditions the bank prescribes, receive tangible property and evidence of tangible or intangible property for safekeeping using any of the following:

(1) The bank's safes, vaults, and other secure receptacles;

(2) The safes, vaults, and other secure receptacles of another bank or of a safekeeping agent or custodian that is qualified under rules adopted by the superintendent of financial institutions;

(3) The bank's own safekeeping system or the safekeeping system of another bank or of a safekeeping agent or custodian that is qualified under rules adopted by the superintendent;

(4) A recognized title or registration system, on the terms and conditions the bank prescribes.

Effective Date: 01-01-1997



Section 1109.09 - Accounts and safe deposit box rentals for minors.

(A) A bank may do any of the following:

(1) Accept deposits made by or on behalf of any minor and open an account however payable in the name of one or more persons, one or more or all of whom are minors, or in the name of another person as trustee for a minor, whether or not the deposit is made or the account is opened by the minor;

(2) Enter into an agreement to rent a safe deposit box to a minor;

(3) Accept the appointment of a minor as agent or deputy on any deposit or safe deposit box by any person, including a minor, maintaining the deposit or safe deposit box.

(B) When a bank enters into a deposit contract or safe deposit box rental agreement with a minor, all of the following apply:

(1) The terms and conditions of the deposit contract or safe deposit box rental agreement are binding on the minor the same as a person of legal age who enters into a deposit contract or rents a safe deposit box.

(2) The relationship between the bank and the minor regarding the deposit contract or safe deposit box rental agreement is in all respects the same as if the minor were a person of legal age.

(3) The bank shall incur no liability for any transaction regarding the deposit or safe deposit box solely because of doing business with a minor.

Effective Date: 01-01-1997



Section 1109.10 - Claims adverse to deposits or property.

If any claim not clearly consistent with the terms of any applicable authority on file with a bank is made to any deposit, safe deposit box, property held in safekeeping, security, obligation, or other property in the bank's possession or control, in whole or in part, by any person, including any depositor, individual, or group of individuals, whether or not authorized to draw on or exercise any right or control with respect to the property, the bank is not required to recognize the claim without one of the following:

(A) A court order, issued by a court of competent jurisdiction and served on the bank, enjoining or restraining the bank from taking any action with respect to the property or instructing the bank to pay the balance of the, provide access to the safe deposit box, or deliver the property as provided in the order;

(B) A bond in the form and amount and with sureties satisfactory to the bank, indemnifying the bank against any liabilities, loss, and expenses it might incur because of its recognition of the claim or because of its refusal, due to the claim, to honor or recognize any right with respect to the property.

Effective Date: 01-01-1997



Section 1109.11 - Deposits entered as U.S. money.

All deposits of money, or its equivalent, made with a bank shall be entered on its books only in terms of money of the United States.

Effective Date: 01-01-1997



Section 1109.12 to 1109.14 - [Repealed].

Effective Date: 01-01-1997



Section 1109.15 - Permitted transactions.

(A)

(1) Subject to the restrictions and limitations of the Revised Code, a bank may do any of the following:

(a) Loan money, with or without security, and payable on demand, at maturity, in installments, or by any combination of these;

(b) Issue, advise, and confirm letters of credit authorizing the beneficiaries of the letters to draw upon the bank or its correspondents;

(c) Purchase open accounts, whether or not the accounts represent an evidence of debt.

(2) Subject to the margin requirements the superintendent of financial institutions may prescribe by rule, a bank may make loans secured by stocks, bonds, or other securities.

(B) Subject to sections 1109.22, 1109.32, and 1109.47 of the Revised Code and any rules the superintendent prescribes, a bank may purchase obligations of any kind with or without recourse.

(C) A bank may acquire personal property for lease to others, if the transaction, as a whole, has the character of an extension of credit.

(D)

(1) Subject to division (D)(2) of this section, any other restrictions and limitations of the Revised Code, and any restrictions or requirements established by the superintendent, a bank may enter into a debt suspension agreement or debt cancellation contract with a borrower or borrowers in connection with any loan or extension of credit.

(2) A bank shall not offer or finance, directly or indirectly, a debt suspension agreement or debt cancellation contract requiring a lump sum, single payment for the agreement or contract payable at the outset of the agreement or contract, if the debt subject to the agreement or contract is secured by one to four family, residential real property.

(3) For purposes of division (D) of this section, "debt cancellation contract" and "debt suspension agreement" have the same meanings as in 12 C.F.R part 37.

(E) Unless otherwise expressly agreed in writing, the relationship between a bank and its obligor, with respect to any extension of credit, is that of a creditor and debtor, and creates no fiduciary or other relationship between the parties.

Effective Date: 01-01-1997; 04-06-2007



Section 1109.16 - Standards for extensions of credit.

(A) The superintendent of financial institutions shall adopt rules prescribing standards for extensions of credit that are either of the following:

(1) Secured by liens on interests in real estate;

(2) Made for the purpose of financing the construction of either a building or improvements to real estate.

(B) In prescribing the standards required by division (A) of this section, the superintendent shall consider all of the following:

(1) The risk the extensions of credit pose to the federal deposit insurance funds;

(2) The need for banks to operate in a safe and sound manner;

(3) The availability of credit.

(C) In prescribing the standards required by division (A) of this section, the superintendent may differentiate among types of loans on the basis of any of the following:

(1) Statutory requirements;

(2) Risk to the deposit insurance funds;

(3) The safety and soundness of banks.

(D) The superintendent shall not adversely evaluate an investment or a loan made by a bank, or consider a loan to be nonperforming, solely because the loan is secured by or the investment is in commercial, residential, or industrial property, unless the investment or loan may affect the bank's safety and soundness.

Effective Date: 01-01-1997



Section 1109.17 - Accepting drafts or bills of exchange.

(A)

(1) A bank may accept drafts or bills of exchange drawn on it and may purchase acceptances of drafts or bills of exchange issued by other banks and participations in acceptances of drafts or bills of exchange issued by other banks, subject to the following limitations:

(a) For acceptances of drafts or bills of exchange described in division (B)(1) of this section, the limitations in division (B)(2) of this section apply.

(b) For acceptances of drafts or bills of exchange satisfying the requirements of division (C)(1) of this section, the limitations in division (C)(2) apply.

(c) For all other acceptances of drafts or bills of exchange, the limitations on loans and extensions of credit to a person in section 1109.22 of the Revised Code apply to both of the following:

(i) A bank's total outstanding obligations for any one person on acceptances of drafts or bills of exchange that the bank has issued and on acceptances of drafts or bills of exchange and participations in acceptances of drafts or bills of exchange issued by other banks and that the bank has purchased;

(ii) A bank's total outstanding obligations on acceptances of drafts or bills of exchange issued by any one other bank.

(2) For purposes of applying the limitations imposed by division (A)(1) of this section, a bank's obligation on an acceptance of a draft or bill of exchange does not include the portion of an acceptance of a draft or bill of exchange issued by the bank that is covered by a participation agreement sold to another.

(B)

(1) Subject to the limitations in division (B)(2) of this section, a bank may accept drafts or bills of exchange drawn upon it having not more than six months' sight to run, exclusive of days of grace, that are any of the following:

(a) From transactions involving the importation or exportation of goods;

(b) From transactions involving the domestic shipment of goods;

(c) Secured at the time of acceptance by a warehouse receipt or other documentation conveying or securing title covering readily marketable staples.

(2)

(a) Except as provided in division (B)(2)(b) of this section, no bank shall accept drafts or bills of exchange, or be obligated for a participation share for drafts or bills of exchange under division (B)(1) of this section, in an amount equal at any time in the aggregate to more than one hundred fifty per cent of the bank's capital.

(b) The superintendent of financial institutions, under conditions the superintendent may prescribe, may authorize a bank to accept or be obligated for a participation share in drafts or bills of exchange under division (B)(1) of this section, in an amount not exceeding at any time in the aggregate two hundred per cent of the bank's capital.

(3) Notwithstanding division (B)(2) of this section, a bank's aggregate acceptances of drafts or bills of exchange, including obligations for a participation share in drafts or bills of exchange, under division (B)(1) of this section, that arise from domestic transactions shall not exceed fifty per cent of the aggregate of all acceptances of drafts or bills of exchange, including obligations for a participation share in drafts or bills of exchange, the bank is permitted under division (B) of this section.

(4) No bank shall accept drafts or bills of exchange or be obligated for a participation share in drafts or bills of exchange under division (B)(1) of this section, whether from a foreign or domestic transaction, for any one person, partnership, corporation, association, or other entity in an amount equal at any time in the aggregate to more than ten per cent of the bank's capital, unless the bank is secured either by attached documents or by some other actual security arising from the same transaction as the acceptance.

(C)

(1) Subject to the limitations set forth in division (C)(2) of this section, a bank may accept drafts or bills of exchange drawn upon it having not more than three months' sight to run, exclusive of days of grace, and drawn under conditions the superintendent may prescribe, by banks or bankers in foreign countries or dependencies or insular possessions of the United States, for the purpose of furnishing dollar exchange as required by the usages of trade in the respective countries, dependencies, or insular possessions.

(2)

(a) No bank shall accept drafts or bills of exchange under division (C)(1) of this section for any one bank in an aggregate amount exceeding ten per cent of the accepting bank's capital, unless the draft or bill of exchange is accompanied by documents conveying or securing title or other adequate security.

(b) No bank shall accept drafts or bills of exchange under division (C)(1) of this section in an aggregate amount exceeding fifty per cent of the accepting bank's capital.

Effective Date: 01-01-1997



Section 1109.18 - Extending credit pursuant to revolving credit agreement.

(A) A bank may extend credit to a customer pursuant to a revolving credit agreement allowing the customer to access the credit from time to time, subject to a limitation on the outstanding balance of the credit accessed and without regard to whether the customer has previously accessed and repaid the credit. A revolving credit agreement may authorize the customer to access the credit extended by either or both of the following:

(1) Purchasing goods or services from a seller by means of the bank's commitment to advance to the seller the payment for the goods and services purchased by the customer;

(2) Obtaining an advance of funds by the bank or by another in reliance on the bank's commitment to pay the funds advanced to the customer.

(B) The terms of a revolving credit agreement may permit the bank to charge, collect, and receive any finance charge or other fee or charge permitted by section 1109.20 of the Revised Code. A revolving credit agreement shall specify the manner in which the bank will compute the loan balance on which interest and finance charges are assessed as permitted by section 1109.20 of the Revised Code. A revolving credit agreement may permit the bank to charge a minimum monthly finance charge of one dollar for any month for which there is an unpaid balance on the customer's account.

(C) The bank shall supply to its customer under a revolving credit agreement a statement as of the beginning or end of each period in which there is any unpaid balance on the customer's account, which period may be a calendar month or other regular period not in excess of thirty-one days. The statement shall include the following:

(1) The unpaid balance under the agreement at the beginning and end of the period;

(2) The date and amount of each advance made by the bank for the account of the customer during the period;

(3) The cash purchase price and the date of each purchase of goods or services with respect to which advances for the account of the customer were made during the period;

(4) All payments made by the customer to the bank and any other credits to the customer during the period;

(5) The amount of all charges made against the customer during the period;

(6) A legend to the effect that the customer may at any time pay the unpaid balance without incurring further charges.

Effective Date: 01-01-1997



Section 1109.181 - Charges under revolving credit agreement.

(A) As used in this section:

(1) "Revolving credit agreement" means an agreement pursuant to which a bank contemplates repeated transactions and the amount of credit that may be extended pursuant to the agreement is made available to the extent that any outstanding balance is repaid. "Revolving credit agreement" does not include an agreement secured by a residential mortgage.

(2) "Residential mortgage" means an obligation to pay a sum of money evidenced by a note or agreement and secured by a lien upon real property located within this state containing two or fewer residential units or on which two or fewer residential units are to be constructed, including such an obligation on a residential condominium or cooperative unit.

(B) Notwithstanding any limitations contained in sections 1109.18, 1109.20, or any other section of the Revised Code, a bank may charge interest, fees, and other charges under a revolving credit agreement at the same or lower rates or amounts that a bank located in another state may charge its revolving credit customers in this state.

Added by 129th General AssemblyFile No.109,HB 322, §1, eff. 9/4/2012.



Section 1109.19 - [Repealed].

Effective Date: 01-01-1997



Section 1109.20 - Interest and finance charge rates.

(A) A bank may contract for and receive interest or finance charges at any rate or rates agreed upon or consented to by the parties to the loan contract, extension of credit, or revolving credit agreement, but not exceeding an annual percentage rate of twenty-five per cent. In addition, a bank may charge, collect, and receive, as interest, other fees and charges that are agreed upon by the bank and the borrower, including, but not limited to, periodic membership fees, cash advance fees, charges for exceeding a designated credit limit, charges for late payments, charges for the return of a dishonored check or other payment instrument, guarantee fees, origination fees, processing fees, application fees, and prepayment fees. Any fees and charges charged, collected, or received by a bank in accordance with this division shall not be included in the computation of the annual percentage rate or the rates of interest or finance charges for purposes of applying the twenty-five per cent limitation.

The computation of the loan balance on which interest and finance charges are assessed and the method of compounding interest on the balance shall be as agreed upon by the bank and the borrower.

(B) For the purposes of section 85 of the "National Bank Act," 48 Stat. 191 (1933), 12 U.S.C.A. 85, and section 521 of the "Depository Institutions Deregulation and Monetary Control Act of 1980," 94 Stat. 132, 12 U.S.C.A. 1831d, both of the following apply:

(1) All the interest and finance charges and other fees and charges authorized under division (A) of this section are deemed to be interest and may be charged, collected, and received as interest by a bank.

(2) All terms, conditions, and other provisions authorized by this section and other provisions contained in any agreement with the borrower, including, but not limited to, terms, conditions, and other provisions relating to the method of determining the balance upon which interest or finance charges are applied, time periods within which fees and charges may be avoided, reasons for default and rights to cure any default, rights to accelerate payments, account cancellation, choice of law, and change-in-terms requirements, are deemed to be material to the determination of the interest rate.

(C) Any agreement between a bank and a borrower, wherever the borrower's place of residence, shall be governed solely by the laws of this state and federal law, unless otherwise provided for in the agreement.

(D) Subject to any requirements under applicable federal law, a bank and a borrower may specify in their agreement any terms and conditions for modifying or amending the agreement.

(E) Except as provided in section 1343.011 of the Revised Code, the charging, collection, or receipt of the interest and finance charges, and other fees and charges authorized under this section are deemed not to violate any provision of the Revised Code that prescribes, regulates, or limits any fee, charge, rate of interest, or finance charges.

Effective Date: 01-01-1997



Section 1109.21 - [Repealed].

Effective Date: 01-01-1997



Section 1109.22 - Total loans and extensions of credit to person outstanding at any one time.

(A) As used in this section:

(1) "Derivative transaction" includes any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets.

(2) "Loans and extensions of credit" shall include all of the following:

(a) All direct or indirect advances of funds made on the basis of any obligation of a person to repay the funds or repayable from specific property pledged by or on behalf of the person ;

(b) To the extent specified by the superintendent of financial institutions, any liability of a bank to advance funds to or on behalf of a person pursuant to a contractual commitment;

(c) Any credit exposure to a person arising from a derivative transaction between the person and a bank.

(3) "Person" includes an individual; sole proprietorship; partnership; joint venture; association; trust; estate; business trust; corporation; government; agency, instrumentality, or political subdivision of a government; limited liability company; or any similar entity or organization.

(B) Except as provided in divisions (C), (D), (E), and (F) of this section:

(1) The total loans and extensions of credit by a bank to a person outstanding at any one time and not fully secured, as determined in a manner consistent with division (B)(2) of this section, by collateral having a market value at least equal to the amount of the loans and extensions of credit to that person that are outstanding shall not exceed fifteen per cent of the unimpaired capital of the bank.

(2) The total loans and extensions of credit by a bank to a person outstanding at one time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the loans and extensions of credit to that person outstanding shall not exceed ten per cent of the unimpaired capital of the bank.

(3) The limitation set forth in division (B)(2) of this section is separate from and in addition to the limitation set forth in division (B)(1) of this section.

(C) No limitation based on capital applies to loans and extensions of credit by a bank to a person that are any of the following types:

(1) Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the person negotiating it with recourse;

(2) The purchase of bankers' acceptances of the kinds described in division (B) or (C) of section 1109.17 of the Revised Code and issued by other banks;

(3) Loans or extensions of credit secured by bonds, notes, certificates of indebtedness, treasury bills of the United States, or other obligations fully guaranteed as to principal and interest by the United States;

(4) Loans or extensions of credit to or secured by unconditional takeout commitments or guarantees of any department, agency, bureau, board, commission, or establishment of the United States or any corporation wholly owned, directly or indirectly, by the United States;

(5) Loans or extensions of credit secured by a segregated deposit account in the lending bank;

(6) Loans or extensions of credit to any financial institution or to any receiver, conservator, superintendent of financial institutions, or other agent in charge of the business and property of a financial institution, when the loans or extensions of credit are approved by the superintendent of financial institutions of this state;

(7) Loans or extensions of credit to the student loan marketing association.

(D) A bank may make loans and extensions of credit secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples subject to the general limitations of division (B) of this section, and may make additional loans and extensions of credit secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples, if all of the following apply:

(1) The market value of the staples securing each additional loan or extension of credit at all times equals or exceeds one hundred fifteen per cent of the outstanding amount of the loan or extension of credit.

(2) The staples are fully covered by insurance whenever it is customary to insure staples of that kind.

(3) The total amount of the bank's additional loans and extensions of credit outstanding to one person at any time does not exceed thirty-five per cent of the bank's capital.

(E) Subject to divisions (E)(1) and (2) of this section, a bank may make loans and extensions of credit arising from the discount of negotiable or nonnegotiable installment consumer paper.

(1) If the paper carries a full recourse endorsement or unconditional guarantee by the person transferring the paper, the total amount of the installment consumer paper transferred by one person a bank may hold at one time shall not exceed twenty-five per cent of the bank's capital, and the collateral requirements of division (B)(2) of this section do not apply.

(2) The limitations set forth in division (B) of this section apply only to the loans and extensions of credit of each maker of negotiable or nonnegotiable installment consumer paper, and not to obligations arising from any full or partial recourse endorsement or guarantee by the transferor discounting the consumer paper to the bank, if both of the following apply:

(a) The bank's files are, or the knowledge of its officers of the financial condition of each maker of the consumer paper is, reasonably adequate.

(b) An officer of the bank designated for that purpose by the bank's board of directors certifies in writing that the bank is relying primarily upon the responsibility of each maker for payment of the loans or extensions of credit and not upon any full or partial recourse endorsement or guarantee by the transferor.

(F) Without regard to the collateral requirements of division (B) of this section, a bank may have loans and extensions of credit to one person outstanding at one time not exceeding twenty-five per cent of the bank's capital of the following types:

(1) Loans and extensions of credit secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock, when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen per cent of the face amount of the note covered;

(2) Loans and extensions of credit that arise from the discount by dealers in dairy cattle of paper given in payment for dairy cattle, if the paper carries a full recourse endorsement or unconditional guarantee of the seller, and the loans and extensions of credit are secured by the cattle being sold.

(G)

(1) The superintendent may adopt rules to administer and carry out the purposes of this section, including , but not limited to, the following:

(a) Rules defining or further defining terms used in this section, including expanding or limiting the definition of "person" defined in division (A) of this section;

(b) Rules establishing limits or requirements other than those specified in this section for particular classes or categories of loans or extensions of credit;

(c) Rules relating to credit exposure arising from derivative transactions.

(2) The superintendent may determine when a loan putatively made to a person is, for purposes of this section, to be attributed to another person.

Amended by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.

Effective Date: 01-01-1997



Section 1109.23 - Extending credit to executive officers, directors, principal shareholders or to related interests.

(A) No bank may extend credit to any of its executive officers, directors, or principal shareholders, or to any of their related interests, except as authorized by this section.

(B)

(1) A bank may extend credit to any of its executive officers, directors, or principal shareholders, or to any of their related interests, only if all of the following apply to the extension of credit:

(a) The extension of credit is made on substantially the same terms, including interest rates and collateral, as those terms prevailing at the time for comparable transactions by the bank with persons who are not executive officers, directors, principal shareholders, or employees of the bank.

(b) The extension of credit does not involve more than the normal risk of repayment or present other unfavorable features.

(c) The bank follows credit underwriting procedures that are not less stringent than those applicable to comparable transactions by the bank with persons who are not executive officers, directors, principal shareholders, or employees of the bank.

(2) Nothing in division (B)(1) of this section shall be construed to prohibit any extension of credit made pursuant to a benefit or compensation program that meets both of the following conditions:

(a) The program is widely available to all employees of the bank;

(b) The program does not give preference to any officer, director, or principal shareholder of the bank, or to any related interest of an officer, director, or principal shareholder, over other employees of the bank.

(C) A bank may extend credit to any of its executive officers, directors, or principal shareholders, or to any of their related interests, in an amount that, when aggregated with the amount of all outstanding extensions of credit by the bank to the executive officer, director, or principal shareholder and that person's related interests, would exceed an amount prescribed by the superintendent of financial institutions, only if both of the following conditions are met:

(1) The extension of credit has been approved in advance by a majority vote of the bank's entire board of directors.

(2) The executive officer, director, or principal shareholder, who or whose related interest would be obligated on the extension of credit, has abstained from participating, directly or indirectly, in the deliberations or voting on the extension of credit.

(D) A bank may extend credit to any of its executive officers, directors, or principal shareholders, or to any of their related interests, only if the extension of credit is in an amount that, when aggregated with the amount of all outstanding extensions of credit by the bank to the executive officer, director, or principal shareholder and that person's related interests, would not exceed the limit on loans to a single borrower established by section 1109.22 of the Revised Code.

(E)

(1) A bank may extend credit to any of its executive officers, directors, or principal shareholders, or to any of their related interests, if the extension of credit is in an amount that, when aggregated with the amount of all outstanding extensions of credit by the bank to all of its executive officers, directors, principal shareholders, and their related interests, would not exceed the bank's unimpaired capital.

(2) The superintendent may prescribe a limit that is more stringent than the limit contained in division (E)(1) of this section.

(3) The superintendent may make exceptions to division (E)(1) of this section for banks with less than one hundred million dollars in deposits, if the superintendent determines that the exceptions are important to avoid constricting the availability of credit in small communities or to attract directors to those banks. In no case may the aggregate amount of all outstanding extensions of credit by a bank to all of its executive officers, directors, principal shareholders, and their related interests, be more than two times the bank's unimpaired capital.

(F)

(1) If any executive officer or director of a bank has an account at the bank, the bank may not pay from that account an amount exceeding the funds on deposit in the account.

(2) Division (F)(1) does not prohibit the bank from paying funds in accordance with either of the following:

(a) A written, preauthorized, interest-bearing extension of credit specifying a method of repayment;

(b) A written preauthorized transfer of funds from another account of the executive officer or director at that bank.

(G) No executive officer, director, or principal shareholder shall knowingly receive, or knowingly permit any of that person's related interests to receive, from a bank, directly or indirectly, any extension of credit not authorized under this section.

(H)

(1) Subject to division (H)(2) of this section, for purposes of this section, any executive officer, director, or principal shareholder of any company of which the bank is a subsidiary, or of any other subsidiary of that company, is deemed to be an executive officer, director, or principal shareholder, respectively, of the bank.

(2) The superintendent may make exceptions to the application of division (H)(1) of this section for any person who is an executive officer or director of a subsidiary of a company that controls a bank, if both of the following apply:

(a) The person does not have authority to participate, and does not participate, in major policymaking functions of the bank.

(b) The assets of the subsidiary do not exceed ten per cent of the consolidated assets of the company that controls the bank, and the subsidiary is not controlled by any other company.

(I) For purposes of this section:

(1) "Bank" includes any subsidiary of a bank.

(2)

(a) "Company" means any corporation, partnership, business or other trust, association, joint venture, pool syndicate, sole proprietorship, unincorporated organization, or other business entity.

(b) "Company" does not include either of the following:

(i) A bank, savings bank, or savings association, the deposits of which are insured by the federal deposit insurance corporation;

(ii) A corporation the majority of the shares of which are owned by the United States or by any state of the United States.

(3) "Control" of a company or bank by a person means the person, directly or indirectly, or acting through or in concert with one or more persons, meets any of the following:

(a) The person owns, controls, or has the power to vote twenty-five per cent or more of any class of the company's or bank's voting securities.

(b) The person controls in any manner the election of a majority of the company's or bank's directors.

(c) The person has the power to exercise a controlling influence over the company's or bank's management or policies.

(4) "Executive officer" means a person who participates or has the authority to participate, other than as a director, in major policymaking functions of a company or bank.

(5) To "extend credit" or to make an "extension of credit" means to make or renew any loan, to grant a line of credit, or to enter into any similar transaction as a result of which an executive officer, director, or principal shareholder, or any of that person's related interests, becomes obligated, directly, indirectly, or by any means whatsoever, to pay money or its equivalent to the bank.

(6) "Principal shareholder" means a person who, directly or indirectly, or acting through or in concert with one or more persons, owns, controls, or has the power to vote more than ten per cent of any class of voting securities of a bank or company, other than a company of which the bank is a subsidiary.

(7) "Related interest" of a person means either of the following:

(a) Any company controlled by that person;

(b) Any political committee or campaign committee that is controlled by that person or the funds or services of which will benefit that person.

(8) "Subsidiary" means any company of which a bank or company meets any of the following:

(a) The bank or company owns twenty-five per cent or more of the voting shares of the company.

(b) The bank or company controls in any manner the election of a majority of the directors of the company.

(c) The bank or company has the power, directly or indirectly, to exercise a controlling influence with respect to the management or policies of the company.

Effective Date: 09-29-1999



Section 1109.24 - Extending credit to executive officer - reports.

(A) Except as authorized by this section, no bank may extend credit in any manner to any of its own executive officers. No executive officer of a bank may become indebted to that bank except by means of an extension of credit the bank is authorized by this section to make. Any extension of credit made pursuant to this section shall be promptly reported to the bank's board of directors and may be made only if all of the following apply:

(1) The bank would be authorized to make the extension of credit to other borrowers.

(2) The extension of credit is on terms that are not more favorable than those afforded to other borrowers.

(3) The executive officer has submitted a detailed, current financial statement.

(4) The extension of credit is made on the condition that it shall become due and payable on demand of the bank at any time when the executive officer is indebted to any other bank or banks on account of extensions of credit of any one of the three categories referred to in divisions (B), (C), and (D) of this section in an aggregate amount greater than the amount of credit of the same category the bank being served as an executive officer could extend to the executive officer.

(B) With the specific prior approval of its board of directors, a bank may make a loan to any of its executive officers if, at the time the loan is made, both of the following apply:

(1) The loan is secured by a first lien on a dwelling that is expected, after the loan is made, to be owned by the executive officer and used as the executive officer's residence.

(2) No other loan by the bank to the executive officer under the authority of this division is outstanding.

(C) A bank may make extensions of credit to any executive officer of the bank to finance the education of the executive officer's children.

(D) A bank may make extensions of credit not otherwise specifically authorized by this section to any of the bank's executive officers in an amount prescribed by the superintendent of financial institutions.

(E) Except to the extent permitted by division (D) of this section, a bank may not extend credit to a partnership in which one or more of the bank's executive officers are partners having, individually or together, a majority interest. For purposes of division (D) of this section, the full amount of the credit extended shall be considered to have been extended to each executive officer of the bank who is a member of the partnership.

(F) Whenever an executive officer of a bank becomes indebted to any bank or banks, other than the bank served as an executive officer, on account of extensions of credit of any one of the categories referred to in divisions (B), (C), and (D) of this section in an aggregate amount greater than the aggregate amount of credit of the same category that could lawfully be extended to the executive officer by the bank served as an executive officer, the executive officer shall make a written report to the board of directors of the bank stating all of the following:

(1) The date and amount of each extension of credit by any other bank or banks to the executive officer;

(2) The security for each extension of credit;

(3) The purposes for which the proceeds of the extensions of credit have been or are to be used.

(G) This section does not prohibit any executive officer of a bank from endorsing or guaranteeing any loan or other asset previously acquired by the bank in good faith, for the protection of the bank, or incurring any indebtedness to the bank for the purpose of either protecting the bank against loss or giving financial assistance to the bank.

(H) Each bank shall include with, but not as part of, each report of condition made to the superintendent pursuant to section 1121.21 of the Revised Code, a report of all loans made under the authority of this section by the bank since the bank's previous report of condition.

(I) Each day any extension of credit in violation of this section exists is a continuation of the violation for purposes of section 1121.35 of the Revised Code.

Effective Date: 01-01-1997



Section 1109.25 - Bank's own stock as security or payment.

(A) No bank shall lend money on the security of shares of its own stock or accept shares of its own stock in satisfaction of a debt, unless necessary to prevent loss on a debt previously contracted in good faith.

(B) A bank that accepts shares of its own stock as allowed by division (A) of this section shall retire or dispose of the shares at the time and in the manner required by the superintendent of financial institutions.

(C) For purposes of this section, the superintendent may determine that stock of a person that controls a bank, if the stock is not readily marketable, is the functional equivalent of stock of the bank and, therefore, subject to divisions (A) and (B) of this section.

Effective Date: 01-01-1997



Section 1109.26 - Owning or holding real estate or stock acquired in satisfaction of debt.

(A)

(1) A bank may own or hold for not more than five years any real estate it acquires by foreclosure, conveyance in lieu of foreclosure, or other legal proceedings relating to loan security interests or otherwise in satisfaction of a debt previously contracted. The superintendent of financial institutions may, upon application by a bank, grant the bank the power to hold the real estate for a longer time.

(2) The superintendent may, at any time, require a bank to obtain an independent qualified appraisal of real estate the bank owns or holds in accordance with division (A)(1) of this section.

(3) Real estate sold on contract, but with title remaining in the name of the bank, shall not be considered real estate held by the bank for the purpose of divisions (A)(1) and (2) of this section.

(B)

(1) A bank may own or hold for not more than five years stock of companies either acquired in securing satisfaction of a debt previously contracted in good faith or taken on a refinancing plan involving an investment that was legal at the time it was made. The superintendent may, upon application by a bank, grant the bank the power to hold the stock for a longer time.

(2) The superintendent may, at any time, require a bank to obtain an independent qualified appraisal of the stock the bank owns or holds in accordance with this division.

Effective Date: 01-01-1997



Section 1109.27 to 1109.30 - [Repealed].

Effective Date: 01-01-1997



Section 1109.31 - Real estate investments.

(A) A bank may purchase, acquire by lease, or otherwise invest in the real estate and interests in real estate the board of directors considers necessary or convenient for transaction of the bank's business, including by ownership of stock of a wholly owned subsidiary corporation having as its exclusive authority the ownership and management of the bank's real estate interests.

(B) A bank may invest an amount equal to the greater of the bank's capital or ten per cent of its total assets in any other real estate. This limitation does not apply, however, to real estate acquired by foreclosure, conveyance in lieu of foreclosure, or other legal proceedings relating to loan security interests or otherwise in satisfaction of a debt previously contracted.

Effective Date: 01-01-1997



Section 1109.32 - Bonds, notes and other debt securities as investments.

(A) A bank may invest in any of the following:

(1) Bonds, bills, notes, or other debt securities of the United States or for which the full faith and credit of the United States is pledged for payment of principal and interest;

(2) Bonds, notes, or other debt securities issued by this state, or any state of the United States, that are the direct obligation of the issuer and for which the full faith and credit of the issuer is pledged to provide payment of the principal and interest;

(3) Bonds, notes, or other debt securities of any county, municipal corporation, township, school district, improvement district, sewer district, or other subdivision of this state or any other state of the United States, that are the direct obligation of the county or the subdivision issuing them and for which the full faith and credit of the issuing county or subdivision is pledged to provide payment of principal and interest;

(4) Bonds or other debt obligations issued or guaranteed by agencies or instrumentalities of the United States, regardless of the guarantee of payment of principal and interest by the United States;

(5) Subject to conditions and restrictions the superintendent of financial institutions may prescribe, bonds, debentures, and other debt securities issued by any country or multinational organization that are the direct obligation of the issuing country or multinational organization and for which the full faith and credit of the issuing country or multinational organization is pledged to provide payment of principal and interest;

(6) Bankers' acceptances of the kinds described in divisions (B) and (C) of section 1109.17 of the Revised Code;

(7) Subject to conditions and restrictions the superintendent may prescribe, bonds, debentures, and other debt securities and obligations of any state or political subdivision of a state, a public corporation, or governmental agency that are payable solely out of anticipated revenues, commonly referred to as revenue bonds;

(8) As defined and restricted by the superintendent, marketable obligations evidencing the indebtedness of any corporation in the form of bonds, notes, debentures, or equipment trust certificates, commonly referred to as investment securities.

(B) In addition to any other provision of this chapter authorizing banks to invest in bonds, debentures, or other debt securities, the superintendent may approve banks' investment in bonds, debentures, and other debt securities and obligations in which national banks are permitted to invest.

Effective Date: 01-01-1997



Section 1109.33 - Investing in stock of federally chartered banks.

A bank may apply to the superintendent of financial institutions for permission to invest, subject to the conditions and requirements prescribed by the superintendent, an amount, in the aggregate, not exceeding ten per cent of the bank's paid-in capital and surplus in the stock of banks or corporations chartered or incorporated under the laws of the United States, including section 25a of the "Federal Reserve Act of 1913," 12 U.S.C. 611, as amended, and principally engaged in international or foreign banking, or in banking in a dependency or insular possession of the United States, either directly or through the agency, ownership, or control of local institutions in foreign countries, dependencies, or insular possessions.

Effective Date: 01-01-1997



Section 1109.34 - Investing in securities of domestic insurance company.

(A) A bank may invest in the securities of a domestic insurance company organized under Chapter 3907. or 3925. of the Revised Code, regulated by the superintendent of insurance under Title XXXIX [39] of the Revised Code and engaged exclusively in the business of reinsuring risks, to the extent permitted by and subject to limitations and restrictions imposed by the superintendent of financial institutions by rules adopted in accordance with Chapter 119. of the Revised Code.

(B)

(1) The total amount any bank may invest in the common and preferred stock, obligations, and other securities of domestic insurance companies pursuant to division (A) of this section shall not exceed ten per cent of the bank's assets.

(2) A bank may file an application with the superintendent of financial institutions for permission to invest, subject to the conditions and requirements prescribed by the superintendent of financial institutions, an amount in excess of ten per cent of the bank's capital in the common and preferred stock, bonds, debentures, and other obligations of one domestic insurance company pursuant to division (A) of this section.

(C) A bank making investments pursuant to division (A) of this section shall report the investments annually on the first day of March to the superintendent of financial institutions and the superintendent of insurance. The report shall include, for each reinsurer in which the bank has made an investment, information as to the amount of reinsurance written in this state by each line of insurance designated by the superintendent of insurance.

Effective Date: 01-01-1997



Section 1109.35 - Investing in venture capital firms, small businesses and economic development corporations.

(A)

(1) As used in this division:

(a) "Venture capital firm" means any corporation, partnership, proprietorship, limited liability company, or other entity, the principal business of which is or will be the making of investments in small businesses.

(b) "Small business" means any corporation, partnership, proprietorship, limited liability company, or other entity that either does not have more than four hundred employees, or would qualify as a small business for the purpose of receiving financial assistance from small business investment companies licensed under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C. 661, as amended, and rules of the small business administration.

(c) "Shares" means any equity interest, including a limited partnership interest and other equity interest in which liability is limited to the amount of the investment, but does not include a general partnership interest or other interests involving general liability.

(2) A bank may invest, in the aggregate, five per cent of its paid-in capital and surplus in shares issued by the following:

(a) Venture capital firms organized under the laws of the United States or of this state and having an office within this state, if, as a condition of a bank making an investment in a venture capital firm, the firm agrees to use its best efforts to make investments, in an aggregate amount at least equal to the investment to be made by the bank in that venture capital firm, in small businesses having their principal office within this state and having either more than one-half of their assets within this state or more than one-half of their employees employed within this state;

(b) Small businesses having more than half of their assets or employees within this state.

(B)

(1) A bank may invest in the following:

(a) The stocks, bonds, debentures, notes, or other evidences of indebtedness of any of the following:

(i) A community improvement corporation, organized under Chapters 1702. and 1724. of the Revised Code for the sole purpose of advancing, encouraging, and promoting the industrial, economic, commercial, and civic development of a community or area;

(ii) A development corporation, organized under Chapter 1726. of the Revised Code to promote agricultural, industrial, and business developments within the state;

(iii) A community urban redevelopment corporation, organized under Chapter 1701. or 1702. of the Revised Code and qualified to operate under Chapter 1728. of the Revised Code to initiate and conduct projects for the clearance, replanning, development, and redevelopment of blighted areas within municipal corporations.

(b) Other investments similar to the investments described in division (B)(1)(a) of this section and acceptable to the superintendent of financial institutions.

(2) A bank's investment in any one corporation or other entity pursuant to division (B)(1) of this section shall not exceed five per cent of the bank's capital, unless the superintendent determines additional investment does not pose significant risk to the bank. A bank's investments pursuant to division (B)(1) of this section shall not in the aggregate exceed ten per cent of the bank's capital.

Effective Date: 01-01-1997



Section 1109.36 - Underwriting and dealing in guaranteed and acceptable debt securities.

To the extent permitted by and subject to any limitations and restrictions the superintendent of financial institutions may impose, a bank may underwrite and deal in investments in the form of bonds, notes, debentures, or other debt securities that are any of the following:

(A) The direct obligation of or guaranteed by the United States;

(B) The direct obligation of or guaranteed by any state of the United States or any political subdivision of any state of the United States;

(C) Acceptable to the superintendent.

Effective Date: 01-01-1997



Section 1109.37, 1109.38 - [Repealed].

Effective Date: 01-01-1997



Section 1109.39 - Additional stock investments.

In addition to the specific investments authorized in this chapter, a bank may also invest, in the aggregate, no more than ten per cent of its assets in the common or preferred stock, obligations, or other securities of any corporations, as authorized by the bank's board of directors.

Effective Date: 01-01-1997



Section 1109.40 - Additional authority for loans and investments.

(A) In addition to the other loan and investment authority provided for banks in Chapter 1109. of the Revised Code, but subject to all other provisions of the Revised Code, a bank may invest up to fifteen per cent of its total assets in loans or investments authorized by the bank's board of directors.

(B) If a loan or other investment is authorized under more than one section of Chapter 1109. of the Revised Code, a bank may designate under which section the loan or investment has been or will be made. The loan or investment may be apportioned among appropriate categories, and may be moved in whole or in part from one category to another.

Effective Date: 01-01-1997



Section 1109.41, 1109.42 - [Repealed].

Effective Date: 01-01-1997



Section 1109.43 - Investing in bankers' bank or holding company.

(A) For purposes of this section:

(1) "Bankers' bank" means a bank organized to engage exclusively in providing services to other depository institutions and depository institution holding companies and their officers, directors, and employees.

(2) "Bankers' bank holding company" means a corporation that owns or controls, directly or indirectly, a majority of the shares of the capital stock of a bankers' bank, or controls in any manner the election of a majority of the directors of a bankers' bank.

(3) "Depository institution" means a bank, savings and loan association, savings bank, or credit union.

(B) A bank may invest, in the aggregate, up to ten per cent of its capital in shares of a bankers' bank or a bankers' bank holding company, or both.

(C)

(1) The voting shares of a bankers' bank shall be owned by twenty or more depository institutions or depository institution holding companies, and no depository institution or depository institution holding company shall own, directly or indirectly, more than fifteen per cent of the voting shares of a bankers' bank.

(2) The voting shares of a bankers' bank shall be owned, directly or indirectly, exclusively by depository institutions, depository institution holding companies, and persons who hold the shares under, or initially acquired them through, a plan for the benefit of the bankers' bank's officers and employees.

(D) No bank or affiliate of a bank shall, directly, indirectly, or acting through one or more other persons, own or control or have the power to vote shares of any of the following:

(1) More than one bankers' bank;

(2) More than one bankers' bank holding company;

(3) Both a bankers' bank and a bankers' bank holding company, unless the bankers' bank is an affiliate of that bankers' bank holding company.

Effective Date: 01-01-1997; 04-06-2007



Section 1109.44 - Investing in bank subsidiary corporations and bank service corporations.

(A) A bank may invest, in the aggregate, twenty-five per cent of its assets in the stock, obligations, and other securities of bank subsidiary corporations and bank service corporations.

(B) A bank shall obtain the approval of the superintendent of financial institutions prior to investing in, acquiring, or establishing a bank subsidiary corporation or bank service corporation, or performing any new activities in a bank subsidiary corporation or bank service corporation.

(C)

(1) A bank subsidiary corporation may engage in any activities, except taking deposits, that are a part or an extension of the business of banking.

(2) A bank service corporation shall be owned solely by one or more depository institutions, and may, at any location, do any of the following:

(a) Provide clerical, bookkeeping, accounting, statistical, or similar services;

(b) Engage in any activities, except taking deposits, that all of its owner depository institutions are authorized to engage in;

(c) Engage in any activity, except taking deposits, the board of governors of the federal reserve system has determined to be permissible for a bank holding company under section 4(c)(8) of the "Bank Holding Company Act of 1956," as amended, 70 Stat. 133, 12 U.S.C.A. 1843(c)(8).

(D) Bank subsidiary corporations and bank service corporations are subject to examination and regulation by the superintendent.

(E) Only if the company in which the investment is to be made qualifies as either a bank subsidiary corporation or a bank service corporation under this section may a bank invest in securities pursuant to section 1109.39 of the Revised Code or make investments pursuant to section 1109.40 of the Revised Code that result in any of the following:

(1) The bank, directly or indirectly, or acting through one or more other persons, owns, controls, or has the power to vote twenty-five per cent or more of any class of voting securities of the company in which the investment is being made.

(2) The bank controls in any manner the election of a majority of the directors or trustees of the company in which the investment is being made.

(3) As determined by the superintendent after notice and opportunity for a hearing, the bank directly or indirectly exercises a controlling influence over the management or policies of the company in which the investment is being made.

Effective Date: 01-01-1997



Section 1109.45 - Investing in clearing corporation.

A bank may invest in the shares of a clearing corporation as defined by section 1308.01 of the Revised Code.

Effective Date: 01-01-1997



Section 1109.47 - Limiting investing in one issuer.

(A) Except as provided in division (B) of this section, a bank shall not invest more than fifteen per cent of its capital in the stock, obligations, or other securities of any one issuer.

(B) Division (A) of this section does not apply to any of the following:

(1) Bonds or other obligations enumerated in divisions (A)(1) to (6) of section 1109.32 of the Revised Code;

(2) Investment in a bank subsidiary corporation engaged solely in the business of holding title to real estate described in division (A) of section 1109.31 of the Revised Code;

(3) Obligations or securities of the federal national mortgage association, the student loan marketing association, the government national mortgage association, or the federal home loan mortgage corporation, or their successors;

(4) Common and preferred stock, obligations, and other securities of one domestic reinsurance company with the written permission of the superintendent of financial institutions as required by division (B) of section 1109.34 of the Revised Code.

(C) For purposes of this section, no purchase by a bank of stock in a federal reserve bank or federal home loan bank is an investment.

(D) If a state or political subdivision of a state issues securities, acting solely as a conduit for the transmission of the proceeds of the sale of the securities to one or more private entities for economic development purposes and to be repaid solely by the private entity or entities that received the proceeds of the sale of the securities, then both of the following apply for purposes of determining the amount a bank may invest in accordance with division (A) of this section:

(1) The securities are obligations of the private entity or entities in proportion to their receipt of the proceeds.

(2) The securities are not obligations of the issuing state or political subdivision.

Effective Date: 01-01-1997



Section 1109.48 - Investing in firms owned and controlled by minorities or women.

In exercising its investment authority, a bank shall give equal consideration to investments that involve firms owned and controlled by minorities and firms owned and controlled by women, either alone or in joint venture with other firms, where the investments offer quality, return, and safety comparable to other investments currently available to the bank.

Effective Date: 01-01-1997



Section 1109.49 - Furnishing financial information to superintendent.

A bank investing in the securities of a bank or corporation pursuant to this chapter shall furnish information concerning the financial condition of the bank or corporation to the superintendent of financial institutions upon the superintendent's demand.

Effective Date: 01-01-1997



Section 1109.53 - Transactions with affiliates definitions.

For purposes of this section and sections 1109.54, 1109.55, and 1109.56 of the Revised Code:

(A)

(1) "Affiliate" means any of the following:

(a) A company that controls the bank and any other company controlled by the company that controls the bank;

(b) A bank subsidiary of the bank;

(c) A company that is controlled directly or indirectly, by a trust or otherwise, by or for the benefit of shareholders who beneficially or otherwise control, directly or indirectly, by trust or otherwise, the bank or any company that controls the bank;

(d) A company in which a majority of the directors or trustees constitute a majority of the directors or trustees of the bank or any company that controls the bank;

(e) A company, including a real estate investment trust, that is sponsored and advised on a contractual basis by the bank or a subsidiary of the bank;

(f) An investment company to which the bank or one of its affiliates is an investment advisor as defined in section 2(a)(20) of the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C. 80a - 2(a) (20 ), as amended;

(g) A company the superintendent of financial institutions determines by rule or order to have a relationship with the bank or one of its subsidiaries or affiliates such that covered transactions by the bank or its subsidiary with that company may be affected by the relationship to the detriment of the bank or its subsidiary.

(2) "Affiliate" does not include any of the following:

(a) A company, other than a bank, that is a subsidiary of a bank, unless a determination is made under division (A)(1)(g) of this section not to exclude the subsidiary company from the definition of affiliate;

(b) A company engaged solely in holding the premises of the bank;

(c) A company engaged solely in conducting a safe-deposit business;

(d) A company engaged solely in holding obligations of the United States or its agencies or instrumentalities or obligations fully guaranteed as to principal and interest by the United States or its agencies or instrumentalities;

(e) A company where control results from the exercise of rights arising out of a bona fide debt previously contracted, but only for a period of two years from the date the rights are exercised, subject to extensions granted by the superintendent of not more than one year at a time nor three years in the aggregate.

(B) "Aggregate covered transactions" means the amount of the covered transactions about to be engaged in added to the current amount of all outstanding covered transactions.

(C) "Company" means a corporation, partnership, business, trust, association, or similar organization and, unless specifically excluded by this section or section 1109.54, 1109.55, or 1109.56 of the Revised Code, a bank.

(D)

(1) "Covered transaction" means, with respect to an affiliate of a bank, any of the following:

(a) A loan or extension of credit to the affiliate;

(b) A purchase of or an investment in securities issued by the affiliate;

(c) A purchase of assets, including assets subject to an agreement to repurchase, from the affiliate, except the purchase of real or personal property as specifically exempted by the superintendent by rule or order;

(d) The acceptance of securities issued by the affiliate as collateral security for a loan or extension of credit to any person or company;

(e) The issuance of a guarantee, acceptance, or letter of credit, including an endorsement or standby letter of credit to any person or company.

(2) "Covered transaction" does not include any of the following:

(a) A transaction with another bank if either of the following apply:

(i) One of the banks controls eighty per cent or more of the voting shares of the other bank.

(ii) The same company controls eighty per cent or more of the voting shares of both banks.

(b) Making deposits in an affiliated bank or affiliated foreign bank in the ordinary course of correspondent business, subject to any restrictions the superintendent may prescribe by rule or order;

(c) Giving immediate credit to an affiliate for uncollected items received in the ordinary course of business;

(d) Making a loan or extension of credit to, or issuing a guarantee, acceptance, or letter of credit on behalf of, an affiliate that is fully secured by one of the following:

(i) Obligations of the United States or its agencies or instrumentalities;

(ii) Obligations fully guaranteed as to principal and interest by the United States or its agencies or instrumentalities;

(iii) A segregated, earmarked deposit account with the bank.

(e) Purchasing securities issued by a company engaged solely in one or more of the following activities:

(i) Holding or operating properties used or to be used wholly or substantially by any bank subsidiary of a company that controls the bank in the operations of the bank subsidiary;

(ii) Conducting a safe-deposit business;

(iii) Furnishing services to or performing services for a company that controls the bank or its subsidiaries;

(iv) Liquidating assets acquired from a company that controls the bank or its banking subsidiaries.

(f) Purchasing assets having a readily identifiable and publicly available market quotation and purchased at that market quotation or purchasing loans on a nonrecourse basis from affiliated banks;

(g) Purchasing from an affiliate a loan or extension of credit that was originated by the bank and sold to the affiliate subject to a repurchase agreement or with recourse.

(E) "Low quality asset" means an asset that is one or more of the following:

(1) An asset classified as "substandard," "doubtful," or "loss," or treated as "other loans especially mentioned" in the most recent report of examination or inspection of an affiliate prepared by any of the federal deposit insurance corporation, the federal reserve, the office of the comptroller of the currency, the office of thrift supervision, the division of financial institutions, or the financial institution regulators of other states of the United States;

(2) An asset in a nonaccrual status;

(3) An asset on which principal or interest payments are more than thirty days past due;

(4) An asset whose terms have been renegotiated or compromised due to the deteriorating financial condition of the obligor.

(F) "Securities" means, except as provided in section 1109.55 of the Revised Code, stocks, bonds, debentures, notes, or other similar obligations.

(G) "Subsidiary" means, with respect to a specified company, a company that is controlled by the specified company.

(H)

(1) Subject to division (H)(2) of this section, a company or shareholder is deemed to have control over another company, if any of the following apply:

(a) The company or shareholder, directly or indirectly, or acting through one or more other persons, owns, controls, or has the power to vote twenty-five per cent or more of any class of voting securities of the other company.

(b) The company or shareholder controls in any manner the election of a majority of the directors or trustees of the other company.

(c) The superintendent determines, after notice and opportunity for a hearing, the company or shareholder, directly or indirectly, exercises a controlling influence over the management or policies of the other company.

(2) No company shall be found to own or control another company by virtue of the ownership or control of securities in a fiduciary capacity, except either as provided in divisions (A)(1)(c) and (d) of this section or if the company owning or controlling the securities is a business trust.

(I) Any transaction by a bank with any person shall be considered a transaction with an affiliate to the extent the proceeds of the transaction are used for the benefit of, or transferred to, an affiliate.

Effective Date: 01-01-1997



Section 1109.54 - Conditions for engage in covered transaction with affiliate.

(A) A bank and its subsidiaries may engage in a covered transaction with an affiliate only if both of the following apply:

(1) The aggregate amount of covered transactions by the bank and its subsidiaries with the particular affiliate will not exceed ten per cent of the bank's capital.

(2) The aggregate amount of all covered transactions by the bank and its subsidiaries with all of the bank's affiliates will not exceed twenty per cent of the bank's capital.

(B) A bank and its subsidiaries may not purchase a low quality asset from an affiliate unless the bank or its subsidiary, pursuant to an independent credit evaluation, committed itself to purchase the asset prior to the time the asset was acquired by the affiliate.

(C) Any covered transactions and any transactions between a bank and an affiliate shall be on terms and conditions that are consistent with safe and sound banking practices.

(D) Except as provided in division (E)(4) of this section, any loan or extension of credit to, or guarantee, acceptance, or letter of credit issued on behalf of, an affiliate by a bank or its subsidiary shall be secured at the time of the transaction by collateral having a market value equal to any of the following:

(1) One hundred per cent of the amount of the loan or extension of credit, guarantee, acceptance, or letter of credit, if the collateral is composed of any of the following:

(a) Obligations of the United States or its agencies or instrumentalities;

(b) Obligations fully guaranteed as to principal and interest by the United States or its agencies or instrumentalities;

(c) Notes, drafts, bills of exchange, or bankers' acceptances described in division (B) or (C) of section 1109.17 of the Revised Code;

(d) A segregated, earmarked deposit account with the bank.

(2) One hundred ten per cent of the amount of the loan or extension of credit, guarantee, acceptance, or letter of credit, if the collateral is composed of obligations of any state or political subdivision of any state;

(3) One hundred twenty per cent of the amount of the loan or extension of credit, guarantee, acceptance, or letter of credit, if the collateral is composed of other debt instruments, including receivables;

(4) One hundred thirty per cent of the amount of the loan or extension of credit, guarantee, acceptance, or letter of credit, if the collateral is composed of stock, leases, or other real or personal property.

(E) For purposes of division (D) of this section:

(1) Any collateral that is subsequently retired or amortized shall be replaced by additional eligible collateral as needed to keep the percentage of the collateral value relative to the amount of the outstanding loan or extension of credit, guarantee, acceptance, or letter of credit equal to the minimum percentage required at the inception of the transaction.

(2) A low quality asset is not acceptable as collateral for a loan or extension of credit to, or guarantee, acceptance, or letter of credit issued on behalf of, an affiliate.

(3) The securities issued by an affiliate of the bank are not acceptable as collateral for a loan or extension of credit to, or guarantee, acceptance, or letter of credit issued on behalf of, that affiliate or any other affiliate of the bank.

(4) The collateral requirements set forth in divisions (D) and (E)(1) of this section do not apply to any acceptance that is fully secured by either attached documents or other property that is involved in the transaction and that has an ascertainable market value.

Effective Date: 01-01-1997



Section 1109.55 - Permitted transactions with affiliate.

(A) A bank and its subsidiaries may engage in any of the transactions described in division (B) of this section only if one of the following applies:

(1) The transaction is on terms and under circumstances, including credit standards, that are substantially the same, or at least as favorable to the bank or its subsidiary, as those prevailing at the time for comparable transactions with or involving other nonaffiliated companies.

(2) In the absence of comparable transactions, the transaction is on terms and under circumstances, including credit standards, that in good faith would be offered to, or would apply to, nonaffiliated companies.

(B) Division (A) of this section applies to all of the following:

(1) A covered transaction with an affiliate;

(2) The sale of securities or other assets to an affiliate, including assets subject to an agreement to repurchase;

(3) The payment of money or the furnishing of services to an affiliate under contract, lease, or otherwise;

(4) Any transaction in which an affiliate acts as an agent or broker or receives a fee for its services to the bank or to any other person.

(C) No bank or its subsidiary shall do either of the following:

(1) Purchase as fiduciary any securities or other assets from an affiliate unless the purchase is permitted by one of the following:

(a) The instrument creating the fiduciary relationship;

(b) A court order;

(c) The law of the jurisdiction governing the fiduciary relationship.

(2) Whether acting as principal or fiduciary, knowingly purchase or otherwise acquire, during the existence of any underwriting or selling syndicate, any security if a principal underwriter of the security is an affiliate.

Division (C)(2) of this section does not apply if the purchase or acquisition of the securities has been approved, before the securities are initially offered for sale to the public, by a majority of the directors of the bank who are not officers or employees of the bank or any of its affiliates.

(D) No bank or affiliate or subsidiary of a bank shall publish any advertisement or enter into any agreement stating or suggesting the bank shall in any way be responsible for the obligations of its affiliates.

(E) For purposes of division (C) of this section:

(1) "Principal underwriter" means any underwriter, in connection with a primary distribution of securities, that is any of the following:

(a) In privity of contract with the issuer or an affiliated person of the issuer;

(b) Acting alone or in concert with one or more other persons, initiates or directs the formation of an underwriting syndicate;

(c) Allowed a rate of gross commission, spread, or other profit greater than the rate allowed another underwriter participating in the distribution.

(2) "Security" has the same meaning as in section 3(a)(10) of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78c(a)(10), as amended.

Effective Date: 01-01-1997



Section 1109.56 - Rules for transactions with affiliates.

Pursuant to the authority of section 1121.03 of the Revised Code, the superintendent of financial institutions may adopt rules to administer and carry out the purposes of sections 1109.53, 1109.54, and 1109.55 of the Revised Code, including rules that do any of the following:

(A) Further define terms used in sections 1109.53, 1109.54, and 1109.55 of the Revised Code;

(B) If the superintendent finds them to be in the public interest and consistent with the purposes of sections 1109.53, 1109.54, and 1109.55 of the Revised Code:

(1) Exempt transactions or relationships from the requirements of sections 1109.53, 1109.54, and 1109.55 of the Revised Code;

(2) Exclude any subsidiary of a bank holding company from the definition of affiliate for purposes of sections 1109.53, 1109.54, and 1109.55 of the Revised Code.

Effective Date: 01-01-1997



Section 1109.59 - Authority to borrow.

A bank may borrow money in any sum consistent with safety and soundness. Borrowing by means of the issuance of debt securities is subject to the approval of the superintendent of financial institutions in accordance with section 1107.05 of the Revised Code.

Effective Date: 01-01-1997



Section 1109.60 - Authority to transmit money.

(A) A bank shall have the power, directly or through its agents or as an agent of another authorized money transmitter, to transmit money or its equivalent on behalf of any person by any means, including transmissions by wire, check, draft, facsimile, courier, terminal, telephone, computer, or other device.

(B) A bank may transmit money from locations other than its banking offices. The bank shall give written notice to the superintendent of financial institutions of the establishment, relocation, or closing of any location from which the bank transmits money.

(C) A bank that authorizes others to transmit money as its agent shall annually report to the superintendent each person the bank has authorized as its agent for transmitting money.

Effective Date: 01-01-1997



Section 1109.61 - Paying management and consulting fees.

No bank shall contract to pay, or pay to any person, any fees for management or consulting services, including fees for legal, accounting, brokerage, or other similar professional services, that do not have a direct relationship to the value of the services rendered or to be rendered, based on reasonable costs consistent with current market values for services of the kind contracted for.

Effective Date: 01-01-1997



Section 1109.62 - [Repealed].

Effective Date: 12-02-1996



Section 1109.63 - Coin and bullion.

A bank may buy, sell, and exchange coin and bullion.

Effective Date: 01-01-1997



Section 1109.64 - Travel services.

Subject to the limitations and restrictions of Chapters 1101. to 1127. of the Revised Code, a bank shall have the power to do both of the following:

(A) Operate travel agencies;

(B) Engage in the sale of tickets for passage on common carriers, such as airlines, railroads, ships, and buses, to points within and outside the United States.

Effective Date: 01-01-1997



Section 1109.65 - Tax certificate purchase.

In order to protect its interest in a property, a bank may purchase a tax certificate under section 5721.32 or 5721.33 of the Revised Code.

Effective Date: 02-25-1998



Section 1109.68 - Using copying or reproduction processes.

(A) A bank may, for any business purpose, retain a document, paper, or other instrument or record by use of a process to record, copy, photograph, or store a representation of the original document, paper, or other instrument or record, if all of the following apply:

(1) The process correctly and accurately copies or reproduces, or provides a means for correctly and accurately copying or reproducing, the original document, paper, or other instrument or record with regard to both its substance and appearance, except the copy or reproduction need not reflect the original paper or other medium, size, or color, unless the medium, size, or color is necessary to establish the authenticity of the original.

(2) The process does not permit the recording, copy, photographic image, or stored representation of the original document, paper, or other instrument or record to be altered or manipulated.

(3) Any medium the process uses to record, copy, photograph, or store a representation of the original document, paper, or other instrument or record is a durable medium for retaining and reproducing records.

(B) The superintendent of financial institutions shall identify and publish a list of processes that satisfy the conditions of division (A) of this section.

(C) Each bank that uses a process authorized by this section to preserve any of its records shall also provide for safekeeping and for examining, viewing, or projecting the records preserved, and for producing reproductions of the original records.

(D) Recordings, copies, photographic images, or stored representations of original documents, papers, or other instruments or records made in accordance with this section, or reproductions of original documents, papers, or other instruments or records produced from recordings, copies, photographic images, or stored representations made in accordance with this section, when properly identified by the officer by whom or under whose supervision they were made or who has custody of them, have the same effect at law as the original records or records made by any other legally authorized means. They may be offered in the same manner and shall be received in evidence in any court where the original records, or records made by other legally authorized means, could have been introduced and received. Certified or authenticated duplicates of recordings, copies, photographic images, or stored representations of original documents, papers, or other instruments or records made in accordance with this section, or of reproductions of original documents, papers, or other instruments or records produced from recordings, copies, photographic images, or stored representations made in accordance with this section, shall be admitted in evidence in the same manner as the original documents, papers, or other instruments or records.

Effective Date: 01-01-1997



Section 1109.69 - Record retention.

(A) Every bank shall retain or preserve the following bank records and supporting documents for only the following periods of time:

(1) For one year:

(a) Broker's confirmations, invoices, and statements relating to security transactions of the bank or for or with its customers, after date of transaction;

(b) Corporate resolutions, partnership authorizations, and similar authorizations relating to closed accounts, loans that have been paid, or other completed transactions, after date of closing, payment, or completion;

(c) Ledger records of safe deposit accounts, after date of last entry on the ledger;

(d) Night depository records, after their date;

(e) Records relating to closed Christmas club or similar limited duration special purpose accounts, after date of closing;

(f) Records relating to customer collection accounts, after date of transaction;

(g) Stop payment orders, after their date;

(h) All records relating to closed consumer credit loans and discounts, after date of closing;

(i) Deposit tickets relating to demand deposit accounts, after their date;

(2) For six years:

(a) Deposit and withdrawal tickets relating to open or closed savings accounts, after their date;

(b) Individual ledger sheets or other records serving the same purpose that show a zero balance and that relate to demand, time, or savings deposit accounts, and safekeeping accounts, after date of last entry, or, where the ledger sheets or other records show an open balance, after date of transfer of the amount of the balance to another ledger sheet or record;

(c) Official checks, drafts, money orders, and other instruments for the payment of money issued by the bank and that have been canceled, after date of issue;

(d) Records relating to closed escrow accounts, after date of closing;

(e) Records, other than corporate resolutions, partnership authorizations, and similar authorizations relating to closed loans and discounts other than consumer credit loans and discounts, after date of closing;

(f) Safe deposit access tickets and correspondence or documents relating to access, after their date;

(g) Lease or contract records relating to closed safe deposit accounts, after date of closing;

(h) Signature cards relating to closed demand, savings, or time accounts, closed safe deposit accounts, and closed safekeeping accounts, after date of closing;

(i) Undelivered statements for demand deposit, negotiable order of withdrawal, savings, agency, brokerage, or other accounts for which customer statements are prepared, and canceled checks or other items, after date of statement, provided the bank has attempted to send the statements and checks or other items to its customer, has held them pursuant to the instructions of or an agreement with its customer, or has made them available to its customer.

(B) The superintendent of financial institutions may designate a retention period of either one year or six years for any record maintained by a bank but not listed in division (A) of this section. Records that are not listed in division (A) of this section and for which the superintendent has not designated a retention period shall be retained or preserved for six years from the date of completion of the transaction to which the record relates or, if the last entry has been transferred to a new record showing the continuation of a transaction not yet completed, from the date of the last entry.

(C) The requirements of divisions (A) and (B) of this section may be complied with by the preservation of records in the manner prescribed in section 1109.68 of the Revised Code.

(D) In construing the terms set forth in division (A) of this section, reference may be made to general banking usage.

(E) A bank may dispose of any records that have been retained or preserved for the period set forth in divisions (A) and (B) of this section.

(F) Any action by or against a bank based on, or the determination of which would depend on, the contents of records for which a period of retention or preservation is set forth in divisions (A) and (B) of this section shall be brought within the time for which the record must be retained or preserved.

(G) Where a record may be classified under either division (A)(1) or (2) of this section, the record shall be retained or preserved for the period set forth in division (A)(2) of this section.

(H) The provisions of this section do not apply to those records maintained by a bank in its capacity as a trust company.

Effective Date: 01-01-1997



Section 1109.73 - Proceeding for partition.

The interests of any tenants in common, survivorship tenants, or coparceners of any tangible or intangible personal property may be partitioned under this section pursuant to a partition proceeding. A proceeding for partition under this section may be filed in the court of common pleas of any county in which any co-owner resides. If a partition proceeding is filed and the court finds that partition of the interests in question should be made, the court shall order the sale of the property and division of the proceeds among the co-owners or shall partition the property among the co-owners. The division of the proceeds or partitioning of the property shall be either in proportion to the net contributions by each co-owner to the total property or as the court finds to be equitable and practicable.

Effective Date: 01-01-1997



Section 1109.75 - Securitization.

(A) Notwithstanding any other provision of law, to the extent set forth in the transaction documents relating to a securitization:

(1) Any property, assets, or rights purported to be transferred, in whole or in part, in a securitization shall be deemed to no longer be the property, assets, or rights of the transferor.

(2) A transferor in a securitization, the transferor's creditors, or a bankruptcy trustee, receiver, or similar person in an insolvency proceeding involving the transferor shall have no rights whatsoever to reacquire, reclaim, recover, redeem, or recharacterize as property of the transferor any property, assets, or rights purported to be transferred, in whole or in part, by the transferor.

(3) In the event of the transferor's bankruptcy, receivership, or other insolvency proceedings, the property, assets, or rights purported to have been transferred by the transferor, in whole or in part, in a securitization shall not be deemed to be part of the transferor's property, assets, rights, or estate.

(B) Nothing contained in this section shall be deemed to require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as a debt for federal or state tax purposes.

(C) As used in this section, "securitization" means a transfer of financial assets by a financial institution insured by the federal deposit insurance corporation (FDIC) to a special purpose entity established to issue securities supported by the financial assets to investors.

Effective Date: 07-01-2001






Chapter 1111 - TRUST COMPANIES

Section 1111.01 - Trust company definitions.

As used in this chapter:

(A) "Charitable trust" means a charitable remainder annuity trust as defined in section 664(d) of the Internal Revenue Code, a charitable remainder unitrust as defined in section 664(d) of the Internal Revenue Code, a charitable lead or other split interest trust subject to the governing instrument requirements of section 508(e) of the Internal Revenue Code, a pooled income fund as defined in section 642(c) of the Internal Revenue Code, a trust that is a private foundation as defined in section 509 of the Internal Revenue Code, or a trust of which each beneficiary is a charity.

For purposes of this division and division (B) of this section, "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(B) "Charity" means a state university as defined in section 3345.011 of the Revised Code, a community college as defined in section 3354.01 of the Revised Code, a technical college as defined in section 3357.01 of the Revised Code, a state community college as defined in section 3358.01 of the Revised Code, a private college or university that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code, a trust or organization exempt from taxation under section 501(c)(3) or section 501(c)(13) of the Internal Revenue Code, or a corporation, trust, or organization described in section 170(c)(2) of the Internal Revenue Code. The term "charities" means more than one trust or organization that is a charity.

(C) "Collective investment fund" means a fund established by a trust company or an affiliate of a trust company for the collective investment of assets held in a fiduciary capacity, either alone or with one or more cofiduciaries, by the establishing trust company and its affiliates.

(D) "Fiduciary investment company" means a corporation that is both of the following:

(1) An investment company;

(2) Incorporated, owned, and operated in accordance with rules adopted by the superintendent of financial institutions for the investment of funds held by trust companies in a fiduciary capacity and for true fiduciary purposes, either alone or with one or more cofiduciaries.

(E) "Instrument" includes any will, declaration of trust, agreement of trust, agency, or custodianship, or court order creating a fiduciary relationship.

(F) "Investment company" means any investment company as defined in section 3 and registered under section 8 of the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-3 and 80a-8.

(G) "Trust business" means accepting and executing trusts of property, serving as a trustee, executor, administrator, guardian, receiver, or conservator, and providing fiduciary services as a business. "Trust business" does not include any of the following:

(1) Any natural person acting as a trustee, executor, administrator, guardian, receiver, or conservator pursuant to appointment by a court of competent jurisdiction;

(2) Any natural person serving as a trustee who does not hold self out to the public as willing to act as a trustee for hire. For purposes of division (G) of this section, the solicitation or advertisement of legal or accounting services by a person licensed in this state as an attorney or a person holding an Ohio permit to practice public accounting issued under division (A) of section 4701.10 of the Revised Code shall not be considered to be the act of holding self out to the public as willing to act as a trustee for hire.

(3) A charity, an officer or employee of a charity, or a person affiliated with a charity, serving as trustee of a charitable trust of which the charity, or another charity with a similar purpose, is a beneficiary;

(4) Other fiduciary activities the superintendent determines are not undertaken as a business.

Effective Date: 03-30-1999



Section 1111.02 - Authority to solicit or engage in trust business.

(A) Except as provided in divisions (B) and (C) of this section, no person shall solicit or engage in trust business in this state except a corporation that is one of the following:

(1) A corporation licensed under section 1111.06 of the Revised Code that is one of the following:

(a) A bank doing business under authority granted by the superintendent of financial institutions;

(b) A savings and loan association doing business under authority granted by the superintendent of financial institutions;

(c) A savings bank doing business under authority granted by the superintendent of financial institutions;

(d) A bank authorized to accept and execute trusts and doing business under authority granted by the bank chartering authority of another state or country;

(e) A corporation organized under the laws of another state or country and authorized to accept and execute trusts in that state or country.

(2) A bank authorized to accept and execute trusts and doing business under authority granted by the comptroller of the currency;

(3) A savings association authorized to accept and execute trusts and doing business under authority granted by the office of thrift supervision.

(B) This chapter shall not apply to any of the following:

(1) A savings and loan association serving as a trustee to the extent authorized by section 1151.191 of the Revised Code;

(2) A savings bank serving as a trustee to the extent authorized by section 1161.24 of the Revised Code;

(3) A corporation that is incorporated under the laws of another state or the United States, has its principal place of business in another state, is currently qualified to do and is engaging in trust business in the state where the corporation has its principal place of business, and is doing any of the following:

(a) Serving as ancillary executor or administrator of property in this state that is in the estate of a decedent, after appointment as executor or administrator of the estate by the courts of the decedent's state of residence;

(b) As trustee, acquiring, holding, or transferring a security interest in lands or other property in this state, by mortgage, deed of trust, or other instrument, to secure any evidence of indebtedness;

(c) Certifying to any evidence of indebtedness.

(C) The following persons shall not be subject to this chapter until July 1, 1997:

(1) Any person, other than a person described in division (A) or (B) of this section, that is serving as a fiduciary under a trust instrument, will, or other document executed before July 1, 1997;

(2) Any person, other than a person described in division (A) or (B) of this section, that is named as a fiduciary in, or is nominated as a fiduciary under, a trust instrument, will, or other document executed before July 1, 1997.

Effective Date: 01-01-1997; 04-06-2007



Section 1111.03 - Authority of national bank or federal savings association.

(A) Notwithstanding any other provision of the Revised Code, any national bank that has been granted fiduciary powers by the comptroller of the currency or any federal savings association that has been granted fiduciary powers by the office of thrift supervision may act in this state as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, or in any other fiduciary capacity in which trust companies qualified and licensed under section 1111.06 of the Revised Code are authorized to act in this state. For such purpose, a national bank or federal savings association shall have the same powers and rights, including but not limited to, the same right to make and accept transfers of fiduciary appointments, as are granted by the laws of this state to trust companies qualified and licensed under section 1111.06 of the Revised Code, and may solicit trust business, accept trust deposits, and maintain nonbranch trust offices in this state. A national bank or federal savings association shall not, by virtue of conducting such trust activity in this state, be subject to examination or inspection by the superintendent of financial institutions, nor shall it be required to obtain any approval, authorization, licenses, or certification from, or pay any fee or assessment to, the superintendent in order to conduct trust activities in this state.

(B) Notwithstanding the provisions of division (A) of this section, section 1111.04, division (B) of section 1111.07, and section 1111.08 of the Revised Code shall apply to national banks and federal savings associations.

Effective Date: 01-01-1997



Section 1111.04 - Trust company pledging securities.

(A) Prior to soliciting or engaging in trust business in this state, a trust company shall pledge to the treasurer of state interest bearing securities authorized in division (B) of this section, having a par value, not including unaccrued interest, of one hundred thousand dollars, and approved by the superintendent of financial institutions. The trust company may pledge the securities either by delivery to the treasurer of state or by placing the securities with a qualified trustee for safekeeping to the account of the treasurer of state, the corporate fiduciary, and any other person having an interest in the securities under Chapter 1109. of the Revised Code, as their respective interests may appear and be asserted by written notice to or demand upon the qualified trustee or by order of judgment of a court.

(B) Securities pledged by a trust company to satisfy the requirements of division (A) of this section shall be one or more of the following:

(1) Bonds, notes, or other obligations of or guaranteed by the United States or for which the full faith and credit of the United States is pledged for the payment of principal and interest;

(2) Bonds, notes, debentures, or other obligations or securities issued by any agency or instrumentality of the United States;

(3) General obligations of this or any other state of the United States or any subdivision of this or any other state of the United States.

(C) The treasurer of state shall accept delivery of securities pursuant to this section when accompanied by the superintendent's approval of the securities or the written receipt of a qualified trustee describing the securities and showing the superintendent's approval of the securities, and shall issue a written acknowledgment of the delivery of the securities or the qualified trustee's receipt and the superintendent's approval to the trust company.

(D) The superintendent shall approve securities to be pledged by a trust company pursuant to this section if the securities are all of the following:

(1) Interest bearing and of the value required by division (A) of this section;

(2) Of one or more of the kinds authorized by division (B) of this section and not a derivative of or merely an interest in any of those securities;

(3) Not in default.

(E) The treasurer of state shall, with the approval of the superintendent, permit a trust company to pledge securities in substitution for securities pledged pursuant to this section and the withdrawal of the securities substituted for so long as the securities remaining pledged satisfy the requirements of division (A) of this section. The treasurer of state shall permit a trust company to collect interest paid on securities pledged pursuant to this section so long as the trust company is solvent. The treasurer of state shall, with the approval of the superintendent, permit a trust company to withdraw securities pledged pursuant to this section when the trust company has ceased to solicit or engage in trust business in this state.

(F) For purposes of this section, a qualified trustee is a federal reserve bank , a federal home loan bank, a trust company as defined in section 1101.01 of the Revised Code, a bank that has pledged securities pursuant to this section, is authorized to accept and execute trusts, and is doing business under authority granted by the comptroller of currency, or a savings association that has pledged securities pursuant to this section, is authorized to accept and execute trusts, and is doing business under authority granted by the office of thrift supervision except that a bank doing business under authority granted by the comptroller of the currency, a savings association doing business under authority granted by the office of thrift supervision, or a trust company may not act as a qualified trustee for securities it or any of its affiliates is pledging pursuant to this section.

(G) The superintendent, with the approval of the treasurer of state and the attorney general, shall prescribe the form of all receipts and acknowledgments provided for by this section, and upon request shall furnish a copy of each form, with the superintendent's certification attached, to each qualified trustee eligible to hold securities for safekeeping under this section.

Effective Date: 01-01-1997; 09-29-2005; 04-06-2007



Section 1111.05 - Individual, schedule, or blanket fidelity bonds for employees and officers.

Prior to soliciting or engaging in trust business in this state, and at all times while engaging in trust business in this state, a trust company shall have all of the following:

(A) Individual, schedule, or blanket fidelity bonds in favor of the trust company covering each of the trust company's employees and officers in an amount reasonable for the size and nature of the trust company's business;

(B) Capital, in combination with other financial support such as insurance in favor of the trust company against errors and omissions by any of the trust company's employees and officers, adequate for the size and nature of the trust company's business;

(C) Management and personnel adequate in number and qualifications for the size and nature of the trust company's business.

Effective Date: 01-01-1997



Section 1111.06 - Applying for trust company license.

(A) Any person, other than a national bank with trust powers or a federal savings association with trust powers, proposing to solicit or engage in trust business in this state shall apply to the superintendent of financial institutions to be licensed as a trust company. The superintendent shall approve or disapprove the application within sixty days after accepting it.

(B) In determining whether to approve or disapprove an application for a trust company license, the superintendent shall consider all of the following:

(1) Whether the applicant is a corporation described in division (A)(1) of section 1111.02 of the Revised Code;

(2) Whether the applicant's articles of incorporation or association authorize the applicant to serve as a trustee;

(3) If the applicant is not a bank, savings and loan association, or savings bank doing business under authority granted by the superintendent, whether the applicant is currently qualified to do and is engaging in trust business in the state or country under the laws of which the applicant is organized;

(4) Whether the applicant satisfies the requirements of section 1111.05 of the Revised Code;

(5) Whether it is reasonable to believe the applicant will comply with applicable laws and observe sound fiduciary standards in conducting trust business in this state;

(6) If the applicant is not a bank, savings and loan association, or savings bank doing business under authority granted by the superintendent, whether the applicant is subject to comprehensive supervision and regulation of its fiduciary activities by appropriate authorities of the state or country under the laws of which the applicant is organized.

(C) In approving an application for a trust company license, the superintendent may impose any condition the superintendent determines to be appropriate.

(D) When an applicant has satisfied all prior conditions imposed by the superintendent in approving the applicant's application for a trust company license and has pledged securities as required by section 1111.04 of the Revised Code, the superintendent shall issue the applicant a trust company license. A license issued pursuant to this section shall remain in force and effect until surrendered by the licensee pursuant to section 1111.31 of the Revised Code or suspended or revoked by the superintendent pursuant to section 1111.32 of the Revised Code.

Effective Date: 01-01-1997; 04-06-2007



Section 1111.07 - No transferring or assigning license.

(A) A trust company's license to solicit or engage in trust business in this state is not transferable or assignable.

(B) Subject to section 2109.28 of the Revised Code, if any trust company enters into a merger or consolidation in which the trust company is not the surviving corporation, or transfers all or substantially all of its assets and liabilities to another corporation, the resulting, surviving, or transferee corporation shall succeed the trust company as fiduciary as a matter of law and without necessity to do anything further, if the resulting, surviving, or transferee corporation is a trust company, a national bank authorized to accept and execute trusts and doing business under authority granted by the comptroller of the currency, or a federal savings association authorized to accept and execute trusts and doing business under authority granted by the office of thrift supervision. If the trust company is not the surviving corporation of a merger, enters a consolidation, or after transferring substantially all of its assets and liabilities ceases to solicit or engage in trust business in this state, the trust company shall surrender its trust company license in accordance with section 1111.31 of the Revised Code.

Effective Date: 01-01-1997; 04-06-2007



Section 1111.08 - Transferring fiduciary account or relationship.

(A) A trust company, a national bank authorized to accept and execute trusts and doing business under authority granted by the comptroller of the currency, or a federal savings association authorized to accept and execute trusts and doing business under authority granted by the office of thrift supervision may transfer all or part of its trust business in this state to another trust company, to a national bank authorized to accept and execute trusts and doing business under authority granted by the comptroller of the currency, or to a federal savings association authorized to accept and execute trusts and doing business under authority granted by the office of thrift supervision, if all of the following have occurred:

(1) Not less than sixty days before consummation of the transfer, either the transferor or transferee, or both, for each fiduciary account or relationship to be transferred, has given written notice, by regular mail to the most recent address shown on the records of the transferor, to all of the following that apply:

(a) Each court having jurisdiction over the fiduciary account or relationship;

(b) Each cofiduciary of the fiduciary account or relationship;

(c) Each surviving settlor of the trust;

(d) Each person that, alone or in conjunction with others, has the power to remove the trust company as fiduciary or appoint a successor fiduciary;

(e) Except in the case of a trust described in section 401(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a), as amended, each adult beneficiary currently receiving or entitled as a matter of right to receive a distribution of principal or income from the trust, estate, or fund;

(f) In the case of a trust described in section 401(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a), as amended, the employer or employee organization, or both, responsible for the maintenance of the trust.

(2) The transferor has filed a certified copy of the agreement for the sale with the superintendent of financial institutions.

(B)

(1) The transfer of a fiduciary account or relationship pursuant to division (A) of this section results in the transferee being substituted for the transferor as fiduciary as a matter of law and without necessity to do anything further.

(2) The transfer of a fiduciary account or relationship pursuant to division (A) of this section does neither of the following:

(a) Impair the right of any person that, alone or in conjunction with others, has the power to remove a fiduciary or appoint a successor fiduciary;

(b) Absolve or discharge a transferor from any liability arising out of its breach of any fiduciary duty or obligation to the account prior to the transfer.

Effective Date: 09-27-1996; 04-06-2007



Section 1111.09 - Trust service offices.

(A)

(1) A trust service office is any location established by a trust company as a place for either of the following:

(a) Persons seeking the services of the trust company, or information about those services, to contact representatives of the trust company regarding the trust company's business.

(b) The trust company's representatives to contact the trust company's customers, or potential customers, and their representatives.

(2) None of the following is a trust service office:

(a) Any location where a trust company conducts its operations but does not provide facilities for contact with its customers or contact by the public with the trust company;

(b) Any location that is the home or place of work or business or used for the convenience of the trust company's customer, potential customer, or a representative of a customer or potential customer where the trust company's representative's contact with its customer, potential customer, or a representative of a customer or potential customer is merely incidental to the purposes for which the location is maintained and to the activities conducted there;

(c) Any location where another person, including a financial institution, conducts its business and persons inquiring about trust services are merely referred to a trust company, even if referrals to a particular trust company are by exclusive arrangement and compensated.

(B) A trust company may, consistent with the trust company's safe and sound operation and the law, establish and maintain trust service offices at any location, including the following:

(1) If clearly identified and distinguished, at a location where another person, including a financial institution, also conducts business;

(2) If the trust company is a bank, savings and loan association, or savings bank, at any of its approved banking offices or main office or branches.

(C)

(1) A trust company shall give notice in writing to the superintendent of financial institutions prior to establishing, relocating, or closing a trust service office in this state.

(2) A trust company that is a bank doing business under authority granted by the superintendent also shall give notice in writing to the superintendent prior to establishing, relocating, or closing a trust service office outside this state.

Effective Date: 01-01-1997



Section 1111.10 - [Repealed].

Effective Date: 01-01-1968



Section 1111.11 - Trust company - powers and duties.

A trust company may receive and hold moneys or property, in trust or as custodian, from executors, administrators, assignees, guardians, trustees, corporations, or individuals, and engage in those activities constituting the trust business, and any activities incidental to the trust business, including any of the following:

(A) Acting as trustee under any instrument creating a trust for the care and management of property under the same circumstances and in the same manner as any other trustee;

(B) Accepting and executing any trusts, duties, and powers that may be granted to it regarding holding, managing, investing, or disposing of any property, real or personal, that may be committed or transferred to or vested in a trust estate and any rents, income, profits, and proceeds of that property or the sale of that property;

(C) Accepting and executing all trusts committed to it by order of any court of any state, the United States, or any country, to act as executor, administrator, assignee, guardian, receiver, or trustee, or in any other fiduciary capacity, and taking title to any real estate that is the subject of any trust committed to it by any court;

(D) Acting as agent for holding, managing, investing, or disposing of any property, real or personal, and any rents, income, profits, or proceeds of that property or the sale of that property;

(E) Acting as trustee under any mortgage, deed of trust, or indenture for securing bonds or other debt securities issued by any corporation, association, state, county, municipal corporation, or political subdivision;

(F) Accepting and executing any other corporate or municipal trusts;

(G) Acting as agent or trustee for registering, countersigning, or transferring certificates of stock, bonds, or other evidences of indebtedness of a corporation, association, state, county, municipal corporation, or political subdivision.

Effective Date: 01-01-1997



Section 1111.12 - Use of trust companies by courts.

(A) Any court in this state may direct moneys or property that are under its control, paid into court by parties to legal proceedings, or brought into court by reason of an order, judgment, or decree, to be placed with a trust company for safekeeping.

(B) Any court in this state may appoint a trust company to act as executor, administrator, assignee, guardian, receiver, or trustee, or in any other fiduciary capacity, for any estate or property of any kind.

(C) No trust company shall be required by a court to assume or execute any trust the trust company has not consented to assume or execute.

Effective Date: 01-01-1997



Section 1111.13 - Investing of trust funds.

(A)

(1) Except as provided in divisions (A)(2) and (G) of this section or as otherwise provided by the instrument creating the trust, a trust company acting as fiduciary under any instrument and having funds of the trust which are to be invested may, in addition to any other investments authorized to a trust company by law, invest them in any of the following:

(a) Forms of investments enumerated or described in, or made eligible for investment by, the Ohio Uniform Prudent Investor Act and sections 2109.37, 2109.371, 2109.372, and 5815.26 of the Revised Code, including, but not limited to, securities, stocks, bonds, or certificates of deposit issued by the trust company or any bank owned or controlled by the bank holding company that owns or controls the trust company.

(b) Any collective investment fund established and maintained by the trust company or by an affiliate of the trust company;

(c) The securities of any investment company, including any affiliated investment company, whether or not the trust company has invested other funds held by it in an agency or other nonfiduciary capacity in the securities of the same investment company or affiliated investment company.

(2) A trust company acting as fiduciary may not invest its trust funds in stock issued by the fiduciary itself except under one of the following circumstances:

(a) In the case of a testamentary instrument, when expressly permitted by the instrument creating the relationship and authorized by court order;

(b) In the case of an inter vivos instrument, when expressly permitted by the instrument or authorized by court order and in either case, only when directed to purchase or invest in the stock by a cofiduciary or other person other than the trust company who has the right under the terms of the instrument to direct the investment;

(c) When exercising rights to purchase its own stock or to purchase or convert securities convertible into its own stock if the rights were offered pro rata to the shareholders;

(d) To complement fractional shares acquired when the exercise of rights or receipt of a stock dividend results in fractional shareholdings.

(3) If the law or the instrument creating a trust expressly permits investment in direct obligations of the United States or an agency or instrumentality of the United States, unless expressly prohibited by the instrument, a trust company also may invest in no front end load money market mutual funds consisting exclusively of obligations of the United States or an agency or instrumentality of the United States and in repurchase agreements, including those issued by the trust company itself, secured by obligations of the United States or an agency or instrumentality of the United States, or in securities of other no load money market mutual funds whose portfolios are similarly restricted; and in collective investment funds established in accordance with section 1111.14 of the Revised Code or by an affiliate of the trust company and consisting exclusively of any direct obligations of the United States or an agency or instrumentality of the United States, notwithstanding division (A)(1)(c) of that section.

(B) A trust company acting in any fiduciary capacity or under any instrument has the right to retain any part of the trust or estate it receives, whether from the creator of the trust or the estate, at its inception or by later addition, or by addition by any other person who is authorized to make additions to the trust or estate, and any investments the trust company makes.

(C) Except as otherwise expressly provided by the instrument creating the fiduciary relationship, any trust company may exercise all voting, consenting, and dissenting rights, including the right to vote for the election of directors, pertaining to stocks, bonds, or other securities held by it in any fiduciary capacity, including rights pertaining to stocks, bonds, or other securities issued by the trust company in its individual corporate capacity and held by it in any fiduciary capacity, provided:

(1) In the case of any fiduciary relationship created prior to January 1, 1968, voting rights pertaining to any shares of a trust company's own stock held by it in a fiduciary relationship, if exercised, shall be exercised with respect to the election of directors, only in accordance with any provisions of law applicable to that election and without regard to the first paragraph of division (C) and divisions (C)(2)(a), (b), and (c) of this section, and those portions of division (C) of this section shall not be construed to be determinative of the voting rights or to be declaratory of a public policy with respect to the voting rights.

(2) In the case of any fiduciary relationship created on or after January 1, 1968, voting rights pertaining to any shares of a trust company's own stock held by it in a fiduciary relationship shall be exercised by it with respect to the election of directors, only if and as directed in writing by any person described in division (C)(2)(a), (b), or (c) of this section, provided that the person may not be the trust company, or a director, officer, or employee of the trust company except as to fiduciary relationships in which the director, officer, or employee is a settlor or beneficiary, or a nominee, agent, attorney, or subsidiary of the trust company:

(a) Any person, including a settlor or beneficiary, who has the right under the terms of the instrument under which shares are held to determine the manner in which shares shall be voted, or if there is no such person;

(b) Any person acting as cofiduciary under the instrument under which such shares are held, or if there is no such person;

(c) Any person, having the right of revocation or amendment of the instrument under which the shares are held.

(D) If there is more than one person having power to direct voting under division (C)(2)(a), (b), or (c) of this section and they fail to agree, each person shall have the right to direct voting with respect to the election of directors as to an equal number of shares.

(E) As used in this section:

(1) "Affiliated investment company" means any investment company that is any of the following:

(a) Sponsored by the trust company that is acting as fiduciary or by a trust company, bank, bank subsidiary corporation, or other corporation owned or controlled by the bank holding company that owns or controls the trust company that is acting as fiduciary;

(b) The result of any agreement with a trust company, bank, bank subsidiary corporation, or other corporation owned or controlled by the bank holding company that owns or controls the trust company that is acting as fiduciary;

(c) Established exclusively for the customers or accounts of the trust company that is acting as fiduciary or of a trust company, bank, bank subsidiary corporation, or other corporation owned or controlled by the bank holding company that owns or controls the trust company that is acting as fiduciary;

(d) Provided with investment advisory, brokerage, transfer agency, registrar, management, shareholder servicing, custodian, or any related services by the trust company that is acting as fiduciary or by a trust company, bank, bank subsidiary corporation, or other corporation owned or controlled by the bank holding company that owns or controls the trust company that is acting as fiduciary.

(2) "Cofiduciary" includes, but is not limited to, a cotrustee, coexecutor, coadministrator, coguardian, co-agent, and any person who, under the terms of the instrument creating the fiduciary relationship, has the right or power to direct, approve or consent to, or be consulted with respect to, the making, retention, or sale of investments under the instrument.

(3) "Instrument" includes, but is not limited to, any will, declaration of trust, agreement of trust, agency, or custodianship, or court order creating a fiduciary relationship.

(4) "Reasonable fee" means compensation or payment, the receipt of which would not constitute a breach of fiduciary duty under section 36 of the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-35.

(F) Shares as to which the voting rights with respect to the election of directors may not be exercised under this section shall not be considered as outstanding for the purpose of computing the voting power of the corporation or of its shares of any class with respect to the election of directors.

(G) This section does not authorize a trust company acting as a probate fiduciary to perform any act prohibited by section 2109.44 of the Revised Code, unless the act is authorized by the instrument creating the trust.

(H) A trust company making an investment of trust funds in an affiliated investment company, or a bank or other corporation owned or controlled by the bank holding company that owns or controls the trust company, may charge a reasonable fee for investment advisory, brokerage, transfer agency, registrar, management, shareholder servicing, custodian, or any related services provided to an affiliated investment company. The fee may be in addition to the compensation that the trust company is otherwise entitled to receive from the trust, provided that the fee is charged as a percentage of either asset value or income earned or actual amount charged and is disclosed at least annually by prospectus, account statement, or any other written means to all persons entitled to receive statements of account activity.

(I) A trust company making an investment of trust funds in the securities of an affiliated investment company pursuant to division (A)(1)(c) of this section shall, when providing any periodic account statements to the trust fund, report the net asset value of the shares comprising the investment of the trust fund in the affiliated investment company.

(J) If a trust company making an investment of trust funds in the securities of an affiliated investment company pursuant to division (A)(1)(c) of this section invests the funds in any mutual fund, the trust company shall disclose, in at least ten-point boldface type, by prospectus, account statement, or any other written means to all persons entitled to receive statements of account activity, that the mutual fund is not insured or guaranteed by the federal deposit insurance corporation or by any other government agency or government-sponsored agency of the federal government or of this state.

Effective Date: 03-22-1999; 01-01-2007



Section 1111.14 - Collective investments.

A trust company may do any of the following:

(A) Collectively invest assets it holds in any fiduciary capacity in any investment authorized by the superintendent of financial institutions, subject to all of the following conditions that apply:

(1) The collective investment is not prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship for any of the following reasons:

(a) The investment is being made collectively;

(b) The character of some or all of the other fiduciary relationships for which assets are also invested;

(c) Any relationship, other than as an investing fiduciary, the trust company or any affiliate of the trust company has to the investment;

(d) Any relationship any other person has to the collective investment.

(2) The collective investment is a proper investment for the assets. In determining whether the collective investment is a proper investment for the assets, the collective investment shall be considered as a whole, with consideration being given to all assets held in the collective investment, and the inclusion of any asset that would not independently be a proper investment shall not be determinative.

(3) If the trust company is not the sole fiduciary of the assets, the trust company has procured the written consent of the cofiduciaries to the investment. Any person serving with a trust company as a cofiduciary of property in this state has the authority to consent to the investment of the property in a collective investment vehicle that either is established or managed by the cofiduciary trust company or an affiliate of the cofiduciary trust company or in which the cofiduciary participates in the formation, ownership, or operation.

(B) Establish and maintain one or more collective investment funds, consistent with regulations adopted by the comptroller of the currency and rules adopted by the superintendent, for the collective investment of assets held by the trust company or any of its affiliates in any fiduciary capacity, to which funds both of the following apply:

(1) The trust company may charge a reasonable fee for the management of a collective investment fund, provided that the amount of the fee shall not exceed an amount commensurate with the value of legitimate services of tangible benefit to the participant that the participant would not have received if no assets of the participant had been invested in participations in the fund. However, in the case of investments by a collective investment fund in an affiliated investment company, the trust company may charge a fee as provided in division (B)(2) of this section. Any fee received by the trust company may be charged either to the income or principal of the fund or apportioned between them. The trust company may charge a fee for reasonable expenses incurred in the administration of the fund . A trust company shall not charge a fee for expenses incurred in establishing or reorganizing the fund.

(2) A collective investment fund may invest in any affiliated investment company, provided that any fee that is paid to the trust company or person owned or controlled by the bank holding company that owns or controls the trust company is a reasonable fee for the services provided. Any such fee may be in addition to compensation that the trust company is otherwise entitled to receive .

A collective investment fund that invests in an affiliated investment company shall, when providing any periodic account statements to the trust fund, report the net asset value of the shares comprising the investment of the trust fund in the affiliated investment company.

If a collective investment fund invests in an affiliated investment company , the collective investment fund shall disclose, in at least ten-point boldface type, by prospectus, by annual account statement, or by any other written means to all persons entitled to receive statements of account activity, that the affiliated investment company is not insured or guaranteed by the federal deposit insurance corporation or by any other government agency or government-sponsored agency of the federal government or of this state.

(C) Participate in the formation, ownership, or operation of one or more fiduciary investment companies established and operated in accordance with rules adopted by the superintendent.

Effective Date: 01-01-1997; 01-01-2007



Section 1111.15 - Purchase of services or products.

(A) A trust company acting in any fiduciary capacity, including, but not limited to, the capacities described in section 1111.11 of the Revised Code, may purchase any service or product, including, but not limited to, insurance or securities underwritten or otherwise distributed by the trust company or by an affiliate, through or directly from the trust company or an affiliate or from a syndicate or selling group that includes the trust company or an affiliate, provided that the purchase is otherwise prudent under the Ohio Uniform Prudent Investor Act and the compensation for the service or product is reasonable and is not prohibited by the instrument governing the fiduciary relationship. The compensation for the service or product may be in addition to the compensation that the trust company is otherwise entitled to receive from the fiduciary account.

(B) A trust company shall disclose at least annually any purchase authorized by this section that was made by the trust company during that reporting period. The disclosure shall be given, in writing or electronically, to all persons entitled to receive statements of account activity, and shall include any capacities in which the trust company or an affiliate acts for the issuer of the securities or the provider of the products or services and the fact that the trust company or an affiliate may have an interest in the products or services.

(C) This section shall apply to the purchase of securities made at the time of the initial offering of the securities or at any time thereafter.

Effective Date: 03-14-2003; 01-01-2007



Section 1111.16 - Fiduciary capacity for holding money and property.

(A) A trust company may receive and hold money and other property in a fiduciary capacity generally in trust as trustee unless the instrument or other authority appointing the trust company as trustee directs that the money and property be held, in whole or in part, separately from other money and property held in a fiduciary capacity.

(B) Moneys held in a fiduciary capacity by a trust company may, pending distribution, payment of current obligations, or investment, be treated as a deposit in the trust company. Such moneys may also be deposited in an affiliate of the trust company that is authorized to receive deposits, or in any other institution that is authorized to receive deposits. In the event the trust company, affiliate, or other institution in which such moneys are deposited becomes insolvent, closes, or is suspended, the claims for such moneys shall be preferred. The assets of the trust company, affiliate, or other institution in which such moneys are deposited shall be impressed with a trust for the payment of such claims.

Effective Date: 01-01-1997



Section 1111.17 - Will, trust instrument or other authority governs.

Any will, trust instrument, or other authority under which a trust company acts shall govern the trust company in receiving, holding, investing, and distributing money and other property the trust company holds in a fiduciary capacity.

Effective Date: 01-01-1997



Section 1111.18 - Separating fiduciary assets and records.

(A) A trust company shall segregate all assets held in any fiduciary capacity from the trust company's own assets, and shall keep its fiduciary records separate and distinct from the trust company's other records.

(B) A trust company shall not use funds received in any fiduciary capacity in conducting the trust company's business. However, if the trust company is a bank, savings and loan association, or savings bank authorized to engage in business in addition to trust business, the trust company may invest the funds received in a fiduciary capacity in a deposit account or instrument of the trust company as specifically permitted by section 1111.13 of the Revised Code. No person shall access any property held by a trust company in trust to satisfy a liability of the trust company.

(C) A trust company shall not accept or, if the trust company is a bank, savings and loan association, or savings bank authorized to engage in business in addition to trust business, shall not in its trust department accept, deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes.

Effective Date: 01-01-1997



Section 1111.19 - [Repealed].

Effective Date: 2008 SB196 07-06-2009



Section 1111.20 - [Repealed].

Effective Date: 01-01-1968



Section 1111.21 - Stated capital security for faithful discharge of duties.

(A) The stated capital of a trust company, with the liabilities of the shareholders existing under the terms of the shares, shall be held as security for the faithful discharge of the duties undertaken by the trust company in respect to any trust or in any fiduciary capacity.

(B)

(1) Except as provided in division (B)(2) of this section, no bond or other security shall be required from any trust company with respect to any trust or when the trust company is appointed executor, administrator, guardian, trustee, receiver, assignee, or safekeeping agent.

(2) A court or officer appointing a trust company executor, administrator, guardian, trustee, receiver, assignee, or safekeeping agent may, upon proper application, require the trust company to give security for the faithful performance of its duties. The court or officer may revoke the appointment if the trust company fails to give the security required.

Effective Date: 01-01-1997



Section 1111.22 - Records kept separate.

(A) A trust company shall keep separate and complete records for each fiduciary account or relationship, including a record of any securities constituting assets of each particular estate, trust, or account.

(B) A trust company may place securities it holds in any fiduciary capacity with a qualified custodian of securities. A qualified custodian of securities that has custody of securities held by a trust company in a fiduciary capacity may place those securities with another qualified custodian of securities.

(C) A trust company may register and hold securities it holds in any fiduciary capacity in its own name, in the name of a nominee, or, if appropriate to the securities, in bearer form. A custodian of securities that has custody of securities held by a trust company in a fiduciary capacity may hold or place those securities in the name of the trust company, the custodian's own name, the name of either of their nominees, or, if appropriate to the securities, in bearer form.

(D) A trust company, and a custodian of securities that has custody of securities held by a trust company in any fiduciary capacity, may hold securities it holds in any fiduciary capacity, including those held in bearer form, in bulk, whether or not the securities are certificated, without certification of ownership attached to the securities.

(E) A trust company is liable to an estate, trust, or other fiduciary account for any loss resulting from any acts or omissions of the trust company, a nominee, or a custodian of securities relating to securities the trust company holds in any fiduciary capacity.

(F)

(1) A trust company that serves as a cofiduciary may, with the consent of the other cofiduciaries, do any of the following:

(a) Place securities it holds in any fiduciary capacity with a custodian of securities, as provided in division (B) of this section;

(b) Register and hold securities it holds in any fiduciary capacity in its own name, in the name of a nominee, or in bearer form, as provided in division (C) of this section;

(c) Hold securities it holds in any fiduciary capacity in bulk, as provided in division (D) of this section.

(2) Any person that serves as a cofiduciary with a trust company for any property in this state consisting of securities may consent to the trust company taking any of the actions authorized by division (F)(1) of this section.

Effective Date: 01-01-1997



Section 1111.23 - Requirements for oaths, affidavits and signatures.

(A)

(1) Whenever an executor, administrator, guardian, or conservator of estates, assignee, receiver, depositary, safekeeping agent, or trustee is required to take and subscribe an oath or to make an affidavit, a trust company acting in that capacity may satisfy the requirement through the oath or affidavit of any authorized officer.

(2) A trust company that takes and subscribes an oath or makes an affidavit is liable for its failure to perform any of the duties required by law to be performed by an individual acting in like capacity, and is subject to the same penalties for the failure as would be applicable to an individual.

(B) In proceedings in any probate court or court of record that are connected with any authority exercised under Chapters 1101. to 1127. of the Revised Code, all accounts, returns, and other papers may be signed and sworn to on behalf of a trust company by any authorized officer of the trust company.

Effective Date: 01-01-1997



Section 1111.24, 1111.25 - [Repealed].

Effective Date: 01-01-1968



Section 1111.26 - Regulation by superintendent and division of financial institutions.

(A) Any trust company is subject to all powers of, and remedies and sanctions available to, the superintendent of financial institutions and the division of financial institutions under Chapters 1101. to 1127. of the Revised Code, in addition to the specific powers, remedies, and sanctions provided for in this chapter.

(B)

(1) With regard to a trust company that is not a bank doing business under authority granted by the superintendent, "regulated person," as used in division (B) of this section, means a director, officer, employee, or controlling shareholder of or agent for the trust company or a person who participates in the management of the trust company, whether or not the person is assigned to an office of the trust company in this state or specifically to the trust company's trust business in this state.

(2) An order to cease and desist issued under section 1121.32 of the Revised Code, a removal or prohibition order issued under section 1121.33 of the Revised Code, or a suspension order issued under section 1121.34 of the Revised Code, which order is issued against a regulated person who is a regulated person because of the person's relationship with a trust company doing trust business in this state that is not a bank doing business under authority granted by the superintendent, does not affect the relationship between the regulated person and the trust company except as it relates to the conduct of the trust company's trust business in this state.

Effective Date: 01-01-1997



Section 1111.27 - Reporting to superintendent.

Each trust company licensed under this chapter shall file with the superintendent of financial institutions any report the superintendent may require, in the form and manner and containing the information prescribed by the superintendent.

Effective Date: 01-01-1997



Section 1111.28 - Court order for investigation of trust.

(A) Any judge of a court by order of which a trust company is acting in a fiduciary capacity may, upon the judge's own motion or upon the written application of any party interested in the trust estate, appoint suitable persons to investigate the affairs and management of the trust company concerning the trust. The persons who conduct the investigation shall make a sworn report to the court of the investigation. The expense of the investigation shall be taxed as costs, either against the party requesting it or against the assets of the trust, as the court decrees. The court may examine any officers of the trust company, under oath or affirmation, as to the trust, or as to the affairs and management of the trust company, while the court is considering its appointment. The examination and answers of an authorized officer of a trust company under oath shall be received as the examination and answers of the trust company. The court may compel any of the officers of the trust company to attend these examinations and to answer questions relating to the proceedings.

(B) For any cause applicable to natural persons serving in the same capacity, the court may order that the trust company promptly settle the trust.

Effective Date: 01-01-1997



Section 1111.29 - [Repealed].

Effective Date: 01-01-1968



Section 1111.31 - Ceasing trust business.

(A) A trust company licensed under this chapter may cease doing trust business and voluntarily surrender its license to solicit or engage in trust business in this state, and as a consequence be relieved of the necessity to comply with the requirements of this chapter, only with the consent of the superintendent of financial institutions.

(B) A trust company proposing to cease doing trust business in this state shall submit both of the following to the superintendent:

(1) A certified copy of the resolution of the trust company's board of directors reflecting the board's decision the trust company should cease doing trust business in this state and adopting a plan for winding up its trust business in this state;

(2) The trust company's plan for winding up its trust business in this state.

(C) The superintendent may approve or deny the trust company's plan for winding up its trust business in this state based on the superintendent's evaluation of whether the plan provides adequate protection for those persons and interests the trust company serves as a fiduciary. The superintendent's approval may be subject to any condition the superintendent determines appropriate under the circumstances.

(D) During the implementation of a trust company's plan for winding up its trust business in this state, the superintendent shall retain the authority to supervise the trust company and may conduct any examination relating to either the trust company or the plan the superintendent considers necessary or appropriate.

(E) If the superintendent has reason to conclude that the trust company is not safely or expeditiously implementing the approved plan for winding up the trust company's trust business in this state, the superintendent may do either of the following:

(1) Begin revocation proceedings under section 1111.32 of the Revised Code;

(2) Take possession of the trust company's trust business in this state in the same manner, with the same effect, and subject to the same rights accorded to the trust company under section 1111.32 of the Revised Code.

(F) The superintendent shall cancel the trust company's license to do trust business in this state if the superintendent has approved the trust company's plan for winding up its trust business in this state and all of the following conditions that apply to the trust company have been met:

(1) The trust company has completed its plan for winding up its trust business in this state consistent with any conditions imposed by the superintendent in approving the plan.

(2) The trust company has been relieved in accordance with the law of all duties as trustee, executor, administrator, registrar of stocks and bonds, or any other fiduciary under court, private, or other appointment the trust company had accepted.

(3) If the trust company has its principal place of business in this state, the trust company has, in accordance with the law, wound up its trust business in each of the other jurisdictions in which the trust company solicited appointment or served as a fiduciary or engaged in trust business.

(4) If the trust company has its principal place of business in this state and is authorized to engage in no other business than trust business, the trust company is being liquidated in accordance with Chapter 1125. of the Revised Code.

(G) Upon the superintendent's canceling the trust company's license to do trust business in this state, the company shall no longer, without obtaining a license from the superintendent, do either of the following:

(1) Solicit or engage in trust business in this state;

(2) If the trust company has its principal place of business in this state, solicit or engage in trust business in any jurisdiction.

Effective Date: 01-01-1997



Section 1111.32 - Revoking or suspending license.

(A) If the superintendent of financial institutions determines, after notice in accordance with section 1121.37 of the Revised Code and opportunity for hearing in accordance with section 1121.38 of the Revised Code, that any of the following factors is true, the superintendent may revoke a trust company's license to do trust business in this state:

(1) The existence of the trust company, or its authority to transact business, has been terminated or suspended under the laws of the state or country in which the trust company is incorporated.

(2) The trust company's authority to transact trust business has been terminated or suspended under the laws of the state or country in which the trust company is incorporated, or its license to engage in trust business has been terminated or suspended under the laws of any other jurisdiction in which the trust company had been licensed to engage in trust business.

(3) A receiver, liquidator, or conservator has been appointed for the trust company under the laws of the state or country in which the trust company is incorporated or for its business in any other jurisdiction in which the trust company transacts business.

(4) The trust company is violating or has violated, or the superintendent has reasonable cause to believe is about to violate, any of the following:

(a) A law or rule;

(b) A condition imposed by the superintendent in writing in connection with approving an application or notice or granting any other request of the trust company;

(c) A written agreement the trust company entered into with the superintendent;

(d) A cease and desist order issued by the superintendent under section 1121.32 of the Revised Code.

(5) The trust company is engaging or has engaged, or the superintendent has reasonable cause to believe is about to engage, in any unsafe or unsound practice.

(6) The trust company has ceased to pay its debts in the ordinary course of business, is incapable of paying its debts as they mature, has liabilities in excess of its assets, or is subject to or has applied for an adjudication in bankruptcy, reorganization, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law.

(7) The trust company has ceased or failed to conduct trust business in this state.

(8) The trust company has failed to pay any fees, charges, forfeitures, or penalties assessed under Chapters 1101. to 1127. of the Revised Code.

(B)

(1) If the superintendent has reasonable cause to believe any of the factors in division (A) of this section is true, and the superintendent determines it is necessary to protect the persons and interests in this state that the trust company serves as a fiduciary or the property in this state that the trust company holds title to or an interest in as a fiduciary, the superintendent may immediately suspend the trust company's license to do trust business in this state.

(2) Within ten days after the order suspending a trust company's license to do trust business in this state is served upon it, the trust company may apply to the court of common pleas of any county in this state in which the trust company is doing business, or the court of common pleas of Franklin county, for an injunction setting aside, limiting, or suspending enforcement of the suspension order pending an opportunity for hearing on whether the trust company's license to do trust business in this state should be revoked, and the court has jurisdiction to issue the injunction.

Effective Date: 01-01-1997



Section 1111.33 - Liquidating assets.

(A) If the superintendent of financial institutions revokes a trust company's license to do trust business in this state pursuant to division (A) of section 1111.32 of the Revised Code, the superintendent may take possession of the trust company's trust business in this state and may appoint a receiver for the liquidation of the trust business in this state. If the trust company has its principal place of business in this state, the superintendent may take possession of, and appoint a receiver for the liquidation of, its entire trust business wherever it is conducted.

(B) The superintendent's taking possession of, and appointing a receiver for the liquidation of, a trust company's trust business in this state under division (A) of this section and the liquidation of the trust company's trust business in this state shall be conducted in accordance with the procedures and subject to the rights, powers, duties, requirements, and limitations provided in Chapter 1125. of the Revised Code for taking possession of the business and property and liquidation of a bank, except for the following:

(1) After payment of the expenses of the liquidation and claims against the trust company arising from its doing trust business in this state in accordance with divisions (A) and (B) of section 1125.25 of the Revised Code, the receiver shall distribute any remaining funds from the liquidation of the trust company's trust business in this state to the receiver for liquidation of the trust company's trust business in another state of the United States or for conducting a liquidation of all or part of the trust company's trust business under laws of the United States, or equitably among the receivers if the trust company's trust business is being liquidated under the laws of more than one other state or the United States, for payment of the expenses of liquidation and claims against the trust company's trust business. If there is no liquidation of the trust company's trust business under way in any other state or under laws of the United States, the receiver shall, after satisfying the requirements of divisions (A) and (B) of section 1125.25 of the Revised Code, pay any remaining funds from the liquidation of the trust company's trust business in this state to the trust company.

(2) When the receiver has completed the liquidation of the trust company's trust business in this state, the receiver shall, with notice to the superintendent, petition the court for an order declaring the trust company's trust business in this state is properly wound up in the manner provided in section 1125.30 of the Revised Code. Upon the filing of the petition, the court shall proceed as provided in section 1125.30 of the Revised Code.

An order issued by the court pursuant to a petition filed under division (B)(2) of this section shall comply with section 1125.30 of the Revised Code. However, the order shall only declare the trust company's trust business in this state has been properly wound up and shall not declare the trust company is dissolved. The court may make whatever additional orders and grant whatever additional relief the court determines is proper upon the evidence submitted.

Once the order is issued declaring the trust company's trust business in this state is properly wound up, both of the following shall occur:

(a) The trust company shall, except for any further winding up, cease soliciting or engaging in trust business in this state and, if the trust company has its principal place of business in this state, cease soliciting or engaging in trust business in any jurisdiction.

(b) The receiver shall promptly file, with both the secretary of state and the superintendent, a copy of the order, certified by the clerk of the court.

(C) If the trust company is a bank doing business under authority granted by the superintendent, all of the following apply:

(1) If the trust company is being liquidated under Chapter 1125. of the Revised Code, the trust company's trust business shall also be liquidated even if there would not be independent grounds for liquidation of the trust business under this section.

(2) If the trust company's trust business is being liquidated under this section and the trust company as a whole is being liquidated under Chapter 1125. of the Revised Code, the liquidations shall be merged.

(3) If the trust company is not authorized to engage in any business other than trust business, its liquidation shall be of the company as a whole, conducted under Chapter 1125. of the Revised Code and completed by the dissolution of the trust company.

Effective Date: 01-01-1997



Section 1111.99 - [Repealed].

Effective Date: 2008 SB196 07-06-2009






Chapter 1113 - BANKS - FORMATION

Section 1113.01 - Incorporating a bank.

(A) Five or more natural persons, at least one of whom is a resident of this state, may, with the approval of the superintendent of financial institutions, incorporate a bank.

(B) The persons proposing to incorporate a bank shall apply for approval of the proposed bank by submitting the application prescribed by the superintendent, which application shall include all of the following:

(1) The proposed articles of incorporation;

(2) An application for reservation of a name in accordance with section 1103.07 of the Revised Code, if reservation is desired by the incorporators and has not been previously filed;

(3) The location and a description of the proposed initial banking office;

(4) Information to demonstrate the proposed bank will satisfy the requirements of division (C) of section 1113.03 and any other provision of the Revised Code identified by the superintendent.

(C) Notwithstanding division (A) of this section, a corporation may act as the sole incorporator of a bank if either of the following applies:

(1) The corporation is registered with the board of governors of the federal reserve system as a bank holding company;

(2) The superintendent determines the corporation is intending to form either of the following:

(a) A bank that functions solely in a trust or fiduciary capacity and that meets all of the requirements set forth in section 2(c)(2)(D) of the "Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C. 1841(c)(2)(D), as amended;

(b) A bank that engages only in credit card operations, does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others, does not accept any savings or time deposit of less than one hundred thousand dollars, maintains only one office that accepts deposits, and does not engage in the business of making commercial loans.

Effective Date: 01-01-1997



Section 1113.02 - [Repealed].

Effective Date: 01-01-1997



Section 1113.03 - Notice of the proposed incorporation.

(A) Within ten days after receipt from the superintendent of financial institutions of notice of acceptance of an application for approval to incorporate a bank, the incorporators shall publish notice of the proposed incorporation in a newspaper of general circulation in the county where the bank's initial banking office is to be located. The incorporators shall publish the notice once a week for two weeks and furnish a certified copy of it to the superintendent. The notice shall specify the name of the proposed bank, its location, the amount of the proposed capital, the names of the incorporators, the address of the superintendent, and the date by which comments on the application must be filed with the superintendent, which date shall be thirty days after the date of the first publication of the notice.

(B) If any comments on the application are filed with the superintendent within the thirty-day period prescribed in division (A) of this section, the superintendent shall determine whether the comments are relevant to the requirements for incorporation of a bank and, if so, investigate the comments in the manner the superintendent considers appropriate.

(C) The superintendent shall examine all of the facts connected with the application to determine if all of the following requirements are met:

(1) The articles of incorporation, application for reservation of name, applicable fees, and other items required meet the requirements of the Revised Code.

(2) The convenience and needs of the public will be served by the proposed bank.

(3) The population and economic characteristics of the area primarily to be served afford reasonable promise of adequate support for the proposed bank.

(4) The competence, experience, and integrity of the proposed directors and officers are such as to command the confidence of the community and warrant the belief that the business of the proposed bank will be honestly and efficiently conducted.

(5) The capital of the proposed bank is adequate in relation to the amount and character of the anticipated business of the bank and the safety of prospective depositors.

(D) Within one hundred eighty days following the date of acceptance of the application, the superintendent shall approve or disapprove the incorporation of the proposed bank upon the basis of the examination. In giving approval, the superintendent may impose conditions to be met prior to the issuance of a certificate of authority to commence business under section 1113.09 of the Revised Code.

(E) If the superintendent approves the application, the superintendent shall make a certificate to that effect and forward the certificate and the articles of incorporation of the proposed bank to the secretary of state for filing.

Effective Date: 01-01-1997



Section 1113.04 - [Repealed].

Effective Date: 01-01-1997



Section 1113.05 - Amendments to articles of incorporation.

(A) Before any subscription to shares has been received, the incorporators may, by unanimous written action and subject to division (E) of this section, adopt amendments to the bank's articles of incorporation or amended articles of incorporation to change any provision of, or add any provision that may properly be included in, the articles of incorporation.

(B) Amended articles of incorporation shall set forth all provisions required in, and only provisions that may properly be in, original articles of incorporation or amendments to articles of incorporation at the time the amended articles of incorporation are adopted, and shall state that they supersede the existing articles of incorporation.

(C)

(1) Upon their adoption of any amendment to a bank's articles of incorporation, the incorporators shall send to the superintendent of financial institutions a certificate, signed by all the incorporators, containing a copy of the resolution adopting the amendment and a statement of the manner of and basis for its adoption.

(2) Upon their adoption of amended articles of incorporation, the incorporators shall send to the superintendent a copy of the amended articles of incorporation, accompanied by a certificate, signed by all the incorporators, containing a copy of the resolution adopting the amended articles of incorporation and a statement of the manner of and basis for its adoption.

(D) Upon receiving a certificate required by division (C) of this section, the superintendent shall conduct whatever examination the superintendent considers necessary to determine if both of the following conditions are satisfied:

(1) The amendment or amended articles of incorporation and the manner of and basis for adoption comply with the requirements of the Revised Code;

(2) The amendment or amended articles of incorporation will not adversely affect the interests of the bank's depositors and creditors and the convenience and needs of the public.

(E)

(1) Within sixty days after receiving a certificate required by division (C) of this section, the superintendent shall approve or disapprove the amendment or amended articles of incorporation. If the superintendent approves the amendment or amended articles of incorporation, the superintendent shall forward a certificate of that approval, a copy of the certificate required by division (C) of this section, and, in the case of amended articles of incorporation, a copy of the amended articles of incorporation, to the secretary of state, who shall file the documents. Upon filing by the secretary of state, the amendment or amended articles of incorporation shall be effective.

(2) If the superintendent fails to approve or disapprove the amendment or amended articles of incorporation within sixty days after receiving a certificate required by division (C) of this section, the bank shall forward a copy of the certificate and, in the case of amended articles of incorporation, a copy of the amended articles of incorporation, to the secretary of state, who shall file the documents. Upon filing by the secretary of state, the amendment or amended articles of incorporation shall be effective.

Effective Date: 01-01-1997



Section 1113.06 - Share subscriptions - election of directors.

(A) After the secretary of state has filed the articles of incorporation and certificate of approval of the superintendent of financial institutions, the incorporators, or a majority of them, shall order books to be opened for subscription to the bank's shares. An installment of not less than ten per cent of the subscription price of each share shall be payable at the time of making the subscription, and the balance shall be payable as soon thereafter as the board of directors requires.

(B) When the bank's shares have been fully subscribed, the incorporators, or a majority of them, shall certify this fact in writing to the superintendent. The superintendent shall file the certification with the secretary of state.

(C) Upon their compliance with division (B) of this section, at least a majority of the incorporators shall give not less than ten days' notice in writing by mail to the shareholders who have not waived the notice to meet at a specified time and place for the purpose of adopting a code of regulations, electing directors, and transacting any other business authorized by section 1113.08 of the Revised Code. The shareholders shall meet for those purposes at the time and place specified.

(D) The incorporators shall not receive any subscriptions for shares after the election of directors.

Effective Date: 01-01-1997



Section 1113.07 - [Repealed].

Effective Date: 01-01-1997



Section 1113.08 - Certificate of authority to commence business.

(A) A bank organized under Chapter 1113. of the Revised Code shall not accept deposits, incur indebtedness, or transact any business except business that is incidental to its organization or to the obtaining of subscriptions to or payment for its shares until the bank receives a certificate of authority to commence business issued by the superintendent of financial institutions.

(B) The bank shall file a report with the superintendent when it has done everything required before it can be authorized to commence business and when the subscriptions for the bank's shares have been fully paid in, in the amounts fixed by the superintendent.

(C) Upon receipt of the report referred to in division (B) of this section, the superintendent shall examine the affairs of the bank and determine whether the bank has complied with all requirements necessary to entitle it to engage in business.

Effective Date: 01-01-1997



Section 1113.09 - Superintendent of financial institutions to issue certificate of authority to commence business.

(A) The superintendent of financial institutions shall issue a certificate of authority to commence business if:

(1) The superintendent is satisfied, based upon the examination conducted pursuant to section 1113.08 of the Revised Code and any other facts within the knowledge of the superintendent, that the bank is otherwise entitled to commence business;

(2) With respect to a bank that, upon commencing business, would be authorized to accept deposits other than trust funds, the superintendent has received from the federal deposit insurance corporation (FDIC) confirmation that the FDIC has approved the bank's application to become an insured bank as defined in section 3(h) of the "Federal Deposit Insurance Act," 92 Stat. 614 (1978), 12 U.S.C.A. 1813(h). A bank is not required to become an insured bank as defined in section 3(h) of the "Federal Deposit Insurance Act" if, by the terms of its articles of incorporation, it is not permitted to solicit or accept deposits other than trust funds.

(B) The bank shall cause the certificate of authority to commence business to be published once a week for two successive weeks in a newspaper of general circulation in the county where the bank's initial banking office is located.

(C) For purposes of this section, "trust funds" means funds held in a fiduciary capacity and includes, but is not limited to, funds held as trustee, executor, administrator, guardian, or agent.

Effective Date: 01-01-1997



Section 1113.10 to 1113.20 - [Repealed].

Effective Date: 01-01-1997



Section 1113.21 to 1113.29 - [Repealed].

Effective Date: 01-01-1968






Chapter 1115 - BANKS - ACQUISITIONS AND REORGANIZATIONS

Section 1115.01 - Converting state bank into national.

(A)

(1) A state bank may do any of the following:

(a) Convert into a national bank if the conversion is approved by both the comptroller of the currency and the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the bank's articles of incorporation require, of the outstanding shares of each class of the bank's stock;

(b) Convert into a federal savings association if the conversion is approved by both the office of thrift supervision and the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the bank's articles of incorporation require, of the outstanding shares of each class of the bank's stock;

(c) Convert into a savings and loan association pursuant to section 1151.64 of the Revised Code or the laws of another state if the conversion is approved by the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the bank's articles of incorporation require, of the outstanding shares of each class of the bank's stock;

(d) Convert into a savings bank pursuant to section 1161.631 of the Revised Code or the laws of another state if the conversion is approved by the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the bank's articles of incorporation require, of the outstanding shares of each class of the bank's stock;

(e) Convert into a bank doing business under authority granted by the bank regulatory authority of another state, pursuant to the laws of that state, if the conversion is approved by the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the bank's articles of incorporation require, of the outstanding shares of each class of the bank's stock.

(2) A state bank that converts into a national bank, a bank doing business under authority granted by the bank regulatory authority of another state, or a federal savings association shall, immediately upon the conversion being effective, file with the superintendent of financial institutions all information the superintendent determines is necessary to reflect in the state's records that the bank or federal savings association is no longer a corporation organized and doing business under the laws of this state.

(B)

(1) A national bank, bank doing business under authority granted by the bank regulatory authority of another state, savings association, or savings bank may, with the approval of the superintendent, convert into a state bank.

(2) A national bank, bank doing business under authority granted by the bank regulatory authority of another state, savings association, or savings bank proposing to convert into a state bank shall submit to the superintendent an application for the superintendent's approval of the conversion that includes all of the following:

(a) A plan of conversion;

(b) The proposed articles of incorporation and code of regulations of the proposed state bank;

(c) An officers' certification that the directors and shareholders of the national bank, bank doing business under authority granted by the bank regulatory authority of another state, savings association, or savings bank have approved the plan of conversion and the proposed articles of incorporation and code of regulations in accordance with the applicable state or federal law and with the bank's, savings association's, or savings bank's articles of association or incorporation and code of regulations or bylaws;

(d) Any other information the superintendent requires.

(3) Within ten business days after receiving an application required under division (B)(2) of this section, the superintendent shall determine whether to accept the application. Within ninety days after accepting an application required under division (B)(2) of this section, the superintendent shall approve or disapprove the application. In determining whether to approve the bank's, savings association's, or savings bank's conversion into a state bank, the superintendent shall consider all of the following:

(a) The adequacy of the capital and paid-in capital of the proposed state bank;

(b) Whether the competence, experience, and integrity of each director, executive officer, and controlling shareholder of the proposed state bank meet the criteria for acquiring control of a state bank as provided in section 1115.06 of the Revised Code;

(c) Whether the proposed state bank affords reasonable promise of successful operation;

(d) Whether the proposed state bank meets the requirements of Chapters 1101. to 1127. of the Revised Code.

(4) The superintendent may condition an approval of the conversion of a national bank, bank doing business under authority granted by the bank regulatory authority of another state, savings association, or savings bank into a state bank in any manner the superintendent considers appropriate.

(5)

(a) If the superintendent approves a conversion of a national bank, bank doing business under authority granted by the bank regulatory authority of another state, savings association, or savings bank into a state bank, the superintendent shall forward a certificate of the approval of the conversion and the state bank's articles of incorporation to the secretary of state, and shall issue to the new state bank a certificate of authority to commence business as a state bank.

(b)

(i) In the case of a state bank resulting from the conversion of a savings association organized under Chapter 1151. of the Revised Code or a savings bank organized under Chapter 1161. of the Revised Code, the secretary of state shall file the certificate of the superintendent's approval of the conversion and the state bank's articles of incorporation in a manner reflecting the corporation is no longer doing business under Chapter 1151. or 1161. of the Revised Code.

(ii) In the case of a state bank resulting from the conversion of a national bank, a bank, savings association, or savings bank doing business under authority granted by the regulatory authority of another state, or a federal savings association, the secretary of state shall file the certificate of the superintendent's approval of the conversion and the state bank's articles of incorporation in a manner reflecting the state bank is newly authorized to do business under the laws of this state.

(6) The conversion shall be effective on the date indicated in the superintendent's approval. Without further act or deed, the state bank resulting from the conversion shall have all property, rights, interests, and powers of its predecessor bank, savings association, or savings bank within the limits of the charter of the resulting state bank, and all duties, trusts, obligations, and liabilities of the predecessor bank, savings association, or savings bank shall continue in the state bank resulting from the conversion.

Effective Date: 05-21-1997



Section 1115.02, 1115.021 - Amended and Renumbered RC 1105.01, 1105.02.

Effective Date: 01-01-1997



Section 1115.03 - [Repealed].

Effective Date: 01-01-1997



Section 1115.04 - Amended and Renumbered RC 1105.03.

Effective Date: 01-01-1997



Section 1115.05 - Interstate acquisitions and branch banks.

(A) As used in this section:

(1) "Acquire" or "acquisition" means any of the following transactions or actions:

(a) A merger or consolidation with, or purchase of assets from, a bank holding company that has acquired an Ohio bank;

(b) The acquisition of the direct or indirect ownership or control of voting shares of an Ohio bank if, after the acquisition, the acquiring bank holding company will directly or indirectly own or control the Ohio bank, unless the superintendent of financial institutions determines, in the superintendent's discretion, due to the nature of the acquisition, it should not be subject to the limitations of this section;

(c) The merger or consolidation of an Ohio bank with, or the transfer of assets from an Ohio bank to, another bank, whether previously existing or chartered for the purpose of the transaction;

(d) Any other action that results in the direct or indirect control of an Ohio bank.

(2) "Ohio bank" means a state bank or a national bank whose principal place of business is in this state.

(B) Subject to divisions (C) and (D) of this section, a bank or bank holding company whose principal place of business is in this state or any other state may charter or otherwise acquire an Ohio bank, and a bank may acquire banking offices in this state by merger or consolidation with or transfer of assets and liabilities from a bank, savings bank, or savings association that has offices in this state, if, upon consummation of the acquisition, both of the following will apply:

(1) The acquiring bank with, or the acquiring bank holding company through, its affiliate banks, savings banks, and savings associations, does not control more than ten per cent of the total deposits of banks, savings banks, and savings associations in the United States, and either of the following applies:

(a) The acquiring bank with, or the acquiring bank holding company through, its affiliate banks, savings banks, and savings associations, does not control more than thirty per cent of the total deposits of banks, savings banks, and savings associations in this state.

(b) The acquiring bank with, or the acquiring bank holding company through, its affiliate banks, savings banks, and savings associations, controls more than thirty per cent of the total deposits of banks, savings banks, and savings associations in this state, and the superintendent approved the acquisition after determining the anticompetitive effects of the acquisition were clearly outweighed in the public interest by the probable effect of the transaction.

(2) Except in the case of a foreign bank subject to Chapter 1119. of the Revised Code or a bank that by the terms of its articles of incorporation or association is not permitted to solicit or accept deposits other than trust funds, the Ohio bank or any bank that has banking offices in this state will be an insured bank as defined in section 3(h) of the "Federal Deposit Insurance Act," 92 Stat. 614 (1978), 12 U.S.C.A. 1813(h).

(C)

(1) Any bank holding company proposing to charter a state bank under this section shall comply with Chapter 1113. of the Revised Code and any rules adopted to implement that chapter.

(2) If, after the proposed acquisition, the acquiring bank or bank holding company will control an existing state bank the acquiring bank or bank holding company did not control before the acquisition, and the acquisition does not include the merger or consolidation of the existing state bank with another bank, the acquiring bank or bank holding company shall comply with section 1115.06 of the Revised Code and any rules adopted to implement that section.

(3) If the proposed acquisition will be accomplished by means of a merger or consolidation with a state bank and the resulting bank of the merger or consolidation will be a state bank, the state bank shall comply with section 1115.11 of the Revised Code and any rules adopted to implement that section.

(4) If the proposed acquisition will be accomplished by means of a transfer of assets and liabilities to a state bank, the state bank shall comply with section 1115.14 of the Revised Code and any rules adopted to implement that section.

(5) If the proposed acquisition will be accomplished by forming a bank to which the bank to be acquired will transfer assets and liabilities, or with which the bank to be acquired will be merged or consolidated and the resulting bank will be a state bank, the acquiring bank holding company shall comply with section 1115.23 of the Revised Code and any rules adopted to implement that section.

(D)

(1) If the acquiring bank is a bank doing business under authority granted by the bank regulatory authority of another state and the acquisition will be accomplished by agreeing to assume all or substantially all of the deposit liabilities of an existing branch located in this state of a savings association doing business under authority granted by the superintendent pursuant to Chapter 1151. of the Revised Code, the acquisition shall be subject to the superintendent's approval, which shall include a determination that the laws of the state in which the acquiring bank has its principal place of business permit a bank with its principal place of business in Ohio to acquire all or substantially all of the deposit liabilities of an existing branch of a savings association located in that state on terms that are, on the whole, substantially no more restrictive than those established under section 1151.052 of the Revised Code.

(2) If the acquiring bank is a bank doing business under authority granted by the bank regulatory authority of another state and the acquisition will be accomplished by agreeing to assume all or substantially all of the deposit liabilities of an existing branch located in this state of a savings bank doing business under authority granted by the superintendent pursuant to Chapter 1161. of the Revised Code, the acquisition shall be subject to the superintendent's approval, which shall include a determination that the laws of the state in which the acquiring bank has its principal place of business permit a bank with its principal place of business in Ohio to acquire all or substantially all of the deposit liabilities of an existing branch of a savings bank located in that state on terms that are, on the whole, substantially no more restrictive than those established under section 1161.07 of the Revised Code.

Effective Date: 05-21-1997



Section 1115.06 - Notifying superintendent of proposed acquisition.

(A) As used in this section:

(1) "Control" of a state bank means either of the following:

(a) Power, directly or indirectly, to direct the management or policies of a state bank;

(b) Ownership or control of or power to vote twenty-five per cent or more of any class of voting securities of a state bank.

(2) "State bank" includes any bank holding company that controls a state bank, and any other company that controls a state bank and is not a bank holding company.

(B)

(1) No person, acting directly or indirectly or through or in concert with one or more other persons, shall acquire control of a state bank through a purchase, assignment, transfer, pledge, or other disposition of voting securities of a state bank unless the superintendent of financial institutions has been given sixty days' prior written notice of the proposed acquisition and within that sixty days the superintendent has not done either of the following:

(a) Disapproved the acquisition;

(b) Extended the time during which the superintendent may disapprove the acquisition, as provided in division (B)(2) of this section.

(2) The superintendent may extend the time during which the superintendent may disapprove a proposed acquisition of control, as follows:

(a) For an additional thirty days in the discretion of the superintendent;

(b) For two additional extensions of not more than forty-five days each, if any of the following applies:

(i) The superintendent determines any acquiring party has not furnished all of the information required under division (C) of this section.

(ii) In the superintendent's judgment, any material information submitted is substantially inaccurate.

(iii) The superintendent has been unable to complete the investigation of an acquiring person under division (E)(1) of this section because of any delay caused by, or the inadequate cooperation of, that acquiring person.

(iv) The superintendent determines additional time is needed to investigate and determine whether any acquiring person has a record of failing to comply with the requirements of subchapter II of Chapter 53 of subtitle IV of Title 31 of the United States Code.

(3) An acquisition may be made prior to the expiration of the disapproval period if the superintendent issues written notice of the superintendent's intent not to disapprove the acquisition of control.

(C) Except as the superintendent otherwise provides by rule, a notice required under division (B) of this section shall contain the following information:

(1) The identity, personal history, and business background and experience of each person by whom or on whose behalf the acquisition is to be made, including each person's material business activities and affiliations during the past five years; a description of any material pending legal or administrative proceedings in which each person is a party; and any criminal indictment or conviction of each person by a state or federal court.

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied; and an interim statement of the assets and liabilities for each person, together with related statements of income and source and application of funds, as of a date not more than ninety days prior to the date of the filing of the notice.

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made.

(4) The identity, source, and amount of the funds or other consideration used or to be used in making the acquisition and, if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with the parties.

(5) Any plans or proposals any acquiring person may have to liquidate the state bank, to sell its assets or merge it with any company, or to make any other major change in its business or corporate structure or management.

(6) The identification of any person employed, retained, or to be compensated by an acquiring person, or by any person on an acquiring person's behalf, to make solicitations or recommendations to shareholders for the purpose of assisting in the acquisition, and a brief description of the terms of the employment, retainer, or arrangement for compensation.

(7) Copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition.

(8) Any additional relevant information in the form the superintendent may require by rule or by specific request in connection with any particular notice.

(D) Unless the superintendent determines an emergency exists or disclosure of a proposed acquisition of control would seriously threaten the safety or soundness of the state bank, each person who gives a notice required under division (B) of this section shall, within a reasonable time after receiving the superintendent's acceptance of the notice, do both of the following:

(1) Publish the name of the state bank proposed to be acquired and the name of each person identified in the notice as a person by whom or for whom the acquisition is to be made;

(2) Solicit public comment on the proposed acquisition, particularly from persons in the geographic area where the state bank proposed to be acquired is located, before final consideration of the notice by the superintendent.

(E) Upon accepting a notice required under division (B) of this section, the superintendent shall do both of the following:

(1) Conduct an investigation of the competence, experience, integrity, and financial ability of each person named in the notice as a person by whom or for whom the acquisition is to be made;

(2) Make an independent determination of the accuracy and completeness of all information required to be in the notice.

(F) The superintendent may disapprove any proposed acquisition of control if the superintendent finds any of the following:

(1) The proposed acquisition of control would result in a monopoly or further any combination or conspiracy to monopolize or to attempt to monopolize the business of banking in any part of this state or any markets served by the state bank.

(2) The effect of the proposed acquisition of control in any part of this state and any markets served by the state bank may be to substantially lessen competition, tend to create a monopoly, or in any other manner restrain trade, and the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the acquisition in meeting the convenience and needs of the community to be served.

(3) The financial condition of any acquiring person might jeopardize the financial stability of the state bank or prejudice the interests of the depositors of the state bank.

(4) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the state bank, or in the interest of the public, to permit the acquiring person to control the state bank.

(5) The acquiring person neglects, fails, or refuses to furnish to the superintendent all of the information required by the superintendent.

(6) The superintendent determines the proposed transaction would have an adverse effect on the bank insurance fund or the savings association insurance fund administered by the federal deposit insurance corporation.

(G) Within three days after deciding to disapprove any proposed acquisition of control of a state bank, the superintendent shall notify the acquiring person in writing of the disapproval. The notice of disapproval shall provide a statement of the basis for the disapproval.

(H) Within ten days after receipt of a notice of the disapproval, the acquiring person may, in accordance with Chapter 119. of the Revised Code, request a hearing conducted in accordance with that chapter on the proposed acquisition.

(I) Whenever a change in control of a state bank occurs, the state bank shall promptly report to the superintendent any changes in or replacement of its chief executive officer or of any director that occurs in the next twelve-month period, and include in the report a statement of the past and current business and professional affiliations of the new chief executive officer or director.

(J)

(1) The superintendent may exercise any authority vested in the superintendent under Chapter 1121. of the Revised Code in the course of conducting any investigation under division (E) of this section or any other investigation the superintendent, in the superintendent's discretion, considers necessary to determine whether any person has filed inaccurate, incomplete, or misleading information under this section or otherwise is violating, has violated, or is about to violate any provision of this section or any rule implementing this section.

(2) Whenever it appears to the superintendent any person is violating, has violated, or is about to violate any provision of this section or any rule implementing this section, the superintendent may, in the superintendent's discretion, apply to the court of common pleas of any county in which the state bank is doing business for either of the following:

(a) A temporary or permanent injunction or restraining order enjoining the person from violating this section or any rule implementing this section;

(b) Other equitable relief, including divestiture, that may be necessary to prevent violation of this section or of any rule implementing this section.

(3)

(a) The courts of this state have the same jurisdiction and power in connection with the exercise of any authority by the superintendent under this section as they have under Chapter 1121. of the Revised Code.

(b) The courts of this state have jurisdiction and power to issue any injunction or restraining order or grant any equitable relief described in division (J)(2) of this section. When a court finds it appropriate, the court may grant the injunction, order, or other equitable relief without requiring the posting of any bond.

(K) The resignation, termination of employment or participation, divestiture of control, or separation of or by a regulated person, including a separation caused by the closing of a state bank, shall not affect the jurisdiction and authority of the superintendent to issue any notice and otherwise proceed under this section against the regulated person, if the notice is issued no later than six years after the date of the regulated person's resignation, termination of employment or participation, or separation from or divestiture of control of a state bank.

For purposes of this division, "regulated person" has the same meaning as in section 1121.01 of the Revised Code.

Effective Date: 01-01-1997



Section 1115.07 - Report of outstanding credit.

(A) As used in this section:

(1) "Credit outstanding" means any loan, extension of credit, issuance of a guarantee, acceptance, or letter of credit, including an endorsement or standby letter of credit, or other transaction that extends financing to a person or group of persons.

(2) "Financial institution" means a state bank, national bank, savings bank, savings association, or a bank doing business under authority granted by the bank regulatory authority of another state of the United States or another country.

(3) "Group of persons" includes any number of persons the financial institution reasonably believes are either of the following:

(a) Persons who are acting together, in concert, or with one another to acquire or control shares of the same state bank, including an acquisition of shares of the same state bank at approximately the same time under substantially the same terms.

(b) Persons who have made, or have proposed to make, a joint filing under section 13 of Title I of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C.A. 78m, as amended, regarding ownership of the shares of the same state bank.

(B)

(1) Except as provided in division (D) of this section, any financial institution or any affiliate of a financial institution that has credit outstanding to any person or group of persons that is secured, directly or indirectly, by shares of a state bank shall file a consolidated report with the superintendent of financial institutions if the credits outstanding are, in the aggregate, secured, directly or indirectly, by twenty-five per cent or more of the outstanding shares of any class of the same state bank.

(2) For purposes of division (B)(1) of this section, any shares of the state bank held by the financial institution or any of its affiliates as principal shall be included in the calculation of the number of shares in which the financial institution or its affiliates has a security interest.

(C) The report required under division (B)(1) of this section shall be a consolidated report on behalf of the financial institution and all its affiliates, and shall be filed in writing within thirty days after the date on which the financial institution or any of its affiliates first believes the security for any outstanding credit consists of twenty-five per cent or more of the outstanding shares of any class of a state bank.

The report shall indicate the number and percentage of shares securing each credit outstanding, the identity of the borrower, and the number of shares held as principal by the financial institution or any of its affiliates. It also shall contain all of the information required in a notice under section 1115.06, and any other relevant information the superintendent may require by rule or by specific request in connection with a particular report.

(D) A financial institution and its affiliates shall not be required to report a transaction under this section if either of the following applies:

(1) The person or group of persons to whom the credit is outstanding has disclosed to the superintendent the amount borrowed from the financial institution or its affiliate and the security interest of the financial institution or its affiliate in connection with a notice given under section 1115.06 of the Revised Code or with any other application filed with the superintendent, such as an application for an interim bank charter.

(2) The transaction involves either of the following:

(a) A person or group of persons that has been the owner of record of the shares for at least one year;

(b) Shares issued by a newly chartered state bank before the state bank's opening.

Effective Date: 01-01-1997



Section 1115.08, 1115.09 - [Repealed].

Effective Date: 01-01-1997



Section 1115.10 - Amended and Renumbered RC 1105.04.

Effective Date: 01-01-1997



Section 1115.11 - State bank consolidations or mergers.

(A) A state bank may consolidate or merge with another state bank, a bank doing business under authority granted by the bank regulatory authority of another state, or a national bank, savings bank, or savings association, regardless of where it maintains its principal place of business, with the approval of all of the following:

(1) The directors of both constituent corporations;

(2) The shareholders of each constituent state bank by the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the state bank's articles of incorporation provide, of the outstanding shares of each class of the state bank's stock;

(3) The shareholders of the other constituent bank, savings bank, or savings association as required by the applicable state or federal law;

(4) One of the following, as applicable:

(a) If the resulting corporation will be a state bank, a savings bank doing business under authority granted pursuant to Chapter 1161. of the Revised Code, or a savings and loan association doing business under authority granted pursuant to Chapter 1151. of the Revised Code, the superintendent of financial institutions;

(b) If the resulting corporation will be a national bank, the comptroller of the currency;

(c) If the resulting corporation will be a federal savings association, the director of the office of thrift supervision;

(d) If the resulting corporation will be a bank, savings bank, or savings association doing business under authority granted by the regulatory authority of another state, the state regulatory authority under which the bank, savings bank, or savings association is doing business.

(B) For a merger or consolidation in which the resulting or surviving corporation will be a state bank, the constituent corporations, in the case of a consolidation, and the constituent corporation that will be the surviving corporation, in the case of a merger, shall file with the superintendent an application for the superintendent's approval that includes all of the following:

(1) An officers' certification that the transaction has been approved by the directors and shareholders of each constituent corporation in accordance with the applicable state or federal law, articles of incorporation or association, code of regulations, or bylaws;

(2) A copy of the consolidation or merger agreement;

(3) Any other information the superintendent requires.

(C) The consolidation or merger agreement required under division (B)(2) of this section shall include all of the following:

(1) The names of the constituent corporations;

(2) The agreement that the named constituent corporations will consolidate into a new state bank or the other named constituent corporations will merge with or into one specified constituent corporation;

(3) Subject to the limitations set forth in section 1103.07 of the Revised Code, the name of the state bank resulting from the consolidation or surviving the merger;

(4) The place in this state where the resulting or surviving bank's principal place of business is to be located;

(5) In the case of a consolidation, the contents of the resulting bank's articles of incorporation, consistent with section 1103.06 of the Revised Code;

(6) In the case of a merger, any amendment to the surviving bank's articles of incorporation;

(7) The names and addresses of the directors of the resulting or surviving bank;

(8) The terms of the consolidation or merger, how the consolidation or merger will be effected, and how any consideration provided for will be distributed to the shareholders of the constituent corporations.

(D) Within ten business days after receiving an application required under division (B) of this section, the superintendent shall determine whether to accept the application. If the transaction is with a bank, savings bank, or savings association doing business under authority granted by a regulatory authority other than the superintendent, the superintendent shall notify the regulatory authority under which the bank, savings bank, or savings association is doing business of the application and solicit that regulatory authority's comments. Within ninety days after accepting an application required under division (B) of this section, the superintendent shall approve or disapprove the application. In making that determination, the superintendent shall consider all of the following:

(1) Whether the transaction would result in a monopoly or would further any combination or conspiracy to monopolize or to attempt to monopolize the business of banking in any part of this state and any markets served by the resulting or surviving bank;

(2) Whether the effect of the proposed transaction in any part of this state and any markets served by the resulting or surviving bank may be to substantially lessen competition, tend to create a monopoly, or in any other manner restrain trade, unless the superintendent finds the anticompetitive effects of the transaction would clearly be outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(3) The financial and managerial resources and future prospects of the banks involved;

(4) The convenience and needs of the communities to be served;

(5) Whether, upon completion of the transaction, the resulting or surviving state bank will meet the requirements of Chapters 1101. to 1127. of the Revised Code;

(6) The comments of any regulatory authority notified in accordance with division (D) of this section.

(E) The superintendent may condition approval of an application under division (D) of this section in any manner the superintendent considers appropriate.

(F) Before consummating a consolidation or merger authorized under division (A) of this section, a state bank shall deliver to the superintendent a certificate of consolidation or merger that satisfies the requirements of section 1701.81 of the Revised Code. The superintendent shall file the certificate of consolidation or merger with the secretary of state and, if the resulting or surviving bank of the consolidation or merger is a state bank, shall file a certified copy of the superintendent's approval of the consolidation or merger with the certificate.

(G) In the case of a consolidation or merger in which the resulting or surviving corporation is a state bank, the directors and other officers named in the agreement of consolidation or merger shall serve until the date fixed in the agreement or provided in the resulting or surviving bank's code of regulations or by statute for the next annual meeting.

(H) When a consolidation or merger becomes effective, the existence of each of the constituent corporations ceases as a separate entity, but continues in the resulting or surviving corporation, within the limits of the charter of the resulting or surviving corporation and subject to section 1115.20 of the Revised Code, without further act or deed and within the limits of the charter of the resulting or surviving corporation, the resulting or surviving corporation has all assets and property, the rights, privileges, immunities, powers, franchises, and authority, and all obligations and trusts of each party to the merger or consolidation and the duties and liabilities connected with them. The resulting or surviving corporation shall perform every trust or relation it has in the same manner as if it had itself originally assumed the trust or relation and the obligations and liabilities connected with it.

Effective Date: 05-21-1997



Section 1115.111 - Management or consulting fees.

(A) Except as provided in division (C) of this section, no bank shall pay to any person, other than reasonable compensation for services provided in his capacity as an employee, any management or consulting fee, including fees for legal, accounting, brokerage, or other similar professional services, not having a direct relationship to the value of actual services rendered, based on reasonable costs consistent with current market values for such services.

(B) The records of the bank shall contain adequate information to permit a determination as to what services are being provided and on what basis they are being priced. At a minimum the records shall disclose a thorough review by the board of directors demonstrating all of the following:

(1) That such fees are paid for specific services provided, as detailed in a fee analysis presented to the board;

(2) The basis for the cost for each function or service;

(3) A conclusion by the board of directors that the fees are reasonable.

(C) This section does not prevent a bank from paying any of the following:

(1) Dividends to shareholders that have been properly declared by the bank;

(2) Reasonable compensation to officers and employees of the bank for services rendered to the bank in their capacities as officers or employees of the bank;

(3) Fees to directors for their attendance at meetings of the board of directors, the executive committee, or other committees established by the board.

Effective Date: 07-14-1987



Section 1115.12 - [Repealed].

Effective Date: 01-01-1997



Section 1115.121 - Amended and Renumbered RC 1121.50.

Effective Date: 01-01-1997



Section 1115.13 - [Repealed].

Effective Date: 01-01-1997



Section 1115.14 - Transferring assets and liabilities.

(A) A state bank may transfer assets and liabilities to, and acquire assets and liabilities from, another state bank, a bank doing business under authority granted by the bank regulatory authority of another state, or a national bank, savings bank, or savings association, regardless of where it maintains its principal place of business, with the approval of all of the following:

(1) The directors of both constituent corporations;

(2) If the assets to be transferred equal more than fifty per cent of the assets of a transferring or acquiring state bank at the time of the transfer, the shareholders of the state bank by the affirmative vote or written consent of the holders of two-thirds, or such other proportion not less than a majority as the state bank's articles of incorporation provide, of the outstanding shares of each class of the state bank's stock;

(3) The shareholders of the other constituent bank, savings bank, or savings association as required by the applicable state or federal law;

(4) If the assets to be transferred equal more than fifty per cent of the assets of the acquiring state bank, the superintendent of financial institutions.

(B) In the case of a transfer of assets and liabilities for which the superintendent's approval is required under division (A)(4) of this section, the acquiring state bank shall file with the superintendent an application that includes all of the following:

(1) An officers' certification that the transaction has been approved by the directors and shareholders of each constituent corporation in accordance with the applicable state or federal law, articles of incorporation or association, code of regulations, or bylaws;

(2) A copy of the transfer agreement;

(3) Any other information the superintendent requires.

(C) The transfer agreement required under division (B)(2) of this section shall include all of the following:

(1) The names of the constituent corporations;

(2) The agreement of the named constituent corporations that specified assets and liabilities of one will be transferred to the other in exchange for specified consideration;

(3) Any changes to be made in the directors of officers of the acquiring state bank;

(4) Any amendments to the acquiring state bank's articles of incorporation;

(5) The terms of the transfer, how the transfer will be effected, and how any consideration provided for will be distributed to the transferring corporation or its shareholders.

(D) Within ten business days after receiving an application required under division (B) of this section, the superintendent shall determine whether to accept the application. If the transaction is with a bank, savings bank, or savings association doing business under authority granted by a regulatory authority other than the superintendent, the superintendent shall notify the regulatory authority that granted the authority under which the bank, savings bank, or savings association is doing business of the application and solicit that regulatory authority's comments. Within ninety days after accepting an application required under division (B) of this section, the superintendent shall approve or disapprove the application. In making that determination, the superintendent shall consider all of the following:

(1) Whether the transaction would result in a monopoly or would further any combination or conspiracy to monopolize or to attempt to monopolize the business of banking in any part of this state and any markets served by the acquiring bank;

(2) Whether the effect of the proposed transaction in any part of this state and any markets served by the acquiring bank may be to substantially lessen competition, tend to create a monopoly, or in any other manner restrain trade, unless the superintendent finds that the anticompetitive effects of the transaction would clearly be outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(3) The financial and managerial resources and future prospects of the banks involved;

(4) The convenience and needs of the communities to be served;

(5) Whether, upon completion of the transaction, the acquiring state bank will meet the requirements of Chapters 1101. to 1127. of the Revised Code;

(6) The comments of any regulatory authority notified in accordance with division (D) of this section.

(E) The superintendent may condition approval of an application under division (D) of this section in any manner the superintendent considers appropriate.

(F) In the case of a transfer of assets and liabilities involving a state bank that is not the acquiring corporation and that will not continue operations after the transaction, the state bank shall, immediately upon the transfer of assets and liabilities being effective, provide the superintendent with the necessary dissolution certificates and affidavits for the superintendent to file the dissolution with the secretary of state.

(G) When a bank, savings bank, or savings association transfers its assets and liabilities to a state bank, the acquiring state bank shall be possessed of the rights, privileges, and powers of the transferor with respect to the transferred assets within the limits of the charter of the acquiring state bank.

Effective Date: 05-21-1997



Section 1115.15 - Transferring assets and liabilities in an emergency.

Whenever an emergency, as defined by the superintendent of financial institutions, exists with regard to a state bank, national bank, savings bank, or savings association that warrants, in the opinion of the superintendent and of a majority of the members of the respective boards of directors of the constituent corporations concerned, an immediate transfer of assets and liabilities, the board of directors of a state bank may, by majority vote, transfer the assets and liabilities of the state bank or acquire the assets and liabilities of another state bank or a national bank, savings bank, or savings association without the vote or approval of the shareholders of each constituent corporation involved in the proposed transfer. No transfer pursuant to this section involving a state bank shall be made without the consent of the superintendent. Certified copies of all proceedings of its board of directors shall be filed with the superintendent by each constituent corporation involved in the transfer. A copy of the agreement between the constituent corporations shall accompany the copies of the proceedings of the boards of directors.

Effective Date: 01-01-1997



Section 1115.16, 1115.17 - [Repealed].

Effective Date: 01-01-1968



Section 1115.18 - Notice of consummation of reorganization.

Each state bank resulting from a consolidation or merger pursuant to this chapter, and each state bank that is an acquiring bank in a transfer of assets and liabilities made pursuant to this chapter, shall publish once, in a newspaper of general circulation in the county in which the principal office of each constituent corporation to the consolidation, merger, or transfer is located, the fact of consummation of the reorganization within two weeks after the effective date of the reorganization. The state bank shall file a copy of the publication in the office of the superintendent of financial institutions within thirty days after its publication.

Effective Date: 01-01-1997



Section 1115.19 - Paying fair cash value of shares to dissenting shareholders.

Unless the articles of incorporation of the state bank otherwise provide, any shareholder of a state bank that has been consolidated or merged with, or whose assets have been transferred to, another state bank or a national bank, savings bank, or savings association pursuant to any provision of this chapter other than section 1115.15 of the Revised Code, who did not vote in favor of the consolidation, merger, or transfer, shall be paid the fair cash value, as of the day before the vote was taken authorizing the action, of the shares held, excluding from the fair cash value any appreciation or depreciation in consequence of the consolidation, merger, or transfer which entitled the shareholder to this relief. Section 1701.85 of the Revised Code shall govern with respect to the shareholder's rights and any limitations on those rights. Any shareholder who does not object and demand in writing the payment of the fair cash value of the shares in the manner and at the time provided in section 1701.85 of the Revised Code, shall be bound by the vote of the board of directors or the assenting shareholders of the state bank.

Effective Date: 01-01-1997



Section 1115.20 - Protecting rights of creditors.

In any transfer, consolidation, or merger under this chapter, the rights of creditors shall be preserved unimpaired, and the constituent corporations shall be deemed to continue their separate existence if the continuation is necessary to preserve any creditor's rights.

Effective Date: 01-01-1997



Section 1115.21, 1115.22 - [Repealed].

Effective Date: 01-01-1968



Section 1115.23 - Interim banks.

(A) Any person, singly or jointly with others, may, with the approval of the superintendent of financial institutions, incorporate an interim bank for the purpose of facilitating the creation of a bank holding company, the acquisition of or transaction with an existing bank, savings association, or savings bank, or any other transaction the superintendent may approve. Prior to commencing business, an interim bank shall be a party to a reorganization with an existing bank, savings association, or savings bank pursuant to this chapter.

(B) The person or persons proposing to incorporate an interim bank under this section shall make application for approval of the proposed interim bank in the manner and form prescribed by the superintendent, which shall include delivering to the division of financial institutions the items required in divisions (B)(1) and (2) of section 1113.01 of the Revised Code.

(C) Approval of the interim bank pursuant to this section does not authorize the interim bank to commence business. Approval of the interim bank shall be specifically conditioned on approval of the subsequent reorganization. The approval of the interim bank becomes void, and the interim bank shall be dissolved, if the reorganization is not approved and consummated within one year after the approval of the interim bank, unless the superintendent grants one or more extensions in writing. If no extension is granted or upon the expiration of the last extension granted, the interim bank shall provide the superintendent with the necessary dissolution certificates and affidavits for the superintendent to file the dissolution with the secretary of state.

(D) The superintendent shall not disapprove an interim bank charter solely because the interim bank's paid-in capital and surplus do not aggregate more than five hundred dollars.

Effective Date: 01-01-1997



Section 1115.24 - [Repealed].

Effective Date: 01-01-1968



Section 1115.25 - Public hearing regarding fairness of terms and conditions of exchange of shares.

(A) If an agreement required by section 1115.11 or 1115.14 of the Revised Code provides for an exchange of the shares of one constituent corporation for shares of another constituent corporation or for an exchange of the shares of either or both constituent corporations for shares of a holding company, any party to the agreement or any individual or individuals representing at least ten per cent of the shares of a constituent corporation the shares of which will be exchanged may, any time prior to the consummation of the agreement, request in writing a public hearing regarding the fairness of the terms and conditions of the exchange. If the superintendent of financial institutions receives a written request for a public hearing, or if the superintendent determines that a public hearing is desirable, the superintendent or the superintendent's designee shall conduct the public hearing.

(B) The superintendent shall provide notice of the date, time, and place of the hearing by mail to the applicant. The superintendent also shall provide notice of the date, time, and place of the hearing by publishing once each week for two consecutive weeks prior to the hearing and by mail to each shareholder, at the shareholder's address of record, to whom it is proposed securities be issued wholly or partially in exchange for outstanding securities as part of the reorganization, and every other shareholder of record, at the shareholder's address of record, of any constituent corporation of the reorganization.

(C) Only the following persons have the right to appear at the hearing to present statements and witnesses on the fairness of the terms and conditions of the proposed exchange of shares:

(1) Representatives of the applicant and each constituent corporation of the reorganization;

(2) All persons who are shareholders of record of any constituent corporation of the reorganization, and all other persons to whom it is proposed securities be issued in the reorganization.

(D) When this section requires notice to persons other than the applicant, the superintendent may require the applicant to provide the notice on the superintendent's behalf and to provide the superintendent with evidence, in a form satisfactory to the superintendent, the notice has been given. The superintendent may require the applicant to provide the stenographic record when a hearing is held pursuant to this section.

Effective Date: 01-01-1997



Section 1115.26 - [Repealed].

Effective Date: 01-01-1968



Section 1115.27 - Merging with affiliate.

(A) A bank may merge with any of its affiliates with the approval of all of the following:

(1) The directors of all constituent corporations to the merger;

(2) The shareholders of each constituent bank by the affirmative vote or written consent of the holders of two-thirds, or any other proportion not less than a majority as the bank's articles of incorporation provide, of the outstanding shares of each class of the bank's stock;

(3) The shareholders of each other constituent to the merger as required by the applicable state or federal law;

(4) The superintendent of financial institutions.

(B) The bank that will be the surviving bank in the merger shall file with the superintendent an application for the superintendent's approval that includes all of the following:

(1) An officers' certification that the transaction has been approved by the directors and shareholders of each constituent corporation in accordance with the applicable state or federal law, articles of incorporation or association, code of regulations, or bylaws;

(2) A copy of the merger agreement;

(3) Any other information the superintendent requires.

(C) The merger agreement required under division (B)(2) of this section shall include all of the following:

(1) The names of the constituent corporations;

(2) The agreement of the other named constituent corporations to merge with or into one specified bank;

(3) Subject to the limitations set forth in section 1103.07 of the Revised Code, the name of the bank surviving from the merger;

(4) The place in this state where the surviving bank's principal place of business is to be located;

(5) Any amendment to the surviving bank's articles of incorporation;

(6) The names and addresses of the directors of the surviving bank;

(7) The terms of the merger, how it will be effected, and how any consideration provided for will be distributed to the shareholders of the constituent corporations.

(D) Within ten business days after receiving an application required under division (B) of this section, the superintendent shall determine whether to accept the application. Within ninety days after accepting an application required under division (B) of this section, the superintendent shall approve or disapprove the application. In making that determination, the superintendent shall consider all of the following:

(1) The financial and managerial resources and future prospects of the surviving bank;

(2) The convenience and needs of the communities to be served;

(3) Whether, upon completion of the merger, the surviving bank will meet the requirements of Chapters 1101. to 1127. of the Revised Code;

(4) Whether any of the constituents to the merger are subject to limitations that are inconsistent with the merger.

(E) The superintendent may condition approval of an application under division (D) of this section in any manner the superintendent considers appropriate.

(F) Before consummating a merger authorized under division (A) of this section, the bank that is to be the surviving bank of the merger shall deliver to the superintendent a certificate of merger that satisfies the requirements of section 1701.81 of the Revised Code. The superintendent shall file the certificate of merger and a certified copy of the superintendent's approval of the merger with the secretary of state.

(G) The directors and other officers named in the agreement of merger shall serve until the date fixed in the agreement or provided in the surviving bank's code of regulations or by statute for the next annual meeting.

(H) When a merger authorized by division (A) of this section becomes effective, the existence of each of the constituent corporations ceases as a separate entity, but continues in the surviving bank, within the limits of the charter of the surviving bank and subject to section 1115.20 of the Revised Code. Without further act or deed and within the limits of the charter of the surviving bank, the surviving bank has all assets and property, the rights, privileges, immunities, powers, franchises, and authority, and all obligations and trusts of each party to the merger and the duties and liabilities connected with them. The surviving bank shall perform every trust or relation it has in the same manner as if it had itself originally assumed the trust or relation and the obligations and liabilities connected with it.

Effective Date: 01-01-1997



Section 1115.30 - [Repealed].

Effective Date: 01-01-1968



Section 1115.99 - [Repealed].

Effective Date: 01-01-1997






Chapter 1117 - BANKS - OFFICES

Section 1117.01 - Banking office locations.

(A) Subject to section 1115.05 and Chapter 1119. of the Revised Code, a bank, regardless of the location of its principal place of business, may establish or acquire and maintain a banking office in this state.

(B)

(1) With the prior written approval of the superintendent of financial institutions obtained in accordance with section 1117.02 of the Revised Code, a bank doing business under authority granted by the superintendent may establish or acquire a banking office at any of the following locations:

(a) Any location in this state;

(b) Any location in another state of the United States;

(c) Any location outside the United States.

(2) The superintendent may condition approval of a banking office at any location authorized by division (B)(1)(b) or (c) of this section on an agreement satisfactory to the superintendent providing for the times, method, and reimbursement of expenses for examining the banking office.

Effective Date: 05-21-1997



Section 1117.02 - Application for establishing banking office.

(A) A bank with its principal place of business in this state proposing to establish a banking office shall submit an application to the superintendent of financial institutions. The superintendent shall determine whether to accept an application for processing within ten business days after receiving the application. The superintendent shall approve or disapprove the application within sixty days after accepting it unless approval is withheld under division (E) of this section.

(B) If the superintendent accepts the application, the bank shall, within ten days after receipt of the superintendent's notice of acceptance, publish notice of its proposed banking office in a newspaper of general circulation in the county where the proposed banking office is to be located and in the county where the bank currently maintains its principal place of business. The notice shall state that comments on the proposed banking office must be delivered to the division of financial institutions within fourteen days after the date the notice is published, and shall provide the division's address.

(C) If the superintendent determines any comment delivered to the division regarding a proposed banking office is relevant to the criteria set forth in this section for approval of a banking office, the superintendent shall investigate the comment in any manner the superintendent considers appropriate.

(D) In determining whether to approve a proposed banking office, the superintendent shall consider all of the following:

(1) The adequacy of the bank's management;

(2) The adequacy of the bank's capital and paid-in capital;

(3) The effect establishment of the banking office will have on the interests of the bank's depositors and shareholders;

(4) The bank's lending record in helping to meet the credit needs of its entire community, including low- and moderate-income neighborhoods, consistent with both the safe and sound operation of the bank and the "Community Reinvestment Act of 1977," 91 Stat. 1147, 12 U.S.C. 2901, as amended;

(5) Any other reasonable criteria the superintendent may establish.

(E)

(1) If the superintendent determines, upon consideration of the criteria set forth in division (D) of this section, that the banking office should otherwise be approved, but the bank's lending record is not satisfactory in helping to meet the credit needs of its entire community as prescribed in division (D)(4) of this section, the superintendent shall withhold action on the application for the banking office and shall notify the bank of that decision. The bank shall, within sixty days after receipt of the notice from the superintendent, submit to the superintendent a written affirmative action lending program, which shall be a public record. The superintendent shall, within thirty days after receipt of the affirmative action lending program, determine whether the program is acceptable. If the program is not acceptable, or the bank fails to submit an affirmative action lending program within the sixty days, the superintendent shall disapprove the banking office. If the affirmative action lending program is acceptable, the superintendent shall approve the banking office.

(2)

(a) In order to determine whether a bank is complying with its affirmative action lending program, the superintendent may do either of the following:

(i) The superintendent may require the bank to submit periodic reports that summarize actions it has taken to implement or maintain its affirmative action lending program. The reports shall be in a form prescribed by the superintendent, but shall not contain any information that identifies an applicant for a loan. The reports are public records and shall be made available to any person upon request.

(ii) Upon written complaint by any person, or upon the superintendent's own initiative, the superintendent may hold a public hearing. The superintendent may hold no more than one hearing every two years on each affirmative action lending program.

(b) If the superintendent determines, as a result of findings made under division (E)(2)(a) of this section, that a bank is not in compliance with its affirmative action lending program, the superintendent shall order the bank to comply within a period of time determined by the superintendent. Failure to comply with that order shall be a violation of a condition imposed by the superintendent for purposes of sections 1121.32, 1121.33, 1121.35, and 1121.41 of the Revised Code.

(3) As used in division (E) of this section, "affirmative action lending program" means a program to remedy any deficiency of a bank in helping to meet the credit needs of its entire community.

Effective Date: 01-01-1997



Section 1117.03 - Banking office schedules.

(A) A bank may propose to operate a banking office on a less than full-time basis, whether it be regular, intermittent, or occasional.

(B) If a proposed banking office is to be operated by use of a mobile facility, it may do business at more than one identified location.

(C) A bank that establishes a banking office shall notify the superintendent of financial institutions prior to doing either of the following:

(1) Changing the banking office's schedule of operation from part-time to full-time or full-time to part-time;

(2) If the banking office is operated by use of a mobile facility, adding or eliminating any location at which the banking office transacts business within the banking office's service area or changing the banking office's schedule of operation.

Effective Date: 01-01-1997



Section 1117.04 - Relocating a banking office.

A bank proposing to relocate a banking office shall do the following:

(A) If the banking office is to be relocated within the banking office's current service area, the bank shall notify the superintendent of financial institutions and comply with the service area relocation procedures established by the superintendent.

(B) If the banking office is to be relocated outside the banking office's current service area, the bank shall obtain the superintendent's approval for the relocation in accordance with the procedures set forth in section 1117.02 of the Revised Code for establishing a banking office and comply with the banking office closing procedures established by the superintendent.

Effective Date: 01-01-1997



Section 1117.05 - Providing services at another institution's offices.

(A) With the written approval of the superintendent of financial institutions, a bank may contract with one or more other banks, savings banks, and savings associations to provide services to the contracting bank's customers at any or all of the offices of the other banks, savings banks, and savings associations as if the offices of the other banks, savings banks, and savings associations were offices of the contracting bank.

(B) The superintendent shall determine whether to accept a bank's application for approval of a contract authorized by division (A) of this section within ten business days after receiving a bank's application for the superintendent's approval of the contract. The superintendent shall approve or disapprove the contract within thirty days after accepting the bank's application.

(C) In determining whether to approve or disapprove a contract authorized by division (A) of this section, the superintendent shall consider all of the following:

(1) The adequacy of the management of both the contracting bank and the other banks, savings banks, and savings associations;

(2) The adequacy of the capital and paid-in capital of both the contracting bank and the other banks, savings banks, and savings associations;

(3) The adequacy of the operations and controls of both the contracting bank and the other banks, savings banks, and savings associations;

(4) Whether the contract is being used to avoid application of the criteria for establishing a banking office under section 1117.02 of the Revised Code or any kind of business combination under Chapter 1115. of the Revised Code.

(D) This section does not authorize a contracting bank to establish new deposit accounts, extend credit, or create new banking relationships through offices of the other banks, savings banks, and savings associations.

Effective Date: 01-01-1997



Section 1117.06 - Limited operations - extension of structures.

(A) A bank shall keep a written record of both of the following:

(1) Each location at which the bank receives, but does not accept, cash or other items for subsequent deposit, such as by mail or armored car service or at a lock box or night depository;

(2) Each location at which the bank is engaged solely in providing administrative support services for its own operations or for other depository institutions.

(B) A bank shall give written notice to the superintendent of financial institutions both prior to using and after ceasing to use any of the following:

(1) Any structure located within five hundred yards of a banking office and operated as an extension of the services of the banking office;

(2) Any facility located within the geographical limits of a military installation at which a bank only accepts deposits and cashes checks;

(3) Any location at which a bank takes and processes applications for loans and may disburse loan proceeds, but does not accept deposits.

Effective Date: 01-01-1997



Section 1117.061, 1117.07 - [Repealed].

Effective Date: 01-01-1968






Chapter 1119 - FOREIGN BANKS

Section 1119.01 - Foreign bank definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Foreign bank" means any company, or any subsidiary or affiliate of a company, organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, that engages in the business of banking. "Foreign bank" includes, without limitation, a foreign commercial bank, foreign merchant bank, or other foreign institution that engages in banking activities usually conducted in connection with the business of banking in the country that granted its charter or countries where the foreign institution is operating.

(B) "Executive officer" has the same meaning as in section 1109.23 of the Revised Code.

Effective Date: 01-01-1997



Section 1119.02 - Foreign bank license.

(A) No foreign bank shall conduct any operations in this state connected to its banking business, unless it has a license issued by the superintendent of financial institutions under this chapter or by the office of the comptroller of the currency. Any license issued by the superintendent under this chapter is effective until surrendered by the foreign bank or revoked by the superintendent.

(B) Except as provided in section 1117.05 of the Revised Code, no person shall conduct any operations in this state connected to a foreign bank's banking business as a representative or as an agent of a foreign bank, unless the foreign bank is licensed to conduct those operations either by the superintendent under this chapter or by the office of the comptroller of the currency.

(C) If any person conducts operations in this state as a representative or agent of a foreign bank, the foreign bank is deemed to be conducting those operations.

Effective Date: 01-01-1997



Section 1119.03, 1119.04 - [Repealed].

Effective Date: 01-01-1997



Section 1119.05 - Applying for preliminary approval of representative office.

(A)

(1) For each representative office a foreign bank proposes to operate, the foreign bank shall first submit to the superintendent of financial institutions an application for preliminary approval of the representative office. The superintendent shall approve or disapprove the application within sixty days after accepting the application.

(2) In determining whether to approve or disapprove the foreign bank's application, the superintendent shall consider all of the following:

(a) Whether the foreign bank is subject to comprehensive supervision and regulation on a consolidated basis by the appropriate authorities in the country that granted its banking charter;

(b) Whether the management of the foreign bank and the proposed management of the representative office are adequate;

(c) Whether any controlling person of the foreign bank, each director and executive officer of the foreign bank, and each director and executive officer of any controlling person of the foreign bank is competent and of good character and sound financial standing;

(d) Whether the capital and financial resources of the foreign bank are adequate;

(e) Whether the foreign bank is currently operating in compliance with applicable laws, regulations, and orders;

(f) Whether it is reasonable to believe the foreign bank will operate the representative office in compliance with applicable laws, regulations, and orders;

(g) Any other reasonable criteria the superintendent may prescribe.

(B) The superintendent shall issue a license to a foreign bank to operate the representative office if all of the following have occurred:

(1) The superintendent has approved the foreign bank's application for preliminary approval to operate the representative office under division (A) of this section.

(2) The foreign bank has met all conditions of the superintendent's preliminary approval.

(3) The foreign bank has delivered to the superintendent an appointment of an agent for service of process, the agent's acknowledgment of the appointment, and the foreign bank's agreement to service of process upon the superintendent if reasonable efforts to serve the foreign bank's agent or place of business in this state are unsuccessful.

Effective Date: 01-01-1997



Section 1119.06 - Prohibited and authorized activities.

(A) A foreign bank licensed to operate a representative office shall not conduct any banking business through the licensed representative office, including any of the following activities:

(1) Soliciting, receiving, or accepting deposits, either directly or as agent for subsequent deposit at another office of the foreign bank;

(2) Approving any application for, disbursing any funds from, or otherwise providing credit in this state;

(3) Carrying credit balances;

(4) Exercising fiduciary powers.

(B) At or through a licensed representative office, a foreign bank may conduct activities that are connected to the foreign bank's banking business, including the following:

(1) A representative office may contact local persons to solicit business for the foreign bank, but may not solicit, receive, or accept deposits, either directly or as agent, for subsequent deposit at another office of the foreign bank.

(2) A representative office may accept and process applications for the extension of credit, but may not approve any application.

(3) A representative office may prepare documentation and execute documents for transactions previously approved outside this state, but may not disburse any funds or otherwise provide credit in this state.

(4) A representative office may conduct credit investigations and analyses requested by persons authorized to extend credit.

(5) A representative office may provide information on local economic and business conditions.

Effective Date: 01-01-1997



Section 1119.08 - Applying for preliminary approval of agency or branch.

(A)

(1) For each agency or branch a foreign bank proposes to operate, the foreign bank shall first submit to the superintendent of financial institutions an application for preliminary approval of the agency or branch. The superintendent shall determine whether to approve or disapprove the application within sixty days after accepting the application.

(2) In determining whether to approve or disapprove the foreign bank's application, the superintendent shall consider all of the following:

(a) Whether the foreign bank is subject to comprehensive supervision and regulation on a consolidated basis by the appropriate authorities in the country that granted its banking charter;

(b) Whether the management of the foreign bank and the proposed management of the agency or branch are adequate;

(c) Whether any controlling person of the foreign bank, each director and executive officer of the foreign bank, and each director and executive officer of any controlling person of the foreign bank is competent and of good character and sound financial standing;

(d) Whether the capital and financial resources of the foreign bank are adequate;

(e) Whether the foreign bank is currently operating in a safe and sound manner, and is in compliance with applicable laws, regulations, and orders;

(f) Whether it is reasonable to believe the foreign bank will operate the agency or branch in a safe and sound manner, and in compliance with applicable laws, regulations, and orders;

(g) Any other reasonable criteria the superintendent may prescribe.

(B) The superintendent shall issue a license to a foreign bank to operate the agency or branch if the following have occurred:

(1) The superintendent has approved the foreign bank's application for preliminary approval to operate the agency or branch under division (A) of this section.

(2) The foreign bank has met all conditions of the superintendent's preliminary approval.

(3) The foreign bank has delivered to the superintendent an appointment of an agent for service of process, the agent's acknowledgment of the appointment, and the foreign bank's agreement to service of process upon the superintendent if reasonable efforts to serve the foreign bank's agent or place of business in this state are unsuccessful.

(4) The foreign bank has pledged assets as required under section 1119.09 of the Revised Code and maintains assets in this state as required by section 1119.10 of the Revised Code.

Effective Date: 01-01-1997



Section 1119.09 - Pledging assets.

(A) To be licensed to operate an agency or branch in this state, a foreign bank shall pledge assets to the superintendent of financial institutions, of the kinds, in an amount, and in the manner prescribed by the superintendent, by placing the assets with a qualified custodian for safekeeping. The assets pledged are for the benefit of the agency's or branch's unaffiliated creditors.

(B)

(1) The value of the assets pledged in accordance with this section shall be computed based on the lesser of their principal amount or market value.

(2) In determining the amount of assets a foreign bank is required to pledge for each agency or branch, the superintendent shall consider both of the following:

(a) The amounts necessary or desirable to maintain a sound financial condition and to protect depositors, creditors, and the public interest;

(b) The concentration of risk to any one borrower or group of related borrowers and the concentration of transfer risk to any one country, including the country in which the foreign bank is domiciled.

(C) A foreign bank that has pledged assets as required by this section may receive any income paid on those assets while the foreign bank continues to conduct business in the ordinary course in this state and the superintendent has not issued a notice prohibiting the foreign bank's receipt of income paid on the assets the foreign bank has pledged.

(D) A foreign bank that has pledged assets as required by this section shall maintain its pledge with the custodian after the foreign bank ceases to be licensed to operate the agency or branch, until the superintendent determines that the assets are no longer necessary for the protection of depositors, creditors, and the public interest.

(E) To qualify to hold assets pledged as required by this section, a custodian must be one of the following:

(1) A federal reserve bank located in this state or any branch of a federal reserve bank located in this state without regard to where the branch is located;

(2) A bank that maintains a banking office in this state, if approved by the superintendent;

(3) A trust company that maintains a trust service office in this state, if approved by the superintendent.

(F) A custodian of assets pledged as required by this section shall do all of the following:

(1) Hold the assets separate from all other assets of the pledging foreign bank and the custodian;

(2) Segregate the assets pledged on the custodian's books and clearly identify them as pledged in accordance with this section;

(3) Release the assets pledged only upon the order of the superintendent or the superintendent's designee.

Effective Date: 01-01-1997



Section 1119.10 - Complying with asset maintenance requirement.

(A) Subject to conditions and requirements the superintendent of financial institutions may prescribe, to be licensed to operate an agency or branch in this state, a foreign bank shall maintain assets in this state of the kinds and in the amount prescribed by the superintendent as necessary or desirable for the maintenance of a sound financial condition and for the protection of depositors, creditors, and the public interest.

(B) In determining compliance with the asset maintenance requirement of division (A) of this section, the superintendent shall include all of the following:

(1) Assets the foreign bank has pledged as required by section 1119.09 of the Revised Code;

(2) Reserves the foreign bank is required to maintain with the federal reserve with respect to the foreign bank's agencies and branches in this state;

(3) Assets pledged and surety bonds payable to the federal deposit insurance corporation with respect to the foreign bank's agencies and branches in this state.

Effective Date: 01-01-1997



Section 1119.11 - Permitted activities.

(A) When a foreign bank engages in an activity or undertakes an action through an agency or branch licensed under this chapter, the foreign bank is subject to the same limitations on and requirements of engaging in the activity or taking the action that apply to a bank doing business under authority granted by the superintendent of financial institutions.

(B)

(1) A foreign bank licensed to operate an agency shall not accept deposits from citizens or residents of the United States or exercise fiduciary powers. An account that carries a credit balance in connection with the distribution of loan proceeds is not a deposit for purposes of this section.

(2) A foreign bank licensed to operate an agency may, in addition to conducting all of the permissible activities of a representative office set forth in division (B) of section 1119.06 of the Revised Code, conduct limited banking activities at or through a licensed agency, including all of the following:

(a) Lending money;

(b) Maintaining credit balances that are incidental to or arise out of the distribution of loan proceeds;

(c) Receiving funds as agent to be forwarded for deposit to an existing account at another office authorized to accept deposits.

(C) A foreign bank licensed to operate a branch may, in addition to conducting all of the permissible activities of a representative office set forth in division (B) of section 1119.06 of the Revised Code and all of the permissible activities of an agency set forth in division (B)(2) of this section, conduct the following activities at or through a licensed branch:

(1) Accepting deposits, the acceptance of which does not constitute engaging in domestic retail deposit activities;

(2) If qualified under Chapter 1111. of the Revised Code, exercising fiduciary powers;

(3) Other activities authorized for banks doing business under authority granted by the superintendent.

(D) Each foreign bank licensed to operate an agency or branch shall, in the manner the superintendent prescribes, give notice to the agency's or branch's customers that deposits with that agency or branch are not insured by the federal deposit insurance corporation or otherwise.

Effective Date: 01-01-1997



Section 1119.13 - Branch defined.

No foreign bank licensed under this chapter to operate a representative office or an agency shall use the term "branch" to identify that representative office or agency. A foreign bank may use the term "branch" in a description of a representative office or agency that the foreign bank has clearly identified as licensed as a representative office or agency, as the case may be, under this chapter.

Effective Date: 01-01-1997



Section 1119.14 - Transferring or assigning license.

(A) No license issued to a foreign bank under this chapter is transferable or assignable.

(B) When a foreign bank licensed under this chapter is to be a constituent in a reorganization in which the foreign bank will not be the resulting corporation, or is to sell a representative office, agency, or branch the foreign bank is licensed to operate in this state, prior to the reorganization or sale, both of the following must be done, whether or not the resulting or acquiring corporation will continue to conduct business at any location where the foreign bank being acquired or selling the representative office, agency, or branch is conducting business:

(1) The corporation that is to be the resulting corporation in the reorganization or the acquiring corporation shall do either of the following:

(a) Obtain an appropriate license to conduct the activities it proposes to conduct in this state and make all changes to conform the business being acquired to the requirements and limitations of the license obtained;

(b) Obtain the approval of the superintendent of financial institutions to consolidate the representative office, agency, or branch being acquired with another representative office, agency, or branch appropriately licensed, whether under this chapter or otherwise, to conduct the business of the representative office being acquired.

(2) The foreign bank licensed to operate the representative office, agency, or branch shall voluntarily surrender the license to operate the representative office, agency, or branch in accordance with section 1119.26 of the Revised Code.

Effective Date: 01-01-1997



Section 1119.16 - Licensee's duties.

(A)

(1) Except as provided in division (A)(2) of this section, each foreign bank licensed to operate a representative office, agency, or branch in this state shall do all of the following:

(a) Maintain in this state all of each licensed representative office's, agency's, or branch's records.

(b) Segregate each licensed representative office's, agency's, or branch's records from all of the foreign bank's and its affiliates' other records;

(c) Maintain each licensed representative office's, agency's, or branch's assets separate and apart from the foreign bank's other assets.

(2) A foreign bank that operates more than one licensed representative office, agency, or branch in this state may, as permitted by the superintendent of financial institutions, do both of the following:

(a) Combine the records of those licensed representative offices, agencies, and branches and maintain the records at one location in this state;

(b) Collectively maintain the assets of those licensed representative offices, agencies, and branches.

(B) All deposits of money, or its equivalent, in any agency or branch licensed under this chapter shall be entered on the agency's or branch's books in terms of money of the United States.

(C) The superintendent may prescribe the manner and form of keeping the books and records of representative offices, agencies, and branches licensed under this chapter.

(D) The superintendent may retain, at the expense of the foreign bank, any advisors necessary to assist in the review or examination of the records and affairs of any representative office, agency, or branch of a foreign bank licensed under this chapter.

Effective Date: 01-01-1997



Section 1119.17 - Reporting income and condition.

(A) Each foreign bank licensed under this chapter shall file with the superintendent of financial institutions any reports the superintendent may prescribe in the form and manner and containing the information the superintendent prescribes.

(B) When the superintendent requires banks and trust companies to report their income and condition in accordance with division (A) of section 1121.21 of the Revised Code, the superintendent shall require each foreign bank licensed under this chapter to report the income and condition of its representative offices, agencies, and branches in this state.

Effective Date: 01-01-1997



Section 1119.18 - Approving or taking action.

When the laws of this state require an action by or regarding a foreign bank or a representative office, agency, or branch of a foreign bank licensed under this chapter to be approved or taken by the board of directors, the action may be approved or taken by either of the following:

(A) The governing body of the foreign bank having authority, under the laws of the country where the foreign bank is chartered, that is comparable to the authority of the board of directors of a bank doing business under authority granted by the superintendent of financial institutions;

(B) Any person or group of persons, such as a committee, to whom the authority to approve or take the action has been properly delegated in accordance with the laws of the country where the foreign bank is chartered.

Effective Date: 01-01-1997



Section 1119.21 - Regulatory powers.

(A) In addition to the specific powers, remedies, and sanctions provided in this chapter, any foreign bank licensed to operate a representative office, agency, or branch in this state and any foreign bank conducting operations in this state connected to its banking business without being licensed under this chapter or by the office of the comptroller of the currency is subject to all powers, remedies, and sanctions provided to the superintendent of financial institutions and the division of financial institutions in Chapters 1101. to 1127. of the Revised Code.

(B)

(1) With regard to any foreign bank licensed under this chapter to operate a representative office, agency, or branch in this state or conducting operations in this state connected to its banking business without being licensed under this chapter or by the office of the comptroller of the currency, "regulated person" means a director, officer, employee, controlling shareholder, or agent of the foreign bank or a person who participates in the management of the foreign bank, whether or not the person is assigned to an office of the foreign bank licensed under this chapter.

(2) An order to cease and desist issued under section 1121.32 of the Revised Code, a removal or prohibition order issued under section 1121.33 of the Revised Code, or a suspension order issued under section 1121.34 of the Revised Code against a regulated person, who is a regulated person because of that person's relationship with a foreign bank doing business in this state, does not affect the relationship between the regulated person and the foreign bank except as it relates to the conduct of operations in this state connected to the foreign bank's banking business.

Effective Date: 01-01-1997



Section 1119.22 - Revoking or suspending license.

(A)

(1) If the superintendent of financial institutions determines, after notice and an opportunity for hearing in accordance with sections 1121.37 and 1121.38 of the Revised Code, any of the following conditions exists, the superintendent may revoke any license the foreign bank has to operate a representative office, agency, or branch in this state:

(a) The existence of the foreign bank or its authority to transact business has been terminated or suspended by the appropriate authorities in the country that granted the foreign bank's banking charter.

(b) The foreign bank or any representative office, agency, or branch of the foreign bank is violating, has violated, or, the superintendent has reasonable cause to believe, is about to violate, any of the following:

(i) A law or rule;

(ii) A condition imposed in writing by the superintendent in connection with granting an application or other request by the foreign bank or the representative office, agency, or branch;

(iii) A written agreement the foreign bank or any representative office, agency, or branch of the foreign bank has entered into with the superintendent.

(c) The foreign bank or any representative office, agency, or branch of the foreign bank is engaging, has engaged, or, the superintendent has reasonable cause to believe, is about to engage, in any unsafe or unsound practice in conducting the business of the foreign bank or the representative office, agency, or branch.

(d) The foreign bank is insolvent.

(e) The foreign bank has suspended payment of its obligations, made an assignment for the benefit of its creditors, or admitted in writing its inability to pay its debts as they become due.

(f) The foreign bank is subject to or has applied for an adjudication in bankruptcy, reorganization, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law.

(g) A receiver, liquidator, or conservator has been appointed for the foreign bank, or any representative office, agency, or branch of the foreign bank in any jurisdiction, or any proceeding for the appointment of a receiver, liquidator, or conservator, or any similar proceeding, has been initiated in the country that granted the foreign bank's charter.

(h) The representative office, agency, or branch has been closed or has otherwise ceased to conduct business.

(2) The foreign bank's opportunity for a hearing lapses if the foreign bank does not, within fifteen days after receipt of the superintendent's notice, request a hearing in writing.

(B)

(1) If the superintendent has reasonable cause to believe any of the conditions set forth in division (A) of this section exists, and the superintendent determines it is necessary to protect the interests of the foreign bank's creditors, the general public, or, where applicable, the depositors of the foreign bank's agency or branch, the superintendent may issue an order immediately suspending the foreign bank's license to operate the representative office, agency, or branch in this state.

(2) Within ten days after being served an order suspending a foreign bank's license to operate a representative office, agency, or branch in this state, the foreign bank may apply to the court of common pleas of any county in this state in which the foreign bank is doing business, or the court of common pleas of Franklin county, for an injunction setting aside, limiting, or suspending enforcement of the suspension order pending an opportunity for a hearing before the superintendent on whether the foreign bank's license to operate a representative office, agency, or branch in this state should be revoked, and the court has jurisdiction to issue the injunction.

Effective Date: 01-01-1997



Section 1119.23 - Liquidation.

(A) If the superintendent of financial institutions determines, in accordance with division (A) of section 1119.22 of the Revised Code, any of the conditions set forth in that division exists, the superintendent, in addition to having the authority to revoke the foreign bank's license to operate a representative office, agency, or branch in accordance with section 1119.22 of the Revised Code, also may take possession of the foreign bank's business and property in this state and appoint a receiver for the liquidation of the foreign bank's business and property in this state.

(B) The superintendent's taking possession of and appointing a receiver for a foreign bank's business and property in this state pursuant to division (A) of this section, and the liquidation of the foreign bank's business and property in this state, shall, except as provided in divisions (B)(1) and (2) of this section, be conducted in accordance with the procedures and is subject to the rights, powers, duties, requirements, and limitations provided in Chapter 1125. of the Revised Code for taking possession of the business and property and liquidation of a bank.

(1) After payment of the expenses of the liquidation and claims against the foreign bank arising from its doing business in this state in accordance with section 1125.24 of the Revised Code, any remaining funds from the liquidation of the foreign bank's business and property in this state shall be distributed in the following manner:

(a) If the foreign bank's business and property is being liquidated in another state of the United States, the receiver shall distribute any remaining funds from the liquidation of the foreign bank's business and property in this state to the receiver in the other state for the payment of expenses of liquidation and claims against the foreign bank's business and property in the other state.

(b) If the foreign bank's business and property is being liquidated in more than one other state of the United States, the receiver shall equitably distribute any remaining funds from the liquidation of the foreign bank's business and property in this state among the receivers in the other states for the payment of the expenses of liquidation and claims against the foreign bank's business and property in the other states.

(c) If there is no liquidation of the business and property of the foreign bank occurring in any other state of the United States, the receiver shall pay any remaining funds from the liquidation of the business and property of the foreign bank in this state to the domiciliary receiver of the foreign bank or, if there is no domiciliary receiver, to the foreign bank.

(2)

(a) When the receiver has completed the liquidation of the foreign bank's business and property in this state, the receiver shall, with notice to the superintendent, file a petition with the court for an order declaring that the foreign bank's business in this state is properly wound up in the manner provided in section 1125.29 of the Revised Code. Upon the filing of a petition as provided in this division, the court shall proceed as provided in section 1125.29 of the Revised Code.

(b) An order issued by the court pursuant to a petition filed in accordance with division (B)(2)(a) of this section shall do all things required by section 1125.29 of the Revised Code, but shall only declare that the foreign bank's business in this state has been properly wound up and shall not declare that the foreign bank is dissolved. The court may make whatever additional orders and grant whatever additional relief the court determines proper upon the evidence submitted.

(c) Once the court issues the order declaring that the foreign bank's business in this state is properly wound up, the foreign bank shall cease doing business in this state except for any further winding up.

(d) Once the court issues the order declaring the foreign bank's business in this state is properly wound up, the receiver shall promptly file a copy of the order, certified by the clerk of the court, with both the secretary of state and the superintendent.

Effective Date: 01-01-1997



Section 1119.24 - Priority of Ohio creditors.

The creditors of a foreign bank's licensed agencies or branches in this state shall be entitled to priority over other creditors of the foreign bank with respect to any claims against the assets of the foreign bank's business in this state.

Effective Date: 01-01-1997



Section 1119.26 - Voluntary liquidation and surrender of license.

(A) A foreign bank may voluntarily liquidate and surrender its license to operate a representative office, agency, or branch licensed under this chapter only with the consent of the superintendent of financial institutions.

(B) Prior to beginning any liquidation process, the foreign bank must file an application to voluntarily liquidate and surrender its license with the superintendent. The application shall include a plan of liquidation that includes all of the provisions required of a plan for voluntary liquidation of a bank under division (C) of section 1125.03 of the Revised Code, except that the plan of liquidation shall be limited in scope to the particular representative office, agency, or branch to be liquidated.

(C) After conducting an examination, the superintendent may approve or deny a foreign bank's application to voluntarily liquidate and surrender its license based on the superintendent's evaluation of whether or not the interests of the representative office's, agency's, or branch's creditors or, where applicable, depositors, will suffer by the surrender. The superintendent's approval is subject to any condition the superintendent may determine appropriate under the circumstances.

(D) If the superintendent approves the application to voluntarily liquidate and surrender a license, the foreign bank shall comply with the requirements of divisions (A)(1) and (2) of section 1125.04 of the Revised Code.

(E) During the implementation of the plan of liquidation pursuant to this section, the superintendent retains the authority to supervise the representative office, agency, or branch and may conduct any examination relating to either the representative office, agency, or branch or the plan of liquidation the superintendent considers necessary or appropriate.

(F) If the superintendent has reason to conclude the implementation of the plan of liquidation is not being safely or expeditiously conducted, the superintendent may do either of the following:

(1) Begin revocation proceedings under section 1119.22 of the Revised Code;

(2) Take possession of the business and property of the representative office, agency, or branch in the same manner, with the same effect, and subject to the same rights accorded the foreign bank under section 1119.23 of the Revised Code.

(G) The superintendent shall cancel the foreign bank's license to operate a representative office, agency, or branch under this chapter if the superintendent has approved the voluntary liquidation and surrender of the license and both of the following conditions have been met:

(1) The plan of liquidation has been completed.

(2) The notifications required by division (D) of this section were properly given.

Effective Date: 01-01-1997






Chapter 1121 - BANKS - SUPERINTENDENT'S POWERS

Section 1121.01 - Banks - superintendent's powers definitions.

(A) "Financial institution regulatory authority" includes a regulator of a business activity in which a bank or trust company is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a bank or trust company engaged in that business activity. A bank or trust company is engaged in a business activity, and a regulator of that business activity has jurisdiction over the bank or trust company, whether the bank or trust company conducts the activity directly or a subsidiary or affiliate of the bank or trust company conducts the activity.

(B) "Regulated person" means any of the following:

(1) A director, officer, or employee of or agent for a bank or trust company or a controlling shareholder of a state bank, foreign bank, or trust company;

(2) A person who is required to obtain, but has not yet obtained, the consent of the superintendent of financial institutions to acquire control of a bank pursuant to section 1115.06 of the Revised Code;

(3) A person participating in the conduct of the affairs of a bank or trust company.

(C) "Participating in the conduct of the affairs of a bank or trust company" means either making decisions or, directly or indirectly, taking actions that are management or policymaking in nature and generally within the scope of authority of the bank's or trust company's board of directors or executive officers. Whether a person is or was participating in the conduct of the affairs of a bank or trust company is an issue of fact, and not to be determined solely on the basis of the person's title, contract, or indicia of employment or independent contractor status.

Effective Date: 06-18-2002



Section 1121.02 - Superintendent and deputy superintendent for banks - powers and duties.

(A) The superintendent of financial institutions shall see that the laws relating to banks are executed and enforced.

(B) The deputy superintendent for banks shall be the principal supervisor of banks. In that position the deputy superintendent for banks shall, notwithstanding sections 1121.10 and 1121.11 of the Revised Code, be responsible for conducting examinations and preparing examination reports under those sections. In addition, the deputy superintendent for banks shall, notwithstanding division (A) of section 1121.03 and sections 1121.05 and 1121.06 of the Revised Code, have the authority to adopt rules and standards in accordance with those sections. In performing or exercising any of the examination, rule-making, or other regulatory functions, powers, or duties vested by this division in the deputy superintendent for banks, the deputy superintendent for banks shall be subject to the control of the superintendent of financial institutions.

Effective Date: 01-01-1997



Section 1121.021 - [Repealed].

Effective Date: 01-01-1997



Section 1121.03 - Adoption of administrative rules.

(A) The superintendent of financial institutions may adopt rules and standards to carry out the provisions of Chapters 1101. to 1127. of the Revised Code. No rule or standard adopted by the superintendent pursuant to this authority shall conflict with, abridge, or supersede any provision of the Revised Code unless the conflict, abridgement, or supersession is expressly authorized. The rules and standards shall be adopted pursuant to Chapter 119. of the Revised Code.

(B) The superintendent may issue administrative guidelines to interpret or explain the provisions of Chapters 1101. to 1127. of the Revised Code and to identify, define, or provide examples of acts, practices, or circumstances the superintendent considers to be unsafe or unsound practices or to constitute participation in or consent to violations of Chapters 1101. to 1127. of the Revised Code.

Effective Date: 01-01-1997



Section 1121.031, 1121.04 - [Repealed].

Effective Date: 01-01-1997



Section 1121.05 - Granting rights to financial institutions.

(A) Notwithstanding any provisions of the Revised Code, except as provided in division (E) of this section, the superintendent of financial institutions shall, by rule, grant banks doing business under authority granted by the superintendent any right, power, privilege, or benefit possessed, by virtue of statute, rule, regulation, interpretation, or judicial decision, by any of the following:

(1) Banks doing business under authority granted by the comptroller of the currency or the bank regulatory authority of any other state of the United States;

(2) Savings associations doing business under authority granted by the superintendent of financial institutions, office of thrift supervision, or the savings and loan association regulatory authority of any other state of the United States;

(3) Savings banks doing business under authority granted by the superintendent of financial institutions or the savings bank regulatory authority of any other state of the United States;

(4) Credit unions doing business under authority granted by the superintendent of financial institutions, the national credit union administration, or the credit union regulatory authority of any other state of the United States;

(5) Any other banks, savings associations, or credit unions with a principal place of business in the United States doing business under authority granted under laws of the United States;

(6) Any other persons having an office or other place of business in this state and engaging in the business of lending money, or buying or selling bullion, bills of exchange, notes, bonds, stocks, or other evidences of indebtedness with a view to profit;

(7) Small business investment companies licensed under the "Small Business Investment Company Act of 1958," 72 Stat. 689, 15 U.S.C. 661, as amended;

(8) Persons chartered under the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 1131(d), as amended.

(B) The superintendent shall adopt rules authorized by division (A) of this section in accordance with section 111.15 of the Revised Code.

(C) A rule adopted by the superintendent pursuant to the authority of this section becomes effective on the later of the following dates:

(1) The date the superintendent issues the rule;

(2) The date the statute, rule, regulation, interpretation, or judicial decision the superintendent's rule is based on becomes effective.

(D) The superintendent may, upon thirty days' written notice, revoke any rule adopted under the authority of this section. A rule adopted under the authority of this section, and not revoked by the superintendent, enacted into law, or adopted in accordance with Chapter 119. of the Revised Code, lapses and has no further force and effect thirty months after its effective date; however, the superintendent may adopt the rule under section 111.15 of the Revised Code pursuant to this section for an additional thirty-month period.

(E) The superintendent shall not adopt any rule dealing with interest rates charged under the authority of this section.

Effective Date: 01-01-1997; 04-14-2006



Section 1121.051 - Amended and Renumbered RC 1115.25.

Effective Date: 01-01-1997



Section 1121.06 - Reducing disadvantage to Ohio bank or trust company.

(A) Notwithstanding any provision of the Revised Code, if any regulation, rule, interpretation, procedure, or guideline of the comptroller of the currency, federal deposit insurance corporation, federal reserve board, or the bank regulatory authority of any other state of the United States puts a bank or trust company doing business under authority granted by the superintendent of financial institutions at a disadvantage to a national bank, the superintendent may adopt a rule that reduces or eliminates the disadvantage to a bank or trust company doing business under authority granted by the superintendent.

(B) The superintendent shall adopt rules authorized by division (A) of this section in accordance with section 111.15 of the Revised Code. Chapter 119. of the Revised Code does not apply to rules adopted under the authority of this section.

(C) A rule adopted by the superintendent pursuant to the authority of this section is effective on the later of the following dates:

(1) The date the superintendent issues the rule;

(2) The date the regulation, rule, interpretation, procedure, or guideline the superintendent's rule is based on becomes effective.

(D) The superintendent may, upon thirty days' written notice, revoke any rule adopted under the authority of this section. A rule adopted under the authority of this section and not revoked by the superintendent lapses and has no further force and effect thirty months after its effective date.

Effective Date: 05-21-1997



Section 1121.07 - Amended and Renumbered RC 1115.20.

Effective Date: 01-01-1997



Section 1121.08 - [Repealed].

Effective Date: 04-19-1988



Section 1121.09 - Amended and Renumbered RC 1115.19.

Effective Date: 01-01-1997



Section 1121.10 - Examining records and affairs.

(A) As often as the superintendent of financial institutions considers necessary, but at least once each twenty-four-month cycle, the superintendent, or any deputy or examiner appointed by the superintendent for that purpose, shall thoroughly examine the records and affairs of each bank. The examination shall include a review of both of the following:

(1) Compliance with law;

(2) Other matters the superintendent determines.

(B) The superintendent may examine the records and affairs of any of the following as the superintendent considers necessary:

(1) Any party to a proposed reorganization for which the superintendent's approval is required by section 1115.11 or 1115.14 of the Revised Code;

(2) Any bank, savings and loan association, or savings bank proposing to convert to a bank doing business under authority granted by the superintendent for which the superintendent's approval is required by section 1115.01 of the Revised Code;

(3) Any person proposing to acquire control of a bank for which the superintendent's approval is required by section 1115.06 of the Revised Code, or who acquired control of a bank without the approval of the superintendent when that approval was required by section 1115.06 of the Revised Code, was the bank of which control is to be, or was, acquired;

(4) Any bank proposing to establish or acquire a branch for which the superintendent's approval is required by section 1117.02 of the Revised Code;

(5) Any foreign bank that maintains, or proposes to establish, one or more offices in this state;

(6) Any trust company.

(C) The board of directors or holders of a majority of the shares of a bank or trust company may request the superintendent conduct a special examination of the records and affairs of the bank or trust company. The superintendent has sole discretion over the scope and timing of a special examination, and may impose restrictions and limitations on the use of the results of a special examination in addition to the restrictions and limitations otherwise imposed by law. The fee for a special examination shall be paid by the bank or trust company examined in accordance with section 1121.29 of the Revised Code.

(D) The superintendent may conduct all aspects of an examination concurrently or may divide the examination into constituent parts and conduct them at various times.

(E) The superintendent shall preserve the report of each examination, including related correspondence received and copies of related correspondence sent, for twenty years after the examination date.

Effective Date: 01-01-1997



Section 1121.11 - Alternate, joint or concurrent examinations.

(A) In administering Chapters 1101. to 1127. of the Revised Code and fulfilling the duties imposed by those chapters, including the duty imposed by section 1121.10 of the Revised Code, the superintendent of financial institutions may do any of the following:

(1) Participate with financial institution regulatory authorities of this and other states, the United States, and other countries in any of the following:

(a) Programs for alternate examinations of the records and affairs of banks and trust companies over which they have concurrent jurisdiction;

(b) Joint or concurrent examinations of the records and affairs of banks and trust companies over which they have concurrent jurisdiction;

(c) Coordinated examinations of the records and affairs of banks and trust companies over which they have collective jurisdiction.

(2) Conduct, participate in, or coordinate independent, concurrent, joint, or coordinated examinations of the records and affairs of banks and trust companies and otherwise act on behalf of financial institution regulatory authorities of this and other states, the United States, and other countries having jurisdiction over the banks and trust companies;

(3) Rely on information leading to, arising from, or obtained in the course of examinations conducted by financial institution regulatory authorities of this and other states, the United States, and other countries when both of the following apply:

(a) Pursuant to agreement and applicable law, the superintendent may receive and use the information leading to, arising from, or obtained in the course of the other regulatory authorities' examinations in administering Chapters 1101. to 1127. of the Revised Code and acting under the authority of those chapters;

(b) In the superintendent's judgment the other regulatory authorities' personnel, practices, and authority warrant the superintendent's reliance.

(4) Authorize financial institution regulatory authorities of this and other states, the United States, and other countries to receive and use information leading to, arising from, or obtained in the course of examinations conducted by the division of financial institutions in the same manner and for the purposes they could use information leading to, arising from, or obtained in the course of their own examinations when both of the following apply:

(a) Pursuant to applicable law, information leading to, arising from, or obtained in the course of examinations the other regulatory authorities conduct is protected from general disclosure and may only be disclosed for purposes similar to those provided in section 1121.18 of the Revised Code, which are principally regulatory in nature, for disclosure of information leading to, arising from, or obtained in the course of examinations conducted by the division;

(b) Pursuant to agreement and applicable law, information leading to, arising from, or obtained in the course of examinations conducted by the division will, in the other regulatory authorities' possession or the possession of any persons to whom the other regulatory authorities disclosed the information as a part of examinations of those persons, be protected from disclosure to the same extent as information leading to, arising from, or obtained in the course of those regulatory authorities' examinations.

(5) Rely on the actions of financial institution regulatory authorities of this and other states, the United States, or other countries, or participate with them jointly, in responding to violations of law, unsafe or unsound practices, breaches of fiduciary duty, or other regulatory concerns affecting banks and trust companies over which they have concurrent jurisdiction when the other regulatory authorities have adequate personnel, practices, and authority to warrant the reliance;

(6) Implement other cooperative arrangements with financial institution regulatory authorities of this and other states, the United States, and other countries consistent with safety and soundness.

(B) No person shall use any reliance by the superintendent, in whole or in part, on financial institution regulatory authorities of this or other states, the United States, or other countries in accordance with division (A) of this section to support any assertion of either of the following:

(1) Failure of the superintendent or division to properly administer Chapters 1101. to 1127. of the Revised Code or fulfill the duties imposed by those chapters;

(2) Disagreement by the superintendent or division with any action taken by financial institution regulatory authorities of this or other states, the United States, or other countries.

(C) In conducting, participating in, or coordinating independent, concurrent, joint, or coordinated examinations of the records and affairs of banks and trust companies, the superintendent may purchase services from financial institution regulatory authorities of this and other states, the United States, and other countries, including services provided by employees of other financial institution regulatory authorities in their capacities as employees of other financial institution regulatory authorities. The purchase of services from one or more financial institution regulatory authorities of this and other states, the United States, or other countries is the purchase of services from a sole source provider and is not the employment of any financial institution regulatory authority or any of its employees.

The authority to purchase services pursuant to this division does not impair the superintendent's authority to purchase services from any other source.

Effective Date: 06-18-2002



Section 1121.12 - Examining controlling shareholder.

An examination of the records and affairs of a bank under section 1121.10 of the Revised Code may include the examination of a controlling shareholder of the bank that is a bank holding company registered with the federal reserve, but only to the extent explicitly permitted under this section. To examine the records and affairs of a controlling shareholder that is a bank holding company registered with the federal reserve, the superintendent of financial institutions may do one of the following:

(A) Rely on an examination of the bank holding company conducted by a financial institution regulatory authority of another state, the United States, or another country, as provided in division (A)(3) of section 1121.11 of the Revised Code;

(B) Participate with the financial institution regulatory authorities of other states, the United States, and other countries in a joint or coordinated examination of the bank holding company, provided that both of the following apply:

(1) The examination of the bank holding company is validly authorized by and conducted pursuant to the laws of this state and such other state, the United States, or other country.

(2) Participation of the examiners of the division of financial institutions will increase the efficiency in regulating financial institutions, and not increase the cost of examination to the bank holding company.

(C) Examine the bank holding company pursuant to an agreement with financial institution regulatory authorities of other states, the United States, or other countries, provided that both of the following apply:

(1) The examination of the bank holding company is validly authorized by and conducted pursuant to the laws of this state and such other state, the United States, or other country.

(2) The other financial institution regulatory authority agrees to rely on the superintendent's examination in lieu of conducting its own examination.

(D) Examine the bank holding company if both of the following apply:

(1) The superintendent has reasonable cause to believe that there is a significant risk of imminent material harm to the bank and the examination of the bank holding company is necessary to fully determine the risk to the bank, or to determine how best to address the risk to the bank.

(2) Either of the following occurs:

(a) The superintendent, in writing, requests the federal reserve to examine the bank holding company, and within fifteen days the federal reserve does not commence an examination of the bank holding company and notifies the superintendent that the federal reserve does not object to the examination.

(b) The banking commission concurs with the superintendent's determination of both of the following:

(i) There is reasonable cause to believe that there a is significant risk of imminent material harm to the bank.

(ii) The examination of the bank holding company is necessary to fully determine the risk to the bank, or to determine how best to address the risk to the bank.

For purposes of this section, a bank holding company includes not only the bank holding company, but also includes any nonbank affiliates of the bank holding company that are subject to examination by the federal reserve.

Effective Date: 01-01-1997



Section 1121.13 - Examining other corporate controlling shareholders.

An examination of the records and affairs of a bank under section 1121.10 of the Revised Code may include the examination of a controlling shareholder of the bank that is a corporation that is not a bank holding company registered with the federal reserve.

Effective Date: 01-01-1997



Section 1121.15 - Maintaining books and accounts.

(A) The superintendent of financial institutions may prescribe the manner and form of keeping the books and accounts of banks, so the books and accounts may be as nearly uniform as circumstances permit.

(B) Any person that, by contract or otherwise, performs services for a bank or trust company or a representative office, agency, or branch licensed under Chapter 1119. of the Revised Code, whether on or off the premises of the bank, trust company, representative office, agency, or branch, is subject to examination by the superintendent as to the books and records of the bank, trust company, representative office, agency, or branch in the person's possession, to the same extent as if the services were being performed by the bank, trust company, representative office, agency, or branch itself. For the purposes of this division, "services" includes clerical, bookkeeping, accounting, statistical, and other services. A bank, trust company, representative office, agency, or branch shall notify the superintendent in writing whenever another person is performing services of this kind for the bank, trust company, representative office, agency, or branch, or the bank, trust company, representative office, agency, or branch changes the person performing the services.

Effective Date: 01-01-1997



Section 1121.16 - Prohibited acts - violations.

(A) No regulated person shall do any of the following:

(1) Refuse to allow any examination authorized by section 1121.10 of the Revised Code;

(2) Refuse to give information required by the division of financial institutions in the course of or in relation to an examination authorized by section 1121.10 of the Revised Code;

(3) Provide false or misleading information in the course of or in relation to an examination authorized by section 1121.10 of the Revised Code.

(B) If a regulated person violates division (A) of this section, the superintendent may do any of the following:

(1) Issue a cease and desist order pursuant to section 1121.32 of the Revised Code, a removal or prohibition order pursuant to section 1121.33 of the Revised Code, or a suspension or temporary prohibition order pursuant to section 1121.34 of the Revised Code;

(2) Appoint a conservator for the bank pursuant to section 1125.09 of the Revised Code;

(3) Initiate civil or criminal proceedings the superintendent considers appropriate.

Effective Date: 01-01-1997



Section 1121.17 - Executing documents.

(A) Accounts and other documents required by the superintendent of financial institutions may be signed and sworn to or affirmed on behalf of a bank by any officer authorized by the bank to do so.

(B) When the superintendent requires, any officer receiving any communication from the division of financial institutions relative to examination or investigation by the superintendent shall submit the communication to the bank's executive committee or board of directors.

Effective Date: 01-01-1997



Section 1121.18 - Confidentiality.

(A) Information leading to, arising from, or obtained in the course of the examination of a bank or any examination conducted pursuant to the authority of section 1121.10 or 1121.11 of the Revised Code is privileged and confidential. No person, including any person to whom the information is disclosed under the authority of this section, shall disclose information leading to, arising from, or obtained in the course of an examination, except as specifically provided in this section.

(B) The superintendent of financial institutions and the superintendent's agents and employees may disclose information leading to, arising from, or obtained in the course of an examination conducted pursuant to section 1121.10 or 1121.11 of the Revised Code as follows:

(1) To the governor, director of commerce, or deputy director of commerce to enable them to act in the interests of the public;

(2) To the banking commission to enable the commission to effectively advise the superintendent and take action on any matter the superintendent presents to the commission;

(3) To financial institution regulatory authorities of this and other states, the United States, and other countries to assist them in their regulatory duties;

(4) To the directors, officers, agents, and parent company of the bank or other person examined to assist them in conducting the business of the bank or other person examined in a safe and sound manner and in compliance with law;

(5) To law enforcement authorities conducting criminal investigations.

(C)

(1) Information leading to, arising from, or obtained in the course of an examination of a bank or other person pursuant to section 1121.10 or 1121.11 of the Revised Code shall not be discoverable from any source, and shall not be introduced into evidence, except in the following circumstances:

(a) In connection with criminal proceedings;

(b) When, in the opinion of the superintendent, it is appropriate with regard to enforcement actions taken and decisions made by the superintendent under the authority of Chapters 1101. to 1127. of the Revised Code regarding a bank, trust company, or other person;

(c) When litigation has been initiated by the superintendent in furtherance of the powers, duties, and obligations imposed upon the superintendent by Chapters 1101. to 1127. of the Revised Code;

(d) When authorized by agreements between the superintendent and financial institution regulatory authorities of this and other states, the United States, and other countries authorized by section 1121.11 of the Revised Code;

(e) When and in the manner authorized in section 1181.25 of the Revised Code.

(2) The discovery of information leading to, arising from, or obtained in the course of an examination pursuant to division (C)(1)(b), (c), or (d) of this section shall be limited to information that directly relates to the bank, trust company, regulated person, or other person who is the subject of the enforcement action, decision, or litigation.

(D) A report of an examination conducted pursuant to section 1121.10 or 1121.11 of the Revised Code is the property of the division of financial institutions. Under no circumstances may the bank or other person examined, its directors, officers, employees, agents, regulated persons, or contractors, or any person having knowledge or possession of a report of examination, or any of its contents, disclose or make public in any manner the report of examination or its contents. The authority provided in division (B)(4) of this section for use of examination information to assist in conducting the business of the bank or other person examined in a safe and sound manner and in compliance with law shall not be construed to authorize disclosure of a report of examination or any of its contents in conducting business with the examined bank's or person's customers, creditors, or shareholders, or with other persons.

(E) Whoever violates this section shall be removed from office, shall be liable, with the violator's bonder in damages to the person injured by the disclosure of information, and is guilty of a felony of the fourth degree.

Effective Date: 06-18-2002



Section 1121.21 - Reporting condition and income.

(A)

(1) Each bank and trust company shall report its condition and income to the division of financial institutions at the times, in the form, and including the information the superintendent of financial institutions prescribes.

(2) A bank or trust company shall maintain a summary of its most recent report of condition and income, in the form prescribed by the superintendent, in each of its banking or trust service offices, post notice of the availability of the summary in each office, and make the summary available to the public without charge.

(B) Any bank or trust company that fails to comply with division (A)(1) or (2) of this section is subject to a forfeiture of one hundred dollars for each day the failure continues unless the bank or trust company corrects the failure within seven days after receiving the superintendent's notice of the failure.

Effective Date: 01-01-1997



Section 1121.23 - [See notes for effective date] Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of financial institutions is required under Chapters 1101. to 1127. of the Revised Code, or under an order or supervisory action issued or taken under those chapters, for a person to serve as an organizer, incorporator, director, executive officer, or controlling shareholder of a bank, or to otherwise have a substantial interest in or participate in the management of a bank, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with division (A)(14) of section 109.572 of the Revised Code. The superintendent of financial institutions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Effective Date: 2008 SB247 09-11-2008

This section is set out twice. See also §1121.232, as amended by 129th General AssemblyFile No.127,HB 487, §101.01.



Section 1121.23 - [See notes for effective date] Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of financial institutions is required under Chapters 1101. to 1127. of the Revised Code, or under an order or supervisory action issued or taken under those chapters, for a person to serve as an organizer, incorporator, director, executive officer, or controlling shareholder of a bank, or to otherwise have a substantial interest in or participate in the management of a bank, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with section 109.572 of the Revised Code. The superintendent of financial institutions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01. Section 812.11 of the Act appears to have intended that this amendment become eff. on 1/1/2013; however, that act section references code section 1123.23 instead of this code section.

Effective Date: 2008 SB247 09-11-2008

This section is set out twice. See also §1121.231, effective until this section becomes effective.



Section 1121.24 - Incomplete application or notice of proposed action or transaction.

(A) If, under Chapters 1101. to 1127. of the Revised Code, a proposed action or transaction is subject to the approval of the superintendent of financial institutions or an opportunity for the superintendent to disapprove, and if the person proposing the action or transaction is required to submit an application or notice to the superintendent, then the application or notice is not complete and the superintendent shall not accept it for processing until the person pays the fee established pursuant to division (C) of section 1121.29 of the Revised Code.

(B)

(1) If, under Chapters 1101. to 1127. of the Revised Code, a proposed action or transaction is subject to the approval of the superintendent or an opportunity for the superintendent to disapprove and the superintendent must make that determination within a certain time, and if the person proposing the action or transaction is required to submit an application or notice to the superintendent, then the time in which the superintendent must make the determination does not begin to run until the superintendent has determined the application or notice is complete and has accepted it for processing.

(2) Division (B)(1) of this section does not prohibit either of the following:

(a) The superintendent from denying, or issuing a disapproval of, an application or notice, prior to the superintendent's acceptance of the application or notice for processing, on the basis that the person who submitted the application or notice failed to include all of the items and address all of the issues required for the application or notice, if both of the following apply:

(i) The superintendent advised the person that the application or notice was incomplete.

(ii) After being advised by the superintendent that the application or notice was incomplete, the person did not, within a reasonable period of time, complete the application or notice.

(b) The superintendent from denying, or issuing a disapproval of, an application or notice on the basis that the person who submitted the application or notice failed to provide the information necessary for the superintendent to adequately consider the application or notice after the superintendent's acceptance of the application or notice for processing, if both of the following apply:

(i) After having begun processing the application or notice, the superintendent determined and advised the person that additional information was necessary to adequately consider the application or notice.

(ii) After being advised by the superintendent that additional information was necessary to adequately consider the application or notice, the person did not, within a reasonable period of time, provide that information.

(C) A determination by the superintendent that an application or notice is complete and is accepted for processing means only that the application or notice, on its face, appears to include all of the items and to address all of the matters that are required. A determination by the superintendent that an application or notice is complete and is accepted for processing is not an assessment of the substance of the application or notice, or of the sufficiency of the information provided.

Effective Date: 01-01-1997



Section 1121.25 - Request for confidentiality.

(A) The superintendent of financial institutions may grant confidential treatment for information in or related to an application or notice submitted to the superintendent pursuant to Chapters 1101. to 1127. of the Revised Code that is subject to the superintendent's approval or an opportunity for the superintendent to disapprove, if confidential treatment is requested by the person submitting the application or notice and any of the following applies:

(1) The information is of a commercial or financial nature, disclosure of which would likely result in substantial harm to the competitive position of the person submitting the application or notice, affiliates of the person submitting the application or notice, or any other party to the transaction or its affiliates.

(2) The information is of a personal, medical, financial, or similar nature, disclosure of which would result in a clearly unwarranted invasion of personal privacy.

(3) The information is contained in, related to, or derived from examinations, operating or condition reports, agreements, orders, or actions prepared by, or on behalf of, or for the use of a governmental agency or authority responsible for the regulation or supervision of financial institutions.

(4) The information has been filed with a governmental agency or authority and has not yet been approved for disclosure by that agency or authority.

(5) The information is specifically exempted from disclosure by statute.

(B) The person requesting confidential treatment under this section shall do so in writing at the time the application or notice containing the information, or additional information related to an application or notice, is submitted. The request shall separately address each item of information for which confidential treatment is requested, explaining the applicability of the asserted justification for confidential treatment and specifically demonstrating the harm that would result from public disclosure of the item of information or the reason the person submitting the application or notice cannot authorize public disclosure of the item of information. The person submitting the application or notice shall separately bind and identify all items of information for which confidential treatment is requested and make specific reference to those items in the remainder of the application or notice or additional information related to the application or notice.

(C) The superintendent shall review a request for confidential treatment and provide the person submitting the application or notice with written notice of the superintendent's decision on granting confidential treatment for each item of information for which it is requested. If the superintendent's decision is not to grant confidential treatment to an item of information, the person submitting the application or notice may withdraw the item of information by written notice within ten days after that person's receipt of the superintendent's decision. If the person submitting the application or notice fails to withdraw the item of information within the ten-day period, that person is deemed to have waived the right to withdraw, and the item of information is deemed a part of the application or notice available to the public.

(D) An item of information submitted with a request for confidential treatment is deemed not to have been filed with the superintendent until the superintendent grants confidential treatment or the person submitting the application or notice is deemed to have waived the right to withdraw the item of information. Until the item of information submitted with a request for confidential treatment is filed in accordance with this section, no person shall copy or inspect the item of information or anything derived from the item of information, except as is necessary to assist the superintendent in deciding whether to grant confidential treatment to the item of information in accordance with division (C) of this section.

(E) When an item of information is filed following the superintendent's decision to grant it confidential treatment, the item of information is not a public record, as defined in section 149.43 of the Revised Code, and shall be used only by the superintendent in connection with the performance of the duties and exercise of the powers of the superintendent. However, without prior notice to the person submitting the application or notice, the superintendent may disclose or comment on any of the contents of the application or notice in an order, statement, or opinion issued by the superintendent in connection with a decision on the application or notice.

Effective Date: 01-01-1997



Section 1121.26 - Considering impact of proposed action or transaction.

When considering the impact of a proposed action or transaction on the convenience and needs of the community to be served, both of the following shall apply:

(A) The superintendent of banks shall assess whether the facts and circumstances relating to the proposed action or transaction reasonably indicate that the purpose for the proposed action or transaction is to engage in the banking business and provide banking services in the community to be served, rather than to raise funds for other purposes or otherwise serve a nonbanking purpose.

(B) The superintendent shall not require the person proposing the action or transaction to prove any of the following:

(1) There is substantial unmet need for banking services in the community.

(2) The person will bring banking services or other particular advantages to the community that are not presently available there.

(3) The action or transaction will not adversely affect an existing financial institution in the community.

Effective Date: 01-01-1997



Section 1121.27 - Reasonable and necessary conditions.

If, under Chapters 1101. to 1127. of the Revised Code, a proposed action or transaction is subject to the approval of the superintendent of financial institutions and the superintendent is permitted to condition that approval, any condition imposed by the superintendent shall be reasonable and necessary.

Effective Date: 01-01-1997



Section 1121.29 - Schedule of assessments and fees.

(A)

(1) Each bank subject to inspection and examination by the superintendent of financial institutions and transacting business on the thirty-first day of December, or the bank's successor in interest, shall pay to the superintendent assessments as provided in this section. On the first day of July each year, the superintendent shall make each assessment based on the total assets as shown on the books of the bank as of the thirty-first day of December of the previous year. The superintendent shall collect the assessment on an annual or periodic basis, as provided by the superintendent. All assessments shall be paid within fourteen days of receiving an invoice for payment of the assessment.

(2) After determining the budget of the division of financial institutions for examination and regulation of banks, but prior to establishing the schedule of assessments under this division necessary to fund that budget, the superintendent shall include any amounts collected but not yet expended or encumbered by the superintendent in the previous fiscal year's budget and remaining in the division of banks fund pursuant to division (C) of section 1121.30 of the Revised Code.

(3) Each bank shall pay an assessment of not more than forty-five cents for each one thousand dollars of the gross amount of the assets of the bank, but in no case less than one thousand dollars. The superintendent shall establish the actual schedule of assessments on an annual basis, present the schedule to the banking commission for confirmation, and, each first day of January, forward copies of the current year's schedule to banks doing business under authority granted by the superintendent, or their successors in interest.

If during the period between the banking commission's confirmation of the schedule of assessments and the completion of the fiscal year in which those assessments will be collected, the banking commission determines additional money is required to adequately fund the operations of the division of financial institutions for that fiscal year, the banking commission may, by the affirmative vote of two-thirds of its members, increase the schedule of assessments for that fiscal year. The superintendent shall promptly notify each bank of the increased assessment, and each bank shall pay the increased assessment as made and invoiced by the superintendent.

(4) A bank authorized by the superintendent to commence business in the period between assessments shall pay the actual reasonable costs of the division's examinations and visitations. The bank shall pay the costs within fourteen days after receiving an invoice for payment.

(B)

(1) Whenever in the judgment of the superintendent the condition or conduct of a bank renders it necessary to make additional examinations and follow-up visitations within the examination cycle beyond the minimum required by division (A) of section 1121.10 of the Revised Code, the superintendent may charge the bank for the additional examinations and follow-up visitations as provided in division (C)(2) of this section. The bank shall pay the fee charged within fourteen days after receiving an invoice for payment.

(2) The superintendent may charge a bank for any examination of the bank's operations as a trust company and data processing facility in accordance with division (C) of this section whether that examination is the only examination of the bank in the examination cycle or in addition to other examinations of the bank's operations.

(C) The superintendent shall periodically establish a schedule of fees to be paid for the following:

(1) Examination of a bank or trust company at the request of the board of directors or the holders of a majority of the shares of that bank or trust company pursuant to division (C) of section 1121.10 of the Revised Code;

(2) Additional examinations and visitations of a bank in an examination cycle beyond the minimum required by division (A) of section 1121.10 of the Revised Code;

(3) Examinations of subsidiaries and affiliates;

(4) Examinations of data processing facilities;

(5) Examinations of trust companies;

(6) Application for a de novo charter;

(7) Application for a reorganization, including a merger, consolidation, or transfer of assets and liabilities;

(8) Application for an interim reorganization;

(9) Application for an additional banking office;

(10) Application for conversion to a bank doing business under authority granted by the superintendent;

(11) Notice of acquisition of control of a bank;

(12) Application for purchase by a bank of its own stock;

(13) Application for a debt or equity issue;

(14) Application for change in location;

(15) Application for authorization to act as a trust company;

(16) Certification of qualification as a trust company;

(17) Application for a foreign bank representative office, agency, or branch;

(18) All other examinations, applications, and notices considered necessary by the superintendent.

(D)

(1) The superintendent may waive any fees provided for in division (C) of this section to protect the interests of depositors and for other fair and reasonable purposes as determined by the superintendent.

(2) The fees established by the superintendent pursuant to division (C) of this section for processing applications and notices and conducting and processing examinations shall be reasonable considering the direct and indirect costs to the division, as determined by the superintendent, of processing the applications and for conducting and processing the examinations.

(3) The superintendent may determine charging a fee authorized pursuant to division (C) of this section for a particular examination, application, notice, or certification is not necessary.

(E) The superintendent shall determine and charge reasonable fees for furnishing and certifying copies of documents filed with the division and for any expenses incurred by the division in the publication or serving of required notices.

(F) Assessments and examination and application fees charged and collected pursuant to this section are not refundable. Any fee charged for an examination pursuant to this section shall be paid within fourteen days after receiving an invoice for payment of the fee.

(G) The superintendent shall pay all assessments and fees charged pursuant to this section and all forfeitures required to be paid to the superintendent into the state treasury to the credit of the bank's fund.

Effective Date: 01-01-1997



Section 1121.30 - Banks fund.

(A) All assessments, fees, charges, and forfeitures provided for in Chapters 1101. to 1127. and sections 1315.01 to 1315.18 of the Revised Code, except civil penalties assessed pursuant to section 1121.35 or 1315.152 of the Revised Code, shall be paid to the superintendent of financial institutions, and the superintendent shall deposit them into the state treasury to the credit of the banks fund, which is hereby created.

(B) The superintendent may expend or obligate the banks fund to defray the costs of the division of financial institutions in administering Chapters 1101. to 1127. and sections 1315.01 to 1315.18 of the Revised Code. The superintendent shall pay from the fund all actual and necessary expenses incurred by the superintendent, including for any services rendered by the department of commerce for the division's administration of Chapters 1101. to 1127. and sections 1315.01 to 1315.18 of the Revised Code. The fund shall be assessed a proportionate share of the administrative costs of the department and the division of financial institutions. The proportionate share of the administration costs of the division of financial institutions shall be determined in accordance with procedures prescribed by the superintendent and approved by the director of budget and management. The amount assessed for the fund's proportional share of the department's administrative costs and the division's administrative costs shall be paid from the banks fund to the division of administration fund and the division of financial institutions fund respectively.

(C) Any money deposited into the state treasury to the credit of the banks fund, but not expended or encumbered by the superintendent to defray the costs of administering Chapters 1101. to 1127. and sections 1315.01 to 1315.18 of the Revised Code, shall remain in the banks fund for expenditures by the superintendent in subsequent years.

Effective Date: 01-01-1997; 04-06-2007



Section 1121.32 - Notice of charges and intent to issue cease and desist order.

(A) The superintendent of financial institutions may issue and serve a notice of charges and intent to issue a cease and desist order upon a bank, trust company, or regulated person, if, in the opinion of the superintendent, either of the following applies to the bank, trust company, or regulated person:

(1) The bank, trust company, or regulated person is engaging, has engaged, or, the superintendent has reasonable cause to believe, is about to engage in an unsafe or unsound practice in conducting the bank's or trust company's business;

(2) The bank, trust company, or regulated person is violating, has violated, or, the superintendent has reasonable cause to believe, is about to violate any of the following:

(a) A law or rule;

(b) A condition imposed in writing by the superintendent in connection with granting an application or notice that is subject to the superintendent's approval or an opportunity for the superintendent to disapprove or other request by the bank, trust company, or regulated person;

(c) A written agreement entered into with the superintendent.

(B) The notice of charges and intent to issue as cease and desist order shall include all of the following:

(1) A statement of the violation or violations or unsafe or unsound practice or practices alleged;

(2) A statement of the facts constituting the violation or violations or unsafe or unsound practice or practices alleged;

(3) Notice that the bank, trust company, or regulated person is entitled to a hearing, in accordance with section 1121.38 of the Revised Code, to determine whether a cease and desist order should be issued against the bank, trust company, or regulated person, if the bank, trust company, or regulated person requests the hearing within thirty days of service of the notice;

(4) Notice that, if the bank, trust company, or regulated person makes a timely request for a hearing, the bank, trust company, or regulated person may appear at the hearing in person or by attorney or by presenting positions, arguments, and contentions in writing, and at the hearing may present evidence and examine witnesses for and against the bank, trust company, or regulated person.

(5) Notice that failure of the bank, trust company, or regulated person to make a timely request for a hearing to determine whether a cease and desist order should be issued or to appear at the hearing, in person, by attorney, or by writing, is consent by the bank, trust company, or regulated person to the issuance of the cease and desist order.

(C) The superintendent may issue a cease and desist order against the bank, trust company, or regulated person, if any of the following applies:

(1) The bank, trust company, or regulated person consents to the issuance of the cease and desist order;

(2) Upon the record of the hearing the superintendent finds a violation or unsafe or unsound practice has been established;

(3) The superintendent determines the bank's or trust company's books and records are too incomplete or inaccurate to permit the superintendent, through the normal supervisory process, to determine the financial condition of the bank or trust company or the details or purpose of one or more transactions that may have a material effect on the financial condition of the bank or trust company;

(4) The superintendent finds the violation or unsafe or unsound practice alleged is likely, prior to completion of the hearing, to cause any of the following:

(a) The bank's or trust company's insolvency;

(b) Significant dissipation of the bank's or trust company's earnings or assets;

(c) Weakening of the bank's or trust company's condition or other prejudice to the interests of the bank's depositors or trust company's beneficiaries.

(D) A cease and desist order may require the bank, trust company, or regulated person to cease and desist from each violation or unsafe or unsound practice, to correct or remedy the conditions resulting from each violation or unsafe or unsound practice, and to take affirmative action, including any of the following:

(1) Make restitution or provide reimbursement, indemnification, or guarantee against loss, if either of the following applies:

(a) The bank, trust company, or regulated person was or will be unjustly enriched in connection with the violation or practice;

(b) The violation or practice involved a reckless disregard for the law or any applicable rule or prior order of the superintendent.

(2) Restrict the bank's or trust company's growth;

(3) Dispose of any loan or asset involved;

(4) Rescind agreements or contracts;

(5) Employ qualified officers or employees, who may be subject to approval by the superintendent;

(6) Take any other action the superintendent determines appropriate.

(E) A cease and desist order issued by the superintendent is effective at the time specified in the order, which shall be as follows:

(1) In the case of a cease and desist order issued pursuant to division (C)(2) of this section, not less than thirty days after service of the order upon the bank, trust company, or regulated person;

(2) In the case of a cease and desist order issued pursuant to division (C)(1), (3), or (4) of this section, immediately upon service of the order on the bank, trust company, or regulated person.

(F) A cease and desist order shall remain effective and enforceable as provided in the order except to the extent it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court. If, upon the record of a hearing, the superintendent determines not to issue a cease and desist order, any cease and desist order issued pursuant to division (C)(3) or (4) of this section is terminated.

(G) Within ten days after being served a cease and desist order issued pursuant to division (C)(3) or (4) of this section, a bank, trust company, or regulated person may apply to the court of common pleas of the county in which the principal place of business of the bank, trust company, or regulated person, or residence of the regulated person, is located, or the court of common pleas of Franklin county, for an injunction setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the cease and desist order pending completion of the hearing to determine whether a cease and desist order should be issued against the bank, trust company, or regulated person pursuant to division (C)(2) of this section, and the court has jurisdiction to issue the injunction.

(H) The superintendent shall serve a certified copy of a cease and desist order issued pursuant to this section on any bank or trust company in relation to which the object of the cease and desist order is a regulated person.

Effective Date: 01-01-1997



Section 1121.33 - Notice of charges and intent to remove regulated person from office or prohibit further participation.

(A) The superintendent of financial institutions may issue and serve a notice of charges and intent to remove a regulated person from office or prohibit a regulated person from further participation in the conduct of the affairs of a bank or trust company, or both, if, in the opinion of the superintendent, all of the following apply:

(1) The regulated person has, directly or indirectly, done any of the following:

(a) Violated any of the following:

(i) A law or rule;

(ii) A final cease and desist order;

(iii) A condition imposed in writing by the superintendent in connection with granting an application or notice that is subject to the superintendent's approval or an opportunity for the superintendent to disapprove or other request by a bank, trust company, or regulated person;

(iv) A written agreement between a bank or trust company and the superintendent, or between the regulated person and the superintendent.

(b) Engaged or participated in an unsafe or unsound practice in connection with a bank, trust company, or other business institution;

(c) Committed or engaged in an act, omission, or practice constituting a breach of the regulated person's fiduciary duty as a regulated person.

(2) The violation, practice, or breach results in any of the following:

(a) A bank, trust company, or other business institution has suffered or will probably suffer substantial financial loss or other damage;

(b) The interests of a bank's depositors or shareholders or trust company's beneficiaries or shareholders have been or could be prejudiced;

(c) The regulated person has received or will receive financial gain or other benefit.

(3) The violation, practice, or breach does either of the following:

(a) Involves personal dishonesty on the part of the regulated person;

(b) Demonstrates willful or continuing disregard by the regulated person for the safety and soundness of a bank, trust company, or business institution.

(B) The notice of charges and intent to remove a regulated person from office or prohibit a regulated person from further participation in the conduct of the affairs of a bank or trust company shall include all of the following:

(1) A statement of the violation or violations, unsafe or unsound practice or practices, or breach or breaches alleged;

(2) A statement of the facts constituting the grounds for the proposed removal or prohibition order;

(3) Notice that the regulated person is entitled to a hearing, in accordance with section 1121.38 of the Revised Code, to determine whether an order removing the regulated person from office, prohibiting the regulated person from further participation in the conduct of the affairs of a bank or trust company, or both, should be issued against the regulated person if the regulated person requests the hearing within thirty days after service of the notice;

(4) Notice that, if the regulated person makes a timely request for a hearing, the regulated person may appear at the hearing in person, by attorney, or by presenting positions, arguments, and contentions in writing, and at the hearing may present evidence and examine witnesses for and against the regulated person.

(5) Notice that failure of the regulated person to timely request a hearing to determine whether an order removing the regulated person from office, prohibiting the regulated person from further participation in the conduct of the affairs of a bank or trust company, or both, should be issued or to appear at the hearing, in person, by attorney, or by writing, is consent by the regulated person to the issuance of the order.

(C) The superintendent may issue an order removing the regulated person from office or prohibiting the regulated person from further participation in the conduct of the affairs of a bank or trust company, or both, if either of the following applies:

(1) The regulated person consents to the issuance of the order;

(2) Upon the record of the hearing the superintendent finds the grounds for the order have been established.

(D) A regulated person who has been removed from office or prohibited from further participation in the conduct of the affairs of a bank or trust company pursuant to this section shall not, while the removal or prohibition order is in effect, continue or commence to hold any office of or participate in any manner in the conduct of the affairs of any bank or trust company in this state, except as specifically permitted by the superintendent pursuant to modification of the order. Participation in the conduct of the affairs of a bank or trust company includes doing any of the following:

(1) Soliciting, procuring, transferring, attempting to transfer, voting, or attempting to vote any proxy, consent, or authorization with respect to any voting rights in any bank or trust company;

(2) Violating any voting agreement previously approved by the superintendent;

(3) Voting for a director of any bank or trust company.

(E) An order issued by the superintendent pursuant to this section is effective at the time specified in the order, which, in the case of an order issued pursuant to division (C)(2) of this section, shall be not less than thirty days after service of the order on the regulated person.

(F) An order issued by the superintendent pursuant to this section shall remain enforceable and effective as provided in the order except to the extent it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court.

(G) The superintendent shall serve a certified copy of a removal or prohibition order issued pursuant to this section on any bank or trust company in relation to which the object of the removal or prohibition order is a regulated person.

Effective Date: 01-01-1997



Section 1121.34 - Issuing order suspending regulated person or temporarily prohibiting further participation.

(A)

(1) The superintendent of financial institutions may issue an order suspending a regulated person from office or temporarily prohibiting a regulated person from further participation in the conduct of the affairs of a bank or trust company, or both, if both of the following apply:

(a) The superintendent serves, or has served, the regulated person with a notice of charges and intent to remove the regulated person or prohibit the regulated person from further participation in the conduct of the affairs of a bank or trust company pursuant to section 1121.33 of the Revised Code.

(b) The superintendent determines the suspension or temporary prohibition is necessary for the protection of a bank or trust company or the interests of a bank's depositors or a trust company's beneficiaries.

(2) An order issued pursuant to division (A)(1) of this section is effective immediately upon service on the regulated person, and remains effective and enforceable as provided in the order except to the extent it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court. If, upon the record of a hearing, the superintendent determines not to issue an order removing a regulated person from office or prohibiting a regulated person's further participation in the conduct of the affairs of a bank or trust company pursuant to section 1121.33 of the Revised Code, the order issued pursuant to division (A)(1) of this section is terminated.

(3) Within ten days after being served a suspension or temporary prohibition order pursuant to division (A)(1) of this section, a regulated person may apply to the court of common pleas of the county in which the residence of the regulated person is located, or the court of common pleas of Franklin county, for an injunction setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the suspension or temporary prohibition order pending completion of the hearing on the notice of charges served on the regulated person pursuant to section 1121.33 of the Revised Code, and the court has jurisdiction to issue the injunction.

(B)

(1) Whenever a regulated person is charged in any information, indictment, or complaint, authorized by a prosecuting attorney or a United States attorney, with the commission of or participation in a felony involving dishonesty or breach of trust or involving a depository institution, the superintendent may suspend the regulated person from office or temporarily prohibit the regulated person's further participation in the conduct of the affairs of a bank or trust company, or both. A suspension or temporary prohibition order issued pursuant to division (B)(1) of this section is effective immediately upon service on the regulated person, and remains effective and enforceable until the information, indictment, or complaint is finally disposed of or the superintendent terminates the order.

(2) If a judgment of conviction or an agreement to enter a pretrial diversion or other similar program is entered against a regulated person with respect to the information, indictment, or complaint and, in the case of a judgment of conviction, is not subject to further appellate review, the superintendent may remove the regulated person from office, prohibit the regulated person from further participation in the conduct of the affairs of a bank or trust company, or both. A removal or prohibition order issued pursuant to division (B)(2) of this section is effective immediately upon service on the regulated person, and remains effective and enforceable as provided in the removal or prohibition order except to the extent it is stayed, modified, terminated, or set aside by action of the superintendent.

(3) A finding of not guilty or other disposition of the information, indictment, or complaint does not preclude the superintendent from subsequently instituting proceedings pursuant to section 1121.33 of the Revised Code to remove the regulated person from office or to prohibit the regulated person from further participation in the conduct of the affairs of a bank or trust company, or both.

(C) The superintendent shall serve a certified copy of a suspension or temporary prohibition order issued pursuant to division (A) or (B)(1) of this section or a removal or prohibition order issued pursuant to division (B)(2) of this section on any bank or trust company in relation to which the object of the suspension, removal, or prohibition order is a regulated person.

(D) A regulated person who has been suspended, removed from office, or temporarily or otherwise prohibited from further participation in the conduct of the affairs of a bank or trust company pursuant to this section shall not, while the suspension, removal, or prohibition order is in effect, continue or commence to hold any office of or participate in any manner in the conduct of the affairs of a bank or trust company in this state, except as specifically permitted by the superintendent pursuant to modification of the suspension, removal, or prohibition order. Participation in the conduct of the affairs of a bank or trust company includes doing any of the following:

(1) Soliciting, procuring, transferring, attempting to transfer, voting, or attempting to vote any proxy, consent, or authorization with respect to any voting rights in any bank or trust company;

(2) Violating any voting agreement previously approved by the superintendent;

(3) Voting for a director of any bank or trust company.

(E) If at any time, because of the suspension of one or more directors pursuant to this section, there are on the board of directors of a bank less than a quorum of directors not suspended, all powers and functions vested in or exercisable by the board shall be vested in and be exercisable by the director or directors on the board not suspended, until the time there is a quorum of the board of directors. If all the directors of a bank are suspended pursuant to this section, the superintendent shall appoint persons to serve temporarily as directors in their place, pending termination of the suspensions or until those who have been suspended cease to be directors of the bank and their successors take office.

Effective Date: 01-01-1997



Section 1121.35 - Civil penalty.

(A) The superintendent of financial institutions may assess civil penalties against a bank, trust company, or, in relation to matters concerning a state bank, foreign bank, or trust company, a regulated person for each day a violation, unsafe or unsound practice, or breach continues as follows:

(1) The superintendent may assess a civil penalty of not more than five thousand dollars per day if the bank, trust company, or regulated person violates any of the following:

(a) Any law or rule;

(b) Any order issued pursuant to any of section 1121.32, 1121.33, 1121.34, or 1121.41 of the Revised Code;

(c) Any condition imposed in writing by the superintendent in connection with granting any application or notice that is subject to the superintendent's approval or an opportunity for the superintendent to disapprove or other request by the bank, trust company, or regulated person;

(d) A written agreement between the bank, trust company, or regulated person and the superintendent.

(2) The superintendent may assess a civil penalty of not more than twenty-five thousand dollars per day if both of the following apply:

(a) The bank, trust company, or regulated person does any of the following:

(i) Commits any violation listed in division (A)(1) of this section;

(ii) Recklessly engages in an unsafe or unsound practice;

(iii) Breaches any fiduciary duty.

(b) The violation, unsafe or unsound practice, or breach is any of the following:

(i) Part of a pattern of misconduct;

(ii) Causes or is likely to cause more than a minimal loss to the bank or trust company;

(iii) Results in pecuniary gain or other benefit to the regulated person.

(3) The superintendent may assess a civil penalty of not more than one hundred thousand dollars per day or, in the case of a bank or trust company, the lesser of one per cent of the assets of the bank or trust company or one hundred thousand dollars per day if both of the following apply:

(a) The bank, trust company, or regulated person knowingly does any of the following:

(i) Commits any violation listed in division (A)(1) of this section;

(ii) Engages in an unsafe or unsound practice;

(iii) Breaches any fiduciary duty.

(b) By reason of the violation, unsafe or unsound practice, or breach, the bank, trust company, or regulated person knowingly or recklessly causes either:

(i) Substantial loss to the bank or trust company;

(ii) Substantial pecuniary benefit to the regulated person.

(B) The notice of assessment of a civil penalty shall include all of the following:

(1) A statement of the violation or violations or unsafe or unsound practice or practices or breach or breaches alleged;

(2) A statement of the facts supporting the assessment of the civil penalty;

(3) Notice that the bank, trust company, or regulated person is entitled to a hearing, in accordance with section 1121.38 of the Revised Code to determine whether a civil penalty should be assessed against the bank, trust company, or regulated person, if the bank, trust company, or regulated person requests the hearing within thirty days of service of the notice of assessment of a civil penalty;

(4) Notice that, if the bank, trust company, or regulated person makes a timely request for a hearing, the bank, trust company, or regulated person may appear at the hearing in person, by attorney, or by presenting positions, arguments, and contentions in writing, and at the hearing may present evidence and examine witnesses for and against the bank, trust company, or regulated person;

(5) Notice that failure of the bank, trust company, or regulated person to make a timely request for a hearing to determine whether a civil penalty should be assessed against the bank, trust company, or regulated person, or to appear at the hearing, in person, by attorney, or by writing, is consent by the bank, trust company, or regulated person to the assessment of the civil penalty.

(C) The superintendent may assess a civil penalty if either of the following applies:

(1) The bank, trust company, or regulated person consents to the assessment of the civil penalty;

(2) Upon the record of the hearing the superintendent finds a violation, unsafe or unsound practice, or breach has been established.

(D) In determining the amount of the civil penalty to be assessed, the superintendent shall consider all of the following:

(1) The seriousness of and the risk posed by the violation, unsafe or unsound practice, or breach;

(2) The bank's, trust company's, or regulated person's good faith efforts to prevent the violation, unsafe or unsound practice, or breach;

(3) The bank's, trust company's, or regulated person's history regarding violations, unsafe or unsound practices, and breaches;

(4) The bank's, trust company's, or regulated person's financial resources;

(5) Any other matters justice may require.

(E) A regulated person is personally liable for the payment of any civil penalty the regulated person is assessed pursuant to this section. No bank or trust company of which a regulated person is a director, officer, employee, or controlling shareholder, or in the conduct of the affairs of which the regulated person participated, shall pay or cause to be paid on behalf of the regulated person, or indemnify or otherwise reimburse the regulated person for paying, any civil penalty assessed against the regulated person.

(F) Any bank, trust company, or regulated person assessed a civil penalty pursuant to this section shall pay the civil penalty to the superintendent, and the superintendent shall deposit any civil penalty paid into the state treasury to the credit of the general revenue fund.

Effective Date: 01-01-1997



Section 1121.37 - Serving notice.

(A) The superintendent of financial institutions may serve any notice the superintendent is required or authorized to give and any subpoena or order the superintendent is required or authorized to issue pursuant to Chapters 1101. to 1127. of the Revised Code, at the sole discretion of the superintendent, by any of the following means:

(1) In person by the superintendent or an employee or agent of the division of financial institutions;

(2) By regular mail;

(3) By registered or certified mail;

(4) By private carrier;

(5) By any other means permitted by the Rules of Civil Procedure for service of process;

(6) By any other manner the superintendent provides, by rule or otherwise, that is reasonably calculated to give notice, including by publication.

(B) The superintendent may serve any notice, subpoena, or order described in division (A) of this section on a regulated person by mailing or delivering the notice, subpoena, or order in accordance with division (A) of this section to the principal place of business of the bank or trust company to the attention of the regulated person.

(C) A notice, subpoena, or order served by the superintendent in accordance with this section is effective upon delivery with respect to divisions (A)(1) and (4) of this section, upon placing in the regular mail with respect to divisions (A)(2) and (3) of this section, and upon publication or completion of the act reasonably calculated to give notice with respect to division (A)(6) of this section.

(D) Fees for service of a notice, subpoena, or order described in division (A) of this section shall be paid from amounts appropriated to the division of financial institutions for that purpose.

Effective Date: 01-01-1997



Section 1121.38 - Administrative hearing.

(A)

(1) An administrative hearing provided for in section 1121.32, 1121.33, 1121.35, or 1121.41 of the Revised Code shall be held in the county in which the principal place of business of the bank or trust company or residence of the regulated person is located, unless the bank, trust company, or regulated person requesting the hearing consents to another place. Within ninety days after the hearing, the superintendent of financial institutions shall render a decision, which shall include findings of fact upon which the decision is predicated, and shall issue and serve on the bank, trust company, or regulated person the decision and an order consistent with the decision. Judicial review of the order is exclusively as provided in division (B) of this section. Unless a notice of appeal is filed in a court of common pleas within thirty days after service of the superintendent's order as provided in division (B) of this section, and until the record of the administrative hearing has been filed, the superintendent may, at anytime, upon the notice and in the manner the superintendent considers proper, modify, terminate, or set aside the superintendent's order. After filing the record, the superintendent may modify, terminate, or set aside the superintendent's order with permission of the court.

(2) In the course of, or in connection with, an administrative hearing governed by this section, the superintendent, or a person designated by the superintendent to conduct the hearing, may administer oaths and affirmations, take or cause depositions to be taken, and issue, revoke, quash, or modify subpoenas and subpoenas duces tecum. The superintendent may adopt rules regarding these hearings. The attendance of witnesses and the production of documents provided for in this section may be required from any place within or outside the state. A party to a hearing governed by this section may apply to the court of common pleas of Franklin county, or the court of common pleas of the county in which the hearing is being conducted or the witness resides or carries on business, for enforcement of a subpoena or subpoena duces tecum issued pursuant to this section, and the courts have jurisdiction and power to order and require compliance with the subpoena. Witnesses subpoenaed under this section shall be paid the fees and mileage provided for under section 119.094 of the Revised Code.

(B)

(1) A bank, trust company, or regulated person against whom the superintendent issues an order upon the record of a hearing under the authority of section 1121.32, 1121.33, 1121.35, or 1121.41 of the Revised Code may obtain a review of the order by filing a notice of appeal in the court of common pleas in the county in which the principal place of business of the bank, trust company, or regulated person, or residence of the regulated person, is located, or in the court of common pleas of Franklin county, within thirty days after the date of service of the superintendent's order. The clerk of the court shall promptly transmit a copy of the notice of appeal to the superintendent, and the superintendent shall file the record of the administrative hearing. Upon the filing of the notice of appeal, the court has jurisdiction, which upon the filing of the record of the administrative hearing is exclusive, to affirm, modify, terminate, or set aside, in whole or in part, the superintendent's order.

(2) The commencement of proceedings for judicial review pursuant to division (B) of this section does not, unless specifically ordered by the court, operate as a stay of any order issued by the superintendent. If it appears to the court an unusual hardship to the appellant bank, trust company, or regulated person will result from the execution of the superintendent's order pending determination of the appeal, and the interests of depositors and the public will not be threatened by a stay of the order, the court may grant a stay and fix its terms.

(C) The superintendent may, in the sole discretion of the superintendent, apply to the court of common pleas of the county in which the principal place of business of the bank, trust company, or regulated person, or residence of the regulated person, is located, or the court of common pleas of Franklin county, for the enforcement of an effective and outstanding superintendent's order issued under section 1121.32, 1121.33, 1121.34, 1121.35, or 1121.41 of the Revised Code, and the court has jurisdiction and power to order and require compliance with the superintendent's order. In an action by the superintendent pursuant to this division to enforce an order assessing a civil penalty issued under section 1121.35 of the Revised Code, the validity and appropriateness of the civil penalty is not subject to review.

(D) No court has jurisdiction to affect, by injunction or otherwise, the issuance or enforcement of an order issued under section 1121.32, 1121.33, 1121.34, 1121.35, or 1121.41 of the Revised Code or to review, modify, suspend, terminate, or set aside an order issued under section 1121.32, 1121.33, 1121.34, 1121.35, or 1121.41 of the Revised Code, except as provided in this section, in division (G) of section 1121.32 of the Revised Code for an order issued pursuant to division (C)(3) or (4) of section 1121.32 of the Revised Code, or in division (A)(3) of section 1121.34 of the Revised Code for an order issued pursuant to division (A)(1) of section 1121.34 of the Revised Code.

(E) Nothing in this section or in any other section of the Revised Code or rules implementing this or any other section of the Revised Code shall prohibit or limit the superintendent from doing any of the following:

(1) Issuing orders pursuant to section 1121.32, 1121.33, 1121.34, 1121.35, or 1121.41 of the Revised Code;

(2) Individually or contemporaneously taking any other action provided by law or rule with respect to a bank, trust company, or regulated person;

(3) Taking any action provided by law or rule with respect to a bank, trust company, or regulated person, whether alone or in conjunction with another regulatory agency or authority.

Effective Date: 01-01-1997; 2008 HB525 07-01-2009



Section 1121.39 - Notice served within 6 years of resignation, termination or separation.

The resignation, termination of employment or participation, or separation of a regulated person, including a separation caused by the closing of a bank or trust company, shall not affect the jurisdiction and authority of the superintendent of financial institutions to issue any notice and proceed against the regulated person under section 1121.32, 1121.33, 1121.34, or 1121.35 of the Revised Code, if the notice is served in accordance with section 1121.37 of the Revised Code within six years after the date of the regulated person's resignation, termination, or separation from the bank or trust company.

Effective Date: 01-01-1997



Section 1121.41 - Notice of charges and intent to issue supervision order.

(A) The superintendent of financial institutions may issue and serve a notice of charges and intent to issue an order placing a bank or trust company under supervision and appointing a supervisor for the bank or trust company, if, in the opinion of the superintendent, any of the following applies:

(1) In the case of a bank, any of the conditions listed in section 1125.09 of the Revised Code for appointing a conservator or in section 1125.18 of the Revised Code for taking possession of a bank and appointing a receiver, exists.

(2) In the case of a trust company, any of the conditions listed in section 1111.32 of the Revised Code for revoking a license to do trust business, exists.

(3) The bank or trust company is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its shareholders, depositors, its creditors, or the public.

(B) The notice of charges and intent to issue an order placing a bank or trust company under supervision and appointing a supervisor shall include all of the following:

(1) A statement of the alleged basis for the superintendent's placing the bank or trust company under supervision and appointing a supervisor and the period for supervision;

(2) A statement of the facts supporting the superintendent's placing the bank or trust company under supervision and appointing a supervisor;

(3) A statement of the requirements to abate the superintendent's placing the bank or trust company under supervision and appointing a supervisor;

(4) A statement, in accordance with division (D) of this section, of actions the bank or trust company would be prohibited from undertaking during the period of supervision without the prior approval of the superintendent or the supervisor appointed by the superintendent;

(5) Notice of both of the following:

(a) The bank or trust company is entitled to a hearing, conducted in accordance with section 1121.38 of the Revised Code, to determine whether the superintendent should issue an order placing the bank or trust company under supervision and appointing a supervisor, if the bank or trust company requests the hearing within thirty days after service of the superintendent's notice of charges and intent to issue an order placing the bank or trust company under supervision and appointing a supervisor;

(b) Failure to request the hearing in the time allowed, or failure to appear at a hearing timely requested, is consent to the issuance of the order placing the bank or trust company under supervision and appointing a supervisor.

(6) Notice that if the bank or trust company makes a timely request for a hearing, all of the following apply:

(a) The bank or trust company may appear at the hearing in person, by attorney, or by presenting positions, arguments, and contentions in writing.

(b) At the hearing the bank or trust company may present evidence and examine witnesses for and against the bank or trust company.

(c) The hearing will be set for a date within ten days after the superintendent's receipt of the request for the hearing or a later date mutually agreed to by the bank or trust company and the superintendent.

(C) The superintendent may issue an order placing the bank or trust company under supervision and appointing a supervisor, if either of the following applies:

(1) The bank or trust company consents to the issuance of the order;

(2) Upon the record of the hearing the superintendent finds any of the following:

(a) In the case of a bank, any of the conditions listed in section 1125.09 of the Revised Code for appointing a conservator or in section 1125.18 of the Revised Code for taking possession of a bank and appointing a receiver, exists.

(b) In the case of a trust company, any of the conditions listed in section 1111.32 of the Revised Code for revoking a license to do trust business, exists.

(c) The bank or trust company is in such condition that further transaction of business would be hazardous to its shareholders, its depositors, its creditors, or the public.

(D) An order placing a bank or trust company under supervision and appointing a supervisor may prohibit the bank or trust company from doing any of the following during the period of supervision without the prior approval of either the superintendent or the supervisor appointed by the superintendent:

(1) Disposing of, conveying, or encumbering any of its assets;

(2) Withdrawing any of its bank accounts;

(3) Lending any of its funds;

(4) Investing any of its funds;

(5) Transferring any of its property;

(6) Incurring any debt, obligation, or liability.

(E) An order placing a bank or trust company under supervision and appointing a supervisor is effective at the time specified in the order which, in the case of an order issued pursuant to division (C)(2) of this section, shall not be less than thirty days after service of the order on the bank or trust company.

(F) An order placing a bank or trust company under supervision and appointing a supervisor remains effective and enforceable as provided in the order, except to the extent the order is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court.

(G) The cost incident to the supervisor's service shall be fixed and determined by the superintendent, and shall be a charge against the assets and funds of the bank or trust company to be allowed and paid as the superintendent determines.

Effective Date: 01-01-1997



Section 1121.43 - Monthly publication by superintendent of violations.

(A) Except as provided in division (B) of this section, the superintendent of financial institutions shall publish and make available to the public on a monthly basis all of the following:

(1) Any written agreement or other writing for which a violation may be enforced by the superintendent;

(2) Any final order issued pursuant to section 1121.32, 1121.33, 1121.34, 1121.35, or 1121.41 of the Revised Code;

(3) Any modification or termination of an agreement, other writing, or order made public pursuant to this section.

(B)

(1) If, in the superintendent's discretion, the superintendent determines that publishing a written agreement or other writing and making it available to the public pursuant to division (A)(1) of this section would be contrary to the public interest, the superintendent shall not publish the written agreement or other writing or make it available to the public.

(2) If the superintendent determines that publishing a final order and making it available to the public pursuant to division (A)(2) of this section would seriously threaten the safety and soundness of a bank or trust company, the superintendent may delay the publication for a reasonable time.

Effective Date: 01-01-1997



Section 1121.45 - Meeting with regulated persons.

(A) The superintendent of financial institutions may call and convene a meeting with the regulated persons the superintendent determines to be appropriate at a location within this state and at a date and time established by the superintendent upon notice served in accordance with section 1121.37 of the Revised Code. The regulated persons notified of the meeting shall attend the meeting unless excused by the superintendent for reasonable cause at the superintendent's sole discretion. Failure of a regulated person to attend a meeting called and convened in accordance with this division, unless excused by the superintendent, is grounds for suspending or removing the regulated person from office or imposing civil penalties against the regulated person.

(B) If a quorum of the board of directors of a bank or an affiliate of a bank attends a meeting called and convened by the superintendent pursuant to division (A) of this section, they may convene a meeting of the board of directors to address matters related to the superintendent's meeting, notwithstanding any contrary provision of the bank's articles of incorporation, code of regulations, or bylaws related to notice of a board of directors meeting.

(C) The records of any meeting called and convened in accordance with division (A) of this section and the discussions, information, and documentation presented at the meeting are, in the possession of any person, confidential and privileged and shall not be disclosed except as provided in section 1121.18 of the Revised Code.

Effective Date: 01-01-1997



Section 1121.47 - Superintendent - order and subpoena powers.

(A) The superintendent of financial institutions may do both of the following:

(1) Summon and compel, by order or subpoena, witnesses to appear before the superintendent, deputy superintendent, examiner, or attorney examiner, and testify under oath regarding the affairs of a bank or trust company or, in relation to matters concerning a state bank, foreign bank, or trust company, a regulated person;

(2) Compel, by order or subpoena, the production of any record, book, paper, document, item, or other thing pertaining to a bank or trust company or, in relation to matters concerning a state bank, foreign bank, or trust company, a regulated person.

(B) The superintendent shall serve an order or subpoena issued pursuant to division (A) of this section in any manner provided by section 1121.37 of the Revised Code.

(C) If a person fails to comply with an order or subpoena of the superintendent or refuses to testify to any matter regarding which the person is lawfully interrogated before the division of financial institutions, on application of the superintendent, the court of common pleas of the county in which the person resides or in which the principal place of business of the person is located, or a judge of the court, shall compel compliance by attachment proceedings as for contempt in the case of noncompliance with a subpoena issued from the court or refusal to testify in the court. Failure of a regulated person to comply fully with an order or subpoena issued under the authority of this section shall be grounds for removing the regulated person from office, prohibiting the regulated person from participating directly or indirectly in the affairs of a bank or trust company, or imposing civil penalties against the regulated person.

Effective Date: 01-01-1997



Section 1121.48 - Suits and court proceedings.

(A) All suits and court proceedings brought by the superintendent of financial institutions shall be brought in the name of the state upon the superintendent's relation, and shall be conducted by the attorney general.

(B) A suit or court proceeding brought by the superintendent may be prosecuted in the court of common pleas of Franklin county, or of any other county in which the defendant or any of the defendants resides or may be found.

(C) In all suits or court proceedings brought by the superintendent, the writ may be sent by regular mail to the sheriff of any county, and the sheriff may return the writ by regular mail. The sheriff shall be allowed the same mileage and fees for the service as would be allowed if the writ had been issued from and made returnable to the court of common pleas of the sheriff's county.

Effective Date: 01-01-1997



Section 1121.50 - Independent auditor.

(A) The superintendent of financial institutions may, when circumstances warrant, require a bank to have an independent auditor conduct agreed upon procedures prescribed by the superintendent. The independent auditor shall be retained, and the expense of the agreed upon procedures shall be paid, by the bank. The agreed upon procedures shall be conducted in accordance with standards established by the American institute of certified public accountants.

(B) The board of directors of the bank shall, within sixty days after receipt of the report prepared by the independent auditor for the agreed upon procedures conducted pursuant to this section, prepare a response to the report and file the report and the board's response with the superintendent. A report and response filed with the superintendent pursuant to this section may be disclosed only as provided in section 1121.18 of the Revised Code.

Effective Date: 01-01-1997



Section 1121.51 - Action to secure condition of assets.

(A) The superintendent of financial institutions may do either of the following:

(1) If, in the superintendent's judgment, the condition of an asset warrants, require the bank to do any of the following:

(a) Establish specific reserves against the asset;

(b) Charge the asset down to the sum that, in the judgment of the superintendent, represents the asset's value;

(c) Exclude the asset from the bank's assets.

(2) Require a bank to establish general reserves against any class or category of the bank's assets.

(B) The superintendent may limit a bank's or trust company's activities and require a bank or trust company to take affirmative actions the superintendent determines to be appropriate to address and remedy in the bank's or trust company's operation or condition that are found in an examination by the superintendent or any other regulatory agency or authority or by any other means.

Effective Date: 01-01-1997



Section 1121.52 - Impaired capital.

(A) The capital of a bank is impaired when the deficit in the undivided profits account exceeds the surplus account so that the sum of the paid-in capital account, the surplus account, and the undivided profits account is less than the sum of the products of the number of shares outstanding in each class multiplied by the respective par value of shares of each class.

(B) When the capital of a bank is impaired, the superintendent of financial institutions shall give notice to the bank's board of directors of both of the following:

(1) The fact of impairment;

(2) The amount of cash required to be paid in to the bank's capital to cure the impairment.

(C) Within ten days after receiving the superintendent's notice pursuant to division (B) of this section, or within the time otherwise provided in the superintendent's notice, the bank's board of directors shall do one of the following:

(1) Assess the shareholders of the bank pro-rata, on the basis of the number of the bank's shares held by each, for the amount required to cure the impairment;

(2) Execute to the bank a bond, in the amount and with the surety or security approved by the superintendent, providing for cash to be paid in, on or before a date to be fixed in the bond and approved by the superintendent, to ensure that the capital of the bank is not less than that required by the superintendent. If a conservator is appointed for the bank or the bank is closed on or before the date fixed in the bond, the bond may nevertheless be enforced by appropriate action instituted by the superintendent for the benefit of the bank and its depositors and creditors.

(D) If the bank's board of directors elects to assess the bank's shareholders pursuant to division (C)(1) of this section, the bank's board of directors shall give notice to each of the bank's shareholders as follows:

(1) The notice of assessment shall include both of the following:

(a) The amount assessed upon the shareholder;

(b) Notice that if the amount assessed is not paid in full and in cash within thirty days after receipt of the notice, a sufficient amount of the shareholder's shares will be sold in accordance with division (E) of this section.

(2) The notice to shareholders shall be given in person or by registered mail and is deemed received by the shareholder upon delivery in person to the shareholder of record or upon the date of placing the notice in the mail by registered mail to the name and address of the shareholder as on the books and records of the bank.

(3) Any person receiving notice of an assessment in accordance with division (D) of this section who is not the beneficial owner of the shares being assessed shall forward the notice immediately upon receipt to any subsequent transferee or other beneficial owner of the shares.

(E) If, after receiving notice of an assessment pursuant to division (D) of this section, a shareholder neglects or refuses to pay the assessment in full and in cash within thirty days or any longer time the superintendent may permit, the bank's board of directors shall sell a sufficient amount of the shareholder's shares at either a public or private sale, to make good the deficiency in the shareholder's assessment plus the costs of sale, and pay to the shareholder any balance remaining from the sale. The sale of a shareholder's shares pursuant to this division effects an absolute cancellation of any outstanding certificate evidencing those shares, and the bank shall issue a new certificate to the purchaser of the shares. Upon surrender of the certificates evidencing the shares sold, the bank shall issue a new certificate to the shareholder for any shares remaining in the shareholder's name.

(F) If, within sixty days after receiving the superintendent's notice pursuant to division (B) of this section, the capital of the bank is not increased to the amount required by the superintendent in the notice, the superintendent may immediately appoint a conservator for the bank and take any other action authorized by applicable law or rule.

(G) Nothing in this section or in any other section of the Revised Code or in any rule implementing any section of the Revised Code shall prohibit or limit the superintendent from issuing any orders or taking any actions pursuant to any other provision of law or rule, including sections 1121.32, 1121.33, 1121.34, 1121.35, and 1121.41 of the Revised Code, with respect to a bank or regulated person, either individually or contemporaneously with actions taken under this section, and whether alone or in conjunction with any other regulatory agencies or authorities.

Effective Date: 01-01-1997



Section 1121.56 - Immunity.

Neither the superintendent of financial institutions nor any employee of the division of financial institutions is liable in any civil, criminal, or administrative proceeding for any mistake of judgment or discretion in any action taken, or any omission made in good faith.

Effective Date: 01-01-1997






Chapter 1123 - BANKING COMMISSION

Section 1123.01 - Banking commission.

(A) There is hereby created in the division of financial institutions a banking commission which shall consist of seven members. The deputy superintendent for banks shall be a member of the commission and its chairperson. The governor, with the advice and consent of the senate, shall appoint the remaining six members.

(B) After the second Monday in January of each year, the governor shall appoint two members. Terms of office shall be for three years commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date appointed until the end of the term for which appointed. In the case of a vacancy in the office of any member, the governor shall appoint a successor who shall hold office for the remainder of the term for which the successor's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor is appointed, or until sixty days have elapsed, whichever occurs first.

(C) No person appointed as a member of the commission may serve more than two consecutive full terms. However, a member may serve two consecutive full terms following the remainder of a term for which the member was appointed to fill a vacancy.

(D)

(1) At least three of the six members appointed to the commission shall be, at the time of appointment, executive officers of banks transacting business under authority granted by the superintendent of financial institutions, and four of the six members appointed to the commission shall have banking experience. The membership of the commission shall be representative of the banking industry as a whole, including representatives of banks of various asset sizes as determined by the superintendent of financial institutions from time to time.

(2) No person who has been convicted of, or has pleaded guilty to, a felony involving dishonesty or breach of trust shall take or hold office as a member of the banking commission.

(E) The members of the commission shall receive no salary, but their expenses incurred in the performance of their duties shall be paid from funds appropriated for that purpose.

(F) The governor may remove any of the six members appointed to the commission whenever in the governor's judgment the public interest requires removal. Upon removing a member of the commission, the governor shall file with the superintendent a statement of the cause for the removal.

Effective Date: 01-01-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1123.02 - Organization and procedures of banking commission.

(A) The banking commission shall hold regular meetings at the times and places it fixes, and shall meet at any time on call of the deputy superintendent for banks upon two days' notice unless the commission by resolution provides for a shorter notice.

(B) A majority of the full commission constitutes a quorum, and action taken by a majority of those present at a meeting at which there is a quorum constitutes the action of the commission.

(C) No member shall participate before the commission in a proceeding involving any bank of which the member is, or was at any time in the preceding twelve months, a member of the board of directors, an officer, an employee, or a shareholder. A member may refrain from participating in a proceeding before the commission for any other cause the member considers sufficient.

(D) The commission may, by a majority vote of those present at a meeting at which there is a quorum, adopt and amend bylaws and rules the commission, in its judgment, considers necessary and proper. The commission shall select one of its members as secretary, who shall keep a record of all its proceedings.

Effective Date: 01-01-1997



Section 1123.03 - Banking commission - duties.

The banking commission shall do all of the following:

(A) Make recommendations to the deputy superintendent for banks and the superintendent of financial institutions on the business of banking;

(B) Consider and make recommendations on any matter the superintendent or deputy superintendent submits to the commission for that purpose;

(C) Pass upon and determine any matter the superintendent or deputy superintendent submits to the commission for determination;

(D) Consider and determine whether to confirm the annual schedule of assessments proposed by the superintendent in accordance with section 1121.29 of the Revised Code;

(E) Determine whether to increase the schedule of assessments as provided in division (A)(3) of section 1121.29 of the Revised Code;

(F) Determine, as provided in division (D) of section 1121.12 of the Revised Code, both of the following:

(1) Whether there is reasonable cause to believe that there is a significant risk of imminent material harm to the bank;

(2) Whether the examination of the bank holding company is necessary to fully determine the risk to the bank, or to determine how best to address the risk to the bank.

Effective Date: 01-01-1997



Section 1123.04 - Immunity of banking commission members.

Neither the deputy superintendent for banks nor any other member of the banking commission is liable, in any civil or criminal action or proceeding, for any mistake of judgment or discretion in any action taken, or in any omission made, by the member in good faith.

Effective Date: 01-01-1997



Section 1123.05, 1123.06, 1123.07 - Amended and Renumbered RC 1133.05, 1133.06, 1133.07.

Effective Date: 01-01-1997



Section 1123.08, 1123.09, 1123.10 - Amended and Renumbered RC 1133.08, 1133.09, 1133.10.

Effective Date: 01-01-1997



Section 1123.11, 1123.12, 1123.13 - Amended and Renumbered RC 1133.11, 1133.12, 1133.13.

Effective Date: 01-01-1997



Section 1123.14, 1123.15, 1123.16 - Amended and Renumbered RC 1133.14, 1133.15, 1133.16.

Effective Date: 01-01-1997






Chapter 1125 - BANKS - LIQUIDATIONS AND CONSERVATORSHIPS

Section 1125.01 - Jurisdiction of court.

(A) As used in this chapter, "court" means the court of common pleas of the county in which the principal place of business of a bank, as set forth in its articles of incorporation, is located or of any other county determined by the superintendent of financial institutions to be appropriate under the circumstances.

(B) The court shall have exclusive original jurisdiction of any action or proceeding relating to or arising out of the taking of possession of the property and business of a bank under this chapter, whether before or after the bank is wound up and dissolved, as well as any action or other proceeding brought under this chapter.

(C) Whenever the approval of the court is required for any act under this chapter, that approval may be given with or without a hearing held upon whatever notice, if any, the court may direct, unless otherwise provided in this chapter. At a hearing, the court, by order, may approve the actions petitioned.

Effective Date: 01-01-1997



Section 1125.02 - Amended and Renumbered RC 1121.02.

Effective Date: 01-01-1997



Section 1125.03 - Voluntary liquidation.

(A) A bank may proceed with a voluntary liquidation and be closed only with both the consent of the superintendent of financial institutions and the prior approval of the shareholders of the bank by a vote as provided for in its articles of incorporation, if not less than a majority.

(B) Prior to instituting a voluntary liquidation, a bank shall submit to the superintendent an application for approval of its plan of voluntary liquidation and evidence satisfactory to the superintendent that the plan has been properly adopted by the bank and approved by its shareholders.

(C) A bank's plan of voluntary liquidation shall include provisions for all of the following:

(1) The settlement of all debts and liabilities, including the claims of account holders, owed by the bank;

(2) The distribution of the bank's assets that remain after the settlement of debts and liabilities to all persons entitled to them;

(3) The disposition or maintenance of any remaining or unclaimed funds, real or personal property, either tangible or intangible, or other assets, whether in trust or otherwise, including the contents of safe deposit boxes or vaults;

(4) The retention of the bank's records in accordance with section 1109.69 of the Revised Code;

(5) The date upon which the bank shall cease doing any banking business and surrender its banking license to the superintendent.

(D) Upon receipt of a plan of voluntary liquidation, the superintendent shall make an examination of the bank and shall consent to or deny an application for approval of a plan based upon the superintendent's evaluation of whether or not the interests of the bank's depositors and creditors will suffer by the liquidation.

(E) The superintendent's consent to an application for approval of a plan of voluntary liquidation may be subject to any condition the superintendent determines appropriate under the circumstances.

Effective Date: 01-01-1997



Section 1125.04 - Superintendent's consent to voluntary liquidation.

(A) If the superintendent of financial institutions consents to a voluntary liquidation, the superintendent shall cause a certified copy of the consent to be filed in the office of the secretary of state, and the bank to be liquidated shall do both of the following:

(1) Publish a notice of the voluntary liquidation once a week for four consecutive weeks in a newspaper of general circulation in the county in which the bank's principal place of business is located;

(2) Give written notice of the voluntary liquidation, either personally or by mail, to all known creditors of and all known claimants against the bank.

(B) Compliance with the notice and publication requirements of division (A) of this section satisfies any duplicate or similar notice and publication requirements of Chapter 1701. of the Revised Code.

Effective Date: 01-01-1997



Section 1125.05 - Continued supervision of voluntary dissolution.

(A) A voluntary liquidation of a bank shall be conducted only with the continued supervision of the superintendent of financial institutions. The superintendent may conduct any additional examinations of the bank the superintendent considers necessary or appropriate.

(B) If the superintendent has reason to conclude the liquidation of a bank is not being safely or expeditiously conducted, the superintendent may take possession of the business and property of the bank in the same manner, with the same effect, and subject to the same rights accorded the bank as if the superintendent had taken possession under the receivership provisions of this chapter. The superintendent may proceed to liquidate the affairs of the bank in the same manner as otherwise provided in this chapter.

Effective Date: 01-01-1997



Section 1125.06 - Submission of documents after completion of voluntary liquidation.

Upon completion of a voluntary liquidation, the liquidated bank shall submit to the superintendent of financial institutions all documents required under Chapter 1701. of the Revised Code for a dissolution. The superintendent shall consent to the dissolution, and shall cause a certified copy of the consent to be filed, along with the bank's dissolution documents, in the office of the secretary of state.

Effective Date: 01-01-1997



Section 1125.061 to 1125.08 - [Repealed].

Effective Date: 01-01-1997



Section 1125.09 - Conditions necessary for appointment of conservator.

The superintendent of financial institutions may appoint a conservator to take possession of the property and business of a bank and to retain possession until the bank resumes business or a receiver is appointed, as provided for in this chapter, if the superintendent finds any one or more of the following conditions:

(A) The bank is in an unsafe or unsound condition to continue the business of banking.

(B) The bank is insolvent, in that it has ceased to pay its debts in the ordinary course of business, it is incapable of paying its debts as they mature, or it has liabilities in excess of its assets.

(C) The bank has committed a violation of law that has caused or that threatens substantial injury to any of the public, the banking industry, or the bank's depositors or other creditors.

(D) The bank has refused to submit its records of account, papers, or affairs to the inspection or examination of any federal agency or the superintendent.

(E) The bank has failed to pay its deposits or obligations in accordance with the terms under which the deposits were taken or the obligations were incurred.

(F) A majority of the board of directors of the bank or a majority of its shareholders has requested the superintendent to appoint a conservator to take possession of the bank.

(G) Either all positions on the board of directors of the bank are vacant or all of the directors then in office are incapacitated or otherwise unable to perform their responsibilities.

(H) The bank has violated any court order, statute, rule, or regulation, or its articles of incorporation, and the superintendent determines the continued control of its own affairs threatens injury to any of the public, the banking industry, or the bank's depositors or other creditors.

(I) The bank's status as an insured institution has been terminated by the federal deposit insurance corporation.

Effective Date: 01-01-1997



Section 1125.10 - Appointment of conservator.

(A) If it appears to the superintendent of financial institutions that any one or more of the conditions set forth in section 1125.09 of the Revised Code exists as to any bank, the superintendent may appoint a conservator, which appointment may include the superintendent, and thereafter may dismiss or replace the conservator as the superintendent determines necessary or advisable. The superintendent may fix the compensation to be paid the conservator and the amount of the bond or other security, if any, to be required.

(B) The superintendent may, from time to time, appoint one or more special deputy superintendents as agent or agents to assist in the duties of conservatorship.

(C) The superintendent, any special deputy superintendents, or a conservator may employ and procure whatever assistance or advice is necessary in the conservatorship of the bank, and, for that purpose, may retain officers or employees of the bank as needed.

(D) The superintendent may terminate the conservatorship at any time, and may appoint a receiver for liquidation of the bank on any of the grounds provided in this chapter for appointment of a receiver.

(E) All expenses of a conservatorship shall be paid out of the assets of the bank, and shall be a lien on the bank's assets, which lien shall be prior to any other lien.

Effective Date: 01-01-1997



Section 1125.11 - Filing certified copy of certificate of appointment.

(A) Upon the appointment of a conservator, the superintendent of financial institutions shall file a certified copy of the certificate of appointment in the office of the secretary of state, and thereafter no person shall obtain a lien or charge upon any assets of the bank for any payment, advance, clearance, or liability thereafter made or incurred, nor shall the directors, officers, or agents of the bank thereafter have authority to act on behalf of the bank or to convey, transfer, assign, pledge, mortgage, or encumber any of the bank's assets.

(B) The filing of the certificate of appointment in accordance with this section shall not be a condition to either the superintendent's taking possession of the property and business of a bank or appointing a conservator for a bank.

Effective Date: 01-01-1997



Section 1125.12 - Powers of conservator.

(A) A conservator, under the supervision of the superintendent of financial institutions and subject to any limitations imposed by the superintendent, shall have all of the following powers:

(1) To take possession of all books, records of account, and assets of the bank;

(2) To have and exercise, in the name and on behalf of the bank, all the rights, powers, and authority of the officers and directors of the bank and all voting rights of its shareholders;

(3) To collect all debts, claims, and judgments belonging to the bank and to take any other action, including the lending of money, necessary to the operation of the bank during the conservatorship;

(4) To execute in the name of the bank any instrument necessary or proper to effectuate the conservator's powers or perform its duties as conservator;

(5) To initiate, pursue, compromise, and defend litigation involving any right, claim, interest, or liability of the bank;

(6) To exercise all fiduciary functions of the bank as of the date of appointment as conservator;

(7) To borrow money as necessary in the operation of the bank, and to secure those borrowings by the pledge or mortgage of the assets of the bank;

(8) To abandon or convey title to any holder of a deed of trust, mortgage, or similar lien against property in which the bank has an interest, whenever the conservator determines that continuing to claim that interest is burdensome and of no advantage to the bank or its account holders, creditors, or shareholders;

(9) If done within the ordinary course of business or financial affairs of the bank and according to ordinary business terms, to sell any and all assets, to compromise any debt, claim, obligation, or judgment due to the bank, to discontinue any pending action or other proceeding, and to implement a restructuring of the bank in accordance with this chapter.

(B) Title to any assets of the bank does not vest in the conservator.

Effective Date: 01-01-1997



Section 1125.13 - Conduct of business during conservatorship.

During the period of the conservatorship, all of the following apply:

(A) The conservator may permit the bank to continue to conduct its usual business, including the acceptance of deposits.

(B) The obligations of the bank shall continue to bear interest at the rate contracted.

(C) The conservator shall make whatever reports to the superintendent of financial institutions the superintendent may from time to time require.

Effective Date: 01-01-1997



Section 1125.14 - Recommendation of conservator.

(A) The conservator shall evaluate the business and assets of the bank and, after conducting whatever investigations the circumstances may require, shall recommend to the superintendent of financial institutions that either the conservatorship of the bank be terminated or the superintendent appoint a receiver and the bank be liquidated as otherwise provided in this chapter. The conservator shall consult with the board of directors of the bank before making the recommendation.

(B) The conservator of the bank may submit a plan to the superintendent for approval to restructure the bank in a manner designed to return the bank to the control of its shareholders. As part of the plan, the conservator may take any steps the superintendent approves regarding the management, operations, or assets of the bank, including the sale of some or all of the bank's assets. The conservator shall consult with the board of directors of the bank regarding any proposed sale of all or substantially all of the bank's assets.

(C) The superintendent may require the conservator to submit the plan to the shareholders of the bank as provided in division (D) of this section or to submit a new or revised plan for consideration by the superintendent.

(D) If the conservator's plan is submitted to the shareholders pursuant to division (C) of this section, the superintendent shall designate the contents of notice of the vote that is to be forwarded from the conservator to the shareholders and shall designate the date upon which notice is to be forwarded. The date of the shareholder vote shall be determined by the superintendent, but shall not occur earlier than seven days or later than forty-five days after the date of the notice.

If the majority of the shareholders do not approve the plan, the superintendent may request submission of a new plan or proceed to appoint a receiver without regard to the grounds for appointment of a receiver as otherwise provided in this chapter. If the majority of the shareholders approve the plan, the superintendent may terminate the conservatorship, and the shareholders shall elect directors to manage the bank.

(E) The superintendent, at any time, including after the date notice of a vote is provided to shareholders of the bank under division (D) of this section, may revoke a previously approved plan of the conservator and either provide for, or request submission of, a new plan or proceed with receivership under this chapter.

Effective Date: 01-01-1997



Section 1125.15, 1125.151, 1125.16 - [Repealed].

Effective Date: 01-01-1997



Section 1125.17 - Full and exclusive powers and procedures for liquidation of banks.

This chapter provides the full and exclusive powers and procedures for the liquidation of banks under the laws of this state, and no receiver or other liquidating agent shall be appointed for that purpose except as expressly provided in this chapter.

Effective Date: 01-01-1997



Section 1125.18 - Conditions necessary for taking possession of bank property and business.

The superintendent of financial institutions may take possession of the property and business of a bank if the superintendent finds any one or more of the following conditions:

(A) The bank is in an unsafe or unsound condition to continue the business of banking.

(B) The bank is insolvent, in that it has ceased to pay its debts in the ordinary course of business, it is incapable of paying its debts as they mature, or it has liabilities in excess of its assets.

(C) The bank has refused to submit its records or affairs to the inspection or examination of any federal bank regulatory agency or the superintendent.

(D) The bank has failed to pay its deposits or obligations in accordance with the terms under which the deposits were taken or the obligations were incurred.

(E) A majority of the board of directors of the bank has requested the superintendent to appoint a receiver to take possession of the bank for the benefit of account holders, creditors, or shareholders.

(F) The bank has violated any order of a court or of the superintendent, any statute, rule, or regulation, or its articles of incorporation, and the superintendent determines the continued control of its own affairs threatens injury to any of the public, the banking industry, or the bank's depositors or other creditors.

(G) The bank's status as an insured institution has been terminated by the federal deposit insurance corporation.

(H) The bank has an impairment of paid-in capital.

Effective Date: 01-01-1997



Section 1125.181 - Amended and Renumbered RC 1103.14.

Effective Date: 01-01-1997



Section 1125.19 - Filing certified copy of certificate of appointment.

(A) Upon issuing a written finding that any one or more of the conditions set forth in section 1125.18 of the Revised Code for taking possession of a bank exists and taking possession of the bank, the superintendent of financial institutions shall file a certified copy of the finding and the notice of possession with the court.

(B) Upon the appointment of a receiver, the superintendent shall file a certified copy of the certificate of appointment in the office of the secretary of state and with the court.

(C) After the superintendent files the finding of the superintendent or the certificate of appointment of the receiver, whichever occurs first, no person shall obtain a lien or charge upon any assets of the bank for any payment, advance, clearance, or liability thereafter incurred, nor shall the directors, officers, or agents of the bank have authority to act on behalf of the bank or to convey, transfer, assign, pledge, mortgage, or encumber any assets of the bank.

(D) Upon taking possession of the bank, the superintendent shall post or cause to be posted an appropriate notice of closing at the main entrance of each of the bank's banking offices.

(E) Neither filing nor posting of notice in accordance with this section shall be a condition to either the superintendent's taking possession of the property and business of a bank or appointing a receiver for a bank.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 01-01-1997



Section 1125.20 - Appointment as receiver to federal deposit insurance corporation.

(A) If it appears to the superintendent of financial institutions that any one or more of the conditions set forth in section 1125.18 of the Revised Code exists as to any bank, the superintendent shall tender appointment as receiver to the federal deposit insurance corporation if any deposits in the bank are insured by the federal deposit insurance corporation, and may tender appointment as receiver to the federal deposit insurance corporation in any other case. Upon acceptance of the appointment as receiver, the federal deposit insurance corporation shall not be required to post a bond. In addition to the powers of a receiver set forth in this chapter, the federal deposit insurance corporation, as receiver, may exercise any other liquidation or receivership powers authorized by state or federal law for a receiver of a bank.

(B) If the federal deposit insurance corporation declines to accept the tendered appointment or if the superintendent is not required to tender appointment as receiver to the federal deposit insurance corporation, the superintendent may appoint, and thereafter dismiss or replace, any other receiver, including the superintendent, the superintendent determines to be necessary or advisable. The superintendent may fix the compensation to be paid the receiver and the amount of the bond or other security, if any, to be required.

(C) The superintendent may, from time to time, appoint one or more special deputy superintendents as agent or agents to assist in the duties of receivership or of liquidation and distribution. No agent so appointed shall be subject to section 1181.05 of the Revised Code.

(D) The superintendent, any special deputy superintendents, or a receiver may employ and procure whatever assistance or advice is necessary in the receivership or liquidation and distribution of the assets of the bank, and, for that purpose, may retain officers or employees of the bank as needed.

(E) All expenses of a receivership and liquidation shall be paid out of the assets of the bank, and shall be a lien on the bank's assets, which lien shall be prior to any other lien.

Effective Date: 01-01-1997



Section 1125.21 - Title vested in receiver.

Upon the superintendent of financial institutions' appointment of a receiver, title to all of the bank's assets shall vest in the receiver without the execution of any instrument of conveyance, assignment, transfer, or endorsement.

Effective Date: 01-01-1997



Section 1125.22 - Powers of receiver.

(A) A receiver shall have all of the following powers:

(1) To take possession of all books, records of account, and assets of the bank;

(2) To collect all debts, claims, and judgments belonging to the bank and to take any other action, including the lending of money, necessary to preserve and liquidate the assets of the bank;

(3) To execute in the name of the bank any instrument necessary or proper to effectuate the receiver's powers or perform its duties as receiver;

(4) To initiate, pursue, compromise, and defend litigation involving any right, claim, interest, or liability of the bank;

(5) To exercise all fiduciary functions of the bank as of the date of appointment as receiver;

(6) To borrow money as necessary in the liquidation of the bank, and to secure those borrowings by the pledge or mortgage of assets of the bank;

(7) To abandon or convey title to any holder of a deed of trust, mortgage, or similar lien against property in which the bank has an interest, whenever the receiver determines that continuing to claim that interest is burdensome and of no advantage to the bank or its account holders, creditors, or shareholders;

(8) To sell any and all assets, to compromise any debt, claim, obligation, or judgment due to the bank, to discontinue any pending action or other proceeding, and to sell or otherwise transfer all or a substantial portion of the assets or liabilities of the bank;

(9) To establish ancillary receiverships in any jurisdiction the receiver determines necessary;

(10) To distribute assets in accordance with this chapter;

(11) To take any other action incident to the powers set forth in division (A) of this section.

(B) Unless specifically indicated to the contrary, the powers conferred upon a receiver under this section may be exercised without court approval. However, nothing in this section shall be construed to prevent a receiver from obtaining court approval when the receiver determines approval is appropriate under the circumstances.

Effective Date: 01-01-1997



Section 1125.23 - Presenting and disposing of claims.

(A) The receiver shall promptly cause notice of the claims procedure to be published once a month for two consecutive months in a local newspaper of general circulation and to be mailed to each person whose name appears as a creditor upon the books of the bank, at the last address of record.

(B)

(1) All parties having claims of any kind against the bank, including prior judgments and claims of security, preference, priority, and offset, shall present their claims substantiated by legal proof to the receiver within one hundred eighty days after the date of the first publication of notice of the claims procedure or after actual receipt of notice of the claims procedure, whichever occurs first.

(2) Within one hundred eighty days after receipt of a claim, the receiver shall notify the claimant in writing whether the claim has been allowed or disallowed. The receiver may reject any claim in whole or in part, or may reject any claim of security, preference, priority, or offset against the bank. Any claimant whose claim has been rejected by the receiver shall petition the court for a hearing on the claim within sixty days after the date the notice was mailed or be forever barred from asserting the rejected claim.

(C) Any claims filed after the claim period and subsequently accepted by the receiver or allowed by the court, shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date the claims are accepted or allowed.

Effective Date: 01-01-1997



Section 1125.24 - Paying claims.

(A) All claims against the bank's estate and expenses, proved to the receiver's satisfaction or approved by the court, shall be paid in the following order:

(1) Expenses of liquidation and receivership, including money borrowed under authority of division (A)(6) of section 1125.22 or division (A)(7) of section 1125.12 of the Revised Code and interest on it, and claims for fees and assessments due the superintendent of financial institutions;

(2) Claims given priorities under other provisions of state or federal law;

(3) Wages and salaries of officers and employees earned during the one-month period preceding the date of the bank's closing in an amount, before applicable taxes and other withholdings, that does not exceed one thousand dollars for any one person;

(4) Deposit obligations;

(5) Other general liabilities;

(6) Obligations subordinated to deposits and other general liabilities.

(B) Interest shall be given the same priority as the claim on which it is based, but no interest shall be paid on any claim until the principal of all claims within the same class has been paid or provided for in full.

(C) Any funds remaining after satisfying the requirements of divisions (A) and (B) of this section shall be paid to the shareholders.

(D) Payment on claims shall be made pro rata among claims of the kind specified in each class set forth in division (A) of this section.

(E) Subject to the approval of the court, the receiver may designate a separate class of claims consisting only of every unsecured claim that is less than, or reduced to, an amount the court approves for payment as reasonable and necessary for administrative convenience.

(F) Subject to the approval of the court, the receiver may make periodic and interim liquidating dividends or payments.

Effective Date: 01-01-1997



Section 1125.25 - Election to reject or ratify and assign executory contract.

(A) Within one hundred days after the date of the closing of a bank, a receiver may reject any executory contract to which the bank is a party without any further liability on the part of the bank or the receiver. The receiver's election to reject an executory contract creates no claim for compensation other than compensation accrued to the date of termination or for actual damages.

(B) A receiver may ratify and assign any executory contract to which the bank is a party notwithstanding the existence of a provision in the contract permitting the termination of the executory contract, or prohibiting, conditioning, or requiring consent to any assignment of the executory contract, upon the insolvency of the bank or the appointment of a receiver.

Effective Date: 01-01-1997



Section 1125.26 - Subrogation rights of federal deposit insurance corporation.

Whenever the federal deposit insurance corporation pays or makes available for payment the insured deposit liabilities of a bank, the federal deposit insurance corporation, whether or not it acts as receiver, shall be subrogated to the extent of the payments to all rights of depositors against the bank.

Effective Date: 01-01-1997



Section 1125.27 - Receiver may appoint successor.

(A) The receiver may appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed bank as trustee, administrator, executor, guardian, agent, or in any other fiduciary or representative capacity. The successor's duties and obligations commence upon appointment to the same extent they are binding upon the former bank and as though the successor had originally assumed the duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed bank is named or appointed in wills, whenever probated, or to which it is appointed by any other instrument, court order, or operation of law.

(B) Within sixty days after appointment, the successor shall give written notice, insofar as practicable, to all interested parties named in the books and records of the bank or in trust documents held by it, that the successor has been appointed in accordance with state law.

(C) Nothing in this section shall be construed to impair any right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.

Effective Date: 01-01-1997



Section 1125.28 - Filing operates as automatic stay.

(A) The filing with the court of the finding of the superintendent of financial institutions or the certificate of appointment of the receiver, whichever occurs first, operates as an automatic stay from the date of the filing, subject to the court granting a motion for relief from the stay, applicable to all entities, of both of the following:

(1) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the bank that was or could have been commenced before the filing;

(2) The enforcement against the bank of a judgment or other claim obtained before the filing, including claims of security, preference, priority, and offset.

(B) Upon the filing with the court of the finding of the superintendent or the certificate of appointment of the receiver, whichever occurs first, any other pending judicial, administrative, or other action or proceeding against the bank shall, upon motion of the receiver, be consolidated into one action or transferred as a separate matter before the presiding judge of the court having jurisdiction of the receivership, subject, however, to the automatic stay provided in division (A) of this section. Subject to the receiver's option to have an action later consolidated or transferred, any action commenced after the superintendent's filing shall be filed as a separate matter before the presiding judge in the court having jurisdiction over the receivership.

(C) The superintendent, prior to the appointment of a receiver, or the receiver, after its appointment, shall be the only party named in an action involving a bank subject to this chapter.

(D) Any action seeking to enjoin the superintendent's order appointing a receiver of a bank shall be brought prior to the date the receiver sells all or substantially all of the assets of the bank, prior to the date the receiver transfers all or substantially all of the insured deposits to an assuming institution, or within ten days after the issuance of the order, whichever is earliest.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 01-01-1997



Section 1125.29 - Order declaring bank properly wound up and dissolved.

(A) When a receiver has completed the liquidation of a bank, the receiver shall, with notice to the superintendent of financial institutions, petition the court for an order declaring the bank properly wound up and dissolved.

(B) After whatever notice and hearing, if any, the court may direct, the court may make an order declaring the bank properly wound up and dissolved. The order shall do both of the following, to the extent applicable:

(1) Declare all of the following:

(a) The bank has been properly wound up.

(b) All known assets of the bank have been distributed according to the distribution priorities set forth in this chapter.

(c) The bank is dissolved.

(2) If there are known debts or liabilities, describe the provision made for their payment, setting forth whatever information may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(C) The order shall confirm a plan by the receiver for the disposition or maintenance of any remaining real or personal property or other assets, whether held in trust or otherwise and including the contents of safe deposit boxes or vaults, held by the bank for its account holders, creditors, lessees, or shareholders. The plan shall include written notice to all known owners or beneficiaries of the assets, to be sent by first class mail to each individual's address as shown on the records of the bank.

(D) The court may make whatever additional orders and grant whatever further relief it determines proper upon the evidence submitted.

(E) Once the order is made declaring the bank dissolved, the corporate existence of the bank shall cease, except for purposes of any necessary additional winding up.

(F) Once the order is made declaring the bank dissolved, the receiver shall promptly file a copy of the order, certified by the clerk of the court, with both the secretary of state and the superintendent.

Effective Date: 01-01-1997



Section 1125.30 - Receiver may destroy records.

Subject to the approval of the court, the receiver may destroy the records of the bank after the receiver determines there is no further need for them. However, the receiver shall not destroy the records earlier than six months after the date the bank is declared dissolved by the court.

Effective Date: 01-01-1997



Section 1125.33 - Damages - immunity.

(A) No damages may be awarded in a proceeding brought pursuant to this chapter challenging any action by the superintendent of financial institutions, special deputy superintendent, receiver, or conservator, or any employee of any of them, or any person retained for services under this chapter. Any action for damages shall be brought in the court as a separate action.

(B) The superintendent, special deputy superintendent, receiver, conservator, or any employee of any of them, or any person retained for services under this chapter, is not subject to any civil liability or penalty, or to any criminal prosecution, for any error in judgment or discretion made in good faith in any action taken or omitted in an official capacity under this chapter.

(C) The superintendent, special deputy superintendent, receiver, conservator, or any employee of any of them, or any person retained for services under this chapter, is not liable in damages for any action or failure to act unless it is proved by clear and convincing evidence in court that the action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to any of the bank, its shareholders, its depositors, or its creditors, or undertaken with reckless disregard for the best interests of any of the bank, its shareholders, its depositors, its creditors, or the public.

Effective Date: 01-01-1997



Section 1125.99 - [Repealed].

Effective Date: 01-01-1997






Chapter 1127 - BANKS - CRIMES AND PROHIBITED ACTIVITIES

Section 1127.01 - Actions by a regulated person constituting criminal offense.

(A) For purposes of this section and sections 1127.02 and 1127.03 of the Revised Code, "regulated person" has the same meaning as in section 1121.01 of the Revised Code.

(B) Any of the following actions by a regulated person may constitute a violation of section 1127.08 of the Revised Code or of a theft, fraud, falsification, or other similar offense set forth in Title XXIX [29] of the Revised Code, or may constitute an attempt to commit or complicity to commit a violation of section 1127.08 of the Revised Code or of a theft, fraud, falsification, or other similar offense set forth in Title XXIX [29] of the Revised Code:

(1) Embezzling, abstracting, or purposely misapplying any money, funds, credit, or property of a bank or trust company, whether owned, on deposit, or held in trust by the bank or trust company;

(2) Fraudulently issuing a certificate of deposit or other instrument or evidence of deposit;

(3) Knowingly making a false entry in any book, report, or statement of a bank or trust company;

(4) Knowingly making a false entry of interest or principal on a note or any other asset of a bank or trust company;

(5) Knowingly falsifying, concealing, or covering up by any trick, scheme, or device a material fact, making any false, fictitious, or fraudulent statements or representations, or making or using any false writing or document knowing it to contain any false, fictitious, or fraudulent statement or entry with respect to any bank or trust company;

(6) Knowingly making a false written statement or certification as to any property held in trust by, or in the custody of, a bank or trust company;

(7) Knowingly borrowing, soliciting, obtaining, or receiving money for a bank or trust company intended to become the property of the bank or trust company, with purpose to defraud or injure the bank or trust company or another person;

(8) Purposely certifying a check or other item drawn on a bank unless the drawer of the check or other item has on deposit with the bank an amount of money subject to payment of the check or other item and at least equal to the amount of the check or other item, or purposely certifying a check or other item drawn on the bank and failing immediately to charge the amount of the check or other item against the account of the drawer;

(9) Directly or indirectly engaging in any activity, utilizing any procedure, scheme, or device, or receiving any false, fictitious, or fraudulent obligation or item, for the purpose of evading or circumventing the prohibitions set forth in division (B)(8) of this section.

Effective Date: 01-01-1997



Section 1127.02 - Insolvent bank receiving deposit.

No regulated person shall receive, or permit to be received, money, checks, drafts, or other property as a deposit in a bank, when the regulated person knows the bank is insolvent.

Effective Date: 01-01-1997



Section 1127.03 - Unlawful fees for procuring bank or trust company services.

(A) No regulated person shall, except as provided by law, stipulate for or receive any fee, commission, gift, or thing of value from any person for procuring or endeavoring to procure for that person, or for any other person, any loan, extension or renewal of a loan, or substitution of security from any bank or trust company, or the purchase, discount, or acceptance of any paper, note, draft, check, or bill of exchange by any bank or trust company.

(B) Division (A) of this section does not prohibit any bona fide salary, wages, fees, or other compensation paid, or expenses reimbursed, in the usual course of business by a bank or trust company to a regulated person, or normal business amenities that facilitate the discussion of business, foster good business relations, or serve some other demonstrable business purpose.

Effective Date: 01-01-1997



Section 1127.04 - [Repealed].

Effective Date: 01-01-1997



Section 1127.05 - Amended and Renumbered RC 1123.04.

Effective Date: 01-01-1997



Section 1127.06 - Violation of superintendent of financial institutions order.

No person subject to an order issued by the superintendent of financial institutions under section 1121.33 or 1121.34 of the Revised Code shall knowingly participate, directly or indirectly, in any manner, including by engaging in an activity specifically prohibited in the order, in the conduct of the affairs of any bank or trust company.

Effective Date: 01-01-1997



Section 1127.08 - false, misleading, forged, or counterfeit documents.

No person, for the purpose of influencing in any manner the actions or decisions of the superintendent of financial institutions in the superintendent's capacity as chief executive officer of the division of financial institutions, shall knowingly make or provide to the superintendent or any employee or agent of the division, or knowingly invite reliance by any of them upon, a statement, document, or other thing the person knows to be false, misleading, forged, or counterfeit.

Effective Date: 01-01-1997



Section 1127.09 - False or misleading communications.

No person shall knowingly make, publish, or otherwise communicate any statement, report, information, or data relating to the financial or other condition of any bank or trust company that the person knows to be false or misleading.

Effective Date: 01-01-1997



Section 1127.11 - Concealing assets.

No person shall knowingly do any of the following:

(A) Conceal or attempt to conceal an asset or property from a conservator, receiver, or liquidating agent appointed by the superintendent of financial institutions with respect to any asset acquired or liability assumed by the conservator, receiver, or liquidating agent;

(B) Impede or attempt to impede the functions of the conservator, receiver, or liquidating agent;

(C) Place or attempt to place any asset or property beyond the reach of the conservator, receiver, or liquidating agent.

Effective Date: 01-01-1997



Section 1127.99 - Penalty.

(A) Whoever violates section 1127.06, 1127.08, or 1127.11 of the Revised Code is guilty of a felony of the third degree.

(B) Whoever violates section 1127.02 or 1127.03 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates section 1127.09 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 01-01-1997






Chapter 1129 - BANKS - OFFENSES [REPEALED]

Section 1129.01 to 1129.03 - [Repealed].

Effective Date: 01-01-1997



Section 1129.04 - Amended and Renumbered RC 1127.02.

Effective Date: 01-01-1997



Section 1129.05 - Amended and Renumbered RC 1315.17.

Effective Date: 01-01-1997



Section 1129.06 - [Repealed].

Effective Date: 01-01-1997



Section 1129.11 - [Repealed].

Effective Date: 01-01-1997



Section 1129.12 - Amended and Renumbered RC 1127.03.

Effective Date: 01-01-1997



Section 1129.99 - [Repealed].

Effective Date: 01-01-1997






Chapter 1133 - SOCIETIES FOR SAVING

Section 1133.01 - Societies for saving definitions.

Where terms used in this chapter are defined in section 1101.01 of the Revised Code, they shall have the meaning set forth in that section.

Effective Date: 01-01-1997



Section 1133.02 - Incorporating society for savings - contents of articles of incorporation.

(A) Any number of natural persons, not less than twenty, each of whom is acting in the person's individual capacity and not as the representative, agent, nominee, or trustee for any person, organization, firm, or corporation, whether for profit, or not for profit, not less than three-fourths of whom are citizens of this state, may act as incorporators and become incorporated as a mutual savings bank without capital stock, to be known as a society for savings or a savings society, upon the terms and subject to the limitations prescribed in this chapter and in Chapters 1101. to 1127. of the Revised Code.

(B) Such persons shall subscribe articles of incorporation which must contain:

(1) The name by which such corporation is to be known, which shall include "savings society" or "society for savings" but shall not contain "bank," "banker," "banking," or words of similar meaning in any foreign language;

(2) The particular municipal corporation or township where its business is to be transacted;

(3) A statement that such corporation is formed as a savings society or as a society for savings;

(4) The names and post-office addresses of its trustees, not less than five, who are to serve until the first annual or other meeting called to elect trustees, or to have such other tenure of office as is specified in said articles.

(C) In addition, such articles may contain:

(1) The names of any persons who, together with the subscribers to the articles, are to be members of the corporation upon organization;

(2) Any qualification for membership in such corporation, and the method of selection of members;

(3) Any provision for the purpose of defining, limiting, or regulating the exercise of the powers of the corporation, the trustees, the members, and any class of members.

(D) The articles with the instruments required by section 1113.01 of the Revised Code shall be filed with the superintendent of financial institutions.

Effective Date: 01-01-1997



Section 1133.03 - Superintendent of financial institutions examination and certification - recording articles.

Upon receipt of a copy of the articles of incorporation and accompanying documents, the superintendent of financial institutions shall give notice and make an examination as required by section 1113.03 of the Revised Code. The superintendent shall forward the articles and the superintendent's certificate to the secretary of state and the incorporators in the manner provided in section 1113.03 of the Revised Code.

When such articles are recorded by the secretary of state, the incorporators, any other members designated in the articles, and their successors, shall, from the date of such recording, constitute a body corporate with perpetual succession, with the powers provided in section 1702.12 of the Revised Code. So far as consistent with this chapter, Chapter 1702. of the Revised Code shall apply to societies incorporated under this chapter.

Effective Date: 01-01-1997



Section 1133.04 - Guaranty fund.

Before any society for savings or savings society incorporated on or after January 1, 1968, may do business in this state, its incorporators shall establish and create out of their individual resources pro rata a guaranty fund. The fund shall be for the protection of its depositors against losses upon its loans and investments, whether arising from depreciation in the market value of its securities or otherwise, and for expenses of organization and of the first year's operations. The guaranty fund shall be created by paying to the credit of the corporation, in cash, at least two hundred fifty thousand dollars, and at least ten thousand dollars additional to cover such expenses. Contributions to the fund may be repaid to the contributors pro rata whenever the repayment will not reduce the surplus provided for in section 1133.10 of the Revised Code to less than twenty per cent of the whole amount of the corporation's deposits or to less than two hundred fifty thousand dollars, provided the superintendent of financial institutions approves in writing the time and amount of the repayment. If the corporation is liquidated, the contributions for expenses shall be repaid to the contributors thereof pro rata. There shall first be paid the debts, deposits, and the expense of liquidation. After the full repayment of such contributions, other contributions to the guaranty fund shall be repaid to the contributors thereof pro rata, without the allowance of any interest, dividend, or profit thereon, before any distribution of surplus is made among depositors.

Effective Date: 01-01-1997



Section 1133.05 - Deposits - investments - division of profits.

A society incorporated under this chapter and a society which by election or otherwise is subject to this chapter, may receive deposits of money only from one or more individuals or from a corporation, association, or other organization not organized or operated for profit. A society may use and improve such money for the purposes and according to the direction specified in this chapter. Investments of such money may be made in the same manner as investments of funds by banks organized under the laws of the state; however, except as provided in division (B) of section 1109.47 of the Revised Code, a society shall not invest more than three per cent of its deposits and surplus in the stock, obligations, or other securities of any one issuer. The income or profits from such investments shall be divided among the persons and nonprofit organizations making deposits or their executors, administrators, assigns, and successors in just proportion after such reasonable deductions as may be chargeable on the income or profits. Such deposits may be withdrawn at such times and in such manner as are provided for in the rules of the society, except that no deposit may be withdrawn by check or draft. No society shall carry for any member or depositor any demand, commercial, or checking account. No compensation or profit shall accrue or be paid to members or trustees of the society as such, other than reasonable compensation to trustees for attendance at meetings of the trustees or of committees of the trustees. The society may limit the aggregate amount which any one person may deposit with it, may refuse to receive any deposit, and may at any time return any part of any deposit if the trustees determine to return it.

Effective Date: 01-01-1997



Section 1133.06 - Loans - obligations - reserves.

Any society for savings or savings society may make loans in reliance for repayment on the character and earning capacity of the borrower, and in addition to discounting interest at the rate allowed by law, require such borrower, as security for the loan, to make periodical deposits with the society during the period of the loan, with or without an allowance of interest on the deposits, and with or without additional security. The society may purchase any obligation payable in installments, with or without recourse on the holder from which it is purchased, and such transactions shall not be deemed usurious. No reserve shall be required against deposits hypothecated to secure indebtedness of a depositor to the society, and such hypothecated deposits shall not be included in the whole amount of deposits referred to in section 1133.10 of the Revised Code.

Effective Date: 01-01-1997



Section 1133.07 - Investment and loan authority.

In addition to investments and loans authorized by sections 1133.05 and 1133.06 of the Revised Code, any society for savings or savings society may make investments and loans, including the purchase of participations or commitments to purchase from a federal reserve bank. A society may make investments or loans in cooperation with a federal reserve bank, any other credit agency organized or sponsored by the United States, banks organized under the laws of the United States or of any state, or insurance companies. Loans and investments shall be subject to all of the following:

(A) Division (B)(1) of section 1109.22 of the Revised Code. However, except as otherwise provided by the superintendent of financial institutions, the total loans and extensions of credit by a society to a person outstanding at one time shall not exceed three per cent of the society's deposits and surplus.

(B) Section 1109.47 of the Revised Code. However, except as provided in division (B) of section 1109.47 of the Revised Code, a society shall not invest more than three per cent of its deposits and surplus in the stock, obligations, or other securities of any one issuer.

(C) Such restrictions as to maturity, security, and collateral and such protective provisions as are prescribed in rules adopted by the superintendent.

Effective Date: 01-01-1997



Section 1133.08 - Amortized real estate loans.

Any society for savings or savings society may make amortized real estate loans in an amount not to exceed eighty per cent of the appraised value of the real estate offered as security for such loans, but in all other respects such loans shall be made in accordance with the limitations and restrictions prescribed by section 1109.16 of the Revised Code in regard to real estate loans by banks.

Effective Date: 01-01-1997



Section 1133.09 - Additional investments and loans.

Any society for savings or savings society, in addition to the investments and loans authorized by this chapter and Chapters 1101. to 1127. of the Revised Code, may invest its funds in assets, other than corporate stocks, investment in which is not otherwise authorized by such chapters, if the book value of all assets held under this section plus the aggregate book value, as defined in section 1109.31 of the Revised Code, of all real estate held by it under divisions (A) and (B) of section 1109.31 of the Revised Code does not exceed one hundred per cent of the amount of its surplus fund.

Effective Date: 01-01-1997



Section 1133.10 - Surplus fund balance.

In this section, "surplus fund" means the net assets of a society for savings or of a savings society over and above the amount of its debts and deposits, excluding from its debts its liability on capital notes or debentures that are subordinated to its other debts and to its deposits.

Before any dividend or interest on deposits is paid by a society incorporated under this chapter, it shall have a surplus fund equal to not less than five per cent of the whole amount of the deposits. It shall gradually increase the surplus fund to an amount equal to ten per cent of such amount of deposits. This section does not prevent the corporation from increasing the surplus fund to such an amount in excess of ten per cent of such deposits as the trustees deem adequate for the protection of the deposits.

Effective Date: 01-01-1997



Section 1133.11 - Capital notes and debentures.

A society incorporated under this chapter may issue its capital notes or debentures at such times, in such amounts, and subject to such terms as the superintendent of financial institutions approves in writing, but in no event shall such terms require or permit that the holders of such capital notes or debentures be held individually responsible as such holders for any debts, contracts, or engagements of the corporation.

Effective Date: 01-01-1997



Section 1133.12 - No loans to officers or trustees.

No officer or trustee of a society incorporated under this chapter shall, on or after January 1, 1968, borrow any of its funds, become surety for loans by it to others, or directly or indirectly, on behalf of himself or herself or of others, become an obligor for money borrowed from the corporation.

Effective Date: 01-01-1997



Section 1133.13 - Federal reserve membership.

A society incorporated under this chapter may become a member bank under the "Federal Reserve Act of 1913." Every such corporation that becomes such a member bank may do everything which the "Federal Reserve Act of 1913" requires of or permits to member banks, and is subject to section 1109.03 of the Revised Code.

Such corporation may do all things necessary or proper, including the purchase of stock in the federal deposit insurance corporation, to secure temporary and permanent insurance of deposits.

Effective Date: 01-01-1997



Section 1133.14 - Provisions applicable to societies for savings.

Societies incorporated under this chapter are subject to all sections of the Revised Code relating to:

(A) Examinations and reports of a bank;

(B) Payment of fees to the superintendent of financial institutions;

(C) Keeping books and accounts;

(D) Establishing branches;

(E) Bonds of officers;

(F) Orders of the superintendent;

(G) Consolidation with or transfer of assets to another society for savings or to a bank;

(H) The provisions of Chapter 1125. of the Revised Code;

(I) Purchase of real estate by banks;

(J) Receipt and payment of time deposits;

(K) Leasing of safety deposit boxes and accepting property for safekeeping;

(L) Deposits in names of minors, joint deposits, and deposits in trust for another;

(M) Maintenance and deposit of reserves required for time deposits;

(N) Dealing in foreign exchange;

(O) The provisions of sections 1127.01 and 1127.09 of the Revised Code.

The trustees of societies incorporated under this chapter shall cause minutes of meetings to be kept and recorded as required of directors of a bank under section 1105.08 of the Revised Code.

Effective Date: 01-01-1997



Section 1133.15 - No investment in capital stock of bank.

No society shall organize, acquire, whether by subscription or purchase, invest in, or own the capital stock of a bank except that acquired prior to December 31, 1956.

Effective Date: 01-01-1997



Section 1133.16 - Investments and dividends of certain societies.

Savings societies organized and doing business under volume 64, Ohio Laws, page 184, and volume 65, Ohio Laws, page 27, may, in addition to the investments authorized in such acts, invest their funds in the bonds of any county or municipal corporation in this state, and may charge interest on loans of not more than eight per cent per annum payable semiannually.

Societies for savings incorporated by the general assembly and doing business under their respective acts of incorporation may invest in land, and in the erection of buildings thereon, for the purpose of their own business, such sums, not more than five per cent of the amount of deposits held by them, as their trustees deem necessary, and may also rent any part of such buildings not needed for their own use.

Before a dividend, or interest on deposits, is paid by such a savings society or society for savings, the society shall have a surplus fund equal to not less than five per cent of the whole amount of deposits made with it. It shall gradually increase such fund to an amount equal to ten per cent of such amount of deposits.

Effective Date: 01-01-1997






Chapter 1151 - SAVINGS AND LOAN ASSOCIATIONS - GENERALLY

Section 1151.01 - Savings and loan associations - general definitions.

In sections of the Revised Code making reference to savings and loan associations and to the division of savings and loan associations or the division of financial institutions:

(A) "Savings and loan association" means a corporation organized for the purpose of raising money to be loaned to its members or to others; "building and loan association" and "savings association" may be used interchangeably with and shall for all purposes have the same meaning as "savings and loan association"; and "division of building and loan associations" and "division of savings and loan associations" may be used interchangeably with and shall for all purposes have the same meaning as "division of financial institutions."

(B) "Controlling person" means any person or entity which, either directly or indirectly, or acting in concert with one or more other persons or entities, owns, controls, or holds with power to vote, or holds proxies representing, fifteen per cent or more of the voting shares or rights of a savings and loan association or controls in any manner the election or appointment of a majority of the directors of an association. However, a director of an association will not be deemed to be a controlling person of such association based upon the director's voting, or acting in concert with other directors in voting, proxies obtained in connection with a solicitation of proxies or obtained from savings account holders and borrowers if such proxies are voted as directed by a majority of the entire board of directors of the association, or of a committee of such directors if such committee's composition and authority are controlled by a majority vote of the entire board and if its authority is revocable by such a majority.

(C) "Domestic association" means a savings and loan association organized under the laws of this state or a savings association chartered under the laws of the United States, the home office of which is located within this state.

(D) "Foreign savings association" means a savings and loan association that is chartered under the laws of another state.

(E) "Foreign federal association" means a savings association chartered under the laws of the United States, the home office of which is located in another state.

(F) "Another state" means any state of the United States other than this state, and includes the District of Columbia and any other territory, insular possession, or political subdivision of the United States.

(G) "Banking office" means an office or other place at which a savings association receives money or its equivalent from the public for deposit and conducts the general business of a savings association. "Banking office" does not include any of the following:

(1) Any location at which a savings association receives, but does not accept, cash or other items for subsequent deposit, such as by mail or armored car service or at a lock box or night depository;

(2) Any structure located within five hundred yards of a banking office and operated as an extension of the services of the banking office;

(3) Any remote service unit or automated teller machine owned, leased, or operated by a savings association;

(4) Any facility located within the geographical limits of a military installation at which a savings association only accepts deposits and cashes checks;

(5) Any location at which a savings association takes and processes applications for loans and from which it may disburse loan proceeds, but does not accept deposits;

(6) Any location at which a savings association is engaged solely in providing administrative support services for its own operations or for other financial institutions.

(H) "Branch" means a banking office that is not also the savings association's principal office consistent with its articles of incorporation.

(I) "Superintendent," "superintendent of building and loan associations," or "superintendent of savings and loan associations" means the superintendent of the division of financial institutions of this state. Whenever the division or superintendent of savings and loan associations or building and loan associations is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the division or superintendent of financial institutions, as the case may be.

(J) "Savings bank" means a savings bank doing business under authority granted by the superintendent pursuant to Chapter 1161. of the Revised Code or under the regulatory authority of another state.

(K) "Bank" has the same meaning as in section 1101.01 of the Revised Code.

Effective Date: 05-21-1997



Section 1151.02 - Incorporation.

A savings and loan association shall be organized, governed, and conducted under the general laws of this state relating to corporations, except as otherwise provided in Chapters 1151., 1153., 1155., and 1157. of the Revised Code. Upon receipt of articles of incorporation, and all papers relating thereto, for such an association, the secretary of state shall forthwith transmit to the superintendent of savings and loan associations a copy of such articles and shall not record them until authorized to do so by the superintendent.

Effective Date: 07-14-1987



Section 1151.03 - Examination and certification by superintendent.

Upon receipt from the secretary of state of a copy of the articles of incorporation of a proposed building and loan association, the superintendent of building and loan associations shall immediately examine into all the facts connected with the formation of such proposed corporation, including its location and proposed incorporators, and if it appears that such corporation, if formed, will be entitled to commence the business for which it is organized, the superintendent shall so certify to the secretary of state, who shall thereupon record such articles.

The superintendent may refuse so to certify to the secretary of state, if upon such examination he has reason to believe that the proposed corporation is to be formed for any business other than legitimate building and loan business, that the character and general fitness of the persons proposed as incorporators in such corporation are not such as to command the confidence of the community in which such corporation is proposed to be located, that the public convenience and advantage will not be promoted by its establishment, or that the name of the proposed corporation is likely to mislead the public as to its character or purpose; or if the proposed name is the same as one already appropriated by any existing building and loan association in this state or so similar thereto as to be likely to mislead the public, unless the place of business of such proposed corporation is to be located in a county other than the one in which such corporation bearing such same or similar name is then doing business.

Effective Date: 10-01-1953



Section 1151.04 - Recording of articles of incorporation by secretary of state.

Upon receipt of the certificate provided for in section 1151.03 of the Revised Code from the superintendent of building and loan associations, the secretary of state shall record the association's articles of incorporation and shall thereupon furnish one copy thereof, certified by him, to the incorporators, and one copy to the superintendent to be filed by him in his office. All certificates thereafter filed in the office of the secretary of state relating to such corporation shall be recorded, and a certified copy thereof shall be forthwith furnished to the superintendent and filed in his office.

Effective Date: 10-01-1953



Section 1151.05 - Superintendent's approval required to establish, maintain or relocate branch - permissible locations.

(A) No savings and loan association organized under the laws of this state shall establish more than one banking office, or maintain branches other than those established before July 3, 1923, nor relocate any branch, except with the prior written approval of the superintendent of financial institutions.

(B) A savings and loan association organized under the laws of this state may establish a branch at any of the following locations:

(1) Any location in this state;

(2) Any location in another state;

(3) Any location outside the United States.

(C) The superintendent may condition approval of a branch at a location in another state or outside the United States on an agreement satisfactory to the superintendent that provides for the frequency and method of, and the reimbursement of expenses for, examining the branch.

Effective Date: 05-21-1997



Section 1151.051 - Temporary quarters - advance notice to superintendent.

Any building and loan association which conducts the business of an office or branch at temporary quarters during construction or alteration of its regular quarters shall give advance written notice to the superintendent of building and loan associations of the place and estimated time of such arrangement and shall give prompt written notice to the superintendent of the actual time of return to the regular quarters. No such association shall continue such arrangement for longer than two years, nor at a location more than one half mile from the regular quarters, without the prior written approval of the superintendent.

Effective Date: 12-11-1967



Section 1151.052 - Foreign federal association branches.

(A) Except as otherwise provided in this section and in section 1151.60 of the Revised Code, only a domestic association may establish and maintain a branch in this state.

(B) A foreign federal association may establish a branch as permitted by federal law.

(C)

(1) A foreign savings association may, upon receiving the approval of the superintendent of financial institutions, establish a branch in this state by creating a new branch or by agreeing to assume all or substantially all of the deposit liabilities of an existing branch of a bank, savings bank, domestic association, foreign savings association, foreign federal association, or savings and loan association, which branch is located in this state. The superintendent shall not grant approval unless both of the following conditions are met:

(a) The foreign savings association provides evidence to the superintendent that its accounts are insured by the federal deposit insurance corporation.

(b) The superintendent determines, in the superintendent's discretion, that the laws of the state in which the foreign savings association has its home office, which laws are in effect at the time the association is seeking approval under this section, permit a savings and loan association organized under this chapter to establish a new branch or assume all or substantially all of the deposit liabilities of an existing branch of a bank, savings bank, domestic association, foreign savings association, foreign federal association, or savings and loan association, as the case may be, in that other state on terms that are, on the whole, substantially no more restrictive than those established under this section.

(2) If a foreign savings association that maintains a branch in this state withdraws from the federal deposit insurance corporation, its authority to maintain a branch in this state is terminated.

(3) A foreign savings association that seeks to establish additional branches in this state or to relocate branches in this state is subject to divisions (C)(1) and (2) of this section and section 1151.05 of the Revised Code.

Effective Date: 05-21-1997



Section 1151.053 - Providing services to another financial institution's customers.

(A) With the written approval of the superintendent of savings and loan associations, a savings and loan association may contract with one or more other savings and loan associations, banks, and savings banks to provide services to the contracting savings and loan association's customers at any or all of the offices of the other savings and loan associations, banks, and savings banks as if the offices of the other savings and loan associations, banks, and savings banks were offices of the contracting savings and loan association.

(B) The superintendent shall approve or disapprove a savings and loan association's request for approval of a contract authorized by division (A) of this section within thirty days after accepting a savings and loan association's application for the superintendent's approval of the contract.

(C) In determining whether to approve or disapprove a contract authorized by division (A) of this section, the superintendent shall consider all of the following:

(1) The adequacy of the management of the contracting savings and loan association and the other savings and loan associations, banks, and savings banks;

(2) The adequacy of the capital and stated capital of the contracting savings and loan association and the other savings and loan associations, banks, and savings banks;

(3) The adequacy of the operations and controls of the contracting savings and loan association and the other savings and loan associations, banks, and savings banks;

(4) Whether the contract is being used to avoid application of the criteria for establishing a branch under section 1151.05 of the Revised Code or any kind of business combination under section 1151.60 of the Revised Code.

(D) This section does not authorize a contracting savings and loan association to establish new deposit accounts, extend credit, or create new business relationships through offices of the other savings and loan associations, banks, and savings banks.

Effective Date: 10-01-1996



Section 1151.06 - Articles void for failure to begin business within one year.

A building and loan association which fails to commence business within one year from the date of the issuance of its articles of incorporation shall cease to exist, and its articles of incorporation shall be void.

Effective Date: 10-01-1953



Section 1151.07 - Utilization of words suggesting that person or entity is engaged in savings and loan association business.

(A) A savings and loan association, savings bank, or bank may use in its name, with other words not forbidden by law, any of the following words or combinations of words: "savings," "building," "loan," "savings and loan," "building and loan, "bank," "banker," or "banking."

(B) Except as provided in division (A) of this section, no person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless the person or entity is lawfully authorized to do business in this state under the provisions of this chapter and actually is engaged in carrying on a savings and loan association business or making loans as authorized under section 1151.296 of the Revised Code, shall do business under any name or title that contains the terms "savings association," "savings and loan association," "building and loan association," "building association," or any combination employing either or both of the words "building" or "loan" with the words "saving" or "savings," or words of similar import, or use any name or sign or circulate or use any letterhead, billhead, circular or paper whatever, or advertise or represent in any manner that indicates that the person's or entity's business is the character or kind of business carried on or transacted by a savings and loan association or that leads any person to believe that the person's or entity's business is that of a savings and loan association. Upon application by the superintendent of financial institutions or any savings and loan association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the provisions of this division. The prohibitions of this division shall not apply to any corporation or association formed for the purpose of promoting the interests of savings and loan associations, the membership of which is comprised of thrift institutions or their officers or other representatives.

Effective Date: 09-29-1999



Section 1151.08 - Capital and other requirements for commencement of business.

(A) When capital stock is mentioned in the articles of incorporation of a savings and loan association, it shall mean the authorized capital. The organization of the association may be completed and business commenced when a sum equal to five per cent of such authorized capital is subscribed and paid in and the names and addresses of its officers and not less than two copies of its constitution and bylaws have been filed with and approved by the superintendent of savings and loan associations. No such corporation shall transact any business, except such as is incidental and necessary to its preliminary organization, until it has been authorized by the superintendent to do so. No amendment to such constitution or bylaws shall become effective until approved by the superintendent. The authorized capital of such corporation shall be not less than two million dollars nor more than ten million dollars, as the superintendent of savings and loan associations may determine. In addition, the superintendent of savings and loan associations may, in his discretion, fix the amount of reserve funds to be established by the sale of the stock at a premium and the amount of the expense fund for operating losses to be created by nonrefundable contributions. Five years after the association commences business, any remaining balance in such expense fund shall be transferred to the reserve funds, if the association is on a profitable operating basis as determined by the superintendent.

(B) The stock sold by any savings and loan association shall be accounted for to the association in the full amount paid for it. No commission or fee shall be paid for selling such stock. The superintendent shall refuse authority to commence business to any savings and loan association if commissions, contributions, or fees have been paid or contracted to be paid, directly or indirectly, by anyone, for selling or securing subscriptions for stock in such savings and loan association.

(C) Division (B) of this section does not apply to any sale of stock by an association after authority has been given to such association to commence business under section 1151.09 of the Revised Code or after it has converted from a bank or a savings bank pursuant to section 1151.64 of the Revised Code.

Effective Date: 10-23-1991



Section 1151.081 - Converting building and loan association to mutual deposit building and loan association.

(A) A building and loan association organized under this chapter may convert itself into a building and loan association without stock, the capital of which is in the form of savings deposits, by amendment of its articles of incorporation and constitution in the manner set forth in the second paragraph of section 1151.46 of the Revised Code. Upon conversion such association shall be subject to the limitations of this section and section 1151.23 of the Revised Code.

(B) A depositor of such association shall be a voting member and joint owner of the association upon such terms and conditions as the articles of incorporation, constitution, and bylaws of the association provide.

(C) The capital of such association shall be in the form of savings deposits and shall be maintained at a level equal to the amount which would be applicable if the association had not converted itself into an association without stock.

(D) Upon conversion, the holders of shares, stock, or stock credits shall become depositors of such association without further action by them and they shall have all the rights of depositors as set forth in this section. The amount of such savings deposits shall be a sum equal to the value of the shares, stock, or stock credits as shown on the books and records of the association.

(E) In the event of a voluntary or involuntary liquidation, dissolution, or winding up of the association or in the event of any other situation in which the priority of the savings deposits of such association is in controversy, all such savings deposits shall, to the extent of their withdrawal value, be debts of the association not having priority, other than any priority arising or resulting from consensual subordination, over other general creditors of the association and in addition, such savings deposits shall have the same right to share in the remaining assets of the association that they would have if they were shares, stock, or stock credits.

(F) The conversion provided for in this section is not subject to section 1151.61 of the Revised Code.

(G) Whenever "share," "stock," or "stock credit" appear in Chapters 1151., 1153., 1155., or 1157. of the Revised Code or in any other section of the Revised Code referred to directly or incorporated by reference in such chapters, unless the context otherwise requires they mean savings deposits in respect of any association without stock; whenever "shareholder" appears in such chapters or sections, unless the context otherwise requires it means depositor in respect of such associations, and whenever "dividend" appears in such chapters or sections, unless the context otherwise requires it means interest in respect of such associations.

Effective Date: 11-17-1969



Section 1151.09 - Certificate of authority to commence business.

When a certificate, signed by the president, secretary, or treasurer of an incorporated savings and loan association, is transmitted to the superintendent of savings and loan associations notifying him that the required amount of capital stock of such corporation is subscribed and paid in and that such corporation has complied with all the provisions of law required to be done before it can be authorized to commence business, the superintendent shall examine into its affairs and ascertain especially the amount of money paid in on account of its capital, the name and place of residence of each director, the amount of capital stock paid in of which each director is the owner in good faith, and whether such corporation has complied with all the provisions of law required to entitle it to engage in business. If upon such examination of these and any other facts which may come to his knowledge, the superintendent finds that such corporation is entitled to commence business, he shall give it a certificate under his hand and official seal that it has complied with all the requirements of law and is authorized to commence business. The superintendent shall not issue the certificate or certify to the secretary of state that the corporation is entitled to commence business if upon such examination the superintendent has reason to believe that the accounts of the association will not be insured by the federal savings and loan insurance corporation upon the commencement of business.

Effective Date: 07-14-1987



Section 1151.091 - Interim savings and loan association.

Notwithstanding the definition of "savings and loan association" set forth in division (A) of section 1151.01 of the Revised Code, the superintendent of savings and loan associations may authorize the secretary of state to record articles of incorporation of an interim savings and loan association organized under this chapter to facilitate a merger, consolidation, or acquisition of an existing association, or to facilitate any other transaction the superintendent may approve. In connection therewith, the superintendent may waive the minimum authorized capital requirements of section 1151.08 of the Revised Code and the statutory reserve and net worth requirements established pursuant to section 1151.33 of the Revised Code, and he may deviate from the provisions relating to the consideration of applications to organize an association as set forth in this chapter. In the event that the merger, consolidation, or acquisition or such other transaction as the superintendent may approve does not occur within a one-year period after the date upon which such interim savings and loan association is incorporated, its articles of incorporation shall be declared void by the superintendent. Such one-year period may not be extended.

Effective Date: 07-14-1987



Section 1151.10 - Stock records - list of shareholders exhibited.

Every building and loan association shall keep books and records in which shall be entered the name and the last known address of each stockholder; the number of shares, fractions of shares, or stock deposits held by each; the time each person became a stockholder; and all transfers of stock, stating the time when made, the number of shares or of stock deposits transferred, and by whom they were transferred. A list of shareholders shall be exhibited by the association to shareholders or their duly authorized representative as the constitution or bylaws of the association may provide.

Effective Date: 08-09-1963



Section 1151.11 - Notice of meeting of shareholders.

Whenever shareholders of a building and loan association are required or authorized to elect directors or to take any other action at a meeting, either annual or special, a notice of the meeting shall be given either by publication, once each week on the same day of the week for three consecutive weeks immediately preceding the date of the meeting, in a newspaper published in and of general circulation in the county in which the principal office of the association is located, of notice containing the name of the association and the purpose, place, date, and hour of the meeting, or by notice served upon or mailed to shareholders as provided in section 1701.41 of the Revised Code.

Effective Date: 10-07-1977



Section 1151.12 - Terms of office of directors.

Directors of a building and loan association may be elected for any term not less than one nor longer than three years. If such term is longer than one year, it shall be so arranged that, as nearly as possible, the terms of an equal number of directors will expire each year.

Effective Date: 10-01-1953



Section 1151.13 - Quorum of board of directors.

A majority of all authorized directors of a building and loan association is necessary to constitute a quorum for the transaction of business by its board of directors. Except as otherwise provided by law or in the constitution or bylaws of the association, the acts of a majority of the directors who are present, at a meeting at which a quorum is present, are the acts of the board.

Effective Date: 08-09-1963



Section 1151.14 - Meetings of board of directors - committees.

(A)

(1) A savings and loan association's board of directors shall meet monthly unless the savings and loan association's constitution provides for a different frequency of meetings, which shall not be less than quarterly.

(2) Division (A)(1) of this section does not prohibit either of the following:

(a) More frequent meetings of a savings and loan association's board of directors than required by division (A)(1) of this section;

(b) The superintendent of financial institutions requiring a savings and loan association's board of directors to meet more frequently than required by division (A)(1) of this section if the superintendent determines more frequent meetings are appropriate because of circumstances regarding the savings and loan association.

(B) A savings and loan association's constitution may authorize the board of directors to do both of the following:

(1) Create an executive committee or any other committee of the board of directors, each consisting of at least three directors;

(2) Delegate to an executive committee or other committee of the board of directors described in division (B)(1) of this section, any authority of the board of directors, however conferred, other than the authority to fill vacancies on the board of directors or to fill vacancies on a committee of the board of directors.

(C) All of the following apply to any executive committee or other committee described in division (B) of this section:

(1) The board of directors may appoint one or more of the directors as alternate members of a committee of the board of directors to take the place of any absent member at any meeting of the committee of the board of directors.

(2) Each committee of the board of directors serves at the pleasure of the board of directors, acts only in intervals between meetings of the board of directors, and is subject to the control and direction of the board of directors.

(3) Unless otherwise provided in the constitution or ordered by the board of directors, a committee of the board of directors may act by a majority of its members at a meeting or by a writing or writings signed by all of its members.

(4) An act or authorization of an act by a committee of the board of directors that is within the authority delegated to the committee is as effective for all purposes as an act or authorization of an act done by the board of directors.

Effective Date: 03-24-1993; 04-06-2007



Section 1151.15 - Compensation of directors and officers.

(A) The compensation of the directors of a savings and loan association shall be fixed by the stockholders, or, in the case of an association without permanent stock, by the members, at the annual meeting. The compensation of directors shall be reasonable in view of the services performed and the financial condition of the association. A director may also be a salaried officer of the association, but a majority of the directors shall not be salaried officers of the association.

(B) The directors of an association shall set the compensation of the chief executive officer of the association. The compensation of all officers of the association shall be reasonable in view of the services performed and the financial condition of the association.

(C) The superintendent of savings and loan associations may, in accordance with Chapter 119. of the Revised Code, adopt rules regarding the composition of the board of directors of an association.

Effective Date: 07-14-1987



Section 1151.151 - [Repealed].

Effective Date: 07-14-1987



Section 1151.16 - Directors, officers, and employees shall not receive fees.

No director, officer, employee, or attorney of a building and loan association shall knowingly, directly or indirectly, stipulate for, assent to receive, or receive any money or other thing of value as a fee, commission, or gift from any person or corporation other than the association making the loan, for procuring, endeavoring to procure, or performing any service, except reasonable attorneys' fees and appraisal fees for services, in connection with any loan from or investment by such association. Whoever violates this section shall be disqualified from acting as a director, officer, employee, or attorney of any association within this state for five years after the date he is convicted of such violation.

Effective Date: 09-01-1961



Section 1151.17 - Oaths required of directors and officers.

Each director, officer, and member of an appraisal committee of a building and loan association shall, when appointed or elected, take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the association, and will not knowingly violate, or willingly permit to be violated, any law applicable to such association. Such oath shall be subscribed by the person making it, and certified by an officer authorized to administer oaths. A copy shall be filed in the records of the association.

Effective Date: 10-01-1953



Section 1151.18 - Removal of director or officer by superintendent.

(A) Every director and officer of a savings and loan association is subject to removal by the superintendent of savings and loan associations on any of the following grounds:

(1) Knowingly participating in or consenting to a violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, regardless of whether such participation or consent is defined or interpreted in a guideline issued pursuant to section 1155.35 of the Revised Code;

(2) Knowingly participating in or consenting to any unsafe or unsound practice in conducting the business of the association, regardless of whether such practice is defined or interpreted in a guideline issued pursuant to section 1155.35 of the Revised Code;

(3) Failure to properly perform his obligations under, or failure to comply with a final or summary cease-and-desist order issued under division (A) or (B) of section 1155.02 of the Revised Code, or failure to pay a civil penalty assessed under division (B) of section 1155.17 of the Revised Code.

Such removal shall occur after a hearing, written notice of which, together with a statement of charges, has been sent by registered mail ten days in advance to such director or officer. Pending an investigation by and a hearing before the superintendent, such director or officer shall not act for the association; but such hearing shall be held not later than fifteen days after such notice has been sent by the superintendent, and it shall comply with section 119.09 of the Revised Code.

(B) Whenever the superintendent issues a removal order, the aggrieved party may, within thirty days after notice of his removal, file in the court of common pleas of Franklin county, or of the county wherein the association in question has its principal place of business, a petition against the superintendent officially, as defendant, alleging the facts upon which he relies for a reversal of the action of the superintendent complained of and praying for a reversal thereof. Immediately upon filing such petition, summons shall be issued to the sheriff of Franklin county to be served on the superintendent, returnable within five days from its date, which in all other respects such summons shall be made as in civil actions, whereupon the allegations of the petition shall be deemed to stand denied without pleading and the cause shall be advanced and heard without delay.

(C) Except as otherwise provided in this division, any person who is removed from the board of directors of an association by the superintendent under division (A) of this section, and who either does not appeal his removal or whose removal is upheld upon appeal, is forever disqualified from serving as a director of any association. If, however, the superintendent, upon written application of the person removed, and pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, finds a compelling reason for removing the disqualification of this division, he may issue an adjudication order removing the disqualification and declaring the person again eligible to serve as a director of an association.

(D) The superintendent may send notice of a removal order to any state or federal government agencies he considers appropriate.

Effective Date: 07-14-1987



Section 1151.19 - Receiving of deposits.

(A) A building and loan association may receive money on deposit or stock deposits from any persons, firms, corporations, and courts, or their agents, officers, and appointees and may pay interest thereon. When such deposits are made to the joint account of two or more persons, whether adults or minors, with a joint order to the association that such deposits or any part thereof are to be payable on the order of any of such joint depositors, and to continue to be so payable notwithstanding the death or incapacity of one or more of the persons making them, such account shall be payable to any of such survivors or order notwithstanding such death or incapacity. No recovery shall be had against such association for amounts so paid and charged to such account. An association may charge fees in connection with the administration of accounts and deposits established under this chapter.

A building and loan association may receive deposits of moneys of the state or any subdivision thereof as defined in section 135.01 of the Revised Code.

Subject to regulation of the United States treasury department, a savings and loan association may act as a depository for federal taxes and as a treasury tax and loan depository. An association may permit such accounts to be subject to immediate withdrawal.

(B) In addition to the custodian power authorized by division (A) of this section, an association may specifically serve as custodian for any fund which qualifies, at the time the association becomes custodian, for tax treatment under section 408 of the Internal Revenue Code.

Effective Date: 09-03-1984



Section 1151.191 - Building and loan association may serve as trustee.

(A) A building and loan association may serve as trustee of any trust which qualifies, at the time the association becomes trustee, for tax treatment under section 401 or 408 of the Internal Revenue Code. The association may invest the funds of any such trust in savings accounts or deposits of a domestic building and loan association or in equity or debt securities issued by a domestic building and loan association.

(B) Whenever any deposit or stock deposit is made in a building and loan association by any person in trust for another and no further notice of the existence and terms of a legal and valid trust is given in writing to such association, such deposit or stock deposit or any part thereof together with the dividends or interest thereon may in the event of the death of the trustee be paid to the person for whom the deposit or stock deposit was made.

(C) Any funds held in trust as authorized by division (A) or (B) of this section may be commingled by the trustee association in one or more accounts. Whenever individual trust funds are commingled, separate records shall be maintained by the trustee association for each trust account comprising the commingled fund.

(D) Exercise of the limited trust power granted associations by this section shall not be subject to regulation other than by the superintendent of building and loan associations pursuant to Chapters 1151., 1153., 1155., and 1157. of the Revised Code.

Effective Date: 04-13-1976; 01-01-2007



Section 1151.192 - Recognizing adverse claims.

(A) A building and loan association shall not be required, in the absence of a court order or indemnity required by this section, to recognize any claim to, or any claim of authority to exercise control over, a deposit account, stock deposit account, safe deposit box, or property held in safekeeping by such association made by a person or persons other than:

(1) The person in whose name the deposit account, stock deposit account, property, or safe deposit box is held by the association, or;

(2) An individual or group of individuals who are authorized to draw upon or control the deposit account, stock deposit account, property, or safe deposit box pursuant to a certified resolution of a corporation or unincorporated association, currently on file with the association which has not been revoked to the actual knowledge of the association and is not the subject of a dispute actually known to the association as to its original validity.

(B) To require an association to recognize an adverse claim to, or adverse claim of authority to control, a deposit account, stock deposit account, safe deposit box, or property held in safekeeping, whoever makes the claim must either:

(1) Obtain and serve on the association a certified copy of an appropriate order by a court having jurisdiction restraining any action with respect to the deposit account, stock deposit account, safe deposit box, or other property until further order of such court, or instructing the association to pay the balance of the deposit account or stock deposit account, or deliver the property, in whole or in part, as provided in such order, or;

(2) To deliver to the association a bond, in form and in amount and with sureties satisfactory to the association, indemnifying the association against any liability, loss or expense which it might incur because of its recognition of the adverse claim or because of its refusal by reason of such claim to honor any application for withdrawal, or to deliver any property to or permit access to a safe deposit box by anyone described in division (A)(1) or (A)(2) of this section.

Effective Date: 12-13-1967



Section 1151.20 - Issuance of stock, capital notes, and debentures.

A building and loan association may issue stock to members, upon certificates or upon written subscription, on such terms consistent with sections 1151.02 to 1151.55, inclusive, of the Revised Code, as its constitution and bylaws provide, but no initiation or membership fee shall be charged, and if the stock is sold at a premium, all such premiums shall be placed in the reserve fund of the association. All amounts, except fines and premiums, paid in by a member as such on any one account, together with all credits on such account, shall be considered payments on a stock subscription, and the aggregate of such payments and credits, less any charges to such account, shall constitute a stock credit of such member for the purpose of such sections. Each member may vote his stock to the extent and in the manner provided by the constitution of the association, but no member shall accumulate his votes. This section does not prohibit the issuance of permanent stock.

A building and loan association may issue capital notes or debentures at such times, in such amounts, and subject to such terms as the superintendent of building and loan associations in writing approves, but in no event shall such terms require or permit that the holders of such capital notes or debentures be held individually responsible as such holders for any debts, contracts, or engagements of the association.

Effective Date: 08-09-1963



Section 1151.201 - Building and loan association may purchase its own shares of permanent stock.

A building and loan association may purchase its own shares of permanent stock, if the purchase is not inconsistent with its articles, constitution, or bylaws.

Effective Date: 09-29-1999



Section 1151.21 - Assessments.

A building and loan association may assess and collect from members and others, such dues, fines, interest and premium on loans made, or other assessments as are provided for in its constitution and bylaws. Such assessments shall not be deemed usury, although in excess of the legal rate of interest.

Effective Date: 10-01-1953



Section 1151.22 - Repurchase of stock credits.

A building and loan association may permit its members to have their stock credits repurchased by the association in part or in full, at any time, and require them to file applications for such repurchase. Upon the receipt of such applications, the association shall number and file them in the order received and shall, within thirty days from the receipt of an application, either pay the applicant the amount of his stock credits as requested, in the order in which his application was filed, or apply at least one third of the cash receipts of the association received thereafter, after making proper provision for the payment of interest on deposits, dividends paid on stock and stock deposits, borrowed money, and taxes, from all sources except borrowed money, the proceeds from the sale of assets, and the proceeds derived from foreclosure proceedings where the association is the purchaser, to the retirement of such applications in numerical order. The board of directors may pay out of said one third of said cash receipts or out of any other funds in respect of any such application, not more than one hundred dollars of any one stock account in any one month in any order. If any stockholder applies for the repurchase of more than one thousand dollars of any stock credits, he shall not be paid more than one thousand dollars in order when reached, subject to the foregoing provisions of this section, and his application shall be charged with such amount, renumbered, and placed at the end of the list of applications for repurchase. Thereafter, upon again being reached in order, he shall again be paid a like amount of the remaining amount of his stock account, whichever is less; and until his stock account is paid in full it shall continue to be so paid, charged, renumbered, and replaced at the end of the list. Stockholders whose stock accounts are repurchased in part or in full shall, upon such repurchase, be relieved of all liability with reference to such stock accounts. Stockholders filing written application for the repurchase of their stock credits shall remain stockholders until paid for such stock credits, and shall not become creditors. Dividends upon the stock credit of any stockholder, to the extent of the amount of his application to repurchase, shall be discontinued while such application remains upon a list for the repurchase of stock credits; but dividends that would otherwise be paid upon such stock credits shall not be discontinued, notwithstanding the application for repurchase, if said application is withdrawn in consideration of the restoration of said dividends. The repurchase value of the stock credit so requested to be repurchased shall be the amount of such stock credit as defined by section 1151.20 of the Revised Code. If the stock credit proposed to be repurchased is pledged with the association as collateral security for the payment of a loan, the amount of such loan, plus all interest and charges thereon, shall be deducted from the repurchase value before any amount is paid to the member. No repurchase notice, on account of any stock credits which have been transferred on the books of the association within a period of sixty days preceding the date of such notice, shall be deemed received or valid.

Each repurchase of stock credits from a share account shall be governed by this section except to the extent that a shareholder's account book or other written evidence of the member's share account contains additional requirements relating to an application for repurchase.

Whenever the association is on notice, it may refuse to repurchase stock credits. An association having deposits greater than the aggregate amount of its stock credits, reserve, and undivided profits shall not repurchase stock credits so long as it has on file unsatisfied applications for the withdrawal of deposits.

Effective Date: 10-14-1969



Section 1151.23 - Withdrawal of deposits.

(A) A savings and loan association may permit withdrawal of deposits upon such terms as it provides.

(B) A savings and loan association may permit withdrawals by negotiable order of withdrawal as authorized in the "Consumer Checking Account Equity Act of 1980," 94 Stat. 146, 12 U.S.C. 1832(a), and any amendments or regulations promulgated pursuant thereto. An association may extend secured or unsecured credit in the form of overdraft privileges related to deposits subject to withdrawal under divisions (A) and (B) of this section.

Effective Date: 09-03-1984



Section 1151.231 - Permitting withdrawal of deposits through another domestic association or foreign association.

Without prejudice to the generality of the powers conferred by section 1151.23 of the Revised Code, a building and loan association may permit withdrawal of deposits through another domestic association or a foreign association, provided such foreign association's accounts are insured by the federal savings and loan insurance corporation, and such domestic or foreign association is located more than fifty miles from the residence of the account holder.

Effective Date: 08-29-1978



Section 1151.24 - Transfer of credit.

A borrower from a building and loan association may tender, in discharge of any of his obligations to the association, credit to a deposit account standing in his name on the books of the association, regardless of when such credit was created or transferred to the name of such borrower, and the association shall accept such tender at the full face value of such credit in discharge of such obligations; but for each dollar of such credit so tendered, the borrower shall, if required by the association, pay one dollar in cash.

No such association shall refuse to transfer such a credit, or a portion of such a credit, on its books unless the association has a valid lien on such credit, or a valid right of appropriation thereof, or unless the transferee is not the owner of the credit sought to be transferred.

Effective Date: 10-01-1953



Section 1151.25 - Cancellation of shares.

A building and loan association may cancel shares and parts of shares of stock upon which the credits have been repurchased by it, or upon which loans have been repaid, and reissue them as new stock.

Effective Date: 10-01-1953



Section 1151.26 - Dealings with minors.

A building and loan association may issue stock to minors; receive deposits thereon; permit both stock and deposits to be withdrawn, transferred, pledged, and voted by such minors in the same manner as other stock and stock deposits; and receive deposits of money by or for minors and pay them to such minors or upon their order. The receipt or paid order of such minor therefor shall be an acquittance of the rights of all concerned.

Effective Date: 10-01-1953



Section 1151.27 - Investing in real estate.

(A) Without prejudice to the generality of the powers conferred by section 1151.47 of the Revised Code, a savings and loan association may invest in such real estate and interests therein as the board of directors considers necessary or convenient for the transaction of the business of the association, including the ownership of stock of a wholly owned subsidiary corporation having as its exclusive authority the ownership and management of such property or interests. The total amount so invested shall not exceed the amount of the association's net worth at the time the investment is made. An association may invest in such real estate in excess of the amount prescribed in this division with the written approval of the superintendent of savings and loan associations.

(B) An association may invest an amount equal to ten per cent of its assets in any other real estate. This limitation does not apply, however, to real estate acquired by foreclosure, conveyance in lieu of foreclosure, or other legal proceedings in relation to loan security interests.

(C) An association may own or hold any real estate which it acquires by foreclosure, conveyance in lieu of foreclosure, or other legal proceedings in relation to loan security interests, which it may hold for a period not in excess of five years; but the superintendent may, upon application of an association, grant to it in writing the power to hold such real estate for a longer period. Real estate sold on contract, but with title remaining in the name of the association, shall not be deemed real estate for the purpose of this division.

Effective Date: 12-13-1984



Section 1151.28 - Borrowing power.

(A) A savings and loan association may borrow money without limitation and may pledge and otherwise encumber any of its assets to secure its debts. All borrowings under this section shall comply with the applicable rules and regulations of the federal savings and loan insurance corporation regarding such borrowings and with rules adopted by the superintendent of savings and loan associations pursuant to Chapter 119. of the Revised Code.

(B) The superintendent shall establish, by rule adopted in accordance with Chapter 119. of the Revised Code, standards of safety and soundness regarding the following:

(1) Investments in securities under repurchase or reverse repurchase agreements;

(2) Investment limits for repurchase or reverse repurchase agreements with a single broker-dealer or similar entity;

(3) Collateralization requirements for reverse repurchase agreements or other similar instruments.

Effective Date: 07-14-1987



Section 1151.29 - Authority to loan.

A savings and loan association may make, invest in, sell, purchase, participate, or otherwise deal in loans to members and others on such terms as are provided by the association, subject to the provisions of this section and section 1151.292 of the Revised Code.

(A) Loans may be made upon the security of real estate which is improved residential property, a combination of residential and business property, or a farm under cultivation, as follows:

(1) The amount loaned upon any one such property shall not exceed ninety per cent of the appraised value, except as otherwise provided in divisions (A)(2) and (3) of this section.

(2) The maximum amount loaned upon any one such property shall be ninety-five per cent of the appraised value of the security property if all of the following criteria are met:

(a) The loan contract requires that, in addition to principal and interest payments on the loan, one-twelfth of the estimated annual taxes and assessments on the security property be paid monthly in advance;

(b) The borrower shall have executed a certificate stating that the borrower occupies or in good faith intends to occupy the property or one dwelling on the property as his principal residence.

(3) The maximum loan to value ratios under divisions (A)(1) and (2) of this section shall not be applicable if one or more of the following criteria apply:

(a) That portion of the loan in excess of ninety-five per cent is insured or guaranteed by a mortgage insurance company acceptable to the superintendent of savings and loan associations, or the association establishes and maintains a specific reserve of one per cent of the original principal balance until reduced to ninety per cent of the value of the security property;

(b) The loan is secured by a single-family dwelling or a one-family condominium unit and it is:

(i) Made under regulations for the housing opportunity allowance program authorized by the "Emergency Home Finance Act of 1970," 47 Stat. 736, 12 U.S.C. 1437, and amendments thereto;

(ii) Insured or guaranteed by an agency or instrumentality of this state.

(4) For purposes of this section, "value" means market value. Loans made pursuant to divisions (A)(1), (2), and (3) of this section shall be payable in weekly, monthly, quarterly, semiannual, or annual installments sufficient to retire the loan within forty years or less. For purposes of this section, "installments" means regular periodic payments, equal or unequal, sufficient to retire the debt, interest and principal, within the contract period. Such contracts may be granted without provision for amortization or may provide for periods of negative amortization. Payments on all installment loans, except construction loans, shall begin not later than ninety days after the advance of the loan; on installment construction loans, such payments shall begin not later than thirty-six months after the date of the first advance for construction.

(B) Loans may be made on the security of building lots and sites which, by reason of off-site or other improvements as are available and common to the area, are ready for the construction on each such building lot or site of a structure designed primarily for residential use. Such loans shall comply with the following requirements:

(1) Single-family-dwelling loans for a borrower's principal residence, as evidenced by a borrower's certification of intention executed at the time the loan is made, shall not exceed seventy-five per cent of the value of the security property and shall be repayable within fifteen years, with interest payable at least semiannually. The loan contract shall provide for monthly payments sufficient to amortize at least thirty per cent of the original principal amount before the end of the loan term.

(2) Loans other than for a borrower's principal residence shall not exceed seventy-five per cent of the value of the security property and shall be repayable within five years, with interest payable at least semiannually beginning not more than one year after the initial disbursement.

(C) Loans may be made on the security of unimproved real estate but such loans shall not exceed sixty-six and two-thirds per cent of the value of the security property, and shall be repayable within three years with interest payable at least semiannually.

(D) An association may make a collateral loan to the extent that it could, under applicable law and regulations, make or purchase the underlying assigned loans. For purposes of this division, a "collateral loan" means a loan which is secured by an assignment of loans.

(E) Notwithstanding the limitations set forth in any other section of the Revised Code, an association may impose a prepayment penalty. On a loan secured by a lien upon a home occupied or to be occupied by the borrower, the prepayment penalty shall comply with the following:

(1) The loan contract shall expressly provide for a prepayment penalty.

(2) If the loan contract provides that the interest rate may be adjusted periodically, no prepayment penalty may be imposed within ninety days following notice of an adjustment to the borrower.

(3) If the association gives written notice to the borrower that the loan is due pursuant to a due-on-sale clause, or commences a foreclosure proceeding to enforce a due-on-sale clause or to seek payment in full as a result of invoking such clause, no prepayment penalty may be imposed.

Effective Date: 07-14-1987



Section 1151.291 - Limitation on loans.

Subject to the procedures of this section and section 1151.292 of the Revised Code, a building and loan association may make, invest in, sell, purchase, participate, or otherwise deal in loans to members and others on such terms as are provided by the association upon obligations secured by liens on real estate upon which one or more buildings have been or are to be permanently erected, or which by reason of improvements is usable by a business or industrial enterprise, or which produces sufficient income to maintain the property and retire the loan in accordance with its terms.

(A) Loans made under this section shall not aggregate more than twenty per cent of the association's assets.

(B) The amount loaned on each loan under this section shall not be more than ninety per cent of the appraised value of such real estate.

(C) Except as provided in division (D) of this section, loans under this section shall be payable in weekly, monthly, quarterly, semiannual, or annual installments sufficient to retire the loan within thirty years from the date installment payments are to begin.

(D) Loans under this section, including construction loans, may be granted without provision for amortization of principal, provided such loans require the periodic payment of interest, do not exceed seventy-five per cent of the appraised value of the real estate, and are made for a term of not more than five years.

(E) For the purposes of this section, "installments" means regular periodic payments, equal or unequal, sufficient to retire the debt, interest and principal, within the contract period. Such contract may provide for periods of negative amortization. Payments on all installment loans, except construction loans, shall begin not later than ninety days after the advance of the loan; on installment construction loans, such payments shall begin not later than thirty-six months after the date of the first advance for construction.

Effective Date: 12-09-1982



Section 1151.2911 - Charges under revolving credit agreement.

(A) As used in this section:

(1) "Revolving credit agreement" means an agreement pursuant to which a savings and loan association contemplates repeated transactions and the amount of credit that may be extended pursuant to the agreement is made available to the extent that any outstanding balance is repaid. "Revolving credit agreement" does not include an agreement secured by a residential mortgage.

(2) "Residential mortgage" has the same meaning as in section 1109.181 of the Revised Code.

(B) Notwithstanding any limitations contained in the Revised Code, a savings and loan association may charge interest, fees, and other charges under a revolving credit agreement at the same or lower rates or amounts that an association located in another state may charge its revolving credit customers in this state.

Added by 129th General AssemblyFile No.109,HB 322, §1, eff. 9/4/2012.



Section 1151.292 - Procedures for real estate loans.

A savings and loan association shall observe the following procedures in making real estate loans:

(A) The association may make loans upon obligations secured by a mortgage or deed of trust on real estate, which mortgage or deed of trust shall be made directly to the association. This section does not prevent an association organized under Chapter 1151. of the Revised Code from accepting additional security when the primary and principal security is a mortgage or deed of trust on real estate.

(B) The title of the borrower shall be a fee simple title or a leasehold or subleasehold estate in real property extending or renewable automatically or at the option of the holder for five years after maturity of the loan, if, in the event of default, the real estate could be used to satisfy the obligation with the same priority as a mortgage or a deed of trust in the jurisdiction where the real estate is located.

(C) In respect to any loan made upon the security of real estate, if it is agreed or contemplated that improvements will be made on such real estate and become a part of such security, such real estate is "improved" within the meaning of division (A) of section 1151.29 and section 1151.291 of the Revised Code and the value of such improvements shall be included in the appraisal value of such real estate; provided however, that as used in this division, the term "improvements" does not include "development" as specified in division (F) of section 1151.293 of the Revised Code.

(D) No such association shall grant a mortgage loan unless it has first obtained a written application, signed by the applicant borrower or his agent, the form and contents of which shall disclose the purpose for which the loan is sought and the identity of the security property. The records for each loan shall contain a written report of the financial ability and credit standing of the borrower.

(E) Machinery and equipment in a building which are adapted to the use being made of the land and building, and which are intended to be permanent additions thereto, will constitute a portion of the real estate for purposes of this chapter and may be appraised in calculating the maximum permissible loan for purposes of this chapter notwithstanding that the law of this state is otherwise for tax or other special purposes.

(F) The records for each loan shall include an appraisal report prepared and signed by an appraisal committee, or by a qualified appraiser designated by its board of directors, prior to the approval of an application for a loan, and shall include information and data concerning the appraised property to substantiate the market value of the security described in such report. Such reports shall be kept by the association in such form as to be available at all times to the examiners or other agents of the superintendent.

(G) No association shall have loans outstanding to any one borrower which, in the aggregate, exceed the lesser of ten per cent of its withdrawable accounts or an amount equal to the sum of its nonwithdrawable accounts, surplus, undivided profits, and reserves, except any association may grant one or more loans aggregating not more than five hundred thousand dollars to one borrower regardless of the above limitations. For purposes of this division, "one borrower" means:

(1) Any person or entity which is, or which upon the making of a loan will become obligor on a real estate loan;

(2) Nominees of such obligor;

(3) All persons, trusts, partnerships, syndicates, and corporations of which such obligor is a nominee or a beneficiary, partner, member, or record [member of record] or beneficial stockholder owning ten per cent or more of the capital stock;

(4) If such obligor is a trust, partnership, syndicate, or corporation, all trusts, partnerships, syndicates, and corporations of which any beneficiary, partner, member, or record [member of record] or beneficial stockholder owning ten per cent or more of the capital stock, is also a beneficiary, partner, member, or record [member of record] or beneficial stockholder owning ten per cent or more of the capital stock of such obligor.

(H) Without the prior written approval of the superintendent, no association shall, directly or indirectly, make any loan, except a consumer loan under section 1151.298 of the Revised Code, to any of its officers, directors, employees, controlling persons, or their spouses, or to any partnership in which any such officer, director, employee, controlling person, or his spouse has any interest, or to any corporation in which any of such parties are stockholders, except that with the prior approval of the association's directors not interested in such loan except as directors, a loan may be made to a corporation in which none of the association's officers, directors, employees, controlling persons, or their spouses own more than fifteen per cent of the total outstanding stock and in which the stock owned by all such parties does not exceed twenty-five per cent of the total outstanding stock, and any director, officer, employee, or controlling person of the association may be granted a loan on the home or combination of home and business property owned and occupied by him. For purposes of this division, "controlling person" includes any attorney or firm of attorneys regularly serving the association in the capacity of attorney at law. All provisions of this division apply to the purchase or sale of any real estate, mortgage loan, or other kind of investment.

(I) The limitations and conditions imposed by Chapter 1151. of the Revised Code do not apply to a purchase money mortgage taken by an association upon real estate sold by it, to a mortgage held by an association to secure a debt previously contracted, or to prevent or diminish loss with respect to loans or renewals of such loans.

(J) The limitations contained in Chapter 1151. of the Revised Code, relating to maximum loan terms and loan-to-value ratios, shall not be applicable to any loan on the security of a first lien on real estate which is being constructed, remodeled, rehabilitated, modernized, or renovated, to be the subject of an annual contributions contract for low-rent housing under the "United States Housing Act of 1937," 50 Stat. 888, 42 U.S.C. 1401, as amended. No loan by an association on the security of such real estate shall exceed ninety per cent of the amount of the appraisal or, in lieu of such appraisal, ninety per cent of the purchase price if the real estate is to be purchased by a local public housing authority. This section shall be applicable to a loan on such real estate only when it is first constructed, remodeled, rehabilitated, modernized, or renovated, or when it first becomes the subject of a contributions contract under said act.

(K) In determining compliance with maximum loan-to-value ratios in this chapter, at the time of making a loan an association shall add together the unpaid amount of all mortgages, liens, or other encumbrances on the security property having priority over the association's mortgage, and shall not make such loan unless the total unpaid balance of such prior mortgages, liens, and other encumbrances, including the one to be made but excluding loans that will be paid off out of the proceeds of the new loan, does not exceed applicable maximum loan-to-value ratios prescribed in this chapter, as indicated by documentation retained in the loan file.

Effective Date: 07-14-1987



Section 1151.293 - Procedures for loans for acquisition and development of undeveloped or partially developed land for primarily residential use.

A building and loan association may make, invest in, sell, purchase, participate, or otherwise deal in loans to members and others upon obligations secured by real estate for the acquisition and development of undeveloped or partially developed land for primarily residential use subject to the provisions of section 1151.292 of the Revised Code and the following limitations and procedures:

(A) No association shall have outstanding to any one person, firm, or corporation any such loan or loans made under this section in excess of two per cent of the assets of the association.

(B) The amount loaned on any loan made under this section shall not exceed seventy-five per cent of the appraised value of the completed development of the land into building lots or sites ready for construction thereon for primarily residential use. The loan documentation shall contain a preliminary development plan that is satisfactory to the association.

(C) The term of such loans shall not exceed five years and the interest on any such loan shall be payable at least semiannually. The board of directors of an association may approve the extension of any such loan for a period of not more than two years if the interest on the loan is current and the principal balance of the loan is not in excess of seventy-five per cent of the current appraised value of the real estate security.

(D) The association may, before commencement of or during the development of said land, disburse from the proceeds of any loan made pursuant to this section an amount not in excess of seventy-five per cent of the appraised value of said land, excluding the value of the proposed development.

(E) In addition to the amount authorized to be disbursed by division (D) of this section, an association may disburse, from time to time during the period of development of said land, a total amount not exceeding seventy-five per cent of the value of the developments at the date of such disbursement plus seventy-five per cent of any remaining security. No disbursement shall be made unless the developments have been made in accordance with the preliminary development plan and specifications of the subdivision and in accordance with the requirements of the appropriate governmental authorities.

(F) For the purposes of this section, "development" includes the survey and platting of such land, the laying out and improvement of streets, the installation of water lines and mains, sewers, sidewalks, curbs, and facilities for the disposal of sewage, and the installation of such other improvement as may be necessary or advisable to prepare such land for primarily residential use.

Effective Date: 12-09-1982



Section 1151.294 - Investment in mobile home chattel paper.

(A) As used in this section:

(1) "Mobile home" means a movable dwelling for occupancy on land made of one or more units, and having minimum width of ten feet, minimum area of four hundred square feet, and year-round living facilities for one family, including permanent provision for cooking, eating, sleeping, and sanitation.

(2) "Mobile home chattel paper" means a document evidencing a loan or interest in a loan secured by a lien on one or more mobile homes and equipment installed or to be installed therein.

(3) "Manufacturer's invoice price" means a manufacturer's itemized charges, shown on its invoice, for a specifically identified mobile home, furnishings, equipment, and accessories installed by the manufacturer, and freight.

(B) An association may invest up to twenty per cent of its assets in mobile home chattel paper and interests therein.

(C) Appraisals or other generally accepted systems of valuation of used mobile homes shall support loans made under this section. Chattel paper shall have provisions to protect the association, specifically regarding insurance, taxes, other governmental levies, and maintenance and repairs, and may include any other protection provision which is lawful and appropriate. The association may pay taxes or other governmental levies, and insurance premiums or other similar charges to protect its security interest, and may add such payments to the debt evidenced by the chattel paper. The association shall seasonably perfect its security interest.

(D) An association may invest in mobile home chattel paper which finances a mobile home dealer's acquisition of inventory, if all of the following criteria are met:

(1) The inventory is held for sale by the dealer in its ordinary course of business;

(2) The loan evidenced by the chattel paper is the dealer's obligation;

(3) The loan amount does not exceed the following:

(a) For new mobile homes, one hundred per cent of manufacturer's invoice price for each mobile home and equipment to be installed by the dealer;

(b) For used mobile homes, seventy-five per cent of appraised market value or other generally accepted valuation of each mobile home, including installed equipment.

(E) An association may engage in the following types of retail financing:

(1) An association may invest in retail mobile home chattel paper that is guaranteed under the Servicemen's Readjustment Act of 1944, or 38 U.S.C. 1802 as amended, or insured under the National Housing Act or the Servicemen's Readjustment Act of 1944, or 38 U.S.C. 1802, or that has a commitment for such insurance or guarantee.

(2) An association may invest in conventional retail mobile home chattel paper if:

(a) The mobile home is to be maintained as a residence of the owner, or beneficial owner, or an owner's relative;

(b) The mobile home is located at a mobile home park or other permanent or semipermanent site;

(c) The loan is payable within twenty years, in monthly installments equal or unequal, in amount sufficient to retire the debt, interest, and principal within the contract term. Such contract term may include periods of negative amortization.

(d) The loan amount, excluding time-price differential or interest, however computed, does not exceed ninety per cent of buyer's total costs, including freight, itemized set-up charges, sales or other taxes, filing or recording fees imposed by law, and insurance premiums. Insurance premiums may be financed for customary physical damage insurance and vendor's single interest coverage on the mobile home for an initial policy term not to exceed three years and the cost thereof may be included as part of the buyer's total cost.

(F) With regard to purchase of an interest in retail mobile home chattel paper where the security property is or will be located more than one hundred miles from this state, the seller of the interest shall be an institution whose accounts or deposits are insured by a federal agency or a service corporation thereof and the seller, unless the seller is the association's service corporation, shall retain at least a twenty-five per cent interest in each document evidencing a loan secured by the chattel paper.

(G) All mobile home chattel paper sold by an association shall be sold without recourse.

Effective Date: 12-09-1982



Section 1151.295 - Home improvement loans.

A building and loan association may make, invest in, sell, purchase, participate, or otherwise deal in loans, on such terms as are provided by the association with or without security, for property alteration, repair, or improvement, or for the equipping or furnishing of any residential real property.

Loans under this section shall be repayable in regular periodic installments, made at least quarterly, with the first installment due no later than one hundred twenty days from the date the loan is made and the final installment due no later than twenty years and thirty-two days from such date.

For the purposes of this division, "installments" means regular periodic payments, equal or unequal, sufficient to retire the debt, interest, and principal within the contract period. Such contract may provide for periods of negative amortization.

No association may make any equipping loan to a director, officer, or employee of the association, except for the equipping of a home or combination of home and business property owned and occupied, or to be owned and occupied, as a home by such director, officer, employee, or member.

Effective Date: 12-09-1982



Section 1151.296 - Loans on securities.

Building and loan companies that have been making loans primarily on other securities than those named in this chapter continuously since January 1, 1913, are authorized to continue loaning on such securities.

Effective Date: 08-03-1955



Section 1151.297 - Student loans.

(A) A building and loan association may lend, or purchase loans that have been made, on such terms as are provided by the association upon obligations secured by pledge of any negotiable evidence of debt arising from loans for the payment of expenses of education. The borrower shall certify to the association that the proceeds of the loan are to be used by a full-time or half-time student solely for the payment of expenses of college, university, technical, vocational, or post-secondary education. For the purpose of this section, "education" means education at an institution which has been certified eligible to participate in federal guaranteed student loan programs by the United States department of education pursuant to the "Higher Education Act of 1965," 20 U.S.C.A. 1071 et seq., as amended. However, the aggregate of all loans for education shall at no time exceed five percent of the association's assets.

(B) A building and loan association may lend on such terms as are provided by the association upon obligations secured by pledge of stock or deposits in such association, but such loans shall not exceed the face value of such stock or deposits. No loan may be granted upon nonwithdrawable stock as security and no association may grant loans on stock or deposits when it has on file applications more than thirty days old for the repurchase of stock or the withdrawal of deposits. This section does not prevent an association from renewing such loans existing on August 3, 1955.

(C) A building and loan association may lend on such terms as are provided by the association upon obligations secured by pledge of any of the securities provided for in section 1151.34 of the Revised Code not in excess of ten per cent of the assets of the association.

(D) Notwithstanding sections 1151.29 to 1151.296 and 1151.42 of the Revised Code, a building and loan association may make loans to its members or others evidenced by notes secured by mortgage or representing obligations insured by the federal housing administrator or the secretary of agriculture of the United States under Title I of "The Bankhead-Jones Farm Tenant Act," 50 Stat. 515 (1937), 7 U.S.C. 1010, as amended, and may sell or hypothecate said notes. Associations may do all things necessary to obtain such insurance.

(E) A building and loan association may make or acquire loans made for a project as defined in section 122.39 of the Revised Code, the payments on which are partly insured by the director of development pursuant to section 122.451 of the Revised Code.

Effective Date: 12-02-1996



Section 1151.298 - Consumer loans, commercial paper, and corporate debt securities.

An association may invest in consumer loans, commercial paper, and corporate debt securities subject to the limitations of this section; however, at any one time the total investment made under this section shall not exceed twenty per cent of an association's assets.

(A) An association may make, originate, purchase, sell, service, and participate in direct or indirect consumer loans provided that before indirect loans are made through a dealer, the dealer is approved by the association's board of directors.

(1) If a loan that may be made under this division is also authorized to be made under another section, which may have different percentage-of-assets and other limitations or requirements, an association shall have the option of choosing under which applicable section the loan shall be made.

(2) The total balances of all outstanding unsecured loans to one borrower is limited to the lesser of one-fourth of one per cent of an association's assets or five per cent of its net worth, provided that an association may make up to three thousand dollars in unsecured loans to any one borrower.

For the purposes of this division, "consumer loan" is a secured or unsecured loan to a natural person for personal, family, or household purposes.

(B) An association may invest in, sell, or hold commercial paper and corporate debt securities, including corporate debt securities convertible into stock, subject to the limitations set forth in divisions (B)(1) and (2) of this section.

(1) An investment under this section includes the investing in, redeeming, or holding of shares in any open-end management investment company which is registered with the securities and exchange commission under the "Investment Company Act of 1940," 54 Stat. 847, 15 U.S.C. 80a-1, and amendments thereto, and whose portfolio is restricted by such management company's investment policy, changeable only if authorized by shareholder vote, solely to the investments that an association is authorized to invest in under this division and other rules or law.

(2) Investments under this division are limited as follows:

(a) As of the date of purchase, as shown by the most recently published rating made of such investments by at least one nationally recognized investment rating service, the commercial paper must be rated in one of the two highest grades and the corporate debt securities must be rated in one of the four highest grades.

(b) The commercial paper or corporate debt securities must be denominated in dollars and the issuer must be domiciled in the United States.

(c) At any one time, an association's total investment in the commercial paper and corporate debt securities of any one issuer, or issued by any person or entity affiliated with such issuer, must not exceed one per cent of the association's assets, but, this provision does not apply to investments in the shares of an open-end management investment company. In such cases, an association's total investment in the shares of any one such company must not exceed five per cent of the association's assets.

(d) Investments in corporate debt securities convertible into stock are subject to the following additional limitations:

(i) Purchase of securities convertible into stock at the option of the issuer is prohibited;

(ii) At the time of purchase, the cost of such securities must be written down to an amount which represents the investment value of the securities considered independently of the conversion feature;

(iii) Such securities must be traded on a national securities exchange;

(iv) Associations are prohibited from exercising the conversion feature.

(e) At any one time, the average maturity of an association's portfolio of corporate debt securities must not exceed six years.

(f) An association must maintain information in its files adequate to demonstrate that it has exercised prudent judgment in making investments under this division.

For the purposes of this division, "commercial paper" is any note, draft, or bill of exchange which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which has maturity at the time of issuance of not exceeding nine months, exclusive of days of grace, or any renewal thereof the maturity of which is likewise limited. A "corporate debt security" is a marketable obligation, evidencing the indebtedness of any corporation in the form of a bond, note or debenture which is commonly regarded as a debt security and is not predominantly speculative in nature. A security is marketable if it may be sold with reasonable promptness at a price which corresponds reasonably to its fair value.

(C) Notwithstanding the limitations set forth in divisions (A) and (B) of this section, the superintendent may permit an association to invest in corporate debt securities of another institution in connection with the purchase or sale of a branch office, or in connection with a supervisory merger or acquisition.

Effective Date: 07-14-1987



Section 1151.299 - Credit card operations.

A building and loan association may issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

Effective Date: 12-09-1982



Section 1151.2910 - Commercial and standby letters of credit.

(A) A savings and loan association may issue commercial and standby letters of credit and may pledge collateral to secure its obligations thereunder, subject to Chapter 1305. of the Revised Code and to the following requirements:

(1) Each letter of credit must conspicuously state that it is a letter of credit;

(2) The issuer's undertaking must contain a specified expiration date or be for a definite term, and must be limited in amount;

(3) The issuer's obligation to pay must be solely dependent upon the presentation of conforming documents as specified in the letter of credit, and not upon the factual performance or nonperformance by the parties to the underlying transaction;

(4) The account party must have an unqualified obligation to reimburse the issuer for payments made under the letter of credit.

(B) To the extent funds are advanced under a letter of credit without compensation from the account party, the amount shall be treated as an extension of credit subject to percentage-of-assets limits and other requirements under an applicable provision of this chapter.

Effective Date: 07-14-1987



Section 1151.30 - Loans for commercial, corporate, business, or agricultural purposes.

A savings and loan association may make, invest in, sell, purchase, and participate, or otherwise deal in secured or unsecured loans for commercial, corporate, business, or agricultural purposes. Loans made under this section shall not exceed ten per cent of the association's assets. The superintendent of savings and loan associations may, by rule promulgated in accordance with Chapter 119. of the Revised Code, increase this limitation to a maximum of thirty per cent of assets, provided that the reserve requirement for an association with an investment exceeding ten per cent of assets shall increase in proportion to the amount of the investment.

The rule shall include a schedule setting the reserve requirements for investments in amounts exceeding ten per cent of assets.

Effective Date: 09-03-1984



Section 1151.301 - [Repealed].

Effective Date: 12-09-1982



Section 1151.31 - Loans guaranteed by federal administrator of veterans' affairs and other federal agencies.

Notwithstanding sections 1151.29 to 1151.296, inclusive, and 1151.42 of the Revised Code and the constitution and bylaws of the building and loan association, the association may make, buy, sell, or hypothecate any loan secured by lien on real estate, if the loan is approved, insured, or guaranteed, in part or in full, or if a conditional guarantee of the loan has been issued, by the federal administrator of veterans' affairs, or by the United States or any instrumentality thereof.

A farm loan made under this section shall be deemed secured by lien on real estate, even though the security includes livestock or farm equipment, or both, if such livestock or farm equipment, or both, are used in connection with the operation of the real estate pledged as security for said loan.

Effective Date: 08-03-1955



Section 1151.311 - Participating interests in real estate loans.

(A) For the purposes of this section, "lender" or "lenders" means any building and loan association, savings and loan association, bank, or insurance company, which is supervised by an instrumentality of the United States or by any state within the United States, any service corporation, in which the entire capital stock is owned by one or more such building and loan associations, any agency or instrumentality of the United States or any state thereof, or any mortgagee approved by the federal housing administrator.

(B) A building and loan association may participate with another lender or lenders in making real estate loans or may purchase participating interests in real estate loans which would be qualified under Chapter 1151. of the Revised Code for investment by the association, but only the amount of the association's participation interest shall be included in applying any per cent of assets limitation of Chapter 1151. of the Revised Code.

(C) A building and loan association may sell one or more participating interests in a mortgage loan or loans. Sales of participating interests may be made with or without recourse to the seller.

(D) No association shall engage in any participation loan transaction not authorized by this section without prior written approval by the superintendent of building and loan associations.

(E) An association may service any real estate loan in which:

(1) The association held an interest at any time;

(2) Any member, stockholder, borrower, or depositor of the association held an interest at any time;

(3) An interest is held by a deposit guaranty association organized under sections 1151.80 to 1151.92 of the Revised Code, or any private or public association organized for a similar purpose as may be approved by the superintendent;

(4) Any lender as defined by division (A) of this section.

Effective Date: 12-09-1982



Section 1151.312 - Issuing and selling mortgage-backed securities.

A building and loan association may, singly or in joint venture with other eligible issuers, issue and sell trust certificates or other securities based on and backed by a trust or pool composed of mortgages which are insured under the "National Housing Act," 48 Stat. 1248 (1934), 12 U.S.C. 1709, or which are insured or guaranteed under the "Servicemen's Readjustment Act of 1944," 72 Stat. 1203, 38 U.S.C. 1801, and guaranteed as to payment of principal and interest by the "Government National Mortgage Association," pursuant to the "Housing and Urban Development Act of 1968," 12 U.S.C. 1721(g). As used in this section, any reference to a federal law includes all amendments thereto and reenactments thereof.

Effective Date: 12-30-1971



Section 1151.32 - Blanket mortgage loans authorized - limitation.

A building and loan association may make loans to members and others evidenced by a note or notes secured by one mortgage on two or more properties in an amount not in excess of the total of their several loanable amounts.

Effective Date: 11-21-1967



Section 1151.321 - Canceling loans - debt suspension or cancellation agreement.

(A) Except as provided in division (B) of this section, a savings and loan association may cancel loans mentioned in sections 1151.29 to 1151.32 of the Revised Code, and release the securities for them on such terms as its board of directors provides.

(B)

(1) Subject to division (B)(2) of this section and any restrictions or requirements established by the superintendent of financial institutions, in connection with any loan or extension of credit, a savings and loan association may enter into a debt suspension agreement or debt cancellation contract with the borrower or borrowers.

(2) A savings and loan association shall not offer or finance, directly or indirectly, a debt suspension agreement or debt cancellation contract requiring a lump sum, single payment for the agreement or contract payable at the outset of the agreement or contract, if the debt subject to the agreement or contract is secured by one to four family, residential real property.

(3) For purposes of division (B) of this section, "debt cancellation contract" and "debt suspension agreement" have the same meanings as in 12 C.F.R part 37.

Effective Date: 10-01-1953; 04-06-2007



Section 1151.323 - Loans for housing suitable primarily for occupancy for persons over fifty-five.

A building and loan association may make, purchase, or participate in loans secured by real estate subject to the procedures of section 1151.292 of the Revised Code and the following limitations:

(A) Loans made under this section shall not exceed five per cent of the association's assets.

(B) The real estate pledged to secure the obligation shall be designed to provide accommodations for occupancy in multiple residential units by persons over fifty-five years of age, or to provide residential care facilities or nursing homes, so constructed or altered as to be suitable primarily for occupancy by persons over fifty-five years of age, and limited principally to occupancy by such persons.

(C) The amount loaned shall not be more than ninety per cent of the fair value of such real estate as determined by the appraisal. If a loan which has been made under this section is reduced to an amount which is eighty per cent or less of the appraised value of the real estate, the loan may then be considered having been made under section 1151.29 of the Revised Code, provided the purpose of the loan remains the same.

(D) Loans shall be payable pursuant to division (A)(4) of section 1151.29 of the Revised Code.

Effective Date: 09-29-1995



Section 1151.33 - Reserve funds.

A building and loan association shall establish and maintain such reserve and net worth accounts as the superintendent shall require by rule. The superintendent shall promulgate such rule or rules in accordance with Chapter 119. of the Revised Code.

Effective Date: 12-09-1982



Section 1151.34 - Investment and deposit of idle funds.

(A) A savings and loan association may invest any of its funds in bonds or interest-bearing obligations of the United States, or for which the faith and credit of the United States are pledged for the payment of principal and interest.

(B) Such association may invest any of its funds in the general obligations of any state, territory, possession of the United States, or political subdivision thereof, provided such obligations if not of this state or political subdivision thereof, at the time of investment are rated in one of the four highest grades as shown by the most current publication of a nationally recognized investment rating service.

(C) Such association may invest its funds in revenue bonds, including those issued by any state, political subdivision of a state, public corporation, or government agency, under such conditions and restrictions as the superintendent of savings and loan associations prescribes by rule, provided that in no event may more than ten per cent of the assets of an association be invested in such bonds and obligations.

(D) Such association may invest any of its funds in obligations issued or fully guaranteed as to principal and interest by the agencies and instrumentalities created pursuant to the following acts and amendments thereto:

(1) "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C. 641 ;

(2) "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 131 ;

(3) "Federal Home Loan Bank Act of 1932," 47 Stat. 725, 12 U.S.C. 1421 ;

(4) "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461 ;

(5) "Federal National Mortgage Association," created by the Act of August 1, 1968, 68 Stat. 612, 12 U.S.C. 1717 ;

(6) "Tennessee Valley Authority Act of 1933," 48 Stat. 58, 16 U.S.C. 831 ;

(7) "Export-Import Bank Act of 1945," 59 Stat. 526, 12 U.S.C. 635 ;

(8) "Commodity Credit Corporation Charter Act," 62 Stat. 1070, 15 U.S.C. 714 ;

(9) "Central Bank for Cooperatives," organized pursuant to the Act of June 16, 1933, 48 Stat. 261, 12 U.S.C. 1134f ;

(10) "Government National Mortgage Association," created by the Act of August 1, 1968, 82 Stat. 536, 12 U.S.C. 1716b ;

(11) "Federal Home Loan Mortgage Corporation Act," 84 Stat. 451, 12 U.S.C. 1451 ;

(12) "Federal Financing Bank Act of 1973," 87 Stat. 937, 12 U.S.C. 2281.

(E) An association may invest in any securities acceptable to the United States to secure government deposits in national banks.

(F) An association may invest in notes and debentures issued by a deposit guaranty association incorporated in accordance with sections 1151.81 to 1151.86 of the Revised Code.

(G) An association may invest in banker's acceptances of a commercial bank whose deposits are insured by the federal deposit insurance corporation and which is not under the control or in the possession of any supervisory authority, provided the remaining periods to maturity are not more than nine months and the total acceptances held by the association in one bank does not exceed one-half of one per cent of the total deposits of such bank as shown by its last published statement of condition preceding the date such acceptances are acquired.

(H) An association may invest in loans of federal funds or similar unsecured loans to an insured bank or savings and loan association whose accounts are federally insured. Such a loan shall not exceed the greater of one-half of one per cent of such bank's or savings and loan association's total deposits, as shown by its last published statement of condition, or one hundred thousand dollars, and its term shall not exceed six months.

(I) An association may invest in any obligations or other instruments, or any securities of the "Student Loan Marketing Association," 12 U.S.C. 1464(c).

(J) An association may invest any of its funds in shares or certificates in any open-end management investment company registered with the securities and exchange commission under the "Investment Company Act of 1940," 54 Stat. 847, 15 U.S.C. 80a-1, and amendments thereto, and while the portfolio of such company is restricted by its investment policy, changeable only by the vote of the shareholders, to investments set forth in divisions (A) to (Q) of this section and division (B) of section 1151.35 of the Revised Code.

(K) Such association may acquire, in exchange for eligible real estate, home mortgages, and other obligations and liens secured by real estate, bonds or other securities issued by the home owners' loan corporation under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461 and any amendments thereto.

(L) Such association may deposit any of its funds in any financial institution that is subject to inspection by the United States or by any state.

(M) Such association may invest in real property, or in interests in real property, and in loans upon obligations secured by real estate located within urban renewal areas as defined in the "Housing Act of 1949," 63 Stat. 413, 42 U.S.C. 1460, and in community urban redevelopment corporations as defined in section 1728.01 of the Revised Code, in addition to other lending authority granted in this chapter, and regardless of the limitation of division (A) of section 1151.291 of the Revised Code. Such investments in real property or in interests in real property shall not exceed five per cent of the association's assets, and the sum of such loans authorized by this division shall not exceed twenty per cent of the association's assets.

(N) Such association may invest no more than one per cent of its assets in:

(1) Shares of stock issued by the national corporation for housing partnerships or any other corporation created by the "Housing and Urban Development Act of 1968," 82 Stat. 476, 42 U.S.C. 3931 ;

(2) Limited partnership interests in the national housing partnership, or other limited partnerships created under the "Housing and Urban Development Act of 1968," 82 Stat. 549, 42 U.S.C. 3937(a) ;

(3) Any partnership, limited partnership, or joint venture authorized under such act by 42 U.S.C. 3937(c).

(O) Such association may invest in shares issued by:

(1) Venture capital firms organized under the laws of the United States or of this state and having an office within this state, provided that, as a condition of an association making an investment in a venture capital firm, the firm must agree to use its best efforts to make investments, in an aggregate amount at least equal to the investment to be made by the association in that venture capital firm, in small businesses having their principal offices within this state and having either more than one-half of their assets within this state or more than one-half of their employees employed within this state.

As used in divisions (O) (1) and (2) of this section:

(a) "Venture capital firms" means any corporation, partnership, proprietorship, or other entity, the principal business of which is or will be the making of investments in small businesses.

(b) "Small businesses" means any corporation, partnership, proprietorship, or other entity that either does not have more than four hundred employees, or would qualify as a small business for the purpose of receiving financial assistance from small business investment companies licensed under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C. 661, as amended, and rules of the small business administration.

(c) "Shares" means any equity interests, including limited partnership interests and other equity interests in which liability is limited to the amount of the investment, but does not include general partnership interests or other interests involving general liability.

(2) Small businesses having more than half of their assets or employees within this state.

Investments made under division (O) of this section shall not exceed in the aggregate five per cent of the association's assets.

(P) An association may invest in shares issued by a domestic insurance company organized under Chapter 3907. or 3925. of the Revised Code, regulated by the superintendent of insurance under Title XXXIX of the Revised Code or division (R) or any other division of this section, the total amount which any association may invest in the common stock, obligations, and other securities of such companies may not exceed ten per cent of the association's assets. An association may not invest more than ten per cent of its net worth in the common stock, obligations, and other securities of any one such domestic insurance company. An association may file an application with the superintendent of savings and loan associations for permission to invest an amount in excess of ten per cent of the association's net worth in the common stock, obligations, and other securities of any one such domestic insurance company. Any association making investments pursuant to this division shall report such investments annually on the first day of March to the superintendent of savings and loan associations and the superintendent of insurance. The report shall include, for each reinsurer in which the association has made an investment, information as to the amount of reinsurance written in this state by each line of insurance designated by the superintendent of insurance.

(Q) In exercising its investment authority under this section, such association shall give equal consideration to investments which involve minority owned and controlled firms and firms owned and controlled by women either alone or in joint venture with other firms where such investments offer quality return and safety comparable to other investments currently available to the association.

(R) An association may invest no more than ten per cent of its assets in stock or other equity securities of corporations, or bonds, debentures, notes, or other evidences of indebtedness issued, assumed, or guaranteed by corporations, as authorized by the board of directors of the association.

Effective Date: 01-05-1988



Section 1151.341 - Federal national mortgage association stock.

A building and loan association may subscribe to, buy, own and hold stock of a federal national mortgage association as required by Title 3, section 303, of the federal act known as the "National Housing Act of 1954," 68 Stat. 590, 12 U.S.C. 1716, and amendments thereto. Such stock shall be carried on the books of the association at the cost to the association.

Effective Date: 01-10-1961



Section 1151.342 - Community improvement corporations loans.

A building and loan association may invest in the bonds, debentures, notes, or other evidences of indebtedness of community improvement corporations organized under Chapter 1724. of the Revised Code.

An association may subscribe to buy, own, and hold stock and may invest in the bonds, debentures, notes, or other evidences of indebtedness of development corporations organized under Chapter 1726. of the Revised Code. The aggregate amount of stockholdings, investments, loans, and commitments of any association made pursuant to this section in or to the corporations authorized by Chapter[s] 1724. and 1726. of the Revised Code shall not exceed one per cent of the total outstanding loans made by such association.

In addition to the authority otherwise granted by this chapter, an association may make real estate loans to such corporations which would be authorized under the lending powers granted the association under Chapter 1151. of the Revised Code.

Effective Date: 08-27-1970



Section 1151.343 - Loans and investments not exceeding percentage of assets.

A building and loan association may make additional loans and investments under divisions (A) and (B) of this section provided that the aggregate balance of such loans and investments does not exceed three per cent of its total assets, unless the sum of the permanent stock, general reserves, surplus, and undivided profits of the association exceeds five per cent of its total assets. In that case, it may hold additional amounts of such assets, not to exceed in the aggregate one and one-half per cent of its total assets for each percentage point by which the sum of its permanent stock, general reserves, surplus and undivided profits exceeds five per cent of its total assets, but the aggregate of all assets held by any association under the authority of this section shall not exceed ten per cent of its total assets.

(A) An association may make any loan or investment authorized by any other section of Chapter 1151. of the Revised Code, except in stock of a service corporation organized pursuant to division (B) of section 1151.344 of the Revised Code, notwithstanding that such loan or investment may exceed the asset limitation of such type loan or investment.

(B) An association may make any of the following loans:

(1) Secured or unsecured loan to its employees and their immediate families not in excess of five thousand dollars;

(2) Interim financing for the purpose of financing construction of modular housing units;

(3) Lines of credit to a builder for the purpose of financing improvements of real property.

(C) In addition to any loans which an association may make under any other section of Chapter 1151. of the Revised Code, an association may invest:

(1) An amount not exceeding the greater of its surplus, undivided profits, and reserves or five per cent of its assets in loans the principal purpose of which is to provide financing with respect to what is or is expected to become primarily residential real estate where the association relies substantially for repayment on all of the following criteria are met :

(a) The borrower's general credit standing and forecast of income, with or without other security;

(b) Other assurances of repayment, including but not limited to a third-party guaranty or similar obligation.

(2) An amount not exceeding five per cent of its assets in loans, advances of credit, and interests therein, secured by residential real estate or real estate used or to be used for commercial farming, which are not otherwise authorized under this chapter.

Effective Date: 12-09-1982



Section 1151.344 - Loans to and investments in capital stock, obligations, and other securities of service corporations.

A savings and loan association may invest a total of fifteen per cent of the association's assets in the capital stock, obligations, and other securities of service corporations organized under the laws of this state to provide services to domestic or foreign associations, as defined in section 1151.01 of the Revised Code, the capital stock of which is available for purchase only by savings and loan associations.

(A) If no association holds more than fifty per cent of the capital stock of such corporation, the corporation may provide services compatible with the purposes, powers, and duties of savings and loan associations. Such service corporation may also provide mechanical, clerical, and record keeping services for other corporations, other persons, or governmental units subject to the written approval of the superintendent of building and loan associations.

Notwithstanding the investment limitation of this division, an association may make any loan authorized by any other section of Chapter 1151. of the Revised Code to such a service corporation or to a joint venture of the service corporation in which an association has an investment of not more than ten per cent of the service corporation's capital stock. The aggregate of all such loans shall not exceed fifty per cent of the association's net worth.

(B) If one association stockholder holds more than fifty per cent of the corporation's capital stock, such service corporation may provide only such services as the superintendent of building and loan associations authorizes by rules promulgated in accordance with Chapter 119. of the Revised Code.

Notwithstanding the investment limitation of this division, an association may make any loan authorized by any other section of Chapter 1151. of the Revised Code to a service corporation or to a joint venture of the service corporation in which an association has made an investment pursuant to this division. The aggregate of all such loans shall not exceed twenty per cent of the association's net worth.

In the adoption of rules authorized by this division, the superintendent may authorize services which he determines to be so related to the business of building and loan associations as to be a proper incident thereto. In determining whether a particular service is a proper incident to a building and loan association the superintendent shall consider whether its performance by a service corporation can reasonably be expected to produce benefits to the public, such as greater convenience, increased competition, or gains in efficiency, that outweigh possible adverse effects, such as undue concentration of resources, decreased or unfair competition, conflicts of interests, or unsound building and loan association practices.

The superintendent may at any time examine the affairs of any service corporation in which an association organized under the laws of this state owns stock. Whenever a service corporation or a building and loan association fails to meet the requirements and limitations set forth in this division, all loans or investments by a building and loan association to or in such service corporation constitute unauthorized investments.

Notwithstanding the investment limitation of this section, an association that meets the requirements of section 1151.33 of the Revised Code may make any loan authorized by any other section of Chapter 1151. of the Revised Code to a service corporation or to a joint venture of the service corporation, provided that the association has no investment in such service corporation and that no association owns more than ten per cent of the service corporation's capital stock.

For purposes of this section, "service corporation" includes any subsidiary of a service corporation.

Effective Date: 09-03-1984



Section 1151.345 - Preneed cemetery merchandise and services contracts.

A savings and loan association, in accordance with sections 1721.211 and 4717.31 to 4717.38 of the Revised Code, may receive and hold on deposit moneys under a preneed funeral contract or a preneed cemetery merchandise and services contract.

Effective Date: 10-20-1999; 2008 SB196 07-06-2009



Section 1151.346 - Other loans and investments.

(A) In addition to the other loans and investments provided for in Chapter 1151. of the Revised Code, but subject to all other provisions of the Revised Code, a savings and loan association may invest up to fifteen per cent of the association's assets in such loans or investments as are authorized by the board of directors of the association.

(B) If a loan or other investment is authorized under more than one section of Chapter 1151. of the Revised Code, an association may designate under which section the loan or investment has been made. Such a loan or investment may be apportioned among appropriate categories, and may be moved, in whole or in part, from one category to another.

Effective Date: 09-03-1984



Section 1151.347 - Reporting investments in venture capital firms.

(A) By the fifteenth day of January of every year, each savings and loan association shall report in writing to the superintendent of savings and loan associations on investments the savings and loan association has made pursuant to division (O) of section 1151.34 of the Revised Code as of the thirty-first day of December of the previous year. The report shall contain such information as the superintendent requires.

(B) By the first day of March of each year, the superintendent shall report in writing to the chairperson of the standing committee of each house of the general assembly which normally considers economic development legislation the superintendent's findings regarding investments made by savings and loan associations pursuant to division (O) of section 1151.34 of the Revised Code.

Effective Date: 12-15-1986



Section 1151.348 - License required to engage in trust business.

(A) A savings and loan association authorized to do business by the division of financial institutions pursuant to Chapters 1151. to 1157. of the Revised Code may engage in trust business after obtaining a license under section 1111.06 of the Revised Code.

(B) Except as provided in division (C) of this section, a savings and loan association that is licensed under section 1111.06 of the Revised Code is a trust company as defined in division (S) of section 1101.01 of the Revised Code for purposes of Chapter 1111. of the Revised Code and of all laws applicable to a trust company.

(C) The division shall supervise any savings and loan association licensed as a trust company under Chapter 1111. of the Revised Code pursuant to Chapters 1151. to 1157. of the Revised Code, except that the division may apply provisions in Chapter 1111. of the Revised Code in the case of a voluntary or forced liquidation of a savings and loan association's trust business.

Effective Date: 04-06-2007



Section 1151.349 - Leasing activities.

(A) As used in this section:

(1) A "net lease" is a lease under which a savings and loan association, directly or indirectly, will not be obligated to:

(a) Service, repair, or maintain the leased property during the lease term;

(b) Purchase parts and accessories for the leased property; however, improvements and additions to the leased property may be leased to the lessee upon its request in accordance with the full-payout requirements of this section;

(c) Furnish replacement or substitute property while the leased property is being serviced;

(d) Purchase insurance for the lessee, unless the lessee has failed to purchase or maintain insurance required by contract;

(e) Renew any license or registration for the property unless such action is necessary to protect the association's interest as an owner or financer of the property.

(2) A "full-payout lease" is one from which the lessor can reasonably expect to realize a return of its full investment in the leased property plus the estimated cost of financing the property over the term of the lease derived from:

(a) Rentals;

(b) Estimated tax benefits; and

(c) The estimated residual value of the property when the initial term of the lease expires. However, no more than twenty per cent of the return may be realized from the residual value. Both the estimated residual value of the property and that portion of the estimated residual value relied upon by the lessor to satisfy the requirements of a full-payout lease must be reasonable so that realization of the lessor's full investment, plus the cost of financing the property, primarily depends on the credit-worthiness of the lessee, and not on the residual market value of the leased item. The maximum term of a full-payout lease shall be forty years.

(B) In addition to the provisions of Chapter 1151. of the Revised Code regarding lending, a savings and loan association may also engage in leasing activities that are the functional equivalent of lending, subject to the following conditions. An association may:

(1) Become the legal or beneficial owner of tangible personal property or real property for the purpose of leasing such property; or

(2) Obtain an assignment of a lessor's interest in a lease of such property; and

(3) Incur obligations incidental to its position as the owner and lessor of the leased property, provided the lease is a net, full-payout lease representing a noncancelable obligation of the lessee. At the expiration of the lease the association shall liquidate, or release on a net basis, all interest in the property as soon as practicable.

(C) If an association believes that there has been an unanticipated change in conditions which threatens its financial position by significantly increasing its exposure to loss, divisions (A) and (B) of this section do not prevent the association:

(1) As owner and lessor under a net, full-payout lease, from taking reasonable and appropriate action to salvage or protect the value of the property or its interests arising under the lease; or

(2) As assignee of a lessor's interest in a lease, from becoming owner and lessor of the leased property pursuant to its contractual right, or from taking any reasonable and appropriate action to salvage or protect the value of the property or its interests arising under the lease; or

(3) From including any additional provisions or agreements in a lease, to protect its financial position or investment in the circumstances set forth in divisions (C)(1) and (2) of this section.

(D) A lease of tangible personal property made to a natural person for personal, family, or household purposes pursuant to this section is subject to all limitations applicable to the amount of an association's investment in consumer loans. A lease made for commercial, corporate, business, or agricultural purposes pursuant to this section is subject to all limitations applicable to the amount of an association's investment in commercial loans. A lease of residential or nonresidential real property made pursuant to this section is subject to all limitations applicable to the amount of an association's investment in real estate loans.

(E) In addition to the authority set forth in division (A) of this section, an association may also invest up to ten per cent of its assets in tangible personal property including, without limitation, vehicles, manufactured homes, mobile homes, machinery, equipment, or furniture for rental. The estimated residual value at the expiration of the initial term of the lease shall not exceed seventy per cent of the lessor's acquisition cost.

Effective Date: 03-30-1999



Section 1151.35 - Membership in federal home loan bank.

(A) A building and loan association may become a member of, acquire stock in, and deposit money with a federal home loan bank created by the "Federal Home Loan Bank Act" and amendments thereto, including the "Home Owners' Loan Act of 1933," or by supplements to said acts, and laws enacted in substitution therefor. Such association may do everything required, authorized, or permitted by such acts and laws of or to members of a federal home loan bank created therein, including, among other things, conversion of the association into a federal savings and loan association, as authorized by such acts and laws and pursuant to any rules and regulations prescribed thereunder; but such conversion shall be made only in compliance with section 1151.36 of the Revised Code.

(B) An association may acquire debt or equity securities in, and deposit money with any bank engaged primarily in the business of providing its services to associations, including the Bank for Savings and Loan Associations, Chicago, Illinois.

Effective Date: 08-26-1977



Section 1151.36 - Conversion into federal savings and loan association.

A building and loan association may convert itself into a federal savings and loan association as authorized by the acts of congress described in section 1151.35 of the Revised Code, and pursuant to the rules and regulations prescribed thereunder, by proceedings as follows;

(A) The board of directors of the association shall adopt a resolution fixing the time and place of holding a special meeting of all the stockholders of every class, and shall cause not less than twenty days' written notice of such time and place and of the purpose of such meeting to be given to each such stockholder, either personally or by mail directed to him at his last known post-office address appearing upon the records of the association.

(B) At such meeting a resolution to make such conversion shall be adopted as provided in the "Home Owners' Loan Act of 1933" and amendments thereto.

(C) Within one week after the date of such stockholders' meeting, copies of the resolution of the board and of the minutes of such meeting of stockholders, together with a statement showing the giving of such notice, all verified by an affidavit of the president or a vice-president, and of the secretary or an assistant secretary of the association, shall be filed in the office of the superintendent of building and loan associations.

(D) Within eight months after the date of such stockholders' meeting, there shall be filed in the office of the superintendent:

(1) Two copies of the federal savings and loan association charter issued to the federal savings and loan association into which the conversion is to be made, each of which copies shall be certified by the authority issuing it, together with a payment of five dollars;

(2) A copy of a resolution of the board, or other authorized agency, of such federal savings and loan association, verified by affidavit of the proper custodian of its records, showing the assumption by such federal savings and loan association of all liabilities of the converting domestic associations as of the date on which conversion is to be completed, and the manner in which each class of such liabilities will be discharged or adjusted by such federal savings and loan association; but if such charter provides for such assumption, such copy need not be filed.

The superintendent may extend the time for the filing of any document required to be filed in his office by this section.

(E) When the requirements of divisions (A), (B), (C), and (D) of this section have been complied with, the superintendent shall within ten days thereafter file one copy of the federal savings and loan association charter, filed with him, with his approval indorsed thereon, in the office of the secretary of state, and for that purpose shall transmit the payment of five dollars to the secretary of state. Until such copy is filed in the office of the secretary of state, such association shall continue to have and exercise its corporate powers under its charter, constitution, and bylaws, and to be subject to the laws of this state and the authority of the superintendent, and its property and assets shall remain vested in it; but on the day and hour of such filing, such association shall be deemed converted into the federal savings and loan association evidenced by such charter, and thereupon:

(1) The corporate powers of the association under the laws of this state shall cease to exist and its constitution and bylaws shall cease to be in force.

(2) Its articles of incorporation shall be deemed canceled and annulled.

(3) All its property and assets, and every right, privilege, and interest then existing, belonging or pertaining to it, or which would inure to it, shall immediately, without any conveyance or transfer and without any further act or deed, be vested in and become the property of the successor federal savings and loan association, which shall hold and enjoy them in its own right, to the same extent as they were held and enjoyed by the association. All liens upon the property and assets of such association existing at the time of conversion shall be preserved unimpaired and limited in lien to the property or assets then affected thereby. This section does not deprive any person, firm, or corporation of any substantive right existing against such association at the time of such conversion, nor of the right to enforce any such right by proceedings against the property and assets transferred by operation of this division, in the event and to the extent that such substantive right is not satisfied or adjusted by the successor federal savings and loan association in accordance with its charter or with the resolution of assumption.

(4) The power and authority of the superintendent with respect to such association, its property, and its assets shall terminate.

Any action or proceeding pending by or against such association at the time of such conversion may be prosecuted to judgment, with right of appeal as in other cases, as if such conversion had not taken place, or the successor federal association may be substituted for such association.

A copy of each federal savings and loan association charter filed in the office of the secretary of state, certified by the secretary of state under the seal of his office and showing the day and hour of filing, shall be recorded in the office of the county recorder of the county in which the association had its principal office or place of business at the time of its conversion, and in each county in the state in which such association owned real estate at the time of its conversion, for which recording the recorder shall charge the same fees as for the recording of deeds.

Effective Date: 10-01-1953



Section 1151.361 - Federal savings and loan associations have equal rights.

Federal savings and loan associations, the home office of which is located within this state, shall possess all the rights, powers, privileges, benefits, immunities, and exemptions existing on or provided after September 21, 1961, by the laws of this state for associations organized under Chapter 1151. of the Revised Code and for the members and savings account holders thereof unless federal laws or regulations provide otherwise. This provision is additional and supplemental to any provision which, by specific reference, is applicable to federal savings and loan associations and members thereof.

Effective Date: 01-23-1963



Section 1151.37 - Purchase of shares in federal savings and loan association - joint occupancy of offices.

With the written consent of the superintendent of building and loan associations, but not otherwise, and upon compliance with such conditions as the superintendent imposes, a building and loan association may purchase shares of stock of a federal savings and loan association situated in the county in which the purchasing association has its principal office, the consideration for which shares may be money or any other kind of assets of the purchasing association, and may distribute such shares. In the event of such purchase, the purchasing association may, with the approval of the superintendent, occupy joint or adjoining officers with such federal savings and loan association. Unless authorized by the superintendent, the officers and directors of such purchasing association may not be officers and directors of such federal savings and loan association.

If the superintendent disapproves such purchase of shares, the distribution of such shares, such joint occupancy, or such joint officers and directors, an association deeming itself aggrieved by such disapproval may, within thirty days thereafter, file a petition in the court of common pleas of the county in which the principal office of the complaining association is located, for a review of the action and decision of the superintendent, which petition shall allege that the superintendent exceeded his powers or abused his discretion in the premises. If such court finds from the evidence that such allegation is true, it may issue an order setting aside the disapproval of the superintendent and approve such purchase of shares, the distribution of such shares, such joint occupancy, or such joint officers and directors, and such decision of such court shall be final.

If the superintendent fails to act within sixty days after such a plan to purchase shares of stock of a federal savings and loan association has been submitted to him, he shall be deemed to have approved such purchase.

Effective Date: 10-01-1953



Section 1151.38 - Conversion of federal association into state association.

As used in this section, "federal association" means a federal savings and loan association, and "state association" means a state savings and loan association.

Any federal association having its home office in this state may convert or reorganize into a state association under this section and section 1151.39 of the Revised Code by proceeding as follows:

(A) The board of directors of the federal association, at any regular or special meeting called for that purpose, shall adopt a plan to convert or reorganize into a state association.

(B) The plan and any amendments or additions to the plan shall be considered, and a vote shall be taken on the question of its adoption, at an annual meeting of the members of the federal association or at any special meeting of the members of the federal association called to consider the action. If the bylaws of the federal association do not require written notice of the annual or special meeting, written notice of the time, place, and purpose of such meeting shall be mailed by the federal association, postage prepaid, at least ten days prior to the date on which such meeting convenes, to each member of record of the federal association, but the mailing shall not be a condition precedent to, nor shall any defect in the mailing affect the validity of, the meeting. The adoption of the plan shall require the vote of fifty-one per cent or more of the votes cast by the members present in person or by proxy at such meeting.

(C) Two copies of the minutes of such meeting, together with a statement showing the giving of the written notice, and two copies of the minutes of the meeting of the members of the board of the federal association, all verified by an affidavit of the secretary or other proper custodian of the records of the federal association, shall be filed both in the office of the superintendent of financial institutions and with the federal home loan bank board. Such verified copies, when filed, shall be presumptive evidence of the holding and action of such meeting.

(D) A majority of the members of the board of the federal association, which majority shall consist of not less than three directors, a majority of whom are citizens of the United States, shall subscribe to, acknowledge, and file articles of incorporation in the office of the secretary of state. Two copies of the articles shall be filed with the federal home loan bank board. The articles shall set forth all of the following:

(1) All statements required by divisions (A)(1), (2), and (3) of section 1701.04 of the Revised Code and any desired provision authorized by divisions (B)(3), (4), and (5) of that section;

(2) A statement showing that the state association is incorporated by conversion or reorganization from the federal association;

(3) A statement showing the assumption by the state association of all shares, accounts, and liabilities of the federal association as of the date on which the conversion or reorganization is to be completed, and the manner in which each class of such shares, accounts, and liabilities will be discharged or adjusted by the state association.

Upon receipt of the articles, the secretary of state shall forthwith transmit to the superintendent a copy of the articles. If it appears that the state association, if formed, will be entitled to commence the business for which it is organized, the superintendent shall so certify to the secretary of state, who shall record the articles upon that certificate.

(E) On the day and hour of such recording, the federal association shall be deemed converted or reorganized into the state association, and upon that conversion or reorganization, both of the following apply:

(1) All the federal association's property and assets, and every right, privilege, and interest then existing, belonging or pertaining to it or which would inure to it, immediately, without any conveyance or transfer and without any further act, shall be vested in and become the property of the successor state association, which shall hold and enjoy them in its own right, to the same extent as they were held and enjoyed by the federal association. All liens upon the property and assets of the federal association existing at the time of conversion shall be preserved unimpaired and limited in lien to the property or assets then affected by liens. This section does not deprive any person, firm, or corporation of any substantive right existing at the time of conversion against the federal association, nor of the right to enforce any such right of that nature by proceedings against the property and assets transferred by operation of this division, in the event and to the extent that the substantive right is not satisfied or adjusted by the successor state association in accordance with its articles.

(2) The state association shall commence business and shall be subject to the laws of this state relating to domestic savings and loan associations.

Any action or proceeding pending by or against the federal association at the time of the conversion or reorganization may be prosecuted to judgment, with right of appeal, as in other cases, as if the conversion or reorganization had not taken place, or the successor state association may be substituted for the federal association.

A copy of the articles recorded in the office of the secretary of state, certified by the secretary of state under the seal of the secretary of state's office and showing the day and hour of recording, shall be recorded in the office of the county recorder of the county in which the federal association had its principal office or place of business at the time of its conversion or reorganization and in each county in the state in which the federal association owned real estate at the time of its conversion or reorganization, for which recording the recorder shall charge the same fees as for the recording of deeds. Two copies of the articles, as so recorded and certified and showing the date and hour of the recording, shall be filed with the federal home loan bank board.

Effective Date: 03-17-2000



Section 1151.39 - Filing and recording of papers concerning federal association.

Any federal savings and loan association having its home office in this state may file in the office of the secretary of state a copy of its charter or any amendment thereto, or any resolution or other paper evidencing a merger, reorganization, dissolution, or liquidation, if the document filed is certified by the authority issuing it. For such filing the secretary of state shall charge and collect a fee of five dollars. A copy of such document, as filed in the office of the secretary of state, certified by him under the seal of his office and showing the day and hour of filing, shall be recorded in the office of the county recorder of the county in which the association had its home office or place of business at the time of such filing, and may be filed in the office of the recorder of any county in which such association owned real estate at the time of such filing. For such recording the recorder shall charge the same fees as for the recording of deeds.

Effective Date: 10-01-1953



Section 1151.40 - Powers of association when in dissolution or receivership.

The powers granted and limited in sections 1151.36 and 1151.37 of the Revised Code may be exercised, with the approval of the court which appointed the receiver, by a building and loan association which is in the course of voluntary dissolution or in receivership.

Effective Date: 10-01-1953



Section 1151.41 - Insurance of stock and deposits.

(A) A savings and loan association may do all things necessary or proper to obtain the insurance of its stock, shares, certificates of deposit, or deposit accounts, by the federal savings and loan insurance corporation under the "National Housing Act" and amendments thereto, or as may be hereafter provided by law.

(B) No savings and loan association shall be certified by the superintendent of savings and loan associations for the commencement of business in this state, nor, except as provided in division (D) of this section, shall an association transact business in this state, unless its accounts are insured by the federal savings and loan insurance corporation.

(C) Every state-chartered association whose accounts, on the effective date of this amendment, are insured by the federal savings and loan insurance corporation shall maintain such insurance as a condition of doing business in this state.

(D) Notwithstanding any other provision of the Revised Code or any other law, any state-chartered association that was transacting business in this state on March 20, 1985, and whose accounts were not insured by the federal savings and loan insurance corporation may continue to transact business in this state without such insurance.

Effective Date: 07-14-1987



Section 1151.411 - Notice of noninsured status.

(A) Every state-chartered savings and loan association that, on the effective date of this section, is doing business in this state but whose accounts or deposits are not insured or guaranteed by the federal savings and loan insurance corporation or another government or government-sponsored agency shall post a notice which shall be in a conspicuous place at each public entrance to its place of business and be in the following form: "THE ACCOUNTS OF THIS ASSOCIATION ARE NOT INSURED BY THE FEDERAL SAVINGS AND LOAN INSURANCE CORPORATION (FSLIC), NOR ARE THE DEPOSITS OR ACCOUNTS OF THIS ASSOCIATION INSURED OR GUARANTEED BY ANY OTHER GOVERNMENT OR GOVERNMENT-SPONSORED AGENCY."

(B) The portion of the notice required by division (A) of this section relating to accounts not insured by the federal savings and loan insurance corporation shall be in letters at least one inch in height, and the remainder of the notice shall be in letters at least one-half inch in height.

Effective Date: 07-14-1987



Section 1151.42 - Purchase and sale of loans.

A building and loan association may buy obligations representing loans which would be legal loans if originated by the association. Such investments may be held and reported as other investments of the same type.

An association may sell, with or without recourse, any loan.

Effective Date: 12-09-1982



Section 1151.43 - [Repealed].

Effective Date: 09-25-1969



Section 1151.44 - Change of name, authorized capital, or par value of shares.

A building and loan association may change its name by a majority vote of its board of directors. Associations, other than those described in section 1151.081 of the Revised Code, may increase or decrease its authorized capital or the face value of its shares by a majority vote of its board of directors. A certificate of any such action shall be made by the president and the secretary of the association and filed with the secretary of state, after which, in the use of the changed stock or changed name, all rights of all parties shall remain the same as before such change was made.

Effective Date: 11-17-1969



Section 1151.45 - Dissolution.

A building and loan association may dissolve by a majority vote of the stock entitled to be voted under its constitution. Such vote shall be consistent with section 1151.20 of the Revised Code, and such dissolution shall be subject to the contract rights of the association's borrowers and the vested rights of its members.

No such association shall dissolve until after it has filed an application to dissolve with the superintendent of building and loan associations and said superintendent has consented in writing to such dissolution and certified, upon examination of said association, that it is in a safe and sound condition.

Upon receipt of such consent and certificate, the association may file in the office of the secretary of state a certificate signed by the president or a vice-president, and by the secretary or an assistant secretary of the association, verified by an oath of the signers stating the name of the corporation; the place where its principal office is located; the names and post-office addresses of its directors and officers, and if any such address is in a city, the street and number or other particular description thereof; that it elects to wind up and dissolve; and that such signers have been authorized to execute and file such certificate by a resolution adopted as provided in this section.

Before such certificate is filed, the approval of the superintendent shall be indorsed on it.

After the filing of said certificate, all proceedings relating to the dissolution of such association shall be governed by sections 1701.87 and 1701.88 of the Revised Code.

Unclaimed share accounts, deposits, dividends, and other intangible property of a building and loan association dissolved under this section that remain in the hands of the liquidators for a period of six months after the certificate of dissolution has been filed in the office of the secretary of state shall be reported as unclaimed funds pursuant to sections 169.03 and 169.05 of the Revised Code, except that division (D) of section 169.03 of the Revised Code does not apply.

Effective Date: 10-16-1972



Section 1151.46 - Amendment of articles and constitution.

A building and loan association may amend its articles of incorporation and its constitution, and may increase or decrease the number of its directors by complying with the requirements of its own constitution for the amendment thereof. The officers of such association shall be such as its constitution provides.

The constitution of a building and loan association which has no permanent stock may provide for the amendment of its articles of incorporation and its constitution by providing that such articles of incorporation or constitution may be amended at any meeting of the members for which notice has been properly given in accordance with section 1151.11 of the Revised Code and such amendment is adopted by at least a three-fifths vote of the votes cast in person or by proxy at the meeting so called. The number of votes which each member may cast shall be determined by such constitution. Regardless of any provisions in its existing constitution for the amendment thereof or the lack of any such provision, such a building and loan association may adopt such a provision for the amendment of its articles of incorporation and its constitution at any meeting authorized in writing by a majority of its members of record held upon written notice made in accordance with section 1701.41 of the Revised Code stating the proposed action to be taken at such meeting in a form approved by the superintendent of building and loan associations by a two-thirds vote of the votes cast authorizing such meeting provided that a majority of the members of record is present in person or by proxy at such meeting.

Effective Date: 01-23-1963



Section 1151.47 - Constitution and bylaws - amendments.

A building and loan association may provide, by a constitution adopted by its members and bylaws adopted by its board of directors, for the proper exercise of the powers granted in sections 1151.02 to 1151.55, inclusive, of the Revised Code, and for the conduct and management of its affairs.

Proposed amendments to the constitution and bylaws shall be submitted to the superintendent of building and loan associations for approval on forms prescribed by him. The superintendent shall approve or disapprove such amendments and notify the association of his action within ninety days from the time received by him. If the superintendent disapproves of such amendment, he shall state the reasons therefor in his notice of disapproval.

Such association has all other powers necessary and proper to enable such association to carry out the purpose of its organization.

Effective Date: 08-09-1963



Section 1151.471 - Borrowers may be members.

The constitution of a building and loan association may provide that all borrowers from the association are members and provide for voting rights for such members at annual or special meetings of shareholders.

Effective Date: 11-02-1959



Section 1151.48 - Deposit of funds in banks.

The board of directors of a building and loan association shall designate the banks in which it shall deposit the funds of the association in the association's name. Such funds, after being so deposited, can be withdrawn only in such manner and for such purpose as is provided in the bylaws of the association and authorized by law. Such board may designate a sum to be kept in the offices of the association for the transaction of current business. All bank books showing such deposits shall be open to the inspection of any director of such association at any time.

Effective Date: 08-09-1963



Section 1151.49 - Bond of officers and employees.

All officers and employees of a building and loan association, before entering upon the discharge of their duties, shall be covered by an individual, schedule, or blanket fidelity bond in favor of the building and loan association in an amount required by, and with terms and surety approved by, the board of directors of the association. In case an individual bond is used, the officer or employee may have as surety thereon two or more responsible freeholders approved by the superintendent of building and loan associations or a surety company qualified to transact business in this state.

The superintendent or the board may require an increase in the amount of any such bond. Each such bond shall be for the protection of the association against losses resulting from the commission by its bonded officers or employees of any of the acts prohibited by sections 1151.16, 2913.02, 2913.31, and 2913.42 of the Revised Code, or of any other dishonest act. The directors as such shall not be required to give bond.

Directors of the association to which bond is given shall not be eligible as bondsmen on such bond, but shall be individually liable for any loss to members of the association caused by the neglect of such directors to carry out the duties imposed upon them by law or by the constitution and bylaws of such association.

Effective Date: 07-01-1996



Section 1151.50 - [Repealed].

Effective Date: 11-22-1973



Section 1151.51 - Accounting procedure in certain transactions.

All expenses of a building and loan association shall be paid out of its gross earnings only, and so much of such earnings as is necessary must be set aside each year for such purpose. If the association acquires real estate as a result of default in a mortgage, whether by deed or by foreclosure, amounts paid out by it in court costs and taxes at the time such real estate is acquired may be charged to a reserve fund, and reconditioning costs after such real estate is acquired may be charged either to a reserve fund or to current operating expense, as determined by the board of directors. When any parcel of such real estate is sold by the association, the funds received shall be applied to the payment of sales expense, to the restoration of losses previously charged to the reserve or undivided profit funds, to the reduction of the book value of such real estate, or to current income, as determined by the board. The association may levy a reasonable charge, upon any corporation or person applying for a mortgage loan for which such real estate is given as security, for any services by it in connection with the loan or for extending the period of maturity of the loan or otherwise readjusting or refinancing it and for any other action by the association permitted or required by law with respect to such loans. All such charges, except reasonable attorneys' fees and charges for legal services and reasonable appraisal fees, must be made by the association directly and accounted for on its books. A reasonable appraisal fee may be charged by the association, and shall be paid by the borrower to the association prior to or subsequent to the granting of a loan.

Upon the closing of the loan, the association shall, directly or through its attorney, furnish the borrower a loan settlement statement showing in detail all charges and fees the borrower has paid or obligated himself to pay either to the association or to its attorney in connection with such loan; and a copy of such loan settlement statement shall be retained in the records of the association.

Effective Date: 08-09-1963



Section 1151.52 - Dividend or interest payments.

After provision for payment of expenses, interest, and the maintenance of the loss reserve and other net worth accounts as required by section 1151.33 of the Revised Code, an association may declare dividends on withdrawable share accounts and pay interest on deposits. Such dividends or interest may be credited to the account or paid to the holder thereof at such times, such rates, and upon such methods of computation as are authorized by a resolution of the board of directors of the association.

If dividends or interest are to be credited or paid at more than one rate, the resolution authorizing such rates shall set forth the criteria for determining the classes of accounts which will receive the various rates. Such criteria may include the balance in the account at a specified time or times, the period of time a minimum balance must be maintained, the type of evidence of ownership issued to the owner of the account, and other similar standards or combinations thereof. Each account shall receive dividends or interest at the rate to which it is entitled based upon the criteria set forth in the resolution, except that the board of directors may establish minimum account balances upon which dividends or interest are paid. Any residue of such earnings not credited to reserves and not declared as dividends, may be held as undivided profits and used as other earnings.

Effective Date: 12-09-1982



Section 1151.521 - [Repealed].

Effective Date: 04-10-1967



Section 1151.53 - Losses.

All losses of a building and loan association shall be met by the application thereto of the following, in the order listed:

(A) The loss reserve and other net worth accounts provided for in section 1151.33 of the Revised Code, in part to one or more of such accounts in such manner and in such amounts as shall be determined by the board of directors;

(B) The capital stock.

Effective Date: 06-13-1975



Section 1151.54 - Appraisal of real estate and delinquent mortgages.

At least once in every three years the appraisal committee of each building and loan association or a qualified appraiser appointed by the board of directors shall appraise all real estate owned by the association and report its findings to the superintendent of building and loan associations and to the board of directors of the association in such form as is required by division (F) of section 1151.292 of the Revised Code. Whenever interest due such an association on account of any mortgage loan carried on its books remains overdue and unpaid for one year, the security property shall be reappraised forthwith unless an appraisal thereof has been made within the preceding twelve months, and a report shall be made of its findings on such appraisal to the board.

Effective Date: 12-09-1982



Section 1151.55 - Impairment of capital or overvaluation of assets.

Whenever, from an examination or otherwise, it appears to the superintendent of building and loan associations that the capital of any building and loan association is impaired, or that such association is carrying on its books assets in excess of their fair value, he may, upon written notice by registered mail to such association, and at the expense of the association, cause any of such association's assets designated by him to be appraised by two competent disinterested persons, one of whom shall be selected by the superintendent and one by a vote of the majority of the board of directors of the association. If the board fails to act within ten days of the receipt of such notice, it thereby forfeits its right to make such selection, and the superintendent shall select both appraisers. If the two appraisers selected fail to agree upon an appraisal, they shall select a third appraiser, and the decision of two of the three appraisers shall be the appraisal. If the two appraisers first selected fail within ten days after their disagreement to select the third appraiser, he shall be selected by the superintendent, or, at the option of the association, by the presiding judge of the court of common pleas of the county in which such assets are located. If such association fails to exercise this option within ten days after the two appraisers first selected fail to agree upon the third appraiser, the superintendent shall make the selection. In case three appraisers are appointed, two of them must be residents of the county in which the assets appraised are located. The compensation of all such appraisers shall be fixed by the superintendent.

Such appraisers shall proceed forthwith to estimate the value of all such assets, and shall report their findings in writing on forms which include all items prescribed by the superintendent. Two copies of such report shall be sent to the superintendent and one to the association.

If the association is aggrieved at any of the findings of the appraisers, it may, within fifteen days thereafter, file in the court of common pleas in the county in which such association is located, an action praying for an amendment of the appraisal. Thereupon the court, upon the hearing, shall make a finding as to the fair value the appraisers should have found which decision shall be final.

If the appraised value of the assets, ascertained under this section, is less than the book value of such assets on the books of the association, the difference shall constitute a loss to be met in the manner provided by section 1151.53 of the Revised Code, and the board shall, on receipt of the findings of the appraisers, adjust the books of the association in accordance with such findings, unless such loss is otherwise compensated for to the satisfaction of the superintendent.

Effective Date: 10-01-1953



Section 1151.60 - Acquisitions and mergers.

(A)

(1) A savings and loan association organized under the laws of this state may acquire or merge with a domestic association, a foreign savings association, a foreign federal association, a savings bank, a foreign savings bank, a state bank, a national bank, or a bank organized under the laws of another state, upon application to and written approval of the superintendent of financial institutions.

(2) For purposes of division (A)(1) of this section, if the surviving institution or new institution is a savings and loan association organized under the laws of this state, section 1701.82 of the Revised Code governs the merger or consolidation, except that after the merger or consolidation becomes effective, the surviving or new institution shall possess, of a public and private nature, the rights, privileges, immunities, powers, franchises, and authority of a savings and loan association organized under the laws of this state.

(B) A savings and loan association organized under the laws of this state may merge with a holding company affiliate upon application to and written approval of the superintendent. The superintendent shall approve such a merger only if the superintendent is of the opinion that the rights of all interested parties are protected.

(C) The limitations and conditions of Chapter 1701. of the Revised Code do not apply to a merger of a savings and loan association, the outstanding capital of which consists entirely of withdrawable shares, or which is organized under section 1151.081 of the Revised Code, provided that the plan of merger is approved by a two-thirds vote of the association's board of directors as evidenced by a merger agreement. Upon written notice to the association's board of directors, the superintendent may require that the plan of merger be submitted to the shareholders for approval in accordance with the provisions of Chapter 1701. of the Revised Code.

(D) The superintendent shall adopt rules in accordance with Chapter 119. of the Revised Code setting forth criteria that must be met for the merger of a savings and loan association and a holding company affiliate that is not a savings and loan association, a bank, or a savings bank.

(E) For purposes of this section, upon the consolidation or purchase of substantially all of the assets and assumption of liabilities of a savings and loan association, the superintendent, at the superintendent's discretion, may direct the secretary of state to cancel the articles of incorporation.

(F) For purposes of this section:

(1) "Holding company affiliate" means a savings and loan holding company of which a savings and loan association is a subsidiary and any other subsidiary of such holding company other than a subsidiary of such association.

(2) "Merger" includes consolidation and the purchase of substantially all of the assets and assumption of liabilities of another institution. "Merger" includes the use of an interim savings association.

Effective Date: 05-21-1997



Section 1151.61 - Reorganization.

A savings and loan association may be reorganized, with the written consent of the deputy superintendent of savings and loan associations, in the following manner:

(A) The board of directors may adopt a plan of reorganization, which may include any change in the articles of incorporation, including changes of issued or unissued shares, which could be effected by amendment to the articles, except as otherwise provided in this section; the increase or reduction of the authorized capital stock, the stock credits, and the fully paid and issued capital stock; the determination or redetermination of the fair value to the association of its tangible or intangible assets; the allotment of a part of the amount so determined or redetermined to stock credits and to fully paid and issued capital stock, and a part to the reserve fund; the retention as reserve and undivided profits of any of the existing reserve and undivided profits; the manner, terms, and basis of converting or exchanging shares; and any other details that the board considers necessary or desirable. The board shall not adopt, and the superintendent shall not approve, any plan that, by amendment to the articles or otherwise, changes the purpose of the association from that of a savings and loan association within the meaning of section 1151.01 of the Revised Code.

(B) A special meeting of the stockholders shall be called, of which notice shall be given to each stockholder at the stockholder's last known post-office address as it appears on the records of the association, whether or not the stockholder is entitled to vote. At such meeting, the plan of reorganization, including any amendments of or additions to the plan proposed at the meeting, shall be considered, and a vote shall be taken on the question of its adoption. The adoption of the plan requires the vote, in person or by proxy, of the holders of fifty-one per cent of the stock. If the plan so provides, the board, within forty-five days after the day on which the vote is taken, may rescind the action of the shareholders if in its judgment the consummation of the plan will be against the best interests of the association because of the number of dissenting shareholders or the amount of stock owned by them.

(C) All shareholders dissenting from such plan are entitled to relief in the manner and under the conditions provided in section 1701.85 of the Revised Code, except that when the plan includes only a reduction in the authorized capital stock, in the stock credits, and in the fully paid and issued capital stock, the filing of the dissenting shareholder's demand for payment of the fair cash value of the dissenting shareholder's stock credits shall constitute an application for withdrawal or repurchase, and the fair cash value of the dissenting shareholder's stock credits as finally determined in accordance with that section shall be payable only at the times that are permitted under the dissenting shareholder's right of withdrawal or repurchase at the time such an application is filed.

(D) The plan shall become effective when it has been adopted by the shareholders and approved in writing by the superintendent, and the president or a vice-president, and the secretary or an assistant secretary, of the association have signed and filed in the office of the secretary of state a certificate of reorganization, with the consent of the superintendent endorsed on the certificate, containing a copy of the plan of reorganization, and also containing the following items, unless the item in question is included in the plan:

(1) All statements required by divisions (A)(1), (2), and (3) of section 1701.04 of the Revised Code to be included in the original articles of incorporation, and any provisions authorized by divisions (B)(3), (4), and (5) of that section which are to remain in effect or to be included as part of the plan;

(2) A statement of the amount of fully paid and issued capital stock, the amount of stock credits, and the amount of authorized capital stock, both before and after the reorganization.

(E) An association whose plan of reorganization is disapproved by the superintendent, within thirty days after the disapproval and by leave of court first obtained, may file, in the court of common pleas of Franklin county or of the county in which the association has its principal place of business, an action against the superintendent, alleging the facts upon which it relies for a reversal of the superintendent's action and praying for such a reversal. The action of the superintendent shall not be reversed unless the court finds that the superintendent exceeded the superintendent's power or abused the superintendent's discretion in disapproving the plan.

No order of court shall restrain the superintendent from making an examination of the association and its affairs at any time under sections 1155.09 and 1155.10 of the Revised Code.

Effective Date: 03-17-2000



Section 1151.62 - Sale or transfer of substandard or unacceptable assets.

With the written consent of the superintendent of building and loan associations, but not otherwise, the board of directors of a building and loan association, in order to obtain the insurance of its stock, stock credits, certificates of deposit, or deposit accounts, or to improve or sustain its financial conditions or operations, may adopt a plan providing for the sale or transfer of substandard or unacceptable assets to a corporation organized under the laws of this state or to trustees, for the purpose of liquidating such assets in an orderly manner, for such consideration as is provided in said plan which may include money, stock, bonds, certificates of beneficial interest, or other property or consideration, or a combination thereof, paid or issued by the corporation or trustees to which such assets are sold or transferred, and providing for the distribution of such consideration in cash or in kind, or in both, to the shareholders of the association or to other persons entitled thereto, according to their respective rights, after paying or adequately providing for the payment of the liabilities of said association.

Such plan shall provide for a reduction or adjustment of the stock and stock credits of the association in the amount and to the extent required to accomplish the purposes set forth in the plan. It may provide for participation in the plan and in such consideration by the holders of certificates of deposit or deposit accounts through the voluntary surrender or reduction of their holdings.

The plan shall set forth a statement of the fully paid and issued capital stock, the stock credits, and the authorized capital stock, both before and after the adoption of such plan.

The corporation or trustees to which such assets are sold or transferred shall, with respect to such assets, be subject to supervision and examination by the superintendent. The written consent of the superintendent or of his deputy must be secured to validate any act done or power exercised by such corporation or trustees in the liquidation of such assets. Such corporation or trustees shall make reports to the superintendent on the first day of January and the first day of July of each year, or oftener if required by him, containing such information as to such assets as he requires.

A special meeting of the stockholders shall be called and held as provided by section 1151.61 of the Revised Code, and the adoption of such plan shall require the vote, in person or by proxy, of the holders of fifty-one per cent of the stock.

If the plan so provides, the board may, within forty-five days after the day on which such vote is taken, rescind the action of the shareholders if in its judgment the consummation of the plan will be against the best interests of the association because of the number of dissenting shareholders or the amount of stock owned by them.

All shareholders dissenting from such plan shall be entitled to relief in the manner and under the conditions provided by section 1151.61 of the Revised Code.

Such plan shall become effective, without the necessity of any further corporate proceedings, as an amendment to the articles of incorporation, when it has been adopted by the shareholders and approved in writing by the superintendent, and the president or a vice-president, and the secretary or an assistant secretary, of the association have signed and filed in the office of the secretary of state a certificate showing the adoption of such plan, with the consent of the superintendent indorsed on such certificate, and containing a copy of the plan.

Effective Date: 10-01-1953



Section 1151.63 - Dissolution or consolidation.

(A) A savings and loan association may provide in its constitution and bylaws for the time and terms of its dissolution and for its consolidation with other such associations on terms to be determined upon by its board of directors. In case of the dissolution of such an association, its board of directors, by a majority vote of its members, may be authorized to sell and transfer its mortgage securities or other property, or both, to another corporation or person, subject to the vested and accrued rights of the mortgagors.

(B) A savings and loan association may provide for its consolidation with a holding company affiliate on terms to be determined by its board of directors, provided that the superintendent of savings and loan associations determines that the rights of all interested parties are protected and approves the consolidation. The superintendent shall adopt rules in accordance with Chapter 119. of the Revised Code setting forth criteria that must be met for a consolidation of a savings and loan association and a holding company affiliate.

(C) For purposes of this section, "holding company affiliate" means a savings and loan holding company of which a savings and loan association is a subsidiary and any other subsidiary of such holding company other than a subsidiary of such association.

Effective Date: 07-14-1987



Section 1151.64 - Conversion of bank or savings bank into savings and loan association.

(A) A bank organized under the laws of this state or a savings bank with permanent stock and organized under Chapter 1161. of the Revised Code may convert into a savings and loan association by following the procedures prescribed by divisions (B), (C), and (D) of this section.

(B)

(1) The board of directors shall adopt a resolution fixing the time and place of holding a special meeting of the shareholders and shall cause not less than twenty days' written notice of the time, place, and purpose of the meeting to be given to each shareholder, either personally or by mail, directed to him at his last known address appearing upon the records of the corporation.

(2) At the meeting, a resolution to make the conversion shall be adopted. The resolution shall amend the articles of incorporation to provide that the institution shall be organized under Chapter 1151. of the Revised Code as a savings and loan association, and, if necessary, to change the name of the institution. The amended articles shall contain the provisions required by Chapter 1151. of the Revised Code.

(3) Within one week after the date of the shareholders' meeting, copies of the resolution of the board and of the minutes of the meeting of shareholders, together with a statement showing the giving of notice, all verified by an affidavit of the president or a vice-president and of the secretary or an assistant secretary or cashier or assistant cashier, shall be filed in the office of the superintendent of savings banks or the superintendent of banks and the office of the superintendent of savings and loan associations, and the amendment to the articles of incorporation shall be delivered to the superintendent of savings and loan associations.

(C) Upon receipt of the documents referred to in division (B)(3) of this section, the superintendent of savings and loan associations shall immediately make such inquiry as is necessary to determine whether all of the following conditions are satisfied:

(1) The articles of incorporation as amended comply with Chapter 1151. of the Revised Code.

(2) The requirements of this section have been met.

(3) The institution upon the filing of the amended articles with the secretary of state will be able to commence operations as a savings and loan association as defined in section (3)(b) of the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1813(b).

(D) Within sixty days after the receipt of the documents referred to in division (B)(3) of this section, the superintendent of savings and loan associations shall approve or disapprove the amended articles of incorporation. Notwithstanding any other provision of the Revised Code, if the superintendent fails to act within the sixty-day period, the amended articles shall be deemed approved, and the institution shall forward a copy of such amended articles to the secretary of state who shall file the amended articles and furnish a certified copy to the institution and to the superintendent. If the superintendent approves the amended articles, he shall prepare a certificate to this effect and forward the certificate and the amended articles to the secretary of state. Upon receipt of the certificate and amended articles, the secretary of state shall file the amended articles and furnish a copy, certified by him, to the institution. Thereupon, the articles shall be deemed amended.

(E) An amendment to the articles of incorporation described in divisions (B), (C), and (D) of this section shall not require the approval of the superintendent of savings banks or the superintendent of banks.

(F) A national bank that is located in this state may convert into a savings and loan association upon following the procedures of divisions (B), (C), and (D) of this section, except that no documents need be filed with the superintendent of savings banks or the superintendent of banks, and provided that the bank complies with the applicable provisions of federal law.

(G) Notwithstanding any other provisions of law or of its articles of incorporation or constitution, a savings bank without permanent stock organized under the laws of this state may convert to a savings and loan association without permanent stock by following all of the procedures prescribed in this division:

(1) The board of directors shall adopt a resolution to amend the articles of incorporation, which shall require approval by a two-thirds vote of the institution's board of directors unless the articles of incorporation provide otherwise by specific reference to division (G) of this section, and require a vote of members or a different vote of directors. The resolution shall amend the articles of incorporation to provide that the institution shall be organized under Chapter 1151. of the Revised Code as a savings and loan association and, if necessary, to change the name of the institution. The amended articles shall contain the provisions required by Chapter 1151. of the Revised Code.

(2) Within one week after the date of the director's meeting or member's meeting, if required, copies of the resolution of the board of directors or of the members and of the minutes of the director's or member's meeting, together with a statement showing the giving of notice, all verified by an affidavit of the president or a vice-president and of the secretary or assistant secretary or cashier or assistant cashier, shall be filed in the office of the superintendent of savings banks and in the office of the superintendent of savings and loan associations, and the amendment to the articles of incorporation shall be delivered to the superintendent of savings and loan associations.

(3) Upon receipt of the documents referred to in division (G)(2) of this section, the superintendent of savings and loan associations shall immediately make such inquiry as is necessary to determine whether all of the following conditions are satisfied:

(a) The articles of incorporation comply with Chapter 1151. of the Revised Code.

(b) The requirements of this section have been met.

(c) The institution upon filing the amended articles of incorporation with the secretary of state will be able to commence operations as a savings and loan association as described in section (3)(b) of the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1813(b).

(4) Within sixty days after the receipt of the documents referred to in division (G)(2) of this section, the superintendent of savings and loan associations shall approve or disapprove the amended articles of incorporation. Notwithstanding any other provision of the Revised Code, if the superintendent fails to act within the sixty-day period, the amended articles shall be deemed approved, and the institution shall forward a copy of the amended articles to the secretary of state who shall file the amended articles and furnish a certified copy to the institution and to the superintendent. If the superintendent approves the amended articles, he shall prepare a certificate to this effect and forward the certificate and the amended articles to the secretary of state. Upon receipt of the certificate and the amended articles, the secretary of state shall file the amended articles and furnish a copy, certified by him, to the institution. Thereupon, the articles shall be deemed amended.

(5) An amendment to the articles of incorporation described in this division shall not require the approval of the superintendent of savings banks.

Effective Date: 10-23-1991



Section 1151.66 - Prior written approval of acquisition of controlling interest.

Except as provided in section 1151.60 of the Revised Code, no person or entity shall, directly or indirectly, acquire a controlling interest in a savings and loan association without the prior written approval of the superintendent of savings and loan associations. The superintendent shall adopt rules, in accordance with Chapter 119. of the Revised Code, to carry out the purposes of this section, except that prior to adoption of such rules, a person or entity may acquire a controlling interest in a savings and loan association with the prior approval of the superintendent.

Effective Date: 10-23-1991



Section 1151.71 - Foreign savings and loan chartering or acquiring Ohio savings and loan.

(A) Notwithstanding any other provision of the Revised Code, no savings and loan association incorporated under the laws of any other state or having its main office or principal place of business in any other state shall receive deposits in this state, except as provided in sections 1151.052, 1151.053, and 1151.60 of the Revised Code.

(B) A savings and loan association or savings and loan holding company with its main office or principal place of business in another state may charter or otherwise acquire an Ohio savings and loan association or Ohio savings and loan holding company.

(C)

(1) Any savings and loan association or savings and loan holding company proposing to charter a state savings and loan association pursuant to the authority granted by this section shall make application pursuant to and be bound by the requirements of this chapter and the rules adopted thereunder.

(2) Any savings and loan association or savings and loan holding company proposing to acquire an Ohio savings and loan association or Ohio savings and loan holding company pursuant to this section shall comply with section 1151.66 of the Revised Code. An application filed pursuant to that section shall consist of a copy of the application filed with the appropriate regulator under federal law and evidence that its accounts or the accounts of its insured depository institution subsidiaries are insured by the federal deposit insurance corporation. If no application is required to be filed under federal law, the application shall contain such other information as the superintendent may prescribe, by rule, as necessary or appropriate for the purpose of making a determination under this section and section 1151.66 of the Revised Code. Withdrawal from the federal deposit insurance corporation terminates the authority of the foreign savings and loan association or savings and loan holding company to do business in Ohio and voids any certificate or approval issued under this section.

As used in this section:

(1) "Acquire" or "acquisition" means either of the following transactions or actions:

(a) The acquisition of the direct or indirect ownership or control of voting shares of an Ohio savings and loan holding company or an Ohio savings and loan association if, after such acquisition, the acquiring savings and loan association or savings and loan holding company will be a controlling person of the savings and loan association or the savings and loan holding company;

(b) The taking of any other action that results in the direct or indirect control of an Ohio savings and loan association or Ohio savings and loan holding company.

(2) "Ohio savings and loan association" means a domestic association as defined in section 1151.01 of the Revised Code.

(3) "Savings and loan holding company" means any company that is a savings and loan holding company as defined in 12 C.F.R. Section 583.20, as amended, promulgated pursuant to section 10 of the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C.A. 1467a, as amended, or that will become such an approved savings and loan holding company prior to or upon completion of the acquisition to be made pursuant to the authority granted by this section, and includes a bank holding company as defined in 12 C.F.R. section 225.2 promulgated pursuant to section 2 of the "Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C.A. 1841, as amended.

(4) "Ohio savings and loan holding company" means a savings and loan holding company that owns or controls one or more Ohio savings and loan associations and has its principal place of business in this state.

(5) "Principal place of business" means, as to a savings and loan association, the state in which its main office is located, and as to a savings and loan holding company, the state or jurisdiction in which the total deposits of all direct and indirect insured depository institution subsidiaries of the holding company and any other company that has control of the holding company are the largest, as shown in the most recent report of condition or similar report filed by insured depository institution subsidiaries with state or federal authorities.

(6) "Insured depository institution" has the same meaning as in the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1811, 1813, as amended.

Effective Date: 05-21-1997



Section 1151.72 - Examining acquiring institution.

(A) When the superintendent of savings and loan associations considers it necessary or appropriate, he may examine any savings and loan association or savings and loan holding company that has acquired or has an application pending to acquire an Ohio savings and loan association or Ohio savings and loan holding company pursuant to the authority granted by division (B) of section 1151.71 of the Revised Code. The cost of an examination shall be assessed against and paid by the savings and loan association or savings and loan holding company examined. The assessment for an examination shall be the same as for a special examination under Chapter 1155. of the Revised Code plus documented extraordinary expenses. The superintendent may request the savings and loan association or savings and loan holding company to be examined pursuant to this division to advance the estimated cost of such examination.

(B) The superintendent may enter into cooperative agreements with other state and federal savings and loan regulatory authorities to facilitate the examination of any savings and loan association or savings and loan holding company that has acquired or has an application pending to acquire an Ohio savings and loan association or Ohio savings and loan holding company pursuant to the authority granted by division (B) of section 1151.71 of the Revised Code. The superintendent may accept reports of examinations and other records from such other authorities in lieu of conducting his own examination of such savings and loan associations or savings and loan holding companies. The superintendent may take any action jointly with other regulatory agencies having concurrent jurisdiction over such savings and loan associations or savings and loan holding companies or may take action independently in order to carry out his responsibilities under division (B) of section 1151.71 of the Revised Code.

(C) When the superintendent considers it necessary, he may require any savings and loan association or savings and loan holding company that has acquired an Ohio savings and loan association or Ohio savings and loan holding company pursuant to the authority granted by division (B) of section 1151.71 of the Revised Code to submit such reports to the superintendent as he determines to be necessary or appropriate for the purpose of carrying out his responsibilities.

(D) Any savings and loan association or savings and loan holding company that has acquired an Ohio savings and loan association or Ohio savings and loan holding company pursuant to the authority granted by division (B) of section 1151.71 of the Revised Code is subject to the proceedings brought by the superintendent pursuant to Chapter 1157. of the Revised Code.

(E)

(1) The approval of the superintendent is required for the declaration of dividends on permanent stock if the total of all such dividends declared by any Ohio savings and loan association or Ohio savings and loan holding company acquired pursuant to the authority granted by division (B) of section 1151.71 of the Revised Code in any fiscal year exceeds the total of its net profits of that year combined with its retained net profits of the preceding two years, less any required transfers to surplus or a fund for the retirement of any preferred stock.

(2) For the purposes of this division (E), "net profits" means the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, accrued dividends on preferred stock, if any, and all federal and state taxes, and "retained net profits of the preceding two years" means the increase in retained earnings during the immediately preceding two fiscal years after deducting all charges against retained earnings during such two years.

Effective Date: 10-17-1985



Section 1151.80 to 1151.92 - [Repealed].

Effective Date: 05-19-1985



Section 1151.99 - Penalty.

(A) Whoever violates section 1151.16 of the Revised Code shall be fined not more than one thousand dollars.

(B) Whoever violates section 1151.07 of the Revised Code shall be fined not more than five thousand dollars; each day of violation shall constitute a separate offense.

Effective Date: 12-11-1967






Chapter 1153 - SAVINGS AND LOAN ASSOCIATIONS - MISCELLANEOUS PROVISIONS

Section 1153.01 - [Repealed].

Effective Date: 07-01-1996



Section 1153.02 - [Repealed].

Effective Date: 01-01-1974



Section 1153.03 - Declaration of excessive dividend.

No director of a building and loan association shall vote to declare, and no financial or first secretary of such an association shall declare or advise its board of directors to declare, for the purpose of deceiving the people or defrauding the members of the association, a greater dividend than has been actually earned by such association.

Effective Date: 10-01-1953



Section 1153.04 - [Repealed].

Effective Date: 01-01-1974



Section 1153.05 - Discrimination in trade practices.

No building and loan association shall refuse to buy from, sell to, or trade with any person because such person appears on a blacklist issued by, or is being boycotted by, any foreign corporate or governmental entity.

Effective Date: 10-01-1976



Section 1153.06 - Failure to make reports - unlawful solicitation of business.

No officer of a building and loan association shall fail to make the reports required of him by the laws provided for the organization, regulation, and inspection of building and loan associations, and no person shall solicit business for such association, or aid it to do business, contrary to such laws, or without having complied therewith.

Effective Date: 10-01-1953



Section 1153.07 - Civil liability for violations.

Suit under section 1.16 of the Revised Code, based on a violation of sections 1153.03 and 1153.06 of the Revised Code, may be brought against the violator and the sureties on the bond given by the violator to the savings and loan association for the faithful performance of his duty.

Effective Date: 07-01-1996



Section 1153.99 - Penalty.

(A) Whoever violates section 1153.03 of the Revised Code is guilty of a felony of the fifth degree.

(B) Whoever violates section 1153.06 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996






Chapter 1155 - REGULATION OF SAVINGS AND LOAN ASSOCIATIONS

Section 1155.01 - Regulation of savings and loan association definitions.

As used in sections 1155.01 to 1155.20 of the Revised Code:

(A) "Controlling person" means any person or entity which, either directly or indirectly, or acting in concert with one or more other persons or entities, owns, controls, or holds with power to vote, or holds proxies representing, fifteen per cent or more of the voting shares or rights of a savings and loan association, or controls in any manner the election or appointment of a majority of the directors of an association. However, a director of an association will not be deemed to be a controlling person of such association based upon the director's voting, or acting in concert with other directors in voting, proxies obtained in connection with an annual solicitation of proxies or obtained from savings account holders and borrowers if such proxies are voted as directed by a majority of the entire board of directors of the association, or of a committee of such directors if such committee's composition and authority are controlled by a majority vote of the entire board and if its authority is revocable by such a majority.

(B) "Independent auditor" means an accountant who is licensed to practice as a certified public accountant or public accountant by this state, and who is employed or otherwise retained by a savings and loan association to audit its accounts. An independent auditor may not be an employee of the association, its subsidiaries, or holding company affiliates.

(C) "Outside director" means a director of a savings and loan association who is not an officer or employee of the association, an independent auditor of the association, an attorney of the association, or any other person having a fiduciary relationship, other than that of being a director, with the association.

(D) "Holding company affiliate" means a savings and loan holding company of which the savings and loan association is a subsidiary and any other subsidiary of such holding company other than a subsidiary of such association.

(E) "Financial institution regulatory authority" includes a regulator of a business activity in which a savings and loan association is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a savings and loan association engaged in that business activity. A savings and loan association is engaged in a business activity, and a regulator of that business activity has jurisdiction over the savings and loan association, whether the savings and loan association conducts the activity directly or a subsidiary or affiliate of the savings and loan association conducts the activity.

Effective Date: 06-18-2002



Section 1155.011 - Superintendent and deputy superintendent for savings and loan associations and savings banks - powers and duties.

(A)

(1) The superintendent of financial institutions shall see that the laws relating to savings and loan associations are executed and enforced.

(2) The deputy superintendent for savings and loan associations and savings banks shall be the principal supervisor of savings and loan associations. In that position the deputy superintendent for savings and loan associations and savings banks shall, notwithstanding sections 1155.09 and 1155.10 of the Revised Code, be responsible for conducting examinations and preparing examination reports under those sections. In addition, the deputy superintendent for savings and loan associations and savings banks shall, notwithstanding sections 1155.18 and 1155.20 of the Revised Code, have the authority to adopt rules and standards in accordance with those sections. In performing or exercising any of the examination, rule-making, or other regulatory functions, powers, or duties vested by division (A)(2) of this section in the deputy superintendent for savings and loan associations and savings banks, the deputy superintendent for savings and loan associations and savings banks shall be subject to the control of the superintendent of financial institutions.

(B) The powers of the superintendent under Am. Sub. S.B. 119 and Sub. S.B. 113 of the 116th General Assembly are limited to the fulfillment of commitments made under such acts, expressly or by reasonable implication, on or before December 31, 1985, and shall not include the initiation of any additional proceedings not so required.

Effective Date: 09-26-1996



Section 1155.02 - Cease-and-desist order.

(A)

(1) If, in the opinion of the superintendent of savings and loan associations, an association or a person has failed to comply with a supervisory agreement, is engaging or has engaged or the superintendent has reasonable cause to believe that the association or person is about to engage in any unsafe or unsound practice in conducting the business of the association, or has knowingly participated in or consented to or the superintendent has reasonable cause to believe that the association or person is about to participate in or consent to a violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, he may serve such association or person notice that he is considering issuing an order on such association pursuant to division (A)(2) or (3) of this section. As used in this section, "person" means a director, officer, employee, or controlling person of an association.

(2) A notice served under division (A)(1) of this section that relates to matters other than an alleged violation of a supervisory agreement shall contain a statement of the alleged facts constituting the basis for an order and fix a time and place for a hearing. The hearing shall be conducted in accordance with section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, the hearing shall not be a public hearing. The date for the hearing shall be not less than thirty nor more than forty-five days after such notice has been made by the superintendent on the association or person.

If, after conducting such hearing, the superintendent determines that the association or person has knowingly participated in or consented to or is about to participate in or consent to a violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, is engaging or has engaged or is about to engage in an unsafe or unsound practice, he may issue a final cease-and-desist order. Such final cease-and-desist order may direct the association or person to remedy the violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, or the unsafe or unsound practice, in addition to refraining from such violations or unsafe or unsound practices in the future.

Such final order becomes effective upon service on the association or person and remains effective and enforceable as provided therein, except to such extent as it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court pursuant to section 119.12 of the Revised Code.

(3) If the superintendent proposes to issue a cease-and-desist order based on the violation of a supervisory agreement, he shall serve the association or person with a notice of noncompliance. Such notice shall specify the actions that are alleged to be in violation of the supervisory agreement. The notice shall also set a time and place for a hearing, which shall occur not less than thirty nor more than forty-five days after the notice has been served on the association or person. The hearing shall be conducted in the manner prescribed in section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, such hearing shall not be a public hearing.

If, after such hearing, the superintendent determines that the association or person has knowingly violated the supervisory agreement, he may issue a final cease-and-desist order.

If, after such hearing, the superintendent determines that the association or person has violated the supervisory agreement but that the conduct in question does not constitute a knowing violation, the superintendent shall give the association or person an opportunity to remedy the violation. The superintendent shall issue a statement of specific actions that must be taken by the association or person, and establish a time frame in which the association or person must take such corrective action to comply with the supervisory agreement. If, by the end of such time frame, the association or person has failed to implement the corrective actions required by the superintendent, the superintendent may issue a final cease-and-desist order.

Nothing in this division shall be construed to prevent the superintendent from issuing a cease-and-desist order pursuant to divisions (A)(1) and (2) of this section or division (B) of this section based on the violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, or on an unsafe or unsound practice of the association or person, even though such violation or practice may also constitute a violation of an outstanding supervisory agreement.

(B) If, in the opinion of the superintendent, an association or person is engaging or has engaged in any unsafe or unsound practice, or has participated in or consented to a violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, or if the superintendent has reasonable cause to believe that the association or person is about to engage in an unsafe or unsound practice or has consented to a violation of Chapter 1151., 1153., 1155., or 1157. of the Revised Code, he may issue a summary order requiring the association or person to cease and desist from any such violation or practice.

Such summary cease-and-desist order, which shall contain a statement of the facts allegedly constituting the grounds for the order, shall be served upon the association or person and shall become effective upon receipt. The order shall include notification of the time and place of a hearing which shall be held pursuant to division (A)(2) of this section. Unless the superintendent issues a final order within ten days after conclusion of such hearing, the summary order issued pursuant to this division becomes void. Otherwise, such summary order remains effective and enforceable until replaced by such final order, except to such extent as it is stayed, modified, terminated, or set aside by action of the superintendent.

(C) An association or person who is adversely affected by a final cease-and-desist order may appeal from the order to the court of common pleas in accordance with section 119.12 of the Revised Code.

(D) In lieu of a hearing pursuant to division (A) or (B) of this section, an association or person may consent to the issuance of an order requiring such association or person to cease and desist from engaging in any activity or practice as specified in such order. A consent cease-and-desist order has the full force and effect of a final cease-and-desist order issued pursuant to division (A)(2) of this section and is enforceable in accordance with division (E) of this section. Any association or person that fails to attend a hearing set pursuant to division (A) or (B) of this section is deemed to have consented to the issuance of a final cease-and-desist order.

(E) If, in the opinion of the superintendent, he has reasonable cause to believe that a lawful summary or final order issued pursuant to this section has been violated, he may request the attorney general to commence and prosecute any appropriate action or proceeding. A court of competent jurisdiction shall enforce a lawful summary or final order issued pursuant to this section and may grant such other relief as the facts warrant.

(F) Service on any association or person as provided for in this section shall be by actual written notice or certified mail to the person or, in the case of an association, to the managing officer of such association.

Effective Date: 07-14-1987



Section 1155.021 - Requiring supervisory conference.

(A) If, at any time, the superintendent of savings and loan associations has cause to believe that the actions or business practices of a savings and loan association, its officers, directors, employees, or controlling persons may cause harm to the association, its depositors, shareholders, or creditors, the superintendent may require a supervisory conference. The superintendent shall inform each director of the association of the date, time, and place of the supervisory conference. The directors of the association shall attend supervisory conferences set by the superintendent. Unless a director has a reasonable excuse for his refusal or failure to attend a supervisory conference, such refusal or failure is grounds for removal under section 1151.18 of the Revised Code.

(B) At the supervisory conference, the superintendent shall inquire into the actions or business practices at issue. If it appears to the superintendent that such actions or business practices are likely to cause harm to the association, its depositors, shareholders, or creditors, the superintendent may negotiate and conclude an agreement with the association, its officers, directors, employees, or controlling persons as to action that is to be taken by the association, its officers, directors, employees, or controlling persons to correct or prevent the actions or business practices which are the subject of the supervisory conference. Such an agreement shall be reduced to writing within ten days after it is concluded, and may be modified or terminated by a subsequent agreement.

(C) This section shall not be construed to mean that the superintendent cannot request a meeting with the management, officers, directors, employees, controlling persons, or agents of an association other than for the purpose of concluding a supervisory agreement.

Effective Date: 07-14-1987



Section 1155.03 - Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of financial institutions is required under Chapters 1151. to 1157. of the Revised Code, or under an order or supervisory action issued or taken under those chapters, for a person to serve as an organizer, incorporator, director, executive officer, or controlling person of a savings and loan association, or to otherwise have a substantial interest in or participate in the management of a savings and loan association, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with section 109.572 of the Revised Code. The superintendent of financial institutions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 2008 SB247 09-11-2008



Section 1155.031 - [Repealed].

Effective Date: 09-26-1996



Section 1155.04 - [Repealed].

Effective Date: 07-01-1985



Section 1155.05 - Expenses to be paid from appropriations.

All expenses incurred by the superintendent of financial institutions in the regulation of savings and loan associations shall be paid from funds appropriated for that purpose.

Effective Date: 09-26-1996



Section 1155.06 - [Repealed].

Effective Date: 09-26-1996



Section 1155.07 - Reports - accounts - audits - preservation or destruction of records.

Every savings and loan association organized under the laws of this state shall make, as of the thirty-first day of December and the thirtieth day of June of each year, a report of the affairs and business of the association for the preceding half year, showing its financial condition at the end thereof. The statement as of the thirty-first day of December shall be the annual statement of the association. The superintendent of financial institutions may also require monthly reports.

The superintendent may, by written order mailed to the managing officer of such an association, require any association to submit to the superintendent within a reasonable time specified in the written order a report concerning its real estate and other assets, other than the appraisals required by section 1151.54 of the Revised Code.

Any such association refusing or neglecting to file any report required by this section within the time specified shall forfeit one hundred dollars for every day that such default continues unless such penalty, in whole or in part, is waived by the superintendent. The superintendent may maintain an action in the name of the state to recover such forfeiture which, upon its collection, shall be paid into the state treasury to the credit of the savings institutions fund established under section 1181.18 of the Revised Code.

Every such association shall maintain adequate, complete, and correct accounts and shall observe such generally accepted accounting principles and practices or generally accepted auditing standards, as the superintendent prescribes. The superintendent shall demand once a year, and at the expense of the association, that its accounts be audited by an independent auditor. A copy of the audit report shall be submitted to the board of directors of the association and filed, together with management's response, with the superintendent within thirty days after presentation of the completed report to the board or not later than the thirty-first day of March of the year next succeeding the year for which the audit was conducted, whichever occurs first, unless the time is extended by the superintendent.

At the conclusion of the audit of an association, an independent auditor shall attend a meeting at which there are present only the outside directors of the association or a committee comprised of and appointed by such outside directors and fully disclose at that time to those directors all audit exceptions that developed during the audit and all relevant data and information concerning the financial condition, investment practices, and other financial policies and procedures of the association. The meeting shall be held at a time and place that is agreed upon by the independent auditor and the outside directors or their committee. A complete record of the proceedings of the meeting shall be kept in a minute book that is maintained solely for the purpose of keeping such records. Nothing in this paragraph shall be construed to prevent the independent auditor from meeting at other times with inside directors, officers, or employees of the association.

The superintendent may prescribe a schedule for the preservation and destruction of books, records, certificates, documents, reports, correspondence, and other instruments, papers, and writings of such an association, even if such association has been liquidated pursuant to law. An association may dispose of any books, records, certificates, documents, reports, correspondence, and other instruments, papers, and writings which have been retained or preserved for the period prescribed by the superintendent pursuant to this paragraph. The requirements of this paragraph may be complied with by the preservation of records in the manner prescribed in section 2317.41 of the Revised Code.

Effective Date: 06-30-1999



Section 1155.071 - Notice of independent auditor.

(A) A savings and loan association shall notify the superintendent of savings and loan associations, on a form prescribed by the superintendent, within ten days after the employment, of the name, address, and telephone number of each independent auditor who is employed by the association. Whenever there is any change in the information provided under this division, such as by the employment of a different independent auditor, the association, on a form prescribed by the superintendent, shall notify the superintendent of the change within ten days after the change.

(B) An association may dismiss, release, or otherwise terminate its relationship with an independent auditor. Within fifteen days after such termination, the association shall inform the superintendent, in writing, of the fact of the termination, the reasons for the termination, and of the circumstances surrounding the termination. If for any reason the superintendent considers the information provided by the association to be insufficient, he shall request the association to provide the necessary information or otherwise investigate the reasons for and the circumstances surrounding the dismissal, release, or other termination of the independent auditor. In the conduct of any such investigation, the superintendent may administer oaths, examine the directors, officers, and employees of the association as to the termination of the independent auditor, and compel the production of books, papers, and other property of the association.

(C) Whenever an association dismisses, releases, or otherwise terminates its relationship with an independent auditor prior to the completion of an audit, the independent auditor shall send to the superintendent and to each director and officer of the association, by certified mail, return receipt requested, all audit exceptions developed, and all relevant data and information gathered, during his last examination prior to his termination, that reflect negatively on the financial condition, investment practices, and other financial policies and procedures of the association. Within thirty days after receiving this information from the independent auditor, the directors of the association shall reply in writing to the superintendent detailing their position on the information received and describing any measures that they intend to take in response to the information.

(D) The superintendent shall prescribe forms on which associations shall provide the notifications required by divisions (A) and (B) of this section. The forms shall require associations to provide the information required by that division; the name, address, and telephone number of the association filing the form; and such other information as the superintendent considers necessary to enable him to carry out this section and section 1155.07 of the Revised Code. The superintendent shall provide blank copies of the forms to each association.

Effective Date: 07-14-1987



Section 1155.08 - Form, contents, and time of filing reports.

(A)

(1) The annual and semiannual reports required from a savings and loan association by section 1155.07 of the Revised Code shall be in a form and contain information that is prescribed by the superintendent of financial institutions. The original annual and semiannual reports shall be filed with the superintendent within thirty days after the close of the respective half year.

(2) A copy of the annual statement of condition shall be available for public inspection on demand at the association's place of business.

(B) All monthly reports which may be required by the superintendent shall be filed by the tenth day of the succeeding month.

(C) When an association is in process of liquidation, the liquidating officers shall make all reports to the superintendent that are required by law from solvent associations.

Effective Date: 03-18-1999



Section 1155.09 - Examination.

At least once every twenty-four months the superintendent of financial institutions, or examiners appointed for that purpose, shall make an examination into the affairs of each savings and loan association in this state. The examination shall include a review of both of the following:

(A) Compliance with law;

(B) Other matters the superintendent determines.

The expenses of all such examinations shall be paid by the state. Nothing in this section shall prohibit the superintendent from establishing different schedules of examination for different associations.

Effective Date: 05-21-1997



Section 1155.091 - Cooperative examinations.

(A) In administering Chapters 1151. to 1157. of the Revised Code and fulfilling the duties imposed by those chapters, including the duty imposed by section 1151.09 of the Revised Code, the superintendent of financial institutions may do any of the following:

(1) Participate with financial institution regulatory authorities of this and other states, the United States, and other countries in any of the following:

(a) Programs for alternate examinations of the records and affairs of savings and loan associations over which they have concurrent jurisdiction;

(b) Joint or concurrent examinations of the records and affairs of savings and loan associations over which they have concurrent jurisdiction;

(c) Coordinated examinations of the records and affairs of savings and loan associations over which they have collective jurisdiction.

(2) Conduct, participate in, or coordinate independent, concurrent, joint, or coordinated examinations of the records and affairs of savings and loan associations and otherwise act on behalf of financial institution regulatory authorities of this and other states, the United States, and other countries having jurisdiction over the savings and loan associations;

(3) Rely on information leading to, arising from, or obtained in the course of examinations conducted by financial institution regulatory authorities of this and other states, the United States, and other countries when both of the following apply:

(a) Pursuant to agreement and applicable law, the superintendent may receive and use the information leading to, arising from, or obtained in the course of the other regulatory authorities' examinations in administering Chapters 1151. to 1157. of the Revised Code and acting under the authority of those chapters;

(b) In the superintendent's judgment the other regulatory authorities' personnel, practices, and authority warrant the superintendent's reliance.

(4) Authorize financial institution regulatory authorities of other states, the United States, and other countries to receive and use information leading to, arising from, or obtained in the course of examinations conducted by the division of financial institutions in the same manner and for the purposes they could use information leading to, arising from, or obtained in the course of their own examinations when both of the following apply:

(a) Pursuant to applicable law, information leading to, arising from, or obtained in the course of examinations the other regulatory authorities conduct is protected from general disclosure and may only be disclosed for purposes similar to those provided in section 1155.16 of the Revised Code, which are principally regulatory in nature, for disclosure of information leading to, arising from, or obtained in the course of examinations conducted by the division;

(b) Pursuant to agreement and applicable law, information leading to, arising from, or obtained in the course of examinations conducted by the division will, in the other regulatory authorities' possession or the possession of any persons to whom the other regulatory authorities disclosed the information as a part of examinations of those persons, be protected from disclosure to the same extent as information leading to, arising from, or obtained in the course of those regulatory authorities' examinations.

(5) Rely on the actions of financial institution regulatory authorities of this and other states, the United States, or other countries, or participate with them jointly, in responding to violations of law, unsafe or unsound practices, breaches of fiduciary duty, or other regulatory concerns affecting savings and loan associations over which they have concurrent jurisdiction when the other regulatory authorities have adequate personnel, practices, and authority to warrant the reliance;

(6) Implement other cooperative arrangements with financial institution regulatory authorities of this and other states, the United States, and other countries consistent with safety and soundness.

(B) No person shall use any reliance by the superintendent, in whole or in part, on financial institution regulatory authorities of this and other states, the United States, or other countries in accordance with division (A) of this section to support any assertion of either of the following:

(1) Failure of the superintendent or division to properly administer Chapters 1151. to 1157. of the Revised Code or fulfill the duties imposed by those chapters;

(2) Disagreement by the superintendent or division with any action taken by financial institution regulatory authorities of this or other states, the United States, or other countries.

(C) In conducting, participating in, or coordinating independent, concurrent, joint, or coordinated examinations of the records and affairs of savings and loan associations, the superintendent may purchase services from financial institution regulatory authorities of this and other states, the United States, and other countries, including services provided by employees of other financial institution regulatory authorities. The purchase of services from one or more financial institution regulatory authorities of this and other states, the United States, and other countries is the purchase of services from a sole source provider and is not the employment of any financial institution regulatory authority or any of its employees.

The authority to purchase services pursuant to this division does not impair the superintendent's authority to purchase services from any other source.

Effective Date: 06-18-2002



Section 1155.10 - Special examination.

Whenever the superintendent of financial institutions considers it necessary, the superintendent may make a special examination of any savings and loan association, and the expense of the examination shall be paid by the association. Such expenses shall be collected by the superintendent and paid into the state treasury to the credit of the savings institutions fund established under section 1181.18 of the Revised Code. Any examination made by the superintendent otherwise than in the ordinary routine of the superintendent's duties and because, in the superintendent's opinion, the condition of the association requires such examination, is a special examination within the meaning of this section.

Effective Date: 06-30-1999



Section 1155.11 - Powers of examiners and superintendent.

(A) An examiner appointed by the superintendent of savings and loan associations shall have access to and may compel the production of all books, papers, securities, moneys, and other property of an association under examination by him. He may administer oaths to and examine the officers and agents of such association as to its affairs.

(B)

(1) During an examination or at any other time that he considers necessary, the superintendent may do both of the following:

(a) Summon and compel, by order or subpoena, witnesses to appear before him or any of his deputies, examiners, or attorney examiners and testify under oath in relation to the affairs of any association;

(b) Require the production of any book, paper, document, item, or other thing pertaining to or regarding the affairs and transactions of any association.

(2) Service of process and return shall be made by examiners or attorney examiners or by any method permitted by the Rules of Civil Procedure for service of process. Fees for the service of such orders and subpoenas shall be paid upon voucher out of moneys appropriated for the division of savings and loan associations.

(3) In case of disobedience without just cause by any person to an order or subpoena of the superintendent or on the refusal of a witness to testify to any matter regarding which he is lawfully interrogated before the division, the court of common pleas of the county in which such person resides, or in which the principal place of business of the association is located, or a judge thereof, on application of the superintendent, shall compel obedience by attachment proceedings as for contempt in the case of disobedience of a subpoena issued from such court or a refusal to testify in such court. Disobedience without just cause by an officer or director of an association or an order or subpoena issued under this division is grounds for removal of such officer or director under section 1151.18 of the Revised Code.

Effective Date: 07-14-1987



Section 1155.12 - Superintendent may publish results of examination.

If the superintendent of building and loan associations deems it to the interest of the public, he may publish the results of the examination of a building and loan association in a newspaper of general circulation in the county in which such association is located, if it is a domestic association, and in some newspaper published in Columbus if it is a foreign association.

Effective Date: 10-01-1953



Section 1155.13 - Assessments and fees.

(A)

(1) Each savings and loan association subject to inspection and examination by the superintendent of financial institutions and transacting business in this state as of the thirty-first day of December of the prior fiscal year, or the savings and loan association's successor in interest, shall pay annual assessments to the superintendent as provided in this section.

(2) After determining the budget of the division of financial institutions for examination and regulation of savings and loan associations, but prior to establishing the annual assessment amount necessary to fund that budget, the superintendent shall include any amounts collected but not yet expended or encumbered by the superintendent in the previous fiscal year's budget and remaining in the savings institutions fund from the amount to be assessed. Based upon the resulting budget amount and upon confirmation of the schedule of assessments by the savings and loan associations and savings banks board, the superintendent shall make an assessment upon each savings and loan association based on the total assets as shown on the books of the savings and loan association as of the thirty-first day of December of the previous fiscal year. The assessments shall be collected on an annual or periodic basis within the fiscal year, as determined by the superintendent.

(3) Annually and prior to making any assessment pursuant to division (A)(2) of this section, the superintendent shall present to the savings and loan associations and savings banks board for confirmation a schedule of the assessments to be billed savings and loan associations pursuant to division (A)(2) of this section.

(4) A savings and loan association authorized by the superintendent to commence business in the period between assessments shall pay the actual reasonable costs of the division's examinations and visitations.

(B) Assessments and fees charged pursuant to this section shall be paid within fourteen days after receiving an invoice for payment of the assessment or fee.

Any assessment or fee collected is not refundable.

(C) The superintendent shall pay all assessments and fees charged pursuant to this section and all forfeitures required to be paid to the superintendent into the state treasury to the credit of the savings institutions fund established under section 1181.18 of the Revised Code.

(D) Any money deposited into the state treasury to the credit of the savings institutions fund, but not expended or encumbered by the superintendent to defray the costs of administering Chapters 1151. to 1157. of the Revised Code, shall remain in the savings institutions fund for expenditures by the superintendent in subsequent years in the administration of Chapters 1151. to 1157. of the Revised Code.

Effective Date: 09-22-2000



Section 1155.131 - [Repealed].

Effective Date: 06-30-1999



Section 1155.14 - [Repealed].

Effective Date: 09-26-1996



Section 1155.15 - Securities to be deposited with treasurer of state.

All securities or cash deposited with the superintendent of building and loan associations shall be deposited by him with the treasurer of state, who, with his sureties, shall be responsible for the safekeeping thereof. The treasurer of state shall deliver such securities only upon the written order of the superintendent.

Effective Date: 10-01-1953



Section 1155.16 - Confidentiality.

(A)

(1) Except as provided in division (B) of this section, the superintendent of financial institutions, the superintendent's agents, and employees shall keep privileged and confidential the examination reports, information obtained in an examination, or any other information obtained by reason of their official position. This section does not prevent the superintendent from properly releasing to or exchanging information relating to a savings and loan association, or its affairs, with the governor, the director of commerce, the deputy director of commerce, or representatives of state or federal financial institution regulatory authorities, or prevent such release by the association or its officers or directors, in the conduct of the business of the association.

(2) Any person who receives privileged and confidential examination reports or other information under the authority of this section is also subject to the requirements of this section and such person, knowing that such examination reports or information are privileged and confidential, shall not purposely divulge such reports or information in any manner.

(3) If the superintendent, an agent of the superintendent, or an employee of the superintendent purposely makes, or causes to be made, any false statements or reports regarding the affairs or condition of a savings and loan association, the act constitutes falsification under section 2921.13 of the Revised Code.

(B) Examination reports, information obtained in an examination, and any other information obtained by reason of the official position of the division of financial institutions shall not be discoverable from any source, and shall not be introduced into evidence, except in the following situations:

(1) In connection with criminal proceedings;

(2) When, in the opinion of the superintendent, it is necessary for the superintendent or for the agents or employees of the superintendent to take enforcement action under Chapter 1151., 1153., 1155., or 1157. of the Revised Code regarding the affairs of the savings and loan association examined;

(3) When litigation has been initiated by the superintendent in furtherance of the powers, duties, and obligations imposed upon the superintendent by Chapter 1151., 1153., 1155., or 1157. of the Revised Code;

(4) When authorized by agreements between the superintendent and financial institution regulatory authorities of this and other states, the United States, and other countries authorized by section 1155.091 of the Revised Code;

(5) When and in the manner authorized in section 1181.25 of the Revised Code.

(C) The discovery of examination reports and other related material pursuant to divisions (B)(2) and (3) of this section shall be limited to information that directly relates to the association that is the subject of the enforcement action or the litigation.

(D)

(1) No person shall fail to comply with division (A)(1), (2), or (3) of this section.

(2) Whoever violates division (D)(1) of this section is guilty of a felony of the fourth degree.

Effective Date: 06-18-2002



Section 1155.17 - Forfeiture for noncompliance.

(A)

(1) An association, director, officer, employee, or controlling person who knowingly fails to comply with the laws relating to savings and loan associations or is found to have knowingly violated or failed to comply with any final or summary cease-and-desist order issued under section 1155.02 of the Revised Code may be ordered to forfeit and pay a civil penalty in an amount fixed by the superintendent. The amount of the penalty shall be not more than ten thousand dollars for each day the noncompliance continues. In determining whether a civil penalty is appropriate and fixing the amount of a civil penalty, the superintendent shall consider all of the following factors:

(a) The seriousness of the noncompliance and the gravity of the risk occasioned by the noncompliance;

(b) The good faith efforts made by the association or individual to perform his or its obligations under or otherwise to comply with the order;

(c) The history of previous violations or unsafe or unsound practices by the association or individual that resulted in the service of a notice under division (A)(1) of section 1155.02 of the Revised Code;

(d) The financial resources of the association or individual against whom the penalty is being assessed;

(e) Any other matters as justice may require.

(2) An individual is personally liable for the payment of any civil penalty that is assessed against him under division (A)(1) of this section. No association that employs an individual, or of which an individual is a director, officer, or controlling person, shall pay, or cause to be paid, on behalf of the individual, or indemnify or otherwise reimburse the individual for paying, any civil penalty that has been assessed against that individual.

(B) Forfeitures required under division (A)(1) of this section shall be recovered by an action in the name of the state.

Effective Date: 07-14-1987



Section 1155.18 - Adopting rules giving federal rights to state associations.

Notwithstanding any provision of the Revised Code, if federal savings and loan associations organized under the "Home Owners Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461, and amendments thereto, the home offices of which are located in this state, shall possess a right, power, privilege, or benefit by virtue of statute, rule, regulation, judicial decision, or other administrative process or will possess such right, power, privilege, or benefit by virtue of a statute, rule, regulation, or other administrative process issued but not effective, which right, power, privilege, or benefit is not possessed by a building and loan association organized under the laws of this state, the superintendent of building and loan associations shall, by rule adopted in accordance with section 111.15 of the Revised Code, authorize building and loan associations organized under the laws of this state to exercise such right, power, privilege, or benefit. A rule so adopted and promulgated by the superintendent shall become effective on the date of its issuance but if such rule is issued by the superintendent in anticipation of a federal rule or regulation which has been issued but has not then become effective, the effective date of the superintendent's rule shall be the later date on which the federal rule or regulation becomes effective. If such rule adopted and promulgated by the superintendent is not enacted into law or adopted in accordance with Chapter 119. of the Revised Code within thirty months from the date such rule is issued by the superintendent, such rule shall thereupon no longer be of any force or effect; however, the superintendent may adopt the rule under section 111.15 of the Revised Code pursuant to this section for an additional thirty-month period. The superintendent of building and loan associations may upon thirty days' written notice to domestic building and loan associations revoke any rule issued by virtue of the authority of this section.

Effective Date: 05-19-1982; 04-14-2006



Section 1155.19 - [Repealed].

Effective Date: 09-26-1996



Section 1155.20 - Superintendent issuing rules and standards.

The superintendent of building and loan associations shall issue rules and standards necessary to carry out Chapters 1151., 1153., 1155., and 1157. of the Revised Code. Such rules and standards shall be issued subject to sections 119.01 to 119.13 of the Revised Code.

Effective Date: 10-30-1975



Section 1155.21 - False statements prohibited.

(A) A person may not purposely or knowingly make, circulate, send, cause, aid, procure, or permit to be made, circulated, or sent any false statement about a savings and loan association.

(B) In this section, "false statement" includes any untrue statement or rumor, produced in any manner, that:

(1) Is directly or by inference derogatory to the financial condition of a savings and loan association;

(2) Affects the solvency or financial standing of an association; or

(3) Is calculated to injure the reputation or business of an association.

(C) Any person who violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 05-19-1982



Section 1155.22 - [Repealed].

Effective Date: 07-14-1987



Section 1155.23 - Purpose of savings and loan assurance corporation.

In enacting sections 1155.23 to 1155.31 of the Revised Code, the general assembly finds that the savings and loan assurance corporation is necessary for the protection of depositors, to facilitate the orderly reopening of building and loan associations, to provide stability for financial institutions, to promote the welfare of the people of the state, to stabilize the economy, to provide employment, to assist in the development within the state of commercial, industrial, research, and distribution activities required for the people of the state, and for their gainful employment, or otherwise to create or preserve jobs and employment opportunities or improve the economic welfare of the people of the state.

Effective Date: 04-06-1985



Section 1155.24 - Savings and loan assurance corporation.

(A) The guaranty fund created pursuant to Substitute Senate Bill No. 113 of the 116th general assembly shall hereafter be known as the savings and loan assurance corporation.

(B) The corporation shall be governed by a board of trustees, which shall consist of five members.

Of these trustees, two shall be appointed by the director of commerce, two shall be appointed by the Ohio savings and loan league, both of whom shall be a representative of an association that has reopened for business pursuant to division (A) of section 1155.22 of the Revised Code, and one shall be appointed by the original four trustees from among the general public. The original four trustees shall meet to appoint the public member, who shall have no interest in a building and loan association as an officer, director, or a holder of permanent shares of any association. As soon as all five trustees have been appointed, the board shall organize by electing one of its members as its chairman.

(C) Of the trustees initially appointed to the corporation, one each of the appointees of the director and the league shall hold office for a term ending two years after the effective date of this section, the other of such appointees shall hold office for terms ending three years after the effective date of this section, and the public member shall hold office for a term ending four years after the effective date of this section. Thereafter, terms of office shall be for four years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each trustee shall hold office from the date of his appointment until the end of the term for which he was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. A trustee shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A vacancy shall be filled in the same manner as the original appointment. Three trustees constitute a quorum.

(D) There shall be no liability imposed on the part of, and no cause of action of any nature arises against, the savings association guaranty fund created pursuant to Substitute Senate Bill No. 113 of the 116th general assembly, or such funds as reorganized by Substitute Senate Bill No. 143 of the 116th general assembly as the savings and loan assurance corporation, its board of trustees, officers, agents, or employees, for any statements made in good faith by them in any reports or communications concerning institutions subject to sections 1155.23 to 1155.31 of the Revised Code, or for any administrative actions conducted in connection therewith.

(E) Chapter 1702. of the Revised Code, and all powers and rights under such chapter, apply to the corporation and its formation, except where Chapter 1702. of the Revised Code is in conflict with sections 1155.23 to 1155.31 of the Revised Code.

Effective Date: 05-21-1985



Section 1155.25 - Utilization of assets, deposits and loan proceeds.

In order to provide stability for financial institutions, to facilitate the orderly reopening of as many building and loan associations as is practicable, and to provide for the protection of depositors, and to enable such institutions and associations, if appropriate, to facilitate economic development by rendering services to industry and commerce, to assist in acquiring, constructing, enlarging, improving, and equipping property, structures, equipment, and facilities within this state, all assets, deposits, or loans received by way of transfer, assignment, pledge, hypothecation, or otherwise, by the savings and loan assurance corporation, any funding for which is provided pursuant to Substitute Senate Bill No. 113 of the 116th general assembly as supplemented by Amended Substitute Senate Bill No. 119 of the 116th general assembly and by Substitute Senate Bill No. 143 of the 116th general assembly, may, notwithstanding Section 6 of Amended Substitute Senate Bill No. 119 of the 116th general assembly, be utilized by the corporation under the direction of the board of trustees of the corporation, and subject to the approval of the superintendent, for such purposes and in such manner as it deems most appropriate, provided, however, that no such assets, deposits, or loans received by the fund shall be used for the benefit of a building and loan association for which a conservatorship was in place on March 18, 1985. The corporation may, subject to the approval of the superintendent, without limitation on the generality of the foregoing, indemnify FSLIC, FDIC, or their successor or successors, pay premiums for private insurance for building and loan associations, make capital contributions to or capital investments in, invest in notes, debentures or other obligations or securities of, or extend credit whether secured or unsecured to, release or discharge the indebtedness of, building and loan associations, any of which shall be evidenced by documents of such nature and conditions as determined by the corporation, and place certificates of assurance which shall evidence the corporation's obligation to provide funds in the event that a demand is made for such funds which certificates shall also provide a repayment schedule for the retirement of the certificates of assurance. All moneys lent by the corporation pursuant to this section shall be made subject to repayment to the corporation within not more than eight years.

Effective Date: 04-06-1985



Section 1155.26 - Authority of board of trustees where closed association unlikely to qualify for federal insurance.

(A) If the board of trustees of the savings and loan assurance corporation, with the approval of the superintendent, determines that a building and loan association is unlikely to qualify for insurance from the federal savings and loan insurance corporation (FSLIC), the federal deposit insurance corporation (FDIC), or the national credit union administration (NCUA), and that such association has not opened pursuant to divisions (A) to (D) of section 1155.22 of the Revised Code as enacted by Amended Substitute Senate Bill No. 119 of the 116th general assembly, the board of trustees may, upon petition of creditors, depositors or members holding two-thirds of the dollar amount of its debt, permit that up to twenty per cent of the claims of creditors, depositors or members of the association, as estimated by the board of trustees, be converted ratably to securities of such association or be pledged to FSLIC, FDIC, or NCUA, or both, if the board of trustees further finds that such creditors, depositors or members of such association would be likely to receive, upon liquidation, less than their stated claims, exclusive of claims as holders of securities or pledged deposits or accounts, after giving effect to such conversion or pledge.

(B) The board of trustees, with the approval of the superintendent, is authorized to create and determine the terms of such securities or pledge, and to take all other action necessary to carry out the purposes of this section as if the superintendent had the rights, powers, and authority of officers and directors of the association in question, and all voting rights of the members or stockholders of such association.

(C) Any action proposed to be taken by the board of trustees, with the approval of the superintendent pursuant to division (A) of this section is subject to approval by the court of common pleas of the county in which the principal office of such association is located upon such period for notice as such court deems necessary or appropriate in the circumstances, which period in no event will exceed seven business days, and such approval may be given without any notice or opportunity for hearing whatsoever. Any findings of fact by the superintendent, if supported by substantial evidence, shall be conclusive. Any action assented to by the holders of two-thirds in principal amount of the aggregate of the claims of the creditors shall be approved by the court.

(D) Any action authorized by this section may be taken in connection with the sale or merger of such association or the sale of all or a substantial part of its assets and the assumption of all or a substantial part of its liabilities.

Effective Date: 04-06-1985



Section 1155.27 - Converting to stock form.

A building and loan association without permanent stock may convert itself to the stock form, subject to the rules of the superintendent of building and loan associations. The superintendent shall adopt rules governing such conversions, but prior to the adoption of such rules, a building and loan association without stock may convert to the permanent stock form with the prior approval of the superintendent.

Effective Date: 04-06-1985



Section 1155.28 - Assumption of liabilities by acquiring institution.

A domestic depository institution that acquires all or any part of the assets and assumes certain of the liabilities of a building and loan association shall, if such acquisition and assumption is approved by the superintendent of building and loan associations, be responsible only for such liabilities specifically assumed and shall bear no responsibility or liability for any other debts or liabilities of such building and loan association. The superintendent may approve such an acquisition and assumption if he finds that the value of any assets acquired by the depository institution is less than the amount of liabilities assumed.

Effective Date: 04-06-1985



Section 1155.29, 1155.30 - [Repealed].

Effective Date: 07-14-1987



Section 1155.31 - Provisions prevail - depository institution defined.

(A) Sections 1155.23 to 1155.31 of the Revised Code shall apply notwithstanding any contrary or inconsistent provisions of this chapter or any other chapter of the Revised Code.

(B) "Depository institution" includes a bank, building and loan association, and credit union.

Effective Date: 04-06-1985



Section 1155.35 - Issuing administrative guidelines.

The superintendent of savings and loan associations may issue administrative guidelines that interpret the requirements of Chapters 1151., 1153., 1155., and 1157. of the Revised Code or that define specific acts, practices, or circumstances that are considered by the superintendent to be unsafe or unsound practices or that constitute participation in or consent to a violation of Chapters 1151., 1153., 1155., or 1157. of the Revised Code.

Effective Date: 07-14-1987



Section 1155.37 - Examining holding company, affiliate or subsidiary.

(A) As used in this section, "savings and loan holding company" means any company which is a savings and loan holding company as defined in 12 C.F.R. 583.11, as amended, promulgated by the federal home loan bank board pursuant to the "Savings and Loan Holding Company Act," 73 Stat. 691, 12 U.S.C. 1730a, as amended.

(B) Whenever the superintendent of savings and loan associations considers it necessary or appropriate, he may examine the affairs of any savings and loan holding company or any affiliate or subsidiary of a savings and loan association, as such affairs relate to the association. The cost of the examination shall be assessed against and paid by the savings and loan holding company or the affiliate or subsidiary examined. The assessment for an examination shall be the same as for a special examination under section 1155.06 of the Revised Code, plus documented extraordinary expenses. The superintendent may request a savings and loan holding company or the affiliate or subsidiary that is to be examined pursuant to this division to advance the estimated cost of such examination.

(C) The superintendent may enter into cooperative agreements with other state and federal savings and loan regulatory authorities to facilitate the examination of any savings and loan holding company or affiliate or subsidiary of an association that may be examined pursuant to division (B) of this section. The superintendent may accept reports of examinations and other records from such other authorities in lieu of conducting his own examination of such savings and loan holding company or affiliate or subsidiary.

Effective Date: 07-14-1987



Section 1155.41 - Policy on depositor assistance corporations.

In enacting sections 1155.41 to 1155.47 of the Revised Code, the general assembly finds that the closure of certain financial institutions in the state has impaired the credit of the citizens of this state and created a real and present danger to the state and its citizens; that the people of this state by the adoption of Section 13 of Article VIII, Ohio Constitution, have authorized the general assembly to enact laws to provide for the economic welfare of the people of this state, including the authorization of revenue bonds or other obligations issued to acquire property within the state for the purposes set forth in such Section 13; and that the creation of the depositor assistance corporation as an instrumentality of the state is necessary for the protection of depositors, to facilitate the orderly reopening of building and loan associations, to provide stability for financial institutions, to promote the economic welfare of the people of the state, to stabilize the economy, to provide employment, to assist in the development within the state of commercial activities required for the people of the state, and for their gainful employment, and otherwise to create or preserve jobs and employment opportunities or improve the economic welfare of the people of the state. Sections 1155.41 to 1155.47 of the Revised Code shall at all times be construed to further these purposes and shall not be construed to modify any right of any depositor of a depository institution against such institution or against a deposit guaranty association, except as is expressly provided in such sections.

Effective Date: 05-21-1985



Section 1155.42 - Depositor assistance corporation definitions.

As used in sections 1155.41 to 1155.47 of the Revised Code:

(A) "Acquisition" means acquiring, directly or indirectly, any voting shares of, interest in, or all or a portion of the assets (and assuming all or a portion of the liabilities) of, a depository institution whose principal office is located in this state, including without limitation the acquisition of a newly chartered bank or savings and loan association referred to in section 1155.45 of the Revised Code.

(B) "Affiliate" of any company means any person controlled by, controlling, or under common control with such company.

(C) "Acquiring bank" means a bank subsidiary of a purchaser that assumes certain of the liabilities of an insolvent depository institution.

(D) "Bank holding company act" means the "Federal Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C. 1841, et seq., as amended.

(E) "Depository institution" means an institution chartered by the state or federal government to accept deposits and includes a bank or a building and loan association.

(F) "Domestic bank holding company" means a company which is defined as a bank holding company under the bank holding company act and which on the effective date of this section conducted its principal banking business in Ohio.

(G) "Foreign bank holding company" means a company which is defined as a bank holding company under the bank holding company act and which on the effective date of this section conducted its principal banking business in a jurisdiction of the United States other than Ohio.

(H) "Insolvent depository institution" means a depository institution for which a conservator has or had been appointed and which had as of the date of such appointment at least fifty thousand deposit accounts, and includes any subsidiary thereof.

(I) "Purchaser" means a bank holding company that directly or indirectly purchases certain of the assets of, and, directly or through a bank subsidiary, assumes certain liabilities of, an insolvent depository institution.

(J) "Successor-in-interest" means any successor appointed pursuant to the provisions of Chapter 1157. of the Revised Code to all of the legal or equitable interests of a savings and loan association.

Effective Date: 05-21-1985



Section 1155.43 - Creation of depositor assistance corporation.

(A) There is hereby authorized the creation of the depositor assistance corporation as a charitable not for profit corporation to be organized under Chapter 1702. of the Revised Code to carry out such functions as may be authorized under sections 1155.41 to 1155.47 of the Revised Code.

(B) The board of trustees of the depositor assistance corporation shall consist of three trustees. Of these trustees, one shall be appointed by the director of commerce, one shall be appointed by the Ohio savings and loan league, and one shall be appointed by the first two from among the general public. Vacancies shall be filled in the same manner as the original appointment, and each trustee shall serve at the pleasure of the appointing authority.

(C) There shall be no liability imposed on the part of, and no cause of action of any nature shall arise against, the depositor assistance corporation, its board of trustees, officers, agents, or employees, the superintendent of savings and loan associations or his authorized representatives, for any statements made in good faith by them in any reports or communications concerning any institution subject to sections 1155.41 to 1155.47 of the Revised Code, or for any administrative actions conducted in connection therewith.

(D) Chapter 1702. of the Revised Code, including all provisions relating to powers and rights under such chapter, applies to the depositor assistance corporation organized under sections 1155.41 to 1155.47 of the Revised Code, except to the extent Chapter 1702. of the Revised Code is in conflict with sections 1155.41 to 1155.47 of the Revised Code.

Effective Date: 05-21-1985



Section 1155.44 - Acquiring insolvent depository institution.

(A) The depositor assistance corporation may enter into a contract for an acquisition with:

(1) A purchaser;

(2) An acquiring bank; and

(3) An insolvent depository institution or any successors-in-interest thereto;

Upon the terms and subject to the conditions specified in this section.

(B) The contract entered into under division (A) of this section shall provide:

(1) That the acquiring bank or purchaser shall agree to assume all of the deposit liabilities of the insolvent depository institution which have not been paid by the depositor assistance corporation pursuant to sections 1155.41 to 1155.47 of the Revised Code and which have not been, or will not be, paid by a deposit guaranty association established under former sections 1151.80 to 1151.92 of the Revised Code, except such deposit liabilities that may be offset against claims of the state, the insolvent depository institution or any of its subsidiaries, or any successors-in-interest thereto, against present and former directors, officers, shareholders, or agents of it or of any of its affiliates, or against agents of any of such directors, officers, or shareholders.

(2) That the acquiring bank shall be required to agree to attempt to collect or realize upon all purchased assets in the ordinary course of business as if collections were not subject to repayment of the reserve amounts provided for in such contract.

(3) That if the acquiring bank seeks to sell or compromise any purchased asset or group of assets with a book value of, or at a price, in excess of one hundred thousand dollars, the acquiring bank shall grant to the insolvent depository institution, or successors-in-interest thereto, a right of first refusal on the same terms as the proposed sale or compromise.

(4) Such other terms as the depositor assistance corporation may agree upon.

(C)

(1) In consideration of the claims and rights of depositors assigned to the depositor assistance corporation and immediately prior to the closing contemplated by the contract provided for in division (A) of this section and after the proceeds of revenue bonds issued pursuant to sections 1155.41 to 1155.47 of the Revised Code are collected, the depositor assistance corporation shall pay to a paying agent selected by the corporation, which agent may be the acquiring bank, for the accounts of depositors of the insolvent depository institution, an amount equal to one hundred per cent of the deposit liabilities of the insolvent depository institution, including accrued interest, if any, at the contractual rate agreed to by the insolvent depository institution, or successors-in-interest thereto except as provided in division (C)(4) of this section, which have not been assumed by the acquiring bank or purchaser, except those deposit liabilities that may be offset against claims of the state, the insolvent depository institution, or successors-in-interest thereto, against present or former directors, officers, shareholders, or agents of the insolvent depository institution or its affiliates, or against agents of any of such directors, officers, or shareholders, and except all sums paid to the benefit of depositors by any deposit guaranty association established under former sections 1151.80 to 1151.92 of the Revised Code.

(2) The amount paid pursuant to division (C)(1) of this section shall in all events not exceed the sum appropriated by the general assembly for purposes of implementing this section.

(3) Except a depositor by reason of deposit liabilities that may be offset against claims of the state, the insolvent depository institution, or successors-in-interest thereto, against present or former directors, officers, shareholders, or agents of the insolvent depository institution or its affiliates or against agents of any of such directors, officers, or shareholders, a depositor of the insolvent depository institution may elect to receive cash equal to such depositor's deposit from the amount paid pursuant to division (C)(1) of this section by the depositor assistance corporation. Such depositor shall be entitled to receive such cash from the depositor assistance corporation, or its paying agent, notwithstanding any contractual provision relating to the maturity of such deposit. If such depositor does not elect to receive such cash within ten days following the assumption of the insolvent depository institution's liabilities by the acquiring bank, the depositor assistance corporation through its paying agent shall make payment for the account of such depositor to the acquiring bank which, in connection with such assumption, shall have contractually agreed, subject only to applicable law and regulation, to issue its own deposit for an identical interest rate, maturity date, and other terms as the deposit for which the depositor assistance corporation is otherwise obligated to make payment. Each depositor, by electing to receive cash or permitting the payment to the acquiring bank for his account, shall be deemed to have assigned to the state any cause of action which he claims or has against the state or any of its officers or employees arising out of the insolvency of the depository institution, arising out of any action or inaction in the regulation of such institution or in the regulation of the Ohio deposit guarantee fund, arising out of information provided to the public concerning the nature of the guarantee of its deposits, or arising out of securing access to such deposits after insolvency.

(4) The interest paid to a depositor or credited to a deposit issued to him pursuant to this section shall be calculated from January 1, 1985, at a rate not exceeding the maximum interest rate payable on the same or similar deposit by a financial institution in the state of Ohio whose deposits are insured by the federal savings and loan insurance corporation.

(5) No disbursement of moneys shall be made pursuant to this section by the depositor assistance corporation or its paying agent to any present or former director, officer, shareholder, or agent of the insolvent depository institution or its affiliates, or any agent of any of such director, officer, or shareholder that is a depositor in the insolvent depository institution until all other depositors have received one hundred per cent of their deposits and the moneys loaned to the depositor assistance corporation pursuant to Section 3 of Am. Sub. H.B. 492 of the 116th general assembly have been repaid.

(D) All rights of any depositor against the insolvent depository institution with respect to any deposits paid by the depositor assistance corporation are thereby assigned and transferred by operation of law to the depositor assistance corporation in consideration of and to the extent of such payment. Upon such payment the insolvent depository institution and the superintendent of savings and loan associations, as liquidator of the insolvent depository institution, or any successors-in-interest thereto, shall grant to, and shall hereby be deemed to have granted to, the depositor assistance corporation a security interest for its benefit in all the proceeds from the following items:

(1) All assets of the insolvent depository institution or any successors-in-interest thereto, including all claims, choses in action, choate or inchoate and all other intangible assets which have not been specifically assigned and transferred to the purchaser; and

(2) All refunds, if any, payable to the insolvent depository institution or any successors-in-interest thereto under the terms of the contract entered into under division (A) of this section.

The security interest granted pursuant to division (D) of this section shall be subject to payment of administrative expenses of the liquidation of the insolvent depository institution, including expenses of collection, and to the rights of creditors of the insolvent depository institution whose claims have not been assumed by the acquiring bank to receive ratable payments from the assets of the insolvent depository institution; except that the security interest shall not be subject to the rights, if any, of any deposit guaranty association established under former sections 1151.80 to 1151.92 of the Revised Code, or its successors-in-interest or members, as a creditor or creditors. The security interest so granted shall be deemed to be perfected for all purposes without the filing of a financing statement or any other action whatsoever.

(E) Except for deposit liabilities to the extent contractually required to be assumed by the acquiring bank or the purchaser, any of the liabilities of the insolvent depository institution to be assumed by the acquiring bank or the purchaser may be assumed by any affiliate of the purchaser as may be approved by the depositor assistance corporation and the assets of the insolvent depository institution which are to be purchased by the purchaser may be transferred to either the acquiring bank or any other affiliate of the purchaser.

(F) The depositor assistance corporation may advise the superintendent as to the prosecution, settlement, compromise, or release, whether for cash or other consideration or without consideration, of all claims, rights, or choses in action in the proceeds from which it has been granted a security interest pursuant to division (D) of this section. The amount of any net recoveries paid to the depositor assistance corporation shall be deposited annually in the state treasury to the credit of the special distribution fund, which is hereby created. Such net recoveries shall not be used by the corporation for any other purpose whatsoever except operating expenses.

(G) As used in this section:

(1) "Deposit liabilities" means liabilities of an insolvent depository institution in respect of time, savings or demand deposits of the institution, or unpaid cashiers checks issued to depositors or issued to former depositors in the course of a withdrawal from an account at the institution.

(2) "Depositor" means any person or entity that directly or as a nominee owns deposit liabilities of an insolvent depository institution or has any interest therein, except as a debenture holder, or has an interest therein pursuant to the uniform gifts to minors act, except a depositor by reason of deposit liabilities that may be offset against claims of the state, the insolvent depository institution, or successors-in-interest thereto, against present or former directors, officers, shareholders, or agents of the insolvent depository institution or its affiliates or against agents of any of such directors, officers, or shareholders.

(3) "Acquiring bank" may include a domestic savings and loan association or domestic savings and loan association holding company.

Effective Date: 04-05-1991



Section 1155.45 - Converting savings and loan into bank.

(A) With the approval of, and upon the conditions imposed by, the superintendent of financial institutions and subject to division (G) of this section, a domestic or foreign bank holding company may organize, acquire, or convert one or more depository institutions into a bank chartered under the laws of this state if such bank results from the conversion of one or more savings and loan associations under this section or such bank assumes all or a significant portion, as determined by the superintendent of savings and loan associations, of the deposit liabilities of one or more savings and loan associations while acquiring, directly or indirectly, all or a significant portion, as determined by the superintendent of savings and loan associations, of the assets of the one or more savings and loan associations. The superintendent of savings and loan associations shall permit such organization, acquisition, or conversion if the superintendent makes all of the following determinations:

(1) Exigent circumstances exist such that the organization, acquisition, or conversion is necessary and in the public interest to maintain or restore the continued viability of, or prevent the probable failure of, one or more savings and loan associations;

(2) Such one or more savings and loan associations are experiencing, or recently have experienced, liquidity difficulties;

(3) The organization, acquisition, or conversion protects the best interests of the depositors and creditors of such one or more savings and loan associations;

(4) The organization, acquisition, or conversion is in the best interests of the savings and loan associations of this state; and

(5) Such savings and loan association or associations had aggregate assets of more than four hundred million dollars as of February 28, 1985; provided that an organization, acquisition, or conversion described in division (G)(2) of this section shall not require the determinations set forth in divisions (A)(1), (2), and (3) of this section; provided further that the superintendent of savings and loan associations shall not make the determinations set forth in divisions (A)(1) and (2) of this section unless within seven calendar days after May 21, 1985, the superintendent has not received an offer from a domestic bank or bank holding company or domestic savings and loan association or holding company that the superintendent determines in the superintendent's discretion satisfies the following criteria:

(a) The offer would be binding upon the offeror if accepted;

(b) The offer contains no conditions to consummation other than those set forth in the contract with the foreign bank holding company;

(c) The offeror would be likely to receive necessary governmental approvals;

(d) The offeror is a company that has the financial resources to consummate the acquisition including, but not limited to, one hundred million dollars in total assets;

(e) The offer provides for the payment by the offeror of the same (or a greater) premium than that offered by the foreign company;

(f) The offer is otherwise on the same terms, or terms manifestly more favorable, than those offered by the foreign bank holding company; and

(g) The offer would require that less, or the same amount, of the funds of the depositor assistance corporation be expended.

Upon a determination by the superintendent of savings and loan associations that the condition described in paragraph (d) of this section will be satisfied and notwithstanding any provision of Chapters 1155. and 1157. of the Revised Code to the contrary, the superintendent may make available to a domestic bank or bank holding company or domestic savings and loan association or holding company in the superintendent's offices and upon written request, information relating to the insolvent depository institution and its subsidiaries including the following: financial reports; information relating to the institution's assets, including its loan portfolio, lists of delinquencies and scheduled assets, investments (including real estate owned, leased and held for investment, and investments in subsidiaries), and its branches; information relating to its liabilities, including deposits, borrowings, and other obligations; and any other reports, studies, and information which the superintendent, in the exercise of the superintendent's discretion, may deem appropriate including any report or other information filed with or obtained by the superintendent in the exercise of the superintendent's official duties pursuant to Chapters 1155. and 1157. of the Revised Code.

An offer made by a domestic bank or bank holding company or domestic savings and loan association or holding company pursuant to this division shall be deemed to have been made in the best interest of the domestic company and with the care that an ordinarily prudent person in like position would use in similar circumstances. The superintendent may make available to an offeror under this division any information obtained in an examination or by reason of the superintendent's official position including, but not limited to, the information described in the preceding paragraph of this section.

(B) Any bank organized, acquired, or formed by conversion pursuant to this section shall be subject to the provisions of all laws of this state that are applicable to banks except that it shall be permitted to engage in, but not expand, any activity in which it or its one or more predecessor savings and loan associations were engaged directly or through a subsidiary prior to such acquisition. Such bank shall divest itself of the entity or facilities by which any such activity not otherwise authorized by law is conducted, or otherwise discontinue such activity. Such divestiture or discontinuance shall be completed within two years of the bank's acquisition, unless the superintendent of financial institutions grants an extension of not more than one year, upon a showing that a sale cannot be effected sooner without substantial loss. Such bank shall, within a reasonable period of time determined by the superintendent of savings and loan associations, make application to become an insured bank pursuant to the "Federal Deposit Insurance Corporation Act," 64 Stat. 873, 12 U.S.C.A. 1811, as amended, and attain insured status thereunder.

(C) Notwithstanding the provisions of Title XI [11] of the Revised Code, to facilitate any organization, acquisition, or conversion authorized by this section, the superintendent of savings and loan associations may without publication of notice or opportunity for a hearing approve an application to charter a de novo savings and loan association, and the superintendent of financial institutions shall, without being subject to the publication or notice requirements of section 1113.03 of the Revised Code, approve an application to charter a de novo bank within three days of the receipt of such application if the superintendent of financial institutions determines the bank meets the requirements of divisions (C)(1) and (5) of section 1113.03 of the Revised Code. Such de novo bank or savings and loan association may assume or succeed to all or a portion of the assets and liabilities of an existing savings and loan association, either directly from such existing savings and loan association or from any successor in interest thereto.

(D) Notwithstanding the provisions of Title XI [11] of the Revised Code, to facilitate an organization, acquisition, or conversion authorized by this section, the superintendent of savings and loan associations may approve the conversion of one or more savings and loan associations to a bank, and the superintendent of financial institutions may then approve the chartering of such bank under division (C) of this section. Such approvals may contain conditions to provide for the orderly transition from the business of a savings and loan association to the business of a bank.

(E) Notwithstanding the provisions of Title XI [11] of the Revised Code, to facilitate any organization, acquisition, or conversion pursuant to this section, the superintendent of savings and loan associations may approve the merger or consolidation of two or more savings and loan associations, and the superintendent of financial institutions may approve the merger or consolidation of one or more banks with one or more savings and loan associations, without being subject to any notice, publication, or hearing requirement.

(F) A depository institution that is chartered or a bank holding company that acquires all or a substantial part of the assets of, and assumes certain of the liabilities of a depository institution or depository institutions pursuant to this section shall be responsible only for such liabilities specifically assumed in connection with any organization, acquisition, or conversion approved pursuant to this section and shall bear no liability for the debts and obligations of any one or more predecessor depository institutions other than those specifically assumed or acquired in connection with any organization, acquisition, or conversion approved pursuant to this section.

(G)

(1) Except as provided in division (G)(2) of this section, the superintendent of financial institutions shall only approve the acquisition by a foreign bank holding company of a bank that results from the conversion of, or bank that assumes all or a significant portion of the deposit liabilities of, a savings and loan association that was previously in the possession of a conservator and has at least fifty thousand deposit accounts.

(2) The superintendent of financial institutions may approve one additional organization acquisition or group of acquisitions, or conversion by a foreign bank holding company of a bank or banks that results from the conversion of, or the assumption of all or a significant portion of the deposit liabilities of, one or more savings and loan associations.

(H) The principal place of business of a bank organized, acquired, or converted pursuant to this section shall be the principal place of business set forth in its articles of incorporation.

(I) The acquisition, pursuant to this section, of a bank or banks by a foreign bank holding company is hereby authorized by the laws of the state for purposes of subsection 3(d) of the Bank Holding Company Act.

Effective Date: 01-01-1997



Section 1155.46 - Acquiring bank by foreign bank holding company.

A foreign bank holding company that undertakes an organization, acquisition, or conversion described in division (G) of section 1155.45 of the Revised Code, shall be permitted to acquire banks in this state as if it were a bank holding company the operations of whose banking subsidiaries are principally conducted in this state for purposes of subsection 3(d) of the Bank Holding Company Act, provided, however that for two years from the effective date of this section such foreign bank holding company or any subsidiary or affiliate thereof may not directly or indirectly acquire any other Ohio bank in existence on the effective date of this section provided the board of directors of the Ohio bank approves and files within sixty days after such effective date with the superintendent of banks a certified copy of a resolution declaring it unavailable for acquisition by a foreign bank holding company. A bank filing such declaration pursuant to this section may subsequently declare itself available for acquisition through its board of directors by approving and filing a resolution to that effect. In any case no such foreign bank holding company or any subsidiary or affiliate thereof may directly or indirectly acquire any other Ohio bank in existence on the effective date of this section unless the board of directors of the bank to be acquired recommends such acquisition to its shareholders.

Effective Date: 05-21-1985



Section 1155.47 - Foreign acquisition time limits.

No acquisition of a bank or banks by a foreign bank holding company shall be permitted under division (A) of section 1155.45 of the Revised Code after September 30, 1985.

Effective Date: 05-21-1985



Section 1155.99 - [Repealed].

Effective Date: 07-01-1996






Chapter 1157 - POSSESSION OF SAVINGS AND LOAN ASSOCIATIONS BY SUPERINTENDENT

Section 1157.01 - Court defined; jurisdiction.

(A) As used in this chapter, "court" means the court of common pleas of the county in which the principal place of business of a savings and loan association, as set forth in its articles of incorporation, is located or of any other county determined by the superintendent of financial institutions to be appropriate under the circumstances.

(B) The court shall have exclusive original jurisdiction of any action or proceeding relating to or arising out of the taking of possession of the property and business of a savings and loan association under this chapter, whether before or after the savings and loan association is wound up and dissolved, as well as any action or other proceeding brought under this chapter.

(C) Whenever the approval of the court is required for any act under this chapter, that approval may be given with or without a hearing held upon whatever notice, if any, the court may direct, unless otherwise provided in this chapter. At a hearing, the court, by order, may approve the actions petitioned.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 07-14-1987



Section 1157.02 - Superintendent may take possession of savings and loan association - procedure.

If upon examination the superintendent of savings and loan associations finds that the affairs of a domestic savings and loan association are in an unsound or unsafe condition, that it is conducting its business in whole or in substantial part contrary to law, that it is failing to comply with the law, or that its affairs are not being conducted for the best interests of its depositors, shareholders, or creditors, he may forthwith take possession of the business and property of such savings and loan association. Upon taking possession of the business and property of a savings and loan association under this section, the superintendent shall forthwith:

(A) At the same time, post a notice on the door of each office of such savings and loan association, which notice shall state the date and time of such posting and that all the business and property of such association are in his hands, and by written notice, served personally or by registered mail or telegraph, notify all correspondent savings and loan associations, banks, and trust companies, and all other individuals, partnerships, corporations, and associations, known to him to be in possession of any assets of such association;

(B) Give notice, by advertisement in one newspaper published and of general circulation in each county in which an office of such association is located, once a week for four consecutive weeks, calling upon all persons who have claims against such association to present such claims to him and make legal proof thereof at a place and within a time not later than the last day specified in such notice;

(C) File with the clerk of the court of common pleas of the county in which the principal office of such association is located a notice to the effect that he has taken possession of the business and property of such association for the purpose of liquidation, which notice shall be entitled "In the matter of the liquidation of . . .," with the name of the association filling the blank, and shall be numbered and docketed by the clerk as an original action.

All applications, orders, inventories, claim lists, and papers in connection with the liquidation of such association shall be filed and disposed of in said proceedings. No person other than the superintendent shall become a party to such proceedings by cross-petition, answer, interpleader, or otherwise, except as provided in sections 1157.03 and 1157.08 of the Revised Code.

Upon the expiration of the time fixed in such notice by the superintendent for the presentation of claims, he shall mail a similar notice to all persons whose names appear as creditors upon the books of such savings and loan association who have not at such time presented their claims.

All claims not filed in accordance with this section shall be forever barred from participation in any of the assets of such savings and loan association, and the notice provided for in division (B) of this section shall so state, except that the claims of any creditor assumed by an acquiring bank or purchaser, as such terms are defined in section 1155.42 of the Revised Code, and the claims of any creditor which the depositor assistance corporation or a deposit guaranty association established under former sections 1151.80 to 1151.92 of the Revised Code has agreed to pay or make provision for payment of, shall not be adversely affected by the failure of such creditor to present a claim under this section.

Effective Date: 09-09-1988



Section 1157.03 - Voluntary liquidation.

(A) A savings and loan association may proceed with a voluntary liquidation and be closed only with both the consent of the superintendent of financial institutions and the prior approval of the shareholders of the savings and loan association by a vote as provided for in its articles of incorporation, if not less than a majority.

(B) Prior to instituting a voluntary liquidation, a savings and loan association shall submit to the superintendent an application for approval of its plan of voluntary liquidation and evidence satisfactory to the superintendent that the plan has been properly adopted by the savings and loan association and approved by its shareholders.

(C) A savings and loan association's plan of voluntary liquidation shall include provisions for all of the following:

(1) The settlement of all debts and liabilities, including the claims of account holders, owed by the savings and loan association;

(2) The distribution of the savings and loan association's assets that remain after the settlement of debts and liabilities to all persons entitled to them;

(3) The disposition or maintenance of any remaining or unclaimed funds, real or personal property, either tangible or intangible, or other assets, whether in trust or otherwise, including the contents of safe deposit boxes or vaults;

(4) The retention of the savings and loan association's records in accordance with section 1155.07 of the Revised Code;

(5) The date upon which the savings and loan association shall cease doing any banking business and surrender its license to the superintendent.

(D) Upon receipt of a plan of voluntary liquidation, the superintendent shall make an examination of the savings and loan association and shall consent to or deny an application for approval of a plan based upon the superintendent's evaluation of whether or not the interests of the savings and loan association's depositors and creditors will suffer by the liquidation.

(E) The superintendent's consent to an application for approval of a plan of voluntary liquidation may be subject to any condition the superintendent determines appropriate under the circumstances.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 03-17-1987



Section 1157.04 - Filing of consent; notice.

(A) If the superintendent of financial institutions consents to a voluntary liquidation, the superintendent shall cause a certified copy of the consent to be filed in the office of the secretary of state, and the savings and loan association to be liquidated shall do both of the following:

(1) Publish a notice of the voluntary liquidation once a week for four consecutive weeks in a newspaper of general circulation in the county in which the savings and loan association's principal place of business is located;

(2) Give written notice of the voluntary liquidation, either personally or by mail, to all known creditors of and all known claimants against the savings and loan association.

(B) Compliance with the notice and publication requirements of division (A) of this section satisfies any duplicate or similar notice and publication requirements of Chapter 1701. of the Revised Code.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.05 - Supervision of superintendent; authority to take possession.

(A) A voluntary liquidation of a savings and loan association shall be conducted only with the continued supervision of the superintendent of financial institutions. The superintendent may conduct any additional examinations of the savings and loan association the superintendent considers necessary or appropriate.

(B) If the superintendent has reason to conclude the liquidation of a savings and loan association is not being safely or expeditiously conducted, the superintendent may take possession of the business and property of the savings and loan association in the same manner, with the same effect, and subject to the same rights accorded the savings and loan association as if the superintendent had taken possession under the receivership provisions of this chapter. The superintendent may proceed to liquidate the affairs of the savings and loan association in the same manner as otherwise provided in this chapter.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.06 - Completion of voluntary liquidation; dissolution.

Upon completion of a voluntary liquidation, the liquidated savings and loan association shall submit to the superintendent of financial institutions all documents required under Chapter 1701. of the Revised Code for a dissolution. The superintendent shall consent to the dissolution, and shall cause a certified copy of the consent to be filed, along with the savings and loan association's dissolution documents, in the office of the secretary of state.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 05-21-1985



Section 1157.07 - Rejection of claims by superintendent.

If the superintendent of building and loan associations doubts the justice or validity of any claim against an association of whose business and property he has taken possession under section 1157.01 of the Revised Code, he may reject such claim in whole or in part, or may reject any claim of security, preference, priority, or offset against such association, and shall serve written notice of such rejection upon the claimant, either personally or by registered mail. A certificate of such rejection and a certificate of notice filed in the office of the superintendent shall be prima-facie evidence of such rejection and notice.

Any party deeming himself aggrieved by any such rejection shall bring an action against the superintendent and such association within three months after such rejection or be forever barred from asserting the rejected claim or claim of security, preference, priority, or offset; provided, that if the superintendent determines that an emergency exists requiring the expeditious liquidation of an insolvent depository institution, as such term is defined in section 1155.42 of the Revised Code, or of a depository guaranty association established under former sections 1151.80 to 1151.92 of the Revised Code in order to protect the interests of depositors of a savings and loan association, any such action shall be brought within ten days after such rejection or be forever barred, and the plaintiff shall post such bond as the court considers appropriate in the circumstances.

Effective Date: 05-21-1985



Section 1157.08 - Objections to claims not rejected by superintendent.

Objection to any claim against an association of whose business and property the superintendent of building and loan associations has taken possession under section 1157.01 of the Revised Code, which claim has not been rejected by the superintendent, may be made by any party interested by the filing of a copy of such objection with the superintendent, who shall present the objection to the court of common pleas in which the liquidation proceedings are pending, upon written notice to the claimant and to the party filing it setting forth the time and place of presentation. Such court, on or after the day fixed in such notice, shall hear the objection or refer the determination of it to a referee for report.

Effective Date: 10-01-1953



Section 1157.09 - Appointment of conservator.

The superintendent of financial institutions may appoint a conservator to take possession of the property and business of a savings and loan association and to retain possession until the savings and loan association resumes business or a receiver is appointed, as provided for in this chapter, if the superintendent finds any one or more of the following conditions:

(A) The savings and loan association is in an unsafe or unsound condition to continue the business of banking.

(B) The savings and loan association is insolvent, in that it has ceased to pay its debts in the ordinary course of business, it is incapable of paying its debts as they mature, or it has liabilities in excess of its assets.

(C) The savings and loan association has committed a violation of law that has caused or that threatens substantial injury to any of the public, the banking industry, or the savings and loan association's depositors or other creditors.

(D) The savings and loan association has refused to submit its records of account, papers, or affairs to the inspection or examination of any federal agency or the superintendent.

(E) The savings and loan association has failed to pay its deposits or obligations in accordance with the terms under which the deposits were taken or the obligations were incurred.

(F) A majority of the board of directors of the savings and loan association or a majority of its shareholders has requested the superintendent to appoint a conservator to take possession of the savings and loan association.

(G) Either all positions on the board of directors of the savings and loan association are vacant or all of the directors then in office are incapacitated or otherwise unable to perform their responsibilities.

(H) The savings and loan association has violated any court order, statute, rule, or regulation, or its articles of incorporation, and the superintendent determines the continued control of its own affairs threatens injury to any of the public, the banking industry, or the savings and loan association's depositors or other creditors.

(I) The savings and loan association's status as an insured institution has been terminated by the federal deposit insurance corporation.

Renumbered and amended as § 1157.09 by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 07-14-1987



Section 1157.10 - Compensation for conservator; appointment of agents; termination of conservatorship.

(A) If it appears to the superintendent of financial institutions that any one or more of the conditions set forth in section 1157.09 of the Revised Code exists as to any savings and loan association, the superintendent may appoint a conservator, which appointment may include the superintendent, and thereafter may dismiss or replace the conservator as the superintendent determines necessary or advisable. The superintendent may fix the compensation to be paid the conservator and the amount of the bond or other security, if any, to be required.

(B) The superintendent may, from time to time, appoint one or more special deputy superintendents as agent or agents to assist in the duties of conservatorship.

(C) The superintendent, any special deputy superintendents, or a conservator may employ and procure whatever assistance or advice is necessary in the conservatorship of the savings and loan association, and, for that purpose, may retain officers or employees of the savings and loan association as needed.

(D) The superintendent may terminate the conservatorship at any time, and may appoint a receiver for liquidation of the savings and loan association on any of the grounds provided in this chapter for appointment of a receiver.

(E) All expenses of a conservatorship shall be paid out of the assets of the savings and loan association, and shall be a lien on the savings and loan association's assets, which lien shall be prior to any other lien.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.11 - Filing of certificate of appointment.

(A) Upon the appointment of a conservator, the superintendent of financial institutions shall file a certified copy of the certificate of appointment in the office of the secretary of state, and thereafter no person shall obtain a lien or charge upon any assets of the savings and loan association for any payment, advance, clearance, or liability thereafter made or incurred, nor shall the directors, officers, or agents of the savings and loan association thereafter have authority to act on behalf of the savings and loan association or to convey, transfer, assign, pledge, mortgage, or encumber any of the savings and loan association's assets.

(B) The filing of the certificate of appointment in accordance with this section shall not be a condition to either the superintendent's taking possession of the property and business of a savings and loan association or appointing a conservator for a savings and loan association.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 05-21-1985



Section 1157.12 - Powers of conservator.

(A) A conservator, under the supervision of the superintendent of financial institutions and subject to any limitations imposed by the superintendent, shall have all of the following powers:

(1) To take possession of all books, records of account, and assets of the savings and loan association;

(2) To have and exercise, in the name and on behalf of the savings and loan association, all the rights, powers, and authority of the officers and directors of the savings and loan association and all voting rights of its shareholders;

(3) To collect all debts, claims, and judgments belonging to the savings and loan association and to take any other action, including the lending of money, necessary to the operation of the savings and loan association during the conservatorship;

(4) To execute in the name of the savings and loan association any instrument necessary or proper to effectuate the conservator's powers or perform its duties as conservator;

(5) To initiate, pursue, compromise, and defend litigation involving any right, claim, interest, or liability of the savings and loan association;

(6) To exercise all fiduciary functions of the savings and loan association as of the date of appointment as conservator;

(7) To borrow money as necessary in the operation of the savings and loan association, and to secure those borrowings by the pledge or mortgage of the assets of the savings and loan association;

(8) To abandon or convey title to any holder of a deed of trust, mortgage, or similar lien against property in which the savings and loan association has an interest, whenever the conservator determines that continuing to claim that interest is burdensome and of no advantage to the savings and loan association or its account holders, creditors, or shareholders;

(9) If done within the ordinary course of business or financial affairs of the savings and loan association and according to ordinary business terms, to sell any and all assets, to compromise any debt, claim, obligation, or judgment due to the savings and loan association, to discontinue any pending action or other proceeding, and to implement a restructuring of the savings and loan association in accordance with this chapter.

(B) Title to any assets of the savings and loan association does not vest in the conservator.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.13 - Period of conservatorship.

During the period of the conservatorship, all of the following apply:

(A) The conservator may permit the savings and loan association to continue to conduct its usual business, including the acceptance of deposits.

(B) The obligations of the savings and loan association shall continue to bear interest at the rate contracted.

(C) The conservator shall make whatever reports to the superintendent of financial institutions the superintendent may from time to time require.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.14 - Evaluation by conservator; recommendations; plan to restructure.

(A) The conservator shall evaluate the business and assets of the savings and loan association and, after conducting whatever investigations the circumstances may require, shall recommend to the superintendent of financial institutions that either the conservatorship of the savings and loan association be terminated or the superintendent appoint a receiver and the savings and loan association be liquidated as otherwise provided in this chapter. The conservator shall consult with the board of directors of the savings and loan association before making the recommendation.

(B) The conservator of the savings and loan association may submit a plan to the superintendent for approval to restructure the savings and loan association in a manner designed to return the savings and loan association to the control of its shareholders. As part of the plan, the conservator may take any steps the superintendent approves regarding the management, operations, or assets of the savings and loan association, including the sale of some or all of the savings and loan association's assets. The conservator shall consult with the board of directors of the savings and loan association regarding any proposed sale of all or substantially all of the savings and loan association's assets.

(C) The superintendent may require the conservator to submit the plan to the shareholders of the savings and loan association as provided in division (D) of this section or to submit a new or revised plan for consideration by the superintendent.

(D) If the conservator's plan is submitted to the shareholders pursuant to division (C) of this section, the superintendent shall designate the contents of notice of the vote that is to be forwarded from the conservator to the shareholders and shall designate the date upon which notice is to be forwarded. The date of the shareholder vote shall be determined by the superintendent, but shall not occur earlier than seven days or later than forty-five days after the date of the notice.

If the majority of the shareholders do not approve the plan, the superintendent may request submission of a new plan or proceed to appoint a receiver without regard to the grounds for appointment of a receiver as otherwise provided in this chapter. If the majority of the shareholders approve the plan, the superintendent may terminate the conservatorship, and the shareholders shall elect directors to manage the savings and loan association.

(E) The superintendent, at any time, including after the date notice of a vote is provided to shareholders of the savings and loan association under division (D) of this section, may revoke a previously approved plan of the conservator and either provide for, or request submission of, a new plan or proceed with receivership under this chapter.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.15 - Application to court for instructions.

The superintendent of building and loan associations, upon taking possession of the property and business of any domestic building and loan association under sections 1157.01 to 1157.29, inclusive, of the Revised Code, may, in case of doubt or difficulty, ask, by written application, for the instructions of the court of common pleas in which the liquidation proceedings provided for in such sections are pending as to the manner in which he should exercise his powers and discretion. Notice of the hearing of any such application shall be given in the manner prescribed by section 1157.11 of the Revised Code with respect to applications made under divisions (A), (B), or (C) of section 1157.10 of the Revised Code, and any person entitled to be heard on any application mentioned in section 1157.10 of the Revised Code shall be likewise entitled to be heard on the application provided for in this section.

The order of the court on such application is not a final order. By leave of court an independent suit may be brought and maintained, by any such person deeming himself aggrieved by such order, to restrain any action authorized by it.

The superintendent shall not be directed or restrained in the exercise of his powers or discretion otherwise than in a suit in equity in which it is alleged and found that he has exceeded or abused such powers and discretion.

Effective Date: 10-01-1953



Section 1157.16 - Deposit of moneys collected.

The moneys and funds collected by the superintendent of savings and loan associations in the process of liquidating a savings and loan association under sections 1157.01 to 1157.29 of the Revised Code shall be deposited subject to his order in banks or savings and loan associations organized under the laws of this state. In case of the insolvency, closing, or suspension of any such depository, such moneys and funds shall be a preferred claim and the assets of such closed depository shall be impressed with a trust with respect to them. If no such banks or savings and loan associations are conveniently located, the superintendent may deposit such moneys and funds, subject to his order and upon such terms as he imposes, in national banking associations or federally chartered savings and loan associations organized under the laws of the United States.

Effective Date: 07-14-1987



Section 1157.17 - Powers under chapter exclusive.

This chapter provides the full and exclusive powers and procedures for the liquidation of savings and loan associations under the laws of this state, and no receiver or other liquidating agent shall be appointed for that purpose except as expressly provided in this chapter.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.18 - When superintendent may take possession.

The superintendent of financial institutions may take possession of the property and business of a savings and loan association if the superintendent finds any one or more of the following conditions:

(A) The savings and loan association is in an unsafe or unsound condition to continue the business of banking.

(B) The savings and loan association is insolvent, in that it has ceased to pay its debts in the ordinary course of business, it is incapable of paying its debts as they mature, or it has liabilities in excess of its assets.

(C) The savings and loan association has refused to submit its records or affairs to the inspection or examination of any federal bank regulatory agency or the superintendent.

(D) The savings and loan association has failed to pay its deposits or obligations in accordance with the terms under which the deposits were taken or the obligations were incurred.

(E) A majority of the board of directors of the savings and loan association has requested the superintendent to appoint a receiver to take possession of the savings and loan association for the benefit of account holders, creditors, or shareholders.

(F) The savings and loan association has violated any order of a court or of the superintendent, any statute, rule, or regulation, or its articles of incorporation, and the superintendent determines the continued control of its own affairs threatens injury to any of the public, the banking industry, or the savings and loan association's depositors or other creditors.

(G) The savings and loan association's status as an insured institution has been terminated by the federal deposit insurance corporation.

(H) The savings and loan association has an impairment of paid-in capital.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 09-09-1988



Section 1157.19 - Filing of findings and certificate of appointment of receiver.

(A) Upon issuing a written finding that any one or more of the conditions set forth in section 1157.18 of the Revised Code for taking possession of a savings and loan association exists and taking possession of the savings and loan association, the superintendent of financial institutions shall file a certified copy of the finding and the notice of possession with the court.

(B) Upon the appointment of a receiver, the superintendent shall file a certified copy of the certificate of appointment in the office of the secretary of state and with the court.

(C) After the superintendent files the finding of the superintendent or the certificate of appointment of the receiver, whichever occurs first, no person shall obtain a lien or charge upon any assets of the savings and loan association for any payment, advance, clearance, or liability thereafter incurred, nor shall the directors, officers, or agents of the savings and loan association have authority to act on behalf of the savings and loan association or to convey, transfer, assign, pledge, mortgage, or encumber any assets of the savings and loan association.

(D) Upon taking possession of the savings and loan association, the superintendent shall post or cause to be posted an appropriate notice of closing at the main entrance of each of the savings and loan association's banking offices.

(E) Neither filing nor posting of notice in accordance with this section shall be a condition to either the superintendent's taking possession of the property and business of a savings and loan association or appointing a receiver for a savings and loan association.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.20 - Appointment of federal deposit insurance corporation as receiver; appointment of agents.

(A) If it appears to the superintendent of financial institutions that any one or more of the conditions set forth in section 1157.18 of the Revised Code exists as to any savings and loan association, the superintendent shall tender appointment as receiver to the federal deposit insurance corporation if any deposits in the savings and loan association are insured by the federal deposit insurance corporation, and may tender appointment as receiver to the federal deposit insurance corporation in any other case. Upon acceptance of the appointment as receiver, the federal deposit insurance corporation shall not be required to post a bond. In addition to the powers of a receiver set forth in this chapter, the federal deposit insurance corporation, as receiver, may exercise any other liquidation or receivership powers authorized by state or federal law for a receiver of a savings and loan association.

(B) If the federal deposit insurance corporation declines to accept the tendered appointment or if the superintendent is not required to tender appointment as receiver to the federal deposit insurance corporation, the superintendent may appoint, and thereafter dismiss or replace, any other receiver, including the superintendent, the superintendent determines to be necessary or advisable. The superintendent may fix the compensation to be paid the receiver and the amount of the bond or other security, if any, to be required.

(C) The superintendent may, from time to time, appoint one or more special deputy superintendents as agent or agents to assist in the duties of receivership or of liquidation and distribution. No agent so appointed shall be subject to section 1181.05 of the Revised Code.

(D) The superintendent, any special deputy superintendents, or a receiver may employ and procure whatever assistance or advice is necessary in the receivership or liquidation and distribution of the assets of the savings and loan association, and, for that purpose, may retain officers or employees of the savings and loan association as needed.

(E) All expenses of a receivership and liquidation shall be paid out of the assets of the savings and loan association, and shall be a lien on the savings and loan association's assets, which lien shall be prior to any other lien.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-16-1972



Section 1157.21 - Vesting of title.

Upon the superintendent of financial institutions' appointment of a receiver, title to all of the savings and loan association's assets shall vest in the receiver without the execution of any instrument of conveyance, assignment, transfer, or endorsement.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.22 - Powers of receiver.

(A) A receiver shall have all of the following powers:

(1) To take possession of all books, records of account, and assets of the savings and loan association;

(2) To collect all debts, claims, and judgments belonging to the savings and loan association and to take any other action, including the lending of money, necessary to preserve and liquidate the assets of the savings and loan association;

(3) To execute in the name of the savings and loan association any instrument necessary or proper to effectuate the receiver's powers or perform its duties as receiver;

(4) To initiate, pursue, compromise, and defend litigation involving any right, claim, interest, or liability of the savings and loan association;

(5) To exercise all fiduciary functions of the savings and loan association as of the date of appointment as receiver;

(6) To borrow money as necessary in the liquidation of the savings and loan association, and to secure those borrowings by the pledge or mortgage of assets of the savings and loan association;

(7) To abandon or convey title to any holder of a deed of trust, mortgage, or similar lien against property in which the savings and loan association has an interest, whenever the receiver determines that continuing to claim that interest is burdensome and of no advantage to the savings and loan association or its account holders, creditors, or shareholders;

(8) To sell any and all assets, to compromise any debt, claim, obligation, or judgment due to the savings and loan association, to discontinue any pending action or other proceeding, and to sell or otherwise transfer all or a substantial portion of the assets or liabilities of the savings and loan association;

(9) To establish ancillary receiverships in any jurisdiction the receiver determines necessary;

(10) To distribute assets in accordance with this chapter;

(11) To take any other action incident to the powers set forth in division (A) of this section.

(B) Unless specifically indicated to the contrary, the powers conferred upon a receiver under this section may be exercised without court approval. However, nothing in this section shall be construed to prevent a receiver from obtaining court approval when the receiver determines approval is appropriate under the circumstances.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-16-1972



Section 1157.23 - Notice of claims procedure; filing of claims; time limitations.

(A) The receiver shall promptly cause notice of the claims procedure to be published once a month for two consecutive months in a local newspaper of general circulation and to be mailed to each person whose name appears as a creditor upon the books of the savings and loan association, at the last address of record.

(B)

(1) All parties having claims of any kind against the savings and loan association, including prior judgments and claims of security, preference, priority, and offset, shall present their claims substantiated by legal proof to the receiver within one hundred eighty days after the date of the first publication of notice of the claims procedure or after actual receipt of notice of the claims procedure, whichever occurs first.

(2) Within one hundred eighty days after receipt of a claim, the receiver shall notify the claimant in writing whether the claim has been allowed or disallowed. The receiver may reject any claim in whole or in part, or may reject any claim of security, preference, priority, or offset against the savings and loan association. Any claimant whose claim has been rejected by the receiver shall petition the court for a hearing on the claim within sixty days after the date the notice was mailed or be forever barred from asserting the rejected claim.

(C) Any claims filed after the claim period and subsequently accepted by the receiver or allowed by the court, shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date the claims are accepted or allowed.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-30-1975



Section 1157.24 - Priority of claims.

(A) All claims against the savings and loan association's estate and expenses, proved to the receiver's satisfaction or approved by the court, shall be paid in the following order:

(1) Expenses of liquidation and receivership, including money borrowed under authority of division (A)(6) of section 1157.22 or division (A)(7) of section 1157.12 of the Revised Code and interest on it, and claims for fees and assessments due the superintendent of financial institutions;

(2) Claims given priorities under other provisions of state or federal law;

(3) Wages and salaries of officers and employees earned during the one-month period preceding the date of the savings and loan association's closing in an amount, before applicable taxes and other withholdings, that does not exceed one thousand dollars for any one person;

(4) Deposit obligations;

(5) Other general liabilities;

(6) Obligations subordinated to deposits and other general liabilities.

(B) Interest shall be given the same priority as the claim on which it is based, but no interest shall be paid on any claim until the principal of all claims within the same class has been paid or provided for in full.

(C) Any funds remaining after satisfying the requirements of divisions (A) and (B) of this section shall be paid to the shareholders.

(D) Payment on claims shall be made pro rata among claims of the kind specified in each class set forth in division (A) of this section.

(E) Subject to the approval of the court, the receiver may designate a separate class of claims consisting only of every unsecured claim that is less than, or reduced to, an amount the court approves for payment as reasonable and necessary for administrative convenience.

(F) Subject to the approval of the court, the receiver may make periodic and interim liquidating dividends or payments.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.25 - Rejection, ratification or assignment of executory contracts.

(A) Within one hundred days after the date of the closing of a savings and loan association, a receiver may reject any executory contract to which the savings and loan association is a party without any further liability on the part of the savings and loan association or the receiver. The receiver's election to reject an executory contract creates no claim for compensation other than compensation accrued to the date of termination or for actual damages.

(B) A receiver may ratify and assign any executory contract to which the savings and loan association is a party notwithstanding the existence of a provision in the contract permitting the termination of the executory contract, or prohibiting, conditioning, or requiring consent to any assignment of the executory contract, upon the insolvency of the savings and loan association or the appointment of a receiver.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-11-1955



Section 1157.26 - Federal deposit insurance corporation; subrogation of rights.

Whenever the federal deposit insurance corporation pays or makes available for payment the insured deposit liabilities of a savings and loan association, the federal deposit insurance corporation, whether or not it acts as receiver, shall be subrogated to the extent of the payments to all rights of depositors against the savings and loan association.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-30-1975



Section 1157.27 - Appointment of successor.

(A) The receiver may appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed savings and loan association as trustee, administrator, executor, guardian, agent, or in any other fiduciary or representative capacity. The successor's duties and obligations commence upon appointment to the same extent they are binding upon the former savings and loan association and as though the successor had originally assumed the duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed savings and loan association is named or appointed in wills, whenever probated, or to which it is appointed by any other instrument, court order, or operation of law.

(B) Within sixty days after appointment, the successor shall give written notice, insofar as practicable, to all interested parties named in the books and records of the savings and loan association or in trust documents held by it, that the successor has been appointed in accordance with state law.

(C) Nothing in this section shall be construed to impair any right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 11-17-1969



Section 1157.28 - Effect of filing superintendent's findings or certificate of appointment of receiver.

(A) The filing with the court of the finding of the superintendent of financial institutions or the certificate of appointment of the receiver, whichever occurs first, operates as an automatic stay from the date of the filing, subject to the court granting a motion for relief from the stay, applicable to all entities, of both of the following:

(1) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the savings and loan association that was or could have been commenced before the filing;

(2) The enforcement against the savings and loan association of a judgment or other claim obtained before the filing, including claims of security, preference, priority, and offset.

(B) Upon the filing with the court of the finding of the superintendent or the certificate of appointment of the receiver, whichever occurs first, any other pending judicial, administrative, or other action or proceeding against the savings and loan association shall, upon motion of the receiver, be consolidated into one action or transferred as a separate matter before the presiding judge of the court having jurisdiction of the receivership, subject, however, to the automatic stay provided in division (A) of this section. Subject to the receiver's option to have an action later consolidated or transferred, any action commenced after the superintendent's filing shall be filed as a separate matter before the presiding judge in the court having jurisdiction over the receivership.

(C) The superintendent, prior to the appointment of a receiver, or the receiver, after its appointment, shall be the only party named in an action involving a savings and loan association subject to this chapter.

(D) Any action seeking to enjoin the superintendent's order appointing a receiver of a savings and loan association shall be brought prior to the date the receiver sells all or substantially all of the assets of the savings and loan association, prior to the date the receiver transfers all or substantially all of the insured deposits to an assuming institution, or within ten days after the issuance of the order, whichever is earliest.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 1157.29 - Order declaring savings and loan association properly wound up and resolved.

(A) When a receiver has completed the liquidation of a savings and loan association, the receiver shall, with notice to the superintendent of financial institutions, petition the court for an order declaring the savings and loan association properly wound up and dissolved.

(B) After whatever notice and hearing, if any, the court may direct, the court may make an order declaring the savings and loan association properly wound up and dissolved. The order shall do both of the following, to the extent applicable:

(1) Declare all of the following:

(a) The savings and loan association has been properly wound up.

(b) All known assets of the savings and loan association have been distributed according to the distribution priorities set forth in this chapter.

(c) The savings and loan association is dissolved.

(2) If there are known debts or liabilities, describe the provision made for their payment, setting forth whatever information may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(C) The order shall confirm a plan by the receiver for the disposition or maintenance of any remaining real or personal property or other assets, whether held in trust or otherwise and including the contents of safe deposit boxes or vaults, held by the savings and loan association for its account holders, creditors, lessees, or shareholders. The plan shall include written notice to all known owners or beneficiaries of the assets, to be sent by first class mail to each individual's address as shown on the records of the savings and loan association.

(D) The court may make whatever additional orders and grant whatever further relief it determines proper upon the evidence submitted.

(E) Once the order is made declaring the savings and loan association dissolved, the corporate existence of the savings and loan association shall cease, except for purposes of any necessary additional winding up.

(F) Once the order is made declaring the savings and loan association dissolved, the receiver shall promptly file a copy of the order, certified by the clerk of the court, with both the secretary of state and the superintendent.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 03-17-1987



Section 1157.30 - Destruction of records.

Subject to the approval of the court, the receiver may destroy the records of the savings and loan association after the receiver determines there is no further need for them. However, the receiver shall not destroy the records earlier than six months after the date the savings and loan association is declared dissolved by the court.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.



Section 1157.33 - Actions for damages; limitations on liability.

(A) No damages may be awarded in a proceeding brought pursuant to this chapter challenging any action by the superintendent of financial institutions, special deputy superintendent, receiver, or conservator, or any employee of any of them, or any person retained for services under this chapter. Any action for damages shall be brought in the court as a separate action.

(B) The superintendent, special deputy superintendent, receiver, conservator, or any employee of any of them, or any person retained for services under this chapter, is not subject to any civil liability or penalty, or to any criminal prosecution, for any error in judgment or discretion made in good faith in any action taken or omitted in an official capacity under this chapter.

(C) The superintendent, special deputy superintendent, receiver, conservator, or any employee of any of them, or any person retained for services under this chapter, is not liable in damages for any action or failure to act unless it is proved by clear and convincing evidence in court that the action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to any of the savings and loan association, its shareholders, its depositors, or its creditors, or undertaken with reckless disregard for the best interests of any of the savings and loan association, its shareholders, its depositors, its creditors, or the public.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.






Chapter 1161 - SAVINGS BANKS - ORGANIZATION

Section 1161.01 - Savings bank - organization definitions.

(A) In sections of the Revised Code making reference to savings banks and to the division of savings banks or the division of financial institutions:

(1) "Savings bank" means a corporation that has its home office located in this state, that is organized for the purposes of receiving deposits and raising money to be loaned to its members or to others, and that maintains at least sixty per cent of its total assets in the housing-related and other investments set forth in section 7701(a)(19)(C) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended. "Savings bank" does not include banks, savings and loan associations, or credit unions.

(2) "Foreign savings bank" means a savings bank organized under the laws of another state, the home office of which is located outside this state.

(3) "Controlling person" means any person or entity which, either directly or indirectly, or acting in concert with one or more other persons or entities, owns, controls, or holds with power to vote, or holds proxies representing, fifteen per cent or more of the voting shares or rights of a savings bank or controls in any manner the election or appointment of a majority of the directors of a savings bank. However, a director of a savings bank is not deemed to be a controlling person of the savings bank based upon the director's voting, or acting in concert with other directors in voting, proxies obtained in connection with a solicitation of proxies or obtained from savings account holders and borrowers if such proxies are voted as directed by a majority of the entire board of directors of the savings bank, or of a committee of the directors if the committee's composition and authority are controlled by a majority vote of the entire board and if its authority is revocable by such a majority.

(4) "Division of savings banks" may be used interchangeably with, and for all purposes has the same meaning as, "division of financial institutions."

(5) "Another state" means any state of the United States other than this state, and includes the District of Columbia and any other territory, insular possession, or political subdivision of the United States.

(6) "Banking office" means an office or other place at which a savings bank receives money or its equivalent from the public for deposit and conducts the general business of a savings bank. "Banking office" does not include any of the following:

(a) Any location at which a savings bank receives, but does not accept, cash or other items for subsequent deposit, such as by mail or armored car service or at a lock box or night depository;

(b) Any structure located within five hundred yards of a banking office and operated as an extension of the services of the banking office;

(c) Any remote service unit or automated teller machine owned, leased, or operated by a savings bank;

(d) Any facility located within the geographical limits of a military installation at which a savings bank only accepts deposits and cashes checks;

(e) Any location at which a savings bank takes and processes applications for loans and from which it may disburse loan proceeds, but does not accept deposits;

(f) Any location at which a savings bank is engaged solely in providing administrative services for its own operations or for other financial institutions.

(7) "Branch" means a banking office that is not also the savings bank's principal office consistent with its articles of incorporation.

(8) "Superintendent" or "superintendent of savings banks" means the superintendent of the division of financial institutions of this state. Whenever the division or superintendent of savings banks is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the division or superintendent of financial institutions, as the case may be.

(9) "Savings and loan association" means a domestic association, a foreign savings association, or a foreign federal association, as defined in section 1151.01 of the Revised Code.

(10) "Bank" has the same meaning as in section 1101.01 of the Revised Code.

(B) For purposes of any chapter of the Revised Code, except Chapters 1101., 1103., 1105., 1107., 1109., 1111., 1113., 1115., 1117., 1119., 1121., 1123., 1125., 1127., 1133., 1151., 1153., 1155., 1157., 1161., 1163., 1165., and 1181. of the Revised Code, "building and loan association," "savings and loan association," or "financial institution" includes a savings bank as defined in section 1161.01 of the Revised Code, unless the context clearly requires otherwise.

Effective Date: 05-21-1997



Section 1161.02 - Application of corporation laws.

A savings bank shall be organized, governed, and conducted under the general laws of this state relating to corporations, except as otherwise provided in this chapter and Chapters 1163. and 1165. of the Revised Code. Upon receipt of articles of incorporation, and all papers relating thereto, for a savings bank, the secretary of state shall forthwith transmit to the superintendent of savings banks a copy of such articles and shall not record them until authorized to do so by the superintendent.

No savings bank shall be certified by the superintendent for the commencement of business in this state, nor shall a savings bank transact business in this state, unless its accounts are insured by the federal deposit insurance corporation.

Effective Date: 10-23-1991



Section 1161.03 - Certification by superintendent to secretary of state.

Upon receipt from the secretary of state of a copy of the articles of incorporation of a proposed savings bank, the superintendent of savings banks shall immediately examine all the facts connected with the formation of such proposed corporation, including its location and proposed incorporators, and if it appears that such corporation, if formed, will be entitled to commence the business for which it is organized, the superintendent shall so certify to the secretary of state, who shall thereupon record the articles.

The superintendent may refuse to certify to the secretary of state, if upon such examination he has reason to believe that the proposed corporation is to be formed for any business other than legitimate savings bank business, that the character and general fitness of the persons proposed as incorporators in such corporation are not such as to command the confidence of the community in which such corporation is proposed to be located, that the public convenience and advantage will not be promoted by its establishment, that the name of the proposed corporation is likely to mislead the public as to its character or purpose, or that the proposed name is the same as one already appropriated by any existing savings bank, bank, or savings and loan association in this state or so similar thereto as to be likely to mislead the public.

Effective Date: 10-23-1991



Section 1161.04 - Recording of articles of incorporation.

Upon receipt of the certificate provided for in section 1161.03 of the Revised Code from the superintendent of savings banks, the secretary of state shall record the savings bank's articles of incorporation and shall thereupon furnish one copy thereof, certified by him, to the incorporators, and one copy to the superintendent to be filed in his office. All certificates thereafter filed in the office of the secretary of state relating to the corporation shall be recorded, and a certified copy thereof shall be forthwith furnished to the superintendent and filed in his office.

Effective Date: 10-23-1991



Section 1161.05 - Approval required for establishment or relocation.

(A) No savings bank shall establish more than one banking office, maintain branches, or relocate any branch, except with the prior written approval of the superintendent of financial institutions.

(B) A savings bank may establish a branch at any of the following locations:

(1) Any location in this state;

(2) Any location in another state;

(3) Any location outside the United States.

(C) The superintendent may condition approval of a branch at a location in another state or outside the United States on an agreement satisfactory to the superintendent that provides for the frequency and method of, and the reimbursement of expenses for, examining the branch.

Effective Date: 05-21-1997



Section 1161.06 - Advance written notice of use of temporary quarters.

Any savings bank that conducts the business of an office or branch at temporary quarters during construction or alteration of its regular quarters shall give advance written notice to the superintendent of savings banks of the place and estimated time of such arrangement and shall give prompt written notice to the superintendent of the actual time of return to the regular quarters. No savings bank shall continue such arrangement for longer than two years or at a location more than one-half mile from the regular quarters without the prior written approval of the superintendent.

Effective Date: 10-23-1991



Section 1161.07 - Branches of foreign savings bank.

(A) Except as otherwise provided in this section and section 1161.76 of the Revised Code, only a savings bank may establish and maintain a branch in this state.

(B)

(1) A foreign savings bank may, upon receiving the approval of the superintendent of financial institutions, establish a branch in this state by creating a new branch or by agreeing to assume all or substantially all of the deposit liabilities of an existing branch of a bank, savings bank, foreign savings bank, or savings and loan association, which branch is located in this state. The superintendent shall not grant approval unless both of the following conditions are met:

(a) The foreign savings bank provides evidence to the superintendent that its accounts are insured by the federal deposit insurance corporation.

(b) The superintendent determines, in the superintendent's discretion, that the laws of the state in which the foreign savings bank has its home office, which laws are in effect at the time the foreign savings bank is seeking approval under this section, permit a savings bank organized under this chapter to establish a new branch or assume all or substantially all of the deposit liabilities of an existing branch of a bank, savings bank, foreign savings bank, or savings and loan association, as the case may be, in that other state on terms that are, on the whole, substantially no more restrictive than those established under this section.

(2) If a foreign savings bank that maintains a branch in this state withdraws from the federal deposit insurance corporation, its authority to maintainan branch in this state is terminated.

(3) A foreign savings bank that seeks to establish additional branches in this state or to relocate branches is subject to divisions (B)(1) and (2) of this section and section 1161.05 of the Revised Code, unless otherwise provided by federal law.

Effective Date: 05-21-1997



Section 1161.071 - Providing services to another financial institution's customers.

(A) With the written approval of the superintendent of savings banks, a savings bank may contract with one or more other savings banks, banks, and savings and loan associations to provide services to the contracting savings bank's customers at any or all of the offices of the other savings banks, banks, and savings and loan associations as if the offices of the other savings banks, banks, and savings and loan associations were offices of the contracting savings bank.

(B) The superintendent shall approve or disapprove a savings bank's request for approval of a contract authorized by division (A) of this section within thirty days after accepting a savings bank's application for the superintendent's approval of the contract.

(C) In determining whether to approve or disapprove a contract authorized by division (A) of this section, the superintendent shall consider all of the following:

(1) The adequacy of the management of the contracting savings bank and the other savings banks, banks, and savings and loan associations;

(2) The adequacy of the capital and stated capital of both the contracting savings bank and the other savings banks, banks, and savings and loan associations;

(3) The adequacy of the operations and controls of the contracting savings bank and the other savings banks, banks, and savings and loan associations;

(4) Whether the contract is being used to avoid application of the criteria for establishing a branch under section 1161.05 of the Revised Code or any kind of business combination under section 1161.76 or 1161.77 of the Revised Code.

(D) This section does not authorize a contracting savings bank to establish new deposit accounts, extend credit, or create new business relationships through offices of the other savings banks, banks, and savings and loan associations.

Effective Date: 10-01-1996



Section 1161.08 - Commencing business.

A savings bank that fails to commence business within one year from the date of the issuance of its articles of incorporation pursuant to section 1161.04 of the Revised Code shall cease to exist, and its articles of incorporation shall be void.

Effective Date: 10-23-1991



Section 1161.09 - Utilization of words suggesting that person or entity is engaged in savings bank business.

(A) A savings bank, savings and loan association, or bank may use in its name, with other words not forbidden by law, any of the following words or combinations of words: "savings," "building," "loan," "savings and loan," "building and loan," "bank," "banker," or "banking."

(B) Except as provided in division (A) of this section, no person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless the person or entity is lawfully authorized to do business in this state under this chapter and actually is engaged in carrying on a savings bank business, shall do business under any name or title that contains the terms "savings bank," "savings bank company," or words of similar import, or use any name or sign or circulate or use any letterhead, billhead, circular or paper whatever, or advertise or represent in any manner that indicates that the person's or entity's business is the character or kind of business carried on or transacted by a savings bank or that leads any person to believe that the person's or entity's business is that of a savings bank.

(C) Upon application by the superintendent of financial institutions or any savings bank, a court of competent jurisdiction may issue an injunction to restrain any entity from violating or continuing to violate division (B) of this section.

(D) Division (B) of this section does not apply to any corporation or association formed for the purpose of promoting the interests of savings banks or other similar institutions, banks organized under Chapter 1101. of the Revised Code, or savings and loan associations organized under Chapter 1151. of the Revised Code.

Effective Date: 09-29-1999



Section 1161.10 - Authorized capital.

(A)

(1) When capital stock is mentioned in the articles of incorporation of a savings bank, it means the authorized capital. The organization of the savings bank may be completed and business commenced when a sum equal to five per cent of the authorized capital is subscribed and paid in and the names and addresses of its officers and not less than two copies of its constitution and bylaws have been filed with and approved by the superintendent of savings banks.

(2) No corporation shall transact any business, except a business that is incidental and necessary to its preliminary organization, until it has been authorized by the superintendent to do so.

(3) No amendment to the constitution or bylaws shall become effective until approved by the superintendent.

(4) The authorized capital of the corporation shall be not less than two million dollars nor more than ten million dollars, as the superintendent may determine. In addition, the superintendent may, in his discretion, fix the amount of reserve funds to be established by the sale of the stock at a premium and the amount of the expense fund for operating losses to be created by nonrefundable contributions.

(5) Five years after the savings bank commences business, any remaining balance in the expense fund shall be transferred to the reserve funds, if the savings bank is on a profitable operating basis as determined by the superintendent.

(B) The stock sold by any savings bank shall be accounted for to the savings bank in the full amount paid for it. No commission or fee shall be paid for selling the stock. The superintendent shall refuse authority to commence business to any savings bank if commissions, contributions, or fees have been paid or contracted to be paid, directly or indirectly, by anyone, for selling or securing subscriptions for stock in the savings bank.

(C) Division (B) of this section does not apply to any sale of stock by a savings bank after authority has been given to the savings bank to commence business under section 1161.12 of the Revised Code or after it has converted from a savings and loan association pursuant to section 1161.63 of the Revised Code or from a bank pursuant to section 1161.631 of the Revised Code.

Effective Date: 10-23-1991



Section 1161.11 - Savings bank organized as mutual savings bank without stock.

(A) A savings bank may be organized under this chapter as a mutual savings bank without stock, the capital of which is in the form of savings deposits, or a mutual savings bank organized under this chapter may convert itself into a mutual savings bank without stock, the capital of which is in the form of savings deposits, by amendment of its articles of incorporation and constitution in the manner set forth in division (C) of section 1161.67 of the Revised Code. Upon conversion, the savings bank is subject to the limitations of this section and section 1161.29 of the Revised Code.

(B) A depositor of the savings bank shall be a voting member and joint owner of the savings bank upon the terms and conditions provided by the articles of incorporation, constitution, and bylaws of the savings bank.

(C) The capital of the savings bank shall be in the form of savings deposits and shall be maintained at a level equal to the amount which would be applicable if the savings bank had not converted itself into a savings bank without stock.

(D) Upon conversion, the holders of shares or stock shall become depositors of the savings bank without further action by them and they shall have all the rights of depositors as set forth in this section. The amount of the savings deposits shall be a sum equal to the value of the shares or stock as shown on the books and records of the savings bank.

(E) In the event of a voluntary or involuntary liquidation, dissolution, or winding up of the savings bank or in the event of any other situation in which the priority of the savings deposits of the savings bank is in controversy, all the savings deposits, to the extent of their withdrawal value, shall be debts of the savings bank not having priority, other than any priority arising or resulting from consensual subordination, over other general creditors of the savings bank and, in addition, the savings deposits shall have the same right to share in the remaining assets of the savings bank that they would have if they were shares or stock.

(F) Whenever "share" or "stock" appears in this chapter or Chapter 1163. or 1165. of the Revised Code or in any other section of the Revised Code referred to directly or incorporated by reference in those chapters, unless the context otherwise requires, the term means savings deposits in respect of any savings bank without stock. Whenever "shareholder" appears in those chapters or sections, unless the context otherwise requires, it means depositor in respect of such savings banks. Whenever "dividend" appears in those chapters or sections, unless the context otherwise requires, it means interest in respect of such savings banks.

Effective Date: 10-23-1991



Section 1161.111 - Converting to stock form.

A savings bank without permanent stock may convert itself to the stock form, subject to the rules of the superintendent of savings banks. The superintendent shall adopt rules governing such conversions, but prior to the adoption of the rules, a savings bank without stock may convert to the permanent stock form with the prior approval of the superintendent.

Effective Date: 10-23-1991



Section 1161.12 - Authorization to commence business.

When a certificate, signed by the president, secretary, or treasurer of an incorporated savings bank, is transmitted to the superintendent of savings banks notifying him that the required amount of capital stock of the corporation is subscribed and paid in and that the corporation has complied with all the provisions of law required before it can be authorized to commence business, the superintendent shall examine its affairs and ascertain especially the amount of money paid in on account of its capital, the name and place of residence of each director, the amount of capital stock paid in of which each director is the owner in good faith, the financial condition of the corporation, the adequacy of its capital, its future earnings prospects, the general character of its management, the convenience and needs of the community to be served, and whether the corporation has complied with all the provisions of law required to entitle it to engage in business. If upon the examination of these and any other facts which may come to his knowledge, the superintendent finds that the corporation is entitled to commence business, he shall give it a certificate under his hand and official seal that it has complied with all the requirements of law and is authorized to commence business. The superintendent shall not issue the certificate or certify to the secretary of state that the corporation is entitled to commence business if upon the examination the superintendent has reason to believe that the accounts of the savings bank will not be insured by the federal deposit insurance corporation upon the commencement of business.

Effective Date: 10-23-1991



Section 1161.13 - Interim savings bank.

Notwithstanding the definition of "savings bank" set forth in division (A)(1) of section 1161.01 of the Revised Code, the superintendent of savings banks may authorize the secretary of state to record articles of incorporation of an interim savings bank organized under this chapter to facilitate a merger, consolidation, or acquisition of an existing savings bank, or to facilitate any other transaction the superintendent may approve. In connection with the merger, consolidation, acquisition, or transaction, the superintendent may waive the minimum authorized capital requirements of section 1161.10 of the Revised Code and the statutory reserve and net worth requirements established pursuant to section 1161.53 of the Revised Code, and may deviate from the provisions relating to the consideration of applications to organize a savings bank as set forth in this chapter. In the event that the merger, consolidation, or acquisition or transaction does not occur within a one-year period after the date upon which the interim savings bank is incorporated, its articles of incorporation shall be declared void by the superintendent. This one-year period may not be extended.

Effective Date: 10-23-1991



Section 1161.14 - Maintaining books and records.

Every savings bank shall keep books and records in which shall be entered the name and the last known address of each stockholder; the number of shares, fractions of shares, or stock deposits held by each; the time each person became a stockholder; and all transfers of stock, stating the time when made, the number of shares or of stock deposits transferred, and by whom they were transferred. A list of shareholders shall be exhibited by the savings bank to shareholders or their authorized representative as the constitution or bylaws of the savings bank may provide.

Effective Date: 10-23-1991



Section 1161.15 - Notice of shareholder meeting.

Whenever shareholders of a savings bank are required or authorized to elect directors or to take any other action at a meeting, either annual or special, a notice of the meeting shall be given by either of the following methods:

(A) By publication, once each week on the same day of the week for three consecutive weeks immediately preceding the date of the meeting in a newspaper published in and of general circulation in the county in which the principal office of the savings bank is located, of a notice containing the name of the savings bank and the purpose, place, date, and hour of the meeting;

(B) By notice served upon or mailed to shareholders as provided in section 1701.41 of the Revised Code.

Effective Date: 10-23-1991



Section 1161.16 - Directors' terms.

The directors of a savings bank may be elected for any term not less than one nor longer than three years. If the term is longer than one year, it shall be so arranged that, as nearly as possible, the terms of an equal number of directors will expire each year.

Effective Date: 10-23-1991



Section 1161.17 - Quorum.

A majority of all directors of a savings bank is necessary to constitute a quorum for the transaction of business by its board of directors. Except as otherwise provided by law or in the constitution or bylaws of the savings bank, the acts of a majority of the directors who are present, at a meeting at which a quorum is present, are the acts of the board.

Effective Date: 10-23-1991



Section 1161.18 - Meetings of board of directors - committees.

(A)

(1) A savings bank's board of directors shall meet monthly unless the savings bank's constitution provides for a different frequency of meetings, which shall not be less than quarterly.

(2) Division (A)(1) of this section does not prohibit either of the following:

(a) More frequent meetings of a savings bank's board of directors than required by division (A)(1) of this section;

(b) The superintendent of financial institutions requiring a savings bank's board of directors to meet more frequently than required by division (A)(1) of this section if the superintendent determines more frequent meetings are appropriate because of circumstances regarding the savings bank.

(B) A savings bank's constitution may authorize the board of directors to do both of the following:

(1) Create an executive committee or any other committee of the board of directors, each consisting of at least three directors;

(2) Delegate to an executive committee or other committee of the board of directors described in division (B)(1) of this section, any authority of the board of directors, however conferred, other than the authority to fill vacancies on the board of directors or to fill vacancies on a committee of the board of directors.

(C) All of the following apply to any executive committee or other committee described in division (B) of this section:

(1) The board of directors may appoint one or more of the directors as alternate members of a committee of the board of directors to take the place of any absent member at any meeting of the committee of the board of directors.

(2) Each committee of the board of directors serves at the pleasure of the board of directors, acts only in intervals between meetings of the board of directors, and is subject to the control and direction of the board of directors.

(3) Unless otherwise provided in the constitution or ordered by the board of directors, a committee of the board of directors may act by a majority of its members at a meeting or by a writing or writings signed by all of its members.

(4) An act or authorization of an act by a committee of the board of directors that is within the authority delegated to the committee is as effective for all purposes as an act or authorization of an act done by the board of directors.

Effective Date: 10-23-1991; 04-06-2007



Section 1161.19 - Compensating directors and officers.

(A) The compensation of the directors of a savings bank shall be fixed by the stockholders, or, in the case of a savings bank without permanent stock, by the members, at the annual meeting. The compensation of directors shall be reasonable in relation to the services performed and the financial condition of the savings bank. A director also may be a salaried officer of the savings bank, but a majority of the directors shall not be salaried officers of the savings bank.

(B) The directors of a savings bank shall set the compensation of the chief executive officer of the savings bank. The compensation of all officers of the savings bank shall be reasonable in relation to the services performed and the financial condition of the savings bank.

(C) The superintendent of savings banks, in accordance with Chapter 119. of the Revised Code, may adopt rules regarding the composition of the board of directors of a savings bank.

Effective Date: 10-23-1991



Section 1161.20 - Receiving unlawful fee, commission or gift.

(A) No director, officer, employee, or attorney of a savings bank shall knowingly, directly or indirectly, stipulate for, assent to receive, or receive anything of value as a fee, commission, or gift from any person or corporation other than the savings bank making the loan, for procuring, endeavoring to procure, or performing any service, except reasonable attorney's fees and appraisal fees for services, in connection with any loan from or investment by the savings bank.

(B) Whoever violates division (A) of this section is disqualified from acting as a director, officer, employee, or attorney of any savings bank within this state for five years after the date he is convicted of the violation.

Effective Date: 10-23-1991



Section 1161.21 - Oaths.

Each director, officer, and member of an appraisal committee of a savings bank, when appointed or elected, shall take an oath that he, so far as the duty devolves upon him, will diligently and honestly administer the affairs of the savings bank, and will not knowingly violate, or willingly permit to be violated, any law applicable to the savings bank. The oath shall be subscribed by the person making it and certified by an officer authorized to administer oaths. A copy shall be filed in the records of the savings bank.

Effective Date: 10-23-1991



Section 1161.22 - Removal of director or officer.

(A)

(1) Every director and officer of a savings bank is subject to removal by the superintendent of savings banks on any of the following grounds:

(a) Knowingly participating in or consenting to a violation of this chapter or Chapter 1163. or 1165. of the Revised Code, regardless of whether the participation or consent is defined or interpreted in a guideline issued pursuant to section 1163.26 of the Revised Code;

(b) Knowingly participating in or consenting to any unsafe or unsound practice in conducting the business of the savings bank, regardless of whether the practice is defined or interpreted in a guideline issued pursuant to section 1163.26 of the Revised Code;

(c) Failure to properly perform his obligations under, or failure to comply with a final or summary cease-and-desist order issued under division (A) or (B) of section 1163.03 of the Revised Code, or failure to pay a civil penalty assessed under division (B) of section 1163.21 of the Revised Code.

(2) Removal under division (A)(1) of this section shall occur only after a hearing, written notice of which, together with a statement of charges, has been sent by registered mail ten days in advance to the director or officer. Pending an investigation by and a hearing before the superintendent, the director or officer shall not act for the savings bank. The hearing shall be held not later than fifteen days after the notice has been sent by the superintendent, and shall comply with section 119.09 of the Revised Code.

(B) Whenever the superintendent issues a removal order, the aggrieved party, within thirty days after notice of his removal, may file in the court of common pleas of Franklin county, or of the county in which the savings bank in question has its principal place of business, a petition against the superintendent officially, as defendant, alleging the facts upon which he relies for a reversal of the action of the superintendent complained of and praying for a reversal thereof. Immediately upon filing the petition, summons shall be issued to the sheriff of Franklin county to be served on the superintendent. The summons shall be returnable within five days from its date, and in all other respects shall be made as in civil actions. Upon service of the summons in accordance with this division, the allegations of the petition shall be deemed to stand denied without pleading and the cause shall be advanced and heard without delay.

(C) Except as otherwise provided in this division, any person who is removed as a director or an officer of a savings bank by the superintendent under division (A) of this section, and who either does not appeal his removal or whose removal is upheld upon appeal, is forever disqualified from serving as a director or an officer of any savings bank. If, however, the superintendent, upon written application of the person removed, and pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, finds a compelling reason for removing the disqualification of this division, he may issue an adjudication order removing the disqualification and declaring the person again eligible to serve as a director or an officer of a savings bank.

(D) The superintendent may send notice of a removal order to any state or federal government agencies he considers appropriate.

Effective Date: 10-23-1991



Section 1161.23 - Receiving deposits.

(A)

(1) A savings bank may receive money on deposit or stock deposits from any persons, firms, corporations, and courts, or their agents, officers, and appointees, and may pay interest thereon. When the deposits are made to the joint account of two or more persons, whether adults or minors, with a joint order to the savings bank that the deposits or any part thereof are to be payable on the order of any of the joint depositors, and to continue to be so payable notwithstanding the death or incapacity of one or more of the persons making them, the account shall be payable to any of the survivors or order notwithstanding the death or incapacity. No recovery shall be had against the savings bank for amounts so paid and charged to the account. A savings bank may charge fees in connection with the administration of accounts and deposits established under this chapter.

(2) A savings bank may receive deposits of moneys of the state, or any county or subdivision of the state, pursuant to and in compliance with Chapter 135. of the Revised Code.

(3) Subject to regulation of the United States treasury department, a savings bank may act as a depository for federal taxes and as a treasury tax and loan depository. A savings bank may permit these accounts to be subject to immediate withdrawal.

(B) In addition to the custodian power authorized by division (A) of this section, a savings bank may specifically serve as custodian for any fund which qualifies, at the time the savings bank becomes custodian, for tax treatment under section 408 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

Effective Date: 10-23-1991



Section 1161.24 - Serving as trustee.

(A) A savings bank may serve as trustee of any trust that qualifies, at the time the savings bank becomes trustee, for tax treatment under section 401 or 408 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended. The savings bank may invest the funds of any such trust in savings accounts or deposits of a domestic savings bank or in equity or debt securities issued by a domestic savings bank.

(B) Whenever any deposit or stock deposit is made in a savings bank by any person in trust for another and no further notice of the existence and terms of a legal and valid trust is given in writing to the savings bank, the deposit or stock deposit or any part thereof together with the dividends or interest thereon, in the event of the death of the trustee, may be paid to the person for whom the deposit or stock deposit was made.

(C) Any funds held in trust as authorized by division (A) or (B) of this section may be commingled by the trustee savings bank in one or more accounts. Whenever individual trust funds are commingled, separate records shall be maintained by the trustee savings bank for each trust account comprising the commingled fund.

(D) Exercise of the limited trust power granted savings banks by this section is not subject to regulation other than by the superintendent of savings banks pursuant to this chapter and Chapters 1163. and 1165. of the Revised Code.

Effective Date: 10-23-1991; 01-01-2007



Section 1161.25 - Recognizing claim to account or property.

(A) A savings bank shall not be required, in the absence of a court order or indemnity required by this section, to recognize any claim to, or any claim of authority to exercise control over, a deposit account, stock deposit account, safe deposit box, or property held in safekeeping by the savings bank made by a person or persons other than either of the following:

(1) The person in whose name the deposit account, stock deposit account, property, or safe deposit box is held by the savings bank;

(2) An individual or group of individuals who are authorized to draw upon or control the deposit account, stock deposit account, property, or safe deposit box pursuant to a certified resolution of a corporation or unincorporated association, currently on file with the savings bank which has not been revoked to the actual knowledge of the savings bank and is not the subject of a dispute actually known to the savings bank as to its original validity.

(B) To require a savings bank to recognize an adverse claim to, or adverse claim of authority to control, a deposit account, stock deposit account, safe deposit box, or property held in safekeeping, whoever makes the claim shall do either of the following:

(1) Obtain and serve on the savings bank a certified copy of an appropriate order by a court having jurisdiction restraining any action with respect to the deposit account, stock deposit account, safe deposit box, or other property until further order of such court, or instructing the savings bank to pay the balance of the deposit account or stock deposit account, or deliver the property, in whole or in part, as provided in the order;

(2) Deliver to the savings bank a bond, in form and in amount and with sureties satisfactory to the savings bank, indemnifying the savings bank against any liability, loss or expense which it might incur because of its recognition of the adverse claim or because of its refusal by reason of the claim to honor any application for withdrawal or deliver any property to or permit access to a safe deposit box by anyone described in division (A)(1) or (2) of this section.

Effective Date: 10-23-1991



Section 1161.26 - Issuing stock.

A savings bank may issue stock to members, upon certificates or upon written subscription, on such terms consistent with sections 1161.02 to 1161.75 of the Revised Code as its constitution and bylaws provide.

Each member may vote his stock to the extent and in the manner provided by the constitution of the savings bank.

A savings bank may issue capital notes or debentures at such times, in such amounts, and subject to such terms as the superintendent of savings banks in writing approves, but in no event shall the terms require or permit that the holders of the capital notes or debentures be held individually responsible as such holders for any debts, contracts, or engagements of the savings bank.

This section does not prohibit a savings bank from issuing permanent stock.

Effective Date: 10-23-1991



Section 1161.27 - Purchasing own shares of permanent stock.

A savings bank may purchase its own shares of permanent stock, if the purchase is not inconsistent with its articles, constitution, or bylaws.

Effective Date: 10-23-1991



Section 1161.28 - Assessments.

A savings bank may assess and collect from members and others such dues, fines, interest and premium on loans made, or other assessments as are provided for in its constitution and bylaws. These assessments shall not be deemed usury, although in excess of the legal rate of interest.

Effective Date: 10-23-1991



Section 1161.29 - Withdrawals.

(A) A savings bank may permit withdrawal of deposits upon such terms as it provides.

(B) A savings bank may extend secured or unsecured credit in the form of overdraft privileges related to deposits subject to withdrawal under division (A) of this section.

Effective Date: 10-23-1991



Section 1161.30 - Withdrawals through other savings banks.

Without prejudice to the generality of the powers conferred by section 1161.29 of the Revised Code, a savings bank may permit withdrawal of deposits through another savings bank or a foreign savings bank, provided the foreign savings bank's accounts are insured by the federal deposit insurance corporation, and the savings bank or foreign savings bank is located more than fifty miles from the residence of the account holder.

Effective Date: 10-23-1991



Section 1161.31 - Tendering credit to deposit account.

A borrower from a savings bank may tender, in discharge of any of his obligations to the savings bank, credit to a deposit account standing in his name on the books of the savings bank, regardless of when the credit was created or transferred to the name of the borrower. The savings bank shall accept such tender at the full face value of the credit in discharge of the obligations, but for each dollar of the credit so tendered, the borrower, if required by the savings bank, shall pay one dollar in cash.

No savings bank shall refuse to transfer a credit, or a portion of a credit, on its books unless the savings bank has a valid lien on the credit, or a valid right of appropriation thereof, or unless the transferee is not the owner of the credit sought to be transferred.

Effective Date: 10-23-1991



Section 1161.32 - Cancelling shares.

A savings bank may cancel shares and parts of shares of stock upon which the credits have been repurchased by it, or upon which loans have been repaid, and reissue them as new stock.

Effective Date: 10-23-1991



Section 1161.33 - Transactions with minors.

A savings bank may do all of the following:

(A) Issue stock to minors and receive deposits thereon;

(B) Permit these stock and deposits to be withdrawn, transferred, pledged, and voted by the minors in the same manner as other stock and stock deposits;

(C) Receive deposits of money by or for minors and pay them to the minors or upon their order. The receipt or paid order of the minor therefor shall be an acquittance of the rights of all concerned.

Effective Date: 10-23-1991



Section 1161.34 - Real estate investments.

(A) Without prejudice to the generality of the powers conferred by section 1161.68 of the Revised Code, a savings bank may invest in real estate and interests therein as the board of directors considers necessary or convenient for the transaction of the business of the savings bank, including the ownership of stock of a wholly owned subsidiary corporation having as its exclusive authority the ownership and management of the property or interests. The total amount so invested shall not exceed the amount of the savings bank's net worth at the time the investment is made. A savings bank may invest in real estate in excess of the amount prescribed in this division with the written approval of the superintendent of savings banks.

(B) A savings bank may own or hold any real estate that it acquires by foreclosure, conveyance in lieu of foreclosure, or other legal proceedings in relation to loan security interests for a period not in excess of five years, but the superintendent, upon application of a savings bank, may grant to it in writing the power to hold the real estate for a longer period. Real estate sold on contract, but with title remaining in the name of the savings bank, shall not be deemed real estate for the purpose of this division.

Effective Date: 10-23-1991



Section 1161.35 - Borrowing.

(A) A savings bank may borrow money and may pledge and otherwise encumber any of its assets to secure its debts. All borrowings under this section shall comply with the applicable rules and regulations of the federal deposit insurance corporation regarding the borrowings and with rules adopted by the superintendent of savings banks in accordance with Chapter 119. of the Revised Code.

(B) The superintendent shall establish, by rule adopted in accordance with Chapter 119. of the Revised Code, standards of safety and soundness regarding the following:

(1) Investments in securities under repurchase or reverse repurchase agreements;

(2) Investment limits for repurchase or reverse repurchase agreements with a single broker-dealer or similar entity;

(3) Collateralization requirements for reverse repurchase agreements or other similar instruments.

Effective Date: 10-23-1991



Section 1161.36 - Real estate loans.

(A) A savings bank may make, invest in, sell, purchase, participate, or otherwise deal in loans to members and others on such terms as are provided by the savings bank, subject to the provisions of this section and section 1161.38 of the Revised Code.

(B) Loans may be made upon the security of real estate that is improved residential property, a combination of residential and business property, or a farm under cultivation, as follows:

(1) The amount loaned upon any one property shall not exceed ninety per cent of the appraised value, except as otherwise provided in divisions (B)(2) and (3) of this section.

(2) The maximum amount loaned upon any one property shall be ninety-five per cent of the appraised value of the security property if all of the following criteria are met:

(a) The loan contract requires that, in addition to principal and interest payments on the loan, one-twelfth of the estimated annual taxes and assessments on the security property be paid monthly in advance.

(b) The borrower has executed a certificate stating that the borrower occupies or in good faith intends to occupy the property or one dwelling on the property as his principal residence.

(3) The maximum loan to value ratios under divisions (B)(1) and (2) of this section shall not be applicable if one or more of the following criteria apply:

(a) That portion of the loan in excess of ninety-five per cent is insured or guaranteed by a mortgage insurance company acceptable to the superintendent of savings banks, or the savings bank establishes and maintains a specific reserve of one per cent of the original principal balance until reduced to ninety per cent of the value of the security property;

(b) The loan is secured by a single-family dwelling or a one-family condominium unit and it is:

(i) Made under regulations for the housing opportunity allowance program authorized by the "Emergency Home Finance Act of 1970," 47 Stat. 736, 12 U.S.C. 1437, as amended;

(ii) Insured or guaranteed by an agency or instrumentality of this state.

(4) For purposes of this section, "value" means market value. Loans made pursuant to divisions (B)(1), (2), and (3) of this section shall be payable in weekly, monthly, quarterly, semiannual, or annual installments sufficient to retire the loan within forty years or less. For purposes of this section, "installments" means regular periodic payments, equal or unequal, sufficient to retire the debt, interest and principal, within the contract period. The contracts may be granted without provision for amortization or may provide for periods of negative amortization. Payments on all installment loans, except construction loans, shall begin not later than ninety days after the advance of the loan. On installment construction loans, the payments shall begin not later than thirty-six months after the date of the first advance for construction.

(C) Loans may be made on the security of building lots and sites that, by reason of off-site or other improvements as are available and common to the area, are ready for the construction on each building lot or site of a structure designed primarily for residential use. These loans shall comply with the following requirements:

(1) Single-family-dwelling loans for a borrower's principal residence, as evidenced by a borrower's certification of intention executed at the time the loan is made, shall not exceed seventy-five per cent of the value of the security property and shall be repayable within fifteen years, with interest payable at least semiannually. The loan contract shall provide for monthly payments sufficient to amortize at least thirty per cent of the original principal amount before the end of the loan term.

(2) Loans other than for a borrower's principal residence shall not exceed seventy-five per cent of the value of the security property and shall be repayable within five years, with interest payable at least semiannually beginning not more than one year after the initial disbursement.

(D) Loans may be made on the security of unimproved real estate but the loans shall not exceed sixty-six and two-thirds per cent of the value of the security property, and shall be repayable within three years with interest payable at least semiannually.

(E) A savings bank may make a collateral loan to the extent that it could make or purchase the underlying assigned loans under applicable law and regulations. For purposes of this division, a "collateral loan" means a loan which is secured by an assignment of loans.

(F) Notwithstanding the limitations set forth in any other section of the Revised Code, a savings bank may impose a prepayment penalty. On a loan secured by a lien upon a home occupied or to be occupied by the borrower, the prepayment penalty shall comply with the following:

(1) The loan contract shall expressly provide for a prepayment penalty.

(2) If the loan contract provides that the interest rate may be adjusted periodically, no prepayment penalty may be imposed within ninety days following notice of an adjustment to the borrower.

(3) If the savings bank gives written notice to the borrower that the loan is due pursuant to a due-on-sale clause, or commences a foreclosure proceeding to enforce a due-on-sale clause or to seek payment in full as a result of invoking the clause, no prepayment penalty may be imposed.

Effective Date: 10-23-1991



Section 1161.37 - Other loans.

(A) Subject to the procedures of this section and section 1161.38 of the Revised Code, a savings bank may make, invest in, sell, purchase, participate, or otherwise deal in loans to members and others on such terms as are provided by the savings bank upon obligations secured by liens on real estate upon which one or more buildings have been or are to be permanently erected, or which by reason of improvements is usable by a business or industrial enterprise, or which produces sufficient income to maintain the property and retire the loan in accordance with its terms.

(B) Loans made under this section shall not aggregate more than twenty per cent of the savings bank's assets.

(C) The amount loaned on each loan under this section shall not be more than ninety per cent of the appraised value of the real estate.

(D) Except as provided in division (E) of this section, loans under this section shall be payable in weekly, monthly, quarterly, semiannual, or annual installments sufficient to retire the loan within thirty years from the date installment payments are to begin.

(E) Loans under this section, including construction loans, may be granted without provision for amortization of principal, provided the loans require the periodic payment of interest, do not exceed seventy-five per cent of the appraised value of the real estate, and are made for a term of not more than five years.

(F) For purposes of this section, "installments" means regular periodic payments, equal or unequal, sufficient to retire the debt, interest and principal, within the contract period. The contract may provide for periods of negative amortization. Payments on all installment loans, except construction loans, shall begin not later than ninety days after the advance of the loan. The payments on installment construction loans shall begin not later than thirty-six months after the date of the first advance for construction.

Effective Date: 10-23-1991



Section 1161.38 - Procedures for real estate loans.

A savings bank shall observe the following procedures in making real estate loans:

(A) The savings bank may make loans upon obligations secured by a mortgage or deed of trust on real estate, which mortgage or deed of trust shall be made directly to the savings bank. This section does not prevent a savings bank organized under this chapter from accepting additional security when the primary and principal security is a mortgage or deed of trust on real estate.

(B) The title of the borrower shall be a fee simple title or a leasehold or subleasehold estate in real property extending or renewable automatically or at the option of the holder for five years after maturity of the loan, if, in the event of default, the real estate could be used to satisfy the obligation with the same priority as a mortgage or a deed of trust in the jurisdiction where the real estate is located.

(C) In respect to any loan made upon the security of real estate, if it is agreed or contemplated that improvements will be made on the real estate and become a part of the security, the real estate is "improved" within the meaning of division (B) of section 1161.36 and section 1161.37 of the Revised Code and the value of the improvements shall be included in the appraisal value of the real estate. As used in this division, "improvements" does not include "development" as defined in division (F) of section 1161.39 of the Revised Code.

(D) No savings bank shall grant a mortgage loan unless it has first obtained a written application, signed by the applicant borrower or the applicant borrower's agent, the form and contents of which shall disclose the purpose for which the loan is sought and the identity of the security property. The records for each loan shall contain a written report of the financial ability and credit standing of the borrower.

(E) Machinery and equipment in a building that are adapted to the use being made of the land and building and that are intended to be permanent additions thereto will constitute a portion of the real estate for purposes of this chapter and may be appraised in calculating the maximum permissible loan for purposes of this chapter notwithstanding that the law of this state is otherwise for tax or other special purposes.

(F) The records for each loan shall include an appraisal report prepared and signed by an appraisal committee, or by a qualified appraiser designated by its board of directors, prior to the approval of an application for a loan, and information and data concerning the appraised property to substantiate the market value of the security described in the report. The reports shall be kept by the savings bank in such form as to be available at all times to the examiners or other agents of the superintendent of financial institutions.

(G)

(1)

(a) Except as provided in division (G)(1)(b) of this section, no savings bank shall make loans or extensions of credit to any one borrower that, in the aggregate, exceed fifteen per cent of the saving bank's unimpaired capital and surplus or five hundred thousand dollars, whichever is greater.

(b) A savings bank may extend additional credit to any one borrower in an amount equal to ten per cent of the savings bank's unimpaired capital and unimpaired surplus, if this additional loan is secured by readily marketable collateral having at all times a current value of at least one hundred per cent of the amount of the loan. If the value of the collateral falls below one hundred per cent of the outstanding loan, the loan becomes subject to the general limitation provided in division (G)(1)(a) of this section.

(c) Loans or extensions of credit that exceed the general limitation provided in division (G)(1)(a) of this section shall be brought into conformance with that division within five business days.

(2) The superintendent of financial institutions shall adopt rules, in accordance with Chapter 119. of the Revised Code, to establish standards governing loans or the extension of credit to one borrower. The rules shall be consistent with and not less stringent than any rules adopted by the federal deposit insurance corporation and the regulations issued by the office of the comptroller of the currency, 12 C.F.R. Part 32, as amended, dealing with limitations on loans and extensions of credit to one borrower.

(H)

(1) No savings bank, directly or indirectly, shall make any loan to any of its officers, directors, shareholders, controlling persons, or to members of their immediate families, or to any corporation, partnership, trust, or other form of business entity in which any of its officers, directors, shareholders, or controlling persons have any interest, except as authorized pursuant to section 22(h) of the "Federal Reserve Act of 1913," 38 Stat. 251, 48 Stat. 182, and 92 Stat. 3644, 12 U.S.C. 221, 375a, and 375b, as amended, and in accordance with the rules and regulations issued thereunder.

(2) No savings bank shall make any loan, or otherwise extend credit, or engage in any transaction with any of its affiliates, except as authorized under sections 23A and 23B of the "Federal Reserve Act of 1913," 38 Stat. 251, 48 Stat. 183, and 101 Stat. 564, 12 U.S.C. 221, 371c, and 371c-1, as amended.

(I) The limitations and conditions imposed by this chapter do not apply to a purchase money mortgage taken by a savings bank upon real estate sold by it, to a mortgage held by a savings bank to secure a debt previously contracted, or to prevent or diminish loss with respect to loans or renewals of the loans.

(J) The limitations contained in this chapter, relating to maximum loan terms and loan-to-value ratios, do not apply to any loan on the security of a first lien on real estate that is being constructed, remodeled, rehabilitated, modernized, or renovated, to be the subject of an annual contributions contract for low-rent housing under the "United States Housing Act of 1937," 50 Stat. 888, 42 U.S.C. 1401, as amended. No loan by a savings bank on the security of this real estate shall exceed ninety per cent of the amount of the appraisal or, in lieu of the appraisal, ninety per cent of the purchase price if the real estate is to be purchased by a local public housing authority. This section applies to a loan on this real estate only when it is first constructed, remodeled, rehabilitated, modernized, or renovated, or when it first becomes the subject of a contributions contract under the act.

(K) In determining compliance with maximum loan-to-value ratios in this chapter, at the time of making a loan, a savings bank shall add together the unpaid amount of all mortgages, liens, or other encumbrances on the security property having priority over the savings bank's mortgage, and shall not make the loan unless the total unpaid balance of the prior mortgages, liens, and other encumbrances, including the one to be made, but excluding loans that will be paid off out of the proceeds of the new loan, does not exceed applicable maximum loan-to-value ratios prescribed in this chapter, as indicated by documentation retained in the loan file.

Effective Date: 09-29-1999



Section 1161.39 - Loans secured by real estate for acquisition and development of undeveloped or partially developed land for primarily residential use.

A savings bank may make, invest in, sell, purchase, participate, or otherwise deal in loans to members and others upon obligations secured by real estate for the acquisition and development of undeveloped or partially developed land for primarily residential use subject to section 1161.38 of the Revised Code and the following limitations and procedures:

(A) No savings bank shall have outstanding to any one person, firm, or corporation any loan or loans made under this section in excess of two per cent of the assets of the savings bank.

(B) The amount loaned on any loan made under this section shall not exceed seventy-five per cent of the appraised value of the completed development of the land into building lots or sites ready for construction thereon for primarily residential use. The loan documentation shall contain a preliminary development plan that is satisfactory to the savings bank.

(C) The term of the loans shall not exceed five years and the interest on any loan shall be payable at least semiannually. The board of directors of a savings bank may approve the extension of any loan for a period of not more than two years if the interest on the loan is current and the principal balance of the loan is not in excess of seventy-five per cent of the current appraised value of the real estate security.

(D) The savings bank, before commencement of or during the development of the land, may disburse from the proceeds of any loan made pursuant to this section an amount not in excess of seventy-five per cent of the appraised value of the land, excluding the value of the proposed development.

(E) In addition to the amount authorized to be disbursed by division (D) of this section, a savings bank may disburse, from time to time during the period of development of the land, a total amount not exceeding seventy-five per cent of the value of the developments at the date of the disbursement plus seventy-five per cent of any remaining security. No disbursement shall be made unless the developments have been made in accordance with the preliminary development plan and specifications of the subdivision and in accordance with the requirements of the appropriate governmental authorities.

(F) For the purposes of this section, "development" includes the survey and platting of the land, the laying out and improvement of streets, the installation of water lines and mains, sewers, sidewalks, curbs, and facilities for the disposal of sewage, and the installation of such other improvement as may be necessary or advisable to prepare the land for primarily residential use.

Effective Date: 10-23-1991



Section 1161.40 - Investment in mobile home chattel paper.

(A) As used in this section:

(1) "Mobile home" means a movable dwelling for occupancy on land made of one or more units, and having minimum width of ten feet, minimum area of four hundred square feet, and year-round living facilities for one family, including permanent provision for cooking, eating, sleeping, and sanitation.

(2) "Mobile home chattel paper" means a document evidencing a loan or interest in a loan secured by a lien on one or more mobile homes and equipment installed or to be installed therein.

(3) "Manufacturer's invoice price" means a manufacturer's itemized charges, shown on its invoice, for a specifically identified mobile home, furnishings, equipment, and accessories installed by the manufacturer, and freight.

(B) A savings bank may invest up to twenty per cent of its assets in mobile home chattel paper and interests therein.

(C) Appraisals or other generally accepted systems of valuation of used mobile homes shall support loans made under this section. Chattel paper shall have provisions to protect the savings bank, specifically regarding insurance, taxes, other governmental levies, and maintenance and repairs, and may include any other protection provision that is lawful and appropriate. The savings bank may pay taxes or other governmental levies and insurance premiums or other similar charges to protect its security interest, and may add these payments to the debt evidenced by the chattel paper. The savings bank shall seasonably perfect its security interest.

(D) A savings bank may invest in mobile home chattel paper that finances a mobile home dealer's acquisition of inventory, if all of the following criteria are met:

(1) The inventory is held for sale by the dealer in its ordinary course of business.

(2) The loan evidenced by the chattel paper is the dealer's obligation.

(3) The loan amount does not exceed the following:

(a) For new mobile homes, one hundred per cent of manufacturer's invoice price for each mobile home and equipment to be installed by the dealer;

(b) For used mobile homes, seventy-five per cent of appraised market value or other generally accepted valuation of each mobile home, including installed equipment.

(E) A savings bank may engage in the following types of retail financing:

(1) A savings bank may invest in retail mobile home chattel paper that is guaranteed under the "Servicemen's Readjustment Act of 1944," 72 Stat. 1203, 38 U.S.C. 1801, as amended, or insured under the "National Housing Act," 48 Stat. 1246 (1934), 12 U.S.C. 1701, as amended, or the "Servicemen's Readjustment Act of 1944," 72 Stat. 1203, 38 U.S.C. 1801, as amended, or that has a commitment for the insurance or guarantee.

(2) A savings bank may invest in conventional retail mobile home chattel paper if:

(a) The mobile home is to be maintained as a residence of the owner, or beneficial owner, or an owner's relative.

(b) The mobile home is located at a mobile home park or other permanent or semipermanent site.

(c) The loan is payable within twenty years, in monthly installments equal or unequal, in amount sufficient to retire the debt, interest, and principal within the contract term. The contract term may include periods of negative amortization.

(d) The loan amount, excluding time-price differential or interest, however computed, does not exceed ninety per cent of buyer's total costs, including freight, itemized set-up charges, sales or other taxes, filing or recording fees imposed by law, and insurance premiums. Insurance premiums may be financed for customary physical damage insurance and vendor's single interest coverage on the mobile home for an initial policy term not to exceed three years and the cost thereof may be included as part of the buyer's total cost.

(F) With regard to purchase of an interest in retail mobile home chattel paper where the security property is or will be located more than one hundred miles from this state, the seller of the interest shall be an institution whose accounts or deposits are insured by a federal agency or a service corporation thereof and the seller, unless the seller is the savings bank's service corporation, shall retain at least a twenty-five per cent interest in each document evidencing a loan secured by the chattel paper.

(G) All mobile home chattel paper sold by a savings bank shall be sold without recourse.

Effective Date: 10-23-1991



Section 1161.41 - Home improvement loans.

A savings bank may make, invest in, sell, purchase, participate, or otherwise deal in loans, on such terms as are provided by the savings bank with or without security, for property alteration, repair, or improvement, or for the equipping or furnishing of any residential real property.

Loans under this section shall be repayable in regular periodic installments, made at least quarterly, with the first installment due no later than one hundred twenty days from the date the loan is made and the final installment due no later than twenty years and thirty-two days from that date.

No savings bank may make any equipping loan to a director, officer, or employee of the savings bank, except for the equipping of a home or combination of home and business property owned and occupied, or to be owned and occupied, as a home by the director, officer, employee, or member.

For purposes of this section, "installments" means regular periodic payments, equal or unequal, sufficient to retire the debt, interest, and principal within the contract period. The contract may provide for periods of negative amortization.

Effective Date: 10-23-1991



Section 1161.42 - Student loans.

(A) A savings bank may lend, or purchase loans that have been made, on such terms as are provided by the savings bank upon obligations secured by pledge of any negotiable evidence of debt arising from loans for the payment of expenses of education. The borrower shall certify to the savings bank that the proceeds of the loan are to be used by a full-time or half-time student solely for the payment of expenses of college, university, technical, vocational, or post-secondary education. For the purpose of this section, "education" means education at an institution which has been certified eligible to participate in federal guaranteed student loan programs by the United States department of education pursuant to the "Higher Education Act of 1965," 20 U.S.C.A. 1071 et seq., as amended. The aggregate of all loans for education shall at no time exceed five per cent of the savings bank's assets.

(B) A savings bank may lend on such terms as are provided by the savings bank upon obligations secured by pledge of stock or deposits in the savings bank, but the loans shall not exceed the face value of the stock or deposits.

(C) A savings bank may lend on such terms as are provided by the savings bank upon obligations secured by pledge of any of the securities provided for in section 1161.54 of the Revised Code not in excess of ten per cent of the assets of the savings bank.

(D) Notwithstanding sections 1161.36 to 1161.41 and 1161.70 of the Revised Code, a savings bank may make loans to its members or others evidenced by notes secured by mortgage or representing obligations insured by the federal housing administrator or the secretary of agriculture of the United States under Title I of "The Bankhead-Jones Farm Tenant Act," 50 Stat. 515 (1937), 7 U.S.C. 1010, as amended, and may sell or hypothecate the notes. Savings banks may do all things necessary to obtain this insurance.

(E) A savings bank may make or acquire loans made for a project as defined in section 122.39 of the Revised Code, the payments on which are partly insured by the director of development pursuant to section 122.451 of the Revised Code.

Effective Date: 12-02-1996



Section 1161.43 - Consumer loans, commercial paper, and corporate debt securities.

A savings bank may invest in consumer loans, commercial paper, and corporate debt securities subject to the following limitations, except that the total investment made under this section, at any one time, shall not exceed twenty per cent of a savings bank's assets:

(A) A savings bank may make, originate, purchase, sell, service, and participate in direct or indirect consumer loans provided that before indirect loans are made through a dealer, the dealer is approved by the savings bank's board of directors.

(1) If a loan that may be made under this division is also authorized to be made under another section that may have different percentage-of-assets and other limitations or requirements, a savings bank shall have the option of choosing under which applicable section the loan shall be made.

(2) The total balances of all outstanding unsecured loans to one borrower is limited to the lesser of one-fourth of one per cent of a savings bank's assets or five per cent of its net worth, provided that a savings bank may make up to three thousand dollars in unsecured loans to any one borrower.

(3) For purposes of this division, "consumer loan" means a secured or unsecured loan to a natural person for personal, family, or household purposes.

(B) A savings bank may invest in, sell, or hold commercial paper and corporate debt securities, including corporate debt securities convertible into stock, subject to the following limitations:

(1) An investment under this division includes the investing in, redeeming, or holding of shares in any open-end management investment company that is registered with the securities and exchange commission under the "Investment Company Act of 1940," 54 Stat. 847, 15 U.S.C. 80a-1, as amended, and whose portfolio is restricted by the management company's investment policy, changeable only if authorized by shareholder vote, solely to the investments that a savings bank is authorized to invest in under this division and other rules or law.

(2) Investments under this division are limited as follows:

(a) As of the date of purchase, as shown by the most recently published rating made of the investments by at least one nationally recognized investment rating service, the commercial paper must be rated in one of the two highest grades and the corporate debt securities must be rated in one of the four highest grades.

(b) The commercial paper or corporate debt securities must be denominated in dollars and the issuer must be domiciled in the United States.

(c) At any one time, a savings bank's total investment in the commercial paper and corporate debt securities of any one issuer, or issued by any person or entity affiliated with the issuer, must not exceed one per cent of the savings bank's assets. This provision does not apply to investments in the shares of an open-end management investment company, in which case a savings bank's total investment in the shares of any one company must not exceed five per cent of the savings bank's assets.

(d) Investments in corporate debt securities convertible into stock are subject to the following additional limitations:

(i) Securities convertible into stock at the option of the issuer shall not be purchased.

(ii) At the time of purchase, the cost of the securities must be written down to an amount that represents the investment value of the securities considered independently of the conversion feature.

(iii) The securities shall be traded on a national securities exchange.

(iv) Savings banks shall not exercise the conversion feature.

(e) At any one time, the average maturity of a savings bank's portfolio of corporate debt securities must not exceed six years.

(f) A savings bank shall maintain information in its files adequate to demonstrate that it has exercised prudent judgment in making investments under this division.

(3) For purposes of this division, "commercial paper" means any note, draft, or bill of exchange that arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and that has maturity at the time of issuance of not exceeding nine months, exclusive of days of grace, or any renewal thereof the maturity of which is likewise limited. A "corporate debt security" means a marketable obligation, evidencing the indebtedness of any corporation in the form of a bond, note or debenture that is commonly regarded as a debt security and is not predominantly speculative in nature. A security is marketable if it may be sold with reasonable promptness at a price that corresponds reasonably to its fair value.

(C) Notwithstanding the limitations set forth in divisions (A) and (B) of this section, the superintendent of savings banks may permit a savings bank to invest in corporate debt securities of another institution in connection with the purchase or sale of a branch office, or in connection with a supervisory merger or acquisition.

Effective Date: 10-23-1991



Section 1161.44 - Credit card operations.

A savings bank may issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

Effective Date: 10-23-1991



Section 1161.441 - Charges under revolving credit agreement.

(A) As used in this section:

(1) "Revolving credit agreement" means an agreement pursuant to which a savings bank contemplates repeated transactions and the amount of credit that may be extended pursuant to the agreement is made available to the extent that any outstanding balance is repaid. "Revolving credit agreement" does not include an agreement secured by a residential mortgage.

(2) "Residential mortgage" has the same meaning as in section 1109.181 of the Revised Code.

(B) Notwithstanding any limitations contained in the Revised Code, a savings bank may charge interest, fees, and other charges under a revolving credit agreement at the same or lower rates or amounts that a savings bank located in another state may charge its revolving credit customers in this state.

Added by 129th General AssemblyFile No.109,HB 322, §1, eff. 9/4/2012.



Section 1161.45 - Issuing commercial and standby letters of credit.

(A) A savings bank may issue commercial and standby letters of credit and may pledge collateral to secure its obligations thereunder, subject to Chapter 1305. of the Revised Code and to the following requirements:

(1) Each letter of credit must conspicuously state that it is a letter of credit.

(2) The issuer's undertaking must contain a specified expiration date or be for a definite term, and must be limited in amount.

(3) The issuer's obligation to pay must be solely dependent upon the presentation of conforming documents as specified in the letter of credit, and not upon the factual performance or nonperformance by the parties to the underlying transaction.

(4) The account party must have an unqualified obligation to reimburse the issuer for payments made under the letter of credit.

(B) To the extent funds are advanced under a letter of credit without compensation from the account party, the amount shall be treated as an extension of credit subject to percentage-of-assets limits and other requirements under an applicable provision of this chapter.

Effective Date: 10-23-1991



Section 1161.46 - Loans for commercial, corporate, business, or agricultural purposes.

A savings bank may make, invest in, sell, purchase, and participate, or otherwise deal in secured or unsecured loans for commercial, corporate, business, or agricultural purposes. Loans made under this section shall not exceed ten per cent of the savings bank's assets. The superintendent of savings banks, by rule adopted in accordance with Chapter 119. of the Revised Code, may increase this limitation to a maximum of thirty per cent of assets, provided that the reserve requirement for a savings bank with an investment exceeding ten per cent of assets shall increase in proportion to the amount of the investment. The rule shall include a schedule setting the reserve requirements for investments in amounts exceeding ten per cent of assets.

Effective Date: 10-23-1991



Section 1161.47 - Loans federally approved, insured or guaranteed.

Notwithstanding sections 1161.36 to 1161.41 and 1161.64 of the Revised Code and the constitution and bylaws of the savings bank, the savings bank may make, buy, sell, or hypothecate any loan secured by lien on real estate, if the loan is approved, insured, or guaranteed, in part or in full, or if a conditional guarantee of the loan has been issued, by the federal administrator of veterans' affairs, or by the United States or any agency or instrumentality thereof.

A farm loan made under this section shall be deemed secured by lien on real estate, even though the security includes livestock or farm equipment, or both, if the livestock or farm equipment, or both, are used in connection with the operation of the real estate pledged as security for the loan.

Effective Date: 10-23-1991



Section 1161.48 - Participating in loans with supervised lenders.

(A) As used in this section, "lender" or "lenders" means any savings bank, savings and loan association, bank, or insurance company, that is supervised by an instrumentality of the United States or by any state within the United States, any service corporation in which the entire capital stock is owned by one or more of these institutions, any agency or instrumentality of the United States or any state thereof, or any mortgagee approved by the federal housing administrator.

(B) A savings bank may participate with another lender or lenders in making real estate loans or may purchase participating interests in real estate loans that would be qualified under this chapter for investment by the savings bank, but only the amount of the savings bank's participation interest shall be included in applying any per cent of assets limitation of this chapter.

(C) A savings bank may sell one or more participating interests in a mortgage loan or loans. Sales of participating interests may be made with or without recourse to the seller.

(D) No savings bank shall engage in any participation loan transaction not authorized by this section without prior written approval by the superintendent of savings banks.

(E) A savings bank may service any real estate loan in which:

(1) The savings bank held an interest at any time;

(2) Any member, stockholder, borrower, or depositor of the savings bank held an interest at any time;

(3) Any lender held an interest at any time.

Effective Date: 10-23-1991



Section 1161.49 - Trust certificates or securities backed by federal programs.

A savings bank, singly or in joint venture with other eligible issuers, may issue and sell trust certificates or other securities based on and backed by a trust or pool composed of mortgages that are insured under the "National Housing Act," 48 Stat. 1246, 1248 (1934), 12 U.S.C. 1701, 1709, as amended, or that are insured or guaranteed under the "Servicemen's Readjustment Act of 1944," 72 Stat. 1203, 38 U.S.C. 1801, as amended, and guaranteed as to payment of principal and interest by the government national mortgage association pursuant to the "Housing and Urban Development Act of 1968," 12 U.S.C. 1721(g), as amended.

Effective Date: 10-23-1991



Section 1161.50 - Loans secured by mortgage on two or more properties.

A savings bank may make loans to members and others evidenced by a note or notes secured by one mortgage on two or more properties in an amount not in excess of the total of their several loanable amounts.

Effective Date: 10-23-1991



Section 1161.51 - Canceling loans - debt suspension or cancellation agreement.

(A) Except as provided in division (B) of this section, a savings bank may cancel loans mentioned in sections 1161.36 to 1161.50 of the Revised Code, and release the securities for them on such terms as its board of directors provides.

(B)

(1) Subject to division (B)(2) of this section and any restrictions or requirements established by the superintendent of financial institutions, in connection with any loan or extension of credit, a savings bank may enter into a debt suspension agreement or debt cancellation contract with the borrower or borrowers.

(2) A savings bank shall not offer or finance, directly or indirectly, a debt suspension agreement or debt cancellation contract requiring a lump sum, single payment for the agreement or contract payable at the outset of the agreement or contract, if the debt subject to the agreement or contract is secured by one to four family, residential real property.

(3) For purposes of division (B) of this section, "debt cancellation contract" and "debt suspension agreement" have the same meanings as in 12 C.F.R part 37.

Effective Date: 10-23-1991; 04-06-2007



Section 1161.52 - Loans for housing suitable primarily for occupancy for persons over fifty-five.

A savings bank may make, purchase, or participate in loans secured by real estate subject to the procedures of section 1161.38 of the Revised Code and the following limitations:

(A) Loans made under this section shall not exceed five per cent of the savings bank's assets.

(B) The real estate pledged to secure the obligation shall be designed to provide accommodations for occupancy in multiple residential units by persons over fifty-five years of age, or to provide residential care facilities or nursing homes so constructed or altered as to be suitable primarily for occupancy by persons over fifty-five years of age, and limited principally to occupancy by those persons.

(C) The amount loaned shall not be more than ninety per cent of the fair value of the real estate as determined by the appraisal. If a loan that has been made under this section is reduced to an amount that is eighty per cent or less of the appraised value of the real estate, the loan may then be considered having been made under section 1161.36 of the Revised Code, provided the purpose of the loan remains the same.

(D) Loans shall be payable pursuant to division (B)(4) of section 1161.36 of the Revised Code.

Effective Date: 09-29-1995



Section 1161.53 - Establishing and maintaining reserve and net worth accounts.

A savings bank shall establish and maintain such reserve and net worth accounts as the superintendent of savings banks shall require by rule, adopted under Chapter 119. of the Revised Code or as may be required by the federal deposit insurance corporation.

Effective Date: 10-23-1991



Section 1161.54 - Authorized investments.

(A) A savings bank may invest any of its funds in bonds or interest-bearing obligations of the United States, or for which the faith and credit of the United States are pledged for the payment of principal and interest.

(B) A savings bank may invest any of its funds in the general obligations of any state of the United States, or any political subdivision of a state, provided the obligations, if not of this state or political subdivision of this state, at the time of investment are rated in one of the four highest grades as shown by the most current publication of a nationally recognized investment rating service.

(C) A savings bank may invest its funds in revenue bonds, including those issued by any state, political subdivision of a state, public corporation, or government agency, under such conditions and restrictions as the superintendent of savings banks prescribes by rule, provided that in no event may more than ten per cent of the assets of a savings bank be invested in these bonds and obligations.

(D) A savings bank may invest any of its funds in obligations issued or fully guaranteed as to principal and interest by the agencies and instrumentalities created pursuant to the following acts, as amended:

(1) "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C. 641 ;

(2) "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 131 ;

(3) "Federal Home Loan Bank Act of 1932," 47 Stat. 725, 12 U.S.C. 1421 ;

(4) "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461 ;

(5) "Federal National Mortgage Association," created by the Act of August 1, 1968, 68 Stat. 612, 12 U.S.C. 1717 ;

(6) "Tennessee Valley Authority Act of 1933," 48 Stat. 58, 16 U.S.C. 831 ;

(7) "Export-Import Bank Act of 1945," 59 Stat. 526, 12 U.S.C. 635 ;

(8) "Commodity Credit Corporation Charter Act," 62 Stat. 1070, 15 U.S.C. 714 ;

(9) "Central Bank for Cooperatives," organized pursuant to the Act of June 16, 1933, 48 Stat. 261, 12 U.S.C. 1134f ;

(10) "Government National Mortgage Association," created by the Act of August 1, 1968, 82 Stat. 536, 12 U.S.C. 1716b ;

(11) "Federal Home Loan Mortgage Corporation Act," 84 Stat. 451, 12 U.S.C. 1451 ;

(12) "Federal Financing Bank Act of 1973," 87 Stat. 937, 12 U.S.C. 2281.

(E) A savings bank may invest in any securities acceptable to the United States to secure government deposits in national banks.

(F) A savings bank may invest in banker's acceptances of a commercial bank whose deposits are insured by the federal deposit insurance corporation and which is not under the control or in the possession of any supervisory authority, provided the remaining periods to maturity are not more than nine months and the total acceptances held by the savings bank in one bank does not exceed one-half of one per cent of the total deposits of the bank as shown by its last published statement of condition preceding the date the acceptances are acquired.

(G) A savings bank may invest in loans of federal funds or similar unsecured loans to an insured bank, savings bank, or savings and loan association whose accounts are federally insured. A loan shall not exceed the greater of one-half of one per cent of the bank's, savings bank's, or savings and loan association's total deposits, as shown by its last published statement of condition, or one hundred thousand dollars, and its term shall not exceed six months.

(H) A savings bank may invest in any obligations or other instruments, or any securities of the student loan marketing association pursuant to the "Home Owners' Loan Act of 1933," 48 Stat. 128, 132 (1933), 12 U.S.C. 1461, 1464(c).

(I) A savings bank may invest any of its funds in shares or certificates in any open-end management investment company registered with the securities and exchange commission under the "Investment Company Act of 1940," 54 Stat. 847, 15 U.S.C. 80a-1, as amended, and while the portfolio of the company is restricted by its investment policy, changeable only by the vote of the shareholders, to investments set forth in divisions (A) to (O) of this section and division (B) of section 1161.62 of the Revised Code.

(J) A savings bank may deposit any of its funds in any financial institution that is subject to inspection by the United States or by any state.

(K) A savings bank may invest in real property, or in interests in real property, and in loans upon obligations secured by real estate located within urban renewal areas as defined in the "Housing Act of 1949," 63 Stat. 413, 42 U.S.C. 1460, and in community urban redevelopment corporations as defined in section 1728.01 of the Revised Code, in addition to other lending authority granted in this chapter, and regardless of the limitation of division (B) of section 1161.37 of the Revised Code. The investments in real property or in interests in real property shall not exceed five per cent of the savings bank's assets, and the sum of the loans authorized by this division shall not exceed twenty per cent of the savings bank's assets.

(L) A savings bank may invest no more than one per cent of its assets in:

(1) Shares of stock issued by the national corporation for housing partnerships or any other corporation created by the "Housing and Urban Development Act of 1968," 82 Stat. 476, 42 U.S.C. 3931 ;

(2) Limited partnership interests in the national housing partnership, or other limited partnerships created under the "Housing and Urban Development Act of 1968," 82 Stat. 549, 42 U.S.C. 3937(a) ;

(3) Any partnership, limited partnership, or joint venture authorized under that act by 42 U.S.C. 3937(c).

(M)

(1) As used in this division:

(a) "Venture capital firms" means any corporation, partnership, proprietorship, or other entity, the principal business of which is or will be the making of investments in small businesses.

(b) "Small businesses" means any corporation, partnership, proprietorship, or other entity that either does not have more than four hundred employees or would qualify as a small business for the purpose of receiving financial assistance from small business investment companies licensed under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C. 661, as amended, and rules of the small business administration.

(c) "Shares" means any equity interests, including limited partnership interests and other equity interests in which liability is limited to the amount of the investment, but does not include general partnership interests or other interests involving general liability.

(2) A savings bank may invest in shares issued by:

(a) Venture capital firms organized under the laws of the United States or of this state and having an office within this state, provided that, as a condition of a savings bank making an investment in a venture capital firm, the firm agrees to use its best efforts to make investments, in an aggregate amount at least equal to the investment to be made by the savings bank in that venture capital firm, in small businesses having their principal offices within this state and having either more than one-half of their assets within this state or more than one-half of their employees employed within this state.

(b) Small businesses having more than half of their assets or employees within this state.

(3) Investments made under this division shall not exceed in the aggregate five per cent of the savings bank's assets.

(N) A savings bank may invest in shares issued by a domestic insurance company organized under Chapter 3907. or 3925. of the Revised Code, regulated by the superintendent of insurance under Title XXXIX [39] of the Revised Code, and engaged exclusively in the business of reinsuring risks to the extent permitted by and subject to such limitations and restrictions as may be imposed by the superintendent of savings banks by rules adopted under Chapter 119. of the Revised Code. Notwithstanding section 1161.60 of the Revised Code or any other division of this section, the total amount that any savings bank may invest in the common stock, obligations, and other securities of these companies may not exceed ten per cent of the savings bank's assets. Except as otherwise provided in this division, a savings bank may not invest more than ten per cent of its net worth in the common stock, obligations, and other securities of any one domestic insurance company. A savings bank may file an application with the superintendent of savings banks for permission to invest an amount in excess of ten per cent of the savings bank's net worth in the common stock, obligations, and other securities of any one domestic insurance company. Any savings bank making investments pursuant to this division shall report the investments annually on the first day of March to the superintendent of savings banks and the superintendent of insurance. The report shall include, for each reinsurer in which the savings bank has made an investment, information as to the amount of reinsurance written in this state by each line of insurance designated by the superintendent of insurance.

(O) In exercising its investment authority under this section, a savings bank shall give equal consideration to investments that involve minority owned and controlled firms and firms owned and controlled by women either alone or in joint venture with other firms where the investments offer quality return and safety comparable to other investments currently available to the savings bank.

Effective Date: 10-23-1991



Section 1161.55 - Federal national mortgage association stock.

A savings bank may subscribe to, buy, own, and hold stock of the federal national mortgage association as required by Title 3, section 303, of the "National Housing Act of 1954," 68 Stat. 590, 12 U.S.C. 1716, as amended. The stock shall be carried on the books of the savings bank at the cost to the savings bank.

Effective Date: 10-23-1991



Section 1161.56 - Community improvement corporations loans.

(A)

(1) A savings bank may invest in the bonds, debentures, notes, or other evidences of indebtedness of community improvement corporations organized under Chapter 1724. of the Revised Code.

(2) A savings bank may subscribe to[,] buy, own, and hold stock and may invest in the bonds, debentures, notes, or other evidences of indebtedness of development corporations organized under Chapter 1726. of the Revised Code.

(B) The aggregate amount of stockholdings, investments, loans, and commitments of any savings bank made pursuant to this section in or to the corporations authorized by Chapters 1724. and 1726. of the Revised Code shall not exceed one per cent of the total outstanding loans made by the savings bank.

(C) In addition to the authority otherwise granted by this chapter, a savings bank may make real estate loans to the corporations organized under Chapters 1724. and 1726. of the Revised Code that would be authorized under the lending powers granted the savings bank under this chapter.

Effective Date: 10-23-1991



Section 1161.57 - Other loan and investment authority.

(A) A savings bank may make additional loans and investments under divisions (B) and (C) of this section provided that the aggregate balance of the loans and investments does not exceed three per cent of its total assets, unless the sum of the permanent stock, general reserves, surplus, and undivided profits of the savings bank exceeds six per cent of its total assets. In that case, it may hold additional amounts of these assets, not to exceed in the aggregate one and one-half per cent of its total assets for each percentage point by which the sum of its permanent stock, general reserves, surplus and undivided profits exceeds six per cent of its total assets, but the aggregate of all assets held by any savings bank under the authority of this section shall not exceed ten per cent of its total assets.

(B) A savings bank may make any loan or investment authorized by any other section of this chapter, except in stock of a service corporation organized pursuant to division (D) of section 1161.58 of the Revised Code, notwithstanding that the loan or investment may exceed the asset limitation of that type of loan or investment.

(C) A savings bank may make any of the following loans:

(1) Secured or unsecured loans to its employees and their immediate families not in excess of five thousand dollars;

(2) Interim financing for the purpose of financing construction of modular housing units;

(3) Lines of credit to a builder for the purpose of financing improvements of real property.

(D) In addition to any loans that a savings bank may make under any other section of this chapter, a savings bank may invest:

(1) An amount not exceeding the greater of its surplus, undivided profits, and reserves or six per cent of its assets in loans the principal purpose of which is to provide financing with respect to what is or is expected to become primarily residential real estate where the savings bank relies substantially for repayment on all of the following criteria:

(a) The borrower's general credit standing and forecast of income, with or without other security;

(b) Other assurances of repayment, including but not limited to a third-party guaranty or similar obligation.

(2) An amount not exceeding five per cent of its assets in loans, advances of credit, and interests therein, secured by residential real estate or real estate used or to be used for commercial farming, which are not otherwise authorized under this chapter.

Effective Date: 10-23-1991



Section 1161.58 - Loans to and investments in capital stock, obligations, and other securities of service corporations.

(A) For purposes of this section, "service corporation" includes any subsidiary of a service corporation.

(B) A savings bank may invest a total of ten per cent of its assets in the capital stock, obligations, and other securities of service corporations that are organized under the laws of this state to provide services to domestic or foreign savings banks, the capital stock of which is available for purchase only by savings banks.

(C)

(1) If no savings bank holds more than fifty per cent of the capital stock of the corporation, the corporation may provide services compatible with the purposes, powers, and duties of savings banks. The service corporation also may provide mechanical, clerical, and record keeping services for other corporations, other persons, or governmental units subject to the written approval of the superintendent of savings banks.

(2) Notwithstanding the investment limitation of division (C)(1) of this section, a savings bank may make any loan authorized by any other section of this chapter to a service corporation or to a joint venture of the service corporation in which a savings bank has an investment of not more than ten per cent of the service corporation's capital stock. The aggregate of all loans shall not exceed fifty per cent of the savings bank's net worth.

(D)

(1) If one savings bank stockholder holds more than fifty per cent of the corporation's capital stock, the service corporation may provide only such services as the superintendent authorizes by rules adopted in accordance with Chapter 119. of the Revised Code.

(2) Notwithstanding the investment limitation of division (D)(1) of this section, a savings bank may make any loan authorized by any other section of this chapter to a service corporation or to a joint venture of the service corporation in which a savings bank has made an investment pursuant to this division. The aggregate of all loans shall not exceed twenty per cent of the savings bank's net worth.

(3) In the adoption of rules authorized by division (D)(1) of this section, the superintendent may authorize services that he determines to be so related to the business of savings banks as to be a proper incident to a savings bank. In determining whether a particular service is a proper incident to a savings bank, the superintendent shall consider whether its performance by a service corporation can reasonably be expected to produce benefits to the public, including greater convenience, increased competition, or gains in efficiency, that outweigh possible adverse effects, including undue concentration of resources, decreased or unfair competition, conflicts of interests, or unsound savings bank practices.

(E) The superintendent, at any time, may examine the affairs of any service corporation in which a savings bank organized under the laws of this state owns stock. Whenever a service corporation or a savings bank fails to meet the requirements and limitations set forth in this section, all loans or investments by a savings bank to or in the service corporation constitute unauthorized investments.

(F) Notwithstanding the investment limitations of this section, a savings bank that meets the requirements of section 1161.53 of the Revised Code may make any loan authorized by any other section of this chapter to a service corporation or to a joint venture of the service corporation, provided that the savings bank has no investment in the service corporation and that no savings bank owns more than ten per cent of the service corporation's capital stock.

Effective Date: 10-23-1991



Section 1161.59 - Preneed cemetery merchandise and services contracts.

In accordance with sections 1721.211 and 4717.31 to 4717.38 of the Revised Code, a savings bank may receive and hold on deposit moneys under a preneed funeral contract or a preneed cemetery merchandise and services contract.

Effective Date: 10-20-1999; 2008 SB196 07-06-2009



Section 1161.60 - Loans or investments authorized by directors.

(A) In addition to the other loans and investments provided for in this chapter, but subject to all other provisions of the Revised Code, a savings bank may invest up to fifteen per cent of the savings bank's assets in loans or investments authorized by the board of directors of the savings bank.

(B) If a loan or other investment is authorized under more than one section of this chapter, a savings bank may designate under which section the loan or investment has been made. A loan or investment may be apportioned among appropriate categories and may be moved, in whole or in part, from one category to another.

Effective Date: 10-23-1991



Section 1161.601 - License required to engage in trust business.

(A) A savings bank authorized to do business by the division of financial institutions pursuant to Chapters 1161. to 1165. of the Revised Code may engage in trust business after obtaining a license under section 1111.06 of the Revised Code.

(B) Except as provided in division (C) of this section, a savings bank that is licensed under section 1111.06 of the Revised Code is a trust company as defined in division (S) of section 1101.01 of the Revised Code for purposes of Chapter 1111. of the Revised Code and of all laws applicable to a trust company.

(C) The division shall supervise any savings bank licensed as a trust company under Chapter 1111. of the Revised Code pursuant to Chapters 1161. to 1165. of the Revised Code, except that the division may apply provisions in Chapter 1111. of the Revised Code in the case of a voluntary or forced liquidation of a savings bank's trust business.

Effective Date: 04-06-2007



Section 1161.61 - Additional capital requirements.

The exercise of any of the additional investment authorities pursuant to division (B) of section 1161.34, division (O) of section 1161.54, or section 1161.58 or 1161.60 of the Revised Code are subject to any additional capital requirements established by the superintendent of savings banks by rule adopted in accordance with Chapter 119. of the Revised Code or by the federal deposit insurance corporation.

Effective Date: 10-23-1991



Section 1161.62 - Federal home loan bank relationships.

(A) A savings bank may become a member of, acquire stock in, and deposit money with a federal home loan bank created by the "Federal Home Loan Bank Act," as amended.

(B) A savings bank may become a member of the federal reserve system under the "Federal Reserve Act of 1913," upon the terms set forth in that act.

(C) Any savings bank exercising the rights and powers granted by division (A) or (B) of this section shall continue to be subject to the supervision and examinations required by the laws of this state. The superintendent of savings banks may disclose to the federal reserve board or to the federal deposit insurance corporation, or to examiners appointed by the board or the corporation, all information concerning the affairs of any bank that has become, or desires to become, a member of a federal reserve bank.

(D) A savings bank may acquire debt or equity securities in, and deposit money with any bank engaged in the business of providing its services to savings banks and banks, including a federal reserve bank.

Effective Date: 10-23-1991



Section 1161.63 - Savings and loan converting into savings bank.

(A) A domestic savings and loan association organized under the laws of this state with permanent stock may convert into a savings bank by following the procedures prescribed by divisions (B), (C), and (D) of this section.

(B)

(1) The board of directors shall adopt a resolution fixing the time and place of holding a special meeting of the shareholders and shall cause not less than twenty days' written notice of the time, place, and purpose of the meeting to be given to each shareholder, either personally or by mail directed to him at his last known address appearing upon the records of the corporation.

(2) At the meeting, a resolution to make the conversion shall be adopted. The resolution shall amend the articles of incorporation to provide that the institution shall be organized under Chapter 1161. of the Revised Code as a savings bank, and, if necessary, to change the name of the institution. The amended articles shall contain the provisions required by Chapter 1161. of the Revised Code.

(3) Within one week after the date of the shareholders' meeting, copies of the resolution of the board and of the minutes of the meeting of shareholders, together with a statement showing the giving of notice, all verified by an affidavit of the president or a vice-president and of the secretary or an assistant secretary, shall be filed in the office of the superintendent of savings and loan associations and the office of the superintendent of savings banks, and the amendment to the articles of incorporation shall be delivered to the superintendent of savings banks.

(C) Upon receipt of the documents referred to in division (B)(3) of this section, the superintendent of savings banks shall immediately make such inquiry as is necessary to determine whether all of the following conditions are satisfied:

(1) The articles of incorporation as amended comply with Chapter 1161. of the Revised Code.

(2) The requirements of this section have been met.

(3) The institution upon the filing of the amended articles with the secretary of state will be able to commence operations as a savings bank as defined in section (3)(g) of the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1813(g).

(D) Within sixty days after the receipt of the documents referred to in division (B)(3) of this section, the superintendent of savings banks shall approve or disapprove the amended articles of incorporation. Notwithstanding any other provision of the Revised Code, if the superintendent fails to act within the sixty-day period, the amended articles shall be deemed approved, and the institution shall forward a copy of the amended articles to the secretary of state who shall file the amended articles and furnish a certified copy to the institution and to the superintendent. If the superintendent approves the amended articles, he shall prepare a certificate to this effect and forward the certificate and the amended articles to the secretary of state. Upon receipt of the certificate and amended articles, the secretary of state shall file the amended articles and furnish a copy, certified by him, to the institution. Thereupon, the articles shall be deemed amended.

(E) An amendment to the articles of incorporation described in divisions (B), (C), and (D) of this section shall not require the approval of the superintendent of savings and loan associations.

(F) A domestic savings and loan association organized under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461, as amended, and having permanent stock may convert into a savings bank upon following the procedures of divisions (B), (C), and (D) of this section, except that no documents need be filed with the superintendent of savings and loan associations, and provided that the association complies with the applicable provisions of federal law.

(G) Notwithstanding any other provisions of law or of its articles of incorporation or constitution, a domestic savings and loan association organized under the laws of this state without permanent stock may convert into a savings bank without permanent stock by following all of the procedures prescribed in this division:

(1) The board of directors shall adopt a resolution to amend the articles of incorporation, which shall require approval by a two-thirds vote of the institution's board of directors unless the articles of incorporation provide otherwise by specific reference to division (G) of this section, and require a vote of members or a different vote of directors. The resolution shall amend the articles of incorporation to provide that the institution shall be organized under Chapter 1161. of the Revised Code as a savings bank and, if necessary, to change the name of the institution. The amended articles shall contain the provisions required by Chapter 1161. of the Revised Code.

(2) Within one week after the date of the director's meeting or member's meeting, if required, copies of the resolution of the board of directors or of the members and of the minutes of the director's or member's meeting, together with a statement showing the giving of notice, all verified by an affidavit of the president or a vice-president and of the secretary or assistant secretary, shall be filed in the office of the superintendent of savings and loan associations and in the office of the superintendent of savings banks, and the amendment to the articles of incorporation shall be delivered to the superintendent of savings banks.

(3) Upon receipt of the documents referred to in division (G)(2) of this section, the superintendent of savings banks shall immediately make such inquiry as is necessary to determine whether all of the following conditions are satisfied:

(a) The articles of incorporation comply with Chapter 1161. of the Revised Code.

(b) The requirements of this section have been met.

(c) The institution upon filing the amended articles of incorporation with the secretary of state will be able to commence operations as a savings bank as described in section 3(g) of the "Federal Deposit Insurance Act," 64 stat. 873 (1950), 12 U.S.C. 1813(g).

(4) Within sixty days after the receipt of the documents referred to in division (G)(2) of this section, the superintendent of savings banks shall approve or disapprove the amended articles of incorporation. Notwithstanding any other provision of the Revised Code, if the superintendent fails to act within the sixty-day period, the amended articles shall be deemed approved, and the institution shall forward a copy of the amended articles to the secretary of state who shall file the amended articles and furnish a certified copy to the institution and to the superintendent. If the superintendent approves the amended articles, he shall prepare a certificate to this effect and forward the certificate and the amended articles to the secretary of state. Upon receipt of the certificate and the amended articles, the secretary of state shall file the amended articles and furnish a copy, certified by him, to the institution. Thereupon, the articles shall be deemed amended.

(5) An amendment to the articles of incorporation described in this division shall not require the approval of the superintendent of savings and loan associations.

(H) A domestic savings and loan association organized under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461, as amended, without permanent stock may convert into a savings bank without permanent stock upon following the procedures of division (G) of this section except that no documents need be filed with the superintendent of savings and loan associations, and provided that the association complies with the applicable provisions of federal law.

Effective Date: 10-23-1991



Section 1161.631 - Bank converting into savings bank.

(A) A bank organized under the laws of this state may convert into a savings bank by following the procedures prescribed by divisions (B), (C), and (D) of this section.

(B)

(1) The board of directors shall adopt a resolution fixing the time and place of holding a special meeting of the shareholders and shall cause not less than twenty days' written notice of the time, place, and purpose of the meeting to be given to each shareholder, either personally or by mail directed to him at his last known address appearing upon the records of the corporation.

(2) At the meeting, a resolution to make the conversion shall be adopted. The resolution shall amend the articles of incorporation to provide that the institution shall be organized under Chapter 1161. of the Revised Code as a savings bank, and, if necessary, to change the name of the institution.

(3) Within one week after the date of the shareholders' meeting, copies of the resolution of the board and of the minutes of the meeting of shareholders, together with a statement showing the giving of notice, all verified by an affidavit of the president or a vice-president and the secretary or an assistant secretary or cashier or assistant cashier, shall be filed in the office of the superintendent of banks and the office of the superintendent of savings banks and the amendment to the articles of incorporation shall be delivered to the superintendent of savings banks.

(C) Upon receipt of the documents referred to in division (B)(3) of this section, the superintendent of savings banks shall immediately make such inquiry as is necessary to determine whether all of the following conditions are satisfied:

(1) The articles of incorporation as amended comply with Chapter 1161. of the Revised Code.

(2) The requirements of this section have been met.

(3) The institution upon the filing of the amended articles with the secretary of state will be able to commence operations as a savings bank as defined in section (3)(g) of the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1813(g).

(D) Within sixty days after the receipt of the documents referred to in division (B)(3) of this section, the superintendent of savings banks shall approve or disapprove the amended articles of incorporation. Notwithstanding any other provision of the Revised Code, if the superintendent fails to act within the sixty-day period, the amended articles shall be deemed approved and the institution shall forward a copy of the amended articles to the secretary of state who shall file the amended articles and furnish a certified copy to the institution and to the superintendent. If the superintendent approves the amended articles, he shall prepare a certificate to this effect and forward the certificate and the amended articles to the secretary of state. Upon receipt of the certificate and amended articles, the secretary of state shall file the amended articles and furnish a copy, certified by him, to the institution. Thereupon, the articles shall be deemed amended.

(E) An amendment to the articles of incorporation described in divisions (B), (C), and (D) of this section shall not require the approval of the superintendent of banks.

(F) A national bank that is located in this state may convert itself into a savings bank upon following the procedures of divisions (B), (C), and (D) of this section, except that no documents need be filed with the superintendent of banks, and provided that the national bank complies with the applicable provisions of federal law.

Effective Date: 10-23-1991



Section 1161.64 - Buying and selling loans.

(A) A savings bank may buy obligations representing loans that would be legal loans if originated by the savings bank. The investments may be held and reported as other investments of the same type.

(B) A savings bank may sell, with or without recourse, any loan.

Effective Date: 10-23-1991



Section 1161.65 - Changing name, capital or stock.

A savings bank may change its name by a majority vote of its board of directors. A savings bank, other than one described in section 1161.11 of the Revised Code, may increase or decrease its authorized capital or the face value of its shares by a majority vote of its board of directors. A certificate of any such action shall be made by the president and the secretary of the savings bank and filed with the secretary of state, after which, in the use of the changed stock or changed name, all rights of all parties shall remain the same as before the change was made.

Effective Date: 10-23-1991



Section 1161.66 - Dissolution.

A savings bank may dissolve by a majority vote of the stock entitled to be voted under its constitution. The vote shall be consistent with section 1161.26 of the Revised Code, and the dissolution shall be subject to the contract rights of the savings bank's borrowers and the vested rights of its members.

No savings bank shall dissolve until after it has filed an application to dissolve with the superintendent of savings banks and the superintendent has consented in writing to the dissolution and certified, upon examination of the savings bank, that it is in a safe and sound condition.

Upon receipt of the consent and certificate, the savings bank may file in the office of the secretary of state a certificate signed by the president or vice-president, and by the secretary or an assistant secretary of the savings bank, verified by an oath of the signers stating the name of the corporation; the place where its principal office is located; the names and post-office addresses of its directors and officers, and if any address is in a city, the street and number or other particular description thereof; that it elects to wind up and dissolve; and that the signers have been authorized to execute and file the certificate by a resolution adopted as provided in this section.

Before the certificate is filed, the approval of the superintendent shall be indorsed on it.

After the filing of the certificate, all proceedings relating to the dissolution of the savings bank shall be governed by Chapter 1701. of the Revised Code.

Unclaimed share accounts, deposits, dividends, and other intangible property of a savings bank dissolved under this section that remain in the hands of the liquidators for a period of six months after the certificate of dissolution has been filed in the office of the secretary of state shall be reported as unclaimed funds pursuant to sections 169.03 and 169.05 of the Revised Code, except that division (D) of section 169.03 of the Revised Code does not apply.

Effective Date: 10-23-1991



Section 1161.67 - Amending articles and constitution.

(A) A savings bank having permanent stock may amend its articles of incorporation and its constitution by complying with the requirements of its articles and constitution for the amendment thereof.

(B) If the constitution of a savings bank having permanent stock has no provision for amendments to the constitution, the constitution shall be amended in the same manner as its articles of incorporation.

(C) The constitution of a savings bank that has no permanent stock may provide for the amendment of its articles of incorporation and its constitution by providing that the articles of incorporation or constitution may be amended at any meeting of the members for which notice has been properly given in accordance with section 1161.15 of the Revised Code and the amendment is adopted by at least a three-fifths vote of the votes cast in person or by proxy at the meeting. The number of votes that each member may cast shall be determined by the constitution. Regardless of any provisions in its existing constitution for the amendment thereof or the lack of any such provision, a savings bank may adopt such a provision for the amendment of its articles of incorporation and its constitution at any meeting authorized in writing by a majority of its members of record held upon written notice made in accordance with section 1701.41 of the Revised Code stating the proposed action to be taken at the meeting in a form approved by the superintendent of savings banks by a two-thirds vote of the votes cast authorizing the meeting provided that a majority of the members of record is present in person or by proxy at the meeting.

Effective Date: 10-23-1991



Section 1161.68 - Conduct and management of affairs.

A savings bank may provide, by a constitution adopted by its members and bylaws adopted by its board of directors, for the proper exercise of the powers granted in this chapter, and for the conduct and management of its affairs.

Proposed amendments to the constitution and bylaws shall be submitted to the superintendent of savings banks for approval on forms prescribed by him. The superintendent shall approve or disapprove the amendments and notify the savings bank of his action within ninety days from the time received by him. If the superintendent disapproves of the amendment, he shall state the reasons therefor in his notice of disapproval.

The savings bank has all other powers necessary and proper to enable the savings bank to carry out the purpose of its organization.

Effective Date: 10-23-1991



Section 1161.69 - Borrowers as members with voting rights.

The constitution of a savings bank may provide that all borrowers from the savings bank are members and provide for voting rights for those members at annual or special meetings of shareholders.

Effective Date: 10-23-1991



Section 1161.70 - Designating of depositories.

The board of directors of a savings bank shall designate the financial institutions in which it shall deposit the funds of the savings bank. All bank books showing the deposits shall be open to the inspection of any director of the savings bank at any time.

Effective Date: 10-23-1991



Section 1161.71 - Blanket fidelity bond coverage.

All officers and employees of a savings bank, before entering upon the discharge of their duties, shall be covered by an individual, schedule, or blanket fidelity bond issued by an insurer authorized by the department of insurance to do business in this state and issued in favor of the savings bank in an amount required by, and with terms and surety approved by, the board of directors of the savings bank.

The superintendent or the board may require an increase in the amount of any such bond. Each bond shall be for the protection of the savings bank against losses resulting from the commission by its bonded officers or employees of any of the acts prohibited by sections 1161.20, 2913.31, and 2913.42 of the Revised Code, or of any other dishonest act. The directors as such shall not be required to give bond.

Directors of the savings bank to which bond is given shall not be eligible as bondsmen on the bond, but shall be individually liable for any loss to members of the savings bank caused by the neglect of the directors to carry out the duties imposed upon them by law or by the constitution and bylaws of the savings bank.

Effective Date: 10-23-1991



Section 1161.72 - Expenses.

All expenses of a savings bank shall be paid out of its gross earnings only, and so much of these earnings as is necessary shall be set aside each year for this purpose. If the savings bank acquires real estate as a result of default in a mortgage, whether by deed or by foreclosure, amounts paid out by it in court costs and taxes at the time the real estate is acquired may be charged to a reserve fund, and reconditioning costs after the real estate is acquired may be charged either to a reserve fund or to current operating expense, as determined by the board of directors. When any parcel of the real estate is sold by the savings bank, the funds received shall be applied to the payment of sales expense, to the restoration of losses previously charged to the reserve or undivided profit funds, to the reduction of the book value of the real estate, or to current income, as determined by the board. The savings bank may levy a reasonable charge, upon any corporation or person applying for a mortgage loan for which the real estate is given as security, for any services by it in connection with the loan or for extending the period of maturity of the loan or otherwise readjusting or refinancing it and for any other action by the savings bank permitted or required by law with respect to the loans. All charges, except reasonable attorney's fees and charges for legal services and reasonable appraisal fees, shall be made by the savings bank directly and accounted for on its books. A reasonable appraisal fee may be charged by the savings bank, and shall be paid by the borrower to the savings bank prior to or subsequent to the granting of a loan.

Upon the closing of the loan, the savings bank, directly or through its attorney, shall furnish the borrower a loan settlement statement showing in detail all charges and fees the borrower has paid or obligated himself to pay either to the savings bank or to its attorney in connection with the loan, and a copy of the loan settlement statement shall be retained in the records of the savings bank.

Effective Date: 10-23-1991



Section 1161.73 - Dividends - interest.

After provision for payment of expenses, interest, and the maintenance of the loss reserve and other net worth accounts as required by section 1161.53 of the Revised Code, a savings bank may declare dividends on accounts and pay interest on deposits. The dividends or interest may be credited to the account or paid to the holder thereof at such times, such rates, and upon such methods of computation as are authorized by a resolution of the board of directors of the savings bank.

If dividends or interest are to be credited or paid at more than one rate, the resolution authorizing the rates shall set forth the criteria for determining the classes of accounts that will receive the various rates. The criteria may include the balance in the account at a specified time or times, the period of time a minimum balance must be maintained, the type of evidence of ownership issued to the owner of the account, and other similar standards or combinations thereof. Each account shall receive dividends or interest at the rate to which it is entitled based upon the criteria set forth in the resolution, except that the board of directors may establish minimum account balances upon which dividends or interest are paid. Any residue of the earnings not credited to reserves and not declared as dividends, may be held as undivided profits and used as other earnings.

Effective Date: 10-23-1991



Section 1161.74 - Losses.

All losses of a savings bank shall be met by the application thereto of the following, in the order listed:

(A) The loss reserve and other net worth accounts provided for in section 1161.53 of the Revised Code, in part to one or more of the accounts in such manner and in such amounts as shall be determined by the board of directors;

(B) The capital stock.

Effective Date: 10-23-1991



Section 1161.75 - Appraising real estate owned by savings bank.

At least once in every three years the appraisal committee of each savings bank or a qualified appraiser appointed by the board of directors shall appraise all real estate owned by the savings bank and report its findings to the superintendent of savings banks and to the board of directors of the savings bank in the form required by division (F) of section 1161.38 of the Revised Code.

Effective Date: 10-23-1991



Section 1161.76 - Acquisitions and mergers.

(A) For purposes of this section:

(1) "Holding company affiliate" means a holding company of which a savings bank is a subsidiary and any other subsidiary of the holding company other than a subsidiary of the savings bank.

(2) "Merger" includes consolidation and the purchase of substantially all the assets and assumption of liabilities of another institution. "Merger" includes the use of an interim savings bank.

(B) A savings bank may acquire or merge with another savings bank, a foreign savings bank, a domestic association, a foreign savings association, a foreign federal association, a state bank, a national bank, or a bank organized under the laws of another state, upon application to and written approval of the superintendent of financial institutions.

(C) The limitations and conditions of Chapter 1701. of the Revised Code do not apply to a merger of a savings bank the outstanding capital of which consists entirely of withdrawable shares or that is organized under section 1161.11 of the Revised Code, provided the plan of merger is approved by a two-thirds vote of the savings bank's board of directors as evidenced by a merger agreement.

(D) The superintendent shall adopt rules in accordance with Chapter 119. of the Revised Code setting forth criteria that shall be met for the merger of a savings bank and a holding company affiliate that is not a savings bank, a bank, or a savings and loan association.

(E) For purposes of this section, if the surviving institution or new institution is a savings bank organized under this chapter, section 1701.82 of the Revised Code governs the merger or consolidation, except that after the merger or consolidation becomes effective, the surviving or new institution shall possess, of a public or private nature, the rights, privileges, immunities, powers, franchises, and authority of a savings bank organized under this chapter.

(F) A savings bank may merge with a holding company affiliate upon application to and written approval of the superintendent. The superintendent shall approve such a merger only if the superintendent is of the opinion that the rights of all interested parties are protected.

Effective Date: 05-21-1997



Section 1161.77 - Consolidation.

(A) For purposes of this section, "holding company affiliate" means a holding company of which a savings bank is a subsidiary and any other subsidiary of the holding company other than a subsidiary of the savings bank.

(B) A savings bank may provide in its constitution and bylaws for the time and terms of its dissolution and for its consolidation with other savings banks on terms to be determined upon by its board of directors. In case of the dissolution of a savings bank, its board of directors, by a majority vote of its members, may be authorized to sell and transfer its mortgage securities or other property, or both, to another corporation or person, subject to the vested and accrued rights of the mortgagors.

(C) A savings bank may provide for its consolidation with a holding company affiliate on terms to be determined by its board of directors, provided that the superintendent of savings banks determines that the rights of all interested parties are protected and approves the consolidation. The superintendent shall adopt rules in accordance with Chapter 119. of the Revised Code setting forth criteria that shall be met for a consolidation of a savings bank and a holding company affiliate.

Effective Date: 10-23-1991



Section 1161.78 - Acquiring controlling interest.

Except as provided in section 1161.76 of the Revised Code, no person or entity, directly or indirectly, shall acquire a controlling interest in a savings bank without the prior written approval of the superintendent of savings banks and unless the person or entity has met all of the requirements of section 7(j) of the "Federal Deposit Insurance Act," 64 Stat. 876 (1950), 12 U.S.C. 1817, as amended, relating to the acquisition of a controlling interest in a bank, and any other requirements that may be imposed by the federal deposit insurance corporation. The superintendent shall adopt rules, in accordance with Chapter 119. of the Revised Code, to carry out the purposes of this section, except that prior to adoption of the rules, a person or entity may acquire a controlling interest in a savings bank with the prior approval of the superintendent.

Effective Date: 10-23-1991



Section 1161.79 - Deposit authority of foreign savings bank.

(A) As used in this section:

(1) "Acquire" or "acquisition" means any of the following transactions or actions:

(a) The acquisition of the direct or indirect ownership or control of voting shares of an Ohio savings bank holding company or an Ohio savings bank if, after the acquisition, the acquiring savings bank or savings bank holding company will be a controlling person of the savings bank or the savings bank holding company;

(b) The taking of any other action that results in the direct or indirect control of an Ohio savings bank or Ohio savings bank holding company.

(2) "Insured depository institution" has the same meaning as in the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1811, 1813, as amended.

(3) "Ohio savings bank holding company" means a savings bank holding company that owns or controls one or more savings banks and has its principal place of business in this state.

(4) "Principal place of business" means, as to a savings bank, the state in which its main office is located, and as to a savings bank holding company, the state or jurisdiction in which the total deposits of all direct and indirect insured depository institution subsidiaries of the holding company and any other company that has control of the holding company are the largest, as shown in the most recent report of condition or similar report filed by the insured depository institution subsidiaries with state or federal authorities.

(B) Notwithstanding any other provision of the Revised Code, no savings bank incorporated under the laws of any other state or having its main office or principal place of business in any other state shall solicit, receive, or accept deposits in this state, except as provided in sections 1161.07, 1161.071, and 1161.76 of the Revised Code.

(C) A savings bank or savings bank holding company with its main office or principal place of business in another state may charter or otherwise acquire a savings bank or Ohio savings bank holding company.

(D)

(1) Any savings bank or savings bank holding company proposing to charter a savings bank pursuant to the authority granted by this section shall make application pursuant to and be bound by the requirements of this chapter and the rules adopted thereunder.

(2) Any savings bank or savings bank holding company proposing to acquire an Ohio savings bank or Ohio savings bank holding company pursuant to this section shall comply with section 1161.78 of the Revised Code. The application filed pursuant to that section shall consist of a copy of the application filed with the appropriate regulator under federal law, and shall provide the superintendent with evidence that its accounts or the accounts of its insured depository institution subsidiaries are insured by the federal deposit insurance corporation. If no application is required to be filed under federal law, the application shall contain such other information as the superintendent may prescribe, by rule, as necessary or appropriate for the purpose of making a determination under this section and section 1161.78 of the Revised Code. Withdrawal from the federal deposit insurance corporation terminates the authority of the foreign savings bank or savings bank holding company to do business in Ohio. Notwithstanding any other provision of the Revised Code, the acquisition of any Ohio savings bank or Ohio savings bank holding company by a savings bank or savings bank holding company with its main office or principal place of business in another state, which includes a direct or indirect acquisition of a savings bank electing to be treated as a savings association under section 10(l) of the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C.A. 1467a(l), as amended, shall not be subject to this section, but shall instead be subject to section 1151.71 of the Revised Code as if the savings banks and savings bank holding companies involved were savings and loan associations and savings and loan holding companies.

Effective Date: 05-21-1997



Section 1161.80 - Examination associated with acquisition.

(A) When the superintendent of savings banks considers it necessary or appropriate, he may examine any savings bank or savings bank holding company that has acquired or has an application pending to acquire a savings bank or Ohio savings bank holding company pursuant to the authority granted by division (C) of section 1161.79 of the Revised Code. The cost of an examination shall be assessed against and paid by the savings bank or savings bank holding company examined. The assessment for an examination shall be the same as for a special examination under Chapter 1163. of the Revised Code plus documented extraordinary expenses. The superintendent may request the savings bank or savings bank holding company to be examined pursuant to this division to advance the estimated cost of the examination.

(B) The superintendent may enter into cooperative agreements with other state and federal savings bank regulatory authorities to facilitate the examination of any savings bank or savings bank holding company that has acquired or has an application pending to acquire a savings bank or Ohio savings bank holding company pursuant to the authority granted by division (C) of section 1161.79 of the Revised Code. The superintendent may accept reports of examinations and other records from the other authorities in lieu of conducting his own examination of the savings banks or savings bank holding companies. The superintendent may take any action jointly with other regulatory agencies having concurrent jurisdiction over the savings banks or savings bank holding companies or may take action independently in order to carry out his responsibilities under division (C) of section 1161.79 of the Revised Code.

(C) When the superintendent considers it necessary, he may require any savings bank or savings bank holding company that has acquired a savings bank or Ohio savings bank holding company pursuant to the authority granted by division (C) of section 1161.79 of the Revised Code to submit such reports to the superintendent as he determines to be necessary or appropriate for the purpose of carrying out his responsibilities.

(D) Any savings bank or savings bank holding company that has acquired a savings bank or Ohio savings bank holding company pursuant to the authority granted by division (C) of section 1161.79 of the Revised Code is subject to the proceedings brought by the superintendent pursuant to Chapter 1165. of the Revised Code.

(E)

(1) The approval of the superintendent is required for the declaration of dividends on permanent stock if the total of all such dividends declared by any savings bank or Ohio savings bank holding company acquired pursuant to the authority granted by division (C) of section 1161.79 of the Revised Code in any fiscal year exceeds the total of its net profits of that year combined with its retained net profits of the preceding two years, less any required transfers to surplus or a fund for the retirement of any preferred stock.

(2) For purposes of division (E)(1) of this section:

(a) "Net profits" means the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets, after deducting from the total thereof all current operating expenses, actual losses, accrued dividends on preferred stock, if any, and all federal and state taxes.

(b) "Retained net profits of the preceding two years" means the increase in retained earnings during the immediately preceding two fiscal years after deducting all charges against retained earnings during those two years.

Effective Date: 10-23-1991



Section 1161.81 - Penalties.

(A) Whoever violates section 1161.20 of the Revised Code shall be fined not more than one thousand dollars.

(B) Whoever violates section 1161.09 of the Revised Code shall be fined not more than five thousand dollars. Each day of the violation shall constitute a separate offense.

Effective Date: 10-23-1991






Chapter 1163 - SAVINGS BANKS - REGULATION

Section 1163.01 - Savings bank - regulation definitions.

As used in this chapter:

(A) "Controlling person" means any person or entity which, either directly or indirectly, or acting in concert with one or more other persons or entities, owns, controls, or holds with power to vote, or holds proxies representing, fifteen per cent or more of the voting shares or rights of a savings bank, or controls in any manner the election or appointment of a majority of the directors of a savings bank. However, a director of a savings bank is not deemed to be a controlling person of the savings bank based upon the director's voting, or acting in concert with other directors in voting, proxies obtained in connection with an annual solicitation of proxies or obtained from savings account holders and borrowers if the proxies are voted as directed by a majority of the entire board of directors of the savings bank, or of a committee of the directors if the committee's composition and authority are controlled by a majority vote of the entire board and if its authority is revocable by such a majority.

(B) "Independent auditor" means an accountant who is licensed to practice as a certified public accountant or public accountant by this state, and who is employed or otherwise retained by a savings bank to audit its accounts. An independent auditor may not be an employee of the savings bank, its subsidiaries, or holding company affiliates.

(C) "Outside director" means a director of a savings bank who is not an officer or employee of the savings bank, an independent auditor of the savings bank, an attorney of the savings bank, or any other person having a fiduciary relationship, other than that of being a director, with the savings bank.

(D) "Holding company affiliate" means a bank holding company or a savings and loan holding company of which the savings bank is a subsidiary and any other subsidiary of the holding company other than a subsidiary of the savings bank.

(E) "Financial institution regulatory authority" includes a regulator of a business activity in which a savings bank is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a savings bank engaged in that business activity. A savings bank is engaged in a business activity, and a regulator of that business activity has jurisdiction over the savings bank, whether the savings bank conducts the activity directly or a subsidiary or affiliate of the savings bank conducts the activity.

Effective Date: 06-18-2002



Section 1163.02 - Superintendent and deputy superintendent for savings and loan associations and savings banks - powers and duties.

(A) The superintendent of financial institutions shall see that the laws relating to savings banks are executed and enforced.

(B) The deputy superintendent for savings and loan associations and savings banks shall be the principal supervisor of savings banks. In that position the deputy superintendent for savings and loan associations and savings banks shall, notwithstanding sections 1163.12 and 1163.13 of the Revised Code, be responsible for conducting examinations and preparing examination reports under those sections. In addition, the deputy superintendent for savings and loan associations and savings banks shall, notwithstanding sections 1163.22 and 1163.24 of the Revised Code, have the authority to adopt rules and standards in accordance with those sections. In performing or exercising any of the examination, rule-making, or other regulatory functions, powers, or duties vested by this division in the deputy superintendent for savings and loan associations and savings banks, the deputy superintendent for savings and loan associations and savings banks shall be subject to the control of the superintendent of financial institutions.

Effective Date: 09-26-1996



Section 1163.03 - Cease-and-desist orders.

(A)

(1) If, in the opinion of the superintendent of savings banks, a savings bank or a person has failed to comply with a supervisory agreement, is engaging or has engaged or the superintendent has reasonable cause to believe that the savings bank or person is about to engage in any unsafe or unsound practice in conducting the business of the savings bank, or has knowingly participated in or consented to or the superintendent has reasonable cause to believe that the savings bank or person is about to participate in or consent to a violation of this chapter or Chapter 1161. or 1165. of the Revised Code, he may serve the savings bank or person notice that he is considering issuing an order on the savings bank pursuant to division (A)(2) or (3) of this section. As used in this section, "person" means a director, officer, employee, or controlling person of a savings bank.

(2) A notice served under division (A)(1) of this section that relates to matters other than an alleged violation of a supervisory agreement shall contain a statement of the alleged facts constituting the basis for an order and fix a time and place for a hearing. The hearing shall be conducted in accordance with section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, the hearing shall not be a public hearing. The date for the hearing shall be not less than thirty nor more than forty-five days after the notice has been made by the superintendent on the savings bank or person.

If, after conducting the hearing, the superintendent determines that the savings bank or person has knowingly participated in or consented to or is about to participate in or consent to a violation of this chapter or Chapter 1161. or 1165. of the Revised Code, is engaging or has engaged or is about to engage in an unsafe or unsound practice, he may issue a final cease-and-desist order. The final cease-and-desist order may direct the savings bank or person to remedy the violation of this chapter or Chapter 1161. or 1165. of the Revised Code, or the unsafe or unsound practice, in addition to refraining from the violations or unsafe or unsound practices in the future.

The final order becomes effective upon service on the savings bank or person and remains effective and enforceable as provided in the order, except to the extent as it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court pursuant to section 119.12 of the Revised Code.

(3) If the superintendent proposes to issue a cease-and-desist order based on the violation of a supervisory agreement, he shall serve the savings bank or person with a notice of noncompliance. The notice shall specify the actions that are alleged to be in violation of the supervisory agreement. The notice also shall set a time and place for a hearing, which shall occur not less than thirty nor more than forty-five days after the notice has been served on the savings bank or person. The hearing shall be conducted in the manner prescribed in section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, the hearing shall not be a public hearing.

If, after the hearing, the superintendent determines that the savings bank or person has knowingly violated the supervisory agreement, he may issue a final cease-and-desist order.

If, after the hearing, the superintendent determines that the savings bank or person has violated the supervisory agreement but that the conduct in question does not constitute a knowing violation, the superintendent shall give the savings bank or person an opportunity to remedy the violation. The superintendent shall issue a statement of specific actions that must be taken by the savings bank or person, and establish a time frame in which the savings bank or person must take the corrective action to comply with the supervisory agreement. If, by the end of the time frame, the savings bank or person has failed to implement the corrective actions required by the superintendent, the superintendent may issue a final cease-and-desist order.

Nothing in this division shall be construed to prevent the superintendent from issuing a cease-and-desist order pursuant to divisions (A)(1) and (2) of this section or division (B) of this section based on the violation of this chapter or Chapter 1161. or 1165. of the Revised Code, or on an unsafe or unsound practice of the savings bank or person, even though the violation or practice also may constitute a violation of an outstanding supervisory agreement.

(B) If, in the opinion of the superintendent, a savings bank or person is engaging or has engaged in any unsafe or unsound practice, or has participated in or consented to a violation of this chapter or Chapter 1161. or 1165. of the Revised Code, or if the superintendent has reasonable cause to believe that the savings bank or person is about to engage in an unsafe or unsound practice or has consented to a violation of this chapter or Chapter 1161. or 1165. of the Revised Code, he may issue a summary order requiring the savings bank or person to cease and desist from any such violation or practice.

The summary cease-and-desist order, which shall contain a statement of the facts allegedly constituting the grounds for the order, shall be served upon the savings bank or person and shall become effective upon receipt. The order shall include notification of the time and place of a hearing which shall be held pursuant to division (A)(2) of this section. Unless the superintendent issues a final order within ten days after conclusion of the hearing, the summary order issued pursuant to this division becomes void. Otherwise, the summary order remains effective and enforceable until replaced by the final order, except to the extent that it is stayed, modified, terminated, or set aside by action of the superintendent.

(C) A savings bank or person who is adversely affected by a final cease-and-desist order may appeal from the order to the court of common pleas in accordance with section 119.12 of the Revised Code.

(D) In lieu of a hearing pursuant to division (A) or (B) of this section, a savings bank or person may consent to the issuance of an order requiring the savings bank or person to cease and desist from engaging in any activity or practice as specified in the order. A consent cease-and-desist order has the full force and effect of a final cease-and-desist order issued pursuant to division (A)(2) of this section and is enforceable in accordance with division (E) of this section. Any savings bank or person that fails to attend a hearing set pursuant to division (A) or (B) of this section is deemed to have consented to the issuance of a final cease-and-desist order.

(E) If, in the opinion of the superintendent, he has reasonable cause to believe that a lawful summary or final order issued pursuant to this section has been violated, he may request the attorney general to commence and prosecute any appropriate action or proceeding. A court of competent jurisdiction shall enforce a lawful summary or final order issued pursuant to this section and may grant such other relief as the facts warrant.

(F) Service on any savings bank or person as provided for in this section shall be by actual written notice or certified mail to the person or, in the case of a savings bank, to the managing officer of the savings bank.

Effective Date: 10-23-1991



Section 1163.04 - Requiring supervisory conferences.

(A) If, at any time, the superintendent of savings banks has cause to believe that the actions or business practices of a savings bank, its officers, directors, employees, or controlling persons may cause harm to the savings bank, its depositors, shareholders, or creditors, the superintendent may require a supervisory conference. The superintendent shall inform each director of the savings bank of the date, time, and place of the supervisory conference. The directors of the savings bank shall attend supervisory conferences set by the superintendent. Unless a director has a reasonable excuse for his refusal or failure to attend a supervisory conference, the refusal or failure is grounds for removal under section 1161.22 of the Revised Code.

(B) At the supervisory conference, the superintendent shall inquire into the actions or business practices at issue. If it appears to the superintendent that the actions or business practices are likely to cause harm to the savings bank, its depositors, shareholders, or creditors, the superintendent may negotiate and conclude and agreement with the savings bank, its officers, directors, employees, or controlling persons as to action that is to be taken by the savings bank, its officers, directors, employees, or controlling persons to correct or prevent the actions or business practices that are the subject of the supervisory conference. The agreement shall be reduced to writing within ten days after it is concluded, and may be modified or terminated by a subsequent agreement.

(C) This section shall not be construed to mean that the superintendent cannot request a meeting with the management, officers, directors, employees, controlling persons, or agents of a savings bank other than for the purpose of concluding a supervisory agreement.

Effective Date: 10-23-1991



Section 1163.05 - Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of financial institutions is required under Chapters 1161. to 1165. of the Revised Code, or under an order or supervisory action issued or taken under those chapters, for a person to serve as an organizer, incorporator, director, executive officer, or controlling person of a savings bank, or to otherwise have a substantial interest in or participate in the management of a savings bank, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with section 109.572 of the Revised Code. The superintendent of financial institutions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 2008 SB247 09-18-2008



Section 1163.06 - [Repealed].

Effective Date: 09-26-1996



Section 1163.07 - Expenses.

All expenses incurred by the superintendent of financial institutions in the regulation of savings banks shall be paid from funds appropriated for that purpose.

Effective Date: 09-26-1996



Section 1163.08 - [Repealed].

Effective Date: 09-26-1996



Section 1163.09 - Reports and accounts.

(A) Every savings bank organized under the laws of this state, as of the thirty-first day of December and the thirtieth day of June of each year, shall make a report of the affairs and business of the savings bank for the preceding half year, showing its financial condition at the end thereof. The statement as of the thirty-first day of December shall be the annual statement of the savings bank. The superintendent of financial institutions may also require monthly reports.

(B) The superintendent, by written order mailed to the managing officer of a savings bank, may require any savings bank to submit to the superintendent within a reasonable time specified in the written order a report concerning its real estate and other assets, other than the appraisals required by section 1161.81 of the Revised Code.

(C) Any savings bank refusing or neglecting to file any report required by this section within the time specified shall forfeit one hundred dollars for every day that the default continues unless the penalty, in whole or in part, is waived by the superintendent. The superintendent may maintain an action in the name of the state to recover the forfeiture which, upon its collection, shall be paid into the state treasury to the credit of the savings institutions fund established under section 1181.18 of the Revised Code.

(D) Every savings bank shall maintain adequate, complete, and correct accounts and shall observe such generally accepted accounting principles and practices or generally accepted auditing standards, as the superintendent prescribes. The superintendent shall demand once a year, and at the expense of the savings bank, that its accounts be audited by an independent auditor. A copy of the audit report shall be submitted to the board of directors of the savings bank and filed, together with management's response, with the superintendent within thirty days after presentation of the completed report to the board or not later than the thirty-first day of March of the year next succeeding the year for which the audit was conducted, whichever occurs first, unless the time is extended by the superintendent.

(E) At the conclusion of the audit of a savings bank, an independent auditor shall attend a meeting at which there are present only the outside directors of the savings bank or a committee composed of and appointed by the outside directors and fully disclose at that time to those directors all audit exceptions that developed during the audit and all relevant data and information concerning the financial condition, investment practices, and other financial policies and procedures of the savings bank. The meeting shall be held at a time and place that is agreed upon by the independent auditor and the outside directors or their committee. A complete record of the proceedings of the meeting shall be kept in a minute book that is maintained solely for the purpose of keeping these records. Nothing in this division shall be construed to prevent the independent auditor from meeting at other times with inside directors, officers, or employees of the savings bank.

(F) The superintendent may prescribe a schedule for the preservation and destruction of books, records, certificates, documents, reports, correspondence, and other instruments, papers, and writings of a savings bank, even if the savings bank has been liquidated pursuant to law. A savings bank may dispose of any books, records, certificates, documents, reports, correspondence, and other instruments, papers, and writings that have been retained or preserved for the period prescribed by the superintendent pursuant to this division. The requirements of this division may be complied with by the preservation of records in the manner prescribed in section 2317.41 of the Revised Code.

Effective Date: 06-30-1999



Section 1163.10 - Employment or termination of independent auditor.

(A) A savings bank shall notify the superintendent of savings banks, on a form prescribed by the superintendent, within ten days after the employment, of the name, address, and telephone number of each independent auditor who is employed by the savings bank. Whenever there is any change in the information provided under this division, such as by the employment of a different independent auditor, the savings bank, on a form prescribed by the superintendent, shall notify the superintendent of the change within ten days after the change.

(B) A savings bank may dismiss, release, or otherwise terminate its relationship with an independent auditor. Within fifteen days after a termination, the savings bank shall inform the superintendent, in writing, of the fact of the termination, the reasons for the termination, and of the circumstances surrounding the termination. If for any reason the superintendent considers the information provided by the savings bank to be insufficient, he shall request the savings bank to provide the necessary information or otherwise investigate the reasons for and the circumstances surrounding the dismissal, release, or other termination of the independent auditor. In the conduct of any such investigation, the superintendent may administer oaths, examine the directors, officers, and employees of the savings bank as to the termination of the independent auditor, and compel the production of books, papers, and other property of the savings bank.

(C) Whenever a savings bank dismisses, releases, or otherwise terminates its relationship with an independent auditor prior to the completion of an audit, the independent auditor shall send to the superintendent and to each director and officer of the savings bank, by certified mail, return receipt requested, all audit exceptions developed, and all relevant data and information gathered, during his last examination prior to his termination, that reflect negatively on the financial condition, investment practices, and other financial policies and procedures of the savings bank. Within thirty days after receiving this information from the independent auditor, the directors of the savings bank shall reply in writing to the superintendent detailing their position on the information received and describing any measures that they intend to take in response to the information.

(D) The superintendent shall prescribe forms on which savings banks shall provide the notifications required by divisions (A) and (B) of this section. The forms shall require savings banks to provide the information required by those divisions; the name, address, and telephone number of the savings bank filing the form; and other information that the superintendent considers necessary to enable him to carry out this section and section 1163.09 of the Revised Code. The superintendent shall provide blank copies of the forms to each savings bank.

Effective Date: 10-23-1991



Section 1163.11 - Form and contents of reports.

(A)

(1) The annual and semiannual reports required from a savings bank by section 1163.09 of the Revised Code shall be in a form and contain information that is prescribed by the superintendent of financial institutions. The original annual and semiannual reports shall be filed with the superintendent within thirty days after the close of the respective half year.

(2) A copy of the annual statement of condition shall be available for public inspection on demand at the savings bank's place of business.

(B) All monthly reports that may be required by the superintendent shall be filed by the tenth day of the succeeding month.

(C) When a savings bank is in process of liquidation, the liquidating officers shall make all reports to the superintendent that are required by law from solvent savings banks.

Effective Date: 03-18-1999



Section 1163.12 - Examinations.

At least once every twenty-four months the superintendent of financial institutions, or examiners appointed for that purpose, shall make an examination into the affairs of each savings bank in this state. The examination shall include a review of both of the following:

(A) Compliance with law;

(B) Other matters the superintendent determines.

The expenses of these examinations shall be paid by the state. Nothing in this section shall prohibit the superintendent from establishing different schedules of examination for different savings banks.

Effective Date: 05-21-1997



Section 1163.121 - Cooperative examination arrangements.

(A) In administering Chapters 1161. to 1165. of the Revised Code and fulfilling the duties imposed by those chapters, including the duty imposed by section 1163.12 of the Revised Code, the superintendent of financial institutions may do any of the following:

(1) Participate with financial institution regulatory authorities of this and other states, the United States, and other countries in any of the following:

(a) Programs for alternate examinations of the records and affairs of savings banks over which they have concurrent jurisdiction;

(b) Joint or concurrent examinations of the records and affairs of savings banks over which they have concurrent jurisdiction;

(c) Coordinated examinations of the records and affairs of savings banks over which they have collective jurisdiction.

(2) Conduct, participate in, or coordinate independent, concurrent, joint, or coordinated examinations of the records and affairs of savings banks and otherwise act on behalf of financial institution regulatory authorities of this and other states, the United States, and other countries having jurisdiction over the savings banks;

(3) Rely on information leading to, arising from, or obtained in the course of examinations conducted by financial institution regulatory authorities of this and other states, the United States, and other countries when both of the following apply:

(a) Pursuant to agreement and applicable law, the superintendent may receive and use the information leading to, arising from, or obtained in the course of the other regulatory authorities' examinations in administering Chapters 1161. to 1165. of the Revised Code and acting under the authority of those chapters;

(b) In the superintendent's judgment the other regulatory authorities' personnel, practices, and authority warrant the superintendent's reliance.

(4) Authorize financial institution regulatory authorities of this and other states, the United States, and other countries to receive and use information leading to, arising from, or obtained in the course of examinations conducted by the division of financial institutions in the same manner and for the purposes they could use information leading to, arising from, or obtained in the course of their own examinations when both of the following apply:

(a) Pursuant to applicable law, information leading to, arising from, or obtained in the course of examinations the other regulatory authorities conduct is protected from general disclosure and may only be disclosed for purposes similar to those provided in section 1163.20 of the Revised Code, which are principally regulatory in nature, for disclosure of information leading to, arising from, or obtained in the course of examinations conducted by the division;

(b) Pursuant to agreement and applicable law, information leading to, arising from, or obtained in the course of examinations conducted by the division will, in the other regulatory authorities' possession or the possession of any persons to whom the other regulatory authorities disclosed the information as a part of examinations of those persons, be protected from disclosure to the same extent as information leading to, arising from, or obtained in the course of those regulatory authorities' examinations.

(5) Rely on the actions of financial institution regulatory authorities of this and other states, the United States, or other countries, or participate with them jointly, in responding to violations of law, unsafe or unsound practices, breaches of fiduciary duty, or other regulatory concerns affecting savings banks over which they have concurrent jurisdiction when the other regulatory authorities have adequate personnel, practices, and authority to warrant the reliance;

(6) Implement other cooperative arrangements with financial institution regulatory authorities of this and other states, the United States, and other countries consistent with safety and soundness.

(B) No person shall use any reliance by the superintendent, in whole or in part, on financial institution regulatory authorities of this or other states, the United States, or other countries in accordance with division (A) of this section to support any assertion of either of the following:

(1) Failure of the superintendent or division to properly administer Chapters 1161. to 1165. of the Revised Code or fulfill the duties imposed by those chapters;

(2) Disagreement by the superintendent or division with any action taken by financial institution regulatory authorities of this or other states, the United States, or other countries.

(C) In conducting, participating in, or coordinating independent, concurrent, joint, or coordinated examinations of the records and affairs of savings banks, the superintendent may purchase services from financial institution regulatory authorities of this and other states, the United States, and other countries, including services provided by employees of other financial institution regulatory authorities. The purchase of services from one or more financial institution regulatory authorities of this and other states, the United States, and other countries is the purchase of services from a sole source provider and is not the employment of any financial institution regulatory authority or any of its employees.

The authority to purchase services pursuant to this division does not impair the superintendent's authority to purchase services from any other source.

Effective Date: 06-18-2002



Section 1163.13 - Special examinations.

Whenever the superintendent of financial institutions considers it necessary, the superintendent may make a special examination of any savings bank, and the expense of the examination shall be paid by the savings bank. These moneys shall be collected by the superintendent and paid into the state treasury to the credit of the savings institutions fund established under section 1181.18 of the Revised Code. Any examination made by the superintendent otherwise than in the ordinary routine of the superintendent's duties and because, in the superintendent's opinion, the condition of the savings bank requires the examination, is a special examination within the meaning of this section.

Effective Date: 06-30-1999



Section 1163.14 - Powers of examiners.

(A) An examiner appointed by the superintendent of savings banks shall have access to and may compel the production of all books, papers, securities, moneys, and other property of a savings bank under examination by him. He may administer oaths to and examine the officers and agents of the savings bank as to its affairs.

(B)

(1) During an examination or at any other time that he considers necessary, the superintendent may do both of the following:

(a) Summon and compel, by order or subpoena, witnesses to appear before him or any of his deputies, examiners, or attorney examiners and testify under oath in relation to the affairs of any savings bank;

(b) Require the production of any book, paper, document, item, or other thing pertaining to or regarding the affairs and transactions of any savings bank.

(2) Service of process and return shall be made by examiners or attorney examiners or by any method permitted by the Rules of Civil Procedure for service of process. Fees for the service of the orders and subpoenas shall be paid upon voucher out of moneys appropriated for the division of savings banks.

(3) In case of disobedience without just cause by any person to an order or subpoena of the superintendent or on the refusal of a witness to testify to any matter regarding which he is lawfully interrogated before the division, the court of common pleas of the county in which the person resides, or in which the principal place of business of the savings bank is located, or a judge thereof, on application of the superintendent, shall compel obedience by attachment proceedings as for contempt in the case of disobedience of a subpoena issued from the court or a refusal to testify in the court. Disobedience without just cause by an officer or director of a savings bank or an order or subpoena issued under this division is grounds for removal of the officer or director under section 1161.22 of the Revised Code.

Effective Date: 10-23-1991



Section 1163.15 - Publishing results of examination.

If the superintendent of savings banks considers it to the interest of the public, he may publish the results of the examination of a savings bank in a newspaper of general circulation in the county in which the savings bank is located.

Effective Date: 10-23-1991



Section 1163.16 - Assessments and fees.

(A)

(1) Each savings bank subject to inspection and examination by the superintendent of financial institutions and transacting business in this state as of the thirty-first day of December of the prior fiscal year, or the savings bank's successor in interest, shall pay annual assessments to the superintendent as provided in this section.

(2) After determining the budget of the division of financial institutions for examination and regulation of savings banks, but prior to establishing the annual assessment amount necessary to fund that budget, the superintendent shall include any amounts collected but not yet expended or encumbered by the superintendent in the previous fiscal year's budget and remaining in the savings institutions fund from the amount to be assessed. Based upon the resulting budget amount and upon confirmation of the schedule of assessments by the savings and loan associations and savings banks board, the superintendent shall make an assessment upon each savings bank based on the total assets as shown on the books of the savings bank as of the thirty-first day of December of the previous fiscal year. The assessments shall be collected on an annual or periodic basis within the fiscal year, as determined by the superintendent.

(3) Annually and prior to making any assessment pursuant to division (A)(2) of this section, the superintendent shall present to the savings and loan associations and savings banks board for confirmation a schedule of the assessments to be billed savings banks pursuant to division (A)(2) of this section.

(4) A savings bank authorized by the superintendent to commence business in the period between assessments shall pay the actual reasonable costs of the division's examinations and visitations.

(B) Assessments and fees charged pursuant to this section shall be paid within fourteen days after receiving an invoice for payment of the assessment or fee.

Any assessment or fee collected is not refundable.

(C) The superintendent shall pay all assessments and fees charged pursuant to this section and all forfeitures required to be paid to the superintendent into the state treasury to the credit of the savings institutions fund established under section 1181.18 of the Revised Code.

(D) Any money deposited into the state treasury to the credit of the savings institutions fund, but not expended or encumbered by the superintendent to defray the costs of administering Chapters 1161. to 1165. of the Revised Code, shall remain in the savings institutions fund for expenditures by the superintendent in subsequent years in the administration of Chapters 1161. to 1165. of the Revised Code.

Effective Date: 09-22-2000



Section 1163.17 - [Repealed].

Effective Date: 06-30-1999



Section 1163.18 - [Repealed].

Effective Date: 09-26-1996



Section 1163.19 - Deposits.

All securities or cash deposited with the superintendent of savings banks shall be deposited by him with the treasurer of state, who, with his sureties, shall be responsible for the safekeeping of the securities or cash. The treasurer of state shall deliver these securities only upon the written order of the superintendent.

Effective Date: 10-23-1991



Section 1163.20 - Confidentiality.

(A)

(1) Except as provided in division (B) of this section, the superintendent of financial institutions, his agents, and employees shall keep privileged and confidential the examination reports, information obtained in an examination, or any other information obtained by reason of their official position. This section does not prevent the superintendent from properly releasing to or exchanging information relating to a savings bank, or its affairs, with the governor, the director of commerce, the deputy director of commerce, or representatives of state or federal financial institution regulatory authorities, or prevent such release by the savings bank or its officers or directors, in the conduct of the business of the savings bank.

(2) Any person who receives privileged and confidential examination reports or other information under the authority of this section also is subject to the requirements of this section. No person, knowing that the examination reports or information are privileged and confidential, shall purposely divulge the reports or information in any manner.

(3) Neither the superintendent, nor any agent or employee of the superintendent, shall purposely make, or cause to be made, any false statements or reports regarding the affairs or condition of a savings bank.

(B) Examination reports, information obtained in an examination, and any other information obtained by reason of the official position of the division of financial institutions shall not be discoverable from any source, and shall not be introduced into evidence, except in the following situations:

(1) In connection with criminal proceedings;

(2) When, in the opinion of the superintendent, it is necessary for the superintendent, his agents, or employees to take enforcement action under this chapter or Chapter 1161. or 1165. of the Revised Code regarding the affairs of the savings bank examined;

(3) When litigation has been initiated by the superintendent in furtherance of the powers, duties, and obligations imposed upon the superintendent by this chapter or Chapter 1161. or 1165. of the Revised Code;

(4) When authorized by agreements between the superintendent and financial institution regulatory authorities of this and other states, the United States, and other countries authorized by section 1163.121 of the Revised Code;

(5) When and in the manner authorized in section 1181.25 of the Revised Code.

(C) The discovery of examination reports and other related material pursuant to divisions (B)(2) and (3) of this section shall be limited to information that directly relates to the savings bank which is the subject of the enforcement action or the litigation.

(D)

(1) No person shall fail to comply with division (A)(1), (2), or (3) of this section.

(2) Whoever violates division (D)(1) of this section is guilty of a felony of the fourth degree.

Effective Date: 06-18-2002



Section 1163.21 - Civil penalties.

(A)

(1) A savings bank, director, officer, employee, or controlling person who knowingly fails to comply with the laws relating to savings banks or is found to have knowingly violated or failed to comply with any final or summary cease-and-desist order issued under section 1163.03 of the Revised Code may be ordered to forfeit and pay a civil penalty in an amount fixed by the superintendent of savings banks. The amount of the penalty shall be not more than ten thousand dollars for each day the noncompliance continues. In determining whether a civil penalty is appropriate and fixing the amount of a civil penalty, the superintendent shall consider all of the following factors:

(a) The seriousness of the noncompliance and the gravity of the risk occasioned by the noncompliance;

(b) The good faith efforts made by the savings bank or individual to perform his or its obligations under or otherwise to comply with the order;

(c) The history of previous violations or unsafe or unsound practices by the savings bank or individual that resulted in the service of a notice under division (A)(1) of section 1163.03 of the Revised Code;

(d) The financial resources of the savings bank or individual against whom the penalty is being assessed;

(e) Any other matters as justice may require.

(2) An individual is personally liable for the payment of any civil penalty that is assessed against him under division (A)(1) of this section. No savings bank that employs an individual, or of which an individual is a director, officer, or controlling person, shall pay, or cause to be paid, on behalf of the individual, or indemnify or otherwise reimburse the individual for paying, any civil penalty that has been assessed against that individual.

(B) Forfeitures required under division (A)(1) of this section shall be recovered by an action in the name of the state.

Effective Date: 10-23-1991



Section 1163.22 - Authorizing savings banks to exercise privileges of bank or savings and loan.

Notwithstanding any provision in the Revised Code, if any bank or savings and loan association, the principal place of business of which is located in this state, possesses a right, power, privilege, or benefit by virtue of statute, rule, or judicial decision or will possess that right, power, privilege, or benefit by virtue of a rule or regulation issued but not effective, which right, power, privilege, or benefit is not possessed by a savings bank organized under the laws of this state, the superintendent of savings banks shall, by rule adopted in accordance with section 111.15 of the Revised Code, authorize savings banks organized under the laws of this state to exercise that right, power, privilege, or benefit. A rule so adopted and promulgated by the superintendent becomes effective on the date of its issuance but if the rule is issued by the superintendent in anticipation of a federal rule or regulation that has been issued but has not then become effective, the effective date of the superintendent's rule is the later date on which the federal rule or regulation becomes effective. If the rule adopted and promulgated by the superintendent is not enacted into law or adopted in accordance with Chapter 119. of the Revised Code within thirty months from the date the rule is issued by the superintendent, the rule shall thereupon no longer be of any force or effect; however, the superintendent may adopt the rule under section 111.15 of the Revised Code pursuant to this section for an additional thirty-month period. The superintendent may upon thirty days' written notice revoke any rule issued by virtue of the authority of this section.

Effective Date: 10-23-1991; 04-14-2006



Section 1163.23 - [Repealed].

Effective Date: 09-26-1996



Section 1163.24 - Adopting rules and standards.

The superintendent of savings banks, pursuant to Chapter 119. of the Revised Code, shall adopt rules and standards necessary to carry out this chapter and Chapters 1161. and 1165. of the Revised Code.

Effective Date: 10-23-1991



Section 1163.25 - Prohibiting false statements.

(A) As used in this section, "false statement" includes any untrue statement or rumor, produced in any manner, that does any of the following:

(1) Is directly or by inference derogatory to the financial condition of a savings bank;

(2) Affects the solvency or financial standing of a savings bank;

(3) Is calculated to injure the reputation or business of a savings bank.

(B) No person shall knowingly make, circulate, send, cause, aid, procure, or permit to be made, circulated, or sent any false statement about a savings bank.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 10-23-1991



Section 1163.26 - Issuing administrative guidelines.

The superintendent of savings banks may issue administrative guidelines that interpret the requirements of this chapter and Chapters 1161. and 1165. of the Revised Code or that define specific acts, practices, or circumstances that are considered by the superintendent to be unsafe or unsound practices or that constitute participation in or consent to a violation of this chapter or Chapter 1161. or 1165. of the Revised Code.

Effective Date: 10-23-1991



Section 1163.27 - Examining holding company or affiliate or subsidiary.

(A) As used in this section, "holding company" means any company that is a bank holding company as defined in the "Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C.A. 1841, as amended.

(B) Whenever the superintendent of savings banks considers it necessary or appropriate, he may examine the affairs of any holding company or any affiliate or subsidiary of a savings bank, as these affairs relate to the savings bank. The cost of the examination shall be assessed against and paid by the holding company or the affiliate or subsidiary examined. The assessment for an examination shall be the same as for a special examination under section 1163.12 of the Revised Code, plus documented extraordinary expenses. The superintendent may request a holding company or the affiliate or subsidiary that is to be examined pursuant to this division to advance the estimated cost of the examination.

(C) The superintendent may enter into cooperative agreements with other state and federal savings and loan regulatory authorities to facilitate the examination of any holding company or affiliate or subsidiary of a savings bank that may be examined pursuant to division (B) of this section. The superintendent may accept reports of examinations and other records from other authorities in lieu of conducting his own examination of a holding company or affiliate or subsidiary.

Effective Date: 10-23-1991






Chapter 1165 - SAVINGS BANKS - POSSESSION BY SUPERINTENDENT

Section 1165.01 - Court defined; jurisdiction.

(A) As used in this chapter, "court" means the court of common pleas of the county in which the principal place of business of a savings bank, as set forth in its articles of incorporation, is located or of any other county determined by the superintendent of financial institutions to be appropriate under the circumstances.

(B) The court shall have exclusive original jurisdiction of any action or proceeding relating to or arising out of the taking of possession of the property and business of a savings bank under this chapter, whether before or after the savings bank is wound up and dissolved, as well as any action or other proceeding brought under this chapter.

(C) Whenever the approval of the court is required for any act under this chapter, that approval may be given with or without a hearing held upon whatever notice, if any, the court may direct, unless otherwise provided in this chapter. At a hearing, the court, by order, may approve the actions petitioned.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.02 - Superintendent taking possession of savings bank.

(A) If upon examination the superintendent or savings banks finds that the affairs of a savings bank are in an unsound or unsafe condition, that it is conducting its business in whole or in substantial part contrary to law, that it is failing to comply with the law, or that its affairs are not being conducted for the best interests of its depositors, shareholders, or creditors, he may forthwith take possession of the business and property of that savings bank. Upon taking possession of the business and property of a savings bank under this section, the superintendent shall do all of the following:

(1) At the same time, post a notice on the door of each office of the savings bank, which notice shall state the date and time of such posting and that all the business and property of the savings bank are in his hands, and by written notice, served personally or by registered mail or telegram, notify all correspondent savings banks, savings and loan associations, banks, and trust companies, and all other persons known to him to be in possession of any assets of the savings bank;

(2) Give notice, by advertisement in one newspaper published and of general circulation in each county in which an office of the savings bank is located, once a week for four consecutive weeks, calling upon all persons who have claims against the savings bank to present the claims to him and make legal proof thereof at a place and within a time not later than the last day specified in the notice;

(3) File with the clerk of the court of common pleas of the county in which the principal office of the savings bank is located a notice to the effect that he has taken possession of the business and property of the savings bank for the purpose of liquidation, which notice shall be entitled "In the matter of the liquidation of ...............", with the name of the savings bank filling the blank, and shall be numbered and docketed by the clerk as an original action.

(B) All applications, orders, inventories, claim lists, and papers in connection with the liquidation of the savings bank shall be filed and disposed of in the proceedings. No person, other than the superintendent, shall become a party to the proceedings by cross-petition, answer, interpleader, or otherwise, except as provided in sections 1165.03 and 1165.08 of the Revised Code.

(C) Upon the expiration of the time fixed in the notice by the superintendent for the presentation of claims, he shall mail a similar notice to all persons whose names appear as creditors upon the books of the savings bank who have not at that time presented their claims.

Effective Date: 10-23-1991



Section 1165.03 - Voluntary liquidation.

(A) A savings bank may proceed with a voluntary liquidation and be closed only with both the consent of the superintendent of financial institutions and the prior approval of the shareholders of the savings bank by a vote as provided for in its articles of incorporation, if not less than a majority.

(B) Prior to instituting a voluntary liquidation, a savings bank shall submit to the superintendent an application for approval of its plan of voluntary liquidation and evidence satisfactory to the superintendent that the plan has been properly adopted by the savings bank and approved by its shareholders.

(C) A savings bank's plan of voluntary liquidation shall include provisions for all of the following:

(1) The settlement of all debts and liabilities, including the claims of account holders, owed by the savings bank;

(2) The distribution of the savings bank's assets that remain after the settlement of debts and liabilities to all persons entitled to them;

(3) The disposition or maintenance of any remaining or unclaimed funds, real or personal property, either tangible or intangible, or other assets, whether in trust or otherwise, including the contents of safe deposit boxes or vaults;

(4) The retention of the savings bank's records in accordance with section 1163.09 of the Revised Code;

(5) The date upon which the savings bank shall cease doing any banking business and surrender its license to the superintendent.

(D) Upon receipt of a plan of voluntary liquidation, the superintendent shall make an examination of the savings bank and shall consent to or deny an application for approval of a plan based upon the superintendent's evaluation of whether or not the interests of the savings bank's depositors and creditors will suffer by the liquidation.

(E) The superintendent's consent to an application for approval of a plan of voluntary liquidation may be subject to any condition the superintendent determines appropriate under the circumstances.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.04 - Filing of consent; notice.

(A) If the superintendent of financial institutions consents to a voluntary liquidation, the superintendent shall cause a certified copy of the consent to be filed in the office of the secretary of state, and the savings bank to be liquidated shall do both of the following:

(1) Publish a notice of the voluntary liquidation once a week for four consecutive weeks in a newspaper of general circulation in the county in which the savings bank's principal place of business is located;

(2) Give written notice of the voluntary liquidation, either personally or by mail, to all known creditors of and all known claimants against the savings bank.

(B) Compliance with the notice and publication requirements of division (A) of this section satisfies any duplicate or similar notice and publication requirements of Chapter 1701. of the Revised Code.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.05 - Supervision of superintendent; authority to take possession.

(A) A voluntary liquidation of a savings bank shall be conducted only with the continued supervision of the superintendent of financial institutions. The superintendent may conduct any additional examinations of the savings bank the superintendent considers necessary or appropriate.

(B) If the superintendent has reason to conclude the liquidation of a savings bank is not being safely or expeditiously conducted, the superintendent may take possession of the business and property of the savings bank in the same manner, with the same effect, and subject to the same rights accorded the savings bank as if the superintendent had taken possession under the receivership provisions of this chapter. The superintendent may proceed to liquidate the affairs of the savings bank in the same manner as otherwise provided in this chapter.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.06 - Completion of voluntary liquidation; dissolution.

Upon completion of a voluntary liquidation, the liquidated savings bank shall submit to the superintendent of financial institutions all documents required under Chapter 1701. of the Revised Code for a dissolution. The superintendent shall consent to the dissolution, and shall cause a certified copy of the consent to be filed, along with the savings bank's dissolution documents, in the office of the secretary of state.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.07 - [Expired] .

Effective Date: 10-23-1991



Section 1165.08 - [Expired] .

Effective Date: 10-23-1991



Section 1165.09 - Appointment of conservator.

The superintendent of financial institutions may appoint a conservator to take possession of the property and business of a savings bank and to retain possession until the savings bank resumes business or a receiver is appointed, as provided for in this chapter, if the superintendent finds any one or more of the following conditions:

(A) The savings bank is in an unsafe or unsound condition to continue the business of banking.

(B) The savings bank is insolvent, in that it has ceased to pay its debts in the ordinary course of business, it is incapable of paying its debts as they mature, or it has liabilities in excess of its assets.

(C) The savings bank has committed a violation of law that has caused or that threatens substantial injury to any of the public, the banking industry, or the savings bank's depositors or other creditors.

(D) The savings bank has refused to submit its records of account, papers, or affairs to the inspection or examination of any federal agency or the superintendent.

(E) The savings bank has failed to pay its deposits or obligations in accordance with the terms under which the deposits were taken or the obligations were incurred.

(F) A majority of the board of directors of the savings bank or a majority of its shareholders has requested the superintendent to appoint a conservator to take possession of the savings bank.

(G) Either all positions on the board of directors of the savings bank are vacant or all of the directors then in office are incapacitated or otherwise unable to perform their responsibilities.

(H) The savings bank has violated any court order, statute, rule, or regulation, or its articles of incorporation, and the superintendent determines the continued control of its own affairs threatens injury to any of the public, the banking industry, or the savings bank's depositors or other creditors.

(I) The savings bank's status as an insured depository institution has been terminated by the federal deposit insurance corporation.

Renumbered and amended from § 1165.01 by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.10 - Compensation for conservator; appointment of agents; termination of conservatorship.

(A) If it appears to the superintendent of financial institutions that any one or more of the conditions set forth in section 1165.09 of the Revised Code exists as to any savings bank, the superintendent may appoint a conservator, which appointment may include the superintendent, and thereafter may dismiss or replace the conservator as the superintendent determines necessary or advisable. The superintendent may fix the compensation to be paid the conservator and the amount of the bond or other security, if any, to be required.

(B) The superintendent may, from time to time, appoint one or more special deputy superintendents as agent or agents to assist in the duties of conservatorship.

(C) The superintendent, any special deputy superintendents, or a conservator may employ and procure whatever assistance or advice is necessary in the conservatorship of the savings bank, and, for that purpose, may retain officers or employees of the savings bank as needed.

(D) The superintendent may terminate the conservatorship at any time, and may appoint a receiver for liquidation of the savings bank on any of the grounds provided in this chapter for appointment of a receiver.

(E) All expenses of a conservatorship shall be paid out of the assets of the savings bank, and shall be a lien on the bank's assets, which lien shall be prior to any other lien.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.11 - Filing of certificate of appointment.

(A) Upon the appointment of a conservator, the superintendent of financial institutions shall file a certified copy of the certificate of appointment in the office of the secretary of state, and thereafter no person shall obtain a lien or charge upon any assets of the savings bank for any payment, advance, clearance, or liability thereafter made or incurred, nor shall the directors, officers, or agents of the savings bank thereafter have authority to act on behalf of the savings bank or to convey, transfer, assign, pledge, mortgage, or encumber any of the savings bank's assets.

(B) The filing of the certificate of appointment in accordance with this section shall not be a condition to either the superintendent's taking possession of the property and business of a savings bank or appointing a conservator for a savings bank.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.12 - Powers of conservator.

(A) A conservator, under the supervision of the superintendent of financial institutions and subject to any limitations imposed by the superintendent, shall have all of the following powers:

(1) To take possession of all books, records of account, and assets of the savings bank;

(2) To have and exercise, in the name and on behalf of the savings bank, all the rights, powers, and authority of the officers and directors of the savings bank and all voting rights of its shareholders;

(3) To collect all debts, claims, and judgments belonging to the savings bank and to take any other action, including the lending of money, necessary to the operation of the savings bank during the conservatorship;

(4) To execute in the name of the savings bank any instrument necessary or proper to effectuate the conservator's powers or perform its duties as conservator;

(5) To initiate, pursue, compromise, and defend litigation involving any right, claim, interest, or liability of the savings bank;

(6) To exercise all fiduciary functions of the savings bank as of the date of appointment as conservator;

(7) To borrow money as necessary in the operation of the savings bank, and to secure those borrowings by the pledge or mortgage of the assets of the savings bank;

(8) To abandon or convey title to any holder of a deed of trust, mortgage, or similar lien against property in which the savings bank has an interest, whenever the conservator determines that continuing to claim that interest is burdensome and of no advantage to the savings bank or its account holders, creditors, or shareholders;

(9) If done within the ordinary course of business or financial affairs of the savings bank and according to ordinary business terms, to sell any and all assets, to compromise any debt, claim, obligation, or judgment due to the savings bank, to discontinue any pending action or other proceeding, and to implement a restructuring of the savings bank in accordance with this chapter.

(B) Title to any assets of the savings bank does not vest in the conservator.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.13 - Period of conservatorship.

During the period of the conservatorship, all of the following apply:

(A) The conservator may permit the savings bank to continue to conduct its usual business, including the acceptance of deposits.

(B) The obligations of the savings bank shall continue to bear interest at the rate contracted.

(C) The conservator shall make whatever reports to the superintendent of financial institutions the superintendent may from time to time require.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.14 - Evaluation by conservator; recommendations; plan to restructure.

(A) The conservator shall evaluate the business and assets of the savings bank and, after conducting whatever investigations the circumstances may require, shall recommend to the superintendent of financial institutions that either the conservatorship of the savings bank be terminated or the superintendent appoint a receiver and the savings bank be liquidated as otherwise provided in this chapter. The conservator shall consult with the board of directors of the savings bank before making the recommendation.

(B) The conservator of the savings bank may submit a plan to the superintendent for approval to restructure the savings bank in a manner designed to return the savings bank to the control of its shareholders. As part of the plan, the conservator may take any steps the superintendent approves regarding the management, operations, or assets of the savings bank, including the sale of some or all of the savings bank's assets. The conservator shall consult with the board of directors of the savings bank regarding any proposed sale of all or substantially all of the savings bank's assets.

(C) The superintendent may require the conservator to submit the plan to the shareholders of the savings bank as provided in division (D) of this section or to submit a new or revised plan for consideration by the superintendent.

(D) If the conservator's plan is submitted to the shareholders pursuant to division (C) of this section, the superintendent shall designate the contents of notice of the vote that is to be forwarded from the conservator to the shareholders and shall designate the date upon which notice is to be forwarded. The date of the shareholder vote shall be determined by the superintendent, but shall not occur earlier than seven days or later than forty-five days after the date of the notice.

If the majority of the shareholders do not approve the plan, the superintendent may request submission of a new plan or proceed to appoint a receiver without regard to the grounds for appointment of a receiver as otherwise provided in this chapter. If the majority of the shareholders approve the plan, the superintendent may terminate the conservatorship, and the shareholders shall elect directors to manage the savings bank.

(E) The superintendent, at any time, including after the date notice of a vote is provided to shareholders of the savings bank under division (D) of this section, may revoke a previously approved plan of the conservator and either provide for, or request submission of, a new plan or proceed with receivership under this chapter.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.15 - Applying to court for instructions.

The superintendent of savings banks, upon taking possession of the property and business of any domestic savings bank under this chapter, in case of doubt or difficulty, may ask, by written application, for the instructions of the court of common pleas in which the liquidation proceedings provided for in this chapter are pending as to the manner in which he should exercise his powers and discretion. Notice of the hearing of any application shall be given in the manner prescribed by section 1165.11 of the Revised Code with respect to applications made under division (A), (B), or (C) of section 1165.10 of the Revised Code, and any person entitled to be heard on any application mentioned in section 1165.10 of the Revised Code likewise shall be entitled to be heard on the application provided for in this section.

The order of the court on such application is not a final order. By leave of court an independent suit may be brought and maintained, by any such person considering himself aggrieved by the order, to restrain any action authorized by it.

The superintendent shall not be directed or restrained in the exercise of his powers or discretion otherwise than in a suit in equity in which it is alleged and found that he has exceeded or abused such powers and discretion.

Effective Date: 10-23-1991



Section 1165.16 - Deposit of money and funds during liquidation.

The moneys and funds collected by the superintendent of savings banks in the process of liquidating a savings bank under this chapter shall be deposited subject to his order in banks, savings banks, or savings and loan associations organized under the laws of this state. In case of the insolvency, closing, or suspension of any such bank, savings bank, or association, the moneys and funds shall be a preferred claim and the assets of the closed bank, savings bank, or association, shall be impressed with a trust with respect to them. If no such banks, savings banks, or savings and loan associations are conveniently located, the superintendent may deposit the moneys and funds, subject to his order and upon such terms as he imposes, in national banking associations or federally chartered savings banks or savings and loan associations organized under the laws of the United States.

Effective Date: 10-23-1991



Section 1165.17 - Powers under chapter exclusive.

This chapter provides the full and exclusive powers and procedures for the liquidation of savings banks under the laws of this state, and no receiver or other liquidating agent shall be appointed for that purpose except as expressly provided in this chapter.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.18 - When superintendent may take possession.

The superintendent of financial institutions may take possession of the property and business of a savings bank if the superintendent finds any one or more of the following conditions:

(A) The savings bank is in an unsafe or unsound condition to continue the business of banking.

(B) The savings bank is insolvent, in that it has ceased to pay its debts in the ordinary course of business, it is incapable of paying its debts as they mature, or it has liabilities in excess of its assets.

(C) The savings bank has refused to submit its records or affairs to the inspection or examination of any federal bank regulatory agency or the superintendent.

(D) The savings bank has failed to pay its deposits or obligations in accordance with the terms under which the deposits were taken or the obligations were incurred.

(E) A majority of the board of directors of the savings bank has requested the superintendent to appoint a receiver to take possession of the savings bank for the benefit of account holders, creditors, or shareholders.

(F) The savings bank has violated any order of a court or of the superintendent, any statute, rule, or regulation, or its articles of incorporation, and the superintendent determines the continued control of its own affairs threatens injury to any of the public, the banking industry, or the savings bank's depositors or other creditors.

(G) The savings bank's status as an insured institution has been terminated by the federal deposit insurance corporation.

(H) The savings bank has an impairment of paid-in capital.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.19 - Filing of findings and certificate of appointment of receiver.

(A) Upon issuing a written finding that any one or more of the conditions set forth in section 1165.18 of the Revised Code for taking possession of a savings bank exists and taking possession of the savings bank, the superintendent of financial institutions shall file a certified copy of the finding and the notice of possession with the court.

(B) Upon the appointment of a receiver, the superintendent shall file a certified copy of the certificate of appointment in the office of the secretary of state and with the court.

(C) After the superintendent files the finding of the superintendent or the certificate of appointment of the receiver, whichever occurs first, no person shall obtain a lien or charge upon any assets of the savings bank for any payment, advance, clearance, or liability thereafter incurred, nor shall the directors, officers, or agents of the savings bank have authority to act on behalf of the savings bank or to convey, transfer, assign, pledge, mortgage, or encumber any assets of the savings bank.

(D) Upon taking possession of the savings bank, the superintendent shall post or cause to be posted an appropriate notice of closing at the main entrance of each of the savings bank's banking offices.

(E) Neither filing nor posting of notice in accordance with this section shall be a condition to either the superintendent's taking possession of the property and business of a savings bank or appointing a receiver for a savings bank.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.20 - Appointment of federal deposit insurance corporation as receiver; appointment of agents.

(A) If it appears to the superintendent of financial institutions that any one or more of the conditions set forth in section 1165.18 of the Revised Code exists as to any savings bank, the superintendent shall tender appointment as receiver to the federal deposit insurance corporation if any deposits in the savings bank are insured by the federal deposit insurance corporation, and may tender appointment as receiver to the federal deposit insurance corporation in any other case. Upon acceptance of the appointment as receiver, the federal deposit insurance corporation shall not be required to post a bond. In addition to the powers of a receiver set forth in this chapter, the federal deposit insurance corporation, as receiver, may exercise any other liquidation or receivership powers authorized by state or federal law for a receiver of a savings bank.

(B) If the federal deposit insurance corporation declines to accept the tendered appointment or if the superintendent is not required to tender appointment as receiver to the federal deposit insurance corporation, the superintendent may appoint, and thereafter dismiss or replace, any other receiver, including the superintendent, the superintendent determines to be necessary or advisable. The superintendent may fix the compensation to be paid the receiver and the amount of the bond or other security, if any, to be required.

(C) The superintendent may, from time to time, appoint one or more special deputy superintendents as agent or agents to assist in the duties of receivership or of liquidation and distribution. No agent so appointed shall be subject to section 1181.05 of the Revised Code.

(D) The superintendent, any special deputy superintendents, or a receiver may employ and procure whatever assistance or advice is necessary in the receivership or liquidation and distribution of the assets of the savings bank, and, for that purpose, may retain officers or employees of the savings bank as needed.

(E) All expenses of a receivership and liquidation shall be paid out of the assets of the savings bank, and shall be a lien on the savings bank's assets, which lien shall be prior to any other lien.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.21 - Vesting of title.

Upon the superintendent of financial institutions' appointment of a receiver, title to all of the savings bank's assets shall vest in the receiver without the execution of any instrument of conveyance, assignment, transfer, or endorsement.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.22 - Powers of receiver.

(A) A receiver shall have all of the following powers:

(1) To take possession of all books, records of account, and assets of the savings bank;

(2) To collect all debts, claims, and judgments belonging to the savings bank and to take any other action, including the lending of money, necessary to preserve and liquidate the assets of the savings bank;

(3) To execute in the name of the bank any instrument necessary or proper to effectuate the receiver's powers or perform its duties as receiver;

(4) To initiate, pursue, compromise, and defend litigation involving any right, claim, interest, or liability of the savings bank;

(5) To exercise all fiduciary functions of the savings bank as of the date of appointment as receiver;

(6) To borrow money as necessary in the liquidation of the savings bank, and to secure those borrowings by the pledge or mortgage of assets of the savings bank;

(7) To abandon or convey title to any holder of a deed of trust, mortgage, or similar lien against property in which the savings bank has an interest, whenever the receiver determines that continuing to claim that interest is burdensome and of no advantage to the savings bank or its account holders, creditors, or shareholders;

(8) To sell any and all assets, to compromise any debt, claim, obligation, or judgment due to the savings bank, to discontinue any pending action or other proceeding, and to sell or otherwise transfer all or a substantial portion of the assets or liabilities of the savings bank;

(9) To establish ancillary receiverships in any jurisdiction the receiver determines necessary;

(10) To distribute assets in accordance with this chapter;

(11) To take any other action incident to the powers set forth in division (A) of this section.

(B) Unless specifically indicated to the contrary, the powers conferred upon a receiver under this section may be exercised without court approval. However, nothing in this section shall be construed to prevent a receiver from obtaining court approval when the receiver determines approval is appropriate under the circumstances.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.23 - Notice of claims procedure; filing of claims; time limitations.

(A) The receiver shall promptly cause notice of the claims procedure to be published once a month for two consecutive months in a local newspaper of general circulation and to be mailed to each person whose name appears as a creditor upon the books of the savings bank, at the last address of record.

(B)

(1) All parties having claims of any kind against the savings bank, including prior judgments and claims of security, preference, priority, and offset, shall present their claims substantiated by legal proof to the receiver within one hundred eighty days after the date of the first publication of notice of the claims procedure or after actual receipt of notice of the claims procedure, whichever occurs first.

(2) Within one hundred eighty days after receipt of a claim, the receiver shall notify the claimant in writing whether the claim has been allowed or disallowed. The receiver may reject any claim in whole or in part, or may reject any claim of security, preference, priority, or offset against the savings bank. Any claimant whose claim has been rejected by the receiver shall petition the court for a hearing on the claim within sixty days after the date the notice was mailed or be forever barred from asserting the rejected claim.

(C) Any claims filed after the claim period and subsequently accepted by the receiver or allowed by the court, shall be entitled to share in the distribution of assets only to the extent of the undistributed assets in the hands of the receiver on the date the claims are accepted or allowed.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.24 - Priority of claims.

(A) All claims against the savings bank's estate and expenses, proved to the receiver's satisfaction or approved by the court, shall be paid in the following order:

(1) Expenses of liquidation and receivership, including money borrowed under authority of division (A)(6) of section 1165.22 or division (A)(7) of section 1165.12 of the Revised Code and interest on it, and claims for fees and assessments due the superintendent of financial institutions;

(2) Claims given priorities under other provisions of state or federal law;

(3) Wages and salaries of officers and employees earned during the one-month period preceding the date of the savings bank's closing in an amount, before applicable taxes and other withholdings, that does not exceed one thousand dollars for any one person;

(4) Deposit obligations;

(5) Other general liabilities;

(6) Obligations subordinated to deposits and other general liabilities.

(B) Interest shall be given the same priority as the claim on which it is based, but no interest shall be paid on any claim until the principal of all claims within the same class has been paid or provided for in full.

(C) Any funds remaining after satisfying the requirements of divisions (A) and (B) of this section shall be paid to the shareholders.

(D) Payment on claims shall be made pro rata among claims of the kind specified in each class set forth in division (A) of this section.

(E) Subject to the approval of the court, the receiver may designate a separate class of claims consisting only of every unsecured claim that is less than, or reduced to, an amount the court approves for payment as reasonable and necessary for administrative convenience.

(F) Subject to the approval of the court, the receiver may make periodic and interim liquidating dividends or payments.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.25 - Rejection, ratification or assignment of executory contracts.

(A) Within one hundred days after the date of the closing of a savings bank, a receiver may reject any executory contract to which the savings bank is a party without any further liability on the part of the savings bank or the receiver. The receiver's election to reject an executory contract creates no claim for compensation other than compensation accrued to the date of termination or for actual damages.

(B) A receiver may ratify and assign any executory contract to which the savings bank is a party notwithstanding the existence of a provision in the contract permitting the termination of the executory contract, or prohibiting, conditioning, or requiring consent to any assignment of the executory contract, upon the insolvency of the savings bank or the appointment of a receiver.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.26 - Federal deposit insurance corporation; subrogation of rights.

Whenever the federal deposit insurance corporation pays or makes available for payment the insured deposit liabilities of a savings bank, the federal deposit insurance corporation, whether or not it acts as receiver, shall be subrogated to the extent of the payments to all rights of depositors against the savings bank.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.27 - Appointment of successor.

(A) The receiver may appoint a successor to all rights, obligations, assets, deposits, agreements, and trusts held by the closed savings bank as trustee, administrator, executor, guardian, agent, or in any other fiduciary or representative capacity. The successor's duties and obligations commence upon appointment to the same extent they are binding upon the former savings bank and as though the successor had originally assumed the duties and obligations. Specifically, the successor shall succeed to and be entitled to administer all trusteeships, administrations, executorships, guardianships, agencies, and all other fiduciary or representative proceedings to which the closed savings bank is named or appointed in wills, whenever probated, or to which it is appointed by any other instrument, court order, or operation of law.

(B) Within sixty days after appointment, the successor shall give written notice, insofar as practicable, to all interested parties named in the books and records of the savings bank or in trust documents held by it, that the successor has been appointed in accordance with state law.

(C) Nothing in this section shall be construed to impair any right of the grantor or beneficiaries of trust assets to secure the appointment of a substituted trustee or manager.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.28 - Effect of filing superintendent's findings or certificate of appointment of receiver.

(A) The filing with the court of the finding of the superintendent of financial institutions or the certificate of appointment of the receiver, whichever occurs first, operates as an automatic stay from the date of the filing, subject to the court granting a motion for relief from the stay, applicable to all entities, of both of the following:

(1) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the savings bank that was or could have been commenced before the filing;

(2) The enforcement against the savings bank of a judgment or other claim obtained before the filing, including claims of security, preference, priority, and offset.

(B) Upon the filing with the court of the finding of the superintendent or the certificate of appointment of the receiver, whichever occurs first, any other pending judicial, administrative, or other action or proceeding against the savings bank shall, upon motion of the receiver, be consolidated into one action or transferred as a separate matter before the presiding judge of the court having jurisdiction of the receivership, subject, however, to the automatic stay provided in division (A) of this section. Subject to the receiver's option to have an action later consolidated or transferred, any action commenced after the superintendent's filing shall be filed as a separate matter before the presiding judge in the court having jurisdiction over the receivership.

(C) The superintendent, prior to the appointment of a receiver, or the receiver, after its appointment, shall be the only party named in an action involving a savings bank subject to this chapter.

(D) Any action seeking to enjoin the superintendent's order appointing a receiver of a savings bank shall be brought prior to the date the receiver sells all or substantially all of the assets of the savings bank, prior to the date the receiver transfers all or substantially all of the insured deposits to an assuming institution, or within ten days after the issuance of the order, whichever is earliest.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.29 - Order declaring savings and loan association properly wound up and resolved.

(A) When a receiver has completed the liquidation of a savings bank, the receiver shall, with notice to the superintendent of financial institutions, petition the court for an order declaring the savings bank properly wound up and dissolved.

(B) After whatever notice and hearing, if any, the court may direct, the court may make an order declaring the savings bank properly wound up and dissolved. The order shall do both of the following, to the extent applicable:

(1) Declare all of the following:

(a) The savings bank has been properly wound up.

(b) All known assets of the savings bank have been distributed according to the distribution priorities set forth in this chapter.

(c) The savings bank is dissolved.

(2) If there are known debts or liabilities, describe the provision made for their payment, setting forth whatever information may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability.

(C) The order shall confirm a plan by the receiver for the disposition or maintenance of any remaining real or personal property or other assets, whether held in trust or otherwise and including the contents of safe deposit boxes or vaults, held by the savings bank for its account holders, creditors, lessees, or shareholders. The plan shall include written notice to all known owners or beneficiaries of the assets, to be sent by first class mail to each individual's address as shown on the records of the savings bank.

(D) The court may make whatever additional orders and grant whatever further relief it determines proper upon the evidence submitted.

(E) Once the order is made declaring the savings bank dissolved, the corporate existence of the savings bank shall cease, except for purposes of any necessary additional winding up.

(F) Once the order is made declaring the savings bank dissolved, the receiver shall promptly file a copy of the order, certified by the clerk of the court, with both the secretary of state and the superintendent.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-23-1991



Section 1165.30 - Destruction of records.

Subject to the approval of the court, the receiver may destroy the records of the savings bank after the receiver determines there is no further need for them. However, the receiver shall not destroy the records earlier than six months after the date the savings bank is declared dissolved by the court.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.



Section 1165.33 - Actions for damages; limitations on liability.

(A) No damages may be awarded in a proceeding brought pursuant to this chapter challenging any action by the superintendent of financial institutions, special deputy superintendent, receiver, or conservator, or any employee of any of them, or any person retained for services under this chapter. Any action for damages shall be brought in the court as a separate action.

(B) The superintendent, special deputy superintendent, receiver, conservator, or any employee of any of them, or any person retained for services under this chapter, is not subject to any civil liability or penalty, or to any criminal prosecution, for any error in judgment or discretion made in good faith in any action taken or omitted in an official capacity under this chapter.

(C) The superintendent, special deputy superintendent, receiver, conservator, or any employee of any of them, or any person retained for services under this chapter, is not liable in damages for any action or failure to act unless it is proved by clear and convincing evidence in court that the action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to any of the savings bank, its shareholders, its depositors, or its creditors, or undertaken with reckless disregard for the best interests of any of the savings bank, its shareholders, its depositors, its creditors, or the public.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.






Chapter 1181 - DIVISION OF FINANCIAL INSTITUTIONS

Section 1181.01 - Superintendent is chief executive officer - qualifications - appointment of deputy superintendents.

The superintendent of financial institutions shall be the chief executive officer of the division of financial institutions.

The superintendent shall have at least five years of experience in the financial services industry or in the examination or regulation of financial institutions.

The superintendent shall appoint a deputy superintendent for banks, a deputy superintendent for savings and loan associations and savings banks, and a deputy superintendent for credit unions. Each deputy superintendent shall have at least five years of experience in that particular industry or at least five years of experience in the examination or regulation of banks, savings and loan associations, savings banks, or credit unions.

The superintendent shall also appoint a deputy superintendent for consumer finance, who shall have at least five years of experience in one or more of the consumer finance companies regulated by the division or in the examination or regulation of banks, savings and loan associations, savings banks, credit unions, or consumer finance companies.

The deputy superintendents appointed by the superintendent of financial institutions pursuant to this section shall serve in the unclassified civil service.

Effective Date: 09-26-1996



Section 1181.02 - Employees.

The superintendent of financial institutions may appoint and employ such assistants, clerks, examiners, and other employees as the prompt execution of the duties of the superintendent's office requires, and may employ attorney examiners if the superintendent considers such assistants necessary.

Effective Date: 09-26-1996



Section 1181.03 - Bonds/.

(A) Before entering upon the discharge of the duties of the office of the superintendent of financial institutions, the superintendent shall give bond to the state in the sum of one million dollars with sureties approved by the governor and conditioned on the faithful discharge of the official duties of the office. The bond, with the approval of the governor and with the superintendent's oath of office endorsed on it, shall be filed with the office of the secretary of state.

(B) Before entering upon the discharge of the duties of their respective offices, the deputy superintendent for banks, the deputy superintendent for savings and loan associations and savings banks, the deputy superintendent for credit unions, and the deputy superintendent for consumer finance shall each give bond to the state in the sum of five hundred thousand dollars with sureties approved by the superintendent and conditioned on the faithful performance of their respective duties. The bonds shall be filed with the office of the secretary of state.

(C) The superintendent shall require of each other employee of the division of financial institutions a bond, conditioned on the faithful performance of each employee's respective duties, in an amount not less than five thousand dollars that the superintendent determines to be acceptable. The bonds may, in the discretion of the superintendent, be individual, schedule, or blanket bonds. The bonds shall be filed with the office of the secretary of state.

(D) The division shall pay the cost or premium of the bonds required by this section from funds appropriated to the division for that purpose.

Effective Date: 09-26-1996



Section 1181.04 - Immunity.

Neither the superintendent of financial institutions nor any employee of the division of financial institutions shall be liable in any civil, criminal, or administrative proceeding for any mistake of judgment or discretion in any action taken, or any omission made by the superintendent or employee in good faith.

Effective Date: 09-26-1996



Section 1181.05 - Conflicts of interest.

(A) As used in this section, "consumer finance company" means any person required to be licensed or registered under Chapter 1321., 1322., 4712., 4727., or 4728. or sections 1315.21 to 1315.30 of the Revised Code.

(B) Neither the superintendent of financial institutions nor any other employee of the division of financial institutions shall do any of the following: be interested, directly or indirectly, in any bank, savings and loan association, savings bank, credit union, or consumer finance company, that is under the supervision of the superintendent of financial institutions; directly or indirectly borrow money from any such financial institution or company; serve as a director or officer of or be employed by any such financial institution or company; or own an equity interest in any such financial institution or company. For purposes of this section, an equity interest does not include the ownership of an account in a mutual savings and loan association or in a savings bank that does not have permanent stock or the ownership of a share account in a credit union.

(C) Subject to division (G) of this section, an employee of the division of financial institutions may retain any extension of credit that otherwise would be prohibited by division (B) of this section if both of the following apply:

(1) The employee obtained the extension of credit prior to October 29, 1995, or the commencement of the employee's employment with the division, or as a result of a change in the employee's marital status, the consummation of a merger, acquisition, transfer of assets, or other change in corporate ownership beyond the employee's control, or the sale of the extension of credit in the secondary market or other business transaction beyond the employee's control.

(2) The employee liquidates the extension of credit under its original terms and without renegotiation.

If the employee chooses to retain the extension of credit, the employee shall immediately provide written notice of the retention to the employee's supervisor. Thereafter, the employee shall be disqualified from participating in any decision, examination, audit, or other action that may affect that particular creditor.

(D) Subject to division (G) of this section, an employee of the division of financial institutions may retain any ownership of or beneficial interest in the securities of a financial institution or consumer finance company that is under the supervision of the division of financial institutions, or of a holding company or subsidiary of such a financial institution or company, which ownership or beneficial interest otherwise would be prohibited by division (B) of this section, if the ownership or beneficial interest is acquired by the employee through inheritance or gift, prior to October 29, 1995, or the commencement of the employee's employment with the division, or as a result of a change in the employee's marital status or the consummation of a merger, acquisition, transfer of assets, or other change in corporate ownership beyond the employee's control.

If the employee chooses to retain the ownership or beneficial interest, the employee shall immediately provide written notice of the retention to the employee's supervisor. Thereafter, the employee shall be disqualified from participating in any decision, examination, audit, or other action that may affect the issuer of the securities. However, if the ownership of or beneficial interest in the securities and the subsequent disqualification required by this division impair the employee's ability to perform the employee's duties, the employee may be ordered to divest self of the ownership of or beneficial interest in the securities.

(E) Notwithstanding division (B) of this section, an employee of the division of financial institutions may have an indirect interest in the securities of a financial institution or consumer finance company that is under the supervision of the division of financial institutions, which interest arises through ownership of or beneficial interest in the securities of a publicly held mutual fund or investment trust, if the employee owns or has a beneficial interest in less than five per cent of the securities of the mutual fund or investment trust, and the mutual fund or investment trust is not advised or sponsored by a financial institution or consumer finance company that is under the supervision of the division of financial institutions. If the mutual fund or investment trust is subsequently advised or sponsored by a financial institution or consumer finance company that is under the supervision of the division of financial institutions, the employee shall immediately provide written notice of the ownership of or beneficial interest in the securities to the employee's supervisor. Thereafter, the employee shall be disqualified from participating in any decision, examination, audit, or other action that may affect the financial institution or consumer finance company. However, if the ownership of or beneficial interest in the securities and the subsequent disqualification required by this division impair the employee's ability to perform the employee's duties, the employee may be ordered to divest self of the ownership of or beneficial interest in the securities.

(F)

(1) For purposes of this section, the interests of an employee's spouse or dependent child arising through the ownership or control of securities shall be considered the interests of the employee, unless the interests are solely the financial interest and responsibility of the spouse or dependent child, the interests are not in any way derived from the income, assets, or activity of the employee, and any financial or economic benefit from the interests is for the personal use of the spouse or dependent child.

(2) If an employee's spouse or dependent child obtains interests arising through the ownership or control of securities and, pursuant to division (F)(1) of this section, the interests are not considered the interests of the employee, the employee shall immediately provide written notice of the interests to the employee's supervisor. Thereafter, the employee shall be disqualified from participating in any decision, examination, audit, or other action that may affect the issuer of the securities.

(G) For purposes of divisions (C) and (D) of this section, both of the following apply:

(1) With respect to any employee of the former division of consumer finance who, on the first day of the first pay period commencing after the effective date of this section, becomes an employee of the division of financial institutions, the employee's employment with the division of financial institutions is deemed to commence on the first day of the first pay period commencing after the effective date of this section.

(2) With respect to any employee who, on October 29, 1995, became an employee of the division of financial institutions, the employee may, notwithstanding divisions (C) and (D) of this section, retain any extension of credit by a consumer finance company that was obtained at any time prior to the first day of the first pay period commencing after the effective date of this section, or retain any ownership of or beneficial interest in the securities of a consumer finance company, or of a holding company or subsidiary of such a company, that was acquired at any time prior to the first day of the first pay period commencing after the effective date of this section. If the employee chooses to retain the extension of credit or the ownership or beneficial interest, the employee shall comply with divisions (C) and (D) of this section.

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1181.06 - Financial institutions fund.

There is hereby created in the state treasury the financial institutions fund. The fund shall receive assessments on the banks fund established under section 1121.30 of the Revised Code, the savings institutions fund established under section 1181.18 of the Revised Code, the credit unions fund established under section 1733.321 of the Revised Code, and the consumer finance fund established under section 1321.21 of the Revised Code in accordance with procedures prescribed by the superintendent of financial institutions and approved by the director of budget and management. Such assessments shall be in addition to any assessments on these funds required under division (G) of section 121.08 of the Revised Code. All operating expenses of the division of financial institutions shall be paid from the financial institutions fund.

Effective Date: 06-30-1999; 04-06-2007



Section 1181.07 - Office facilities for superintendent.

The state shall furnish the superintendent of financial institutions suitable facilities for conducting the business of the superintendent's office at the seat of government and in any other city of the state where it is necessary to keep a resident examiner.

Effective Date: 09-26-1996



Section 1181.08 - Adoption of rules.

In addition to the specific authority given the superintendent of financial institutions by other provisions of the Revised Code, the superintendent may from time to time adopt such rules as the superintendent considers necessary or appropriate for the administration of the division of financial institutions or to carry out any other duty of the superintendent.

Effective Date: 09-26-1996



Section 1181.09 - Annual report.

At the conclusion of each fiscal year, the superintendent of financial institutions shall prepare a report on the operation of the division of financial institutions for that year. In conjunction with that report the superintendent shall also prepare a summary of the general condition of each bank, savings and loan association, and savings bank doing business in this state, which summary shall be based on each institution's report of its condition as of the thirtieth day of June of that year.

Effective Date: 09-26-1996



Section 1181.10 - Seal of superintendent.

The seal of the superintendent of financial institutions shall be one and three-fourths inches in diameter and shall be surrounded by the words: "The superintendent of financial institutions of the state of Ohio."

The seal shall have engraved on it the coat of arms of the state, as described in section 5.04 of the Revised Code, and shall contain the words and devices mentioned in this section and no other.

Effective Date: 09-26-1996



Section 1181.11 - Records as evidence.

Copies of all certificates, records, and papers in the office of the superintendent of financial institutions, including the records of the banking commission, the savings and loan associations and savings banks board, and the credit union council, duly certified by the superintendent and authenticated by the superintendent's seal of office, shall be evidence, in all courts of this state, of every matter which could be proved by the production of the original.

Effective Date: 12-02-1996



Section 1181.16 - Savings and loan associations and savings banks board.

(A) There is hereby created a savings and loan associations and savings banks board which shall consist of seven members. The deputy superintendent for savings and loan associations and savings banks shall be a member of the board and its chairperson and executive head. The governor, with the advice and consent of the senate, shall appoint the remaining six members.

(B) After the second Monday in January of each year, the governor shall appoint two members. Terms of office shall be for three years commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. In the case of a vacancy in the office of any such member, the governor shall appoint a successor who shall hold office for the remainder of the term for which the successor's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(C) No person appointed as a member of such board may serve more than two full consecutive terms. However, a member may serve two full consecutive terms following the remainder of a term for which the member was appointed to fill a vacancy.

(D)

(1) At least two of the six appointive members of the savings and loan associations and savings banks board shall have had savings and loan association experience in a savings and loan association organized and transacting business under authority granted by the superintendent of financial institutions.

(2) At least two of the six appointive members of the savings and loan associations and savings banks board shall have had savings banks experience in a savings bank organized and transacting business under authority granted by the superintendent.

(E) No person who has been convicted of, or pleaded guilty to, a felony involving dishonesty or breach of trust shall take or hold office as a member of the savings and loan associations and savings banks board.

(F) The members of the board shall receive no salary, but their expenses incurred in the performance of their duties shall be paid from funds appropriated for that purpose.

(G) The governor may remove any of the six members appointed to the board whenever in the governor's judgment the public interest requires removal. Upon removing a member of the board, the governor shall file with the superintendent a statement of the cause for removal.

(H)

(1) The savings and loan associations and savings banks board shall hold regular meetings at such times and places as it fixes, but at least once every six months, and shall meet at any time on call of the deputy superintendent for savings and loan associations and savings banks upon two days' notice unless the board by resolution provides for a shorter notice.

(2) A majority of the full board constitutes a quorum and action taken by a majority of those present at any meeting at which a quorum is present shall be the action of the board.

(3) No member shall participate in a proceeding before the board involving any savings and loan association or savings bank of which the member is or was at any time in the preceding twelve months a member of the board of directors, officer, employee, or stockholder. A member may disqualify himself or herself from participating in a proceeding for any other cause deemed by the member to be sufficient.

(4) The board may, by a majority vote of those present at a meeting at which there is a quorum, adopt and amend bylaws and rules the board, in its judgment, considers necessary and proper. It shall select one of its members as secretary, who shall keep a record of all its proceedings.

(I) Neither the deputy superintendent for savings and loan associations and savings banks, nor any other member of the savings and loan associations and savings banks board, shall be liable, in any civil or criminal action or proceeding, for any mistake of judgment or discretion in any action taken, or in any omission made, by the deputy superintendent or other member in good faith.

Effective Date: 09-22-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1181.17 - Powers and duties.

The savings and loan associations and savings banks board shall do all of the following:

(A) Make recommendations to the superintendent of financial institutions and the deputy superintendent for savings and loan associations and savings banks on matters relating to the business of savings and loan associations and savings banks;

(B) Consider and make recommendations upon any matter addressed in Chapters 1151., 1153., 1155., 1157., 1161., 1163., and 1165. of the Revised Code that the superintendent or deputy superintendent submits to the board for that purpose;

(C) Pass upon and determine any matter the superintendent or deputy superintendent submits to the board for determination;

(D) Submit to the governor proposed amendments to the savings and loan associations or savings banks laws of this state;

(E) Consider and determine whether to confirm the annual schedule of assessments proposed by the superintendent of financial institutions in accordance with division (A) of sections 1155.13 and 1163.16 of the Revised Code.

Effective Date: 09-22-2000



Section 1181.18 - Savings institutions fund.

There is hereby created in the state treasury the savings institutions fund.

The savings institutions fund shall be assessed a proportionate share of the administrative costs of the department of commerce and the division of financial institutions. The proportionate share of the administrative costs of the division of financial institutions shall be determined in accordance with procedures prescribed by the superintendent of financial institutions and approved by the director of budget and management. Such assessment shall be paid from the savings institutions fund to the division of administration fund or the financial institutions fund.

An amount equal to the appropriation from the savings institutions fund shall be transferred to the fund from the general revenue fund by the director of budget and management. All fees, assessments, charges, and forfeitures collected under Chapters 1151., 1155., 1161., and 1163. of the Revised Code shall be paid by the superintendent into the state treasury to the credit of the savings institutions fund. Such moneys shall be utilized to reimburse in full during the same fiscal year the general revenue fund for moneys transferred to the savings institutions fund. Any moneys paid to the superintendent pursuant to Chapters 1151., 1155., 1161., and 1163. of the Revised Code but not expended or encumbered by the superintendent either to reimburse the general revenue fund or to defray the costs of regulating savings and loan associations and savings banks shall remain in the savings institutions fund for expenditure by the superintendent in subsequent years.

Effective Date: 06-30-1999



Section 1181.21 - Regulating consumer finance companies.

(A) As used in this section, "consumer finance company" has the same meaning as in section 1181.05 of the Revised Code.

(B) The superintendent of financial institutions shall see that the laws relating to consumer finance companies are executed and enforced.

(C) The deputy superintendent for consumer finance shall be the principal supervisor of consumer finance companies. In that position the deputy superintendent for consumer finance shall, notwithstanding section 1321.421, division (A) of section 1321.76, and sections 1321.07, 1321.55, 1322.06, 4727.05, and 4728.05 of the Revised Code, be responsible for conducting examinations and preparing examination reports under those sections. In addition, the deputy superintendent for consumer finance shall, notwithstanding sections 1315.27, 1321.10, 1321.43, 1321.54, 1321.77, 1322.12, 4712.14, 4727.13, and 4728.10 of the Revised Code, have the authority to adopt rules and standards in accordance with those sections. In performing or exercising any of the examination, rule-making, or other regulatory functions, powers, or duties vested by this division in the deputy superintendent for consumer finance, the deputy superintendent for consumer finance shall be subject to the control of the superintendent of financial institutions and the director of commerce.

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1181.25 - Evidence or disclosure of privileged, confidential or other nonpublic information.

The superintendent of financial institutions may introduce into evidence or disclose, or authorize to be introduced into evidence or disclosed, information that, under sections 1121.18, 1155.16, 1163.20, 1315.122, 1321.09, 1321.48, 1321.55, 1321.76, 1322.06, 1322.061, 1733.32, 1733.327, and 4727.18 of the Revised Code, is privileged, confidential, or otherwise not public information or a public record, provided that the superintendent acts only as provided in those sections or in the following circumstances:

(A) When in the opinion of the superintendent, it is appropriate with regard to any enforcement actions taken and decisions made by the superintendent under Chapters 1315., 1321., 1322., 1733., 4712., 4727., and 4728. of the Revised Code or Title XI of the Revised Code;

(B) When litigation has been initiated by the superintendent in furtherance of the powers, duties, and obligations imposed upon the superintendent by Chapters 1315., 1321., 1322., 1733., 4712., 4727., and 4728. of the Revised Code or Title XI of the Revised Code;

(C) When in the opinion of the superintendent, it is appropriate with regard to enforcement actions taken or decisions made by other financial institution regulatory authorities to whom the superintendent has provided the information pursuant to authority in Chapters 1315., 1321., 1322., 1733., 4712., 4727., and 4728. of the Revised Code or Title XI of the Revised Code.

Effective Date: 06-18-2002; 04-06-2007; 2008 HB545 09-01-2008









Title [13] XIII COMMERCIAL TRANSACTIONS - OHIO UNIFORM COMMERCIAL CODE

Chapter 1301 - GENERAL PROVISIONS

Section 1301.01 et seq - . [Renumbered and Repealed].

Chapter repealed or renumbered and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.101 - Short titles - UCC 1-101.

(A) Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code may be cited as the Uniform Commercial Code.

(B) Sections 1301.101 to 1301.310 of the Revised Code may be cited as Uniform Commercial Code General Provisions.

(C) This chapter uses the numbering system of the national conference of commissioners on uniform state laws. The digits to the right of the decimal point are sequential and not supplemental to any preceding Revised Code section.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.102 - Scope of chapter 1301 - UCC 1-102.

Sections 1301.101 to 1301.310 of the Revised Code apply to a transaction to the extent that it is governed by Chapter 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.103 - Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law - UCC 1-103.

(A) Chapters 1301., 1302., 1303., 1304, 1305., 1307., 1308., 1309., and 1310. of the Revised Code must be liberally construed and applied to promote their underlying purposes and policies

, which are :

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(B) Unless displaced by the particular provisions of Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code

, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement their provisions .

Renumbered from § 1301.02 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.104 - Construction against implied repeal - UCC 1-104.

Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

Renumbered from § 1301.04 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.105 - Severability - UCC 1-105.

If any provision or clause of Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code which can be given effect without the invalid provision or application, and to this end the provisions of Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code are severable.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.106 - Use of singular and plural; gender - UCC 1-106.

In Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code, unless the statutory context otherwise requires:

(A) Words in the singular number include the plural, and those in the plural include the singular; and

(B) Words of any gender also refer to any other gender.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.107 - Section captions - UCC 1-107.

Section captions are part of Chapters 1301. and 1307. of the Revised Code.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.108 - Relation to Electronic Signatures in Global and National Commerce Act - UCC 1-108.

This chapter modifies, limits, and supersedes the federal "Electronic Signatures in Global and National Commerce Act," 15 U.S.C. section 7001 et seq., except that nothing in this chapter modifies, limits, or supersedes section 7001(c) of that act or authorizes electronic delivery of any of the notices described in section 7003(b) of that act.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.201 - General definitions - UCC 1-201.

(A) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code, that apply to particular chapters or sections therein, have the meanings stated.

(B) Subject to definitions contained in Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code, that apply to particular chapters or sections therein:

(1) "Action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in section 1301.303 of the Revised Code.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Chapter 1302. of the Revised Code may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt .

(10) "Conspicuous", with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is for decision by the court. Conspicuous terms include the following:

(a) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(b) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery" with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods " means :

(a) Goods of which any unit , by nature or usage of trade, is the equivalent of any other like unit ; or

(b) Goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except as otherwise provided in Chapter 1305. of the Revised Code, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means :

(a) The person in possession of a negotiable instrument

that is payable either to bearer or to an identified person that is the person in possession

;

(b) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(c) The person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) " Insolvent" means:

(a) Having generally ceased to pay debts in the ordinary course of business other than as a result of a bona fide dispute;

(b) Being unable to pay debts as they become due; or

(c) Being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government . The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party", as distinguished from "third party", means a person that has engaged in a transaction or made an agreement subject to Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) " Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Chapter 1309. of the Revised Code. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under section 1302.42 of the Revised Code , but a buyer may also acquire a "security interest" by complying with Chapter 1309. of the Revised Code. Except as otherwise provided in section 1302.49 of the Revised Code, the right of a seller or lessor of goods under Chapter 1302. or 1310. of the Revised Code to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with Chapter 1309. of the Revised Code. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under section 1302.42 of the Revised Code is limited in effect to a reservation of a "security interest.

" Whether a transaction in the form of a lease creates a "security interest" is determined

pursuant to section 1301.203 of the Revised Code.

(36) "Send" in connection with any writing, record, or notice means :

(a) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances ; or

(b) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent .

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or any other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority . The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

Renumbered from § 1301.01 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.202 - Notice; knowledge - UCC 1-202.

(A) Subject to division (F) of this section, a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(B) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(C) "Discover", "learn", or words of similar import refer to knowledge rather than to reason to know.

(D) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(E) Subject to division (F) of this section, a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(F) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.203 - Lease distinguished from security interest - UCC 1-203.

(A) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(B) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(C) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(D) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(E) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.204 - Value - UCC 1-204.

Except as otherwise provided in Chapters 1303., 1304., and 1305. of the Revised Code, a person gives value for rights if the person acquires them:

(A) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(B) As security for, or in total or partial satisfaction of, a preexisting claim;

(C) By accepting delivery under a preexisting contract for purchase; or

(D) In return for any consideration sufficient to support a simple contract.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.205 - [Repealed] .

Renumbered from § 1301.10 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.206 - Presumptions - UCC 1-206.

Whenever Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.301 - Territorial applicability; parties' power to choose applicable law - UCC 1-301.

(A) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(B) In the absence of an agreement effective under division (A) of this section, and except as provided in division (C) of this section, Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code apply to transactions bearing an appropriate relation to this state.

(C) If one of the following provisions of Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 1302.43 of the Revised Code;

(2) Sections 1310.03 and 1310.04 of the Revised Code ;

(3) Section 1304.02 of the Revised Code;

(4) Section 1304.85 of the Revised Code;

(5) Section 1305.15 of the Revised Code;

(6) Section 1308.05 of the Revised Code;

(7) Sections 1309.301 to 1309.307 of the Revised Code

.

Renumbered from § 1301.05 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.302 - Variation by agreement - UCC 1-302.

(A) Except as otherwise provided in division (B) of this section or elsewhere in Chapter 1301., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code, the effect of provisions of Chapters 1301., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code may be varied by agreement.

(B) The obligations of good faith, diligence, reasonableness, and care prescribed by Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(C) The presence in certain provisions of Chapter 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., or 1310. of the Revised Code of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.303 - Course of performance, course of dealing, and usage of trade - UCC 1-303.

(A) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(B) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(C) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(D) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(E) Except as otherwise provided in division (F) of this section, the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other . If such a construction is unreasonable :

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(F) Subject to section 1302.12 of the Revised Code, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(G) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

Renumbered from § 1301.11 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.304 - Obligation of good faith - UCC 1-304.

Every contract or duty within Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code imposes an obligation of good faith in its performance and enforcement.

Renumbered from § 1301.09 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.305 - Remedies to be liberally administered - UCC 1-305.

(A) The remedies provided by Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in those chapters or by other rule of law.

(B) Any right or obligation declared by Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

Renumbered from § 1301.06 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.306 - Waiver or renunciation of claim or right after breach - UCC 1-306.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

Renumbered from § 1301.07 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.307 - Prima facie evidence by third-party documents - UCC 1-307.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

Renumbered from § 1301.08 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.308 - Performance or acceptance under reservation of rights - UCC 1-308.

(A) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(B) Division (A) of this section does not apply to an accord and satisfaction.

Renumbered from § 1301.13 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.309 - Option to accelerate at will - UCC 1-309.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or in words of similar import , means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

Renumbered from § 1301.14 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.310 - Subordinated obligations - UCC 1-310.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

Added by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.311 - Transactions entered into before 7-1-62 - UCC 10-102(2).

Transactions validly entered into before July 1, 1962, and the rights, duties, and interests flowing from them remain valid after that date and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by Amended Senate Bill No. 5 of the 104th General Assembly as though that repeal or amendment had not occurred.

Instruments, documents, or notices filed prior to July 1, 1962, in accordance with the law at the time of the filings shall be deemed to be filed under Chapters 1301., 1302., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code as of the original date or filing and may be continued or terminated as provided in those chapters.

Renumbered from § 1301.15 and amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1301.401 - Effect of recording documents.

(A) For purposes of this section, "public record" means either of the following:

(1) Any document described or referred to in section 317.08 of the Revised Code;

(2) Any document the filing or recording of which is required or allowed under any provision of Chapter 1309. of the Revised Code.

(B) The recording with any county recorder of any document described in division (A)(1) of this section or the filing or recording with the secretary of state of any document described in division (A)(2) of this section shall be constructive notice to the whole world of the existence and contents of either document as a public record and of any transaction referred to in that public record, including, but not limited to, any transfer, conveyance, or assignment reflected in that record.

(C) Any person contesting the validity or effectiveness of any transaction referred to in a public record is considered to have discovered that public record and any transaction referred to in the record as of the time that the record was first filed with the secretary of state or tendered to a county recorder for recording.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.






Chapter 1302 - SALES

Section 1302.01 - Definitions - UCC 2-103 to 2-106.

(A) As used in sections 1302.01 to 1302.98 of the Revised Code, unless the context otherwise requires:

(1) "Buyer" means a person who buys or contracts to buy goods.

(2) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(3) "Receipt" of goods means taking physical possession of them.

(4) "Seller" means a person who sells or contracts to sell goods.

(5) "Merchant" means a person who deals in goods of the kind or otherwise by the person's occupation holds the person out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by the person's employment of an agent or broker or other intermediary who by the agent's, broker's, or other intermediary's occupation holds the person out as having such knowledge or skill.

(6) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business make advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods under section 1302.81 of the Revised Code.

(7) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

(8) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities, and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in section 1302.03 of the Revised Code.

Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "Future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

There may be a sale of a part interest in existing identified goods.

An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight, or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(9) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(10) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

(11) "Contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price. A "present sale" means a sale which is accomplished by the making of the contract.

(12) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(13) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(14) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

(B) Other definitions applying to sections 1302.01 to 1302.98 of the Revised Code are:

(1) "Acceptance", as defined in section 1302.64 of the Revised Code;

(2) "Banker's credit", as defined in section 1302.38 of the Revised Code;

(3) "Confirmed credit", as defined in section 1302.38 of the Revised Code;

(4) "Cover", as defined in section 1302.86 of the Revised Code;

(5) "Entrusting", as defined in section 1302.44 of the Revised Code;

(6) "Identification", as defined in section 1302.45 of the Revised Code;

(7) "Installment contract", as defined in section 1302.70 of the Revised Code;

(8) "Letter of credit", as defined in section 1302.38 of the Revised Code;

(9) "Overseas", as defined in section 1302.36 of the Revised Code;

(10) "Person in position of a seller", as defined in section 1302.81 of the Revised Code;

(11) "Sale on approval", as defined in section 1302.39 of the Revised Code;

(12) "Sale or return", as defined in section 1302.39 of the Revised Code.

(C) As used in sections 1302.01 to 1302.98 of the Revised Code, "check" and "draft" have the meaning set forth in section 1303.03 of the Revised Code, "consignee" and "consignor" have the meaning set forth in section 1307.102 of the Revised Code, "consumer goods" has the meaning set forth in section 1309.102 of the Revised Code, "control" has the same meaning as set forth in section 1307.106 of the Revised Code, and "dishonor" has the meaning set forth in section 1303.62 of the Revised Code.

(D) In addition, Chapter 1301. of the Revised Code contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1302.02 - Scope - certain security and other transactions excluded - UCC 2-102.

Unless the context otherwise requires, sections 1302.01 to 1302.98, inclusive, of the Revised Code, apply to transactions in goods; they do not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor do sections 1302.01 to 1302.98, inclusive, of the Revised Code impair or repeal any statute regulating sales to consumers, farmers, or other specified classes of buyers.

Effective Date: 07-01-1962



Section 1302.03 - Goods to be severed from realty - recording - UCC 2-107.

(A) A contract for the sale of minerals or the like, including oil and gas, or a structure or its materials to be removed from realty is a contract for the sale of goods within sections 1302.01 to 1302.98 of the Revised Code, if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(B) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in division (A) of this section or of timber to be cut is a contract for the sale of goods within sections 1302.01 to 1302.98 of the Revised Code, whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(C) The provisions of this section are subject to any third party rights provided by section 5301.25 of the Revised Code relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land, as provided in section 5301.25 of the Revised Code, and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

Effective Date: 01-01-1979



Section 1302.04 - Formal requirements - statute of frauds - UCC 2-201.

(A) Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this division beyond the quantity of goods shown in such writing.

(B) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of division (A) of this section against such party unless written notice of objection to its contents is given within ten days after it is received.

(C) A contract which does not satisfy the requirements of division (A) of this section but which is valid in other respects is enforceable:

(1) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(2) if the party against whom enforcement is sought admits in his pleading, testimony, or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3) with respect to goods for which payment has been made and accepted or which have been received and accepted in accordance with section 1302.64 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.05 - Final written expression - parol or extrinsic evidence - UCC 2-202.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(A) by course of performance, course of dealing, or usage of trade as provided in section 1301.303 of the Revised Code ; and

(B) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 01-23-1963



Section 1302.06 - Seals inoperative - UCC 2-203.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

Effective Date: 07-01-1962



Section 1302.07 - Formation in general - UCC 2-204.

(A) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(B) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(C) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

Effective Date: 07-01-1962



Section 1302.08 - Firm offers - UCC 2-205.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

Effective Date: 07-01-1962



Section 1302.09 - Offer and acceptance in formation of contract - UCC 2-206.

(A) Unless otherwise unambiguously indicated by the language or circumstances:

(1) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(2) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(B) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

Effective Date: 07-01-1962



Section 1302.10 - Additional terms in acceptance or confirmation - UCC 2-207.

(A) A definite and seasonable expression of acceptance or a written confirmation that is sent within a reasonable time operates as an acceptance even though it states terms additional or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(B) The additional terms are to be construed as proposals for addition to the contract. Between merchants, the terms become part of the contract unless one of the following applies:

(1) The offer expressly limits acceptance to the terms of the offer.

(2) They materially alter it.

(3) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(C) Conduct by both parties that recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case, the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code.

Effective Date: 08-15-1996



Section 1302.11 - [Repealed] .

Repealed by 129th General AssemblyFile No.9,HB 9, §2, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.12 - Modification, rescission, and waiver - UCC 2-209.

(A) An agreement modifying a contract within sections 1302.01 to 1302.98, inclusive, of the Revised Code, needs no consideration to be binding.

(B) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(C) The requirements of section 1302.04 of the Revised Code, must be satisfied if the contract as modified is within its provisions.

(D) Although an attempt at modification or rescission does not satisfy the requirements of division (B) or (C) of this section, it can operate as a waiver.

(E) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

Effective Date: 07-01-1962



Section 1302.13 - Delegation of performance - assignment of rights - UCC 2-210.

(A) A party may perform the party's duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having the original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(B)

(1) Except as otherwise provided in section 1309.406 of the Revised Code, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the contract, or impair materially the other party's chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the assignor's entire obligation can be assigned despite agreement otherwise.

(2) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance under division (B)(1) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. In any case, the creation, attachment, perfection, and enforcement of the security interest remain effective, but the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(C) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(D) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(E) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to the other party's rights against the assignor demand assurances from the assignee as provided in section 1302.67 of the Revised Code.

Effective Date: 07-01-2001



Section 1302.14 - General obligations of parties - UCC 2-301.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

Effective Date: 07-01-1962



Section 1302.15 - Unconscionable contract or clause - UCC 2-302.

(A) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(B) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect to aid the court in making the determination.

Effective Date: 07-01-1962



Section 1302.16 - Allocation or division of risks - UCC 2-303.

Where the provisions of sections 1302.01 to 1302.98, inclusive, of the Revised Code allocate a risk or a burden as between the parties "unless otherwise agreed" the agreement may not only shift the allocation but may also divide the risk or burden.

Effective Date: 07-01-1962



Section 1302.17 - Price payable in money, goods, realty, or otherwise - UCC 2-304.

(A) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(B) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to sections 1302.01 to 1302.98, inclusive, of the Revised Code, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

Effective Date: 07-01-1962



Section 1302.18 - Open price term - UCC 2-305.

(A) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(1) nothing is said as to price; or

(2) the price is left to be agreed by the parties and they fail to agree; or

(3) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and if it is not so set or recorded.

(B) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(C) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(D) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable to do so must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

Effective Date: 07-01-1962



Section 1302.19 - Output, requirements, and exclusive dealings - UCC 2-306.

(A) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(B) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

Effective Date: 07-01-1962



Section 1302.20 - Delivery in single lot or several lots - UCC 2-307.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

Effective Date: 07-01-1962



Section 1302.21 - Absence of specified place for delivery - UCC 2-308.

Unless otherwise agreed:

(A) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(B) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(C) documents of title may be delivered through customary banking channels.

Effective Date: 07-01-1962



Section 1302.22 - Absence of specific time provisions - notice of termination - UCC 2-309.

(A) The time for shipment or delivery or any other action under a contract if not provided in sections 1302.01 to 1302.98, inclusive, of the Revised Code or agreed upon shall be a reasonable time.

(B) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(C) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

Effective Date: 07-01-1962



Section 1302.23 - Open time for payment or running of credit - authority to ship under reservation - UCC 2-310.

Unless otherwise agreed:

(A) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(B) if the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract as provided in section 1302.57 of the Revised Code; and

(C) if delivery is authorized and made by way of documents of title otherwise than as provided in division (B) of this section, then payment is due regardless of where the goods are to be received (1) at the time and place at which the buyer is to receive delivery of the tangible documents or (2) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(D) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.24 - Options and cooperation respecting performance - UCC 2-311.

(A) An agreement for sale which is otherwise sufficiently definite as provided in division (C) of section 1302.07 of the Revised Code to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(B) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in divisions (A)(3) and (C) of section 1302.32 of the Revised Code, specifications or arrangements relating to shipment are at the seller's option.

(C) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(1) is excused for any resulting delay in his own performance; and

(2) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

Effective Date: 01-23-1963



Section 1302.25 - Warranty of title and against infringement - buyer's obligation against infringement - UCC 2-312.

(A) Subject to division (B) of this section there is in a contract for sale a warranty by the seller that:

(1) The title conveyed shall be good, and its transfer rightful; and

(2) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(B) A warranty under division (A) of this section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(C) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

Effective Date: 07-01-1962



Section 1302.26 - Express warranties by affirmation, promise, description, sample - UCC 2-313.

(A) Express warranties by the seller are created as follows:

(1) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(2) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(3) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(B) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

Effective Date: 07-01-1962



Section 1302.27 - Implied warranty - merchantability - usage of trade - UCC 2-314.

(A) Unless excluded or modified as provided in section 1302.29 of the Revised Code, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(B) Goods to be merchantable must be at least such as:

(1) pass without objection in the trade under the contract description; and

(2) in the case of fungible goods are of fair average quality within the description; and

(3) are fit for the ordinary purposes for which such goods are used; and

(4) run, within the variations permitted by the agreement, of even kind, quality and quantity, within each unit and among all units involved; and

(5) are adequately contained, packaged, and labeled as the agreement may require; and

(6) conform to the promises or affirmations of fact made on the container or label if any.

(C) Unless excluded or modified as provided in section 1302.29 of the Revised Code, other implied warranties may arise from course of dealing or usage of trade.

Effective Date: 07-01-1962



Section 1302.28 - Implied warranty - fitness for particular purpose - UCC 2-315.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under section 1302.29 of the Revised Code an implied warranty that the goods shall be fit for such purpose.

Effective Date: 07-01-1962



Section 1302.29 - Exclusion or modification of warranties - UCC 2-316.

(A) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of section 1302.05 of the Revised Code on parol or extrinsic evidence, negation or limitation is inoperative to the extent that such construction is unreasonable.

(B) Subject to division (C) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states for example, that "There are no warranties which extend beyond the description on the face hereof."

(C) Notwithstanding division (B) of this section:

(1) unless the circumstances indicate otherwise all implied warranties are excluded by expressions like "as is," "with all faults," or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(2) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(3) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

(4) with respect to the sale of livestock between merchants, except sales of livestock for immediate slaughter, both of the following apply:

(a) there is no implied warranty that the animal is free from disease.[;]

(b) there is an implied warranty that the seller has no knowledge or reason to know that the animal is not free from disease at the time of sale and that he has complied with all state and federal health rules applicable to the animal.

(D) Remedies for breach of warranty can be limited in accordance with the provisions of sections 1302.92 and 1302.93 of the Revised Code on liquidation or limitation of damages and on contractual modification of remedy.

Effective Date: 09-09-1982



Section 1302.30 - Cumulation and conflict of warranties express or implied - UCC 2-317.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(A) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(B) A sample from an existing bulk displaces inconsistent general language of description.

(C) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

Effective Date: 07-01-1962



Section 1302.31 - Third party beneficiaries of warranties express or implied - UCC 2-318.

A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

Effective Date: 07-01-1962



Section 1302.32 - F.O.B. and F.A.S. terms - UCC 2-319.

(A) Unless otherwise agreed the term F.O.B. (which means "free on board") at a name place, even though used only in connection with the stated price, is a delivery term under which:

(1) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in section 1302.48 of the Revised Code and bear the expense and risk of putting them into the possession of the carrier; or

(2) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in section 1302.47 of the Revised Code;

(3) when under either divisions (A)(1) or (A)(2) of this section the term is also F.O.B. vessel, car, or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of section 1302.36 of the Revised Code on the form of bill of lading.

(B) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside"), at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(1) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(2) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(C) Unless otherwise agreed in any case falling within divisions (A)(1) or (B) of this section, the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation as provided in section 1302.24 of the Revised Code. He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(D) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

Effective Date: 07-01-1962



Section 1302.33 - C.I.F. and C. and F. terms - UCC 2-320.

(A) The term C.I.F. means the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(B) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to:

(1) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(2) load the goods and obtain a receipt from the carrier, which may be contained in the bill of lading, showing that the freight has been paid or provided for; and

(3) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(4) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(5) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(C) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(D) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

Effective Date: 07-01-1962



Section 1302.34 - C.I.F. or C. and F. - net landed weights - payment on arrival - warranty of condition on arrival - UCC 2-321.

Under a contract containing a term C.I.F. or C. & F.:

(A) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(B) An agreement described in division (A) of this section or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage, and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(C) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

Effective Date: 07-01-1962



Section 1302.35 - Delivery ex-ship - UCC 2-322.

(A) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(B) Under such a term unless otherwise agreed:

(1) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(2) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

Effective Date: 07-01-1962



Section 1302.36 - Form of bill of lading required in overseas shipment - overseas defined - UCC 2-323.

(A) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.&F., received for shipment.

(B) Where in a case within division (A) of this section, a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad, the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(1) due tender of a single part is acceptable within the provisions of section 1302.52 of the Revised Code on cure of improper delivery; and

(2) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(C) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.37 - No arrival, no sale term - UCC 2-324.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(A) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(B) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods as provided in section 1302.71 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.38 - Letter of credit - confirmed credit - UCC 2-325.

(A) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(B) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(C) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

Effective Date: 07-01-1962



Section 1302.39 - Sale on approval and sale or return - rights of creditors - UCC 2-326.

(A) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(1) a "sale on approval" if the goods are delivered primarily for use, and

(2) a "sale or return" if the goods are delivered primarily for resale.

(B) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance. Goods held on sale or return are subject to the claims of the buyer's creditor's while in the buyer's possession.

(C) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within section 1302.04 of the Revised Code and as contradicting the sale aspect of the contract within the provisions of section 1302.05 of the Revised Code.

Effective Date: 07-01-2001



Section 1302.40 - Special incidents of sale on approval and sale or return - UCC 2-327.

(A) Under a sale on approval unless otherwise agreed:

(1) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(2) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(3) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(B) Under a sale or return unless otherwise agreed:

(1) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(2) the return is at the buyer's risk and expense.

Effective Date: 07-01-1962



Section 1302.41 - Sale by auction - UCC 2-328.

(A) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(B) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid, the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(C) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(D) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This division shall not apply to any bid at a forced sale.

Effective Date: 07-01-1962



Section 1302.42 - Passing of title - reservation for security - limited application of this section - UCC 2-401.

Each provision of sections 1302.01 to 1302.98 of the Revised Code with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods except where the provision refers to that title. Insofar as situations are not covered by the other provisions of sections 1302.01 to 1302.98 of the Revised Code and matters concerning title become material, the following rules apply:

(A) Title to goods cannot pass under a contract for sale prior to their identification to the contract pursuant to section 1302.45 of the Revised Code, and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of Chapter 1309. of the Revised Code, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(B) Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(1) If the contract requires or authorized the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(2) If the contract requires delivery at destination, title passes on tender there.

(C) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(1) If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers the documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(2) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(D) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. The revesting occurs by operation of law and is not a "sale."

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1302.43 - Rights of seller's creditors against sold goods - UCC 2-402.

(A) Except as provided in divisions (B) and (C) of this section, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods pursuant to sections 1302.46 and 1302.90 of the Revised Code.

(B) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against the seller a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(C) Nothing in sections 1302.01 to 1302.98 of the Revised Code shall be deemed to impair the rights of creditors of the seller:

(1) under the provisions of Chapter 1309. of the Revised Code; or

(2) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from sections 1302.01 to 1302.98 of the Revised Code constitute the transaction a fraudulent transfer or voidable preference.

Effective Date: 07-01-2001



Section 1302.44 - Power to transfer - good faith purchase of goods - entrusting defined - UCC 2-403.

(A) A purchaser of goods acquires all title which the transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase, the purchaser has such power even though:

(1) The transferor was deceived as to the identity of the purchaser, or

(2) The delivery was in exchange for a check which is later dishonored, or

(3) It was agreed that the transaction was to be a "cash sale", or

(4) The delivery was procured through fraud punishable as larcenous under the criminal law.

(B) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

(C) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(D) The rights of other purchasers of goods and of lien creditors are governed by the provisions of Chapter 1309. and sections 1307.102 to 1307.603 of the Revised Code.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1302.45 - Insurable interest in goods - manner of identification of goods - UCC 2-501.

(A) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(1) when the contract is made if it is for the sale of goods already existing and identified;

(2) if the contract is for the sale of future goods other than those described in division (A)(3) of this section, when goods are shipped, marked, or otherwise designated by the seller as goods to which the contract refers;

(3) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(B) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(C) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Effective Date: 07-01-1962



Section 1302.46 - Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency - UCC 2-502.

(A) Subject to divisions (B) and (C) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under section 1302.45 of the Revised Code, may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(1) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(2) In all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(B) The buyer's right to recover the goods under division (A)(1) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(C) If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.

Effective Date: 07-01-2001



Section 1302.47 - Manner of seller's tender of delivery - UCC 2-503.

(A) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time, and place for tender are determined by the agreement and sections 1302.01 to 1302.98, inclusive, of the Revised Code, and in particular:

(1) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(2) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(B) Where the case is within section 1302.48 of the Revised Code respecting shipment, tender requires that the seller comply with its provisions.

(C) Where the seller is required to deliver at a particular destination, tender requires that the seller comply with division (A) of this section and also in any appropriate case tender documents as described in divisions (D) and (E) of this section.

(D) Where goods are in the possession of a bailee and are to be delivered without being moved:

(1) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(2) tender to the buyer of a non-negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Chapter 1309. of the Revised Code, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the non-negotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(E) Where the contract requires the seller to deliver documents:

(1) the seller must tender all such documents in correct form, except as provided in division (B) of section 1302.36 of the Revised Code; and

(2) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.48 - Shipment by seller - UCC 2-504.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must:

(A) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(B) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(C) promptly notify the buyer of the shipment.

Failure to notify the buyer under division (C) of this section or to make a proper contract under division (A) of this section is a ground for rejection only if material delay or loss ensues.

Effective Date: 07-01-1962



Section 1302.49 - Seller's shipment under reservation - UCC 2-505.

(A) Where the seller has identified goods to the contract by or before shipment:

(1) the seller's procurement of a negotiable bill of lading to the seller's own order or otherwise reserves in the seller a security interest in the goods. The seller's procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(2) a non-negotiable bill of lading to the seller's own self or the seller's nominee reserves possession of the goods as security but except in a case of conditional delivery as provided in section 1302.51 of the Revised Code, a non-negotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(B) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within section 1302.48 of the Revised Code but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.50 - Rights of financing agency - UCC 2-506.

(A) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(B) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular .

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.51 - Effect of seller's tender - delivery on condition - UCC 2-507.

(A) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(B) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

Effective Date: 07-01-1962



Section 1302.52 - Cure by seller of improper tender or delivery - replacement - UCC 2-508.

(A) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(B) Where the buyer rejects a non-conforming tender which the seller had reasonable ground to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer, have a further reasonable time to substitute a conforming tender.

Effective Date: 07-01-1962



Section 1302.53 - Risk of loss in absence of breach - UCC 2-509.

(A) Where the contract requires or authorizes the seller to ship the goods by carrier:

(1) if it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation as provided in section 1302.49 of the Revised Code; but

(2) if it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(B) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(1) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(2) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(3) after the buyer's receipt of possession or control of a non-negotiable document of title or other direction to deliver in a record, as provided in division (D) (2) of section 1302.47 of the Revised Code.

(C) In any case not within division (A) or (B) of this section, the risk of loss passes to the buyer on the buyer's receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(D) The provisions of this section are subject to contrary agreement of the parties and to the provisions of sections 1302.40 and 1302.54 of the Revised Code.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 06-27-1963



Section 1302.54 - Effect of breach on risk of loss - UCC 2-510.

(A) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(B) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(C) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

Effective Date: 07-01-1962



Section 1302.55 - Tender of payment by buyer - payment by check - UCC 2-511.

(A) Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete any delivery.

(B) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(C) Subject to section 1303.61 of the Revised Code, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

Effective Date: 08-19-1994



Section 1302.56 - Payment by buyer before inspection - UCC 2-512.

(A) Where the contract requires payment before inspection, nonconformity of the goods does not excuse the buyer from so making payment unless:

(1) The nonconformity appears without inspection; or

(2) Despite tender of the required documents the circumstances would justify injunction against honor under division (B) of section 1305.08 of the Revised Code.

(B) Payment pursuant to division (A) of this section does not constitute an acceptance of goods or impair the buyer's right to inspect or any of the buyer's remedies.

Effective Date: 07-01-1998



Section 1302.57 - Buyer's right to inspection of goods - UCC 2-513.

(A) Unless otherwise agreed and subject to division (C) of this section, where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(B) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(C) Unless otherwise agreed and subject to the provisions of division (C) of section 1302.34 of the Revised Code, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(1) for delivery "C.O.D." or on other like terms; or

(2) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(D) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

Effective Date: 07-01-1962



Section 1302.58 - When documents deliverable on acceptance - when on payment - UCC 2-514.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

Effective Date: 07-01-1962



Section 1302.59 - Preserving evidence of goods in dispute - UCC 2-515.

In furtherance of the adjustment of any claim or dispute:

(A) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test, and sample the goods including such of them as may be in the possession or control of the other; and

(B) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

Effective Date: 07-01-1962



Section 1302.60 - Buyer's rights on improper delivery - UCC 2-601.

Subject to the provisions of section 1302.70 of the Revised Code, and unless otherwise agreed under sections 1302.92 and 1302.93 of the Revised Code, if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(A) reject the whole; or

(B) accept the whole; or

(C) accept any commercial unit or units and reject the rest.

Effective Date: 07-01-1962



Section 1302.61 - Manner and effect of rightful rejection - UCC 2-602.

(A) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(B) Subject to the provisions of section 1302.62 of the Revised Code:

(1) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(2) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of division (C) of section 1302.85 of the Revised Code, he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(3) the buyer has no further obligations with regard to goods rightfully rejected.

(C) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of section 1302.77 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.62 - Merchant buyer's duties as to rightfully rejected goods - salvage - UCC 2-603, 2-604.

(A) Subject to any security interest in the buyer as provided in division (C) of section 1302.85 of the Revised Code, when the seller has no agent or place of business at the market of rejection, a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forth-coming.

(B) When the buyer sells goods under division (A) of this section, he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(C) In complying with this section, the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

(D) Subject to the provisions of divisions (A), (B), and (C) of this section on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in divisions (A), (B), and (C) of this section. Such action is not acceptance or conversion.

Effective Date: 07-01-1962



Section 1302.63 - Waiver of buyer's objections by failure to particularize - UCC 2-605.

(A) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

(1) where the seller could have cured it if stated seasonably; or

(2) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(B) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.64 - What constitutes acceptance of goods - UCC 2-606.

(A) Acceptance of goods occurs when the buyer:

(1) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their non-conformity; or

(2) fails to make an effective rejection as provided in division (A) of section 1302.61 of the Revised Code, but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(3) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(B) Acceptance of a part of any commercial unit is acceptance of that entire unit.

Effective Date: 07-01-1962



Section 1302.65 - Effect of acceptance - notice of breach - burden of establishing breach after acceptance - notice of claim or litigation to person answerable over - UCC 2-607.

(A) The buyer must pay at the contract rate for any goods accepted.

(B) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a non-conformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the non-conformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by sections 1302.01 to 1302.98, inclusive, of the Revised Code for non-conformity.

(C) Where a tender has been accepted:

(1) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(2) if the claim is one for infringement or the like pursuant to division (C) of section 1302.25 of the Revised Code and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(D) The burden is on the buyer to establish any breach with respect to the goods accepted.

(E) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(1) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(2) if the claim is one for infringement or the like, pursuant to division (C) of section 1302.25 of the Revised Code, the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(F) The provisions of divisions (C), (D), and (E) of this section apply to any obligation of a buyer to hold the seller harmless against infringement or the like pursuant to division (C) of section 1302.25 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.66 - Revocation of acceptance in whole or in part - UCC 2-608.

(A) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it:

(1) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or

(2) without discovery of such non-conformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(B) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(C) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

Effective Date: 07-01-1962



Section 1302.67 - Right to adequate assurance of performance - UCC 2-609.

(A) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party, the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(B) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(C) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(D) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

Effective Date: 07-01-1962



Section 1302.68 - Anticipatory repudiation - UCC 2-610.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(A) for a commercially reasonable time await performance by the repudiating party; or

(B) resort to any remedy for breach as provided in sections 1302.77 and 1302.85 of the Revised Code even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(C) in either case suspend his own performance or proceed in accordance with the provisions of section 1302.78 of the Revised Code on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

Effective Date: 07-01-1962



Section 1302.69 - Retraction of anticipatory repudiation - UCC 2-611.

(A) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(B) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of section 1302.67 of the Revised Code.

(C) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

Effective Date: 07-01-1962



Section 1302.70 - Installment contract defined - breach - UCC 2-612.

(A) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(B) The buyer may reject any installment which is non-conforming if the non-conformity substantially impairs the value of that installment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within division (C) of this section and the seller gives adequate assurance of its cure the buyer must accept that installment.

(C) Whenever non-conformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a non-conforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

Effective Date: 07-01-1962



Section 1302.71 - Casualty to identified goods - UCC 2-613.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term pursuant to section 1302.37 of the Revised Code, then:

(A) if the loss is total the contract is avoided; and

(B) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

Effective Date: 07-01-1962



Section 1302.72 - Substituted performance - UCC 2-614.

(A) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(B) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive, or predatory.

Effective Date: 07-01-1962



Section 1302.73 - Excuse by failure of presupposed conditions - UCC 2-615.

Except so far as a seller may have assumed a greater obligation and subject to section 1302.72 of the Revised Code on substituted performance:

(A) Delay in delivery or non-delivery in whole or in part by a seller who complies with divisions (B) and (C) of this section is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(B) Where the causes mentioned in division (A) of this section affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(C) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under division (B) of this section, of the estimated quota thus made available for the buyer.

Effective Date: 07-01-1962



Section 1302.74 - Procedure on notice claiming excuse - UCC 2-616.

(A) Where the buyer receives notification of a material or indefinite delay or an allocation justified under section 1302.73 of the Revised Code, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under section 1302.70 of the Revised Code relating to breach of installment contracts, then also as to the whole:

(1) terminate and thereby discharge any unexecuted portion of the contract; or

(2) modify the contract by agreeing to take his available quota in substitution.

(B) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(C) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under section 1302.73 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.75 - Remedies for breach of collateral contracts not impaired - UCC 2-701.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of sections 1302.01 to 1302.98, inclusive, of the Revised Code.

Effective Date: 07-01-1962



Section 1302.76 - Seller's remedies on discovery of buyer's insolvency - UCC 2-702.

(A) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under section 1302.79 of the Revised Code.

(B) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten day limitation does not apply. Except as provided in this division the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(C) The seller's right to reclaim under division (B) of this section is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under section 1302.44 of the Revised Code. Successful reclamation of goods excludes all other remedies with respect to them.

Effective Date: 07-01-1962



Section 1302.77 - Seller's remedies in general - UCC 2-703.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract under section 1302.70 of the Revised Code, then also with respect to the whole undelivered balance, the aggrieved seller may:

(A) withhold delivery of such goods;

(B) stop delivery by any bailee as provided in section 1302.79 of the Revised Code;

(C) proceed under section 1302.78 of the Revised Code respecting goods still unidentified to the contract;

(D) resell and recover damages as provided in section 1302.80 of the Revised Code;

(E) recover damages for non-acceptance as provided in section 1302.82 of the Revised Code or in a proper case the price as provided in section 1302.83 of the Revised Code;

(F) cancel.

Effective Date: 07-01-1962



Section 1302.78 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods - UCC 2-704.

(A) An aggrieved seller under section 1302.77 of the Revised Code may:

(1) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(2) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(B) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

Effective Date: 07-01-1962



Section 1302.79 - Seller's stoppage of delivery in transit or otherwise - UCC 2-705.

(A) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent as provided in section 1302.76 of the Revised Code and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(B) As against such buyer the seller may stop delivery until:

(1) receipt of the goods by the buyer; or

(2) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(3) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(4) negotiation to the buyer of any negotiable document of title covering the goods.

(C)

(1) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(2) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(3) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(4) A carrier who has issued a non-negotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1302.80 - Seller's resale including contract for resale - UCC 2-706.

(A) Under the conditions stated in section 1302.77 of the Revised Code on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under section 1302.84 of the Revised Code, but less expenses in consequences of the buyer's breach.

(B) Except as otherwise provided in division (C) of this section or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(C) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(D) Where the resale is at public sale:

(1) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(2) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and

(3) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(4) the seller may buy.

(E) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(F) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller, pursuant to section 1302.81 of the Revised Code, or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as defined in division (C) of section 1302.85 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.81 - Person in the position of a seller - UCC 2-707.

(A) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(B) A person in the position of a seller may withhold or stop delivery as provided in section 1302.79 of the Revised Code and resell as provided in section 1302.80 of the Revised Code, and recover incidental damages as provided in section 1302.84 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.82 - Seller's damages for non-acceptance or repudiation - UCC 2-708.

(A) Subject to division (B) of this section and to the provisions of section 1302.97 of the Revised Code with respect to proof of market price, the measure of damages for non-acceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in section 1302.84 of the Revised Code, but less expenses saved in consequence of the buyer's breach.

(B) If the measure of damages provided in division (A) of this section is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit, including reasonable overhead, which the seller would have made from full performance by the buyer, together with any incidental damages provided in section 1302.84 of the Revised Code, due allowance for costs reasonably incurred, and due credit for payments or proceeds of resale.

Effective Date: 07-01-1962



Section 1302.83 - Action for the price - UCC 2-709.

(A) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under section 1302.84 of the Revised Code, the price:

(1) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(2) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(B) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(C) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated as provided in section 1302.68 of the Revised Code, a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for non-acceptance under section 1302.82 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.84 - Seller's incidental damages - UCC 2-710.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

Effective Date: 07-01-1962



Section 1302.85 - Buyer's remedies in general - buyer's security interest in rejected goods - UCC 2-711.

(A) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract, as provided in section 1302.70 of the Revised Code, the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid:

(1) "cover" and have damages under section 1302.86 of the Revised Code as to all the goods affected whether or not they have been identified to the contract; or

(2) recover damages for non-delivery as provided in section 1302.87 of the Revised Code.

(B) Where the seller fails to deliver or repudiates the buyer may also:

(1) if the goods have been identified recover them as provided in section 1302.46 of the Revised Code; or

(2) in a proper case obtain specific performance or replevy the goods as provided in section 1302.90 of the Revised Code.

(C) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold such goods and resell them in like manner as an aggrieved seller as provided in section 1302.80 of the Revised Code.

Effective Date: 07-01-1962



Section 1302.86 - Cover defined - buyer's procurement of substitute goods - UCC 2-712.

(A) After a breach within the preceding section, the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(B) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as defined in section 1302.89 of the Revised Code, but less expenses saved in consequence of the seller's breach.

(C) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

Effective Date: 07-01-1962



Section 1302.87 - Buyer's damages for non-delivery or repudiation - UCC 2-713.

(A) Subject to the provisions of section 1302.97 of the Revised Code, with respect to proof of market price, the measure of damages for non-delivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in section 1302.89 of the Revised Code, but less expenses saved in consequence of the seller's breach.

(B) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

Effective Date: 07-01-1962



Section 1302.88 - Buyer's damages for breach in regard to accepted goods - UCC 2-714.

(A) Where the buyer has accepted goods and given notification as provided in division (C) of section 1302.65 of the Revised Code, he may recover as damages for any non-conformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(B) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(C) In a proper case any incidental and consequential damages under section 1302.89 of the Revised Code may also be recovered.

Effective Date: 07-01-1962



Section 1302.89 - Buyer's incidental and consequential damages - UCC 2-715.

(A) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses, or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(B) Consequential damages resulting from the seller's breach include:

(1) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(2) injury to person or property proximately resulting from any breach of warranty.

Effective Date: 07-01-1962



Section 1302.90 - Buyer's right to specific performance or replevin - UCC 2-716.

(A) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(B) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(C) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

Effective Date: 07-01-2001



Section 1302.91 - Deduction of damages from the price - UCC 2-717.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

Effective Date: 07-01-1962



Section 1302.92 - Liquidation or limitation of damages - deposits - UCC 2-718.

(A) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or non-feasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(B) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(1) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with division (A) of this section, or

(2) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars, whichever is smaller.

(C) The buyer's right to restitution under division (B) of this section is subject to offset to the extent that the seller establishes:

(1) a right to recover damages under the provisions of sections 1302.01 to 1302.98, inclusive, of the Revised Code other than division (A) of this section, and

(2) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(D) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of division (B) of this section; but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in section 1302.80 of the Revised Code on resale by an aggrieved seller.

Effective Date: 07-01-1962



Section 1302.93 - Contractual modification or limitation of remedy - UCC 2-719.

(A) Subject to the provisions of divisions (B) and (C) of this section and of section 1302.92 of the Revised Code on liquidation and limitation of damages, both of the following apply:

(1) The agreement may provide for remedies in addition to or in substitution for those provided in sections 1302.01 to 1302.98 of the Revised Code and may limit or alter the measure of damages recoverable under those sections, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts.

(2) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(B) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code.

(C) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.

Effective Date: 08-15-1996



Section 1302.94 - Effect of cancellation or rescission on claims for antecedent breach - UCC 2-720.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

Effective Date: 07-01-1962



Section 1302.95 - Remedies for fraud - UCC 2-721.

Remedies for material misrepresentation or fraud include all remedies available under sections 1302.01 to 1302.98, inclusive, of the Revised Code for non-fraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

Effective Date: 07-01-1962



Section 1302.96 - Who can sue third parties for injury to goods - UCC 2-722.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(A) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(B) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(C) either party may with the consent of the other sue for the benefit of whom it may concern.

Effective Date: 07-01-1962



Section 1302.97 - Proof of market price - time and place - admissibility of market quotations - UCC 2-723, 2-724.

(A) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price, sections 1302.82 or 1302.87 of the Revised Code, shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(B) If evidence of a price prevailing at the times or places described in sections 1302.01 to 1302.98, inclusive, of the Revised Code, is not readily available, the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(C) Evidence of a relevant price prevailing at a time or place other than the one described in sections 1302.01 to 1302.98, inclusive, of the Revised Code, offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

(D) Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

Effective Date: 07-01-1962



Section 1302.98 - Statute of limitations in contracts for sale - UCC 2-725.

(A) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(B) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance, the cause of action accrues when the breach is or should have been discovered.

(C) Where an action commenced within the time limited by division (A) of this section is so terminated as to leave available a remedy by another action for the same breach, such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(D) This section does not alter sections 2305.15 and 2305.16 of the Revised Code on tolling of the statute of limitations, nor does it apply to causes of action which have accrued before July 1, 1962.

Effective Date: 07-01-1962






Chapter 1303 - COMMERCIAL PAPER

Section 1303.01 - Definitions - UCC 3-103.

(A) As used in this chapter, unless the context otherwise requires:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(5) "Issue" means the first delivery of an instrument by the maker or drawer to a holder or nonholder for the purpose of giving rights of the instrument to any person.

(6) "Issuer" means a maker or drawer of an issued or unissued instrument.

(7) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(8) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. "Order" does not mean an authorization to pay unless the person authorized to pay also is instructed to pay.

(9) "Ordinary care" in the case of a person engaged in business means observance of the reasonable commercial standards that are prevailing in the area in which the person is located with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures, and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or Chapter 1304. of the Revised Code.

(10) "Party" means a party to an instrument.

(11) "Promise" means a written undertaking to pay money that is signed by the person undertaking to pay. "Promise" does not include an acknowledgment of an obligation by the obligor unless the obligor also undertakes to pay the obligation.

(12) "Prove," with respect to a fact, means to meet the burden of establishing the fact.

(13) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(B) As used in this chapter:

(1) "Acceptance" has the same meaning as in section 1303.46 of the Revised Code.

(2) "Accommodation party" and "accommodated party" have the same meanings as in section 1303.59 of the Revised Code.

(3) "Alteration" has the same meaning as in section 1303.50 of the Revised Code.

(4) "Anomalous indorsement," "blank indorsement," and "special indorsement" have the same meanings as in section 1303.25 of the Revised Code.

(5) "Certificate of deposit," "cashier's check," "check," "draft," "instrument," "negotiable instrument," "note," "teller's check," and "traveler's check" have the same meanings as in section 1303.03 of the Revised Code.

(6) "Certified check" has the same meaning as in section 1303.46 of the Revised Code.

(7) "Consideration" and "value" have the same meanings as in section 1303.33 of the Revised Code.

(8) "Holder in due course" has the same meaning as in section 1303.32 of the Revised Code.

(9) "Incomplete instrument" has the same meaning as in section 1303.11 of the Revised Code.

(10) "Indorsement" and "indorser" have the same meanings as in section 1303.24 of the Revised Code.

(11) "Negotiation" has the same meaning as in section 1303.21 of the Revised Code.

(12) "Payable at a definite time" and "payable on demand" have the same meanings as in section 1303.07 of the Revised Code.

(13) "Payable to bearer" and "payable to order" have the same meanings as in section 1303.10 of the Revised Code.

(14) "Payment" has the same meaning as in section 1303.67 of the Revised Code.

(15) "Person entitled to enforce" has the same meaning as in section 1303.31 of the Revised Code.

(16) "Presentment" has the same meaning as in in section 1303.59 of the Revised Code.

(17) "Reacquisition" has the same meaning as in section 1303.27 of the Revised Code.

(18) "Transfer of instrument" has the same meaning as in section 1303.22 of the Revised Code.

(C) As used in this chapter, "account," "bank," "banking day," "clearing house," "collecting bank," "customer," "depositary bank," "documentary draft," "intermediary bank," "item," "midnight deadline," "payor bank," and "suspends payments" have the same meanings as in section 1304.01 of the Revised Code.

(D) In addition, Chapter 1301. of the Revised Code contains general definitions and general principles of construction and interpretation applicable throughout this chapter.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 08-19-1994



Section 1303.02 - Subject matter - UCC 3-102.

(A) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by sections 1304.51 to 1304.85 of the Revised Code, or to securities governed by Chapter 1308. of the Revised Code.

(B) If there is a conflict between this chapter and either sections 1304.01 to 1304.40 or Chapter 1309. of the Revised Code, the provisions of sections 1304.01 to 1304.40 or Chapter 1309. of the Revised Code govern.

(C) If any provision of this chapter is inconsistent with any regulation of the board of governors of the federal reserve system or any operating circular of the federal reserve banks, the regulation or the operating circular supersedes the provision of this chapter to the extent of the inconsistency.

Effective Date: 07-01-2001



Section 1303.03 - Negotiable instrument - UCC 3-104.

(A) Except as provided in divisions (C) and (D) of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it meets all of the following requirements:

(1) It is payable to bearer or to order at the time it is issued or first comes into possession of a holder.

(2) It is payable on demand or at a definite time.

(3) It does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain any of the following:

(a) An undertaking or power to give, maintain, or protect collateral to secure payment;

(b) An authorization or power to the holder to confess judgment or realize on or dispose of collateral;

(c) A waiver of the benefit of any law intended for the advantage or protection of an obligor.

(B) "Instrument" means a negotiable instrument.

(C) An order that meets all of the requirements of divisions (A)(2) and (3) of this section and otherwise falls within the definition of "check" is a negotiable instrument and a check.

(D) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(E)

(1) "Note" means an instrument that is a promise.

(2) "Draft" means an instrument that is an order.

(3) If an instrument is both a "note" and a "draft," a person entitled to enforce the instrument may treat it as either.

(F) "Check" means either of the following:

(1) A draft, other than a documentary draft, payable on demand and drawn on a bank;

(2) A cashier's check or teller's check.

An instrument may be a "check" even though it is described on its face as a "money order" or by another term.

(G) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(H) "Teller's check" means a draft drawn by a bank on another bank or payable at or through a bank.

(I) "Traveler's check" means an instrument that meets all of the following conditions:

(1) It is payable on demand.

(2) It is drawn on or payable at or through a bank.

(3) It is designated by the term "traveler's check" or by a substantially similar term.

(4) It requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(J) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A "certificate of deposit" is a note of the bank.

Effective Date: 08-19-1994



Section 1303.04 - Issue of instrument - UCC 3-105(b).

An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but the failure of the condition or special purpose to be fulfilled is a defense.

Effective Date: 08-19-1994



Section 1303.05 - Unconditional promise or order - UCC 3-106.

(A) Except as provided in this section, for the purposes of division (A) of section 1303.03 of the Revised Code, a promise or order is unconditional unless it states any of the following:

(1) An express condition to payment;

(2) That the promise or order is subject to or governed by another writing;

(3) That rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(B) A promise or order is not made conditional by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration or because payment is limited to resort to a particular fund or source.

(C) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of division (A) of section 1303.03 of the Revised Code. If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(D) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not made conditional by that statement for the purposes of division (A) of section 1303.03 of the Revised Code, but, if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

Effective Date: 08-19-1994



Section 1303.06 - Instrument payable in foreign money - UCC 3-107.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

Effective Date: 08-19-1994



Section 1303.07 - Payable on demand or at definite time - UCC 3-108.

(A) A promise or order is "payable on demand" if it states that it is payable on demand or at sight or otherwise indicates that it is payable at the will of the holder, or if it does not state any time of payment.

(B) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance, at a fixed date or dates, or at a time or times readily ascertainable at the time the promise or order is issued, subject to any of the following rights:

(1) Prepayment;

(2) Acceleration;

(3) Extension at the option of the holder;

(4) Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(C) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

Effective Date: 08-19-1994



Section 1303.08 - Identification of person to whom instrument is payable - UCC 3-110.

(A) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized to sign the instrument, who signs the instrument as, in the name of, or in behalf of the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(B) If the signature of the issuer of an instrument is made by a check-writing machine or other automated means, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(C) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named.

(3) If an instrument is payable to a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative.

(4) If an instrument is payable to a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization.

(5) If an instrument is payable to an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(D) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

Effective Date: 08-19-1994



Section 1303.09 - Place of payment - UCC 3-111.

Except as otherwise provided in this chapter or Chapter 1304. of the Revised Code, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated in an instrument, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address of the drawee or maker is stated in an instrument, the place of payment is the place of business of the drawee or maker. If a drawee or maker of an instrument has more than one place of business, the place of payment for the instrument is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker of an instrument has no place of business, the place of payment for the instrument is the residence of the drawee or maker of an instrument.

Effective Date: 08-19-1994



Section 1303.10 - Payable to bearer or to order - UCC 3-109.

(A) A promise or order is "payable to bearer" if any of the following apply:

(1) It states that it is payable to the bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment.

(2) It does not state a payee.

(3) It states that it is payable to "cash" or to the order of "cash" or otherwise indicates that it is not payable to an identified person.

(B) A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order.

(C) A promise or order that is payable to order is payable to the identified person.

(D) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to division (A) of section 1303.25 of the Revised Code. An instrument payable to an identified person may become payable to the bearer if it is indorsed in blank pursuant to division (B) of section 1303.25 of the Revised Code.

Effective Date: 08-19-1994



Section 1303.11 - Incomplete instrument - UCC 3-115.

(A) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(B) Subject to division (C) of this section, if an incomplete instrument is an instrument under section 1303.03 of the Revised Code, it may be enforced according to its terms if it is not completed or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under section 1303.03 of the Revised Code, but, after completion, the requirements of section 1303.03 of the Revised Code are met, the instrument may be enforced according to its terms as augmented by completion.

(C) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 1303.50 of the Revised Code.

(D) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

Effective Date: 08-19-1994



Section 1303.12 - Interest - UCC 3-112.

(A) Unless otherwise provided in the instrument, both of the following apply:

(1) An instrument is not payable with interest.

(2) Interest on an interest-bearing instrument is payable from the date of the instrument.

(B) Interest may be stated in an instrument as a fixed or variable amount of money, or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Effective Date: 08-19-1994



Section 1303.13 - Date of instrument - UCC 3-113.

(A) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in division (C) of section 1304.30 of the Revised Code, an instrument payable on demand is not payable before the date of the instrument.

(B) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

Effective Date: 08-19-1994



Section 1303.14 - Joint and several liability - contribution - UCC 3-116.

(A) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(B) Except as provided in division (E) of section 1303.59 of the Revised Code or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(C) The discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under division (B) of this section of a party having the same joint and several liability to receive contribution from the party discharged.

Effective Date: 08-19-1994



Section 1303.15 - Other agreements affecting instrument - UCC 3-117.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

Effective Date: 08-19-1994



Section 1303.16 - Statute of limitations - UCC 3-118.

(A) Except as provided in division (E) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time shall be brought within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(B) Except as provided in division (D) or (E) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note shall be brought within six years after the date on which the demand for payment is made. If no demand for payment is made to the maker of a note payable on demand, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(C) Except as provided in division (D) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft shall be brought within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(D) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check shall be brought within three years after demand for payment is made to the acceptor or issuer.

(E) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument shall be brought within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(F) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, shall be brought within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time or within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(G) Unless governed by other law regarding claims for indemnity or contribution, any of the following actions shall be brought within three years after the cause of action accrues:

(1) An action for conversion of an instrument, an action for money had and received, or a similar action based on conversion;

(2) An action for breach of warranty;

(3) An action to enforce an obligation, duty, or right arising under this chapter and not governed by this section.

Effective Date: 08-19-1994



Section 1303.17 - Contradictory terms of instrument - UCC 3-114.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both typewritten and printed terms, and words prevail over numbers.

Effective Date: 08-19-1994



Section 1303.18 - Notice of right to defend action - UCC 3-119.

In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or sections 1304.01 to 1304.40 of the Revised Code, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

Effective Date: 08-19-1994



Section 1303.19, 1303.20 - [Repealed].

Effective Date: 08-19-1994



Section 1303.21 - Negotiation - UCC 3-201.

(A) "Negotiation" means a voluntary or involuntary transfer of possession of an instrument by a person other than the issuer to a person who by the transfer becomes the holder of the instrument.

(B) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

Effective Date: 08-19-1994



Section 1303.22 - Transfer of instrument - rights acquired by transfer - UCC 3-203.

(A) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(B) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a direct or indirect transfer from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(C) Unless otherwise agreed, if an instrument is transferred for value the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made by the transferor.

(D) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur, the transferee of that instrument obtains no rights under this chapter, and the transferee of that instrument has only the rights of a partial assignee.

Effective Date: 08-19-1994



Section 1303.23 - Negotiation subject to rescission - UCC 3-202.

(A) Negotiation is effective even if it is obtained in any of the following manners:

(1) From an infant, a corporation exceeding its powers, or any other person without capacity;

(2) By fraud, duress, or mistake of any kind;

(3) As part of an illegal transaction;

(4) In breach of duty.

(B) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for the rescission or other remedy.

Effective Date: 08-19-1994



Section 1303.24 - Indorsement - UCC 3-204.

(A)

(1) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for any of the following purposes:

(a) To negotiate the instrument;

(b) To restrict payment of the instrument;

(c) To incur the indorser's liability on the instrument.

(2) Regardless of the intent of the signer, a signature and its accompanying words is an "indorsement" unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(B) "Indorser" means a person who makes an indorsement.

(C) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(D) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signatures in both names may be required by a person paying or taking the instrument for value or collection.

Effective Date: 08-19-1994



Section 1303.25 - Special indorsement - blank indorsement - anomalous indorsement - UCC 3-205.

(A) A "special indorsement" means an indorsement that is made by the holder of an instrument, whether payable to an identified person or payable to the bearer, and that identifies a person to whom it makes the instrument payable. An instrument, when specially indorsed, becomes payable to the identified person and may be negotiated only by the indorsement of that person. section 1303.08 of the Revised Code applies to special indorsements.

(B) "Blank indorsement" means an indorsement that is made by the holder of the instrument and that is not a special indorsement. When an instrument is indorsed in blank, the instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(C) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing above the signature of the indorser words identifying the person to whom the instrument is made payable.

(D) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An "anomalous indorsement" does not affect the manner in which the instrument may be negotiated.

Effective Date: 08-19-1994



Section 1303.26 - Restrictive indorsement - UCC 3-206.

(A) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(B) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(C) If an instrument bears an indorsement as described in division (B) of section 1304.11 of the Revised Code, in blank, or to a particular bank, using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in division (C)(3) of this section, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(D) Except for an indorsement described in division (C) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in section 1303.37 of the Revised Code, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(E) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under division (C) of this section or has notice or knowledge of breach of fiduciary duty as stated in division (D) of this section.

(F) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense to the action if payment would violate an indorsement to which this section applies, and the payment is not permitted by this section.

Effective Date: 08-19-1994



Section 1303.27 - Reacquisition - UCC 3-207.

"Reacquisition of an instrument" occurs if it is transferred by negotiation or otherwise to a former holder. A former holder who reacquires the instrument may cancel any indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

Effective Date: 08-19-1994



Section 1303.28 - Amended and Renumbered RC 1303.23.

Effective Date: 08-19-1994



Section 1303.29, 1303.30 - [Repealed].

Effective Date: 08-19-1994



Section 1303.31 - Person entitled to enforce instrument - UCC 3-301.

(A) "Person entitled to enforce" an instrument means any of the following persons:

(1) The holder of the instrument;

(2) A nonholder in possession of the instrument who has the rights of a holder;

(3) A person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 1303.38 or division (D) of section 1303.58 of the Revised Code.

(B) A person may be a "person entitled to enforce" the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

Effective Date: 08-19-1994



Section 1303.32 - Holder in due course - UCC 3-302.

(A) Subject to division (C) of this section and division (D) of section 1303.05 of the Revised Code, "holder in due course" means the holder of an instrument if both of the following apply:

(1) The instrument when issued or negotiated to the holder does not bear evidence of forgery or alteration that is so apparent, or is not otherwise so irregular or incomplete as to call into question its authenticity;

(2) The holder took the instrument under all of the following circumstances:

(a) For value;

(b) In good faith;

(c) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(d) Without notice that the instrument contains an unauthorized signature or has been altered;

(e) Without notice of any claim to the instrument as described in section 1303.36 of the Revised Code;

(f) Without notice that any party has a defense or claim in recoupment described in division (A) of section 1303.35 of the Revised Code.

(B) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under division (A) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(C) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken under any of the following circumstances:

(1) By legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding;

(2) By purchase as part of a bulk transaction not in ordinary course of business of the transferor;

(3) As the successor in interest to an estate or other organization.

(D) If, under division (A)(1) of section 1303.33 of the Revised Code, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(E) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument that, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(F) To be effective, notice must be received at a time and in a manner that gives the recipient a reasonable opportunity to respond to the notice.

(G) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

Effective Date: 08-19-1994



Section 1303.33 - Value and consideration - UCC 3-303.

(A) An instrument is issued or transferred for value if any of the following apply:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed.

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding.

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due.

(4) The instrument is issued or transferred in exchange for a negotiable instrument.

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(B) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in division (A) of this section, the instrument is also issued for consideration.

Effective Date: 08-19-1994



Section 1303.34 - Overdue instrument - UCC 3-304.

(A) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day during which demand for payment is duly made;

(2) If the instrument is a check, ninety days after its date;

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date that is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and the usage of the trade.

(B) With respect to an instrument payable at a definite time, the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(C) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

Effective Date: 08-19-1994



Section 1303.35 - Defenses and claims in recoupment - UCC 3-305.

(A) Except as stated in division (B) of this section, the right to enforce the obligation of a party to pay an instrument is subject to all of the following:

(1) A defense of the obligor based on any of the following:

(a) Infancy of the obligor to the extent it is a defense to a simple contract;

(b) Duress, lack of legal capacity, or illegality of the transaction that, under other law, nullifies the obligation of the obligor;

(c) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms;

(d) Discharge of the obligor in insolvency proceedings.

(2) A defense of the obligor set forth in a section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract;

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(B) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to the defenses of the obligor stated in division (A)(1) of this section but is not subject to defenses of the obligor stated in division (A)(2) of this section or to claims in recoupment stated in division (A)(3) of this section against a person other than the holder.

(C) Except as stated in division (D) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, a claim in recoupment, or a claim of another person to the instrument under division (C) of section 1303.36 of the Revised Code, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not required to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(D) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under division (A) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

Effective Date: 08-19-1994



Section 1303.36 - Proof of signatures and status as holder in due course - UCC 3-308 - claims to an instrument - UCC 3-306.

(A) Unless specifically denied in the pleadings, in an action with respect to an instrument, the authenticity of, and authority to make, each signature on an instrument is admitted. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the party claiming validity but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or becomes incompetent at the time of the trial on the issue of the validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 1303.42 of the Revised Code.

(B) instrument If the validity of signatures is admitted or proved and there is compliance with division (A) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 1303.31 of the Revised Code, unless the defendant proves a defense or claim in recoupment. If the defendant proves a defense or claim in recoupment, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course that are not subject to the defense or claim.

(C) A person who takes an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

Effective Date: 08-19-1994



Section 1303.37 - Notice of breach of fiduciary duty - UCC 3-307.

(A) As used in this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer, corporate director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the fiduciary duty with respect to an instrument referred to in division (A)(1) of this section is owed.

(B) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, all of the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or to the fiduciary as fiduciary of the represented person, the taker has notice of the breach of fiduciary duty if any of the following apply:

(a) The instrument is taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary.

(b) The instrument is taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

(c) The instrument is deposited to an account other than an account of the fiduciary as fiduciary of the represented person or an account of the represented person.

(3) If an instrument is issued by the represented person or by the fiduciary as fiduciary of the represented person and is made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or by the fiduciary of the represented person to the taker as payee, the taker has notice of the breach of fiduciary duty if any of the following apply:

(a) The instrument is taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary.

(b) The instrument is taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

(c) The instrument is deposited to an account other than an account of the fiduciary as fiduciary for the represented person or an account of the represented person.

Effective Date: 08-19-1994



Section 1303.38 - Enforcement of lost, destroyed or stolen instrument - UCC 3-309.

(A) A person not in possession of an instrument is entitled to enforce the instrument if all of the following apply:

(1) The person was in possession of the instrument and entitled to enforce it when loss of possession occurred.

(2) The loss of possession was not the result of a transfer by the person or a lawful seizure.

(3) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(B) A person seeking enforcement of an instrument under division (A) of this section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, divisions (A) and (B) of section 1303.36 of the Revised Code applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection for the person required to pay the instrument may be provided by any reasonable means.

Effective Date: 08-19-1994



Section 1303.39 - Effect of instrument on obligation for which taken - UCC 3-310.

(A) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. The discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument taken in payment of the obligation.

(B) Unless otherwise agreed and except as provided in division (A) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and all of the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in division (B)(4) of this section, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(C) If an instrument other than one described in division (A) or (B) of this section is taken for an obligation, division (A) of this section shall apply if the instrument is one on which a bank is liable as maker or acceptor, and division (B) of this section shall apply in all other instances.

Effective Date: 08-19-1994



Section 1303.40 - Accord and satisfaction by use of instrument - UCC 3-311.

If a person against whom a claim is asserted proves that that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, that the amount of the claim was unliquidated or subject to a bona fide dispute, and that the claimant obtained payment of the instrument, all the following apply:

(A) Unless division (B) of this section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(B) Subject to division (C) of this section, a claim is not discharged under division (A) of this section if either of the following applies:

(1) The claimant, if an organization, proves both of the following:

(a) Within a reasonable time before the person against whom the claim is asserted tendered the instrument to the claimant, the claimant sent a conspicuous statement to the person that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place.

(b) The instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. Division (B)(2) of this section does not apply if the claimant is an organization that sent a statement complying with division (B)(1) of this section.

(C) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

Effective Date: 08-19-1994



Section 1303.401 - Lost, destroyed or stolen cashier's check, teller's check or certified check - UCC 3-312.

(A) As used in this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that all of the following are true:

(a) The declarant lost possession of a check;

(b) The declarant is the drawer or payee of the check, in the case of a check that is a certified check, or the remitter or payee of the check, in the case of a check that is a cashier's check or teller's check;

(c) The declarant's loss of possession of the check was not the result of a transfer by the declarant or a lawful seizure;

(d) The declarant reasonably cannot obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a check that is a cashier's check or teller's check or the acceptor of a check that is a certified check.

(B)

(1) A claimant may assert a claim to the amount of a check by making a communication to the obligated bank that describes the check with reasonable certainty and that requests payment of the amount of the check, if all of the following apply:

(a) If the check is a certified check, the claimant is the drawer or payee of the check, or, if the check is a cashier's check or teller's check, the claimant is the remitter or payee of the check;

(b) The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

(c) The obligated bank receives the communication at a time and in a manner that affords the bank a reasonable time to act upon it before the check is paid;

(d) The claimant provides reasonable identification if requested by the obligated bank.

(2) Delivery of a declaration of loss under division (B)(1) of this section is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with division (B)(1) of this section, all of the following rules apply:

(a) The claim becomes enforceable at the later of the following times:

(i) The time the claim is so asserted;

(ii) If the check is a cashier's check or teller's check, the ninetieth day following the date of the check, or, if the check is a certified check, the ninetieth day following the date of the acceptance.

(b) Until the claim becomes enforceable, it has no legal effect, and the obligated bank may pay the check or, if the check is a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(c) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obligated to pay the check.

(d) When the claim becomes enforceable, the obligated bank becomes obligated to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to division (A)(1) of section 1304.28 of the Revised Code, payment to the claimant discharges all liability of the obligated bank with respect to the check.

(C) If the obligated bank pays the amount of a check to a claimant pursuant to division (B)(2)(d) of this section, and the check is presented for payment by a person with rights of a holder in due course, the claimant is obligated to do whichever of the following is applicable:

(1) If the check is paid, refund the payment to the obligated bank;

(2) If the check is dishonored, pay the amount of the check to the person with rights of a holder in due course.

(D) If a claimant has the right to assert a claim under division (B) of this section and if the claimant also is a person entitled to enforce a cashier's check, teller's check, or certified check that is lost, destroyed, or stolen, the claimant may assert rights with respect to the check under either this section or section 1303.38 of the Revised Code.

Effective Date: 08-19-1994



Section 1303.41 - Signature - UCC 3-401.

(A) A person is not liable on an instrument unless the person signed the instrument or the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person pursuant to section 1303.42 of the Revised Code.

(B) A signature may be made manually or by means of a device or machine and by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

Effective Date: 08-19-1994



Section 1303.42 - Signature by representative - UCC 3-402.

(A) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is so bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(B) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person under division (A) of this section, all of the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to division (C) of this section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or if the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(C) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

Effective Date: 08-19-1994



Section 1303.43 - Unauthorized signature - UCC 3-403.

(A) Unless otherwise provided in this chapter or sections 1304.01 to 1304.40 of the Revised Code, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(B) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(C) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter that makes the unauthorized signature effective for the purposes of this chapter.

Effective Date: 08-19-1994



Section 1303.44 - Impostors - fictitious payees - UCC 3-404.

(A) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(B) If a person whose intent determines to whom an instrument is payable under division (A) or (B) of section 1303.08 of the Revised Code does not intend the person identified as payee to have any interest in the instrument or if the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(C) Under division (A) or (B) of this section, an indorsement is made in the name of a payee if it is made in a name substantially similar to that of the payee or if the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(D) With respect to an instrument to which division (A) or (B) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Effective Date: 08-19-1994



Section 1303.45 - Drawee not liable on unaccepted draft - UCC 3-408.

A check or other draft does not of itself operate as an assignment of any funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until he accepts it.

Effective Date: 08-19-1994



Section 1303.46 - Acceptance of draft - certified check - UCC 3-409.

(A) "Acceptance" means the drawee's signed agreement to pay the draft as presented. It must be written on the draft and may consist of his signature alone. Acceptance may be made at any time and becomes effective when notification is given pursuant to instructions or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(B) A draft may be accepted although it has not been signed by the drawer or is otherwise incomplete, is overdue, or has been dishonored.

(C) If a draft is payable at a fixed period after sight and the acceptor fails to date his acceptance, the holder may complete the acceptance by supplying a date in good faith.

(D) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as described in division (A) of this section or by a writing on the check that indicates that the check is certified. The drawee of a check has no obligation to certify the check, and the drawee's refusal to certify is not dishonor of the check.

Effective Date: 08-19-1994



Section 1303.47 - Employer's responsibility for fraudulent indorsement by employee - UCC 3-405.

(A) As used in this section:

(1) "Employee" includes an independent contractor and an employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means either of the following:

(a) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer;

(b) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority to do any of the following:

(a) To sign or indorse instruments on behalf of the employer;

(b) To process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition;

(c) To prepare or process instruments for issue in the name of the employer;

(d) To supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

(e) To control the disposition of instruments to be issued in the name of the employer;

(f) To act otherwise with respect to instruments in a responsible capacity.

"Responsibility" with respect to instruments does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(B) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(C) Under division (B) of this section, an indorsement is made in the name of the person to whom an instrument is payable if it is made in a name substantially similar to the name of that person or if the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

Effective Date: 08-19-1994



Section 1303.48 - Acceptance varying draft - UCC 3-410.

(A) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored in which case the drawee is entitled to cancel his acceptance.

(B) The terms of the draft are not varied by an acceptance to pay at any particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at such bank or place.

(C) If the holder assents to an acceptance varying the terms of the draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

Effective Date: 08-19-1994



Section 1303.49 - Negligence contributing to forged signature or alteration of instrument - UCC 3-406.

(A) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(B) Under division (A) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded under division (A) of this section from asserting an alteration or forgery and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(C) Under division (A) of this section, the burden of proving that a failure to exercise ordinary care contributed to an alteration of an instrument or to the making of a forged signature on an instrument is on the person asserting the preclusion. Under division (B) of this section, the burden of proving that a failure to exercise ordinary care in paying or taking an instrument substantially contributed to loss is on the person precluded.

Effective Date: 08-19-1994



Section 1303.50 - Alteration - UCC 3-407.

(A) "Alteration" means either of the following:

(1) An unauthorized change in an instrument that purports to modify in any respect the obligation of a party.

(2) An unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(B) Except as provided in division (C) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(C) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument according to its original terms or, if the incomplete instrument was altered by unauthorized completion, according to its terms as completed.

Effective Date: 08-19-1994



Section 1303.51 - Refusal to pay cashier's checks, teller's checks and certified checks - UCC 3-411.

(A) As used in this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(B) If the obligated bank wrongfully refuses to pay a cashier's check or certified check, wrongfully stops payment of a teller's check, or wrongfully refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(C) Expenses or consequential damages otherwise recoverable under division (B) of this section are not recoverable if the refusal of the obligated bank to pay occurs because of any of the following:

(1) The bank suspends payments.

(2) The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument.

(3) The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument.

(4) Payment is prohibited by law.

Effective Date: 08-19-1994



Section 1303.52 - Obligation of issuer of note or cashier's check - UCC 3-412.

The issuer of a notice or cashier's check or other draft drawn on the drawer is obliged to pay the instrument in accordance with either of the following:

(A) According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder;

(B) If the issuer signed an incomplete instrument, according to its terms when completed in accordance with sections 1303.11 and 1303.50 of the Revised Code. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under section 1303.55 of the Revised Code.

Effective Date: 08-19-1994



Section 1303.53 - Obligation of acceptor - UCC 3-413.

(A) The acceptor of a draft is obliged to pay the draft in accordance with one of the following:

(1) According to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms;

(2) If the acceptance varies the terms of the draft, according to the terms of the draft as varied;

(3) If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent required by sections 1303.11 and 1303.50 of the Revised Code. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft pursuant to section 1303.54 or 1303.55 of the Revised Code.

(B) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. The obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course if all of the following apply:

(1) The certification or acceptance does not state an amount.

(2) The amount of the instrument is subsequently raised.

(3) After the amount of the instrument is subsequently raised, the instrument is negotiated to a holder in due course.

Effective Date: 08-19-1994



Section 1303.54 - Obligation of drawer - UCC 3-414.

(A) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(B) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft in accordance with either of the following:

(1) According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder;

(2) If the drawer signed an incomplete instrument, according to its terms when completed, to the extent required by sections 1303.11 and 1303.50 of the Revised Code.

The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under section 1303.55 of the Revised Code.

(C) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(D) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under division (A) and (C) of section 1303.55 of the Revised Code.

(E) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft and the draft is not a check, the drawer is not liable under division (B) of this section to pay the draft. A disclaimer of the liability stated in division (B) of this section is not effective if the draft is a check.

(F) If a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, the drawee suspends payments after expiration of the thirty-day period without paying the check, and, because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

Effective Date: 08-19-1994



Section 1303.55 - Obligation of indorser - UCC 3-415.

(A) Subject to divisions (B), (C), (D), and (E) of this section and to division (D) of section 1303.59 of the Revised Code, if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time it was indorsed, or, if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent required by sections 1303.11 and 1303.50 of the Revised Code. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(B) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under division (A) of this section to pay the instrument.

(C) If notice of dishonor of an instrument is required by section 1303.63 of the Revised Code and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under division (A) of this section is discharged.

(D) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under division (A) of this section is discharged.

(E) If an indorser of a check is liable under division (A) of this section and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the indorsement was made, the liability of the indorser under division (A) of this section is discharged.

Effective Date: 08-19-1994



Section 1303.56 - Transfer warranties - UCC 3-416.

(A) A person who transfers an instrument for consideration warrants all of the following to the transferee and, if the transfer is by indorsement, to any subsequent transferee:

(1) The warrantor is a person entitled to enforce the instrument.

(2) All signatures on the instrument are authentic and authorized.

(3) The instrument has not been altered.

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor.

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(B) A person to whom the warranties set forth in division (A) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(C) The warranties set forth in division (A) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under division (B) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(D) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Effective Date: 08-19-1994



Section 1303.57 - Presentment warranties - UCC 3-417.

(A) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith all of the following:

(1) That the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) That the draft has not been altered;

(3) That the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(B) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this division is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this division.

(C) If a drawee asserts a claim for breach of warranty under division (A) of this section based upon an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend against the claim by proving that the indorsement is effective under section 1303.44 or 1303.47 of the Revised Code or that the drawer is precluded under section 1303.49 or 1304.35 of the Revised Code from asserting against the drawee the unauthorized indorsement or alteration.

(D) If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument and if payment is received, both of the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or, at the time the warrantor transferred the instrument, was, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(E) The warranties set forth in divisions (A) and (D) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and of the identity of the warrantor, the liability of the warrantor under division (B) or (D) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(F) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Effective Date: 08-19-1994



Section 1303.58 - Payment or acceptance by mistake - UCC 3-418.

(A) Except as provided in division (C) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to section 1304.32 of the Revised Code, or that the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. The rights of the drawee under this division are not affected by a failure of the drawee to exercise ordinary care in paying or accepting the draft.

(B) Except as provided in division (C) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by division (A) of this section, the person paying or accepting, to the extent permitted by the law governing mistake and restitution, may recover the payment from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.

(C) The remedies provided by division (A) or (B) of this section may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This division does not limit remedies provided by section 1303.57 or 1304.36 of the Revised Code.

(D) Notwithstanding section 1304.25 of the Revised Code, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under divisions (A) or (B) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

Effective Date: 08-19-1994



Section 1303.59 - Instruments signed for accommodation - UCC 3-419.

(A) If an instrument is issued for value given for the benefit of a party to the instrument and another party to the instrument signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(B) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to division (D) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(C) A person signing an instrument is presumed to be an accommodation party, and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in section 1303.70 of the Revised Code, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(D) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if one of the following applies:

(1) Execution of judgment against the other party has been returned unsatisfied.

(2) The other party is insolvent or in an insolvency proceeding.

(3) The other party cannot be served with process.

(4) It is otherwise apparent that payment cannot be obtained from the other party.

(E) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

(F) As used in this section:

(1) "Accommodated party" means the party to an instrument for the benefit of which the instrument is issued for value.

(2) "Accommodation party" means a party to an instrument other than the accommodated party.

Effective Date: 08-19-1994



Section 1303.60 - Conversion of instrument - UCC 3-420.

(A) The law applicable to conversion of personal property applies to instruments. An instrument also is converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or if a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(B) In an action under division (A) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(C) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

Effective Date: 08-19-1994



Section 1303.61 - Presentment - UCC 3-501.

(A) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank or to accept a draft made to the drawee.

(B) The following rules are subject to sections 1304.01 to 1304.40 of the Revised Code, agreement of the parties, clearing-house rules, and similar laws and rules:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must do all of the following:

(a) Exhibit the instrument;

(b) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so;

(c) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may return the instrument for lack of a necessary indorsement, or refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than two p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the established cut-off hour.

Effective Date: 08-19-1994



Section 1303.62 - Dishonor - UCC 3-502.

(A) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and division (A)(2) of this section does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(B) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 1304.27 or 1304.28 of the Revised Code or becomes accountable for the amount of the check under section 1304.28 of the Revised Code.

(2) If a draft is payable on demand and division (B)(1) of this section does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(C) Dishonor of an unaccepted documentary draft occurs according to the rules stated in divisions (B)(2), (3), and (4) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(D) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(E) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 1303.64 of the Revised Code, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(F) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

Effective Date: 08-19-1994



Section 1303.63 - Notice of dishonor - UCC 3-503.

(A) The obligation of an indorser set forth in division (A) of section 1303.55 of the Revised Code and the obligation of a drawer set forth in division (D) of section 1303.54 of the Revised Code may not be enforced unless one of the following applies:

(1) The indorser or drawer is given notice of dishonor of the instrument complying with this section;

(2) Notice of dishonor is excused under division (B) of section 1303.64 of the Revised Code.

(B) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. The return of an instrument given to a bank for collection is sufficient notice of dishonor.

(C) Subject to division (C) of section 1303.54 of the Revised Code, with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given in one of the following ways:

(1) By the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument;

(2) By any other person no later than thirty days after the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given no later than thirty days after the day on which dishonor occurs.

Effective Date: 08-19-1994



Section 1303.64 - Excused presentment and notice of dishonor - UCC 3-504.

(A) Presentment for payment or acceptance of an instrument is excused under any of the following circumstances:

(1) The person entitled to present the instrument cannot with reasonable diligence make presentment.

(2) The maker or acceptor has repudiated an obligation to pay the instrument, has died, or is in insolvency proceedings.

(3) By the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer.

(4) The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted.

(5) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(B) Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument or if the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(C) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

Effective Date: 08-19-1994



Section 1303.65 - Evidence of dishonor - UCC 3-505.

(A) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in division (B) of this section that purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business that shows dishonor, even if there is no evidence of who made the entry.

(B) A "protest" is a certificate of dishonor made by a United States consul or vice consul or by a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. A protest may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

Effective Date: 08-19-1994



Section 1303.66 - Discharge and effect of discharge - UCC 3-601.

(A) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party that would discharge an obligation to pay money under a simple contract.

(B) The discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

Effective Date: 08-19-1994



Section 1303.67 - Payment - UCC 3-602.

(A) Subject to division (B) of this section, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 1303.36 of the Revised Code by another person.

(B) The obligation of a party to pay the instrument is not discharged under division (A) of this section under either of the following circumstances:

(1) A claim to the instrument under section 1303.36 of the Revised Code is enforceable against the party receiving payment and either of the following applies:

(a) Payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction.

(b) In the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument.

(2) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

Effective Date: 08-19-1994



Section 1303.68 - Tender of payment - UCC 3-603.

(A) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(B) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(C) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

Effective Date: 08-19-1994



Section 1303.69 - Discharge by cancellation or renunciation - UCC 3-604.

(A) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument in either of the following ways:

(1) By surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, the addition of words to the instrument indicating discharge, or any other intentional voluntary act;

(2) By agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(B) Cancellation or striking out of an indorsement pursuant to division (A) does not affect the status and rights of a party derived from the indorsement.

Effective Date: 08-19-1994



Section 1303.70 - Discharge of indorsers and accommodation parties - UCC 3-605.

(A) As used in this section, "indorser" includes a drawer having the obligation described in division (D) of section 1303.54 of the Revised Code.

(B) Discharge of the obligation of a party to pay an instrument pursuant to section 1303.69 of the Revised Code does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(C) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(D) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(E) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge or to the extent the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(F) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under division (E) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(G) Under division (E) or (F) of this section, impairing value of an interest in collateral includes any of the following:

(1) Failure to obtain or maintain perfection or recordation of the interest in collateral;

(2) Release of collateral without substitution of collateral of equal value;

(3) Failure to perform a duty to preserve the value of collateral owed, under Chapter 1309. of the Revised Code or other applicable law, to a debtor or surety or other person secondarily liable;

(4) Failure to comply with applicable law in disposing of collateral.

(H) An accommodation party is not discharged under division (C), (D), or (E) of this section unless the person entitled to enforce the instrument knows of the accommodation or has notice under division (C) of section 1303.59 of the Revised Code that the instrument was signed for accommodation.

(I) A party is not discharged under this section if the party asserting discharge consents to the event or conduct that is the basis of the discharge or if the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

Effective Date: 08-19-1994



Section 1303.71 to 1303.78 - [Repealed].

Effective Date: 08-19-1994






Chapter 1304 - BANK DEPOSITS AND COLLECTIONS

Section 1304.01 - Definitions - UCC 4-104, 4-105.

(A) As used in sections 1304.01 to 1304.40 of the Revised Code, unless the context requires otherwise:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or similar account, other than an account evidenced by a certificate of deposit.

(2) "Afternoon" means the period of day between noon and midnight.

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4) "Clearing house" means an association of banks or other payors regularly clearing items.

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certified securities or instructions for uncertificated securities as defined in section 1308.01 of the Revised Code, or other certificates, statements, or similar documents are to be received by the drawee or other payor before acceptance or payment of the draft.

(7) "Draft" means a draft as defined in section 1303.03 of the Revised Code or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. "Item" does not include a payment order governed by sections 1304.51 to 1304.85 of the Revised Code, a credit slip, or a debit card slip.

(10) "Midnight deadline," with respect to a bank, is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11) "Settle" means to pay in cash, by clearing house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(B) As used in sections 1304.01 to 1304.40 of the Revised Code:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, a savings and loan association, a credit union, or a trust company.

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3) "Payor bank" means a bank that is a drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5) "Collecting bank" means a bank handling an item for collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a payor bank.

(C) As used in sections 1304.01 to 1304.40 of the Revised Code:

(1) "Acceptance" and "certified check" have the same meanings as in section 1303.46 of the Revised Code.

(2) "Alteration" has the same meaning as in section 1303.50 of the Revised Code.

(3) "Cashier's check," "certificate of deposit," "check," "instrument," and "teller's check" have the same meanings as in section 1303.03 of the Revised Code.

(4) " Control" has the same meaning as in section 1307.106 of the Revised Code.

(5) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(6) "Order," "ordinary care," "promise," and "prove" have the same meanings as in section 1303.01 of the Revised Code.

(7) "Holder in due course" has the same meaning as in section 1303.32 of the Revised Code.

(8) "Notice of dishonor" has the same meaning as in section 1303.63 of the Revised Code.

(9) "Person entitled to enforce" has the same meaning as in section 1303.31 of the Revised Code.

(10) "Presentment" has the same meaning as in section 1303.61 of the Revised Code.

(11) "Unauthorized signature" has the same meaning as in section 1303.43 of the Revised Code.

(D) In addition, Chapter 1301. of the Revised Code contains general definitions and principles of construction and interpretation applicable throughout sections 1304.01 to 1304.40 of the Revised Code.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 01-01-1998



Section 1304.02 - Applicability - UCC 4-102.

(A) To the extent that items within sections 1304.01 to 1304.40 of the Revised Code are also within the scope of Chapter 1303. and Chapter 1308. of the Revised Code, they are subject to those chapters. In the event of conflict, the provisions of sections 1304.01 to 1304.40 of the Revised Code govern those of Chapter 1303., but the provisions of Chapter 1308. of the Revised Code govern those of sections 1304.01 to 1304.40 of the Revised Code.

(B) The liability of a bank for action or non-action with respect to any item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

Effective Date: 01-01-1998



Section 1304.03 - Variation by agreement - measure of damages - action constituting ordinary care - UCC 4-103.

(A) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(B) Federal Reserve regulations and operating circulars, clearing house rules, and similar regulations, documents, and rules have the effect of agreements under division (A) of this section, whether or not specifically assented to by all parties interested in items handled.

(C) Action or non-action approved by sections 1304.01 to 1304.40 of the Revised Code or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care, and, in the absence of special instructions, action or non-action consistent with clearing house rules and similar rules or with a general banking usage not disapproved by sections 1304.01 to 1304.40 of the Revised Code is prima facie the exercise of ordinary care.

(D) The specification or approval of certain procedures by sections 1304.01 to 1304.40 of the Revised Code is not disapproval of other procedures that may be reasonable under the circumstances.

(E) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there also is bad faith, the measure of damages includes any other damages the party suffered as a proximate consequence.

Effective Date: 08-19-1994



Section 1304.04 - Separate office of bank - UCC 4-107.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders shall be given under Chapter 1303. and sections 1304.01 to 1304.40 of the Revised Code.

Effective Date: 08-19-1994



Section 1304.05 - Payable through or payable at bank - UCC 4-106.

(A) If an item states that it is "payable through" a bank identified in the item, both of the following apply:

(1) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item.

(2) The item may be presented for payment only by or through the bank.

(B) If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

Effective Date: 08-19-1994



Section 1304.06 - Time of receipt of items - UCC 4-108.

(A) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two p.m. or later as a cut-off hour for the handling of money and items and the making of entries on its books.

(B) An item or deposit of money received on any day after a cut-off hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

Effective Date: 08-19-1994



Section 1304.07 - Delays - UCC 4-109.

(A) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(B) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code or by instructions is excused if the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and the bank exercises whatever diligence that the circumstances require.

Effective Date: 08-15-1996



Section 1304.08 - Electronic presentment - UCC 4-110.

(A) "Agreement for electronic presentment" means an agreement, clearing house rule, or federal reserve regulation or operating circular providing that presentment of an item may be made by transmission of an image of an item or information describing the item rather than delivery of the item itself. The "agreement for electronic presentment" may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(B) Presentment of an item pursuant to an agreement for electronic presentment is made when the presentment notice is received.

(C) If presentment is made by presentment notice, a reference to "item" or "check" in sections 1304.01 to 1304.40 of the Revised Code means the presentment notice unless the context otherwise indicates.

Effective Date: 08-19-1994



Section 1304.09 - Statute of limitations - UCC 4-111.

An action to enforce an obligation, duty, or right arising under sections 1304.01 to 1304.40 of the Revised Code shall be brought within three years after the cause of action accrues.

Effective Date: 08-19-1994



Section 1304.10 - Amended and Renumbered RC 1304.14.

Effective Date: 08-19-1994



Section 1304.11 - Status of collecting bank as agent and provisional status of credits - applicability of article - item indorsed pay any bank - UCC 4-201.

(A) Unless a contrary intent clearly appears and prior to the time that a settlement given by a collecting bank for an item is or becomes final, the bank with respect to the item is an agent or subagent of the owner of the item, and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn. The continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of sections 1304.01 to 1304.40 of the Revised Code apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(B) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until one of the following occurs:

(1) The item has been returned to the customer initiating collection.

(2) The item has been specially indorsed by a bank to a person who is not a bank.

Effective Date: 08-19-1994



Section 1304.12 - Responsibility for collection or return - when action timely - UCC 4-202.

(A) A collecting bank shall exercise ordinary care in doing all of the following:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or non-payment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted;

(3) Settling for an item when the bank receives final settlement;

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery of the loss or delay.

(B) A collecting bank exercises ordinary care under division (A) of this section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(C) Subject to division (A)(1) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

Effective Date: 08-19-1994



Section 1304.13 - Effect of instructions - UCC 4-203.

Subject to Chapter 1303. of the Revised Code concerning conversion of instruments and restrictive indorsements, only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

Effective Date: 08-19-1994



Section 1304.14 - Methods of sending and presenting - sending directly to payor bank - UCC 4-204.

(A) A collecting bank shall send items by a reasonably prompt method taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(B) A collecting bank may do any of the following:

(1) Send an item directly to the payor bank;

(2) Send an item to a non-bank payor if authorized by its transferer;

(3) Send an item other than documentary drafts to a non-bank payor, if authorized by federal reserve regulations or operating circular, clearing house rule, or the like.

(C) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

Effective Date: 08-19-1994



Section 1304.15 - Depositary bank holder of unindorsed item - UCC 4-205.

If a customer delivers an item to a depositary bank for collection, both of the following apply:

(A) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of section 1303.32 of the Revised Code, it is a holder in due courses.

(B) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

Effective Date: 08-19-1994



Section 1304.16 - Transfer between banks - UCC 4-206.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

Effective Date: 08-19-1994



Section 1304.17 - Transfer warranties - UCC 4-207.

(A) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants all of the following to the transferee and to any subsequent collecting bank:

(1) The warrantor is a person entitled to enforce the item.

(2) All signatures on the item are authentic and authorized.

(3) The item has not been altered.

(4) The item is not subject to a defense or claim in recoupment of any party that can be asserted against the warrantor.

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker, acceptor, or, in the case of an unaccepted draft, the drawer.

(B) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred or, if the transfer was of an incomplete item, according to its terms when completed pursuant to sections 1303.11 and 1303.50 of the Revised Code. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this division by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(C) A person to whom the warranties under division (A) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(D) The warranties set forth in division (A) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(E) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Effective Date: 08-19-1994



Section 1304.18 - Presentment warranties - UCC 4-208.

(A) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant all of the following to the drawee that pays or accepts the draft in good faith:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft.

(2) The draft has not been altered.

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(B) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this division is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor, and, if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this division.

(C) If a drawee asserts a claim for breach of warranty under division (A) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 1303.44 or 1303.47 of the Revised Code or the drawer is precluded under section 1303.49 or 1304.35 of the Revised Code from asserting against the drawee the unauthorized indorsement or alteration.

(D) If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item and if the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(E) The warranties stated in divisions (A) and (D) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(F) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Effective Date: 08-19-1994



Section 1304.19 - Encoding and retention warranties - UCC 4-209.

(A) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(B) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(C) A person to whom warranties are made under this section and who took the item covered by the warranties in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

Effective Date: 08-19-1994



Section 1304.20 - Security interest of collecting bank in items, accompanying documents and proceeds - UCC 4-210.

(A) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of the item or documents in any of the following manners:

(1) In the case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In the case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back;

(3) If it makes an advance on or against the item.

(B) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents, or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(C) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Chapter 1309. of the Revised Code, except for all of the following:

(1) No security agreement is necessary to make the security interest enforceable under division (B)(3)(a) of section 1309.203 of the Revised Code.

(2) No filing is required to perfect the security interest.

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1304.21 - When bank gives value for purposes of holder in due course - UCC 4-211.

For the purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item if the bank otherwise complies with the requirements of section 1303.32 of the Revised Code on what constitutes a holder in due course.

Effective Date: 08-19-1994



Section 1304.22 - Presentment by notice of item not payable by, through, or at bank - liability of drawer or indorser - UCC 4-212.

(A) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 1303.61 of the Revised Code by the close of the bank's next banking day after it knows of the requirement.

(B) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under section 1303.61 of the Revised Code is received by the close of business on the day after maturity or in the case of demand items by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending him notice of the facts.

Effective Date: 08-19-1994



Section 1304.23 - Medium and time of settlement by bank - UCC 4-213.

(A) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing house rules, and similar rules and documents, or agreement. In the absence of prescription in that manner, both of the following apply:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement.

(2) The time of settlement is one of the following:

(a) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(b) With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(c) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge in account, when the authority is sent or delivered;

(d) With respect to tender of settlement by a funds transfer, when payment is made pursuant to division (A) of section 1304.34 of the Revised Code to the person receiving settlement.

(B) If the tender of settlement is not by a medium authorized by division (A) of this section or the time of settlement is not fixed by division (A) of this section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(C) If settlement for an item is made by cashier's check or teller's check, both of the following apply:

(1) If the person receiving settlement, before its midnight deadline, presents or forwards the check for collection, settlement is final when the check is finally paid.

(2) If the person receiving settlement, before its midnight deadline, fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(D) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

Effective Date: 08-19-1994



Section 1304.24 - Right of charge-back or refund - liability of collecting bank - return of item - UCC 4-214.

(A) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer whether or not it is able to return the items if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain a refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge-back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(B) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(C) A depositary bank that is also the payor may charge-back the amount of an item to its customer's account or obtain refund in accordance with section 1304.27 of the Revised Code governing return of an item received by a payor bank for credit on its books.

(D) The right to charge-back is not affected by either of the following:

(1) Previous use of a credit given for the item;

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(E) A failure to charge-back or claim refund does not affect other rights of the bank against the customer or any other party.

(F) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund shall be calculated on the basis of the bank offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

Effective Date: 08-19-1994



Section 1304.25 - Final payment of item by payor bank - when provisional debits and credits become final - when certain credits become available for withdrawal - UCC 4-215.

(A) An item is finally paid by a payor bank when the bank has done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing house rule, or agreement;

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing house rule, or agreement.

(B) If a provisional settlement for an item does not become final, the item is not finally paid.

(C) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(D) If a collecting bank receives a settlement for an item that is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(E) Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right at either of the following times:

(1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(F) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

Effective Date: 08-19-1994



Section 1304.26 - Insolvency and preference - UCC 4-216.

(A) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the receiver, trustee, or agent in charge of the closed bank shall return the item to the presenting bank or the closed bank's customer.

(B) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(C) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and after the provisional settlement suspends payments, the suspension does not prevent or interfere with the settlement becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(D) If a collecting bank receives from subsequent parties settlement for an item which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

Effective Date: 08-19-1994



Section 1304.27 - Deferred posting - recovery of payment by return of items - time of dishonor - return of items by payor bank - UCC 4-301.

(A) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if before it has made final payment and before its midnight deadline it does either of the following:

(1) It returns the item.

(2) It sends written notice of dishonor or nonpayment if the item is unavailable for return.

(B) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount of any credit withdrawn by its customer, if it acts within the time limit and in the manner specified in division (A) of this section.

(C) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(D) An item is returned at either of the following times:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with its rules;

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to his instructions.

Effective Date: 08-19-1994



Section 1304.28 - Payor bank's responsibility for late return of item - UCC 4-302.

(A) If an item is presented to and received by a payor bank, the bank is accountable for either of the following:

(1) The amount of a demand item other than a documentary draft whether properly payable or not if the bank, in any case in which it is not also the depository bank, retains the item beyond midnight of the banking day of receipt without settling for it or, regardless of whether or not it is also the depository bank, does not pay or return the item or send notice of dishonor until after its midnight deadline;

(2) The amount of any other properly payable item unless within the time allowed for acceptance or payment of that item the bank either accepts or pays the item or returns it and accompanying documents.

(B) The liability of a payor bank to pay an item pursuant to division (A) of this section is subject to defenses based on breach of a presentment warranty or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

Effective Date: 08-19-1994



Section 1304.29 - When items subject to notice, stop-payment order, legal process or setoff - order in which items may be charged or certified - UCC 4-303.

(A) Any knowledge, notice, or stop payment order received by, legal process served upon or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop payment order, or legal process is received or served and a reasonable time for the bank to act on that knowledge, notice, order, or process expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or deposits the item.

(2) The bank pays the item in cash.

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing house rule, or agreement.

(4) The bank becomes accountable for the amount of the item under division (A)(3) of section 1304.25 and section 1304.28 of the Revised Code dealing with the payor bank's responsibility for late return of items.

(5) With respect to checks, a cut off hour no earlier than one hour after the opening of the next banking day on which the bank received the check and no later than the close of that next banking day or, if no cut off hour is fixed, the close of the next banking day on which the bank received the check.

(B) Subject to division (A) of this section, items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

Effective Date: 08-19-1994



Section 1304.30 - When bank may charge customer's account - UCC 4-401.

(A) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(B) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(C) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though the payment was made before the date of the check, unless the customer has given notice to the bank of the postdating and describes the check with reasonable certainty. The notice is effective for the period stated in division (B) of section 1304.32 of the Revised Code for stop payment orders and must be received at a time and in a manner that affords the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 1304.29 of the Revised Code. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 1304.31 of the Revised Code.

(D) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to either of the following:

(1) Original terms of the altered item;

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

Effective Date: 08-19-1994



Section 1304.31 - Bank's liability to customer for wrongful dishonor - time of determining insufficiency of account - UCC 4-402.

(A) Except as otherwise provided in sections 1304.01 to 1304.40 of the Revised Code, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(B) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and damages may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(C) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

Effective Date: 08-19-1994



Section 1304.32 - Customer's right to stop payment - burden of proof of loss - UCC 4-403.

(A) A customer, or any person authorized to draw on the account if there is more than one person, may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 1304.29 of the Revised Code. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(B) A stop payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period. A stop payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop payment order is effective.

(C) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop payment order may include damages for dishonor of subsequent items under section 1304.31 of the Revised Code.

Effective Date: 08-19-1994



Section 1304.33 - Bank not obliged to pay check more than six months old - UCC 4-404.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, that is presented more than six months after its date, but it may charge its customer's account for a payment made in good faith after its date.

Effective Date: 08-19-1994



Section 1304.34 - Death or incompetence of customer - UCC 4-405.

(A) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection if otherwise effective is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(B) Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

Effective Date: 08-19-1994



Section 1304.35 - Customer's duty to discover and report unauthorized signature or alteration - UCC 4-406.

(A) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(B) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(C) If a bank sends or makes available a statement of account or items pursuant to division (A) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(D) If the bank proves that the customer failed with respect to an item to comply with the duties imposed on the customer by division (C) of this section, the customer is precluded from asserting either of the following against the bank:

(1) The customer's unauthorized signature or any alteration on the item if the bank also proves that it suffered a loss by reason of that failure;

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(E) If division (D) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the bank's failure substantially contributed to the loss, the loss is allocated between the customer who is precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with division (C) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under division (D) of this section does not apply.

(F) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer discover and report his unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration if there is a preclusion under this division, the payor bank may not recover for breach of warranty under section 1304.28 of the Revised Code with respect to the unauthorized signature or alteration to which the preclusion applies.

Effective Date: 08-19-1994



Section 1304.36 - Payor bank's right to subrogation on improper payment - UCC 4-407.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights of all of the following:

(A) Any holder in due course on the item against the drawer or maker;

(B) The payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose;

(C) The drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

Effective Date: 08-19-1994



Section 1304.37 - Handling of documentary drafts - duty to send for presentment and to notify customer of dishonor - UCC 4-501.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and upon learning that the draft has not been paid or accepted in due course shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

Effective Date: 08-19-1994



Section 1304.38 - Presentment of on arrival drafts - UCC 4-502.

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive," or at a similar time related to the arrival of goods, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor. The bank shall notify its transferor of the refusal but is not required to present the draft again until it is instructed to do so or learns of the arrival of the goods.

Effective Date: 08-19-1994



Section 1304.39 - Responsibility of presenting bank for documents and goods - report of reasons for dishonor - referee in case of need - UCC 4-503.

Unless otherwise instructed and except as provided in sections 1305.01 to 1305.16 of the Revised Code, both of the following apply to a bank presenting a documentary draft:

(A) The bank must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment or only on payment if it is not payable more than three days after presentment.

(B) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, the bank may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it shall use diligence and good faith to ascertain the reason for dishonor, shall notify its transferor of the dishonor and of the results of its effort to ascertain the reasons for the dishonor, and shall request instructions. However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received. It has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

Effective Date: 08-19-1994



Section 1304.40 - Privilege of presenting bank to deal with goods - security interest for expenses - UCC 4-504.

(A) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(B) For its reasonable expenses incurred by action under division (A) of this section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

Effective Date: 08-19-1994



Section 1304.51 - Definitions - UCC 4A-103, 4A-104, 4A-105.

(A) As used in sections 1304.51 to 1304.85 of the Revised Code:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of sections 1304.51 to 1304.85 of the Revised Code.

(3) "Beneficiary" means the person to be paid by the beneficiary's bank.

(4) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(5) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(6) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. "Funds transfer" includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(7) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(8) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(9) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(10) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(11) "Originator" means the sender of the first payment order in a funds transfer.

(12) "Originator's bank" means the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or the originator if the originator is a bank.

(13)

(a) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if all of the following apply:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment.

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender.

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(b) If the instruction complying with division (A)(13)(a) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

(14) "Prove," with respect to a fact, means to meet the burden of establishing the fact.

(15) "Receiving bank" means the bank to which the sender's instruction is addressed.

(16) "Sender" means the person giving the instruction to the receiving bank.

(B) Other definitions applying to sections 1304.51 to 1304.85 of the Revised Code are:

(1) "Acceptance" as defined in section 1304.64 of the Revised Code;

(2) "Executed" as defined in section 1304.68 of the Revised Code;

(3) "Execution date" as defined in section 1304.68 of the Revised Code;

(4) "Funds-transfer system rule" as defined in section 1304.79 of the Revised Code;

(5) "Payment by beneficiary's bank to beneficiary" as defined in section 1304.77 of the Revised Code;

(6) "Payment by originator to beneficiary" as defined in section 1304.78 of the Revised Code;

(7) "Payment by sender to receiving bank" as defined in section 1304.75 of the Revised Code;

(8) "Payment date" as defined in section 1304.73 of the Revised Code;

(9) "Security procedure" as defined in section 1304.56 of the Revised Code.

(C) As used in sections 1304.51 to 1304.85 of the Revised Code, "clearing house," "item," and "suspends payments" have the same meanings as in section 1304.01 of the Revised Code.

(D) In addition, Chapter 1301. of the Revised Code contains general definitions and principles of construction and interpretation applicable throughout sections 1304.51 to 1304.85 of the Revised Code.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-23-1991



Section 1304.52 - Application of provisions - UCC 4A-102.

Except as otherwise provided in section 1304.55 of the Revised Code, sections 1304.51 to 1304.85 of the Revised Code apply to funds transfers as defined in section 1304.51 of the Revised Code.

Effective Date: 10-23-1991



Section 1304.53 - Time payment order is received - UCC 4A-106.

(A) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice as provided in section 1301.202 of the Revised Code. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(B) If sections 1304.51 to 1304.85 of the Revised Code refer to an execution date or payment date or state a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in these sections.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-23-1991



Section 1304.54 - Federal reserve regulations and operating circulars - UCC 4A-107.

Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of sections 1304.51 to 1304.85 of the Revised Code to the extent of the inconsistency.

Effective Date: 10-23-1991



Section 1304.55 - Applicability of ORC provisions for consumer transactions governed by federal law - UCC 4A-108.

(A) Except as otherwise provided in division (B) of this section, sections 1304.51 to 1304.85 of the Revised Code do not apply to a funds transfer any part of which is governed by the "Electronic Fund Transfer Act," 92 Stat. 3728 (1978), 15 U.S.C.A. 1693, as amended.

(B) Sections 1304.51 to 1304.85 of the Revised Code apply to a remittance transfer as defined in the "Electronic Fund Transfer Act," 124 Stat. 2065 (2010), 15 U.S.C. 1693o-1, as amended, unless the remittance transfer is an electronic fund transfer as defined in the "Electronic Fund Transfer Act," 92 Stat. 3728 (1978), 15 U.S.C. 1693a, as amended.

(C) In a funds transfer to which sections 1304.51 to 1304.85 of the Revised Code apply, in the event of an inconsistency between an applicable provision of sections 1304.51 to 1304.85 of the Revised Code and an applicable provision of the "Electronic Fund Transfer Act," 92 Stat. 3728 (1978), 15 U.S.C. 1693, as amended, the provisions of the Electronic Fund Transfer Act govern to the extent of the inconsistency.

Amended by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.

Effective Date: 10-23-1991



Section 1304.56 - Security procedure - UCC 4A-201.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

Effective Date: 10-23-1991



Section 1304.57 - Authorized and verified payment orders - UCC 4A-202.

(A) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(B)

(1) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if both of the following apply:

(a) The security procedure is a commercially reasonable method of providing security against unauthorized payment orders.

(b) The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.

(2) The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(C)

(1) Commercial reasonableness of a security procedure is a question of law to be determined by considering all of the following:

(a) The wishes of the customer expressed to the bank;

(b) The circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank;

(c) Alternative security procedures offered to the customer;

(d) Security procedures in general use by customers and receiving banks similarly situated.

(2) A security procedure is deemed to be commercially reasonable if both of the following apply:

(a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer.

(b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(D) As used in sections 1304.51 to 1304.85 of the Revised Code, "sender" includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under division (A) of this section, or is effective as the order of the customer under division (B) of this section.

(E) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(F) Except as provided in this section and in division (A)(1) of section 1304.58 of the Revised Code, rights and obligations arising under this section or section 1304.58 of the Revised Code may not be varied by agreement.

Effective Date: 10-23-1991



Section 1304.58 - Unenforceability of certain verified payment orders - UCC 4A-203.

(A) If an accepted payment order is not an authorized order of a customer identified as sender under division (A) of section 1304.57 of the Revised Code, but is effective as an order of the customer under division (B) of that section, both of the following apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank may not enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by either of the following:

(a) A person entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure;

(b) A person who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. As used in division (A)(2)(b) of this section, "information" includes any access device, computer software, or the like.

(B) This section applies to amendments of payment orders to the same extent it applies to payment orders.

Effective Date: 10-23-1991



Section 1304.59 - Refund of payment and duty of customer to report with respect to unauthorized payment order - UCC 4A-204.

(A) If a receiving bank accepts a payment order issued in the name of its customer as sender which is not authorized and not effective as the order of the customer under section 1304.57 of the Revised Code, or not enforceable, in whole or in part, against the customer under section 1304.58 of the Revised Code, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. The customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(B) Reasonable time under division (A) of this section may be fixed by agreement as provided in division (B) of section 1301.302 of the Revised Code, but the obligation of a receiving bank to refund payment as provided in division (A) of this section may not otherwise be varied by agreement.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-23-1991



Section 1304.60 - Erroneous payment orders - UCC 4A-205.

(A) Division (B) of this section applies if an accepted payment order was transmitted pursuant to a security procedure for the detection of error, and any of the following applies:

(1) The payment order erroneously instructed payment to a beneficiary not intended by the sender.

(2) The payment order erroneously instructed payment in an amount greater than the amount intended by the sender.

(3) The payment order was an erroneously transmitted duplicate of a payment order previously sent by the sender.

(B)

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 1304.61 of the Revised Code complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent provided in divisions (B)(2) and (3) of this section.

(2) If the funds transfer is completed on the basis of an erroneous payment order described in division (A)(1) or (3) of this section, the sender is not obliged to pay the order and the receiving bank may recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in division (A)(2) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank may recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(C) If the sender of an erroneous payment order described in division (A) of this section is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, provided that the liability of the sender may not exceed the amount of the sender's order.

(D) This section applies to amendments to payment orders to the same extent it applies to payment orders.

Effective Date: 10-23-1991



Section 1304.61 - Transmission of payment order through funds-transfer or other communication system - UCC 4A-206.

(A) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system.

(B) This section does not apply to a funds-transfer system of the federal reserve banks.

(C) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

Effective Date: 10-23-1991



Section 1304.62 - Misdescription of beneficiary - UCC 4A-207.

(A) Subject to division (B) of this section, if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(B) If a payment order received by the beneficiary's bank identifies the beneficiary by name and an identifying or bank account number, and the name and number identify different persons, both of the following apply:

(1) Except as otherwise provided in division (C) of this section, if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(C) If a payment order described in division (B) of this section is accepted, the originator's payment order described the beneficiary inconsistently by name and number, and the beneficiary's bank pays the person identified by number as permitted by division (B)(1) of this section, both of the following apply:

(1) If the originator is a bank, the originator shall pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(D) In a case governed by division (B)(1) of this section, if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in division (C) of this section, the originator may recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank may recover.

Effective Date: 10-23-1991



Section 1304.63 - Misdescription of intermediary bank or beneficiary's bank - UCC 4A-208.

(A)

(1) Divisions (A)(2) and (3) of this section apply to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(2) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(3) The sender shall compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(B)

(1) Divisions (B)(2) to (5) of this section apply to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(2) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender shall compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(3) If the sender is not a bank, and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by division (B)(2) of this section, as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof it it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(4) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(5) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation as provided in division (A)(1) of section 1304.69 of the Revised Code.

Effective Date: 10-23-1991



Section 1304.64 - Acceptance of payment order - UCC 4A-209.

(A) Subject to division (D) of this section, a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(B) Subject to divisions (C) and (D) of this section, a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank pays the beneficiary as provided in division (A) or (B) of section 1304.77 of the Revised Code, or notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order, unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender's order pursuant to division (A)(1) or (2) of section 1304.75 of the Revised Code;

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time, or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank shall pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(C) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under division (B)(2) or (3) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(D) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to division (B) of section 1304.66 of the Revised Code, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

Effective Date: 10-23-1991



Section 1304.65 - Rejection of payment order - UCC 4A-210.

(A) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, any means complying with the agreement is reasonable, and any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(B) This division applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank shall pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to division (D) of section 1304.66 of the Revised Code or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(C) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(D) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

Effective Date: 10-23-1991



Section 1304.66 - Cancellation and amendment of payment order - UCC 4A-211.

(A) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(B) Subject to division (A) of this section, a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(C)

(1) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(2) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(3) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer that resulted in the issuance of a payment order that is a duplicate of a payment order previously issued by the sender, that orders payment to a beneficiary not entitled to receive payment from the originator, or that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank may recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(D) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(E) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified, and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(F) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation, amendment, or attempted cancellation or amendment.

(G) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(H) A funds-transfer system rule is not effective to the extent it conflicts with division (C)(3) of this section.

Effective Date: 10-23-1991



Section 1304.67 - Liability and duty of receiving bank regarding unaccepted payment order - UCC 4A-212.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in sections 1304.51 to 1304.85 of the Revised Code, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in those sections or by express agreement. Liability based on acceptance arises only when acceptance occurs as provided in section 1304.64 of the Revised Code, and liability is limited to that provided in sections 1304.51 to 1304.85 of the Revised Code. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in sections 1304.51 to 1304.85 of the Revised Code or by express agreement.

Effective Date: 10-23-1991



Section 1304.68 - Execution and execution date - UCC 4A-301.

(A) A payment order is executed by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(B) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

Effective Date: 10-23-1991



Section 1304.69 - Obligations of receiving bank in execution of payment order - UCC 4A-302.

(A) Except as provided in divisions (B) to (D) of this section, if the receiving bank accepts a payment order pursuant to division (A) of section 1304.64 of the Revised Code, the bank has the following obligations in executing the order:

(1) The receiving bank shall issue, on the execution date, a payment order complying with the sender's order and follow the sender's instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank shall instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank shall transmit its payment order by the most expeditious available means and instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank shall transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(B) Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances, and issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(C) Unless division (A)(2) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(D) Unless instructed by the sender, the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

Effective Date: 10-23-1991



Section 1304.70 - Erroneous execution of payment order - UCC 4A-303.

(A) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under division (C) of section 1304.74 of the Revised Code if that division is otherwise satisfied. The bank may recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(B) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under division (C) of section 1304.74 of the Revised Code if that division is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order may receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This division does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(C) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order may recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

Effective Date: 10-23-1991



Section 1304.71 - Duty of sender to report erroneously executed payment order - UCC 4A-304.

If the sender of a payment order that is erroneously executed as provided in section 1304.70 of the Revised Code receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under division (D) of section 1304.74 of the Revised Code for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

Effective Date: 10-23-1991



Section 1304.72 - Liability for late or improper execution or failure to execute payment order - UCC 4A-305.

(A) If a funds transfer is completed but execution of a payment order by the receiving bank without compliance with section 1304.69 of the Revised Code results in delay in payment to the beneficiary, the bank shall pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in division (C) of this section, additional damages are not recoverable.

(B) If execution of a payment order by a receiving bank without compliance with section 1304.69 of the Revised Code results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator, or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by division (A) of this section, resulting from the improper execution. Except as provided in division (C) of this section, additional damages are not recoverable.

(C) In addition to the amounts payable under divisions (A) and (B) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(D) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(E) Reasonable attorney's fees are recoverable if demand for compensation under division (A) or (B) of this section is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under division (D) of this section and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under division (D) of this section is made and refused before an action is brought on the claim.

(F) Except as stated in this section, the liability of a receiving bank under divisions (A) and (B) of this section may not be varied by agreement.

Effective Date: 10-23-1991



Section 1304.73 - Payment date - UCC 4A-401.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

Effective Date: 10-23-1991



Section 1304.74 - Obligation of sender to pay receiving bank - UCC 4A-402.

(A) This section is subject to sections 1304.60 and 1304.62 of the Revised Code.

(B) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(C) This division is subject to division (E) of this section and to section 1304.70 of the Revised Code. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(D) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment shall refund payment to the extent the sender was not obliged to pay. Except as provided in sections 1304.59 and 1304.71 of the Revised Code, interest is payable on the refundable amount from the date of payment.

(E) If a funds transfer is not completed as stated in division (C) of this section and an intermediary bank is obliged to refund payment as stated in division (D) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as provided in division (A)(1) of section 1304.69 of the Revised Code, to route the funds transfer through that intermediary bank may receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as provided in division (D) of this section.

(F) The right of the sender of a payment order to be excused from the obligation to pay the order as provided in division (C) of this section or to receive refund under division (D) of this section may not be varied by agreement.

Effective Date: 10-23-1991



Section 1304.75 - Payment by sender to receiving bank - UCC 4A-403.

(A) Payment of the sender's obligation under section 1304.74 of the Revised Code to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system.

(2) If the sender is a bank, and the sender credited an account of the receiving bank with the sender or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(B)

(1) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.

(2) The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.

(3) The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff as provided in division (B)(2) of this section has been exercised.

(C) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 1304.74 of the Revised Code will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(D) In a case not covered by division (A) of this section, the time when payment of the sender's obligation under division (B) or (C) of section 1304.74 of the Revised Code occurs is governed by applicable principles of law that determine when an obligation is satisfied.

Effective Date: 10-23-1991



Section 1304.76 - Obligation of beneficiary's bank to pay and give notice to beneficiary - UCC 4A-404.

(A) Subject to division (E) of section 1304.66 and divisions (D) and (E) of section 1304.77 of the Revised Code, if a beneficiary's bank accepts a payment order, the bank shall pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but, if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(B) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank shall notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank shall notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank shall pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(C) The right of a beneficiary to receive payment and damages as stated in division (A) of this section shall not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as provided in division (B) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

Effective Date: 10-23-1991



Section 1304.77 - Payment by beneficiary's bank to beneficiary - UCC 4A-405.

(A) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under division (A) of section 1304.76 of the Revised Code occurs when and to the extent the beneficiary is notified of the right to withdraw the credit, the bank lawfully applies the credit to a debt of the beneficiary, or funds with respect to the order are otherwise made available to the beneficiary by the bank.

(B) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under division (A) of section 1304.76 of the Revised Code occurs is governed by principles of law that determine when an obligation is satisfied.

(C) Except as provided in divisions (D) and (E) of this section, if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(D) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated; the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule; and the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified, and no payment by the originator of the funds transfer to the beneficiary shall occur under section 1304.78 of the Revised Code.

(E) This division applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants, and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, all of the following apply:

(1) The acceptance by the beneficiary's bank is nullified, and no person has any right or obligation based on the acceptance.

(2) The beneficiary's bank is entitled to recover payment from the beneficiary.

(3) No payment by the originator to the beneficiary occurs under section 1304.78 of the Revised Code.

(4) Subject to division (E) of section 1304.74 of the Revised Code, each sender in the funds transfer is excused from its obligation to pay its payment order under division (C) of section 1304.74 of the Revised Code because the funds transfer has not been completed.

Effective Date: 10-23-1991



Section 1304.78 - Payment by originator to beneficiary - discharge of underlying obligation - UCC 4A-406.

(A) Subject to division (E) of section 1304.66 and divisions (D) and (E) of section 1304.77 of the Revised Code, the originator of a funds transfer shall pay the beneficiary of the originator's payment order at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(B)

(1) If payment under division (A) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless all of the following apply:

(a) The payment under division (A) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation.

(b) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment.

(c) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary.

(d) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

(2) If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under division (A) of section 1304.76 of the Revised Code.

(C) For the purpose of determining whether discharge of an obligation occurs under division (B) of this section, if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless, upon demand by the beneficiary, the originator does not pay the beneficiary the amount of the deducted charges.

(D) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

Effective Date: 10-23-1991



Section 1304.79 - Variation by agreement and effect of funds-transfer system rule - UCC 4A-501.

(A) "Funds-transfer system rule" means either of the following:

(1) A rule of an association of banks that governs transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders;

(2) A rule of an association of banks to the extent that it governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.

(B) Except as otherwise provided in sections 1304.51 to 1304.85 of the Revised Code, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(C) Except as otherwise provided in sections 1304.51 to 1304.85 of the Revised Code, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with those sections and indirectly affects another party to the funds transfer that does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent provided in division (C) of section 1304.76, division (D) of section 1304.77, and division (C) of section 1304.85 of the Revised Code.

Effective Date: 10-23-1991



Section 1304.80 - Creditor process served on receiving bank - setoff by beneficiary's bank - UCC 4A-502.

(A) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(B) This division applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights regarding the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(C) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, all of the following apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank regarding the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process regarding the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may reject the payment order except for a reason unrelated to the service of process.

(D) Creditor process regarding a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank regarding the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act regarding the process.

Effective Date: 10-23-1991



Section 1304.81 - Injunction or restraining order with respect to funds transfer - UCC 4A-503.

For proper cause and in compliance with applicable law, a court may restrain a person from issuing a payment order to initiate a funds transfer, an originator's bank from executing the payment order of the originator, or the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

Effective Date: 10-23-1991



Section 1304.82 - Order in which items and payment orders may be charged to account - order of withdrawals from account - UCC 4A-504.

(A) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(B) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

Effective Date: 10-23-1991



Section 1304.83 - Preclusion of objection to debit of customer's account - UCC 4A-505.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

Effective Date: 10-23-1991



Section 1304.84 - Rate of interest - UCC 4A-506.

(A) If, under sections 1304.51 to 1304.85 of the Revised Code, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined by agreement of the sender and receiving bank, or by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(B) If the amount of interest is not determined by an agreement or rule as provided in division (A) of this section, the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable.

The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable, divided by three hundred sixty. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

Effective Date: 10-23-1991



Section 1304.85 - Choice of law - UCC 4A-507.

(A) All of the following apply unless the affected parties otherwise agree or division (C) of this section applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(B) If the parties described in division (A) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(C)

(1) A funds-transfer system rule may select the law of a particular jurisdiction to govern either of the following:

(a) The rights and obligations between participating banks regarding payment orders transmitted or processed through the system;

(b) The rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

(2) A choice of law made pursuant to division (C)(1)(a) of this section is binding on participating banks. A choice of law made pursuant to division (C)(1)(b) of this section is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to division (C)(1) of this section may govern, whether or not that law bears a reasonable relation to the matter in issue.

(D) In the event of inconsistency between an agreement under division (B) of this section and a choice-of-law rule under division (C) of this section, the agreement under division (B) of this section prevails.

(E) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

Effective Date: 10-23-1991






Chapter 1305 - LETTERS OF CREDIT

Section 1305.01 - Definitions - UCC 5-102.

(A) As used in this chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who, under the terms of a letter of credit, is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion that is (a) presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in division (E) of section 1305.07 of the Revised Code and (b) capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(a) Upon payment;

(b) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(c) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of section 1305.03 of the Revised Code by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (a) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (b) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as, or on behalf of, a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(B) Definitions in other chapters applying to this chapter and the sections in which they appear are: "accept" or "acceptance" in section 1303.46 and "value" in sections 1303.33 and 1304.21 of the Revised Code.

(C) Chapter 1301. of the Revised Code contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

Effective Date: 07-01-1998



Section 1305.02 - Scope - UCC 5-103.

(A) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(B) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(C) With the exception of this division, divisions (A) and (D) of this section, divisions (A)(9) and (10) of section 1305.01, division (D) of section 1305.05, and division (D) of section 1305.13, and except to the extent prohibited in section 1301.302 and division (D) of section 1305.16 of the Revised Code, the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(D) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1998



Section 1305.03 - Formal requirements - UCC 5-104.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated by a signature or in accordance with the agreement of the parties or the standard practice referred to in division (E) of section 1305.07 of the Revised Code.

Effective Date: 07-01-1998



Section 1305.04 - Consideration - UCC 5-105.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

Effective Date: 07-01-1998



Section 1305.05 - Issuance, amendment, cancellation, and duration - UCC 5-106.

(A) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(B) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(C) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(D) A letter of credit that states that it is perpetual expires five years after its stated date of issuance or, if none is stated, after the date on which it is issued.

Effective Date: 07-01-1998



Section 1305.06 - Confirmer, nominated person, and adviser - UCC 5-107.

(A) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(B) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(C) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(D) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under division (C) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

Effective Date: 07-01-1998



Section 1305.07 - Issuer's rights and obligations - UCC 5-108.

(A) Except as otherwise provided in section 1305.08 of the Revised Code, an issuer shall honor a presentation that, as determined by the standard practice referred to in division (E) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 1305.12 of the Revised Code and, unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(B) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(C) Except as otherwise provided in division (D) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given or any discrepancy not stated in the notice if timely notice is given.

(D) Failure to give the notice specified in division (B) of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in division (A) of section 1305.08 of the Revised Code or expiration of the letter of credit before presentation.

(E) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(F) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) An act or omission of others; or

(3) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in division (E) of this section.

(G) If an undertaking constituting a letter of credit under division (A)(10) of section 1305.01 of the Revised Code contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(H) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(I) An issuer that has honored a presentation as permitted or required by this chapter:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under sections 1303.54 and 1303.55 of the Revised Code;

(4) Except as otherwise provided in sections 1305.09 and 1305.16 of the Revised Code, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

Effective Date: 07-01-1998



Section 1305.08 - Fraud and forgery - UCC 5-109.

(A) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) The issuer shall honor the presentation, if honor is demanded by (a) a nominated person who has given value in good faith and without notice of forgery or material fraud, (b) a confirmer who has honored its confirmation in good faith, (c) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (d) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(B) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) All of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under division (A)(1) of this section.

Effective Date: 07-01-1998



Section 1305.09 - Warranties - UCC 5-110.

(A) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in division (A) of section 1305.08 of the Revised Code; and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(B) The warranties in division (A) of this section are in addition to warranties arising under Chapters 1303., 1304., 1307., and 1308. of the Revised Code because of the presentation or transfer of documents covered by any of those chapters.

Effective Date: 07-01-1998



Section 1305.10 - Remedies - UCC 5-111.

(A) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this division. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(B) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(C) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in division (A) or (B) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this division and division (A) or (B) of this section.

(D) An issuer, nominated person, or adviser who is found liable under division (A), (B), or (C) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(E) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

(F) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

Effective Date: 07-01-1998



Section 1305.11 - Transfer of letter of credit - UCC 5-112.

(A) Except as otherwise provided in section 1305.12 of the Revised Code, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(B) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer that is within the standard practice referred to in division (E) of section 1305.07 of the Revised Code or is otherwise reasonable under the circumstances.

Effective Date: 07-01-1998



Section 1305.12 - Transfer by operation of law - UCC 5-113.

(A) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(B) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in division (E) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in division (E) of section 1305.07 of the Revised Code or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(C) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(D) Honor of a purported successor's apparently complying presentation under division (A) or (B) of this section has the consequences specified in division (I) of section 1305.07 of the Revised Code even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 1305.08 of the Revised Code.

(E) An issuer whose rights of reimbursement are not covered by division (D) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under division (B) of this section.

(F) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

Effective Date: 07-01-1998



Section 1305.13 - Assignment of proceeds - UCC 5-114.

(A) As used in this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(B) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(C) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(D) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(E) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(F) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Chapter 1309. of the Revised Code or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Chapter 1309. of the Revised Code or other law.

Effective Date: 07-01-1998



Section 1305.14 - Statute of limitations - UCC 5-115.

An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

Effective Date: 07-01-1998



Section 1305.15 - Choice of law and forum - UCC 5-116.

(A) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 1305.03 of the Revised Code or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(B) Unless division (A) of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this division.

(C) Except as otherwise provided in this division, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the uniform customs and practice for documentary credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (1) this chapter would govern the liability of an issuer, nominated person, or adviser under division (A) or (B) of this section, (2) the relevant undertaking incorporates rules of custom or practice, and (3) there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in division (C) of section 1305.02 of the Revised Code.

(D) If there is conflict between this chapter and Chapter 1303., 1304., or 1309. of the Revised Code, this chapter governs.

(E) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with division (A) of this section.

Effective Date: 07-01-1998



Section 1305.16 - Subrogation of issuer, applicant, and nominated person - UCC 5-117.

(A) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(B) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in division (A) of this section.

(C) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to the same extent as if the nominated person were the secondary obligor of the underlying obligation owed to the applicant.

(D) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in divisions (A) and (B) of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in division (C) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

Effective Date: 07-01-1998



Section 1305.17 - [Repealed].

Effective Date: 07-01-1962



Section 1305.18 - Security interest of issuer or nominated person - UCC 5-118.

(A) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(B) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under division (A) of this section, the security interest continues and is subject to Chapter 1309. of the Revised Code, but:

(1) A security agreement is not necessary to make the security interest enforceable under division (B)(3) of section 1309.203 of the Revised Code;

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

Effective Date: 07-01-2001



Section 1305.19 to 1305.58 - [Repealed].

Effective Date: 07-01-1962






Chapter 1306 - UNIFORM ELECTRONIC TRANSACTIONS ACT

Section 1306.01 - Definitions.

As used in sections 1306.01 to 1306.23 of the Revised Code:

(A) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(B) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(C) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(D) "Contract" means the total legal obligation resulting from the parties' agreement as affected by sections 1306.01 to 1306.23 of the Revised Code and other applicable law.

(E) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(F) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(G) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(H) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(I) "Governmental agency" means any executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government, of a state, or of a county, municipality, or other political subdivision of a state.

(J) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(K) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(L) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(M) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(N) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. "Security procedure" includes a procedure that requires the use of algorithms or other codes, identifying word or numbers, encryption, or callback or other acknowledgment procedures.

(O) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band, or Alaskan native village, that is recognized by federal law or formally acknowledged by a state.

(P) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

Effective Date: 09-14-2000



Section 1306.02 - Scope of chapter - exceptions.

(A) Except as provided in division (B) of this section, sections 1306.01 to 1306.23 of the Revised Code apply to electronic records and electronic signatures relating to a transaction.

(B) Sections 1306.01 to 1306.23 of the Revised Code do not apply to a transaction to the extent it is governed by any of the following:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) Chapter 1301., except section 1301.306, and Chapters 1303., 1304., 1305., 1307., 1308., and 1309. of the Revised Code.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 03-12-2001



Section 1306.03 - Prospective application of chapter.

Sections 1306.01 to 1306.23 of the Revised Code apply to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after the effective date of sections 1306.01 to 1306.23 of the Revised Code.

Effective Date: 09-14-2000



Section 1306.04 - Applicability - agreements.

(A) Sections 1306.01 to 1306.23 of the Revised Code do not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(B) Sections 1306.01 to 1306.23 of the Revised Code apply only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(C) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this division may not be waived by agreement.

(D) Except as otherwise provided in sections 1306.01 to 1306.23 of the Revised Code, any of the provisions of such sections may be varied by agreement. The presence in certain provisions of sections 1306.01 to 1306.23 of the Revised Code of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(E) Whether an electronic record or electronic signature has legal consequences is determined by sections 1306.01 to 1306.23 of the Revised Code and other applicable law.

Effective Date: 09-14-2000



Section 1306.05 - Citation, construction and application of chapter.

Sections 1306.01 to 1306.15 of the Revised Code may be known and cited as the "uniform electronic transactions act" and shall be construed and applied as follows:

(A) To facilitate electronic transactions consistent with other applicable law;

(B) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices;

(C) To effectuate its general purpose to make uniform the law with respect to the subject of sections 1306.01 to 1306.15 of the Revised Code among states enacting the uniform electronic transactions act.

Effective Date: 09-14-2000



Section 1306.06 - Electronic record or signature satisfies legal requirements.

(A) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(B) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(C) If a law requires a record to be in writing, an electronic record satisfies the law.

(D) If a law requires a signature, an electronic signature satisfies the law.

Effective Date: 09-14-2000



Section 1306.07 - Electronic record capable of retention by recipient at time of receipt.

(A) If the parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(B) If a law other than sections 1306.01 to 1306.23 of the Revised Code requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, all of the following apply:

(1) The record shall be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in division (D)(2) of this section, the record shall be sent, communicated, or transmitted by the method specified in the other law.

(3) The record shall contain the information formatted in the manner specified in the other law.

(C) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(D) Divisions (A), (B), and (C) of this section may not be varied by agreement, except as follows:

(1) To the extent a law, other than sections 1306.01 to 1306.23 of the Revised Code, requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under division (A) of this section that the information be in the form of an electronic record capable of retention also may be varied by agreement;

(2) A requirement under a law, other than sections 1306.01 to 1306.23 of the Revised Code, to send, communicate, or transmit a record by regular mail may be varied by agreement to the extent permitted by the other law.

Effective Date: 09-14-2000



Section 1306.08 - When electronic record or signature is attributable to person - effect.

(A) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature is attributable.

(B) The effect of an electronic record or electronic signature attributed to a person under division (A) of this section shall be determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

Effective Date: 09-14-2000



Section 1306.09 - Effect of change or error in transmission.

(A) If a change or error in an electronic record occurs in a transmission between parties to a transaction, both of the following apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person, if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual does all of the following:

(a) The individual promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person.

(b) The individual takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record.

(c) The individual has not used or received any benefit or value from the consideration, if any, received from the other person.

(B) If divisions (A)(1) and (2) of this section do not apply, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(C) Divisions (A)(2) and (B) of this section may not be varied by agreement.

Effective Date: 09-14-2000



Section 1306.10 - Notary, acknowledgment, verification or oath requirement.

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

Effective Date: 09-14-2000



Section 1306.11 - Requirement that record be retained - original records.

(A) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record if both of the following are satisfied:

(1) The electronic record accurately and completely reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise.

(2) The electronic record remains accessible for later reference.

(B) A requirement to retain a record in accordance with division (A) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(C) A person satisfies division (A) of this section by using the services of another person if the requirements of that division are satisfied.

(D) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with division (A) of this section.

(E) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with division (A) of this section.

(F) A record retained as an electronic record in accordance with division (A) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or similar purposes, unless a law enacted after the effective date of this section specifically prohibits the use of an electronic record for the specified purpose.

(G) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

Effective Date: 09-14-2000



Section 1306.12 - Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

Effective Date: 09-14-2000



Section 1306.13 - Automated transaction - contracts - terms.

In an automated transaction, all of the following apply:

(A) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(B) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(C) The terms of the contract described in this section are determined by the substantive law applicable to the contract.

Effective Date: 09-14-2000



Section 1306.14 - Sending and receiving conditions.

(A) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it satisfies all of the following:

(1) The record is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent, and from which the recipient is able to retrieve the electronic record.

(2) The record is in a form capable of being processed by the information processing system described in division (A)(1) of this section.

(3) The record enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender, or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient.

(B) Unless otherwise agreed between a sender and the recipient, an electronic record is received when both of the following are satisfied:

(1) The record enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent, and from which the recipient is able to retrieve the electronic record.

(2) The record is in a form capable of being processed by the information processing system described in division (B)(1) of this section.

(C) Division (B) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under division (D) of this section.

(D)

(1) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business.

(2) For purposes of division (D)(1) of this section, both of the following apply:

(a) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(b) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(E) An electronic record is received under division (B) of this section even if no individual is aware of its receipt.

(F) Receipt of an electronic acknowledgment from an information processing system described in division (B) of this section establishes that a record was received, but, by itself, does not establish that the content sent corresponds to the content received.

(G)

(1) If a person is aware that an electronic record purportedly sent under division (A) of this section, or purportedly received under division (B) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law.

(2) Except to the extent permitted by other law, division (G)(1) of this section may not be varied by agreement.

Effective Date: 09-14-2000



Section 1306.15 - Control of transferable record.

(A) As used in this section, "transferable record" means an electronic record that satisfies both of the following:

(1) The transferable record would be a note under Chapter 1303. or a document under Chapter 1307. of the Revised Code, if the electronic record were in writing.

(2) The issuer of the electronic record expressly has agreed that it is a transferable record.

(B) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(C) A system satisfies division (B) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that satisfies all of the following:

(1) A single authoritative copy of the transferable record exists that is unique, identifiable, and, except as provided in divisions (C)(4) to (6) of this section, unalterable.

(2) The authoritative copy identifies the person asserting control as either of the following:

(a) The person to which the transferable record was issued;

(b) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record most recently was transferred.

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian.

(4) Copies or revisions that add or change an identified assignee of the authoritative copy may be made only with the consent of the person asserting control.

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(D)

(1) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in section 1301.201 of the Revised Code, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the uniform commercial code. If the applicable statutory requirements under section 1303.32, 1307.501, or 1309.27 of the Revised Code are satisfied, these rights and defenses include the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively.

(2) Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under division (D)(1) of this section.

(E) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the uniform commercial code.

(F)

(1) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record.

(2) Proof required by division (F)(1) of this section may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 09-14-2000



Section 1306.16 - Enforceability against consumer.

(A) A provision of a nonelectronic contract involving a consumer and to which a state agency or a county office is not a party that authorizes the conducting of a transaction or any part of a transaction by electronic means is unenforceable against the consumer, unless the consumer separately signs the provision.

(B) A consumer's agreement to conduct a transaction or a part of a transaction electronically shall not be inferred solely from the fact that the consumer has used electronic means to pay an account or register a purchase or warranty.

(C) Divisions (A) and (B) of this section apply to every transaction described in those divisions notwithstanding any other provision of this chapter. This section shall not be varied by agreement.

(D) For purposes of this section:

(1) "Consumer" means an individual who is involved in a transaction primarily for personal, family, or household purposes.

(2) "State agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government.

(3) "County office" means any officer, department, board, commission, agency, court, or other instrumentality of a county.

Effective Date: 09-14-2000; 11-05-2004



Section 1306.17 - Commercial reasonableness of security procedure.

(A) This section and section 1306.18 of the Revised Code apply to the attribution of electronic records and electronic signatures among parties that are not state agencies.

(B) For purposes of this section and section 1306.18 of the Revised Code, the commercial reasonableness of a security procedure is to be determined by a court. In making this determination, both of the following apply:

(1) A security procedure established by statute or regulation is effective for transactions covered by the statute or regulation.

(2) Except as otherwise provided in division (B)(1) of this section, the commercial reasonableness and effectiveness is to be determined in light of the purposes of the security procedure and the commercial circumstances at the time the parties agree to or adopt the procedure.

(C) As used in this section, "state agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government.

Effective Date: 09-14-2000



Section 1306.18 - Security procedures.

(A) If there is a security procedure between the parties with respect to an electronic signature or electronic record, both of the following apply:

(1) The effect of compliance with a security procedure established by a law or regulation is determined by that law or regulation.

(2) In all other cases than those described in division (A)(1) of this section, if the parties agree to use or otherwise knowingly adopt a security procedure to verify the person from which an electronic signature or electronic record has been sent, the electronic signature or electronic record is attributable to the person identified by the security procedure, if the person relying on the attribution establishes all of the following:

(a) The security procedure is commercially reasonable.

(b) The party accepted or relied on the electronic message in good faith and in compliance with the security procedure and any additional agreement with or separate instructions of the other party.

(c) The security procedure indicates that the electronic message is from the person to which attribution is sought.

(B) If the electronic signature or electronic record is not attributable to a party under section 1306.08 of the Revised Code but is attributable to the party under other provisions of this section, then, notwithstanding the other provisions of this section, the electronic signature or electronic record is not attributable to the party if the party establishes that the electronic signature or electronic record was caused directly or indirectly by a person meeting any of the following:

(1) The person was not entrusted at any time with the right or duty to act for the party with respect to such electronic signature or electronic record or security procedure.

(2) The person lawfully obtained access to transmitting facilities of the party, if such access facilitated the misuse of the security procedure.

(3) The person obtained, from a source controlled by the party, information facilitating misuse of the security procedure.

(C) If the parties use a commercially reasonable security procedure to detect errors or changes with respect to an electronic signature or electronic record, both of the following apply:

(1) The effect of a security procedure is determined by the agreement between the parties, or, in the absence of an agreement, by this section or any law establishing the security procedure.

(2) Unless the circumstances indicate otherwise, if a security procedure indicates that an electronic signature or electronic record has not been altered since a particular time, it shall be treated as not having been altered since that time.

Effective Date: 09-14-2000



Section 1306.19 - Exemption for consumer transactions.

Sections 1306.17 and 1306.18 of the Revised Code do not apply to transactions to which a consumer is a party.

Effective Date: 09-14-2000



Section 1306.20 - State agency provisions.

(A) Subject to section 1306.11 of the Revised Code, each state agency shall determine if, and the extent to which, it will send and receive electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(B)

(1) Subject to division (B)(2) of this section, a state agency may waive a requirement in the Revised Code, other than a requirement in sections 1306.01 to 1306.15 of the Revised Code, that relates to any of the following:

(a) The method of posting or displaying records;

(b) The manner of sending, communicating, or transmitting records;

(c) The manner of formatting records.

(2) A state agency may exercise its authority to waive a requirement under division (B)(1) of this section only if the following apply:

(a) The requirement relates to a matter over which the state agency has jurisdiction;

(b) The waiver is consistent with criteria set forth in rules adopted by the state agency. The criteria, to the extent reasonable under the circumstances, shall contain standards to facilitate the use of electronic commerce by persons under the jurisdiction of the state agency consistent with rules adopted by the department of administrative services pursuant to division (A) of section 1306.21 of the Revised Code.

(C) If a state agency creates, uses, receives, or retains electronic records, both of the following apply:

(1) Any rules adopted by a state agency relating to electronic records shall be consistent with rules adopted by the department of administrative services pursuant to division (A) of section 1306.21 of the Revised Code.

(2) Each state agency shall create, use, receive, and retain electronic records in accordance with section 149.40 of the Revised Code.

(D) If a state agency creates, uses, or receives electronic signatures, the state agency shall create, use, or receive the signatures in accordance with rules adopted by the department of administrative services pursuant to division (A) of section 1306.21 of the Revised Code.

(E)

(1) To the extent a state agency retains an electronic record, the state agency may retain a record in a format that is different from the format in which the record was originally created, used, sent, or received only if it can be demonstrated that the alternative format used accurately and completely reflects the record as it was originally created, used, sent, or received.

(2) If a state agency in retaining any set of electronic records pursuant to division (E)(1) of this section alters the format of the records, the state agency shall create a certificate of authenticity for each set of records that is altered.

(3) The department of administrative services, in consultation with the state archivist, shall adopt rules in accordance with section 111.15 of the Revised Code that establish the methods for creating certificates of authenticity pursuant to division (E)(2) of this section.

(F) Whenever any rule of law requires or authorizes the filing of any information, notice, lien, or other document or record with any state agency, a filing made by an electronic record shall have the same force and effect as a filing made on paper in all cases where the state agency has authorized or agreed to such electronic filing and the filing is made in accordance with applicable rules or agreement.

(G) Nothing in sections 1306.01 to 1306.23 of the Revised Code shall be construed to require any state agency to use or permit the use of electronic records and electronic signatures.

(H)

(1) Notwithstanding division (C)(1) or (D) of this section, any state agency that, prior to the effective date of this section, used or permitted the use of electronic records or electronic signatures pursuant to laws enacted, rules adopted, or agency policies adopted before the effective date of this section, may use or permit the use of electronic records or electronic signatures pursuant to those previously enacted laws, adopted rules, or adopted policies for a period of two years after the effective date of this section.

(2) Subject to division (H)(3) of this section, after the two-year period described in division (H)(1) of this section has concluded, all state agencies that use or permit the use of electronic records or electronic signatures before the effective date of this section shall only use or permit the use of electronic records or electronic signatures consistent with rules adopted by the department of administrative services pursuant to division (A) of section 1306.21 of the Revised Code.

(3) After the two-year period described in division (H)(1) of this section has concluded, the department of administrative services may permit a state agency to use electronic records or electronic signatures that do not comply with division (H)(2) of this section, if the state agency files a written request with the department.

(I) For the purposes of this section, "state agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government, but does not include the general assembly, any legislative agency, the supreme court, the other courts of record in this state, or any judicial agency.

Effective Date: 09-14-2000



Section 1306.21 - Rules for state agency use of electronic records or electronic signatures.

(A) With regard to state agency use of electronic records or electronic signatures, the department of administrative services, in consultation with the state archivist, shall adopt rules in accordance with section 111.15 of the Revised Code setting forth all of the following:

(1) The minimum requirements for the method of creation, maintenance, and security of electronic records and electronic signatures;

(2) If electronic records must be signed by electronic means, all of the following:

(a) The type of electronic signature required;

(b) The manner and format in which the electronic signature must be affixed to the electronic record;

(c) The identity of, or criteria that must be met by, any third party used by the person filing a document to facilitate the process.

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records;

(4) Any other required attributes for electronic records that are specified for corresponding nonelectronic records or are reasonably necessary under the circumstances.

(B)

(1) The department of administrative services may adopt rules in accordance with section 111.15 of the Revised Code to ensure consistency and interoperability among state agencies with regard to electronic transactions, electronic signatures, and security procedures.

(2) If the department of administrative services adopts rules pursuant to division (B)(1) of this section, the department shall consider consistency in applications and interoperability with governmental agencies of this state, agencies of other states, the federal government, and nongovernmental persons to the extent practicable when adopting rules pursuant to that division.

(C) With regard to electronic transactions, electronic signatures, and security procedures, the department of administrative services may publish recommendations for governmental agencies and nongovernmental persons to promote consistency and interoperability among nongovernmental persons, agencies of this state and other states, and the federal government.

(D) For purposes of this section, "state agency" has the same meaning as in section 1306.20 of the Revised Code.

Effective Date: 09-14-2000



Section 1306.22 - Use of electronic records and electronic signatures by general assembly and courts.

(A) Nothing in sections 1306.01 to 1306.23 of the Revised Code shall be construed to require the general assembly, any legislative agency, the supreme court, the other courts of record in this state, or any judicial agency to use or permit the use of electronic records and electronic signatures.

(B) The general assembly and the supreme court may adopt rules pertaining to the use of electronic records and electronic signatures by their respective bodies and agencies.

Effective Date: 09-14-2000



Section 1306.23 - Exemptions to public records laws.

Records that would disclose or may lead to the disclosure of records or information that would jeopardize the state's continued use or security of any computer or telecommunications devices or services associated with electronic signatures, electronic records, or electronic transactions are not public records for purposes of section 149.43 of the Revised Code.

Effective Date: 09-14-2000






Chapter 1307 - DOCUMENTS OF TITLE

Section 1307.01 - [Renumbered] .

Renumbered and amended as § 1307.102 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-16-1980



Section 1307.02 - [Renumbered] .

Renumbered and amended as § 1307.103 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.03 - [Renumbered] .

Repealed by 129th General AssemblyFile No.9,HB 9, §2, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.04 - [Renumbered] .

Renumbered and amended as § 1307.104 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.05 - [Renumbered] .

Repealed by 129th General AssemblyFile No.9,HB 9, §2, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.06 - [Renumbered] .

Renumbered and amended as § 1307.201 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.07 - [Renumbered] .

Renumbered and amended as § 1307.202 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 08-15-1996



Section 1307.08 - [Renumbered] .

Renumbered and amended as § 1307.203 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.09 - [Renumbered] .

Renumbered and amended as § 1307.204 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.10 - [Renumbered] .

Renumbered and amended as § 1307.205 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.11 - [Renumbered] .

Renumbered and amended as § 1307.206 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 01-23-1963



Section 1307.12 - [Renumbered] .

Renumbered and amended as § 1307.207 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.13 - [Renumbered] .

Renumbered and amended as § 1307.208 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.14 - [Renumbered] .

Renumbered and amended as § 1307.209 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1307.15 - [Renumbered] .

Renumbered and amended as § 1307.210 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 01-23-1963



Section 1307.16 - [Renumbered] .

Renumbered and amended as § 1307.301 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.17 - [Renumbered] .

Renumbered and amended as § 1307.302 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.18 - [Renumbered] .

Renumbered and amended as § 1307.303 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.19 - [Renumbered] .

Renumbered and amended as § 1307.304 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.20 - [Renumbered] .

Renumbered and amended as § 1307.305 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.21 - [Renumbered] .

Renumbered and amended as § 1307.306 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.22 - [Renumbered] .

Renumbered and amended as § 1307.307 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.23 - [Renumbered] .

Renumbered and amended as § 1307.308 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.24 - [Renumbered] .

Renumbered and amended as § 1307.309 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.25 - [Renumbered] .

Renumbered and amended as § 1307.401 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.26 - [Renumbered] .

Renumbered and amended as § 1307.402 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.27 - [Renumbered] .

Renumbered and amended as § 1307.403 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 01-23-1963



Section 1307.28 - [Renumbered] .

Renumbered and amended as § 1307.404 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.29 - [Renumbered] .

Renumbered and amended as § 1307.501 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.30 - [Renumbered] .

Renumbered and amended as § 1307.502 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.31 - [Renumbered] .

Renumbered and amended as § 1307.503 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1307.32 - [Renumbered] .

Renumbered and amended as § 1307.504 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.33 - [Renumbered] .

Renumbered and amended as § 1307.505 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.34 - [Renumbered] .

Renumbered and amended as § 1307.506 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.35 - [Renumbered] .

Renumbered and amended as § 1307.507 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.36 - [Renumbered] .

Renumbered and amended as § 1307.508 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.37 - [Renumbered] .

Renumbered and amended as § 1307.509 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.38 - [Renumbered] .

Renumbered and amended as § 1307.601 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.39 - [Renumbered] .

Renumbered and amended as § 1307.602 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962



Section 1307.40 - [Renumbered] .

Renumbered and amended as § 1307.603 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1962






Chapter 1308 - INVESTMENT SECURITIES

Section 1308.01 - Definitions - UCC 8-102.

(A) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(a) A person that is registered as a "clearing agency" under the federal securities laws;

(b) A federal reserve bank; or

(c) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(a) Send a signed writing; or

(b) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of division (B)(2) or (3) of section 1308.51 of the Revised Code, that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in section 1308.02 of the Revised Code, means:

(a) A security;

(b) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(c) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(a) The security certificate specifies a person entitled to the security; and

(b) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(a) A clearing corporation; or

(b) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in section 1308.02 of the Revised Code, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(a) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(b) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(c) Which:

(i) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(ii) Is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in sections 1308.51 to 1308.61 of the Revised Code.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(B) Other definitions applying to this chapter and the sections in which they appear are:

(1) "Appropriate person," as defined in section 1308.23 of the Revised Code.

(2) "Control," as defined in section 1308.24 of the Revised Code.

(3) "Delivery," as defined in section 1308.27 of the Revised Code.

(4) "Investment company security," as defined in section 1308.02 of the Revised Code.

(5) "Issuer," as defined in section 1308.08 of the Revised Code.

(6) "Overissue," as defined in section 1308.03 of the Revised Code.

(7) "Protected purchaser," as defined in section 1308.17 of the Revised Code.

(8) "Securities account," as defined in section 1308.51 of the Revised Code.

(C) In addition, Chapter 1301. of the Revised Code contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(D) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 01-01-1998



Section 1308.02 - Rules for determining whether certain obligations and interests are securities or financial assets - UCC 8-103.

(A) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(B) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(C) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(D) A writing that is a security certificate is governed by this chapter and not by Chapter 1303. of the Revised Code, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by Chapter 1303. of the Revised Code is a financial asset if it is held in a securities account.

(E) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(F) A commodity contract, as defined in division (A)(15) of section 1309.102 of the Revised Code, is not a security or a financial asset.

(G) A document of title is not a financial asset unless division (A)(9)(c) of section 1308.01 of the Revised Code applies.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1308.03 - Overissue defined - effect - UCC 8-210.

(A) Except as otherwise provided in divisions (A)(1) and (2) of this section, the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(1) If an identical security which does not constitute an overissue is reasonably available for purchase, the person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(2) If a security is not so available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

(B) "Overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

Effective Date: 01-01-1998



Section 1308.04 - Evidentiary rules concerning certificate securities - UCC 8-114.

The following rules apply in an action on a certificated security against the issuer:

(A) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted;

(B) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized;

(C) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security;

(D) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

Effective Date: 01-01-1998



Section 1308.05 - Applicability - choice of law - UCC 8-110.

(A) The local law of the issuer's jurisdiction, as specified in division (D) of this section, governs:

(1) The validity of a security;

(2) The rights and duties of the issuer with respect to registration of transfer;

(3) The effectiveness of registration of transfer by the issuer;

(4) Whether the issuer owes any duties to an adverse claimant to a security; and

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(B) The local law of the securities intermediary's jurisdiction, as specified in division (E) of this section, governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(C) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(D) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in divisions (A)(2) to (5) of this section.

(E) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of Chapter 1308. or 1309. of the Revised Code, that jurisdiction is the securities intermediary's jurisdiction.

(2) If division (E)(1) of this section does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If divisions (E)(1) and (2) of this section do not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If divisions (E)(1), (2), and (3) of this section do not apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If divisions (E)(1), (2), (3), and (4) of this section do not apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(F) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

Effective Date: 07-01-2001



Section 1308.06 - Clearing corporation rules - UCC 8-111.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

Effective Date: 01-01-1998



Section 1308.07 - Statute of frauds inapplicable - UCC 8-113.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

Effective Date: 01-01-1998



Section 1308.08 - Issuer - UCC 8-201.

(A) With respect to obligations on or defenses to a security, "issuer" includes a person who:

(1) Places or authorizes the placing of its name on a security certificate, otherwise than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) Creates shares, participations, or other interests in its property or in an enterprise, or undertakes obligations, that are uncertificated securities;

(3) Directly or indirectly creates fractional interests in its rights or property, if the fractional interests are represented by security certificates; or

(4) Becomes responsible for, or in place of, any other person described as an issuer in this section.

(B) With respect to obligations on or defenses to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(C) With respect to registration of transfer, "issuer" means a person on whose behalf transfer books are maintained.

Effective Date: 01-01-1998



Section 1308.09 - Issuer's responsibility and defenses - notice of defect or defense - UCC 8-202.

(A) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with the terms stated on the certificate. A reference under division (A) of this section does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice.

The terms of an uncertificated security include those stated in any instrument, indenture, or document, or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(B) The following rules apply if an issuer asserts that a security is not valid:

(1) A security, other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) The provisions of division (B)(1) of this section apply to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(C) Except as otherwise provided in section 1308.12 of the Revised Code, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(D) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(E) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(F) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

Effective Date: 01-01-1998



Section 1308.10 - Staleness as notice of defect or defense - UCC 8-203.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or that sets a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer if the act or event:

(A) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(B) Is not covered by division (A) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

Effective Date: 01-01-1998



Section 1308.11 - Effect of issuer's restriction on transfer - UCC 8-204 - issuer's lien - UCC 8-209.

(A) A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without actual knowledge of it unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.

(B) A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

Effective Date: 01-01-1998



Section 1308.12 - Effect of unauthorized signature on security certificate - UCC 8-205.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(A) An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(B) An employee of the issuer, or of any of the persons listed in division (A) of this section, entrusted with responsible handling of the security certificate.

Effective Date: 01-01-1998



Section 1308.13 - Completion or alteration of security certificate - UCC 8-206.

(A) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) Even if the blanks are incorrectly filled in, the security as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(B) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

Effective Date: 01-01-1998



Section 1308.14 - Rights and duties of issuer with respect to registered owners - UCC 8-207.

(A) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(B) This chapter does not affect the liability of the registered owner of a security for calls, assessments, or the like.

Effective Date: 01-01-1998



Section 1308.15 - Effect of signature of authenticating trustee, registrar, or transfer agent - UCC 8-208.

(A) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of the particular defect, that:

(1) The certificate is genuine;

(2) The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) The person has reasonable grounds to believe the certificated security is in the form and within the amount the issuer is authorized to issue.

(B) Unless otherwise agreed, a person signing under division (A) of this section does not assume responsibility for the validity of the security in other respects.

Effective Date: 01-01-1998



Section 1308.16 - Rights of purchaser - UCC 8-302.

(A) Except as otherwise provided in divisions (B) and (C) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(B) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(C) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

Effective Date: 07-01-2001



Section 1308.17 - Protected purchaser - UCC 8-303.

(A) A "protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) Does not have notice of any adverse claim to the security; and

(3) Obtains control of the certificated or uncertificated security.

(B) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

Effective Date: 01-01-1998



Section 1308.18 - Acquisition of security or financial asset or interest therein - UCC 8-104.

(A) A person acquires a security or an interest therein, under this chapter, if:

(1) The person is a purchaser to whom a security is delivered pursuant to section 1308.27 of the Revised Code; or

(2) The person acquires a security entitlement to the security pursuant to section 1308.51 of the Revised Code.

(B) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(C) A person who acquires a security entitlement to a security or other financial asset has the rights specified in sections 1308.51 to 1308.61 of the Revised Code, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in section 1308.53 of the Revised Code.

(D) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to division (A) or (B) of this section.

Effective Date: 01-01-1998



Section 1308.19 - Notice of adverse claim - UCC 8-105.

(A) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) The person has a duty, imposed by statute or rule, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(B) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(C) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(D) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(E) Filing of a financing statement under Chapter 1309. of the Revised Code is not notice of an adverse claim to a financial asset.

Effective Date: 01-01-1998



Section 1308.20 - Warranties in direct holding - UCC 8-108.

(A) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) The transferor or indorser does not know of any fact that might impair the validity of the security;

(3) There is no adverse claim to the security;

(4) The transfer does not violate any restriction on transfer;

(5) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) The transfer is otherwise effective and rightful.

(B) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) The security is valid;

(3) There is no adverse claim to the security; and

(4) At the time the instruction is presented to the issuer:

(a) The purchaser will be entitled to the registration of transfer;

(b) The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(c) The transfer will not violate any restriction on transfer; and

(d) The requested transfer will otherwise be effective and rightful.

(C) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) There is no adverse claim to the security;

(3) The transfer does not violate any restriction on transfer; and

(4) The transfer is otherwise effective and rightful.

(D) A person who indorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) The indorsement is effective.

(E) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(F) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(G) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(H) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under division (G) of this section.

(I) Except as otherwise provided in division (G) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in divisions (A) to (F) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in division (A) or (B) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

Effective Date: 01-01-1998



Section 1308.21 - Warranties in indirect holding - UCC 8-109.

(A) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) There is no adverse claim to the security entitlement.

(B) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in division (A) or (B) of section 1308.20 of the Revised Code.

(C) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in division (A) or (B) of section 1308.20 of the Revised Code.

Effective Date: 01-01-1998



Section 1308.22 - Indorsement - UCC 8-304.

(A) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(B) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(C) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(D) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(E) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(F) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 1308.20 of the Revised Code and not an obligation that the security will be honored by the issuer.

Effective Date: 01-01-1998



Section 1308.23 - Whether indorsement, instruction, or entitlement order is effective - UCC 8-107.

(A) "Appropriate person" means:

(1) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) With respect to an instruction, the registered owner of an uncertificated security;

(3) With respect to an entitlement order, the entitlement holder;

(4) If the person designated in division (A)(1), (2), or (3) of this section is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) If the person designated in division (A)(1), (2), or (3) of this section lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(B) An indorsement, instruction, or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under division (C)(2) or (D)(2) of section 1308.24 of the Revised Code; or

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(C) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) The representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(D) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(E) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

Effective Date: 01-01-1998



Section 1308.24 - Control - UCC 8-106.

(A) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(B) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(C) A purchaser has "control" of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(D) A purchaser has "control" of a security entitlement if:

(1) The purchaser becomes the entitlement holder; or

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges having control on behalf of the purchaser.

(E) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(F) A purchaser who has satisfied the requirements of division (C) or (D) of this section has control even if the registered owner in the case of division (C) of this section or the entitlement holder in the case of division (D) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(G) An issuer or a securities intermediary may not enter into an agreement of the kind described in division (C)(2) or (D)(2) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

Effective Date: 07-01-2001



Section 1308.25 - Instruction - UCC 8-305.

(A) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(B) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 1308.20 of the Revised Code and not an obligation that the security will be honored by the issuer.

Effective Date: 01-01-1998



Section 1308.26 - Effect of guaranteeing signature, indorsement, or instruction - UCC 8-306.

(A) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) The signer had legal capacity to sign.

(B) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) The signer had legal capacity to sign.

(C) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under division (B) of this section and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(D) A guarantor under divisions (A) and (B) of this section or a special guarantor under division (C) of this section does not otherwise warrant the rightfulness of the transfer.

(E) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under division (A) of this section and also warrants the rightfulness of the transfer in all respects.

(F) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under division (C) of this section and also warrants the rightfulness of the transfer in all respects.

(G) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(H) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

Effective Date: 01-01-1998



Section 1308.27 - Delivery - UCC 8-301.

(A) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (a) registered in the name of the purchaser, (b) payable to the order of the purchaser, or (c) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(B) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

Effective Date: 07-01-2001



Section 1308.28 - [Repealed].

Effective Date: 01-01-1998



Section 1308.29 - Fulfilling duty to transfer.

(A) Unless otherwise agreed, if a sale of a security is made on an exchange or otherwise through brokers:

(1) The selling customer fulfills his duty to transfer at the time he:

(a) Places a certificated security in the possession of the selling broker or of a person designated by the broker;

(b) Causes an uncertificated security to be registered in the name of the selling broker or a person designated by the broker;

(c) If requested, causes an acknowledgment to be made to the selling broker that a certificated or uncertificated security is held for the broker; or

(d) Places in the possession of the selling broker or of a person designated by the broker a transfer instruction for an uncertificated security, providing the issuer does not refuse to register the requested transfer if the instruction is presented to the issuer for registration within thirty days thereafter; and

(2) The selling broker, including a correspondent broker acting for a selling customer, fulfills his duty to transfer at the time he:

(a) Places a certificated security in the possession of the buying broker or a person designated by the buying broker;

(b) Causes an uncertificated security to be registered in the name of the buying broker or a person designated by the buying broker;

(c) Places in the possession of the buying broker or of a person designated by the buying broker a transfer instruction for an uncertificated security, providing the issuer does not refuse to register the requested transfer if the instruction is presented to the issuer for registration within thirty days thereafter; or

(d) Effects clearance of the sale in accordance with the rules of the exchange on which the transaction took place.

(B) Except as provided in this section and unless otherwise agreed, a transferor's duty to transfer a security under a contract of purchase is not fulfilled until he:

(1) Places a certificated security in form to be negotiated by the purchaser in the possession of the purchaser or of a person designated the purchaser;

(2) Causes an uncertificated security to be registered in the name of the purchaser or a person designated by the purchaser; or

(3) If the purchaser requests, causes an acknowledgment to be made to the purchaser that a certificated or uncertificated security is held for the purchaser.

(C) Unless made on an exchange, a sale to a broker purchasing for his own account is within division (B) of this section and not within division (A) of this section.

Effective Date: 09-20-1984



Section 1308.30 - Wrongful transfer of security.

(A) Any person against whom the transfer of a security is wrongful for any reason, including his incapacity, as against anyone except a bona fide purchaser, may:

(1) Reclaim possession of the certificated security wrongfully transferred;

(2) Obtain possession of any new certificated security representing all or part of the same rights;

(3) Compel the origination of an instruction to transfer to him or a person designated by him an uncertificated security constituting all or part of the same rights; or

(4) Have damages.

(B) If the transfer is wrongful because of an unauthorized indorsement of a certificated security, the owner may also reclaim or obtain possession of the security or a new certificated security even from a bona fide purchaser if the ineffectiveness of the purported indorsement can be asserted against him under the provisions of section 1308.26 of the Revised Code on unauthorized indorsements.

(C) The right to obtain or reclaim possession of a certificated security or to compel the origination of a transfer instruction may be specifically enforced and the transfer of a certificated or uncertificated security enjoined and a certificated security impounded pending the litigation.

Effective Date: 09-20-1984



Section 1308.31 - Purchaser's right to requisites for registration of transfer - UCC 8-307.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

Effective Date: 01-01-1998



Section 1308.32 - Creditor's legal process - UCC 8-112.

(A) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in division (D) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(B) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in division (D) of this section.

(C) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in division (D) of this section.

(D) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(E) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

Effective Date: 01-01-1998



Section 1308.33 - Securities intermediary and others not liable to adverse claimant - UCC 8-115 - securities intermediary as purchaser for value - UCC 8-116.

(A) A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

(B) A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

Effective Date: 01-01-1998



Section 1308.34 to 1308.36 - [Repealed].

Effective Date: 01-01-1998



Section 1308.37 - Duty of issuer to register transfer - UCC 8-401.

(A) If a certificated security in registered form is presented to the issuer with a request to register transfer or an instruction is presented to the issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) Reasonable assurance is given that the indorsement or instruction is genuine and authorized, as provided in section 1308.38 of the Revised Code;

(4) Any applicable law relating to the collection of taxes has been complied with;

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 1308.11 of the Revised Code;

(6) A demand that the issuer not register transfer has not become effective under section 1308.39 of the Revised Code, or the issuer has complied with division (B) of that section but no legal process or indemnity bond is obtained as provided in division (D) of that section; and

(7) The transfer is in fact rightful or is to a protected purchaser.

(B) If an issuer is under a duty to register a transfer of a security, the issuer is also liable to the person presenting a certificated security or an instruction for registration or the person's principal for loss resulting from unreasonable delay in registration or from failure or refusal to register the transfer.

Effective Date: 01-01-1998



Section 1308.38 - Assurance that indorsement or instruction is effective - UCC 8-402.

(A) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) If the indorsement is made or the instruction is originated by a fiduciary pursuant to division (A)(4) or (5) of section 1308.23 of the Revised Code, appropriate evidence of appointment, or incumbency;

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) If the indorsement is made or the instruction is originated by a person not covered by another provision of division (A) of this section, assurance appropriate to the case corresponding as nearly as may be to such provisions.

(B) An issuer may elect to require reasonable assurance beyond that specified in this section.

(C) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. The issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(a) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(b) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

Effective Date: 01-01-1998



Section 1308.39 - Demand that issuer not register transfer - UCC 8-403.

(A) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(B) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) A demand that the issuer not register transfer had previously been received; and

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(C) The period described in division (B)(3) of this section may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(D) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(E) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

Effective Date: 01-01-1998



Section 1308.40 - Wrongful registration - UCC 8-404.

(A) Except as otherwise provided in section 1308.41 of the Revised Code, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective indorsement or instruction;

(2) After a demand that the issuer not register transfer became effective under division (A) of section 1308.39 of the Revised Code and the issuer did not comply with division (B) of that section;

(3) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) By an issuer acting in collusion with the wrongdoer.

(B) An issuer that is liable for wrongful registration of transfer under division (A) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 1308.03 of the Revised Code.

(C) Except as otherwise provided in division (A) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

Effective Date: 01-01-1998



Section 1308.41 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate - UCC 8-406 - replacement of lost, destroyed, or wrongfully taken security certificate - UCC 8-405.

(A) If a security certificate has been lost, apparently destroyed, or wrongfully taken and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under section 1308.40 of the Revised Code or any claim to a new security under this section.

(B) If the owner of a certificated security, whether in registered or bearer form, claims that the security has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the security has been acquired by a protected purchaser;

(2) Files with the issuer a sufficient indemnity bond; and

(3) Satisfies other reasonable requirements imposed by the issuer.

(C) If, after the issue of a new security certificate, a protected purchaser of the original security presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by section 1308.03 of the Revised Code. In addition to any rights on the indemnity bond, the issuer may recover the new certificate from the person to whom it was issued or any person taking under that person, except a protected purchaser.

Effective Date: 01-01-1998



Section 1308.42 - Authenticating trustee, transfer agent, and registrar - UCC 8-407.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates, has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

Effective Date: 01-01-1998



Section 1308.43, 1308.44 - [Repealed].

Effective Date: 01-01-1998



Section 1308.51 - Securities account - acquisition of security entitlement from securities intermediary - UCC 8-501.

(A) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(B) Except as otherwise provided in divisions (D) and (E) of this section, a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person's securities account;

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(C) If a condition of division (B) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(D) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(E) Issuance of a security is not establishment of a security entitlement.

Effective Date: 01-01-1998



Section 1308.52 - Assertion of adverse claim against entitlement holder - UCC 8-502.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under section 1308.51 of the Revised Code for value and without notice of the adverse claim.

Effective Date: 01-01-1998



Section 1308.53 - Property interest of entitlement holder in financial asset held by securities intermediary - UCC 8-503.

(A) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 1308.61 of the Revised Code.

(B) An entitlement holder's property interest with respect to a particular financial asset under division (A) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(C) An entitlement holder's property interest with respect to a particular financial asset under division (A) of this section may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 1308.55 to 1308.58 of the Revised Code.

(D) An entitlement holder's property interest with respect to a particular financial asset under division (A) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) The securities intermediary violated its obligations under section 1308.54 of the Revised Code by transferring the financial asset or interest therein to the purchaser; and

(4) The purchaser is not protected under division (E) of this section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(E) An action based on the entitlement holder's property interest with respect to a particular financial asset under division (A) of this section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 1308.54 of the Revised Code.

Effective Date: 01-01-1998



Section 1308.54 - Duty of securities intermediary to maintain financial asset - UCC 8-504.

(A) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(B) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to division (A) of this section.

(C) A securities intermediary satisfies the duty in division (A) of this section if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(D) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

Effective Date: 01-01-1998



Section 1308.55 - Duty of securities intermediary with respect to payments and distributions - UCC 8-505.

(A) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(B) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

Effective Date: 01-01-1998



Section 1308.56 - Duty of securities intermediary to exercise rights as directed by entitlement holder - UCC 8-506.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(A) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(B) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Effective Date: 01-01-1998



Section 1308.57 - Duty of securities intermediary to comply with entitlement holder - UCC 8-507.

(A) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(B) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

Effective Date: 01-01-1998



Section 1308.58 - Duty of securities intermediary to change entitlement holder's position to other form of security holding - UCC 8-508.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(A) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(B) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

Effective Date: 01-01-1998



Section 1308.59 - Specification of duties of securities intermediary by other statute or regulation manner of performance of duties of securities intermediary and exercise of rights of entitlement holder - UCC 8-509.

(A) If the substance of a duty imposed upon a securities intermediary by sections 1308.54 to 1308.58 of the Revised Code is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(B) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(C) The obligation of a securities intermediary to perform the duties imposed by sections 1308.54 to 1308.58 of the Revised Code is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(D) Sections 1308.54 to 1308.58 of the Revised Code do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

Effective Date: 01-01-1998



Section 1308.60 - Rights of purchaser of security entitlement from entitlement holder - UCC 8-510.

(A) In a case not covered by the priority rules in Chapter 1309. of the Revised Code or the rules stated in division (C) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest in a security entitlement, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(B) If an adverse claim could not have been asserted against an entitlement holder under section 1308.52 of the Revised Code, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest in a security entitlement, from the entitlement holder.

(C) In a case not covered by the priority rules in Chapter 1309. of the Revised Code, a purchaser for value of a security entitlement, or an interest in a security entitlement, who obtains control has priority over a purchaser of a security entitlement, or an interest in a security entitlement, who does not obtain control. Except as otherwise provided in division (D) of this section, purchasers who have control rank according to priority in time of:

(1) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under division (D)(1) of section 1308.24 of the Revised Code;

(2) The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under division (D)(2) of section 1308.24 of the Revised Code; or

(3) If the purchaser obtained control through another person under division (D)(3) of section 1308.24 of the Revised Code, the time on which priority would be based under division (C) of this section if the other person were the secured party.

(D) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

Effective Date: 07-01-2001



Section 1308.61 - Priority among security interests and entitlement holders - UCC 8-511.

(A) Except as otherwise provided in divisions (B) and (C) of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(B) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(C) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

Effective Date: 01-01-1998






Chapter 1309 - SECURED TRANSACTIONS

Section 1309.01 to 1309.50 - [Renumbered or repealed].

Effective Date: 07-01-2001



Section 1309.101 - Short title - section numbering - UCC 9-101.

(A) This chapter may be cited as "Uniform Commercial Code, secured transactions."

(B) This chapter uses the numbering system of the national conference of commissioners on uniform state laws. The digits to the right of the decimal point are sequential and not supplemental to any preceding Revised Code section.

Effective Date: 07-01-2001



Section 1309.102 - Definitions and index of definitions - UCC 9-102.

(A) As used in this chapter, unless the context requires otherwise:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2)

(a) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state.

(b) "Account" includes health-care insurance receivables.

(c) "Account" does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person who is obligated on an account, chattel paper, or general intangible. "Account debtor" does not include a person who is obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(a) Authenticated by a secured party;

(b) Indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(c) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(a) That secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation.

(b) That is created by statute in favor of a person who:

(i) In the ordinary course of business, furnished goods or services to a debtor in connection with the debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(c) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(a) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(b) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(a) To sign; or

(b) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. "Bank" includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11)

(a) "Chattel paper" means a record that evidences both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods.

As used in division (A)(11)(a) of this section, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods.

(b) If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(c) "Chattel paper" does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(12) "Collateral" means the property subject to a security interest or agricultural lien, including:

(a) Proceeds to which a security interest attaches;

(b) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(c) Goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(a) The claimant is an organization; or

(b) The claimant is an individual, and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(a) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to the federal commodities laws; or

(b) Traded on a foreign commodity board of trade, exchange, or market and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for whom a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(a) Is registered as a futures commission merchant under the federal commodities laws; or

(b) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to the federal commodities laws.

(18) "Communicate" means:

(a) To send a written or other tangible record;

(b) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(c) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to whom goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(a) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(b) With respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery.

(c) The goods are not consumer goods immediately before delivery; and

(d) The transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(a) An individual incurs an obligation primarily for personal, family, or household purposes; and

(b) A security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which: (a) an individual incurs an obligation primarily for personal, family, or household purposes, (b) a security interest secures the obligation, and (c) the collateral is held or acquired primarily for personal, family, or household purposes. "Consumer transaction" includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement that:

(a) Identifies, by its file number, the initial financing statement to which it relates; and

(b) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(a) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(b) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(c) A consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank but does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in division (B) of section 1307.201 of the Revised Code.

(31) "Electronic chattel paper" means chattel paper evidenced by a record consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. "Encumbrance" includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and that are:

(a) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes;

(ii) Aquatic goods produced in aquacultural operations;

(iii) Algacultural products as defined in section 901.511 of the Revised Code that are produced as a result of algaculture meaning the farming of algae.

(b) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(c) Supplies used or produced in a farming operation; or

(d) Products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement under division (A) of section 1309.519 of the Revised Code.

(37) "Filing office" means an office designated in section 1309.501 of the Revised Code as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted under section 1309.526 of the Revised Code.

(39) "Financing statement" means a record composed of an initial financing statement and any filed record or records relating to the initial financing statement. For the purposes of this chapter, financing statements filed for recording with the secretary of state shall not be required to include social security or employer identification numbers.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying divisions (A) and (B) of section 1309.502 of the Revised Code. "Fixture filing" includes the filing of a financing statement covering goods of a transmitting utility that are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. "General intangible" includes payment intangibles and software.

(43) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(44)

(a) "Goods" means all things that are movable when a security interest attaches. "Goods" includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes.

(b) "Goods" also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.

(c) "Goods" does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. "Goods" does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipal corporation, or other unit of the government of the United States, a state, or a foreign country. "Governmental unit" includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided.

(47)

(a) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment.

(b) "Instrument" does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, that:

(a) Are leased by a person as lessor;

(b) Are held by a person for sale or lease or to be furnished under a contract of service;

(c) Are furnished by a person under a contract of service; or

(d) Consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, a security entitlement, a securities account, a commodity contract, or a commodity account.

(50) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. "Letter-of-credit right" does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(a) A creditor who has acquired a lien on the property involved by attachment, levy or the like;

(b) An assignee for benefit of creditors from the time of assignment;

(c) A trustee in bankruptcy from the date of the filing of the petition; or

(d) A receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, that, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained in the structure. "Manufactured home" includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States secretary of housing and urban development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(a) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(b) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under division (D) of section 1309.203 of the Revised Code by a security agreement previously entered into by another person.

(57)

(a) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee.

(b) "New value" does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59)

(a) "Obligor" means a person who, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation.

(b) "Obligor" does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor," except as used in division (C) of section 1309.310 of the Revised Code, means a person who, as debtor, entered into a security agreement to which a new debtor has become bound under division (D) of section 1309.203 of the Revised Code.

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(a) The spouse of the individual;

(b) A brother, brother-in-law, sister, or sister-in-law of the individual;

(c) An ancestor or lineal descendant of the individual or the individual's spouse; or

(d) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(a) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(b) An officer or director of, or a person performing similar functions with respect to, the organization;

(c) An officer or director of, or a person performing similar functions with respect to, a person described in division (A)(63)(a) of this section;

(d) The spouse of an individual described in division (A)(63)(a), (b), or (c) of this section; or

(e) An individual who is related by blood or marriage to an individual described in division (A)(63)(a), (b), (c), or (d) of this section and shares the same home with the individual.

(64) "Proceeds," except as used in division (B) of section 1309.609 of the Revised Code, means the following property:

(a) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(b) Whatever is collected on, or distributed on account of, collateral;

(c) Rights arising out of collateral;

(d) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to the collateral; or

(e) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 1309.620, 1309.621, and 1309.622 of the Revised Code.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(a) Debt securities are issued;

(b) All or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(c) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(a) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record;

(b) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(c) A record consisting of legislation enacted by the legislature of a state or the congress of the United States that forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States that amends or restates the name of the organization.

(69) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

(72) "Secondary obligor" means an obligor to the extent that:

(a) The obligor's obligation is secondary; or

(b) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means:

(a) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(b) A person that holds an agricultural lien;

(c) A consignor;

(d) A person to whom accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(e) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(f) A person who holds a security interest arising under section 1302.42, 1302.49, 1302.85, 1304.20, 1305.18, or 1310.54 of the Revised Code.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(a) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(b) To cause the record or notification to be received within the time that it would have been received if properly sent under division (A)(74)(a) of this section.

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. "Software" does not include a computer program that is included in the definition of goods.

(77) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement that:

(a) Identifies, by its file number, the initial financing statement to which it relates; and

(b) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(a) Operating a railroad, subway, street railway, or trolley bus;

(b) Transmitting communications electrically, electromagnetically, or by light;

(c) Transmitting goods by pipeline or sewer; or

(d) Transmitting or producing and transmitting electricity, steam, gas, or water.

(B) Other definitions applying to this chapter are:

(1) "Applicant" has the same meaning as in section 1305.01 of the Revised Code.

(2) "Beneficiary" has the same meaning as in section 1305.01 of the Revised Code.

(3) "Broker" has the same meaning as in section 1308.01 of the Revised Code.

(4) "Certificated security" has the same meaning as in section 1308.01 of the Revised Code.

(5) "Check" has the same meaning as in section 1303.03 of the Revised Code.

(6) "Clearing corporation" has the same meaning as in section 1308.01 of the Revised Code.

(7) "Contract for sale" has the same meaning as in section 1302.01 of the Revised Code.

(8) "Control" with respect to a document of title, has the same meaning as in section 1307.106 of the Revised Code.

(9) "Customer" has the same meaning as in section 1304.01 of the Revised Code.

(10) "Entitlement holder" has the same meaning as in section 1308.01 of the Revised Code.

(11) "Financial asset" has the same meaning as in section 1308.01 of the Revised Code.

(12) "Holder in due course" has the same meaning as in section 1303.32 of the Revised Code.

(13) "Issuer," with respect to a letter of credit or letter-of-credit right, has the same meaning as in section 1305.01 of the Revised Code.

(14) "Issuer," with respect to a security, has the same meaning as in section 1308.08 of the Revised Code.

(15) "Issuer," with respect to a document of title, has the same meaning as in section 1307.102 of the Revised Code.

(16) "Lease," "lease agreement," "lease contract," "leasehold interest," "lessee," "lessee in ordinary course of business," "lessor," and "lessor's residual interest" have the same meanings as in section 1310.01 of the Revised Code.

(17) "Letter of credit" has the same meaning as in section 1305.01 of the Revised Code.

(18) "Merchant" has the same meaning as in section 1302.01 of the Revised Code.

(19) "Negotiable instrument" has the same meaning as in section 1303.03 of the Revised Code.

(20) "Nominated person" has the same meaning as in section 1305.01 of the Revised Code.

(21) "Note" has the same meaning as in section 1303.03 of the Revised Code.

(22) "Proceeds of a letter of credit" has the same meaning as in section 1305.13 of the Revised Code.

(23) "Prove" has the same meaning as in section 1303.01 of the Revised Code.

(24) "Sale" has the same meaning as in division (A)(11) of section 1302.01 of the Revised Code.

(25) "Securities account" has the same meaning as in section 1308.51 of the Revised Code.

(26) "Securities intermediary," "security," "security certificate," "security entitlement," and "uncertificated security" have the same meanings as in section 1308.01 of the Revised Code.

(C) In addition, Chapter 1301. of the Revised Code contains general definitions and principles of construction and interpretations applicable throughout this chapter.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001; 03-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.94,SB 208, §8

See 129th General AssemblyFile No.94,SB 208, §7

See 129th General AssemblyFile No.94,SB 208, §6

See 129th General AssemblyFile No.94,SB 208, §5

See 129th General AssemblyFile No.94,SB 208, §4

See 129th General AssemblyFile No.94,SB 208, §3



Section 1309.103 - Purchase-money security interest - application of payments - burden of establishing - UCC 9-103.

(A) As used in this section:

(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(B) A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) To the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(C) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(D) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(E) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(a) To obligations that are not secured;

(b) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(F) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as a purchase-money security interest, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation.

(2) Collateral that is not purchase-money collateral also secures the purchase-money obligation or

(3) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(G) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(H) The limitation in divisions (E), (F), and (G) of this section to transactions other than consumer-goods transactions is intended to leave to a court the determination of the proper rules in consumer-goods transactions. The court shall not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

Effective Date: 07-01-2001



Section 1309.104 - Control of deposit account - UCC 9-104.

(A) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) The secured party becomes the bank's customer with respect to the deposit account.

(B) A secured party that has satisfied division (A) of this section has control of a deposit account, even if the debtor retains the right to direct the disposition of funds from the deposit account.

Effective Date: 07-01-2001



Section 1309.105 - [Effective Until 7/1/2013] Control of electronic chattel paper - UCC 9-105.

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(A) A single authoritative copy of the record or records exists that is unique, identifiable, and, except as otherwise provided in divisions (D), (E), and (F) of this section, unalterable;

(B) The authoritative copy identifies the secured party as the assignee of the record or records;

(C) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(D) Copies or revisions that add or change an identified assignee of the authoritative copy may be made only with the participation of the secured party;

(E) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(F) Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.1052, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.105 - [Effective 7/1/2013] Control of electronic chattel paper - UCC 9-105.

(A) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(B) A system satisfies division (A) of this section if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists that is unique, identifiable, and, except as otherwise provided in divisions (B)(4) , (5), and (6) of this section, unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy may be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized .

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.1051, effective until 7/1/2013.



Section 1309.106 - Control of investment property - UCC 9-106.

(A) A person has control of a certificated security, uncertificated security, or security entitlement as provided in section 1308.24 of the Revised Code.

(B) A secured party has control over a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(C) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

Effective Date: 07-01-2001



Section 1309.107 - Control of letter-of-credit right - UCC 9-107.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under division (C) of section 1305.13 of the Revised Code or otherwise applicable law or practice.

Effective Date: 07-01-2001



Section 1309.108 - Sufficiency of description - UCC 9-108.

(A) Except as provided in divisions (C), (D), and (E) of this section, any description of personal or real property is sufficient whether or not it is specific if it reasonably identifies what is described.

(B) Except as otherwise provided in division (D) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category;

(3) Except as otherwise provided in division (E) of this section, a type of collateral defined in Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in division (C) of this section, any other method, if the identity of the collateral is objectively determinable.

(C) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(D) Except as otherwise provided in division (E) of this section, a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(E) A description only by type of collateral defined in Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code is an insufficient description of:

(1) A commercial tort claim; or

(2) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

Effective Date: 07-01-2001



Section 1309.109 - Scope of chapter - UCC 9-109.

(A) Except as otherwise provided in divisions (C) and (D) of this section, this chapter applies to the following:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under section 1302.42 or 1302.49, division (C) of section 1302.85, or division (E) of section 1310.54 of the Revised Code, as provided in section 1309.110 of the Revised Code; and

(6) A security interest arising under section 1304.20 or 1305.18 of the Revised Code.

(B) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(C) This chapter does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this chapter; or

(2) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 1305.13 of the Revised Code.

(D) This chapter does not apply to the following:

(1) A landlord's lien, other than an agricultural lien;

(2)

(a) A lien, not enumerated in division (D)(2) of this section and other than an agricultural lien, given by statute or other rule of law for services or materials, including any lien created under any provision of Chapter 926., sections 1311.55 to 1311.57, sections 1311.71 to 1311.80, section 1701.66, or Chapter 4585. of the Revised Code;

(b) Notwithstanding division (D)(2)(a) of this section, section 1309.333 of the Revised Code applies with respect to priority of the lien.

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes that is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 1309.315 and 1309.322 of the Revised Code apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(a) Section 1309.340 of the Revised Code applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(b) Section 1309.404 of the Revised Code applies with respect to defenses or claims of an account debtor.

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents under a lease, except to the extent that provision is made for:

(a) Liens on real property in sections 1309.203 and 1309.308 of the Revised Code;

(b) Fixtures in section 1309.334 of the Revised Code;

(c) Fixture filings in sections 1309.501, 1309.502, 1309.512, 1309.516, and 1309.519 of the Revised Code; and

(d) Security agreements covering personal and real property in section 1309.604 of the Revised Code.

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but sections 1309.315 and 1309.322 of the Revised Code apply with respect to proceeds and priorities in proceeds;

(13) An assignment of a deposit account in a consumer transaction, but sections 1309.315 and 1309.322 of the Revised Code apply with respect to proceeds and priorities in proceeds; or

(14) A transfer by a government, state, or governmental unit.

(E) The granting of a security interest in all or any part of a lottery prize award for consideration is subject to the prohibition of division (C) of section 3770.07 of the Revised Code. The sale, assignment, or other redirection of a lottery prize award for consideration is subject to the provisions of division (D) of section 3770.07 and sections 3770.10 to 3770.14 of the Revised Code.

Effective Date: 09-26-2003



Section 1309.110 - Security interests arising under article 2 or 2A - UCC 9-110.

A security interest arising under sections 1302.42 and 1302.49, division (C) of section 1302.85, or division (E) of section 1310.54 of the Revised Code is subject to this chapter. However, until the debtor obtains possession of the goods:

(A) The security interest is enforceable even if division (B)(3) of section 1309.203 of the Revised Code has not been satisfied;

(B) Filing is not required to perfect the security interest;

(C) The rights of the secured party after default by the debtor are governed by Chapter 1302. or 1310. of the Revised Code; and

(D) The security interest has priority over a conflicting security interest created by the debtor.

Effective Date: 07-01-2001



Section 1309.201 - General effectiveness of security agreement - UCC 9-201.

(A) Except as otherwise provided in Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(B) A transaction, although subject to this chapter, is also subject to any applicable law that establishes a different rule for consumers and to Chapter 1317., sections 1321.01 to 1321.33 and divisions (A), (B), and (C) of section 1321.99 of the Revised Code.

(C) In the event of conflict between the provisions of this chapter and the provisions of sections 1317.01 to 1317.99, 1321.01 to 1321.33, and divisions (A), (B), and (C) of section 1321.99 of the Revised Code, the provisions of sections 1317.01 to 1317.99, 1321.01 to 1321.33, and divisions (A), (B), and (C) of section 1321.99 of the Revised Code shall prevail. Failure to comply with those provisions has only the effect provided in those provisions.

(D) This article does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in division (B) of this section; or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

Effective Date: 07-01-2001



Section 1309.202 - Title to collateral immaterial - UCC 9-202.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or in the debtor.

Effective Date: 07-01-2001



Section 1309.203 - Attachment and enforceability of security interest - proceeds - supporting obligation - formal requisites - UCC 9-203.

(A) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(B) Except as otherwise provided in divisions (C) to (I) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(a) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(b) The collateral is not a certificated security and is in the possession of the secured party under section 1309.313 of the Revised Code pursuant to the debtor's security agreement;

(c) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 1308.27 of the Revised Code pursuant to the debtor's security agreement; or

(d) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under section 1307.106, 1309.104, 1309.105, 1309.106, or 1309.107 of the Revised Code pursuant to the debtor's security agreement.

(C) Division (B) of this section is subject to section 1304.20 of the Revised Code on the security interest of a collecting bank, section 1305.18 of the Revised Code on the security interest of a letter-of-credit issuer or nominated person, section 1309.110 of the Revised Code on a security interest arising under Chapter 1302. or 1310. of the Revised Code, and section 1309.206 of the Revised Code on security interests in investment property.

(D) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(E) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies division (B)(3) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(F) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 1309.315 of the Revised Code and is also attachment of a security interest in a supporting obligation for the collateral.

(G) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(H) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(I) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.204 - After-acquired property - future advances - UCC 9-204.

(A) Except as provided in division (B) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

(B) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods other than accessions when given as additional security unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) A commercial tort claim.

(C) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

Effective Date: 07-01-2001



Section 1309.205 - Use or disposition of collateral permissible - UCC 9-205.

(A) A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(a) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(b) Collect, compromise, enforce, or otherwise deal with collateral;

(c) Accept the return of collateral or make repossessions; or

(d) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(B) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

Effective Date: 07-01-2001



Section 1309.206 - Security interest arising in purchase or delivery of financial asset - UCC 9-206.

(A) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through a securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(B) The security interest described in division (A) of this section secures the person's obligation to pay for the financial asset.

(C) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(a) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(b) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(D) The security interest described in division (C) of this section secures the obligation to make payment for the delivery.

Effective Date: 07-01-2001



Section 1309.207 - Rights and duties of secured party having possession or control of collateral - UCC 9-207.

(A) Except as otherwise provided in division (D) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of an instrument or chattel paper, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(B) Except as otherwise provided in division (D) of this section, if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(a) For the purpose of preserving the collateral or its value;

(b) As permitted by an order of a court having competent jurisdiction; or

(c) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(C) Except as otherwise provided in division (D) of this section, a secured party having possession of collateral or control of collateral under section 1307.106, 1309.104, 1309.105, 1309.106, or 1309.107 of the Revised Code:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(D) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Division (A) of this section does not apply unless the secured party is entitled under an agreement:

(a) To charge back uncollected collateral; or

(b) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Divisions (B) and (C) of this section do not apply.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.208 - Additional duties of secured party having control of collateral - UCC 9-208.

(A) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(B) Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under division (A)(2) of section 1309.104 of the Revised Code shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party.

(2) A secured party having control of a deposit account under division (A)(3) of section 1309.104 of the Revised Code shall:

(a) Pay the debtor the balance on deposit in the deposit account; or

(b) Transfer the balance on deposit into a deposit account in the debtor's name.

(3) A secured party, other than a buyer, having control of electronic chattel paper under section 1309.105 of the Revised Code shall:

(a) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(b) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(c) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party.

(4) A secured party having control of investment property under division (D)(2) of section 1308.24 or division (B) of section 1309.106 of the Revised Code shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; and

(5) A secured party having control of a letter-of-credit right under section 1309.107 of the Revised Code shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.

(6) A secured party having control of an electronic document shall:

(a) Give control of the electronic document to the debtor or its designated custodian;

(b) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(c) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.209 - Duties of secured party if account debtor has been notified of assignment - UCC 9-209.

(A) Except as otherwise provided in division (C) of this section, this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(B) Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under division (A) of section 1309.406 of the Revised Code an authenticated record that releases the account debtor from any further obligation to the secured party.

(C) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

Effective Date: 07-01-2001



Section 1309.210 - Request for accounting - request regarding list of collateral or statement of account - UCC 9-210.

(A) As used in this section:

(1) "Request" means a record of a type described in division (A)(2), (3), or (4) of this section.

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(B) Subject to divisions (C), (D), (E), and (F) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(C) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(D) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(E) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(F) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Effective Date: 07-01-2001



Section 1309.301 - Law governing perfection and priority of security interests - UCC 9-301.

Except as otherwise provided in sections 1309.303 to 1309.306 of the Revised Code, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(A) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(B) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(C) Except as otherwise provided in division (D) of this section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(1) Perfection of a security interest in the goods by filing a fixture filing;

(2) Perfection of a security interest in timber to be cut; and

(3) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(D) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.302 - Law governing perfection and priority of agricultural liens - UCC 9-302.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

Effective Date: 07-01-2001



Section 1309.303 - Law governing perfection and priority of security interests in goods covered by a certificate of title - UCC 9-303.

(A) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(B) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(C) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

Effective Date: 07-01-2001



Section 1309.304 - Law governing perfection and priority of security interests in deposit accounts - UCC 9-304.

(A) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(B) The following rules determine a bank's jurisdiction for purposes of this section:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this chapter or Chapters 1301. to 1305. and 1307. to 1310. of the Revised Code, that jurisdiction is the bank's jurisdiction.

(2) If division (B)(1) of this section does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither division (B)(1) nor (2) of this section applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If neither division (B)(1), (2), nor (3) of this section applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If neither division (B)(1), (2), (3), nor (4) of this section applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

Effective Date: 07-01-2001



Section 1309.305 - Law governing perfection and priority of security interests in investment property - UCC 9-305.

(A) Except as otherwise provided in division (C) of this section, the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in division (D) of section 1308.05 of the Revised Code governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in division (E) of section 1308.05 of the Revised Code governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(B) The following rules determine a commodity intermediary's jurisdiction for purposes of sections 1309.301 to 1309.342 of the Revised Code:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of sections 1309.301 to 1309.342 of the Revised Code, this chapter, or Chapters 1301., 1302., 1303., 1304., 1305., 1307., 1308., 1309., and 1310. of the Revised Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If division (B)(1) of this section does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither division (B)(1) nor (2) of this section applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If neither division (B)(1), (2), nor (3) of this section applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If neither division (B)(1), (2), (3), nor (4) of this section applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(C) The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

Effective Date: 07-01-2001



Section 1309.306 - Law governing perfection and priority of security interests in letter-of-credit rights - UCC 9-306.

(A) Subject to division (C) of this section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(B) For purposes of sections 1309.301 to 1309.342 of the Revised Code, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 1305.15 of the Revised Code.

(C) This section does not apply to a security interest that is perfected only under division (D) of section 1309.308 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.307 - [Effective Until 7/1/2013] Location of debtor - UCC 9-307.

(A) As used in this section, "place of business" means a place where a debtor conducts the debtor's affairs.

(B) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(C) Division (B) of this section applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If division (B) of this section does not apply, the debtor is located in the District of Columbia.

(D) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by divisions (B) and (C) of this section.

(E) A registered organization that is organized under the law of a state is located in that state.

(F) Except as otherwise provided in division (I) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or

(3) In the District of Columbia, if neither division (F)(1) nor (2) of this section applies.

(G) A registered organization continues to be located in the jurisdiction specified by division (E) or (F) of this section notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(H) The United States is located in the District of Columbia.

(I) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(J) A foreign air carrier under the "Federal Aviation Act of 1958," 49 U.S.C. 40102, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(K) This section applies only for the purposes of sections 1309.301 to 1309.342 of the Revised Code.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3072, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.307 - [Effective 7/1/2013] Location of debtor - UCC 9-307.

(A) As used in this section, "place of business" means a place where a debtor conducts the debtor's affairs.

(B) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(C) Division (B) of this section applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If division (B) of this section does not apply, the debtor is located in the District of Columbia.

(D) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by divisions (B) and (C) of this section.

(E) A registered organization that is organized under the law of a state is located in that state.

(F) Except as otherwise provided in division (I) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither division (F)(1) nor (2) of this section applies.

(G) A registered organization continues to be located in the jurisdiction specified by division (E) or (F) of this section notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(H) The United States is located in the District of Columbia.

(I) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(J) A foreign air carrier under the "Federal Aviation Act of 1958," 49 U.S.C. 40102, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(K) This section applies only for the purposes of sections 1309.301 to 1309.342 of the Revised Code.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3071, effective until 7/1/2013.



Section 1309.308 - When security interest or agricultural lien is perfected - continuity of perfection - UCC 9-308.

(A) Except as otherwise provided in this section and section 1309.309 of the Revised Code, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 1309.310 to 1309.316 of the Revised Code have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(B) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 1309.310 of the Revised Code have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(C) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(D) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(E) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(F) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(G) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

Effective Date: 07-01-2001



Section 1309.309 - Security interest perfected upon attachment - UCC 9-309.

The following security interests are perfected when they attach:

(A) A purchase money security interest in consumer goods, except as otherwise provided in division (B) of section 1309.311 of the Revised Code with respect to consumer goods that are subject to a statute or treaty described in division (A) of section 1309.311 of the Revised Code;

(B) An assignment of accounts or payment intangibles that does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(C) A sale of a payment intangible;

(D) A sale of a promissory note;

(E) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(F) A security interest arising under section 1302.42, 1302.49, division (C) of section 1302.85, or division (E) of section 1310.54 of the Revised Code, until the debtor obtains possession of the collateral;

(G) A security interest of a collecting bank arising under section 1304.20 of the Revised Code;

(H) A security interest of an issuer or nominated person arising under section 1305.18 of the Revised Code;

(I) A security interest arising in the delivery of a financial asset under division (C) of section 1309.206 of the Revised Code;

(J) A security interest in investment property created by a broker or securities intermediary;

(K) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(L) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(M) A security interest created by an assignment of a beneficial interest in a decedent's estate.

Effective Date: 07-01-2001



Section 1309.310 - When filing required to perfect security interest or agricultural lien - security interests and agricultural liens to which filing provisions do not apply - UCC 9-310.

(A) Except as otherwise provided in division (B) of this section and division (B) of section 1309.312 of the Revised Code, a financing statement must be filed to perfect all security interests and agricultural liens.

(B) The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under division (D), (E), (F), or (G) of section 1309.308 of the Revised Code;

(2) That is perfected under section 1309.309 of the Revised Code when it attaches;

(3) In property subject to a statute, regulation, or treaty described in division (A) of section 1309.311 of the Revised Code;

(4) In goods in possession of a bailee which is perfected under division (D)(1) or (2) of section 1309.312 of the Revised Code;

(5) In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under division (E), (F), or (G) of section 1309.312 of the Revised Code;

(6) In collateral in the secured party's possession under section 1309.313 of the Revised Code;

(7) In a certificated security perfected by delivery of the security certificate to the secured party under section 1309.313 of the Revised Code;

(8) In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights perfected by control under section 1309.314 of the Revised Code;

(9) In proceeds which is perfected under section 1309.315 of the Revised Code; or

(10) That is perfected under section 1309.316 of the Revised Code.

(C) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.311 - [Effective Until 7/1/2013] Perfection of security interests in property subject to certain statutes, regulations, and treaties - UCC 9-311.

(A) Except as otherwise provided in division (D) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt division (A) of section 1309.310 of the Revised Code;

(2) Chapters 1547., 1548., 4505., 4519., and 5309. of the Revised Code;

(3) A certificate of title statute of another jurisdiction that provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(B) Compliance with the requirements of a statute, regulation, or treaty described in division (A) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in division (D) of this section, section 1309.313, and divisions (D) and (E) of section 1309.316 of the Revised Code for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in division (A) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(C) Except as otherwise provided in division (D) of this section and divisions (D) and (E) of section 1309.316 of the Revised Code, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in division (A) of this section are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(D) During any period in which collateral subject to a statute specified in division (A)(2) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3112, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.311 - [Effective 7/1/2013] Perfection of security interests in property subject to certain statutes, regulations, and treaties - UCC 9-311.

(A) Except as otherwise provided in division (D) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt division (A) of section 1309.310 of the Revised Code;

(2) Chapters 1547., 1548., 4505., 4519., and 5309. of the Revised Code;

(3) A statute of another jurisdiction that provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(B) Compliance with the requirements of a statute, regulation, or treaty described in division (A) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in division (D) of this section, section 1309.313, and divisions (D) and (E) of section 1309.316 of the Revised Code for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in division (A) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(C) Except as otherwise provided in division (D) of this section and divisions (D) and (E) of section 1309.316 of the Revised Code, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in division (A) of this section are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(D) During any period in which collateral subject to a statute specified in division (A)(2) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3111, effective until 7/1/2013.



Section 1309.312 - Perfection of security interests - UCC 9-312.

(A) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(B) Except as otherwise provided in divisions (C) and (D) of section 1309.315 of the Revised Code for proceeds:

(1) A security interest in a deposit account may be perfected only by control under section 1309.314 of the Revised Code;

(2) And except as otherwise provided in division (D) of section 1309.308 of the Revised Code, a security interest in a letter-of-credit right may be perfected only by control under section 1309.314 of the Revised Code; and

(3) A security interest in money may be perfected only by the secured party's taking possession under section 1309.313 of the Revised Code.

(C) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(D) While goods are in the possession of a bailee that has issued a non-negotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(E) A security interest in certificated securities, or negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(F) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for a period of twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, trans-shipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(G) A perfected security interest in an instrument or certificated security remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(H) After the twenty-day period specified in divisions (E), (F), or (G) of this section expires, perfection depends upon compliance with this chapter.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.313 - When possession by or delivery to secured party perfects security interest without filing - UCC 9-313.

(A) Except as otherwise provided in division (B) of this section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 1308.27 of the Revised Code.

(B) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in division (D) of section 1309.316 of the Revised Code.

(C) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that the person holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that the person will hold possession of collateral for the secured party's benefit.

(D) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(E) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 1308.27 of the Revised Code and remains perfected by delivery until the debtor obtains possession of the security certificate.

(F) A person in possession of collateral is not required to acknowledge that the person holds possession for a secured party's benefit.

(G) If a person acknowledges that the person holds possession for the secured party's benefit:

(1) The acknowledgment is effective under division (C) of this section or division (A) of section 1308.27 of the Revised Code, even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(H) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(I) A secured party does not relinquish possession, even if a delivery under division (H) of this section violates the rights of a debtor. A person to whom collateral is delivered under division (H) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.314 - Perfection by control - UCC 9-314.

(A) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under section 1307.106, 1309.104, 1309.105, 1309.106, or 1309.107 of the Revised Code.

(B) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under section 1307.106, 1309.104, 1309.105, or 1309.107 of the Revised Code when the secured party obtains control and remains perfected by control only while the secured party retains control.

(C) A security interest in investment property is perfected by control under section 1309.106 of the Revised Code from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(a) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(b) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(c) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.315 - Secured party's rights on disposition of collateral and in proceeds - UCC 9-315.

(A) Except as otherwise provided in this chapter and in division (B) of section 1302.44 of the Revised Code:

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(B) Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by section 1309.336 of the Revised Code; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(C) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(D) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(a) A filed financing statement covers the original collateral;

(b) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(c) The proceeds are not acquired with cash proceeds.

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under division (C) of this section when the security interest attaches or within twenty days thereafter.

(E) If a filed financing statement covers the original collateral, a security interest in proceeds that remains perfected under division (D)(1) of this section becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under section 1309.515 of the Revised Code or is terminated under section 1309.513 of the Revised Code; or

(2) The twenty-first day after the security interest attaches to the proceeds.

Effective Date: 07-01-2001



Section 1309.316 - [Effective Until 7/1/2013] Continued perfection of security interest following change in governing law - UCC 9-316.

(A) A security interest perfected pursuant to the law of the jurisdiction designated in division (A) of section 1309.301 or division (C) of section 1309.305 of the Revised Code remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(B) If a security interest described in division (A) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that division, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before that earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(C) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter, the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(D) Except as otherwise provided in division (E) of this section, a security interest in goods covered by a certificate of title that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(E) A security interest described in division (D) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under division (B) of section 1309.311 or section 1309.313 of the Revised Code are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(F) A security interest in deposit accounts, letter-of-credit rights, or investment property that is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(G) If a security interest described in division (F) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that division, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3162, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.316 - [Effective 7/1/2013] Continued perfection of security interest following change in governing law - UCC 9-316.

(A) A security interest perfected pursuant to the law of the jurisdiction designated in division (A) of section 1309.301 or division (C) of section 1309.305 of the Revised Code remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(B) If a security interest described in division (A) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that division, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before that earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(C) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter, the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(D) Except as otherwise provided in division (E) of this section, a security interest in goods covered by a certificate of title that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(E) A security interest described in division (D) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under division (B) of section 1309.311 or section 1309.313 of the Revised Code are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(F) A security interest in deposit accounts, letter-of-credit rights, or investment property that is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(G) If a security interest described in division (F) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that division, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(H) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in division (A) of section 1309.301 or division (C) of section 1309.305 of the Revised Code is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under division (H)(1) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in division (A) of section 1309.301 or division (C) of section 1309.305 of the Revised Code or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(I) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in division (A) of section 1309.301 or division (C) of section 1309.305 of the Revised Code and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under division (D) of section 1309.203 of the Revised Code, if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and that becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in division (A) of section 1309.301 or division (C) of section 1309.305 of the Revised Code or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3161, effective until 7/1/2013.



Section 1309.317 - [Effective Until 7/1/2013] Interests that take priority over or take free of unperfected security interest or agricultural lien - UCC 9-317.

(A) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under section 1309.322 of the Revised Code; and

(2) Except as otherwise provided in division (E) of this section, a person who becomes a lien creditor before the earlier of the time:

(a) The security interest or agricultural lien is perfected; or

(b) One of the conditions specified in division (B)(3) of section 1309.203 of the Revised Code is met and a financing statement covering the collateral is filed.

(B) Except as otherwise provided in division (E) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(C) Except as otherwise provided in division (E) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(D) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(E) Except as otherwise provided in sections 1309.320 and 1309.321 of the Revised Code, if a person files a financing statement with respect to a purchase money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor that arise between the time the security interest attaches and the time of filing.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3172, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.317 - [Effective 7/1/2013] Interests that take priority over or take free of unperfected security interest or agricultural lien - UCC 9-317.

(A) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under section 1309.322 of the Revised Code; and

(2) Except as otherwise provided in division (E) of this section, a person who becomes a lien creditor before the earlier of the time:

(a) The security interest or agricultural lien is perfected; or

(b) One of the conditions specified in division (B)(3) of section 1309.203 of the Revised Code is met and a financing statement covering the collateral is filed.

(B) Except as otherwise provided in division (E) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(C) Except as otherwise provided in division (E) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(D) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(E) Except as otherwise provided in sections 1309.320 and 1309.321 of the Revised Code, if a person files a financing statement with respect to a purchase money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor that arise between the time the security interest attaches and the time of filing.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3171, effective until 7/1/2013.



Section 1309.318 - No interest retained in right to payment that is sold - rights and title of seller of account or chattel paper with respect to creditors and purchasers - UCC 9-318.

(A) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(B) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

Effective Date: 07-01-2001



Section 1309.319 - Rights and title of consignee with respect to creditors and purchasers - UCC 9-319.

(A) Except as otherwise provided in division (B) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(B) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under sections 1309.301 to 1309.342 of the Revised Code, a perfected security interest held by the consignor would have priority over the rights of the creditor.

Effective Date: 07-01-2001



Section 1309.320 - Buyer of goods - UCC 9-320.

(A) Except as otherwise provided in division (E) of this section, a buyer in the ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller even if the security interest is perfected and the buyer knows of its existence.

(B) Except as otherwise provided in division (E) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(C) To the extent that it affects the priority of a security interest over a buyer of goods under division (B) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by divisions (A) and (B) of section 1309.316 of the Revised Code.

(D) A buyer in the ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(E) Divisions (A) and (B) of this section do not affect a security interest in goods in the possession of the secured party under section 1309.313 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.321 - Licensee of general intangible and lessee of goods in ordinary course of business - UCC 9-321.

(A) As used in this section, "licensee in the ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course of business from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course of business if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(B) A licensee in the ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(C) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

Effective Date: 07-01-2001



Section 1309.322 - Priorities among conflicting security interests in and agricultural liens on same collateral - UCC 9-322.

(A) Except as otherwise provided in this section, priority between conflicting security interests and agricultural liens in the same collateral shall be determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(B) For the purpose of division (A)(1) of this section:

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(C) Except as otherwise provided in division (F) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under section 1309.327, 1309.328, 1309.329, 1309.330, or 1309.331 of the Revised Code also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(a) The security interest in proceeds is perfected.

(b) The proceeds are cash proceeds or of the same type as the collateral; and

(c) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(D) Subject to division (E) of this section and except as otherwise provided in division (F) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(E) Division (D) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(F) Divisions (A) to (E) of this section are subject to:

(1) Division (G) of this section and the other provisions of sections 1309.301 to 1309.342 of the Revised Code;

(2) Section 1304.20 of the Revised Code with respect to a security interest of a collecting bank;

(3) Section 1305.18 of the Revised Code with respect to a security interest of an issuer or nominated person; and

(4) Section 1309.110 of the Revised Code with respect to a security interest arising under Chapter 1302. or 1310. of the Revised Code.

(G) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

Effective Date: 07-01-2001



Section 1309.323 - Future advances - UCC 9-323.

(A) Except as otherwise provided in division (C) of this section, for purposes of determining the priority of a perfected security interest under division (A)(1) of section 1309.322 of the Revised Code, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(a) Under section 1309.309 of the Revised Code when it attaches; or

(b) Temporarily under division (E), (F), or (G) of section 1309.312 of the Revised Code.

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 1309.309 or division (E), (F), or (G) of section 1309.312 of the Revised Code.

(B) Except as otherwise provided in division (C) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures advances made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(C) Divisions (A) and (B) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(D) Except as otherwise provided in division (E) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) Forty-five days after the purchase.

(E) Division (D) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(F) Except as otherwise provided in division (G) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(G) Division (F) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

Effective Date: 07-01-2001



Section 1309.324 - Priority of purchase-money security interests - UCC 9-324.

(A) Except as otherwise provided in division (G) of this section, a perfected purchase money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 1309.327 of the Revised Code, a perfected security interest in its identifiable proceeds also has priority, if the purchase money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(B) Subject to division (C) of this section and except as otherwise provided in division (G) of this section, a perfected purchase money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if provided in section 1309.330 of the Revised Code, and, except as otherwise provided in section 1309.327 of the Revised Code, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer if:

(1) The purchase money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase money security interest in inventory of the debtor and describes the inventory.

(C) Divisions (B)(2), (3), and (4) of this section apply only if the holder of the conflicting security interest filed a financing statement covering the same types of inventory:

(1) If the purchase money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase money security interest is temporarily perfected without filing or possession under division (F) of section 1309.312 of the Revised Code, before the beginning of the twenty-day period.

(D) Subject to division (E) of this section and except as otherwise provided in division (G) of this section, a perfected purchase money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 1309.327 of the Revised Code, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase money security interest in livestock of the debtor and describes the livestock.

(E) Divisions (D)(2), (3), and (4) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase money security interest is temporarily perfected without filing or possession under division (F) of section 1309.312 of the Revised Code, before the beginning of the twenty-day period.

(F) Except as otherwise provided in division (G) of this section, a perfected purchase money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 1309.327 of the Revised Code, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(G) If more than one security interest qualifies for priority in the same collateral under division (A), (B), (D), or (F) of this section:

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, division (A) of section 1309.322 of the Revised Code applies to the qualifying security interests.

Effective Date: 07-01-2001



Section 1309.325 - Priority of security interests in transferred collateral - UCC 9-325.

(A) Except as otherwise provided in division (B) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(B) Division (A) of this section subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under division (A) of section 1309.322 or section 1309.324 of the Revised Code; or

(2) Arose solely under division (C) of section 1302.85 or division (E) of section 1310.54 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.326 - [Effective Until 7/1/2013] Priority of security interests created by new debtor - UCC 9-326.

(A) Subject to division (B) of this section, a security interest created by a new debtor that is perfected by a filed financing statement that is effective solely under section 1309.508 of the Revised Code in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral that is perfected other than by a filed financing statement that is effective solely under section 1309.508 of the Revised Code.

(B) Sections 1309.301 to 1309.342 of the Revised Code determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under section 1309.508 of the Revised Code. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3262, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.326 - [Effective 7/1/2013] Priority of security interests created by new debtor - UCC 9-326.

(A) Subject to division (B) of this section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of division (I)(1) of section 1309.316 of the Revised Code or section 1309.508 of the Revised Code is subordinate to a security interest in the same collateral that is perfected other than by such a filed financing statement .

(B) Sections 1309.301 to 1309.342 of the Revised Code determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in division (A) of this section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.3261, effective until 7/1/2013.



Section 1309.327 - Priority of security interests in deposit account - UCC 9-327.

The following rules govern priority among conflicting security interests in the same deposit account:

(A) A security interest held by a secured party having control of the deposit account under section 1309.104 of the Revised Code has priority over a conflicting security interest held by a secured party that does not have control.

(B) Except as otherwise provided in divisions (C) and (D) of this section, security interests perfected by control under section 1309.314 of the Revised Code rank according to priority in time of obtaining control.

(C) Except as otherwise provided in division (D) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(D) A security interest perfected by control under division (A)(3) of section 1309.104 of the Revised Code has priority over a security interest held by the bank with which the deposit account is maintained.

Effective Date: 07-01-2001



Section 1309.328 - Priority of security interests in investment property - UCC 9-328.

The following rules govern priority among conflicting security interests in the same investment property:

(A) A security interest held by a secured party having control of investment property under section 1309.106 of the Revised Code has priority of a security interest held by a secured party that does not have control of the investment property.

(B) Except as otherwise provided in divisions (C) and (D) of this section, conflicting security interests held by secured parties each of which has control under section 1309.106 of the Revised Code rank according to priority in time of:

(1) If the collateral is a security, obtaining control;

(2) If the collateral is a security entitlement carried in a securities account and:

(a) If the secured party obtained control under division (D)(1) of section 1308.24 of the Revised Code, the secured party's becoming the person for which the securities account is maintained;

(b) If the secured party obtained control under division (D)(2) of section 1308.24 of the Revised Code, the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(c) If the secured party obtained control through another person under division (D)(3) of section 1308.24 of the Revised Code, the time on which priority would be based under this paragraph if the other person were the secured party; or

(3) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in division (B)(2) of section 1309.106 of the Revised Code with respect to commodity contracts carried or to be carried with the commodity intermediary.

(C) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(D) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(E) A security interest in a certificated security in registered form that is perfected by taking delivery under division (A) of section 1309.313 of the Revised Code and not by control under section 1309.314 of the Revised Code has priority over a conflicting security interest perfected by a method other than control.

(F) Conflicting security interests created by a broker, a securities intermediary, or a commodity intermediary that are perfected without control under section 1309.106 of the Revised Code rank equally.

(G) In all other cases, priority between conflicting security interests in investment property is governed by sections 1309.322 and 1309.323 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.329 - Priority of security interests in letter-of-credit right - UCC 9-329.

The following govern priority among conflicting security interests in the same letter-of-credit right:

(A) A security interest held by a secured party having control of the letter-of-credit right under section 1309.107 of the Revised Code has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(B) Security interests perfected by control under section 1309.314 of the Revised Code rank according to priority in time of obtaining control.

Effective Date: 07-01-2001



Section 1309.330 - Priority of purchases of chattel paper or instrument - UCC 9-330.

(A) A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 1309.105 of the Revised Code; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(B) A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 1309.105 of the Revised Code in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(C) Except as otherwise provided in section 1309.327 of the Revised Code, a purchaser having priority in chattel paper under division (A) or (B) of this section also has priority in proceeds of the chattel paper to the extent that:

(1) Section 1309.322 of the Revised Code provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(D) Except as otherwise provided in division (A) of section 1309.331 of the Revised Code, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(E) For purposes of divisions (A) and (B) of this section, the holder of a purchase money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(F) For purposes of divisions (B) and (D) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

Effective Date: 07-01-2001



Section 1309.331 - Priority of rights of purchasers of instruments, documents, and securities under other chapters - priority of interests in financial assets and security entitlements under Chapter 1308 - UCC 9-331.

(A) This chapter does not limit the rights of a holder in due course of a negotiable instrument, as defined in section 1303.32 of the Revised Code, or a holder to whom a negotiable document of title has been duly negotiated under section 1307.501 of the Revised Code, or a protected purchaser of a security under section 1308.17 of the Revised Code. These holders or purchasers take priority over an earlier security interest, even though perfected, to the extent provided in Chapters 1303., 1307., and 1308. of the Revised Code.

(B) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Chapter 1308. of the Revised Code.

(C) Filing under this chapter does not constitute notice of a claim or defense to the holders, purchasers, or persons described in divisions (A) and (B) of this section.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.332 - Transfer of money - transfer of funds from deposit account - UCC 9-332.

(A) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(B) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Effective Date: 07-01-2001



Section 1309.333 - Priority of certain liens arising by operation of law - UCC 9-333.

(A) As used in this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) That secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) That is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person's possession of the goods.

(B) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

Effective Date: 07-01-2001



Section 1309.334 - Priority of security interests in fixtures and crops - UCC 9-334.

(A) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(B) This chapter does not prevent creation of an encumbrance upon fixtures pursuant to real property law.

(C) In cases not governed by divisions (D) to (H) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(D) Except as otherwise provided in division (H) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(E) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property, and the security interest:

(a) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(b) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods became fixtures, the security interest is perfected by any method permitted by this chapter, and the fixtures are readily removable:

(a) Factory or office machines;

(b) Equipment that is not primarily used or leased for use in the operation of the real property; or

(c) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(4) The security interest is:

(a) Created in a manufactured home in a manufactured home transaction; and

(b) Perfected pursuant to a section listed in division (A)(2) of section 1309.311 of the Revised Code.

(F) A security interest in fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(G) The priority of the security interest under division (F)(2) of this section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(H) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in divisions (E) and (F) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(I) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(J) Division (I) of this section prevails over any inconsistent statutes not specifically enumerated under division (D)(2) of section 1309.109 of the Revised Code and applicable by their terms.

Effective Date: 07-01-2001



Section 1309.335 - Accessions - UCC 9-335.

(A) A security interest may be created in an accession and continues in collateral that becomes an accession.

(B) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(C) Except as otherwise provided in division (D) of this section, the other provisions of sections 1309.301 to 1309.342 of the Revised Code determine the priority of a security interest in an accession.

(D) A security interest in an accession is subordinate to a security interest in the whole that is perfected by compliance with the requirements of a certificate of title statute under division (B) of section 1309.311 of the Revised Code.

(E) After default, subject to sections 1309.601 to 1309.628 of the Revised Code, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(F) A secured party that removes an accession from other goods under division (E) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Effective Date: 07-01-2001



Section 1309.336 - Commingled goods - UCC 9-336.

(A) As used in this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(B) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(C) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(D) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under division (C) of this section is perfected.

(E) Except as otherwise provided in division (F) of this section, the other provisions of sections 1309.301 to 1309.342 of the Revised Code determine the priority of a security interest that attaches to the product or mass under division (C) of this section.

(F) If more than one security interest attaches to the product or mass under division (C) of this section, the following rules determine priority:

(1) A security interest that is perfected under division (D) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under division (D) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

Effective Date: 07-01-2001



Section 1309.337 - Priority of security interests in goods covered by certificate of title - UCC 9-337.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(A) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(B) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under division (B) of section 1309.311 of the Revised Code, after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

Effective Date: 07-01-2001



Section 1309.338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information - UCC 9-338.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in division (B)(5) of section 1309.516 of the Revised Code that is incorrect at the time the financing statement is filed:

(A) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(B) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.339 - Priority subject to subordination - UCC 9-339.

Nothing in this chapter precludes subordination by agreement by any person entitled to priority.

Effective Date: 07-01-2001



Section 1309.340 - Effectiveness of right of recoupment or set-off against deposit account - UCC 9-340.

(A) Except as otherwise provided in division (C) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(B) Except as otherwise provided in division (C) of this section, the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(C) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account that is perfected by control under division (A)(3) of section 1309.104 of the Revised Code, if the set-off is based on a claim against the debtor.

Effective Date: 07-01-2001



Section 1309.341 - Bank's rights and duties with respect to deposit account - UCC 9-341.

Except as otherwise provided in division (C) of section 1309.340 of the Revised Code, and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(A) The creation, attachment, or perfection of a security interest in the deposit account;

(B) The bank's knowledge of the security interest; or

(C) The bank's receipt of instructions from the secured party.

Effective Date: 07-01-2001



Section 1309.342 - Bank's right to refuse to enter into or disclose existence of control agreement - UCC 9-342.

This chapter does not require a bank to enter into an agreement of the kind described in division (A)(2) of section 1309.104 of the Revised Code, even if its customer so requests or directs. A bank that has entered into an agreement of the kind described in division (A)(2) of that section is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

Effective Date: 07-01-2001



Section 1309.401 - Alienability of debtor's rights - UCC 9-401.

(A) Except as provided in division (B) of this section and sections 1309.406, 1309.407, 1309.408, and 1309.409 of the Revised Code, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(B) An agreement between the debtor and secured party that prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

Effective Date: 07-01-2001



Section 1309.402 - Secured party not obligated on contract of debtor or in tort - UCC 9-402.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

Effective Date: 07-01-2001



Section 1309.403 - Agreement not to assert defenses against assignee - UCC 9-403.

(A) As used in this section, "value" has the same meaning as in division (A) of section 1303.33 of the Revised Code.

(B) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under division (A) of section 1303.35 of the Revised Code.

(C) Division (B) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under division (B) of section 1303.34 of the Revised Code.

(D) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include the required statement:

(1) The record has the same effect as if the record included the required statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included the required statement.

(E) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(F) Except as otherwise provided in division (D) of this section, this section does not displace law other than this chapter that gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

Effective Date: 07-01-2001



Section 1309.404 - Rights acquired by assignee - claims and defenses against assignee - UCC 9-404.

(A) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to divisions (B) to (E) of this section, the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor that accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(B) Subject to division (C) of this section and except as provided in division (D) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under division (A) of this section only to reduce the amount the account debtor owes.

(C) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(D) In a consumer transaction, if a record evidences the account debtor's obligation, if law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and if the record does not include the required statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included the required statement.

(E) This section does not apply to an assignment of a health-care-insurance receivable.

Effective Date: 07-01-2001



Section 1309.405 - Modification of assigned contract - UCC 9-405.

(A) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This division is subject to divisions (B) to (D) of this section.

(B) Division (A) of this section applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance, and the account debtor has not received notification of the assignment under division (A) of section 1309.406 of the Revised Code.

(C) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(D) This section does not apply to an assignment of a health-care-insurance receivable.

Effective Date: 07-01-2001



Section 1309.406 - [Effective Until 7/1/2013] Discharge of account debtor - UCC 9-406.

(A) Subject to divisions (B) to (I) of this section, an account debtor on an account, chattel paper, or payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(B) Subject to division (H) of this section, notification under division (A) of this section is not effective:

(1) If the notification does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(a) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(b) A portion has been assigned to another assignee; or

(c) The account debtor knows that the assignment to that assignee is limited.

(C) Subject to division (H) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under division (A) of this section.

(D) Except as otherwise provided in division (E) of this section and sections 1309.407 and 1310.31 of the Revised Code, and subject to division (H) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(E) Division (D) of this section does not apply to the sale of a payment intangible or promissory note.

(F) Except as provided in sections 1309.407 and 1310.31 of the Revised Code and subject to divisions (H) and (I) of this section, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is not effective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(G) Subject to division (H) of this section, an account debtor may not waive or vary its option under division (B)(3) of this section.

(H) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(I) This section does not apply to an assignment of a health-care-insurance receivable.

(J) Divisions (D) and (F) of this section do not apply to:

(1) A claim or right to receive compensation for injuries or sickness as described in section 104(a)(1) or (2) of the Internal Revenue Code, as amended; or

(2) A claim or right to receive benefits under a special needs trust as described in the "Omnibus Budget Reconciliation Act of 1993," 107 Stat. 312, 42 U.S.C. 1396p(d)(4), as amended.

(K) Divisions (D), (F), and (J) of this section apply only to a security interest created on or after July 1, 2001. Nothing in this section shall supersede the provisions of sections 2323.58 to 2323.587 of the Revised Code. This section shall be interpreted consistently with sections 2323.58 to 2323.587 of the Revised Code.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.4062, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.406 - [Effective 7/1/2013] Discharge of account debtor - UCC 9-406.

(A) Subject to divisions (B) to (I) of this section, an account debtor on an account, chattel paper, or payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(B) Subject to division (H) of this section, notification under division (A) of this section is not effective:

(1) If the notification does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(a) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(b) A portion has been assigned to another assignee; or

(c) The account debtor knows that the assignment to that assignee is limited.

(C) Subject to division (H) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under division (A) of this section.

(D) Except as otherwise provided in division (E) of this section and sections 1309.407 and 1310.31 of the Revised Code, and subject to division (H) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(E) Division (D) of this section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under section 1309.610 of the Revised Code or an acceptance of collateral under section 1309.620 of the Revised Code.

(F) Except as provided in sections 1309.407 and 1310.31 of the Revised Code and subject to divisions (H) and (I) of this section, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is not effective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(G) Subject to division (H) of this section, an account debtor may not waive or vary its option under division (B)(3) of this section.

(H) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(I) This section does not apply to an assignment of a health-care-insurance receivable.

(J) Divisions (D) and (F) of this section do not apply to:

(1) A claim or right to receive compensation for injuries or sickness as described in section 104(a)(1) or (2) of the Internal Revenue Code, as amended; or

(2) A claim or right to receive benefits under a special needs trust as described in the "Omnibus Budget Reconciliation Act of 1993," 107 Stat. 312, 42 U.S.C. 1396p(d)(4), as amended.

(K) Divisions (D), (F), and (J) of this section apply only to a security interest created on or after July 1, 2001. Nothing in this section shall supersede the provisions of sections 2323.58 to 2323.587 of the Revised Code. This section shall be interpreted consistently with sections 2323.58 to 2323.587 of the Revised Code.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.4061, effective until 7/1/2013.



Section 1309.407 - Restriction on creation or enforcement of security interest in leasehold interest or in lessor's residual interest - UCC 9-407.

(A) Except as otherwise provided in division (B) of this section, a term in a lease agreement is not effective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(B) Except as otherwise provided in division (G) of section 1310.31 of the Revised Code, a term in a lease agreement described in division (A)(2) of this section is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(C) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the scope of division (D) of section 1310.31 of the Revised Code unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

Effective Date: 07-01-2001



Section 1309.408 - [Effective Until 7/1/2013] Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective - UCC 9-408.

(A) Except as otherwise provided in division (B) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is not effective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(B) Division (A) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(C) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is not effective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(D) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in division (C) of this section would be effective under law other than this chapter but is ineffective under division (A) or (C) of this section, the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(E) Divisions (A) and (C) of this section do not apply to:

(1) A claim or right to receive compensation for injuries or sickness as described in section 104(a)(1) or (2) of the Internal Revenue Code as amended; or

(2) A claim or right to receive benefits under a special needs trust as described in the "Omnibus Budget Reconciliation Act of 1993," 107 Stat. 312, 42 U.S.C. 1396p(d)(4), as amended.

(F) Divisions (A), (C), and (E) of this section apply only to a security interest created on or after July 1, 2001. Nothing in this section shall supersede the provisions of sections 2323.58 to 2323.587 of the Revised Code. This section shall be interpreted consistently with sections 2323.58 to 2323.587 of the Revised Code.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.4082, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.408 - [Effective 7/1/2013] Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective - UCC 9-408.

(A) Except as otherwise provided in division (B) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is not effective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(B) Division (A) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 1309.610 of the Revised Code or an acceptance of collateral under section 1309.620 of the Revised Code.

(C) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is not effective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(D) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in division (C) of this section would be effective under law other than this chapter but is ineffective under division (A) or (C) of this section, the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(E) Divisions (A) and (C) of this section do not apply to:

(1) A claim or right to receive compensation for injuries or sickness as described in section 104(a)(1) or (2) of the Internal Revenue Code as amended; or

(2) A claim or right to receive benefits under a special needs trust as described in the "Omnibus Budget Reconciliation Act of 1993," 107 Stat. 312, 42 U.S.C. 1396p(d)(4), as amended.

(F) Divisions (A), (C), and (E) of this section apply only to a security interest created on or after July 1, 2001. Nothing in this section shall supersede the provisions of sections 2323.58 to 2323.587 of the Revised Code. This section shall be interpreted consistently with sections 2323.58 to 2323.587 of the Revised Code.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.4081, effective until 7/1/2013.



Section 1309.409 - Restrictions on assignment of letter-of-credit rights ineffective - UCC 9-409.

(A) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit that prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is not effective to the extent that the term or rule or law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(B) To the extent that a term in a letter of credit is not effective under division (A) of this section but would be effective under law other than this chapter or under a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

Effective Date: 07-01-2001



Section 1309.501 - Filing office - UCC 9-501.

(A) Except as provided in division (B) of this section, if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(a) The collateral is as-extracted collateral or timber to be cut; or

(b) The financing statement is filed as a fixture filing, and the collateral is goods that are or are to become fixtures.

(2) The office of the secretary of state or any office duly authorized by the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures, and the financing statement is not filed as a fixture filing.

(B) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement that is or is to become fixtures.

Effective Date: 07-01-2001

Related Legislative Provision: See 129th General AssemblyFile No.94,SB 208, §6



Section 1309.502 - [Effective Until 7/1/2013] Contents of financing statement - record of mortgage as financing statement - time of filing financing statement - UCC 9-502.

(A) Subject to division (B) of this section, a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(B) Except as otherwise provided in division (B) of section 1309.501 of the Revised Code, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or that is filed as a fixture filing and covers goods that are or are to become fixtures, shall satisfy division (A) of this section and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the laws of this state if the description were contained in a record of the mortgage of the real property; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(C) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record, or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement contained in this section other than an indication that it is to be filed in the real property records; and

(4) The record is duly recorded.

(D) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5022, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.502 - [Effective 7/1/2013] Contents of financing statement - record of mortgage as financing statement - time of filing financing statement - UCC 9-502.

(A) Subject to division (B) of this section, a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(B) Except as otherwise provided in division (B) of section 1309.501 of the Revised Code, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or that is filed as a fixture filing and covers goods that are or are to become fixtures, shall satisfy division (A) of this section and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the laws of this state if the description were contained in a record of the mortgage of the real property; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(C) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record, or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement contained in this section , but:

(a) The record need not indicate that it is to be filed in the real property records; and

(b) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom division (A)(4) of section 1309.503 of the Revised Code applies; and

(4) The record is duly recorded.

(D) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5021, effective until 7/1/2013.



Section 1309.503 - [Effective Until 7/1/2013] Name of debtor and secured party - UCC 9-503.

(A) A financing statement sufficiently provides the name of the debtor:

(1) If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization that shows the debtor to have been organized;

(2) If the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3) If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(a) Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(b) Indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust.

(4) In other cases:

(a) If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(b) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

(B) A financing statement that provides the name of the debtor in accordance with division (A) of this section is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under division (A)(4)(b) of this section, names of partners, members, associates, or other persons comprising the debtor.

(C) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(D) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(E) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5032, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.503 - [Effective 7/1/2013] Name of debtor and secured party - UCC 9-503.

(A) A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in division (A)(3) of this section, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to division (F) of this section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(a) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust , the name specified ; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(b) In a separate part of the financing statement:

(i) If the name is provided in accordance with division (A)(3)(a)(i) of this section, indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with division (A)(3)(a)(ii) of this section, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates.

(4) Subject to division (G) of this section, if the debtor is an individual to whom this state has issued a driver's license or identification card that has not expired, only if the financing statement provides the name of the individual that is indicated on the driver's license or identification card;

(5) If the debtor is an individual to whom division (A)(4) of this section does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(a) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(b) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(B) A financing statement that provides the name of the debtor in accordance with division (A) of this section is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under division (A) (6)(b) of this section, names of partners, members, associates, or other persons comprising the debtor.

(C) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(D) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(E) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(F) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under division (A)(2) of this section.

(G) If this state has issued to an individual more than one driver's license or identification card of a kind described in division (A)(4) of this section, the one that was issued most recently is the one to which division (A)(4) of this section refers.

(H) As used in this section, "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization that purports to state, amend, or restate the settlor's name; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5031, effective until 7/1/2013.



Section 1309.504 - Indication of collateral - UCC 9-504.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(A) A description of the collateral pursuant to section 1309.108 of the Revised Code; or

(B) An indication that the financing statement covers all assets or all personal property.

Effective Date: 07-01-2001



Section 1309.505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions - UCC 9-505.

(A) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in division (A) of section 1309.311 of the Revised Code, using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller," or words of similar import, instead of the terms "secured party" and "debtor."

(B) Sections 1309.501 to 1309.527 of the Revised Code apply to the filing of a financing statement under division (A) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under division (B) of section 1309.311 of the Revised Code, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer that attaches to the collateral is perfected by the filing or compliance.

Effective Date: 07-01-2001



Section 1309.506 - Effect of errors or omissions - UCC 9-506.

(A) A financing statement that substantially satisfies the requirements of sections 1309.501 to 1309.527 of the Revised Code is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(B) Except as otherwise provided in division (C) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with division (A) of section 1309.503 of the Revised Code is seriously misleading.

(C) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with division (A) of section 1309.503 of the Revised Code, the name provided does not make the financing statement seriously misleading.

(D) For purposes of division (B) of section 1309.508 of the Revised Code, the "debtor's correct name" referred to in division (C) of this section means the correct name of the new debtor.

Effective Date: 07-01-2001



Section 1309.507 - [Effective Until 7/1/2013] Effect of certain events on effectiveness of financing statement - UCC 9-507.

(A) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(B) Except as otherwise provided in division (C) of this section and section 1309.508 of the Revised Code, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 1309.506 of the Revised Code.

(C) If a debtor so changes its name that a filed financing statement becomes seriously misleading under section 1309.506 of the Revised Code:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within four months after the change.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5072, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.507 - [Effective 7/1/2013] Effect of certain events on effectiveness of financing statement - UCC 9-507.

(A) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(B) Except as otherwise provided in division (C) of this section and section 1309.508 of the Revised Code, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 1309.506 of the Revised Code.

(C) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under division (A) of section 1309.503 of the Revised Code so that the financing statement becomes seriously misleading under section 1309.506 of the Revised Code:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5071, effective until 7/1/2013.



Section 1309.508 - Effectiveness of financing statement if new debtor becomes bound by security agreement - UCC 9-508.

(A) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(B) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under division (A) of this section to be seriously misleading under section 1309.506 of the Revised Code:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under division (D) of section 1309.203 of the Revised Code; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under division (D) of section 1309.203 of the Revised Code unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(C) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under division (A) of section 1309.507 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.509 - Persons entitled to file a record - UCC 9-509.

(A) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to division (B) or (C) of this section; or

(2) The person holds an agricultural lien that has become effective at the time of filing, and the financing statement covers only collateral in which the person holds an agricultural lien.

(B) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under division (A)(2) of section 1309.315 of the Revised Code, whether or not the security agreement expressly covers proceeds.

(C) By acquiring collateral in which a security interest or agricultural lien continues under division (A)(1) of section 1309.315 of the Revised Code, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under division (A)(2) of section 1309.315 of the Revised Code.

(D) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by division (A) or (C) of section 1309.513 of the Revised Code, the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(E) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under division (D) of this section.

Effective Date: 07-01-2001



Section 1309.510 - Effectiveness of filed record - UCC 9-510.

(A) A filed record is effective only to the extent that it was filed by a person who is permitted to file it under section 1309.509 of the Revised Code.

(B) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(C) A continuation statement that is not filed within the six-month period prescribed by division (D) of section 1309.515 of the Revised Code is not effective.

Effective Date: 07-01-2001



Section 1309.511 - Secured party of record - UCC 9-511.

(A) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under division (A) of section 1309.514 of the Revised Code, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(B) If an amendment of a financing statement that provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under division (B) of section 1309.514 of the Revised Code, the assignee named in the amendment is a secured party of record.

(C) A person remains a secured party of record until an amendment of the financing statement is filed that deletes the person as a secured party of record.

Effective Date: 07-01-2001



Section 1309.512 - Amendment of financing statement - UCC 9-512.

(A) Subject to section 1309.509 of the Revised Code, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to division (E) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) If the amendment relates to an initial financing statement filed in a filing office described in division (A)(1) of section 1309.501 of the Revised Code, provides the date and time that the initial financing statement was filed and the information specified in division (B) of section 1309.502 of the Revised Code.

(B) Except as otherwise provided in section 1309.515 of the Revised Code, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(C) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(D) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(E) An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

Effective Date: 07-01-2001



Section 1309.513 - Termination statement - UCC 9-513.

(A) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement, and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(B) To comply with division (A) of this section, a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(C) In cases not governed by division (A) of this section, within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that have been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(D) Except as provided in section 1309.510 of the Revised Code, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as provided in section 1309.510 of the Revised Code, for purposes of division (G) of section 1309.519, division (A) of section 1309.522, and division (C) of section 1309.523 of the Revised Code, the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

Effective Date: 07-01-2001



Section 1309.514 - Assignment of powers of secured party of record - UCC 9-514.

(A) Except as otherwise provided in division (C) of this section, an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(B) Except as provided in division (C) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement that:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(C) An assignment of record of a security interest in a fixture covered by a record of a mortgage that is effective as a financing statement filed as a fixture filing under division (C) of section 1309.502 of the Revised Code may be made only by an assignment of record of the mortgage in the manner provided by the laws of this state other than those contained in Chapters 1301. to 1305. and 1307. to 1310. of the Revised Code.

Effective Date: 07-01-2001



Section 1309.515 - [Effective Until 7/1/2013] Duration and effectiveness of financing statement - effect of lapsed financing statement - UCC 9-515.

(A) Except as otherwise provided in divisions (B), (E), (F), and (G) of this section, a filed financing statement is effective for a period of five years after the date of filing.

(B) Except as otherwise provided in divisions (E), (F), and (G) of this section, an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(C) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed pursuant to division (D) of this section. Upon lapse, a financing statement ceases to be effective, and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(D) A continuation statement may be filed only within six months before the expiration of the five-year period specified in division (A) or the thirty-year period specified in division (B) of this section, whichever is applicable.

(E) Except as provided in section 1309.510 of the Revised Code, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in division (C) of this section, unless, before the lapse, another continuation statement is filed pursuant to division (D) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(F) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(G) A record of a mortgage that is effective as a financing statement filed as a fixture filing under division (C) of section 1309.502 of the Revised Code remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5152, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.515 - [Effective 7/1/2013] Duration and effectiveness of financing statement - effect of lapsed financing statement - UCC 9-515.

(A) Except as otherwise provided in divisions (B), (E), (F), and (G) of this section, a filed financing statement is effective for a period of five years after the date of filing.

(B) Except as otherwise provided in divisions (E), (F), and (G) of this section, an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(C) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed pursuant to division (D) of this section. Upon lapse, a financing statement ceases to be effective, and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(D) A continuation statement may be filed only within six months before the expiration of the five-year period specified in division (A) or the thirty-year period specified in division (B) of this section, whichever is applicable.

(E) Except as provided in section 1309.510 of the Revised Code, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in division (C) of this section, unless, before the lapse, another continuation statement is filed pursuant to division (D) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(F) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(G) A record of a mortgage that is effective as a financing statement filed as a fixture filing under division (C) of section 1309.502 of the Revised Code remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5151, effective until 7/1/2013.



Section 1309.516 - [Effective Until 7/1/2013] What constitutes filing - effectiveness of filing - UCC 9-516.

(A) Except as provided in division (B) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(B) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(a) In the case of an initial financing statement, the record does not provide a name for the debtor;

(b) In the case of an amendment or correction statement, the record:

(i) Does not identify the initial financing statement as required by section 1309.512 or 1309.518 of the Revised Code, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under section 1309.515 of the Revised Code.

(c) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not provided previously in the financing statement to which the record relates, the record does not identify the debtor's last name; or

(d) In the case of a record filed in the filing office described in division (A)(1) of section 1309.501 of the Revised Code, the record does not provide a sufficient description of the real property to which it relates.

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor that was not provided previously in the financing statement to which the amendment relates, the record does not:

(a) Provide a mailing address for the debtor;

(b) Indicate whether the debtor is an individual or an organization; or

(c) If the financing statement indicates that the debtor is an organization, provide:

(i) A type of organization for the debtor; or

(ii) A jurisdiction of organization for the debtor.

(6) In the case of an assignment reflected in an initial financing statement under division (A) of section 1309.514 of the Revised Code or an amendment filed under division (B) of section 1309.514 of the Revised Code, the record does not provide a name and mailing address for the assignee.

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by division (D) of section 1309.515 of the Revised Code. or

(8) The secretary of state refuses to accept the record for filing or recording in compliance with division (A) of section 111.24 of the Revised Code.

(C) For purposes of division (B) of this section:

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 1309.512, 1309.514, or 1309.518 of the Revised Code, is an initial financing statement.

(D) A record that is communicated to the filing office with tender of the filing fee, but that the filing office refuses to accept for a reason other than one specified in division (B) of this section, is effective as a filed record except as against a purchaser of the collateral that gives value in reasonable reliance upon the absence of the record from the files.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5162, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.516 - [Effective 7/1/2013] What constitutes filing - effectiveness of filing - UCC 9-516.

(A) Except as provided in division (B) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(B) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(a) In the case of an initial financing statement, the record does not provide a name for the debtor;

(b) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by section 1309.512 or 1309.518 of the Revised Code, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under section 1309.515 of the Revised Code.

(c) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not provided previously in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(d) In the case of a record filed in the filing office described in division (A)(1) of section 1309.501 of the Revised Code, the record does not provide a sufficient description of the real property to which it relates.

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor that was not provided previously in the financing statement to which the amendment relates, the record does not:

(a) Provide a mailing address for the debtor; or

(b) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization

.

(6) In the case of an assignment reflected in an initial financing statement under division (A) of section 1309.514 of the Revised Code or an amendment filed under division (B) of section 1309.514 of the Revised Code, the record does not provide a name and mailing address for the assignee.

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by division (D) of section 1309.515 of the Revised Code ; or

(8) The secretary of state refuses to accept the record for filing or recording in compliance with division (A) of section 111.24 of the Revised Code.

(C) For purposes of division (B) of this section:

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 1309.512, 1309.514, or 1309.518 of the Revised Code, is an initial financing statement.

(D) A record that is communicated to the filing office with tender of the filing fee, but that the filing office refuses to accept for a reason other than one specified in division (B) of this section, is effective as a filed record except as against a purchaser of the collateral that gives value in reasonable reliance upon the absence of the record from the files.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5161, effective until 7/1/2013.



Section 1309.517 - Effect of indexing errors - UCC 9-517.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

Effective Date: 07-01-2001



Section 1309.518 - [Effective Until 7/1/2013] Claim concerning inaccurate or wrongfully filed record - UCC 9-518.

(A) A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(B) A correction statement must:

(1) Identify the record to which it relates by:

(a) The file number assigned to the initial financing statement to which the record relates; and

(b) If the correction statement relates to a record filed in a filing office described in division (A)(1) of section 1309.501 of the Revised Code, the date and time that the initial financing statement was filed and the information specified in division (B) of section 1309.502 of the Revised Code;

(2) Indicate that it is a correction statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(C) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5182, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.518 - [Effective 7/1/2013] Claim concerning inaccurate or wrongfully filed record - UCC 9-518.

(A) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(B) An information statement under division (A) of this section must:

(1) Identify the record to which it relates by:

(a) The file number assigned to the initial financing statement to which the record relates; and

(b) If the information statement relates to a record filed in a filing office described in division (A)(1) of section 1309.501 of the Revised Code, the date and time that the initial financing statement was filed and the information specified in division (B) of section 1309.502 of the Revised Code;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(C) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under division (D) of section 1309.509 of the Revised Code.

(D) An information statement under division (C) of this section must:

(1) Identify the record to which it relates by:

(a) The file number assigned to the initial financing statement to which the record relates; and

(b) If the information statement relates to a record filed in a filing office described in division (A)(1) of section 1309.501 of the Revised Code, the date and time that the initial financing statement was filed and the information specified in division (B) of section 1309.502 of the Revised Code;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under division (D) of section 1309.509 of the Revised Code.

(E) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.5181, effective until 7/1/2013.



Section 1309.519 - Numbering, maintaining, and indexing records - communicating information provided in records - UCC 9-519.

(A) For each record filed in a filing office, the filing office shall:

(1) Assign an unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with divisions (C), (D), and (E) of this section.

(B) A file number assigned after January 1, 2002, must include a digit that:

(1) Is mathematically derived from or related to the other digits of the file number; and

(2) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(C) Except as provided in divisions (D) and (E) of this section, the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor that previously was not provided in the financing statement to which the record relates also according to the name that previously was not provided.

(D) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the laws of this state provide for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee under the mortgage, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(E) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under division (A) of section 1309.514 of the Revised Code or an amendment filed under division (B) of that section:

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(F) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(a) If the filing office is described in division (A)(1) of section 1309.501 of the Revised Code, by the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed;

(b) If the filing office is described in division (A)(2) of section 1309.501 of the Revised Code, by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(G) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 1309.515 of the Revised Code with respect to all secured parties of record.

(H) The filing office shall perform the acts required by divisions (A) to (E) of this section at the time and in the manner prescribed by the filing-office rule.

Effective Date: 07-01-2001



Section 1309.520 - Acceptance and refusal to accept record - UCC 9-520.

(A) A filing office shall refuse to accept a record for filing for a reason specified in division (B) of section 1309.516 of the Revised Code and may refuse to accept a record for filing only for a reason specified in that division. However, the secretary of state's office shall redact social security and employer identification numbers from filings posted on its web site.

(B) If a filing office refuses to accept a record for filing, it shall communicate to the person who presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by the applicable filing-office rule but, in the case of a filing office described in division (A)(2) of section 1309.501 of the Revised Code, in no event more than two business days after the filing office receives the record.

(C) A filed financing statement that satisfies divisions (A) and (B) of section 1309.502 of the Revised Code is effective, even if the filing office is required to refuse to accept it for filing under division (A) of this section. However, section 1309.338 of the Revised Code applies to a filed financing statement that provides information described in division (B)(5) of section 1309.516 of the Revised Code that is incorrect at the time the financing statement is filed.

(D) If a record communicated to a filing office provides information that relates to more than one debtor, sections 1309.501 to 1309.527 of the Revised Code apply as to each debtor separately.

Effective Date: 07-01-2001; 03-30-2006



Section 1309.521 - [Effective Until 7/1/2013] Uniform form of written financing statement and amendment - UCC 9-521.

(A) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason prescribed in division (B) of section 1309.516 of the Revised Code:

UCC FINANCING STATEMENT

Follow instructions (front and back) carefully.

A. Name and phone of contact at filer (optional)

.................................................................

B. Send acknowledgment to: (name and address)

..................................

..................................

..................................

The above space is for filing office use only.

1. DEBTOR'S EXACT FULL LEGAL NAME

(Insert only one debtor name [1a or 1b]. Do not abbreviate or combine names.)

1a. Organization's name .........................................or

1b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

1c. Mailing address .............................................

City .......... State ....... Postal code ...... Country ........

1d. Tax ID Number: SSN or EIN ...................................

Additional information regarding organization debtor

1e1d. Type of organization ........................................

1f1e. Jurisdiction of organization ................................

2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME

(Insert only one debtor name [2a or 2b]. Do not abbreviate or combine names.)

2a. Organization's name .........................................or

2b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

2c. Mailing address .............................................

City .......... State ....... Postal code ...... Country ........

2d. Tax ID Number: SSN or EIN ...................................

Additional information regarding organization debtor

2e2d. Type of organization ........................................

2f2e. Jurisdiction of organization ................................

3. SECURED PARTY'S NAME (or name of total assignee of assignor

S/P). Insert only one secured party name (3a or 3b).

3a. Organization's name .........................................or

3b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

3c. Mailing address .............................................

City .......... State ....... Postal code ...... Country ........

4. This FINANCING STATEMENT covers the following collateral:

.................................................................

.................................................................

.................................................................

.................................................................

5. ALTERNATIVE DESIGNATION (if applicable):

[ ] Lessee/lessor [ ] Consignee/consignor [ ] Bailee/bailor

[ ] Seller/buyer [ ] Ag. lien [ ] Non-UCC filing

6. [ ] This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS. Attach addendum .......... [if applicable].

7. Check to REQUEST SEARCH REPORT(S) on debtor(s)

[ADDITIONAL FEE] .......... [optional]

[ ] All debtors [ ] Debtor 1 [ ] Debtor 2

8. OPTIONAL FILER REFERENCE DATA

.................................................................

.................................................................

UCC FINANCING STATEMENT ADDENDUM

Follow instructions (front and back) carefully.

9. NAME OF FIRST DEBTOR (1a OR 1b) ON RELATED FINANCING STATEMENT

9a. Organization's name .........................................or

9b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

10. MISCELLANEOUS

..................................

..................................

..................................

The above space is for filing office use only.

11. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME

(Insert only one name [11a or 11b]. Do not abbreviate or combine names.)

11a. Organization's name ........................................or

11b. Individual's last name ............. First name ............

Middle name ........................... Suffix ..................

11c. Mailing address ............................................

City .......... State ....... Postal code ...... Country ........

11d. Tax ID Number: SSN or EIN ..................................

Additional information regarding organization debtor

11e11d. Type of organization .......................................

11f11e. Jurisdiction of organization ...............................

12. [ ] ADDITIONAL SECURED PARTY'S or [ ] ASSIGNOR S/P'S NAME

(Insert only one name [12a or 12b].)

12a. Organization's name ........................................or

12b. Individual's last name ............. First name ............

Middle name ........................... Suffix ..................

12c. Mailing address ............................................

City .......... State ....... Postal code ...... Country ........

13. This FINANCING STATEMENT covers [ ] timber to be cut or [ ] as-extracted collateral, or is filed as a [ ] fixture filing.

14. DESCRIPTION OF REAL ESTATE:

.................................................................

.................................................................

.................................................................

.................................................................

15. Name and address of a RECORD OWNER of above-described real estate (if debtor does not have a record interest):

.................................................................

.................................................................

.................................................................

16. Additional collateral description:

.................................................................

.................................................................

.................................................................

.................................................................

17. Check only if applicable and check only one box.

Debtor is a [ ] Trust or [ ] Trustee acting with respect to property held in trust or [ ] Decedent's estate

18. Check only if applicable and check only one box.

[ ] Debtor is a transmitting utility

[ ] Filed in connection with a manufactured-home transaction - effective 30 years

[ ] Filed in connection with a public-finance transaction - effective 30 years

(B) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason prescribed in division (B) of section 1309.516 of the Revised Code:

UCC FINANCING STATEMENT AMENDMENT

Follow instructions (front and back) carefully.

A. Name and phone of contact at filer (optional)

................................................................

B. Send acknowledgment to: (name and address)

..................................

..................................

..................................

The above space is for filing office use only.

1a. INITIAL FINANCING STATEMENT FILE NUMBER ....................

1b. [ ] This financing statement amendment is to be filed [for record] (or recorded) in the real estate records.

2. [ ] TERMINATION: Effectiveness of the financing statement identified above is terminated with respect to security interest(s) of the secured party authorizing this termination statement.

3. [ ] CONTINUATION: Effectiveness of the financing statement identified above with respect to security interest(s) of the secured party authorizing this continuation statement is continued for the additional period provided by applicable law.

4. [ ] ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and address of assignee in item 7c; and also give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This amendment affects [ ] Debtor or [ ] Secured Party of record. Check only one of these two boxes.

Also check one of the following three boxes and provide appropriate information in items 6 and/or 7.

[ ] CHANGE name and/or address. Give current record name in item 6a or 6b; also give new name (if name change) in item 7a or 7b and/or new address (if address change) in item 7c.

[ ] DELETE name. Give record name to be deleted in item 6a or 6b.

[ ] ADD name. Complete item 7a or 7b, and also item 7c; also complete items 7d-7g (if applicable).

6. CURRENT RECORD INFORMATION:

6a. Organization's name .........................................or

6b. Individual's last name .................. First name ........

Middle name ................................. Suffix ............

7. CHANGED (NEW) OR ADDED INFORMATION:

7a. Organization's name .........................................or

7b. Individual's last name .................. First name ........

Middle name ................................. Suffix ............

7c. Mailing address .............................................

City ........ State ....... Postal code ....... Country .........

7d. Tax ID Number: SSN or EIN ...................................

Additional information regarding organization debtor

7e7d. Type of organization ........................................

7f7e. Jurisdiction of organization ................................

8. AMENDMENT (COLLATERAL CHANGE). Check only one box.

Describe collateral [ ] deleted or [ ] added, or give entire [ ] restated collateral description, or describe collateral [ ] assigned.

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT

(name of assignor, if this is an assignment). If this is an amendment authorized by a debtor that adds collateral or adds the authorizing debtor, or if this is a termination authorized by a debtor, check here [ ] and enter name of debtor authorizing this amendment.

9a. Organization's name .........................................or

9b. Individual's last name ................ First name ..........

Middle name ............................... Suffix ..............

10. OPTIONAL FILER REFERENCE DATA

11. INITIAL FINANCING STATEMENT FILE NUMBER (same as item 1a on amendment form) .............................................

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT (same as item 9 on amendment form)

12a. Organization's name

.................................or

12b. Individual's last name

.................................

First name ......................

Middle name .......... Suffix ...

The above space is for filing office use only.

13. Use this space for additional information.

.................................................................

.................................................................

.................................................................

.................................................................

.................................................................

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

Follow instructions (front and back) carefully.

...................................................................

...................................................................

...................................................................

...................................................................

Effective Date: 07-01-2001; 03-30-2006

This section is set out twice. See also §1309.5212, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.521 - [Effective 7/1/2013] Uniform form of written financing statement and amendment - UCC 9-521.

(A) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason prescribed in division (B) of section 1309.516 of the Revised Code:

UCC FINANCING STATEMENT Follow instructions (front and back) carefully.

A. Name and phone of contact at filer (optional)

.................................................................

B. Send acknowledgment to: (name and address)

..................................

..................................

..................................

The above space is for filing office use only.

1. DEBTOR'S EXACT FULL LEGAL NAME

(Insert only one debtor name [1a or 1b]. Do not abbreviate or

combine names. If completing 1b, insert the debtor's name exactly as it appears on the debtor's current driver's license or identification card issued by this state, if one exists.)

1a. Organization's name .........................................

or

1b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

1c. Mailing address .............................................

City .......... State ....... Postal code ...... Country ........

Additional information regarding organization debtor

1d. Type of organization ........................................

1e. Jurisdiction of organization ................................

2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME

(Insert only one debtor name [2a or 2b]. Do not abbreviate or

combine names. If completing 2b, insert the debtor's name exactly as it appears on the debtor's current driver's license or identification card issued by this state, if one exists.)

2a. Organization's name .........................................

or

2b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

2c. Mailing address .............................................

City .......... State ....... Postal code ...... Country ........

Additional information regarding organization debtor

2d. Type of organization ........................................

2e. Jurisdiction of organization ................................

3. SECURED PARTY'S NAME (or name of total assignee of assignor

S/P). Insert only one secured party name (3a or 3b).

3a. Organization's name .........................................

or

3b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

3c. Mailing address .............................................

City .......... State ....... Postal code ...... Country ........

4. This FINANCING STATEMENT covers the following collateral:

.................................................................

.................................................................

.................................................................

.................................................................

5. ALTERNATIVE DESIGNATION (if applicable):

[ ] Lessee/lessor [ ] Consignee/consignor [ ] Bailee/bailor

[ ] Seller/buyer [ ] Ag. lien [ ] Non-UCC filing

6. [ ] This FINANCING STATEMENT is to be filed [for record] (or

recorded) in the REAL ESTATE RECORDS. Attach addendum ..........

[if applicable].

7. Check to REQUEST SEARCH REPORT(S) on debtor(s)

[ADDITIONAL FEE] .......... [optional]

[ ] All debtors [ ] Debtor 1 [ ] Debtor 2

8. OPTIONAL FILER REFERENCE DATA

.................................................................

.................................................................

UCC FINANCING STATEMENT ADDENDUM

Follow instructions (front and back) carefully.

9. NAME OF FIRST DEBTOR (1a OR 1b) ON RELATED FINANCING STATEMENT

9a. Organization's name .........................................

or

9b. Individual's last name ............. First name .............

Middle name ........................... Suffix ..................

10. MISCELLANEOUS

..................................

..................................

..................................

The above space is for filing office use only.

11. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME

(Insert only one name [11a or 11b]. Do not abbreviate or combine

names. If completing 11b, insert the debtor's name exactly as it appears on the debtor's current driver's license or identification card issued by this state, if one exists.)

11a. Organization's name ........................................

or

11b. Individual's last name ............. First name ............

Middle name ........................... Suffix ..................

11c. Mailing address ............................................

City .......... State ....... Postal code ...... Country ........

Additional information regarding organization debtor

11d. Type of organization .......................................

11e. Jurisdiction of organization ...............................

12. [ ] ADDITIONAL SECURED PARTY'S or [ ] ASSIGNOR S/P'S NAME

(Insert only one name [12a or 12b].)

12a. Organization's name ........................................

or

12b. Individual's last name ............. First name ............

Middle name ........................... Suffix ..................

12c. Mailing address ............................................

City .......... State ....... Postal code ...... Country ........

13. This FINANCING STATEMENT covers [ ] timber to be cut or

[ ] as-extracted collateral, or is filed as a [ ] fixture filing.

14. DESCRIPTION OF REAL ESTATE:

.................................................................

.................................................................

.................................................................

.................................................................

15. Name and address of a RECORD OWNER of above-described real

estate (if debtor does not have a record interest):

.................................................................

.................................................................

.................................................................

16. Additional collateral description:

.................................................................

.................................................................

.................................................................

.................................................................

17. Check only if applicable and check only one box.

Debtor is a [ ] Trust or [ ] Trustee acting with respect to

property held in trust or [ ] Decedent's estate

18. Check only if applicable and check only one box.

[ ]

Debtor is a transmitting utility

[ ]

Filed in connection with a manufactured-home transaction -

effective 30 years

[ ]

Filed in connection with a public-finance transaction -

effective 30 years

(B) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason prescribed in division (B) of section 1309.516 of the Revised Code:

UCC FINANCING STATEMENT AMENDMENT

Follow instructions (front and back) carefully.

A. Name and phone of contact at filer (optional)

................................................................

B. Send acknowledgment to: (name and address)

..................................

..................................

..................................

The above space is for filing office use only.

1a. INITIAL FINANCING STATEMENT FILE NUMBER ....................

1b. [ ] This financing statement amendment is to be filed [for

record] (or recorded) in the real estate records.

2. [ ] TERMINATION: Effectiveness of the financing statement identified above is terminated with respect to security interest(s) of the secured party authorizing this termination statement.

3. [ ] CONTINUATION: Effectiveness of the financing statement identified above with respect to security interest(s) of the secured party authorizing this continuation statement is continued for the additional period provided by applicable law.

4. [ ] ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and address of assignee in item 7c; and also give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This amendment affects [ ] Debtor

or [ ] Secured Party of record. Check only one of these two boxes.

Also check one of the following three boxes and provide appropriate information in items 6 and/or 7.

[ ]

CHANGE name and/or address. Give current record name in item 6a or 6b; also give new name (if name change) in item 7a or 7b and/or new address (if address change) in item 7c.

[ ]

DELETE name. Give record name to be deleted in item 6a or 6b.

[ ]

ADD name. Complete item 7a or 7b, and also item 7c; also complete items 7d-7g (if applicable).

6. CURRENT RECORD INFORMATION:

6a. Organization's name .........................................

or

6b. Individual's last name .................. First name ........

Middle name ................................. Suffix ............

7. CHANGED (NEW) OR ADDED INFORMATION:

(If completing 7b and the amendment affects a debtor, insert the debtor's name exactly as it appears on the debtor's current driver's license or identification card issued by this state, if one exists.)

7a. Organization's name .........................................

or

7b. Individual's last name .................. First name ........

Middle name ................................. Suffix ............

7c. Mailing address .............................................

City ........ State ....... Postal code ....... Country .........

Additional information regarding organization debtor

7d. Type of organization ........................................

7e. Jurisdiction of organization ................................

8. AMENDMENT (COLLATERAL CHANGE). Check only one box.

Describe collateral [ ] deleted or [ ] added, or give entire

[ ] restated collateral description, or describe collateral

[ ] assigned.

.................................................................

.................................................................

.................................................................

.................................................................

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT

(name of assignor, if this is an assignment). If this is an

amendment authorized by a debtor that adds collateral or adds

the authorizing debtor, or if this is a termination authorized

by a debtor, check here [ ] and enter name of debtor

authorizing this amendment.

9a. Organization's name .........................................

or

9b. Individual's last name ................ First name ..........

Middle name ............................... Suffix ..............

10. OPTIONAL FILER REFERENCE DATA

.................................................................

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

Follow instructions (front and back) carefully.

11. INITIAL FINANCING STATEMENT FILE NUMBER (same as item 1a

on amendment form) .............................................

12. NAME OF PARTY AUTHORIZING

THIS AMENDMENT (same as item 9

on amendment form)

12a. Organization's name

.................................

or

12b. Individual's last name

.................................

First name ......................

Middle name .......... Suffix ...

The above space is for filing office use only.

13. Use this space for additional information.

...................................................................

...................................................................

...................................................................

...................................................................

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001; 03-30-2006

This section is set out twice. See also §1309.5211, effective until 7/1/2013.



Section 1309.522 - Maintenance and destruction of records - UCC 9-522.

(A) The filing office shall maintain a record of the information provided in a filed financing statement for not less than one year after the effectiveness of the financing statement has lapsed under section 1309.515 of the Revised Code with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) If the record was filed in the filing office described in division (A)(1) of section 1309.501 of the Revised Code, by using the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed; or

(2) If the record was filed in the filing office described in division (A)(2) of section 1309.501 of the Revised Code, by using the file number assigned to the initial financing statement to which the record relates.

(B) Except as otherwise provided in Chapter 149. of the Revised Code or any other provision of the Revised Code governing disposition of public records, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement that complies with division (A) of this section.

Effective Date: 07-01-2001



Section 1309.523 - Information from filing office - sale or license of records - UCC 9-523.

(A) If a person who files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to division (A)(1) of section 1309.519 of the Revised Code and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office instead may:

(1) Note upon the copy the number assigned to the record pursuant to division (A)(1) of section 1309.519 of the Revised Code and the date and time of the filing of the record; and

(2) Send the copy to the person.

(B) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to division (A)(1) of section 1309.519 of the Revised Code; and

(3) The date and time of the filing of the record.

(C) The filing office shall communicate or otherwise make available in a record all of the following information to any person who requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(a) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(b) Has not lapsed under section 1309.515 of the Revised Code with respect to all secured parties of record; and

(c) If the request so states, has lapsed under section 1309.515 of the Revised Code and a record of which is maintained by the filing office under division (A) of section 1309.522 of the Revised Code;

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement.

(D) In complying with its duty under division (C) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(E) The filing office shall perform the acts required by divisions (A) to (D) of this section at the time and in the manner prescribed by the filing-office rule but not later than two business days after the filing office receives the request.

(F)

(1) At least weekly, the filing office shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under sections 1309.501 to 1309.527 of the Revised Code, in a medium determined by the secretary of state.

(2) The secretary of state may adopt rules pursuant to Chapter 119. of the Revised Code to reasonably limit the number of bulk commercial special extraction requests made by a person for the same records or for updated records during a calendar year. The rules may include provisions for charges to be made for bulk commercial special extraction requests for the actual cost of the secretary of state, plus special extraction costs, plus ten per cent. The secretary of state may charge for expenses for redacting information, the release of which is prohibited by law.

(3) As used in division (F)(2) of this section:

(a) "Actual cost" means the cost of depleted supplies, records storage media costs, actual mailing and alternative delivery costs, or other transmitting costs, and any direct equipment operating and maintenance costs, including actual costs paid to private contractors for copying services.

(b) "Bulk commercial special extraction request" means a request for copies of a record for information in a format other than the format already available, or information that cannot be extracted without examination of all items in a records series, class of records, or data base by a person who intends to use or forward the copies for surveys, marketing, solicitation, or resale for commercial purposes. "Bulk commercial special extraction request" does not include a request by a person who gives assurance to the secretary of state that the person making the request does not intend to use or forward the requested copies for surveys, marketing, solicitation, or resale for commercial purposes.

(c) "Commercial" means profit-seeking production, buying, or selling of any good, service, or other product.

(d) "Special extraction costs" means the cost of the time spent by the lowest paid employee competent to perform the task, the actual amount paid to outside private contractors employed by the secretary of state, or the actual cost incurred to create computer programs to make the special extraction. "Special extraction costs" include any charges paid to a public agency for computer or records services.

(4) For purposes of divisions (F)(2) and (3) of this section, "commercial surveys, marketing, solicitation, or resale" shall be narrowly construed and does not include reporting or gathering news, reporting or gathering information to assist citizen oversight or understanding of the operation or activities of government, or nonprofit educational research.

Effective Date: 07-01-2001



Section 1309.524 - Delay by filing office - UCC 9-524.

Delay by the filing office beyond a time limit prescribed by sections 1309.501 to 1309.527 of the Revised Code is excused if:

(A) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(B) The filing office exercises reasonable diligence under the circumstances.

Effective Date: 07-01-2001



Section 1309.525 - Fees - UCC 9-525.

(A) Except as provided in division (C) of this section, the fee for filing and indexing a record under sections 1309.501 to 1309.527 of the Revised Code is twelve dollars.

(B) The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor is:

(1) Twenty dollars if the request is communicated in writing, and

(2) Twenty dollars if the request is communicated by another medium authorized by the filing office rule.

However, the fee otherwise required under division (B) of this section is five dollars if the request is limited to communicating only whether there is on file any financing statement naming a particular debtor and the name of the secured party or record relating thereto. Division (B) of this section does not require that a fee be charged for remote access searching of the filing office data base.

(C) This section does not require a fee with respect to a record of a mortgage that is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under division (C) of section 1309.502 of the Revised Code. However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(D) Any person may request from the secretary of state a copy of any financing statement naming a particular debtor, owner, or lessee, and of any statement of assignment of the financing agreement, that is on file with the secretary of state. The request shall be made in writing to the secretary of state, and the secretary of state shall charge and collect a fee of five dollars for each copy requested.

Effective Date: 09-05-2001



Section 1309.526 - Filing-office rules - UCC 9-526.

(A) The secretary of state shall adopt rules to implement this chapter. The filing-office rules shall be:

(1) Consistent with this chapter; and

(2) Adopted in accordance with Chapter 119. of the Revised Code.

(B) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially sections 1309.501 to 1309.527 of the Revised Code, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially those sections, the secretary of state, so far as is consistent with the purposes, policies, and provisions of this chapter, shall do all of the following in adopting, amending, and repealing filing-office rules:

(1) Consult with filing offices in other jurisdictions that enact substantially sections 1309.501 to 1309.527 of the Revised Code;

(2) Consult the most recent version of the model rules promulgated by the international association of corporate administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially sections 1309.501 to 1309.527 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.527 - Duty to report - UCC 9-527.

The secretary of state shall report by December 31 in each even-numbered year to the general assembly on the operation of the filing office. The report shall contain a statement of the extent to which:

(A) The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially sections 1309.501 to 1309.527 of the Revised Code and the reasons for these variations; and

(B) The filing-office rules are not in harmony with the most recent version of the model rules promulgated by the international association of corporate administrators, or any successor organization, and the reasons for these variations.

Effective Date: 07-01-2001



Section 1309.528 - Corporate and uniform commercial code filing fund - UCC 9-528.

All fees collected by the secretary of state for filings under Title XIII or XVII of the Revised Code shall be deposited into the state treasury to the credit of the corporate and uniform commercial code filing fund, which is hereby created. All moneys credited to the fund shall be used for the purpose of paying for the operations of the office of the secretary of state and for the purpose of paying for expenses relating to the processing of filings under Title XIII or XVII of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 12-13-2001



Section 1309.529 - Distributions of fees to county recorders - UCC 9-529.

(A) The secretary of state shall distribute to the county recorders of the counties of this state an amount equal to the fees collected by the secretary of state for filing and indexing financing statements communicated to the office of the secretary of state in writing under division (A) of section 1309.525 of the Revised Code, to the extent that the general assembly appropriates money for that purpose, multiplied by the following percentages:

(1) For the period of July 1, 2001, to June 30, 2002, that amount multiplied by fifty per cent.

(2) For the period of July 1, 2002, to June 30, 2003, that amount multiplied by forty per cent.

(3) For the period of July 1, 2003, to June 30, 2004, that amount multiplied by thirty per cent.

(4) For the period of July 1, 2004, to June 30, 2005, that amount multiplied by twenty per cent.

(5) For the period of July 1, 2005, to June 30, 2006, that amount multiplied by ten per cent.

(B) The secretary of state shall make distributions to the county recorders pursuant to division (A) of this section so that the county recorder of each county receives a share of the aggregate amount so distributed equal to, as nearly as may be, the percentage that the fees collected by that county recorder under sections 1309.38 to 1309.431 of the Revised Code for calendar year 1998 bore to the total of the fees collected by the county recorders of all counties under those sections for that calendar year. The percentage allocations among the county recorders of the counties shall be based upon the fee collection information for calendar year 1998 for each county provided to the secretary of state on or before October 31, 2001, by the association of county recorders of this state. The secretary of state may distribute those amounts from time to time as the secretary of state so determines but no less frequently than annually, and in any case shall commence those distributions not later than September 30, 2002.

Effective Date: 07-01-2001

Related Legislative Provision: See 129th General AssemblyFile No.94,SB 208, §6



Section 1309.601 - Rights after default - judicial enforcement - consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes - UCC 9-601.

(A) After default, a secured party has the rights provided in sections 1309.601 to 1309.628 of the Revised Code and, except as otherwise provided in section 1309.602 of the Revised Code, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, proceed either as to the documents or as to the goods they cover.

(B) A secured party in possession of collateral or control of collateral under section 1307.106, 1309.104, 1309.105, 1309.106, or 1309.107 of the Revised Code has the rights and duties provided in section 1309.207 of the Revised Code.

(C) The rights under divisions (A) and (B) of this section are cumulative and may be exercised simultaneously.

(D) Except as otherwise provided in division (G) of this section and section 1309.605 of the Revised Code, after default, a debtor and an obligor have the rights provided in sections 1309.601 to 1309.628 of the Revised Code and by agreement of the parties.

(E) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(F) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and after the sale may hold the collateral free of any other requirements of this chapter.

(G) Except as provided in division (C) of section 1309.607 of the Revised Code, sections 1309.601 to 1309.628 of the Revised Code do not impose any duties upon a secured party who is a consignor or a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1309.602 - Waiver and variance of rights and duties - UCC 9-602.

Except as otherwise provided in section 1309.624 of the Revised Code, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the following provisions of the Revised Code;

(A) Division (B)(4)(c) of section 1309.207 of the Revised Code, which relates to the use and operation of the collateral by the secured party;

(B) Section 1309.210 of the Revised Code, which relates to requests for an accounting and requests concerning a list of collateral and statement of account;

(C) Division (C) of section 1309.607 of the Revised Code, which relates to the collection and enforcement of collateral;

(D) Division (A) of section 1309.608 and division (C) of section 1309.615 of the Revised Code to the extent that they relate to the application or payment of noncash proceeds of collection, enforcement, or disposition;

(E) Division (A) of section 1309.608 and division (D) of section 1309.615 of the Revised Code to the extent that they require accounting for or payment of surplus proceeds of collateral;

(F) Section 1309.609 of the Revised Code to the extent that it imposes upon a secured party who takes possession of collateral without judicial process the duty to do so without breach of the peace;

(G) Division (B) of section 1309.610 and sections 1309.611, 1309.613, and 1309.614 of the Revised Code, which relate to the disposition of collateral;

(H) Division (F) of section 1309.615, which relates to the calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(I) Section 1309.616 of the Revised Code, which relates to the explanation of the calculation of a surplus or deficiency;

(J) Sections 1309.620, 1309.621, and 1309.622 of the Revised Code, which relate to the acceptance of collateral in satisfaction of obligation;

(K) Section 1309.623 of the Revised Code, which relates to redemption of collateral;

(L) Section 1309.624 of the Revised Code, which relates to permissible waivers; and

(M) Sections 1309.625 and 1309.626 of the Revised Code, which relate to the secured party's liability for failure to comply with this chapter.

Effective Date: 07-01-2001



Section 1309.603 - Agreement on standards concerning rights and duties - UCC 9-603.

(A) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under section 1309.602 of the Revised Code if the standards are not manifestly unreasonable.

(B) Division (A) of this section does not apply to the duty imposed under section 1309.609 of the Revised Code to refrain from breaching the peace.

Effective Date: 07-01-2001



Section 1309.604 - Procedure if security agreement covers real property or fixtures - UCC 9-604.

(A) If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under sections 1309.601 to 1309.628 of the Revised Code as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property, in accordance with the rights with respect to the real property, in which case the other provisions of sections 1309.601 to 1309.628 of the Revised Code do not apply.

(B) Subject to division (C) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under sections 1309.601 to 1309.628 of the Revised Code; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of sections 1309.601 to 1309.628 of the Revised Code do not apply.

(C) Subject to the other provisions of sections 1309.601 to 1309.628 of the Revised Code, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(D) A secured party who removes collateral shall reimburse promptly any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Effective Date: 07-01-2001



Section 1309.605 - Unknown debtor or secondary obligor - UCC 9-605.

A secured party does not owe a duty based on its status as secured party:

(A) To a person who is a debtor or obligor, unless the secured party knows:

(1) That the person is a debtor or obligor;

(2) The identity of the person; and

(3) How to communicate with the person; or

(B) To a secured party or lienholder who has filed a financing statement against a person, unless the secured party knows:

(1) That the person is a debtor; and

(2) The identity of the person.

Effective Date: 07-01-2001



Section 1309.606 - Time for default for agricultural lien - UCC 9-606.

For purposes of sections 1309.601 to 1309.628 of the Revised Code, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

Effective Date: 07-01-2001



Section 1309.607 - [Effective Until 7/1/2013] Collection and enforcement by secured party - UCC 9-607.

(A) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under section 1309.315 of the Revised Code;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under division (A)(1) of section 1309.104 of the Revised Code, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under division (A)(2) or (3) of section 1309.104 of the Revised Code, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(B) If necessary to enable a secured party to exercise the right of a debtor to enforce a mortgage nonjudicially under division (A)(3) of this section, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(a) A default has occurred; and

(b) The secured party is entitled to enforce the mortgage nonjudicially.

(C) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(D) A secured party may deduct from the collections made pursuant to division (C) of this section reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(E) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.6072, as amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.



Section 1309.607 - [Effective 7/1/2013] Collection and enforcement by secured party - UCC 9-607.

(A) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under section 1309.315 of the Revised Code;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under division (A)(1) of section 1309.104 of the Revised Code, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under division (A)(2) or (3) of section 1309.104 of the Revised Code, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(B) If necessary to enable a secured party to exercise the right of a debtor to enforce a mortgage nonjudicially under division (A)(3) of this section, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(a) A default has occurred with respect to the obligation secured by the mortgage; and

(b) The secured party is entitled to enforce the mortgage nonjudicially.

(C) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(D) A secured party may deduct from the collections made pursuant to division (C) of this section reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(E) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

Amended by 129th General AssemblyFile No.94,SB 208, §1, eff. 7/1/2013.

Effective Date: 07-01-2001

This section is set out twice. See also §1309.6071, effective until 7/1/2013.



Section 1309.608 - Application of proceeds of collection or enforcement - liability for deficiency and right to surplus - UCC 9-608.

(A) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 1309.607 of the Revised Code in the following order:

(a) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(b) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(c) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party is not required to comply with the holder's demand made under division (A)(1)(c) of this section.

(3) A secured party is not required to apply or pay over for application noncash proceeds of collection and enforcement under section 1309.607 of the Revised Code unless the failure to do so would be commercially unreasonable. A secured party who applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(B) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

Effective Date: 07-01-2001



Section 1309.609 - Secured party's right to take possession after default - UCC 9-609.

(A) After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 1309.610 of the Revised Code.

(B) A secured party may act under division (A) of this section:

(1) Pursuant to judicial process; or

(2) Without judicial process if it acts without breach of the peace.

(C) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place that is designated by the secured party and that is reasonably convenient to both parties.

Effective Date: 07-01-2001



Section 1309.610 - Disposition of collateral after default - UCC 9-610.

(A) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(B) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, at any time and place, and on any terms.

(C) A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition, but only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(D) A contract for a sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like that by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(E) A secured party may disclaim or modify warranties under division (D) of this section:

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(F) A record is sufficient to disclaim warranties under division (E) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

Effective Date: 07-01-2001



Section 1309.611 - Notification before disposition of collateral - UCC 9-611.

(A) As used in this section, "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition. or

(2) The debtor and any secondary obligor waive the right to notification.

(B) Except as provided in division (D) of this section, a secured party who disposes of collateral under section 1309.610 of the Revised Code shall send a reasonable authenticated notification of disposition to the persons specified in division (C) of this section.

(C) To comply with division (B) of this section, the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(a) Any other person from whom the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(b) Any other secured party or lienholder who, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(c) Any other secured party who, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, rule, or treaty described in division (A) of section 1309.311 of the Revised Code.

(D) Division (B) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(E) A secured party complies with the requirement for notification prescribed by division (C)(3)(b) of this section if:

(1) Not later than twenty days nor earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in division (C)(3)(b) of this section; and

(2) Before the notification date, the secured party:

(a) Did not receive a response to the request for information; or

(b) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

Effective Date: 07-01-2001



Section 1309.612 - Timeliness of notification before disposition of collateral - UCC 9-612.

(A) Except as otherwise provided in division (B) of this section, whether a notification is sent within a reasonable time is a question of fact.

(B) A notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

Effective Date: 07-01-2001



Section 1309.613 - Contents and form of notification before disposition of collateral - general - UCC 9-613.

(A) Except in a consumer-goods transaction, all of the following rules apply to a notification of disposition of collateral and to a disposition of collateral:

(1) The contents of a notification of disposition are sufficient if the notification:

(a) Describes the debtor and the secured party;

(b) Describes the collateral that is the subject of the intended disposition;

(c) States the method of intended disposition;

(d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(e) States the time and place, by identifying the place of business or address or by providing other information that, in each case, reasonably describes the location, of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in division (A)(1) of this section are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in division (A)(1) of this section are sufficient, even if the notification includes:

(a) Information not specified by that division; or

(b) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(B) The following form of notification and the form appearing in division (B) of section 1309.614 of the Revised Code, when completed, each provides sufficient information:

"NOTIFICATION OF DISPOSITION OF COLLATERAL

To: (Name of debtor, obligor, or other person to whom the notification is sent)

From: (Name, address, and telephone number of secured party)

Name of Debtor(s): (Include only if debtor(s) are not an addressee)

(FOR A PUBLIC DISPOSITION:)

We will sell (or lease or license, as applicable) the (describe collateral) to the highest qualified bidder in public as follows:

Day and Date:.............

Time:.....................

Place:....................

(FOR A PRIVATE DISPOSITION:)

We will sell (or lease or license, as applicable) the (describe collateral) privately sometime after (day and date).

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell (or lease or license, as applicable) (for a charge of $.........). You may request an accounting by calling us at (telephone number)."

Effective Date: 07-01-2001; 11-05-2004



Section 1309.614 - Contents and form of notification before disposition of collateral - consumer-goods transaction - UCC 9-614.

(A) In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide all of the following information:

(a) The information specified in division (A)(1) of section 1309.613 of the Revised Code;

(b) A description of any liability for a deficiency of the person to whom the notification is sent;

(c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under section 1309.623 of the Revised Code is available; and

(d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(B) The following form of notification of disposition, when completed, provides sufficient information:

"(Name and address of secured party)

(Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

(Name and address of any obligor who is also a debtor)

Subject: (Identification of Transaction)

We have your (describe collateral), because you broke promises in our agreement.

(For a public disposition)

We will sell (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Day and date: .....................................................................

Time: ..................................................................................

Place: .................................................................................

You may attend the sale and bring bidders if you want.

(For a private disposition)

We will sell (describe collateral) at private sale sometime after (date). A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else. You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (telephone number).

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (telephone number) (or write us at (secured party's address)) and request a written explanation. (We will charge you $ ...... for the explanation if we sent you another written explanation of the amount you owe us within the last six months.)

If you need more information about the sale, call us at (telephone number) (or write us at (secured party's address)).

We are sending this notice to the following other people who have an interest in (describe collateral) or who owe money under your agreement:

(Names of all other debtors and obligors, if any)."

(C) A notification in, the form contained in division (B) of this section is sufficient, even if additional information appears at the end of the form.

(D) A notification in the form of division (B) of this section is sufficient, even if it includes errors in information not required by division (A)(1) of this section, unless the error is misleading with respect to rights arising under this chapter.

(E) If a notification under this section is not in the form contained in division (B) of this section, law other than this chapter determines the effect of including information not required by division (A)(1) of this section.

Effective Date: 07-01-2001



Section 1309.615 - Application of proceeds of disposition - liability for deficiency and right to surplus - UCC 9-615.

(A) A secured party shall apply or pay over for application the cash proceeds of disposition under section 1309.610 of the Revised Code in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(a) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(b) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party who is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(B) If a secured party so requests, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party is not required to comply with the holder's demand under division (A)(3) of this section.

(C) A secured party is not required to apply or pay over for application noncash proceeds of disposition under section 1309.610 unless the failure to do so would be commercially unreasonable. A secured party who applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(D) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by division (A) of this section and permitted by division (C) of this section:

(1) Unless division (A)(4) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(E) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

(F) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with sections 1309.601 to 1309.628 of the Revised Code to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(G) A secured party who receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

Effective Date: 07-01-2001



Section 1309.616 - Explanation of calculation of surplus or deficiency - UCC 9-616.

(A) As used in this section:

(1) "Explanation" means a writing that:

(a) States the amount of the surplus or deficiency;

(b) Provides an explanation in accordance with division (C) of this section of how the secured party calculated the surplus or deficiency;

(c) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(d) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(a) Authenticated by a debtor or consumer obligor;

(b) Requests that the recipient provide an explanation; and

(c) Sent after disposition of the collateral under section 1309.610 of the Revised Code.

(B) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 1309.615 of the Revised Code, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(a) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(b) Within fourteen days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(C) To comply with division (A)(1)(b) of this section, a writing must provide all of the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(a) If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(b) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral that are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and that are not reflected in the amount in division (C)(1) of this section; and

(6) The amount of the surplus or deficiency.

(D) A particular phrasing of the explanation is not required. An explanation that complies substantially with the requirements of division (A) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

(E) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to division (B)(1) of this section. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

Effective Date: 07-01-2001



Section 1309.617 - Rights of transferee of collateral - UCC 9-617.

(A) A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien other than the liens specified in division (D) of section 1309.109 of the Revised Code.

(B) A transferee who acts in good faith takes free of the rights and interests described in division (A) of this section, even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(C) If a transferee does not take free of the rights and interests described in division (A) of this section, the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.

Effective Date: 07-01-2001



Section 1309.618 - Rights and duties of certain secondary obligors - UCC 9-618.

(A) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(B) An assignment, transfer, or subrogation described in division (A) of this section:

(1) Is not a disposition of collateral under section 1309.610 of the Revised Code; and

(2) Relieves the secured party of further duties under this chapter.

Effective Date: 07-01-2001



Section 1309.619 - Transfer of record or legal title - UCC 9-619.

(A) As used in this section, "transfer statement" means a record authenticated by a secured party that states:

(1) The debtor has defaulted in connection with an obligation secured by specified collateral;

(2) The secured party has exercised its post-default remedies with respect to the collateral;

(3) By reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(B) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate of title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(C) A transfer of the record or legal title to collateral to a secured party under division (B) of this section or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

Effective Date: 07-01-2001



Section 1309.620 - Acceptance of collateral in full or partial satisfaction of obligation - compulsory disposition of collateral - UCC 9-620.

(A) Except as otherwise provided in division (G) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under division (C) of this section;

(2) The secured party, within the time prescribed in division (D) of this section, does not receive a notification of objection to the proposal authenticated by:

(a) A person to whom the secured party was required to send a proposal under section 1309.621 of the Revised Code; or

(b) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal.

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Division (E) of this section does not require the secured party to dispose of the collateral, or the debtor waives the requirement pursuant to section 1309.624 of the Revised Code.

(B) A purported or apparent acceptance of collateral under this section is not effective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of division (A) of this section are met.

(C) For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(a) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(b) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(c) Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(D) To be effective under division (A)(2) of this section, a notification of objection must be received by the secured party:

(1) In the case of a person to whom the proposal was sent pursuant to section 1309.621 of the Revised Code, within twenty days after notification was sent to that person; and

(2) In the case of persons other than those described in division (D)(1) of this section:

(a) Within twenty days after the last notification was sent pursuant to section 1309.621 of the Revised Code; or

(b) If a notification was not sent, before the debtor consents to the acceptance under division (C) of this section.

(E) A secured party who has taken possession of collateral shall dispose of the collateral pursuant to section 1309.610 of the Revised Code within the time specified in division (F) of this section if:

(1) Sixty per cent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty per cent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(F) To comply with division (E) of this section, the secured party shall dispose of the collateral:

(1) Within ninety days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(G) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

Effective Date: 07-01-2001



Section 1309.621 - Notification of proposal to accept collateral - UCC 9-621.

(A) A secured party who desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from whom the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder who, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(a) Identified the collateral;

(b) Was indexed under the debtor's name as of that date;

(c) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party who, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in division (A) of section 1309.311 of the Revised Code.

(B) A secured party who desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in division (A) of this section.

Effective Date: 07-01-2001



Section 1309.622 - Effect of acceptance of collateral - UCC 9-622.

(A) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(B) A subordinate interest is discharged or terminated under division (A) of this section even if the secured party fails to comply with this chapter.

Effective Date: 07-01-2001



Section 1309.623 - Right to redeem collateral - UCC 9-623.

(A) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(B) To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney's fees described in division (A)(1) of section 1309.615 of the Revised Code.

(C) A redemption may occur at any time before a secured party:

(1) Has collected collateral under section 1309.607 of the Revised Code;

(2) Has disposed of collateral or entered into a contract for its disposition under section 1309.610 of the Revised Code; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under section 1309.622 of the Revised Code.

Effective Date: 07-01-2001



Section 1309.624 - Waiver - UCC 9-624.

(A) A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 1309.611 of the Revised Code only by an agreement to that effect entered into and authenticated after default.

(B) A debtor may waive the right to require disposition of collateral under division (E) of section 1309.620 of the Revised Code only by an agreement to that effect entered into and authenticated after default.

(C) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 1309.623 of the Revised Code only by an agreement to that effect entered into and authenticated after default.

Effective Date: 07-01-2001



Section 1309.625 - Remedies for secured party's failure to comply with chapter - UCC 9-625.

(A) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(B) Subject to divisions (C), (D), and (F) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(C) Except as provided in section 1309.628 of the Revised Code:

(1) A person who, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under division (B) of this section for its loss; and

(2) If the collateral is consumer goods, a person who was a debtor or a secondary obligor at the time a secured party failed to comply with sections 1309.601 to 1309.628 of the Revised Code may recover for that failure in any event an amount not less than the credit service charge plus ten per cent of the principal amount of the obligation or the time-price differential plus ten per cent of the cash price.

(D) A debtor whose deficiency is eliminated under section 1309.626 of the Revised Code may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under section 1309.626 of the Revised Code may not recover otherwise under division (B) of this section for noncompliance with sections 1309.601 to 1309.628 of the Revised Code relating to collection, enforcement, disposition, or acceptance. Regardless of whether the debtor's or secondary obligor's deficiency is eliminated or reduced under section 1309.626 of the Revised Code, any damages recovered by the debtor or secondary obligor under division (C) of this section shall be reduced by the amount that the sum of the secured obligation, expenses, and attorney's fees exceeds the proceeds of collection, enforcement, disposition, or acceptance.

(E) In addition to any damages recoverable under division (B) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) Fails to comply with section 1309.208 of the Revised Code;

(2) Fails to comply with section 1309.209 of the Revised Code;

(3) Files a record that the person is not entitled to file under division (A) of section 1309.509 of the Revised Code;

(4) Fails to cause the secured party of record to file or send a termination statement as required by division (A) or (C) of section 1309.513 of the Revised Code;

(5) Fails to comply with division (B)(1) of section 1309.616 of the Revised Code and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) Fails to comply with division (B)(2) of section 1309.616 of the Revised Code.

(F) A debtor or consumer obligor may recover damages under division (B) of this section and, in addition, five hundred dollars in each case from a person who, without reasonable cause, fails to comply with a request under section 1309.210 of the Revised Code. A recipient of a request under section 1309.210 of the Revised Code who never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this division.

(G) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 1309.210 of the Revised Code, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person who is reasonably misled by the failure.

Effective Date: 07-01-2001; 11-05-2004



Section 1309.626 - Action in which deficiency or surplus is in issue - UCC 9-626.

In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(A) A secured party is not required to prove compliance with sections 1309.601 to 1309.628 of the Revised Code relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(B) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with sections 1309.601 to 1309.628 of the Revised Code.

(C) Except as provided in section 1309.628 of the Revised Code, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with sections 1309.601 to 1309.628 of the Revised Code relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(1) The proceeds of the collection, enforcement, disposition, or acceptance; or

(2) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with sections 1309.601 to 1309.628 of the Revised Code relating to collection, enforcement, disposition, or acceptance.

(D) For purposes of division (C)(2) of this section, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(E) If a deficiency or surplus is calculated under division (F) of section 1309.615 of the Revised Code, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

Effective Date: 07-01-2001



Section 1309.627 - Determination of whether conduct was commercially reasonable - UCC 9-627.

(A) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(B) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) At the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(C) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(D) Approval under division (C) of this section does not have to be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

Effective Date: 07-01-2001



Section 1309.628 - Nonliability and limitation on liability of secured party - liability of secondary obligor - UCC 9-628.

(A) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) The failure of the secured party to comply with this chapter does not affect the liability of the person for a deficiency.

(B) A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows;

(a) That the person is a debtor or obligor;

(b) The identity of the person; and

(c) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(a) That the person is a debtor; and

(b) The identity of the person.

(C) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) An obligor's representation concerning the purpose for which a secured obligation was incurred.

(D) A secured party is not liable to any person under division (C)(2) of section 1309.625 of the Revised Code for its failure to comply with section 1309.616 of the Revised Code.

(E) A secured party is not liable under division (C)(2) of section 1309.625 of the Revised Code more than once with respect to any one secured obligation.

Effective Date: 07-01-2001



Section 1309.702 - Savings clause - UCC 9-702.

(A) Except as otherwise provided in this chapter, this chapter applies to a transaction or lien within the scope of this chapter even if the transaction or lien was entered into or created before July 1, 2001.

(B) Except as otherwise provided in division (C) of this section and sections 1309.703 to 1309.709 of the Revised Code:

(1) Transactions or liens that were not governed by this chapter as it existed before July 1, 2001, were validly entered into or created prior to that date, and would be subject to this chapter if they had been entered into or created on or after that date, and the rights, duties, and interests related to those transactions or liens, remain valid on and after July 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated, or enforced as required or permitted by the law in effect immediately prior to July 1, 2001, or the law in effect on and after that date.

(C) This chapter does not affect an action, case, or proceeding commenced prior to July 1, 2001.

Effective Date: 07-01-2001



Section 1309.703 - Security interest perfected before effective date - UCC 9-703.

(A) A security interest that is enforceable immediately before July 1, 2001, and that would have priority over the rights of a person who becomes a lien creditor at that time is a perfected security interest under this chapter if, on July 1, 2001, the applicable requirements for enforceability and perfection under this chapter are satisfied without further action.

(B) Except as otherwise provided in section 1309.705 of the Revised Code, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person who becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this chapter are not satisfied on July 1, 2001, the security interest:

(1) Is a perfected security interest until July 1, 2002;

(2) Remains enforceable after the date specified in division (B)(1) of this section only if the security interest becomes enforceable under section 1309.203 of the Revised Code on or before July 1, 2002;

(3) Remains perfected after the date specified in division (B)(1) of this section only if the applicable requirements for perfection under this chapter are satisfied on or before July 1, 2002.

Effective Date: 07-01-2001



Section 1309.704 - Security interest unperfected before effective date - UCC 9-704.

A security interest that is enforceable immediately before July 1, 2001, but that would be subordinate to the rights of a person that becomes a lien creditor at that time:

(A) Remains an enforceable security interest until July 1, 2002;

(B) Remains enforceable after July 1, 2002, if the security interest becomes enforceable under section 1309.203 of the Revised Code on July 1, 2001, or by July 1, 2002; and

(C) Becomes perfected:

(1) Without further action on July 1, 2001, if the applicable requirements for perfection under this chapter are satisfied before or on that date; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after July 1, 2001.

Effective Date: 07-01-2001



Section 1309.705 - Effectiveness of action taken before effective date - UCC 9-705.

(A) If action, other than the filing of a financing statement, is taken before July 1, 2001, and if the action would have resulted in priority of a security interest over the rights of a person who becomes a lien creditor had the security interest become enforceable before that date, the action is effective to perfect a security interest that attaches under this chapter within one year after that date. An attached security interest becomes unperfected on July 1, 2002, unless the security interest becomes a perfected security interest under this chapter on or before July 1, 2002.

(B) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter on or after July 1, 2001.

(C) This chapter does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 1309.03 of the Revised Code. However, except as otherwise provided in divisions (D) and (E) of this section and section 1309.706 of the Revised Code, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(D) The filing of a continuation statement after July 1, 2001, does not continue the effectiveness of a financing statement filed before that date. However, upon the timely filing of a continuation statement after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in sections 1309.301 to 1309.342 of the Revised Code, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(E) Division (C)(2) of this section applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in section 1309.03 of the Revised Code, as it existed prior to July 1, 2001, only to the extent that sections 1309.301 to 1309.342 of the Revised Code provide that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(F) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after that date is effective only to the extent that it satisfies the requirements of sections 1309.501 to 1309.527 of the Revised Code, as they exist on July 1, 2001, for an initial financing statement.

Effective Date: 07-01-2001



Section 1309.706 - When initial financing statement suffices to continue effectiveness of financing statement - UCC 9-706.

(A) The filing of an initial financing statement in the office specified in section 1309.501 of the Revised Code continues the effectiveness of a financing statement filed before July 1, 2001, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter.

(2) The financing statement filed before July 1, 2001, was filed in an office in another state or another office in this state; and

(3) The initial financing statement satisfies division (C) of this section.

(B) The filing of an initial financing statement under division (A) of this section continues the effectiveness of the financing statement filed before July 1, 2001:

(1) If the initial financing statement is filed before July 1, 2001, for the period provided in section 1309.40 of the Revised Code, as it existed prior to July 1, 2001, with respect to a financing statement; and

(2) If the initial financing statement is filed after July 1, 2001, for the period provided in section 1309.515 of the Revised Code, as it exists on July 1, 2001, with respect to an initial financing statement.

(C) To be effective for purposes of division (A) of this section, an initial financing statement shall:

(1) Satisfy the requirements of sections 1309.501 to 1309.527 of the Revised Code, as they exist on July 1, 2001, for an initial financing statement;

(2) Identify the financing statement filed before July 1, 2001, by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the financing statement filed before July 1, 2001, remains effective.

Effective Date: 07-01-2001



Section 1309.707 - Pre-effective-date financing statement - UCC 9-707.

(A) As used in this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(B) On or after July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in sections 1309.301 to 1309.342 of the Revised Code, as they exist on July 1, 2001. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(C) Except as otherwise provided in division (D) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 1309.501 of the Revised Code, as it exists on July 1, 2001;

(2) An amendment is filed in the office specified in section 1309.501 of the Revised Code, as it exists on July 1, 2001, concurrently with, or after the filing in that office of, an initial financing statement that satisfies division (C) of section 1309.706 of the Revised Code as it exists on July 1, 2001.

(3) An initial financing statement that provides the information as amended and satisfies division (C) of section 1309.706 of the Revised Code as it exists on July 1, 2001 is filed in the office specified in section 1309.501 of the Revised Code, as it exists on July 1, 2001.

(D) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under division (D) or (F) of section 1309.705 or section 1309.706 of the Revised Code as it exists on July 1, 2001.

(E) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies division (C) of section 1309.706 of the Revised Code as it exists on July 1, 2001, has been filed in the office specified by the law of the jurisdiction governing perfection as provided in sections 1309.301 to 1309.342 of the Revised Code, as they exist on July 1, 2001, as the office in which to file a financing statement.

Effective Date: 07-01-2001



Section 1309.708 - Persons entitled to file initial financing statement or continuation statement - UCC 9-708.

A person may file an initial financing statement or a continuation statement under this section if:

(A) The secured party of record authorizes the filing; and

(B) The filing is necessary under this section:

(1) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(2) To perfect or continue the perfection of a security interest.

Effective Date: 07-01-2001



Section 1309.709 - Priority - UCC 9-709.

(A) This chapter determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, the law in effect at the time the priorities of the claims were established determines priority.

(B) For purposes of division (A) of section 1309.322 of the Revised Code, as it exists on July 1, 2001, the priority of a security interest that becomes enforceable under section 1309.203 of the Revised Code, as it exists on July 1, 2001, dates from July 1, 2001, if the security interest is perfected under this chapter by the filing of a financing statement before July 1, 2001, that would not have been effective to perfect the security interest under the law in effect at the time of the filing. This division does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

Effective Date: 07-01-2001






Chapter 1310 - LEASES

Section 1310.01 - Definitions - UCC 2A-103.

(A) As used in sections 1310.01 to 1310.78 of the Revised Code, unless the context otherwise requires:

(1) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind. "Buyer in ordinary course of business" does not include a pawnbroker. "Buying" may be for cash, by exchange of other property, or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale. "Buying" does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(2) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(3) "Commercial unit" means a unit of goods that by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A "commercial unit" may be a single article, including a machine; a set of articles, including a suite of furniture or a line of machinery; a quantity, including a gross or carload; or any other unit treated in use or in the relevant market as a single whole.

(4) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(5) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose.

(6) "Fault" means wrongful act, omission, breach, or default.

(7) "Finance lease" means a lease with respect to which all of the following apply:

(a) The lessor does not select, manufacture, or supply the goods;

(b) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease;

(c) One of the following occurs:

(i) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(ii) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(iii) Before signing the lease contract, the lessee receives an accurate and complete statement designating the promises and warranties, disclaimers of warranties, limitations or modifications of remedies, or liquidated damages of the manufacturer of the goods and of any other third party that were provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods;

(iv) If the lease is not a consumer lease, before the lessee signs the lease contract, the lessor informs the lessee in writing of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; that the lessee is entitled under sections 1310.01 to 1310.78 of the Revised Code to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(8) "Goods" means all things that are movable at the time of identification to the lease contract or that are fixtures, as defined in section 1310.37 of the Revised Code. "Goods" does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. "Goods" includes the unborn young of animals.

(9) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(10) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration. A sale, including a sale on approval or a sale or return, or retention or creation of a security interest, is not a lease. Unless the context clearly indicates otherwise, "lease" includes a sublease.

(11) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances, including course of dealing, usage of trade, or course of performance as provided in sections 1310.01 to 1310.78 of the Revised Code. Unless the context clearly indicates otherwise, "lease agreement" includes a sublease agreement.

(12) "Lease contract" means the total legal obligation that results from the lease agreement as affected by sections 1310.01 to 1310.78 of the Revised Code and any other applicable rules of law. Unless the context clearly indicates otherwise, "lease contract" includes a sublease contract.

(13) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(14) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessee" includes a sublessee.

(15) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind. "Lessee in ordinary course of business" does not include a pawnbroker. "Leasing" may be for cash, by exchange of other property, or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract. "Leasing" does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(16) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessor" includes a sublessor.

(17) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(18) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation but does not include a security interest.

(19) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(20) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(21) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the parties entered into the transaction. The discount otherwise is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the parties entered into the transaction.

(22) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(23) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(24) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(25) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(26) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(B) The following definitions also apply to sections 1310.01 to 1310.78 of the Revised Code:

(1) "Accessions," as defined in section 1310.38 of the Revised Code;

(2) "Construction mortgage," "encumbrance," "fixtures," "fixture filing," and "purchase money lease" as defined in section 1310.37 of the Revised Code.

(C) As used in sections 1310.01 to 1310.78 of the Revised Code:

(1) "Account," "chattel paper," "document," "general intangible," "instrument," "mortgage," and "pursuant to commitment" have the same meanings as in section 1309.102 of the Revised Code.

(2) "Between merchants," "buyer," "merchant," "receipt," "sale," and "seller" have the same meanings as in section 1302.01 of the Revised Code.

(3) "Consumer goods" has the same meaning as in section 1309.07 of the Revised Code.

(4) "Entrusting" has the same meaning as in section 1302.44 of the Revised Code.

(5) "Good faith" has the same meaning as in section 1301.201 of the Revised Code.

(6) "Sale on approval" and "sale or return" have the same meanings as in section 1302.39 of the Revised Code.

(D) In addition, Chapter 1301. of the Revised Code contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2001



Section 1310.02 - Provisions apply to all transactions creating lease - application of other laws - UCC 2A-104.

(A) Sections 1310.01 to 1310.78 of the Revised Code apply to any transaction, regardless of form, that creates a lease.

(B)

(1) A lease, although subject to sections 1310.01 to 1310.78 of the Revised Code, is also subject to Chapter 1548., 4505., or 4585. of the Revised Code, any applicable certificate of title statute of another jurisdiction as provided in section 1310.03 of the Revised Code, and Chapter 1345., 1349., or 1351. of the Revised Code.

(2) If there is a conflict between the provisions of sections 1310.01 to 1310.78 of the Revised Code, other than section 1310.03, division (C) of section 1310.32, and division (C) of section 1310.33 of the Revised Code, and any statute referred to in division (B)(1) of this section, the provisions of that statute control.

(3) A failure to comply with any applicable statute has only the effect specified in that statute.

Effective Date: 11-06-1992



Section 1310.03 - Territorial application of provisions to goods covered by certificate of title - UCC 2A-105.

Subject to the provisions of division (C) of section 1310.32 and division (C) of section 1310.33 of the Revised Code, with respect to goods covered by a certificate of title issued under Chapter 1548., 4505., or 4585. of the Revised Code or the certificate of title law of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute shall be governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of one of the following:

(A) The surrender of the certificate;

(B) Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

Effective Date: 11-06-1992



Section 1310.04 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum - UCC 2A-106.

(A) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or resides within thirty days after the lease agreement becomes enforceable or in which the goods are to be used, the choice of law is not enforceable.

(B) If the judicial forum chosen by the parties to a consumer lease is a forum that otherwise would not have jurisdiction over the lessee, the choice of judicial forum is not enforceable.

Effective Date: 11-06-1992



Section 1310.05 - Waiver or renunciation of claim or right after default - UCC 2A-107.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

Effective Date: 11-06-1992



Section 1310.06 - Unconscionability - UCC 2A-108.

(A) If a court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, may enforce the remainder of the lease contract without the unconscionable clause, or may so limit the application of the unconscionable clause as to avoid any unconscionable result.

(B) With respect to a consumer lease, if a court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(C) Before making a finding of unconscionability under division (A) or (B) of this section, a court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract, a clause of the lease contract, or the conduct of the parties.

(D) In an action in which the lessee claims unconscionability with respect to a consumer lease, all of the following apply:

(1) If the court finds unconscionability under division (A) or (B) of this section, the court shall award reasonable attorney's fees to the lessee.

(2) If the court does not find unconscionability under division (A) or (B) of this section and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(3) In determining reasonable attorney's fees, the amount of the recovery on behalf of the claimant under division (A) or (B) of this section is not controlling.

Effective Date: 11-06-1992



Section 1310.07 - Option to accelerate at will - UCC 2A-109.

(A) A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will," "when he deems himself insecure," or in words of similar import shall be construed to mean that he has power to do so only if he believes in good faith that the prospect of payment or performance is impaired.

(B) With respect to a consumer lease, the burden of establishing good faith under division (A) of this section is on the party who exercised the power. Otherwise, the burden of establishing lack of good faith is on the party against whom the power has been exercised.

Effective Date: 11-06-1992



Section 1310.08 - Statute of frauds - UCC 2A-201.

(A) A lease contract is not enforceable by way of action or defense unless one of the following applies:

(1) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars;

(2) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(B) Any description of leased goods or of the lease term is sufficient and satisfies division (A)(2) of this section, whether or not it is specific, if it reasonably identifies what is described.

(C) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under division (A)(2) of this section beyond the lease term and the quantity of goods shown in the writing.

(D) A lease contract that does not satisfy the requirements of division (A) of this section but that is valid in other respects is enforceable as follows:

(1) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) If the party against whom enforcement is sought admits in that party's pleading, in testimony, or otherwise in court that a lease contract was made. The lease contract is not enforceable under division (D)(2) of this section beyond the quantity of goods admitted.

(3) With respect to goods that have been received and accepted by the lessee.

(E) The lease term under a lease contract referred to in division (D) of this section is one of the following:

(1) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(2) If the party against whom enforcement is sought admits in that party's pleading, in testimony, or otherwise in court a lease term, the term so admitted;

(3) A reasonable lease term.

Effective Date: 11-06-1992



Section 1310.09 - Final written expression - parol or extrinsic evidence - UCC 2A-202.

Terms with respect to which the confirmatory memoranda of the parties agree or that otherwise are set forth in a writing intended by the parties as a final expression of their agreement with respect to the terms that are included in their agreement may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented by both of the following:

(A) Course of dealing, usage of trade, or course of performance;

(B) Evidence of consistent additional terms, unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

Effective Date: 11-06-1992



Section 1310.10 - Seals inoperative - UCC 2A-203.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument, and the law with respect to sealed instruments does not apply to a lease contract or offer to which a seal has been affixed.

Effective Date: 11-06-1992



Section 1310.11 - Formation in general - UCC 2A-204.

(A) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties that recognizes the existence of a lease contract.

(B) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(C) Although one or more terms of a lease contract are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

Effective Date: 11-06-1992



Section 1310.12 - Firm offers - UCC 2A-205.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree shall be separately signed by the offeror.

Effective Date: 11-06-1992



Section 1310.13 - Offer and acceptance in formation of lease contract - UCC 2A-206.

(A) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract shall be construed as inviting acceptance in any manner and by any medium reasonable under the circumstances.

(B) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

Effective Date: 11-06-1992



Section 1310.14 - [Repealed] .

Repealed by 129th General AssemblyFile No.9,HB 9, §2, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.15 - Modification, rescission and waiver - UCC 2A-208.

(A) An agreement modifying a lease contract needs no consideration to be binding.

(B) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, a provision that excludes modification or rescission except by a signed writing and that is on a form supplied by a merchant shall be separately signed by the other party.

(C) Although an attempt at modification or rescission does not satisfy the requirements of division (B) of this section, it may operate as a waiver.

(D) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

Effective Date: 11-06-1992



Section 1310.16 - Lessee under finance lease as beneficiary of supply contract - UCC 2A-209.

(A) The benefit of a supplier's promises to the lessor under a supply contract and of all express or implied warranties, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising from the terms.

(B) The extension of the benefit of a supplier's promises and of warranties to the lessee as provided in division (A) of this section does not do either of the following:

(1) Modify the rights and obligations of the parties to the supply contract, whether arising from the contract or otherwise;

(2) Impose any duty or liability under the supply contract on the lessee.

(C) Any modification or rescission of a supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(D) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under division (A) of this section, the lessee retains all rights that the lessee may have against the supplier and that arise from an agreement between the lessee and the supplier or under other law.

Effective Date: 11-06-1992



Section 1310.17 - Express warranties - UCC 2A-210.

(A) Express warranties by the lessor are created as follows:

(1) Any affirmation of fact or promise made by the lessor to the lessee that relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(2) Any description of the goods that is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(3) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(B) It is not necessary to the creation of an express warranty that the lessor use formal words, including "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

Effective Date: 11-06-1992



Section 1310.18 - Warranties against interference and against infringement - lessee's obligation against infringement - UCC 2A-211.

(A) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, and that will interfere with the lessee's enjoyment of its leasehold interest.

(B) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(C) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

Effective Date: 11-06-1992



Section 1310.19 - Implied warranty of merchantability - UCC 2A-212.

(A) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(B) To be merchantable, goods shall at least satisfy the following:

(1) Pass without objection in the trade under the description in the lease agreement;

(2) In the case of fungible goods, be of fair average quality within the description;

(3) Be fit for the ordinary purposes for which goods of that type are used;

(4) Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(5) Be adequately contained, packaged, and labeled as the lease agreement may require;

(6) Conform to any promises or affirmations of fact made on the container or label.

(C) Other implied warranties may arise from course of dealing or usage of trade.

Effective Date: 11-06-1992



Section 1310.20 - Implied warranty of fitness for particular purpose - UCC 2A-213.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

Effective Date: 11-06-1992



Section 1310.21 - Exclusion or modification of warranties - UCC 2A-214.

(A) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty shall be construed wherever reasonable as consistent with each other, but, subject to the provisions of section 1310.09 of the Revised Code on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(B) Subject to division (C) of this section, to exclude or modify the implied warranty of merchantability or any part of it, the language shall mention "merchantability," be by a writing, and be conspicuous. Subject to division (C) of this section, to exclude or modify any implied warranty of fitness, the exclusion shall be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous, and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(C) Notwithstanding division (B) of this section, but subject to division (D) of this section, all of the following apply:

(1) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is" or "with all faults" or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous.

(2) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination in the circumstances should have revealed.

(3) An implied warranty also may be excluded or modified by course of dealing, course of performance, or usage of trade.

(D) To exclude or modify a warranty against interference or against infringement as provided in section 1310.18 of the Revised Code, or any part of it, the language shall be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

Effective Date: 11-06-1992



Section 1310.22 - Cumulation and conflict of warranties express or implied - UCC 2A-215.

Express or implied warranties shall be construed as consistent with each other and as cumulative, but, if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, the following rules apply:

(A) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(B) A sample from an existing bulk displaces inconsistent general language of description.

(C) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

Effective Date: 11-06-1992



Section 1310.23 - Third-party beneficiaries of express and implied warranties - UCC 2A-216 Alternative C.

An express or implied warranty to or for the benefit of a lessee under sections 1310.01 to 1310.78 of the Revised Code extends to any person who reasonably may be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee also is effective against the beneficiary designated under this section.

Effective Date: 11-06-1992



Section 1310.24 - Identification - UCC 2A-217.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs in one of the following manners:

(A) When the lease contract is made, if the lease contract is for a lease of goods that are existing and identified;

(B) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified;

(C) When the young are conceived, if the lease contract is for a lease of unborn young of animals.

Effective Date: 11-06-1992



Section 1310.25 - Insurance and proceeds - UCC 2A-218.

(A) A lessee obtains an insurable interest when existing goods are identified to the lease contract, even though the goods identified are nonconforming, and the lessee has an option to reject them.

(B) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(C) Notwithstanding a lessee's insurable interest under divisions (A) and (B) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(D) Nothing in this section impairs any insurable interest recognized under any other section of the Revised Code, statute, or rule of law.

(E) The parties may determine by agreement that one or more parties have an obligation to obtain and pay for insurance covering the goods and may determine by agreement the beneficiary of the proceeds of the insurance.

Effective Date: 11-06-1992



Section 1310.26 - Risk of loss - UCC 2A-219.

(A) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(B) Subject to the provisions of section 1310.27 of the Revised Code on the effect of default on risk of loss, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(1) If the lease contract requires or authorizes the goods to be shipped by carrier and does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier. If it does require delivery at a particular destination and the goods are duly tendered at that particular destination while in the possession of the carrier, the risk of loss passes to the lessee when the goods are duly so tendered at that particular destination as to enable the lessee to take delivery.

(2) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(3) In any case not within division (B)(1) or (2) of this section, the risk of loss passes to the lessee on the lessee's receipt of the goods, if the lessor or, in the case of a finance lease, the supplier is a merchant; otherwise, the risk of loss passes to the lessee on tender of delivery.

Effective Date: 11-06-1992



Section 1310.27 - Effect of default on risk of loss - UCC 2A-220.

(A) If risk of loss is to pass to the lessee and the time of passage is not stated, one of the following applies:

(1) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(2) If the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(B) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or otherwise is in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as resting on the lessee for a commercially reasonable time.

Effective Date: 11-06-1992



Section 1310.28 - Casualty to identified goods - UCC 2A-221.

If a lease contract requires goods to be identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 1310.26 of the Revised Code, both of the following apply:

(A) If the loss is total, the lease contract is avoided.

(B) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity, but without further right against the lessor.

Effective Date: 11-06-1992



Section 1310.29 - Enforceability of lease contract - UCC 2A-301.

Except as otherwise provided in sections 1310.01 to 1310.78 of the Revised Code, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

Effective Date: 11-06-1992



Section 1310.30 - Title to and possession of goods - UCC 2A-302.

Except as otherwise provided in sections 1310.01 to 1310.78 of the Revised Code, those sections apply whether the lessor or a third party has title to the goods and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any section of the Revised Code, statute of another jurisdiction, or rule of law that possession or the absence of possession is fraudulent.

Effective Date: 11-06-1992



Section 1310.31 - Alienability of party's interest under lease contract or of lessor's residual interest in goods - delegation of performance - transfer of rights - UCC 2A-303.

(A) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Chapter 1309. of the Revised Code, by reason of division (A)(3) of section 1309.109 of the Revised Code.

(B) Except as provided in division (C) of this section and section 1309.407 of the Revised Code, a provision in a lease agreement that prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods or that makes such a transfer an event of default gives rise to the rights and remedies provided in division (D) of this section, but a transfer that is prohibited or is an event of default under the lease agreement otherwise is effective.

(C) A provision in a lease agreement that prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation or that makes such a transfer an event of default is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract under division (D) of this section.

(D) Subject to division (C) of this section and section 1309.407 of the Revised Code, both of the following apply:

(1) If a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in division (B) of section 1310.47 of the Revised Code.

(2) If division (D)(1) of this section is not applicable and if a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer, and a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(E) A transfer of "the lease" or of "all my rights under the lease" or a transfer in similar general terms is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(F) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(G) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language prohibiting the transfer or making the transfer a default shall be specific, by a writing, and conspicuous.

Effective Date: 07-01-2001



Section 1310.32 - Subsequent lease of goods by lessor - UCC 2A-304.

(A) Subject to section 1310.31 of the Revised Code, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer and, except as provided in division (B) of this section and division (D) of section 1310.73 of the Revised Code, takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though any of the following applies:

(1) The lessor's transferor was deceived as to the identity of the lessor.

(2) The delivery was in exchange for a check that is later dishonored.

(3) It was agreed that the transaction was to be a "cash sale."

(4) The delivery was procured through fraud punishable as a theft offense under Chapter 2913. of the Revised Code or another law.

(B) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods and takes free of the existing lease contract.

(C) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under Chapter 1548., 4505., or 4585. of the Revised Code or a similar law of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title law.

Effective Date: 11-06-1992



Section 1310.33 - Sale or sublease of goods by lessee - UCC 2A-305.

(A) Subject to section 1310.31 of the Revised Code, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer and, except as provided in division (B) of this section and division (D) of section 1310.57 of the Revised Code, takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease, the lessee has that power even though any of the following applies:

(1) The lessor was deceived as to the identity of the lessee.

(2) The delivery was in exchange for a check that is later dishonored.

(3) The delivery was procured through fraud punishable as a theft offense under Chapter 2913. of the Revised Code or another law.

(B) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods and takes free of the existing lease contract.

(C) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under Chapter 1548., 4505., or 4585. of the Revised Code or a similar law of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title law.

Effective Date: 11-06-1992



Section 1310.34 - Priority of certain liens arising by operation of law - UCC 2A-306.

If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by a section of the Revised Code, statute of another jurisdiction, or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or sections 1310.01 to 1310.78 of the Revised Code, unless the lien is created by a section of the Revised Code or statute of another jurisdiction and the section or statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

Effective Date: 11-06-1992



Section 1310.35 - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods - UCC 2A-307.

(A) Except as otherwise provided in section 1310.34 of the Revised Code, a creditor of a lessee takes subject to the lease contract.

(B) Except as otherwise provided in division (C) of this section and in sections 1310.34 and 1310.36 of the Revised Code, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(C) Except as otherwise provided in sections 1309.317, 1309.321, and 1309.323 of the Revised Code, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

Effective Date: 07-01-2001



Section 1310.36 - Special rights of creditors - UCC 2A-308.

(A) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any section of the Revised Code, any statute of another jurisdiction, or any rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(B) Nothing in sections 1310.01 to 1310.78 of the Revised Code impairs the rights of creditors of a lessor if the lease contract becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and is made under circumstances that under any section of the Revised Code, statute of another jurisdiction, or rule of law apart from sections 1310.01 to 1310.78 of the Revised Code would constitute the transaction a fraudulent transfer or voidable preference.

(C) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any section of the Revised Code, statute of another jurisdiction, or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

Effective Date: 11-06-1992



Section 1310.37 - Lessor's and lessee's rights when goods become fixtures - UCC 2A-309.

(A) As used in this section:

(1) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law.

(2) A "fixture filing" is the filing, in the office in which a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of divisions (A) and (B) of section 1309.502 of the Revised Code.

(3) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable.

(4) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if the recorded writing so indicates.

(5) "Encumbrance" includes real estate mortgages, other liens on real estate, and all other rights in real estate that are not ownership interests.

(B) Under sections 1310.01 to 1310.78 of the Revised Code, a lease may be of goods that are fixtures or may continue in goods that become fixtures, but, under those sections, no lease exists of ordinary building materials incorporated into an improvement on land.

(C) Sections 1310.01 to 1310.78 of the Revised Code do not prevent the creation of a lease of fixtures pursuant to real estate law.

(D) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if either of the following applies:

(1) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days after they become fixtures, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(2) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(E) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if any of the following applies:

(1) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease and, before the goods become fixtures, the lease contract is enforceable.

(2) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable.

(3) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures.

(4) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(F) Notwithstanding division (D)(1) of this section but otherwise subject to divisions (D) and (E) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(G) In cases not within divisions (A) to (F) of this section, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(H) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee, on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and sections 1310.01 to 1310.78 of the Revised Code, or if necessary to enforce other rights and remedies of the lessor or lessee under those sections, may remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee shall reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(I) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of Chapter 1309. of the Revised Code.

Effective Date: 07-01-2001



Section 1310.38 - Lessor's and lessee's rights when goods become accessions - UCC 2A-310.

(A) For purposes of this section, goods are "accessions" when they are installed in or affixed to other goods.

(B) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in division (D) of this section.

(C) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in division (D) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of those interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(D) The interest of a lessor or a lessee under a lease contract described in division (B) or (C) of this section is subordinate to the interest of either of the following:

(1) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions;

(2) A creditor with a security interest in the whole perfected before the lease contract was made, to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(E) When under division (B) or (C) and division (D) of this section a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee, on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the lease contract and sections 1310.01 to 1310.78 of the Revised Code, or if necessary to enforce other rights and remedies of the lessor or lessee under those sections, may remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee shall reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Effective Date: 11-06-1992



Section 1310.39 - Subordination by agreement.

Nothing in sections 1310.01 to 1310.78 of the Revised Code prevents subordination by agreement by any person entitled to priority.

Effective Date: 11-06-1992



Section 1310.40 - Insecurity - adequate assurance of performance - UCC 2A-401.

(A) A lease contract imposes an obligation on each party that the other party's expectation of receiving due performance will not be impaired.

(B) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which he has not already received the agreed return.

(C) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(D) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(E) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

Effective Date: 11-06-1992



Section 1310.41 - Anticipatory repudiation - UCC 2A-402.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other party, the aggrieved party may do any of the following:

(A) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(B) Make demand pursuant to section 1310.40 of the Revised Code and await assurance of future performance adequate under the circumstances of the particular case;

(C) Resort to any right or remedy upon default under the lease contract or sections 1310.01 to 1310.78 of the Revised Code, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing any of those remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of section 1310.70 of the Revised Code pertaining to the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods.

Effective Date: 11-06-1992



Section 1310.42 - Retraction of anticipatory repudiation - UCC 2A-403.

(A) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract, materially changed the aggrieved party's position, or otherwise indicated that the aggrieved party considers the repudiation final.

(B) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 1310.40 of the Revised Code.

(C) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

Effective Date: 11-06-1992



Section 1310.43 - Substituted performance - UCC 2A-404.

(A) If, without fault of the lessee, the lessor, and the supplier, the agreed berthing, loading, or unloading facilities fail, the agreed type of carrier becomes unavailable, or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance shall be tendered and accepted.

(B) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, both of the following apply:

(1) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery, unless the lessee provides a means or manner of payment that is commercially a substantial equivalent.

(2) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation, unless the regulation is discriminatory, oppressive, or predatory.

Effective Date: 11-06-1992



Section 1310.44 - Excused performance - UCC 2A-405.

Subject to the provisions of section 1310.43 of the Revised Code pertaining to substituted performance, the following rules apply:

(A) A delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with divisions (B) and (C) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency, the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(B) If the causes mentioned in division (A) of this section affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. He may so allocate in any manner that is fair and reasonable.

(C) The lessor seasonably shall notify the lessee, and, in the case of a finance lease, the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under division (B) of this section, of the estimated quota thus made available for the lessee.

Effective Date: 11-06-1992



Section 1310.45 - Procedure on excused performance - UCC 2A-406.

(A) If the lessee receives notification of a material or indefinite delay or of an allocation justified under section 1310.44 of the Revised Code, the lessee, by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided in section 1310.56 of the Revised Code, may do either of the following:

(1) Terminate the lease contract, subject to division (B) of section 1310.51 of the Revised Code;

(2) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(B) If, after receipt of a notification from the lessor under division (C) of section 1310.44 of the Revised Code, the lessee fails to modify the lease agreement in accordance with division (A)(2) of this section within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.

Effective Date: 11-06-1992



Section 1310.46 - Irrevocable promises, finance leases - UCC 2A-407.

(A) In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(B) Both of the following apply to a promise that has become irrevocable and independent under division (A) of this section:

(1) It is effective and enforceable between the parties and by or against third parties, including assignees of the parties.

(2) It is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom it runs.

(C) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

Effective Date: 11-06-1992



Section 1310.47 - Default, procedure - UCC 2A-501.

(A) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and sections 1310.01 to 1310.78 of the Revised Code.

(B) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in sections 1310.01 to 1310.78 of the Revised Code and, except as limited by those sections, as provided in the lease agreement.

(C) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including an administrative proceeding, arbitration, or the like, in accordance with sections 1310.01 to 1310.78 of the Revised Code.

(D) Except as otherwise provided in division (A) of section 1301.305 or sections 1310.01 to 1310.78 of the Revised Code or the lease agreement, the rights and remedies referred to in divisions (B) and (C) of this section are cumulative.

(E) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under sections 1310.47 to 1310.78 of the Revised Code as to the goods or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case sections 1310.47 to 1310.78 of the Revised Code does not apply.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.48 - Notice after default - UCC 2A-502.

Except as otherwise provided in sections 1310.01 to 1310.78 of the Revised Code or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

Effective Date: 11-06-1992



Section 1310.49 - Modification or impairment of rights and remedies - UCC 2A-503.

(A) Except as otherwise provided in sections 1310.01 to 1310.78 of the Revised Code, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in sections 1310.01 to 1310.78 of the Revised Code and may limit or alter the measure of damages recoverable under those sections.

(B) Resort to a remedy provided under sections 1310.01 to 1310.78 of the Revised Code or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose or if a provision for an exclusive remedy is unconscionable, remedy may be had as provided in sections 1310.01 to 1310.78 of the Revised Code.

(C) Consequential damages may be liquidated under section 1310.50 of the Revised Code, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable, limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation, alteration, or exclusion of damages, if the loss is commercial, is not prima facie unconscionable.

(D) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by sections 1310.01 to 1310.78 of the Revised Code.

Effective Date: 11-06-1992



Section 1310.50 - Liquidation of damages - UCC 2A-504.

(A) Damages payable by either party for default or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(B) If the lease agreement provides for liquidation of damages, and if either that provision does not comply with division (A) of this section, or that provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in sections 1310.01 to 1310.78 of the Revised Code.

(C) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency as provided in section 1310.71 or 1310.72 of the Revised Code, the lessee is entitled to restitution of any amount by which the sum of his payments exceeds either of the following:

(1) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with division (A) of this section;

(2) In the absence of those terms, twenty per cent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term or, in the case of a consumer lease, the lesser of that amount or five hundred dollars.

(D) A lessee's right to restitution under division (C) of this section is subject to offset to the extent the lessor establishes both of the following:

(1) A right to recover damages under sections 1310.01 to 1310.78 of the Revised Code other than under division (A) of this section;

(2) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

Effective Date: 11-06-1992



Section 1310.51 - Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies - UCC 2A-505.

(A) On cancellation of the lease contract, all obligations that are still executory on all parties are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(B) On termination of the lease contract, all obligations that are still executory on all parties are discharged, but any right based on prior default or performance survives.

(C) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(D) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under sections 1310.01 to 1310.78 of the Revised Code for default.

(E) A rescission of the lease contract, a claim for rescission of the lease contract, or a rejection or return of the goods does not bar, and shall not be considered inconsistent with, a claim for damages or other right or remedy.

Effective Date: 11-06-1992



Section 1310.52 - Statute of limitations - UCC 2A-506.

(A) An action for default under a lease contract, including an action for a breach of warranty or indemnity, shall be commenced within four years after the cause of action accrued. By the original lease contract, the parties may reduce the period of limitation to not less than one year.

(B) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(C) If an action commenced within the time limited by division (A) of this section is so terminated as to leave available a remedy by another action for the same default, breach of warranty, or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(D) This section does not alter the law on tolling of the statute of limitations and does not apply to causes of action that accrued before the effective date of this section.

Effective Date: 11-06-1992



Section 1310.53 - Proof of market rent - time and place - UCC 2A-507.

(A) Damages based on market rent as provided in section 1310.65 or 1310.74 of the Revised Code are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in those sections.

(B) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in sections 1310.01 to 1310.78 of the Revised Code is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term that, in commercial judgment or under usage of trade, would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(C) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in sections 1310.01 to 1310.78 of the Revised Code offered by one party is not admissible unless and until he has given the other party notice that the court finds sufficient to prevent unfair surprise.

(D) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

Effective Date: 11-06-1992



Section 1310.54 - Lessee's remedies - UCC 2A-508.

(A) If a lessor fails to deliver the goods in conformity to the lease contract as provided in section 1310.55 of the Revised Code or repudiates the lease contract as provided in section 1310.41 of the Revised Code, or if a lessee rightfully rejects the goods as provided in section 1310.55 of the Revised Code or justifiably revokes acceptance of the goods as provided in section 1310.63 of the Revised Code, then, with respect to any goods involved and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided in section 1310.56 of the Revised Code, the lessor is in default under the lease contract, and the lessee may do one or more of the following:

(1) Cancel the lease contract as provided in division (A) of section 1310.51 of the Revised Code;

(2) Recover so much of the rent and security as has been paid and is just under the circumstances;

(3) Cover and recover damages as to all goods affected, whether or not they have been identified to the lease contract, as provided in sections 1310.64 and 1310.66 of the Revised Code, or recover damages for nondelivery as provided in sections 1310.65 and 1310.66 of the Revised Code;

(4) Exercise any other rights or pursue any other remedies provided in the lease contract.

(B) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee also may do one of the following:

(1) If the goods have been identified, recover them as provided in section 1310.68 of the Revised Code;

(2) In a proper case, obtain specific performance or replevy the goods as provided in section 1310.67 of the Revised Code.

(C) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in division (C) of section 1310.65 of the Revised Code.

(D) If a lessor has breached an express or implied warranty, the lessee may recover damages as provided in division (D) of section 1310.65 of the Revised Code.

(E) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to section 1310.73 of the Revised Code.

(F) Subject to section 1310.46 of the Revised Code, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

Effective Date: 11-06-1992



Section 1310.55 - Lessee's rights on improper delivery - rightful rejection - UCC 2A-509.

(A) Subject to the provisions of section 1310.56 of the Revised Code on default in installment lease contracts, if the goods or the tender or delivery of the goods fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(B) A rejection of goods is ineffective unless it is within a reasonable time after the tender or delivery of the goods, and the lessee seasonably notifies the lessor.

Effective Date: 11-06-1992



Section 1310.56 - Installment lease contracts - rejection and default - UCC 2A-510.

(A) Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents. If the nonconformity does not fall within division (B) of this section, and if the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(B) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole. The aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation, brings an action with respect only to past deliveries, or demands performance as to future deliveries.

Effective Date: 11-06-1992



Section 1310.57 - Merchant lessee's duties as to rightfully rejected goods - UCC 2A-511.

(A) Subject to any security interest of a lessee as provided in division (E) of section 1310.54 of the Revised Code, if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(B) If a merchant lessee, as provided in division (A) of this section, or any other lessee, as provided in section 1310.58 of the Revised Code, disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for the reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to the commission that is usual in the trade or, if there is none, to a reasonable sum not exceeding ten per cent of the gross proceeds.

(C) In complying with this section or section 1310.58 of the Revised Code, the lessee is held only to good faith. Good faith conduct is neither acceptance or conversion nor the basis of an action for damages.

(D) A purchaser who purchases in good faith from a lessee pursuant to this section or section 1310.58 of the Revised Code takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of sections 1310.01 to 1310.78 of the Revised Code.

Effective Date: 11-06-1992



Section 1310.58 - Lessee's duties as to rightfully rejected goods - UCC 2A-512.

(A) Except as otherwise provided in section 1310.57 of the Revised Code with respect to goods that threaten to decline in value speedily and subject to any security interest of a lessee as provided in division (E) of section 1310.54 of the Revised Code, the following apply:

(1) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection.

(2) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or supplier's account, ship them to the lessor or supplier, or dispose of them for the lessor's or supplier's account with reimbursement in the manner provided in section 1310.57 of the Revised Code.

(3) The lessee has no obligations other than those described in divisions (A)(1) and (2) of this section with regard to goods rightfully rejected.

(B) Action by the lessee pursuant to division (A) of this section is not acceptance or conversion.

Effective Date: 11-06-1992



Section 1310.59 - Cure by lessor of improper tender or delivery - replacement - UCC 2A-513.

(A) If any tender or delivery by the lessor or supplier is rejected because it is nonconforming and if the time for performance has not yet expired, the lessor or supplier seasonably may notify the lessee of the lessor's or supplier's intention to cure and then may make a conforming delivery within the time provided in the lease contract.

(B) If the lessee rejects a nonconforming tender that the lessor or supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

Effective Date: 11-06-1992



Section 1310.60 - Waiver of lessee's objections - UCC 2A-514.

(A) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default if either of the following applies:

(1) The lessor or supplier could have cured the defect as provided in section 1310.59 of the Revised Code if the defect had been stated seasonably;

(2) Between merchants, the lessor or supplier, after the rejection of the goods, made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(B) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.61 - Acceptance of goods - UCC 2A-515.

(A) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and one of the following applies:

(1) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity.

(2) The lessee fails to make an effective rejection of the goods as provided in division (B) of section 1310.55 of the Revised Code.

(B) Acceptance of a part of any commercial unit is acceptance of that entire unit.

Effective Date: 11-06-1992



Section 1310.62 - Effect of acceptance of goods - notice of default - burden of establishing default after acceptance - notice of claim or litigation to person answerable over - UCC 2A-516.

(A) A lessee shall pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(B) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if acceptance is made with knowledge of a nonconformity, the acceptance cannot be revoked because of the nonconformity. In any other case, if acceptance is made with knowledge of a nonconformity, the acceptance cannot be revoked because of the nonconformity, unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured, acceptance does not of itself impair any other remedy for nonconformity provided by sections 1310.01 to 1310.78 of the Revised Code or the lease agreement.

(C) If a tender has been accepted, all of the following apply:

(1) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and supplier, if any, or be barred from any remedy against the party not notified.

(2) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like, as provided in section 1310.18 of the Revised Code, the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation.

(3) The burden is on the lessee to establish any default.

(D) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, both of the following apply:

(1) The lessee may give the lessor or supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that, if the person notified does not do so, that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then, unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

(2) The lessor or supplier may demand in writing that the lessee turn over control of the litigation, including settlement, if the claim is one for infringement or the like, as provided in section 1310.18 of the Revised Code, or else be barred from any remedy over. If the demand states that the lessor or supplier agrees to bear all expense and to satisfy any adverse judgment, then, unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred.

(E) Divisions (C) and (D) of this section apply to any obligation of a lessee to hold the lessor or supplier harmless against infringement or the like as provided in section 1310.18 of the Revised Code.

Effective Date: 11-06-1992



Section 1310.63 - Revocation of acceptance of goods - UCC 2A-517.

(A) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if either of the following applies:

(1) Except in the case of a finance lease, the lessee has accepted it on the reasonable assumption that its nonconformity would be cured, and it has not been seasonably cured.

(2) The lessee has accepted it without discovery of the nonconformity, if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(B) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(C) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(D) Revocation of acceptance shall occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in the condition of the goods that is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(E) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

Effective Date: 11-06-1992



Section 1310.64 - Cover - substitute goods - UCC 2A-518.

(A) After a default of the type described in division (A) of section 1310.54 of the Revised Code by a lessor under a lease contract, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(B) Except as otherwise provided in section 1310.50 of the Revised Code with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties as provided in section 1301.302 and in section 1310.49 of the Revised Code, if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages both of the following:

(1) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement minus the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement;

(2) Any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(C) If a lessee's cover is by a lease agreement that for any reason does not qualify for treatment under division (B) of this section or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 1310.65 of the Revised Code governs.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.65 - Lessee's damages for non-delivery, repudiation, default and breach of warranty in regard to accepted goods - UCC 2A-519.

(A) Except as otherwise provided in section 1310.50 of the Revised Code with respect to damages liquidated in the lease agreement or as otherwise determined pursuant to the agreement of the parties as provided in section 1301.302 and section 1310.49 of the Revised Code, if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under division (B) of section 1310.64 of the Revised Code or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value, as of the same date, of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(B) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(C) Except as otherwise agreed, if the lessee has accepted goods and given notification as provided in division (C) of section 1310.62 of the Revised Code, the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(D) Except as otherwise agreed, the measure of damages for breach of warranty is the present value, at the time and place of acceptance, of the difference between the value of the use of the goods accepted and that value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.66 - Lessee's incidental and consequential damages - UCC 2A-520.

(A) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(B) Consequential damages resulting from a lessor's default include both of the following:

(1) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and that could not reasonably be prevented by cover or otherwise;

(2) Injury to person or property proximately resulting from any breach of warranty.

Effective Date: 11-06-1992



Section 1310.67 - Lessee's right to specific performance or replevin - UCC 2A-521.

(A) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(B) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(C) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if, after reasonable effort, the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

Effective Date: 11-06-1992



Section 1310.68 - Lessee's right to goods on lessor's insolvency - UCC 2A-522.

(A) Subject to division (B) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract as provided in section 1310.24 of the Revised Code, on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract, may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(B) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

Effective Date: 11-06-1992



Section 1310.69 - Lessor's remedies - (UCC 2A-523).

(A) If a lessee wrongfully rejects or revokes acceptance of goods, fails to make a payment when due, or repudiates with respect to a part or the whole, then, with respect to any goods involved and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided in section 1310.56 of the Revised Code, the lessee is in default under the lease contract, and the lessor may do one or more of the following:

(1) Cancel the lease contract as provided in division (A) of section 1310.51 of the Revised Code;

(2) Proceed respecting goods not identified to the lease contract as provided in section 1310.70 of the Revised Code;

(3) Withhold delivery of the goods and take possession of goods previously delivered as provided in section 1310.71 of the Revised Code;

(4) Stop delivery of the goods by any bailee as provided in section 1310.72 of the Revised Code;

(5) Dispose of the goods and recover damages as provided in section 1310.73 of the Revised Code, retain the goods and recover damages as provided in section 1310.74 of the Revised Code, or in a proper case recover rent as provided in section 1310.75 of the Revised Code;

(6) Exercise any other rights or pursue any other remedies provided in the lease contract.

(B) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under division (A) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(C) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract, either of the following applies:

(1) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in division (A) or (B) of this section.

(2) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in division (B) of this section.

Effective Date: 11-06-1992



Section 1310.70 - Lessor's right to identify goods to lease contract - UCC 2A-524.

(A) After default by the lessee under a lease contract of the type described in division (A) or (C)(1) of section 1310.69 of the Revised Code or, if agreed, after other default by the lessee, the lessor may do both of the following:

(1) Identify to the lease contract conforming goods not already identified if, at the time the lessor learned of the default, they were in the lessor's or the supplier's possession or control.

(2) Dispose of goods, as provided in division (A) of section 1310.73 of the Revised Code, that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(B) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may complete manufacture and wholly identify the goods to the lease contract, cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value, or proceed in any other reasonable manner.

Effective Date: 11-06-1992



Section 1310.71 - Lessor's right to possession of goods - UCC 2A-525.

(A) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(B) After a default of the type described in division (A) or (C)(1) of section 1310.69 of the Revised Code by the lessee under the lease contract or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor that is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lessee's premises as provided in section 1310.73 of the Revised Code.

(C) The lessor may proceed under division (B) of this section without judicial process if it can be done without breach of the peace, or the lessor may proceed by action.

Effective Date: 11-06-1992



Section 1310.72 - Lessor's stoppage of delivery in transit or otherwise - UCC 2A-526.

(A) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(B) In pursuing its remedies under division (A) of this section, the lessor may stop delivery until one of the following occurs:

(1) Receipt of the goods by the lessee;

(2) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee;

(3) Such an acknowledgment to the lessee by a carrier via reshipment or as warehouse.

(C)

(1) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(2) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(3) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop that is received from a person other than the consignor.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.73 - Lessor's rights to dispose of goods - UCC 2A-527.

(A) After a default of the type described in division (A) or (C)(1) of section 1310.69 of the Revised Code by a lessee under the lease contract, after the lessor refuses to deliver or takes possession of goods as provided in section 1310.71 or 1310.72 of the Revised Code, or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance of the goods concerned by lease, sale, or otherwise.

(B) Except as otherwise provided with respect to damages liquidated in the lease agreement pursuant to section 1310.50 of the Revised Code or otherwise determined pursuant to agreement of the parties as provided in section 1301.302 and section 1310.49 of the Revised Code, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages all of the following:

(1) Accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement;

(2) The present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement;

(3) Any incidental damages allowed under section 1310.76 of the Revised Code, less expenses saved in consequence of the lessee's default.

(C) If the lessor's disposition of the goods is by a lease agreement that for any reason does not qualify for treatment under division (B) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods, and section 1310.74 of the Revised Code governs.

(D) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition of goods under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of sections 1310.01 to 1310.78 of the Revised Code.

(E) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance and has proceeded in accordance with division (E) of section 1310.54 of the Revised Code shall account to the lessor for any excess over the amount of the lessee's security interest.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.74 - Lessor's damages for non-acceptance, failure to pay, repudiation or other default - UCC 2A-528.

(A) Except as otherwise provided with respect to damages liquidated in the lease agreement pursuant to section 1310.50 of the Revised Code or otherwise determined pursuant to the agreement of the parties as provided in section 1301.302 and section 1310.49 of the Revised Code, if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under division (B) of section 1310.73 of the Revised Code or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in division (A) or (C)(1) of section 1310.69 of the Revised Code or, if agreed, for other default of the lessee all of the following:

(1) Accrued and unpaid rent as of the date of default, if the lessee has never taken possession of the goods or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor;

(2) The present value as of the date determined under division (A)(1) of this section of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term;

(3) Any incidental damages allowed under section 1310.76 of the Revised Code, less expenses saved in consequence of the lessee's default.

(B) If the measure of damages provided in division (A) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under section 1310.76 of the Revised Code, due allowance for costs reasonably incurred, and due credit for payments or proceeds of disposition.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 11-06-1992



Section 1310.75 - Lessor's action for rent - UCC 2A-529.

(A) After default of the type described in division (A) or (C)(1) of section 1310.69 of the Revised Code by the lessee under the lease contract or, if agreed, after other default by the lessee, if the lessor complies with division (B) of this section, the lessor may recover from the lessee as damages the following:

(1) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee as provided in section 1310.26 of the Revised Code, all of the following:

(a) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(b) The present value as of the same date of the rent for the then remaining lease term of the lease agreement;

(c) Any incidental damages allowed under section 1310.76 of the Revised Code, less expenses saved in consequence of the lessee's default.

(2) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, all of the following:

(a) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(b) The present value, as of the same date, of the rent for the then remaining lease term of the lease agreement;

(c) Any incidental damages allowed under section 1310.76 of the Revised Code, less expenses saved in consequence of the lessee's default.

(B) Except as provided in division (C) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and that are in the lessor's control.

(C) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to division (A) of this section. If the disposition of the goods is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 1310.73 or 1310.74 of the Revised Code, and the lessor shall cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 1310.73 or 1310.74 of the Revised Code.

(D) Payment of a judgment for damages obtained pursuant to division (A) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(E) After default of the type described in division (A) or (C)(1) of section 1310.69 of the Revised Code by the lessee under the lease contract or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section nevertheless shall be awarded damages for nonacceptance under section 1310.73 or 1310.74 of the Revised Code.

Effective Date: 11-06-1992



Section 1310.76 - Lessor's incidental damages - UCC 2A-530.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee's default, in connection with the return or disposition of the goods, or otherwise in connection with the default.

Effective Date: 11-06-1992



Section 1310.77 - Standing to sue third parties for injury to goods - UCC 2A-531.

(A) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, the lessor has a right of action against the third party, and the lessee also has a right of action against the third party if the lessee has a security interest in the goods, has an insurable interest in the goods, or bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(B) If, at the time of the injury, the plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(C) Either party with the consent of the other may sue for the benefit of whom it may concern.

Effective Date: 11-06-1992



Section 1310.78 - Lessor's rights to residual interest - UCC 2A-532.

In addition to any other recovery permitted by sections 1310.01 to 1310.78 of the Revised Code or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

Effective Date: 11-06-1992



Section 1310.99 - Amended and Renumbered RC 1315.99.

Effective Date: 11-06-1992






Chapter 1311 - LIENS

Section 1311.01 - Lien definitions.

As used in sections 1311.01 to 1311.22 of the Revised Code:

(A) "Owner," "part owner," or "lessee" includes all the interests either legal or equitable, which such person may have in the real estate upon which the improvements are made, including the interests held by any person under contracts of purchase, whether in writing or otherwise.

(B) "Material supplier" includes any person by whom any materials are furnished in furtherance of an improvement.

(C) "Laborer" includes any mechanic, worker, artisan, or other individual who performs labor or work in furtherance of any improvement.

(D) "Subcontractor" includes any person who undertakes to construct, alter, erect, improve, repair, demolish, remove, dig, or drill any part of any improvement under a contract with any person other than the owner, part owner, or lessee.

(E) "Original contractor," except as otherwise provided in section 1311.011 of the Revised Code, includes a construction manager and any person who undertakes to construct, alter, erect, improve, repair, demolish, remove, dig, or drill any part of any improvement under a contract with an owner, part owner, or lessee.

(F) "Construction manager" means a person with substantial discretion and authority to manage or direct an improvement, provided that the person is in direct privity of contract with the owner, part owner, or lessee of the improvement.

(G) "Notice of commencement" means the notice specified in section 1311.04 of the Revised Code.

(H) "Notice of furnishing" means the notice specified in section 1311.05 of the Revised Code.

(I) "Materials" means all products and substances including, without limitation, any gasoline, lubricating oil, petroleum products, powder, dynamite, blasting supplies and other explosives, tools, equipment, or machinery furnished in furtherance of an improvement.

(J) "Improvement" means constructing, erecting, altering, repairing, demolishing, or removing any building or appurtenance thereto, fixture, bridge, or other structure, and any gas pipeline or well including, but not limited to, a well drilled or constructed for the production of oil or gas; the furnishing of tile for the drainage of any lot or land; the excavation, cleanup, or removal of hazardous material or waste from real property; the enhancement or embellishment of real property by seeding, sodding, or the planting thereon of any shrubs, trees, plants, vines, small fruits, flowers, or nursery stock of any kind; and the grading or filling to establish a grade.

(K) "Wages" means the basic hourly rate of pay and all other contractually owed benefits.

Effective Date: 03-14-2003; 03-30-2007



Section 1311.011 - Liens for home construction work.

(A) As used in this section:

(1) "Home construction contract" means a contract entered into between an original contractor and an owner, part owner, or lessee for the improvement of any single- or double-family dwelling or portion of the dwelling or a residential unit of any condominium property that has been submitted to the provisions of Chapter 5311. of the Revised Code; an addition to any land; or the improvement of driveways, sidewalks, swimming pools, porches, garages, carports, landscaping, fences, fallout shelters, siding, roofing, storm windows, awnings, and other improvements that are adjacent to single- or double-family dwellings or upon lands that are adjacent to single- or double-family dwellings or residential units of condominium property, if the dwelling, residential unit of condominium property, or land is used or is intended to be used as a personal residence by the owner, part owner, or lessee.

(2) "Home purchase contract" means a contract for the purchase of any single- or double-family dwelling or residential unit of a condominium property that has been subjected to the provisions of Chapter 5311. of the Revised Code if the purchaser uses or intends to use the dwelling, a unit of a double dwelling, or the condominium unit as the purchaser's personal residence.

(3) "Lending institution" means any person that enters into a contract with the owner, part owner, purchaser, or lessee to provide financing for a home construction contract or a home purchase contract, which financing is secured, in whole or in part, by a mortgage on the real estate upon which the improvements contemplated by the home construction contract are to be made or upon the property that is the subject of the home purchase contract, and that makes direct disbursements under the contract to any original contractor or the owner, part owner, purchaser, or lessee.

(4) "Original contractor" includes any person with whom the owner, part owner, lessee, or purchaser under a home purchase contract or a home construction contract has directly contracted.

(B) Notwithstanding sections 1311.02 to 1311.22 of the Revised Code, all liens, except mortgage liens, that secure payment for labor or work performed or materials furnished in connection with a home construction contract or in connection with a dwelling or residential unit of condominium property, that is the subject of a home purchase contract are subject to the following conditions:

(1) No original contractor, subcontractor, material supplier, or laborer has a lien to secure payment for labor or work performed or materials furnished by the contractor, subcontractor, material supplier, or laborer, in connection with a home construction contract between the original contractor and the owner, part owner, or lessee or in connection with a dwelling or residential unit of condominium property, that is the subject of a home purchase contract, if the owner, part owner, or lessee paid the original contractor in full or if the purchaser has paid in full for the amount of the home construction or home purchase contract price, and the payment was made prior to the owner's, part owner's, or lessee's receipt of a copy of an affidavit of mechanics' lien pursuant to section 1311.07 of the Revised Code.

An owner, part owner, or lessee may file with the county recorder of the county in which the property that is the subject of a home construction contract or a home purchase contract is situated an affidavit that the owner, part owner, or lessee has made payment in accordance with this division. Except if the owner, part owner, or lessee is guilty of fraud, any lien perfected on the property by any subcontractor, material supplier, or laborer for labor or work performed or for materials furnished is void and the property wholly discharged from the lien, if the lien was perfected after full payment was made in accordance with this division. The recorder shall index and record the affidavit in the same manner that releases of mortgages and other liens are indexed and recorded, and shall receive the same fees for indexing and recording the affidavit that are provided for the recording of leases.

Nothing in this section shall adversely affect a mechanics' lien claimed against a prior owner if the lien is perfected prior to a conveyance under a home purchase contract.

(2) If the original contractor has not been paid in full as provided in division (B)(1) of this section, no subcontractor, material supplier, or laborer has a lien to secure payment for labor or work performed or materials furnished by the subcontractor, material supplier, or laborer for an amount greater than the amount due under the home construction contract that has not been paid to the original contractor for the work, labor, or materials or for an amount greater than the amount of the home purchase contract price that has not been paid to the original contractor. The total amount of all liens for labor or work performed or for materials furnished in connection with a home construction contract that may be enforced in lien foreclosure proceedings shall not exceed the amount due under the home construction contract that has not been paid to the original contractor or the amount due under the home purchase contract that has not been paid to the original contractor.

If the amount due under the home construction contract or under the home purchase contract to the original contractor is insufficient to secure the mechanics' liens of all lien claimants that arose out of the home construction contract or that arose out of a contract in connection with a dwelling or residential unit of condominium property, that is the subject of a home purchase contract, each mechanics' lien shall be secured by a pro rata share of the amount due to the original contractor, except that mechanics' liens filed by laborers have priority. The pro rata share shall be equal to the monetary amount of the amount due to the original contractor that is subject to all valid mechanics' liens on the property that is the subject of the home purchase contract or all valid mechanics' liens under the home construction contract multiplied by a fraction in which the denominator is the total monetary amount of all valid mechanics' liens on the property that is the subject of the home purchase contract or of all valid mechanics' liens that arose out of the home construction contract, and the numerator is the amount claimed to be due by the lien claimant under a contract in connection with a dwelling or residential unit of condominium property, that is the subject of the home purchase contract or under the home construction contract.

For the purpose of this section, the amount due under a home construction contract or a home purchase contract is the unpaid balance under the home construction contract or the home purchase contract, minus the cost to complete the contract according to its terms and conditions, including any warranty or repair work.

(3) If, after receiving written notice from an owner, part owner, purchaser, or lessee that full payment has been made by the owner, part owner, purchaser, or lessee to the original contractor for the amount of the home construction or home purchase contract and that payment was made prior to the owner's, part owner's, or lessee's receipt of a copy of an affidavit of mechanics' lien pursuant to section 1311.07 of the Revised Code, the lienholder fails within thirty days after receipt of the notice to cause the lien securing payment for the work, labor, or materials to be released of record, the lienholder is liable to the owner, part owner, or lessee for all damages arising from the lienholder's failure to cause the lien to be released. Damages shall include, but are not limited to, court costs and reasonable attorney fees incurred during any litigation between the owner and a lien claimant or lien claimants who have refused to release their liens after receiving a copy of the affidavit referred to in division (B)(1) of this section, or evidence that the cost of completing a home construction contract exceeded, or is reasonably expected to exceed, the balance due the original contractor under the home construction contract as provided in division (B)(2) of this section.

(4) No lending institution shall make any payment to any original contractor until the original contractor has given the lending institution the original contractor's affidavit stating:

(a) That the original contractor has paid in full for all labor and work performed and for all materials furnished by the original contractor and all subcontractors, material suppliers, and laborers prior to the date of the closing of the purchase or during and prior to the payment period, except such unpaid claims as the original contractor specifically sets forth and identifies both by claimant and by amount claimed;

(b) That no claims exist other than those claims set forth and identified in the affidavit required by division (B)(4) of this section.

(5) When making any payment under the home construction contract or on behalf of the owner or part owner under a home purchase contract, the lending institution may accept the affidavit of the original contractor required by division (B)(4) of this section and act in reliance upon it, unless it appears to be fraudulent on its face. The lending institution is not financially liable to the owner, part owner, purchaser, lessee, or any other person for any payments, except for gross negligence or fraud committed by the lending institution in making any payment to the original contractor.

After receipt of a written notice of a claim of a right to a mechanic's lien by a lending institution, failure of the lending institution to obtain a lien release from the subcontractor, material supplier, or laborer who serves notice of such claim is prima-facie evidence of gross negligence.

(6) Any owner, part owner, purchaser, or lessee, who requests an original contractor to supply the affidavit required by division (B)(4) of this section, may withhold any payment that is due under the home construction contract or under the home purchase contract until the original contractor provides the owner, part owner, purchaser, or lessee with the affidavit. The owner's, part owner's, purchaser's, or lessee's remedies and rights under this section shall not be prejudiced by the owner's, part owner's, purchaser's, or lessee's failure to request or to obtain the affidavit provided for in division (B)(4) of this section.

(7) An owner, part owner, purchaser, lessee, or lending institution may make payment jointly to the original contractor and to a subcontractor, material supplier, or laborer as a condition to their giving lien releases.

(8) If a subcontractor, material supplier, or laborer refuses to supply a lien release to the original contractor, owner, part owner, lessee, or lending institution because the amount of money that the original contractor owes the subcontractor, material supplier, or laborer is in dispute, the owner, part owner, lessee, and lending institution shall withhold from payment to the original contractor an amount of money equal to the amount of money claimed by the subcontractor, material supplier, or laborer. If a subcontractor, material supplier, or laborer refuses within ten days after receipt of a written request from either the original contractor or the lending institution to state the amount due and the last date that the lien claimant performed any labor or work or furnished any material in furtherance of the improvement which gives rise to the lien claimant's lien claim, the amount and the last date shall be stated by the original contractor. The owner, part owner, lessee, and lending institution shall pay the withheld amount of money to the original contractor when any of the following occur:

(a) The subcontractor, material supplier, or laborer gives written notice to the owner, part owner, lessee, or lending institution that the amount of money claimed to be due has been paid.

(b) The subcontractor, material supplier, or laborer delivers a lien release to the original contractor, owner, part owner, lessee, or lending institution.

(c) The original contractor provides the subcontractor, material supplier, or laborer with a bond, in a form that is satisfactory to the owner, part owner, lessee, or lending institution and in an amount equal to the amount of money claimed to be due.

(d) The time for filing a lien by the subcontractor, material supplier, or laborer has expired and no affidavit of lien has been recorded pursuant to section 1311.06 of the Revised Code.

(9) Any lien release given pursuant to this section is valid and enforceable without separate consideration for the release.

Effective Date: 07-01-1996; 03-30-2007



Section 1311.012 - [Repealed].

Effective Date: 07-01-1996



Section 1311.02 - Lien of subcontractor, laborer or materialman.

Every person who performs work or labor upon or furnishes material in furtherance of any improvement undertaken by virtue of a contract, express or implied, with the owner, part owner, or lessee of any interest in real estate, or the owner's, part owner's, or lessee's authorized agent, and every person who as a subcontractor, laborer, or material supplier, performs any labor or work or furnishes any material to an original contractor or any subcontractor, in carrying forward, performing, or completing any improvement, has a lien to secure the payment therefor upon the improvement and all interests that the owner, part owner, or lessee may have or subsequently acquire in the land or leasehold to which the improvement was made or removed.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.021 - Lien for labor or work or materials upon oil or gas well or facilities.

(A) Every person who performs any labor or work upon or furnishes material for digging, drilling, boring, operating, completing, or repairing, any well drilled or constructed for the production of oil or gas or any injection well which furthers the production of oil and gas or which disposes of waste products generated by oil and gas operations, or for altering, repairing, or constructing any oil derrick, oil tank, or leasehold production pipe line by virtue of a contract, express or implied, with the owner or part owner, or the owner's or part owner's authorized agent, of any oil and gas lease or leasehold estate or, in the event there is no lease or estate, any mineral estate, and every subcontractor, laborer, and material supplier who performs any labor or work or furnishes material to an original contractor or any subcontractor, in carrying forward, performing, or completing the contract, has a lien to secure the payment thereof upon the oil and gas lease or leasehold estate or, in the event there is no lease or estate, any mineral estate, the oil or gas produced therefrom and the proceeds thereof, and upon all material located thereon or used in connection therewith.

(B) The lien, insofar as it extends to oil or gas or the proceeds of the sale of oil or gas, is not effective against any purchaser or pipe line carrier of such oil or gas until a copy of the affidavit provided for in section 1311.06 of the Revised Code is delivered to such purchaser or pipe line carrier by certified mail.

(C) To the extent not inconsistent with this section, the lien provided by this section is governed by this chapter, and shall be perfected and enforced as other liens as provided by this chapter, except as follows:

(1) No owner, part owner, or lessee who contracts for labor or work to be performed or materials furnished for an improvement need prepare, provide, or record a notice of commencement pursuant to section 1311.04 of the Revised Code.

(2) No subcontractor or material supplier who performs work or labor upon or furnishes material in furtherance of an improvement need prepare, provide, or serve a notice of furnishing pursuant to section 1311.05 of the Revised Code.

(3) The affidavit required to be made and filed by an original contractor, subcontractor, material supplier, or laborer under section 1311.06 of the Revised Code to claim a lien under this section need not include the first date that the lien claimant performed any labor or work or furnished any material to the improvement giving rise to the claimant's lien.

(4) For the purpose of determining issues of priority, liens created under this section are effective from the date the first visible work or labor is performed or the first materials are furnished at the site of the improvement.

(5) An owner, part owner, or lessee may request from an original contractor an affidavit setting forth the name and address of, a description of labor or work performed or materials furnished by, and the total amount of the contract and the balance owed to, all unpaid laborers, subcontractors, and material suppliers providing labor or work or furnishing material for the improvement, and the serving of the affidavit after such a request shall be a condition precedent to any right by the original contractor to file a lien under this section. If an owner, part owner, or lessee has not made a request under this division, the original contractor need not serve an affidavit as provided in this division to file a lien under this section.

(6)

(a) An owner, part owner, or lessee who receives an affidavit pursuant to division (C)(5) of this section or a notice pursuant to division (C)(6)(c) of this section may make payment jointly to the original contractor and any laborers, subcontractors, and material suppliers who are listed in such an affidavit or who serve such a notice for the amount shown to be unpaid by such affidavit and notices or may require the original contractor to obtain lien waivers from any such persons prior to making payment to the original contractor.

(b) No person who fails to serve the owner, part owner, or lessee with a notice pursuant to division (C)(6)(c) of this section and who is omitted from an affidavit provided to the owner, part owner, or lessee pursuant to division (C)(5) of this section shall have a right to file a lien pursuant to this section if the owner has paid the full amount due on the contract, including payment to the parties listed on the affidavit or from whom notices were received either in the full amount due to such parties or in such lesser amount as represents their pro-rata portion of the full amount of the contract with the original contractor.

(c) Any laborer, subcontractor, or material supplier may serve upon the owner, part owner, or lessee a notice in writing, which notice shall be such as will inform the owner, part owner, or lessee of the improvement, of the nature of the work performed or to be performed, the materials furnished or to be furnished, the amount due or to become due therefor, the identity of the person with whom such laborer, subcontractor, or material supplier has contracted, and the identity of the well, oil derrick, oil tank, or leasehold production pipe line, the permit number, and the county upon which such work was or is to be performed or materials were or are to be furnished.

(7) The provisions of division (B) of section 1311.15 of the Revised Code shall be applicable with respect to payments to any subcontractors, material suppliers, or laborers identified on the affidavit provided in division (C)(5) of this section.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.03 - Lien upon street, turnpike, road, sidewalk, way, drain, ditch or sewer.

Any person who performs labor or work or furnishes material, for the construction, alteration, or repair of any street, turnpike, road, sidewalk, way, drain, ditch, or sewer by virtue of a private contract between the person and the owner, part owner, or lessee of lands upon which the same may be constructed, altered, or repaired, or of lands abutting thereon, or as subcontractor, laborer, or material supplier, performs labor or work or furnishes material to such original contractor or to any subcontractor in carrying forward or completing such contract, has a lien for the payment thereof against the lands of the owner, part owner, or lessee, upon which the street, turnpike, road, sidewalk, way, drain, or sewer is constructed or upon which any such street, turnpike, road, sidewalk, way, drain, ditch, or sewer abuts, as provided in section 1311.02 of the Revised Code.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.04 - Recording notice of commencement.

(A)

(1) Prior to the performance of any labor or work or the furnishing of any materials for an improvement on real property which may give rise to a mechanics' lien under sections 1311.01 to 1311.22 of the Revised Code, the owner, part owner, or lessee who contracts for the labor, work, or materials shall record in the office of the county recorder for each county in which the real property to be improved is located a notice of commencement in substantially the form specified in division (B) of this section.

(2) Only one notice of commencement is required to be filed for a single improvement and if more than one notice of commencement is filed for a single improvement, all notices filed after the original notice shall be deemed to be amendments to the original notice. If an owner, part owner, or lessee contracts with additional original contractors, lenders, or sureties not identified in the original notice of commencement filed for the improvement, the owner, part owner, or lessee shall amend the original notice of commencement to identify the additional original contractors, lenders, and sureties. The date of the filing of the amended notice is the date of the filing of the original notice of commencement.

(B) The notice of commencement required under division (A) of this section shall contain, in affidavit form, all of the following information:

(1) The legal description of the real property on which the improvement is to be made. For purposes of this division, a description sufficient to describe the real property for the purpose of conveyance, or contained in the instrument by which the owner, part owner, or lessee took title, is a legal description.

(2) A brief description of the improvement to be performed on the property containing sufficient specificity to permit lien claimants to identify the improvement;

(3) The name, address, and capacity of the owner, part owner, or lessee of the real property contracting for the improvement;

(4) The name and address of the fee owner of the real property, if the person contracting for the improvement is a land contract vendee or lessee;

(5) The name and address of the owner's, part owner's, or lessee's designee, if any;

(6) The name and address of all original contractors, except that if the notice of commencement is recorded for an improvement involving a single- or double-family dwelling and if more than one original contractor is involved, instead of listing each original contractor, the owner shall state that multiple original contractors are involved in the improvement;

(7) The date the owner, part owner, or lessee first executed a contract with an original contractor for the improvement;

(8) The name and address of all lending institutions which provide financing for the improvements, if any;

(9) The name and address of all sureties on any bond which guarantee payment of the original contractor's obligations under the contract for the improvement, if any;

(10) The following statement:

"To Lien Claimants and Subsequent Purchasers:

Take notice that labor or work is about to begin on or materials are about to be furnished for an improvement to the real property described in this instrument. A person having a mechanics' lien may preserve the lien by providing a notice of furnishing to the above-named designee and the above-named designee's original contractor, if any, and by timely recording an affidavit pursuant to section 1311.06 of the Revised Code.

A copy of this notice may be obtained upon making a written request by certified mail to the above-named owner, part owner, lessee, designee, or the person with whom you have contracted."

(11) The name and address of the person preparing the notice;

(12) An affidavit of the owner, part owner, or lessee or the agent of the owner, part owner, or lessee which verifies the notice.

(C) If the notice of commencement furnished by or for an owner, part owner, or lessee contains incorrect information, the owner, part owner, or lessee is liable for any loss of lien rights of a lien claimant and any actual expenses incurred by the lien claimant in maintaining lien rights, including attorney's fees, if the loss and expenses incurred are a direct result of the lien claimant's reliance on the incorrect information.

Any lien claimant who has included incorrect information in the claimant's affidavit for a lien under section 1311.06 of the Revised Code, as a result of incorrect information contained in the notice of commencement, may file for record an amended affidavit for a lien. The amended affidavit shall contain all of the information required by section 1311.06 of the Revised Code for an original affidavit. The lien claimant shall serve a copy of the amended affidavit on the owner, part owner, or lessee as provided in section 1311.07 of the Revised Code. The lien claimant may file the amended affidavit for record at any time during the time that the lien acquired by the original affidavit continues in effect under section 1311.13 of the Revised Code. In no event shall the amended affidavit extend such time period. The filing of an amended affidavit does not constitute a waiver of the rights granted by this division.

(D) Within ten days after the date a subcontractor, material supplier, or laborer serves a written request upon the owner, part owner, or lessee, or designee for a copy of the notice of commencement, the owner, part owner, lessee, or designee shall serve a copy of the notice of commencement to the requesting subcontractor, material supplier, or laborer.

(E) Within ten days after the date a subcontractor, material supplier, or laborer serves a written request for a copy of the notice of commencement upon the original contractor who has been provided with a notice of commencement from the owner, part owner, or lessee, or designee and with whom the subcontractor, material supplier, or laborer has a direct contract, the original contractor shall serve a copy of the notice of commencement to the requesting subcontractor, material supplier, or laborer.

(F) Within ten days after the date a subcontractor, material supplier, or laborer serves a written request for a copy of the notice of commencement upon the subcontractor who has been provided with a notice of commencement from the owner, part owner, lessee, designee, or original contractor and with whom the subcontractor, material supplier, or laborer has a direct contract, the subcontractor shall serve a copy of the notice of commencement upon the requesting subcontractor, material supplier, or laborer.

(G)

(1) Except as provided in division (G)(2) of this section, the owner, part owner, lessee, or designee shall post and maintain posted a copy of the notice of commencement in a conspicuous place on the real property described in the notice during the course of the actual physical improvement to the real property.

(2) No owner, part owner, lessee, or designee, has to post a copy of the notice of commencement on the real property described in the notice for an improvement that is the subject of a home purchase contract.

(H) The owner, part owner, lessee, or designee shall serve a copy of the notice of commencement upon the original contractor. If the owner, part owner, lessee, or designee fails to serve a copy of the notice of commencement upon the original contractor, the owner, part owner, or lessee is liable to the original contractor for all actual expenses incurred by the original contractor in obtaining the information otherwise provided by the notice of commencement.

(I) If the owner, part owner, lessee, or designee fails to record the notice of commencement in accordance with this section, the time within which a subcontractor or material supplier may serve a notice of furnishing as required by section 1311.05 of the Revised Code is extended until twenty-one days after the notice of commencement has been recorded. A subcontractor or material supplier need not serve a notice of furnishing to preserve lien rights for the period before the notice of commencement is recorded.

(J) If the owner, part owner, lessee, or designee fails to serve, upon written request, the notice of commencement in accordance with this section, the time within which a subcontractor or material supplier may serve a notice of furnishing as required by section 1311.05 of the Revised Code is extended until twenty-one days after the notice of commencement actually has been served to the subcontractor or material supplier. The owner, part owner, or lessee who fails to serve the notice pursuant to this section is liable to any subcontractor or material supplier who becomes a lien claimant for all actual expenses incurred by the lien claimant in obtaining the information that would have been contained in the notice.

(K) If an owner, part owner, lessee, or designee fails to post or maintain a copy of the notice of commencement as required by division (G)(1) of this section, the owner, part owner, or lessee is liable to a subcontractor, material supplier, or laborer who becomes a lien claimant for all actual expenses incurred by the lien claimant in obtaining the information otherwise provided by the posting.

(L) If an original contractor or subcontractor who has been provided with a notice of commencement fails to serve a copy of the notice of commencement to any subcontractor, material supplier, or laborer who requests it, the original contractor or subcontractor who fails to serve the copy of the notice is liable to the subcontractor, material supplier, or laborer who made the request for all costs incurred by the subcontractor, material supplier, or laborer in obtaining the information contained in the notice of commencement, provided that an original contractor or subcontractor who fails to provide the notice upon request is not liable under this division to any subcontractor, material supplier, or laborer with whom the original contractor or subcontractor is not in direct privity of contract.

(M)

(1) If after the first work, labor, or material has been performed on or furnished to the improvement, the owner, part owner, lessee, or designee fails to serve, record, or post a notice of commencement as required by this section, the original contractor may, in writing, request the owner, part owner, lessee, or designee to serve, record, or post the notice. If an owner, part owner, lessee, or the designee of an owner, part owner, or lessee fails or refuses to serve, record, or post a notice of commencement within ten days of receipt of a request, the owner, part owner, or lessee is liable for the owner's, part owner's, or lessee's failure or refusal and for the designee's failure or refusal, without recourse to the original contractor for all damages, costs, and expenses which result from the filing of a valid mechanics' lien to the extent that the lien, damages, costs, and expenses could have been avoided through proper payment.

(2) Nothing in this division shall be interpreted as to either of the following:

(a) Relieving an original contractor from the duty to pay the original contractor's subcontractors, material suppliers, and laborers for labor or work performed or materials furnished pursuant to a contract directly with the original contractor;

(b) Obligating an owner, part owner, or lessee to pay for work or labor performed or materials furnished by subcontractors, material suppliers, or laborers pursuant to direct contracts with the original contractor.

(N)

(1) If the owner, part owner, or lessee fails to record a notice of commencement or an amended notice, any person holding a mortgage on the real property to be improved may record a notice of commencement or an amended notice on behalf of the owner, part owner, or lessee. If the owner, part owner, or lessee fails to record a notice of commencement or an amended notice within the later of ten days after the performance of any labor or work or the furnishing of any material for an improvement on real property which gives rise to a mechanics' lien under sections 1311.01 to 1311.22 of the Revised Code or three days after service of a demand to record the notice or amended notice by the original contractor, the original contractor may record a notice of commencement or an amended notice on behalf of the owner, part owner, or lessee.

(2) If the original contractor or a mortgage holder has recorded a notice of commencement or an amended notice on behalf of the owner, part owner, or lessee, the owner, part owner, or lessee is liable to the original contractor or mortgage holder for all costs and expenses incurred in obtaining the information contained in the notice of commencement or an amended notice and all costs incurred in the preparation and recording of the notice of commencement or an amended notice.

(3) Unless required to file the notice of commencement or an amended notice on behalf of the owner, part owner, or lessee, the party filing a written notice of commencement or amended notice on behalf of the owner, part owner, or lessee is not liable to the owner, part owner, or lessee for any errors contained in the notice of commencement or amended notice.

(4) If a mortgage holder or an original contractor records a notice of commencement or amended notice on behalf of an owner, part owner, or lessee, such fact must be included on the notice or amended notice.

(O) This section does not apply to a home construction contract as defined in section 1311.011 of the Revised Code, except that when a lending institution as defined in division (A)(3) of section 1311.011 of the Revised Code requires that a notice of commencement be recorded as part of the financing for a home construction contract, which is secured in whole or in part by a mortgage on real estate upon which the improvements are to be constructed, the owner, part owner, or lessee may file a notice of commencement pursuant to this section by recording the notice of commencement in the county recorder's office of the county where the owner, part owner, or lessee's property is located. If the property is located in more than one county, the owner, part owner, or lessee shall record the notice of commencement in the county recorders' office of each county in which the property is located.

If the owner, part owner, or lessee files a notice of commencement pursuant to this division, the attachment, continuance, and priority provisions of section 1311.13 of the Revised Code apply to that improvement, but the notice of furnishing requirements specified in section 1311.05 of the Revised Code do not apply to that improvement.

(P) The county recorder of the county where a notice of commencement is filed for record shall endorse the date and hour of its filing and cause it to be recorded as mechanics' liens are recorded, and collect the same fees for recording the notice of commencement as are provided in section 317.32 of the Revised Code. The recorder shall index the real property described in the notice of commencement and shall index the names of all owners, part owners, lessees, and land contract vendees in the direct index and the names of all original contractors in the reverse index as provided for in section 317.18 of the Revised Code.

(Q) Notwithstanding this section, if the owner, part owner, or lessee is a telephone company, an electric light company, a gas company, a water works company, all as defined in section 4905.03 of the Revised Code, or a subsidiary or affiliate thereof, the owner, part owner, or lessee may, but is not required to, record a notice of commencement pursuant to division (A) of this section, and is not required to serve, post, and provide copies of a notice of commencement pursuant to divisions (D), (G), and (H) of this section unless such owner, part owner, or lessee elects to record the notice of commencement. If the owner, part owner, or lessee elects to record the notice of commencement and the improvement extends beyond one parcel of real property or one county, the owner, part owner, or lessee may, in lieu of using the legal description required in division (B)(1) of this section, use a description which reasonably describes the real property on which the improvement is to be made. Any description used other than the description specified in division (B)(1) of this section shall refer to the township and county in which the improvement is located, the name and route number of any local, state, or federal highway near the improvement, if any, the post office address of the real property, if any, and the name by which the owner, part owner, or lessee refers to the improvement.

If an owner, part owner, or lessee elects not to record, serve, post, or provide copies of a notice of commencement pursuant to divisions (A), (D), (G)(1), and (H) of this section, the owner, part owner, or lessee is subject to all applicable liabilities pursuant to divisions (C), (H), (J), (K), (M), and (N) of this section.

(R) If an owner, part owner, lessee, or designee fails to record a notice of commencement in accordance with this section, no subcontractor or material supplier who performs labor or work upon or furnishes material in furtherance of that improvement has to serve a notice of furnishing in accordance with section 1311.05 of the Revised Code in order to preserve the subcontractor's or material supplier's lien rights.

(S) A notice of commencement filed as provided herein expires six years after its filing date unless the notice of commencement or amendments made to the notice of commencement specify otherwise.

Effective Date: 03-14-2003; 03-30-2007



Section 1311.05 - Subcontractor or materialman to serve notice of furnishing.

(A) Except as provided in section 1311.04 of the Revised Code and this section, a subcontractor or material supplier who performs labor or work upon or furnishes material in furtherance of an improvement to real property and who wishes to preserve the subcontractor's or material supplier's lien rights shall serve a notice of furnishing, if any person has recorded a notice of commencement in accordance with section 1311.04 of the Revised Code, upon the owner's, part owner's, or lessee's designee named in the notice of commencement or amended notice and the original contractor under the original contract pursuant to which the subcontractor or material supplier is performing labor or work or furnishing materials, as named in the notice of commencement or amended notice and at the address listed in the notice or amended notice at any time after the recording of the notice of commencement or amended notice but within twenty-one days after performing the first labor or work or furnishing the first materials or within the extended time period provided for in division (I) or (J) of section 1311.04 of the Revised Code. If an owner, part owner, or lessee has not named a designee in the notice of commencement or amended notice or if the designee has died or otherwise has ceased to exist, the subcontractor or material supplier shall serve the notice of furnishing upon the owner, part owner, or lessee named in the notice of commencement. If no designee is named or if the designee has died or otherwise has ceased to exist, and if more than one owner is named in the notice of commencement, service of the notice of furnishing to the first owner, part owner, or lessee named in the notice of commencement is sufficient. No original contractor has to serve a notice of furnishing to preserve lien rights arising from a contract with an owner, part owner, or lessee. No material supplier who is in direct privity of contract with an owner, part owner, or lessee has to serve a notice of furnishing upon the owner, part owner, or lessee or designee in order to preserve the material supplier's lien rights. No subcontractor or material supplier who is in direct privity of contract with the original contractor has to serve a notice of furnishing upon the original contractor in order to preserve the subcontractor's or material supplier's lien rights.

If any person has recorded a notice of commencement in accordance with section 1311.04 of the Revised Code for an improvement involving a single- or double-family dwelling and if that notice states that multiple original contractors are involved in the improvement, a subcontractor or material supplier does not have to serve a notice of furnishing upon any original contractor in order to preserve the subcontractor's or material supplier's lien rights.

A subcontractor or material supplier who serves a notice of furnishing in conformity with this section does not have to serve an amended notice of furnishing on any party if the subcontractor or material supplier receives an amended notice of commencement subsequent to service of the subcontractor's or material supplier's notice of furnishing. If a subcontractor or material supplier serves a notice of furnishing based upon information contained in any notice of commencement or amended notice of commencement relative to the improvement for which the subcontractor or material supplier performs labor or work or furnishes material, the notice of furnishing is deemed effective even if the notice of commencement already has been amended or is amended in the future.

If a lender is named in the notice of commencement or amended notice, a subcontractor or material supplier may serve a copy of the notice of furnishing upon the lender at the address listed in the notice or amended notice, provided that no subcontractor or material supplier is required to serve a copy of the notice of furnishing upon the lender to preserve the subcontractor's or material supplier's lien rights. The receipt of a notice of furnishing by a lender imposes no duty upon the lender by implication or otherwise with respect to the disbursement of any loan proceeds or the payment to any subcontractor, material supplier, or any other person.

(B) The notice of furnishing shall be in substantially the following form:

"Notice of Furnishing

(For use in connection with improvements to property other than public improvements)

To: .......................................................

(Name of owner, part owner, or lessee or designee from the notice of commencement)

...........................................................

(Address from the notice of commencement)

To: .......................................................

(Name of original contractor from notice of commencement)

(Address of original contractor from notice of commencement)

Please take notice that the undersigned is performing certain labor or work or furnishing certain materials to .............. .......................................................(name and address of other contracting party)....................... in connection with the improvement to the real property located at ........................ The labor, work, or materials were performed or furnished first or will be performed or furnished first on ............ (date).

WARNING TO OWNER: THIS NOTICE IS REQUIRED BY THE OHIO MECHANICS' LIEN LAW. IF YOU HAVE ANY QUESTIONS ABOUT YOUR RIGHTS AND DUTIES UNDER THESE STATUTES YOU SHOULD SEEK LEGAL ASSISTANCE TO PROTECT YOU FROM THE POSSIBILITY OF PAYING TWICE FOR THE IMPROVEMENTS TO YOUR PROPERTY.

.....................................

(Name and address of lien claimant)

By ..................................

(Name and capacity of party signing for lien claimant)

.....................................

(Address of party signing)

Date:"

(C) The description of the location of the property required in the notice of furnishing is sufficient if it reasonably identifies the real property upon which the labor or work is performed or for which the material is furnished.

(D)

(1) Except as provided in division (D)(2) of this section, a notice of furnishing served more than twenty-one days after a subcontractor or material supplier who is required by this section to serve a notice of furnishing, first performed labor or work or furnished material at the site of the improvement preserves the subcontractor's or material supplier's lien rights for amounts owing for labor and work performed and materials furnished within the twenty-one-day period immediately preceding service of the notice of furnishing and thereafter, but does not revive any prior lien rights for labor or work performed or materials furnished prior to the twenty-one days immediately preceding service of the notice of furnishing.

(2) A notice of furnishing served within the applicable period provided for in section 1311.04 of the Revised Code preserves the subcontractor's or material supplier's lien rights for amounts owing for labor and work performed and materials furnished from the date the labor or work was first performed or materials were first furnished through the date of service of the notice of furnishing and thereafter. A notice of furnishing served after the applicable period provided for in section 1311.04 of the Revised Code does not revive any prior lien rights for labor or work performed or materials furnished prior to the twenty-one days immediately preceding service of the notice of furnishing.

(E) This section does not apply to any improvement made pursuant to a home construction contract as defined in section 1311.011 of the Revised Code.

(F) A notice of furnishing, even if served upon a mortgagee of real property to be improved, does not constitute a written notice of a lien or encumbrance under section 5301.232 or a written notice of a claim of a right to a mechanics' lien under division (B)(5) of section 1311.011 of the Revised Code.

(G) No laborer must serve a notice of furnishing in accordance with this section to preserve lien rights.

(H) No subcontractor or material supplier who performs labor or work upon or furnishes material in furtherance of an improvement has to serve a notice of furnishing in accordance with this section in order to preserve the subcontractor's or material supplier's lien rights if the owner, part owner, or lessee who contracted for the labor, work, or materials fails to record a notice of commencement in accordance with section 1311.04 of the Revised Code.

(I) If a notice of commencement is filed as provided in division (O) of section 1311.04 of the Revised Code, the subcontractors and material suppliers working on or providing materials to the improvement shall not be required to serve notices of furnishing as provided in division (A) of section 1311.05 of the Revised Code hereinabove in order to preserve lien rights.

Effective Date: 04-16-1993; 03-30-2007



Section 1311.06 - Affidavit - time period for filing - contents.

(A) Any person, or his agent, who wishes to avail himself of sections 1311.01 to 1311.22 of the Revised Code, shall make and file for record in the office of the county recorder in the counties in which the improved property is located, an affidavit showing the amount due over and above all legal setoffs, a description of the property to be charged with the lien, the name and address of the person to or for whom the labor or work was performed or material was furnished, the name of the owner, part owner, or lessee, if known, the name and address of the lien claimant, and the first and last dates that the lien claimant performed any labor or work or furnished any material to the improvement giving rise to his lien. If the affidavit is recorded, the omission or inaccuracy of any address in the affidavit does not affect its validity. The affidavit may be verified before any person authorized to administer oaths, whether agent for the owner, part owner, lessee, lien claimant, or an interested or other party.

(B) The affidavit shall be filed within one of the following periods:

(1) If the lien arises in connection with a one- or two-family dwelling or in connection with a residential unit of condominium property as defined in Chapter 5311. of the Revised Code, within sixty days from the date on which the last labor or work was performed or material was furnished by the person claiming the lien;

(2) If the lien arises under section 1311.021 of the Revised Code, within one hundred twenty days from the date on which the last labor or work was performed or material was furnished by the person claiming the lien;

(3) If the lien is one not described in division (B)(1) or (2) of this section, within seventy-five days from the date on which the last of the labor or work was performed or material was furnished by the person claiming the lien.

(C) The affidavit may be in the following form:

"AFFIDAVIT FOR MECHANICS' LIEN.

State of Ohio,

County of ................, ss: ..............................., whose address is .............., being first duly sworn, says that ................ the lien claimant, furnished certain material or performed certain labor or work furtherance of improvements located on or removed to the land hereinafter described, in pursuance of a certain contract, with ........., the owner, part owner, lessee, original contractor, subcontractor, or other person, as the case may be, whose address is ...... The first of the labor or work was performed or material was furnished on the ........... day of ....., ..... (year). The last of the labor or work was performed or material was furnished on the ........ day of .........., .... (year), and there is justly and truly due ............, the lien claimant, therefor from ............, the owner, part owner, lessee, original contractor, subcontractor, or other person, as the case may be, over and above all legal setoffs, the sum of ............ dollars, for which amount ..........., the lien claimant, claims a lien on the land, building, or leasehold, of which ..... is or was the owner, part owner, or lessee, as the case may be, which property is described as follows:

................................................................

................................................................

................................................................

.......................................

Sworn to before me and subscribed in my presence this ....... day of ......., ... (year).

................................................................

................................................................

..............................................................."

(D) For purposes of this section, the description of the property is sufficient if made in accordance with division (B)(1) of section 1311.04 of the Revised Code.

(E) The recorder shall indorse upon every affidavit the date and hour of its filing, and record it in a separate book kept for affidavits. No exemptions apply against any lien under this chapter.

(F) One or more laborers may authorize an agent to prepare, execute, file, and serve the affidavit required by this section. The affidavit may set forth the claims of one or more laborers, provided that the affidavit separately itemizes the claim of each laborer and may set forth claims for wages that are contractually due but are unpaid.

Effective Date: 04-16-1993



Section 1311.07 - Copy of affidavit to be served on owner or lessee.

Any person filing an affidavit pursuant to section 1311.06 of the Revised Code shall serve a copy of the affidavit on the owner, part owner, or lessee of the improved property or his designee, within thirty days after filing the affidavit. If the affidavit cannot be served in accordance with section 1311.19 of the Revised Code, then the person shall serve the copy by posting it in some conspicuous place on the premises of the improved property within ten days after the expiration of the thirty days.

Effective Date: 04-10-1991



Section 1311.08 - Lien when improvement situated on same or contiguous or adjacent lots.

Where an improvement consists of two or more buildings united together, situated on the same lot or upon contiguous or adjacent lots, or of separate buildings upon contiguous or adjacent lots, or where work or labor has been performed or material has been furnished for improvements which are located on separate tracts or parcels of land but operated as an entire plant or concern, and erected under one general contract, the lien for the labor or work performed or material furnished attaches to all such improvements, together with the land upon, around, or in front of which such labor or work is performed or material is furnished, the same as provided in sections 1311.02 and 1311.03 of the Revised Code in case of a single improvement, and it is not necessary to file a separate lien for each improvement.

Provided that where a lien attaches pursuant to this chapter to contiguous or adjacent lots, on which lots separate dwelling units designed to be separately sold have been or are being constructed, except with respect to any person who performs labor or work or furnishes material for the construction, alteration, or repair of any street, turnpike, road, sidewalk, way, drain, ditch, or sewer by virtue of a private contract between him and the owner, part owner, or lessee of lands upon which the same may be constructed, altered, or repaired, or of lands abutting thereon, the lien rights on any lot on which all construction has been completed and which has been conveyed to a purchaser for value shall terminate either sixty days from the date on which the last labor or work was performed or material furnished in connection with the construction on any of such lots, or sixty days after the instrument of conveyance to the purchaser separating the lot from the contiguous or adjacent lots is filed for record, whichever date is earlier, unless and except for lien rights which are evidenced by an affidavit or affidavits filed for record in accordance with section 1311.06 of the Revised Code before the expiration of the sixty-day period.

Effective Date: 04-10-1991



Section 1311.09 - Lien when contracting person has no title to land improved.

Any person performing labor or work or furnishing material for the erection of a new building or structure upon land to which the person contracting for the erection has no legal title or to which the title is defective, has a lien therefor upon the building or structure, and the forfeiture or surrender of any title, claim of title, or equitable interest by the contracting person to the land does not defeat the lien upon the building or structures of the person performing labor or work or furnishing material. In case the property covered by a lien is held by the vendee in a land contract or by a lessee, and he surrenders or forfeits his rights thereunder, the person holding the liens may be subrogated to the rights of the vendee or lessee, as his rights existed immediately before the surrender or forfeiture, by performing the covenants contained in the contract or lease within thirty days after the lien claimant has actual notice of the forfeiture. Any lien claimant may pay off any prior recorded lien, encumbrance, or mortgage and then is subrogated to all the rights of the prior holder of the lien, encumbrance, or mortgage.

Effective Date: 04-10-1991



Section 1311.10 - Presumptions.

(A) Any person who contracts for an improvement to real property which gives rise to lien rights under sections 1311.01 to 1311.22 of the Revised Code is presumed to be the authorized agent of all part owners of the real property, except when the relationship between the person contracting for the improvement and the other part owners is that of lessee and lessor or sublessee and sublessor.

(B) Any person who contracts for improvements provided in a home construction contract, as defined in section 1311.011 of the Revised Code, is presumed to be the agent for his spouse.

(C) The presumptions established by this section may be overcome only by clear and convincing evidence.

Effective Date: 04-16-1993



Section 1311.11 - Notifying lienholder to commence suit.

(A)

(1) The owner, part owner, lessee, mortgagee, or any other person with an interest in real property upon which a lien has been taken, or any original contractor or subcontractor who has provided a bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security in accordance with division (C) of this section, may notify the lienholder to commence suit on the lien, by written notice delivered to the lienholder in one of the following manners:

(a) At the address of the lienholder as shown in the affidavit of lien;

(b) Through his agent indicated on the affidavit of lien;

(c) At any later address of the lienholder that has been delivered in writing to the owner, part owner, lessee, mortgagee, other person with an interest in the real property, original contractor, or subcontractor.

Except as otherwise provided in this section, the notice to commence suit shall be served by the sheriff of the county in which the land upon which the lien has been taken is situated, upon payment of the same mileage and fees as provided by law with respect to the service of summons. Except as otherwise provided in this section, if the address of the person to be served, as shown on the affidavit of lien or other writing presented by the person seeking service of the notice to commence suit, is outside the county in which the land is located, but within the state, the sheriff shall forward the notice to commence suit to the sheriff of the county in which the address of the person to be served is located, for service by such sheriff.

(2) At the request of the person seeking service of the notice to commence suit, the sheriff may send the notice by certified mail, return receipt requested, to the address of the lienholder or the lienholder's agent, whether that address is within the county in which the land is located or elsewhere. If the address of the person to be served is outside the state, the sheriff shall send the notice by certified mail, return receipt requested.

If the notice is sent by certified mail, return receipt requested, service of the notice is deemed completed when a return receipt has been received indicating the delivery of the notice. If a return receipt shows a failure or refusal of delivery, service is deemed completed after the sheriff mails a second copy of the notice by ordinary mail, provided that the ordinary mail envelope is not returned by the postal authorities within fourteen days of the date of mailing with an endorsement showing failure of delivery.

(3) If service cannot be made at the address shown on the affidavit of lien or other writing presented by the person seeking service of the notice to commence suit, and if the lienholder or his agent cannot be located by diligent search, the notice to commence suit may be served by publication once each week for six consecutive weeks in a newspaper of general circulation in the county in which the land is located. Upon completion of service in all cases, a copy of the notice shall be furnished to the owner, part owner, lessee, mortgagee, or other person requesting service, which copy shall have the return of the sheriff endorsed on it, and in addition, in cases of service by certified mail or by publication, the copy shall have attached to it the return receipt or an affidavit that service by publication has been completed.

(B) Within thirty days after service is completed, the person who sought service shall do all of the following:

(1) Execute an affidavit setting forth the manner in which service was accomplished;

(2) Attach to the affidavit a copy of the notice to commence suit, with the sheriff's return endorsed on the notice or with a certified mail return receipt indicating the service or attempted service;

(3) File the items with the recorder of the county in which the property is located.

The recorder shall index and record the notice in the same manner and receive the same fees as for releases of mortgages and other liens.

If the lienholder fails to commence suit upon the lien within sixty days after completion of service upon him of the notice to commence suit, or if the action is commenced but dismissed with prejudice before adjudication, the lien is void and the property wholly discharged from the lien. When a lien is void by reason of failure to commence suit within sixty days after service of the notice to commence suit, the claim upon which the lien was founded is not prejudiced by the failure, except for the loss of the lien as security for the claim.

(C)

(1) Before or after suit has been commenced upon a lien, and whether or not a notice to commence suit has been served, a bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or, subject to this division, other reasonable security may be provided in double the amount of the claim secured by the lien or, if the claim secured by the lien exceeds five thousand dollars, in the amount of one and one-half times the amount of the claim, conditioned upon payment of any judgment and costs. A bond shall be drawn in favor of the lienholder and executed by sufficient sureties, if required. Other reasonable security may be provided only with the consent of the lienholder.

An application shall be made to the court of common pleas for approval of a bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security. The bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security shall be filed with the application, and notice of a hearing on the application shall be given to the lienholder or his agent. If the application is filed before suit is commenced on the lien, the notice of hearing shall be served on the lienholder or his agent in the same manner as provided in division (A) of this section for service of the notice to commence suit. If the application is filed after suit is commenced, the notice of hearing shall be given in the same manner as a notice of hearing on motions or other applications before the court.

(2) At the hearing on the application, the only issues to be determined are the sufficiency of the bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security, and, if the security is not a bond, cash deposit, general obligation of any state government or of the United States government, or obligation insured by an agency of the United States government, whether the lienholder has consented to the security and the security is reasonable. If the court finds the bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security sufficient and, if the security is not a bond, cash deposit, general obligation of any state government or of the United States government, or obligation insured by an agency of the United States government, that the lienholder has consented to the security and that the security is reasonable, it shall make an entry of approval. If a bond is approved, the court shall order that the bond be retained in the file. If a cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security is approved, the court shall enter an order that it considers appropriate relative to the manner in which the cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security shall be secured. During the pendency of a suit upon the lien, the court may enter an order that the amount of other reasonable security is to be increased or decreased or an order that action is to be taken with respect to the security that the court deems appropriate.

(3) As of the date of the entry of approval, the security of the bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security shall be substituted for the security of the lien, and the lien is void and the property wholly discharged from the lien. If an action on the lien has been or is commenced and a bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security has been or is provided in accordance with this section, the action on the lien is terminated automatically, the land is freed from the lien, and the action on the lien may proceed as an action on the bond, cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security, through, if appropriate, a supplemental pleading bringing in as additional parties sureties on the bond.

A bond is discharged and the sureties released, or a cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security provided is released, upon failure of the lienholder to commence suit within the time allowed pursuant to division (B) of this section, or if a suit on the security is dismissed with prejudice to the plaintiff or judgment is entered against the plaintiff, or if judgment is entered in favor of the plaintiff upon payment of the judgment with costs. The court may direct that costs and a judgment in favor of the plaintiff in a suit be paid from a cash deposit, general obligation of any state government or of the United States government, obligation insured by an agency of the United States government, or other reasonable security, and may direct, if necessary, that other reasonable security be sold and the proceeds of the sale be applied to the judgment and costs.

Effective Date: 04-10-1991



Section 1311.12 - When lien for furnishing materials arises.

(A) A mechanic's lien for furnishing materials arises under sections 1311.01 to 1311.22 of the Revised Code only if the materials are:

(1) Furnished with the intent, as evidenced by the contract of sale, the delivery order, delivery to the site by the claimant or at the claimant's direction, or by other evidence, that the materials be used in the course of the improvement with which the lien arises;

(2) Incorporated in the improvement or consumed as normal wastage in the course of the improvement;

(3) Specifically fabricated for incorporation in the improvements and not readily resalable in the ordinary course of the fabricator's business even if not actually incorporated in the improvement;

(4) Used for the improvement or for the operation of machinery or equipment used in the course of the improvement and not remaining in the improvement, subject to diminution by the salvage value of those materials; or

(5) Tools or machinery used on the particular improvement, subject to division (C) of this section.

(B) The delivery of materials to the site of the improvement, whether or not by the claimant, creates a conclusive presumption that the materials were used in the course of the improvement or were incorporated into the improvement.

(C) A mechanics' lien for furnishing tools or machinery which arises under division (A)(5) of this section is limited to either of the following:

(1) If the tools or machinery are rented, the lien is for the reasonable rental value for the period of actual use and any reasonable period of nonuse taken into account in the rental contract.

(2) If the tools or machinery are purchased, the lien is for the price, but the lien only arises if the tools or machinery were purchased for use in the course of the particular improvement and have no substantial value to the purchaser after the completion of the improvement on which they were used.

(D) All of the deliveries or the sales, or both, by a material supplier of materials, including tools and machinery to or for an improvement, as ordered or purchased by an owner, original contractor, or subcontractor, shall give rise to one mechanics' lien for the unpaid portion of the sales to that owner, original contractor, or subcontractor. Nothing in this division shall prohibit the filing of more than one lien if a material supplier sold materials to more than one owner, original contractor, or subcontractor for the same improvement.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.13 - Attaching of liens - continuance and priority.

(A)

(1) All liens under sections 1311.01 to 1311.22 of the Revised Code for labor or work performed or materials furnished to the same improvement prior to the recording of the notice of commencement pursuant to section 1311.04 of the Revised Code are effective from the date the first visible work or labor is performed or the first materials are furnished by the first original contractor, subcontractor, material supplier, or laborer to work, labor on, or provide materials to the improvement.

(2) Except as provided in division (A)(3) of this section, liens under sections 1311.01 to 1311.22 of the Revised Code for labor or work performed or materials furnished after the recording of a notice of commencement pursuant to section 1311.04 of the Revised Code are effective from the date of the recording of the notice of commencement.

(3) Notwithstanding division (A)(2) of this section, if there is a valid and recorded lien with an effective date described in division (A)(1) of this section which has not been released at the time a lien is filed by a laborer after the recording of the notice of commencement or if a valid lien against the improvement pursuant to division (A)(1) of this section is filed subsequent to the filing of a laborer's lien, the lien of the laborer is effective from the date the first visible labor or work was performed or materials were furnished by the original contractor, subcontractor, material supplier, or laborer at the site of the improvement.

(B)

(1) Except for the liens of laborers as provided in division (B)(2) of this section, a lien securing the claim of a claimant who has performed labor or work or furnished materials both prior to and after the recording of the notice of commencement pursuant to section 1311.04 of the Revised Code has two effective dates. That portion of the lien which arises from labor or work performed or materials furnished prior to the filing of the notice of commencement has the effective date described in division (A)(1) of this section and that portion of the lien which arises from labor or work performed or materials furnished on or after the filing of the notice of commencement has the effective date described in division (A)(2) of this section. Any payment received by the lien claimant both before and after the filing of a lien shall be applied first to the labor or work performed or materials furnished prior to the filing of the notice of commencement, and then to labor or work performed or materials furnished on and after the filing of the notice of commencement.

(2) A lien filed by a laborer for labor or work performed both prior to and after the recording of the notice of commencement pursuant to section 1311.04 of the Revised Code has one effective date as described in division (A)(1) of this section.

(C) Liens under sections 1311.01 to 1311.22 of the Revised Code continue in force for six years after an affidavit is filed in the office of the county recorder under section 1311.06 of the Revised Code. If an action is brought to enforce the lien within that time, the lien continues in force until final adjudication thereof.

(D) If several liens are obtained by several persons upon the same improvement they have no priority among themselves, except as follows:

(1) Liens which have an effective date described in division (A)(1) of this section have priority over all other liens, except for liens described in divisions (A)(3), (B)(2), or (D)(2) of this section, to the extent of the value of the work and labor performed and materials furnished prior to the recording of the notice of commencement pursuant to section 1311.04 of the Revised Code.

(2) Liens filed by laborers have priority over all other liens whether the labor or work was performed before or after the recording of the notice of commencement pursuant to section 1311.04 of the Revised Code.

(E)

(1) Except as provided in division (E)(2) of this section, liens which have an effective date described in division (A)(1) of this section shall be preferred to the extent of the value of the labor or work performed or materials furnished prior to the recording of the notice of commencement, to all other titles, liens, or encumbrances which may attach to or upon the improvement or to or upon the land upon which it is situated, which either shall be given or recorded subsequent to the effective date of the liens described in division (A)(1) of this section.

(2) Liens recorded by laborers which have an effective date described in division (A)(1) or (3) of this section shall be preferred to all other titles, liens, or encumbrances which may attach to or upon the improvement or to or upon the land upon which it is situated which are given or recorded subsequent to the effective date of such laborers' liens.

(F) Liens which have an effective date described in division (A)(2) of this section shall be preferred to all other titles, liens, or encumbrances which may attach to or upon such improvement or to or upon the land upon which it is situated, which either are given or recorded subsequent to the recording of the notice of commencement.

(G) Unless otherwise stipulated in a mortgage securing financing for the construction of an improvement, if a mortgage securing financing for the construction of an improvement and notice of commencement for said improvement are recorded on the same day, the mortgage shall be considered recorded before the notice of commencement for purposes of priority described in this section.

(H) The recorder may destroy the record of all mechanics' liens which have been recorded for a period of ten years or longer.

Effective Date: 04-16-1993; 03-30-2007



Section 1311.14 - Priority of mortgage lien.

(A) Except as provided in this section, the lien of a mortgage given in whole or in part to improve real estate, or to pay off prior encumbrances thereon, or both, the proceeds of which are actually used in the improvement in the manner contemplated in sections 1311.02 and 1311.03 of the Revised Code, or to pay off prior encumbrances, or both, and which mortgage contains therein the correct name and address of the mortgagee, together with a covenant between the mortgagor and mortgagee authorizing the mortgagee to do all things provided to be done by the mortgagee under this section, shall be prior to all mechanic's, material supplier's, and similar liens and all liens provided for in this chapter that are filed for record after the improvement mortgage is filed for record, to the extent that the proceeds thereof are used and applied for the purposes of and pursuant to this section. Such mortgage is a lien on the premises therein described from the time it is filed for record for the full amount that is ultimately and actually paid out under the mortgage, regardless of the time when the money secured thereby is advanced.

Any laborer or material supplier who claims or at any time can claim a right of lien on the premises for any labor or work performed or to be performed or for material furnished or to be furnished for the improvement, may serve a written notice on the mortgagee, which notice shall show the kind and nature of the labor or work performed or to be performed, or both, and of the material furnished or to be furnished, or both, and the amount claimed or to be claimed therefor, and a description of the premises upon which the labor or work has been or is to be performed or to which the material has been or is to be furnished, and the amount claimed therefor.

(B) The mortgagee need not pay out any of the mortgage fund for fifteen days after filing the mortgage. At the end of such period, the mortgagee may refuse to go forward with the loan or to pay out the fund, in which case, if no funds have been advanced, the mortgagee shall make, execute, and deliver to the mortgagor, or to the county recorder to be recorded, a proper release of the mortgage, but if the mortgagee elects to complete the loan, the mortgagee shall, in order to obtain the priority set forth in this section, distribute the mortgage fund in the following order:

(1) The mortgagee may at any time pay off the prior encumbrance, or withhold the amount thereof for that purpose.

(2) Out of the residue of the fund, the mortgagee may at any time retain sufficient funds to complete the improvement, according to the original plans, specifications, and contracts, and within the original contract price.

(3) The mortgagee may from time to time pay out on the owner's order, directly to the original contractor or subcontractor, or directly to the owner if the owner is the owner's own contractor, such sums as the owner certifies to be necessary to meet and pay labor payrolls for the improvement.

(4) The mortgagee shall pay on the order of the owner, the accounts of the material suppliers and laborers who have filed with the mortgagee a written notice as provided in this section, the amounts due for labor or work then performed and material then furnished for the improvement; and shall retain out of the mortgage fund such money to become due as is shown by the notice served and shall hold such money, and shall pay on the order of the owner, the amounts due to such persons who have served such notices, if the mortgagee has sufficient money in the mortgagee's hands to do so and also to complete the improvement; but if the mortgagee has funds in the mortgagee's hands insufficient to pay all such laborers and material suppliers in full and to complete the improvement, the mortgagee shall retain sufficient money to complete the improvement and to distribute the balance pro rata among the material suppliers and laborers who have filed such notices.

(5) If the owner refuses to issue an order to pay the amount of the notice filed, the mortgagee shall retain the whole amount claimed until the proper amount has been agreed upon or judicially determined, provided that the mortgagee may withhold sufficient funds to complete the improvement.

(6) The mortgagee shall pay out on the owners' order, directly to material suppliers or laborers who have performed labor or work or furnished material for the improvement.

(7) The mortgagee shall pay the balance of the mortgage fund after the improvement is completed to the owner, or to whomsoever the owner directs.

In case the mortgagee pays out the fund otherwise than as provided in this section, then the lien of the mortgage to the extent that the funds had been otherwise paid, is subsequent to liens of original contractors, subcontractors, material suppliers, and laborers; but in no case is such a mortgagee obligated to pay or liable at law for more than the principal of the mortgage.

All payments and distributions made by the mortgagee as provided in this section shall be considered the same as if paid to the owner, part owner, lessee, or mortgagor under the mortgage, and as if paid to the original contractor, and when paid pursuant to this section there is no further liability on the part of the mortgagee. This chapter does not require the mortgagee to ascertain by affidavit or otherwise the respective claims of original contractors, subcontractors, laborers, or material suppliers, or to determine priorities among lien claimants.

The mortgagee is not responsible for a mistake of the owner in determining priorities, or for any failure of the payee properly to distribute funds paid on the written order of the owner.

(C) Any original contractor, subcontractor, material supplier, or laborer may at any time serve on any mortgagee a written request demanding to know the exact balance of the mortgage fund in the mortgagee's possession and the aggregate amount included in the notices filed with the mortgagee at the time of the receipt of such notice. The mortgagee shall correctly inform the person serving the notice of the exact balance and the aggregate amount included in the notices filed. If the mortgagee fails to inform the original contractor, subcontractor, material supplier, or laborer serving the written demand of the exact balance of the mortgage fund in the mortgagee's possession at the time of the receipt of the notice, the mortgagee is liable to the original contractor, subcontractor, material supplier, and laborer making such demand, each time the mortgagee fails to comply with such demand, in the sum of one hundred dollars.

This section, as to mortgages contemplated by this section, controls over all other sections of the Revised Code relating to mechanic's, material supplier's, contractor's, subcontractor's, laborer's, and all liens that can be had under this chapter, and shall be liberally construed in favor of such mortgagees, a substantial compliance by such mortgagees being sufficient.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.15 - Superiority of liens - assignment - direct payment of claim of subcontractor, materialman or laborer.

(A) The lien of a subcontractor is superior to any already taken or to be taken by the original contractor in respect of the same labor, work, or material, and the liens of laborers, material suppliers, and subcontractors to an original contractor or subcontractor, are superior to any lien already taken or to be taken by such original contractor or subcontractor indebted to them in respect of such labor, work, or material. An assignment or transfer by the original contractor or subcontractor, of the contract with the owner or original contractor, as well as all proceedings in attachment, or otherwise, against the original contractor or subcontractor, to subject or encumber the original contractor's or subcontractor's interest in such contract, is subject to the claims of every laborer, subcontractor, or material supplier who performs any labor or work or furnishes any material in furtherance of any improvement in accordance with this chapter.

(B)

(1) An owner, part owner, lessee, or public authority may pay directly the claim of any subcontractor or material supplier who serves a notice of furnishing pursuant to section 1311.05 or 1311.261 of the Revised Code, or the claim of any laborer. If the owner, part owner, lessee, or public authority pays such claim, the owner, part owner, lessee, or public authority has a right to a setoff or credit, in an amount equal to the amount paid, against the original contractor or principal contractor who employed the subcontractor, material supplier, or laborer paid by the owner, part owner, lessee, or public authority under division (B)(1) of this section.

(2) A principal contractor, an original contractor, or a subcontractor may pay directly the claim of any subcontractor or material supplier who serves a notice of furnishing pursuant to section 1311.05 or 1311.261 of the Revised Code, or the claim of any laborer. A principal contractor, original contractor, or subcontractor who pays such a claim has a right to a setoff or credit, in an amount equal to the amount paid, against the subcontractor who employed the subcontractor, material supplier, or laborer paid by the principal contractor, original contractor, or subcontractor under division (B)(2) of this section.

(C) The failure of an original or principal contractor, subcontractor, material supplier, or laborer to properly exercise the rights provided by this chapter does not limit the right to pursue any other legal or equitable remedy.

Effective Date: 04-16-1993; 03-30-2007



Section 1311.16 - Proceeding by person holding mechanic's lien.

Any person holding a mechanic's lien, in addition to the remedies provided for in sections 1311.01 to 1311.22 of the Revised Code, may proceed by petition, as in other cases of liens, against the owner and all other persons interested, either as lienholders or otherwise, in any improvement, or street, turnpike, road, sidewalk, way, drain, ditch, or sewer, as mentioned in section 1311.03 of the Revised Code, and the lot or land on which it stands or to which it may be removed, and obtain such judgment therein for the rent or sale thereof as justice and equity require. When judgment is rendered in the proceeding in favor of the parties succeeding therein, the court may allow reasonable attorney fees to be paid out of the fund realized for lien claimants.

Effective Date: 04-10-1991



Section 1311.17 - Adjustment of claim when owner fails to perform.

When the owner, part owner, or lessee fails to perform his part of the contract, and by reason thereof the other party without his default, is prevented from completely performing his part, he is entitled to a reasonable compensation for as much thereof as he has performed in proportion to the price stipulated for the whole, and the court shall adjust his claim accordingly.

Effective Date: 10-01-1953



Section 1311.18 - Sale of part of premises.

Under section 1311.16 of the Revised Code, if any part of the premises can be separated from the residue and sold without damage to the whole, and if the value thereof is sufficient to satisfy all the claims proved in the case, the court may order a sale of that part, if it is for the best interest of all parties concerned.

Effective Date: 10-01-1953



Section 1311.19 - Service.

(A) Except as otherwise provided in section 1311.11 of the Revised Code and division (C) of this section, any notice, affidavit, or other document required to be served under this chapter shall be served by one of the following means:

(1) The sheriff of the county in which the person to be served resides or maintains the person's principal place of business, in one or more of the methods provided in the Ohio Rules of Civil Procedure. The sheriff may charge reasonable fees for such service.

(2) Certified or registered mail, overnight delivery service, hand delivery, or any other method which includes a written evidence of receipt;

(3) The means provided in division (H) of section 1701.07 of the Revised Code, if the person is a corporation.

(B) For purposes of this chapter, service is complete upon receipt by the party being served except as provided in division (H) of section 1701.07 of the Revised Code and except, for the purposes of sections 1311.05 and 1311.261 of the Revised Code, if service of a notice of furnishing is made by certified mail, service is complete on the date of the mailing. If the service is attempted upon an owner, part owner, or lessee, or designee, at the address contained in the notice of commencement required by section 1311.04 of the Revised Code, and if the notice, affidavit, or other document is returned unclaimed or refused, service is complete when first attempted.

(C) A notice, affidavit, or other document required to be served under this chapter is considered served, whether or not the notice, affidavit, or other document was served by the means described in divisions (A)(1) to (3) of this section, and service is complete on the date the notice, affidavit, or other document is received, if either of the following is true regarding the notice, affidavit, or other document:

(1) The person served acknowledges receipt of the notice, affidavit, or other document.

(2) It can be proved by a preponderance of evidence that the person being served actually received the notice, affidavit, or other document.

A notice, affidavit, or other document to which this division applies is presumed to have been received three days after the date of the mailing of the notice, affidavit, or other document, unless a written acknowledgement, receipt, or other evidence provides proof to the contrary.

Effective Date: 03-14-2003



Section 1311.20 - Damages for neglect or refusal to release lien.

If, after the amount of his lien has been satisfied or adjudged against him in an action thereon, a lienholder fails within thirty days thereafter to cause the lien to be released, such lienholder is liable to the owner, part owner, or lessee for all damages arising therefrom, not exceeding the amount of the lien and costs.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that release of the lien be by separate instrument with acknowledgment as required for the original affidavit. The original instrument bearing the proper endorsement thereon may be used as the separate instrument. The separate instrument release shall be recorded in the book required by section 1311.06 of the Revised Code. The fee for recording shall be that provided by section 317.32 of the Revised Code for satisfaction of a mortgage.

Effective Date: 04-10-1991



Section 1311.21 - Liens are assignable - lien not defeated by taking note or security - notice of claim not yet due - lis pendens.

(A) All liens or claims for liens which may arise or accrue under sections 1311.01 to 1311.22 of the Revised Code are assignable. No such lien shall be defeated or waived by the taking by the lien claimant from any person of any promissory note or of any security for such debt other than upon the real estate itself, in the absence of a written agreement that the taking of such note or such security is a waiver of the lien.

(B) Parties entitled to liens under sections 1311.01 to 1311.22 of the Revised Code, whose claims are not due and payable, may give notice of their intention to claim a lien and may become parties to any suit to enforce a lien, or to institute such suit or proceedings themselves. Their claims shall be allowed, subject to a reduction of interest, if such claims are not due at the time of the rendition of the judgment, but no process shall issue or proceedings be had to enforce a judgment for such claim until the same matures.

(C) The rule of lis pendens does not apply to a mechanics' lien claimant whose lien rights arose or accrued before an action involving the real property which is the subject of that lien became pending pursuant to section 2703.26 of the Revised Code and whose lien is filed within the statutory period but subsequent to the date the action becomes pending pursuant to section 2703.26 of the Revised Code.

Effective Date: 04-16-1993



Section 1311.22 - Liberal construction.

Sections 1311.01 to 1311.22 of the Revised Code are to be construed liberally to secure the beneficial results, intents, and purposes thereof; and a substantial compliance with those sections is sufficient for the validity of the liens under those sections, provided for and to give jurisdiction to the court to enforce the same.

Effective Date: 04-10-1991



Section 1311.23 - Lien upon mines for labor.

A person who performs labor or work in mining coal or removing it from the mines, or other labor or work connected therewith, for a coal or mining company or corporation owning, operating, or leasing coal mines within this state, by virtue of a contract with the company or corporation or its authorized agent, has a lien to secure payment therefor upon the mine thereof, on all its rights as the owner or lessee of the mines, and on all its personal property used in conducting the business of mining coal, whether located at or near the mines or elsewhere.

Effective Date: 04-10-1991



Section 1311.24 - Amended and Renumbered RC 1311.22.

Effective Date: 04-10-1991



Section 1311.25 - Public improvement definitions.

As used in sections 1311.25 to 1311.32 of the Revised Code:

(A) "Public improvement" means any construction, reconstruction, improvement, enlargement, alteration, demolition, or repair of a building, highway, drainage system, water system, road, street, alley, sewer, ditch, sewage disposal plant, water works, and any other structure or work of any nature by a public authority.

(B) "Public authority" includes the state, and a county, township, municipal corporation, school district, or other political subdivision of the state, and any public agency, authority, board, commission, instrumentality, or special district of or in the state or a county, township, municipal corporation, school district, or other political subdivision of the state, and any officer or agent thereof.

(C) " Material supplier" includes any person by whom any materials are furnished in furtherance of a public improvement.

(D) "Laborer" includes any mechanic, worker, artisan, or other individual who performs labor or work in furtherance of any public improvement.

(E) "Subcontractor" includes any person who undertakes to construct, alter, erect, improve, repair, demolish, remove, dig, or drill any part of any public improvement under a contract with any person other than the public authority.

(F) "Principal contractor" includes any person who undertakes to construct, alter, erect, improve, repair, demolish, remove, dig, or drill any part of any public improvement under a contract with a public authority.

(G) "Materials" means all products and substances including, without limitation, any gasoline, lubricating oil, petroleum products, powder, dynamite, blasting supplies and other explosives, tools, equipment, or machinery furnished in furtherance of a public improvement.

(H) "Wages" has the same meaning as "prevailing wage" in division (E) of section 4115.03 of the Revised Code.

(I) "Notice of commencement" means the notice specified in section 1311.252 of the Revised Code.

(J) "Notice of furnishing" means the notice specified in section 1311.261 of the Revised Code.

Effective Date: 03-14-2003; 03-30-2007



Section 1311.251 - Claim for furnishing materials.

(A) A claim for furnishing materials arises under sections 1311.25 to 1311.32 of the Revised Code only if the materials are:

(1) Furnished with the intent, as evidenced by the contract of sale, the delivery order, delivery to the site by the claimant or at the claimant's direction, or by other evidence, that the materials be used in the course of the public improvement with which the claim arises;

(2) Incorporated in the public improvement or consumed as normal wastage in the public improvement operations;

(3) Specifically fabricated for incorporation in the public improvement and not readily resalable in the ordinary course of the fabricator's business even if not actually incorporated in the public improvement;

(4) Used for the public improvement or for the operation of machinery or equipment used in the course of the public improvement and not remaining in the public improvement, subject to diminution by the salvage of those materials; or

(5) Tools or machinery used on the particular public improvement, subject to division (C) of this section.

(B) The delivery of materials to the site of the public improvement, whether or not by the claimant, creates a conclusive presumption that the materials were used in the course of the public improvement or were incorporated into the public improvement.

(C) A claim for furnishing tools or machinery which arises under division (A)(5) of this section is limited to either of the following:

(1) If the tools or machinery are rented, the claim is for the reasonable rental value for the period of actual use and any reasonable period of nonuse taken into account in the rental contract.

(2) If the tools or machinery are purchased, the claim is for the price, but the claim only arises if the tools or machinery were purchased for use in the course of the particular public improvement and have no substantial value to the purchaser after the completion of the public improvement on which they were used.

(D) All of the deliveries or the sales, or both, by a claimant of materials, including tools and machinery to or for an improvement, give rise to one claim for the unpaid portion of the sales.

Effective Date: 04-10-1991



Section 1311.252 - Notice of commencement - affidavit.

(A) Prior to the performance of any labor or work or the furnishing of any materials in furtherance of a public improvement, the public authority shall prepare a notice of commencement in substantially the form specified in division (B) of this section which shall be made readily available to the public upon request.

(B) The notice of commencement required under division (A) of this section shall contain in affidavit form all of the following information:

(1) The name, location, and a number, if any, used by the public authority to identify the public improvement sufficient to permit the public improvement to be identified;

(2) The name and address of the public authority;

(3) The name, address, and trade of all principal contractors;

(4) The date the public authority first executed a contract with a principal contractor for the public improvement;

(5) The name and address of the sureties for all principal contractors;

(6) The name and address of the representative of the public authority upon whom service shall be made for the purposes of serving an affidavit pursuant to section 1311.26 of the Revised Code.

(C) If the notice of commencement is not made available to the public prior to the commencement of work on the public improvement or if the notice of commencement furnished by the public authority contains incorrect information which the claimant relies upon to his detriment, the unavailability of the notice or the incorrect notice shall not adversely affect the rights of any claimant under sections 1311.25 to 1311.32 of the Revised Code.

Effective Date: 04-16-1993



Section 1311.26 - Subcontractor, materialman or laborer may serve affidavit on public authority.

Any subcontractor, material supplier, or laborer who is performing or has performed labor or work or is furnishing or has furnished material for any public improvement provided for in a contract between the public authority and a principal contractor, and under a contract between the subcontractor, material supplier, or laborer and a principal contractor or subcontractor, at any time, not to exceed one hundred twenty days from the performance of the last labor or work or furnishing of the last material, may serve the public authority an affidavit stating the amount due and unpaid for the labor and work performed and material furnished, when the last of the labor or work was performed and when the last of the material was furnished with all credits and setoffs thereon, and the post-office address of the claimant. If a claimant serves an affidavit under this section, the claimant shall serve the affidavit to the representative of the public authority named in the notice of commencement.

One or more laborers may authorize an agent to prepare, execute, file, and serve the affidavit required by this section. The affidavit may set forth the claims of one or more laborers, provided that the affidavit separately itemizes the claim of each laborer and may set forth claims for wages that are contractually due but are unpaid.

Effective Date: 04-16-1993; 03-30-2007



Section 1311.261 - Notice of furnishing.

(A)

(1) Every subcontractor and material supplier who wishes to exercise the subcontractor's or material supplier's rights under sections 1311.25 to 1311.32 of the Revised Code regarding claims for labor or work performed or materials furnished in furtherance of a public improvement shall serve a notice of furnishing, in accordance with division (B) of this section, on the principal contractor whose contract with the public authority is the contract under which the subcontractor or material supplier is performing labor or work or furnishing materials within twenty-one days after the date that the subcontractor or material supplier first performed labor or work or furnished materials on the site of the public improvement, except that no subcontractor or material supplier who is in direct privity of contract with the principal contractor need provide the notice.

(2) A subcontractor or material supplier may serve the principal contractor with a notice of furnishing pursuant to this section more than twenty-one days after the subcontractor or material supplier first performed labor or work or furnished materials on the site of the public improvement. If a subcontractor or material supplier serves the notice, the subcontractor or material supplier shall have the rights of sections 1311.25 to 1311.32 of the Revised Code with regard to only amounts owed for labor and work performed and materials furnished during and after the twenty-one days immediately preceding service of the notice of furnishing.

(B) The notice of furnishing shall be in substantially the following form:

"Notice of Furnishing

(For use in connection with public improvements)

To: ............................................

(Name of principal contractor)

................................................

Address of principal contractor)

The undersigned notifies you that the undersigned has furnished or performed or will furnish or perform (describe labor, work, or materials) for the improvement of real property identified as (property description or address) under order given by (name of subcontractor or material supplier). The labor, work, or materials were first furnished or performed or will be furnished or performed on (date).

.......................................................

(Signature of subcontractor or material supplier)

.......................................................

(Address of subcontractor or material supplier)

.......................................................

(Date)."

(C) Each principal contractor and each subcontractor, on the date of entering into any agreement with a subcontractor or material supplier, shall provide, in writing, to the subcontractor or material supplier, the name and address of the public authority.

(D) Each principal contractor and each subcontractor, on the date of entering into any agreement with a subcontractor or material supplier, shall provide, in writing, to the subcontractor or material supplier, the name and address of the principal contractor.

(E) If the principal contractor or subcontractor fails to provide the name and address of the public authority or the principal contractor to those in direct privity of contract and that failure results in the loss of rights under this section, the affected person may bring an action in any court of common pleas which would otherwise have jurisdiction over the action against the person who failed to furnish the information for any damages resulting from the loss of rights under this section.

(F) No laborer must serve a notice in accordance with this section to preserve lien rights under sections 1311.25 to 1311.32 of the Revised Code.

Effective Date: 04-16-1993; 03-30-2007



Section 1311.27 - [Repealed].

Effective Date: 04-10-1991



Section 1311.28 - Public authority to detain funds upon receipt of affidavit - escrow account.

Upon receiving the affidavit required by section 1311.26 of the Revised Code, the public authority shall detain from the principal contractor or from the balance of the funds remaining in the contract with the principal contractor, an amount, up to the balance remaining in the contract, that does not in the aggregate exceed the claim or claims.

The public authority shall not detain any amount requested by a claimant who is required by section 1311.261 of the Revised Code to serve a notice of furnishing, unless the claimant has provided to the public authority a copy of the notice of furnishing and a sworn statement as to the date the notice of furnishing was served to the principal contractor, or by a claimant who is a laborer, unless the laborer serves an affidavit upon the public authority pursuant to section 1311.26 of the Revised Code.

The public authority shall place any detained funds in an escrow account as provided for under section 153.63 of the Revised Code, to be released at the times, in the amounts, and to the persons ordered by a court of competent jurisdiction or by agreement of the principal contractor and the subcontractor, material supplier, or laborer who filed the affidavit provided for in section 1311.26 of the Revised Code or upon a failure to commence suit as provided in section 1311.311 of the Revised Code.

Effective Date: 04-16-1993; 03-30-2007



Section 1311.29 - Copy of affidavit to be filed with county recorder to notify other subcontractors, materialmen, and laborers - priority of claims.

A subcontractor, material supplier, laborer, or person who serves the affidavit pursuant to section 1311.26 of the Revised Code, in order to notify other subcontractors, material suppliers, and laborers, within thirty days thereafter, shall file for record a copy of the affidavit with the county recorder of the county where the public improvement is situated or with the county recorder of each of the counties where the public improvement is situated if the public improvement is situated in more than one county. The filing for record of the affidavit with the county recorders gives such subcontractor, material supplier, laborer, or person filing the affidavit as provided in section 1311.26 of the Revised Code, a preference, as to payments subsequently due from the public authority, over such of the other subcontractors, material suppliers, and laborers who have failed, prior to the date any such payment is due, to file the affidavit provided for in section 1311.26 of the Revised Code, and to file for record the copy thereof with the county recorders as provided in this section. On detained funds, such claimants have no priority among themselves, but payment thereon shall be made to them in amounts prorated according to the amount of the then-existing valid claim of each. The failure of any claimant to file for record a copy of the affidavit with the county recorders does not affect the validity of the claimant's amount claimed with respect to persons other than such of the claimant's other subcontractors, material suppliers, and laborers who have filed for record copies of their affidavits with the county recorders, and, against detained funds, such claimants who have failed to make such filing for record with the county recorders have no priority among themselves, but, after all claims having preference over theirs have been paid, payment shall be made to them in amounts prorated according to the amount of the then-existing valid claim of each.

The recorder shall endorse upon every affidavit the date and hour of its filing, and record every affidavit filed for record. For recording or making a copy of the affidavit or certificate of the date of such filing for record, the recorder is entitled to the same fees as are provided for in section 317.32 of the Revised Code.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.30 - [Repealed].

Effective Date: 09-30-1963



Section 1311.31 - Action by claimant to enforce payment.

The public authority, upon the receipt of the affidavit referred to in section 1311.26 of the Revised Code shall, or the claimant or his agent, in the name of the public authority, may serve the principal contractor with a copy thereof, within five days after the public authority receives it, together with a notice that the principal contractor must give notice of his intention to dispute the claim within twenty days. If the claimant is not in privity of contract with the principal contractor, the notice of intention to dispute may state that the claimant failed to serve a notice of furnishing as required by division (A)(1) of section 1311.261 of the Revised Code. If the claimant performed the labor or work or furnished the material to a subcontractor of the principal contractor, the claimant shall, within twenty days after serving the affidavit to the public authority, furnish a copy of it to the subcontractor. If the claimant fails to furnish the copy to the subcontractor, the claimant forfeits his rights to a claim under sections 1311.25 to 1311.32 of the Revised Code. If the principal contractor fails within twenty days after receipt of the affidavit to serve to the public authority written notice of his intention to dispute the claim, he has assented to its correctness, provided that within twenty days after receipt by any subcontractor of a copy of the affidavit, the subcontractor may serve the notice of intention to dispute on behalf of the principal contractor. Thereupon, provided all affidavits filed on the same public improvement have been assented to, the amount detained from the principal contractor shall be applied by and payment made by the public authority, in the order of preference provided in section 1311.29 of the Revised Code, pro rata, upon the claims on which affidavits have been filed. Where more than one affidavit has been filed with respect to the same public improvement, and one or more of the affidavits has not been assented to, then the amount detained shall be applied pro rata among all the claimants in the order of preference prescribed in section 1311.29 of the Revised Code, payment being made in the amount of their pro rata shares to all claimants whose affidavits have been assented to, and the pro rata shares of claimants whose affidavits have not been assented to shall be detained by the public authority until the dispute with respect to any affidavit has been resolved in any manner provided by law, whereupon payment in whole or in part shall be made to claimants in whose favor the dispute is resolved and any remaining part of the pro rata shares shall be applied pro rata among and payment made to all claimants as provided in this section. Each subsequent payment falling due shall be applied among and payment made to the claimants as provided in this section.

Effective Date: 04-16-1993



Section 1311.311 - Notice to commence suit.

Any public authority or any principal contractor or subcontractor who receives a copy of the affidavit required by section 1311.26 of the Revised Code, as provided in section 1311.31 of the Revised Code, may notify the claimant or his agent, to commence suit. Proof that this notice was served in accordance with section 1311.19 of the Revised Code, may be made by affidavit filed with the public authority or clerk or agent thereof. If the claimant fails to commence suit within sixty days after the date of the service of the notice, the affidavit filed pursuant to section 1311.26 of the Revised Code is void and the funds are to be released to the principal contractor. This section does not preclude the collection of the claim in any manner in which any claim may otherwise be collected.

An affidavit filed pursuant to section 1311.26 of the Revised Code is void and the funds upon which it is sought to be imposed wholly discharged from the affidavit filed pursuant to section 1311.26 of the Revised Code if the principal contractor or any subcontractor or interested party acting in his name gives the notice to commence suit and files with the public authority, a bond in the amount equal to one and one-half of the claim in favor of the claimant, executed by sufficient surety, approved in writing by the public authority, and conditioned upon the payment of any judgment upon the claim, plus costs.

If the public authority fails to discharge the affidavit filed pursuant to section 1311.26 of the Revised Code and make payment, the principal contractor or subcontractor may file an action in the court of common pleas of the county in which the property is located except that if the action is against a state officer, the principal contractor or subcontractor shall file the action in the court of common pleas of Franklin county. If the court determines in the action that the public authority improperly failed to discharge the affidavit and make payment, the court may award reasonable attorney fees.

The bond is void upon the failure of the claimant to commence suit within sixty days after the date of the service of the notice or, if the claimant commences suit within the required time period, upon the satisfaction of any judgment that is entered in favor of the claimant, upon final judgment against the claimant, or upon dismissal of the suit for any reason.

Effective Date: 04-10-1991



Section 1311.32 - Enforcement by civil action.

The duty to pay to claimants the amounts and in the order of preference, as provided in sections 1311.29 and 1311.31 of the Revised Code, may be enforced by an action in the court of common pleas or the subcontractor, material supplier, or laborer may, when the amounts are due, recover through the public authority in the court of common pleas the whole or a pro rata amount of the subcontractor's, material supplier's, or laborer's claim or estimate, not exceeding in any case the balance due to the principal contractor. Either of these actions shall be brought in the county in which the public property involved is situated, except that actions against state officers shall be brought only in Franklin county. The court shall resolve all disputes concerning whether the affidavit filed pursuant to section 1311.26 of the Revised Code has been perfected and concerning priorities, that may arise from enforcement of the affidavit or the bond that secures the affidavit, pursuant to section 1311.311 of the Revised Code.

Effective Date: 04-10-1991; 03-30-2007



Section 1311.33 - [Repealed].

Effective Date: 04-10-1991



Section 1311.34 - Laborers shall have lien upon real property of employer.

Employees of any person, association of persons, or corporation, whether such employment is at agriculture, mining, manufacture, or other manual labor, have a lien upon the real property of their employers for their wages. The lien is superior to the following liens taken or attaching during the existence of the unpaid labor claim:

(A) Liens of attachment;

(B) Liens of mortgage, that are:

(1) Given or taken at a time of actual insolvency of the debtor;

(2) Given with a view of preferring creditors;

(3) Given to secure a pre-existing debt.

Liens upon real property of employers for wages are superior to all exemptions.

If an employer is placed in the hands of an assignee, receiver, or trustee, claims due for labor performed within the period of three months prior to the time the assignee, receiver, or trustee is appointed, shall first be paid out of the trust fund, in preference to all other claims against the employer, except claims for taxes and the costs of administering the trust.

Effective Date: 09-28-1979



Section 1311.35 - Waiver of lien.

The liens in section 1311.34 of the Revised Code are waived by the employee, as to any portion of such labor, unless within thirty days from the expiration of three months from the performance thereof, he files with the county recorder of the county where the labor was performed an itemized statement, verified by affidavit, of the amount, kind, and value of the labor performed within such period, with all credits and offsets and the amount then due him therefor. Such statement, when filed, must be recorded in a book kept for the purpose, and becomes a lien upon the real property of the employer without any specific description thereof, for the period of one year from the filing of the statement.

Effective Date: 10-01-1953



Section 1311.36 - Enforcement and priority of liens.

If an action is brought to enforce the lien within the time provided in section 1311.35 of the Revised Code, it continues in force until finally adjudicated. The proceedings to enforce it are the same as in other cases of lien, against the owner of the property and all other persons interested. If several persons have or obtain liens under sections 1311.34 and 1311.35 of the Revised Code, against the property of the same employer, they have no priority among themselves, but all must be paid pro rata. Such persons do not have priority over those obtaining other liens under this chapter but the persons obtaining liens under this chapter have priority as provided in this chapter.

Effective Date: 04-10-1991



Section 1311.37 - When general employer assumes payment.

Sections 1311.34 to 1311.36, inclusive, of the Revised Code apply to and include any laborer who indirectly performs labor for a general employer, or the results of whose labor is immediately enjoyed by a general employer, when such general employer assumes payment of his wages by passing a credit therefor upon his books of account or otherwise. All proceedings under this section shall be the same as provided by such sections.

Effective Date: 10-01-1953



Section 1311.38 - Definition of owner.

As used in sections 1311.39 to 1311.47, inclusive, of the Revised Code, "owner" includes any lessee, receiver, corporation, company, or persons owning, operating, or managing any railroad with whom or in whose behalf contracts provided in such sections are made.

Effective Date: 10-01-1953



Section 1311.39 - Liens against a railroad company.

Any person, association of persons, or corporation contracting for the construction of a railroad, depot buildings, water tanks, or any part thereof, shall pay to each person performing labor or furnishing materials stipulated for in the contract with the owner of the railroad, under a contract express or implied with the original contractor, or with any subcontractor, for the whole or any part of the work stipulated in the original contract with the owner of the railroad.

Effective Date: 10-01-1953



Section 1311.40 - Priority of payment in contracts for railroad work.

A railroad company shall provide, in its contract with any person, association of persons, or corporation for the construction of its road, or any part thereof, that payments thereunder shall be made in the following order of priority:

(A) To the persons performing labor, furnishing materials or boarding, on the order of any contractor or subcontractor to persons employed by them, or either of them, in furnishing materials or labor for or in the construction of such railroad, without preference.

(B) To any subcontractor, any balance due under his contract after payment of his liabilities to persons performing labor or furnishing materials or boarding, under his contract.

(C) To any contractor, or construction company, intervening between a subcontractor and the railroad company, in the order of such intervention from such subcontractor upward to the owner of the railroad, any balance due after payment by the company, of amounts found due in the order of priority provided in this section.

Effective Date: 10-01-1953



Section 1311.41 - Precedence.

A person who performs labor or furnishes materials for or in construction of any railroad, depot buildings, water tanks, or any part thereof, and a person who furnishes boarding on the order of any contractor or subcontractor, to persons employed by them or either of them, in furnishing materials, or performing labor for or in construction of such railroad, depot buildings, water tanks, or any part thereof, in addition to his rights under sections 1311.39 and 1311.40 of the Revised Code, has a lien for its payment upon such railroad. Such lien has precedence over any lien taken, or to be taken, and subsists for one year from the date of filing the attested account provided for in section 1311.42 of the Revised Code. If an action is brought to enforce the lien within that time, it continues in force until finally adjudicated.

Effective Date: 10-01-1953



Section 1311.42 - Perfecting a lien.

To perfect a lien referred to in section 1311.41 of the Revised Code, a person performing labor, furnishing material, or boarding, within forty days from the date that he ceased performing labor, or furnishing materials, or boarding on or for the railroad, shall file with the county recorder of the county where the labor was performed, or material or boarding furnished, an affidavit containing an itemized statement of the kind and amount of material furnished, or labor performed, the time when the contractor or subcontractor for whom, and the section and place where, on the line of the road the labor was performed, or material furnished, and the amount due therefor, after deducting all payments and setoffs. In case of boarding, such affidavit must have attached thereto an itemized account thereof, showing the name of the contractor or subcontractor on whose order it was furnished, the several persons to whom furnished, the weekly rate of boarding, and the several amounts unpaid by each respectively. On filing the affidavit it shall be recorded in a separate book to be provided therefor, and then operate as a lien on the railroad, in the manner and subject only to the limitations provided in sections 1311.39 to 1311.47, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 1311.43 - Proceeding after filing affidavit.

Within ten days after filing his affidavit with the county recorder as provided in section 1311.42 of the Revised Code, the claimant shall serve a notice in writing upon the secretary or other officer or authorized representative of the railroad company, by delivering or leaving a copy thereof at his usual place of residence or place of doing business. Such notice shall contain a statement of the facts of his filing such affidavit, the county wherein filed, the amount of his claim, whether for labor, materials, or boarding furnished, and the contractor or subcontractor for whom rendered. When the notice cannot be served in the county where the affidavit is filed, it shall be served by the recorder upon the representative of the railroad by depositing in the post office a letter containing the notice directed to his place of residence, or place of doing business, if known to the recorder. Any person failing to file his affidavit, and serve such notice within the time prescribed, has waived all claim under this section and sections 1311.41 and 1311.42 of the Revised Code, against the railroad company.

Effective Date: 10-01-1953



Section 1311.44 - Proceeding by petition.

A person obtaining and holding a lien as provided for in sections 1311.41 to 1311.43, inclusive, of the Revised Code, in addition to his remedies under sections 1311.38 to 1311.47, inclusive, of the Revised Code may proceed by petition as in other cases of lien, against the owner of and all other persons interested, as lienholders or otherwise, in such a railroad, and obtain such judgment as justice and equity require. For the purposes of such suit any number of such lienholders may join as parties plaintiff by separately stating and numbering their respective claims, but if several such liens are obtained by several persons, on the same railroad, they have no priority among themselves and payment thereon shall be made pro rata.

Effective Date: 10-01-1953



Section 1311.45 - Contractor to be notified of time of payment.

Each contractor or subcontractor shall have at least five days' notice, in writing, of the time when a lien for labor, boarding, or materials furnished under a contract with him will be paid, which notice may be served upon him personally or upon his authorized agent or foreman, by the owner of the railroad, or any officer or agent thereof, stating therein the time of their payment. On request of such contractor or subcontractor he shall be permitted to examine such lien claims before they are paid at any time after the notice has been given. If such notice cannot be served in the county where the lien is filed, it may be given by publication in some newspaper of general circulation therein, for the period of two weeks. If such contractor or subcontractor disputes any of the claims, the company or owner of the road shall withhold payment of those in dispute until they are adjusted.

Effective Date: 10-01-1953



Section 1311.46 - Adjusting disputed claims.

When a lien claim under section 1311.45 of the Revised Code cannot be adjusted between the parties interested, it may be submitted to the arbitration of three disinterested persons, one to be chosen by each of the parties, and one by the two thus chosen. Their decision, or that of any two of them, in the absence of fraud or collusion, is final and conclusive on the parties. If any claim is disputed and is not settled or submitted to arbitration, the claimant, in such case, shall commence an action on his claim before the proper tribunal, within forty days after notice that it has been disputed, and prosecute it to final judgment without delay. The amount thus ascertained or adjudicated shall then be paid by the railroad owner. After notice given as provided in section 1311.45 of the Revised Code, if no objection is filed against such claim within ten days after the expiration of the term for service of notice, then the contractor or subcontractor has waived all objections to such claim, and, as against such contractor or subcontractor, it is correct.

Effective Date: 10-01-1953



Section 1311.47 - Others who may claim liens.

Sections 1311.41 to 1311.46, inclusive, of the Revised Code apply to and include any person who furnishes grain, hay, merchandise, tools, or implements, or who repairs any tools or implements on the order of any contractor or subcontractor, for his own use, or the use of persons employed by him while furnishing materials or labor for or in construction of such railroad. The amount of such claim shall not exceed the wages of the person performing labor or furnishing materials, to whom furnished, or the amount found due such contractor, or subcontractor, under sections 1311.38 to 1311.47, inclusive, of the Revised Code. In every such case the requirements, as to filing affidavits and giving notices must be strictly complied with, and the aggregate of all liens taken and perfected thereunder, shall not be in excess of the actual construction contract price of the railroad company.

Effective Date: 10-01-1953



Section 1311.48 - Lien for care of animals.

As used in sections 1311.48 and 1311.49 of the Revised Code "animal" means any animal other than man and includes fowl, birds, fish, and reptiles, and "owner" means and includes the person who holds legal title to an animal, or any other person, having lawful custody of an animal, who contracts for food, board, or professional services for such animal.

Any person who feeds or boards an animal under contract with the owner shall have a lien on such animal to secure payment for food and board furnished.

Effective Date: 09-29-1955



Section 1311.49 - Sale of animal to satisfy claim.

If the owner of an animal, upon written demand by the lienholder, fails to satisfy a lien acquired under section 1311.48 of the Revised Code the lienholder may sell the animal at public sale to satisfy such lien, provided that before the animal is offered for sale the lienholder shall give ten days' notice of the time and place of sale in a newspaper of general circulation in the county where food or board was furnished. The lienholder, on the day following publication, shall mail a copy of the public notice to the owner by registered mail at the last known address of such owner. If the animal is sold for a price which exceeds the amount of the lien, plus costs incurred by the lienholder, the remaining balance shall be paid by the lienholder to the owner or to such other person as may be legally entitled to receive same. If the lienholder sells or otherwise disposes of any animal without first giving the notice required by this section he shall not pursue any deficiency upon such obligation.

Effective Date: 09-29-1955



Section 1311.50 - Lien upon get for service.

The keeper of any stallion, jack, or registered pure-bred bull, has a lien upon its get for the period of twelve months after birth thereof, for the payment of the service of such stallion, jack, or bull.

Effective Date: 10-01-1953



Section 1311.51 - Enforcement of lien.

A keeper or owner of any stallion, jack, or registered pure-bred bull may enforce his lien for service by replevin of the property before any county or municipal court having territorial jurisdiction where it is found. Upon gaining possession thereof, on first giving ten days' notice to the reputed owner of his intention to do so, he may sell it at public sale after two weeks' notice of the time and place of sale by notices posted in five conspicuous and public places in the township or municipal corporation where proceedings in replevin are had.

Out of the proceeds of sale such keeper or owner may retain the amount due him for such service, with the costs by him incurred in the replevin suit. He must account to the owner of the get for any surplus realized by the sale. When payment is made to him, or his agent, for any such get, the owner of any such stallion, jack, or bull shall deliver to the payee a receipt in full for the amount thereof, and stating for what paid.

Effective Date: 02-14-1967



Section 1311.52 to 1311.54 - [Repealed].

Effective Date: 07-01-1962



Section 1311.55 - Agricultural product lien.

(A) As used in this section:

(1) "Agricultural product" means all fruit and vegetable crops, meat and meat products, milk and dairy products, poultry and poultry products, wool, and all seeds harvested by a producer for sale, except that it does not include any grain crop that is subject to the fee that the director of agriculture may require to be remitted under section 926.16 of the Revised Code. "Agricultural product" also includes an algacultural product as defined in section 901.511 of the Revised Code.

(2) "Agricultural product handling" means engaging in or participating in the business of buying, selling, exchanging, or negotiating or soliciting a purchase, sale, resale, exchange, or transfer of an agricultural product.

(3) "Agricultural product handler" or "handler" means any person who is engaged in the business of agricultural product handling, except that a person who sells only those agricultural products that the person has produced, or buys agricultural products for the person's own use, is not an agricultural product handler.

(4) "Agricultural producer" or "producer" means any person who grows, raises, or produces an agricultural product on land that the person owns or leases.

(5) "Proceeds" has the same meaning as in division (A)(64) of section 1309.102 of the Revised Code.

(B) An agricultural producer who delivers an agricultural product under an express or implied contract to an agricultural product handler, or an agricultural product handler who delivers an agricultural product under an express or implied contract to another agricultural product handler, has a lien to secure the payment for all of the agricultural product delivered under that contract. The lien attaches to the product, whether in a raw or processed condition, while in the possession of the agricultural product handler, and to the proceeds of the sale of the agricultural product. The lien attaches from the date of delivery of the agricultural product to the handler, or if there is a series of deliveries under the contract, from the date of the first delivery. The lien is contingent until the producer or handler complies with section 1311.56 of the Revised Code.

(C) The lien on an agricultural product covers the contract price agreed upon, or when there is no agreed price at the time of delivery, the value of the agricultural product as determined by the "market news service" of the Ohio department of agriculture on the date the agricultural producer or handler files the affidavit permitted under section 1311.56 of the Revised Code.

(D) Any waiver by a producer or handler of the producer's or handler's right to an agricultural product lien is void as being contrary to public policy.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 07-01-2001



Section 1311.56 - Perfection of producer's or handler's lien - affidavit.

(A) The agricultural producer or handler may perfect the producer's or handler's lien by recording, in the office of the county recorder in the county where the agricultural product was delivered to the agricultural product handler, an affidavit that includes the date of delivery, or first delivery if there was a series of deliveries under the contract, the name of the agricultural product handler to whom the agricultural product was delivered, and the amount owed the lien claimant by the handler. If there was no agreed price at the time of delivery or first delivery, the lien claimant shall include in the affidavit the pricing method which the lien claimant and handler agreed to utilize in their contract to determine the amount owed the lien claimant. In such cases, and for informational purposes only, the lien claimant shall include in the affidavit an estimate of the amount owed the lien claimant by the handler, based upon current market conditions. The estimate is not binding upon the lien claimant.

(B) The affidavit may be verified before any person authorized to administer oaths, including an attorney for the agricultural product handler, lien claimant, or an interested other party.

(C) The affidavit may be in the following form:

"AFFIDAVIT FOR AGRICULTURAL

PRODUCT LIEN

State of Ohio,

County of .............., ss:

A.B. ..... of ....., whose address is ..... being first duly sworn, says that such claimant delivered certain agricultural products under a contract with C.D., ........., and agricultural product handler, whose address is ..... The agricultural product was first delivered on the ....... day of ......., .... and there is justly and truly due claimant therefor from the said C.D., over and above all legal setoffs, the sum of ...... dollars, (or estimated sum of ...... dollars based upon current market conditions,) for which amount claimant claims a lien on the agricultural product and the proceeds of the sale of the agricultural product.

.............................................................................

A.B.

Sworn to before me and subscribed in my presence this ................ day of .................., ..........

...........................................

..........................................."

(D) The lien claimant shall remit to the county recorder the standard fee at the time the affidavit is recorded as determined under section 317.32 of the Revised Code.

Effective Date: 05-09-2000



Section 1311.57 - Priority and duration of lien.

(A) An agricultural producer or handler who perfects a lien within sixty days after the date of delivery, or first delivery if there was a series of deliveries under the contract, of the agricultural product has priority over all liens, claims, or encumbrances except wage and salary claims of workers who have no ownership interest in the business of the agricultural product handler, warehouse's liens as provided in section 1307.209 of the Revised Code, and amounts owed by the lienholder to the handler that are subject to setoff, and except that secured creditors who have security interests under Chapter 1309. of the Revised Code have priority over liens perfected by agricultural handlers pursuant to section 1311.56 of the Revised Code. If several liens are obtained by several persons on the same agricultural product, the person who perfects such a lien first has priority over all other agricultural product lienholders.

A producer or handler who does not perfect such a lien within the time period defined in this division has the status of an unsecured general creditor.

(B) The agricultural product lien remains in effect for two years after an affidavit is recorded in the office of the county recorder under section 1311.56 of the Revised Code, and within that time, until one of the following occurs:

(1) The lienholder or the lienholder's secured creditor receives full payment from the agricultural product handler;

(2) At the option of the lienholder or the lienholder's secured creditor, less than full payment is received pursuant to a written agreement with the handler;

(3) A final judgment is entered by a court having jurisdiction in an action adjudicating the status of the agricultural product lien.

(C) Notwithstanding division (B) of this section, an agricultural product lien shall remain in effect throughout any insolvency proceedings involving the agricultural product handler named in the affidavit.

(D) After the amount of the lienholder's lien has been satisfied, a lienholder shall cause the lien to be released within thirty days.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 04-16-1993



Section 1311.58 - [Repealed].

Effective Date: 07-01-1962



Section 1311.59 - Rights of executors, administrators, part owners, and lessees.

Executors and administrators of deceased owners, part owners, and lessees have the rights and are subject to the liabilities, under this chapter, that such owners, part owners, and lessees would enjoy and be subject to, if alive.

Effective Date: 04-10-1991



Section 1311.60 to 1311.64 - [Repealed].

Effective Date: 07-01-1962



Section 1311.65 to 1311.68 - [Repealed].

Effective Date: 04-10-1991



Section 1311.71 - Aircraft definitions.

As used in sections 1311.71 to 1311.80 of the Revised Code:

(A) "Aircraft" has the same meaning as in section 4561.01 of the Revised Code and includes any part or equipment of the aircraft.

(B) "Labor" means to repair, service, store, or maintain an aircraft.

(C) "Materials" means all products and substances, including gasoline, oil, lubricants, accessories, parts, and equipment, that are furnished for an aircraft.

Effective Date: 04-16-1993



Section 1311.72 - Lien for labor or materials for aircraft.

(A) Except as provided in division (B) of this section, any person who performs labor upon or furnishes materials for an aircraft has a lien upon the aircraft to secure payment for the labor and materials. Except as provided in division (B) of this section, any person who owns or operates an airport or repair shop and whose employee performs labor upon or furnishes materials for an aircraft has a lien upon the aircraft to secure payment for the labor and materials.

(B) No person shall have a lien pursuant to division (A) of this section if the person has possession of the aircraft or if the cost of the labor performed or materials furnished for the aircraft is greater than or equal to one thousand dollars and the owner of the aircraft has not requested or consented to the performance of the labor or furnishing of the materials.

(C) A lien that arises under this section is valid against any person except a purchaser or encumbrancer who in good faith, without notice, and for value acquired rights prior to the recording of an affidavit for lien pursuant to section 1311.73 of the Revised Code.

Effective Date: 04-16-1993



Section 1311.73 - Lien perfected by filing affidavit with FAA - form of affidavit - time period for filing.

(A) To perfect a lien that arises under section 1311.72 of the Revised Code, the person claiming the lien shall make and file for record with the United States federal aviation administration an affidavit verified under oath that includes the amount owed to the lien claimant for the labor or materials, a description of the aircraft that reasonably identifies it including the manufacturer, model, serial number, and registration number of the aircraft, the name of the person for whom the labor was performed or the materials were furnished, the name of the owner of the aircraft, if known, the name and address of the lien claimant, the date that the lien claimant or his employee last performed any labor upon or furnished any materials for the aircraft, the date that the lien claimant surrendered possession of the aircraft, if he surrendered it, and the name and address of the person who prepared the affidavit.

The omission or inaccuracy of any address in the affidavit does not invalidate the affidavit. The lien claimant may verify the affidavit before any person authorized to administer oaths, including an agent for the owner, the lien claimant, or any other interested party. An agent of the lien claimant may sign the affidavit for the lien claimant, provided that the agent states his capacity with respect to the lien claimant. A lien claimant is considered to have filed for record with the United States federal aviation administration an affidavit upon receipt of the affidavit by the United States federal aviation administration as evidenced by a certified mail return receipt.

(B) The affidavit may be in the following form:

"Affidavit for Artisan's Lien on Aircraft

State of Ohio,

County of ............., ss:.................................................,

................................................................... of ..................................... whose address is ............................................................. being first duly sworn, says that he or his employee performed labor, repairs, services, or maintenance upon or furnished storage, materials, products, substances, accessories, parts, or equipment for a certain aircraft or part or equipment of a certain aircraft at the request of ............., whose address is ............................................................................................, and of which ................................................................. is the titled owner.

The owner's address is .......................................................

The aircraft upon which labor, repairs, services, or maintenance were performed or storage, materials, products, substances, accessories, parts, or equipment were furnished is identified as follows:

Manufacturer: ................................................................

Model: ....................................................................................

Serial number:.............................................................................

Registration number: ....................................................................................

The last date that labor, repairs, services, or maintenance were performed upon or storage, materials, products, substances, accessories, parts, or equipment were furnished for the aircraft herein identified, including any part or equipment of that aircraft, was .......... ..........., ..........

The lien claimant states there is justly and truly due, over and above all legal setoffs, the sum of ........ dollars, for which the lien claimant claims a lien on the aircraft identified herein.

The lien claimant states that he is (is not) currently in possession of the aircraft. (The lien claimant states that he surrendered possession of the aircraft on the ..... day of ........., ........)

........................................................................

Lien claimant

........................................................................

Capacity with respect to

Lien claimant

Sworn to before me and subscribed in my presence this ...... day of ........., ........

........................................................................

Notary public

This instrument was prepared by .............................................. whose address is ............................................................"

(C) A lien claimant shall file the affidavit within one of the following periods:

(1) Ninety days after the date on which he or his employee last performed labor upon or furnished materials for the aircraft that is subject to the lien, if he or his employee is in possession of the aircraft at the time of filing;

(2) Ninety days after the date on which he or his employee surrendered possession of the aircraft that is subject to the lien.

(D) Any lien claimant who files an affidavit may file a copy of the affidavit in the office of the county recorder in the county in which the labor was performed upon or the materials were furnished for the aircraft. The lien claimant shall pay to the county recorder the fee for recording an affidavit as determined under section 317.32 of the Revised Code.

Effective Date: 04-16-1993



Section 1311.74 - Service of copy of affidavit on owner.

(A) Any lien claimant who files an affidavit pursuant to section 1311.73 of the Revised Code shall serve to the owner of the aircraft that is subject to the lien, or to his agent, a copy of the affidavit within thirty days after filing the affidavit with the United States federal aviation administration. The lien claimant shall mail the copy of the affidavit by certified mail, or if the copy of the affidavit is returned as unclaimed, then by ordinary mail, to the address of the owner of the aircraft as last recorded with the United States federal aviation administration.

(B) Failure of the owner to receive a copy of the affidavit shall not invalidate the lien if the lien claimant complies with division (A) of this section.

Effective Date: 04-16-1993



Section 1311.75 - Priority of liens.

(A) A lien claimant who perfects a lien in accordance with section 1311.73 of the Revised Code has priority over all other liens, claims, or encumbrances, except wage and salary claims of workers who have no ownership interests in the business of the lien claimant and amounts that are owed by the lien claimant to the aircraft owner and that are subject to setoff against the amounts due for the labor and materials that are the basis for the lien.

(B) If more than one lien is perfected by more than one lien claimant in accordance with section 1311.73 of the Revised Code on the same aircraft, liens shall be ranked in priority in the order of earliest filing with the United States federal aviation administration, except as provided in division (A) of this section.

Effective Date: 04-16-1993



Section 1311.76 - Enforcement and priority of liens - claimant to give notice of release.

(A) A lien claimant may enforce a lien that arises under section 1311.72 of the Revised Code by bringing an action to recover the monetary amount secured by the lien in a court having jurisdiction in the county in which the labor that is the basis of the lien was performed or the materials that are the basis of the lien were furnished or in the county in which the lien claimant's primary place of business is located, if it is located within this state.

(B) If a lien claimant obtains a judgment or order of a court having jurisdiction enforcing a lien that arises under section 1311.72 of the Revised Code, the lien claimant shall send a certified copy of the judgment or order to the United States federal aviation administration.

(C) A lien that arises under section 1311.72 of the Revised Code remains in effect for six years after the date an affidavit is filed pursuant to section 1311.73 of the Revised Code, or until one of the following occurs within that six-year period:

(1) The lien claimant receives full payment of the amount due him as stated in the affidavit filed pursuant to section 1311.73 of the Revised Code or in the judgment or order granted pursuant to this section by a court having jurisdiction;

(2) The lien claimant accepts less than the full amount secured by the lien pursuant to a written agreement with the owner of the aircraft that is subject to the lien;

(3) The owner files a bond in accordance with section 1311.77 of the Revised Code;

(4) A final judgment is entered by a court having jurisdiction in an action releasing the lien against the aircraft.

(D) Within thirty days after a lien has been satisfied or released in accordance with division (C) of this section, the lien claimant shall cause the lien to be released by notifying the United States federal aviation administration, and by notifying the county recorder in whose office the copy of the affidavit or court judgment or order was filed, if the lien claimant filed any of those documents with the county recorder.

Effective Date: 04-16-1993



Section 1311.77 - Owner may obtain release of aircraft by filing surety bond.

The owner of an aircraft that is subject to a lien that is perfected pursuant to section 1311.73 of the Revised Code may release his aircraft from the lien by filing with a court having jurisdiction in the county in which the labor that is the basis of the lien was performed or the materials that are the basis of the lien were furnished, a bond, payable to the lien claimant, for the full amount owed to the lien claimant as stated in an affidavit filed pursuant to section 1311.73 of the Revised Code for the labor or materials, and conditioned for the payment of any judgment that may be recovered on the lien, with costs.

All bonds filed pursuant to this section shall be executed by a corporate surety licensed by the state and authorized to execute surety bonds in this state pursuant to Chapter 3929. of the Revised Code.

Effective Date: 04-16-1993



Section 1311.78 - Notifying lien claimant to commence suit.

(A) The owner of an aircraft that is subject to a lien that arises under section 1311.72 of the Revised Code may notify the lien claimant who has perfected the lien in accordance with section 1311.73 of the Revised Code to commence suit on the lien.

(B)

(1) The owner shall serve a written notice to commence suit on the lien claimant by certified mail, return receipt requested, at the address of the lien claimant or his agent as stated in the lien claimant's affidavit or at the address of the lien claimant as stated in writing in a delivery to the owner subsequent to the owner's receipt of the affidavit. Service of the notice is deemed completed when a return receipt is received by the owner indicating delivery of the notice. If a return receipt shows a failure or refusal of delivery, service is deemed completed after the owner mails a second copy of the notice by ordinary mail, provided that the notice is not returned by the postal authorities within fourteen days after the date of mailing with an endorsement showing failure of delivery.

(2) If service of the notice to commence suit cannot be made at the address stated on the affidavit or stated in subsequent written notice, and if the owner of the aircraft cannot locate the lien claimant or his agent by diligent search, the notice may be served by publication once each week for six consecutive weeks in a newspaper of general circulation in the county in which the lien claimant's address as stated in the affidavit is located. Service is completed on the date of the last publication.

(C) Within thirty days after service of the notice to commence suit is completed, the owner of the aircraft shall do all of the following:

(1) Execute an affidavit stating the manner in which service of the notice was accomplished;

(2) Attach to the affidavit a copy of the notice with a certified mail return receipt indicating the service or attempted service or a certificate of publication from the newspaper that published the notice;

(3) File the affidavit and attachment described in divisions (C)(1) and (2) of this section with the United States federal aviation administration.

(D) If a lien claimant fails to commence suit upon the lien within sixty days after completion of service of the notice to commence suit or if the lien claimant commences an action to enforce the lien and the action is dismissed with prejudice before or after adjudication, the lien is void, and the aircraft is wholly discharged from the lien. If a lien is void because of a lien claimant's failure to commence suit on the lien within sixty days after service of a notice to commence suit, the claim that is the basis of the lien is not prejudiced by the failure, except for the loss of the lien as security for the claim.

Effective Date: 04-16-1993



Section 1311.79 - Maintaining lien after notice to commence suit.

(A) After receipt of a notice to commence suit pursuant to section 1311.78 of the Revised Code, a lien claimant may maintain a lien that is perfected pursuant to section 1311.73 of the Revised Code if, within sixty days after receipt of the notice, he complies with division (C) of this section and files for record with the United States federal aviation administration an affidavit that contains all of the following information:

(1) The name and address of the lien claimant and the owner of the aircraft that is subject to the lien;

(2) The date the lien claimant commenced an action to enforce the lien;

(3) The court of record wherein the action was commenced and the address of that court;

(4) The style of the case and the case identification number.

(B) The lien claimant shall attach to the affidavit a description of the manner in which he served a copy of the affidavit upon the owner of the aircraft and a certified mail return receipt indicating the service or attempted service of the affidavit or a certificate of publication of the affidavit from the newspaper that published the affidavit.

(C) A lien claimant who wishes to maintain a lien pursuant to division (A) of this section shall serve a copy of the affidavit required by this section upon the owner of the aircraft that is the subject of the lien by certified mail, return receipt requested, at the address of the owner as stated in the notice to commence suit or as last recorded with the United States federal aviation administration. Service of the affidavit is deemed completed when a return receipt is received by the lien claimant indicating delivery of the affidavit. If a return receipt shows a failure or refusal of delivery, service is deemed completed after the lien claimant mails a second copy of the affidavit by ordinary mail, provided that the affidavit is not returned by the postal authorities within fourteen days after the date of mailing with an endorsement showing failure of delivery.

(D) If service of the affidavit cannot be made at the address stated in the notice or last recorded with the United States federal aviation administration, and if the lien claimant cannot locate the owner by diligent search, the affidavit may be served by publication once each week for six consecutive weeks in a newspaper of general circulation in the county in which the owner's address as stated in the notice is located. Service is complete on the date of the last publication.

Effective Date: 04-16-1993



Section 1311.80 - Award of attorney's fees.

Upon application by a lien claimant or the owner of an aircraft that is subject to a lien in a court in which an action is commenced pursuant to sections 1311.71 to 1311.79 of the Revised Code, the court may award reasonable attorney's fees to the prevailing party as justice and equity require.

Effective Date: 04-16-1993



Section 1311.85 - Broker's lien on commercial realty definitions.

As used in sections 1311.85 to 1311.93 of the Revised Code:

(A) "Broker" means an individual, partnership, corporation, or association licensed as a real estate broker pursuant to Chapter 4735. of the Revised Code.

(B) "Commercial real estate" means any parcel of real estate in this state other than real estate containing one to four residential units. "Commercial real estate" does not include single-family residential units such as condominiums, townhouses, manufactured housing, or homes in a subdivision when sold, leased, or otherwise conveyed on a unit-by-unit basis, even though these units may be a part of a larger building or parcel of real estate containing more than four residential units. "Commercial real estate" also does not include real estate owned by a public authority as defined in section 1311.25 of the Revised Code.

(C) "Lien property" means any interest in commercial real estate against which a broker has a lien pursuant to sections 1311.85 to 1311.93 of the Revised Code.

(D) "Owner" means a person who has a legal or equitable interest in lien property and who enters into, or has previously entered into, a written contract with a broker for services related to purchasing, selling, leasing, or conveying any interest in the lien property.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 08-28-1997



Section 1311.86 - Broker's lien on commercial real estate.

(A) Any broker that enters into a written contract for services related to selling, leasing, or conveying any interest in commercial real estate has a lien on that commercial real estate. The lien is effective only if the contract for services is in writing and is signed by the broker or the broker's agent and the owner of the lien property or the owner's agent.

(B) Any broker that enters into a written contract for services related to purchasing any interest in commercial real estate has a lien on any real estate purchased pursuant to that contract. The lien is effective only if the contract for services is in writing and is signed by the broker or the broker's agent and the owner of the lien property or the owner's agent.

(C)

(1) Only the broker named in the contract has a lien pursuant to this section and a lien is not available to any employee or independent contractor of the broker.

(2) The amount of a lien for services related to selling or conveying any interest in commercial real estate is limited to the amount due to the broker pursuant to the contract. If the amount due to the broker is payable in installments, a portion of which is due after conveyance, the amount of the lien is limited to the amount due to the broker prior to or upon conveyance.

(3) The amount of a lien for services related to leasing any interest in commercial real estate is limited to the amount due to the broker pursuant to the contract. If the amount due to the broker is payable in installments, the amount of the lien is limited to the amount of all installment payments due to the broker over the life of the contract, minus the amount of any installment payments made under the contract prior to the time of the owner's default.

(4) The amount of a lien for services related to purchasing any interest in commercial real estate is limited to the amount due to the broker pursuant to the contract. If the amount due to the broker is payable in installments, the amount of the lien is limited to the amount of all installment payments due to the broker over the life of the contract, minus the amount of any installment payments made under the contract prior to the time the lien is filed.

(5) The lien is effective only against the interest in real estate that is the subject of the contract.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 08-28-1997



Section 1311.87 - Perfection of lien.

(A)

(1) A lien established pursuant to section 1311.86 of the Revised Code is perfected when both of the following have occurred:

(a) The broker is entitled to a fee or commission under the contract.

(b) The broker has met the requirements of division (B) of this section.

(2) The lien is perfected as of the date the requirements of division (A)(1) of this section are met and does not relate back to an earlier date.

(B) To perfect a lien pursuant to division (A)(1) of this section, a broker shall comply with all of the following:

(1) The broker shall record a lien affidavit in the county recorder's office of the county in which the real estate is located. The recorder shall record on the affidavit the date and precise time the affidavit was presented for record, and shall record the affidavit. The recorder shall charge and collect the fees set forth in section 317.32 of the Revised Code for the recorder's services.

(2)

(a) The lien affidavit shall include the name of the broker who has the lien, the name of the owner of the lien property, a legal description of the lien property, the amount for which the lien is claimed, the date and a summary of the written contract on which the lien is based, and the real estate license number of the broker. The lien affidavit shall state that the information contained in the affidavit is true and accurate to the knowledge of the signator, be signed by the broker or the broker's agent, and be verified.

(b) For purposes of division (B)(2)(a) of this section, a description that is sufficient to describe the lien property for the purpose of conveyance, or is contained in the instrument by which the owner took title, is a legal description.

(3) A lien affidavit based on the sale of lien property shall be recorded prior to the conveyance of the property.

(4) A lien affidavit based on the purchase of lien property shall be recorded within ninety days after the conveyance of the property.

(5) A lien affidavit based on a lease of lien property shall be recorded within ninety days after

a default by the owner in the payment of an amount due under a written contract for services related to leasing the lien property.

(6) On the day the lien affidavit is recorded, the broker shall provide a copy of the lien affidavit to the owner of the lien property and, where a contract for the sale or other conveyance of the lien property has been entered into, to the prospective transferee, where known, either by personal delivery or by certified mail, return receipt requested.

(C) Initial leases, lease renewals, and expansions of the space leased shall be treated as separate leases for purposes of division (B)(5) of this section.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 08-28-1997



Section 1311.88 - Proceedings to enforce lien.

(A) To commence proceedings to enforce a lien, a broker shall comply with all of the following:

(1) The broker shall file a complaint in the common pleas court in the county where the lien property is located.

(2)

(a) The complaint shall be filed within two years following the recording of the lien affidavit as provided in division (B) of section 1311.87 of the Revised Code.

(b) Failure to file a complaint within the time specified in this division extinguishes the lien, in which case no subsequent lien affidavit may be recorded for the same claim and the claim may not be asserted in any proceeding under this section.

(3) A complaint shall identify the contract upon which the lien is based and the date of the contract, describe the services performed by the broker pursuant to the contract, specify the unpaid amounts due to the broker pursuant to the contract, specify the address of the lien property, and have a copy of the contract attached.

(4) The broker shall name as defendants in the complaint all parties that have a legal or equitable interest in the lien property of whom the broker has knowledge.

(B)

(1) The owner may demand that the broker commence a suit to enforce a broker's lien by serving a written notice of demand on the broker by personal delivery or by certified mail, return receipt requested.

(2) If the broker does not commence the suit or file the answer demanded within twenty-eight days after receipt of the notice of demand, the lien is extinguished.

(C) In an action based on a broker's lien, a court may assess the nonprevailing parties with costs and reasonable attorney's fees incurred by the prevailing parties. The court shall equitably apportion the assessed costs and attorney's fees among all responsible nonprevailing parties.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 08-28-1997



Section 1311.89 - Sale of foreclosed property - alternative dispute resolution.

(A) All liens claimed under sections 1311.85 to 1311.93 of the Revised Code shall be subject to section 2323.07 of the Revised Code unless the parties agree to proceed pursuant to division (B) of this section.

(B) If the broker and owner agree to alternative dispute resolution (ADR), the claim shall be heard and resolved in the agreed upon ADR forum. The court shall retain jurisdiction to enter and enforce the award or other result of ADR on all interested parties to the foreclosure.

Effective Date: 08-28-1997



Section 1311.90 - Broker to record release or satisfaction.

(A) A broker shall record a written release or satisfaction of the broker's lien in the county recorder's office of the county in which the lien was recorded within ten days after any of the following:

(1) Moneys in an amount sufficient to release the broker's lien established pursuant to section 1311.86 of the Revised Code have been deposited in an escrow account established pursuant to section 1311.92 of the Revised Code.

(2) The owner satisfies the claim upon which the broker's lien is based.

(3) The broker fails to file a claim to enforce a lien within the time specified in section 1311.88 of the Revised Code.

(4) The claim upon which the broker's lien is based has been resolved by a written agreement of the broker and owner, by a court, or by any process agreed to by the broker and owner.

(B) On the day the release or satisfaction is recorded, the broker shall provide the owner with a copy of the release or satisfaction by personal delivery or by certified mail, return receipt requested.

Effective Date: 08-28-1997



Section 1311.91 - Priority of mechanic's liens.

All valid mechanic's liens, arising pursuant to and perfected in accordance with Chapter 1311. of the Revised Code, and all prior recorded liens and mortgages have priority over a broker's lien perfected pursuant to section 1311.87 of the Revised Code.

Effective Date: 08-28-1997



Section 1311.92 - Transfer of lien property - escrow account.

(A) Except as provided in division (D) of this section, to enable a transfer of lien property to close when a broker's perfected lien may otherwise prevent the closing, a separate escrow account shall be established by the owner into which moneys from the proceeds of the closing shall be deposited in an amount sufficient to release the broker's lien. The moneys shall be held in escrow and shall only be released as ordered by a court of competent jurisdiction, or as directed by agreement of the broker and owner or by any process agreed to by the broker and owner.

(B) An owner may not refuse to close a transfer of lien property because of the requirement to establish an escrow account under division (A) of this section. A prospective transferee of lien property shall not refuse to close the transfer of the lien property solely because the broker recorded a lien affidavit under this section, if all of the following have occurred:

(1) The owner has established the escrow account required by division (A) of this section;

(2) The prospective transferee has received from the escrow agent for the escrow account required by division (A) of this section a verified statement that the escrow account has been established.

(C) When funds have been placed in escrow pursuant to division (A) of this section, the broker claiming a broker's lien under this section has an equitable lien on the escrowed funds, and the lien recorded on the lien property shall be extinguished as a matter of law.

(D) The broker and owner are not required to follow the escrow procedures described in this section if either of the following applies:

(1) An alternative procedure is available that would allow the transfer of lien property to close and that procedure is acceptable to the broker and prospective transferee.

(2) The proceeds from the transfer of lien property would be insufficient to release all liens, including the broker's lien, that are claimed against the lien property.

Effective Date: 08-28-1997



Section 1311.93 - Liability of broker.

Any broker that asserts or records a spurious or materially inaccurate broker's lien under this section or fails to release or acknowledge release or satisfaction of a broker's lien in compliance with this section, is liable for damages incurred by any person who has a legal or equitable interest in the lien property.

Effective Date: 08-28-1997






Chapter 1312 - RESIDENTIAL BUILDING CODE

Section 1312.01 - Definitions.

As used in this chapter:

(A) "Construction defect" means a deficiency that arises directly or indirectly out of the construction or the substantial rehabilitation of a residential building. "Substantial rehabilitation" includes the addition of a room and the removal or installation of a wall, partition, or portion of the structural design.

(B) "Dwelling action" means any civil action in contract or tort for damages or indemnity brought against a residential contractor for damages or the loss of use of real property caused by a construction defect.

(C) "Owner" means an owner or a prospective owner of a residential building or a dwelling unit in a residential building who enters into a contract with a residential contractor for the construction or substantial rehabilitation of that residential building or unit.

(D) "Residential building" means a structure that is a one-family, two-family, or three-family dwelling house or a dwelling unit within that structure, any accessory structures incidental to that dwelling house, and a unit in a condominium development in which the owner holds title to that unit. "Residential building" includes any structure that is used as a model to promote the sale of a similar dwelling house.

(E) "Residential contractor" means a person or entity who, for pay, enters into a contract with an owner for the construction or the substantial rehabilitation of a residential building and who has primary responsibility for the construction or substantial rehabilitation of a residential building.

(F) "Accessory structure" has the same meaning as in section 3781.06 of the Revised Code.

Effective Date: 05-27-2005



Section 1312.02 - Application of chapter.

This chapter applies only to an owner and a residential contractor who enter into a contract for the construction or the substantial rehabilitation of a residential building.

Effective Date: 05-27-2005



Section 1312.03 - Notice of contractor's right to resolve alleged defects.

Upon entering into a contract for the construction or the substantial rehabilitation of a residential building, a residential contractor shall provide the owner with notice of the contractor's right to offer to resolve any alleged construction defect before the owner may commence a dwelling action or arbitration proceedings against the contractor. The contractor may include the notice in the contract or provide the notice as a separate document delivered at the time the owner signs the contract. The notice shall be conspicuous and in substantially the following form:

OHIO LAW CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY FILE A LAWSUIT OR COMMENCE ARBITRATION PROCEEDINGS FOR DEFECTIVE CONSTRUCTION AGAINST THE RESIDENTIAL CONTRACTOR WHO CONSTRUCTED YOUR HOME. AT LEAST SIXTY DAYS BEFORE YOU FILE A LAWSUIT OR COMMENCE ARBITRATION PROCEEDINGS, YOU MUST PROVIDE THE CONTRACTOR WITH A WRITTEN NOTICE OF THE CONDITIONS YOU ALLEGE ARE DEFECTIVE. UNDER CHAPTER 1312. OF THE OHIO REVISED CODE, THE CONTRACTOR HAS AN OPPORTUNITY TO OFFER TO REPAIR OR PAY FOR THE DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER THE CONTRACTOR MAKES. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER STATE LAW, AND FAILURE TO FOLLOW THEM MAY AFFECT YOUR ABILITY TO FILE A LAWSUIT OR COMMENCE ARBITRATION PROCEEDINGS.

Effective Date: 05-27-2005



Section 1312.04 - Notice to contractor of alleged defects prior to action.

(A) No owner shall commence arbitration proceedings or file a dwelling action against a residential contractor unless, at least sixty days before commencing the proceedings or filing the action, the owner provides the contractor with written notice of the construction defect that would be the basis of the arbitration proceedings or the dwelling action. The notice shall be in writing and mailed, sent by telegram, delivered in person, or sent by any means the contractor has indicated communications may be sent, including facsimile transmission and electronic mail. The notice shall substantially comply with the requirements set forth in division (B) of this section.

(B) Any notice that an owner provides to a contractor pursuant to this section shall substantially do all of the following:

(1) Assert a claim involving a construction defect by itemizing and describing those construction defects;

(2) Include or attach a copy of any documentation concerning the construction defects prepared by a person who inspected the residential building for the owner;

(3) Include the name, address, and telephone number of the owner and the contractor and the address of the building that is the subject of the claim.

(C) After receiving a notice of defects, a contractor may request an owner to provide a description of the cause of the defects and the nature and extent of repairs necessary to remedy the defects. An owner may provide this information if the owner has knowledge of the cause of the defects and the repairs necessary to remedy those defects.

(D) If a contractor files a mechanics lien or commences any type of arbitration proceedings or legal action against an owner, this chapter does not apply, and the owner immediately may counterclaim, commence arbitration proceedings, or file a dwelling action against the contractor.

Effective Date: 05-27-2005



Section 1312.05 - Contractor's response to notice of defects - offer to inspect or settle claim.

(A) A residential contractor shall provide the owner with a good faith written response to any notice provided pursuant to section 1312.04 of the Revised Code. The response shall be provided within twenty-one days after the owner mailed the notice, delivered it by personal delivery, or transmitted it by telegram, facsimile, or electronic mail. In the response, the contractor shall offer to take one of the following actions:

(1) Inspect the residential building that is the subject of the claim;

(2) Compromise and settle the claim without an inspection;

(3) Dispute the claim.

(B) If a contractor fails to respond as required by division (A) of this section or disputes the claim, an owner is deemed to have complied with this chapter and may commence arbitration proceedings or file a dwelling action without further notice to the contractor.

(C)

(1) If an owner rejects a contractor's offer to inspect the property or to compromise and settle a claim, the owner shall notify the contractor of that rejection within fourteen days after receiving the contractor's offer. The rejection notice shall be in writing and include a reason for the rejection.

(2) After providing a rejection notice, an owner has complied with this chapter and may commence arbitration proceedings or file a dwelling action without further notice to the contractor.

Effective Date: 05-27-2005



Section 1312.06 - Owner's acceptance of contractor's offer - inspection - action by owner.

(A) If an owner accepts a residential contractor's offer to inspect the residential building, the owner shall notify the contractor of that acceptance within fourteen days. After accepting the offer to inspect, the owner shall allow the contractor reasonable access to the building during normal working hours. The contractor shall inspect the building within fourteen days after the owner accepts the offer. The contractor shall take reasonable measures to determine the nature and cause of the construction defects and the appropriate remedy. The measures the contractor takes may include, but are not limited to, testing.

(B) Within ten days after a residential contractor conducts an inspection as described in this section, the contractor shall provide the owner with one of the following:

(1) A written offer to remedy the defects at no cost to the owner. The offer shall be accompanied by an inspection report, a prediction of the additional construction work necessary to remedy each defect, and a timetable for completing the work necessary to remedy the defects.

(2) A written offer to settle the claim;

(3) A written statement asserting that the contractor does not intend to remedy the defects.

(C) An owner has complied with this chapter and may commence arbitration proceedings or file a dwelling action without further notice to the contractor if any of the following occur:

(1) The contractor does not inspect the property within fourteen days after the owner accepts the offer to inspect.

(2) Following an inspection, the contractor does not provide a written response.

(3) The contractor responds that the contractor does not intend to remedy the defects.

(4) The contractor fails to remedy the defects in the manner the contractor describes or within the timetable the contractor provides.

(D) If a residential contractor makes or provides for repairs or replacements to remedy a construction defect, the contractor may take reasonable steps to document the repair or replacement and to inspect the repair or replacement or have it inspected.

(E) If an owner accepts an offer that a residential contractor makes in compliance with this chapter to compromise and settle the claim, to remedy the defects, or to settle the claim and the contractor fulfills that offer in compliance with this chapter, the owner is barred from bringing a dwelling action or commencing arbitration proceedings for the claim.

Effective Date: 05-27-2005



Section 1312.07 - Commencement of arbitration or action by owner.

Unless otherwise indicated in this chapter, an owner has complied with this chapter and may commence arbitration proceedings or file a dwelling action sixty days after the owner mails, delivers, sends by facsimile transmission or electronic mail, or otherwise provides the residential contractor with a defect notice pursuant to division (A) of section 1312.04 of the Revised Code.

Effective Date: 05-27-2005



Section 1312.08 - Tolling of statutes of limitation and repose - dismissal - application of chapter.

(A) All applicable statutes of limitation or repose are tolled from the time the owner sends a notice of defect to a contractor pursuant to section 1312.04 of the Revised Code until the owner has complied with this chapter.

(B) If an owner files a dwelling action or commences arbitration proceedings without having complied with this chapter, the court or arbitrator shall dismiss that action or those proceedings without prejudice. The owner may again file a dwelling action or commence arbitration proceedings after complying with this chapter.

(C) This chapter does not apply to any civil action in tort alleging personal injury or wrongful death to a person resulting from a construction defect.

Effective Date: 05-27-2005






Chapter 1313 - VOLUNTARY ASSIGNMENTS

Section 1313.01 - Assignee's bond.

When a person, partnership, association, or corporation, makes an assignment to a trustee of property, money, rights, or credits, in trust for the benefit of creditors, within ten days after the delivery of the assignment to him and before disposing of any property so assigned, such assignee shall appear before the probate judge of the county in which the assignor resided at the time of executing the assignment, produce the original assignment, or a copy of it, cause it to be filed in the probate court, and enter into a bond, payable to the state, in such sum and with such sureties as the court approves, conditioned for the faithful performance of his duties. The court may require the assignee, or any trustee subsequently appointed, to execute an additional bond whenever the interests of the creditors of the assignor demand it.

Effective Date: 10-01-1953



Section 1313.02 - Effective time of assignment.

An assignment for the benefit of creditors as provided in section 1313.01 of the Revised Code is effective only from the time of its delivery to the probate judge, and the exact time of such delivery shall be indorsed thereon by the judge, who immediately shall note the filing on the journal of the court. Such assignment may be delivered by the assignor to the judge either before or after its delivery to the assignee.

Effective Date: 10-01-1953



Section 1313.03 - Appointment of a trustee.

If ten days after the execution of an assignment for the benefit of creditors, the original or a copy of it has not been filed in the probate court, or if the assignee named thereon fails for that time to give bond, on application of the assignor, or any of his creditors, the court shall make an order removing such assignee and appoint a trustee in his place. If more than one assignee is named in the assignment, and some fail to give bond, the court may permit the assignee complying with sections 1313.01 and 1313.02 of the Revised Code to qualify and enter upon the discharge of the duties of the trust.

Effective Date: 10-01-1953



Section 1313.04 - Resignation.

An assignee or trustee for the benefit of creditors appointed by the probate court, who has qualified, may resign his trust with the consent of the court. In case of the death, removal, or resignation of a sole assignee or trustee, the court shall appoint one or more trustees in his place.

If one or more assignees or trustees have not died, resigned, or been removed, the court either may fill the vacancy, or allow the remaining assignees or trustees, to execute the trust, as it deems best for the trust. At any time, on application of a majority of the creditors in amount, the court may appoint an additional trustee.

Effective Date: 01-10-1961



Section 1313.05 - Election of trustee by creditors.

When a creditor of an assignor provided for in section 1313.01 of the Revised Code, files a complaint alleging that the assignees named in the deed of assignment, or the trustees appointed by the probate court, for the benefit of creditors are not suitable persons to administer the trust, or that their administration thereof will not be for the best interests of the creditors and assignor, the court thereupon shall issue a citation to such assignees, or trustees, and to the assignor if resident within the state, to appear before it at a time to be named in the citation. If, on the hearing, it appears to the court that such complaint is true, and a petition is filed with the court, signed by creditors of the assignor, who own not less than one thousand dollars of debts against him, and their validity is shown by the schedule of debts on file or otherwise established to its satisfaction, praying for permission to elect trustees, the court by its order shall fix a time for such election and cause notices to be sent by mail or otherwise to each creditor of the assignor, specifying a time when the creditors shall meet at the courtroom for the election of trustees.

Effective Date: 10-01-1953



Section 1313.06 - Proceedings.

At an election under section 1313.05 of the Revised Code creditors representing fifty per cent or more of the debts of the assignor, present or represented by attorney, may proceed to the election of trustees for the benefit of creditors, a majority in value of all the debts represented at such meeting being necessary to a choice.

The proceedings of the meeting showing what creditors were present, the amount of the debts held by them respectively, and who cast their several votes must be made out and signed by the president and secretary of the meeting and filed with the probate court.

If the court approves the choice, and the trustees elected appear within ten days thereafter and give bond, the court shall appoint them as trustees, and remove the preceding assignee or trustee.

The summary determination of the court as to who are creditors and the amount of their claims under section 1313.05 of the Revised Code, has no effect as to the validity of such claims, except for the purpose of such election.

Effective Date: 10-01-1953



Section 1313.07 - Removal of assignee or trustee.

The probate court may remove an assignee or trustee for the benefit of creditors, specifying in the order the cause of removal.

Effective Date: 10-01-1953



Section 1313.08 - Application for release by surety - hearing.

A surety of an assignee or trustee for the benefit of creditors, or the executor or administrator of such surety, at any time may make application to the probate court to be released from the bond of such assignee or trustee, by filing his written request therefor with the judge of such court, and giving at least five days' notice, in writing, to such assignee or trustee. If, upon the hearing, the court is of opinion that there is good reason therefor, it shall release such surety. The death of a surety is good cause for release.

Effective Date: 10-01-1953



Section 1313.09 - Application by trustee for release of surety - hearing.

An assignee or trustee for the benefit of creditors at any time may make application to the probate court for the release of his sureties, by filing his written request with the judge of such court, and giving at least five days' notice, in writing, to such sureties. If, upon the hearing, the court is of opinion that there is good reason to release said sureties it shall order said assignee or trustee to file an account, as provided by law, and said sureties shall be released upon said assignee or trustee filing a new bond and its approval by the court.

Effective Date: 10-01-1953



Section 1313.10 - Removal for failure to give new bond.

If an assignee or trustee for the benefit of creditors fails to give new bond, as directed by the probate court, he must be removed and his letters superseded. The original sureties shall not be released until the assignee or trustee gives new bond but the original sureties are liable for said assignee or trustee's acts only from the time of executing the original bond to the filing and approval by the court of the new bond.

Effective Date: 10-01-1953



Section 1313.11 - Trustee to give bond.

When the probate court appoints a trustee for the benefit of creditors, whether in place of an assignee or of a trustee previously appointed, such trustee, within ten days after his appointment, shall give bond or, failing to do so, he may be considered as declining the appointment, and the place shall be filled. When a trustee has given bond, he succeeds to all the rights, powers, and privileges of the preceding assignee or trustee. The court may make and enforce all orders necessary to put him into possession of all property, moneys, books, papers, evidences of title, and other effects covered by the assignment, or in any way belonging to the trust. By suit in the court of common pleas, or otherwise, such trustee may compel the delivery to him of all such property, moneys, books, papers, evidences of title, and other effects.

Effective Date: 10-01-1953



Section 1313.12 - Settlement on resignation, removal, or death.

On the resignation or removal of an assignee or trustee for the benefit of creditors, he shall file and settle his account without delay, and on the death of such assignee or trustee, his legal representative must file and settle such account without delay. Immediately after the settlement, the assignee or trustee, or his legal representative, shall pay over to his successor all moneys found due from him to the trust. On failure to do so, or to file and settle such account, or deliver over to his successor all property, moneys, books, evidences of title, papers, and other effects belonging to the trust, such successor may proceed against such assignee or trustee by action in the court of common pleas or otherwise, on his bond or his legal representative and the sureties in such bond.

Effective Date: 10-01-1953



Section 1313.13 - Appointment and qualification to operate as a conveyance.

When the probate court appoints a trustee for the benefit of creditors to act in place of the assignee of a debtor, the appointment and qualification of the trustee operates as a conveyance to him of all the property originally assigned to such assignee.

Effective Date: 10-01-1953



Section 1313.14 - Notice of appointment.

Each assignee or trustee for the benefit of creditors appointed on the failure of the assignee of a debtor to qualify, within thirty days after giving bond, must give notice of his appointment in some newspaper of general circulation in the county, for three successive weeks.

Effective Date: 10-01-1953



Section 1313.15 - Appointment of appraisers.

Immediately upon the assignee of a debtor giving bond, or if said assignee fails to give bond, then upon the trustee for the benefit of creditors giving bond, the probate court shall appoint three suitable disinterested persons appraisers of the property and assets of the assignor. Such assignee or trustee, within thirty days after giving bond, unless for good cause the court allows a longer time, must make and file therein an inventory, verified by his oath, of all the property, moneys, rights, and credits of the assignor included in the assignment, which have come to his possession or knowledge, together with an appraisement thereof by such appraisers under oath. If any part of the estate or effects is in any other county, the assignee or trustee may have appraisers, as to such part of the estate and effects, appointed by the probate judge of such county.

Effective Date: 10-01-1953



Section 1313.16 - Real property without the state.

If the assignment for the benefit of creditors, includes real property situated without this state, it is not necessary to have it appraised, but the assignee, or trustee appointed, shall sell such real property at public or private sale, and the sale shall be confirmed, if the court finds that it has been made in good faith for a fair price. At the time of filing the inventory as provided in section 1313.15 of the Revised Code, the assignee or trustee also must file a schedule of all the debts and liabilities of the assignor within his knowledge, which shall be verified by the oath of the assignee or trustee, and contain the post-office address of each of the alleged creditors, so far as this can be given.

Effective Date: 10-01-1953



Section 1313.17 - Exempt property excepted from assignment.

No assignment for the benefit of creditors shall include or cover any property exempt from levy or sale on execution, or exempt from being applied to the payment of debts by any legal process, unless in the assignment the exemption is expressly waived.

No such assignment shall include any property belonging to the wife of the assignor, nor require the assignor to deliver up any of such property.

Effective Date: 10-01-1953



Section 1313.18 - Homestead.

Appraisers appointed under section 1313.15 of the Revised Code, shall set off in the way that appraisers of property levied on or attached are required to do, exempt property that has to be selected by the debtor. If the setting off is omitted, at any time after the appraisal and before sale, the court may order it to be done by the appraisers.

Effective Date: 09-28-1979



Section 1313.19 - Orders to prevent fraudulent transfer.

The probate judge, at any time before the final settlement of the accounts of an assignee for the benefit of creditors, may require his attendance, or that of any other person as a witness, and examine him upon oath, as to all matters appertaining to the estate of the assignor or to the administration of the trust, and, upon or after such examination, make and enforce any orders upon proper parties, which said judge deems necessary to prevent a fraudulent transfer or change in the property or effects of the assignor or the allowance or payment of any unjust or fraudulent claim out of his estate.

Effective Date: 10-01-1953



Section 1313.20 - Examination of assignor.

On application of an assignee for the benefit of creditors or of a creditor, or without application, the probate judge may require the assignor, upon reasonable notice, to attend and submit to an examination on oath as to the disposal of his property, his trade and dealings with others, and his accounts concerning them, as to all debts due or claimed from him, and to all other matters concerning his property and estate, and the due settlement thereof, which examination, at the request of any party to the proceeding, may be reduced to writing.

Effective Date: 10-01-1953



Section 1313.21 - Duties of assignee or trustee of insolvent debtor.

An assignee or trustee for the benefit of creditors shall convert the assets received by him into money, and shall sell the real and personal property assigned, including stocks and such bonds, notes, and other claims as are not due and which probably cannot be collected within a reasonable time, at public auction, either for cash or upon such other terms as the probate court orders.

Effective Date: 10-01-1953



Section 1313.22 - Sale of real property.

Notice of the time and place of the sale of real property assigned for the benefit of creditors, shall be given by advertisement in some newspaper of general circulation in the county where such property is situated, for four consecutive weeks. The real property shall not be sold for less than two thirds of the appraised value thereof, but shall be subject to reappraisement as upon execution at law.

Effective Date: 10-01-1953



Section 1313.23 - Sale of personal property.

Notice of the time and place of the sale of personal property assigned for the benefit of creditors, shall be given for at least ten days prior to the day of sale, by advertisement in some newspaper of general circulation in the county, or by posting written or printed notices thereof in at least fifteen public places in the county, not less than five of which must be posted in the township in which the sale is to be held.

Effective Date: 10-01-1953



Section 1313.24 - Court may order private sale of property.

When the probate court is satisfied that it would be for the advantage of the creditors of the assignor to sell part, or all, of the real or personal property in this state assigned for the benefit of creditors at private sale, it may authorize the assignee or trustee for the benefit of creditors to sell it either for cash or upon such other terms as the court orders. No real property lying in this state shall be sold for less than two thirds of its appraised value, nor shall any personal property be sold for less than two thirds of its appraisement, unless upon good cause shown the court orders the assignee or trustee to sell it for a less amount.

Effective Date: 10-01-1953



Section 1313.25 - Property to be sold at auction if not disposed of privately.

Any property, ordered to be sold by the probate court at private sale under section 1313.24 of the Revised Code, not sold within the time prescribed, shall be ordered to be sold at public auction, as though a private sale had not been ordered.

Effective Date: 10-01-1953



Section 1313.26 - Compromise or sale of claims.

With the approval of the probate court an assignee or trustee for the benefit of creditors may compromise or sell any claim or demand, due or owing to the assignor, which is desperate or difficult of collection, and also, with like approval, complete and enforce all sales of the real property made by the assignor.

Effective Date: 10-01-1953



Section 1313.27 - Return and confirmation of sales.

Reports of sales of real property and personal property made under sections 1313.21 to 1313.31, inclusive, of the Revised Code shall be returned to the probate court within the time prescribed. After having carefully examined the return, if satisfied that the sale has been legally made, the court shall confirm it and order the assignee or trustee to make a deed to the purchaser for the property sold. The court also may require in the order that deferred installments of the purchase money be secured by mortgage before delivery of such deed. When the buyer offers to pay the full amount of the purchase money in cash, if best for the interests of the creditors of the assignor, the court may order that it be accepted, and direct its distribution.

Effective Date: 10-01-1953



Section 1313.28 - Sale of notes.

If it is for the best interests of the creditors of the assignor, the probate court may order the assignee or trustee for the benefit of creditors to sell without recourse any notes taken for deferred payments at not less than their face value with accrued interest, and direct the distribution of the proceeds.

Effective Date: 10-01-1953



Section 1313.29 - Dower right of spouse.

When real property is to be sold as provided in sections 1313.21 to 1313.31, inclusive, of the Revised Code, the husband or wife of the assignor may be made a party, and file an answer in the probate court to have such real property sold free of his or her contingent right of dower and to allow him or her in lieu thereof, out of the proceeds of the sale, such sum of money as the court deems the just and reasonable value of the dower interest therein. Such answer has the force and effect, in all respects, of a deed releasing such contingent dower interest in such real property.

Effective Date: 10-01-1953



Section 1313.30 - Court may order sale of mortgaged real property.

When the assignor and his wife jointly have executed a mortgage upon real property assigned for the benefit of creditors, or when the assignor alone has executed a mortgage upon any of such real property to secure the payment of purchase money, or a part thereof, the probate court shall order its sale free from the contingent right of dower of such wife, and shall determine the just and reasonable value of her dower interests in the proceeds of sale remaining after the payment of such encumbrances as preclude her right to dower therein.

Effective Date: 10-01-1953



Section 1313.31 - Court may order business of assignor carried on.

When satisfied that it would be for the advantage of the creditors of the assignor, and on written application therefor by three-fourths in number and amount of such creditors, the probate court may order any business carried on by the assignor at the time of the assignment, to be continued by the assignee or trustee. When the court deems it to the advantage of the creditors to discontinue the business, it shall order that to be done, and also allow to the assignee or trustee for the benefit of creditors such compensation for conducting it, as may be just, in addition to the fees allowed by sections 1313.50 and 1313.51 of the Revised Code.

Effective Date: 10-01-1953



Section 1313.32 - Payment of liens.

The probate court shall order the payment of all encumbrances and liens upon any property sold for the benefit of creditors, or rights and credits collected, out of the proceeds thereof, according to priority.

Effective Date: 10-01-1953



Section 1313.33 - Questions of title - sale of premises.

When real property to be sold, or which has been contracted to be sold by an assignor prior to the assignment for the benefit of creditors, is encumbered with liens, or when questions in regard to the title, or the dower estate of the wife or widow of the assignor, require a decree to settle them, the assignee may commence a civil action therefor in the court of common pleas or probate court of the proper county, making all persons in interest, including the wife or widow of the assignor, parties.

Upon hearing, the court shall order a sale of the premises, or the completion of such contracts of sale, the payment of encumbrances and the contingent dower interest of the wife or widow, subject to section 1313.35 of the Revised Code, and determine the questions involved as to title to the property.

Effective Date: 10-01-1953



Section 1313.34 - Disposition of proceeds of sale.

The proceeds of all the real property of the assignor sold by court order for the benefit of creditors, after payment of liens, encumbrances and the contingent dower rights and interest of his wife or widow, must be reported to the probate court by the assignee, and disposed of as provided in sections 1313.01 to 1313.59, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 1313.35 - Application of sections.

Sections 1313.21 to 1313.31, inclusive, of the Revised Code relating to the wife of the assignor as a party to the proceedings thereunder and her rights by virtue thereof, and also relating to ordering property sold at private sale, and upon terms of credit, apply to proceedings under sections 1313.33 and 1313.34 of the Revised Code.

Effective Date: 10-01-1953



Section 1313.36 - Homestead exemptions.

Sections 1313.21 to 1313.35 of the Revised Code do not impair the right of a person to an exemption under division (A)(1) of section 2329.66 of the Revised Code, or the mode provided for enforcing the right.

Effective Date: 09-28-1979



Section 1313.37 - Jurisdiction of court in action to foreclose mortgage or quiet title.

Sections 1313.01 to 1313.59, inclusive, of the Revised Code do not take away or limit the jurisdiction of any court of record in which an action to foreclose a mortgage, to quiet title, or in any way to affect the title to or possession of all or part of the real property assigned is pending, at date of an assignment for the benefit of creditors. In such action the assignee may be made a party, with right to defend, and have such decrees, orders, or judgments, as are necessary for the proper administration of his trust, in any surplus after paying liens thereon, asserted in the action.

Effective Date: 10-01-1953



Section 1313.38 - Petition to have land laid out into lots.

When an assignee or trustee for the benefit of creditors commences an action, in the court of common pleas or probate court of the proper county, to sell real property, making all persons in interest parties thereto, and at the time fixed for hearing his petition the court is satisfied that all parties in interest have been notified of its pendency, and that such land ought to be sold, if the petition seeks to have it or any part thereof laid out in lots, and the court finds it will be to the advantage of all parties in interest to have this done, it also shall authorize the survey and platting of the land. If it approves the survey and plat made for that purpose, the court shall authorize the assignee or trustee, on behalf of all the parties in interest, to sign, seal, and acknowledge the plat in that behalf for record.

Effective Date: 10-01-1953



Section 1313.39 - Presentation of claims.

Creditors must present their claims within six months after publication of the notice provided for in section 1313.14 of the Revised Code, unless further time is given by the probate court for their allowance. The assignee or trustee for the benefit of creditors shall indorse his allowance or rejection thereon. Persons whose claims are rejected are required to bring suit against such assignee or trustee to enforce such claims within thirty days after they were rejected. If a claimant recovers, the judgment shall be against the assignee or trustee, that he allow the claim in settlement of his trusts, with or without the costs, as the court deems right.

Effective Date: 10-01-1953



Section 1313.40 - Report of claims.

Immediately after the expiration of six months time, within which creditors must present their claims, the assignee or trustee for the benefit of creditors must file in the probate court a report of all claims presented to him for allowance, their several amounts, the date from which, and the rate at which they are entitled to interest, specifying claims allowed and those rejected, with the date of allowance or rejection, what claims are held under advisement, and the post-office address of each creditor whose claim is allowed or rejected.

Effective Date: 10-01-1953



Section 1313.41 - Requisition to have claim disallowed.

If the assignor or a creditor files in the probate court a written requisition on the assignee or trustee for the benefit of creditors to disallow any claims presented which he has not reported as disallowed, and enters into bond to said assignee or trustee in such amount and with such sureties as the court approves, conditioned to pay all the costs and expenses of contesting them by the order of the court, such claims shall be disallowed, although theretofore allowed by the assignee or trustee. The assignee or trustee must forthwith give written notice thereof to the creditors, or their attorneys, whose claims are so disallowed. Thereupon the same proceedings shall be had as required in other cases of disallowance under sections 1313.39 and 1313.40 of the Revised Code.

Effective Date: 10-01-1953



Section 1313.42 - Affidavit to be filed with claim.

Each person presenting and filing a claim against the estate of the debtor, before it is allowed or any payments made thereon, must make and file an affidavit setting forth that the claim is just and lawful, the consideration thereof, and what counterclaims exist thereto; what collateral or personal security the claimant holds for the claim, or that he has no security. The assignee or trustee for the benefit of creditors, or a creditor may examine the claimant under oath touching such collateral or other security, or any other matter relating to his claim, within such time and under such regulations as are prescribed by the probate judge. A surety of, or person jointly liable with, the assignor, may be allowed to present and prove the claim on which he is so bound; but the dividend thereon shall be payable to the party holding it. If the latter proves such claim, then the allowance and dividend on it must be as proved by him.

Effective Date: 10-01-1953



Section 1313.43 - Preferred claims.

Taxes of every description assessed against the assignor upon personal property held by him before his assignment for the benefit of creditors must be paid by the assignee or trustee out of the proceeds of the property assigned in preference to any other claims against the assignor.

Effective Date: 10-01-1953



Section 1313.44 - Liens and securities.

Persons who have performed labor in the service of the assignor within twelve months next preceding an assignment for the benefit of creditors, are entitled to receive out of the trust funds, before the paying of other creditors, the full amount of wages due for such labor not exceeding three hundred dollars. This section and section 1313.43 of the Revised Code do not prejudice or affect securities given, or liens obtained in good faith, for value, but judgments by confession on warrants of attorney rendered within two months prior to such assignment, or securities given within such time to create a preference among creditors, or to secure a pre-existing debt other than upon real property for the purchase money thereof, are of no force or validity as against such claims for labor, in case of assignment, to the extent provided in this section.

Effective Date: 10-01-1953



Section 1313.45 - Reports and settlements.

An assignee or trustee for the benefit of creditors must file an account with the probate court at the expiration of eight months from his appointment and qualification, and as often thereafter as the court orders. Such account shall contain a full exhibit of all his doings as such, up to the time of filing, together with the amount of all claims remaining uncollected, and the amount thereof which in his opinion may thereafter be collected. Exceptions may be filed to the accounts by parties interested, in the manner provided in cases of accounts of administrators or executors. Such accounts shall be examined and the exceptions thereto heard by the court, in the manner provided for the settlement of the estates of deceased persons. Upon the filing of such accounts, the court shall fix a time for the hearing, and publish notice thereof as in the case of the filing of the account of an executor or administrator.

Effective Date: 10-01-1953



Section 1313.46 - Notice of filing accounts.

The probate judge shall cause notice of the filing of accounts by assignees or trustees for the benefit of creditors, and commissioners of insolvents, to be published in some newspaper of the county, specifying when such accounts will be heard, not less than three weeks after the publication of such notice, at which time it shall be competent, for cause, to allow further time to file exceptions to such accounts. The costs of such notice, if more than one account is specified in the same notice, must be paid in equal proportions by the assignees, trustees, or commissioners respectively.

Effective Date: 10-01-1953



Section 1313.47 - Examination of accounts.

The probate judge may examine under oath, all assignees or trustees for the benefit of creditors and commissioners of insolvents, touching their accounts. Such judge may reduce such examination to writing, and require such assignee, trustee, or commissioner to sign it. Such examination must be filed with the papers in the case.

Effective Date: 10-01-1953



Section 1313.48 - Dividends.

When, on settlement, a balance is shown in the hands of the assignee or trustee for the benefit of creditors, subject to distribution among the general creditors, a dividend shall be declared by the probate judge, payable therefrom equally among all the creditors entitled, in proportion to the amount of their respective claims against the assignor, including those disallowed, which the claimant has begun suit to establish as required in section 1313.39 of the Revised Code, and claims held under advisement. Notice of the making of such dividend, and the time and place of its payment, shall be given by advertisement once, in a newspaper published and of general circulation in the county in which such trust is administered, and in such other way as the court orders. A report must be made within sixty days after the date fixed of the dividends paid and of those uncalled for and unpaid at that time. The court then shall cause a new notice to be given to the owners of unpaid dividends, in such way as it directs. If not demanded within twelve months thereafter, such dividends must be divided pro rata among the other creditors, until they are paid in full, and any remainder paid to the assignor or his legal representatives.

Effective Date: 10-01-1953



Section 1313.49 - Dividends reserved.

Dividends provided for in section 1313.48 of the Revised Code reserved for claims disallowed, or held under advisement, when actions to enforce their allowance have been commenced, shall be held until the actions terminate, when they shall be paid on claims the allowance of which has been ordered. Otherwise, such dividends must be distributed pro rata among other creditors not paid in full, or refunded to the assignor.

Effective Date: 10-01-1953



Section 1313.50 - Commissions of assignees.

Before a dividend provided for in section 1313.48 of the Revised Code is declared, the assignee or trustee for the benefit of creditors may be allowed the following commission upon the amount of the personal estate collected and accounted for by him, and of the proceeds of the real property sold under an order of court for the payment of debts, which must be received in full compensation of all his ordinary services:

(A) For the first thousand dollars, at the rate of six per cent;

(B) For all above one thousand dollars and not exceeding five thousand dollars, at the rate of four per cent;

(C) For all above five thousand dollars, at the rate of two per cent.

Effective Date: 10-01-1953



Section 1313.51 - Further allowances - counsel fees.

Such allowance shall be made as the probate court considers just for necessary expense, extraordinary expenses, extraordinary services not required of an assignee for the benefit of creditors in the common course of his duty, and such reasonable counsel fees as were necessary for the proper administration of the assignment, whether performed by the assignee or trustee as attorney, or such other as he employs. No such further allowance, extraordinary expenses or services, or attorney fees, shall be made unless a bill of items is filed, showing such actual and necessary or extraordinary expenses and services, or attorney fees, together with the affidavit of the person incurring such expenses or performing such services, that they were done for, and were necessary to, the assignment; that the amount charged therefor is reasonable, and not more than is usually paid for such services. When such services have been performed by persons other than the assignee or trustee, the latter also must file an affidavit, stating that such services were necessary for the proper administration of the assignment, that they were performed under his direction, that the charges therefor are fair and reasonable, and that the full amount thereof has been paid to the party performing such services.

Effective Date: 10-01-1953



Section 1313.52 - Fees of probate judge.

The probate judge shall be entitled to the following fees for service performed under sections 1313.01 to 1313.59, inclusive, of the Revised Code:

(A) For hearing and deciding each application, two dollars;

(B) For appointing or removing an assignee or trustee, one dollar;

(C) For filing assignment, inventory, and schedule, each, ten cents;

(D) For filing other papers, each five cents;

(E) For other services, the same compensation as for like services, in the settlement of the estate of deceased persons.

Effective Date: 10-01-1953



Section 1313.53 to 1313.55 - [Repealed].

Effective Date: 07-01-1962



Section 1313.56 - Appointment of receiver.

A sale, conveyance, transfer, mortgage, or assignment, made in trust or otherwise by a debtor, and every judgment suffered by him against himself in contemplation of insolvency and with a design to prefer one or more creditors to the exclusion in whole or in part of others, and a sale, conveyance, transfer, mortgage, or assignment made, or judgment procured by him to be rendered, in any manner, with intent to hinder, delay, or defraud creditors, is void as to creditors of such debtor at the suit of any creditor. In a suit brought by a creditor of such debtor for the purpose of declaring such sale void, a receiver may be appointed who shall take charge of all the assets of such debtor, including the property so sold, conveyed, transferred, mortgaged, or assigned, and also administer all the assets of the debtor for the equal benefit of the creditors of the debtor in proportion to the amount of their respective demands, including those which are unmatured.

Effective Date: 10-01-1953



Section 1313.57 - Knowledge of fraudulent intent material - mortgage in good faith.

Section 1313.56 of the Revised Code does not apply unless the person to whom such sale, conveyance, transfer, mortgage, or assignment is made, knew of such fraudulent intent on the part of such debtor. Said section does not vitiate or affect any mortgage made in good faith to secure any debt or liability created simultaneously with such mortgage, if such mortgage is filed for record in the county wherein the property is situated, or as otherwise provided by law, within three days after its execution, and when, upon foreclosure or taking possession of such property, the mortgagee fully accounts for the proceeds thereof.

Effective Date: 10-01-1953



Section 1313.58 - Creditor or assignee to bring suit.

Any creditor as to whom any of the acts or things prohibited in sections 1313.56 and 1313.57 of the Revised Code are void, whether the claim of such creditor has matured or will thereafter mature, may commence an action in a court of competent jurisdiction to have such acts or things declared void. Such court shall appoint a trustee or receiver under sections 1313.01 to 1313.59 of the Revised Code, who, upon being duly qualified, must proceed by due course of law to recover possession of all property sold, conveyed, transferred, mortgaged, or assigned, and to administer it for the equal benefit of all creditors, as in other cases of assignments to trustees for the benefit of creditors. An assignee as to whom anything mentioned in sections 1313.56 and 1313.57 of the Revised Code is void, likewise must commence a suit in a court of competent jurisdiction to recover possession of all property sold, conveyed, transferred, mortgaged, or assigned, and if recovered, shall administer it for the equal benefit of all creditors as in other cases of assignments to trustees for the benefit of creditors.

Effective Date: 08-15-1996



Section 1313.59 - Creditor may bring suit.

If the assignee fails or declines, upon notice by any creditor, to institute suit as provided in section 1313.58 of the Revised Code, such creditor may himself commence it within five days after serving notice upon the assignee to commence suit, and the procedure and administration shall be the same as is provided for in sections 1313.01 to 1313.58, inclusive, of the Revised Code for suits begun by a creditor.

Effective Date: 10-01-1953






Chapter 1315 - TRANSMITTERS OF MONEY; CHECK-CASHING BUSINESSES

Section 1315.01 - Transmitters of money definitions.

Except when the context otherwise requires, as used in sections 1315.01 to 1315.18 of the Revised Code:

(A) "Authorized delegate" means a person designated by a licensee under section 1315.11 of the Revised Code to receive, directly or indirectly, money or its equivalent for transmission by the licensee.

(B) "Control" means the power, directly or indirectly, to direct the management and policies of a licensee or the ownership, control of, or power to vote twenty-five per cent or more of any class of the outstanding voting securities of a controlling person. For purposes of determining the percentage of a licensee controlled by any person, the person's interest shall be aggregated with the interest of any other person controlled by the person or by any spouse, parent, or child of the person.

(C) "Controlling person" means any person that controls a licensee.

(D) "Executive officer" means the licensee's president, treasurer, secretary, each senior officer responsible for the licensee's business, and any other person that performs similar functions.

(E) "Licensee" means a person licensed under sections 1315.01 to 1315.18 of the Revised Code to receive, directly or indirectly, for transmission, money or its equivalent from persons located in this state.

(F) "Outstandings" means the total of all moneys received for transmission that are not yet delivered, paid, or accessed.

(G) "Transmit money" means to receive, directly or indirectly and by any means, money or its equivalent from a person and to deliver, pay, or make accessible, by any means, method, manner, or device, whether or not a payment instrument is used, the money received or its equivalent to the same or another person, at the same or another time, and at the same or another place, but does not include transactions in which the recipient of the money or its equivalent is the principal or authorized representative of the principal in a transaction for which the money or its equivalent is received, other than the transmission of money or its equivalent. "Transmit money" also includes the sale of checks and other payment instruments.

Effective Date: 04-06-2007



Section 1315.02 - Recipient of money to be licensed or authorized.

(A) No person, regardless of the location of that person, its facilities, or its agents, shall receive, directly or indirectly and by any means, money or its equivalent for transmission from a person located in this state, unless that person receiving the money or its equivalent for transmission is a licensee, an authorized delegate of a licensee that is not itself required to be licensed under division (B) of this section, or is one of the following:

(1) The United States or any department, agency, or instrumentality of the United States;

(2) The United States postal service;

(3) A state of the United States or any political subdivision of a state of the United States;

(4) A bank, credit union, savings and loan association, savings association, or savings bank organized under the laws of the United States or any state of the United States or doing business under a license granted under Chapter 1119. of the Revised Code, a subsidiary or affiliate of a bank, savings and loan association, or savings bank, a credit union service organization, or an authorized representative of any of these;

(5) A contractor providing electronic transfer of government benefits on behalf of the United States or any department, agency, or instrumentality of the United States or on behalf of any state or any political subdivision of any state of the United States;

(6) A person the only money transmitter activity of which is to deliver payroll money on behalf of employers to employees by check or deposit in a checking or savings account at a bank, savings bank, savings and loan association, savings association, or credit union;

(7) A person the only money transmitter activity of which is to accept prepayment for future purchases of that person's goods or services that are other than money transmitter services;

(8) A licensed securities, insurance, mortgage, or real estate broker or agent acting within the scope of its license;

(9) A person the only money transmitter activity of which is receiving money or its equivalent as an intermediary facilitating the closing of a sale of property or a loan;

(10) A retail seller of goods and services the only money transmitter activities of which are receipt of money or its equivalent from and to be delivered at the direction of an obligor on a credit card account for a credit card to be used solely for purchases from that retail seller or branded with the name of that retail seller or an affiliate of that retail seller;

(11) A person, the regulation of money transmitter activities under sections 1315.01 to 1315.18 of the Revised Code of which, the superintendent of financial institutions determines would not serve the intended purposes of the regulation.

(B) No authorized delegate of a licensee also shall do accounting, verification, or reconciliation of transmissions completed or bank statements for a licensee, unless the authorized delegate also is a licensee.

Effective Date: 04-06-2007



Section 1315.03 - Application for money transmitter license - confidentiality.

(A) Each application for a money transmitter license shall be in the form prescribed by the superintendent of financial institutions and accompanied by an application fee established in section 1315.13 of the Revised Code.

(B)

(1) The superintendent shall approve or deny every application for a license under this section within one hundred eighty days after the date that the superintendent accepts the application as complete, unless the applicant has, by written consent, agreed to a longer time for the superintendent to make a determination on the application.

(2) Subject to division (D) of this section, an application is not complete and the superintendent shall not accept it for processing until the applicant pays the application fee described in division (A) of this section. The time described in division (B)(1) of this section in which the superintendent must make a determination on an application does not begin until the superintendent has determined that the application is complete and has accepted it for processing.

(3) A determination by the superintendent that an application is complete and is accepted for processing means only that the application, on its face, appears to include all of the items and to address all of the matters that are required, and is not an assessment of the substance of the application or of the sufficiency of the information provided.

(C)

(1) The superintendent may grant confidential treatment for information in or related to an application described in division (A) of this section, if confidential treatment is requested by the applicant in compliance with division (C)(2) of this section and any of the following applies:

(a) The information is of a commercial or financial nature, disclosure of which likely would result in substantial harm to the competitive position of the applicant or its affiliates or to any party to the transaction or its affiliates.

(b) The information is of a personal, medical, financial, or similar nature, disclosure of which would result in a clearly unwarranted invasion of personal privacy.

(c) The information is contained in, related to, or derived from examinations, operating or condition reports, agreements, orders, or actions prepared by, on behalf of, or for the use of a governmental agency or authority.

(d) The information has been filed with a governmental agency or authority and has not been approved for disclosure by that agency or authority.

(e) The information specifically is excepted from disclosure by statute.

(2)

(a) An applicant requesting confidential treatment under division (C) of this section shall do so in writing at the time that the application containing the information, or additional information related to an application, is submitted.

(b) The request described in division (C)(2)(a) of this section separately shall address each item of information for which confidential treatment is requested, explaining the applicability of the asserted justification for confidential treatment and either specifically demonstrating the harm that would result from public disclosure of the item of information or setting forth the reason that the applicant cannot authorize public disclosure of the item of information.

(c) The applicant separately shall bind and identify all items of information for which confidential treatment is requested under division (C) of this section and shall make specific reference to those items in the remainder of the application or additional information related to the application.

(3)

(a) The superintendent shall review a request for confidential treatment under division (C) of this section and provide the applicant with written notice of the superintendent's decision on granting confidential treatment for each item of information for which it is requested.

(b) If the superintendent's decision provided pursuant to division (C)(3)(a) of this section is not to grant confidential treatment to an item of information, the applicant may withdraw the item of information by written notice within ten days after the applicant's receipt of the superintendent's decision. If the applicant fails to withdraw the item of information within the ten-day period, the applicant is deemed to have waived the right to withdraw, and the item of information is a part of the application available to the public.

(4)

(a) An item of information submitted with a request for confidential treatment under division (C) of this section is not deemed filed with the superintendent until the superintendent grants confidential treatment or the applicant is deemed to have waived the right to withdraw the item of information.

(b) Until the item of information submitted with a request for confidential treatment is filed in accordance with division (C)(4)(a) of this section, no person shall copy or inspect the item of information or anything derived from the item of information, except as necessary to assist the superintendent in deciding whether to grant confidential treatment to the item of information in accordance with division (C) of this section.

(5) When an item of information is filed following the superintendent's decision to grant it confidential treatment pursuant to division (C)(3)(a) of this section, the item of information is not a public record as defined in section 149.43 of the Revised Code and only the superintendent shall use it in connection with the performance of the duties and exercise of the powers of the superintendent. Without prior notice to the applicant, the superintendent may disclose or comment on any of the contents of the application in an order, statement, or opinion issued by the superintendent in connection with a decision on the application.

(D) Division (B)(2) of this section does not prohibit either of the following:

(1) The superintendent denying an application described in division (A) of this section prior to the superintendent's acceptance of the application for processing, on the basis that the applicant failed to include all of the items and address all of the issues required for the application, if both of the following apply:

(a) The superintendent advised the applicant that the application was incomplete.

(b) After being advised by the superintendent pursuant to division (D)(1)(a) of this section that the application was incomplete, the applicant did not, within a reasonable period of time, complete the application.

(2) The superintendent denying an application described in division (A) of this section on the basis that the applicant failed to provide the information necessary for the superintendent to consider the application adequately after the superintendent's acceptance of the application for processing, if both of the following apply:

(a) After beginning to process the application, the superintendent determined and advised the applicant additional information was necessary to consider the application adequately.

(b) After the superintendent advised the applicant pursuant to division (D)(2)(a) of this section that additional information was necessary to consider the application adequately, the applicant did not, within a reasonable period of time, provide that information.

Effective Date: 04-06-2007



Section 1315.04 - Determination on application - conditional approval.

(A)

(1) After accepting an application for a money transmitter license described in section 1315.03 of the Revised Code, the superintendent of financial institutions shall examine all the facts and circumstances relating to the application.

(2) At the applicant's expense, the superintendent may conduct an on-site examination of the applicant's books, records, and operations. If the superintendent requests, the applicant shall advance to the superintendent the superintendent's estimate of the cost of the on-site examination, with any unconsumed portion to be returned to the applicant.

(3) The applicant shall pay the cost of its examination described in division (A) of this section, or any balance of the cost of its examination in the case of an applicant that advanced the estimated cost of its examination, within fourteen days after receiving an invoice for payment.

(B) In making a determination on an application described in division (A)(1) of this section, the superintendent shall consider all of the following:

(1) The applicant's financial condition;

(2) The applicant's business practices;

(3) The applicant's and its directors', executive officers', and controlling persons' experience, competence, character, and history of compliance with applicable laws.

(C) The superintendent shall not approve an application described in division (A)(1) of this section if the applicant does not meet both of the following requirements:

(1) The applicant is a legally established business entity that is capitalized separately and distinctly from every other legal entity and is qualified to do business in this state.

(2) The applicant has a minimum net worth of not less than five hundred thousand dollars, calculated according to generally accepted accounting principles, but excluding any assets that the superintendent disqualifies and including any off-balance sheet liabilities that the superintendent requires.

(D)

(1) In approving an application for a money transmitter license, the superintendent may impose any condition the superintendent determines to be appropriate.

(2) When an applicant has satisfied all prior conditions imposed by the superintendent in approving the applicant's application for a money transmitter license and has provided a security device as required by section 1315.07 of the Revised Code, the superintendent shall issue the applicant a money transmitter license. A license issued pursuant to this section remains in force and effect until surrendered by the licensee pursuant to section 1315.18 of the Revised Code or suspended or revoked by the superintendent pursuant to section 1315.151 of the Revised Code.

(E) On or before the first day of July of each year, each licensee shall pay to the superintendent an annual fee for carrying on the business as a money transmitter, which fee is established by the superintendent pursuant to division (B) of section 1315.13 of the Revised Code.

Effective Date: 04-06-2007



Section 1315.05 - Continuing duties of licensees.

Each licensee, at all times, shall meet both of the following requirements:

(A) Be a legally established business entity that is capitalized separately and distinctly from every other legal entity and qualified to do business in this state;

(B) Have a minimum net worth of not less than five hundred thousand dollars, calculated according to generally accepted accounting principles, but excluding any assets that the superintendent of financial institutions disqualifies and including any off-balance sheet liabilities that the superintendent requires.

(C) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.06 - Minimum amount of permissible investments.

(A)

(1)

(a) Subject to division (A)(2) of this section, each licensee shall maintain permissible investments described in division (B) of this section having an aggregate market value of not less than the aggregate amount of all of the licensee's outstandings received from persons in the United States, directly and through authorized delegates, to the extent reported to the licensee.

(b) For purposes of division (A)(1)(a) of this section, a licensee's permissible investments, even if commingled with other assets of the licensee, and a licensee's other assets to the extent necessary to equal the licensee's outstandings, are, by operation of law, impressed with a trust and held for the benefit of persons the money of which the licensee holds for transmission, and these permissible investments are not available to satisfy any other of the licensee's creditors.

(2) The superintendent of financial institutions may waive the requirement described in division (A)(1)(a) of this section if the volume of a licensee's outstandings does not exceed the licensee's security device provided pursuant to section 1315.07 of the Revised Code.

(B) All of the following are permissible investments by a licensee:

(1) Cash;

(2) Certificates of deposit or other debt obligations of a depository institution, either domestic or foreign;

(3) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, that are eligible for purchase by member banks of the federal reserve system;

(4) Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities;

(5) Investment securities that are obligations of the United States or its agencies or instrumentalities; obligations that are guaranteed fully as to principal and interest by the United States; or any obligations of any state, municipality, or political subdivision of a state;

(6) Shares in a money market mutual fund; interest-bearing bills, notes, bonds, debentures, or preferred stock traded on any national securities exchange or on a national over-the-counter market; or mutual funds primarily composed of such securities or a fund composed of one or more permissible investments described in division (B) of this section;

(7) Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation the capital stock of which is listed on a national exchange, provided that the total borrowing agreements with any one borrower do not exceed ten per cent of the licensee's outstandings;

(8) To the extent permitted by the superintendent, receivables that are due to a licensee from its authorized delegates and are not past due or doubtful of collection;

(9) Any other investments approved by the superintendent.

(C) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.07 - Satisfactory security device maintained.

(A)

(1) In a form satisfactory to the superintendent of financial institutions, each licensee shall provide and maintain a security device of one or more of the types described in division (B) of this section of not less than three hundred thousand dollars or such greater amount as the superintendent finds appropriate but, except pursuant to a supervisory action, not exceeding two million dollars.

(2) By control agreement or terms of the bond, the security device described in division (A)(1) of this section shall run to the superintendent for the benefit of any claimants against the licensee, to secure the faithful performance of the obligations of the licensee with respect to its receipt of money from persons in this state for transmission. In the case of a bond, the superintendent may bring suit on behalf of claimants, either in one action or in successive actions, or may authorize claimants to bring their own actions on the bond.

(B) The security device required by division (A) of this section shall be one or more of the following:

(1) A pledge, with a holder acceptable to the superintendent and subject to a control agreement with the superintendent, of any of the following:

(a) Cash;

(b) Interest-bearing stocks, bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality of the United States, or guaranteed by the United States;

(c) Interest bearing stocks, bonds, notes, debentures, or other obligations of this state, or of a city, county, town, village, school district, or instrumentality of this state, or guaranteed by this state.

(2) A surety bond;

(3) Any other security device approved by the superintendent.

(C)

(1)

(a) In the case of a security device provided in the form of a pledge of securities, the securities pledged shall be valued at the lower of principal amount or market value.

(b) The licensee is entitled to receive all interest and dividends on cash or securities pledged and, with the approval of the superintendent, may substitute pledged securities, which substitution also may be ordered by the superintendent pursuant to a written order.

(2) In the case of a security device provided in the form of a surety bond, both of the following apply:

(a) The surety bond shall remain in effect until canceled, which may occur only after thirty days' written notice to the superintendent.

(b) Cancellation of a surety bond does not affect any liability incurred or accrued during the bond's effective period.

(D) A licensee shall maintain the security device required by division (A) of this section after the licensee ceases money transmission operations in this state, until the licensee's outstandings in this state all have been satisfied or properly reported to the division of unclaimed funds. However, the superintendent may permit the security device to be reduced to the extent that the amount of the licensee's outstandings in this state are reduced.

(E) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.08 - Quarterly reports - annual financial statements.

(A) Within forty-five days after the end of each calendar quarter, each licensee shall submit to the superintendent of financial institutions all of the following in the form prescribed by the superintendent:

(1) The licensee's unaudited, unconsolidated financial statements as of the end of the calendar quarter, including a balance sheet, income statement, statement of changes in shareholder's equity, and statement of cash flows;

(2) A statement for the calendar quarter of the number of money transmission transactions undertaken by the licensee in this state and in the United States in total, the dollar amount of those transactions, and the number and dollar amount of those transactions currently outstanding;

(3) A schedule of the licensee's permissible investments and their market values as of the end of the calendar quarter;

(4) A schedule of the locations, if any, within this state at which the licensee is conducting business directly or through its authorized delegates;

(5) Any other information that the superintendent requires.

(B) Annually, not more than one hundred twenty days after the end of its fiscal year, each licensee shall submit to the superintendent its audited unconsolidated financial statements for the fiscal year, including a balance sheet, income statement, statement of changes in shareholder equity, and statement of cash flows. If the licensee is a subsidiary of another company, the licensee also shall submit the audited consolidated financial statements of its parent company.

(C) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.081 - Written report of specified events.

(A) Within fifteen business days after the occurrence of any of the events listed below, a licensee shall file a written report with the superintendent describing the event and its expected impact on the licensee's activities in the state:

(1) Any material changes in information provided in a licensee's application or any report submitted to the superintendent under sections 1315.01 to 1315.18 of the Revised Code;

(2) The licensee's filing for bankruptcy or reorganization;

(3) The institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensee's money transmission activities;

(4) Any felony indictment of the licensee, or any of its controlling persons, directors, officers, or employees, related to money transmission activities;

(5) Any felony conviction of the licensee, or any of its controlling persons, directors, officers, or employees, related to money transmission activities;

(6) Any proposed change of control of the licensee;

(7) The licensee's decision to voluntarily surrender or not to renew a money transmitter license it holds in another jurisdiction.

(B)

(1) No person shall make a false statement, misrepresentation, or false certification to the division of financial institutions or in a record filed or required to be maintained under sections 1315.01 to 1315.18 of the Revised Code or make a false entry or omit a material entry in a record filed or required to be maintained under sections 1315.01 to 1315.18 of the Revised Code or made available to the division.

(2) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.09 - Records required to be kept.

(A) Each licensee shall make, keep, and preserve with respect to the licensee the following books, accounts, and other records for a period of five years to be open to inspection by the superintendent of financial institutions:

(1) A record or records of each money transmission transaction;

(2) A general ledger containing all assets, liabilities, capital, income, and expense accounts, posted at least monthly;

(3) All bank statements and bank reconciliation records;

(4) A record of all outstandings;

(5) A record of all payments made;

(6) The names and addresses of all authorized delegates of the licensee;

(7) Any other records that the superintendent requires.

(B) For purposes of this section, a licensee may retain a document, paper, or other instrument or record by use of a process to record, copy, photograph, or store a representation of the original document, paper, or other instrument or record, if all of the following apply:

(1) The process correctly and accurately copies or reproduces, or provides a means for correctly and accurately copying or reproducing, the original document, paper, or other instrument or record with regard to both its substance and appearance, except that the copy or reproduction need not reflect the original paper or other medium, size, or color, unless the medium, size, or color is necessary to establish the authenticity of the original.

(2) The process does not permit the recording, copy, photographic image, or stored representation of the original document, paper, or other instrument or record to be altered or manipulated.

(3) The medium the process uses to record, copy, photograph, or store a representation of an original document, paper, or other instrument or record is a durable medium for retaining and reproducing records.

(C) A licensee may maintain its records described in division (A) of this section at a location other than within this state, so long as the licensee makes its records accessible to the superintendent on seven business days written notice.

(D) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.10 - Application for approval of control acquisition.

(A) Subject to division (F) of this section, no person, alone or acting in concert with other persons, shall, directly or indirectly, acquire control of a licensee without the prior approval of the superintendent of financial institutions.

(B) A person or group of persons proposing to acquire control of a licensee shall submit an application for the superintendent's approval in the form prescribed by the superintendent.

(C)

(1) The superintendent may grant confidential treatment for information in or related to an application described in division (B) of this section, if confidential treatment is requested by the applicant in compliance with division (C)(2) of this section and any of the following applies:

(a) The information is of a commercial or financial nature, disclosure of which likely would result in substantial harm to the competitive position of the applicant or its affiliates or to any party to the transaction or its affiliates.

(b) The information is of a personal, medical, financial, or similar nature, disclosure of which would result in a clearly unwarranted invasion of personal privacy.

(c) The information is contained in, related to, or derived from examinations, operating or condition reports, agreements, orders, or actions prepared by, on behalf of, or for the use of a governmental agency or authority.

(d) The information has been filed with a governmental agency or authority and has not been approved for disclosure by that agency or authority.

(e) The information specifically is excepted from disclosure by statute.

(2)

(a) An applicant requesting confidential treatment under division (C) of this section shall do so in writing at the time the application containing the information, or additional information related to an application, is submitted.

(b) The request described in division (C)(2)(a) of this section separately shall address each item of information for which confidential treatment is requested, explaining the applicability of the asserted justification for confidential treatment and either specifically demonstrating the harm that would result from public disclosure of the item of information or setting forth the reason that the applicant cannot authorize public disclosure of the item of information.

(c) The applicant separately shall bind and identify all items of information for which confidential treatment is requested under division (C) of this section and make specific reference to those items in the remainder of the application or additional information related to the application.

(3)

(a) The superintendent shall review a request for confidential treatment under division (C) of this section and provide the applicant with written notice of the superintendent's decision on granting confidential treatment for each item of information for which it is requested.

(b) If the superintendent's decision provided pursuant to division (C)(3)(a) of this section is not to grant confidential treatment to an item of information, the applicant may withdraw the item of information by written notice within ten days after the applicant's receipt of the superintendent's decision. If the applicant fails to withdraw the item of information within the ten-day period, the applicant is deemed to have waived the right to withdraw, and the item of information is deemed a part of the application available to the public.

(4)

(a) An item of information submitted with a request for confidential treatment under division (C) of this section is not deemed filed with the superintendent until the superintendent grants confidential treatment, or the applicant is deemed to have waived the right to withdraw the item of information.

(b) Until the item of information submitted with a request for confidential treatment is filed in accordance with division (C)(4)(a) of this section, no person shall copy or inspect the item of information or anything derived from the item of information, except as is necessary to assist the superintendent in deciding whether to grant confidential treatment to the item of information in accordance with division (C) of this section.

(5) When an item of information is filed following the superintendent's decision to grant it confidential treatment pursuant to division (C)(3)(a) of this section, the item of information is not a public record as defined in section 149.43 of the Revised Code and only the superintendent shall use it in connection with the performance of the duties and exercise of the powers of the superintendent. Without prior notice to the applicant, the superintendent may disclose or comment on any of the contents of the application in an order, statement, or opinion issued by the superintendent in connection with a decision on the application.

(D)

(1) If the superintendent requests, the applicant shall bear the expense of the examination conducted in accordance with section 1315.101 of the Revised Code, and upon the superintendent's request, shall advance to the superintendent the superintendent's estimate of the cost of the examination, with any unconsumed portion to be returned to the applicant.

(2) If the superintendent requests payment pursuant to division (D)(1) of this section, the applicant shall pay the cost of its examination described in section 1315.101 of the Revised Code, or any balance of the cost of its examination in the case of an applicant that advanced the estimated cost of its examination, within fourteen days after receiving an invoice for payment.

(E) The superintendent may do either of the following:

(1) Deny an application described in division (B) of this section prior to the superintendent's acceptance of the application for processing, on the basis that the applicant failed to include all of the items and address all of the issues required for the application, if both of the following apply:

(a) The superintendent advised the person that the application was incomplete.

(b) After being advised by the superintendent pursuant to division (E)(1)(a) of this section that the application was incomplete, the person, within a reasonable period of time, did not complete the application.

(2) Deny an application described in division (B) of this section on the basis that the applicant failed to provide the information necessary for the superintendent to consider the application adequately after the superintendent's acceptance of the application for processing, if both of the following apply:

(a) After beginning to process the application, the superintendent determined and advised the applicant that additional information was necessary to consider the application adequately.

(b) After being advised by the superintendent pursuant to division (E)(2)(a) of this section that additional information was necessary to consider the application adequately, the applicant, within a reasonable period of time, did not provide that information.

(F)

(1) Division (A) of this section requiring prior approval to obtain control, directly or indirectly, of a licensee does not apply to any of the following persons, but these persons shall notify the superintendent of a change of control:

(a) A person that acts as a proxy for the sole purpose of voting at a designated meeting of the shareholders or holders of voting interests of a licensee or person in control of a licensee;

(b) A person that acquires control of a licensee by devise or descent;

(c) A person that acquires control as a personal representative, custodian, guardian, conservator, or trustee, or as an officer appointed by a court of competent jurisdiction or by operation of law;

(d) A person that the superintendent by rule or order determines is not subject to division (A) of this section based on the public interest.

(2) Division (A) of this section does not apply to public offerings of securities.

(3) Before filing an application described in division (A) of this section, a person may request in writing a determination from the superintendent of whether the person would be considered a person in control of a licensee upon consummation of a proposed transaction. If the superintendent determines that the person would not be a person in control of a licensee, the person and the proposed transaction are not subject to the requirements of division (A) of this section.

(G) No person shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.101 - Approval of application for control acquisition.

(A) After accepting an application to acquire control of a licensee described in section 1315.10 of the Revised Code, the superintendent of financial institutions shall examine all of the facts and circumstances relating to the application.

(B) The superintendent shall approve the application described in division (A) of this section if the superintendent determines both of the following:

(1) The competence, experience, and character of the applicant or applicants seeking to acquire control of a licensee and the applicant's or applicants' general fitness to operate the licensee or person in control of the licensee in a lawful and proper manner are acceptable.

(2) The interests of the public are not jeopardized by the change of control.

Effective Date: 04-06-2007



Section 1315.11 - Conduct of activities through authorized delegate.

(A) A licensee that chooses to conduct money transmission activities in this state through an authorized delegate shall execute an express written contract with the authorized delegate that, at a minimum, sets forth all of the following:

(1) The duties and responsibilities of the authorized delegate regarding money or its equivalent received from persons located in this state for transmission by the licensee;

(2) The duties and responsibilities of the authorized delegate regarding instruments, devices, or processes used by the licensee to transmit money;

(3) The duties and responsibilities of the authorized delegate with regard to compliance with laws regulating money transmission activities.

(B) A licensee shall monitor the activities of its authorized delegate with regard to money or its equivalent received from persons in this state for transmission by the licensee and for compliance with all of the following:

(1) The written contract between the licensee and the authorized delegate;

(2) Sections 1315.01 to 1315.18 of the Revised Code;

(3) Other laws applicable to the business of transmitting money.

(C) As part of the examination of a licensee authorized by section 1315.12 of the Revised Code, the superintendent of financial institutions may examine the books and records and policies and procedures of the licensee's authorized delegate.

(D)

(1) An authorized delegate or other person that receives money or its equivalent for transmission by a licensee shall keep it separate and shall not commingle it with other money or receipts. All money or its equivalent, less fees, that is received by an authorized delegate or by any other person for transmission by a licensee, from the time received until remitted to the licensee, shall constitute funds owned by and belonging to the licensee and shall be impressed with a trust for the benefit of the person from which the money or its equivalent is received.

(2) If an authorized delegate or other person fails to comply with division (D)(1) of this section and commingles any money or its equivalent received for transmission by a licensee with any other funds or property owned or controlled by the authorized delegate or other person, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount due the licensee.

(E) No licensee shall fail to comply with division (A) or (B) of this section, and no authorized delegate or other person that receives money or its equivalent for transmission by a licensee shall fail to comply with division (D) of this section.

Effective Date: 04-06-2007



Section 1315.12 - Examination of records and affairs of licensee.

(A) As often as the superintendent of financial institutions considers necessary, the superintendent, or any deputy or examiner appointed or any contractor engaged by the superintendent for that purpose, thoroughly shall examine the records and affairs of each licensee. The examination shall include a review of all of the following:

(1) Compliance with law;

(2) Safety and soundness;

(3) Other matters that the superintendent determines.

(B) The superintendent may conduct all aspects of an examination described in division (A) of this section concurrently or may divide the examination into constituent parts and conduct them at various times.

(C)

(1) The licensee shall bear the expense of the examination. If the superintendent requests, the licensee shall advance to the superintendent the superintendent's estimate of the cost of the examination, with any unconsumed portion to be returned to the licensee.

(2) A licensee shall pay the cost of its examination conducted pursuant to this section, or any balance of the cost of its examination in the case of a licensee that advanced the estimated cost of its examination, within fourteen days of receiving an invoice for payment.

(D) The superintendent shall preserve the report of each examination conducted pursuant to this section, including related correspondence received and copies of related correspondence sent, for twenty years after the examination date.

Effective Date: 04-06-2007



Section 1315.121 - Administrative powers of superintendent.

(A) In administering sections 1315.01 to 1315.18 of the Revised Code and fulfilling the duties imposed by those sections, including the duty imposed by section 1315.12 of the Revised Code, the superintendent of financial institutions may do any of the following:

(1) Participate with financial institution regulatory authorities of this and other states, the United States, and other countries in any of the following:

(a) Programs for alternate examinations of the records and affairs of licensees and other money transmitters over which they have concurrent jurisdiction;

(b) Joint or concurrent examinations of the records and affairs of licensees and other money transmitters over which they have concurrent jurisdiction;

(c) Coordinated examinations of the records and affairs of licensees and other money transmitters over which they have collective jurisdiction.

(2) Conduct, participate in, or coordinate independent, concurrent, joint, or coordinated examinations of the records and affairs of licensees and other money transmitters and otherwise act on behalf of financial institution regulatory authorities of this and other states, the United States, and other countries having jurisdiction over the licensees and other money transmitters;

(3) Rely on information leading to, arising from, or obtained in the course of examinations conducted by financial institution regulatory authorities of this and other states, the United States, and other countries when both of the following apply:

(a) Pursuant to agreement and applicable law, the superintendent may receive and use the information leading to, arising from, or obtained in the course of the other regulatory authorities' examinations in administering sections 1315.01 to 1315.18 of the Revised Code and acting under the authority of those sections;

(b) In the superintendent's judgment the other regulatory authorities' personnel, practices, and authority warrant the superintendent's reliance.

(4) Authorize financial institution regulatory authorities of this and other states, the United States, and other countries to receive and use information leading to, arising from, or obtained in the course of examinations conducted by the division of financial institutions in the same manner and for the purposes they could use information leading to, arising from, or obtained in the course of their own examinations when both of the following apply:

(a) Pursuant to applicable law, information leading to, arising from, or obtained in the course of examinations the other regulatory authorities conduct is protected from general disclosure and may only be disclosed for purposes similar to those provided in section 1315.122 of the Revised Code, which are principally regulatory in nature, for disclosure of information leading to, arising from, or obtained in the course of examinations conducted by the division;

(b) Pursuant to agreement and applicable law, information leading to, arising from, or obtained in the course of examinations conducted by the division will, in the other regulatory authorities' possession or the possession of any persons to whom the other regulatory authorities disclosed the information as a part of examinations of those persons, be protected from disclosure to the same extent as information leading to, arising from, or obtained in the course of those regulatory authorities' examinations.

(5) Rely on the actions of financial institution regulatory authorities of this and other states, the United States, or other countries, or participate with them jointly, in responding to violations of law, unsafe or unsound practices, breaches of fiduciary duty, or other regulatory concerns affecting licensees and other money transmitters over which they have concurrent jurisdiction when the other regulatory authorities have adequate personnel, practices, and authority to warrant the reliance;

(6) Implement other cooperative arrangements with financial institution regulatory authorities of this and other states, the United States, and other countries consistent with safety and soundness.

(B) No person shall use any reliance by the superintendent, in whole or in part, on financial institution regulatory authorities of this or other states, the United States, or other countries in accordance with division (A) of this section to support any assertion of either of the following:

(1) Failure of the superintendent or division to properly administer sections 1315.01 to 1315.18 of the Revised Code or fulfill the duties imposed by those sections;

(2) Disagreement by the superintendent or division with any action taken by financial institution regulatory authorities of this or other states, the United States, or other countries.

(C) In conducting, participating in, or coordinating independent, concurrent, joint, or coordinated examinations of the records and affairs of licensees and other money transmitters, the superintendent may purchase services from financial institution regulatory authorities of this and other states, the United States, and other countries, including services provided by employees of other financial institution regulatory authorities in their capacities as employees of other financial institution regulatory authorities. The purchase of services from one or more financial institution regulatory authorities of this and other states, the United States, or other countries is the purchase of services from a sole source provider and is not the employment of any financial institution regulatory authority or any of its employees.

The authority to purchase services pursuant to this division does not impair the superintendent's authority to purchase services from any other source.

Effective Date: 04-06-2007



Section 1315.122 - Examination information privileged and confidential.

(A) Information leading to, arising from, or obtained in the course of the examination of a licensee or other person conducted pursuant to the authority of sections 1315.01 to 1315.18 of the Revised Code is privileged and confidential. No person, including any person to whom the information is disclosed under the authority of this section, shall disclose information leading to, arising from, or obtained in the course of an examination, except as specifically provided in this section.

(B) The superintendent of financial institutions and the superintendent's agents and employees may disclose information leading to, arising from, or obtained in the course of an examination conducted pursuant to section 1315.12 or 1315.121 of the Revised Code as follows:

(1) To the governor, director of commerce, or deputy director of commerce to enable them to act in the interests of the public;

(2) To the banking commission, created pursuant to section 1123.01 of the Revised Code, to enable the commission to effectively advise the superintendent and take action on any matter the superintendent presents to the commission;

(3) To financial institution regulatory authorities of this and other states, the United States, and other countries to assist them in their regulatory duties;

(4) To the directors, officers, agents, and parent company of the licensee or other money transmitter examined to assist them in conducting the business of the licensee or other money transmitter examined in a safe and sound manner and in compliance with the law;

(5) To law enforcement authorities conducting criminal investigations.

(C) Information leading to, arising from, or obtained in the course of an examination of a licensee or other person pursuant to sections 1315.01 to 1315.18 of the Revised Code shall not be discoverable from any source. The information shall not be introduced into evidence, except in the following circumstances:

(1) In connection with criminal proceedings;

(2) When, in the opinion of the superintendent, it is appropriate with regard to enforcement actions taken and decisions made by the superintendent under the authority of sections 1315.01 to 1315.18 of the Revised Code regarding a licensee or other person;

(3) When litigation has been initiated by the superintendent in furtherance of the powers, duties, and obligations imposed upon the superintendent by sections 1315.01 to 1315.18 of the Revised Code;

(4) When authorized by agreements between the superintendent and financial institution regulatory authorities of this and other states, the United States, and other countries authorized by section 1315.121 of the Revised Code;

(5) When and in the manner authorized in section 1181.25 of the Revised Code.

(D) A report of an examination conducted pursuant to section 1315.12 or 1315.121 of the Revised Code is the property of the division of financial institutions. Under no circumstances may the licensee or other money transmitter examined, its directors, officers, employees, agents, regulated persons, or contractors, or any person having knowledge or possession of a report of examination, or any of its contents, disclose or make public in any manner the report of examination or its contents. The authority provided in division (B)(4) of this section for use of examination information to assist in conducting the business of the licensee or other money transmitter examined in a safe and sound manner and in compliance with law shall not be construed to authorize disclosure of a report of examination or any of its contents in conducting business with the examined licensee's or other money transmitter's customers, creditors, or shareholders, or with other persons.

(E) Whoever violates this section shall be removed from office, shall be liable, with the violator's bonder in damages to the person injured by the disclosure of information, and is guilty of a felony of the fourth degree.

Effective Date: 04-06-2007



Section 1315.13 - Superintendent to establish fees.

Annually, the superintendent shall establish both of the following:

(A) The application fee for an application for a license to transmit money under section 1315.03 of the Revised Code;

(B) An annual fee described in division (E) of section 1315.04 of the Revised Code for each licensee to carry on the business of a money transmitter. When establishing the annual fee for each licensee, the superintendent may consider the number of offices and authorized delegates the licensee has and the volume of business the licensee does in this state.

Effective Date: 04-06-2007



Section 1315.14 - Implementing rules.

The superintendent of financial institutions may adopt rules that, in the superintendent's judgment, are necessary or appropriate to carry out the purposes of sections 1315.01 to 1315.18 of the Revised Code.

Effective Date: 04-06-2007



Section 1315.141 - Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of financial institutions is required under sections 1315.01 to 1315.18 of the Revised Code, or under an order or supervisory action issued or taken under those sections, for a person to serve as an organizer, incorporator, director, executive officer, or controlling person of a licensee, or to otherwise have a substantial interest in or participate in the management of a licensee, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with section 109.572 of the Revised Code. The superintendent of financial institutions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 2008 SB247 09-11-2008



Section 1315.15 - Notice of charges - cease and desist order.

(A) The superintendent of financial institutions may issue and serve a notice of charges and intent to issue a cease and desist order upon a licensee or other person if, in the opinion of the superintendent, either of the following applies to the licensee or other person:

(1) The licensee or other person is engaging, has engaged, or, the superintendent has reasonable cause to believe, is about to engage in an unsafe or unsound practice in conducting the business of transmitting money.

(2) The licensee or other person is violating, has violated, or, the superintendent has reasonable cause to believe, is about to violate any of the following:

(a) A law or rule;

(b) A condition imposed in writing by the superintendent in connection with granting an application or other request by the licensee or other person;

(c) A written agreement entered into with the superintendent.

(B) The notice of charges and intent to issue a cease and desist order described in division (A) of this section shall include all of the following:

(1) A statement of the violation or violations or unsafe or unsound practice or practices alleged;

(2) A statement of the facts constituting the violation or violations or unsafe or unsound practice or practices alleged;

(3) Notice that the licensee or other person is entitled to a hearing, in accordance with section 1315.17 of the Revised Code, to determine whether a cease and desist order should be issued against the licensee or other person, if the licensee or other person requests the hearing within thirty days of service of the notice;

(4) Notice that, if the licensee or other person makes a timely request for a hearing, the licensee or other person may appear at the hearing in person or by attorney or by presenting positions, arguments, and contentions in writing, and at the hearing may present evidence and examine witnesses for and against the licensee or other person.

(5) Notice that failure of the licensee or other person to make a timely request for a hearing to determine whether a cease and desist order should be issued or to appear at the hearing, in person, by attorney, or by writing, is consent by the licensee or other person to the issuance of the cease and desist order.

(C) The superintendent may issue a cease and desist order against the licensee or other person if any of the following applies:

(1) The licensee or other person consents to the issuance of the cease and desist order.

(2) Upon the record of the hearing described in division (B) of this section, the superintendent finds that a violation or unsafe or unsound practice has been established.

(3) The superintendent determines that the licensee's or other person's books and records are too incomplete or inaccurate to permit the superintendent, through the normal supervisory process, to determine the financial condition of the licensee or other person or the details or purpose of one or more transactions that may have a material effect on the financial condition of the licensee or other person.

(4) The superintendent finds that the violation or unsafe or unsound practice alleged in division (B) of this section is likely, prior to completion of the hearing described in that division, to cause any of the following:

(a) The licensee's or other person's insolvency;

(b) Significant dissipation of the licensee's or other person's earnings or assets;

(c) Weakening of the licensee's or other person's condition or other prejudice to the interests of the licensee's or other person's customers.

(D) A cease and desist order may require the licensee or other person to cease and desist from each violation or unsafe or unsound practice, to correct or remedy the conditions resulting from each violation or unsafe or unsound practice, and to take affirmative action, including any of the following:

(1) Make restitution or provide reimbursement, indemnification, or guarantee against loss, if either of the following applies:

(a) The licensee or other person was or will be unjustly enriched in connection with the violation or practice.

(b) The violation or practice involved a reckless disregard for the law or any applicable rule or prior order of the superintendent.

(2) Restrict the licensee's or other person's growth;

(3) Dispose of any loan or asset involved;

(4) Rescind agreements or contracts;

(5) Employ qualified officers or employees, who may be subject to approval by the superintendent;

(6) Take any other action that the superintendent determines appropriate.

(E) A cease and desist order issued by the superintendent pursuant to division (C) of this section is effective at the time specified in the order, which shall be as follows:

(1) In the case of a cease and desist order issued pursuant to division (C)(2) of this section, not less than thirty days after service of the order upon the licensee or other person;

(2) In the case of a cease and desist order issued pursuant to division (C)(1), (3), or (4) of this section, immediately upon service of the order on the licensee or other person.

(F) A cease and desist order shall remain effective and enforceable as provided in the order except to the extent it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court. If, upon the record of a hearing, the superintendent determines not to issue a cease and desist order, any cease and desist order issued pursuant to division (C)(3) or (4) of this section is terminated.

(G) Within ten days after being served a cease and desist order issued pursuant to division (C)(3) or (4) of this section, a licensee or other person may apply to the court of common pleas of the county in which the principal place of business of the licensee or other person is located, or to the court of common pleas of Franklin county, for an injunction setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the cease and desist order pending completion of the hearing to determine whether a cease and desist order should be issued against the licensee or other person pursuant to division (C)(2) of this section, and the court has jurisdiction to issue the injunction.

Effective Date: 04-06-2007



Section 1315.151 - Suspension or revocation of license.

(A) The superintendent of financial institutions may issue and serve a notice of charges and intent to suspend or revoke a licensee's license, if the superintendent finds that any of the following applies:

(1) Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application.

(2) The licensee's net worth becomes inadequate and the licensee, after ten days' written notice from the superintendent, fails to take steps that the superintendent considers necessary to remedy the deficiency.

(3) The licensee knowingly violates any material provision of sections 1315.01 to 1315.18 of the Revised Code or any rule or order adopted by the superintendent.

(4) The licensee is conducting its business in an unsafe or unsound manner.

(5) The licensee is insolvent.

(6) The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(7) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief relating to bankruptcy.

(8) The licensee refuses to permit the superintendent to make any examination authorized by sections 1315.01 to 1315.18 of the Revised Code.

(9) The licensee willfully fails to make any report required by sections 1315.01 to 1315.18 of the Revised Code.

(10) The competence, experience, character, or general fitness of the licensee indicates that it is not in the public interest to permit the licensee to continue to transmit money in this state.

(B) The notice of charges and intent to suspend or revoke a license described in division (A) of this section shall include all of the following:

(1) A statement of the grounds alleged;

(2) A statement of the facts constituting the grounds alleged;

(3) Notice that the licensee is entitled to a hearing, in accordance with section 1315.17 of the Revised Code, to determine whether a license should be suspended or revoked, if the licensee requests the hearing within thirty days of service of the notice;

(4) Notice that, if the licensee makes a timely request for a hearing, the licensee may appear at the hearing in person or by attorney or by presenting positions, arguments, and contentions in writing, and at the hearing may present evidence and examine witnesses for and against the licensee.

(5) Notice that failure of the licensee to make a timely request for a hearing to determine whether the license should be suspended or revoked or to appear at the hearing, in person, by attorney, or by writing, is consent by the licensee to the suspension or revocation of the license.

(C) The superintendent may order a license suspended or revoked, if any of the following applies:

(1) The licensee consents to the suspension or revocation.

(2) Upon the record of the hearing described in division (B) of this section, the superintendent finds that one or more grounds alleged pursuant to that division have been established.

(3) The superintendent determines that the licensee's books and records are too incomplete or inaccurate to permit the superintendent, through the normal supervisory process, to determine the financial condition of the licensee or the details or purpose of one or more transactions that may have a material effect on the financial condition of the licensee.

(4) The superintendent finds that one or more of the grounds alleged pursuant to division (B) of this section are likely, prior to completion of the hearing described in that division, to cause any of the following:

(a) The licensee's insolvency;

(b) Significant dissipation of the licensee's earnings or assets;

(c) Weakening of the licensee's condition or other prejudice to the interests of the licensee's customers.

(D) A suspension or revocation of a license order issued by the superintendent pursuant to division (C) of this section is effective at the time specified in the order, which shall be as follows:

(1) In the case of a suspension or revocation order issued pursuant to division (C)(2) of this section, not less than thirty days after service of the order upon the licensee;

(2) In the case of a suspension or revocation order issued pursuant to division (C)(1), (3), or (4) of this section, immediately upon service of the order on the licensee.

(E) A suspension or revocation of a license order shall remain effective and enforceable as provided in the order except to the extent it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court. If, upon the record of a hearing, the superintendent determines not to suspend or revoke a license, any suspension or revocation order issued pursuant to division (C)(3) or (4) of this section is terminated.

(F) Within ten days after being served a suspension or revocation of a license order issued pursuant to division (C)(3) or (4) of this section, a licensee may apply to the court of common pleas of the county in which the principal place of business of the licensee is located, or to the court of common pleas of Franklin county, for an injunction setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the suspension or revocation order pending completion of the hearing to determine whether a suspension or revocation order should be issued against the licensee pursuant to division (C)(2) of this section, and the court has jurisdiction to issue the injunction.

Effective Date: 04-06-2007



Section 1315.152 - Civil penalties for violation or breach.

(A) The superintendent of financial institutions may assess civil penalties against a licensee or other person for each day a violation, unsafe or unsound practice, or breach continues as follows:

(1) The superintendent may assess a civil penalty of not more than five hundred dollars per day if the licensee or other person violates any of the following:

(a) Any law or rule;

(b) Any order issued pursuant to section 1315.15 or 1315.151 of the Revised Code;

(c) Any condition imposed in writing by the superintendent in connection with granting any application by the licensee or other person;

(d) A written agreement between the licensee or other person and the superintendent.

(2) The superintendent may assess a civil penalty of not more than one thousand dollars per day if both of the following apply:

(a) The licensee or other person does any of the following:

(i) Commits any violation listed in division (A)(1) of this section;

(ii) Recklessly engages in an unsafe or unsound practice;

(iii) Breaches any fiduciary duty.

(b) The violation, unsafe or unsound practice, or breach is part of a pattern of misconduct or causes or is likely to cause more than a minimal loss to the licensee or other person.

(B) A notice of assessment of a civil penalty shall include all of the following:

(1) A statement of the violation or violations or unsafe or unsound practice or practices or breach or breaches alleged;

(2) A statement of the facts supporting the assessment of the civil penalty;

(3) Notice that the licensee or other person is entitled to a hearing, in accordance with section 1315.17 of the Revised Code to determine whether a civil penalty should be assessed against the licensee or other person, if the licensee or other person requests the hearing within thirty days of service of the notice of assessment of a civil penalty;

(4) Notice that, if the licensee or other person makes a timely request for a hearing, the licensee or other person may appear at the hearing in person, by attorney, or by presenting positions, arguments, and contentions in writing, and at the hearing may present evidence and examine witnesses for and against the licensee or other person;

(5) Notice that failure of the licensee or other person to make a timely request for a hearing to determine whether a civil penalty should be assessed against the licensee or other person, or to appear at the hearing, in person, by attorney, or by writing, is consent by the licensee or other person to the assessment of the civil penalty.

(C) The superintendent may assess a civil penalty if either of the following applies:

(1) The licensee or other person consents to the assessment of the civil penalty.

(2) Upon the record of the hearing described in division (B) of this section the superintendent finds a violation, unsafe or unsound practice, or breach has been established.

(D) In determining the amount of the civil penalty to be assessed pursuant to this section, the superintendent shall consider all of the following:

(1) The seriousness of and the risk posed by the violation, unsafe or unsound practice, or breach;

(2) The licensee's or other person's good faith efforts to prevent the violation, unsafe or unsound practice, or breach;

(3) The licensee's or other person's history regarding violations, unsafe or unsound practices, and breaches;

(4) The licensee's or other person's financial resources;

(5) Any other matters justice may require.

(E) Any licensee's or other person assessed a civil penalty pursuant to this section shall pay the civil penalty to the superintendent, and the superintendent shall deposit any civil penalty paid into the state treasury to the credit of the general revenue fund.

Effective Date: 04-06-2007



Section 1315.153 - Injunctive relief for violation of RC 1315.02.

If the superintendent of financial institutions has reason to believe that a person has violated or is violating section 1315.02 of the Revised Code, the superintendent may petition the court of common pleas of the county where the person's principal place of business or residence is located or, if the person's principal place of business or residence is not in this state, the court of common pleas of Franklin county for the issuance of a temporary restraining order or an injunction.

Effective Date: 04-06-2007



Section 1315.16 - Enforcement powers of superintendent.

(A) The superintendent of financial institutions may do both of the following:

(1) Summon and compel, by order or subpoena, witnesses to appear before the superintendent, deputy superintendent, examiner, or attorney examiner, and testify under oath regarding the affairs of a licensee or other person;

(2) Compel, by order or subpoena, the production of any record, book, paper, document, item, or other thing pertaining to a licensee or other person.

(B) The superintendent shall serve an order or subpoena issued pursuant to division (A) of this section in any manner provided by section 1315.161 of the Revised Code.

(C) If a person fails to comply with an order or subpoena of the superintendent or refuses to testify to any matter regarding which the person is lawfully interrogated before the superintendent, on application of the superintendent, the court of common pleas of the county in which the person resides or in which the principal place of business of the person is located, or a judge of the court, shall compel compliance by attachment proceedings as for contempt in the case of noncompliance with a subpoena issued from the court or refusal to testify in the court.

Effective Date: 04-06-2007



Section 1315.161 - Service of notice, subpoena, or order.

(A) The superintendent of financial institutions may serve any notice that the superintendent is required or authorized to give and any subpoena or order that the superintendent is required or authorized to issue pursuant to sections 1315.01 to 1315.18 of the Revised Code, at the sole discretion of the superintendent, by any of the following means:

(1) In person by the superintendent or an employee or agent of the division of financial institutions;

(2) By regular mail;

(3) By registered or certified mail;

(4) By private carrier;

(5) By any other means permitted by the Rules of Civil Procedure for service of process;

(6) By any other manner the superintendent provides, by rule or otherwise, that is reasonably calculated to give notice, including by publication.

(B) A notice, subpoena, or order served by the superintendent in accordance with this section is effective upon delivery with respect to divisions (A)(1) and (4) of this section, upon placing in the regular mail with respect to divisions (A)(2) and (3) of this section, and upon publication or completion of the act reasonably calculated to give notice with respect to division (A)(6) of this section.

(C) Fees for service of a notice, subpoena, or order described in division (A) of this section shall be paid from amounts appropriated to the division of financial institutions for that purpose.

Effective Date: 04-06-2007



Section 1315.17 - Administrative hearing - judicial review - enforcement of order.

(A)

(1) Upon a licensee's or other person's request for an administrative hearing authorized in section 1315.15, 1315.151, or 1315.152 of the Revised Code, the division of financial institutions shall set a reasonable time, date, and place in this state for the hearing and notify the licensee or other person requesting the hearing. Within ninety days after the hearing, the superintendent of financial institutions shall render a decision, which shall include findings of fact upon which the decision is predicated, and shall issue and serve on the licensee or other person the decision and an order consistent with the decision. Judicial review of the order exclusively is as provided in division (B) of this section. Unless a notice of appeal is filed within thirty days after service of the superintendent's order as provided in division (B) of this section, and until the record of the administrative hearing has been filed, the superintendent may, at anytime, upon the notice and in the manner that the superintendent considers proper, modify, terminate, or set aside the superintendent's order. After filing the record, the superintendent may modify, terminate, or set aside the superintendent's order with permission of the court.

(2) In the course of, or in connection with, an administrative hearing governed by this section, the superintendent, or a person designated by the superintendent to conduct the hearing, may administer oaths and affirmations; take or cause depositions to be taken; and issue, revoke, quash, or modify subpoenas and subpoenas duces tecum. The superintendent may adopt rules regarding these hearings. The attendance of witnesses and the production of documents provided for in this section may be required from any place within or outside the state. A party to a hearing governed by this section may apply to the court of common pleas of Franklin county, or the court of common pleas of the county in which the hearing is being conducted or the witness resides or carries on business, for enforcement of a subpoena or subpoena duces tecum issued pursuant to this section, and the courts have jurisdiction and power to order and require compliance with the subpoena. Witnesses subpoenaed under this section shall be paid the fees and mileage provided for under section 119.094 of the Revised Code.

(B)

(1) A licensee or other person against whom the superintendent issues an order upon the record of a hearing under the authority of section 1315.15, 1315.151, or 1315.152 of the Revised Code may obtain a review of the order by filing a notice of appeal in the court of common pleas in the county in which the principal place of business of the licensee or other person, or the residence of the other person, is located, or in the court of common pleas of Franklin county, within thirty days after the date of service of the superintendent's order. The clerk of the court promptly shall transmit a copy of the notice of appeal to the superintendent, and the superintendent shall file the record of the administrative hearing. Upon the filing of the notice of appeal, the court has jurisdiction, which upon the filing of the record of the administrative hearing is exclusive, to affirm, modify, terminate, or set aside, in whole or in part, the superintendent's order.

(2) The commencement of proceedings for judicial review pursuant to division (B) of this section does not, unless specifically ordered by the court, operate as a stay of any order issued by the superintendent. If it appears to the court an unusual hardship to the appellant will result from the execution of the superintendent's order pending determination of the appeal, and the interests of the public will not be threatened by a stay of the order, the court may grant a stay and fix its terms.

(C) The superintendent may, in the sole discretion of the superintendent, apply to the court of common pleas of the county in which the principal place of business of the licensee or other person, or the residence of the other person, is located, or the court of common pleas of Franklin county, for the enforcement of an effective and outstanding superintendent's order issued under section 1315.15, 1315.151, or 1315.152 of the Revised Code, and the court has jurisdiction and power to order and require compliance with the superintendent's order. In an action by the superintendent pursuant to this division to enforce an order assessing a civil penalty issued under section 1315.152 of the Revised Code, the validity and appropriateness of the civil penalty is not subject to review.

(D) No court has jurisdiction to affect, by injunction or otherwise, the issuance or enforcement of an order issued under section 1315.15, 1315.151, or 1315.152 of the Revised Code or to review, modify, suspend, terminate, or set aside an order issued under section 1315.15, 1315.151, or 1315.152 of the Revised Code, except as provided in this section, in division (G) of section 1315.15 of the Revised Code for an order issued pursuant to division (C)(3) or (4) of section 1315.15 of the Revised Code, or in division (F) of section 1315.151 of the Revised Code for an order issued pursuant to division (C)(3) or (4) of section 1315.151 of the Revised Code.

(E) Nothing in this section or in any other section of the Revised Code or rules implementing this or any other section of the Revised Code shall prohibit or limit the superintendent from doing any of the following:

(1) Issuing orders pursuant to section 1315.15, 1315.151, or 1315.152 of the Revised Code;

(2) Individually or contemporaneously taking any other action provided by law or rule with respect to a licensee or other person;

(3) Taking any action provided by law or rule, whether alone or in conjunction with another regulatory agency or authority, with respect to a licensee or other person.

Effective Date: 04-06-2007; 2008 HB525 07-01-2009



Section 1315.18 - Termination of business - approval of plan - implementation.

(A) A licensee that ceases to do business in this state shall do so in accordance with a plan approved by the superintendent of financial institutions or pursuant to directions issued by the superintendent in connection with the revocation or suspension of the licensee's license pursuant to section 1315.151 of the Revised Code.

(B) When a licensee ceases to do business in this state, if the superintendent considers it necessary to protect the interests of the licensee's customers, the superintendent may do either of the following:

(1) Take control of permissible investments or other assets owned by the licensee equal in value to the licensee's outstandings in this state;

(2) Require the sale of the licensee's contracts for continuing services or require the licensee's termination of those contracts with compensation to the customers for loss of the services.

(C) No licensee shall fail to comply with this section.

Effective Date: 04-06-2007



Section 1315.19, 1315.20 - [Repealed].

Effective Date: 07-01-1962



Section 1315.21 - Check-cashing businesses definitions.

As used in sections 1315.21 to 1315.30 of the Revised Code:

(A) "Check" means any check, draft, money order, or other instrument for the transmission or payment of money. "Check" does not include a travelers check.

(B) "Check-cashing business" means any person that engages in the business of cashing checks for a fee. "Check-cashing business" does not include any of the following:

(1) A licensee as defined in section 1321.01 of the Revised Code;

(2) A registrant as defined in section 1321.51 of the Revised Code;

(3) A financial institution;

(4) A person that is primarily engaged in the business of selling tangible personal property or services at retail and does not derive more than five per cent of the person's gross income from the cashing of checks;

(5) A person licensed under sections 1315.01 to 1315.18 of the Revised Code, or any agent of that person, to the extent that the person or the agent is engaged in cashing checks or travelers checks issued by the licensed person.

(C) "Financial institution" means any bank, trust company, savings bank, savings and loan association, or credit union, that is incorporated or organized under the laws of the United States or of any state thereof, or of Canada or any province thereof, and subject to regulation or supervision by such country, state, or province.

(D) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

Effective Date: 01-01-1997; 04-06-2007



Section 1315.22 - Application for license to operate check-cashing business.

(A) No person, on and after January 1, 1993, shall operate a check-cashing business without first obtaining a license from the superintendent of financial institutions.

(B) Application for an original license required under this section or a renewal license required under section 1315.23 of the Revised Code shall be in writing, under oath, and in the form prescribed by the superintendent. The application shall contain the following information:

(1)

(a) If the applicant is an individual, the individual's exact name and residence address;

(b) If the applicant is a partnership, the exact name and residence address of each member of the partnership;

(c) If the applicant is a corporation or association, the exact name and residence address of each director and principal officer of the corporation or association.

(2) The complete address of the principal office or offices from which the business is to be conducted, showing the street and number, if any, and the municipal corporation and county;

(3) Any other pertinent information that the superintendent requires.

(C) For purposes of division (B) of this section, an applicant shall not use a post-office box address as the only address for the applicant's residence or principal office or offices.

(D) Application for a license shall be accompanied by an initial, nonrefundable investigation fee not to exceed two hundred fifty dollars, except if the applicant's principal place of business is located outside this state, in which case the initial, nonrefundable investigation fee shall not exceed one thousand dollars. The applicant also shall pay an annual license fee for each business location not to exceed five hundred dollars, except that applications for original licenses issued on or after the first day of July for any year shall be accompanied by an annual fee not to exceed two hundred fifty dollars. All fees paid to the superintendent pursuant to this division shall be deposited by the superintendent into the state treasury to the credit of the consumer finance fund.

Effective Date: 09-26-1996



Section 1315.23 - Investigation of applicant for license - issuance or renewal of license - hearing prior to suspension, revocation or refusal of license.

(A) Upon the filing of an application for an original license to engage in the business of cashing checks, and the payment of the fees for investigation and licensure, the superintendent of financial institutions shall investigate the financial condition and responsibility, character, and general fitness of the applicant. As part of that investigation, the superintendent shall request that the superintendent of the bureau of criminal identification and investigation investigate and determine, with respect to the applicant, whether the bureau has any information gathered under section 109.57 of the Revised Code that pertains to that applicant.

(B) The superintendent shall issue a license, which shall apply to all check-cashing business locations of the applicant, if the superintendent determines that the applicant meets all the following requirements:

(1) The applicant is financially sound and has a net worth of at least twenty-five thousand dollars. The applicant's net worth shall be computed according to generally accepted accounting principles. The applicant shall maintain a net worth of at least twenty-five thousand dollars throughout the licensure period.

(2) The applicant is a person of good character and has the ability and fitness in the capacity involved to engage in the business of cashing checks.

(3) The applicant has not been convicted of, or has not pleaded guilty or no contest to, a felony.

(4) The applicant has never had a check-cashing license revoked.

(C)

(1) A license issued to a check-cashing business shall remain in full force and effect through the thirty-first day of December following its date of issuance, unless earlier surrendered, suspended, or revoked.

(2) Each check-cashing business shall conspicuously post and at all times display in every business location its check-cashing license. No check-cashing license is transferable or assignable.

(D) A check-cashing business voluntarily may surrender its license at any time by giving written notice to the superintendent and sending, by certified mail, to the superintendent all license documents issued to it pursuant to sections 1315.21 to 1315.28 of the Revised Code.

(E)

(1) A check-cashing business annually may apply to the superintendent for a renewal of its license on or after the first day of December of the year in which its existing license expires.

(2) If a check-cashing business files an application for a renewal license with the superintendent before the first day of January of any year, the license sought to be renewed shall continue in full force and effect until the issuance by the superintendent of the renewal license applied for or until ten days after the superintendent has given the check-cashing business notice of the superintendent's refusal to issue a renewal license.

(F) The superintendent may suspend, revoke, or refuse an original or renewal license for failure to comply with this section or for any violation of section 1315.28 of the Revised Code. If a suspension, revocation, or refusal of an original or renewal license is based on a violation of section 1315.28 of the Revised Code that is committed, without the licensee's knowledge, at a check-cashing business location of the licensee, the suspension or revocation applies only to that check-cashing business location. In all other cases, a suspension, revocation, or refusal of an original or renewal license applies to all check-cashing business locations of the licensee.

(G) No original or renewal license shall be suspended, revoked, or refused except after a hearing in accordance with Chapter 119. of the Revised Code. In suspending a license under this division, the superintendent shall establish the length of the suspension, provided that no suspension may be for a period exceeding one year. The superintendent's decision to revoke, suspend, or refuse an original or renewal license may be appealed pursuant to Chapter 119. of the Revised Code.

(H) Upon revocation of a license, the licensee shall immediately send, by certified mail, all license documents issued pursuant to sections 1310.21 to 1310.28 of the Revised Code to the superintendent.

(I) The superintendent may, in lieu of a suspension or revocation of a license, impose a fine of not more than one thousand dollars for each violation.

Effective Date: 09-26-1996



Section 1315.24 - Investigation of violations - hearings - injunctive relief.

(A) The superintendent of financial institutions may make any investigation and conduct any hearing the superintendent considers necessary to determine whether any person has violated sections 1315.21 to 1315.28 of the Revised Code, or has engaged in conduct that would justify the suspension, revocation, or refusal of an original or renewal check-cashing license.

(B) In making any investigation or conducting any hearing pursuant to this section, the superintendent, or any person designated by the superintendent, at any time may compel by subpoena witnesses, may take depositions of witnesses residing without the state in the manner provided for in civil actions, pay any witnesses the fees and mileage for their attendance provided for under section 119.094 of the Revised Code, and administer oaths. The superintendent also may compel by order or subpoena duces tecum the production of, and examine, all relevant books, records, accounts, and other documents. If a person does not comply with a subpoena or subpoena duces tecum, the superintendent may apply to the court of common pleas of Franklin county for an order compelling the person to comply with the subpoena or subpoena duces tecum or, for failure to do so, an order to be held in contempt of court. If the person is licensed under section 1315.23 of the Revised Code, the superintendent also may suspend, revoke, or refuse an original or renewal license.

(C) In connection with any investigation under this section, the superintendent may file an action in the court of common pleas of Franklin county or the court of common pleas of the county in which the person who is the subject of the investigation resides, or is engaging in or proposing to engage in actions in violation of sections 1315.21 to 1315.28 of the Revised Code, to obtain an injunction, temporary restraining order, or other appropriate relief.

Effective Date: 09-26-1996; 2008 HB525 07-01-2009



Section 1315.25 - Conditions for deposit of checks into financial institution.

On and after January 1, 1993, no check-cashing business shall deposit, in a financial institution, any check cashed by the check-cashing business unless both of the following conditions are met:

(A) The check is indorsed with the name of the check-cashing business that appears on its license.

(B) The words "licensed check-cashing business" are written legibly or stamped immediately after or below the name of the indorser.

Effective Date: 07-30-1993



Section 1315.26 - Limitations on fees and charges.

(A) No check-cashing business shall charge check-cashing fees or other check-cashing charges in an amount that exceeds three per cent of the face amount of the check for cashing checks issued by this state, a state agency, a political subdivision of this state, or the United States.

(B) Each check-cashing business shall conspicuously post and at all times display in every business location a schedule of its fees and charges for all services permitted under sections 1315.21 to 1315.28 of the Revised Code.

Effective Date: 07-30-1993



Section 1315.27 - Rules.

The superintendent of financial institutions shall adopt rules, in accordance with Chapter 119. of the Revised Code, for the administration and enforcement of sections 1315.21 to 1315.30 of the Revised Code. The rules shall include, but shall not be limited to, both of the following:

(A) Record-keeping requirements that require check-cashing businesses to do all of the following:

(1) Maintain a daily cash reconcilement that:

(a) Summarizes daily activity;

(b) Reconciles cash-on-hand at the opening of business to cash-on-hand at the close of business;

(c) Separately reflects cash received from the sale of checks, cash disbursed in cashing of checks, redemption of returned items, bank cash deposits, and bank cash withdrawals.

(2) Maintain a general ledger that:

(a) Contains records of all assets, liabilities, capital, income, and expenses;

(b) Is posted monthly from the original entry records;

(c) Facilitates the preparation of an accurate trial balance of accounts in accordance with generally accepted accounting practices;

(d) May consolidate activity at two or more locations, provided that books of original entries are maintained separately for each location.

(3) Provide a receipt to each customer indicating the amount of the check and the fee charged;

(4) Maintain business records for at least two years.

(B) Reasonable business practices of persons licensed under sections 1315.21 to 1315.28 of the Revised Code.

Effective Date: 09-26-1996



Section 1315.28 - Prohibited acts - damages for violation.

(A) No check-cashing business shall knowingly make any incorrect statement of a material fact or omit to state a material fact in any application made, investigation conducted, or hearing held pursuant to sections 1315.22 to 1315.24 of the Revised Code.

(B) No person shall:

(1) Obstruct or refuse to permit any lawful investigation by the superintendent of financial institutions, a person acting on behalf of an agency of the state or a political subdivision, or a law enforcement officer;

(2) Fail to comply with division (A) of section 1315.22 of the Revised Code;

(3) Violate or participate in the violation of sections 1315.21 to 1315.28 of the Revised Code or the rules adopted thereunder.

(C) Any person that knowingly violates any provision of sections 1315.21 to 1315.28 of the Revised Code shall forfeit to the injured party an amount equal to twice the actual damages suffered by the injured party by reason of the violation.

Effective Date: 09-26-1996



Section 1315.29 - [Repealed].

Effective Date: 12-02-1996



Section 1315.30 - State to solely regulate check-cashing business.

The state, through the superintendent of financial institutions and in accordance with sections 1315.21 to 1315.30 of the Revised Code, shall solely regulate persons engaged in the check-cashing business and the manner in which any such business is conducted.

By the enactment of sections 1315.21 to 1315.30 of the Revised Code, it is the intent of the general assembly to preempt municipal corporations and other political subdivisions from the regulation and licensing of check-cashing businesses.

Effective Date: 09-26-1996



Section 1315.31 to 1315.34 - [Repealed].

Effective Date: 07-01-1962



Section 1315.35 - [Repealed].

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1315.36 - [Repealed].

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1315.37 - [Repealed].

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1315.38 - [Repealed].

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1315.39 - [Repealed].

Effective Date: 12-05-1995; 05-18-2005; 2008 HB545 09-01-2008



Section 1315.40 - [Repealed].

Effective Date: 08-29-2000; 05-18-2005; 2008 HB545 09-01-2008



Section 1315.41 - [Repealed].

Effective Date: 08-29-2000; 2008 HB545 09-01-2008



Section 1315.42 - [Repealed].

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1315.43 - [Repealed].

Effective Date: 09-26-1996; 2008 HB545 09-01-2008



Section 1315.44 - [Repealed].

Effective Date: 12-05-1995; 2008 HB545 09-01-2008



Section 1315.45 to 1315.50 - [Repealed].

Effective Date: 07-01-1962



Section 1315.51 - Transaction reporting, money laundering definitions.

As used in sections 1315.51 to 1315.55 of the Revised Code, unless the context otherwise requires:

(A) "Conduct the business" means engaging in activities regulated under sections 1315.51 to 1315.55 of the Revised Code.

(B) "Corrupt activity" has the same meaning as in section 2923 of the Revised Code.

(C) "Knowingly" has the same meaning as in section 2901.22 of the Revised Code.

(D) "Material" means a statement or omission that can affect the course or outcome of a transaction, regardless of whether or not the person making the statement or omission believes it to be material. "Material" includes the furnishing of a false or erroneous name, address, taxpayer identification number, business, profession, or occupation and the displaying or otherwise producing of physical proof of this false information.

(E) "Money" means a medium of exchange that is authorized or adopted by a domestic or foreign government as a part of its currency and that is customarily used and accepted as a medium of exchange in the country of issuance.

(F) "Money transmitter" means a person who is located or doing business in this state, including a check casher and a foreign money exchanger, and who does any of the following:

(1) Sells or issues payment instruments;

(2) Conducts the business of receiving money for the transmission of payment instruments or transmitting money;

(3) Conducts the business of exchanging payment instruments or money into a form of money or payment instrument;

(4) Conducts the business of receiving money for obligors for the purpose of paying that obligor's bills, invoices, or accounts;

(5) Meets the definition of a bank, financial agency, or financial institution as set forth in the "Currency and Foreign Transactions Reporting Act," 84 Stat. 1118 (1970), 31 U.S.C.A. 5312 or 31 C.F.R. 103.11 ;

(6) Is a financial institution as defined in section 1315.21 of the Revised Code.

(G) "Payment instrument" means a check, draft, money order, travelers check, or other instrument or order for the transmission or payment of money, sold to one or more persons, whether or not that instrument or order is negotiable. "Payment instrument" does not include an instrument that is redeemable by the issuer in merchandise or service, a credit card voucher, or a letter of credit.

(H) "Proceeds" means property acquired or derived directly or indirectly from, produced through, realized through, or caused by an act or omission and includes property of any kind.

(I) "Property" means anything of value and includes an interest in property, including a benefit, privilege, claim, or right with respect to anything of value, whether real or personal, tangible or intangible.

(J) "Purposely" has the same meaning as in section 2901.22 of the Revised Code.

(K) "Structure a transaction" means dividing a transaction that otherwise would be reportable under this chapter into two or more transactions that, if considered separately, would not be reportable.

(L) "Transaction" includes a purchase, sale, trade, loan, pledge, investment, gift, transfer, transmission, delivery, deposit, withdrawal, payment, transfer between accounts, exchange of currency, extension of credit, purchase or sale of a payment instrument, use of a safe deposit box, or any other acquisition or disposition of property.

(M) "Transmitting money" includes the transmission of money by any means, including transmissions within the United States or to or from locations outside the United States by payment instrument, wire, facsimile or electronic transfer, or courier.

(N) "Travelers check" means an instrument identified as a travelers check on its face or commonly recognized as a travelers check and issued in a money multiple of United States or foreign currency with a provision for a specimen signature of the purchaser to be completed at the time of purchase and a countersignature of the purchaser to be completed at the time of negotiation.

(O) "Unlawful activity" means an act that is a criminal offense in the state in which the act is committed and, if the act is committed in a state other than this state, would be a criminal offense if committed in this state.

Effective Date: 09-19-1996



Section 1315.52 - Liberal construction of statutes.

Sections 1315.51 to 1315.55 of the Revised Code shall be liberally construed to effectuate their remedial purposes.

Effective Date: 09-19-1996



Section 1315.53 - Reporting transactions - records.

(A) A money transmitter that is required to file a report regarding business conducted in this state pursuant to the "Currency and Foreign Transactions Reporting Act," 84 Stat. 1118 (1970), 31 U.S.C.A. 5311 to 5326 and 31 C.F.R. part 103 or 12 C.F.R. 21.11, shall file a duplicate of that report with the attorney general.

(B) All persons engaged in a trade or business, who receive more than ten thousand dollars in money in one transaction or who receive more than ten thousand dollars in money through two or more related transactions, and who are required to file returns under 26 U.S.C.A. 6050I and 26 C.F.R. 1.6050 I, shall complete and file with the attorney general the information required by 26 U.S.C.A. 6050I and C.F.R. 1.6050 I.

(C) A money transmitter that is regulated under the "Currency and Foreign Transactions Reporting Act," 84 Stat. 1118 (1970), 31 U.S.C.A. 5325 and 31 C.F.R. part 103 and that is required to make available prescribed records to the secretary of the United States department of treasury upon request at any time shall follow the same prescribed procedures and create and maintain the same prescribed records relating to a transaction and shall make those records available to the attorney general on request at any time.

(D)

(1) The good faith filing of a report required by this section with the appropriate federal agency shall be considered compliance with the reporting requirements of this section.

(2) This section does not preclude a money transmitter or a person engaged in a trade or business, in their discretion, from instituting contact with, and thereafter communicating with and disclosing customer financial records to, appropriate state or local law enforcement agencies if the money transmitter or person has information that may be relevant to a possible violation of a section of the Revised Code or a municipal ordinance or to the evasion or attempted evasion of a reporting requirement of this section.

(3) A money transmitter, a person engaged in a trade or business, or an officer, employee, agent, or authorized delegate of an entity or person of that nature, or a public official or governmental employee who keeps or files a record pursuant to this section or who communicates or discloses information or records under division (D)(2) of this section is not liable to its customer, a state or local agency, or a person for loss or damage caused in whole or in part by the making, filing, or governmental use of the report or of information contained in that report.

(E)

(1) The attorney general may report possible violations indicated by analysis of the reports required by this section to an appropriate law enforcement agency for use in the proper discharge of its official duties. The attorney general shall provide copies of the reports required by this section to an appropriate prosecutorial or law enforcement agency upon being provided with a written request for records relating to a specific individual or entity and stating that the agency has an articulable suspicion that the specific individual or entity has committed an offense to which the reports appear to be relevant.

(2) No person shall release information received pursuant to division (E) of this section, except in the proper discharge of the person's official duties.

(F)

(1) No person shall do any of the following:

(a) Purposely violate or fail to comply with this section;

(b) With the intent to conceal or disguise the fact that money or a payment instrument is the proceeds of unlawful activity, or to promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on of an unlawful activity, knowingly furnish or provide to a money transmitter, a person engaged in a trade or business, an officer, employee, agent, or authorized delegate of a money transmitter or person engaged in a trade or business, or the attorney general, false, inaccurate, or incomplete information or knowingly conceal a material fact in connection with a transaction for which a report is required to be filed pursuant to this section;

(c) With the intent to conceal or disguise the fact that money or a payment instrument is the proceeds of unlawful activity, or to promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on of unlawful activity, or to avoid the making or filing of a report required under this section, or to cause the making or filing of a report required under this section that contains a material omission or misstatement, conduct or structure or attempt to conduct or structure a transaction by or through one or more money transmitters or persons engaged in a trade or business.

(2) In addition to the criminal sanctions imposed under section 1315.99 of the Revised Code, the sentencing court may impose upon a person who violates division (F)(1) of this section an additional fine of three times the value of the property involved in the transaction or, if no transaction is involved, five thousand dollars. The fine shall be paid to the state treasury to the credit of the general revenue fund.

(G) Notwithstanding any other section of the Revised Code, each transaction conducted or attempted to be conducted and each exemption from reporting claimed in violation of this section constitutes a separate, punishable offense.

(H) A report, record, information, analysis, or request obtained by the attorney general or an agency pursuant to this section is not a public record subject to section 149.43 of the Revised Code and is not subject to disclosure.

Effective Date: 09-19-1996



Section 1315.54 - Investigations.

(A) The attorney general may conduct investigations within or outside this state to determine if a money transmitter or person engaged in a trade or business has failed to file a report required by section 1315.53 of the Revised Code or has engaged or is engaging in an act, practice, or transaction that constitutes a violation of a provision of sections 1315.51 to 1315.55 of the Revised Code.

(B) On request of the attorney general, a money transmitter shall make the money transmitter's books and records available to the attorney general during normal business hours for inspection and examination in connection with an investigation conducted under this section. No person shall purposely fail to comply with this division.

(C) Any record or other document or information obtained by the attorney general pursuant to an investigation conducted under this section is not a public record subject to section 149.43 of the Revised Code and is not subject to disclosure.

(D) This section does not apply to any bank, bank holding company, or affiliate of a bank or bank holding company, that is subject to examination by the comptroller of the currency, the federal reserve, or the federal deposit insurance corporation, or to any savings and loan association, savings and loan holding company, or affiliate of a savings and loan association or savings and loan holding company, that is subject to examination by the office of thrift supervision.

Effective Date: 09-19-1996



Section 1315.55 - Additional prohibited activities.

(A)

(1) No person shall conduct or attempt to conduct a transaction knowing that the property involved in the transaction is the proceeds of some form of unlawful activity with the purpose of committing or furthering the commission of corrupt activity.

(2) No person shall conduct or attempt to conduct a transaction knowing that the property involved in the transaction is the proceeds of some form of unlawful activity with the intent to conceal or disguise the nature, location, source, ownership, or control of the property or the intent to avoid a transaction reporting requirement under section 1315.53 of the Revised Code or federal law.

(3) No person shall conduct or attempt to conduct a transaction with the purpose to promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on of corrupt activity.

(4) No person shall conduct or structure or attempt to conduct or structure a transaction that involves the proceeds of corrupt activity that is of a value greater than ten thousand dollars if the person knows or has reasonable cause to know that the transaction involves the proceeds of corrupt activity.

(5) No person shall conduct or attempt to conduct a transaction that involves what has been represented to the person by a law enforcement officer or another person at the direction of or with the approval of a law enforcement officer to be the proceeds of corrupt activity or property used to conduct or facilitate corrupt activity with the intent to promote, manage, establish, carry on, or facilitate promotion, management, establishment, or carrying on of corrupt activity, to conceal or disguise the nature, location, source, ownership, or control of the property believed to be the proceeds of corrupt activity, or to avoid a transaction reporting requirement under section 1315.53 of the Revised Code or federal law.

(B) In addition to the criminal sanctions imposed under section 1315.99 of the Revised Code, the sentencing court may impose upon a person who violates division (A) of this section an additional fine of three times the value of the property involved in the transaction. The fine shall be paid to the state treasury to the credit of the general revenue fund.

(C) For the purposes of division (A) of this section, a person shall be considered to know or have reasonable cause to know that proceeds are from corrupt activity if either of the following apply:

(1) The person knows or has reasonable cause to know that the proceeds are from some form of activity that constitutes corrupt activity, though not necessarily which form of corrupt activity;

(2) As a part of a covert investigation, a law enforcement officer in his undercover capacity represents to the person that the proceeds are from some form of activity that constitutes corrupt activity.

Effective Date: 09-19-1996



Section 1315.56 to 1315.76 - [Repealed].

Effective Date: 07-01-1962



Section 1315.99 - Penalty.

(A) Whoever violates division (A) or (B) of section 1315.28 or division (E)(2) of section 1315.53 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (F)(1) of section 1315.53 or division (B) of section 1315.54 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates division (A) of section 1315.55 of the Revised Code is guilty of money laundering. A violation of division (A)(1), (2), (3), (4), or (5) of that section is a felony of the third degree, and, in addition, the court may impose a fine of seven thousand five hundred dollars or twice the value of the property involved, whichever is greater.

(D) Whoever knowingly violates division (A) of section 1315.02, or intentionally violates division (B)(1) of section 1315.081, of the Revised Code is guilty of a felony of the fourth degree.

Effective Date: 01-01-1997; 04-06-2007; 2008 HB545 09-01-2008






Chapter 1316 - TRUST RECEIPTS [REPEALED]

Section 1316.01 to 1316.31 - 1316.01 to 1316.31

Effective Date: 07-01-1962






Chapter 1317 - RETAIL INSTALLMENT SALES

Section 1317.01 - Retail installment sale definitions.

As used in this chapter:

(A) "Retail installment sale" includes every retail installment contract to sell specific goods, every consumer transaction in which the cash price may be paid in installments over a period of time, and every retail sale of specific goods to any person in which the cash price may be paid in installments over a period of time. "Retail installment sale" does not include a lease-purchase agreement as defined in division (F) of section 1351.01 of the Revised Code nor a layaway arrangement as defined in division (S) of this section.

(B) "Person" includes an individual, corporation, trust, partnership of two or more persons having a joint or common interest, and any other association.

(C)

(1) "Goods" means all things, including specially manufactured goods but not including the money in which the price is to be paid or things in action, that satisfy both of the following:

(a) They are movable at the time of identification for sale or identification to the contract for sale;

(b) They are purchased primarily for personal, family, or household purposes.

(2) Nothing in division (C)(1) of this section shall be construed to exempt transactions involving items purchased for other than primarily personal, family, or household purposes from sections 2905.21 to 2905.24 of the Revised Code.

(D) "Specific goods" means goods, including related services, identified and agreed upon at the time a contract to sell or a sale is made.

(E) "Retail" means to dispose of specific goods to, or to acquire specific goods by, a person for use other than for purposes of resale.

(F) "Buyer" means a person that buys or agrees to buy goods or any legal successor in interest of such person.

(G) "Retail buyer" means a buyer that is a party to a retail installment sale, or any legal successor in interest of such person.

(H) "Seller" means a person who sells or agrees to sell goods.

(I) "Retail seller" means a seller that is a party to a retail installment sale.

(J) "Holder of the retail installment contract" means any person to which the money owed by the retail buyer on the retail installment contract has been paid.

(K) "Cash price" means the price measured in dollars, agreed upon in good faith by the parties as the price at which the specific goods which are the subject matter of any retail installment sale would be sold if such sale were a sale for cash to be paid upon delivery instead of a retail installment sale. "Cash price" may include sales taxes.

(L) "Retail installment contract" means any written instrument that is executed in connection with any retail installment sale and is required by section 1317.02 of the Revised Code or is authorized by section 1317.03 of the Revised Code, and includes all such instruments executed in connection with any retail installment sale.

(M) "Contract for sale" and "sale" have the same meanings as in section 1302.01 of the Revised Code; and "security agreement" has the same meaning as in section 1309.102 of the Revised Code.

(N) "Finance charge" means the amount that the retail buyer pays or contracts to pay the retail seller for the privilege of paying the principal balance in installments over a period of time. Any advancement in the cash price ordinarily charged by the retail seller is a finance charge when a retail installment sale is made.

(O) "Service charge" means the amount that the retail buyer pays or contracts to pay the retail seller for the privilege of paying the principal balance in installments over a period of time in addition to the finance charge for the same privilege.

(P) "Consumer transaction" means a sale, lease, assignment, or other transfer of an item of goods, or a service, except those transactions between persons, defined in sections 4905.03 and 5725.01 of the Revised Code, and their customers, or between attorneys or physicians and their clients or patients, to an individual for purposes that are primarily personal, family, or household. For the purposes of this chapter only, a "consumer transaction" does not include a lease-purchase agreement.

(Q) "Purchase money loan" means a cash advance that is received by a consumer from a creditor in return for a finance charge within the meaning of the "Truth in Lending Act," 82 Stat. 146 (1968), 15 U.S.C.A. 1601 and regulation Z thereunder, which is applied in whole or substantial part to a consumer transaction with a seller, that either:

(1) Cooperates with the creditor to channel consumers to the creditor on a continuing basis;

(2) Is affiliated with the creditor by common control, contract, or business arrangement.

If a credit card issued by a bank , savings and loan association, savings bank, or credit union is used by a consumer in a particular consumer transaction, the bank , savings and loan association, savings bank, or credit union is not a creditor, within the meaning of this division, with respect to the particular consumer transaction.

(R) "Dealer" and "motor vehicle" have the same meanings as in section 4501.01 of the Revised Code.

(S)

(1) "Layaway arrangement" means a contract for sale at retail, other than one involving the sale of a motor vehicle by a dealer, in which the buyer agrees to buy and the seller agrees to sell specific goods at a future time and both of the following apply:

(a) Until such future time, the seller agrees to retain possession of but remove the specific goods from its retail inventory and not offer the specific goods for sale to other persons or promises the availability thereof at the agreed time of delivery;

(b) The buyer agrees to pay the seller the layaway price, in whole or in part, by deposit, down payment, part payment, periodically or in installments or otherwise prior to delivery of the specific goods.

(2) A layaway arrangement does not include interest or equivalent financing charges. If a contract of sale is a layaway arrangement, it is not a retail installment sale, and it is not a contract subject to Chapter 1309. or sections 1351.02 to 1351.09 or 1317.02 to 1317.16 of the Revised Code.

(T) "Layaway price" means the price at which the specific goods that are the subject of a layaway arrangement are offered for sale at retail by the seller if such sale were a sale for cash to be paid in full upon delivery on the date the layaway arrangement was entered into instead of pursuant to a layaway arrangement. Layaway price may include sales taxes.

Effective Date: 07-01-2001; 04-14-2006



Section 1317.02 - Buyer's copy.

Every retail installment sale shall be evidenced by an instrument in writing. A copy of said instrument shall be delivered to the retail buyer by the retail seller at the time of its execution. An acknowledgment of the delivery thereof contained in the body of the instrument is prima-facie proof of delivery in any action to enforce any obligation arising out of the retail installment sale. The written instrument shall contain all of the agreements of the parties, and shall set forth specifically all items and matters required by sections 1317.01 to 1317.11, inclusive, of the Revised Code. The reference to insurance shall recite generally the type of insurance the retail seller has agreed to procure for the retail buyer but such reference to insurance shall not be construed to imply the scope of the coverage, the terms, exceptions, limitations, restrictions, or condition of the contract of insurance to be furnished. Said sections do not require the retail seller to comply with this section at any time prior to the delivery of the specific goods to the retail buyer.

Effective Date: 10-01-1953



Section 1317.03 - Evidence of indebtedness.

A retail seller may require a retail buyer to execute and deliver a promissory note to evidence the indebtedness created by a retail installment sale, and, to secure the payment of the indebtedness created by the sale or evidenced by the promissory note or to secure the performance of any other condition of the sale, may require the retail buyer to execute and deliver a security agreement to give the retail seller a security interest in the specific goods which were the subject matter of the retail installment sale. A written instrument required by section 1317.02 of the Revised Code may evidence the security interest.

Effective Date: 07-01-1962



Section 1317.031 - Inclusion of holder in due course.

Notwithstanding section 1303.35 of the Revised Code, a buyer who executes a purchase money loan installment note or a retail installment contract in connection with a consumer transaction may assert against any holder, assignee, or transferee of the note or contract, specifically including any holder in due course, as defined in section 1303.32 of the Revised Code, of the note or contract any defense that the buyer may assert against the seller that is authorized by this chapter.

Effective Date: 08-19-1994



Section 1317.032 - Asserting defenses against holder, assignee, or transferee of purchase money loan installment note or retail installment contract.

(A) A buyer who is entitled to assert in an action in connection with a consumer transaction any of the following defenses against the seller of goods or services that are obtained pursuant to a purchase money loan installment note or retail installment contract may also assert the defenses against the holder, assignee, or transferee of the purchase money loan installment note or retail installment contract, whether or not any notice of potential claims and defenses is included in the note or contract:

(1) That the subject of the consumer transaction was not furnished or delivered by the seller in accordance with the agreed upon terms of the transaction;

(2) That, as evidenced by any writing in the consumer transaction, the subject of the transaction is not of the particular brand, color, or model that it was represented to be;

(3) That the subject of the consumer transaction is not new or unused, if the subject was represented by the seller to be new or unused;

(4) That the subject of the consumer transaction did not conform to any express or implied warranty made by the seller;

(5) That the consumer transaction was entered into because of a fraudulent act or misrepresentation committed or made by the seller.

(B) If a creditor, in writing, requests a debtor to disclose, in writing, whether the proceeds of a loan that he receives or will receive are to be applied to a consumer transaction, the debtor shall disclose at that time any such intended application. The written request imposes a continuing obligation upon the debtor to disclose any application of any part of the proceeds to a consumer transaction. If the debtor fails to disclose any application of the proceeds to a consumer transaction, the loan shall not be considered a purchase money loan for purposes of this chapter.

(C) A buyer, who has a defense against a seller arising out of a consumer transaction that he is entitled to assert as a defense against a holder, assignee, or transferee of a purchase money loan installment note or retail installment contract and as a cause of action against that seller, may assert the cause of action to recover from the holder, assignee, or transferee of the purchase money loan installment note or retail installment contract, the amount of any payments made to the holder, assignee, or transferee, if all of the following apply:

(1) The buyer has presented, or has made a reasonable effort to present, his claim to the seller, and furnished a copy of the claim to the holder, assignee, or transferee.

(2) The seller has not settled the claim within thirty days after the request if the buyer has presented the claim to the seller.

(3) The buyer's action against the holder, assignee, or transferee is brought within the earlier of the following dates:

(a) The date fixed by the note or contract for the last payment due under the note or contract;

(b) Two years after the date on which the note or contract is executed.

The assertion of such an action against the holder, assignee, or transferee is authorized even if the grounds for the cause of action against the seller are asserted as a defense in an action by the holder, assignee, or transferee.

(D)

(1) As used in this section, "claim" means only those claims that arise from a consumer transaction evidenced by a purchase money loan installment note or retail installment contract, that do not involve a claim of personal injury, death, or property damage.

(2) The provisions of this section shall not be construed to limit or otherwise affect any other right, claim, or defense that a buyer may assert against a seller or any other person in an action relative to a consumer transaction, purchase money loan installment note, or retail installment contract.

Effective Date: 08-01-1980



Section 1317.04 - Separate items to be listed in written instrument.

The written instrument evidencing a retail installment sale and required by section 1317.02 of the Revised Code shall recite the following:

(A) The cash price of the specific goods.

(B) The amount in cash of the retail buyer's down payment, if any, whether made in money or goods or partly in money or partly in goods.

(C) The unpaid balance of the cash price payable by the retail buyer to the retail seller which is the difference between divisions (A) and (B).

(D) The cost to the retail buyer of any insurance the retail buyer has agreed to procure, if the retail seller has agreed to purchase the insurance and extend credit to the retail buyer for the price thereof.

(E) The principal balance owed on the retail installment contract which is the sum total of divisions (C) and (D).

(F) The amount of the finance charge.

(G) The time balance or indebtedness owed by the retail buyer to the retail seller and the number of installment payments required and the amount and date of each payment necessary finally to pay the time balance which is the sum total of divisions (E) and (F).

Divisions (D) and (F) may be added together and stated as one sum in the written instrument and if so stated division (E) may be omitted, but in such event the retail seller or his successor in interest shall, within twenty-five days after the making of the retail installment contract, deliver personally, send by mail, or cause to be sent by mail, to the retail buyer at his address as shown on the retail installment contract, a statement reciting the separate amounts of divisions (D), (E), and (F). Division (F) may be stated as a rate, if said rate does not exceed eight per cent per annum straight interest, in which event the time balance provided in division (G) need not be stated.

The amount and date of each payment need not be separately listed if the payments are specified in terms of a series of payments of specified amounts, which amounts may state the principal amount plus the finance charge in terms of a rate at specified intervals of time from an initial date.

The initial date for the payment of the first installment may be a calendar date or may refer to the time of delivery or installation.

As used in this section "down payment" means that part of the payment of the cash price required by the retail seller as a condition to the delivery of the specific goods sold or to be sold or to the extension of credit to the retail buyer for any portion of the cash price.

Effective Date: 10-01-1953



Section 1317.05 - Insurance provisions; debt cancellation or debt suspension products.

(A) Any retail seller who, in any retail installment contract, has agreed to purchase insurance for the retail buyer and to extend credit for the price thereof, shall, prior to the due date of the first installment of the retail installment contract, deliver to the retail buyer personally, or mail or cause to be mailed to the retail buyer at the retail buyer's address as shown on the retail installment contract, the policy of insurance, or in lieu thereof a certificate of insurance, or the retail buyer is not liable on the retail buyer's retail installment contract until the policy, or certificate of insurance, is received, or full refund is made of the insurance premium.

If the premium for insurance of like kind and amount, as fixed in the published manual of a recognized standard rating bureau designated by the retail seller, is less than the amount charged the retail buyer as fixed in the written instrument in compliance with division (D) of section 1317.04 of the Revised Code, the retail buyer may deduct an amount equal to three times the difference from the amount owed the retail seller, or the retail seller's successor in interest. Sections 1317.01 to 1317.11, inclusive, of the Revised Code do not impair the authority of the superintendent of insurance to grant, renew, or revoke licenses, nor do said sections authorize anyone other than a licensee of the division of insurance to directly or indirectly receive any part of the amount charged for insurance in connection with any retail installment sale.

(B) As used in this division, "debt cancellation or debt suspension product" means a contractual agreement in which a retail seller, or its assignee, agrees for a separate charge to cancel or waive all or a part of amounts due on a retail buyer's retail installment contract in the event of a total physical damage loss or unrecovered theft of the motor vehicle that is the subject of the contract. "Debt cancellation or debt suspension product" includes a guaranteed asset protection waiver, guaranteed auto protection waiver, or other similarly named agreement.

A debt cancellation or debt suspension product, and an addendum to a retail installment contract containing a debt cancellation or debt suspension product, shall be considered a part of the retail installment contract and shall remain a part of that contract upon the assignment, sale, or transfer of that contract. The charge for any debt cancellation or debt suspension product shall be listed as a specific good. The purchase price and the terms of the debt cancellation or debt suspension product shall be disclosed in writing to the buyer. The extension of credit, terms of the credit, or the terms of the related motor vehicle sale or lease shall not be conditioned on the purchase of the debt cancellation or debt suspension product. Notwithstanding any other provision of law, a debt cancellation or debt suspension product shall not be considered insurance.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 1317.06 - Finance charge - rates - service charge - contract for payment of delinquent charges.

(A) A retail seller at the time of making any retail installment sale may charge and contract for the payment of a finance charge by the retail buyer and collect and receive the same, which shall not exceed the greater of the following:

(1) A base finance charge at the rate of eight dollars per one hundred dollars per year on the principal balance of the retail installment contract. On retail installment contracts providing for principal balances less than, nor not in multiples of[,] one hundred dollars, or for installment payments extending for a period less than or greater than one year, said finance charge shall be computed proportionately. In addition to the base finance charge, the retail seller may charge and contract for a service charge of fifty cents per month for the first fifty dollar unit or fraction thereof, of the principal balance for each month of the term of the installment contract; and an additional service charge of twenty-five cents per month for each of the next five fifty dollar units or fraction thereof, of the principal balance for each month of the term of the installment contract. This paragraph applies only to retail installment contracts with a principal balance of seven hundred dollars or less.

(2) A pre-computed base finance charge not in excess of the amount obtained by applying the rate of one and one-half per cent per month to the unpaid portion of the unpaid principal balance determined to be outstanding from time to time according to the terms and schedule of payments of the retail installment contract executed in connection with such retail installment sale.

Such base finance charge and service charges may be computed on a basis of a full month for any fractional period in excess of ten days. For a fractional period of a month not in excess of ten days, there shall be no base finance charge or service charge.

Sections 1317.01 to 1317.11 of the Revised Code do not apply to any sale in which the base finance and service charge does not exceed the sum of fifteen dollars.

(B) Every retail seller may, at the time of making any retail installment sale, contract for the payment by the retail buyer of lawful delinquent charges as follows:

(1) No charges shall be made for delinquent payments less than ten days late.

(2) Five cents for each dollar for a delinquent payment that is more than ten days late may be charged, but in no event shall a delinquent charge for any one installment exceed three dollars.

A provision for the payment of interest on any installment not paid in full on or before its scheduled due date at a rate not to exceed one and one-half per cent interest per month is not a delinquent charge and is expressly authorized.

(C) No retail installment contract arising out of a consumer transaction and requiring the payment of the charges authorized by this section shall be executed unless the combined total of the cash price and all finance charges and service charges is required to be paid according to a schedule of substantially equal consecutive installments, except where the contract contains a provision allowing the buyer to refinance the contract under terms no less favorable than those of the original contract after making the refund credit required by section 1317.09 of the Revised Code. No seller shall, pursuant to any provision in a retail installment contract arising out of a consumer transaction, accelerate any payments on account of a default in the making of an installment payment that has not continued for at least thirty days. Division (C) of this section does not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the buyer.

Effective Date: 03-31-1980



Section 1317.061 - Retail seller or holder may contract for and receive alternative finance charges or interest.

As an alternative to the finance charges permitted in division (A) of section 1317.06 of the Revised Code or the interest permitted in division (B) of that section, and to the finance charges permitted in division (B) of section 1317.11 of the Revised Code, a retail seller or holder may contract for and receive finance charges or interest at any rate or rates agreed upon or consented to by the parties to the retail installment contract or revolving budget agreement, but not exceeding an annual percentage rate of twenty-five per cent.

Effective Date: 02-11-1982



Section 1317.062 - Retail seller or holder may contract for and receive alternative delinquent charges.

(A)

(1) As an alternative to the delinquent charges permitted in division (B) of section 1317.06 and division (B) of section 1317.11 of the Revised Code, a retail seller or holder may contract for and receive delinquent charges in any amount agreed upon or consented to by the parties to the retail installment contract or revolving budget agreement.

(2) Each retail installment contract and revolving budget agreement permitting delinquent charges in accordance with division (A)(1) of this section shall contain a statement that clearly and concisely informs the consumer of the amount of the delinquent charges and the conditions under which the delinquent charges will be charged.

(B) A retail seller or holder may contract with a retail buyer for and receive check collection charges for each check or other negotiable instrument that is issued as payment on the retail installment contract or revolving budget agreement and that is returned or dishonored for any reason.

(C) Any charges that are contracted for and received by a retail seller or holder as permitted by this section shall not be included in the computation of the annual percentage rate or rates of interest or finance charges for purposes of determining whether the maximum annual percentage rate or maximum rate or rates of interest or finance charges authorized under sections 1317.06, 1317.061, and 1317.11 of the Revised Code have been exceeded.

Effective Date: 09-27-1996



Section 1317.07 - Requirements of retail installment contract.

No retail installment contract authorized by section 1317.03 of the Revised Code that is executed in connection with any retail installment sale shall evidence any indebtedness in excess of the time balance fixed in the written instrument in compliance with section 1317.04 of the Revised Code, but it may evidence in addition any agreements of the parties for the payment of delinquent charges, as provided for in section 1317.06 of the Revised Code, taxes, and any lawful fee actually paid out, or to be paid out, by the retail seller to any public officer for filing, recording, or releasing any instrument securing the payment of the obligation owed on any retail installment contract. No retail seller, directly or indirectly, shall charge, contract for, or receive from any retail buyer, any further or other amount for examination, service, brokerage, commission, expense, fee, or other thing of value. A documentary service charge customarily and presently being paid on May 9, 1949, in a particular business and area may be charged if the charge does not exceed two hundred fifty dollars per sale.

No retail seller shall use multiple agreements with respect to a single item or related items purchased at the same time, with intent to obtain a higher charge than would otherwise be permitted by Chapter 1317. of the Revised Code or to avoid disclosure of an annual percentage rate, nor by use of such agreements make any charge greater than that which would be permitted by Chapter 1317. of the Revised Code had a single agreement been used.

Effective Date: 09-26-2003; 03-30-2006



Section 1317.071 - Limits on security interests.

No retail seller, in connection with a retail installment contract arising out of a consumer transaction, shall take any security interest other than as authorized by this section.

A seller may take a security interest in the property sold, and in goods upon which services are performed or in which goods sold are installed or to which they are annexed.

A seller may secure the debt arising from the sale by contracting for a security interest in other property if, as a result of a prior sale, the seller has an existing security interest in the other property, and he may contract for a security interest in the property sold in the subsequent sale as security for the previous debt. If debts arising from two or more sales are thus secured or are consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of security interests in the other property or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debt originally incurred with respect to each item is paid.

Payments received by the seller upon a revolving charge account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

Effective Date: 04-04-1973



Section 1317.08 - Unenforceable retail installment contracts.

(A)

(1) No retail installment contract that evidences an indebtedness greater than that allowed under sections 1317.06, 1317.061, 1317.062, and 1317.07 of the Revised Code, and no retail installment contract in connection with which any charge prohibited by sections 1317.01 to 1317.11 of the Revised Code has been contracted for or received, shall be enforceable with respect to that excess indebtedness or charge against any retail buyer or any other person who as surety, indorser, guarantor, or otherwise is liable on the obligation created by any retail buyer on any retail installment contract.

(2) No security interest created by any retail installment contract described in division (A)(1) of this section that is greater than that allowed under sections 1317.06, 1317.07, and 1317.071 of the Revised Code shall be enforceable with respect to that excess security interest against any retail buyer or any of the persons described in division (A)(1) of this section, in default under the terms of the retail installment contract.

(B) In order for a retail buyer, or any of the persons described in division (A)(1) of this section that is liable on the retail buyer's obligation, to avail the retail buyer or other person of this section, the retail buyer or other person must prove that the retail seller or the holder of the retail installment contract has been notified in writing of the overcharge and has failed within ten days of such notification to advise the retail buyer of a full credit, or the retail buyer or other person must prove that the overcharge has been willful. A correction of any overcharge within sixty days of the date of making of the retail installment contract is conclusive proof of lack of willfulness.

(C) This section applies to cases in which recovery is sought from the retail seller or holder of the retail installment contract.

(D) If charges greater in amount than those provided for in sections 1317.01 to 1317.11 of the Revised Code are contracted for or received by the retail seller or the retail seller's agent, assignee, or successor in interest, the retail buyer or the retail buyer's assignee or successor in interest may recover the total amount of finance charges paid to the retail seller or the retail seller's agent, assignee, or successor in interest, in excess of the interest rate that otherwise would apply under section 1343.01 of the Revised Code.

Effective Date: 02-19-2002



Section 1317.09 - Payment in full before maturity - refund credit.

Notwithstanding any retail installment contract to the contrary, any retail buyer may satisfy in full at any time before maturity the debt of any retail installment contract and in so satisfying such debt shall receive a refund credit thereon for such anticipation of payments. The amount of such refund shall represent at least as great a proportion of the total finance charge, less an acquisition cost of ten dollars, as the sum of the periodical time balances, after the date of prepayment, bears to the sum of all the periodical time balances under the schedule of payments in the original contract. When the amount of the credit for anticipation of payments is less than one dollar, no refund need be made.

Effective Date: 10-01-1953



Section 1317.10 - Prior agreement is not a waiver.

No agreement of any retail buyer made prior to or concurrent with the execution of any retail installment contract is a waiver of sections 1317.01 to 1317.11, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 1317.11 - Prior sales or contracts not affected - revolving budget agreements.

Sections 1317.01 to 1317.10 of the Revised Code do not apply to any sale or to any contract to sell made prior to August 10, 1949, which, if made after that date, would be a retail installment sale or contract and said sections do not affect pending litigation or revolving budget or revolving credit agreements, however described, under which finance charges are computed in relation to the buyer's unpaid balance from time to time, or sales made pursuant thereto, by a retail seller or sellers, provided they comply with the provisions of this section.

(A) Such agreements, in this section called revolving budget agreements, and sales made pursuant thereto, shall be governed solely by and shall comply with this section. A copy of any such agreement executed after January 1, 1960, shall be delivered to the retail buyer by the retail seller, or his successor in interest, in this section called "holder," within thirty days after its execution, but in no event later than the date on which the first payment is due thereunder. The copy shall state the maximum amount or rate of the finance charge and any delinquent charges permitted to be charged, collected, and received under a revolving budget agreement pursuant to the provisions of division (B) of this section.

The retail seller or holder under any revolving budget agreement shall supply the retail buyer thereunder with a statement as of the beginning or end of each period in which there is any unpaid balance thereunder, which may be a calendar month or other regular period not in excess of thirty-one days, agreed upon by the seller or holder and buyer. The statement shall recite the following:

(1) The unpaid balance under such agreement at the beginning and end of the period;

(2) Unless otherwise furnished by the retail seller or holder to the retail buyer by sales slip, memorandum, or otherwise, an identification of the goods purchased during the period, the cash purchase price, and the date of each purchase;

(3) The payments made by the retail buyer to the retail seller or holder and any other credits to the retail buyer during the period;

(4) The amount of the finance charge, if any;

(5) A legend to the effect that the retail buyer may at any time pay his unpaid balance without incurring further finance charges.

(B) The following provisions shall control the amount of the finance charge and delinquent charges that may be contracted for, charged, collected, and received with respect to any sale made pursuant to a revolving budget agreement. Finance charges not in excess of the amount excepted by section 1317.06 of the Revised Code from the application of sections 1317.01 to 1317.11 of the Revised Code, may continue to be contracted for, charged, collected, and received with respect to any other sale without regard to whether said sections are otherwise applicable thereto. A retail seller or holder under a revolving budget agreement may charge, collect, and receive a finance charge that shall not exceed the sum obtained by applying to the unpaid balance, including therein any arrearages of finance charges, at the beginning or end of each period, or upon the average daily balance during each period, a finance charge at a rate not exceeding one and one-half per cent per month.

If the finance charge so computed is less than one dollar for any such monthly period, the retail seller or holder may nevertheless charge, collect, and receive not in excess of one dollar for such month's charges.

No change in terms of a revolving budget agreement shall be made to permit a retail seller to charge, collect, or receive a finance charge computed by applying the finance charge rate to the average daily balance during each period rather than to the unpaid balance at the beginning or end of each period as provided in such agreement unless at least thirty days prior to the effective date of such change a written notice has been mailed or delivered to the buyer which describes such change in terms and states that a purchase or other charge on the account made by the buyer or other person authorized by him on or after the effective date stated in the notice shall constitute acceptance of such change in terms.

Every retail seller may, at the time of making any sale pursuant to a revolving budget agreement, contract for the payment by the retail buyer of lawful delinquent charges as follows:

(1) No charges shall be made for delinquent payments less than ten days late.

(2) Five cents for each dollar for a delinquent payment that is ten or more days late may be charged, but in no event shall a delinquent charge for any one installment exceed three dollars.

No pre-payment charges are permitted under a revolving budget agreement, but this shall not prevent a retail seller or holder from including in the unpaid balance finance charges theretofore incurred.

Effective Date: 07-07-1986



Section 1317.12 - Default - notice, curing.

Notwithstanding any agreement to the contrary in a retail installment contract made on or after the effective date of this section, if collateral for a consumer transaction is taken possession of by the secured party on default, the secured party shall, within five business days after taking possession, send to the debtor a notice setting forth specifically the circumstances constituting the default and the amount by itemization that the debtor is required to pay to cure the default. Any notice required by section 1309.611 or 1317.16 of the Revised Code may be included as part of the notice required by this section. A secured party who disposes of the collateral without sending notice required by this section may not recover the costs of retaking possession of the collateral and is not entitled to a deficiency judgment.

The debtor may cure the default within twenty days after the secured party retakes possession of the collateral, or within fifteen days after the secured party sends the notice required by this section, whichever is later, by delivering to the secured party the following:

(A) All installments due or past due at the time of such delivery;

(B) Any unpaid delinquency or deferred charges;

(C) The actual and reasonable expenses incurred by the secured party in retaking possession of the collateral provided that any portion of such expenses which exceeds twenty-five dollars need not be delivered to the secured party pursuant to this division, but shall be added to the time balance;

(D) A deposit by cash or bond in the amount of two installments, to secure the timely payment of future installments by the debtor. The secured party may apply such cash or the proceeds of such bond toward the satisfaction of the debt in the event of another default by the debtor.

During the period between the time a secured party retakes possession of the collateral and the expiration or exercise of the debtor's right to cure the default, the secured party shall make the collateral available for inspection by the debtor during reasonable hours.

If the debtor cures the default, the debtor may take possession of the collateral. The secured party shall assemble the collateral and make it available to the debtor at a time and place that is reasonably convenient to both parties. If the debtor requests the secured party to return the collateral to the place from which it was taken, the secured party may charge the debtor the actual and reasonable expenses incurred in returning the collateral to the place from which it was taken, which amount shall be added to the time balance.

A debtor's right to cure the default pursuant to this section may not be exercised more than once with respect to a single debt.

A secured party who reasonably believes that a debtor intends to conceal or remove the collateral from this state after curing the default may, within five days after retaking possession of the collateral, move in a court of competent jurisdiction that the secured party be allowed to retain possession of the collateral as security for the debt. If the court finds reasonable cause to believe that the debtor intends to conceal the collateral or remove it from this state, it shall order that the collateral remain in the possession of the secured party, notwithstanding the other provisions of this section. If the debtor cures the default, the secured party shall not dispose of the collateral unless the debtor again defaults, and the secured party shall make such collateral available to the debtor when the debt is paid in full.

Effective Date: 07-01-2001



Section 1317.13 - Time balance.

As used in this section, "motor vehicle" and "mobile home" have the same meanings as in section 4501.01 of the Revised Code, and "manufactured home" has the same meaning as in section 3781.06 of the Revised Code.

Notwithstanding the provisions of section 1309.609 of the Revised Code or any agreement by the parties to a consumer transaction to the contrary, a secured party whose security interest is taken pursuant to section 1317.071 of the Revised Code shall not be entitled to take possession of the collateral, except for collateral that is a motor vehicle, a manufactured home, or a mobile home, upon default by the debtor if the time balance at the time of the default is less than twenty-five per cent of the sum of the time balance on the day such retail installment contract was executed and the down payment recited in such contract.

Effective Date: 07-01-2001



Section 1317.14 - Waiver of defenses provision in contract is void.

Any provision in a retail installment contract or in any other agreement that is executed on or after August 1, 1980, by which a buyer in connection with a consumer transaction agrees not to assert any defenses against a seller, or the seller's assignee or transferee, is void, and the courts have no jurisdiction to enforce any such provision.

Effective Date: 08-01-1980



Section 1317.16 - Disposition of collateral.

(A) A secured party whose security interest is taken pursuant to section 1317.071 of the Revised Code may, after default, dispose of any or all of the collateral only as authorized by this section.

(B) Disposition of the collateral shall be by public sale only. Such sale may be as a unit or in parcels and the method, manner, time, place, and terms thereof shall be commercially reasonable. At least ten days prior to sale the secured party shall send notification of the time and place of such sale and of the minimum price for which such collateral will be sold, together with a statement that the debtor may be held liable for any deficiency resulting from such sale, by certified mail, return receipt requested, to the debtor at the debtor's last address known to the secured party, and to any persons known by the secured party to have an interest in the collateral. In addition, the secured party shall cause to be published, at least ten days prior to the sale, a notice of such sale listing the items to be sold, in a newspaper of general circulation in the county where the sale is to be held.

(C) Except as modified by this section, sections 1309.610, 1309.611, 1309.615, 1309.617, and 1309.624 of the Revised Code govern disposition of collateral by the secured party.

Effective Date: 07-01-2001



Section 1317.21 - Breach of layaway arrangement by buyer.

(A) Notwithstanding division (B) of section 1302.92 of the Revised Code and excluding layaway arrangements made pursuant to section 1317.22 of the Revised Code, when a seller justifiably withholds the delivery of specific goods because of the buyer's breach of a layaway arrangement, then both of the following apply:

(1) The amount of the liquidated damages to which the seller is entitled shall not exceed the lesser of twenty-five dollars or ten per cent of the value of specific goods subject to the layaway arrangement.

(2) The buyer is entitled to a refund of the balance of deposits and payments that he previously made pursuant to the layaway arrangement, determined after deducting the liquidated damages described in division (A)(1) of this section.

(B)

(1) If a buyer fails to comply with the layaway arrangement, then, except as provided in division (C) and except for a buyer cancellation under division (F) of this section, the seller shall send a notice to the buyer in accordance with division (B)(2) of this section that contains all of the following information:

(a) The fact that the buyer has failed to comply with the layaway arrangement;

(b) A statement indicating whether the buyer has failed to comply with the layaway arrangement because he failed to pay the full layaway price when it was due, or because he failed to make one or more deposits or other payments when they were required to be made pursuant to the layaway arrangement, and a statement of the total amount presently owed by the buyer in order to remedy the breach and reinstate the layaway arrangement;

(c) Unless, within ten days from the date of the giving of the notice in accordance with division (B)(2) of this section, the buyer complies with the layaway arrangement that he has breached by paying the total amount presently owed to remedy the breach and reinstate the layaway arrangement, the seller may return the specific goods subject to the layaway arrangement to the retail inventory of the seller and offer the same for sale to other buyers.

(2) A seller shall give the notice required by division (B)(1) of this section to a buyer as follows:

(a) In a writing that is sent by certified mail, return receipt requested, or by regular mail evidenced by a properly completed and stamped certificate of mailing by regular mail, to the buyer's address as set forth by the buyer in the layaway arrangement or subsequent written notification of address change if applicable, or otherwise to the buyer's last known mailing address;

(b) At least ten days prior to the date that the seller intends to return the specific goods subject to the layaway arrangement to the retail inventory of the seller and offer the same for sale to other buyers.

(C) If the layaway price of the specific goods subject to the layaway arrangement is one hundred dollars or less, the seller need not send the notice required under this section if the seller furnished a written copy of the layaway arrangement to the buyer at the time the initial deposit or payment was paid and the copy indicated that the seller may retain liquidated damages in accordance with division (A) of this section in the event that the buyer breaches the layaway arrangement.

(D) Notwithstanding division (A) of this section, if the buyer breaches the layaway arrangement and if the seller is required to give the notice described in division (B)(1) of this section but fails to do so in accordance with division (B)(2) of this section, then both of the following apply:

(1) The seller forfeits his right to liquidated damages under division (A) of this section in connection with the buyer's breach of the layaway arrangement;

(2) The buyer is entitled to a refund of the entire amount of the deposits or payments that he previously made pursuant to the layaway arrangement.

(E) If a seller who is required to give the notice described in division (B)(1) of this section gives it in accordance with division (B)(2) of this section, and if the buyer fails, within ten days from the date of the giving of the notice in accordance with that division, to comply with the layaway arrangement that he has breached by paying the total amount presently owed in order to remedy the breach and reinstate the layaway arrangement, then both of the following apply:

(1) The seller may return any specific goods subject to the layaway arrangement to the retail inventory of the seller and offer it for sale to other persons.

(2) The right of the seller to liquidated damages under division (A) of this section in connection with the buyer's breach of the layaway arrangement is not impaired and the buyer is entitled only to a refund of the balance of the deposits and payments that he previously made pursuant to the layaway arrangement as determined in accordance with that division.

(F) The buyer may cancel the contract by giving written notice of cancellation to the seller at any time. Upon receipt of the notice, the seller shall consider the layaway arrangement terminated and shall provide a refund to the buyer pursuant to this section and section 1317.23 of the Revised Code.

Effective Date: 05-01-1992



Section 1317.22 - Contract for sales over $500 or special order merchandise require a writing.

(A) If a contract for sale at retail is a layaway arrangement involving the sale of merchandise or specific goods at a price above five hundred dollars, the layaway arrangement shall be evidenced by a written contract between the buyer and the seller and shall not be subject to division (A)(1) of section 1317.21 of the Revised Code. The seller shall provide a copy of the written contract to the buyer at the time the buyer pays the initial deposit, down payment, or part payment to the seller for the merchandise or specific goods which are the subject of the layaway arrangement. The written contract shall include all of the following:

(1) A description of the merchandise or specific goods which are the subject of the layaway arrangement including, when available, the model, model year, manufacturer, and color;

(2) The layaway price of the merchandise or specific goods;

(3) If applicable, the amount the seller agrees to apply toward payment of the layaway price for items the seller agrees to take from the buyer in exchange for the merchandise or specific goods which are the subject of the layaway arrangement;

(4) A schedule stating when deposits, down payments, or part payments are due to the seller in order for the buyer to be considered in compliance with the layaway arrangement;

(5) Except as limited by divisions (A)(6) and (8) of this section, the conditions under which any deposits, down payments, or part payments are refundable;

(6) A guarantee that if the buyer breaches the layaway arrangement, he is entitled to purchase other merchandise or specific goods from the seller equal in price to the total amount the buyer paid to the seller as of the date of the breach in deposits, down payments, or part payments for the merchandise or specific goods which are the subject of the breached layaway arrangement and that if no merchandise or specific goods are available which the buyer desires to purchase, the seller shall refund to the buyer the amount paid by the buyer in deposits, down payments, and part payments for the merchandise or specific goods according to the terms of the contract, provided that the contract shall not contain any term which permits the seller to retain more than fifty per cent of the total amount of deposits, down payments, or part payments made by the buyer;

(7) Any reasonable charges the seller may add to the layaway price, such as delivery or storage charges, and the conditions under which the charges are assessed to the buyer;

(8) A provision that if the buyer cancels the contract by giving written notice of cancellation to the seller within five days after entering into the layaway arrangement, the seller shall refund the total amount paid by the buyer in deposits, down payments, and part payments for the merchandise or specific goods which are the subject of the layaway arrangement;

(9) A provision that the buyer may cancel the contract by giving written notice of cancellation to the seller at any time. Upon receipt of this notice, the seller shall consider the layaway arrangement terminated and shall provide a refund to the buyer in accordance with the contract, this section, and section 1317.23 of the Revised Code.

(B) If a contract for sale at retail is a layaway arrangement required to be evidenced by a written contract under division (A) of this section and if that layaway arrangement is not evidenced by a written contract that complies with this section, the layaway arrangement is governed by section 1317.21 of the Revised Code.

Effective Date: 11-06-1992



Section 1317.23 - Payment of refunds.

Refunds provided to a buyer under sections 1317.21 and 1317.22 of the Revised Code shall be made by the seller within thirty days of the completion of the applicable notice requirement by delivering cash, a check, or a money order to the buyer. The seller may determine the method of payment and the buyer may determine the manner of delivering the refund. If the seller delivers a cash refund to the buyer in a face-to-face transaction, the seller may require the buyer to sign a receipt for the refund. The receipt shall indicate the date and amount of the refund and shall identify with reasonable specificity the merchandise or specific good which was the subject of the layaway arrangement.

Effective Date: 05-01-1992



Section 1317.24 - Failure to comply is unfair or deceptive act or practice.

A seller's failure to comply with sections 1317.21 to 1317.23 of the Revised Code is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code.

Effective Date: 05-01-1992



Section 1317.99 - Penalty.

(A) Whoever willfully violates sections 1317.01 to 1317.11, inclusive, of the Revised Code, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

Effective Date: 01-10-1961






Chapter 1318 - AUCTIONS

Section 1318.01 - Auction definitions.

As used in sections 1318.01 to 1318.08, inclusive, of the Revised Code:

(A) "New merchandise" means all goods, wares, and merchandise not previously sold at retail.

(B) "New merchandise public-auction sale" means the offering for sale or selling of new merchandise to the highest bidder or offering for sale or selling of new merchandise at a price and then offering the same at successive lower prices until a buyer is secured.

(C) "Taxpayer" means a person, firm, or corporation who is required to file and has filed a personal property tax return, listing tangible personal property used in business and has been assessed and has paid tangible personal property tax thereon in the county wherein new merchandise is offered for sale or sold.

Effective Date: 11-09-1959



Section 1318.02 - Application for license to conduct new merchandise public-auction sale.

Any person, firm, or corporation which desires to conduct a new merchandise public-auction sale shall file with the county auditor of the county in which such sale is proposed to be held an application for a license to conduct such sale. The application shall be verified by the applicant and shall be filed not less than ten days prior to the date such sale is to be held and shall include the following:

(A) The name and address of the person, firm, or corporation making the application, and in the case of a firm the names and addresses of all members of such firm, and in the case of a corporation the date and place of incorporation, and names and addresses of its officers, and also, if a foreign corporation the date of qualification to do business in this state.

(B) The name and address of the auctioneer who will conduct such sale.

(C) A complete inventory and description of new merchandise to be sold and the total value thereof.

(D) The exact place and date of the proposed sale.

Prior to filing with the county auditor the application to conduct a new merchandise public-auction sale, the applicant shall send to the state department of taxation by registered mail a notice of intent to conduct such sale, including the time and place thereof. A copy of such notice shall be attached to the application to the county auditor.

Effective Date: 10-11-1955



Section 1318.03 - Penal bond to be given to state.

An applicant for a license to conduct a new merchandise public-auction sale shall give a penal bond to the state with sufficient surety, approved by and filed with the auditor of the county in which such sale is proposed to be held, in the sum of the value of the new merchandise described in the application required by section 1318.02 of the Revised Code, for the satisfaction of all judgments, tax assessments, or fines against the applicant arising out of or by reason of such sale and for which an action or prosecution is commenced within one year after such sale, or in the case of taxes, the assessment of which is within one year after such sale.

In such bond the applicant and surety shall appoint the county auditor as their agent for the service of process in any civil suit or proceeding instituted against the applicant or surety and arising out of or by reason of such sale. Such process shall be served by the officer to whom the service is directed upon the auditor by leaving at his office a true and attested copy thereof, and by sending to the defendant by registered mail and addressed to the defendant at his last known address a duplicate copy with an endorsement thereon of the service upon the auditor.

Effective Date: 10-11-1955



Section 1318.04 - Daily license fee.

The fee for a license to conduct a new merchandise public-auction sale shall be $10.00 per day for each day the sale is proposed to be conducted. Such fee is payable to the county treasurer of the county in which the sale is proposed to be held and the treasurer shall issue a receipt therefor. The fee shall be deposited in the county treasury to the credit of the general fund of such county.

Effective Date: 10-11-1955



Section 1318.05 - County auditor to issue license.

Upon compliance with sections 1318.02 to 1318.04, inclusive, of the Revised Code, and upon presentation of the receipt provided for in section 1318.04 of the Revised Code, the auditor of the county in which a new merchandise public-auction sale is proposed to be held shall issue to an applicant therefor a license for such sale. Such license shall not be transferable, shall not be issued for more than one person, firm, or corporation, and shall not be necessary for a sale in a municipal corporation that has adopted regulations under section 715.24 of the Revised Code, unless such regulations have not been complied with. Such license shall state the name of the licensee and the precise place and day the sale is to be held. The auditor shall keep a record of such licenses in a book provided for that purpose which shall at all times be open to public inspection.

Effective Date: 10-11-1955



Section 1318.06 - Filing of inventory of merchandise sold.

Not later than ten days after the last day of the new merchandise public-auction sale licensed under section 1318.05 of the Revised Code, the licensee shall file in duplicate with the auditor of the county in which such sale was held an inventory, verified by such licensee, of all new merchandise sold at such sale and the price received therefor. The auditor shall forthwith forward a copy of such inventory and report to the state department of taxation.

Effective Date: 10-11-1955



Section 1318.07 - Prohibiting sale without license.

No person, firm, or corporation shall sell, dispose of, or offer for sale at a new merchandise public-auction sale any new merchandise unless such person, firm, or corporation and the owner of such new merchandise offered for sale or sold shall have been licensed under sections 1318.05 and 5739.17 of the Revised Code and shall have complied with the requirements of sections 1318.02 to 1318.05, inclusive, of the Revised Code.

Effective Date: 11-09-1959



Section 1318.08 - Exempted items.

Sections 1318.01 to 1318.07, inclusive, of the Revised Code, shall not extend to:

(A) Livestock, produce, used farm machinery, other used items commonly sold at farm sales, and other used merchandise.

(B) A sale ordered by a court or directed by law.

(C) A taxpayer who has filed a personal property tax return and has been assessed in the county in which the new merchandise is offered for sale by the taxpayer at his place of business. Such taxpayer shall file with the county auditor annually at least ten days prior to the first sale claimed to be exempt under the provisions of this paragraph an affidavit stating that such taxpayer or the consignor of such merchandise has filed a personal property tax return and has been assessed in the county in which the new merchandise auction sale is to be held. Such affidavit shall further contain the full name of the taxpayer, address of his place of business in the county, and the date on which the first sale is to be held. A taxpayer who files such affidavit shall be the taxpayer within the meaning of sections 5711.01 to 5711.36 of the Revised Code with respect to all new merchandise which he sells on commission or otherwise.

Effective Date: 02-21-1967



Section 1318.99 - Penalty.

Whoever violates sections 1318.06 or 1318.07 of the Revised Code, shall be fined not less than two hundred dollars nor more than one thousand dollars or imprisoned not less than thirty nor more than one hundred eighty days, or both.

Effective Date: 11-09-1959






Chapter 1319 - MISCELLANEOUS CREDIT TRANSACTIONS

Section 1319.01 - Liability for unauthorized use of credit card.

A cardholder who receives a credit card from an issuer, which such cardholder has not requested nor used, shall not be liable for any use made of such credit card which has not been authorized by such cardholder, unless such credit card is in replacement or renewal of a credit card previously requested or used by the cardholder.

Effective Date: 11-18-1969



Section 1319.02 - Enforcing commitment to pay attorneys' fees in commercial contract of indebtedness.

(A) As used in this section:

(1) "Contract of indebtedness" means a note, bond, mortgage, conditional sale contract, retail installment contract, lease, security agreement, or other written evidence of indebtedness, other than indebtedness incurred for purposes that are primarily personal, family, or household.

(2) "Commitment to pay attorneys' fees" means an obligation to pay attorneys' fees that arises in connection with the enforcement of a contract of indebtedness.

(3) "Maturity of the debt" includes maturity upon default or otherwise.

(B) If a contract of indebtedness includes a commitment to pay attorneys' fees, and if the contract is enforced through judicial proceedings or otherwise after maturity of the debt, a person that has the right to recover attorneys' fees under the commitment, at the option of that person, may recover attorneys' fees in accordance with the commitment, to the extent that the commitment is enforceable under divisions (C) and (D) of this section.

(C) A commitment to pay attorneys' fees is enforceable under this section only if the total amount owed on the contract of indebtedness at the time the contract was entered into exceeds one hundred thousand dollars.

(D) A commitment to pay attorneys' fees is enforceable only to the extent that it obligates payment of a reasonable amount. In determining the amount of attorneys' fees that is reasonable, all relevant factors shall be considered, including but not limited to, the nature of the services rendered, the time expended in rendering the services, the amount of money and the value of the property affected, and the professional skill and expertise of the attorney or attorneys rendering the services. Unless a court has been requested to make a determination of the amount of attorneys' fees that is reasonable and finds to the contrary by a preponderance of the evidence, the following are deemed reasonable amounts:

(1) If the commitment to pay attorneys' fees is based upon a specific percentage of the total principal, interest, and other charges owed on the contract of indebtedness, the percentage of the total so owed as specified in the contract of indebtedness;

(2) If the commitment to pay attorneys' fees is not based upon a specific percentage of the total principal, interest, and other charges owed on the contract of indebtedness, an amount equal to the attorneys' fees customarily charged by the attorney or attorneys rendering the services.

Renumbered from § 1301.21 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1319.02 to 1319.05 - [Repealed].

Effective Date: 07-01-1962



Section 1319.06 - Husband and wife must join in chattel mortgage on household property.

No husband or wife shall create any lien by chattel mortgage or otherwise upon any personal household property owned by either or both of them, without the joint consent of both husband and wife. No such mortgage is valid unless executed by both husband and wife.

This section does not apply to any mortgage or lien for the purchase price of such property.

Effective Date: 10-01-1953



Section 1319.07 - Definitions for RC sections to 1319.09.

As used in sections 1319.07 to 1319.09 of the Revised Code:

(A) "Nonrecourse carveout" means a specific exemption, if any, to the nonrecourse provisions set forth in the loan documents for a nonrecourse loan that has the effect of creating, if specified events occur, personal liability of the borrower or guarantor or other surety of the loan for all or some amounts owed to the lender.

(B) "Nonrecourse loan" means a commercial loan secured by a mortgage on real property located in this state and evidenced by loan documents that meet any of the following:

(1) Provide that the lender will not enforce the liability or obligation of the borrower by an action or proceeding in which a money judgment is sought against the borrower;

(2) Provide that any judgment in any action or proceeding on the loan is enforceable against the borrower only to the extent of the borrower's interest in the mortgaged property and other collateral security given for the loan;

(3) Provide that the lender will not seek a deficiency judgment against the borrower;

(4) Provide that there is no recourse against the borrower personally for the loan;

(5) Include any combination of divisions (B)(1) to (4) of this section or any other provisions to the effect that the loan is without personal liability to the borrower beyond the borrower's interest in the mortgaged property and other collateral security given for the loan.

(C) "Nonrecourse provisions" means one or more of the provisions described in divisions (B)(1) to (5) of this section, whether or not the loan is subject to a nonrecourse carveout or carveouts.

(D) "Postclosing solvency covenant" means any provision of the loan documents for a nonrecourse loan, whether expressed as a covenant, representation, warranty, or default, that relates solely to the solvency of the borrower, including, without limitation, a provision requiring that the borrower maintain adequate capital or have the ability to pay the borrower's debts, with respect to any period of time after the date the loan is initially funded. "Postclosing solvency covenant" does not include a covenant not to file a voluntary bankruptcy or other voluntary insolvency proceeding or not to collude in an involuntary proceeding.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 1319.08 - Use of postclosing solvency covenant.

(A) A postclosing solvency covenant shall not be used, directly or indirectly, as a nonrecourse carveout or as the basis for any claim or action against a borrower or any guarantor or other surety on a nonrecourse loan.

(B) A provision in the documents for a nonrecourse loan that does not comply with division (A) of this section is invalid and unenforceable.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 1319.09 - Loans without nonrecourse loan provisions.

Section 1319.08 of the Revised Code does not prohibit a loan that is secured by a mortgage on real property located in this state from being fully recourse to the borrower or guarantor, including, but not limited to, as a result of a postclosing solvency covenant, if the loan documents for that loan do not contain nonrecourse loan provisions.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 1319.10 - [Repealed].

Effective Date: 07-01-1962



Section 1319.11 - Joining or separating claims of creditors.

(A) Two or more creditors of a debtor or co-debtors may join their respective claims together for the purpose of commencing litigation against the debtor or co-debtors.

(B) If a debtor or co-debtor raises a good faith dispute concerning any accounts, bills, or other evidences of indebtedness that have been joined together for litigation pursuant to this section, the court shall separate the disputed account, bill, or other evidence of indebtedness from the action and hear the disputed account, bill, or other evidence of indebtedness on its own merits in a separate action. The court shall charge the filing fee of the separate action to the losing party.

Effective Date: 09-17-1996



Section 1319.12 - Taking assignment of debts.

(A)

(1) As used in this section, "collection agency" means any person who, for compensation, contingent or otherwise, or for other valuable consideration, offers services to collect an alleged debt asserted to be owed to another.

(2) "Collection agency" does not mean a person whose collection activities are confined to and directly related to the operation of another business, including, but not limited to, the following:

(a) Any bank, including the trust department of a bank, trust company, savings and loan association, savings bank, credit union, or fiduciary as defined in section 5815.04 of the Revised Code, except those that own or operate a collection agency;

(b) Any real estate broker or real estate salesperson, as defined in section 4735.01 of the Revised Code;

(c) Any retail seller collecting its own accounts;

(d) Any insurance company authorized to do business in this state under Title XXXIX of the Revised Code or a health insuring corporation authorized to operate in this state under Chapter 1751. of the Revised Code;

(e) Any public officer or judicial officer acting under order of a court;

(f) Any licensee as defined either in section 1321.01 or 1321.71 of the Revised Code, or any registrant as defined in section 1321.51 of the Revised Code;

(g) Any public utility;

(h) Any person registered to sell interment rights under section 4767.031 of the Revised Code.

(B) A collection agency with a place of business in this state may take assignment of another person's accounts, bills, or other evidences of indebtedness in its own name for the purpose of billing, collecting, or filing suit in its own name as the real party in interest.

(C) No collection agency shall commence litigation for the collection of an assigned account, bill, or other evidence of indebtedness unless it has taken the assignment in accordance with all of the following requirements:

(1) The assignment was voluntary, properly executed, and acknowledged by the person transferring title to the collection agency.

(2) The collection agency did not require the assignment as a condition to listing the account, bill, or other evidence of indebtedness with the collection agency for collection.

(3) The assignment was manifested by a written agreement separate from and in addition to any document intended for the purpose of listing the account, bill, or other evidence of indebtedness with the collection agency. The written agreement shall state the effective date of the assignment and the consideration paid or given, if any, for the assignment and shall expressly authorize the collection agency to refer the assigned account, bill, or other evidence of indebtedness to an attorney admitted to the practice of law in this state for the commencement of litigation. The written agreement also shall disclose that the collection agency may consolidate, for purposes of filing an action, the assigned account, bill, or other evidence of indebtedness with those of other creditors against an individual debtor or co-debtors.

(4) Upon the effective date of the assignment to the collection agency, the creditor's account maintained by the collection agency in connection with the assigned account, bill, or other evidence of indebtedness was canceled.

(D) A collection agency shall commence litigation for the collection of an assigned account, bill, or other evidence of indebtedness in a court of competent jurisdiction located in the county in which the debtor resides, or in the case of co-debtors, a county in which at least one of the co-debtors resides.

(E) No collection agency shall commence any litigation authorized by this section unless the agency appears by an attorney admitted to the practice of law in this state.

(F) This section does not affect the powers and duties of any person described in division (A)(2) of this section.

(G) Nothing in this section relieves a collection agency from complying with the "Fair Debt Collection Practices Act," 91 Stat. 874 (1977), 15 U.S.C. 1692, as amended, or deprives any debtor of the right to assert defenses as provided in section 1317.031 of the Revised Code and 16 C.F.R. 433, as amended.

(H) For purposes of filing an action, a collection agency that has taken an assignment or assignments pursuant to this section may consolidate the assigned accounts, bills, or other evidences of indebtedness of one or more creditors against an individual debtor or co-debtors. Each separate assigned account, bill, or evidence of indebtedness must be separately identified and pled in any consolidated action authorized by this section. If a debtor or co-debtor raises a good faith dispute concerning any account, bill, or other evidence of indebtedness, the court shall separate each disputed account, bill, or other evidence of indebtedness from the action and hear the disputed account, bill, or other evidence of indebtedness on its own merits in a separate action. The court shall charge the filing fee of the separate action to the losing party.

Effective Date: 10-20-1999; 01-01-2007



Section 1319.13 to 1319.15 - [Repealed].

Effective Date: 07-01-1962



Section 1319.16 - Check collection charges.

(A) If a collection agency has been designated to collect on a check, negotiable order of withdrawal, share draft, or other negotiable instrument that has been returned or dishonored for any reason, the collection agency may charge and receive check collection charges of not more than thirty dollars or ten per cent of the face amount of the instrument, whichever is greater, and may charge and receive any charge imposed by a financial institution upon the holder of the check, negotiable order of withdrawal, share draft, or other negotiable instrument that has been returned or dishonored for any reason.

(B) A collection agency that imposes a check collection charge pursuant to division (A) of this section shall send written notice by regular mail to the debtor at the debtor's last known address or at the address shown on the check or other instrument. The notice shall provide the amount of the check collection charge that has been imposed, and shall state that the debtor is responsible for paying the check collection charge as well as the value of the check or other instrument.

Effective Date: 08-28-2002



Section 1319.17 to 1319.19, 1319.99 - [Repealed].

Effective Date: 07-01-1962






Chapter 1321 - SMALL LOANS

Section 1321.01 - Small loan definitions.

(A) As used in sections 1321.01 to 1321.19 of the Revised Code:

(1) "Person" includes individuals, partnerships, associations, trusts, corporations, and all other legal entities.

(2) "License" means a license issued under sections 1321.01 to 1321.19 of the Revised Code to make loans at a single place of business.

(3) "Licensee" means a person to whom one or more licenses have been issued.

(4) "Principal amount" means the amount of cash paid to, or paid or payable for the account of, the borrower.

(5) "Interest" means all charges payable directly or indirectly by a borrower to a licensee as a condition to a loan or an application for a loan, however denominated, but does not include default charges, deferment charges, insurance charges or premiums, court costs, loan origination charges, check collection charges, credit line charges, credit report charges, or other fees and charges specifically authorized by law.

(6) "Interest-bearing loan" means a loan in which the debt is expressed as the principal amount and interest is computed, charged, and collected on unpaid principal balances outstanding from time to time.

(7) "Precomputed loan" means a loan in which the debt is a sum comprising the principal amount and the amount of interest computed in advance on the assumption that all scheduled payments will be made when due.

(8) "Actuarial method" means the method of allocating payments made on a loan between the principal amount and interest whereby a payment is applied first to the accumulated interest and the remainder to the unpaid principal amount.

(9) "Applicable charge" means the amount of interest attributable to each monthly installment period of the loan contract. The applicable charge is computed as if each installment period were one month and any charge for extending the first installment period beyond one month is ignored. In the case of loans originally scheduled to be repaid in sixty-one months or less, the applicable charge for any installment period is that proportion of the total interest contracted for, as the balance scheduled to be outstanding during that period bears to the sum of all of the periodic balances, all determined according to the payment schedule originally contracted for. In all other cases, the applicable charge for any installment period is that which would have been made for such period had the loan been made on an interest-bearing basis at the single rate provided in division (A) of section 1321.13 of the Revised Code, based upon the assumption that all payments were made according to schedule.

(10) "Annual percentage rate" means the ratio of the interest on a loan to the unpaid principal balances on the loan for any period of time, expressed on an annual basis.

(11) "Refinancing" means a loan the proceeds of which are used in whole or in part to pay the unpaid balance of a prior loan made by the same licensee to the same borrower under sections 1321.01 to 1321.19 of the Revised Code.

(12) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

(B) The division of financial institutions is responsible for the administration of sections 1321.01 to 1321.19 of the Revised Code. Neither the superintendent of the division, nor any deputy, assistant, clerk, examiner, or other person employed by the division to assist in the administration of such sections shall be interested, directly or indirectly, in the business licensed under the sections and any person so interested or who becomes so interested shall not be eligible to hold or retain any such position.

Effective Date: 09-26-1996



Section 1321.02 - Exceptions to license requirement.

No person shall engage in the business of lending money, credit, or choses in action in amounts of five thousand dollars or less, or exact, contract for, or receive, directly or indirectly, on or in connection with any such loan, any interest and charges that in the aggregate are greater than the interest and charges that the lender would be permitted to charge for a loan of money if the lender were not a licensee, without first having obtained a license from the division of financial institutions under sections 1321.01 to 1321.19 of the Revised Code.

Sections 1321.01 to 1321.19 of the Revised Code do not apply to any person doing business under and as permitted by any law of this state, another state, or the United States relating to banks, savings banks, savings societies, trust companies, credit unions, savings and loan associations substantially all the business of which is confined to loans on real estate mortgages and evidences of their own indebtedness; to registrants conducting business pursuant to sections 1321.51 to 1321.60 of the Revised Code; to licensees conducting business pursuant to sections 1321.71 to 1321.83 of the Revised Code; to licensees doing business pursuant to sections 1321.35 to 1321.48 of the Revised Code; or to any entity who is licensed pursuant to Title XXXIX of the Revised Code, who makes advances or loans to any person who is licensed to sell insurance pursuant to that Title, and who is authorized in writing by that entity to sell insurance. No person engaged in the business of selling tangible goods or services related thereto may receive or retain a license under sections 1321.01 to 1321.19 of the Revised Code for such place of business.

The first paragraph of this section applies to any person, who by any device, subterfuge, or pretense, charges, contracts for, or receives greater interest, consideration, or charges than that authorized by this section for any such loan or use of money or for any such loan, use, or sale of credit, or who for a fee or any manner of compensation arranges or offers to find or arrange for another person to make any such loan, use, or sale of credit. This section does not preclude the acquiring, directly or indirectly, by purchase or discount, of a bona fide obligation for goods or services when such obligation is payable directly to the person who provided the goods or services.

Any contract of loan in the making or collection of which an act is done by the lender that violates this section is void and the lender has no right to collect, receive, or retain any principal, interest, or charges.

Effective Date: 09-26-1996; 03-30-2006; 2008 HB545 09-01-2008



Section 1321.03 - Application for license - fee.

Application for a license shall be in writing, under oath, and in the form prescribed by the division of financial institutions, and shall contain the name and address of the applicant, and, if the applicant is a partnership or association, of every member thereof, and, if a corporation, of each officer and director thereof; also the approximate location where the business is to be conducted and such further relevant information as the division requires. At the time of making such application, the applicant shall pay to the division a license fee as determined by the superintendent of financial institutions pursuant to section 1321.20 of the Revised Code and a nonrefundable investigation fee of two hundred dollars. No license fee or any portion thereof shall be refunded after a license has been issued.

Effective Date: 09-26-1996



Section 1321.04 - Investigation by division - notice of filing of application - notice to licensees - license issued - denial of application.

Upon the filing of an application under section 1321.03 of the Revised Code and payment of fees pursuant to section 1321.20 of the Revised Code, the division of financial institutions shall investigate the facts concerning the applicant and the requirements provided for in divisions (A) and (B) of this section.

The division shall approve the application and issue and deliver a license to the applicant if the division finds both of the following:

(A) That the financial responsibility, experience, reputation, and general fitness of the applicant and of the members thereof, if the applicant is a partnership or an association, and of the officers and directors thereof, if the applicant is a corporation, are such as to warrant the belief that the business will be operated lawfully, honestly, and fairly under sections 1321.01 to 1321.19 of the Revised Code and within the purposes of those sections, that the applicant has fully complied with those sections, and that the applicant is qualified to act as a licensed lender;

(B) That the applicant has available for the operation of such business cash or moneys deposited in a readily accessible fund or account of not less than twenty-five thousand dollars.

If the division does not so find, it shall enter an order denying such application and forthwith notify the applicant of the denial, the grounds for the denial, and the applicant's reasonable opportunity to be heard on the action in accordance with Chapter 119. of the Revised Code. In the event of denial, the division shall return the license fee but shall retain the investigation fee.

Effective Date: 09-26-1996



Section 1321.05 - Contents of license - annual fee and assessment - current assets.

Each license shall state the address at which the business is to be conducted and shall state fully the name of the licensee. Each license shall be kept conspicuously posted in the place of business of the licensee and is not transferable or assignable.

Each license shall remain in effect until surrendered, revoked, or suspended under section 1321.08 or 3123.47 of the Revised Code. Every licensee shall each year pay to the division of financial institutions a license fee and an assessment as determined by the superintendent pursuant to section 1321.20 of the Revised Code. Payment of such renewal fee shall be according to the provisions of this section and the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code. No other or further license fee or assessment shall be required from any such licensee by the state or any political subdivision in the state.

Every licensee shall maintain for each license current assets of at least ten thousand dollars, either in use or readily available for use in the conduct of the business.

Effective Date: 03-22-2001



Section 1321.06 - Additional licenses - change of place of business.

Not more than one place of business shall be maintained under the same license issued under sections 1321.01 to 1321.05 of the Revised Code, but the division of financial institutions may issue additional licenses to the same licensee upon compliance with such sections.

No change in the place of business of a licensee to a location outside the original municipal corporation shall be permitted under the same license. When a licensee wishes to change the licensee's place of business within the same municipal corporation, the licensee shall give written notice thereof in advance to the division which shall provide a license for the new address, without cost.

Sections 1321.01 to 1321.19 of the Revised Code do not limit the loans of any licensee to residents of the community in which the licensed place of business is situated.

Effective Date: 09-26-1996



Section 1321.07 - Annual examination of licensee - fees and mileage of sheriff and witnesses - subpoena.

At least once each year the division of financial institutions shall make an examination of the business, loans, books, papers, and records of each licensee so far as they pertain to the licensed business, and it may make such an examination more frequently if it is necessary for the proper administration of sections 1321.01 to 1321.19 of the Revised Code.

For the purpose of discovering violations, the division may at any time investigate the business and examine the books, accounts, papers, and records used therein, of:

(A) Licensees;

(B) Other persons engaged in the business described in section 1321.02 of the Revised Code or participating in such business as principal, agent, broker, or otherwise;

(C) Any person whom the division has reasonable cause to believe has violated, is violating, or is about to violate sections 1321.01 to 1321.19 of the Revised Code, whether or not the person claims to act under such sections. For the purpose of this section, any person who advertises, solicits, or holds self out as willing to make, find, or arrange for another person to make loan transactions in the amount or of the value of five thousand dollars or less, is presumed to be engaged in the business described in the first paragraph of section 1321.02 of the Revised Code.

For the purpose of this section, the division shall have and be given free access to the offices and places of business, files, safes, and vaults of all such persons, and may require the attendance of, and examine under oath, any person relative to such loans or such business or to the subject matter of any examination, investigation, or hearing. The division may require the attendance of such witnesses and the production of such books, records, and papers, as may be required either by the division or by any party to a hearing before the division, and for that purpose may issue a subpoena for any witness or a subpoena duces tecum, to compel the production of any books, records, or papers, directed to the sheriff of the county where such witness resides or is found, which shall be served and returned in the same manner as a subpoena in criminal cases is served and returned.

The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Fees and mileage shall be paid from the funds of the division. No witness subpoenaed at the instance of parties other than the division is entitled to compensation from the state for attendance or travel unless the division certifies that the witness' testimony was material to the subject matter of the hearing.

If any person fails to file any statement or report, or fails to obey any subpoena, or to give testimony, or to answer questions, or to produce any books, records, documents, accounts, or papers as required by the division under sections 1321.01 to 1321.19 of the Revised Code, any court of common pleas, upon application made to it and upon proof being made of such failure, may make an order awarding process of subpoena or subpoena duces tecum out of the court for such witness to appear and testify before the division, and may make an order that any person give testimony and answer questions as required, and produce books, records, documents, accounts, or papers as required. Upon filing such order with the clerk of the court of common pleas, the clerk shall, under the seal of the court, issue process of subpoena to appear before the division at a time and place named therein, and so from day to day until the examination of such person is completed. The subpoena may contain a direction that such witness bring to such examination any books, records, documents, accounts, or papers therein mentioned, and the clerk shall issue, under the seal of the court, such other or further orders in reference to the examination, appearance, and production of books, records, documents, accounts, or papers as the court directs. If any person so summoned by subpoena issued by the clerk fails to obey the subpoena or to answer any directions therein, or to give testimony, or to answer questions as required, or to produce any books, records, documents, accounts, or papers as required, or if any such person fails to obey any order, the court, on motion supported by proof, may order an attachment for contempt to be issued against any person charged with disobeying any order or injunction issued out of the court of common pleas under sections 1321.01 to 1321.19 of the Revised Code. If the person so offending is brought before the court by virtue of such attachment, and if upon a hearing such disobedience appears, the court may order the offender to be committed and kept in close custody until the further order of the court.

Effective Date: 09-26-1996; 2008 HB525 07-01-2009



Section 1321.08 - Suspension or revocation of license.

In accordance with Chapter 119. of the Revised Code:

(A) The division of financial institutions shall, upon written notice to the licensee stating the contemplated action and the grounds therefor, and upon reasonable opportunity to be heard, suspend or revoke any license issued by the division if it finds that:

(1) The licensee is in default in the payment of the annual license fee or assessment prescribed in section 1321.20 of the Revised Code or has failed to comply with any order of the division made and entered under division (A) of section 1321.10 of the Revised Code;

(2) The licensee has continued to violate any of the provisions of sections 1321.01 to 1321.19 of the Revised Code or any rule promulgated under division (A) of section 1321.10 of the Revised Code after receiving notice of such violation or violations from the division;

(3) Any fact or condition exists which if it had existed or had been known to exist at the time of the original application for such license, which fact or condition was not then known to the division, clearly would have warranted the division in refusing originally to issue such license.

(B) If the division finds that there exists probable cause for the suspension or revocation of any license under division (A) of this section and that enforcement of sections 1321.01 to 1321.19 of the Revised Code requires immediate suspension of the license pending complete investigation, it may, upon three days' written notice, and hearing, enter an order suspending the license for a period not exceeding thirty days, during which period of suspension no loans may be made under the license, but the licensee may receive payments on existing loans. Upon completion of such investigation the division shall either reinstate the license or further suspend the license for a further period or give the licensee notice of the contemplated revocation of the license, the grounds for the revocation, and the licensee's reasonable opportunity to be heard on the action in accordance with Chapter 119. of the Revised Code.

(C) Any licensee may surrender any license by delivering it to the division with written notice of its surrender. Such surrender shall not affect the licensee's civil or criminal liability for acts committed prior to the surrender.

(D) No revocation or suspension of any license shall impair or affect the obligation of any pre-existing lawful contract between the licensee and any borrower nor shall such action affect the right of the licensee to collect the amounts due under the contract, or to enforce the contract.

(E) The division may reinstate or issue a new license to a person whose license has been revoked if no fact or condition then exists which clearly would have warranted the division in refusing originally to issue the license.

Effective Date: 09-26-1996



Section 1321.09 - Licensee to preserve books - annual report.

(A) Every licensee shall keep and use in the licensee's business such books, accounts, and records as will enable the division of financial institutions to determine whether the licensee is complying with sections 1321.01 to 1321.19 of the Revised Code and with the orders and rules made by the division under those sections. Every licensee shall preserve such books, accounts, and records for at least two years after making the final entry on any loan recorded therein. Accounting systems maintained in whole or in part by mechanical or electronic data processing methods that provide information equivalent to that otherwise required are acceptable for this purpose.

As required by the superintendent of financial institutions, every licensee each year shall file a report with the division giving such relevant information concerning the business and operations, during the preceding calendar year, of each licensed place of business conducted by the licensee within the state. If a licensee has more than one place of business within this state it is optional with the licensee to furnish the report for each location, or a composite report for all locations. Such report shall be made under oath in the form prescribed by the division, which shall make and publish annually an analysis and recapitulation of such reports. Such licensee reports are not public records and shall only be used by the division for the purpose of enforcing sections 1321.01 to 1321.19 of the Revised Code or any rules or orders made in compliance with those sections. Such licensee reports may be introduced into evidence or disclosed when and in the manner authorized in section 1181.25 of the Revised Code, or in connection with criminal proceedings.

This section does not prevent the division from releasing to or exchanging with other financial institution regulatory authorities information relating to licensees.

(B) For purposes of this section, "financial institution regulatory authority" includes a regulator of a business activity in which a licensee is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a licensee engaged in that business activity. A licensee is engaged in a business activity, and a regulator of that business activity has jurisdiction over the licensee, whether the licensee conducts the activity directly or a subsidiary or affiliate of the licensee conducts the activity.

Effective Date: 06-18-2002



Section 1321.10 - Rules and orders - procedure in case of violation - certified statements - prima-facie evidence.

In accordance with Chapter 119. of the Revised Code:

(A) The division of financial institutions may adopt rules and the superintendent of financial institutions may issue specific orders for the enforcement of sections 1321.01 to 1321.19 of the Revised Code. Every ruling, demand, requirement, and similar administrative act may be in the form of a written order. Every rule and order shall be a public record. After promulgation, a copy of every rule shall be mailed to all licensees.

(B) The division may, whenever it has reasonable cause to believe that any person has violated, is violating, or is threatening to or intends to violate sections 1321.01 to 1321.19 of the Revised Code, enter an order requiring the person to desist or to refrain from such violation; and an action may be brought on the relation of the superintendent to enjoin the person from continuing or engaging in such violation or from doing any acts in furtherance thereof. Such action shall be conducted under the direction and supervision of the attorney general. In any such action, an order or judgment may be entered awarding such preliminary or final injunction as is deemed proper. In addition to all other means provided for the enforcement of a restraining order or injunction, the court in which such action is brought may impound and appoint a receiver for the property and business of the defendants including books, papers, documents, and records pertaining thereto or so much thereof as the court finds reasonably necessary to prevent further violations of sections 1321.01 to 1321.19 of the Revised Code, through or by means of the use of said property and business. Such receiver, when appointed and qualified, has such powers and duties as to custody, collection, administration, winding up, and liquidation of the property and business as may be conferred upon the receiver by the court.

(C) Upon application of any person, the division may certify, under the seal of the superintendent, a statement relative to any matter that is the subject of public examination and disclosure. The division may likewise furnish under the seal of the superintendent a certified copy of any order issued by the division, and in any court such certified statements and such certified copies are prima-facie evidence of the facts disclosed therein or of the making of such order.

Effective Date: 09-26-1996



Section 1321.11 - Prohibited statements and representations.

No licensee or other person subject to sections 1321.01 to 1321.19 of the Revised Code shall advertise, display, distribute, or broadcast or cause or permit to be advertised, displayed, distributed, or broadcast, any false, misleading, or deceptive statement or representation with regard to the rates, terms, or conditions for loans made under those sections. The division of financial institutions shall require that charges or rates of charge, whenever stated by a licensee, be stated fully and clearly in such manner as may be deemed necessary to prevent misunderstanding thereof by prospective borrowers.

Effective Date: 09-26-1996



Section 1321.12 - Licensee prohibited from certain acts.

No licensee shall conduct the business of making loans under sections 1321.01 to 1321.19 of the Revised Code, within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, if the division of financial institutions finds, after hearing, that the other business is of such nature that such conduct tends to conceal evasion of those sections or of the rules made under those sections and orders the licensee in writing to desist from the conduct.

No licensee shall conduct the business of making loans under sections 1321.01 to 1321.19 of the Revised Code, under any other name, or at any other place of business within this state than that named in the license.

No licensee shall take a lien upon real estate as security for any loan made under those sections except such lien as is created upon the filing or recording of a certificate of judgment.

Effective Date: 09-26-1996



Section 1321.13 - Maximum interest rate - prepayment - insurance.

(A) Notwithstanding any other provisions of the Revised Code, a licensee may contract for and receive interest, calculated according to the actuarial method, at a rate or rates not exceeding twenty-eight per cent per year on that portion of the unpaid principal balance of the loan not exceeding one thousand dollars and twenty-two per cent per year on any part of the unpaid principal balance exceeding one thousand dollars. A licensee may contract for and receive interest at the single annual rate that would earn the same total interest at maturity of the loan, when the loan is paid according to its agreed terms, as would be earned by the application of the graduated rates set forth in this division. Loans may be interest-bearing or precomputed.

(B) For purposes of computation of time on interest-bearing and precomputed loans, including, but not limited to, the calculation of interest, a month is considered one-twelfth of a year, and a day is considered one three hundred sixty-fifth of a year when calculation is made for a fraction of a month. A year is as defined in section 1.44 of the Revised Code. A month is that period described in section 1.45 of the Revised Code.

(C) With respect to interest-bearing loans:

(1) Interest shall be computed on unpaid principal balances outstanding from time to time, for the time outstanding. Each payment shall be applied first to unpaid charges and fees, then to interest, and the remainder to the unpaid principal balance. However, if the amount of the payment is insufficient to pay the accumulated interest, the unpaid interest continues to accumulate to be paid from the proceeds of subsequent payments and is not added to the principal balance. If the maturity of the loan is accelerated for any reason and judgment is entered, the licensee may thereafter charge the same rate or rates of interest as provided in the loan contract.

(2) Interest shall not be compounded. However, if part or all of the consideration for a new loan contract is the unpaid principal balance of a prior loan, then the principal amount payable under the new loan contract may include any unpaid interest that has accrued. The resulting loan contract shall be deemed a new and separate loan transaction for purposes of this section. The unpaid principal balance of a precomputed loan is the balance due after refund or credit of unearned interest as provided in division (D)(3) of this section.

(D) With respect to precomputed loans:

(1) Loans shall be repayable in substantially equal and consecutive monthly installments of principal and interest combined, except that the first installment period may exceed one month by not more than fifteen days, and the first installment payment amount may be larger than the remaining payments by the amount of interest charged for the extra days; and provided further that monthly installment payment dates may be omitted to accommodate borrowers with seasonal income.

(2) Payments may be applied to the combined total of principal and precomputed interest until maturity of the loan. A licensee may charge interest after the original or deferred maturity of a precomputed loan at the rate or rates provided in division (A) of this section on all unpaid principal balances for the time outstanding.

(3) When any loan contract is paid in full by cash, renewal, refinancing, or a new loan, one month or more before the final installment due date, the licensee shall refund, or credit the borrower with, the total of the applicable charges for all fully unexpired installment periods, as originally scheduled or as deferred, that follow the day of prepayment. If the prepayment is made other than on a scheduled installment installment due date, the nearest scheduled installment due date shall be used in such computation. If the prepayment occurs prior to the first installment due date, the licensee may retain one-thirtieth of the applicable charge for a first installment period of one month for each day from date of loan to date of prepayment, and shall refund, or credit the borrower with, the balance of the total interest contracted for. If the maturity of the loan is accelerated for any reason and judgment is entered, the licensee shall credit the borrower with the same refund as if prepayment in full had been made on the date the judgment is entered and may thereafter convert the loan to an interest-bearing loan at the same rate or rates of interest as provided in the loan contract. If the maturity of the loan is accelerated for any reason, the licensee may convert the loan to an interest-bearing loan at the same rate or rates of interest as provided in the loan contract, provided the licensee credits the borrower with the same refund on the precomputed loan as if prepayment in full had been made on the date of the conversion.

(4) If the parties agree in writing, either in the loan contract or in a subsequent agreement, to a deferment of wholly unpaid installments, a licensee may grant a deferment and may collect a deferment charge as provided in this section. A deferment postpones the scheduled due date of the earliest unpaid installment and all subsequent installments as originally scheduled, or as previously deferred, for a period equal to the deferment period. The deferment period is that period during which no installment is scheduled to be paid by reason of the deferment. The deferment charge for a one-month period may not exceed the applicable charge for the installment period immediately following the due date of the last undeferred installment. A proportionate charge may be made for deferment for periods of more or less than one month. A deferment charge is earned prorata during the deferment period and is fully earned on the last day of the deferment period. If a loan is prepaid in full during a deferment period, the licensee shall make, or credit to the borrower, a refund of the unearned deferment charge in addition to any other refund or credit made for prepayment of the loan in full.

(E) A licensee, at the request of the borrower, may obtain, on one or more borrowers, credit life insurance, credit accident and health insurance, and unemployment insurance. The premium or identifiable charge for the insurance may be included in the principal amount of the loan and may not exceed the premium rate filed by the insurer with the superintendent of insurance and not disapproved by him. If a licensee obtains the insurance at the request of the borrower, the borrower shall have the right to cancel the insurance for a period of twenty-five days after the loan is made. If the borrower chooses to cancel the insurance, the borrower shall give the licensee written notice of this choice and shall return all of the policies or certificates of insurance or notices of proposed insurance to the licensee during such period, and the full premium or identifiable charge for the insurance shall be refunded to the borrower by the licensee. If the borrower requests, in the notice to cancel the insurance, that this refund be applied to reduce the balance of a precomputed loan, the licensee shall credit the amount of the refund plus the amount of interest applicable to the refund to the loan balance.

(F) A licensee may require the borrower to provide insurance or a loss payable endorsement covering reasonable risks of loss, damage, and destruction of property used as security for the loan and with the consent of the borrower such insurance may cover property other than that which is security for the loan. The amount and term of required property insurance shall be reasonable in relation to the amount and term of the loan contract and the type and value of the security, and the insurance shall be procured in accordance with the insurance laws of this state. The purchase of this insurance through the licensee or an agent or broker designated by the licensee shall not be a condition precedent to the granting of the loan. If the borrower purchases the insurance from or through the licensee or from another source, the premium may be included in the principal amount of the loan.

(G) In addition to the interest and charges provided for by this section, no further or other amount shall be charged or required by the licensee, except the amounts of fees authorized by law to record, file, or release security interests on a loan and fees for credit reports, which amounts may be included in the principal amount of the loan or collected at any time after the loan is made, and except costs and disbursements to which the licensee may become entitled by law in connection with any suit to collect a loan or any lawful activity to realize on a security interest after default.

(H) If the loan contract or security instrument contains covenants by the borrower to perform certain duties pertaining to insuring or preserving security and the licensee pursuant to the loan contract or security instrument pays for performance of the duties on behalf of the borrower, the licensee may add the amounts paid to the unpaid principal balance of the loan or collect them separately. A charge for interest may be made for sums advanced not exceeding the rate of interest permitted by division (A) of this section. Within a reasonable time after advancing a sum, the licensee shall notify the borrower in writing of the amount advanced, any interest charged with respect to the amount advanced, any revised payment schedule, and shall include a brief description of the reason for the advance.

(I) A licensee may charge and receive loan origination charges not exceeding the following:

(1) On loans in the principal amount of five hundred dollars of less, the greater of fifteen dollars or one per cent of the principal amount of the loan and, on each refinancing made more than six months after the original loan and any previous refinancing, not exceeding fifteen dollars;

(2) On all other loans, the greater of thirty dollars or one per cent of the principal amount of the loan and, on each refinancing, not exceeding thirty dollars. Loan origination charges may be paid by the borrower at the time of the loan or may be included in the principal amount of the loan.

(J) A licensee may charge and receive check collection charges not greater than twenty dollars plus any amount passed on from other financial institutions for each check, negotiable order of withdrawal, share draft, or other negotiable instrument returned or dishonored for any reason.

(K) If the loan contract so provides, a licensee may collect a default charge on any installment not paid in full within ten days after its due date. For this purpose, all installments are considered paid in the order in which they become due. Any amounts applied to an outstanding loan balance as a result of voluntary release of a security interest, sale of security on the loan, or cancellation of insurance shall be considered payments on the loan, unless the parties otherwise agree in writing at the time the amounts are applied. The amount of the default charge shall not exceed the greater of five per cent of the scheduled installment or five dollars.

Effective Date: 10-29-1993



Section 1321.131 - Agreement or consent for alternative interest rate.

As an alternative to the interest permitted in division (A) of section 1321.13 and in division (B) of section 1321.16 of the Revised Code, a licensee may contract for and receive interest at any rate or rates agreed upon or consented to by the parties to the loan contract or open-end loan agreement, but not exceeding an annual percentage rate of twenty-five per cent.

Effective Date: 02-11-1982



Section 1321.14 - Duties of licensee - prohibited activities.

Licensees under section 1321.01 of the Revised Code shall:

(A) At the time any interest-bearing or precomputed loan is made, deliver to the borrower or, if there are two or more borrowers, to one of them, a statement in the English language disclosing in clear and distinct terms the amount and date of the loan, a schedule of payments or a description thereof, the type of the security, if any, for the loan, the name and address of the licensed office and of each borrower, and the agreed rate of interest, or in lieu thereof, a copy of the instrument evidencing the debt signed by the borrower;

(B) For each payment made on account of any such interest-bearing or precomputed loan, give to the person making it a receipt if requested;

(C) Permit payment to be made in advance in any amount on any contract of loan at any time, but the licensee may apply the payment first to all interest and charges due up to the date of the payment;

(D) Upon repayment of the loan in full, mark plainly every obligation signed by any obligor, or a copy of the signed obligation, "paid" or "canceled" and return it and any pledge to the borrower or, if there are two or more borrowers, to one of them; provided that a continuing obligation in whole or in part is not repayment in full thereof.

No licensee shall take any note or promise to pay in which blanks are left to be filled in after execution.

Any licensee or other person who willfully violates section 1321.13 of the Revised Code shall forfeit to the borrower twice the amount of interest contracted for. The maximum rate of interest applicable to any loan transaction that does not comply with all provisions of section 1321.13 of the Revised Code shall be the rate that would be applicable in the absence of sections 1321.01 to 1321.19 of the Revised Code.

No licensee shall pledge or hypothecate any note or security given by any borrower except with a person residing or maintaining a place of business in this state or with a bank authorized to transact business in this state, under an agreement permitting the division of financial institutions to examine the papers so hypothecated.

The tender by the borrower, or at the borrower's request, of an amount equal to the unpaid balance less the required rebate on a precomputed loan shall be accepted by the licensee in full payment of the loan obligation.

A licensee shall not, directly or indirectly, make any payment, or cause to be made any payment, whether in cash or otherwise, to a dealer in tangible goods or services, or to a retail seller as defined in section 1317.01 of the Revised Code, in connection with the making of a loan to a customer, patron, or other person who has done, or is doing, business with the dealer in tangible goods or services, or the retail seller. This section does not prohibit bona fide advertising practices involving only the borrowers.

Effective Date: 10-04-1996



Section 1321.15 - Limitation of charges - determination of indebtedness.

(A) No licensee shall knowingly induce or permit any person, jointly or severally, to be obligated, directly or contingently or both, under more than one contract of loan at the same time for the purpose or with the result of obtaining a higher rate of interest or greater charges than would otherwise be permitted upon a single loan made under sections 1321.01 to 1321.19 of the Revised Code.

(B) No licensee shall charge, contract for, or receive, directly or indirectly, interest and charges greater than such licensee would be permitted to charge, contract for, or receive without a license under sections 1321.01 to 1321.19 of the Revised Code on any part of an indebtedness for one or more than one loan of money if the amount of such indebtedness is in excess of five thousand dollars.

(C) For the purpose of the limitations set forth in this section, the amount of any such indebtedness shall be determined by including the entire obligation of any person to the licensee for principal, direct or contingent or both, as borrower, indorser, guarantor, surety for, or otherwise, whether incurred or subsisting under one or more than one contract of loan, except that any contract of indorsement, guaranty, or suretyship that does not obligate the indorser, guarantor, or surety for any charges in excess of eight per cent per annum, is not included in such entire obligation. If a licensee acquires, directly or indirectly, by purchase or discount, bona fide obligations for goods or services owed by the person who received such goods or services to the person who provided such goods or services, then the amount of such purchased or discounted indebtedness to the licensee shall not be included in computing the aggregate indebtedness of such borrower to the licensee for the purpose of the prohibitions set forth in this section.

Effective Date: 07-14-1981; 2008 HB545 09-01-2008



Section 1321.16 - Open-end loans by licensee - interest - charges.

(A) A licensee may make open-end loans pursuant to an agreement between the licensee and the borrower whereby:

(1) The licensee may permit the borrower to obtain advances of money from the licensee from time to time or the licensee may advance money on behalf of the borrower from time to time as directed by the borrower.

(2) The amount of each advance and permitted interest, charges, and costs are debited to the borrower's account and payments and other credits are credited to the same account.

(3) The interest and charges are computed on the unpaid balance or balances of the account from time to time.

(4) The borrower has the privilege of paying the account in full at any time or, if the account is not in default, in monthly installments of fixed or determinable amounts as provided in the agreement.

For open-end loans, "billing cycle" means the time interval between periodic billing dates. A billing cycle shall be considered monthly if the closing date of the cycle is the same date each month or does not vary by more than four days from such date.

(B) Notwithstanding any other provisions of the Revised Code, a licensee may contract for and receive interest for open-end loans at a rate or rates not exceeding those provided in division (A) of section 1321.13 of the Revised Code and may compute interest in each billing cycle by either of the following methods:

(1) By multiplying the daily rate or rates by the daily unpaid balance of the account, in which case the daily rates are determined by dividing the annual rates by three hundred sixty-five;

(2) By multiplying the monthly rate or rates by the average daily unpaid balance of the account in the billing cycle, in which case the average daily unpaid balance is the sum of all of the daily unpaid balances each day during the cycle divided by the number of days in the cycle. The monthly rates are determined by dividing the annual rates by twelve.

The billing cycle shall be monthly and the unpaid balance on any day shall be determined by adding to any balance unpaid as of the beginning of that day all advances and permitted interest, charges, and costs and deducting all payments and other credits made or received that day.

(C) In addition to the interest permitted in division (B) of this section, a licensee may charge and receive or add to the unpaid balance any or all of the following:

(1) All charges and costs authorized by divisions (E), (F), (G), (H), and (J) of section 1321.13 of the Revised Code;

(2) An annual credit line charge, for the privilege of maintaining a line of credit, for the first year not exceeding the greater of one per cent of the original credit line or thirty dollars, and for subsequent years not exceeding twenty dollars;

(3) A default charge on any required minimum payment not paid in full within ten days after its due date. For this purpose, all required minimum payments are considered paid in the order in which they become due. The amount of the default charge shall not exceed the greater of five per cent of the required minimum payment or five dollars.

(D) The borrower at any time may pay all or any part of the unpaid balance on the account or, if the account is not in default, the borrower may pay the unpaid balance in installments subject to minimum payment requirements as determined by the licensee and set forth in the open-end loan agreement.

(E) If credit life insurance or credit accident and health insurance is obtained by the licensee and if the insured dies or becomes disabled when there is an outstanding open-end loan indebtedness, the insurance shall be sufficient to pay the unpaid balance on the loan due on the date of the borrower's death in the case of credit life insurance or all minimum payments that become due on the loan during the covered period of disability in the case of credit accident and health insurance. The additional charge for credit life insurance, credit accident and health insurance, or unemployment insurance shall be calculated each billing cycle by applying the current monthly premium rate for the insurance, filed by the insurer with the superintendent of insurance and not disapproved by the superintendent, to the unpaid balances in the borrower's account, using one of the methods specified in division (B) of this section for the calculation of interest. No credit life insurance, credit accident and health insurance, or unemployment insurance written in connection with an open-end loan shall be canceled by the licensee because of delinquency of the borrower in making the required minimum payments on the loan unless one or more such payments is past due for a period of thirty days or more. The licensee shall advance to the insurer the amounts required to keep the insurance in force during such period, which amounts may be debited to the borrower's account.

(F) Whenever there is no unpaid balance in an open-end loan account, the account may be terminated by written notice, by the borrower or the licensee, to the other party. If a licensee has taken a security interest in personal property to secure the open-end loan, the licensee shall release the security interest and terminate any financing statement in accordance with section 1309.513 of the Revised Code.

Effective Date: 07-01-2001



Section 1321.17 - Provisions applicable to all loans.

No loan made outside this state for which a greater rate of interest, consideration, or charges than is authorized by sections 1321.01 to 1321.19 of the Revised Code has been charged, contracted for, or received is enforceable in this state and every person participating therein in this state is subject to sections 1321.01 to 1321.19 of the Revised Code; provided that this section does not apply to loans legally made in any state under and in accordance with a regulatory loan law similar in principle to such sections. All loan contracts made with residents of this state are considered as made within this state and subject to the laws of this state, regardless of any statement in the contract or note to the contrary, except as to licensing if the lender is licensed under and in accordance with a regulatory loan law similar in principle to such sections. A loan in an amount of five thousand dollars or less made to a borrower residing in this state at the time the loan is made by a lender whose office is located outside this state and whose primary business consists of making loans by mail is not enforceable in this state for a greater rate of interest, consideration, or charges than is authorized by sections 1321.01 to 1321.19 of the Revised Code.

Effective Date: 07-14-1981



Section 1321.18 - Complaint for reversal, rescission, or modification of order of division - procedure.

In addition to any other remedy that may be available, any licensee and any person alleging to be aggrieved by an order or action of the division of financial institutions, within thirty days from the entry of the order complained of, or within sixty days of the action complained of if there is no order, may file a complaint against the superintendent of financial institutions in the court of common pleas of Franklin county. Such complaint may pray for reversal, rescission, or modification of the order or action complained of, and for such other relief as may be appropriate, and it shall allege the facts relied upon to obtain any such relief. When the complaint has been filed, summons forthwith shall be issued and shall be served upon the superintendent, either by personal service or by certified mail addressed to the superintendent's office in the department of commerce. The summons is returnable within five days from its date and in all other respects it is made as in civil actions. All allegations of the complaint shall be deemed denied without further pleading, and the court, upon application by either party, shall advance the cause and hear it without delay. Mere technical irregularities in the procedure had before the division shall be disregarded, and the burden of proof is on the complainant to show that the division, in issuing the order or in taking the action complained of, exceeded or abused its discretion. Any party to the action may summon witnesses and compel their attendance as in any criminal action, and may introduce evidence in addition to that relied upon by the division.

An action under this section is a special proceeding and may be appealed by either party pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 09-26-1996



Section 1321.19 - Cancellation or alteration of license.

Sections 1321.01 to 1321.19, inclusive, of the Revised Code may be modified, amended, or repealed so as to effect a cancellation or alteration of any license or right of a licensee, provided that such cancellation or alteration shall not impair or affect the obligation of any pre-existing contract between any licensee and any borrower, nor the right of the licensee to collect principal, interest, and charges as set forth in said obligation.

Effective Date: 10-01-1953



Section 1321.20 - Annual license or certificate of registration fee.

(A) Every person licensed or registered under this chapter shall pay to the superintendent of financial institutions, prior to the last day of June, an annual license or certificate of registration fee. On or about the fifteenth day of April of each year, the superintendent shall determine the license or certificate fees to be charged, pursuant to sections 1321.03, 1321.05, and 1321.73 of the Revised Code. Such determination shall be made by dividing the appropriation for the consumer finance section of the division of financial institutions for the current fiscal year by the number of licenses and certificates issued as of the date of the computation. In no event shall the amount of the fee exceed three hundred dollars, except that the maximum fee which may be charged insurance premium finance companies licensed under section 1321.73 of the Revised Code shall not exceed three hundred seventy-five dollars. Prior to the first day of June of each year, the superintendent shall inform each person licensed or registered under this chapter of the amount of the license or certificate fee for the succeeding fiscal year as determined by this section.

(B)

(1) Each person licensed under Chapter 4727. of the Revised Code who is subject to annual license renewal under division (E)(1) of section 4727.03 of the Revised Code shall, prior to the last day of June, pay to the superintendent a fee equal to twice the amount of the fee determined by the superintendent pursuant to division (A) of this section. However, in no event shall the amount of the fee exceed three hundred dollars.

(2) Each person licensed under Chapter 4727. of the Revised Code who is subject to biennial license renewal under division (E)(2) of section 4727.03 of the Revised Code shall, prior to the date the license expires, pay to the superintendent a fee equal to four times the amount of the fee determined by the superintendent pursuant to division (A) of this section. However, in no event shall the amount of the fee exceed six hundred dollars.

(C) The fee for a license or certificate issued pursuant to Chapter 4727. or 4728. of the Revised Code after the first day of January of the year the license or certificate expires shall be equal to one-half the amount determined according to divisions (A) and (B) of this section or in accordance with section 4728.03 of the Revised Code.

(D) If the renewal fees billed by the superintendent pursuant to divisions (A) and (B) of this section are less than the estimated expenditures of the consumer finance section of the division of financial institutions, as determined by the superintendent, for the following fiscal year, the superintendent may assess each person licensed pursuant to section 1321.04 of the Revised Code at a rate sufficient to equal in the aggregate the difference between the renewal fees billed and the estimated expenditures. Each person shall pay the assessed amount to the superintendent prior to the last day of June. In no case shall the assessment exceed ten cents per each one hundred dollars of interest (excluding charge-off recoveries), points, loan origination charges, and credit line charges collected by that person during the previous calendar year. If an assessment is imposed under this division, it shall not be less than two hundred fifty dollars per licensee or registrant and shall not exceed thirty thousand dollars less the total renewal fees paid pursuant to division (A) of this section by each licensee or registrant.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000; 05-06-2005

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.21 - Division of consumer finance fund.

All fees, charges, penalties, and forfeitures collected under Chapters 1321., 1322., 4712., 4727., and 4728., sections 1315.21 to 1315.30, and sections 1349.25 to 1349.37 of the Revised Code shall be paid to the superintendent of financial institutions and shall be deposited by the superintendent into the state treasury to the credit of the consumer finance fund, which is hereby created. The fund may be expended or obligated by the superintendent for the defrayment of the costs of administration of Chapters 1321., 1322., 4712., 4727., and 4728., sections 1315.21 to 1315.30, and sections 1349.25 to 1349.37 of the Revised Code by the division of financial institutions. All actual and necessary expenses incurred by the superintendent, including any services rendered by the department of commerce for the division's administration of Chapters 1321., 1322., 4712., 4727., and 4728., sections 1315.21 to 1315.30, and sections 1349.25 to 1349.37 of the Revised Code, shall be paid from the fund. The fund shall be assessed a proportionate share of the administrative costs of the department and the division. The proportionate share of the administrative costs of the division of financial institutions shall be determined in accordance with procedures prescribed by the superintendent and approved by the director of budget and management. Such assessment shall be paid from the consumer finance fund to the division of administration fund or the financial institutions fund.

Periodically, in accordance with a schedule the director establishes by rule, but at least once every three months, the director of budget and management shall transfer five per cent of all charges, penalties, and forfeitures received into the consumer finance fund to the financial literacy education fund created under section 121.085 of the Revised Code.

Effective Date: 09-26-2003; 2008 HB545 09-01-2008



Section 1321.211 - [Repealed].

Effective Date: 07-30-1993



Section 1321.31 - Assignment of personal earnings - limitations - priority.

No assignment of, or order for, wages or salary is valid unless made in writing by the person by whom the said wages or salary are earned and no assignment of, or order for, wages or salary made by a married person is valid unless the written consent of the husband or wife of the person making such assignment or order is attached to such assignment or order. No assignment of or order for, wages or salary of a minor is valid unless the written consent of a parent or the guardian of such minor is attached to such order or assignment. No assignment of, or order for, wages or salary is valid for more than twenty-five per cent of the earnings, wages, or salary of any married person. No such assignment is valid for more than fifty per cent of the earnings, wages, or salary of any unmarried person.

Assignments of wages have priority as to each other from the time they are filed with the employer of the assignor, and the balance due any married person after twenty-five per cent has been so assigned, or due any unmarried person after fifty per cent has been so assigned is not subject to further assignment.

Effective Date: 10-01-1953



Section 1321.32 - Assignment of wages invalid - exception.

Notwithstanding section 1321.31 of the Revised Code, no assignment of, or order for wages or salary is valid unless the wages assigned or ordered are to be paid for the support of the employee's spouse or minor child in complying with an order of a court of record for the support of the employee's spouse or minor child. This section does not affect or invalidate any contract or agreement between employers and their employees, or as between employers, employees, and any labor union as to any checkoff on the wages of such employees as may be agreed upon. This section and section 4113.16 of the Revised Code shall not affect or invalidate any deduction from the wages or salary made in accordance with a payroll deduction plan agreed upon between the employer and employee provided that the same be revocable at any time by the employee upon notice to the employer up to the time of payment thereof.

Effective Date: 10-16-1959



Section 1321.33 - Wage assignments for support of spouse or children.

The limitations and regulations of sections 1321.01 to 1321.19 and 1321.31 of the Revised Code do not apply to assignments of, or orders for, wages for the support of a spouse or children when such assignments or orders are made to comply with an order of a court of record. The employee may assign whatever portion of his earnings that may be required to comply with the court order for support.

Effective Date: 01-01-1979



Section 1321.35 - Short-term lenders definitions.

As used in sections 1321.35 to 1321.48 of the Revised Code:

(A) "Short-term loan" means a loan made pursuant to sections 1321.35 to 1321.48 of the Revised Code.

(B) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

(C) "Interest" means all charges payable directly or indirectly by a borrower to a licensee as a condition to a loan, including fees, loan origination charges, service charges, renewal charges, credit insurance premiums, and any ancillary product sold in connection with a loan made pursuant to sections 1321.35 to 1321.48 of the Revised Code.

(D) "Annual percentage rate" has the same meaning as in the "Truth in Lending Act," 82 Stat. 149 (1980), 15 U.S.C. 1606, as implemented by regulations of the board of governors of the federal reserve system. All fees and charges shall be included in the computation of the annual percentage rate. Fees and charges for single premium credit insurance and other ancillary products sold in connection with the credit transaction shall be included in the calculation of the annual percentage rate.

Effective Date: 2008 HB545 09-01-2008



Section 1321.36 - Short term lender license required - out-of-state transactions.

(A) No person shall engage in the business of making short-term loans to a borrower in Ohio, or, in whole or in part, make, offer, or broker a loan, or assist a borrower in Ohio to obtain such a loan, without first having obtained a license from the superintendent of financial institutions under sections 1321.35 to 1321.48 of the Revised Code. No licensee shall make, offer, or broker a loan, or assist a borrower to obtain such a loan, when the borrower is not physically present in the licensee's business location.

(B) No person not located in Ohio shall make a short-term loan to a borrower in Ohio from an office not located in Ohio. Nothing in this section prohibits a business not located or licensed in Ohio from lending funds to Ohio borrowers who physically visit the out-of-state office of the business and obtain the disbursement of loan funds at that location. No person shall make, offer, or broker a loan, or assist a borrower to obtain a loan, via the telephone, mail, or internet.

Effective Date: 2008 HB545 09-01-2008



Section 1321.37 - Application for license - investigation - bond.

(A) Application for an original or renewal license to make short-term loans shall be in writing, under oath, and in the form prescribed by the superintendent of financial institutions, and shall contain the name and address of the applicant, the location where the business of making loans is to be conducted, and any further information as the superintendent requires. At the time of making an application for an original license, the applicant shall pay to the superintendent a nonrefundable investigation fee of two hundred dollars. No investigation fee or any portion thereof shall be refunded after an original license has been issued. The application for an original or renewal license shall be accompanied by an original or renewal license fee, for each business location of one thousand dollars, except that applications for original licenses issued on or after the first day of July for any year shall be accompanied by an original license fee of five hundred dollars, and except that an application for an original or renewal license, for a nonprofit corporation that is incorporated under Chapter 1702. of the Revised Code, shall be accompanied by an original or renewal license fee, for each business location, that is one-half of the fee otherwise required. All fees paid to the superintendent pursuant to this division shall be deposited into the state treasury to the credit of the consumer finance fund.

(B) Upon the filing of an application for an original license and, with respect to an application filed for a renewal license, on a schedule determined by the superintendent by rule adopted pursuant to section 1321.43 of the Revised Code, and the payment of fees in accordance with division (A) of this section, the superintendent shall investigate the facts concerning the applicant and the requirements provided by this division. The superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the applicant's fingerprints in accordance with section 109.572 of the Revised Code. Notwithstanding division (K) of section 121.08 of the Revised Code, the superintendent of financial institutions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. The superintendent of financial institutions shall conduct a civil records check. The superintendent shall approve an application and issue an original or renewal license to the applicant if the superintendent finds all of the following:

(1) The financial responsibility, experience, reputation, and general fitness of the applicant are such as to warrant the belief that the business of making loans will be operated lawfully, honestly, and fairly under sections 1321.35 to 1321.48 of the Revised Code and within the purposes of those sections; that the applicant has fully complied with those sections and any rule or order adopted or issued pursuant to section 1321.43 of the Revised Code; and that the applicant is qualified to engage in the business of making loans under sections 1321.35 to 1321.48 of the Revised Code.

(2) The applicant is financially sound and has a net worth of not less than one hundred thousand dollars, or in the case of a nonprofit corporation that is incorporated under Chapter 1702. of the Revised Code, a net worth of not less than fifty thousand dollars. The applicant's net worth shall be computed according to generally accepted accounting principles.

(3) The applicant has never had revoked a license to make loans under sections 1321.35 to 1321.48 of the Revised Code, under former sections 1315.35 to 1315.44 of the Revised Code, or to do business under sections 1315.21 to 1315.30 of the Revised Code.

(4) Neither the applicant nor any senior officer, or partner of the applicant, has pleaded guilty to or been convicted of any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, or drug trafficking, or any criminal offense involving money or securities or any violation of an existing or former law of this state, any other state, or the United States that substantially is equivalent to a criminal offense described in that division. However, if the applicant or any of those other persons has pleaded guilty to or been convicted of any such offense other than theft, the superintendent shall not consider the offense if the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant's or other person's activities and employment record since the conviction show that the applicant or other person is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant or other person will commit such an offense again.

(5) Neither the applicant nor any senior officer, or partner of the applicant, has been subject to any adverse judgment for conversion, embezzlement, misappropriation of funds, fraud, misfeasance or malfeasance, or breach of fiduciary duty, or if the applicant or any of those other persons has been subject to such a judgment, the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant's or other person's activities and employment record since the judgment show that the applicant or other person is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant or other person will be subject to such a judgment again.

(C) If the superintendent finds that the applicant does not meet the requirements of division (B) of this section, or the superintendent finds that the applicant knowingly or repeatedly contracts with or employs persons to directly engage in lending activities who have been convicted of a felony crime listed in division (B)(5) of this section, the superintendent shall issue an order denying the application for an original or renewal license and giving the applicant an opportunity for a hearing on the denial in accordance with Chapter 119. of the Revised Code. The superintendent shall notify the applicant of the denial, the grounds for the denial, and the applicant's opportunity for a hearing. If the application is denied, the superintendent shall return the annual license fee but shall retain the investigation fee.

(D) No person licensed under sections 1321.35 to 1321.48 of the Revised Code shall conduct business in this state unless the licensee has obtained and maintains in effect at all times a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state. The bond shall be in favor of the superintendent and in the penal sum of at least one hundred thousand dollars, or in the case of a nonprofit corporation that is incorporated under Chapter 1702. of the Revised Code, in the amount of fifty thousand dollars. The term of the bond shall coincide with the term of the license. The licensee shall file a copy of the bond with the superintendent. The bond shall be for the exclusive benefit of any borrower injured by a violation by a licensee or any employee of a licensee, of any provision of sections 1321.35 to 1321.48 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 2008 HB545 09-01-2008



Section 1321.38 - License contents - place of business.

(A) A license issued by the superintendent of financial institutions pursuant to sections 1321.35 to 1321.48 of the Revised Code shall state the address at which the business of making loans is to be conducted and shall state the full name of the business. Each license issued shall be conspicuously posted in the place of business and is not transferable or assignable.

(B)

(1) Not more than one place of business shall be maintained under the same license issued under sections 1321.35 to 1321.48 of the Revised Code, but the superintendent may issue additional licenses to the same applicant upon compliance with those sections.

(2) No change in the place of business of a licensee to a location outside the original municipal corporation shall be permitted under the same license. When a licensee wishes to change its place of business within the same municipal corporation, written notice thereof shall be given in advance to the superintendent who shall provide without cost a license pursuant to sections 1321.35 to 1321.48 of the Revised Code for the new address.

Effective Date: 2008 HB545 09-01-2008



Section 1321.39 - Short-term loan requirements and restrictions.

A licensee under sections 1321.35 to 1321.48 of the Revised Code may engage in the business of making loans provided that each loan meets all of the following conditions:

(A) The total amount of the loan does not exceed five hundred dollars.

(B) The duration of the loan, as specified in the loan contract required under division (C) of this section, is not less than thirty-one days.

(C) The loan is made pursuant to a written loan contract that sets forth the terms and conditions of the loan. A copy of the loan contract shall be provided to the borrower. The loan contract shall disclose in a clear and concise manner all of the following:

(1) The total amount of fees and charges the borrower will be required to pay in connection with the loan pursuant to the loan contract;

(2) The total amount of each payment, when each payment is due, and the total number of payments that the borrower will be required to make under the loan contract;

(3) A statement, printed in boldface type of the minimum size of ten points, as follows: "WARNING: The cost of this loan is higher than the average cost charged by financial institutions on substantially similar loans."

(4) A statement, printed in a minimum font size of ten points, which informs the borrower that complaints regarding the loan or lender may be submitted to the department of commerce division of financial institutions and includes the correct telephone number and mailing address for the department;

(5) Any disclosures required under the "Truth in Lending Act," 82 Stat. 146 (1974), 15 U.S.C. 1601, et seq.;

(6) The rate of interest contracted for under the loan contract as an annual percentage rate based on the sum of the principal of the loan and the loan origination fee, check collection charge, and all other fees or charges contracted for under the loan contract.

(D) The loan contract includes a provision that offers the borrower an optional extended payment plan that may be invoked by the borrower at any time before the maturity date of the loan. To invoke the extended payment plan, the borrower shall return to the office where the loan was made and sign an amendment to the original loan agreement reflecting the extended terms of the loan. The extended payment plan shall allow the borrower to repay the balance by not less than sixty days from the original maturity date. No additional fees or charges may be applied to the loan upon the borrower entering the extended payment plan. The person originating the loan for the licensee shall identify verbally to the borrower the contract provision regarding the extended payment plan, and the borrower shall verify that the provision has been identified by initialing the contract adjacent to the provision.

Effective Date: 2008 HB545 09-01-2008



Section 1321.40 - Permissible short-term loan fees.

A person licensed pursuant to sections 1321.35 to 1321.48 of the Revised Code may charge, collect, and receive the following fees and charges in connection with a short-term loan:

(A) Interest calculated in compliance with 15 U.S.C. 1606, and not exceeding an annual percentage rate greater than twenty-eight per cent;

(B) One check collection charge per loan not exceeding an amount equal to twenty dollars plus any amount passed on from other financial institutions for each check, negotiable order of withdrawal, share draft, or other negotiable instrument returned or dishonored for any reason, provided that the terms and conditions upon which check collection charges will be charged to the borrower are set forth in the written loan contract described in division (C) of section 1321.39 of the Revised Code;

(C) Damages, costs, and disbursements to which the licensee may become entitled to by law in connection with any civil action to collect a loan after default.

Effective Date: 2008 HB545 09-01-2008



Section 1321.41 - Short-term loan prohibitions.

No person licensed pursuant to sections 1321.35 to 1321.48 of the Revised Code shall do any of the following:

(A) Violate section 1321.36 of the Revised Code;

(B) Make a loan that does not comply with section 1321.39 of the Revised Code;

(C) Charge, collect, or receive, directly or indirectly, any additional fees, interest, or charges in connection with a loan, other than fees and charges permitted by section 1321.40 of the Revised Code and costs or disbursements to which the licensee may become entitled to by law in connection with any civil action to collect a loan after default;

(D) Collect treble damages pursuant to division (A)(1)(b)(ii) of section 2307.61 of the Revised Code in connection with any civil action to collect a loan after a default due to a check, negotiable order of withdrawal, share draft, or other negotiable instrument that was returned or dishonored for insufficient funds;

(E) Make a short-term loan to a borrower if there exists an outstanding loan between the licensee and that borrower, if a loan between any licensee and that borrower was terminated on the same business day, if the borrower has more than one outstanding loan, if the loan would obligate the borrower to repay a total amount of more than five hundred dollars to licensees, or indebt the borrower, to licensees, for an amount that is more than twenty-five per cent of the borrowers gross monthly salary not including bonus, overtime, or other such compensation, based on a payroll verification statement presented by the borrower;

(F) Bring or threaten to bring an action or complaint against the borrower for the borrower's failure to comply with the terms of the loan contract solely due to the check, negotiable order of withdrawal, share draft, or negotiable instrument being returned or dishonored for insufficient funds. Nothing herein prohibits such conduct, action, or complaint if the borrower has intentionally engaged in fraud by, including but not limited to, closing or using any closed or false account to evade payment;

(G) Make a short-term loan to a borrower for purposes of retiring an existing short-term loan between any licensee and that borrower;

(H) Require the borrower to waive the borrower's right to legal recourse under any otherwise applicable provision of state or federal law;

(I) Accept the title of a vehicle, real property, physical assets, or other collateral as security for the obligation;

(J) Engage in any device or subterfuge to evade the requirements of sections 1321.35 to 1321.48 of the Revised Code including assisting a borrower to obtain a loan on terms that would be prohibited by sections 1321.35 to 1321.48 of the Revised Code, making loans disguised as personal property sales and leaseback transactions, or disguising loan proceeds as cash rebates for the pretextual installment sale of goods or services;

(K) Assess or charge a borrower a fee for prepaying the loan in full prior to the maturity date;

(L) Fail to comply with section 1321.45 of the Revised Code;

(M) Recommend to a borrower that the borrower obtain a loan for a dollar amount that is higher than the borrower has requested;

(N) Make a loan to a borrower that has received two loans within the previous ninety days from licensees, unless the borrower has completed during that period a financial literacy program approved by the superintendent;

(O) Draft funds electronically from any depository financial institution in this state, or bill any credit card issued by such an institution. Nothing in this division shall prohibit the conversion of a negotiable instrument into an electronic form for processing through the automated clearing house system.

(P) Make, publish, or otherwise disseminate, directly or indirectly, any misleading or false advertisement, or engage in any other deceptive trade practice;

(Q) Offer any incentive to a borrower in exchange for the borrower taking out multiple loans over any period of time, or provide a short-term loan at no charge or at a discounted charge as compensation for any previous or future business.

(R) Make a loan to a borrower if the borrower has received a total of four or more loans, from licensees, in the calendar year.

(S) Present a check, negotiable order of withdrawal, share draft, or other negotiable instrument, that has been previously presented by the licensee and subsequently returned or dishonored for any reason, without prior written approval from the borrower.

(T) Change the check number, or in any other way alter a check, negotiable order of withdrawal, or share draft, prior to submitting such check, negotiable order of withdrawal, or share draft for processing through the automated clearing house system, or submit false information about any check, negotiable order of withdrawal, or share draft to the automated clearing house system.

Effective Date: 2008 HB545 09-01-2008



Section 1321.42 - Refusal, suspension, or revocation of license - fines.

(A) The superintendent of financial institutions shall, in accordance with Chapter 119. of the Revised Code, suspend or revoke a license issued pursuant to sections 1321.35 to 1321.48 of the Revised Code, if the superintendent determines that either of the following applies:

(1) The licensee has failed to comply with any order issued by the superintendent pursuant to section 1321.43 of the Revised Code.

(2) Any fact or condition exists that if it had existed or had been known to exist at the time of original or renewal licensure pursuant to sections 1321.35 to 1321.48 of the Revised Code, the fact or condition clearly would have warranted the superintendent to refuse to issue a license pursuant to those sections.

(B) The superintendent may make any investigation and conduct any hearing the superintendent considers necessary to determine whether any person has violated sections 1321.35 to 1321.48 of the Revised Code, or any rule or order adopted or issued under section 1321.43 of the Revised Code, or has otherwise engaged in conduct that would justify the suspension, revocation, or refusal of an original or renewal license or the imposition of a fine.

The superintendent may impose a monetary fine of not more than one thousand dollars for each such violation.

(C) In making any investigation or conducting any hearing pursuant to this section, the superintendent, or any person designated by the superintendent, at any time may compel by subpoena witnesses, may take depositions of witnesses residing without the state in the manner provided for in civil actions, pay any witnesses the fees and mileage for their attendance provided under section 119.094 of the Revised Code, and administer oaths. The superintendent also may compel by order or subpoena duces tecum the production of, and examine, all relevant books, records, accounts, and other documents. If a person does not comply with a subpoena or subpoena duces tecum, the superintendent may apply to the court of common pleas of Franklin county for an order compelling the person to comply with the subpoena or subpoena duces tecum or, for failure to do so, an order to be held in contempt of court.

(D) In connection with any investigation under this section, the superintendent may file an action in the court of common pleas of Franklin county or the court of common pleas of the county in which the person who is the subject of the investigation resides, or is engaging in or proposing to engage in actions in violation of sections 1321.35 to 1321.48 of the Revised Code, to obtain an injunction, temporary restraining order, or other appropriate relief.

Effective Date: 2008 HB545 09-01-2008; 2008 HB525 07-01-2009



Section 1321.421 - Examination of licensee's records.

As often as the superintendent considers it necessary, the superintendent may examine the records of a licensee, but in any case, the superintendent shall examine the records of a licensee at least annually.

Effective Date: 2008 HB545 09-01-2008



Section 1321.422 - Required licensee records and reports.

(A) Every licensee shall keep and use in the licensee's business such books, accounts, records, and loan documents as will enable the division of financial institutions to determine whether the licensee is complying with sections 1321.35 to 1321.48 of the Revised Code and with the orders and rules made by the division under those sections. Such books, accounts, records, and loan documents shall be segregated from those pertaining to transactions that are not subject to sections 1321.35 to 1321.48 of the Revised Code. Every licensee shall preserve the books, accounts, records, and loan documents pertaining to loans made under sections 1321.35 to 1321.48 of the Revised Code for at least two years after making the final entry on, or final revision of any loan document relative to, any loan recorded therein. Accounting systems maintained in whole or in part by mechanical or electronic data processing methods that provide information equivalent to that otherwise required are acceptable for this purpose.

(B)

(1) As required by the superintendent of financial institutions, each licensee shall file with the division each year a report under oath or affirmation, on forms supplied by the division, concerning the business and operation for the preceding calendar year. If a licensee has more than one place of business in this state, the licensee shall furnish a report for each location.

(2) The division shall publish annually an analysis of the information required under division (B)(1) of this section, but the individual reports shall not be public records and shall not be open to public inspection.

Effective Date: 2008 HB545 09-01-2008



Section 1321.43 - Implementing rules and enforcement orders.

The superintendent of financial institutions, in accordance with Chapter 119. of the Revised Code, may adopt rules and issue specific orders to enforce and carry out the purposes of sections 1321.35 to 1321.48 of the Revised Code. The superintendent shall issue a rule defining "senior officer" for the purpose of section 1321.37 of the Revised Code. The superintendent may adopt, amend, and repeal substantive rules defining with reasonable specificity acts or practices that violate section 1321.45 of the Revised Code.

Effective Date: 2008 HB545 09-01-2008



Section 1321.44 - Violations as unfair or deceptive acts - criminal proceedings.

(A) A violation of section 1321.41 of the Revised Code is deemed an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code. A borrower injured by a violation of section 1321.41 of the Revised Code shall have a cause of action and be entitled to the same relief available to a consumer under section 1345.09 of the Revised Code, and all powers and remedies available to the attorney general to enforce sections 1345.01 to 1345.13 of the Revised Code are available to the attorney general to enforce section 1321.41 of the Revised Code.

(B) The superintendent of financial institutions or a borrower may bring directly an action to enjoin a violation of sections 1321.35 to 1321.48 of the Revised Code. The prosecuting attorney of the county in which the action may be brought may bring an action to enjoin a violation of sections 1321.35 to 1321.48 of the Revised Code only if the prosecuting attorney first presents any evidence of the violation to the attorney general and, within a reasonable period of time, the attorney general has not agreed to bring the action.

(C) The superintendent may initiate criminal proceedings under sections 1321.35 to 1321.48 of the Revised Code by presenting any evidence of criminal violation to the prosecuting attorney of the county in which the offense may be prosecuted. If the prosecuting attorney does not prosecute the violations, or at the request of the prosecuting attorney, the superintendent shall present any evidence of criminal violations to the attorney general, who may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand juries. These powers of the attorney general are in addition to any other applicable powers of the attorney general.

(D) The prosecuting attorney of the county in which an alleged offense may be prosecuted may initiate criminal proceedings under sections 1321.35 to 1321.48 of the Revised Code.

(E) In order to initiate criminal proceedings under sections 1321.35 to 1321.48 of the Revised Code, the attorney general first shall present any evidence of criminal violations to the prosecuting attorney of the county in which the alleged offense may be prosecuted. If, within a reasonable period of time, the prosecuting attorney has not agreed to prosecute the violations, the attorney general may proceed in the prosecution with all the rights, privileges, and powers described in division (B) of this section.

(F) When a judgment under this section becomes final, the clerk of court shall mail a copy of the judgment, including supporting opinions, to the superintendent.

Effective Date: 2008 HB545 09-01-2008



Section 1321.45 - Prohibited debt collector communications and conduct.

(A)

(1) "Debt collector" means a licensee, officer, employee, or agent of a licensee, or any person acting as a debt collector for a licensee, or any person while serving or attempting to serve legal process on any other person in connection with the judicial enforcement of any debt resulting from a short-term loan made by a licensee.

(2) "Borrower" means a person who has an outstanding or delinquent short-term loan. For the purpose of this section, the term "borrower" includes the borrower's spouse, parent, if the borrower is a minor, guardian, executor, or administrator.

(3) "Communication" means the conveying of information regarding a debt directly or indirectly to any person through any medium.

(4) "Consumer reporting agency" means any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and that uses any means or facility for the purpose of preparing or furnishing consumer reports.

(5) "Location information" means a consumer's residence, telephone number, or place of employment.

(B) When communicating with any person other than the borrower for the purpose of acquiring location information about the borrower, the debt collector shall identify self, state that the purpose for the communication is to confirm or correct location information concerning a person, and, only if expressly requested, identify the debt collector's employer. The debt collector shall not do any of the following:

(1) State that the person for whom location information is being sought is a borrower or owes any debt;

(2) Communicate with any person more than once unless requested to do so by such person or unless the debt collector reasonably believes that the earlier response of such person is erroneous or incomplete and that such person now has correct or complete location information;

(3) Communicate by post card;

(4) Use any language or symbol on any envelope or in the contents of any communication effected by the mails or telegram that indicates that the communication relates to the collection of a debt;

(5) After the debt collector knows the borrower is represented by an attorney with regard to the subject debt and has knowledge of, or can readily ascertain, such attorney's name and address, not communicate with any person other than that attorney, unless the attorney fails to respond within a reasonable period of time to communication from the debt collector.

(C) A debt collector, without the prior consent of the borrower given directly to the debt collector or without the express permission of a court of competent jurisdiction, may not communicate with a borrower in connection with the collection of any debt:

(1) At any unusual time or place or a time or place known or which should be known to be inconvenient to the borrower. In the absence of knowledge of circumstances to the contrary, a debt collector shall assume that the convenient time for communicating with a borrower is after eight a.m. eastern standard time and before nine p.m. eastern standard time at the borrower's location.

(2) If the debt collector knows the borrower is represented by an attorney with respect to such debt and has knowledge of, or can readily ascertain, such attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the debt collector or unless the attorney consents to direct communication with the borrower;

(3) At the borrower's place of employment if the debt collector knows or has reason to know that the borrower's employer prohibits the borrower from receiving such communication.

(D) A debt collector, when communicating with a third party without the prior consent of the borrower given directly to the debt collector, or without the express permission of a court of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial remedy, may not communicate, in connection with the collection of any debt, with any person other than the borrower, the borrower's attorney, a consumer reporting agency if otherwise permitted by law, or the attorney of the debt collector.

(E) If a borrower provides written notification, to a person licensed under section 1321.35 to 1321.48 of the Revised Code or a debt collector, that the borrower refuses to pay a debt or that the borrower wishes the debt collector to cease further communication with the borrower, the debt collector shall not communicate further with the borrower with respect to such debt, except:

(1) To advise the borrower that the debt collector's further efforts are being terminated;

(2) To notify the borrower that the debt collector or licensee may invoke specified remedies that are ordinarily invoked by such debt collector or licensee;

(3) Where applicable, to notify the borrower that the debt collector or licensee intends to invoke a specified remedy. If such notice from the borrower is made by mail, notification shall be complete upon receipt.

(F) A debt collector may not engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person in connection with the collection of a debt, including, but not limited to, any of the following:

(1) Using or threatening to use violence or other criminal means to harm the physical person, reputation, or property of any person;

(2) Using obscene or profane language or language the natural consequence of which is to abuse the hearer or reader;

(3) Publication of a list of borrowers who allegedly refuse to pay debts, except to a consumer-reporting agency;

(4) Causing a telephone to ring or engaging any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.

(G) A debt collector may not use any false, deceptive, or misleading representation or means in connection with the collection of any debt, including, but not limited to, any of the following:

(1) Falsely representing or implying that the debt collector is vouched for, bonded by, or affiliated with the United States or any state, including the use of any badge, uniform, or facsimile thereof;

(2) Falsely representing the character, amount, or legal status of any debt, or any services rendered, or compensation which may be lawfully received by any debt collector for the collection of a debt;

(3) Falsely representing or implying that any individual is an attorney or that any communication is from an attorney;

(4) Representing or implying that nonpayment of any debt will result in the arrest or imprisonment of any person or the seizure, garnishment, attachment, or sale of any property or wages of any person unless such action is lawful and the debt collector intends to take such action;

(5) Threatening to take any action that cannot legally be taken or that is not intended to be taken;

(6) Falsely representing or implying that a sale, referral, or other transfer of any interest in a debt shall cause the borrower to lose any claim or defense to payment of the debt;

(7) Falsely representing or implying that the borrower committed any crime or other conduct in order to disgrace the borrower;

(8) Communicating or threatening to communicate to any person credit information that is known or that should be known to be false, including the failure to communicate that a disputed debt is disputed;

(9) Using or distributing any written communication that simulates or is falsely represented to be a document authorized, issued, or approved by any court, official, or agency of the United States or any state, or that creates a false impression as to its source, authorization, or approval;

(10) Using any false representation or deceptive means to collect or attempt to collect any debt or to obtain information concerning a borrower;

(11) Failing to disclose in the initial written communication with the borrower, and in addition, if the initial communication with the borrower is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and that any information obtained will be used for that purpose, and the failure to disclose in subsequent communications that the communication is from a debt collector, except that division (G)(11) of this section shall not apply to a formal pleading made in connection with a legal action;

(12) Falsely representing or implying that accounts have been turned over to innocent purchasers for value;

(13) Falsely representing or implying that documents are legal process;

(14) Using any business, company, or organization name other than the true name of the debt collector's business, company, or organization;

(15) Falsely representing or implying that documents are not legal process forms or do not require action by the consumer;

(16) Falsely representing or implying that a debt collector operates or is employed by a consumer reporting agency.

(H) A debt collector may not use unfair or unconscionable means to collect or attempt to collect any debt, including, but not limited to, any of the following:

(1) Collecting any amount, including any interest, fee, charge, or expense incidental to the principal obligation, unless the amount is expressly authorized by the agreement creating the debt or permitted by law;

(2) Accepting from any person a check or other payment instrument postdated by more than five days unless the person is notified in writing of the debt collector's intent to deposit the check or instrument not more than ten nor less than three business days prior to deposit;

(3) Soliciting any postdated check or other postdated payment instrument for the purpose of threatening or instituting criminal prosecution;

(4) Depositing or threatening to deposit any postdated check or other postdated payment instrument prior to the date on the check or instrument;

(5) Causing charges to be made to any person for communications by concealment of the true purpose of the communication. The charges include, but are not limited to, collect telephone calls and telegram fees;

(6) Taking or threatening to take any nonjudicial action to effect dispossession or disablement of property if there is no present right to possession of the property claimed as collateral through an enforceable security interest, there is no present intention to take possession of the property, or the property is exempt by law from dispossession or disablement;

(7) Communicating with a borrower regarding a debt by post card;

(8) Using any language or symbol, other than the debt collector's address, on any envelope when communicating with a borrower by use of the mails or by telegram, except that a debt collector may use the collector's business name if the name does not indicate that the collector is in the debt collection business;

(9) Designing, compiling, and furnishing any form knowing that the form would be used to create the false belief in a borrower that a person other than the licensee is participating in the collection of or in an attempt to collect a debt the borrower allegedly owes the creditor, when in fact the person is not so participating.

(I) In addition to the requirements of this section, a debt collector shall follow the practices set forth in the federal "Fair Debt Collection Practices Act," 91 Stat. 874 (1977), sections 15 U.S.C. 1692b, 15 U.S.C. 1692c, 15 U.S.C. 1692d, 15 U.S.C. 1692e, and 15 U.S.C. 1692f, as those sections of federal law exist on the effective date of this section. In the event of a conflict between described practices in the federal act and described practices in this section, this section shall prevail.

Effective Date: 2008 HB545 09-01-2008



Section 1321.46 - Statewide database used to determine borrower eligibility.

(A) If more than four hundred persons are licensed under sections 1321.35 to 1321.48 of the Revised Code at any point after September 1, 2009, the superintendent of financial institutions shall develop and make a statewide common database, as implemented by the superintendent, accessible at all times to persons licensed under sections 1321.35 to 1321.48 of the Revised Code and to the superintendent through an internet connection. Licensees shall use the database to determine if a borrower is eligible for a loan. Licensees shall submit the required data in a format as the superintendent prescribes by rule, and verify eligibility before entering into each loan transaction.

(B) If a statewide common database is developed pursuant to division (A) of this section, the superintendent shall adopt rules to administer and enforce this section and to ensure that the database is used by licensees in accordance with this section, including:

(1) A rule requiring that data are retained in the database only as required to ensure licensee compliance with this section;

(2) A rule requiring that identifying borrower information is deleted from the database on a regular and routine basis, twelve months after the transaction is closed;

(3) A rule authorizing the archiving of deleted data, should the superintendent determine that archiving is necessary for the enforcement of this section;

(4) A rule prohibiting the database from ranking the credit worthiness of a borrower and limiting the database so that it may only be used to determine a borrower's eligibility or ineligibility for a loan based on the provisions of this chapter;

(5) A rule requiring that data collected pursuant to this section be used only as prescribed in this section and for no other purpose;

(6) A rule authorizing the database operator to impose a per transaction fee to be paid by the licensee for data required to be submitted;

(7) A rule prohibiting the database operator from including, in the database, the social security number of any borrower.

(C) The database operator, whether the superintendent or a third party selected by the superintendent pursuant to Chapter 125. of the Revised Code, shall do all of the following:

(1) Establish and maintain a process for responding to transaction verification requests due to technical difficulties with the database that prevent the licensee from accessing the database through the internet;

(2) Provide accurate and secure receipt, transmission, and storage of borrower data;

(3) Designate a transaction as closed within one business day of receiving notification from a licensee;

(4) Take all reasonable measures to ensure the confidentiality of the database and to prevent identity theft.

(D) A licensee may rely on the information contained in the database as accurate and is not subject to any administrative penalty or civil liability as a result of relying on inaccurate information contained in the database.

(E) With respect to the database prescribed in division (A) of this section, any information submitted for incorporation into the database, information in the database itself, or archived information as maintained by the superintendent pursuant to this section is not a public record under section 149.43 of the Revised Code.

(F) If approved by the superintendent, the database operator may impose a per transaction fee for the actual costs of entering, accessing, and maintaining data in the database. The fee shall be payable to the database operator in a manner prescribed by the superintendent. A licensee may not charge a customer all or part of the fee.

Effective Date: 2008 HB545 09-01-2008



Section 1321.461 - Alternative borrower database.

(A) If a statewide common database is not developed under section 1321.46 of the Revised Code, each licensee shall subscribe to, report to, and use an electronic database tracking service that permits the licensee to determine whether the borrower has an outstanding unpaid check or debit authorization that is, or reasonably appears to be, connected to a short-term loan. In the absence of an electronic database tracking service, each licensee shall require a borrower to sign a written declaration confirming that, pursuant to section 1321.41 of the Revised Code, the borrower is eligible to receive a loan.

(B) The records of a licensee and any electronic database tracking service shall be subject to review and examination by the division of financial institutions to determine whether the licensee is complying with this section and other applicable provisions of sections 1321.35 to 1321.48 of the Revised Code.

Effective Date: 2008 HB545 09-01-2008



Section 1321.47 - Additional duties of licensees - civil action by borrower.

(A) A person licensed, and any person required to be licensed under sections 1321.35 to 1321.48 of the Revised Code, in addition to duties imposed by other statutes or common law, shall do all of the following:

(1) Follow reasonable and lawful instructions from the borrower;

(2) Act with reasonable skill, care, and diligence;

(3) Act in good faith and fair dealing in any transaction or practice or course of business in connection with a short-term loan.

(B) The duties and standards of care created in this section may not be waived or modified.

(C) A borrower injured by a violation of this section may bring an action for recovery of damages. Damages awarded shall not be less than all compensation paid directly or indirectly to a licensee from any source, plus reasonable attorney's fees and court costs. The borrower may be awarded punitive damages.

Effective Date: 2008 HB545 09-01-2008



Section 1321.48 - Reports by superintendent - confidentiality of information.

(A) The superintendent of financial institutions shall report semiannually to the governor and the general assembly on the operations of the division of financial institutions with respect to the following:

(1) Enforcement actions instituted by the superintendent for a violation of or failure to comply with any provision of sections 1321.35 to 1321.48 of the Revised Code, and the final dispositions of each such enforcement action;

(2) Suspensions, revocations, or refusals to issue or renew licenses under sections 1321.35 to 1321.48 of the Revised Code.

(B) The information required under divisions (A)(1) and (2) of this section does not include information that, pursuant to division (C) of this section, is confidential.

(C) The following information is confidential:

(1) Examination information, and any information leading to or arising from an examination;

(2) Investigation information, and any information arising from or leading to an investigation.

(D) The information described in division (A)(1) of this section shall remain confidential for all purposes except when it is necessary for the superintendent to take official action regarding the affairs of a licensee, or in connection with criminal or civil proceedings to be initiated by a prosecuting attorney or the attorney general. This information also may be introduced into evidence or disclosed when, and in the manner, authorized by section 1181.25 of the Revised Code.

(E) All application information, except social security numbers, employer identification numbers, financial account numbers, the identity of the institution where financial accounts are maintained, personal financial information, fingerprint cards and the information contained on such cards, and criminal background information, is a public record as defined in section 149.43 of the Revised Code.

(F) This section does not prevent the division from releasing information relating to licensees to the attorney general for purposes of that office's administration of Chapter 1345. of the Revised Code. Information the division releases to the attorney general pursuant to this section remains privileged and confidential, and the attorney general may not disclose the information except by introduction into evidence in connection with the attorney general's administration of Chapter 1345. of the Revised Code or as authorized by the superintendent.

Effective Date: 2008 HB545 09-01-2008



Section 1321.51 - Second mortgage loan definitions.

As used in sections 1321.51 to 1321.60 of the Revised Code:

(A) "Person" means an individual, partnership, association, trust, corporation, or any other legal entity.

(B) "Certificate" means a certificate of registration issued under sections 1321.51 to 1321.60 of the Revised Code.

(C) "Registrant" means a person to whom one or more certificates of registration have been issued under sections 1321.51 to 1321.60 of the Revised Code.

(D) "Principal amount" means the amount of cash paid to, or paid or payable for the account of, the borrower, and includes any charge, fee, or expense that is financed by the borrower at origination of the loan or during the term of the loan.

(E) "Interest" means all charges payable directly or indirectly by a borrower to a registrant as a condition to a loan or an application for a loan, however denominated, but does not include default charges, deferment charges, insurance charges or premiums, court costs, loan origination charges, check collection charges, credit line charges, points, prepayment penalties, or other fees and charges specifically authorized by law.

(F) "Interest-bearing loan" means a loan in which the debt is expressed as the principal amount and interest is computed, charged, and collected on unpaid principal balances outstanding from time to time.

(G) "Precomputed loan" means a loan in which the debt is a sum comprising the principal amount and the amount of interest computed in advance on the assumption that all scheduled payments will be made when due.

(H) "Actuarial method" means the method of allocating payments made on a loan between the principal amount and interest whereby a payment is applied first to the accumulated interest and the remainder to the unpaid principal amount.

(I) "Applicable charge" means the amount of interest attributable to each monthly installment period of the loan contract. The applicable charge is computed as if each installment period were one month and any charge for extending the first installment period beyond one month is ignored. In the case of loans originally scheduled to be repaid in sixty-one months or less, the applicable charge for any installment period is that proportion of the total interest contracted for, as the balance scheduled to be outstanding during that period bears to the sum of all of the periodic balances, all determined according to the payment schedule originally contracted for. In all other cases, the applicable charge for any installment period is that which would have been made for such period had the loan been made on an interest-bearing basis, based upon the assumption that all payments were made according to schedule.

(J) "Broker" means a person who acts as an intermediary or agent in finding, arranging, or negotiating loans, other than residential mortgage loans, and charges or receives a fee for these services.

(K) "Annual percentage rate" means the ratio of the interest on a loan to the unpaid principal balances on the loan for any period of time, expressed on an annual basis.

(L) "Point" means a charge equal to one per cent of either of the following:

(1) The principal amount of a precomputed loan or interest-bearing loan;

(2) The original credit line of an open-end loan.

(M) "Prepayment penalty" means a charge for prepayment of a loan at any time prior to five years from the date the loan contract is executed.

(N) "Refinancing" means a loan the proceeds of which are used in whole or in part to pay the unpaid balance of a prior loan made by the same registrant to the same borrower under sections 1321.51 to 1321.60 of the Revised Code.

(O) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

(P)

(1) "Mortgage loan originator" means an individual who for compensation or gain, or in anticipation of compensation or gain, does any of the following:

(a) Takes or offers to take a residential mortgage loan application;

(b) Assists or offers to assist a borrower in obtaining or applying to obtain a residential mortgage loan by, among other things, advising on loan terms, including rates, fees, and other costs;

(c) Offers or negotiates terms of a residential mortgage loan;

(d) Issues or offers to issue a commitment for a residential mortgage loan to a borrower.

(2) "Mortgage loan originator" does not include any of the following:

(a) An individual who performs purely administrative or clerical tasks on behalf of a mortgage loan originator;

(b) A person licensed pursuant to Chapter 4735. of the Revised Code, or under the similar law of another state, who performs only real estate brokerage activities permitted by that license, provided the person is not compensated by a mortgage lender, mortgage broker, mortgage loan originator, or by any agent thereof;

(c) A person solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. 101, in effect on January 1, 2009;

(d) A person acting solely as a loan processor or underwriter, who does not represent to the public, through advertising or other means of communicating, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the person can or will perform any of the activities of a mortgage loan originator;

(e) A loan originator licensed under sections 1322.01 to 1322.12 of the Revised Code, when acting solely under that authority;

(f) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or another mortgage loan originator, or by any agent thereof;

(g) Any person engaged in the retail sale of manufactured homes, mobile homes, or industrialized units if, in connection with financing those retail sales, the person only assists the borrower by providing or transmitting the loan application and does not do any of the following:

(i) Offer or negotiate the residential mortgage loan rates or terms;

(ii) Provide any counseling with borrowers about residential mortgage loan rates or terms;

(iii) Receive any payment or fee from any company or individual for assisting the borrower obtain or apply for financing to purchase the manufactured home, mobile home, or industrialized unit;

(iv) Assist the borrower in completing the residential mortgage loan application.

(3) An individual acting exclusively as a servicer engaging in loss mitigation efforts with respect to existing mortgage transactions shall not be considered a mortgage loan originator for purposes of sections 1321.51 to 1321.60 of the Revised Code until July 1, 2011, unless such delay is denied by the United States department of housing and urban development.

(Q) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling or on residential real estate upon which is constructed or intended to be constructed a dwelling. For purposes of this division, "dwelling" has the same meaning as in the "Truth in Lending Act," 82 Stat. 146, 15 U.S.C. 1602.

(R) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators, or their successor entities, for the licensing and registration of mortgage loan originators, or any system established by the secretary of housing and urban development pursuant to the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101.

(S) "Registered mortgage loan originator" means an individual to whom both of the following apply:

(1) The individual is a mortgage loan originator and an employee of a depository institution, a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the farm credit administration.

(2) The individual is registered with, and maintains a unique identifier through, the nationwide mortgage licensing system and registry.

(T) "Administrative or clerical tasks" means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry, and communication with a consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan.

(U) "Federal banking agency" means the board of governors of the federal reserve system, the comptroller of the currency, the director of the office of thrift supervision, the national credit union administration, and the federal deposit insurance corporation.

(V) "Loan processor or underwriter" means an individual who performs clerical or support duties at the direction of and subject to the supervision and instruction of a licensed mortgage loan originator or registered mortgage loan originator. For purposes of this division, to "perform clerical or support duties" means to do all of the following activities:

(1) Receiving, collecting, distributing, and analyzing information common for the processing or underwriting of a residential mortgage loan;

(2) Communicating with a borrower to obtain the information necessary for the processing or underwriting of a loan, to the extent the communication does not include offering or negotiating loan rates or terms or counseling borrowers about residential mortgage loan rates or terms.

(W) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including all of the following:

(1) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(2) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

(3) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing for any such transaction;

(4) Engaging in any activity for which a person engaged in that activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law;

(5) Offering to engage in any activity, or to act in any capacity, described in division (W) of this section.

(X) "Licensee" means any person that has been issued a mortgage loan originator license under sections 1321.51 to 1321.60 of the Revised Code.

(Y) "Unique identifier" means a number or other identifier that permanently identifies a mortgage loan originator and is assigned by protocols established by the nationwide mortgage licensing system and registry or federal banking agencies to facilitate electronic tracking of mortgage loan originators and uniform identification of, and public access to, the employment history of and the publicly adjudicated disciplinary and enforcement actions against mortgage loan originators.

(Z) "State" in the context of referring to states in addition to Ohio means any state of the United States, the district of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the trust territory of the Pacific islands, the virgin islands, and the northern Mariana islands.

(AA) "Depository institution" has the same meaning as in section 3 of the "Federal Deposit Insurance Act," 64 Stat. 873, 12 U.S.C. 1813, and includes any credit union.

(BB) "Bona fide third party" means a person that is not an employee of, related to, or affiliated with, the registrant, and that is not used for the purpose of circumvention or evasion of sections 1321.51 to 1321.60 of the Revised Code.

(CC) "Nontraditional mortgage product" means any mortgage product other than a thirty-year fixed rate mortgage.

(DD) "Employee" means an individual for whom a registrant or applicant, in addition to providing a wage or salary, pays social security and unemployment taxes, provides workers' compensation coverage, and withholds local, state, and federal income taxes. "Employee" also includes any individual who acts as a mortgage loan originator or operations manager of the registrant, but for whom the registrant is prevented by law from making income tax withholdings.

(EE) "Primary point of contact" means the employee or owner designated by the registrant or applicant to be the individual who the division of financial institutions can contact regarding compliance or licensing matters relating to the registrant's or applicant's business or lending activities secured by an interest in real estate.

(FF) "Consumer reporting agency" has the same meaning as in the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C. 1681a, as amended.

(GG) "Mortgage broker" has the same meaning as in section 1322.01 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.52 - Registering second mortgage lenders and brokers.

(A)

(1) No person, on that person's own behalf or on behalf of any other person, shall do any of the following without having first obtained a certificate of registration from the division of financial institutions:

(a) Advertise, solicit, or hold out that the person is engaged in the business of making residential mortgage loans secured by a mortgage on a borrower's real estate which is other than a first lien on the real estate;

(b) Engage in the business of lending or collecting the person's own or another person's money, credit, or choses in action for non-first lien residential mortgage loans;

(c) Employ or compensate mortgage loan originators licensed or who should be licensed under sections 1321.51 to 1321.60 of the Revised Code to conduct the business of making residential mortgage loans;

(d) Make loans in this state of the type set forth in division (C) of this section that are unsecured or are secured by other than real property, which loans are for more than five thousand dollars at a rate of interest greater than permitted by section 1343.01 or other specific provisions of the Revised Code.

(2) Each person issued a certificate of registration or license is subject to all the rules prescribed under sections 1321.51 to 1321.60 of the Revised Code.

(B)

(1) All loans made to persons who at the time are residents of this state are considered as made within this state and subject to the laws of this state, regardless of any statement in the contract or note to the contrary, except as follows:

(a) If the loan is primarily secured by a lien on real property in another state and is arranged by a mortgage loan originator licensed by that state, the borrower may by choice of law designate that the transaction be governed by the law where the real property is located if the other state has consumer protection laws covering the borrower that are applicable to the transaction.

(b) If the loan is for the purpose of purchasing goods acquired by the borrower when the borrower is outside of this state, the loan may be governed by the laws of the other state.

(2) Nothing in division (B)(1) of this section prevents a choice of law or requires registration or licensure of persons outside of this state in a transaction involving the solicitation of residents of this state to obtain non-real estate secured loans that require the borrowers to physically visit a lender's out-of-state office to apply for and obtain the disbursement of loan funds.

(C) A registrant may make unsecured loans, loans secured by a mortgage on a borrower's real estate which is a first lien or other than a first lien on the real estate, loans secured by other than real estate, and loans secured by any combination of mortgages and security interests, on terms and conditions provided by sections 1321.51 to 1321.60 of the Revised Code.

(D)

(1) If a lender that is subject to sections 1321.51 to 1321.60 of the Revised Code makes a loan in violation of division (A)(1) of this section, the lender has no right to collect, receive, or retain any interest or charges on that loan.

(2) If a registrant applies to the division for a renewal of the registrant's certificate after the date required by division (A)(7) of section 1321.53 of the Revised Code, but prior to the first day of February of that year, and the division approves the application, division (D)(1) of this section does not apply with respect to any loan made by the registrant while the registrant's certificate was expired.

(3) If a person's registration under sections 1321.51 to 1321.60 of the Revised Code terminates due to nonrenewal or otherwise but the person continues to engage in the business of collecting or servicing non-first lien residential mortgage loans in violation of division (A)(1) of this section, the superintendent of financial institutions may take administrative action, including action on any subsequent application for a certificate of registration. In addition, no late fee, bad check charge except as incurred, charge related to default or cost to realize on its security interest, or prepayment penalty on non-first lien residential mortgage loans shall be collected or retained by a person who is in violation of division (A)(1)(b) of this section for the period of time in which the person was in violation. Nothing in division (D)(3) of this section prevents or otherwise precludes any other actions or penalties provided by law or modifies a defense of holder in due course that a subsequent purchaser servicing the residential mortgage loan may raise.

(E)

(1) No individual shall engage in the business of a mortgage loan originator without first obtaining and maintaining annually a license pursuant to section 1321.532 of the Revised Code from the division of financial institutions. A mortgage loan originator shall be employed or associated with a registrant or entity exempt from registration under sections 1321.51 to 1321.60 of the Revised Code, but shall not be employed by or associated with more than one registrant or exempt entity at any one time.

(2) An individual acting under the individual's authority as a registered mortgage loan originator shall not be required to be licensed under division (E)(1) of this section.

(3) An individual who holds a valid temporary mortgage loan originator license issued pursuant to section 1321.537 of the Revised Code may engage in the business of a mortgage loan originator in accordance with sections 1321.51 to 1321.60 of the Revised Code during the term of the temporary license.

(F)

(1) Each licensee shall register with, and maintain a valid unique identifier issued by, the nationwide mortgage licensing system and registry.

(2) No person shall use a licensee's unique identifier for any purpose other than as set forth in the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101.

(G)

(1) If a person that is subject to sections 1321.51 to 1321.60 of the Revised Code makes a loan in violation of division (A)(1)(d) of this section and subsequently sells or assigns that loan, the person is liable to the borrower for any interest paid on that loan to the holder or assignee in excess of the rate that would be applicable in the absence of sections 1321.51 to 1321.60 of the Revised Code, in addition to any interest or charges paid on that loan to the unauthorized lender as provided by division (D)(1) of this section.

(2) If a person that is subject to sections 1321.51 to 1321.60 of the Revised Code makes a residential mortgage loan in violation of division (A)(1)(b) or (c) of this section and subsequently sells or assigns that loan, the lender is liable to the borrower for any interest paid on that loan to the holder or assignee in excess of the rate set forth in division (B)(4) of section 1343.01 of the Revised Code, in addition to any interest or charges paid on that loan to the unauthorized lender as provided by division (D)(1) of this section.

Amended by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.521 - Expansion of definition of mortgage loan originator.

The superintendent of financial institutions may, by rule, expand the definition of mortgage loan originator in section 1321.51 of the Revised Code by adding individuals or may exempt additional individuals or persons from that definition, if the superintendent finds that the addition or exemption is consistent with the purposes fairly intended by the policy and provisions of sections 1321.51 to 1321.60 of the Revised Code and the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101.

Rules authorized by this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.522 - Application for exemption from registration forcredit union service organization.

(A) A credit union service organization seeking exemption from registration pursuant to division (D)(6) of section 1321.53 of the Revised Code shall submit an application to the superintendent of financial institutions along with a nonrefundable fee of three hundred fifty dollars for each location of an office to be maintained by the organization. The application shall be in a form prescribed by the superintendent and shall include all of the following:

(1) The organization's business name and state of incorporation;

(2) The names of the owners, officers, or partners having control of the organization;

(3) An attestation to all of the following:

(a) That the organization and its owners, officers, or partners identified in division (A)(2) of this section have not had a mortgage lender certificate of registration or mortgage loan originator license, or any comparable authority, revoked in any governmental jurisdiction;

(b) That the organization and its owners, officers, or partners identified in division (A)(2) of this section have not been convicted of, or pleaded guilty or nolo contendere to, any of the following in a domestic, foreign, or military court:

(i) During the seven-year period immediately preceding the date of application for exemption, a misdemeanor involving theft or any felony;

(ii) At any time prior to the date of application for exemption, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

(c) That, with respect to financing residential mortgage loans, the organization conducts business with residents of this state or secures its loans with property located in this state.

(4) The names of all mortgage loan originators or licensees under the organization's control and direction;

(5) An acknowledgment of understanding that the organization is subject to the regulatory authority of the division of financial institutions;

(6) Any further information that the superintendent may require.

(B)

(1) If the superintendent determines that the credit union service organization honestly made the attestation required under division (A)(3) of this section and otherwise qualifies for exemption, the superintendent shall issue a letter of exemption. Additional certified copies of a letter of exemption shall be provided upon request and the payment of seventy-five dollars per copy.

(2) If the superintendent determines that the organization does not qualify for exemption, the superintendent shall issue a notice of denial, and the organization may request a hearing in accordance with Chapter 119. of the Revised Code.

(C) All of the following conditions apply to any credit union service organization holding a valid letter of exemption:

(1) The organization shall be subject to examination in the same manner as a registrant with respect to the conduct of the organization's mortgage loan originators. In conducting any out-of-state examination, the organization shall be responsible for paying the costs of the division in the same manner as a registrant.

(2) The organization shall have an affirmative duty to supervise the conduct of its mortgage loan originators, and to cooperate with investigations by the division with respect to that conduct, in the same manner as is required of registrants.

(3) The organization shall keep and maintain records of all transactions relating to the conduct of its mortgage loan originators in the same manner as is required of registrants.

(4) The organization may provide the surety bond for its mortgage loan originators in the same manner as is permitted for registrants.

(D) A letter of exemption expires annually on the thirty-first day of December and may be renewed on or before that date by submitting an application that meets the requirements of division (A) of this section and a nonrefundable renewal fee of three hundred fifty dollars for each location of an office to be maintained by the credit union service organization.

(E) The superintendent may issue a notice to revoke or suspend a letter of exemption if the superintendent finds that the letter was obtained through a false or fraudulent representation of a material fact, or the omission of a material fact, required by law, or that a condition for exemption is no longer being met. Prior to issuing an order of revocation or suspension, the credit union service organization shall be given an opportunity for a hearing in accordance with Chapter 119. of the Revised Code.

(F) All information obtained by the division pursuant to an examination or investigation under this section shall be subject to the confidentiality requirements set forth in section 1321.55 of the Revised Code.

(G) All money collected under this section shall be deposited into the state treasury to the credit of the consumer finance fund created in section 1321.21 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.53 - Application for certificate of registration.

(A)

(1) An application for a certificate of registration under sections 1321.51 to 1321.60 of the Revised Code shall contain an undertaking by the applicant to abide by those sections. The application shall be in writing, under oath, and in the form prescribed by the division of financial institutions, and shall contain any information that the division may require. Applicants that are foreign corporations shall obtain and maintain a license pursuant to Chapter 1703. of the Revised Code before a certificate is issued or renewed.

(2) Upon the filing of the application and the payment by the applicant of a nonrefundable two-hundred-dollar investigation fee, a nonrefundable three-hundred-dollar annual registration fee, and any additional fee required by the nationwide mortgage licensing system and registry, the division shall investigate the relevant facts. If the application involves investigation outside this state, the applicant may be required by the division to advance sufficient funds to pay any of the actual expenses of such investigation, when it appears that these expenses will exceed two hundred dollars. An itemized statement of any of these expenses which the applicant is required to pay shall be furnished to the applicant by the division. No certificate shall be issued unless all the required fees have been submitted to the division.

(3) All applicants making loans secured by an interest in real estate shall designate an employee or owner of the applicant as the applicant's primary point of contact. While acting as the primary point of contact, the employee or owner shall not be employed by any other registrant or mortgage broker.

(4) The investigation undertaken upon application shall include both a civil and criminal records check of the applicant including any individual whose identity is required to be disclosed in the application. Where the applicant is a business entity the superintendent shall have the authority to require a civil and criminal background check of those persons that in the determination of the superintendent have the authority to direct and control the operations of the applicant.

(5)

(a) Notwithstanding division (K) of section 121.08 of the Revised Code, the superintendent of financial institutions shall obtain a criminal history records check and, as part of that records check, request that criminal record information from the federal bureau of investigation be obtained. To fulfill this requirement, the superintendent shall do either of the following:

(i) Request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the applicant's fingerprints or, if the fingerprints are unreadable, based on the applicant's social security number, in accordance with section 109.572 of the Revised Code;

(ii) Authorize the nationwide mortgage licensing system and registry to request a criminal history background check as set forth in division (C) of section 1321.531 of the Revised Code.

(b) Any fee required under division (C)(3) of section 109.572 of the Revised Code or by the nationwide mortgage licensing system and registry shall be paid by the applicant.

(6) If an application for a certificate of registration does not contain all of the information required under division (A) of this section, and if such information is not submitted to the division or to the nationwide mortgage licensing system and registry within ninety days after the superintendent or the nationwide mortgage licensing system and registry requests the information in writing, including by electronic transmission or facsimile, the superintendent may consider the application withdrawn.

(7) If the division finds that the financial responsibility, experience, character, and general fitness of the applicant command the confidence of the public and warrant the belief that the business will be operated honestly and fairly in compliance with the purposes of sections 1321.51 to 1321.60 of the Revised Code and the rules adopted thereunder, and that the applicant has the requisite bond or applicable net worth and assets required by division (B) of this section, the division shall thereupon issue a certificate of registration to the applicant. The superintendent shall not use a credit score as the sole basis for a registration denial.

(a)

(i) Certificates of registration issued on or after July 1, 2010, shall annually expire on the thirty-first day of December, unless renewed by the filing of a renewal application and payment of a three-hundred-dollar nonrefundable annual registration fee, any assessment as determined by the superintendent pursuant to division (A)(7)(a)(ii) of this section, and any additional fee required by the nationwide mortgage licensing system and registry, on or before the last day of December of each year. No other fee or assessment shall be required of a registrant by the state or any political subdivision of this state.

(ii) If the renewal fees billed by the superintendent pursuant to division (A)(7)(a)(i) of this section are less than the estimated expenditures of the consumer finance section of the division of financial institutions, as determined by the superintendent, for the following fiscal year, the superintendent may assess each registrant at a rate sufficient to equal in the aggregate the difference between the renewal fees billed and the estimated expenditures. Each registrant shall pay the assessed amount to the superintendent prior to the last day of June. In no case shall the assessment exceed ten cents per each one hundred dollars of interest (excluding charge-off recoveries), points, loan origination charges, and credit line charges collected by that registrant during the previous calendar year. If such an assessment is imposed, it shall not be less than two hundred fifty dollars per registrant and shall not exceed thirty thousand dollars less the total renewal fees paid pursuant to division (A)(7)(a)(i) of this section by each registrant.

(b) Registrants shall timely file renewal applications on forms prescribed by the division and provide any further information that the division may require. If a renewal application does not contain all of the information required under this section, and if that information is not submitted to the division or to the nationwide mortgage licensing system and registry within ninety days after the superintendent or the nationwide mortgage licensing system and registry requests the information in writing, including by electronic transmission or facsimile, the superintendent may consider the application withdrawn.

(c) Renewal shall not be granted if the applicant's certificate of registration is subject to an order of suspension, revocation, or an unpaid and past due fine imposed by the superintendent.

(d) If the division finds the applicant does not meet the conditions set forth in this section, it shall issue a notice of intent to deny the application, and forthwith notify the applicant of the denial, the grounds for the denial, and the applicant's reasonable opportunity to be heard on the action in accordance with Chapter 119. of the Revised Code.

(8) If there is a change of five per cent or more in the ownership of a registrant, the division may make any investigation necessary to determine whether any fact or condition exists that, if it had existed at the time of the original application for a certificate of registration, the fact or condition would have warranted the division to deny the application under division (A)(7) of this section. If such a fact or condition is found, the division may, in accordance with Chapter 119. of the Revised Code, revoke the registrant's certificate.

(B) Each registrant that engages in lending under sections 1321.51 to 1321.60 of the Revised Code shall, if not otherwise required to be bonded pursuant to section 1321.533 of the Revised Code, maintain both of the following:

(1) A net worth of at least fifty thousand dollars;

(2) For each certificate of registration, assets of at least fifty thousand dollars either in use or readily available for use in the conduct of the business.

(C) Not more than one place of business shall be maintained under the same certificate, but the division may issue additional certificates to the same registrant upon compliance with sections 1321.51 to 1321.60 of the Revised Code, governing the issuance of a single certificate. No change in the place of business of a registrant to a location outside the original municipal corporation shall be permitted under the same certificate without the approval of a new application, the payment of the registration fee and, if required by the superintendent, the payment of an investigation fee of two hundred dollars. When a registrant wishes to change its place of business within the same municipal corporation, it shall give written notice of the change in advance to the division, which shall provide a certificate for the new address without cost. If a registrant changes its name, prior to making loans under the new name it shall give written notice of the change to the division, which shall provide a certificate in the new name without cost. Sections 1321.51 to 1321.60 of the Revised Code do not limit the loans of any registrant to residents of the community in which the registrant's place of business is situated. Each certificate shall be kept conspicuously posted in the place of business of the registrant and is not transferable or assignable.

(D) Sections 1321.51 to 1321.60 of the Revised Code do not apply to any of the following:

(1) Entities chartered and lawfully doing business under the authority of any law of this state, another state, or the United States as a bank, savings bank, trust company, savings and loan association, or credit union, or a subsidiary of any such entity, which subsidiary is regulated by a federal banking agency and is owned and controlled by such a depository institution;

(2) Life, property, or casualty insurance companies licensed to do business in this state;

(3) Any person that is a lender making a loan pursuant to sections 1321.01 to 1321.19 of the Revised Code or a business loan as described in division (B)(6) of section 1343.01 of the Revised Code;

(4) Any political subdivision, or any governmental or other public entity, corporation, instrumentality, or agency, in or of the United States or any state of the United States, or any entity described in division (B)(3) of section 1343.01 of the Revised Code;

(5) A college or university, or controlled entity of a college or university, as those terms are defined in section 1713.05 of the Revised Code;

(6) A credit union service organization, provided the organization utilizes services provided by registered mortgage loan originators or the organization complies with section 1321.522 of the Revised Code and holds a valid letter of exemption issued by the superintendent.

(E) No person engaged in the business of selling tangible goods or services related to tangible goods may receive or retain a certificate under sections 1321.51 to 1321.60 of the Revised Code for such place of business.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.531 - Application for mortgage loan originator license.

(A) An application for a mortgage loan originator license shall be in writing, under oath, and in the form prescribed by the superintendent of financial institutions. The application shall be accompanied by a nonrefundable application fee of one hundred fifty dollars and all other required fees, including any fees required by the nationwide mortgage licensing system and registry.

(B) The superintendent may establish relationships or enter into contracts with the nationwide mortgage licensing system and registry, or any entities designated by it, to collect and maintain records and process transaction fees or other fees related to mortgage loan originator licensees or other persons subject to or involved in their licensure.

(C) In connection with applying for a mortgage loan originator license, the applicant shall furnish to the nationwide mortgage licensing system and registry the following information concerning the applicant's identity:

(1) The applicant's fingerprints for submission to the federal bureau of investigation, and any other governmental agency or entity authorized to receive such information, for purposes of a state, national, and international criminal history background check;

(2) Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, along with authorization for the superintendent and the nationwide mortgage licensing system and registry to obtain the following:

(a) An independent credit report from a consumer reporting agency;

(b) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(D) In order to effectuate the purposes of divisions (C)(1) and (C)(2)(b) of this section, the superintendent may use the conference of state bank supervisors, or a wholly owned subsidiary, as a channeling agent for requesting information from and distributing information to the United States department of justice or any other governmental agency. The superintendent may also use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to any source related to matters subject to divisions (C)(2)(a) and (b) of this section.

(E) Upon the filing of the application, payment of the application fee, and payment of any additional fee, including any fee required by the nationwide mortgage licensing system and registry, the superintendent shall investigate the applicant as set forth in division (E) of this section.

(1)

(a) Notwithstanding division (K) of section 121.08 of the Revised Code, the superintendent shall obtain a criminal history records check and, as part of that records check, request that criminal record information from the federal bureau of investigation be obtained. To fulfill this requirement, the superintendent shall do either of the following:

(i) Request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the applicant's fingerprints or, if the fingerprints are unreadable, based on the applicant's social security number in accordance with section 109.572 of the Revised Code;

(ii) Authorize the nationwide mortgage licensing system and registry to request a criminal history background check as set forth in division (C) of this section.

(b) Any fee required under division (C)(3) of section 109.572 of the Revised Code or by the nationwide mortgage licensing system and registry shall be paid by the applicant.

(2) The superintendent of financial institutions shall conduct a civil records check.

(3) If, in order to issue a license to an applicant, additional investigation by the superintendent outside this state is necessary, the superintendent may require the applicant to advance sufficient funds to pay the actual expenses of the investigation, if it appears that these expenses will exceed one hundred dollars. The superintendent shall provide the applicant with an itemized statement of the actual expenses that the applicant is required to pay.

(F) If an application for a mortgage loan originator license does not contain all of the information required under this section, and if that information is not submitted to the superintendent or to the nationwide mortgage licensing system and registry within ninety days after the superintendent or the nationwide mortgage licensing system and registry requests the information in writing, including by electronic transmission or facsimile, the superintendent may consider the application withdrawn.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.532 - Issuance of mortgage loan originator license.

(A) Upon the conclusion of the investigation required under division (E) of section 1321.531 of the Revised Code, the superintendent of financial institutions shall issue a mortgage loan originator license to the applicant if the superintendent finds that all of the following conditions are met:

(1) The application is accompanied by the application fee and any additional fee required by the nationwide mortgage licensing system and registry.

If a check or other draft instrument is returned to the superintendent for insufficient funds, the superintendent shall notify the licensee by certified mail, return receipt requested, that the license issued in reliance on the check or other draft instrument will be canceled unless the licensee, within thirty days after receipt of the notice, submits the application fee and a one-hundred-dollar penalty to the superintendent. If the licensee does not submit the application fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the license shall be canceled immediately without a hearing, and the licensee shall cease activity as a mortgage loan originator.

(2) The applicant complies with sections 1321.51 to 1321.60 of the Revised Code.

(3) The applicant has not had a mortgage loan originator license, or comparable authority, revoked in any governmental jurisdiction.

(4) The applicant has not been convicted of, or pleaded guilty or nolo contendere to, any of the following in a domestic, foreign, or military court:

(a) During the seven-year period immediately preceding the date of application for licensure, a misdemeanor involving theft or any felony;

(b) At any time prior to the date of application for licensure, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

(5) Based on the totality of the circumstances and information submitted in the application, the applicant has proven to the division of financial institutions, by a preponderance of the evidence, that the applicant is of good business repute, appears qualified to act as a mortgage loan originator, and has fully complied with sections 1321.51 to 1321.60 of the Revised Code and rules adopted thereunder, and that the applicant meets all of the conditions for issuing a mortgage loan originator license.

(6) The applicant successfully completed the written test required under section 1321.535 of the Revised Code and the education requirements set forth in section 1321.534 of the Revised Code.

(7) The applicant is covered under a valid bond in compliance with section 1321.533 of the Revised Code.

(8) The applicant's financial responsibility, character, and general fitness command the confidence of the public and warrant the belief that the mortgage loan originator will operate honestly and fairly in compliance with the purposes of sections 1321.51 to 1321.60 of the Revised Code. The superintendent shall not use a credit score as the sole basis for a license denial.

(B) The license issued under division (A) of this section may be renewed annually on or before the thirty-first day of December if the superintendent finds that all of the following conditions are met:

(1) The renewal application is accompanied by a nonrefundable renewal fee of one hundred fifty dollars, and any additional fee required by the nationwide mortgage licensing system and registry. If a check or other draft instrument is returned to the superintendent for insufficient funds, the superintendent shall notify the licensee by certified mail, return receipt requested, that the license renewed in reliance on the check or other draft instrument will be canceled unless the licensee, within thirty days after receipt of the notice, submits the renewal fee and a one-hundred-dollar penalty to the superintendent. If the licensee does not submit the renewal fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the license shall be canceled immediately without a hearing, and the licensee shall cease activity as a mortgage loan originator.

(2) The applicant has completed at least eight hours of continuing education as required under section 1321.536 of the Revised Code.

(3) The applicant meets the conditions set forth in divisions (A)(2) to (8) of this section.

(4) The applicant's license is not subject to an order of suspension or an unpaid and past due fine imposed by the superintendent.

(C)

(1) Subject to division (C)(2) of this section, if a license renewal application or fee, including any additional fee required by nationwide mortgage licensing system and registry, is received by the superintendent after the thirty-first day of December, the license shall not be considered renewed, and the applicant shall cease activity as a mortgage loan originator.

(2) Division (C)(1) of this section shall not apply if the applicant, no later than the thirty-first day of January, submits the renewal application and fee, including any additional fee required by nationwide mortgage licensing system and registry, and a one-hundred-dollar penalty to the superintendent.

(D) Mortgage loan originator licenses issued on or after July 1, 2010, shall annually expire on the thirty-first day of December.

(E) If a renewal application does not contain all of the information required under this section, and if that information is not submitted to the superintendent or to the nationwide mortgage licensing system and registry within ninety days after the superintendent or the nationwide mortgage licensing system and registry requests the information in writing, including by electronic transmission or facsimile, the superintendent may consider the application withdrawn.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.533 - Maintenance of net worth and assets; Corporate surety bond.

(A)

(1) A registrant engaged in residential mortgage loan activity shall not conduct business in this state, unless the registrant has obtained and maintains in effect at all times a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state.

(a) The bond shall be in favor of the superintendent of financial institutions.

(b) The bond shall be in the penal sum of one-half per cent of the aggregate loan amount of residential mortgage loans originated in the immediately preceding calendar year, but not exceeding one hundred fifty thousand dollars. Under no circumstances, however, shall the bond be less than fifty thousand dollars and an additional penal sum of ten thousand dollars for each location, in excess of one, at which the registrant conducts business.

(c) The term of the bond shall coincide with the term of registration.

(d) A copy of the bond shall be filed with the superintendent.

(e) The bond shall be for the exclusive benefit of any borrower injured by a violation by an employee, licensee, or registrant of any provision of sections 1321.51 to 1321.60 of the Revised Code or the rules adopted thereunder.

(f) The aggregate liability of the corporate surety for any and all breaches of the conditions of the bond shall not exceed the penal sum of the bond.

(2) An individual licensed as a mortgage loan originator and employed or associated with an exempt entity as set forth in division (D) of section 1321.53 of the Revised Code shall not conduct business in this state, unless either the licensee or the exempt entity on the licensee's behalf has obtained and maintains in effect at all times a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state.

(a) The bond shall be in favor of the superintendent.

(b) The bond shall be in the penal sum of one-half per cent of the aggregate loan amount of residential mortgage loans originated in the immediately preceding calendar year, but not exceeding one hundred thousand dollars. Under no circumstances, however, shall the bond be less than fifty thousand dollars.

(c) The term of the bond shall coincide with the term of licensure.

(d) A copy of the bond shall be filed with the superintendent.

(e) The bond shall be for the exclusive benefit of any borrower injured by a violation by the licensee of any provision of sections 1321.51 to 1321.60 of the Revised Code or the rules adopted thereunder.

(f) The aggregate liability of the corporate surety for any and all breaches of the conditions of the bond shall not exceed the penal sum of the bond.

(g) Licensees covered by a corporate surety bond obtained by a registrant or exempt entity they are employed by or associated with shall not be required to obtain an individual bond.

(B)

(1) The registrant or licensee shall give notice to the superintendent by certified mail of any action that is brought by a borrower against the licensee, registrant, or any mortgage loan originator of the registrant alleging injury by a violation of any provision of sections 1321.51 to 1321.60 of the Revised Code, and of any judgment that is entered against the licensee, registrant, or mortgage loan originator of the registrant by a borrower injured by a violation of any provision of sections 1321.51 to 1321.60 of the Revised Code. The notice shall provide details sufficient to identify the action or judgment, and shall be filed with the superintendent within ten days after the commencement of the action or notice to the registrant or licensee of entry of a judgment. An exempt entity securing bonding for the licensees in their employ shall report those actions by a borrower in the same manner as is required of registrants.

(2) A corporate surety, within ten days after it pays any claim or judgment, shall give notice to the superintendent by certified mail of the payment, with details sufficient to identify the person and the claim or judgment paid.

(C) Whenever the penal sum of the corporate surety bond is reduced by one or more recoveries or payments, the registrant or separately bonded licensee shall furnish a new or additional bond under this section, so that the total or aggregate penal sum of the bond or bonds equals the sum required by this section, or shall furnish an endorsement executed by the corporate surety reinstating the bond to the required penal sum of it.

(D) The liability of the corporate surety on the bond to the superintendent and to any borrower injured by a violation of any provision of sections 1321.51 to 1321.60 of the Revised Code shall not be affected in any way by any misrepresentation, breach of warranty, or failure to pay the premium, by any act or omission upon the part of the registrant or licensee, by the insolvency or bankruptcy of the registrant or licensee, or by the insolvency of the registrant's or licensee's estate. The liability for any act or omission that occurs during the term of the corporate surety bond shall be maintained and in effect for at least two years after the date on which the corporate surety bond is terminated or canceled.

(E) The corporate surety bond shall not be canceled by the registrant, the licensee, or the corporate surety except upon notice to the superintendent by certified mail, return receipt requested. The cancellation shall not be effective prior to thirty days after the superintendent receives the notice.

(F) No registrant or licensee shall fail to comply with this section. Any registrant or licensee that fails to comply with this section shall cease all mortgage lender or mortgage loan originator activity in this state until the registrant or licensee has complied with this section.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.534 - Evidence of pre-licensing instruction.

(A) Mortgage loan originator applicants shall submit evidence acceptable to the superintendent of financial institutions that, except as set forth in division (D) of this section, the applicant has successfully completed at least twenty hours of pre-licensing instruction in a course or program of study reviewed and approved by the nationwide mortgage licensing system and registry.

(B) A person having successfully completed the pre-licensing education requirements reviewed and approved by the nationwide mortgage licensing system and registry for any state within the previous five years shall be granted credit toward completion of the pre-licensing education requirements of this state.

(C) Review and approval of a pre-licensing education course shall include review and approval of the course provider.

(D) Notwithstanding division (A) of this section, if the nationwide mortgage licensing system and registry fails to have in place an approval program to ensure that all pre-licensing education courses meet the criteria set forth in division (A) of this section, the superintendent shall require, until that program is in place, evidence that the applicant has successfully completed twenty hours of instruction in a course or program of study approved by the superintendent that consists of at least all of the following:

(1) Four hours of instruction concerning state and federal mortgage lending laws, which shall include no less than two hours on this chapter;

(2) Four hours of instruction concerning the Ohio consumer sales practices act, Chapter 1345. of the Revised Code, as it applies to registrants and licensees;

(3) Four hours of instruction concerning the loan application and closing process;

(4) Two hours of instruction concerning the underwriting process;

(5) Two hours of instruction concerning the secondary market for mortgage loans;

(6) Two hours of instruction covering basic mortgage financing concepts and terms;

(7) Two hours of instruction concerning the ethical responsibilities of a licensee, including with respect to confidentiality, consumer counseling, and the duties and standards of care created in section 1321.593 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.535 - Written test.

(A) Each applicant for a mortgage loan originator license shall submit to a written test that is developed and approved by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

(1) The test shall adequately measure the applicant's knowledge and comprehension in appropriate subject matters, including ethics and federal and state law related to mortgage origination, fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(2) An individual shall not be considered to have passed the test unless the individual achieves a test score of at least seventy-five per cent correct answers on all questions and at least seventy-five per cent correct answers on all questions relating to Ohio mortgage lending laws and the Ohio consumer sales practices act, Chapter 1345. of the Revised Code, as it applies to registrants and licensees.

(3) An individual may retake the test three consecutive times provided the period between taking the tests is at least thirty days.

(4) After failing three consecutive tests, an individual shall be required to wait at least six months before taking the test again.

(5) If a mortgage loan originator fails to maintain a valid license for a period of five years or longer, the individual shall be required to retake the test. For this purpose, any time during which the individual is a registered mortgage loan originator shall not be taken into account.

(B) Notwithstanding division (A) of this section, if the nationwide mortgage licensing system and registry fails to have in place a testing process that meets the criteria set forth in that division, the superintendent shall require, until that process is in place, evidence that the mortgage loan originator applicant passed a written test acceptable to the superintendent.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.536 - Continuing education requirement.

(A) Each mortgage loan originator licensee shall complete at least eight hours of continuing education every calendar year. To fulfill this requirement, the eight hours of continuing education must be offered in a course or program of study that includes all of the following:

(1) Three hours of applicable federal law and regulations;

(2) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(B) Continuing education courses shall be reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

(C) The following conditions shall apply to the continuing education required by this section:

(1) An individual cannot take the same approved course in the same or successive years to meet the annual requirement for continuing education.

(2) An individual can only receive credit for a continuing education course in the year in which the course is taken, unless the individual is making up a deficiency in continuing education as permitted by rule or order of the superintendent of financial institutions.

(3) An individual who subsequently becomes unlicensed must complete the continuing education requirement for the last year in which the license was held prior to the issuance of a new or renewed license.

(4) A licensee who is approved as an instructor of an approved continuing education course may receive credit for the licensee's own annual continuing education requirement at the rate of two credit hours for every one hour taught.

(5) A person having successfully completed a continuing education course approved by the nationwide mortgage licensing system and registry for any state shall receive credit toward completion of the continuing education requirement of this state.

(D) Notwithstanding division (B) of this section, until the nationwide mortgage licensing system and registry implements a review and approval process, the superintendent shall require evidence that the licensee has successfully completed at least eight hours of continuing education in a course or program of study approved by the superintendent.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.537 - Temporary mortgage loan originator license for out-of-state loan originators.

(A) As used in this section:

(1) "Out-of-state mortgage loan originator" means an individual to whom both of the following apply:

(a) The individual holds a valid mortgage loan originator license, or comparable authority, issued pursuant to the law of any other state of the United States.

(b) The individual is registered, fingerprinted, and maintains a unique identifier through the nationwide mortgage licensing system and registry.

(2) "Sponsor" means a registrant or entity described in division (D) of section 1321.53 of the Revised Code that employs or is associated with an applicant for a temporary mortgage loan originator license and, during the term of the applicant's temporary license, covers the applicant under its corporate surety bond or requires the applicant to obtain and maintain a corporate surety bond.

(B) The superintendent of financial institutions may, in accordance with this section, issue to an out-of-state mortgage loan originator a temporary mortgage loan originator license that enables the licensee to engage in the business of a mortgage loan originator while the individual completes the requirements necessary to meet the conditions set forth in section 1321.532 of the Revised Code for a mortgage loan originator license. A temporary mortgage loan originator license shall be valid for a term of not more than one hundred twenty days from the date of issuance. A temporary mortgage loan originator license may not be renewed.

(C) An application for a temporary mortgage loan originator license shall be in writing, under oath, and in a form that meets the requirements of the nationwide mortgage licensing system and registry. The application shall be accompanied by a nonrefundable application fee, the amount of which shall be determined by the superintendent in rule, and a certification that, as of the date of application, the applicant meets the following conditions:

(1) The applicant has at least two years of experience in the field of residential mortgage lending in the five years immediately preceding the date of application for the temporary mortgage loan originator license.

(2) The applicant has not previously applied for a temporary mortgage loan originator license in this state.

(3) The applicant has not had a mortgage loan originator license, or comparable authority, revoked in any governmental jurisdiction. For purposes of division (C)(3) of this section, a subsequent formal vacation of such a revocation shall not be considered a revocation.

(4) The applicant has not been convicted of, or pleaded guilty or nolo contendere to, any of the following in a domestic, foreign, or military court:

(a) During the seven-year period immediately preceding the date of application, a misdemeanor involving theft or any felony;

(b) At any time prior to the date of application, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

For purposes of division (C)(4) of this section, any conviction for which the applicant has received a pardon shall not be considered a conviction.

(D) The superintendent shall issue a temporary mortgage loan originator license to the applicant if the superintendent finds that all of the following conditions are met:

(1) The application is accompanied by the application fee and the certification described in division (C) of this section.

(2) The applicant is registered, fingerprinted, and has a valid unique identifier through the nationwide mortgage licensing system and registry as of the date of application.

(3) The applicant has authorized the nationwide mortgage licensing system and registry to obtain a credit report for submission to the superintendent.

(4) The applicant has a sponsor that certifies employment of, or association with, the applicant and has signed the application.

(E) The sponsor of a temporary licensee shall have an affirmative duty to supervise the conduct of each temporary mortgage loan originator in the same manner as is required of its other licensees. If the temporary licensee's employment or association with the sponsor is terminated, the sponsor shall notify the division of financial institutions of the termination through the nationwide mortgage licensing system and registry. Upon the division's receipt of the notice, the sponsor shall no longer be held responsible for the conduct of the temporary licensee.

(F) The superintendent may, in accordance with Chapter 119. of the Revised Code, adopt rules necessary for the implementation and operation of this section.

Added by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.



Section 1321.538 - Adoption of rules to conform to federal law regarding temporary licenses for registered mortgage loan originators.

If the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101, as amended, is modified after the effective date of this section, or any regulation, statement, or position is adopted under that act, to permit states to issue a temporary mortgage loan originator license to a registered mortgage loan originator, the superintendent shall, in accordance with section 111.15 of the Revised Code, adopt rules the superintendent considers necessary and appropriate to issue a temporary license to a registered mortgage loan originator.

Added by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.



Section 1321.54 - Rules - investigations.

(A) The division of financial institutions may adopt, in accordance with Chapter 119. of the Revised Code, rules that are necessary for the enforcement or administration of sections 1321.51 to 1321.60 of the Revised Code and that are consistent with those sections and rules to carry out the purposes of those sections.

(B)

(1) The division may, upon written notice to the registrant or licensee stating the contemplated action, the grounds for the action, and the registrant's or licensee's reasonable opportunity to be heard on the action in accordance with Chapter 119. of the Revised Code, revoke, suspend, or refuse to renew any certificate or license issued under sections 1321.51 to 1321.60 of the Revised Code if it finds any of the following:

(a) A violation of or failure to comply with any provision of sections 1321.51 to 1321.60 of the Revised Code or the rules adopted thereunder, any federal lending law, or any other law applicable to the business conducted under a certificate of registration or license;

(b) The person has been convicted of or pleaded guilty or nolo contendere to any criminal felony offense in a domestic, foreign, or military court;

(c) The person has been convicted of or pleaded guilty or nolo contendere to any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, breach of trust, dishonesty, or drug trafficking, or any criminal offense involving money or securities, in a domestic, foreign, or military court;

(d) The person's mortgage lender certificate of registration or mortgage loan originator license, or comparable authority, has been revoked in any governmental jurisdiction.

(2) In addition to, or in lieu of, any revocation, suspension, or denial, the division may impose a monetary fine after administrative hearing or in settlement of matters subject to claims under division (B)(1)(a) of this section.

(3) Subject to division (D)(3) of section 1321.52 of the Revised Code, the revocation, suspension, or refusal to renew shall not impair the obligation of any pre-existing lawful contract made under sections 1321.51 to 1321.60 of the Revised Code; provided, however, that a prior registrant shall make good faith efforts to promptly transfer the registrant's collection rights to another registrant or person exempt from registration, or be subject to additional monetary fines and legal or administrative action by the division. Nothing in division (B)(3) of this section shall limit a court's ability to impose a cease and desist order preventing any further business or servicing activity.

(C)

(1) The superintendent of financial institutions may impose a fine for a violation of sections 1321.51 to 1321.60 of the Revised Code or any rule adopted thereunder. All fines collected pursuant to this section shall be paid to the treasurer of state to the credit of the consumer finance fund created in section 1321.21 of the Revised Code. In determining the amount of a fine to be imposed pursuant to this section, the superintendent may consider all of the following to the extent it is known to the division of financial institutions:

(a) The seriousness of the violation;

(b) The registrant's or licensee's good faith efforts to prevent the violation;

(c) The registrant's or licensee's history regarding violations and compliance with division orders;

(d) The registrant's or licensee's financial resources;

(e) Any other matters the superintendent considers appropriate in enforcing sections 1321.51 to 1321.60 of the Revised Code.

(2) Monetary fines imposed under this division shall not exceed twenty-five thousand dollars and do not preclude any criminal fine imposed pursuant to section 1321.99 of the Revised Code.

(D) The superintendent may investigate alleged violations of sections 1321.51 to 1321.60 of the Revised Code, or the rules adopted thereunder, or complaints concerning any such violation. The superintendent may make application to the court of common pleas for an order enjoining any violation and, upon a showing by the superintendent that a person has committed, or is about to commit, a violation, the court shall grant an injunction, restraining order, or other appropriate relief. The superintendent, in making application to the court of common pleas for an order enjoining a person from acting as a registrant or mortgage loan originator in violation of division (A) or (E) of section 1321.52 of the Revised Code, may also seek and obtain civil penalties for that unregistered or unlicensed conduct in an amount not to exceed five thousand dollars per violation.

(E) In conducting an investigation pursuant to this section, the superintendent may compel, by subpoena, witnesses to testify in relation to any matter over which the superintendent has jurisdiction, and may require the production or photocopying of any book, record, or other document pertaining to such matter. If a person fails to file any statement or report, obey any subpoena, give testimony, produce any book, record, or other document as required by such a subpoena, or permit photocopying of any book, record, or other document subpoenaed, the court of common pleas of any county in this state, upon application made to it by the superintendent, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court, or a refusal to testify therein.

(F) If the superintendent determines that a person is engaged in, or is believed to be engaged in, activities that may constitute a violation of sections 1321.51 to 1321.60 of the Revised Code or the rules adopted thereunder, the superintendent may, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, issue a cease and desist order. The superintendent, in taking administrative action to enjoin a person from acting as a registrant or mortgage loan originator in violation of division (A) or (E) of section 1321.52 of the Revised Code, may also seek and impose fines for those violations in an amount not to exceed five thousand dollars per violation. Such an order shall be enforceable in the court of common pleas.

(G) The superintendent shall regularly report violations of sections 1321.51 to 1321.60 of the Revised Code, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry pursuant to division (E) of section 1321.55 of the Revised Code.

(H)

(1) To protect the public interest, the superintendent may, without a prior hearing, do any of the following:

(a) Suspend the certificate of registration or license of a person who is convicted of or pleads guilty or nolo contendere to a criminal violation of sections 1321.51 to 1321.60 of the Revised Code or any criminal offense described in division (B)(1)(b) or (c) of this section;

(b) Suspend the certificate of registration or license of a person who violates division (F) of section 1321.533 of the Revised Code;

(c) Suspend the certificate of registration or license of a person who fails to comply with a request made by the superintendent under this section or section 1321.55 of the Revised Code to inspect qualifying education transcripts located at the registrant's or licensee's place of business.

(2) The superintendent may, in accordance with Chapter 119. of the Revised Code, subsequently revoke any registration or license suspended under division (H)(1) of this section.

(3) The superintendent shall, in accordance with Chapter 119. of the Revised Code, adopt rules establishing the maximum amount of time a suspension under division (H)(1) of this section may continue before a hearing is conducted.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.541 - Actions to enforce second mortgage loan provisions.

(A) The attorney general may directly bring an action to enjoin a violation of sections 1321.51 to 1321.60 of the Revised Code with the same rights, privileges, and powers as those described in section 1345.06 of the Revised Code. The prosecuting attorney of the county in which the action may be brought may bring an action to enjoin a violation of sections 1321.51 to 1321.60 of the Revised Code only if the prosecuting attorney first presents any evidence of the violation to the attorney general and, within a reasonable period of time, the attorney general has not agreed to bring the action.

(B)

(1) The prosecuting attorney of the county in which an alleged offense may be prosecuted may initiate criminal proceedings under sections 1321.51 to 1321.60 of the Revised Code.

(2) In order to initiate criminal proceedings under sections 1321.51 to 1321.60 of the Revised Code, the attorney general shall first present any evidence of criminal violations to the prosecuting attorney of the county in which the alleged offense may be prosecuted. If, within a reasonable period of time, the prosecuting attorney has not agreed to prosecute the violations, the attorney general may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand juries.

(C) These powers of the attorney general shall be in addition to any other applicable powers of the attorney general.

Effective Date: 01-01-2007



Section 1321.55 - Records and reports.

(A) Every registrant shall keep records pertaining to loans made under sections 1321.51 to 1321.60 of the Revised Code. Such records shall be segregated from records pertaining to transactions that are not subject to these sections of the Revised Code. Every registrant shall preserve records pertaining to loans made under sections 1321.51 to 1321.60 of the Revised Code for at least two years after making the final entry on such records. Accounting systems maintained in whole or in part by mechanical or electronic data processing methods that provide information equivalent to that otherwise required are acceptable for this purpose. At least once each eighteen-month cycle, the division of financial institutions shall make or cause to be made an examination of records pertaining to loans made under sections 1321.51 to 1321.60 of the Revised Code, for the purpose of determining whether the registrant is complying with these sections and of verifying the registrant's annual report.

(B)

(1) As required by the superintendent of financial institutions, each registrant shall file with the division each year a report under oath or affirmation, on forms supplied by the division, concerning the business and operations for the preceding calendar year. Whenever a registrant operates two or more registered offices or whenever two or more affiliated registrants operate registered offices, then a composite report of the group of registered offices may be filed in lieu of individual reports.

(2) The division shall publish annually an analysis of the information required under division (B)(1) of this section, but the individual reports shall not be public records and shall not be open to public inspection.

(3) Each mortgage licensee shall submit to the nationwide mortgage licensing system and registry call reports or other reports of condition, which shall be in such form and shall contain such information as the nationwide mortgage licensing system and registry may require.

(C)

(1) The following information is confidential:

(a) Examination information, and any information leading to or arising from an examination;

(b) Investigation information, and any information arising from or leading to an investigation.

(2) The information described in division (C)(1) of this section shall remain confidential for all purposes except when it is necessary for the superintendent to take official action regarding the affairs of a registrant or licensee, or in connection with criminal or civil proceedings to be initiated by a prosecuting attorney or the attorney general. This information may also be introduced into evidence or disclosed when and in the manner authorized by section 1181.25 of the Revised Code.

(D) All application information, except social security numbers, employer identification numbers, financial account numbers, the identity of the institution where financial accounts are maintained, personal financial information, fingerprint cards and the information contained on such cards, and criminal background information, is a public record as defined in section 149.43 of the Revised Code.

(E) This section does not prevent the division of financial institutions from releasing to or exchanging with other financial institution regulatory authorities information relating to registrants and licensees. For this purpose, a "financial institution regulatory authority" includes a regulator of a business activity in which a registrant or licensee is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a registrant or licensee engaged in that business activity. A registrant or licensee is engaged in a business activity, and a regulator of that business activity has jurisdiction over the registrant or licensee, whether the registrant or licensee conducts the activity directly or a subsidiary or affiliate of the registrant or licensee conducts the activity.

(1) Any confidentiality or privilege arising under federal or state law with respect to any information or material provided to the nationwide mortgage licensing system and registry shall continue to apply to the information or material after the information or material has been provided to the nationwide mortgage licensing system and registry. The information and material so provided may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of confidentiality or privilege protections provided by federal law or the law of any state. Information or material described in division (E)(1) of this section to which confidentiality or privilege applies shall not be subject to any of the following:

(a) Disclosure under any federal or state law governing disclosure to the public of information held by an officer or an agency of the federal government or of the respective state;

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless the person to whom such information or material pertains waives, in whole or in part and at the discretion of the person, any privilege held by the nationwide mortgage licensing system and registry with respect to that information or material.

(2) The superintendent, in order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, may enter into sharing arrangements with other governmental agencies, the conference of state bank supervisors, and the American association of residential mortgage regulators.

(3) Any state law, including section 149.43 of the Revised Code, relating to the disclosure of confidential supervisory information or any information or material described in division (C)(1) or (E)(1) of this section that is inconsistent with this section shall be superseded by the requirements of this section.

(F) This section shall not apply with respect to information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the nationwide mortgage licensing system and registry for access by the public.

(G) This section does not prevent the division from releasing information relating to registrants and licensees to the attorney general, to the superintendent of real estate and professional licensing for purposes relating to the administration of Chapters 4735. and 4763. of the Revised Code, to the superintendent of insurance for purposes relating to the administration of Chapter 3953. of the Revised Code, to the commissioner of securities for purposes relating to the administration of Chapter 1707. of the Revised Code, or to local law enforcement agencies and local prosecutors. Information the division releases pursuant to this section remains confidential.

(H) The superintendent of financial institutions shall, by rule adopted in accordance with Chapter 119. of the Revised Code, establish a process by which mortgage loan originators may challenge information provided to the nationwide mortgage licensing system and registry by the superintendent.

(I) No person, in connection with any examination or investigation conducted by the superintendent under sections 1321.51 to 1321.60 of the Revised Code, shall knowingly do any of the following:

(1) Circumvent, interfere with, obstruct, or fail to cooperate, including making a false or misleading statement, failing to produce records, or intimidating or suborning any witness;

(2) Withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information;

(3) Tamper with, alter, or manufacture any evidence.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-18-2002

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.551 - Evading second mortgage loan requirements.

(A) No registrant shall conduct the business of making loans under sections 1321.51 to 1321.60 of the Revised Code in any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction with any other such business, if the superintendent of financial institutions finds, pursuant to a hearing conducted in accordance with Chapter 119. of the Revised Code, that the other business is of such a nature that the conduct tends to conceal evasion of sections 1321.51 to 1321.60 of the Revised Code or of the rules adopted under those sections, and orders the registrant in writing to desist from the conduct.

(B) The business of a mortgage loan originator shall principally be transacted at an office of the registrant with whom the licensee is employed or associated, which office is registered, if applicable, in accordance with division (A)(1) of section 1321.52 of the Revised Code. Each original mortgage loan originator license shall be deposited with and maintained at the registrant's main office. A copy of the mortgage loan originator license shall be maintained and displayed at the office where the mortgage loan originator principally transacts business.

(C) If a mortgage loan originator's employment or association is terminated for any reason, the registrant shall return the original mortgage loan originator license to the superintendent within five business days after the termination. The licensee may request the transfer of the license to another registrant by submitting a transfer application, along with a fifteen dollar fee and any fee required by the national mortgage licensing system and registry, to the superintendent, or may request in writing that the superintendent hold the license in escrow. A licensee whose license is held in escrow shall cease activity as a mortgage loan originator. A licensee whose license is held in escrow shall be required to apply for renewal annually and to comply with the annual continuing education requirement.

(D) A registrant may employ or be associated with a mortgage loan originator on a temporary basis pending the transfer of the mortgage loan originator's license to the registrant, if the registrant receives written confirmation from the superintendent that the mortgage loan originator is licensed under sections 1321.51 to 1321.60 of the Revised Code.

(E) Notwithstanding divisions (B), (C), and (D) of this section, if a mortgage loan originator is employed by or associated with a person claiming an exemption under division (D) of section 1321.53 of the Revised Code, the mortgage loan originator shall maintain and display the original mortgage loan originator license at the office where the mortgage loan originator principally transacts business.

If the mortgage loan originator's employment or association is terminated for any reason, the licensee shall return the original mortgage loan originator license to the superintendent within five business days after the termination. The licensee may request the transfer of the license to amortgage broker or other person claiming an exemption under division (D) of section 1321.53 of the Revised Code by submitting a transfer application, along with a fifteen dollar fee and any fee required by the national mortgage licensing system and registry, to the superintendent, or may request the superintendent in writing to hold the license in escrow. A licensee whose license is held in escrow shall cease activity as a mortgage loan originator. A licensee whose license is held in escrow shall be required to apply for renewal annually and to comply with the annual continuing education requirement.

The licensee may seek to be employed or associated with a mortgage broker or other person claiming an exemption under division (D) of section 1321.53 of the Revised Code if the mortgage broker or person receives written confirmation from the superintendent that the mortgage loan originator is licensed under sections 1321.51 to 1321.60 of the Revised Code.

(F) No registrant, through its managers or otherwise, shall fail to do either of the following:

(1) Reasonably supervise mortgage loan originators or other persons employed by or associated with the registrant;

(2) Establish reasonable procedures designed to avoid violations of sections 1321.51 to 1321.60 of the Revised Code or rules adopted thereunder, or violations of applicable state and federal consumer and lending laws or rules, by mortgage loan originators or other persons employed by or associated with the registrant.

(G) A license, or the authority granted under that license, is not assignable and cannot be franchised by contract or any other means.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.552 - Adoption of rules.

(A) Notwithstanding any provision of sections 1321.51 to 1321.60 of the Revised Code, or any rule adopted thereunder, if the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101, as amended, is modified after the effective date of this section, or any regulation, statement, or position is adopted under that act, and the item modified or adopted affects any matter within the scope of sections 1321.51 to 1321.60 of the Revised Code, the superintendent of financial institutions may by rule adopt a similar provision.

(B) The superintendent shall adopt the rules authorized by this section in accordance with section 111.15 of the Revised Code. Chapter 119. of the Revised Code does not apply to rules adopted under the authority of this section.

(C) A rule adopted by the superintendent under the authority of this section is effective on the later of the following dates:

(1) The date the superintendent issues the rule;

(2) The date the regulation, rule, interpretation, procedure, or guideline the superintendent's rule is based on becomes effective.

(D) The superintendent may, upon thirty days' written notice, revoke any rule adopted under the authority of this section. A rule adopted under the authority of this section, and not revoked by the superintendent, lapses and has no further force and effect eighteen months after the rule's effective date.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.56 - Forfeiting interest.

Any person who willfully violates section 1321.57 of the Revised Code shall forfeit to the borrower the amount of interest paid by the borrower. The maximum rate of interest applicable to any loan transaction that does not comply with section 1321.57 of the Revised Code shall be the rate that would be applicable in the absence of sections 1321.51 to 1321.60 of the Revised Code.

Effective Date: 06-13-1996



Section 1321.57 - Computation of interest.

(A) Notwithstanding any other provisions of the Revised Code, a registrant may contract for and receive interest, calculated according to the actuarial method, at a rate or rates not exceeding twenty-one per cent per year on the unpaid principal balances of the loan. Loans may be interest-bearing or precomputed.

(B) For purposes of computation of time on interest-bearing and precomputed loans, including, but not limited to, the calculation of interest, a month is considered one-twelfth of a year, and a day is considered one three hundred sixty-fifth of a year when calculation is made for a fraction of a month. A year is as defined in section 1.44 of the Revised Code. A month is that period described in section 1.45 of the Revised Code. Alternatively, a registrant may consider a day as one three hundred sixtieth of a year and each month as having thirty days.

(C) With respect to interest-bearing loans:

(1)

(a) Interest shall be computed on unpaid principal balances outstanding from time to time, for the time outstanding.

(b) As an alternative to the method of computing interest set forth in division (C)(1)(a) of this section, a registrant may charge and collect interest for the first installment period based on elapsed time from the date of the loan to the first scheduled payment due date, and for each succeeding installment period from the scheduled payment due date to the next scheduled payment due date, regardless of the date or dates the payments are actually made.

(c) Whether a registrant computes interest pursuant to division (C)(1)(a) or (b) of this section, each payment shall be applied first to unpaid charges, then to interest, and the remainder to the unpaid principal balance. However, if the amount of the payment is insufficient to pay the accumulated interest, the unpaid interest continues to accumulate to be paid from the proceeds of subsequent payments and is not added to the principal balance.

(2) Interest shall not be compounded, collected, or paid in advance. However, both of the following apply:

(a) Interest may be charged to extend the first monthly installment period by not more than fifteen days, and the interest charged for the extension may be added to the principal amount of the loan.

(b) If part or all of the consideration for a new loan contract is the unpaid principal balance of a prior loan, the principal amount payable under the new loan contract may include any unpaid interest that has accrued. The resulting loan contract shall be deemed a new and separate loan transaction for purposes of this section. The unpaid principal balance of a precomputed loan is the balance due after refund or credit of unearned interest as provided in division (D)(3) of this section.

(D) With respect to precomputed loans:

(1) Loans shall be repayable in monthly installments of principal and interest combined, except that the first installment period may exceed one month by not more than fifteen days, and the first installment payment amount may be larger than the remaining payments by the amount of interest charged for the extra days; and provided further that monthly installment payment dates may be omitted to accommodate borrowers with seasonal income.

(2) Payments may be applied to the combined total of principal and precomputed interest until maturity of the loan. A registrant may charge interest after the original or deferred maturity of a precomputed loan at the rate specified in division (A) of this section on all unpaid principal balances for the time outstanding.

(3) When any loan contract is paid in full by cash, renewal, refinancing, or a new loan, one month or more before the final installment due date, the registrant shall refund, or credit the borrower with, the total of the applicable charges for all fully unexpired installment periods, as originally scheduled or as deferred, that follow the day of prepayment. If the prepayment is made other than on a scheduled installment due date, the nearest scheduled installment due date shall be used in such computation. If the prepayment occurs prior to the first installment due date, the registrant may retain one-thirtieth of the applicable charge for a first installment period of one month for each day from date of loan to date of prepayment, and shall refund, or credit the borrower with, the balance of the total interest contracted for. If the maturity of the loan is accelerated for any reason and judgment is entered, the registrant shall credit the borrower with the same refund as if prepayment in full had been made on the date the judgment is entered.

(4) If the parties agree in writing, either in the loan contract or in a subsequent agreement, to a deferment of wholly unpaid installments, a registrant may grant a deferment and may collect a deferment charge as provided in this section. A deferment postpones the scheduled due date of the earliest unpaid installment and all subsequent installments as originally scheduled, or as previously deferred, for a period equal to the deferment period. The deferment period is that period during which no installment is scheduled to be paid by reason of the deferment. The deferment charge for a one-month period may not exceed the applicable charge for the installment period immediately following the due date of the last undeferred installment. A proportionate charge may be made for deferment for periods of more or less than one month. A deferment charge is earned pro rata during the deferment period and is fully earned on the last day of the deferment period. If a loan is prepaid in full during a deferment period, the registrant shall make, or credit to the borrower, a refund of the unearned deferment charge in addition to any other refund or credit made for prepayment of the loan in full.

(E) A registrant, at the request of the borrower, may obtain, on one or more borrowers, credit life insurance, credit accident and health insurance, and unemployment insurance. The premium or identifiable charge for the insurance may be included in the principal amount of the loan and may not exceed the premium rate filed by the insurer with the superintendent of insurance and not disapproved by the superintendent. If a registrant obtains the insurance at the request of the borrower, the borrower shall have the right to cancel the insurance for a period of twenty-five days after the loan is made. If the borrower chooses to cancel the insurance, the borrower shall give the registrant written notice of this choice and shall return all of the policies or certificates of insurance or notices of proposed insurance to the registrant during such period, and the full premium or identifiable charge for the insurance shall be refunded to the borrower by the registrant. If the borrower requests, in the notice to cancel the insurance, that this refund be applied to reduce the balance of a precomputed loan, the registrant shall credit the amount of the refund plus the amount of interest applicable to the refund to the loan balance.

If the registrant obtains the insurance at the request of the borrower, the registrant shall not charge or collect interest on any insured amount that remains unpaid after the insured borrower's date of death.

(F) A registrant may require the borrower to provide insurance or a loss payable endorsement covering reasonable risks of loss, damage, and destruction of property used as security for the loan and with the consent of the borrower such insurance may cover property other than that which is security for the loan. The amount and term of required property insurance shall be reasonable in relation to the amount and term of the loan contract and the type and value of the security, and the insurance shall be procured in accordance with the insurance laws of this state. The purchase of this insurance through the registrant or an agent or broker designated by the registrant shall not be a condition precedent to the granting of the loan. If the borrower purchases the insurance from or through the registrant or from another source, the premium may be included in the principal amount of the loan.

(G) On loans secured by an interest in real estate, all of the following apply:

(1) A registrant, if not prohibited by section 1343.011 of the Revised Code, may charge and receive up to two points, and a prepayment penalty not in excess of one per cent of the original principal amount of the loan. Points may be paid by the borrower at the time of the loan or may be included in the principal amount of the loan. On a refinancing, a registrant may not charge under division (G)(1) of this section either of the following:

(a) Points on the portion of the principal amount that is applied to the unpaid principal amount of the refinanced loan, if the refinancing occurs within one year after the date of the refinanced loan on which points were charged;

(b) A prepayment penalty.

(2) As an alternative to the prepayment penalty described in division (G)(1) of this section, a registrant may contract for, charge, and receive the prepayment penalty described in division (G)(2) of this section for the prepayment of a loan prior to two years after the date the loan contract is executed. This prepayment penalty shall not exceed two per cent of the original principal amount of the loan if the loan is paid in full prior to one year after the date the loan contract is executed. The penalty shall not exceed one per cent of the original principal amount of the loan if the loan is paid in full at any time from one year, but prior to two years, after the date the loan contract is executed. A registrant shall not charge or receive a prepayment penalty under division (G)(2) of this section if any of the following applies:

(a) The loan is a refinancing by the same registrant or a registrant to whom the loan has been assigned;

(b) The loan is paid in full as a result of the sale of the real estate that secures the loan;

(c) The loan is paid in full with the proceeds of an insurance claim against an insurance policy that insures the life of the borrower or an insurance policy that covers loss, damage, or destruction of the real estate that secures the loan.

(3) Division (G) of this section is not a limitation on discount points or other charges for purposes of section 501(b)(4) of the "Depository Institutions Deregulation and Monetary Control Act of 1980," 94 Stat. 161, 12 U.S.C.A. 1735f-7 note.

(H)

(1) In addition to the interest and charges provided for by this section, no further or other amount, whether in the form of broker fees, placement fees, or any other fees whatsoever, shall be charged or received by the registrant, except costs and disbursements in connection with any suit to collect a loan or any lawful activity to realize on a security interest or mortgage after default, including reasonable attorney fees incurred by the registrant as a result of the suit or activity and to which the registrant becomes entitled by law, and except the following additional charges which may be included in the principal amount of the loan or collected at any time after the loan is made:

(a) The amounts of fees authorized by law to record, file, or release security interests and mortgages on a loan;

(b) With respect to a loan secured by an interest in real estate, the following closing costs, if they are bona fide, reasonable in amount, paid to third parties, and not for the purpose of circumvention or evasion of this section:

(i) Fees or premiums for title examination, abstract of title, title insurance, surveys, title endorsements, title binders, title commitments, home inspections, or pest inspections; settlement or closing costs paid to unaffiliated third parties; courier fees; and any federally mandated flood plain certification fee;

(ii) If not paid to the registrant, an employee of the registrant, or a person affiliated with the registrant, fees for preparation of a mortgage, settlement statement, or other documents, fees for notarizing mortgages and other documents, appraisal fees, and fees for any federally mandated inspection of home improvement work financed by a second mortgage loan;

(c) Fees for credit investigations not exceeding ten dollars.

(2) Division (H)(1) of this section does not limit the rights of registrants to engage in other transactions with borrowers, provided the transactions are not a condition of the loan.

(I) If the loan contract or security instrument contains covenants by the borrower to perform certain duties pertaining to insuring or preserving security and the registrant pursuant to the loan contract or security instrument pays for performance of the duties on behalf of the borrower, the registrant may add the amounts paid to the unpaid principal balance of the loan or collect them separately. A charge for interest may be made for sums advanced not exceeding the rate of interest permitted by division (A) of this section. Within a reasonable time after advancing a sum, the registrant shall notify the borrower in writing of the amount advanced, any interest charged with respect to the amount advanced, any revised payment schedule, and shall include a brief description of the reason for the advance.

(J)

(1) In addition to points authorized under division (G) of this section, a registrant may charge and receive the following:

(a) With respect to loans secured by goods or real estate: if the principal amount of the loan is five hundred dollars or less, loan origination charges not exceeding fifteen dollars; if the principal amount of the loan is more than five hundred dollars but less than one thousand dollars, loan origination charges not exceeding thirty dollars; if the principal amount of the loan is at least one thousand dollars but less than two thousand dollars, loan origination charges not exceeding one hundred dollars; if the principal amount of the loan is at least two thousand dollars but less than five thousand dollars, loan origination charges not exceeding two hundred dollars; and if the principal amount of the loan is at least five thousand dollars, loan origination charges not exceeding the greater of two hundred fifty dollars or one per cent of the principal amount of the loan.

(b) With respect to loans that are not secured by goods or real estate: if the principal amount of the loan is five hundred dollars or less, loan origination charges not exceeding fifteen dollars; if the principal amount of the loan is more than five hundred dollars but less than one thousand dollars, loan origination charges not exceeding thirty dollars; if the principal amount of the loan is at least one thousand dollars but less than five thousand dollars, loan origination charges not exceeding one hundred dollars; and if the principal amount of the loan is at least five thousand dollars, loan origination charges not exceeding the greater of two hundred fifty dollars or one per cent of the principal amount of the loan.

(2) If a refinancing occurs within ninety days after the date of the refinanced loan, a registrant may not impose loan origination charges on the portion of the principal amount that is applied to the unpaid principal amount of the refinanced loan.

(3) Loan origination charges may be paid by the borrower at the time of the loan or may be included in the principal amount of the loan.

(K) A registrant may charge and receive check collection charges not greater than twenty dollars plus any amount passed on from other depository institutions for each check, negotiable order of withdrawal, share draft, or other negotiable instrument returned or dishonored for any reason.

(L) If the loan contract so provides, a registrant may collect a default charge on any installment not paid in full within ten days after its due date. For this purpose, all installments are considered paid in the order in which they become due. Any amounts applied to an outstanding loan balance as a result of voluntary release of a security interest, sale of security on the loan, or cancellation of insurance shall be considered payments on the loan, unless the parties otherwise agree in writing at the time the amounts are applied. The amount of the default charge shall not exceed the greater of five per cent of the scheduled installment or fifteen dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.571 - Agreement or consent for alternative interest rate.

As an alternative to the interest permitted in division (A) of section 1321.57 and in division (B) of section 1321.58 of the Revised Code, a registrant may contract for and receive interest at any rate or rates agreed upon or consented to by the parties to the loan contract or open-end loan agreement, but not exceeding an annual percentage rate of twenty-five per cent.

Effective Date: 02-11-1982



Section 1321.58 - Open-end loans by registrant - interest - charges.

(A) A registrant may make open-end loans pursuant to an agreement between the registrant and the borrower whereby:

(1) The registrant may permit the borrower to obtain advances of money from the registrant from time to time or the registrant may advance money on behalf of the borrower from time to time as directed by the borrower.

(2) The amount of each advance and permitted interest, charges, and costs are debited to the borrower's account and payments and other credits are credited to the same account.

(3) The interest and charges are computed on the unpaid balance or balances of the account from time to time.

(4) The borrower has the privilege of paying the account in full at any time or, if the account is not in default, in installments of determinable amounts as provided in the agreement.

For open-end loans, "billing cycle" means the time interval between periodic billing dates. A billing cycle shall be considered monthly if the closing date of the cycle is the same date each month or does not vary by more than four days from such date.

(B) Notwithstanding any other provisions of the Revised Code, a registrant may contract for and receive interest for open-end loans at a rate or rates not exceeding twenty-one per cent per year and may compute interest in each billing cycle by either of the following methods:

(1) By multiplying the daily rate by the daily unpaid balance of the account, in which case the daily rate is determined by dividing the annual rate by three hundred sixty-five;

(2) By multiplying the monthly rate by the average daily unpaid balance of the account in the billing cycle, in which case the average daily unpaid balance is the sum of all of the daily unpaid balances each day during the cycle divided by the number of days in the cycle. The monthly rate is determined by dividing the annual rate by twelve.

The billing cycle shall be monthly and the unpaid balance on any day shall be determined by adding to any balance unpaid as of the beginning of that day all advances and permitted interest, charges, and costs and deducting all payments and other credits made or received that day.

(C) In addition to the interest permitted in division (B) of this section, a registrant may charge and receive or add to the unpaid balance any or all of the following:

(1) All charges and costs authorized by divisions (E), (F), (G), (H), (I), and (K) of section 1321.57 of the Revised Code;

(2) An annual credit line charge, for the privilege of maintaining a line of credit, as follows:

(a) For the first year:

(i) If the original credit line is less than five thousand dollars, an amount not exceeding one hundred fifty dollars;

(ii) If the original credit line is at least five thousand dollars, an amount not exceeding the greater of one per cent of the original credit line or two hundred fifty dollars.

(b) For subsequent years an amount not exceeding the greater of one-half per cent of the credit line on the anniversary date or fifty dollars.

(3) A default charge on any required minimum payment not paid in full within ten days after its due date. For this purpose, all required minimum payments are considered paid in the order in which they become due. The amount of the default charge shall not exceed the greater of five per cent of the required minimum payment or fifteen dollars.

(D) The borrower at any time may pay all or any part of the unpaid balance on the account or, if the account is not in default, the borrower may pay the unpaid balance in installments subject to minimum payment requirements as determined by the registrant and set forth in the open-end loan agreement.

(E) If credit life insurance or credit accident and health insurance is obtained by the registrant and if the insured dies or becomes disabled when there is an outstanding open-end loan indebtedness, the insurance shall be sufficient to pay the unpaid balance on the loan due on the date of the borrower's death in the case of credit life insurance or all minimum payments that become due on the loan during the covered period of disability in the case of credit accident and health insurance. The additional charge for credit life insurance, credit accident and health insurance, or unemployment insurance shall be calculated each billing cycle by applying the current monthly premium rate for the insurance, filed by the insurer with the superintendent of insurance and not disapproved by the superintendent, to the unpaid balances in the borrower's account, using one of the methods specified in division (B) of this section for the calculation of interest. No credit life insurance, credit accident and health insurance, or unemployment insurance written in connection with an open-end loan shall be canceled by the registrant because of delinquency of the borrower in making the required minimum payments on the loan unless one or more such payments is past due for a period of thirty days or more. The registrant shall advance to the insurer the amounts required to keep the insurance in force during such period, which amounts may be debited to the borrower's account.

(F) Whenever there is no unpaid balance in an open-end loan account, the account may be terminated by written notice, by the borrower or the registrant, to the other party. If a registrant has taken a mortgage on real property to secure the open-end loan, the registrant shall deliver, within thirty days following termination of the account, a release of the mortgage to the borrower. If a registrant has taken a security interest in personal property to secure the open-end loan, the registrant shall release the security interest and terminate any financing statement in accordance with section 1309.513 of the Revised Code.

Effective Date: 07-01-2001



Section 1321.59 - Prohibited acts.

(A) No registrant under sections 1321.51 to 1321.60 of the Revised Code shall permit any borrower to be indebted for a loan made under sections 1321.51 to 1321.60 of the Revised Code at any time while the borrower is also indebted to an affiliate or agent of the registrant for a loan made under sections 1321.01 to 1321.19 of the Revised Code for the purpose or with the result of obtaining greater charges than otherwise would be permitted by sections 1321.51 to 1321.60 of the Revised Code.

(B) No registrant shall induce or permit any person to become obligated to the registrant under sections 1321.51 to 1321.60 of the Revised Code, directly or contingently, or both, under more than one contract of loan at the same time for the purpose or with the result of obtaining greater charges than would otherwise be permitted by sections 1321.51 to 1321.60 of the Revised Code.

(C) No registrant shall refuse to provide information regarding the amount required to pay in full a loan under sections 1321.51 to 1321.60 of the Revised Code when requested by the borrower or by another person designated in writing by the borrower.

(D) On any loan or application for a loan under sections 1321.51 to 1321.60 of the Revised Code secured by a mortgage on a borrower's real estate which is other than a first lien on the real estate, no person shall pay or receive, directly or indirectly, fees or any other type of compensation for services of a mortgage broker that, in the aggregate, exceed the lesser of one thousand dollars or one per cent of the principal amount of the loan.

(E) No registrant or licensee shall obtain a certificate of registration or license through any false or fraudulent representation of a material fact or any omission of a material fact required by state or federal law, or make any substantial misrepresentation in the registration or license application, to engage in lending secured by real estate.

(F) No registrant or licensee, in connection with the business of making or offering to make residential mortgage loans, shall knowingly make false or misleading statements of a material fact, omissions of statements required by state or federal law, or false promises regarding a material fact, through advertising or other means, or engage in a continued course of misrepresentations.

(G) No registrant, licensee, or person making loans without a certificate of registration in violation of division (A) of section 1321.52 of the Revised Code, shall knowingly engage in conduct, in connection with the business of making or offering to make residential mortgage loans, that constitutes improper, fraudulent, or dishonest dealings.

(H) No registrant, licensee, or applicant involved in the business of making or offering to make residential mortgage loans shall fail to notify the division of financial institutions within thirty days after knowing any of the following:

(1) That the registrant, licensee, or applicant has been convicted of or pleaded guilty or nolo contendere to a felony offense in a domestic, foreign, or military court;

(2) That the registrant, licensee, or applicant has been convicted of or pleaded guilty or nolo contendere to any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, breach of trust, dishonesty, or drug trafficking, or any criminal offense involving money or securities, in a domestic, foreign, or military court;

(3) That the registrant, licensee, or applicant has had a mortgage lender registration or mortgage loan originator license, or comparable authority, revoked in any governmental jurisdiction.

(I) No registrant or licensee shall knowingly make, propose, or solicit fraudulent, false, or misleading statements on any mortgage document or on any document related to a mortgage loan, including a mortgage application, real estate appraisal, or real estate settlement or closing document. For purposes of this division, "fraudulent, false, or misleading statements" does not include mathematical errors, inadvertent transposition of numbers, typographical errors, or any other bona fide error.

(J) No registrant or licensee shall knowingly instruct, solicit, propose, or otherwise cause a borrower to sign in blank a loan related document in connection with a residential mortgage loan.

(K) No registrant or licensee shall knowingly compensate, instruct, induce, coerce, or intimidate, or attempt to compensate, instruct, induce, coerce, or intimidate, a person licensed or certified as an appraiser under Chapter 4763. of the Revised Code for the purpose of corrupting or improperly influencing the independent judgment of the person with respect to the value of the dwelling offered as security for repayment of a mortgage loan.

(L) No registrant or licensee shall willfully retain original documents provided to the registrant or licensee by the borrower in connection with the residential mortgage loan application, including income tax returns, account statements, or other financial related documents.

(M) No registrant or licensee shall, in connection with making residential mortgage loans, receive, directly or indirectly, a premium on the fees charged for services performed by a bona fide third party.

(N) No registrant or licensee shall, in connection with making residential mortgage loans, pay or receive, directly or indirectly, a referral fee or kickback of any kind to or from a bona fide third party or other party with a related interest in the transaction, including a home improvement builder, real estate developer, or real estate broker or agent, for the referral of business. Nothing in this division shall prevent remuneration to a registrant or licensee for the licensed sale of any insurance product that is permitted under section 1321.57 of the Revised Code, provided there is no additional fee or premium added to the cost for the insurance and paid directly or indirectly by the borrower.

(O) No registrant, licensee, or person making loans without a certificate of registration in violation of division (A) of section 1321.52 of the Revised Code shall, in connection with making or offering to make residential mortgage loans, engage in any unfair, deceptive, or unconscionable act or practice prohibited under sections 1345.01 to 1345.13 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-13-1996

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.591 - Compliance with Fair Debt Collection Practices Act.

No registrant or licensee shall fail to follow the practices set forth in the federal "Fair Debt Collection Practices Act," 91 Stat. 874, 15 U.S.C. 1692, as amended, notwithstanding the fact that the registrant or licensee is seeking to collect upon the registrant's own debt.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.592 - Disclosure to borrower.

(A) In connection with providing a non-brokered loan secured by a lien on real property, a registrant or licensee shall, not earlier than three business days nor later than twenty-four hours before the loan is closed, deliver to the borrower a written disclosure that includes the following:

(1) A statement indicating whether property taxes or any insurance will be escrowed;

(2) A description of what is covered by the regular monthly payment, including principal, interest, taxes, and insurance, as applicable.

(B) If a residential mortgage loan applied for will exceed ninety per cent of the value of the real property, the registrant shall provide a statement to the borrower within three business days after taking the loan application, printed in boldface type of the minimum size of sixteen points, as follows: "You are applying for a loan that is more than 90% of your home's value. Itwill be hard for you to refinance this loan. If you sell your home, you might owe more money on the loan than you get from the sale."

(C) No registrant or licensee shall fail to comply with this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.593 - Duties and standards of care.

(A) A registrant, licensee, and any person required to be registered or licensed under sections 1321.51 to 1321.60 of the Revised Code shall, in connection with the business of making or offering to make residential mortgage loans, do all of the following:

(1) Safeguard and account for any money handled for the borrower;

(2) Follow reasonable and lawful instructions from the borrower;

(3) Act with reasonable skill, care, and diligence;

(4) Act in good faith and with fair dealing in any transaction, practice, or course of business in connection with making or originating any residential mortgage loan under sections 1321.51 to 1321.60 of the Revised Code.

(B) Division (A) of this section shall not apply to wholesale lenders. However, wholesale lender registrants are subject to all other requirements applicable to registrants. For purposes of this division, "wholesale lender" means a company that has been issued a certificate of registration and that enters into transactions with borrowers exclusively through unaffiliated third-party mortgage brokers or lenders.

(C) The duties and standards of care created in this section cannot be waived or modified.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.594 - Disclosure regarding material changes.

(A) In connection with making a non-brokered residential mortgage, no registrant or licensee shall fail to do either of the following:

(1) Timely inform the borrower of any material change in the terms of the residential mortgage loan. For purposes of division (A) (1) of this section, "material change" means the following:

(a) A change in the type of residential mortgage loan being offered, such as a fixed or variable rate loan or a loan with a balloon payment;

(b) A change in the term of the loan, as reflected in the number of monthly payments due before a final payment is scheduled to be made;

(c) A change in the interest rate of more than 0.15 %;

(d) A change in the regular total monthly payment, including principal, interest, any required mortgage insurance, and any escrowed taxes or property insurance, of more than five per cent;

(e) A change regarding whether the escrow of taxes or insurance will be required;

(f) A change regarding whether private mortgage insurance will be required.

(2) Timely inform the borrower if any fees payable by the borrower to the licensee, registrant, or lender increase by more than ten per cent or one hundred dollars, whichever is greater.

(B) The disclosures required by this section shall be deemed timely if the registrant or licensee provides the borrower with the revised information not later than the time requirement imposed by 12 C.F.R. 226.19(a)(2) and (3), as those provisions of federal law exist on July 31, 2009.

(C) If an increase in the total amount of the fee to be paid by the borrower to the registrant or licensee is not disclosed in accordance with division (A)(2) of this section, the registrant or licensee shall refund to the borrower the amount by which the fee was increased. If the fee is financed into the loan, the registrant or licensee shall also refund to the borrower the interest that would accrue over the term of the loan on that excess amount.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.60 - Advertising for loans.

(A)

(1) Advertising for loans subject to sections 1321.51 to 1321.60 of the Revised Code shall not be false, misleading, or deceptive.

(2) False, misleading, or deceptive advertising includes, but is not limited to, the following:

(a) Placing, or causing to be placed, any advertisement indicating that special terms, reduced rates, guaranteed rates, particular rates, or any other special feature of mortgage loans is available unless the advertisement clearly states any limitations that apply;

(b) Placing, or causing to be placed, any advertisement containing a rate or special fee offer that is not a bona fide available rate or fee.

(B) In making any advertisement, a registrant shall comply with 12 C.F.R. 226.16, as amended.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-13-1996

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1321.71 - Insurance premium finance company definitions.

As used in sections 1321.71 to 1321.83 of the Revised Code:

(A) "Annual percentage rate" means the ratio of the finance charges, as authorized by sections 1321.79 and 1321.791 of the Revised Code, on a loan to the unpaid principal balance on the loan for any period of time, expressed on an annual basis.

(B) "Insurance premium finance company" or "premium finance company" means a person engaged in the business of entering into or otherwise acquiring premium finance agreements.

(C) "Person" means any individual, partnership, association, trust, corporation, or other legal entity.

(D) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay a premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract together with a finance charge as authorized and limited by sections 1321.71 to 1321.83 of the Revised Code.

(E) "License" means a license issued by the division of financial institutions under sections 1321.71 to 1321.83 of the Revised Code.

(F) "Licensee" means a premium finance company holding a license.

(G) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

Effective Date: 09-26-1996



Section 1321.72 - Exemptions from provisions.

Except as provided in division (D) of section 1321.78, sections 1321.71 to 1321.83 of the Revised Code do not apply with respect to any of the following:

(A) Life, property, or casualty insurance companies authorized to do business in this state as to policies issued by those companies;

(B) The inclusion of a charge for insurance in connection with any installment transaction pursuant to Chapter 1317. of the Revised Code;

(C) The financing of insurance premiums at a rate of interest not exceeding the maximum rate permitted by section 1343.01 of the Revised Code;

(D) Persons lawfully doing business under the authority of any law of this state, another state, or the United States relating to banks, savings banks, trust companies, savings and loan associations, lenders authorized to make loans pursuant to sections 1321.01 to 1321.19 of the Revised Code, lenders authorized to make loans pursuant to sections 1321.51 to 1321.60 of the Revised Code, or any credit union;

(E) Any person who purchases or otherwise acquires a premium finance agreement from a licensee if the licensee remains responsible for collecting payments due under the agreement, and for otherwise servicing the agreement, in compliance with sections 1321.71 to 1321.83 of the Revised Code.

Effective Date: 06-13-1996; 2008 HB404 09-11-2008



Section 1321.73 - License - annual fee - proof of net worth.

(A) No person shall engage in the business of entering into or otherwise acquiring premium finance agreements in the state without first having obtained a license as a premium finance company from the division of financial institutions.

(B) The annual license fee shall be determined by the superintendent of financial institutions pursuant to section 1321.20 of the Revised Code. Licenses may be renewed from year to year as of the first day of July of each year upon payment of the fee.

(C) The person to whom the license or the renewal thereof is issued shall file sworn answers, subject to the penalties of perjury, to such interrogatories as the division requires. The division may, at any time, require the applicant to fully disclose the identity of all stockholders, partners, officers, and employees, and it may, at its discretion, refuse to issue or renew a license in the name of any firm, partnership, or corporation if it is not satisfied that any officer, employee, stockholder, or partner thereof, who may materially influence the applicant's conduct, meets the standards provided by sections 1321.71 to 1321.83 of the Revised Code.

(D) Each applicant shall execute and file with the division proof that the applicant has a net worth of at least fifty thousand dollars, as determined in accordance with generally accepted accounting principles. The proof is subject to the approval of the division.

Effective Date: 09-26-1996



Section 1321.74 - Application for license as premium finance company.

(A) Application for a license as a premium finance company shall be in writing, under oath, in the form prescribed by the division of financial institutions. An applicant also shall provide the form of premium finance agreement it intends to use in doing business under sections 1321.71 to 1321.83 of the Revised Code. Upon the filing of an application and the payment of the license fee, and upon deposit of an investigation fee not to exceed three hundred dollars if the investigation can be conducted in this state or the estimated costs of the investigation if it must be conducted outside this state, the division shall make an investigation of each applicant and shall issue a license if the applicant is qualified in accordance with sections 1321.71 to 1321.83 of the Revised Code. An itemized statement of any investigation expenses incurred which the applicant is required to pay shall be furnished the applicant by the division, and only the actual cost of such investigation shall be paid by the applicant, but at no time shall the investigation fee be less than two hundred dollars. If the division does not so find, it shall, within a reasonable period of time after it has received the application, at the request of the applicant, give the applicant opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code.

(B) The division shall issue or renew a license when it is satisfied that the applicant:

(1) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(2) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for;

(3) If a corporation, is a corporation incorporated under the laws of this state or is a foreign corporation authorized to transact business in this state;

(4) Has a net worth of at least fifty thousand dollars, as determined in accordance with generally accepted accounting principles;

(5) With respect to the issuance of a license, has filed with the division a form of premium finance agreement that complies with sections 1321.71 to 1321.83 of the Revised Code.

(C) Not more than one place of business shall be maintained under the same license, but the division may issue additional licenses to the same licensee upon compliance with sections 1321.71 to 1321.83 of the Revised Code.

No change in the place of business of a licensee to a location outside the original municipal corporation shall be permitted under the same license without the approval of a new application, the payment of the license fee as determined by the superintendent of financial institutions pursuant to section 1321.20 of the Revised Code, and, if required by the superintendent, the payment of an investigation fee of two hundred dollars. If a licensee wishes to change its place of business within the same municipal corporation, it shall give written notice of the change in advance to the division, which shall provide a license for the new address without cost. If a licensee changes its name, it shall give, prior to entering into or otherwise acquiring premium finance agreements under the new name, written notice of the change to the division, which shall provide a license in the new name, without cost.

Each license shall be kept conspicuously posted in the place of business of the licensee and is not transferable or assignable.

Effective Date: 09-26-1996



Section 1321.75 - Revoking or suspending license.

(A) The division of financial institutions may revoke, suspend, or refuse to renew a license of any premium finance company if, after investigation, it appears to the division that:

(1) Any license issued to the company was obtained by fraud;

(2) There was any misrepresentation in the application for the license;

(3) The holder of the license has otherwise shown himself, herself, or itself untrustworthy or incompetent to act as a premium finance company;

(4) The company has violated sections 1321.71 to 1321.83 of the Revised Code.

(B) Before the division revokes, suspends, or refuses to renew the license of any premium finance company, it shall give to the applicant notice and an opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code. In lieu of revoking or suspending the license for any of the causes enumerated in this section, after notice and an opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code, the division may subject the company to a penalty of not more than five hundred dollars for each offense when, in its judgment, it finds that the public interest would not be harmed by the continued operations of the company. The amount of any such penalty shall be paid by the company through the office of the division to the treasurer of state to the credit of the consumer finance fund.

(C) The superintendent of financial institutions may investigate alleged violations of sections 1321.71 to 1321.83 of the Revised Code, or the rules adopted thereunder, or complaints concerning any such violation. The superintendent may make application to the court of common pleas for an order enjoining any such violation and, upon a showing by the superintendent that a person has committed, or is about to commit, such a violation, the court shall grant an injunction, restraining order, or other appropriate relief.

(D) In conducting an investigation pursuant to this section, the superintendent may compel, by subpoena, witnesses to testify in relation to any matter over which the superintendent has jurisdiction, and may require the production or photocopying of any book, record, or other document pertaining to such matter. If a person fails to file any statement or report, give testimony, produce any book, record, or other document as required by such a subpoena, permit photocopying of any book, record, or other document subpoenaed, or obey any other order of a subpoena, the court of common pleas of any county in this state, upon application made to it by the superintendent, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court, or a refusal to testify therein.

(E) If the superintendent determines that a person is engaged in, or is believed to be engaged in, activities that may constitute a violation of sections 1321.71 to 1321.83 of the Revised Code, the superintendent may, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, issue a cease and desist order. Such an order shall be enforceable in the court of common pleas.

(F) No licensee or other person is in violation of sections 1321.71 to 1321.83 of the Revised Code for any act taken or omission made in reliance on a written notice, interpretation, or examination report from the division.

Effective Date: 09-26-1996



Section 1321.76 - Records.

(A) Each licensee shall keep records of its insurance premium finance transactions conducted under sections 1321.71 to 1321.83 of the Revised Code. Such records shall be maintained separately from any records pertaining to transactions that are not subject to those sections. Each licensee shall preserve its records pertaining to insurance premium finance transactions conducted under sections 1321.71 to 1321.83 of the Revised Code for at least two years after the final entry on such records. Preservation of records by means of accounting systems maintained in whole or in part by mechanical or electronic data processing methods constitutes compliance with this division.

The division of financial institutions for purposes of determining whether a licensee is complying with sections 1321.71 to 1321.83 of the Revised Code, may make or cause to be made an examination of records pertaining to insurance premium finance transactions conducted under those sections.

(B) If a licensee's books, records, data, and other documents are located outside this state, the licensee shall, upon the request of the superintendent of financial institutions, deposit with the division an amount equal to the estimated costs, as determined by the superintendent, of an examination of the licensee conducted outside this state. After the actual costs of the examination have been determined and itemized by the division, the division shall return to the licensee any amount it had deposited in excess of the actual costs.

(C) All information obtained by the superintendent or the superintendent's deputies, examiners, assistants, agents, or clerks by reason of their official position, including information obtained by such persons in the course of examining a licensee or investigating an applicant for a license, is privileged and confidential. All such information shall remain privileged and confidential for all purposes except when, in the opinion of the superintendent, it is necessary for the superintendent and the superintendent's deputies, examiners, assistants, agents, or clerks to take official action in administering and enforcing sections 1321.71 to 1321.83 of the Revised Code or in connection with criminal proceedings. Such information may also be introduced into evidence or disclosed when and in the manner authorized in section 1181.25 of the Revised Code.

(D) This section does not prevent the division from releasing to or exchanging with other financial institution regulatory authorities information relating to licensees.

(E) For purposes of this section, "financial institution regulatory authority" includes a regulator of a business activity in which a licensee is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a licensee engaged in that business activity. A licensee is engaged in a business activity, and a regulator of that business activity has jurisdiction over the licensee, whether the licensee conducts the activity directly or a subsidiary or affiliate of the licensee conducts the activity.

Effective Date: 06-18-2002



Section 1321.77 - Administrative rules.

The division of financial institutions may adopt, in accordance with Chapter 119. of the Revised Code, rules that are necessary for the enforcement of sections 1321.71 to 1321.83 of the Revised Code and that are consistent with those sections. Each rule shall contain a reference to the section, division, or paragraph of the Revised Code to which it applies. The division shall send by regular mail to each licensee a copy of each rule that is adopted pursuant to this section.

Effective Date: 09-26-1996



Section 1321.78 - Premium finance agreement - notice of financing to insurer.

(A) A premium finance agreement shall:

(1) Be dated, signed by the insured, and the printed portion thereof shall be in at least eight-point type;

(2) Contain the name and place of business of the insurance agent or broker negotiating the related insurance contract, the name and residence or the place of business of the insured as specified by him, the name and address of the premium finance company, and a description of the insurance contracts involved and the amount of the premium therefor;

(3) Set forth any charges the premium finance company elects to charge under sections 1321.79, 1321.791, and 1321.80 of the Revised Code.

(B) The premium finance company, agent, or agency shall deliver to the insured or send by regular mail to the insured at the address provided in the agreement, a complete copy of the premium finance agreement.

(C) A premium finance company shall give notice of its financing to the insurer not later than the thirtieth day after the date on which the premium financing agreement is accepted by the premium finance company. A notice given under this section shall be effective whether or not the insurer's policy number is set forth in the notice.

(D) Notwithstanding divisions (C) and (D) of section 1321.72 of the Revised Code, in the case of a life insurance policy, any premium finance company shall give notice of its financing to the insurer either prior to the issuance of the life insurance policy if the financing agreement is accepted prior to the issuance of the policy or prior to the completion of the premium financing transaction if the financing agreement is accepted after the issuance of the policy.

(E) If premium financing is used in connection with a life insurance policy, and the premium finance company fails to provide notice of its financing to the insurer pursuant to division (D) of this section, the premium financing agreement is unenforceable as a matter of public policy.

Effective Date: 09-29-1994; 2008 HB404 09-11-2008



Section 1321.79 - Finance charge limits.

(A) A premium finance company shall not charge, contract for, receive, or collect a finance charge other than as permitted by sections 1321.71 to 1321.83 of the Revised Code.

(B) The finance charge shall be computed on the balance of the premium due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage, for which the premium is being advanced, to and including the date when the final installment of the premium finance agreement is payable, without regard to any requirement for installment payments.

(C) The finance charge shall be computed at a maximum rate of twelve dollars per one hundred dollars per year, plus an acquisition charge of twenty dollars per premium finance agreement which need not be refunded upon cancellation or prepayment. However, if the insurance policies described in the premium finance agreement are primarily for other than personal, family, or household purposes, the licensee may contract for and receive any finance charge agreed to in writing by the licensee and the insured.

(D)

(1) Notwithstanding any provision in a premium finance agreement to the contrary, any insured may prepay his obligation under a premium finance agreement in full at any time before the final payment is due. In such event any unearned finance charge shall be refunded by the insurance premium finance company. The amount of any refund shall be calculated in accordance with the rule commonly known as the "rule of 78" or any other method more beneficial to the insured. A refund calculated in accordance with the "rule of 78" shall represent at least as great a proportion of the finance charge, if any, as the sum of the periodic balances at the nearest installment due date to the date on which prepayment is made bears to the sum of all periodic balances under the original schedule of payments in the agreement. If the amount of any refund computed under division (D)(1) of this section is less than three dollars, no refund need be made.

(2) With respect to any premium finance agreement that is cancelled, the unearned finance charge shall be refunded in the same manner as set forth in division (D)(1) of this section. If the balance due on such an agreement is not paid in full, the licensee may earn interest at the rate stated in the agreement until paid in full.

Effective Date: 09-29-1994



Section 1321.791 - Agreement or consent for alternative finance charges.

As an alternative to the finance charges permitted by division (C) of section 1321.79 of the Revised Code, a premium finance company may contract for and receive finance charges at any rate or rates agreed upon or consented to by the parties to the premium finance agreement or revolving credit premium finance agreement, but not exceeding an annual percentage rate of twenty-five per cent.

Effective Date: 02-11-1982



Section 1321.80 - Delinquency, cancellation and check collection charges.

A premium finance agreement may provide for the payment by the insured of any of the following:

(A) A delinquency charge of not more than five per cent of any installment that is in default for a period of more than five days. If the insurance policies described in the premium finance agreement are primarily for personal, family, or household purposes, the maximum delinquency charge shall be ten dollars.

(B) A cancellation charge of ten dollars when the default results in the cancellation of any insurance contract described in the agreement.

(C) A check collection charge of not more than ten dollars, plus any amount passed on from other financial institutions, for each check, negotiable order of withdrawal, share draft, or other negotiable instrument returned or dishonored for any reason.

Effective Date: 09-29-1994



Section 1321.81 - Cancellation of insurance contract - procedure.

(A) When a premium finance agreement contains a power of attorney authorizing the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless the cancellation is effectuated in accordance with this section.

(B) Not less than ten days' written notice shall be mailed to the insured at his last known mailing address, as shown on the records of the premium finance company, of the intent of the premium finance company to cancel the insurance contract unless the default is cured within such ten-day period.

(C) After expiration of such ten-day period, the premium finance company may cancel, in the name of the insured, such insurance contract or contracts by mailing to the insurer a notice of cancellation, and the insurance contract shall be cancelled as if such notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract or contracts. The premium finance company also shall mail a notice of cancellation to the insured at his last known mailing address, as shown on the records of the premium finance company.

(D) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be cancelled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under this section. The insurer shall give the prescribed notice in behalf of itself or the insured to any governmental agency, mortgagee, or third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of days' notice required to complete the cancellation.

(E) The premium finance company shall retain copies of the notices required under divisions (B) and (C) of this section by placing them in the insured's file or by preserving them in a retrieval system maintained in whole or in part by mechanical or electronic data processing methods.

Effective Date: 09-29-1994



Section 1321.82 - Return of gross unearned premium upon cancellation of contract.

(A) Whenever a financed insurance policy is cancelled, the insurer that has been notified pursuant to division (C) of section 1321.78 of the Revised Code shall, not later than sixty days after the date of cancellation, return whatever gross unearned premium is due under the insurance policy to the insurance premium finance company for the account of the insured or insureds. If the insurer returns the unearned premium through the agent or agency writing the insurance, the agent or agency shall remit the premium to the insurance premium finance company within that sixty-day period. If the insurer receives written notice of the failure of the agent or agency to remit the unearned premium, the insurer shall, not later than sixty days after it receives the notice, pay the amount of that premium directly to the insurance premium finance company.

(B) If the crediting of unearned premium to the account of the insured results in a surplus over any indebtedness owed by the insured to the premium finance company, the premium finance company shall refund such excess to the insured at his last known mailing address as shown on the records of the premium finance company, except that no such refund is required if it amounts to less than three dollars.

Effective Date: 09-29-1994



Section 1321.83 - Secured transactions filing provisions not applicable.

No filing provisions of Chapter 1309. of the Revised Code apply to insurance premium finance agreements, and no filing of the premium finance agreement is necessary to perfect the validity of such agreements as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, trustees in bankruptcy or any other insolvency proceeding under any law, or their successors or assigns.

Effective Date: 07-01-2001



Section 1321.84 - Effect of child support default on license, certificate or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the division of consumer finance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, certificate, or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 1321.90 to 1321.93 - [Repealed].

Effective Date: 07-14-1987



Section 1321.99 - Penalty.

(A) Whoever violates section 1321.02 of the Revised Code is guilty of a felony of the fifth degree.

(B) Whoever violates section 1321.13 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than six months, or both.

(C) Whoever violates section 1321.14 of the Revised Code shall be fined not less than fifty nor more than two hundred dollars for a first offense; for a second offense such person shall be fined not less than two hundred nor more than five hundred dollars and imprisoned for not more than six months.

(D) Whoever willfully violates section 1321.57, 1321.58, division (A), (B), (C), or (D) of section1321.59, 1321.591, or 1321.60 of the Revised Code is guilty of a minor misdemeanor and shall be fined not less than one nor more than five hundred dollars.

(E) Whoever violates section 1321.52or division (I), (J), (K), (L), or(M) of section 1321.59 of the Revised Code is guilty of a felony of the fifth degree.

(F) Whoever violates division (A) of section 1321.73 of the Revised Code shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(G) Whoever violates section 1321.41 of the Revised Code is guilty of a misdemeanor of the first degree.

(H) Whoever violates division (N) of section 1321.59 of the Revised Code is guilty of a felony of the fourth degree.

(I) The imposition of fines pursuant to this section does not preclude the imposition of any administrative fines or civil penalties authorized under section 1321.54 or any other section of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-10-2000; 2008 HB545 09-01-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.






Chapter 1322 - MORTGAGE BROKERS, LOAN OFFICERS

Section 1322.01 - Mortgage brokers - loan officers definitions.

As used in sections 1322.01 to 1322.12 of the Revised Code:

(A) "Buyer" means an individual who is solicited to purchase or who purchases the services of a mortgage broker for purposes of obtaining a residential mortgage loan.

(B) "Consumer reporting agency" has the same meaning as in the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, as amended.

(C) "Employee" means an individual for whom a mortgage broker, in addition to providing a wage or salary, pays social security and unemployment taxes, provides workers' compensation coverage, and withholds local, state, and federal income taxes. "Employee" also includes any individual who acts as a loan originator or operations manager of a registrant, but for whom the registrant is prevented by law from making income tax withholdings.

(D) "Licensee" means any individual who has been issued a loan originator license under sections 1322.01 to 1322.12 of the Revised Code.

(E)

(1) "Loan originator" means an individual who for compensation or gain, or in anticipation of compensation or gain, does any of the following:

(a) Takes or offers to take a residential mortgage loan application;

(b) Assists or offers to assist a buyer in obtaining or applying to obtain a residential mortgage loan by, among other things, advising on loan terms, including rates, fees, and other costs;

(c) Offers or negotiates terms of a residential mortgage loan;

(d) Issues or offers to issue a commitment for a residential mortgage loan to a buyer.

(2) "Loan originator" does not include any of the following:

(a) An individual who performs purely administrative or clerical tasks on behalf of a loan originator;

(b) A person licensed under Chapter 4735. of the Revised Code, or under the similar law of another state, who performs only real estate brokerage activities permitted by that license, provided the person is not compensated by a mortgage lender, mortgage broker, loan originator, or by any agent thereof;

(c) A person solely involved in extensions of credit relating to timeshare plans, as that term is defined in 11 U.S.C. 101 in effect on January 1, 2009;

(d) An employee of a registrant who acts solely as a loan processor or underwriter and who does not represent to the public, through advertising or other means of communicating, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the employee can or will perform any of the activities of a loan originator;

(e) A mortgage loan originator licensed under sections 1321.51 to 1321.60 of the Revised Code, when acting solely under that authority;

(f) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or another loan originator, or by any agent thereof;

(g) Any person engaged in the retail sale of manufactured homes, mobile homes, or industrialized units if, in connection with financing those retail sales, the person only assists the borrower by providing or transmitting the loan application and does not do any of the following:

(i) Offer or negotiate the residential mortgage loan rates or terms;

(ii) Provide any counseling with borrowers about residential mortgage loan rates or terms;

(iii) Receive any payment or fee from any company or individual for assisting the borrower obtain or apply for financing to purchase the manufactured home, mobile home, or industrialized unit;

(iv) Assist the borrower in completing a residential mortgage loan application.

(h)

An individual employed by a nonprofit organization that is recognized as tax exempt under 26 U.S.C. 501(c)(3) and whose primary activity is the construction, remodeling, or rehabilitation of homes for use by low-income families, provided that the nonprofit organization makes no-profit mortgage loans or mortgage loans at zero per cent interest to low-income families and no fees accrue directly to the nonprofit organization or individual employed by the nonprofit organization from those mortgage loans and that the United States department of housing and urban development does not deny this exemption.

(F) "Mortgage" means any indebtedness secured by a deed of trust, security deed, or other lien on real property.

(G)

(1) "Mortgage broker" means any of the following:

(a) A person that holds that person out as being able to assist a buyer in obtaining a mortgage and charges or receives from either the buyer or lender money or other valuable consideration readily convertible into money for providing this assistance;

(b) A person that solicits financial and mortgage information from the public, provides that information to a mortgage broker or a person that makes residential mortgage loans, and charges or receives from either of them money or other valuable consideration readily convertible into money for providing the information;

(c) A person engaged in table-funding or warehouse-lending mortgage loans that are first lien residential mortgage loans.

(2) "Mortgage broker" does not include any of the following persons only with respect to business engaged in or authorized by the person's charter, license, authority, approval, or certificate, or as otherwise authorized by division (G)(2)(h) of this section:

(a) A person that makes residential mortgage loans and receives a scheduled payment on each of those mortgage loans;

(b) Any entity chartered and lawfully doing business under the authority of any law of this state, another state, or the United States as a bank, savings bank, trust company, savings and loan association, or credit union, or a subsidiary of any such entity, which subsidiary is regulated by a federal banking agency and is owned and controlled by a depository institution;

(c) A consumer reporting agency that is in substantial compliance with the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, as amended;

(d) Any political subdivision, or any governmental or other public entity, corporation, instrumentality, or agency, in or of the United States or any state;

(e) A college or university, or controlled entity of a college or university, as those terms are defined in section 1713.05 of the Revised Code;

(f) Any entity created solely for the purpose of securitizing loans secured by an interest in real estate, provided the entity does not service the loans. For purposes of division (G)(2)(f) of this section, "securitizing" means the packaging and sale of mortgage loans as a unit for sale as investment securities, but only to the extent of those activities.

(g) Any person engaged in the retail sale of manufactured homes, mobile homes, or industrialized units if, in connection with obtaining financing by others for those retail sales, the person only assists the borrower by providing or transmitting the loan application and does not do any of the following:

(i) Offer or negotiate the residential mortgage loan rates or terms;

(ii) Provide any counseling with borrowers about residential mortgage loan rates or terms;

(iii) Receive any payment or fee from any company or individual for assisting the borrower obtain or apply for financing to purchase the manufactured home, mobile home, or industrialized unit;

(iv) Assist the borrower in completing the residential mortgage loan application.

(h) A mortgage banker, provided it complies with section 1322.022 of the Revised Code and holds a valid letter of exemption issued by the superintendent. For purposes of this section, "mortgage banker" means any person that makes, services, buys, or sells residential mortgage loans secured by a first lien, that underwrites the loans, and that meets at least one of the following criteria:

(i) The person has been directly approved by the United States department of housing and urban development as a nonsupervised mortgagee with participation in the direct endorsement program. Division (G)(2)(h)(i) of this section includes a person that has been directly approved by the United States department of housing and urban development as a nonsupervised mortgagee with participation in the direct endorsement program and that makes loans in excess of the applicable loan limit set by the federal national mortgage association, provided that the loans in all respects, except loan amounts, comply with the underwriting and documentation requirements of the United States department of housing and urban development. Division (G)(2)(h)(i) of this section does not include a mortgagee approved as a loan correspondent.

(ii) The person has been directly approved by the federal national mortgage association as a seller/servicer. Division (G)(2)(h)(ii) of this section includes a person that has been directly approved by the federal national mortgage association as a seller/servicer and that makes loans in excess of the applicable loan limit set by the federal national mortgage association, provided that the loans in all respects, except loan amounts, comply with the underwriting and documentation requirements of the federal national mortgage association.

(iii) The person has been directly approved by the federal home loan mortgage corporation as a seller/servicer. Division (G)(2)(h)(iii) of this section includes a person that has been directly approved by the federal home loan mortgage corporation as a seller/servicer and that makes loans in excess of the applicable loan limit set by the federal home loan mortgage corporation, provided that the loans in all respects, except loan amounts, comply with the underwriting and documentation requirements of the federal home loan mortgage corporation.

(iv) The person has been directly approved by the United States department of veterans affairs as a nonsupervised automatic lender. Division (G)(2)(h)(iv) of this section does not include a person directly approved by the United States department of veterans affairs as a nonsupervised lender, an agent of a nonsupervised automatic lender, or an agent of a nonsupervised lender.

(i)

A nonprofit organization that is recognized as tax exempt under 26 U.S.C. 501(c)(3) and whose primary activity is the construction, remodeling, or rehabilitation of homes for use by low-income families, provided that the nonprofit organization makes no-profit mortgage loans or mortgage loans at zero per cent interest to low-income families and no fees accrue directly to the nonprofit organization from those mortgage loans and that the United States department of housing and urban development does not deny this exemption.

(j) A credit union service organization, provided that the organization utilizes services provided by registered loan originators or that it holds a valid letter of exemption issued by the superintendent under section 1322.023 of the Revised Code and complies with that section.

(H) "Operations manager" means the employee or owner responsible for the everyday operations, compliance requirements, and management of a mortgage broker business.

(I) "Registered loan originator" means an individual to whom both of the following apply:

(1) The individual is a loan originator and an employee of a depository institution, a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the farm credit administration.

(2) The individual is registered with, and maintains a unique identifier through, the nationwide mortgage licensing system and registry.

(J) "Registrant" means any person that has been issued a mortgage broker certificate of registration under sections 1322.01 to 1322.12 of the Revised Code.

(K) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

(L) "Table-funding mortgage loan" means a residential mortgage loan transaction in which the residential mortgage loan is initially payable to the mortgage broker, the mortgage broker does not use the mortgage broker's own funds to fund the transaction, and, by the terms of the mortgage or other agreement, the mortgage is simultaneously assigned to another person.

(M) "Warehouse-lending mortgage loan" means a residential mortgage loan transaction in which the residential mortgage loan is initially payable to the mortgage broker, the mortgage broker uses the mortgage broker's own funds to fund the transaction, and the mortgage is sold or assigned before the mortgage broker receives a scheduled payment on the residential mortgage loan.

(N) "Administrative or clerical tasks" means the receipt, collection, and distribution of information common for the processing or underwriting of a loan in the mortgage industry, and communication with a consumer to obtain information necessary for the processing or underwriting of a residential mortgage loan.

(O) "Appraisal company" means a sole proprietorship, partnership, corporation, limited liability company, or any other business entity or association, that employs or retains the services of a person licensed or certified under Chapter 4763. of the Revised Code for purposes of performing residential real estate appraisals for mortgage loans.

(P) "Depository institution" has the same meaning as in section 3 of the "Federal Deposit Insurance Act," 64 Stat. 873, 12 U.S.C. 1813, and includes any credit union.

(Q) "Federal banking agency" means the board of governors of the federal reserve system, the comptroller of the currency, the director of the office of thrift supervision, the national credit union administration, and the federal deposit insurance corporation.

(R) "Immediate family" means an individual's spouse, child, stepchild, parent, stepparent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, or sister-in-law.

(S) "Individual" means a natural person.

(T) "Loan processor or underwriter" means an individual who performs clerical or support duties at the direction of and subject to the supervision and instruction of a licensed loan originator or registered loan originator. For purposes of this division, to "perform clerical or support duties" means to do all of the following activities:

(1) Receiving, collecting, distributing, and analyzing information common for the processing or underwriting of a residential mortgage loan;

(2) Communicating with a buyer to obtain the information necessary for the processing or underwriting of a loan, to the extent the communication does not include offering or negotiating loan rates or terms or counseling buyers about residential mortgage loan rates or terms.

(U) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators, or their successor entities, for the licensing and registration of loan originators, or any system established by the secretary of housing and urban development pursuant to the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101.

(V) "Nontraditional mortgage product" means any mortgage product other than a thirty-year fixed rate mortgage.

(W) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including all of the following:

(1) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

(2) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing for any such transaction;

(3) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing for any such transaction;

(4) Engaging in any activity for which a person engaged in that activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law;

(5) Offering to engage in any activity, or to act in any capacity, described in division (W) of this section.

(X) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage or other equivalent consensual security interest on a dwelling or on residential real estate upon which is constructed or intended to be constructed a dwelling. For purposes of this division, "dwelling" has the same meaning as in section 103 of the "Truth in Lending Act," 82 Stat. 146, 15 U.S.C 1602.

(Y) "State," in the context of referring to states in addition to Ohio, means any state of the United States, the district of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the trust territory of the Pacific islands, the virgin islands, and the northern Mariana islands .

(Z) "Unique identifier" means a number or other identifier that permanently identifies a loan originator and is assigned by protocols established by the nationwide mortgage licensing system and registry or federal banking agencies to facilitate electronic tracking of loan originators and uniform identification of, and public access to, the employment history of and the publicly adjudicated disciplinary and enforcement actions against loan originators.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.02 - Mortgage broker certification of registration - loan officer license.

(A)

(1) No person, on the person's own behalf or on behalf of any other person, shall act as a mortgage broker without first having obtained a certificate of registration from the superintendent of financial institutions for every office to be maintained by the person for the transaction of business as a mortgage broker in this state. A registrant shall maintain an office location in this state for the transaction of business as a mortgage broker in this state.

(2) No person shall act or hold that person's self out as a mortgage broker under the authority or name of a registrant or person exempt from sections 1322.01 to 1322.12 of the Revised Code without first having obtained a certificate of registration from the superintendent for every office to be maintained by the person for the transaction of business as a mortgage broker in this state.

(B)

(1) No individual shall act as a loan originator without first having obtained a license from the superintendent. A loan originator shall be employed by or associated with a mortgage broker or any person or entity listed in division (G)(2) of section 1322.01 of the Revised Code, but shall not be employed by or associated with more than one mortgage broker or person or entity at any one time.

(2) An individual acting under the individual's authority as a registered loan originator shall not be required to be licensed under division (B)(1) of this section.

(3) An individual who holds a valid temporary loan originator license issued pursuant to section 1322.042 of the Revised Code may engage in the business of a loan originator in accordance with sections 1322.01 to 1322.12 of the Revised Code during the term of the temporary license.

(C)

(1) No person acting as a mortgage broker or loan originator shall fail to register with, and maintain a valid unique identifier issued by, the nationwide mortgage licensing system and registry.

(2) No person shall use a mortgage broker's or loan originator's unique identifier for any purpose other than as set forth in the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101.

Amended by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.021 - Notification of transfers of ownership interests.

(A) A registrant that is a corporation, limited liability company, partnership, trust, or other business entity or association shall notify the division of financial institutions of every sale, transfer, or hypothecation of any stock, security, membership, partnership, or other equitable, beneficial, or ownership interest in the entity or association, if the interest represents at least a five per cent membership, partnership, or other equitable, beneficial, or ownership interest in the entity or association.

(B) Every person that acquires or otherwise receives an interest described in division (A) of this section is subject to sections 1322.01 to 1322.12 of the Revised Code. The division may make any investigation necessary to determine whether any fact or condition exists that, if it had existed at the time of the original application for a certificate of registration, the fact or condition would have warranted the division to deny the application under section 1322.04 of the Revised Code. If such a fact or condition is found, the division may, in accordance with Chapter 119. of the Revised Code, revoke the registrant's certificate.

Effective Date: 05-02-2002



Section 1322.022 - Mortgage banker application for exemption; fee.

(A) A mortgage banker seeking exemption from registration pursuant to division (G)(2)(h) of section 1322.01 of the Revised Code shall submit an application to the superintendent of financial institutions along with a nonrefundable fee of three hundred fifty dollars for each location of an office to be maintained by the mortgage banker. The application shall be in a form prescribed by the superintendent and shall include all of the following:

(1) The mortgage banker's business name and state of incorporation or business registration;

(2) The names of the owners, officers, or partners having control of the business;

(3) An attestation to all of the following:

(a) That the mortgage banker and its owners, officers, or partners identified in division (A)(2) of this section have not had a mortgage banker license, mortgage broker certificate of registration, or loan originator license, or any comparable authority, revoked in any governmental jurisdiction;

(b) That the mortgage banker and its owners, officers, or partners identified in division (A)(2) of this section have not been convicted of, or pleaded guilty or nolo contendere to, any of the following in a domestic, foreign, or military court:

(i) During the seven-year period immediately preceding the date of application for exemption, a misdemeanor involving theft or any felony;

(ii) At any time prior to the date the application for exemption is approved, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

(c) That, with respect to financing residential mortgage loans, the mortgage banker conducts business with residents of this state, or secures its loans with property located in this state, under authority of an approval described in division (G)(2)(h) of section 1322.01 of the Revised Code.

(4) The names of all loan originators or licensees under the mortgage banker's control and direction;

(5) An acknowledgment of understanding that the mortgage banker is subject to the regulatory authority of the division of financial institutions as provided in this section;

(6) Any further reasonable information that the superintendent may require.

(B)

(1) If the superintendent determines that the mortgage banker honestly made the attestation required under division (A)(3) of this section and otherwise qualifies for exemption, the superintendent shall issue a letter of exemption. Additional certified copies of a letter of exemption shall be provided upon request and the payment of seventy-five dollars per copy.

(2) If the superintendent determines that the mortgage banker does not qualify for exemption, the superintendent shall issue a notice of denial, and the mortgage banker may request a hearing in accordance with Chapter 119. of the Revised Code.

(C) All of the following conditions apply to any mortgage banker holding a valid letter of exemption:

(1) The mortgage banker shall be subject to examination in the same manner as a registrant with respect to the conduct of the mortgage banker's loan originators. In conducting any out-of-state examination, a mortgage banker shall be responsible for paying the costs of the division in the same manner as a registrant.

(2) The mortgage banker shall have an affirmative duty to supervise the conduct of its loan originators, and to cooperate with investigations by the division with respect to that conduct, in the same manner as is required of registrants.

(3) The mortgage banker shall keep and maintain records of all transactions relating to the conduct of its loan originators in the same manner as is required of registrants.

(4) The mortgage banker may provide the surety bond for its licensees in the same manner as is permitted for registrants.

(D) A letter of exemption expires annually on the thirty-first day of December and may be renewed on or before that date by submitting an application that meets the requirements of division (A) of this section and a nonrefundable renewal fee of three hundred fifty dollars for each location of an office to be maintained by the mortgage banker.

(E) The superintendent may issue a notice to revoke or suspend a letter of exemption if the superintendent finds that the letter was obtained through a false or fraudulent representation of a material fact, or the omission of a material fact, required by law, or that a condition for exemption is no longer being met. Prior to issuing an order of revocation or suspension, the mortgage banker shall be given an opportunity for a hearing in accordance with Chapter 119. of the Revised Code.

(F) All information obtained by the division pursuant to an examination or investigation under this section shall be subject to the confidentiality requirements set forth in section 1322.061 of the Revised Code.

(G) All money collected under this section shall be deposited into the state treasury to the credit of the consumer finance fund created in section 1321.21 of the Revised Code.

(H) A mortgage banker that holds a valid letter of exemption, and any licensee employed by the mortgage banker, shall not be required to comply with section 1322.062 of the Revised Code with respect to any transaction covered under the authority of an approval described in division (G)(2)(h) of section 1322.01 of the Revised Code. Compliance shall be required, however, with respect to transactions not covered under the authority of an approval described in that division.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.023 - Credit union service organization application for exemption; fee.

(A) A credit union service organization seeking exemption from registration pursuant to division (G)(2)(j) of section 1322.01 of the Revised Code shall submit an application to the superintendent of financial institutions along with a nonrefundable fee of three hundred fifty dollars for each location of an office to be maintained by the organization. The application shall be in a form prescribed by the superintendent and shall include all of the following:

(1) The organization's business name and state of incorporation;

(2) The names of the owners, officers, or partners having control of the organization;

(3) An attestation to all of the following:

(a) That the organization and its owners, officers, or partners identified in division (A)(2) of this section have not had a mortgage broker certificate of registration or loan originator license, or any comparable authority, revoked in any governmental jurisdiction;

(b) That the organization and its owners, officers, or partners identified in division (A)(2) of this section have not been convicted of, or pleaded guilty or nolo contendere to, any of the following in a domestic, foreign, or military court:

(i) During the seven-year period immediately preceding the date of application for exemption, a misdemeanor involving theft or any felony;

(ii) At any time prior to the date the application for exemption is approved, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

(c) That, with respect to financing residential mortgage loans, the organization conducts business with residents of this state or secures its loans with property located in this state.

(4) The names of all loan originators or licensees under the organization's control and direction;

(5) An acknowledgment of understanding that the organization is subject to the regulatory authority of the division of financial institutions;

(6) Any further information that the superintendent may require.

(B)

(1) If the superintendent determines that the credit union service organization honestly made the attestation required under division (A)(3) of this section and otherwise qualifies for exemption, the superintendent shall issue a letter of exemption. Additional certified copies of a letter of exemption shall be provided upon request and the payment of seventy-five dollars per copy.

(2) If the superintendent determines that the organization does not qualify for exemption, the superintendent shall issue a notice of denial, and the organization may request a hearing in accordance with Chapter 119. of the Revised Code.

(C) All of the following conditions apply to any credit union service organization holding a valid letter of exemption:

(1) The organization shall be subject to examination in the same manner as a registrant with respect to the conduct of the organization's loan originators. In conducting any out-of-state examination, the organization shall be responsible for paying the costs of the division in the same manner as a registrant.

(2) The organization shall have an affirmative duty to supervise the conduct of its loan originators, and to cooperate with investigations by the division with respect to that conduct, in the same manner as is required of registrants.

(3) The organization shall keep and maintain records of all transactions relating to the conduct of its loan originators in the same manner as is required of registrants.

(4) The organization may provide the surety bond for its licensees in the same manner as is permitted for registrants.

(D) A letter of exemption expires annually on the thirty-first day of December and may be renewed on or before that date by submitting an application that meets the requirements of division (A) of this section and a nonrefundable renewal fee of three hundred fifty dollars for each location of an office to be maintained by the credit union service organization.

(E) The superintendent may issue a notice to revoke or suspend a letter of exemption if the superintendent finds that the letter was obtained though a false or fraudulent representation of a material fact, or the omission of a material fact, required by law, or that a condition for exemption is no longer being met. Prior to issuing an order of revocation or suspension, the credit union service organization shall be given an opportunity for a hearing in accordance with Chapter 119. of the Revised Code.

(F) All information obtained by the division pursuant to an examination or investigation under this section shall be subject to the confidentiality requirements set forth in section 1322.061 of the Revised Code.

(G) All money collected under this section shall be deposited into the state treasury to the credit of the consumer finance fund created in section 1321.21 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.024 - Scope of rules.

The superintendent of financial institutions may, by rule, expand the definition of loan originator or mortgage broker in section 1322.01 of the Revised Code by adding individuals, persons, or entities, or may exempt additional individuals, persons, or entities from those definitions, if the superintendent finds that the addition or exemption is consistent with the purposes fairly intended by the policy and provisions of sections 1322.01 to 1322.12 of the Revised Code and the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101.

Rules authorized by this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.025 - Adoption of rules.

(A) Notwithstanding any provision of sections 1322.01 to 1322.12 of the Revised Code, or any rule adopted thereunder, if the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101, as amended, is modified after the effective date of this section, or any regulation, statement, or position is adopted under that act, and the item modified or adopted affects any matter within the scope of sections 1322.01 to 1322.12 of the Revised Code, the superintendent of financial institutions may by rule adopt a similar provision.

(B) The superintendent shall adopt the rules authorized by this section in accordance with section 111.15 of the Revised Code. Chapter 119. of the Revised Code does not apply to rules adopted under the authority of this section.

(C) A rule adopted by the superintendent under the authority of this section is effective on the later of the following dates:

(1) The date the superintendent issues the rule;

(2) The date the regulation, rule, interpretation, procedure, or guideline the superintendent's rule is based on becomes effective.

(D) The superintendent may, upon thirty days' written notice, revoke any rule adopted under the authority of this section. A rule adopted under the authority of this section, and not revoked by the superintendent, lapses and has no further force and effect eighteen months after the rule's effective date .

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.03 - Application for certificate of registration.

(A) An application for a certificate of registration as a mortgage broker shall be in writing, under oath, and in the form prescribed by the superintendent of financial institutions. The application shall be accompanied by a nonrefundable application fee of five hundred dollars for each location of an office to be maintained by the applicant in accordance with division (A) of section 1322.02 of the Revised Code and any additional fee required by the nationwide mortgage licensing system and registry. The application shall provide all of the following:

(1) The location or locations where the business is to be transacted and whether any location is a residence. If any location where the business is to be transacted is a residence, the superintendent may require that the application be accompanied by a copy of a zoning permit authorizing the use of the residence for commercial purposes, or by a written opinion or other document issued by the county or political subdivision where the residence is located certifying that the use of the residence to transact business as a mortgage broker is not prohibited by the county or political subdivision.

(2)

(a) In the case of a sole proprietor, the name and address of the sole proprietor;

(b) In the case of a partnership, the name and address of each partner;

(c) In the case of a corporation, the name and address of each shareholder owning five per cent or more of the corporation;

(d) In the case of any other entity, the name and address of any person that owns five per cent or more of the entity that will transact business as a mortgage broker.

(3) Each applicant shall designate an employee or owner of the applicant as the applicant's operations manager. While acting as the operations manager, the employee or owner shall be licensed as a loan originator under sections 1322.01 to 1322.12 of the Revised Code and shall not be employed by any other mortgage broker.

(4) Evidence that the person designated on the application pursuant to division (A)(3) of this section possesses at least three years of experience in the residential mortgage and lending field, which experience may include employment with or as a mortgage broker or with a depository institution, mortgage lending institution, or other lending institution, or possesses at least three years of other experience related specifically to the business of residential mortgage loans that the superintendent determines meets the requirements of division (A)(4) of this section;

(5) Evidence that the person designated on the application pursuant to division (A)(3) of this section has successfully completed the pre-licensing instruction requirements set forth in section 1322.031 of the Revised Code;

(6) Evidence of compliance with the surety bond requirements of section 1322.05 of the Revised Code and with sections 1322.01 to 1322.12 of the Revised Code;

(7) In the case of a foreign business entity, evidence that it maintains a license or registration pursuant to Chapter 1703., 1705., 1775., 1776., 1777., 1782., or 1783. of the Revised Code to transact business in this state;

(8) Evidence that the applicant's operations manager has successfully completed the written test required under division (A) of section 1322.051 of the Revised Code;

(9) Any further information that the superintendent requires.

(B) Upon the filing of the application and payment of the nonrefundable application fee and any fee required by the nationwide mortgage licensing system and registry, the superintendent of financial institutions shall investigate the applicant, and any individual whose identity is required to be disclosed in the application, as set forth in division (B) of this section.

(1)

(a) Notwithstanding division (K) of section 121.08 of the Revised Code, the superintendent shall obtain a criminal history records check and, as part of that records check, request that criminal record information from the federal bureau of investigation be obtained. To fulfill this requirement, the superintendent shall do either of the following:

(i) Request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the applicant's fingerprints or, if the fingerprints are unreadable, based on the applicant's social security number, in accordance with section 109.572 of the Revised Code;

(ii) Authorize the nationwide mortgage licensing system and registry to request a criminal history background check.

(b) Any fee required under division (C)(3) of section 109.572 of the Revised Code or by the nationwide mortgage licensing system and registry shall be paid by the applicant.

(2) The superintendent shall conduct a civil records check.

(3) If, in order to issue a certificate of registration to an applicant, additional investigation by the superintendent outside this state is necessary, the superintendent may require the applicant to advance sufficient funds to pay the actual expenses of the investigation, if it appears that these expenses will exceed five hundred dollars. The superintendent shall provide the applicant with an itemized statement of the actual expenses that the applicant is required to pay.

(C) The superintendent shall pay all funds advanced and application and renewal fees and penalties the superintendent receives pursuant to this section and section 1322.04 of the Revised Code to the treasurer of state to the credit of the consumer finance fund created in section 1321.21 of the Revised Code.

(D) If an application for a mortgage broker certificate of registration does not contain all of the information required under division (A) of this section, and if that information is not submitted to the superintendent or to the nationwide mortgage licensing system and registry within ninety days after the superintendent or the nationwide mortgage licensing system and registry requests the information in writing, including by electronic transmission or facsimile, the superintendent may consider the application withdrawn.

(E) A mortgage broker certificate of registration and the authority granted under that certificate is not transferable or assignable and cannot be franchised by contract or any other means.

(F) The registration requirements of this chapter apply to any person acting as a mortgage broker, and no person is exempt from the requirements of this chapter on the basis of prior work or employment as a mortgage broker.

(G) The superintendent may establish relationships or enter into contracts with the nationwide mortgage licensing system and registry, or any entities designated by it, to collect and maintain records and process transaction fees or other fees related to mortgage broker certificates of registration or the persons associated with a mortgage broker.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007; 2006 SB223 03-23-2007; 2008 HB332 08-06-2008

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.031 - Application for loan officer license.

(A) An application for a license as a loan originator shall be in writing, under oath, and in the form prescribed by the superintendent of financial institutions. The application shall be accompanied by a nonrefundable application fee of one hundred fifty dollars and any additional fee required by the nationwide mortgage licensing system and registry.

(B)

(1) The application shall provide evidence, acceptable to the superintendent, that the applicant has successfully completed at least twenty-four hours of pre-licensing instruction consisting of all of the following:

(a) Twenty hours of instruction in a course or program of study reviewed and approved by the nationwide mortgage licensing system and registry;

(b) Four hours of instruction in a course or program of study reviewed and approved by the superintendent concerning state lending laws and the Ohio consumer sales practices act, Chapter 1345. of the Revised Code, as it applies to registrants and licensees.

(2) Notwithstanding division (B)(1) of this section, until the nationwide mortgage licensing system and registry implements a review and approval program, the application shall provide evidence, as determined by the superintendent, that the applicant has successfully completed at least twenty-four hours of instruction in a course or program of study approved by the superintendent that consists of at least all of the following:

(a) Four hours of instruction concerning state and federal mortgage lending laws, which shall include no less than two hours on this chapter;

(b) Four hours of instruction concerning the Ohio consumer sales practices act, Chapter 1345. of the Revised Code, as it applies to registrants and licensees;

(c) Four hours of instruction concerning the loan application process;

(d) Two hours of instruction concerning the underwriting process;

(e) Two hours of instruction concerning the secondary market for mortgage loans;

(f) Four hours of instruction concerning the loan closing process;

(g) Two hours of instruction covering basic mortgage financing concepts and terms;

(h) Two hours of instruction concerning the ethical responsibilities of a registrant and a licensee, including with respect to confidentiality, consumer counseling, and the duties and standards of care created in section 1322.081 of the Revised Code.

(3) For purposes of division (B)(1)(a) of this section, the review and approval of a course or program of study includes the review and approval of the provider of the course or program of study.

(4) If an applicant held a valid loan originator license issued by this state at any time during the immediately preceding five-year period, the applicant shall not be required to complete any additional pre-licensing instruction. For this purpose, any time during which the individual is a registered loan originator shall not be taken into account.

(5) A person having successfully completed the pre-licensing education requirement reviewed and approved by the nationwide mortgage licensing system and registry for any state within the previous five years shall be granted credit toward completion of the pre-licensing education requirement of this state.

(C) In addition to the information required under division (B) of this section, the application shall provide both of the following:

(1) Evidence that the applicant passed a written test that meets the requirements described in division (B) of section 1322.051 of the Revised Code;

(2) Any further information that the superintendent requires.

(D) Upon the filing of the application and payment of the application fee and any fee required by the nationwide mortgage licensing system and registry, the superintendent of financial institutions shall investigate the applicant as set forth in division (D) of this section.

(1)

(a) Notwithstanding division (K) of section 121.08 of the Revised Code, the superintendent shall obtain a criminal history records check and, as part of the records check, request that criminal record information from the federal bureau of investigation be obtained. To fulfill this requirement, the superintendent shall do either of the following:

(i) Request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the applicant's fingerprints or, if the fingerprints are unreadable, based on the applicant's social security number, in accordance with section 109.572 of the Revised Code;

(ii) Authorize the nationwide mortgage licensing system and registry to request a criminal history background check.

(b) Any fee required under division (C)(3) of section 109.572 of the Revised Code or by the nationwide mortgage licensing system and registry shall be paid by the applicant.

(2) The superintendent shall conduct a civil records check.

(3) If, in order to issue a license to an applicant, additional investigation by the superintendent outside this state is necessary, the superintendent may require the applicant to advance sufficient funds to pay the actual expenses of the investigation, if it appears that these expenses will exceed one hundred fifty dollars. The superintendent shall provide the applicant with an itemized statement of the actual expenses that the applicant is required to pay.

(E)

(1) In connection with applying for a loan originator license, the applicant shall furnish to the nationwide mortgage licensing system and registry the following information concerning the applicant's identity:

(a) The applicant's fingerprints for submission to the federal bureau of investigation, and any other governmental agency or entity authorized to receive such information, for purposes of a state, national, and international criminal history background check;

(b) Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, along with authorization for the superintendent and the nationwide mortgage licensing system and registry to obtain the following:

(i) An independent credit report from a consumer reporting agency;

(ii) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(2) In order to effectuate the purposes of divisions (E)(1)(a) and (E)(1)(b)(ii) of this section, the superintendent may use the conference of state bank supervisors, or a wholly owned subsidiary, as a channeling agent for requesting information from and distributing information to the United States department of justice or any other governmental agency. The superintendent may also use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to any source related to matters subject to those divisions of this section.

(F) The superintendent shall pay all funds advanced and application and renewal fees and penalties the superintendent receives pursuant to this section and section 1322.041 of the Revised Code to the treasurer of state to the credit of the consumer finance fund created in section 1321.21 of the Revised Code.

(G) If an application for a loan originator license does not contain all of the information required under this section, and if that information is not submitted to the superintendent or to the nationwide mortgage licensing system and registry within ninety days after the superintendent or the nationwide mortgage licensing system and registry requests the information in writing, including by electronic transmission or facsimile, the superintendent may consider the application withdrawn.

(H)

(1) The business of a loan originator shall principally be transacted at an office of the mortgage broker with whom the licensee is employed or associated, which office is registered in accordance with division (A) of section 1322.02 of the Revised Code. Each original loan originator license shall be deposited with and maintained by the mortgage broker at the mortgage broker's main office. A copy of the license shall be maintained and displayed at the office where the loan originator principally transacts business.

(2) If a loan originator's employment or association is terminated for any reason, the mortgage broker shall return the original loan originator license to the superintendent within five business days after the termination. The licensee may request the transfer of the license to another mortgage broker by submitting a transfer application, along with a fifteen dollar fee and any fee required by the national mortgage licensing system and registry, to the superintendent or may request the superintendent in writing to hold the license in escrow. Any licensee whose license is held in escrow shall cease activity as a loan originator. A licensee whose license is held in escrow shall be required to apply for renewal annually and to comply with the annual continuing education requirement.

(3) A mortgage broker may employ or be associated with a loan originator on a temporary basis pending the transfer of the loan originator's license to the mortgage broker, if the mortgage broker receives written confirmation from the superintendent that the loan originator is licensed under sections 1322.01 to 1322.12 of the Revised Code.

(4) Notwithstanding divisions (H)(1) to (3) of this section, if a licensee is employed by or associated with a person or entity listed in division (G)(2) of section 1322.01 of the Revised Code, all of the following apply:

(a) The licensee shall maintain and display the original loan originator license at the office where the licensee principally transacts business;

(b) If the loan originator's employment or association is terminated, the loan originator shall return the original loan originator license to the superintendent within five business days after termination. The licensee may request the transfer of the license to a mortgage broker or another person or entity listed in division (G)(2) of section 1322.01 of the Revised Code by submitting a transfer application, along with a fifteen-dollar fee and any fee required by the national mortgage licensing system and registry, to the superintendent or may request the superintendent in writing to hold the license in escrow. A licensee whose license is held in escrow shall cease activity as a loan originator. A licensee whose license is held in escrow shall be required to apply for renewal annually and to comply with the annual continuing education requirement.

(c) The licensee may seek to be employed or associated with a mortgage broker or person or entity listed in division (G)(2) of section 1322.01 of the Revised Code if the mortgage broker or person or entity receives written confirmation from the superintendent that the loan originator is licensed under sections 1322.01 to 1322.12 of the Revised Code.

(I) The superintendent may establish relationships or enter into contracts with the nationwide mortgage licensing system and registry, or any entities designated by it, to collect and maintain records and process transaction fees or other fees related to loan originator licenses or the persons associated with a licensee.

(J) A loan originator license, or the authority granted under that license, is not assignable and cannot be franchised by contract or any other means.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007; 2006 SB223 03-23-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.04 - Conditions for issuing certificate of registration.

(A) Upon the conclusion of the investigation required under division (B) of section 1322.03 of the Revised Code, the superintendent of financial institutions shall issue a certificate of registration to the applicant if the superintendent finds that the following conditions are met:

(1) The application is accompanied by the application fee and any fee required by the nationwide mortgage licensing system and registry.

(a) If a check or other draft instrument is returned to the superintendent for insufficient funds, the superintendent shall notify the applicant by certified mail, return receipt requested, that the application will be withdrawn unless the applicant, within thirty days after receipt of the notice, submits the application fee and a one-hundred-dollar penalty to the superintendent. If the applicant does not submit the application fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the application shall be withdrawn.

(b) If a check or other draft instrument is returned to the superintendent for insufficient funds after the certificate of registration has been issued, the superintendent shall notify the registrant by certified mail, return receipt requested, that the certificate of registration issued in reliance on the check or other draft instrument will be canceled unless the registrant, within thirty days after receipt of the notice, submits the application fee and a one-hundred-dollar penalty to the superintendent. If the registrant does not submit the application fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the certificate of registration shall be canceled immediately without a hearing, and the registrant shall cease activity as a mortgage broker.

(2) If the application is for a location that is a residence, evidence that the use of the residence to transact business as a mortgage broker is not prohibited.

(3) The person designated on the application pursuant to division (A)(3) of section 1322.03 of the Revised Code meets the experience requirements provided in division (A)(4) of section 1322.03 of the Revised Code and the education requirements set forth in division (A)(5) of section 1322.03 of the Revised Code.

(4) The applicant maintains all necessary filings and approvals required by the secretary of state.

(5) The applicant complies with the surety bond requirements of section 1322.05 of the Revised Code.

(6) The applicant complies with sections 1322.01 to 1322.12 of the Revised Code and the rules adopted thereunder.

(7) Neither the applicant nor any person whose identity is required to be disclosed on an application for a mortgage broker certificate of registration has had a mortgage broker certificate of registration or loan originator license, or any comparable authority, revoked in any governmental jurisdiction or has pleaded guilty or nolo contendere to or been convicted of any of the following in a domestic, foreign, or military court:

(a) During the seven-year period immediately preceding the date of application for the certificate of registration, a misdemeanor involving theft or any felony;

(b) At any time prior to the date the application for the certificate of registration is approved, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

(8) Based on the totality of the circumstances and information submitted in the application, the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant is of good business repute, appears qualified to act as a mortgage broker, has fully complied with sections 1322.01 to 1322.12 of the Revised Code and the rules adopted thereunder, and meets all of the conditions for issuing a mortgage broker certificate of registration.

(9) The applicant's operations manager successfully completed the examination required under division (A) of section 1322.051 of the Revised Code.

(10) The applicant's financial responsibility, experience, character, and general fitness command the confidence of the public and warrant the belief that the business will be operated honestly and fairly in compliance with the purposes of sections 1322.01 to 1322.12 of the Revised Code and the rules adopted thereunder. The superintendent shall not use a credit score as the sole basis for registration denial.

(B) For purposes of determining whether an applicant that is a partnership, corporation, or other business entity or association has met the conditions set forth in divisions (A)(7), (A)(8), and (A)(10) of this section, the superintendent shall determine which partners, shareholders, or persons named in the application pursuant to division (A)(2) of section 1322.03 of the Revised Code must meet the conditions set forth in divisions (A)(7), (A)(8), and (A)(10) of this section. This determination shall be based on the extent and nature of the partner's, shareholder's, or person's ownership interest in the partnership, corporation, or other business entity or association that is the applicant and on whether the person is in a position to direct, control, or adversely influence the operations of the applicant.

(C) The certificate of registration issued pursuant to division (A) of this section may be renewed annually on or before the thirty-first day of December if the superintendent finds that all of the following conditions are met:

(1) The renewal application is accompanied by a nonrefundable renewal fee of five hundred dollars for each location of an office to be maintained by the applicant in accordance with division (A) of section 1322.02 of the Revised Code and any fee required by the nationwide mortgage licensing system and registry. If a check or other draft instrument is returned to the superintendent for insufficient funds, the superintendent shall notify the registrant by certified mail, return receipt requested, that the certificate of registration renewed in reliance on the check or other draft instrument will be canceled unless the registrant, within thirty days after receipt of the notice, submits the renewal fee and a one-hundred-dollar penalty to the superintendent. If the registrant does not submit the renewal fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the certificate of registration shall be canceled immediately without a hearing and the registrant shall cease activity as a mortgage broker.

(2) The operations manager designated under division (A)(3) of section 1322.03 of the Revised Code has completed, at least eight hours of continuing education as required under section 1322.052 of the Revised Code.

(3) The applicant meets the conditions set forth in divisions (A)(2) to (10) of this section.

(4) The applicant's mortgage broker certificate of registration is not subject to an order of suspension or an unpaid and past due fine imposed by the superintendent.

(D)

(1) Subject to division (D)(2) of this section, if a renewal fee or additional fee required by the nationwide mortgage licensing system and registry is received by the superintendent after the thirty-first day of December, the mortgage broker certificate of registration shall not be considered renewed, and the applicant shall cease activity as a mortgage broker.

(2) Division (D)(1) of this section shall not apply if the applicant, no later than the thirty-first day of January, submits the renewal fee or additional fee and a one-hundred-dollar penalty to the superintendent.

(E) If the person designated as the operations manager pursuant to division (A)(3) of section 1322.03 of the Revised Code is no longer the operations manager, the registrant shall do all of the following:

(1) Within ninety days after the departure of the designated operations manager, designate another person as the operations manager;

(2) Within ten days after the designation described in division (E)(1) of this section, notify the superintendent in writing of the designation;

(3) Submit any additional information that the superintendent requires to establish that the newly designated operations manager complies with the requirements set forth in section 1322.03 of the Revised Code.

(F) The registrant shall cease operations if it is without an operations manager approved by the superintendent for more than one hundred eighty days unless otherwise authorized in writing by the superintendent due to exigent circumstances.

(G) Mortgage broker certificates of registration issued on or after May 1, 2010, annually expire on the thirty-first day of December.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.041 - Conditions for issuing loan officer license.

(A) Upon the conclusion of the investigation required under division (D) of section 1322.031 of the Revised Code, the superintendent of financial institutions shall issue a loan originator license to the applicant if the superintendent finds that the following conditions are met:

(1) The application is accompanied by the application fee and any fee required by the nationwide mortgage licensing system and registry.

(a) If a check or other draft instrument is returned to the superintendent for insufficient funds, the superintendent shall notify the applicant by certified mail, return receipt requested, that the application will be withdrawn unless the applicant, within thirty days after receipt of the notice, submits the application fee and a one-hundred-dollar penalty to the superintendent. If the applicant does not submit the application fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the application shall be withdrawn.

(b) If a check or other draft instrument is returned to the superintendent for insufficient funds after the license has been issued, the superintendent shall notify the licensee by certified mail, return receipt requested, that the license issued in reliance on the check or other draft instrument will be canceled unless the licensee, within thirty days after receipt of the notice, submits the application fee and a one-hundred-dollar penalty to the superintendent. If the licensee does not submit the application fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the license shall be canceled immediately without a hearing, and the licensee shall cease activity as a loan originator.

(2) The applicant complies with sections 1322.01 to 1322.12 of the Revised Code and the rules adopted thereunder.

(3) The applicant has not been convicted of or pleaded guilty or nolo contendere to any of the following in a domestic, foreign, or military court :

(a) During the seven-year period immediately preceding the date of application for the license, a misdemeanor involving theft or any felony;

(b) At any time prior to the date the application for the license is approved, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering .

(4) Based on the totality of the circumstances and information submitted in the application, the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant is of good business repute, appears qualified to act as a loan originator, has fully complied with sections 1322.01 to 1322.12 of the Revised Code and the rules adopted thereunder, and meets all of the conditions for issuing a loan originator license.

(5) The applicant successfully completed the written test required under division (B) of section 1322.051 of the Revised Code and completed the prelicensing instruction set forth in division (B) of section 1322.031 of the Revised Code.

(6) The applicant's financial responsibility, character, and general fitness command the confidence of the public and warrant the belief that the business will be operated honestly and fairly in compliance with the purposes of sections 1322.01 to 1322.12 of the Revised Code. The superintendent shall not use a credit score as the sole basis for a license denial.

(7) The applicant is in compliance with the surety bond requirements of section 1322.05 of the Revised Code.

(8) The applicant has not had a loan originator license, or comparable authority, revoked in any governmental jurisdiction.

(B) The license issued under division (A) of this section may be renewed annually on or before the thirty-first day of December if the superintendent finds that all of the following conditions are met:

(1) The renewal application is accompanied by a nonrefundable renewal fee of one hundred fifty dollars and any fee required by the nationwide mortgage licensing system and registry. If a check or other draft instrument is returned to the superintendent for insufficient funds, the superintendent shall notify the licensee by certified mail, return receipt requested, that the license renewed in reliance on the check or other draft instrument will be canceled unless the licensee, within thirty days after receipt of the notice, submits the renewal fee and a one-hundred-dollar penalty to the superintendent. If the licensee does not submit the renewal fee and penalty within that time period, or if any check or other draft instrument used to pay the fee or penalty is returned to the superintendent for insufficient funds, the license shall be canceled immediately without a hearing, and the licensee shall cease activity as a loan originator.

(2) The applicant has completed at least eight hours of continuing education as required under section 1322.052 of the Revised Code.

(3) The applicant meets the conditions set forth in divisions (A)(2) to (8) of this section; provided, however, that an applicant who was issued a loan officer license prior to January 1, 2010, and has continuously maintained that license shall not be required to meet the condition described in division (B)(1)(b) of section 1322.031 of the Revised Code.

(4) The applicant's license is not subject to an order of suspension or an unpaid and past due fine imposed by the superintendent.

(C)

(1) Subject to division (C)(2) of this section, if a license renewal application or renewal fee, including any fee required by the nationwide mortgage licensing system and registry, is received by the superintendent after the thirty-first day of December, the license shall not be considered renewed, and the applicant shall cease activity as a loan originator.

(2) Division (C)(1) of this section shall not apply if the applicant, no later than the thirty-first day of January, submits the renewal application and fees and a one-hundred-dollar penalty to the superintendent.

(D) Loan originator licenses issued on or after May 1, 2010, annually expire on the thirty-first day of December.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.042 - Temporary loan originator license for out-of-state loan originator.

(A) As used in this section:

(1) "Out-of-state loan originator" means an individual to whom both of the following apply:

(a) The individual holds a valid loan originator license, or comparable authority, issued pursuant to the law of any other state of the United States.

(b) The individual is registered, fingerprinted, and maintains a unique identifier through the nationwide mortgage licensing system and registry.

(2) "Sponsor" means a registrant or entity described in division (G)(2) of section 1322.01 of the Revised Code that employs or is associated with an applicant for a temporary loan originator license and, during the term of the applicant's temporary license, covers the applicant under its corporate surety bond or requires the applicant to obtain and maintain a corporate surety bond.

(B) The superintendent of financial institutions may, in accordance with this section, issue to an out-of-state loan originator a temporary loan originator license that enables the licensee to engage in the business of a loan originator while the individual completes the requirements necessary to meet the conditions set forth in section 1322.041 of the Revised Code for a loan originator license. A temporary loan originator license shall be valid for a term of not more than one hundred twenty days from the date of issuance. A temporary loan originator license may not be renewed.

(C) An application for a temporary loan originator license shall be in writing, under oath, and in a form that meets the requirements of the nationwide mortgage licensing system and registry. The application shall be accompanied by a nonrefundable application fee, the amount of which shall be determined by the superintendent in rule, and a certification that, as of the date of application, the applicant meets the following conditions:

(1) The applicant has at least two years of experience in the field of residential mortgage lending in the five years immediately preceding the date of application for the temporary loan originator license.

(2) The applicant has not previously applied for a temporary loan originator license in this state.

(3) The applicant has not had a loan originator license, or comparable authority, revoked in any governmental jurisdiction. For purposes of division (C)(3) of this section, a subsequent formal vacation of such a revocation shall not be considered a revocation.

(4) The applicant has not been convicted of, or pleaded guilty or nolo contendere to, any of the following in a domestic, foreign, or military court:

(a) During the seven-year period immediately preceding the date of application, a misdemeanor involving theft or any felony;

(b) At any time prior to the date of application, a felony involving an act of fraud, dishonesty, a breach of trust, theft, or money laundering.

For purposes of division (C)(4) of this section, any conviction for which the applicant has received a pardon shall not be considered a conviction.

(D) The superintendent shall issue a temporary loan originator license to the applicant if the superintendent finds that all of the following conditions are met:

(1) The application is accompanied by the application fee and the certification described in division (C) of this section.

(2) The applicant is registered, fingerprinted, and has a valid unique identifier through the nationwide mortgage licensing system and registry as of the date of application.

(3) The applicant has authorized the nationwide mortgage licensing system and registry to obtain a credit report for submission to the superintendent.

(4) The applicant has a sponsor that certifies employment of, or association with, the applicant and has signed the application.

(E) The sponsor of a temporary licensee shall have an affirmative duty to supervise the conduct of each temporary loan originator in the same manner as is required of its other licensees. If the temporary licensee's employment or association with the sponsor is terminated, the sponsor shall notify the division of financial institutions of the termination through the nationwide mortgage licensing system and registry. Upon the division's receipt of the notice, the sponsor shall no longer be held responsible for the conduct of the temporary licensee.

(F) The superintendent may, in accordance with Chapter 119. of the Revised Code, adopt rules necessary for the implementation and operation of this section.

Added by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.



Section 1322.043 - Adoption of rules to conform to federal law regarding temporary licenses for registered loan originators.

If the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101, as amended, is modified after the effective date of this section, or any regulation, statement, or position is adopted under that act, to permit states to issue a temporary loan originator license to a registered loan originator, the superintendent shall, in accordance with section 111.15 of the Revised Code, adopt rules the superintendent considers necessary and appropriate to issue a temporary license to a registered loan originator.

Added by 129th General AssemblyFile No.167,SB 333, §1, eff. 3/22/2013.



Section 1322.05 - Corporate surety bond required.

(A)

(1) No registrant shall conduct business in this state, unless the registrant has obtained and maintains in effect at all times a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state. The bond shall be in favor of the superintendent of financial institutions and in the penal sum of one-half per cent of the aggregate loan amount of residential mortgage loans originated in the immediately preceding calendar year, but not exceeding one hundred fifty thousand dollars. Under no circumstances, however, shall the bond be less than fifty thousand dollars and an additional penal sum of ten thousand dollars for each location, in excess of one, at which the registrant conducts business. The term of the bond shall coincide with the term of registration. A copy of the bond shall be filed with the superintendent. The bond shall be for the exclusive benefit of any buyer injured by a violation by an employee of the registrant, loan originator employed by or associated with the registrant, or registrant of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder. The aggregate liability of the corporate surety for any and all breaches of the conditions of the bond shall not exceed the penal sum of the bond.

(2)

(a) No licensee who is employed by or associated with a person or entity listed in division (G)(2) of section 1322.01 of the Revised Code shall conduct business in this state, unless either the licensee or the person or entity on the licensee's behalf has obtained and maintains in effect at all times a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state. The bond shall be in favor of the superintendent of financial institutions and in the penal sum of one-half per cent of the aggregate loan amount of residential mortgage loans originated in the immediately preceding calendar year, but not exceeding one hundred thousand dollars. Under no circumstances, however, shall the bond be less than fifty thousand dollars. The term of the bond shall coincide with the term of licensure. A copy of the bond shall be filed with the superintendent. The bond shall be for the exclusive benefit of any buyer injured by a violation by the licensee of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder. The aggregate liability of the corporate surety for any and all breaches of the conditions of the bond shall not exceed the penal sum of the bond.

(b) Licensees covered by a corporate surety bond obtained by a registrant, or by a person or entity listed in division (G)(2) of section 1322.01 of the Revised Code, they are employed by or associated with shall not be required to obtain an individual bond.

(B)

(1)

(a) The registrant shall give notice to the superintendent by certified mail of any action that is brought by a buyer against the registrant , loan originator, or employee alleging injury by a violation of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder, and of any judgment that is entered against the registrant , loan originator, or employee by a buyer injured by a violation of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder. The notice shall provide details sufficient to identify the action or judgment, and shall be filed with the superintendent within ten days after the commencement of the action or notice to the registrant of entry of a judgment.

(b) The licensee shall give notice to the superintendent by certified mail of any action that is brought by a buyer against the licensee alleging injury by a violation of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder, and of any judgment that is entered against the licensee by a buyer injured by a violation of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder. The notice shall provide details sufficient to identify the action or judgment, and shall be filed with the superintendent within ten days after the commencement of the action or notice to the licensee of entry of a judgment. A person or entity listed in division (G)(2) of section 1322.01 of the Revised Code that secures bonding for the licensees employed by or associated with the person or entity shall report such actions or judgments in the same manner as is required of registrants.

(2) A corporate surety, within ten days after it pays any claim or judgment, shall give notice to the superintendent by certified mail of the payment, with details sufficient to identify the person and the claim or judgment paid.

(C) Whenever the penal sum of the corporate surety bond is reduced by one or more recoveries or payments, the registrant or licensee shall furnish a new or additional bond under this section, so that the total or aggregate penal sum of the bond or bonds equals the sum required by this section, or shall furnish an endorsement executed by the corporate surety reinstating the bond to the required penal sum of it.

(D) The liability of the corporate surety on the bond to the superintendent and to any buyer injured by a violation of any provision of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder shall not be affected in any way by any misrepresentation, breach of warranty, or failure to pay the premium, by any act or omission upon the part of the registrant or licensee, by the insolvency or bankruptcy of the registrant or licensee, or by the insolvency of the registrant's or licensee's estate. The liability for any act or omission that occurs during the term of the corporate surety bond shall be maintained and in effect for at least two years after the date on which the corporate surety bond is terminated or canceled.

(E) The corporate surety bond shall not be canceled by the registrant, the licensee, or the corporate surety except upon notice to the superintendent by certified mail, return receipt requested. The cancellation shall not be effective prior to thirty days after the superintendent receives the notice.

(F) No registrant or licensee employed by or associated with a person or entity listed in division (G)(2) of section 1322.01 of the Revised Code shall fail to comply with this section. Any registrant or licensee that fails to comply with this section shall cease all mortgage broker or loan originator activity in this state until the registrant or licensee complies with this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.051 - Examinations for operations manager and loan officer for mortgage broker business.

(A) Each person designated under division (A)(3) of section 1322.03 of the Revised Code to act as operations manager for a mortgage broker business shall submit to a written test approved by the superintendent of financial institutions. An individual shall not be considered to have passed the written test unless the individual achieves a test score of at least seventy-five per cent correct answers to all questions.

(B) Each applicant for a loan originator license shall submit to a written test that is developed and approved by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based on reasonable standards.

(1) The test shall adequately measure the applicant's knowledge and comprehension in appropriate subject areas, including ethics, federal and state law related to mortgage origination, fraud, consumer protection, and the nontraditional mortgage marketplace, and fair lending issues.

(2) An individual shall not be considered to have passed the written test unless the individual achieves a test score of at least seventy-five per cent correct answers on all questions and at least seventy-five per cent correct answers on all questions relating to state mortgage lending laws and the Ohio consumer sales practices act, Chapter 1345. of the Revised Code, as it applies to registrants and licensees.

(3) An individual may retake the test three consecutive times provided the period between taking the tests is at least thirty days. If an individual fails three consecutive tests, the individual shall be required to wait at least six months before taking the test again.

(4) If a loan originator fails to maintain a valid loan originator license for a period of five years or longer, the individual shall be required to retake the test.

For this purpose, any time during which the individual is a registered loan originator shall not be taken into account.

(C) Notwithstanding division (B) of this section, until the nationwide mortgage licensing system and registry implements a testing process that meets the criteria set forth in that division, the superintendent shall require each applicant to pass a written test acceptable to the superintendent.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.052 - Continuing education for operations manager.

(A) Each licensee and each person designated under division (A)(3) of section 1322.03 of the Revised Code to act as operations manager for a mortgage broker business shall complete at least eight hours of continuing education every calendar year. To fulfill this requirement, the eight hours of continuing education must be offered in a course or program of study reviewed and approved by the nationwide mortgage licensing system and registry. The course or program of study shall include all of the following:

(1) Three hours of applicable federal law and regulations;

(2) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues;

(3) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(B) Continuing education courses shall be reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

(C) The following conditions shall apply to the continuing education required by this section:

(1) An individual cannot take the same approved course in the same or successive years to meet the annual requirement for continuing education.

(2) An individual can only receive credit for a continuing education course in the year in which the course is taken, unless the individual is making up a deficiency in continuing education as permitted by rule or order of the superintendent of financial institutions.

(3) A licensee who subsequently becomes unlicensed must complete the continuing education requirement for the last year in which the license was held prior to the issuance of a new or renewed license.

(4) A licensee who is approved as an instructor of a continuing education course receives credit for the licensee's own annual continuing education requirement at the rate of two credit hours for every one hour taught.

(5) If an individual successfully completed a continuing education course reviewed and approved by the nationwide mortgage licensing system and registry as required by another state, the individual can receive credit toward completion of the continuing education requirement of this state.

(D) Notwithstanding division (A) of this section, until the nationwide mortgage licensing system and registry implements a review and approval process, each licensee or person designated under division (A)(3) of section 1322.03 of the Revised Code shall provide evidence that the licensee or person has successfully completed at least eight hours of continuing education in a course or program of study approved by the superintendent offinancial institutions.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.06 - Examination and maintenance of records.

(A) As often as the superintendent of financial institutions considers it necessary, the superintendent may examine the registrant's or licensee's records, including all records created or processed by a licensee, pertaining to business transacted pursuant to sections 1322.01 to 1322.12 of the Revised Code.

(B) A registrant or licensee shall maintain records pertaining to business transacted pursuant to sections 1322.01 to 1322.12 of the Revised Code, including copies of all mortgage loan origination disclosure statements prepared in accordance with section 1322.062 of the Revised Code, for four years. For purposes of this division, "registrant or licensee" includes any person whose certificate of registration or license is cancelled, surrendered, or revoked or who otherwise ceases to engage in business as a mortgage broker or loan originator.

No registrant or licensee shall fail to comply with this division.

(C) Each registrant and licensee shall submit to the nationwide mortgage licensing system and registry call reports or other reports of condition, which reports shall be in such form and shall contain such information as the nationwide mortgage licensing system and registry may require.

(D)

(1) As required by the superintendent, each registrant shall file with the division of financial institutions an annual report under oath or affirmation, on forms supplied by the division, concerning the business and operations of the registrant for the preceding calendar year. If a registrant operates two or more registered offices, or two or more affiliated registrants operate registered offices, a composite report of the group of registered offices may be filed in lieu of individual reports.

(2) The division shall publish annually an analysis of the information required under division (D)(1) of this section, but the individual reports shall not be public records and shall not be open to public inspection or otherwise be subject to section 149.43 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-18-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.061 - Privileged and confidential information - public records.

(A)

(1) The following information is confidential:

(a) Examination information, and any information leading to or arising from an examination;

(b) Investigation information, and any information arising from or leading to an investigation.

(2) The information described in division (A)(1) of this section shall remain confidential for all purposes except when it is necessary for the superintendent of financial institutions to take official action regarding the affairs of a registrant or licensee, or in connection with criminal or civil proceedings to be initiated by a prosecuting attorney or the attorney general. This information may also be introduced into evidence or disclosed when and in the manner authorized by section 1181.25 of the Revised Code.

(B) All application information, except social security numbers, employer identification numbers, financial account numbers, the identity of the institution where financial accounts are maintained, personal financial information, fingerprint cards and the information contained on such cards, and criminal background information, is a public record as defined in section 149.43 of the Revised Code.

(C) This section does not prevent the division of financial institutions from releasing to or exchanging with other financial institution regulatory authorities information relating to registrants and licensees. For this purpose, a "financial institution regulatory authority" includes a regulator of a business activity in which a registrant or licensee is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a registrant or licensee engaged in that business activity. A registrant or licensee is engaged in a business activity, and a regulator of that business activity has jurisdiction over the registrant or licensee, whether the registrant or licensee conducts the activity directly or a subsidiary or affiliate of the registrant or licensee conducts the activity.

(D) The superintendent shall, on a regular basis, report violations of sections 1322.01 to 1322.12 of the Revised Code, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry.

(E)

(1) Any confidentiality or privilege arising under federal or state law with respect to any information or material provided to the nationwide mortgage licensing system and registry shall continue to apply to the information or material after the information or material is provided to the nationwide mortgage licensing system and registry. The information and material so provided may be released to any state or federal regulatory official with mortgage industry oversight authority without the loss of confidentiality or privilege protections provided by federal law or the law of any state. Information or material described in division (E)(1) of this section to which confidentiality or privilege applies shall not be subject to any of the following:

(a) Disclosure under any federal or state law governing disclosure to the public of information held by an officer or an agency of the federal government or of the respective state;

(b) Subpoena or discovery, or admission into evidence, in any private civil action or administrative process, unless the person to whom such information or material pertains waives, in whole or in part and at the discretion of the person, any privilege held by the nationwide mortgage licensing system and registry with respect to that information or material.

(2) The superintendent, in order to promote more effective regulation and reduce regulatory burden through supervisory information sharing, may enter into sharing arrangements with other governmental agencies, the conference of state bank supervisors, and the American association of residential mortgage regulators.

(3) Any state law, including section 149.43 of the Revised Code, relating to the disclosure of confidential supervisory information or any information or material described in division (A)(1) or (E)(1) of this section that is inconsistent with this section shall be superseded by the requirements of this section.

(F) This section shall not apply with respect to information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, loan originators that is included in the nationwide mortgage licensing system and registry for access by the public.

(G) This section does not prevent the division from releasing information relating to registrants and licensees to the attorney general, to the superintendent of real estate and professional licensing for purposes relating to the administration of Chapters 4735. and 4763. of the Revised Code, to the superintendent of insurance for purposes relating to the administration of Chapter 3953. of the Revised Code, to the commissioner of securities for purposes relating to the administration of Chapter 1707. of the Revised Code, or to local law enforcement agencies and local prosecutors. Information the division releases pursuant to this section remains confidential.

(H) The superintendent of financial institutions shall, by rule adopted in accordance with Chapter 119. of the Revised Code, establish a process by which loan originators may challenge any information provided to the nationwide mortgage licensing system and registry by the superintendent.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-18-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.062 - Mortgage loan origination disclosure statement - credit and settlement disclosures.

(A)

(1) Within three business days after taking an application for a residential mortgage loan from a buyer, a registrant or licensee shall deliver to the buyer a residential mortgage loan origination disclosure statement that contains all of the following:

(a) The name, address, and telephone number of the buyer;

(b) The typewritten name of the loan originator and the number designated on the loan originator's license;

(c) The street address, telephone number, and facsimile number of the registrant and the number designated on the registrant's certificate of registration;

(d) The signature of the loan originator or registrant;

(e) A statement indicating whether the buyer is to pay for the services of a bona fide third party if the registrant is unable to assist the buyer in obtaining a mortgage;

(f) A statement that describes the method by which the fee to be paid by the buyer to the registrant will be calculated and a good faith estimate of the total amount of that fee;

(g) A statement that the lender may pay compensation to the registrant;

(h) A description of all the services the registrant has agreed to perform for the buyer;

(i) A statement that the buyer has not entered into an exclusive agreement for brokerage services;

(j) If the residential mortgage loan applied for will exceed ninety per cent of the value of the real property, a statement, printed in boldface type of the minimum size of sixteen points, as follows: "You are applying for a loan that is more than 90% of your home's value. It will be hard for you to refinance this loan. If you sell your home, you might owe more money on the loan than you get from the sale."

(k) To acknowledge receipt, the signature of the buyer.

(2) If the loan is a covered loan as defined in section 1349.25 of the Revised Code, the registrant shall also deliver a copy of the residential mortgage loan origination disclosure statement to the lender.

(B) If there is any change in the information provided under division (A)(1) of this section, the registrant or licensee shall provide the buyer with the revised residential mortgage loan origination disclosure statement and a written explanation of why the change occurred no later than twenty-four hours after the change occurs, or twenty-four hours before the loan is closed, whichever is earlier.

(C) A registrant or licensee shall deliver to the buyer, immediately upon receipt, a copy of any nonproprietary or publicly available credit score and report obtained regarding the buyer by the registrant or licensee for the purpose of the residential mortgage loan application .

If the loan originator or registrant uses an automated valuation model to determine an appraisal report, the registrant or licensee also shall include a copy of the automated valuation model report.

(D) A registrant or licensee shall deliver to the buyer, at the same time that the registrant or licensee delivers the residential mortgage loan origination disclosure statement pursuant to division (A) of this section, both of the following documents:

(1) A good faith estimate statement that discloses the amount of or range of charges for the specific settlement services the buyer is likely to incur in connection with the residential mortgage loan. The good faith estimate statement shall meet the requirements of the "Real Estate Settlement Procedures Act," 88 Stat. 1724 (1974), 12 U.S.C.A. 2601 et seq.

(2) An underlined notice in at least ten-point type, new roman style, as follows:

"Nature of Relationship: In connection with this residential mortgage loan, you, the borrower(s), has/have requested assistance from ............ (company name) in arranging credit. We do not distribute all products in the marketplace and cannot guarantee the lowest rate.

Termination: This agreement will continue until one of the following events occur:

1. The loan closes.

2. The request is denied.

3. The borrower withdraws the request.

4. The borrower decides to use another source for origination.

5. The borrower is provided a revised good faith estimate statement.

Notice to borrower(s): Signing this document does not obligate you to obtain a residential mortgage loan through this mortgage originator nor is this a loan commitment or an approval; nor is your interest rate locked at this time unless otherwise disclosed on a separate Rate Lock Disclosure Form. Do not sign this document until you have read and understood the information in it. You will receive a redisclosure of any increase in interest rate or if the total sum of disclosed settlement/closing costs increases by 10% or more of the original estimate. Should any such increase occur, mandatory redisclosure must occur prior to the settlement or close of escrow."

(E) No registrant or licensee shall fail to comply with this section.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-24-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.063 - Property tax escrow and monthly payment disclosure.

(A) In addition to the disclosures required under section 1322.062 of the Revised Code, a registrant or licensee shall, not earlier than three business days nor later than twenty-four hours before a loan is closed, deliver to the buyer a written disclosure that includes the following:

(1) A statement indicating whether property taxes will be escrowed;

(2) A description of what is covered by the regular monthly payment, including principal, interest, taxes, and insurance, as applicable.

(B) No registrant or licensee shall fail to comply with this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.064 - Timely disclosure of material changes in terms.

(A) No registrant or licensee shall fail to do either of the following:

(1) Timely inform the buyer of any material change in the terms of the residential mortgage loan. For purposes of division (A)(1) of this section, material change" means the following:

(a) A change in the type of residential mortgage loan being offered, such as a fixed or variable rate loan or a loan with a balloon payment;

(b) A change in the term of the residential mortgage loan, as reflected in the number of monthly payments due before a final payment is scheduled to be made;

(c) A change in the interest rate of more than 0.15 %;

(d) A change in the regular total monthly payment , including principal , interest, any required mortgage insurance, and any escrowed taxes or property insurance, of more than five per cent;

(e) A change regarding whether the escrow of taxes or insurance is required;

(f) A change regarding whether private mortgage insurance is required.

(2) Timely inform the buyer if any fees payable by the buyer to the licensee, registrant, or lender increase by more than ten per cent or one hundred dollars, whichever is greater.

(B) The disclosures required by this section shall be deemed timely if the registrant or licensee provides the buyer with the revised information not later than twenty-four hours after the change occurs, or twenty-four hours before the loan is closed, whichever is earlier.

(C) If an increase in the total amount of the fee to be paid by the buyer to the registrant or licensee is not disclosed in accordance with division (A)(2) of this section, the registrant or licensee shall refund to the buyer the amount by which the fee was increased. If the fee is financed into the loan, the registrant or licensee shall also refund to the buyer the interest that would accrue over the term of the loan on that excess amount.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.065 - Mortgage brokers registered solely to sell leads or to match buyers.

A person registered as a mortgage broker solely to sell leads of potential buyers to residential mortgage lenders or mortgage brokers, or solely to match buyers with residential mortgage lenders or mortgage brokers through a computerized loan origination system recognized by the United States department of housing and urban development, shall be required to make only those disclosures under sections 1322.01 to 1322.12 of the Revised Code that apply to the portion of the transaction during which they have direct buyer contact, and shall be subject to all fair conduct and prohibition requirements in their dealing with buyers.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.07 - Prohibited acts.

No registrant, licensee, person required to be registered or licensed under sections 1322.01 to 1322.12 of the Revised Code, or individual disclosed in an application as required by division (A)(2) of section 1322.03 of the Revised Code shall do any of the following:

(A) Obtain a mortgage broker certificate of registration or loan originator license through any false or fraudulent representation of a material fact or any omission of a material fact required by state law, or make any substantial misrepresentation in any registration or license application;

(B) Make false or misleading statements of a material fact, omissions of statements required by state or federal law, or false promises regarding a material fact, through advertising or other means, or engage in a continued course of misrepresentations;

(C) Engage in conduct that constitutes improper, fraudulent, or dishonest dealings;

(D) Fail to notify the division of financial institutions within thirty days after any of the following:

(1) Being convicted of or pleading guilty or nolo contendere to a felony in a domestic, foreign, or military court;

(2) Being convicted of or pleading guilty or nolo contendere to any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, breach of trust, dishonesty, or drug trafficking, or any criminal offense involving money or securities, in a domestic, foreign, or military court;

(3) Having a mortgage broker certificate of registration or loan originator license, or any comparable authority, revoked in any governmental jurisdiction.

(E) Knowingly make, propose, or solicit fraudulent, false, or misleading statements on any mortgage loan document or on any document related to a mortgage loan, including a mortgage application, real estate appraisal, or real estate settlement or closing document. For purposes of this division, "fraudulent, false, or misleading statements" does not include mathematical errors, inadvertent transposition of numbers, typographical errors, or any other bona fide error.

(F) Knowingly instruct, solicit, propose, or otherwise cause a buyer to sign in blank a mortgage related document;

(G) Knowingly compensate, instruct, induce, coerce, or intimidate, or attempt to compensate, instruct, induce, coerce, or intimidate, a person licensed or certified under Chapter 4763. of the Revised Code for the purpose of corrupting or improperly influencing the independent judgment of the person with respect to the value of the dwelling offered as security for repayment of a mortgage loan;

(H) Promise to refinance a loan in the future at a lower interest rate or with more favorable terms, unless the promise is set forth in writing and is initialed by the buyer;

(I) Engage in any unfair, deceptive, or unconscionable act or practice prohibited under sections 1345.01 to 1345.13 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.071 - Prohibited conduct.

(A) As used in this section, "bona fide third party" has the same meaning as in section 1322.08 of the Revised Code.

(B) No mortgage broker, registrant, loan originator, or licensee shall do any of the following:

(1) Retain original documents provided to the mortgage broker, registrant, loan originator, or licensee by the buyer in connection with the residential mortgage loan application, including income tax returns, account statements, or other financial related documents;

(2) Receive, directly or indirectly, a premium on the fees charged for services performed by a bona fide third party;

(3) Pay or receive, directly or indirectly, a referral fee or kickback of any kind to or from a bona fide third party or other party with a related interest in the transaction, including a home improvement builder, real estate developer, or real estate broker or agent, for the referral of business.

(C) No registrant, through its operations manager or otherwise, shall fail to do either of the following:

(1) Reasonably supervise a loan originator or other persons associated with the registrant;

(2) Establish reasonable procedures designed to avoid violations of sections 1322.01 to 1322.12 of the Revised Code or rules adopted thereunder, or violations of applicable state and federal consumer and lending laws or rules, by loan originators or other persons associated with the registrant.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.072 - Obstructing examination or investigation by superintendent of financial institutions.

No person, in connection with any examination or investigation conducted by the superintendent of financial institutions under sections 1322.01 to 1322.12 of the Revised Code, shall knowingly do any of the following:

(A) Circumvent, interfere with, obstruct, or fail to cooperate, including making a false or misleading statement, failing to produce records, or intimidating or suborning any witness;

(B) Tamper with, alter, or manufacture any evidence;

(C) Withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.073 - Obfuscation or concealment of true ownership or control.

No person shall acquire, sell, transfer, or hypothecate any interest in a registrant or an applicant for a certificate of registration in order to obfuscate or conceal the true ownership or control of the registrant or applicant.

Effective Date: 05-02-2002



Section 1322.074 - Prohibited interest in appraisal company.

(A) Except as otherwise provided in division (B) of this section, no registrant, or any member of the immediate family of an owner of a registrant, shall own or control a majority interest in an appraisal company.

(B) Division (A) of this section shall not apply to any registrant, or any member of the immediate family of an owner of a registrant, who, on January 1, 2010, directly or indirectly owns or controls a majority interest in an appraisal company. However, such ownership or control is subject to the following conditions:

(1) The registrant and members of the immediate family of an owner of a registrant shall not increase their interest in the company.

(2) The interest is not transferable to a member of the immediate family of an owner of a registrant.

(3) If the registrant is convicted of or pleads guilty or nolo contendere to a criminal violation of sections 1322.01 to 1322.12 of the Revised Code or any criminal offense described in division (A)(1)(b) of section 1322.10 of the Revised Code, the superintendent of financial institutions may, in addition to any of the actions authorized under section 1322.10 of the Revised Code, order the registrant or members of the immediate family of an owner of a registrant to divest their interest in the company.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.075 - Conflict of interest disclosure regarding referrals.

(A) No registrant or licensee or person required to be registered or licensed under sections 1322.01 to 1322.12 of the Revised Code shall refer a buyer to any settlement service provider, including any title insurance company, without providing the buyer with written notice disclosing all of the following:

(1) Any business relationship that exists between the registrant, licensee, or person required to be registered or licensed under sections 1322.01 to 1322.12 of the Revised Code, and the provider to which the buyer is being referred, and any financial benefit that the registrant, licensee, or person may be provided because of the relationship;

(2) The percentage of ownership interest the registrant, licensee, or person required to be registered or licensed under sections 1322.01 to 1322.12 of the Revised Code has in the provider to which the buyer is being referred;

(3) The estimated charge or range of charges for the settlement service listed;

(4) The following statement, printed in boldface type of the minimum size of sixteen points: "There are frequently other settlement service providers available with similar services. You are free to shop around to determine that you are receiving the best services and the best rate for these services."

(B) No registrant or licensee shall refer a buyer to an appraisal company, if the registrant or licensee, a member of the immediate family of an owner of the registrant, or a member of the licensee's immediate family, has either of the following financial relationships with the appraisal company:

(1) An ownership or investment interest in the company, whether through debt, equity, or other means;

(2) Any compensation arrangement involving any remuneration, directly or indirectly, overtly or covertly, in cash or in kind.

(C) No registrant or licensee shall knowingly enter into an arrangement or scheme, including a cross-referral arrangement, that has a principal purpose of assuring referrals by a registrant or licensee to a particular appraisal company that would violate division (B) of this section.

(D) The registrant, licensee, or person required to be registered or licensed under sections 1322.01 to 1322.12 of the Revised Code shall retain proof that the buyer received the written disclosures required by division (A) of this section for four years.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.08 - Receiving fees after all services performed.

(A) No registrant shall fail to do any of the following:

(1) Maintain a special account;

(2) Deposit into the registrant's special account any bona fide third-party fee the registrant receives;

(3) Pay bona fide third-party fees to a bona fide third party from the registrant's special account.

(B) Except as otherwise provided in sections 1322.01 to 1322.12 of the Revised Code, no registrant shall charge or receive, directly or indirectly, fees for assisting a buyer in obtaining a residential mortgage loan, until all of the services that the registrant has agreed to perform for the buyer are completed, and the proceeds of the residential mortgage loan have been disbursed to or on behalf of the buyer. However, prior to completion of such services the following fees may be paid for services performed by a bona fide third party in assisting the buyer to obtain a residential mortgage loan if the fees are either paid directly by the buyer to the bona fide third party or, except as provided in division (B)(5) of this section, the fees are deposited by the registrant into the registrant's special account for services performed by the bona fide third party:

(1) Fees to obtain a report from a credit reporting agency;

(2) Fees for notary services;

(3) Fees for the performance of a title search, appraisal of the real estate, or survey of the real estate;

(4) Fees charged by a lender for locking in an interest rate in connection with obtaining or refinancing a residential mortgage loan, provided that the fees do not exceed an amount equal to one and one-half per cent of the mortgage loan amount;

(5) Fees not exceeding five hundred dollars paid directly by the buyer to a state or federal government agency or instrumentality for purposes of processing a mortgage application relating to a government sponsored or guaranteed mortgage program.

(C) If fees are paid by a buyer for the performance of any of the services described in division (B)(3) of this section and the registrant is unable to assist in obtaining a mortgage for the buyer, the registrant shall return to the buyer the original documents prepared by the bona fide third party at the time that the request for the mortgage is refused or denied. With respect to any appraisal, however, the registrant may return either the original or a copy. No registrant shall fail to comply with this division.

(D) For purposes of this section:

(1) "Bona fide third party" means a person that is not an employee of, related to, or affiliated with, the registrant, and that is not used for the purpose of circumvention or evasion of this section.

(2) "Special account" means an insured depository account with a depository institution that is separate and distinct from any personal or other account of the registrant, and that is maintained solely for the holding and payment of fees described in this section for services performed by bona fide third parties and received by the registrant from buyers that the registrant assists in obtaining mortgages.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.081 - Additional duties of brokers and loan officers.

(A) A registrant, licensee, and any person required to be registered or licensed under sections 1322.01 to 1322.12 of the Revised Code, in addition to duties imposed by other statutes or common law, shall do all of the following:

(1) Safeguard and account for any money handled for the buyer;

(2) Follow reasonable and lawful instructions from the buyer;

(3) Act with reasonable skill, care, and diligence;

(4) Act in good faith and with fair dealing in any transaction, practice, or course of business in connection with the brokering or originating of any residential mortgage loan;

(5) Make reasonable efforts to secure a residential mortgage loan, from lenders with whom the registrant, licensee, or person regularly does business, with rates, charges, and repayment terms that are advantageous to the buyer.

(B) Division (A) of this section shall not apply to wholesale lenders. However, wholesale lenders are subject to all other requirements applicable to mortgage brokers and nonbank mortgage lenders. For purposes of this division, "wholesale lender" means a company that has been issued a mortgage broker certificate of registration and that enters into transactions with buyers exclusively through unaffiliated third-party mortgage brokers.

(C) The duties and standards of care created in this section cannot be waived or modified.

(D)

(1) A buyer injured by a violation of this section may bring an action for recovery of damages.

(2) Damages awarded under division (D)(1) of this section shall not be less than all compensation paid directly or indirectly to a mortgage broker from any source, plus reasonable attorney's fees and court costs.

(3) The buyer may be awarded punitive damages.

(E) A buyer injured by a violation of this section is precluded from recovering any damages, plus reasonable attorney's fees and costs, if the buyer has also recovered any damages in a cause of action initiated under section 1322.11 of the Revised Code and the recovery of damages for a violation of this section is based on the same acts or circumstances as the basis for recovery of damages in section 1322.11 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.09 - Including registration number in advertising.

(A) A mortgage broker or loan originator shall disclose in any printed, televised, broadcast, electronically transmitted, or published advertisement relating to the mortgage broker's or loan originator's services, including on any electronic site accessible through the internet, the name and street address of the mortgage broker or loan originator and the number designated on the certificate of registration or license that is issued to the mortgage broker or loan originator by the superintendent of financial institutions under sections 1322.01 to 1322.12 of the Revised Code.

(B) In making any advertisement, a mortgage broker shall comply with 12 C.F.R. 226.16, as amended.

(C) No mortgage broker or loan originator shall fail to comply with this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.10 - Disciplinary actions.

(A) After notice and opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code, the superintendent of financial institutions may do the following:

(1) Suspend, revoke, or refuse to issue or renew a certificate of registration or license if the superintendent finds any of the following:

(a) A violation of or failure to comply with any provision of sections 1322.01 to 1322.12 of the Revised Code or the rules adopted under those sections, federal lending law, or any other law applicable to the business conducted under a certificate of registration or license;

(b) A conviction of or guilty or nolo contendere plea to a felony in a domestic, foreign, or military court;

(c) A conviction of or guilty or nolo contendere plea to any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, breach of trust, dishonesty, or drug trafficking, or any criminal offense involving money or securities, in a domestic, foreign, or military court;

(d) The revocation of a mortgage broker certificate of registration or loan originator license, or any comparable authority, in any governmental jurisdiction.

(2) Impose a fine of not more than one thousand dollars, for each day a violation of a law or rule is committed, repeated, or continued. If the registrant or licensee engages in a pattern of repeated violations of a law or rule, the superintendent may impose a fine of not more than two thousand dollars for each day the violation is committed, repeated, or continued. All fines collected pursuant to this division shall be paid to the treasurer of state to the credit of the consumer finance fund created in section 1321.21 of the Revised Code. In determining the amount of a fine to be imposed pursuant to this division, the superintendent may consider all of the following, to the extent known by the division of financial institutions:

(a) The seriousness of the violation;

(b) The registrant's or licensee's good faith efforts to prevent the violation;

(c) The registrant's or licensee's history regarding violations and compliance with division orders;

(d) The registrant's or licensee's financial resources;

(e) Any other matters the superintendent considers appropriate in enforcing sections 1322.01 to 1322.12 of the Revised Code.

(B) The superintendent may investigate alleged violations of sections 1322.01 to 1322.12 of the Revised Code or the rules adopted under those sections or complaints concerning any violation.

(1) The superintendent may make application to the court of common pleas for an order enjoining any violation and, upon a showing by the superintendent that a person has committed or is about to commit that violation, the court shall grant an injunction, restraining order, or other appropriate relief.

(2) The superintendent may make application to the court of common pleas for an order enjoining any person from acting as a mortgage broker, registrant, loan originator, or licensee in violation of division (A) or (B) of section 1322.02 of the Revised Code, and may seek and obtain civil penalties for unregistered or unlicensed conduct of not more than five thousand dollars per violation.

(C) In conducting any investigation pursuant to this section, the superintendent may compel, by subpoena, witnesses to testify in relation to any matter over which the superintendent has jurisdiction and may require the production of any book, record, or other document pertaining to that matter. If a person fails to file any statement or report, obey any subpoena, give testimony, produce any book, record, or other document as required by a subpoena, or permit photocopying of any book, record, or other document subpoenaed, the court of common pleas of any county in this state, upon application made to it by the superintendent, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

(D) If the superintendent determines that a person is engaged in or is believed to be engaged in activities that may constitute a violation of sections 1322.01 to 1322.12 of the Revised Code or any rule adopted thereunder, the superintendent, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, may issue a cease and desist order. If the administrative action is to enjoin a person from acting as a mortgage broker or loan originator in violation of division (A) or (B) of section 1322.02 of the Revised Code, the superintendent may seek and impose fines for that conduct in an amount not to exceed five thousand dollars per violation. Such an order shall be enforceable in the court of common pleas.

(E) If the superintendent revokes a mortgage broker certificate of registration or loan originator license, the revocation shall be permanent and with prejudice.

(F)

(1) To protect the public interest, the superintendent may, without a prior hearing, do any of the following:

(a) Suspend the mortgage broker certificate of registration or loan originator license of a registrant or licensee who is convicted of or pleads guilty or nolo contendere to a criminal violation of any provision of sections 1322.01 to 1322.12 of the Revised Code or any criminal offense described in division (A)(1)(b) or (c) of this section;

(b) Suspend the mortgage broker certificate of registration of a registrant who violates division (F) of section 1322.05 of the Revised Code;

(c) Suspend the mortgage broker certificate of registration or loan originator license of a registrant or licensee who fails to comply with a request made by the superintendent under section 1322.03 or 1322.031 of the Revised Code to inspect qualifying education transcripts located at the registrant's or licensee's place of business.

(2) The superintendent may, in accordance with Chapter 119. of the Revised Code, subsequently revoke any registration or license suspended under division (F)(1) of this section.

(3) The superintendent shall, in accordance with Chapter 119. of the Revised Code, adopt rules establishing the maximum amount of time a suspension under division (F)(1) of this section may continue before a hearing is conducted.

(G) The imposition of fines under this section does not preclude any penalty imposed under section 1322.99 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.101 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the division of financial institutions shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate or license issued pursuant to this chapter.

Effective Date: 05-02-2002



Section 1322.11 - Buyer's actions - injunctive relief - criminal proceedings.

(A)

(1) A buyer injured by a violation of section 1322.02, 1322.062, 1322.063, 1322.064, 1322.07, 1322.071, 1322.08, or 1322.09 of the Revised Code may bring an action for recovery of damages.

(2) Damages awarded under division (A)(1) of this section shall not be less than all compensation paid directly and indirectly to a mortgage broker or loan originator from any source, plus reasonable attorney's fees and court costs.

(3) The buyer may be awarded punitive damages.

(B)

(1) The superintendent of financial institutions or a buyer may directly bring an action to enjoin a violation of sections 1322.01 to 1322.12 of the Revised Code. The attorney general may directly bring an action to enjoin a violation of sections 1322.01 to 1322.12 of the Revised Code with the same rights, privileges, and powers as those described in section 1345.06 of the Revised Code. The prosecuting attorney of the county in which the action may be brought may bring an action to enjoin a violation of sections 1322.01 to 1322.12 of the Revised Code only if the prosecuting attorney first presents any evidence of the violation to the attorney general and, within a reasonable period of time, the attorney general has not agreed to bring the action.

(2) The superintendent may initiate criminal proceedings under sections 1322.01 to 1322.12 of the Revised Code by presenting any evidence of criminal violation to the prosecuting attorney of the county in which the offense may be prosecuted. If the prosecuting attorney does not prosecute the violations, or at the request of the prosecuting attorney, the superintendent shall present any evidence of criminal violations to the attorney general, who may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand juries. These powers of the attorney general shall be in addition to any other applicable powers of the attorney general.

(3) The prosecuting attorney of the county in which an alleged offense may be prosecuted may initiate criminal proceedings under sections 1322.01 to 1322.12 of the Revised Code.

(4) In order to initiate criminal proceedings under sections 1322.01 to 1322.12 of the Revised Code, the attorney general shall first present any evidence of criminal violations to the prosecuting attorney of the county in which the alleged offense may be prosecuted. If, within a reasonable period of time, the prosecuting attorney has not agreed to prosecute the violations, the attorney general may proceed in the prosecution with all the rights, privileges, and powers described in division (B)(2) of this section.

(5) When a judgment under this section becomes final, the clerk of court shall mail a copy of the judgment, including supporting opinions, to the superintendent.

(C) The remedies provided by this section are in addition to any other remedy provided by law.

(D) In any proceeding or action brought under sections 1322.01 to 1322.12 of the Revised Code, the burden of proving an exemption under those sections is on the person claiming the benefit of the exemption.

(E) No person shall be deemed to violate sections 1322.01 to 1322.12 of the Revised Code with respect to any act taken or omission made in reliance on a written notice, written interpretation, or written report from the superintendent, unless there is a subsequent amendment to those sections, or rules promulgated thereunder, that affects the superintendent's notice, interpretation, or report.

(F) Upon disbursement of mortgage loan proceeds to or on behalf of the buyer, the registrant that assisted the buyer to obtain the mortgage loan is deemed to have completed the performance of the registrant's services for the buyer and owes no additional duties or obligations to the buyer with respect to the mortgage loan. However, nothing in this division shall be construed to limit or preclude the civil or criminal liability of a registrant for failing to comply with sections 1322.01 to 1322.12 of the Revised Code or any rule adopted under those sections, for failing to comply with any provision of or duty arising under an agreement with a buyer or lender under sections 1322.01 to 1322.12 of the Revised Code, or for violating any other provision of state or federal law.

(G) A buyer injured by a violation of any of the sections specified in division (A)(1) of this section is precluded from recovering any damages, plus reasonable attorney's fees and costs, if the buyer has also recovered any damages in a cause of action initiated under section 1322.081 of the Revised Code and the recovery of damages for a violation of any of the sections specified in division (A)(1) of this section is based on the same acts or circumstances as the basis for recovery of damages in section 1322.081 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1322.12 - Administrative rules.

The superintendent of financial institutions, in accordance with Chapter 119. of the Revised Code, may adopt reasonable rules to administer and enforce sections 1322.01 to 1322.12 of the Revised Code and to carry out the purposes of those sections.

Effective Date: 09-26-1996



Section 1322.99 - Penalty.

(A) Whoever violates division (A)(1) or (2) of section 1322.02, division (E), (F), or (G) of section 1322.07, division (B)(1) or (2) of section 1322.071, or section 1322.08 of the Revised Code is guilty of a felony of the fifth degree.

(B) Whoever violates division (B)(3) of section 1322.071 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates division (B) or (C)(1) or (2) of section 1322.02 of the Revised Code is guilty of a misdemeanor of the first degree.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-02-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.






Chapter 1323 - WAREHOUSE RECEIPTS [REPEALED]

Section 1323.01 to 1323.58, 1323.99 - 1323.01 to 1323.58, 1323.99

Effective Date: 07-01-1962






Chapter 1325 - ASSIGNMENTS OF ACCOUNTS RECEIVABLE [REPEALED]

Section 1325.01 to 1325.08 - 1325.01 to 1325.08

Effective Date: 07-01-1962






Chapter 1327 - WEIGHTS AND MEASURES

Section 1327.01 - [Repealed].

Effective Date: 07-26-1974



Section 1327.011 - Amended and Renumbered RC 1327.46.

Effective Date: 07-26-1974



Section 1327.02 - [Repealed].

Effective Date: 07-26-1974



Section 1327.03 - Amended and Renumbered RC 1327.47.

Effective Date: 07-26-1974



Section 1327.04 to 1327.27 - [Repealed].

Effective Date: 07-26-1974



Section 1327.28 - [Repealed].

Effective Date: 08-01-1959



Section 1327.29 - [Repealed].

Effective Date: 07-26-1974



Section 1327.291 - Prohibited agreements to gain competitive advantage in sale of milk or milk products.

No milk dealer shall directly or indirectly through arrangements with other persons provide refrigerated bulk milk dispensers or parts or accessories thereof to any other person as a means of awarding a premium, rebate, or discount in order to gain competitive advantage in the sale of milk or milk products. Whenever any such item is provided or sold at less than its prevailing wholesale price, it shall be presumed it was provided as a premium, rebate, or discount.

Effective Date: 10-05-1955



Section 1327.30, 1327.31 - [Repealed].

Effective Date: 07-26-1974



Section 1327.32 to 1327.40 - [Repealed].

Effective Date: 08-01-1959



Section 1327.41, 1327.42 - [Repealed].

Effective Date: 07-26-1974



Section 1327.43 - [Repealed].

Effective Date: 11-03-1965



Section 1327.44, 1327.45 - Amended and Renumbered RC 1327.57, 1327.59.

Effective Date: 07-26-1974



Section 1327.46 - Standard provisions definitions.

As used in sections 1327.46 to 1327.61 of the Revised Code:

(A) "Weights and measures" means all weights and measures of every kind, instruments and devices for weighing and measuring, and any appliances and accessories associated with any such instruments and devices, except that "weights and measures" shall not be construed to include meters for the measurement of electricity, gas, whether natural or manufactured, or water when the same are operated in a public utility system. Such electricity, gas, and water meters, and appliances or accessories associated therewith, are specifically excluded from the purview of the weights and measures laws.

(B) "Intrastate commerce" means all commerce or trade that is begun, carried on, and completed wholly within the limits of this state, and "introduced into intrastate commerce" defines the time and place in which the first sale and delivery of a commodity is made within the state, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

(C) "Package" means any commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale.

(D) "Consumer package" means a package that is customarily produced or distributed for sale through a retail sales agency for consumption by an individual or use by an individual.

(E) "Weight" as used in connection with any commodity means net weight.

(F) "Correct" as used in connection with weights and measures means conformity with all applicable requirements of sections 1327.46 to 1327.61 of the Revised Code and rules adopted pursuant to those sections.

(G) "Primary standards" means the physical standards of the state that serve as the legal reference from which all other standards and weights and measures are derived.

(H) "Secondary standards" means the physical standards that are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and rules.

(I) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale.

(J) "Net weight" means the weight of a commodity, excluding any materials, substances, or items not considered to be a part of the commodity. Materials, substances, or items not considered to be part of the commodity include, but are not limited to, containers, conveyances, bags, wrappers, packaging materials, labels, individual piece coverings, decorative accompaniments, and coupons.

(K) "Random weight package" means a package that is one of a lot, shipment, or delivery of packages of the same commodity with no fixed pattern of weights.

(L) "Sold" includes keeping, offering, or exposing for sale.

(M) "Commercially used weighing and measuring device" means a device described in the national institute of standards and technology handbook 44 or its supplements and revisions and any other weighing and measuring device designated by rules adopted under division (C) of section 1327.50 of the Revised Code. "Commercially used weighing and measuring device" includes, but is not limited to, a livestock scale, vehicle scale, railway scale, vehicle tank meter, bulk rack meter, and LPG meter.

(N) "Livestock scale" means a scale equipped with stock racks and gates that is adapted to weighing livestock standing on the scale platform.

(O) "Vehicle scale" means a scale that is adapted to weighing highway, farm, or other large industrial vehicles other than railroad cars.

(P) "Railway scale" means a rail scale that is designed to weigh railroad cars.

(Q) "Vehicle tank meter" means a vehicle mounted device that is designed for the measurement and delivery of liquid products from a tank.

(R) "Bulk rack meter" means a wholesale device, usually mounted on a rack, that is designed for the measurement and delivery of liquid products.

(S) "LPG meter" means a system, including a mechanism or machine of the meter type, that is designed to measure and deliver liquefied petroleum gas in the liquid state by a definite quantity whether installed in a permanent location or mounted on a vehicle.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-20-1994



Section 1327.47 - Customary system of weights and measures - metric system.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or the other of these systems shall be used for all commercial purposes in this state. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents, as published by the national institute of standards and technology, are recognized and shall govern weighing and measuring equipment and transactions in this state.

Effective Date: 07-27-1990



Section 1327.48 - State primary standards of weights and measures.

Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the national institute of standards and technology, shall be the state primary standards of weights and measures, and shall be maintained in such calibration as is prescribed by the national institute of standards and technology. All secondary standards may be prescribed by the director of agriculture and shall be verified upon their initial receipt, and as often as found necessary by the director.

Effective Date: 07-27-1990



Section 1327.49 - Standards for commercial weighing and measuring devices.

The specifications, tolerances, and regulations for commercial weighing and measuring devices, as adopted by the national conference on weights and measures, recommended by the national institute of standards and technology and published in national institute of standards and technology handbook 44, shall be the specifications, tolerances, and regulations for commercial weighing and measuring devices of the state, except insofar as specifically modified, amended, or rejected by rule by the director of agriculture.

Supplements to and revisions of the above publication shall be subject to adoption by the director of agriculture, in accordance with Chapter 119. of the Revised Code.

Effective Date: 07-27-1990



Section 1327.50 - Director of agriculture - powers and duties.

The director of agriculture shall:

(A) Maintain traceability of the state standards to those of the national institute of standards and technology;

(B) Enforce sections 1327.46 to 1327.61 of the Revised Code;

(C) Issue reasonable rules for the uniform enforcement of sections 1327.46 to 1327.61 of the Revised Code, which rules shall have the force and effect of law;

(D) Establish standards of weight, measure, or count, reasonable standards of fill, and standards for the voluntary presentation of cost per unit information for any package;

(E) Grant any exemptions from sections 1327.46 to 1327.61 of the Revised Code, or any rules adopted under those sections, when appropriate to the maintenance of good commercial practices in the state;

(F) Conduct investigations to ensure compliance with sections 1327.46 to 1327.61 of the Revised Code;

(G) Delegate to appropriate personnel any of these responsibilities for the proper administration of the director's office;

(H) Test as often as is prescribed by rule the standards of weight and measure used by any municipal corporation or county within the state, and approve the same when found to be correct;

(I) Inspect and test weights and measures that are sold;

(J) Inspect and test to ascertain if they are correct, weights and measures commercially used either:

(1) In determining the weight, measure, or count of commodities or things sold on the basis of weight, measure, or count;

(2) In computing the basic charge or payment for goods or services rendered on the basis of weight, measure, or count.

(K) Test all weights and measures used in checking the receipt or disbursement of supplies in every institution, for the maintenance of which funds are appropriated by the general assembly;

(L) Approve for use, and may mark, such weights and measures as the director finds to be correct, and shall reject and mark as rejected such weights and measures as the director finds to be incorrect. Weights and measures that have been rejected may be seized if not corrected within the time specified or if used or disposed of in a manner not specifically authorized, and may be condemned and seized if found to be incorrect and not capable of being made correct.

(M) Weigh, measure, or inspect packaged commodities that are sold or in the process of delivery to determine whether they contain the amounts represented and whether they are sold in accordance with sections 1327.46 to 1327.61 of the Revised Code or rules adopted under those sections. In carrying out this section, the director shall employ recognized sampling procedures, such as those designated in the national institute of standards and technology handbook 133 "checking the net contents of packaged goods."

(N) Prescribe by rule the appropriate term or unit of weight or measure to be used, whenever the director determines in the case of a specific commodity that an existing practice of declaring the quantity by weight, measure, numerical count, or combination thereof, does not facilitate value comparisons by consumers, or offers an opportunity for consumer confusion;

(O) Allow reasonable variations from the stated quantity of contents, which shall include those caused by unavoidable deviations in good manufacturing practice and by loss or gain of moisture during the course of good distribution practice, only after the commodity has entered intrastate commerce;

(P) Provide for the weights and measures training of inspector personnel and establish minimum training requirements, which shall be met by all inspector personnel, whether county, municipal, or state;

(Q) Prescribe the methods of tests and inspections to be employed in the enforcement of sections 1327.46 to 1327.61 of the Revised Code. The director may prescribe the official test and inspection forms to be used.

(R) Provide by rule for voluntary registration with the director of private weighing and measuring device servicing agencies, and personnel;

(S) In conjunction with the national institute of standards and technology, operate a type evaluation program for certification of weighing and measuring devices as part of the national type evaluation program. The director shall establish a schedule of fees for services rendered by the department of agriculture for type evaluation services. The director may require any weighing or measuring instrument or device to be traceable to a national type evaluation program certificate of conformance prior to use for commercial or law enforcement purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-22-2001



Section 1327.501 - Weighing and measuring device operation permits.

(A) No person shall operate in this state a commercially used weighing and measuring device that provides the final quantity and final cost of a transaction and for which a fee is established in division (G) of this section unless the operator of the device obtains a permit issued by the director of agriculture or the director's designee.

(B) An application for a permit shall be submitted to the director on a form that the director prescribes and provides. The applicant shall include with the application any information that is specified on the application form as well as the application fee established in this section.

(C) Upon receipt of a completed application and the required fee from an applicant, the director or the director's designee shall issue or deny the permit to operate the commercially used weighing and measuring device that was the subject of the application.

(D) A permit issued under this section expires on the thirtieth day of June of the year following its issuance and may be renewed annually on or before the first day of July of that year upon payment of a permit renewal fee established in this section.

(E) If a permit renewal fee is more than sixty days past due, the director may assess a late penalty in an amount established under this section.

(F) The director shall do both of the following:

(1) Establish procedures and requirements governing the issuance or denial of permits under this section;

(2) Establish late penalties to be assessed for the late payment of a permit renewal fee and fees for the replacement of lost or destroyed permits.

(G) An applicant for a permit to operate under this section shall pay an application fee in the following applicable amount:

(1) Seventy-five dollars for a livestock scale;

(2) Seventy-five dollars for a vehicle scale;

(3) Seventy-five dollars for a railway scale;

(4) Seventy-five dollars for a vehicle tank meter;

(5) Seventy-five dollars for a bulk rack meter;

(6) Seventy-five dollars for a LPG meter.

A person who is issued a permit under this section and who seeks to renew that permit shall pay an annual permit renewal fee. The amount of a permit renewal fee shall be equal to the application fee for that permit established in this division.

(H) All money collected through the payment of fees and the imposition of penalties under this section shall be credited to the metrology and scale certification and device permitting fund created in section 1327.511 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 1327.51 - Entry on premises - orders to prevent violation - seizure of property - hearing.

(A) When necessary for the enforcement of sections 1327.46 to 1327.61 of the Revised Code or rules adopted pursuant thereto, the director of agriculture and any weights and measures official acting under the authority of section 1327.52 of the Revised Code may do any of the following:

(1) Enter any commercial premises during normal business hours, except that in the event such premises are not open to the public, the director or official shall first present the director's or official's credentials and obtain consent before making entry thereto, unless a search warrant previously has been obtained;

(2) Issue stop-use, hold, and removal orders with respect to any weights and measures commercially used, and stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodity observed to be or believed to be sold;

(3) Seize for use as evidence any incorrect or unapproved weight or measure or any package or commodity found to be used, retained, or sold in violation of sections 1327.46 to 1327.61 of the Revised Code or rules adopted pursuant thereto.

(B) The director shall afford an opportunity for a hearing in accordance with Chapter 119. of the Revised Code to any owner or operator whose property is seized by the department of agriculture.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-20-1994



Section 1327.511 - Scale certification fund.

All money collected under sections 1327.50 and 1327.501 of the Revised Code from fees and for services rendered by the department of agriculture in operating the type evaluation program, a metrology laboratory program, and the device permitting program shall be deposited in the state treasury to the credit of the metrology and scale certification and device permitting fund, which is hereby created. Money credited to the fund shall be used to pay operating costs incurred by the department in administering the programs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-1987; 06-30-2005



Section 1327.52 - Jurisdiction of county weights and measures official.

Any weights and measures official elected or appointed for a county or municipality shall have the duties enumerated in divisions (I) to (M) of section 1327.50 of the Revised Code, and the powers enumerated in section 1327.51 of the Revised Code. These powers and duties shall extend to the respective jurisdictions, except that the jurisdiction of a county official shall not extend to any municipal corporation for which a weights and measures official has been appointed. The director of agriculture shall advise and assist these officials.

Effective Date: 07-26-1974



Section 1327.53 - Deceptive sales or buying practices.

No person shall do any of the following:

(A) Sell, offer, or expose for sale less than the quantity he represents;

(B) Take any more than the quantity he represents when, as a buyer, he furnishes the weight or measure by means of which the quantity is determined;

(C) Represent the quantity he sells or offers or exposes for sale in any manner tending to mislead or in any way to deceive.

Effective Date: 06-20-1994



Section 1327.54 - Misrepresentation of price of commodity or service.

No person shall misrepresent the price of any commodity or service sold or advertised for sale by weight, measure, or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-26-1974



Section 1327.55 - Methods of measuring commodities for sale.

Except as otherwise provided by the director of agriculture or by firmly established trade customs and practices, commodities shall be sold as follows:

(A) Commodities in liquid form shall be sold by liquid measure or by weight;

(B) Commodities not in liquid form shall be sold only by weight, measure, or county, or a combination thereof;

(C) The method of sale of commodities shall provide accurate quantity information that enables the buyer to make price and quantity comparisons.

Effective Date: 06-20-1994



Section 1327.56 - Delivery tickets.

Whenever the quantity is determined by the seller, every bulk sale in excess of twenty dollars and every bulk delivery of heating fuel shall be accompanied by a delivery ticket containing the following information:

(A) The name and address of the vendor and purchaser;

(B) The date delivered;

(C) The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity;

(D) The identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale;

(E) The count of individually wrapped packages, if more than one.

Effective Date: 07-26-1974



Section 1327.57 - Package declarations.

(A) Except as otherwise provided by law, any consumer package or commodity in package form introduced or delivered for introduction into or received in intrastate commerce or sold in intrastate commerce shall bear on the outside of the package a definite, plain, and conspicuous declaration, as may be prescribed by rule adopted by the director of agriculture, of any of the following, as applicable:

(1) The identity of the commodity in the package unless the same can easily be identified through the wrapper or container;

(2) The net quantity of the contents in terms of weight, measure, or count;

(3) In the case of any package sold at any place other than on the premises where packed, the name and place of business of the manufacturer, packer, or distributor.

This section does not apply to beer or intoxicating liquor as defined in section 4301.01 of the Revised Code, or packages thereof, or to malt or brewer's wort, or packages thereof.

(B) Under division (A)(2) of this section, neither the qualifying term "when packed" or any words of similar import, nor any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of commodity in a package, shall be used.

(C) In addition to the declarations required by division (A) of this section, any package or commodity in package form, if the package is one of a lot containing random weights, measures, or counts of the same commodity and bears the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure, or count.

(D) No package or commodity in package form shall be so wrapped, nor shall it be in a container so made, formed, or filled, as to mislead the purchaser as to the quantity of the contents of the package, and the contents of a container shall not fall below any reasonable standard of fill that may have been prescribed for the commodity in question by the director.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-20-1994



Section 1327.571 - Declaration of quantity included in advertising - posted prices to include fraction.

(A) Whenever a package or commodity is advertised in any manner and the retail price of the package or commodity is stated in the advertisement, there shall be closely and conspicuously associated with the statement of price such a declaration of quantity as is required by law or rule to appear on the package or with the commodity. Where a dual declaration is required, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure need appear in the advertisement.

(B) Whenever an advertised, posted, or labeled price per unit of weight, measure, or count includes a fraction of a cent, all elements of the fraction or decimal shall be prominently displayed and the numeral or numerals expressing the fraction or decimal shall be immediately adjacent to, of the same general design and style as, and at least fifty per cent of the height and width of the numerals representing the whole cents.

Effective Date: 06-20-1994



Section 1327.58 - Temporary or permanent injunction.

Irrespective of whether or not there exists an adequate remedy at law, the director of agriculture may apply to any court of competent jurisdiction for a temporary or permanent injunction or other appropriate relief restraining any person from continued violation of sections 1327.46 to 1327.61 of the Revised Code and of regulations promulgated thereunder.

Effective Date: 07-26-1974



Section 1327.59 - Presumptions.

Proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand, or vehicle in which or from which it is shown that buying or selling is commonly carried on creates a rebuttable presumption of the use of such weight or measure or device for commercial purposes and of such use by the person in charge of such building, enclosure, stand, or vehicle.

Effective Date: 07-26-1974



Section 1327.60 - Prior sections unaffected.

Enactment of sections 1327.46 to 1327.61 of the Revised Code does not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with sections 1327.46 to 1327.61 of the Revised Code or modified or revoked by the director of agriculture.

Effective Date: 07-26-1974



Section 1327.61 - Prohibited acts.

No person shall do any of the following:

(A) Use or have in possession for use in commerce any incorrect weight or measure;

(B) Wrap, package, label, or advertise any product or service contrary to this chapter, or any rules adopted under it, or sell, offer, hold, or expose for sale any service or product wrapped, packaged, labeled, or offered for sale contrary to this chapter or any rules adopted under it, or misrepresent the quantity or price or service contrary to this chapter, or any rules adopted under it;

(C) Remove any tag, seal, or mark from any weight or measure without specific written authorization from the proper authority;

(D) Hinder or obstruct any weights and measures official in the performance of his duties;

(E) Sell or offer for use in commerce any incorrect weight or measure.

Effective Date: 06-20-1994



Section 1327.62 - Civil penalty.

Whenever the director of agriculture, or the director's designee, has cause to believe that any person has violated, or is violating any provision of sections 1327.46 to 1327.61 of the Revised Code or a rule adopted under them, the director, or the director's designee, may conduct a hearing in accordance with Chapter 119. of the Revised Code to determine whether a violation has occurred. If the director or the director's designee determines that the person has violated or is violating any provision of sections 1327.46 to 1327.61 of the Revised Code or a rule adopted under it, the director or the director's designee may assess a civil penalty against the person. The person is liable for a civil penalty of not more than five hundred dollars for a first violation; for a second violation the person is liable for a civil penalty of not more than two thousand five hundred dollars; for each subsequent violation that occurs within five years after the second violation, the person is liable for a civil penalty of not more than ten thousand dollars.

Any person assessed a civil penalty under this section shall pay the amount prescribed to the department of agriculture. The department shall remit all moneys collected under this section to the treasurer of state for deposit in the general revenue fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-27-1990



Section 1327.65 - Hearing prior to filing criminal charges.

Prior to filing criminal charges under section 1327.99 of the Revised Code, the director of agriculture shall provide the person accused of the violation an opportunity for a hearing before the director to discuss the charges and offer evidence in mitigation of the charges.

Effective Date: 07-27-1990



Section 1327.70 - Uniform motor fuel quality testing program.

(A) As used in this section:

(1) "Diesel fuel" has the same meaning as in section 5735.01 of the Revised Code.

(2) "Motor fuel" means gasoline or diesel fuel that is sold by a retailer.

(B) The director of agriculture may adopt rules in accordance with Chapter 119. of the Revised Code establishing a motor fuel quality testing program that is uniform throughout the state.

Effective Date: 2007 HB67 07-03-2007



Section 1327.99 - Penalty.

Whoever violates section 1327.501 or 1327.54 or division (A), (B), (C), or (D) of section 1327.61 of the Revised Code or a rule adopted under sections 1327.46 to 1327.61 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense; on each subsequent offense within seven years after the first offense, such person is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-27-1990






Chapter 1329 - LABELS AND MARKS

Section 1329.01 - Registration of trade name definitions - registration of trade name or report of fictitious name.

(A) As used in sections 1329.01 to 1329.10 of the Revised Code:

(1) "Trade name" means a name used in business or trade to designate the business of the user and to which the user asserts a right to exclusive use.

(2) "Fictitious name" means a name used in business or trade that is fictitious and that the user has not registered or is not entitled to register as a trade name. It does not include the name of record of any domestic corporation that is formed under Chapter 1701. or 1702. of the Revised Code, any foreign corporation that is registered pursuant to Chapter 1703. of the Revised Code, any domestic or foreign limited liability company that is formed under or registered pursuant to Chapter 1705. of the Revised Code, any domestic or foreign limited partnership that is formed under or registered pursuant to Chapter 1782. of the Revised Code, or any domestic or foreign limited liability partnership that is formed under or registered pursuant to Chapter 1775. or 1776. of the Revised Code.

(3) "Person" includes any individual, general partnership, limited partnership, limited liability partnership, corporation, association, professional association, limited liability company, society, foundation, federation, or organization formed under the laws of this state or any other state.

(B) Subject to sections 1329.01 to 1329.10 of the Revised Code, any person may register with the secretary of state, on a form prescribed by the secretary of state, any trade name under which the person is operating, setting forth all of the following:

(1) The name and business address of the applicant for registration and any of the following that is applicable:

(a) If the applicant is a general partnership, the name and address of at least one partner or the identifying number the secretary of state assigns to the partnership pursuant to section 1776.05 of the Revised Code;

(b)

If the applicant is a limited partnership , a corporation, professional association, limited liability company, or other entity, the form of the entity and the state under the laws of which it was formed.

(2) The trade name to be registered;

(3) The general nature of the business conducted by the applicant;

(4) The length of time during which the trade name has been used by the applicant in business operations in this state.

(C) The trade name application shall be signed by the applicant or by any authorized representative of the applicant.

A single trade name may be registered upon each trade name application submitted under sections 1329.01 to 1329.10 of the Revised Code.

The trade name application shall be accompanied by a filing fee of fifty dollars, payable to the secretary of state.

(D) Any person who does business under a fictitious name and who has not registered and does not wish to register the fictitious name as a trade name or who cannot do so because the name is not available for registration shall report the use of the fictitious name to the secretary of state, on a form prescribed by the secretary of state, setting forth all of the following:

(1) The name and business address of the user and any of the following that is applicable:

(a) If the user is a general partnership, the name and address of at least one partner or the identifying number the secretary of state assigns to the partnership pursuant to section 1775.105 of the Revised Code;

(b)

If the user is a limited partnership , a corporation, professional association, limited liability company, or other entity, the form of the entity and the state under whose laws it was formed.

(2) The fictitious name being used;

(3) The general nature of the business conducted by the user.

(E) The report of use of a fictitious name shall be signed by the user or by any authorized representative of the user.

A single fictitious name may be registered upon each fictitious name report submitted under sections 1329.01 to 1329.10 of the Revised Code.

The fictitious name report shall be accompanied by a filing fee of fifty dollars, payable to the secretary of state.

A report under this division shall be made within thirty days after the date of the first use of the fictitious name.

Effective Date: 06-06-2001; 2008 HB332 08-06-2008



Section 1329.02 - Restrictions against filing.

(A) The secretary of state shall not file an application for the registration of any trade name if the application indicates or implies that the trade name is connected with a government agency of this state, another state, or the United States and the trade name is not so connected or if the application indicates or implies that the applicant is incorporated and the application is not incorporated. Additionally, the secretary of state shall not file an application for the registration of any trade name if it is not distinguishable upon the records in the office of the secretary of state from any other trade name previously registered under sections 1329.01 to 1329.03 of the Revised Code, any corporate name, whether nonprofit or for profit and whether that of a domestic corporation or of a foreign corporation authorized to do business in this state, the name of any limited liability company registered in the office of the secretary of state pursuant to Chapter 1705. of the Revised Code, whether domestic or foreign, the name of any limited liability partnership registered in the office of the secretary of state pursuant to Chapter 1775. or 1776. of the Revised Code, whether domestic or foreign, the name of any limited partnership registered in the office of the secretary of state pursuant to Chapter 1782. of the Revised Code, whether domestic or foreign, or any trademark, or service mark previously filed and recorded in the office of the secretary of state and not abandoned, unless the written consent of the corporation, limited liability company, limited liability partnership, or limited partnership, or the person to whom is registered the exclusive right to use the trade name is filed in accordance with division (C) of section 1701.05 of the Revised Code with the application or the written consent of the former registrant of the trademark or service mark is filed with the application. The application for the registration of a trade name and the consent form shall be on a form prescribed by the secretary of state.

(B) The secretary of state shall determine for purposes of this section whether a name is distinguishable from another name in a manner consistent with the provisions of division (B) of section 1701.05 of the Revised Code.

Effective Date: 07-29-1998; 2008 HB332 08-06-2008



Section 1329.03 - Acceptance of document for filing - copy.

Upon compliance by the applicant or user with the requirements of sections 1329.01 to 1329.10 of the Revised Code, the secretary of state shall accept a document for filing and make a copy of the document by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the person filing the document.

Effective Date: 07-29-1998



Section 1329.04 - Effective term of registration or report - renewal notice.

Registration of a trade name or report of a fictitious name, under sections 1329.01 to 1329.10 of the Revised Code, shall be effective for a term of five years from the date of registration or report. Upon application filed within six months prior to the expiration of such term, on a form furnished by the secretary of state, the registration or report may be renewed at the end of each five-year period for a like term, provided that a general partnership shall renew its registration or report whenever any partner named on its registration or report ceases to be a partner. Such a renewal shall extend the registration or report for five years, unless further changes occur in the interim. The renewal fee specified in division (S)(3) of section 111.16 of the Revised Code, payable to the secretary of state, shall accompany the application for renewal of the registration or report.

The secretary of state shall notify persons who have registered trade names or reported fictitious names, within the six months next preceding the expiration of the five years from the date of registration or report, of the necessity of renewal by ordinary or electronic mail to the last known physical or electronic mail address of such persons.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-06-2001; 2008 HB332 08-06-2008



Section 1329.05 - [Repealed].

Effective Date: 10-20-1978



Section 1329.06 - Name to be assignable.

Any trade name or fictitious name and its registration or report shall be assignable by an instrument in writing duly executed and may be recorded with the secretary of state upon the payment of the fee specified in division (S)(4) of section 111.16 of the Revised Code, payable to the secretary of state, who, recording the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or report or the last renewal thereof. The instrument shall be on a form prescribed by the secretary of state.

Effective Date: 06-06-2001



Section 1329.07 - Change of business address.

The registrant of any trade name or a person who reports a fictitious name shall record all changes of the registrant's business address by filing with the secretary of state a statement in writing, on a form prescribed by the secretary of state, setting forth the name previously registered or reported, the date of the registration or report, and the new address of the applicant. The filing fee specified in division (S)(4) of section 111.16 of the Revised Code shall accompany the statement.

Effective Date: 06-06-2001



Section 1329.08 - Cancellation of registration by secretary of state.

The secretary of state shall cancel from the secretary of state's files:

(A) Any registration concerning which the secretary of state receives a voluntary request in writing, on a form prescribed by the secretary of state, for cancellation of the registration from the registrant or the assignee of record;

(B) All registrations granted under sections 1329.01 to 1329.10 of the Revised Code that are not renewed in accordance with sections 1329.01 to 1329.10 of the Revised Code;

(C) Any registration that the secretary of state finds was granted improperly;

(D) Any registration ordered cancelled by a court of competent jurisdiction on any ground.

Effective Date: 07-29-1998



Section 1329.09 - Records to be kept for public examination.

The secretary of state shall keep for public examination a record of all trade names registered and fictitious names reported or renewed under sections 1329.01 to 1329.10 of the Revised Code.

Effective Date: 11-24-1977



Section 1329.10 - Injunction - actions by and against user of trade name or fictitious name.

(A) The attorney general, upon the request of the secretary of state, shall bring an action for an injunction against any person who violates section 1329.01 or 1329.07 of the Revised Code, and who, after proper notification by the secretary of state, refuses or fails to comply with such section.

(B) No person doing business under a trade name or fictitious name shall commence or maintain an action in the trade name or fictitious name in any court in this state or on account of any contracts made or transactions had in the trade name or fictitious name until it has first complied with section 1329.01 of the Revised Code and, if the person is a partnership, it has complied with section 1777.02 of the Revised Code, but upon compliance, such an action may be commenced or maintained on any contracts and transactions entered into prior to compliance.

(C) An action may be commenced or maintained against the user of a trade name or fictitious name whether or not the name has been registered or reported in compliance with section 1329.01 of the Revised Code.

Effective Date: 10-20-1978



Section 1329.11 to 1329.25 - [Repealed].

Effective Date: 10-01-1954



Section 1329.26 - Manufacture or sale of goods marked sterling or sterling silver.

No person shall make, sell, or offer to sell or dispose of, or have in his possession with intent to sell or dispose of, an article of merchandise marked, stamped, or branded "sterling" or "sterling silver," or encased or enclosed in a box, package, cover, wrapper, or other thing having thereon an engraving or printed label, stamp, imprint, mark, or trade-mark, indicating or denoting that such article is silver, sterling silver, or solid silver, unless nine hundred and twenty-five one-thousandths parts of the metal of which such article is manufactured is pure silver.

Effective Date: 10-01-1953



Section 1329.27 - Manufacture or sale of goods improperly marked coin or coin silver.

No person shall make, sell, or offer to sell or dispose of, or have in his possession with intent to sell or dispose of, an article of merchandise marked, stamped, or branded "coin" or "coin silver," or encased or enclosed in a box, package, cover, or wrapper or other thing, having thereon an engraving or printed label, stamp, imprint, mark, or trade-mark, indicating or denoting that such article is coin or coin silver, unless nine hundred one-thousandths parts of the metal of which such article is manufactured is pure silver.

Effective Date: 10-01-1953



Section 1329.28 - [Repealed].

Effective Date: 10-01-1954



Section 1329.29 - Misrepresentation in sale of kosher foods.

(A) No person shall do any of the following:

(1) Sell or expose for sale at retail, or manufacture, any meat or meat preparations or any fowl or preparations from fowl and falsely represent the same to be "kosher" or as having been prepared under, and of a product or products sanctioned by, the Orthodox Hebrew religious requirements;

(2) Falsely represent any food products or the contents of any package or container to be constituted and prepared as described in division (A)(1) of this section by having or permitting to be inscribed thereon "kosher," "kosher style," "kosher type," "kosher for passover," "Jewish," or "Hebrew" in any language, or have "kosher," "kosher style," "kosher type," "kosher for passover," "Jewish," or "Hebrew" inscribed on the front of any retail business establishment in any language except the terms "Jewish," "Hebrew," "kosher style," or "kosher type" may be used on packages or containers only if the packages or containers are also marked "nonkosher" in easily readable print;

(3) Sell or expose for sale at retail in the same place of business both kosher and nonkosher meat or meat preparations either raw or prepared for human consumption unless he indicates on his window signs and all display advertising in block letters at least four inches in height, "kosher and nonkosher food served here." However, if the person sells only kosher meat or kosher meat preparations that are prepackaged for sale, he is exempt from this division.

(4) Make any direct statement, either orally or in writing, display the words "kosher," "kosher style," "kosher type," "kosher for passover," "Jewish," or "Hebrew" in any language, or display any insignia, six-pointed star, or other mark that might reasonably be calculated to deceive or lead a reasonable person to believe a product is "kosher" or sanctioned by Orthodox Hebrew religious requirements, if it is not.

(B) All prepackaged meats and poultry sold or exposed for sale at retail as "kosher" shall be soaked and salted. All other fresh meats and poultry sold or exposed for sale at retail as "kosher" shall be marked, on the label when packaged or by a sign when not packaged, with the words "soaked and salted" or "not soaked and salted," whichever is applicable. All advertisements for food or food products sold or exposed for sale as "kosher" under rabbinical supervision must identify the name of the rabbi or organization, if any, that certified the food or food products as being "kosher."

(C) Any retailer who, at the end of the business day on the effective date of this amendment, has in his inventory products that are not "kosher" but are marked "kosher style," "kosher type," "kosher for passover," "Jewish," or "Hebrew" may continue to sell those products if he marks them "nonkosher" either on their labels or on display advertising in block letters at least four inches in height.

(D) The department of agriculture shall enforce this section and for such purpose any person designated by the department may enter upon premises where food represented to be kosher is sold or exposed for sale, at any reasonable time during business hours to inspect such food.

Whenever the department determines that a person is violating this section and has received no previous warning under this section, it shall issue a warning to that person specifying what actions he needs to take in order to comply with this section and notifying him that he has ten days after his receipt of the warning to take those actions. If, at the end of the ten-day period, the department determines that the person still is not in compliance with this section, the violator is subject to strict criminal liability, as provided in division (B) of section 2901.21 of the Revised Code.

If a person has received a previous warning under this section or has been found in violation of this section, he shall receive no warning under this division concerning subsequent noncompliance with this section and is subject to strict criminal liability, as provided in division (B) of section 2901.21 of the Revised Code. No action may be maintained against a retail seller for a violation of this section unless:

(1) He fails to comply with a warning issued under division (D) of this section; or

(2) He had actual knowledge or should have had knowledge that the product offered for sale did not comply with this section.

Effective Date: 03-01-1983



Section 1329.30 - Labeling of binding twine.

No dealer, manufacturing corporation, company, or agent, shall sell or offer for sale a ball or parcel of binding twine, commonly employed in binding grain, unless there is attached thereto a tab or label describing the kind of material of which such twine is composed and the weight of such ball or parcel.

Effective Date: 10-01-1953



Section 1329.31 - Prisoner-made goods to be branded, labeled, or marked.

Goods, wares, and merchandise made by prisoners in a correctional institution in this or any other state and imported, brought, or introduced into this state shall be branded, labeled, or marked as provided in section 1329.32 of the Revised Code before being exposed for sale.

Effective Date: 10-06-1994



Section 1329.32 - Requirements for brand, label or mark.

(A) The brand, label, or mark required by section 1329.31 of the Revised Code for goods, wares, and merchandise made outside the state of Ohio shall contain at the head or top of the brand, label, or mark "prison made" followed by the year and name of the correctional institution in which it was made, in plain English lettering of the style known as greater primer Roman capitals.

(B) The brand, label, or mark required by section 1329.31 of the Revised Code for goods, wares, and merchandise made within the department of rehabilitation and correction in the training program of the Ohio penal industries for the employment of prisoners shall state "OPI correctional industries."

(C) The brand or mark required by this section shall be placed upon the product if possible or, if branding or marking is impossible, a label shall be placed upon the product. A label shall be placed upon each box or crate in which the goods, wares, and merchandise are packed.

Effective Date: 10-06-1994



Section 1329.33 - Prohibited acts.

No person dealing in goods, wares, and merchandise made by prisoners in a correctional institution shall knowingly have them in possession for the purpose of sale or offer them for sale without the brand, label, or mark required by section 1329.31 of the Revised Code or remove, conceal, or deface the brand, mark, or label.

Effective Date: 10-06-1994



Section 1329.41 - Filing trade names, marks and devices definitions.

As used in sections 1329.41 to 1329.53, inclusive, of the Revised Code:

(A) "Name, mark, or device" means any word, name, symbol, picture, design or device, or any combination thereof, produced upon, and used by a person to indicate ownership of articles and supplies referred to herein.

(B) "Person" means any individual, firm, partnership, corporation, association or union of working men or other organization.

(C) "Produced upon" means branded, stamped, stenciled, engraved, etched, blown, embossed, impressed, embroidered, sewn or otherwise permanently placed upon any articles or supplies referred to herein.

(D) "Articles or supplies" means any item which is designed and intended for re-use in the normal course of trade by the person filing hereunder and includes towels, coats, aprons, toilet devices and accessories therefor supplied for hire or compensation, and vessels, receptacles and utensils used as packages or containers in the sale and distribution of any natural or processed product, compound, mixture, or substance, or any combination thereof, and parts and accessories for such vessels, receptacles and utensils.

(E) For purposes of sections 1329.41 to 1329.53, inclusive, of the Revised Code, a name, mark or device is "used in this state" when it is produced upon the articles or supplies and they are placed in the channels of trade.

Effective Date: 10-01-1954



Section 1329.42 - Verified statement may be filed in office of secretary of state - expiration, renewal of registration.

A person who uses in this state a name, mark, or device to indicate ownership of articles or supplies may file in the office of the secretary of state, on a form to be prescribed by the secretary of state, a verified statement setting forth, but not limited to, the following information:

(A) The name and business address of the person filing the statement; and, if a corporation, the state of incorporation;

(B) The nature of the business of the applicant;

(C) The type of articles or supplies in connection with which the name, mark, or device is used.

The statement shall include or be accompanied by a specimen evidencing actual use of the name, mark, or device, together with the filing fee specified in division (U)(1) of section 111.16 of the Revised Code. The registration of a name, mark, or device pursuant to this section is effective for a ten-year period beginning on the date of registration. If an application for renewal is filed within six months prior to the expiration of the ten-year period on a form prescribed by the secretary of state, the registration may be renewed at the end of each ten-year period for an additional ten-year period. The renewal fee specified in division (U)(2) of section 111.16 of the Revised Code shall accompany the application for renewal. The secretary of state shall notify a registrant within the six months next preceding the expiration of ten years from the date of registration of the necessity of renewal by ordinary or electronic mail to the last known physical or electronic mail address of the registrant.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-06-2001



Section 1329.421 - Filing change of address with secretary of state.

The registrant of a name, mark, or device used to indicate ownership shall record all changes of the registrant's business address by filing with the secretary of state a written statement, on a form prescribed by the secretary of state, of the new address. The filing fee specified in division (U)(2) of section 111.16 of the Revised Code shall accompany the statement.

Effective Date: 06-06-2001



Section 1329.43 - Acceptance of document for filing - certified copy as evidence.

Upon compliance with the requirements of sections 1329.41 to 1329.53 of the Revised Code, the secretary of state shall accept a document for filing and make a copy of the document by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the person filing the document.

A certified copy of any document filed under this section shall be admissible in evidence in any action or judicial proceedings in any court of this state as competent and sufficient proof of the filing pursuant to sections 1329.41 to 1329.53 of the Revised Code, and shall be prima facie evidence of the ownership by the person filing hereunder of all articles and supplies upon which such name, mark, or device is produced.

Effective Date: 07-29-1998



Section 1329.44 - [Repealed].

Effective Date: 10-20-1978



Section 1329.45 - Certificate of filing and benefits to be assignable.

The certificate of the filing of any name, mark, or device under sections 1329.41 to 1329.53 of the Revised Code and the benefits obtained under it shall be assignable with the sale of the articles or supplies on which the same are produced and used. Assignments shall be by instruments in writing duly executed and may be recorded upon the payment of the fee specified in division (U)(2) of section 111.16 of the Revised Code, payable to the secretary of state, who, after recording the assignment, upon request of the assignee, may issue in the assignee's name a new certificate. The instrument shall be on a form prescribed by the secretary of state.

Effective Date: 06-06-2001



Section 1329.46 - Record of names, marks or devices filed kept for public examination.

The secretary of state shall keep for public examination a record of all names, marks or devices filed under sections 1329.41 to 1329.53, inclusive, of the Revised Code.

Effective Date: 10-01-1954



Section 1329.47 - Cancellation of registration.

The secretary of state shall cancel from the register all of the following:

(A) Any registration concerning which the secretary of state receives a voluntary request in writing for the cancellation of the registration from the registrant or the assignee of record;

(B) Any registration granted under sections 1329.41 to 1329.45 of the Revised Code, not renewed in accordance with the provisions of those sections.

(C) Any registration that the secretary of state finds was granted improperly;

(D) Any registration ordered canceled by a court of competent jurisdiction on any ground.

Effective Date: 07-29-1998



Section 1329.48 - Requiring, taking, paying or accepting of deposit not deemed a sale.

The requiring, taking, paying or accepting of any deposit for any purpose upon any articles or supplies shall not be deemed to constitute a sale of such property, either optional or otherwise, for purposes of sections 1329.41 to 1329.53, inclusive, of the Revised Code.

Effective Date: 1954 HB477 10-01-1954



Section 1329.49 - Filling or re-filling of receptacle - removal of identity.

No person shall use, give, buy, take, destroy, sell or otherwise dispose of, or traffic in, articles or supplies, fill or re-fill any vessel, receptacle or utensil upon which a name, mark, or device filed hereunder is produced, or refuse to return such articles or supplies on demand of the owner, or to deface, erase, obliterate, cover up or otherwise remove or conceal any such name, mark or device, unless consent of the owner is obtained or unless the articles or supplies shall have been purchased from the said owner.

Effective Date: 10-01-1954



Section 1329.50 - Possession by junk or secondhand dealer as presumptive evidence of violation.

The possession by any junk dealer or dealer in secondhand articles or supplies, without the written consent of the person who filed hereunder or his assignee, of any articles or supplies upon which a name, mark or device has been produced shall be presumptive evidence of a violation of sections 1329.41 to 1329.53, inclusive, of the Revised Code.

Effective Date: 10-01-1954



Section 1329.501 - Laundering articles labeled with trade name or mark of owner.

No person, other than the owner, shall launder, wash, clean, renovate, or cause to be laundered, washed, cleaned, or renovated, any towels, coats, aprons, toilet devices, or other supplies used for the purpose of cleanliness and sanitation, upon which a name, mark, or device filed under the provisions of sections 1329.41 to 1329.53, inclusive, of the Revised Code is produced, the possession of which, claimed by lease or rental from the owner thereof, except by the written consent of the owner thereof. Any person who finds or receives such property in the ordinary course of business and under circumstances which gives him knowledge and means of inquiring as to the true owner, or who appropriates such articles to his own use, or the use of another person, contrary to sections 1329.41 to 1329.53, inclusive, of the Revised Code, without having first made reasonable efforts to find the owner and restore the property to him, is presumed guilty of traffic in the same, contrary to such sections.

Effective Date: 10-11-1955



Section 1329.51 - [Repealed].

Effective Date: 01-01-1974



Section 1329.52 - Enforcement of rights and remedies under any other statute not affected.

Sections 1329.41 to 1329.53, inclusive, of the Revised Code, shall not be construed as preventing the enforcement of rights and remedies under any other statute concerning articles or supplies upon which a name, mark, or device indicating ownership thereof has been produced, whether or not such name, mark, or device has been filed under sections 1329.41 to 1329.53, inclusive, of the Revised Code.

Effective Date: 10-01-1954



Section 1329.53 - No pending suit, proceeding or appeal to abate or be affected.

No suit, proceeding or appeal pending on October 1, 1954 shall abate or be affected in any way by reason of the coming into effect of sections 1329.41 to 1329.53, inclusive, of the Revised Code.

Effective Date: 10-01-1954



Section 1329.54 - Registration of trademarks, service marks definitions.

As used in sections 1329.54 to 1329.67 of the Revised Code:

(A) "Trademark" means any word, name, symbol, device, or combination of any word, name, symbol, or device, that is adopted and used by a person to identify and distinguish the goods of that person, including a unique product, from the goods of other persons, and to indicate the source of the goods, even if that source is unknown.

(B) "Service mark" means any word, name, symbol, device, or combination of any word, name, symbol, or device, that is adopted and used by a person to identify and distinguish the services of that person, including a unique service, from the services of other persons and to indicate the source of the services, even if that source is unknown. "Service mark" includes titles, character names used by a person, and other distinctive features of radio or television programs even if a radio or television program or a title, character name, or other distinctive feature of a radio or television program advertises the goods of the sponsor of that radio or television program.

(C) "Mark" means any trademark or service mark that is entitled to registration under sections 1329.54 to 1329.67 of the Revised Code whether or not it is registered.

(D) "Person" means any individual, firm, partnership, limited liability partnership, limited liability company, corporation, association, union, or other organization that is capable of suing or being sued in a court of record in this state.

(E) "Applicant" means the person filing an application for registration of a mark under sections 1329.54 to 1329.67 of the Revised Code and the person's legal representatives, successors, or assigns.

(F) "Registrant" means the person to whom the registration of a mark is issued under sections 1329.54 to 1329.67 of the Revised Code and the person's legal representatives, successors, or assigns.

(G) "Use" means the bona fide use of a mark in the ordinary course of trade and not the making use of a mark merely to reserve a right in a mark.

(H) A trademark shall be considered "used" in this state when either of the following applies:

(1) The trademark is placed in any manner on goods or their containers, on displays associated with goods or their containers, or on the tags or labels affixed to goods or their containers, and the goods are sold or transported in commerce in this state.

(2) If the nature of goods makes the types of placement described in division (H)(1) of this section impracticable, the trademark is placed in any manner on documents associated with the goods or the sale of the goods, and the goods are sold or transported in commerce in this state.

(I) A service mark shall be considered "used" in this state when both of the following apply:

(1) The service mark is used to identify the services of one person and to distinguish them from the services of other persons.

(2) The services of that person are sold or otherwise rendered in this state.

(J) A mark shall be considered "abandoned" when either of the following occurs:

(1) Its use has been discontinued with the intent not to resume that use. An "intent not to resume that use" may be inferred from the circumstances, and nonuse of a mark for three consecutive years constitutes prima-facie evidence of that intent.

(2) Any course of conduct by the owner of the mark, including actions and omissions, causes the mark to lose its significance as a mark.

Effective Date: 09-01-1998



Section 1329.55 - Limitations on trademark or service mark registration.

A trademark or service mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of other persons shall not be registered if it consists of or comprises one or more of the following:

(A) Immoral, deceptive, or scandalous matter;

(B) Matter that may disparage or falsely suggest a connection with living or dead persons, institutions, beliefs, or national symbols or bring them into contempt or disrepute;

(C) The flag, coat of arms, or other insignia of the United States, of any state or municipality, or of any foreign nation or any simulation of a flag, coat of arms, or other insignia of those natures;

(D) The name, signature, or portrait of any living individual, except with the individual's written consent;

(E)

(1) Except as provided in divisions (E)(2) and (3) of this section, a mark to which any of the following applies:

(a) When used on or in connection with the goods or services of the applicant, the mark is merely descriptive or deceptively misdescriptive of those goods or services.

(b) When used on or in connection with the goods or services of the applicant, the mark is primarily geographically descriptive or deceptively misdescriptive of those goods or services.

(c) The mark is primarily merely a surname.

(2) Division (E) of this section does not prevent the registration of a mark used in this state by the applicant if that mark has become distinctive of the applicant's goods or services. The secretary of state may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of substantially exclusive and continuous use of the mark as a mark by the applicant in this state or elsewhere for the five years next preceding the date of the filing of the application for registration.

(3) Division (E)(1) of this section does not prevent the registration of a mark that, when used on or in connection with the goods or services of the applicant, is primarily geographically deceptively misdescriptive of the goods or services if the mark became distinctive of the applicant's goods or services in commerce prior to December 8, 1993, the date of enactment of the "North American Free Trade Agreement Implementation Act," 107 Stat. 2057 (1993), 19 U.S.C. 3301 et seq.

(F) A trademark or service mark that so resembles a trademark or service mark registered in this state or a trademark, or service mark previously used in this state by another person and not abandoned by that person, as likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive;

(G)

(1) Except as provided in division (G)(2) of this section, a trademark or service mark that so resembles a trademark or service mark registered in the United States patent and trademark office by another person and not abandoned by that person, or a trademark or service mark that is the subject of a pending intent to use application filed in the United States patent and trademark office by another person, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive.

(2) If the applicant proves that the applicant is the owner of a concurrent registration in the United States patent and trademark office of the applicant's trademark or service mark covering an area including this state, the applicant may register the applicant's trademark or service mark in accordance with sections 1329.54 to 1329.67 of the Revised Code.

Effective Date: 09-01-1998



Section 1329.56 - Application for registration.

(A) Subject to the limitations set forth in sections 1329.54 to 1329.67 of the Revised Code, any person who adopts and uses a trademark or service mark in this state may file in the office of the secretary of state, on a form to be prescribed by the secretary of state, an application for registration of that trademark or service mark that sets forth, but is not limited to, the following information:

(1) The name and business address of the person applying for the registration; if the person is a corporation, the state of its incorporation; if the person is a partnership or limited liability partnership, the state in which the partnership is organized and the names of the general partners; and, if the person is a limited liability company, the state of its organization;

(2) The goods or services on or in connection with which the mark is used, the mode or manner in which the mark is used on or in connection with the goods or services, and the class in which the goods or services fall;

(3) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or the applicant's predecessor in interest;

(4) A statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the person verifying the application, no other person has the right to use the mark in the state either in the identical form of the mark, or in near resemblance to the mark, as to be likely, when used on or in connection with the goods or services of another person, to cause confusion or mistake or to deceive;

(5) A statement that, to the knowledge of the person verifying the application, no other person has a registration or a pending intent to use application of the same or a confusingly similar mark in the United States patent and trademark office for the same or similar goods or services or a statement that the applicant is the owner of a concurrent registration in the United States patent and trademark office of the applicant's mark covering an area including this state.

(B) The application shall be signed and verified by the applicant, by an authorized representative, or by an officer of the firm, limited liability company, limited liability partnership, general partnership, or limited partnership, corporation, union, association, or other organization that is the applicant.

(C) The application shall be accompanied by a specimen of the mark as actually used and shall contain a brief description of the mark as it appears on the specimen.

(D) The application shall be accompanied by the filing fee specified in division (U)(1) of section 111.16 of the Revised Code, payable to the secretary of state.

Effective Date: 06-06-2001



Section 1329.57 - Certificate of registration.

Upon compliance by the applicant with the requirements of sections 1329.54 to 1329.67 of the Revised Code, the secretary of state shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature and seal of the secretary of state, and it shall show the name and business address and, if a corporation, the state of incorporation, or, if a partnership or limited liability partnership, the state in which the partnership is organized and the names of the general partners, or, if a limited liability company, the state of organization, of the person claiming ownership of the trademark or service mark, the date claimed for the first use of the trademark or service mark anywhere, the date claimed for the first use of the trademark or service mark in this state, the class of goods or services and the description of the goods or services on or in connection with which the trademark or service mark is used, the registration date, and the term of the registration. One specimen or facsimile of the trademark or service mark supplied under section 1329.56 of the Revised Code shall be attached to and made a part of the certificate of registration.

Any certificate of registration issued by the secretary of state or a copy of the certificate duly certified by the secretary of state shall be admissible in evidence in any action or proceeding in any court of record in this state as competent and sufficient proof of the registration of the trademark or service mark.

Effective Date: 09-01-1998



Section 1329.58 - Term registration effective - renewal application.

Registration of a trademark or service mark under sections 1329.54 to 1329.67 of the Revised Code shall be effective for a term of ten years from the date of registration. Upon the filing of an application within six months prior to the expiration of that term on a form furnished by the secretary of state, the registrant may renew the registration at the end of each ten-year period for a similar term. The renewal fee specified in division (U)(2) of section 111.16 of the Revised Code, payable to the secretary of state, shall accompany the renewal application. The renewal application shall require the applicant to state that the mark still is in use in this state. The renewal application shall be accompanied by a specimen of the mark as actually used and shall contain a brief description of the mark as it appears on the specimen.

Effective Date: 05-16-2002



Section 1329.59 - [Repealed].

Effective Date: 10-20-1978



Section 1329.60 - Assignment of trademark or service mark and registration.

Any trademark or service mark and its registration shall be assignable with the good will of the business in which the trademark or service mark is used, or with that part of the good will of the business connected with the use of and symbolized by the trademark or service mark. Assignment shall be by instruments in writing duly executed and may be recorded with the secretary of state upon the payment of the fee specified in division (U)(2) of section 111.16 of the Revised Code, payable to the secretary of state, who, after recording the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. The instrument shall be on a form prescribed by the secretary of state. An assignment of any registration shall be void as against any subsequent purchaser for valuable consideration without notice unless it is recorded with the secretary of state within three months after the date thereof or prior to such subsequent purchase.

Effective Date: 06-06-2001



Section 1329.601 - Filing change of address with secretary of state.

The registrant of a trademark or service mark shall record all changes of the registrant's business address by filing a written statement, on a form prescribed by the secretary of state, of the new address with the secretary of state. The filing fee specified in division (U)(2) of section 111.16 of the Revised Code shall accompany the statement.

Effective Date: 06-06-2001



Section 1329.61 - Public record of registrations and renewals.

The secretary of state shall keep for public examination a record of all trademarks and service marks registered or renewed under sections 1329.54 to 1329.67 of the Revised Code.

Effective Date: 10-20-1978



Section 1329.62 - Cancellation of registration.

The secretary of state shall cancel from the register the following types of registrations:

(A) Any registration the secretary of state receives a voluntary request in writing, on a form prescribed by the secretary of state, for cancellation of the registration from the registrant or the assignee of record;

(B) Any registration that is granted under sections 1329.54 to 1329.67 of the Revised Code and that is not renewed in accordance with those sections;

(C) Any registration concerning which a court of competent jurisdiction finds either of the following applies:

(1) The registration was granted improperly.

(2) A trademark or service mark is or has become the generic name for the goods or services, or a portion of the goods or services, for which the mark is or has been registered.

(D) Any registration ordered canceled by a court of competent jurisdiction on any ground.

Effective Date: 09-01-1998



Section 1329.63 - Classification of goods or services.

The secretary of state shall establish for convenience of administration a classification of goods or services that is in conformity with the classification established by the commissioner of patents and trademarks under 15 U.S.C. 1112 but that does not limit or extend the applicant's or registrant's rights. A single application for registration of a trademark or service mark may include any or all goods and services comprised in a single class on or in connection with which the trademark or service mark is actually being used, but a single application shall not include goods or services that fall within different classes on or in connection with which the trademark or service mark is being used.

Effective Date: 09-01-1998



Section 1329.64 - Fraudulent filing or registration - damages.

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any trademark or service mark in the office of the secretary of state under sections 1329.54 to 1329.67 of the Revised Code, by knowingly making any false or fraudulent representation or declaration in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of the filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

Effective Date: 10-20-1978



Section 1329.65 - Civil action for unauthorized use or reproduction.

Except as provided in section 1329.67 of the Revised Code, any person who:

(A) Uses, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a trademark or service mark registered under sections 1329.54 to 1329.67 of the Revised Code, in connection with the sale, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services;

(B) Reproduces, counterfeits, copies, or colorably imitates any such trademark or service mark and applies the reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in this state of such goods or services; shall be liable to a civil action by the owner of such registered trademark or service mark for any or all of the remedies provided in section 1329.66 of the Revised Code, except under this division the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that the trademark or service mark is intended to cause confusion or mistake or to deceive.

Effective Date: 10-20-1978



Section 1329.66 - Rights and remedies.

Any owner of a trademark or service mark registered under the sections 1329.54 to 1329.67 of the Revised Code, may proceed by suit to enjoin the manufacture, use, display, or sale of any counterfeits or imitations of the mark, and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display, or sale as may be by the the [sic.] court considered just and reasonable, and may require the defendants to pay to the owner all profits derived from and all damages suffered by reason of the wrongful manufacture, use, display, or sale; the court may also order that any such counterfeits or imitations in the possession or under the control of any defendant in such case, be delivered to an officer of the court, or to the complainant, to be destroyed.

If the infringement complained of is contained in or is part of paid advertising in a newspaper, magazine, or other periodical, the remedies of the owner of the right infringed as against the publisher or distributor of such periodical shall be confined to an injunction against the presentation of such advertising matter in future issues. These limitations shall apply only to innocent infringers and injunctive relief shall not be available to the owner of the right infringed in respect of an issue of a periodical containing infringing matter when restraining the dissemination of such infringing matter in any particular issue of such periodical would delay the delivery of such issue after the regular time therefor, and the delay would be due to the method by which publication and distribution of such periodical is customarily conducted in accordance with sound business practice, and not to any method or device adopted for the evasion of this section or to prevent or delay the issuance of an injunction or restraining order with respect to such infringing matter.

The enumeration of any right or remedy herein shall not affect a registrant's right to prosecute under any appropriate penal law of this state.

Effective Date: 10-20-1978



Section 1329.67 - Rights at common law.

Sections 1329.54 to 1329.67 of the Revised Code do not adversely affect the rights or the enforcement of rights in trademarks or service marks acquired in good faith at common law prior to any of the following times:

(A) Prior to another person's registration in this state of a trademark or service mark, with the registrant having a subsequent first use date;

(B) Prior to another person's registration in the United States patent and trademark office of a trademark or service mark, with the other person having a subsequent first use date;

(C) Prior to another person's registration in the United States patent and trademark office of a trademark or service mark, with the other person having a subsequent priority date.

Effective Date: 09-01-1998



Section 1329.671 - [Repealed].

Effective Date: 03-26-1971



Section 1329.68 - [Repealed].

Effective Date: 06-06-2001



Section 1329.71 - Suit by financial institution to enjoin use of name or logo - remedies.

(A) As used in this section, "financial institution" means any bank, savings and loan association, savings bank, or credit union; any affiliate or subsidiary of a bank, savings and loan association, savings bank, or credit union; or any registrant as defined in section 1321.51 of the Revised Code.

(B) Any financial institution may proceed by suit to enjoin the use of the financial institution's name or logo in connection with the sale, offering for sale, distribution, or advertising of any product or service without the express written consent of the financial institution, if such use is misleading or deceptive as to the source of origin or sponsorship of, or the affiliation with, the product or service. Any court of competent jurisdiction may grant injunctions to restrain such use as the court considers just and reasonable and may require the defendants to pay to the financial institution all profits derived from and all damages suffered by reason of the wrongful use of the name or logo.

(C) Notwithstanding division (B) of this section, the only remedies that are available for the wrongful use of a financial institution's name or logo by a registrant or licensee under sections 1322.01 to 1322.12 of the Revised Code are those set forth in section 1322.10 of the Revised Code or otherwise provided by statute or common law.

(D) The provisions of this section are not intended to be exclusive remedies and do not preclude the use of any other remedy provided by law.

Effective Date: 11-05-2004



Section 1329.99 - Penalty.

(A) Whoever violates section 1329.26 or 1329.27 of the Revised Code shall be fined not more than one hundred dollars.

(B) Whoever violates section 1329.29 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars.

(C) Whoever violates section 1329.30 of the Revised Code shall be fined not less than one nor more than twenty-five dollars.

(D) Whoever violates section 1329.31, 1329.32, or 1329.33 of the Revised Code shall be fined not less than twenty-five nor more than fifty dollars for a first offense; for each subsequent offense such person shall be fined not less than fifty nor more than two hundred dollars.

(E) Whoever violates sections 1329.41 to 1329.53, inclusive, of the Revised Code, shall be fined not less than ten nor more than fifty dollars or imprisoned not less than ten days nor more than one month, or both, for a first offense; for each subsequent offense such person shall be fined not less than twenty nor more than one hundred dollars, or imprisoned not less than thirty days nor more than three months, or both.

Effective Date: 01-10-1961






Chapter 1331 - MONOPOLIES

Section 1331.01 - Monopoly definitions.

As used in sections 1331.01 to 1331.14 of the Revised Code:

(A) "Person" includes corporations, partnerships, and associations existing under or authorized by any state or territory of the United States, and solely for the purpose of the definition of division (B) of this section, a foreign governmental entity.

(B) "Trust" is a combination of capital, skill, or acts by two or more persons for any of the following purposes:

(1) To create or carry out restrictions in trade or commerce;

(2) To limit or reduce the production, or increase or reduce the price of merchandise or a commodity;

(3) To prevent competition in manufacturing, making, transportation, sale, or purchase of merchandise, produce, or a commodity;

(4) To fix at a standard or figure, whereby its price to the public or consumer is in any manner controlled or established, an article or commodity of merchandise, produce, or commerce intended for sale, barter, use, or consumption in this state;

(5) To make, enter into, execute, or carry out contracts, obligations, or agreements of any kind by which they bind or have bound themselves not to sell, dispose of, or transport an article or commodity, or an article of trade, use, merchandise, commerce, or consumption below a common standard figure or fixed value, or by which they agree in any manner to keep the price of such article, commodity, or transportation at a fixed or graduated figure, or by which they shall in any manner establish or settle the price of an article, commodity, or transportation between them or themselves and others, so as directly or indirectly to preclude a free and unrestricted competition among themselves, purchasers, or consumers in the sale or transportation of such article or commodity, or by which they agree to pool, combine, or directly or indirectly unite any interests which they have connected with the sale or transportation of such article or commodity, that its price might in any manner be affected;

(6) To refuse to buy from, sell to, or trade with any person because such person appears on a blacklist issued by, or is being boycotted by, any foreign corporate or governmental entity.

"Trust," as defined in this section, does not include bargaining by a labor organization in negotiating or effecting contracts with an employer or employer group with reference to minimum payment to any member of the labor organization for any motor vehicles owned, driven, and used exclusively by such member in the performance of his duties of employment pursuant to a collective bargaining agreement between the labor organization and the employer or employer group.

A trust as defined in division (B) of this section is unlawful and void.

Effective Date: 10-01-1976



Section 1331.02 - Prohibition against issuing or owning trust certificates or entering into combination, contract, or agreement.

No person shall issue or own trust certificates, and no person shall enter into a combination, contract, or agreement, the purpose and effect of which is to place the management or control of such combination, or the product or service thereof, in the hands of a trustee with the intent to limit or fix the price or lessen the production or sale of an article or service of commerce, use, or consumption, to prevent, restrict, or diminish the manufacture or output of such article or service, or refuse to buy from, sell to, or trade with any person because such person appears on a blacklist issued by, or is being boycotted by, any foreign corporate or governmental entity.

Effective Date: 10-01-1976



Section 1331.021 - Control acquisition of Ohio company which substantially lessens competition in petroleum products market.

No person, corporation, partnership, or combination shall acquire control of an Ohio corporation or its assets where the effect of such acquisition may be to substantially lessen competition in any market for petroleum products in Ohio, or to substantially lessen, directly or indirectly, the number of competitors in any market for petroleum products in Ohio, or to diminish the availability of supply of any petroleum product to persons purchasing such product for resale in Ohio. Upon request of the governor or the general assembly, the attorney general shall bring an action in the court of common pleas of Franklin county to enjoin any actual or threatened violation of this provision. The attorney general shall have the sole authority to enforce the provisions of this section.

Effective Date: 11-17-1981



Section 1331.03 - Forfeiture after notice.

Whoever violates sections 1331.01 to 1331.14 of the Revised Code, shall forfeit to the state, for the use of the general revenue fund, five hundred dollars for each day that such violation is committed or continued after due notice is given by the attorney general or a prosecuting attorney. Such sum may be recovered in the name of the state. The attorney general, or the prosecuting attorney of any county upon the order of the attorney general, shall prosecute for the recovery thereof. When such action is prosecuted by the attorney general he may begin the same in the court of common pleas of Franklin county or of any other county in which there is proper venue.

Effective Date: 10-01-1976



Section 1331.04 - Conspiracy against trade prohibited.

A violation of sections 1331.01 to 1331.14, inclusive, of the Revised Code, is a conspiracy against trade. No person shall engage in such conspiracy or take part therein, or aid or advise in its commission, or, as principal, manager, director, agent, servant, or employer, or in any other capacity, knowingly carry out any of the stipulations, purposes, prices, or rates, or furnish any information to assist in carrying out such purposes, or orders thereunder, or in pursuance thereof, or in any manner violate said sections. Each day's violation of this section is a separate offense.

Effective Date: 10-01-1953



Section 1331.05 - Prohibition against combination to control price of food.

No person shall form a combination to control the price or supply, or to prevent competition in the sale of bread, butter, eggs, flour, meat, or vegetables or any one of said articles. Each day's violation of this section is a separate offense.

Effective Date: 10-01-1953



Section 1331.06 - Illegal contract.

A contract or agreement in violation of sections 1331.01 to 1331.14, inclusive, of the Revised Code, is void.

Effective Date: 10-01-1953



Section 1331.07 - Compliance by foreign corporations.

A foreign corporation or foreign association exercising any of the powers, franchises, or functions of a corporation in this state, violating sections 1331.01 to 1331.14, inclusive, of the Revised Code, shall not do any business in this state. The attorney general shall enforce this section by proceedings in quo warranto in the supreme court, or the court of appeals of the county in which the defendant resides or does business, or by injunction or other proceedings.

The secretary of state shall revoke the certificate of such corporation or association.

Effective Date: 10-01-1953



Section 1331.08 - Liability for damages.

In addition to the civil and criminal penalties provided in sections 1331.01 to 1331.14 of the Revised Code, the person injured in the person's business or property by another person by reason of anything forbidden or declared to be unlawful in those sections, may sue therefor in any court having jurisdiction and venue thereof, without respect to the amount in controversy, and recover treble the damages sustained by the person and the person's costs of suit. When it appears to the court, before which a proceeding under those sections is pending, that the ends of justice require other parties to be brought before the court, the court may cause them to be made parties defendant and summoned, whether or not they reside in the county where the action is pending.

Effective Date: 02-20-2002



Section 1331.09 - Contents of indictment.

In an indictment for an offense provided for in sections 1331.01 to 1331.14, inclusive, of the Revised Code, it is sufficient to state the purpose or effects of the trust or combination, and that the accused is a member thereof, or acted with or in pursuance of it or aided or assisted in carrying out its purposes, without giving its name or description, or how, when, and where it was created.

Effective Date: 10-01-1953



Section 1331.10 - Evidence.

In prosecutions under sections 1331.01 to 1331.14 of the Revised Code, it is sufficient to prove that a trust or combination exists, and that the defendant belonged to it, or acted for or in connection with it, without proving all the members belonging to it, or proving or producing an article of agreement, or a written instrument on which it may have been based; or that it was evidenced by a written instrument.

Effective Date: 10-01-1976



Section 1331.11 - Jurisdiction of courts.

Courts of common pleas are invested with jurisdiction to restrain and enjoin violators of sections 1331.01 to 1331.14 of the Revised Code. For a violation of such sections, the attorney general, or the prosecuting attorney of the proper county, shall institute proper proceedings in a court of competent jurisdiction in any county in which there is proper venue.

When such suit is instituted by the attorney general in quo warranto, he may begin the same in the supreme court of the state, or the court of appeals of Franklin county. When such suit is instituted by the attorney general to restrain and enjoin a violation of sections 1331.01 to 1331.14 of the Revised Code, he may begin the same in the court of common pleas of Franklin county. Such proceedings to restrain and enjoin such violation shall be by way of complaint setting forth the case, and praying that such violation be enjoined or otherwise prohibited.

Upon the filing of such complaint, and before final decree, the court may make such temporary restraining order or prohibition as is just in the premises. In any action or proceeding in quo warranto by the attorney general or a prosecuting attorney against a corporation, the court in which such action or proceeding is pending may, ancillary to such action or proceeding, restrain or enjoin the corporation and its officers and agents from continuing or committing during the pendency of the action the alleged act by reason of which the action is brought.

When, in a proceeding in quo warranto by the attorney general or any prosecuting attorney, any Ohio corporation is, on final hearing, found guilty of violating such sections, the court may declare a forfeiture of all its rights, privileges, and franchises to the state and may order the corporation dissolved and appoint a trustee to wind up its affairs, as is provided in other cases in quo warranto.

Effective Date: 10-01-1976



Section 1331.12 - Parties defendant - multiple proceedings - statute of limitations.

(A) In any action or proceeding in quo warranto, in injunction, or otherwise brought by the attorney general or a prosecuting attorney under sections 1331.01 to 1331.14 of the Revised Code, all persons that are party to or participating in the trust or conspiracy against trade violative of those sections may be made parties defendant and summoned, whether or not they reside in the county in which the action or proceeding is instituted. Actions or proceedings in quo warranto and in injunction may be instituted simultaneously, or while one or another of them is pending, such actions or proceedings being started in the proper court as provided in section 1331.11 of the Revised Code, and no action or proceeding in injunction is a bar to an action or proceeding in quo warranto, nor is an action or proceeding in quo warranto a bar to one instituted to restrain and enjoin.

(B) Any civil or criminal action or proceeding for a violation of sections 1331.01 to 1331.14 of the Revised Code, other than one upon which an action was brought in any court by any person not later than forty-five days after the effective date of the current amendment, shall be forever barred unless commenced within four years after the cause of action accrued.

Effective Date: 02-20-2002



Section 1331.13 - Witnesses are not excused from testifying.

If a court of record, or a judge thereof in vacation, in which is pending a civil or criminal action or proceeding brought or prosecuted by the attorney general or a prosecuting attorney for the violation of sections 1331.01 to 1331.14, inclusive, of the Revised Code, or an action or proceeding for a violation of a law, common or statute, against a conspiracy or combination in restraint of trade, so orders, no person shall be excused from attending, testifying, or producing books, papers, schedules, contracts, agreements, or other documents in obedience to the subpoena or order of such court or a commissioner, referee, or master appointed by such court to take testimony, or a notary public or other person authorized to take depositions, when the order made by such court or judge includes a witness whose deposition is being taken before such notary public or other officer, for the reason that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty. No person shall be prosecuted or subjected to a penalty for or on account of a transaction, matter, or thing concerning which he may so testify or produce evidence, documentary or otherwise, before such court, person, or officer.

Effective Date: 10-01-1953



Section 1331.14 - Cumulative provisions.

Sections 1331.01 to 1331.13, inclusive, of the Revised Code are cumulative of each other and of all other laws in any manner affecting them.

Effective Date: 10-01-1953



Section 1331.15 - Prohibited acts.

No person engaged in the business of buying milk, cream, or butter fat shall, for the purpose of creating a monopoly, or to restrain trade, or to prevent or limit competition, or to destroy the business of a competitor, discriminate between different sections, localities, communities, or cities of this state, by purchasing such commodity at a higher price or rate in one locality than in another, after making due allowance for the difference in the actual costs of transportation from the locality of purchase to the locality of manufacture.

Effective Date: 10-01-1953



Section 1331.16 - Investigative demand for discovery.

(A) As used in this section, "documentary material" means the original or any copy of any writings, drawings, graphs, charts, photographs, phonorecords, and other data compilation from which intelligence, relevant to any investigation conducted to determine if any person is or has been engaged in a violation of this chapter, can be perceived with or without the use of detection devices.

(B) Whenever the attorney general has reasonable cause to believe that any person, as defined in section 1331.01 of the Revised Code, may be in possession, custody, or control of any documentary material or may have knowledge of any fact that is relevant to any investigation conducted to determine if any person is or has been engaged in a violation of this chapter, the attorney general or the attorney general's designated representative may issue in writing, and cause to be served upon any person or the representative or agent of the person, an investigative demand that requires the person to produce the documentary material for inspection and copying or reproduction, to answer under oath and in writing written interrogatories, or to appear and testify under oath before the attorney general or the attorney general's duly authorized representative, or that requires the person to do any combination of the three demands.

(C) Each investigative demand shall:

(1) Describe the conduct under investigation and state the provisions of law applicable thereto;

(2) If it is a demand for production of documentary material:

(a) Describe with reasonable particularity the documentary material to be produced;

(b) Prescribe a return date that will provide a reasonable period of time within which the material may be assembled and made available for inspection and copying or reproduction;

(c) Identify the custodian to whom the material shall be made available.

(3) If it is a demand for answers to written interrogatories:

(a) Identify the representative of the attorney general to whom the answers shall be made;

(b) Prescribe a date by which the answers shall be presented.

(4) If it is a demand for the giving of oral testimony:

(a) Prescribe a date, time, and place at which oral testimony shall be taken;

(b) Identify the representative of the attorney general who shall conduct the oral examination.

(D) No investigative demand shall:

(1) Contain any requirement that would be unreasonable if contained in a subpoena or a subpoena duces tecum issued by a court in aid of a grand jury investigation;

(2) Except as provided in division (H) of this section, require any answers to written interrogatories, the giving of any oral testimony, or the production of any documentary material that would be privileged from disclosure if demanded by a subpoena or subpoena duces tecum issued by a court in aid of a grand jury investigation.

(E) Service of any investigative demand may be made and is complete by doing either of the following:

(1) Depositing a copy of the demand in the United States mails, by certified mail addressed to the person to be served at his principal office, place of business, or residence;

(2) Delivering a copy of the demand to the person, or to the representative or agent of the person.

(F) Any person who is served with a demand under this section may be represented by counsel at the taking of that person's testimony.

(G) In all respects, the taking of oral testimony, answering of written interrogatories, and production of documentary material under this section, except as otherwise provided in this section, shall follow the procedures established by the discovery provisions of the Rules of Civil Procedure.

(H)

(1) Whenever a natural person who is served with a demand under this section refuses, on the basis of the person's privilege against self-incrimination, to provide any oral testimony, to answer any written interrogatories, or to produce any documentary material, the attorney general or the attorney general's designated representative may file a written request with a court of common pleas, and the court, unless it finds that to do so would not further the administration of justice, shall compel that person to provide the oral testimony, to answer the written interrogatories, or to produce the documentary material if all of the following apply:

(a) The attorney general or the attorney general's designated representative makes a written request to the court of common pleas to order the person to provide oral testimony, to answer written interrogatories, or to produce documentary material, notwithstanding his claim of privilege;

(b) The written request is made to a court of common pleas in the county in which the person resides, transacts business, or is otherwise found, except that if the person transacts business in more than one county, the request shall be made in the county in which the person maintains his principal place of business;

(c) The court of common pleas informs the person that by providing oral testimony, answering written interrogatories, or producing documentary material the person will receive immunity under division (H)(2) of this section.

(2) If, but for division (H) of this section, the person would have been privileged to withhold any oral testimony, answers to written interrogatories, or documentary material given in these proceedings and if the person complies with an order under division (H)(1) of this section that compels the person to provide testimony, answers, or material, the person shall not be prosecuted or subjected to any criminal penalty for or on account of any transaction or matter concerning which, in compliance with the order, the person provided testimony, answers, or material.

(3) A person granted immunity under division (H)(2) of this section may be subjected to a criminal penalty for any violation of section 2921.11, 2921.12, or 2921.13 of the Revised Code, or for contempt committed in providing oral testimony, answers to written interrogatories, or documentary material in compliance with the order.

(I) Within twenty days after service of an investigative demand upon any person pursuant to this section, or at any time before the compliance date specified in the demand, whichever period is shorter, the person may file in the court of common pleas in the county in which the person resides, transacts business, or is otherwise found, and serve upon the attorney general, a request for an order of the court modifying or setting aside the demand, except that if the person transacts business in more than one county, the request shall be filed in the county in which the person maintains the person's principal place of business, or in any other county that may be agreed upon by the person and the attorney general, or the attorney general's designated representative. The application shall specify each ground upon which the person relies in seeking relief. The time allowed for compliance with the demand shall be tolled during the pendency of the request in court.

(J) Whenever any person fails to fully comply with an investigative demand served upon the person pursuant to this section, the attorney general may file in the court of common pleas in the county in which the person resides, transacts business, or is otherwise found, and serve upon the person, a request for an order of the court that compels compliance with the demand, except that if the person transacts business in more than one county, the request shall be filed in the county in which the person maintains the person's principal place of business, or in any other county that may be agreed upon by the person and the attorney general, or the attorney general's designated representative. If the court finds that the noncompliance was in bad faith or for the purpose of delay, it may order the person to pay to the attorney general the reasonable expenses incurred in obtaining the order, including attorney's fees, and may invoke the sanctions provided by Rule 37 of the Rules of Civil Procedure.

(K) A person who obstructs an investigative demand made under this section may be liable for criminal prosecution for a violation of section 2921.13, 2921.31, or 2921.32 of the Revised Code.

(L) The attorney general is responsible for the custody, use, and necessary preservation of the documentary material made available pursuant to a demand and for its return as provided by this section. All documentary material, answers to written interrogatories, and transcripts of oral testimony that are provided pursuant to an investigative demand are, for purposes of section 149.43 and division (E)(2) of section 1347.08 of the Revised Code, trial preparation records, and shall be confidential and shall not be subject to disclosure, inspection, or copying except as provided in this section. Unless otherwise ordered by a court of common pleas, no documentary material, answers to written interrogatories, or transcripts of oral testimony that are provided pursuant to an investigative demand shall be available for inspection or copying by, nor shall the contents of the material, answers, or transcripts be disclosed to, any individual other than an authorized representative of the attorney general, without the consent of the person who provided the material, answers, or testimony, except that the material, answers, or testimony may be used in any grand jury investigation or, after reasonable notice to the person who provided the material, answers, or testimony, in the conduct of any case or other official proceeding involving an alleged violation of this chapter. No employee of the office of the attorney general shall purposely make available for inspection or copying documentary material, answers to written interrogatories, or transcripts of oral testimony provided pursuant to an investigative demand, nor disclose the contents of the material, answers, or transcripts, except as provided by this section.

(M) When copies of documentary material made available pursuant to an investigative demand are no longer required for use in a pending proceeding, or, absent any pending proceeding, are no longer required in connection with the investigation for which they were demanded, or at the end of twenty-four months following the date when the material was made available, whichever is sooner, all copies of the material shall be returned, unless a request to extend the period beyond twenty-four months has been filed in the court of common pleas in which a request for an order compelling compliance pursuant to division (J) of this section could be filed. This division shall not require the return of any copies of the documentary material that have passed into the control of any court or grand jury.

(N) Public officers and their deputies, assistants, clerks, subordinates, and employees shall render and furnish to the attorney general, or to the attorney general's designated representatives when so requested, all information and assistance in their possession or within their power.

(O) When any request is filed in any court of common pleas under this section, the court shall have jurisdiction to hear and determine the matter presented and to enter any order that may be required to carry into effect the provisions of this chapter.

(P) Nothing contained in this section impairs the authority of the attorney general to file any complaint alleging an antitrust violation that is not described in the demand, nor does this section prevent the use of any evidence, obtained through this section or otherwise, in such an action.

(Q) Nothing in this section impairs the authority of the attorney general or the attorney general's representatives to lay before any grand jury that is impaneled in this state any evidence, obtained through this section or otherwise, concerning any alleged violation of this chapter, to invoke the power of the courts to compel the production of any evidence before any grand jury that is impaneled in this state, or to institute any proceeding for the enforcement of any order or process that is issued in execution of such power or to punish disobedience of any such order or process by any person.

Effective Date: 07-01-1996



Section 1331.99 - Penalty.

(A) Whoever violates section 1331.02 or 1331.05 of the Revised Code is guilty of a felony of the fifth degree.

(B) Whoever violates section 1331.04 or division (L) of section 1331.16 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 1331.15 of the Revised Code is guilty of a misdemeanor of the second degree.

Effective Date: 07-01-1996






Chapter 1332 - FAIR COMPETITION IN CABLE OPERATIONS

Section 1332.01 - Fair competition in cable operations definitions.

As used in sections 1332.01 to 1332.10 of the Revised Code:

(A) "Applicable generally accepted accounting principles" means accounting principles and standards set forth in all applicable pronouncements of the governmental accounting standards board.

(B) "Cable service," "cable system," "franchise," and "franchising authority" have the same meanings as in the "Telecommunications Act of 1996," Pub. L. No. 104-104 , Title III, Sections 301(a) and 302 (b)(2), 110 Stat. 114, 124, 47 U.S.C.A. 522.

(C) "Cable service provider" means any person or group of persons that is engaged in the provision of cable service over a cable system and directly or indirectly owns a significant interest in the cable system, or that through any arrangement otherwise controls or is responsible for the management and operation of the cable system.

(D) "Color of office," "public office," and "public official" have the same meanings as in section 117.01 of the Revised Code.

(E) "Direct costs" means all costs, whether capital costs, operating costs, or otherwise, that would be eliminated if the service or function to which they relate were discontinued.

(F) "Full cost accounting" means, in accordance with applicable generally accepted accounting principles, accounting for all direct and indirect costs, including capital costs, that are incurred in the ownership, management, or operation of a cable system or provision of cable service over a cable system.

(G) "Indirect costs" means all costs, whether capital costs, operating costs, or otherwise, that are not direct costs. Indirect costs that support multiple services or functions shall be allocated among those services and functions in proportion to the relative burden each service or function places on the cost category and by any reasonable method consistent with applicable generally accepted accounting principles.

(H) "Person" includes any individual, corporation, partnership, limited liability company, association, trust, or political subdivision.

(I) "Private cable service provider" means any cable service provider other than a public cable service provider.

(J) "Private cable service regulation" means any regulation, rule, requirement, or restriction of or by a political subdivision of this state that applies, by resolution, ordinance, rule, regulation, franchising agreement, or otherwise, to the terms and conditions of service, conditions of access to public property, permits for pole attachments, or any other matter concerning or affecting the provision of cable service over a cable system by a private cable service provider.

(K) "Public cable service provider" means any cable service provider that is a political subdivision of this state.

(L) "Public cable service recipient" means any household or business that receives cable service or benefits from video programming service, transmission service, distribution service, repair service, billing service, or customer service that is provided by, originates from, or is controlled by a public cable service provider of a political subdivision.

(M) "Public money" means any of the following:

(1) Any money received, collected by, or due a public official under color of office;

(2) Any money collected by any person on behalf of a public office or as a purported representative or agent of the public office;

(3) Any money received by any person, whether directly or indirectly, from the United States, this state, a county, municipal corporation, township, or any other public office for the purpose of performing or assisting with a governmental function or program authorized by or the responsibility of the United States, this state, a county, municipal corporation, township, or any other public office.

Effective Date: 10-05-2000



Section 1332.02 - Fair competition in cable service operations.

It is the public policy of this state under sections 1332.01 to 1332.10 of the Revised Code to:

(A) Ensure fair competition in the provision in this state of cable service over a cable system, consistent with the procompetitive policies of the "Telecommunications Act of 1996," Pub. L. No. 104-104 , 110 Stat. 56, 47 U.S.C.A. 151, for the purposes of providing the widest possible diversity of entertainment, information, and news sources to the general public; advancing the unfettered exercise of rights under the first amendment to the United States Constitution to free speech and the free flow of information; enhancing the development and widespread use of technological advances in the provision of cable service over a cable system; and encouraging improved customer service at competitive rates;

(B) Ensure that all cable service over a cable system is provided in this state within a comprehensive and nondiscriminatory federal, state, and local scheme.

Effective Date: 10-05-2000



Section 1332.03 - No determination as to public utility status of cable service operation.

(A) Nothing in sections 1332.01 to 1332.10 of the Revised Code is a determination by the general assembly that the provision of cable service over a cable system by a municipal corporation does or does not constitute a public utility pursuant to Section 4 of Article XVIII, Ohio Constitution.

(B) Nothing in sections 1332.01 to 1332.10 of the Revised Code confers authority on a political subdivision of this state to own, lease, or operate a cable system or to provide cable service over a cable system; rather, that authority, if any, is as otherwise may be conferred by law.

(C) Except as expressly provided in sections 1332.01 to 1332.10 of the Revised Code, nothing in those sections restricts the authority of a political subdivision of this state, otherwise conferred by law, to grant a franchise to provide cable service.

Effective Date: 10-05-2000



Section 1332.04 - Prohibitions.

(A) No political subdivision of this state shall provide cable service over a cable system, whether bundled with other services or unbundled, except in accordance with sections 1332.01 to 1332.10 of the Revised Code.

(B)

(1) No political subdivision of this state that is a public cable service provider or contracts with a public cable service provider for cable service over a cable system shall, by any means, do any of the following:

(a) Prefer or advantage any public cable service provider or discriminate against any private cable service provider in any material matter affecting the provision, within the jurisdiction of the political subdivision, of cable service over a cable system;

(b) Fail to apply any private cable service regulation without discrimination to a public cable service provider within the jurisdiction of the political subdivision;

(c) Fail to pay all applicable fees, including, but not limited to, franchise fees, permit fees, pole attachment fees, or the equivalent of any such fees;

(d) Require from a person providing video service within the jurisdiction of the political subdivision any direct or in-kind charge or a payment of any kind in exchange for PEG channel programming or other content produced by the political subdivision or by an entity created by or partially supported by the political subdivision. As used in division (B)(1)(d) of this section, "PEG channel" and "video service" have the same meanings as in section 1332.21 of the Revised Code.

(2) Nothing in division (B)(1) of this section requires the application of a private cable service regulation to a public cable service provider if that application would be without legal or practical consequence, such as the application of a private cable service regulation requiring provision of an insurance bond, which application to a public cable service provider would require it to insure its performance to itself.

(C) No political subdivision of this state that is a public cable service provider shall have extraterritorial public cable service recipients in excess of fifty per cent of the number of public cable service recipients that reside within the geographical limits of the political subdivision. Nothing in this division prohibits public cable service providers from jointly owning and operating head-end equipment. Each such public cable service provider shall pay that proportion of the full costs of owning and operating such head-end equipment, including, but not limited to, the costs of construction, acquisition, installation, improvement, enhancement, modification, financing, maintenance, repair, and operation, equal to the total population of the political subdivision that is such public cable service provider divided by the total population of all political subdivisions that are public cable service providers jointly owning and operating such head-end equipment, determined annually or with such frequency as such public cable service providers otherwise agree.

(D) No political subdivision of this state that is a franchising authority shall unreasonably withhold a request by a cable service provider to transfer, modify, or renew, in accordance with the terms of the franchise and in accordance with the provisions of the "Telecommunications Act of 1996," Pub. L. No. 104-104 , Title III, Section 301(i), 110 Stat. 117, 47 U.S.C.A. 537, the "Cable Communications Policy Act of 1984," Pub. L. No. 98-549 , Section 2, 98 Stat. 2790, 47 U.S.C.A. 545, or the "Cable Television Consumer Protection and Competition Act of 1992," Pub. L. No. 102-385 , Section 18, 106 Stat. 1493, 47 U.S.C.A. 546, its existing franchise to provide cable service over a cable system.

Effective Date: 10-05-2000; 2008 HB562 09-22-2008



Section 1332.05 - Legislation expending public moneys for cable service.

(A)

(1) In addition to satisfying any other applicable notice and hearing requirements, the legislative authority of a political subdivision of this state shall provide notice in accordance with division (B) of this section of its consideration of an ordinance or resolution that would authorize the expenditure of public money for a cable system or the provision of cable service over a cable system, including, but not limited to, an ordinance or resolution that would authorize any of the following:

(a) A feasibility study, marketing study, or any cost-benefit analysis concerning the establishment, acquisition, construction, improvement, financing, leasing, management, or operation of a cable system or the provision of cable service over a cable system;

(b) The acquisition, construction, installation, improvement, financing, lease, or agreement for management or operation of facilities capable of providing cable service over a cable system;

(c) An agreement or arrangement for the use of a cable system or for the provision of cable service over a cable system;

(d) Approval of the terms of a franchise agreement for the political subdivision as a public cable service provider, if any such agreement exists, or with any other public cable service provider to provide cable service over a cable system.

(2) Any ordinance or resolution enacted by the legislative authority of a political subdivision of this state authorizing the formation of a public cable service provider by the political subdivision shall include a comprehensible statement of the general plan for financing the acquisition, construction, installation, improvement, or lease of the cable system. No such ordinance or resolution shall be deemed an emergency ordinance or resolution or a measure necessary for the immediate preservation of the public peace, health, or safety in the political subdivision, and no such ordinance or resolution shall take effect sooner than thirty days after its date of enactment. If, within thirty days after such date of enactment, a petition signed by ten per cent of the electors of the political subdivision, based upon the total number of votes cast at the last preceding general election of the political subdivision, shall be filed with the appropriate office demanding a referendum on the ordinance or resolution, the ordinance or resolution shall not take effect until submitted to the electors and approved by a majority of those voting on it.

(3) Divisions (A)(1) and (2) of this section apply only with respect to the first time an ordinance or resolution described, respectively, in division (A)(1) or (2) of this section is considered or enacted, respectively, by a legislative authority, and a legislative authority need not comply with division (A)(1) or (2) of this section regarding any ordinance or resolution that pertains to the same cable system and that is considered or enacted, respectively, subsequent to an ordinance or resolution that was enacted and that complied with division (A)(1) or (2) of this section, respectively.

(B) Notice under division (A)(1) of this section shall be given at least forty-five days prior to the enactment of the ordinance or resolution and shall be given to all persons that have filed a pending application with the political subdivision to provide within its jurisdiction cable service over a cable system or are providing cable service over a cable system pursuant to a franchise granted by the political subdivision. The notice shall be in writing, delivered to the address designated by the person as the address for receipt of notices or, if no such designation has been made, to the operating address of that person as registered with the political subdivision. The notice shall be delivered by certified mail, registered mail, overnight delivery, or a similar method of receipted delivery.

(C) No political subdivision shall fail to comply with division (A) of this section.

Effective Date: 10-05-2000



Section 1332.06 - Special fund for cable system - annual report.

(A) A political subdivision of this state that is a public cable service provider shall maintain a special fund for its cable system and the provision of cable service over that cable system and shall be subject, with respect to that special fund, to sections 5705.09, 5705.10, 5705.14, 5705.15, 5705.16, 5705.39, 5705.40, 5705.41, 5705.44, and 5705.45 and any other applicable provision of Chapter 5705. of the Revised Code concerning the establishment or maintenance of the special fund.

(B) A political subdivision of this state that is a public cable service provider shall prepare and publish, on or before the first day of June of each year for the prior calendar year, an annual report on its cable system and the provision of cable service over that cable system. The report shall be substantially in accordance with full cost accounting and shall include disclosure of the amount, source, and cost of working capital utilized for its cable system and the provision of cable service over that cable system and estimates of the amount of any franchise fee, regulatory fee, occupation tax, pole attachment fee, property tax, or other fee or tax that would be applicable to its cable system and the provision of cable service over that cable system but for any exemption by reason of its status as a political subdivision, which exemption is authorized by law. Nothing in sections 1332.01 to 1332.10 of the Revised Code requires any elected official of the political subdivision to maintain a log or other record of the time the official spends on the business of the public cable service provider in the course of official duties.

(C) No political subdivision shall fail to comply with division (A) or (B) of this section.

Effective Date: 10-05-2000



Section 1332.07 - Effect of violation by political subdivision.

A violation of any provision of division (B) of section 1332.04 of the Revised Code by a political subdivision, whether as a franchising authority, public cable service provider, or otherwise, relieves any other cable service provider in the jurisdiction of the political subdivision from any obligation to comply with or perform any regulation, rule, requirement, or restriction that is the subject of the violation, and entitles any such other cable service provider to equivalent treatment, right, or benefit.

Effective Date: 10-05-2000



Section 1332.08 - Arbitration of disputes - procedure.

(A) A dispute for which a civil action is authorized under section 1332.09 of the Revised Code may first be submitted to arbitration in accordance with the procedures and subject to the conditions set forth in divisions (B) to (D) of this section.

(B) Prior to initiating a civil action under section 1332.09 of the Revised Code, a person authorized to bring such an action may provide written notice of proposed arbitration under this section to all persons that would be party to the civil action. The notice shall describe with reasonable specificity the issues that would be the subject of the civil action. The issues shall be submitted to arbitration only if each person receiving such a notice of proposed arbitration gives its written consent not later than seven days after the date of receipt of the notice.

(C) Arbitration under this section shall be conducted and decided by a panel of three arbitrators in accordance with procedures established by the American arbitration association. The persons that would be the complainants in a civil action under section 1332.09 of the Revised Code regarding the issues submitted to arbitration shall select one of the arbitrators, the persons that would be the respondents in the civil action shall select another one of the arbitrators, and the two arbitrators so selected shall jointly select the third arbitrator. If the two arbitrators selected are unable to agree on a third arbitrator within seven days after the latest date either of the two arbitrators was selected, they are removed, and the parties to the proposed arbitration shall each select one substitute arbitrator in the same manner as previously provided in this division, and the two substitute arbitrators so selected shall jointly select the third arbitrator. If the substitute arbitrators are unable to agree on a third arbitrator within seven days after the latest date either such substitute arbitrator was selected, they are removed, and the issues shall not be submitted to arbitration.

(D) Not more than one hundred twenty days after the date a panel of arbitrators is selected under division (C) of this section, the panel shall issue a written opinion setting forth findings and decisions respecting the issues submitted to arbitration. The findings and decisions of the majority of the arbitrators on the panel shall be deemed the findings and decisions of the panel. The findings and decisions shall not be binding but shall be admissible into evidence in any civil action brought under section 1332.09 of the Revised Code respecting the issues submitted to arbitration. The arbitrators shall not have continuing jurisdiction after the written opinion required by this division is issued.

(E) Issues submitted to arbitration under this section may be resolved at any time by binding settlement agreement among the parties to the arbitration.

Effective Date: 10-05-2000



Section 1332.09 - Actions for declaratory or injunctive relief - findings of arbitration opinion.

(A) A political subdivision subject to division (A), (B), or (C) of section 1332.04 or division (C) of section 1332.05 of the Revised Code may bring a civil action for declaratory relief in the court of common pleas in the county in which the political subdivision is located or in any county of this state in which the political subdivision is a public cable service provider.

(B) A person that is or is likely to be adversely affected by a violation of division (A), (B), or (C) of section 1332.04 or division (C) of section 1332.05 of the Revised Code may bring a civil action for declaratory or injunctive relief in such a court of common pleas. Such person that is or is likely to be adversely affected includes a person that provides, or has filed a pending application to provide, within the jurisdiction of the political subdivision, cable service over a cable system, and includes any other political subdivision in which such allegedly noncomplying political subdivision is, or has filed a pending application to become, a public cable service provider.

(C)

(1) If an arbitration opinion under section 1332.08 of the Revised Code contains a finding of a violation by a political subdivision of division (A), (B), or (C) of section 1332.04 or division (C) of section 1332.05 of the Revised Code and the political subdivision fails to rectify the violation promptly, and any person adversely affected by the violation substantially prevails in a subsequent civil action against the political subdivision under division (B) of this section regarding the violation not promptly rectified, the political subdivision is liable to the person for the person's costs and reasonable attorney's fees incurred in connection with the civil action.

(2) If an arbitration opinion under section 1332.08 of the Revised Code does not contain a finding of a violation by a political subdivision of division (A), (B), or (C) of section 1332.04 or division (C) of section 1332.05 of the Revised Code and the political subdivision substantially prevails in a subsequent civil action brought against it under division (B) of this section respecting an alleged violation, the complainants in the civil action are liable to the political subdivision for its costs and reasonable attorney's fees incurred in connection with the civil action.

(3) The court shall exercise its equitable discretion in determining the appropriate amount of attorney's fees to be awarded under division (C)(1) or (2) of this section. In exercising that discretion, the court shall consider at least all of the following: the degree to which the party partially prevailed, the reasonableness of the party's action, the reasonableness of the arbitrator's decision, the effort or lack of effort of the parties to reach a settlement, and the good faith or lack of good faith of the parties.

Effective Date: 10-05-2000



Section 1332.10 - Right of action, remedy or penalty is in addition to others.

Any right of action, remedy, or penalty under section 1332.08 or 1332.09 of the Revised Code is in addition to any right of action, remedy, or penalty otherwise available under law.

Effective Date: 10-05-2000



Section 1332.21 - Video service definitions.

As used in sections 1332.21 to 1332.34 of the Revised Code:

(A) "Access to video service" means the capability of a video service provider to provide video service at a household address irrespective of whether a subscriber has ordered the service or whether the service is actually provided at that address.

(B) "Basic local exchange service" has the same meaning as in section 4927.01 of the Revised Code.

(C) "Cable operator," "cable service," "cable system," "franchise," and "franchising authority" have the same meanings as in the "Cable Communications Policy Act of 1984," Pub. L. No. 98-549 , 98 Stat. 2780, 2781, 47 U.S.C. 522, as amended by the "Telecommunications Act of 1996," Pub. L. No. 104-104 , 110 Stat. 56.

(D) "Competitive video service agreement" means any agreement, memorandum of understanding, or other document that provides or has the effect of providing, whether or not as a franchise, authorization by a municipal corporation or township for the provision of video service within its boundaries by a person using telecommunications facilities to provide that service.

(E) "Household" means, consistent with the regulations of the bureau of the census of the United States department of commerce, a house, an apartment, a mobile home, a group of rooms, or a single room that is intended for occupancy as separate living quarters. "Separate living quarters" are those in which the occupants live and eat separately from any other persons in the building and that have direct access from the outside of the building or through a common hall.

(F) "Low-income households" means those residential households that are located within the video service provider's video service area and have an average annual household income of less than thirty-five thousand dollars based on United States census bureau estimates on January 1, 2007.

(G) "PEG channel" means a channel, for public, educational, and governmental programming, made available by a video service provider or cable operator for noncommercial use.

(H) "Telecommunications service" has the same meaning as in the "Telecommunications Act of 1996," Pub. L. No. 104-104 , Title I, Section 3, 110 Stat. 60, 47 U.S.C. 153.

(I) "Video programming" has the same meaning as in the "Cable Communications Policy Act of 1984," Pub. L. No. 98-549 , 98 Stat. 2781, 47 U.S.C. 522.

(J) "Video service" means the provision of video programming over wires or cables located at least in part in public rights-of-way, regardless of the technology used to deliver that programming, including internet protocol technology or any other technology. The term includes cable service, but excludes video programming provided to persons in their capacity as subscribers to commercial mobile service as defined in the "Telecommunications Act of 1996," Pub. L. No. 104-104 , Title VII, Sections 704(a) and 705, 110 Stat. 61, 151, 153, 47 U.S.C. 332 ; video programming provided solely as part of and via a service that enables users to access content, information, electronic mail, or other services offered over the public internet; and signals distributed by a cable television system to paying subscribers in the unincorporated area of a township prior to October 1, 1979, as authorized under section 505.91 of the Revised Code as that section existed prior to its repeal by S.B. 117 of the 127th general assembly, unless a franchise was subsequently issued to the same company as authorized under that section.

(K) "Video service area" means the service area specified pursuant to divisions (A) and (B) of section 1332.25 of the Revised Code.

(L) "Video service network" means wires or cables and associated facilities or components used to deliver video service and includes a cable system.

(M) "Video service provider" means a person granted a video service authorization under sections 1332.21 to 1332.34 of the Revised Code.

Effective Date: 2007 SB117 09-24-2007



Section 1332.22 - Legislative findings regarding video service.

The general assembly finds and declares all of the following for the purposes of sections 1332.21 to 1332.34 of the Revised Code:

(A) Video service brings significant daily benefits to this state by providing news, education, and entertainment.

(B) This state's economy will be enhanced by investment in new communications and video programming infrastructure, including fiber optic and internet protocol technologies.

(C) Enhancing the existing broadband infrastructure and increasing consumer access to robust and reliable broadband products and services are important, statewide concerns.

(D) To date, there has been only minimal competitive entry by telephone companies into the facilities-based video programming market in this state, in part, because local franchise requirements may present barriers to entry.

(E) Increased competition in the provision of video service will provide new and more video programming choices for consumers in this state, and new providers have stated their desire to supply that service.

(F) The time-to-market interval is critical for new entrants seeking to compete with incumbents.

(G) Local franchise and other requirements may present inordinate delays for new entrants.

(H) This state can and should provide a uniform regulatory framework by which persons can rapidly and expeditiously provide video service to residents of this state regardless of their jurisdictional locations, which framework will promote rapid competitive entry into the video service market and encourage additional, significant infrastructure investment.

(I) Maintaining an existing franchise in cases where new entrants obtain video service authorizations is not appropriate unless the incumbent chooses to maintain that franchise.

(J) The continued development of Ohio's video service market and promotion of infrastructure investment are matters of statewide concern and are properly subject to exercises of this state's police power.

(K) By analogy to Am. Financial Servs. Assn. et al. v. Cleveland, 112 Ohio St. 3d 170, 2006-Ohio-6043, citing Canton v. State, 95 Ohio St.3d 149, 2002-Ohio-2005, syllabus, sections 1332.21 to 1332.34 of the Revised Code are intended as a comprehensive legislative enactment operating uniformly throughout this state, setting forth police regulations, and prescribing a rule of conduct upon citizens generally.

Effective Date: 2007 SB117 09-24-2007



Section 1332.23 - Video service authorization - video service as cable service.

(A) Except as otherwise provided in divisions (B)(1) and (2) of this section, no person shall provide video service in this state on or after the effective date of this section except pursuant to a video service authorization issued under section 1332.24 of the Revised Code. Nothing in sections 1332.21 to 1332.34 of the Revised Code equates authority to construct and operate telecommunications facilities in a public right-of-way to authority to provide access to video service.

(B)

(1)

(a) Subject to division (B)(2) of this section, a person that offers service under a franchise or competitive video service agreement in effect on the effective date of this section may continue on and after that date to provide service within the franchise area or the respective municipal corporation or unincorporated area of a township pursuant to the terms and conditions of the franchise or agreement. However, no such franchise or agreement shall be renewed or extended beyond the existing term of the franchise or agreement or its earlier termination pursuant to the terms and conditions of the franchise or agreement. With respect to such a franchise or competitive video service agreement but only for the time the franchise or agreement is in effect as provided under divisions (B)(1)(a) and (2) of this section, the authority of a township under sections 505.90 to 505.92 of the Revised Code, as those sections existed on the day before their repeal by Am. Sub. S.B. 117 of the 127th General Assembly, shall continue, notwithstanding their repeal by that act.

(b) Any person that is providing video service in this state on the effective date of this section pursuant to the terms and conditions of an expired franchise or competitive video service agreement, or is otherwise providing video service on that date other than as described in division (B)(1)(a) of this section, has ninety days beginning on the effective date of this section to file an application for a video service authorization under section 1332.25 of the Revised Code.

(2) A person that offers service under a franchise or competitive video service agreement pursuant to division (B)(1)(a) of this section may apply, under any of the following circumstances, under section 1332.25 of the Revised Code for a video service authorization to provide video service within an area served by its video service network on the effective date of this section under that franchise or agreement:

(a) Not sooner than one hundred twenty days before the expiration or termination of the person's franchise or competitive video service agreement for that area in accordance with its terms and conditions;

(b) After any other person provides or sells video service in that area;

(c) After receiving notice pursuant to division (A) of section 1332.27 of the Revised Code;

(d) After a determination by the federal communications commission under 47 C.F.R. 76.907 that the person is subject in that area to effective competition as defined in 47 C.F.R. 76.905(b).

Upon the effective date of a video service authorization obtained by the person under division (B)(2) of this section, the franchise or competitive video service agreement terminates, and no provision of that franchise or agreement is enforceable.

(C) Video service constitutes cable service over a cable system for the purposes of sections 1332.01 to 1332.10 of the Revised Code. For purposes of division (B)(4) of section 4939.05 and divisions (A)(3) and (D)(2) of section 4939.08 of the Revised Code, a municipal corporation that receives a video service provider fee described in section 1332.32 of the Revised Code constitutes a municipal corporation that charges a franchise fee, and a video service authorization described in section 1332.24 of the Revised Code constitutes a franchise between a cable operator and a municipal corporation.

Effective Date: 2007 SB117 09-24-2007



Section 1332.24 - Issuance of video service authorization - violations - civil penalties.

(A)

(1) In accordance with section 1332.25 of the Revised Code, the director of commerce may issue to any person, or renew, a video service authorization, which authorization confers on the person the authority, subject to sections 1332.21 to 1332.34 of the Revised Code, to provide video service in its video service area; construct and operate a video service network in, along, across, or on public rights-of-way for the provision of video service; and, when necessary to provide that service, exercise the power of a telephone company under section 4931.04 of the Revised Code. The term of a video service authorization or authorization renewal shall be ten years.

(2) For the purposes of the "Cable Communications Policy Act of 1984," Pub. L. No. 98-549, 98 Stat. 2779, 47 U.S.C. 521 et seq., a video service authorization shall constitute a franchise under that law, and the director shall be the sole franchising authority under that law for video service authorizations in this state.

(3) The director may impose upon and collect an annual assessment on video service providers. All money collected under division (A)(3) of this section shall be deposited in the state treasury to the credit of the video service authorization fund created under section 1332.25 of the Revised Code. The total amount assessed in a fiscal year shall not exceed the lesser of four hundred fifty thousand dollars or, as shall be determined annually by the director, the department's actual, current fiscal year administrative costs in carrying out its duties under sections 1332.21 to 1332.34 of the Revised Code. The director shall allocate that total amount proportionately among the video service providers to be assessed, using a formula based on subscriber counts as of the thirty-first day of December of the preceding calendar year, which counts shall be submitted to the director not later than the thirty-first day of January of each year, via a notarized statement signed by an authorized officer. Any information submitted by a video service provider to the director for the purpose of determining subscriber counts shall be considered trade secret information, shall not be disclosed except by court order, and shall not constitute a public record under section 149.43 of the Revised Code. On or about the first day of June of each year, the director shall send to each video service provider to be assessed written notice of its proportional amount of the total assessment. The provider shall pay that amount on a quarterly basis not later than forty-five days after the end of each calendar quarter. After the initial assessment, the director annually shall reconcile the amount collected with the total, current amount assessed pursuant to this section, and either shall charge each assessed video service provider its respective proportion of any insufficiency or proportionately credit the provider's next assessment for any excess collected.

(B)

(1) The director may investigate alleged violations of or failures to comply with division (A) of section 1332.23, division (A) of this section, division (C) of section 1332.25, division (C) or (D) of section 1332.26, division (A), (B), or (C) of section 1332.27, division (A) of section 1332.28, division (A) or (B) of section 1332.29, or section 1332.30 or 1332.31 of the Revised Code, or complaints concerning any such violation or failure. Except as provided in this section, the director has no authority to regulate video service in this state, including, but not limited to, the rates, terms, or conditions of that service.

(2) In conducting an investigation under division (B)(1) of this section, the director, by subpoena, may compel witnesses to testify in relation to any matter over which the director has jurisdiction and may require the production of any book, record, or other document pertaining to that matter. If a person fails to file any statement or report, obey any subpoena, give testimony, produce any book, record, or other document as required by a subpoena, or permit photocopying of any book, record, or other document subpoenaed, the court of common pleas of any county in this state, upon application made to it by the director, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify.

(C)

(1) If the director finds that a person has violated or failed to comply with division (A) of section 1332.23, division (A) of this section, division (C) of section 1332.25, division (C) or (D) of section 1332.26, division (A), (B), or (C) of section 1332.27, division (A) of section 1332.28, division (A) or (B) of section 1332.29, or section 1332.30 or 1332.31 of the Revised Code, and the person has failed to cure the violation or failure after reasonable, written notice and reasonable time to cure, the director may do any of the following:

(a) Apply to the court of common pleas of any county in this state for an order enjoining the activity or requiring compliance. Such an action shall be commenced not later than three years after the date the alleged violation or failure occurred or was reasonably discovered. Upon a showing by the director that the person has engaged in a violation or failure to comply, the court shall grant an injunction, restraining order, or other appropriate relief.

(b) Enter into a written assurance of voluntary compliance with the person;

(c) Pursuant to an adjudication under Chapter 119. of the Revised Code, assess a civil penalty in an amount determined by the director, including for any failure to comply with an assurance of voluntary compliance under division (C)(1)(b) of this section. The amount shall be not more than one thousand dollars for each day of violation or noncompliance, not to exceed a total of ten thousand dollars, counting all subscriber impacts as a single violation or act of noncompliance. In determining whether a civil penalty is appropriate under division (C)(1)(c) of this section, the director shall consider all of the following factors:

(i) The seriousness of the noncompliance;

(ii) The good faith efforts of the person to comply;

(iii) The person's history of noncompliance;

(iv) The financial resources of the person;

(v) Any other matter that justice requires.

Civil penalties collected pursuant to division (C)(1)(c) of this section shall be deposited to the credit of the video service enforcement fund in the state treasury, which is hereby created, to be used by the department of commerce in carrying out its duties under this section.

(2) Pursuant to an adjudication under Chapter 119. of the Revised Code, the director may revoke, in whole or in part, the video service authorization of any person that has repeatedly and knowingly violated or failed to comply with division (A) of section 1332.23, division (A) of this section, division (C) of section 1332.25, division (C) or (D) of section 1332.26, division (A), (B), or (C) of section 1332.27, division (A) of section 1332.28, division (A) or (B) of section 1332.29, or section 1332.30 or 1332.31 of the Revised Code and that has failed to cure the violations or noncompliances after reasonable written notice and reasonable time to cure. Such person acts knowingly, regardless of the person's purpose, when the person is aware that the person's conduct will probably cause a certain result or will probably be of a certain nature. A person has knowledge of circumstances when the person is aware that such circumstances probably exist.

(3) The court shall conduct a de novo review in any appeal from an adjudication under division (C)(1)(c) or (C)(2) of this section.

(D) The public utilities commission has no authority over a video service provider in its offering of video service or a cable operator in its offering of cable or video service, or over any person in its offering of video service pursuant to a competitive video service agreement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 SB117 09-24-2007



Section 1332.25 - Application for video service authorization.

(A) An application made to the director of commerce for a video service authorization under section 1332.24 of the Revised Code shall require and contain only the following:

(1) Specification of the location of the applicant's principal place of business and the names of the applicant's principal executive officers;

(2) Specification of the geographic and political boundaries of the applicant's proposed video service area;

(3) A general description of the type or types of technologies the applicant will use to deliver the video programming, which may include wireline, wireless, or any other alternative technology, subject, as applicable, to section 1332.29 of the Revised Code;

(4) An attestation that the applicant has filed or will timely file with the federal communications commission all forms required by that agency in advance of offering video service in this state;

(5) An attestation that the applicant will comply with applicable federal, state, and local laws;

(6) An attestation that the applicant is legally, financially, and technically qualified to provide video service;

(7) A description of the applicant's customer complaint handling process, including policies on addressing customer service issues, billing adjustments, and communication with government officials regarding customer complaints, and a local or toll-free telephone number at which a customer may contact the applicant.

(B) For the purpose of division (A)(2) of this section:

(1) The video service areas of video service providers may overlap.

(2) A specified video service area shall be coextensive with municipal, township unincorporated area, or county boundaries, except as authorized under division (B)(3) or (4) of this section, but nothing in sections 1332.21 to 1332.34 of the Revised Code shall require a video service provider to provide access to video service within the entire video service area.

(3) The specified video service area of a person using telecommunications facilities to provide video service on September 24, 2007, or of any other person later so using telecommunications facilities shall be the geographic area in which the person offers basic local exchange service.

(4) Subject to division (C)(2) of section 1332.27 of the Revised Code, the specified video service area of an applicant cable operator that offers service under a franchise in effect on September 24, 2007, initially shall be, at minimum, the franchise area established under that franchise.

(C) A video service provider shall immediately file an application to amend its video service authorization with the director to reflect any change in the information required under division (A)(1), (2), or (3) of this section. An amendment pursuant to division (A)(2) of this section shall include any new delivery technology information required by division (A)(3) of this section.

(D) Within thirty days after its filing or within thirty days after the filing of supplemental information necessary to make it complete, the director shall determine the completeness of an application filed under division (A) or (C) of this section relative to the respective requirements of divisions (A), (B), and (C) of this section and, as applicable, shall notify the applicant of an incompleteness determination, state the bases for that determination, and inform the applicant that it may resubmit a corrected application. The director shall issue a video service authorization, authorization renewal, or amended authorization within fifteen days after the director's determination that the filed application is complete.

If the director does not notify the applicant regarding the completeness of the application within the time period specified in this division or does not issue the authorization requested by a completed application within the applicable time period, the application shall be deemed complete, and the authorization or amended authorization deemed issued on the forty-fifth day after the application's filing date.

(E) An applicant shall pay a two thousand dollar nonrefundable fee for each application filed under division (A) of this section and a one hundred dollar nonrefundable fee for each application to amend filed under division (C) of this section. Fees collected under this division shall be deposited to the credit of the video service authorization fund in the state treasury, which is hereby created, to be used by the department of commerce in carrying out its duties under sections 1332.21 to 1332.34 of the Revised Code.

(F)

(1) No video service provider shall identify or make reference to an application fee under division (E) of this section on any subscriber bill or in conjunction with charging any fee to the subscriber.

(2) A video service provider may identify or make reference on a subscriber bill to an assessment under section 1332.24 of the Revised Code only if the provider opts to pass the cost of the assessment onto subscribers.

(G) An applicant may identify any information in its application as trade secret information, and if, upon its written request to the director, the director reasonably affirms all or part of that information as trade secret information, the information so affirmed does not constitute a public record for the purpose of section 149.43 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 SB117 09-24-2007



Section 1332.26 - Political subdivision authority - complaints - standards.

(A) No political subdivision shall require a video service provider to obtain from it any authority to provide video service within its boundaries.

(B) Except as authorized under division (C) of this section and under sections 1332.30 and 1332.32 of the Revised Code, no political subdivision shall request anything of value from a video service provider for providing video service; impose any fee, license, or gross receipt tax on the provision of video service by such a provider; or impose any franchise or other requirement on the provision of video service by a video service provider, including, but not limited to, any provision regulating rates charged by a video service provider or establishing any build-out requirement or requirement to deploy any facility or equipment.

(C) When requested to do so, a video service provider shall assist a municipal corporation or township in addressing video service subscriber complaints, in a manner consistent with the provider's complaint handling process set forth in its application pursuant to division (A)(7) of section 1332.24 of the Revised Code. Nothing in sections 1332.21 to 1332.34 of the Revised Code affects any authority granted under sections 1345.01 to 1345.13 of the Revised Code.

(D) A video service provider shall meet all of the following customer service standards:

(1) The provider shall restore video service within seventy-two hours after a subscriber reports a service interruption or other problem if the cause was not a natural disaster.

(2) Upon a report by a subscriber of a service interruption and if the interruption is caused by the video service provider and lasts for more than fours hours in a given day, the provider shall give the subscriber a credit in the amount of the cost of each such day's video service as would be billed to the subscriber.

(3) Upon a report by a subscriber of a service interruption and if the interruption is not caused by the video service provider and lasts for more than twenty-four consecutive hours, the provider shall give the subscriber, for each hour of service interruption, a credit in the amount of the cost of per hour video service as would be billed to the subscriber.

(4) The provider shall give a subscriber at least thirty days' advance, written notice before removing a channel from the provider's video service, but no such notice is required if the provider must remove the channel because of circumstances beyond its control.

(5) The provider shall give a subscriber at least ten days' advance, written notice of a disconnection of all or part of the subscriber's video service, except if the disconnection has been requested by the subscriber, is necessary to prevent theft of video service, or is necessary to reduce or prevent signal leakage as described in 47 C.F.R. 76.611.

(6) The provider shall not disconnect all or part of a subscriber's video service for failure of the subscriber to pay its video service bill, until the bill is at least forty-five days past due.

(7) The provider shall give a subscriber at least thirty days' advance, written notice before instituting an increase in video service rates.

Effective Date: 2007 SB117 09-24-2007



Section 1332.27 - Advance notice of service - transfer - termination.

(A) Before it provides or sells video service to one or more subscribers within its video service area or any additional video service area under division (C) of section 1332.25 of the Revised Code, a video service provider shall provide ten days' advance, written notice of that service or additional service to the respective municipal corporation or township and to every person providing video service in all or part of that video service area.

(B) A video service provider may transfer its video service authorization to a successor. Within ten days after completing the transfer, the provider shall provide written notice to the respective municipal corporation or township. The transfer is not valid until the date that the successor files a complete affidavit with the director of commerce containing the information specified in division (A) of section 1332.25 of the Revised Code. The director has no authority to act upon the notice or the completed affidavit.

(C)

(1) A video service provider may terminate video service to its video service area, but only after providing ninety days' advance, written notice to the director, affected subscribers, and the respective municipal corporations or townships comprising the video service area. The director has no authority to act upon the notice.

(2) Notwithstanding division (C)(1) of this section, a video service provider that provided video service in this state under a franchise on the effective date of this section shall not abandon the video service it provided within the franchise area to subscribers served on that effective date, at least until the franchise would have expired if not terminated under division (B) of section 1332.23 of the Revised Code.

Effective Date: 2007 SB117 09-24-2007



Section 1332.28 - Racial or income discrimination prohibited.

(A) Consistent with the "Telecommunications Act of 1996," Pub. L. No. 104-104 , Title III, Sections 303(a), 110 Stat. 61, 124, 47 U.S.C. 541(a)(3) and to prohibit discriminatory practices against a group of potential residential subscribers, no video service provider shall deny access to video service to any group of potential residential subscribers in its video service area because of the race or income of the residents in the local area in which the group resides.

(B) It is an affirmative defense to a violation of division (A) of this section if the video service provider can demonstrate either of the following:

(1) Three years after the date it began providing video service in its video service area, at least twenty-five per cent of households with access to the provider's video service are low-income households.

(2) Five years after the date it began providing video service in its video service area and thereafter, at least thirty per cent of the households with access to the provider's video service are low-income households.

Effective Date: 2007 SB117 09-24-2007



Section 1332.29 - Household service percentage requirements - waiver.

(A)

(1) A video service provider that both uses telecommunications facilities to provide video service and has more than one million telephone access lines in this state shall provide access to video service to at least:

(a) Twenty-five per cent of the households in its video service area within two years after the date it began providing video service in that area;

(b) Fifty per cent of the households in its video service area within five years after the date it began providing video service in that area, except that a video service provider need not meet that fifty per cent requirement until two years after at least thirty per cent of the households with access to the provider's video service under its video service authorization subscribe to the service for six consecutive months.

(2) A video service provider may comply with division (A)(1)(a) or (b) of this section through the use of alternative technology, except satellite technology, that offers service, functionality, and content demonstrably similar to the service, functionality, and content the provider otherwise provides through its video service network.

(B) A video service provider shall file an annual report with the director of commerce describing its compliance with division (A) of this section or, as applicable, its progress toward that compliance.

(C) A video service provider may apply to the director for a waiver of or for an extension of time to comply with division (A)(1) of this section. The director may grant the waiver or extension only if the director determines that the video service provider has made substantial and continual effort to comply and determines that one or more of the following caused the provider's inability to comply:

(1) The provider is unable to obtain access to public and private rights-of-way under reasonable terms and conditions.

(2) Developments or buildings are not subject to competition because of existing, exclusive service arrangements.

(3) Developments or buildings are inaccessible using reasonable technical solutions under commercially reasonable terms and conditions.

(4) A natural disaster prevents compliance.

(5) There are other factors beyond the provider's control.

If an extension of time is granted, the director shall establish a new compliance deadline. If a waiver is granted, the director shall specify the requirement or requirements waived.

Effective Date: 2007 SB117 09-24-2007



Section 1332.30 - Public, educational, or governmental programming channels.

(A)

(1)

(a) If a municipal corporation or township has three or more PEG channels programmed on January 1, 2007, the person providing those channels pursuant to a franchise, competitive video service agreement, ordinance, or resolution or otherwise shall continue to provide those PEG channels, three of which shall be on the person's basic cable service, with the additional PEG channels on the person's basic cable service or on any service tier viewed by more than fifty per cent of the subscribers in the video service area. Any such additional channel may be reclaimed if it is not substantially utilized. For the purpose of divisions (A)(1)(a) and (B)(2) of this section, a PEG channel is "not substantially utilized" when fewer than forty hours of noncharacter-generated content are programmed on that channel each week and less than sixty per cent of the programming is nonrepeat and locally produced.

(b) If the municipal corporation or township has one or two PEG channels programmed on January 1, 2007, the person providing those channels pursuant to a franchise, competitive video service agreement, ordinance, or resolution or otherwise shall continue to provide the channel or channels, with one PEG channel on the person's basic cable service and, as applicable, the second PEG channel on the person's basic cable service or on any service tier viewed by more than fifty per cent of the subscribers in the video service area.

(2) A municipal corporation or township by written notice shall require a person providing video service in the municipal corporation or township on or after the effective date of this section, other than a person described in division (A)(1)(a) or (b) of this section, to provide the same number of PEG channels under the same service tier conditions and subject to the same channel reclamation as those required under division (A)(1)(a) or (b) of this section of the incumbent person but, if there is more than one such incumbent that provided PEG channels on January 1, 2007, the person shall provide the same number required of the incumbent with the most recent obligation. The notice shall state the appropriate number of PEG channels and the service tiers required. Following receipt of that notice, the person shall provide the PEG channels not later than one hundred twenty days after the municipal corporation or township is able to deliver the PEG channel content.

(3) Nothing in division (A) of this section precludes a person and a municipal corporation or township from entering into other arrangements for PEG channels, including agreements increasing or decreasing the number of channels required under division (A)(1)(a) or (b) of this section.

(B)

(1) A municipal corporation or a township that has no PEG channels programmed on January 1, 2007, and lies within a video service provider's video service area may require the video service provider by written notice to provide PEG channels beginning after the provider initially provides video service within the municipal corporation or unincorporated area of the township. The video service provider shall provide the PEG channels one hundred twenty days after the municipal corporation or township is able to deliver the PEG channel content. The provider may use any service tier viewed by more than fifty per cent of the subscribers in the video service area to provide the PEG channels.

(a) Except as provided in division (B)(2) of this section, the number of required PEG channels shall not exceed three if the respective municipal corporation or township has a population of at least fifty thousand, or two if the population is less than fifty thousand. If there is more than one video service provider providing PEG channels in the municipal corporation or township, the number of channels shall be the same for all the video service providers.

(b) If a video service provider distributes video programming to more than one municipal corporation or township through a single headend or video hub office and the aggregate population of the municipal corporations or townships is at least fifty thousand, none of those municipal corporations or townships shall require the provider to provide, in the aggregate, channel capacity for more than three PEG channels. If the aggregate population is less than fifty thousand, none of those municipal corporations or townships shall require the provider to provide, in the aggregate, channel capacity for more than two PEG channels.

(2) A video service provider may reclaim a PEG channel under division (B) of this section that it determines is not substantially utilized. At such time as the municipal corporation or township that caused the establishment of the PEG channel can later certify that the channel will be substantially utilized, the video service provider, within one hundred twenty days after the date the video service provider receives that certification, shall restore the reclaimed channel as a PEG channel. However, the provider need not carry that channel on any specified tier of service.

(C) No municipal corporation or township shall require a video service provider to provide any institutional network on its video service network, except that a person that, pursuant to a franchise, competitive video service agreement, ordinance, or resolution or otherwise, provided any institutional network on January 1, 2007, shall continue to provide the institutional network until the obligation would have expired if not terminated pursuant to division (B) of section 1332.23 of the Revised Code, or, if earlier and as applicable, until January 1, 2012, or such earlier date as may be specified in an ordinance or resolution in effect on the effective date of this section. The provider shall give the municipal corporation or township at least one hundred twenty days' written advance notice of that termination. If the obligation included terms regarding the infrastructure of the institutional network upon the expiration of the obligation, the video service provider shall honor those terms. Nothing in this division precludes such a video service provider and a municipal corporation or township from entering into other arrangements for institutional networks.

(D) A video service provider shall accept PEG channel content and programming under this section that, at the least, meets the transmission standards of the national television standards committee in effect on the effective date of this section.

(E)

(1) The unfulfilled obligation of a person under a franchise, competitive video service agreement, ordinance, or resolution in effect on the effective date of this section to provide monetary or other support to a municipal corporation or township for PEG channel facilities shall continue until the obligation would have expired if not terminated pursuant to division (B) of section 1332.23 of the Revised Code or, if earlier and as applicable, January 1, 2012, or such earlier date as many be specified in an ordinance or resolution in effect on the effective date of this section.

(2)

(a) Each other person providing access to video service within the municipal corporation or the unincorporated area of a township after the effective date of this section shall have a pro rata share of the same unfulfilled obligation to support PEG channel facilities during the same time period as the incumbent under division (E)(1) of this section, but, if there is more than one such incumbent, each other person shall have the same obligation as the incumbent with the most recent obligation.

(i) If the incumbent support is in the form of a percentage of gross revenues or a per subscriber fee, the video service provider shall provide that same level of support in that same form.

(ii) If the incumbent support is in the form of a lump sum payment without an offset to its video service provider fee, the video service provider shall be responsible for a pro rata share of that payment.

(iii) If the incumbent provides in-kind support, the video service provider shall pay the municipal corporation or township a pro rata share of the fair market value of that support.

The video service provider may identify and collect the amount of any fees authorized by divisions (E)(2)(a)(i) or any payment authorized under division (E)(2)(a)(ii) or (iii) of this section and the cost of any content conversion, if applicable, as a separate line item on the bills of its subscribers having service addresses within the municipal corporation or unincorporated area of the township.

(b) A video service provider's pro rata share of the unfulfilled obligation under division (E)(2)(a)(ii) or (iii) of this section shall be based on its proportion of video service subscribers with service addresses in the municipal corporation or unincorporated area of the township. For the purpose of determining the pro rata shares, all persons under divisions (E)(1) and (2) of this section shall report quarterly to the municipal corporation or township the total number of subscribers served within the municipal corporation or the unincorporated area of the township. This information shall be treated as confidential by the municipal corporation or township and shall be used only to derive the pro rata shares.

(c) The person shall remit its pro rata share to the municipal corporation or township quarterly, not sooner than forty-five nor later than sixty days after the end of the preceding calendar quarter. However, the person need not pay its pro rata share unless the municipal corporation or township provided notice to the person of the amount due. The municipal corporation or township shall use the payments only as authorized under federal law.

(F)

(1) If a municipal corporation or township requires a person to provide connectivity for PEG channel programming on January 1, 2007, the person shall fulfill that obligation and provide connectivity sufficient to connect its headend or video hub office to the municipality's or township's PEG access channel origination points existing as of January 1, 2007. The obligation shall expire January 1, 2012, or such earlier date as may be specified in an ordinance or resolution of the municipal corporation or township in effect on the effective date of this section or, if earlier, at the end of the most recent such connectivity obligation of any person to the municipal corporation or township. The person may use the most economically and technologically efficient means of providing that capacity.

The person may identify and collect the amount of its costs to provide connectivity as a separate line item on the bills of its subscribers having service addresses in the municipal corporation or unincorporated area of the township.

(2) During the time described in division (F)(1) of this section, if the municipal corporation or township requests that a PEG channel origination point existing as of January 1, 2007, be relocated, the person may charge the municipal corporation or township for the costs of constructing that part of a transmission line, connecting the person's headend or video hub office to the relocated point, that extends two hundred feet beyond the headend or video hub, but not for the costs associated with the transmission of the PEG programming. Also, during that time, the person may charge for the construction costs associated with additional origination points, but not for the costs associated with the transmission of the PEG programming.

(G) Except as otherwise provided in this section, no municipal corporation or township shall require a video service provider to provide any funds, services, programming, facilities, or equipment related to PEG channels. PEG channel operation and programming shall be the sole responsibility of the municipal corporation or township. Except as otherwise provided in this section, the video service provider shall bear only the responsibility for the transmission to subscribers of the PEG channel programming once the programming is delivered to the video service provider.

Effective Date: 2007 SB117 09-24-2007



Section 1332.31 - Emergency interrupt service announcements.

Not later than six months after the effective date of its video service authorization, a video service provider shall carry emergency interrupt service announcements transmitted by local television broadcasters and shall transmit national, state, and local emergency interrupt service announcements as required by 47 C.F.R. 11.11 et seq. or as otherwise required by the federal communications commission.

Effective Date: 2007 SB117 09-24-2007



Section 1332.32 - Payment of video service provider fees.

(A) Not sooner than forty-five nor later than sixty days after the end of each calendar quarter, a video service provider shall pay a video service provider fee to each municipal corporation and each township in which it offers video service. The fee shall be calculated quarterly by determining the provider's gross revenue for the preceding calendar quarter as described in division (B) of this section and multiplying the result by the percentage specified in division (C)(1)(a) or (b) of this section.

(B) Gross revenue shall be computed in accordance with generally accepted accounting principles.

(1) Gross revenue shall consist of all of the following revenue for the calendar quarter that is collected by the provider for video service from all its subscribers having service addresses within the municipal corporation or, respectively, the unincorporated area of the township:

(a) Recurring monthly charges for video service;

(b) Event-based charges for video service, including, but not limited to, pay-per-view and video-on-demand charges;

(c) Charges for rental of set top boxes and other video service equipment;

(d) Service charges related to the provision of video service, including, but not limited to, activation, installation, and repair;

(e) Administrative charges related to the provision of video service, including, but not limited to, service order and service termination charges.

(2) Gross revenue shall not include any of the following:

(a) Any taxes, fees, or assessments that are collected by the video service provider from video service subscribers for pass-through to any federal, state, or local government agency, including the video service provider fee authorized under this section, the fee authorized under division (F) of section 1332.30 of the Revised Code, and the federal communication commission user fee;

(b) Uncollectible charges, except that uncollectible charges, all or part of which are written off as bad debt but subsequently collected, less the expenses of their collection shall be included in gross revenue in the quarter collected;

(c) Late payment charges;

(d) Maintenance charges;

(e) Charges for services other than video service, reasonably identifiable on books or records the video service provider keeps in the regular course of business or by other reasonable means, that are aggregated or bundled with amounts billed to video service subscribers, including, but not limited to, any revenue received by a video service provider or its affiliates for telecommunications service, information service, or the provision of directory or internet advertising, including yellow pages, white pages, banner advertising, and electronic publishing;

(f) Reimbursement by programmers of marketing costs actually incurred by the video service provider;

(g) Advertising revenue, unless a municipal corporation enacts an ordinance or a board of township trustees adopts a resolution that uniformly applies to all video service providers. For those purposes, "advertising revenue" means the net revenue received by the video service provider for advertising on its subscription-based video service within a municipal corporation or the unincorporated area of a township. If such revenue is derived under a regional or national compensation contract or arrangement between the video service provider and one or more advertisers or advertising representatives, the amount of revenue derived for a municipal corporation or for the unincorporated area of a township shall be determined by multiplying the total net revenue received by the video service provider under the contract or arrangement by the percentage resulting from dividing the number of subscribers in the municipal corporation or unincorporated area of a township by the total number of regional or national subscribers that potentially receive the advertising under the contract or arrangement. The municipal corporation or township shall promptly notify affected video service providers of the ordinance or resolution, which shall not take effect until the first day of the first calendar quarter that begins more than thirty days after the notice.

(h) Subject to division (B)(2)(g) of this section, any revenue not expressly enumerated in division (B)(1) of this section.

(C)

(1)

(a) If in the calendar quarter a franchise fee is payable by a cable operator under a franchise in effect in a municipal corporation or township as provided under division (B) of section 1332.23 of the Revised Code, the percentage of gross revenue payable in that calendar quarter by a video service provider to the municipal corporation or township shall be the same percentage of gross revenue payable in that calendar quarter pursuant to that franchise, not to exceed five per cent. If there is more than one such franchise of a cable operator in effect in that quarter, the lowest such percentage shall be used.

(b) Otherwise, the percentage shall be zero or such higher percentage, not to exceed five per cent, as is specified in an ordinance or resolution that the municipal corporation or township may enact or adopt for the purpose of this section.

(2) The municipal corporation or township shall provide written notice to the video service provider of the appropriate percentage under division (C)(1)(a) or (b) of this section within ten days after it receives the notice required by division (A) of section 1332.27 of the Revised Code that the video service provider will commence to provide access to video service in the municipal corporation or unincorporated area of the township. A provider need not pay the fee unless the municipal corporation or township provided that notice.

(D) A video service provider that pays a video service provider fee pursuant to this section may identify and collect the amount of that fee as a separate line item on the regular bill of each of its video service subscribers that has a service address within any portion of the municipal corporation or, respectively, within the unincorporated area of the township.

Effective Date: 2007 SB117 09-24-2007



Section 1332.33 - Video service provider fee audit.

(A) At its sole expense and not more often than once per calendar year, a municipal corporation or township may conduct an audit for the purpose of verifying the accuracy of a video service provider's calculation of the video service provider fees it paid to the municipal corporation or township in the audit period. For the purpose of the audit, the video service provider shall make available for inspection, at the location where such records are kept in the normal course of business, those records pertaining to its gross revenue as defined in division (B) of section 1332.32 of the Revised Code. The provider need not retain those records for longer than three years after the year for which the fee was payable, unless the municipal corporation or township has commenced an action under division (C) of this section.

(B) A video service provider shall pay any amounts found to have been underpaid in the audit within thirty days after notice and shall include interest on the underpayments as provided in section 1343.03 of the Revised Code. However, payment need not be made in that thirty-day period if the video service provider brings an action under division (D) of this section.

(C)

(1) No municipal corporation or township shall employ, appoint, or retain any person to conduct an audit under division (A) of this section for compensation that is dependent on the dollar amount of the audit findings. Divisions (C)(1) and (2) of this section do not prohibit or limit the hiring of legal counsel on a contingency fee basis to enforce the findings of an audit.

(2) No person shall solicit or accept compensation that is dependent in any manner upon the outcome of an audit under division (A) of this section, including compensation dependent on the audit findings or the recovery of fees or other payment by the municipal corporation, township, or video service provider.

(D) An action by the municipal corporation or township or by the video service provider to dispute the amount of video service provider fee due based on the audit results shall be brought in a court of competent jurisdiction not later than two years following the end of the quarter to which the disputed amount relates.

(E) A municipal corporation or township shall be deemed to accept as full payment any payment of a video service provider fee that it does not challenge as provided under division (D) of this section.

Effective Date: 2007 SB117 09-24-2007



Section 1332.34 - Harmony with federal law.

Nothing in sections 1332.21 to 1332.33 of the Revised Code is intended to be inconsistent with the "Cable Communications Policy Act of 1984," 98 Stat. 2779, 47 U.S.C. 521 to 573.

Effective Date: 2007 SB117 09-24-2007






Chapter 1333 - TRADE PRACTICES

Section 1333.01 - Sale of trading stamps.

No person shall sell or issue a stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other device which entitles the holder thereof, on presentation thereof either singly or in definite number, to receive from the vendor or other person, money, goods, wares, or merchandise, unless each of such stamps, trading stamps, cash discount stamps, checks, tickets, coupons, or other devices has legibly printed or written upon the face thereof the redeemable value thereof in lawful money of the United States.

Effective Date: 10-01-1953



Section 1333.02 - Redemption of trading stamps.

Whoever sells or issues to a person engaged in a trade, business, or profession, a stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other device which entitles the holder thereof, on presentation thereof either singly or in definite number, to receive from the vendor or other person, money, goods, wares, or merchandise, shall redeem them upon presentation, either in goods, wares, merchandise, or money, at the option of such holder, at the value in money printed on the face thereof, provided they are presented for redemption in number aggregating in money value not less than five cents in each lot.

Effective Date: 10-01-1953



Section 1333.03 - Redemption of trading stamps by persons in trade, business, or profession.

Any person engaging in a trade, business, or profession, who distributes, delivers, or presents to a person dealing with him, in consideration of an article or thing purchased, a stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other device entitling the holder thereof, on the presentation thereof either singly or in definite number, to receive from the person issuing or selling them or from another person, money, goods, wares, or merchandise, upon the refusal or failure of such person issuing them to redeem them, as provided in section 1333.02 of the Revised Code, is liable to the holder thereof for the face value thereof, and upon presentation thereof in lots aggregating in money value not less than five cents in each lot, shall redeem them either in goods, wares, merchandise, or money at the value printed on the face thereof, at the option of the holder thereof.

Effective Date: 10-01-1953



Section 1333.04 - Stamps redeemed by issuer.

Sections 1333.01 to 1333.04, inclusive, of the Revised Code do not apply to tickets, coupons, or other vouchers placed by a merchant or manufacturer in or upon packages of goods sold or manufactured by him if such tickets, coupons, or other vouchers are to be redeemed by such merchant or manufacturer.

Effective Date: 10-01-1953



Section 1333.05 - Motion picture license agreement definitions.

As used in sections 1333.05 to 1333.07 of the Revised Code:

(A) "Theater" means any establishment in which motion pictures are exhibited regularly to the public for a charge.

(B) "Distributor" means any person engaged in the business of renting, selling, or licensing motion pictures to exhibitors.

(C) "Exhibitor" means any person engaged in the business of operating a theater in this state.

(D) "Exhibit" or "exhibition" means showing a motion picture to the public for a charge.

(E) "Invitation to bid" means a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid or negotiate for the right to exhibit a motion picture in this state.

(F) "Bid" means a written or oral proposal by an exhibitor to a distributor, which proposal is in response to an invitation to bid or negotiate and states the terms under which the exhibitor will agree to exhibit a motion picture in this state.

(G) "License agreement" means any contract between a distributor and an exhibitor for the exhibition of a motion picture by the exhibitor in this state.

(H) "Trade screening" means the showing of a motion picture by a distributor in one of the five municipal corporations within this state having the largest population, which showing is open to any exhibitor interested in exhibiting the motion picture.

(I) "Blind bidding" means bidding, negotiating, offering terms, accepting a bid, or agreeing to terms for the purpose of entering into a license agreement prior to a trade screening of the motion picture that is the subject of the agreement.

(J) "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" means the initial exhibition of a motion picture in a designated geographic area for a specified period of time. A "subsequent run" means any continuous exhibition of a motion picture in a designated geographic area for a specified period of time after the first run.

Effective Date: 10-23-1978



Section 1333.06 - Prohibited acts - effect on license agreements.

(A) No distributor shall engage in blind bidding.

(B) No distributor shall condition the granting or execution of a license agreement on a guarantee of a minimum payment to the distributor, if the exhibitor is required by the license agreement to make any payment to the distributor that is based on the attendance or the box office receipts at a theater at which the motion picture is exhibited.

(C) No distributor shall condition the granting or execution of a license agreement on the exhibitor's advancing, more than fourteen days prior to his first exhibition of a motion picture, any money that is to be used as security for the exhibitor's performance of the license agreement or is to be applied to any payments that the exhibitor is required by the agreement to make to the distributor.

(D) Any provision of a license agreement that waives any of the prohibitions of, or fails to comply with, this section or section 1333.07 of the Revised Code is void and unenforceable. Any license agreement that fails to comply with this section and section 1333.07 of the Revised Code is voidable by the exhibitor, if the exhibitor gives the distributor written notice, prior to the exhibitor's first exhibition of the motion picture that is the subject of the agreement, of his intent to have the agreement voided.

Effective Date: 10-23-1978



Section 1333.07 - Invitations to bid.

(A) If bids are solicited from exhibitors for the purpose of entering into a license agreement, the invitation to bid shall specify:

(1) The number and length of runs to which the invitation to bid applies;

(2) Whether the invitation to bid applies to a first or subsequent run;

(3) The geographic area for each run;

(4) The names of all exhibitors who are being given an invitation to bid;

(5) The date, hour, and location at which the bid is required to be made;

(6) The name and address of the location where the bids will be opened, which location shall be within this state.

(B) If the motion picture that is the subject of a bid has not already been trade screened within this state, the distributor soliciting the bid shall include in the invitation to bid the date, time, and location of the trade screening of the motion picture that is the subject of the invitation to bid.

(C) Every distributor shall furnish to all exhibitors in this state reasonable and uniform notice of all trade screenings that are held within this state of motion pictures that he is distributing.

(D) All bids shall be submitted to the distributor in written form. The distributor or his agent shall open all bids at the same time and in the presence of at least one of the exhibitors, or the agent of an exhibitor, who has submitted a bid.

(E) Any exhibitor, or the agent of an exhibitor, who submits a bid for a particular run of a motion picture may, at reasonable times within sixty days after the bid is opened, examine any bid that is made for the same run of the motion picture by another exhibitor. The exhibitor may inspect the bids even if the distributor rejects all bids that are submitted. Within seven business days after a bid for a particular run of a motion picture is accepted, the distributor shall notify in writing each exhibitor who submitted a bid for that run of the motion picture of the terms of the accepted bid and the identity of the successful bidder. Any bid submitted is nonreturnable.

(F) If a distributor issues invitations to bid for a motion picture, he shall not enter into a license agreement for the exhibition of the motion picture except by means of the bidding process specified in this section. If the distributor rejects all bids submitted pursuant to an invitation to bid, he shall notify all exhibitors who submitted bids that he rejected all bids and shall issue a new invitation to bid.

Effective Date: 10-23-1978



Section 1333.08 to 1333.10 - [Repealed].

Effective Date: 12-30-1975



Section 1333.11 - Unfair cigarette sales act definitions.

As used in sections 1333.11 to 1333.21 of the Revised Code:

(A) "Cost to the retailer" means the invoice cost of cigarettes to the retailer, or the replacement cost of cigarettes to the retailer within thirty days prior to the date of sale, in the quantity last purchased, whichever is lower, less all trade discounts except customary discounts for cash, to which shall be added the cost of doing business by the retailer as evidenced by the standards and the methods of accounting regularly employed by the retailer in the retailer's allocation of overhead costs and expenses, paid or incurred. "Cost to the retailer" must include, without limitation, labor, including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, insurance, advertising, and taxes, exclusive of county cigarette taxes paid or payable on the cigarettes. Where the sale to the retailer is on a cash and carry basis, the cartage to the retail outlet, if performed or paid for by the retailer, shall be added to the invoice cost of the cigarettes to the retailer. In the absence of proof of a lesser or higher cost by the retailer, the cartage cost shall be three-fourths of one per cent of the invoice cost of the cigarettes to the retailer, not including the amount added thereto by the wholesaler for the face value of state and county cigarette tax stamps affixed to each package of cigarettes.

(B) In the absence of proof of a lesser or higher cost of doing business by the retailer making the sale, the cost of doing business to the retailer shall be eight per cent of the invoice cost of the cigarettes to the retailer exclusive of the face value of county cigarette taxes paid on the cigarettes or of the replacement cost of the cigarettes to the retailer within thirty days prior to the date of sale in the quantity last purchased exclusive of the face value of county cigarette taxes paid on the cigarettes, whichever is lower, less all trade discounts except customary discounts for cash.

(C) "Cost to the wholesaler" means the invoice cost of the cigarettes to the wholesaler, or the replacement cost of the cigarettes to the wholesaler within thirty days prior to the date of sale, in the quantity last purchased, whichever is lower, less all trade discounts except customary discounts for cash, to which shall be added a wholesaler's markup to cover in part the cost of doing business, which wholesaler's markup, in the absence of proof of a lesser or higher cost of doing business by the wholesaler as evidenced by the standards and methods of accounting regularly employed by the wholesaler in the wholesaler's allocation of overhead costs and expenses, paid or incurred, including without limitation, labor, salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery, delivery costs, all types of licenses, taxes, insurance, and advertising, shall be three and five-tenths per cent of such invoice cost of the cigarettes to the wholesaler, to which shall be added the full face value of state and county cigarette tax stamps affixed by the wholesaler to each package of cigarettes, or of the replacement cost of the cigarettes to the wholesaler within thirty days prior to the date of sale in the quantity last purchased, whichever is lower, less all trade discounts except customary discounts for cash. Where the sale by the wholesaler to the retailer is on a cash and carry basis, the wholesaler may, in the absence of proof of a lesser or higher cost, allow to the retailer an amount not to exceed three-fourths of one per cent of the "cost to the wholesaler" excluding the amount added thereto for the face value of state and county cigarette tax stamps affixed to each package of cigarettes.

(D) Any person licensed to sell cigarettes as both a wholesaler and a retailer, who does sell cigarettes at retail, shall, in determining "cost to the retailer", first compute "cost to the wholesaler" as provided in division (C) of this section; that "cost to the wholesaler" shall then be used in lieu of the lower of either invoice cost or replacement cost less all trade discounts except customary discounts for cash in computing "cost to the retailer" as provided in divisions (A) and (B) of this section.

(E) In all advertisements, offers for sale, or sales involving two or more items at a combined price and in all advertisements, offers for sale, or sales involving the giving of any concession of any kind, whether it be coupons or otherwise, the retailer's or wholesaler's selling price shall not be below the "cost to the retailer" or the "cost to wholesaler", respectively, of all articles, products, commodities, and concessions included in such transactions.

(F)

(1) "Sell at retail," "sales at retail," and "retail sales" include any transfer of title to tangible personal property for a valuable consideration made, in the ordinary course of trade or usual prosecution of the seller's business, to the purchaser for consumption or use.

(2) "Sell at wholesale," "sales at wholesale," and "wholesale sales" include any such transfer of title to tangible personal property for the purpose of resale.

(G) "Retailer" includes any person who is permitted to sell cigarettes at retail within this state under section 5743.15 of the Revised Code.

(H) "Wholesaler" includes any person who is permitted to sell cigarettes at wholesale within this state under that section.

(I) "Person" includes individuals, corporations, partnerships, associations, joint-stock companies, business trusts, unincorporated organizations, receivers, or trustees.

(J) "County cigarette taxes" means the taxes levied under section 5743.021, 5743.024, or 5743.026 of the Revised Code.

Effective Date: 07-01-2002; 03-30-2006



Section 1333.12 - Selling at less than cost.

No retailer shall, with intent to injure competitors, destroy substantially or lessen competition, advertise, offer to sell, or sell at retail cigarettes at less than cost to the retailer. No wholesaler shall, with intent to injure competitors, destroy substantially or lessen competition, advertise, offer to sell, or sell at wholesale cigarettes at less than cost to the wholesaler.

Evidence of advertisement, offering to sell, or sale of cigarettes by any retail or wholesaler at less than cost to him, is prima-facie evidence of intent to injure competitors, destroy substantially or lessen competition.

Effective Date: 10-01-1953



Section 1333.13 - [Repealed].

Effective Date: 01-01-1974



Section 1333.14 - Type of sales excepted.

Sections 1333.11 to 1333.21, inclusive, of the Revised Code do not apply to sales at retail or sales at wholesale made:

(A) In an isolated transaction and not in the usual course of business;

(B) Where cigarettes are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes, and said advertising, offer to sell, or sale states the reason thereof and the quantity of such cigarettes advertised, offered for sale, or to be sold;

(C) Where cigarettes are advertised, offered for sale, or sold as imperfect or damaged and said advertising, offer to sell, or sale states the reason thereof and the quantity of such cigarettes advertised, offered for sale, or to be sold;

(D) Where cigarettes are sold upon the complete final liquidation of a business;

(E) Where cigarettes are advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court.

Effective Date: 10-01-1953



Section 1333.15 - Competitive prices.

Any retailer or wholesaler may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the prices of a competitor who is selling the same article at cost to him as a wholesaler or retailer. The prices of cigarettes advertised, offered for sale, or sold under the exemptions specified in section 1333.14 of the Revised Code shall not be considered the price of a competitor and used as a basis for establishing prices below cost, nor shall prices established at bankrupt sales be considered as prices of a competitor under this section.

Effective Date: 10-01-1953



Section 1333.16 - Void contract.

Any contract, express or implied, made by any person in violation of sections 1333.11 to 1333.21, inclusive, of the Revised Code is void and no recovery thereon shall be had.

Effective Date: 10-01-1953



Section 1333.17 - Determining cost to retailer.

A court in determining cost to the retailer and cost to the wholesaler shall receive and consider as bearing on the bona fides of such cost, evidence tending to show that any person complained against under sections 1333.11 to 1333.21, inclusive, of the Revised Code purchased cigarettes, with respect to the sale of which complaint is made, at a fictitious price, or upon terms, or in such a manner, or under such invoices as to conceal the true cost, discounts, or terms of purchase, and shall also receive and consider as bearing on the bona fides of such cost, evidence of the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature.

Effective Date: 10-01-1953



Section 1333.18 - How cost established.

In establishing the cost of cigarettes to the retailer or wholesaler, the invoice cost of said cigarettes purchased at a forced, bankrupt, close-out, or other sale outside the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes to the retailer or wholesaler within thirty days prior to the date of sale, in the quantity last purchased through the ordinary channels of trade.

Effective Date: 10-01-1953



Section 1333.19 - Cost survey as evidence.

Where the particular trade, of which the person complained against is a member, has an established cost survey for the trading area in which the offense under section 1333.12 of the Revised Code is committed, that cost survey is competent evidence to be used in proving the cost of the person complained against.

Effective Date: 10-01-1953



Section 1333.20 - Action to enjoin violation - damages.

Any person injured by any violation of sections 1333.11 to 1333.21, inclusive, of the Revised Code, or any trade association which is representative of such injured person, may maintain an action to prevent, restrain, or enjoin such violation. If in such action a violation is established, the court shall enjoin and restrain or otherwise prohibit such violation and in addition shall assess in favor of the plaintiff and against the defendant the costs of the suit. In such action it is not necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved the plaintiff in such action, in addition to such injunctive relief and costs of suit, may recover from the defendant the amount of actual damages sustained by the plaintiff.

In the event no injunctive relief is sought or required, any person injured by a violation of such sections may maintain an action for damages alone and the measure of damages in such action shall be the same as prescribed in this section.

Effective Date: 10-01-1953



Section 1333.21 - Revocation or suspension of cigarette license.

The department of taxation, through the tax commissioner, shall administer and enforce sections 1333.11 to 1333.20, inclusive, of the Revised Code. The tax commissioner, pursuant to sections 119.01 to 119.13, inclusive, of the Revised Code may adopt, amend, and repeal rules and regulations necessary to enforce and administer sections 1333.11 to 1333.20, inclusive, of the Revised Code. Upon notice and hearing in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code, the tax commissioner may suspend or revoke any wholesale or retail cigarette license for the violation of, or the failure of the licensee to comply with, said sections. A certified copy of the order suspending or revoking said license shall be transmitted by the tax commissioner to the county auditor of the county in which the license was issued.

Effective Date: 10-01-1953



Section 1333.211 - Surrender of license upon receipt of notice of suspension or revocation.

After a wholesale or retail cigarette license has been suspended or revoked, the tax commissioner shall forthwith send by registered mail a certified copy of the order of suspension or revocation to the licensee, addressed to the licensee at the premise or premises stated in such license. The licensee, upon receiving such notice of suspension or revocation, shall forthwith surrender the license to the county auditor of the county in which the license was issued.

A certified copy of the order suspending or revoking said license shall also be transmitted forthwith by the tax commissioner to the county auditor who shall make written demand upon the licensee to surrender his cigarette license to the county auditor, and upon receipt of such written demand the licensee shall immediately surrender the license to the county auditor. Upon the receipt of the order of the tax commissioner and the mailing by the auditor of the written demand made upon the licensee to surrender the license, the licensee shall be deemed to be engaged in the wholesale or retail business of trafficking in cigarettes without a license therefore as required by section 5743.14 of the Revised Code and shall be subject to the provisions of section 5743.19 and division (A) of section 5743.99 of the Revised Code.

In the event that the license is suspended the county auditor shall retain the license in his possession until the termination of the period of suspension when the license shall forthwith be returned to the licensee. During the period of suspension the county auditor shall not issue a new license to the licensee and any license issued to the licensee during said period shall be void.

No license shall be issued by the county auditor to a person, whose license has been revoked by the tax commissioner, for a period of one year following such revocation and such person shall not be eligible to apply for a new license for a period of one year following the order of revocation.

Effective Date: 10-02-1953



Section 1333.22 - Dry cleaner's lien - disposition of unclaimed articles.

Any garment, clothing, wearing apparel, or household goods that remain for one hundred twenty days or more in the possession of a person and on which cleaning, pressing, glazing, or washing has been done, alterations or repairs have been made, or materials or supplies have been used or furnished may be sold by that person to pay the reasonable or agreed charges for the services or labor and the costs of notifying the owner of the garment, clothing, wearing apparel, or household goods as described in this section and in section 1333.24 of the Revised Code or may be given away or otherwise disposed of by that person. The person to whom the charges are owed shall notify the owner of the garment, clothing, wearing apparel, or household goods of the time and place of the proposed sale or other disposition of it in accordance with section 1333.24 of the Revised Code, except that, if the garment, clothing, wearing apparel, or household goods remain for one hundred eighty days or more in the possession of the person, the person may sell them, give them away, or otherwise dispose of them without giving prior notice pursuant to that section. This section does not apply to property that is to be placed in storage after the performance of any of the services or labor described in this section.

Effective Date: 07-22-1994



Section 1333.23 - Disposition of cleaned articles left in storage without charges paid.

Any garment, clothing, wearing apparel, or household goods that are placed in storage and that remain in the possession of a person without the reasonable or agreed charges for the storage having been paid for twelve months, and any garment, clothing, wearing apparel, or household goods on which any of the services or labor described in section 1333.22 of the Revised Code have been performed, that subsequently have been placed in storage by agreement and that remain in the possession of a person without the reasonable or agreed charges for the services, labor, and storage having been paid for twelve months may be sold by that person to pay those charges and the costs of notifying the owner of the garment, clothing, wearing apparel, or household goods as described in this section and in section 1333.24 of the Revised Code or may be given away or otherwise disposed of by that person if the person cannot sell the garment, clothing, wearing apparel, or household goods. The person to whom the charges are owed shall notify the owner of the garment, clothing, wearing apparel, or household goods of the time and place of the proposed sale or other disposition of it in accordance with section 1333.24 of the Revised Code. This section does not apply to a person operating as a warehouse as defined in section 1307.102 of the Revised Code.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-22-1994



Section 1333.231 - Receipts to be issued.

Any person who provides any of the services described in section 1333.22 or 1333.23 of the Revised Code shall provide the owner a receipt at the time the person receives the garment, clothing, wearing apparel, or household goods from the owner. The person shall make a good faith effort to include the number of items he receives and the owner's name and either the owner's telephone number or his mailing address, including zip code, as part of the receipt required by this section.

Effective Date: 07-22-1994



Section 1333.24 - Notice or publication of proposed sale of articles.

The mailing by certified mail, return receipt requested, of a letter that states the time and place of a proposed sale or other disposition of any garment, clothing, wearing apparel, or household goods and that is addressed to the owner of the garment, clothing, wearing apparel, or household goods at his mailing address given at the time of its delivery as required by section 1333.231 of the Revised Code to the person described in section 1333.22 or 1333.23 of the Revised Code for the performance of services or labor or for storage constitutes sufficient notice under those sections if the time requirement of this section is satisfied. If the mailing address of the owner was not given at that time or was given at that time and is inaccurate or incomplete and cannot be ascertained by a reasonable effort, the publication in a newspaper of general circulation within the county of a notice that states the time and place of the proposed sale or other disposition of the owner's garment, clothing, wearing apparel, or household goods constitutes sufficient notice under section 1333.22 or 1333.23 of the Revised Code if the time requirement of this section is satisfied. The person shall publish the notice, cause the notice to be published, or mail the letter described in this section at least thirty days before the date of the proposed sale or other disposition, and, if the proposed sale or other disposition is pursuant to section 1333.22 of the Revised Code, the person shall publish the notice, cause the notice to be published, or mail the letter not earlier than ninety days after the garment, clothing, wearing apparel, or household goods were delivered to the person.

Effective Date: 07-22-1994



Section 1333.25 - Charges deducted from proceeds - disposition of surplus.

The person to whom charges are owed for services, labor, or storage described in sections 1333.22 and 1333.23 of the Revised Code shall do all of the following:

(A) Deduct from the proceeds of a sale the charges owed plus the costs of notifying the owner of the garment, clothing, wearing apparel, or household goods under sections 1333.22 to 1333.24 of the Revised Code;

(B) Hold any surplus arising from the sale subject to the order of the owner;

(C) Immediately after the sale, mail by ordinary mail to the owner at his mailing address, if that address was given at the time the person received the garment, clothing, wearing apparel, or household goods from the owner and is accurate and complete or can be ascertained by reasonable effort, a notice of the sale and of the amount of any surplus due him;

(D) At any time within twelve months after the mailing of that notice, upon demand by the owner, pay to the owner the amount of any surplus due him.

Effective Date: 07-22-1994



Section 1333.26 - Notices to be posted.

All persons taking advantage of sections 1333.22 to 1333.28 of the Revised Code shall keep posted in a prominent place in their receiving office at all times two notices that shall read substantially as follows:

(A) "All articles that are cleaned, pressed, glazed, washed, altered, or repaired and that are not called for in one hundred twenty days will be sold to pay the requisite charges and certain notification expenses, given away, or otherwise disposed of. If the articles are not called for in one hundred eighty days, no notice will be given regarding the disposition of the articles."

(B) "All articles that are stored by agreement and on which the requisite charges have not been paid for twelve months will be sold to pay the charges and certain notification expenses, given away, or otherwise disposed of."

Effective Date: 07-22-1994



Section 1333.27 - Civil action for unpaid charges.

Nothing in sections 1333.22 to 1333.28 of the Revised Code prohibits any person from commencing a civil action to collect unpaid charges for services, labor, or storage described in section 1333.22 or 1333.23 of the Revised Code from the owner of any garment, clothing, wearing apparel, or household goods who is responsible for the unpaid charges, except that the proceeds of any sale conducted pursuant to sections 1333.22 to 1333.25 of the Revised Code, after deduction of the notification costs described in those sections, shall be credited against the unpaid charges. If a sale of that type is conducted prior to entry of a judgment in a civil action of that type, the court shall enter a judgment only for the balance of the unpaid charges after crediting the proceeds of the sale in the manner described in this section.

Effective Date: 07-22-1994



Section 1333.28 - Immunity.

A person who sells, gives away, or otherwise disposes of any garment, clothing, wearing apparel, or household goods or causes any garment, clothing, wearing apparel, or household goods to be sold, given away, or otherwise disposed of in accordance with sections 1333.22 to 1333.28 of the Revised Code is not liable in damages in a civil action to any person for any injury, death, or loss to person or property allegedly arising from the sale, giving away, or other disposal.

Effective Date: 07-22-1994



Section 1333.29 - Molder's lien definitions.

As used in sections 1333.29 to 1333.31 of the Revised Code:

(A) "Molder" means any person, including, but not limited to, a tool or die maker, who does either of the following:

(1) Fabricates, casts, or otherwise makes, or improves, a die, mold, pattern, or form to produce plastic, metal, paper, china, ceramic, glass, or rubber products;

(2) Uses a die, mold, pattern, or form to manufacture, assemble, or otherwise make a plastic, metal, paper, china, ceramic, glass, or rubber product.

(B) "Customer" means any person who does either of the following:

(1) Engages a molder to fabricate, cast, or otherwise make, or to improve, a die, mold, pattern, or form;

(2) Engages a person to use a die, mold, pattern, or form to manufacture, assemble, or otherwise make a plastic, metal, paper, china, ceramic, glass, or rubber product.

Effective Date: 09-25-1985



Section 1333.30 - Molder's right to destroy die, mold, pattern or form of customer after three years.

If a customer does not take possession of a die, mold, pattern, or form located in this state within three years of the date it was last used, and no agreement in writing between the customer and the molder is made to the contrary, all of the customer's rights and title to, and interest in the die, mold, pattern, or form may be transferred to the molder for the purpose of destroying such die, mold, pattern, or form. In order to effect a transfer, a molder shall send notice by certified mail, return receipt requested, to the customer at the address, if any, indicated in the agreement pursuant to which the molder gained possession of the die, mold, pattern, or form, and to the customer's last known address indicating the molder's intention to transfer all of the customer's rights and title to, and interest in a die, mold, pattern, or form. All of a customer's rights and title to, and interest in a die, mold, pattern, or form shall transfer to the molder unless within a period of one hundred twenty days of the date the molder receives a completed return receipt or a report of nondelivery of the notice, the customer takes possession of or arranges with the molder to take possession of or store the die, mold, pattern, or form. Subsequent to such period and consistent with federal patent and copyright law, and any applicable state or federal law pertaining to unfair competition, a molder may destroy a die, mold, pattern, or form.

Effective Date: 09-25-1985



Section 1333.31 - Molder's lien.

(A)

(1) A molder has a lien on a die, mold, pattern, or form that is in his possession and that belongs to a customer, for the following:

(a) The amount due from the customer for plastic, metal, paper, china, ceramic, glass, or rubber fabrication work performed with the die, mold, pattern, or form, or for making or improving the die, mold, pattern, or form;

(b) The cost associated with the notification described in division (B) of this section;

(c) Costs and interest awarded in a judgment rendered pursuant to division (C) of this section.

(2) Except as provided in division (C) of this section, the molder may retain possession of the die, mold, pattern, or form until the customer pays all applicable monetary amounts described in division (A)(1) of this section or the die, mold, pattern, or form is sold in accordance with this section.

(B) If a customer does not pay the amount due for plastic, metal, paper, china, ceramic, glass, or rubber fabrication work performed with a die, mold, pattern, or form, or for making or improving a die, mold, pattern, or form, within sixty days from the date it becomes due, the molder may send, to the last known address of the customer, by certified mail, return receipt requested, a final notice. This notice shall contain an itemized statement of the amount due, a description of the die, mold, pattern, or form being held, and a statement that, unless the amount due and the cost of the notification are paid within thirty days from the date that the notice is sent, the molder will do one of the following:

(1) Continue to retain possession of the die, mold, pattern, or form, and commence a civil action in a court of common pleas pursuant to division (C) of this section to enforce the lien provided by division (A) of this section by obtaining a judgment for the monetary amounts described in division (A)(1) of this section and a judgment permitting the die, mold, pattern, or form to be sold at an execution sale;

(2) Continue to retain possession of the die, mold, pattern, or form until the amount due and the cost of the notification are paid.

(C)

(1) If the amount due for plastic, metal, paper, china, ceramic, glass, or rubber fabrication work performed with a die, mold, pattern, or form, or for making or improving a die, mold, pattern, or form, and the cost of the notification described in division (B) of this section, are not paid within the thirty-day period provided in that division, the molder may continue to retain possession of the die, mold, pattern, or form until the amount due and the cost of the notification are paid. Alternatively, the molder may continue to retain possession of the die, mold, pattern, or form and may commence a civil action in the court of common pleas to enforce the lien by obtaining a judgment for the monetary amounts described in division (A)(1) of this section and a judgment permitting the die, mold, pattern, or form to be sold at an execution sale.

(2) If a civil action as described in division (C)(1) of this section is commenced by a molder, the customer may present in the trial any defense that he possesses, including, but not limited to, a defense that the amount the molder claims is due has already been paid or is incorrect, and a defense that the plastic, metal, paper, china, ceramic, glass, or rubber fabrication work performed, or the making or improving of the die, mold, pattern, or form, was not in compliance with the contract entered into between the customer and the molder.

The customer may obtain possession of the die, mold, pattern, or form during the pendency of the civil action by doing one of the following:

(a) The customer may deposit with the clerk of the court the amount due claimed by the molder and the cost of the notification provided by the molder pursuant to division (B) of this section, together with an amount that the court considers sufficient to cover the probable amount of the costs and interest that could be awarded to the molder if he prevails in the civil action;

(b) The customer may deposit with the clerk of the court a bond as described in this division. The bond shall be in an amount equal to the amount due claimed by the molder, the cost of the notification provided by the molder pursuant to division (B) of this section, and an amount that the court considers sufficient to cover the probable amount of the costs and interest that could be awarded to the molder if he prevails in the civil action. At least two sureties shall be required on the bond, which sureties shall be approved by the court. The bond shall be conditioned that, if the molder prevails in the judgment, the customer and the sureties are liable for the monetary amounts described in division (A)(1) of this section.

(D) If a molder prevails in a civil action commenced pursuant to division (C) of this section, the judgment is not satisfied by the customer within one week from its entry, and the customer did not obtain possession of the die, mold, pattern, or form pursuant to division (C)(2) of this section, the die, mold, pattern, or form may be sold at an execution sale pursuant to the judgment of the court. If a customer obtained possession of the die, mold, pattern, or form pursuant to division (C)(2) of this section, the money deposited pursuant to division (C)(2)(a) of this section or the bond deposited pursuant to division (C)(2)(b) of this section shall inure to the benefit of the molder.

(E) Except as otherwise provided in this division, if a die, mold, pattern, or form is sold pursuant to the judgment of a court of common pleas and the proceeds of the sale are in excess of the amount due from the customer, the cost of the notification provided by the molder pursuant to division (B) of this section, the costs and interest awarded the molder, and the costs of the execution sale, the excess proceeds shall be remitted to the customer. If a person holds a prior lien on or a perfected security interest in the die, mold, pattern, or form, the excess proceeds shall be placed instead in escrow, and the excess proceeds shall be subject to the claims of the prior lienholders and perfected security interest holders against the customer. If the proceeds of a sale are insufficient to satisfy the amount due from the customer, the cost of the notification provided by the molder pursuant to division (B) of this section, the costs and interest awarded the molder, and the costs of the execution sale, the customer is liable for any deficiency.

(F) An execution sale is not authorized pursuant to this section, and a court shall not enter a judgment permitting such an execution sale, if the sale would violate federal patent or copyright law or any applicable state or federal law pertaining to unfair competition.

(G) This section does not affect the availability of any civil action or other legal remedy that a customer may have against a molder, including, but not limited to, a contract action or a replevin action pursuant to Chapter 2737. of the Revised Code.

Effective Date: 09-25-1985



Section 1333.32 - Definitions - moldbuilder' lien.

For purposes of sections 1333.32 to 1333.34 of the Revised Code, all of the following apply:

(A) "Customer" means a person that causes a moldbuilder to fabricate, cut, cast, or design molds.

(B) "Mold" means molds, dies, forms, tools, and parts, for the plastic industry or for the metal forming industry.

(C) "Moldbuilder" means a person, including but not limited to, a model maker, patternmaker, die maker, jig and fixture builder, die sinker, mold designer, mold programmer, and mold engineer, that fabricates, cuts, casts, or designs molds for the plastic industry or for the metal forming industry. "Moldbuilder" does not include a person described in division (A)(2) of section 1333.29 of the Revised Code, unless the person also engages in the activities described in this division.

(D) "Molder" has the same definition as in division (A) of section 1333.29 of the Revised Code, but does not include a moldbuilder.

(E) "Person" means an individual, firm, partnership, association, corporation, limited liability company, or other legal entity.

Effective Date: 06-09-2004



Section 1333.33 - Moldbuilder's lien.

(A)

(1) A moldbuilder has a lien on all molds produced by it and on all proceeds from the assignment, sale, transfer, exchange, or other disposition of the molds produced by it until the moldbuilder is paid in full all amounts due the moldbuilder for the production of the mold or these proceeds. The lien described in this division attaches when the mold is delivered from the moldbuilder to the customer.

(2) The amount of the lien described in division (A)(1) of this section is the amount that a customer or molder owes the moldbuilder for the fabrication, repair, or modification of the mold.

(3) The moldbuilder retains the lien described in division (A)(1) of this section even if the moldbuilder is not in possession of the mold for which the lien is claimed.

(B) A moldbuilder perfects a lien described in division (A) of this section by filing a financing statement in accordance with the requirements of section 1309.502 of the Revised Code, which filing constitutes constructive notice of the lien described in division (A) of this section.

(C) The perfected lien described in division (B) of this section remains valid until all of the following occur:

(1) The moldbuilder receives the full amount due it for the mold.

(2) The customer receives a verified statement from the molder that the molder has paid the amount for which the lien is claimed.

(3) The financing statement is terminated.

(D) The priority of a perfected lien described in division (B) of this section on the same mold shall be determined based on the time that the lien attaches. The first lien that attaches pursuant to division (A)(1) of this section has priority over liens that attach subsequent to the first lien.

(E)

(1) Any provision of a contract that waives a moldbuilder's right or an obligation of a person established by sections 1333.32 to 1333.34 of the Revised Code is void and unenforceable as against public policy. Division (E)(1) of this section does not affect the validity of other provisions of the contract or of a related document, policy, or agreement that can be given effect without the voided provision.

(2) Any provision of a contract requiring the application of the law of another state rather than sections 1333.32 to 1333.34 of the Revised Code is void and unenforceable as against public policy.

Effective Date: 06-09-2004



Section 1333.34 - Enforcement of moldbuilder's lien.

(A) To enforce a moldbuilder's lien attached pursuant to section 1333.33 of the Revised Code, the moldbuilder shall give written notice to the customer and molder stating that a lien is claimed; the amount that the moldbuilder claims is owed for fabrication, repair, or modification of the mold; and a demand for payment. The written notice described in this division shall be given by hand delivery or certified mail, return receipt requested, to the last known address of the customer and to the last known address of the molder.

(B) If the moldbuilder has not been paid the amount claimed in the notice described in division (A) of this section within ninety days after that notice is received by the customer and by the molder, the moldbuilder has a right to possession of the mold and may do the following:

(1) Enforce the right to possession of the mold by judgment, foreclosure, or any available judicial procedure;

(2) Commence a civil action described in division (D) of this section in a court of common pleas to enforce the lien, including by obtaining a judgment for the amounts owed that are described in division (A) of this section and a judgment permitting the mold to be sold at an execution sale;

(3) One or more of the following:

(a) Take possession of the mold, if possession without judicial process can be done without breach of the peace;

(b) Sell the mold in a public auction.

(C) A sale pursuant to this section shall not be made or possession shall not be obtained pursuant to division (B) of this section, if it violates a right of the customer or molder under federal patent, bankruptcy, or copyright laws.

(D) A moldbuilder that suffers damages because of a violation of sections 1333.32 to 1333.34 of the Revised Code may obtain appropriate legal and equitable relief, including damages, in a civil action.

(E) In any action by a moldbuilder to enforce a perfected lien described in section 1333.33 of the Revised Code, the court shall award the moldbuilder that is the prevailing party reasonable attorney fees, court costs, and expenses related to enforcement of the lien.

Effective Date: 06-09-2004



Section 1333.35 - Bankruptcy and receiver's sales definitions.

As used in sections 1333.35 to 1333.37, inclusive, of the Revised Code:

(A) "Additional merchandise" means all goods, wares, and merchandise not part of bankruptcy or receivership proceedings.

(B) "Person" means an individual, corporation, partnership, association, or any unincorporated organization.

(C) "Bankruptcy sale" or "receiver's sale" means any offer to sell to the public, or sale to the public of goods, wares, or merchandise upon the implied or direct holding out, or representation that such sale is being conducted under any one or combination of the following circumstances:

(1) That such sale is being conducted because of bankruptcy or receivership occurring on or at the premises.

(2) That, at the premises where a person suffered bankruptcy or receivership, such goods, wares, or merchandise are being offered for sale or sold to the public and the person conducting the sale acquired such goods, wares, or merchandise as a result of such bankruptcy or receivership.

Effective Date: 10-24-1961



Section 1333.36 - Prohibition on sale of additional merchandise at bankruptcy or receiver's sale.

No person shall with intent to mislead or deceive the general public, advertise, offer to sell, or sell additional merchandise at the bankruptcy sale or at a receiver's sale.

Effective Date: 10-24-1961



Section 1333.37 - Intent to mislead or deceive general public.

The offering or display for sale of additional merchandise by any person conducting a bankruptcy or receiver's sale at the premises of such sale is prima-facie evidence of intent to mislead or deceive the general public, provided, however, that goods and merchandise stored in a warehouse shall not be presumed to be part of such sale.

Effective Date: 10-24-1961



Section 1333.41 - Lien of bailee for hire on personal property - enforcement of lien.

(A) Except as provided in division (E) of this section, a bailee for hire who performs services or provides materials with respect to any personal property, has a lien on the personal property to secure the reasonable value of the services he performs and the materials he provides. The lien shall be subject to prior recorded liens on the personal property. If the owner or legal possessor of the personal property, within thirty days after he has received notice that the bailee for hire has completed performing his services or providing materials, does not claim the personal property or commence litigation to claim the property, or alternatively, in the case of an owner or legal possessor who is the owner of, or the principal contractor associated with, a public or private construction project, does not deposit a surety bond in accordance with section 1333.42 of the Revised Code or file an application as described in division (D) of that section with the appropriate court of common pleas, then the bailee for hire may enforce the lien pursuant to the procedure in this section.

(B) To enforce the lien created by division (A) of this section, a bailee for hire shall do all of the following:

(1) Send a written notice as described in division (C) of this section by certified mail, return receipt requested, to the owner or legal possessor of the personal property and to any person who holds a security interest in it, at least thirty days after the bailee for hire has completed performing his services or providing materials with respect to the personal property.

(2) If any of the copies of the certified mail notice sent pursuant to division (B)(1) of this section is refused and the envelope containing the notice is returned with an endorsement showing that refusal, or if any of the copies is unclaimed and the envelope containing it is returned with an endorsement to that effect, send a copy of the written notice as described in division (C) of this section by ordinary mail, evidenced by a certificate of mailing, to the owner or legal possessor of the personal property or to the person who holds a security interest in the personal property, whichever situation applies, at least seven days prior to the proposed date of the sale of the personal property. For purposes of determining the date on which a bailee for hire may commence the enforcement of a lien as provided in division (A) of this section, a notice sent by ordinary mail shall be deemed received within three days after the date of its certificate of mailing.

(3) Obtain from a disinterested person a written appraisal of the value of the personal property.

(4) If the personal property is appraised at five hundred dollars or more, place a classified advertisement in a newspaper of general circulation in the county in which the personal property is located, which advertisement shall describe the personal property and include a statement that is substantially similar to the following statement: "On or after (insert the date specified in the written notice described in division (C) of this section), the described personal property will be sold pursuant to section 1333.41 of the Ohio Revised Code."

(C) The written notice required by divisions (B)(1) and (2) of this section shall include all of the following:

(1) A notice of the lien created by division (A) of this section;

(2) A description of the personal property that is the subject of the lien;

(3) An itemized statement that represents the reasonable value of the services performed and the materials provided by the bailee for hire that are secured by the lien;

(4) A legible statement relative to the potential sale of the personal property, in substantially the following form: "Any personal property that is not claimed within thirty days after its owner or legal possessor has received notice that the bailee for hire has completed performing any service on the property or providing any material for the property can be sold pursuant to section 1333.41 of the Ohio Revised Code. (Insert only if applicable to the proposed sale of particular personal property: "alternatively, personal property may be sold pursuant to section 1333.41 of the Revised Code if its owner or legal possessor is the owner of, or the principal contractor associated with, a public or private construction project and fails to deposit a surety bond in accordance with section 1333.42 of the Revised Code or file an application as described in division (D) of that section with the appropriate court of common pleas within thirty days after the owner or principal contractor has received notice that the bailee for hire has completed performing any service on the property or providing any material for the property.") The sale of the personal property described in this notice and with respect to which I have performed services or provided materials will occur on or after (insert a date that is at least thirty days after the date on which the written notice sent pursuant to division (B)(1) or (2) of this section was received by the owner or legal possessor), unless the owner or legal possessor of that personal property makes a reasonable attempt to claim it and pay the reasonable value of the services performed and of the materials provided by me prior to that date or unless the owner or legal possessor of that personal property commences litigation to claim or take possession of the property prior to that date (insert only if applicable to the proposed sale of particular personal property: "or unless, if the owner or legal possessor of that personal property is the owner of, or the principal contractor associated with, a public or private construction project, the owner or principal contractor deposits a surety bond in accordance with section 1333.42 of the Revised Code or files an application as described in division (D) of that section with the appropriate court of common pleas prior to that date")."

(D)

(1) A bailee for hire who wants to sell personal property pursuant to this section shall post a sign in a conspicuous location in his place of business that contains a statement in substantially the following form: "Personal property that is not claimed by its owner or legal possessor within thirty days after he receives notice that we have performed any service on it or provided any materials for it can be sold pursuant to section 1333.41 of the Ohio Revised Code. Any owner or legal possessor of personal property who is the owner of, or the principal contractor associated with, a public or private construction project has additional options to preclude such a sale and should consult section 1333.42 of the Revised Code."

(2) After a bailee for hire has complied with divisions (B) and (C) of this section and if he has posted a sign as required by division (D)(1) of this section, he may sell the personal property that is the subject of the lien in a reasonable manner and for the best obtainable price that is not less than two-thirds of the appraised value of the personal property. Upon the sale of the personal property pursuant to this section, the claim of the bailee for hire for the reasonable value of the services he performed and of the materials he provided is canceled. The proceeds of the sale shall be applied as follows:

(a) First, to the costs of the written notice provided pursuant to division (B)(1) and, if necessary, division (B)(2) of this section, to the cost of any newspaper advertisement required by this section, and to the cost of the sale of the property;

(b) Second, to the reasonable value of the services performed and of the materials provided by the bailee for hire;

(c) If the proceeds of the sale exceed the total of the costs of the provision of the written notice pursuant to division (B)(1) and, if necessary, division (B)(2) of this section, the cost of any newspaper advertisement required by this section, the cost of the sale, and the reasonable value of the services performed and of the materials provided by the bailee for hire, the balance shall be paid as follows:

(i) First, to any person who holds any encumbrance on the personal property;

(ii) Second, any remaining balance to the owner or legal possessor of the personal property.

(3) A bailee for hire shall not sell any personal property that is the subject of a lien as provided in division (A) of this section, if, at any time before the sale pursuant to division (D)(2) of this section has been accomplished, the owner or legal possessor of the personal property has done any of the following:

(a) Commenced any litigation to claim or take possession of the property;

(b) Made a reasonable effort to claim the property and pay the reasonable value of the services performed and of the materials provided by the bailee for hire;

(c) If the owner or legal possessor of the personal property is the owner of, or the principal contractor associated with, a public or private construction project, deposited a surety bond in accordance with section 1333.42 of the Revised Code or filed an application as described in division (D) of that section with the appropriate court of common pleas.

(E) This section does not apply to a bailee for hire who performs any service or provides any materials with respect to motor vehicles, as defined in section 4501.01 of the Revised Code; to a bailee for hire who is authorized to sell garments, clothing, wearing apparel, or household goods pursuant to sections 1333.22 to 1333.28 of the Revised Code; or to any other bailee for hire with respect to whom one or more sections of the Revised Code specify a procedure for selling personal property to obtain the amount due to the bailee for hire for services rendered or materials provided.

Effective Date: 07-22-1994



Section 1333.42 - Lien of bailee for hire on personal property - construction project.

(A) As used in this section and section 1333.41 of the Revised Code, "public or private construction project" means a construction project that is for public or private purposes and that is located, in whole or in part, in this state or another state.

(B) If a bailee for hire performs services or provides materials with respect to any personal property of the owner of, or principal contractor associated with, a public or private construction project, and if the bailee for hire obtains a lien with respect to that personal property pursuant to section 1333.41 of the Revised Code or the common law of this state in order to secure the reasonable value of the services that he performed or of the materials that he provided, then the owner or principal contractor may cause the lien to be discharged by depositing a bond as described in division (C) of this section with the clerk of the court of common pleas of the county in which the bailee for hire holds the personal property subject to the lien, and, if necessary, by complying with division (D) of this section.

(C) The bond necessary to cause the discharge of a lien as described in division (B) of this section shall satisfy all of the following:

(1) The bond shall be written by a surety that is authorized to execute bonds in this state;

(2) Except as otherwise provided in this division, the bond shall be in an amount that at least equals twice the reasonable value of the services that the bailee for hire performed, the materials that the bailee for hire provided, or both, as claimed by the bailee for hire. The amount of the bond may exceed, but is not required to exceed, twice the value of the personal property subject to the lien.

(3) The bond shall be conditioned that the owner of, or the principal contractor associated with, a public or private construction project who deposits the bond, will satisfy, in full, any judgment rendered against that owner or principal contractor in a civil action that the bailee for hire commences, within one year following the date of the deposit, to obtain the reasonable value of the services that he performed or of the materials that he provided.

(D) If a bailee for hire who obtains a lien as described in division (B) of this section and the owner of, or the principal contractor associated with, a public or private construction project whose personal property is subject to the lien do not agree as to the value of the personal property subject to the lien, then, prior to depositing a bond as described in division (C) of this section with the clerk of the court of common pleas of the county in which the bailee for hire holds the personal property subject to the lien, the owner or principal contractor shall file an application with that court in order to obtain a judicial determination of that value. If such an application is filed, then, after notice to the bailee for hire and the owner or principal contractor, the court shall hold a hearing on the application and then render a determination as to that value. The hearing shall be held within ten days following the date that the notice is so given.

(E) If a bond as described in division (C) of this section is deposited in accordance with this section, and if the bailee for hire who possesses the personal property subject to the lien described in division (A) of this section then fails to return the personal property to the owner of, or the principal contractor associated with, the public or private construction project who deposited the bond, then the owner or principal contractor may file an application with the court of common pleas of the county in which the bailee for hire holds the personal property to obtain an order requiring the bailee for hire to return the personal property to the owner or principal contractor. After notice to the bailee for hire and the owner or principal contractor, the court shall hold a hearing on the application, which hearing shall be held within ten days following the date that the notice is so given. If, following the hearing, the court determines that the bond complies with division (C) of this section and was deposited in accordance with this section, it shall issue the requested order.

Effective Date: 07-18-1990



Section 1333.51 - [Repealed].

Effective Date: 07-01-1996



Section 1333.52 - Record piracy.

(A) No person shall purposely do either of the following:

(1) Transcribe, without the consent of the owner, any sounds recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded, with intent to sell or use for profit through public performance any product derived from the transcription. Each transcription of sound in violation of division (A)(1) of this section is a separate offense.

(2) Advertise, offer for sale, or sell, any product knowing it to have been produced in violation of division (A)(1) of this section.

(B) No person shall purposely manufacture, sell, or distribute for profit any phonograph record, tape, or album of phonograph records or tapes unless the record and the outside cover, box, or jacket of the record, tape, or album clearly and conspicuously discloses the name and street address of the manufacturer of the record, tape, or album, and the name of the performer or group whose performance is recorded. Each manufacture, sale, or distribution of a different performance on a record, tape, or album in violation of this section is a separate offense.

(C) This section does not apply to the following:

(1) Transcription by a radio or television broadcaster of any sounds in connection with a radio, television, or cable broadcast transmission, or for archival purposes;

(2) Any person who transcribes sounds for personal use.

Effective Date: 05-10-1976



Section 1333.55 - Disclosing tax information.

No person who engages in the business of preparing for others or assisting others to prepare any tax return or who has access to the records of a person, corporation, or firm engaging in such business shall disclose any information, including a name or address, obtained from or through any person in connection with the preparation of that person's tax return unless such disclosure is necessary to the preparation of the return, expressly authorized by law, pursuant to court order or subpoena, specifically consented to in writing by that person in a separate document, or necessary to contact that person in order to obtain his written consent to a disclosure.

Whoever violates this section shall be fined not less than one hundred nor more than one thousand dollars or imprisoned not less than six months nor more than one year.

Effective Date: 12-03-1971



Section 1333.60 - Voluntary delivery of unordered goods constitutes unconditional gift.

Where any merchandise is offered for sale by means of its voluntary delivery to an offeree who has neither ordered nor requested it, the delivery of such merchandise constitutes an unconditional gift to the recipient.

Effective Date: 11-06-1969



Section 1333.61 - Uniform trade secrets act definitions.

As used in sections 1333.61 to 1333.69 of the Revised Code, unless the context requires otherwise:

(A) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(B) "Misappropriation" means any of the following:

(1) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means;

(2) Disclosure or use of a trade secret of another without the express or implied consent of the other person by a person who did any of the following:

(a) Used improper means to acquire knowledge of the trade secret;

(b) At the time of disclosure or use, knew or had reason to know that the knowledge of the trade secret that the person acquired was derived from or through a person who had utilized improper means to acquire it, was acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use, or was derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use;

(c) Before a material change of their position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(C) "Person" has the same meaning as in division (C) of section 1.59 of the Revised Code and includes governmental entities.

(D) "Trade secret" means information, including the whole or any portion or phase of any scientific or technical information, design, process, procedure, formula, pattern, compilation, program, device, method, technique, or improvement, or any business information or plans, financial information, or listing of names, addresses, or telephone numbers, that satisfies both of the following:

(1) It derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use.

(2) It is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

Effective Date: 07-20-1994; 2008 HB562 (Vetoed) 06-24-2008



Section 1333.62 - Injunction against misappropriation.

(A) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, unless the court finds that termination of the injunction is likely to provide a person who committed an actual or threatened misappropriation with a resulting commercial advantage, in which case the injunction shall be continued for an additional reasonable time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(B) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the time for which use could have been prohibited. Exceptional circumstances include a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(C) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

Effective Date: 07-20-1994



Section 1333.63 - Damages recoverable.

(A) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant in a civil action is entitled to recover damages for misappropriation. Damages may include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty that is equitable under the circumstances considering the loss to the complainant, the benefit to the misappropriator, or both, for a misappropriator's unauthorized disclosure or use of a trade secret.

(B) If willful and malicious misappropriation exists, the court may award punitive or exemplary damages in an amount not exceeding three times any award made under division (A) of this section.

Effective Date: 07-20-1994



Section 1333.64 - Attorney's fees.

The court may award reasonable attorney's fees to the prevailing party, if any of the following applies:

(A) A claim of misappropriation is made in bad faith.

(B) A motion to terminate an injunction is made or resisted in bad faith.

(C) Willful and malicious misappropriation exists.

Effective Date: 07-20-1994



Section 1333.65 - Authorized means of preserving secrecy.

In an action under sections 1333.61 to 1333.69 of the Revised Code, a court shall preserve the secrecy of an alleged trade secret by reasonable means that may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

Effective Date: 07-20-1994



Section 1333.66 - Time for commencing action.

An action for misappropriation shall be commenced within four years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

Effective Date: 07-20-1994



Section 1333.67 - Conflicting laws displaced - remedies not affected.

(A) Except as provided in division (B) of this section, sections 1333.61 to 1333.69 of the Revised Code displace conflicting tort, restitutionary, and other laws of this state providing civil remedies for misappropriation of a trade secret.

(B) Sections 1333.61 to 1333.69 of the Revised Code do not affect any of the following:

(1) Contractual remedies, whether or not based on misappropriation of a trade secret;

(2) Other civil remedies that are not based on misappropriation of a trade secret;

(3) Criminal remedies, including those in other sections of this chapter, whether or not based on misappropriation of a trade secret.

Effective Date: 07-20-1994



Section 1333.68 - Uniformity of application and construction of provisions.

Sections 1333.61 to 1333.69 of the Revised Code shall be applied and construed to effectuate their general purpose to make uniform the law with respect to their subject among states enacting them.

Effective Date: 07-20-1994



Section 1333.69 - Title of act.

Sections 1333.61 to 1333.69 of the Revised Code may be cited as the "Uniform Trade Secrets Act."

Effective Date: 07-20-1994



Section 1333.71 - Sale of containers with milk or baked goods company logo.

No person shall sell or purchase a plastic crate or tray that is used for the carrying of retail containers of milk or baked goods and that has embossed upon it a company logo.

Effective Date: 2008 SB171 09-11-2008



Section 1333.72 - Energy usage labels for new grain-drying equipment.

No person shall sell, offer for sale, or install for use any new grain-drying equipment unless the equipment is labeled or accompanied by an operator's manual to indicate its energy usage to the prospective purchaser of the equipment. Whoever violates this section is guilty of a minor misdemeanor.

Renumbered from § 1301.16 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 03-14-1980



Section 1333.73 - [Repealed] .

Renumbered from § 1301.18 by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.



Section 1333.73, 1333.74 - [Repealed].

Effective Date: 03-14-1980



Section 1333.75, 1333.76 - Amended and Renumbered RC 4517.62, 4517.63.

Effective Date: 03-14-1980



Section 1333.77, 1333.78 - [Repealed].

Effective Date: 03-14-1980



Section 1333.81 - Confidentiality of information.

No employee of another, who in the course and within the scope of his employment receives any confidential matter or information, shall knowingly, without the consent of his employer, furnish or disclose such matter or information to any person not privileged to acquire it.

Effective Date: 01-01-1974



Section 1333.82 - Alcoholic beverages franchise definitions.

As used in sections 1333.82 to 1333.87 of the Revised Code:

(A) "Alcoholic beverages" means beer and wine as defined in section 4301.01 of the Revised Code.

(B) "Manufacturer" means a person, whether located in this state or elsewhere, that manufactures or supplies alcoholic beverages to distributors in this state.

(C) "Distributor" means a person that sells or distributes alcoholic beverages to retail permit holders in this state, but does not include the state or any of its political subdivisions.

(D) "Franchise" means a contract or any other legal device used to establish a contractual relationship between a manufacturer and a distributor.

(E) "Good faith" means the duty of any party to any franchise, and all officers, employees, or agents of any party to any franchise, to act in a fair and equitable manner toward each other so as to guarantee each party freedom from coercion or intimidation; except that recommendation, endorsement, exposition, persuasion, urging, or argument shall not be considered to constitute a lack of good faith or coercion.

(F) "Brand," as applied to wine, means a wine different from any other wine in respect to type, brand, trade name, or container size.

(G) "Sales area or territory" means an exclusive geographic area or territory that is assigned to a particular A or B permit holder and that either has one or more political subdivisions as its boundaries or consists of an area of land with readily identifiable geographic boundaries. "Sales area or territory" does not include, however, any particular retail location in an exclusive geographic area or territory that had been assigned to another A or B permit holder before April 9, 2001.

Effective Date: 10-11-2002; 03-30-2006



Section 1333.83 - Written franchise agreement.

Every manufacturer of alcoholic beverages shall contract with or offer in good faith to its distributors a written franchise providing for, and specifying the rights and duties of both parties in effecting, the sale of the specified brands or products of the manufacturer. Any provision of a franchise agreement that waives any of the prohibitions of, or fails to comply with, sections 1333.82 to 1333.87 of the Revised Code is void and unenforceable. Any notice or acceptance required to be given or made by either party to the franchise shall be in writing and signed by the authorized representative of the parties. Any breach, actual or claimed, of a franchise made pursuant to this section shall not be grounds for suspension or revocation of any permit or supplier registration issued by the division of liquor control. When a distributor of beer or wine for a manufacturer, or the successors or assigns of the manufacturer, distributes the beer or wine for ninety days or more without a written contract, a franchise relationship is established between the parties, and sections 1333.82 to 1333.87 of the Revised Code apply to the manufacturer, its successor or assigns, and the distributor.

Effective Date: 07-23-2004



Section 1333.84 - [Effective Until 7/30/2013] Prohibited acts.

Notwithstanding the terms of any franchise, no manufacturer or distributor engaged in the sale and distribution of alcoholic beverages, or a subsidiary of any such manufacturer, shall:

(A) Fail to act in good faith or without just cause in acting or purporting to act under the terms of a franchise or in cancelling or failing to renew a franchise;

(B) Award an additional franchise for the sale of the same brand within the same sales area or territory. No franchise prohibits a retail permit holder having permits at more than one location from buying from one or more B-2 or B-5 permit holders, even if all permit premises are not located in the same franchise area or territory. Nothing contained in this division shall be construed as modifying the provisions of section 4301.241 of the Revised Code. Nothing contained in this division precludes a manufacturer of wine from awarding or requires a manufacturer of wine to award a franchise for the sale of a new brand to any B-2 or B-5 permit holder;

(C) Require a distributor to submit profit and loss statements, balance sheets, or financial records as a requirement to retain its franchise;

(D) Without reasonable cause, withhold delivery of alcoholic beverages ordered by a distributor, or change or amend a distributor's quota of a manufacturer's product or brand;

(E) Coerce a distributor by any means to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a manufacturer;

(F) Refuse to recognize the rights of surviving partners, shareholders, or heirs and fail to act in good faith in accordance with reasonable standards for fair dealing, with respect to the distributor's right to sell, assign, transfer or otherwise dispose of his business, in all or in part, except that the distributor shall have no right to sell, assign, or transfer the franchise without the prior consent of the manufacturer, who shall not unreasonably withhold his consent.

Effective Date: 07-26-1974

This section is set out twice. See also § 1333.84, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 1333.84 - [Effective 7/30/2013] Prohibited acts.

Notwithstanding the terms of any franchise, no manufacturer or distributor engaged in the sale and distribution of alcoholic beverages, or a subsidiary of any such manufacturer, shall:

(A) Fail to act in good faith or without just cause in acting or purporting to act under the terms of a franchise or in cancelling or failing to renew a franchise;

(B) Award an additional franchise for the sale of the same brand within the same sales area or territory. No franchise prohibits a retail permit holder having permits at more than one location from buying from one or more B-2 or B-5 permit holders, even if all permit premises are not located in the same franchise area or territory. Nothing contained in this division shall be construed as modifying the provisions of section 4301.241 of the Revised Code. Nothing contained in this division precludes a manufacturer of wine from awarding a franchise, or requires a manufacturer of wine to award a franchise, for the sale of a new brand to any B-2 or B-5 permit holder .

(C) Require a distributor to submit profit and loss statements, balance sheets, or financial records as a requirement to retain its franchise;

(D) Without reasonable cause, withhold delivery of alcoholic beverages ordered by a distributor, or change or amend a distributor's quota of a manufacturer's product or brand;

(E) Coerce a distributor by any means to participate in or contribute to any local or national advertising fund controlled directly or indirectly by a manufacturer;

(F) Refuse to recognize the rights of surviving partners, shareholders, or heirs and fail to act in good faith in accordance with reasonable standards for fair dealing, with respect to the distributor's right to sell, assign, transfer or otherwise dispose of the distributor's business, in all or in part, except that the distributor shall have no right to sell, assign, or transfer the franchise without the prior consent of the manufacturer, who shall not unreasonably withhold the manufacturer's consent.

(G)

(1) On and after the effective date of this amendment, do either of the following:

(a) Award a distribution franchise or territory to itself, to a subsidiary, or to another entity in which it has any financial interest, directly or indirectly, by stock ownership, or through interlocking directors in a corporation, or otherwise, if that franchise, territory, or portion of that territory has been previously awarded, sold, assigned, or transferred to a distributor;

(b) Acquire a franchise or territory if that franchise, territory, or portion of that territory has been previously awarded, sold, assigned, or transferred to a distributor.

(2) Division (G)(1) of this section does not prohibit a manufacturer or subsidiary of a manufacturer from continuing to operate a distribution franchise or distribute alcoholic beverages within a designated territory if prior to the effective date of this amendment the manufacturer either acquired the distribution franchise or territory, or awarded the franchise or territory to itself or a subsidiary.

(3) Division (G)(1) of this section does not, and shall not be construed to, limit the actions that may be taken in accordance with an A-1c permit under section 4303.022 of the Revised Code or a B-2a permit under section 4303.071 of the Revised Code.

(4) Notwithstanding division (G)(1) of this section or any permit requirement under sections 4303.06, 4303.07, 4303.071, 4303.08, 4303.09, and 4303.10 of the Revised Code, if a distribution franchise is canceled or territory is substantially changed by a manufacturer pursuant to either division (A)(1) or (2) of section 1333.85 of the Revised Code, the manufacturer may acquire or award itself the franchise or territory for not longer than one hundred eighty days from the date of cancellation. After the one hundred eighty day period, the manufacturer shall sell or transfer the franchise or territory to a distributor in which the manufacturer does not have any financial interest, directly or indirectly, by stock ownership, or through interlocking directors in a corporation, or otherwise.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 07-26-1974

This section is set out twice. See also § 1333.84, effective until 7/30/2013.



Section 1333.85 - Cancellation, failure to renew or substantial change in territory.

Except as provided in divisions (A) to (D) of this section, no manufacturer or distributor shall cancel or fail to renew a franchise or substantially change a sales area or territory without the prior consent of the other party for other than just cause and without at least sixty days' written notice to the other party setting forth the reasons for such cancellation, failure to renew, or substantial change.

(A) Neither party shall be required to give to the other party such notice if any of the following events occur:

(1) The filing of a petition in bankruptcy or an assignment for the benefit of creditors by the other party;

(2) The filing of an involuntary petition in bankruptcy against either party, which petition is not dismissed within thirty days;

(3) The cancellation, revocation, or suspension for more than thirty days of any permit required to be held by either party to authorize the handling of alcoholic beverages.

The occurrence of any one of the foregoing events shall constitute just cause for cancellation or failure to renew a franchise or substantially changing a sales area or territory without the prior consent of the other party.

(B) The occurrence of any of the following events shall not constitute just cause for cancellation of or failure to renew a franchise or substantially changing a sales area or territory without the prior consent of the other party:

(1) The failure or refusal on the part of either party to engage in any act or practice which would result in a violation of any federal law or regulation or any law or rule of this state;

(2) The restructuring, other than in bankruptcy proceedings, of a manufacturer's business organization;

(3) A unilateral alteration of the franchise by a manufacturer for a reason unrelated to any breach of the franchise or violation of sections 1333.82 to 1333.86 of the Revised Code by the distributor;

(4) A manufacturer's sale, assignment, or other transfer of the manufacturer's product or brand to another manufacturer over which it exercises control.

(C) If a manufacturer or distributor cancels or fails to renew a franchise, the distributor shall sell to the manufacturer and the manufacturer shall purchase from the distributor all of the distributor's inventory of the manufacturer's products and sales aids at the laid-in cost to the distributor including freight and cartage, provided that upon payment therefor the distributor shall transfer to the manufacturer good title to all such property free of liens and encumbrances.

(D) If a successor manufacturer acquires all or substantially all of the stock or assets of another manufacturer through merger or acquisition or acquires or is the assignee of a particular product or brand of alcoholic beverage from another manufacturer, the successor manufacturer, within ninety days of the date of the merger, acquisition, purchase, or assignment, may give written notice of termination, nonrenewal, or renewal of the franchise to a distributor of the acquired product or brand. Any notice of termination or nonrenewal of the franchise to a distributor of the acquired product or brand shall be received at the distributor's principal place of business within the ninety-day period. If notice is not received within this ninety-day period, a franchise relationship is established between the parties. If the successor manufacturer complies with the provisions of this division, just cause or consent of the distributor shall not be required for the termination or nonrenewal. Upon termination or nonrenewal of a franchise pursuant to this division, the distributor shall sell and the successor manufacturer shall repurchase the distributor's inventory of the terminated or nonrenewed product or brand as set forth in division (C) of this section, and the successor manufacturer also shall compensate the distributor for the diminished value of the distributor's business that is directly related to the sale of the product or brand terminated or not renewed by the successor manufacturer. The value of the distributor's business that is directly related to the sale of the terminated or nonrenewed product or brand shall include, but shall not be limited to, the appraised market value of those assets of the distributor principally devoted to the sale of the terminated or nonrenewed product or brand and the goodwill associated with that product or brand.

Effective Date: 11-09-1994



Section 1333.851 - Distributors of acquired manufacturers.

(A) With respect to any merger, acquisition, purchase, or assignment under division (D) of section 1333.85 of the Revised Code, both of the following apply:

(1) The territories for the particular product or brand of alcoholic beverage shall not be assigned to another distributor until the successor manufacturer compensates the terminated or nonrenewed distributor for the diminished value of the distributor's business.

(2) When a distributor receives written notice of termination or nonrenewal of its franchise pursuant to division (D) of section 1333.85 of the Revised Code, the distribution of beer or wine for ninety days or more without a written contract shall not constitute a franchise relationship between the successor manufacturer and the distributor under section 1333.83 of the Revised Code.

(B) With respect to the merger, acquisition, or purchase of a manufacturer by a successor manufacturer or the purchase or assignment of a product or brand to a successor manufacturer under division (D) of section 1333.85 of the Revised Code, all of the following apply:

(1) Except as otherwise provided in division (B)(2) of this section, within seventy-five days after a distributor receives written notice of termination or nonrenewal of its franchise pursuant to division (D) of section 1333.85 of the Revised Code, the distributor shall provide the successor manufacturer with the three previous years of financial statements and other relevant and reasonably necessary financial information regarding the diminished value of the distributor's business. The distributor and successor manufacturer shall negotiate in good faith to determine the diminished value of the distributor's business, and the successor manufacturer shall pay the distributor for that diminished value.

(2) If the distributor and successor manufacturer are unable to negotiate in good faith or are unable to resolve the distributor's diminished value within ninety days of the date that notice of termination is given, either party may bring an action in the court of common pleas of the county in which the distributor's principal place of business in this state is located within ninety days of the date that notice of termination is given, except that the parties may mutually agree in writing to extend that ninety-day period.

(3) The court of common pleas shall determine the diminished value of the distributor's business within ninety days after the action is filed. The successor manufacturer shall pay the distributor the amount of diminished value the court determines. Upon payment of that amount by the manufacturer to the distributor, the successor manufacturer may transfer the brands to a new distributor.

(4) Either party may appeal the decision of the court of common pleas to the court of appeals. The filing of an appeal does not stay the successor manufacturer's payment of diminished value to the distributor or the successor manufacturer's transfer of brands to a new distributor.

(5) If the court is unable to determine the diminished value of the distributor's business within ninety days after the action is filed, the court shall order the successor manufacturer to pay its last good faith offer to the distributor on the ninety-first day after the action is filed and shall treat the manufacturer's application for that order as a request for emergency injunctive relief without the need for any showing of irreparable harm. Upon payment of the amount of its last good faith offer to the distributor, the successor manufacturer may transfer the brands to a new distributor. After the successor manufacturer's payment of that amount to the distributor and its transfer of the brands, the court shall determine the diminished value of the distributor's business. The successor manufacturer shall pay the distributor the amount of the diminished value determined by the court less the amount of its last good faith offer previously paid pursuant to division (B)(5) of this section.

(6) The parties by mutual agreement may extend or shorten any of the time deadlines set forth in this section.

Effective Date: 2008 HB420 12-30-2008; 2008 SB320 04-07-2009



Section 1333.86 - Distributor to maintain adequate physical facilities and personnel.

During the effective period of a franchise, the distributor shall maintain adequate physical facilities and personnel so that the product or brands of the manufacturer are at all times properly represented in the sales area of the distributor, the reputation and trade name of the manufacturer are protected, and the general public receives adequate servicing of the products or brands of the manufacturer. The distributor shall at all times act in good faith.

Effective Date: 07-26-1974



Section 1333.87 - Liability for violation.

Any manufacturer or distributor who directly or through an officer, employee, or agent violates sections 1333.82 to 1333.86 of the Revised Code is liable to the party injured by such violation for all reasonable damages sustained by the party that are the proximate result of the unlawful act of the manufacturer or distributor, his officer, employee, or agent. An action to recover such damages and for other relief may be brought only in the common pleas court in the county in which the distributor's principal place of business in this state is located.

Effective Date: 05-20-1992



Section 1333.91 - Pyramid sales plan or program definitions.

As used in sections 1333.91 to 1333.94 of the Revised Code:

(A) "Pyramid sales plan or program" means any scheme, whether or not for the disposal or distribution of property, whereby a person pays a consideration for the chance or opportunity to receive compensation, regardless of whether he also receives other rights or property, under either of the following circumstances:

(1) For introducing one or more persons into participation in the plan or program;

(2) When another participant has introduced a person into participation in the plan or program.

(B) "Compensation" means money, financial benefit, or anything of value. Compensation does not include payment based upon sales made to persons who are not participants in a pyramid sales plan or program, and who are not purchasing in order to participate in the plan or program.

(C) "Consideration" does not include:

(1) Payment for sales demonstration equipment and materials furnished at cost, whereby no profit, commission, fee, rebate or other benefit is realized by any person in the sales plan, for use in making sales and not for resale;

(2) Payment for promotional and administrative fees not to exceed twenty-five dollars when computed on an annual basis.

(D) "Participant" means a person who purchases, proposes, plans, prepares, or offers the opportunity to take part in, or advance into, a pyramid sales plan or program.

Effective Date: 09-27-1974



Section 1333.92 - Prohibition.

No person shall propose, plan, prepare, or operate a pyramid sales plan or program.

Effective Date: 09-27-1974



Section 1333.93 - Contract void - civil action.

Any contract made in violation of section 1333.92 of the Revised Code is void. Any person who has paid consideration for the chance or opportunity to participate in a pyramid sales plan or program may recover, in a civil action, the amount of the consideration paid, together with reasonable attorney fees, from any participant who has received compensation under either of the following circumstances:

(A) For introducing the person into participation in a pyramid sales plan or program;

(B) When another participant has introduced the person into participation in a pyramid sales plan or program.

Effective Date: 09-27-1974



Section 1333.94 - Restraining orders.

Whenever it appears that a person is violating or about to violate section 1333.92 of the Revised Code, the attorney general may bring an action in the court of common pleas to enjoin the violation. Upon a proper showing, a temporary restraining order, or a preliminary or permanent injunction shall be granted without bond. The court may impose a penalty of not more than five thousand dollars for each day of violation of a temporary restraining order or preliminary or permanent injunction issued under this section.

Effective Date: 09-27-1974



Section 1333.95 - Additional remedies.

The remedies in sections 1333.91 to 1333.95 of the Revised Code are in addition to remedies otherwise available.

Effective Date: 09-27-1974



Section 1333.96 - [Repealed].

Effective Date: 09-26-2003



Section 1333.99 - Penalty.

(A) Whoever violates sections 1333.01 to 1333.04 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 1333.12 or 1333.71 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates section 1333.36 of the Revised Code is guilty of a misdemeanor of the third degree.

(D) A prosecuting attorney may file an action to restrain any person found in violation of section 1333.36 of the Revised Code. Upon the filing of such an action, the common pleas court may receive evidence of such violation and forthwith grant a temporary restraining order as may be prayed for, pending a hearing on the merits of said cause.

(E) Whoever violates division (A)(1) of section 1333.52 or section 1333.81 of the Revised Code is guilty of a misdemeanor of the first degree.

(F) Whoever violates division (A)(2) or (B) of section 1333.52 of the Revised Code is guilty of a misdemeanor of the second degree.

(G) Except as otherwise provided in this division, whoever violates section 1333.92 of the Revised Code is guilty of a misdemeanor of the first degree. If the value of the compensation is one thousand dollars or more and less than seven thousand five hundred dollars, whoever violates section 1333.92 of the Revised Code is guilty of a felony of the fifth degree. If the value of the compensation is seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, whoever violates section 1333.92 of the Revised Code is guilty of a felony of the fourth degree. If the value of the compensation is one hundred fifty thousand dollars or more, whoever violates section 1333.92 of the Revised Code is guilty of a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-26-2003; 2008 SB171 09-11-2008

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4






Chapter 1334 - BUSINESS OPPORTUNITY PLANS

Section 1334.01 - Business opportunity plan definitions.

As used in sections 1334.01 to 1334.15 of the Revised Code:

(A) "Seller" means a person who sells or leases a business opportunity plan.

(B) "Purchaser" means a person to whom a business opportunity plan is sold or leased.

(C) "Broker" means a person, other than a seller, who sells or leases, offers for sale or lease, or arranges for the sale or lease of a business opportunity plan for a commission, fee, or anything of value.

(D) "Business opportunity plan" means an agreement in which a purchaser obtains the right to offer, sell, or distribute goods or services under all of the following conditions:

(1) The goods or services are supplied by the seller, a third person with whom the purchaser is required or advised to do business by the seller, or an affiliated person.

(2) The purchaser is required to make an initial payment greater than five hundred dollars, but less than one hundred thousand dollars, to the seller or an affiliated person to begin or maintain the business opportunity plan.

(3) The seller makes any of the following representations:

(a) That the purchaser will be provided with retail outlets or accounts, or assistance in establishing retail outlets or accounts, for the sale or distribution of the goods or services;

(b) That the purchaser will be provided locations, or assistance in finding locations, for vending machines, electronic games, rack displays, or any other equipment or display for use in the sale or distribution of the goods or services;

(c) That the purchaser can earn a profit in excess of the initial payment;

(d) That there is a market for the goods or services;

(e) That there is a buy-back arrangement.

(E) "Person" means an individual, corporation, business trust, estate, trust, limited or general partnership, association, or other business entity.

(F) "Affiliated person" means a person who is described by any of the following:

(1) Controls, is controlled by, or is under common control with, a seller;

(2) Owns, controls, or holds, with the power to vote, ten per cent or more of the outstanding voting securities of a seller;

(3) Has, in common with the seller, one or more partners, officers, directors, trustees, branch managers, or other persons who perform management or policy functions.

(G) "Initial payment" means the total amount a purchaser is obligated to pay prior to or during the first six months after commencing operation of the business opportunity plan. If an agreement sets forth a specific total sale price for purchase of a business opportunity plan, which is to be paid in one or more installments, "initial payment" means the entire total sale price. "Initial payment" also includes the full amount of any promissory note given by a purchaser, or an affiliated person, to the seller, or an affiliated person, prior to or during the first six months after commencing operation of the business opportunity plan. "Initial payment" does not include purchases at bona fide wholesale prices of reasonable quantities of goods or services for resale or lease. "Initial payment" also does not include any payment for sales demonstration equipment and materials, so long as all of the following apply:

(1) The seller or an affiliated person furnishes the sales demonstration equipment and materials to the purchaser at cost, and does not realize any profit, commission, fee, rebate, or other benefit from furnishing the equipment and materials.

(2) The total price of the sales demonstration equipment and materials is less than five hundred dollars.

(3) The sales demonstration equipment and materials are for use in making sales, and are not for resale.

(H) "Business day" means any calendar day that is not Sunday or a legal holiday. "Legal holiday" has the same meaning as in section 1.14 of the Revised Code.

(I) "Buy-back arrangement" means that the seller, an affiliated person, or other person will do either of the following:

(1) Refund the initial payment or return the promissory note upon termination or nonrenewal of the business opportunity plan;

(2) Purchase any finished goods that the purchaser makes, produces, fabricates, grows, or breeds utilizing the goods or services supplied by the seller or other person enumerated in division (D)(1) of this section.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 09-10-1991



Section 1334.02 - Written disclosure document.

In connection with the sale or lease of a business opportunity plan, no seller or broker shall fail to provide to a prospective purchaser, at least ten business days prior to the execution of an agreement selling or leasing a business opportunity plan, a written disclosure document.

(A) The disclosure document shall carry a cover sheet showing only the name of the seller, the date the disclosure statement was prepared, and the following notice in at least sixteen-point boldface type:

"READ THIS CAREFULLY

The state of Ohio has not reviewed and does not approve, recommend, endorse, or sponsor this or any other business opportunity plan. If you have any questions about this plan, the information contained in this disclosure document should be reviewed with an attorney or financial advisor before you sign any agreement."

(B) Immediately after, on a sheet which shall immediately follow the cover sheet, the disclosure document shall be captioned in at least sixteen-point boldface type "disclosures required by Ohio law" and contain at least the following information:

(1) A statement disclosing:

(a) The name, address, and principal place of business of the seller and the parent firm or holding company of the seller, if any.

(b) The name under which the seller is doing or intends to do business.

(c) The trademark, trade name, service mark, advertising, or other commercial symbol, if any, under which the prospective purchaser will be operating, or which identifies the goods or services to be offered, sold, or distributed by the purchaser.

(d) All initial payments or a promissory note which must be made by the purchaser to any person in order to begin operation of the business opportunity plan, including, but not limited to, fees, deposits, down payments, prepaid rent, and equipment or inventory purchases.

(e) The conditions under which all or part of any initial payment is refundable or a promissory note is returnable, and if the initial payment is not refundable, that fact shall be clearly disclosed.

(f) The nature of the business opportunity plan offered by the seller, including, but not limited to, a full description of the services, training, and assistance to be provided by the seller.

(g) All material terms and conditions of any financing arrangement offered by the seller or an affiliated person to the purchaser, and a statement indicating whether the seller will receive any payments from any person for arranging such financing.

(h) The precise nature and all material terms of any buy-back or security arrangement if the seller represents that there is a buy-back arrangement or that the purchaser's initial payment or a promissory note is secured in any manner.

(i) The length of time the seller has:

(i) Offered business opportunity plans;

(ii) Offered the specific business opportunity plan which is offered to the purchaser.

(j) The number of business opportunity plans sold or leased by the seller, involving the goods or services offered to the purchaser, which:

(i) Were operating in this state at the end of the previous year;

(ii) Were operating in all other states at the end of the previous year.

(k) Whether the purchaser is limited in the goods or services that may be offered for sale or distribution, the persons to whom such goods or services may be sold or distributed, and whether the purchaser is to be provided an exclusive or protected geographical territory in which the goods or services may be sold or distributed.

(l) Whether and under what conditions the purchaser may transfer the business opportunity plan or any interest in it, and the amount of consideration, if any, which the purchaser must pay to the seller for the transfer.

(m) The conditions under which the business opportunity plan may be terminated or renewed, and whether the business opportunity plan may be repurchased at the seller's option.

(n) The number of business opportunity plans, involving the goods or services offered to the purchaser, which were terminated, refused renewal, or repurchased by the seller during the previous year.

(o) The conditions under which the business opportunity plan may be terminated by the purchaser and the number of business opportunity plans voluntarily terminated by other purchasers during the previous year.

(p) Either of the following disclosures, if the seller is required to secure a bond or establish a trust account pursuant to division (H) of section 1334.03 of the Revised Code:

(i) "The seller has secured a bond issued by (enter name and address of company), a company admitted to do business in this state. Before signing an agreement you should check with this company to determine the current status of the bond."

(ii) "The seller has established a trust account with (enter name and address of trustee). Before signing an agreement you should check with the trustee to determine the current status of the trust account."

(2) A listing of:

(a) The name and address of each affiliated person with whom the purchaser is required or advised to do business.

(b) The name and office held by each of the seller's officers, directors, trustees, and general or limited partners, if any, and the name and position of any additional individuals who have management responsibilities in connection with the activities of the seller.

(c) Whether or not the seller or any other person required to be listed by divisions (B)(2)(a) and (b) of this section:

(i) Has been convicted or pleaded nolo contendere in a criminal action involving allegations of fraud, embezzlement, fraudulent conversion, misappropriation of property, violation of a franchise law or law prohibiting unfair or deceptive practices, during the previous seven years;

(ii) Has been held liable in a civil action, resulting in a final judgment, involving allegations of fraud, embezzlement, fraudulent conversion, misappropriation of property, violation of a franchise law or law prohibiting unfair or deceptive practices, during the previous seven years;

(iii) Is currently subject to an injunction or restrictive order, of any court or state or federal agency, relating to or affecting the sale or lease of business opportunity plans or the terms of any agreement between the seller and a purchaser;

(iv) Has filed a petition in bankruptcy, been adjudged a bankrupt, or has been an officer or director of a business entity that has filed a petition in bankruptcy or been adjudged a bankrupt in the last seven years;

(d) The identity and location of each court or agency, the date of conviction, judgment, or decision, the penalty imposed, the damages assessed, and the terms of any order against a person required to be identified by division (B)(2)(c) of this section.

(e) The name and address of each business opportunity plan, sold or leased by the seller, which is located in this state.

(3) The following attachments:

(a) A copy of the seller's financial statement, not more than twelve months old, together with a statement of any material changes in the financial condition of the seller since the date of the statement. The financial statement shall either be audited or be accompanied by a sworn statement signed by one of the seller's officers, directors, trustees, or general or limited partners, attesting to the truthfulness and accuracy of the financial statement to the best of the signatory's knowledge and belief.

(b) An unexecuted copy of the entire agreement selling or leasing the business opportunity plan.

Effective Date: 09-10-1991



Section 1334.03 - Prohibitions.

In connection with the sale or lease of a business opportunity plan, no seller or broker shall:

(A) Make any oral, written, or visual representation to a prospective purchaser concerning potential sales, income, or gross or net profit, unless:

(1) The seller possesses data to substantiate the representation and provides the data in writing to the prospective purchaser at least ten business days prior to the execution of an agreement selling or leasing the business opportunity plan;

(2) The written data provided by the seller discloses at least:

(a) The length of time the seller has been selling or leasing the specific business opportunity plan offered;

(b) The number of purchasers known to the seller to have made at least the same sales, income, or profit, from that business opportunity plan, and the percentage that number bears to the total number of purchasers of that business opportunity plan;

(c) The following notice in at least ten-point boldface type:

"CAUTION

Some business opportunity plans have earned this amount. There is no assurance you will do as well. If you rely upon our figures, you must accept the risk of not doing as well."

(B) Make any false or misleading statement or engage in any deceptive or unconscionable act or practice;

(C) Make any representation that is inconsistent with the disclosures required by section 1334.02 of the Revised Code and division (A) of this section;

(D) Fail to maintain a complete set of books, records, and accounts with respect to each business opportunity plan sold or leased for a period of five years from the date an agreement selling or leasing the business opportunity plan is executed;

(E) Accept, as a down payment, before the goods that are necessary to begin the business opportunity plan are delivered to the purchaser, a sum in excess of twenty per cent of the initial payment, unless the sum in excess of twenty per cent is placed in an escrow account in this state until the purchaser notifies the escrow agent, in writing, that the goods have been delivered;

(F) Accept, from a purchaser, money or a promissory note for goods promised the purchaser and then permit more than two weeks beyond the promised date for delivery of the goods to elapse without:

(1) Making shipment or delivery of the goods;

(2) Making a full refund of all sums paid by the purchaser or returning the promissory note;

(3) Advising the purchaser of the duration of an extended delay and offering to provide, within two weeks, a full refund of all sums paid by the purchaser or return the promissory note;

(4) Furnishing similar goods of equal or greater value as a good faith substitute.

(G) Use the phrase "secured investment" or any other representation that implies that a prospective purchaser's initial payment or promissory note is protected from loss if the only security is the value of the goods or services supplied to the purchaser by the seller or affiliated person;

(H) Represent that a purchaser's initial payment or promissory note is secured in any manner or that the seller provides a buy-back arrangement unless the seller has, in the manner provided for by section 1334.04 of the Revised Code, obtained a surety bond or established a trust account.

Effective Date: 09-10-1991



Section 1334.04 - Seller to establish surety bond or establish trust account.

(A) If, pursuant to division (H) of section 1334.03 of the Revised Code, a seller is required to obtain a surety bond or establish a trust account, the bond or trust account required shall be in favor of the state for the benefit of any purchaser who is damaged by a violation of, or by the seller's breach of an agreement subject to, sections 1334.01 to 1334.15 of the Revised Code. The surety bond shall be issued by a surety company authorized to do business in this state. A trust account shall be established and maintained in this state.

(B) Any person claiming against the bond or trust account may maintain an action against the seller and the surety or trustee, except that the surety or trustee shall be liable only for actual damages. The aggregate liability of the surety or trustee to all purchasers shall not exceed the amount of the bond or trust account.

(C) A seller shall establish the bond or trust account in an amount of not less than fifty thousand dollars at the commencement of business for the first six months. By the tenth day of the seller's seventh month in business, the bond or trust account shall be adjusted so that it is in an amount equal to the total amount of the initial payments and promissory notes required by all agreements the seller has entered into in this state during the previous six months, in connection with which the seller has represented that there is a buy-back arrangement or that the purchaser's initial payment or promissory note is secured in any manner. Thereafter, the amount shall be similarly adjusted semiannually, no later than the tenth day of the first month of the seller's fiscal year and no later than the tenth day of the seventh month of the seller's fiscal year. A seller may reduce the amount of the bond or trust account by the amount of the initial payment or promissory note required by any agreement under which the term of a buy-back or security arrangement has expired. In no event shall the amount of the bond or trust account be less than ten thousand dollars.

Effective Date: 09-10-1991



Section 1334.05 - Right to cancel.

(A) In addition to any other right or remedy available to a purchaser under sections 1334.01 to 1334.15 of the Revised Code, a purchaser has the right to cancel an agreement selling or leasing to the purchaser a business opportunity plan , in accordance with the following conditions:

(1) If the seller complies with divisions (A)(7), (B), and (C) of section 1334.06 of the Revised Code, the purchaser may cancel the agreement at any time before midnight of the fifth business day after the day on which the purchaser signs the agreement.

(2) If the seller has failed to comply with division (A)(7), (B), or (C) of section 1334.06 of the Revised Code, the purchaser may cancel the agreement any time within twelve months after the day on which the purchaser signs the agreement.

(B) Cancellation under this section is evidenced by the purchaser giving written notice of cancellation to the seller at the address stated in the agreement. The purchaser may deliver the notice by regular mail, electronic mail, facsimile transmission, telegram, manual delivery, or other personal delivery. Notice of cancellation given by a purchaser need not take a particular form and is sufficient if it indicates in writing the intent of the purchaser not to be bound. Notice of cancellation sent by regular mail is effective upon the date of postmark. Notice sent by electronic mail or facsimile is effective when successfully transmitted. Telegram delivery is effective when the telegram is ordered. Manual delivery or other personal delivery is effective when delivered to the seller or to the seller's address, whichever is first.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 10-25-1979



Section 1334.06 - Written agreements - contents.

(A) Every agreement selling or leasing a business opportunity plan shall be in writing and a copy of the executed agreement and all other documents the seller requires the purchaser to sign shall be given to the purchaser at the time they are signed. The agreement shall contain at least the following:

(1) The terms and conditions of payment including the initial payment or the promissory note, additional payments, and down payment required;

(2) A full description of the acts or services the seller will undertake to perform for the purchaser;

(3) The seller's principal business address and the name and address of its agent authorized to receive service of process in this state;

(4) The business form of the seller, whether corporate, partnership, or otherwise;

(5) The delivery date of the goods the seller is to deliver to the purchaser to begin operation of the business opportunity plan and the location for delivery;

(6) A complete description of the buy-back or security arrangement, if any;

(7) Notice of the purchaser's right to cancel the agreement in at least ten-point boldface type, in the following form and in close proximity to the space reserved in the agreement for the signature of the purchaser:

"You, the purchaser, may cancel this transaction at any time prior to midnight of the fifth business day after the date you sign this agreement. See the attached notice of cancellation for an explanation of this right."

(B) A completed form, in duplicate, captioned "notice of cancellation," shall be attached to the agreement signed by the purchaser and be easily detachable and shall contain in ten-point boldface type, the following statement:

"Notice of cancellation

................... ( Enter date of transaction)

You may cancel this transaction, without penalty or obligation, within five business days from the above date. If you cancel, any payments made by you under the agreement, and any negotiable instrument executed by you will be returned within ten business days following the seller's receipt of your cancellation notice, and any security interest arising out of the transaction will be cancelled. If you cancel, you must make available to the seller at your business address all goods delivered to you under this agreement; or you may if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk. If you do make the goods available to the seller and the seller does not pick them up within twenty days of the date of your notice of cancellation, you may retain or dispose of them without further obligation. If you fail to make the goods available to the seller, or if you agree to return them to the seller and fail to do so, then you remain liable for the performance of all obligations under this agreement. To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice or any other written notice, or send a telegram, to (name of seller), at (address of seller's place of business), or send a fax to (name of seller) at (seller's facsimile number) or an e-mail to (name of seller) at (seller's electronic mail address), not later than midnight of (enter date).

I hereby cancel this transaction.

..............................

..............................

(Date)

(Purchaser's signature)"

(C) Before furnishing copies of the notice of cancellation to the purchaser, the seller shall complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the agreement, and the date of the last day on which the purchaser may cancel.

(D)

In connection with the sale or lease of a business opportunity plan, no seller shall:

(1) Fail to integrate into the written agreement all material statements, representations, or promises that were made orally prior to execution of the written agreement by the seller to the purchaser and were not integrated into any other written document previously provided to the purchaser by the seller;

(2) Include in any agreement, any confession of judgment or any waiver of any rights to which the purchaser is entitled under sections 1334.01 to 1334.15 of the Revised Code, including specifically the right to cancel the agreement in accordance with this section and section 1334.05 of the Revised Code;

(3) Fail to inform each purchaser orally, at the time an agreement is signed, of the right to cancel;

(4) Misrepresent in any manner the purchaser's right to cancel;

(5) Fail or refuse to honor any valid notice of cancellation by a purchaser and within ten business days after receipt of the notice to:

(a) Refund all payments made under the agreement;

(b) Cancel and return any note, negotiable instrument, or other evidence of indebtedness executed by the purchaser in connection with the agreement and take any action necessary to reflect the termination of any security interest or lien created under the agreement;

(c) Notify the purchaser if the seller intends to repossess or abandon any goods delivered to the purchaser.

(6) Negotiate, transfer, sell, or assign any note or other evidence of indebtedness during the time within which a purchaser may cancel;

(7) Commence delivery of any goods or provide any services during the time within which the purchaser may cancel.

(E) In connection with the sale or lease of a business opportunity plan, any provision in an agreement restricting jurisdiction or venue to a forum outside of this state, or requiring the application of laws of another state, is void with respect to a claim otherwise enforceable under sections 1334.01 to 1334.15 of the Revised Code.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 09-10-1991



Section 1334.07 - Attorney general investigations.

[(A)] If by his own inquiries, or as a result of complaints, the attorney general has reasonable cause to believe that a seller or broker has engaged, is engaging, or is threatening to engage in an act or practice that violates sections 1334.01 to 1334.15 of the Revised Code, he may investigate. For this purpose the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of relevant matter. If matter that the attorney general requires to be produced is located outside the state, he may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his behalf, and he may respond to similar requests from officials of other states. The person subpoenaed may make the matter available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or his representative to examine the matter at the place where it is located. However, expenses shall not be charged to a party not subsequently found to have engaged in an act or practice that violates sections 1334.01 to 1334.15 of the Revised Code.

(B) Within twenty days after a subpoena has been served, a motion to extend the return day, or to modify or quash the subpoena, stating good cause, may be filed in the court of common pleas of Franklin county or the court of common pleas of the county in this state in which the person served resides or has his principal place of business.

(C) A person subpoenaed under this section shall comply with the terms of the subpoena, unless the parties agree to modify the terms of the subpoena or unless the court has modified or quashed the subpoena, extended the return day of the subpoena, or issued any other order with respect to the subpoena prior to its return day.

If a person fails without lawful excuse to obey a subpoena or to produce relevant matter, the attorney general may apply to the court of common pleas of the county in which the person subpoenaed resides or has his principal place of business for an order compelling compliance.

(D) The attorney general may request that an individual who refuses to testify or to produce relevant matter on the ground that the testimony or matter may incriminate him be ordered by the court to provide the testimony or matter. With the exception of a prosecution for perjury and an action for damages under sections 1334.01 to 1334.15 of the Revised Code, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self-incrimination to which he is entitled by law, shall not be subjected to a criminal proceeding on the basis of the testimony or matter required to be disclosed or testimony or matter discovered through that testimony or matter.

Effective Date: 10-25-1979



Section 1334.08 - Attorney general actions.

(A) If the attorney general, by his own inquiries or as a result of complaints has reasonable cause to believe that a person has engaged, is engaging, or threatening to engage in an act or practice that violates sections 1334.01 to 1334.15 of the Revised Code, he may bring any of the following actions:

(1) An action to obtain a declaratory judgment that the act or practice violates sections 1334.01 to 1334.15 of the Revised Code;

(2) An action to obtain a temporary restraining order, preliminary injunction, or permanent injunction to restrain the act or practice. If the attorney general shows by a preponderance of the evidence that a seller or broker has violated, is violating, or is threatening to violate sections 1334.01 to 1334.15 of the Revised Code, the court may issue a temporary restraining order, preliminary injunction, or permanent injunction to restrain the act or practice. On motion of the attorney general, or on its own motion, the court may impose a civil penalty of not more than ten thousand dollars for each violation of a temporary restraining order, preliminary injunction, or permanent injunction issued under this section. The civil penalties shall be paid as provided in division (F) of this section.

(3) A class action under Civil Rule 23, as amended, on behalf of purchasers damaged by a violation of sections 1334.01 to 1334.15 of the Revised Code.

(B) On motion of the attorney general and without bond, in an attorney general's action under this section, the court may make appropriate orders, including appointment of a referee or a receiver, for sequestration of assets, to reimburse purchasers found to have been damaged, to carry out a transaction in accordance with a purchaser's reasonable expectations, to strike or limit the application of unconscionable clauses of agreements so as to avoid an unconscionable result, or to grant other appropriate relief. The court may assess the expenses of a referee or receiver against the seller or broker found to be in violation.

(C) Any money or property received by the attorney general in an action under this section that cannot with due diligence within five years be restored by a referee to purchasers shall be unclaimed funds reported under Chapter 169. of the Revised Code.

(D) In addition to the other remedies provided in this section, the attorney general may request and the court may impose a civil penalty of not more than five thousand dollars against a seller or broker for each violation found by the court. The court shall not impose civil penalties under this division that exceed, in the aggregate, one hundred thousand dollars.

(E) If a court determines that provision has been made for reimbursement or other appropriate corrective action, insofar as practicable, with respect to all purchasers damaged by a violation, or in any other appropriate case, the attorney general, with court approval, may terminate enforcement proceedings brought by him upon acceptance of an assurance from a seller or broker of voluntary compliance with sections 1334.01 to 1334.15 of the Revised Code, with respect to the alleged violation. The assurance shall be filed with the court and entered as a consent judgment. Disregard of the terms of a consent judgment entered upon an assurance shall be treated as a violation of an injunction issued under this section.

(F) Civil penalties ordered pursuant to divisions (A) and (D) of this section shall be paid as follows: one-fourth of the amount to the treasurer of the county in which the action is brought and three-fourths to the treasurer of state to the credit of the general revenue fund.

Effective Date: 10-25-1979



Section 1334.09 - Action for rescission and damages.

(A) For a violation of sections 1334.01 to 1334.15 of the Revised Code, a purchaser has a cause of action and may seek either or both of the following:

(1) In an individual action :

(a) Rescind the agreement by giving written notice to the seller within three years of the date of the agreement and recover all sums paid to the seller, less the fair market value, at the time of delivery, of any goods supplied by the seller that are not returned to the seller;

(b) If the purchaser is found to have been damaged, recover up to three times the amount of actual damages or ten thousand dollars, whichever is greater .

(2) Recover damages or other appropriate relief in a class action under Civil Rule 23, as amended.

(B) The court may award to the prevailing party a reasonable attorney fee limited to the work reasonably performed, if either of the following apply:

(1) The purchaser complaining of the act or practice that violated sections 1334.01 to 1334.15 of the Revised Code has brought or maintained an action that is groundless and the purchaser brought or maintained the action in bad faith;

(2) The seller or broker committed an act or practice that violates sections 1334.01 to 1334.15 of the Revised Code.

(C) Upon receipt by a purchaser of the consideration paid to a seller, or a seller's affiliates, or both, pursuant to division (A)(1)(a) of this section, the purchaser shall make available to the seller, at a reasonable time and place, the goods received by the purchaser. However, a purchaser is not entitled to unjust enrichment by exercising the rights provided by this section.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 10-25-1979



Section 1334.10 - Jurisdiction.

(A) The courts of common pleas, and municipal or county courts within their respective monetary jurisdiction, have jurisdiction over any seller or broker with respect to any act or practice covered by sections 1334.01 to 1334.15 of the Revised Code, or with respect to any claim arising from the sale or lease of a business opportunity plan subject to such sections.

(B) A final judgment against a seller or broker under sections 1334.01 to 1334.15 of the Revised Code is admissible as prima-facie evidence of the facts upon which it is based in subsequent proceedings under sections 1334.01 to 1334.15 of the Revised Code against the same seller or broker or their successors or assigns.

(C) No action under sections 1334.01 to 1334.15 of the Revised Code may be brought to recover for a transaction more than five years after either the occurrence of the violation or the date on which the parties executed the agreement selling or leasing the business opportunity plan, whichever is earlier.

(D) In any case arising under section 1334.08 or 1334.09 of the Revised Code, if a seller or broker shows by a preponderance of the evidence that a violation, or failure to meet the requirements of the exemption provided for in section 1334.13 of the Revised Code, resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, no civil penalties shall be imposed against the seller or broker under division (D) of section 1334.08 of the Revised Code, no party shall be awarded attorney's fees under division (B) of section 1334.09 of the Revised Code, and monetary recovery shall not exceed the amount of actual damages resulting from the violation. In addition, a purchaser may, in an action brought within one year after the date on which the agreement selling or leasing the business opportunity plan was executed, recover all sums paid to the seller less the fair market value, at the time of delivery, of any goods supplied by the seller that are not returned to the seller.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 10-25-1979



Section 1334.11 - Defenses.

Notwithstanding section 1303.35 of the Revised Code, a purchaser who executes an agreement selling or leasing to him a business opportunity plan or a note in connection with such an agreement may assert as a defense to a claim by a holder in due course, as defined in section 1303.32 of the Revised Code, any defense that the purchaser may assert against the seller of the business opportunity plan.

Effective Date: 08-19-1994



Section 1334.12 - Application of chapter.

Sections 1334.01 to 1334.15 of the Revised Code do not apply to:

(A) The relationship between an employer and an employee, or among general business partners;

(B) Membership in a bona fide cooperative association of producers of agricultural products authorized by section 1 of the "Capper-Volstead Act," 42 Stat. 388 (1922), 7 U.S.C. 291; or an organization, operated on a cooperative basis by and for independent retailers, which wholesales goods or furnishes services primarily to its member-retailers;

(C) An agreement for the use of a trademark, service mark, trade name, seal, advertising, or other commercial symbol designating a person who offers a bona fide service for the evaluation, testing, or certification of goods, commodities, or services;

(D) An agreement between a licensor and a single licensee to license a trademark, trade name, service mark, advertising, or other commercial symbol where such license is the only one of its general nature and type to be granted by the licensor with respect to that trademark, trade name, service mark, advertising or other commercial symbol;

(E) The transfer of a registered security, as defined by division (B) of section 1707.01 of the Revised Code;

(F) Any transaction in which either the seller or purchaser is licensed pursuant to and the transaction is governed by Chapter 4735. of the Revised Code;

(G) A publisher, broadcaster, printer, or other person engaged in the dissemination of information or the reproduction of printed or pictorial matter insofar as the information or matter has been disseminated or reproduced on behalf of others without knowledge that it violates sections 1334.01 to 1334.15 of the Revised Code;

(H) A license granted by a general merchandise retailer that allows the licensee to sell goods or services to the general public under the retailer's trademark, trade name, or service mark, advertising, or other commercial symbol if the general merchandise retailer has been doing business in this state continuously for five years prior to the granting of the license and the general merchandise retailer also sells the same goods or services directly to the general public;

(I) The sale of a business which for at least six months previous to the sale has:

(1) Been operated from a given specific location;

(2) Been open for business to the general public;

(3) Had all equipment and supplies necessary for operating the business located at the specific location.

(J) The sale or lease of goods or services to a purchaser who also offers, sells, or distributes other goods or services that are not:

(1) Supplied by the seller or other person enumerated in division (D)(1) of section 1334.01 of the Revised Code; or

(2) Utilized with the goods or services supplied by the seller or other person enumerated in division (D)(1) of section 1334.01 of the Revised Code.

(K) An agreement permitting a person to offer, sell, or distribute goods or services on or about premises occupied by a retailer-grantor primarily for the retailer-grantor's own merchandising activities, where the goods or services are not purchased from the retailer-grantor or persons with whom the lessee is required or advised to do business by the retailer-grantor.

(L) A seller who has both of the following:

(1)

(a) A net worth on a consolidated basis, according to its most recent audited financial statement, of not less than fifteen million dollars;

(b) A net worth, according to its most recent audited financial statement, of not less than one million dollars and the seller is at least eighty per cent owned by a corporation which has a net worth on a consolidated basis, according to its most recent audited financial statement, of not less than fifteen million dollars;

(2) Had at least twenty-five purchasers conducting business at all times during the five-year period immediately preceding the sale or lease of the business opportunity plan, or has conducted the business which is the subject of the business opportunity plan continuously for not less than five years preceding the sale or lease of the business opportunity plan.

(M) The sale or lease of goods or services to a purchaser who has

for at least six months previously, bought goods or services which were sold under the same trademark or trade name, or which were produced by the seller and received on resale of such goods or services an amount at least equal to the amount of the initial payment or promissory note

.

(N) The renewal or extension of an existing business opportunity plan, provided the original agreement was for at least one year.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 09-10-1991



Section 1334.13 - Certain franchising transactions exempted.

Except for division (H) of section 1334.03 and section 1334.04 of the Revised Code, sections 1334.01 to 1334.15 of the Revised Code do not apply to:

(A) Any transaction that complies in all material respects with the trade regulation rule of the federal trade commission, "disclosure requirements and prohibitions concerning franchising ," 16 C.F.R. 436.1 et seq., as may be amended from time to time, that is in effect on the date of the transaction;

(B) Any transaction that complies in all material respects with the trade regulation rule of the federal trade commission, "disclosure requirements and prohibitions concerning business opportunities," 16 C.F.R. 437.1 et seq., as may be amended from time to time, that is in effect on the date of the transaction.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 10-25-1979



Section 1334.14 - Burden of proof.

In any case arising under section 1334.08 or 1334.09 of the Revised Code, the burden of proving an exemption or exception from section 1334.12 or 1334.13 of the Revised Code is upon the person who claims the exemption or exception.

Effective Date: 10-25-1979



Section 1334.15 - Legislative intent; remedies; waiver.

(A) The general assembly declares that the offer and sale of business opportunity plans is a matter affected with a public interest. The general assembly further declares that it is the intent of this chapter to protect prospective purchasers of business opportunity plans by requiring that sellers provide the purchasers with the information necessary to make an intelligent decision about the business opportunity plan being offered, and that this chapter represents a fundamental public policy for this state.

(B) The remedies of sections 1334.01 to 1334.15 of the Revised Code are in addition to remedies otherwise available for the same conduct under federal, state, or local law. Any waiver by a purchaser of sections 1334.01 to 1334.15 of the Revised Code or any venue or choice of law provision that deprives a purchaser who is an Ohio resident of the benefit of those sections is contrary to public policy and is void and unenforceable.

Amended by 129th General AssemblyFile No.130,SB 196, §1, eff. 9/28/2012.

Effective Date: 10-25-1979



Section 1334.99 - Penalty.

Whoever violates sections 1334.02 to 1334.06 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996






Chapter 1335 - STATUTE OF FRAUDS

Section 1335.01 - [Repealed].

Effective Date: 01-01-2007



Section 1335.02 - Actions on loan agreements.

(A) As used in this section:

(1) "Debtor" means a person that obtains credit or seeks a loan agreement with a financial institution or owes money to a financial institution.

(2) "Financial institution" means either of the following:

(a) A federally or state-chartered bank, savings bank, savings and loan association, or credit union, or a holding company, subsidiary, or affiliate of a bank, savings bank, or savings and loan association;

(b) A licensee under sections 1321.01 to 1321.19 of the Revised Code, or a registrant under sections 1321.51 to 1321.60 of the Revised Code, or a parent company, subsidiary, or affiliate of a licensee or registrant.

(3) "Loan agreement" means one or more promises, promissory notes, agreements, undertakings, security agreements, mortgages, or other documents or commitments, or any combination of these documents or commitments, pursuant to which a financial institution loans or delays, or agrees to loan or delay, repayment of money, goods, or anything of value, or otherwise extends credit or makes a financial accommodation. "Loan agreement" does not include a promise, promissory note, agreement, undertaking, or other document or commitment relating to a credit card, a charge card, a revolving budget agreement subject to section 1317.11 of the Revised Code, an open-end loan agreement subject to section 1321.16 or 1321.58 of the Revised Code, or an open-end credit agreement subject to section 1109.18 of the Revised Code.

(B) No party to a loan agreement may bring an action on a loan agreement unless the agreement is in writing and is signed by the party against whom the action is brought or by the authorized representative of the party against whom the action is brought. However, a loan agreement need not be signed by an officer or other authorized representative of a financial institution, if the loan agreement is in the form of a promissory note or other document or commitment that describes the credit or loan and the loan agreement, by its terms, satisfies all of the following conditions:

(1) The loan agreement is intended by the parties to be signed by the debtor but not by an officer or other authorized representative of the financial institution.

(2) The loan agreement has been signed by the debtor.

(3) The delivery of the loan agreement has been accepted by the financial institution.

(C) The terms of a loan agreement subject to this section, including the rights and obligations of the parties to the loan agreement, shall be determined solely from the written loan agreement, and shall not be varied by any oral agreements that are made or discussions that occur before or contemporaneously with the execution of the loan agreement. Any prior oral agreements between the parties are superseded by the loan agreement.

(D) This section does not apply to any loan agreement in which the proceeds of the loan agreement are used by the debtor primarily for personal, household, or family purposes and either of the following applies:

(1) The proceeds of the loan agreement are less than forty thousand dollars;

(2) A security interest securing the loan agreement is or will be acquired in the primary residence of the debtor.

Effective Date: 01-01-1997



Section 1335.03 - [Repealed].

Effective Date: 07-01-1962



Section 1335.04 - Interest in land to be granted in writing.

No lease, estate, or interest, either of freehold or term of years, or any uncertain interest of, in, or out of lands, tenements, or hereditaments, shall be assigned or granted except by deed, or note in writing, signed by the party assigning or granting it, or his agent thereunto lawfully authorized, by writing, or by act and operation of law.

Effective Date: 10-01-1953



Section 1335.05 - Certain agreements to be in writing.

No action shall be brought whereby to charge the defendant, upon a special promise, to answer for the debt, default, or miscarriage of another person; nor to charge an executor or administrator upon a special promise to answer damages out of his own estate; nor to charge a person upon an agreement made upon consideration of marriage, or upon a contract or sale of lands, tenements, or hereditaments, or interest in or concerning them, or upon an agreement that is not to be performed within one year from the making thereof; unless the agreement upon which such action is brought, or some memorandum or note thereof, is in writing and signed by the party to be charged therewith or some other person thereunto by him or her lawfully authorized.

No action shall be brought to charge a person licensed by Chapter 4731. of the Revised Code to practice medicine or surgery, osteopathic medicine or surgery, or podiatric medicine and surgery in this state, upon any promise or agreement relating to a medical prognosis unless the promise or agreement is in writing and signed by the party to be charged therewith.

Effective Date: 07-01-1976



Section 1335.11 - Paying commission on sales.

(A) As used in this section:

(1) "Commission" means compensation accruing to a person for payment by another person, the rate of which is expressed as a percentage of the dollar amount of orders, sales, or profits.

(2) "Principal" means a person who does all of the following:

(a) Engages in either of the following:

(i) The business of manufacturing, producing, importing, or distributing one or more products for sale to customers who purchase products for resale or for consumption or utilization in the manufacturing process;

(ii) The business of providing services to customers.

(b) Utilizes one or more sales representatives to solicit orders for those products or orders for those services;

(c) Compensates the sales representatives in whole or in part by commission.

(3) "Sales representative" means a person who contracts with a principal to solicit orders for a product or orders for the provision of services and who is compensated, in whole or in part, by commission, but does not include a person who places orders for or purchases the product for that person's own account for resale or places orders for the provision of or purchases services for that person's own account, a person who is an employee of a principal, or a person who contracts with a principal to solicit within this state orders for a product or orders for the performance of services and who is not compensated, in whole or in part, by commission.

(4) "Termination" means the end of the performance of services by a sales representative for a principal, including discharge of the sales representative by the principal, resignation of the sales representative, or expiration of the contract between the sales representative and the principal.

(B) For purposes of this section, the time at which a commission is due to a sales representative shall be determined in the following manner:

(1) If the contract between the principal and the sales representative is in writing and its terms unambiguously and clearly specify when the commission is due, the terms of the contract shall control the determination.

(2) If the contract between the principal and the sales representative is not in writing, or if the contract between them is in writing but its terms do not specify when the commission is due or its terms are ambiguous or unclear, the past practice used by the principal and the sales representative shall control the determination.

(3) If neither division (B)(1) nor (B)(2) of this section can be used to clearly ascertain when a commission is due, the custom and usage prevalent in this state for the principal's and sales representative's industry shall control the determination.

(C) Upon the termination of a contract between a principal and a sales representative for the solicitation of orders for a product or orders for services, the principal shall pay the sales representative all commissions due the sales representative at the time of the termination within thirty days of the termination and shall pay the sales representative all commissions that become due after the termination within thirteen days of the date on which the commissions become due.

(D) A principal who fails to comply with division (C) of this section or with any contractual provision concerning timely payment of commissions due upon termination of a contract with a sales representative is liable in a civil action for exemplary damages in an amount not to exceed three times the amount of the commissions owed to the sales representative if the sales representative proves that the principal's failure to comply with division (C) of this section or the contractual provision constituted willful, wanton, or reckless misconduct or bad faith. If a principal receives a written demand for payment of the commissions owed to a sales representative that was sent by certified mail, the failure of the principal to respond to the written demand in writing within twenty days after the principal receives the written demand shall raise a presumption that the principal acted willfully and in bad faith. The prevailing party in an action brought under this section is entitled to reasonable attorney's fees and court costs.

(E) Division (A)(1) of section 2307.382 of the Revised Code applies to a principal who is not a resident of this state and who enters into an agreement with a sales representative for the solicitation of orders in this state, to authorize the exercise by a court of personal jurisdiction over the principal.

(F) Any provision in any contract between a sales representative and principal is void if it purports to do any of the following:

(1) Waive any of the provisions of this section;

(2) Make the contract subject to the laws of another state;

(3) Limit the right of the sales representative to initiate litigation or alternative dispute resolution in this state.

(G) Nothing in this section invalidates or restricts any other or additional right or remedy available to a sales representative or precludes a sales representative from seeking to recover in one action on all claims against a principal.

(H) This section does not apply to any person licensed by the superintendent of insurance to engage in the business of issuing or selling insurance, as defined in division (D) of section 3901.19 of the Revised Code.

Effective Date: 10-29-1999






Chapter 1336 - OHIO UNIFORM FRAUDULENT TRANSFER ACT

Section 1336.01 - Ohio uniform fraudulent transfer act definitions.

As used in this chapter:

(A) "Affiliate" means any of the following:

(1) A person who directly or indirectly owns, controls, or holds with power to vote, twenty per cent or more of the outstanding voting securities of the debtor, other than a person who holds the securities in either of the following manners:

(a) As a fiduciary or agent without sole discretionary power to vote the securities;

(b) Solely to secure a debt, if the person has not exercised the power to vote.

(2) A corporation twenty per cent or more of the outstanding voting securities of which are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote, twenty per cent or more of the outstanding voting securities of the debtor, other than a person who holds the securities in either of the following manners:

(a) As a fiduciary or agent without sole discretionary power to vote the securities;

(b) Solely to secure a debt, if the person has not exercised the power to vote.

(3) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor;

(4) A person who operates the business of the debtor under a lease or other agreement, or controls substantially all of the assets of the debtor.

(B) "Asset" means property of a debtor, but does not include any of the following:

(1) Property to the extent it is encumbered by a valid lien;

(2) Property to the extent it generally is exempt under nonbankruptcy law, including, but not limited to, section 2329.66 of the Revised Code;

(3) An interest in property held in the form of a tenancy by the entireties created under section 5302.17 of the Revised Code prior to April 4, 1985, to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(C) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(D) "Creditor" means a person who has a claim.

(E) "Debt" means liability on a claim.

(F) "Debtor" means a person who is liable on a claim.

(G) "Insider" includes all of the following:

(1) If the debtor is an individual, any of the following:

(a) A relative of the debtor or of a general partner of the debtor;

(b) A partnership in which the debtor is a general partner;

(c) A general partner in a partnership described in division (G)(1)(b) of this section;

(d) A corporation of which the debtor is a director, officer, or person in control.

(2) If the debtor is a corporation, any of the following:

(a) A director of the debtor;

(b) An officer of the debtor;

(c) A person in control of the debtor;

(d) A partnership in which the debtor is a general partner;

(e) A general partner in a partnership described in division (G)(2)(d) of this section;

(f) A relative of a general partner, director, officer, or person in control of the debtor.

(3) If the debtor is a partnership, any of the following:

(a) A general partner in the debtor;

(b) A relative of a general partner in, a general partner of, or a person in control of the debtor;

(c) Another partnership in which the debtor is a general partner;

(d) A general partner in a partnership described in division (G)(3)(c) of this section;

(e) A person in control of the debtor.

(4) An affiliate, or an insider of an affiliate as if the affiliate were the debtor;

(5) A managing agent of the debtor.

(H) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien, or a statutory lien.

(I) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(J) "Property" means anything that may be the subject of ownership.

(K) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(L) "Transfer" means every direct or indirect, absolute or conditional, and voluntary or involuntary method of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(M) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

Effective Date: 09-28-1990



Section 1336.02 - Insolvent debtor.

(A)

(1) A debtor is insolvent if the sum of the debts of the debtor is greater than all of the assets of the debtor at a fair valuation.

(2) A debtor who generally is not paying his debts as they become due is presumed to be insolvent.

(B) A partnership is insolvent under division (A)(1) of this section if the sum of the debts of the partnership is greater than the aggregate, at a fair valuation, of all of the assets of the partnership and the sum of the excess of the value of the nonpartnership assets of each general partner over the nonpartnership debts of the general partner.

(C) For purposes of this section:

(1) "Assets" do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors, or that has been transferred in a manner making the transfer fraudulent under section 1336.04 or 1336.05 of the Revised Code.

(2) "Debts" do not include an obligation to the extent that it is secured by a valid lien on property of the debtor not included as an asset.

Effective Date: 09-28-1990



Section 1336.03 - Giving value.

(A) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the business of the promisor to furnish support to the debtor or another person.

(B) For the purposes of division (A)(2) of section 1336.04 and division (A) of section 1336.05 of the Revised Code, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(C) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and in fact is substantially contemporaneous.

Effective Date: 09-28-1990



Section 1336.04 - Transfer made or obligation incurred fraudulent as to creditor.

(A) A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor, whether the claim of the creditor arose before, or within a reasonable time not to exceed four years after, the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation in either of the following ways:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor;

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and if either of the following applies:

(a) The debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction;

(b) The debtor intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

(B) In determining actual intent under division (A)(1) of this section, consideration may be given to all relevant factors, including, but not limited to, the following:

(1) Whether the transfer or obligation was to an insider;

(2) Whether the debtor retained possession or control of the property transferred after the transfer;

(3) Whether the transfer or obligation was disclosed or concealed;

(4) Whether before the transfer was made or the obligation was incurred, the debtor had been sued or threatened with suit;

(5) Whether the transfer was of substantially all of the assets of the debtor;

(6) Whether the debtor absconded;

(7) Whether the debtor removed or concealed assets;

(8) Whether the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) Whether the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) Whether the transfer occurred shortly before or shortly after a substantial debt was incurred;

(11) Whether the debtor transferred the essential assets of the business to a lienholder who transferred the assets to an insider of the debtor.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 09-28-1990



Section 1336.05 - Claims arising before the transfer or obligation incurred.

(A) A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(B) A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the transfer was made to or the obligation was incurred with respect to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

Effective Date: 09-28-1990



Section 1336.06 - When transfer made or obligation incurred.

For the purposes of this chapter:

(A)

(1) A transfer is made if either of the following applies:

(a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee;

(b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee.

(2)

(a) If applicable law permits the transfer to be perfected as provided in division (A) of this section and the transfer is not so perfected before the commencement of an action for relief arising out of a transfer that is fraudulent under section 1336.04 or 1336.05 of the Revised Code, the transfer is deemed made immediately before the commencement of the action.

(b) If applicable law does not permit the transfer to be perfected as provided in division (A) of this section, the transfer is made when it becomes effective between the debtor and the transferee.

(3) A transfer is not made until the debtor has acquired rights in the asset transferred.

(B) An obligation is incurred as follows:

(1) If oral, when it becomes effective between the parties;

(2) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

Effective Date: 09-28-1990



Section 1336.07 - Remedies of creditor.

(A) In an action for relief arising out of a transfer or an obligation that is fraudulent under section 1336.04 or 1336.05 of the Revised Code, a creditor or a child support enforcement agency on behalf of a support creditor, subject to the limitations in section 1336.08 of the Revised Code, may obtain one of the following:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the claim of the creditor;

(2) An attachment or garnishment against the asset transferred or other property of the transferee in accordance with Chapters 2715. and 2716. of the Revised Code;

(3) Subject to the applicable principles of equity and in accordance with the Rules of Civil Procedure, any of the following:

(a) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(b) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee;

(c) Any other relief that the circumstances may require.

(B) If a creditor or child support enforcement agency has obtained a judgment on a claim against the debtor, the creditor or agency, if the court so orders, may levy execution on the asset transferred or its proceeds in accordance with Chapter 2329. of the Revised Code.

Effective Date: 01-01-1998



Section 1336.08 - Bona fide transfers - voidable transfers.

(A) A transfer or an obligation is not fraudulent under division (A)(1) of section 1336.04 of the Revised Code against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(B)

(1) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor or a child support enforcement agency under division (A)(1) of section 1336.07 of the Revised Code, the creditor or agency may recover a judgment for the value of the asset transferred, as adjusted under division (B)(2) of this section, or the amount necessary to satisfy the claim of the creditor or agency, whichever is less. The judgment may be entered against either of the following:

(a) The first transferee of the asset or the person for whose benefit the transfer was made;

(b) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(2) If the judgment under division (B)(1) of this section is based upon the value of the asset transferred, the judgment shall be in an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(C) Notwithstanding the voidability of a transfer or an obligation under division (A)(1) of section 1336.07 of the Revised Code, a good faith transferee or obligee is entitled, to the extent of the value given to the debtor for the transfer or obligation, to any of the following:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred;

(3) A reduction in the amount of the liability on the judgment.

(D) A transfer is not fraudulent under division (A)(2) of section 1336.04 or section 1336.05 of the Revised Code if the transfer results from either of the following:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law;

(2) Enforcement of a security interest in compliance with section sections 1309.601 to 1309.604 of the Revised Code.

(E) A transfer is not fraudulent under division (B) of section 1336.05 of the Revised Code as follows:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made, unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider;

(3) If made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

Effective Date: 07-01-2001



Section 1336.09 - Statute of limitations.

A claim for relief with respect to a transfer or an obligation that is fraudulent under section 1336.04 or 1336.05 of the Revised Code is extinguished unless an action is brought in accordance with one of the following:

(A) If the transfer or obligation is fraudulent under division (A)(1) of section 1336.04 of the Revised Code, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or reasonably could have been discovered by the claimant;

(B) If the transfer or obligation is fraudulent under division (A)(2) of section 1336.04 or division (A) of section 1336.05 of the Revised Code, within four years after the transfer was made or the obligation was incurred;

(C) If the transfer or obligation is fraudulent under division (B) of section 1336.05 of the Revised Code, within one year after the transfer was made or the obligation was incurred.

Effective Date: 09-28-1990



Section 1336.10 - Laws supplementing chapter.

Unless displaced by this chapter, the principles of law and equity, including, but not limited to, the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement the provisions of this chapter.

Effective Date: 09-28-1990



Section 1336.11 - Citing chapter.

This chapter may be cited as the Ohio uniform fraudulent transfer act.

Effective Date: 09-28-1990



Section 1336.12 - [Repealed].

Effective Date: 09-28-1990






Chapter 1337 - POWER OF ATTORNEY

Section 1337.01 - Power of attorney.

A power of attorney for the conveyance, mortgage, or lease of any interest in real property shall be signed, acknowledged, and certified as provided in section 5301.01 of the Revised Code.

Effective Date: 02-01-2002



Section 1337.02 - Form and effect of power of attorney.

A deed, mortgage, or lease of any interest in real property, made by virtue of a power of attorney, must contain the name of the grantor, mortgagor, or lessor, and shall convey, mortgage, or lease the interest of such grantor, mortgagor, or lessor as fully as if such deed, mortgage, or lease were executed by such grantor, mortgagor, or lessor, in person. At any time previous to the conveyance, mortgage, or lease, the grantor, mortgagor, or lessor may revoke such power of attorney.

Effective Date: 10-01-1953



Section 1337.03 - Validity of certain acts of attorney in fact.

No deed executed by a person acting for another, under a power of attorney, acknowledged, and recorded, is invalid or defective because he, instead of his principal, is named in such deed as such attorney as grantor; nor because his name, as such attorney, is subscribed to such deed, instead of the name of his principal; nor because the certificate of acknowledgment, instead of setting forth that the deed was acknowledged by the principal, by his attorney, sets forth that it was acknowledged by the person who executed it, as such attorney. All such deeds shall be as valid and effectual, in all respects, within the authority conferred by such powers of attorney, as if they had been executed by the principals of such attorneys, in person.

Effective Date: 10-01-1953



Section 1337.04 - Recording of power of attorney.

A power of attorney for the conveyance, mortgage, or lease of an interest in real property must be recorded in the office of the county recorder of the county in which such property is situated, previous to the recording of a deed, mortgage, or lease by virtue of such power of attorney.

Effective Date: 10-01-1953



Section 1337.05 - Revocation of power of attorney must be recorded.

No instrument containing a power of attorney for the conveyance, mortgage, or lease of an interest in real property, which has been recorded, will be revoked by any act of the person by whom it was executed, unless the instrument containing such revocation is also recorded in the same office in which the instrument containing the power of attorney was recorded.

Effective Date: 10-01-1953



Section 1337.06 - Execution and evidence of power of attorney.

A power of attorney for the transfer of personal property or the transaction of business relating to the transfer of personal property, in order to be admitted to record as provided in section 1337.07 of the Revised Code, shall be signed and acknowledged in the same manner as deeds and mortgages under section 5301.01 of the Revised Code. When so executed, acknowledged, and recorded, a copy of the record, certified by the county recorder, with the recorder's official seal affixed to it, shall be received in all courts and places within this state as prima-facie evidence of the existence of that instrument and as conclusive evidence of the existence of that record.

Effective Date: 02-01-2002



Section 1337.07 - Admission of power of attorney to record.

Any person interested may have a power of attorney authorizing the transfer of personal property or the transaction of any business relating thereto admitted to record in the office of the county recorder of the county in which such property is situated, or in which any of such business is to be transacted.

Effective Date: 10-01-1953



Section 1337.08 - Record of power of attorney authorizing transfer of personal property.

The county recorder shall keep a record, in which shall be recorded powers of attorney authorizing the transfer of personal property or the transaction of any business relating thereto. Upon presentation of such a power of attorney the recorder shall endorse thereon the date of its presentation, and after it is recorded endorse thereon the time at which the instrument was recorded, and the number or letter and page of the book in which it is recorded. He also shall keep an alphabetical index of each power of attorney so recorded.

Effective Date: 10-27-1981



Section 1337.09 - [Repealed] .

Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.

Effective Date: 01-14-1997; 2008 SB157 05-14-2008



Section 1337.091 - [Repealed] .

Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.

Effective Date: 10-21-2003



Section 1337.092 - Personal liability.

(A) If an attorney in fact enters into a contract in the representative capacity of the attorney in fact, if the contract is within the authority of the attorney in fact, and if the attorney in fact discloses in the contract that it is being entered into in the representative capacity of the attorney in fact, the attorney in fact is not personally liable on the contract, unless the contract otherwise specifies. If the words or initialism "attorney in fact," "as attorney in fact," "AIF," "power of attorney," "POA," or any other word or words or initialism indicating representative capacity as an attorney in fact are included in a contract following the name or signature of an attorney in fact, the inclusion is sufficient disclosure for purposes of this division that the contract is being entered into in the attorney in fact's representative capacity as attorney in fact.

(B) An attorney in fact is not personally liable for a debt of the attorney in fact's principal, unless one or more of the following applies:

(1) The attorney in fact agrees to be personally responsible for the debt.

(2) The debt was incurred for the support of the principal, and the attorney in fact is liable for that debt because of another legal relationship that gives rise to or results in a duty of support relative to the principal.

(3) The negligence of the attorney in fact gave rise to or resulted in the debt.

(4) An act of the attorney in fact that was beyond the attorney in fact's authority gave rise to or resulted in the debt.

(5) An agreement to assist in the recovery of funds under section 169.13 of the Revised Code was the subject of the power of attorney that gave rise to or resulted in the debt.

(C) This section applies but is not limited to, and the terms "power of attorney" and "attorney in fact" include but are not limited to, an agency agreement and an agent under an agency agreement.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 10-01-1996



Section 1337.093 - [Repealed] .

Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.

Effective Date: 10-01-1996



Section 1337.10 - Fees of recorder - microfilm process.

The county recorder shall charge the same fee for the recording of a power of attorney authorizing the transfer of personal property or the transaction of business relating to the transfer of personal property, the indexing of that instrument, and for making a certified copy of the record of the instrument, that the recorder is allowed by section 317.32 of the Revised Code to charge for similar services in regard to other instruments.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that all cancellations, releases, or other actions affecting recorded powers of attorney be by separate instrument, signed and acknowledged as provided by section 5301.01 of the Revised Code. The original instrument bearing the proper endorsement may be used as that separate instrument. Any cancellations, releases, or other actions described in this section shall be recorded in the books in which the powers of attorney were recorded. The fee for recordation shall be as set forth in this section.

Effective Date: 02-01-2002



Section 1337.11 - Durable power of attorney for health care definitions.

As used in sections 1337.11 to 1337.17 of the Revised Code:

(A) "Adult" means a person who is eighteen years of age or older.

(B) "Attending physician" means the physician to whom a principal or the family of a principal has assigned primary responsibility for the treatment or care of the principal or, if the responsibility has not been assigned, the physician who has accepted that responsibility.

(C) "Comfort care" means any of the following:

(1) Nutrition when administered to diminish the pain or discomfort of a principal, but not to postpone death;

(2) Hydration when administered to diminish the pain or discomfort of a principal, but not to postpone death;

(3) Any other medical or nursing procedure, treatment, intervention, or other measure that is taken to diminish the pain or discomfort of a principal, but not to postpone death.

(D) "Consulting physician" means a physician who, in conjunction with the attending physician of a principal, makes one or more determinations that are required to be made by the attending physician, or to be made by the attending physician and one other physician, by an applicable provision of sections 1337.11 to 1337.17 of the Revised Code, to a reasonable degree of medical certainty and in accordance with reasonable medical standards.

(E) "Declaration for mental health treatment" has the same meaning as in section 2135.01 of the Revised Code.

(F) "Guardian" means a person appointed by a probate court pursuant to Chapter 2111. of the Revised Code to have the care and management of the person of an incompetent.

(G) "Health care" means any care, treatment, service, or procedure to maintain, diagnose, or treat an individual's physical or mental condition or physical or mental health.

(H) "Health care decision" means informed consent, refusal to give informed consent, or withdrawal of informed consent to health care.

(I) "Health care facility" means any of the following:

(1) A hospital;

(2) A hospice care program, pediatric respite care program, or other institution that specializes in comfort care of patients in a terminal condition or in a permanently unconscious state;

(3) A nursing home;

(4) A home health agency;

(5) An intermediate care facility for the mentally retarded;

(6) A regulated community mental health organization.

(J) "Health care personnel" means physicians, nurses, physician assistants, emergency medical technicians-basic, emergency medical technicians-intermediate, emergency medical technicians-paramedic, medical technicians, dietitians, other authorized persons acting under the direction of an attending physician, and administrators of health care facilities.

(K) "Home health agency" has the same meaning as in section 3701.881 of the Revised Code.

(L) "Hospice care program" and "pediatric respite care program" have the same meanings as in section 3712.01 of the Revised Code.

(M) "Hospital" has the same meanings as in sections 3701.01, 3727.01, and 5122.01 of the Revised Code.

(N) "Hydration" means fluids that are artificially or technologically administered.

(O) "Incompetent" has the same meaning as in section 2111.01 of the Revised Code.

(P) "Intermediate care facility for the mentally retarded" has the same meaning as in section 5111.20 of the Revised Code.

(Q) "Life-sustaining treatment" means any medical procedure, treatment, intervention, or other measure that, when administered to a principal, will serve principally to prolong the process of dying.

(R) "Medical claim" has the same meaning as in section 2305.113 of the Revised Code.

(S) "Mental health treatment" has the same meaning as in section 2135.01 of the Revised Code.

(T) "Nursing home" has the same meaning as in section 3721.01 of the Revised Code.

(U) "Nutrition" means sustenance that is artificially or technologically administered.

(V) "Permanently unconscious state" means a state of permanent unconsciousness in a principal that, to a reasonable degree of medical certainty as determined in accordance with reasonable medical standards by the principal's attending physician and one other physician who has examined the principal, is characterized by both of the following:

(1) Irreversible unawareness of one's being and environment.

(2) Total loss of cerebral cortical functioning, resulting in the principal having no capacity to experience pain or suffering.

(W) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes political subdivisions and governmental agencies, boards, commissions, departments, institutions, offices, and other instrumentalities.

(X) "Physician" means a person who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(Y) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(Z) "Professional disciplinary action" means action taken by the board or other entity that regulates the professional conduct of health care personnel, including the state medical board and the board of nursing.

(AA) "Regulated community mental health organization" means a residential facility as defined and licensed under section 5119.22 of the Revised Code or a community mental health agency as defined in section 5122.01 of the Revised Code.

(BB) "Terminal condition" means an irreversible, incurable, and untreatable condition caused by disease, illness, or injury from which, to a reasonable degree of medical certainty as determined in accordance with reasonable medical standards by a principal's attending physician and one other physician who has examined the principal, both of the following apply:

(1) There can be no recovery.

(2) Death is likely to occur within a relatively short time if life-sustaining treatment is not administered.

(CC) "Tort action" means a civil action for damages for injury, death, or loss to person or property, other than a civil action for damages for a breach of contract or another agreement between persons.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 10-29-2003; 2008 HB529 04-07-2009



Section 1337.12 - Formality of execution.

(A)

(1) An adult who is of sound mind voluntarily may create a valid durable power of attorney for health care by executing a durable power of attorney, in accordance with section 1337.24 of the Revised Code, that authorizes an attorney in fact as described in division (A)(2) of this section to make health care decisions for the principal at any time that the attending physician of the principal determines that the principal has lost the capacity to make informed health care decisions for the principal. Except as otherwise provided in divisions (B) to (F) of section 1337.13 of the Revised Code, the authorization may include the right to give informed consent, to refuse to give informed consent, or to withdraw informed consent to any health care that is being or could be provided to the principal. Additionally, to be valid, a durable power of attorney for health care shall satisfy both of the following:

(a) It shall be signed at the end of the instrument by the principal and shall state the date of its execution.

(b) It shall be witnessed in accordance with division (B) of this section or be acknowledged by the principal in accordance with division (C) of this section.

(2) Except as otherwise provided in this division, a durable power of attorney for health care may designate any competent adult as the attorney in fact. The attending physician of the principal and an administrator of any nursing home in which the principal is receiving care shall not be designated as an attorney in fact in, or act as an attorney in fact pursuant to, a durable power of attorney for health care. An employee or agent of the attending physician of the principal and an employee or agent of any health care facility in which the principal is being treated shall not be designated as an attorney in fact in, or act as an attorney in fact pursuant to, a durable power of attorney for health care, except that these limitations do not preclude a principal from designating either type of employee or agent as the principal's attorney in fact if the individual is a competent adult and related to the principal by blood, marriage, or adoption, or if the individual is a competent adult and the principal and the individual are members of the same religious order.

(3) A durable power of attorney for health care shall not expire, unless the principal specifies an expiration date in the instrument. However, when a durable power of attorney contains an expiration date, if the principal lacks the capacity to make informed health care decisions for the principal on the expiration date, the instrument shall continue in effect until the principal regains the capacity to make informed health care decisions for the principal.

(B) If witnessed for purposes of division (A)(1)(b) of this section, a durable power of attorney for health care shall be witnessed by at least two individuals who are adults and who are not ineligible to be witnesses under this division. Any person who is related to the principal by blood, marriage, or adoption, any person who is designated as the attorney in fact in the instrument, the attending physician of the principal, and the administrator of any nursing home in which the principal is receiving care are ineligible to be witnesses.

The witnessing of a durable power of attorney for health care shall involve the principal signing, or acknowledging the principal's signature, at the end of the instrument in the presence of each witness. Then, each witness shall subscribe the witness's signature after the signature of the principal and, by doing so, attest to the witness's belief that the principal appears to be of sound mind and not under or subject to duress, fraud, or undue influence. The signatures of the principal and the witnesses under this division are not required to appear on the same page of the instrument.

(C) If acknowledged for purposes of division (A)(1)(b) of this section, a durable power of attorney for health care shall be acknowledged before a notary public, who shall make the certification described in section 147.53 of the Revised Code and also shall attest that the principal appears to be of sound mind and not under or subject to duress, fraud, or undue influence.

(D)

(1) If a principal has both a valid durable power of attorney for health care and a valid declaration, division (B) of section 2133.03 of the Revised Code applies. If a principal has both a valid durable power of attorney for health care and a DNR identification that is based upon a valid declaration and if the declaration supersedes the durable power of attorney for health care under division (B) of section 2133.03 of the Revised Code, the DNR identification supersedes the durable power of attorney for health care to the extent of any conflict between the two. A valid durable power of attorney for health care supersedes any DNR identification that is based upon a do-not-resuscitate order that a physician issued for the principal which is inconsistent with the durable power of attorney for health care or a valid decision by the attorney in fact under a durable power of attorney.

(2) As used in division (D) of this section:

(a) "Declaration" has the same meaning as in section 2133.01 of the Revised Code.

(b) "Do-not-resuscitate order" and "DNR identification" have the same meanings as in section 2133.21 of the Revised Code.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 03-15-2001



Section 1337.13 - Authority of attorney in fact under a durable power of attorney for health care.

(A)

(1) An attorney in fact under a durable power of attorney for health care shall make health care decisions for the principal only if the instrument substantially complies with section 1337.12 of the Revised Code and specifically authorizes the attorney in fact to make health care decisions for the principal, and only if the attending physician of the principal determines that the principal has lost the capacity to make informed health care decisions for the principal. Except as otherwise provided in divisions (B) to (F) of this section and subject to any specific limitations in the instrument, the attorney in fact may make health care decisions for the principal to the same extent as the principal could make those decisions for the principal if the principal had the capacity to do so. Except as otherwise provided in divisions (B) to (F) of this section, in exercising that authority, the attorney in fact shall act consistently with the desires of the principal or, if the desires of the principal are unknown, shall act in the best interest of the principal.

(2) This section does not affect, and shall not be construed as affecting, any right that the person designated as attorney in fact in a durable power of attorney for health care may have, apart from the instrument, to make or participate in the making of health care decisions on behalf of the principal.

(3) Unless the right is limited in a durable power of attorney for health care, when acting pursuant to the instrument, the attorney in fact has the same right as the principal to receive information about proposed health care, to review health care records, and to consent to the disclosure of health care records.

(B)

(1) An attorney in fact under a durable power of attorney for health care does not have authority, on behalf of the principal, to refuse or withdraw informed consent to life-sustaining treatment, unless the principal is in a terminal condition or in a permanently unconscious state and unless the applicable requirements of divisions (B)(2) and (3) of this section are satisfied.

(2) In order for an attorney in fact to refuse or withdraw informed consent to life-sustaining treatment for a principal who is in a permanently unconscious state, the consulting physician associated with the determination that the principal is in the permanently unconscious state shall be a physician who, by virtue of advanced education or training, of a practice limited to particular diseases, illnesses, injuries, therapies, or branches of medicine and surgery or osteopathic medicine and surgery, of certification as a specialist in a particular branch of medicine or surgery or osteopathic medicine and surgery, or of experience acquired in the practice of medicine and surgery or osteopathic medicine and surgery, is qualified to determine whether the principal is in a permanently unconscious state.

(3) In order for an attorney in fact to refuse or withdraw informed consent to life-sustaining treatment for a principal who is in a terminal condition or in a permanently unconscious state, the attending physician of the principal shall determine, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that there is no reasonable possibility that the principal will regain the capacity to make informed health care decisions for the principal.

(C) Except as otherwise provided in this division, an attorney in fact under a durable power of attorney for health care does not have authority, on behalf of the principal, to refuse or withdraw informed consent to health care necessary to provide comfort care. This division does not preclude, and shall not be construed as precluding, an attorney in fact under a durable power of attorney for health care from refusing or withdrawing informed consent to the provision of nutrition or hydration to the principal if, under the circumstances described in division (E) of this section, the attorney in fact would not be prohibited from refusing or withdrawing informed consent to the provision of nutrition or hydration to the principal.

(D) An attorney in fact under a durable power of attorney for health care does not have authority to refuse or withdraw informed consent to health care for a principal who is pregnant if the refusal or withdrawal of the health care would terminate the pregnancy, unless the pregnancy or the health care would pose a substantial risk to the life of the principal, or unless the principal's attending physician and at least one other physician who has examined the principal determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that the fetus would not be born alive.

(E) An attorney in fact under a durable power of attorney for health care does not have authority to refuse or withdraw informed consent to the provision of nutrition or hydration to the principal, unless the principal is in a terminal condition or in a permanently unconscious state and unless the following apply:

(1) The principal's attending physician and at least one other physician who has examined the principal determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that nutrition or hydration will not or no longer will serve to provide comfort to, or alleviate pain of, the principal.

(2) If the principal is in a permanently unconscious state, the principal has authorized the attorney in fact to refuse or withdraw informed consent to the provision of nutrition or hydration to the principal when the principal is in a permanently unconscious state by doing both of the following in the durable power of attorney for health care:

(a) Including a statement in capital letters or other conspicuous type, including, but not limited to, a different font, bigger type, or boldface type, that the attorney in fact may refuse or withdraw informed consent to the provision of nutrition or hydration to the principal if the principal is in a permanently unconscious state and if the determination described in division (E)(1) of this section is made, or checking or otherwise marking a box or line that is adjacent to a similar statement on a printed form of a durable power of attorney for health care;

(b) Placing the principal's initials or signature underneath or adjacent to the statement, check, or other mark described in division (E)(2)(a) of this section.

(3) If the principal is in a permanently unconscious state, the principal's attending physician determines, in good faith, that the principal authorized the attorney in fact to refuse or withdraw informed consent to the provision of nutrition or hydration to the principal when the principal is in a permanently unconscious state by complying with the requirements of divisions (E)(2)(a) and (b) of this section.

(F) An attorney in fact under a durable power of attorney for health care does not have authority to withdraw informed consent to any health care to which the principal previously consented, unless at least one of the following applies:

(1) A change in the physical condition of the principal has significantly decreased the benefit of that health care to the principal.

(2) The health care is not, or is no longer, significantly effective in achieving the purposes for which the principal consented to its use.

Effective Date: 03-15-2001



Section 1337.14 - Revocation.

(A) A principal who creates a valid durable power of attorney for health care may revoke that instrument or the designation of the attorney in fact under it.

The principal may so revoke at any time and in any manner. The revocation shall be effective when the principal expresses an intention to so revoke, except that, if the principal made the principal's attending physician aware of the durable power of attorney for health care, the revocation shall be effective upon its communication to the attending physician by the principal , a witness to the revocation, or other health care personnel to whom the revocation is communicated by such a witness. Absent actual knowledge to the contrary, the attending physician of the principal and other health care personnel who are informed of the revocation of a durable power of attorney for health care by an alleged witness may rely on the information and act in accordance with the revocation.

(B) Upon the communication as described in division (A) of this section to the attending physician of a principal of the fact that the principal's durable power of attorney for health care has been revoked, the attending physician or other health care personnel acting under the direction of the attending physician shall make the fact a part of the principal's medical record.

(C) Unless the instrument provides otherwise, a valid durable power of attorney for health care revokes a prior, valid durable power of attorney for health care.

(D) Regardless of when the declaration is drafted, the execution of a declaration for mental health treatment does not revoke a valid durable power of attorney for health care. A declaration for mental health treatment executed in accordance with Chapter 2135. of the Revised Code supersedes a valid durable power of attorney for health care with regard to mental health treatment and the designation of a proxy to make decisions regarding mental health treatment.

Effective Date: 10-29-2003



Section 1337.15 - Immunity.

(A) Subject to division (H) of this section, an attending physician of a principal is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action for actions taken in good faith and in reliance on a health care decision when all of the following are satisfied:

(1) The decision is made by an attorney in fact under a durable power of attorney for health care after the attorney in fact receives information sufficient to satisfy the requirements of informed consent or refusal or withdrawal of informed consent, and the attending physician, in good faith, believes that the attorney in fact is authorized to make the decision.

(2) The attending physician, in good faith, believes that the decision is consistent with the desires of the principal, or the attorney in fact informs the attending physician that the desires of the principal are unknown and the attending physician, in good faith, believes that the desires of the principal are unknown and that the decision is in the best interest of the principal.

(3) The attending physician determines, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that the principal has lost the capacity to make informed health care decisions for the principal.

(4) If the decision is to withhold or withdraw life-sustaining treatment, the attending physician attempts, in good faith, to determine the desires of the principal to the extent that the principal is able to convey them and places a report of the attempt in the health care records of the principal.

(5) If the decision is to withhold or withdraw life-sustaining treatment, the attending physician determines, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that both of the following apply:

(a) The principal is in a terminal condition or in a permanently unconscious state.

(b) There is no reasonable possibility that the principal will regain the capacity to make informed health care decisions for the principal.

(6) If the decision pertains to a principal who is pregnant and if the withholding or withdrawal of health care would terminate the pregnancy, the attending physician makes, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, a determination whether or not the pregnancy or health care involved would pose a substantial risk to the life of the principal or a determination whether or not the fetus would be born alive.

(7) If the decision pertains to the provision of nutrition or hydration to a principal who is in a terminal condition or in a permanently unconscious state, the attending physician determines, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that nutrition or hydration will not or no longer will serve to provide comfort to, or alleviate pain of, the principal.

(8) If the decision pertains to the provision of nutrition or hydration to a principal who is in a permanently unconscious state, the attending physician determines, in good faith, that the principal authorized the attorney in fact to refuse or withdraw informed consent to the provision of nutrition or hydration to the principal when the principal is in a permanently unconscious state by complying with the requirements of divisions (E)(2)(a) and (b) of section 1337.13 of the Revised Code.

(B)

(1) Notwithstanding the health care decision of the attorney in fact, subject to division (H) of this section, an attending physician of a principal is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action for providing or for failing to withdraw life-sustaining treatment.

(2) Subject to division (H) of this section, an attending physician who is carrying out in good faith and in a manner consistent with divisions (C) and (E) of section 1337.13 of the Revised Code the responsibility to provide comfort care to a principal in a terminal condition or in a permanently unconscious state is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action for prescribing, dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the principal, including, but not limited to, prescribing, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the principal's pain or discomfort and not for the purpose of postponing or causing the principal's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the principal's death.

(C) Subject to division (H) of this section, a consulting physician is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action as follows:

(1) If the health care decision involved is one other than the health care decision described in division (C)(2), (3), or (4) of this section, the consulting physician made a determination, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, in conjunction with the attending physician of a principal.

(2) If the decision is to withhold or withdraw life-sustaining treatment, the consulting physician determines, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, after examining the principal, that the principal is in a terminal condition or in a permanently unconscious state.

(3) If the health care decision involved pertains to a principal who is pregnant and if the withholding or withdrawal of health care would terminate the pregnancy, the consulting physician makes, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, a determination whether or not the pregnancy or health care involved would pose a substantial risk to the life of the principal or a determination whether or not the fetus would be born alive.

(4) If the decision pertains to the provision of nutrition or hydration to a principal who is in a terminal condition or in a permanently unconscious state, the consulting physician determines, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that nutrition or hydration will not or no longer will serve to provide comfort to, or alleviate pain of, the principal.

(D) Subject to division (H) of this section, a person is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action for actions taken, in good faith, while relying on a durable power of attorney for health care if the person does not have actual knowledge of either of the following facts:

(1) The durable power of attorney has been revoked pursuant to section 1337.14 of the Revised Code.

(2) The durable power of attorney does not substantially comply with sections 1337.11 to 1337.17 of the Revised Code.

(E)

(1) Subject to division (H) of this section, a consulting physician, an employee or agent of any health care facility or the attending physician of a principal, and health care personnel acting under the direction of the attending physician of a principal are not subject to criminal prosecution or professional disciplinary action and are not liable in damages in a tort or other civil action for any action described in division (A), (B), (C), or (D) of this section that was undertaken, in good faith, pursuant to the direction of the attending physician of the principal.

(2) Subject to division (H) of this section, health care personnel who are acting under the direction of the principal's attending physician and who carry out the responsibility to provide comfort care to a principal in a terminal condition or in a permanently unconscious state in good faith and in a manner consistent with divisions (C) and (E) of section 1337.13 of the Revised Code are not subject to criminal prosecution or professional disciplinary action and are not liable in damages in a tort or other civil action for dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the principal, including, but not limited to, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the principal's pain or discomfort and not for the purpose of postponing or causing the principal's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the principal's death.

(F) Subject to division (H) of this section, a health care facility is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action for any action that properly was undertaken pursuant to division (A), (B), (C), (D), or (E) of this section.

(G) Subject to division (H) of this section, an attorney in fact is not subject to criminal prosecution or professional disciplinary action and is not liable in damages in a tort or other civil action for health care decisions made in good faith while acting pursuant to the attorney in fact's authority under a durable power of attorney for health care.

(H)

(1) Sections 1337.11 to 1337.17 of the Revised Code and a durable power of attorney for health care do not affect or limit any potential tort or other civil liability of an attending or consulting physician, an employee or agent of a health care facility or an attending physician, health care personnel acting under the direction of an attending physician, a health care facility, an attorney in fact, or any other person, including, but not limited to, liability associated with a medical claim, that satisfies both of the following:

(a) The liability arises out of a negligent action or omission in connection with the medical diagnosis, care, or treatment of a principal under a durable power of attorney for health care or arises out of any deviation from reasonable medical standards.

(b) The liability is based on the fact that the negligent action or omission, or the deviation, as described in division (H)(1)(a) of this section caused or contributed to the principal under the durable power of attorney for health care having a terminal condition or being in a permanently unconscious state, or otherwise caused or contributed to any injury to or the wrongful death of the principal.

(2) Sections 1337.11 to 1337.17 of the Revised Code and a durable power of attorney for health care do not grant an immunity from criminal or civil liability or from professional disciplinary action to health care personnel for actions that are outside the scope of their authority.

Effective Date: 07-22-1998



Section 1337.16 - Duties of health care providers.

(A) No physician, health care facility, other health care provider, person authorized to engage in the business of insurance in this state under Title XXXIX [39] of the Revised Code, health insuring corporation, other health care plan, or legal entity that is self-insured and provides benefits to its employees or members shall require an individual to create or refrain from creating a durable power of attorney for health care, or shall require an individual to revoke or refrain from revoking a durable power of attorney for health care, as a condition of being admitted to a health care facility, being provided health care, being insured, or being the recipient of benefits.

(B)

(1) Subject to division (B)(2) of this section, an attending physician of a principal or a health care facility in which a principal is confined may refuse to comply or allow compliance with the instructions of an attorney in fact under a durable power of attorney for health care on the basis of a matter of conscience or on another basis. An employee or agent of an attending physician of a principal or of a health care facility in which a principal is confined may refuse to comply with the instructions of an attorney in fact under a durable power of attorney for health care on the basis of a matter of conscience.

(2)

(a) An attending physician of a principal who, or health care facility in which a principal is confined that, is not willing or not able to comply or allow compliance with the instructions of an attorney in fact under a durable power of attorney for health care to use or continue, or to withhold or withdraw, health care that were given under division (A) of section 1337.13 of the Revised Code, or with any probate court reevaluation order issued pursuant to division (D)(6) of this section, shall not prevent or attempt to prevent, or unreasonably delay or attempt to unreasonably delay, the transfer of the principal to the care of a physician who, or a health care facility that, is willing and able to so comply or allow compliance.

(b) If the instruction of an attorney in fact under a durable power of attorney for health care that is given under division (A) of section 1337.13 of the Revised Code is to use or continue life-sustaining treatment in connection with a principal who is in a terminal condition or in a permanently unconscious state, the attending physician of the principal who, or the health care facility in which the principal is confined that, is not willing or not able to comply or allow compliance with that instruction shall use or continue the life-sustaining treatment or cause it to be used or continued until a transfer as described in division (B)(2)(a) of this section is made.

(C) Sections 1337.11 to 1337.17 of the Revised Code and a durable power of attorney for health care created under section 1337.12 of the Revised Code do not affect or limit the authority of a physician or a health care facility to provide or not to provide health care to a person in accordance with reasonable medical standards applicable in an emergency situation.

(D)

(1) If the attending physician of a principal and one other physician who examines the principal determine that the principal is in a terminal condition or in a permanently unconscious state, if the attending physician additionally determines that the principal has lost the capacity to make informed health care decisions for the principal and that there is no reasonable possibility that the principal will regain the capacity to make informed health care decisions for the principal, and if the attorney in fact under the principal's durable power of attorney for health care makes a health care decision pertaining to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment, the attending physician shall do all of the following:

(a) Record the determinations and health care decision in the principal's medical record;

(b) Make a good faith effort, and use reasonable diligence, to notify the appropriate individual or individuals, in accordance with the following descending order of priority, of the determinations and health care decision:

(i) If any, the guardian of the principal. This division does not permit or require the appointment of a guardian for the principal.

(ii) The principal's spouse;

(iii) The principal's adult children who are available within a reasonable period of time for consultation with the principal's attending physician;

(iv) The principal's parents;

(v) An adult sibling of the principal or, if there is more than one adult sibling, a majority of the principal's adult siblings who are available within a reasonable period of time for such consultation.

(c) Record in the principal's medical record the names of the individual or individuals notified pursuant to division (D)(1)(b) of this section and the manner of notification;

(d) Afford time for the individual or individuals notified pursuant to division (D)(1)(b) of this section to object in the manner described in division (D)(3)(a) of this section.

(2)

(a) If, despite making a good faith effort, and despite using reasonable diligence, to notify the appropriate individual or individuals described in division (D)(1)(b) of this section, the attending physician cannot notify the individual or individuals of the determinations and health care decision because the individual or individuals are deceased, cannot be located, or cannot be notified for some other reason, the requirements of divisions (D)(1)(b), (c), and (d) of this section and, except as provided in division (D)(3)(b) of this section, the provisions of divisions (D)(3) to (6) of this section shall not apply in connection with the principal. However, the attending physician shall record in the principal's medical record information pertaining to the reason for the failure to provide the requisite notices and information pertaining to the nature of the good faith effort and reasonable diligence used.

(b) The requirements of divisions (D)(1)(b), (c), and (d) of this section and, except as provided in division (D)(3)(b) of this section, the provisions of divisions (D)(3) to (6) of this section shall not apply in connection with the principal if only one individual would have to be notified pursuant to division (D)(1)(b) of this section and that individual is the attorney in fact under the durable power of attorney for health care. However, the attending physician of the principal shall record in the principal's medical record information indicating that no notice was given pursuant to division (D)(1)(b) of this section because of the provisions of division (D)(2)(b) of this section.

(3)

(a) Within forty-eight hours after receipt of a notice pursuant to division (D)(1) of this section, any individual so notified shall advise the attending physician of the principal whether the individual objects on a basis specified in division (D)(4)(c) of this section. If an objection as described in that division is communicated to the attending physician, then, within two business days after the communication, the individual shall file a complaint as described in division (D)(4) of this section in the probate court of the county in which the principal is located. If the individual fails to so file a complaint, the individual's objections as described in division (D)(4)(c) of this section shall be considered to be void.

(b) Within forty-eight hours after the priority individual or any member of a priority class of individuals receives a notice pursuant to division (D)(1) of this section or within forty-eight hours after information pertaining to an unnotified priority individual or unnotified priority class of individuals is recorded in a principal's medical record pursuant to division (D)(2)(a) or (b) of this section, the individual or a majority of the individuals in the next class of individuals that pertains to the principal in the descending order of priority set forth in divisions (D)(1)(b)(i) to (v) of this section shall advise the attending physician of the principal whether the individual or majority object on a basis specified in division (D)(4)(c) of this section. If an objection as described in that division is communicated to the attending physician, then, within two business days after the communication, the objecting individual or majority shall file a complaint as described in division (D)(4) of this section in the probate court of the county in which the principal is located. If the objecting individual or majority fails to file a complaint, the objections as described in division (D)(4)(c) of this section shall be considered to be void.

(4) A complaint of an individual that is filed in accordance with division (D)(3)(a) of this section or of an individual or majority of individuals that is filed in accordance with division (D)(3)(b) of this section shall satisfy all of the following:

(a) Name any health care facility in which the principal is confined;

(b) Name the principal, the principal's attending physician, and the consulting physician associated with the determination that the principal is in a terminal condition or in a permanently unconscious state;

(c) Indicate whether the plaintiff or plaintiffs object on one or more of the following bases:

(i) To the attending physician's determination that the principal has lost the capacity to make informed health care decisions for the principal;

(ii) To the attending physician's determination that there is no reasonable possibility that the principal will regain the capacity to make informed health care decisions for the principal;

(iii) That, in exercising the attorney in fact's authority, the attorney in fact is not acting consistently with the desires of the principal or, if the desires of the principal are unknown, in the best interest of the principal;

(iv) That the durable power of attorney for health care has expired or otherwise is no longer effective;

(v) To the attending physician's and consulting physician's determinations that the principal is in a terminal condition or in a permanently unconscious state;

(vi) That the attorney in fact's health care decision pertaining to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment is not authorized by the durable power of attorney for health care or is prohibited under section 1337.13 of the Revised Code;

(vii) That the durable power of attorney for health care was executed when the principal was not of sound mind or was under or subject to duress, fraud, or undue influence;

(viii) That the durable power of attorney for health care otherwise does not substantially comply with section 1337.12 of the Revised Code.

(d) Request the probate court to issue one or more of the following types of orders:

(i) An order to the attending physician to reevaluate, in light of the court proceedings, the determination that the principal has lost the capacity to make informed health care decisions for the principal, the determination that the principal is in a terminal condition or in a permanently unconscious state, or the determination that there is no reasonable possibility that the principal will regain the capacity to make informed health care decisions for the principal;

(ii) An order to the attorney in fact to act consistently with the desires of the principal or, if the desires of the principal are unknown, in the best interest of the principal in exercising the attorney in fact's authority, or to make only health care decisions pertaining to life-sustaining treatment that are authorized by the durable power of attorney for health care and that are not prohibited under section 1337.13 of the Revised Code;

(iii) An order invalidating the durable power of attorney for health care because it has expired or otherwise is no longer effective, it was executed when the principal was not of sound mind or was under or subject to duress, fraud, or undue influence, or it otherwise does not substantially comply with section 1337.12 of the Revised Code.

(e) Be accompanied by an affidavit of the plaintiff or plaintiffs that includes averments relative to whether the plaintiff is an individual or the plaintiffs are individuals as described in division (D)(1)(b)(i), (ii), (iii), (iv), or (v) of this section and to the factual basis for the plaintiff's or the plaintiffs' objections;

(f) Name any individuals who were notified by the attending physician in accordance with division (D)(1)(b) of this section and who are not joining in the complaint as plaintiffs;

(g) Name, in the caption of the complaint, as defendants the attending physician of the principal, the attorney in fact under the durable power of attorney for health care, the consulting physician associated with the determination that the principal is in a terminal condition or in a permanently unconscious state, any health care facility in which the principal is confined, and any individuals who were notified by the attending physician in accordance with division (D)(1)(b) of this section and who are not joining in the complaint as plaintiffs.

(5) Notwithstanding any contrary provision of the Revised Code or of the Rules of Civil Procedure, the state and persons other than an objecting individual as described in division (D)(3)(a) of this section, other than an objecting individual or majority of individuals as described in division (D)(3)(b) of this section, and other than persons described in division (D)(4)(g) of this section are prohibited from commencing a civil action under division (D) of this section and from joining or being joined as parties to an action commenced under division (D) of this section, including joining by way of intervention.

(6)

(a) A probate court in which a complaint as described in division (D)(4) of this section is filed within the period specified in division (D)(3)(a) or (b) of this section shall conduct a hearing on the complaint after a copy of it and a notice of the hearing have been served upon the defendants. The clerk of the probate court in which the complaint is filed shall cause the complaint and the notice of the hearing to be so served in accordance with the Rules of Civil Procedure, which service shall be made, if possible, within three days after the filing of the complaint. The hearing shall be conducted at the earliest possible time, but no later than the third business day after such service has been completed. Immediately following the hearing, the court shall enter on its journal its determination whether a requested order will be issued.

(b) If the health care decision of the attorney in fact authorized the use or continuation of life-sustaining treatment and if the plaintiff or plaintiffs requested a reevaluation order to the attending physician of the principal or an order to the attorney in fact as described in division (D)(4)(d)(i) or (ii) of this section, the court shall issue the requested order only if it finds that the plaintiff or plaintiffs have established a factual basis for the objection or objections involved by clear and convincing evidence and, if applicable, to a reasonable degree of medical certainty and in accordance with reasonable medical standards.

(c) If the health care decision of the attorney in fact authorized the withholding or withdrawal of life-sustaining treatment and if the plaintiff or plaintiffs requested a reevaluation order to the attending physician of the principal or an order to the attorney in fact as described in division (D)(4)(d)(i) or (ii) of this section, the court shall issue the requested order only if it finds that the plaintiff or plaintiffs have established a factual basis for the objection or objections involved by a preponderance of the evidence and, if applicable, to a reasonable degree of medical certainty and in accordance with reasonable medical standards.

(d) If the plaintiff or plaintiffs requested an invalidation order as described in division (D)(4)(d)(iii) of this section, the court shall issue the order only if it finds that the plaintiff or plaintiffs have established a factual basis for the objection or objections involved by clear and convincing evidence.

(e) If the court issues a reevaluation order to the principal's attending physician pursuant to division (D)(6)(b) or (c) of this section, the attending physician shall make the requisite reevaluation. If, after doing so, the attending physician again determines that the principal has lost the capacity to make informed health care decisions for the principal, that the principal is in a terminal condition or in a permanently unconscious state, or that there is no reasonable possibility that the principal will regain the capacity to make informed health care decisions for the principal, the attending physician shall notify the court in writing of the determination and comply with division (B)(2) of this section.

(E)

(1) In connection with the provision of comfort care in a manner consistent with divisions (C) and (E) of section 1337.13 of the Revised Code to a principal who is in a terminal condition or in a permanently unconscious state, nothing in sections 1337.11 to 1337.17 of the Revised Code precludes the attending physician of the principal who carries out the responsibility to provide comfort care to the principal in good faith and while acting within the scope of the attending physician's authority from prescribing, dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the principal, including, but not limited to, prescribing, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the principal's pain or discomfort and not for the purpose of postponing or causing the principal's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the principal's death. In connection with the provision of comfort care in a manner consistent with divisions (C) and (E) of section 1337.13 of the Revised Code to a principal who is in a terminal condition or in a permanently unconscious state, nothing in sections 1337.11 to 1337.17 of the Revised Code precludes health care personnel acting under the direction of the principal's attending physician who carry out the responsibility to provide comfort care to the principal in good faith and while acting within the scope of their authority from dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the principal, including, but not limited to, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the principal's pain or discomfort and not for the purpose of postponing or causing the principal's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the principal's death.

(2) If, at any time, a priority individual or any member of a priority class of individuals under division (D)(1)(b) of this section or if, at any time, the individual or a majority of the individuals in the next class of individuals that pertains to the principal in the descending order of priority set forth in that division, believes in good faith that both of the following circumstances apply, the priority individual, the member of the priority class of individuals, or the individual or majority of individuals in the next class of individuals that pertains to the principal may commence an action in the probate court of the county in which a principal who is in a terminal condition or permanently unconscious state is located for the issuance of an order mandating the use or continuation of comfort care in connection with the principal in a manner that is consistent with sections 1337.11 to 1337.17 of the Revised Code:

(a) Comfort care is not being used or continued in connection with the principal.

(b) The withholding or withdrawal of the comfort care is contrary to sections 1337.11 to 1337.17 of the Revised Code.

(F) Except as provided in divisions (D) and (E) of this section in connection with principals who are in a terminal condition or in a permanently unconscious state, sections 1337.11 to 1337.17 of the Revised Code do not authorize the commencement of any civil action in a probate court or court of common pleas for the purpose of obtaining an order relative to a health care decision made by an attorney in fact under a durable power of attorney for health care.

(G) A durable power of attorney for health care, or other document, that is similar to a durable power of attorney for health care authorized by sections 1337.11 to 1337.17 of the Revised Code, that is or has been executed under the law of another state prior to, on, or after October 10, 1991, and that substantially complies with that law or with sections 1337.11 to 1337.17 of the Revised Code shall be considered to be valid for purposes of those sections.

Effective Date: 07-22-1998



Section 1337.17 - Printed form - durable power of attorney for health care.

A printed form of durable power of attorney for health care may be sold or otherwise distributed in this state for use by adults who are not advised by an attorney. By use of such a printed form, a principal may authorize an attorney in fact to make health care decisions on the principal's behalf, but the printed form shall not be used as an instrument for granting authority for any other decisions. Any printed form that is sold or otherwise distributed in this state for the purpose described in this section shall include the following notice:

"Notice to Adult Executing This Document

This is an important legal document. Before executing this document, you should know these facts:

This document gives the person you designate (the attorney in fact) the power to make most health care decisions for you if you lose the capacity to make informed health care decisions for yourself. This power is effective only when your attending physician determines that you have lost the capacity to make informed health care decisions for yourself and, notwithstanding this document, as long as you have the capacity to make informed health care decisions for yourself, you retain the right to make all medical and other health care decisions for yourself.

You may include specific limitations in this document on the authority of the attorney in fact to make health care decisions for you.

Subject to any specific limitations you include in this document, if your attending physician determines that you have lost the capacity to make an informed decision on a health care matter, the attorney in fact generally will be authorized by this document to make health care decisions for you to the same extent as you could make those decisions yourself, if you had the capacity to do so. The authority of the attorney in fact to make health care decisions for you generally will include the authority to give informed consent, to refuse to give informed consent, or to withdraw informed consent to any care, treatment, service, or procedure to maintain, diagnose, or treat a physical or mental condition.

However , even if the attorney in fact has general authority to make health care decisions for you under this document, the attorney in fact never will be authorized to do any of the following:

(1) Refuse or withdraw informed consent to life-sustaining treatment (unless your attending physician and one other physician who examines you determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that either of the following applies:

(a) You are suffering from an irreversible, incurable, and untreatable condition caused by disease, illness, or injury from which (i) there can be no recovery and (ii) your death is likely to occur within a relatively short time if life-sustaining treatment is not administered, and your attending physician additionally determines, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that there is no reasonable possibility that you will regain the capacity to make informed health care decisions for yourself.

(b) You are in a state of permanent unconsciousness that is characterized by you being irreversibly unaware of yourself and your environment and by a total loss of cerebral cortical functioning, resulting in you having no capacity to experience pain or suffering, and your attending physician additionally determines, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that there is no reasonable possibility that you will regain the capacity to make informed health care decisions for yourself);

(2) Refuse or withdraw informed consent to health care necessary to provide you with comfort care (except that, if the attorney in fact is not prohibited from doing so under (4) below, the attorney in fact could refuse or withdraw informed consent to the provision of nutrition or hydration to you as described under (4) below). (You should understand that comfort care is defined in Ohio law to mean artificially or technologically administered sustenance (nutrition) or fluids (hydration) when administered to diminish your pain or discomfort, not to postpone your death, and any other medical or nursing procedure, treatment, intervention, or other measure that would be taken to diminish your pain or discomfort, not to postpone your death. Consequently, if your attending physician were to determine that a previously described medical or nursing procedure, treatment, intervention, or other measure will not or no longer will serve to provide comfort to you or alleviate your pain, then, subject to (4) below, your attorney in fact would be authorized to refuse or withdraw informed consent to the procedure, treatment, intervention, or other measure. );

(3) Refuse or withdraw informed consent to health care for you if you are pregnant and if the refusal or withdrawal would terminate the pregnancy (unless the pregnancy or health care would pose a substantial risk to your life, or unless your attending physician and at least one other physician who examines you determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that the fetus would not be born alive);

(4) Refuse or withdraw informed consent to the provision of artificially or technologically administered sustenance (nutrition) or fluids (hydration) to you, unless:

(a) You are in a terminal condition or in a permanently unconscious state.

(b) Your attending physician and at least one other physician who has examined you determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that nutrition or hydration will not or no longer will serve to provide comfort to you or alleviate your pain.

(c) If, but only if, you are in a permanently unconscious state, you authorize the attorney in fact to refuse or withdraw informed consent to the provision of nutrition or hydration to you by doing both of the following in this document:

(i) Including a statement in capital letters or other conspicuous type, including, but not limited to, a different font, bigger type, or boldface type, that the attorney in fact may refuse or withdraw informed consent to the provision of nutrition or hydration to you if you are in a permanently unconscious state and if the determination that nutrition or hydration will not or no longer will serve to provide comfort to you or alleviate your pain is made, or checking or otherwise marking a box or line (if any) that is adjacent to a similar statement on this document;

(ii) Placing your initials or signature underneath or adjacent to the statement, check, or other mark previously described.

(d) Your attending physician determines, in good faith, that you authorized the attorney in fact to refuse or withdraw informed consent to the provision of nutrition or hydration to you if you are in a permanently unconscious state by complying with the requirements of (4)(c)(i) and (ii) above.

(5) Withdraw informed consent to any health care to which you previously consented, unless a change in your physical condition has significantly decreased the benefit of that health care to you, or unless the health care is not, or is no longer, significantly effective in achieving the purposes for which you consented to its use.

Additionally, when exercising authority to make health care decisions for you, the attorney in fact will have to act consistently with your desires or, if your desires are unknown, to act in your best interest. You may express your desires to the attorney in fact by including them in this document or by making them known to the attorney in fact in another manner.

When acting pursuant to this document, the attorney in fact generally will have the same rights that you have to receive information about proposed health care, to review health care records, and to consent to the disclosure of health care records. You can limit that right in this document if you so choose.

Generally, you may designate any competent adult as the attorney in fact under this document. However, you cannot designate your attending physician or the administrator of any nursing home in which you are receiving care as the attorney in fact under this document. Additionally, you cannot designate an employee or agent of your attending physician, or an employee or agent of a health care facility at which you are being treated, as the attorney in fact under this document, unless either type of employee or agent is a competent adult and related to you by blood, marriage, or adoption, or unless either type of employee or agent is a competent adult and you and the employee or agent are members of the same religious order.

This document has no expiration date under Ohio law, but you may choose to specify a date upon which your durable power of attorney for health care generally will expire. However, if you specify an expiration date and then lack the capacity to make informed health care decisions for yourself on that date, the document and the power it grants to your attorney in fact will continue in effect until you regain the capacity to make informed health care decisions for yourself.

You have the right to revoke the designation of the attorney in fact and the right to revoke this entire document at any time and in any manner. Any such revocation generally will be effective when you express your intention to make the revocation. However, if you made your attending physician aware of this document, any such revocation will be effective only when you communicate it to your attending physician, or when a witness to the revocation or other health care personnel to whom the revocation is communicated by such a witness communicate it to your attending physician.

If you execute this document and create a valid durable power of attorney for health care with it, it will revoke any prior, valid durable power of attorney for health care that you created, unless you indicate otherwise in this document.

This document is not valid as a durable power of attorney for health care unless it is acknowledged before a notary public or is signed by at least two adult witnesses who are present when you sign or acknowledge your signature. No person who is related to you by blood, marriage, or adoption may be a witness. The attorney in fact, your attending physician, and the administrator of any nursing home in which you are receiving care also are ineligible to be witnesses.

If there is anything in this document that you do not understand, you should ask your lawyer to explain it to you."

In the preceding notice, the single words, and the two sentences in the second set of parentheses in paragraph (2), followed by an asterisk and all of paragraph (4) shall appear in the printed form in capital letters or other conspicuous type, including, but not limited to, a different font, bigger type, or boldface type.

Effective Date: 03-15-2001



Section 1337.18 - [Repealed] .

Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.

Effective Date: 03-29-2006



Section 1337.19 - [Repealed] .

Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.

Effective Date: 03-29-2006



Section 1337.20 - [Repealed] .

Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.

Effective Date: 03-29-2006



Section 1337.21 - Short title.

Sections 1337.21 to 1337.64 of the Revised Code may be cited as the uniform power of attorney act.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.22 - Definitions.

As used in sections 1337.21 to 1337.64 of the Revised Code:

(A) "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney in fact, or otherwise. "Agent" includes an original agent, coagent, successor agent, and a person to which an agent's authority is delegated.

(B) "Durable," with respect to a power of attorney, means not terminated by the principal's incapacity.

(C) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(D) "Good faith" means honesty in fact.

(E) "Incapacity" means inability of an individual to manage property or business affairs for either of the following reasons:

(1) The individual has an impairment in the ability to receive and evaluate information or make or communicate decisions even with the use of technological assistance.

(2) The individual is any of the following:

(a) Missing;

(b) Detained, including incarcerated in a penal system;

(c) Outside the United States and unable to return.

(F) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(G) "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

(H) "Presently exercisable general power of appointment," with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(I) "Principal" means an individual who grants authority to an agent in a power of attorney.

(J) "Property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(K) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(L) "Sign" means, with present intent to authenticate or adopt a record, to execute or adopt a tangible symbol or to attach to or logically associate with the record an electronic sound, symbol, or process.

(M) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(N) "Stocks and bonds" means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner, but does not include commodity futures contracts or call or put options on stocks or stock indexes.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.23 - Applicability.

Sections 1337.21 to 1337.64 of the Revised Code apply to all powers of attorney except the following:

(A) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(B) A power to make health-care decisions;

(C) A proxy or other delegation to exercise voting rights or management rights with respect to an entity;

(D) A power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.24 - Power of attorney is durable.

A power of attorney created under sections 1337.21 to 1337.64 of the Revised Code is durable unless it expressly provides that it is terminated by the incapacity of the principal.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.25 - Execution of power of attorney.

A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.26 - Validity of power of attorney.

(A) A power of attorney executed in this state on or after the effective date of this section is valid if its execution complies with section 1337.25 of the Revised Code.

(B) A power of attorney executed in this state before the effective date of this section is valid if its execution complied with the law of this state as it existed at the time of execution.

(C) A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with the law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to section 1337.27 of the Revised Code or with the requirements for a military power of attorney pursuant to 10 U.S.C. 1044b.

(D) Except as otherwise provided by statute other than sections 1337.21 to 1337.64 of the Revised Code, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.27 - Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.28 - Nomination of guardian; relation of agent to court-appointed fiduciary.

(A) In a power of attorney, a principal may nominate a guardian of the principal's person, estate, or both and may nominate a guardian of the person, the estate, or both of one or more of the principal's minor children or incompetent adult children, whether born at the time of the execution of the power of attorney or afterward. The nomination is for consideration by a court if proceedings for the appointment of a guardian for the principal's person, estate, or both or if proceedings for the appointment of a guardian of the person, the estate, or both of one or more of the principal's minor children or incompetent adult children are commenced at a later time. The principal may authorize the person nominated as guardian or the agent to nominate a successor guardian for consideration by a court. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination. Nomination of a person as a guardian or successor guardian of the person, the estate, or both of one or more of the principal's minor children or incompetent adult children under this division, and any subsequent appointment of the guardian or successor guardian as guardian under section 2111.02 of the Revised Code, does not vacate the jurisdiction of any other court that previously may have exercised jurisdiction over the person of the minor or incompetent adult child.

(B) The principal may direct that bond be waived for a person nominated as guardian or as a successor guardian.

(C) If, after a principal executes a power of attorney, a court appoints a guardian of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended, or terminated by the court after notice to the agent and upon a finding that the limitation, suspension, or termination would be in the best interest of the principal.

(D) A power of attorney that contains the nomination of a person to be the guardian of the person, the estate, or both of one or more of the principal's minor children or incompetent adult children under this division may be filed with the probate court for safekeeping, and the probate court shall designate the nomination as the nomination of a standby guardian.

(E) As used in this section, "incompetent" has the same meaning as in section 2111.01 of the Revised Code.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.29 - When power of attorney effective.

(A) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(B) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

(C) If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon one of the following determinations made in a writing or other record:

(1) A determination by a physician who has examined the principal or a licensed psychologist who has evaluated the principal that the principal is incapacitated within the meaning of division (E)(1) of section 1337.22 of the Revised Code;

(2) A determination by an attorney at law, a judge, or an appropriate governmental official that the principal is incapacitated within the meaning of division (E)(2) of section 1337.22 of the Revised Code.

(D) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to 42 U.S.C. 1320d to 1320d-8, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health-care provider.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.30 - Termination of power of attorney or agent's authority.

(A) A power of attorney terminates when any of the following occurs:

(1) The principal dies;

(2) The principal becomes incapacitated, if the power of attorney is not durable;

(3) The principal revokes the power of attorney;

(4) The power of attorney provides that it terminates;

(5) The purpose of the power of attorney is accomplished;

(6) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

(B) An agent's authority terminates when any of the following occurs:

(1) The principal revokes the authority;

(2) The agent dies, becomes incapacitated, or resigns;

(3) An action is filed for the divorce, dissolution, or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides;

(4) The power of attorney terminates.

(C) Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under division (B) of this section, notwithstanding a lapse of time since the execution of the power of attorney.

(D) Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(E) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(F) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.31 - Coagents and successor agents.

(A) A principal may designate two or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

(B) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office, or function. Unless the power of attorney otherwise provides, a successor agent has the same authority as that granted to the original agent and may not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

(C) Except as otherwise provided in the power of attorney and division (D) of this section, an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(D) An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this division is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken action as required by this division.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.32 - Reimbursement and compensation of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.33 - Agent's acceptance.

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.34 - Agent's duties.

(A) Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall do all of the following:

(1) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) Act in good faith;

(3) Act only within the scope of authority granted in the power of attorney;

(4) Attempt to preserve the principal's estate plan to the extent actually known by the agent if preserving the plan is consistent with the principal's best interest based on all relevant factors, including all of the following:

(a) The value and nature of the principal's property;

(b) The principal's foreseeable obligations and need for maintenance;

(c) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(d) Eligibility for a benefit, a program, or assistance under a statute or regulation.

(B) Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall do all of the following:

(1) Act loyally for the principal's benefit;

(2) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal's best interest.

(C) An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

(D) An agent that acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(E) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

(F) Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

(G) An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

(H) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal, or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within thirty days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional thirty days.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.35 - Exoneration of agent.

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent that either of the following applies:

(A) The provision relieves the agent of liability for breach of duty committed dishonestly, with an improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal.

(B) The provision was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.36 - Judicial relief.

(A) Any of the following persons may petition a court to construe a power of attorney or review the agent's conduct and grant appropriate relief:

(1) The principal or the agent;

(2) A guardian, conservator, or other fiduciary acting for the principal, including an executor or administrator of the estate of a deceased principal;

(3) A person authorized to make health-care decisions for the principal;

(4) The principal's spouse, parent, or descendant;

(5) An individual who would qualify as a presumptive heir of the principal;

(6) A person named as a beneficiary to receive any property, benefit, or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate;

(7) A governmental agency having regulatory authority to protect the welfare of the principal;

(8) The principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare;

(9) A person asked to accept the power of attorney.

(B) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.37 - Agent's liability.

An agent that violates sections 1337.21 to 1337.64 of the Revised Code is liable to the principal or the principal's successors in interest for the amount required to restore the value of the principal's property to what it would have been had the violation not occurred and the amount required to reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.38 - Agent's resignation; notice.

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated, to whichever of the following applies:

(A) The guardian, if one has been appointed for the principal, and any coagent or successor agent;

(B) If there is no person described in division (A) of this section, to any of the following:

(1) The principal's caregiver;

(2) Another person reasonably believed by the agent to have sufficient interest in the principal's welfare;

(3) A governmental agency having authority to protect the welfare of the principal.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.39 - Principles of law and equity.

Unless displaced by a provision of sections 1337.21 to 1337.64 of the Revised Code, the principles of law and equity supplement those sections.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.40 - Conflict of laws.

In the event of a conflict between any provision of sections 1337.21 to 1337.64 of the Revised Code and any other provision of law applicable to financial institutions or other entities, the other provision of law controls.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.41 - Remedies under other law.

The remedies provided under sections 1337.21 to 1337.64 of the Revised Code are not exclusive and do not abrogate any right or remedy under any other provision of law of this state.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.42 - Authority that requires specific grant; grant of general authority.

(A) An agent under a power of attorney may do any of the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and if exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject, and, with respect to a revocable trust of which the principal was the settlor, if the trust agreement expressly authorizes the agent to exercise the principal's powers with respect to the revocation, amendment, or distribution:

(1) Create, amend, revoke, or terminate an inter vivos trust to the extent permitted by section 5801.05 of the Revised Code or any other provision of Title LVIII of the Revised Code;

(2) Make a gift;

(3) Create or change rights of survivorship;

(4) Create or change a beneficiary designation;

(5) Delegate authority granted under the power of attorney;

(6) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(7) Exercise fiduciary powers that the principal has authority to delegate.

(B) Notwithstanding a grant of authority to do an act described in division (A) of this section, unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse, or descendant of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

(C) Subject to divisions (A), (B), (D), and (E) of this section, if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in sections 1337.45 to 1337.57 of the Revised Code.

(D) Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to section 1337.58 of the Revised Code.

(E) Subject to divisions (A), (B), and (D) of this section, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(F) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(G) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.43 - Incorporation of authority.

(A) An agent has authority described in sections 1337.42 to 1337.58 of the Revised Code if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in sections 1337.45 to 1337.58 of the Revised Code or cites the section of the Revised Code in which the authority is described.

(B) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in sections 1337.45 to 1337.58 of the Revised Code or a citation to any of those sections incorporates the entire section as if it were set out in full in the power of attorney.

(C) A principal may modify authority incorporated by reference.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.44 - Construction of authority generally.

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in sections 1337.45 to 1337.58 of the Revised Code or that grants to an agent authority to do all acts that a principal could do pursuant to division (C) of section 1337.42 of the Revised Code, a principal authorizes the agent, with respect to that subject, to do all of the following:

(A) Demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended;

(B) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal;

(C) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

(D) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

(E) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

(F) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, or other advisor;

(G) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute or regulation;

(H) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal;

(I) Access communications intended for, and communicate on behalf of the principal, whether by mail, electronic transmission, telephone, or other means;

(J) Do any lawful act with respect to the subject and all property related to the subject.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.45 - Real property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to do all of the following:

(A) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(B) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(C) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(D) Release, assign, satisfy, or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property that exists or is asserted;

(E) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including all of the following:

(1) Insure against liability or casualty or other loss;

(2) Obtain or regain possession of or protect the interest or right by litigation or otherwise;

(3) Pay, assess, compromise, or contest taxes or assessments or apply for and receive refunds in connection with taxes;

(4) Purchase supplies, hire assistance or labor, and make repairs or alterations to the real property.

(F) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(G) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including all of the following:

(1) Sell or otherwise dispose of them;

(2) Exercise or sell an option, right of conversion, or similar right with respect to them;

(3) Exercise any voting rights in person or by proxy.

(H) Change the form of title of an interest in or right incident to real property;

(I) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.46 - Tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to do all of the following:

(A) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(B) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or otherwise dispose of tangible personal property or an interest in tangible personal property;

(C) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(D) Release, assign, satisfy, or enforce by litigation or otherwise a security interest, lien, or other claim on behalf of the principal with respect to tangible personal property or an interest in tangible personal property;

(E) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including all of the following:

(1) Insure against liability or casualty or other loss;

(2) Obtain or regain possession of or protect the property or interest by litigation or otherwise;

(3) Pay, assess, compromise, or contest taxes or assessments or apply for and receive refunds in connection with taxes or assessments;

(4) Move the property from place to place;

(5) Store the property for hire or on a gratuitous bailment;

(6) Use and make repairs, alterations, or improvements to the property.

(F) Change the form of title of an interest in tangible personal property.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.47 - Stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to do all of the following:

(A) Buy, sell, and exchange stocks and bonds;

(B) Establish, continue, modify, or terminate an account with respect to stocks and bonds;

(C) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal;

(D) Receive certificates and other evidences of ownership with respect to stocks and bonds;

(E) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.48 - Commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to do both of the following:

(A) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange;

(B) Establish, continue, modify, and terminate option accounts.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.49 - Banks and other financial institutions.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to do all of the following:

(A) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal;

(B) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent;

(C) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(D) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(E) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them;

(F) Enter a safe deposit box or vault and withdraw or add to the contents;

(G) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(H) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(I) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(J) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit;

(K) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.50 - Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to the operation of an entity or business authorizes the agent to do all of the following:

(A) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(B) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have;

(C) Enforce the terms of an ownership agreement;

(D) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(E) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds;

(F) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

(G) With respect to an entity or business owned solely by the principal, do all of the following:

(1) Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(2) Determine all of the following:

(a) The location of its operation;

(b) The nature and extent of its business;

(c) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation;

(d) The amount and types of insurance carried;

(e) The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors.

(3) Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business;

(4) Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business.

(H) Put additional capital into an entity or business in which the principal has an interest;

(I) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business;

(J) Sell or liquidate all or part of an entity or business;

(K) Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

(L) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments;

(M) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.51 - Insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to do all of the following:

(A) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal that insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(B) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse, children, and other dependents and select the amount, type of insurance or annuity, and mode of payment;

(C) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent;

(D) Apply for and receive a loan secured by a contract of insurance or annuity;

(E) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(F) Exercise an election;

(G) Exercise investment powers available under a contract of insurance or annuity;

(H) Change the manner of paying premiums on a contract of insurance or annuity;

(I) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(J) Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(K) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity;

(L) Select the form and timing of the payment of proceeds from a contract of insurance or annuity;

(M) Pay from proceeds or otherwise, compromise or contest, and apply for refunds in connection with a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.52 - Estates, trusts, and other beneficial interests.

(A) As used in this section, "estate, trust, or other beneficial interest" means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be entitled to a share or payment.

(B) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to do all of the following:

(1) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be entitled by reason of an estate, trust, or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary;

(6) Conserve, invest, disburse, or use anything received for an authorized purpose;

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of a revocable trust created by the principal as settlor;

(8) Reject, renounce, disclaim, release, or consent to a reduction in or modification of a share in or payment from an estate, trust, or other beneficial interest.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.53 - Claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to do all of the following:

(A) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief;

(B) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(C) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use an available procedure to effect or satisfy a judgment, order, or decree;

(D) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation;

(E) Submit to alternative dispute resolution, settle, and propose or accept a compromise;

(F) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation;

(G) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee that affects an interest of the principal in property or other thing of value;

(H) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation;

(I) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.54 - Personal and family maintenance.

(A) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to do all of the following:

(1) Perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse, and the following individuals, whether living when the power of attorney is executed or later born:

(a) Other individuals legally entitled to be supported by the principal;

(b) The individuals whom the principal has customarily supported or indicated the intent to support.

(2) Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(3) Provide living quarters for the individuals described in division (A)(1) of this section by doing either of the following:

(a) Purchasing, leasing, or otherwise contracting;

(b) Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals.

(4) Provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in division (A)(1) of this section;

(5) Pay expenses for necessary health care and custodial care on behalf of the individuals described in division (A)(1) of this section;

(6) Act as the principal's personal representative pursuant to 42 U.S.C. 1320d to 1320d-9 and applicable regulations in making decisions related to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(7) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them, for the individuals described in division (A)(1) of this section;

(8) Maintain credit and debit accounts for the convenience of the individuals described in division (A)(1) of this section and open new accounts;

(9) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations.

(B) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under sections 1337.21 to 1337.64 of the Revised Code.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.55 - Benefits from governmental programs or civil or military service.

(A) As used in this section, "benefits from governmental programs or civil or military service" means any benefit, program, or assistance provided under a statute or regulation, including social security, medicare, and medicaid.

(B) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to do all of the following:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in division (A)(1) of section 1337.54 of the Revised Code, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation;

(6) Receive the financial proceeds of a claim described in division (B)(4) of this section and conserve, invest, disburse, or use for a lawful purpose anything so received.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.56 - Retirement plans.

(A) As used in this section, "retirement plan" means a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including any of the following plans or accounts:

(1) An individual retirement account under section 408 of the Internal Revenue Code of 1986, 26 U.S.C. 408;

(2) A Roth individual retirement account under section 408A of the Internal Revenue Code of 1986, 26 U.S.C. 408A;

(3) A deemed individual retirement account under section 408(q) of the Internal Revenue Code of 1986, 26 U.S.C. 408(q);

(4) An annuity or mutual fund custodial account under section 403(b) of the Internal Revenue Code of 1986, 26 U.S.C. 403(b);

(5) A pension, profit-sharing, stock bonus, or other retirement plan qualified under section 401(a) of the Internal Revenue Code of 1986, 26 U.S.C. 401(a);

(6) A plan under section 457(b) of the Internal Revenue Code of 1986, 26 U.S.C. 457(b);

(7) A nonqualified deferred compensation plan under section 409A of the Internal Revenue Code of 1986, 26 U.S.C. 409A.

(B) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to do all of the following:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal's name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan;

(6) Borrow from, sell assets to, or purchase assets from a retirement plan.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.57 - Taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to do all of the following:

(A) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, property, Federal Insurance Contributions Act, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under section 2032A of the Internal Revenue Code of 1986, 26 U.S.C. 2032A, closing agreements, and any power of attorney required by the internal revenue service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following twenty-five tax years;

(B) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the internal revenue service or other taxing authority;

(C) Exercise any election available to the principal under federal, state, local, or foreign tax law;

(D) Act for the principal in all tax matters for all periods before the internal revenue service, or other taxing authority.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.58 - Gifts.

(A) As used in this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the Uniform Transfers to Minors Act, and a tuition savings account or prepaid tuition plan as defined under section 529 of the Internal Revenue Code of 1986, 26 U.S.C. 529.

(B) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent to do only the following:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under section 2503(b) of the Internal Revenue Code of 1986, 26 U.S.C. 2503(b), without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to section 2513 of the Internal Revenue Code of 1986, 26 U.S.C. 2513, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit;

(2) Consent, pursuant to section 2513 of the Internal Revenue Code of 1986, 26 U.S.C. 2513, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(C) An agent may make a gift of the principal's property, outright or by amending, creating, or funding a trust, only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including all of the following:

(1) The value and nature of the principal's property;

(2) The principal's foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a statute or regulation;

(5) The principal's personal history of making or joining in making gifts.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.59 - Construction under former law.

In a power of attorney executed on or after March 29, 2006, and before the effective date of this section that either uses the statutory power of attorney form contained in former section 1337.18 of the Revised Code or that incorporates by reference any one or more of the powers contained in former section 1337.20 of the Revised Code, the powers granted shall be construed in accordance with former section 1337.20 of the Revised Code.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.60 - Statutory form power of attorney.

A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by sections 1337.21 to 1337.64 of the Revised Code.

[INSERT NAME OF JURISDICTION]

STATUTORY FORM POWER OF ATTORNEY

IMPORTANT INFORMATION

This power of attorney authorizes another person (your agent) to make decisions concerning your property for you (the principal). Your agent will be able to make decisions and act with respect to your property (including your money) whether or not you are able to act for yourself. The meaning of authority over subjects listed on this form is explained in the Uniform Power of Attorney Act (sections 1337.21 to 1337.64 of the Revised Code).

This power of attorney does not authorize the agent to make health-care decisions for you.

You should select someone you trust to serve as your agent. Unless you specify otherwise, generally the agent's authority will continue until you die or revoke the power of attorney or the agent resigns or is unable to act for you.

Your agent is entitled to reasonable compensation unless you state otherwise in the Special Instructions.

This form provides for designation of one agent. If you wish to name more than one agent you may name a coagent in the Special Instructions. Coagents are not required to act together unless you include that requirement in the Special Instructions.

If your agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor agent. You may also name a second successor agent.

This power of attorney becomes effective immediately unless you state otherwise in the Special Instructions.

ACTIONS REQUIRING EXPRESS AUTHORITY

Unless expressly authorized and initialed by me in the Special Instructions, this power of attorney does not grant authority to my agent to do any of the following:

(1) Create a trust;

(2) Amend, revoke, or terminate an inter vivos trust, even if specific authority to do so is granted to the agent in the trust agreement;

(3) Make a gift;

(4) Create or change rights of survivorship;

(5) Create or change a beneficiary designation;

(6) Delegate authority granted under the power of attorney;

(7) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(8) Exercise fiduciary powers that the principal has authority to delegate.

CAUTION: Granting any of the above eight powers will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death.

If you have questions about the power of attorney or the authority you are granting to your agent, you should seek legal advice before signing this form.

DESIGNATION OF AGENT

I, ..................................... (Name of Principal) name the following person as my agent:

Name of Agent:

Agent's Address:

Agent's Telephone Number:

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of Successor Agent:

Successor Agent's Address:

Successor Agent's Telephone Number:

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of Second Successor Agent:

Second Successor Agent's Address:

Second Successor Agent's Telephone Number:

GRANT OF GENERAL AUTHORITY

I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the Uniform Power of Attorney Act (sections 1337.21 to 1337.64 of the Revised Code):

(INITIAL each subject you want to include in the agent's general authority. If you wish to grant general authority over all of the subjects you may initial "All Preceding Subjects" instead of initialing each subject.)

(...) Real Property

(...) Tangible Personal Property

(...) Stocks and Bonds

(...) Commodities and Options

(...) Banks and Other Financial Institutions

(...) Operation of Entity or Business

(...) Insurance and Annuities

(...) Estates, Trusts, and Other Beneficial Interests

(...) Claims and Litigation

(...) Personal and Family Maintenance

(...) Benefits from Governmental Programs or Civil or Military Service

(...) Retirement Plans

(...) Taxes

(...) All Preceding Subjects

LIMITATION ON AGENT'S AUTHORITY

An agent that is not my ancestor, spouse, or descendant MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the Special Instructions.

SPECIAL INSTRUCTIONS (OPTIONAL)

You may give special instructions on the following lines:

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the Special Instructions.

NOMINATION OF GUARDIAN (OPTIONAL)

If it becomes necessary for a court to appoint a guardian of my estate or my person, I nominate the following person(s) for appointment:

Name of Nominee for guardian of my estate:

Nominee's Address:

Nominee's Telephone Number:

Name of Nominee for guardian of my person:

Nominee's Address:

Nominee's Telephone Number:

RELIANCE ON THIS POWER OF ATTORNEY

Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT

Your Signature Date

Your Name Printed

Your Address

Your Telephone Number

State of Ohio

County of ..........................

This document was acknowledged before me on .................... (Date), by .......................... (Name of Principal).

..............................

Signature of Notary

My commission expires:

This document prepared by:

IMPORTANT INFORMATION FOR AGENT

Agent's Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

(1) Do what you know the principal reasonably expects you to do with the principal's property or, if you do not know the principal's expectations, act in the principal's best interest;

(2) Act in good faith;

(3) Do nothing beyond the authority granted in this power of attorney;

(4) Attempt to preserve the principal's estate plan if you know the plan and preserving the plan is consistent with the principal's best interest;

(5) Disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as "agent" in the following manner:

(Principal's Name) by (Your Signature) as Agent

Unless the Special Instructions in this power of attorney state otherwise, you must also:

(1) Act loyally for the principal's benefit;

(2) Avoid conflicts that would impair your ability to act in the principal's best interest;

(3) Act with care, competence, and diligence;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with any person that has authority to make health-care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal's expectations, to act in the principal's best interest.

Termination of Agent's Authority

You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

(1) The death of the principal;

(2) The principal's revocation of the power of attorney or your authority;

(3) The occurrence of a termination event stated in the power of attorney;

(4) The purpose of the power of attorney is fully accomplished;

(5) If you are married to the principal, a legal action is filed with a court to end your marriage, or for your legal separation, unless the Special Instructions in this power of attorney state that such an action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Uniform Power of Attorney Act (sections 1337.21 to 1337.64 of the Revised Code). If you violate the Uniform Power of Attorney Act or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.61 - Agent's certification.

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of Ohio

County of .....................

I, ......................................... (Name of Agent), certify under penalty of perjury that ............................. (Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated ................................

I further certify that to my knowledge:

(1) The Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) If the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) If I was named as a successor agent, the prior agent is no longer able or willing to serve;

(4)

(Insert other relevant statements).

SIGNATURE AND ACKNOWLEDGMENT

Agent's Signature Date

Agent's Name Printed

Agent's Address

Agent's Telephone Number

State of Ohio

County of ..........................

This document was acknowledged before me on ......................, (Date) by ................................ (Name of Agent).

..............................

Signature of Notary

My commission expires:

This document prepared by:

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.62 - Uniformity of application and construction.

In applying and construing sections 1337.21 to 1337.64 of the Revised Code, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.63 - Relation to electronic signatures in global and national commerce act.

Sections 1337.21 to 1337.64 of the Revised Code modify, limit, and supersede the "Electronic Signatures in Global and National Commerce Act," 15 U.S.C. 7001 et seq., with the exception of section 101(c) of that act, 15 U.S.C. 7001(c). Sections 1337.21 to 1337.64 of the Revised Code do not authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 1337.64 - Effect on existing powers of attorney.

(A) Except as otherwise provided in sections 1337.21 to 1337.64 of the Revised Code, on the effective date of this section, those sections apply to all of the following:

(1) A power of attorney created before, on, or after the effective date of this section;

(2) A judicial proceeding concerning a power of attorney commenced on or after the effective date of this section;

(3) A judicial proceeding concerning a power of attorney commenced before the effective date of this section, unless the court finds that application of a provision of sections 1337.21 to 1337.64 of the Revised Code would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies.

(B) Sections 1337.21 to 1337.64 of the Revised Code do not affect an act done before the effective date of this section.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.






Chapter 1339 - FIDUCIARY LAW

Section 1339.01 - Amended and Renumbered RC 5815.02.

Effective Date: 01-01-2007



Section 1339.02 - Amended and Renumbered RC 5815.03.

Effective Date: 01-01-2007



Section 1339.03 - Amended and Renumbered RC 5815.04.

Effective Date: 01-01-2007



Section 1339.031 - Renumbered RC 5815.01.

Effective Date: 01-01-2007



Section 1339.04 - Amended and Renumbered RC 5815.05.

Effective Date: 01-01-2007



Section 1339.05 to 1339.07 - [Repealed].

Effective Date: 07-01-1962



Section 1339.08 - Amended and Renumbered RC 5815.06.

Effective Date: 01-01-2007



Section 1339.09 - Amended and Renumbered RC 5815.07.

Effective Date: 01-01-2007



Section 1339.10 - Amended and Renumbered RC 5815.08.

Effective Date: 01-01-2007



Section 1339.11 - Amended and Renumbered RC 5815.09.

Effective Date: 01-01-2007



Section 1339.12 - Amended and Renumbered RC 5815.10.

Effective Date: 01-01-2007



Section 1339.13 - Amended and Renumbered RC 5815.11.

Effective Date: 01-01-2007



Section 1339.14 - [Repealed].

Effective Date: 01-01-2007



Section 1339.15 - Amended and Renumbered RC 5815.12.

Effective Date: 01-01-2007



Section 1339.151 - Amended and Renumbered RC 5815.13.

Effective Date: 01-01-2007



Section 1339.16 - Amended and Renumbered RC 5815.14.

Effective Date: 01-01-2007



Section 1339.17 - Amended and Renumbered RC 5815.15.

Effective Date: 01-01-2007



Section 1339.18 - Amended and Renumbered RC 5815.16.

Effective Date: 01-01-2007



Section 1339.19 to 1339.28 - [Repealed].

Effective Date: 01-01-1962



Section 1339.31 - Amended and Renumbered RC 5814.01.

Effective Date: 01-01-2007



Section 1339.32 - Amended and Renumbered RC 5814.02.

Effective Date: 01-01-2007



Section 1339.33 - Amended and Renumbered RC 5814.03.

Effective Date: 01-01-2007



Section 1339.34 - Amended and Renumbered RC 5814.04.

Effective Date: 01-01-2007



Section 1339.35 - Amended and Renumbered RC 5814.05.

Effective Date: 01-01-2007



Section 1339.36 - Amended and Renumbered RC 5814.06.

Effective Date: 01-01-2007



Section 1339.37 - Amended and Renumbered RC 5814.07.

Effective Date: 01-01-2007



Section 1339.38 - Amended and Renumbered RC 5814.08.

Effective Date: 01-01-2007



Section 1339.39 - Amended and Renumbered RC 5814.09.

Effective Date: 01-01-2007



Section 1339.41 - Amended and Renumbered RC 5815.21.

Effective Date: 01-01-2007



Section 1339.411 - Amended and Renumbered RC 5815.22.

Effective Date: 01-01-2007



Section 1339.412 - Amended and Renumbered RC 5815.23.

Effective Date: 01-01-2007



Section 1339.42 - Amended and Renumbered RC 5815.24.

Effective Date: 01-01-2007



Section 1339.43 - Amended and Renumbered RC 5815.25.

Effective Date: 01-01-2007



Section 1339.44 - Amended and Renumbered RC 5815.26.

Effective Date: 01-01-2007



Section 1339.45 - Amended and Renumbered RC 5815.27.

Effective Date: 01-01-2007



Section 1339.51 - Amended and Renumbered RC 5815.28.

Effective Date: 01-01-2007



Section 1339.52 - Amended and Renumbered RC 5809.01.

Effective Date: 01-01-2007



Section 1339.53 - Amended and Renumbered RC 5809.02.

Effective Date: 01-01-2007



Section 1339.54 - Amended and Renumbered RC 5809.03.

Effective Date: 01-01-2007



Section 1339.55 - Amended and Renumbered RC 5808.03.

Effective Date: 01-01-2007



Section 1339.56 - Amended and Renumbered RC 5809.04.

Effective Date: 01-01-2007



Section 1339.57 - Amended and Renumbered RC 5808.05.

Effective Date: 01-01-2007



Section 1339.58 - Amended and Renumbered RC 5809.05.

Effective Date: 01-01-2007



Section 1339.59 - Amended and Renumbered RC 5808.07.

Effective Date: 01-01-2007



Section 1339.60 - Amended and Renumbered RC 5809.07.

Effective Date: 01-01-2007



Section 1339.61 - Amended and Renumbered RC 5809.08.

Effective Date: 01-01-2007



Section 1339.62 - Amended and Renumbered RC 5815.31.

Effective Date: 01-01-2007



Section 1339.621 - Amended and Renumbered RC 5815.32.

Effective Date: 01-01-2007



Section 1339.63 - Amended and Renumbered RC 5815.33.

Effective Date: 01-01-2007



Section 1339.64 - Amended and Renumbered RC 5815.34.

Effective Date: 01-01-2007



Section 1339.65 - Amended and Renumbered RC 5815.35.

Effective Date: 01-01-2007



Section 1339.66 - [Repealed].

Effective Date: 01-01-2007



Section 1339.67 - [Repealed].

Effective Date: 01-01-2007



Section 1339.68 - Amended and Renumbered RC 5815.36.

Effective Date: 01-01-2007



Section 1339.69 - [Repealed].

Effective Date: 01-01-2007



Section 1339.71 - Amended and Renumbered RC 5815.41.

Effective Date: 01-01-2007



Section 1339.72 - Amended and Renumbered RC 5815.42.

Effective Date: 01-01-2007



Section 1339.73 - Amended and Renumbered RC 5815.43.

Effective Date: 01-01-2007



Section 1339.74 - Amended and Renumbered RC 5815.44.

Effective Date: 01-01-2007



Section 1339.75 - Amended and Renumbered RC 5815.45.

Effective Date: 01-01-2007



Section 1339.76 - Amended and Renumbered RC 5815.46.

Effective Date: 01-01-2007



Section 1339.77 - Amended and Renumbered RC 5815.47.

Effective Date: 01-01-2007



Section 1339.78 - Amended and Renumbered RC 5815.48.

Effective Date: 01-01-2007






Chapter 1340 - FIDUCIARY LAW

Section 1340.01 to 1340.03 - [Repealed].

Effective Date: 01-01-2003



Section 1340.031 - Amended and Renumbered RC 1339.69.

Effective Date: 01-01-2003



Section 1340.04 to 1340.13 - [Repealed].

Effective Date: 01-01-2003



Section 1340.21 - [Repealed].

Effective Date: 01-01-2007



Section 1340.22 - [Repealed].

Effective Date: 01-01-2007



Section 1340.23 - [Repealed].

Effective Date: 01-01-2007



Section 1340.31 - Amended and Renumbered RC 5813.01.

Effective Date: 01-01-2007



Section 1340.32 - Amended and Renumbered RC 5813.02.

Effective Date: 01-01-2007



Section 1340.33 - Amended and Renumbered RC 5813.03.

Effective Date: 01-01-2007



Section 1340.34 - Amended and Renumbered RC 5813.04.

Effective Date: 01-01-2007



Section 1340.35 - Amended and Renumbered RC 5813.05.

Effective Date: 01-01-2007



Section 1340.36 - Amended and Renumbered RC 5813.06.

Effective Date: 01-01-2007



Section 1340.37 - Amended and Renumbered RC 5813.07.

Effective Date: 01-01-2007



Section 1340.40 - Amended and Renumbered RC 5812.01.

Effective Date: 01-01-2007



Section 1340.41 - Amended and Renumbered RC 5812.02.

Effective Date: 01-01-2007



Section 1340.42 - Amended and Renumbered RC 5812.03.

Effective Date: 01-01-2007



Section 1340.46 - Amended and Renumbered RC 5812.07.

Effective Date: 01-01-2007



Section 1340.47 - Amended and Renumbered RC 5812.08.

Effective Date: 01-01-2007



Section 1340.51 - Amended and Renumbered RC 5812.12.

Effective Date: 01-01-2007



Section 1340.52 - Amended and Renumbered RC 5812.13.

Effective Date: 01-01-2007



Section 1340.53 - Amended and Renumbered RC 5812.14.

Effective Date: 01-01-2007



Section 1340.57 - Amended and Renumbered RC 5812.18.

Effective Date: 01-01-2007



Section 1340.58 - Amended and Renumbered RC 5812.19.

Effective Date: 01-01-2007



Section 1340.59 - Amended and Renumbered RC 5812.20.

Effective Date: 01-01-2007



Section 1340.63 - Amended and Renumbered RC 5812.24.

Effective Date: 01-01-2007



Section 1340.64 - Amended and Renumbered RC 5812.25.

Effective Date: 01-01-2007



Section 1340.65 - Amended and Renumbered RC 5812.26.

Effective Date: 01-01-2007



Section 1340.66 - Amended and Renumbered RC 5812.27.

Effective Date: 01-01-2007



Section 1340.70 - Amended and Renumbered RC 5812.31.

Effective Date: 01-01-2007



Section 1340.71 - Amended and Renumbered RC 5812.32.

Effective Date: 01-01-2007



Section 1340.72 - Amended and Renumbered RC 5812.33.

Effective Date: 01-01-2007



Section 1340.73 - Amended and Renumbered RC 5812.34.

Effective Date: 01-01-2007



Section 1340.74 - Amended and Renumbered RC 5812.35.

Effective Date: 01-01-2007



Section 1340.75 - Amended and Renumbered RC 5812.36.

Effective Date: 01-01-2007



Section 1340.76 - Amended and Renumbered RC 5812.37.

Effective Date: 01-01-2007



Section 1340.77 - Amended and Renumbered RC 5812.38.

Effective Date: 01-01-2007



Section 1340.81 - Amended and Renumbered RC 5812.42.

Effective Date: 01-01-2007



Section 1340.82 - Amended and Renumbered RC 5812.43.

Effective Date: 01-01-2007



Section 1340.83 - Amended and Renumbered RC 5812.44.

Effective Date: 01-01-2007



Section 1340.84 - Amended and Renumbered RC 5812.45.

Effective Date: 01-01-2007



Section 1340.85 - Amended and Renumbered RC 5812.46.

Effective Date: 01-01-2007



Section 1340.86 - Amended and Renumbered RC 5812.47.

Effective Date: 01-01-2007



Section 1340.90 - Amended and Renumbered RC 5812.51.

Effective Date: 01-01-2007



Section 1340.91 - Amended and Renumbered RC 5812.52.

Effective Date: 01-01-2007






Chapter 1341 - SURETIES

Section 1341.01 - Qualifications of sureties.

Sureties must be residents of this state and worth, in the aggregate, double the sum to be secured, beyond the amount of their debts, and have property liable to execution in this state equal to the sum to be secured.

Effective Date: 10-01-1953



Section 1341.02 - Sureties may be required to testify concerning their sufficiency.

A court or an officer authorized by law to approve a surety may require such person to testify, orally or in writing, touching his sufficiency; but this shall not, in itself, exonerate the officer in an action for taking insufficient surety.

Effective Date: 10-01-1953



Section 1341.03 - Certain sureties cannot waive their rights.

In contracts for the payment of money to banks or bankers, sureties in fact, known to the parties to be such at the time such contracts were made, may be proved, and shall be considered in all courts, to be sureties, and have all the privileges of sureties, anything in the contract expressed to the contrary notwithstanding.

Effective Date: 10-01-1953



Section 1341.04 - Sureties may require creditors to sue.

A person bound as surety in a written instrument for the payment of money or other valuable thing, if a right of action accrued thereon, may require his creditor, by notice in writing, to commence an action on such instrument forthwith against the principal debtor. Unless the creditor commences such action within a reasonable time thereafter, and proceeds with due diligence, in the ordinary course of law, to recover judgment against the principal debtor for the money or other valuable thing due thereby, and to make by execution the amount thereof, the creditor, or the assignee of such instrument, so failing to comply with the requisition of such surety, thereby shall forfeit the right which he otherwise would have to demand and receive of him the amount due thereon.

Effective Date: 10-01-1953



Section 1341.05 - Representatives of sureties.

The executor or administrator of a surety bound as provided in section 1341.04 of the Revised Code, in like manner may make requisition of the creditor, his executor, or administrator, as provided in such section. In case of failure of the creditor, or his executor, or administrator, to proceed as required, the executor or administrator, if he makes the requisition, shall have the same relief as if provided for a surety in such section.

Effective Date: 10-01-1953



Section 1341.06 - Limitations.

Sections 1341.04 and 1341.05 of the Revised Code do not affect bonds required by law to be given by guardians, executors, administrators, trustees of an express trust, public officers, or any bond or undertaking required by law to be given in an action or legal proceeding in any court of this state.

Effective Date: 10-01-1953



Section 1341.07 - Surety on judgment may revive.

When the surety in a judgment, who is certified therein to be such, or his personal representative, pays the judgment, or part thereof, to the extent of such payment he shall have all the rights and remedies against the principal debtor that the plaintiff had at the time of such payment. Proceedings to revive the judgment shall be as provided in cases of dormant unpaid judgments, but in the name of such surety or representative. The plaintiff in the original action shall not be liable for costs therein.

Effective Date: 10-01-1953



Section 1341.08 - Sureties of county officers may apply to be discharged.

A surety of any county officer, except a county commissioner, may notify the board of county commissioners by giving at least five days' written notice that he is unwilling to continue as surety for such officer, and will at a time to be then named make application to such board to be released from further liability upon his bond. He also shall give at least three days' written notice to each of the officers for whom he is surety of the time and place at which his application will be made.

Effective Date: 10-01-1953



Section 1341.09 - Duty of board of county commissioners with reference to release of sureties.

Upon notice being given, as provided in section 1341.08 of the Revised Code, the board of county commissioners shall hear the application, and if in its opinion there is good reason therefor, shall require such officer to give a new bond, conditioned according to law, to its satisfaction, within such reasonable time as it directs. If such officer fails to execute such bond, the office shall be deemed vacant, and immediately be filled as other vacancies.

Effective Date: 10-01-1953



Section 1341.10 - Sureties for county officers not released until new bond filed.

The original sureties of a county officer shall not be released or discharged until the filing of a new bond as required by section 1341.09 of the Revised Code, or the expiration of the time allowed therefor, but shall be liable only for the official acts of such officer from the time of the execution of the original bond to the filing of the second bond, or the expiration of the time allowed therefor. The cost of the application for release as surety shall be paid by the surety who makes it.

Effective Date: 10-01-1953



Section 1341.11 - Sureties of constable or marshal may apply to be discharged.

If a constable, or the marshal of a municipal corporation, on demand for that purpose by a person entitled thereto, his agent, or attorney, neglects or refuses to pay all money by him received in his official capacity for the use of such person, a surety of such constable or marshal may give notice to the board of township trustees of the township, or the legislative authority of the municipal corporation in which such constable or marshal resides, of his refusal or neglect to pay over money by him collected by virtue of his office, and that he is unwilling to continue as his surety.

Effective Date: 10-01-1953



Section 1341.12 - Proceedings by legislative authority or trustees.

Upon notice being given by a surety of his unwillingness to continue as surety of a constable or marshal, the board of township trustees or legislative authority of the municipal corporation shall immediately inform such constable or marshal, in writing, of the refusal of his surety to continue as such, and that he is required to give a new bond conditioned according to law. If such constable or marshal gives such bond to the satisfaction of the board or legislative authority, within ten days after receiving notice, the sureties upon the first bond shall be released from further liability thereon. If the constable or marshal fails to give a new bond within ten days after receiving such notice, such failure shall be deemed a resignation of his office, and the board or legislative authority shall proceed to fill such vacancy as in other cases.

Effective Date: 10-01-1953



Section 1341.13 - Sureties of treasurer of school fund may apply to be discharged.

A surety of the treasurer of school funds, in any lawfully organized school district, may notify the board of education of the district by at least five days' notice, in writing, that he is unwilling to continue as surety for such treasurer, and at a time therein named, will make application to the board to be released from further liability upon his bond. He also shall give at least three days' notice in writing to such treasurer of the time and place at which the application will be made.

Effective Date: 10-01-1953



Section 1341.14 - Proceedings by board of education.

Upon notice being given as provided in section 1341.13 of the Revised Code, the board of education shall hear the application, and, if in its opinion there is good reason therefor, require the treasurer to give a new bond, conditioned according to law, and to the satisfaction of the board, within such time as it directs. If the treasurer fails to execute such bond, the office shall be vacant and shall immediately be filled as are other vacancies.

Effective Date: 10-01-1953



Section 1341.15 - Sureties for treasurer of school fund not released until bond filed.

The original surety mentioned in section 1341.13 of the Revised Code, shall not be released or discharged until the filing of the new bond or the expiration of the time allowed therefor under section 1341.14 of the Revised Code. The cost of the application provided for in section 1341.13 of the Revised Code shall be paid by the person making it.

Effective Date: 10-01-1953



Section 1341.16 - Sureties of township officers may apply to be discharged.

A surety of a constable, township fiscal officer, or other township officer, may notify the board of township trustees, by giving at least five days' notice in writing, that the surety is unwilling to continue as surety for the officer and, at a time named in the notice, will make application to the board to be released from further liability upon the bond. The surety also shall give at least three days' notice in writing to the officer of the time and place at which the application will be made.

Effective Date: 01-10-1961; 12-20-2005



Section 1341.17 - Proceedings by board of township trustees.

Upon notice being given as provided in section 1341.16 of the Revised Code, the board of township trustees shall hear the application, and if it finds that such officer on demand by a person entitled thereto, his agent, or attorney, neglects or refuses to pay over all money received by him in his official capacity for the use of such person, or if, in its opinion, there is other good reason therefor, shall require such officer to give a new bond, conditioned according to law and to the satisfaction of the board, within such time as it directs. If the officer fails to execute such bond, the office shall be vacant and shall be immediately filled as other vacancies.

Effective Date: 10-01-1953



Section 1341.18 - Sureties for township officers not released until bond filed.

The original sureties mentioned in section 1341.16 of the Revised Code shall not be released or discharged until the filing of a new bond, or the expiration of the time allowed therefor under section 1341.17 of the Revised Code, but shall be liable only for the official acts of such officer from the time of the execution of the original bond to the filing of the new bond or the expiration of the time allowed therefor. The cost of the application for release as surety shall be paid by the person making it.

Effective Date: 10-01-1953



Section 1341.19 - Sureties may compel principal to pay debt.

A surety may maintain an action against his principal to compel him to discharge the debt or liability for which the surety is bound, after it becomes due.

Effective Date: 10-01-1953



Section 1341.20 - Surety may have action for indemnity before debt due.

A surety may maintain an action against his principal to obtain indemnity against the debt or liability for which he is bound, before it is due, whenever any of the grounds exist upon which an order may be made for arrest of a debtor, or for an attachment.

Effective Date: 10-01-1953



Section 1341.21 - Surety may have provisional remedy.

In an action under section 1341.20 of the Revised Code the surety may obtain any provisional remedies mentioned in Chapters 2713., 2715., 2727., and 2735. and sections 2327.03 and 2327.04 of the Revised Code, upon the grounds and in the manner provided by law.

Effective Date: 10-01-1953



Section 1341.22 - Joint control of moneys and assets.

Any party of whom a bond, undertaking, or other obligation is required, may agree with his surety for the deposit and safekeeping of any assets for which he and his surety are or may be held responsible. If such deposit is otherwise proper, it shall be made with or in the vaults of a bank, savings bank, safe deposit or trust company, authorized by law to do business as such, or with a depository approved by the court or a judge thereof, in such manner as to prevent the withdrawal of such assets or any part thereof, without the written consent of such surety, or an order of court, or a judge thereof, made on such notice to such surety as such court or judge directs. Such agreement shall not in any manner release or change the liability of the principal or sureties as established by the terms of said bond, undertaking, or other obligation as prescribed by law.

Effective Date: 10-01-1953






Chapter 1343 - INTEREST

Section 1343.01 - Maximum rate of interest.

(A) The parties to a bond, bill, promissory note, or other instrument of writing for the forbearance or payment of money at any future time, may stipulate therein for the payment of interest upon the amount thereof at any rate not exceeding eight per cent per annum payable annually, except as authorized in division (B) of this section.

(B) Any party may agree to pay a rate of interest in excess of the maximum rate provided in division (A) of this section when:

(1) The original amount of the principal indebtedness stipulated in the bond, bill, promissory note, or other instrument of writing exceeds one hundred thousand dollars;

(2) The payment is to a broker or dealer registered under the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78A, as amended, for carrying a debit balance in an account for a customer if such debit balance is payable on demand and secured by stocks, bonds or other securities;

(3) The instrument evidences a loan secured by a mortgage or deed of trust on real estate where the loan has been approved, insured, guaranteed, purchased, or for which an offer or commitment to insure, guarantee, or purchase, has been received, in whole or in part, by the federal government or any agency or instrumentality thereof, the federal national mortgage association, the federal home loan mortgage corporation, or the farmers home administration, all of which is authorized pursuant to the "National Housing Act," 12 U.S.C. 1701 ; the "Serviceman's Readjustment Act," 38 U.S.C. 1801 ; the "Federal Home Loan Bank Act," 12 U.S.C. 1421 ; and the "Rural Housing Act," 42 U.S.C. 1471, amendments thereto, reenactments thereof, enactments parallel thereto, or in substitution therefor, or regulations issued thereunder; or by the state or any agency or instrumentality thereof authorized pursuant to Chapter 122. of the Revised Code, or rules issued thereunder.

(4) The instrument evidences a loan secured by a mortgage, deed of trust or land installment contract on real estate which does not otherwise qualify for exemption from the provisions of this section, except that such rate of interest shall not exceed eight per cent in excess of the discount rate on ninety-day commercial paper in effect at the federal reserve bank in the fourth federal reserve district at the time the mortgage, deed of trust, or land installment contract is executed.

(5) The instrument is payable on demand or in one installment and is not secured by household furnishings or other goods used for personal, family, or household purposes.

(6)

(a) The loan is a business loan to a business association or partnership, a person owning and operating a business as a sole proprietor; any persons owning and operating a business as joint venturers, joint tenants, or tenants in common; any limited partnership; or any trustee owning or operating a business or whose beneficiaries own or operate a business, except that:

(i) Any loan which is secured by an assignment of an individual obligor's salary, wages, commissions, or other compensation for services or by his household furniture or other goods used for his personal, family, or household purposes shall be deemed not a loan within the meaning of division (B)(6) of this section;

(ii) Any loan which otherwise qualifies as a business loan within the meaning of division (B)(6) of this section shall not be deemed disqualified because of the inclusion, with other security consisting of business assets of any such obligor, of real estate occupied by an individual obligor solely as his residence.

(b) As used in division (B)(6)(a) of this section, "business" means a commercial, agricultural, or industrial enterprise which is carried on for the purpose of investment or profit. "Business" does not mean the ownership or maintenance of real estate occupied by an individual obligor solely as his residence.

Effective Date: 06-29-1988



Section 1343.011 - Residential mortgage loans.

(A) As used in this section:

(1) "Discount points" means any charges, whether or not actually denominated as "discount points," that are paid by the seller or the buyer of residential real property to a residential mortgage lender or that are deducted and retained by a residential mortgage lender from the proceeds of the residential mortgage. "Discount points" does not include the costs associated with settlement services as defined in the "Real Estate Settlement Procedures Act of 1974," 88 Stat. 1724, 12 U.S.C. 2601, amendments thereto, reenactments thereof, enactments parallel thereto, or in substitution therefor, or regulations issued thereunder.

(2) "Residential mortgage" means an obligation to pay a sum of money evidenced by a note and secured by a lien upon real property located within this state containing two or fewer residential units or on which two or fewer residential units are to be constructed and includes such an obligation on a residential condominium or cooperative unit.

(3) "Residential mortgage lender" means any person, bank, or savings and loan association that lends money or extends or grants credit and obtains a residential mortgage to assure payment of the debt. The term also includes the holder at any time of a residential mortgage obligation.

(B) Except residential mortgage loans described in division (B)(3) of section 1343.01 of the Revised Code, no residential mortgage lender shall receive either directly or indirectly from a seller or buyer of real estate any discount points in excess of two per cent of the original principal amount of the residential mortgage. This division is not a limitation on discount points or other charges for purposes of section 501(b)(4) of the "Depository Institutions Deregulation and Monetary Control Act of 1980," 94 Stat. 161, 12 U.S.C.A. 1735f-7 a.

(C)

(1) Except as provided in division (C)(2) of this section, residential mortgage obligations may be prepaid or refinanced without penalty at any time after five years from the execution date of the mortgage. Prior to such time a prepayment or refinancing penalty may be provided not in excess of one per cent of the original principal amount of the residential mortgage.

(2)

(a) No penalty may be charged for the prepayment or refinancing of a residential mortgage obligation of less than seventy-five thousand dollars that is made or arranged by a mortgage broker, loan officer, or nonbank mortgage lender, as those terms are defined in section 1345.01 of the Revised Code, and that is secured by a mortgage on a borrower's real estate that is a first lien on the real estate.

(b) The amount specified in division (C)(2)(a) of this section shall be adjusted annually on the first day of January by the annual percentage change in the consumer price index for all urban consumers, midwest region, all items, as determined by the bureau of labor statistics of the United States department of labor or, if that index is no longer published, a generally available comparable index, as reported on the first day of June of the year preceding the adjustment. The department of commerce shall publish the adjusted amounts on its official web site.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1343.02 - Written stipulations for payment of interest.

Upon all judgments, decrees, or orders, rendered on any bond, bill, note, or other instrument of writing containing stipulations for the payment of interest in accordance with section 1343.01 of the Revised Code, interest shall be computed until payment is made at the rate specified in such instrument.

Effective Date: 07-01-1962



Section 1343.03 - Rate not stipulated.

(A) In cases other than those provided for in sections 1343.01 and 1343.02 of the Revised Code, when money becomes due and payable upon any bond, bill, note, or other instrument of writing, upon any book account, upon any settlement between parties, upon all verbal contracts entered into, and upon all judgments, decrees, and orders of any judicial tribunal for the payment of money arising out of tortious conduct or a contract or other transaction, the creditor is entitled to interest at the rate per annum determined pursuant to section 5703.47 of the Revised Code, unless a written contract provides a different rate of interest in relation to the money that becomes due and payable, in which case the creditor is entitled to interest at the rate provided in that contract. Notification of the interest rate per annum shall be provided pursuant to sections 319.19, 1901.313, 1907.202, 2303.25, and 5703.47 of the Revised Code.

(B) Except as provided in divisions (C) and (D) of this section and subject to section 2325.18 of the Revised Code, interest on a judgment, decree, or order for the payment of money rendered in a civil action based on tortious conduct or a contract or other transaction, including, but not limited to a civil action based on tortious conduct or a contract or other transaction that has been settled by agreement of the parties, shall be computed from the date the judgment, decree, or order is rendered to the date on which the money is paid and shall be at the rate determined pursuant to section 5703.47 of the Revised Code that is in effect on the date the judgment, decree, or order is rendered. That rate shall remain in effect until the judgment, decree, or order is satisfied.

(C)

(1) If, upon motion of any party to a civil action that is based on tortious conduct, that has not been settled by agreement of the parties, and in which the court has rendered a judgment, decree, or order for the payment of money, the court determines at a hearing held subsequent to the verdict or decision in the action that the party required to pay the money failed to make a good faith effort to settle the case and that the party to whom the money is to be paid did not fail to make a good faith effort to settle the case, interest on the judgment, decree, or order shall be computed as follows:

(a) In an action in which the party required to pay the money has admitted liability in a pleading, from the date the cause of action accrued to the date on which the order, judgment, or decree was rendered;

(b) In an action in which the party required to pay the money engaged in the conduct resulting in liability with the deliberate purpose of causing harm to the party to whom the money is to be paid, from the date the cause of action accrued to the date on which the order, judgment, or decree was rendered;

(c) In all other actions, for the longer of the following periods:

(i) From the date on which the party to whom the money is to be paid gave the first notice described in division (C)(1)(c)(i) of this section to the date on which the judgment, order, or decree was rendered. The period described in division (C)(1)(c)(i) of this section shall apply only if the party to whom the money is to be paid made a reasonable attempt to determine if the party required to pay had insurance coverage for liability for the tortious conduct and gave to the party required to pay and to any identified insurer, as nearly simultaneously as practicable, written notice in person or by certified mail that the cause of action had accrued.

(ii) From the date on which the party to whom the money is to be paid filed the pleading on which the judgment, decree, or order was based to the date on which the judgment, decree, or order was rendered.

(2) No court shall award interest under division (C)(1) of this section on future damages, as defined in section 2323.56 of the Revised Code, that are found by the trier of fact.

(D) Division (B) of this section does not apply to a judgment, decree, or order rendered in a civil action based on tortious conduct or a contract or other transaction, and division (C) of this section does not apply to a judgment, decree, or order rendered in a civil action based on tortious conduct, if a different period for computing interest on it is specified by law, or if it is rendered in an action against the state in the court of claims, or in an action under Chapter 4123. of the Revised Code.

Effective Date: 06-02-2004



Section 1343.031 - Maximum interest charged person on active duty - notice to creditor - relief.

(A) As used in this section:

(1) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(2) "Obligation" means any retail installment sales contract, other contract for the purchase of goods or services, or bond, bill, note, or other instrument of writing for the payment of money arising out of a contract or other transaction for the purchase of goods or services.

(B) Notwithstanding any contrary provision of the Revised Code, no creditor in connection with an obligation entered into on or after the effective date of this section shall charge or collect from a person, or spouse of a person, who is deployed on active duty interest or finance charges exceeding six per cent per annum during the period that the person is deployed on active duty.

(C) Notwithstanding any contrary provision of the Revised Code, interest or finance charges in excess of six per cent per annum that otherwise would be incurred but for the prohibition in division (B) of this section are forgiven.

(D) The amount of any periodic payment due from a person, or spouse of a person, who is deployed on active duty under the terms of the obligation shall be reduced by the amount of the interest and finance charges forgiven under division (C) of this section that is allocable to the period for which the periodic payment is made.

(E) In order for an obligation to be subject to the interest and finance charges limitation of this section, the person, or spouse of the person, deployed on active duty shall provide the creditor with written notice of and a copy of the military or gubernatorial orders calling the person to active duty and of any orders further extending active duty, not later than one hundred eighty days after the date of the person's termination of or release from active duty.

(F) Upon receipt of the written notice and a copy of the orders referred to in division (E) of this section, the creditor shall treat the obligation in accordance with division (B) of this section, effective as of the date on which the person is deployed to active duty.

(G) A court may grant a creditor relief from the interest and finance charges limitation of this section, if, in the opinion of the court, the ability of the person, or spouse of the person, deployed on active duty to pay interest or finance charges with respect to the obligation at a rate in excess of six per cent per annum is not materially affected by reason of the person's deployment on active duty.

Effective Date: 05-18-2005



Section 1343.04 - Usurious interest.

Payments of money or property made by way of usurious interest, whether made in advance or not, as to the excess of interest above the rate allowed by law at the time of making the contract, shall be taken to be payments made on account of principal; and judgment shall be rendered for no more than the balance found due, after deducting the excess of interest so paid.

Effective Date: 07-01-1962



Section 1343.05 - Bona fide indorsee of negotiable paper purchased before due.

No debtor is deemed a particeps criminis on account of having paid, or agreeing to pay, the exorbitant interest mentioned in section 1343.04 of the Revised Code, but he shall have like remedy and relief in either case. No bona fide indorsee of negotiable paper purchased before due, shall be affected by any usury exacted by any former holder of such paper, unless he has actual notice of the usury previous to his purchase. In such cases, the amount of such excess, if incorporated into negotiable paper, after payment, may be recovered back, by action against the party who originally exacted the usury.

Effective Date: 07-01-1962






Chapter 1345 - CONSUMER SALES PRACTICES

Section 1345.01 - Consumer sales practices definitions.

As used in sections 1345.01 to 1345.13 of the Revised Code:

(A) "Consumer transaction" means a sale, lease, assignment, award by chance, or other transfer of an item of goods, a service, a franchise, or an intangible, to an individual for purposes that are primarily personal, family, or household, or solicitation to supply any of these things. "Consumer transaction" does not include transactions between persons, defined in sections 4905.03 and 5725.01 of the Revised Code, and their customers, except for transactions involving a loan made pursuant to sections 1321.35 to 1321.48 of the Revised Code and transactions in connection with residential mortgages between loan officers, mortgage brokers, or nonbank mortgage lenders and their customers; transactions involving a home construction service contract as defined in section 4722.01 of the Revised Code; transactions between certified public accountants or public accountants and their clients; transactions between attorneys, physicians, or dentists and their clients or patients; and transactions between veterinarians and their patients that pertain to medical treatment but not ancillary services.

(B) "Person" includes an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, cooperative, or other legal entity.

(C) "Supplier" means a seller, lessor, assignor, franchisor, or other person engaged in the business of effecting or soliciting consumer transactions, whether or not the person deals directly with the consumer. If the consumer transaction is in connection with a residential mortgage, "supplier" does not include an assignee or purchaser of the loan for value, except as otherwise provided in section 1345.091 of the Revised Code. For purposes of this division, in a consumer transaction in connection with a residential mortgage, "seller" means a loan officer, mortgage broker, or nonbank mortgage lender.

(D) "Consumer" means a person who engages in a consumer transaction with a supplier.

(E) "Knowledge" means actual awareness, but such actual awareness may be inferred where objective manifestations indicate that the individual involved acted with such awareness.

(F) "Natural gas service" means the sale of natural gas, exclusive of any distribution or ancillary service.

(G) "Public telecommunications service" means the transmission by electromagnetic or other means, other than by a telephone company as defined in section 4927.01 of the Revised Code, of signs, signals, writings, images, sounds, messages, or data originating in this state regardless of actual call routing. "Public telecommunications service" excludes a system, including its construction, maintenance, or operation, for the provision of telecommunications service, or any portion of such service, by any entity for the sole and exclusive use of that entity, its parent, a subsidiary, or an affiliated entity, and not for resale, directly or indirectly; the provision of terminal equipment used to originate telecommunications service; broadcast transmission by radio, television, or satellite broadcast stations regulated by the federal government; or cable television service.

(H)

(1) "Loan officer" means an individual who for compensation or gain, or in anticipation of compensation or gain, takes or offers to take a residential mortgage loan application; assists or offers to assist a buyer in obtaining or applying to obtain a residential mortgage loan by, among other things, advising on loan terms, including rates, fees, and other costs; offers or negotiates terms of a residential mortgage loan; or issues or offers to issue a commitment for a residential mortgage loan. "Loan officer" also includes a loan originator as defined in division (E)(1) of section 1322.01 of the Revised Code.

(2) "Loan officer" does not include an employee of a bank, savings bank, savings and loan association, credit union, or credit union service organization organized under the laws of this state, another state, or the United States; an employee of a subsidiary of such a bank, savings bank, savings and loan association, or credit union; or an employee of an affiliate that (a) controls, is controlled by, or is under common control with, such a bank, savings bank, savings and loan association, or credit union and (b) is subject to examination, supervision, and regulation, including with respect to the affiliate's compliance with applicable consumer protection requirements, by the board of governors of the federal reserve system, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the national credit union administration.

(I) "Residential mortgage" or "mortgage" means an obligation to pay a sum of money evidenced by a note and secured by a lien upon real property located within this state containing two or fewer residential units or on which two or fewer residential units are to be constructed and includes such an obligation on a residential condominium or cooperative unit.

(J)

(1) "Mortgage broker" means any of the following:

(a) A person that holds that person out as being able to assist a buyer in obtaining a mortgage and charges or receives from either the buyer or lender money or other valuable consideration readily convertible into money for providing this assistance;

(b) A person that solicits financial and mortgage information from the public, provides that information to a mortgage broker or a person that makes residential mortgage loans, and charges or receives from either of them money or other valuable consideration readily convertible into money for providing the information;

(c) A person engaged in table-funding or warehouse-lending mortgage loans that are residential mortgage loans.

(2) "Mortgage broker" does not include a bank, savings bank, savings and loan association, credit union, or credit union service organization organized under the laws of this state, another state, or the United States; a subsidiary of such a bank, savings bank, savings and loan association, or credit union; an affiliate that (a) controls, is controlled by, or is under common control with, such a bank, savings bank, savings and loan association, or credit union and (b) is subject to examination, supervision, and regulation, including with respect to the affiliate's compliance with applicable consumer protection requirements, by the board of governors of the federal reserve system, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the national credit union administration; or an employee of any such entity.

(K) "Nonbank mortgage lender" means any person that engages in a consumer transaction in connection with a residential mortgage, except for a bank, savings bank, savings and loan association, credit union, or credit union service organization organized under the laws of this state, another state, or the United States; a subsidiary of such a bank, savings bank, savings and loan association, or credit union; or an affiliate that (1) controls, is controlled by, or is under common control with, such a bank, savings bank, savings and loan association, or credit union and (2) is subject to examination, supervision, and regulation, including with respect to the affiliate's compliance with applicable consumer protection requirements, by the board of governors of the federal reserve system, the comptroller of the currency, the office of thrift supervision, the federal deposit insurance corporation, or the national credit union administration.

(L) For purposes of divisions (H), (J), and (K) of this section:

(1) "Control" of another entity means ownership, control, or power to vote twenty-five per cent or more of the outstanding shares of any class of voting securities of the other entity, directly or indirectly or acting through one or more other persons.

(2) "Credit union service organization" means a CUSO as defined in 12 C.F.R. 702.2.

Amended by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-17-2000; 01-01-2007; 2008 HB545 09-01-2008

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1345.02 - Unfair or deceptive acts or practices.

(A) No supplier shall commit an unfair or deceptive act or practice in connection with a consumer transaction. Such an unfair or deceptive act or practice by a supplier violates this section whether it occurs before, during, or after the transaction.

(B) Without limiting the scope of division (A) of this section, the act or practice of a supplier in representing any of the following is deceptive:

(1) That the subject of a consumer transaction has sponsorship, approval, performance characteristics, accessories, uses, or benefits that it does not have;

(2) That the subject of a consumer transaction is of a particular standard, quality, grade, style, prescription, or model, if it is not;

(3) That the subject of a consumer transaction is new, or unused, if it is not;

(4) That the subject of a consumer transaction is available to the consumer for a reason that does not exist;

(5) That the subject of a consumer transaction has been supplied in accordance with a previous representation, if it has not, except that the act of a supplier in furnishing similar merchandise of equal or greater value as a good faith substitute does not violate this section;

(6) That the subject of a consumer transaction will be supplied in greater quantity than the supplier intends;

(7) That replacement or repair is needed, if it is not;

(8) That a specific price advantage exists, if it does not;

(9) That the supplier has a sponsorship, approval, or affiliation that the supplier does not have;

(10) That a consumer transaction involves or does not involve a warranty, a disclaimer of warranties or other rights, remedies, or obligations if the representation is false.

(C) In construing division (A) of this section, the court shall give due consideration and great weight to federal trade commission orders, trade regulation rules and guides, and the federal courts' interpretations of subsection 45 (a)(1) of the "Federal Trade Commission Act," 38 Stat. 717 (1914), 15 U.S.C.A. 41, as amended.

(D) No supplier shall offer to a consumer or represent that a consumer will receive a rebate, discount, or other benefit as an inducement for entering into a consumer transaction in return for giving the supplier the names of prospective consumers, or otherwise helping the supplier to enter into other consumer transactions, if earning the benefit is contingent upon an event occurring after the consumer enters into the transaction.

(E)

(1) No supplier, in connection with a consumer transaction involving natural gas service or public telecommunications service to a consumer in this state, shall request or submit, or cause to be requested or submitted, a change in the consumer's provider of natural gas service or public telecommunications service, without first obtaining, or causing to be obtained, the verified consent of the consumer. For the purpose of this division and with respect to public telecommunications service only, the procedures necessary for verifying the consent of a consumer shall be those prescribed by rule by the public utilities commission for public telecommunications service under division (D) of section 4905.72 of the Revised Code. Also, for the purpose of this division, the act, omission, or failure of any officer, agent, or other individual, acting for or employed by another person, while acting within the scope of that authority or employment, is the act or failure of that other person.

(2) Consistent with the exclusion, under 47 C.F.R. 64.1100(a)(3), of commercial mobile radio service providers from the verification requirements adopted in 47 C.F.R. 64.1100, 64.1150, 64.1160, 64.1170, 64.1180, and 64.1190 by the federal communications commission, division (E)(1) of this section does not apply to a provider of commercial mobile radio service insofar as such provider is engaged in the provision of commercial mobile radio service. However, when that exclusion no longer is in effect, division (E)(1) of this section shall apply to such a provider.

(3) The attorney general may initiate criminal proceedings for a prosecution under division (C) of section 1345.99 of the Revised Code by presenting evidence of criminal violations to the prosecuting attorney of any county in which the offense may be prosecuted. If the prosecuting attorney does not prosecute the violations, or at the request of the prosecuting attorney, the attorney general may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before grand juries.

(F) Concerning a consumer transaction in connection with a residential mortgage, and without limiting the scope of division (A) or (B) of this section, the act of a supplier in doing either of the following is deceptive:

(1) Knowingly failing to provide disclosures required under state and federal law;

(2) Knowingly providing a disclosure that includes a material misrepresentation.

Effective Date: 05-17-2000; 01-01-2007



Section 1345.021 - Ethanol blended or mixed into gasoline.

(A) As used in this section, "retail dealer" means a person who owns, operates, controls, or supervises an establishment at which gasoline is sold or offered for sale to the public.

(B) When ethanol is blended or mixed into gasoline that is sold or offered for sale to the public, it is not an unfair or deceptive act or practice in connection with a consumer transaction for a retail dealer to fail to disclose either of the following:

(1) The fact that the gasoline contains ethanol;

(2) The percentage of ethanol that is contained in the gasoline.

(C) If a retail dealer elects to disclose any of the information specified in division (B) of this section, the dealer may make that disclosure in any form, using any type of sign or label and any size or style of letters, at the retail dealer's discretion.

(D) A retail dealer shall not be required to disclose the fact that gasoline contains ethanol and shall not be required to disclose the percentage of ethanol in the gasoline by any law, rule, resolution, or ordinance of any agency or department of the state or any political subdivision of the state.

Effective Date: 03-21-2002



Section 1345.03 - Unconscionable consumer sales acts or practices.

(A) No supplier shall commit an unconscionable act or practice in connection with a consumer transaction. Such an unconscionable act or practice by a supplier violates this section whether it occurs before, during, or after the transaction.

(B) In determining whether an act or practice is unconscionable, the following circumstances shall be taken into consideration:

(1) Whether the supplier has knowingly taken advantage of the inability of the consumer reasonably to protect the consumer's interests because of the consumer's physical or mental infirmities, ignorance, illiteracy, or inability to understand the language of an agreement;

(2) Whether the supplier knew at the time the consumer transaction was entered into that the price was substantially in excess of the price at which similar property or services were readily obtainable in similar consumer transactions by like consumers;

(3) Whether the supplier knew at the time the consumer transaction was entered into of the inability of the consumer to receive a substantial benefit from the subject of the consumer transaction;

(4) Whether the supplier knew at the time the consumer transaction was entered into that there was no reasonable probability of payment of the obligation in full by the consumer;

(5) Whether the supplier required the consumer to enter into a consumer transaction on terms the supplier knew were substantially one-sided in favor of the supplier;

(6) Whether the supplier knowingly made a misleading statement of opinion on which the consumer was likely to rely to the consumer's detriment;

(7) Whether the supplier has, without justification, refused to make a refund in cash or by check for a returned item that was purchased with cash or by check, unless the supplier had conspicuously posted in the establishment at the time of the sale a sign stating the supplier's refund policy.

(C) This section does not apply to a consumer transaction in connection with a residential mortgage.

Effective Date: 09-23-1977; 01-01-2007



Section 1345.031 - Unconscionable acts by supplier prohibited - unconscionable provisions.

(A) No supplier shall commit an unconscionable act or practice concerning a consumer transaction in connection with a residential mortgage. Such an unconscionable act or practice by a supplier violates this section whether it occurs before, during, or after the transaction.

(B) For purposes of division (A) of this section, the following acts or practices of a supplier in connection with such a transaction are unconscionable:

(1) Arranging for or making a mortgage loan that provides for an interest rate applicable after default that is higher than the interest rate that applies before default, excluding rates of interest for judgments applicable to the mortgage loan under section 1343.02 or 1343.03 of the Revised Code and also excluding interest rate changes in a variable rate loan transaction otherwise consistent with the provisions of the loan documents;

(2) Engaging in a pattern or practice of providing consumer transactions to consumers based predominantly on the supplier's realization of the foreclosure or liquidation value of the consumer's collateral without regard to the consumer's ability to repay the loan in accordance with its terms, provided that the supplier may use any reasonable method to determine a borrower's ability to repay;

(3) Making a consumer transaction that permits the creditor to demand repayment of the outstanding balance of a mortgage loan, in advance of the original maturity date unless the creditor does so in good faith due to the consumer's failure to abide by the material terms of the loan.

(4) Knowingly replacing, refinancing, or consolidating a zero interest rate or other low-rate mortgage loan made by a governmental or nonprofit lender with another loan unless the current holder of the loan consents in writing to the refinancing and the consumer presents written certification from a third- party nonprofit organization counselor approved by the United States department of housing and urban development or the superintendent of financial institutions that the consumer received counseling on the advisability of the loan transaction. For purposes of division (B)(4) of this section, a "low-rate mortgage loan" means a mortgage loan that carries a current interest rate two percentage points or more below the current yield on United States treasury securities with a comparable maturity. If the loan's current interest rate is either a discounted introductory rate or a rate that automatically steps up over time, the fully indexed rate or the fully stepped-up rate, as applicable, shall be used, in lieu of the current rate, to determine whether a loan is a low-rate mortgage loan.

(5) Instructing the consumer to ignore the supplier's written information regarding the interest rate and dollar value of points because they would be lower for the consumer's consumer transaction;

(6) Recommending or encouraging a consumer to default on a mortgage or any consumer transaction or revolving credit loan agreement;

(7) Charging a late fee more than once with respect to a single late payment. If a late payment fee is deducted from a payment made on the loan and such deduction causes a subsequent default on a subsequent payment, no late payment fee may be imposed for such default. If a late payment fee has been imposed once with respect to a particular late payment, no such fee may be imposed with respect to any future payment that would have been timely and sufficient but for the previous default.

(8) Failing to disclose to the consumer at the closing of the consumer transaction that a consumer is not required to complete a consumer transaction merely because the consumer has received prior estimates of closing costs or has signed an application and should not close a loan transaction that contains different terms and conditions than those the consumer was promised;

(9) Arranging for or making a consumer transaction that includes terms under which more than two periodic payments required under the consumer transaction are consolidated and paid in advance from the loan proceeds provided to the consumer;

(10) Knowingly compensating, instructing, inducing, coercing, or intimidating, or attempting to compensate, instruct, induce, coerce, or intimidate, a person licensed or certified under Chapter 4763. of the Revised Code for the purpose of corrupting or improperly influencing the independent judgment of the person with respect to the value of the dwelling offered as security for repayment of a mortgage loan;

(11) Financing, directly or indirectly, any credit, life, disability, or unemployment insurance premiums, any other life or health insurance premiums, or any debt collection agreement. Insurance premiums calculated and paid on a monthly basis shall not be considered financed by the lender.

(12) Knowingly or intentionally engaging in the act or practice of "flipping" a mortgage loan. "Flipping" a mortgage loan is making a mortgage loan that refinances an existing mortgage loan when the new loan does not have reasonable, tangible net benefit to the consumer considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the consumer's circumstances. This provision applies regardless of whether the interest rate, points, fees, and charges paid or payable by the consumer in connection with the refinancing exceed any thresholds specified in any section of the Revised Code.

(13) Knowingly taking advantage of the inability of the consumer to reasonably protect the consumer's interests because of the consumer's known physical or mental infirmities or illiteracy;

(14) Entering into the consumer transaction knowing there was no reasonable probability of payment of the obligation by the consumer;

(15) Attempting to enforce, by means not limited to a court action, a prepayment penalty in violation of division (C)(2) of section 1343.011 of the Revised Code;

(16) Engaging in an act or practice deemed unconscionable by rules adopted by the attorney general pursuant to division (B)(2) of section 1345.05 of the Revised Code.

(C)

(1) Any unconscionable arbitration clause, unconscionable clause requiring the consumer to pay the supplier's attorney's fees, or unconscionable liquidated damages clause included in a mortgage loan contract is unenforceable.

(2) No supplier shall do either of the following:

(a) Attempt to enforce, by means not limited to a court action, any clause described in division (C)(1) of this section;

(b) By referring to such a clause, attempt to induce the consumer to take any action desired by the supplier.

Effective Date: 01-01-2007



Section 1345.04 - Jurisdiction.

The courts of common pleas, and municipal or county courts within their respective monetary jurisdiction, have jurisdiction over any supplier with respect to any act or practice in this state covered by sections 1345.01 to 1345.13 of the Revised Code, or with respect to any claim arising from a consumer transaction subject to such sections.

Effective Date: 07-14-1972



Section 1345.05 - Attorney general powers and duties.

(A) The attorney general shall:

(1) Adopt, amend, and repeal procedural rules;

(2) Adopt as a rule a description of the organization of the attorney general's office, stating the general courses and methods of operation of the section of the office of the attorney general, which is to administer Chapter 1345. of the Revised Code and methods whereby the public may obtain information or make submissions or requests, including a description of all forms and instructions used by that office;

(3) Make available for public inspection all rules and all other written statements of policy or interpretations adopted or used by the attorney general in the discharge of the attorney general's functions, together with all judgments, including supporting opinions, by courts of this state that determine the rights of the parties and concerning which appellate remedies have been exhausted, or lost by the expiration of the time for appeal, determining that specific acts or practices violate section 1345.02, 1345.03, or 1345.031 of the Revised Code;

(4) Inform consumers and suppliers on a continuing basis of acts or practices that violate Chapter 1345. of the Revised Code by, among other things, publishing an informational document describing acts and practices in connection with residential mortgages that are unfair, deceptive, or unconscionable, and by making that information available on the attorney general's official web site;

(5) Cooperate with state and local officials, officials of other states, and officials of the federal government in the administration of comparable statutes;

(6) Report annually on or before the thirty-first day of January to the governor and the general assembly on the operations of the attorney general in respect to Chapter 1345. of the Revised Code, and on the acts or practices occurring in this state that violate such chapter. The report shall include a statement of investigatory and enforcement procedures and policies, of the number of investigations and enforcement proceedings instituted and of their disposition, and of other activities of the state and of other persons to promote the purposes of Chapter 1345. of the Revised Code.

(7) In carrying out official duties, the attorney general shall not disclose publicly the identity of suppliers investigated or the facts developed in investigations unless these matters have become a matter of public record in enforcement proceedings, in public hearings conducted pursuant to division (B)(1) of this section, or the suppliers investigated have consented in writing to public disclosure.

(B) The attorney general may:

(1) Conduct research, make inquiries, hold public hearings, and publish studies relating to consumer transactions;

(2) Adopt, amend, and repeal substantive rules defining with reasonable specificity acts or practices that violate sections 1345.02, 1345.03, and 1345.031 of the Revised Code. In adopting, amending, or repealing substantive rules defining acts or practices that violate section 1345.02 of the Revised Code, due consideration and great weight shall be given to federal trade commission orders, trade regulation rules and guides, and the federal courts' interpretations of subsection 45(a)(1) of the "Federal Trade Commission Act," 38 Stat. 717 (1914), 15 U.S.C.A. 41, as amended.

In adopting, amending, or repealing such rules concerning a consumer transaction in connection with a residential mortgage, the attorney general shall consult with the superintendent of financial institutions and shall give due consideration to state and federal statutes, regulations, administrative agency interpretations, and case law.

(C) In the conduct of public hearings authorized by this section, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of relevant material. Upon failure of a person without lawful excuse to obey a subpoena or to produce relevant matter, the attorney general may apply to a court of common pleas for an order compelling compliance.

(D) The attorney general may request that an individual who refuses to testify or to produce relevant material on the ground that the testimony or matter may incriminate the individual be ordered by the court to provide the testimony or matter. With the exception of a prosecution for perjury and an action for damages under section 1345.07 or 1345.09 of the Revised Code, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self incrimination to which the individual is entitled by law, shall not be subjected to a criminal proceeding on the basis of the testimony or matter discovered through that testimony or matter.

(E) Any person may petition the attorney general requesting the adoption, amendment, or repeal of a rule. The attorney general shall prescribe by rule the form for such petitions and the procedure for their submission, consideration, and disposition. Within sixty days of submission of a petition, the attorney general shall either deny the petition in writing, stating the reasons for the denial, or initiate rule-making proceedings. There is no right to appeal from such denial of a petition.

(F) All rules shall be adopted subject to Chapter 119. of the Revised Code.

(G) The informational document published in accordance with division (A)(4) of this section shall be made available for distribution to consumers who are applying for a mortgage loan. An acknowledgement of receipt shall be retained by the lender, mortgage broker, and loan officer, as applicable, subject to review by the attorney general and the department of commerce.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1983; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1345.06 - Investigations by attorney general.

(A) If, by his own inquiries or as a result of complaints, the attorney general has reasonable cause to believe that a person has engaged or is engaging in an act or practice that violates Chapter 1345. of the Revised Code, he may investigate.

(B) For this purpose, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of relevant matter.

If matter that the attorney general requires to be produced is located outside the state, he may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his behalf, and he may respond to similar requests from officials of other states. The person subpoenaed may make the matter available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or his representative to examine the matter at the place where it is located, provided that expenses shall not be charged to a party not subsequently found to have engaged in an act or practice violative of Chapter 1345. of the Revised Code.

(C) Within twenty days after a subpoena has been served, a motion to extend the return day, or to modify or quash the subpoena, stating good cause, may be filed in the court of common pleas of Franklin county or the county in which the person served resides or has his principal place of business.

(D) A person subpoenaed under this section shall comply with the terms of the subpoena, unless the parties agree to modify the terms of the subpoena or unless the court has modified or quashed the subpoena, extended the return day of the subpoena, or issued any other order with respect to the subpoena prior to its return day.

If a person fails without lawful excuse to obey a subpoena or to produce relevant matter, the attorney general may apply to the court of common pleas of the county in which the person subpoenaed resides or has his principal place of business for an order compelling compliance.

(E) The attorney general may request that an individual who refuses to testify or to produce relevant matter on the ground that the testimony or matter may incriminate him be ordered by the court to provide the testimony or matter. With the exception of a prosecution for perjury and an action for damages under section 1345.07 or 1345.09 of the Revised Code, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self-incrimination to which he is entitled by law, shall not be subjected to a criminal proceeding or to a civil penalty or forfeiture on the basis of the testimony or matter required to be disclosed or testimony or matter discovered through that testimony or matter.

(F) The attorney general may:

(1) During an investigation under this section, afford, in a manner considered appropriate to him, a supplier an opportunity to cease and desist from any suspected violation. He may suspend his investigation during the time period that he permits the supplier to cease and desist; however, the suspension of the investigation or the affording of an opportunity to cease and desist shall not prejudice or prohibit any further investigation by the attorney general under this section.

(2) Terminate an investigation under this section upon acceptance of a written assurance of voluntary compliance from a supplier who is suspected of a violation of this chapter.

Acceptance of an assurance may be conditioned upon an undertaking to reimburse or to take other appropriate corrective action with respect to identifiable consumers damaged by an alleged violation of this chapter. An assurance of compliance given by a supplier is not evidence of violation of this chapter. The attorney general may, at any time, reopen an investigation terminated by the acceptance of an assurance of voluntary compliance, if he believes that further proceedings are in the public interest. Evidence of a violation of an assurance of voluntary compliance is prima-facie evidence of an act or practice in violation of this chapter, if presented after the violation in an action brought under this chapter. An assurance of voluntary compliance may be filed with the court and if approved by the court, entered as a consent judgment.

(G) The procedures available to the attorney general under this section are cumulative and concurrent, and the exercise of one procedure by the attorney general does not preclude or require the exercise of any other procedure.

Effective Date: 07-01-1983



Section 1345.07 - Remedies of attorney general.

(A) If the attorney general, by the attorney general's own inquiries or as a result of complaints, has reasonable cause to believe that a supplier has engaged or is engaging in an act or practice that violates this chapter, and that the action would be in the public interest, the attorney general may bring any of the following:

(1) An action to obtain a declaratory judgment that the act or practice violates section 1345.02, 1345.03, or 1345.031 of the Revised Code;

(2)

(a) An action, with notice as required by Civil Rule 65, to obtain a temporary restraining order, preliminary injunction, or permanent injunction to restrain the act or practice. If the attorney general shows by a preponderance of the evidence that the supplier has violated or is violating section 1345.02, 1345.03, or 1345.031 of the Revised Code, the court may issue a temporary restraining order, preliminary injunction, or permanent injunction to restrain and prevent the act or practice.

(b)

(i) Except as provided in division (A)(2)(b)(ii) of this section, on motion of the attorney general, or on its own motion, the court may impose a civil penalty of not more than five thousand dollars for each day of violation of a temporary restraining order, preliminary injunction, or permanent injunction issued under this section, if the supplier received notice of the action. The civil penalties shall be paid as provided in division (G) of this section.

(ii) If the court issues under this section a temporary restraining order, preliminary injunction, or permanent injunction to restrain and prevent an act or practice that is a violation of section 1345.02 and division (A) of section 1349.81 of the Revised Code, on motion of the attorney general, or on its own motion, the court may impose a civil penalty of not less than five thousand dollars and not more than fifteen thousand dollars for each day of violation of the temporary restraining order, preliminary injunction, or permanent injunction, if the supplier received notice of the action. The civil penalties shall be paid as provided in division (G) of this section.

(c) Upon the commencement of an action under division (A)(2) of this section against a supplier who operates under a license, permit, certificate, commission, or other authorization issued by the supreme court or by a board, commission, department, division, or other agency of this state, the attorney general shall immediately notify the supreme court or agency that such an action has been commenced against the supplier.

(3) A class action under Civil Rule 23, as amended, on behalf of consumers who have engaged in consumer transactions in this state for damage caused by:

(a) An act or practice enumerated in division (B) or (D) of section 1345.02 of the Revised Code;

(b) Violation of a rule adopted under division (B)(2) of section 1345.05 of the Revised Code before the consumer transaction on which the action is based;

(c) An act or practice determined by a court of this state to violate section 1345.02, 1345.03, or 1345.031 of the Revised Code and committed after the decision containing the determination has been made available for public inspection under division (A)(3) of section 1345.05 of the Revised Code.

(B) On motion of the attorney general and without bond, in the attorney general's action under this section, the court may make appropriate orders, including appointment of a referee or a receiver, for sequestration of assets, to reimburse consumers found to have been damaged, to carry out a transaction in accordance with a consumer's reasonable expectations, to strike or limit the application of unconscionable clauses of contracts so as to avoid an unconscionable result, or to grant other appropriate relief. The court may assess the expenses of a referee or receiver against the supplier.

(C) Any moneys or property recovered by the attorney general in an action under this section that cannot with due diligence within five years be restored by a referee to consumers shall be unclaimed funds reportable under Chapter 169. of the Revised Code.

(D) In addition to the other remedies provided in this section, if the violation is an act or practice that was declared to be unfair, deceptive, or unconscionable by rule adopted pursuant to division (B)(2) of section 1345.05 of the Revised Code before the consumer transaction on which the action is based occurred or an act or practice that was determined by a court of this state to violate section 1345.02, 1345.03, or 1345.031 of the Revised Code and committed after the decision containing the court's determination was made available for public inspection pursuant to division (A)(3) of section 1345.05 of the Revised Code, the attorney general may request and the court may impose a civil penalty of not more than twenty-five thousand dollars against the supplier. The civil penalties shall be paid as provided in division (G) of this section.

(E) No action may be brought by the attorney general under this section to recover for a transaction more than two years after the occurrence of a violation.

(F) If a court determines that provision has been made for reimbursement or other appropriate corrective action, insofar as practicable, with respect to all consumers damaged by a violation, or in any other appropriate case, the attorney general, with court approval, may terminate enforcement proceedings brought by the attorney general upon acceptance of an assurance from the supplier of voluntary compliance with Chapter 1345. of the Revised Code, with respect to the alleged violation. The assurance shall be filed with the court and entered as a consent judgment. Except as provided in division (A) of section 1345.10 of the Revised Code, a consent judgment is not evidence of prior violation of such chapter. Disregard of the terms of a consent judgment entered upon an assurance shall be treated as a violation of an injunction issued under this section.

(G) Civil penalties ordered pursuant to divisions (A) and (D) of this section shall be paid as follows: one-fourth of the amount to the treasurer of the county in which the action is brought and three-fourths to the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(H) The remedies available to the attorney general under this section are cumulative and concurrent, and the exercise of one remedy by the attorney general does not preclude or require the exercise of any other remedy. The attorney general is not required to use any procedure set forth in section 1345.06 of the Revised Code prior to the exercise of any remedy set forth in this section.

Amended by 129th General AssemblyFile No.31,SB 84, §1, eff. 9/30/2011.

Effective Date: 03-18-1987; 01-01-2007



Section 1345.08 - Attorney general to coordinate with other administrative agency.

If the attorney general receives a complaint or other information concerning noncompliance with Chapter 1345. of the Revised Code, by a supplier subject to other administrative supervision in this state, he shall immediately give written notice of the substance of the complaint or other information to the official or agency having supervisory authority over the supplier. The attorney general may request information about suppliers subject to other administrative supervision from the agencies or official supervising them.

Effective Date: 07-01-1983



Section 1345.09 - Private causes of action.

For a violation of Chapter 1345. of the Revised Code, a consumer has a cause of action and is entitled to relief as follows:

(A) Where the violation was an act prohibited by section 1345.02, 1345.03, or 1345.031 of the Revised Code, the consumer may, in an individual action, rescind the transaction or recover the consumer's actual economic damages plus an amount not exceeding five thousand dollars in noneconomic damages.

(B) Where the violation was an act or practice declared to be deceptive or unconscionable by rule adopted under division (B)(2) of section 1345.05 of the Revised Code before the consumer transaction on which the action is based, or an act or practice determined by a court of this state to violate section 1345.02, 1345.03, or 1345.031 of the Revised Code and committed after the decision containing the determination has been made available for public inspection under division (A)(3) of section 1345.05 of the Revised Code, the consumer may rescind the transaction or recover, but not in a class action, three times the amount of the consumer's actual economic damages or two hundred dollars, whichever is greater, plus an amount not exceeding five thousand dollars in noneconomic damages or recover damages or other appropriate relief in a class action under Civil Rule 23, as amended.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, in any action for rescission, revocation of the consumer transaction must occur within a reasonable time after the consumer discovers or should have discovered the ground for it and before any substantial change in condition of the subject of the consumer transaction.

(2) If a consumer transaction between a loan officer, mortgage broker, or nonbank mortgage lender and a customer is in connection with a residential mortgage, revocation of the consumer transaction in an action for rescission is only available to a consumer in an individual action, and shall occur for no reason other than one or more of the reasons set forth in the "Truth in Lending Act," 82 Stat. 146 (1968), 15 U.S.C. 1635, not later than the time limit within which the right of rescission under section 125(f) of the "Truth in Lending Act" expires.

(D) Any consumer may seek a declaratory judgment, an injunction, or other appropriate relief against an act or practice that violates this chapter.

(E) When a consumer commences an individual action for a declaratory judgment or an injunction or a class action under this section, the clerk of court shall immediately mail a copy of the complaint to the attorney general. Upon timely application, the attorney general may be permitted to intervene in any private action or appeal pending under this section. When a judgment under this section becomes final, the clerk of court shall mail a copy of the judgment including supporting opinions to the attorney general for inclusion in the public file maintained under division (A)(3) of section 1345.05 of the Revised Code.

(F) The court may award to the prevailing party a reasonable attorney's fee limited to the work reasonably performed and limited pursuant to section 1345.092 of the Revised Code, if either of the following apply:

(1) The consumer complaining of the act or practice that violated this chapter has brought or maintained an action that is groundless, and the consumer filed or maintained the action in bad faith;

(2) The supplier has knowingly committed an act or practice that violates this chapter.

(G) As used in this section, "actual economic damages" means damages for direct, incidental, or consequential pecuniary losses resulting from a violation of Chapter 1345. of the Revised Code and does not include damages for noneconomic loss as defined in section 2315.18 of the Revised Code.

(H) Nothing in this section shall preclude a consumer from also proceeding with a cause of action under any other theory of law.

Amended by 129th General AssemblyFile No.97,HB 275, §1, eff. 7/3/2012.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-11-1978; 2006 SB185 01-01-2007; 2006 SB117 10-31-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1345.091 - Claim or defense against assignee of loan.

No claim or defense under this chapter may be asserted by the attorney general or any consumer against an assignee or purchaser of a mortgage loan for value unless any one of the following applies:

(A) The violation was committed by the assignee or purchaser.

(B) The assignee or purchaser is affiliated by common control with the seller of the loan at the time of such assignment or purchase.

Effective Date: 01-01-2007



Section 1345.092 - Supplier's right to cure.

(A) Not later than thirty days after service of process is completed upon a supplier by a consumer in any action seeking a private remedy pursuant to section 1345.09 of the Revised Code, the supplier may deliver a cure offer to the consumer, or if the consumer is represented by an attorney, to the consumer's attorney. The supplier shall send a cure offer by certified mail, return receipt requested, to the consumer, or if the consumer is represented by an attorney, to the consumer's attorney. The supplier shall file a copy of the cure offer with the court in which the action was commenced.

(B) A consumer shall have thirty days after the date the consumer or the consumer's attorney receives a cure offer from a supplier to notify the supplier, or if the supplier is represented by an attorney, the supplier's attorney, of the consumer's acceptance or rejection of the cure offer. The consumer shall file the notice of acceptance or rejection with the court in which the action was commenced and serve the notice to the supplier. The notice shall be deemed effective when it is filed with the court. The failure of a consumer to file a notice of acceptance or rejection of the supplier's cure offer within thirty days after the date of receipt of the cure offer shall be deemed a rejection of the cure offer by the consumer.

(C) When by rule, notice, or order of court a motion or pleading is required to be filed by any party during the time periods described in divisions (A) and (B) of this section, the court may extend the time period for filing the motion or pleading to allow both parties adequate time to comply with this section.

(D) A cure offer shall include both of the following:

(1) Language that clearly explains the resolution being offered by the supplier consisting of the following separate components:

(a) A supplier's remedy that consists solely of monetary compensation to resolve alleged violations of this chapter;

(b) Reasonable attorney's fees that consist of legal fees necessary or reasonably related to the filing of the initial complaint, not to exceed two thousand five hundred dollars;

(c) Court costs incurred by the consumer that are related to the filing of the initial complaint.

(2) A prominent notice that clearly and conspicuously contains the following disclosure in substantially the following form:

NOTICE: THIS LETTER INCLUDES A "CURE OFFER" THAT IS BEING OFFERED TO SETTLE ALL ALLEGED VIOLATIONS OF CHAPTER 1345. OF THE REVISED CODE RAISED BY YOUR WRITTEN COMPLAINT. THE CURE OFFER INCLUDES BOTH A "SUPPLIER'S REMEDY" TO SOLVE THIS DISPUTE AND AN OFFER TO PAY YOUR ATTORNEY'S FEES UP TO $2,500.00 AND YOUR COURT COSTS IN FILING THE COMPLAINT. YOU ARE NOT OBLIGATED TO ACCEPT THIS CURE OFFER AND HAVE THE RIGHT TO CONSULT WITH LEGAL COUNSEL BEFORE MAKING YOUR DECISION.

YOU MUST NOTIFY THE SUPPLIER WITHIN 30 DAYS OF RECEIPT OF THIS CURE OFFER OF YOUR DECISION TO EITHER ACCEPT OR REJECT THE OFFER BY FILING A RESPONSE WITH THE COURT AND SENDING A COPY OF THE RESPONSE TO THE SUPPLIER. IF THE COURT DOES NOT RECEIVE YOUR RESPONSE WITHIN THE REQUIRED TIME, YOUR FAILURE TO RESPOND WILL, BY LAW, BE CONSIDERED REJECTION OF OUR OFFER.

REJECTION OF THIS CURE OFFER COULD IMPACT YOUR ABILITY TO COLLECT COURT COSTS AND LEGAL FEES. IF A COURT, JURY, OR ARBITRATOR FINDS IN YOUR FAVOR, BUT DOES NOT AWARD YOU AN AMOUNT MORE THAN THE VALUE OF THE SUPPLIER'S REMEDY, THE SUPPLIER WILL NOT BE RESPONSIBLE FOR TREBLE DAMAGES, ATTORNEY'S FEES, OR ANY COURT COSTS YOU INCUR AFTER THE DATE THIS CURE OFFER WAS MADE (fill in the date).

VALUE OF SUPPLIER'S REMEDY = $(fill in the blank)

THE SELLER ALSO AGREES TO PAY YOUR ATTORNEY'S FEES, UP TO $2,500.00, THAT ARE NECESSARY OR REASONABLY RELATED TO THE FILING OF YOUR INITIAL CLAIM, AS WELL AS YOUR COURT COSTS.

(E) If the consumer files a notice rejecting the cure offer provided by the supplier, if a cure offer is deemed rejected pursuant to division (B) of this section, or if no cure offer is made to the consumer by the supplier within the time frame set forth in this section, the consumer may proceed with a civil action in accordance with this chapter.

(F) If the consumer files a notice accepting a cure offer, then both of the following shall apply:

(1)

(a) The consumer shall, upon accepting the cure offer, request an amount, up to two thousand five hundred dollars, from the supplier to pay attorney's fees and an amount to pay court costs. The consumer shall provide to the supplier bills and other documents evidencing these amounts.

(b) If the supplier finds the requested amounts to be reasonable, then the supplier shall pay the consumer the requested amounts along with the offered remedy upon the resolution of the cure offer.

(c) If the supplier finds the requested amounts to be unreasonable, then the supplier shall, within ten days of the consumer accepting the cure offer, seek a ruling from the court appointed to the case. The court shall review the documentation provided by the consumer evidencing the requested amounts and shall award to the consumer attorney's fees, up to two thousand five hundred dollars, that are necessary or reasonably related to the filing of the claim and court costs.

(2) The agreed upon resolution shall be completed and any court-ordered attorney's fees and court costs shall be paid within a reasonable time in accordance with court supervision. The court may at any time, in its discretion, extend any deadlines set forth by rule, statute, or order of the court for filing motions or pleadings, or conducting discovery in order to allow the resolution to be completed.

(G) If a judge, jury, or arbitrator awards actual economic damages as defined in section 1345.09 of the Revised Code that are not greater than the value of a supplier's remedy included in a cure offer made pursuant to this section, the consumer shall not be entitled to any of the following:

(1) An award of treble damages;

(2) Any court costs incurred by the consumer after the date the consumer or the consumer's attorney receives the cure offer;

(3) Any attorney's fees incurred by the consumer after the date the consumer or the consumer's attorney receives the cure offer from the supplier.

The comparison of actual economic damages and the supplier's remedy shall not take into consideration statutory treble damages, court costs, or attorney's fees.

(H) A cure offer is not admissible as evidence in a jury trial of the consumer's action seeking a private remedy pursuant to section 1345.09 of the Revised Code as described in division (A) of this section. After a jury renders its verdict in that action or if the action is tried to a judge, the judge shall consider the cure offer only if the offer was timely delivered in accordance with this section and only for the limited purpose of determining whether treble damages may be awarded and the amount of court costs and reasonable attorney's fees that may be awarded. A cure offer is not admissible in a court proceeding for any other purpose.

(I) As used in this section, "cure offer" means a written offer of monetary compensation that is made by a supplier to a consumer or to the consumer's attorney in response to a consumer's claim of a violation of Chapter 1345. of the Revised Code. A cure offer shall include reasonable legal fees necessary or reasonably related to the filing of the initial complaint of up to two thousand five hundred dollars and court costs incurred by the consumer and related to the filing of the initial complaint.

(J) This section does not apply to claims for personal injury or death.

Added by 129th General AssemblyFile No.97,HB 275, §1, eff. 7/3/2012.



Section 1345.10 - Final judgment admissible as prima facie evidence.

(A) With the exception of consent judgments entered before any testimony is taken, a final judgment against a supplier under section 1345.07 of the Revised Code is admissible as prima-facie evidence of the facts on which it is based in subsequent proceedings under section 1345.09 of the Revised Code against the same supplier, or his successors or assigns.

(B) An action by or on behalf of a consumer pursuant to section 1345.09 of the Revised Code precludes that consumer from being included in a later class action by the attorney general with respect to the same transaction, but intervention by the attorney general in a pending action is authorized. If the attorney general brings a class action on behalf of consumers, a consumer may withdraw from the class action prior to trial, or, with the permission of the court, at any time.

(C) An action under sections 1345.01 to 1345.13 of the Revised Code may not be brought more than two years after the occurrence of the violation which is the subject of suit, or more than one year after the termination of proceedings by the attorney general with respect to the violation, whichever is later. However, an action under sections 1345.01 to 1345.13 of the Revised Code arising out of the same consumer transaction can be used as a counterclaim whenever a supplier sues a consumer on an obligation arising from the consumer transaction.

Effective Date: 07-14-1972



Section 1345.11 - Bona fide errors.

(A) In any case arising under Chapter 1345. of the Revised Code, if a supplier shows by a preponderance of the evidence that a violation resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, no civil penalties shall be imposed against the supplier under division (D) of section 1345.07 of the Revised Code, no party shall be awarded attorney's fees, and monetary recovery shall not exceed the amount of actual damages resulting from the violation.

(B) If a supplier shows by a preponderance of the evidence that a violation was an act or practice required or specifically permitted by federal trade commission orders, trade regulation rules and guides, or the federal courts' interpretations of subsection 45(a)(1) of the "Federal Trade Commission Act," 38 Stat. 717 (1914), 15 U.S.C. 41, as amended, and that the act or practice was not otherwise declared to be unfair, deceptive, of unconscionable by a rule adopted pursuant to division (B)(2) of section 1345.05 of the Revised Code before the consumer transaction on which the action is based, and:

(1) If the case arises under section 1345.07 of the Revised Code, the attorney general is limited to injunctive relief as the only remedy against the supplier for that violation; or

(2) If the case arises under section 1345.09 of the Revised Code, the supplier is not subject to any liability or penalty for the violation.

(C) A receiver may be appointed by the court in an action under section 1345.07 of the Revised Code, if it is shown that the assets of the supplier are in danger of being lost, removed, injured, or dissipated. A receiver may, under the direction of the court, do all of the following:

(1) Sue for, collect, receive, and take into his possession all the goods, chattels, rights, credits, moneys, effects, lands, tenements, books, records documents, papers, choses in action, bills, notes, and other property and assets of every kind and description acquired by any act or practice prohibited by this chapter, including property with which such property has been commingled if it cannot be identified in kind because of commingling;

(2) Sell, convey, and assign all property taken into his possession, and hold and dispose of the proceeds;

(3) Perform any other acts respecting the property that the court authorizes.

Any person who has suffered damages as a result of the use of any act or practice prohibited by this chapter and who submits proof to the satisfaction of the court that he has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he has sustained out-of-pocket losses.

(D) If a court determines after a hearing in any action brought pursuant to section 1345.07 of the Revised Code that a supplier in the course of performing activity under any license or permit issued by the state or a political subdivision or agency of the state, engaged in a practice that violates this chapter, the attorney general may, within sixty days after the time for appealing has expired, send a certified copy of the court's final judgment and supporting opinion to the issuing authority. Upon receipt of the court's judgment and opinion, the issuing authority shall promptly investigate to determine whether to institute proceedings to revoke or suspend the supplier's license or permit. The court's judgment, findings of fact, and conclusions of law shall be binding upon the issuing authority when it conducts its investigation. The issuing authority shall report its decision or action to the attorney general within twenty days of the conclusion of the issuing authority's investigation. If the issuing authority institutes proceedings to revoke or suspend the supplier's license or permit, it shall report its decision to the attorney general within twenty days of the conclusion of the issuing authority's proceedings.

Effective Date: 08-11-1978



Section 1345.12 - Applicability of chapter - exceptions.

Sections 1345.01 to 1345.13 of the Revised Code do not apply to:

(A) An act or practice required or specifically permitted by or under federal law, or by or under other sections of the Revised Code, except as provided in division (B) of section 1345.11 of the Revised Code;

(B) A publisher, broadcaster, printer, or other person engaged in the dissemination of information or the reproduction of printed or pictorial matter insofar as the information or matter has been disseminated or reproduced on behalf of others without knowledge that it violated sections 1345.01 to 1345.13 of the Revised Code;

(C) Claims for personal injury or death.

Effective Date: 08-11-1978



Section 1345.13 - Remedies in addition to other remedies.

The remedies in sections 1345.01 to 1345.13 of the Revised Code, are in addition to remedies otherwise available for the same conduct under state or local law.

Effective Date: 07-14-1972



Section 1345.18 - Prior, verified consent required to switch natural gas or public telecommunications service provider.

(A) As used in this section:

(1) "Consumer," "person," and "supplier" have the same meanings as in section 1345.01 of the Revised Code.

(2) "Consumer transaction" has the same meaning as in section 1345.01 of the Revised Code except that the sale, lease, assignment, award by chance, or other transfer of an item of goods, a service, a franchise, or an intangible, or solicitation to supply any of those things, to an individual is for purposes that are primarily other than personal, family, or household.

(3) "Natural gas service" means the sale of natural gas, exclusive of any distribution or ancillary service.

(4) "Public telecommunications service" means the transmission by electromagnetic or other means, other than by a telephone company as defined in section 4927.01 of the Revised Code, of signs, signals, writings, images, sounds, messages, or data originating in this state regardless of actual call routing. "Public telecommunications service" excludes a system, including its construction, maintenance, or operation, for the provision of telecommunications service, or any portion of such service, by any entity for the sole and exclusive use of that entity, its parent, a subsidiary, or an affiliated entity, and not for resale, directly or indirectly; the provision of terminal equipment used to originate telecommunications service; broadcast transmission by radio, television, or satellite broadcast stations regulated by the federal government; or cable television service.

(B)

(1) No supplier, in connection with a consumer transaction involving natural gas service or public telecommunications service to a consumer in this state, shall request or submit, or cause to be requested or submitted, a change in the consumer's provider of natural gas service or public telecommunications service, without first obtaining, or causing to be obtained, the verified consent of the consumer. For the purpose of this division and with respect to public telecommunications service only, the procedures necessary for verifying the consent of a consumer shall be those prescribed by rule by the public utilities commission for public telecommunications service under division (D) of section 4905.72 of the Revised Code. Also, for the purpose of this division, the act, omission, or failure of any officer, agent, or other individual, acting for or employed by another person, while acting within the scope of that authority or employment, is the act or failure of that other person.

(2) Consistent with the exclusion, under 47 C.F.R. 64.1100(a)(3), of commercial mobile radio service providers from the verification requirements adopted in 47 C.F.R. 64.1100, 64.1150, 64.1160, 64.1170, 64.1180, and 64.1190 by the federal communications commission, division (B)(1) of this section does not apply to a provider of commercial mobile radio service insofar as such provider is engaged in the provision of commercial mobile radio service. However, when that exclusion no longer is in effect, division (B)(1) of this section shall apply to such a provider.

Effective Date: 05-17-2000



Section 1345.19 - Jurisdiction.

(A) The courts of common pleas, and municipal or county courts within their respective jurisdictions, have jurisdiction over any supplier with respect to a violation of section 1345.18 of the Revised Code or any claim arising from a consumer transaction subject to that section.

(B) The power, remedies, forfeitures, and penalties provided by sections 1345.18 to 1345.20 and division (C) of section 1345.99 of the Revised Code are in addition to any other power, remedy, forfeiture, or penalty provided by law.

Effective Date: 05-17-2000



Section 1345.20 - Action by aggrieved consumer for switch in natural gas or public telecommunications service providers with consent.

(A) An aggrieved consumer may bring an action for a declaratory judgment, an injunction, or other appropriate relief against a supplier that is violating or has violated section 1345.18 of the Revised Code. The court may issue any order or enter a judgment as necessary to ensure compliance with section 1345.18 of the Revised Code or prevent any act or practice that violates that section. In addition, upon a preponderance of the evidence, the court:

(1) Shall issue an order providing for all of the following:

(a) Rescinding the aggrieved consumer's change in service provider;

(b) Requiring the supplier to absolve the aggrieved consumer of any liability for any charges assessed the consumer, or refund to the aggrieved consumer any charges collected from the consumer, by the supplier during such period, after the violation occurred, that is determined reasonable by the court;

(c) Requiring the supplier to refund or pay to the aggrieved consumer any fees paid or costs incurred by the consumer resulting from the change of the consumer's service provider or providers, or from the resumption of the consumer's service with the service provider or providers from which the consumer was switched;

(d) Requiring the supplier to make the consumer whole regarding any bonuses or benefits, such as airline mileage or product discounts, to which the consumer is entitled, by restoring bonuses or benefits the consumer lost as a result of the violation and providing bonuses or benefits the consumer would have earned if not for the violation, or by providing something of equal value.

(2) May issue an order providing for any of the following:

(a) Requiring the supplier to comply or undertake any necessary corrective action;

(b) Assessing upon the supplier forfeitures of not more than one thousand dollars for each day of each violation. However, if the preponderance of the evidence shows that the supplier has engaged or is engaging in a pattern or practice of committing any such violations, the court may assess upon the supplier forfeitures of not more than five thousand dollars for each day of each violation. Upon collection, one-half of any such forfeiture assessed under this division shall be paid to the treasurer of the county in which the action was brought and one-half shall be paid into the state treasury to the credit of the general revenue fund.

(B) Upon a finding in an action under division (A) of this section that a supplier is violating or has violated section 1345.18 of the Revised Code, a service provider or providers of natural gas service or public telecommunications service from whom the aggrieved consumer was switched may bring an action seeking the relief authorized by this division. Upon the filing of such action, the court may issue an order providing for either of the following:

(1) Requiring the supplier to compensate the service provider or providers from which the aggrieved consumer was switched in the amount of all charges the consumer would have paid that particular service provider for the same or comparable service had the violation or failure to comply not occurred;

(2) Requiring the supplier to compensate the service provider or providers from which the aggrieved consumer was switched for any costs that the particular service provider incurs as a result of making the consumer whole as provided in division (A)(1)(d) of this section or of effecting the resumption of the consumer's service.

(C) No action may be brought under division (A) of this section to recover for a transaction more than two years after the occurrence of a violation. No action may be brought under division (B) of this section more than one year after the date on which a ruling in an action brought under division (A) of this section was rendered.

Effective Date: 05-17-2000



Section 1345.21 - Home solicitation sale definitions.

As used in sections 1345.21 to 1345.28 of the Revised Code:

(A) "Home solicitation sale" means a sale of consumer goods or services in which the seller or a person acting for the seller engages in a personal solicitation of the sale at a residence of the buyer, including solicitations in response to or following an invitation by the buyer, and the buyer's agreement or offer to purchase is there given to the seller or a person acting for the seller, or in which the buyer's agreement or offer to purchase is made at a place other than the seller's place of business. It does not include a transaction or transactions in which:

(1) The total purchase price to be paid by the buyer, whether under single or multiple contracts, is less than twenty-five dollars;

(2) The transaction was conducted and consummated entirely by mail or by telephone if initiated by the buyer, and without any other contact between the seller or the seller's representative prior to the delivery of goods or performance of the service;

(3) The final agreement is made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis;

(4) The buyer initiates the contact between the parties for the purpose of negotiating a purchase and the seller has a business establishment at a fixed location in this state where the goods or services involved in the transaction are regularly offered or exhibited for sale.

Advertisements by such a seller in newspapers, magazines, catalogues, radio, or television do not constitute the seller initiation of the contact.

(5) The buyer initiates the contact between the parties, the goods or services are needed to meet a bona fide immediate personal emergency of the buyer which will jeopardize the welfare, health, or safety of natural persons, or endanger property which the buyer owns or for which the buyer is responsible, and the buyer furnishes the seller with a separate, dated, and signed statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days;

(6) The buyer has initiated the contact between the parties and specifically requested the seller to visit the buyer's home for the purpose of repairing or performing maintenance upon the buyer's personal property. If, in the course of such a visit, the seller sells the buyer additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services does not fall within this exclusion.

(7) The buyer is accorded the right of rescission by the "Consumer Credit Protection Act," (1968) 82 Stat. 152, 15 U.S.C. 1635, or regulations adopted pursuant to it.

(B) "Sale" includes a lease or rental.

(C) "Seller" includes a lessor or anyone offering goods for rent.

(D) "Buyer" includes a lessee or anyone who gives a consideration for the privilege of using goods.

(E) "Consumer goods or services" means goods or services purchased, leased, or rented primarily for personal, family, or household purposes, including courses or instruction or training regardless of the purpose for which they are taken.

(F) "Consumer goods or services" does not include goods or services pertaining to any of the following:

(1) Sales or rentals of real property by a real estate broker or salesperson, or by a foreign real estate dealer or salesperson, who is licensed by the Ohio real estate commission under Chapter 4735. of the Revised Code;

(2) The sale of securities or commodities by a broker-dealer registered with the securities and exchange commission;

(3) The sale of securities or commodities by a securities dealer or salesperson licensed by the division of securities under Chapter 1707. of the Revised Code;

(4) The sale of insurance by a person licensed by the superintendent of insurance;

(5) Goods sold or services provided by automobile dealers and salespersons licensed by the registrar of motor vehicles under Chapter 4517. of the Revised Code;

(6) The sale of property at an auction by an auctioneer licensed by the department of agriculture under Chapter 4707. of the Revised Code.

(G) "Purchase price" means the total cumulative price of the consumer goods or services, including all interest and service charges.

(H) "Place of business" means the main office, or a permanent branch office or permanent local address of a seller.

(I) "Business day" means any calendar day except Sunday, or the following business holidays: New Year's day, Presidents' day, Memorial day, Independence day, Labor day, Columbus day, Veterans day, Thanksgiving day, and Christmas day.

Effective Date: 10-01-2001



Section 1345.22 - Right of buyer to cancel.

In addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase. Cancellation is evidenced by the buyer giving written notice of cancellation to the seller at the address stated in the agreement or offer to purchase. The buyer may deliver the notice by mail, telegram, manual delivery, or other personal delivery. Written notice of cancellation shall be effective upon the date of postmarking. Telegram delivery is effective when the telegram is ordered. Manual delivery or other personal delivery is effective when delivered to the seller or to the seller's address, whichever comes first. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the buyer not to be bound by the home solicitation sale. Notice of buyer's right to cancel must appear on all notes or other evidence of indebtedness given pursuant to any home solicitation sale.

Where a home solicitation sale requires a seller to provide services, he shall not commence performance of such services during the time in which the buyer may cancel.

Effective Date: 09-30-1974



Section 1345.23 - Written agreement or offer to purchase.

(A) Every home solicitation shall be evidenced by a written agreement or offer to purchase in the same language as that principally used in the oral sales presentation and shall contain the name and address of the seller. The seller shall present the writing to the buyer and obtain the buyer's signature to it. The writing shall state the date on which the buyer actually signs. The seller shall leave with the buyer a copy of the writing which has been signed by the seller and complies with division (B) of this section.

(B) In connection with every home solicitation sale:

(1) The following statement shall appear clearly and conspicuously on the copy of the contract left with the buyer in bold-face type of the minimum size of ten points, in substantially the following form and in immediate proximity to the space reserved in the contract for the signature of the buyer: "You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation for an explanation of this right."

(2) A completed form, in duplicate, captioned "notice of cancellation", shall be attached to the contract signed by the buyer and be easily detachable, and shall contain in ten-point, boldface type, the following information and statements in the same language as that used in the contract:

NOTICE OF CANCELLATION

(enter date of transaction)

.............................................

(Date)

You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within ten business days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be cancelled. If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale; or you may if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within twenty days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice or any other written notice, or send a telegram, to (Name of seller), at (address of seller's place of business)

............................ .....................................not later than midnight of .......................................

(Date)

I hereby cancel this transaction.

......................................

(Date)

(Buyer's signature)

..................................................

(3) Before furnishing copies of the notice of cancellation to the buyer, the seller shall complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the transaction which is the date the buyer signed the contract and the date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

(4) A home solicitation sales contract which contains the notice of buyer's right to cancel and notice of cancellation in the form and language provided in the federal trade commission's trade regulation rule providing a cooling-off period for door-to-door sales shall be deemed to comply with the requirements of divisions (B)(1), (2), and (3) of this section with respect to the form and language of such notices so long as the federal trade commission language provides at least equal information to the consumer concerning his right to cancel as is required by divisions (B) (1), (2), and (3) of this section.

(C) Until the seller has complied with divisions (A) and (B) of this section the buyer may cancel the home solicitation sale by notifying the seller by mailing, delivering, or telegraphing written notice to the seller of his intention to cancel. The three day period prescribed by section 1345.22 of the Revised Code begins to run from the time the seller complies with divisions (A) and (B) of this section.

(D) In connection with any home solicitation sale, no seller shall:

(1) Include in any home solicitation sales contract, any confession of judgment or any waiver of any rights to which the buyer is entitled under this section, including specifically his right to cancel the sale in accordance with this section.

(2) Fail to inform each buyer orally, at the time he signs the contract for the goods or services, of his right to cancel.

(3) Misrepresent in any manner the buyer's right to cancel.

(4) Fail or refuse to honor any valid notice of cancellation by a buyer and within ten business days after receipt of such notice to:

(a) Refund all payments made under the contract or sale;

(b) Return any goods or property traded in, in substantially as good condition as when received by the seller;

(c) Cancel and return any note, negotiable instrument, or other evidence of indebtedness executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to reflect the termination of any security interest or lien created under the sale or offer to purchase.

(5) Negotiate, transfer, sell, or assign any note or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the day the contract for the goods or services was signed.

(6) Fail to notify the buyer, within ten business days of receipt of the buyer's notice of cancellation, whether the seller intends to repossess or abandon any shipped or delivered goods.

Effective Date: 09-30-1974



Section 1345.24 - Retaining notice of cancellation.

In a home solicitation sale, the seller shall retain, for the period in which an action to enforce the sale could be commenced, any notice of cancellation made pursuant to section 1345.22 of the Revised Code. The seller shall also retain the envelope in which any notice of cancellation is sent or delivered. If the date of delivery is not indicated or recorded on the notice of cancellation or on the envelope, the seller shall record the date of delivery on the notice of cancellation.

Effective Date: 09-30-1974



Section 1345.25 - Presumption.

Where a sale is made pursuant to negotiations that occur at a place other than the seller's fixed location business establishment where goods or services are offered or exhibited for sale, but the agreement or offer to purchase is signed at a seller's fixed location business establishment, a presumption arises that the sale was a home solicitation sale.

Effective Date: 01-01-1973



Section 1345.26 - Right of buyer after cancellation.

If, following the cancellation of a home solicitation sale by the buyer, the seller fails to return any goods traded in by the buyer, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement. Until division (D)(4) of section 1345.23 of the Revised Code has been complied with by the seller, the buyer may retain possession of the goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled.

Effective Date: 09-30-1974



Section 1345.27 - Right of seller after cancellation.

Except as provided in section 1345.26 of the Revised Code, within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase has been revoked, the buyer upon demand must make available to the seller any goods delivered by the seller pursuant to the sale. The goods made available shall not have been diminished in quantity nor subjected to unreasonable wear or use. The buyer is not obligated to make the goods available at any place other than his residence. If the buyer does make the goods available to the seller and the seller fails to pick them up within twenty days of the buyer's notice of cancellation the goods become the property of the buyer without obligation to pay for them. The buyer has the duty to take reasonable care of the goods in his possession before cancellation and twenty days thereafter, during which time the goods are otherwise at the seller's risk.

Effective Date: 09-30-1974



Section 1345.28 - Deceptive acts or practices.

Failure to comply with sections 1345.21 to 1345.27 of the Revised Code constitutes a deceptive act or practice in connection with a consumer transaction in violation of section 1345.02 of the Revised Code.

Effective Date: 09-30-1974



Section 1345.30 - Return of hearing aid.

(A) As used in this section and in section 1345.31 of the Revised Code:

(1) "Consumer" means a person who engages in a consumer transaction with a hearing aid dealer, hearing aid fitter, physician, or audiologist.

(2) "Consumer transaction" means a sale, lease, assignment, award by chance, or other transfer of a hearing aid.

(3) "Hearing aid" has the same meaning as in section 4747.01 of the Revised Code.

(B) A hearing aid dealer or hearing aid fitter licensed under Chapter 4747. of the Revised Code, a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, or an audiologist licensed under Chapter 4753. of the Revised Code who enters into a consumer transaction with a consumer shall provide a refund to the consumer if the hearing aid is returned to the dealer, fitter, physician, or audiologist not later than thirty days after its original delivery. The refund shall be provided regardless of the reason for the hearing aid's return and regardless of whether the hearing aid is new, refabricated, or used. The thirty-day period for return of the hearing aid does not include any period during which the dealer, fitter, physician, or audiologist has possession or control of the hearing aid after its original delivery to the consumer or a person acting on the consumer's behalf.

A dealer, fitter, physician, or audiologist shall make original delivery of a hearing aid to a consumer or person acting on the consumer's behalf either by delivery in person or by certified mail, return receipt requested. The date of in-person delivery or the date shown on the certified mail return receipt is the hearing aid's original delivery for purposes of this division.

Not later than fifteen days after presentation by the consumer to the dealer, fitter, physician, or audiologist of proof of payment of the agreed-upon consideration for the hearing aid and return of the hearing aid in the condition in which it was received, except for normal wear and tear, the dealer, fitter, physician, or audiologist shall give the consumer a full refund of the consideration paid for the hearing aid, less the amount specified by the dealer, fitter, physician, or audiologist in the receipt required by division (C) of this section to cover expenses incurred in connection with the hearing aid.

If the hearing aid is returned in a damaged condition that is beyond normal wear and tear, the dealer, fitter, physician, or audiologist, not later than fifteen days after presentation of proof of payment and return of the hearing aid, shall give the consumer a full refund of the consideration paid for the hearing aid, less an amount equal to the cost of repairing the damage to the hearing aid and the amount the dealer, fitter, physician, or audiologist could withhold under this division had the hearing aid been returned in the condition that it was received, except for normal wear and tear.

(C) When a hearing aid dealer, hearing aid fitter, physician, or audiologist enters into a consumer transaction with a consumer, the dealer, fitter, physician, or audiologist shall notify the consumer of the provisions of division (B) of this section and provide the consumer a receipt for the hearing aid that includes the following statement typed in boldface type of the minimum size of ten points:

"RIGHT TO RETURN THE HEARING AID

WITHIN 30 DAYS AND RECEIVE A REFUND

Under Ohio law (O.R.C. 1345.30 ), a consumer has the right to return a hearing aid for any reason within 30 days after it is originally delivered to the consumer or a person acting on the consumer's behalf and to receive a refund of the consideration paid for the hearing aid less an amount specified by the hearing aid dealer, hearing aid fitter, physician, or audiologist to cover expenses incurred in connection with the hearing aid not later than 15 days after presenting proof of payment for the hearing aid and returning it in the condition in which it was received, except for normal wear and tear. In this case the amount deducted from the refund will be $...............

A hearing aid dealer or fitter shall include the statement in the receipt required by section 4747.09 of the Revised Code.

Effective Date: 10-31-1996



Section 1345.31 - Failing to comply with refund obligations.

The failure of a hearing aid dealer, hearing aid fitter, physician, or audiologist to comply with section 1345.30 of the Revised Code is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code. All powers and remedies available to the attorney general to enforce sections 1345.01 to 1345.13 of the Revised Code as regards an unfair or deceptive act or practice are available to the attorney general to enforce section 1345.30 of the Revised Code, and all remedies available to consumers under section 1345.09 of the Revised Code to remedy violations of section 1345.02 of the Revised Code are available to consumers to remedy failure to comply with section 1345.30 of the Revised Code.

Effective Date: 10-31-1996



Section 1345.41 - Prepaid entertainment contract definitions.

As used in sections 1345.41 to 1345.50 of the Revised Code:

(A) "Prepaid entertainment contract" means a contract under which the buyer of a service pays for or becomes obligated to pay for service prior to the buyer's receipt of or enjoyment of any or all of the service and that is a contract for:

(1) Dance studio lessons, which include related services and instruction in ballroom or other types of dancing, and lessons whether given to students individually or in groups;

(2) Social referral service, which includes any service that, for a fee, provides matching of members of the opposite sex, by any means for purposes of introduction, dating, or general social contacts;

(3) Martial arts training, whether or not the training will lead to a specific degree of expertise;

(4) Health spa service, which includes contracts for instruction, training, or assistance in physical culture, body-building, exercising, reducing, figure development, or any other similar activity or for the use of the facilities of a health spa, gymnasium, or other facility used for any purpose described in this division or for membership in any group, club, association, or organization formed for any purpose described in this division.

"Prepaid entertainment contracts" do not include contracts for services rendered by any public or private nonprofit school, college, or university; by the state or any of its political subdivisions; or by any nonprofit religious, ethnic, or community organization.

(B) "Purchase price" means the total cumulative price of a prepaid entertainment service, whether under single or multiple contracts, including all interest and service charges.

(C) "Business day" means any calendar day except Sunday, or a legal holiday as defined in section 1.14 of the Revised Code.

(D) "First service" means the first service rendered to the buyer under a prepaid entertainment contract that is typical of the type of service rendered throughout the course of the contract and that is not a special or an introductory service.

Effective Date: 09-22-1976



Section 1345.42 - Contract provision of prepaid entertainment contracts.

(A) All prepaid entertainment contracts between the same seller and the same buyer that are in effect at the same time, or the terms of which overlap for any period, shall be considered as one contract for the purpose of sections 1345.43 and 1345.44 of the Revised Code.

(B) Prepaid entertainment contracts shall:

(1) Be in writing and be signed by the buyer and the seller, and a copy shall be provided to the buyer at the time he signs the contract;

(2) Not be measured by the life of the buyer;

(3) Not have a duration of service other than a duration that is a precisely measured period of years or any definite part of a year and shall not have a duration of service for a period in excess of three years;

(4) Provide that all information and material of a personal or private nature that is acquired directly or indirectly from a buyer including but not limited to, answers to tests or questionnaires, photographs, or background information, shall be returned by the seller to the buyer by regular mail within thirty days after the expiration of the contract or after the expiration for any reason of the service to be rendered by the seller;

(5) Provide that if by reason of death or disability, the buyer is unable to receive benefits from the seller's services, the contract shall be proportionally divided by all of the days in which the facility was made available to the buyer as part of the contract offering, and the buyer shall be liable for payments only for that portion of the contract that can be attributed to the period prior to the buyer's actual death or disability, exclusive of any period of time in which the facility was made available to the buyer free of charge as part of the contract offering, and the seller, within thirty days after receiving notice of the death or disability, shall return to the buyer or his representative the amount paid in excess of the proportional amount;

(6) Provide that performance of the contract will begin no later than one hundred eighty days from the date the contract is entered into;

(7) Provide that if the buyer relocates twenty-five miles or more from the facility operated by the seller or a substantially similar facility that would accept the seller's obligation under the contract and if the buyer gives the seller written notice that he intends to relocate and requests that the contract be terminated, the contract shall be proportionally divided by all of the days in which the facility was made available to the buyer as part of the contract offering, and the buyer shall be liable for payments for only that portion of the contract that can be attributed to the period prior to the buyer's actual relocation, exclusive of any period of time in which the facility was made available to the buyer free of charge as part of the contract offering, provided, that the seller may require and verify reasonable evidence of relocation, and the seller shall return to the buyer the amount paid in excess of the proportional amount;

(8) Provide that if the seller relocates the facility twenty-five miles or more from the buyer's residence or closes the facility and a substantially similar facility that would accept the seller's obligation under the contract is not within twenty-five miles of the buyer's residence, the contract shall be proportionally divided by all of the days in which the facility was made available to the buyer as part of the contract offering, and the buyer shall be liable for payments for only that portion of the contract that can be attributed to the period prior to the seller's actual relocation or closing of the facility, exclusive of any period of time in which the facility was made available to the buyer free of charge as part of the contract offering, and the seller shall return to the buyer the amount paid in excess of the proportional amount;

(9) Not require the buyer to pay more than fifty dollars or ten per cent of the total contract price, whichever is the lesser amount, prior to the date on which the facility or service that is the subject of the contract is available for use by the buyer.

Effective Date: 07-26-1984



Section 1345.421 - Surety bond where facility under construction and not available for service at time buyer signs contract.

If the facility that is the subject of the contract is under construction, and is not available for service at the time the buyer signs the contract, the seller shall maintain a surety bond issued by a surety company authorized to do business in this state the principal sum of which shall be a minimum of ten thousand dollars. The seller is relieved from the obligation to maintain the bond twenty-four months after completion of the facility and commencement of service. The bond shall be in favor of the state of Ohio for the benefit of any person injured by having paid moneys for the use of a facility which fails to open within one hundred eighty days after the date upon which the buyer and seller entered into a contract, or closes within twenty-four months after completion of a facility and commencement of service. However, the aggregate liability of the surety to all persons for all breaches of the conditions of the bond provided herein shall in no event exceed the amount of the bond. Evidence of the bond shall be available for inspection upon request by the office of the attorney general, current contract holders, or prospective buyers.

Effective Date: 07-26-1984



Section 1345.43 - Right of buyer to cancel.

(A) In addition to any right otherwise to revoke an offer or to terminate or cancel a sale or contract, the buyer has the right to cancel a prepaid entertainment contract until midnight of the third business day after the date on which the first service under the contract is available, and if the facility or service that is the subject of the contract is not available at the time that the buyer signs the contract, the buyer has until midnight of the seventh business day after the date on which the first service under the contract is available to cancel the contract. Cancellation is evidenced by the buyer giving written notice of cancellation to the seller at the address of any facility available for use by the buyer under the contract. The buyer shall deliver the notice by telegram, manual delivery, personal delivery, or by certified mail delivery, return receipt requested. Notice of cancellation by certified mail delivery shall be effective upon the date of post marking. Telegram delivery is effective when the telegram is ordered. Manual delivery or personal delivery is effective when delivered to the seller or to the seller's address, whichever comes first. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the buyer not to be bound by the contract. Notice of the buyer's right to cancel must appear on all notes or other evidence of indebtedness given pursuant to any prepaid entertainment contract.

Effective Date: 07-26-1984



Section 1345.44 - Prepaid entertainment contract form.

(A) Every prepaid entertainment contract shall state the date on which the buyer actually signs. The seller shall give the buyer a copy of the contract that has been signed by the seller and complies with division (B) of this section.

(B) All of the following apply to any prepaid entertainment contract:

(1) A completed form, in duplicate, captioned "notice of cancellation," shall be attached to the contract signed by the buyer and be easily detachable and shall contain in ten-point boldface type, the following statement:

"NOTICE OF CANCELLATION

(Enter date of contract)

..........................................................................

(Date)

You may cancel this contract for any reason at any time prior to midnight of the third business day after the date on which the first service under the contract is available, and if the facility or services that is the subject of the contract is not available when you sign the contract, you may cancel the contract at any time prior to midnight of the seventh business day after the date on which you receive your first service under the contract. If you cancel within this period, the seller must send you a full refund of any money you have paid, except that a reasonable expense fee not to exceed ten dollars may be charged if you have received your first service under the contract. The seller must also cancel and return to you within twenty business days any papers that you have signed.

To cancel this contract you must deliver in person, manually, or by certified mail, return receipt requested, the signed and dated copy of this cancellation notice or any other written notice of cancellation, or send a telegram, to (name of seller), at the address of any facility available for use by you not later than midnight of the third business day after the date on which the first service under the contract is available, and if the facility or service that is the subject of the contract is not available when the contract was signed, not later than midnight of the seventh business day after the date on which the first service under the contract is available.

I hereby cancel this contract.

......................................................................

(Date)

......................................................................

(Buyer's signature)"

(2) Before furnishing copies of the notice of cancellation to the buyer, the seller shall complete both copies by entering the name of the seller, the address of the seller's place of business, and the date of the contract.

(C) Until the seller has complied with this section, the buyer may cancel the contract by delivering to the seller by certified mail, personal or manual delivery, or telegraphing written notice of his intention to cancel. The period within which the buyer may cancel the contract prescribed by this section begins to run from the time of the seller complies with divisions (A) and (B) of this section.

(D) In any prepaid entertainment contract no seller shall:

(1) Include in any contract, any confession of judgment or any waiver of any rights to which the buyer is entitled under this section, including specifically his right to cancel the contract in accordance with this section;

(2) Fail to inform each buyer orally, at the time he signs the contract, of his right to cancel;

(3) Misrepresent in any manner the buyer's right to cancel;

(4) Fail or refuse to honor any valid notice of cancellation by a buyer and within ten business days after receipt of the notice to:

(a) Refund all payments made under the contract, except that if the buyer has received his first service under the contract the seller may retain or bill the buyer for ten dollars;

(b) Cancel and return any note, negotiable instrument, or other evidence of indebtedness executed by the buyer in connection with the contract and take any action necessary to reflect the termination of any security interest or lien created under the contract;

(c) Notify the buyer if the seller intends to repossess or abandon any evidence of membership or other goods provided to the buyer by the seller pursuant to the contract.

(E) If there is in effect an earlier prepaid entertainment contract, this section and section 1345.43 of the Revised Code apply to a transaction in which the seller and the buyer enter into a new prepaid entertainment contract, or a modification of the earlier contract.

Effective Date: 07-26-1984



Section 1345.45 - Retaining notice of cancellation.

If a buyer cancels a prepaid entertainment contract pursuant to sections 1345.41 to 1345.50 of the Revised Code, the seller shall retain for the period in which an action to enforce the contract could be commenced, the notice of cancellation made pursuant to section 1345.43 of the Revised Code. If the date of delivery is not indicated or recorded on the notice of cancellation, the seller shall record the date of delivery on the notice of cancellation.

Effective Date: 07-26-1984



Section 1345.46 - Buyer to deliver goods or evidence of membership to seller after cancellation.

Within twenty days after a prepaid entertainment contract has been canceled pursuant to sections 1345.41 to 1345.50 of the Revised Code, the buyer upon demand must deliver to the seller any evidence of membership or other goods provided to the buyer by the seller pursuant to the contract. The buyer may deliver evidence of membership or other goods provided under the contract by certified mail, manual delivery, or other personal delivery. The goods shall not be diminished in quantity nor subjected to unreasonable wear or use. If the seller fails to demand possession of the goods within twenty days of the buyer's notice of cancellation, the goods become the property of the buyer without obligation to pay for them. The buyer has the duty to take reasonable care of the goods in his possession before cancellation and twenty days thereafter, during which time the goods are otherwise at the seller's risk.

Effective Date: 07-26-1984



Section 1345.47 - Defenses of buyer against holder in due course.

Notwithstanding section 1303.35 of the Revised Code, a buyer who executes a prepaid entertainment contract or a note in connection with such a contract may assert as a defense to a claim by a holder in due course, as defined in section 1303.32 of the Revised Code, any defense that the buyer may assert against the seller of the prepaid entertainment contract.

Effective Date: 08-19-1994



Section 1345.48 - Deceptive acts or practices - damages.

(A) Failure to comply with sections 1345.41 to 1345.50 of the Revised Code constitutes a deceptive act or practice in connection with a consumer transaction in violation of section 1345.02 of the Revised Code.

(B) If the seller of a prepaid entertainment contract fails to comply with division (D)(4)(a) of section 1345.44 of the Revised Code, the buyer may recover the amount of money due to him under that section and, in addition, may recover damages in an amount equal to the amount of money due to him and reasonable attorney's fees.

Effective Date: 09-22-1976



Section 1345.49 - Buyer's waiver void.

Any waiver by the buyer of the provisions of sections 1345.41 to 1345.50 of the Revised Code is contrary to public policy and is void.

Effective Date: 09-22-1976



Section 1345.50 - Remedies.

The remedies provided in sections 1345.41 to 1345.50 of the Revised Code are in addition to remedies otherwise available under state or local law.

Effective Date: 09-22-1976



Section 1345.51 - Consumer protection enforcement fund.

There is hereby created in the state treasury the consumer protection enforcement fund. The fund shall include civil penalties ordered pursuant to divisions (A) and (D) of section 1345.07 of the Revised Code and paid as provided in division (G) of that section, all civil penalties assessed under division (A) of section 1349.192 of the Revised Code, all costs awarded to the attorney general and all penalties imposed under section 4549.48 of the Revised Code, and all money unclaimed under section 4549.50 of the Revised Code. The money in the consumer protection enforcement fund shall be used for the sole purpose of paying expenses incurred by the consumer protection section of the office of the attorney general.

Amended by 129th General AssemblyFile No.31,SB 84, §1, eff. 9/30/2011.

Effective Date: 12-05-1996; 02-17-2006; 2008 SB269 04-07-2009



Section 1345.52 - Title defect recision fund.

There is hereby created in the state treasury the title defect recision fund. The fund shall consist of money collected under section 4505.09 of the Revised Code when a motor vehicle dealer is issued a certificate of title, money collected under section 4517.10 of the Revised Code when the registrar of motor vehicles grants the initial application of a person for a license as a motor vehicle dealer or motor vehicle leasing dealer, money paid to the attorney general by motor vehicle dealers under division (A)(2) of section 4505.181 of the Revised Code for deposit into the fund, the proceeds of all sales conducted and collections obtained by the attorney general under division (E) of that section, and any recoveries to the fund obtained by the attorney general in actions filed under section 1345.07 of the Revised Code for violations of section 4505.181 of the Revised Code.

Money in the fund shall be used solely for maintaining and administering the fund, providing restitution or other remedies pursuant to division (E)

(1) or (F) of section 4505.181 of the Revised Code to retail purchasers of motor vehicles who suffer damages due to failure of a motor vehicle dealer or person acting on behalf of such a dealer to comply with that section, and pursuit of deficiencies in the fund caused by the failure of motor vehicle dealers to comply with divisions (A), (B), and (G) of that section. The attorney general may adopt rules governing the maintenance and administration of the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-03-1996



Section 1345.61 - Invention development services definitions.

As used in sections 1345.61 to 1345.68 of the Revised Code:

(A) "Contract for invention development services" means a contract by which an invention developer undertakes invention development services for a customer.

(B) "Customer" means any person who enters into a contract for invention development services regarding an invention, except any person, other than an individual, who purchases invention development services as an adjunct to the traditional commercial enterprises in which it engages as a livelihood. "Customer" does not include a corporation.

(C) "Invention development services" means any act, including the evaluation, perfecting, marketing, brokering, or promoting of an invention, that is done by or for an invention developer in connection with the procurement or attempted procurement by the invention developer of a licensee or buyer of an intellectual property right in the invention.

(D) "Invention developer" means any person who offers to perform or performs for a customer any invention development services. "Invention developer" does not include any of the following:

(1) Any department or agency of the federal, state, or a local government;

(2) Any nonprofit, charitable, scientific, or educational organization that is tax exempt under section 501(a) and described in section 501(c)(3), or described in section 170(b)(1)(A), of the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended, or any nonprofit, scientific, or educational organization qualified under a state nonprofit organization statute;

(3) Any attorney acting within the scope of the attorney's professional license;

(4) Any person duly registered before the United States patent and trademark office acting within the scope of that person's professional license;

(5) Any person who does not charge a fee for invention development services other than any payment made from a portion of the income received by a customer by virtue of invention development services performed by the person. For the purposes of this division, "fee" includes any payment made by the customer to the person including reimbursement for expenditures made or costs incurred by the person.

(E) "Invention" means a discovery, process, machine, design, formulation, product, concept, or idea, or any combination of them, whether patentable or not.

Effective Date: 03-28-1985



Section 1345.62 - Invention development services contracts.

(A) Every contract for invention development services shall be in writing and is subject to sections 1345.61 to 1345.68 of the Revised Code. The invention developer shall give a copy of the written contract to the customer at the time the customer signs the contract.

(B) The invention developer shall provide in writing a description of the services to be performed pursuant to each contract. At the time the customer signs the contract, it shall state the fees and other consideration, if any, that may be required of the customer.

(C) Any contract for invention development services signed by the invention developer and the customer may be revoked by either party prior to the expiration of a four working day period commencing on the date on which the customer and the invention developer sign the contract.

(D) The invention developer or the customer may revoke the contract as follows:

(1) Either the invention developer or the customer may revoke the contract by written notice to the other within four working days of the date the contract was signed by both. Written notice of revocation is effective upon the date of postmarking, if mailed, or upon receipt.

(2) The invention developer upon revocation shall return to the customer any payment made on account of the performance of services specified in the contract and the customer shall return all materials and contracts submitted to him by the invention developer.

Effective Date: 03-28-1985



Section 1345.63 - Conspicuous and legible cover sheet with notice.

(A) Every contract for invention development services shall have a conspicuous and legible cover sheet attached to it with the following notice to the customer imprinted on the cover sheet in boldface type of not less than ten-point size, or in capital letters of a size not less than that used in a standard office typewriter:

"The purchase of invention development services is a high risk expenditure. The performance of the services detailed in the contract provides no guarantee or promise of profits, or that your invention or idea will be purchased by a manufacturer. Only a very small percentage of inventions have a chance at receiving profits. An invention developer can assist you in your efforts."

(B) The cover sheet notice shall contain the name, home office address, and local office address of the invention developer.

(C) The cover sheet notice shall contain the items required by divisions (A) and (B) of this section and shall not contain anything except those items.

Effective Date: 03-28-1985



Section 1345.64 - Record of contacts.

The invention developer shall maintain a record with respect to each contract which contains the name and address of each person to whom the customer's invention or idea is submitted, and the date of submission. The customer may request a copy of or inspect the record during normal working hours.

Effective Date: 03-28-1985



Section 1345.65 - Contract contents.

Every contract for invention development services shall set forth in boldface type of not less than ten-point size, or in capital letters of a size not less than that used in a standard office typewriter, both of the following:

(A) The terms and conditions of payment and contract revocation rights required by section 1345.62 of the Revised Code.

(B) The name and principal place of business in Ohio of the invention developer. In the event that a substantial portion of the contractual services are to be performed outside of the state of Ohio, the name and address of the invention developer who will perform those services.

Effective Date: 03-28-1985



Section 1345.66 - Remedies.

(A) Any customer who is injured by a violation of sections 1345.61 to 1345.67 of the Revised Code has an action at law as provided by this section.

(B) A customer has a cause of action pursuant to this division to remedy any injury caused by the invention developer arising from:

(1) A violation of sections 1345.61 to 1345.67 of the Revised Code, or

(2) The customer's acceptance of the invention development services contract in reliance upon any fraudulent misrepresentation or omission of material fact.

Effective Date: 03-28-1985



Section 1345.67 - Maintaining bond.

(A) Every invention developer rendering or offering to render invention development services in this state shall maintain a bond in the amount of ten thousand dollars issued by a surety company that is authorized to do business in this state. The invention developer shall file a copy of the bond with the secretary of state prior to the time the invention developer first commences business in this state.

(B) The bond required by division (A) of this section shall be payable in favor of the state for the benefit of any person who, after entering into a contract for invention development services with an invention developer, is damaged by fraud, dishonesty, or the failure of the invention developer to provide the invention development services required in performance of the contract. Any person claiming against the bond may maintain an action against the invention developer and the surety. The aggregate liability of the surety to all persons for all breaches of conditions of the bond provided in this section shall not exceed the amount of the bond.

(C) In lieu of furnishing the bond as required by this section, the invention developer may deposit with the secretary of state a deposit in an amount equal to the required amount of the bond. The deposit may be satisfied by any of the following:

(1) Certificates of deposit payable to the secretary of state issued by banks doing business in this state and insured by the federal deposit insurance corporation;

(2) Investment certificates of share accounts assigned to the secretary of state and issued by a savings and loan association doing business in this state and insured by the federal savings and loan insurance corporation;

(3) Cash.

(D) The bond or deposit required by this section shall be canceled or returned to the invention developer two years after he ceases doing business in this state so long as no lawsuits by Ohio customers are pending against it at the time. The secretary of state shall cancel or return the bond or deposit as required by this section no later than sixty days after the invention developer gives notice of his eligibility for the cancellation and return of the bond or deposit.

Effective Date: 03-28-1985



Section 1345.68 - Effect on other obligations, rights, or remedies.

Sections 1345.61 to 1345.68 of the Revised Code do not annul or limit any obligations, rights, or remedies that might otherwise be applicable or available under the laws of this state.

Effective Date: 03-28-1985



Section 1345.71 - Nonconforming new motor vehicle law definitions.

As used in sections 1345.71 to 1345.78 of the Revised Code:

(A) "Consumer" means any of the following:

(1) The purchaser, other than for purposes of resale, of a motor vehicle;

(2) Any lessee of a motor vehicle in a contractual arrangement under which a charge is made for the use of the vehicle at a periodic rate for a term of thirty days or more, and title to the vehicle is in the name of a person other than the user;

(3) Any person to whom the motor vehicle is transferred during the duration of the express warranty that is applicable to the motor vehicle;

(4) Any other person who is entitled by the terms of the warranty to enforce the warranty.

(B) "Manufacturer" and "distributor" have the same meanings as in section 4517.01 of the Revised Code, and "manufacturer" includes a remanufacturer as defined in that section.

(C) "Express warranty" and "warranty" mean the written warranty of the manufacturer or distributor of a new motor vehicle concerning the condition and fitness for use of the vehicle, including any terms or conditions precedent to the enforcement of obligations under that warranty.

(D) "Motor vehicle" means any passenger car or noncommercial motor vehicle or those parts of any motor home that are not part of the permanently installed facilities for cold storage, cooking and consuming of food, and for sleeping but does not mean any mobile home or recreational vehicle, or any manufactured home as defined in section 3781.06 of the Revised Code.

(E) "Nonconformity" means any defect or condition that substantially impairs the use, value, or safety of a motor vehicle to the consumer and does not conform to the express warranty of the manufacturer or distributor.

(F) "Full purchase price" means both of the following:

(1) In the case of a sale, the contract price for the motor vehicle, including charges for transportation, undercoating, dealer-installed options and accessories, dealer services, dealer preparation, and delivery charges; all finance, credit insurance, warranty, and service contract charges incurred by the consumer; and all sales tax, license and registration fees, and other government charges.

(2) In the case of a lease, the capitalized cost reduction, security deposit, taxes, title fees, all monthly lease payments, the residual value of the vehicle, and all finance, credit insurance, warranty, and service contract charges incurred by the consumer.

(G) "Buyback" means a motor vehicle that has been replaced or repurchased by a manufacturer as the result of a court judgment, a determination of an informal dispute settlement mechanism, or a settlement agreed to by a consumer regardless of whether it is in the context of a court, an informal dispute settlement mechanism, or otherwise, in this or any other state, in which the consumer has asserted that the motor vehicle does not conform to the warranty, has presented documentation to establish that a nonconformity exists pursuant to section 1345.72 or 1345.73 of the Revised Code, and has requested replacement or repurchase of the vehicle.

(H) "Mobile home," "motor home," "noncommercial motor vehicle," "passenger car," and "recreational vehicle" have the same meanings as in section 4501.01 of the Revised Code.

Effective Date: 09-15-1999



Section 1345.72 - Duty to repair - repair unsuccessful.

(A) If a new motor vehicle does not conform to any applicable express warranty and the consumer reports the nonconformity to the manufacturer, its agent, or its authorized dealer during the period of one year following the date of original delivery or during the first eighteen thousand miles of operation, whichever is earlier, the manufacturer, its agent, or its authorized dealer shall make any repairs as are necessary to conform the vehicle to such express warranty, notwithstanding the fact that the repairs are made after the expiration of the appropriate time period.

(B) If the manufacturer, its agent, or its authorized dealer is unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any nonconformity after a reasonable number of repair attempts, the manufacturer, at the consumer's option and subject to division (D) of this section, either shall replace the motor vehicle with a new motor vehicle acceptable to the consumer or shall accept return of the vehicle from the consumer and refund each of the following:

(1) The full purchase price;

(2) All incidental damages, including, but not limited to, any fees charged by the lender or lessor for making or canceling the loan or lease, and any expenses incurred by the consumer as a result of the nonconformity, such as charges for towing, vehicle rental, meals, and lodging.

(C) Nothing in this section imposes any liability on a new motor vehicle dealer or creates a cause of action by a buyer against a new motor vehicle dealer.

(D) Sections 1345.71 to 1345.78 of the Revised Code do not affect the obligation of a consumer under a loan or retail installment sales contract or the interest of any secured party, except as follows:

(1) If the consumer elects to take a refund, the manufacturer shall forward the total sum required under division (B) of this section by an instrument jointly payable to the consumer and any lienholder that appears on the face of the certificate of title or the lessor. Prior to disbursing the funds to the consumer, the lienholder or lessor may deduct the balance owing to it, including any fees charged for canceling the loan or the lease and refunded pursuant to division (B) of this section, and shall immediately remit the balance if any, to the consumer and cancel the lien or the lease.

(2) If the consumer elects to take a new motor vehicle, the manufacturer shall notify any lienholder noted on the certificate of title under section 4505.13 of the Revised Code or the lessor. If both the lienholder or the lessor and the consumer consent to finance or lease the new motor vehicle obtained through the exchange in division (B) of this section, the lienholder or the lessor shall release the lien on or surrender the title to the nonconforming motor vehicle after it has obtained a lien on or title to the new motor vehicle. If the existing lienholder or lessor does not finance or lease the new motor vehicle, it has no obligation to discharge the note or cancel the lien on or surrender the title to the nonconforming motor vehicle until the original indebtedness or the lease terms are satisfied.

Effective Date: 09-15-1999



Section 1345.73 - Presumptions.

(A) Except as provided in division (B) of this section, it shall be presumed that a reasonable number of attempts have been undertaken by the manufacturer, its dealer, or its authorized agent to conform a motor vehicle to any applicable express warranty if, during the period of one year following the date of original delivery or during the first eighteen thousand miles of operation, whichever is earlier, any of the following apply:

(1) Substantially the same nonconformity has been subject to repair three or more times and either continues to exist or recurs;

(2) The vehicle is out of service by reason of repair for a cumulative total of thirty or more calendar days;

(3) There have been eight or more attempts to repair any nonconformity;

(4) There has been at least one attempt to repair a nonconformity that results in a condition that is likely to cause death or serious bodily injury if the vehicle is driven, and the nonconformity either continues to exist or recurs.

(B)

(1) Any period of time described in division (A) of this section shall be extended by any period of time during which the vehicle could not be reasonably repaired due to war, invasion, civil unrest, strike, fire, flood, or natural disaster.

(2) If an extension of time is necessitated under division (B)(1) of this section due to the conditions described in that division, the manufacturer shall arrange for the use of a vehicle for the consumer whose vehicle is out of service at no cost to the consumer. If the manufacturer utilizes or contracts with a motor vehicle dealer or other third party to provide the vehicle, the manufacturer shall reimburse the motor vehicle dealer or other third party at a reasonable rate for the use of the vehicle.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-15-1999



Section 1345.74 - Providing written statement of rights.

(A) At the time of purchase, the manufacturer, either directly or through its agent or its authorized dealer, shall provide to the consumer a written statement on a separate piece of paper, in ten-point type, all capital letters, in substantially the following form: IMPORTANT: IF THIS VEHICLE IS DEFECTIVE, YOU MAY BE ENTITLED UNDER STATE LAW TO A REPLACEMENT OR TO COMPENSATION.

In the case of a leased motor vehicle, the written statement described in this division shall be provided to the consumer by the manufacturer, either directly or through the lessor, at the time of execution of the lease agreement.

(B) The manufacturer or authorized dealer shall provide to the consumer, each time the motor vehicle of the consumer is returned from being serviced or repaired, a fully itemized written statement indicating all work performed on the vehicle, including, but not limited to, parts and labor as described in the rules adopted pursuant to section 1345.77 of the Revised Code.

Effective Date: 09-15-1999



Section 1345.75 - Civil action for loss.

(A) Any consumer may bring a civil action in a court of common pleas or other court of competent jurisdiction against any manufacturer if the manufacturer fails to comply with section 1345.72 of the Revised Code and, in addition to the relief to which the consumer is entitled under that section, shall be entitled to recover reasonable attorney's fees and all court costs.

(B) The remedies in sections 1345.71 to 1345.78 of the Revised Code are in addition to remedies otherwise available to consumers under law.

(C) Any action brought under division (A) of this section shall be commenced within five years of the date of original delivery of the motor vehicle. Any period of limitation of actions under any federal or Ohio laws with respect to any consumer shall be tolled for the period that begins on the date that a complaint is filed with an informal dispute resolution mechanism established pursuant to section 1345.77 of the Revised Code and ends on the date of the decision by the informal dispute resolution mechanism.

(D) It is an affirmative defense to any claim under this section that a nonconformity is the result of abuse, neglect, or the unauthorized modification or alteration of a motor vehicle by anyone other than the manufacturer, its agent, or its authorized dealer.

Effective Date: 09-15-1999



Section 1345.76 - Resale or lease of buyback conditions.

(A) A buyback may not be resold or leased in this state unless each of the following applies:

(1) The manufacturer provides the same express warranty that was provided to the original consumer, except that the term of the warranty shall be the greater of either of the following:

(a) Twelve thousand miles or twelve months after the date of resale, whichever is earlier;

(b) The remaining term of any manufacturer's original warranty.

(2) The manufacturer provides to the consumer, either directly or through its agent or its authorized dealer, and prior to obtaining the signature of the consumer on any document, a written statement on a separate piece of paper, in ten-point type, all capital letters, in substantially the following form:

WARNING: THIS VEHICLE PREVIOUSLY WAS SOLD AS NEW. IT WAS RETURNED TO THE MANUFACTURER OR ITS AGENT IN EXCHANGE FOR A REPLACEMENT VEHICLE OR REFUND AS A RESULT OF THE FOLLOWING DEFECT(S) OR CONDITION(S):

1. ..............................................................

2. ..............................................................

3. ..............................................................

4. ..............................................................

5. ..............................................................

................................ ..........................

DATE BUYER'S SIGNATURE

The manufacturer shall list each defect or condition on a separate line of the written statement provided to the consumer.

(B) Notwithstanding the provisions of division (A) of this section, if a new motor vehicle has been returned under the provisions of section 1345.72 of the Revised Code or a similar law of another state because of a nonconformity likely to cause death or serious bodily injury if the vehicle is driven, the motor vehicle may not be sold, leased, or operated in this state.

(C) A manufacturer that takes possession of a buyback shall obtain the certificate of title for the buyback from the consumer, lienholder, or the lessor. The manufacturer and any subsequent transferee, within thirty days and prior to transferring title to the buyback, shall deliver the certificate of title to the clerk of the court of common pleas and shall make application for a certificate of title for the buyback. The clerk shall issue a buyback certificate of title for the vehicle on a form, prescribed by the registrar of motor vehicles, that bears or is stamped on its face with the words "BUYBACK: This vehicle was returned to the manufacturer because it may not have conformed to its warranty." in black boldface letters in an appropriate location as determined by the registrar. The buyback certificate of title shall be assigned upon transfer of the buyback, for use as evidence of ownership of the buyback and is transferable to any person. Every subsequent certificate of title, memorandum certificate of title, or duplicate copy of a certificate of title or memorandum certificate of title issued for the buyback also shall bear or be stamped on its face with the words "BUYBACK: This vehicle was returned to the manufacturer because it may not have conformed to its warranty." in black boldface letters in the appropriate location.

The clerk of the court of common pleas shall charge a fee of five dollars for each buyback certificate of title, duplicate copy of a buyback certificate of title, memorandum buyback certificate of title, and notation of any lien on a buyback certificate of title. The clerk shall retain two dollars and twenty-five cents of the fee charged for each buyback certificate of title, four dollars and seventy-five cents of the fee charged for each duplicate copy of a buyback certificate of title, all of the fees charged for each memorandum buyback certificate of title, and four dollars and twenty-five cents of the fee charged for each notation of a lien.

The remaining two dollars and seventy-five cents charged for the buyback certificate of title, the remaining twenty-five cents charged for the duplicate copy of a buyback certificate of title, and the remaining seventy-five cents charged for the notation of any lien on a buyback certificate of title shall be paid to the registrar in accordance with division (A) of section 4505.09 of the Revised Code, who shall deposit it as required by division (B) of that section.

(D) No manufacturer that applies for a certificate of title for a buyback shall fail to clearly and unequivocally inform the clerk of the court of common pleas to whom application for a buyback certificate of title for the motor vehicle is submitted that the motor vehicle for which application for a buyback certificate of title is being made is a buyback and that the manufacturer, its agent, or its authorized dealer is applying for a buyback certificate of title for the motor vehicle and not a certificate of title.

Effective Date: 09-15-1999



Section 1345.77 - Establishment and qualification of informal dispute resolution mechanism.

(A) The attorney general shall adopt rules for the establishment and qualification of an informal dispute resolution mechanism to provide for the resolution of warranty disputes between the consumer and the manufacturer, its agent, or its authorized dealer. The mechanism shall be under the supervision of the division of consumer protection of the office of the attorney general and shall meet or exceed the minimum requirements for an informal dispute resolution mechanism as provided by the "Magnuson-Moss Warranty Federal Trade Commission Improvement Act," 88 Stat. 2183, 15 U.S.C. 2301, and regulations adopted thereunder.

(B) If a qualified informal dispute resolution mechanism exists and the consumer receives timely notification, in writing, of the availability of the mechanism with a description of its operation and effect, the cause of action under section 1345.75 of the Revised Code may not be asserted by the consumer until after the consumer has initially resorted to the informal dispute resolution mechanism. If such a mechanism does not exist, if the consumer is dissatisfied with the decision produced by the mechanism, or if the manufacturer, its agent, or its authorized dealer fails to promptly fulfill the terms determined by the mechanism, the consumer may assert a cause of action under section 1345.75 of the Revised Code.

(C) Any violation of a rule adopted pursuant to division (A) of this section is an unfair and deceptive act or practice as defined by section 1345.02 of the Revised Code.

Effective Date: 10-22-1987



Section 1345.78 - Buyback violations.

(A) Failure to comply with section 1345.76 of the Revised Code, in connection with a consumer transaction as defined in division (A) of section 1345.01 of the Revised Code, is an unfair and deceptive act or practice in violation of division (A) of section 1345.02 of the Revised Code.

(B) The attorney general shall investigate any alleged violation of division (D) of section 1345.76 of the Revised Code and, in an appropriate case, may bring an appropriate action in a court of competent jurisdiction, charging a manufacturer with a violation of that division.

Effective Date: 09-15-1999



Section 1345.81 - Using nonoriginal equipment manufacturer aftermarket crash parts.

(A) As used in this section:

(1) "Aftermarket crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts that generally constitute the exterior of a motor vehicle, including inner and outer panels.

(2) "Nonoriginal equipment manufacturer aftermarket crash part" or "non-OEM aftermarket crash part" means any aftermarket crash part that is not made by or for the manufacturer of the motor vehicle.

(3) "Repair facility" means any motor vehicle dealer, garage, body shop, or other commercial entity that undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.

(4) "Installer" means any individual who actually performs the work of replacing or repairing parts of a motor vehicle.

(5) "Insurer" means any individual serving as an agent or authorized representative of an insurance company, involved with the coverage for repair of the motor vehicle in question.

(B) Any insurer who provides an estimate for the repair of a motor vehicle based in whole or in part upon the use of any non-OEM aftermarket crash part in the repair of the motor vehicle and any repair facility or installer who intends to use a non-OEM aftermarket crash part in the repair of a motor vehicle shall comply with the following provisions, as applicable:

(1) If the person requesting the repair chooses to receive a written estimate, the insurer, repair facility, or installer providing the estimate shall identify, clearly in the written estimate, each non-OEM aftermarket crash part and shall contain a written notice with the following language in ten-point or larger type: "This estimate has been prepared based upon the use of one or more aftermarket crash parts supplied by a source other than the manufacturer of your motor vehicle. Warranties applicable to these aftermarket crash parts are provided by the parts manufacturer or distributor rather than by your own motor vehicle manufacturer." Receipt and approval of the written estimate shall be acknowledged by the signature of the person requesting the repair at the bottom of the written estimate.

(2) If the person requesting the repair chooses to receive an oral estimate or no estimate at all, the insurer, repair facility, or installer providing the estimate or seeking the person's approval for repair work to commence shall furnish or read to the person a written notice as described in division (B)(1) of this section at the time that the oral estimate is given or when the person requesting the repair gives his approval for the repair work to commence. If the person has chosen to receive an oral estimate or no estimate, the written notice described in division (B)(1) of this section shall be provided with the final invoice for the repair.

(C) Any non-OEM aftermarket crash part manufactured after the effective date of this act shall have permanently affixed thereto, or inscribed thereon, prior to the installation of the part, the business name or logo of the manufacturer.

Whenever practical, the location of the affixed or inscribed information upon the part shall ensure that the information shall be accessible after installation.

(D) An insurer, repair facility, or installer may use a salvage motor vehicle part in the repair of a motor vehicle, if the salvage motor vehicle part is of a like kind and quality to the part in need of repair and is removed from a salvage motor vehicle by a salvage motor vehicle dealer licensed under Chapter 4738. of the Revised Code.

(E) Any violation of this section in connection with a consumer transaction as defined in section 1345.01 of the Revised Code is an unfair and deceptive act or practice as defined by section 1345.02 of the Revised Code.

Effective Date: 10-16-1990



Section 1345.90 - Defective assistive device definitions.

As used in sections 1345.90 to 1345.95 of the Revised Code:

(A) "Assistive device" means a product designed and intended to be used to increase, maintain, or improve the functional capabilities of an individual with a disability in seeing, hearing, speaking, walking, breathing, performing manual tasks, learning, working, or self-care. "Assistive device" includes a wheelchair, motorized scooter, assistive listening device, voice synthesized computer module, optical scanner, talking software, braille printer, environmental control, adaptive transportation aid, communication board, or any device that has a function similar to that of any of the foregoing devices. "Assistive device" does not include an invasive or noninvasive medical device that attempts to treat a medical condition or a hearing aid as defined in section 4747.01 of the Revised Code.

(B) "Consumer" means a person, other than a manufacturer or supplier, who purchases, leases, or otherwise acquires a new assistive device or a person who acquires an assistive device while the warranty required by section 1345.91 of the Revised Code is in effect.

(C) "Consumer transaction" means a sale, lease, or other transfer of an assistive device to a consumer for consideration of five hundred dollars or more.

(D) "Defect" means a condition that substantially impairs the use, value, or safety of an assistive device. "Defect" does not include a condition resulting from abuse, misuse for the ordinary purpose or particular purpose, or unauthorized modification or alteration of an assistive device by a consumer.

(E) "Manufacturer" means a person who manufactures, assembles, imports, or distributes assistive devices, including an agent of a manufacturer. "Manufacturer" does not include a supplier.

(F) "Supplier" means a seller, lessor, assignor, franchiser, or other person, other than a manufacturer, engaged in the business of effecting consumer transactions, whether or not the person deals directly with the consumer.

Effective Date: 10-31-1996



Section 1345.91 - Express written warranty.

(A) As used in this section and in section 1345.92 of the Revised Code, "collateral costs" mean expenses incurred by a consumer in connection with the repair of a defect in an assistive device, including sales tax and the cost of shipping.

(B) A manufacturer that enters into a consumer transaction, either directly or through a supplier, shall provide an express written warranty to the consumer covering the full cost of any repair of the assistive device, or the cost, as specified in section 1345.92 of the Revised Code, of the replacement of the assistive device, necessitated by a defect in the assistive device. The warranty shall also cover the consumer's collateral costs associated with repair or replacement. The warranty shall be for a period of not less than one year from the day the consumer first possesses the assistive device. The warranty document shall specify whether the consumer is to return the assistive device to the manufacturer or to the supplier to invoke the warranty. A manufacturer who fails to provide the warranty is deemed to have provided it.

To invoke the warranty, the consumer shall return the assistive device to the manufacturer or supplier, as specified in the warranty document, with an explanation of the nature of the defect. The warranty shall be honored if the assistive device is returned during the warranty period or, if shipping is required, the consumer gives notice of the defect to the manufacturer or supplier during the warranty period, regardless of when repairs are actually made.

(C) A manufacturer or supplier that receives an assistive device under the warranty required by this section that has a defect shall replace or attempt to repair the assistive device. If the manufacturer or supplier chooses to attempt to repair the assistive device, it shall lend the consumer a comparable assistive device for use during the repair period if either of the following applies:

(1) The repair period exceeds twenty-one days, including the day the assistive device is tendered to the manufacturer or supplier for repair;

(2) The defect is the same defect for which the assistive device was returned to the manufacturer or supplier for repair on three or more previous occasions.

(D) A manufacturer's duty to provide a replacement or reimbursement under this section remains in effect for the duration of the warranty period.

Effective Date: 10-31-1996



Section 1345.92 - Repair is unsuccessful or untimely.

(A) As used in this section:

(1) "Current lease value" means the sum of the following:

(a) The total amount the consumer was obligated to pay under a lease for the period from the date the lease is terminated to the end of the lease period originally agreed to;

(b) The supplier's expenses incurred in terminating the lease prior to its agreed-to expiration and returning the assistive device to the manufacturer, plus any prepayment penalties under a financing agreement;

(c) The value of the assistive device at the lease expiration date if the lease sets forth that value.

(2) "Reasonable allowance for use" means an amount not to exceed the amount obtained by multiplying the total purchase or lease price by a fraction, the denominator of which is one thousand eight hundred twenty-five and the numerator of which is the number of days the consumer used the assistive device before first notifying the manufacturer or supplier of the defect.

(B) For the purpose of this section, any acquisition of an assistive device other than pursuant to a lease shall be treated as a purchase.

(C) If the manufacturer or supplier is unable to repair the defect in an assistive device despite three attempts to repair it or the assistive device is in the possession of the manufacturer or supplier for a cumulative total of forty-five or more days, the manufacturer or supplier, at the consumer's option, shall do one of the following:

(1)

(a) If the assistive device was purchased, accept return of the device and refund to the consumer and to the holder of any perfected security interest in the assistive device, as their interest may appear, the full purchase price plus any finance charges and collateral costs, less a reasonable allowance for use;

(b) If the device was leased, accept return of the assistive device and refund to the consumer any amount the consumer paid under the lease plus collateral costs, less a reasonable allowance for use. The consumer's return of the assistive device to the manufacturer or supplier under this division terminates the lease.

(2) Replace the assistive device with a comparable new assistive device within thirty days after the consumer offers to return the defective assistive device. When the manufacturer or supplier provides the new assistive device, the consumer shall return the defective assistive device to the manufacturer along with any endorsements necessary to transfer legal possession.

(D) If the supplier attempts to repair an assistive device under the manufacturer's warranty, the manufacturer shall reimburse the supplier any costs reasonably incurred by the supplier in making or attempting to make the repair.

If a consumer receives a refund under division (C)(1)(b) of this section, the manufacturer shall refund to the supplier and to the holder of any perfected security interest in the assistive device, as their interest may appear, the current value of the written lease, less any expenses or obligations the supplier avoids as a result of the early termination of the lease.

If the supplier provides a new assistive device or a refund under division (C)(1)(a) of this section to the consumer, the manufacturer shall refund to the supplier an amount equal to the supplier's purchase price and any costs reasonably incurred by the supplier in the supplier's attempt to repair the assistive device. To receive the refund, the supplier shall return the defective assistive device to the manufacturer. The manufacturer shall provide the refund to the supplier on receipt of the assistive device. When the manufacturer provides the refund, the supplier shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

Effective Date: 10-31-1996



Section 1345.93 - Returned devices.

An assistive device returned to a manufacturer in accordance with section 1345.92 of the Revised Code by a consumer or supplier in this state or another state shall not be the subject of another consumer transaction in this state unless the manufacturer fully discloses the defect to the prospective consumer.

Effective Date: 10-31-1996



Section 1345.94 - Applicability of consumer sales practices act.

The failure of a manufacturer to comply with sections 1345.91, 1345.93, and 1345.95 and division (C) of section 1345.92 of the Revised Code is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code. All powers and remedies available to the attorney general to enforce sections 1345.01 to 1345.13 of the Revised Code are available to the attorney general to enforce sections 1345.90 to 1345.95 of the Revised Code, and all remedies available to consumers under section 1345.09 of the Revised Code to remedy violations of section 1345.02 of the Revised Code are available to consumers to remedy failure to comply with sections 1345.90 to 1345.95 of the Revised Code.

Effective Date: 10-31-1996



Section 1345.95 - Remedies waiver of rights.

The remedies in sections 1345.90 to 1345.95 of the Revised Code are in addition to remedies otherwise available for the same conduct under state or local law.

Any waiver of rights by a consumer of the provisions of sections 1345.90 to 1345.95 of the Revised Code is void.

Effective Date: 10-31-1996



Section 1345.99 - Penalty.

(A) Whoever violates section 1345.23 or 1345.24 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates division (D) of section 1345.76 of the Revised Code shall be fined not more than one thousand dollars.

(C) Whoever knowingly violates division (E) of section 1345.02 or knowingly violates section 1345.18 of the Revised Code is guilty of a misdemeanor of the third degree for a first offense and a misdemeanor of the second degree for any subsequent offense.

Effective Date: 05-17-2000






Chapter 1346 - TOBACCO PRODUCT MANUFACTURER ESCROW ACCOUNTS

Section 1346.01 - Tobacco product manufacturer escrow account definitions.

(A) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in exhibit C to the Master Settlement Agreement.

(B) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten per cent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(C) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(D)

(1) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains any of the following:

(a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(b) Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(c) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in division (D)(1)(a) of this section.

(2) The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(E) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers.

(F) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with section 1346.02 of the Revised Code.

(G) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(H) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(I)

(1) "Tobacco product manufacturer" means an entity that after the effective date of this section directly (and not exclusively through any affiliate):

(a) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(b) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(c) Becomes a successor of an entity described in division (I)(1)(a) or (b) of this section.

(2) The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of division (I)(1)(a), (b), or (c) of this section.

(J) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the state on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the state. The department of taxation shall promulgate such regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

Effective Date: 06-30-1999



Section 1346.02 - Joining settlement or making deposits into qualified escrow fund.

Any tobacco product manufacturer selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after June 30, 1999 shall do one of the following:

(A) Become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(B)

(1) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

1999: $.0094241 per unit sold after June 30, 1999;

2000: $.0104712 per unit sold;

For each of 2001 and 2002: $.0136125 per unit sold;

For each of 2003 through 2006: $.0167539 per unit sold;

For each of 2007 and each year thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to division (B)(1) of this section shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(a) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under division (B)(2)(a) of this section:

(i) In the order in which they were placed into escrow; and

(ii) Only to the extent and at the time necessary to make payments required under such judgment or settlement.

(b) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that Agreement including after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(c) To the extent not released from escrow under division (B)(2)(a) or (b) of this section, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to division (B) of this section shall annually certify to the attorney general that it is in compliance with division (B) of this section. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(a) Be required within fifteen days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of division (B) of this section, may impose a civil penalty to be paid to the general revenue fund of the state in an amount not to exceed five per cent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred per cent of the original amount improperly withheld from escrow;

(b) In the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of division (B) of this section, may impose a civil penalty to be paid to the general revenue fund of the state in an amount not to exceed fifteen per cent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred per cent of the original amount improperly withheld from escrow; and

(c) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two years.

Each failure to make an annual deposit required under this section shall constitute a separate violation.

Effective Date: 09-26-2003



Section 1346.03 - Tax information confidential.

Any information provided to the attorney general by the department of taxation in accordance with division (C)(5) of section 5703.21 of the Revised Code shall not be disclosed publicly by the attorney general except when it is necessary to facilitate compliance with and enforcement of section 1346.01 or 1346.02 of the Revised Code.

Effective Date: 06-30-1999; 2008 HB562 06-24-2008



Section 1346.04 - Tobacco product manufacturers definitions.

As used in this section and sections 1346.05 to 1346.10 of the Revised Code:

(A) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100s." "Brand family" includes cigarettes sold under any brand name (whether that name is used alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or other indicia of product identification identical or similar to, or identifiable with, a previous brand of cigarettes.

(B) "Cigarette," "Master Settlement Agreement," "qualified escrow fund," "tobacco product manufacturer," and "units sold" have the same meanings as in section 1346.01 of the Revised Code.

(C) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(D) "Participating manufacturer" means a participating manufacturer as that term is defined in section II(jj) of the Master Settlement Agreement and all amendments to that agreement.

(E) "Stamping agent" means a person who is authorized to affix tax stamps to packages or other containers of cigarettes under section 5743.03 of the Revised Code or a person who is required to pay the excise tax imposed on cigarettes and other tobacco products under sections 5743.03 and 5743.51 of the Revised Code.

Effective Date: 09-26-2003



Section 1346.05 - Annual certification of tobacco product manufacturers - directory.

(A)

(1) Every tobacco product manufacturer whose cigarettes are sold in this state either directly or through a distributor, retailer, or other intermediary shall execute and deliver to the attorney general an annual certification, made under penalty of falsification, stating that, as of the date of the certification, the tobacco manufacturer is either a participating manufacturer or a nonparticipating manufacturer in full compliance with section 1346.02 of the Revised Code, including full compliance with all quarterly installment payment requirements, if required to make such payments by an administrative rule adopted by the attorney general. The certification shall be on a form prescribed by the attorney general and shall be filed not later than the thirtieth day of April in each year.

(2) Each participating manufacturer shall include in its certification a list of its brand families. Thirty days before making any additions to or modifications of its brand families, a participating manufacturer shall update its brand family list by executing and delivering a supplemental certification to the attorney general.

(3) Each nonparticipating manufacturer shall include all of the following in its certification:

(a) A list of all of its brand families and the number of units sold during the preceding calendar year for each brand family, and a list of all of its brand families that have been sold in the state at any time during the current calendar year. The list shall indicate, by an asterisk, any brand family that was sold in the state during the preceding calendar year and that is no longer being sold in the state as of the date of the certification. The list shall identify by name and address any other manufacturer in the preceding or current year of the brand families included on the list. Thirty days before making any additions to or modifications of its brand families, a nonparticipating manufacturer shall update its brand family list by executing and delivering a supplemental certification to the attorney general.

(b) A statement that the nonparticipating manufacturer is registered to do business in this state, or has appointed an agent for service of process in this state and provided notice of that appointment as required by section 1346.06 of the Revised Code;

(c) A certification that the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund under section 1346.02 of the Revised Code and that the qualified escrow fund is governed by a qualified escrow agreement executed by the nonparticipating manufacturer and reviewed and approved by the attorney general;

(d) All of the following information regarding the qualified escrow fund the nonparticipating manufacturer is required to establish and maintain under section 1346.02 of the Revised Code and the rules adopted under that section:

(i) The name, address, and telephone number of the financial institution at which the nonparticipating manufacturer has established its qualified escrow fund;

(ii) The account number of the qualified escrow fund and any subaccount number for the state;

(iii) The amount that the nonparticipating manufacturer deposited in the qualified escrow fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and any evidence or verification the attorney general deems necessary to confirm those deposits;

(iv) The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from any qualified escrow fund into which it ever made payments under section 1346.02 of the Revised Code and the rules adopted under that section.

(e) A statement that the nonparticipating manufacturer is in full compliance with this section and sections 1346.02, 1346.06, and 1346.07 of the Revised Code and any rules adopted under those sections.

(4)

(a) No tobacco product manufacturer shall include a brand family in its certification unless either of the following applies:

(i) In the case of a participating manufacturer, the participating manufacturer affirms that the cigarettes in the brand family shall be deemed to be its cigarettes for the purpose of calculating its payments under the Master Settlement Agreement for the relevant year in the volume and shares determined pursuant to that agreement.

(ii) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the cigarettes in the brand family shall be deemed to be its cigarettes for the purpose of section 1346.02 of the Revised Code.

(b) Nothing in this section limits or shall be construed to limit the state's authority to determine that the cigarettes in a brand family constitute the cigarettes of another tobacco product manufacturer for the purpose of calculating payments under the Master Settlement Agreement or for the purpose of section 1346.02 of the Revised Code.

(5) Each tobacco product manufacturer shall maintain all invoices and documentations of sales and other information relied upon for its certification for a period of at least five years.

(B)

(1) Except as otherwise provided in division (B)(3) of this section, the attorney general shall develop and publish on its web site a directory listing all tobacco product manufacturers that have provided current and accurate certifications under division (A) of this section and all brand families listed in those certifications.

(2)

(a) The attorney general shall update the directory as necessary to correct mistakes or to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this section. At least ten days before any tobacco product manufacturer or brand family is added to or removed from the directory, the attorney general shall publish notice of the pending addition or removal online in the directory and shall notify the tax commissioner of those pending changes. At least ten days before such addition or removal, the tax commissioner shall transmit by electronic mail or other practicable means to each stamping agent notice of the pending addition or removal.

(b) Unless an agreement between a stamping agent and a tobacco product manufacturer provides otherwise, a tobacco product manufacturer that is removed from the directory or whose brand family is removed from the directory shall refund to the stamping agent any money paid by the stamping agent to the tobacco product manufacturer for cigarettes of that tobacco product manufacturer that are in the possession of the stamping agent at the time the stamping agent receives notice of the pending removal of the tobacco product manufacturer or a brand family of that tobacco product manufacturer from the directory under division (B)(2)(a) of this section.

(c) The tax commissioner shall notify the attorney general of any tobacco product manufacturer that fails to refund money to a stamping agent under division (B)(2)(b) of this section. The attorney general shall not restore to the directory any tobacco product manufacturer or brand family of a tobacco product manufacturer until the tobacco product manufacturer has paid the stamping agent any required refund. Once a required refund has been so paid, the tax commissioner shall notify the attorney general of that payment.

(3) The attorney general shall not include or retain in the directory a nonparticipating manufacturer or a brand family of a nonparticipating manufacturer if any of the following applies:

(a) The nonparticipating manufacturer fails to provide the required certification under this section, or the attorney general determines that the certification is not in compliance with the requirements of this section, unless the attorney general determines that the violation has been cured to the attorney general's satisfaction.

(b) The attorney general determines that any escrow payment required under section 1346.02 of the Revised Code for any period for any brand family of the nonparticipating manufacturer, regardless of whether the brand family is listed by the nonparticipating manufacturer in its certification under this section, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general.

(c) The attorney general determines that the nonparticipating manufacturer has not fully satisfied any outstanding final judgment, including interest, for a violation of section 1346.02 of the Revised Code.

(4) Each stamping agent shall provide an electronic mail address to the tax commissioner for the purpose of receiving notifications under division (B)(2) of this section. As necessary, each stamping agent shall update the agent's electronic mail address with the tax commissioner.

(C)

(1) No person shall do any of the following:

(a) Affix a tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or a brand family that is not included in the directory;

(b) Sell, offer for sale, or possess for sale in this state cigarettes of a tobacco product manufacturer or a brand family that is not included in the directory;

(c) Sell or distribute cigarettes that have had a tax stamp affixed while the tobacco product manufacturer or brand family of those cigarettes was not included in the directory;

(d) Acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in this state and that have had a tax stamp affixed while the tobacco product manufacturer or brand family of those cigarettes was not included in the directory;

(e) Acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in this state and that are the cigarettes of a tobacco product manufacturer or a brand family that is not included in the directory.

(2) Except as otherwise provided in this division, a violation of division (C)(1) of this section is a misdemeanor of the first degree. If the offender has a previous conviction for a violation of that division, a violation of division (C)(1) of this section is a felony of the fourth degree.

(3) Any cigarettes sold, offered for sale, or possessed for sale in violation of division (C)(1) of this section shall be considered contraband under section 5743.21 of the Revised Code, and those cigarettes shall be subject to seizure and forfeiture under that section. Cigarettes so seized and forfeited shall not be resold and shall be destroyed.

Effective Date: 09-26-2003



Section 1346.06 - Nonparticipating manufacturer to appoint agent.

(A)

(1) Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity, as a condition precedent to having its brand families included or retained in the directory developed and published by the attorney general under section 1346.05 of the Revised Code, shall appoint, and continually engage without interruption the services of, an agent in the state to act as agent for the service, in any manner authorized by law, of all process pertaining to any action or proceeding in the courts of this state against the manufacturer concerning or arising out of the enforcement of this chapter.

(2) Service on a nonparticipating manufacturer's agent shall constitute legal and valid service of process on the manufacturer.

(3) A nonparticipating manufacturer shall provide the attorney general, to the satisfaction of the attorney general, with proof of the appointment of, and notice of the name, address, telephone number, and availability of, the manufacturer's agent.

(B)

(1) If a nonparticipating manufacturer decides to terminate its agent's appointment, the manufacturer shall provide notice of the termination to the attorney general thirty calendar days prior to the termination and shall provide proof, to the satisfaction of the attorney general, of the appointment of a new agent not less than five calendar days prior to the termination.

(2) If a nonparticipating manufacturer's agent terminates the agent's appointment, the manufacturer shall provide notice of the termination to the attorney general and include proof, to the satisfaction of the attorney general, of the appointment of a new agent within five calendar days of the termination.

(C)

(1) Any nonparticipating manufacturer whose cigarettes are sold in the state and who has not appointed and continually engaged an agent in accordance with divisions (A) and (B) of this section shall be deemed to have appointed the secretary of state as the manufacturer's agent and may be proceeded against in any action or proceeding in the courts of the state described in division (A) of this section by service of process on the secretary of state.

(2) The deemed appointment of the secretary of state as a nonparticipating manufacturer's agent does not satisfy the requirements of divisions (A)(3)(b) and (B)(1) of section 1346.05 of the Revised Code that a nonparticipating manufacturer that has not registered to do business in the state shall appoint an agent for service of process as a condition precedent to the existence of an accurate certification permitting the manufacturer's brand families to be included or retained in the directory.

Effective Date: 09-26-2003



Section 1346.07 - Records maintained by stamping agent.

(A) Not later than the last day of each month or less frequently if so directed by the tax commissioner, each stamping agent shall submit information for the previous month or for the relevant time period, if directed by the tax commissioner to make the submission less frequently, which the tax commissioner requires to facilitate compliance with sections 1346.05 to 1346.10 of the Revised Code. The information shall include, but is not limited to, a list by brand family of the total number of cigarettes, or, in the case of roll-your-own, the equivalent stick count, for which the stamping agent during the period covered by the report affixed stamps or otherwise paid the tax due.

The stamping agent shall maintain and make available to the tax commissioner all invoices and documentations of sales of all nonparticipating manufacturer cigarettes and any other information the agent relies upon in submitting information under this division to the tax commissioner. This duty shall be for a period of five years from the date of each submission of information under this division.

(B) The attorney general at any time may require a nonparticipating manufacturer to provide proof, from the financial institution in which the manufacturer has established a qualified escrow fund under section 1346.02 of the Revised Code, of the amount of money in the fund, exclusive of interest, the amount and date of each deposit in the fund, and the amount and date of each withdrawal from the fund.

(C) In addition to the information required to be submitted or provided to the tax commissioner and the attorney general under divisions (A) and (B) of this section, the attorney general may require a stamping agent or tobacco product manufacturer to submit any additional information necessary to enable the attorney general to determine whether a manufacturer is in compliance with sections 1346.05 to 1346.10 of the Revised Code. The information shall include, but is not limited to, samples of the packaging or labeling of each brand family.

(D) The tax commissioner and the attorney general shall share information received under sections 1346.05 to 1346.10 of the Revised Code for purposes of determining compliance with and enforcement of those sections. The tax commissioner and the attorney general also may share information received under these sections with federal, state, or local agencies for purposes of the enforcement of this chapter or corresponding laws of other states.

Effective Date: 09-26-2003



Section 1346.08 - Administrative rules.

(A) The tax commissioner and the attorney general may adopt administrative rules necessary to implement sections 1346.05 to 1346.10 of the Revised Code.

(B) Subject to the requirements of section 1346.05 of the Revised Code, the attorney general may adopt an administrative rule requiring a tobacco product manufacturer to make required escrow deposits in quarterly installments during the year in which the sales covered by the deposits are made. If the attorney general adopts such a rule, the tax commissioner may require a tobacco product manufacturer or a stamping agent to produce information sufficient to enable the tax commissioner and the attorney general to determine the adequacy of the amount of an installment deposit.

Effective Date: 09-26-2003



Section 1346.09 - Remedies and penalties.

(A) The attorney general, on behalf of the tax commissioner, may seek an injunction to restrain a threatened or actual violation of division (C)(1) of section 1346.05 of the Revised Code or division (A) or (C) of section 1346.07 of the Revised Code by a stamping agent and to compel the stamping agent to comply with those divisions.

(B) In any action brought by the state to enforce sections 1346.05 to 1346.10 of the Revised Code, the state shall be entitled to recover the costs of the investigation, expert witness fees, court costs, and reasonable attorney's fees.

(C) If a court determines that a person has violated any prohibition or other provision of sections 1346.05 to 1346.10 of the Revised Code, the court shall order that the person's profits, gain, gross receipts, or other benefit from the violation be disgorged and paid to the general revenue fund of the state.

(D) Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of the state.

Effective Date: 09-26-2003



Section 1346.10 - Revocation of license of stamping agent for violations.

(A) In lieu of or in addition to any other remedy provided by law, upon a determination that a stamping agent has violated division (C)(1) of section 1346.05 of the Revised Code or any administrative rule adopted under sections 1346.05 to 1346.10 of the Revised Code, the tax commissioner may revoke the license of the stamping agent in the manner provided by section 5743.18 of the Revised Code.

(B) For each violation of division (C)(1) of section 1346.05 of the Revised Code, in addition to any other penalty provided by law, the tax commissioner may impose a fine in an amount not to exceed the greater of five hundred per cent of the retail value of the cigarettes involved or five thousand dollars. The fine shall be imposed in the manner provided by section 5743.081 of the Revised Code.

For the purpose of this division, each stamp affixed to a package of cigarettes and each sale or offer for sale of cigarettes in violation of division (C)(1) of section 1346.05 of the Revised Code shall constitute a separate violation.

Effective Date: 09-26-2003






Chapter 1347 - PERSONAL INFORMATION SYSTEMS

Section 1347.01 - Personal information systems definitions.

As used in this chapter, except as otherwise provided:

(A) "State agency" means the office of any elected state officer and any agency, board, commission, department, division, or educational institution of the state.

(B) "Local agency" means any municipal corporation, school district, special purpose district, or township of the state or any elected officer or board, bureau, commission, department, division, institution, or instrumentality of a county.

(C) "Special purpose district" means any geographic or political jurisdiction that is created by statute to perform a limited and specific function, and includes, but is not limited to, library districts, conservancy districts, metropolitan housing authorities, park districts, port authorities, regional airport authorities, regional transit authorities, regional water and sewer districts, sanitary districts, soil and water conservation districts, and regional planning agencies.

(D) "Maintains" means state or local agency ownership of, control over, responsibility for, or accountability for systems and includes, but is not limited to, state or local agency depositing of information with a data processing center for storage, processing, or dissemination. An agency "maintains" all systems of records that are required by law to be kept by the agency.

(E) "Personal information" means any information that describes anything about a person, or that indicates actions done by or to a person, or that indicates that a person possesses certain personal characteristics, and that contains, and can be retrieved from a system by, a name, identifying number, symbol, or other identifier assigned to a person.

(F) "System" means any collection or group of related records that are kept in an organized manner and that are maintained by a state or local agency, and from which personal information is retrieved by the name of the person or by some identifying number, symbol, or other identifier assigned to the person. "System" includes both records that are manually stored and records that are stored using electronic data processing equipment. "System" does not include collected archival records in the custody of or administered under the authority of the Ohio historical society, published directories, reference materials or newsletters, or routine information that is maintained for the purpose of internal office administration, the use of which would not adversely affect a person.

(G) "Interconnection of systems" means a linking of systems that belong to more than one agency, or to an agency and other organizations, which linking of systems results in a system that permits each agency or organization involved in the linking to have unrestricted access to the systems of the other agencies and organizations.

(H) "Combination of systems" means a unification of systems that belong to more than one agency, or to an agency and another organization, into a single system in which the records that belong to each agency or organization may or may not be obtainable by the others.

Effective Date: 01-23-1981; 02-17-2006



Section 1347.02 - [Repealed].

Effective Date: 01-23-1981



Section 1347.03 - [Repealed].

Effective Date: 10-25-1995



Section 1347.04 - Exemptions from chapter.

(A)

(1) Except as provided in division (A)(2) of this section or division (C)(2) of section 1347.08 of the Revised Code, the following are exempt from the provisions of this chapter:

(a) Any state or local agency, or part of a state or local agency, that performs as its principal function any activity relating to the enforcement of the criminal laws, including police efforts to prevent, control, or reduce crime or to apprehend criminals;

(b) The criminal courts;

(c) Prosecutors;

(d) Any state or local agency or part of any state or local agency that is a correction, probation, pardon, or parole authority;

(e) Personal information systems that are comprised of investigatory material compiled for law enforcement purposes by agencies that are not described in divisions (A)(1)(a) and (d) of this section.

(2) A part of a state or local agency that does not perform, as its principal function, an activity relating to the enforcement of the criminal laws is not exempt under this section.

(B) The provisions of this chapter shall not be construed to prohibit the release of public records, or the disclosure of personal information in public records, as defined in section 149.43 of the Revised Code, or to authorize a public body to hold an executive session for the discussion of personal information if the executive session is not authorized under division (G) of section 121.22 of the Revised Code.

The disclosure to members of the general public of personal information contained in a public record, as defined in section 149.43 of the Revised Code, is not an improper use of personal information under this chapter.

(C) The provisions of this chapter shall not be construed to prohibit, and do not prohibit, compliance with any order issued pursuant to division (D)(1) of section 2151.14 of the Revised Code, any request for records that is properly made pursuant to division (D)(3)(a) of section 2151.14 or division (A) of section 2151.141 of the Revised Code, or any determination that is made by a court pursuant to division (D)(3)(b) of section 2151.14 or division (B)(1) of section 2151.141 of the Revised Code.

Effective Date: 10-25-1995



Section 1347.05 - Duties of state and local agencies maintaining personal information systems.

Every state or local agency that maintains a personal information system shall:

(A) Appoint one individual to be directly responsible for the system;

(B) Adopt and implement rules that provide for the operation of the system in accordance with the provisions of this chapter that, in the case of state agencies, apply to state agencies or, in the case of local agencies, apply to local agencies;

(C) Inform each of its employees who has any responsibility for the operation or maintenance of the system, or for the use of personal information maintained in the system, of the applicable provisions of this chapter and of all rules adopted in accordance with this section;

(D) Specify disciplinary measures to be applied to any employee who initiates or otherwise contributes to any disciplinary or other punitive action against any individual who brings to the attention of appropriate authorities, the press, or any member of the public, evidence of unauthorized use of information contained in the system;

(E) Inform a person who is asked to supply personal information for a system whether the person is legally required to, or may refuse to, supply the information;

(F) Develop procedures for purposes of monitoring the accuracy, relevance, timeliness, and completeness of the personal information in this system, and, in accordance with the procedures, maintain the personal information in the system with the accuracy, relevance, timeliness, and completeness that is necessary to assure fairness in any determination made with respect to a person on the basis of the information;

(G) Take reasonable precautions to protect personal information in the system from unauthorized modification, destruction, use, or disclosure;

(H) Collect, maintain, and use only personal information that is necessary and relevant to the functions that the agency is required or authorized to perform by statute, ordinance, code, or rule, and eliminate personal information from the system when it is no longer necessary and relevant to those functions.

Effective Date: 01-23-1981



Section 1347.06 - Administrative rules.

The director of administrative services shall adopt, amend, and rescind rules pursuant to Chapter 119. of the Revised Code for the purposes of administering and enforcing the provisions of this chapter that pertain to state agencies.

A state or local agency that, or an officer or employee of a state or local agency who, complies in good faith with a rule applicable to the agency is not subject to criminal prosecution or civil liability under this chapter.

Effective Date: 01-23-1981



Section 1347.07 - Using personal information.

A state or local agency shall only use the personal information in a personal information system in a manner that is consistent with the purposes of the system.

Effective Date: 01-23-1981



Section 1347.071 - Placing or using information in interconnected or combined systems.

(A) No state or local agency shall place personal information in an interconnected or combined system, or use personal information that is placed in an interconnected or combined system by another state or local agency or another organization, unless the interconnected or combined system will contribute to the efficiency of the involved agencies in implementing programs that are authorized by law.

(B) No state or local agency shall use personal information that is placed in an interconnected or combined system by another state or local agency or another organization, unless the personal information is necessary and relevant to the performance of a lawful function of the agency.

(C) When a state or local agency requests a person to supply personal information that will be placed in an interconnected or combined system, the agency shall provide the person with information relevant to the system, including the identity of the other agencies or organizations that have access to the information in the system.

Effective Date: 01-23-1981



Section 1347.08 - Rights of person who are subject of personal information.

(A) Every state or local agency that maintains a personal information system, upon the request and the proper identification of any person who is the subject of personal information in the system, shall:

(1) Inform the person of the existence of any personal information in the system of which the person is the subject;

(2) Except as provided in divisions (C) and (E)(2) of this section, permit the person, the person's legal guardian, or an attorney who presents a signed written authorization made by the person, to inspect all personal information in the system of which the person is the subject;

(3) Inform the person about the types of uses made of the personal information, including the identity of any users usually granted access to the system.

(B) Any person who wishes to exercise a right provided by this section may be accompanied by another individual of the person's choice.

(C)

(1) A state or local agency, upon request, shall disclose medical, psychiatric, or psychological information to a person who is the subject of the information or to the person's legal guardian, unless a physician, psychiatrist, or psychologist determines for the agency that the disclosure of the information is likely to have an adverse effect on the person, in which case the information shall be released to a physician, psychiatrist, or psychologist who is designated by the person or by the person's legal guardian.

(2) Upon the signed written request of either a licensed attorney at law or a licensed physician designated by the inmate, together with the signed written request of an inmate of a correctional institution under the administration of the department of rehabilitation and correction, the department shall disclose medical information to the designated attorney or physician as provided in division (C) of section 5120.21 of the Revised Code.

(D) If an individual who is authorized to inspect personal information that is maintained in a personal information system requests the state or local agency that maintains the system to provide a copy of any personal information that the individual is authorized to inspect, the agency shall provide a copy of the personal information to the individual. Each state and local agency may establish reasonable fees for the service of copying, upon request, personal information that is maintained by the agency.

(E)

(1) This section regulates access to personal information that is maintained in a personal information system by persons who are the subject of the information, but does not limit the authority of any person, including a person who is the subject of personal information maintained in a personal information system, to inspect or have copied, pursuant to section 149.43 of the Revised Code, a public record as defined in that section.

(2) This section does not provide a person who is the subject of personal information maintained in a personal information system, the person's legal guardian, or an attorney authorized by the person, with a right to inspect or have copied, or require an agency that maintains a personal information system to permit the inspection of or to copy, a confidential law enforcement investigatory record or trial preparation record, as defined in divisions (A)(2) and (4) of section 149.43 of the Revised Code.

(F) This section does not apply to any of the following:

(1) The contents of an adoption file maintained by the department of health under section 3705.12 of the Revised Code;

(2) Information contained in the putative father registry established by section 3107.062 of the Revised Code, regardless of whether the information is held by the department of job and family services or, pursuant to section 3111.69 of the Revised Code, the office of child support in the department or a child support enforcement agency;

(3) Papers, records, and books that pertain to an adoption and that are subject to inspection in accordance with section 3107.17 of the Revised Code;

(4) Records listed in division (A) of section 3107.42 of the Revised Code or specified in division (A) of section 3107.52 of the Revised Code;

(5) Records that identify an individual described in division (A)(1) of section 3721.031 of the Revised Code, or that would tend to identify such an individual;

(6) Files and records that have been expunged under division (D)(1) or (2) of section 3721.23 of the Revised Code;

(7) Records that identify an individual described in division (A)(1) of section 3721.25 of the Revised Code, or that would tend to identify such an individual;

(8) Records that identify an individual described in division (A)(1) of section 5111.61 of the Revised Code, or that would tend to identify such an individual;

(9) Test materials, examinations, or evaluation tools used in an examination for licensure as a nursing home administrator that the board of examiners of nursing home administrators administers under section 4751.04 of the Revised Code or contracts under that section with a private or government entity to administer;

(10) Information contained in a database established and maintained pursuant to section 5101.13 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 09-21-2006



Section 1347.09 - Disputing information.

(A)

(1) If any person disputes the accuracy, relevance, timeliness, or completeness of personal information that pertains to him and that is maintained by any state or local agency in a personal information system, he may request the agency to investigate the current status of the information. The agency shall, within a reasonable time after, but not later than ninety days after, receiving the request from the disputant, make a reasonable investigation to determine whether the disputed information is accurate, relevant, timely, and complete, and shall notify the disputant of the results of the investigation and of the action that the agency plans to take with respect to the disputed information. The agency shall delete any information that it cannot verify or that it finds to be inaccurate.

(2) If after an agency's determination, the disputant is not satisfied, the agency shall do either of the following:

(a) Permit the disputant to include within the system a brief statement of his position on the disputed information. The agency may limit the statement to not more than one hundred words if the agency assists the disputant to write a clear summary of the dispute.

(b) Permit the disputant to include within the system a notation that the disputant protests that the information is inaccurate, irrelevant, outdated, or incomplete. The agency shall maintain a copy of the disputant's statement of the dispute. The agency may limit the statement to not more than one hundred words if the agency assists the disputant to write a clear summary of the dispute.

(3) The agency shall include the statement or notation in any subsequent transfer, report, or dissemination of the disputed information and may include with the statement or notation of the disputant a statement by the agency that it has reasonable grounds to believe that the dispute is frivolous or irrelevant, and of the reasons for its belief.

(B) The presence of contradictory information in the disputant's file does not alone constitute reasonable grounds to believe that the dispute is frivolous or irrelevant.

(C) Following any deletion of information that is found to be inaccurate or the accuracy of which can no longer be verified, or if a statement of dispute was filed by the disputant, the agency shall, at the written request of the disputant, furnish notification that the information has been deleted, or furnish a copy of the disputant's statement of the dispute, to any person specifically designated by the person. The agency shall clearly and conspicuously disclose to the disputant that he has the right to make such a request to the agency.

Effective Date: 01-23-1981



Section 1347.10 - Wrongful disclosure.

(A) A person who is harmed by the use of personal information that relates to him and that is maintained in a personal information system may recover damages in civil action from any person who directly and proximately caused the harm by doing any of the following:

(1) Intentionally maintaining personal information that he knows, or has reason to know, is inaccurate, irrelevant, no longer timely, or incomplete and may result in such harm;

(2) Intentionally using or disclosing the personal information in a manner prohibited by law;

(3) Intentionally supplying personal information for storage in, or using or disclosing personal information maintained in, a personal information system, that he knows, or has reason to know, is false;

(4) Intentionally denying to the person the right to inspect and dispute the personal information at a time when inspection or correction might have prevented the harm.

An action under this division shall be brought within two years after the cause of action accrued or within six months after the wrongdoing is discovered, whichever is later; provided that no action shall be brought later than six years after the cause of action accrued. The cause of action accrues at the time that the wrongdoing occurs.

(B) Any person who, or any state or local agency that, violates or proposes to violate any provision of this chapter may be enjoined by any court of competent jurisdiction. The court may issue an order or enter a judgment that is necessary to ensure compliance with the applicable provisions of this chapter or to prevent the use of any practice that violates this chapter. An action for an injunction may be prosecuted by the person who is the subject of the violation, by the attorney general, or by any prosecuting attorney.

Effective Date: 01-23-1981



Section 1347.12 - Agency disclosure of security breach of computerized personal information data.

(A) As used in this section:

(1) "Agency of a political subdivision" means each organized body, office, or agency established by a political subdivision for the exercise of any function of the political subdivision, except that "agency of a political subdivision" does not include an agency that is a covered entity as defined in 45 C.F.R. 160.103, as amended.

(2)

(a) "Breach of the security of the system" means unauthorized access to and acquisition of computerized data that compromises the security or confidentiality of personal information owned or licensed by a state agency or an agency of a political subdivision and that causes, reasonably is believed to have caused, or reasonably is believed will cause a material risk of identity theft or other fraud to the person or property of a resident of this state.

(b) For purposes of division (A)(2)(a) of this section:

(i) Good faith acquisition of personal information by an employee or agent of the state agency or agency of the political subdivision for the purposes of the agency is not a breach of the security of the system, provided that the personal information is not used for an unlawful purpose or subject to further unauthorized disclosure.

(ii) Acquisition of personal information pursuant to a search warrant, subpoena, or other court order, or pursuant to a subpoena, order, or duty of a regulatory state agency, is not a breach of the security of the system.

(3) "Consumer reporting agency that compiles and maintains files on consumers on a nationwide basis" means a consumer reporting agency that regularly engages in the practice of assembling or evaluating, and maintaining, for the purpose of furnishing consumer reports to third parties bearing on a consumer's creditworthiness, credit standing, or credit capacity, each of the following regarding consumers residing nationwide:

(a) Public record information;

(b) Credit account information from persons who furnish that information regularly and in the ordinary course of business.

(4) "Encryption" means the use of an algorithmic process to transform data into a form in which there is a low probability of assigning meaning without use of a confidential process or key.

(5) "Individual" means a natural person.

(6)

(a) "Personal information" means, notwithstanding section 1347.01 of the Revised Code, an individual's name, consisting of the individual's first name or first initial and last name, in combination with and linked to any one or more of the following data elements, when the data elements are not encrypted, redacted, or altered by any method or technology in such a manner that the data elements are unreadable:

(i) Social security number;

(ii) Driver's license number or state identification card number;

(iii) Account number or credit or debit card number, in combination with and linked to any required security code, access code, or password that would permit access to an individual's financial account.

(b) "Personal information" does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records or any of the following media that are widely distributed:

(i) Any news, editorial, or advertising statement published in any bona fide newspaper, journal, or magazine, or broadcast over radio or television;

(ii) Any gathering or furnishing of information or news by any bona fide reporter, correspondent, or news bureau to news media described in division (A)(6)(b)(i) of this section;

(iii) Any publication designed for and distributed to members of any bona fide association or charitable or fraternal nonprofit corporation;

(iv) Any type of media similar in nature to any item, entity, or activity identified in division (A)(6)(b)(i), (ii), or (iii) of this section.

(7) "Political subdivision" has the same meaning as in section 2744.01 of the Revised Code.

(8) "Record" means any information that is stored in an electronic medium and is retrievable in perceivable form. "Record" does not include any publicly available directory containing information an individual voluntarily has consented to have publicly disseminated or listed, such as name, address, or telephone number.

(9) "Redacted" means altered or truncated so that no more than the last four digits of a social security number, driver's license number, state identification card number, account number, or credit or debit card number is accessible as part of the data.

(10) "State agency" has the same meaning as in section 1.60 of the Revised Code, except that "state agency" does not include an agency that is a covered entity as defined in 45 C.F.R. 160.103, as amended.

(11) "System" means, notwithstanding section 1347.01 of the Revised Code, any collection or group of related records that are kept in an organized manner, that are maintained by a state agency or an agency of a political subdivision, and from which personal information is retrieved by the name of the individual or by some identifying number, symbol, or other identifier assigned to the individual. "System" does not include any collected archival records in the custody of or administered under the authority of the Ohio historical society, any published directory, any reference material or newsletter, or any routine information that is maintained for the purpose of internal office administration of the agency, if the use of the directory, material, newsletter, or information would not adversely affect an individual and if there has been no unauthorized external breach of the directory, material, newsletter, or information.

(B)

(1) Any state agency or agency of a political subdivision that owns or licenses computerized data that includes personal information shall disclose any breach of the security of the system, following its discovery or notification of the breach of the security of the system, to any resident of this state whose personal information was, or reasonably is believed to have been, accessed and acquired by an unauthorized person if the access and acquisition by the unauthorized person causes or reasonably is believed will cause a material risk of identity theft or other fraud to the resident. The disclosure described in this division may be made pursuant to any provision of a contract entered into by the state agency or agency of a political subdivision with any person or another state agency or agency of a political subdivision prior to the date the breach of the security of the system occurred if that contract does not conflict with any provision of this section. For purposes of this section, a resident of this state is an individual whose principal mailing address as reflected in the records of the state agency or agency of a political subdivision is in this state.

(2) The state agency or agency of a political subdivision shall make the disclosure described in division (B)(1) of this section in the most expedient time possible but not later than forty-five days following its discovery or notification of the breach in the security of the system, subject to the legitimate needs of law enforcement activities described in division (D) of this section and consistent with any measures necessary to determine the scope of the breach, including which residents' personal information was accessed and acquired, and to restore the reasonable integrity of the data system.

(C) Any state agency or agency of a political subdivision that, on behalf of or at the direction of another state agency or agency of a political subdivision, is the custodian of or stores computerized data that includes personal information shall notify that other state agency or agency of a political subdivision of any breach of the security of the system in an expeditious manner, if the personal information was, or reasonably is believed to have been, accessed and acquired by an unauthorized person and if the access and acquisition by the unauthorized person causes or reasonably is believed will cause a material risk of identity theft or other fraud to a resident of this state.

(D) The state agency or agency of a political subdivision may delay the disclosure or notification required by division (B), (C), or (F) of this section if a law enforcement agency determines that the disclosure or notification will impede a criminal investigation or jeopardize homeland or national security, in which case, the state agency or agency of a political subdivision shall make the disclosure or notification after the law enforcement agency determines that disclosure or notification will not compromise the investigation or jeopardize homeland or national security.

(E) For purposes of this section, a state agency or agency of a political subdivision may disclose or make a notification by any of the following methods:

(1) Written notice;

(2) Electronic notice, if the state agency's or agency of a political subdivision's primary method of communication with the resident to whom the disclosure must be made is by electronic means;

(3) Telephone notice;

(4) Substitute notice in accordance with this division, if the state agency or agency of a political subdivision required to disclose demonstrates that the agency does not have sufficient contact information to provide notice in a manner described in division (E)(1), (2), or (3) of this section, or that the cost of providing disclosure or notice to residents to whom disclosure or notification is required would exceed two hundred fifty thousand dollars, or that the affected class of subject residents to whom disclosure or notification is required exceeds five hundred thousand persons. Substitute notice under this division shall consist of all of the following:

(a) Electronic mail notice if the state agency or agency of a political subdivision has an electronic mail address for the resident to whom the disclosure must be made;

(b) Conspicuous posting of the disclosure or notice on the state agency's or agency of a political subdivision's web site, if the agency maintains one;

(c) Notification to major media outlets, to the extent that the cumulative total of the readership, viewing audience, or listening audience of all of the outlets so notified equals or exceeds seventy-five per cent of the population of this state.

(5) Substitute notice in accordance with this division, if the state agency or agency of a political subdivision required to disclose demonstrates that the agency has ten employees or fewer and that the cost of providing the disclosures or notices to residents to whom disclosure or notification is required will exceed ten thousand dollars. Substitute notice under this division shall consist of all of the following:

(a) Notification by a paid advertisement in a local newspaper that is distributed in the geographic area in which the state agency or agency of a political subdivision is located, which advertisement shall be of sufficient size that it covers at least one-quarter of a page in the newspaper and shall be published in the newspaper at least once a week for three consecutive weeks;

(b) Conspicuous posting of the disclosure or notice on the state agency's or agency of a political subdivision's web site, if the agency maintains one;

(c) Notification to major media outlets in the geographic area in which the state agency or agency of a political subdivision is located.

(F) If a state agency or agency of a political subdivision discovers circumstances that require disclosure under this section to more than one thousand residents of this state involved in a single occurrence of a breach of the security of the system, the state agency or agency of a political subdivision shall notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis of the timing, distribution, and content of the disclosure given by the state agency or agency of a political subdivision to the residents of this state. In no case shall a state agency or agency of a political subdivision that is required to make a notification required by this division delay any disclosure or notification required by division (B) or (C) of this section in order to make the notification required by this division.

(G) The attorney general, pursuant to sections 1349.191 and 1349.192 of the Revised Code, may conduct an investigation and bring a civil action upon an alleged failure by a state agency or agency of a political subdivision to comply with the requirements of this section.

Effective date: 02-17-2006; 03-30-2007



Section 1347.15 - Access rules for confidential personal information.

(A) As used in this section:

(1) "Confidential personal information" means personal information that is not a public record for purposes of section 149.43 of the Revised Code.

(2) "State agency" does not include the courts or any judicial agency, any state-assisted institution of higher education, or any local agency.

(B) Each state agency shall adopt rules under Chapter 119. of the Revised Code regulating access to the confidential personal information the agency keeps, whether electronically or on paper. The rules shall include all the following:

(1) Criteria for determining which employees of the state agency may access, and which supervisory employees of the state agency may authorize those employees to access, confidential personal information;

(2) A list of the valid reasons, directly related to the state agency's exercise of its powers or duties, for which only employees of the state agency may access confidential personal information;

(3) References to the applicable federal or state statutes or administrative rules that make the confidential personal information confidential;

(4) A procedure that requires the state agency to do all of the following:

(a) Provide that any upgrades to an existing computer system, or the acquisition of any new computer system, that stores, manages, or contains confidential personal information include a mechanism for recording specific access by employees of the state agency to confidential personal information;

(b) Until an upgrade or new acquisition of the type described in division (B)(4)(a) of this section occurs, except as otherwise provided in division (C)(1) of this section, keep a log that records specific access by employees of the state agency to confidential personal information;

(5) A procedure that requires the state agency to comply with a written request from an individual for a list of confidential personal information about the individual that the state agency keeps, unless the confidential personal information relates to an investigation about the individual based upon specific statutory authority by the state agency;

(6) A procedure that requires the state agency to notify each person whose confidential personal information has been accessed for an invalid reason by employees of the state agency of that specific access;

(7) A requirement that the director of the state agency designate an employee of the state agency to serve as the data privacy point of contact within the state agency to work with the chief privacy officer within the office of information technology to ensure that confidential personal information is properly protected and that the state agency complies with this section and rules adopted thereunder;

(8) A requirement that the data privacy point of contact for the state agency complete a privacy impact assessment form; and

(9) A requirement that a password or other authentication measure be used to access confidential personal information that is kept electronically.

(C)

(1) A procedure adopted pursuant to division (B)(4) of this section shall not require a state agency to record in the log it keeps under division (B)(4)(b) of this section any specific access by any employee of the agency to confidential personal information in any of the following circumstances:

(a) The access occurs as a result of research performed for official agency purposes, routine office procedures, or incidental contact with the information, unless the conduct resulting in the access is specifically directed toward a specifically named individual or a group of specifially named individuals.

(b) The access is to confidential personal information about an individual, and the access occurs as a result of a request by that individual for confidential personal information about that individual.

(2) Each state agency shall establish a training program for all employees of the state agency described in division (B)(1) of this section so that these employees are made aware of all applicable statutes, rules, and policies governing their access to confidential personal information.

The office of information technology shall develop the privacy impact assessment form and post the form on its internet web site by the first day of December each year. The form shall assist each state agency in complying with the rules it adopted under this section, in assessing the risks and effects of collecting, maintaining, and disseminating confidential personal information, and in adopting privacy protection processes designed to mitigate potential risks to privacy.

(D) Each state agency shall distribute the policies included in the rules adopted under division (B) of this section to each employee of the agency described in division (B)(1) of this section and shall require that the employee acknowledge receipt of the copy of the policies. The state agency shall create a poster that describes these policies and post it in a conspicuous place in the main office of the state agency and in all locations where the state agency has branch offices. The state agency shall post the policies on the internet web site of the agency if it maintains such an internet web site. A state agency that has established a manual or handbook of its general policies and procedures shall include these policies in the manual or handbook.

(E) No collective bargaining agreement entered into under Chapter 4117. of the Revised Code on or after the effective date of this section shall prohibit disciplinary action against or termination of an employee of a state agency who is found to have accessed, disclosed, or used personal confidential information in violation of a rule adopted under division (B) of this section or as otherwise prohibited by law.

(F) The auditor of state shall obtain evidence that state agencies adopted the required procedures and policies in a rule under division (B) of this section, shall obtain evidence supporting whether the state agency is complying with those policies and procedures, and may include citations or recommendations relating to this section in any audit report issued under section 117.11 of the Revised Code.

(G) A person who is harmed by a violation of a rule of a state agency described in division (B) of this section may bring an action in the court of claims, as described in division (F) of section 2743.02 of the Revised Code, against any person who directly and proximately caused the harm.

(H)

(1) No person shall knowingly access confidential personal information in violation of a rule of a state agency described in division (B) of this section.

(2) No person shall knowingly use or disclose confidential personal information in a manner prohibited by law.

(3) No state agency shall employ a person who has been convicted of or pleaded guilty to a violation of division (H)(1) or (2) of this section.

(4) A violation of division (H)(1) or (2) of this section is a violation of a state statute for purposes of division (A) of section 124.341 of the Revised Code.

Effective Date: 2008 HB648 04-07-2009



Section 1347.99 - Penalty.

(A) No public official, public employee, or other person who maintains, or is employed by a person who maintains, a personal information system for a state or local agency shall purposely refuse to comply with division (E), (F), (G), or (H) of section 1347.05, section 1347.071, division (A), (B), or (C) of section 1347.08, or division (A) or (C) of section 1347.09 of the Revised Code. Whoever violates this section is guilty of a minor misdemeanor.

(B) Whoever violates division (H)(1) or (2) of section 1347.15 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 01-23-1981; 2008 HB648 04-07-2009






Chapter 1349 - CONSUMER PROTECTION

Section 1349.01 - Responsible party fails to obtain health insurance.

(A) As used in this section:

(1) "Consumer reporting agency" has the same meaning as in the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a.

(2) "Court" means the division of the court of common pleas having jurisdiction over actions for divorce, annulment, dissolution of marriage, legal separation, child support, or spousal support.

(3) "Health insurance coverage" means hospital, surgical, or medical expense coverage provided under any health insurance or health care policy, contract, or plan or any other health benefits arrangement.

(4) "Provider" has the same meaning as in section 3902.11 of the Revised Code.

(B) If, pursuant to an action for divorce, annulment, dissolution of marriage, or legal separation, the court determines that a party who is a resident of this state is responsible for obtaining health insurance coverage for the party's former spouse or children or if, pursuant to a child support order issued in accordance with sections 3119.29 to 3119.56 of the Revised Code, the court requires a party who is a resident of this state to obtain health insurance coverage for the children who are the subject of the child support order, and the party fails to obtain such coverage, no provider or collection agency shall collect or attempt to collect from the former spouse, children, or person responsible for the children, any reimbursement of any hospital, surgical, or medical expenses incurred by the provider for services rendered to the former spouse or children, which expenses would have been covered but for the failure of the party to obtain the coverage, if the former spouse, any of the children, or a person responsible for the children, provides the following to the provider or collection agency:

(1) A copy of the court order requiring the party to obtain health insurance coverage for the former spouse or children.

(2) Reasonable assistance in locating the party and obtaining information about the party's health insurance coverage.

(C) If the requirements of divisions (B)(1) and (2) of this section are not met, the provider or collection agency may collect the hospital, surgical, or medical expenses both from the former spouse or person responsible for the children and from the party who failed to obtain the coverage. If the requirements of divisions (B)(1) and (2) are met, the provider or collection agency may collect or attempt to collect the expenses only from the party.

A party required to obtain health insurance coverage for a former spouse or children who fails to obtain the coverage is liable to the provider for the hospital, surgical, or medical expenses incurred by the provider as a result of the failure to obtain the coverage. This section does not prohibit a former spouse or person responsible for the children from initiating an action to enforce the order requiring the party to obtain health insurance for the former spouse or children or to collect any amounts the former spouse or person responsible for the children pays for hospital, surgical, or medical expenses for which the party is responsible under the order requiring the party to obtain health insurance for the former spouse or children.

(D)

(1) If the requirements of divisions (B)(1) and (2) of this section are met, both of the following restrictions shall apply:

(a) No collection agency or provider of hospital, surgical, or medical services may report to a consumer reporting agency, for inclusion in the credit file or credit report of the former spouse or person responsible for the children, any information relative to the nonpayment of expenses for the services incurred by the provider, if the nonpayment is the result of the failure of the party responsible for obtaining health insurance coverage to obtain health insurance coverage.

(b) No consumer reporting agency shall include in the credit file or credit report of the former spouse or person responsible for the children, any information relative to the nonpayment of any hospital, surgical, or medical expenses incurred by a provider as a result of the party's failure to obtain the coverage.

(2) If the requirements of divisions (B)(1) and (2) of this section are not met, both of the following provisions shall apply:

(a) A provider of hospital, surgical, or medical services, or a collection agency, may report to a consumer reporting agency, for inclusion in the credit file or credit report of the former spouse or person responsible for the children, any information relative to the nonpayment of expenses for the services incurred by the provider, if the nonpayment is the result of the failure of the party responsible for obtaining health insurance coverage to obtain such coverage.

(b) A consumer reporting agency may include in the credit file or credit report of the former spouse or person responsible for the children, any information relative to the nonpayment of any hospital, surgical, or medical expenses incurred by the provider, if the nonpayment is the result of the failure of the party responsible for obtaining health insurance coverage to obtain such coverage.

(3)

(a) A provider of hospital, surgical, or medical services, or a collection agency, may report to a consumer reporting agency, for inclusion in the credit file or credit report of that party, any information relative to the nonpayment of expenses for the services incurred by the provider, if the nonpayment is the result of the failure of the party responsible for obtaining health insurance coverage to obtain such coverage.

(b) A consumer reporting agency may include in the credit file or credit report of the party responsible for obtaining health insurance coverage, any information relative to the nonpayment of any hospital, surgical, or medical expenses incurred by a provider, if the nonpayment is the result of the failure of that party to obtain health insurance coverage.

(4) If any information described in division (D)(2) of this section is placed in the credit file or credit report of the former spouse or person responsible for the children, the consumer reporting agency shall remove the information from the credit file and credit report if the former spouse or person responsible for the children provides the agency with the information required in divisions (B)(1) and (2) of this section. If the agency fails to remove the information from the credit file or credit report pursuant to the terms of the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C. 1681a, within a reasonable time after receiving the information required by divisions (B)(1) and (2) of this section, the former spouse may initiate an action to require the agency to remove the information.

If any information described in division (D)(3) of this section is placed in the party's credit file or credit report, the party has the burden of proving that the party is not responsible for obtaining the health insurance coverage or, if responsible, that the expenses incurred are not covered expenses. If the party meets that burden, the agency shall remove the information from the party's credit file and credit report immediately. If the agency fails to remove the information from the credit file or credit report immediately after the party meets the burden, the party may initiate an action to require the agency to remove the information.

Effective Date: 12-13-2002



Section 1349.02 - Termination of motor vehicle lease by person on active duty.

(A) As used in this section:

(1) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(2) "Motor vehicle" means any automobile, car minivan, passenger van, sport utility vehicle, pickup truck, or other self-propelled vehicle not operated or driven on fixed rails or track.

(B) Any person, or spouse of a person, who is deployed on active duty for a period of not less than one hundred eighty days may terminate any motor vehicle lease that meets both of the following requirements:

(1) It is entered into on or after the effective date of this section.

(2) It is executed by or on behalf of the person who is deployed on active duty.

(C) Termination of the motor vehicle lease shall not be effective until:

(1) The person who is deployed on active duty or the person's spouse gives the lessor by certified mail, return receipt requested, a notice of the intention to terminate the lease together with a copy of the military or gubernatorial orders calling the person to active duty; and

(2) The motor vehicle subject to the lease is returned to the custody or control of the lessor not later than fifteen days after the delivery of the written notice.

(D) Lease amounts unpaid for the period preceding the effective date of the lease's termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, costs of summons, and title or registration fees and any other obligation and liability of the lessee under the terms of the lease, including reasonable charges to the lessee for excess wear, use, and mileage, that are due and unpaid at the time of the lease's termination shall be paid by the lessee.

(E) The lessor shall refund to the lessee lease amounts paid in advance for a period after the effective date of the lease's termination within thirty days of the effective date of the lease's termination.

(F) Upon application by the lessor to a court before the effective date of the lease's termination, relief granted by this section may be modified as justice and equity require.

Effective Date: 05-18-2005



Section 1349.03 - Termination of cellular phone contract by person on active duty.

(A) As used in this section, "active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(B) Any person, or spouse of a person, who is deployed on active duty may terminate, without penalty, a cellular phone contract that meets both of the following requirements:

(1) It is entered into on or after the effective date of this section.

(2) It is executed by or on behalf of the person who is deployed on active duty.

(C) Termination of the cellular phone contract shall not be effective until:

(1) Thirty days after the person who is deployed on active duty or the person's spouse gives notice by certified mail, return receipt requested, of the intention to terminate the cellular phone contract; and

(2) Unless the person who is deployed on active duty owns the cellular phone, the cellular phone is returned to the custody or control of the cellular telephone company, or the person who is deployed on active duty or the person's spouse agrees in writing to return the cellular phone as soon as practicable after the deployment is completed.

Effective Date: 05-18-2005



Section 1349.04 - Consumer protection of persons on active military duty.

(A) As used in this section:

(1) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(2) "Immediate family" means a person's spouse residing in the person's household; brothers and sisters of the whole or half blood; children, including adopted children and stepchildren; parents; and grandparents.

(B) The attorney general shall appoint a member of the staff of the consumer protection division of the attorney general's office to expedite cases or issues raised by a person, or the immediate family of the person, who is deployed on active duty, which cases or issues raised relate to sections 125.021, 317.322, 1343.031, 1349.02, 1349.03, 1713.60, 1923.062, 3313.64, 3332.20, 3345.53, 3915.053, 4933.12, or 4933.121 of the Revised Code or to any other relevant section of the Revised Code regulating consumer protection.

Effective Date: 2007 HB372 03-24-2008



Section 1349.05 - [Repealed].

Effective Date: 07-30-1993



Section 1349.06 - Flea market sales record of purchases.

(A) As used in this section, "flea market" has the same meaning as in section 3715.52 of the Revised Code.

(B)

(1) Each person that offers new and unused personal property for sale to the general public at a flea market or other location shall maintain, in accordance with division (B) of this section, a record of the person's purchases of that property.

For each purchase transaction, the record shall include at least all of the following:

(a) The date of the transaction;

(b) The name and address of the individual from whom, or the entity from which, the property was purchased;

(c) A full and accurate description of the property purchased, including any identifying letters or marks on the property;

(d) The price paid for the property.

(2) With respect to a single purchase of property for five hundred dollars or more, a bill of sale associated with the purchase that contains the information listed in division (B)(1) of this section is sufficient to satisfy the requirements of that division.

(3) The record of each purchase transaction shall be maintained for at least two years.

(C) No person shall do any of the following:

(1) Knowingly falsify, obliterate, or destroy the record required to be maintained by this section;

(2) Knowingly refuse or otherwise fail, upon the request of a law enforcement officer, to make the record required to be maintained by this section available for inspection within a period of time that is reasonable under the circumstances surrounding the request. Nothing in division (C)(2) of this section requires that a law enforcement officer be given immediate access to the record without reasonable notice.

(3) Fail to comply with this section.

(D)

(1) If the record required to be maintained by this section is lost, stolen, or destroyed, and the circumstances surrounding the loss, theft, or destruction do not constitute a violation of division (C)(1), (2), or (3) of this section, the person shall do both of the following:

(a) Within thirty days after the loss, theft, or destruction, give notice of the loss, theft, or destruction to the sheriff of the county in which the person's principal residence in this state or principal place of business in this state is located;

(b) Immediately begin maintaining a new record as required by this section.

(2) A person that notifies the sheriff in accordance with division (D)(1) of this section is in compliance with division (B) of this section as to the record that was lost, stolen, or destroyed and is a subject of the notice.

(E) This section does not apply to any of the following:

(1) The sale of a motor vehicle, trailer, or semitrailer that is required to be registered under Chapter 4503. of the Revised Code or for which a certificate of title is required under Chapter 4505. of the Revised Code;

(2) The sale of food products, agricultural products, or forestry products;

(3) Any business conducted at an industry or association trade show;

(4) The sale of handmade or handcrafted items by the individual who produced the items.

Effective Date: 10-29-1999



Section 1349.11 - Lending institution may not require use or employment of affiliated real estate broker.

(A) No lending institution, as defined in section 175.01 of the Revised Code, that is affiliated with or authorized to be affiliated with a real estate broker and that provides real estate brokerage services to third parties shall fix or vary the terms and conditions on a mortgage loan or the granting of a mortgage loan on the condition or requirement that the customer of the lending institution use or employ the services of the affiliated real estate broker.

(B) A lending institution, service corporation, or any person engaged in providing real estate brokerage services to third parties at all times shall be identified as separate and distinct from any lending institution with which it is affiliated or associated and shall hold itself out as separate and distinct by doing both of the following:

(1) Providing full and complete disclosure in writing of its relationship with the lending institution to persons who employ it to provide real estate brokerage services;

(2) Separately identifying any office space it uses in any building also used by the lending institution.

(C) No service corporation, real estate broker, or person associated with a lending institution shall represent to the public or to any person employing the corporation, real estate broker, or person to provide real estate brokerage services that the lending institution offers different terms and conditions on mortgage loans to those who employ the corporation, real estate broker, or person for real estate brokerage services than to persons who do not so employ the corporation, real estate broker, or person.

(D) This section does not apply to real estate owned by lending institutions.

(E) Subject to division (F) of this section, the director of commerce and appropriate division superintendents within the department of commerce shall enforce this section.

(F)

(1)

(a) The superintendent of real estate shall enforce and administer this section insofar as it relates to persons licensed as real estate brokers pursuant to Chapter 4735. of the Revised Code. In that enforcement and administration, the superintendent possesses and may use the authority conferred by that chapter.

(b) The director of commerce and the superintendent of any division within the department of commerce that has jurisdiction over a particular lending institution shall enforce and administer this section insofar as it relates to that lending institution. The superintendent of real estate shall not enforce and administer this section insofar as it relates to any lending institution.

(2) Any licensed real estate broker subject to division (B) or (C) of this section who fails to comply with either division is guilty of misconduct for purposes of division (A)(6) of section 4735.18 of the Revised Code.

Effective Date: 01-04-1988; 07-01-2005



Section 1349.16 - Identification information required for opening personal checking account.

(A) As used in this section, "financial institution" includes every bank as defined in section 1101.01 of the Revised Code, savings and loan association as defined in section 1151.01 of the Revised Code, savings bank as defined in section 1161.01 of the Revised Code, and credit union organized or qualified as such under sections 1733.01 to 1733.45 of the Revised Code or the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C.A. 1752, as amended.

(B) Before opening or authorizing signatory power over a checking account intended for personal, family, or household purposes, a financial institution:

(1) Shall require the applicant to provide his current address and a valid driver's or commercial driver's license or identification card issued by the registrar of motor vehicles or a deputy registrar under section 4507.50 of the Revised Code. If the applicant does not have a valid driver's or commercial driver's license or identification card, the applicant may provide an identification document that includes his full name, birthdate, and signature.

(2) May require the applicant to provide relevant information in addition to the information specified in division (B)(1) of this section.

(C) Every person that issues or prints checks, bills of exchange, or other drafts for use with a checking account intended for personal, family, or household purposes opened on or after October 16, 1990 shall print the date on which the checking account was opened on the face of each check, bill of exchange, or other draft.

(D) This section does not apply to temporary checks furnished at the time a checking account is opened.

(E) This section does not create any civil cause of action against a financial institution, its directors, trustees, officers, employees, agents, representatives, or other persons acting on its behalf, or against any person that issues or prints checks, bills of exchange, or other drafts, for failure to comply with this section.

Effective Date: 07-30-1993



Section 1349.17 - Restricting recording credit card, telephone or social security numbers.

(A) No person shall record or cause to be recorded either of the following:

(1) A credit card account number of the other party to a transaction, when a check, bill of exchange, or other draft is presented for payment;

(2) The telephone number or social security account number of the other party to a transaction, when payment is made by credit card charge agreement, check, bill of exchange, or other draft.

(B) Division (A) of this section does not apply to a transaction, if all of the following conditions are met:

(1) The credit card account number, social security account number, or telephone number is recorded for a legitimate business purpose, including collection purposes.

(2) The other party to the transaction consents to the recording of the credit card account number, social security account number, or telephone number.

(3) The credit card account number, social security account number, or telephone number that is recorded during the course of the transaction is not disclosed to any third party for any purposes other than collection purposes and is not used to market goods or services unrelated to the goods or services purchased in the transaction.

(C) Nothing in this section prohibits the recording of the number of a credit card account when given in lieu of a deposit to secure payment in the event of default, loss, damage, or other occurrence, or requires a person to accept a check presented for payment, if the other party to the transaction refuses to consent to the recording of the number of the party's social security account or license to operate a motor vehicle.

Effective Date: 07-30-1993



Section 1349.18 - Printing credit card number and expiration date on receipt.

(A) No person or limited liability company that accepts credit cards for the transaction of business shall print more than the last five digits of the credit card account number, or print the expiration date of a credit card, on any receipt provided to the cardholder.

(B) This section applies only to receipts that are electronically printed and does not apply to any transaction in which the sole means of recording the cardholder's credit card account number is by handwriting or by an imprint or copy of the credit card.

(C) A violation of this section is deemed an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code. A person injured by a violation of this section has a cause of action and is entitled to the same relief available to a consumer under section 1345.09 of the Revised Code, and all powers and remedies available to the attorney general to enforce sections 1345.01 to 1345.13 of the Revised Code are available to the attorney general to enforce this section.

(D) As used in this section, "credit card" includes, but is not limited to, a credit card, charge card, debit card, or other card, code, device, or other means of access to a customer's account for the purpose of obtaining money, property, labor, or services on credit, or for initiating an electronic fund transfer at a point-of-sale terminal, an automated teller machine, or a cash dispensing machine.

Effective Date: 07-01-2004



Section 1349.19 - Private disclosure of security breach of computerized personal information data.

(A) As used in this section:

(1)

(a) "Breach of the security of the system" means unauthorized access to and acquisition of computerized data that compromises the security or confidentiality of personal information owned or licensed by a person and that causes, reasonably is believed to have caused, or reasonably is believed will cause a material risk of identity theft or other fraud to the person or property of a resident of this state.

(b) For purposes of division (A)(1)(a) of this section:

(i) Good faith acquisition of personal information by an employee or agent of the person for the purposes of the person is not a breach of the security of the system, provided that the personal information is not used for an unlawful purpose or subject to further unauthorized disclosure.

(ii) Acquisition of personal information pursuant to a search warrant, subpoena, or other court order, or pursuant to a subpoena, order, or duty of a regulatory state agency, is not a breach of the security of the system.

(2) "Business entity" means a sole proprietorship, partnership, corporation, association, or other group, however organized and whether operating for profit or not for profit, including a financial institution organized, chartered, or holding a license authorizing operation under the laws of this state, any other state, the United States, or any other country, or the parent or subsidiary of a financial institution.

(3) "Consumer reporting agency that compiles and maintains files on consumers on a nationwide basis" means a consumer reporting agency that regularly engages in the practice of assembling or evaluating, and maintaining, for the purpose of furnishing consumer reports to third parties bearing on a consumer's creditworthiness, credit standing, or credit capacity, each of the following regarding consumers residing nationwide:

(a) Public record information;

(b) Credit account information from persons who furnish that information regularly and in the ordinary course of business.

(4) "Encryption" means the use of an algorithmic process to transform data into a form in which there is a low probability of assigning meaning without use of a confidential process or key.

(5) "Individual" means a natural person.

(6) "Person" has the same meaning as in section 1.59 of the Revised Code, except that "person" includes a business entity only if the business entity conducts business in this state.

(7)

(a) "Personal information" means an individual's name, consisting of the individual's first name or first initial and last name, in combination with and linked to any one or more of the following data elements, when the data elements are not encrypted, redacted, or altered by any method or technology in such a manner that the data elements are unreadable:

(i) Social security number;

(ii) Driver's license number or state identification card number;

(iii) Account number or credit or debit card number, in combination with and linked to any required security code, access code, or password that would permit access to an individual's financial account.

(b) "Personal information" does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records or any of the following media that are widely distributed:

(i) Any news, editorial, or advertising statement published in any bona fide newspaper, journal, or magazine, or broadcast over radio or television;

(ii) Any gathering or furnishing of information or news by any bona fide reporter, correspondent, or news bureau to news media described in division (A)(7)(b)(i) of this section;

(iii) Any publication designed for and distributed to members of any bona fide association or charitable or fraternal nonprofit corporation;

(iv) Any type of media similar in nature to any item, entity, or activity identified in division (A)(7)(b)(i), (ii), or (iii) of this section.

(8) "Record" means any information that is stored in an electronic medium and is retrievable in perceivable form. "Record" does not include any publicly available directory containing information an individual voluntarily has consented to have publicly disseminated or listed, such as name, address, or telephone number.

(9) "Redacted" means altered or truncated so that no more than the last four digits of a social security number, driver's license number, state identification card number, account number, or credit or debit card number is accessible as part of the data.

(10) "System" means any collection or group of related records that are kept in an organized manner, that are maintained by a person, and from which personal information is retrieved by the name of the individual or by some identifying number, symbol, or other identifier assigned to the individual. "System" does not include any published directory, any reference material or newsletter, or any routine information that is maintained for the purpose of internal office administration of the person, if the use of the directory, material, newsletter, or information would not adversely affect an individual, and there has been no unauthorized external breach of the directory, material, newsletter, or information.

(B)

(1) Any person that owns or licenses computerized data that includes personal information shall disclose any breach of the security of the system, following its discovery or notification of the breach of the security of the system, to any resident of this state whose personal information was, or reasonably is believed to have been, accessed and acquired by an unauthorized person if the access and acquisition by the unauthorized person causes or reasonably is believed will cause a material risk of identity theft or other fraud to the resident. The disclosure described in this division may be made pursuant to any provision of a contract entered into by the person with another person prior to the date the breach of the security of the system occurred if that contract does not conflict with any provision of this section and does not waive any provision of this section. For purposes of this section, a resident of this state is an individual whose principal mailing address as reflected in the records of the person is in this state.

(2) The person shall make the disclosure described in division (B)(1) of this section in the most expedient time possible but not later than forty-five days following its discovery or notification of the breach in the security of the system, subject to the legitimate needs of law enforcement activities described in division (D) of this section and consistent with any measures necessary to determine the scope of the breach, including which residents' personal information was accessed and acquired, and to restore the reasonable integrity of the data system.

(C) Any person that, on behalf of or at the direction of another person or on behalf of or at the direction of any governmental entity, is the custodian of or stores computerized data that includes personal information shall notify that other person or governmental entity of any breach of the security of the system in an expeditious manner, if the personal information was, or reasonably is believed to have been, accessed and acquired by an unauthorized person and if the access and acquisition by the unauthorized person causes or reasonably is believed will cause a material risk of identity theft or other fraud to a resident of this state.

(D) The person may delay the disclosure or notification required by division (B), (C), or (G) of this section if a law enforcement agency determines that the disclosure or notification will impede a criminal investigation or jeopardize homeland or national security, in which case, the person shall make the disclosure or notification after the law enforcement agency determines that disclosure or notification will not compromise the investigation or jeopardize homeland or national security.

(E) For purposes of this section, a person may disclose or make a notification by any of the following methods:

(1) Written notice;

(2) Electronic notice, if the person's primary method of communication with the resident to whom the disclosure must be made is by electronic means;

(3) Telephone notice;

(4) Substitute notice in accordance with this division, if the person required to disclose demonstrates that the person does not have sufficient contact information to provide notice in a manner described in division (E)(1), (2), or (3) of this section, or that the cost of providing disclosure or notice to residents to whom disclosure or notification is required would exceed two hundred fifty thousand dollars, or that the affected class of subject residents to whom disclosure or notification is required exceeds five hundred thousand persons. Substitute notice under this division shall consist of all of the following:

(a) Electronic mail notice if the person has an electronic mail address for the resident to whom the disclosure must be made;

(b) Conspicuous posting of the disclosure or notice on the person's web site, if the person maintains one;

(c) Notification to major media outlets, to the extent that the cumulative total of the readership, viewing audience, or listening audience of all of the outlets so notified equals or exceeds seventy-five per cent of the population of this state.

(5) Substitute notice in accordance with this division, if the person required to disclose demonstrates that the person is a business entity with ten employees or fewer and that the cost of providing the disclosures or notices to residents to whom disclosure or notification is required will exceed ten thousand dollars. Substitute notice under this division shall consist of all of the following:

(a) Notification by a paid advertisement in a local newspaper that is distributed in the geographic area in which the business entity is located, which advertisement shall be of sufficient size that it covers at least one-quarter of a page in the newspaper and shall be published in the newspaper at least once a week for three consecutive weeks;

(b) Conspicuous posting of the disclosure or notice on the business entity's web site, if the entity maintains one;

(c) Notification to major media outlets in the geographic area in which the business entity is located.

(F)

(1) A financial institution, trust company, or credit union or any affiliate of a financial institution, trust company, or credit union that is required by federal law, including, but not limited to, any federal statute, regulation, regulatory guidance, or other regulatory action, to notify its customers of an information security breach with respect to information about those customers and that is subject to examination by its functional government regulatory agency for compliance with the applicable federal law, is exempt from the requirements of this section.

(2) This section does not apply to any person or entity that is a covered entity as defined in 45 C.F.R. 160.103, as amended.

(G) If a person discovers circumstances that require disclosure under this section to more than one thousand residents of this state involved in a single occurrence of a breach of the security of the system, the person shall notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis of the timing, distribution, and content of the disclosure given by the person to the residents of this state. In no case shall a person that is required to make a notification required by this division delay any disclosure or notification required by division (B) or (C) of this section in order to make the notification required by this division.

(H) Any waiver of this section is contrary to public policy and is void and unenforceable.

(I) The attorney general may conduct pursuant to sections 1349.191 and 1349.192 of the Revised Code an investigation and bring a civil action upon an alleged failure by a person to comply with the requirements of this section.

Effective Date: 02-17-2006; 03-30-2007



Section 1349.191 - Investigation of noncompliance with disclosure laws.

(A) As used in this section and section 1349.192 of the Revised Code:

(1) "Agency of a political subdivision" has the same meaning as in section 1347.12 of the Revised Code.

(2) "Business" has the same meaning as in section 1349.19 of the Revised Code.

(3) "State agency" has the same meaning as in section 1.60 of the Revised Code.

(B) The attorney general may conduct an investigation if the attorney general, based on complaints or the attorney general's own inquiries, has reason to believe that a state agency or an agency of a political subdivision has failed or is failing to comply with section 1347.12 of the Revised Code or that a person has failed or is failing to comply with section 1349.19 of the Revised Code.

(C) In any investigation conducted pursuant to this section, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and subpoena the production of any book, document, record, or other relevant matter.

(D)

(1) If the attorney general under division (C) of this section subpoenas the production of any relevant matter that is located outside this state, the attorney general may designate a representative, including an official of the state in which that relevant matter is located, to inspect the relevant matter on the attorney general's behalf. The attorney general may carry out similar requests received from officials of other states.

(2) Any person who is subpoenaed to produce relevant matter pursuant to division (C) of this section shall make that relevant matter available at a convenient location within this state or the state of the representative designated under division (D)(1) of this section.

(E) Any person who is subpoenaed as a witness or to produce relevant matter pursuant to division (C) of this section may file in the court of common pleas of Franklin county, the county in this state in which the person resides, or the county in this state in which the person's principal place of business is located a petition to extend for good cause shown the date on which the subpoena is to be returned or to modify or quash for good cause shown that subpoena. The person may file the petition at any time prior to the date specified for the return of the subpoena or within twenty days after the service of the subpoena, whichever is earlier.

(F) Any person who is subpoenaed as a witness or to produce relevant matter pursuant to division (C) of this section shall comply with the terms of the subpoena unless the court orders otherwise prior to the date specified for the return of the subpoena or, if applicable, that date as extended. If a person fails without lawful excuse to obey a subpoena, the attorney general may apply to the court of common pleas for an order that does one or more of the following:

(1) Compels the requested discovery;

(2) Adjudges the person in contempt of court;

(3) Grants injunctive relief to restrain the person from failing to comply with section 1347.12 or 1349.19 of the Revised Code, whichever is applicable;

(4) Grants injunctive relief to preserve or restore the status quo;

(5) Grants other relief that may be required until the person obeys the subpoena.

(G) The court shall impose a civil penalty on any person who violates an order of a court issued under division (F) of this section in the same manner as the imposition of a civil penalty under section 1349.192 of the Revised Code for a failure to comply with section 1347.12 or 1349.19 of the Revised Code, whichever is applicable.

Effective Date: 02-17-2006



Section 1349.192 - Civil action by attorney general for violation of disclosure laws.

(A)

(1) The attorney general shall have the exclusive authority to bring a civil action in a court of common pleas for appropriate relief under this section, including a temporary restraining order, preliminary or permanent injunction, and civil penalties, if it appears that a state agency or an agency of a political subdivision has failed or is failing to comply with section 1347.12 of the Revised Code or that a person has failed or is failing to comply with section 1349.19 of the Revised Code. Upon its finding that a state agency or an agency of a political subdivision has failed to comply with section 1347.12 of the Revised Code or that a person has failed to comply with section 1349.19 of the Revised Code, the court shall impose a civil penalty upon the state agency, agency of a political subdivision, or person as follows:

(a) For each day that the state agency, agency of a political subdivision, or person has intentionally or recklessly failed to comply with the applicable section, subject to divisions (A)(1)(b) and (c) of this section, a civil penalty of up to one thousand dollars for each day the agency or person fails to comply with the section;

(b) If the state agency, agency of a political subdivision, or person has intentionally or recklessly failed to comply with the applicable section for more than sixty days, subject to division (A)(1)(c) of this section, a civil penalty in the amount specified in division (A)(1)(a) of this section for each day of the first sixty days that the agency or person fails to comply with the section and, for each day commencing with the sixty-first day that the state agency, agency of a political subdivision, or person has failed to comply with the section, a civil penalty of up to five thousand dollars for each such day the agency or person fails to comply with the section;

(c) If the state agency, agency of a political subdivision, or person has intentionally or recklessly failed to comply with the applicable section for more than ninety days, a civil penalty in the amount specified in division (A)(1)(a) of this section for each day of the first sixty days that the agency or person fails to comply with the section, a civil penalty of up to five thousand dollars for each day commencing with the sixty-first day and continuing through the ninetieth day that the agency or person fails to comply with the section, and, for each day commencing with the ninety-first day that the state agency, agency of a political subdivision, or person has failed to comply with the section, a civil penalty of up to ten thousand dollars for each such day the agency or person fails to comply with the section.

(2) Any civil penalty that is assessed under division (A)(1) of this section shall be deposited into the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(3) In determining the appropriate civil penalty to assess under division (A)(1) of this section, the court shall consider all relevant factors, including the following:

(a) If the defendant in the civil action is a state agency, an agency of a political subdivision, or a person that is a business entity, whether or not the high managerial officer, agent, or employee of the agency or business entity having supervisory responsibility for compliance with section 1347.12 or 1349.19 of the Revised Code, whichever is applicable, acted in bad faith in failing to comply with the section.

(b) If the defendant in the civil action is a person other than a business entity, whether or not the person acted in bad faith in failing to comply with section 1349.19 of the Revised Code.

(B) Any state agency or agency of a political subdivision that is found by the court to have failed to comply with section 1347.12 of the Revised Code or any person that is found by the court to have failed to comply with section 1349.19 of the Revised Code shall be liable to the attorney general for the attorney general's costs in conducting an investigation under section 1349.191 of the Revised Code and bringing an action under this section.

(C) The rights and remedies that are provided under this section are in addition to any other rights or remedies that are provided by law.

Effective Date: 02-17-2006



Section 1349.20 - Escrow transactions concerning residential realty definitions.

As used in sections 1349.20 to 1349.22 of the Revised Code:

(A) "Banking day" means any day on which the federal reserve bank is open to the public for carrying on substantially all of its functions.

(B) "Check" means a negotiable instrument that is drawn on a federally insured bank, savings and loan association, credit union, or savings bank and contains an unconditional order to pay, on demand, a specified sum in money.

(C) "Escrow account" means a checking account with a federally insured bank, savings and loan association, credit union, or savings bank, which is used exclusively for the deposit of funds transferred electronically or otherwise, cash, money orders, or negotiable instruments that are received by the escrow or closing agent to effect an escrow transaction, but excludes an account of an attorney that is used to hold client funds and an account maintained by a real estate broker under division (A)(26) of section 4735.18 of the Revised Code.

(D) "Escrow or closing agent" means a person who controls and effects, in an escrow transaction, the delivery described in division (E) of this section, but excludes a federally insured bank, savings and loan association, credit union, or savings bank that makes a loan as part of a residential real property transaction and excludes a real estate broker who, in a fiduciary capacity, receives and deposits, in an account maintained under division (A)(26) of section 4735.18 of the Revised Code, cash, funds, checks, or negotiable instruments for earnest money or good faith or other purposes.

(E) "Escrow transaction" means a transaction in which a person, for the purpose of effecting and closing the sale, purchase, exchange, transfer, encumbrance, or lease of an interest in residential real property to another person, provides a written instrument or document, money, negotiable instrument, check, evidence of title to real property, or any other thing of value to an escrow or closing agent, to be held by the agent until a specified event occurs or until the performance of a prescribed condition, when it is to be delivered to a specific person by the agent in compliance with applicable instructions, whether by filing such written instrument or document in the public records or by direct tender to the appropriate person.

(F) "Negotiable instrument" has the same meaning as in section 1303.03 of the Revised Code.

(G) "Residential real property" means any real property improved or to be improved with a one- to four-family dwelling.

Effective Date: 01-01-1996



Section 1349.21 - Disbursing from an escrow account.

No escrow or closing agent knowingly shall make, in an escrow transaction, a disbursement from an escrow account on behalf of another person, unless the following conditions are met:

(A) The cash, funds, money orders, checks, or negotiable instruments necessary for the disbursement have been transferred electronically to or deposited into the escrow account of the escrow or closing agent and are available for withdrawal and disbursement, or have been physically received by the agent prior to disbursement and are intended for deposit no later than the next banking day after the date of disbursement.

(B) The transfers or deposits described in division (A) of this section consist of any of the following:

(1) Cash or electronically transferred funds;

(2) Certified checks, cashier's checks, official checks, or money orders that are drawn on an existing account at a federally insured bank, savings and loan association, credit union, or savings bank;

(3) A check issued by the United States or this state, or by an agency, instrumentality, or political subdivision of the United States or this state;

(4) A check drawn on the escrow account of a title insurance company or title insurance agent, provided the escrow or closing agent has reasonable and prudent cause to believe that sufficient funds are available for withdrawal in the account upon which the check is drawn at the time of disbursement;

(5) A personal check in an amount not exceeding one thousand dollars.

Effective Date: 01-01-1996



Section 1349.22 - Advancing funds for incidental fees.

Nothing in section 1349.21 of the Revised Code prohibits an escrow or closing agent from advancing funds not exceeding one thousand dollars from an escrow account or otherwise on behalf of a party to an escrow transaction for the purpose of paying incidental fees, such as conveyance and recording fees, in order to effect and close the sale, purchase, exchange, transfer, encumbrance, or lease of residential real property that is the subject of the escrow transaction.

Effective Date: 01-01-1996



Section 1349.25 - Covered loan definitions.

As used in sections 1349.25 to 1349.37 of the Revised Code:

(A) "Actuarial method" means the method of allocating payments made on a debt between the amount financed and the finance charge pursuant to which a payment is applied first to the accumulated finance charge and any remainder is subtracted from, or any deficiency is added to, the unpaid balance of the amount financed.

(B) "Consumer" means a natural person to whom credit is offered or extended primarily for personal, family, or household purposes.

(C) "Consummation" means the time that a consumer becomes contractually obligated on a credit transaction.

(D) "Covered loan" means a consumer credit mortgage loan transaction, including an open end credit plan, that involves property located within this state, is secured by the consumer's principal dwelling, and meets either of the following criteria:

(1) The annual percentage rate at consummation of the transaction exceeds the amount established under section 152(a) of the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C.A. 1602(aa), as amended, and the regulations adopted thereunder by the federal reserve board, as amended.

(2) If the total loan amount is twenty-five thousand dollars or more, the total points and fees payable by the consumer at or before loan closing exceed five per cent of the total loan amount. If the total loan amount is less than twenty-five thousand dollars, the total points and fees payable by the consumer at or before loan closing exceed eight per cent of the total loan amount.

For purposes of division (D) of this section:

(a) "Points and fees" has the same meaning as in section 152(a) of the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C. 1602(aa), as amended, and the regulations adopted thereunder by the federal reserve board, as amended, and includes single premium credit insurance and all compensation paid directly or indirectly to a mortgage broker from any source. For transactions under an open end credit plan, "points and fees" includes fees paid for the ability to access the line of credit and fees paid in order to utilize the maximum amount of credit available.

"Points and fees" does not include fees paid to a federal or state government agency that insures payment of some portion of a home loan, including the federal housing administration and the United States department of veterans affairs, or an amount not to exceed one percentage point in indirect mortgage broker compensation paid by any source.

(b) "Total loan amount" means the principal of the loan minus points and fees that are included in the principal amount. For transactions under an open end credit plan, "total loan amount" shall be calculated by using the total line of credit allowed under the loan at closing.

(c) "Consumer credit mortgage loan transaction" does not include a residential mortgage transaction or a reverse mortgage transaction.

Nothing in division (D) of this section shall be construed to authorize a consumer or any other party to pay compensation to a creditor for services provided by the creditor in connection with a covered loan, or to prohibit a creditor from charging or receiving such compensation.

(E) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.

(F) "Creditor" has the same meaning as in section 152(c) of the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C.A. 1602(f), as amended, and the regulations adopted thereunder by the federal reserve board, as amended.

(G) "Person" means a natural person, partnership, association, trust, corporation, or any other legal entity.

(H) The terms "open end credit plan," "residential mortgage transaction," and "reverse mortgage transaction" have the same meanings as in section 152(a) of the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C. 1602, as amended, and the regulations adopted thereunder by the federal reserve board, as amended.

Effective Date: 05-24-2002; 01-01-2007



Section 1349.26 - Disclosures of creditor concerning covered loans.

(A) A creditor shall provide, for each covered loan, both of the following disclosures. The disclosures shall be in conspicuous type size and be in substantially the following form:

(1) "You are not required to complete this agreement merely because you have received these disclosures or have signed a loan application."

(2) "If you obtain this loan, the lender will have a mortgage on your home. You could lose your home, and any money you have put into it, if you do not meet your obligations under the loan."

(B) In addition to the disclosures required under division (A) of this section, a creditor shall disclose, for each covered loan, either of the following:

(1) In the case of a credit transaction with a fixed rate of interest, the annual percentage rate, the amount of the regular monthly payment, and the amount of any balloon payment;

(2) In the case of any other credit transaction, the annual percentage rate of the loan, the amount of the regular monthly payment, a statement that the interest rate and monthly payment may increase, and the amount of the maximum monthly payment, based on the maximum interest rate allowed pursuant to 12 U.S.C.A. 3806.

(C) With respect to any mortgage that is refinanced on or after October 1, 2002, the creditor shall also disclose the total amount the consumer will borrow, as reflected by the face amount of the note. If the amount borrowed includes premiums or other charges for optional credit insurance or debt-cancellation coverage, that fact shall be stated, grouped together with the disclosure of the amount borrowed. The disclosure of the amount borrowed shall be treated as accurate if it is not more than one hundred dollars above or below the amount required to be disclosed.

(D)

(1) Subject to division (D)(2) of this section, each creditor shall provide the disclosures required under this section not less than three business days prior to consummation of the transaction. After providing those disclosures, a creditor shall not change the terms of the extension of credit if such changes make the disclosures inaccurate, unless new disclosures are provided in accordance with this section. A creditor may provide such new disclosures by telephone, if both of the following requirements are met:

(a) The change is initiated by the consumer.

(b) At the consummation of the loan transaction, the creditor provides to the consumer the new disclosures in writing and the creditor and consumer certify in writing that, not later than three days prior to the date of consummation of the transaction, the new disclosures were provided by telephone.

(2) A consumer may, after receiving the disclosures required under this section, modify or waive the three-day waiting period between delivery of those disclosures and consummation of the loan transaction, if the consumer determines that the extension of credit is needed to meet a bona fide personal financial emergency. To modify or waive the right, the consumer shall give the creditor a dated written statement that describes the emergency, specifically modifies or waives the waiting period, and bears the signature of all of the consumers entitled to the waiting period.

(E) Compliance with sections 226.31(c)(1) and 226.32(c) of Title 12 of the Code of Federal Regulations, as amended, shall be deemed compliance with this section.

Effective Date: 05-24-2002



Section 1349.27 - Creditor or assignee - prohibitions.

A creditor shall not do any of the following:

(A) Make a covered loan that includes any of the following:

(1) Terms under which a consumer must pay a prepayment penalty for paying all or part of the principal before the date on which the principal is due. For purposes of division (A)(1) of this section, any method of computing a refund of unearned scheduled interest is a prepayment penalty if it is less favorable to the consumer than the actuarial method.

Division (A)(1) of this section does not apply to a prepayment penalty imposed in accordance with section 129(c)(2) of the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C.A. 1639(c)(2), as amended, and the regulations adopted thereunder by the federal reserve board, as amended.

(2) Terms under which the outstanding principal balance will increase at any time over the course of the loan because the regular periodic payments do not cover the full amount of interest due;

(3) Terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the consumer;

(4) Terms under which a rebate of interest arising from a loan acceleration due to default is calculated by a method less favorable than the actuarial method.

(B) Make a covered loan that provides for an interest rate applicable after default that is higher than the interest rate that applies before default;

(C) Make a covered loan having a term of less than five years that includes terms under which the aggregate amount of the regular periodic payments would not fully amortize the outstanding principal balance. This division does not apply to any covered loan with a maturity of less than one year, if the purpose of the loan is a "bridge" loan connected with the acquisition or construction of a dwelling intended to become the consumer's principal dwelling.

(D) Engage in a pattern or practice of extending credit to consumers under covered loans based on the consumers' collateral without regard to the consumers' repayment ability, including the consumers' current and expected income, current obligations, and employment;

(E) Make a payment to a contractor under a home improvement contract from amounts extended as credit under a covered loan, except in either of the following ways:

(1) By an instrument that is payable to the consumer or jointly to the consumer and the contractor;

(2) At the election of the consumer, by a third party escrow agent in accordance with terms established in a written agreement signed by the consumer, the creditor, and the contractor before the date of payment.

(F) On or after October 1, 2002, make a covered loan that includes a demand feature that permits the creditor to terminate the loan in advance of the original maturity date and to demand repayment of the entire outstanding balance, except in any of the following circumstances:

(1) There is fraud or material misrepresentation by the consumer in connection with the loan.

(2) The consumer fails to meet the repayment terms of the agreement for any outstanding balance.

(3) There is any action or inaction by the consumer that adversely affects the creditor's security for the loan or any right of the creditor in that security.

(G)

(1) Within one year after having made a covered loan, refinance a covered loan to the same borrower into another covered loan, unless the refinancing is in the consumer's interest. An assignee holding or servicing a covered loan shall not, for the remainder of the one-year period following the date of origination of the covered loan, refinance any covered loan to the same consumer into another covered loan, unless the refinancing is in the consumer's interest.

A creditor or assignee shall not engage in acts or practices to evade division (G) (1) of this section, including a pattern or practice of arranging for the refinancing of its own loans by affiliated or unaffiliated creditors, or modifying a loan agreement, whether or not the existing loan is satisfied and replaced by the new loan, and charging a fee.

(2) Division (G)(1) of this section shall apply on and after October 1, 2002.

(H) Make a covered loan without first obtaining a copy of the mortgage loan origination disclosure statement that was delivered to the buyer in accordance with division (A)(1) of section 1322.062 of the Revised Code;

(I) Finance, directly or indirectly, into a covered loan or finance to the same borrower within thirty days of a covered loan any credit life or credit disability insurance premiums sold in connection with the covered loan, provided that any credit life or credit disability insurance premiums calculated and paid on a monthly or other periodic basis shall not be considered financed by the person originating the loan. For purposes of this division, credit life or credit disability insurance does not include a contract issued by a government agency or private mortgage insurance company to insure the lender against loss caused by a mortgagor's default.

(J) Replace or consolidate a zero interest rate or other low-rate loan made by a governmental or nonprofit lender with a covered loan within the first ten years of the low-rate loan unless the current holder of the loan consents in writing to the refinancing. For purposes of this division, a "low-rate loan" means a loan that carries a current interest rate two percentage points or more below the current yield on United States treasury securities with a comparable maturity. If the loan's current interest rate is either a discounted introductory rate or a rate that automatically steps up over time, the fully indexed rate or the fully stepped-up rate, as applicable, shall be used, in lieu of the current rate, to determine whether a loan is a low-rate loan.

(K) Make a covered loan if, at the time the loan was consummated, the consumer's total monthly debt, including amounts owed under the loan, exceed fifty per cent of the consumer's monthly gross income, as verified by the credit application, the consumer's financial statement, a credit report, financial information provided to the person originating the loan by or on behalf of the consumer, or any other reasonable means, unless the consumer submits both of the following:

(1) Verification that the consumer received prepurchase counseling from a counseling service that meets the criteria established by the superintendent of financial institutions under section 1349.271 of the Revised Code;

(2) A disclosure, signed by the consumer, that acknowledges the risk of entering into such a loan.

Effective Date: 05-24-2002; 01-01-2007



Section 1349.271 - Rules for prepurchase counseling.

(A) The superintendent of financial institutions shall, in accordance with Chapter 119. of the Revised Code, adopt rules that establish criteria for purposes of qualifying counseling services that provide prepurchase counseling to consumers.

(B) Any not-for-profit credit counseling service approved by an agency of the federal government shall be deemed to meet the criteria established by the superintendent under this section.

Effective Date: 01-01-2007



Section 1349.29 - Right to rescind.

If a covered loan transaction includes any term prohibited by section 1349.27 of the Revised Code, the consumer shall have the right to rescind the transaction in accordance with section 129(j) of the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C.A. 1639(j), as amended, and the regulations adopted thereunder by the federal reserve board, as amended.

Effective Date: 05-24-2002



Section 1349.30 - Voluntary adjustments correcting errors.

(A) A person has no liability under section 1349.31 of the Revised Code, and shall not be subject to any sanction by the superintendent of financial institutions, for any failure to comply with section 1349.26 or 1349.27 of the Revised Code, if within sixty days after discovering the error, whether pursuant to the person's own procedures or an examination or investigation by the superintendent under division (A) or (B) of section 1349.34 of the Revised Code, and prior to the initiation of any action by the superintendent under divisions (C) to (F) of section 1349.34 of the Revised Code or the receipt of written notice of the error from the consumer, the person notifies the consumer or other person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the consumer will not be required to pay an amount in excess of the charge actually disclosed, or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower.

(B) A creditor or assignee shall not be held liable in any action brought under section 1349.29 of the Revised Code, if the creditor or assignee shows by a preponderance of evidence that the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error. For purposes of this division, "bona fide error" includes, but is not limited to, clerical, calculation, computer malfunction and programming, and printing errors. "Bona fide error" does not include an error of legal judgment with respect to a person's obligations under sections 1349.25 to 1349.36 of the Revised Code.

Effective Date: 05-24-2002



Section 1349.31 - Criminal proceedings initiated.

(A)

(1) No creditor shall willfully and knowingly fail to comply with section 1349.26 or 1349.27 of the Revised Code. For purposes of division (A)(1) of this section, "willfully and knowingly" has the same meaning as in section 112 of the "Truth in Lending Act," 82 Stat. 146 (1968), 15 U.S.C.A. 1611, as amended.

(2) Whoever violates division (A)(1) of this section is guilty of a felony of the fifth degree.

(B) The superintendent of financial institutions may directly bring an action to enjoin a violation of this section. The attorney general may directly bring an action against a mortgage broker, loan officer, or nonbank mortgage lender to enjoin a violation of this section with the same rights, privileges, and powers as those described in section 1345.06 of the Revised Code. The prosecuting attorney of the county in which the action may be brought may bring an action against a mortgage broker, loan officer, or nonbank mortgage lender to enjoin a violation of this section only if the prosecuting attorney first presents any evidence of the violation to the attorney general and, within a reasonable period of time, the attorney general has not agreed to bring the action.

For purposes of this division, "loan officer," "mortgage broker," and "nonbank mortgage lender" have the same meanings as in section 1345.01 of the Revised Code.

(C)

(1) The superintendent of financial institutions may initiate criminal proceedings under this section by presenting any evidence of criminal violations to the prosecuting attorney of the county in which the offense may be prosecuted. If the prosecuting attorney does not prosecute the violations, or at the request of the prosecuting attorney, the superintendent shall present any evidence of criminal violations to the attorney general, who may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand juries. These powers of the attorney general shall be in addition to any other applicable powers of the attorney general.

(2) The prosecuting attorney of the county in which an alleged offense may be prosecuted may initiate criminal proceedings under this section.

(3) In order to initiate criminal proceedings under this section, the attorney general shall first present any evidence of criminal violations to the prosecuting attorney of the county in which the alleged offense may be prosecuted. If, within a reasonable period of time, the prosecuting attorney has not agreed to prosecute the violations, the attorney general may proceed in the prosecution with all the rights, privileges, and powers described in division (C)(1) of this section.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-24-2002; 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1349.32 - Conforming Ohio law to federal law.

The purpose of sections 1349.25 to 1349.36 of the Revised Code is to bring Ohio law into conformance with the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C.A. 1601 note, as amended, and the regulations and interpretations adopted thereunder by the federal reserve board, in order to facilitate the uniform administration and enforcement of state and federal laws on the regulation of certain high cost mortgages.

In furtherance of that purpose, the regulations and interpretations adopted by the federal reserve board to implement the "Home Ownership and Equity Protection Act of 1994," which regulations and interpretations are effective as of the effective date of this section, are hereby deemed applicable to sections 1349.25 to 1349.36 of the Revised Code. Such regulations and interpretations include the amendment of sections 226.32 and 226.34 of Title 12 of the Code of Federal Regulations, which amendment was approved by the federal reserve board on December 12, 2001, and takes effect October 1, 2002.

Effective Date: 05-24-2002



Section 1349.33 - Rules adopting similar provisions where federal law is amended or modified.

(A) Notwithstanding any provision of sections 1349.25 to 1349.36 of the Revised Code, or any rule adopted thereunder, if the "Home Ownership and Equity Protection Act of 1994," 108 Stat. 2190, 15 U.S.C.A. 1601 note, as amended, or any regulation adopted thereunder by the federal reserve board, as amended, is amended or otherwise modified after the effective date of this section, the superintendent of financial institutions may by rule adopt similar provisions. If an amendment or other modification to the "Home Ownership and Equity Protection Act of 1994" requires the adoption of implementing regulations by the federal reserve board, the superintendent shall not adopt any rule under the authority of this section until those regulations are adopted.

(B) The superintendent shall adopt the rules authorized by division (A) of this section in accordance with section 111.15 of the Revised Code. Chapter 119. of the Revised Code does not apply to rules adopted under the authority of this section.

(C) A rule adopted by the superintendent under the authority of this section is effective on the later of the following dates:

(1) The date the superintendent issues the rule;

(2) The date the regulation, rule, interpretation, procedure, or guideline the superintendent's rule is based on becomes effective.

(D) The superintendent may, upon thirty days' written notice, revoke any rule adopted under the authority of this section. A rule adopted under the authority of this section, and not revoked by the superintendent, lapses and has no further force and effect thirty months after its effective date.

Effective Date: 05-24-2002



Section 1349.34 - Examination and investigation of records.

(A) As often as the superintendent of financial institutions considers it necessary, the superintendent may examine a person's records regarding covered loans. The superintendent may recover from the person any costs incurred in connection with and reasonably related to the examination.

(B) The superintendent may investigate alleged failures to comply with sections 1349.25 to 1349.36 of the Revised Code, or any rule adopted thereunder, or complaints concerning any such failure to comply. In conducting any investigation under this section, the superintendent may compel, by subpoena, witnesses to testify in relation to any matter over which the superintendent has jurisdiction and may require the production of any book, record, or other document pertaining to that matter. If a person fails to file any statement or report, obey any subpoena, give testimony, produce any book, record, or other document as required by a subpoena, or permit photocopying of any book, record, or other document subpoenaed, the court of common pleas of any county in this state, upon application made to it by the superintendent, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

(C) Whenever it appears to the superintendent that a person has engaged in, is engaging in, or is about to engage in, any activity constituting a failure to comply with section 1349.26 or 1349.27 of the Revised Code, the superintendent may make application to the court of common pleas of any county in this state for an order enjoining any such activity. Upon a showing by the superintendent that a person has engaged in, is engaging in, or is about to engage in, any activity constituting a failure to comply with section 1349.26 or 1349.27 of the Revised Code, the court shall grant an injunction, restraining order, or other appropriate relief.

(D) Whenever it appears to the superintendent that a person has engaged in, is engaging in, or is about to engage in, any activity that may constitute a failure to comply with section 1349.26 or 1349.27 of the Revised Code, the superintendent, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, may issue a cease and desist order. Such an order shall be enforceable in any court of common pleas in this state.

(E) If a person that fails to comply with section 1349.26 or 1349.27 of the Revised Code is licensed, registered, or charted by, or otherwise operates under the authority of, the superintendent, the superintendent may, in accordance with Chapter 119. of the Revised Code, suspend, revoke, or deny the renewal of such license, registration, charter, or other authority.

(F) If a person fails to comply with section 1349.26 or 1349.27 of the Revised Code, the superintendent may, in accordance with Chapter 119. of the Revised Code, impose a fine of not more than two thousand five hundred dollars per compliance failure. If the person fails to comply two or more times, the superintendent may, in accordance with Chapter 119. of the Revised Code, impose a fine of not more than five thousand dollars per compliance failure. If the person injured by the failure to comply is sixty-five years of age or older, the superintendent may double the amount of the fine.

An order to pay a fine pursuant to this division shall be enforceable in any court of common pleas in this state. All fines collected under this division shall be paid to the superintendent and shall be deposited by the superintendent into the state treasury to the credit of the consumer finance fund created under section 1321.21 of the Revised Code.

In determining the amount of a fine to be imposed under this division, the superintendent shall consider all of the following:

(1) The seriousness of the conduct;

(2) The person's good faith efforts to prevent the conduct;

(3) The person's history regarding violations and compliance with the superintendent's orders;

(4) The person's financial resources;

(5) Any other matter the superintendent considers appropriate in enforcing sections 1349.26 and 1349.27 of the Revised Code.

The superintendent shall not impose a fine under this division if the superintendent has imposed or will impose a fine under another provision of the Revised Code for the same conduct.

(G)

(1) The superintendent may take any of the actions set forth in this section with respect to any person other than a federally chartered financial institution or its operating subsidiaries. Whenever it appears to the superintendent that a federally chartered financial institution or its operating subsidiary has engaged in, is engaging in, or is about to engage in, any activity that may constitute a failure to comply with section 1349.26 or 1349.27 of the Revised Code, the superintendent may present any evidence of such activity to the institution's appropriate federal regulatory authority, along with any recommendations regarding the imposition of specific sanctions.

(2) Any action taken by the superintendent under this section shall be commenced within three years after the alleged compliance failure.

(H) The remedies available to the superintendent under this section are cumulative and concurrent, and the exercise of one remedy by the superintendent does not preclude or require the exercise of any other remedy.

(I) The remedies available to the superintendent under this section or to the appropriate federal regulatory authority, the right of rescission described in section 1349.29 of the Revised Code, and the criminal penalty provided in section 1349.31 of the Revised Code shall constitute the sole and exclusive remedies for any failure to comply with section 1349.26 or 1349.27 of the Revised Code.

Effective Date: 05-24-2002



Section 1349.35 - Annual report.

The superintendent of financial institutions shall include, as part of the annual report required by section 1181.09 of the Revised Code, the number of complaints received, the number of enforcement actions taken, and any other relevant data regarding covered loans.

Effective Date: 05-24-2002



Section 1349.36 - Administrative rules.

The superintendent of financial institutions may, in accordance with Chapter 119. of the Revised Code, adopt reasonable rules to administer and enforce sections 1349.25 to 1349.35 of the Revised Code and to carry out the purpose of those sections as stated in section 1349.32 of the Revised Code.

Effective Date: 05-24-2002



Section 1349.37 - Office of consumer affairs.

There is hereby created in the division of financial institutions the office of consumer affairs. The responsibilities of the office shall, at a minimum, include all of the following:

(A) Providing education to residents of this state regarding borrowing and related financial topics;

(B) Providing referrals to credit counseling services;

(C) Receiving complaints regarding alleged failures to comply with section 1349.26 or 1349.27 of the Revised Code;

(D) Contacting the persons that are the subject of such complaints, on behalf of the consumers;

(E) Referring matters to the superintendent of financial institutions for action under section 1349.34 of the Revised Code.

Effective Date: 05-24-2002



Section 1349.41 - Prohibited conduct in mortgage loan sale or purchase.

(A) As used in this section:

(1) "Consumer" means an individual to whom credit is offered or extended primarily for personal, family, or household purposes.

(2) "Lender" means a nonbank mortgage lender as defined in section 1345.01 of the Revised Code. "Lender" does not include a person that purchases or is assigned a loan or that functions solely as the servicer of a loan.

(3) "Mortgage" has the same meaning as in section 1322.01 of the Revised Code.

(B) A lender shall not engage in a transaction, practice, or course of business that is not in good faith or fair dealing, or that operates a fraud upon any person, in connection with the attempted or actual making, purchase, or sale of any mortgage loan.

(C) If a lender fails to comply with division (B) of this section, the affected consumer may recover damages of not less than all compensation paid directly or indirectly to the lender from any source, plus reasonable attorney's fees and court costs.

(D) The duty created by this section shall not be waived or modified.

Effective Date: 01-01-2007



Section 1349.43 - Internet database - violations and enforcement information.

(A) As used in this section, "loan officer," "mortgage broker," and "nonbank mortgage lender" have the same meanings as in section 1345.01 of the Revised Code.

(B) The department of commerce shall establish and maintain an electronic database accessible through the internet that contains information on all of the following:

(1) The enforcement actions taken by the superintendent of financial institutions for each violation of or failure to comply with any provision of sections 1322.01 to 1322.12 of the Revised Code, upon final disposition of the action;

(2) The enforcement actions taken by the attorney general under Chapter 1345. of the Revised Code against loan officers, mortgage brokers, and nonbank mortgage lenders, upon final disposition of each action;

(3) All judgments by courts of this state, concerning which appellate remedies have been exhausted or lost by the expiration of the time for appeal, finding either of the following:

(a) A violation of any provision of sections 1322.01 to 1322.12 of the Revised Code;

(b) That specific acts or practices by a loan officer, mortgage broker, or nonbank mortgage lender violate section 1345.02, 1345.03, or 1345.031 of the Revised Code.

(C) The attorney general shall submit to the department, on the first day of each January, April, July, and October, a list of all enforcement actions and judgments described in divisions (B)(2) and (3)(b) of this section.

(D) The department may adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to implement this section.

(E) The electronic database maintained by the department in accordance with this section shall not include information that, pursuant to section 1322.061 of the Revised Code, is confidential.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2007

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §5

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1349.44 - Report on financial institutions division operations.

(A) The superintendent of financial institutions shall report semiannually to the governor and the general assembly on the operations of the division of financial institutions with respect to the following:

(1) Enforcement actions instituted by the superintendent for a violation of or failure to comply with any provision of sections 1322.01 to 1322.12 of the Revised Code, and their final dispositions;

(2) Suspensions, revocations, or refusals to issue or renew certificates of registration and licenses under sections 1322.01 to 1322.12 of the Revised Code;

(3) Outreach efforts of the office of consumer affairs to provide education regarding predatory lending, borrowing, and related financial topics.

(B) The information required under divisions (A)(1) and (2) of this section does not include information that, pursuant to section 1322.061 of the Revised Code, is confidential.

Effective Date: 01-01-2007



Section 1349.45 - Misleading or deceptive use of financial institution name or logo prohibited.

(A) As used in this section, "financial institution" means any bank, savings and loan association, savings bank, or credit union; any affiliate or subsidiary of a bank, savings and loan association, savings bank, or credit union; or any registrant as defined in section 1321.51 of the Revised Code.

(B) No person shall use the name or logo of any financial institution in connection with the sale, offering for sale, distribution, or advertising of any product or service without the express written consent of the financial institution, if such use is misleading or deceptive as to the source of origin or sponsorship of, or the affiliation with, the product or service.

Effective Date: 11-05-2004



Section 1349.51 - Prohibiting disclosure of certain consumer information.

(A) As used in this section:

(1) "Consumer report" and "consumer reporting agency" have the same meanings as in the "Fair Credit Reporting Act," 84 Stat. 1128 (1970), 15 U.S.C.A. 1681a, as amended.

(2) "Licensed resident insurance agent" means any natural person or business entity licensed as a resident insurance agent under section 3905.06 of the Revised Code.

(B) No consumer reporting agency shall sell or otherwise furnish any information relative to an individual's insurance coverage that was submitted, in whole or in part, in conjunction with an insurance company's inquiry into an individual's credit history or request for a consumer report. This information includes, but is not limited to, the expiration date of an insurance policy, information that may be used to find a policy's expiration date or approximate expiration date, and the terms and conditions of an insurance policy.

(C) Division (B) of this section does not prohibit a consumer reporting agency from furnishing information relative to an individual's insurance coverage to the agent or producer that supplied the information.

(D) Division (B) of this section does not prohibit a consumer reporting agency from furnishing information relative to an individual's insurance coverage to an insurance company, the insurer's affiliates, or members of a holding company in which the insurer is a member, if the information was supplied by an agent or producer acting on behalf of the insurer.

(E) Nothing in this section shall be construed to prohibit an insurance company from obtaining a claims history or motor vehicle report.

(F) An insurance company shall indemnify, defend, and hold harmless its licensed resident insurance agent from and against all liability, damages, fees, and costs arising out of or relating to the actions, errors, or omissions of its licensed resident insurance agent resulting from the use of credit information or insurance scores for the insurance company, provided that its licensed resident insurance agent follows the procedures and instructions established by the insurance company for its licensed resident insurance agent, works within the authority granted by the insurance company to its licensed resident insurance agent, and complies with all applicable laws and regulations. Nothing in this section shall be construed to provide a consumer or insured with a cause of action that does not exist in the absence of this section.

Effective Date: 09-23-2004



Section 1349.52 - Security freeze on consumer credit report.

(A) As used in this section:

(1) "Consumer credit reporting agency" means any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of maintaining consumers' credit information for the purpose of furnishing credit reports to third parties.

(2) "Credit report" means any written, oral, or other communication of any credit information by a consumer credit reporting agency that operates or maintains a database of consumer credit information bearing on a consumer's credit worthiness, credit standing, or credit capacity.

(3) "Security freeze" means a restriction placed in a consumer's credit report at the request of the consumer that prohibits a consumer credit reporting agency from releasing all or any part of the consumer's credit report or any information derived from the consumer's credit report relating to the extension of credit without the express authorization of the consumer.

(4) "Other comparable service" means a service for which a receipt of delivery is provided.

(B) A consumer may elect to place a security freeze on the consumer's credit report by making a request to a consumer credit reporting agency in writing by certified mail or other comparable service or by any secured electronic method authorized by the consumer credit reporting agency.

(C) A consumer credit reporting agency shall place a security freeze on a credit report not later than three business days after receiving a request pursuant to division (B) of this section. The consumer credit reporting agency shall send a written confirmation of the security freeze to the consumer within five business days of placing the security freeze and, at the same time, shall provide the consumer with a unique personal identification number or password. The number or password shall not be the consumer's social security number.

(D) A consumer may allow the consumer's credit report to be accessed for a specific party or period of time while a security freeze is in place by contacting the consumer credit reporting agency by certified mail or other comparable service, secure electronic method selected by the consumer credit reporting agency, or telephone and requesting that the security freeze be temporarily lifted, and providing all of the following:

(1) Information generally considered sufficient to identify the consumer;

(2) The unique personal identification number or password provided by the consumer credit reporting agency pursuant to division (C) of this section;

(3) The proper information regarding the third party who is to receive the consumer credit report or the time period for which the consumer credit report shall be available to users of the credit report.

(E)

(1) A consumer credit reporting agency that receives a request in writing by certified mail or other comparable service from a consumer to temporarily lift a security freeze on a credit report pursuant to division (D) of this section shall comply with the request not later than three business days after receiving the request.

(2) Except as otherwise provided in this section, a consumer credit reporting agency that receives a request by secure electronic method selected by the consumer credit reporting agency, telephone, or another means authorized by the consumer credit reporting agency from a consumer to temporarily lift a security freeze on a credit report pursuant to division (D) of this section shall comply with the request not later than fifteen minutes after receiving the request unless any of the following applies:

(a) The consumer fails to meet the requirements of division (D) of this section.

(b) The consumer credit reporting agency's ability to temporarily lift the security freeze within fifteen minutes is prevented by an act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomena; unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence; operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption; governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives; regularly scheduled maintenance, during other than normal business hours of, or updates to, the consumer credit reporting agency's systems; or commercially reasonable maintenance of, or repair to, the consumer credit reporting agency's systems that is unexpected or unscheduled.

(3) A consumer credit reporting agency shall remove or temporarily lift a security freeze placed on a credit report only in the following cases:

(a) Upon consumer request pursuant to division (D) of this section;

(b) If the credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer credit reporting agency intends to remove a security freeze upon a credit report pursuant to division (E)(3)(b) of this section, the consumer credit reporting agency shall notify the consumer in writing at least five business days prior to removing the security freeze on the credit report.

(F) A consumer credit reporting agency, when required by the "Fair Credit Reporting Act," 84 Stat. 1128 (1970), 15 U.S.C. 1681g(c), to provide a summary of rights, or when receiving a request from a consumer for information about a security freeze, shall provide the following written notice:

"Ohio Consumers Have the Right to Obtain a Security Freeze:

You may obtain a security freeze on your credit report to protect your privacy and ensure that credit is not granted in your name without your knowledge. You have a right to place a "security freeze" on your credit report pursuant to Ohio law. The security freeze will prohibit a consumer credit reporting agency from releasing any information in your credit report without your express authorization or approval. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. When you place a security freeze on your credit report, within five business days you will be provided a personal identification number or password to use if you choose to remove the security freeze on your credit report or to temporarily authorize the release of your credit report for a specific party or parties or for a specific period of time after the security freeze is in place. To provide that authorization, you must contact the consumer credit reporting agency and provide all of the following:

(a) Information generally considered sufficient to identify the consumer;

(b) The unique personal identification number or password provided by the consumer credit reporting agency;

(c) The proper information regarding the third party who is to receive the consumer credit report or the time period for which the credit report shall be available to users of the credit report.

A consumer credit reporting agency that receives a request from a consumer to temporarily lift a security freeze on a credit report shall comply with the request not later than fifteen minutes after receiving the request.

A security freeze does not apply to circumstances in which you have an existing account relationship and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of account review, collection, fraud control, or similar activities.

If you are actively seeking credit, you should understand that the procedures involved in lifting a security freeze may slow your own applications for credit. You should plan ahead and lift a freeze, either completely if you are shopping around, or specifically for a certain creditor, a few days before actually applying for new credit."

(G) Except as otherwise provided in division (E) of this section, a consumer credit reporting agency shall keep a security freeze in place until the consumer requests that the security freeze be removed. A consumer credit reporting agency shall remove a security freeze within three business days of receiving a request by telephone or by any other means authorized by the consumer credit reporting agency for removal from the consumer when the consumer provides the following:

(1) Information generally considered sufficient to identify the consumer;

(2) The unique personal identification number or password provided by the consumer credit reporting agency pursuant to division (C) of this section.

(H) A consumer credit reporting agency may release a credit report on which a security freeze has been placed to the following:

(1) A person, or subsidiary, affiliate, or agent of that person, or an assignee of a financial obligation owing by the consumer to that person, or a prospective assignee of a financial obligation owing by the consumer to that person in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this paragraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under division (D) of this section, for purposes of facilitating the extension of credit or other permissible use;

(3) Any state or local law enforcement agency, trial court, or private collection agency acting pursuant to a court order, warrant, or subpoena;

(4) Any federal, state, or local governmental entity, agency, or instrumentality that is acting within the entity's, agency's, or instrumentality's authority;

(5) A state or local child support enforcement agency;

(6) A person seeking to use the information contained in the consumer's credit report for the purpose of prescreening pursuant to the "Fair Credit Reporting Act," 84 Stat. 1128 (1970), 15 U.S.C. 1681 et seq.;

(7) Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed;

(8) Any person or entity providing a consumer with a copy of the consumer's credit report upon the consumer's request;

(9) Any person or entity for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes;

(10) Any person or entity acting to investigate fraud or acting to investigate or collect delinquent taxes or unpaid court orders provided those responsibilities are consistent with section 1681b of the "Fair Credit Reporting Act," 15 U.S.C. 1681 et seq.

(I)

(1) A consumer credit reporting agency may charge a consumer a reasonable fee not to exceed five dollars for placing a security freeze on that consumer's credit report. If the consumer is a victim of a violation of section 2913.49 of the Revised Code, the consumer credit reporting agency shall not charge a fee to place a security freeze on that consumer's credit report, but that consumer shall send a copy of the police report related to the violation of section 2913.49 of the Revised Code to the consumer credit reporting agency.

(2) A consumer credit reporting agency may charge a consumer a reasonable fee not to exceed five dollars for removing or temporarily lifting a security freeze on that consumer's credit report if the consumer elects to remove or temporarily lift the security freeze on the consumer's credit report for a specific creditor and may charge a consumer a reasonable fee not to exceed five dollars if the consumer elects to temporarily lift the security freeze for a specified period of time.

(3) A consumer credit reporting agency may charge a reasonable fee not to exceed five dollars to a consumer who fails to retain the original personal identification number provided by the consumer credit reporting agency and must be reissued the same or a new personal identification number.

(J) If a security freeze is in place, a consumer credit reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within thirty days of the change being posted to the consumer's file: name; date of birth; social security number; or address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

(K) The provisions of this section do not apply to a consumer credit reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer credit reporting agency or multiple consumer credit reporting agencies and does not maintain a permanent database of credit information from which new credit reports are produced, except that the reseller of credit information shall honor any security freeze placed on a credit report by another consumer credit reporting agency.

(L) The following entities are not required to place a security freeze in a credit report:

(1) A check services company or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments;

(2) A demand deposit account information service company that issues reports, regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a demand deposit account at the inquiring bank or financial institution.

(M)

(1) The attorney general may conduct an investigation if the attorney general, based on complaints or the attorney general's own inquiries, has reason to believe that a consumer credit reporting agency has failed or is failing to comply with this section.

(2) In any investigation conducted pursuant to this section, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and subpoena the production of any book, document, record, or other relevant matter.

(3) If the attorney general under division (M)(2) of this section subpoenas the production of any relevant matter that is located outside this state, the attorney general may designate a representative, including an official of the state in which that relevant matter is located, to inspect the relevant matter on the attorney general's behalf. The attorney general may carry out similar requests received from officials of other states.

(4) Any person who is subpoenaed to produce relevant matter pursuant to division (M)(2) of this section shall make that relevant matter available at a convenient location within this state or the state of the representative designated under division (M)(3) of this section.

(5) Any person who is subpoenaed as a witness or to produce relevant matter pursuant to division (M)(2) of this section may file in the court of common pleas of Franklin county, the county in this state in which the person resides, or the county in this state in which the person's principal place of business is located a petition to extend for good cause shown the date on which the subpoena is to be returned or to modify or quash for good cause shown that subpoena. The person may file the petition at any time prior to the date specified for the return of the subpoena or within twenty days after the service of the subpoena, whichever is earlier.

(6) Any person who is subpoenaed as a witness or to produce relevant matter pursuant to division (M)(2) of this section shall comply with the terms of the subpoena unless the court orders otherwise prior to the date specified for the return of the subpoena or, if applicable, that date as extended. If a person fails without lawful excuse to obey a subpoena, the attorney general may apply to the court of common pleas for an order that does one or more of the following:

(a) Compels the requested discovery;

(b) Adjudges the person in contempt of court;

(c) Grants injunctive relief to restrain the person from failing to comply with section 1347.12 or 1349.19 of the Revised Code, whichever is applicable;

(d) Grants injunctive relief to preserve or restore the status quo;

(e) Grants other relief that may be required until the person obeys the subpoena.

(N)

(1) The attorney general has the authority to bring a civil action in a court of common pleas for appropriate relief under this section, including a temporary restraining order, preliminary or permanent injunction, and civil penalties, if it appears that a consumer credit reporting agency has failed or is failing to comply with this section. Upon its finding that a consumer credit reporting agency has intentionally or recklessly failed to comply with this section, the court shall impose a civil penalty upon the consumer credit reporting agency of up to two thousand five hundred dollars for each instance that the consumer credit reporting agency fails to comply.

(2) Any civil penalty that is assessed under division (N)(1) of this section shall be deposited into the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(3) In determining the appropriate civil penalty to assess under division (N)(1) of this section, the court shall consider all relevant factors, including the degree of the defendant's culpability, any history of prior violations of this section by the defendant, the defendant's ability to pay, the effect of the court's decision on the defendant's ability to continue to conduct the defendant's business, and whether or not the defendant acted in bad faith in failing to comply with this section.

(O) Any consumer credit reporting agency that is found by the court to have failed to comply with this section is liable to the attorney general for the attorney general's costs in conducting an investigation and bringing an action under this section.

(P) The rights and remedies that are provided under this section are in addition to any other rights or remedies that are provided by law.

Effective Date: 2008 HB46 09-01-2008



Section 1349.53 - Civil action for noncompliance with security freeze.

(A) If a consumer credit reporting agency willfully fails to comply with division (C) or (J) of section 1349.52 of the Revised Code, the consumer may file a civil action against the consumer credit reporting agency. In the civil action, the consumer may recover all of the following:

(1) Actual damages sustained by the consumer as a result of the consumer credit reporting agency's failure to comply with division (C) or (J) of section 1349.52 of the Revised Code or damages of not less than one hundred dollars and not more than one thousand dollars, whichever is greater;

(2) Punitive damages;

(3) Court costs and reasonable attorney's fees.

(B) A person who obtains a consumer's credit report from a consumer credit reporting agency under false pretenses or knowingly without the permission of the consumer is liable to the consumer credit reporting agency for actual damages sustained by the consumer credit reporting agency or one thousand dollars, whichever is greater.

(C) If a consumer credit reporting agency negligently fails to comply with division (C) or (J) of section 1349.52 of the Revised Code, the consumer may file a civil action against the consumer credit reporting agency. In the civil action, the consumer may recover all of the following:

(1) Actual damages sustained by the consumer as a result of the consumer credit reporting agency's failure to comply with division (C) or (J) of section 1349.52 of the Revised Code or as a result of the consumer credit reporting agency negligently allowing another person to obtain a consumer's credit report;

(2) Court costs and reasonable attorney's fees.

(D) If the court finds that a civil action under division (A) or (C) of this section was brought in bad faith or for the purposes of harassment, the court shall award to the prevailing party reasonable attorney's fees in relation to the work expended in responding to the civil action.

(E) A person shall bring a civil action under division (A) or (C) of this section not later than the earlier of the following:

(1) Two years after the date of discovery by the plaintiff of a violation of division (C) or (J) of section 1349.52 of the Revised Code;

(2) Five years after the date a violation of division (C) or (J) of section 1349.52 of the Revised Code occurs.

(F) A consumer credit reporting agency is not liable in damages in a civil action brought pursuant to division (A) of this section for any damages a consumer allegedly sustains as a result of the consumer credit reporting agency's placement of a security freeze in violation of division (C) of section 1349.52 of the Revised Code on the consumer's credit report if the consumer credit reporting agency establishes as an affirmative defense that the consumer credit reporting agency made a good faith effort to comply with that division and the consumer credit reporting agency placed a security freeze on the consumer's credit report as a result of a misrepresentation of fact by another consumer.

Effective Date: 2008 HB46 09-01-2008



Section 1349.55 - Non-recourse civil litigation advance contracts.

(A) As used in this section:

(1) "Non-recourse civil litigation advance" means a transaction in which a company makes a cash payment to a consumer who has a pending civil claim or action in exchange for the right to receive an amount out of the proceeds of any realized settlement, judgment, award, or verdict the consumer may receive in the civil lawsuit.

(2) "Company" means a person or entity that enters into a non-recourse civil litigation advance transaction with a consumer.

(3) "Consumer" means a person or entity residing or domiciled in Ohio and represented by an attorney with a pending civil claim or action.

(B) All contracts for a non-recourse civil litigation advance shall comply with the following requirements:

(1) The contract shall be completely filled in and contain on the front page, appropriately headed and in at least twelve-point bold type, the following disclosures:

(a) The total dollar amount to be advanced to the consumer;

(b) An itemization of one-time fees;

(c) The total dollar amount to be repaid by the consumer, in six-month intervals for thirty-six months, and including all fees;

(d) The annual percentage rate of return, calculated as of the last day of each six-month interval, including frequency of compounding.

(2) The contract shall provide that the consumer may cancel the contract within five business days following the consumer's receipt of funds, without penalty or further obligation. The contract shall contain the following notice written in a clear and conspicuous manner: "CONSUMER'S RIGHT TO CANCELLATION: YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR FURTHER OBLIGATION WITHIN FIVE BUSINESS DAYS FROM THE DATE YOU RECEIVE FUNDING FROM [insert name of company]." The contract also shall specify that in order for the cancellation to be effective, the consumer must either return to the company the full amount of disbursed funds by delivering the company's uncashed check to the company's offices in person, within five business days of the disbursement of funds, or mail a notice of cancellation and include in that mailing a return of the full amount of disbursed funds in the form of the company's uncashed check, or a registered or certified check or money order, by insured, registered or certified United States mail, postmarked within five business days of receiving funds from the company, at the address specified in the contract for the cancellation.

(3) The contract shall contain the following statement in at least twelve-point boldface type: "THE COMPANY AGREES THAT IT SHALL HAVE NO RIGHT TO AND WILL NOT MAKE ANY DECISIONS WITH RESPECT TO THE CONDUCT OF THE UNDERLYING CIVIL ACTION OR CLAIM OR ANY SETTLEMENT OR RESOLUTION THEREOF AND THAT THE RIGHT TO MAKE THOSE DECISIONS REMAINS SOLELY WITH YOU AND YOUR ATTORNEY IN THE CIVIL ACTION OR CLAIM."

(4) The contract shall contain the initials of the consumer on each page.

(5) The contract shall contain the following statement in at least twelve-point boldface type located immediately above the place on the contract where the consumer's signature is required: "DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT COMPLETELY OR IF IT CONTAINS ANY BLANK SPACES. YOU ARE ENTITLED TO A COMPLETELY FILLED IN COPY OF THIS CONTRACT. BEFORE YOU SIGN THIS CONTRACT YOU SHOULD OBTAIN THE ADVICE OF AN ATTORNEY. DEPENDING ON THE CIRCUMSTANCES, YOU MAY WANT TO CONSULT A TAX, PUBLIC OR PRIVATE BENEFIT PLANNING, OR FINANCIAL PROFESSIONAL. YOU ACKNOWLEDGE THAT YOUR ATTORNEY IN THE CIVIL ACTION OR CLAIM HAS PROVIDED NO TAX, PUBLIC OR PRIVATE BENEFIT PLANNING, OR FINANCIAL ADVICE REGARDING THIS TRANSACTION."

(6) The contract shall contain a written acknowledgment by the attorney representing the consumer in the civil action or claim that states all of the following:

(a) The attorney representing the consumer in the civil action or claim has reviewed the contract and all costs and fees have been disclosed including the annualized rate of return applied to calculate the amount to be paid by the consumer.

(b) The attorney representing the consumer in the civil action or claim is being paid on a contingency basis per a written fee agreement.

(c) All proceeds of the civil litigation will be disbursed via the trust account of the attorney representing the consumer in the civil action or claim or a settlement fund established to receive the proceeds of the civil litigation from the defendant on behalf of the consumer.

(d) The attorney representing the consumer in the civil action or claim is following the written instructions of the consumer with regard to the non-recourse civil litigation advance.

(7) For English, French, and Spanish speaking consumers, the contract shall be written in the same language in which the oral negotiations are conducted between the company and the consumer. For consumers whose primary language is not English, French, or Spanish, the principal terms of the contract shall be translated in writing into the consumer's native language, the consumer shall sign the translated document containing the principal terms and initial each page, and the translator shall sign a notarized affirmation confirming that the principal terms have been presented to the consumer in the consumer's native language and acknowledged by the consumer, in writing. Principal terms shall include all items that must be disclosed by this section.

(C) If a dispute arises between the consumer and the company concerning the contract for a non-recourse civil litigation advance, the responsibilities of the attorney representing the consumer in the civil action or claim shall be no greater than the attorney's responsibilities under the Ohio Rules of Professional Conduct.

Effective Date: 2008 HB248 08-27-2008



Section 1349.61 - Sale of gift card expiring within two years of sale prohibited.

(A)

(1) Subject to division (C) of this section, no person or entity shall sell a gift card to a purchaser containing an expiration date that is less than two years after the date the gift card is issued.

(2) No person or entity, within two years after a gift card is issued, shall charge service charges or fees relative to that gift card, including dormancy fees, latency fees, or administrative fees, that have the effect of reducing the total amount for which the holder of the gift card may redeem the gift card.

(B) A gift card sold without an expiration date is valid until redeemed or replaced with a new gift card.

(C) Division (A) of this section does not apply to any of the following gift cards:

(1) A gift card that is distributed by the issuer to a consumer pursuant to an awards, loyalty, or promotional program without any money or anything of value being given in exchange for the gift card by the consumer;

(2) A gift card that is sold below face value at a volume discount to employers or to nonprofit and charitable organizations for fundraising purposes, if the expiration date on that gift card is not more than thirty days after the date of sale;

(3) A gift card that is sold by a nonprofit or charitable organization for fundraising purposes;

(4) A gift card that an employer gives to an employee if use of the gift card is limited to the employer's business establishment, which may include a group of merchants that are affiliated with that business establishment;

(5) A gift certificate issued in accordance with section 1533.131 of the Revised Code that may be used to obtain hunting and fishing licenses, fur taker, special deer, and special wild turkey permits, and wetlands habitat stamps;

(6) A gift card that is usable with multiple, unaffiliated sellers of goods or services;

(7) A gift card that an employer issues to an employee in recognition of services performed by the employee.

(D) Whoever violates division (A)(2) of this section is liable to the holder for any amount that the redemption value of the gift card was reduced, any court costs incurred, and reasonable attorney's fees.

(E) As used in this section:

(1) "Gift card" means a certificate, electronic card, or other medium issued by a merchant that evidences the giving of consideration in exchange for the right to redeem the certificate, electronic card, or other medium for goods, food, services, credit, or money of at least an equal value, including any electronic card issued by a merchant with a monetary value where the issuer has received payment for the full monetary value for the future purchase or delivery of goods or services and any certificate issued by a merchant where the issuer has received payment for the full monetary face value of the certificate for the future purchase or delivery of goods and services. "Gift card" does not include a prepaid calling card used to make telephone calls.

(2) "Employer" and "employee" have the same meanings as in section 4121.01 of the Revised Code.

Effective Date: 06-15-2006



Section 1349.71 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1349.72 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 01-01-2007; 2008 HB545 09-01-2008 )



Section 1349.80 - Live musical performance definitions.

As used in this section and section 1349.81 of the Revised Code:

(A) "Performing group" means a vocal or instrumental group seeking to use the name of a recording group that previously released a commercial sound recording under the recording group's name.

(B) "Recording group" means a vocal or instrumental group that includes at least one member who satisfies both of the following criteria:

(1) The member previously released a commercial sound recording under the vocal or instrumental group's name.

(2) The member has a legal right to the vocal or instrumental group's name by virtue of use of or operation under that group name or affiliation with the group.

(C) "Commercial sound recording" means a work that results from the fixation on a material object of a series of musical, spoken, or other sounds, regardless of the nature of the material object, including, but not limited to, a compact disc, cassette tape, or phonograph album in which sounds are embodied.

Amended by 129th General AssemblyFile No.31,SB 84, §1, eff. 9/30/2011.

Effective Date: 2008 SB269 04-07-2009



Section 1349.81 - Deception respecting relationship of performing and recording group.

(A) Except as otherwise provided in division (B) of this section, no person shall advertise or conduct a live musical performance or production in this state through the use of a false, deceptive, or misleading affiliation, connection, or association between a performing group and a recording group.

(B) Division (A) of this section does not apply to a person if any of the following circumstances apply:

(1) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States patent and trademark office or is the owner of a valid trademark for that group under the "Lanham Act," 60 Stat. 427-443 (1946), 15 U.S.C. 1125(a), as amended.

(2) At least one member of the performing group is a member of the recording group and has a legal right to that group name by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3) The live musical performance or production is identified in all advertising and promotion for the performance as a salute or tribute to the recording group.

(4) The advertising does not relate to a live musical performance or production that the performing group conducts in this state.

(5) The performance or production is authorized expressly in writing by at least one member of the recording group.

Amended by 129th General AssemblyFile No.31,SB 84, §1, eff. 9/30/2011.

Effective Date: 2008 SB269 04-07-2009



Section 1349.82 - Violation of RC 1349.81.

A violation of division (A) of section 1349.81 of the Revised Code is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code.

Added by 129th General AssemblyFile No.31,SB 84, §1, eff. 9/30/2011.



Section 1349.99 - Penalty.

(A) Whoever violates section 1349.06 or 1349.17 of the Revised Code is guilty of a minor misdemeanor.

(B)

(1) Whoever violates section 1349.45 of the Revised Code is guilty of a misdemeanor of the first degree.

(2) Notwithstanding division (B)(1) of this section, the only remedies that are available for a violation of section 1349.45 of the Revised Code by a registrant or licensee under sections 1322.01 to 1322.12 of the Revised Code are those set forth in section 1322.10 of the Revised Code or otherwise provided by statute or common law.

(3) The provisions of division (B) of this section are not intended to be exclusive remedies and do not preclude the use of any other remedy provided by law.

Effective Date: 10-29-1999; 11-05-2004






Chapter 1351 - LEASE-PURCHASE AGREEMENTS

Section 1351.01 - Lease-purchase agreement definitions.

As used in this chapter:

(A) "Advertisement" means any written, visual, or oral communication made to a lessee or prospective lessee by means of personal representation, newspaper, magazine, circular, billboard, direct mailing, sign, radio, television, telephone, or other means of communication, that aids, promotes, or assists, directly or indirectly, a lease-purchase agreement.

(B) "Cash price" means the price at which a lessor in the ordinary course of business would offer the property that is the subject of a lease-purchase agreement to the lessee for cash on the date of the lease-purchase agreement. It may include sales taxes.

(C) "Lessee" means an individual who leases personal property pursuant to a lease-purchase agreement.

(D) "Lessor" means a person who, in the ordinary course of business, regularly offers to lease or arranges for personal property to be leased pursuant to a lease-purchase agreement.

(E) "Personal property" means any property that is not real property under the laws of the state where it is located when it is offered or made available for a lease-purchase agreement.

(F) "Lease-purchase agreement" means an agreement for the use of personal property by an individual primarily for personal, family, or household purposes for an initial period of four months or less that is automatically renewable with each lease payment after the initial period and that permits the lessee to acquire ownership of the property. It does not include any of the following:

(1) A lease for agricultural, business, or commercial purposes;

(2) A lease made to an organization;

(3) A lease of money or intangible personal property;

(4) A lease of a motor vehicle as defined in section 4501.01 of the Revised Code.

Effective Date: 06-29-1988



Section 1351.02 - Disclosures required in connection with lease-purchase agreement.

(A) A lessor shall disclose all of the following in a clear and conspicuous manner:

(1) A brief description of the leased property, sufficient to identify the property to the lessee and lessor and a statement as to whether the property is new, used, or previously leased. If a lease is for multiple items of property, a description of each item may be provided in a separate statement incorporated by reference in the lease-purchase agreement or primary disclosure statement.

(2) The total amount of any initial payment, including any advance payment, delivery charge, or any trade-in allowance to be paid by the lessee at or before consummation of the lease-purchase agreement;

(3) The amount and timing of lease payments;

(4) The amount of all other charges, individually itemized, payable by the lessee to the lessor, that are not included in the lease payments;

(5) The party who is liable for loss, damage in excess of normal wear and tear, or destruction of the leased property;

(6) The right of the lessee to reinstate as set forth in section 1351.05 of the Revised Code and the amount or method of determining the amount of the delinquency charges, reinstatement fee, or delivery charge for reinstatement;

(7) The party responsible for maintaining or servicing the leased property and a brief description of the responsibility;

(8) The conditions upon which the lessee or lessor may terminate the lease prior to the expiration of the lease term;

(9) The total of all initial payments, all lease payments, and all other charges necessary to acquire ownership of the leased property;

(10) That the lessee has the option to purchase the leased property during the lease term and at what price, or by what formula or method the purchase price will be determined;

(11) The cash price of the personal property that is the subject of the lease-purchase agreement;

(12) That if any part of a manufacturer's warranty exists on the leased property when a lessee acquires ownership of the property, the warranty will be transferred to the lessee;

(13) That the lessee is not required to purchase insurance for the property that is the subject of the lease from the lessor or from any insurer owned or controlled by the lessor;

(14) A notice in a prominent place in at least twelve-point type or in legible print with letters at least one-eighth inch in size, in substantially the following form:

"NOTICE: THIS LEASE-PURCHASE AGREEMENT IS REGULATED BY STATE LAW AND MAY BE ENFORCED BY THE ATTORNEY GENERAL OR BY PRIVATE LEGAL ACTION."

(B) Every lease-purchase agreement shall be in writing. The information required by this section shall be disclosed by the lessor prior to the signing of the lease-purchase agreement by the lessee and shall be disclosed either in the lease-purchase agreement or on a dated, separate piece of paper that identifies the lease-purchase agreement and the parties to it.

(C) The disclosures required by this section shall be printed or typed in at least ten-point boldface type, and numerical amounts and percentages shall be stated in figures. All information required by this section shall be stated in a clear and coherent manner, using words and phrases of common meaning. The information shall be appropriately divided and captioned by its sections.

(D) A lessor may disclose information that is not required by this section if the additional information is not stated, used, or placed in a manner that will contradict, obscure, or distract attention from the required information.

(E) With respect to matters specifically governed by the "Consumer Credit Protection Act," 15 U.S.C. 1667, 90 Stat. 257, as amended, compliance with such act satisfies the requirements of this section.

Effective Date: 06-29-1988



Section 1351.03 - Provisions prohibited in lease-purchase agreement.

(A) A lease-purchase agreement shall not contain a provision that requires a lessee to do any of the following:

(1) Execute a warrant of attorney to confess judgment;

(2) Authorize the lessor or an agent of the lessor to commit a breach of the peace in the repossession of property that is the subject of the lease-purchase agreement;

(3) Waive a defense, counterclaim, or any right the lessee has against the lessor or an agent of the lessor.

(B) No lease-purchase agreement shall provide that mere failure to return property constitutes probable cause for a criminal action.

Effective Date: 06-29-1988



Section 1351.04 - Terms that may not be required.

A lessor shall not require any of the following from a lessee:

(A) The purchase of insurance from the lessor for property that is the subject of a lease-purchase agreement;

(B) Any payment in addition to the number of lease payments specified in the lease-purchase agreement other than the payment described in division (B) of section 1351.06 of the Revised Code, that is required in order for the lessee to acquire ownership of the leased property;

(C) Lease payments that in the aggregate exceed the maximum permissible amount set forth in section 1351.06 of the Revised Code;

(D) A penalty for early termination of a lease-purchase agreement or for the return of any leased property at any time;

(E) A fee for in-home collection of a lease payment unless the amount of the fee is disclosed and the lessee expressly has agreed to pay the fee.

Effective Date: 06-29-1988



Section 1351.05 - Reinstatement of agreement after default.

(A) A lessee who fails to make timely lease payments has the right to reinstate the original lease-purchase agreement without losing any rights or options previously acquired under the lease-purchase agreement within three lease terms after the expiration of the last lease term for which the lessee made a timely payment if the lessee surrenders the leased property to the lessor when the lessor or its agent requests him to surrender the leased property.

(B) Before reinstating a lease-purchase agreement, a lessor may require a lessee to pay any unpaid lease payments, delinquency charges, a reasonable reinstatement fee of not more than five dollars, and a delivery charge if redelivery of the leased property is necessary.

(C) If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with either the same property leased by the lessee prior to reinstatement or substitute property that is of comparable quality and condition. If substitute property is provided, the lessor shall provide the lessee with all of the disclosures required by section 1351.02 of the Revised Code.

(D) A lessee who fails to make a timely lease payment shall, before such lessee is determined to be in default, be allowed a grace period of not less than two days if payments are made in weekly installments and not less than five days if payments are made in monthly installments; however, no lessee shall be entitled to more than three such monthly grace periods per year.

Effective Date: 06-29-1988



Section 1351.06 - Acquiring ownership when 50% of payments equals cash price.

(A) No lessor shall offer a lease-purchase agreement in which fifty per cent of all lease payments necessary to acquire ownership of the leased property exceed the cash price of the leased property. When fifty per cent of all lease payments made by a lessee equals the cash price of the property disclosed to the lessee pursuant to division (A)(11) of section 1351.02 of the Revised Code, the lessee shall acquire ownership of the leased property and the lease-purchase agreement shall terminate.

(B) At any time after tendering an initial lease payment, a lessee may acquire ownership of the property that is the subject of the lease-purchase agreement by tendering an amount equal to the amount by which the cash price of the leased property exceeds fifty per cent of all lease payments made by the lessee.

Effective Date: 06-29-1988



Section 1351.07 - Advertisements - mandatory information to be supplied.

(A) No advertisement for a lease-purchase agreement shall state that a lease of any specific property is available at specific amounts or on specific terms unless the lessor will lease the property at those amounts or on those terms.

(B) No advertisement shall state that a payment or a lease payment is due upon origination of a lease without disclosing all of the following:

(1) The payment due upon origination of the lease;

(2) The lease payment;

(3) The total number of lease payments necessary to obtain ownership of the property that is the subject of the lease-purchase agreement.

(C) All property displayed or offered under a lease-purchase agreement shall have stamped upon or affixed to the property and clearly and conspicuously indicated in arabic numerals that are readable and understandable by visual inspection, all of the following:

(1) The cash price of the property;

(2) The amount of the lease payment;

(3) The total number of lease payments necessary to acquire ownership of the property that is the subject of the lease-purchase agreement.

(D) With respect to matters specifically governed by the "Consumer Credit Protection Act," 15 U.S.C. 1667, 90 Stat. 257, as amended, compliance with such act satisfies the requirements of this section.

Effective Date: 06-29-1988



Section 1351.08 - Liability of lessor for noncompliance.

(A) A lessor who fails to comply with the requirements of this chapter with respect to a lease-purchase agreement is liable to the lessee in an amount equal to the sum of the following:

(1) The costs of the action and reasonable attorney's fees as determined by the court;

(2) The greater of the following:

(a) The actual damages sustained by the lessee as a result of the failure of the lessor;

(b)

(i) In the case of an individual action, twenty-five per cent of the total amount necessary to acquire ownership of the property that is the subject of the lease-purchase agreement, but not less than two hundred dollars or more than one thousand dollars;

(ii) In the case of a class action, an amount the court determines to be appropriate except that as to each member of the class no minimum recovery is applicable. The total recovery under division (A)(2)(b)(ii) of this section in any class action or series of class actions arising out of the same failure to comply cannot be more than the lesser of five hundred thousand dollars or an amount equal to one per cent of the net worth of the lessor.

(B) If a particular lease-purchase agreement has more than one lessee, only one recovery of damages is allowed under division (A)(2) of this section for a violation of this chapter. Multiple violations in connection with a single lease-purchase agreement entitle the lessee or multiple lessees to only one recovery under this section.

(C) No action under this section may be brought more than two years after the occurrence of the violation that is the subject of the suit, or more than two years after the lessee made his last lease payment, whichever is later. This division does not bar a lessee from asserting a violation of this chapter as a matter of defense by recoupment or set-off in an action brought by a lessor more than two years after the date of the occurrence of the violation on an obligation arising from the lease-purchase agreement.

(D) A lessee may not take any action to offset any amount for which a lessor is potentially liable under division (A)(2) of this section against any amount owed by the lessee, unless the amount of the liability of the lessor has been determined by a judgment of a court of competent jurisdiction in an action in which the lessor was a party. This division does not bar a lessee in default on an obligation arising from the lease-purchase agreement from asserting a violation of this chapter in an original action, or as a defense or counterclaim to an action brought by the lessor to collect amounts owed by the lessee pursuant to the lease-purchase agreement.

Effective Date: 06-29-1988



Section 1351.09 - Limits on lessor's liability.

(A) A lessor is not liable under section 1351.08 of the Revised Code for any violation of the requirements of this chapter if, within sixty days after discovering an error, and before an action for damages is filed against him pursuant to section 1351.08 of the Revised Code or written notice of the error is received from the lessee, the lessor notifies the lessee of the error and makes adjustments to the account of the lessee that are necessary to assure that the lessee is not required to pay an amount in excess of the amounts actually disclosed. This division applies whether the error was discovered through the lessor's own procedures or by any other means.

(B) A lessor is not liable under section 1351.08 of the Revised Code for damages in excess of the actual damage sustained by the lessee if the lessor shows by a preponderance of the evidence that the violation of this chapter resulted from a bona fide error notwithstanding the maintenance by the lessor of procedures reasonably adopted to avoid the error. As used in this division, "bona fide error" includes, but is not limited to, clerical, calculation, computer malfunction and programming, and printing errors.

Effective Date: 06-29-1988






Chapter 1353 - FARM MACHINERY OR CONSTRUCTION EQUIPMENT DEALERS AND SUPPLIERS

Section 1353.01 - Farm machinery or construction equipment dealers or suppliers definitions.

As used in this chapter:

(A) "Attachments" means equipment designed to be used on or in conjunction with farm machinery or construction equipment.

(B) "Current net price" means the price listed in the supplier's price list or catalog in effect at the time the dealer agreement is terminated, less all applicable discounts.

(C) "Dealer agreement" means a written or implied contract, sales agreement, or security agreement between a supplier and a dealer that authorizes the dealer to engage in the retail sale and service of farm machinery or construction equipment in accordance with methods and procedures prescribed by the supplier and includes any data processing hardware the supplier requires the dealer to purchase to satisfy the minimum requirements of the dealer agreement.

(D) "Supplier" means a manufacturer, wholesaler, or distributor of farm machinery or construction equipment to dealers under a dealer agreement who also may require the dealer to purchase data processing hardware to satisfy the minimum requirements of the dealer agreement.

(E) "Inventory" means farm machinery or construction equipment held by a dealer for sale or lease and also means any data processing hardware that the supplier requires the dealer to purchase.

(F) "Net cost" means the original invoice price that the dealer paid for the merchandise to a supplier, less all applicable discounts allowed, plus freight charges incurred by the dealer from the supplier's location to the dealer's location.

(G) "Dealer" means a person engaged in the business of the retail sale of farm machinery or construction equipment under a dealer agreement, which also may include a requirement to purchase data processing hardware.

(H) "Farm machinery" means farm implements and machinery together with the attachments, special service tools, or repair parts for such implements and machinery. "Farm machinery" includes compact tractors, but does not include a motor vehicle as defined in section 4501.01 of the Revised Code.

(I) "Compact tractors" means garden and small utility tractors and riding mowers. "Compact tractors" are not motor vehicles as defined in section 4501.01 of the Revised Code.

(J) "Construction equipment" means construction equipment and the attachments, special service tools, or repair parts for such equipment together with mobile, motorized utility maintenance equipment used in construction or road maintenance. "Construction equipment" does not include a motor vehicle as defined in section 4501.01 of the Revised Code.

Effective Date: 10-26-2001



Section 1353.02 - Repurchase of inventory upon termination of agreement.

(A) If a dealer enters into a dealer agreement with a supplier that is evidenced by a written or implied contract, sales agreement, or security agreement in which the dealer agrees to maintain an inventory, and the dealer agreement is subsequently terminated by the supplier in violation of section 1353.06 of the Revised Code or of the terms of the dealer agreement or because of the merger or consolidation of the supplier with or into another corporation, the supplier shall repurchase the inventory of the dealer in accordance with this chapter. The dealer may choose to keep the inventory if the dealer has a contractual right to do so.

(B) Except as provided in division (D) of this section, the supplier shall repurchase inventory previously purchased from the supplier and held by the dealer at the time the dealer agreement was terminated. The supplier shall pay eighty-five per cent of the current net price for all used special service tools in good condition. The supplier shall pay the average "as-is" value shown in current industry guides for each component of a rental fleet of farm machinery or construction equipment that is owned by the dealer or financed by the supplier or its finance subsidiary, provided that the component was purchased from the supplier not more than thirty months prior to the date of termination of the dealer agreement. The supplier shall pay the net cost for all other new, unused, and undamaged inventory, except that the supplier shall repurchase at its fair market value any data processing hardware that the supplier required the dealer to purchase to satisfy the minimum requirements of the dealer agreement or shall assume any computer hardware lease responsibilities of the dealer when the supplier required the dealer to lease the hardware from a specific supplier. The supplier may handle, pack, and load all new, unused, and undamaged repair parts and special service tools or pay five per cent of the current net price of the parts and tools to cover the cost of handling, packing, and loading. The dealer shall pay the freight charges for shipping repurchased inventory to the supplier's nearest warehouse or to another mutually agreeable site. The supplier may furnish a representative to inspect all parts and to certify their acceptability when packed for shipment. The supplier may set off against the repurchase amount debts owed by the dealer to the supplier at the time of repurchase, except the supplier may not set off debts disputed by the dealer in good faith.

(C) The supplier shall tender payment of the repurchase amount less any allowable set-off to the dealer within ninety days after the supplier receives the inventory. If the supplier fails to pay the repurchase amount to the dealer within ninety days after receipt of the inventory, the supplier shall pay interest on the current net price of the inventory computed at the interest rate established pursuant to division (A) of section 1343.03 of the Revised Code from the ninety-first day after receipt of the inventory. Upon payment of the repurchase amount to the dealer, the title and right of possession to the repurchased inventory shall transfer to the supplier.

(D) Division (B) of this section does not require a supplier to repurchase any of the following:

(1) Any repair part that has a limited storage life or shows evidence of deterioration;

(2) Any single repair part priced as, or only sold as, a part of a set of two or more items;

(3) Any repair part in such condition as not to be resaleable as a new part, and repair parts in damaged or broken packages;

(4) Inventory for which the dealer cannot furnish evidence, satisfactory to the supplier, of title free and clear of all claims, liens, and encumbrances;

(5) Inventory that the dealer chooses to keep and has a contractual right to keep;

(6) Inventory that is not in new, unused, undamaged, complete, and saleable condition;

(7) Special service tools not in good condition or not currently available on a new basis;

(8) Inventory purchased thirty or more months prior to notice of termination of the dealer agreement;

(9) Inventory ordered by the dealer on or after notice of termination of the dealer agreement;

(10) Inventory acquired by the dealer from a source other than the supplier.

Effective Date: 10-26-2001



Section 1353.03 - Effect on security interests - provisions are supplemental to agreement.

(A) This chapter does not affect any security interest which any person, financial institution, or supplier has in the inventory of the dealer or affect a supplier's right to charge back to a dealer's account amounts previously paid or credited as a discount incident to the dealer's purchase of the repurchased inventory.

(B) The provisions of this chapter are supplemental to any agreement between the dealer and the supplier governing the return of inventory pursuant to a termination of the dealer agreement. A dealer to whom this chapter applies may elect to pursue either a contract remedy or to enforce a repurchase of inventory under this chapter. An election by the dealer to pursue a contract remedy does not bar the right of the dealer to demand the repurchase under this chapter of inventory not affected by the contract remedy.

Effective Date: 06-29-1988



Section 1353.04 - Compelling repurchase.

If a supplier fails to repurchase any inventory as required by section 1353.02 of the Revised Code, the dealer may bring a civil action to compel repurchase. If the court finds in favor of the dealer, the court shall order the supplier to repurchase the inventory at its current net price. In addition, the court shall order the supplier to pay to the dealer interest on the current net price of the inventory, computed pursuant to division (C) of section 1353.02 of the Revised Code, plus any freight charges paid by the dealer, court costs, and reasonable attorney's fees.

Effective Date: 06-29-1988



Section 1353.05 - Contracts prior to date of chapter.

This chapter does not apply to any contract entered into before the effective date of this chapter unless it is a continuing contract that has no expiration date.

Effective Date: 06-29-1988



Section 1353.06 - Cause for termination.

(A)

(1) No supplier, without good cause, shall terminate, fail to renew, or substantially alter the competitive circumstances of a dealer agreement that is entered into by the supplier and a dealer on or after the effective date of this section or that is a continuing contract with no expiration date.

(2) Circumstances that constitute good cause for a supplier to terminate, fail to renew, or substantially alter the competitive circumstances of a dealer agreement include failure by the dealer to comply with the requirements imposed on the dealer by a dealer agreement if the requirements are not materially different from those imposed on other dealers similarly situated in this state or surrounding states. In addition, circumstances that constitute good cause include those in which the dealer consistently does any of the following:

(a) Engages in business practices that are detrimental to the consumer or the supplier, including engaging in misleading advertising or failing to provide service and replacement parts or to perform warranty obligations;

(b) Fails to provide adequate sales, service, or parts personnel in accordance with the dealer agreement;

(c) Fails to meet reasonable building and housekeeping requirements;

(d) Fails to comply with applicable licensing laws with respect to any of the products and services that the dealer represents as being sold or provided by the dealer on behalf of the supplier;

(e) Fails to meet the supplier's reasonable market penetration requirements based on accurate records and after receiving notice from the supplier of the supplier's requirements.

(3) Circumstances that do not constitute good cause for a supplier to terminate, fail to renew, or substantially alter the competitive circumstances of a dealer agreement include, without limitation, any of the following:

(a) The dealer's refusal to purchase or accept delivery from the supplier of any inventory or other commodity or service that the dealer did not order under the terms of the dealer agreement except as required by any applicable law or unless the inventory is comprised of safety parts or accessories that are required by the supplier;

(b) The sole fact that the supplier desires further penetration of the market unless the dealer consistently has failed to meet the supplier's reasonable market penetration requirements based on accurate records and after receiving notice from the supplier of the supplier's requirements;

(c) Refusal by the dealer to participate at the dealer's expense in any national advertising campaign or contest.

(B) Prior to a supplier's termination of or failure to renew a dealer agreement, the supplier shall provide the dealer with not fewer than one hundred eighty days' prior written notice of the intent to terminate or not renew it. The notice shall explain the deficiencies on the part of the dealer that have resulted in the supplier's intent to terminate or not renew the dealer agreement. The dealer shall submit to the supplier a plan for correcting the deficiencies. The supplier, when making the final determination regarding termination of the agreement, shall consider corrective actions taken by the dealer.

Effective Date: 10-26-2001









Title [15] XV CONSERVATION OF NATURAL RESOURCES

Chapter 1501 - DEPARTMENT OF NATURAL RESOURCES - GENERAL PROVISIONS

Section 1501.01 - Director of natural resources - powers and duties.

(A) Except where otherwise expressly provided, the director of natural resources shall formulate and institute all the policies and programs of the department of natural resources. The chief of any division of the department shall not enter into any contract, agreement, or understanding unless it is approved by the director. No appointee or employee of the director, other than the assistant director, may bind the director in a contract except when given general or special authority to do so by the director.

The director may enter into contracts or agreements with any agency of the United States government, any other public agency, or any private entity or organization for the performance of the duties of the department.

(B) The director shall correlate and coordinate the work and activities of the divisions in the department to eliminate unnecessary duplications of effort and overlapping of functions. The chiefs of the various divisions of the department shall meet with the director at least once each month at a time and place designated by the director.

The director may create advisory boards to any of those divisions in conformity with section 121.13 of the Revised Code.

(C) The director may accept and expend gifts, devises, and bequests of money, lands, and other properties on behalf of the department or any division thereof under the terms set forth in section 9.20 of the Revised Code. Any political subdivision of this state may make contributions to the department for the use of the department or any division therein according to the terms of the contribution.

(D) The director may publish and sell or otherwise distribute data, reports, and information.

(E) The director may identify and develop the geographic information system needs for the department, which may include, but not be limited to, all of the following:

(1) Assisting in the training and education of department resource managers, administrators, and other staff in the application and use of geographic information system technology;

(2) Providing technical support to the department in the design, preparation of data, and use of appropriate geographic information system applications in order to help solve resource related problems and to improve the effectiveness and efficiency of department delivered services;

(3) Creating, maintaining, and documenting spatial digital data bases;

(4) Providing information to and otherwise assisting government officials, planners, and resource managers in understanding land use planning and resource management;

(5) Providing continuing assistance to local government officials and others in natural resource digital data base development and in applying and utilizing the geographic information system for land use planning, current agricultural use value assessment, development reviews, coastal management, and other resource management activities;

(6) Coordinating and administering the remote sensing needs of the department, including the collection and analysis of aerial photography, satellite data, and other data pertaining to land, water, and other resources of the state;

(7) Preparing and publishing maps and digital data relating to the state's land use and land cover over time on a local, regional, and statewide basis;

(8) Locating and distributing hard copy maps, digital data, aerial photography, and other resource data and information to government agencies and the public;

(9) Preparing special studies and executing any other related duties, functions, and responsibilities identified by the director;

(10) Entering into contracts or agreements with any agency of the United States government, any other public agency, or any private agency or organization for the performance of the duties specified in division (E) of this section or for accomplishing cooperative projects within those duties;

(11) Entering into agreements with local government agencies for the purposes of land use inventories, Ohio capability analysis data layers, and other duties related to resource management.

(F) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to permit the department to accept by means of a credit card the payment of fees, charges, and rentals at those facilities described in section 1501.07 of the Revised Code that are operated by the department, for any data, reports, or information sold by the department, and for any other goods or services provided by the department.

(G) Whenever authorized by the governor to do so, the director may appropriate property for the uses and purposes authorized to be performed by the department and on behalf of any division within the department. This authority shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code for the appropriation of property by the director of administrative services. This authority to appropriate property is in addition to the authority provided by law for the appropriation of property by divisions of the department. The director of natural resources also may acquire by purchase, lease, or otherwise such real and personal property rights or privileges in the name of the state as are necessary for the purposes of the department or any division therein. The director, with the approval of the governor and the attorney general, may sell, lease, or exchange portions of lands or property, real or personal, of any division of the department or grant easements or licenses for the use thereof, or enter into agreements for the sale of water from lands and waters under the administration or care of the department or any of its divisions, when the sale, lease, exchange, easement, agreement, or license for use is advantageous to the state, provided that such approval is not required for leases and contracts made under section 1501.07, 1501.09, or 1520.03 or Chapter 1523. of the Revised Code. Water may be sold from a reservoir only to the extent that the reservoir was designed to yield a supply of water for a purpose other than recreation or wildlife, and the water sold is in excess of that needed to maintain the reservoir for purposes of recreation or wildlife.

Money received from such sales, leases, easements, exchanges, agreements, or licenses for use, except revenues required to be set aside or paid into depositories or trust funds for the payment of bonds issued under sections 1501.12 to 1501.15 of the Revised Code, and to maintain the required reserves therefor as provided in the orders authorizing the issuance of such bonds or the trust agreements securing such bonds, revenues required to be paid and credited pursuant to the bond proceeding applicable to obligations issued pursuant to section 154.22, and revenues generated under section 1520.05 of the Revised Code, shall be deposited in the state treasury to the credit of the fund of the division of the department having prior jurisdiction over the lands or property. If no such fund exists, the money shall be credited to the general revenue fund. All such money received from lands or properties administered by the division of wildlife shall be credited to the wildlife fund.

(H) The director shall provide for the custody, safekeeping, and deposit of all moneys, checks, and drafts received by the department or its employees prior to paying them to the treasurer of state under section 113.08 of the Revised Code.

(I) The director shall cooperate with the nature conservancy, other nonprofit organizations, and the United States fish and wildlife service in order to secure protection of islands in the Ohio river and the wildlife and wildlife habitat of those islands.

(J) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-05-2001



Section 1501.011 - Preparing plans for construction and awarding of contracts.

(A) The department of natural resources has the following powers in addition to its other powers: to prepare, or contract to be prepared, surveys, general and detailed plans, specifications, bills of materials, and estimates of cost for, to enter into contracts for, and to supervise the performance of labor, the furnishing of materials, or the construction, repair, or maintenance of any projects, improvements, or buildings, on lands and waters under the control of the department, as may be authorized by legislative appropriations or any other funds available therefor.

(B) Except as provided in division (E) of this section, the director of natural resources shall publish notice in a newspaper of general circulation in the region where the activity for which bids are submitted is to occur and in any other newspapers that the director determines are appropriate, at least once each week for four consecutive weeks, the last publication to be at least eight days preceding the day for opening bids, seeking proposals on each contract for the performance of labor, the furnishing of materials, or the construction, repair, or maintenance of projects, improvements, or buildings, as necessary for compliance with provisions of the act to make appropriations for capital improvements or the act to make general appropriations, and the director may also advertise in such trade journals as will afford adequate information to the public of the terms of the contract and the nature of the work to be performed, together with the time of the letting and place and manner of receiving proposals, and the places where plans and specifications are on file. A proposal is invalid and shall not be considered by the department unless the form for proposals specified by the department is used without change, alteration, or addition.

(C) Each bidder for a contract for the performance of labor, the furnishing of materials, or the maintenance, construction, demolition, alteration, repair, or reconstruction of an improvement shall meet the requirements of section 153.54 of the Revised Code. The director may require each bidder to furnish under oath, upon such printed forms as the director may prescribe, detailed information with respect to the bidder's financial resources, equipment, past performance record, organization personnel, and experience, together with such other information as the director considers necessary.

(D) The director shall award the contract to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code. The award shall be made within a reasonable time after the date on which the bids were opened, and the successful bidder shall enter into a contract within ten days from the date the successful bidder is notified that the contract has been awarded , or within any longer period that the director considers necessary. Nothing in this section shall preclude the rejection of any bid the acceptance of which is not in the best interests of the state. No contract shall be entered into until the bureau of workers' compensation has certified that the corporation, partnership, or person awarded the contract has complied with Chapter 4123. of the Revised Code and until, if the bidder awarded the contract is a foreign corporation, the secretary of state has certified that the corporation is authorized to do business in this state, and until, if the bidder so awarded the contract is a person or partnership nonresident of this state, the person or partnership has filed with the secretary of state a power of attorney designating the secretary of state as its agency for the purpose of accepting service of process.

(E) With respect to the director's entering into a contract for the performance of labor, the furnishing of materials, or the construction, repair, or maintenance of any projects, improvements, or buildings on lands and waters under the control of the department, both of the following apply:

(1) The director is not required to advertise for and receive bids if the total estimated cost of the contract is less than twenty-five thousand dollars.

(2) The director is not required to advertise for bids, regardless of the cost of the contract, if the contract involves an exigency that concerns the public health, safety, or welfare or addresses an emergency situation in which timeliness is crucial in preventing the cost of the contract from increasing significantly. Regarding such a contract, the director may solicit bids by sending a letter to a minimum of three contractors in the region where the contract is to be let or by any other means that the director considers appropriate.

(F) The director may insert in any contract awarded under this section a clause providing for value engineering change proposals, under which a contractor who has been awarded a contract may propose a change in the plans and specifications of the project that saves the department time or money on the project without impairing any of the essential functions and characteristics of the project such as service life, reliability, economy of operation, ease of maintenance, safety, and necessary standardized features. If the director adopts the value engineering proposal, the savings from the proposal shall be divided between the department and the contractor according to guidelines established by the director, provided that the contractor shall receive at least fifty per cent of the savings from the proposal. The adoption of a value engineering proposal does not invalidate the award of the contract or require the director to rebid the project.

(G) When in the opinion of the department the work under any contract made under this section or any law of the state is neglected by the contractor, the work completed is deficient in quality or materials, or the work is not prosecuted with the diligence and force specified or intended in the contract, the department may require the contractor to provide, at no additional expense to the department, any additional labor and materials that are necessary to complete the improvements at the level of quality and within the time of performance specified in the contract. Procedures concerning such a requirement together with its format shall be specified in the contract. If the contractor fails to comply with the requirement within the period specified in the contract, the department may take action to complete the work through other means, up to and including termination of the contract.

(H) When an exigency occurs or there is immediate danger of an exigency that would materially impair the successful bidding, construction, or completion of a project, improvement, or building, the director may revise related plans and specifications as necessary to address the exigency through the issuance of an addendum prior to the opening of bids or, in accordance with procedures established in section 153.62 of the Revised Code, through the issuance of a change order after the contract has been awarded.

Effective Date: 11-03-1989; 04-06-2007



Section 1501.012 - Leasing and contracting for construction and operation of public service facilities in state parks.

(A) The director of natural resources may lease lands in state parks, as defined in section 1501.07 of the Revised Code, and contract for the construction and operation of public service facilities, as mentioned in that section, and for major renovation or remodeling of existing public service facilities by the lessees on those lands. If the director determines that doing so would be consistent with long-range planning of the department of natural resources and in the best interests of the department and the division of parks and recreation in the department, the director shall negotiate and execute a lease and contract for those purposes in accordance with this chapter except as otherwise provided in this section.

(B) With the approval of the recreation and resources council created under section 1501.04 of the Revised Code, the director shall draft a statement of intent describing any public service facility that the department wishes to have constructed in accordance with this section and establishing a procedure for the submission of proposals for providing the facility, including, but not limited to, a requirement that each prospective bidder or lessee of land shall submit with the proposal a completed questionnaire and financial statement, on forms prescribed and furnished by the department, to enable the department to ascertain the person's financial worth and experience in maintaining and operating facilities similar or related to the public service facility in question. The completed questionnaire and financial statement shall be verified under oath by the prospective bidder or lessee. Questionnaires and financial statements submitted under this division are confidential and are not open to public inspection. Nothing in this division shall be construed to prevent use of or reference to questionnaires and financial statements in a civil action or criminal prosecution commenced by the state.

The director shall publish the statement of intent in at least three daily newspapers of general circulation in the state at least once each week for four consecutive weeks. The director then shall accept proposals in response to the statement of intent for at least thirty days following the final publication of the statement. At the end of the period during which proposals may be submitted under this division, the director shall select the proposal that the director determines best complies with the statement of intent and may negotiate a lease and contract with the person that submitted that proposal.

(C) Any lease and contract negotiated under this section shall include in its terms and conditions all of the following:

(1) The legal description of the leasehold;

(2) The duration of the lease and contract, which shall not exceed forty years, and a requirement that the lease and contract be nonrenewable;

(3) A requirement that the lessee maintain in full force and effect during the term of the lease and contract comprehensive liability insurance for injury, death, or loss to persons or property and fire casualty insurance for the public service facility and all its structures in an amount established by the director and naming the department as an additional insured;

(4) A requirement that the lessee maintain in full force and effect suitable performance bonds or other adequate security pertaining to the construction and operation of the public service facility;

(5) Detailed plans and specifications controlling the construction of the public service facility that shall include all of the following:

(a) The size and capacity of the facility;

(b) The type and quality of construction;

(c) Other criteria that the department considers necessary and advisable.

(6) The manner of rental payment;

(7) A stipulation that the director shall have control and supervision over all of the following:

(a) The operating season of the public service facility;

(b) The facility's hours of operation;

(c) The maximum rates to be charged guests using the facility;

(d) The facility's sanitary conditions;

(e) The quality of food and service furnished the guests of the facility;

(f) The lessee's general and structural maintenance responsibilities at the facility.

(8) The disposition of the leasehold and improvements at the expiration of the lease and contract;

(9) A requirement that the public service facility be available to all members of the public without regard to sex, race, color, creed, ancestry, national origin, or disability as defined in section 4112.01 of the Revised Code;

(10) Other terms and conditions that the director considers necessary and advisable to carry out the purposes of this section.

(D) The attorney general shall approve the form of the lease and contract prior to its execution by the director.

(E) The authority granted in this section to the director is in addition and supplemental to any other authority granted the director under state law.

Effective Date: 03-17-2000



Section 1501.013 - Designating natural resources law enforcement staff officers.

(A) Subject to division (B) of this section, the director of natural resources may designate an employee of the department of natural resources as a natural resources law enforcement staff officer. Such an officer may do any or all of the following:

(1) Coordinate the law enforcement activities, training, and policies of the department;

(2) Serve as the department's liaison with other law enforcement agencies and jurisdictions and as the director's representative regarding law enforcement activities;

(3) Conduct internal investigations of employees of the department as necessary;

(4) Perform other functions related to the department's law enforcement activities, training, and policies that the director assigns to the officer.

A natural resources law enforcement staff officer, on any lands or waters owned, controlled, maintained, or administered by the department, has the authority specified under section 2935.03 of the Revised Code for peace officers of the department of natural resources to keep the peace, to enforce all laws and rules governing those lands and waters, and to make arrests for violation of those laws and rules.

The governor, upon the recommendation of the director, shall issue to a natural resources law enforcement staff officer a commission indicating authority to make arrests as provided in division (A) of this section.

The director shall furnish a suitable badge to a commissioned natural resources law enforcement staff officer as evidence of that officer's authority.

(B)

(1) As used in division (B) of this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(2) The director shall not designate a person as a natural resources law enforcement staff officer under division (A) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(3) The director shall terminate the employment as a natural resources law enforcement staff officer of a person designated as such an officer if that person does either of the following:

(a) Pleads guilty to a felony;

(b) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the natural resources law enforcement staff officer agrees to surrender the certificate awarded to that officer under section 109.77 of the Revised Code.

(4) The director shall suspend from employment as a natural resources law enforcement staff officer a person designated as such an officer if that person is convicted, after trial, of a felony. If the natural resources law enforcement staff officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken, or if the officer does not file a timely appeal, the director shall terminate the employment of the natural resources law enforcement staff officer. If the natural resources law enforcement staff officer files an appeal that results in the officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the officer, the director shall reinstate the natural resources law enforcement staff officer. A natural resources law enforcement staff officer who is reinstated under division (B)(4) of this section shall not receive any back pay unless the officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the officer of the felony.

(5) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1999.

(6) The suspension from employment, or the termination of the employment, of a natural resources law enforcement staff officer under division (B)(3) or (4) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1501.02 - Cooperative or contractual arrangements with federal and local government.

The director of natural resources may enter into cooperative or contractual arrangements with the United States or any agency or department thereof, other states, other departments and subdivisions of this state, or any other person or body politic for the accomplishment of the purposes for which the department of natural resources was created. The director shall cooperate with, and not infringe upon the rights of, other state departments, divisions, boards, commissions, and agencies, political subdivisions, and other public officials and public and private agencies in the conduct of conservation plans and other matters in which the interests of the department of natural resources and the other departments and agencies overlap.

The director, by mutual agreement, may utilize the facilities and staffs of state-supported educational institutions in order to promote the conservation and development of the natural resources of the state.

All funds made available by the United States for the exclusive use of any division shall be expended only by that division and only for the purposes for which the funds were appropriated. In accepting any such funds for the acquisition of lands or interests in them to be used for open-space purposes including park, recreational, historical, or scenic purposes, or for conservation of land or other natural resources, the director may agree on behalf of the state that lands or interests in them acquired in part with those funds shall not be converted to other uses except pursuant to further agreement between the director and the United States.

The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing guidelines for entering into and may enter into a cooperative or contractual arrangement with any individual, agency, organization, or business entity to assist the department in funding a program or project of the department, its divisions, or its offices, through securing, without limitation, donations, sponsorships, marketing, advertising, and licensing arrangements. State moneys appropriated to the department shall continue to be used as authorized and shall not be redirected to any other purpose as a result of financial savings resulting from the department's entering into the cooperative or contractual arrangement.

The director may enter into a mutual aid compact with the chief law enforcement officer of any federal agency, state agency, county, township, municipal corporation, or other political subdivision or with the superintendent of the state highway patrol to enable forest officers, preserve officers, park officers, and state watercraft officers and the law enforcement officers of the respective federal or state agencies or political subdivisions or the state highway patrol to assist each other in the provision of police services within each other's jurisdiction.

Effective Date: 03-18-1999; 04-06-2007



Section 1501.021 - Expending funds for planning and engineering studies.

The director of natural resources may spend out of any funds appropriated to the department of natural resources for studies, planning, or engineering, such moneys as are necessary for the preparation of studies or plans for any state park or proposed state park in connection with which any lands or interests therein or public service facilities, or both, are to be acquired, constructed, enlarged, equipped, furnished, or improved from the proceeds of state park revenue bonds, and said director may use the engineers, assistants, and other employees of his department, and may employ consulting engineers for such purpose. All expenses so incurred by the director prior to the issuance of the state park revenue bonds shall be paid by the director and charged to the state park or the proposed state park involved, and the director shall keep proper records and accounts showing the amounts so charged. Upon the sale of the state park revenue bonds for such state park or proposed state park, the funds so expended by the director in connection therewith shall be reimbursed to the department from the proceeds of such bonds.

Effective Date: 10-10-1963



Section 1501.022 - Injection well review fund.

There is hereby created in the state treasury the injection well review fund consisting of moneys transferred to it under section 6111.046 of the Revised Code. Moneys in the fund shall be used by the chiefs of the divisions of mineral resources management, oil and gas resources management, geological survey, and soil and water resources in the department of natural resources exclusively for the purpose of executing their duties under sections 6111.043 to 6111.047 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1501.03 - Annual report.

The director of natural resources shall make an annual report to the governor of the activities of the department of natural resources, and therewith shall render a detailed financial report by divisions covering the receipts and expenditures of all moneys which shall be published. The director may publish separately any section of such annual report.

Effective Date: 10-01-1953



Section 1501.031 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 07-01-1985 )



Section 1501.04 - Recreation and resources commission.

There is hereby created in the department of natural resources a recreation and resources commission composed of the chairperson of the wildlife council created under section 1531.03 of the Revised Code, the chairperson of the parks and recreation council created under section 1541.40 of the Revised Code, the chairperson of the waterways safety council created under section 1547.73 of the Revised Code, the chairperson of the technical advisory council on oil and gas created under section 1509.38 of the Revised Code, the chairperson of the forestry advisory council created under section 1503.40 of the Revised Code, the chairperson of the Ohio soil and water conservation commission created under section 1515.02 of the Revised Code, the chairperson of the Ohio natural areas council created under section 1517.03 of the Revised Code, the chairperson of the Ohio water advisory council created under section 1521.031 of the Revised Code, the chairperson of the Ohio geology advisory council created under section 1505.11 of the Revised Code, and five members appointed by the governor with the advice and consent of the senate, not more than three of whom shall belong to the same political party. The director of natural resources shall be an ex officio member of the commission, with a voice in its deliberations, but without the power to vote.

Terms of office of members of the commission appointed by the governor shall be for five years, commencing on the second day of February and ending on the first day of February. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed.

In the event of the death, removal, resignation, or incapacity of a member of the commission, the governor, with the advice and consent of the senate, shall appoint a successor who shall hold office for the remainder of the term for which the member's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The governor may remove any appointed member of the commission for misfeasance, nonfeasance, or malfeasance in office.

The commission shall exercise no administrative function, but may do any of the following:

(A) Advise with and recommend to the director as to plans and programs for the management, development, utilization, and conservation of the natural resources of the state;

(B) Advise with and recommend to the director as to methods of coordinating the work of the divisions of the department;

(C) Consider and make recommendations upon any matter that the director may submit to it;

(D) Submit to the governor biennially recommendations for amendments to the conservation laws of the state.

Each member of the commission, before entering upon the discharge of the member's duties, shall take and subscribe to an oath of office, which oath, in writing, shall be filed in the office of the secretary of state.

The members of the commission shall serve without compensation, but shall be entitled to receive their actual and necessary expenses incurred in the performance of their official duties.

The commission, by a majority vote of all its members, shall adopt and amend bylaws.

To be eligible for appointment, a person shall be a citizen of the United States and an elector of the state and shall possess a knowledge of and have an interest in the natural resources of this state.

The commission shall hold at least four regular quarterly meetings each year. Special meetings shall be held at such times as the bylaws of the commission provide. Notices of all meetings shall be given in such manner as the bylaws provide. The commission shall choose annually from among its members a chairperson to preside over its meetings and a secretary to keep a record of its proceedings. A majority of the members of the commission constitutes a quorum. No advice shall be given or recommendation made without a majority of the members of the commission concurring in it.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 09-26-2003; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1501.05 - Division chiefs and employees.

All chiefs of divisions in the department of natural resources shall be appointed by the director of natural resources. The chiefs of those divisions may be removed by the director.

The chief engineer of the department of natural resources shall be a professional engineer registered under Chapter 4733. of the Revised Code or a professional architect certified and registered under Chapter 4703. of the Revised Code.

The chief of each division and the chief engineer, with the advice and consent of the director, may employ such number of technical and administrative assistants as are necessary.

All employees of the department, unless specifically exempted by law, shall be employed subject to the classified civil service laws in force at the time of their employment.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1983



Section 1501.051 - [Repealed].

Effective Date: 11-21-1973



Section 1501.06 - Quilter lodge.

The lodge located at Maumee Bay state park shall be known as the "Quilter lodge."

Effective Date: 07-22-1994



Section 1501.07 - Public service facilities in state park.

The department of natural resources through the division of parks and recreation may plan, supervise, acquire, construct, enlarge, improve, erect, equip, and furnish public service facilities such as inns, lodges, hotels, cottages, camping sites, scenic trails, picnic sites, restaurants, commissaries, golf courses, boating and bathing facilities, and other similar facilities in state parks reasonably necessary and useful in promoting the public use of state parks under its control and may purchase lands or interests in lands in the name of the state necessary for those purposes.

The chief of the division of parks and recreation shall administer state parks, establish rules, fix fees and charges for admission to parks and for the use of public service facilities therein, establish rentals for the lease of lands or interests therein within a state park the chief is authorized by law to lease, and exercise all powers of the chief, in conformity with all covenants of the director of natural resources in or with respect to state park revenue bonds and trust agreements securing such bonds and all terms, provisions, and conditions of such bonds and trust agreements. In the administration of state parks with respect to which state park revenue bonds are issued and outstanding, or any part of the moneys received from fees and charges for admission to or the use of facilities, from rentals for the lease of lands or interests or facilities therein, or for the lease of public service facilities are pledged for any such bonds, the chief shall exercise the powers and perform the duties of the chief subject to the control and approval of the director. The acquisition of such lands or interests therein and facilities shall be planned with regard to the needs of the people of the state and with regard to the purposes and uses of such state parks and, except for facilities constructed in consideration of a lease under section 1501.012 of the Revised Code, shall be paid for from the state park fund created in section 1541.22 of the Revised Code or from the proceeds of the sale of bonds issued under sections 1501.12 to 1501.15 of the Revised Code. Sections 125.81 and 153.04 of the Revised Code, insofar as they require a certification by the chief of the division of capital planning and improvement, do not apply to the acquisition of lands or interests therein and public service facilities to be paid for from the proceeds of bonds issued under sections 1501.12 to 1501.15 of the Revised Code.

As used in sections 1501.07 to 1501.14 of the Revised Code, state parks are all of the following:

(A) State reservoirs described and identified in section 1541.06 of the Revised Code;

(B) All lands or interests therein that are denominated as state parks in section 1541.083 of the Revised Code;

(C) All lands or interests therein of the state identified as administered by the division of parks and recreation in the "inventory of state owned lands administered by department of natural resources as of June 1, 1963," as recorded in the journal of the director, which inventory was prepared by the real estate section of the department and is supported by maps on file with the division ;

(D) All lands or interests in lands of the state hereafter designated as state parks in the journal of the director with the approval of the recreation and resources council.

All such state parks shall be exclusively under the control and administration of the division of parks and recreation. With the approval of the council, the director by order may remove from the classification as state parks any of the lands or interests therein so classified by divisions (C) and (D) of this section, subject to the limitations, provisions, and conditions in any order authorizing state park revenue bonds or in any trust agreement securing such bonds. Lands or interests therein so removed shall be transferred to other divisions of the department for administration or may be sold as provided by law. Proceeds of any sale shall be used or transferred as provided in the order authorizing state park revenue bonds or in the trust agreement and, if no such provision is made, shall be transferred to the state park fund. State parks do not include any lands or interest in lands of the state administered jointly by two or more divisions of the department. The designation of lands as state parks under divisions (A) to (D) of this section shall be conclusive, and those lands shall be under the control of and administered by the division of parks and recreation. No order or proceeding designating lands as state parks or park purchase areas shall be subject to any appeal or review by any officer, board, commission, or court.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 12-02-1996; 04-06-2007



Section 1501.08 - [Repealed].

Effective Date: 09-14-1957



Section 1501.09 - Leasing public service facilities.

The public service facilities mentioned in section 1501.07 of the Revised Code may be leased by the department of natural resources for the operation thereof as provided in section 1501.10 of the Revised Code, or may be operated by any person, firm, partnership, association, or corporation under contract with the director of natural resources as provided in section 1501.012 or 1501.091 of the Revised Code, or may be operated by the department through the division of parks and recreation. The leases for facilities may be bid individually or in any combination.

Any of those facilities may be leased or operated under contract without the necessity of competitive bidding for not more than two years.

Effective Date: 05-03-1990



Section 1501.091 - Contracts for the operation of public service facilities.

Contracts for the operation of public service facilities shall be made in writing by the director of natural resources with the person, firm, partnership, association, or corporation whose bid, in consideration of the public interest, is determined by the director to be the best bid received, after advertisement for bids has been published for four consecutive weeks in a newspaper having a general circulation in each county in which the facility is situated. The notice for bids shall set forth the pertinent facts concerning the facility and the periods of required operation during the year and shall refer to the conditions of operation and the terms of the contract which shall be on file in the office of the director and open to public inspection, except that questionnaires and financial statements submitted under this section shall be confidential and shall not be open to public inspection. Contracts for the operation of public service facilities shall contain provisions ensuring that the facilities will be open to the public at reasonable rates and without discrimination as to race, creed, or color, and such other provisions as the director considers necessary to satisfy the needs of the people of the state for public park facilities.

This section does not apply to any lease and contract executed under section 1501.012 of the Revised Code.

Effective Date: 05-03-1990



Section 1501.10 - Lease provisions.

Advertisement for bids for the leasing of public service facilities in state parks shall be published in any newspaper of general circulation in Franklin county and each county in which the facility to be leased is situated. The publication shall be made once each week for four consecutive weeks prior to the date fixed for the acceptance of the bids. The notice shall set forth the pertinent facts concerning the facility to be leased and the periods of required operation during the year and shall refer to the terms and conditions that the lease shall include, which shall be on file in the office of the director of natural resources and open to public inspection, except that questionnaires and financial statements submitted under this section shall be confidential and shall not be open to public inspection.

The public service facilities may be leased for a period of years that may be determined by the director, provided that the director, at the expiration of the original lease, without advertisement for bids, may grant the lessee a renewal of the lease for an additional period not to exceed four years. Leases executed under this section may contain any provisions that the director considers necessary, provided that the following provisions shall be contained in the leases:

(A) The lessee shall be responsible for keeping the facilities in good condition and repair, reasonable wear and tear and damages caused by casualty or acts beyond the control of the lessee excepted.

(B) The lessee shall operate the facilities for periods during the year that the director determines are necessary to satisfy the needs of the people of the state, provided that the periods of required operation shall be set forth in the notice for the acceptance of bids.

(C) The lessee, upon the execution of the lease, shall furnish surety to ensure that the lessee shall perform fully all terms of the lease. The surety shall be in the form of a performance bond, an irrevocable letter of credit to the state, cash, or negotiable certificates of deposit of any bank or savings and loan association organized or transacting business in the United States. The cash, market value of the certificates of deposit, or face value of the irrevocable letter of credit shall be equal to or greater than the amount of the bond prescribed by the director in the lease.

Immediately upon a deposit of cash or certificates of deposit, the director shall deliver them to the treasurer of state, who shall be responsible for their safekeeping and hold them in trust for the purposes for which they have been deposited. A lessee making a deposit of cash or certificates of deposit may withdraw and receive from the treasurer of state, on the written order of the director, all or any portion of the cash or certificates of deposit upon depositing with the treasurer of state cash or negotiable certificates of deposit issued by any bank organized or transacting business in this state equal in par value to the par value of the cash or certificates of deposit withdrawn. A lessee may demand and receive from the treasurer of state all interest or other income from any such certificates as it becomes due.

The director may lease any public service facilities in state parks to the person who submits the highest and best bid under the terms set forth in this section and in accordance with the rules of the director, taking into account the financial responsibility and the ability of the lessee to operate the facilities. Bids shall be sealed and opened at a date and time certain, published in advance.

This section does not apply to a lease and contract executed under section 1501.012 of the Revised Code.

Effective Date: 03-18-1999



Section 1501.101 to 1501.104 - [Repealed].

Effective Date: 01-10-1961



Section 1501.11 - Revenue from state parks and public service facilities - state park fund.

(A) The revenue derived from the operation or ownership of state parks or public service facilities shall be paid into the state park fund in accordance with section 1541.22 of the Revised Code; provided, that at such times and to the extent and in the manner provided in the order of the director authorizing state park revenue bonds, or in the bond proceedings applicable to obligations issued pursuant to section 154.22 of the Revised Code, such revenues shall be set aside on their receipt and be paid directly to depositories or trustees designated in such order or in the trust agreement securing such state park revenue bonds, or shall be paid and credited as provided in such bond proceedings.

(B) The department of natural resources shall reimburse any township from the state park fund for any reasonable expenses the township incurs incident to the maintenance of roads under the jurisdiction of the department. The department may contract with the township trustees for the maintenance of land under the jurisdiction of the department.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1501.12 - Issuance of state park revenue bonds.

(A) The director of natural resources, with the approval of the governor, may provide, at one time or from time to time, for the issuance of state park revenue bonds of the state, for the purpose of paying the cost of acquiring by purchase lands or interests therein to be used in the establishment or enlargement of state parks, and for the purpose of paying the cost of acquiring, constructing, enlarging, equipping, furnishing, and improving public service facilities in state parks and making land improvements incidental thereto. The principal of and interest on these bonds is payable solely from the revenues provided in section 1501.14 of the Revised Code. The bonds shall be authorized by order of the director of natural resources, approved by the governor, which shall recite an estimate by the director of the costs to be paid from the proceeds of the bond issue and provide for the issuance of bonds in an amount not in excess of the estimated cost. The bonds of each issue shall be dated, bear interest at a rate or rates not to exceed the rate provided in section 9.95 of the Revised Code, and mature at a time or times, not to exceed forty years from their date or dates, as determined by the director, and may be made redeemable before maturity, at the option of the director, at the price or prices and under the terms and conditions as fixed by the director prior to the issuance of the bonds. The director shall determine the form of the bonds, including the interest coupons to be attached thereto, and fix the denomination of the bonds and the place of payment of principal and interest thereof, which may be at any bank or trust company within or without the state.

The bonds shall be signed by the governor, the secretary of state, and the director, provided that all but one of these signatures may be a facsimile, and shall have affixed the great seal of Ohio or a facsimile thereof. Coupons attached thereto shall bear the facsimile signature of the director. The bonds shall contain a statement on their face that the state is not obligated to pay the same or the interest thereon and that they do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, but that the bonds and the interest thereon are payable solely from the revenues provided in section 1501.14 of the Revised Code. In case any of the officers whose signatures or facsimiles thereof appear on the bonds or coupons ceases to be such an officer before delivery of the bonds, the signatures or facsimiles are nevertheless valid and sufficient for all purposes as if they had remained in office until delivery. All the bonds shall have all the qualities and incidents of negotiable instruments under the applicable law of this state, and the bonds and the interest thereon are exempt from all taxation within this state. The bonds are lawful investments of banks, savings banks, trust companies, savings and loan associations, deposit guarantee associations, fiduciaries, trustees, trustees of the sinking fund or officer in charge of the bond retirement fund of municipal corporations and other subdivisions of the state and of domestic insurance companies notwithstanding sections 3907.14 and 3925.08 of the Revised Code, and are acceptable as security for deposit of public money.

The bonds may be issued in coupon or registered form, or both, as the director determines, and provision may be made for the registration of any coupon bonds as to principal alone and for the exchange of coupon bonds for bonds registered as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest.

For the purpose of refunding any state park revenue bonds then outstanding that have been issued under sections 1501.12 to 1501.15 of the Revised Code, including payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the bonds, the director, with the approval of the governor, may provide by order for the issuance of state park revenue refunding bonds of the state. The issuance of the bonds, the maturities, revenues pledged for their payment, and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the director and chief of the division of parks and recreation in respect to the bonds is governed by the sections insofar as they are applicable.

(B) The bonds shall be sold by the director to the highest bidder therefor, but for not less than the par value thereof plus accrued interest thereon, after a notice of sale has been published once a week for three consecutive weeks in one newspaper in each of the three most populous counties in the state. The notice of sale shall state the day, hour, and place of sale, the total principal amount of the bonds to be sold, their denominations, date, and the dates and amounts of their maturities, whether or not they are callable, information relative to the rates of interest that the bonds shall bear, and the dates upon which interest is payable, and any other information the director deems advisable.

(C) The proceeds of the bonds of each issue shall be used solely for the payment of the costs for which the bonds were issued, which cost shall include financing charges, interest during construction, legal fees, trustees' fees, and all other expenses incurred in connection with the issuance of the bonds, and shall be disbursed in a manner and under restrictions as the director provides in the order authorizing the issuance of the bonds or in the trust agreement, as provided in section 1501.13 of the Revised Code, securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, are less than that cost, additional bonds may in like manner be issued to provide the amount of the deficit, and, unless otherwise provided in the order authorizing the issuance of the bonds or in the trust agreement securing them, are deemed to be of the same issue and entitled to payments from the same fund, without preference or priority of the bonds first issued for the same facilities. If the proceeds of the bonds of any issue exceed the cost, the surplus shall be paid into a special fund to be established for payment of the principal and interest of the bonds as specified in the trust agreement securing them.

Effective Date: 03-07-1997



Section 1501.13 - Securing bonds by mortgages and trust agreements.

In the discretion of the director of natural resources any bonds issued under sections 1501.12 to 1501.15, inclusive, of the Revised Code, may be secured by a trust agreement between the director and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state. Such bonds may also be secured by mortgage on such property wholly acquired through the proceeds of the sale of bonds. Any such trust agreement may pledge or assign revenues to the payment of the principal of and interest on such bonds and reserves therefor as provided in section 1501.14 of the Revised Code but shall not convey or mortgage any property of the state, except as provided in sections 1501.07, 1501.11, 1501.12, and 1501.14 of the Revised Code. Any such trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law including provisions for issue of additional revenue bonds for the purposes set forth in section 1501.12 of the Revised Code to be secured ratably with any revenue bonds theretofore or thereafter issued under said section, covenants setting forth the duties of the director and chief of the division of parks and recreation in relation to the acquisition, improvement, maintenance, operation, repair, and insurance of the lands or interests therein or public service facilities in connection with which such bonds are authorized, the custody, safeguarding, and application of all moneys, the insurance of moneys on hand or on deposit, and the rights and remedies of the trustee and the holders of the bonds, including therein provisions restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds and debentures of corporations, and of the security given by those who contract to construct the project, and by any bank or trust company in which the proceeds of bonds or revenues shall be deposited, and such other provisions as the director deems reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of maintenance, operation, and repair of the facilities for which the bonds were issued.

The director shall covenant and agree to maintain, so long as there are outstanding any such bonds payable from revenues, adequate fees, charges, and rentals for the payment of the principal and interest on such bonds and for the creation and maintenance of reserves therefor and reserves for operation, maintenance, replacement, and renewal.

Effective Date: 10-10-1963



Section 1501.14 - Retiring bonds.

To the extent provided in the order of the director or in the trust agreement securing the bonds, all admission fees, charges, and rentals and all other revenues derived from the lands and interests therein and public service facilities, for the acquisition, construction, enlargement, equipment, furnishing, or improvement of which bonds are issued, except such part as is necessary to pay the cost of maintaining, repairing, and operating them during any period in which such cost is not otherwise provided for, shall be pledged to the payment of the principal of and interest on such bonds. In any case in which the director deems it advisable, he has authority in the order providing for issuance of the bonds to pledge the admission fees, charges, and rentals and all other revenues derived from any or all state parks and public service facilities in any state park or parks, except such part as is necessary to pay the cost of maintaining, repairing, and operating such state parks and facilities, as additional security for the payment of any bonds issued under the provisions of sections 1501.12 to 1501.15, inclusive, of the Revised Code.

Any order authorizing issuance of state park revenue bonds may provide for the payment of a proportionate share of the expenses of the operation of the department and the division of parks and recreation as a charge prior to the payment of principal of and interest on such bonds, and all other payments required to be made by such order or the trust agreement securing such bonds.

Effective Date: 10-10-1963



Section 1501.15 - No incurring of state debt without constitutional authorization.

Nothing in sections 1501.12 to 1501.15, inclusive, of the Revised Code, authorizes or permits the incurring of debt by the state of any kind or nature not authorized or permitted by the provisions of the constitution of the state in relation to state debt.

Effective Date: 01-10-1961



Section 1501.16 to 1501.19 - Amended and Renumbered RC 1517.14 to 1517.18.

Effective Date: 10-20-1994



Section 1501.191 - Little Miami forest preserve.

Hillside land owned by the state adjacent to the Little Miami river is hereby declared the Little Miami forest preserve. This designation constitutes a statement of intent by the general assembly that such land be used and managed by state agencies having its custody or control for the purpose of protecting, preserving, and enhancing its natural and scenic beauty for its own sake and in conjunction with the protection, preservation, and enhancement of the Little Miami river as a scenic river. To further this intent and purpose, the director of natural resources may:

(A) Accept donations of land or interests in land and designate any land so acquired or in which an interest is acquired as a part of the Little Miami forest preserve;

(B) Acquire with moneys donated or appropriated therefor, lands or interests in lands and designate any land so acquired or in which an interest is acquired as part of the Little Miami forest preserve;

(C) Designate land acquired after July 1, 1983, primarily for other purposes by the department of natural resources or any of its divisions as a part of the Little Miami forest preserve;

(D) Issue internal rules for lands controlled or managed by the department of natural resources or any of its divisions to coordinate the intent and purpose of this section with other purposes for which the land is controlled or managed by the department or its divisions; and

(E) Enter into cooperative agreements with other state agencies or political subdivisions that on July 1, 1983, own, or after such date acquire, land suitable for designation as part of the Little Miami forest preserve to coordinate the intent and purpose of this section with other purposes for which the land is controlled or managed by such agencies or subdivisions and, pursuant to such agreements, designate land subject to such agreements as part of the Little Miami forest preserve.

All state agencies shall confer and cooperate with the director of natural resources and the Little Miami scenic river advisory council to the fullest extent possible to achieve the intent and purpose of this section.

Effective Date: 04-19-1988



Section 1501.20 - Agricultural pollution abatement and urban sedimentary pollution control program.

The Ohio soil and water conservation commission shall recommend to the director of natural resources a procedure for coordination of a program of agricultural pollution abatement and urban sedimentary pollution control. Implementation of such a program shall be based on the standards for air and water quality determined by the director of environmental protection. The director of natural resources shall, through the division of soil and water districts, coordinate the efforts of state and local governmental agencies to meet the minimum state air and water quality standards relating to agricultural pollutants and urban sedimentary pollutants. The director of environmental protection shall utilize the department of natural resources, the division of soil and water districts, and local soil and water conservation districts in encouraging landowner abatement of agricultural pollution and urban sediment pollution.

Effective Date: 10-23-1972



Section 1501.201 - Amended and Renumbered RC 1501.20.

Effective Date: 10-23-1972



Section 1501.21 - Canoe and boating routes - markers.

The director of natural resources, in cooperation with any federal agency, any other state, any state agency or political subdivision of this state, any private organization, or any individual, may designate, and when feasible mark, canoe and boating routes on the waters in this state that have historic or scenic value.

The director may expend funds and make grants to erect and maintain markers that designate public facilities, points of interest, portages, and all dams, rapids, waterfalls, whirlpools, and other hazards to canoeists and boaters.

The director may publish and distribute or authorize the publication and distribution of maps of and guides to the designated historic or scenic canoe and boating routes, as well as pamphlets containing any other interpretative literature on the routes that the director considers advisable.

Effective Date: 02-11-1988



Section 1501.22 - Water recreation hazard warning markers.

The director of natural resources may erect and maintain suitable markers to warn boaters of dams, that are hazardous on all waters of the state that are regularly used by the public, whether seasonally or during all seasons, for canoeing, kayaking, or similar watercraft recreation.

Effective Date: 09-27-1974



Section 1501.23 - Clean-up and beautification programs - volunteers.

The department of natural resources may utilize the services of volunteers to implement clean-up and beautification programs or any other programs that accomplish any of the purposes of the department. The director of natural resources shall approve all volunteer programs and may recruit, train, and supervise the services of community volunteers or volunteer groups for volunteer programs. In accordance with state guidelines, the director may reimburse volunteers for necessary and appropriate expenses, such as travel expenses, that they incur in the course of their volunteer service to the department. The director may designate volunteers in a volunteer program as state employees for the purpose of motor vehicle accident liability insurance under section 9.83 of the Revised Code, for the purpose of immunity under section 9.86 of the Revised Code, and for the purpose of indemnification from liability incurred in the performance of their duties under section 9.87 of the Revised Code.

Effective Date: 09-05-2001; 04-06-2007



Section 1501.24 - [Repealed].

Effective Date: 06-30-1979



Section 1501.25 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-26-2003 )



Section 1501.26, 1501.27 - Amended and Renumbered RC 149.322, 149.321.

Effective Date: 07-22-1994



Section 1501.30 - Great lakes charter provision definitions.

(A) As used in sections 1501.30 to 1501.35 of the Revised Code:

(1) "Consumptive use" means a use of water resources, other than a diversion, that results in a loss of that water to the basin from which it is withdrawn and includes, but is not limited to, evaporation, evapotranspiration, and incorporation of water into a product or agricultural crop.

(2) "Diversion" means a withdrawal of water resources from either the Lake Erie or Ohio river drainage basin and transfer to another basin without return. "Diversion" does not include evaporative loss within the basin of withdrawal.

(3) "Other great lakes states and provinces" means states other than this state that are parties to the great lakes basin compact under Chapter 6161. of the Revised Code and the Canadian provinces of Ontario and Quebec.

(4) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes any state, any political subdivision of a state, and any department, division, board, commission, agency, or instrumentality of a state or political subdivision of a state.

(5) "Water resources" means any waters of the state that are available or may be made available to agricultural, industrial, commercial, and domestic users.

(6) "Waters of the state" includes all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and other bodies or accumulations of water, surface and underground, natural or artificial, regardless of the depth of the strata in which underground water is located, that are situated wholly or partly within or border upon this state or are within its jurisdiction.

(B) The chief of the division of soil and water resources of the department of natural resources shall define "Lake Erie drainage basin" and "Ohio river drainage basin" for the purposes of sections 1501.30 to 1501.35 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-29-1988



Section 1501.31 - Rules.

(A) The director of natural resources shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code for the implementation, administration, and enforcement of sections 1501.30 to 1501.35 of the Revised Code.

(B) Sections 1501.30 to 1501.35 of the Revised Code do not affect common law riparian rights.

Effective Date: 06-29-1988



Section 1501.32 - Permit for diverting more than 100,000 gallons of water a day from Ohio River watershed.

(A) No person shall divert more than one hundred thousand gallons per day of any waters of the state out of the Ohio river watershed to another basin without having a permit to do so issued by the director of natural resources. An application for such a permit shall be filed with the director upon such forms as the director prescribes. The application shall state the quantity of water to be diverted, the purpose of the diversion, the life of the project for which the water is to be diverted, and such other information as the director may require by rule. Each application shall be accompanied by a nonrefundable fee of one thousand dollars, which shall be credited to the water management fund, which is hereby created.

(B) The director shall not approve a permit application filed under this section if the director determines that any of the following applies:

(1) During the life of the project for which the water is to be diverted, some or all of the water to be diverted will be needed for use within the Ohio river watershed.

(2) The proposed diversion would endanger the public health, safety, or welfare.

(3) The applicant has not demonstrated that the proposed diversion is a reasonable and beneficial use and is necessary to serve the applicant's present and future needs.

(4) The applicant has not demonstrated that reasonable efforts have been made to develop and conserve water resources in the importing basin and that further development of those resources would engender overriding, adverse economic, social, or environmental impacts.

(5) The proposed diversion is inconsistent with regional or state water resources plans.

(6) The proposed diversion, alone or in combination with other diversions and water losses, will have a significant adverse impact on in-stream uses or on economic or ecological aspects of water levels.

The director may hold public hearings upon any application for a permit.

(C)

The director shall determine the period for which each permit approved under this section will be valid and specify the expiration date, but in no case shall a permit be valid beyond the life of the project as stated in the application.

The director shall establish rules providing for the transfer of permits. A permit may be transferred on the conditions that the quantity of water diverted not be increased and that the purpose of the diversion not be changed.

(D)

(1) Within a time established by rule, the director shall do one of the following:

(a) Notify the applicant that an application the applicant filed under this section is approved or denied and, if denied, the reason for denial;

(b) Notify the applicant of any modification necessary to qualify the application for approval.

(2) Any person who receives notice of a denial or modification under division (D)(1) of this section is entitled to a hearing under Chapter 119. of the Revised Code if the person sends a written request for a hearing to the director within thirty days after the date on which the notice is mailed or otherwise provided to the applicant.

(E) The director shall revoke a permit under this section without a prior hearing if the director determines that the quantity of water being diverted exceeds the quantity stated in the permit application.

The director may suspend a permit if the director determines that the continued diversion of water will endanger the public health, safety, or welfare. Before suspending a permit, the director shall make a reasonable attempt to notify the permittee that the director intends to suspend the permit. If the attempt fails, notification shall be given as soon as practicable following the suspension. Within five days after the suspension, the director shall provide the permittee an opportunity to be heard and to present evidence that the continued diversion of water will not endanger the public health, safety, or welfare.

If the director determines before the expiration date of a suspended permit that the diversion of water can be resumed without danger to the public health, safety, or welfare, the director shall, upon request of the permittee, reinstate the permit.

(F) Any six or more residents of this state may petition the director for an investigation of a withdrawal of water resources that they allege is in violation of a permit issued under this section.

The petition shall identify the permittee and detail the reasons why the petitioners believe that grounds exist for the revocation or suspension of the permit under this section.

Upon receipt of the petition, the director shall send a copy to the permittee and, within sixty days, make a determination whether grounds exist for revocation or suspension of the permit under this section.

(G) Each permittee shall submit to the director an annual report containing such information as the director may require by rule.

Amended by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.

Effective Date: 06-29-1988; 04-06-2007



Section 1501.33 - Applying for permit for major increase in withdrawal of waters of state.

(A) Except as provided in divisions (B) , (C), and (D) of this section, no person shall allow a facility that the person owns or operates to withdraw waters of the state in an amount that would result in a new or increased consumptive use of more than an average of two million gallons of water per day in any thirty-day period without first obtaining a permit from the director of natural resources under section 1501.34 of the Revised Code. Prior to developing a new or increased withdrawal or consumptive use capacity that would facilitate a withdrawal requiring a permit under this section, an owner or operator of a facility shall submit an application for a permit to the director on a form the director prescribes . The application shall declare and document all of the following:

(1) The facility's current withdrawal capacity per day if the withdrawal is to occur at a facility already in operation;

(2) The total new or increased daily withdrawal capacity proposed for the facility;

(3) The locations and sources of water proposed to be withdrawn;

(4) The locations of proposed discharges or return flows;

(5) The locations and nature of proposed consumptive uses;

(6) The estimated average annual and monthly volumes and rates of withdrawal;

(7) The estimated average annual and monthly volumes and rates of consumptive use;

(8) The effects the withdrawal is anticipated to have with respect to existing uses of water resources;

(9) A description of other ways the applicant's need for water may be satisfied if the application is denied or modified;

(10) A description of the conservation practices the applicant intends to follow;

(11) Any other information the director may require by rule.

Each application shall be accompanied by a nonrefundable fee of one thousand dollars, which shall be credited to the water management fund created under section 1501.32 of the Revised Code.

(B) A major utility facility that is subject to regulation under Chapter 4906. of the Revised Code need not obtain a permit under section 1501.34 of the Revised Code.

(C)

(1) A public water system, as that term is defined in section 6109.01 of the Revised Code, that withdraws waters of the state in an amount that would result in a new or increased consumptive use of more than two million gallons per day need not obtain a permit under section 1501.34 of the Revised Code if any of the following applies:

(a) The public water system was in operation on June 29, 1988, and no substantial changes are proposed for that system except as specified in division (C)(1)(c) of this section .

(b) A public water system that is proposed to be constructed or installed, or an existing system for which changes are proposed, encompasses only water distribution facilities .

(c) A public water system, other than one that encompasses only water distribution facilities, is proposed to be constructed or installed, or substantial changes in the design capacity of an existing system, other than one that encompasses only water distribution facilities, are proposed; the plans submitted for the system to the director of environmental protection under section 6109.07 of the Revised Code declare and document the information specified in division (A) of this section and rules adopted under it as determined by the director of natural resources; and the director of environmental protection has applied the criteria specified in division (A) of section 1501.34 of the Revised Code in reviewing and approving the plans as determined by the director of natural resources.

(2) Any public water system that withdraws waters of the state in an amount that would result in a new or increased consumptive use of more than two million gallons per day and that does not meet the criteria specified in division (C)(1)(a), (b), or (c) of this section shall obtain a permit under section 1501.34 of the Revised Code. A person who submits plans for such a system under section 6109.07 of the Revised Code may request the director of natural resources in writing to consider those plans as an application under this section. No later than twenty days after receiving the request, the director shall notify the person of one of the following:

(a) The plans declare and document the information specified in division (A) of this section and rules adopted under it and are accepted as an application under this section, and the person shall submit to the director the application fee required under division (A) of this section .

(b) Additional specified information is necessary before the director can accept the plans as an application .

(c) The plans do not meet the requirements of division (A) of this section and rules adopted under it and an application shall be submitted in accordance with this section.

(D) A facility that is required to obtain a permit under sections 1522.10 to 1522.21 of the Revised Code need not obtain a permit under section 1501.34 of the Revised Code.

Amended by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.

Effective Date: 06-29-1988



Section 1501.34 - Determinations for application approval.

(A) The director of natural resources shall not approve an application submitted under section 1501.33 of the Revised Code if he determines that any of the following criteria apply:

(1) Public water rights in navigable waters will be adversely affected;

(2) The facility's current consumptive use, if any, does not incorporate maximum feasible conservation practices as determined by the director, considering available technology and the nature and economics of the various alternatives;

(3) The proposed plans for the withdrawal, transportation, development, and consumptive use of water resources do not incorporate maximum feasible conservation practices as determined by the director, considering available technology and the nature and economics of the various alternatives;

(4) The proposed withdrawal and consumptive uses do not reasonably promote the protection of the public health, safety, and welfare;

(5) The proposed withdrawal will have a significant detrimental effect on the quantity or quality of water resources and related land resources in this state;

(6) The proposed withdrawal is inconsistent with regional or state water resources plans;

(7) Insufficient water is available for the withdrawal and other existing legal uses of water resources are not adequately protected.

(B) The director may hold public hearings upon any application for a permit submitted under section 1501.33 of the Revised Code. The director shall determine the period for which each permit approved under this section will be valid and specify the expiration date, but in no case shall a permit be valid beyond the life of the project as stated in the application. The director shall establish rules providing for the transfer of permits. A permit may be transferred on the conditions that the quantity of water withdrawn not be increased and that the purposes of the withdrawal not be changed.

(C)

(1) Within a time established by rule, the director shall do one of the following:

(a) Notify the applicant that an application he submitted under section 1501.33 of the Revised Code is approved or denied and, if denied, the reason for denial;

(b) Notify the applicant of any modification necessary to qualify the application for approval.

(2) Any person who receives notice of a denial or modification under this division is entitled to a hearing under Chapter 119. of the Revised Code if the person sends a written request for a hearing to the director within thirty days after the date on which the notice is mailed or otherwise provided to the applicant.

(D) The director shall revoke a permit under this section without a prior hearing if he determines that the quantity of water being consumed exceeds the quantity stated in the permit application.

The director may suspend a permit if he determines that the continued consumption of water under the permit will endanger the public health, safety, or welfare. Before suspending a permit, the director shall make a reasonable attempt to notify the permittee that he intends to suspend the permit. If the attempt fails, notification shall be given as soon as practicable following the suspension. Within five days after the suspension, the director shall provide the permittee an opportunity to be heard and to present evidence that the continued consumption of water will not endanger the public health, safety, or welfare.

If the director determines, before the expiration date of a suspended permit, that the consumption of water can be resumed without danger to the public health, safety, or welfare, he shall, upon request of the permittee, reinstate the permit.

(E) Any six or more residents of this state may petition the director for an investigation of a withdrawal of water resources that they allege is in violation of a permit issued under this section.

The petition shall identify the permittee and detail the reasons why the petitioners believe that grounds exist for the revocation or suspension of the permit under this section.

Upon receipt of the petition, the director shall send a copy to the permittee and, within sixty days, make a determination whether grounds exist for revocation or suspension of the permit under this section.

(F) Each permittee under this section shall submit to the director an annual report containing such information as the director may require by rule.

Effective Date: 06-29-1988



Section 1501.35 - Consultation on application for major increase in withdrawal of waters with other Great Lakes states and provinces and international commission.

Whenever any person submits an application under section 1501.33 of the Revised Code to withdraw water from the Lake Erie drainage basin that would result in a new or increased consumptive use totaling more than five million gallons per day or whenever a major utility facility subject to regulation under Chapter 4906. of the Revised Code proposes to make such a withdrawal, the director of natural resources shall notify the governors and premiers of the other great lakes states and provinces, the appropriate water management agencies of those states and provinces, and, when appropriate, the international joint commission and shall solicit their comments and concerns regarding the application. In the event of an objection to the proposed consumptive use, the director shall consult with the affected great lakes states and provinces to consider the issues involved and seek mutually agreeable recommendations. Before rendering a decision on the permit application, the director shall consider the concerns, comments, and recommendations of the other great lakes states and provinces and the international joint commission.

Effective Date: 06-29-1988



Section 1501.40 - Coordination and administration of National and Community Service Act of 1990.

The department of natural resources is the designated state agency responsible for the coordination and administration of sections 120 to 136 of the "National and Community Service Act of 1990," 104 Stat. 3127 (1990), 42 U.S.C.A. 12401 to 12456, as amended. With the assistance of the Ohio commission on service and volunteerism created in section 121.40 of the Revised Code, the director of natural resources shall coordinate with other state agencies to apply for funding under the act when appropriate and shall administer any federal funds the state receives under sections 120 to 136 of the act.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001



Section 1501.45 - Forfeiture - distribution of proceeds - funds created.

(A) As used in this section:

(1) "Forfeiture laws" means provisions that are established in Title XXIX of the Revised Code and that govern the forfeiture and disposition of certain property that is seized pursuant to a law enforcement investigation.

(2) "Law enforcement division" means the division of forestry, the division of natural areas and preserves, the division of wildlife, the division of parks and recreation, or the division of watercraft in the department of natural resources.

(3) "Law enforcement fund" means a fund created in this section.

(B) Except as otherwise provided in this section and notwithstanding any provision of the Revised Code that is not in Title XV of the Revised Code to the contrary, the forfeiture laws apply to a law enforcement division that substantially conducts an investigation that results in the ordered forfeiture of property and also apply to the involved forfeiture of property, and the law enforcement division shall comply with those forfeiture laws. Accordingly, the portion of the forfeiture laws that authorizes certain proceeds from forfeited property to be distributed to the law enforcement agency that substantially conducted the investigation that resulted in the seizure of the subsequently forfeited property apply to the law enforcement divisions. If a law enforcement division is eligible to receive such proceeds, the proceeds shall be deposited into the state treasury to the credit of the applicable law enforcement fund.

(C) There are hereby created in the state treasury the division of forestry law enforcement fund, the division of natural areas and preserves law enforcement fund, the division of wildlife law enforcement fund, the division of parks and recreation law enforcement fund, and the division of watercraft law enforcement fund. The funds shall consist of proceeds from forfeited property that are deposited in accordance with this section. The funds shall be used by the applicable law enforcement division for law enforcement purposes specified in the forfeiture laws; however, a law enforcement division shall not use such funds to pay the salaries of its employees or to provide for any other remuneration of personnel.

(D) If the forfeiture laws conflict with any provisions that govern forfeitures and that are established in another section of Title XV of the Revised Code, the provisions established in the other section of Title XV apply.

Effective Date: 04-06-2007



Section 1501.99 - Penalty.

(A) Whoever violates section 1501.32 of the Revised Code or the terms or conditions of a permit issued under that section shall be fined not more than ten thousand dollars for each day of violation.

(B) Whoever violates section 1501.33 of the Revised Code or the terms or conditions of a permit issued under section 1501.34 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 06-29-1988






Chapter 1502 - RECYCLING, WASTE REDUCTION, LITTER PREVENTION

Section 1502.01 et seq - 1502.01 et seq

Chapter Repealed and Renumbered as § 3736.01 et seq. by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Prior History: (Effective Date: 03-18-1999; 04-06-2007 )






Chapter 1503 - DIVISION OF FORESTRY

Section 1503.01 - Chief of the division of forestry - powers and duties.

The chief of the division of forestry shall administer this chapter.

The chief may adopt, amend, and rescind rules, in accordance with Chapter 119. of the Revised Code, for the administration, implementation, and enforcement of section 1503.43 of the Revised Code and for the administration, use, visitation, and protection of the state forests, except those forests used solely for research purposes by the Ohio agricultural research and development center. Copies of the rules governing state forests shall be posted in conspicuous places in those forests. No person shall violate any rule adopted under this section.

The chief, with the approval of the director of natural resources, may enter into an agreement with the United States department of agriculture under the "Cooperative Forestry Assistance Act of 1978," 92 Stat. 365, 16 U.S.C.A. 2101, as amended, for the purpose of receiving and disbursing grants to provide forestry and fire protection assistance on public and private lands in this state.

The chief shall employ, subject to the approval of the director, field assistants and such other employees as are necessary for the performance of the work prescribed by this chapter and for the performance of the other work of the division, shall prescribe their duties, and shall fix their compensation in accordance with such schedules as are provided by law for the compensation of state employees.

All employees of the division, unless specifically exempted by law, shall be employed subject to the classified civil service laws in force at the time of employment.

Effective Date: 10-08-1992



Section 1503.011 - Conservation and development of forests - duties of chief.

The chief of the division of forestry shall be responsible for the conservation and development of forests within this state. The chief shall be concerned with silvicultural practices, including the proper planting, growing, protecting, harvesting, and managing of trees for such purposes as watershed and soil protection, timber production and utilization, recreation, aesthetics, wildlife habitat development, and urban enhancement and for all benefits that forests provide.

The chief may do any or all of the following:

(A) Provide rural forestry assistance to nonindustrial private forest landowners, including advice in tree planting, forest improvement, harvesting, and all aspects of conservation;

(B) Provide urban forestry assistance to individuals, nonprofit organizations, and political subdivisions to manage their urban forest resource and develop comprehensive tree care programs;

(C) Provide wood utilization, marketing, and rural forestry development assistance to forest industries, political subdivisions and agencies thereof, and state and federal agencies for the purpose of establishing and maintaining a viable, economically sound wood-based industry while expanding the forest resource of this state;

(D) Provide forest pest protection assistance to forest landowners, political subdivisions and agencies thereof, and state and federal agencies on assessing and evaluating the health and vigor of the forest resource;

(E) Provide technical assistance to landowners in developing forest windbreaks, filter strips, and other forest management practices that provide conservation benefits;

(F) Provide awareness of and education concerning the programs provided for under divisions (A) to (E) of this section;

(G) Enter into agreements with political subdivisions and agencies thereof, state and federal agencies, firefighting agencies and private fire companies, as those terms are defined in section 9.60 of the Revised Code, nonprofit organizations, and individuals to meet the needs of forestry assistance in this state and, in accordance with section 1503.01 of the Revised Code, develop and administer grant programs for any of those entities requesting assistance. The chief shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code establishing such requirements and procedures as are necessary to implement this division.

As used in this section, "nonprofit organization" has the same meaning as in section 4141.01 of the Revised Code.

Effective Date: 09-05-2001



Section 1503.012 - Forestry and mineral royalties fund; transfer of money.

There is hereby created in the state treasury the forestry mineral royalties fund. The fund shall consist of money deposited into it under section 1509.73 of the Revised Code. Any investment proceeds earned on money in the fund shall be credited to the fund.

Money in the fund shall be used by the division of forestry to acquire land and to pay capital costs, including equipment and repairs and renovations of facilities, that are owned by the state and administered by the division. Expenditures from the fund for those purposes shall be approved by the director of natural resources.

The director of natural resources also may request the director of budget and management to transfer money from the forestry mineral royalties fund to the parks mineral royalties fund created in section 1541.26 of the Revised Code. The director of budget and management shall transfer the money pursuant to the request if the director consents to the request. Money that is transferred to the parks mineral royalties fund shall be used for the purposes specified in section 1541.26 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1503.02 - Agricultural research and development center - duties.

The Ohio agricultural research and development center shall carefully inquire into the character and extent of the forests of the state, the causes of their waste and decay, and methods for their preservation and development. It shall conduct investigations in the several sections of the state, determine the species of valuable trees best suited to grow on the various kinds of soil, and ascertain the best methods and cost of the propagation, planting, and cultivation of wood lots and plantations. It shall determine the average rate of growth of the various species of trees and the relative values of different kinds of timber for domestic and commercial purposes, and conduct experiments for the purpose of increasing durability of the various kinds of wood. It shall determine the kind of trees and shrubs best suited to different localities for windbreaks and shelter, and for beautifying grounds, and shall ascertain the best methods of planting and managing such trees, shrubs, and grounds.

Effective Date: 03-16-1982



Section 1503.03 - Acquisition of forest areas.

The chief of the division of forestry shall cooperate with the Ohio agricultural research and development center, all state operated universities, and the department of agriculture. The chief, with the approval of the director of natural resources, may purchase or acquire by gift, donations, or contributions any interest in land suitable for forestry purposes. The chief may enter into agreements with the federal government or other agencies for the acquisition, by lease, purchase, or otherwise, of such lands as in the judgment of the chief and director are desirable for state forests, building sites, or nursery lands. The chief may expend funds, not otherwise obligated, for the management, development, and utilization of such lands.

The chief, with the approval of the director, may acquire by lease, purchase, gift, or otherwise, in the name of the state, forested or other lands in the state suitable for the growth of forest trees to the amount of the appropriation for that purpose. The chief shall prepare and submit to the director maps and descriptions of such areas including and adjacent to the existing state forest lands, the lands within which, not at the time belonging to the state, are properly subject to purchase as state forest lands for reasons of protection, utilization, and administration. When such an area is approved by the director and the recreation and resources council, it shall be known as a state forest purchase area and the map and description, with the approval of the director indorsed thereon, shall be filed in duplicate with the auditor of state and the attorney general.

All lands purchased for forest purposes shall be deeded to the state, but the purchase price of such lands shall not be paid until the title thereof has been approved by the attorney general. The price of such lands shall not exceed the appropriation for such purposes.

Effective Date: 12-02-1996



Section 1503.04 - Custody of forests.

The chief of the division of forestry may plant such trees as he deems expedient, and take such measures as are necessary to bring about a profitable growth of timber on lands described in section 1503.03 of the Revised Code. The chief may fence such lands with substantial wire fencing, protect them from forest fires and trespassers, and preserve the timber thereon. The chief has entire custody of such forest lands and may employ such local assistance as he deems necessary.

Effective Date: 09-01-1976



Section 1503.05 - Timber sale agreements.

(A) The chief of the division of forestry may sell timber and other forest products from the state forest and state forest nurseries whenever the chief considers such a sale desirable and, with the approval of the attorney general and the director of natural resources, may sell portions of the state forest lands when such a sale is advantageous to the state.

(B) Except as otherwise provided in this section, a timber sale agreement shall not be executed unless the person or governmental entity bidding on the sale executes and files a surety bond conditioned on completion of the timber sale in accordance with the terms of the agreement in an amount equal to twenty-five per cent of the highest value cutting section. All bonds shall be given in a form prescribed by the chief and shall run to the state as obligee.

The chief shall not approve any bond until it is personally signed and acknowledged by both principal and surety, or as to either by the attorney in fact thereof, with a certified copy of the power of attorney attached. The chief shall not approve the bond unless there is attached a certificate of the superintendent of insurance that the company is authorized to transact a fidelity and surety business in this state.

In lieu of a bond, the bidder may deposit any of the following:

(1) Cash in an amount equal to the amount of the bond;

(2) United States government securities having a par value equal to or greater than the amount of the bond;

(3) Negotiable certificates of deposit or irrevocable letters of credit issued by any bank organized or transacting business in this state having a par value equal to or greater than the amount of the bond.

The cash or securities shall be deposited on the same terms as bonds. If one or more certificates of deposit are deposited in lieu of a bond, the chief shall require the bank that issued any of the certificates to pledge securities of the aggregate market value equal to the amount of the certificate or certificates that is in excess of the amount insured by the federal deposit insurance corporation. The securities to be pledged shall be those designated as eligible under section 135.18 of the Revised Code. The securities shall be security for the repayment of the certificate or certificates of deposit.

Immediately upon a deposit of cash, securities, certificates of deposit, or letters of credit, the chief shall deliver them to the treasurer of state, who shall hold them in trust for the purposes for which they have been deposited. The treasurer of state is responsible for the safekeeping of the deposits. A bidder making a deposit of cash, securities, certificates of deposit, or letters of credit may withdraw and receive from the treasurer of state, on the written order of the chief, all or any portion of the cash, securities, certificates of deposit, or letters of credit upon depositing with the treasurer of state cash, other United States government securities, or other negotiable certificates of deposit or irrevocable letters of credit issued by any bank organized or transacting business in this state, equal in par value to the par value of the cash, securities, certificates of deposit, or letters of credit withdrawn.

A bidder may demand and receive from the treasurer of state all interest or other income from any such securities or certificates as it becomes due. If securities so deposited with and in the possession of the treasurer of state mature or are called for payment by their issuer, the treasurer of state, at the request of the bidder who deposited them, shall convert the proceeds of the redemption or payment of the securities into other United States government securities, negotiable certificates of deposit, or cash as the bidder designates.

When the chief finds that a person or governmental agency has failed to comply with the conditions of the person's or governmental agency's bond, the chief shall make a finding of that fact and declare the bond, cash, securities, certificates, or letters of credit forfeited. The chief thereupon shall certify the total forfeiture to the attorney general, who shall proceed to collect the amount of the bond, cash, securities, certificates, or letters of credit.

In lieu of total forfeiture, the surety, at its option, may cause the timber sale to be completed or pay to the treasurer of state the cost thereof.

All moneys collected as a result of forfeitures of bonds, cash, securities, certificates, and letters of credit under this section shall be credited to the state forest fund created in this section.

(C) The chief may grant easements and leases on portions of the state forest lands and state forest nurseries under terms that are advantageous to the state, and the chief may grant mineral rights on a royalty basis on those lands and nurseries, with the approval of the attorney general and the director.

(D) All moneys received from the sale of state forest lands, or in payment for easements or leases on or as rents from those lands or from state forest nurseries, shall be paid into the state treasury to the credit of the state forest fund, which is hereby created. In addition, all moneys received from federal grants, payments, and reimbursements, from the sale of reforestation tree stock, from the sale of forest products, other than standing timber, and from the sale of minerals taken from the state forest lands and state forest nurseries, together with royalties from mineral rights, shall be paid into the state treasury to the credit of the state forest fund. Any other revenues derived from the operation of the state forests and related facilities or equipment also shall be paid into the state treasury to the credit of the state forest fund, as shall contributions received for the issuance of Smokey Bear license plates under section 4503.574 of the Revised Code and any other moneys required by law to be deposited in the fund.

The state forest fund shall not be expended for any purpose other than the administration, operation, maintenance, development, or utilization of the state forests, forest nurseries, and forest programs, for facilities or equipment incident to them, or for the further purchase of lands for state forest or forest nursery purposes and, in the case of contributions received pursuant to section 4503.574 of the Revised Code, for fire prevention purposes.

All moneys received from the sale of standing timber taken from state forest lands and state forest nurseries shall be deposited into the state treasury to the credit of the forestry holding account redistribution fund, which is hereby created. The moneys shall remain in the fund until they are redistributed in accordance with this division.

The redistribution shall occur at least once each year. To begin the redistribution, the chief first shall determine the amount of all standing timber sold from state forest lands and state forest nurseries, together with the amount of the total sale proceeds, in each county, in each township within the county, and in each school district within the county. The chief next shall determine the amount of the direct costs that the division of forestry incurred in association with the sale of that standing timber. The amount of the direct costs shall be subtracted from the amount of the total sale proceeds and shall be transferred from the forestry holding account redistribution fund to the state forest fund.

The remaining amount of the total sale proceeds equals the net value of the standing timber that was sold. The chief shall determine the net value of standing timber sold from state forest lands and state forest nurseries in each county, in each township within the county, and in each school district within the county and shall send to each county treasurer a copy of the determination at the time that moneys are paid to the county treasurer under this division.

Thirty-five per cent of the net value of standing timber sold from state forest lands and state forest nurseries located in a county shall be transferred from the forestry holding account redistribution fund to the state forest fund. The remaining sixty-five per cent of the net value shall be transferred from the forestry holding account redistribution fund and paid to the county treasurer for the use of the general fund of that county.

The county auditor shall do all of the following:

(1) Retain for the use of the general fund of the county one-fourth of the amount received by the county under division (D) of this section;

(2) Pay into the general fund of any township located within the county and containing such lands and nurseries one-fourth of the amount received by the county from standing timber sold from lands and nurseries located in the township;

(3) Request the board of education of any school district located within the county and containing such lands and nurseries to identify which fund or funds of the district should receive the moneys available to the school district under division (D)(3) of this section. After receiving notice from the board, the county auditor shall pay into the fund or funds so identified one-half of the amount received by the county from standing timber sold from lands and nurseries located in the school district, distributed proportionately as identified by the board.

The division of forestry shall not supply logs, lumber, or other forest products or minerals, taken from the state forest lands or state forest nurseries, to any other agency or subdivision of the state unless payment is made therefor in the amount of the actual prevailing value thereof. This section is applicable to the moneys so received.

(E) The chief may enter into a personal service contract for consulting services to assist the chief with the sale of timber or other forest products and related inventory. Compensation for consulting services shall be paid from the proceeds of the sale of timber or other forest products and related inventory that are the subject of the personal service contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2004; 03-23-2005; 2007 HB119 06-30-2007



Section 1503.06 - State forest nursery.

The chief of the division of forestry may acquire suitable land in the name of the state and maintain it as a state forest nursery. He shall raise seedling trees of useful species for planting and, on terms approved by the director of natural resources, shall distribute the seedling trees to persons who desire to plant them within the state for conservation purposes, including general reforestation, wildlife habitat development, windbreaks, energy conservation, natural community restoration, soil and water protection, research, commemorative plantings, and any other purpose relating to conservation and natural resources education. No seedling trees distributed under this section subsequently shall be removed alive with roots attached and sold, bartered, or given away, except that products such as Christmas trees, roundwood, or other materials derived from seedling trees distributed under this section may be sold or removed.

The chief may conduct activities for the improvement of seedlings of forest tree species. In distributing seedling trees under this section, he shall reserve sufficient seedling trees to reforest wastelands coming into the possession of the state and placed under the supervision of the division.

Effective Date: 10-20-1994



Section 1503.07 - Property which is a forest-fire hazard may be declared a public nuisance.

The chief of the division of forestry may declare any property to be a public nuisance which by reason of its condition or operation is a special forest-fire hazard and as such endangers property. He shall notify the owner of the property or person responsible for the condition declared to be a public nuisance and shall advise him as to the abatement or removal of the nuisance. In the case of a railroad, the notice shall be served upon the superintendent of the division upon which the nuisance exists. If the owner of the property on which the nuisance exists, after thirty days' notice, refuses or neglects to take action to abate or remove the nuisance, the chief shall cause it to be removed or abated. The costs of that action constitute a lien and are recoverable as a special tax assessed against the property. All money thus derived shall be paid into the state treasury to the credit of the general revenue fund. The chief shall collect and arrange information obtained concerning violation of laws relating to the protection of forests from fires and present that information to the director of natural resources, who shall file it with the attorney general for legal action.

The disbursements by the chief in carrying out the purposes of sections 1503.07 to 1503.27 of the Revised Code shall be paid by the state from the appropriation for the prevention and extinguishment of forest fires.

Effective Date: 10-08-1992



Section 1503.08 - [Repealed].

Effective Date: 10-08-1992



Section 1503.09 - Appointment of forest-fire wardens.

The chief of the division of forestry may appoint forest-fire wardens, whose jurisdiction shall extend over such territory as the chief determines, subject to the approval of the director of natural resources. Any such warden shall hold office for the term of one year or until his successor is appointed, but he may at any time be summarily removed by the chief.

Effective Date: 10-08-1992



Section 1503.10 - Supervision of forest-fire wardens.

The chief of the division of forestry shall supervise all forest-fire wardens, shall instruct them in their duties, shall enforce all laws of this state for the prevention and suppression of forest fires, and shall cause those who violate such laws to be prosecuted.

Effective Date: 09-01-1976



Section 1503.11 - Forest-fire wardens - duties and powers.

Forest-fire wardens shall prevent and extinguish forest fires in the territory over which they have jurisdiction and shall have control and direction of all persons and apparatus while engaged in extinguishing forest fires.

In case of fire threatening any forest or woodland, the wardens having authority in that locality shall attend immediately and use all necessary means to confine and extinguish the fire. The wardens may destroy fences, plow land, or set backfires to check any fire.

Effective Date: 10-08-1992



Section 1503.12 - Notices.

Forest-fire wardens shall post such notices warning against the dangers of forest fires and calling attention to the forest-fire laws of this state as the chief of the division of forestry prepares. No person shall, without authority, willfully or maliciously tear down, remove, deface, or destroy any such notice.

Effective Date: 09-01-1976



Section 1503.13 - Compensation of forest-fire wardens.

Forest-fire wardens shall be allowed for their services such remuneration as is fixed by the chief of the division of forestry, subject to the approval of the director of natural resources. Laborers and owners of all property required by any warden in the extinguishment of a brush or forest fire shall receive reasonable compensation for labor and material so employed, and said chief may make final settlement.

Effective Date: 09-01-1976



Section 1503.14 - System for detection and observation of forest fires - mutual aid and assistance agreements - transfers of excess property.

The chief of the division of forestry may establish and put into effect a system for aerial or ground detection and observation of forest fires which shall cover the regions determined by the chief to be subject to forest fires, purchase the necessary equipment and material, and hire the necessary labor for the installation and maintenance of the system.

The chief may enter into agreements or contracts with firefighting agencies and private fire companies for the purpose of providing mutual aid and assistance in the protection of forests from forest fires. The agreements or contracts may provide for at least technical assistance, assistance in training personnel, and fire suppression assistance and such other forms of aid as may be available and appropriate.

The chief, with the approval of the director of natural resources, may transfer title to or ownership of vehicles, equipment, materials, and supplies that are determined to be in excess of the needs of the department of natural resources and the division to a firefighting agency or private fire company for the purpose of accomplishing fire suppression.

As used in this section, "firefighting agency" and "private fire company" have the same meanings as in section 9.60 of the Revised Code.

Effective Date: 10-08-1992



Section 1503.141 - Wildfire suppression fund - reimbursement of costs for suppression of fires.

There is hereby created in the state treasury the wildfire suppression fund. The fund shall consist of any federal moneys received for the purposes of this section and donations, gifts, bequests, and other moneys received for those purposes. In addition, the chief of the division of forestry annually may request that the director of budget and management transfer, and, if so requested, the director shall transfer, not more than one hundred thousand dollars to the wildfire suppression fund from the state forest fund created in section 1503.05 of the Revised Code. The amount transferred shall consist only of money deposited into the state forest fund from the sale of standing timber taken from state forest lands as set forth in that section .

The chief shall use moneys in the wildfire suppression fund to reimburse firefighting agencies and private fire companies for their costs incurred in the suppression of wildfires. The chief shall provide such reimbursement pursuant to agreements and contracts entered into under section 1503.14 of the Revised Code and in accordance with the following schedule:

(A) For wildfire suppression on private land, an initial seventy-dollar payment to the firefighting agency or private fire company;

(B) For wildfire suppression on land under the administration or care of the department of natural resources or on land that is part of any national forest administered by the United States department of agriculture forest service, an initial one-hundred-dollar payment to the firefighting agency or private fire company;

(C) For any wildfire suppression on land specified in division (A) or (B) of this section lasting more than two hours, an additional payment of thirty-five dollars per hour.

If at any time moneys in the fund exceed two hundred thousand dollars, the chief shall disburse the moneys that exceed that amount to the firefighting agencies and private fire companies in accordance with rules that the chief shall adopt in accordance with Chapter 119. of the Revised Code. The rules shall establish requirements and procedures that are similar in purpose and operation to the federal rural community fire protection program established under the "Cooperative Forestry Assistance Act of 1978," 92 Stat. 365, 16 U.S.C.A. 2101, as amended.

As used in this section, "firefighting agency" and "private fire company" have the same meanings as in section 9.60 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1997



Section 1503.15 - Personal liability of forest-fire warden.

A forest-fire warden is not personally liable for any act required or authorized under sections 1503.07 to 1503.27 of the Revised Code while acting within the scope of his duties as warden.

Effective Date: 10-08-1992



Section 1503.16 - Duty of owners or lessees.

Sections 1503.07 to 1503.27 of the Revised Code do not relieve the owners or lessees of lands upon which fires may burn or be started from the duty of extinguishing the fires insofar as it is within their power.

Effective Date: 10-08-1992



Section 1503.17 - Owner or lessee not to receive compensation for extinguishing fire.

No owner or lessee of land upon which fire may burn or be started and no person during employment with such an owner or lessee shall receive compensation under sections 1503.07 to 1503.27 of the Revised Code for extinguishing fire upon his land or the land to which his interest is attached. No person who is responsible for the spreading of a fire to a woodland, forest, or wild land and no person in his employ may receive compensation for helping to extinguish such fires. If any owner or lessee of land neglects to extinguish such fires, the forest-fire wardens shall provide the necessary means and assistance to extinguish the fires. One-half of the costs of the extinguishment shall be borne by the owner or lessee and shall constitute a lien and be recoverable as a special tax assessed against the property. All moneys thus derived shall be paid into the state treasury to the credit of the general revenue fund.

Effective Date: 10-08-1992



Section 1503.18 - Kindled fires.

(A) No person shall kindle a fire upon public land without the written permission of the forest-fire warden having jurisdiction or on land of another without the written permission of the owner or his agent.

(B) No person shall kindle or authorize another to kindle a fire in or near any woodland, brushland, or land containing tree growth or in any place from which the fire is likely to escape, unless all leaves, grass, wood, and inflammable material surrounding the place where the fire is kindled have first been removed to a safe distance and all other reasonable precautions have been taken to prevent its escape from control. No fire shall be left until extinguished or safely covered.

(C) Excepting fires kindled in a plowed field, garden, or public highway at a distance of not less than two hundred feet from any woodland, brushland, or field containing dry grass or other inflammable material, no person shall kindle or authorize another to kindle a fire in the open air, outside the limits of any municipal corporation or land controlled by any railroad company, for the purpose of burning wood, brush, weeds, grass, or rubbish of any kind between the hours of six a.m. and six p.m. during the months of March, April, May, October, and November in any year. The chief of the division of forestry may expand the times and places for kindling fires if the chief gives notice by publishing one notice in a newspaper of general circulation in the area affected or giving written authorization to the affected person.

(D) The times and places for kindling fires established under division (C) of this section may be restricted or eliminated by executive order of the governor if environmental conditions so warrant.

(E) Fires kindled by improperly disposing of a lighted match, cigar, or other burning or glowing substance are kindled fires within the meaning of this section.

Effective Date: 02-11-1988



Section 1503.19 - [Repealed].

Effective Date: 01-01-1974



Section 1503.20, 1503.21 - [Repealed].

Effective Date: 02-11-1988



Section 1503.22 - Fire may be kindled in absence of forest-fire warden.

In the absence of any forest-fire warden to take control of wildfire, any person may kindle a fire at any time on his own land, public land, or the land of another with the consent of the owner or occupant thereof for the purpose of back-firing to protect property from the threatened and immediate injury of a wildfire.

Effective Date: 10-01-1953



Section 1503.23 - Disposition of fines.

Notwithstanding any other section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under section 1503.99 of the Revised Code shall be paid to the treasurer of state and deposited in the state forest fund created in section 1503.05 of the Revised Code.

Effective Date: 10-20-1994



Section 1503.24 - Liability of railroad company.

Any railroad company which through any act of its employees or agents or by sparks from its locomotives or otherwise sets fire to trees, brush, or grass on lands outside the right of way of such company shall be liable to the state for the lawful expenses incurred in extinguishing such fire; providing such fires occur in a district having a regularly appointed forest-fire warden.

Effective Date: 10-01-1953



Section 1503.25 - Duty of section foreman.

Every section foreman employed by a railroad company shall upon discovery of any fire in the section under his jurisdiction for which said company is liable, under section 1503.24 of the Revised Code, summon necessary assistance, proceed to the fire and extinguish it, and give such assistance to the local or subdistrict forest fire warden as is requested by such warden.

Effective Date: 10-01-1953



Section 1503.26 - Preventive rules.

All steam and electric railroad companies owning or operating lines of railroad within the state shall put into effect such reasonable rules for the prevention of forest fires as the chief of the division of forestry considers necessary, providing such rules are approved by the public utilities commission.

Effective Date: 09-01-1976



Section 1503.27 - Agreement with federal government.

The chief of the division of forestry may take such action as is necessary to provide for the prevention and control of forest fires in groups of districts and, with the approval of the director of natural resources, may enter into an agreement with the secretary of agriculture of the United States under authority of the act of congress of March 1, 1911, 36 Stat. 961, or acts amendatory or supplementary thereto or others having a similar purpose, for the protection of forested watersheds of navigable streams in this state.

Effective Date: 10-08-1992



Section 1503.28 - [Repealed].

Effective Date: 10-08-1992



Section 1503.29 - Forest officers.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Subject to division (D) of this section, any person employed by the chief of the division of forestry for administrative service in a state forest may be designated by the chief and known as a forest officer. A forest officer, on any lands or waters owned, controlled, maintained, or administered by the department of natural resources and on highways, as defined in section 4511.01 of the Revised Code, adjacent to lands and waters owned, controlled, maintained, or administered by the division of forestry, has the authority specified under section 2935.03 of the Revised Code for peace officers of the department of natural resources to keep the peace, to enforce all laws and rules governing those lands and waters, and to make arrests for violation of those laws and rules, provided that the authority shall be exercised on lands or waters administered by another division of the department only pursuant to an agreement with the chief of that division or to a request for assistance by an enforcement officer of that division in an emergency.

(2) A forest officer, in or along any watercourse within, abutting, or upstream from the boundary of any area administered by the department, has the authority to enforce section 3767.32 of the Revised Code and other laws prohibiting the dumping of refuse into or along waters and to make arrests for violation of those laws. The jurisdiction of forest officers shall be concurrent with that of the peace officers of the county, township, or municipal corporation in which the violation occurs.

(3) A forest officer may enter upon private and public lands to investigate an alleged violation of, and may enforce, this chapter and sections 2909.02, 2909.03, and 2909.06 of the Revised Code when the alleged violation or other act pertains to forest fires.

(C)

(1) A forest officer may render assistance to a state or local law enforcement officer at the request of that officer or may render assistance to a state or local law enforcement officer in the event of an emergency. Forest officers serving outside the division of forestry under this section or serving under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code shall be considered as performing services within their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment.

(2) Forest officers serving outside the division of forestry under this section or under a mutual aid compact retain personal immunity from civil liability as specified in section 9.86 of the Revised Code and shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code. A political subdivision that uses forest officers under this section or under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code is not subject to civil liability under Chapter 2744. of the Revised Code as the result of any action or omission of any forest officer acting under this section or under a mutual aid compact.

(D)

(1) The chief of the division of forestry shall not designate a person as a forest officer pursuant to division (B)(1) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The chief of the division of forestry shall terminate the employment as a forest officer of a person designated as a forest officer under division (B)(1) of this section if that person does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the forest officer agrees to surrender the certificate awarded to the forest officer under section 109.77 of the Revised Code.

(b) The chief shall suspend from employment as a forest officer a person designated as a forest officer under division (B)(1) of this section if that person is convicted, after trial, of a felony. If the forest officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the forest officer does not file a timely appeal, the chief shall terminate the employment of that forest officer. If the forest officer files an appeal that results in that forest officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the forest officer, the chief shall reinstate that forest officer. A forest officer who is reinstated under division (D)(2)(b) of this section shall not receive any back pay unless that forest officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the forest officer of the felony.

(3) Division (D) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a forest officer under division (D)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1503.30 - Commission of forest officer.

The chief of the division of forestry shall furnish each forest officer, as an evidence of his authority, a badge which has impressed thereon "Forest Officer."

The governor shall issue to each forest officer a commission indicating such officer's authority to make arrests as provided by section 1503.29 of the Revised Code.

Effective Date: 09-01-1976



Section 1503.31 - Forest officer is not entitled to any fines collected.

No forest officer shall be entitled to any portion of any fine imposed upon any person for any breach of the peace or violation of rules and regulations of the public forest. When the proceeding is initiated by the forest officer, all such fines shall be paid into the state treasury to the credit of the general revenue fund.

Effective Date: 10-01-1953



Section 1503.32 - Consent of state to land acquisition by federal forest service.

Consent of the state is given to the United States department of agriculture forest service and, between May 6, 1902 and March 14, 1980, to any other agency or instrumentality of the United States, for the acquisition, by purchase or gift, of such lands in the state as in the opinion of the federal government may be needed for the establishment, consolidation, and extension of national forests and for flood control and soil conservation work in the state. At the time the forest service begins to negotiate with the owner of land to acquire land in the state, the forest service shall notify in writing the board of county commissioners of the county in which the land is located. Such notice shall include the location and amount of land that the forest service intends to acquire. The board of county commissioners shall publish, in the Ohio newspaper of largest circulation in the county in which the land is located, notice of the intent of the forest service to acquire the land and the location thereof.

The state retains concurrent jurisdiction with the United States over such areas in the matter of service thereon of all civil and criminal process issuing under the authority of the state.

The boundaries of any areas selected under this section shall be first approved by the governor and such other state agencies and departments as he designates.

Effective Date: 09-30-1980



Section 1503.33 - Cooperation among states and with federal agencies to prevent forest fires.

In order to further cooperation with other states and with federal agencies, the chief of the division of forestry, with the approval of the director of natural resources, may request assistance and aid from and may provide assistance and aid to other states, groups of states, and federal agencies in the protection of forests from forest fires and may enter into agreements for that purpose. Upon the request of another state, the chief may send to or receive from that state such personnel, equipment, and supplies as may be available and appropriate for use in accordance with the terms of the applicable agreement.

Employees of the division serving outside the state under the terms of an agreement entered into under this section shall be considered as performing services within their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment. Such employees retain personal immunity from civil liability as specified in section 9.86 of the Revised Code.

Effective Date: 10-20-1994



Section 1503.34 - Lease agreements for the rental of concessions.

The chief of the division of forestry, with the approval of the director of natural resources, may enter into lease agreements for the rental of concessions or the operation of other lands or facilities located within state-owned forests or on other property under the control and administration of the division. For the purposes of this section, a concessionaire may be any person.

The chief may establish and collect fees for the use of and admission to state forest lands and facilities, the amount of concession rentals, and fees for other special projects on lands and waters under the control and administration of the division and may regulate the sale of tangible objects through contracts between the division and concessionaires. All moneys received as user fees, from concession rentals, and from fees for other special projects shall be paid into the state treasury to the credit of the state forest fund created in section 1503.05 of the Revised Code.

Effective Date: 10-20-1994



Section 1503.35, 1503.351 - [Repealed].

Effective Date: 09-05-2001



Section 1503.36 - Amended and Renumbered RC 1541.23.

Effective Date: 10-20-1994



Section 1503.40 - Forestry advisory council.

There is hereby created in the division of forestry a forestry advisory council which shall consist of eight appointed members, not more than four of whom shall belong to the same political party, to be appointed by the governor with the advice and consent of the senate. One member shall be appointed to represent each of the following: forest-based research activities, small private forest land owners, large private forest land owners, the pulp and paper industry, other forest industries, soil science, forest recreation, and the public.

The member first appointed to represent forest recreation shall have a term to expire on the last day of February, 1974.

Terms of office shall be for four years, commencing on the first day of March and ending on the last day of February, except that upon expiration of the two terms ending on March 4, 1973, the new terms which succeed them shall commence on March 5, 1973 and end on February 28, 1977; upon expiration of the term ending on March 4, 1974, the new term which succeeds it shall commence on March 5, 1974 and end on February 28, 1978; and upon expiration of the two terms ending on March 2, 1975, the new terms which succeed them shall commence on March 3, 1975 and end on February 28, 1979. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed.

A vacancy in the office of a member shall be filled by the governor, with the advice and consent of the senate. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The council shall select from among its appointed members a chairman, vice-chairman, and a secretary. All members are entitled to their actual and necessary expenses incurred in the performance of their duties as such members, payable from the appropriations for the division.

The governor may remove any appointed member for inefficiency, neglect of duty, or malfeasance in office.

The council shall hold at least one regular meeting in each quarter of a calendar year, and shall keep a record of its proceedings. Special meetings may be called by the chairman, and shall be called by him upon receipt of a written request therefor signed by two or more members of the council. A written notice of the time and place of each meeting shall be sent to each member of the council. Five members constitute a quorum.

The council may advise and make recommendations to the chief of the division of forestry concerning forestry practices and programs in the state, including programs of the division, and may assist the division in promoting cooperation on forestry practices and programs with other agencies, political subdivisions, and private interests.

Effective Date: 09-01-1976

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1503.41 - Middle Atlantic interstate forest fire protection compact.

(A) The "Middle Atlantic Interstate Forest Fire Protection Compact" is hereby ratified, enacted into law, and entered into by the state of Ohio as a party thereto with any other state that under Article II of the compact has legally joined in the compact as follows:

MIDDLE ATLANTIC INTERSTATE

FOREST FIRE PROTECTION COMPACT

Article I

The purpose of this compact is to promote effective prevention and control of forest fires in the Middle Atlantic region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, and by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements.

Article II

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Delaware, Maryland, New Jersey, Pennsylvania, Virginia, and West Virginia which are contiguous have ratified it and congress has given consent thereto.

Article III

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling, or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges, and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request; provided that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense, or other cost or from loaning such equipment or from donating such services to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

Article VI

Nothing in this compact shall be construed to authorize or permit any member state to curtail or diminish its forest fire fighting forces, equipment, services, or facilities, and it shall be the duty and responsibility of each member state to maintain adequate forest fire fighting forces and equipment to meet demands for forest fire protection within its borders in the same manner and to the same extent as if this compact were not operative.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control, and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules, or regulations intended to aid in such prevention, control, and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States forest service and a member state or states.

Article VII

The compact administrators may request the United States forest service to act as the primary research and coordinating agency of the middle Atlantic interstate forest fire protection compact in cooperation with the appropriate agencies in each state, and the United States forest service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional forest fire plan. Representatives of the United States forest service may attend meetings of the compact administrators.

Article VIII

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling, or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

Article IX

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

Effective Date: 02-11-1988



Section 1503.43 - Shawnee wilderness area.

(A) As used in this section:

(1) "Wilderness area" means a contiguous area of relatively undeveloped state-owned land administered by the division of forestry and consisting of not less than five thousand acres or of sufficient size as to make practicable its preservation and use in an unimpaired condition that either has retained its natural character and influence or has been substantially restored to a near natural appearance and that meets both of the following qualifications:

(a) The area is one in which humankind's past influences are largely unnoticed;

(b) The area has outstanding opportunities for solitude or for a primitive and unconfined type of recreation.

(2) "Utility facility" includes, without limitation, towers, poles, pipes, sewers, tubing, conduits, conductors, cables, valves, lines, wires, manholes, and appurtenances thereto owned by a utility facility operator.

(3) "Utility facility operator" means a person or public authority that supplies any of the following materials or services by means of a utility facility:

(a) Flammable, toxic, or corrosive gas;

(b) Crude oil, petroleum products, or hazardous liquids;

(c) Coal;

(d) Electricity;

(e) Electronic, telephonic, or telegraphic communications;

(f) Television signals;

(g) Sewage disposal or drainage;

(h) Potable water;

(i) Steam or hot water.

(B) That portion of contiguous state lands located in Scioto and Adams counties and within the Shawnee state forest and bounded by forest road seventeen and sunshine ridge to the north, by upper Twin Creek road to the east and northeast, by United States route fifty-two to the south, and by lower Twin Creek road to the west and southwest is hereby designated the Shawnee wilderness area. Except as otherwise specifically provided by this section or by rule adopted under this chapter, the provisions of this chapter apply to the Shawnee wilderness area, and that area shall continue to be a part of the Shawnee state forest.

(C) The Shawnee wilderness area shall be managed to preserve natural conditions and ensure the continuance of natural processes. The chief of the division of forestry, with the approval of the director of natural resources, shall administer the Shawnee wilderness area in accordance with a management plan, which the chief shall develop and adopt within one year after September 14, 1988. Sixty days prior to adopting a plan, the chief shall solicit public review and comment on a draft plan. At least once every ten years, the chief shall conduct a review of the plan, with public input, and revise the plan as appropriate. The chief shall make the plan available for review by any person upon request.

(D) Notwithstanding any other authority granted to the chief under this chapter, the chief shall include within the management plan adopted under division (C) of this section prohibitions of the following activities within the Shawnee wilderness area except for the areas exempted in division (E) of this section:

(1) Picking, removal, cutting, or alteration in any manner of any vegetation unless the person first has obtained written consent from the chief for that activity and the action is necessary for appropriate public access, the preservation or restoration of a plant or wildlife species, or the documentation of scientific values;

(2) Granting of any easement or license, or sale or lease of any of the land, for any purpose. Division (D)(2) of this section does not apply to any private easement or license in existence on September 14, 1988.

(3) Exploration for or extraction of any coal, oil, gas, or minerals;

(4) Operation, construction, or installation of a utility facility above or below the surface of the land;

(5) Operation of a commercial enterprise;

(6) Except as provided in division (D)(7) of this section, construction of a road upon any of the land or use of the land as a road;

(7) Except as is necessary to meet emergency requirements for administration of the area:

(a) Landing of an aircraft;

(b) Operation of a motor vehicle, motor boat, other form of mechanical transport, or motorized equipment;

(c) Construction of any building or other structure;

(d) Use of the land as a temporary road.

(E)

(1) The following areas, which now are necessary for the administration of the Shawnee state forest and the state forest system, are not subject to the prohibitions of division (D) of this section:

(a) The Buena Vista manager's residence;

(b) The Buena Vista walnut seed orchard

.

(2) The following areas, which now are necessary for the administration of the Shawnee state forest and the state forest system, are not subject to the prohibition established in division (D)(7)(b) of this section for the purpose of trail maintenance:

(a) The hiking trail west of upper Twin Creek road known as the wilderness loop;

(b) Buckhorn ridge bridle trail;

(c) Cabbage patch bridle trail.

(3) At any time that the chief makes a determination that it is no longer necessary for the administration of the Shawnee state forest or the state forest system for an area excluded in division (E)(1) or (2) of this section to be excluded, the area shall become subject to the prohibitions established in division (D) of this section or the prohibition established in division (D)(7)(b) of this section, as applicable.

(F) The chief, in developing a management plan under division (C) of this section, may not prohibit any hunting, fishing, or trapping that is done in conformity with Chapters 1531. and 1533. of the Revised Code or any rules adopted under those chapters.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999



Section 1503.99 - Penalty.

(A) Whoever violates section 1503.01 or 1503.12 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 1503.18 or 1503.43 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 10-20-1994






Chapter 1504 - DIVISION OF REAL ESTATE AND LAND MANAGEMENT

Section 1504.01 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-20-1994)



Section 1504.02 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 03-18-1999; 04-06-2007; 2007 HB119 09-29-2007)



Section 1504.03 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-20-1994)



Section 1504.04 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-20-1994)






Chapter 1505 - DIVISION OF GEOLOGICAL SURVEY

Section 1505.01 - Division of geological survey.

The division of geological survey:

(A) Shall collect, study, and interpret all available information pertaining to the geomorphology, stratigraphy, paleontology, mineralogy, and geologic structure of the state and shall publish reports on the same;

(B) Shall collect, study, and interpret all available data pertaining to the origin, distribution, extent, use, and valuation of mineralogical and geological raw materials and natural resources such as: clays, coals, building stones, gypsum, salt, limestones , dolomite, aggregates, sand, gravel, shales , oil, natural gas, brines, molding sands, and other natural substances of use and value, excluding only those pertaining to water usable as such for agricultural, industrial, commercial, and domestic purposes, but not excluding other rock fluids such as natural and artificial brines and oil-well fluids;

(C) Shall make special studies and reports of resources of geological nature within the state that in its discretion are of current or potential economic, environmental, or educational significance or of significance to the health, welfare, and safety of the public;

(D) May examine the technological processes by which mining, quarrying, or other extracting processes may be improved, or by which materials now uneconomical to exploit may be extracted and used commercially for the public welfare;

(E) Shall make, store, catalog, and have available in perpetuity data, maps, diagrams, records, rock cores, samples, profiles, and geologic sections portraying the geological characteristics and topography of the state, both of general nature and of specific localities;

(F) May advise , consult, or collaborate with representatives of agencies of the state, other state governments, or the United States government on problems or issues of a geological nature;

(G) Shall advise, consult, or collaborate with representatives of agencies of the state, other state governments, or the United States government on problems or issues of a geological nature when requested by such an agency or government;

(H) May create custom maps, custom data sets, or other custom products for government agencies, colleges and universities, and persons;

(I) May provide information on the geological nature of the state to government agencies, colleges and universities, and persons.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 1505.02 - Chief of the division.

The chief of the division of geological survey may:

(A) Negotiate and enter into contracts with agencies of the United States government or any other public or private agency or individual for the performance of portions of the prescribed duties of the division or for the prosecution of co-operative projects within the assigned duties of the division;

(B) Receive, in behalf of the state, gifts of specimens, instruments, and equipment, or of published or unpublished documents or manuscripts, or of money in appreciation of services rendered in connection with work of public nature, to enlarge or expedite the prescribed work of the division;

(C) Enter, either in person or by assistants, upon lands, private or public, in the necessary discharge of his prescribed duties.

Effective Date: 10-01-1953



Section 1505.03 - Authority of chief.

The chief of the division of geological survey may investigate, survey, interpret, and report matters relating to the geological or mineralogical conditions of the state, or technologies pertaining to them, and may accept and retain geological records on a confidential basis, so that industry, commerce, education, public health, and recreation may be advanced.

Effective Date: 05-03-1990



Section 1505.04 - Duty to keep well logs.

(A) Any person, firm, government agency, or corporation who, for hire, or by its own forces for economic use or exploration, drills, bores, or digs within the state a well for the production or extraction of any gas or liquid, excluding only water to be used as such, but including natural or artificial brines and oil-filled waters, or who drills , bores, or digs within the state a well to explore geological formations, shall keep a careful and accurate log of the activity and report the same together with the results of any rock or fluid analyses or of any production or pressure tests in such form as is designated by the division of geological survey to the chief of the division of geological survey.

(B) The division may file such well logs and establish and observe such regulations regarding their availability and use as will meet the legitimate requirements of the owner or lessee of the well. Personnel of the division may examine any such well during its construction to confirm the accuracy of the log and to collect samples of the cores, chips, fluids, gases, or sludge.

(C) No person, firm, agency, or corporation shall fail to keep an accurate log or file a report as required in division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 1505.05 - Rules regarding fee schedules.

(A) Notwithstanding any other provision of the Revised Code to the contrary, the chief of the division of geological survey shall adopt rules under Chapter 119. of the Revised Code that establish a fee schedule for requests for manipulated, interpreted, or analyzed data from the geologic records, data, maps, rock cores, and samples archived by the division. The fee schedule may include the cost of specialized storage requirements, programming, labor, research, retrieval, data manipulation, and copying and mailing of records requested from the archives. In addition, the rules shall establish procedures for the levying and collection of the fees in the fee schedule.

(B) For purposes of divisions (H) and (I) of section 1505.01 of the Revised Code, the chief shall adopt rules under Chapter 119. of the Revised Code that establish a fee schedule to be paid for creating custom maps, custom data sets, and other custom products and for providing geological information of the state. The fee schedule may include the costs of labor, research, analysis, equipment, and technology. In addition, the rules shall establish procedures for the levying and collection of the fees in the fee schedule.

(C) The chief may reduce or waive a fee in a fee schedule established in rules adopted under division (A) or (B) of this section for a student that is enrolled in an institution of higher education.

(D) Any revision to a fee schedule established in rules adopted under division (A) or (B) of this section shall be established in rules adopted under Chapter 119. of the Revised Code. A revision to a fee schedule is subject to review by the Ohio geology advisory council created in section 1505.11 of the Revised Code and to approval by the director of natural resources.

(E) All fees collected under this section shall be credited to the geological mapping fund created in section 1505.09 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1505.06 - Temporary assistance of state employees.

The chief of the division of geological survey in the discharge of official duties under sections 1505.01 to 1505.08 of the Revised Code may call to the chief's assistance, temporarily, any engineers or other employees in any state department, or in the Ohio state university, or other educational institutions financed wholly or in part by the state, for the purpose of making studies, surveys, maps, and plans for economic development or geologic hazards projects.

Such engineers and employees shall not receive any additional compensation over that which they receive from the departments by which they are employed, but they shall be reimbursed for their actual necessary expenses incurred while working under the direction of the chief on the projects.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-02-1961



Section 1505.07 - Permits and leases to take and remove sand, gravel, stone, and other minerals or substances from and under bed of Lake Erie.

Subject to the limitation set forth in section 1505.08 of the Revised Code, the director of natural resources, with the approval of the director of environmental protection, the attorney general, and the governor, may issue permits and make leases to parties making application for permission to take and remove sand, gravel, stone, and other minerals or substances from and under the bed of Lake Erie, either upon a royalty or rental basis, as he determines to be best for the state. Permits shall be issued for terms of not less than one year nor more than ten years, and leases shall be for a term of years or until the economic extraction of the mineral or other substance covered thereby has been completed. Such taking and removal shall be within certain fixed boundaries that do not conflict with the rights of littoral owners. Upon request from the holder of a permit, it shall be canceled, but in the case of any permit or lease, any equipment or buildings owned by the permittee or lessee shall be held as security by the director of natural resources for payment of all rentals or royalties due the state at the time of cancellation.

No person shall remove sand, gravel, stone, or other minerals or substances from and under the bed of Lake Erie without first obtaining a permit or lease therefor from the director.

The director of natural resources may, in accordance with Chapter 119. of the Revised Code, adopt, amend, and rescind rules for the administration, implementation, and enforcement of this section.

Effective Date: 03-15-1989



Section 1505.08 - Action not in conflict.

Any action taken by the chief of the division of geological survey under sections 1505.01 to 1505.08, inclusive, of the Revised Code, shall not be deemed in conflict with certain powers and duties conferred upon and delegated to federal agencies, and to municipal corporations and other state agencies under Section 7 of Article XVIII, Ohio Constitution, or as provided by sections 721.04 to 721.11, inclusive, of the Revised Code.

Effective Date: 11-02-1961



Section 1505.09 - Geological mapping fund.

There is hereby created in the state treasury the geological mapping fund, to be administered by the chief of the division of geological survey. The fund shall be used for the purposes of performing the necessary field, laboratory, and administrative tasks to map and make public reports on the geology, geologic hazards, and energy and mineral resources of the state. The source of moneys for the fund shall include, but not be limited to, the mineral severance tax as specified in section 5749.02 of the Revised Code and the fees collected under rules adopted under section 1505.05 of the Revised Code. The chief may seek federal or other moneys in addition to the mineral severance tax and fees to carry out the purposes of this section. If the chief receives federal moneys for the purposes of this section, the chief shall deposit those moneys into the state treasury to the credit of a fund created by the controlling board to carry out those purposes. Other moneys received by the chief for the purposes of this section in addition to the mineral severance tax, fees, and federal moneys shall be credited to the geological mapping fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985



Section 1505.10 - Annual reports.

The chief of the division of geological survey shall prepare and publish for public distribution annual reports that shall include all of the following:

(A) A list of the operators of mines, quarries, pits, or other mineral resource extraction operations in this state;

(B) Information on the location of and commodity extracted at each operation;

(C) Information on the employment at each operation;

(D) Information on the tonnage of coal or other minerals extracted at each operation along with the method of extraction;

(E) Information on the production, use, distribution, value, and other facts relative to the mineral resources of the state that may be of public interest.

Each operator engaged in the extraction of minerals shall submit an accurate and complete annual report, on or before the last day of January each year, to the chief of the division of geological survey on forms provided by the chief and containing the information specified in divisions (A) to (E) of this section for the immediately preceding calendar year. The chief of the division of mineral resources management may use all or portions of the information collected pursuant to this section in preparing the annual report required by section 1561.04 of the Revised Code.

No person shall fail to comply with this section.

Effective Date: 06-14-2000



Section 1505.11 - Ohio geology advisory council.

(A) There is hereby created in the department of natural resources the Ohio geology advisory council consisting of seven members to be appointed by the governor with the advice and consent of the senate. No more than four of the members shall be of the same political party. Members shall be persons who have a demonstrated interest in the geology and mineral resources of this state and whose expertise reflects the various responsibilities of the division of geological survey. The council shall include at least one representative from each of the following: the oil and gas industry, the industrial minerals industry, the coal industry, hydrogeology interests, environmental geology interests, and an institution of higher education in this state. The chief of the division of geological survey may participate in the deliberations of the council, but shall not vote.

Within ninety days after May 3, 1990, the governor shall make initial appointments to the council. Of the initial appointments, three shall be for a term ending one year after May 3, 1990, three shall be for a term ending two years after May 3, 1990, and one shall be for a term ending three years after May 3, 1990. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Members may be reappointed. The governor may remove any member at any time for inefficiency, neglect of duty, or malfeasance in office. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

Serving as an appointed member on the council does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

Members shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties from moneys appropriated to the division.

The council annually shall select from its members a chairperson and a vice-chairperson. The council shall hold at least one meeting each calendar quarter and shall keep a record of its proceedings, which shall be open to public inspection. Special meetings may be called by the chairperson and shall be called upon the written request of two or more members. A majority of the members constitutes a quorum. The division shall furnish clerical, technical, legal, and other services required by the council in the performance of its duties.

(B) The council shall do all of the following:

(1) Advise the chief in carrying out the duties of the division under this chapter;

(2) Recommend policy and legislation with respect to geology, resource analysis, and management that will promote the economic and industrial development of the state while minimizing threats to the natural environment of the state;

(3) Review and make recommendations on the development of plans and programs for long-term, comprehensive geologic mapping and analysis throughout the state;

(4) Recommend ways to enhance cooperation among governmental agencies having an interest in the geology of the state to encourage wise use and management of the geology and mineral resources of the state. To this end, the council shall request nonvoting representation from appropriate governmental agencies.

(5) Review and make recommendations with respect to changes in the fee schedules established in rules adopted under section 1505.05 of the Revised Code.

(6) Establish and administer the grant program as described in section 1505.12 of the Revised Code.

Amended by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-03-1990



Section 1505.12 - Ohio geology advisory council grant program.

The Ohio geology advisory council shall establish a grant program utilizing the contributions that are paid to the bureau of motor vehicles by persons who obtain "Ohio geology" license plates pursuant to section 4503.515 of the Revised Code and are deposited into the "Ohio geology" license plate fund created by section 1505.13 of the Revised Code. The primary purpose of the program shall be the awarding of grants by the council to geology departments of colleges and universities located in this state for graduate level research conducted at locations of geological interest in this state. Subject to the amount of money in the fund, the secondary purpose of the program shall be to provide materials such as rock and mineral kits to elementary and secondary schools in this state to assist students at those schools in the study of geology.

The council shall award grants at least annually and, in its discretion, may award grants on a more frequent basis.

Added by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.



Section 1505.13 - "Ohio geology" license plate fund.

There is hereby created in the state treasury the "Ohio geology" license plate fund. The fund shall consist of the contributions that are paid to the bureau of motor vehicles by applicants who choose to obtain "Ohio geology" license plates pursuant to section 4503.515 of the Revised Code.

The contributions deposited into the fund shall be used by the Ohio geology advisory council in the manner described in section 1505.12 of the Revised Code.

Added by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.



Section 1505.99 - Penalty.

(A) Whoever violates section 1505.07 of the Revised Code shall be fined not less than one thousand nor more than two thousand dollars on a first offense; on each subsequent offense, the person shall be fined not less than two thousand nor more than five thousand dollars.

(B) Whoever violates section 1505.04 or 1505.10 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars on a first offense; on each subsequent offense, the person shall be fined not less than one thousand nor more than two thousand dollars. Notwithstanding any section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under this division shall be paid into the geological mapping fund created in section 1505.09 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-18-1999






Chapter 1506 - COASTAL MANAGEMENT

Section 1506.01 - Coastal management definitions.

As used in this chapter:

(A) "Coastal area" means the waters of Lake Erie, the islands in the lake, and the lands under and adjacent to the lake, including transitional areas, wetlands, and beaches. The coastal area extends in Lake Erie to the international boundary line between the United States and Canada and landward only to the extent necessary to include shorelands, the uses of which have a direct and significant impact on coastal waters as determined by the director of natural resources.

(B) "Coastal management program" means the comprehensive action of the state and its political subdivisions cooperatively to preserve, protect, develop, restore, or enhance the resources of the coastal area and to ensure wise use of the land and water resources of the coastal area, giving attention to natural, cultural, historic, and aesthetic values; agricultural, recreational, energy, and economic needs; and the national interest. "Coastal management program" includes the establishment of objectives, policies, standards, and criteria concerning, without limitation, protection of air, water, wildlife, rare and endangered species, wetlands and natural areas, and other natural resources in the coastal area; management of coastal development and redevelopment; preservation and restoration of historic, cultural, and aesthetic coastal features; and public access to the coastal area for recreation purposes.

(C) "Coastal management program document" means a comprehensive statement consisting of, without limitation, text, maps, and illustrations that is adopted by the director in accordance with this chapter, describes the objectives, policies, standards, and criteria of the coastal management program for guiding public and private uses of lands and waters in the coastal area, lists the governmental agencies, including, without limitation, state agencies, involved in implementing the coastal management program, describes their applicable policies and programs, and cites the statutes and rules under which they may adopt and implement those policies and programs.

(D) "Person" means any agency of this state, any political subdivision of this state or of the United States, and any legal entity defined as a person under section 1.59 of the Revised Code.

(E) "Director" means the director of natural resources or the director's designee.

(F) "Permanent structure" means any residential, commercial, industrial, institutional, or agricultural building, any mobile home as defined in division (O) of section 4501.01 of the Revised Code, any manufactured home as defined in division (C)(4) of section 3781.06 of the Revised Code, and any septic system that receives sewage from a single-family, two-family, or three-family dwelling, but does not include any recreational vehicle as defined in section 4501.01 of the Revised Code.

(G) "State agency" or "agency of the state" has the same meaning as "agency" as defined in section 111.15 of the Revised Code.

(H) "Coastal flood hazard area" means any territory within the coastal area that has been identified as a flood hazard area under the "Flood Disaster Protection Act of 1973," 87 Stat. 975, 42 U.S.C.A. 4002, as amended.

(I) "Coastal erosion area" means any territory included in Lake Erie coastal erosion areas identified by the director under section 1506.06 of the Revised Code.

(J) "Conservancy district" means a conservancy district that is established under Chapter 6101. of the Revised Code.

(K) "Park board" means the board of park commissioners of a park district that is created under Chapter 1545. of the Revised Code.

(L) "Erosion control structure" means a structure that is designed solely and specifically to reduce or control erosion of the shore along or near Lake Erie, including, without limitation, revetments, seawalls, bulkheads, certain breakwaters, and similar structures.

(M) "Shore structure" includes, but is not limited to, beaches; groins; revetments; bulkheads; seawalls; breakwaters; certain dikes designated by the chief of the division of soil and water resources; piers; docks; jetties; wharves; marinas; boat ramps; any associated fill or debris used as part of the construction of shore structures that may affect shore erosion, wave action, or inundation; and fill or debris that is placed along or near the shore, including bluffs, banks, or beach ridges, for the purpose of stabilizing slopes.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-30-1999; 2007 HB119 09-29-2007



Section 1506.02 - Designating department of natural resources as lead agency for development and implementation of coastal management program.

(A) The department of natural resources is hereby designated the lead agency for the development and implementation of a coastal management program. The director of natural resources:

(1) Shall develop and adopt the coastal management program document. The director shall cooperate and coordinate with other agencies of the state and its political subdivisions in the development of the document. Before adopting the document, the director shall hold four public hearings on it in the coastal area, and may hold additional public meetings, to give the public the opportunity to make comments and recommendations concerning its terms. The director shall consider the public comments and recommendations before adopting the document. The director may amend the coastal management program document, provided that, prior to making changes in it, the director notifies by mail those persons who submitted comments and recommendations concerning the original document and appropriate agencies of the state and its political subdivisions. The director may hold at least one public hearing on the proposed changes.

(2) Shall administer the coastal management program in accordance with the coastal management program document, this chapter, and rules adopted under it;

(3) Shall adopt and may amend or rescind rules under Chapter 119. of the Revised Code for the implementation, administration, and enforcement of the coastal management program and the other provisions of this chapter. Before the adoption, amendment, or rescission of rules under division (A)(3) of this section, the director shall do all of the following:

(a) Maintain a list of interested public and private organizations and mail notice to those organizations of any proposed rule or amendment to or rescission of a rule at least thirty days before any public hearing on the proposal;

(b) Mail a copy of each proposed rule, amendment, or rescission to any person who requests a copy within five days after receipt of the request;

(c) Consult with appropriate statewide organizations and units of local government that would be affected by the proposed rule, amendment, or rescission.

Although the director is expected to discharge these duties diligently, failure to mail any notice or copy or to so consult with any person is not jurisdictional and shall not be construed to invalidate any proceeding or action of the director.

(4) Shall provide for consultation and coordination between and among state agencies, political subdivisions of the state, and interstate, regional, areawide, and federal agencies in carrying out the purposes of the coastal management program and the other provisions of this chapter;

(5) Shall, to the extent practicable and consistent with the protection of coastal area resources, coordinate the rules and policies of the department of natural resources with the rules and policies of other state and federal agencies to simplify and consolidate the regulation of activities along the Lake Erie shoreline;

(6) May, to accomplish the purposes of the coastal management program and the other provisions of this chapter, contract with any person and may accept and expend gifts, bequests, and grants of money or property from any person.

(B) Every agency of the state, upon request of the director, shall cooperate with the department of natural resources in the implementation of the coastal management program.

(C) The director shall establish a coastal management assistance grant program. Grants may be awarded from federal funds received for that purpose and from such other funds as may be provided by law to any municipal corporation, county, township, park district created under section 511.18 or 1545.04 of the Revised Code, conservancy district established under Chapter 6101. of the Revised Code, port authority, other political subdivision, state agency, educational institution, or nonprofit corporation to help implement, administer, or enforce any aspect of the coastal management program. Grants may be used for any of the following purposes:

(1) Feasibility studies and engineering reports for projects that are consistent with the policies in the coastal management program document;

(2) The protection and preservation of wetlands, beaches, fish and wildlife habitats, minerals, natural areas, prime agricultural land, endangered plant and animal species, or other significant natural coastal resources;

(3) The management of shoreline development to prevent loss of life and property in coastal flood hazard areas and coastal erosion areas, to set priorities for water-dependent energy, commercial, industrial, agricultural, and recreational uses, or to identify environmentally acceptable sites for dredge spoil disposal;

(4) Increasing public access to Lake Erie and other public places in the coastal area;

(5) The protection and preservation of historical, cultural, or aesthetic coastal resources;

(6) Improving the predictability and efficiency of governmental decision making related to coastal area management;

(7) Adopting, administering, and enforcing zoning ordinances or resolutions relating to coastal flood hazard areas or coastal erosion areas;

(8) The redevelopment of deteriorating and underutilized waterfronts and ports;

(9) Other purposes approved by the director.

Effective Date: 03-18-1999



Section 1506.021 - Six year limit on administrative rules.

Any rule adopted under division (A)(3) of section 1506.02 of the Revised Code shall remain in effect for not more than six years after the effective date of the rule.

Effective Date: 05-08-1996



Section 1506.03 - Determining consistency of project or activity with policies in coastal management program.

Except as otherwise provided in this section, no project or activity directly affecting the coastal area that is proposed by or subject to the approval of any agency of the state shall be implemented or approved until the director of natural resources has determined that it is consistent with the policies in the coastal management program document. Any agency of the state may develop and adopt a statement of coastal management policies, in which case a determination of consistency shall not be required under this section if the statement of coastal management policies has been approved by the director and the project or activity is in accordance with that statement.

Effective Date: 10-20-1994



Section 1506.04 - Compliance with national flood insurance program or equivalent.

(A) No later than September 15, 1989, each county or municipal corporation within whose jurisdiction is a coastal flood hazard area shall either participate in and remain in compliance with the national flood insurance program or shall adopt resolutions or ordinances governing the coastal flood hazard area that meet or exceed the standards required for participation in the regular phase of the national flood insurance program.

(B) If the director of natural resources determines at any time that a county or municipal corporation that is participating in the national flood insurance program or has adopted resolutions or ordinances under division (A) of this section is not in compliance with that program or those resolutions or ordinances, as applicable, the director shall so notify the legislative authority of the county or municipal corporation and shall also notify the legislative authority that it may respond to the determination in accordance with the procedure for doing so established by rules adopted under section 1506.02 of the Revised Code. If after considering the legislative authority's response the director determines that the county or municipal corporation is still not in compliance with the national flood insurance program or resolutions or ordinances adopted under division (A) of this section, as applicable, the director may request the attorney general in writing to, and the attorney general shall, bring an action for appropriate relief in a court of competent jurisdiction against the county or municipal corporation.

(C) The attorney general, upon the written request of the director, shall bring an action for appropriate relief in a court of competent jurisdiction against any development that meets both of the following criteria:

(1) Is located in a county or municipal corporation that is not in compliance with division (A) of this section;

(2) Is not in compliance with the standards of the national flood insurance program .

(D) This section does not apply to any permits or approvals issued by any state agency prior to the effective date of rules adopted under section 1506.02 of the Revised Code for the implementation of this section.

(E) As used in this section, "national flood insurance program" and "development" have the same meanings as in section 1521.01 of the Revised Code.

Effective Date: 03-15-1989; 04-06-2007



Section 1506.05 - Promoting public access to Lake Erie.

The director of natural resources shall prepare and maintain a current inventory of public access facilities and areas for the Ohio shoreline of Lake Erie, including, without limitation, shoreline parks, cultural resources, natural areas, wildlife refuges, harbors of refuge, boat launch ramps, shoreline fishing areas, and beaches. No later than December 31, 1994, the director shall evaluate public access to Lake Erie and may prepare and publish plans and policy recommendations as necessary for enhancing public access to Lake Erie. The director shall update any plans and policy recommendations at least once every five years. Every state agency and political subdivision, upon the director's request, shall cooperate with the director and furnish information for the public access inventory and any public access plans.

Effective Date: 10-20-1994



Section 1506.06 - Preliminary and final identification of Lake Erie coastal erosion areas.

(A) The director of natural resources, using the best available scientific records, data, and analyses of shoreline recession, shall make a preliminary identification of Lake Erie coastal erosion areas, which are the land areas anticipated to be lost by Lake Erie-related erosion within a thirty-year period if no additional approved erosion control measures are completed within that time. The preliminary identification shall state the bluff recession rates for the coastal erosion areas and shall take into account areas where substantial filling, protective measures, or naturally stable land has significantly reduced recession. Prior to making the preliminary identification, the director shall consult with the appropriate authority of each municipal corporation, county, and township having territory within an area that the director proposes to identify as a Lake Erie coastal erosion area. Upon making the preliminary identification, the director shall notify by certified mail the appropriate authority of each municipal corporation, county, and township having territory within a Lake Erie coastal erosion area of the preliminary identification. The notice shall delineate the portion of a Lake Erie coastal erosion area within the jurisdiction of, and shall be made available for public inspection by, the municipal corporation, county, or township. The director also shall publish a notice in a newspaper of general circulation in each affected locality stating that the preliminary identification has been made and stating where information delineating the Lake Erie coastal erosion areas may be inspected by the public and shall notify each landowner of record in a coastal erosion area of the preliminary identification. The notification shall be sent by certified mail to the landowner at the address indicated in the most recent tax duplicate. Within sixty days after the notifications required by this division, the director shall hold public hearings in each of the shoreline counties on the preliminary identification of the Lake Erie coastal erosion areas. Any affected municipal corporation, county, township, or private landowner may file with the director a written objection to the preliminary identification at any of those hearings or at any other time within one hundred twenty days from the date indicated in the certified mail notice, which date shall be one week following the date of the notice. For any such objection, verifiable evidence or documentation shall be submitted indicating that some portion of a Lake Erie coastal erosion area should not have been included in the areas defined by the preliminary identification. A municipal corporation, county, or township may object only with respect to territory within its jurisdiction or other territory that it owns; a private landowner may object only with respect to the landowner's land.

(B) The director shall review all objections filed under division (A) of this section. The director may then modify the preliminary identification of Lake Erie coastal erosion areas. Within the next ninety days, the director shall notify each objecting person of the director's decision regarding the objection. The director also shall notify, within that ninety-day period, any other owner for whom the director's decision results in a modification on that other owner's property.

(C) Whenever the preliminary identification of a Lake Erie coastal erosion area is modified as a result of an objection, the director shall so notify the affected municipal corporation, county, or township and shall publish a notice of the modification in a newspaper of general circulation in the affected locality. Objections to modifications may be filed within sixty days of the newspaper notification required by this division or within sixty days of the date of the property owner's notification required by division (B) of this section, whichever is later, and shall be filed in the same manner as objections to the original preliminary identification. The director shall rule on each objection to a modification within sixty days after receiving it.

(D) After the director has ruled on each objection filed under division (B) or (C) of this section, the director shall make a final identification of the Lake Erie coastal erosion areas and shall notify by certified mail the appropriate authority of each affected municipal corporation, county, and township of the final identification. The final identification may be appealed under section 1506.08 of the Revised Code.

(E) At least once every ten years, the director shall review and may revise the identification of Lake Erie coastal erosion areas, taking into account any recent natural or artificially induced changes affecting anticipated recession. The review and revision shall be done in the same manner as that provided for original preliminary and final identification in this section.

(F) Any person who has received written notice under this section or section 5302.30 of the Revised Code that a parcel or any portion of a parcel of real property that the person owns has been included in a Lake Erie coastal erosion area identified under this section shall not sell or transfer any interest in that real property unless the person first provides written notice to the purchaser or grantee that the real property is included in a Lake Erie coastal erosion area. The written notice shall be provided in accordance with section 5302.30 of the Revised Code.

(G) No state agency, county, township, or municipal corporation, or any other political subdivision or special district in this state established by law shall use the fact that property has been identified as a Lake Erie coastal erosion area as a basis for any of the following:

(1) Failing to enter into or renew a lease or to issue or renew a permit under section 1506.11 of the Revised Code;

(2) Failing to issue or renew a permit required by law, other than a permit issued under section 1506.07 of the Revised Code;

(3) Taking private property for public use in the exercise of the power of eminent domain;

(4) Determining what constitutes just compensation for a taking of the property in the exercise of the power of eminent domain.

Effective Date: 05-08-1996



Section 1506.07 - Administrative rules for permanent structures in Lake Erie coastal erosion areas.

(A) No later than December 31, 1994, the director of natural resources shall adopt, and may subsequently amend or rescind, rules in accordance with Chapter 119. of the Revised Code governing the erection, construction, and redevelopment of permanent structures in Lake Erie coastal erosion areas identified under section 1506.06 of the Revised Code and such other rules as are necessary to implement this section. The rules shall include, without limitation, a requirement that any person who intends to erect, construct, or redevelop any permanent structure in a Lake Erie coastal erosion area obtain a permit to do so from the director and requirements and procedures for the issuance of such permits, including, without limitation, a requirement that no later than thirty days after receiving a complete permit application, the director either shall notify the applicant that the application is approved or denied and, if denied, the reason for denial or shall notify the applicant of any modification necessary to qualify the application for approval and a requirement that each permit contain a reference to the volume and page of the deed record by which the current owner of the property to be improved obtained title to it.

The rules adopted under this division do not apply to the erection, construction, or redevelopment of a permanent structure for which a permit was issued or plan was approved by any state agency, political subdivision of this state, or federal agency prior to any of the following:

(1) The effective date of those rules;

(2) The date the director notifies each municipal corporation, county, and township of the final identification of the coastal erosion areas pursuant to section 1506.06 of the Revised Code;

(3) The date the director adopts the coastal management program document pursuant to section 1506.02 of the Revised Code.

(B) No person shall erect, construct, or redevelop a permanent structure on land within a Lake Erie coastal erosion area without a permit issued in accordance with rules adopted under division (A) of this section. The director shall grant a permit under those rules if the proposed site is protected by an effective erosion control measure approved by the director that will protect the permanent structure or if both of the following criteria are met:

(1) The structure will be movable or will be situated as far landward as applicable zoning resolutions or ordinances permit;

(2) The person seeking the authorization will suffer exceptional hardship if the authorization is not given.

The approval of an effective erosion control measure by the director for the purposes of this division does not create liability on the part of the director, the department of natural resources, or the state, municipal corporation, county, or township regarding the future protection of the site for which the measure was approved.

The director shall not require a permit for the erection, construction, or redevelopment of a permanent structure on any parcel of property within a Lake Erie coastal erosion area if that property is not adjacent to Lake Erie.

(C) The director or his authorized representative may issue a stop work order whenever the director finds, after inspection, that any erection, construction, or redevelopment is being conducted within a Lake Erie coastal erosion area in violation of division (B) of this section.

(D) A permit granted by the director under division (B) of this section is not required within the territory of any county or municipal corporation that has adopted and is enforcing a Lake Erie coastal erosion area resolution or ordinance within its zoning or building regulations if the resolution or ordinance has been reviewed by the director under this division and meets or exceeds the standards established under division (B) of this section.

No later than thirty days after adopting, amending, or rescinding a Lake Erie coastal erosion area resolution or ordinance under this division, the legislative authority of the county or municipal corporation shall submit it to the director for review and comment. No later than thirty days after receiving the resolution or ordinance, the director shall notify the legislative authority that the resolution or ordinance does or does not meet or exceed the standards established under division (B) of this section. If it does, the director's notice also shall indicate that a permit granted by the director under division (B) of this section is not required within the territory of that county or municipal corporation. If the resolution or ordinance does not meet those standards, the legislative authority may submit a revised resolution or ordinance under this division until the director notifies the legislative authority that the resolution or ordinance meets those standards.

Beginning on the thirty-first day of January following the director's notice that the resolution or ordinance meets or exceeds the standards established under division (B) of this section, and every two years thereafter, the legislative authority shall submit to the director, on a form created by the department, a report of the county's or municipal corporation's relevant administrative and enforcement activities during the previous two calendar years.

If the director determines at any time that a Lake Erie coastal erosion area resolution or ordinance that the director has determined under this division meets or exceeds the standards established under division (B) of this section is being inadequately enforced, the director shall so notify the legislative authority that adopted it and also shall notify the legislative authority that it may respond to the director's determination in accordance with the procedure for doing so established by rules adopted under this section. If after considering the legislative authority's response the director determines that the resolution or ordinance still is being inadequately enforced, the director shall reinstate the permit requirement of division (B) of this section within the territory of the affected county or municipal corporation.

Effective Date: 05-08-1996



Section 1506.08 - Appeals.

Any person who is adversely affected by the final identification of a Lake Erie coastal erosion area under division (D) of section 1506.06 of the Revised Code or any other final administrative act of the director of natural resources under this chapter or who receives denial of a permit application under rules adopted under division (A) of section 1506.07 of the Revised Code, within thirty days after the identification, act, or denial, may appeal it in accordance with Chapter 119. of the Revised Code.

Effective Date: 05-08-1996



Section 1506.09 - Violations - injunction - civil penalty.

(A)

(1) No person shall violate or fail to comply with any provision of this chapter, any rule or order adopted or issued under it, or any condition of a permit issued in accordance with rules, resolutions, or ordinances adopted under it.

(2) The attorney general, upon written request of the director of natural resources, shall bring an action for an injunction against any person who has violated, is violating, or is threatening to violate division (A)(1) of this section.

(3) Any person who violates any provision of this chapter, any rule or order adopted or issued under it, or any condition of a permit issued in accordance with rules adopted under division (A) of section 1506.07 of the Revised Code shall, in addition to any fine that may be assessed under section 1506.99 of the Revised Code, be assessed a civil penalty of not more than five thousand dollars for each offense to be paid into the state treasury to the credit of the general revenue fund. Upon written request of the director, the attorney general shall commence an action against any such violator. Any action under this division is a civil action, governed by the rules of civil procedure and other rules of practice and procedure applicable to civil actions.

(B) The prosecuting attorney of a county or the city director of law of a municipal corporation that has adopted a resolution or ordinance in accordance with division (D) of section 1506.07 of the Revised Code may, on behalf of that county or municipal corporation, respectively, bring a civil action against any person who violates that resolution or ordinance within the territory of that county or municipal corporation in the court of common pleas in the county in which the violation occurred. Any such violator may, in addition to any fine that may be assessed under section 1506.99 of the Revised Code, be assessed a civil penalty of not more than five thousand dollars for each offense together with court costs. Any moneys recovered under this division shall be paid into the treasury of the appropriate county or municipal corporation. Any action under this division shall be governed by the rules of civil procedure and other rules of practice and procedure applicable to civil actions.

Effective Date: 03-15-1989



Section 1506.10 - Lake Erie boundary lines.

It is hereby declared that the waters of Lake Erie consisting of the territory within the boundaries of the state, extending from the southerly shore of Lake Erie to the international boundary line between the United States and Canada, together with the soil beneath and their contents, do now belong and have always, since the organization of the state of Ohio, belonged to the state as proprietor in trust for the people of the state, for the public uses to which they may be adapted, subject to the powers of the United States government, to the public rights of navigation, water commerce, and fishery, and to the property rights of littoral owners, including the right to make reasonable use of the waters in front of or flowing past their lands. Any artificial encroachments by public or private littoral owners, which interfere with the free flow of commerce in navigable channels, whether in the form of wharves, piers, fills, or otherwise, beyond the natural shoreline of those waters, not expressly authorized by the general assembly, acting within its powers, or pursuant to section 1506.11 of the Revised Code, shall not be considered as having prejudiced the rights of the public in such domain. This section does not limit the right of the state to control, improve, or place aids to navigation in the other navigable waters of the state or the territory formerly covered thereby.

The department of natural resources is hereby designated as the state agency in all matters pertaining to the care, protection, and enforcement of the state's rights designated in this section.

Any order of the director of Natural Resources in any matter pertaining to the care, protection, and enforcement of the state's rights in that territory is a rule or adjudication within the meaning of sections 119.01 to 119.13 of the Revised Code.

Effective Date: 03-15-1989



Section 1506.11 - Development and improvement of lakefront land.

(A) "Territory," as used in this section, means the waters and the lands presently underlying the waters of Lake Erie and the lands formerly underlying the waters of Lake Erie and now artificially filled, between the natural shoreline and the international boundary line with Canada.

(B) Whenever the state, acting through the director of natural resources, upon application of any person who wants to develop or improve part of the territory, and after notice that the director, at the director's discretion, may give as provided in this section, determines that any part of the territory can be developed and improved or the waters thereof used as specified in the application without impairment of the public right of navigation, water commerce, and fishery, a lease of all or any part of the state's interest therein may be entered into with the applicant, or a permit may be issued for that purpose, subject to the powers of the United States government and in accordance with rules adopted by the director in accordance with Chapter 119. of the Revised Code, and without prejudice to the littoral rights of any owner of land fronting on Lake Erie, provided that the legislative authority of the municipal corporation within which any such part of the territory is located, if the municipal corporation is not within the jurisdiction of a port authority, or the county commissioners of the county within which such part of the territory is located, excluding any territory within a municipal corporation or under the jurisdiction of a port authority, or the board of directors of a port authority with respect to such part of the territory included in the jurisdiction of the port authority, has enacted an ordinance or resolution finding and determining that such part of the territory, described by metes and bounds or by an alternate description referenced to the applicant's upland property description that is considered adequate by the director, is not necessary or required for the construction, maintenance, or operation by the municipal corporation, county, or port authority of breakwaters, piers, docks, wharves, bulkheads, connecting ways, water terminal facilities, and improvements and marginal highways in aid of navigation and water commerce and that the land uses specified in the application comply with regulation of permissible land use under a waterfront plan of the local authority.

(C) Upon the filing of the application with the director, the director may hold a public hearing thereon and may cause written notice of the filing to be given to any municipal corporation, county, or port authority, as the case may be, in which such part of the territory is located and also shall cause public notice of the filing to be given by advertisement in a newspaper of general circulation within the locality where such part of the territory is located. If a hearing is to be held, public notice of the filing may be combined with public notice of the hearing and shall be given once a week for four consecutive weeks prior to the date of the initial hearing. All hearings shall be before the director and shall be open to the public, and a record shall be made of the proceeding. Parties thereto are entitled to be heard and to be represented by counsel. The findings and order of the director shall be in writing. All costs of the hearings, including publication costs, shall be paid by the applicant. The director also may hold public meetings on the filing of an application.

If the director finds that a lease may properly be entered into with the applicant or a permit may properly be issued to the applicant, the director shall determine the consideration to be paid by the applicant, which consideration shall exclude the value of the littoral rights of the owner of land fronting on Lake Erie and improvements made or paid for by the owner of land fronting on Lake Erie or that owner's predecessors in title. The lease or permit may be for such periods of time as the director determines. The rentals received under the terms of such a lease or permit shall be paid into the state treasury to the credit of the Lake Erie submerged lands fund, which is hereby created, and shall be distributed from that fund as follows:

(1) Fifty per cent of each rental shall be paid to the department of natural resources for the administration of this section and section 1506.10 of the Revised Code and for the coastal management assistance grant program required to be established under division (C) of section 1506.02 of the Revised Code;

(2) Fifty per cent of each rental shall be paid to the municipal corporation, county, or port authority making the finding provided for in this section.

All leases and permits shall be executed in the manner provided by section 5501.01 of the Revised Code and shall contain, in addition to the provisions required in this section, a reservation to the state of all mineral rights and a provision that the removal of any minerals shall be conducted in such manner as not to damage any improvements placed by the littoral owner, lessee, or permit holder on the lands. No lease or permit of the lands defined in this section shall express or imply any control of fisheries or aquatic wildlife now vested in the division of wildlife of the department.

(D) Upland owners who, prior to October 13, 1955, have erected, developed, or maintained structures, facilities, buildings, or improvements or made use of waters in the part of the territory in front of those uplands shall be granted a lease or permit by the state upon the presentation of a certification by the chief executive of a municipal corporation, resolution of the board of county commissioners, or resolution of the board of directors of the port authority establishing that the structures, facilities, buildings, improvements, or uses do not constitute an unlawful encroachment on navigation and water commerce. The lease or permit shall specifically enumerate the structures, facilities, buildings, improvements, or uses so included.

(E) Persons having secured a lease or permit under this section are entitled to just compensation for the taking, whether for navigation, water commerce, or otherwise, by any governmental authority having the power of eminent domain, of structures, facilities, buildings, improvements, or uses erected or placed upon the territory pursuant to the lease or permit or the littoral rights of the person and for the taking of the leasehold and the littoral rights of the person pursuant to the procedure provided in Chapter 163. of the Revised Code. The compensation shall not include any compensation for the site in the territory except to the extent of any interest in the site theretofore acquired by the person under this section or by prior acts of the general assembly or grants from the United States government. The failure of any person to apply for or obtain a lease or permit under this section does not prejudice any right the person may have to compensation for a taking of littoral rights or of improvements made in accordance with a lease, a permit, or littoral rights.

(F) If any taxes or assessments are levied or assessed upon property that is the subject of a lease or permit under this section, the taxes or assessments are the obligation of the lessee or permit holder.

(G) If a lease or permit secured under this section requires the lessee or permit holder to obtain the approval of the department or any of its divisions for any changes in structures, facilities, or buildings, for any improvements, or for any changes or expansion in uses, no lessee or permit holder shall change any structures, facilities, or buildings, make any improvements, or expand or change any uses unless the director first determines that the proposed action will not adversely affect any current or prospective exercise of the public right of recreation in the territory and in the state's reversionary interest in any territory leased or permitted under this section.

Proposed changes or improvements shall be deemed to "adversely affect" the public right of recreation if the changes or improvements cause or will cause any significant demonstrable negative impact upon any present or prospective recreational use of the territory by the public during the term of the lease or permit or any renewals and of any public recreational use of the leased or permitted premises in which the state has a reversionary interest.

Effective Date: 03-18-1999



Section 1506.12 - Coastal resources advisory council.

There is hereby created the coastal resources advisory council, which shall consist of nineteen members, appointed by the director of natural resources, who represent a broad range of interests, experience, and knowledge relating to the management, use, conservation, protection, and development of coastal area resources. The director shall solicit names of qualified persons to serve on the council from the legislative authorities of counties, townships, municipal corporations, and other political subdivisions and from interest groups located in the coastal area. The director shall appoint to the council at least one member from each shoreline county, which members shall be selected from the names submitted to the director as described above and at least one of which shall be a public official of such a county; at least three individuals who own private shoreline property in a shoreline county; at least one public official of a municipal corporation that is located in a shoreline county; at least two individuals who are members of the Ohio association of realtors and whose places of business as specified in section 4735.16 of the Revised Code are located in the shoreline area; and at least two individuals with experience in residential and commercial land development in the shoreline area. No more than ten members of the council shall be from the same political party. The director may participate in the deliberations of the council, but shall not vote.

The members of the council first appointed by the director shall serve terms commencing no later than one hundred eighty days after March 15, 1989, and expiring on February 1, 1990. On February 2, 1990, the director shall appoint six members to serve for a term of one year and seven members to serve for a term of two years. The members first appointed by the director after the effective date of this amendment shall serve terms commencing no later than one hundred eighty days after that date. Three of those members shall serve terms expiring on February 1, 1997, and three of those members shall serve terms expiring on February 1, 1998. On February 2, 1997, the director shall appoint nine members to serve for a term of three years to replace all members whose terms of office expired on February 1, 1997. On February 2, 1998, the director shall appoint ten members to serve for a term of four years to replace all members whose terms of office expired on February 1, 1998. Thereafter, terms of office for all members shall be for four years commencing on the second day of February and ending on the first day of February. Members may be reappointed to the council.

The director may remove any member at any time for inefficiency, neglect of duty, or malfeasance in office. In the event of the death, removal, resignation, or incapacity of any member, the director shall appoint a successor to hold office for the remainder of the term for which the member's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Membership on the council does not constitute holding a public office or position of employment under state law and is not grounds for removal of public officers or employees from their offices or positions of employment.

The council annually shall select from its members a chairperson and a vice-chairperson. The council shall hold at least one meeting every three months and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairperson and shall be called upon the written request of two or more members. A majority of the members constitutes a quorum. The department of natural resources shall furnish clerical, technical, legal, and other services required by the council in the performance of its duties.

Members shall receive no compensation, but shall be reimbursed from appropriations to the department for the actual and necessary expenses incurred by them in the performance of their official duties.

The council shall do all of the following:

(A) Advise the director on carrying out the director's duties under this chapter, including, without limitation, implementation of the coastal management program;

(B) Recommend to the director such policies and legislation as are necessary to preserve, protect, develop, and restore or enhance the coastal resources of the state;

(C) Review and make recommendations to the director on the development of policies, plans, and programs for long-term, comprehensive coastal resource management, including, without limitation, the coastal management program document adopted under division (A)(1) of section 1506.02 of the Revised Code;

(D) Recommend to the director ways to enhance cooperation among governmental agencies, including, without limitation, state agencies, having an interest in coastal management and to encourage wise use and protection of the state's coastal resources. The council may request information and other assistance from those governmental agencies for this purpose.

Effective Date: 05-08-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1506.20 - [Repealed].

Effective Date: 07-26-1991



Section 1506.21 - Ohio Lake Erie commission.

(A) There is hereby created the Ohio Lake Erie commission, consisting of the directors of environmental protection, natural resources, health, agriculture, and transportation, or their designees, and five additional members appointed by the governor who shall serve at the pleasure of the governor. The members of the commission annually shall designate a chairperson, who shall preside at the meetings of the commission, and a secretary.

The commission shall hold at least one meeting every three months. The secretary of the commission shall keep a record of its proceedings. Special meetings shall be held at the call of the chairperson or upon the request of four members of the commission. All meetings and records of the commission shall be open to the public. Six members of the commission constitute a quorum. The agencies represented on the commission shall furnish clerical, technical, and other services required by the commission in the performance of its duties.

(B) The commission shall do all of the following:

(1) Ensure the coordination of state and local policies and programs pertaining to Lake Erie water quality, toxic pollution control, and resource protection;

(2) Review, and make recommendations concerning, the development and implementation of policies, programs, and issues for long-term, comprehensive protection of Lake Erie water resources and water quality that are consistent with the great lakes water quality agreement and the great lakes toxic substances control agreement;

(3) Recommend policies and programs to modify the coastal management program of this state;

(4) At each regular meeting, consider matters relating to the implementation of sections 1506.22 and 1506.23 of the Revised Code;

(5) Publish and submit the Lake Erie protection agenda in accordance with division (C) of section 1506.23 of the Revised Code;

(6) Ensure the implementation of a basinwide approach to Lake Erie issues;

(7) Increase representation of the interests of this state in state, regional, national, and international forums pertaining to the resources and water quality of Lake Erie and the Lake Erie basin;

(8) Promote education concerning the wise management of the resources of Lake Erie;

(9) Establish public advisory councils as considered necessary to assist in programs established under this section and sections 1506.22 and 1506.23 of the Revised Code. Members of the public advisory councils shall represent a broad cross section of interests, shall have experience or expertise in the subject for which the advisory council was established, and shall serve without compensation.

(10) Prepare and submit the report required under division (D) of section 1506.23 of the Revised Code.

(C) Each state agency, upon the request of the commission, shall cooperate in the implementation of this section and sections 1506.22 and 1506.23 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1506.22 - Great Lakes protection fund.

(A) Except as provided in division (B) of this section, the state agency whose director has been designated to administer the Lake Erie protection fund under section 1506.23 of the Revised Code is hereby designated the lead agency for the implementation in this state of the purposes of the great lakes protection fund, a regional trust fund established by the great lakes states to advance the principles, goals, and objectives of the great lakes toxic substances control agreement and the great lakes water quality agreement, as they may be revised and amended.

(B) The governor shall appoint two members from this state to the board of directors of the great lakes protection fund as provided in the bylaws and articles of incorporation of the fund. Of the initial appointments made to the board, one shall serve for a term of one year and one shall serve for a term of two years; thereafter, the members of the board of directors from this state shall serve for terms of two years. The governor may remove any member at any time as provided in the bylaws and articles of incorporation of the fund. In the event of a vacancy, the governor shall appoint a successor to hold office for the remainder of the term for which the member's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

Membership on the board does not constitute holding a public office or position of employment under the laws of this state and is not grounds for removal of public officers or employees from their offices or positions of employment.

Members of the board from this state shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1506.23 - Lake Erie protection fund - purposes.

(A) There is hereby created in the state treasury the Lake Erie protection fund, which shall consist of moneys deposited into the fund from the issuance of Lake Erie license plates under section 4503.52 of the Revised Code and donations, gifts, bequests, and other moneys received for the purposes of this section. Not later than the first day of June each year, the Ohio Lake Erie commission created in section 1506.21 of the Revised Code shall designate one of its members to administer the fund and, with the approval of the commission, to expend moneys from the fund for any of the following purposes:

(1) Accelerating the pace of research into the economic, environmental, and human health effects of contamination of Lake Erie and its tributaries;

(2) Funding cooperative research and data collection regarding Lake Erie water quality and toxic contamination;

(3) Developing improved methods of measuring water quality and establishing a firm scientific base for implementing a basinwide system of water quality management for Lake Erie and its tributaries;

(4) Supporting research to improve the scientific knowledge on which protection policies are based and devising new and innovative clean-up techniques for toxic contaminants;

(5) Supplementing, in a stable and predictable manner, state commitments to policies and programs pertaining to Lake Erie water quality and resource protection;

(6) Encouraging cooperation with and among leaders from state legislatures, state agencies, political subdivisions, business and industry, labor, institutions of higher education, environmental organizations, and conservation groups within the Lake Erie basin;

(7) Awarding of grants to any agency of the United States, any state agency, as "agency" is defined in division (A)(2) of section 111.15 of the Revised Code, any political subdivision, any educational institution, or any nonprofit organization for the development and implementation of projects and programs that are designed to protect Lake Erie by reducing toxic contamination of or improving water quality in Lake Erie;

(8) Expenses authorized by the Ohio Lake Erie commission necessary to implement this chapter.

(B) Moneys in the Lake Erie protection fund are not intended to replace other moneys expended by any agency of the United States, any state agency, as "agency" is so defined, any political subdivision, any educational institution, or any nonprofit organization for projects and programs that are designed to protect Lake Erie by reducing toxic contamination of or improving water quality in Lake Erie.

(C) Each March, the Ohio Lake Erie commission shall publish a Lake Erie protection agenda that describes proposed uses of the Lake Erie protection fund for the following state fiscal year. The agenda shall be the subject of at least one public meeting of the commission held in the Lake Erie basin. The commission shall submit the agenda to the governor, the president of the senate, and the speaker of the house of representatives.

(D) Not later than September 1, 1991, and annually thereafter, the Lake Erie commission shall prepare a report of the activities that were undertaken by the commission under this section during the immediately preceding fiscal year, including, without limitation, revenues and expenses for the preceding fiscal year. The commission shall submit the report to the governor, the president of the senate, and the speaker of the house of representatives.

Effective Date: 06-30-1997



Section 1506.24 - Lake Erie resources fund - purposes.

(A) There is hereby created in the state treasury the Lake Erie resources fund, which shall consist of moneys awarded to the state from the great lakes protection fund and donations, gifts, bequests, and other moneys received for the purposes of this section. Not later than the first day of June each year, the Ohio Lake Erie commission created in section 1506.21 of the Revised Code shall designate one of its members to administer the fund and, with the approval of the commission, to expend moneys from the fund for any of the following purposes:

(1) Accelerating the pace of research into the economic, environmental, and human health effects of contamination of Lake Erie and its tributaries;

(2) Funding cooperative research and data collection regarding Lake Erie water quality and toxic contamination;

(3) Developing improved methods of measuring water quality and establishing a firm scientific base for implementing a basinwide system of water quality management for Lake Erie and its tributaries;

(4) Supporting research to improve the scientific knowledge on which protection policies are based and devising new and innovative clean-up techniques for toxic contaminants;

(5) Supplementing, in a stable and predictable manner, state commitments to policies and programs pertaining to Lake Erie water quality and resource protection;

(6) Encouraging cooperation with and among leaders from state legislatures, state agencies, political subdivisions, business and industry, labor, institutions of higher education, environmental organizations, and conservation groups within the Lake Erie basin;

(7) Awarding of grants to any agency of the United States, any state agency, as "agency" is defined in division (A)(2) of section 111.15 of the Revised Code, any political subdivision, any educational institution, or any nonprofit organization for the development and implementation of projects and programs that are designed to protect Lake Erie by reducing toxic contamination of or improving water quality in Lake Erie;

(8) Expenses authorized by the Ohio Lake Erie commission necessary to implement this chapter.

(B) Moneys in the Lake Erie resources fund are not intended to replace other moneys expended by any agency of the United States, any state agency, as "agency" is so defined, any political subdivision, any educational institution, or any nonprofit organization for projects and programs that are designed to protect Lake Erie by reducing toxic contamination of or improving water quality in Lake Erie.

(C) Each March, the Ohio Lake Erie commission shall publish a Lake Erie protection agenda that describes proposed uses of the Lake Erie resources fund for the following state fiscal year. The agenda shall be the subject of at least one public meeting of the commission held in the Lake Erie basin. The commission shall submit the agenda to the governor, the president of the senate, and the speaker of the house of representatives.

(D) Annually the Lake Erie commission shall prepare a report of the activities that were undertaken by the commission under this section during the immediately preceding fiscal year, including, without limitation, revenues and expenses for the preceding fiscal year. The commission shall submit the report to the governor, the president of the senate, and the speaker of the house of representatives.

Effective Date: 06-30-1997



Section 1506.30 - Submerged lands preserves definitions.

As used in sections 1506.30 to 1506.36 of the Revised Code:

(A) "Abandoned property" means a submerged aircraft; a submerged watercraft, including a ship, boat, canoe, skiff, raft, or barge; the rigging, gear, fittings, trappings, and equipment of a submerged aircraft or watercraft; the personal property of the officers, crew, and passengers of a submerged aircraft or watercraft; the cargo of a submerged aircraft or watercraft that has been deserted, relinquished, cast away, or left behind and for which attempts at reclamation have been abandoned by the owners and insurers; and submerged materials resulting from activities of prehistoric and historic native Americans.

(B) "Lake Erie" means that portion of the waters and lands of Lake Erie belonging to the state as provided in section 1506.10 of the Revised Code.

(C) "Historical value" means the quality of significance exemplified by an object, structure, site, or district that is included in or eligible for inclusion in the state registry of archaeological landmarks authorized under section 149.51 of the Revised Code, the state registry of historic landmarks authorized under section 149.55 of the Revised Code, or the national register of historic places.

(D) "Marine surveyor" means a person engaged in the business of mapping or surveying submerged lands and abandoned property.

(E) "Mechanical or other assistance" means all artificial devices used to raise or remove artifacts from abandoned property, including pry bars, wrenches and other hand or power tools, cutting torches, explosives, winches, flotation bags, lines to surface, extra divers buoyancy devices, and other buoyancy devices.

(F) "Recreational value" means value relating to an activity in which the public engages or may engage for recreation or sport, including scuba diving and fishing, as determined by the director of natural resources.

Effective Date: 03-02-1992; 12-30-2004; 06-27-2005



Section 1506.31 - Administrative rules establishing Lake Erie submerged lands preserves.

(A) In order to provide special protection for abandoned property and features and formations in Lake Erie having historical, archaeological, recreational, ecological, geological, environmental, educational, scenic, or scientific value, the director of natural resources, with the approval of the director of the Ohio historical society, may adopt rules in accordance with Chapter 119. of the Revised Code establishing Lake Erie submerged lands preserves. A preserve may be established for any area of submerged lands that contains a single watercraft or aircraft of historical value, two or more watercraft or aircraft constituting abandoned property, or other features of archaeological, historical, recreational, ecological, environmental, educational, scenic, scientific, or geological value other than sand, gravel, stone, and other minerals and substances authorized to be taken and removed in accordance with section 1505.07 of the Revised Code.

Any rule adopted under this division shall describe the area included in the preserve so designated and the abandoned property or features of archaeological, historical, recreational, ecological, geological, environmental, educational, scenic, or scientific value found in the preserve. Each preserve shall encompass the designated area and within that area shall extend upward to and include the surface of the water. Any number of preserves may be designated; however, an individual preserve shall not exceed three hundred square miles in area and the total area of all submerged lands designated as preserves shall not exceed ten per cent of the total submerged lands of Lake Erie.

(B) When establishing a preserve under division (A) of this section, the directors of natural resources and the Ohio historical society shall consider all of the following factors:

(1) Whether creating the preserve is necessary to protect either abandoned property or significant underwater features possessing historical, archaeological, recreational, geological, ecological, environmental, educational, scenic, or scientific value;

(2) The extent of local public and private support for creation of the preserve;

(3) If the purpose of the preserve is to be recreational, the extent to which preserve support facilities such as roads, marinas, charter services, hotels, medical hyperbaric facilities, and rescue agencies have been developed in or are planned for the coastal area that is nearest the proposed preserve;

(4) Whether creating the preserve will conflict with existing or potential removals of sand, gravel, stone, or other minerals or substances authorized to be taken and removed in accordance with section 1505.07 of the Revised Code.

(C) The director of natural resources, with the approval of the director of the Ohio historical society, may establish policies and may adopt rules in accordance with Chapter 119. of the Revised Code governing access to and the use of any preserve established under division (A) of this section. The director of natural resources shall limit or prohibit access to abandoned property in a preserve only if one of the following conditions is met:

(1) The site of the abandoned property is biologically or ecologically sensitive or is hazardous to human safety.

(2) Any abandoned property of significant historical value in the preserve is extremely fragile and in danger of collapsing.

(3) Any abandoned property of historical value in the preserve is suffering extensive deterioration or attrition due to prior unregulated access.

(4) The director of natural resources has agreed to limit access during the term of a permit issued under section 1506.32 of the Revised Code at the request of the holder of the permit who is recovering, altering, salvaging, or destroying abandoned property in the preserve in accordance with the permit.

Effective Date: 03-02-1992



Section 1506.32 - Application for salvage permit for submerged watercraft or aircraft.

(A) Except as otherwise provided in division (B) of this section, any person who wishes to recover, alter, salvage, or destroy any abandoned property that is located on, in, or in the immediate vicinity of and associated with a submerged watercraft or aircraft in Lake Erie shall obtain a permit to do so from the director of natural resources that also has been approved by the director of the Ohio historical society. A permit shall authorize the operation on, in, or in the immediate vicinity of and associated with only the submerged watercraft or aircraft named in the permit and shall expire one year after its date of issuance. To apply for a permit, a person shall file an application on a form prescribed by the director of natural resources that contains all of the following information:

(1) The name and address of the applicant;

(2) The name, if known, of the watercraft or aircraft on, in, or around which the operation is proposed and a current photograph or drawing of the watercraft or aircraft, if available;

(3) The location of the abandoned property to be recovered, altered, salvaged, or destroyed and the depth of water in which it may be found;

(4) A description of each item to be recovered, altered, salvaged, or destroyed;

(5) The method to be used in the operation;

(6) The proposed disposition of any abandoned property recovered, including the location at which it will be available for inspection by the director of the Ohio historical society for the purposes of division (C) of section 1506.33 of the Revised Code;

(7) Any other information that the director of natural resources or the director of the Ohio historical society considers necessary.

(B) A person may recover, alter, salvage, or destroy abandoned property from Lake Erie that is located outside a Lake Erie submerged lands preserve established under rules adopted under section 1506.31 of the Revised Code without obtaining a permit under this section if the abandoned property is not attached to or located on, in, or in the immediate vicinity of and associated with a submerged watercraft or aircraft and if the abandoned property is recoverable by hand without mechanical or other assistance.

(C) Immediately after receiving a permit application, the director of natural resources shall send a copy of it to the director of the Ohio historical society who shall review it for approval pursuant to division (D) of this section. If the director of natural resources determines that an application submitted under division (A) of this section is incomplete, he shall so notify the applicant in writing and shall specify the additional information that is needed. If the director of the Ohio historical society needs further information, he shall notify the director of natural resources, who shall notify the applicant in accordance with this division. The applicant may resubmit the application following receipt of the notice.

(D) The director of the Ohio historical society shall approve, conditionally approve, or disapprove an application. If he determines that the abandoned property to be recovered, altered, salvaged, or destroyed has historical value in itself or in conjunction with other abandoned property in its vicinity, he may conditionally approve or disapprove the application. If he conditionally approves an application, he may impose conditions on the permit in accordance with division (E) of this section. The director of the Ohio historical society shall notify the director of natural resources of his approval, conditional approval, or disapproval within fifty days after receiving the application. If the director of the Ohio historical society does not respond within fifty days as prescribed in this division, the application is deemed approved by him.

(E) The director of natural resources shall approve, conditionally approve, or disapprove an application. If he determines that the abandoned property to be recovered, altered, salvaged, or destroyed has substantial recreational, ecological, environmental, educational, scenic, or scientific value in itself or in conjunction with other abandoned property or resources in its vicinity or that the operation will not comply with any policies established or rules adopted under section 1506.31 of the Revised Code governing access to and use of the Lake Erie submerged lands preserve, if any, in which the operation is proposed, he may conditionally approve or disapprove the application.

(F) Not later than sixty days after a complete application is submitted under this section, the director of natural resources shall approve, conditionally approve, or disapprove the application. The director of natural resources shall not approve or conditionally approve an application until it has been approved or conditionally approved by the director of the Ohio historical society under division (D) of this section. If either director conditionally approves an application, he shall impose on the permit such conditions as he considers reasonable and necessary to protect the public trust and general interests, including conditions that provide any of the following:

(1) Protection and preservation of the abandoned property to be recovered and of any recreational value of the area in which the operation is proposed;

(2) Assurance of reasonable public access to the abandoned property after recovery;

(3) Conformity with any policies established or rules adopted under section 1506.31 of the Revised Code governing access to and use of the Lake Erie submerged lands preserve, if any, in which the operation is proposed;

(4) Prohibition of injury, harm, or damage to the applicable submerged lands or to abandoned property not authorized for recovery, alteration, salvage, or destruction during and after the proposed operation;

(5) Prohibition against the discharge of debris from the watercraft, aircraft, or salvage equipment or limitation of the amount of debris that may be so discharged;

(6) A requirement that the permit holder submit a specific plan for recovery, alteration, salvage, or destruction to the director of natural resources prior to commencing the operation. The plan may include a discussion of measures that will be taken to ensure the safety of individuals who will recover, alter, salvage, or destroy or assist in the recovery, alteration, salvage, or destruction of the abandoned property and to prevent, minimize, or mitigate potential adverse effects on any abandoned property that is to be recovered or salvaged, any abandoned property that is not to be recovered, altered, salvaged, or destroyed, and surrounding geographic features.

(G) A permit holder may renew the permit by making application to the director of natural resources at least sixty days before the expiration date of the permit. The director of natural resources shall not issue a permit to another person to recover, alter, salvage, or destroy abandoned property that is the subject of a permit for which a renewal is sought unless the director of natural resources or the director of the Ohio historical society disapproves the permit renewal. The director of natural resources or the director of the Ohio historical society may conditionally approve or disapprove a permit renewal application in accordance with division (D), (E), or (F) of this section or if the permit holder has not made reasonable progress in undertaking the operation authorized by the original permit.

(H) Any person may appeal to the director of natural resources a decision under this section approving, disapproving, or approving conditionally a permit application or renewal application in accordance with Chapter 119. of the Revised Code.

(I) The director of natural resources shall not issue and the director of the Ohio historical society shall not approve a permit under this section to recover, alter, salvage, or destroy abandoned property from Lake Erie that is located within a Lake Erie submerged lands preserve established under any rules adopted under section 1506.31 of the Revised Code unless the operation is for historical or scientific purposes or will not adversely affect the historical, cultural, recreational, or ecological integrity of the preserve as a whole.

(J) The director of natural resources may adopt rules in accordance with Chapter 119. of the Revised Code and establish and observe such policies regarding the public availability and use of applications submitted and permits issued under this section as will meet the legitimate requirements of the person who submits an application or to whom a permit is issued. Unless the director of natural resources determines that revealing the location of abandoned property to which a permit or permit or renewal application applies is necessary to protect the abandoned property or the public health, safety, and welfare, the director of natural resources and the director of the Ohio historical society shall keep confidential and shall not release to any person the location of such abandoned property:

(1) During the time the application or renewal application is being processed;

(2) During the term of the permit or a permit renewal;

(3) Except as provided in division (J)(4) of this section, for two years following the denial of a permit or renewal application;

(4) During the appeal of any denial of a permit or renewal application and for two years following the entry of any final order or judgment in the most recent appeal of the denial.

At the request of a permit holder, the director of natural resources may limit access to the site of abandoned property for which the permit was issued during the term of the permit.

(K) Except as provided in division (B) of this section, no person shall recover, alter, salvage, or destroy abandoned property in Lake Erie having a fair market value of one hundred dollars or more unless the person has a permit issued for that purpose under this section.

Effective Date: 03-02-1992



Section 1506.33 - Ownership of submerged abandoned property in Lake Erie.

(A) Except as otherwise provided in divisions (B) and (D) of this section, the ownership of and title to all abandoned property that is submerged in Lake Erie are in the state, which holds title in trust for the benefit of the people of the state.

(B) Any person who recovers or salvages abandoned property from Lake Erie without a permit as provided in division (B) of section 1506.32 of the Revised Code shall file a written report with the director of the Ohio historical society not later than thirty days after the recovery or salvage if both of the following apply:

(1) The property is valued at more than ten dollars;

(2) The property has been abandoned for more than thirty years. The report shall list all such abandoned property that was recovered or salvaged and shall describe its location at the time of recovery or salvage.

The person shall give the director or his authorized representative an opportunity to examine the property for ninety days after the report is filed. If the director determines that the abandoned property does not have historical value, he shall release it to the person who recovered or salvaged it.

(C) Any person who recovers or salvages abandoned property from Lake Erie in accordance with a permit issued under section 1506.32 of the Revised Code shall file a written report with the director not later than ten days after the recovery or salvage. The report shall list the abandoned property that was recovered or salvaged and shall describe its location at the time of recovery or salvage.

The person shall give the director or his authorized representative an opportunity to examine the property for ninety days after the report is filed. The property shall not be removed from this state during that period without written approval from the director. If the property is removed from the state without the director's written approval, the attorney general, upon the request of the director, shall bring an action for its recovery.

(D)

(1) If the director determines that any abandoned property listed in a report filed under division (C) of this section has historical value, he shall not release it to the permit holder.

(2) If the director determines that any abandoned property so listed does not have historical value and if the abandoned property does not consist of coins, currency, or both that were intended for distribution as payroll, the director shall release the abandoned property to the permit holder. The permit holder shall remit to the treasurer of state an amount equal to ten per cent of the value of the abandoned property. The treasurer shall credit fifty per cent of the moneys so received to the fund provided for in section 149.56 of the Revised Code and fifty per cent to the Lake Erie submerged lands preserves fund created in section 1506.35 of the Revised Code.

(3) If the director determines that any abandoned property so listed does not have historical value and if the abandoned property consists of coins, currency, or both that were intended for distribution as payroll, he shall release at least sixty per cent, but not more than eighty per cent, of the abandoned property to the permit holder. The director may sell or otherwise transfer ownership of and title to any abandoned property retained by him under division (D)(3) of this section. Proceeds from any such sale shall be credited to the fund provided for in section 149.56 of the Revised Code.

Effective Date: 03-02-1992



Section 1506.34 - Administrative rules for submerged land preserves.

(A) The director of natural resources, with the approval of the director of the Ohio historical society, shall establish policies and may adopt rules necessary to implement and administer sections 1506.30 to 1506.36 of the Revised Code. Not less than forty-five days prior to adopting a rule under this section or section 1506.31 of the Revised Code, the director of natural resources shall send a copy of the proposed rule to the director of the Ohio historical society, who shall promptly review it. Not more than thirty days after receiving the proposed rule, the director of the Ohio historical society shall return the rule to the director of natural resources together with the former director's written approval or disapproval of the proposed rule. If the director of the Ohio historical society disapproves the rule, the director shall explain the reasons for the disapproval and any amendments to the rule the director considers necessary to obtain the director's approval. The director of natural resources shall not adopt a rule under those sections that has not been approved by the director of the Ohio historical society. If the director of the Ohio historical society does not respond within thirty days as prescribed in this section, the rule is deemed approved by the director.

(B) The director of natural resources shall inform the public of the requirements of sections 1506.30 to 1506.36 of the Revised Code and any policies established and rules adopted under them. In complying with this section, the director may establish or conduct educational programs or seminars, print and distribute informational pamphlets, and provide detailed information to organizations that conduct scuba diving training programs.

(C) The director of natural resources may hire or contract with a marine archaeologist, a marine historian, a marine surveyor, or any combination of these persons for the purposes of implementing and administering sections 1506.30 to 1506.36 of the Revised Code and any rules adopted under them.

Effective Date: 03-02-1992; 12-30-2004; 06-27-2005



Section 1506.35 - Revoking salvage permit.

(A) The director of natural resources may suspend or revoke, in accordance with Chapter 119. of the Revised Code, a permit issued under section 1506.32 of the Revised Code if the permit holder has done either of the following:

(1) Failed to comply with sections 1506.30 to 1506.36 of the Revised Code, any rules adopted under those sections, or any provision or condition of the holder's permit;

(2) Damaged abandoned property other than in accordance with the provisions or conditions of the permit.

(B) Any motor vehicle, as defined in section 4501.01 of the Revised Code, watercraft, as defined in section 1547.01 of the Revised Code, mechanical or other assistance, scuba gear, sonar equipment, or other equipment used by any person in the course of committing a third or subsequent violation of division (K) of section 1506.32 of the Revised Code shall be considered contraband for the purposes of Chapter 2981. of the Revised Code, except that proceeds from the sale of such contraband shall be disposed of in the following order:

(1) To the payment of the costs incurred in the forfeiture proceedings under Chapter 2981. of the Revised Code;

(2) To the payment of the balance due on any security interest preserved under division (F) of section 2981.04 of the Revised Code;

(3) To the payment of any costs incurred by the seizing agency under Chapter 2981. of the Revised Code in connection with the storage, maintenance, security, and forfeiture of the contraband;

(4) Fifty per cent of the remaining money to the credit of the Lake Erie submerged lands preserves fund created in division (C) of this section, and fifty per cent of the remaining money to the Ohio historical society for deposit into the fund created pursuant to division (C) of section 149.56 of the Revised Code.

(C) There is hereby created in the state treasury the Lake Erie submerged lands preserves fund. The fund shall be composed of moneys credited to it under division (B)(4) of this section and division (D)(2) of section 1506.33 of the Revised Code, all appropriations, contributions, and gifts made to it, and any federal grants received by the department of natural resources for the purposes of sections 1506.30 to 1506.36 of the Revised Code. The director shall use the moneys in the Lake Erie submerged lands preserves fund solely to implement and administer sections 1506.30 to 1506.36 of the Revised Code.

(D) The director may request the attorney general to, and the attorney general shall, bring a civil action in any court of competent jurisdiction for any of the following purposes:

(1) To enforce compliance with or restrain violation of sections 1506.30 to 1506.36 of the Revised Code, any rules adopted under those sections, or any permit issued under section 1506.32 of the Revised Code;

(2) To enjoin the further removal of abandoned property or archaeological material from Lake Erie;

(3) To order the restoration of an area affected by a violation of sections 1506.30 to 1506.36 of the Revised Code or of a permit issued under section 1506.32 of the Revised Code to its prior condition.

Any action under this division is a civil action governed by the Rules of Civil Procedure.

(E) A peace officer of a county, township, or municipal corporation, and a preserve officer, wildlife officer, park officer, or watercraft officer designated under section 1517.10, 1531.13, 1541.10, or 1547.521 of the Revised Code, as applicable, may enforce compliance with sections 1506.30 to 1506.36 of the Revised Code, any rules adopted under those sections, and any permit issued under section 1506.32 of the Revised Code and may make arrests for violation of those laws, rules, and permits.

Effective Date: 10-20-1994; 12-30-2004; 06-27-2005; 07-01-2007



Section 1506.36 - Exempted activities.

Sections 1506.30 to 1506.35 of the Revised Code do not limit the right of:

(A) Any person to engage in recreational diving in Lake Erie, except at a site of abandoned property to which the director of natural resources has limited access during the term of a permit pursuant to division (J) of section 1506.32 of the Revised Code;

(B) Any person to own any abandoned property submerged in Lake Erie that was recovered before the effective date of this section or released to the person under division (B) or (D) of section 1506.33 of the Revised Code;

(C) The department of natural resources or the Ohio historical society to recover or contract for the recovery of abandoned property in Lake Erie;

(D) Any person to take and remove sand, gravel, stone, or other minerals or substances from and under the bed of Lake Erie in accordance with section 1505.07 of the Revised Code.

Effective Date: 03-02-1992



Section 1506.37 - [Repealed].

Effective Date: 12-30-2004



Section 1506.38 - Chief of division of water is erosion agent for purposes of cooperation with federal authorities.

The director of natural resources shall act as the erosion agent of the state for the purpose of cooperating with the secretary of the army, acting through the chief of engineers of the United States army corps of engineers in the department of defense. The director shall cooperate with the secretary in carrying out, and may conduct, investigations and studies of conditions along the shorelines of Lake Erie and of the bays and projections therefrom, and of the islands therein, within the territorial waters of the state, with a view to devising and perfecting economical and effective methods and works for preventing, correcting, and controlling shore erosion and damage therefrom and controlling the inundation of improved property by the waters of Lake Erie, its bays, and associated inlets.

Effective Date: 2007 HB119 09-29-2007



Section 1506.39 - Assistance of other state employees.

The director of natural resources, in the discharge of the director's duties under sections 1506.38 to 1506.48 of the Revised Code, may call to the director's assistance, temporarily, any engineers or other employees in any state department, or in the Ohio state university or other educational institutions financed wholly or in part by the state, for the purpose of devising the most effective and economical methods of controlling shore erosion and damage from it and controlling the inundation of improved property by the waters of Lake Erie and its bays and associated inlets.

Such engineers and employees shall not receive any additional compensation over that which they receive from the departments or institutions by which they are employed, but they shall be reimbursed for their actual necessary expenses incurred while working under the direction of the director on erosion and inundation projects.

Effective Date: 2007 HB119 09-29-2007



Section 1506.40 - Application for shore structure permit.

No person shall construct a beach, groin, or other structure to control erosion, wave action, or inundation along or near the Ohio shoreline of Lake Erie, including related islands, bays, and inlets, without first obtaining a shore structure permit from the director of natural resources.

The application for a permit shall include detailed plans and specifications prepared by a professional engineer registered under Chapter 4733. of the Revised Code. An applicant shall provide appropriate evidence of compliance with any applicable provisions of this chapter and Chapters 1505. and 1521. of the Revised Code, as determined by the director. A temporary shore structure permit may be issued by the director if it is determined necessary to safeguard life, health, or property.

Each application or reapplication for a permit under this section shall be accompanied by a non-refundable fee as the director shall prescribe by rule.

If the application is approved, the director shall issue a permit to the applicant authorizing construction of the project. If requested in writing by the applicant within thirty days of issuance of a notice of disapproval of the application, the director shall conduct an adjudication hearing under Chapter 119. of the Revised Code, except sections 119.12 and 119.121 of the Revised Code. After reviewing the record of the hearing, the director shall issue a final order approving the application, disapproving it, or approving it conditioned on the making of specified revisions in the plans and specifications.

The director, by rule, shall limit the period during which a construction permit issued under this section is valid and shall establish reapplication requirements governing a construction permit that expires before construction is completed.

In accordance with Chapter 119. of the Revised Code, the director shall adopt, and may amend or rescind, such rules as are necessary for the administration, implementation, and enforcement of this section.

Effective Date: 2007 HB119 09-29-2007



Section 1506.41 - Permit and lease fund.

All moneys derived from the granting of permits and leases under section 1505.07 of the Revised Code for the removal of sand, gravel, stone, gas, oil, and other minerals and substances from and under the bed of Lake Erie and from applications for shore structure permits submitted under section 1506.40 of the Revised Code shall be paid into the state treasury to the credit of the permit and lease fund, which is hereby created. Notwithstanding any section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under division (A) of section 1505.99 of the Revised Code and under division (C) of section 1506.99 of the Revised Code shall be paid into that fund. The fund shall be administered by the department of natural resources for the protection of Lake Erie shores and waters; investigation and control of erosion; the planning, development, and construction of facilities for recreational use of Lake Erie; implementation of section 1506.40 of the Revised Code; preparation of the state shore erosion plan under section 1506.47 of the Revised Code; and state administration of Lake Erie coastal erosion areas under sections 1506.06 and 1506.07 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 1506.42 - Agreements with subdivisions or state agencies for erosion projects.

The state, acting through the director of natural resources, subject to section 1506.46 of the Revised Code, may enter into agreements with counties, townships, municipal corporations, park boards, and conservancy districts, other political subdivisions, or any state departments or divisions for the purpose of constructing and maintaining projects to control erosion along the Ohio shoreline of Lake Erie and in any rivers and bays that are connected with Lake Erie and any other watercourses that flow into Lake Erie. Such projects also may be constructed on any Lake Erie island that is situated within the boundaries of the state.

The cost of such shore erosion projects that are for the benefit of public littoral property shall be prorated on the basis of two-thirds of the total cost to the state through appropriations made to the department of natural resources and one-third of the cost to the counties, townships, municipal corporations, park boards, conservancy districts, or other political subdivisions.

If a shore erosion emergency is declared by the governor, the state, acting through the director, may spend whatever state funds are available to alleviate shore erosion, without participation by any political subdivision, regardless of whether the project will benefit public or private littoral property.

A board of county commissioners, acting for the county over which it has jurisdiction, may enter into and carry out agreements with the director for the construction and maintenance of projects to control shore erosion. In providing the funds for the county's proportionate share of the cost of constructing and maintaining the projects referred to in this section, the board shall be governed by and may issue and refund bonds in accordance with Chapter 133. of the Revised Code.

A municipal corporation or a township, acting through the legislative authority or the board of township trustees, may enter into and carry out agreements with the director for the purpose of constructing and maintaining projects to control shore erosion. In providing the funds for the municipal corporation's or township's proportionate share of the cost of constructing and maintaining the projects referred to in this section, a municipal corporation or township may issue and refund bonds in accordance with Chapter 133. of the Revised Code. The contract shall be executed on behalf of the municipal corporation or township by the mayor, city manager, or other chief executive officer who has the authority to act for the municipal corporation or township.

Conservancy districts may enter into and carry out agreements with the director, in accordance with the intent of this section, under the powers conferred upon conservancy districts under Chapter 6101. of the Revised Code.

Park boards may enter into and carry out agreements with the director, in accordance with the intent of this section, and issue bonds for that purpose under the powers conferred upon park districts under Chapter 1545. of the Revised Code.

The director shall approve and supervise all projects that are to be constructed in accordance with this section. The director shall not proceed with the construction of any project until all funds that are to be paid by the county, township, municipal corporation, park board, or conservancy district, in accordance with the terms of the agreement entered into between the director and the county, township, municipal corporation, park board, or conservancy district, are in the director's possession and deposited in the shore erosion fund, which is hereby created in the state treasury. If the director finds it to be in the best interests of the state to construct projects as set forth in this section by the state itself, without the financial contribution of counties, townships, municipal corporations, park boards, or conservancy districts, the director may construct the projects.

In deciding whether to assist a county or municipal corporation in constructing and maintaining a project under this section, the state, acting through the director, shall consider, among other factors, whether the county or municipal corporation has adopted or is in the process of adopting a Lake Erie coastal erosion area resolution or ordinance under division (D) of section 1506.07 of the Revised Code.

All projects constructed by the state in conformity with sections 1506.38 to 1506.46 of the Revised Code shall be constructed subject to sections 153.01 to 153.20 of the Revised Code, except that the Ohio facilities construction commission is not required to prepare the plans and specifications for those projects.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2007 HB119 09-29-2007



Section 1506.43 - Contracts for erosion projects.

The director of natural resources may enter into a contract with any county, township, municipal corporation, conservancy district, or park board that has an agreement with the state in accordance with section 1506.42 of the Revised Code for the construction of a shore erosion project. No contract shall be let until all money that is to be paid by the political subdivision entering into the agreement has been deposited in the shore erosion fund created in that section.

Effective Date: 2007 HB119 09-29-2007



Section 1506.44 - Agreements for loans for erosion control structures.

(A) A board of county commissioners may use a loan obtained under division (C) of this section to provide financial assistance to any person who owns real property in a coastal erosion area and who has received a permit under section 1506.40 of the Revised Code to construct an erosion control structure in that coastal erosion area. The board shall enter into an agreement with the person that complies with all of the following requirements:

(1) The agreement shall identify the person's real property for which the erosion control structure is being constructed and shall include a legal description of that property and a reference to the volume and page of the deed record in which the title of that person to that property is recorded.

(2) In accordance with rules adopted by the Ohio water development authority under division (V) of section 6121.04 of the Revised Code for the purposes of division (C) of this section and pursuant to an agreement between the board and the authority under that division, the board shall agree to cause payments to be made by the authority to the contractor hired by the person to construct an erosion control structure in amounts not to exceed the total amount specified in the agreement between the board and the person.

(3) The person shall agree to pay to the board, or to the authority as the assignee pursuant to division (C) of this section, the total amount of the payments plus administrative or other costs of the board or the authority at times, in installments, and bearing interest as specified in the agreement.

The agreement may contain additional provisions that the board determines necessary to safeguard the interests of the county or to comply with an agreement entered into under division (C) of this section.

(B) Upon entering into an agreement under division (A) of this section, the board shall do all of the following:

(1) Cause the agreement to be recorded in the county deed records in the office of the county recorder of the county in which the real property is situated. Failure to record the agreement does not affect the validity of the agreement or the collection of any amounts due under the agreement.

(2) Establish by resolution an erosion control repayment fund into which shall be deposited all amounts collected under division (B)(3) of this section. Moneys in that fund shall be used by the board for the repayment of the loan and for administrative or other costs of the board or the authority as specified in an agreement entered into under division (C) of this section. If the amount of money in the fund is inadequate to repay the loan when due, the board of county commissioners, by resolution, may advance money from any other fund in order to repay the loan if that use of the money from the other fund is not in conflict with law. If the board so advances money in order to repay the loan, the board subsequently shall reimburse each fund from which the board advances money with moneys from the erosion control repayment fund.

(3) Bill and collect all amounts when due under the agreement entered into under division (A) of this section. The board shall certify amounts not paid when due to the county auditor, who shall enter the amounts on the real property tax list and duplicate against the property identified under division (A)(1) of this section. The amounts not paid when due shall be a lien on that property from the date on which the amounts are placed on the tax list and duplicate and shall be collected in the same manner as other taxes.

(C) A board may apply to the authority for a loan for the purpose of entering into agreements under division (A) of this section. The loan shall be for an amount and on the terms established in an agreement between the board and the authority. The board may assign any agreements entered into under division (A) of this section to the authority in order to provide for the repayment of the loan and may pledge any lawfully available revenues to the repayment of the loan, provided that no moneys raised by taxation shall be obligated or pledged by the board for the repayment of the loan. Any agreement with the authority pursuant to this division is not subject to Chapter 133. of the Revised Code or any requirements or limitations established in that chapter.

(D) The authority, as assignee of any agreement pursuant to division (C) of this section, may enforce and compel the board and the county auditor by mandamus pursuant to Chapter 2731. of the Revised Code to comply with division (B) of this section in a timely manner.

(E) The construction of an erosion control structure by a contractor hired by an individual homeowner, group of individual homeowners, or homeowners association that enters into an agreement with a board under division (A) of this section is not a public improvement, as defined in section 4115.03 of the Revised Code, and is not subject to competitive bidding or public bond laws.

Effective Date: 2007 HB119 09-29-2007



Section 1506.45 - Acquiring lands.

The state, or any county, township, municipal corporation, conservancy district, or park board that has entered into a contract under section 1506.43 of the Revised Code, may acquire lands by gift or devise, purchase, or appropriation. In case of appropriation, the proceedings shall be instituted in the name of the state or the political subdivision and shall be conducted in the manner provided for the appropriation of private property by the state or the political subdivision insofar as those proceedings are applicable. Either the fee or any lesser interest may be acquired as the state or the political subdivision considers advisable.

Effective Date: 2007 HB119 09-29-2007



Section 1506.46 - Action taken by chief.

Any action taken by the director of natural resources under sections 1506.38 to 1506.48 of the Revised Code shall not be deemed in conflict with certain powers and duties conferred upon and delegated to federal agencies and to municipal corporations under Section 7 of Article XVIII, Ohio Constitution, or as provided by sections 721.04 to 721.11 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 1506.47 - Plan for management of shore erosion along Lake Erie.

The director of natural resources, in cooperation with appropriate offices and divisions, including the division of geological survey, may prepare a plan for the management of shore erosion in the state along Lake Erie, its bays, and associated inlets, revise the plan whenever it can be made more effective, and make the plan available for public inspection. In the preparation of the plan, the director may employ such existing plans as are available.

The director also may establish a program to provide technical assistance on shore erosion control measures to municipal corporations, counties, townships, conservancy districts, park boards, and shoreline property owners.

Effective Date: 2007 HB119 09-29-2007



Section 1506.48 - Reappraising real property damaged or destroyed by shore erosion.

Upon application of any owner of real property damaged or destroyed by shore erosion, the county auditor of the county in which the real property is situated shall cause a reappraisal to be made and shall place the property on the tax list at its true value in money.

Whenever the county auditor finds that ninety per cent or more of the area of any littoral parcel of land appearing upon the tax duplicate has been eroded and lies within the natural boundaries of Lake Erie and that the remainder of the parcel, if any, has no taxable value, the auditor may certify that finding to the county board of revision. Upon consideration thereof, the board may authorize removal of the parcel from the tax duplicate and cancellation of all current and delinquent taxes, assessments, interest, and penalties charged against the parcel.

Effective Date: 2007 HB119 09-29-2007



Section 1506.99 - Penalty.

(A) Whoever violates division (A) of section 1506.09 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars for each offense.

(B) Whoever violates division (K) of section 1506.32 of the Revised Code is guilty of a misdemeanor of the third degree.

(C) Whoever violates sections 1506.38 to 1506.48 of the Revised Code shall be fined not less than one hundred dollars nor more than five hundred dollars for each offense. Each day of violation constitutes a separate offense.

Effective Date: 07-01-1996; 2007 HB119 09-29-2007






Chapter 1507 - DIVISION OF ENGINEERING

Section 1507.01 - Division of engineering - chief engineer - powers and duties.

There is hereby created in the department of natural resources the division of engineering to be administered by the chief engineer of the department, who shall be a professional engineer registered under Chapter 4733. of the Revised Code or a professional architect certified and registered under Chapter 4703. of the Revised Code. With the approval of the director of natural resources, the chief engineer shall do all of the following:

(A) Administer this chapter;

(B) Provide engineering, architectural, land surveying, and related administrative and maintenance support services to the other divisions in the department;

(C) Implement the department's capital improvement program and facility maintenance projects, including all associated planning, design, contracting, surveying, inspection, and management responsibilities and requirements;

(D) Act as contracting officer in departmental engineering, architectural, surveying, and construction matters regarding capital improvements except for those matters otherwise specifically provided for in law;

(E) Coordinate the department's roadway maintenance program with the department of transportation pursuant to section 5511.05 of the Revised Code and maintain the roadway inventory of the department of natural resources;

(F) Coordinate the department's projects, programs, policies, procedures, and activities with the United States army corps of engineers;

(G) Employ professional and technical assistants and such other employees as are necessary for the performance of the activities required or authorized under this chapter, other work of the division, and any other work agreed to under working agreements or contractual arrangements; prescribe their duties; and fix their compensation in accordance with such schedules as are provided by law for the compensation of state employees ;

(H) Except as otherwise provided in the Revised Code, coordinate and conduct all real estate functions for the department of natural resources, including at least acquisitions by purchase, lease, gift, devise, bequest, appropriation, or otherwise; grants through sales, leases, exchanges, easements, and licenses; inventories of land; and other related general management duties;

(I) Coordinate such environmental matters concerning the department and the state as are necessary to comply with the "National Environmental Policy Act of 1969," 83 Stat. 852, 42 U.S.C. 4321, as amended, the "Intergovernmental Cooperation Act of 1968," 82 Stat. 1098, 31 U.S.C. 6506, and the "Federal Water Pollution Control Act," 91 Stat. 1566 (1977), 33 U.S.C. 1251, as amended, and regulations adopted under those acts;

(J) Coordinate and administer compensatory mitigation grant programs and other programs for streams and wetlands as approved in accordance with certifications and permits issued under sections 401 and 404 of the "Federal Water Pollution Control Act," 91 Stat. 1566 (1977), 33 U.S.C. 1251, as amended, by the environmental protection agency and the United States army corps of engineers;

(K) Coordinate all department activities associated with the completion of drainage ditch improvements in accordance with Chapters 6131. and 6133. of the Revised Code;

(L) Assist the department and its divisions by providing department-wide planning, including at least master planning,comprehensive planning, capital improvements planning, and special purpose planning.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-05-2001; 04-06-2007



Section 1507.02 to 1507.05 - Amended and Renumbered RC 1521.20 to 1521.23.

Effective Date: 06-14-2000



Section 1507.051, 1507.052 - Amended and Renumbered RC 1507.07, 1507.08.

Effective Date: 10-20-1994



Section 1507.06 - Amended and Renumbered RC 1521.24.

Effective Date: 06-14-2000



Section 1507.061 to 1507.064 - [Repealed].

Effective Date: 11-02-1961



Section 1507.07 to 1507.11 - Amended and Renumbered RC 1521.25 to 1521.30.

Effective Date: 06-14-2000



Section 1507.12 - [Repealed].

Effective Date: 09-05-2001



Section 1507.13 - Right of entry.

The chief engineer of the department of natural resources or any employee in the service of the division of engineering may enter upon lands to make surveys and inspections in accordance with this chapter when necessary in the discharge of the duties specified in this chapter. Notice of such a proposed entry shall be given to the owner of the land to be surveyed or inspected or to the person in possession of it by such means as are reasonably available, not less than forty-eight hours nor more than thirty days prior to the date of the entry. Such an entry does not constitute a trespass.

Effective Date: 10-20-1994



Section 1507.99 - [Repealed].

Effective Date: 06-14-2000






Chapter 1509 - DIVISION OF OIL AND GAS RESOURCES MANAGEMENT - OIL AND GAS

Section 1509.01 - Division of oil and gas resources management - oil and gas definitions.

As used in this chapter:

(A) "Well" means any borehole, whether drilled or bored, within the state for production, extraction, or injection of any gas or liquid mineral, excluding potable water to be used as such, but including natural or artificial brines and oil field waters.

(B) "Oil" means crude petroleum oil and all other hydrocarbons, regardless of gravity, that are produced in liquid form by ordinary production methods, but does not include hydrocarbons that were originally in a gaseous phase in the reservoir.

(C) "Gas" means all natural gas and all other fluid hydrocarbons that are not oil, including condensate.

(D) "Condensate" means liquid hydrocarbons separated at or near the well pad or along the gas production or gathering system prior to gas processing.

(E) "Pool" means an underground reservoir containing a common accumulation of oil or gas, or both, but does not include a gas storage reservoir. Each zone of a geological structure that is completely separated from any other zone in the same structure may contain a separate pool.

(F) "Field" means the general area underlaid by one or more pools.

(G) "Drilling unit" means the minimum acreage on which one well may be drilled, but does not apply to a well for injecting gas into or removing gas from a gas storage reservoir.

(H) "Waste" includes all of the following:

(1) Physical waste, as that term generally is understood in the oil and gas industry;

(2) Inefficient, excessive, or improper use, or the unnecessary dissipation, of reservoir energy;

(3) Inefficient storing of oil or gas;

(4) Locating, drilling, equipping, operating, or producing an oil or gas well in a manner that reduces or tends to reduce the quantity of oil or gas ultimately recoverable under prudent and proper operations from the pool into which it is drilled or that causes or tends to cause unnecessary or excessive surface loss or destruction of oil or gas;

(5) Other underground or surface waste in the production or storage of oil, gas, or condensate, however caused.

(I) "Correlative rights" means the reasonable opportunity to every person entitled thereto to recover and receive the oil and gas in and under the person's tract or tracts, or the equivalent thereof, without having to drill unnecessary wells or incur other unnecessary expense.

(J) "Tract" means a single, individually taxed parcel of land appearing on the tax list.

(K) "Owner," unless referring to a mine, means the person who has the right to drill on a tract or drilling unit, to drill into and produce from a pool, and to appropriate the oil or gas produced therefrom either for the person or for others, except that a person ceases to be an owner with respect to a well when the well has been plugged in accordance with applicable rules adopted and orders issued under this chapter. "Owner" does not include a person who obtains a lease of the mineral rights for oil and gas on a parcel of land if the person does not attempt to produce or produce oil or gas from a well or obtain a permit under this chapter for a well or if the entire interest of a well is transferred to the person in accordance with division (B) of section 1509.31 of the Revised Code.

(L) "Royalty interest" means the fee holder's share in the production from a well.

(M) "Discovery well" means the first well capable of producing oil or gas in commercial quantities from a pool.

(N) "Prepared clay" means a clay that is plastic and is thoroughly saturated with fresh water to a weight and consistency great enough to settle through saltwater in the well in which it is to be used, except as otherwise approved by the chief of the division of oil and gas resources management.

(O) "Rock sediment" means the combined cutting and residue from drilling sedimentary rocks and formation.

(P) "Excavations and workings," "mine," and "pillar" have the same meanings as in section 1561.01 of the Revised Code.

(Q) "Coal bearing township" means a township designated as such by the chief of the division of mineral resources management under section 1561.06 of the Revised Code.

(R) "Gas storage reservoir" means a continuous area of a subterranean porous sand or rock stratum or strata into which gas is or may be injected for the purpose of storing it therein and removing it therefrom and includes a gas storage reservoir as defined in section 1571.01 of the Revised Code.

(S) "Safe Drinking Water Act" means the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended by the "Safe Drinking Water Amendments of 1977," 91 Stat. 1393, 42 U.S.C.A. 300(f), the "Safe Drinking Water Act Amendments of 1986," 100 Stat. 642, 42 U.S.C.A. 300(f), and the "Safe Drinking Water Act Amendments of 1996," 110 Stat. 1613, 42 U.S.C.A. 300(f), and regulations adopted under those acts.

(T) "Person" includes any political subdivision, department, agency, or instrumentality of this state; the United States and any department, agency, or instrumentality thereof; and any legal entity defined as a person under section 1.59 of the Revised Code.

(U) "Brine" means all saline geological formation water resulting from, obtained from, or produced in connection with exploration, drilling, well stimulation, production of oil or gas, or plugging of a well.

(V) "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, springs, irrigation systems, drainage systems, and other bodies of water, surface or underground, natural or artificial, that are situated wholly or partially within this state or within its jurisdiction, except those private waters that do not combine or effect a junction with natural surface or underground waters.

(W) "Exempt Mississippian well" means a well that meets all of the following criteria:

(1) Was drilled and completed before January 1, 1980;

(2) Is located in an unglaciated part of the state;

(3) Was completed in a reservoir no deeper than the Mississippian Big Injun sandstone in areas underlain by Pennsylvanian or Permian stratigraphy, or the Mississippian Berea sandstone in areas directly underlain by Permian stratigraphy;

(4) Is used primarily to provide oil or gas for domestic use.

(X) "Exempt domestic well" means a well that meets all of the following criteria:

(1) Is owned by the owner of the surface estate of the tract on which the well is located;

(2) Is used primarily to provide gas for the owner's domestic use;

(3) Is located more than two hundred feet horizontal distance from any inhabited private dwelling house other than an inhabited private dwelling house located on the tract on which the well is located;

(4) Is located more than two hundred feet horizontal distance from any public building that may be used as a place of resort, assembly, education, entertainment, lodging, trade, manufacture, repair, storage, traffic, or occupancy by the public.

(Y) "Urbanized area" means an area where a well or production facilities of a well are located within a municipal corporation or within a township that has an unincorporated population of more than five thousand in the most recent federal decennial census prior to the issuance of the permit for the well or production facilities.

(Z) "Well stimulation" or "stimulation of a well" means the process of enhancing well productivity, including hydraulic fracturing operations.

(AA) "Production operation" means all operations and activities and all related equipment, facilities, and other structures that may be used in or associated with the exploration and production of oil, gas, or other mineral resources that are regulated under this chapter, including operations and activities associated with site preparation, site construction, access road construction, well drilling, well completion, well stimulation, well site activities, reclamation, and plugging. "Production operation" also includes all of the following:

(1) The piping, equipment, and facilities used for the production and preparation of hydrocarbon gas or liquids for transportation or delivery;

(2) The processes of extraction and recovery, lifting, stabilization, treatment, separation, production processing, storage, waste disposal, and measurement of hydrocarbon gas and liquids, including related equipment and facilities;

(3) The processes and related equipment and facilities associated with production compression, gas lift, gas injection, fuel gas supply, well drilling, well stimulation, and well completion activities, including dikes, pits, and earthen and other impoundments used for the temporary storage of fluids and waste substances associated with well drilling, well stimulation, and well completion activities.

(BB) "Annular overpressurization" means the accumulation of fluids within an annulus with sufficient pressure to allow migration of annular fluids into underground sources of drinking water.

(CC) "Idle and orphaned well" means a well for which a bond has been forfeited or an abandoned well for which no money is available to plug the well in accordance with this chapter and rules adopted under it.

(DD) "Temporarily inactive well" means a well that has been granted temporary inactive status under section 1509.062 of the Revised Code.

(EE) "Material and substantial violation" means any of the following:

(1) Failure to obtain a permit to drill, reopen, convert, plugback, or plug a well under this chapter;

(2) Failure to obtain , maintain, update, or submit proof of insurance coverage that is required under this chapter;

(3) Failure to obtain , maintain, update, or submit proof of a surety bond that is required under this chapter;

(4) Failure to plug an abandoned well or idle and orphaned well unless the well has been granted temporary inactive status under section 1509.062 of the Revised Code or the chief of the division of oil and gas resources management has approved another option concerning the abandoned well or idle and orphaned well;

(5) Failure to restore a disturbed land surface as required by section 1509.072 of the Revised Code;

(6) Failure to reimburse the oil and gas well fund pursuant to a final order issued under section 1509.071 of the Revised Code;

(7) Failure to comply with a final nonappealable order of the chief issued under section 1509.04 of the Revised Code;

(8) Failure to submit a report, test result, fee, or document that is required in this chapter or rules adopted under it.

(FF) "Severer" has the same meaning as in section 5749.01 of the Revised Code.

(GG) "Horizontal well" means a well that is drilled for the production of oil or gas in which the wellbore reaches a horizontal or near horizontal position in the Point Pleasant, Utica, or Marcellus formation and the well is stimulated.

(HH) "Well pad" means the area that is cleared or prepared for the drilling of one or more horizontal wells.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.02 - Division of oil and gas resources management - chief - oil and gas well fund.

There is hereby created in the department of natural resources the division of oil and gas resources management, which shall be administered by the chief of the division of oil and gas resources management. The division has sole and exclusive authority to regulate the permitting, location, and spacing of oil and gas wells and production operations within the state, excepting only those activities regulated under federal laws for which oversight has been delegated to the environmental protection agency and activities regulated under sections 6111.02 to 6111.029 of the Revised Code. The regulation of oil and gas activities is a matter of general statewide interest that requires uniform statewide regulation, and this chapter and rules adopted under it constitute a comprehensive plan with respect to all aspects of the locating, drilling, well stimulation, completing, and operating of oil and gas wells within this state, including site construction and restoration, permitting related to those activities, and the disposal of wastes from those wells. In order to assist the division in the furtherance of its sole and exclusive authority as established in this section, the chief may enter into cooperative agreements with other state agencies for advice and consultation, including visitations at the surface location of a well on behalf of the division. Such cooperative agreements do not confer on other state agencies any authority to administer or enforce this chapter and rules adopted under it. In addition, such cooperative agreements shall not be construed to dilute or diminish the division's sole and exclusive authority as established in this section. Nothing in this section affects the authority granted to the director of transportation and local authorities in section 723.01 or 4513.34 of the Revised Code, provided that the authority granted under those sections shall not be exercised in a manner that discriminates against, unfairly impedes, or obstructs oil and gas activities and operations regulated under this chapter.

The chief shall not hold any other public office, nor shall the chief be engaged in any occupation or business that might interfere with or be inconsistent with the duties as chief.

All moneys collected by the chief pursuant to sections 1509.06, 1509.061, 1509.062, 1509.071, 1509.13, 1509.22, 1509.222, 1509.28, 1509.34, and 1509.50 of the Revised Code, ninety per cent of moneys received by the treasurer of state from the tax levied in divisions (A)(5) and (6) of section 5749.02 of the Revised Code, all civil penalties paid under section 1509.33 of the Revised Code, and, notwithstanding any section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under divisions (A) and (B) of section 1509.99 of the Revised Code and fines imposed under divisions (C) and (D) of section 1509.99 of the Revised Code for all violations prosecuted by the attorney general and for violations prosecuted by prosecuting attorneys that do not involve the transportation of brine by vehicle shall be deposited into the state treasury to the credit of the oil and gas well fund, which is hereby created. Fines imposed under divisions (C) and (D) of section 1509.99 of the Revised Code for violations prosecuted by prosecuting attorneys that involve the transportation of brine by vehicle and penalties associated with a compliance agreement entered into pursuant to this chapter shall be paid to the county treasury of the county where the violation occurred.

The fund shall be used solely and exclusively for the purposes enumerated in division (B) of section 1509.071 of the Revised Code, for the expenses of the division associated with the administration of this chapter and Chapter 1571. of the Revised Code and rules adopted under them, and for expenses that are critical and necessary for the protection of human health and safety and the environment related to oil and gas production in this state. The expenses of the division in excess of the moneys available in the fund shall be paid from general revenue fund appropriations to the department.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000; 09-16-2004



Section 1509.021 - Surface locations of new wells.

On and after June 30, 2010, all of the following apply:

(A) The surface location of a new well or a tank battery of a well shall not be within one hundred fifty feet of an occupied dwelling that is located in an urbanized area unless the owner of the land on which the occupied dwelling is located consents in writing to the surface location of the well or tank battery of a well less than one hundred fifty feet from the occupied dwelling and the chief of the division of oil and gas resources management approves the written consent of that owner. However, the chief shall not approve the written consent of such an owner when the surface location of a new well or a tank battery of a well will be within one hundred feet of an occupied dwelling that is located in an urbanized area.

(B) The surface location of a new well shall not be within one hundred fifty feet from the property line of a parcel of land that is not in the drilling unit of the well if the parcel of land is located in an urbanized area and directional drilling will be used to drill the new well unless the owner of the parcel of land consents in writing to the surface location of the well less than one hundred fifty feet from the property line of the parcel of land and the chief approves the written consent of that owner. However, the chief shall not approve the written consent of such an owner when the surface location of a new well will be less than one hundred feet from the property line of the owner's parcel of land that is not in the drilling unit of the well if the parcel of land is located in an urbanized area and directional drilling will be used.

(C) The surface location of a new well shall not be within two hundred feet of an occupied dwelling that is located in an urbanized area and that is located on land that has become part of the drilling unit of the well pursuant to a mandatory pooling order issued under section 1509.27 of the Revised Code unless the owner of the land on which the occupied dwelling is located consents in writing to the surface location of the well at a distance that is less than two hundred feet from the occupied dwelling. However, if the owner of the land on which the occupied dwelling is located provides such written consent, the surface location of the well shall not be within one hundred feet of the occupied dwelling.

If an applicant cannot identify an owner of land or if an owner of land is not responsive to attempts by the applicant to contact the owner, the applicant may submit an affidavit to the chief attesting to such an unidentifiable owner or to such unresponsiveness of an owner and attempts by the applicant to contact the owner and include a written request to reduce the distance of the location of the well from the occupied dwelling to less than two hundred feet. If the chief receives such an affidavit and written request, the chief shall reduce the distance of the location of the well from the occupied dwelling to a distance of not less than one hundred feet.

(D) Except as otherwise provided in division (L) of this section, the surface location of a new well shall not be within one hundred fifty feet of the property line of a parcel of land that is located in an urbanized area and that has become part of the drilling unit of the well pursuant to a mandatory pooling order issued under section 1509.27 of the Revised Code unless the owner of the land consents in writing to the surface location of the well at a distance that is less than one hundred fifty feet from the owner's property line. However, if the owner of the land provides such written consent, the surface location of the well shall not be within seventy-five feet of the property line of the owner's parcel of land.

If an applicant cannot identify an owner of land or if an owner of land is not responsive to attempts by the applicant to contact the owner, the applicant may submit an affidavit to the chief attesting to such an unidentifiable owner or to such unresponsiveness of an owner and attempts by the applicant to contact the owner and include a written request to reduce the distance of the location of the well from the property line of the owner's parcel of land to less than one hundred fifty feet. If the chief receives such an affidavit and written request, the chief shall reduce the distance of the location of the well from the property line to a distance of not less than seventy-five feet.

(E) The surface location of a new tank battery of a well shall not be within one hundred fifty feet of an occupied dwelling that is located in an urbanized area and that is located on land that has become part of the drilling unit of the well pursuant to a mandatory pooling order issued under section 1509.27 of the Revised Code unless the owner of the land on which the occupied dwelling is located consents in writing to the location of the tank battery at a distance that is less than one hundred fifty feet from the occupied dwelling. However, if the owner of the land on which the occupied dwelling is located provides such written consent, the location of the tank battery shall not be within one hundred feet of the occupied dwelling.

If an applicant cannot identify an owner of land or if an owner of land is not responsive to attempts by the applicant to contact the owner, the applicant may submit an affidavit to the chief attesting to such an unidentifiable owner or to such unresponsiveness of an owner and attempts by the applicant to contact the owner and include a written request to reduce the distance of the location of the tank battery from the occupied dwelling to less than one hundred fifty feet. If the chief receives such an affidavit and written request, the chief shall reduce the distance of the location of the tank battery from the occupied dwelling to a distance of not less than one hundred feet.

(F) Except as otherwise provided in division (L) of this section, the location of a new tank battery of a well shall not be within seventy-five feet of the property line of a parcel of land that is located in an urbanized area and that has become part of the drilling unit of the well pursuant to a mandatory pooling order issued under section 1509.27 of the Revised Code unless the owner of the land consents in writing to the location of the tank battery at a distance that is less than seventy-five feet from the owner's property line. However, if the owner of the land provides such written consent, the location of the tank battery shall not be within the property line of the owner's parcel of land.

If an applicant cannot identify an owner of land or if an owner of land is not responsive to attempts by the applicant to contact the owner, the applicant may submit an affidavit to the chief attesting to such an unidentifiable owner or to such unresponsiveness of an owner and attempts by the applicant to contact the owner and include a written request to reduce the distance of the location of the tank battery from the property line of the owner's parcel of land to less than seventy-five feet. If the chief receives such an affidavit and written request, the chief shall reduce the distance of the location of the tank battery from the property line, provided that the tank battery shall not be within the property line of the owner's parcel of land.

(G) For purposes of divisions (C) to (F) of this section, written consent of an owner of land may be provided by any of the following:

(1) A copy of an original lease agreement as recorded in the office of the county recorder of the county in which the occupied dwelling or property is located that expressly provides for the reduction of the distance of the location of a well or a tank battery, as applicable, from an occupied dwelling or a property line;

(2) A copy of a deed severing the oil or gas mineral rights, as applicable, from the owner's parcel of land as recorded in the office of the county recorder of the county in which the property is located that expressly provides for the reduction of the distance of the location of a well or a tank battery, as applicable, from an occupied dwelling or a property line;

(3) A written statement that consents to the proposed location of a well or a tank battery, as applicable, and that is approved by the chief. For purposes of division (G)(3) of this section, an applicant shall submit a copy of a written statement to the chief.

(H) For areas that are not urbanized areas, the surface location of a new well shall not be within one hundred feet of an occupied private dwelling or of a public building that may be used as a place of assembly, education, entertainment, lodging, trade, manufacture, repair, storage, or occupancy by the public. This division does not apply to a building or other structure that is incidental to agricultural use of the land on which the building or other structure is located unless the building or other structure is used as an occupied private dwelling or for retail trade.

(I) The surface location of a new well shall not be within one hundred feet of any other well. However, an applicant may submit a written statement to request the chief to authorize a new well to be located at a distance that is less than one hundred feet from another well. If the chief receives such a written statement, the chief may authorize a new well to be located within one hundred feet of another well if the chief determines that the applicant satisfactorily has demonstrated that the location of the new well at a distance that is less than one hundred feet from another well is necessary to reduce impacts to the owner of the land on which the well is to be located or to the surface of the land on which the well is to be located.

(J) For areas that are not urbanized areas, the location of a new tank battery of a well shall not be within one hundred feet of an existing inhabited structure.

(K) The location of a new tank battery of a well shall not be within fifty feet of any other well.

(L) The location of a new well or a new tank battery of a well shall not be within fifty feet of a stream, river, watercourse, water well, pond, lake, or other body of water. However, the chief may authorize a new well or a new tank battery of a well to be located at a distance that is less than fifty feet from a stream, river, watercourse, water well, pond, lake, or other body of water if the chief determines that the reduction in the distance is necessary to reduce impacts to the owner of the land on which the well or tank battery of a well is to be located or to protect public safety or the environment.

(M) The surface location of a new well or a new tank battery of a well shall not be within fifty feet of a railroad track or of the traveled portion of a public street, road, or highway. This division applies regardless of whether the public street, road, or highway has become part of the drilling unit of the well pursuant to a mandatory pooling order issued under section 1509.27 of the Revised Code.

(N) A new oil tank shall not be within three feet of another oil tank.

(O) The surface location of a mechanical separator shall not be within any of the following:

(1) Fifty feet of a well;

(2) Ten feet of an oil tank;

(3) One hundred feet of an existing inhabited structure.

(P) A vessel that is equipped in such a manner that the contents of the vessel may be heated shall not be within any of the following:

(1) Fifty feet of an oil production tank;

(2) Fifty feet of a well;

(3) One hundred feet of an existing inhabited structure;

(4) If the contents of the vessel are heated by a direct fire heater, fifty feet of a mechanical separator.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.022 - Location of wells using directional drilling.

Except as provided in section 1509.021 of the Revised Code, the surface location of a new well that will be drilled using directional drilling may be located on a parcel of land that is not in the drilling unit of the well.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1509.03 - Administrative rules.

(A) The chief of the division of oil and gas resources management shall adopt, rescind, and amend, in accordance with Chapter 119. of the Revised Code, rules for the administration, implementation, and enforcement of this chapter. The rules shall include an identification of the subjects that the chief shall address when attaching terms and conditions to a permit with respect to a well and production facilities of a well that are located within an urbanized area or with respect to a horizontal well and production facilities associated with a horizontal well. The subjects shall include all of the following:

(1) Safety concerning the drilling or operation of a well;

(2) Protection of the public and private water supply, including the amount of water used and the source or sources of the water;

(3) Fencing and screening of surface facilities of a well;

(4) Containment and disposal of drilling and production wastes;

(5) Construction of access roads for purposes of the drilling and operation of a well;

(6) Noise mitigation for purposes of the drilling of a well and the operation of a well, excluding safety and maintenance operations.

No person shall violate any rule of the chief adopted under this chapter.

(B)

(1) Any order issuing, denying, or modifying a permit or notices required to be made by the chief pursuant to this chapter shall be made in compliance with Chapter 119. of the Revised Code, except that personal service may be used in lieu of service by mail. Every order issuing, denying, or modifying a permit under this chapter and described as such shall be considered an adjudication order for purposes of Chapter 119. of the Revised Code. Division (B)(1) of this section does not apply to a permit issued under section 1509.06 of the Revised Code.

(2) Where notice to the owners is required by this chapter, the notice shall be given as prescribed by a rule adopted by the chief to govern the giving of notices. The rule shall provide for notice by publication except in those cases where other types of notice are necessary in order to meet the requirements of the law.

(C) The chief or the chief's authorized representative may at any time enter upon lands, public or private, for the purpose of administration or enforcement of this chapter, the rules adopted or orders made thereunder, or terms or conditions of permits or registration certificates issued thereunder and may examine and copy records pertaining to the drilling, conversion, or operation of a well for injection of fluids and logs required by division (C) of section 1509.223 of the Revised Code. No person shall prevent or hinder the chief or the chief's authorized representative in the performance of official duties. If entry is prevented or hindered, the chief or the chief's authorized representative may apply for, and the court of common pleas may issue, an appropriate inspection warrant necessary to achieve the purposes of this chapter within the court's territorial jurisdiction.

(D) The chief may issue orders to enforce this chapter, rules adopted thereunder, and terms or conditions of permits issued thereunder. Any such order shall be considered an adjudication order for the purposes of Chapter 119. of the Revised Code. No person shall violate any order of the chief issued under this chapter. No person shall violate a term or condition of a permit or registration certificate issued under this chapter.

(E) Orders of the chief denying, suspending, or revoking a registration certificate; approving or denying approval of an application for revision of a registered transporter's plan for disposal; or to implement, administer, or enforce division (A) of section 1509.224 and sections 1509.22, 1509.222, 1509.223, 1509.225, and 1509.226 of the Revised Code pertaining to the transportation of brine by vehicle and the disposal of brine so transported are not adjudication orders for purposes of Chapter 119. of the Revised Code. The chief shall issue such orders under division (A) or (B) of section 1509.224 of the Revised Code, as appropriate.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000; 09-16-2004



Section 1509.04 - Enforcement - injunction against violation.

(A) The chief of the division of oil and gas resources management, or the chief's authorized representatives, shall enforce this chapter and the rules, terms and conditions of permits and registration certificates, and orders adopted or issued pursuant thereto, except that any peace officer, as defined in section 2935.01 of the Revised Code, may arrest for violations of this chapter involving transportation of brine by vehicle. The enforcement authority of the chief includes the authority to issue compliance notices and to enter into compliance agreements.

(B)

(1) The chief or the chief's authorized representative may issue an administrative order to an owner for a violation of this chapter or rules adopted under it, terms and conditions of a permit issued under it, a registration certificate that is required under this chapter, or orders issued under this chapter.

(2)

(a) If an owner or other person who is required to submit a report, test result, fee, or document by this chapter or rules adopted under it submits a request for an extension of time to submit the report, test result, fee, or document to the chief prior to the date on which the report, test result, fee, or document is due, the chief may grant an extension of not more than sixty additional days from the original date on which the report, test result, fee, or document is due.

(b) If an owner or other person who is required to submit a report, test result, fee, or document by this chapter or rules adopted under it fails to submit the report, test result, fee, or document before or on the date on which it is due and the chief has not granted an extension of time under division (B)(2)(a) of this section, the chief shall make reasonable attempts to notify the owner or other person of the failure to submit the report, test result, fee, or document. If an owner or other person who receives such a notification fails to submit the report, test result, fee, or document on or before thirty days after the date on which the chief so notified the owner or other person, the chief may issue an order under division (B)(2)(c) of this section.

(c) The chief may issue an order finding that an owner has committed a material and substantial violation.

(C) The chief, by order, immediately may suspend drilling, operating, or plugging activities that are related to a material and substantial violation and suspend and revoke an unused permit after finding either of the following:

(1) An owner has failed to comply with an order issued under division (B)(2)(c) of this section that is final and nonappealable.

(2) An owner is causing, engaging in, or maintaining a condition or activity that the chief determines presents an imminent danger to the health or safety of the public or that results in or is likely to result in immediate substantial damage to the natural resources of this state.

(D)

(1) The chief may issue an order under division (C) of this section without prior notification if reasonable attempts to notify the owner have failed or if the owner is currently in material breach of a prior order, but in such an event notification shall be given as soon thereafter as practical.

(2) Not later than five days after the issuance of an order under division (C) of this section, the chief shall provide the owner an opportunity to be heard and to present evidence that one of the following applies:

(a) The condition or activity does not present an imminent danger to the public health or safety or is not likely to result in immediate substantial damage to natural resources.

(b) Required records, reports, or logs have been submitted.

(3) If the chief, after considering evidence presented by the owner under division (D)(2)(a) of this section, determines that the activities do not present such a threat or that the required records, reports, or logs have been submitted under division (D)(2)(b) of this section, the chief shall revoke the order. The owner may appeal an order to the court of common pleas of the county in which the activity that is the subject of the order is located.

(E) The chief may issue a bond forfeiture order pursuant to section 1509.071 of the Revised Code for failure to comply with a final nonappealable order issued or compliance agreement entered into under this section.

(F) The chief may notify drilling contractors, transporters, service companies, or other similar entities of the compliance status of an owner.

If the owner fails to comply with a prior enforcement action of the chief, the chief may issue a suspension order without prior notification, but in such an event the chief shall give notice as soon thereafter as practical. Not later than five calendar days after the issuance of an order, the chief shall provide the owner an opportunity to be heard and to present evidence that required records, reports, or logs have been submitted. If the chief, after considering the evidence presented by the owner, determines that the requirements have been satisfied, the chief shall revoke the suspension order. The owner may appeal a suspension order to the court of common pleas of the county in which the activity that is the subject of the suspension order is located.

(G) The prosecuting attorney of the county or the attorney general, upon the request of the chief, may apply to the court of common pleas in the county in which any of the provisions of this chapter or any rules, terms or conditions of a permit or registration certificate, or orders adopted or issued pursuant to this chapter are being violated for a temporary restraining order, preliminary injunction, or permanent injunction restraining any person from such violation.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.041 - Database listing final nonappealable orders issued for violations to be accessible to public.

The chief of the division of oil and gas resources management shall maintain a database on the division of oil and gas resources management's web site that is accessible to the public. The database shall list each final nonappealable order issued for a material and substantial violation under this chapter. The list shall identify the violator, the date on which the violation occurred, and the date on which the violation was corrected.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.05 - Permit required to drill, reopen, convert or plug back well.

No person shall drill a new well, drill an existing well any deeper, reopen a well, convert a well to any use other than its original purpose, or plug back a well to a source of supply different from the existing pool, without having a permit to do so issued by the chief of the division of oil and gas resources management, and until the original permit or a photostatic copy thereof is posted or displayed in a conspicuous and easily accessible place at the well site, with the name, current address, and telephone number of the permit holder and the telephone numbers for fire and emergency medical services maintained on the posted permit or copy. The permit or a copy shall be continuously displayed in that manner at all times during the work authorized by the permit.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.051 - Amended and Renumbered RC 6111.043.

Effective Date: 05-20-1976



Section 1509.06 - Application for permit to drill, reopen, convert, or plug back a well.

(A) An application for a permit to drill a new well, drill an existing well deeper, reopen a well, convert a well to any use other than its original purpose, or plug back a well to a different source of supply, including associated production operations, shall be filed with the chief of the division of oil and gas resources management upon such form as the chief prescribes and shall contain each of the following that is applicable:

(1) The name and address of the owner and, if a corporation, the name and address of the statutory agent;

(2) The signature of the owner or the owner's authorized agent. When an authorized agent signs an application, it shall be accompanied by a certified copy of the appointment as such agent.

(3) The names and addresses of all persons holding the royalty interest in the tract upon which the well is located or is to be drilled or within a proposed drilling unit;

(4) The location of the tract or drilling unit on which the well is located or is to be drilled identified by section or lot number, city, village, township, and county;

(5) Designation of the well by name and number;

(6)

(a) The geological formation to be tested or used and the proposed total depth of the well;

(b) If the well is for the injection of a liquid, identity of the geological formation to be used as the injection zone and the composition of the liquid to be injected.

(7) The type of drilling equipment to be used;

(8)

(a) An identification, to the best of the owner's knowledge, of each proposed source of ground water and surface water that will be used in the production operations of the well. The identification of each proposed source of water shall indicate if the water will be withdrawn from the Lake Erie watershed or the Ohio river watershed. In addition, the owner shall provide, to the best of the owner's knowledge, the proposed estimated rate and volume of the water withdrawal for the production operations. If recycled water will be used in the production operations, the owner shall provide the estimated volume of recycled water to be used. The owner shall submit to the chief an update of any of the information that is required by division (A)(8)(a) of this section if any of that information changes before the chief issues a permit for the application.

(b) Except as provided in division (A)(8)(c) of this section, for an application for a permit to drill a new well within an urbanized area, the results of sampling of water wells within three hundred feet of the proposed well prior to commencement of drilling. In addition, the owner shall include a list that identifies the location of each water well where the owner of the property on which the water well is located denied the owner access to sample the water well. The sampling shall be conducted in accordance with the guidelines established in "Best Management Practices For Pre-drilling Water Sampling" in effect at the time that the application is submitted. The division shall furnish those guidelines upon request and shall make them available on the division's web site. If the chief determines that conditions at the proposed well site warrant a revision, the chief may revise the distance established in this division for purposes of pre-drilling water sampling.

(c) For an application for a permit to drill a new horizontal well, the results of sampling of water wells within one thousand five hundred feet of the proposed horizontal wellhead prior to commencement of drilling. In addition, the owner shall include a list that identifies the location of each water well where the owner of the property on which the water well is located denied the owner access to sample the water well. The sampling shall be conducted in accordance with the guidelines established in "Best Management Practices For Pre-drilling Water Sampling" in effect at the time that the application is submitted. The division shall furnish those guidelines upon request and shall make them available on the division's web site. If the chief determines that conditions at the proposed well site warrant a revision, the chief may revise the distance established in this division for purposes of pre-drilling water sampling.

(9) For an application for a permit to drill a new well within an urbanized area, a sworn statement that the applicant has provided notice by regular mail of the application to the owner of each parcel of real property that is located within five hundred feet of the surface location of the well and to the executive authority of the municipal corporation or the board of township trustees of the township, as applicable, in which the well is to be located. In addition, the notice shall contain a statement that informs an owner of real property who is required to receive the notice under division (A)(9) of this section that within five days of receipt of the notice, the owner is required to provide notice under section 1509.60 of the Revised Code to each residence in an occupied dwelling that is located on the owner's parcel of real property. The notice shall contain a statement that an application has been filed with the division of oil and gas resources management, identify the name of the applicant and the proposed well location, include the name and address of the division, and contain a statement that comments regarding the application may be sent to the division. The notice may be provided by hand delivery or regular mail. The identity of the owners of parcels of real property shall be determined using the tax records of the municipal corporation or county in which a parcel of real property is located as of the date of the notice.

(10) A plan for restoration of the land surface disturbed by drilling operations. The plan shall provide for compliance with the restoration requirements of division (A) of section 1509.072 of the Revised Code and any rules adopted by the chief pertaining to that restoration.

(11)

(a) A description by name or number of the county, township, and municipal corporation roads, streets, and highways that the applicant anticipates will be used for access to and egress from the well site;

(b) For an application for a permit for a horizontal well, a copy of an agreement concerning maintenance and safe use of the roads, streets, and highways described in division (A)(11)(a) of this section entered into on reasonable terms with the public official that has the legal authority to enter into such maintenance and use agreements for each county, township, and municipal corporation, as applicable, in which any such road, street, or highway is located or an affidavit on a form prescribed by the chief attesting that the owner attempted in good faith to enter into an agreement under division (A)(11)(b) of this section with the applicable public official of each such county, township, or municipal corporation, but that no agreement was executed.

(12) Such other relevant information as the chief prescribes by rule.

Each application shall be accompanied by a map, on a scale not smaller than four hundred feet to the inch, prepared by an Ohio registered surveyor, showing the location of the well and containing such other data as may be prescribed by the chief. If the well is or is to be located within the excavations and workings of a mine, the map also shall include the location of the mine, the name of the mine, and the name of the person operating the mine.

(B) The chief shall cause a copy of the weekly circular prepared by the division to be provided to the county engineer of each county that contains active or proposed drilling activity. The weekly circular shall contain, in the manner prescribed by the chief, the names of all applicants for permits, the location of each well or proposed well, the information required by division (A)(11) of this section, and any additional information the chief prescribes. In addition, the chief promptly shall transfer an electronic copy or facsimile, or if those methods are not available to a municipal corporation or township, a copy via regular mail, of a drilling permit application to the clerk of the legislative authority of the municipal corporation or to the clerk of the township in which the well or proposed well is or is to be located if the legislative authority of the municipal corporation or the board of township trustees has asked to receive copies of such applications and the appropriate clerk has provided the chief an accurate, current electronic mailing address or facsimile number, as applicable.

(C)

(1) Except as provided in division (C)(2) of this section, the chief shall not issue a permit for at least ten days after the date of filing of the application for the permit unless, upon reasonable cause shown, the chief waives that period or a request for expedited review is filed under this section. However, the chief shall issue a permit within twenty-one days of the filing of the application unless the chief denies the application by order.

(2) If the location of a well or proposed well will be or is within an urbanized area, the chief shall not issue a permit for at least eighteen days after the date of filing of the application for the permit unless, upon reasonable cause shown, the chief waives that period or the chief at the chief's discretion grants a request for an expedited review. However, the chief shall issue a permit for a well or proposed well within an urbanized area within thirty days of the filing of the application unless the chief denies the application by order.

(D) An applicant may file a request with the chief for expedited review of a permit application if the well is not or is not to be located in a gas storage reservoir or reservoir protective area, as "reservoir protective area" is defined in section 1571.01 of the Revised Code. If the well is or is to be located in a coal bearing township, the application shall be accompanied by the affidavit of the landowner prescribed in section 1509.08 of the Revised Code.

In addition to a complete application for a permit that meets the requirements of this section and the permit fee prescribed by this section, a request for expedited review shall be accompanied by a separate nonrefundable filing fee of two hundred fifty dollars. Upon the filing of a request for expedited review, the chief shall cause the county engineer of the county in which the well is or is to be located to be notified of the filing of the permit application and the request for expedited review by telephone or other means that in the judgment of the chief will provide timely notice of the application and request. The chief shall issue a permit within seven days of the filing of the request unless the chief denies the application by order. Notwithstanding the provisions of this section governing expedited review of permit applications, the chief may refuse to accept requests for expedited review if, in the chief's judgment, the acceptance of the requests would prevent the issuance, within twenty-one days of their filing, of permits for which applications are pending.

(E) A well shall be drilled and operated in accordance with the plans, sworn statements, and other information submitted in the approved application.

(F) The chief shall issue an order denying a permit if the chief finds that there is a substantial risk that the operation will result in violations of this chapter or rules adopted under it that will present an imminent danger to public health or safety or damage to the environment, provided that where the chief finds that terms or conditions to the permit can reasonably be expected to prevent such violations, the chief shall issue the permit subject to those terms or conditions, including, if applicable, terms and conditions regarding subjects identified in rules adopted under section 1509.03 of the Revised Code. The issuance of a permit shall not be considered an order of the chief.

The chief shall post notice of each permit that has been approved under this section on the division's web site not later than two business days after the application for a permit has been approved.

(G) Each application for a permit required by section 1509.05 of the Revised Code, except an application to plug back an existing well that is required by that section and an application for a well drilled or reopened for purposes of section 1509.22 of the Revised Code, also shall be accompanied by a nonrefundable fee as follows:

(1) Five hundred dollars for a permit to conduct activities in a township with a population of fewer than ten thousand;

(2) Seven hundred fifty dollars for a permit to conduct activities in a township with a population of ten thousand or more, but fewer than fifteen thousand;

(3) One thousand dollars for a permit to conduct activities in either of the following:

(a) A township with a population of fifteen thousand or more;

(b) A municipal corporation regardless of population.

(4) If the application is for a permit that requires mandatory pooling, an additional five thousand dollars.

For purposes of calculating fee amounts, populations shall be determined using the most recent federal decennial census.

Each application for the revision or reissuance of a permit shall be accompanied by a nonrefundable fee of two hundred fifty dollars.

(H)

(1) Prior to the commencement of well pad construction and prior to the issuance of a permit to drill a proposed horizontal well or a proposed well that is to be located in an urbanized area, the division shall conduct a site review to identify and evaluate any site-specific terms and conditions that may be attached to the permit. At the site review, a representative of the division shall consider fencing, screening, and landscaping requirements, if any, for similar structures in the community in which the well is proposed to be located. The terms and conditions that are attached to the permit shall include the establishment of fencing, screening, and landscaping requirements for the surface facilities of the proposed well, including a tank battery of the well.

(2) Prior to the issuance of a permit to drill a proposed well, the division shall conduct a review to identify and evaluate any site-specific terms and conditions that may be attached to the permit if the proposed well will be located in a one-hundred-year floodplain or within the five-year time of travel associated with a public drinking water supply.

(I) A permit shall be issued by the chief in accordance with this chapter. A permit issued under this section for a well that is or is to be located in an urbanized area shall be valid for twelve months, and all other permits issued under this section shall be valid for twenty-four months.

(J) An applicant or a permittee, as applicable, shall submit to the chief an update of the information that is required under division (A)(8)(a) of this section if any of that information changes prior to commencement of production operations.

(K) A permittee or a permittee's authorized representative shall notify an inspector from the division at least twenty-four hours, or another time period agreed to by the chief's authorized representative, prior to the commencement of well pad construction and of drilling, reopening, converting, well stimulation, or plugback operations.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-05-2001; 09-16-2004; 09-29-2005



Section 1509.061 - Request to revise existing tract upon which exists producing or idle well.

An owner of a well who has been issued a permit under section 1509.06 of the Revised Code may submit to the chief of the division of oil and gas resources management, on a form prescribed by the chief, a request to revise an existing tract upon which exists a producing or idle well. The chief shall adopt, and may amend and rescind, rules under section 1509.03 of the Revised Code that are necessary for the administration of this section. The rules at least shall stipulate the information to be included on the request form and shall establish a fee to be paid by the person submitting the request, which fee shall not exceed two hundred fifty dollars.

The chief shall approve a request submitted under this section unless it would result in a violation of this chapter or rules adopted under it, including provisions establishing spacing or minimum acreage requirements.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.062 - Temporary inactive well status.

(A)

(1) The owner of a well that has not been completed, a well that has not produced within one year after completion, or an existing well that has no reported production for two consecutive reporting periods as reported in accordance with section 1509.11 of the Revised Code shall plug the well in accordance with section 1509.12 of the Revised Code, obtain temporary inactive well status for the well in accordance with this section, or perform another activity regarding the well that is approved by the chief of the division of oil and gas resources management.

(2) If a well has a reported annual production that is less than one hundred thousand cubic feet of natural gas or fifteen barrels of crude oil, or a combination thereof, the chief may require the owner of the well to submit an application for temporary inactive well status under this section for the well.

(B) In order for the owner of a well to submit an application for temporary inactive well status for the well under this division, the owner and the well shall be in compliance with this chapter and rules adopted under it, any terms and conditions of the permit for the well, and applicable orders issued by the chief. An application for temporary inactive status for a well shall be submitted to the chief on a form prescribed and provided by the chief and shall contain all of the following:

(1) The owner's name and address and, if the owner is a corporation, the name and address of the corporation's statutory agent;

(2) The signature of the owner or of the owner's authorized agent. When an authorized agent signs an application, the application shall be accompanied by a certified copy of the appointment as such agent.

(3) The permit number assigned to the well. If the well has not been assigned a permit number, the chief shall assign a permit number to the well.

(4) A map, on a scale not smaller than four hundred feet to the inch, that shows the location of the well and the tank battery, that includes the latitude and longitude of the well, and that contains all other data that are required by the chief;

(5) A demonstration that the well is of future utility and that the applicant has a viable plan to utilize the well within a reasonable period of time;

(6) A demonstration that the well poses no threat to the health or safety of persons, property, or the environment;

(7) Any other relevant information that the chief prescribes by rule.

The chief may waive any of the requirements established in divisions (B)(1) to (6) of this section if the division of oil and gas resources management possesses a current copy of the information or document that is required in the applicable division.

(C) Upon receipt of an application for temporary inactive well status, the chief shall review the application and shall either deny the application by issuing an order or approve the application. The chief shall approve the application only if the chief determines that the well that is the subject of the application poses no threat to the health or safety of persons, property, or the environment. If the chief approves the application, the chief shall notify the applicant of the chief's approval. Upon receipt of the chief's approval, the owner shall shut in the well and empty all liquids and gases from all storage tanks, pipelines, and other equipment associated with the well. In addition, the owner shall maintain the well, other equipment associated with the well, and the surface location of the well in a manner that prevents hazards to the health and safety of people and the environment. The owner shall inspect the well at least every six months and submit to the chief within fourteen days after the inspection a record of inspection on a form prescribed and provided by the chief.

(D) Not later than thirty days prior to the expiration of temporary inactive well status or a renewal of temporary inactive well status approved by the chief for a well, the owner of the well may submit to the chief an application for renewal of the temporary inactive well status on a form prescribed and provided by the chief. The application shall include a detailed plan that describes the ultimate disposition of the well, the time frames for that disposition, and any other information that the chief determines is necessary. The chief shall either deny an application by order or approve the application. If the chief approves the application, the chief shall notify the owner of the well of the chief's approval.

(E) An application for temporary inactive well status shall be accompanied by a nonrefundable fee of one hundred dollars. An application for a renewal of temporary inactive well status shall be accompanied by a nonrefundable fee of two hundred fifty dollars for the first renewal and five hundred dollars for each subsequent renewal.

(F) After a third renewal, the chief may require an owner to provide a surety bond in an amount not to exceed ten thousand dollars for each of the owner's wells that has been approved by the chief for temporary inactive well status.

(G) Temporary inactive well status approved by the chief expires one year after the date of approval of the application for temporary inactive well status or production from the well commences, whichever occurs sooner. In addition, a renewal of a temporary inactive well status expires one year after the expiration date of the initial temporary inactive well status or one year after the expiration date of the previous renewal of the temporary inactive well status, as applicable, or production from the well commences, whichever occurs sooner.

(H) The owner of a well that has been approved by the chief for temporary inactive well status may commence production from the well at any time. Not later than sixty days after the commencement of production from such a well, the owner shall notify the chief of the commencement of production.

(I) This chapter and rules adopted under it, any terms and conditions of the permit for a well, and applicable orders issued by the chief apply to a well that has been approved by the chief for temporary inactive well status or renewal of that status.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.07 - Liability insurance coverage.

(A)

(1) Except as provided in division (A)(2) of this section, an owner of any well, except an exempt Mississippian well or an exempt domestic well, shall obtain liability insurance coverage from a company authorized to do business in this state in an amount of not less than one million dollars bodily injury coverage and property damage coverage to pay damages for injury to persons or damage to property caused by the drilling, operation, or plugging of all the owner's wells in this state. However, if any well is located within an urbanized area, the owner shall obtain liability insurance coverage in an amount of not less than three million dollars for bodily injury coverage and property damage coverage to pay damages for injury to persons or damage to property caused by the drilling, operation, or plugging of all of the owner's wells in this state.

(2) An owner of a horizontal well shall obtain liability insurance coverage from an insurer authorized to write such insurance in this state or from an insurer approved to write such insurance in this state under section 3905.33 of the Revised Code in an amount of not less than five million dollars bodily injury coverage and property damage coverage to pay damages for injury to persons or damage to property caused by the production operations of all the owner's wells in this state. The insurance policy shall include a reasonable level of coverage available for an environmental endorsement.

(3) An owner shall maintain the coverage required under division (A)(1) or (2) of this section until all the owner's wells are plugged and abandoned or are transferred to an owner who has obtained insurance as required under this section and who is not under a notice of material and substantial violation or under a suspension order. The owner shall provide proof of liability insurance coverage to the chief of the division of oil and gas resources management upon request. Upon failure of the owner to provide that proof when requested, the chief may order the suspension of any outstanding permits and operations of the owner until the owner provides proof of the required insurance coverage.

(B)

(1) Except as otherwise provided in this section, an owner of any well, before being issued a permit under section 1509.06 of the Revised Code or before operating or producing from a well, shall execute and file with the division of oil and gas resources management a surety bond conditioned on compliance with the restoration requirements of section 1509.072, the plugging requirements of section 1509.12, the permit provisions of section 1509.13 of the Revised Code, and all rules and orders of the chief relating thereto, in an amount set by rule of the chief.

(2) The owner may deposit with the chief, instead of a surety bond, cash in an amount equal to the surety bond as prescribed pursuant to this section or negotiable certificates of deposit or irrevocable letters of credit, issued by any bank organized or transacting business in this state or by any savings and loan association as defined in section 1151.01 of the Revised Code, having a cash value equal to or greater than the amount of the surety bond as prescribed pursuant to this section. Cash or certificates of deposit shall be deposited upon the same terms as those upon which surety bonds may be deposited. If certificates of deposit are deposited with the chief instead of a surety bond, the chief shall require the bank or savings and loan association that issued any such certificate to pledge securities of a cash value equal to the amount of the certificate that is in excess of the amount insured by any of the agencies and instrumentalities created under the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1811, as amended, and regulations adopted under it, including at least the federal deposit insurance corporation, bank insurance fund, and savings association insurance fund. The securities shall be security for the repayment of the certificate of deposit.

Immediately upon a deposit of cash, certificates of deposit, or letters of credit with the chief, the chief shall deliver them to the treasurer of state who shall hold them in trust for the purposes for which they have been deposited.

(3) Instead of a surety bond, the chief may accept proof of financial responsibility consisting of a sworn financial statement showing a net financial worth within this state equal to twice the amount of the bond for which it substitutes and, as may be required by the chief, a list of producing properties of the owner within this state or other evidence showing ability and intent to comply with the law and rules concerning restoration and plugging that may be required by rule of the chief. The owner of an exempt Mississippian well is not required to file scheduled updates of the financial documents, but shall file updates of those documents if requested to do so by the chief. The owner of a nonexempt Mississippian well shall file updates of the financial documents in accordance with a schedule established by rule of the chief. The chief, upon determining that an owner for whom the chief has accepted proof of financial responsibility instead of bond cannot demonstrate financial responsibility, shall order that the owner execute and file a bond or deposit cash, certificates of deposit, or irrevocable letters of credit as required by this section for the wells specified in the order within ten days of receipt of the order. If the order is not complied with, all wells of the owner that are specified in the order and for which no bond is filed or cash, certificates of deposit, or letters of credit are deposited shall be plugged. No owner shall fail or refuse to plug such a well. Each day on which such a well remains unplugged thereafter constitutes a separate offense.

(4) The surety bond provided for in this section shall be executed by a surety company authorized to do business in this state.

The chief shall not approve any bond until it is personally signed and acknowledged by both principal and surety, or as to either by the principal's or surety's attorney in fact, with a certified copy of the power of attorney attached thereto. The chief shall not approve a bond unless there is attached a certificate of the superintendent of insurance that the company is authorized to transact a fidelity and surety business in this state.

All bonds shall be given in a form to be prescribed by the chief and shall run to the state as obligee.

(5) An owner of an exempt Mississippian well or an exempt domestic well, in lieu of filing a surety bond, cash in an amount equal to the surety bond, certificates of deposit, irrevocable letters of credit, or a sworn financial statement, may file a one-time fee of fifty dollars, which shall be deposited in the oil and gas well plugging fund created in section 1509.071 of the Revised Code.

(C) An owner, operator, producer, or other person shall not operate a well or produce from a well at any time if the owner, operator, producer, or other person has not satisfied the requirements established in this section.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.071 - Forfeiting bond.

(A) When the chief of the division of oil and gas resources management finds that an owner has failed to comply with a final nonappealable order issued or compliance agreement entered into under section 1509.04, the restoration requirements of section 1509.072, plugging requirements of section 1509.12, or permit provisions of section 1509.13 of the Revised Code, or rules and orders relating thereto, the chief shall make a finding of that fact and declare any surety bond filed to ensure compliance with those sections and rules forfeited in the amount set by rule of the chief. The chief thereupon shall certify the total forfeiture to the attorney general, who shall proceed to collect the amount of the forfeiture. In addition, the chief may require an owner, operator, producer, or other person who forfeited a surety bond to post a new surety bond in the amount of fifteen thousand dollars for a single well, thirty thousand dollars for two wells, or fifty thousand dollars for three or more wells.

In lieu of total forfeiture, the surety or owner, at the surety's or owner's option, may cause the well to be properly plugged and abandoned and the area properly restored or pay to the treasurer of state the cost of plugging and abandonment.

(B) All moneys collected because of forfeitures of bonds as provided in this section shall be deposited in the state treasury to the credit of the oil and gas well fund created in section 1509.02 of the Revised Code.

The chief annually shall spend not less than fourteen per cent of the revenue credited to the fund during the previous fiscal year for the following purposes:

(1) In accordance with division (D) of this section, to plug idle and orphaned wells or to restore the land surface properly as required in section 1509.072 of the Revised Code;

(2) In accordance with division (E) of this section, to correct conditions that the chief reasonably has determined are causing imminent health or safety risks at an idle and orphaned well or a well for which the owner cannot be contacted in order to initiate a corrective action within a reasonable period of time as determined by the chief.

Expenditures from the fund shall be made only for lawful purposes. In addition, expenditures from the fund shall not be made to purchase real property or to remove a dwelling in order to access a well.

(C)

(1) Upon determining that the owner of a well has failed to properly plug and abandon it or to properly restore the land surface at the well site in compliance with the applicable requirements of this chapter and applicable rules adopted and orders issued under it or that a well is an abandoned well for which no funds are available to plug the well in accordance with this chapter, the chief shall do all of the following:

(a) Determine from the records in the office of the county recorder of the county in which the well is located the identity of the owner of the land on which the well is located, the identity of the owner of the oil or gas lease under which the well was drilled or the identity of each person owning an interest in the lease, and the identities of the persons having legal title to, or a lien upon, any of the equipment appurtenant to the well;

(b) Mail notice to the owner of the land on which the well is located informing the landowner that the well is to be plugged. If the owner of the oil or gas lease under which the well was drilled is different from the owner of the well or if any persons other than the owner of the well own interests in the lease, the chief also shall mail notice that the well is to be plugged to the owner of the lease or to each person owning an interest in the lease, as appropriate.

(c) Mail notice to each person having legal title to, or a lien upon, any equipment appurtenant to the well, informing the person that the well is to be plugged and offering the person the opportunity to plug the well and restore the land surface at the well site at the person's own expense in order to avoid forfeiture of the equipment to this state.

(2) If none of the persons described in division (C)(1)(c) of this section plugs the well within sixty days after the mailing of the notice required by that division, all equipment appurtenant to the well is hereby declared to be forfeited to this state without compensation and without the necessity for any action by the state for use to defray the cost of plugging and abandoning the well and restoring the land surface at the well site.

(D) Expenditures from the fund for the purpose of division (B)(1) of this section shall be made in accordance with either of the following:

(1) The expenditures may be made pursuant to contracts entered into by the chief with persons who agree to furnish all of the materials, equipment, work, and labor as specified and provided in such a contract for activities associated with the restoration or plugging of a well as determined by the chief. The activities may include excavation to uncover a well, geophysical methods to locate a buried well when clear evidence of leakage from the well exists, cleanout of wellbores to remove material from a failed plugging of a well, plugging operations, installation of vault and vent systems, including associated engineering certifications and permits, restoration of property, and repair of damage to property that is caused by such activities. Expenditures shall not be used for salaries, maintenance, equipment, or other administrative purposes, except for costs directly attributed to the plugging of an idle and orphaned well. Agents or employees of persons contracting with the chief for a restoration or plugging project may enter upon any land, public or private, on which the well is located for the purpose of performing the work. Prior to such entry, the chief shall give to the following persons written notice of the existence of a contract for a project to restore or plug a well, the names of the persons with whom the contract is made, and the date that the project will commence: the owner of the well, the owner of the land upon which the well is located, the owner or agents of adjoining land, and, if the well is located in the same township as or in a township adjacent to the excavations and workings of a mine and the owner or lessee of that mine has provided written notice identifying those townships to the chief at any time during the immediately preceding three years, the owner or lessee of the mine.

(2)

(a) The owner of the land on which a well is located who has received notice under division (C)(1)(b) of this section may plug the well and be reimbursed by the division of oil and gas resources management for the reasonable cost of plugging the well. In order to plug the well, the landowner shall submit an application to the chief on a form prescribed by the chief and approved by the technical advisory council on oil and gas created in section 1509.38 of the Revised Code. The application, at a minimum, shall require the landowner to provide the same information as is required to be included in the application for a permit to plug and abandon under section 1509.13 of the Revised Code. The application shall be accompanied by a copy of a proposed contract to plug the well prepared by a contractor regularly engaged in the business of plugging oil and gas wells. The proposed contract shall require the contractor to furnish all of the materials, equipment, work, and labor necessary to plug the well properly and shall specify the price for doing the work, including a credit for the equipment appurtenant to the well that was forfeited to the state through the operation of division (C)(2) of this section. Expenditures under division (D)(2)(a) of this section shall be consistent with the expenditures for activities described in division (D)(1) of this section. The application also shall be accompanied by the permit fee required by section 1509.13 of the Revised Code unless the chief, in the chief's discretion, waives payment of the permit fee. The application constitutes an application for a permit to plug and abandon the well for the purposes of section 1509.13 of the Revised Code.

(b) Within thirty days after receiving an application and accompanying proposed contract under division (D)(2)(a) of this section, the chief shall determine whether the plugging would comply with the applicable requirements of this chapter and applicable rules adopted and orders issued under it and whether the cost of the plugging under the proposed contract is reasonable. If the chief determines that the proposed plugging would comply with those requirements and that the proposed cost of the plugging is reasonable, the chief shall notify the landowner of that determination and issue to the landowner a permit to plug and abandon the well under section 1509.13 of the Revised Code. Upon approval of the application and proposed contract, the chief shall transfer ownership of the equipment appurtenant to the well to the landowner. The chief may disapprove an application submitted under division (D)(2)(a) of this section if the chief determines that the proposed plugging would not comply with the applicable requirements of this chapter and applicable rules adopted and orders issued under it, that the cost of the plugging under the proposed contract is unreasonable, or that the proposed contract is not a bona fide, arm's length contract.

(c) After receiving the chief's notice of the approval of the application and permit to plug and abandon a well under division (D)(2)(b) of this section, the landowner shall enter into the proposed contract to plug the well.

(d) Upon determining that the plugging has been completed in compliance with the applicable requirements of this chapter and applicable rules adopted and orders issued under it, the chief shall reimburse the landowner for the cost of the plugging as set forth in the proposed contract approved by the chief. The reimbursement shall be paid from the oil and gas well fund. If the chief determines that the plugging was not completed in accordance with the applicable requirements, the chief shall not reimburse the landowner for the cost of the plugging, and the landowner or the contractor, as applicable, promptly shall transfer back to this state title to and possession of the equipment appurtenant to the well that previously was transferred to the landowner under division (D)(2)(b) of this section. If any such equipment was removed from the well during the plugging and sold, the landowner shall pay to the chief the proceeds from the sale of the equipment, and the chief promptly shall pay the moneys so received to the treasurer of state for deposit into the oil and gas well fund.

The chief may establish an annual limit on the number of wells that may be plugged under division (D)(2) of this section or an annual limit on the expenditures to be made under that division.

As used in division (D)(2) of this section, "plug" and "plugging" include the plugging of the well and the restoration of the land surface disturbed by the plugging.

(E) Expenditures from the oil and gas well fund for the purpose of division (B)(2) of this section may be made pursuant to contracts entered into by the chief with persons who agree to furnish all of the materials, equipment, work, and labor as specified and provided in such a contract. The competitive bidding requirements of Chapter 153. of the Revised Code do not apply if the chief reasonably determines that an emergency situation exists requiring immediate action for the correction of the applicable health or safety risk . A contract or purchase of materials for purposes of addressing the emergency situation is not subject to division (B) of section 127.16 of the Revised Code. The chief, designated representatives of the chief, and agents or employees of persons contracting with the chief under this division may enter upon any land, public or private, for the purpose of performing the work.

(F) Contracts entered into by the chief under this section are not subject to any of the following:

(1) Chapter 4115. of the Revised Code;

(2) Section 153.54 of the Revised Code, except that the contractor shall obtain and provide to the chief as a bid guaranty a surety bond or letter of credit in an amount equal to ten per cent of the amount of the contract;

(3) Section 4733.17 of the Revised Code.

(G) The owner of land on which a well is located who has received notice under division (C)(1)(b) of this section, in lieu of plugging the well in accordance with division (D)(2) of this section, may cause ownership of the well to be transferred to an owner who is lawfully doing business in this state and who has met the financial responsibility requirements established under section 1509.07 of the Revised Code, subject to the approval of the chief. The transfer of ownership also shall be subject to the landowner's filing the appropriate forms required under section 1509.31 of the Revised Code and providing to the chief sufficient information to demonstrate the landowner's or owner's right to produce a formation or formations. That information may include a deed, a lease, or other documentation of ownership or property rights.

The chief shall approve or disapprove the transfer of ownership of the well. If the chief approves the transfer, the owner is responsible for operating the well in accordance with this chapter and rules adopted under it, including, without limitation, all of the following:

(1) Filing an application with the chief under section 1509.06 of the Revised Code if the owner intends to drill deeper or produce a formation that is not listed in the records of the division for that well;

(2) Taking title to and possession of the equipment appurtenant to the well that has been identified by the chief as having been abandoned by the former owner;

(3) Complying with all applicable requirements that are necessary to drill deeper, plug the well, or plug back the well.

(H) The chief shall issue an order that requires the owner of a well to pay the actual documented costs of a corrective action that is described in division (B)(2) of this section concerning the well. The chief shall transmit the money so recovered to the treasurer of state who shall deposit the money in the state treasury to the credit of the oil and gas well fund.

(I) The chief may engage in cooperative projects under this section with any agency of this state, another state, or the United States; any other governmental agencies; or any state university or college as defined in section 3345.27 of the Revised Code. A contract entered into for purposes of a cooperative project is not subject to division (B) of section 127.16 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-05-2001



Section 1509.072 - Duty to restore disturbed land surface.

No oil or gas well owner or agent of an oil or gas well owner shall fail to restore the land surface within the area disturbed in siting, drilling, completing, and producing the well as required in this section.

(A) Within fourteen days after the date upon which the drilling of a well is completed to total depth in an urbanized area and within two months after the date upon which the drilling of a well is completed in all other areas, the owner or the owner's agent, in accordance with the restoration plan filed under division (A)(10) of section 1509.06 of the Revised Code, shall fill all the pits for containing brine and other waste substances resulting, obtained, or produced in connection with exploration or drilling for oil or gas that are not required by other state or federal law or regulation, and remove all drilling supplies and drilling equipment. Unless the chief of the division of oil and gas resources management approves a longer time period, within three months after the date upon which the surface drilling of a well is commenced in an urbanized area and within six months after the date upon which the surface drilling of a well is commenced in all other areas, the owner or the owner's agent shall grade or terrace and plant, seed, or sod the area disturbed that is not required in production of the well where necessary to bind the soil and prevent substantial erosion and sedimentation. If the chief finds that a pit used for containing brine, other waste substances, or oil is in violation of section 1509.22 of the Revised Code or rules adopted or orders issued under it, the chief may require the pit to be emptied and closed before expiration of the fourteen-day or three-month restoration period.

(B) Within three months after a well that has produced oil or gas is plugged in an urbanized area and within six months after a well that has produced oil or gas is plugged in all other areas, or after the plugging of a dry hole, unless the chief approves a longer time period, the owner or the owner's agent shall remove all production and storage structures, supplies, and equipment, and any oil, salt water, and debris, and fill any remaining excavations. Within that period the owner or the owner's agent shall grade or terrace and plant, seed, or sod the area disturbed where necessary to bind the soil and prevent substantial erosion and sedimentation.

The owner shall be released from responsibility to perform any or all restoration requirements of this section on any part or all of the area disturbed upon the filing of a request for a waiver with and obtaining the written approval of the chief, which request shall be signed by the surface owner to certify the approval of the surface owner of the release sought. The chief shall approve the request unless the chief finds upon inspection that the waiver would be likely to result in substantial damage to adjoining property, substantial contamination of surface or underground water, or substantial erosion or sedimentation.

The chief, by order, may shorten the time periods provided for under division (A) or (B) of this section if failure to shorten the periods would be likely to result in damage to public health or the waters or natural resources of the state.

The chief, upon written application by an owner or an owner's agent showing reasonable cause, may extend the period within which restoration shall be completed under divisions (A) and (B) of this section, but not to exceed a further six-month period, except under extraordinarily adverse weather conditions or when essential equipment, fuel, or labor is unavailable to the owner or the owner's agent.

If the chief refuses to approve a request for waiver or extension, the chief shall do so by order.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000; 09-29-2005



Section 1509.073 - Fluid drilling requirements.

A person that is issued a permit under this chapter to drill a new well or drill an existing well deeper in an urbanized area shall establish fluid drilling conditions prior to penetration of the Onondaga limestone and continue to use fluid drilling until total depth of the well is achieved unless the chief of the division of oil and gas resources management authorizes such drilling without using fluid.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.08 - Determinations if well in coal bearing township.

Upon receipt of an application for a permit required by section 1509.05 of the Revised Code, or upon receipt of an application for a permit to plug and abandon under section 1509.13 of the Revised Code, the chief of the division of oil and gas resources management shall determine whether the well is or is to be located in a coal bearing township.

Whether or not the well is or is to be located in a coal bearing township, the chief, by order, may refuse to issue a permit required by section 1509.05 of the Revised Code to any applicant who at the time of applying for the permit is in material or substantial violation of this chapter or rules adopted or orders issued under it. The chief shall refuse to issue a permit to any applicant who at the time of applying for the permit has been found liable by a final nonappealable order of a court of competent jurisdiction for damage to streets, roads, highways, bridges, culverts, or drainways pursuant to section 4513.34 or 5577.12 of the Revised Code until the applicant provides the chief with evidence of compliance with the order. No applicant shall attempt to circumvent this provision by applying for a permit under a different name or business organization name, by transferring responsibility to another person or entity, by abandoning the well or lease, or by any other similar act.

If the well is not or is not to be located in a coal bearing township, or if it is to be located in a coal bearing township, but the landowner submits an affidavit attesting to ownership of the property in fee simple, including the coal, and has no objection to the well, the chief shall issue the permit.

If the application to drill, reopen, or convert concerns a well that is or is to be located in a coal bearing township, the chief shall transmit to the chief of the division of mineral resources management two copies of the application and three copies of the map required in section 1509.06 of the Revised Code, except that, when the affidavit with the waiver of objection described above is submitted, the chief of the division of oil and gas resources management shall not transmit the copies.

The chief of the division of mineral resources management immediately shall notify the owner or lessee of any affected mine that the application has been filed and send to the owner or lessee two copies of the map accompanying the application setting forth the location of the well.

If the owner or lessee objects to the location of the well or objects to any location within fifty feet of the original location as a possible site for relocation of the well, the owner or lessee shall notify the chief of the division of mineral resources management of the objection, giving the reasons for the objection and, if applicable, indicating on a copy of the map the particular location or locations within fifty feet of the original location to which the owner or lessee objects as a site for possible relocation of the well, within six days after the receipt of the notice. If the chief receives no objections from the owner or lessee of the mine within ten days after the receipt of the notice by the owner or lessee, or if in the opinion of the chief the objections offered by the owner or lessee are not sufficiently well founded, the chief immediately shall notify the owner or lessee of those findings. The owner or lessee may appeal the decision of the chief to the reclamation commission under section 1513.13 of the Revised Code. The appeal shall be filed within fifteen days, notwithstanding provisions in divisions (A)(1) of section 1513.13 of the Revised Code to the contrary, from the date on which the owner or lessee receives the notice. If the appeal is not filed within that time, the chief immediately shall approve the application , retain a copy of the application and map, and return a copy of the application to the chief of the division of oil and gas resources management with the approval noted on it. The chief of the division of oil and gas resources management then shall issue the permit if the provisions of this chapter pertaining to the issuance of such a permit have been complied with.

If the chief of the division of mineral resources management receives an objection from the owner or lessee of the mine as to the location of the well within ten days after receipt of the notice by the owner or lessee, and if in the opinion of the chief the objection is well founded, the chief shall disapprove the application and immediately return it to the chief of the division of oil and gas resources management together with the reasons for disapproval and a suggestion for a new location for the well, provided that the suggested new location shall not be a location within fifty feet of the original location to which the owner or lessee has objected as a site for possible relocation of the well if the chief of the division of mineral resources management has determined that the objection is well founded. The chief of the division of oil and gas resources management immediately shall notify the applicant for the permit of the disapproval and any suggestion made by the chief of the division of mineral resources management as to a new location for the well. The applicant may withdraw the application or amend the application to drill the well at the location suggested by the chief, or the applicant may appeal the disapproval of the application by the chief to the reclamation commission.

If the chief of the division of mineral resources management receives no objection from the owner or lessee of a mine as to the location of the well, but does receive an objection from the owner or lessee as to one or more locations within fifty feet of the original location as possible sites for relocation of the well within ten days after receipt of the notice by the owner or lessee, and if in the opinion of the chief the objection is well founded, the chief nevertheless shall approve the application and shall return it immediately to the chief of the division of oil and gas resources management together with the reasons for disapproving any of the locations to which the owner or lessee objects as possible sites for the relocation of the well. The chief of the division of oil and gas resources management then shall issue a permit if the provisions of this chapter pertaining to the issuance of such a permit have been complied with, incorporating as a term or condition of the permit that the applicant is prohibited from commencing drilling at any location within fifty feet of the original location that has been disapproved by the chief of the division of mineral resources management. The applicant may appeal to the reclamation commission the terms and conditions of the permit prohibiting the commencement of drilling at any such location disapproved by the chief of the division of mineral resources management.

Any such appeal shall be filed within fifteen days, notwithstanding provisions in division (A)(1) of section 1513.13 of the Revised Code to the contrary, from the date the applicant receives notice of the disapproval of the application, any other location within fifty feet of the original location, or terms or conditions of the permit, or the owner or lessee receives notice of the chief's decision. No approval or disapproval of an application shall be delayed by the chief of the division of mineral resources management for more than fifteen days from the date of sending the notice of the application to the mine owner or lessee as required by this section.

All appeals provided for in this section shall be treated as expedited appeals. The reclamation commission shall hear any such appeal in accordance with section 1513.13 of the Revised Code and issue a decision within thirty days of the filing of the notice of appeal.

The chief of the division of oil and gas resources management shall not issue a permit to drill a new well or reopen a well that is or is to be located within three hundred feet of any opening of any mine used as a means of ingress, egress, or ventilation for persons employed in the mine, nor within one hundred feet of any building or inflammable structure connected with the mine and actually used as a part of the operating equipment of the mine, unless the chief of the division of mineral resources management determines that life or property will not be endangered by drilling and operating the well in that location.

The chief of the division of mineral resources management may suspend the drilling or reopening of a well in a coal bearing township after determining that the drilling or reopening activities present an imminent and substantial threat to public health or safety or to miners' health or safety and having been unable to contact the chief of the division of oil and gas resources management to request an order of suspension under section 1509.06 of the Revised Code. Before issuing a suspension order for that purpose, the chief of the division of mineral resources management shall notify the owner in a manner that in the chief's judgment would provide reasonable notification that the chief intends to issue a suspension order. The chief may issue such an order without prior notification if reasonable attempts to notify the owner have failed, but in that event notification shall be given as soon thereafter as practical. Within five calendar days after the issuance of the order, the chief shall provide the owner an opportunity to be heard and to present evidence that the activities do not present an imminent and substantial threat to public health or safety or to miners' health or safety. If, after considering the evidence presented by the owner, the chief determines that the activities do not present such a threat, the chief shall revoke the suspension order. An owner may appeal a suspension order issued by the chief of the division of mineral resources management under this section to the reclamation commission in accordance with section 1513.13 of the Revised Code or may appeal the order directly to the court of common pleas of the county in which the well is located.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 1509.081 - Amended and Renumbered RC 6111.044.

Effective Date: 05-20-1976



Section 1509.09 - Changing location of well after issuance of permit.

A well may be drilled under a permit only at the location designated on the map required in section 1509.06 of the Revised Code. The location of a well may be changed after the issuance of a permit only with the approval of the chief of the division of oil and gas resources management and, if the well is located in a coal bearing township, with the approval of the chief of the division of mineral resources management using the procedures required in section 1509.08 of the Revised Code for a permit to drill a well unless the permit holder requests the issuance of an emergency drilling permit under this section due to a lost hole under such circumstances that completion of the well is not feasible at the original location. If a permit holder requests a change of location, the permit holder shall return the original permit and file an amended map indicating the proposed new location.

Drilling shall not be commenced at a new location until the original permit bearing a notation of approval by the chief or chiefs is posted at the well site. However, a permit holder may commence drilling at a new location without first receiving the prior approval required by this section, if all of the following conditions are met:

(A) Within one working day after spudding the new well, the permit holder files a request for an emergency drilling permit and submits to the chief of the division of oil and gas resources management an application for a permit that meets the requirements of section 1509.06 of the Revised Code, including the permit fee required by that section, with an amended map showing the new location .

(B) An oil and gas resources inspector is present before spudding operations are commenced at the location .

(C) The original well is plugged prior to the skidding of the drilling rig to the new location, and the plugging is witnessed or verified by an oil and gas resources inspector or, if the well is located in a coal bearing township, both a deputy mine inspector and an oil and gas resources inspector unless the chief or the chief's authorized representative temporarily waives the requirement, but in any event the original well shall be plugged before the drilling rig is moved from the location .

(D) The new location is within fifty feet of the original location unless, upon request of the permit holder, the chief, with the approval of the chief of the division of mineral resources management if the well is located in a coal bearing township, agrees to a new location farther than fifty feet from the original location .

(E) The new location meets all the distance and spacing requirements prescribed by rules adopted under sections 1509.23 and 1509.24 of the Revised Code .

(F) If the well is located in a coal bearing township, use of the new well location has not been disapproved by the chief of the division of mineral resources management and has not been prohibited as a term or condition of the permit under section 1509.08 of the Revised Code.

If the chief of the division of oil and gas resources management approves the change of location, the chief shall issue an emergency permit within two working days after the filing of the request for the emergency permit. If the chief disapproves the change of location, the chief shall, by order, deny the request and may issue an appropriate enforcement order under section 1509.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.10 - Well log to be filed with division - contents - form.

(A) Any person drilling within the state shall, within sixty days after the completion of drilling operations to the proposed total depth or after a determination that a well is a dry or lost hole, file with the division of oil and gas resources management all wireline electric logs and an accurate well completion record on a form that is prescribed by the chief of the division of oil and gas resources management that designates:

(1) The purpose for which the well was drilled;

(2) The character, depth, and thickness of geological units encountered, including coal seams, mineral beds, associated fluids such as fresh water, brine, and crude oil, natural gas, and sour gas, if such seams, beds, fluids, or gases are known;

(3) The dates on which drilling operations were commenced and completed;

(4) The types of drilling tools used and the name of the person that drilled the well;

(5) The length in feet of the various sizes of casing and tubing used in drilling the well, the amount removed after completion, the type and setting depth of each packer, all other data relating to cementing in the annular space behind such casing or tubing, and data indicating completion as a dry, gas, oil, combination oil and gas, brine injection, or artificial brine well or a stratigraphic test;

(6) The number of perforations in the casing and the intervals of the perforations;

(7) The elevation above mean sea level of the point from which the depth measurements were made, stating also the height of the point above ground level at the well, the total depth of the well, and the deepest geological unit that was penetrated in the drilling of the well;

(8) If applicable, the type, volume, and concentration of acid, and the date on which acid was used in acidizing the well;

(9)

(a) If applicable, the trade name and the total amount of all products, fluids, and substances, and the supplier of each product, fluid, or substance, not including cement and its constituents and lost circulation materials, intentionally added to facilitate the drilling of any portion of the well until the surface casing is set and properly sealed. The owner shall identify each additive used and provide a brief description of the purpose for which the additive is used. In addition, the owner shall include a list of all chemicals, not including any information that is designated as a trade secret pursuant to division (I)(1) of this section, intentionally added to all products, fluids, or substances and include each chemical's corresponding chemical abstracts service number and the maximum concentration of each chemical. The owner shall obtain the chemical information, not including any information that is designated as a trade secret pursuant to division (I)(1) of this section, from the company that drilled the well, provided service at the well, or supplied the chemicals. If the company that drilled the well, provided service at the well, or supplied the chemicals provides incomplete or inaccurate chemical information, the owner shall make reasonable efforts to obtain the required information from the company or supplier.

(b) For purposes of division (A)(9)(a) of this section, if recycled fluid was used, the total volume of recycled fluid and the well that is the source of the recycled fluid or the centralized facility that is the source of the recycled fluid.

(10)

(a) If applicable, the type and volume of fluid, not including cement and its constituents or information that is designated as a trade secret pursuant to division (I)(1) of this section, used to stimulate the reservoir of the well, the reservoir breakdown pressure, the method used for the containment of fluids recovered from the fracturing of the well, the methods used for the containment of fluids when pulled from the wellbore from swabbing the well, the average pumping rate of the well, and the name of the person that performed the well stimulation. In addition, the owner shall include a copy of the log from the stimulation of the well, a copy of the invoice for each of the procedures and methods described in division (A) (10) of this section that were used on a well, and a copy of the pumping pressure and rate graphs. However, the owner may redact from the copy of each invoice that is required to be included under division (A) (10) of this section the costs of and charges for the procedures and methods described in division (A) (10) of this section that were used on a well.

(b) If applicable, the trade name and the total volume of all products, fluids, and substances, and the supplier of each product, fluid, or substance used to stimulate the well. The owner shall identify each additive used, provide a brief description of the purpose for which the additive is used, and include the maximum concentration of the additive used. In addition, the owner shall include a list of all chemicals, not including any information that is designated as a trade secret pursuant to division (I)(1) of this section, intentionally added to all products, fluids, or substances and include each chemical's corresponding chemical abstracts service number and the maximum concentration of each chemical. The owner shall obtain the chemical information, not including any information that is designated as a trade secret pursuant to division (I)(1) of this section, from the company that stimulated the well or supplied the chemicals. If the company that stimulated the well or supplied the chemicals provides incomplete or inaccurate chemical information, the owner shall make reasonable efforts to obtain the required information from the company or supplier.

(c) For purposes of division (A)(10)(b) of this section, if recycled fluid was used, the total volume of recycled fluid and the well that is the source of the recycled fluid or the centralized facility that is the source of the recycled fluid.

(11) The name of the company that performed the logging of the well and the types of wireline electric logs performed on the well.

The well completion record shall be submitted in duplicate. The first copy shall be retained as a permanent record in the files of the division, and the second copy shall be transmitted by the chief to the division of geological survey.

(B)

(1) Not later than sixty days after the completion of the drilling operations to the proposed total depth, the owner shall file all wireline electric logs with the division of oil and gas resources management and the chief shall transmit such logs electronically, if available, to the division of geological survey. Such logs may be retained by the owner for a period of not more than six months, or such additional time as may be granted by the chief in writing, after the completion of the well substantially to the depth shown in the application required by section 1509.06 of the Revised Code.

(2) If a well is not completed within sixty days after the completion of drilling operations, the owner shall file with the division of oil and gas resources management a supplemental well completion record that includes all of the information required under this section within sixty days after the completion of the well.

(3) After a well is initially completed and stimulated and until the well is plugged, the owner shall report, on a form prescribed by the chief, all materials placed into the formation to refracture, restimulate, or newly complete the well. The owner shall submit the information within sixty days after completing the refracturing, restimulation, or new completion. In addition, the owner shall report the information required in divisions (A)(10)(a) to (c) of this section, as applicable, in a manner consistent with the requirements established in this section.

(C) Upon request in writing by the chief of the division of geological survey prior to the beginning of drilling of the well, the person drilling the well shall make available a complete set of cuttings accurately identified as to depth.

(D) The form of the well completion record required by this section shall be one that has been prescribed by the chief of the division of oil and gas resources management and the chief of the division of geological survey. The filing of a log as required by this section fulfills the requirement of filing a log with the chief of the division of geological survey in section 1505.04 of the Revised Code.

(E) If a material listed or designated under division (A)(9) or (10) or (B)(3) of this section is a material for which the division of oil and gas resources management does not have a material safety data sheet, the owner shall provide a copy of the material safety data sheet for the material to the chief.

(F) An owner shall submit to the chief the information that is required in divisions (A)(10)(b) and (c) and (B)(3) of this section consistent with the requirements established in this section using one of the following methods:

(1) On a form prescribed by the chief;

(2) Through the chemical disclosure registry that is maintained by the ground water protection council and the interstate oil and gas compact commission;

(3) Any other means approved by the chief.

(G) The chief shall post on the division's web site each material safety data sheet obtained under division (E) of this section. In addition, the chief shall make available through the division's web site the chemical information that is required by divisions (A)(9) and (10) and (B)(3) of this section.

(H)

(1) If a medical professional, in order to assist in the diagnosis or treatment of an individual who was affected by an incident associated with the production operations of a well, requests the exact chemical composition of each product, fluid, or substance and of each chemical component in a product, fluid, or substance that is designated as a trade secret pursuant to division (I) of this section, the person claiming the trade secret protection pursuant to that division shall provide to the medical professional the exact chemical composition of the product, fluid, or substance and of the chemical component in a product, fluid, or substance that is requested.

(2) A medical professional who receives information pursuant to division (H)(1) of this section shall keep the information confidential and shall not disclose the information for any purpose that is not related to the diagnosis or treatment of an individual who was affected by an incident associated with the production operations of a well. Nothing in division (H)(2) of this section precludes a medical professional from making any report required by law or professional ethical standards.

(I)

(1) The owner of a well who is required to submit a well completion record under division (A) of this section or a report under division (B)(3) of this section or a person that provides information to the owner as described in and for purposes of division (A)(9) or (10) or (B)(3) of this section may designate without disclosing on a form prescribed by the chief and withhold from disclosure to the chief the identity, amount, concentration, or purpose of a product, fluid, or substance or of a chemical component in a product, fluid, or substance as a trade secret. The owner or person may pursue enforcement of any rights or remedies established in sections 1333.61 to 1333.69 of the Revised Code for misappropriation, as defined in section 1333.61 of the Revised Code, with respect to the identity, amount, concentration, or purpose of a product, fluid, or substance or a chemical component in a product, fluid, or substance designated as a trade secret pursuant to division (I)(1) of this section. The division shall not disclose information regarding the identity, amount, concentration, or purpose of any product, fluid, or substance or of any chemical component in a product, fluid, or substance designated as a trade secret pursuant to division (I)(1) of this section.

(2) A property owner, an adjacent property owner, or any person or agency of this state having an interest that is or may be adversely affected by a product, fluid, or substance or by a chemical component in a product, fluid, or substance may commence a civil action in the court of common pleas of Franklin county against an owner or person described in division (I)(1) of this section challenging the owner's or person's claim to entitlement to trade secret protection for the specific identity, amount, concentration, or purpose of a product, fluid, or substance or of a chemical component in a product, fluid, or substance pursuant to division (I)(1) of this section. A person who commences a civil action pursuant to division (I)(2) of this section shall provide notice to the chief in a manner prescribed by the chief. In the civil action, the court shall conduct an in camera review of information submitted by an owner or person described in division (I)(1) of this section to determine if the identity, amount, concentration, or purpose of a product, fluid, or substance or of a chemical component in a product, fluid, or substance pursuant to division (I)(1) of this section is entitled to trade secret protection.

(J)

(1) Except for any information that is designated as a trade secret pursuant to division (I)(1) of this section and except as provided in division (J)(2) of this section, the owner of a well shall maintain records of all chemicals placed in a well for a period of not less than two years after the date on which each such chemical was placed in the well. The chief may inspect the records at any time concerning any such chemical.

(2) An owner or person who has designated the identity, amount, concentration, or purpose of a product, fluid, or substance or of a chemical component in a product, fluid, or substance as a trade secret pursuant to division (I)(1) of this section shall maintain the records for such a product, fluid, or substance or for a chemical component in a product, fluid, or substance for a period of not less than two years after the date on which each such product, fluid, or substance or each such chemical component in a product, fluid, or substance was placed in the well. Upon the request of the chief, the owner or person, as applicable, shall disclose the records to the chief if the information is necessary to respond to a spill, release, or investigation. However, the chief shall not disclose the information that is designated as a trade secret.

(K)

(1) For purposes of correcting inaccuracies and incompleteness in chemical information required by divisions (A)(9) and (10) and (B)(3) of this section, an owner shall be considered in substantial compliance if the owner has made reasonable efforts to obtain the required information from the supplier.

(2) For purposes of reporting under this section, an owner is not required to report chemicals that occur incidentally or in trace amounts.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.11 - Statement of production of oil, gas and brine.

(A) The owner of any well, including a horizontal well, producing or capable of producing oil or gas shall file with the chief of the division of oil and gas resources management, on or before the thirty-first day of March, a statement of production of oil, gas, and brine for the last preceding calendar year in such form as the chief may prescribe. An owner that has more than one hundred such wells in this state shall submit electronically the statement of production in a format that is approved by the chief. The chief shall include on the form, at the minimum, a request for the submittal of the information that a person who is regulated under this chapter is required to submit under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1728, 42 U.S.C.A. 11001, and regulations adopted under it, and that the division does not obtain through other reporting mechanisms.

(B) The chief shall not disclose information received from the department of taxation under division (C)(12) of section 5703.21 of the Revised Code until the related statement of production required by division (A) of this section is filed with the chief.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-05-2001



Section 1509.12 - Defective casing or tubing - requiring plugging.

(A) No owner of any well shall construct a well, or permit defective casing in a well to leak fluids or gases, that causes damage to other permeable strata, underground sources of drinking water, or the surface of the land or that threatens the public health and safety or the environment. Upon the discovery that the casing in a well is defective or that a well was not adequately constructed, the owner of the well shall notify the chief of the division of oil and gas resources management within twenty-four hours of the discovery, and the owner shall immediately repair the casing, correct the construction inadequacies, or plug and abandon the well.

(B) When the chief finds that a well should be plugged, the chief shall notify the owner to that effect by order in writing and shall specify in the order a reasonable time within which to comply. No owner shall fail or refuse to plug a well within the time specified in the order. Each day on which such a well remains unplugged thereafter constitutes a separate offense.

Where the plugging method prescribed by rules adopted pursuant to section 1509.15 of the Revised Code cannot be applied or if applied would be ineffective in carrying out the protection that the law is meant to give, the chief may designate a different method of plugging. The abandonment report shall show the manner in which the well was plugged.

(C) In case of oil or gas wells abandoned prior to September 1, 1978, the board of county commissioners of the county in which the wells are located may submit to the electors of the county the question of establishing a special fund, by general levy, by general bond issue, or out of current funds, which shall be approved by a majority of the electors voting upon that question for the purpose of plugging the wells. The fund shall be administered by the board and the plugging of oil and gas wells shall be under the supervision of the chief, and the board shall let contracts for that purpose, provided that the fund shall not be used for the purpose of plugging oil and gas wells that were abandoned subsequent to September 1, 1978.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.13 - Permit to plug and abandon well - application.

(A) No person shall plug and abandon a well without having a permit to do so issued by the chief of the division of oil and gas resources management. The permit shall be issued by the chief in accordance with this chapter and shall be valid for a period of twenty-four months from the date of issue.

(B) Application by the owner for a permit to plug and abandon shall be filed as many days in advance as will be necessary for an oil and gas resources inspector or, if the well is located in a coal bearing township, both a deputy mine inspector and an oil and gas resources inspector to be present at the plugging. The application shall be filed with the chief upon a form that the chief prescribes and shall contain the following information:

(1) The name and address of the owner;

(2) The signature of the owner or the owner's authorized agent. When an authorized agent signs an application, it shall be accompanied by a certified copy of the appointment as that agent.

(3) The location of the well identified by section or lot number, city, village, township, and county;

(4) Designation of well by name and number;

(5) The total depth of the well to be plugged;

(6) The date and amount of last production from the well;

(7) Other data that the chief may require.

(C) If oil or gas has been produced from the well, the application shall be accompanied by a fee of two hundred fifty dollars. If a well has been drilled in accordance with law and the permit is still valid, the permit holder may receive approval to plug the well from an oil and gas resources inspector so that the well can be plugged and abandoned without undue delay. Unless waived by an oil and gas resources inspector, the owner of a well or the owner's authorized representative shall notify an oil and gas resources inspector at least twenty-four hours prior to the commencement of the plugging of a well. No well shall be plugged and abandoned without an oil and gas resources inspector present unless permission has been granted by the chief. The owner of a well that has produced oil or gas shall give written notice at the same time to the owner of the land upon which the well is located and to all lessors that receive gas from the well pursuant to a lease agreement. If the well penetrates or passes within one hundred feet of the excavations and workings of a mine, the owner of the well shall give written notice to the owner or lessee of that mine, of the well owner's intention to abandon the well and of the time when the well owner will be prepared to commence plugging it.

(D) An applicant may file a request with the chief for expedited review of an application for a permit to plug and abandon a well. The chief may refuse to accept a request for expedited review if, in the chief's judgment, acceptance of the request will prevent the issuance, within twenty-one days of filing, of permits for which applications filed under section 1509.06 of the Revised Code are pending. In addition to a complete application for a permit that meets the requirements of this section and the permit fee prescribed by this section, if applicable, a request shall be accompanied by a nonrefundable filing fee of five hundred dollars unless the chief has ordered the applicant to plug and abandon the well. When a request for expedited review is filed, the chief shall immediately begin to process the application and shall issue a permit within seven days of the filing of the request unless the chief, by order, denies the application.

(E) This section does not apply to a well plugged or abandoned in compliance with section 1571.05 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.14 - Report of abandonment of well.

Any person who abandons a well, when written permission has been granted by the chief of the division of oil and gas resources management to abandon and plug the well without an inspector being present to supervise the plugging, shall make a written report of the abandonment to the chief. The report shall be submitted not later than thirty days after the date of abandonment and shall include all of the following:

(A) The date of abandonment;

(B) The name of the owner or operator of the well at the time of abandonment and the post-office address of the owner or operator;

(C) The location of the well as to township and county and the name of the owner of the surface upon which the well is drilled, with the address thereof;

(D) The date of the permit to drill;

(E) The date when drilled;

(F) The depth of the well;

(G) The depth of the top of the formation to which the well was drilled;

(H) The depth of each seam of coal drilled through, if known;

(I) A detailed report as to how the well was plugged, giving in particular the manner in which the coal and various formations were plugged, and the date of the plugging of the well, including the names of those who witnessed the plugging of the well.

The report shall be signed by the owner or operator, or the agent of the owner or operator, who abandons and plugs the well and verified by the oath of the party so signing. For the purposes of this section, the oil and gas resources inspectors may take acknowledgments and administer oaths to the parties signing the report.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.15 - Rules for methods of plugging.

When any well is to be abandoned, it shall first be plugged in accordance with a method of plugging adopted by rule by the chief of the division of oil and gas resources management. The abandonment report shall show the manner in which the well was plugged.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.151 - Plugging at expense of operator.

If a mine operator is about to encounter or encounters an abandoned well whose existence is detrimental to the mining operation, the mine operator may plug the well at his own expense in accordance with all statutes and rules governing the plugging of abandoned wells that apply to any plugging under this section.

Effective Date: 10-20-1994



Section 1509.16 - [Repealed].

Effective Date: 07-25-1980



Section 1509.17 - Encasing wells.

(A) A well shall be constructed in a manner that is approved by the chief of the division of oil and gas resources management as specified in the permit using materials that comply with industry standards for the type and depth of the well and the anticipated fluid pressures that are associated with the well. In addition, a well shall be constructed using sufficient steel or conductor casing in a manner that supports unconsolidated sediments, that protects and isolates all underground sources of drinking water as defined by the Safe Drinking Water Act, and that provides a base for a blowout preventer or other well control equipment that is necessary to control formation pressures and fluids during the drilling of the well and other operations to complete the well. Using steel production casing with sufficient cement, an oil and gas reservoir shall be isolated during well stimulation and during the productive life of the well. In addition, sour gas zones and gas bearing zones that have sufficient pressure and volume to over-pressurize the surface production casing annulus resulting in annular overpressurization shall be isolated using approved cementing, casing, and well construction practices. However, isolating an oil and gas reservoir shall not exclude open-hole completion. A well shall not be perforated for purposes of well stimulation in any zone that is located around casing that protects underground sources of drinking water without written authorization from the chief in accordance with division (D) of this section. When the well penetrates the excavations of a mine, the casing shall remain intact as provided in section 1509.18 of the Revised Code and be plugged and abandoned in accordance with section 1509.15 of the Revised Code.

(B) The chief may adopt rules in accordance with Chapter 119. of the Revised Code that are consistent with division (A) of this section and that establish standards for constructing a well, for evaluating the quality of well construction materials, and for completing remedial cementing. In addition, the standards established in the rules shall consider local geology and various drilling conditions and shall require the use of reasonable methods that are based on sound engineering principles.

(C) An owner or an owner's authorized representative shall notify an oil and gas resources inspector each time that the owner or the authorized representative notifies a person to perform the cementing of the conductor casing, the surface casing, or the production casing. In addition, not later than sixty days after the completion of the cementing of the production casing, an owner shall submit to the chief a copy of the cement tickets for each cemented string of casing and a copy of all logs that were used to evaluate the quality of the cementing.

(D) The chief shall grant an exemption from this section and rules adopted under it for a well if the chief determines that a cement bond log confirms zonal isolation and there is a minimum of five hundred feet between the uppermost perforation of the casing and the lowest depth of an underground source of drinking water.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.18 - Well drilled within limits of mining operation.

Any person who drills a well within the limits of a mining operation shall give consideration for the safety of the personnel working in the mine, and, if possible, shall locate the well so as to penetrate a pillar.

If a well is to be drilled within the limits of a mining operation that may penetrate the excavation of a mine, the hole shall be reduced approximately fifteen feet above the roof of the mine. If roof conditions at the mine warrant, the hole shall be reduced in the rock formation immediately above the mine, and a string of casing placed upon the shoulder so as to shut off all water, then drilling shall be continued to a point approximately thirty feet below the floor of the mine and another string of casing set. Both strings of casing shall be approximately the same diameter as the diameter of the hole.

If no water is encountered between the bottom of the drive pipe and the approximate casing shoulder above the roof of the mine, in lieu of the casing method outlined above, it is permissible to use the following casing method: the hole shall be drilled thirty feet below the floor of the mine and a string of casing shall be extended from the surface to a point thirty feet below the floor of the mine with a packer of sufficient size attached to the string of casing. The packer shall be placed so that it will be below all water and will be located in the rock formation immediately above the mine and shall prevent water or destructive matter from entering therein. Then the annular space above the packer between the casing and well wall shall be filled with prepared clay a minimum distance of fifty feet.

If a well is drilled within the limits of a mining operation and does not penetrate the excavations of a mine, the hole shall be reduced thirty feet below the coal or mineral that is being mined and a string of casing placed at this point. The annular space behind the casing shall be filled with neat cement from the casing seat to a point not less than fifty feet above the seam of coal or mineral that is being mined. The packer method, outlined in this section, is also permissible in this type of well.

It is permissible to attach a release coupling or a right and left nipple to the string of casing that extends through the mine, but the release coupling or right and left nipple shall be placed in such a manner that it is above the packer or at least twenty feet above the coal or mineral that is being mined.

In wells penetrating the excavation of a mine, the casing shall be enclosed, if possible, with a column extending from the floor to the roof of the mine, built of brick or other suitable material, subject to the approval of the chief of the division of mineral resources management. If the chief finds the method prescribed in this section unsafe, inadequate, or not suitable, the chief shall require the method to be altered in such a manner that it will be safe.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.181 - Suspension of drilling or reopening of well in coal bearing townships.

(A) The chief of the division of mineral resources management may order the immediate suspension of the drilling or reopening of a well in a coal bearing township after determining that the drilling or reopening activities present an imminent and substantial threat to public health or safety or to a miner's health or safety.

(B) Before issuing an order under division (A) of this section, the chief shall notify the chief of the division of oil and gas resources management and the owner in any manner that the chief of the division of mineral resources management determines would provide reasonable notification of the chief's intent to issue a suspension order. However, the chief may order the immediate suspension of the drilling or reopening of a well in a coal bearing township without prior notification to the owner if the chief has made reasonable attempts to notify the owner and the attempts have failed. If the chief orders the immediate suspension of such drilling or reopening, the chief shall provide the chief of the division of oil and gas resources management and the owner notice of the order as soon as practical.

(C) Not later than five days after the issuance of an order under division (A) of this section to immediately suspend the drilling or reopening of a well in a coal bearing township, the chief of the division of mineral resources management shall provide the owner an opportunity to be heard and to present evidence that the drilling or reopening activities will not likely result in an imminent and substantial threat to public health or safety or to a miner's health or safety, as applicable. If the chief, after considering all evidence presented by the owner, determines that the activities do not present such a threat, the chief shall revoke the suspension order.

(D) Notwithstanding any other provision of this chapter, an owner may appeal a suspension order issued under this section to the reclamation commission in accordance with section 1513.13 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.19 - Well stimulation.

An owner who elects to stimulate a well shall stimulate the well in a manner that will not endanger underground sources of drinking water. Not later than twenty-four hours before commencing the stimulation of a well, the owner or the owner's authorized representative shall notify an oil and gas resources inspector. If during the stimulation of a well damage to the production casing or cement occurs and results in the circulation of fluids from the annulus of the surface production casing, the owner shall immediately terminate the stimulation of the well and notify the chief of the division of oil and gas resources management. If the chief determines that the casing and the cement may be remediated in a manner that isolates the oil and gas bearing zones of the well, the chief may authorize the completion of the stimulation of the well. If the chief determines that the stimulation of a well resulted in irreparable damage to the well, the chief shall order that the well be plugged and abandoned within thirty days of the issuance of the order.

For purposes of determining the integrity of the remediation of the casing or cement of a well that was damaged during the stimulation of the well, the chief may require the owner of the well to submit cement evaluation logs, temperature surveys, pressure tests, or a combination of such logs, surveys, and tests.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Former Sec. 1509.19, effective 07-25-1980, was repealed.



Section 1509.20 - Prevention of waste - gas flaring.

All owners, lessees, or their agents, drilling for or producing crude oil or natural gas, shall use every reasonable precaution in accordance with the most approved methods of operation to stop and prevent waste of oil or gas, or both. Any well productive of natural gas in quantity sufficient to justify utilization shall be utilized or shut in within ten days after completion.

The owner of any well producing both oil and gas may burn such gas in flares when it is necessary to protect the health and safety of the public or when the gas is lawfully produced and there is no economic market at the well for the escaping gas.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 10-15-1965



Section 1509.21 - Permits for secondary or additional recovery operations.

No person shall, without first having obtained a permit from the chief of the division of oil and gas resources management, conduct secondary or additional recovery operations, including any underground injection of fluids or carbon dioxide for the secondary or tertiary recovery of oil or natural gas or for the storage of hydrocarbons that are liquid at standard temperature or pressure, unless a rule of the chief expressly authorizes such operations without a permit. The permit shall be in addition to any permit required by section 1509.05 of the Revised Code. Secondary or additional recovery operations shall be conducted in accordance with rules and orders of the chief and any terms or conditions of the permit authorizing such operations. In addition, the chief may authorize tests to evaluate whether fluids or carbon dioxide may be injected in a reservoir and to determine the maximum allowable injection pressure. The tests shall be conducted in accordance with methods prescribed in rules of the chief or conditions of the permit. Rules adopted under this section shall include provisions regarding applications for and the issuance of permits; the terms and conditions of permits; entry to conduct inspections and to examine records to ascertain compliance with this section and rules, orders, and terms and conditions of permits adopted or issued thereunder; the provision and maintenance of information through monitoring, recordkeeping, and reporting; and other provisions in furtherance of the goals of this section and the Safe Drinking Water Act. To implement the goals of the Safe Drinking Water Act, the chief shall not issue a permit for the underground injection of fluids for the secondary or tertiary recovery of oil or natural gas or for the storage of hydrocarbons that are liquid at standard temperature and pressure, unless the chief concludes that the applicant has demonstrated that the injection will not result in the presence of any contaminant in underground water that supplies or can be reasonably expected to supply any public water system, such that the presence of any such contaminant may result in the system's not complying with any national primary drinking water regulation or may otherwise adversely affect the health of persons. Rules, orders, and terms or conditions of permits adopted or issued under this section shall be construed to be no more stringent than required for compliance with the Safe Drinking Water Act, unless essential to ensure that underground sources of drinking water will not be endangered.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.22 - Storage or disposal of brine, crude oil, natural gas, or other fluids.

(A) Except when acting in accordance with section 1509.226 of the Revised Code, no person shall place or cause to be placed brine, crude oil, natural gas, or other fluids associated with the exploration or development of oil and gas resources in surface or ground water or in or on the land in such quantities or in such manner as actually causes or could reasonably be anticipated to cause either of the following:

(1) Water used for consumption by humans or domestic animals to exceed the standards of the Safe Drinking Water Act;

(2) Damage or injury to public health or safety or the environment.

(B) No person shall store or dispose of brine in violation of a plan approved under division (A) of section 1509.222 or section 1509.226 of the Revised Code, in violation of a resolution submitted under section 1509.226 of the Revised Code, or in violation of rules or orders applicable to those plans or resolutions.

(C) The chief of the division of oil and gas resources management shall adopt rules and issue orders regarding storage and disposal of brine and other waste substances; however, the storage and disposal of brine and other waste substances and the chief's rules relating to storage and disposal are subject to all of the following standards:

(1) Brine from any well except an exempt Mississippian well shall be disposed of only by injection into an underground formation, including annular disposal if approved by rule of the chief, which injection shall be subject to division (D) of this section; by surface application in accordance with section 1509.226 of the Revised Code; in association with a method of enhanced recovery as provided in section 1509.21 of the Revised Code; or by other methods approved by the chief for testing or implementing a new technology or method of disposal. Brine from exempt Mississippian wells shall not be discharged directly into the waters of the state.

(2) Muds, cuttings, and other waste substances shall not be disposed of in violation of any rule.

(3) Pits or steel tanks shall be used as authorized by the chief for containing brine and other waste substances resulting from, obtained from, or produced in connection with drilling, well stimulation, reworking, reconditioning, plugging back, or plugging operations. The pits and steel tanks shall be constructed and maintained to prevent the escape of brine and other waste substances.

(4) A dike or pit may be used for spill prevention and control. A dike or pit so used shall be constructed and maintained to prevent the escape of brine and crude oil, and the reservoir within such a dike or pit shall be kept reasonably free of brine, crude oil, and other waste substances.

(5) Earthen impoundments constructed pursuant to the division's specifications may be used for the temporary storage of fluids used in the stimulation of a well.

(6) No pit, earthen impoundment, or dike shall be used for the temporary storage of brine or other substances except in accordance with divisions (C)(3) to (5) of this section.

(7) No pit or dike shall be used for the ultimate disposal of brine or other liquid waste substances.

(D)

(1) No person, without first having obtained a permit from the chief, shall inject brine or other waste substances resulting from, obtained from, or produced in connection with oil or gas drilling, exploration, or production into an underground formation unless a rule of the chief expressly authorizes the injection without a permit. The permit shall be in addition to any permit required by section 1509.05 of the Revised Code, and the permit application shall be accompanied by a permit fee of one thousand dollars. The chief shall adopt rules in accordance with Chapter 119. of the Revised Code regarding the injection into wells of brine and other waste substances resulting from, obtained from, or produced in connection with oil or gas drilling, exploration, or production. The rules shall include provisions regarding all of the following:

(a) Applications for and issuance of the permits required by this division;

(b) Entry to conduct inspections and to examine and copy records to ascertain compliance with this division and rules, orders, and terms and conditions of permits adopted or issued under it;

(c) The provision and maintenance of information through monitoring, recordkeeping, and reporting . In addition, the rules shall require the owner of an injection well who has been issued a permit under division (D) of this section to quarterly submit electronically to the chief information concerning each shipment of brine or other waste substances received by the owner for injection into the well.

(d) The provision and electronic reporting quarterly of information concerning brine and other waste substances from a transporter that is registered under section 1509.222 of the Revised Code prior to the injection of the transported brine or other waste substances;

(e) Any other provisions in furtherance of the goals of this section and the Safe Drinking Water Act.

(2) The chief may adopt rules in accordance with Chapter 119. of the Revised Code authorizing tests to evaluate whether fluids or carbon dioxide may be injected in a reservoir and to determine the maximum allowable injection pressure, which shall be conducted in accordance with methods prescribed in the rules or in accordance with conditions of the permit. In addition, the chief may adopt rules that do both of the following:

(a) Establish the total depth of a well for which a permit has been applied for or issued under this division;

(b) Establish requirements and procedures to protect public health and safety.

(3) To implement the goals of the Safe Drinking Water Act, the chief shall not issue a permit for the injection of brine or other waste substances resulting from, obtained from, or produced in connection with oil or gas drilling, exploration, or production unless the chief concludes that the applicant has demonstrated that the injection will not result in the presence of any contaminant in ground water that supplies or can reasonably be expected to supply any public water system, such that the presence of the contaminant may result in the system's not complying with any national primary drinking water regulation or may otherwise adversely affect the health of persons.

(4) The chief may issue an order to the owner of a well in existence on the effective date of this amendment to make changes in the operation of the well in order to correct problems or to address safety concerns.

(5) This division and rules, orders, and terms and conditions of permits adopted or issued under it shall be construed to be no more stringent than required for compliance with the Safe Drinking Water Act unless essential to ensure that underground sources of drinking water will not be endangered.

(E) The owner holding a permit, or an assignee or transferee who has assumed the obligations and liabilities imposed by this chapter and any rules adopted or orders issued under it pursuant to section 1509.31 of the Revised Code, and the operator of a well shall be liable for a violation of this section or any rules adopted or orders or terms or conditions of a permit issued under it.

(F) An owner shall replace the water supply of the holder of an interest in real property who obtains all or part of the holder's supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where the supply has been substantially disrupted by contamination, diminution, or interruption proximately resulting from the owner's oil or gas operation, or the owner may elect to compensate the holder of the interest in real property for the difference between the fair market value of the interest before the damage occurred to the water supply and the fair market value after the damage occurred if the cost of replacing the water supply exceeds this difference in fair market values. However, during the pendency of any order issued under this division, the owner shall obtain for the holder or shall reimburse the holder for the reasonable cost of obtaining a water supply from the time of the contamination, diminution, or interruption by the operation until the owner has complied with an order of the chief for compliance with this division or such an order has been revoked or otherwise becomes not effective. If the owner elects to pay the difference in fair market values, but the owner and the holder have not agreed on the difference within thirty days after the chief issues an order for compliance with this division, within ten days after the expiration of that thirty-day period, the owner and the chief each shall appoint an appraiser to determine the difference in fair market values, except that the holder of the interest in real property may elect to appoint and compensate the holder's own appraiser, in which case the chief shall not appoint an appraiser. The two appraisers appointed shall appoint a third appraiser, and within thirty days after the appointment of the third appraiser, the three appraisers shall hold a hearing to determine the difference in fair market values. Within ten days after the hearing, the appraisers shall make their determination by majority vote and issue their final determination of the difference in fair market values. The chief shall accept a determination of the difference in fair market values made by agreement of the owner and holder or by appraisers under this division and shall make and dissolve orders accordingly. This division does not affect in any way the right of any person to enforce or protect, under applicable law, the person's interest in water resources affected by an oil or gas operation.

(G) In any action brought by the state for a violation of division (A) of this section involving any well at which annular disposal is used, there shall be a rebuttable presumption available to the state that the annular disposal caused the violation if the well is located within a one-quarter-mile radius of the site of the violation.

(H)

(1) There is levied on the owner of an injection well who has been issued a permit under division (D) of this section the following fees:

(a) Five cents per barrel of each substance that is delivered to a well to be injected in the well when the substance is produced within the division of oil and gas resources management regulatory district in which the well is located or within an adjoining oil and gas resources management regulatory district;

(b) Twenty cents per barrel of each substance that is delivered to a well to be injected in the well when the substance is not produced within the division of oil and gas resources management regulatory district in which the well is located or within an adjoining oil and gas resources management regulatory district.

(2) The maximum number of barrels of substance per injection well in a calendar year on which a fee may be levied under division (H) of this section is five hundred thousand. If in a calendar year the owner of an injection well receives more than five hundred thousand barrels of substance to be injected in the owner's well and if the owner receives at least one substance that is produced within the division's regulatory district in which the well is located or within an adjoining regulatory district and at least one substance that is not produced within the division's regulatory district in which the well is located or within an adjoining regulatory district, the fee shall be calculated first on all of the barrels of substance that are not produced within the division's regulatory district in which the well is located or within an adjoining district at the rate established in division (H)(2) of this section. The fee then shall be calculated on the barrels of substance that are produced within the division's regulatory district in which the well is located or within an adjoining district at the rate established in division (H)(1) of this section until the maximum number of barrels established in division (H)(2) of this section has been attained.

(3) The owner of an injection well who is issued a permit under division (D) of this section shall collect the fee levied by division (H) of this section on behalf of the division of oil and gas resources management and forward the fee to the division. The chief shall transmit all money received under division (H) of this section to the treasurer of state who shall deposit the money in the state treasury to the credit of the oil and gas well fund created in section 1509.02 of the Revised Code. The owner of an injection well who collects the fee levied by this division may retain up to three per cent of the amount that is collected.

(4) The chief shall adopt rules in accordance with Chapter 119. of the Revised Code establishing requirements and procedures for collection of the fee levied by division (H) of this section.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.221 - Requiring permit to drill well or inject substance into well for exploration for or extraction of minerals or energy.

(A) No person, without first having obtained a permit from the chief of the division of oil and gas resources management, shall drill a well or inject a substance into a well for the exploration for or extraction of minerals or energy, other than oil or natural gas, including, but not limited to, the mining of sulfur by the Frasch process, the solution mining of minerals, the in situ combustion of fossil fuel, or the recovery of geothermal energy to produce electric power, unless a rule of the chief expressly authorizes the activity without a permit. The permit shall be in addition to any permit required by section 1509.05 of the Revised Code. The chief shall adopt rules in accordance with Chapter 119. of the Revised Code governing the issuance of permits under this section. The rules shall include provisions regarding the matters the applicant for a permit shall demonstrate to establish eligibility for a permit; the form and content of applications for permits; the terms and conditions of permits; entry to conduct inspections and to examine and copy records to ascertain compliance with this section and rules, orders, and terms and conditions of permits adopted or issued thereunder; provision and maintenance of information through monitoring, recordkeeping, and reporting; and other provisions in furtherance of the goals of this section and the Safe Drinking Water Act. To implement the goals of the Safe Drinking Water Act, the chief shall not issue a permit under this section, unless the chief concludes that the applicant has demonstrated that the drilling, injection of a substance, and extraction of minerals or energy will not result in the presence of any contaminant in underground water that supplies or can reasonably be expected to supply any public water system, such that the presence of the contaminant may result in the system's not complying with any national primary drinking water regulation or may otherwise adversely affect the health of persons. The chief may issue, without a prior adjudication hearing, orders requiring compliance with this section and rules, orders, and terms and conditions of permits adopted or issued thereunder. This section and rules, orders, and terms and conditions of permits adopted or issued thereunder shall be construed to be no more stringent than required for compliance with the Safe Drinking Water Act, unless essential to ensure that underground sources of drinking water will not be endangered.

(B) In an action under section 1509.04 or 1509.33 of the Revised Code to enforce this section, the court shall grant preliminary and permanent injunctive relief and impose a civil penalty upon the showing that the person against whom the action is brought has violated, is violating, or will violate this section or rules, orders, or terms or conditions of permits adopted or issued thereunder. The court shall not require, prior to granting such preliminary and permanent injunctive relief or imposing a civil penalty, proof that the violation was, is, or will be the result of intentional conduct or negligence. In any such action, any person may intervene as a plaintiff upon the demonstration that the person has an interest that is or may be adversely affected by the activity for which injunctive relief or a civil penalty is sought.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.222 - Registration certificate and identification number for transportation of brine.

(A)

(1) Except as provided in section 1509.226 of the Revised Code, no person shall transport brine by vehicle in this state unless the business entity that employs the person first registers with and obtains a registration certificate and identification number from the chief of the division of oil and gas resources management.

(2) No more than one registration certificate shall be required of any business entity. Registration certificates issued under this section are not transferable. An applicant shall file an application with the chief, containing such information in such form as the chief prescribes . The application shall include at least all of the following:

(a) A list that identifies each vehicle, vessel, railcar, and container that will be used in the transportation of brine;

(b) A plan for disposal that provides for compliance with the requirements of this chapter and rules of the chief pertaining to the transportation of brine by vehicle and the disposal of brine so transported and that lists all disposal sites that the applicant intends to use ;

(c) The bond required by section 1509.225 of the Revised Code ;

(d) A certificate issued by an insurance company authorized to do business in this state certifying that the applicant has in force a liability insurance policy in an amount not less than three hundred thousand dollars bodily injury coverage and three hundred thousand dollars property damage coverage to pay damages for injury to persons or property caused by the collecting, handling, transportation, or disposal of brine.

The insurance policy required by division (A)(2)(d) of this section shall be maintained in effect during the term of the registration certificate. The policy or policies providing the coverage shall require the insurance company to give notice to the chief if the policy or policies lapse for any reason. Upon such termination of the policy, the chief may suspend the registration certificate until proper insurance coverage is obtained.

(3) Each application for a registration certificate shall be accompanied by a nonrefundable fee of five hundred dollars.

(4) If a business entity that has been issued a registration certificate under this section changes its name due to a business reorganization or merger, the business entity shall revise the bond or certificates of deposit required by section 1509.225 of the Revised Code and obtain a new certificate from an insurance company in accordance with division (A)(2)(e) of this section to reflect the change in the name of the business entity.

(B) The chief shall issue an order denying an application for a registration certificate if the chief finds that either of the following applies:

(1) The applicant, at the time of applying for the registration certificate, has been found liable by a final nonappealable order of a court of competent jurisdiction for damage to streets, roads, highways, bridges, culverts, or drainways pursuant to section 4513.34 or 5577.12 of the Revised Code until the applicant provides the chief with evidence of compliance with the order.

(2) The applicant's plan for disposal does not provide for compliance with the requirements of this chapter and rules of the chief pertaining to the transportation of brine by vehicle and the disposal of brine so transported.

(C) No applicant shall attempt to circumvent division (B) of this section by applying for a registration certificate under a different name or business organization name, by transferring responsibility to another person or entity, or by any similar act.

(D) A registered transporter shall apply to revise a disposal plan under procedures that the chief shall prescribe by rule. However, at a minimum, an application for a revision shall list all sources and disposal sites of brine currently transported. The chief shall deny any application for a revision of a plan under this division if the chief finds that the proposed revised plan does not provide for compliance with the requirements of this chapter and rules of the chief pertaining to the transportation of brine by vehicle and the disposal of brine so transported. Approvals and denials of revisions shall be by order of the chief.

(E) The chief may adopt rules, issue orders, and attach terms and conditions to registration certificates as may be necessary to administer, implement, and enforce sections 1509.222 to 1509.226 of the Revised Code for protection of public health or safety or conservation of natural resources.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.223 - Agreements for transporting brine - duties of transporters.

(A) No permit holder or owner of a well shall enter into an agreement with or permit any person to transport brine produced from the well who is not registered pursuant to section 1509.222 of the Revised Code or exempt from registration under section 1509.226 of the Revised Code.

(B) Each registered transporter shall file with the chief of the division of oil and gas resources management, on or before the fifteenth day of April, a statement concerning brine transported, including quantities transported and source and delivery points, during the last preceding calendar year, and such other information in such form as the chief may prescribe.

(C) Each registered transporter shall keep on each vehicle used to transport brine a daily log and have it available upon the request of the chief or an authorized representative of the chief or a peace officer. The log shall, at a minimum, include all of the following information:

(1) The name of the owner or owners of the well or wells producing the brine to be transported;

(2) The date and time the brine is loaded;

(3) The name of the driver;

(4) The amount of brine loaded at each collection point;

(5) The disposal location;

(6) The date and time the brine is disposed of and the amount of brine disposed of at each location.

The chief, by rule, may establish procedures for the electronic submission to the chief of the information that is required to be included in the daily log. No registered transporter shall falsify or fail to keep or submit the log required by this division.

(D) Each registered transporter shall legibly identify with reflective paints all vehicles employed in transporting or disposing of brine. Letters shall be no less than four inches in height and shall indicate the identification number issued by the chief, the word "brine," and the name and telephone number of the transporter.

(E) The chief shall maintain and keep a current list of persons registered to transport brine under section 1509.222 of the Revised Code. The list shall be open to public inspection. It is an affirmative defense to a charge under division (A) of this section that at the time the permit holder or owner of a well entered into an agreement with or permitted a person to transport brine, the person was shown on the list as currently registered to transport brine.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.224 - Suspension or revocation for pattern of negligent or willful violations.

(A) In addition to any other remedies provided in this chapter, if the chief of the division of oil and gas resources management has reason to believe that a pattern of the same or similar violations of any requirements of section 1509.22, 1509.222, or 1509.223 of the Revised Code, or any rule adopted thereunder or term or condition of the registration certificate issued thereunder exists or has existed, and the violations are caused by the transporter's indifference, lack of diligence, or lack of reasonable care, or are willfully caused by the transporter, the chief shall immediately issue an order to the transporter to show cause why the certificate should not be suspended or revoked. After the issuance of the order, the chief shall provide the transporter an opportunity to be heard and to present evidence at an informal hearing conducted by the chief. If, at the conclusion of the hearing, the chief finds that such a pattern of violations exists or has existed, the chief shall issue an order suspending or revoking the transporter's registration certificate. An order suspending or revoking a certificate under this section may be appealed under sections 1509.36 and 1509.37 of the Revised Code, or notwithstanding any other provision of this chapter, may be appealed directly to the court of common pleas of Franklin county.

(B) Before issuing an order denying a registration certificate; approving or denying approval of an application for revision of a registered transporter's plan for disposal; or to implement, administer, or enforce section 1509.22, 1509.222, 1509.223, 1509.225, or 1509.226 of the Revised Code and rules and terms and conditions of registration certificates adopted or issued thereunder pertaining to the transportation of brine by vehicle and the disposal of brine so transported, the chief shall issue a preliminary order indicating the chief's intent to issue a final order. The preliminary order shall clearly state the nature of the chief's proposed action and the findings on which it is based and shall state that the preliminary order becomes a final order thirty days after its issuance unless the person to whom the preliminary order is directed submits to the chief a written request for an informal hearing before the chief within that thirty-day period. At the hearing the person may present evidence as to why the preliminary order should be revoked or modified. Based upon the findings from the informal hearing, the chief shall revoke, issue, or modify and issue the preliminary order as a final order. A final order may be appealed under sections 1509.36 and 1509.37 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.225 - Surety bond.

(A) Before being issued a registration certificate under section 1509.222 of the Revised Code, an applicant shall execute and file with the division of oil and gas resources management a surety bond for fifteen thousand dollars to provide compensation for damage and injury resulting from transporters' violations of sections 1509.22, 1509.222, and 1509.223 of the Revised Code, all rules and orders of the chief of the division of oil and gas resources management relating thereto, and all terms and conditions of the registration certificate imposed thereunder. The applicant may deposit with the chief, in lieu of a surety bond, cash in an amount equal to the surety bond as prescribed in this section, or negotiable certificates of deposit issued by any bank organized or transacting business in this state, or certificates of deposit issued by any building and loan association as defined in section 1151.01 of the Revised Code, having a cash value equal to or greater than the amount of the surety bond as prescribed in this section. Cash or certificates of deposit shall be deposited upon the same terms as those upon which surety bonds may be deposited. If certificates of deposit are deposited with the chief in lieu of a surety bond, the chief shall require the bank or building and loan association that issued any such certificate to pledge securities of a cash value equal to the amount of the certificate that is in excess of the amount insured by any of the agencies and instrumentalities created under the "Federal Deposit Insurance Act," 64 Stat. 873 (1950), 12 U.S.C. 1811, as amended, and regulations adopted under it, including at least the federal deposit insurance corporation, bank insurance fund, and savings association insurance fund.

Such securities shall be security for the repayment of the certificate of deposit. Immediately upon a deposit of cash or certificates with the chief, the chief shall deliver it to the treasurer of state who shall hold it in trust for the purposes for which it has been deposited.

(B) The surety bond provided for in this section shall be executed by a surety company authorized to do business in this state. The chief shall not approve any bond until it is personally signed and acknowledged by both principal and surety, or as to either by an attorney in fact, with a certified copy of the power of attorney attached thereto. The chief shall not approve the bond unless there is attached a certificate of the superintendent of insurance that the company is authorized to transact a fidelity and surety business in this state. All bonds shall be given in a form to be prescribed by the chief.

(C) If a registered transporter is found liable for a violation of section 1509.22, 1509.222, or 1509.223 of the Revised Code or a rule, order, or term or condition of a certificate involving, in any case, damage or injury to persons or property, or both, the court may order the forfeiture of any portion of the bond, cash, or other securities required by this section in full or partial payment of damages to the person to whom the damages are due. The treasurer of state and the chief shall deliver the bond or any cash or other securities deposited in lieu of bond, as specified in the court's order, to the person to whom the damages are due; however, execution against the bond, cash, or other securities, if necessary, is the responsibility of the person to whom the damages are due. The chief shall not release the bond, cash, or securities required by this section except by court order or until the registration is terminated.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.226 - Surface applications of brine by local governments.

(A) If a board of county commissioners, a board of township trustees, or the legislative authority of a municipal corporation wishes to permit the surface application of brine to roads, streets, highways, and other similar land surfaces it owns or has the right to control for control of dust or ice, it may adopt a resolution permitting such application as provided in this section. If a board or legislative authority does not adopt such a resolution, then no such surface application of brine is permitted on such roads, streets, highways, and other similar surfaces. If a board or legislative authority votes on a proposed resolution to permit such surface application of brine, but the resolution fails to receive the affirmative vote of a majority of the board or legislative authority, the board or legislative authority shall not adopt such a resolution for one year following the date on which the vote was taken. A board or legislative authority shall hold at least one public hearing on any proposal to permit surface application of brine under this division and may hold additional hearings. The board or legislative authority shall publish notice of the time and place of each such public hearing in a newspaper of general circulation in the political subdivision at least five days before the day on which the hearing is to be held.

(B) If a board or legislative authority adopts a resolution permitting the surface application of brine to roads, streets, highways, and other similar land surfaces under division (A) of this section, the board or legislative authority shall, within thirty days after the adoption of the resolution, prepare and submit to the chief of the division of oil and gas resources management a copy of the resolution. Any department, agency, or instrumentality of this state or the United States that wishes to permit the surface application of brine to roads, streets, highways, and other similar land surfaces it owns or has a right to control shall prepare and submit guidelines for such application, but need not adopt a resolution under division (A) of this section permitting such surface application.

All resolutions and guidelines shall be subject to the following standards:

(1) Brine shall not be applied:

(a) To a water-saturated surface;

(b) Directly to vegetation near or adjacent to surfaces being treated;

(c) Within twelve feet of structures crossing bodies of water or crossing drainage ditches;

(d) Between sundown and sunrise, except for ice control.

(2) The discharge of brine through the spreader bar shall stop when the application stops.

(3) The applicator vehicle shall be moving at least five miles per hour at all times while the brine is being applied.

(4) The maximum spreader bar nozzle opening shall be three-quarters of an inch in diameter.

(5) The maximum uniform application rate of brine shall be three thousand gallons per mile on a twelve-foot-wide road or three gallons per sixty square feet on unpaved lots.

(6) The applicator vehicle discharge valve shall be closed between the brine collection point and the specific surfaces that have been approved for brine application.

(7) Any valves that provide for tank draining other than through the spreader bar shall be closed during the brine application and transport.

(8) The angle of discharge from the applicator vehicle spreader bar shall not be greater than sixty degrees from the perpendicular to the unpaved surface.

(9) Only the last twenty-five per cent of an applicator vehicle's contents shall be allowed to have a pressure greater than atmospheric pressure; therefore, the first seventy-five per cent of the applicator vehicle's contents shall be discharged under atmospheric pressure.

(10) Only brine that is produced from a well shall be allowed to be spread on a road. Fluids from the drilling of a well, flowback from the stimulation of a well, and other fluids used to treat a well shall not be spread on a road.

If a resolution or guidelines contain only the standards listed in divisions (B)(1) to (10) of this section, without addition or qualification, the resolution or guidelines shall be deemed effective when submitted to the chief without further action by the chief. All other resolutions and guidelines shall comply with and be no less stringent than this chapter, rules concerning surface application that the chief shall adopt under division (C) of section 1509.22 of the Revised Code, and other rules of the chief. Within fifteen days after receiving such other resolutions and guidelines, the chief shall review them for compliance with the law and rules and disapprove them if they do not comply.

The board, legislative authority, or department, agency, or instrumentality may revise and resubmit any resolutions or guidelines that the chief disapproves after each disapproval, and the chief shall again review and approve or disapprove them within fifteen days after receiving them. The board, legislative authority, or department, agency, or instrumentality may amend any resolutions or guidelines previously approved by the chief and submit them, as amended, to the chief. The chief shall receive, review, and approve or disapprove the amended resolutions or guidelines on the same basis and in the same time as original resolutions or guidelines. The board, legislative authority, or department, agency, or instrumentality shall not implement amended resolutions or guidelines until they are approved by the chief under this division.

(C) Any person, other than a political subdivision required to adopt a resolution under division (A) of this section or a department, agency, or instrumentality of this state or the United States, who owns or has a legal right or obligation to maintain a road, street, highway, or other similar land surface may file with the board of county commissioners a written plan for the application of brine to the road, street, highway, or other surface. The board need not approve any such plans, but if it approves a plan, the plan shall comply with this chapter, rules adopted thereunder, and the board's resolutions, if any. Disapproved plans may be revised and resubmitted for the board's approval. Approved plans may also be revised and submitted to the board. A plan or revised plan shall do all of the following:

(1) Identify the sources of brine to be used under the plan;

(2) Identify by name, address, and registration certificate, if applicable, any transporters of the brine;

(3) Specifically identify the places to which the brine will be applied;

(4) Specifically describe the method, rate, and frequency of application.

(D) The board may attach terms and conditions to approval of a plan, or revised plan, and may revoke approval for any violation of this chapter, rules adopted thereunder, resolutions adopted by the board, or terms or conditions attached by the board. The board shall conduct at least one public hearing before approving a plan or revised plan, publishing notice of the time and place of each such public hearing in a newspaper of general circulation in the county at least five days before the day on which the hearing is to be held. The board shall record the filings of all plans and revised plans in its journal. The board shall approve, disapprove, or revoke approval of a plan or revised plan by the adoption of a resolution. Upon approval of a plan or revised plan, the board shall send a copy of the plan to the chief. Upon revoking approval of a plan or revised plan, the board shall notify the chief of the revocation.

(E) No person shall:

(1) Apply brine to a water-saturated surface;

(2) Apply brine directly to vegetation adjacent to the surface of roads, streets, highways, and other surfaces to which brine may be applied.

(F) Each political subdivision that adopts a resolution under divisions (A) and (B) of this section, each department, agency, or instrumentality of this state or the United States that submits guidelines under division (B) of this section, and each person who files a plan under divisions (C) and (D) of this section shall, on or before the fifteenth day of April of each year, file a report with the chief concerning brine applied within the person's or governmental entity's jurisdiction, including the quantities transported and the sources and application points during the last preceding calendar year and such other information in such form as the chief requires.

(G) Any political subdivision or department, agency, or instrumentality of this state or the United States that applies brine under this section may do so with its own personnel, vehicles, and equipment without registration under or compliance with section 1509.222 or 1509.223 of the Revised Code and without the necessity for filing the surety bond or other security required by section 1509.225 of the Revised Code. However, each such entity shall legibly identify vehicles used to apply brine with reflective paint in letters no less than four inches in height, indicating the word "brine" and that the vehicle is a vehicle of the political subdivision, department, agency, or instrumentality. Except as stated in this division, such entities shall transport brine in accordance with sections 1509.22 to 1509.226 of the Revised Code.

(H) A surface application plan filed for approval under division (C) of this section shall be accompanied by a nonrefundable fee of fifty dollars, which shall be credited to the general fund of the county. An approved plan is valid for one year from the date of its approval unless it is revoked before that time. An approved revised plan is valid for the remainder of the term of the plan it

supersedes unless it is revoked before that time. Any person who has filed such a plan or revised plan and had it approved may renew it by refiling it in accordance with divisions (C) and (D) of this section within thirty days before any anniversary of the date on which the original plan was approved. The board shall notify the chief of renewals and nonrenewals of plans. Even if a renewed plan is approved under those divisions, the plan is not effective until notice is received by the chief, and until notice is received, the chief shall enforce this chapter and rules adopted thereunder with regard to the affected roads, streets, highways, and other similar land surfaces as if the plan had not been renewed.

(I) A resolution adopted under division (A) of this section by a board or legislative authority shall be effective for one year following the date of its adoption and from month to month thereafter until the board or legislative authority, by resolution, terminates the authority granted in the original resolution. The termination shall be effective not less than seven days after enactment of the resolution, and a copy of the resolution shall be sent to the chief.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.23 - Health and safety rules for drilling of wells and production of oil and gas.

(A) Rules of the chief of the division of oil and gas resources management may specify practices to be followed in the drilling and treatment of wells, production of oil and gas, and plugging of wells for protection of public health or safety or to prevent damage to natural resources, including specification of the following:

(1) Appropriate devices;

(2) Minimum distances that wells and other excavations, structures, and equipment shall be located from water wells, streets, roads, highways, rivers, lakes, streams, ponds, other bodies of water, railroad tracks, public or private recreational areas, zoning districts, and buildings or other structures. Rules adopted under division (A)(2) of this section shall not conflict with section 1509.021 of the Revised Code.

(3) Other methods of operation;

(4) Procedures, methods, and equipment and other requirements for equipment to prevent and contain discharges of oil and brine from oil production facilities and oil drilling and workover facilities consistent with and equivalent in scope, content, and coverage to section 311(j)(1)(c) of the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended, and regulations adopted under it. In addition, the rules may specify procedures, methods, and equipment and other requirements for equipment to prevent and contain surface and subsurface discharges of fluids, condensates, and gases.

(5) Notifications;

(6) Requirements governing the location and construction of fresh water impoundments that are part of a production operation.

(B) The chief, in consultation with the emergency response commission created in section 3750.02 of the Revised Code, shall adopt rules in accordance with Chapter 119. of the Revised Code that specify the information that shall be included in an electronic database that the chief shall create and host. The information shall be that which the chief considers to be appropriate for the purpose of responding to emergency situations that pose a threat to public health or safety or the environment. At the minimum, the information shall include that which a person who is regulated under this chapter is required to submit under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1728, 42 U.S.C.A. 11001, and regulations adopted under it.

In addition, the rules shall specify whether and to what extent the database and the information that it contains will be made accessible to the public. The rules shall ensure that the database will be made available via the internet or a system of computer disks to the emergency response commission and to every local emergency planning committee and fire department in this state.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 08-28-2002; 09-16-2004



Section 1509.24 - Minimum acreage requirements for drilling units and minimum distances for wells.

(A) The chief of the division of oil and gas resources management, with the approval of the technical advisory council on oil and gas created in section 1509.38 of the Revised Code, may adopt, amend, or rescind rules relative to minimum acreage requirements for drilling units and minimum distances from which a new well may be drilled or an existing well deepened, plugged back, or reopened to a source of supply different from the existing pool from boundaries of tracts, drilling units, and other wells for the purpose of conserving oil and gas reserves. The rules relative to minimum acreage requirements for drilling units shall require a drilling unit to be compact and composed of contiguous land.

(B) Rules adopted under this section and special orders made under section 1509.25 of the Revised Code shall apply only to new wells to be drilled or existing wells to be deepened, plugged back, or reopened to a source of supply different from the existing pool for the purpose of extracting oil or gas in their natural state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.25 - Special order for drilling unit requirements in particular pool.

The chief of the division of oil and gas resources management, upon the chief's own motion or upon application of an owner, may hold a hearing to consider the need or desirability of adopting a special order for drilling unit requirements in a particular pool different from those established under section 1509.24 of the Revised Code. The chief shall notify every owner of land within the area proposed to be included within the order, of the date, time, and place of the hearing and the nature of the order being considered at least thirty days prior to the date of the hearing. Each application for such an order shall be accompanied by such information as the chief may request. If the chief finds that the pool can be defined with reasonable certainty, that the pool is in the initial state of development, and that the establishment of such different requirements for drilling a well on a tract or drilling unit in the pool is reasonably necessary to protect correlative rights or to provide effective development, use, or conservation of oil and gas, the chief, with the written approval of the technical advisory council on oil and gas created in section 1509.38 of the Revised Code, shall make a special order designating the area covered by the order, and specifying the acreage requirements for drilling a well on a tract or drilling unit in the area, which acreage requirements shall be uniform for the entire pool. The order shall specify minimum distances from the boundary of the tract or drilling unit for the drilling of wells and minimum distances from other wells and allow exceptions for wells drilled or drilling in a particular pool at the time of the filing of the application. The chief may exempt the discovery well from minimum acreage and distance requirements in the order. After the date of the notice for a hearing called to make the order, no additional well shall be commenced in the pool for a period of sixty days or until an order has been made pursuant to the application, whichever is earlier. The chief, upon the chief's own motion or upon application of an owner, after a hearing and with the approval of the technical advisory council on oil and gas, may include additional lands determined to be underlaid by a particular pool or to exclude lands determined not to be underlaid by a particular pool, and may modify the spacing and acreage requirements of the order.

Nothing in this section permits the chief to establish drilling units in a pool by requiring the use of a survey grid coordinate system with fixed or established unit boundaries.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.26 - Agreements to pool tracts to form drilling unit.

The owners of adjoining tracts may agree to pool the tracts to form a drilling unit that conforms to the minimum acreage and distance requirements of the division of oil and gas resources management under section 1509.24 or 1509.25 of the Revised Code. The agreement shall be in writing, a copy of which shall be submitted to the division with the application for a permit required by section 1509.05 of the Revised Code. Parties to the agreement shall designate one of their number as the applicant for the permit.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.27 - Mandatory pooling orders.

If a tract of land is of insufficient size or shape to meet the requirements for drilling a well thereon as provided in section 1509.24 or 1509.25 of the Revised Code, whichever is applicable, and the owner of the tract who also is the owner of the mineral interest has been unable to form a drilling unit under agreement as provided in section 1509.26 of the Revised Code, on a just and equitable basis, such an owner may make application to the division of oil and gas resources management for a mandatory pooling order.

The application shall include information as shall be reasonably required by the chief of the division of oil and gas resources management and shall be accompanied by an application for a permit as required by section 1509.05 of the Revised Code. The chief shall notify all owners of land within the area proposed to be included within the drilling unit of the filing of the application and of their right to a hearing. After the hearing or after the expiration of thirty days from the date notice of application was mailed to such owners, the chief, if satisfied that the application is proper in form and that mandatory pooling is necessary to protect correlative rights and to provide effective development, use, and conservation of oil and gas, shall issue a drilling permit and a mandatory pooling order complying with the requirements for drilling a well as provided in section 1509.24 or 1509.25 of the Revised Code, whichever is applicable. The mandatory pooling order shall:

(A) Designate the boundaries of the drilling unit within which the well shall be drilled;

(B) Designate the proposed production site;

(C) Describe each separately owned tract or part thereof pooled by the order;

(D) Allocate on a surface acreage basis a pro rata portion of the production to the owner of each tract pooled by the order. The pro rata portion shall be in the same proportion that the percentage of the owner's acreage is to the state minimum acreage requirements established in rules adopted under this chapter for a drilling unit unless the applicant demonstrates to the chief using geological evidence that the geologic structure containing the oil or gas is larger than the minimum acreage requirement in which case the pro rata portion shall be in the same proportion that the percentage of the owner's acreage is to the geologic structure.

(E) Specify the basis upon which each owner of a tract pooled by the order shall share all reasonable costs and expenses of drilling and producing if the owner elects to participate in the drilling and operation of the well;

(F) Designate the person to whom the permit shall be issued.

A person shall not submit more than five applications for mandatory pooling orders per year under this section unless otherwise approved by the chief.

No surface operations or disturbances to the surface of the land shall occur on a tract pooled by an order without the written consent of or a written agreement with the owner of the tract that approves the operations or disturbances.

If an owner of a tract pooled by the order does not elect to participate in the risk and cost of the drilling and operation of a well, the owner shall be designated as a nonparticipating owner in the drilling and operation of the well on a limited or carried basis and is subject to terms and conditions determined by the chief to be just and reasonable. In addition, if an owner is designated as a nonparticipating owner, the owner is not liable for actions or conditions associated with the drilling or operation of the well. If the applicant bears the costs of drilling, equipping, and operating a well for the benefit of a nonparticipating owner, as provided for in the pooling order, then the applicant shall be entitled to the share of production from the drilling unit accruing to the interest of that nonparticipating owner, exclusive of the nonparticipating owner's proportionate share of the royalty interest until there has been received the share of costs charged to that nonparticipating owner plus such additional percentage of the share of costs as the chief shall determine. The total amount receivable hereunder shall in no event exceed two hundred per cent of the share of costs charged to that nonparticipating owner. After receipt of that share of costs by such an applicant, a nonparticipating owner shall receive a proportionate share of the working interest in the well in addition to a proportionate share of the royalty interest, if any.

If there is a dispute as to costs of drilling, equipping, or operating a well, the chief shall determine those costs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1509.28 - Order providing for unit operation of a pool or part thereof.

(A) The chief of the division of oil and gas resources management, upon the chief's own motion or upon application by the owners of sixty-five per cent of the land area overlying the pool, shall hold a hearing to consider the need for the operation as a unit of an entire pool or part thereof. An application by owners shall be accompanied by a nonrefundable fee of ten thousand dollars and by such information as the chief may request.

The chief shall make an order providing for the unit operation of a pool or part thereof if the chief finds that such operation is reasonably necessary to increase substantially the ultimate recovery of oil and gas, and the value of the estimated additional recovery of oil or gas exceeds the estimated additional cost incident to conducting the operation. The order shall be upon terms and conditions that are just and reasonable and shall prescribe a plan for unit operations that shall include:

(1) A description of the unitized area, termed the unit area;

(2) A statement of the nature of the operations contemplated;

(3) An allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost. The allocation shall be in accord with the agreement, if any, of the interested parties. If there is no such agreement, the chief shall determine the value, from the evidence introduced at the hearing, of each separately owned tract in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations, and the production allocated to each tract shall be the proportion that the value of each tract so determined bears to the value of all tracts in the unit area.

(4) A provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials, and equipment contributed to the unit operations;

(5) A provision providing how the expenses of unit operations, including capital investment, shall be determined and charged to the separately owned tracts and how the expenses shall be paid;

(6) A provision, if necessary, for carrying or otherwise financing any person who is unable to meet the person's financial obligations in connection with the unit, allowing a reasonable interest charge for such service;

(7) A provision for the supervision and conduct of the unit operations, in respect to which each person shall have a vote with a value corresponding to the percentage of the expenses of unit operations chargeable against the interest of that person;

(8) The time when the unit operations shall commence, and the manner in which, and the circumstances under which, the unit operations shall terminate;

(9) Such additional provisions as are found to be appropriate for carrying on the unit operations, and for the protection or adjustment of correlative rights.

(B) No order of the chief providing for unit operations shall become effective unless and until the plan for unit operations prescribed by the chief has been approved in writing by those owners who, under the chief's order, will be required to pay at least sixty-five per cent of the costs of the unit operation, and also by the royalty or, with respect to unleased acreage, fee owners of sixty-five per cent of the acreage to be included in the unit. If the plan for unit operations has not been so approved by owners and royalty owners at the time the order providing for unit operations is made, the chief shall upon application and notice hold such supplemental hearings as may be required to determine if and when the plan for unit operations has been so approved. If the owners and royalty owners, or either, owning the required percentage of interest in the unit area do not approve the plan for unit operations within a period of six months from the date on which the order providing for unit operations is made, the order shall cease to be of force and shall be revoked by the chief.

An order providing for unit operations may be amended by an order made by the chief, in the same manner and subject to the same conditions as an original order providing for unit operations, provided that:

(1) If such an amendment affects only the rights and interests of the owners, the approval of the amendment by the royalty owners shall not be required.

(2) No such order of amendment shall change the percentage for allocation of oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning interest in the tract.

The chief, by an order, may provide for the unit operation of a pool or a part thereof that embraces a unit area established by a previous order of the chief. Such an order, in providing for the allocation of unit production, shall first treat the unit area previously established as a single tract, and the portion of the unit production so allocated thereto shall then be allocated among the separately owned tracts included in the previously established unit area in the same proportions as those specified in the previous order.

Oil and gas allocated to a separately owned tract shall be deemed, for all purposes, to have been actually produced from the tract, and all operations, including, but not limited to, the commencement, drilling, operation of, or production from a well upon any portion of the unit area shall be deemed for all purposes the conduct of such operations and production from any lease or contract for lands any portion of which is included in the unit area. The operations conducted pursuant to the order of the chief shall constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the chief.

Oil and gas allocated to any tract, and the proceeds from the sale thereof, shall be the property and income of the several persons to whom, or to whose credit, the same are allocated or payable under the order providing for unit operations.

No order of the chief or other contract relating to the sale or purchase of production from a separately owned tract shall be terminated by the order providing for unit operations, but shall remain in force and apply to oil and gas allocated to the tract until terminated in accordance with the provisions thereof.

Except to the extent that the parties affected so agree, no order providing for unit operations shall be construed to result in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area. All property, whether real or personal, that may be acquired for the account of the owners within the unit area shall be the property of such owners in the proportion that the expenses of unit operations are charged.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.29 - Order establishing tract as exception tract.

Upon application by an owner of a tract for which a drilling permit may not be issued, and a showing by the owner that the owner is unable to enter a voluntary pooling agreement and that the owner would be unable to participate under a mandatory pooling order, the chief of the division of oil and gas resources management shall issue a permit and order establishing the tract as an exception tract if the chief finds that the owner would otherwise be precluded from producing oil or gas from the owner's tract because of minimum acreage or distance requirements. The order shall set a percentage of the maximum daily potential production at which the well may be produced. The percentage shall be the same as the percentage that the number of acres in the tract bears to the number of acres in the minimum acreage requirement that has been established under section 1509.24 or 1509.25 of the Revised Code, whichever is applicable, but if the well drilled on the tract is located nearer to the boundary of the tract than the required minimum distance, the percentage may not exceed the percentage determined by dividing the distance from the well to the boundary by the minimum distance requirement. Within ten days after completion of the well, the maximum daily potential production of the well shall be determined by such drill stem, open flow, or other tests as may be required by the chief. The chief shall require such tests, at least once every three months, as are necessary to determine the maximum daily potential production at that time.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.30 - Reports to holder of royalty interest.

The holder of a royalty interest in any natural gas well may request the owner to report to him, no more frequently than the payment period in his contract with the owner:

(A) The volume of natural gas for which he was or is being paid for the most recent period in his contract with the owner, and for any other previous periods within two years of the date of production for which the owner has not already given him such a report;

(B) The price per thousand cubic feet paid to the holder for such gas;

(C) The volume of natural gas which was shown to have passed through the owner's meter for the field containing the holder's well.

The owner shall preserve records of such volume for at least two years after the date the record is made. Upon receipt by the owner or his agent of a request by the holder pursuant to this section, the owner shall supply the information to the holder within fifteen days, or the end of the current payment period in the contract, whichever is later.

If the holder's well is metered, the owner shall in such report also inform the holder of the volume of natural gas which was shown to have passed through such meter during the period.

The volume of gas required to be reported by this section shall be indicated on the basis of a standard cubic foot of gas.

Effective Date: 07-14-1972



Section 1509.31 - Notice to holder of royalty interest of assignment or transfer of entire interest in lease.

(A) Whenever the entire interest of an oil and gas lease is assigned or otherwise transferred, the assignor or transferor shall notify the holders of the royalty interests, and, if a well or wells exist on the lease, the division of oil and gas resources management, of the name and address of the assignee or transferee by certified mail, return receipt requested, not later than thirty days after the date of the assignment or transfer. When notice of any such assignment or transfer is required to be provided to the division, it shall be provided on a form prescribed and provided by the division and verified by both the assignor or transferor and by the assignee or transferee and shall be accompanied by a nonrefundable fee of one hundred dollars for each well. The notice form applicable to assignments or transfers of a well to the owner of the surface estate of the tract on which the well is located shall contain a statement informing the landowner that the well may require periodic servicing to maintain its productivity; that, upon assignment or transfer of the well to the landowner, the landowner becomes responsible for compliance with the requirements of this chapter and rules adopted under it, including, without limitation, the proper disposal of brine obtained from the well, the plugging of the well when it becomes incapable of producing oil or gas, and the restoration of the well site; and that, upon assignment or transfer of the well to the landowner, the landowner becomes responsible for the costs of compliance with the requirements of this chapter and rules adopted under it and the costs for operating and servicing the well.

(B) When the entire interest of a well is proposed to be assigned or otherwise transferred to the landowner for use as an exempt domestic well, the owner who has been issued a permit under this chapter for the well shall submit to the chief of the division of oil and gas resources management an application for the assignment or transfer that contains all documents that the chief requires and a nonrefundable fee of one hundred dollars. The application for such an assignment or transfer shall be prescribed and provided by the chief. The chief may approve the application if the application is accompanied by a release of all of the oil and gas leases that are included in the applicable formation of the drilling unit, the release is in a form such that the well ownership merges with the fee simple interest of the surface tract, and the release is in a form that may be recorded. However, if the owner of the well does not release the oil and gas leases associated with the well that is proposed to be assigned or otherwise transferred or if the fee simple tract that results from the merger of the well ownership with the fee simple interest of the surface tract is less than five acres, the proposed exempt domestic well owner shall post a five thousand dollar bond with the division prior to the assignment or transfer of the well to ensure that the well will be properly plugged. The chief, for good cause, may modify the requirements of this section governing the assignment or transfer of the interests of a well to the landowner. Upon the assignment or transfer of the well, the owner of an exempt domestic well is not subject to the severance tax levied under section 5749.02 of the Revised Code, but is subject to all applicable fees established in this chapter.

(C) The owner holding a permit under section 1509.05 of the Revised Code is responsible for all obligations and liabilities imposed by this chapter and any rules, orders, and terms and conditions of a permit adopted or issued under it, and no assignment or transfer by the owner relieves the owner of the obligations and liabilities until and unless the assignee or transferee files with the division the information described in divisions (A)(1), (2), (3), (4), (5), (10), (11), and (12) of section 1509.06 of the Revised Code; obtains liability insurance coverage required by section 1509.07 of the Revised Code, except when none is required by that section; and executes and files a surety bond, negotiable certificates of deposit or irrevocable letters of credit, or cash, as described in that section. Instead of a bond, but only upon acceptance by the chief , the assignee or transferee may file proof of financial responsibility, described in section 1509.07 of the Revised Code. Section 1509.071 of the Revised Code applies to the surety bond, cash, and negotiable certificates of deposit and irrevocable letters of credit described in this section. Unless the chief approves a modification, each assignee or transferee shall operate in accordance with the plans and information filed by the permit holder pursuant to section 1509.06 of the Revised Code.

(D) If a mortgaged property that is being foreclosed is subject to an oil or gas lease, pipeline agreement, or other instrument related to the production or sale of oil or natural gas and the lease, agreement, or other instrument was recorded subsequent to the mortgage, and if the lease, agreement, or other instrument is not in default, the oil or gas lease, pipeline agreement, or other instrument, as applicable, has priority over all other liens, claims, or encumbrances on the property so that the oil or gas lease, pipeline agreement, or other instrument is not terminated or extinguished upon the foreclosure sale of the mortgaged property. If the owner of the mortgaged property was entitled to oil and gas royalties before the foreclosure sale, the oil or gas royalties shall be paid to the purchaser of the foreclosed property.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000; 09-16-2004; 09-29-2005



Section 1509.32 - Complaint alleging failure to restore disturbed land surfaces.

Any person adversely affected may file with the chief of the division of oil and gas resources management a written complaint alleging failure to restore disturbed land surfaces in violation of section 1509.072 or 1509.22 of the Revised Code or a rule adopted thereunder.

Upon receipt of a complaint, the chief shall cause an investigation to be made of the lands where the alleged violation has occurred and send copies of the investigation report to the person who filed the complaint and to the owner. Upon finding a violation the chief shall order the owner to eliminate the violation within a specified time. If the owner fails to eliminate the violation within the time specified, the chief may request the prosecuting attorney of the county in which the violation occurs or the attorney general to bring appropriate action to secure compliance with those sections. If the chief fails to bring an appropriate action to secure compliance with those sections within twenty days after the time specified, the person filing the complaint may request the prosecuting attorney of the county in which the violation occurs to bring an appropriate action to secure compliance with those sections. The division of oil and gas resources management may cooperate with any state or local agency to provide technical advice or minimum standards for the restoration of various soils and land surfaces or to assist in any investigation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.33 - Civil penalties.

(A) Whoever violates sections 1509.01 to 1509.31 of the Revised Code, or any rules adopted or orders or terms or conditions of a permit or registration certificate issued pursuant to these sections for which no specific penalty is provided in this section, shall pay a civil penalty of not more than four thousand dollars for each offense.

(B) Whoever violates section 1509.221 of the Revised Code or any rules adopted or orders or terms or conditions of a permit issued thereunder shall pay a civil penalty of not more than two thousand five hundred dollars for each violation.

(C) Whoever violates division (D) of section 1509.22 or division (A)(1) of section 1509.222 of the Revised Code shall pay a civil penalty of not less than two thousand five hundred dollars nor more than twenty thousand dollars for each violation.

(D) Whoever violates division (A) of section 1509.22 of the Revised Code shall pay a civil penalty of not less than two thousand five hundred dollars nor more than ten thousand dollars for each violation.

(E) Whoever violates division (A) of section 1509.223 of the Revised Code shall pay a civil penalty of not more than ten thousand dollars for each violation.

(F) Whoever violates section 1509.072 of the Revised Code or any rules adopted or orders issued to administer, implement, or enforce that section shall pay a civil penalty of not more than five thousand dollars for each violation.

(G) In addition to any other penalties provided in this chapter, whoever violates division (B) of section 1509.22 or division (A)(1) of section 1509.222 or knowingly violates division (A) of section 1509.223 of the Revised Code is liable for any damage or injury caused by the violation and for the cost of rectifying the violation and conditions caused by the violation. If two or more persons knowingly violate one or more of those divisions in connection with the same event, activity, or transaction, they are jointly and severally liable under this division.

(H) The attorney general, upon the request of the chief of the division of oil and gas resources management, shall commence an action under this section against any person who violates sections 1509.01 to 1509.31 of the Revised Code, or any rules adopted or orders or terms or conditions of a permit or registration certificate issued pursuant to these sections. Any action under this section is a civil action, governed by the Rules of Civil Procedure and other rules of practice and procedure applicable to civil actions. The remedy provided in this division is cumulative and concurrent with any other remedy provided in this chapter, and the existence or exercise of one remedy does not prevent the exercise of any other, except that no person shall be subject to both a civil penalty under division (A), (B), (C), or (D) of this section and a criminal penalty under section 1509.99 of the Revised Code for the same offense.

(I) For purposes of this section, each day of violation constitutes a separate offense.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.34 - Priority liens by division of oil and gas resources management for well owner's failure to pay fees or for costs inccurred to correct conditions causing health of safety risks.

(A)

(1) If an owner fails to pay the fees imposed by this chapter, or if the chief of the division of oil and gas resources management incurs costs under division (E) of section 1509.071 of the Revised Code to correct conditions associated with the owner's well that the chief reasonably has determined are causing imminent health or safety risks, the division of oil and gas resources management shall have a priority lien against that owner's interest in the applicable well in front of all other creditors for the amount of any such unpaid fees and costs incurred. The chief shall file a statement in the office of the county recorder of the county in which the applicable well is located of the amount of the unpaid fees and costs incurred as described in this division. The statement shall constitute a lien on the owner's interest in the well as of the date of the filing. The lien shall remain in force so long as any portion of the lien remains unpaid or until the chief issues a certificate of release of the lien. If the chief issues a certificate of release of the lien, the chief shall file the certificate of release in the office of the applicable county recorder.

(2) A lien imposed under division (A)(1) of this section shall be in addition to any lien imposed by the attorney general for failure to pay the assessment imposed by section 1509.50 of the Revised Code or the tax levied under division (A)(5) or (6) of section 5749.02 of the Revised Code, as applicable.

(3) If the attorney general cannot collect from a severer or an owner for an outstanding balance of amounts due under section 1509.50 of the Revised Code or of unpaid taxes levied under division (A)(5) or (6) of section 5749.02 of the Revised Code, as applicable, the tax commissioner may request the chief to impose a priority lien against the owner's interest in the applicable well. Such a lien has priority in front of all other creditors.

(B) The chief promptly shall issue a certificate of release of a lien under either of the following circumstances:

(1) Upon the repayment in full of the amount of unpaid fees imposed by this chapter or costs incurred by the chief under division (E) of section 1509.071 of the Revised Code to correct conditions associated with the owner's well that the chief reasonably has determined are causing imminent health or safety risks;

(2) Any other circumstance that the chief determines to be in the best interests of the state.

(C) The chief may modify the amount of a lien under this section. If the chief modifies a lien, the chief shall file a statement in the office of the county recorder of the applicable county of the new amount of the lien.

(D) An owner regarding which the division has recorded a lien against the owner's interest in a well in accordance with this section shall not transfer a well, lease, or mineral rights to another owner or person until the chief issues a certificate of release for each lien against the owner's interest in the well.

(E) All money from the collection of liens under this section shall be deposited in the state treasury to the credit of the oil and gas well fund created in section 1509.02 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.35 - Oil and gas commission.

(A) There is hereby created an oil and gas commission consisting of five members appointed by the governor. Terms of office shall be for five years, commencing on the fifteenth day of October and ending on the fourteenth day of October, except that the terms of the first five members of the board shall be for one, two, three, four, and five years, respectively, as designated by the governor at the time of the appointment. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Each vacancy occurring on the commission shall be filled by appointment within sixty days after the vacancy occurs. One of the appointees to the commission shall be a person who, by reason of the person's previous vocation, employment, or affiliations, can be classed as a representative of a major petroleum company. One of the appointees to the commission shall be a person who, by reason of the person's previous vocation, employment, or affiliations, can be classed as a representative of the public. One of the appointees to the commission shall be a person who, by reason of the person's previous training and experience, can be classed as a representative of independent petroleum operators. One of the appointees to the commission shall be a person who, by reason of the person's previous training and experience, can be classed as one learned and experienced in oil and gas law. One of the appointees to the commission shall be a person who, by reason of the person's previous training and experience, can be classed as one learned and experienced in geology or petroleum engineering. Not more than three members shall be members of the same political party. This division does not apply to temporary members appointed under division (C) of this section.

(B) Three members constitute a quorum and no action of the commission is valid unless it has the concurrence of at least a majority of the members voting on that action. The commission shall keep a record of its proceedings.

(C) If the chairperson of the commission determines that a quorum cannot be obtained for the purpose of considering a matter that will be before the commission because of vacancies or recusal of its members, the chairperson may contact the technical advisory council on oil and gas created in section 1509.38 of the Revised Code and request a list of members of the council who may serve as temporary members of the commission. Using the list provided by the council, the chairperson may appoint temporary members to the commission. The appointment of temporary members shall be for only the matter for which a quorum cannot be obtained. The number of temporary members appointed by the chairperson shall not exceed the number that is necessary to obtain a quorum for the matter. A temporary member of the commission has the same authority, rights, and obligations as a member of the commission, including the right to compensation and other expenses as provided in this section. The authority, rights, and obligations of a temporary member cease when the temporary member's service on the commission ends.

(D) Each member shall be paid an amount fixed pursuant to division (J) of section 124.15 of the Revised Code per diem when actually engaged in the performance of work as a member and when engaged in travel necessary in connection with that work. In addition to such compensation each member shall be reimbursed for all traveling, hotel, and other expenses necessarily incurred in the performance of work as a member.

(E) The commission shall select from among its members a chairperson, a vice-chairperson, and a secretary. These officers shall serve for terms of one year.

(F) The governor may remove any member of the commission from office for inefficiency, neglect of duty, malfeasance, misfeasance, or nonfeasance.

(G) The commission, in accordance with Chapter 119. of the Revised Code, shall adopt rules to govern its procedure.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 12-02-1996; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1509.36 - Appeal to commission.

Any person adversely affected by an order by the chief of the division of oil and gas resources management may appeal to the oil and gas commission for an order vacating or modifying the order.

The person so appealing to the commission shall be known as appellant and the chief shall be known as appellee. Appellant and appellee shall be deemed to be parties to the appeal.

The appeal shall be in writing and shall set forth the order complained of and the grounds upon which the appeal is based. The appeal shall be filed with the commission within thirty days after the date upon which the appellant received notice by certified mail and, for all other persons adversely affected by the order, within thirty days after the date of the order complained of. Notice of the filing of the appeal shall be filed with the chief within three days after the appeal is filed with the commission.

Upon the filing of the appeal the commission promptly shall fix the time and place at which the hearing on the appeal will be held, and shall give the appellant and the chief at least ten days' written notice thereof by mail. The commission may postpone or continue any hearing upon its own motion or upon application of the appellant or of the chief.

The filing of an appeal provided for in this section does not automatically suspend or stay execution of the order appealed from, but upon application by the appellant the commission may suspend or stay the execution pending determination of the appeal upon such terms as the commission considers proper.

Either party to the appeal or any interested person who, pursuant to commission rules has been granted permission to appear, may submit such evidence as the commission considers admissible.

For the purpose of conducting a hearing on an appeal, the commission may require the attendance of witnesses and the production of books, records, and papers, and it may, and at the request of any party it shall, issue subpoenas for witnesses or subpoenas duces tecum to compel the production of any books, records, or papers, directed to the sheriffs of the counties where the witnesses are found. The subpoenas shall be served and returned in the same manner as subpoenas in criminal cases are served and returned. The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Such fees and mileage expenses incurred at the request of appellant shall be paid in advance by the appellant, and the remainder of those expenses shall be paid out of funds appropriated for the expenses of the division of oil and gas resources management.

In case of disobedience or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the court of common pleas of the county in which the disobedience, neglect, or refusal occurs, or any judge thereof, on application of the commission or any member thereof, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from that court or a refusal to testify therein. Witnesses at such hearings shall testify under oath, and any member of the commission may administer oaths or affirmations to persons who so testify.

At the request of any party to the appeal, a record of the testimony and other evidence submitted shall be taken by an official court reporter at the expense of the party making the request for the record. The record shall include all of the testimony and other evidence and the rulings on the admissibility thereof presented at the hearing. The commission shall pass upon the admissibility of evidence, but any party may at the time object to the admission of any evidence and except to the rulings of the commission thereon, and if the commission refuses to admit evidence the party offering same may make a proffer thereof, and such proffer shall be made a part of the record of the hearing.

If upon completion of the hearing the commission finds that the order appealed from was lawful and reasonable, it shall make a written order affirming the order appealed from; if the commission finds that the order was unreasonable or unlawful, it shall make a written order vacating the order appealed from and making the order that it finds the chief should have made. Every order made by the commission shall contain a written finding by the commission of the facts upon which the order is based.

Notice of the making of the order shall be given forthwith to each party to the appeal by mailing a certified copy thereof to each such party by certified mail.

The order of the commission is final unless vacated by the court of common pleas of Franklin county in an appeal as provided for in section 1509.37 of the Revised Code. Sections 1509.01 to 1509.37 of the Revised Code, providing for appeals relating to orders by the chief or by the commission, or relating to rules adopted by the chief, do not constitute the exclusive procedure that any person who believes the person's rights to be unlawfully affected by those sections or any official action taken thereunder must pursue in order to protect and preserve those rights, nor do those sections constitute a procedure that that person must pursue before that person may lawfully appeal to the courts to protect and preserve those rights.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000; 2008 HB525 07-01-2009



Section 1509.37 - Appeal to court of common pleas.

Any party adversely affected by an order of the oil and gas commission may appeal to the court of common pleas of Franklin county. Any party desiring to so appeal shall file with the commission a notice of appeal designating the order appealed from and stating whether the appeal is taken on questions of law or questions of law and fact. A copy of the notice also shall be filed by appellant with the court and shall be mailed or otherwise delivered to appellee. Such notices shall be filed and mailed or otherwise delivered within thirty days after the date upon which appellant received notice from the commission by certified mail of the making of the order appealed from. No appeal bond shall be required to make either an appeal on questions of law or an appeal on questions of law and fact effective.

The filing of a notice of appeal shall not automatically operate as a suspension of the order of the commission. If it appears to the court that an unjust hardship to the appellant will result from the execution of the commission's order pending determination of the appeal, the court may grant a suspension of the order and fix its terms.

Within fifteen days after receipt of the notice of appeal the commission shall prepare and file in the court the complete record of proceedings out of which the appeal arises, including a transcript of the testimony and other evidence that has been submitted before the commission. The expense of preparing and transcribing the record shall be taxed as a part of the costs of the appeal. Appellant shall provide security for costs satisfactory to the court. Upon demand by a party the commission shall furnish at the cost of the party requesting the same a copy of the record. If the complete record is not filed in the court within the time provided for in this section either party may apply to the court to have the case docketed, and the court shall order such record filed.

In the hearing of the appeal the court is confined to the record as certified to it by the commission. The court may grant a request for the admission of additional evidence when satisfied that the additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the commission. The court shall conduct a hearing on the appeal and shall give preference to the hearing over all other civil cases irrespective of the position of the proceedings on the calendar of the court. The hearing in the court shall proceed as in the trial of a civil action and the court shall determine the rights of the parties in accordance with the laws applicable to such an action. At the hearing counsel may be heard on oral argument, briefs may be submitted, and evidence introduced if the court has granted a request for the presentation of additional evidence.

If the court finds that the order of the commission appealed from was lawful and reasonable, it shall affirm the order. If the court finds that the order was unreasonable or unlawful, it shall vacate the order and make the order that it finds the commission should have made. The judgment of the court is final unless reversed, vacated, or modified on appeal.

Effective Date: 12-02-1996



Section 1509.38 - Technical advisory council.

There is hereby created in the division of oil and gas resources management a technical advisory council on oil and gas, which shall consist of eight members to be appointed by the governor with the advice and consent of the senate. Three members shall be independent oil or gas producers, operators, or their representatives, operating and producing primarily in this state, three members shall be oil or gas producers, operators, or their representatives having substantial oil and gas producing operations in this state and at least one other state, one member shall represent the public, and one member shall represent persons having landowners' royalty interests in oil and gas production. All members shall be residents of this state, and all members, except the members representing the public and persons having landowners' royalty interests, shall have at least five years of practical or technical experience in oil or gas drilling and production. Not more than one member may represent any one company, producer, or operator.

Terms of office shall be for three years, commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. A vacancy in the office of a member shall be filled by the governor, with the advice and consent of the senate. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The council shall select from among its members a chairperson, a vice-chairperson, and a secretary. All members are entitled to their actual and necessary expenses incurred in the performance of their duties as members, payable from the appropriations for the division.

The governor may remove any member for inefficiency, neglect of duty, or malfeasance in office.

The council shall hold at least one regular meeting in each quarter of a calendar year and shall keep a record of its proceedings. Special meetings may be called by the chairperson and shall be called by the chairperson upon receipt of a written request signed by two or more members of the council. A written notice of the time and place of each meeting shall be sent to each member of the council. Five members constitute a quorum, and no action of the council is valid unless five members concur.

The council, when requested by the chief of the division of oil and gas resources management, shall consult with and advise the chief and perform other duties that may be lawfully delegated to it by the chief. The council may participate in hearings held by the chief under this chapter and has powers of approval as provided in sections 1509.24 and 1509.25 of the Revised Code. The council shall conduct the activities required, and exercise the authority granted, under Chapter 1510. of the Revised Code.

The council, upon receiving a request from the chairperson of the oil and gas commission under division (C) of section 1509.35 of the Revised Code, immediately shall prepare and provide to the chairperson a list of its members who may serve as temporary members of the oil and gas commission as provided in that division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1509.39 - [Repealed].

Effective Date: 09-16-2004



Section 1509.40 - Limitation on production.

Except as provided in section 1509.29 of the Revised Code, no authority granted in this chapter shall be construed as authorizing a limitation on the amount that any well, leasehold, or field is permitted to produce under proration orders of the division of oil and gas resources management.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1509.41 - Anti-trust violations.

No combination of persons or interests authorized by any provisions of Chapter 1509. of the Revised Code shall be construed to be a trust, monopoly, or other combination in restraint of trade prohibited by law.

Effective Date: 10-15-1965



Section 1509.50 - Oil and gas regulatory cost recovery assessment.

(A) An oil and gas regulatory cost recovery assessment is hereby imposed by this section on an owner. An owner shall pay the assessment in the same manner as a severer who is required to file a return under section 5749.06 of the Revised Code. However, an owner may designate a severer who shall pay the owner's assessment on behalf of the owner on the return that the severer is required to file under that section. If a severer so pays an owner's assessment, the severer may recoup from the owner the amount of the assessment. Except for an exempt domestic well, the assessment imposed shall be in addition to the taxes levied on the severance of oil and gas under section 5749.02 of the Revised Code.

(B)

(1) Except for an exempt domestic well, the oil and gas regulatory cost recovery assessment shall be calculated on a quarterly basis and shall be one of the following:

(a) If the sum of ten cents per barrel of oil for all of the wells of the owner, one-half of one cent per one thousand cubic feet of natural gas for all of the wells of the owner, and the amount of the severance tax levied on each severer for all of the wells of the owner under divisions (A)(5) and (6) of section 5749.02 of the Revised Code, as applicable, is greater than the sum of fifteen dollars for each well owned by the owner, the amount of the assessment is the sum of ten cents per barrel of oil for all of the wells of the owner and one-half of one cent per one thousand cubic feet of natural gas for all of the wells of the owner.

(b) If the sum of ten cents per barrel of oil for all of the wells of the owner, one-half of one cent per one thousand cubic feet of natural gas for all of the wells of the owner, and the amount of the severance tax levied on each severer for all of the wells of the owner under divisions (A)(5) and (6) of section 5749.02 of the Revised Code, as applicable, is less than the sum of fifteen dollars for each well owned by the owner, the amount of the assessment is the sum of fifteen dollars for each well owned by the owner less the amount of the tax levied on each severer for all of the wells of the owner under divisions (A)(5) and (6) of section 5749.02 of the Revised Code, as applicable.

(2) The oil and gas regulatory cost recovery assessment for a well that becomes an exempt domestic well on and after June 30, 2010, shall be sixty dollars to be paid to the division of oil and gas resources management on the first day of July of each year.

(C) All money collected pursuant to this section shall be deposited in the state treasury to the credit of the oil and gas well fund created in section 1509.02 of the Revised Code.

(D) Except for purposes of revenue distribution as specified in division (B) of section 5749.02 of the Revised Code, the oil and gas regulatory cost recovery assessment imposed by this section shall be treated the same and equivalent for all purposes as the taxes levied on the severance of oil and gas under that section. However, the assessment imposed by this section is not a tax under Chapter 5749. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Related Legislative Provision: See 128th General AssemblyFile No.27,SB 165, §3



Section 1509.60 - Notice of filing for permit to drill new well.

If the owner of a parcel of real property receives a notice concerning the filing of an application for a permit to drill a new well within an urbanized area as required by division (A)(9) of section 1509.06 of the Revised Code, the owner shall provide to each residence in an occupied dwelling that is located on the owner's parcel of real property, if any, a copy of that notice within five days of receipt of the notice.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.61 - Public meeting required concerning proposed lease agreements for development of oil and gas resources.

(A) The legislative authority of a political subdivision shall conduct a public meeting concerning a proposed lease agreement for the development of oil and gas resources on land that is located in an urbanized area and that is owned by the political subdivision prior to entering into the lease agreement. The public meeting shall be conducted in a public venue in the municipal corporation or township in which the proposed well is to be located. The public meeting shall not occur at the same meeting at which the legislative authority of the political subdivision votes to enter into a proposed lease, if applicable.

The legislative authority of the political subdivision shall send notice not later than ten days prior to the date of the public meeting to the owner of each parcel of real property that is located within five hundred feet of the surface location of the property that is the subject of the proposed lease agreement. The notice shall contain a statement that the legislative authority of the political subdivision is considering entering into an oil or gas lease agreement, and provide the location, date, and time of the public meeting. In addition, the statement shall contain a statement that informs an owner of real property who is required to receive notice of the public meeting under this division that, within five days of receipt of the notice, the owner is required to provide notice under division (C) of this section to each residence in an occupied dwelling that is located on the owner's parcel of real property.

(B) The legislative authority of a political subdivision that is required to provide notice under division (A) of this section shall provide the notice in accordance with requirements established by the legislative authority governing public meetings that are held by the legislative authority.

(C) If the owner of a parcel of real property receives a notice under division (A) of this section, the owner shall provide to each residence in an occupied dwelling that is located on the owner's parcel of real property, if any, a copy of that notice within five days of receipt of the notice.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1509.70 - Definitions.

As used in sections 1509.70 to 1509.77 of the Revised Code:

(A) "Class 1 property" means property owned or controlled by a state agency concerning which there are no encumbrances or deed restrictions that limit the exploration or drilling for oil or gas on the property.

(B) "Class 2 property" means property that is owned or controlled by a state university or college or that is owned or controlled by another state agency concerning which there is a federal encumbrance or monetary interest that limits or prohibits the exploration or drilling for oil or gas on the property.

(C) "Class 3 property" means property owned or controlled by a state agency to which all of the following apply:

(1) The property is not a class 2 or class 4 property.

(2) The property is of insufficient size or shape to meet the requirements for drilling a well on the property established under section 1509.24 or 1509.25 of the Revised Code.

(3) The property is necessary for pooling with other parcels of property for the purpose of forming a drilling unit in order to meet the requirements for drilling a well established under section 1509.24 or 1509.25 of the Revised Code.

(D) "Class 4 property" means property owned or controlled by a state agency concerning which there is a provision in the deed that limits the exploration or drilling for oil or gas on the property.

(E) "Formation" means any of the following:

(1) The distance from the surface of the land to the top of the Onondaga limestone;

(2) The distance from the top of the Onondaga limestone to the bottom of the Queenston formation;

(3) The distance from the bottom of the Queenston formation to the top of the Trenton limestone;

(4) The distance from the top of the Trenton limestone to the top of the Knox formation;

(5) The distance from the top of the Knox formation to the basement rock.

(F) "State agency" means both of the following:

(1) "State agency" as defined in section 1.60 of the Revised Code;

(2) "State university or college" as defined in section 3345.12 of the Revised Code.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.71 - Statement of policy regarding state-owned oil and natural gas resources.

(A) It is the policy of the state to provide access to and support the exploration for, development of, and production of oil and natural gas resources owned or controlled by the state in an effort to use the state's natural resources responsibly.

(B) There is hereby created the oil and gas leasing commission consisting of the chief of the division of geological survey and the following four members appointed by the governor:

(1) Two members from a list of not less than four persons recommended by a statewide organization representing the oil and gas industry;

(2) One member of the public with expertise in finance or real estate;

(3) One member representing a statewide environmental or conservation organization.

(C) Initial appointments shall be made to the commission not later than thirty days after the effective date of this section. Of the initial members appointed to the commission, one shall serve a term of two years, one shall serve a term of three years, one shall serve a term of four years, and one shall serve a term of five years. Thereafter, terms of office of members shall be for five years from the date of appointment. Each member appointed by the governor shall hold office from the date of appointment until the end of the term for which the member was appointed. The governor shall fill a vacancy occurring on the commission by appointing a member within sixty days after the vacancy occurs. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) Three members constitute a quorum of the commission, and no action of the commission is valid unless it has the concurrence of at least three members. The commission shall keep a record of its proceedings. The chief of the division of geological survey shall serve as the chairperson of the commission.

(E) The governor may remove an appointed member from the commission for inefficiency, malfeasance, misfeasance, or nonfeasance.

(F) Members of the commission shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the course of the performance of their duties as members of the commission.

(G) The department of natural resources shall furnish clerical, technical, legal, and other services required by the commission in the performance of its duties.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.72 - Inventory, classification, and nomination of parcels.

(A) A state agency shall submit to the oil and gas leasing commission an inventory of each parcel of land that is owned or controlled by the agency. The inventory shall classify each parcel as a class 1, class 2, class 3, or class 4 property. The commission may request a state agency to submit documentation supporting the classification of each parcel of land.

(B) Not later than ninety days after the acquisition of a parcel of state land occurring after the effective date of this section, the state agency that owns or controls the parcel shall classify the parcel in the same manner that parcels are classified under division (A) of this section.

(C) The department of natural resources shall post on the department's web site a listing of each parcel of state land and the classification assigned to the parcel under this section. The commission shall provide to the department the information necessary for the department to comply with this division.

(D) Not later than two hundred seventy days after the effective date of this section, the director of natural resources shall adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures and requirements for publishing notice on the department's web site of each nomination received by the commission under section 1509.73 of the Revised Code for a period of not less than twenty-one days prior to the commission's approval or disapproval of each nomination. The notification shall identify the parcel of land that is the subject of a nomination and include a statement that a person may submit comments to the commission concerning the nomination. The commission shall provide to the department the information necessary for the department to comply with this division.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.73 - Leasing formations; exclusion of nature preserves.

(A)

(1) Beginning on the effective date of this section and ending on the effective date of the rules adopted under section 1509.74 of the Revised Code, a state agency, in consultation with the oil and gas leasing commission, may lease a formation within a parcel of land that is owned or controlled by the state agency for the exploration for and development and production of oil or natural gas. The state agency shall establish bid fees, signing fees, rentals, and at least a one-eighth landowner royalty. On and after the effective date of the rules adopted under section 1509.74 of the Revised Code, a formation within a parcel of land that is owned or controlled by a state agency may be leased for the exploration for and development and production of oil or natural gas only in accordance with divisions (A)(2) to (H) of this section and those rules.

(2) Not earlier than two hundred seventy days after the effective date of this section, a person that is an owner and that is interested in leasing a formation within a parcel of land that is owned or controlled by a state agency for the exploration for and the development and production of oil or natural gas may submit to the oil and gas leasing commission a nomination that identifies the parcel of land. A person submitting a nomination shall submit it in the manner and form established in rules adopted under section 1509.74 of the Revised Code and shall include with the nomination both of the following:

(a) The information required by those rules;

(b) The nomination fee established in those rules.

(B)

(1) Not less than thirty days, but not more than one hundred twenty days following the receipt of a nomination of a parcel of land, the commission shall conduct a meeting for the purpose of determining whether to approve or disapprove the nomination for the purpose of leasing a formation within the parcel of land that is identified in the nomination. The commission also shall review the nomination of the parcel of land and determine if the parcel of land has been classified under section 1509.72 of the Revised Code. If the parcel of land that is the subject of the nomination has not been classified, the commission immediately shall send a copy of the nomination to the state agency that owns or controls the parcel that is the subject of the nomination. Not later than fifteen days after receipt of a copy of the nomination, the state agency shall classify the parcel of land as a class 1, class 2, class 3, or class 4 property and submit the classification to the commission. On receipt of the state agency's classification of the parcel of land, the commission shall provide the department of natural resources the information necessary for the department to comply with divisions (C) and (D) of section 1509.72 of the Revised Code.

After a parcel of land that is the subject of a nomination has been classified under section 1509.72 of the Revised Code or division (B)(1) of this section, as applicable, the commission shall approve or disapprove the nomination. In making its decision to approve or disapprove the nomination of the parcel of land, the commission shall consider all of the following:

(a) The economic benefits, including the potential income from an oil or natural gas operation, that would result if the lease of a formation that is the subject of the nomination were approved;

(b) Whether the proposed oil or gas operation is compatible with the current uses of the parcel of land that is the subject of the nomination;

(c) The environmental impact that would result if the lease of a formation that is the subject of the nomination were approved;

(d) Any potential adverse geological impact that would result if the lease of a formation that is the subject of the nomination were approved;

(e) Any potential impact to visitors or users of a parcel of land that is the subject of the nomination;

(f) Any potential impact to the operations or equipment of a state agency that is a state university or college if the lease of a formation within a parcel of land owned or controlled by the university or college that is the subject of the nomination were executed;

(g) Any objections to the nomination submitted to the commission by the state agency that owns or controls the land on which the proposed oil or natural gas operation would take place;

(h) Any comments or objections to the nomination submitted to the commission by residents of this state or other users of the parcel of land that is the subject of the nomination;

(i) Any other factors that the commission establishes in rules adopted under section 1509.74 of the Revised Code.

(2) The commission shall disapprove a nomination of a parcel of land that is a class 3 property. The commission shall send notice of the disapproval by certified mail to the person that submitted the nomination.

(3) Prior to making its decision to approve or disapprove a nomination, the commission shall notify the state agency that owns or controls the land on which the oil or gas operation would take place.

(4) The commission shall approve or disapprove a nomination not later than two calendar quarters following the receipt of the nomination. Notice of the decision of the commission shall be sent by certified mail to the person that submitted the nomination.

(5) If the commission approves a nomination, the commission shall notify the state agency that owns or controls the parcel of land that is the subject of a nomination of the commission's approval of the nomination. The notification shall request the state agency to submit to the commission special terms and conditions that will apply to the lease of a formation within the parcel of land because of specific conditions related to the parcel of land. The state agency shall submit the special terms and conditions not later than sixty days after receipt of a notice from the commission.

(6) If the commission approves a nomination for a parcel of land that is a class 1 property, the commission shall offer for lease each formation that is within the parcel of land. If the commission approves a nomination for a parcel of land that is a class 2 or class 4 property, the commission shall not offer for lease any formation that is within the parcel of land unless the state agency that owns or controls the parcel of land notifies the commission that a formation or formations that are within the parcel of land may be offered for lease.

(C) Each calendar quarter, the commission shall proceed to advertise for bids for a lease for a formation within a parcel of land that was the subject of a nomination approved during the previous calendar quarter that is a class 1 property or that is a class 2 or class 4 property for which the commission has received notice from the state agency that owns or controls the parcel of land under division (B)(6) of this section that a formation or formations that are within the parcel of land may be offered for lease. The advertisement shall be provided to the department of natural resources, and the department shall publish the advertisement on its web site for a period of time established by the commission. The advertisement shall include all of the following:

(1) The procedure for the submission of a bid to enter into a lease for a formation within a parcel of land;

(2) A statement that a standard lease form that is consistent with the practices of the oil and natural gas industries will be used for the lease of a formation within the parcel of land;

(3) A copy of the standard lease form that will be used for the lease of a formation within the parcel of land;

(4) Special terms and conditions, if applicable, that apply to the lease because of specific conditions related to the parcel of land;

(5) The amount of the bid fee that is required to be submitted with a bid;

(6) Any other information that the commission considers pertinent to the advertisement for bids.

(D) A person submitting a bid to enter into a lease under this section shall pay a bid fee established in rules adopted under section 1509.74 of the Revised Code.

(E) In order to encourage the submission of bids and the responsible and reasonable development of the state's natural resources, the information that is contained in a bid submitted to the commission under this section shall be confidential and shall not be disclosed before a person is selected under division (F) of this section unless the commission determines otherwise.

(F) The commission shall establish a deadline for the submission of bids for each lease regarding a particular parcel of land and shall notify the department of the deadline. The department shall post the deadline for the submission of bids for each lease on the department's web site. A person shall submit a bid in accordance with the procedures and requirements established by the commission in rules adopted under section 1509.74 of the Revised Code.

The commission shall select the person who submits the highest and best bid for each formation within that parcel of land, taking into account the financial responsibility of the prospective lessee and the ability of the prospective lessee to perform its obligations under the lease. After the commission selects a person, the commission shall notify the applicable state agency and send the person's bid to the agency. The state agency shall enter into a lease with the person selected by the commission.

(G)

(1) Except as otherwise provided in division (G)(2) of this section, all money received by a state agency from signing fees, rentals, and royalty payments for leases entered into under this section shall be paid by the state agency into the state treasury to the credit of the state land royalty fund created in section 131.50 of the Revised Code.

(2) Money received by a state agency from signing fees, rentals, and royalty payments for leases entered into under this section on land owned or controlled by the division of forestry, wildlife, or parks and recreation in the department of natural resources shall be deposited into one of the following funds, as applicable:

(a) The forestry mineral royalties fund created in section 1503.012 of the Revised Code if the lease pertains to land owned or controlled by the division of forestry;

(b) The wildlife habitat fund created in section 1531.33 of the Revised Code if the lease pertains to land owned or controlled by the division of wildlife;

(c) The parks mineral royalties fund created in section 1541.26 of the Revised Code if the lease pertains to land owned or controlled by the division of parks and recreation.

(H) All money received from nomination fees and bid fees shall be paid into the state treasury to the credit of the oil and gas leasing commission administration fund created in section 1509.75 of the Revised Code.

(I) Notwithstanding any other provision of this section to the contrary, a nature preserve as defined in section 1517.01 of the Revised Code that is owned or controlled by a state agency shall not be nominated or leased under this section for the purpose of exploring for and developing and producing oil and natural gas resources.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.74 - Rules and regulations; scope.

Not later than two hundred seventy days after the effective date of this section, the oil and gas leasing commission shall adopt rules in accordance with Chapter 119. of the Revised Code establishing all of the following:

(A) The form of and the information to be included in nominations that are submitted under section 1509.73 of the Revised Code;

(B) Procedures for the submission of nominations to the commission and the amount of nomination fees to be charged. The rules shall require that if a person who has paid a nomination fee does not enter into a lease regarding the parcel of land that the person nominated, the fee shall be refunded to the person, and, if applicable, the person that enters into the lease shall pay the nomination fee. In addition, the rules shall provide that a state agency is exempt from nomination fees and that a person who enters into a lease regarding a parcel of land nominated by a state agency shall pay the nomination fee.

(C) Factors that the commission may consider when determining whether to approve or disapprove a nomination submitted under section 1509.73 of the Revised Code;

(D) Procedures and requirements for the submission of bids for a lease under section 1509.73 of the Revised Code;

(E) The amount of bid fees to be charged for the submission of bids to enter into leases under section 1509.73 of the Revised Code;

(F) A standard lease form that is consistent with the practices of the oil and natural gas industries and that contains at least a one-eighth landowner royalty, which standard lease form shall be used by a state agency for leases entered into under section 1509.73 of the Revised Code;

(G) Any other procedures and requirements that the commission determines necessary to implement sections 1509.70 to 1509.77 of the Revised Code.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.75 - Oil and gas leasing commission administration fund.

There is hereby created in the state treasury the oil and gas leasing commission administration fund consisting of the proceeds of nomination fees and bid fees credited to it under section 1509.73 of the Revised Code. Money in the fund shall be used by the oil and gas leasing commission and the department of natural resources to pay the administrative expenses of the commission and the department regarding the implementation of sections 1509.70 to 1509.77 of the Revised Code. Money in the fund also shall be used to pay the actual and necessary expenses incurred by members of the commission in the course of the performance of their duties.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.76 - Preference for classification as class 1 property.

A state agency that has classified a parcel of land as a class 2 property under section 1509.72 or 1509.73 of the Revised Code shall make reasonable and appropriate efforts so that the parcel of land could be classified as a class 1 property.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.77 - Formation of drilling unit for certain properties.

A state agency that owns or controls a parcel of land that is a class 3 property for which a nomination for that land has been denied under section 1509.73 of the Revised Code may enter into written agreements to use that parcel of land to form a drilling unit that conforms to the minimum acreage and distance requirements established under section 1509.24 or 1509.25 of the Revised Code.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.78 - Disposition of proceeds for state park expenses.

Notwithstanding any other provision of the Revised Code, not less than thirty per cent of the proceeds from a lease executed on and after the effective date of this section for the exploration and production of oil or gas within or under a state park established under Chapter 1541. of the Revised Code shall be credited to the applicable fund created in the state treasury that supports the state park. The department of natural resources shall use the money credited to the applicable fund from a lease for expenses associated with the state park within or under which the oil or gas exploration and production occurred. Money credited shall be used for capital improvements.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1509.99 - Penalty.

(A) Whoever violates sections 1509.01 to 1509.31 of the Revised Code or any rules adopted or orders or terms or conditions of a permit issued pursuant to these sections for which no specific penalty is provided in this section shall be fined not less than one hundred nor more than one thousand dollars for a first offense; for each subsequent offense the person shall be fined not less than two hundred nor more than two thousand dollars.

(B) Whoever violates section 1509.221 of the Revised Code or any rules adopted or orders or terms or conditions of a permit issued thereunder shall be fined not more than five thousand dollars for each violation.

(C) Whoever knowingly violates section 1509.072, division (A), (B), or (D) of section 1509.22, division (A)(1) or (C) of section 1509.222, or division (A) or (D) of section 1509.223 of the Revised Code or any rules adopted or orders issued under division (C) of section 1509.22 or rules adopted or orders or terms or conditions of a registration certificate issued under division (E) of section 1509.222 of the Revised Code shall be fined ten thousand dollars or imprisoned for six months, or both for a first offense; for each subsequent offense the person shall be fined twenty thousand dollars or imprisoned for two years, or both. Whoever negligently violates those divisions, sections, rules, orders, or terms or conditions of a registration certificate shall be fined not more than five thousand dollars.

(D) Whoever violates division (C) of section 1509.223 of the Revised Code shall be fined not more than five hundred dollars for a first offense and not more than one thousand dollars for a subsequent offense.

(E) The prosecuting attorney of the county in which the offense was committed or the attorney general may prosecute an action under this section.

(F) For purposes of this section, each day of violation constitutes a separate offense.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 04-12-1985






Chapter 1510 - OIL AND NATURAL GAS MARKETING PROGRAM

Section 1510.01 - Oil and natural gas marketing program definitions.

As used in this chapter:

(A) "First purchaser" means:

(1) With regard to crude oil, the person to whom title first is transferred beyond the gathering tank or tanks, beyond the facility from which the crude oil was first produced, or both;

(2) With regard to natural gas, the person to whom title first is transferred beyond the inlet side of the measurement station from which the natural gas was first produced.

(B) "Independent producer" means a person who complies with both of the following:

(1) Produces oil or natural gas and is not engaged in refining either product;

(2) Derives a majority of income from ownership in properties producing oil or natural gas.

(C) "Qualified independent producer association" means an association that complies with all of the following:

(1) It is in existence on December 18, 1997.

(2) It is organized and operating within this state.

(3) A majority of the members of its governing body are independent producers.

(D) "Technical advisory council" or "council" means the technical advisory council created in the division of oil and gas resources management under section 1509.38 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1510.02 - Technical advisory council - powers and duties.

In accordance with this chapter, the technical advisory council shall do all of the following:

(A) Establish procedures by which independent producers in this state may propose, develop, and operate a marketing program to do all of the following:

(1) Demonstrate to the general public the importance and economic significance of the oil and natural gas industry in this state;

(2) Encourage the wise and efficient use of energy;

(3) Promote environmentally sound production methods and technologies in the industry;

(4) Support research and educational activities concerning the industry.

(B) Establish procedures necessary to implement and administer this chapter;

(C) Determine the eligibility of independent producers to participate in referendums and other procedures that may be required to establish a marketing program for oil and natural gas.

Effective Date: 12-18-1997



Section 1510.03 - Authority of marketing program.

A marketing program that is established under this chapter may include authority to do at least all of the following:

(A) Carry out the purposes of the program identified in section 1510.02 of the Revised Code;

(B) Enter into contracts with qualified organizations, agencies, or individuals, or any combination thereof, to carry out those purposes;

(C) Contribute to any national or regional marketing program for oil and natural gas if the program is exclusively for the same purposes as the program established under this chapter.

Effective Date: 12-18-1997



Section 1510.04 - Petition for referendum to establish a marketing program for oil and natural gas or to amend an existing program.

(A) Independent producers in this state may present the technical advisory council with a petition signed by the lesser of one hundred or ten per cent of all such producers requesting that the council hold a referendum in accordance with section 1510.05 of the Revised Code to establish a marketing program for oil and natural gas or to amend an existing program.

(B) At the time of presentation of the petition to the council under division (A) of this section, the petitioners also shall present the proposed program or amendment, which shall include all of the following:

(1) The rate of assessment to be made on the production of oil and natural gas in this state, which shall not exceed five cents per each gross barrel of oil and one cent per thousand cubic feet of natural gas;

(2) Terms, conditions, limitations, and other qualifications for assessment;

(3) Procedures to refund the assessment.

(C) Before making a decision under this division to approve or disapprove a proposed program or amendment, the council shall publish in at least two appropriate periodicals designated by the council a notice that the program or amendment has been proposed and informing interested persons of the procedures for submitting comments regarding the proposal. After publishing the notice, the council shall provide interested persons with a copy of the proposed program or amendment and an opportunity to comment on the proposed program or amendment for thirty days after the publication of the notice. The petitioners may make changes to the proposed program or amendment based upon the comments received. The council may make technical changes to the proposal to ensure compliance with this chapter. Subsequent to any changes made by the petitioners or any technical changes made by the council to a proposed program or amendment, the council may approve or disapprove the proposed program or amendment.

(D) If the council approves the proposed program or amendment, with any changes made under division (C) of this section, the council shall hold a referendum in accordance with section 1510.05 of the Revised Code to establish a marketing program for oil and natural gas or to amend an existing program.

Effective Date: 12-18-1997; 04-05-2007; 04-06-2007



Section 1510.05 - Procedure for referendum.

(A) Not later than ninety days after the technical advisory council has approved a marketing program proposed under section 1510.04 of the Revised Code, or an amendment to such a program, the council shall determine by a referendum whether the eligible independent producers, as determined under division (C) of section 1510.02 of the Revised Code, favor the proposed program or amendment. The council shall cause a ballot request form to be published not less than thirty days before the beginning of the election period established under division (B) of this section in at least two appropriate periodicals designated by the council and shall make the form available for reproduction to any qualified independent producer association.

(B) In a referendum held under this section, each eligible independent producer is entitled to one vote. The council shall establish a three-day period during which eligible independent producers may vote either in person during normal business hours at polling places designated by the council or by mailing a ballot to such a polling place. The council shall send a mail-in ballot by first-class mail to any eligible independent producer who requests one by sending in the ballot request form provided for in division (A) of this section, by calling one of the polling places designated by the council, or by any additional method that the council may provide. A ballot that is returned by mail is not valid if it is postmarked later than the third day of the election period established by the council.

(C) A marketing program or an amendment to a marketing program is favored by independent producers if a majority of the independent producers who vote in the referendum vote in favor of the program or amendment. If the independent producers who vote in the referendum do not favor the proposed program or amendment, the council shall not hold another referendum on the proposed program or amendment during the ten months following the close of the referendum at which the independent producers did not favor the proposed program or amendment.

Effective Date: 12-18-1997



Section 1510.06 - Establishing marketing program.

(A) When the independent producers who vote in a referendum held under section 1510.05 of the Revised Code favor a proposed marketing program, the technical advisory council shall order the program established. The council shall appoint an operating committee consisting of seven members. Six of the members shall be independent producers. The council shall select those members from lists of names submitted by qualified independent producer associations. Each member who is an independent producer shall be at least twenty-five years old, be a resident of this state, and have at least five years of active experience in the oil and natural gas industry.

The seventh member shall be a member of an organization that represents farmers. The council shall select that member from a list submitted by such an organization.

Of the initial appointments, the council shall appoint two members for terms of one year, two members for terms of two years, and three members for terms of three years. Thereafter, the council shall appoint each member for a three-year term unless the appointee is to fill a vacancy, in which case the appointee shall be appointed for the unexpired term. Each such subsequent appointment shall be made prior to the expiration date of the preceding or vacant term. The council shall not appoint any member of an operating committee to serve more than three successive full three-year terms.

(B) Each member of an operating committee is entitled to actual and necessary travel and incidental expenses while attending meetings of the committee or while engaged in the performance of official responsibilities delegated to the committee.

(C) No person is liable in a civil action for any actions taken in good faith as a member of an operating committee.

Effective Date: 12-18-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1510.07 - Council to monitor actions of operating committee.

The technical advisory council shall monitor the actions of an operating committee to ensure all of the following:

(A) A marketing program is self-supporting;

(B) The committee keeps all records that are required for agencies of the state;

(C) All program operations are in accord with both of the following:

(1) The provisions of the marketing program;

(2) This chapter and procedures established under it.

Effective Date: 12-18-1997



Section 1510.08 - Assessments on production of oil and natural gas.

(A)

(1) Except as provided in division (A)(2) of this section, an operating committee may levy assessments on the production of oil and natural gas in this state for the purposes of a marketing program established under this chapter.

(2) An operating committee shall not levy an assessment that was not approved by independent producers or that exceeds the amount authorized under division (B)(1) of section 1510.04 of the Revised Code. An operating committee shall not levy an assessment against an independent producer who is not eligible to vote in a referendum for the marketing program that the operating committee administers, as determined under division (C) of section 1510.02 of the Revised Code.

(B) The technical advisory council may require a first purchaser to withhold assessments from any amounts that the first purchaser owes to independent producers and, notwithstanding division (A)(2) of this section, to remit them to the chairperson of the council at the office of the division of oil and gas resources management. A first purchaser who pays an assessment that is levied pursuant to this section for an independent producer may deduct the amount of the assessment from any moneys that the first purchaser owes the independent producer.

(C) A marketing program shall require a refund of assessments collected under this section after receiving an application for a refund from an independent producer. An application for a refund shall be made on a form furnished by the council. The operating committee shall ensure that refund forms are available where assessments for its program are withheld.

An independent producer who desires a refund shall submit a request for a refund not later than the thirty-first day of March of the year in which the request is submitted. The council shall refund the assessment to the independent producer not later than the thirtieth day of June of the year in which the request for the refund is submitted.

(D) An operating committee shall not use moneys from any assessments that it levies for any political or legislative purpose or for preferential treatment of one person to the detriment of another person who is affected by the marketing program that the operating committee administers.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1510.09 - Fund for marketing program.

(A) There is hereby established a fund for any marketing program that is established by the technical advisory council under this chapter. The fund shall be in the custody of the treasurer of state, but shall not be part of the state treasury. Except as authorized in division (B) of this section, all moneys collected pursuant to section 1510.08 of the Revised Code for the marketing program shall be paid into the fund for the marketing program and shall be disbursed only pursuant to a voucher signed by the chairperson of the council for use in defraying the costs of administration of the marketing program and for carrying out sections 1510.02, 1510.03, and 1510.11 of the Revised Code.

(B) In lieu of deposits in the fund established under division (A) of this section, the operating committee of a marketing program established under this chapter may deposit all moneys collected pursuant to section 1510.08 of the Revised Code with a bank or a savings and loan association as defined in sections 1101.01 and 1151.01 of the Revised Code. All moneys collected pursuant to section 1510.08 of the Revised Code for the marketing program and deposited pursuant to this division also shall be used only in defraying the costs of administration of the marketing program and for carrying out sections 1510.02, 1510.03, and 1510.11 of the Revised Code.

(C) An operating committee shall establish a fiscal year for its marketing program, shall publish an activity and financial report within sixty days of the end of each fiscal year, and shall make the report available to each independent producer who pays an assessment or otherwise contributes to the marketing program that the committee administers and to other interested persons.

(D) In addition to the report required by division (C) of this section, an operating committee that deposits moneys in accordance with division (B) of this section shall submit to the council both of the following:

(1) Annually, a financial statement prepared by a certified public accountant holding valid certification from the Ohio board of accountancy issued pursuant to Chapter 4701. of the Revised Code. The operating committee shall file the financial statement with the council not more than sixty days after the end of each fiscal year.

(2) Monthly, an unaudited financial statement.

Effective Date: 12-18-1997



Section 1510.10 - Suspending operation of program.

(A) The technical advisory council temporarily may suspend the operation of a marketing program, or any part of a program, for any reason upon recommendation by the operating committee of the program for a period of not more than twelve consecutive months.

(B) At least once in each five years of operation, or at any time upon written petition by the lesser of one hundred or ten per cent of the independent producers in this state, the council shall hold a hearing as prescribed in Chapter 119. of the Revised Code to consider the continuation of the program.

(C) Not later than thirty days after the close of any hearing to consider the continuation of a marketing program, the council shall recommend continuation or termination of the program, shall give public notice, and shall notify each independent producer of record, all parties appearing at the hearing, and other interested parties of the recommendation.

(D) When the council recommends termination of a marketing program, within forty-five days the council shall conduct a referendum to determine whether independent producers favor the proposed termination. Independent producers favor the termination of the program if a majority of the independent producers who vote in the referendum vote in favor of termination of the program.

Effective Date: 12-18-1997



Section 1510.11 - Termination procedure.

(A) When independent producers favor termination of a marketing program established under this chapter, the operating committee of the program and the technical advisory council shall terminate all operations of the program.

(B)

(1) Except as provided in division (B)(2) of this section, upon termination of a program, the council shall return any remaining unobligated moneys to the independent producers who paid the assessments levied under section 1510.08 of the Revised Code during the immediately preceding twelve months and shall prorate the moneys accordingly.

(2) If a program is operated by a nonprofit corporation that is organized under Chapter 1702. of the Revised Code for the purpose of carrying out the purposes identified in division (A) of section 1510.02 of the Revised Code, and if the nonprofit corporation is exempt from federal income taxation pursuant to section 501(a) of the Internal Revenue Code and is described in section 501(c)(3) of the Internal Revenue Code, upon termination of the program, the nonprofit corporation shall distribute any remaining unobligated money to be used for one or more exempt purposes within the meaning of section 501(c)(3) of the Internal Revenue Code or to the federal, a state, or a local government to be used for a public purpose. If there remains any unobligated money after the distribution by the nonprofit corporation, the court of common pleas of the county in which the principal office of the nonprofit corporation is located shall distribute the remaining unobligated money to be used for one or more exempt purposes within the meaning of section 501(c)(3) of the Internal Revenue Code, to the federal, a state, or a local government to be used for a public purpose, or to one or more organizations that are organized and operated exclusively for one or more of the purposes that are within the meaning of section 501(c)(3) of the Internal Revenue Code, as the court determines is best to accomplish the exempt purposes of the nonprofit corporation.

Effective Date: 12-18-1997; 09-16-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1510.12 - Action to enforce compliance.

The technical advisory council may institute an action at law or in equity that appears necessary to enforce compliance with this chapter, a procedure established under it, or a marketing program established under it.

Effective Date: 12-18-1997



Section 1510.13 - Prohibited acts regarding assessments.

(A) No person shall knowingly fail or refuse to withhold or remit any assessment levied under section 1510.08 of the Revised Code.

(B) Before criminal proceedings are instituted pursuant to this section, the technical advisory council shall give the alleged violator an opportunity to present the alleged violator's views concerning why the proceedings should not be instituted.

Effective Date: 12-18-1997



Section 1510.99 - Penalty.

Whoever violates section 1510.13 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 12-18-1997






Chapter 1511 - DIVISION OF SOIL AND WATER CONSERVATION

Section 1511.01 - Division of soil and water conservation definitions.

For the purposes of this chapter:

(A) "Conservation" means the wise use and management of natural resources.

(B) "Critical natural resource area" means an area identified by the director of natural resources in which occurs a natural resource that requires special management because of its importance to the well-being of the surrounding communities, the region, or the state.

(C) "Pollution abatement practice" means any erosion control or animal waste pollution abatement facility, structure, or procedure and the operation and management associated with it as contained in operation and management plans developed or approved by the chief of the division of soil and water resources or by soil and water conservation districts established under Chapter 1515. of the Revised Code.

(D) "Agricultural pollution" means failure to use management or conservation practices in farming or silvicultural operations to abate wind or water erosion of the soil or to abate the degradation of the waters of the state by animal waste or soil sediment, including substances attached thereto.

(E) "Waters of the state" means all streams, lakes, ponds, wetlands, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, regardless of the depth of the strata in which underground water is located, that are situated wholly or partly within, or border upon, this state or are within its jurisdiction, except those private waters that do not combine or effect a junction with natural surface or underground waters.

(F) "Operation and management plan" means a written record, developed or approved by the district board of supervisors or the chief, for the owner or operator of agricultural land or a concentrated animal feeding operation that contains implementation schedules and operational procedures for a level of management and pollution abatement practices that will abate the degradation of the waters of the state by animal waste and by soil sediment including attached pollutants.

(G) "Animal waste" means animal excreta, discarded products, bedding, wash waters, waste feed, and silage drainage. "Animal waste" also includes the compost products resulting from the composting of dead animals in operations subject to section 1511.022 of the Revised Code when either of the following applies:

(1) The composting is conducted by the person who raises the animals and the compost product is used in agricultural operations owned or operated by that person, regardless of whether the person owns the animals;

(2) The composting is conducted by the person who owns the animals, but does not raise them and the compost product is used in agricultural operations either by a person who raises the animals or by a person who raises grain that is used to feed them and that is supplied by the owner of the animals.

(H) "Composting" means the controlled decomposition of organic solid material consisting of dead animals that stabilizes the organic fraction of the material.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1511.02 - Chief of division of soil and water conservation - powers and duties.

The chief of the division of soil and water resources, subject to the approval of the director of natural resources, shall do all of the following:

(A) Provide administrative leadership to local soil and water conservation districts in planning, budgeting, staffing, and administering district programs and the training of district supervisors and personnel in their duties, responsibilities, and authorities as prescribed in this chapter and Chapter 1515. of the Revised Code;

(B) Administer this chapter and Chapter 1515. of the Revised Code pertaining to state responsibilities and provide staff assistance to the Ohio soil and water conservation commission in exercising its statutory responsibilities;

(C) Assist in expediting state responsibilities for watershed development and other natural resource conservation works of improvement;

(D) Coordinate the development and implementation of cooperative programs and working agreements between local soil and water conservation districts and divisions or sections of the department of natural resources, or other agencies of local, state, and federal government;

(E) Subject to the approval of the Ohio soil and water conservation commission, adopt, amend, or rescind rules pursuant to Chapter 119. of the Revised Code. Rules adopted pursuant to this section:

(1) Shall establish technically feasible and economically reasonable standards to achieve a level of management and conservation practices in farming or silvicultural operations that will abate wind or water erosion of the soil or abate the degradation of the waters of the state by animal waste or by soil sediment including substances attached thereto, and establish criteria for determination of the acceptability of such management and conservation practices;

(2) Shall establish technically feasible and economically reasonable standards to achieve a level of management and conservation practices that will abate wind or water erosion of the soil or abate the degradation of the waters of the state by soil sediment in conjunction with land grading, excavating, filling, or other soil-disturbing activities on land used or being developed for nonfarm commercial, industrial, residential, or other nonfarm purposes, and establish criteria for determination of the acceptability of such management and conservation practices. The standards shall be designed to implement applicable areawide waste treatment management plans prepared under section 208 of the "Federal Water Pollution Control Act," 86 Stat. 816 (1972), 33 U.S.C.A. 1288, as amended. The standards and criteria shall not apply in any municipal corporation or county that adopts ordinances or rules pertaining to sediment control, nor to lands being used in a strip mine operation as defined in section 1513.01 of the Revised Code, nor to lands being used in a surface mining operation as defined in section 1514.01 of the Revised Code.

(3) May recommend criteria and procedures for the approval of urban sediment pollution abatement plans and issuance of permits prior to any grading, excavating, filling, or other whole or partial disturbance of five or more contiguous acres of land owned by one person or operated as one development unit and require implementation of such a plan. Areas of less than five contiguous acres are not exempt from compliance with other provisions of this chapter and rules adopted under them.

(4) Shall establish procedures for administration of rules for agricultural pollution abatement and urban sediment pollution abatement and for enforcement of rules for agricultural pollution abatement;

(5) Shall specify the pollution abatement practices eligible for state cost sharing and determine the conditions for eligibility, the construction standards and specifications, the useful life, the maintenance requirements, and the limits of cost sharing for those practices. Eligible practices shall be limited to practices that address agricultural or silvicultural operations and that require expenditures that are likely to exceed the economic returns to the owner or operator and that abate soil erosion or degradation of the waters of the state by animal waste or soil sediment including pollutants attached thereto.

(6) Shall establish procedures for administering grants to owners or operators of agricultural land or concentrated animal feeding operations for the implementation of operation and management plans;

(7) Shall establish procedures for administering grants to soil and water conservation districts for urban sediment pollution abatement programs, specify the types of projects eligible for grants, establish limits on the availability of grants, and establish requirements governing the execution of projects to encourage the reduction of erosion and sedimentation associated with soil-disturbing activities;

(8) Shall do all of the following with regard to composting conducted in conjunction with agricultural operations:

(a) Provide for the distribution of educational material concerning composting to the offices of the Ohio cooperative extension service for the purposes of section 1511.022 of the Revised Code;

(b) Establish methods, techniques, or practices for composting dead animals, or particular types of dead animals, that are to be used at such operations, as the chief considers to be necessary or appropriate;

(c) Establish requirements and procedures governing the review and approval or disapproval of composting plans by the supervisors of soil and water conservation districts under division (Q) of section 1515.08 of the Revised Code.

(9) Shall be adopted, amended, or rescinded after the chief does all of the following:

(a) Mails notice to each statewide organization that the chief determines represents persons or local governmental agencies who would be affected by the proposed rule, amendment thereto, or rescission thereof at least thirty-five days before any public hearing thereon;

(b) Mails a copy of each proposed rule, amendment thereto, or rescission thereof to any person who requests a copy, within five days after receipt of the request;

(c) Consults with appropriate state and local governmental agencies or their representatives, including statewide organizations of local governmental officials, industrial representatives, and other interested persons;

(d) If the rule relates to agricultural pollution abatement, develops an economic impact statement concerning the effect of the proposed rule or amendment.

(10) Shall not conflict with air or water quality standards adopted pursuant to section 3704.03 or 6111.041 of the Revised Code. Compliance with rules adopted pursuant to this section does not affect liability for noncompliance with air or water quality standards adopted pursuant to section 3704.03 or 6111.041 of the Revised Code. The application of a level of management and conservation practices recommended under this section to control windblown soil from farming operations creates a presumption of compliance with section 3704.03 of the Revised Code as that section applies to windblown soil.

(11) Insofar as the rules relate to urban sediment pollution, shall not be applicable in a municipal corporation or county that adopts ordinances or rules for urban sediment control, except that a municipal corporation or county that adopts such ordinances or rules may receive moneys for urban sediment control that are disbursed by the board of supervisors of the applicable soil and water conservation district under division (N) of section 1515.08 of the Revised Code. The rules shall not exempt any person from compliance with municipal ordinances enacted pursuant to Section 3 of Article XVIII, Ohio Constitution.

(F) Cost share with landowners on practices established pursuant to division (E)(5) of this section as moneys are appropriated and available for that purpose. Any practice for which cost share is provided shall be maintained for its useful life. Failure to maintain a cost share practice for its useful life shall subject the landowner to full repayment to the division.

(G) Issue orders requiring compliance with any rule adopted under division (E)(1) of this section or with section 1511.022 of the Revised Code. Before the chief issues an order, the chief shall afford each person allegedly liable an adjudication hearing under Chapter 119. of the Revised Code. The chief may require in an order that a person who has caused agricultural pollution by failure to comply with the standards established under division (E)(1) of this section operate under an operation and management plan approved by the chief under this section. The chief shall require in an order that a person who has failed to comply with division (A) of section 1511.022 of the Revised Code prepare a composting plan in accordance with rules adopted under division (E)(10)(c) of this section and operate in accordance with that plan or that a person who has failed to operate in accordance with such a plan begin to operate in accordance with it. Each order shall be issued in writing and contain a finding by the chief of the facts upon which the order is based and the standard that is not being met.

(H) Employ field assistants and such other employees as are necessary for the performance of the work prescribed by Chapter 1515. of the Revised Code, for performance of work of the division, and as agreed to under working agreements or contractual arrangements with local soil and water conservation districts, prescribe their duties, and fix their compensation in accordance with such schedules as are provided by law for the compensation of state employees.

All employees of the division, unless specifically exempted by law, shall be employed subject to the classified civil service laws in force at the time of employment.

(I) In connection with new or relocated projects involving highways, underground cables, pipelines, railroads, and other improvements affecting soil and water resources, including surface and subsurface drainage:

(1) Provide engineering service as is mutually agreeable to the Ohio soil and water conservation commission and the director to aid in the design and installation of soil and water conservation practices as a necessary component of such projects;

(2) Maintain close liaison between the owners of lands on which the projects are executed, local soil and water conservation districts, and authorities responsible for such projects;

(3) Review plans for such projects to ensure their compliance with standards developed under division (E) of this section in cooperation with the department of transportation or with any other interested agency that is engaged in soil or water conservation projects in the state in order to minimize adverse impacts on soil and water resources adjacent to or otherwise affected by these projects;

(4) Recommend measures to retard erosion and protect soil and water resources through the installation of water impoundment or other soil and water conservation practices;

(5) Cooperate with other agencies and subdivisions of the state to protect the agricultural status of rural lands adjacent to such projects and control adverse impacts on soil and water resources.

(J) Collect, analyze, inventory, and interpret all available information pertaining to the origin, distribution, extent, use, and conservation of the soil resources of the state;

(K) Prepare and maintain up-to-date reports, maps, and other materials pertaining to the soil resources of the state and their use and make that information available to governmental agencies, public officials, conservation entities, and the public;

(L) Provide soil and water conservation districts with technical assistance including on-site soil investigations and soil interpretation reports on the suitability or limitations of soil to support a particular use or to plan soil conservation measures. The assistance shall be upon such terms as are mutually agreeable to the districts and the department of natural resources.

(M) Assist local government officials in utilizing land use planning and zoning, current agricultural use value assessment, development reviews, and land management activities;

(N) When necessary for the purposes of this chapter or Chapter 1515. of the Revised Code, develop or approve operation and management plans.

This section does not restrict the excrement of domestic or farm animals defecated on land outside a concentrated animal feeding operation or runoff therefrom into the waters of the state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2001



Section 1511.021 - Operation and management plan - nuisances - complaint.

(A) Any person who owns or operates agricultural land or a concentrated animal feeding operation may develop and operate under an operation and management plan approved by the chief of the division of soil and water resources under section 1511.02 of the Revised Code or by the supervisors of the local soil and water conservation district under section 1515.08 of the Revised Code.

(B) Any person who wishes to make a complaint regarding nuisances involving agricultural pollution may do so orally or by submitting a written, signed, and dated complaint to the chief or to the chief's designee. After receiving an oral complaint, the chief or the chief's designee may cause an investigation to be conducted to determine whether agricultural pollution has occurred or is imminent. After receiving a written, signed, and dated complaint, the chief or the chief's designee shall cause such an investigation to be conducted.

(C) In a private civil action for nuisances involving agricultural pollution, it is an affirmative defense if the person owning, operating, or otherwise responsible for agricultural land or a concentrated animal feeding operation is operating under and in substantial compliance with an approved operation and management plan developed under division (A) of this section, with an operation and management plan developed by the chief under section 1511.02 of the Revised Code or by the supervisors of the local soil and water conservation district under section 1515.08 of the Revised Code, or with an operation and management plan required by an order issued by the chief under division (G) of section 1511.02 of the Revised Code. Nothing in this section is in derogation of the authority granted to the chief in division (E) of section 1511.02 and in section 1511.07 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2001; 04-06-2007



Section 1511.022 - Composting of dead animals.

(A) Any person who owns or operates an agricultural operation, or owns the animals raised by the owner or operator of an agricultural operation, and who wishes to conduct composting of dead animals resulting from the agricultural operation shall do both of the following:

(1) Participate in an educational course concerning composting conducted by the Ohio cooperative extension service and obtain a certificate of completion for the course;

(2) Use the appropriate method, technique, or practice of composting established in rules adopted under division (E) (8) of section 1511.02 of the Revised Code.

(B) Any person who fails to comply with division (A) of this section shall prepare and operate under a composting plan in accordance with an order issued by the chief of the division of soil and water resources under division (G) of section 1511.02 of the Revised Code. If the person's proposed composting plan is disapproved by the board of supervisors of the appropriate soil and water conservation district under division (Q)(3) of section 1515.08 of the Revised Code, the person may appeal the plan disapproval to the chief, who shall afford the person a hearing. Following the hearing, the chief shall uphold the plan disapproval or reverse it. If the chief reverses the disapproval, the plan shall be deemed approved.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2001



Section 1511.03 - Chief may enter into contracts or agreements.

The chief of the division of soil and water resources may enter into contracts or agreements, with the approval of the director of natural resources, with any agency of the United States government, or any other public or private agency, or organization, for the performance of the prescribed duties of the division, or for accomplishing cooperative projects within the designated duties of the division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-16-1982



Section 1511.04 - Chief may accept donations, grants and contributions.

The chief of the division of soil and water resources may accept, on behalf of the department of natural resources, donations, grants and contributions in money, service, or equipment to enlarge or expedite the prescribed work of the division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-16-1982



Section 1511.05 - Cooperative agreements with board of supervisors of soil and water conservation district.

The chief of the division of soil and water resources, subject to approval of the terms of the agreement by the soil and water conservation commission, shall enter into cooperative agreements with the board of supervisors of any soil and water conservation district desiring to enter into such agreements pursuant to section 1515.08 of the Revised Code. Such agreements shall be entered into to obtain compliance with rules and orders of the chief pertaining to agricultural pollution abatement and urban sediment pollution abatement.

The chief or any person designated by the chief may upon obtaining agreement with the owner, tenant, or manager of any land, public or private, enter thereon to make inspections to determine whether or not there is compliance with the rules adopted under division (E)(1) of section 1511.02 of the Revised Code. Upon reason to believe there is a violation, the chief or the chief's designee may apply for and a judge of the court of common pleas for the county where the land is located may issue an appropriate inspection warrant as necessary to achieve the purposes of this chapter.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-28-1991



Section 1511.06 - Agreements with local government agencies.

The chief of the division of soil and water resources may enter into agreements with local government agencies for the purpose of soil surveys, land use inventories, and other soil-related duties.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1511.07 - Failing to comply with orders - violations.

(A)

(1) No person shall fail to comply with an order of the chief of the division of soil and water resources issued pursuant to division (G) of section 1511.02 of the Revised Code.

(2) In addition to the remedies provided and irrespective of whether an adequate remedy at law exists, the chief may apply to the court of common pleas in the county where a violation of a standard established under division (E)(1) or (8)(b) of section 1511.02 of the Revised Code causes pollution of the waters of the state for an order to compel the violator to cease the violation and to remove the agricultural pollutant or to comply with the rules adopted under division (E) (8)(b) of that section, as appropriate.

(3) In addition to the remedies provided and irrespective of whether an adequate remedy at law exists, whenever the chief officially determines that an emergency exists because of an unauthorized release, spill, or discharge of animal waste, or a violation of a rule adopted under division (E) (8)(b) of section 1511.02 of the Revised Code, that causes pollution of the waters of the state, the chief may, without notice or hearing, issue an order reciting the existence of the emergency and requiring that necessary action be taken to meet the emergency. The order shall be effective immediately. Any person to whom the order is directed shall comply with the order immediately, but on application to the chief shall be afforded a hearing as soon as possible, but not later than twenty days after making the application. On the basis of the hearing, the chief shall continue the order in effect, revoke it, or modify it. No emergency order shall remain in effect for more than sixty days after its issuance. If a person to whom an order is issued does not comply with the order within a reasonable period, as determined by the chief, the chief or the chief's designee may enter upon private or public lands and take action to mitigate, minimize, remove, or abate the release, spill, discharge, or conditions caused by the violation of the rule.

(B) The attorney general, upon the written request of the chief, shall bring appropriate legal action in Franklin county against any person who fails to comply with an order of the chief issued pursuant to division (G) of section 1511.02 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2001



Section 1511.071 - Agricultural pollution abatement fund.

There is hereby created in the state treasury the agricultural pollution abatement fund, which shall be administered by the chief of the division of soil and water resources. The fund may be used to pay costs incurred by the division under division (A)(3) of section 1511.07 of the Revised Code in investigating, mitigating, minimizing, removing, or abating any pollution of the waters of the state caused by an unauthorized release, spill, or discharge of animal waste into or upon the environment that requires emergency action to protect the public health.

Any person responsible for causing or allowing an unauthorized release, spill, or discharge is liable to the chief for any costs incurred by the division and soil and water conservation districts in investigating, mitigating, minimizing, removing, or abating the release, spill, or discharge, regardless of whether those costs were paid out of the agricultural pollution abatement fund or any other fund of the division or a district. Upon the request of the chief, the attorney general shall bring a civil action against the responsible person to recover those costs. Moneys recovered under this section shall be paid into the agricultural pollution abatement fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2001



Section 1511.08 - Appeal from order.

Any person claiming to be deprived of a right or protection afforded the person by law by an order of the chief of the division of soil and water resources, except an order which adopts a rule, may appeal to the court of common pleas of Franklin county or the court of common pleas of the county in which the alleged violation exists.

If the court finds that the order of the chief appealed from was lawful and reasonable, it shall affirm such order. If the court finds that such order was unreasonable or unlawful, it shall vacate such order and make the order which it finds the chief should have made. The judgment of the court is final unless reversed, vacated, or modified on appeal.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-16-1982



Section 1511.99 - Penalty.

Whoever violates division (A) of section 1511.07 of the Revised Code is guilty of a misdemeanor of the first degree. Each day of violation is a separate offense. In addition to the penalty provided in this division, the sentencing court may assess damages in an amount equal to the costs of reclaiming, restoring, or otherwise repairing any damage to public or private property caused by any violation of division (A) of section 1511.07 of the Revised Code. All fines and moneys assessed as damages under this section shall be paid into the agricultural pollution abatement fund created in section 1511.071 of the Revised Code.

Effective Date: 11-28-1991






Chapter 1513 - COAL SURFACE MINING

Section 1513.01 - Coal surface mining definitions.

As used in this chapter:

(A) "Approximate original contour" means that surface configuration achieved by backfilling and grading of a mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated; water impoundments may be permitted where the chief of the division of mineral resources management determines that they are in compliance with division (A)(8) of section 1513.16 of the Revised Code.

(B) "Coal mining and reclamation operations" means coal mining operations and all activities necessary and incident to the reclamation of such operations.

(C) "Degrees" means inclination from the horizontal.

(D) "Deposition of sediment" means placing or causing to be placed in any waters of the state, in stream beds on or off the land described in an application for a coal mining permit, or upon other lands any organic or inorganic matter that settles or is capable of settling to the bottom of the waters and onto the beds or lands.

(E) "Imminent danger to the health and safety of the public" means the existence of any condition or practice or violation of a permit or other requirement of this chapter or rule adopted thereunder in a coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before the condition, practice, or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person subjected to the same conditions or practices giving rise to the peril would not expose oneself to the danger during the time necessary for abatement.

(F) "Lands eligible for remining" means those lands that otherwise would be eligible for expenditures under division (C)(1) of section 1513.37 of the Revised Code.

(G) "Mountain top removal" means a coal mining operation that will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill by removing all of the overburden and creating a level plateau with no highwalls remaining instead of restoring to approximate original contour, and is capable of supporting postmining uses in accordance with the requirements established by the chief.

(H) "Operation" or "coal mining operation" means:

(1) Activities conducted on the surface of lands in connection with a coal mine, the removal of coal from coal refuse piles, and surface impacts incident to an underground coal mine. Such activities include excavation for the purpose of obtaining coal, including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining; the use of explosives and blasting; in situ distillation or retorting; leaching or other chemical or physical processing; and the cleaning, concentrating, or other processing or preparation of coal. Such activities also include the loading of coal at or near the mine site. Such activities do not include any of the following:

(a) The extraction of coal incidental to the extraction of other minerals if the weight of coal extracted is less than one-sixth the total weight of minerals removed, including coal;

(b) The extraction of coal as an incidental part of federal, state, or local highway or other government-financed construction when approved by the chief;

(c) Coal exploration subject to section 1513.072 of the Revised Code.

(2) The areas upon which such activities occur or where such activities disturb the natural land surface. Such areas include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities, and for hauling, and excavation, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, holes or depressions, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities. Separation by a stream, roadway, or utility easement does not preclude two or more contiguous tracts of land from being considered contiguous.

(I) "Operator" means any person conducting a coal mining operation.

(J) "Overburden" means all of the earth and other materials, except topsoil, covering a natural deposit of coal, and also means such earth and other materials after removal from their natural state in the process of coal mining.

(K) "Permit" means a permit to conduct coal mining and reclamation operations issued by the chief pursuant to section 1513.07 or 1513.074 of the Revised Code.

(L) "Permit area" means the area of land to be affected indicated on the approved map submitted by the operator with the application required by section 1513.07 or 1513.074 of the Revised Code.

(M) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes any political subdivision, instrumentality, or agency of this state or the United States.

(N) "Pollution" means placing any sediments, solids, or waterborne mining-related wastes, including, but not limited to, acids, metallic cations, or their salts, in excess of amounts prescribed by the chief into any waters of the state or affecting the properties of any waters of the state in a manner that renders those waters harmful or inimical to the public health, or to animal or aquatic life, or to the use of the waters for domestic water supply, industrial or agricultural purposes, or recreation.

(O) "Prime farmland" has the same meaning as that previously prescribed by the secretary of the United States department of agriculture as published in the federal register on August 23, 1977, or subsequent revisions thereof, on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics and that historically has been used for intensive agricultural purposes, and as published in the rules adopted pursuant to this chapter.

(P) "Reclamation" means backfilling, grading, resoiling, planting, and other work that has the effect of restoring an area of land affected by coal mining so that it may be used for forest growth, grazing, agricultural, recreational, and wildlife purpose, or some other useful purpose of equal or greater value than existed prior to any mining.

(Q) "Spoil bank" means a deposit of removed overburden.

(R) "Steep slope" means any slope above twenty degrees or such lesser slope as may be defined by the chief after considering soil, climate, and other characteristics of a region.

(S) "Strip mining" means those coal mining and reclamation operations incident to the extraction of coal from the earth by removing the materials over a coal seam, before recovering the coal, by auger coal mining, or by recovery of coal from a deposit that is not in its original geologic location.

(T) "Unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of any requirement of this chapter due to indifference, lack of diligence, or lack of reasonable care, or the failure to abate any violation of the permit or this chapter due to indifference, lack of diligence, or lack of reasonable care.

(U) "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and other bodies or accumulations of water, surface or underground, natural or artificial, regardless of the depth of the strata in which underground water is located, that are situated wholly or partly within, or border upon, this state, or are within its jurisdiction.

(V) "Public roadway" means a road that is all of the following:

(1) Designated as a public road in the jurisdiction within which it is located;

(2) Constructed in a manner consistent with other public roads within the jurisdiction within which it is located;

(3) Regularly maintained with public funds;

(4) Subject to and available for substantial use by the public.

(W) "Performance security" means a form of financial assurance, including, without limitation, a surety bond issued by a surety licensed to do business in this state; cash; a negotiable certificate of deposit; an irrevocable letter of credit that automatically renews; a negotiable bond of the United States, this state, or a municipal corporation in this state; a trust fund of which the state is the primary beneficiary; or other form of financial guarantee or financial assurance that is acceptable to the chief.

Amended by 128th General Assemblych.9,SB 73, §1, eff. 6/15/2009.

Effective Date: 06-14-2000; 04-06-2007



Section 1513.02 - Chief of division of mineral resources management - powers and duties.

(A) The division of mineral resources management shall administer, enforce, and implement this chapter. The chief of the division of mineral resources management shall do all of the following:

(1) Adopt, amend, and rescind rules:

(a) To administer and enforce this chapter;

(b) To implement the requirements of this chapter for the reclamation of lands affected by coal mining, including such rules governing mining practices and procedures, segregation and placement of soil and topsoil, backfilling, grading, terracing, resoiling, soil conditioning and reconditioning, planting, establishment of drainage patterns, construction of impoundments, and the construction, maintenance, and disposition of haul roads, ditches, and dikes, as may be necessary or desirable, under varying conditions of slope, drainage, physical and chemical characteristics of soil and overburden, erodability of materials, season, growth characteristics of plants, and other factors affecting coal mining and reclamation, to facilitate the return of the land to a condition required by this chapter; to prevent pollution or substantial diminution of waters of the state, substantial erosion, substantial deposition of sediment, landslides, accumulation and discharge of acid water, and flooding, both during mining and reclamation and thereafter; to restore the recharge capacity of the mined area to approximate premining conditions; and to ensure full compliance with all requirements of this chapter relating to reclamation, and the attainment of those objectives in the interest of the public health, safety, and welfare to which these reclamation requirements are directed;

(c) To meet the requirements of the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C. 1201.

(2) Issue orders to enforce this chapter and rules adopted under it;

(3) Adopt rules for the internal management of the division that do not affect private rights;

(4) Adopt programs, rules, and procedures designed to assist the coal operator in this state with the permitting process and complying with the environmental standards of this chapter. Upon request of the applicant for a permit, the chief shall make a determination of the probable hydrologic consequences required in division (B)(1)(k) of section 1513.07 of the Revised Code within sixty days after a permit has been submitted to the division for those applications requesting the chief to perform the study. The chief shall perform the chemical analysis of test borings or core samplings for operators who have a total annual production of coal at all locations that does not exceed one hundred thousand tons.

(5) Adopt programs, rules, and procedures designed to ensure that reclamation is performed on operations for which the performance security has been forfeited pursuant to section 1513.16 of the Revised Code;

(6) Receive, administer, and expend moneys obtained from the United States department of the interior and other federal agencies to implement the state's permanent coal regulatory program;

(7)

(a) Regulate the beneficial use of coal combustion byproducts at coal mining and reclamation operations and abandoned mine lands that are regulated under this chapter and rules adopted under it. The beneficial use of coal combustion byproducts at such coal mining and reclamation operations and abandoned mine lands is subject to all applicable performance standards and requirements established under this chapter and rules adopted under it, including, without limitation, standards and requirements established under section 1513.16 of the Revised Code and rules adopted pursuant to it.

The beneficial use of coal combustion byproducts that is authorized at coal mining and reclamation operations and abandoned mine lands that are regulated under this chapter and rules adopted under it is not subject to the following provisions of Chapters 3734. and 6111. of the Revised Code and rules adopted under those provisions:

(i) Permit and license requirements for solid waste facilities established under sections 3734.02 and 3734.05 of the Revised Code;

(ii) The prohibition against the open dumping of solid wastes established in section 3734.03 of the Revised Code;

(iii) Solid waste generation and disposal fees established under sections 3734.57 to 3734.574 of the Revised Code;

(iv) Permit to install and plan approval requirements established under sections 6111.03, 6111.44, and 6111.45 of the Revised Code.

Nothing in division (A)(7) of this section shall be construed to limit any other requirements that are applicable to the beneficial use of coal combustion byproducts and that are established under Chapter 3704., 3714., 3734., or 6111. of the Revised Code or under local or federal laws, including, without limitation, requirements governing air pollution control permits, hazardous waste, national pollutant discharge elimination system permits, and section 401 water quality certifications.

(b) As used in division (A)(7) of this section:

(i) "Coal combustion byproducts" means fly ash, bottom ash, coal slag, flue gas desulphurization and fluidized bed combustion byproducts, air or water pollution control residues from the operation of a coal-fired electric or steam generation facility, and any material from a clean coal technology demonstration project or other innovative process at a coal-fired electric or steam generation facility.

(ii) "Beneficial use" means the use of coal combustion byproducts in a manner that is not equivalent to the establishment of a disposal system or a solid waste disposal facility and that is unlikely to affect human health or safety or the environment adversely or to degrade the existing quality of the land, air, or water. "Beneficial use" includes, without limitation, land application uses for agronomic value; land reclamation uses; and discrete, controlled uses for structural fill, pavement aggregate, pipe bedding aggregate, mine sealing, alternative drainage or capping material, and pilot demonstration projects.

(iii) "Structural fill" means the discrete, controlled use of a coal combustion byproduct as a substitute for a conventional aggregate, raw material, or soil under or immediately adjacent to a building or structure. "Structural fill" does not include uses that involve general filling or grading operations or valley fills.

(iv) "Pavement aggregate" means the discrete, controlled use of a coal combustion byproduct as a subbase material or drainage layer under or immediately adjacent to a paved road or a paved parking lot where the coal combustion byproduct is a substitute for a conventional aggregate, raw material, or soil.

(v) "Pipe bedding aggregate" means the discrete, controlled use of a coal combustion byproduct as a substitute for a conventional aggregate, raw material, or soil under, around, or immediately adjacent to a water, sewer, or other pipeline.

(vi) "Coal-fired electric or steam generation facility" includes any boiler that is fired with coal or with coal in combination with petroleum coke, oil, natural gas, or any other fossil fuel.

(vii) "Solid waste disposal facility" means a facility for the disposal of solid wastes as provided in Chapter 3734. of the Revised Code and rules adopted under it.

(viii) "Disposal system" has the same meaning as in section 6111.01 of the Revised Code.

(8) Establish programs and adopt rules and procedures governing terms, limitations, and conditions for the use of diesel equipment in an underground coal mine.

(B) The chief, by rule, may designate as unsuitable for coal mining natural areas maintained on the registry of natural areas of the department of natural resources pursuant to Chapter 1517. of the Revised Code, wild, scenic, or recreational river areas designated pursuant to that chapter, publicly owned or dedicated parks, and other areas of unique and irreplaceable natural beauty or condition, or areas within specified distances of a public road, occupied dwelling, public building, school, church, community, or institutional building, public park, or cemetery. Such a designation may include land adjacent to the perimeters of those areas that may be necessary to protect their integrity.

(C)

(1) The adoption, amendment, and rescission of rules under divisions (A)(1), (4), (5), and , (8), (B) , and (J) of this section are subject to Chapter 119. of the Revised Code.

(2) The issuance of orders under division (A)(2) of this section and appeals therefrom are not governed by or subject to Chapter 119. of the Revised Code, but are governed by this chapter.

(D)

(1) When the chief or an authorized representative of the chief determines that any condition or practice exists or that any permittee is in violation of any requirement of this chapter or any permit condition required by this chapter, which condition, practice, or violation creates an imminent danger to the health or safety of the public or is causing, or can reasonably be expected to cause, significant, imminent environmental harm to land, air, or water resources, the chief or the authorized representative immediately shall order the cessation of coal mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation. The cessation order shall remain in effect until the chief or the authorized representative determines that the condition, practice, or violation has been abated or until the order is modified, vacated, or terminated by the chief or the authorized representative pursuant to division (D)(4) of this section or by the reclamation commission pursuant to section 1513.13 of the Revised Code. When the chief or the authorized representative finds that the ordered cessation of coal mining and reclamation operations or any portion thereof will not completely abate the imminent danger to the health or safety of the public or the significant, imminent environmental harm to land, air, or water resources, the chief or the authorized representative, in addition to the cessation order, shall order the operator to take whatever steps the chief or the authorized representative considers necessary to abate the imminent danger or the significant environmental harm.

(2) When the chief or an authorized representative of the chief determines that any person is in violation of any requirement of this chapter or any permit condition required by this chapter, but the violation does not create an imminent danger to the health or safety of the public or cannot reasonably be expected to cause significant, imminent environmental harm to land, air, or water resources, the chief or the authorized representative shall issue a notice of violation to the person or the person's agent fixing a reasonable time for the abatement of the violation, provided that the time afforded a person to abate the violation shall not exceed the time limitations prescribed by the secretary of the interior in 30 C.F.R. Part 843 for an approvable state regulatory program under the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C. 1201.

If, upon expiration of the period of time as originally fixed or subsequently extended for good cause shown and upon the written finding of the chief or the authorized representative, the chief or the authorized representative finds that the violation has not been abated, the chief or the authorized representative immediately shall order the cessation of coal mining and reclamation operations or the portion thereof relevant to the violation. The cessation order shall remain in effect until the chief or the authorized representative determines that the violation has been abated or until the order is modified, vacated, or terminated by the chief or the authorized representative pursuant to division (D)(4) of this section or by the reclamation commission pursuant to section 1513.13 of the Revised Code. In a cessation order issued under division (D)(2) of this section, the chief or the authorized representative shall prescribe the steps necessary to abate the violation in the most expeditious manner possible.

(3) When in the judgment of the chief or an authorized representative of the chief a pattern of violations of any requirements of this chapter or any permit conditions required by this chapter exists or has existed and the violations are caused by the unwarranted failure of the permittee to comply with any requirements of this chapter or any permit conditions or are willfully caused by the permittee, the chief or the authorized representative immediately shall issue an order to the permittee to show cause why the permit should not be suspended or revoked. If a hearing is requested, the chief shall inform all interested parties of the time and place of the hearing and conduct the hearing pursuant to division (D) of section 1513.13 of the Revised Code. Upon the permittee's failure to show cause why the permit should not be suspended or revoked, the chief or the authorized representative immediately shall suspend or revoke the permit.

(4) Notices of violation and orders issued pursuant to this section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the coal mining and reclamation operation to which the notice or order applies. Each notice or order issued under this section shall be given promptly to the alleged violator or the agent of the alleged violator by the chief or an authorized representative of the chief who issues the notice or order. Notices and orders shall be in writing and shall be signed by the chief or the authorized representative and may be modified, vacated, or terminated by the chief or the authorized representative. Any notice or order issued pursuant to this section that requires cessation of mining by the operator shall expire within thirty days after actual notice to the operator unless a public hearing pursuant to section 1513.13 of the Revised Code is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of the public hearing.

(E)

(1) A person who violates a permit condition or any other provision of this chapter may be assessed a civil penalty by the chief, except that if the violation leads to the issuance of a cessation order under division (D) of this section, the civil penalty shall be assessed for each day until the person initiates the necessary corrective steps. The penalty shall not exceed five thousand dollars for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to the person's history of previous violation at the particular coal mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the person was negligent; and the demonstrated diligence of the person charged in attempting to achieve rapid compliance after notification of the violation.

(2) A civil penalty shall be assessed by the chief only after the person charged with a violation under division (E)(1) of this section has been given an opportunity for a public hearing. If a person charged with such a violation fails to avail oneself of the opportunity for a public hearing, a civil penalty shall be assessed by the chief after the chief has determined that a violation did occur, and the amount of the penalty that is warranted, and has issued an order requiring that the penalty be paid.

(3) Upon the issuance of a notice or order charging that a violation of this chapter has occurred, the chief shall inform the operator within thirty days of the proposed amount of the penalty and provide opportunity for an adjudicatory hearing pursuant to section 1513.13 of the Revised Code. The person charged with the penalty then shall have thirty days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, file a petition for review of the proposed assessment with the secretary of the reclamation commission pursuant to section 1513.13 of the Revised Code. If, after the hearing, the commission affirms or modifies the proposed amount of the penalty, the person charged with the penalty then shall have thirty days after receipt of the written decision to pay the amount in full or file an appeal with the court of appeals in accordance with section 1513.14 of the Revised Code. At the time the petition for review of the proposed assessment is filed with the secretary, the person shall forward the amount of the penalty to the secretary for placement in the reclamation penalty fund, which is hereby created. The fund shall be in the custody of the treasurer of state, but shall not be a part of the state treasury. Pursuant to administrative or judicial review of the penalty, the secretary, within thirty days, shall remit the appropriate amount of the penalty to the person, with interest, if it is determined that no violation occurred or that the amount of the penalty should be reduced, and the secretary shall forward the balance of the penalty or, if the penalty was not reduced, the entire amount of the penalty, with interest, to the chief for deposit in the reclamation forfeiture fund created in section 1513.18 of the Revised Code. Failure to forward the money to the secretary within thirty days after the chief informs the operator of the proposed amount of the penalty shall result in a waiver of all legal rights to contest the violation or the amount of the penalty. Within fifteen days after being informed of the penalty, the person charged with the penalty may request in writing an informal assessment conference to review the amount of the penalty. The conference shall be presided over by the chief or an individual appointed by the chief other than the inspector that issued the notice of violation or order upon which the penalty is based. The chief shall adopt rules governing procedures to be followed in informal conferences. Time allowed for payment of the penalty or appeal to the commission shall be tolled while the penalty is being reviewed in an informal conference.

(4) An operator who fails to correct a violation for which a notice of violation or order has been issued under division (D) of this section within the period permitted for its correction shall be assessed a civil penalty of not less than seven hundred fifty dollars for each day during which the failure or violation continues. However, a civil penalty shall not be assessed under division (E)(4) of this section if the commission orders the suspension of the abatement requirement after determining, based upon the findings of an expedited hearing held under section 1513.13 of the Revised Code at the request of the operator, that the operator will suffer irreparable loss or damage from the application of the abatement requirement or if the court orders suspension of the abatement requirement pursuant to review proceedings held under section 1513.14 of the Revised Code at the request of the operator.

(F) The chief may enter into a cooperative agreement with the secretary of the interior to provide for state regulation of coal mining and reclamation operations on federal lands within the state.

(G) The chief may prohibit augering if necessary to maximize the utilization, recoverability, or conservation of the solid fuel resources or to protect against adverse water quality impacts.

(H) The chief shall transmit copies of all schedules submitted under section 1513.07 of the Revised Code pertaining to violations of air or water quality laws and rules adopted and orders issued under those laws in connection with coal mining operations to the director of environmental protection for verification.

(I) For the purposes of sections 1513.18, 1513.24, 1513.37, and 1514.06 of the Revised Code, the chief triennially shall determine the average wage rate for companies performing reclamation work for the division under those sections by averaging the wage rate paid by all companies performing such reclamation work during the three years immediately preceding the determination. However, in making the initial determination under this division, the chief shall average the wage rate paid by all companies performing such reclamation work during the ten years immediately preceding October 29, 1995.

(J) If this state becomes covered by a state programmatic general permit issued by the United States army corps of engineers for the discharge of dredged or fill material into the waters of the United States by operations that conduct surface and underground coal mining and reclamation operations and the restoration of abandoned mine lands, the chief may establish programs and adopt rules and procedures designed to implement the terms, limitations, and conditions of the permit. The purpose of the programs, rules, and procedures shall be to enable the state to reduce or eliminate duplicative state and federal project evaluation, simplify the regulatory approval process, provide environmental protection for aquatic resources that is equivalent to federal protection, and satisfy the requirements of the United States army corps of engineers regulatory program under which the permit is issued and that is established under section 404 of the "Federal Water Pollution Control Act," 86 Stat. 48 (1972), 33 U.S.C. 1344, as amended by the "Clean Water Act of 1977," 91 Stat. 1600, 33 U.S.C. 1344 ; section 10 of the "Rivers and Harbors Act of 1899," 30 Stat. 1151, 33 U.S.C. 403 ; and section 103 of the "Marine Protection, Research, and Sanctuaries Act of 1972," 86 Stat. 1055, 33 U.S.C. 1413.

Effective Date: 06-14-2000; 04-06-2007



Section 1513.03 - Mineral resources inspectors - right of entry.

The chief of the division of mineral resources management shall designate certain employees of the division as mineral resources inspectors for the purpose of enforcing the coal mining laws and the surface mining laws. Those inspectors may enter upon and inspect any coal or surface mining operation at any time, and, upon entering the permit area , an inspector shall notify the operator and shall furnish proper identification. After the final maps have been approved, the inspector shall notify the nearest mine office of the operator and advise of the inspection. Inspectors may serve and execute warrants and other processes of law issued in the enforcement of this chapter and Chapter 1514. of the Revised Code and the rules adopted under them.

The inspectors, while in the normal, lawful, and peaceful pursuit of their duties, may enter upon, cross over, and remain upon privately owned lands for such purposes, and shall not be subject to arrest for trespass while so engaged or for such cause thereafter.

Before a person, other than a person who was an inspector of coal or surface mining operations or oil and gas operations on July 1, 1999, is eligible for appointment as a mineral resources inspector, the person shall pass an examination prepared and administered by the department of administrative services and shall serve for a probationary period of six months to the satisfaction of the chief. The chief may hire , pending the administration of a civil service examination and establishment of a civil service eligibility list, a person as a mineral resources inspector, who shall have the same authority as an inspector hired from an eligible list. This section does not affect the status of any person employed as an inspector of coal or surface mining operations or oil and gas operations prior to July 1, 1999.

Effective Date: 06-14-2000; 07-01-2007



Section 1513.04 - Prohibited acts.

No employee of the state performing any function or duty under Chapter 1513. or 1514. of the Revised Code shall:

(A) Engage in coal or surface mining operations as a sole proprietor or as a partner;

(B) Be an officer, director, stockholder, owner, or part-owner of any corporation engaged in coal or surface mining operations;

(C) Be employed as an attorney, agent, or in any other capacity by any person engaged in coal or surface mining operations;

(D) Have a direct or indirect financial interest in any coal mining or reclamation operation.

Any person who violates this section shall be removed from office or dismissed from employment.

Effective Date: 09-01-1981



Section 1513.05 - Reclamation commission.

There is hereby created a reclamation commission consisting of seven members appointed by the governor with the advice and consent of the senate. For the purposes of hearing appeals under section 1513.13 of the Revised Code that involve mine safety issues, the reclamation commission shall consist of two additional members appointed specifically for that function by the governor with the advice and consent of the senate. All terms of office shall be for five years, commencing on the twenty-ninth day of June and ending on the twenty-eighth day of June. Each member shall hold office from the date of appointment until the end of the term for which the appointment was made. Each vacancy occurring on the commission shall be filled by appointment within sixty days after the vacancy occurs. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Two of the appointees to the commission shall be persons who, at the time of their appointment, own and operate a farm or are retired farmers. Notwithstanding section 1513.04 of the Revised Code, one of the appointees to the commission shall be a person who, at the time of appointment, is the representative of an operator of a coal mine. One of the appointees to the commission shall be a person who, by reason of the person's previous vocation, employment, or affiliations, can be classed as a representative of the public. One of the appointees to the commission shall be a person who, by reason of previous training and experience, can be classed as one learned and experienced in modern forestry practices. One of the appointees to the commission shall be a person who, by reason of previous training and experience, can be classed as one learned and experienced in agronomy. One of the appointees to the commission shall be either a person who, by reason of previous training and experience, can be classed as one capable and experienced in earth-grading problems, or a civil engineer. Beginning not later than five years after the effective date of this amendment, at least one of the seven appointees to the commission shall be an attorney at law who is admitted to practice in this state and is familiar with mining issues. Not more than four members shall be members of the same political party.

The two additional members of the commission who are appointed specifically to hear appeals that involve mine safety issues shall be individuals who, because of previous vocation, employment, or affiliation, can be classified as representatives of employees currently engaged in mining operations. One shall be a representative of coal miners, and one shall be a representative of aggregates miners. Prior to making the appointment, the governor shall request the highest ranking officer in the major employee organization representing coal miners in this state to submit to the governor the names and qualifications of three nominees and shall request the highest ranking officer in the major employee organization representing aggregates miners in this state to do the same. The governor shall appoint one person nominated by each organization to the commission. The nominees shall have not less than five years of practical experience in dealing with mine health and safety issues and at the time of the nomination shall be employed in positions that involve the protection of the health and safety of miners. The major employee organization representing coal miners and the major employee organization representing aggregates miners shall represent a membership consisting of the largest number of coal miners and aggregates miners, respectively, in this state compared to other employee organizations in the year prior to the year in which the appointments are made.

When the commission hears an appeal that involves a coal mining safety issue, one of the commission members who owns and operates a farm or is a retired farmer shall be replaced by the additional member who is a representative of coal miners. When the commission hears an appeal that involves an aggregates mining safety issue, one of the commission members who owns and operates a farm or is a retired farmer shall be replaced by the additional member who is a representative of aggregates miners. Neither of the additional members who are appointed specifically to hear appeals that involve mine safety issues shall be considered to be members of the commission for any other purpose, and they shall not participate in any other matters that come before the commission.

The commission may appoint a secretary to hold office at its pleasure. A commission member may serve as secretary. The secretary shall perform such duties as the commission prescribes, and shall receive such compensation as the commission fixes in accordance with such schedules as are provided by law for the compensation of state employees.

The commission shall appoint one or more hearing officers who shall be attorneys at law admitted to practice in this state to conduct hearings under this chapter.

Four members constitute a quorum, and no action of the commission shall be valid unless it has the concurrence of at least four members. The commission shall keep a record of its proceedings.

Each member shall be paid as compensation for work as a member one hundred fifty dollars per day when actually engaged in the performance of work as a member and when engaged in travel necessary in connection with such work. In addition to such compensation each member shall be reimbursed for all traveling, hotel, and other expenses, in accordance with the current travel rules of the office of budget and management, necessarily incurred in the performance of the member's work as a member.

Annually one member shall be elected as chairperson and another member shall be elected as vice-chairperson for terms of one year.

The governor may remove any member of the commission from office for inefficiency, neglect of duty, malfeasance, misfeasance, or nonfeasance, after delivering to the member the charges against the member in writing with at least ten days' written notice of the time and place at which the governor will publicly hear the member, either in person or by counsel, in defense of the charges against the member. If the member is removed from office, the governor shall file in the office of the secretary of state a complete statement of the charges made against the member and a complete report of the proceedings. The action of the governor removing a member from office is final.

The commission shall adopt rules governing procedure of appeals under section 1513.13 of the Revised Code and may, for its own internal management, adopt rules that do not affect private rights.

Effective Date: 09-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1513.06 - [Repealed].

Effective Date: 03-18-1983



Section 1513.07 - Coal mining and reclamation permit - application or renewal - reclamation plan.

(A)

(1) No operator shall conduct a coal mining operation without a permit for the operation issued by the chief of the division of mineral resources management.

(2) All permits issued pursuant to this chapter shall be issued for a term not to exceed five years, except that, if the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the operation and if the application is full and complete for the specified longer term, the chief may grant a permit for the longer term. A successor in interest to a permittee who applies for a new permit within thirty days after succeeding to the interest and who is able to obtain the performance security of the original permittee may continue coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until the successor's application is granted or denied.

(3) A permit shall terminate if the permittee has not commenced the coal mining operations covered by the permit within three years after the issuance of the permit, except that the chief may grant reasonable extensions of the time upon a showing that the extensions are necessary by reason of litigation precluding the commencement or threatening substantial economic loss to the permittee or by reason of conditions beyond the control and without the fault or negligence of the permittee, and except that with respect to coal to be mined for use in a synthetic fuel facility or specified major electric generating facility, the permittee shall be deemed to have commenced coal mining operations at the time construction of the synthetic fuel or generating facility is initiated.

(4)

(a) Any permit issued pursuant to this chapter shall carry with it the right of successive renewal upon expiration with respect to areas within the boundaries of the permit. The holders of the permit may apply for renewal and the renewal shall be issued unless the chief determines by written findings, subsequent to fulfillment of the public notice requirements of this section and section 1513.071 of the Revised Code through demonstrations by opponents of renewal or otherwise, that one or more of the following circumstances exists:

(i) The terms and conditions of the existing permit are not being satisfactorily met.

(ii) The present coal mining and reclamation operation is not in compliance with the environmental protection standards of this chapter.

(iii) The renewal requested substantially jeopardizes the operator's continuing responsibilities on existing permit areas.

(iv) The applicant has not provided evidence that the performance security in effect for the operation will continue in effect for any renewal requested in the application.

(v) Any additional, revised, or updated information required by the chief has not been provided. Prior to the approval of any renewal of a permit, the chief shall provide notice to the appropriate public authorities as prescribed by rule of the chief.

(b) If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit that addresses any new land areas shall be subject to the full standards applicable to new applications under this chapter.

(c) A permit renewal shall be for a term not to exceed the period of the original permit established by this chapter. Application for permit renewal shall be made at least one hundred twenty days prior to the expiration of the valid permit.

(5) A permit issued pursuant to this chapter does not eliminate the requirements for obtaining a permit to install or modify a disposal system or any part thereof or to discharge sewage, industrial waste, or other wastes into the waters of the state in accordance with Chapter 6111. of the Revised Code.

(B)

(1) The permit application shall be submitted in a manner satisfactory to the chief and shall contain, among other things, all of the following:

(a) The names and addresses of all of the following:

(i) The permit applicant;

(ii) Every legal owner of record of the property, surface and mineral, to be mined;

(iii) The holders of record of any leasehold interest in the property;

(iv) Any purchaser of record of the property under a real estate contract;

(v) The operator if different from the applicant;

(vi) If any of these are business entities other than a single proprietor, the names and addresses of the principals, officers, and statutory agent for service of process.

(b) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any part of the permit area;

(c) A statement of any current or previous coal mining permits in the United States held by the applicant, the permit identification, and any pending applications;

(d) If the applicant is a partnership, corporation, association, or other business entity, the following where applicable: the names and addresses of every officer, partner, director, or person performing a function similar to a director, of the applicant, the name and address of any person owning, of record, ten per cent or more of any class of voting stock of the applicant, a list of all names under which the applicant, partner, or principal shareholder previously operated a coal mining operation within the United States within the five-year period preceding the date of submission of the application, and a list of the person or persons primarily responsible for ensuring that the applicant complies with the requirements of this chapter and rules adopted pursuant thereto while mining and reclaiming under the permit;

(e) A statement of whether the applicant, any subsidiary, affiliate, or persons controlled by or under common control with the applicant, any partner if the applicant is a partnership, any officer, principal shareholder, or director if the applicant is a corporation, or any other person who has a right to control or in fact controls the management of the applicant or the selection of officers, directors, or managers of the applicant:

(i) Has ever held a federal or state coal mining permit that in the five-year period prior to the date of submission of the application has been suspended or revoked or has had a coal mining bond, performance security, or similar security deposited in lieu of bond forfeited and, if so, a brief explanation of the facts involved;

(ii) Has been an officer, partner, director, principal shareholder, or person having the right to control or has in fact controlled the management of or the selection of officers, directors, or managers of a business entity that has had a coal mining or surface mining permit that in the five-year period prior to the date of submission of the application has been suspended or revoked or has had a coal mining or surface mining bond, performance security, or similar security deposited in lieu of bond forfeited and, if so, a brief explanation of the facts involved.

(f) A copy of the applicant's advertisement to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, which shall include the ownership of the proposed mine, a description of the exact location and boundaries of the proposed site sufficient to make the proposed operation readily identifiable by local residents, and the location where the application is available for public inspection;

(g) A description of the type and method of coal mining operation that exists or is proposed, the engineering techniques proposed or used, and the equipment used or proposed to be used;

(h) The anticipated or actual starting and termination dates of each phase of the mining operation and number of acres of land to be affected;

(i) An accurate map or plan, to an appropriate scale, clearly showing the land to be affected and the land upon which the applicant has the legal right to enter and commence coal mining operations, copies of those documents upon which is based the applicant's legal right to enter and commence coal mining operations, and a statement whether that right is the subject of pending litigation. This chapter does not authorize the chief to adjudicate property title disputes.

(j) The name of the watershed and location of the surface stream or tributary into which drainage from the operation will be discharged;

(k) A determination of the probable hydrologic consequences of the mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime, providing information on the quantity and quality of water in surface and ground water systems including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the chief of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability, but this determination shall not be required until hydrologic information of the general area prior to mining is made available from an appropriate federal or state agency; however, the permit shall not be approved until the information is available and is incorporated into the application;

(l) When requested by the chief, the climatological factors that are peculiar to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds, and the seasonal temperature ranges;

(m) Accurate maps prepared by or under the direction of and certified by a qualified registered professional engineer, registered surveyor, or licensed landscape architect to an appropriate scale clearly showing all types of information set forth on topographical maps of the United States geological survey of a scale of not more than four hundred feet to the inch, including all artificial features and significant known archeological sites. The map, among other things specified by the chief, shall show all boundaries of the land to be affected, the boundary lines and names of present owners of record of all surface areas abutting the permit area, and the location of all buildings within one thousand feet of the permit area.

(n)

(i) Cross-section maps or plans of the land to be affected including the actual area to be mined, prepared by or under the direction of and certified by a qualified registered professional engineer or certified professional geologist with assistance from experts in related fields such as hydrology, hydrogeology, geology, and landscape architecture, showing pertinent elevations and locations of test borings or core samplings and depicting the following information: the nature and depth of the various strata of overburden; the nature and thickness of any coal or rider seam above the coal seam to be mined; the nature of the stratum immediately beneath the coal seam to be mined; all mineral crop lines and the strike and dip of the coal to be mined within the area to be affected; existing or previous coal mining limits; the location and extent of known workings of any underground mines, including mine openings to the surface; the location of spoil, waste, or refuse areas and topsoil preservation areas; the location of all impoundments for waste or erosion control; any settling or water treatment facility; constructed or natural drainways and the location of any discharges to any surface body of water on the land to be affected or adjacent thereto; profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan; the location of subsurface water, if encountered; the location and quality of aquifers; and the estimated elevation of the water table. Registered surveyors shall be allowed to perform all plans, maps, and certifications under this chapter as they are authorized under Chapter 4733. of the Revised Code.

(ii) A statement of the quality and locations of subsurface water. The chief shall provide by rule the number of locations to be sampled, frequency of collection, and parameters to be analyzed to obtain the statement required.

(o) A statement of the results of test borings or core samplings from the permit area, including logs of the drill holes, the thickness of the coal seam found, an analysis of the chemical properties of the coal, the sulfur content of any coal seam, chemical analysis of potentially acid or toxic forming sections of the overburden, and chemical analysis of the stratum lying immediately underneath the coal to be mined, except that this division may be waived by the chief with respect to the specific application by a written determination that its requirements are unnecessary. If the test borings or core samplings from the permit area indicate the existence of potentially acid forming or toxic forming quantities of sulfur in the coal or overburden to be disturbed by mining, the application also shall include a statement of the acid generating potential and the acid neutralizing potential of the rock strata to be disturbed as calculated in accordance with the calculation method established under section 1513.075 of the Revised Code or with another calculation method.

(p) For those lands in the permit application that a reconnaissance inspection suggests may be prime farmlands, a soil survey shall be made or obtained according to standards established by the secretary of the United States department of agriculture in order to confirm the exact location of the prime farmlands, if any;

(q) A certificate issued by an insurance company authorized to do business in this state certifying that the applicant has a public liability insurance policy in force for the coal mining and reclamation operations for which the permit is sought or evidence that the applicant has satisfied other state self-insurance requirements. The policy shall provide for personal injury and property damage protection in an amount adequate to compensate any persons damaged as a result of coal mining and reclamation operations, including the use of explosives, and entitled to compensation under the applicable provisions of state law. The policy shall be maintained in effect during the term of the permit or any renewal, including the length of all reclamation operations. The insurance company shall give prompt notice to the permittee and the chief if the public liability insurance policy lapses for any reason including the nonpayment of insurance premiums. Upon the lapse of the policy, the chief may suspend the permit and all other outstanding permits until proper insurance coverage is obtained.

(r) The business telephone number of the applicant;

(s) If the applicant seeks an authorization under division (E)(7) of this section to conduct coal mining and reclamation operations on areas to be covered by the permit that were affected by coal mining operations before August 3, 1977, that have resulted in continuing water pollution from or on the previously mined areas, such additional information pertaining to those previously mined areas as may be required by the chief, including, without limitation, maps, plans, cross sections, data necessary to determine existing water quality from or on those areas with respect to pH, iron, and manganese, and a pollution abatement plan that may improve water quality from or on those areas with respect to pH, iron, and manganese.

(2) Information pertaining to coal seams, test borings, core samplings, or soil samples as required by this section shall be made available by the chief to any person with an interest that is or may be adversely affected, except that information that pertains only to the analysis of the chemical and physical properties of the coal, excluding information regarding mineral or elemental content that is potentially toxic in the environment, shall be kept confidential and not made a matter of public record.

(3)

(a) If the chief finds that the probable total annual production at all locations of any operator will not exceed three hundred thousand tons, the following activities, upon the written request of the operator in connection with a permit application, shall be performed by a qualified public or private laboratory or another public or private qualified entity designated by the chief, and the cost of the activities shall be assumed by the chief, provided that sufficient moneys for such assistance are available:

(i) The determination of probable hydrologic consequences required under division (B)(1)(k) of this section;

(ii) The development of cross-section maps and plans required under division (B)(1)(n)(i) of this section;

(iii) The geologic drilling and statement of results of test borings and core samplings required under division (B)(1)(o) of this section;

(iv) The collection of archaeological information required under division (B)(1)(m) of this section and any other archaeological and historical information required by the chief, and the preparation of plans necessitated thereby;

(v) Pre-blast surveys required under division (E) of section 1513.161 of the Revised Code;

(vi) The collection of site-specific resource information and production of protection and enhancement plans for fish and wildlife habitats and other environmental values required by the chief under this chapter.

(b) A coal operator that has received assistance under division (B)(3)(a) of this section shall reimburse the chief for the cost of the services rendered if the chief finds that the operator's actual and attributed annual production of coal for all locations exceeds three hundred thousand tons during the twelve months immediately following the date on which the operator was issued a coal mining and reclamation permit.

(4) Each applicant for a permit shall submit to the chief as part of the permit application a reclamation plan that meets the requirements of this chapter.

(5) Each applicant for a coal mining and reclamation permit shall file a copy of the application for a permit, excluding that information pertaining to the coal seam itself, for public inspection with the county recorder or an appropriate public office approved by the chief in the county where the mining is proposed to occur.

(6) Each applicant for a coal mining and reclamation permit shall submit to the chief as part of the permit application a blasting plan that describes the procedures and standards by which the operator will comply with section 1513.161 of the Revised Code.

(C) Each reclamation plan submitted as part of a permit application shall include, in the detail necessary to demonstrate that reclamation required by this chapter can be accomplished and in the detail necessary for the chief to determine the estimated cost of reclamation if the reclamation has to be performed by the division of mineral resources management in the event of forfeiture of the performance security by the applicant, a statement of:

(1) The identification of the lands subject to coal mining operations over the estimated life of those operations and the size, sequence, and timing of the subareas for which it is anticipated that individual permits for mining will be sought;

(2) The condition of the land to be covered by the permit prior to any mining, including all of the following:

(a) The uses existing at the time of the application and, if the land has a history of previous mining, the uses that preceded any mining;

(b) The capability of the land prior to any mining to support a variety of uses, giving consideration to soil and foundation characteristics, topography, and vegetative cover and, if applicable, a soil survey prepared pursuant to division (B)(1)(p) of this section;

(c) The productivity of the land prior to mining, including appropriate classification as prime farmlands as well as the average yield of food, fiber, forage, or wood products obtained from the land under high levels of management.

(3) The use that is proposed to be made of the land following reclamation, including information regarding the utility and capacity of the reclaimed land to support a variety of alternative uses, the relationship of the proposed use to existing land use policies and plans, and the comments of any owner of the land and state and local governments or agencies thereof that would have to initiate, implement, approve, or authorize the proposed use of the land following reclamation;

(4) A detailed description of how the proposed postmining land use is to be achieved and the necessary support activities that may be needed to achieve the proposed land use;

(5) The engineering techniques proposed to be used in mining and reclamation and a description of the major equipment; a plan for the control of surface water drainage and of water accumulation; a plan, where appropriate, for backfilling, soil stabilization, and compacting, grading, and appropriate revegetation; a plan for soil reconstruction, replacement, and stabilization, pursuant to the performance standards in section 1513.16 of the Revised Code, for those food, forage, and forest lands identified in that section; and a statement as to how the permittee plans to comply with each of the requirements set out in section 1513.16 of the Revised Code;

(6) A description of the means by which the utilization and conservation of the solid fuel resource being recovered will be maximized so that reaffecting the land in the future can be minimized;

(7) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan;

(8) A description of the degree to which the coal mining and reclamation operations are consistent with surface owner plans and applicable state and local land use plans and programs;

(9) The steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards;

(10) A description of the degree to which the reclamation plan is consistent with local physical, environmental, and climatological conditions;

(11) A description of all lands, interests in lands, or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit;

(12) The results of test borings that the applicant has made at the area to be covered by the permit, or other equivalent information and data in a form satisfactory to the chief, including the location of subsurface water, and an analysis of the chemical properties, including acid forming properties of the mineral and overburden; except that information that pertains only to the analysis of the chemical and physical properties of the coal, excluding information regarding mineral or elemental contents that are potentially toxic in the environment, shall be kept confidential and not made a matter of public record;

(13) A detailed description of the measures to be taken during the mining and reclamation process to ensure the protection of all of the following:

(a) The quality of surface and ground water systems, both on- and off-site, from adverse effects of the mining and reclamation process;

(b) The rights of present users to such water;

(c) The quantity of surface and ground water systems, both on- and off-site, from adverse effects of the mining and reclamation process or, where such protection of quantity cannot be assured, provision of alternative sources of water.

(14) Any other requirements the chief prescribes by rule.

(D)

(1) Any information required by division (C) of this section that is not on public file pursuant to this chapter shall be held in confidence by the chief.

(2) With regard to requests for an exemption from the requirements of this chapter for coal extraction incidental to the extraction of other minerals, as described in division (H)(1)(a) of section 1513.01 of the Revised Code, confidential information includes and is limited to information concerning trade secrets or privileged commercial or financial information relating to the competitive rights of the persons intending to conduct the extraction of minerals.

(E)

(1) Upon the basis of a complete mining application and reclamation plan or a revision or renewal thereof, as required by this chapter, and information obtained as a result of public notification and public hearing, if any, as provided by section 1513.071 of the Revised Code, the chief shall grant, require modification of, or deny the application for a permit and notify the applicant in writing in accordance with division (I)(3) of this section. An application is deemed to be complete as submitted to the chief unless the chief, within fourteen days of the submission, identifies deficiencies in the application in writing and subsequently submits a copy of a written list of deficiencies to the applicant.

A decision of the chief denying a permit shall state in writing the specific reasons for the denial.

The applicant for a permit or revision of a permit has the burden of establishing that the application is in compliance with all the requirements of this chapter. Within ten days after the granting of a permit, the chief shall notify the boards of township trustees and county commissioners, the mayor, and the legislative authority in the township, county, and municipal corporation in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land. However, failure of the chief to notify the local officials shall not affect the status of the permit.

(2) No permit application or application for revision of an existing permit shall be approved unless the application affirmatively demonstrates and the chief finds in writing on the basis of the information set forth in the application or from information otherwise available, which shall be documented in the approval and made available to the applicant, all of the following:

(a) The application is accurate and complete and all the requirements of this chapter have been complied with.

(b) The applicant has demonstrated that the reclamation required by this chapter can be accomplished under the reclamation plan contained in the application.

(c)

(i) Assessment of the probable cumulative impact of all anticipated mining in the general and adjacent area on the hydrologic balance specified in division (B)(1)(k) of this section has been made by the chief, and the proposed operation has been designed to prevent material damage to hydrologic balance outside the permit area.

(ii) There shall be an ongoing process conducted by the chief in cooperation with other state and federal agencies to review all assessments of probable cumulative impact of coal mining in light of post-mining data and any other hydrologic information as it becomes available to determine if the assessments were realistic. The chief shall take appropriate action as indicated in the review process.

(d) The area proposed to be mined is not included within an area designated unsuitable for coal mining pursuant to section 1513.073 of the Revised Code or is not within an area under study for such designation in an administrative proceeding commenced pursuant to division (A)(3)(c) or (B) of section 1513.073 of the Revised Code unless in an area as to which an administrative proceeding has commenced pursuant to division (A)(3)(c) or (B) of section 1513.073 of the Revised Code, the operator making the permit application demonstrates that, prior to January 1, 1977, the operator made substantial legal and financial commitments in relation to the operation for which a permit is sought.

(e) In cases where the private mineral estate has been severed from the private surface estate and surface disturbance will result from the applicant's proposed use of a strip mining method, the applicant has submitted to the chief one of the following:

(i) The written consent of the surface owner to the surface disturbance that will result from the extraction of coal by the applicant's proposed strip mining method;

(ii) A conveyance that expressly grants or reserves the right to extract the coal by strip mining methods that cause surface disturbance;

(iii) If the conveyance does not expressly grant the right to extract coal by strip mining methods that cause surface disturbance, the surface-subsurface legal relationship concerning surface disturbance shall be determined under the law of this state. This chapter does not authorize the chief to adjudicate property rights disputes.

(3)

(a) The applicant shall file with the permit application a schedule listing all notices of violations of any law, rule, or regulation of the United States or of any department or agency thereof or of any state pertaining to air or water environmental protection incurred by the applicant in connection with any coal mining operation during the three-year period prior to the date of application. The schedule also shall indicate the final resolution of such a notice of violation. Upon receipt of an application, the chief shall provide a schedule listing all notices of violations of this chapter pertaining to air or water environmental protection incurred by the applicant during the three-year period prior to receipt of the application and the final resolution of all such notices of violation. The chief shall provide this schedule to the applicant for filing by the applicant with the application filed for public review, as required by division (B)(5) of this section. When the schedule or other information available to the chief indicates that any coal mining operation owned or controlled by the applicant is currently in violation of such laws, the permit shall not be issued until the applicant submits proof that the violation has been corrected or is in the process of being corrected to the satisfaction of the regulatory authority, department, or agency that has jurisdiction over the violation and that any civil penalties owed to the state for a violation and not the subject of an appeal have been paid. No permit shall be issued to an applicant after a finding by the chief that the applicant or the operator specified in the application controls or has controlled mining operations with a demonstrated pattern of willful violations of this chapter of a nature and duration to result in irreparable damage to the environment as to indicate an intent not to comply with or a disregard of this chapter.

(b) For the purposes of division (E)(3)(a) of this section, any violation resulting from an unanticipated event or condition at a surface coal mining operation on lands eligible for remining under a permit held by the person submitting an application for a coal mining permit under this section shall not prevent issuance of that permit. As used in this division, "unanticipated event or condition" means an event or condition encountered in a remining operation that was not contemplated by the applicable surface coal mining and reclamation permit.

(4)

(a) In addition to finding the application in compliance with division (E)(2) of this section, if the area proposed to be mined contains prime farmland as determined pursuant to division (B)(1)(p) of this section, the chief, after consultation with the secretary of the United States department of agriculture and pursuant to regulations issued by the secretary of the interior with the concurrence of the secretary of agriculture, may grant a permit to mine on prime farmland if the chief finds in writing that the operator has the technological capability to restore the mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in section 1513.16 of the Revised Code.

(b) Division (E)(4)(a) of this section does not apply to a permit issued prior to August 3, 1977, or revisions or renewals thereof.

(5) The chief shall issue an order denying a permit after finding that the applicant has misrepresented or omitted any material fact in the application for the permit.

(6) The chief may issue an order denying a permit after finding that the applicant, any partner, if the applicant is a partnership, any officer, principal shareholder, or director, if the applicant is a corporation, or any other person who has a right to control or in fact controls the management of the applicant or the selection of officers, directors, or managers of the applicant has been a sole proprietor or partner, officer, director, principal shareholder, or person having the right to control or has in fact controlled the management of or the selection of officers, directors, or managers of a business entity that ever has had a coal mining license or permit issued by this or any other state or the United States suspended or revoked, ever has forfeited a coal or surface mining bond, performance security, or similar security deposited in lieu of bond in this or any other state or with the United States, or ever has substantially or materially failed to comply with this chapter.

(7) When issuing a permit under this section, the chief may authorize an applicant to conduct coal mining and reclamation operations on areas to be covered by the permit that were affected by coal mining operations before August 3, 1977, that have resulted in continuing water pollution from or on the previously mined areas for the purpose of potentially reducing the pollution loadings of pH, iron, and manganese from discharges from or on the previously mined areas. Following the chief's authorization to conduct such operations on those areas, the areas shall be designated as pollution abatement areas for the purposes of this chapter.

The chief shall not grant an authorization under division (E)(7) of this section to conduct coal mining and reclamation operations on any such previously mined areas unless the applicant demonstrates to the chief's satisfaction that all of the following conditions are met:

(a) The applicant's pollution abatement plan for mining and reclaiming the previously mined areas represents the best available technology economically achievable.

(b) Implementation of the plan will potentially reduce pollutant loadings of pH, iron, and manganese resulting from discharges of surface waters or ground water from or on the previously mined areas within the permit area.

(c) Implementation of the plan will not cause any additional degradation of surface water quality off the permit area with respect to pH, iron, and manganese.

(d) Implementation of the plan will not cause any additional degradation of ground water.

(e) The plan meets the requirements governing mining and reclamation of such previously mined pollution abatement areas established by the chief in rules adopted under section 1513.02 of the Revised Code.

(f) Neither the applicant; any partner, if the applicant is a partnership; any officer, principal shareholder, or director, if the applicant is a corporation; any other person who has a right to control or in fact controls the management of the applicant or the selection of officers, directors, or managers of the applicant; nor any contractor or subcontractor of the applicant, has any of the following:

(i) Responsibility or liability under this chapter or rules adopted under it as an operator for treating the discharges of water pollutants from or on the previously mined areas for which the authorization is sought;

(ii) Any responsibility or liability under this chapter or rules adopted under it for reclaiming the previously mined areas for which the authorization is sought;

(iii) During the eighteen months prior to submitting the permit application requesting an authorization under division (E)(7) of this section, had a coal mining and reclamation permit suspended or revoked under division (D)(3) of section 1513.02 of the Revised Code for violating this chapter or Chapter 6111. of the Revised Code or rules adopted under them with respect to water quality, effluent limitations, or surface or ground water monitoring;

(iv) Ever forfeited a coal or surface mining bond, performance security, or similar security deposited in lieu of a bond in this or any other state or with the United States.

(8) In the case of the issuance of a permit that involves a conflict of results between various methods of calculating potential acidity and neutralization potential for purposes of assessing the potential for acid mine drainage to occur at a mine site, the permit shall include provisions for monitoring and record keeping to identify the creation of unanticipated acid water at the mine site. If the monitoring detects the creation of acid water at the site, the permit shall impose on the permittee additional requirements regarding mining practices and site reclamation to prevent the discharge of acid mine drainage from the mine site. As used in division (E)(8) of this section, "potential acidity" and "neutralization potential" have the same meanings as in section 1513.075 of the Revised Code.

(F)

(1) During the term of the permit, the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the chief.

(2) An application for a revision of a permit shall not be approved unless the chief finds that reclamation required by this chapter can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within ninety days after receipt of a complete revision application. The chief shall establish, by rule, criteria for determining the extent to which all permit application information requirements and procedures, including notice and hearings, shall apply to the revision request, except that any revisions that propose significant alterations in the reclamation plan, at a minimum, shall be subject to notice and hearing requirements.

(3) Any extensions to the area covered by the permit except incidental boundary revisions shall be made by application for a permit.

(G) No transfer, assignment, or sale of the rights granted under a permit issued pursuant to this chapter shall be made without the written approval of the chief.

(H) The chief, within a time limit prescribed in the chief's rules, shall review outstanding permits and may require reasonable revision or modification of a permit. A revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by rule of the chief.

(I)

(1) If an informal conference has been held pursuant to section 1513.071 of the Revised Code, the chief shall issue and furnish the applicant for a permit, persons who participated in the informal conference, and persons who filed written objections pursuant to division (B) of section 1513.071 of the Revised Code, with the written finding of the chief granting or denying the permit in whole or in part and stating the reasons therefor within sixty days of the conference, provided that the chief shall comply with the time frames established in division (I)(3) of this section.

(2) If there has been no informal conference held pursuant to section 1513.071 of the Revised Code, the chief shall submit to the applicant for a permit the written finding of the chief granting or denying the permit in whole or in part and stating the reasons therefor within the time frames established in division (I)(3) of this section.

(3) The chief shall grant or deny a permit not later than two hundred forty days after the submission of a complete application for the permit. Any time during which the applicant is making revisions to an application or providing additional information requested by the chief regarding an application shall not be included in the two hundred forty days. If the chief determines that a permit cannot be granted or denied within the two-hundred-forty-day time frame, the chief, not later than two hundred ten days after the submission of a complete application for the permit, shall provide the applicant with written notice of the expected delay.

(4) If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons therefor shall be set forth in the notification. Within thirty days after the applicant is notified of the final decision of the chief on the permit application, the applicant or any person with an interest that is or may be adversely affected may appeal the decision to the reclamation commission pursuant to section 1513.13 of the Revised Code.

(5) Any applicant or any person with an interest that is or may be adversely affected who has participated in the administrative proceedings as an objector and is aggrieved by the decision of the reclamation commission, or if the commission fails to act within the time limits specified in this chapter, may appeal in accordance with section 1513.14 of the Revised Code.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Amended by 128th General Assemblych.36,SB 73, §1, eff. 6/15/2009.

Effective Date: 06-14-2000; 04-06-2007; 2008 SB386 04-07-2009



Section 1513.071 - Submission of advertisement and notice of application for permit or significant revision.

(A) Simultaneously with the filing of an application for a permit or significant revision of an existing permit under section 1513.07 of the Revised Code, the applicant shall submit to the chief of the division of mineral resources management a copy of the applicant's advertisement of the ownership, precise location, and boundaries of the land to be affected. At the time of submission, the advertisement shall be placed by the applicant in a newspaper of general circulation in the locality of the proposed coal mine at least once a week for four consecutive weeks. The chief shall notify, in each county or part of a county in which a proposed area to be permitted is located, the board of county commissioners, the board of township trustees, the legislative authorities of municipal corporations, private water companies, regional councils of governments, and the boards of directors of conservancy districts informing them of the operator's intention to conduct a coal mining operation on a particularly described tract of land and indicating the permit application number and where a copy of the proposed mining and reclamation plan may be inspected. The chief shall also notify the planning commissions with jurisdiction over all or part of the area to be permitted. These agencies, authorities, or companies may submit written comments on the application with respect to the effects of the proposed operation on the environment that are within their area of responsibility in quadruplicate to the chief within thirty days after notification by the chief of receipt of the application. The chief shall immediately transmit these comments to the applicant and make them available to the public at the same locations at which the mining application is available for inspection.

(B) A person having an interest that is or may be adversely affected or the officer or head of any federal, state, or local governmental agency or authority may file written objections to the proposed initial or revised application for a coal mining and reclamation permit with the chief within thirty days after the last publication of the notice required by division (A) of this section. The objections shall immediately be transmitted to the applicant by the chief and shall be made available to the public. If written objections are filed and an informal conference requested, the chief or the chief's representative shall then hold an informal conference on the application for a permit within a reasonable time in the county where the largest area of the area to be permitted is located. The date, time, and location of the informal conference shall be advertised by the chief in a newspaper of general circulation in the locality at least two weeks prior to the scheduled conference date. The chief may arrange with the applicant, upon request by any objecting party, access to the proposed mining area for the purpose of gathering information relevant to the proceeding. An electronic or stenographic record shall be made of the conference proceeding unless waived by all parties. The record shall be maintained and shall be accessible to the parties until final release of the applicant's performance security. If all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, the informal conference need not be held.

Effective Date: 09-01-1981; 04-06-2007



Section 1513.072 - Administrative rules for coal exploration operations.

(A) Coal exploration operations that substantially disturb the natural land surface shall be conducted in accordance with exploration rules adopted by the chief of the division of mineral resources management. The rules shall include, at a minimum:

(1) The requirement that prior to conducting any exploration under this section, any person shall file with the chief notice of intention to explore, which shall include a description of the exploration area and period of proposed exploration;

(2) Provisions for reclamation in accordance with the performance standards in section 1513.16 of the Revised Code of all lands disturbed in exploration, including excavations, roads, drill holes, and the removal of necessary facilities and equipment.

(B) Information submitted to the chief pursuant to this section as confidential concerning trade secrets or privileged commercial or financial information that relates to the competitive rights of the person or entity intending to explore the described area shall not be available for public examination.

(C) A person who conducts any coal exploration activities that substantially disturb the natural land surface in violation of this section or rules adopted pursuant thereto is subject to division (E) of section 1513.02 of the Revised Code.

(D) No person shall remove more than two hundred fifty tons of coal pursuant to an exploration permit without the specific written approval of the chief.

Effective Date: 06-14-2000



Section 1513.073 - Designating areas as unsuitable for coal mining operations.

(A)

(1) Upon petition pursuant to division (B) of this section, the chief of the division of mineral resources management shall designate an area as unsuitable for all or certain types of coal mining operations if the chief determines that reclamation pursuant to the requirements of this chapter is not technologically and economically feasible.

(2) Upon petition pursuant to division (B) of this section, a surface area may be designated unsuitable for all or certain types of coal mining operations if the operations will:

(a) Be incompatible with existing state or local land use plans or programs;

(b) Affect fragile or historic lands in which the operations could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems;

(c) Affect renewable resource lands in which the operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, or aquifers and aquifer recharge areas;

(d) Affect natural hazard lands in which the operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

(3) The chief shall develop the following:

(a) A data base and an inventory system that will permit proper evaluation of the capacity of different land areas of the state to support and permit reclamation of coal mining operations;

(b) A method or methods for implementing land use planning decisions concerning coal mining operations;

(c) Procedures for proper notice and opportunities for public participation, including a public meeting prior to making any designation or redesignation, pursuant to this section.

(4) Determinations of the unsuitablity of land for coal mining, as provided for in this section, shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state, and local levels.

(5) The requirements of this section do not apply to lands on which coal mining operations were being conducted on August 3, 1977, or under a permit issued pursuant to this chapter, or where substantial legal and financial commitments in the operation were in existence prior to January 4, 1977.

(B) A person having an interest that is or may be adversely affected may petition the chief to have an area designated as unsuitable for coal mining operations or to have such a designation terminated. The petition shall contain allegations of facts with supporting evidence that would tend to establish the allegations. The chief shall hold a public meeting in the locality of the affected area, after appropriate notice and publication of the date, time, and location of the meeting within ninety days after receipt of the petition, provided that the chief may extend the time for holding the meeting an additional two hundred ten days when, in the chief's judgment, such additional time is needed for adequate review of the petition. Any person may appear at the meeting and present a statement or evidence regarding the petition. Within sixty days after the meeting, the chief shall issue and furnish to the petitioner and any other participant at the meeting a written decision regarding the petition, and the reasons therefor.

(C) Prior to designating any land areas as unsuitable for coal mining operations or terminating previous determinations of unsuitability, the chief shall prepare a detailed statement on:

(1) The potential coal resources of the area;

(2) The demand for coal resources;

(3) The impact of the designation on the environment, the economy, and the supply of coal.

(D) After August 3, 1977, and subject to valid existing rights, no coal mining operations except those that existed on August 3, 1977, shall be permitted:

(1) On any lands within the boundaries of units of the national park system, the national wildlife refuge systems, the national system of trails, the national wilderness preservation system, the wild and scenic rivers system, including study rivers designated under section 5(a) of the "Wild and Scenic Rivers Act," 82 Stat. 906 (1968), 16 U.S.C.A. 1274, and national recreation areas designated by act of congress;

(2) On any federal lands within the boundaries of any national forest unless approval is granted by the secretary of the United States department of the interior;

(3) That will adversely affect any publicly owned park or any places included in the national register of historic sites unless approved jointly by the chief and the federal, state, or local agency with jurisdiction over the park or the historic site;

(4) Within one hundred feet of the outside right-of-way line of any public road, measured horizontally, except where mine access roads or haulage roads join such right-of-way line and except that the chief may permit the roads to be relocated or the area affected to lie within one hundred feet of such road if after public notice and opportunity for public meeting in the locality of the affected area a written finding is made that the interests of the public and the landowners affected thereby will be protected;

(5) Within three hundred feet from any occupied dwelling, measured horizontally, unless waived by the owner thereof, nor within three hundred feet, measured horizontally, of any public building, school, church, community, or institutional building, or public park, nor within one hundred feet, measured horizontally, of a cemetery.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Effective Date: 06-14-2000



Section 1513.074 - Application for extension of permit to contiguous land.

An operator may file an application for an extension of a currently active permit to land contiguous to the permit area of the permit. The application shall be subject to the full standards applicable to new applications under this chapter, except that the applicant may incorporate by reference current information contained in the application for the original permit. If the original permit is unavailable or the information is not current, the applicant shall replace or supply such information at all appropriate locations.

Effective Date: 03-18-1983



Section 1513.075 - Potential acidity and neutralization of disturbed strata.

(A) As used in this section:

(1) "Potential acidity" means a laboratory measurement of the amount of acidity that could be produced by material in a rock strata proposed to be disturbed by mining and that is expressed by a numeral indicating the number of tons of that acidity that would be present in one thousand tons of disturbed overburden.

(2) "Neutralization potential" means a laboratory measurement of the alkalinity of a rock strata expressed as the amount of acidity that would be neutralized by material proposed to be disturbed by mining and that is expressed by a numeral indicating the number of tons of that alkalinity that would be present in one thousand tons of disturbed overburden.

(3) "Test borings or core samplings" refer to test borings or core samplings performed on rock strata in an area proposed to be covered by a permit for a coal mining operation, the results of which must be stated in the permit application in accordance with division (B)(1)(o) of section 1513.07 of the Revised Code.

(B) For purposes of the determination of the chief of the division of mineral resources management regarding whether to approve an application for a permit for a coal mining operation based on criteria established in divisions (E)(2)(a) and (c) of section 1513.07 of the Revised Code and related performance standards established in division (A)(10) of section 1513.16 of the Revised Code, the potential acidity and the neutralization potential of the rock strata that would be disturbed under the permit may be calculated in accordance with this section.

(C) The measurement of potential acidity may be based on laboratory analyses of the sulfur content of the coal and overburden to be disturbed by mining. If the results of test borings or core samplings include laboratory analyses of the pyritic form of sulfur, the applicant may base the calculation of the potential acidity for the area on the pyritic sulfur content of the coal and overburden to be disturbed by mining rather than on the total sulfur content.

(D) The tons of rock in the area represented by each core hole resulting from test boring or core sampling may be estimated and used to calculate the tons of potential acidity and tons of neutralization potential for each rock stratum. The sum of those values across the proposed permit area may be used to calculate the site's overall neutralization potential and potential acidity.

(E) The proposed permit area may not be considered to have the potential to create acid or other toxic mine drainage if either of the following applies:

(1) The numeral that indicates the site's overall neutralization potential divided by the numeral that indicates the site's overall potential acidity results in a quotient that is equal to or greater than two.

(2) The numeral that indicates the neutralization potential subtracted from the numeral that indicates the potential acidity results in a remainder that is equal to or less than

negative ten.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Effective Date: 04-06-2007



Section 1513.076 - Agency coordination and cooperation respecting permits.

The director of environmental protection and the director of natural resources shall jointly establish procedures that do all of the following:

(A) Provide for the coordination of the issuance of coal mining and reclamation permits under this chapter and permits and certifications under Chapter 6111. of the Revised Code for coal mining and reclamation operations;

(B) Provide for the direct cooperation of the staff of the environmental protection agency and the staff of the division of mineral resources management in the review and approval or denial of coal mining and reclamation permits issued under this chapter and permits and certifications issued under Chapter 6111. of the Revised Code;

(C) Provide for direct and effective communication between the staff of the environmental protection agency and the staff of the division of mineral resources management regarding the review and approval or denial of coal mining and reclamation permits issued under this chapter and permits and certifications issued under Chapter 6111. of the Revised Code;

(D) Provide for the creation of a joint agency coal task force consisting of employees of the environmental protection agency and the division of mineral resources management for the purpose of ensuring that the procedures established under divisions (A) to (C) of this section are properly implemented.

Effective Date: 2008 SB386 04-07-2009



Section 1513.08 - Filing performance bond or deposit of cash or securities.

(A) After a coal mining and reclamation permit application has been approved, the applicant shall file with the chief of the division of mineral resources management, on a form prescribed and furnished by the chief, the performance security required under this section that shall be payable to the state and conditioned on the faithful performance of all the requirements of this chapter and rules adopted under it and the terms and conditions of the permit.

(B) Using the information contained in the permit application; the requirements contained in the approved permit and reclamation plan; and, after considering the topography, geology, hydrology, and revegetation potential of the area of the approved permit, the probable difficulty of reclamation; the chief shall determine the estimated cost of reclamation under the initial term of the permit if the reclamation has to be performed by the division of mineral resources management in the event of forfeiture of the performance security by the applicant. The chief shall send written notice of the amount of the estimated cost of reclamation by certified mail to the applicant. The applicant shall send written notice to the chief indicating the method by which the applicant will provide the performance security pursuant to division (C) of this section.

(C) The applicant shall provide the performance security in an amount using one of the following:

(1) If the applicant elects to provide performance security without reliance on the reclamation forfeiture fund created in section 1513.18 of the Revised Code, the amount of the estimated cost of reclamation as determined by the chief under division (B) of this section for the increments of land on which the operator will conduct a coal mining and reclamation operation under the initial term of the permit as indicated in the application;

(2) If the applicant elects to provide performance security together with reliance on the reclamation forfeiture fund through payment of the additional tax on the severance of coal that is levied under division (A)(8) of section 5749.02 of the Revised Code, an amount of twenty-five hundred dollars per acre of land on which the operator will conduct coal mining and reclamation under the initial term of the permit as indicated in the application. However, in order for an applicant to be eligible to provide performance security in accordance with division (C)(2) of this section, the applicant, an owner and controller of the applicant, or an affiliate of the applicant shall have held a permit issued under this chapter for any coal mining and reclamation operation for a period of not less than five years. In the event of forfeiture of performance security that was provided in accordance with division (C)(2) of this section, the difference between the amount of that performance security and the estimated cost of reclamation as determined by the chief under division (B) of this section shall be obtained from money in the reclamation forfeiture fund as needed to complete the reclamation.

The performance security provided under division (C) of this section for the entire area to be mined under one permit issued under this chapter shall not be less than ten thousand dollars.

The performance security shall cover areas of land affected by mining within or immediately adjacent to the permitted area, so long as the total number of acres does not exceed the number of acres for which the performance security is provided. However, the authority for the performance security to cover areas of land immediately adjacent to the permitted area does not authorize a permittee to mine areas outside an approved permit area. As succeeding increments of coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the chief additional performance security to cover the increments in accordance with this section. If a permittee intends to mine areas outside the approved permit area, the permittee shall provide additional performance security in accordance with this section to cover the areas to be mined.

If an applicant or permittee has not held a permit issued under this chapter for any coal mining and reclamation operation for a period of five years or more, the applicant or permittee shall provide performance security in accordance with division (C)(1) of this section in the full amount of the estimated cost of reclamation as determined by the chief for a permitted coal preparation plant or coal refuse disposal area that is not located within a permitted area of a mine. If an applicant for a permit for a coal preparation plant or coal refuse disposal area or a permittee of a permitted coal preparation plant or coal refuse disposal area that is not located within a permitted area of a mine has held a permit issued under this chapter for any coal mining and reclamation operation for a period of five years or more, the applicant or permittee may provide performance security for the coal preparation plant or coal refuse disposal area either in accordance with division (C)(1) of this section in the full amount of the estimated cost of reclamation as determined by the chief or in accordance with division (C)(2) of this section in an amount of twenty-five hundred dollars per acre of land with reliance on the reclamation forfeiture fund. If a permittee has previously provided performance security under division (C)(1) of this section for a coal preparation plant or coal refuse disposal area that is not located within a permitted area of a mine and elects to provide performance security in accordance with division (C)(2) of this section, the permittee shall submit written notice to the chief indicating that the permittee elects to provide performance security in accordance with division (C)(2) of this section. Upon receipt of such a written notice, the chief shall release to the permittee the amount of the performance security previously provided under division (C)(1) of this section that exceeds the amount of performance security that is required to be provided under division (C)(2) of this section.

(D) A permittee's liability under the performance security shall be limited to the obligations established under the permit, which include completion of the reclamation plan in order to make the land capable of supporting the postmining land use that was approved in the permit. The period of liability under the performance security shall be for the duration of the coal mining and reclamation operation and for a period coincident with the operator's responsibility for revegetation requirements under section 1513.16 of the Revised Code.

(E) The amount of the estimated cost of reclamation determined under division (B) of this section and the amount of a permittee's performance security provided in accordance with division (C)(1) of this section shall be adjusted by the chief as the land that is affected by mining increases or decreases or if the cost of reclamation increases or decreases. If the performance security was provided in accordance with division (C)(2) of this section and the chief has issued a cessation order under division (D)(2) of section 1513.02 of the Revised Code for failure to abate a violation of the contemporaneous reclamation requirement under division (A)(15) of section 1513.16 of the Revised Code, the chief may require the permittee to increase the amount of performance security from twenty-five hundred dollars per acre of land to five thousand dollars per acre of land.

The chief shall notify the permittee, each surety, and any person who has a property interest in the performance security and who has requested to be notified of any proposed adjustment to the performance security. The permittee may request an informal conference with the chief concerning the proposed adjustment, and the chief shall provide such an informal conference.

If the chief increases the amount of performance security under this division, the permittee shall provide additional performance security in an amount determined by the chief. If the chief decreases the amount of performance security under this division, the chief shall determine the amount of the reduction of the performance security and send written notice of the amount of reduction to the permittee. The permittee may reduce the amount of the performance security in the amount determined by the chief.

(F) A permittee may request a reduction in the amount of the performance security by submitting to the chief documentation proving that the amount of the performance security provided by the permittee exceeds the estimated cost of reclamation if the reclamation would have to be performed by the division in the event of forfeiture of the performance security. The chief shall examine the documentation and determine whether the permittee's performance security exceeds the estimated cost of reclamation. If the chief determines that the performance security exceeds that estimated cost, the chief shall determine the amount of the reduction of the performance security and send written notice of the amount to the permittee. The permittee may reduce the amount of the performance security in the amount determined by the chief. Adjustments in the amount of performance security under this division shall not be considered release of performance security and are not subject to section 1513.16 of the Revised Code.

(G) If the performance security is a bond, it shall be executed by the operator and a corporate surety licensed to do business in this state. If the performance security is a cash deposit or negotiable certificates of deposit of a bank or savings and loan association, the bank or savings and loan association shall be licensed and operating in this state. The cash deposit or market value of the securities shall be equal to or greater than the amount of the performance security required under this section. The chief shall review any documents pertaining to the performance security and approve or disapprove the documents. The chief shall notify the applicant of the chief's determination.

(H) If the performance security is a bond, the chief may accept the bond of the applicant itself without separate surety when the applicant demonstrates to the satisfaction of the chief the existence of a suitable agent to receive service of process and a history of financial solvency and continuous operation sufficient for authorization to self-insure or bond the amount.

(I) Performance security provided under this section may be held in trust, provided that the state is the primary beneficiary of the trust and the custodian of the performance security held in trust is a bank, trust company, or other financial institution that is licensed and operating in this state. The chief shall review the trust document and approve or disapprove the document. The chief shall notify the applicant of the chief's determination.

(J) If a surety, bank, savings and loan association, trust company, or other financial institution that holds the performance security required under this section becomes insolvent, the permittee shall notify the chief of the insolvency, and the chief shall order the permittee to submit a plan for replacement performance security within thirty days after receipt of notice from the chief. If the permittee provided performance security in accordance with division (C)(1) of this section, the permittee shall provide the replacement performance security within ninety days after receipt of notice from the chief. If the permittee provided performance security in accordance with division (C)(2) of this section, the permittee shall provide the replacement performance security within one year after receipt of notice from the chief, and, for a period of one year after the permittee's receipt of notice from the chief or until the permittee provides the replacement performance security, whichever occurs first, money in the reclamation forfeiture fund shall be the permittee's replacement performance security in an amount not to exceed the estimated cost of reclamation as determined by the chief.

(K) If a permittee provided performance security in accordance with division (C)(1) of this section, the permittee's responsibility for repairing material damage and replacement of water supply resulting from subsidence shall be satisfied by either of the following:

(1) The purchase prior to mining of a noncancelable premium-prepaid liability insurance policy in lieu of the permittee's performance security for subsidence damage. The insurance policy shall contain terms and conditions that specifically provide coverage for repairing material damage and replacement of water supply resulting from subsidence.

(2) The provision of additional performance security in the amount of the estimated cost to the division of mineral resources management to repair material damage and replace water supplies resulting from subsidence until the repair or replacement is completed. However, if such repair or replacement is completed, or compensation for structures that have been damaged by subsidence is provided, by the permittee within ninety days of the occurrence of the subsidence, additional performance security is not required. In addition, the chief may extend the ninety-day period for a period not to exceed one year if the chief determines that the permittee has demonstrated in writing that subsidence is not complete and that probable subsidence-related damage likely will occur and, as a result, the completion of repairs of subsidence-related material damage to lands or protected structures or the replacement of water supply within ninety days of the occurrence of the subsidence would be unreasonable.

(L) If the performance security provided in accordance with this section exceeds the estimated cost of reclamation, the chief may authorize the amount of the performance security that exceeds the estimated cost of reclamation together with any interest or other earnings on the performance security to be paid to the permittee.

(M) A permittee that held a valid coal mining and reclamation permit immediately prior to April 6, 2007, shall provide, not later than a date established by the chief, performance security in accordance with division (C)(1) or (2) of this section, rather than in accordance with the law as it existed prior to that date, by filing it with the chief on a form that the chief prescribes and furnishes. Accordingly, for purposes of this section, "applicant" is deemed to include such a permittee.

(N) As used in this section:

(1) "Affiliate of the applicant" means an entity that has a parent entity in common with the applicant.

(2) "Owner and controller of the applicant" means a person that has any relationship with the applicant that gives the person authority to determine directly or indirectly the manner in which the applicant conducts coal mining operations.

Amended by 128th General Assemblych.36,SB 73, §1, eff. 6/15/2009.

Effective Date: 06-14-2000; 04-06-2007; 2007 HB119 09-29-2007



Section 1513.081 - Priority lien where permittee becomes insolvent or alternative not provided.

(A) If a permittee becomes insolvent, or an alternative financial security to provide long-term water treatment or a long-term alternative water supply, or both, is not provided in accordance with division (F)(8) of section 1513.16 of the Revised Code, the division of mineral resources management shall have a priority lien in front of all other interested creditors against the assets of that permittee for the amount of any reclamation that is required as a result of the permittee's mining activities. The chief of the division of mineral resources management shall file a statement in the office of the county recorder of each county in which the mined land lies of the estimated cost to reclaim the land and, if applicable, the cost to provide long-term water treatment or a long-term alternative water supply, or both. The estimated cost to reclaim the land and, if applicable, the cost to provide long-term water treatment or a long-term alternative water supply, or both, shall include the direct and indirect costs of the development, design, construction, management, and administration of the reclamation and, if applicable, the long-term water treatment or long-term alternative water supply. The statement shall constitute a lien on the assets of the permittee as of the date of the filing. The lien shall continue in force so long as any portion of the lien remains unpaid or until the chief issues a certificate of release of the lien. If the chief issues a certificate of release of the lien, the chief shall file the certificate of release in the office of each applicable county recorder.

(B) The chief promptly shall issue a certificate of release of a lien under any of the following circumstances:

(1) Upon the repayment in full of the money that is necessary to complete the reclamation, develop and implement mine drainage plans, or provide alternative financial security for water treatment or to provide and maintain an alternative water supply, as applicable;

(2) Upon the transfer of an existing permit that includes the areas of the operation for which reclamation of land and water resources was not completed to a different applicant;

(3) Any other circumstance that the chief determines to be in the best interests of the state.

(C) The chief may modify the amount of a lien under this section. If the chief modifies a lien, the chief shall file a statement in the office of the county recorder of each applicable county of the new amount of the lien.

(D) The chief may authorize an agent to hold a certificate of release in escrow for a period not to exceed one hundred eighty days for the purpose of facilitating the transfer of unreclaimed mine land.

(E) All money from the collection of liens under this section shall be deposited in the state treasury to the credit of the reclamation forfeiture fund created in section 1513.18 of the Revised Code.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Effective Date: 04-06-2007



Section 1513.09 - Inspections of coal mining and reclamation operations.

(A) The chief of the division of mineral resources management shall cause to be made such inspections of any coal mining and reclamation operations as the chief considers necessary. The chief and authorized representatives of the chief have a right of entry to, upon, or through any area of land upon which coal mining and reclamation operations are being conducted or upon which the chief or authorized representative has reason to believe such operations are being conducted for the purpose of performing such inspections.

(B) For the purpose of administration and enforcement of any requirement of this chapter or in the administration and enforcement of any permit under this chapter or of determining whether any person is in violation of any requirement of this chapter:

(1) The chief shall require any permittee or operator to:

(a) Establish and maintain appropriate records;

(b) Make monthly reports to the chief;

(c) Install, use, and maintain any necessary monitoring equipment or methods;

(d) Evaluate results in accordance with such methods, at such locations, intervals, and in such manner as the chief shall prescribe;

(e) Provide such other information relative to coal mining and reclamation operations as the chief considers reasonable and necessary.

(2) For those coal mining and reclamation operations that remove or disturb strata that serve as aquifers that significantly ensure the hydrologic balance of water use either on or off the mining site, the chief shall specify those:

(a) Monitoring sites to record the quantity and quality of surface drainage above and below the minesite, as well as in the potential zone of influence;

(b) Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining, including aquifers directly below the lower-most, deepest, coal seam to be mined;

(c) Records of well logs and borehole data to be maintained;

(d) Monitoring sites to record precipitation.

The monitoring and data collection and analysis required by this section shall be conducted according to standards and procedures set forth, by rule, by the chief in order to assure their reliability and validity.

(3) The authorized representatives of the chief, without advance notice and upon presentation of appropriate credentials:

(a) May enter into, upon, or through any coal mining and reclamation operations, any premises upon which the authorized representatives have a reasonable belief that such operations are being conducted, or any premises in which any records required to be maintained under division (B)(1) of this section are located;

(b) May, during office hours, have access to and copy any records and at reasonable times, without delay, any monitoring equipment or method of operation required under this chapter.

(C) The inspections by the chief or an authorized representative of the chief shall:

(1) Occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the coal mining and reclamation operation covered by each permit;

(2) Occur without prior notice to the permittee or the permittee's agents or employees, except for necessary onsite meetings with the permittee;

(3) Include the filing of inspection records adequate to enforce the requirements of and to carry out the terms and purposes of this chapter.

(D) Each permittee shall conspicuously maintain at the entrances to the coal mining and reclamation operations a clearly visible sign that sets forth the name, business address, and phone number of the permittee and the permit number of the coal mining and reclamation operations.

(E) Each mineral resources inspector, upon detection of each violation of any requirement of this chapter, shall immediately inform the operator in writing and shall report in writing any such violation to the chief.

(F) Copies of any records, reports, inspection material, or information obtained under this chapter by the chief shall be made available immediately to the public at central and sufficient locations in the county, multi-county, and state area of mining so that they are conveniently available to residents in the areas of mining.

(G)

(1) A person who is or may be adversely affected by a coal mining operation may notify the chief or any representative of the chief responsible for conducting the inspection, in writing, of any violation of this chapter that the person has reason to believe exists at the mining site. The chief shall, by rule, establish procedures for informal review of any refusal by an authorized representative to issue a notice of violation or order with respect to any such alleged violation. The chief shall furnish the persons requesting the review a written statement of the reasons for the chief's final disposition of the matter.

(2) The chief shall also, by rule, establish procedures to ensure that adequate and complete inspections are made. Any person who is aggrieved or adversely affected may notify the chief of any failure to make such inspections, after which the chief shall determine whether adequate and complete inspections have been made. The chief shall furnish such persons a written statement of the reasons for the chief's determination that adequate and complete inspections have or have not been conducted.

Effective Date: 06-14-2000



Section 1513.10 - [Repealed].

Effective Date: 09-05-2001; 04-06-2007



Section 1513.11 - Order of chief or representative shall be in writing.

Every order of the chief of the division of mineral resources management or an authorized representative of the chief affecting the rights, duties, or privileges of an operator or the operator's surety or of an applicant for a license or permit shall be in writing and contain a finding of the facts upon which the order is based. Notice of the order shall be given by certified mail or personal service to the person whose rights, duties, or privileges are affected.

Effective Date: 06-14-2000



Section 1513.12 - [Repealed].

Effective Date: 09-01-1981



Section 1513.13 - Appeal to reclamation commission.

(A)

(1) Any person having an interest that is or may be adversely affected by a notice of violation, order, or decision of the chief of the division of mineral resources management, other than a show cause order or an order that adopts a rule, or by any modification, vacation, or termination of such a notice, order, or decision, may appeal by filing a notice of appeal with the reclamation commission for review of the notice, order, or decision within thirty days after the notice, order, or decision is served upon the person or within thirty days after its modification, vacation, or termination and by filing a copy of the notice of appeal with the chief within three days after filing the notice of appeal with the commission. The notice of appeal shall contain a copy of the notice of violation, order, or decision complained of and the grounds upon which the appeal is based. The commission has exclusive original jurisdiction to hear and decide such appeals. The filing of a notice of appeal under division (A)(1) of this section does not operate as a stay of any order, notice of violation, or decision of the chief.

(2) The permittee, the chief, and other interested persons shall be given written notice of the time and place of the hearing at least five days prior thereto. The hearing shall be of record.

(3) Any person authorized under this section to appeal to the commission may request an informal review by the chief or the chief's designee by filing a written request with the chief within thirty days after a notice, order, decision, modification, vacation, or termination is served upon the person. Filing of the written request shall toll the time for appeal before the commission, but shall not operate as a stay of any order, notice of violation, or decision of the chief. The chief's determination of an informal review is appealable to the commission under this section.

(B) The commission shall affirm the notice of violation, order, or decision of the chief unless the commission determines that it is arbitrary, capricious, or otherwise inconsistent with law; in that case the commission may modify the notice of violation, order, or decision or vacate it and remand it to the chief for further proceedings that the commission may direct.

The commission shall conduct hearings and render decisions in a timely fashion, except that all of the following apply:

(1) When the appeal concerns an order for the cessation of coal mining and reclamation operations issued pursuant to division (D)(1) or (2) of section 1513.02 of the Revised Code, the commission shall issue its written decision within thirty days after the receipt of the appeal unless temporary relief has been granted by the chairperson pursuant to division (C) of this section.

(2) When the appeal concerns an application for a permit under division (I) of section 1513.07 of the Revised Code, the commission shall hold a hearing within thirty days after receipt of the notice of appeal and issue its decision within thirty days after the hearing.

(3) When the appeal concerns a decision of the chief regarding release of a performance security under division (F) of section 1513.16 of the Revised Code, the commission shall hold a hearing within thirty days after receipt of the notice of appeal and issue its decision within sixty days after the hearing.

(4) When the appeal concerns a decision of the chief regarding the location of a well in a coal bearing township under section 1509.08 of the Revised Code, the commission shall hold a hearing and issue its decision within thirty days after receipt of the notice of appeal.

(C) The chairperson of the commission, under conditions the chairperson prescribes, may grant temporary relief the chairperson considers appropriate pending final determination of an appeal if all of the following conditions are met:

(1) All parties to the appeal have been notified and given an opportunity for a hearing to be held in the locality of the subject site on the request for temporary relief and the opportunity to be heard on the request.

(2) The person requesting relief shows that there is a substantial likelihood that the person will prevail on the merits.

(3) The relief will not adversely affect public health or safety or cause significant imminent environmental harm to land, air, or water resources.

The chairperson shall issue a decision expeditiously, except that when the applicant requests relief from an order for the cessation of coal mining and reclamation operations issued pursuant to division (D)(1) or (2) of section 1513.02 of the Revised Code, the decision shall be issued within five days after its receipt.

Any party to an appeal filed with the commission who is aggrieved or adversely affected by a decision of the chairperson to grant or deny temporary relief under this section may appeal that decision to the commission. The commission may confine its review to the record developed at the hearing before the chairperson.

The appeal shall be filed with the commission within thirty days after the chairperson issues the decision on the request for temporary relief. The commission shall issue a decision as expeditiously as possible, except that when the appellant requests relief from an order for the cessation of coal mining and reclamation operations issued pursuant to division (D)(1) or (2) of section 1513.02 of the Revised Code, the decision of the commission shall be issued within five days after receipt of the notice of appeal.

The commission shall affirm the decision of the chairperson granting or denying temporary relief unless it determines that the decision is arbitrary, capricious, or otherwise inconsistent with law.

(D) Following the issuance of an order to show cause as to why a permit should not be suspended or revoked pursuant to division (D)(3) of section 1513.02 of the Revised Code, the chief or a representative of the chief shall hold a public adjudicatory hearing after giving written notice of the time, place, and date thereof. The hearing shall be of record.

Within sixty days following the public hearing, the chief shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the chief revokes the permit, the permittee immediately shall cease coal mining operations on the permit area and shall complete reclamation within a period specified by the chief, or the chief shall declare as forfeited the performance security for the operation.

(E)

(1) Whenever an enforcement order or permit decision is appealed under this section or any action is filed under division (B) of section 1513.15 or 1513.39 of the Revised Code, at the request of a prevailing party, a sum equal to the aggregate amount of all costs and expenses, including attorney's fees, as determined to have been necessary and reasonably incurred by the prevailing party for or in connection with participation in the enforcement proceedings before the commission, the court under section 1513.15 of the Revised Code, or the chief under section 1513.39 of the Revised Code, may be awarded, as considered proper, in accordance with divisions (E)(1)(a) to (c) of this section. In no event shall attorney's fees awarded under this section exceed, for the kind and quality of services, the prevailing market rates at the time the services were furnished under division (A) of this section. A party may be entitled to costs and expenses related solely to the preparation, defense, and appeal of a petition for costs and expenses, provided that the costs and expenses are limited and proportionate to costs and expenses otherwise allowed under division (E) of this section.

(a) A party, other than the permittee or the division of mineral resources management, shall file a petition, if any, for an award of costs and expenses, including attorney's fees, with the chief, who shall review the petition. If the chief finds that the party, other than the permittee or the division, prevailed in whole or in part, made a substantial contribution to a full and fair determination of the issues, and made a contribution separate and distinct from the contribution made by any other party, the chief may award to that party the party's costs and expenses, including attorney's fees that were necessary and reasonably incurred by the petitioning party for, or in connection with, participation in the proceeding before the commission.

(b) If a permittee who made a request under division (E)(1) of this section demonstrates that a party other than a permittee who initiated an appeal under this section or participated in such an appeal initiated or participated in the appeal in bad faith and for the purpose of harassing or embarrassing the permittee, the permittee may file a petition with the chief. The chief may award to the permittee the costs and expenses reasonably incurred by the permittee in connection with participation in the appeal and assess those costs and expenses against the party who initiated the appeal.

(c) The division may file, with the commission, a request for an award to the division of the costs and expenses reasonably incurred by the division in connection with an appeal initiated under this section. The commission may assess those costs and expenses against the party who initiated the appeal if the division demonstrates that the party initiated or participated in the appeal in bad faith and for the purpose of harassing or embarrassing the division.

(2) Whenever an order issued under this section or as a result of any administrative proceeding under this chapter is the subject of judicial review, at the request of any party, a sum equal to the aggregate amount of all costs and expenses, including attorney's fees, as determined by the court to have been necessary and reasonably incurred by the party for or in connection with participation in the proceedings, may be awarded to either party, in accordance with division (E)(1) of this section, as the court, on the basis of judicial review, considers proper.

Effective Date: 09-05-2001; 04-06-2007



Section 1513.131 - Public adjudicatory hearings.

For the purpose of conducting any public adjudicatory hearing under this chapter, the chief, or the reclamation commission may require the attendance of witnesses and the production of books, records, and papers, and may, and at the request of any party, shall issue subpoenas for witnesses or subpoenas duces tecum to compel the production of any books, records, papers, or other material relevant to the inquiry, directed to the sheriff of the counties where the witnesses or materials are found, which subpoenas shall be served and returned in the same manner as subpoenas issued by courts of common pleas are served and returned. The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code.

In cases of disobedience or neglect of any subpoena served on any person or the refusal of any witness to testify to any matter regarding which the witness may lawfully be interrogated, the court of common pleas of the county in which such disobedience, neglect, or refusal occurs, or any judge thereof, on application of the chief or the commission or any member thereof, shall compel obedience by attachment procedures for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

A witness at any hearing shall testify under oath or affirmation, which the chief or any member of the commission may administer.

Hearing officers designated by the commission shall have the same powers and authority in conducting the hearings as granted to the commission. Whenever a hearing officer conducts a hearing, the officer shall prepare a report setting forth the hearing officer's findings of fact and conclusions of law and a recommendation of the action to be taken by the commission. The hearing officer shall file the report with the secretary of the commission and shall mail a copy by certified mail to the parties. A party may, within fourteen days after receipt of the report, serve and file written objections to the hearing officer's report with the secretary of the commission. Objections shall be specific and state with particularity the grounds therefor. Upon consideration of the objections, the commission may adopt, reject, or modify the report; hear additional evidence; return the report to the hearing officer with instructions; or hear the matter itself.

Effective Date: 12-02-1996; 2008 HB525 07-01-2009



Section 1513.14 - Appeal to court of appeals.

(A) Any party aggrieved or adversely affected by a decision of the reclamation commission may appeal to the court of appeals for the county in which the activity addressed by the decision of the commission occurred, is occurring, or will occur, which court has exclusive jurisdiction over the appeal. The appeal shall be filed within thirty days of issuance of the decision of the commission. The court shall confine its review to the record certified by the commission. The court may, upon motion, grant such temporary relief as it considers appropriate pending final disposition of the appeal if all of the following apply:

(1) All parties to the appeal have been notified and given an opportunity to be heard on a request for temporary relief.

(2) The person requesting the relief shows that there is a substantial likelihood that the person will prevail on the merits.

(3) The relief will not adversely affect public health or safety or the health or safety of miners or cause significant imminent environmental harm to land, air, or water resources.

The court shall affirm the decision of the commission unless the court determines that it is arbitrary, capricious, or otherwise inconsistent with law, in which case the court shall vacate the decision and remand to the commission for such further proceedings as it may direct.

(B) Any order of the chief of the division of mineral resources management adopting a rule shall be subject to judicial review in the Franklin county court of appeals, which court has exclusive original jurisdiction to review the order. A petition for review of the order shall be filed within thirty days from the date of such order. The petition may be made by any person who participated in the rule-making proceedings and who is aggrieved by the order. The court shall confine its review to the record of the rule-making proceedings. The order shall be affirmed unless the court concludes that the order is arbitrary, capricious, or otherwise inconsistent with law, in which case the court shall vacate the order or portion thereof and remand to the chief for such further proceedings as it may direct.

Effective Date: 09-05-2001



Section 1513.15 - Requesting attorney general to institute civil action.

(A) In addition to any other remedy under this chapter, the chief of the division of mineral resources management may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the court of common pleas of the county wherein a violation of this chapter is occurring or has occurred whenever a person:

(1) Violates or fails or refuses to comply with any order or decision issued by the chief under this chapter;

(2) Interferes with, hinders, or delays the chief or authorized representatives of the chief in carrying out this chapter;

(3) Refuses to admit an authorized representative to the mine;

(4) Refuses to permit inspection of the mine by an authorized representative;

(5) Refuses to furnish any information or report requested by the chief in furtherance of this chapter;

(6) Refuses to permit access to, and copying of, such records as the chief determines necessary in carrying out this chapter.

The court shall issue an injunction upon demonstration that a violation of this chapter is occurring or has occurred.

(B) Except as provided in division (D) of this section, any person having an interest that is or may be adversely affected may commence a civil action on the person's own behalf to compel compliance with this chapter against any of the following:

(1) The division of mineral resources management where the division is alleged to be in violation of this chapter or of any rule, order, or permit adopted or issued pursuant thereto, or against any other person who is alleged to be in violation of any rule, order, or permit adopted or issued pursuant to this chapter;

(2) The chief where there is alleged a failure of the chief to perform any act or duty under this chapter that is not discretionary with the chief.

(C) No action may be commenced under division (B)(1) of this section in either of the following situations:

(1) Prior to sixty days after the plaintiff has given notice in writing of the violation to the chief and any alleged violator;

(2) If the chief has commenced and is diligently prosecuting a civil action in the appropriate court to require compliance with this chapter or of any rule, order, or permit adopted or issued pursuant thereto, but in any such action any person may intervene as a matter of right.

(D) No action may be commenced under division (B)(2) of this section prior to sixty days after the plaintiff has given notice in writing of such action to the chief in such manner as the chief shall, by rule, prescribe, except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

(E) Any action respecting a violation of this chapter or rules adopted thereunder may be brought only in the court of common pleas of the county in which the coal mining operation complained of is located.

(F) The court, in issuing any final order in any action brought pursuant to division (B) of this section, may award to any party costs of litigation, including attorney's and expert witness fees that the court determines to have been necessary and reasonably incurred, in accordance with division (E)(2) of section 1513.13 of the Revised Code, and whenever the court determines such an award is appropriate.

(G) Nothing in this section shall restrict any right that any person or class of persons may have under law to seek enforcement of any of the provisions of this chapter and the rules adopted thereunder, or to seek any other relief, including relief against the chief.

(H) Any person who is injured in person or property through the violation by any operator of any rule, requirement, order, or permit adopted or issued pursuant to this chapter may bring an action for damages, including reasonable attorney's and expert witness fees, in the court of common pleas of Franklin county or in the court of common pleas of the county in which the coal mining operation complained of is located. Nothing in this division shall affect the rights established by or limits imposed under worker's compensation laws.

In any action under division (B), (C), (D), (E), (F), (G), or (H) of this section, the secretary of the United States department of the interior or the chief, if not a party, may intervene as a matter of right.

(I) An owner of real property who obtains all or part of a supply of water for domestic, industrial, agricultural, or other legitimate use from an underground source other than a subterranean stream having a permanent, distinct, and known channel, may maintain an action against an operator to recover damages for contamination, diminution, or interruption of such water supply, proximately resulting from coal mining.

A servient tract of land is not bound to receive surface water contaminated by coal mining on a dominant tract of land, and the owner of the servient tract may maintain an action against an operator to recover damages proximately resulting from the natural drainage from the dominant tract of surface waters contaminated by coal mining on the dominant tract.

This division shall not be construed as creating, modifying, or affecting any right, liability, or remedy other than as expressly provided herein, nor shall such division be construed as creating, modifying, or affecting any right, liability, or remedy of surface riparian owners.

(J) In addition to any municipal or county prosecuting authority, the attorney general upon the request of the chief, may prosecute any person who violates, or who fails to perform any duty imposed by this chapter, or who violates any order or rule, or condition of a permit or license issued by the chief.

(K) The civil penalties owed under section 1513.02 of the Revised Code may be recovered in a civil action brought by the attorney general upon the request of the chief.

Effective Date: 06-14-2000



Section 1513.16 - Performance standards.

(A) Any permit issued under this chapter to conduct coal mining operations shall require that the operations meet all applicable performance standards of this chapter and such other requirements as the chief of the division of mineral resources management shall adopt by rule. General performance standards shall apply to all coal mining and reclamation operations and shall require the operator at a minimum to do all of the following:

(1) Conduct coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through coal mining can be minimized;

(2) Restore the land affected to a condition capable of supporting the uses that it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as the uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of diminution or pollution of the waters of the state, and the permit applicants' declared proposed land uses following reclamation are not considered to be impractical or unreasonable, to be inconsistent with applicable land use policies and plans, to involve unreasonable delay in implementation, or to violate federal, state, or local law;

(3) Except as provided in division (B) of this section, with respect to all coal mining operations, backfill, compact where advisable to ensure stability or to prevent leaching of toxic materials, and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to this chapter, provided that if the operator demonstrates that due to volumetric expansion the amount of overburden and the spoil and waste materials removed in the course of the mining operation are more than sufficient to restore the approximate original contour, the operator shall backfill, grade, and compact the excess overburden and other spoil and waste materials to attain the lowest grade, but not more than the angle of repose, and to cover all acid-forming and other toxic materials in order to achieve an ecologically sound land use compatible with the surrounding region in accordance with the approved mining plan. The overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion, and water pollution and shall be revegetated in accordance with this chapter.

(4) Stabilize and protect all surface areas, including spoil piles affected by the coal mining and reclamation operation, to control erosion and attendant air and water pollution effectively;

(5) Remove the topsoil from the land in a separate layer, replace it on the backfill area, or, if not utilized immediately, segregate it in a separate pile from the spoil, and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick-growing plants or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by acid or other toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation. If the topsoil is of insufficient quantity or of poor quality for sustaining vegetation or if other strata can be shown to be more suitable for vegetation requirements, the operator shall remove, segregate, and preserve in a like manner such other strata as are best able to support vegetation.

(6) Restore the topsoil or the best available subsoil that is best able to support vegetation;

(7) For all prime farmlands as identified in division (B)(1)(p) of section 1513.07 of the Revised Code to be mined and reclaimed, perform soil removal, storage, replacement, and reconstruction in accordance with specifications established by the secretary of the United States department of agriculture under the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C.A. 1201. The operator, at a minimum, shall be required to do all of the following:

(a) Segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity, and, if not utilized immediately, stockpile this material separately from the spoil and provide needed protection from wind and water erosion or contamination by acid or other toxic material;

(b) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil, and, if not utilized immediately, stockpile this material separately from the spoil and provide needed protection from wind and water erosion or contamination by acid or other toxic material;

(c) Replace and regrade the root zone material described in division (A)(7)(b) of this section with proper compaction and uniform depth over the regraded spoil material;

(d) Redistribute and grade in a uniform manner the surface soil horizon described in division (A)(7)(a) of this section.

(8) Create, if authorized in the approved mining and reclamation plan and permit, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated by the operator that all of the following conditions will be met:

(a) The size of the impoundment is adequate for its intended purposes.

(b) The impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under the "Watershed Protection and Flood Prevention Act," 68 Stat. 666 (1954), 16 U.S.C. 1001, as amended.

(c) The quality of impounded water will be suitable on a permanent basis for its intended use and discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable federal and state law in the receiving stream.

(d) The level of water will be reasonably stable.

(e) Final grading will provide adequate safety and access for proposed water users.

(f) The water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational, or domestic uses.

(9) Conduct any augering operation associated with strip mining in a manner to maximize recoverability of mineral reserves remaining after the operation and reclamation are complete and seal all auger holes with an impervious and noncombustible material in order to prevent drainage, except where the chief determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety. The chief may prohibit augering if necessary to maximize the utilization, recoverability, or conservation of the solid fuel resources or to protect against adverse water quality impacts.

(10) Minimize the disturbances to the prevailing hydrologic balance at the mine site and in associated offsite areas and to the quality and quantity of water in surface and ground water systems both during and after coal mining operations and during reclamation by doing all of the following:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(i) Preventing or removing water from contact with toxic producing deposits;

(ii) Treating drainage to reduce toxic content that adversely affects downstream water upon being released to water courses in accordance with rules adopted by the chief in accordance with section 1513.02 of the Revised Code;

(iii) Casing, sealing, or otherwise managing boreholes, shafts, and wells, and keeping acid or other toxic drainage from entering ground and surface waters.

(b)

(i) Conducting coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by applicable state or federal laws;

(ii) Constructing any siltation structures pursuant to division (A)(10)(b)(i) of this section prior to commencement of coal mining operations. The structures shall be certified by persons approved by the chief to be constructed as designed and as approved in the reclamation plan.

(c) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized, and depositing the silt and debris at a site and in a manner approved by the chief;

(d) Restoring recharge capacity of the mined area to approximate premining conditions;

(e) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

(f) Such other actions as the chief may prescribe.

(11) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine working areas or excavations, stabilize all waste piles in designated areas through construction in compacted layers, including the use of noncombustible and impervious materials if necessary, and ensure that the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to this chapter;

(12) Refrain from coal mining within five hundred feet of active and abandoned underground mines in order to prevent breakthroughs and to protect the health or safety of miners. The chief shall permit an operator to mine near, through, or partially through an abandoned underground mine or closer than five hundred feet to an active underground mine if both of the following conditions are met:

(a) The nature, timing, and sequencing of the approximate coincidence of specific strip mine activities with specific underground mine activities are approved by the chief.

(b) The operations will result in improved resource recovery, abatement of water pollution, or elimination of hazards to the health and safety of the public.

(13) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria developed pursuant to rules adopted by the chief, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments;

(14) Ensure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion;

(15) Ensure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the coal mining operations, except that where the applicant proposes to combine strip mining operations with underground mining operations to ensure maximum practical recovery of the mineral resources, the chief may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit underground mining operations prior to reclamation if:

(a) The chief finds in writing that:

(i) The applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations.

(ii) The proposed underground mining operations are necessary or desirable to ensure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface.

(iii) The applicant has satisfactorily demonstrated that the plan for the underground mining operations conforms to requirements for underground mining in this state and that permits necessary for the underground mining operations have been issued by the appropriate authority.

(iv) The areas proposed for the variance have been shown by the applicant to be necessary for the implementing of the proposed underground mining operations.

(v) No substantial adverse environmental damage, either on-site or off-site, will result from the delay in completion of reclamation as required by this chapter.

(vi) Provisions for the off-site storage of spoil will comply with division (A)(21) of this section.

(b) The chief has adopted specific rules to govern the granting of such variances in accordance with this division and has imposed such additional requirements as the chief considers necessary.

(c) Variances granted under this division shall be reviewed by the chief not more than three years from the date of issuance of the permit.

(d) Liability under the performance security filed by the applicant with the chief pursuant to section 1513.08 of the Revised Code shall be for the duration of the underground mining operations and until the requirements of this section and section 1513.08 of the Revised Code have been fully complied with.

(16) Ensure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water, and damage to fish or wildlife or their habitat, or to public or private property;

(17) Refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to the channel as to seriously alter the normal flow of water;

(18) Establish, on the regraded areas and all other lands affected, a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area, except that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan;

(19)

(a) Assume the responsibility for successful revegetation, as required by division (A)(18) of this section, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to ensure compliance with that division, except that when the chief approves a long-term intensive agricultural postmining land use, the applicable five-year period of responsibility for revegetation shall commence at the date of initial planting for that long-term intensive agricultural postmining land use, and except that when the chief issues a written finding approving a long-term intensive agricultural postmining land use as part of the mining and reclamation plan, the chief may grant an exception to division (A)(18) of this section;

(b) On lands eligible for remining, assume the responsibility for successful revegetation, as required by division (A)(18) of this section, for a period of two full years after the last year of augmented seeding, fertilizing, irrigation, or other work in order to ensure compliance with that division.

(20) Protect off-site areas from slides or damage occurring during the coal mining and reclamation operations and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area;

(21) Place all excess spoil material resulting from coal mining and reclamation operations in such a manner that all of the following apply:

(a) Spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way as to ensure mass stability and to prevent mass movement.

(b) The areas of disposal are within the permit areas for which performance security has been provided. All organic matter shall be removed immediately prior to spoil placement except in the zoned concept method.

(c) Appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and mass movement.

(d) The disposal area does not contain springs, natural watercourses, or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented unless the zoned concept method is used.

(e) If placed on a slope, the spoil is placed upon the most moderate slope among those slopes upon which, in the judgment of the chief, the spoil could be placed in compliance with all the requirements of this chapter and is placed, where possible, upon, or above, a natural terrace, bench, or berm if that placement provides additional stability and prevents mass movement.

(f) Where the toe of the spoil rests on a downslope, a rock toe buttress of sufficient size to prevent mass movement is constructed.

(g) The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses.

(h) Design of the spoil disposal area is certified by a qualified registered professional engineer in conformance with professional standards.

(i) All other provisions of this chapter are met.

(22) Meet such other criteria as are necessary to achieve reclamation in accordance with the purpose of this chapter, taking into consideration the physical, climatological, and other characteristics of the site;

(23) To the extent possible, using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values, and achieve enhancement of such resources where practicable;

(24) Provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the chief shall determine to be retained in place as a barrier to slides and erosion.

(B)

(1) The chief may permit mining operations for the purposes set forth in division (B)(3) of this section.

(2) When an applicant meets the requirements of divisions (B)(3) and (4) of this section, a permit without regard to the requirement to restore to approximate original contour known as mountain top removal set forth in divisions (A)(3) or (C)(2) and (3) of this section may be granted for the mining of coal where the mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge, or hill, except as provided in division (B)(4)(a) of this section, by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining, and capable of supporting postmining uses in accordance with this division.

(3) In cases where an industrial, commercial, agricultural, residential, or public facility use, including recreational facilities, is proposed for the postmining use of the affected land, the chief may grant a permit for a mining operation of the nature described in division (B)(2) of this section when all of the following apply:

(a) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is considered to constitute an equal or better economic or public use of the affected land, as compared with premining use.

(b) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that the use will be all of the following:

(i) Compatible with adjacent land uses;

(ii) Obtainable according to data regarding expected need and market;

(iii) Assured of investment in necessary public facilities;

(iv) Supported by commitments from public agencies where appropriate;

(v) Practicable with respect to private financial capability for completion of the proposed use;

(vi) Planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use;

(vii) Designed by a registered engineer in conformity with professional standards established to ensure the stability, drainage, and configuration necessary for the intended use of the site.

(c) The proposed use is consistent with adjacent land uses and existing state and local land use plans and programs.

(d) The chief provides the governing body of the unit of general-purpose local government in which the land is located, and any state or federal agency that the chief, in the chief's discretion, determines to have an interest in the proposed use, an opportunity of not more than sixty days to review and comment on the proposed use.

(e) All other requirements of this chapter will be met.

(4) In granting a permit pursuant to this division, the chief shall require that each of the following is met:

(a) The toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion.

(b) The reclaimed area is stable.

(c) The resulting plateau or rolling contour drains inward from the outslopes except at specified points.

(d) No damage will be done to natural watercourses.

(e) Spoil will be placed on the mountaintop bench as is necessary to achieve the planned postmining land use, except that all excess spoil material not retained on the mountaintop bench shall be placed in accordance with division (A)(21) of this section.

(f) Stability of the spoil retained on the mountaintop bench is ensured and the other requirements of this chapter are met.

(5) The chief shall adopt specific rules to govern the granting of permits in accordance with divisions (B)(1) to (4) of this section and may impose such additional requirements as the chief considers necessary.

(6) All permits granted under divisions (B)(1) to (4) of this section shall be reviewed not more than three years from the date of issuance of the permit unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

(C) All of the following performance standards apply to steep-slope coal mining and are in addition to those general performance standards required by this section, except that this division does not apply to those situations in which an operator is mining on flat or gently rolling terrain on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area, or where an operator is in compliance with division (B) of this section:

(1) The operator shall ensure that when performing coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material, or waste mineral matter is placed on the downslope below the bench or mining cut. Spoil material in excess of that required for the reconstruction of the approximate original contour under division (A)(3) or (C)(2) of this section shall be permanently stored pursuant to division (A)(21) of this section.

(2) The operator shall complete backfilling with spoil material to cover completely the highwall and return the site to the approximate original contour, which material will maintain stability following mining and reclamation.

(3) The operator shall not disturb land above the top of the highwall unless the chief finds that the disturbance will facilitate compliance with the environmental protection standards of this section, except that any such disturbance involving land above the highwall shall be limited to that amount of land necessary to facilitate compliance.

(D)

(1) The chief may permit variances for the purposes set forth in division (D)(3) of this section, provided that the watershed control of the area is improved and that complete backfilling with spoil material shall be required to cover completely the highwall, which material will maintain stability following mining and reclamation.

(2) Where an applicant meets the requirements of divisions (D)(3) and (4) of this section, a variance from the requirement to restore to approximate original contour set forth in division (C)(2) of this section may be granted for the mining of coal when the owner of the surface knowingly requests in writing, as a part of the permit application, that such a variance be granted so as to render the land, after reclamation, suitable for an industrial, commercial, residential, or public use, including recreational facilities, in accordance with divisions (D)(3) and (4) of this section.

(3) A variance pursuant to division (D)(2) of this section may be granted if:

(a) After consultation with the appropriate land use planning agencies, if any, the potential use of the affected land is considered to constitute an equal or better economic or public use.

(b) The postmining land condition is designed and certified by a registered professional engineer in conformity with professional standards established to ensure the stability, drainage, and configuration necessary for the intended use of the site.

(c) After approval of the appropriate state environmental agencies, the watershed of the affected land is considered to be improved.

(4) In granting a variance pursuant to division (D) of this section, the chief shall require that only such amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use, ensure stability of the spoil retained on the bench, and meet all other requirements of this chapter. All spoil placement off the mine bench shall comply with division (A)(21) of this section.

(5) The chief shall adopt specific rules to govern the granting of variances under division (D) of this section and may impose such additional requirements as the chief considers necessary.

(6) All variances granted under division (D) of this section shall be reviewed not more than three years from the date of issuance of the permit unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

(E) The chief shall establish standards and criteria regulating the design, location, construction, operation, maintenance, enlargement, modification, removal, and abandonment of new and existing coal mine waste piles referred to in division (A)(13) of this section and division (A)(5) of section 1513.35 of the Revised Code. The standards and criteria shall conform to the standards and criteria used by the chief of the United States army corps of engineers to ensure that flood control structures are safe and effectively perform their intended function. In addition to engineering and other technical specifications, the standards and criteria developed pursuant to this division shall include provisions for review and approval of plans and specifications prior to construction, enlargement, modification, removal, or abandonment; performance of periodic inspections during construction; issuance of certificates of approval upon completion of construction; performance of periodic safety inspections; and issuance of notices for required remedial or maintenance work.

(F)

(1) The permittee may file a request with the chief for release of a part of a performance security under division (F)(3) of this section. Within thirty days after any request for performance security release under this section has been filed with the chief, the operator shall submit a copy of an advertisement placed at least once a week for four successive weeks in a newspaper of general circulation in the locality of the coal mining operation. The advertisement shall be considered part of any performance security release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit number and the date approved, the amount of the performance security filed and the portion sought to be released, the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan and, if applicable, the operator's pollution abatement plan. In addition, as part of any performance security release application, the applicant shall submit copies of the letters sent to adjoining property owners, local governmental bodies, planning agencies, and sewage and water treatment authorities or water companies in the locality in which the coal mining and reclamation activities took place, notifying them of the applicant's intention to seek release from the performance security.

(2) Upon receipt of a copy of the advertisement and request for release of a performance security under division (F)(3)(c) of this section, the chief, within thirty days, shall conduct an inspection and evaluation of the reclamation work involved. The evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuation or future occurrence of the pollution, and the estimated cost of abating the pollution. The chief shall notify the permittee in writing of the decision to release or not to release all or part of the performance security within sixty days after the filing of the request if no public hearing is held pursuant to division (F)(6) of this section or, if there has been a public hearing held pursuant to division (F)(6) of this section, within thirty days thereafter.

(3) The chief may release the performance security if the reclamation covered by the performance security or portion thereof has been accomplished as required by this chapter and rules adopted under it according to the following schedule:

(a) When the operator completes the backfilling, regrading, and drainage control of an area for which performance security has been provided in accordance with the approved reclamation plan, and, if the area covered by the performance security is one for which an authorization was made under division (E)(7) of section 1513.07 of the Revised Code, the operator has complied with the approved pollution abatement plan and all additional requirements established by the chief in rules adopted under section 1513.02 of the Revised Code governing coal mining and reclamation operations on pollution abatement areas, the chief shall grant a release of fifty per cent of the performance security for the applicable permit area.

(b) After resoiling and revegetation have been established on the regraded mined lands in accordance with the approved reclamation plan, the chief shall grant a release in an amount not exceeding thirty-five per cent of the original performance security for all or part of the affected area under the permit. When determining the amount of performance security to be released after successful revegetation has been established, the chief shall retain that amount of performance security for the revegetated area that would be sufficient for a third party to cover the cost of reestablishing revegetation for the period specified for operator responsibility in this section for reestablishing revegetation. No part of the performance security shall be released under this division so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements of this section or until soil productivity for prime farmlands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to section 1513.07 of the Revised Code. If the area covered by the performance security is one for which an authorization was made under division (E)(7) of section 1513.07 of the Revised Code, no part of the performance security shall be released under this division until the operator has complied with the approved pollution abatement plan and all additional requirements established by the chief in rules adopted under section 1513.02 of the Revised Code governing coal mining and reclamation operations on pollution abatement areas. Where a silt dam is to be retained as a permanent impoundment pursuant to division (A)(10) of this section, the portion of performance security may be released under this division so long as provisions for sound future maintenance by the operator or the landowner have been made with the chief.

(c) When the operator has completed successfully all coal mining and reclamation activities, including, if applicable, all additional requirements established in the pollution abatement plan approved under division (E)(7) of section 1513.07 of the Revised Code and all additional requirements established by the chief in rules adopted under section 1513.02 of the Revised Code governing coal mining and reclamation operations on pollution abatement areas, the chief shall release all or any of the remaining portion of the performance security for all or part of the affected area under a permit, but not before the expiration of the period specified for operator responsibility in this section, except that the chief may adopt rules for a variance to the operator period of responsibility considering vegetation success and probability of continued growth and consent of the landowner, provided that no performance security shall be fully released until all reclamation requirements of this chapter are fully met.

(4) If the chief disapproves the application for release of the performance security or portion thereof, the chief shall notify the permittee, in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure the release, and allowing the opportunity for a public adjudicatory hearing.

(5) When any application for total or partial performance security release is filed with the chief under this section, the chief shall notify the municipal corporation in which the coal mining operation is located by certified mail at least thirty days prior to the release of all or a portion of the performance security.

(6) A person with a valid legal interest that might be adversely affected by release of a performance security under this section or the responsible officer or head of any federal, state, or local government agency that has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation or is authorized to develop and enforce environmental standards with respect to such operations may file written objections to the proposed release from the performance security with the chief within thirty days after the last publication of the notice required by division (F)(1) of this section. If written objections are filed and an informal conference is requested, the chief shall inform all interested parties of the time and place of the conference. The date, time, and location of the informal conference shall be advertised by the chief in a newspaper of general circulation in the locality of the coal mining operation proposed for performance security release for at least once a week for two consecutive weeks. The informal conference shall be held in the locality of the coal mining operation proposed for performance security release or in Franklin county, at the option of the objector, within thirty days after the request for the conference. An electronic or stenographic record shall be made of the conference proceeding unless waived by all parties. The record shall be maintained and shall be accessible to the parties until final release of the performance security at issue. In the event all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, the informal conference need not be held.

(7) If an informal conference has been held pursuant to division (F)(6) of this section, the chief shall issue and furnish the applicant and persons who participated in the conference with the written decision regarding the release within sixty days after the conference. Within thirty days after notification of the final decision of the chief regarding the performance security release, the applicant or any person with an interest that is or may be adversely affected by the decision may appeal the decision to the reclamation commission pursuant to section 1513.13 of the Revised Code.

(8)

(a) If the chief determines that a permittee is responsible for mine drainage that requires water treatment after reclamation is completed under the terms of the permit or that a permittee must provide an alternative water supply after reclamation is completed under the terms of the permit, the permittee shall provide alternative financial security in an amount determined by the chief prior to the release of the remaining portion of performance security under division (F)(3)(c) of this section. The alternative financial security shall be in an amount that is equal to or greater than the present value of the estimated cost over time to develop and implement mine drainage plans and provide water treatment or in an amount that is necessary to provide and maintain an alternative water supply, as applicable. The alternative financial security shall include a contract, trust, or other agreement or mechanism that is enforceable under law to provide long-term water treatment or a long-term alternative water supply, or both. The contract, trust, or other agreement or mechanism included with the alternative financial security may provide for the funding of the alternative financial security incrementally over a period of time, not to exceed five years, with reliance on guarantees or other collateral provided by the permittee and approved by the chief for the balance of the alternative financial security required until the alternative financial security has been fully funded by the permittee.

(b) The chief shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary for the administration of division (F)(8)(a) of this section.

(c) If the chief determines that a permittee must provide alternative financial security under division (F)(8)(a) of this section and the performance security for the permit was provided under division (C)(2) of section 1513.08 of the Revised Code, the permittee may fund the alternative financial security incrementally over a period of time, not to exceed five years, with reliance on the reclamation forfeiture fund created in section 1513.18 of the Revised Code for the balance of the alternative financial security required until the alternative financial security has been fully funded by the permittee. The permittee semiannually shall pay to the division of mineral resources management a fee that is equal to seven and one-half per cent of the average balance of the alternative financial security that is being provided by reliance on the reclamation forfeiture fund over the previous six months. All money received from the fee shall be credited to the reclamation forfeiture fund.

(9) Final release of the performance security in accordance with division (F)(3)(c) of this section terminates the jurisdiction of the chief under this chapter over the reclaimed site of a surface coal mining and reclamation operation or applicable portion of an operation. However, the chief shall reassert jurisdiction over such a site if the release was based on fraud, collusion, or misrepresentation of a material fact and the chief, in writing, demonstrates evidence of the fraud, collusion, or misrepresentation. Any person with an interest that is or may be adversely affected by the chief's determination may appeal the determination to the reclamation commission in accordance with section 1513.13 of the Revised Code.

(G) The chief shall adopt rules governing the criteria for forfeiture of performance security, the method of determining the forfeited amount, and the procedures to be followed in the event of forfeiture. Cash received as the result of such forfeiture is the property of the state.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Effective Date: 06-14-2000



Section 1513.161 - Explosives - rules.

An operator shall use explosives only in accordance with Chapter 1567. of the Revised Code and rules adopted pursuant thereto by the chief of the division of mineral resources management, and in accordance with this section and rules adopted pursuant thereto by the chief, and in accordance with all applicable federal laws and regulations. If, in any situation involving a coal mining operation, except when underground coal mining is part or all of the coal mining operation, a rule adopted pursuant to Chapter 1567. of the Revised Code is in conflict with a rule adopted pursuant to this section, the rule adopted pursuant to this section prevails. When underground coal mining is part or all of the coal mining operation, the rule adopted pursuant to Chapter 1567. of the Revised Code prevails.

Before an explosive is set off, sufficient warning shall be given to allow any person in or approaching the area ample time to retreat a safe distance.

No blasting shall be done between the hours of sunset and sunrise.

The chief shall adopt rules to:

(A) Provide adequate advance written notice to local governments and residents who might be affected by the use of explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality of the coal mining operation, by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site, and by providing daily notice to residents or occupants in such areas prior to any blasting;

(B) Maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;

(C) Limit the type of explosives and detonating equipment, the size, and the timing and frequency of blasts based upon the physical conditions of the site so as to prevent:

(1) Injury to persons;

(2) Damage to public and private property outside the permit area;

(3) Adverse impacts on any underground mine;

(4) Change in the course, channel, or availability of ground or surface water outside the permit area.

(D) Require that all blasting operations be conducted by trained and competent persons as certified by the chief;

(E) Provide that upon the request of a resident or owner of an artificial dwelling or structure or water supply within one-half mile of any portion of the permit area, the applicant or permittee shall conduct a pre-blasting survey of the structures or water supply and submit the survey to the chief and a copy to the resident or owner making the request. The area of the survey shall be decided by the chief and shall include such provisions as the chief prescribes.

(F) Require the training, examination, and certification of persons engaging in or directly responsible for blasting or use of explosives in coal mining operations.

The chief, by rule or order, may prohibit blasting in specific areas where the safety of the public would be endangered.

No person shall use explosives in violation of this section, a rule adopted thereunder, or an order of the chief.

Effective Date: 06-14-2000



Section 1513.162 - Operator to replace water supply.

(A) The operator of a coal mining operation shall replace the water supply of an owner of interest in real property who obtains all or part of his supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where the supply has been affected by contamination, diminution, or interruption proximately resulting from the coal mining operation and shall reimburse the owner for the reasonable cost of obtaining a water supply from the time of the contamination, diminution, or interruption by the operation until the water supply is replaced.

(B) This chapter does not affect in any way the right of any person to enforce or protect, under applicable law, his interest in water resources affected by a coal mining operation.

Effective Date: 09-01-1981



Section 1513.163 - [Repealed].

Effective Date: 04-10-1972



Section 1513.17 - Prohibited acts.

(A) No person shall:

(1) Engage in coal mining or conduct a coal mining operation without a permit issued by the chief of the division of mineral resources management;

(2) Knowingly violate a condition or exceed the limits of a permit;

(3) Knowingly fail to comply with an order of the chief issued under this chapter;

(4) Knowingly violate any provision of this chapter not specifically mentioned in this section;

(5) Knowingly make any false statement, representation, or certification or knowingly fail to make any statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter or under a final order or decision issued by the chief;

(6) Knowingly prevent, hinder, delay, or otherwise obstruct the operator from completing backfilling, grading, resoiling, establishing successful vegetation, and meeting all other reclamation requirements of this chapter prior to the final release of the operator's performance security.

(B) Division (A)(1) of this section imposes strict criminal liability.

Effective Date: 06-14-2000; 04-06-2007



Section 1513.171 - Tax credit for reclamation outside permit area.

(A) For the purpose of claiming a credit under section 5749.11 of the Revised Code, an operator with a valid permit issued under section 1513.07 of the Revised Code may submit an application to the chief of the division of mineral resources management to perform reclamation on land or water resources that are not within the area of the applicant's permit and that have been adversely affected by past coal mining for which the performance security was forfeited. The chief shall provide the application form. The application shall include all of the following:

(1) The operator's name, address, and telephone number;

(2) The valid permit number of the operator;

(3) An identification of the area or areas to be reclaimed;

(4) An identification of the owner of the land;

(5) A reclamation plan that describes the work to be done to reclaim the land or water resources. The plan shall include a description of how the plan is consistent with local physical, environmental, and climatological conditions and the measures to be taken during the reclamation to ensure the protection of water systems.

(6) An estimate of the total cost of the reclamation;

(7) An estimate of the timetables for accomplishing the reclamation;

(8) Any other requirements that the chief prescribes by rule.

The chief shall approve, disapprove, or approve with modifications the application concerning the proposed reclamation work. If the chief approves the application, the applicant may commence reclamation in accordance with the timetables included in the application. Upon the completion of the reclamation to the satisfaction of the chief, the chief shall issue a numbered reclamation tax credit certificate showing the amount of the credit and the identity of the recipient. Prior to the close of the fiscal quarter in which the tax credit certificate is issued, the chief shall certify to the tax commissioner the amount of the credit and the identity of the recipient.

(B) The chief shall determine the amount of the credit in accordance with this section and rules adopted under it. The amount of the credit shall be equal to the cost that the division of mineral resources management would have expended from the reclamation forfeiture fund created in section 1513.18 of the Revised Code to complete the reclamation.

(C) The chief shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to administer this section. The rules shall establish all of the following:

(1) A procedure that the chief shall use to determine the amount of the credit issued under this section;

(2) A procedure by which the chief may obtain consent of the owners of land or water resources to allow reclamation work for purposes of this section;

(3) A procedure for delivery of notice to the owners of land or water resources on which the reclamation work is to be performed. The rules shall require the notice to include the date on which the reclamation work is scheduled to begin.

Effective Date: 04-06-2007



Section 1513.18 - Reclamation forfeiture fund.

(A) All money that becomes the property of the state under division (G) of section 1513.16 of the Revised Code shall be deposited in the reclamation forfeiture fund, which is hereby created in the state treasury. Disbursements from the fund shall be made by the chief of the division of mineral resources management for the purpose of reclaiming areas of land affected by coal mining under a coal mining and reclamation permit issued on or after September 1, 1981, on which an operator has defaulted.

(B) The fund also shall consist of all money from the collection of liens under section 1513.081 of the Revised Code, any moneys transferred to it under section 1513.181 of the Revised Code from the coal mining and reclamation reserve fund created in that section, all money credited to the fund from the fee levied by division (F)(8)(c) of section 1513.16 of the Revised Code, fines collected under division (E) of section 1513.02 and section 1513.99 of the Revised Code, fines collected for a violation of section 2921.31 of the Revised Code that, prior to July 1, 1996, would have been a violation of division (G) of section 1513.17 of the Revised Code as it existed prior to that date, and moneys collected and credited to it pursuant to section 5749.02 of the Revised Code. Disbursements from the fund shall be made by the chief in accordance with division (D) of this section for the purpose of reclaiming areas that an operator has affected by mining and failed to reclaim under a coal mining and reclamation permit issued under this chapter.

The chief may expend moneys from the fund to pay necessary administrative costs, including engineering and design services, incurred by the division of mineral resources management in reclaiming these areas. The chief also may expend moneys from the fund to pay necessary administrative costs of the reclamation forfeiture fund advisory board created in section 1513.182 of the Revised Code as authorized by the board under that section. Expenditures from the fund to pay such administrative costs need not be made under contract.

(C) Except when paying necessary administrative costs authorized by division (B) of this section, expenditures from the fund shall be made under contracts entered into by the chief, with the approval of the director of natural resources, in accordance with procedures established by the chief, by rules adopted in accordance with section 1513.02 of the Revised Code. The chief may reclaim the land in the same manner as set forth in sections 1513.21 to 1513.24 of the Revised Code. Each contract awarded by the chief shall be awarded to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after sealed bids are received, opened, and published at the time and place fixed by the chief. The chief shall publish notice of the time and place at which bids will be received, opened, and published, at least once and at least ten days before the date of the opening of the bids, in a newspaper of general circulation in the county in which the area of land to be reclaimed under the contract is located. If, after advertising, no bids are received at the time and place fixed for receiving them, the chief may advertise again for bids, or, if the chief considers the public interest will best be served, the chief may enter into a contract for the reclamation of the area of land without further advertisement for bids. The chief may reject any or all bids received and again publish notice of the time and place at which bids for contracts will be received, opened, and published. The chief, with the approval of the director, may enter into a contract with the landowner, a coal mine operator or surface mine operator mining under a current, valid permit issued under this chapter or Chapter 1514. of the Revised Code, or a contractor hired by the surety or trustee, if the performance security is held in trust, to complete reclamation on land affected by coal mining on which an operator has defaulted, or with a contractor hired by the trust administrator of an alternative financial security that is provided in accordance with division (F)(8) of section 1513.16 of the Revised Code to provide long-term water treatment or a long-term alternative water supply on areas affected by coal mining on which a permittee has defaulted or not fully funded an alternative financial security, without advertising for bids.

(D)

(1) The chief shall expend money credited to the reclamation forfeiture fund from the forfeiture of the performance security applicable to an area of land to pay for the cost of completing reclamation to the standards established by this chapter and rules adopted under it.

(2) If the performance security for the area of land was provided under division (C)(1) of section 1513.08 of the Revised Code, the chief shall use the money from the forfeited performance security and any alternative financial security provided under division (F)(8) of section 1513.16 of the Revised Code to complete the reclamation that the operator failed to do under the operator's applicable coal mining and reclamation permit issued under this chapter.

(3) If the performance security for the area of land was provided under division (C)(2) of section 1513.08 of the Revised Code, the chief shall use the money from the forfeited performance security and any alternative financial security provided under division (F)(8) of section 1513.16 of the Revised Code to complete the reclamation that the operator failed to do under the operator's applicable coal mining and reclamation permit issued under this chapter. If the money credited to the reclamation forfeiture fund from the forfeiture of the performance security provided under division (C)(2) of section 1513.08 of the Revised Code and any alternative financial security provided under division (F)(8) of section 1513.16 of the Revised Code is not sufficient to complete the reclamation to the standards established by this chapter and rules adopted under it, the chief shall notify the reclamation forfeiture fund advisory board of the amount of the insufficiency. The chief may expend money credited to the reclamation forfeiture fund under section 5749.02 of the Revised Code, credited to the reclamation forfeiture fund from the fee levied by division (F)(8)(c) of section 1513.16 of the Revised Code, or transferred to the fund under section 1513.181 of the Revised Code to complete the reclamation to the standards established by this chapter and rules adopted under it. Except as provided in division (D)(5) of this section, the chief shall not expend money from the fund in an amount that exceeds the difference between the amount of the performance security provided under division (C)(2) of section 1513.08 of the Revised Code and the estimated cost of reclamation as determined by the chief under divisions (B) and (E) of that section.

(4) Except as provided in division (D)(5) of this section, money from the reclamation forfeiture fund shall not be used for reclamation of land or water resources affected by mine drainage that requires extended water treatment after reclamation is completed under the terms of the permit. In addition, money from the reclamation forfeiture fund shall not be used to supplement the performance security of an applicant or permittee that has provided performance security in accordance with division (C)(1) of section 1513.08 of the Revised Code.

(5) If a permittee relies in part on the reclamation forfeiture fund for alternative financial security under division (F)(8)(c) of section 1513.16 of the Revised Code, money from the reclamation forfeiture fund may be used for reclamation of the land or water resources affected by mine drainage that requires water treatment after reclamation is completed under the terms of the permit or an alternative water supply after reclamation is completed under the terms of the permit in an amount not to exceed the balance of the alternative financial security provided by the reclamation forfeiture fund under that division.

(E) The chief shall keep a detailed accounting of the expenditures from the reclamation forfeiture fund to complete reclamation of the land or water resources, as applicable, and, upon completion of the reclamation, shall certify the expenditures to the attorney general. Upon the chief's certification of the expenditures from the reclamation forfeiture fund, the attorney general shall bring an action for that amount of money. The operator is liable for that expense in addition to any other liabilities imposed by law. Moneys so recovered shall be credited to the reclamation forfeiture fund. The chief shall not postpone the reclamation because of any action brought by the attorney general under this division. Prior to completing reclamation, the chief may collect through the attorney general any additional amount that the chief believes will be necessary for reclamation in excess of the forfeited performance security and any alternative financial security amount applicable to the land or water resources that the operator should have, but failed to, reclaim.

(F) Except as otherwise provided in division (H) of this section, if any part of the moneys in the reclamation forfeiture fund remains in the fund after the chief has caused the area of land to be reclaimed and has paid all the reclamation costs and expenses, the chief may expend those moneys to complete other reclamation work performed under this section on forfeiture areas affected under a coal mining and reclamation permit issued on or after September 1, 1981.

(G) The chief shall require every contractor performing reclamation work pursuant to this section to pay workers at the greater of their regular rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate paid in this state for the same or similar work as determined by the chief under section 1513.02 of the Revised Code.

(H) All investment earnings of the fund shall be credited to the fund and shall be used only for the reclamation of land for which performance security was provided under division (C)(2) of section 1513.08 of the Revised Code.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Amended by 128th General Assemblych.36,SB 73, §1, eff. 6/15/2009.

Effective Date: 06-14-2000; 04-06-2007; 2007 HB119 09-29-2007



Section 1513.181 - Coal mining administration and reclamation reserve fund.

There is hereby created in the state treasury the coal mining administration and reclamation reserve fund. The fund shall be used for the administration and enforcement of this chapter. The chief of the division of mineral resources management may transfer not more than one million dollars annually from the fund to the reclamation forfeiture fund created in section 1513.18 of the Revised Code to complete reclamation of lands affected by coal mining under a permit issued under this chapter that the operator failed to reclaim and for which the operator's performance security is insufficient to complete the reclamation. Within ten days before or after the beginning of each calendar quarter, the chief may certify to the director of budget and management the amount of money needed to perform such reclamation during the quarter for transfer from the coal mining administration and reclamation reserve fund to the reclamation forfeiture fund.

If the director of natural resources determines it to be necessary, the director may request the controlling board to transfer an amount of money from the coal mining administration and reclamation reserve fund to the unreclaimed lands fund created in section 1513.30 of the Revised Code.

Effective Date: 06-14-2000; 04-06-2007



Section 1513.182 - Reclamation forfeiture fund advisory board.

(A) There is hereby created the reclamation forfeiture fund advisory board consisting of the director of natural resources, the director of insurance, and seven members appointed by the governor with the advice and consent of the senate. Of the governor's appointments, one shall be a certified public accountant, one shall be a registered professional engineer with experience in reclamation of mined land, two shall represent agriculture, agronomy, or forestry, one shall be a representative of operators of coal mining operations that have valid permits issued under this chapter and that have provided performance security under division (C)(1) of section 1513.08 of the Revised Code, one shall be a representative of operators of coal mining operations that have valid permits issued under this chapter and that have provided performance security under division (C)(2) of section 1513.08 of the Revised Code, and one shall be a representative of the public.

Of the original members appointed by the governor, two shall serve an initial term of two years, three an initial term of three years, and two an initial term of four years. Thereafter, terms of appointed members shall be for four years, with each term ending on the same date as the original date of appointment. An appointed member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner as original appointments. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The governor may remove an appointed member of the board for misfeasance, nonfeasance, or malfeasance.

The directors of natural resources and insurance shall not receive compensation for serving on the board, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties as members of the board. The members appointed by the governor shall receive per diem compensation fixed pursuant to division (J) of section 124.15 of the Revised Code and reimbursement for the actual and necessary expenses incurred in the performance of their duties.

(B) The board annually shall elect from among its members a chairperson, a vice-chairperson, and a secretary to record the board's meetings.

(C) The board shall hold meetings as often as necessary as the chairperson or a majority of the members determines.

(D) The board shall establish procedures for conducting meetings and for the election of its chairperson, vice-chairperson, and secretary.

(E) The board shall do all of the following:

(1) Review the deposits into and expenditures from the reclamation forfeiture fund created in section 1513.18 of the Revised Code;

(2) Retain periodically a qualified actuary to perform an actuarial study of the reclamation forfeiture fund;

(3) Based on an actuarial study and as determined necessary by the board, adopt rules in accordance with Chapter 119. of the Revised Code to adjust the rate of the tax levied under division (A)(8) of section 5749.02 of the Revised Code and the balance of the reclamation forfeiture fund that pertains to that rate;

(4) Evaluate any rules, procedures, and methods for estimating the cost of reclamation for purposes of determining the amount of performance security that is required under section 1513.08 of the Revised Code; the collection of forfeited performance security; payments to the reclamation forfeiture fund; reclamation of sites for which operators have forfeited the performance security; and the compliance of operators with their reclamation plans;

(5) Provide a forum for discussion of issues related to the reclamation forfeiture fund and the performance security that is required under section 1513.08 of the Revised Code;

(6) Submit a report biennially to the governor that describes the financial status of the reclamation forfeiture fund and the adequacy of the amount of money in the fund to accomplish the purposes of the fund and that may discuss any matter related to the performance security that is required under section 1513.08 of the Revised Code;

(7) Make recommendations to the governor, if necessary, of alternative methods of providing money for or using money in the reclamation forfeiture fund and issues related to the reclamation of land or water resources that have been adversely affected by past coal mining for which the performance security was forfeited;

(8) Adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to administer this section.

Effective Date: 04-06-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1513.19 - [Repealed].

Effective Date: 04-10-1972



Section 1513.20 - Purchase or acquisition of eroded land.

The chief of the division of mineral resources management, with the approval of the director of natural resources, may purchase or acquire by gift, donation, or contribution any eroded land, including land affected by strip mining, for which no cash is held in the reclamation forfeiture fund created by section 1513.18 of the Revised Code. For this purpose the chief may expend moneys deposited in the unreclaimed lands fund created by section 1513.30 of the Revised Code. All lands purchased or acquired shall be deeded to the state, but no deed shall be accepted or the purchase price paid until the title has been approved by the attorney general.

Effective Date: 06-14-2000



Section 1513.21 - Chief of division shall reclaim land.

From moneys appropriated for this purpose, the chief of the division of mineral resources management shall reclaim any land or tract of land acquired pursuant to section 1513.20 of the Revised Code in such manner that, after reclamation, such land or tract shall be suitable for agriculture, forests, recreation, wildlife, water conservation, or such other use as the chief may deem proper for such land, or tract of land, in light of the character of the soil, the topography of the land or tract to be reclaimed and of the surrounding lands, the proximity thereof to urban centers, and the requirements of any applicable conservation program.

Effective Date: 06-14-2000



Section 1513.22 - Plan of reclamation and estimate of cost.

Before proceeding to reclaim any land or tract of land acquired pursuant to section 1513.20 of the Revised Code, the chief of the division of mineral resources management shall determine the purpose or purposes for which such land or tract should be devoted after reclamation and shall develop a plan of reclamation for such land or tract reasonably designed to accomplish such purpose or purposes and an estimate of the cost thereof. When completed such plan shall be submitted to the director of natural resources who may approve or disapprove the same.

Effective Date: 06-14-2000



Section 1513.23 - Studies, surveys and maps for planning reclamation.

In determining the purpose or purposes for which any land or tract of land should be devoted after reclamation and in preparing a plan of reclamation, the chief of the division of mineral resources management may call to the chief's assistance, temporarily, any engineers or other employees in any state department or in the Ohio state university, or other educational institutions financed wholly or in part by the state, for the purpose of making studies, surveys, and maps and for the purpose of devising the most effective and economical plan of reclamation.

Such engineers and employees shall not receive any additional compensation other than that which they receive from the departments by which they are employed, but they shall be reimbursed for their actual and necessary expenses incurred while working under the direction of the chief.

Effective Date: 06-14-2000



Section 1513.24 - Implementing reclamation plan.

After a plan of reclamation is approved by the director of natural resources, the chief of the division of mineral resources management, from any moneys appropriated for the reclamation of strip mined lands, shall proceed to carry out the plan.

With the approval of the director, the chief may carry out any such plan or any part of such plan with the employees and equipment of any division of the department of natural resources or the chief may carry out any such plan, or any part of such plan by contracting therefor, provided that the chief shall not enter into any contract, agreement, or understanding unless the same is approved by the director.

Any such contract shall be entered into by the chief, with the approval of the director, with persons who agree therein to furnish any of the materials, equipment, or labor. Each such contract shall be awarded by the chief to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after sealed bids therefor are received, opened, and published at the time and place fixed by the chief, and notice of the time and place at which the sealed bids will be received, opened, and published, has been published by the chief at least once at least ten days before the opening of the bids in a newspaper of general circulation in the county in which the area of land to be reclaimed under the contract is located, provided that if, after so advertising for bids for the contract, no bids therefor are received by the chief at the time and place fixed for receiving them, the chief may advertise again for such bids, but the chief is not required to do so, and the chief may, if the chief considers the public interest will be best served thereby, enter into a contract for the reclamation of the land or tract without further advertisement for bids. The chief may reject any or all bids received and fix and publish again notice of the time and place at which bids for such contracts will be received, opened, and published.

The chief shall require every contractor performing reclamation work under this section to pay workers at the greater of their rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate paid in this state for the same or similar work as determined by the chief under section 1513.02 of the Revised Code.

Effective Date: 06-14-2000



Section 1513.25 - Transferring or selling reclaimed land or interest in land.

After completion of the reclamation of a tract of land acquired pursuant to section 1513.20 of the Revised Code, the chief of the division of mineral resources management may, if the land is suitable to the uses of any other department, division, office, or institution of the state, transfer the land or tract to that department, division, office, or institution, subject to the approval of the director of natural resources.

With the approval of the attorney general and the director, the chief may sell any such land or tract, after completion of the plan of reclamation, when the sale is advantageous to the state.

With the approval of the attorney general and the director, the chief may grant easements and leases on the land or tract under terms advantageous to the state, and may grant mineral rights on a royalty basis.

All moneys received from the sale of reclaimed lands, or in payment for easements, leases, or royalties shall be paid to the unreclaimed lands fund created in section 1513.30 of the Revised Code.

Effective Date: 06-14-2000



Section 1513.26 - Annual report.

The chief of the division of mineral resources management shall make an annual report to the governor and to the general assembly. The report shall identify each reclamation project, state the number of acres reclaimed by the division or persons with whom it contracts under sections 1513.20 to 1513.25 of the Revised Code, identify the county in which the project is located, and make a detailed accounting of expenditures.

Effective Date: 06-14-2000



Section 1513.27 - Reclaiming land at state expense.

As used in this section and sections 1513.28, 1513.30, 1513.31, and 1513.32 of the Revised Code, "damage to adjacent property" means physical injury or harm to nearby property caused by the unreclaimed condition of lands mined prior to April 10, 1972, or pursuant to a license issued prior to April 10, 1972, including, without limitation, injury or harm to vegetation on adjacent property, pollution of surface or underground waters on adjacent property, loss or interruption of water supply on adjacent property, flow of acid water onto or across adjacent property, flooding of adjacent property, landslides onto or across adjacent property, erosion of adjacent property, or deposition of sediment upon adjacent property. Damage to adjacent property does not include any diminution of the market value of adjacent property caused exclusively by the visual or aesthetic appearance of such unreclaimed lands.

The chief of the division of mineral resources management, with the approval of the director of natural resources, may enter into a written agreement, which may be in the form of a contract, with the owner of any unreclaimed land affected by mining before April 10, 1972, or pursuant to a license issued before April 10, 1972, that causes or may cause pollution of the waters of the state or damage to adjacent property, is not likely to be mined in the foreseeable future, and lies within the boundaries of a project area approved by the council on unreclaimed strip mined lands created in section 1513.29 of the Revised Code, under which the state or its agents may enter the land to reclaim it at state expense with moneys from the unreclaimed lands fund created by section 1513.30 of the Revised Code by establishing vegetative cover and substantially reducing or eliminating erosion, sedimentation, landslides, pollution, accumulation or discharge of acid water, flooding, and damage to adjacent property. The agreement may include provisions pertaining to liability for damages and any other provisions necessary or desirable to achieve the purposes of this section.

If the chief makes a finding of fact that land or water resources have been adversely affected by past coal mining practices; if the adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent the adverse effects should be taken; and if the owners of the affected land or water resources either are not known or readily available or will not give permission for the state, political subdivisions, or their agents, employees, or contractors to enter on the property to restore, reclaim, abate, control, or prevent the adverse effects, the chief or the chief's agents, employees, or contractors may enter on the affected property in order to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. Prior to entering on the property, the chief or the chief's agents, employees, or contractors shall give notice by mail to the owners, if known, or, if not known, by posting notice on the premises and advertising once in a newspaper of general circulation in the county or municipal corporation in which the land lies. Such an entry shall be construed as an exercise of the police power for the protection of public health, safety, and welfare and shall not be construed as an act of condemnation of property or of trespass. The moneys expended for the work and the benefits accruing to any premises so entered upon shall be chargeable against land and shall mitigate or offset any claim in or any action brought by any owner of any interest in the premises for any alleged damages by virtue of the entry. This provision is not intended to create new rights of action or eliminate existing immunities.

Each agreement entered into pursuant to this section shall contain provisions for the reimbursement of a portion of the costs of the reclamation that is commensurate with the increase in the fair market value of the property attributable to the reclamation work thereon, as determined by appraisals made before and after reclamation in the manner stated in the agreement, unless the determination discloses an increase in value that is insubstantial. For reimbursement of the portion, the agreement may include provisions for any of the following:

(A) Public use for soil, water, forest, or wildlife conservation or public recreation purposes;

(B) Payment to the state of the share of the income from the crops or timber produced on the land that is stated in the agreement;

(C) Imposition of a lien in the amount of the increase in fair market value payable upon transfer or conveyance of the property to a new owner. All such reimbursements and payments shall be credited to the unreclaimed lands fund.

(D) Payment to the state in cash of the amount of the increase in fair market value, payable upon completion of the reclamation.

For the purpose of selecting lands to be reclaimed within the boundaries of approved project areas, the chief shall consult the owners of unreclaimed lands, may consult with local officials, civic and professional organizations, and interested individuals, and shall consider the feasibility, cost, and public benefits of reclaiming particular lands, their potential for being mined, and the availability of federal or other assistance for reclamation. Before entering into the agreement, the chief shall prepare or approve a detailed plan with topographic maps indicating the reclamation improvements to be made. The plan may include improvements recommended by the owner, but may not include improvements that the chief finds are not necessary to establish vegetative cover or substantially reduce or eliminate erosion, sedimentation, landslides, pollution, accumulation or discharge of acid water, flooding, or damage to adjacent property.

With the approval of the director and upon entering into the agreement with the owner, the chief may carry out the plan of reclamation or any part thereof with the employees and equipment of any division of the department of natural resources, or the chief may carry out the plan or any part thereof by contracting therefor.

The chief, with the approval of the director and written consent of the owner, may enter into a contract with an operator mining adjacent land under a current, valid permit to carry out the plan of reclamation on the unreclaimed land or any part of the plan without advertising for bids. Contracts entered into with operators mining adjacent land are not subject to division (B) of section 127.16 of the Revised Code.

The chief shall require every operator mining adjacent land who performs reclamation work pursuant to this section to pay workers at the greater of their regular rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate paid in this state for the same or similar work performed in the same or similar locality by private companies doing their own reclamation work. Each contract awarded by the chief to other than an operator mining adjacent land shall be awarded to the lowest responsible bidder after sealed bids are received, opened, and published at the time and place fixed by the chief. The chief shall publish notice of the time and place at which bids will be received, opened, and published, at least once at least ten days before the date of the opening of the bids, in a newspaper of general circulation in the county in which the area of land to be reclaimed under the contract is located. If, after so advertising for bids, no bids are received by the chief at the time and place fixed for receiving them, the chief may advertise again for bids, or, if the chief considers the public interest will be best served, the chief may enter into a contract for the reclamation of the area of land without further advertisement for bids. The chief may reject all bids received and again publish notice of the time and place at which bids for contracts will be received, opened, and published. The chief, with the approval of the director and written consent of the owner, may enter into a contract with a licensed mine operator mining adjacent land under a valid permit to carry out the plan of reclamation on the unreclaimed land or any part of the plan without advertising for bids.

Effective Date: 06-14-2000



Section 1513.28 - Applications for reclamation grants.

The chief of the division of mineral resources management, with the approval of the director of natural resources, may make grants of moneys from the unreclaimed lands fund created by section 1513.30 of the Revised Code for the payment by the state of up to seventy-five per cent of the reasonable and necessary reclamation expenses incurred by the owner of any unreclaimed land affected by mining before April 10, 1972, or pursuant to a license issued before April 10, 1972, that causes or may cause pollution of the waters of the state or damage to adjacent property, is not likely to be mined in the foreseeable future, and lies within the boundaries of a project area approved by the council on unreclaimed strip mined lands created in section 1513.29 of the Revised Code, in accordance with a plan of reclamation approved by the chief.

The owner shall submit application for a grant on forms furnished by the division, together with detailed plans and topographic maps indicating the reclamation improvements to be made, an itemized estimate of the project's cost, a description of the project's benefits, and such other information as the chief prescribes. The plan of reclamation may be prepared in consultation with a local soil and water conservation district.

The chief may award the applicant a grant only after finding that the proposed reclamation work will establish vegetative cover and substantially reduce or eliminate erosion, sedimentation, landslides, pollution, accumulation or discharge of acid water, flooding, and damage to adjacent property.

For the purpose of establishing priorities for awarding grants under this section and section 1513.31 of the Revised Code, the chief shall consider each project's feasibility, cost, and public benefits of reclaiming the particular land, its potential for being mined, and the availability of federal or other financial assistance for reclamation.

The chief shall determine the amount of a grant under this section based upon the chief's determination of what constitutes reasonable and necessary expenses actually incurred for establishing vegetative cover, substantially reducing or eliminating erosion, sedimentation, landslides, pollution, accumulation or discharge of acid water, flooding, or damage to adjacent property, and preparing the plan of reclamation. The owner may elect to have other improvements made concurrently, but in no event shall any part of the grant be made for such other improvements, and in no event shall the amount of the grant exceed seventy-five per cent of the total amount, determined by the chief, of what constitutes reasonable and necessary expenses actually incurred for the reclamation measures listed in this section.

The chief shall enter into a contract for funding with each applicant awarded a grant to ensure that the moneys granted are used for the purposes of this section and that the reclamation work is properly done. The final payment may not be made until the chief inspects and approves the completed reclamation work.

Each such contract shall contain provisions for the reimbursement of a portion of the costs of the reclamation that is commensurate with the increase in the fair market value of the property attributable to the reclamation work thereon, as determined by appraisals made before and after reclamation in the manner stated in the agreement, unless such determination discloses an increase in value that is insubstantial in comparison to the benefits to the public from the abatement of pollution or prevention of damage to adjacent property, considering the applicant's share of the reclamation cost. For reimbursement of such portion, the contract may include provisions for:

(A) Public use for soil, water, forest, or wildlife conservation or public recreation purposes;

(B) Payment to the state of the share of the income from the crops or timber produced on the land that is stated in the agreement;

(C) Imposition of a lien in the amount of the increase in fair market value payable upon transfer or conveyance of the property to a new owner;

(D) Payment to the state in cash in the amount of the increase in fair market value, payable upon completion of the reclamation.

All such reimbursements and payments shall be credited to the unreclaimed lands fund.

Not more than forty per cent of the money credited to the fund during the preceding calendar year may be expended during a calendar year for grants under this section.

The chief shall require every landowner performing reclamation work pursuant to this section to pay workers at the greater of their regular rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate in this state for the same or similar work performed in the same or similar locality by private companies doing their own reclamation work.

Effective Date: 06-14-2000



Section 1513.29 - Council on unreclaimed strip mined lands.

There is hereby created the council on unreclaimed strip mined lands. Its members are the chief of the division of mineral resources management, four persons appointed by the director of natural resources, two members of the house of representatives appointed by the speaker of the house of representatives, one member of the house of representatives appointed by the minority leader of the house of representatives, two members of the senate appointed by the president of the senate, and one member of the senate appointed by the minority leader of the senate.

Members who are members of the general assembly shall serve terms of four years or until their legislative terms end, whichever is sooner. Members appointed by the director shall serve terms of four years, except that the terms of the first four members shall be for two and four years, as designated by the director. Any vacancy in the office of a member of the council shall be filled by the appointing authority for the unexpired term of the member whose office will be vacant. The appointing authority may at any time remove a member of the council for misfeasance, nonfeasance, malfeasance, or conflict of interest in office.

The council shall hold meetings as necessary at the call of the chairperson or a majority of the members. The council shall annually elect from among its members a chairperson, a vice-chairperson, and a secretary to keep a record of its proceedings.

The council shall gather information, study, and make recommendations concerning the number of acres, location, ownership, condition, environmental damage resulting from the condition, cost of acquiring, reclaiming, and possible future uses and value of eroded lands within the state, including land affected by strip mining for which no cash is held in the reclamation forfeiture fund created in section 1513.18 of the Revised Code.

The council may employ such staff and hire such consultants as necessary to perform its duties. Members appointed by the director and, notwithstanding section 101.26 of the Revised Code, members who are members of the general assembly, when engaged in their official duties as members of the council, shall be compensated on a per diem basis in accordance with division (J) of section 124.15 of the Revised Code. Members shall be reimbursed for their necessary expenses. Expenses incurred by the council and compensation provided under this section shall be paid by the chief from the unreclaimed lands fund created in section 1513.30 of the Revised Code.

The council shall report its findings and recommendations to the governor and the general assembly not later than January 1, 1974, and biennially thereafter.

Effective Date: 06-14-2000; 04-06-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1513.30 - Unreclaimed lands fund - selection of project areas.

There is hereby created in the state treasury the unreclaimed lands fund, to be administered by the chief of the division of mineral resources management and used for the purpose of reclaiming land, public or private, affected by mining, or controlling mine drainage, for which no cash is held in the reclamation forfeiture fund created in section 1513.18 of the Revised Code or the surface mining fund created in section 1514.06 of the Revised Code and also for the purpose of paying the expenses and compensation of the council on unreclaimed strip mined lands as required by section 1513.29 of the Revised Code.

In order to direct expenditures from the unreclaimed lands fund toward reclamation projects that fulfill priority needs and provide the greatest public benefits, the chief periodically shall submit to the council project proposals to be financed from the unreclaimed lands fund, together with benefit and cost data and other pertinent information. For the purpose of selecting project areas and determining the boundaries of project areas, the council shall consider the feasibility, cost, and public benefits of reclaiming the areas, their potential for being mined, the availability of federal or other financial assistance for reclamation, and the geographic distribution of project areas to ensure fair distribution among affected areas.

The council shall give priority to areas where there is little or no likelihood of mining within the foreseeable future, reclamation is feasible at reasonable cost with available funds, and either of the following applies:

(A) The pollution of the waters of the state and damage to adjacent property are most severe and widespread.

(B) Reclamation will make possible public uses for soil, water, forest, or wildlife conservation or public recreation purposes, will facilitate orderly commercial or industrial site development, or will facilitate the use or improve the enjoyment of nearby public conservation or recreation lands.

Expenditures from the unreclaimed lands fund for reclamation projects may be made only for projects that are within the boundaries of project areas approved by the council, and expenditures for a particular project may not exceed any applicable limits set by the council. Expenditures from the unreclaimed lands fund shall be made by the chief, with the approval of the director of natural resources.

The chief may expend an amount not to exceed twenty per cent of the moneys credited annually by the treasurer of state to the unreclaimed lands fund for the purpose of administering the fund.

The chief may engage in cooperative projects under this section with any agency of the United States, appropriate state agencies, or state universities or colleges as defined in section 3345.27 of the Revised Code and may transfer money from the fund, with the approval of the council, to other appropriate state agencies or to state universities or colleges in order to carry out the reclamation activities authorized by this section.

If the director of natural resources determines it to be necessary, the director may request the controlling board to transfer an amount of money from the fund to the coal mining administration and reclamation reserve fund created in section 1513.181 of the Revised Code.

Effective Date: 06-14-2000; 04-06-2007



Section 1513.31 - Grants from unreclaimed lands fund - application - determination.

For the purpose of promoting local or regional economic or community development, the chief of the division of mineral resources management, with the approval of the director of natural resources, may make grants of money from the unreclaimed lands fund created by section 1513.30 of the Revised Code for the payment by the state of up to seventy-five per cent of the reasonable and necessary expenses incurred by a political subdivision, community improvement corporation incorporated under Chapter 1724. of the Revised Code, or other nonprofit corporation incorporated under Chapter 1702. of the Revised Code for the reclamation of any unreclaimed land affected by mining before April 10, 1972, or pursuant to a license issued before April 10, 1972, that is owned by the political subdivision or corporation, is to be reclaimed for the purpose of commercial or industrial site development by the political subdivision or corporation or the development of recreational facilities by the political subdivision, and lies within the boundaries of a project area approved by the council on unreclaimed strip mined lands, in accordance with a plan of reclamation approved by the chief.

The owner shall submit an application for a grant on forms furnished by the division of mineral resources management together with detailed plans and topographic maps indicating the reclamation improvements to be made, an itemized estimate of the project's cost, a description of the project's benefits, and such other information as the chief prescribes. The chief may award the applicant a grant only after finding that the proposed reclamation work will render the unreclaimed land suitable for commercial, industrial, or, if the land is owned by a political subdivision, recreational site development and will substantially reduce or eliminate the damage, if any, to adjacent property that is or may be caused by the condition of the unreclaimed land.

The chief shall determine the amount of the grant based upon the chief's determination of what constitutes reasonable and necessary expenses actually incurred for preparing the plan of reclamation; preparing the unreclaimed land for commercial, industrial, or, in the case of land owned by a political subdivision, recreational site development, including backfilling, grading, resoiling, planting, or other work to restore the land to a condition suitable for such development; and, if the condition of the unreclaimed land so requires, establishing vegetative cover or substantially reducing or eliminating erosion, sedimentation, landslides, pollution, accumulation or discharge of acid water, flooding, or damage to adjacent property. The owner may have other improvements made concurrently with the reclamation work, but shall not spend any part of the grant for such other improvements. No grant shall exceed seventy-five per cent of the total amount, as determined by the chief, of what constitutes reasonable and necessary expenses actually incurred for the reclamation measures listed in this section.

The chief shall enter into a contract for funding with each applicant awarded a grant in order to ensure that the moneys granted are used for the purposes of this section and that the reclamation work is properly done. The final payment under a grant may not be made until the chief inspects and approves the completed reclamation work.

Effective Date: 06-14-2000



Section 1513.32 - Agreements for state entry and use of funds to reclaim land.

For the purpose of promoting local or regional economic or community development, the chief of the division of mineral resources management, with the approval of the director of natural resources, may enter into a written agreement, which may be in the form of a contract, with a political subdivision, community improvement corporation incorporated under Chapter 1724. of the Revised Code, or other nonprofit corporation incorporated under Chapter 1702. of the Revised Code that owns any unreclaimed land affected by mining before April 10, 1972, or pursuant to a license issued before April 10, 1972, under which the state or its agents may enter upon the land to reclaim it at state expense with moneys from the unreclaimed lands fund created by section 1513.30 of the Revised Code for the purpose of commercial or industrial site development if the land is owned by a political subdivision or corporation or the development of recreational facilities if the land is owned by a political subdivision. The agreement may include provisions pertaining to liability for damages and any other provisions necessary or desirable to achieve the purposes of this section.

For the purpose of selecting lands to be reclaimed for commercial, industrial, or, if the lands are owned by a political subdivision, recreational site development, the chief shall consult with the owners of unreclaimed lands and with local officials, civic and professional organizations, and interested individuals and shall consider the feasibility, cost, and public benefits of reclaiming particular lands and the availability of federal or other assistance for the reclamation. The chief shall select for reclamation under this section only lands that lie within the boundaries of a project area approved by the council on unreclaimed strip mined lands.

Before entering into the agreement, the chief shall prepare or approve a detailed plan with topographic maps indicating the reclamation improvements to be made, an itemized estimate of the project's cost, a description of the project's benefits, and such other information as the chief considers appropriate. The plan shall include only reclamation work that is necessary to render the unreclaimed land suitable for commercial, industrial, or, if the land is owned by a political subdivision, recreational site development and will substantially reduce or eliminate the damage, if any, to adjacent property that is or may be caused by the condition of the unreclaimed land. The plan may include improvements recommended by the owner, but may not include any improvements that the chief finds are not necessary to prepare the unreclaimed land for commercial, industrial, or, if the land is owned by a political subdivision, recreational site development, or if the condition of the unreclaimed land so requires, are not necessary to establish vegetative cover or substantially reduce or eliminate erosion, sedimentation, landslides, pollution, accumulation or discharge of acid water, flooding, or damage to adjacent property.

With the approval of the director and upon entering into an agreement with the owner, the chief may carry out the plan of reclamation or any part thereof with the employees or equipment of the department, or the chief may carry out the plan or any part thereof by contracting therefor in accordance with the procedures prescribed in section 1513.27 of the Revised Code. The chief shall keep an itemized record of the state's expense in carrying out the plan.

Expenditure of not more than twenty per cent of the moneys credited to the unreclaimed lands fund during the preceding fiscal year may be approved by the council on unreclaimed strip mined lands during a fiscal year for conducting reclamation projects under this section and for making grants under section 1513.31 of the Revised Code, provided that such expenditures are primarily for the pollution abatement purposes of section 1513.30 of the Revised Code.

Effective Date: 06-14-2000



Section 1513.33 - Grant constitutes loan by state to community improvement or nonprofit corporation.

The amount of any grant to a community improvement corporation or nonprofit corporation made under section 1513.31 of the Revised Code or the state's expenses incurred in reclaiming unreclaimed land owned by a community improvement corporation or nonprofit corporation under section 1513.32 of the Revised Code shall constitute a loan by the state to the corporation. Entry into a grant contract under section 1513.31 of the Revised Code or into a reclamation agreement under section 1513.32 of the Revised Code by the chief of the division of mineral resources management constitutes the designation of the community improvement corporation or nonprofit corporation as the state's agent for the commercial or industrial development of the land named in the contract or agreement.

Each grant contract under section 1513.31 of the Revised Code or reclamation agreement under section 1513.32 of the Revised Code shall include terms for repayment of the grant or reimbursement of the state for its reclamation expenses, which shall require repayment of the loan in full upon the first sale, lease, or rental of the land reclaimed under the contract or agreement if the entire parcel of reclaimed land is sold, leased, or rented. If the corporation establishes a business enterprise on the entire parcel of reclaimed land, the contract shall require repayment of the loan in full upon the commencement of operation of the business enterprise. If the reclaimed land is sold, leased, or rented in portions or the corporation establishes a business enterprise on any portion of the reclaimed land, the contract or agreement shall require repayment of that portion of the loan that corresponds to the portion of the reclaimed land sold, leased, or rented upon the first sale, lease, or rental of that portion, or upon commencement of operation of the business enterprise on that portion, by the corporation in the proportion that the acreage of the reclaimed land sold, leased, rented, or used in business by the corporation bears to the total acreage of land reclaimed under the contract or agreement.

To secure repayment of the moneys granted under section 1513.31 of the Revised Code or of the state's reclamation expenses under section 1513.32 of the Revised Code to or on behalf of a community improvement corporation or nonprofit corporation, the state shall have a lien on the land owned by the corporation that is land reclaimed under section 1513.31 or 1513.32 of the Revised Code equal to the amount of the grant made under section 1513.31 of the Revised Code or to the state's expenses incurred in reclaiming the land under section 1513.32 of the Revised Code. Within thirty days after the final grant payment is made under section 1513.31 of the Revised Code or after the completion of the reclamation work under section 1513.32 of the Revised Code, the chief shall cause to be recorded in the office of the county recorder of the county in which the reclaimed land is located a statement that shall contain an itemized accounting of the grant paid under section 1513.31 of the Revised Code or an itemized record of the state's expenses incurred in reclaiming the land under section 1513.32 of the Revised Code. The statement shall constitute a notice of lien and operate as of the date of delivery as a lien on the land reclaimed in the amount of the grant moneys paid out or the reclamation expenses incurred by the state and shall have priority as a lien second only to the lien of real property taxes imposed upon the land. The notice of lien and the lien shall not be valid as against any mortgagee, pledgee, purchaser, or judgment creditor whose rights have attached prior to the date of filing of the statement by the chief or to any prior or subsequent lien for real property taxes imposed pursuant to section 5719.04 of the Revised Code.

The county recorder shall record and index the chief's statement, under the name of the state and the corporation, in the records of mechanic's liens maintained by the recorder's office. The county recorder shall impose no charge for the recording or indexing of the statement. If the land is registered, the county recorder shall make a notation and enter a memorial of the lien upon the page of the register in which the last certificate of title to the land is registered, stating the name of the claimant, amount claimed, volume and page of the record where recorded, and exact time the memorial was entered.

The lien shall continue in force so long as any portion of the amount granted under section 1513.31 of the Revised Code or the state's reclamation expenses incurred under section 1513.32 of the Revised Code remains unpaid. Upon repayment in full of those moneys or expenses, the chief promptly shall issue a certificate of release of the lien. Upon presentation of the certificate of release, the county recorder of the county where the lien is recorded shall record the lien as having been discharged.

A lien imposed under this section shall be foreclosed upon the substantial failure of a corporation to repay any portion of the amount granted under section 1513.31 of the Revised Code or the state's reclamation expenses incurred under section 1513.32 of the Revised Code in accordance with the terms of the grant contract or reclamation agreement. Before foreclosing any lien under this section, the chief shall make a written demand upon the corporation to comply with the repayment terms of the contract or agreement. If the corporation does not pay the amount due within sixty days, the chief shall refer the matter to the attorney general, who shall institute a civil action to foreclose the lien of the state.

All moneys collected from loan repayments and lien foreclosures under this section shall be credited to the unreclaimed lands fund created by section 1513.30 of the Revised Code.

Effective Date: 06-14-2000



Section 1513.34 - Education and training for mineral resources inspectors, district supervisors, and enforcement personnel.

The chief of the division of mineral resources management shall provide education and training for all mineral resources inspectors, district supervisors, and enforcement personnel. The chief shall provide, on a regular basis as funding allows, continuing education and training as necessary for all mineral resources inspectors, district supervisors, and enforcement personnel.

Effective Date: 06-14-2000; 07-01-2007



Section 1513.35 - Permit requirements for underground coal mining.

(A) In addition to the other requirements of this chapter, each permit issued by the chief of the division of mineral resources management under section 1513.07 of the Revised Code for underground coal mining shall require the operator to:

(1) Implement measures consistent with known technology in order to prevent subsidence from causing material damage to the extent technologically and economically feasible, maximize mine stability, and maintain the value and reasonably foreseeable use of such surface lands, except in those instances where the mining technology used requires planned subsidence in a predictable and controlled manner. This section does not prohibit the standard method of room and pillar mining.

(2) Seal all portals, entryways, drifts, shafts, or other openings between the surface and underground mine workings when no longer needed for mining operations;

(3) Fill or seal exploratory holes no longer necessary for mining, maximizing to the extent technologically and economically feasible the return of mining and processing waste, tailings, and any other waste incident to the mining operation, to the mine workings or excavations;

(4) With respect to the surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, stabilize all surface waste piles created by the operator from current operations through construction in compacted layers, including the use of noncombustible and impervious materials if necessary, and ensure that the leachate will not degrade below water quality standards established pursuant to applicable federal and state law surface or ground waters, that the final contour of the waste pile will be compatible with natural surroundings, and that the site is stabilized and revegetated according to this section;

(5) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with rules adopted by the chief, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes and used either temporarily or permanently as dams or embankments;

(6) Establish on regraded areas and all other lands affected, a diverse and permanent vegetative cover capable of self-regeneration and plant succession and at least equal in extent of cover to the natural vegetation of the area;

(7) Protect offsite areas from damage that may result from such mining operations;

(8) Eliminate fire hazards and conditions that may constitute a hazard to the health and safety of the public;

(9) Minimize the disturbances of the prevailing hydrologic balance at the minesite and in associated offsite areas and to the quantity of water in surface and ground water systems both during and after coal mining operations and during reclamation by:

(a) Avoiding acid or other toxic mine drainage by such measures as, but not limited to:

(i) Preventing or removing water from contact with toxic producing deposits;

(ii) Treating drainage to reduce toxic content that adversely affects downstream water upon being released to water courses;

(iii) Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering ground and surface waters.

(b) Conducting coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area, but in no event shall such contributions be in excess of requirements set by applicable state or federal law, and avoiding channel deepening or enlargement in operations requiring the discharge of water from mines.

(10) With respect to other surface impacts not specified in this division, including the construction of new roads or in improvement or use of existing roads for hauling or to gain access to the site, repair areas, storage areas, processing areas, shipping areas, or other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities, operate in accordance with the standards established under section 1513.16 of the Revised Code for such effects that result from coal mining operations. The chief shall make such modifications in the requirements imposed by this division as are necessary to accommodate the difference between strip and underground coal mining.

(11) Minimize disturbances and adverse impacts of the operation on wildlife, fish, and related environmental values, and achieve enhancement of such resources where practicable, to the extent possible using the best currently available technology;

(12) Locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner so as to prevent a gravity discharge of water from the mine in accordance with rules adopted by the chief.

(B) In order to protect the stability of the land, the chief shall suspend underground coal mining under urbanized areas, municipal corporations, or unincorporated communities or adjacent to industrial or commercial buildings, major impoundments, or permanent streams, if the chief finds imminent danger to inhabitants of the urbanized areas, municipal corporations, and unincorporated communities.

(C) This chapter is applicable to surface operations and surface impacts incident to an underground coal mine with modifications as are necessary to accommodate the difference between surface coal mining and underground coal mining. The chief shall adopt the modifications by rule in accordance with section 1513.02 and Chapter 119. of the Revised Code.

Effective Date: 06-14-2000



Section 1513.36 - Experimental practices.

In order to encourage advances in mining and reclamation practices or to allow post-mining land use for industrial, commercial, residential, agricultural, or public use, including recreational facilities, the chief of the division of mineral resources management, with approval by the secretary of the United States department of the interior, may authorize departures in individual cases on an experimental basis from the environmental performance standards set forth in this chapter. Such departures may be authorized if:

(A) The experimental practices are potentially more or at least as environmentally protective, during and after mining operations, as those required under this chapter and rules adopted thereunder;

(B) The mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practice;

(C) The experimental practices do not reduce the protection afforded public health and safety below that provided under this chapter and rules adopted thereunder.

Effective Date: 06-14-2000



Section 1513.37 - Abandoned mine reclamation fund.

(A) There is hereby created in the state treasury the abandoned mine reclamation fund, which shall be administered by the chief of the division of mineral resources management. The fund shall consist of grants from the secretary of the interior from the federal abandoned mine reclamation fund established by Title IV of the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C.A. 1201, regulations adopted under it, and amendments to the act and regulations. Expenditures from the abandoned mine reclamation fund shall be made by the chief for the following purposes:

(1) Reclamation and restoration of land and water resources adversely affected by past coal mining, including, but not limited to, reclamation and restoration of abandoned strip mine areas, abandoned coal processing areas, and abandoned coal refuse disposal areas; sealing and filling of abandoned deep mine entries and voids; planting of land adversely affected by past coal mining; prevention of erosion and sedimentation; prevention, abatement, treatment, and control of water pollution created by coal mine drainage, including restoration of streambeds and construction and operation of water treatment plants; prevention, abatement, and control of burning coal refuse disposal areas and burning coal in situ; and prevention, abatement, and control of coal mine subsidence;

(2) Acquisition and filling of voids and sealing of tunnels, shafts, and entryways of noncoal lands;

(3) Acquisition of land as provided for in this section;

(4) Administrative expenses incurred in accomplishing the purposes of this section;

(5) All other necessary expenses to accomplish the purposes of this section.

(B) Expenditures of moneys from the fund on land and water eligible pursuant to division (C) of this section shall reflect the following priorities in the order stated:

(1) The protection of public health, safety, general welfare, and property from extreme danger of adverse effects of coal mining practices;

(2) The protection of public health, safety, and general welfare from adverse effects of coal mining practices;

(3) The restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices, including measures for the conservation and development of soil and water (excluding channelization), woodland, fish and wildlife, recreation resources, and agricultural productivity;

(4) Research and demonstration projects relating to the development of coal mining reclamation and water quality control program methods and techniques;

(5) The protection, repair, replacement, construction, or enhancement of public facilities such as utilities, roads, recreation facilities, and conservation facilities adversely affected by coal mining practices;

(6) The development of publicly owned land adversely affected by coal mining practices, including land acquired as provided in this section for recreation and historic purposes, conservation and reclamation purposes, and open space benefits.

(C)

(1) Lands and water eligible for reclamation or drainage abatement expenditures under this section are those that were mined for coal or were affected by such mining, wastebanks, coal processing, or other coal mining processes and that meet one of the following criteria:

(a) Are lands that were abandoned or left in an inadequate reclamation status prior to August 3, 1977, and for which there is no continuing reclamation responsibility under state or federal laws;

(b) Are lands for which the chief finds that surface coal mining operations occurred at any time between August 4, 1977, and August 16, 1982, and that any moneys for reclamation or abatement that are available pursuant to a bond, performance security, or other form of financial guarantee or from any other source are not sufficient to provide for adequate reclamation or abatement at the site;

(c) Are lands for which the chief finds that surface coal mining operations occurred at any time between August 4, 1977, and November 5, 1990, that the surety of the mining operator became insolvent during that time, and that, as of November 5, 1990, any moneys immediately available from proceedings relating to that insolvency or from any financial guarantee or other source are not sufficient to provide for adequate reclamation or abatement at the site.

(2) In determining which sites to reclaim pursuant to divisions (C)(1)(b) and (c) of this section, the chief shall follow the priorities stated in divisions (B)(1) and (2) of this section and shall ensure that priority is given to those sites that are in the immediate vicinity of a residential area or that have an adverse economic impact on a local community.

(3) Surface coal mining operations on lands eligible for remining shall not affect the eligibility of those lands for reclamation and restoration under this section after the release of the bond, performance security, or other form of financial guarantee for any such operation as provided under division (F) of section 1513.16 of the Revised Code. If the bond, performance security, or other form of financial guarantee for a surface coal mining operation on lands eligible for remining is forfeited, moneys available under this section may be used if the amount of the bond, performance security, or other form of financial guarantee is not sufficient to provide for adequate reclamation or abatement, except that if conditions warrant, the chief immediately shall exercise the authority granted under division (L) of this section.

(D) The chief may submit to the secretary of the interior a state reclamation plan and annual projects to carry out the purposes of this section.

(1) The reclamation plan generally shall identify the areas to be reclaimed, the purposes for which the reclamation is proposed, the relationship of the lands to be reclaimed and the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded, and the legal authority and programmatic capability to perform the work in accordance with this section.

(2) On an annual basis, the chief may submit to the secretary an application for support of the abandoned mine reclamation fund and implementation of specific reclamation projects. The annual requests shall include such information as may be requested by the secretary.

Before submitting an annual application to the secretary, the chief first shall submit it to the council on unreclaimed strip mined lands for review and approval by the council. The chief shall not submit such an application to the secretary until it has been approved by the council. The chief shall submit applications for administrative costs, imminent hazards, or emergency projects to the council for review.

(3) The costs for each proposed project under this section shall include actual construction costs, actual operation and maintenance costs of permanent facilities, planning and engineering costs, construction inspection costs, and other necessary administrative expenses.

(4) Before making any expenditure of funds from the fund to implement any specific reclamation project under this section, the chief first shall submit to the council a project proposal and any other pertinent information regarding the project requested by the council for review and approval of the specific project by the council.

(5) The chief may submit annual and other reports required by the secretary when funds are provided by the secretary under Title IV of the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C.A. 1201, regulations adopted under it, and amendments to the act and regulations.

(E)

(1) There is hereby created in the state treasury the acid mine drainage abatement and treatment fund, which shall be administered by the chief. The fund shall consist of grants from the secretary of the interior from the federal abandoned mine reclamation fund pursuant to section 402(g)(6) of Title IV of the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C.A. 1201. All investment earnings of the fund shall be credited to the fund.

(2) The chief shall make expenditures from the fund, in consultation with the United States department of agriculture, soil conservation service, to implement acid mine drainage abatement and treatment plans approved by the secretary. The plans shall provide for the comprehensive abatement of the causes and treatment of the effects of acid mine drainage within qualified hydrologic units affected by coal mining practices and shall include at least all of the following:

(a) An identification of the qualified hydrologic unit. As used in division (E) of this section, "qualified hydrologic unit" means a hydrologic unit that meets all of the following criteria:

(i) The water quality in the unit has been significantly affected by acid mine drainage from coal mining practices in a manner that has an adverse impact on biological resources.

(ii) The unit contains lands and waters that meet the eligibility requirements established under division (C) of this section and any of the priorities established in divisions (B)(1) to (3) of this section.

(iii) The unit contains lands and waters that are proposed to be the subject of expenditures from the reclamation forfeiture fund created in section 1513.18 of the Revised Code or the unreclaimed lands fund created in section 1513.30 of the Revised Code.

(b) The extent to which acid mine drainage is affecting the water quality and biological resources within the hydrologic unit;

(c) An identification of the sources of acid mine drainage within the hydrologic unit;

(d) An identification of individual projects and the measures proposed to be undertaken to abate and treat the causes or effects of acid mine drainage within the hydrologic unit;

(e) The cost of undertaking the proposed abatement and treatment measures;

(f) An identification of existing and proposed sources of funding for those measures;

(g) An analysis of the cost-effectiveness and environmental benefits of abatement and treatment measures.

(3) The chief may make grants of moneys from the acid mine drainage abatement and treatment fund to watershed groups for conducting projects to accomplish the purposes of this section. A grant may be made in an amount equal to not more than fifty per cent of each of the following:

(a) Reasonable and necessary expenses for the collection and analysis of data sufficient to do either or both of the following:

(i) Identify a watershed as a qualified hydrologic unit;

(ii) Monitor the quality of water in a qualified hydrologic unit before, during, and at any time after completion of the project by the watershed group.

(b) Engineering design costs and construction costs involved in the project, provided that the project is conducted in a qualified hydrologic unit and the chief considers the project to be a priority.

A watershed group that wishes to obtain a grant under division (E)(3) of this section shall submit an application to the chief on forms provided by the division of mineral resources management, together with detailed estimates and timetables for accomplishing the stated goals of the project and any other information that the chief requires.

For the purposes of establishing priorities for awarding grants under division (E)(3) of this section, the chief shall consider each project's feasibility, cost-effectiveness, and environmental benefit, together with the availability of matching funding, including in-kind services, for the project.

The chief shall enter into a contract for funding with each applicant awarded a grant to ensure that the moneys granted are used for the purposes of this section and that the work that the project involves is done properly. The contract is not subject to division (B) of section 127.16 of the Revised Code. The final payment of grant moneys shall not be made until the chief inspects and approves the completed project.

The chief shall require each applicant awarded a grant under this section who conducts a project involving construction work to pay workers at the greater of their regular rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate paid in this state for the same or similar work performed in the same or a similar locality by private companies doing similar work on similar projects.

As used in division (E)(3) of this section, "watershed group" means a charitable organization as defined in section 1716.01 of the Revised Code that has been established for the purpose of conducting reclamation of land and waters adversely affected by coal mining practices and specifically for conducting acid mine drainage abatement.

(F)

(1) If the chief makes a finding of fact that land or water resources have been adversely affected by past coal mining practices; the adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent the adverse effects should be taken; the owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known or are not readily available; or the owners will not give permission for the state, political subdivisions, or their agents, employees, or contractors to enter upon the property to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices; then, upon giving notice by mail to the owners, if known, or, if not known, by posting notice upon the premises and advertising once in a newspaper of general circulation in the municipal corporation or county in which the land lies, the chief or the chief's agents, employees, or contractors may enter upon the property adversely affected by past coal mining practices and any other property to have access to the property to do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects. The entry shall be construed as an exercise of the police power for the protection of the public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor of trespass on it. The moneys expended for the work and the benefits accruing to any such premises so entered upon shall be chargeable against the land and shall mitigate or offset any claim in or any action brought by any owner of any interest in the premises for any alleged damages by virtue of the entry, but this provision is not intended to create new rights of action or eliminate existing immunities.

(2) The chief or the chief's authorized representatives may enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control, or prevention of such adverse effects. The entry shall be construed as an exercise of the police power for the protection of the public health, safety, and general welfare and shall not be construed as an act of condemnation of property nor trespass on it.

(3) The chief may acquire any land by purchase, donation, or condemnation that is adversely affected by past coal mining practices if the chief determines that acquisition of the land is necessary to successful reclamation and that all of the following apply:

(a) The acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices, will serve recreation and historic purposes, serve conservation and reclamation purposes, or provide open space benefits.

(b) Permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.

(c) Acquisition of coal refuse disposal sites and all coal refuse thereon will serve the purposes of this section or public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal mining practices.

(4)

(a) Title to all lands acquired pursuant to this section shall be in the name of the state. The price paid for land acquired under this section shall reflect the market value of the land as adversely affected by past coal mining practices.

(b) The chief may receive grants on a matching basis from the secretary of the interior for the purpose of carrying out this section.

(5)

(a) Where land acquired pursuant to this section is considered to be suitable for industrial, commercial, residential, or recreational development, the chief may sell the land by public sale under a system of competitive bidding at not less than fair market value and under other requirements imposed by rule to ensure that the lands are put to proper use consistent with local and state land use plans, if any, as determined by the chief.

(b) The chief, when requested, and after appropriate public notice, shall hold a public meeting in the county, counties, or other appropriate political subdivisions of the state in which lands acquired pursuant to this section are located. The meetings shall be held at a time that shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.

(6) In addition to the authority to acquire land under division (F)(3) of this section, the chief may use money in the fund to acquire land by purchase, donation, or condemnation, and to reclaim and transfer acquired land to a political subdivision, or to any person, if the chief determines that it is an integral and necessary element of an economically feasible plan for the construction or rehabilitation of housing for persons disabled as the result of employment in the mines or work incidental to that employment, persons displaced by acquisition of land pursuant to this section, persons dislocated as the result of adverse effects of coal mining practices that constitute an emergency as provided in the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 466, 30 U.S.C.A. 1240, or amendments to it, or persons dislocated as the result of natural disasters or catastrophic failures from any cause. Such activities shall be accomplished under such terms and conditions as the chief requires, which may include transfers of land with or without monetary consideration, except that to the extent that the consideration is below the fair market value of the land transferred, no portion of the difference between the fair market value and the consideration shall accrue as a profit to those persons. No part of the funds provided under this section may be used to pay the actual construction costs of housing. The chief may carry out the purposes of division (F)(6) of this section directly or by making grants and commitments for grants and may advance money under such terms and conditions as the chief may require to any agency or instrumentality of the state or any public body or nonprofit organization designated by the chief.

(G)

(1) Within six months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned land, the chief shall itemize the moneys so expended and may file a statement of the expenditures in the office of the county recorder of the county in which the land lies, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past coal mining practices if the moneys so expended result in a significant increase in property value. The statement shall constitute a lien upon the land as of the date of the expenditures of the moneys and shall have priority as a lien second only to the lien of real property taxes imposed upon the land. The lien shall not exceed the amount determined by the appraisal to be the increase in the fair market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. No lien shall be filed under division (G) of this section against the property of any person who owned the surface prior to May 2, 1977, and did not consent to, participate in, or exercise control over the mining operation that necessitated the reclamation performed.

(2) The landowner may petition, within sixty days after the filing of the lien, to determine the increase in the fair market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount reported to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement provided in this section. Any party aggrieved by the decision may appeal as provided by state law.

(3) The lien provided in division (G) of this section shall be recorded and indexed, under the name of the state and the landowner, in a lien index in the office of the county recorder of the county in which the land lies. The county recorder shall impose no charge for the recording or indexing of the lien. If the land is registered, the county recorder shall make a notation and enter a memorial of the lien upon the page of the register in which the last certificate of title to the land is registered, stating the name of the claimant, amount claimed, volume and page of the record where recorded, and exact time the memorial was entered.

(4) The lien shall continue in force so long as any portion of the amount of the lien remains unpaid. If the lien remains unpaid at the time of conveyance of the land on which the lien was placed, the conveyance may be set aside. Upon repayment in full of the moneys expended under this section, the chief promptly shall issue a certificate of release of the lien. Upon presentation of the certificate of release, the county recorder of the county in which the lien is recorded shall record the lien as having been discharged.

(5) A lien imposed under this section shall be foreclosed upon the substantial failure of a landowner to pay any portion of the amount of the lien. Before foreclosing any lien under this section, the chief shall make a written demand upon the landowner for payment. If the landowner does not pay the amount due within sixty days, the chief shall refer the matter to the attorney general, who shall institute a civil action to foreclose the lien.

(H)

(1) The chief may fill voids, seal abandoned tunnels, shafts, and entryways, and reclaim surface impacts of underground or strip mines that the chief determines could endanger life and property, constitute a hazard to the public health and safety, or degrade the environment.

(2) In those instances where mine waste piles are being reworked for conservation purposes, the incremental costs of disposing of the wastes from those operations by filling voids and sealing tunnels may be eligible for funding, provided that the disposal of these wastes meets the purposes of this section.

(3) The chief may acquire by purchase, donation, easement, or otherwise such interest in land as the chief determines necessary to carry out division (H) of this section.

(I) The chief shall report annually to the secretary of the interior on operations under the fund and include recommendations as to its future uses.

(J)

(1) The chief may engage in any work and do all things necessary or expedient, including the adoption of rules, to implement and administer this section.

(2) The chief may engage in cooperative projects under this section with any agency of the United States, any other state, or their governmental agencies or with any state university or college as defined in section 3345.27 of the Revised Code. The cooperative projects are not subject to division (B) of section 127.16 of the Revised Code.

(3) The chief may request the attorney general to initiate in any court of competent jurisdiction an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in this section, which remedy is in addition to any other remedy available under this section.

(4) The chief may construct or operate a plant or plants for the control and treatment of water pollution resulting from mine drainage. The extent of this control and treatment may be dependent upon the ultimate use of the water. Division (J)(4) of this section does not repeal or supersede any portion of the "Federal Water Pollution Control Act," 70 Stat. 498 (1965), 33 U.S.C.A. 1151, as amended, and no control or treatment under division (J)(4) of this section, in any way, shall be less than that required by that act. The construction of a plant or plants may include major interceptors and other facilities appurtenant to the plant.

(5) The chief may transfer money from the abandoned mine reclamation fund and the acid mine drainage abatement and treatment fund to other appropriate state agencies or to state universities or colleges in order to carry out the reclamation activities authorized by this section.

(K) The chief may contract for any part of work to be performed under this section, with or without advertising for bids, if the chief determines that a condition exists that could reasonably be expected to cause substantial physical harm to persons, property, or the environment and to which persons or improvements on real property are currently exposed.

The chief shall require every contractor performing reclamation work under this section to pay its workers at the greater of their regular rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate paid in this state for the same or similar work as determined by the chief under section 1513.02 of the Revised Code.

(L)

(1) The chief may contract for the emergency restoration, reclamation, abatement, control, or prevention of adverse effects of mining practices on eligible lands if the chief determines that an emergency exists constituting a danger to the public health, safety, or welfare and that no other person or agency will act expeditiously to restore, reclaim, abate, control, or prevent those adverse effects. The chief may enter into a contract for emergency work under division (L) of this section without advertising for bids. Any such contract or any purchase of materials for emergency work under division (L) of this section is not subject to division (B) of section 127.16 of the Revised Code.

(2) The chief or the chief's agents, employees, or contractors may enter on any land where such an emergency exists, and on other land in order to have access to that land, in order to restore, reclaim, abate, control, or prevent the adverse effects of mining practices and to do all things necessary or expedient to protect the public health, safety, or welfare. Such an entry shall be construed as an exercise of the police power and shall not be construed as an act of condemnation of property or of trespass. The moneys expended for the work and the benefits accruing to any premises so entered upon shall be chargeable against the land and shall mitigate or offset any claim in or any action brought by any owner of any interest in the premises for any alleged damages by virtue of the entry. This provision is not intended to create new rights of action or eliminate existing immunities.

Effective Date: 06-14-2000; 04-06-2007



Section 1513.371 - Mined land set aside fund.

There is hereby created in the state treasury the mined land set aside fund consisting of grants made by the United States secretary of the interior from the federal abandoned mine reclamation fund pursuant to section 402 of the "Surface Mining Control and Reclamation Act of 1977," 91 Stat. 445, 30 U.S.C. 1232. The chief of the division of mineral resources management shall administer the fund. Money in the fund shall be used solely for the purposes specified in divisions (B)(1) to (3), (5), and (6) of section 1513.37 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.36,HB 163, §1, eff. 9/30/2011.

Effective Date: 04-06-2007



Section 1513.372 - Immunity from liability.

(A) As used in this section:

(1) "Abandoned mine land" means land or water resources adversely affected by coal mining practices to which one of the following applies:

(a) The coal mining practices occurred prior to August 3, 1977, and there is no continuing reclamation responsibility under state or federal law.

(b) The coal mining practices occurred prior to April 10, 1972.

(c) The coal mining practices were conducted pursuant to a license that was issued prior to April 10, 1972.

(2) "Eligible landowner" means a landowner who provides access without charge or other consideration to abandoned mine land that is located on the landowner's property for the purpose of allowing the implementation of a reclamation project on the abandoned mine land. "Eligible landowner" does not include a person that is responsible under state or federal law to reclaim the land or address acid mine drainage existing or emanating from the abandoned mine land.

(3) "Landowner" means a person who holds a fee interest in real property.

(4) "Nonprofit organization" means a corporation, association, group, institution, society, or other organization that is exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501(c)(3), as amended, that provides funding or services at no cost or at cost for a reclamation project.

(5) "Reclamation project" means an acid mine drainage abatement project that is conducted in compliance with this chapter and rules adopted under it on abandoned mine land that is located on property owned by an eligible landowner.

(6) "Reclamation project work area" means the portion of a parcel of real property on which a reclamation project is conducted and the roads providing ingress to and egress from the reclamation project.

(B) Except as provided in divisions (C) and (D) of this section, an eligible landowner or nonprofit organization is immune from liability as follows:

(1) For any injury to or damage suffered by a person working under the direct supervision of the division of mineral resources management while the person is within the reclamation project work area;

(2) For any injury to or damage suffered by a third party that arises out of or occurs as a result of an act or omission of the division during the construction, operation, and maintenance of the reclamation project;

(3) For any failure of an acid mine drainage abatement facility constructed or installed during a reclamation project that is supervised by the division;

(4) For the operation, maintenance, or repair of any acid mine drainage abatement facility constructed or installed during a reclamation project unless the eligible landowner negligently damages or destroys the acid mine drainage abatement facility or denies access to the division of mineral resources management that is responsible for the operation, maintenance, or repair of the acid mine drainage abatement facility.

(C) The eligible landowner shall notify the division of a known, latent, dangerous condition located at a reclamation project work area that is not the subject of the reclamation project. The immunity established in division (B) of this section does not apply to any injury, damage, or pollution resulting from the eligible landowner's failure to notify the division of such a known, latent, dangerous condition.

(D) The immunity established in division (B) of this section does not apply in both of the following circumstances:

(1) An injury to a person within the reclamation project work area that results from an eligible landowner's or nonprofit organization's acts or omissions that are reckless or constitute gross negligence or willful or wanton misconduct;

(2) An eligible landowner or nonprofit organization who engages in any unlawful activities with respect to a reclamation project.

(E) The chief of the division of mineral resources management shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to implement this section.

Added by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.



Section 1513.38 - Compliance with requirements.

Any agency, unit, or instrumentality of federal, state, or local government, including any publicly owned corporation of federal, state, or local government, or any publicly owned utility that proposes to conduct coal mining operations that are subject to the requirements of Chapter 1513. of the Revised Code shall comply with all the requirements of Chapter 1513. of the Revised Code and rules adopted thereunder.

Effective Date: 09-01-1981



Section 1513.39 - Retaliation against employees prohibited.

(A) No person shall discharge, or in any other way discriminate against or cause to be fired or discriminated against, any employee or any authorized representative of employees by reason of the fact that the employee or representative has filed, instituted, or caused to be filed or instituted any proceeding under this chapter or has testified or is about to testify in any proceeding resulting from the administration or enforcement of this chapter.

(B) Any employee or representative of employees who believes that the employee or representative has been fired or otherwise discriminated against by any person in violation of division (A) of this section may, within thirty days after the alleged violation occurs, apply to the chief of the division of mineral resources management for a review of the firing or alleged discrimination. A copy of the application shall be sent to the person or operator who will be the respondent. Upon receipt of the application, the chief shall cause such investigation to be made as the chief considers appropriate. The investigation shall provide an opportunity for a public hearing at the request of any party to the review to enable the parties to present information relating to the alleged violation. The parties shall be given written notice of the time and place of the hearing at least five days prior to the hearing. Any such hearing shall be of record. Upon receiving the report of the investigation the chief shall make findings of fact. If the chief finds that a violation did occur, the chief shall issue a decision incorporating therein the chief's findings and an order requiring the party committing the violation to take such affirmative action to abate the violation as the chief considers appropriate, including, but not limited to, the rehiring or reinstatement of the employee or representative of employees to the employee's or representative's former position with compensation. If the chief finds that there was no violation, the chief shall issue a finding to that effect. Orders issued by the chief under this division shall be subject to judicial review in the same manner as orders and decisions of the chief are subject to judicial review under this chapter.

(C) Whenever an order is issued under this section to abate any violation, at the request of the applicant, a sum equal to the aggregate amount of all costs and expenses, including attorney's fees, determined to have been necessary and reasonably incurred by the applicant for, or in connection with, the institution and prosecution of such proceedings, shall be assessed against the persons committing the violation and may be awarded in accordance with division (E) of section 1513.13 of the Revised Code.

Effective Date: 06-14-2000



Section 1513.40 - Liability of corporate director, officer or agent.

Whenever a corporate permittee violates a condition of a permit issued pursuant to this chapter or fails or refuses to comply with any order of the chief of the division of mineral resources management or the chief's representative, any director, officer, or agent of the corporation who purposely authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon a person under this chapter.

Effective Date: 06-14-2000



Section 1513.41 - Informant may accompany inspector.

When an inspection by the chief of the division of mineral resources management or the chief's representative results from information provided by any person, the chief or the chief's representative shall notify the person when the inspection is proposed to be carried out and the person may accompany the chief or the chief's representative during the inspection.

Effective Date: 06-14-2000



Section 1513.99 - Penalty.

(A) Whoever violates division (A)(1), (2), (3), (4), or (5) of section 1513.17 of the Revised Code shall be fined not less than one hundred nor more than ten thousand dollars, imprisoned for not more than one year, or both.

(B) Whoever knowingly violates section 1513.04 of the Revised Code shall be fined not more than two thousand five hundred dollars, imprisoned not more than one year, or both.

(C) Whoever violates division (A)(6) of section 1513.17 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

Effective Date: 07-01-1996






Chapter 1514 - OTHER SURFACE MINING

Section 1514.01 - Other surface mining definitions.

As used in this chapter:

(A) "Surface mining" means all or any part of a process followed in the production of minerals from the earth or from the surface of the land by surface excavation methods, such as open pit mining, dredging, placering, or quarrying, and includes the removal of overburden for the purpose of determining the location, quantity, or quality of mineral deposits, and the incidental removal of coal at a rate less than one-sixth the total weight of minerals and coal removed during the year, but does not include: test or exploration boring; mining operations carried out beneath the surface by means of shafts, tunnels, or similar mine openings; the extraction of minerals, other than coal, by a landowner for the landowner's own noncommercial use where such material is extracted and used in an unprocessed form on the same tract of land; the extraction of minerals, other than coal, from borrow pits for highway construction purposes, provided that the extraction is performed under a bond, a contract, and specifications that substantially provide for and require reclamation practices consistent with the requirements of this chapter; the removal of minerals incidental to construction work, provided that the owner or person having control of the land upon which the construction occurs, the contractor, or the construction firm possesses a valid building permit; the removal of minerals to a depth of not more than five feet, measured from the highest original surface elevation of the area to be excavated, where not more than one acre of land is excavated during twelve successive calendar months; routine dredging of a watercourse for purely navigational or flood control purposes during which materials are removed for noncommercial purposes, including activities conducted by or on behalf of a conservancy district, organized under Chapter 6101. of the Revised Code, for flood control purposes that are exempt from permitting requirements under section 10 of the "Rivers and Harbors Act of 1899," 30 Stat. 1151, 33 U.S.C. 403, as amended; or the extraction or movement of soil or minerals within a solid waste facility, as defined in section 3734.01 of the Revised Code, that is a sanitary landfill when the soil or minerals are used exclusively for the construction, operation, closure, and post-closure care of the facility or for maintenance activities at the facility.

(B) "Minerals" means sand, gravel, clay, shale, gypsum, halite, limestone, dolomite, sandstone, other stone, metalliferous or nonmetalliferous ore, or other material or substance of commercial value excavated in a solid state from natural deposits on or in the earth, but does not include coal or peat.

(C) "Overburden" means all of the earth and other materials that cover a natural deposit of minerals and also means such earth and other materials after removal from their natural state in the process of surface mining.

(D) "Spoil bank" means a pile of removed overburden.

(E) "Area of land affected" means the area of land that has been excavated, or upon which a spoil bank exists, or both.

(F)

(1) "Operation" or "surface mining operation" means all of the premises, facilities, and equipment used in the process of removing minerals, or minerals and incidental coal, by surface mining from a mining area in the creation of which mining area overburden or minerals, or minerals and incidental coal, are disturbed or removed, such surface mining area being located upon a single tract of land or upon two or more contiguous tracts of land. Separation by a stream or roadway shall not preclude the tracts from being considered contiguous.

(2) When the context indicates, "operation" or "in-stream mining operation" means all of the premises, facilities, and equipment used in the process of removing minerals by in-stream mining from a mining area.

(G) "Operator" means any person engaged in surface mining who removes minerals, or minerals and incidental coal, from the earth by surface mining or who removes overburden for the purpose of determining the location, quality, or quantity of a mineral deposit. "Operator" also means any person engaged in in-stream mining who removes minerals from the bottom of the channel of a watercourse by in-stream mining.

(H) "Performance bond" means the surety bond required to be filed under section 1514.04 of the Revised Code and includes cash, an irrevocable letter of credit, and negotiable certificates of deposit authorized to be deposited in lieu of the surety bond under that section.

(I) "Dewatering" means the withdrawal of ground water from an aquifer or saturated zone that may result in the lowering of the water level within the aquifer or saturated zone or a decline of the potentiometric surface within that aquifer or saturated zone.

(J) "Ground water" means all water occurring in an aquifer.

(K) "Cone of depression" means a depression or low point in the water table or potentiometric surface of a body of ground water that develops around a location from which ground water is being withdrawn.

(L) "High water mark" means the line on the shore that is established by the fluctuations of water and indicated by physical characteristics such as a natural line impressed on the bank; shelving; changes in the character of soil; destruction of terrestrial vegetation; the presence of litter and debris; or other appropriate means that consider the characteristics of the surrounding area.

(M) "In-stream mining" means all or any part of a process followed in the production of minerals from the bottom of the channel of a watercourse that drains a surface area of more than one hundred square miles. "In-stream mining" may be accomplished by using any technique or by using surface excavation methods, such as open pit mining, dredging, placering, or quarrying, and includes the removal of overburden for the purpose of determining the location, quantity, or quality of mineral deposits. "In-stream mining" does not include either of the following:

(1) Routine dredging for purely navigational or flood control purposes during which materials are removed for noncommercial purposes;

(2) The extraction of minerals, other than coal, by a landowner for the landowner's own noncommercial use when the material is extracted and used in an unprocessed form on the same tract of land.

For purposes of division (M) of this section, the number of square miles of surface area that a watercourse drains shall be determined by consulting the "gazetteer of Ohio streams," which is a portion of the Ohio water plan inventory published in 1960 by the division of water in the department of natural resources, or its successor, if any.

(N) In provisions concerning in-stream mining, when the context is appropriate, "land" is deemed to include an area of a watercourse.

(O) "Watercourse" means any naturally occurring perennial or intermittent stream, river, or creek flowing within a defined stream bed and banks.

(P) "Certified mine foreperson" means the person whom the operator of a surface mining operation places in charge of the conditions and practices at the mine, who is responsible for conducting workplace examinations under 30 C.F.R. part 56, as amended, and who has passed an examination for the position administered by the division of mineral resources management.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.011 - Authority of division of mineral resources management.

The division of mineral resources management has authority over all surface mining operations located in the state and shall exercise that authority as provided in this chapter.

Effective Date: 04-06-2007



Section 1514.02 - Surface or in-stream mining permit - application contents.

(A) After the dates the chief of the division of mineral resources management prescribes by rule pursuant to section 1514.08 of the Revised Code, but not later than July 1, 1977, nor earlier than July 1, 1975, no operator shall engage in surface mining or conduct a surface mining operation without a surface mining permit issued by the chief.

No person shall engage in in-stream mining or conduct an in-stream mining operation without an in-stream mining permit issued by the chief. However, a person who, on March 15, 2002, holds a valid permit to conduct in-stream mining that is issued under section 10 of the "Rivers and Harbors Appropriation Act of 1899," 30 Stat. 1151, 33 U.S.C. 403, as amended, shall not be required to obtain an in-stream mining permit from the chief under this section until the existing permit expires.

An application for a surface or in-stream mining permit shall be upon the form that the chief prescribes and provides and shall contain all of the following:

(1) The name and address of the applicant, of all partners if the applicant is a partnership, or of all officers and directors if the applicant is a corporation, and any other person who has a right to control or in fact controls the management of the applicant or the selection of officers, directors, or managers of the applicant;

(2) A list of the minerals and coal, if any coal, sought to be extracted, an estimate of the annual production rates for each mineral and coal, and a description of the land upon which the applicant proposes to engage in a surface or in-stream mining operation, which description shall set forth the names of the counties, townships, and municipal corporations, if any, in which the land is located; the location of its boundaries; and a description of the land of sufficient certainty that it may be located and distinguished from other lands;

(3) The name of each county, township, or municipal corporation, if any, that has in effect a zoning resolution or ordinance that would affect the proposed surface or in-stream mining operation or, if no such zoning resolution or ordinance is in effect, a statement attesting to that fact. The application also shall contain an explanation of how the applicant intends to comply with any applicable provisions of a zoning resolution or ordinance.

(4) An estimate of the number of acres of land that will comprise the total area of land to be affected and an estimate of the number of acres of land to be affected during the first year of operation under the permit;

(5) The name and address of the owner of surface rights in the land upon which the applicant proposes to engage in surface or in-stream mining;

(6) A copy of the deed, lease, or other instrument that authorizes entry upon the land by the applicant or the applicant's agents if surface rights in the land are not owned by the applicant;

(7) A statement of whether any surface or in-stream mining permits or coal mining and reclamation permits are now held by the applicant in this state and, if so, the numbers of the permits;

(8) A statement of whether the applicant, any partner if the applicant is a partnership, any officer or director if the applicant is a corporation, or any other person who has a right to control or in fact controls the management of the applicant or the selection of officers, directors, or managers of the applicant has ever had a surface or in-stream mining permit or coal mining and reclamation permit issued by this or any other state suspended or revoked or has ever forfeited a surface or in-stream mining or coal mining and reclamation bond or cash, an irrevocable letter of credit, or a security deposited in lieu of a bond;

(9) A report of the results of test borings that the operator has conducted on the area or otherwise has readily available, including, to the extent that the information is readily available to the operator, the nature and depth of overburden and material underlying each mineral or coal deposit, and the thickness and extent of each mineral or coal deposit. In the case of an application for an in-stream mining permit, the report additionally shall include sufficient information to show the approximate depth to bedrock. All information relating to test boring results submitted to the chief pursuant to this section shall be kept confidential and not made a matter of public record, except that the information may be disclosed by the chief in any legal action in which the truthfulness of the information is material.

(10) A complete plan for surface or in-stream mining and reclamation of the area to be affected, which shall include a statement of the intended future uses of the area and show the approximate sequence in which mining and reclamation measures are to occur, the approximate intervals following mining during which the reclamation of all various parts of the area affected will be completed, and the measures the operator will perform to prevent damage to adjoining property and to achieve all of the following general performance standards for mining and reclamation:

(a) Prepare the site adequately for its intended future uses upon completion of mining;

(b) Where a plan of zoning or other comprehensive plan has been adopted that governs land uses or the construction of public improvements and utilities for an area that includes the area sought to be mined, ensure that future land uses within the site will not conflict with the plan. On and after March 15, 2002, division (A)(10)(b) of this section does not apply to any surface or in-stream mining permit or applications for a surface or in-stream mining permit, any renewal of an existing surface or in-stream mining permit or application for a renewal of an existing surface or in-stream mining permit, any amendment or application for an amendment to an existing surface or in-stream mining permit, or any modification or application for a modification of a mining and reclamation plan of an existing surface or in-stream mining permit unless the application for such a permit, renewal, amendment, or modification is a resubmission, revision, or reconsideration of an application that was pending before the chief or was first approved prior to March 15, 2002.

(c) Grade, contour, or terrace final slopes, wherever needed, sufficient to achieve soil stability and control landslides, erosion, and sedimentation. Highwalls will be permitted if they are compatible with the future uses specified in the plan and measures will be taken to ensure public safety. Where ponds, impoundments, or other resulting bodies of water are intended for recreational use, establish banks and slopes that will ensure safe access to those bodies of water. Where such bodies of water are not intended for recreation, include measures to ensure public safety, but access need not be provided.

(d) Resoil the area of land affected, wherever needed, with topsoil or suitable subsoil, fertilizer, lime, or soil amendments, as appropriate, in sufficient quantity and depth to raise and maintain a diverse growth of vegetation adequate to bind the soil and control soil erosion and sedimentation;

(e) Establish a diverse vegetative cover of grass and legumes or trees, grasses, and legumes capable of self-regeneration and plant succession wherever required by the plan;

(f) Remove or bury any metal, lumber, equipment, or other refuse resulting from mining, and remove or bury any unwanted or useless structures;

(g) Reestablish boundary, section corner, government, and other survey monuments that were removed by the operator;

(h) During mining and reclamation, ensure that contamination, resulting from mining, of underground water supplies is prevented. Upon completion of reclamation, ensure that any watercourse, lake, or pond located within the site boundaries is free of substances resulting from mining in amounts or concentrations that are harmful to persons, fish, waterfowl, or other beneficial species of aquatic life.

(i) During mining and reclamation, control drainage so as to prevent the causing of flooding, landslides, and flood hazards to adjoining lands resulting from the mining operation. Leave any ponds in such condition as to avoid their constituting a hazard to adjoining lands.

(j) During mining and reclamation, ensure that the effect of any reduction of the quantity of ground water is minimized;

(k) Ensure that mining and reclamation are carried out in the sequence and manner set forth in the plan and that reclamation measures are performed in a timely manner. All reclamation of an area of land affected shall be completed no later than three years following the mining of the area unless the operator makes a showing satisfactory to the chief that the future use of the area requires a longer period for completing reclamation.

(l) During mining, store topsoil or fill in quantities sufficient to complete the backfilling, grading, contouring, terracing, and resoiling that are specified in the plan. Stabilize the slopes of and plant each spoil bank to control soil erosion and sedimentation wherever substantial damage to adjoining property might occur.

(m) During mining, promptly remove, store, or cover any coal, pyritic shale, or other acid producing materials in a manner that will minimize acid drainage and the accumulation of acid water;

(n) During mining, detonate explosives in a manner that will prevent damage to adjoining property;

(o) In the case of in-stream mining, do all of the following:

(i) Limit access to the channel of a watercourse to a single point of entry on one bank of the watercourse;

(ii) Maintain riparian vegetation to the fullest extent possible;

(iii) Upon cessation of in-stream mining, stabilize and reclaim to the pre-mined condition the banks of a watercourse affected by in-stream mining.

(11) For any applicant, except an applicant for an in-stream mining permit, who intends to extract less than ten thousand tons of minerals per year and no incidental coal, a current tax map, in triplicate and notarized, and the appropriate United States geological survey seven and one-half minute topographic map. Each copy shall bear the applicant's name and shall identify the area of land to be affected corresponding to the application.

(12) For any applicant for a surface mining permit who intends to extract ten thousand tons of minerals or more per year or who intends to extract any incidental coal irrespective of the tonnage of minerals intended to be mined, a map, in triplicate, on a scale of not more than four hundred feet to the inch, or three copies of an enlarged United States geological survey topographic map on a scale of not more than four hundred feet to the inch. Each application for an in-stream mining permit shall include such a map regardless of the tons of minerals that the applicant intends to extract.

The map shall comply with all of the following:

(a) Be prepared and certified by a professional engineer or surveyor registered under Chapter 4733. of the Revised Code;

(b) Identify the area of land to be affected corresponding to the application;

(c) Show the probable limits of subjacent and adjacent deep, strip, surface, or in-stream mining operations, whether active, inactive, or mined out;

(d) Show the boundaries of the area of land to be affected during the period of the permit and the area of land estimated to be affected during the first year of operation, and name the surface and mineral owners of record of the area and the owners of record of adjoining surface properties;

(e) Show the names and locations of all streams, creeks, or other bodies of water, roads, railroads, utility lines, buildings, cemeteries, and oil and gas wells on the area of land to be affected and within five hundred feet of the perimeter of the area;

(f) Show the counties, municipal corporations, townships, and sections in which the area of land to be affected is located;

(g) Show the drainage plan on, above, below, and away from the area of land to be affected, indicating the directional flow of water, constructed drainways, natural waterways used for drainage, and the streams or tributaries receiving or to receive this discharge;

(h) Show the location of available test boring holes that the operator has conducted on the area of land to be affected or otherwise has readily available;

(i) Show the date on which the map was prepared, the north direction and the quadrangle sketch, and the exact location of the operation;

(j) Show the type, kind, location, and references of all existing boundary, section corner, government, and other survey monuments within the area to be affected and within five hundred feet of the perimeter of the area.

The certification of the maps shall read: "I, the undersigned, hereby certify that this map is correct, and shows to the best of my knowledge and belief all of the information required by the surface or in-stream mining laws, as applicable, of the state." The certification shall be signed and attested before a notary public. The chief may reject any map as incomplete if its accuracy is not so certified and attested.

(13) A certificate of public liability insurance issued by an insurance company authorized to do business in this state or obtained pursuant to sections 3905.30 to 3905.35 of the Revised Code covering all surface or in-stream mining operations of the applicant in this state and affording bodily injury and property damage protection in amounts not less than the following:

(a) One hundred thousand dollars for all damages because of bodily injury sustained by one person as the result of any one occurrence, and three hundred thousand dollars for all damages because of bodily injury sustained by two or more persons as the result of any one occurrence;

(b) One hundred thousand dollars for all claims arising out of damage to property as the result of any one occurrence, with an aggregate limit of three hundred thousand dollars for all property damage to which the policy applies.

(14) A sworn statement by the applicant that, during the term of any permit issued under this chapter or of any renewal of such a permit, the applicant will comply with all applicable zoning resolutions or ordinances that are in effect at the time the application is filed unless the resolutions or ordinances subsequently become invalid during the term of the permit or renewal;

(15) A copy of the advertisement that the applicant is required to have published in accordance with section 1514.022 of the Revised Code, if applicable;

(16) For any applicant whose operation may result in dewatering, a compilation of data in a form that is prescribed by the chief and that is suitable to conduct ground water modeling in order to establish a projected cone of depression for purposes of section 1514.13 of the Revised Code. The chief shall adopt rules as provided in section 1514.08 of the Revised Code establishing the minimum requirements and standards governing the data required under this division.

(17) A statement by the applicant certifying that the applicant has communicated with the county engineer of the county in which the proposed surface or in-stream mining operation will be located regarding any streets and roads under the county engineer's jurisdiction that will be used by vehicles entering and leaving the proposed surface or in-stream mining operation;

(18) In the case of an application for an in-stream mining permit, and if required by the division of mineral resources management after review of an applicant's proposed in-stream mining plans, a hydraulic evaluation of the watercourse prepared by a professional engineer registered under Chapter 4733. of the Revised Code. If the hydraulic evaluation is required, it shall include, without limitation, all of the following:

(a) Soundings that depict the cross-sectional views of the channel bottom of the watercourse and water elevations for the watercourse;

(b) A profile of the channel bottom;

(c) An analysis of design flows and water surface profiles for the watercourse prior to in-stream mining and the proposed final mining condition;

(d) An analysis of the expected changes in the roughness coefficient, resistance to water flow velocity, and hydraulic gradient in the channel bottom due to the proposed mining;

(e) Any additional information that the chief requires in order to evaluate the potential impact of in-stream mining on the watercourse and to determine if any additional performance standards are required to protect the environment and property outside the limits of the operation as established in the permit.

The chief may allow an applicant to deviate from the requirements of divisions (A)(18)(a) to (d) of this section if the chief determines that such a deviation is appropriate.

(B) No permit application or amendment shall be approved by the chief if the chief finds that the reclamation described in the application will not be performed in full compliance with this chapter or that there is not reasonable cause to believe that reclamation as required by this chapter will be accomplished.

The chief shall issue an order denying an application for an operating permit or an amendment if the chief determines that the measures set forth in the plan are likely to be inadequate to prevent damage to adjoining property or to achieve one or more of the performance standards required in division (A)(10) of this section.

No permit application or amendment shall be approved if the approval would result in a violation of division (E), (F), or (G) of section 1514.10 of the Revised Code.

No permit application or amendment shall be approved to surface mine land adjacent to a public road in violation of section 1563.11 of the Revised Code.

To ensure adequate lateral support, no permit application or amendment shall be approved to engage in surface or in-stream mining on land that is closer than fifty feet of horizontal distance to any adjacent land or waters in which the operator making application does not own the surface or mineral rights unless the owners of the surface and mineral rights in and under the adjacent land or waters consent in writing to surface or in-stream mining closer than fifty feet of horizontal distance. The consent, or a certified copy thereof, shall be attached to the application as a part of the permanent record of the application for a surface or in-stream mining permit.

The chief shall issue an order granting a permit upon the chief's approval of an application, as required by this section, filing of the performance bond required by section 1514.04 of the Revised Code, payment of an acreage fee in the amount of seventy-five dollars multiplied by the number of acres estimated in the application that will comprise the area of land to be affected within the first year of operation under the permit, and payment of a permit fee. The amount of the permit fee for a surface mining permit shall be five hundred dollars, and the amount of the permit fee for an in-stream mining permit shall be two hundred fifty dollars.

The chief may issue an order denying a permit if the chief finds that the applicant, any partner if the applicant is a partnership, any officer or director if the applicant is a corporation, or any other person who has a right to control or in fact controls the management of the applicant or the selection of officers, directors, or managers of the applicant has substantially or materially failed to comply or continues to fail to comply with this chapter, which failure may consist of one or more violations thereof, a rule adopted thereunder, or an order of the chief or failure to perform reclamation as required by this chapter. The chief may deny or revoke the permit of any person who so violates or fails to comply or who purposely misrepresents or omits any material fact in the application for the permit or an amendment to a permit.

If the chief denies the permit, the chief shall state the reasons for denial in the order denying the permit.

Each permit shall be issued upon condition that the operator will comply with this chapter and perform the measures set forth in the operator's plan of mining and reclamation in a timely manner. The chief, mineral resources inspectors, or other authorized representatives of the chief may enter upon the premises of the operator at reasonable times for the purposes of determining whether or not there is compliance with this chapter.

(C) If the chief approves an application for a surface mining permit, the order granting the permit shall authorize the person to whom the permit is issued to engage as the operator of a surface mining operation upon the land described in the permit during a period that shall expire fifteen years after the date of issuance of the permit, or upon the date when the chief, after inspection, orders the release of any remaining performance bond deposited to assure satisfactory performance of the reclamation measures required pursuant to this chapter, whichever occurs earlier.

If the chief approves an application for an in-stream mining permit, the order granting the permit shall authorize the person to whom the permit is issued to engage as the operator of an in-stream mining operation on the land described in the permit during a period that shall expire five years after the date of issuance of the permit, or on the date when the chief, after inspection, orders the release of any remaining bond, cash, irrevocable letters of credit, or certificates of deposit that were deposited to ensure satisfactory performance of the reclamation measures required under this chapter, whichever occurs earlier.

(D) Before an operator engages in a surface or in-stream mining operation on land not described in the operator's permit, but that is contiguous to the land described in the operator's permit, the operator shall file with the chief an application for an amendment to the operator's permit. Before approving an amendment, the chief shall require the information, maps, fees, and amount, except as otherwise provided by rule, of the performance bond as required for an original application under this section and shall apply the same prohibitions and restrictions applicable to land described in an original application for a permit. An applicant for a significant amendment to a permit, as "significant" is defined by rule, shall include a copy of the advertisement that the applicant is required to have published in accordance with section 1514.022 of the Revised Code. If the chief disapproves the amendment, the chief shall state the reasons for disapproval in the order disapproving the amendment. Upon the approval of an amendment by the chief, the operator shall be authorized to engage in surface mining on the land or in-stream mining in the watercourse described in the operator's original permit plus the land or area of the watercourse described in the amendment until the date when the permit expires, or when the chief, after inspection, orders the release of any remaining performance bond deposited to assure satisfactory performance of the reclamation measures required pursuant to this chapter, whichever occurs earlier.

(E) An operator, at any time and upon application therefor and approval by the chief, may amend the plan of mining and reclamation filed with the application for a permit in order to change the reclamation measures to be performed, modify the interval after mining within which reclamation measures will be performed, change the sequence in which mining or reclamation will occur at specific locations within the area affected, mine acreage previously mined or reclaimed, or for any other purpose, provided that the plan, as amended, includes measures that the chief determines will be adequate to prevent damage to adjoining property and to achieve the performance standards set forth in division (A)(10) of this section. An application for a significant amendment to a plan, as "significant" is defined by rule, shall include a copy of the advertisement that the applicant is required to have published in accordance with section 1514.022 of the Revised Code.

The chief may propose one or more amendments to the plan in writing within ninety days after the fifth anniversary of the date of issuance of a surface mining permit or within ninety days after the first anniversary of the date of issuance of an in-stream mining permit. The chief's proposal may be made upon a finding of any of the following conditions after a complete review of the plan and inspection of the area of land affected, and the plan shall be so amended upon written concurrence in the findings and approval of the amendments by the operator:

(1) An alternate measure, in lieu of one previously approved in the plan, will more economically or effectively achieve one or more of the performance standards.

(2) Developments in reclamation technology make an alternate measure to achieve one or more of the performance standards more economical, feasible, practical, or effective.

(3) Changes in the use or development of adjoining lands require changes in the intended future uses of the area of land affected in order to prevent damage to adjoining property.

(F) The holder of a surface or in-stream mining permit who desires to transfer the rights granted under the permit to another person at any time during the term of the permit or its renewal shall file with the chief an application for the transfer of the permit. The chief shall issue an order approving or disapproving the transfer of the permit in accordance with criteria and procedures established by rule.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 03-15-2002



Section 1514.021 - Application for renewal of permit or renewal permit.

(A) A permit holder who wishes to continue surface or in-stream mining operations after the expiration date of the existing permit or renewal permit shall file with the chief of the division of mineral resources management a notice of intent to renew for purposes of the renewal of a surface or in-stream mining permit or renewal permit at least ninety days before the expiration date of the existing permit or renewal permit. The notice of intent to renew shall be on a form that the chief prescribes and provides and shall be accompanied by a permit renewal fee. The amount of the fee for renewal of a surface mining permit or renewal permit shall be one thousand dollars, and the amount of the fee for renewal of an in-stream mining permit or renewal permit shall be five hundred dollars.

(B) Upon receipt of a notice of intent to renew form and the permit renewal fee under division (A) of this section, the chief shall notify the permit holder to submit a renewal application package. The permit holder shall submit a complete renewal package to the chief at least thirty days prior to the expiration of the existing surface or in-stream mining permit or renewal permit. The renewal application package shall include all of the following:

(1) A map that is a composite of the information required to be contained in the most recent annual report map under section 1514.03 of the Revised Code and of all surface or in-stream mining and reclamation activities conducted under the existing permit or renewal permit;

(2) The annual report required under section 1514.03 of the Revised Code;

(3) In the case of an applicant proposing a significant change to the plan of mining and reclamation, as "significant" is defined by rule, a copy of the advertisement that is required to be published in accordance with section 1514.022 of the Revised Code;

(4) Additional maps, plans, and revised or updated information that the chief determines to be necessary for permit renewal.

For a renewal permit requiring minor or minimal updates to the existing permit, renewal permit, or accompanying information, the chief may authorize a permit holder to file updated information through a surface mining permit modification process using a surface mining permit modification form. However, the chief may require such a permit holder to submit a complete renewal application package.

(C)

(1) Upon receipt of the complete renewal application package required under division (B) of this section and except as otherwise provided in division (C)(2) of this section, the chief shall approve the application for renewal and issue an order granting a renewal permit unless the chief finds that any of the following applies:

(a) The permit holder's operation is not in substantial or material compliance with this chapter, rules adopted and orders issued under it, and the plan of mining and reclamation under the existing permit or renewal permit.

(b) The permit holder has not provided evidence that a performance bond filed under section 1514.04 of the Revised Code applicable to lands affected under the existing permit or renewal permit will remain effective until released under section 1514.05 of the Revised Code.

(c) The permit holder, any partner if the permit holder is a partnership, any officer or director if the permit holder is a corporation, or any other person who has a right to control or in fact controls the management of the permit holder or the selection of officers, directors, or managers of the permit holder has failed substantially or materially to comply or continues to fail to comply with this chapter as provided in section 1514.02 of the Revised Code.

(2) If the application for renewal proposes significant changes to the plan of mining and reclamation, as "significant" is defined by rule, the chief may, but is not required to, approve the application for renewal.

(D)

(1) After receiving a complete renewal application package and permit renewal fees required under divisions (A) and (B) of this section, the chief shall do one of the following:

(a) Approve the application for renewal and issue an order granting a renewal permit;

(b) Issue an order denying a renewal permit;

(c) Notify the applicant in accordance with division (D)(2) of this section that there are deficiencies in the renewal application package and that an extension of the time limit for issuing an order approving or disapproving the renewal permit has been granted.

In making a decision regarding a renewal application package, the chief shall review the package for compliance with this chapter and rules adopted under it.

(2) The chief shall notify a permit holder and, if applicable, the permit holder's consultant, surveyor, or engineer of deficiencies or errors in a renewal application package and shall include in the notification a discussion of the deficiencies or errors.

A permit holder shall have up to one hundred eighty days after the expiration of the permit holder's permit or renewal permit to submit a revised renewal application package. A permit holder may request, in writing, an extension of the one hundred-eighty-day period for revisions to the renewal application package. The chief may approve a sixty-day extension. The chief shall notify the permit holder of the chief's decision to either grant or deny the extension.

Upon the submission of a revised renewal application package that is determined to be complete by the chief, the chief shall proceed to approve or deny the application in accordance with division (D)(1)(a) or (b) of this section. If the revised renewal application package is not submitted within one hundred eighty days after the permit expiration date or, if an extension has been granted, within two hundred forty days after the permit expiration date, the chief shall issue an order denying the renewal permit in accordance with division (D)(1)(b) of this section.

(E) If an applicant for a renewal permit has complied with division (A) of this section, the applicant may continue surface or in-stream mining operations under the existing permit or renewal permit after its expiration date until the time period for filing a complete renewal application package has expired under division (D) of this section or until the chief issues an order denying the renewal permit.

(F) A permit holder who fails to submit a notice of intent to renew form and required permit renewal fees within the time prescribed by division (A) of this section and a renewal application package under division (B) of this section shall cease surface or in-stream mining operations on the expiration date of the existing permit or renewal permit. If such a permit holder then submits a notice of intent to renew form, an application for renewal, and the permit renewal fees on or before the thirtieth day after the expiration date of the expired permit or renewal permit and provides the information required by the chief under division (B) of this section within sixty days after the permit expiration date, the permit holder need not submit the final map and report required by section 1514.03 of the Revised Code until the later of thirty days after the chief issues an order denying the application for renewal or thirty days after the chief's order is affirmed upon appeal under section 1513.13 or 1513.14 of the Revised Code. An applicant under this division who fails to provide the information required by the chief under division (B) of this section within the prescribed time period shall submit the final map and report required by section 1514.03 of the Revised Code within thirty days after the expiration of that prescribed period.

(G) If the chief issues an order denying an application for renewal of a permit or renewal permit after the expiration date of the permit, the permit holder shall cease surface or in-stream mining operations immediately and, within thirty days after the issuance of the order, shall submit the final report and map required under section 1514.03 of the Revised Code. The chief shall state the reasons for denial in the order denying renewal of the permit. A permit holder may appeal the chief's order denying the renewal under section 1513.13 of the Revised Code and may continue surface or in-stream mining and reclamation operations under the expired permit until the reclamation commission affirms the chief's order under that section and, if the applicant elects to appeal the order of the commission under section 1513.14 of the Revised Code, until the court of appeals affirms the order.

(H) The approval of an application for renewal under this section authorizes the continuation of an existing surface mining permit or renewal permit for a term of fifteen years from the expiration date of the existing permit.

The approval of an application for renewal under this section authorizes the continuation of an existing in-stream mining permit or renewal permit for a term of five years from the expiration date of the existing permit.

(I) Any renewal permit is subject to all the requirements of this chapter and rules adopted under it.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 03-15-2002



Section 1514.022 - Submitting application and advertisement.

(A) As used in this section:

(1) "Application" means any of the following:

(a) An application filed under division (A) of section 1514.02 of the Revised Code for an initial permit for a proposed surface or in-stream mining operation;

(b) An application filed under division (D) of section 1514.02 of the Revised Code for a significant amendment to a permit, as "significant" is defined by rule;

(c) An application filed under division (E) of section 1514.02 of the Revised Code for a significant amendment to the plan of mining and reclamation that is proposed by the operator, as "significant" is defined by rule;

(d) An application filed under section 1514.021 of the Revised Code for the renewal of a permit if the application proposes a significant change to the plan of mining and reclamation, as "significant" is defined by rule.

(2) "Applicant" means a person who files an application.

(3) "Governmental agency" means each board of county commissioners, each board of township trustees, each legislative authority of a municipal corporation, and the planning commissioners having jurisdiction over all or part of the area of a surface or in-stream mining operation or a proposed surface or in-stream mining operation together with any other federal, state, or local governmental entities that the chief of the division of mineral resources management reasonably believes will be interested in an application.

(B)

(1) Except as otherwise provided in division (D) of this section, an applicant shall submit to the chief a copy of the applicant's advertisement required to be published under this division of the ownership, precise location, and boundaries of land to be affected by the surface or in-stream mining operation or proposed surface or in-stream mining operation that is the subject of the application.

Upon receiving the application and advertisement, the chief shall designate a location at which the application will be available for public inspection and shall assign to the application an application identification number. When the chief determines that the application is substantially complete, the chief shall notify the applicant of the determination. At that time, the applicant shall place the advertisement, together with the application identification number and the notice of the location at which the application will be available for inspection, in a newspaper of general circulation in the locality of the operation or proposed operation at least once a week for four consecutive weeks.

(2) Except as otherwise provided in division (D) of this section, upon determining that an application is substantially complete, the chief shall provide written notice to governmental agencies. The notice shall include all of the information required to be published under division (B)(1) of this section together with the date by which any written comments or objections must be received by the chief for consideration in the review of the application. That date shall be the date that is thirty days following the date on which the chief sends the notice to the governmental agencies.

If requested by a governmental agency within thirty-five days following the date on which the governmental agency receives the written notice from the chief, the chief may hold an informal conference to aid in the public understanding of the permitting process. The informal conference shall be held within two weeks after the chief determines to hold such a conference and shall be held in the county in which the surface or in-stream mining operation is or is proposed to be located.

(C) Except as otherwise provided in division (D) of this section, an operation or any person having an interest that is or may be adversely affected by the operation or proposed operation and any governmental agency may file written comments about or objections to an application with the chief. In the case of interested persons who are not governmental agencies, the comments or objections shall be filed not later than thirty days after the last publication of the notice. In the case of governmental agencies, the comments or objections shall be filed not later than the date that the chief specified in the notice, except that at the chief's discretion, the chief may accept comments or objections from the agencies after that date if the chief considers doing so to be in the public interest. The chief immediately shall transmit comments or objections to the applicant and shall make them available to the public at the same location at which the application is available for inspection.

(D) Divisions (B) and (C) of this section do not apply if a plan of zoning has been adopted for the area that includes the location at which the operation is conducted or is proposed to be conducted and either of the following applies:

(1) The plan of zoning allows mining at the location at which the mining operation is or is proposed to be conducted.

(2) A zoning variance or conditional use certificate for a mining operation, for which public notice and opportunity for comment have been provided, has been received within three hundred sixty-five days prior to submittal of an application. In such a situation, an applicant shall provide the chief with a copy of the notice, certified by the publisher, that was previously published.

Effective Date: 03-15-2002



Section 1514.023 - Zoning resolutions or ordinances.

Nothing in this chapter or rules adopted under it shall be construed to prevent any county, township, or municipal corporation from enacting, adopting, or enforcing zoning resolutions or ordinances. However, the chief of the division of mineral resources management shall not enforce such zoning resolutions or ordinances.

Effective Date: 03-15-2002



Section 1514.024 - Agreement for road improvement.

A local authority may enter into an agreement with the operator of a surface or in-stream mining operation or of a proposed surface or in-stream mining operation for the improvement of roads under the jurisdiction of that local authority that may be affected by the operation or for other improvements within the jurisdiction of that local authority. However, nothing in this section requires the surface or in-stream mining operator to enter into such an agreement.

Effective Date: 03-15-2002



Section 1514.03 - Annual report.

Within thirty days after each anniversary date of issuance of a surface or in-stream mining permit, the operator shall file with the chief of the division of mineral resources management an annual report, on a form prescribed and furnished by the chief, that, for the period covered by the report, shall state the amount of and identify the types of minerals and coal, if any coal, produced and shall state the number of acres affected and the number of acres estimated to be affected during the next year of operation. An annual report is not required to be filed if a final report is filed in lieu thereof.

Each annual report for a surface mining operation shall include a progress map indicating the location of areas of land affected during the period of the report and the location of the area of land estimated to be affected during the next year. The map shall be prepared in accordance with division (A)(11) or (12) of section 1514.02 of the Revised Code, as appropriate, except that a map prepared in accordance with division (A)(12) of that section may be certified by the operator or authorized agent of the operator in lieu of certification by a professional engineer or surveyor registered under Chapter 4733. of the Revised Code. However, the chief may require that an annual progress map or a final map be prepared by a registered professional engineer or registered surveyor if the chief has reason to believe that the operator exceeded the boundaries of the permit area or, if the operator filed the map required under division (A)(11) of section 1514.02 of the Revised Code, that the operator extracted ten thousand tons or more of minerals during the period covered by the report.

Each annual report for an in-stream mining operation shall include a statement of the total tonnage removed by in-stream mining for each month and of the surface acreage and depth of material removed by in-stream mining and shall include a map that identifies the area affected by the in-stream mining if the in-stream mining for the year addressed by the report occurred beyond the area identified in the most recent approved map, soundings that depict the cross-sectional views of the channel bottom of the watercourse if the soundings depict a cross-sectional view of the channel bottom that is different from the most recent approved map, and water elevations for the watercourse if water elevations are different from those indicated on the most recent approved map.

Each annual report shall be accompanied by a filing fee in the amount of five hundred dollars, except in the case of an annual report filed by a small operator or an in-stream mining operator. A small operator, which is a surface mine operator who intends to extract fewer than ten thousand tons of minerals and no coal during the next year of operation under the permit, or an in-stream mining operator shall include a filing fee in the amount of two hundred fifty dollars with each annual report. The annual report of any operator also shall be accompanied by an acreage fee in the amount of seventy-five dollars multiplied by the number of acres estimated in the report to be affected during the next year of operation under the permit. The acreage fee shall be adjusted by subtracting a credit of seventy-five dollars per excess acre paid for the preceding year if the acreage paid for the preceding year exceeds the acreage actually affected or by adding an additional amount of seventy-five dollars per excess acre affected if the acreage actually affected exceeds the acreage paid for the preceding year.

With each annual report the operator shall file a performance bond in the amount, unless otherwise provided by rule, of five hundred dollars multiplied by the number of acres estimated to be affected during the next year of operation under the permit for which no performance bond previously was filed. Unless otherwise provided by rule, the bond shall be adjusted by subtracting a credit of five hundred dollars per excess acre for which bond was filed for the preceding year if the acreage for which the bond was filed for the preceding year exceeds the acreage actually affected, or by adding an amount of five hundred dollars per excess acre affected if the acreage actually affected exceeds the acreage for which bond was filed for the preceding year.

Within thirty days after the expiration of the surface or in-stream mining permit, or completion or abandonment of the operation, whichever occurs earlier, the operator shall submit a final report containing the same information required in an annual report, but covering the time from the last annual report to the expiration of the permit, or completion or abandonment of the operation, whichever occurs earlier.

Each final report shall include a map indicating the location of the area of land affected during the period of the report and the location of the total area of land affected under the permit. The map shall be prepared in accordance with division (A)(11) or (12) of section 1514.02 of the Revised Code, as appropriate.

In the case of a final report for an in-stream mining operation, the map also shall include the information required under division (A)(18) of section 1514.02 of the Revised Code, as applicable.

If the final report and certified map, as verified by the chief, show that the number of acres affected under the permit is larger than the number of acres for which the operator has paid an acreage fee or filed a performance bond, upon notification by the chief, the operator shall pay an additional acreage fee in the amount of seventy-five dollars multiplied by the difference between the number of acres affected under the permit and the number of acres for which the operator has paid an acreage fee and shall file an additional performance bond in the amount, unless otherwise provided by rule, of five hundred dollars multiplied by the difference between the number of acres affected under the permit and the number of acres for which the operator has filed bond.

If the final report and certified map, as verified by the chief, show that the number of acres affected under the permit is smaller than the number of acres for which the operator has filed a performance bond, the chief shall order release of the excess bond. However, the chief shall retain a performance bond in a minimum amount of ten thousand dollars irrespective of the number of acres affected under the permit. The release of the excess bond shall be in an amount, unless otherwise provided by rule, equal to five hundred dollars multiplied by the difference between the number of acres affected under the permit and the number of acres for which the operator has filed bond.

The fees collected pursuant to this section and section 1514.02 of the Revised Code shall be deposited with the treasurer of state to the credit of the surface mining fund created under section 1514.06 of the Revised Code.

If upon inspection the chief finds that any filing fee, acreage fee, performance bond, or part thereof is not paid when due or is paid on the basis of false or substantially inaccurate reports, the chief may request the attorney general to recover the unpaid amounts that are due the state, and the attorney general shall commence appropriate legal proceedings to recover the unpaid amounts.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.04 - Filing surety bond or equivalent.

(A) Upon receipt of notification from the chief of the division of mineral resources management of the chief's intent to issue an order granting a surface or in-stream mining permit to the applicant, the applicant shall file a surety bond, cash, an irrevocable letter of credit, or certificates of deposit in the amount, unless otherwise provided by rule, of ten thousand dollars . If the amount of land to be affected is more than twenty acres, the applicant also shall file a surety bond, cash, an irrevocable letter of credit, or certificates of deposit in the amount of five hundred dollars per acre of land to be affected that exceeds twenty acres. Upon receipt of notification from the chief of the chief's intent to issue an order granting an amendment to a surface or in-stream mining permit, the applicant shall file a surety bond, cash, an irrevocable letter of credit, or certificates of deposit in the amount required in this division.

In the case of a surface mining permit, the bond shall be filed based on the number of acres estimated to be affected during the first year of operation under the permit. In the case of an amendment to a surface mining permit, the bond shall be filed based on the number of acres estimated to be affected during the balance of the period until the next anniversary date of the permit.

In the case of an in-stream mining permit, the bond shall be filed based on the number of acres of land within the limits of the in-stream mining permit for the entire permit period. In the case of an amendment to an in-stream mining permit, the bond shall be filed based on the number of any additional acres of land to be affected within the limits of the in-stream mining permit.

(B) A surety bond filed pursuant to this section and sections 1514.02 and 1514.03 of the Revised Code shall be upon the form that the chief prescribes and provides and shall be signed by the operator as principal and by a surety company authorized to transact business in the state as surety. The bond shall be payable to the state and shall be conditioned upon the faithful performance by the operator of all things to be done and performed by the operator as provided in this chapter and the rules and orders of the chief adopted or issued pursuant thereto.

The operator may deposit with the chief, in lieu of a surety bond, cash in an amount equal to the surety bond as prescribed in this section, an irrevocable letter of credit or negotiable certificates of deposit issued by any bank organized or transacting business in this state, or an irrevocable letter of credit or certificates of deposit issued by any savings and loan association as defined in section 1151.01 of the Revised Code, having a cash value equal to or greater than the amount of the surety bond as prescribed in this section. Cash or certificates of deposit shall be deposited upon the same terms as the terms upon which surety bonds may be deposited. If one or more certificates of deposit are deposited with the chief in lieu of a surety bond, the chief shall require the bank or savings and loan association that issued any such certificate to pledge securities of a cash value equal to the amount of the certificate, or certificates, that is in excess of the amount insured by the federal deposit insurance corporation. The securities shall be security for the repayment of the certificate of deposit.

(C) Immediately upon a deposit of cash, a letter of credit, or certificates with the chief, the chief shall deliver it to the treasurer of state who shall hold it in trust for the purposes for which it has been deposited. The treasurer of state shall be responsible for the safekeeping of such deposits. An operator making a deposit of cash, a letter of credit, or certificates of deposit may withdraw and receive from the treasurer of state, on the written order of the chief, all or any part of the cash, letter of credit, or certificates in the possession of the treasurer of state, upon depositing with the treasurer of state cash, an irrevocable letter of credit, or negotiable certificates of deposit issued by any bank organized or transacting business in this state, or an irrevocable letter of credit or certificates of deposit issued by any savings and loan association, equal in value to the value of the cash, letter of credit, or certificates withdrawn. An operator may demand and receive from the treasurer of state all interest or other income from any certificates as it becomes due. If certificates deposited with and in the possession of the treasurer of state mature or are called for payment by the issuer thereof, the treasurer of state, at the request of the operator who deposited them, shall convert the proceeds of the redemption or payment of the certificates into such other negotiable certificates of deposit issued by any bank organized or transacting business in this state, such other certificates of deposit issued by any savings and loan association, or cash, as may be designated by the operator.

(D) A governmental agency, as defined in division (A) of section 1514.022 of the Revised Code, or a board or commission that derives its authority from a governmental agency shall not require a surface or in-stream mining operator to file a surety bond or any other form of financial assurance for the reclamation of land to be affected by a surface or in-stream mining operation authorized under this chapter.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.05 - Request for inspection at completion of phase of reclamation.

(A) At any time within the period allowed an operator by section 1514.02 of the Revised Code to reclaim an area of land affected by surface or in-stream mining, the operator may file a request, on a form provided by the chief of the division of mineral resources management, for inspection of the area of land upon which the reclamation, other than any required planting, is completed. The request shall include all of the following:

(1) The location of the area and number of acres;

(2) The permit number;

(3) A map showing the location of the acres reclaimed, prepared and certified in accordance with division (A)(11) or (12) of section 1514.02 of the Revised Code, as appropriate. In the case of an in-stream mining operation, the map also shall include, as applicable, the information required under division (A)(18) of section 1514.02 of the Revised Code.

The chief shall make an inspection and evaluation of the reclamation of the area of land for which the request was submitted within ninety days after receipt of the request or, if the operator fails to complete the reclamation or file the request as required, as soon as the chief learns of the default. Thereupon, if the chief approves the reclamation, other than any required planting, as meeting the requirements of this chapter, rules adopted thereunder, any orders issued during the mining or reclamation, and the specifications of the plan for mining and reclaiming, the chief shall issue an order to the operator and the operator's surety releasing them from liability for one-half of the total amount of their surety bond on deposit to ensure reclamation for the area upon which reclamation is completed. If the operator has deposited cash, an irrevocable letter of credit, or certificates of deposit in lieu of a surety bond to ensure reclamation, the chief shall issue an order to the operator releasing one-half of the amount so held and promptly shall transmit a certified copy of the order to the treasurer of state. Upon presentation of the order to the treasurer of state by the operator to whom it was issued, or by the operator's authorized agent, the treasurer of state shall deliver to the operator or the operator's authorized agent the cash, irrevocable letter of credit, or certificates of deposit designated in the order.

If the chief does not approve the reclamation, other than any required planting, the chief shall notify the operator by certified mail. The notice shall be an order stating the reasons for unacceptability, ordering further actions to be taken, and setting a time limit for compliance. If the operator does not comply with the order within the time limit specified, the chief may order an extension of time for compliance after determining that the operator's noncompliance is for good cause, resulting from developments partially or wholly beyond the operator's control. If the operator complies within the time limit or the extension of time granted for compliance, the chief shall order release of the performance bond in the same manner as in the case of approval of reclamation, other than any required planting, by the chief, and the treasurer of state shall proceed as in that case. If the operator does not comply within the time limit and the chief does not order an extension, or if the chief orders an extension of time and the operator does not comply within the extension of time granted for compliance, the chief shall issue another order declaring that the operator has failed to reclaim and, if the operator's permit has not already expired or been revoked, revoking the operator's permit. The chief shall thereupon proceed under division (C) of this section.

(B) At any time within the period allowed an operator by section 1514.02 of the Revised Code to reclaim an area affected by surface mining, the operator may file a request, on a form provided by the chief, for inspection of the area of land on which all reclamation, including the successful establishment of any required planting, is completed. The request shall include all of the following:

(1) The location of the area and number of acres;

(2) The permit number;

(3) The type and date of any required planting of vegetative cover and the degree of success of growth;

(4) A map showing the location of the acres reclaimed, prepared and certified in accordance with division (A)(11) or (12) of section 1514.02 of the Revised Code, as appropriate. In the case of an in-stream mining operation, the map also shall include the information required under division (A)(18) of section 1514.02 of the Revised Code.

The chief shall make an inspection and evaluation of the reclamation of the area of land for which the request was submitted within ninety days after receipt of the request or, if the operator fails to complete the reclamation or file the request as required, as soon as the chief learns of the default. Thereupon, if the chief finds that the reclamation meets the requirements of this chapter, rules adopted under it, any orders issued during the mining and reclamation, and the specifications of the plan for mining and reclaiming and decides to release any remaining performance bond on deposit to ensure reclamation of the area on which reclamation is completed, within ten days of completing the inspection and evaluation, the chief shall order release of the remaining performance bond in the same manner as in the case of approval of reclamation other than required planting, and the treasurer of state shall proceed as in that case.

If the chief does not approve the reclamation performed by the operator, the chief shall notify the operator by certified mail within ninety days of the filing of the application for inspection or of the date when the chief learns of the default. The notice shall be an order stating the reasons for unacceptability, ordering further actions to be taken, and setting a time limit for compliance. If the operator does not comply with the order within the time limit specified, the chief may order an extension of time for compliance after determining that the operator's noncompliance is for good cause, resulting from developments partially or wholly beyond the operator's control. If the operator complies within the time limit or the extension of time granted for compliance, the chief shall order release of the remaining performance bond in the same manner as in the case of approval of reclamation by the chief, and the treasurer of state shall proceed as in that case. If the operator does not comply within the time limit and the chief does not order an extension, or if the chief orders an extension of time and the operator does not comply within the extension of time granted for compliance, the chief shall issue another order declaring that the operator has failed to reclaim and, if the operator's permit has not already expired or been revoked, revoking the operator's permit. The chief then shall proceed under division (C) of this section.

(C) Upon issuing an order under division (A) or (B) of this section declaring that the operator has failed to reclaim, the chief shall make a finding as to the number and location of the acres of land that the operator has failed to reclaim in the manner required by this chapter. The chief shall order the release of the performance bond in the amount of five hundred dollars per acre for those acres that the chief finds to have been reclaimed in the manner required by this chapter. The release shall be ordered in the same manner as in the case of other approval of reclamation by the chief, and the treasurer of state shall proceed as in that case. If the operator has on deposit cash, an irrevocable letter of credit, or certificates of deposit to ensure reclamation of the area of the land affected, the chief at the same time shall issue an order declaring that the remaining cash, irrevocable letter of credit, or certificates of deposit are the property of the state and are available for use by the chief in performing reclamation of the area and shall proceed in accordance with section 1514.06 of the Revised Code.

If the operator has on deposit a surety bond to ensure reclamation of the area of land affected, the chief shall notify the surety in writing of the operator's default and shall request the surety to perform the surety's obligation and that of the operator. The surety, within ten days after receipt of the notice, shall notify the chief as to whether it intends to perform those obligations.

If the surety chooses to perform, it shall arrange for work to begin within thirty days of the day on which it notifies the chief of its decision. If the surety completes the work as required by this chapter, the chief shall issue an order to the surety releasing the surety from liability under the bond in the same manner as if the surety were an operator proceeding under this section. If, after the surety begins the work, the chief determines that the surety is not carrying the work forward with reasonable progress, or that it is improperly performing the work, or that it has abandoned the work or otherwise failed to perform its obligation and that of the operator, the chief shall issue an order terminating the right of the surety to perform the work and demanding payment of the amount due as required by this chapter.

If the surety chooses not to perform and so notifies the chief, does not respond to the chief's notice within ten days of receipt thereof, or fails to begin work within thirty days of the day it timely notifies the chief of its decision to perform its obligation and that of the operator, the chief shall issue an order terminating the right of the surety to perform the work and demanding payment of the amount due, as required by this chapter.

Upon receipt of an order of the chief demanding payment of the amount due, the surety immediately shall deposit with the chief cash in the full amount due under the order for deposit with the treasurer of state. If the surety fails to make an immediate deposit, the chief shall certify it to the attorney general for collection. When the chief has issued an order terminating the right of the surety and has the cash on deposit, the cash is the property of the state and is available for use by the chief, who shall proceed in accordance with section 1514.06 of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.051 - Forfeiture of performance bond - priority lien.

(A) If an operator or a partner or officer of the operator forfeits a performance bond, the division of mineral resources management shall have a priority lien in front of all other interested creditors against the assets of that operator for the amount that is needed to perform any reclamation that is required as a result of the operator's mining activities. The chief of the division of mineral resources management shall file a statement in the office of the county recorder of each county in which the mined land lies of the estimated costs to reclaim the land. Estimated costs shall include direct and indirect costs of the development, design, construction, management, and administration of the reclamation. The statement shall constitute a lien on the assets of the operator as of the date of the filing. The lien shall continue in force so long as any portion of the lien remains unpaid or until the chief issues a certificate of release of the lien. If the chief issues a certificate of release of the lien, the chief shall file a certificate of release in the office of each applicable county recorder.

(B) The chief promptly shall issue a certificate of release under any of the following circumstances:

(1) Upon the repayment in full of the money that is necessary to complete the reclamation;

(2) Upon the transfer of an existing permit that includes the areas of the surface mine for which reclamation was not completed from the operator that forfeited the performance bond to a new operator;

(3) Any other circumstance that the chief determines to be in the best interests of the state.

(C) The chief may modify the amount of a lien under this section. If the chief modifies a lien, the chief shall file a statement in the office of the county recorder of each applicable county of the new amount of the lien.

(D) The chief may authorize a closing agent to hold a certificate of release in escrow for a period not to exceed one hundred eighty days for the purpose of facilitating the transfer of unreclaimed mine land.

(E) All money from the collection of liens under this section shall be deposited in the state treasury to the credit of the surface mining fund created in section 1514.06 of the Revised Code.

Effective Date: 04-06-2007



Section 1514.06 - Surface mining fund.

(A) There is hereby created in the state treasury the surface mining fund consisting of all money that becomes the property of the state pursuant to sections 1514.05 and 1514.051 of the Revised Code , money credited to the fund under divisions (C)(1) and (2) of section 1514.071, and other money specified in section 1514.11 of the Revised Code. All investment earnings of the fund shall be credited to the fund. Expenditures from the fund shall be made by the chief of the division of mineral resources management for the purpose of reclaiming areas of land affected by surface or in-stream mining under a permit issued under this chapter that the operator has failed to reclaim and for other purposes specified in section 1514.11 of the Revised Code.

(B) Expenditures of moneys from the fund, except as otherwise provided by this section, shall be made pursuant to contracts entered into by the chief with persons who agree to furnish all of the materials, equipment, work, and labor, as specified and provided in the contracts, for the prices stipulated therein. With the approval of the director of natural resources, the chief may reclaim the land in the same manner as the chief required of the operator who failed to reclaim the land. Each contract awarded by the chief shall be awarded to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after sealed bids are received, opened, and published at the time and place fixed by the chief. The chief shall publish notice of the time and place at which bids will be received, opened, and published, at least once at least ten days before the date of the opening of the bids, in a newspaper of general circulation in the county in which the area of land to be reclaimed under the contract is located. If, after so advertising for bids, no bids are received by the chief at the time and place fixed for receiving them, the chief may advertise again for bids, or, if the chief considers the public interest will be best served, the chief may enter into a contract for the reclamation of the area of land without further advertisement for bids. The chief may reject any or all bids received and again publish notice of the time and place at which bids for contracts will be received, opened, and published.

(C) With the approval of the director, the chief, without advertising for bids, may enter into a contract with the landowner, a surface or in-stream mine operator or coal mine operator mining under a current, valid permit issued under this chapter or Chapter 1513. of the Revised Code, or a contractor hired by a surety to complete reclamation, to carry out reclamation on land affected by surface or in-stream mining operations that an operator has failed to reclaim.

(D) With the approval of the director, the chief may carry out all or part of the reclamation work on land affected by surface or in-stream mining operations that the operator has failed to reclaim using the employees and equipment of any division of the department of natural resources.

(E) The chief shall require every contractor performing reclamation work under this section to pay workers at the greater of their regular rate of pay, as established by contract, agreement, or prior custom or practice, or the average wage rate paid in this state for the same or similar work, as determined by the chief under section 1513.02 of the Revised Code.

(F) Each contract entered into by the chief under this section shall provide only for the reclamation of land affected by the surface or in-stream mining operation or operations of one operator and not reclaimed by the operator as required by this chapter. If there is money in the fund derived from the performance bond deposited with the chief by one operator to ensure the reclamation of two or more areas of land affected by the surface or in-stream mining operation or operations of one operator and not reclaimed by the operator as required by this chapter, the chief may award a single contract for the reclamation of all such areas of land.

(G) The cost of the reclamation work done under this section on each area of land affected by surface or in-stream mining operations that an operator has failed to reclaim shall be paid out of the money in the fund derived from the performance bond that was deposited with the chief to ensure the reclamation of that area of land. If the amount of money is not sufficient to pay the cost of doing all of the reclamation work on the area of land that the operator should have done, but failed to do, the chief may expend from the reclamation forfeiture fund created in section 1513.18 of the Revised Code or the surface mining fund created in this section the amount of money needed to complete reclamation to the standards required by this chapter. The operator is liable for that expense in addition to any other liabilities imposed by law. At the request of the chief, the attorney general shall bring an action against the operator for the amount of the expenditures from either fund. Moneys so recovered shall be deposited in the state treasury to the credit of the fund from which the expenditures were made.

(H) If any part of the money in the surface mining fund remains in the fund after the chief has caused the area of land to be reclaimed and has paid all the reclamation costs and expenses, or if any money remains because the area of land has been repermitted under this chapter or reclaimed by a person other than the chief, the chief may expend the remaining money to complete other reclamation work performed under this section. The chief shall prepare an annual report that summarizes the money credited to the fund and expenditures made from the fund and post the report on the division of mineral resources management's web site.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.07 - Order of chief to be in writing.

Each order of the chief of the division of mineral resources management affecting the rights, duties, or privileges of an operator or the operator's surety or of an applicant for a permit or an amendment to a permit or a plan shall be in writing and contain a finding by the chief of the facts upon which the order is based. Notice of the order shall be given by certified mail to each person whose rights, duties, or privileges are affected.

If the chief finds that an operator has violated any requirement of this chapter, failed to perform any measure set forth in the approved plan of mining and reclamation that is necessary to prevent damage to adjoining property or to achieve, or has otherwise failed to achieve, the performance standards of division (A)(10) of section 1514.02 of the Revised Code, or caused damage to adjoining property, the chief may issue orders directing the operator to cease violation, perform such measures, achieve such standards, or prevent or abate off-site damage. The order shall identify the operation where the violation occurs, the specific requirement violated, measure not performed, standard not achieved, or off-site damage caused, and where practicable prescribe what action the operator may take to comply with the order. The chief shall fix and set forth in the order a reasonable date or time by which the operator shall comply, and the order shall state that the chief may revoke the operator's permit if the order is not complied with by that date or time. If upon that date or time the chief finds that the operator has not complied with the order, the chief may issue an order revoking the operator's permit.

Effective Date: 03-15-2002



Section 1514.071 - Civil penalty in addition to other penalties.

(A) In addition to any other penalties established under this chapter, the chief of the division of mineral resources management may assess a civil penalty against any person who fails to comply with an order issued by the chief under section 1514.07 of the Revised Code by the date specified in the order or as subsequently extended by the chief.

(B) Civil penalties assessed under this section shall not exceed one thousand dollars for each occurrence of noncompliance with an order. Each day of continuing noncompliance, up to a maximum of thirty days, may be deemed a separate occurrence for purposes of penalty assessments. In determining the amount of the assessment, the chief shall consider the seriousness of the noncompliance, the effect of the noncompliance, and the operator's history of noncompliance.

(C) Upon issuance of a notice of noncompliance with an order, the chief shall inform the person to whom the notice of noncompliance is issued of the amount of any civil penalty to be assessed and provide an opportunity for an adjudicatory hearing with the reclamation commission pursuant to section 1514.09 of the Revised Code. The person charged with the penalty shall have thirty days from receipt of the assessment to pay the penalty in full or, if the person wishes to contest the amount of the penalty, file a petition for review of the assessment with the commission pursuant to section 1514.09 of the Revised Code and forward the amount of the penalty to the secretary of the commission as required by this division. Failure to forward the money to the secretary within thirty days after the chief informs the person of the amount of the penalty shall result in a waiver of all legal rights to contest the amount of the penalty.

If, after a hearing, the commission affirms or modifies the amount of the penalty, the person charged with the penalty shall have thirty days after receipt of the written decision to file an appeal from the commission's order in accordance with section 1514.09 of the Revised Code.

At the time that the petition for review of the assessment is filed with the secretary, the person shall forward the amount of the penalty to the secretary for placement in the reclamation penalty fund created in division (F)(3) of section 1513.02 of the Revised Code. Pursuant to administrative or judicial review of the penalty, the secretary shall do either of the following:

(1) If it is determined that the amount of the penalty should be reduced, within thirty days, remit the appropriate amount of the penalty to the person, with interest, and forward any balance of the penalty, with interest, to the chief for deposit in the surface mining fund created in section 1514.06 of the Revised Code for reclamation of abandoned surface or in-stream mining operations in the state;

(2) If the penalty was not reduced, forward the entire penalty, with interest, to the chief for deposit in the surface mining fund for reclamation of abandoned surface or in-stream mining operations in the state.

(D) Civil penalties owed under this section may be recovered in a civil action brought by the attorney general upon the request of the chief.

Effective Date: 03-15-2002



Section 1514.072 - Civil action to compel compliance with order.

Whenever a person fails to comply with an order issued by the chief of the division of mineral resources management, the chief, in addition to any other remedy under this chapter, may request the attorney general to institute a civil action to compel compliance with the order, including a permanent or temporary injunction, a restraining order, or any other appropriate order, in the court of common pleas of the county in which the noncompliance is occurring or has occurred. The court shall grant the relief requested upon a demonstration that noncompliance with an order of the chief is occurring or has occurred.

Effective Date: 03-15-2002



Section 1514.08 - Administrative rules for permits and reclamation.

(A) The chief of the division of mineral resources management may adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code in order to prescribe procedures for submitting applications for permits, amendments to permits, and amendments to plans of mining and reclamation; filing annual reports and final reports; requesting inspection and approval of reclamation; paying permit and filing fees; and filing and obtaining the release of performance bonds deposited with the state. For the purpose of preventing damage to adjoining property or achieving one or more of the performance standards established in division (A)(10) of section 1514.02 of the Revised Code, the chief may establish classes of mining industries, based upon industrial categories, combinations of minerals produced, and geological conditions in which surface or in-stream mining operations occur, and may prescribe different rules consistent with the performance standards for each class. For the purpose of apportioning the workload of the division of mineral resources management among the quarters of the year, the rules may require that applications for permits and annual reports be filed in different quarters of the year, depending upon the county in which the operation is located.

(B) The chief shall adopt rules under this section that do all of the following:

(1) With respect to in-stream mining, and in consultation with the chief of the division of soil and water resources, determine periods of low flow, which are the only time periods during which in-stream mining is allowed, and develop and implement any criteria, in addition to the criteria established in section 1514.02 of the Revised Code, that the chief determines are necessary for the permitting of in-stream mining;

(2) Establish criteria and procedures for approving or disapproving the transfer of a surface or in-stream mining permit under division (F) of section 1514.02 of the Revised Code;

(3) Define when any of the following may be considered to be "significant" for purposes of section 1514.022 of the Revised Code:

(a) An amendment to a permit issued under section 1514.02 of the Revised Code for a surface or in-stream mining operation;

(b) An amendment to the plan of mining and reclamation that must be filed with an application for either permit under section 1514.02 of the Revised Code;

(c) Changes to that plan of mining and reclamation that are proposed in a permit renewal application filed under section 1514.021 of the Revised Code.

In defining "significant," the chief shall focus on changes that increase the likelihood that the mining operation may have a negative impact on the public.

(4) Establish a framework and procedures under which the amount of any bond required to be filed under this chapter to ensure the satisfactory performance of the reclamation measures required under this chapter may be reduced by subtracting a credit based on the operator's past compliance with this chapter and rules adopted and orders issued under it. The rules also shall apply to cash, an irrevocable letter of credit, or a certificate of deposit that is on deposit in lieu of a bond. In establishing the amount of credit that an operator or applicant may receive based on past compliance, the chief may consider past compliance with respect to any permit for a surface or in-stream mining operation that has been issued in this state to the operator or applicant.

(5) Establish criteria and procedures for granting a variance from compliance with the prohibitions established in divisions (E)(3) and (F)(3) of section 1514.10 of the Revised Code. The criteria shall ensure that an operator may obtain a variance only if compliance with the applicable prohibition is not necessary to prevent damage to the watercourse or surrounding areas.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2002



Section 1514.081 - Administrative rules establishing standards and requirements for beneficial use of lime mining wastes and monitoring of ground water.

(A) As used in this section:

(1) "Lime mining wastes" means residual solid or semisolid materials generated from lime calcining, lime processing, or lime manufacturing operations, including, without limitation, lime kiln dust, scrubber sludge from lime kiln operations, lime materials not meeting product specification, lime hydrating materials, and other lime manufacturing, processing, or calcining materials associated with lime processing. "Lime mining wastes" does not include materials generated from the manufacture of cement.

(2) "Beneficial use" means the use of lime mining wastes for land application when it is utilized for agronomic purposes at standard agronomic rates as determined by standard soil testing, for land reclamation in accordance with this chapter and rules adopted under it, including, but not limited to, use as fill material, as defined by rule, in quarries, and for any other purposes designated by the chief of the division of mineral resources management, including demonstration projects approved by the chief.

(3) "Solid waste disposal facility" means a facility for the disposal of solid wastes that is licensed under Chapter 3734. of the Revised Code.

(4) "Disposal system" has the same meaning as in section 6111.01 of the Revised Code.

(B) Not later than two hundred seventy days after October 8, 2001, the chief shall adopt and may amend, suspend, or rescind rules in accordance with Chapter 119. of the Revised Code establishing standards and requirements for both of the following:

(1) The beneficial use of lime mining wastes, including the beneficial use of lime mining wastes at lime mining and reclamation operations governed by this chapter;

(2) The monitoring of ground water associated with the beneficial use of lime mining wastes and the taking of corrective action in the event of a subsurface discharge of leachate from the beneficial use of lime mining wastes or of contamination of ground water resulting from the beneficial use of lime mining wastes, in order to protect human health and environment.

The beneficial use of lime mining wastes is subject to any applicable standards and requirements established under this chapter and rules adopted under it. Until such time as the chief adopts rules under this section, the beneficial use of lime mining wastes shall require the prior written approval of the chief in a surface mining permit issued under this chapter.

(C) The beneficial use of lime mining wastes does not constitute establishing a solid waste disposal facility or a disposal system. A beneficial use of lime mining wastes that is authorized under this section is not subject to any of the following:

(1) Permit and license requirements for solid waste facilities established under sections 3734.02 and 3734.05 of the Revised Code;

(2) The prohibition against open dumping of solid wastes established under section 3734.03 of the Revised Code;

(3) Solid waste disposal and generation fees established under sections 3734.57 to 3734.574 of the Revised Code;

(4) Permit to install and plan approval requirements and prohibitions established under sections 6111.03, 6111.04, 6111.44, and 6111.45 of the Revised Code.

Nothing in this section shall be construed to limit any other requirements that are applicable to the beneficial use of lime mining wastes under Chapter 905., 3704., 3714., 3734., or 6111. of the Revised Code or any local or federal laws, including, without limitation, requirements governing air pollution control permits, hazardous waste installation and operation permits, national pollutant discharge elimination system permits, and section 401 water quality certifications.

Effective Date: 10-08-2001; 2007 HB119 09-29-2007



Section 1514.09 - Representation on commission for appeals.

The reclamation commission established pursuant to section 1513.05 of the Revised Code shall serve as the reclamation commission pursuant to this chapter. However, whenever the commission is considering any appeal pertaining to surface or in-stream mining, as distinguished from coal strip mining, the member representing the coal strip mine operators shall be replaced by a person who, by reason of the person's previous vocation, employment, or affiliations, can be classed as a representative of surface or in-stream mine operators, as applicable. The appointment of that person shall be made in accordance with section 1513.05 of the Revised Code, and the person's term shall be concurrent with that of the representative of the coal strip mine operators.

No party to an appeal brought under this section shall be eligible for an award of attorney's fees, costs, or expenses from the commission or any court.

Notwithstanding section 1513.13 of the Revised Code, an operator may appeal the determination of the chief of the division of mineral resources management that is made under division (D) of section 1514.43 of the Revised Code within ten days after the operator receives a copy of the determination.

Notwithstanding section 1513.14 of the Revised Code, appeals from an order of the commission pertaining to surface or in-stream mining may be taken to the court of common pleas of the county in which the operation is located, or to the court of common pleas of Franklin county.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.10 - Prohibited acts.

No person shall:

(A)

(1) Engage in surface mining without a permit;

(2) Engage in in-stream mining or conduct an in-stream mining operation without an in-stream mining permit issued by the chief of the division of mineral resources management. A person who, on March 15, 2002, holds a valid permit to conduct in-stream mining that is issued under section 10 of the "Rivers and Harbors Appropriation Act of 1899," 30 Stat. 1151, 33 U.S.C. 403, as amended, shall not be required to obtain an in-stream mining permit from the chief under this chapter until the existing permit expires.

(B) Exceed the limits of a surface or in-stream mining permit or amendment to a permit by mining land contiguous to an area of land affected under a permit or amendment, which contiguous land is not under a permit or amendment;

(C) Purposely misrepresent or omit any material fact in an application for a surface or in-stream mining permit or amendment, an annual or final report, or any hearing or investigation conducted by the chief or the reclamation commission;

(D) Fail to perform any measure set forth in the approved plan of mining and reclamation that is necessary to prevent damage to adjoining property or to achieve a performance standard required in division (A)(10) of section 1514.02 of the Revised Code, or violate any other requirement of this chapter, a rule adopted thereunder, or an order of the chief;

(E) Conduct surface excavations of minerals within any of the following:

(1) One hundred twenty feet horizontal distance outward from the highwater mark on each bank of an area designated as a wild, scenic, or recreational river area under sections 1547.81 to 1547.87 of the Revised Code or of a portion of a river designated as a component of the national wild and scenic river system under the "Wild and Scenic Rivers Act," 82 Stat. 906 (1968), 16 U.S.C. 1274, as amended;

(2) Seventy-five feet horizontal distance outward from the highwater mark on each bank of a watercourse that drains a surface area of more than one hundred square miles;

(3) Fifty feet horizontal distance outward from the highwater mark on each bank of a watercourse that drains a surface area of more than twenty-five square miles, but fewer than one hundred square miles unless a variance is obtained under rules adopted by the chief.

(F) Conduct any surface mining activity within any of the following:

(1) Seventy-five feet horizontal distance outward from the highwater mark on each bank of an area designated as a wild, scenic, or recreational river area under sections 1547.81 to 1547.87 of the Revised Code or of a portion of a river designated as a component of the national wild and scenic river system under the "Wild and Scenic Rivers Act," 82 Stat. 906 (1968), 16 U.S.C. 1274, as amended;

(2) Seventy-five feet horizontal distance outward from the highwater mark on each bank of a watercourse that drains a surface area of more than one hundred square miles;

(3) Fifty feet horizontal distance outward from the highwater mark on each bank of a watercourse that drains a surface area of more than twenty-five square miles, but fewer than one hundred square miles unless a variance is obtained under rules adopted by the chief.

A person who has been issued a surface mining permit prior to March 15, 2002 may continue to operate under that permit and shall not be subject to the prohibitions established in divisions (E) and (F) of this section until the permit is renewed.

The number of square miles of surface area that a watercourse drains shall be determined by consulting the "gazetteer of Ohio streams," which is a portion of the Ohio water plan inventory published in 1960 by the division of water in the department of natural resources, or its successor, if any.

(G) Engage in any part of a process that is followed in the production of minerals from the bottom of the channel of a watercourse in any of the following circumstances or areas:

(1) In an area designated as a wild, scenic, or recreational river area under sections 1547.81 to 1547.87 of the Revised Code, in a portion of a river designated as a component of the national wild and scenic river system under the "Wild and Scenic Rivers Act," 82 Stat. 906 (1968), 16 U.S.C. 1274, as amended, or within one-half mile upstream of any portion of such an area or component;

(2) During periods other than periods of low flow, as determined by rules adopted under section 1514.08 of the Revised Code;

(3) During critical fish or mussel spawning seasons as determined by the chief of the division of wildlife under Chapter 1531. of the Revised Code and rules adopted under it;

(4) In an area known to possess critical spawning habitat for a species of fish or mussel that is on the federal endangered species list established in accordance with the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C. 1531 - 1543, as amended, or the state endangered species list established in rules adopted under section 1531.25 of the Revised Code.

Division (G) of this section does not apply to the activities described in divisions (M)(1) and (2) of section 1514.01 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2002



Section 1514.11 - Use of moneys in surface mining fund.

In addition to the purposes authorized in section 1514.06 of the Revised Code, the chief of the division of mineral resources management may use moneys in the surface mining fund created under that section for the administration and enforcement of this chapter, for the reclamation of land affected by surface or in-stream mining under a permit issued under this chapter that the operator failed to reclaim and for which the performance bond filed by the operator is insufficient to complete the reclamation, and for the reclamation of land affected by surface or in-stream mining that was abandoned and left unreclaimed and for which no permit was issued or bond filed under this chapter. Also, the chief may use the portion of the surface mining fund that consists of moneys collected from the severance taxes levied under section 5749.02 of the Revised Code for mine safety and first aid training. For purposes of this section, the chief shall expend moneys in the fund in accordance with the procedures and requirements established in section 1514.06 of the Revised Code and may enter into contracts and perform work in accordance with that section.

Fees collected under sections 1514.02 and 1514.03 of the Revised Code, one-half of the moneys collected from the severance taxes levied under divisions (A)(3) and (4) of section 5749.02 of the Revised Code, and all of the moneys collected from the severance tax levied under division (A)(7) of section 5749.02 of the Revised Code shall be credited to the fund in accordance with those sections. Notwithstanding any section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under section 1514.99 of the Revised Code shall be credited to the fund.

Effective Date: 03-15-2002; 04-06-2007



Section 1514.12 - Use of explosives.

(A) Explosives shall be used in a manner that prevents injury to persons and damage to public or private property that is located outside the area for which a permit was issued under section 1514.02 or 1514.021 of the Revised Code.

(B) The ground vibration resulting from the use of explosives when measured at any dwelling, public or commercial building, school, church, or community or institutional building that is located outside the area for which a permit was issued under section 1514.02 or 1514.021 of the Revised Code and that is not owned by the operator shall not exceed the frequency-dependent particle velocity limits listed in the "report of investigations 8507, appendix B--alternative blasting level criteria, (1980)," published by the former United States bureau of mines, or other limits established by rule.

(C) The airblast resulting from the use of explosives when measured with a two hertz high-pass system at any location listed in division (B) of this section shall not exceed a level of one hundred thirty-three decibels.

(D) On and after July 1, 2003, all blasting in surface mining shall be conducted by persons who are trained and competent in blasting as certified by the chief of the division of mineral resources management or a certifying authority approved by the chief.

(E) The chief shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code establishing requirements and standards governing all of the following:

(1) Seismographic monitoring and alternate methods to prove compliance with the ground vibration limits established under division (B) of this section and the airblast limits established under division (C) of this section;

(2) Protection of any building or structure not listed in division (B) of this section;

(3) Training, examination, and certification of persons conducting blasting in surface mining and suspension or revocation of certifications;

(4) Standard blast warning and all-clear signals;

(5) Blasting records and flyrock reporting requirements;

(6) Safety measures for blasting in surface mining.

(F) The chief may adopt rules under this section that establish limits on the amount of ground vibration resulting from the use of explosives that is permissible when measured at the locations described in division (B) of this section.

Effective Date: 03-15-2002



Section 1514.13 - Establishing projected cone of depression for surface mining operation that may result in dewatering.

(A) The chief of the division of mineral resources management shall use the compilation of data for ground water modeling submitted under section 1514.02 of the Revised Code to establish a projected cone of depression for any surface mining operation that may result in dewatering. The chief shall consult with the chief of the division of soil and water resources when projecting a cone of depression. An applicant for a surface mining permit for such an operation may submit ground water modeling that shows a projected cone of depression for that operation to the chief, provided that the modeling complies with rules adopted by the chief regarding ground water modeling. However, the chief shall establish the projected cone of depression for the purposes of this section.

The chief shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code establishing requirements and standards governing both of the following:

(1) Ground water modeling for establishing a projected cone of depression. A ground water model shall be generally accepted in the scientific community.

(2) Replacement of water supplies.

(B)

(1) If an owner of real property who obtains all or part of the owner's water supply for domestic, agricultural, industrial, or other legitimate use from ground water has a diminution, contamination, or interruption of that water supply and the owner's real property is located within the projected cone of depression of a surface mining operation established under this section, the owner may submit a written complaint to the operator of that operation or to the chief informing the operator or the chief that there is a diminution, contamination, or interruption of the owner's water supply. The complaint shall include the owner's name, address, and telephone number.

If the chief receives a written complaint, the chief immediately shall send a copy of the complaint to the operator, and the operator immediately shall respond by sending the chief a statement that explains how the operator resolved or will resolve the complaint. If the operator receives a written complaint, the operator immediately shall send to the chief a copy of the complaint and include a statement that explains how the operator resolved or will resolve the complaint. Not later than seventy-two hours after receipt of the complaint, the operator shall provide the owner a supply of water that is comparable, in quantity and quality, to the owner's water supply prior to the diminution, contamination, or interruption of the owner's water supply. The operator shall maintain that water supply until the operator provides a permanent replacement water supply to the owner under division (B)(3) of this section or until the division of mineral resources management completes the evaluation under division (B)(2) of this section, whichever is applicable.

(2) A rebuttable presumption exists that the operation caused the diminution, contamination, or interruption of the owner's water supply. However, not later than fourteen days after receipt of the complaint, the operator may submit to the division information showing that the operation is not the proximate cause of the diminution, contamination, or interruption of the owner's water supply. The division shall evaluate the information submitted by the operator to determine if the presumption is rebutted. If the operator fails to rebut the presumption, the division immediately shall notify the operator that the operator failed to rebut the presumption. Not later than fourteen days after receipt of that notice, the operator shall provide the owner a permanent replacement water supply that is comparable, in quantity and quality, to the owner's water supply prior to the diminution, contamination, or interruption of the owner's water supply. If the operator rebuts the presumption, the division immediately shall notify the operator that the operator rebutted the presumption, and, upon receipt of that notice, the operator may cease providing a supply of water to the owner under division (B)(1) of this section.

(3) If, within fourteen days after receipt of the complaint, the operator does not submit to the division information showing that the operation is not the proximate cause of the diminution, contamination, or interruption of the owner's water supply, the operator shall provide the owner, not later than twenty-eight days after receipt of the complaint, a permanent replacement water supply that is comparable, in quantity and quality, to the owner's water supply prior to the diminution, contamination, or interruption of the owner's water supply.

(4) The division may investigate a complaint under division (B) of this section.

(C) If an owner of real property who obtains all or part of the owner's water supply for domestic, agricultural, industrial, or other legitimate use from ground water has a diminution, contamination, or interruption of that water supply and the owner's real property is not located within the projected cone of depression of a surface mining operation established under this section, the owner may submit a written complaint to the operator of that operation or to the chief informing the operator or the chief that there is a diminution, contamination, or interruption of the owner's water supply. The complaint shall include the owner's name, address, and telephone number.

If the operator receives a written complaint, the operator immediately shall send the chief a copy of the complaint. If the chief receives a written complaint, the chief immediately shall send the operator a copy of the complaint. The chief shall investigate any complaint submitted under this division and, upon completion of the investigation, immediately shall send the results of the investigation to the operator and to the owner that filed the complaint.

An owner that submits a written complaint under this division may resolve the diminution, contamination, or interruption of the owner's water supply with the operator of that operation or may commence a civil action for that purpose.

(D) An operator may request the chief to amend the plan of mining and reclamation filed with the application under section 1514.02 of the Revised Code when a ground water user may affect the projected cone of depression established for the operation under division (A) of this section. The operator shall submit additional data that reflect the ground water user's impact on the ground water. The chief shall perform ground water modeling using the additional data and may establish a revised projected cone of depression for that operation.

(E) This section shall not be construed as creating, modifying, or affecting any right, liability, or remedy of surface riparian owners.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-15-2002



Section 1514.30 - Interstate mining compact - interstate mining commission.

The "Interstate Mining Compact" is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

"INTERSTATE MINING COMPACT"

ARTICLE I

FINDINGS AND PURPOSE

(A) The party states find that:

(1) Mining and the contributions thereof to the economy and well-being of every state are of basic significance;

(2) The effects of mining on the availability of land, water, and other resources for other uses present special problems which probably can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public;

(3) Measures for the reduction of the adverse effects of mining on land, water, and other resources may be costly, and the devising of means to deal with them are of both public and private concern;

(4) Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land, or the development of mineral and other natural resources, but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from state to state for all mining operations similarly situated;

(5) The states are in a position and have the responsibility to ensure that mining shall be conducted in accordance with sound conservation principles and with due regard for local conditions.

(B) The purposes of this compact are to:

(1) Advance the protection and restoration of land, water, and other resources affected by mining;

(2) Assist in the reduction, elimination, or counteracting of pollution or deterioration of land, water, and air attributable to mining;

(3) Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated;

(4) Assist the party states in their efforts to facilitate the use of land and other resources affected by mining so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration, or protection of such land and other resources;

(5) Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

ARTICLE II

DEFINITIONS

As used in this compact:

(A) "Mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter, any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location, and the preparation, washing, cleaning, or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use. Mining does not include those aspects of deep mining not having significant effects on the surface and does not include excavation or grading when conducted solely in aid of on-site farming or construction.

(B) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or a territory or possession of the United States.

ARTICLE III

STATE PROGRAMS

Each party state agrees that within a reasonable time it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws, or the continuing of the same in force, to accomplish the:

(A) Protection of the public and protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations;

(B) Conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational, or aesthetic value and utility of land and water;

(C) Institution and maintenance of suitable programs of adaptation, restoration, and rehabilitation of mined lands;

(D) Prevention, abatement, and control of water, air, and soil pollution resulting from present, past, and future mining.

ARTICLE IV

POWERS

In addition to any other powers conferred upon the interstate mining commission established by Article V of this compact, the commission may:

(A) Study mining operations, processes, and techniques for the purpose of gaining knowledge concerning the effects of such operations, processes, and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change;

(B) Study the conservation, adaptation, improvement, and restoration of land and related resources affected by mining;

(C) Make recommendations concerning any aspect of law or practice and governmental administration dealing with matters within the purview of this compact;

(D) Gather and disseminate information relating to any of the matters within the purview of this compact;

(E) Cooperate with the federal government and any public or private entities having interest in any subject within the purview of this compact;

(F) Consult, upon the request of a party state and within resources available therefor, with the officials of such state with respect to any problem within the purview of this compact;

(G) Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations;

(H) Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operation to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

ARTICLE V

THE COMMISSION

(A) There is hereby created an agency of the party states to be known as the "Interstate Mining Commission." The commission shall be composed of one commissioner from each party state who shall be the governor thereof. Pursuant to the laws of his party state, each governor shall have the assistance of any advisory body (including membership from mining industries, conservation interests, and such other public and private interests as may be appropriate) in considering problems relating to mining and in discharging his responsibilities as the commissioner of his state on the commission. In any instance where a governor is unable to attend a meeting of the commission or perform any other function in connection with the business of the commission, he shall designate an alternate, from among the members of the advisory body required by this article, who shall represent him and act in his place and stead. The designation of an alternate shall be communicated by the governor to the commission in such manner as its bylaws may provide.

(B) The commissioners shall be entitled to one vote each on the commission. No action of the commission making a recommendation pursuant to divisions (C), (G), and (H) of Article IV or requesting, accepting, or disposing of funds, services, or other property pursuant to this division, division (G) or (H) of this article, or Article VII shall be valid unless taken at a meeting at which a majority of the total number of votes on the commission is cast in favor thereof. All other action shall be by a majority of those present and voting. Action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(C) The commission shall have a seal.

(D) The commission shall elect annually, from among its members, a chairman, a vice-chairman, and a treasurer. The commission shall appoint an executive director and fix his duties and compensation. The executive director shall serve at the pleasure of the commission. The executive director, the treasurer, and such other personnel as the commission shall designate shall be bonded in such amounts as the commission determines.

(E) Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director, with the approval of the commission, shall appoint, and may remove or discharge, such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(F) The commission may establish and maintain independently, or in conjunction with a party state, a suitable retirement system for its employees. Employees of the commission shall be eligible for social security coverage in respect to old age and survivor's insurance, provided that the commission takes such steps as may be necessary pursuant to the laws of the United States to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as it considers appropriate.

(G) The commission may borrow, accept, or contract for the services of personnel from any state, the United States, any governmental agency, or from any person.

(H) The commission may accept for any of its purposes and functions under this compact donations and grants of money, equipment, supplies, materials, and service, conditional or otherwise, from any state, the United States, any governmental agency, or from any person, and may receive, utilize, and dispose of the same. Any donation or grant accepted by the commission pursuant to this division or services borrowed pursuant to division (G) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount, and conditions, if any, of the donation, grant, or services borrowed and the identity of the donor or lender.

(I) The commission shall adopt bylaws for the conduct of its business and may amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof, and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(J) The commission annually shall make to the governor, legislature, and advisory body required by division (A) of Article V of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been made by the commission. The commission may make such additional reports as it considers desirable.

ARTICLE VI

ADVISORY, TECHNICAL, AND

REGIONAL COMMITTEES

The commission shall establish such advisory, technical, and regional committees as it considers necessary, membership on which shall include private persons and public officials, and shall cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities. Such committees may be formed to consider problems of special interest to any party states, problems dealing with particular commodities or types of mining operations, problems related to reclamation, development, or use of mined land, or any other matters of concern to the commission.

ARTICLE VII

FINANCE

(A) The commission shall submit to the governor or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(B) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-half in equal shares, and the remainder in proportion to the value of minerals, ores, and other solid matter mined. In determining such values, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information concerning the value of minerals, ores, and other solid matter mined.

(C) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under division (H) of Article V of this compact, provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under division (H) of Article V of this compact, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(D) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual report of the commission.

(E) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(F) Nothing contained in this compact shall be construed to prevent commission compliance with laws relating to the audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII

ENTRY INTO FORCE AND WITHDRAWAL

(A) This compact shall become effective when enacted into law by any four or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(B) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX

EFFECT ON OTHER LAWS

Nothing in this compact shall be construed to limit, repeal, or supersede any other law of any party state.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Effective Date: 04-04-1978



Section 1514.301 - Identifying state agency for whose benefit real property is acquired.

Any instrument by which real property is acquired pursuant to section 1514.30 of the Revised Code shall identify any agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 1514.31 - [Repealed].

Effective Date: 12-02-1996



Section 1514.32 - Copies of bylaws and amendments filed with secretary of state.

As provided by division (I) of Article V of the interstate mining compact, the interstate mining commission shall file copies of its bylaws and any amendments thereto with the secretary of state.

Effective Date: 04-04-1978



Section 1514.40 - Adoption of safety rules.

In accordance with Chapter 119. of the Revised Code, the chief of the division of mineral resources management, in consultation with a statewide association that represents the surface mining industry, shall adopt rules that do all of the following:

(A) For the purpose of establishing safety standards governing surface mining operations, incorporate by reference 30 C.F.R. parts 46, 47, 50, 56, 58, and 62, as amended;

(B) Establish criteria, standards, and procedures governing safety performance evaluations conducted under section 1514.45 of the Revised Code, including requirements for the notification of operators and the identification of authorized representatives of miners at surface mining operations for purposes of inspections conducted under sections 1514.41 to 1514.47 of the Revised Code;

(C) Establish requirements governing the reporting and investigation of accidents at surface mining operations. In adopting the rules, the chief shall establish requirements that minimize duplication with any reporting and investigations of accidents that are conducted by the mine safety and health administration in the United States department of labor.

(D) Establish the time, place, and frequency of mine safety training conducted under section 1514.06 of the Revised Code and a fee, if any, for the purpose of that section. The amount of the fee shall not exceed the costs of conducting the training that is required under that section.

(E) Establish the minimum qualifications necessary to take the examination that is required for certification of certified mine forepersons under division (B) of section 1514.47 of the Revised Code and requirements, fees, and procedures governing the taking of the examination;

(F) Establish requirements and fees governing the renewal of certificates under division (C) of that section;

(G) Establish requirements and procedures for the approval of training plans submitted under division (E) of that section for the use of qualified persons to conduct examinations of surface mining operations in lieu of certified mine forepersons and minimum qualifications of those persons. The rules shall include requirements governing training frequency and curriculum that must be provided for qualified persons under such plans and shall establish related reporting and record keeping requirements.

As used in sections 1514.41 to 1514.47 of the Revised Code, "rule" means a rule adopted under this section unless the context indicates otherwise.

Effective Date: 04-06-2007; 2007 HB119 09-29-2007



Section 1514.41 - Annual inspections absent federal inspection.

(A) If a surface mining operation is not inspected by the mine safety and health administration in the United States department of labor, the chief of the division of mineral resources management annually shall conduct a minimum of two inspections of the operation.

(B) If a surface mining operation is identified through a safety performance evaluation conducted under section 1514.45 of the Revised Code and rules as having lost-time accidents in an amount greater than the national average, the chief shall conduct a minimum of two inspections of the operation for one year following the identification.

(C) If a fatality of a miner occurs at a surface mining operation as a result of an unsafe condition or a practice at the operation, the chief shall conduct a minimum of one inspection every three months at the operation for two years following the fatality.

(D) If a life-threatening injury of a miner occurs at a surface mining operation as a result of an unsafe condition or a practice at the operation, the chief shall conduct a minimum of one inspection every three months at the operation for one year following the injury.

Effective Date: 04-06-2007



Section 1514.42 - Safety audit where mine safety training requested.

The chief of the division of mineral resources management shall conduct a safety audit at a surface mining operation if the operator of the operation has requested the division of mineral resources management to conduct mine safety training. The chief shall conduct additional safety audits at any surface mining operation if requested by the operator of the operation. If the chief conducts a safety audit, the operator shall ensure that the chief has a copy of the training plan that is required by 30 C.F.R. part 46, as amended, at the time of the audit.

After completion of an audit, the chief shall prepare a report that describes the general conditions of the surface mining operation, lists any hazardous conditions at the operation, lists any violations of the safety standards established in rules, and describes the nature and extent of any hazardous condition or violation found and the corresponding remedy for each hazardous condition or violation. The chief shall provide two copies of the report to the operator of the operation. The operator shall post one copy of the report at the operation for review by the employees of the operation.

Effective Date: 04-06-2007



Section 1514.43 - Enforcement of rule-based safety standards.

(A) The chief of the division of mineral resources management shall enforce the safety standards established in rules when conducting inspections under section 1514.41 of the Revised Code.

(B) Except as otherwise provided in section 1514.44 of the Revised Code or pursuant to a safety audit conducted under section 1514.42 of the Revised Code, if during an inspection the chief finds a violation of a safety standard, the chief shall require the operator to comply with the standard that is being violated within a reasonable period of time. If the chief finds a violation of a safety standard, the chief shall return to the surface mining operation after a reasonable period of time to determine if the operator has complied with the standard that was being violated. If the operator has failed to comply with the standard, the chief shall take appropriate action to obtain compliance if necessary.

(C) Except as otherwise provided in section 1514.44 of the Revised Code or pursuant to a safety audit conducted under section 1514.42 of the Revised Code, after completion of an inspection of a surface mining operation, the chief shall prepare a report that describes the general conditions of the surface mining operation, lists any hazardous conditions at the operation, lists any violations of the safety standards established in rules, and describes the nature and extent of any hazardous condition or violation found and the corresponding remedy for each hazardous condition or violation. The chief shall provide two copies of the report to the operator of the operation. The operator shall post one copy of the report at the operation for review by the employees of the operation.

(D) Except pursuant to a safety audit conducted under section 1514.42 of the Revised Code, not later than ten days after receipt of a report under this section, the operator may submit a written request to the chief for a meeting with the chief to review the findings contained in the report. Upon receipt of a request, the chief shall review the report and schedule a meeting with the operator. Within a reasonable period of time after the meeting, the chief shall make a written determination concerning the findings contained in the report and provide one copy of the determination to the operator of the surface mining operation and one copy of the determination to an authorized representative of the miners at the operation. If the chief makes a determination that affirms the findings contained in the report, the chief's determination constitutes an order for purposes of this chapter and rules adopted under it.

(E) An operator shall not appeal the contents of a report prepared under division (C) of this section. However, an operator may appeal a determination of the chief made under division (D) of this section.

(F) No operator shall violate or fail to comply with an order issued pursuant to this section.

Effective Date: 04-06-2007



Section 1514.44 - Order to abate dangerous condition or practice.

If during an inspection conducted under section 1514.41 of the Revised Code or a safety audit conducted under section 1514.42 of the Revised Code, the chief of the division of mineral resources management finds a condition or practice at a surface mining operation that could reasonably be expected to cause the death of or imminent serious physical harm to an employee of the operation, the chief immediately shall issue orders to safeguard the employees, notify the operator of the condition or practice, and require the operator to abate the condition or practice within a reasonable period of time. In all such situations, the chief may require the operation to cease in the area in which the condition or practice is occurring or may require the entire operation to cease, if necessary, until the condition or practice that could reasonably be expected to cause death or serious physical harm is eliminated.

The chief shall complete a report that describes the condition or practice and the action taken to eliminate it. The chief shall provide two copies of the report to the operator of the operation. The operator shall post one copy of the report at the operation for review by the employees of the operation.

Effective Date: 04-06-2007



Section 1514.45 - Annual safety performance evaluation.

The chief of the division of mineral resources management annually shall conduct a safety performance evaluation of all surface mining operations in the state in accordance with rules. The operator of a surface mining operation shall provide to the chief a copy of the notification of legal identity required under 30 C.F.R. part 41, as amended, at the same time that the notice is filed with the mine safety and health administration in the United States department of labor.

Effective Date: 04-06-2007



Section 1514.46 - Mine safety training at request of operator.

If the operator of a surface mining operation requests the division of mineral resources management to conduct mine safety training, the chief of the division of mineral resources management shall conduct mine safety training for the employees of that operator. For persons who are not employed by a holder of a surface mining permit issued under this chapter and who seek the training, the chief may charge a fee in an amount established in rules for conducting it. The safety training shall be conducted in accordance with rules and shall emphasize the standards adopted in rules and include any other content that the chief determines is beneficial. Any fees collected under this section shall be deposited in the state treasury to the credit of the surface mining fund created in section 1514.06 of the Revised Code.

Effective Date: 04-06-2007



Section 1514.47 - Qualified person to conduct 30 CFR part 56 examinations.

(A) The operator of a surface mining operation shall employ a certified mine foreperson or a person who is qualified in accordance with this section and rules to conduct examinations of surface mining operations for purposes of 30 C.F.R. part 56, as amended.

(B) The chief of the division of mineral resources management shall conduct examinations for the position of certified mine foreperson in accordance with rules. In order to be eligible for examination as a certified mine foreperson, an applicant shall file with the chief an affidavit establishing the applicant's qualifications to take the examination. The chief shall grade examinations and issue certificates.

(C) A certificate issued under this section shall expire five years after the date of issuance. A certificate may be renewed, provided that the applicant verifies that all required training pursuant to 30 C.F.R. part 46, as amended, has been completed and any other requirements for renewal have been satisfied.

(D) If a certificate issued under this section is suspended, the certificate shall not be renewed until the suspension period expires and the person whose certificate is suspended successfully completes all actions required by the chief. If an applicant's license, certificate, or similar authority that is issued by another state to perform specified mining duties is suspended or revoked by that state, the applicant shall be ineligible for examination for or renewal of a certificate in this state during that period of suspension or revocation. A certificate that has been revoked shall not be renewed.

If a person who has been certified by the chief under this section purposely violates this chapter, the chief may suspend or revoke the certificate after an investigation and hearing conducted in accordance with Chapter 119. of the Revised Code are completed.

(E) In lieu of employing a certified mine foreperson, the operator of a surface mining operation may submit to the chief a detailed training plan under which persons who qualify under the plan may conduct and document examinations at the surface mining operation for purposes of 30 C.F.R. part 56, as amended. The chief shall review the plan and determine if the plan complies with the requirements established in rules. The chief shall approve or deny the plan and notify in writing the operator who submitted the plan of the chief's decision.

Effective Date: 04-06-2007



Section 1514.50 - Right of entry to perform inspections or reclamation.

(A) The chief of the division of mineral resources management or an authorized employee of the division of mineral resources management may enter on lands to make inspections in accordance with this chapter and rules adopted under it when necessary in the discharge of the duties specified in this chapter and the rules. No person shall prevent or hinder the chief or an authorized employee of the division in the performance of those duties.

(B) For purposes of performing reclamation of land affected by surface mining operations on which the holder of a permit issued under this chapter has defaulted or otherwise failed to timely conduct the reclamation required by section 1514.05 of the Revised Code, the chief may enter on the land and perform reclamation that the chief determines is necessary to protect public health or safety or the environment. In order to perform the reclamation, the chief may enter on adjoining land or other land that is necessary to access the land on which the surface mining occurred and on which the reclamation is to be performed. The chief shall provide reasonable advance notice to the owner of any land to be entered for the purpose of access for reclamation under this chapter. The division shall return the land that was used to access the former surface mining operation to the same or an improved grade, topography, and condition that existed prior to its use by the division.

(C) When conducting investigations pursuant to section 1514.13 of the Revised Code, the chief or an authorized employee of the division may enter on lands to conduct water supply surveys, measure ground water levels and collect data when necessary to define the cone of depression, or perform other duties for the purposes of that section.

Effective Date: 04-06-2007



Section 1514.99 - Penalty.

(A) Whoever violates division (A)(1) or (2) of section 1514.10 of the Revised Code may be fined not more than five thousand dollars plus not more than one thousand dollars per acre of land affected, and is responsible for achieving reclamation of the land as required pursuant to this chapter.

(B) Whoever violates division (B) of section 1514.10 of the Revised Code may be fined not more than one thousand dollars per acre of land affected that is not under permit, and is responsible for achieving reclamation of the land as required pursuant to this chapter.

(C) Whoever violates division (C) of section 1514.10 of the Revised Code may be fined not less than one hundred nor more than one thousand dollars, or imprisoned not more than six months, or both.

(D) Whoever violates division (D), (E), (F), or (G) of section 1514.10 of the Revised Code may be fined not less than one hundred nor more than one thousand dollars for a first offense. For each subsequent offense, on one or more permits held by such persons, such person may be fined not less than two hundred nor more than five thousand dollars, or imprisoned not more than six months, or both. The permit of any person convicted of a third offense may be revoked by the court at the time of that conviction, and the court at that time may further order that no permit or amendment to a permit may be issued to that person under this chapter for a period of five years from the date of the conviction. Nothing contained in this section shall be construed to limit or affect the authority of the chief of the division of mineral resources management granted by this chapter.

(E) Whoever violates an order of the chief of the division of mineral resources management issued under this chapter is guilty of a minor misdemeanor.

Effective Date: 03-15-2002; 04-06-2007






Chapter 1515 - SOIL AND WATER CONSERVATION COMMISSION

Section 1515.01 - Soil and water conservation commission definitions.

As used in this chapter:

(A) "Soil and water conservation district" means a district organized in accordance with this chapter.

(B) "Supervisor" means one of the members of the governing body of a district.

(C) "Landowner," "owner," or "owner of land" means an owner of record as shown by the records in the office of the county recorder. With respect to an improvement or a proposed improvement, "landowner," "owner," or "owner of land" also includes any public corporation and the director of any department, office, or institution of the state that is affected by the improvement or that would be affected by the proposed improvement, but that does not own any right, title, estate, or interest in or to any real property.

(D) "Land occupier" or "occupier of land" means any person, firm, or corporation that controls the use of land whether as landowner, lessee, renter, or tenant.

(E) "Due notice" means notice published at least twice, stating time and place, with an interval of at least thirteen days between the two publication dates, in a newspaper of general circulation within a soil and water conservation district.

(F) "Agricultural pollution" means failure to use management or conservation practices in farming or silvicultural operations to abate wind or water erosion of the soil or to abate the degradation of the waters of the state by animal waste or soil sediment including substances attached thereto.

(G) "Urban sediment pollution" means failure to use management or conservation practices to abate wind or water erosion of the soil or to abate the degradation of the waters of the state by soil sediment in conjunction with land grading, excavating, filling, or other soil disturbing activities on land used or being developed for nonfarm commercial, industrial, residential, or other nonfarm purposes, except lands being used in a strip mine operation as defined in section 1513.01 of the Revised Code and except lands being used in a surface mining operation as defined in section 1514.01 of the Revised Code.

(H) "Uniform assessment" means an assessment that is both of the following:

(1) Based upon a complete appraisal of each parcel of land, together with all improvements thereon, within a project area and of the benefits or damages brought about as a result of the project that is determined by criteria applied equally to all parcels within the project area;

(2) Levied upon the parcels at a uniform rate on the basis of the appraisal.

(I) "Varied assessment" means any assessment that does not meet the criteria established in division (H) of this section.

(J) "Project area" means an area determined and certified by the supervisors of a soil and water conservation district under section 1515.19 of the Revised Code.

(K) "Benefit" or "benefits" means advantages to land and owners, to public corporations, and to the state resulting from drainage, conservation, control, and management of water and from environmental, wildlife, and recreational improvements. "Benefit" or "benefits" includes, but is not limited to, any of the following factors:

(1) Elimination or reduction of damage from flooding;

(2) Removal of water conditions that jeopardize public health, safety, or welfare;

(3) Increased value of land resulting from an improvement;

(4) Use of water for irrigation, storage, regulation of stream flow, soil conservation, water supply, or any other incidental purpose;

(5) Providing an outlet for the accelerated runoff from artificial drainage if a stream, watercourse, channel, or ditch that is under improvement is called upon to discharge functions for which it was not designed. Uplands that have been removed from their natural state by deforestation, cultivation, artificial drainage, urban development, or other human methods shall be considered to be benefited by an improvement that is required to dispose of the accelerated flow of water from the uplands.

(L) "Improvement" or "conservation works of improvement" means an improvement that is made under the authority established in division (C) of section 1515.08 of the Revised Code.

(M) "Land" has the same meaning as in section 6131.01 of the Revised Code.

Effective Date: 05-02-1980; 04-15-2005



Section 1515.02 - Ohio soil and water conservation commission - powers and duties.

There is hereby established in the department of natural resources the Ohio soil and water conservation commission. The commission shall consist of seven members of equal status and authority, four of whom shall be appointed by the governor with the advice and consent of the senate, and one of whom shall be designated by resolution of the board of directors of the Ohio federation of soil and water conservation districts. The other two members shall be the director of agriculture and the vice-president for agricultural administration of the Ohio state university. The director of natural resources may participate in the deliberations of the commission, but without the power to vote. A vacancy in the office of an appointed member shall be filled by the governor, with the advice and consent of the senate. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Of the appointed members, two shall be farmers and all shall be persons who have a knowledge of or interest in the natural resources of the state. Not more than two of the appointed members shall be members of the same political party.

Terms of office of the member designated by the board of directors of the federation and the members appointed by the governor shall be for four years, commencing on the first day of July and ending on the thirtieth day of June.

Each appointed member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The commission shall organize by selecting from its members a chairperson and a vice-chairperson. The commission shall hold at least one regular meeting in each quarter of each calendar year and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairperson and shall be called by the chairperson upon receipt of a written request signed by two or more members of the commission. Written notice of the time and place of each meeting shall be sent to each member of the commission. A majority of the commission shall constitute a quorum.

The commission may adopt rules as necessary to carry out the purposes of this chapter, subject to Chapter 119. of the Revised Code.

The governor may remove any appointed member of the commission at any time for inefficiency, neglect of duty, or malfeasance in office, after giving to the member a copy of the charges against the member and an opportunity to be heard publicly in person or by counsel in the member's defense. Any such act of removal by the governor is final. A statement of the findings of the governor, the reason for the governor's action, and the answer, if any, of the member shall be filed by the governor with the secretary of state and shall be open to public inspection.

All members of the commission shall be reimbursed for the necessary expenses incurred by them in the performance of their duties as members.

Upon recommendation by the commission, the director of natural resources shall designate an executive secretary and provide staff necessary to carry out the powers and duties of the commission. The commission may utilize the services of such staff members in the college of agriculture of the Ohio state university as may be agreed upon by the commission and the college.

The commission shall do all of the following:

(A) Determine distribution of funds under section 1515.14 of the Revised Code, recommend to the director of natural resources and other agencies the levels of appropriations to special funds established to assist soil and water conservation districts, and recommend the amount of federal funds to be requested and policies for the use of such funds in support of soil and water conservation district programs;

(B) Assist in keeping the supervisors of soil and water conservation districts informed of their powers and duties, program opportunities, and the activities and experience of all other districts, and facilitate the interchange of advice, experience, and cooperation between the districts;

(C) Seek the cooperation and assistance of the federal government or any of its agencies, and of agencies of this state, in the work of the districts;

(D) Adopt appropriate rules governing the conduct of elections provided for in this chapter, subject to Chapter 119. of the Revised Code, provided that only owners and occupiers of lands situated within the boundaries of the districts or proposed districts to which the elections apply shall be eligible to vote in the elections;

(E) Recommend to the director priorities for planning and construction of small watershed projects, and make recommendations to the director concerning coordination of programs as proposed and implemented in agreements with soil and water conservation districts;

(F) Recommend to the director, the governor, and the general assembly programs and legislation with respect to the operations of soil and water conservation districts that will encourage proper soil, water, and other natural resource management and promote the economic and social development of the state.

Effective Date: 10-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1515.03 - County to have district coextensive with its geographic area.

Each county shall have a soil and water conservation district coextensive with the geographic area of the county, and each district shall constitute a political subdivision of this state.

Effective Date: 03-18-1999



Section 1515.04 - [Repealed].

Effective Date: 05-02-1980



Section 1515.05 - Soil and water conservation district supervisors.

Each soil and water conservation district shall be administered by a board consisting of the five supervisors. Elections of supervisors shall be conducted by the Ohio soil and water conservation commission pursuant to rules it adopts under Chapter 119. of the Revised Code. The term of each supervisor shall be for three years, except that supervisors holding office on May 2, 1980 shall serve the terms to which they were elected or appointed under former section 1515.05 of the Revised Code. Due notice of election of supervisors shall be given by the commission. Successors to fill unexpired terms may be appointed by the commission on the unanimous recommendation of the remaining supervisors. In any case in which a unanimous recommendation cannot be agreed upon, a successor to fill an unexpired term shall be elected in the same manner in which his predecessor was elected.

Eligible voters and candidates for supervisor shall be at least eighteen years of age by the day of election. Candidates shall reside in the district in which they are running for office.

Effective Date: 03-16-1982



Section 1515.06 - [Repealed].

Effective Date: 03-18-1999



Section 1515.07 - Governing body of district.

The governing body of a soil and water conservation district shall consist of five supervisors, as provided for in section 1515.05 of the Revised Code.

The supervisors shall organize annually by selecting a chairman, a secretary, and a treasurer. They shall designate one of their members as fiscal agent. A majority of the five supervisors shall constitute a quorum. The concurrence of a majority of the five supervisors in any matter shall be required for its determination. A supervisor shall receive no compensation for his services, except when both of the following occur:

(A) A district board of supervisors designates one or more of its supervisors to represent the district on a joint district board or if an agency or instrumentality of the United States, of this state, or of a political subdivision of this state requires or requests district board representation;

(B) Such compensation is provided for by public moneys other than moneys in the special fund of the local district created pursuant to section 1515.10 of the Revised Code.

A supervisor is entitled to be reimbursed for the necessary expenses incurred in the discharge of his official duties.

The supervisors shall furnish to the Ohio soil and water conservation commission, upon its request, copies of rules, orders, contracts, forms, and other documents they adopt or employ and other information concerning their activities as it requires in the performance of its duties under this chapter.

At least once each year, a district shall submit to the commission a report of progress and operations, including a summary of receipts and disbursements during the period covered by the report. A district shall submit additional financial reports as requested by the commission.

The supervisors shall provide for the execution of surety bonds for all employees and officers who are entrusted with funds and shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions and orders issued or adopted. Any supervisor may be removed by the commission upon notice and hearing for neglect of duty or malfeasance in office.

Effective Date: 10-20-1994



Section 1515.071 - [Repealed].

Effective Date: 03-18-1999



Section 1515.08 - Supervisors of soil and water conservation district - additional powers.

The supervisors of a soil and water conservation district have the following powers in addition to their other powers:

(A) To conduct surveys, investigations, and research relating to the character of soil erosion, floodwater and sediment damages, and the preventive and control measures and works of improvement for flood prevention and the conservation, development, utilization, and disposal of water needed within the district, and to publish the results of those surveys, investigations, or research, provided that no district shall initiate any research program except in cooperation or after consultation with the Ohio agricultural research and development center;

(B) To develop plans for the conservation of soil resources, for the control and prevention of soil erosion, and for works of improvement for flood prevention and the conservation, development, utilization, and disposal of water within the district, and to publish those plans and information;

(C) To implement, construct, repair, maintain, and operate preventive and control measures and other works of improvement for natural resource conservation and development and flood prevention, and the conservation, development, utilization, and disposal of water within the district on lands owned or controlled by this state or any of its agencies and on any other lands within the district, which works may include any facilities authorized under state or federal programs, and to acquire, by purchase or gift, to hold, encumber, or dispose of, and to lease real and personal property or interests in such property for those purposes;

(D) To cooperate or enter into agreements with any occupier of lands within the district in the carrying on of natural resource conservation operations and works of improvement for flood prevention and the conservation, development, utilization, and management of natural resources within the district, subject to such conditions as the supervisors consider necessary;

(E) To accept donations, gifts, grants, and contributions in money, service, materials, or otherwise, and to use or expend them according to their terms;

(F) To adopt, amend, and rescind rules to carry into effect the purposes and powers of the district;

(G) To sue and plead in the name of the district, and be sued and impleaded in the name of the district, with respect to its contracts and, as indicated in section 1515.081 of the Revised Code, certain torts of its officers, employees, or agents acting within the scope of their employment or official responsibilities, or with respect to the enforcement of its obligations and covenants made under this chapter;

(H) To make and enter into all contracts, leases, and agreements and execute all instruments necessary or incidental to the performance of the duties and the execution of the powers of the district under this chapter, provided that all of the following apply:

(1) Except as provided in section 307.86 of the Revised Code regarding expenditures by boards of county commissioners, when the cost under any such contract, lease, or agreement, other than compensation for personal services or rental of office space, involves an expenditure of more than the amount established in that section regarding expenditures by boards of county commissioners, the supervisors shall make a written contract with the lowest and best bidder after advertisement, for not less than two nor more than four consecutive weeks preceding the day of the opening of bids, in a newspaper of general circulation within the district or as provided in section 7.16 of the Revised Code and in such other publications as the supervisors determine. The notice shall state the general character of the work and materials to be furnished, the place where plans and specifications may be examined, and the time and place of receiving bids.

(2) Each bid for a contract shall contain the full name of every person interested in it.

(3) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall meet the requirements of section 153.54 of the Revised Code.

(4) Each bid for a contract, other than a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, at the discretion of the supervisors, may be accompanied by a bond or certified check on a solvent bank in an amount not to exceed five per cent of the bid, conditioned that, if the bid is accepted, a contract shall be entered into.

(5) The supervisors may reject any and all bids.

(I) To make agreements with the department of natural resources giving it control over lands of the district for the purpose of construction of improvements by the department under section 1501.011 of the Revised Code;

(J) To charge, alter, and collect rentals and other charges for the use or services of any works of the district;

(K) To enter, either in person or by designated representatives, upon lands, private or public, in the necessary discharge of their duties;

(L) To enter into agreements or contracts with the department for the determination, implementation, inspection, and funding of agricultural pollution abatement and urban sediment pollution abatement measures whereby landowners, operators, managers, and developers may meet adopted state standards for a quality environment, except that failure of a district board of supervisors to negotiate an agreement or contract with the department shall authorize the division of soil and water resources to implement the required program;

(M) To conduct demonstrations and provide information to the public regarding practices and methods for natural resource conservation, development, and utilization;

(N) To enter into contracts or agreements with the chief of the division of soil and water resources to implement and administer a program for urban sediment pollution abatement and to receive and expend moneys provided by the chief for that purpose;

(O) To develop operation and management plans, as defined in section 1511.01 of the Revised Code, as necessary;

(P) To determine whether operation and management plans developed under division (A) of section 1511.021 of the Revised Code comply with the standards established under division (E)(1) of section 1511.02 of the Revised Code and to approve or disapprove the plans, based on such compliance. If an operation and management plan is disapproved, the board shall provide a written explanation to the person who submitted the plan. The person may appeal the plan disapproval to the chief, who shall afford the person a hearing. Following the hearing, the chief shall uphold the plan disapproval or reverse it. If the chief reverses the plan disapproval, the plan shall be deemed approved under this division. In the event that any person operating or owning agricultural land or a concentrated animal feeding operation in accordance with an approved operation and management plan who, in good faith, is following that plan, causes agricultural pollution, the plan shall be revised in a fashion necessary to mitigate the agricultural pollution, as determined and approved by the board of supervisors of the soil and water conservation district.

(Q) With regard to composting conducted in conjunction with agricultural operations, to do all of the following:

(1) Upon request or upon their own initiative, inspect composting at any such operation to determine whether the composting is being conducted in accordance with section 1511.022 of the Revised Code;

(2) If the board determines that composting is not being so conducted, request the chief to issue an order under division (G) of section 1511.02 of the Revised Code requiring the person who is conducting the composting to prepare a composting plan in accordance with rules adopted under division (E)(8)(c) of that section and to operate in accordance with that plan or to operate in accordance with a previously prepared plan, as applicable;

(3) In accordance with rules adopted under division (E)(8)(c) of section 1511.02 of the Revised Code, review and approve or disapprove any such composting plan. If a plan is disapproved, the board shall provide a written explanation to the person who submitted the plan.

As used in division (Q) of this section, "composting" has the same meaning as in section 1511.01 of the Revised Code.

(R) With regard to conservation activities that are conducted in conjunction with agricultural operations, to assist the county auditor, upon request, in determining whether a conservation activity is a conservation practice for purposes of Chapter 929. or sections 5713.30 to 5713.37 and 5715.01 of the Revised Code.

As used in this division, "conservation practice" has the same meaning as in section 5713.30 of the Revised Code.

(S) To do all acts necessary or proper to carry out the powers granted in this chapter.

The director of natural resources shall make recommendations to reduce the adverse environmental effects of each project that a soil and water conservation district plans to undertake under division (A), (B), (C), or (D) of this section and that will be funded in whole or in part by moneys authorized under section 1515.16 of the Revised Code and shall disapprove any such project that the director finds will adversely affect the environment without equal or greater benefit to the public. The director's disapproval or recommendations, upon the request of the district filed in accordance with rules adopted by the Ohio soil and water conservation commission, shall be reviewed by the commission, which may confirm the director's decision, modify it, or add recommendations to or approve a project the director has disapproved.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003



Section 1515.081 - Defense of tort actions.

(A) As used in this section:

(1) "Judgment" includes a consent judgment.

(2) "Tort action" means a civil action for damages for injury, death, or loss to person or property, other than a civil action for damages for a breach of contract or another agreement between persons.

(B) Except as provided in divisions (C) and (D) of this section, the provisions of Chapter 2744. of the Revised Code apply to soil and water conservation districts as political subdivisions of the state and to their supervisors and other officers, employees, and agents as employees of political subdivisions of the state.

(C)

(1) The attorney general, an assistant attorney general, or special counsel appointed by the attorney general shall defend a soil and water conservation district in any tort action that is commenced against the district as a political subdivision of the state under or pursuant to Chapter 2744. of the Revised Code, if a written request for the legal representation is submitted to the attorney general by the soil and water conservation commission. If a request is so submitted, the prosecuting attorney of the county associated with the district does not have legal representation duties in connection with the tort action under section 1515.11 of the Revised Code.

(2) The attorney general, an assistant attorney general, or special counsel appointed by the attorney general shall defend a supervisor or other officer, employee, or agent of a soil and water conservation district in any tort action that is commenced against that person and based upon an action or omission allegedly associated with his employment or official responsibilities for the district, if both of the following apply:

(a) At the time of the action or omission, the person was not acting manifestly outside the scope of his employment or official responsibilities for the district or acting with malicious purpose, in bad faith, or in a wanton or reckless manner;

(b) A written request for the legal representation is submitted to the attorney general by the soil and water conservation commission.

(3) If a request for legal representation is submitted to the attorney general pursuant to division (C)(2) of this section, divisions (A)(1) and (C) of section 2744.07 of the Revised Code do not apply to the soil and water conservation district and the defense of its supervisor or other officer, employee, or agent.

(D)

(1) The state shall indemnify and hold harmless a soil and water conservation district as follows:

(a) In the amount of any judgment that is rendered against the district in a tort action that is commenced under or pursuant to Chapter 2744. of the Revised Code;

(b) In the amount of any settlement of a tort action against the district as described in division (D)(1)(a) of this section, or of a claim for damages for injury, death, or loss to person or property that could become a basis of a tort action against the district as described in division (D)(1)(a) of this section.

(2) The state shall indemnify and hold harmless a supervisor or other officer, employee, or agent of a soil and water conservation district as follows:

(a) Subject to the limitations specified in division (D)(3) of this section, in the amount of any judgment that is rendered against that person in a tort action based upon an action or omission allegedly associated with his employment or official responsibilities for the district;

(b) Subject to the limitations specified in division (D)(3) of this section, in the amount of any settlement of a tort action as described in division (D)(2)(a) of this section or of any settlement of a claim for damages for injury, death, or loss to person or property that could become a basis of a tort action as described in division (D)(2)(a) of this section.

(3)

(a) The maximum aggregate amount of indemnification paid directly from state funds to or on behalf of any supervisor or other officer, employee, or agent of a soil and water conservation district pursuant to divisions (D)(2)(a) and (b) of this section shall be one million dollars per occurrence, regardless of the number of persons who suffer injury, death, or loss to person or property as a result of the action or omission of that person.

(b) An indemnification may be made pursuant to division (D)(2)(a) or (b) of this section only if, at the time of the action or omission, the supervisor or other officer, employee, or agent of a soil and water conservation district was not acting manifestly outside the scope of his employment or official responsibilities for the district or acting with malicious purpose, in bad faith, or in a wanton or reckless manner.

(c) An indemnification shall not be made pursuant to division (D)(2)(a) or (b) of this section for any portion of a consent judgment or settlement that is unreasonable or for any portion of a judgment that represents punitive or exemplary damages.

(4) Division (A)(2) of section 2744.07 of the Revised Code does not apply to a soil and water conservation district, or to any of its supervisors or other officers, employees, or agents, to the extent that division (D) of this section requires the state to indemnify and hold harmless a supervisor or other officer, employee, or agent of that district.

Effective Date: 05-13-1987



Section 1515.09 - Supervisors to employ assistants and personnel and acquire materials, equipment, supplies and offices.

The supervisors of a soil and water conservation district may employ assistants and such other employees as they consider necessary and may provide for the payment of the reasonable compensation of such assistants and employees and expenses incurred by them in the discharge of their duties from the special fund established for the district pursuant to section 1515.10 of the Revised Code.

District employees are entitled to the sick leave benefits that are provided in section 124.38 of the Revised Code and the vacation leave benefits that are provided in section 325.19 of the Revised Code and are entitled to participate in the sick leave donation program established under section 1515.091 of the Revised Code.

The supervisors may designate the amounts and forms of other benefits, including insurance protection, to be provided to employees and may make payments of benefits from the district fund that is created with moneys accepted by the supervisors in accordance with division (E) of section 1515.08 of the Revised Code or from the special fund created pursuant to section 1515.10 of the Revised Code. The board of county commissioners may make payments of benefits that are provided under this section.

The supervisors may purchase such materials, equipment, and supplies, may lease such equipment, and may rent, purchase, or construct, and maintain, such offices, and provide for such equipment and supplies therefor, as they consider necessary and may pay for the same from the special fund established for the district pursuant to section 1515.10 of the Revised Code.

Effective Date: 06-30-1997



Section 1515.091 - Donated sick leave program - procedure.

(A) As used in this section:

(1) "Receiving employee" means an employee of a soil and water conservation district who receives donated sick leave as authorized by this section.

(2) "Donating employee" means an employee of a soil and water conservation district who donates sick leave as authorized by this section.

(3) "Paid leave" has the same meaning as in section 124.391 of the Revised Code.

(4) "Full-time employee" means an employee of a soil and water conservation district whose regular hours of service for the district total forty hours per week or who renders any other standard of service accepted as full-time by the district.

(5) "Full-time limited hours employee" means an employee of a soil and water conservation district whose regular hours of service for the district total twenty-five to thirty-nine hours per week or who renders any other standard of service accepted as full-time limited hours by the district.

(B)

(1) An employee of a soil and water conservation district is eligible to become a receiving employee if the employee is a full-time employee, or a full-time limited hours employee, who has completed the prescribed probationary period, has used up all accrued paid leave, and has been placed on an approved, unpaid, medical-related leave of absence for a period of at least thirty consecutive working days because of the employee's own serious illness or because of a serious illness of a member of the employee's immediate family.

(2) An employee who desires to become a receiving employee shall submit to the board of supervisors of the employing soil and water conservation district, along with a satisfactory physician's certification, a written request for donated sick leave. The board of supervisors shall determine whether the employee is eligible to become a receiving employee and shall approve the request if it determines the employee is eligible.

(C)

(1) A board of supervisors that approves a request for an employee to become a receiving employee shall forward the approved application to a committee that the Ohio association of soil and water conservation district employees shall appoint to act as a clearinghouse for the donation of sick leave under this section. The committee shall post notice for not less than ten days informing all employees of soil and water conservation districts throughout the state that it has received an approved application to become a receiving employee.

(2) A soil and water conservation district employee desiring to become a donating employee shall complete and submit a sick leave donation form to the employee's immediate supervisor within twenty days after the date of the initial posting of the notice described in division (C)(1) of this section. If the board of supervisors of the employing district of an employee desiring to become a donating employee approves the sick leave donation, the board shall forward to the committee, together with a check equal to the total value of the sick leave donation, a copy of the sick leave donation form, and the board shall notify the receiving employee regarding the donation.

(D) If the committee described in division (C)(1) of this section receives a sick leave donation form and a check from a board of supervisors, the committee shall deposit the check into an account that it shall establish to be used to dispense funds to the employing district of a receiving employee. The committee shall notify the board of supervisors of the employing district of a receiving employee of the amount of sick leave donated. The board of supervisors shall bill the committee during each pay period for the receiving employee's gross hourly wages in an amount that does not exceed the amount donated to the receiving employee. The board of supervisors, with the approval of the county auditor, shall provide for the deposit into its appropriate payroll account of any payments it receives for the benefit of a receiving employee.

(E) The donation and receipt of sick leave under this section is subject to all of the following:

(1) All donations of sick leave shall be voluntary.

(2) A donating employee is eligible to donate not less than eight hours and not more than eighty hours of sick leave during the same calendar year.

(3) The value of an hour of sick leave donated is the value of the donating employee's gross hourly wage. The number of hours received by a receiving employee from a donating employee shall be a number that, when multiplied by the receiving employee's gross hourly wage, equals the amount resulting when the donating employee's gross hourly wage is multiplied by the number of hours of sick leave donated.

(4) No paid leave shall accrue to a receiving employee for any compensation received through donated sick leave, and the receipt of donated sick leave does not affect the date on which a receiving employee first qualifies for continuation of health insurance coverage.

(5) If a receiving employee does not use all donated sick leave during the period of the employee's leave of absence, the unused balance shall remain in the account that the committee described in division (C)(1) of this section established under division (D) of this section and shall be used to dispense funds in the future to the employing district of a receiving employee.

Effective Date: 09-29-1999



Section 1515.092 - Sale of unneeded personal property of district.

(A) When the supervisors of a soil and water conservation district find, by resolution, that the district has personal property, including motor vehicles acquired for the use of district officers, road machinery, equipment, tools, or supplies, which is not needed for public use, or is obsolete or unfit for the use for which it was acquired, the supervisors may sell such property at public auction or by sealed bid to the highest bidder, after giving at least ten days' notice of the time, place, and manner of sale by posting a typewritten or printed notice in the office of the board of county commissioners. In case the fair market value of the property to be sold pursuant to this division is, in the opinion of the supervisors, in excess of two thousand dollars, notice of the time, place, and manner of the sale shall also be published in a newspaper of general circulation in the district at least ten days prior to such sale. The supervisors may authorize the sale of such personal property without advertisement or public notification and competitive bidding to the federal government, state, or any political subdivision of the state.

If the supervisors conduct a sale of personal property by sealed bid, the form of the bid shall be as prescribed by the supervisors, and each bid shall contain the name of the person submitting it. Bids received shall be opened and tabulated at the time stated in the notice. The property shall be sold to the highest bidder, except that the supervisors may reject all bids and hold another sale, by public auction or sealed bid, in the manner prescribed by this section.

(B) Where the supervisors find, by resolution, that the district has vehicles, equipment, or machinery which is not needed, or is unfit for public use, and the supervisors desire to sell such vehicles, equipment, or machinery to the person or firm from which they propose to purchase other vehicles, equipment, or machinery, the supervisors may offer to sell the vehicles, equipment, or machinery to such person or firm, and to have such selling price credited to the person or firm against the purchase price of other vehicles, equipment, or machinery.

(C) Where the supervisors advertise for bids for the sale of new vehicles, equipment, or machinery to the district, they may include in the same advertisement a notice of their willingness to accept bids for the purchase of district-owned vehicles, equipment, or machinery which is obsolete or not needed for public use, and to have the amount of such bids subtracted from the selling price of the other vehicles, equipment, or machinery as a means of determining the lowest responsible bidder.

Effective Date: 03-11-1987



Section 1515.093 - Employee use of district credit cards - misuse.

The supervisors of a soil and water conservation district may hold one or more credit cards on behalf of the district and may authorize any supervisor or employee of the district to use such a credit card to pay for expenses related to the purposes of the district. The supervisors shall pay the debt incurred as a result of the use of such a credit card from money accepted by the supervisors as authorized under division (E) of section 1515.08 of the Revised Code or from the special fund established for the district under section 1515.10 of the Revised Code.

The misuse of a credit card held on behalf of a soil and water conservation district is a violation of section 2913.21 of the Revised Code. In addition, a supervisor or employee of a district who makes unauthorized use of such a credit card may be held personally liable to the district for the unauthorized use. This section does not limit any other liability of a supervisor or employee of a district for the unauthorized use of such a credit card.

A supervisor or employee of a soil and water conservation district who is authorized to use a credit card that is held on behalf of the district and who suspects the loss, theft, or possibility of another person's unauthorized use of the credit card immediately shall notify the supervisors in writing of the suspected loss, theft, or possible unauthorized use.

Effective Date: 04-06-2007



Section 1515.10 - Levy of tax within ten-mill limitation.

The board of county commissioners of each county in which there is a soil and water conservation district may levy a tax within the ten-mill limitation and may appropriate money from the proceeds of the levy or from the general fund of the county. The money shall be held in a special fund for the credit of the district, to be expended for the purposes prescribed in sections 1515.09 and 1515.093 of the Revised Code, for construction and maintenance of improvements by the district, and for other expenses incurred in carrying out the program of the district upon the written order of the fiscal agent for the district after authorization by a majority of the supervisors of the district.

Effective Date: 05-02-1980; 04-06-2007



Section 1515.11 - Prosecuting attorney is legal adviser.

The prosecuting attorney of a county in which there is a soil and water conservation district shall be the legal adviser of the district. The prosecuting attorney shall be the legal counsel of such district in all civil actions brought by or against it and shall conduct all such actions in his official capacity. The supervisors of a district may also employ such attorneys as may be necessary or desirable in the operations of the district.

Effective Date: 05-02-1980



Section 1515.12 - [Repealed].

Effective Date: 11-06-1969



Section 1515.13 - Infringement of rights.

Sections 1515.01 to 1515.29 of the Revised Code do not infringe upon the rights, powers, and authority vested by law in the division of wildlife.

Effective Date: 03-16-1982



Section 1515.14 - Payments to local soil and water conservation districts.

Within the limits of funds appropriated to the department of natural resources and the soil and water conservation district assistance fund created in this section, there shall be paid in each calendar year to each local soil and water conservation district an amount not to exceed one dollar for each one dollar received in accordance with section 1515.10 of the Revised Code, received from tax levies in excess of the ten-mill levy limitation approved for the benefit of local soil and water conservation districts, or received from an appropriation by a municipal corporation or a township to a maximum of eight thousand dollars, provided that the Ohio soil and water conservation commission may approve payment to a district in an amount in excess of eight thousand dollars in any calendar year upon receipt of a request and justification from the district. The county auditor shall credit such payments to the special fund established pursuant to section 1515.10 of the Revised Code for the local soil and water conservation district. The department may make advances at least quarterly to each district on the basis of the estimated contribution of the state to each district. Moneys received by each district shall be expended for the purposes of the district.

For the purpose of providing money to soil and water conservation districts under this section, there is hereby created in the state treasury the soil and water conservation district assistance fund consisting of money credited to it under sections 3714.073 and 3734.901 and division (A) (4) of section 3734.57 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-20-1994; 04-15-2005; 06-30-2005



Section 1515.15 - Advance of moneys from soil and water conservation fund - repayment.

A board of county commissioners may apply to the Ohio soil and water conservation commission for an advance of moneys from the soil and water conservation fund, which is hereby created in the state treasury, to enable a soil and water conservation district to pay all or part of the cost of surveys and plans, appraisals, estimates of cost, land options, and other incidental expenses of constructing works of improvement for the district. The commission shall consider the application and shall recommend an amount of moneys reasonably needed for that purpose.

The order of the commission recommending the amount of the moneys needed shall be certified to the controlling board. The controlling board shall then determine the amount to be advanced to the county and shall certify its action to the director of budget and management for payment.

All such amounts received by any such district shall be repaid by the board of county commissioners to the state immediately upon the receipt by the board of funds from the sale of bonds or from other sources that may be used for that purpose, or in such number of equal annual installments, not exceeding five, and commencing at such time, as shall be specified in the order of the commission.

If an unfavorable referendum or court decision has denied the work of improvement, the controlling board, upon receipt of sufficient and satisfactory evidence that the board and district have proceeded in good faith and the recommendation of the commission, shall relieve the board or district of its repayment obligation.

Effective Date: 10-01-2002



Section 1515.16 - Sharing costs of improvement by conservation district.

The director of natural resources, upon recommendation by the Ohio soil and water conservation commission, may enter into agreements with boards of county commissioners under which the state shares the cost of construction of works of improvement constructed by the county for a soil and water conservation district. The state share shall be paid from moneys appropriated for such purposes. The state share authorized under this section shall not exceed fifty per cent of the non-federal cost of the project.

Effective Date: 11-06-1969



Section 1515.17 - Joint board of supervisors.

The supervisors of any two or more adjoining soil and water conservation districts may, with approval of the Ohio soil and water conservation commission, form a joint board of supervisors for the purpose of construction, maintenance, and operation of a work of improvement located or to be located in such districts. Each district shall have the same number of supervisors on the joint board, except that where the members on the joint board would otherwise be an even number, an additional supervisor shall be designated from the district in which it appears that the highest amount of taxes or assessment for benefits for the improvement is to be made.

A joint board may exercise the powers given the supervisors of a soil and water conservation district under Chapter 1515. of the Revised Code in connection with the work of improvement for which it was formed.

Effective Date: 11-06-1969



Section 1515.18 - Petition to supervisors for construction of conservation improvement.

An owner of land that is located in a soil and water conservation district may file a petition with the supervisors of the district requesting the construction of a conservation works of improvement. Upon the receipt of such a petition, the supervisors shall make a preliminary determination to accept or reject the petition.

A petition may be rejected if the supervisors determine that the information that it contains about the proposed improvement is insufficient to enable the supervisors to proceed with the petition under this chapter or if the petition appears to be frivolous. The supervisors also may reject a petition on the grounds that the district lacks sufficient staff or other resources to proceed with the improvement in accordance with this chapter. If the supervisors reject a petition, they shall notify the petitioner of the reasons for the rejection. A petition that was rejected due to insufficient information may be supplemented with additional information and filed again.

If the supervisors accept a petition for a proposed improvement, they shall establish a date and time for a view of the proposed improvement, which date shall be not fewer than twenty-five nor more than ninety days after the date on which the petition was filed. The supervisors shall designate a convenient place near the proposed improvement at which the view shall start.

Upon receipt of a petition, the supervisors also shall establish a date and time on and at which and designate a location at which they will hold a hearing on the proposed improvement. The hearing shall occur not later than ninety days after the date established for the view.

Effective Date: 04-15-2005



Section 1515.181 - Notice of hearing on proposed improvement.

As soon as the supervisors of a soil and water conservation district have established the dates, times, and locations of the view and the hearing concerning a proposed improvement, they shall send, at least twenty days prior to the date established for the view, a written notice of the view and the hearing to the landowners within the area to be benefited by the proposed improvement and to the board of county commissioners and the county engineer. The supervisors shall notify all landowners that are adjacent to the proposed improvement by certified mail and shall notify all others by certified mail or first class mailings. Any such written notice shall have the words "Legal Notice" printed in plain view on the face of the envelope. In addition, the supervisors shall invite to the view and the hearing the staff of the soil and water conservation district and the staff of the natural resources conservation service in the United States department of agriculture that is involved with the district together with any other people that the supervisors consider to be necessary to the proceedings.

Effective Date: 04-15-2005



Section 1515.182 - View of site of proposed improvement.

On the date established for the view of a proposed improvement, the supervisors of a soil and water conservation district shall meet at the designated location near the proposed improvement at the established time. At that time, they shall hear proof of the need for the proposed improvement offered by any landowner that is affected by it.

The supervisors shall view the area in which the proposed improvement is to be constructed. If the proposed improvement is a ditch, the view shall include the line of the proposed ditch and each branch, lateral, or spur of the ditch that is mentioned in the petition. If the area to be viewed is extensive, the supervisors may conduct the view on more than one day and may adjourn from day to day, or a longer period, until the view is completed.

Effective Date: 04-15-2005



Section 1515.183 - Preliminary report on proposed improvement - alternate proposals - review by engineer.

Upon acceptance of a petition requesting the construction of an improvement, the supervisors of a soil and water conservation district shall begin to prepare, as a guide to the board of county commissioners and the petitioners, a preliminary report regarding the proposed improvement. The supervisors shall present the completed preliminary report at the hearing that is held on the proposed improvement.

The preliminary report shall include a preliminary estimate of cost, comments on the feasibility of the project, and a statement of the supervisors' opinion as to whether the benefits from the project are likely to exceed the estimated cost. The preliminary report shall identify all factors that are apparent to the supervisors, both favorable and unfavorable to the proposed improvement, so that the petitioners may be informed concerning what is involved with the construction of the improvement.

In addition to reporting on the improvement as petitioned, the supervisors may submit alternate proposals to accomplish the intent of the petition. The preliminary report and all alternate proposals shall be reviewed and receive concurrence from an engineer who is employed by the division of soil and water resources or by the natural resources conservation service in the United States department of agriculture and who is responsible for providing technical assistance to the district or from any other registered professional engineer whom the supervisors choose.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-15-2005



Section 1515.184 - Hearing on petition - objections by affected landowners.

On the date and at the time established for the hearing on a petition for a proposed improvement, the supervisors of a soil and water conservation district shall conduct the hearing. Prior to the hearing, landowners affected by the proposed improvement may file objections to it with the supervisors, and at the hearing the supervisors shall hear any objections so filed. In addition, the supervisors shall present their preliminary report on the proposed improvement and shall hear any evidence offered by any landowner for or against construction of the proposed improvement. If necessary, the hearing may occur on more than one day and may be adjourned from day to day or for a longer time that may be reasonable so that all interested landowners may have an opportunity to be heard in favor of or in opposition to the proposed improvement.

Effective Date: 04-15-2005



Section 1515.185 - Subsequent view regarding modifications or alternatives.

If modifications or alternatives to a proposed improvement are proposed or discussed at the hearing on the improvement, the supervisors of the soil and water conservation district may adjourn the hearing for a period of time that is necessary to conduct a subsequent view of the proposed improvement in light of the proposed changes. If it appears that a subsequent view is necessary, the supervisors shall establish a date, time, and location for it and shall notify, in the same manner, the same persons that were required to be notified of the first view.

Effective Date: 04-15-2005



Section 1515.19 - Approval - date for completion of plans - certification to commissioners.

At the conclusion of the hearing on a proposed improvement, the supervisors of a soil and water conservation district may approve the petition for the improvement if they are reasonably certain that the cost of the proposed improvement will be less than the benefits from it and if they find that the improvement is necessary, that it will be conducive to the public welfare, that it will improve water management and development in the county in which the district is located to the advantage of lands located in it, and that it will aid lands in the area by promoting the economical, industrial, environmental, or social development of the area.

Upon approval of the petition, the supervisors shall establish a date by which the supervisors must complete, in accordance with sections 1515.191 to 1515.193 of the Revised Code, plans and specifications for the improvement together with estimates of damages from and costs for it. The date established shall allow as much time as is necessary for the preparation of the plans, specifications, and estimates. The supervisors may extend the completion date if necessary. Upon completion of the plans, specifications, and estimates, the supervisors shall do both of the following:

(A) Determine the area that would be benefited by the proposed improvement and certify the determination together with the supervisors' approval of the improvement to the board of county commissioners of each county containing land included in the benefited area;

(B) Submit the plans, specifications, and estimates together with the preliminary report to each such board.

Effective Date: 04-15-2005



Section 1515.191 - Surveys - plans and maps - construction specifications - cost estimates.

Upon approval by the supervisors of a soil and water conservation district of a petition for a proposed improvement, the supervisors or their designee shall conduct all necessary surveys for the proposed improvement. In addition, the supervisors or their designee shall prepare plans for constructing the improvement and shall prepare maps showing the location of the land that is proposed to be assessed in accordance with section 1515.24 of the Revised Code for the improvement.

The supervisors or their designee shall prepare specifications for construction of the improvement and shall specify dimensions of any temporary easement that is necessary for construction purposes. In addition, the supervisors or their designee shall make estimates of the cost of material and any excavation costs. The construction of the improvement may be divided into construction areas if that would be expedient.

In the case of an improvement that is a ditch or similar structure for the disposal of water, the specifications for its construction that the supervisors or their designee must prepare shall provide for spreading and leveling of spoil banks and shall provide for erosion and sediment control through the establishment of a sod or seeded strip not fewer than four feet nor more than fifteen feet wide, measured at right angles to the top of the ditch bank on both sides of the ditch, except where suitable vegetative cover exists. The strip or other such controls shall be considered to be part of the permanent improvement. Sod or seeded strips that are established and maintained in excess of four feet shall be compensated for by their removal from the taxable valuation of the property of which they are a part.

The supervisors or their designee shall make note of all fences, floodgates, culverts, bridges, and other structures that will be removed or adjusted in constructing the improvement. The supervisors or their designee also shall make note of any gates that need to be installed in existing fences in order to provide access to the improvement for maintenance purposes. The gates shall be locked when requested by the owner of the fence and shall be considered to be a part of the original improvement and subject to maintenance along with the improvement.

The supervisors shall submit the plans, specifications, and other information prepared in accordance with this section to the board of county commissioners of each county in which the proposed improvement is to be located.

Effective Date: 04-15-2005



Section 1515.192 - Estimate of value of property taken - schedule of damages.

The supervisors of a soil and water conservation district or their designee shall estimate the value of land or other property that must be taken and the damages to be sustained by any owner as a result of the construction and subsequent maintenance of a proposed improvement. The supervisors or their designee shall prepare a schedule of damages consisting of the name and address of each owner that is alleged to be damaged, the amount of the estimated damages, and an explanation of the injury upon which the estimate is based. The supervisors' or their designee's schedule of damages also shall contain the value of the land or other property that is necessary to be taken and a complete description of that land or other property. The supervisors shall include the total of the estimated damages and valuations as part of the estimate of the total cost of constructing the improvement and shall submit the schedule of damages to the board of county commissioners of each county in which the improvement is to be located.

Effective Date: 04-15-2005



Section 1515.193 - Estimate of construction costs and other expenses.

The supervisors of a soil and water conservation district or their designee shall make an estimate of the cost of the construction of a proposed improvement, which shall include actual construction costs, any other expenses incurred in investigations and notifications related to the project, the value of land or other property that must be taken and the damages to be sustained by any owner as a result of the construction and subsequent maintenance of the proposed improvement, the cost of installing any gates in fences or any other structures that are necessary to provide access to the improvement for maintenance purposes, and any other incidental costs. Upon completion of the estimate of cost, the supervisors shall submit it to the board of county commissioners of each county in which the improvement is to be located.

Effective Date: 04-15-2005



Section 1515.20 - [Repealed].

Effective Date: 04-15-2005



Section 1515.21 - Approval or disapproval of construction of improvement.

Upon receipt of a certification under section 1515.19 of the Revised Code, the board of county commissioners shall, within sixty days, approve or disapprove construction of the improvement. If a board disapproves construction of the improvement, the supervisors may revise the plan for the improvement and again proceed under section 1515.19 of the Revised Code. If the board of county commissioners of each county containing any of the territory included in the project area approves construction of the improvement, the board, or if there is more than one such county, the joint board formed under section 1515.22 of the Revised Code, has in addition to its other powers, the powers of a soil and water conservation district granted by division (C) of section 1515.08 of the Revised Code.

When considering whether to approve or disapprove construction of an improvement, the board shall consider all of the following factors:

(A) The cost of location and construction;

(B) The compensation for land or other property that must be taken;

(C) The benefits to the public welfare;

(D) The benefits to land, public corporations, and the state needing the improvement;

(E) In the case of an improvement involving the drainage of water, the effect on land below the improvement that may be caused by constructing the improvement and the sufficiency or insufficiency of the outlet that receives flow from the improvement;

(F) Any other proper matter that will assist the board in approving or disapproving construction of the improvement.

When, in the opinion of the board of county commissioners, it is necessary for the board to acquire real property or a right-of-way or other easement for a conservation works of improvement under this chapter, the board may appropriate the real property or right-of-way or other easement in accordance with sections 163.01 to 163.62 of the Revised Code.

If the board approves construction of the improvement, the county engineer shall file with the county recorder a property plat showing the general location of the improvement and a statement describing the dimensions of any permanent easement that is necessary for maintenance of the improvement. In the case of an improvement that is an open ditch, provisions that govern the permanent easement for maintenance of the ditch that are established in section 6137.12 of the Revised Code shall apply.

A board shall follow sections 307.86 to 307.91 of the Revised Code, except that the board may designate the board of supervisors as the contracting agency and it shall follow division (H) of section 1515.08 of the Revised Code, or except that if the improvement is being undertaken through the joint efforts and cooperation of the board of county commissioners or board of supervisors and another state or federal agency, and if the state or federal regulations or procedures are in conflict with those sections with respect to the procedures for the preparing of contracts, the issuing of bids, the making of awards, and generally the administering of the contracts, the board of county commissioners or board of supervisors may adopt the state or federal regulations or procedures in those areas where conflict exists and proceed with the improvement in accordance with the requirements of the state or federal regulations or procedures.

Effective Date: 05-02-1980; 04-15-2005



Section 1515.211 - Commissioners to prepare schedule of estimated assessments.

(A) A board of county commissioners that approves construction of a proposed improvement or the board's designee shall prepare a schedule of estimated assessments on property within the area that is to be benefited by the improvement. In preparing the schedule, the board or its designee shall use information concerning the proposed improvement that must be submitted to the board by the supervisors of a soil and water conservation district. The information includes plans for the proposed improvement, including surveys, maps, and specifications, together with schedules of damages, cost estimates, and any related reports that the supervisors or their designee prepared.

The schedule of estimated assessments that must be prepared shall include the name and address of each owner of land believed to be benefited by the proposed improvement together with a description of the land. The names and descriptions shall be obtained from the tax duplicates of the county. The board or its designee shall enter in the schedule the amount of each estimated assessment, which shall be determined using considerations established in section 1515.24 of the Revised Code. In no case shall an assessment be less than twenty-five dollars for each parcel of land, except in the case of a multi-parcel lot, in which case the board may charge a minimum of twenty-five dollars with respect to all of the parcels comprising the multi-parcel lot. In addition, the board may charge an assessment of less than twenty-five dollars if the board determines that a lower amount is appropriate, provided that the lower amount includes the cost of preparing and mailing the notice required under division (D)(1) of section 1515.24 of the Revised Code. The total of the estimated assessments, including the total estimated assessments allocated to public corporations and the state, shall equal the estimated cost of the proposed improvement. The board shall use the schedule of estimated assessments for purposes of levying final assessments under section 1515.24 of the Revised Code.

(B) As used in this section, "multi-parcel lot" means a site on which a dwelling is located and that comprises two or more contiguous parcels of land.

Effective Date: 04-15-2005; 04-06-2007



Section 1515.22 - Joint board of county commissioners - powers.

The boards of county commissioners of all the counties containing any of the territory included in the project area, if all such counties have approved construction of an improvement under section 1515.21 of the Revised Code, are a joint board of county commissioners for the improvement.

A joint board of county commissioners may do all the things that a board of county commissioners may do in connection with the improvement and shall proceed as if it were a board of county commissioners representing a county that included all the territory within the project area.

The joint board may agree to apportion any cost of the improvement, or expenses incurred in connection therewith, not paid by assessments or taxes levied for the improvement, or funds other than county funds, among the participating counties.

The joint board shall elect one of its members president and designate a clerk of one of the boards of county commissioners of the participating counties as clerk of the joint board. A majority of the county commissioners constituting the joint board constitutes a quorum. All decisions of the joint board shall be made by a majority vote of the county commissioners constituting the joint board.

For the purpose of bringing a referendum petition against a soil and water conservation project under section 305.31 of the Revised Code, a resolution adopted by a joint board of county commissioners shall be considered to be a resolution adopted by the board of county commissioners of each county in the project area. The electors of any county in the project area may file a petition for referendum under that section against a resolution adopted by the joint board of county commissioners as if it had been adopted by the board of county commissioners for that county. The referendum shall be conducted only in the county in which the referendum petition was filed. The electors of any county in the project area in which no referendum petition was filed shall not be eligible to vote in the referendum, and the outcome of a referendum shall have effect only in the county in which the referendum was held. Any county in the project area in which a referendum is not held remains subject to the provisions of the resolution adopted by the joint board of county commissioners for the soil and water conservation district.

Effective Date: 10-01-2002



Section 1515.23 - County auditor and county treasurer of one county to be fiscal agents of all counties.

The county auditor and county treasurer of one of the counties represented by a joint board of county commissioners under section 1515.22 of the Revised Code, to be designated by the joint board, shall ex officio become the fiscal agents of all the participating counties. Such auditor shall certify to the auditor of the other counties a schedule of any taxes or assessments to be levied for the improvement, and the auditor of such other county shall proceed forthwith to place such tax or assessment upon the duplicates. Taxes or assessments so certified for collection to an auditor of another county is a lien on the land within such county from the date such certificate is received by the auditor of such other county. The treasurer of each county shall proceed to collect the same pursuant to the orders made in the proceedings of the joint board, and such taxes or assessments when collected shall be paid to the treasurer for the joint board. The auditor and treasurer shall receive and account for such funds in the same manner as they would for taxes or assessments collected within their county. The treasurer and auditor with their bondsmen are liable on their official bonds for any misappropriation of such funds. All warrants for the payment of costs in connection with the improvement shall be drawn by the auditor designated under this section, on the treasurer of said county, payable out of the fund designated by the joint board to receive moneys for the improvement.

Effective Date: 11-06-1969



Section 1515.24 - Procedure for assessments.

(A) Following receipt of a certification made by the supervisors of a soil and water conservation district pursuant to section 1515.19 of the Revised Code together with receipt of all plans, specifications, and estimates submitted under that section and upon completion of a schedule of estimated assessments in accordance with section 1515.211 of the Revised Code, the board of county commissioners may adopt a resolution levying upon the property within the project area an assessment at a uniform or varied rate based upon the benefit to the area certified by the supervisors, as necessary to pay the cost of construction of the improvement not otherwise funded and to repay advances made for purposes of the improvement from the fund created by section 1515.15 of the Revised Code. The board of county commissioners shall direct the person or authority preparing assessments to give primary consideration, in determining a parcel's estimated assessments relating to the disposal of water, to the potential increase in productivity that the parcel may experience as a result of the improvement and also to give consideration to the amount of water disposed of, the location of the property relative to the project, the value of the project to the watershed, and benefits. The part of the assessment that is found to benefit state, county, or township roads or highways or municipal streets shall be assessed against the state, county, township, or municipal corporation, respectively, payable from motor vehicle revenues. The part of the assessment that is found to benefit property owned by any public corporation, any political subdivision of the state, or the state shall be assessed against the public corporation, the political subdivision, or the state and shall be paid out of the general funds or motor vehicle revenues of the public corporation, the political subdivision of the state, or the state, except as otherwise provided by law.

(B) The assessment shall be certified to the county auditor and by the county auditor to the county treasurer. The collection of the assessment shall conform in all matters to Chapter 323. of the Revised Code.

(C) Any land owned and managed by the department of natural resources for wildlife, recreation, nature preserve, or forestry purposes is exempt from assessments if the director of natural resources determines that the land derives no benefit from the improvement. In making such a determination, the director shall consider the purposes for which the land is owned and managed and any relevant articles of dedication or existing management plans for the land. If the director determines that the land derives no benefit from the improvement, the director shall notify the board of county commissioners, within thirty days after receiving the assessment notification required by this section, indicating that the director has determined that the land is to be exempt and explaining the specific reason for making this determination. The board of county commissioners, within thirty days after receiving the director's exemption notification, may appeal the determination to the court of common pleas. If the court of common pleas finds in favor of the board of county commissioners, the department of natural resources shall pay all court costs and legal fees.

(D)

(1) The board shall give notice by first class mail to every public and private property owner whose property is subject to assessment, at the tax mailing or other known address of the owner. The notice shall contain a statement of the amount to be assessed against the property of the addressee, a description of the method used to determine the necessity for and the amount of the proposed assessment, a description of any easement on the property that is necessary for purposes of the improvement, and a statement that the addressee may file an objection in writing at the office of the board of county commissioners within thirty days after the mailing of notice. If the residence of any owner cannot be ascertained, or if any mailed notice is returned undelivered, the board shall publish the notice to all such owners in a newspaper of general circulation within the project area, once each week for three weeks or as provided in section 7.16 of the Revised Code. The notice shall include the information contained in the mailed notice, but shall state that the owner may file an objection in writing at the office of the board of county commissioners within thirty days after the last publication of the notice.

(2) Upon receipt of objections as provided in this section, the board shall proceed within thirty days to hold a final hearing on the objections by fixing a date and giving notice by first class mail to the objectors at the address provided in filing the objection. If any mailed notice is returned undelivered, the board shall give due notice to the objectors in a newspaper of general circulation in the project area or as provided in section 7.16 of the Revised Code, stating the time, place, and purpose of the hearing. Upon hearing the objectors, the board may adopt a resolution amending and approving the final schedule of assessments and shall enter it in the journal.

(3) Any owner whose objection is not allowed may appeal within thirty days to the court of common pleas of the county in which the property is located.

(4) The board of county commissioners shall make an order approving the levying of the assessment and shall proceed under section 6131.23 of the Revised Code after one of the following has occurred, as applicable:

(a) Final notice is provided by mail or publication.

(b) The imposition of assessments is upheld in the final disposition of an appeal that is filed pursuant to division (D)(3) of this section.

(c) The resolution levying the assessments is approved in a referendum that is held pursuant to section 305.31 of the Revised Code.

(5) The county treasurer shall deposit the proceeds of the assessment in the fund designated by the board and shall report to the county auditor the amount of money from the assessment that is collected by the treasurer. Moneys shall be expended from the fund for purposes of the improvement.

(E) Any moneys collected in excess of the amount needed for construction of the improvement and the subsequent first year's maintenance may be maintained in a fund to be used for maintenance of the improvement. In any year subsequent to a year in which an assessment for construction of an improvement levied under this section has been collected, and upon determination by the board of county commissioners that funds are not otherwise available for maintenance or repair of the improvement, the board shall levy on the property within the project area an assessment for maintenance at a uniform percentage of all construction costs based upon the assessment schedule used in determining the construction assessment. The assessment is not subject to the provisions concerning notice and petition contained in this section. An assessment for maintenance shall not be levied in any year in which the unencumbered balance of funds available for maintenance of the improvement exceeds twenty per cent of the cost of construction of the improvement, except that the board may adjust the level of assessment within the twenty per cent limitation, or suspend temporarily the levying of an assessment, for maintenance purposes as maintenance funds are needed.

For the purpose of levying an assessment for maintenance of an improvement, a board may use the procedures established in Chapter 6137. of the Revised Code regarding maintenance of improvements as defined in section 6131.01 of the Revised Code in lieu of using the procedures established under this section.

(F) The board of county commissioners may issue bonds and notes as authorized by section 131.23 or 133.17 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-2002; 04-15-2005



Section 1515.25 to 1515.27 - [Repealed].

Effective Date: 10-01-2002



Section 1515.28 - Resolution declaring necessity for tax levy.

A board of county commissioners may declare by resolution that it is necessary to levy a tax upon the property within the project area in order to pay the costs of the improvement not otherwise funded.

Such resolution shall specify the rate which it is necessary to levy, the purpose thereof, and the number of years during which such increase shall be in effect, which levy may include a levy upon the duplicate of the current year.

A copy of the resolution shall be certified to the board of elections for the county not less than ninety days before the general election in any year and said board shall submit the proposal to the electors within the project area at the succeeding November election in accordance with section 5705.25 of the Revised Code. For purposes of that section, the subdivision is the project area.

If the per cent required for approval of a levy as set forth in section 5705.26 of the Revised Code vote in favor thereof, the board of county commissioners may levy a tax within the project area, outside the ten-mill limitation, during the period and for the purpose stated in the resolution, or at any less rate or for any less number of years.

The board may issue bonds and notes in anticipation of the collection of taxes levied under this section, and notes in anticipation of the issuance of bonds.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 1515.29 - Joint board to maintain works of improvement.

The board of county commissioners, or, if a joint board of county commissioners has been created under section 1515.22 of the Revised Code, the joint board, shall maintain the works of improvement constructed by the board for a soil and water conservation district . For that purpose, the board or joint board may use procedures and requirements established in sections 6137.08 to 6137.14 of the Revised Code and may contract with or authorize the supervisors or joint board of supervisors of a soil and water conservation district to perform maintenance of such works of improvement.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 11-06-1969



Section 1515.30 to 1515.33, 1515.99 - Amended and Renumbered RC 1511.02, 1511.05, 1511.07, 1511.08, 1511.99.

Effective Date: 1981 SB155 03-16-1982






Chapter 1517 - DIVISION OF NATURAL AREAS AND PRESERVES

Section 1517.01 - Division of natural areas and preserves definitions.

As used in Chapter 1517. of the Revised Code:

(A) "Natural area" means an area of land or water which either retains to some degree or has re-established its natural character, although it need not be completely undisturbed, or has unusual flora, fauna, geological, archeological, scenic, or similar features of scientific or educational interest.

(B) "Nature preserve" means an area which is formally dedicated under section 1517.05 of the Revised Code.

Effective Date: 08-31-1970



Section 1517.02 - Chief of division - powers and duties.

There is hereby created in the department of natural resources the division of natural areas and preserves, which shall be administered by the chief of the division of natural areas and preserves. The chief shall take an oath of office and shall file in the office of the secretary of state a bond signed by the chief and by a surety approved by the governor for a sum fixed pursuant to section 121.11 of the Revised Code.

The chief shall administer a system of nature preserves. The chief shall establish a system of nature preserves through acquisition and dedication of natural areas of state or national significance, which shall include, but not be limited to, areas that represent characteristic examples of Ohio's natural landscape types and its natural vegetation and geological history. The chief shall encourage landowners to dedicate areas of unusual significance as nature preserves, and shall establish and maintain a registry of natural areas of unusual significance.

The chief may participate in watershed planning activities with other states or federal agencies.

The chief shall do the following:

(A) Formulate policies and plans for the acquisition, use, management, and protection of nature preserves;

(B) Formulate policies for the selection of areas suitable for registration;

(C) Formulate policies for the dedication of areas as nature preserves;

(D) Prepare and maintain surveys and inventories of natural areas, rare and endangered species of plants and animals, and other unique natural features. The information shall be entered in the Ohio natural heritage database, established under section 1531.04 of the Revised Code.

(E) Adopt rules for the use, visitation, and protection of nature preserves and natural areas owned or managed through easement, license, or lease by the department and administered by the division in accordance with Chapter 119. of the Revised Code;

(F) Provide facilities and improvements within the state system of nature preserves that are necessary for their visitation, use, restoration, and protection and do not impair their natural character;

(G) Provide interpretive programs and publish and disseminate information pertaining to nature preserves and natural areas for their visitation and use;

(H) Conduct and grant permits to qualified persons for the conduct of scientific research and investigations within nature preserves;

(I) Establish an appropriate system for marking nature preserves;

(J) Publish and submit to the governor and the general assembly a biennial report of the status and condition of each nature preserve, activities conducted within each preserve, and plans and recommendations for natural area preservation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 05-03-1990; 12-30-2004; 06-27-2005; 09-29-2005; 04-06-2007



Section 1517.021 - Prohibition.

No person shall violate any rule adopted pursuant to division (E) of section 1517.02 of the Revised Code.

Effective Date: 03-23-1973



Section 1517.03 - Ohio natural areas council.

(A) There is hereby created the Ohio natural areas council to advise the director of natural resources or the director's designee on the administration of nature preserves and the preservation of natural areas.

(B) The council shall

be composed of the following members appointed by the governor with the advice and consent of the senate:

(1) One member representing natural history museums;

(2) One member representing metropolitan park districts;

(3) One member representing colleges and universities;

(4) One member representing outdoor education programs in primary and secondary education;

(5) One member representing nature centers;

(6) Two members representing the public.

Each appointed member shall be active or interested in natural area preservation. Not more than four of the appointed members shall belong to the same political party.

The director or the director's designee shall be a nonvoting ex officio member of the council.

(C) Not later than thirty days after the effective date of this amendment, the governor shall make appointments to the council. Of the initial appointments, two shall be for terms ending on the first Monday in February 2012, two shall be for terms ending on the first Monday in February 2013, two shall be for terms ending on the first Monday in February 2014, and one shall be for a term ending on the first Monday in February 2015. Thereafter, terms of office shall be for four years, with each term ending on the same day of the same month as did the term that it succeeds. A member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. A member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(D) The council annually shall select from among its members a chairperson and a secretary. The department of natural resources shall furnish clerical, technical, legal, and other services required by the council in the performance of its duties.

Members of the council shall receive no compensation and shall not be reimbursed for expenses incurred as members of the council.

(E) The council shall hold at least one regular meeting every three months. Special meetings may be called by the chairperson and shall be called by the chairperson upon written request by two or more members of the council. A written notice of the time and place of each meeting shall be sent to each member and to the director. A majority of the members of the council constitutes a quorum. The council shall keep a record of its proceedings at each meeting and shall send a copy of the record to the director. The record shall be open to the public for inspection.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.



Section 1517.04 - Duties of Ohio natural areas council.

The Ohio natural areas council shall do all of the following:

(A) Review and make recommendations regarding criteria used by the department of natural resources for acquisition and dedication of nature preserves;

(B) Review and make recommendations regarding inventories and registries of natural areas and preserves;

(C) Review and make recommendations regarding departmental plans for the selection of particular natural areas for state acquisition;

(D) Advise the chief of the division of natural areas and preserves on policies and rules governing the management, protection, and use of nature preserves;

(E) Recommend the extent and type of visitation and use to be permitted within each nature preserve;

(F) Advise and consult with the chief and with employees of the division of natural areas and preserves on preservation matters;

(G) Advise the chief on the program to identify and protect the state's cave resources that is established under this chapter.

Added by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.



Section 1517.05 - Nature preserves - uses and purposes.

The department of natural resources, for and on behalf of the state, shall acquire a system of nature preserves for the following uses and purposes:

(A) For scientific research in such fields as ecology, taxonomy, genetics, forestry, pharmacology, agriculture, soil science, geology, paleontology, conservation, and similar fields;

(B) For the teaching of biology, natural history, ecology, geology, conservation, and other subjects;

(C) As habitats for plant and animal species and communities and other natural objects;

(D) As reservoirs of natural materials;

(E) As places of natural interest and beauty;

(F) For visitation whereby persons may observe and experience natural biotic and environmental systems of the earth and their processes;

(G) To promote understanding and appreciation of the aesthetic, cultural, scientific, and spiritual values of such areas by the people of the state;

(H) For the preservation and protection of nature preserves against modification or encroachment resulting from occupation, development, or other use that would destroy their natural or aesthetic conditions.

The director of natural resources shall accept natural areas by articles of dedication or gift, provided that funds and services are available for their preservation and protection.

A nature preserve is established when articles of dedication have been filed by or at the direction of the owner of land, or a governmental agency having ownership or control thereof, in the office of the county recorder of the county in which the land is located.

Articles of dedication shall be executed by the owner of the land in the same manner and with the same effect as a conveyance of an interest in land and shall be irrevocable except as provided in this section. The county recorder may not accept articles of dedication for recording unless they have been accepted by the director of natural resources. The director may not accept articles of dedication unless they contain terms restricting the use of the land that adequately provide for its preservation and protection against modification or encroachment resulting from occupation, development, or other use that would destroy its natural or aesthetic conditions for one or more of the uses and purposes set forth in this section. Wherever possible and consistent with such preservation and protection of the land, the articles shall provide for public access in order that the maximum benefit be obtained for the uses and purposes stated in this section.

Articles of dedication may contain provisions for the management, custody, and transfer of land, provisions defining the rights of the owner or operating agency, and the department, and other provisions necessary or advisable to carry out the uses and purposes for which the land is dedicated. They may contain conditions under which the owner and the director of natural resources may agree to rescind the articles.

The attorney general, upon request of the director of natural resources, may bring an action for injunction in any court of competent jurisdiction to enforce the terms of articles of dedication.

The department may make or accept amendments of any articles of dedication upon terms and conditions that will not destroy the natural or aesthetic conditions of a preserve. If the fee simple interest in the area or preserve is not held by the state, no amendments shall be made without the written consent of the owner. Each amendment shall be recorded in the same manner as the articles of dedication.

Effective Date: 06-06-2003; 12-30-2004



Section 1517.051 - Prohibited acts.

No person shall violate any terms or conditions of the articles of dedication of a nature preserve accepted by the director and filed with the county recorder. The director may order any person to cease and desist from any such violation. No person shall violate any such order.

Effective Date: 03-23-1973



Section 1517.06 - Nature preserves to be held in trust.

Nature preserves dedicated under section 1517.05 of the Revised Code are to be held in trust, for the uses and purposes set forth in that section, for the benefit of the people of the state of present and future generations. They shall be managed and protected in the manner approved by and subject to rules established by the chief of the division of natural areas and preserves. They shall not be taken for any other use except another public use after a finding by the department of natural resources of the existence of an imperative and unavoidable public necessity for such other public use and with the approval of the governor. Except as may otherwise be provided in the articles of dedication, the department may grant, upon such terms and conditions as it may determine, an estate, interest, or right in, or dispose of, a nature preserve, but only after a finding by the department of the existence of an imperative and unavoidable public necessity for the grant or disposition and with the approval of the governor.

Effective Date: 06-06-2003



Section 1517.07 - Notice of proposed action - public hearing.

Before the department of natural resources makes any finding of the existence of an imperative and unavoidable public necessity, or grants any estate, interest, or right in a nature preserve or disposes of a nature preserve or of any estate, interest, or right therein as provided in section 1517.06 of the Revised Code, it shall give notice of the proposed action and an opportunity for any person to be heard at a public hearing in the county in which the preserve is located. In the event the preserve is located in more than one county, the public hearing shall be held in the most populous county. The notice shall be published at least once in a newspaper with a general circulation in the county in which the nature preserve is located. The notice shall set forth the substance of the proposed action and describe, with or without legal description, the nature preserve affected, and shall specify a place and time not less than thirty days after the publication for a public hearing before the department on the proposed action. All persons desiring to be heard shall have a reasonable opportunity to be heard prior to action by the department on the proposal.

Effective Date: 06-06-2003



Section 1517.08 - Dedication of natural areas.

All departments, agencies, units, instrumentalities, and political subdivisions of the state, including, counties, townships, municipal corporations, park districts, conservancy districts, universities, colleges, and school districts, may dedicate natural areas under their jurisdiction in accordance with section 1517.05 of the Revised Code.

Effective Date: 08-31-1970



Section 1517.09 - Construction of chapter.

Nothing contained in this chapter shall be construed as interfering with the purposes stated in the establishment of or pertaining to any state or local park, forest, preserve, wildlife refuge or other area or the proper management and development thereof, except that any agency administering an area dedicated as a nature preserve under section 1517.05 of the Revised Code shall be responsible for preserving the character of the area in accordance with the articles of dedication and the applicable rules with respect thereto established by the chief of the division of natural areas and preserves. Neither the dedication of an area as a nature preserve nor any action taken by the department under any of the provisions of this chapter shall void or replace any protective status under law which the area would have were it not a nature preserve and the protective provisions of this chapter shall be supplemental thereto.

Effective Date: 09-01-1976



Section 1517.10 - Preserve officers.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Any person selected by the chief of the division of natural areas and preserves for custodial or patrol service on the lands and waters operated or administered by the division shall be employed in conformity with the law applicable to the classified civil service of the state. Subject to division (C) of this section, the chief may designate that person as a preserve officer. A preserve officer, in any nature preserve, in any natural area owned or managed through easement, license, or lease by the department of natural resources and administered by the division, and on lands owned or managed through easement, license, or lease by the department and administered by the division that are along any trail established under Chapter 1519. of the Revised Code, has the authority specified under section 2935.03 of the Revised Code for peace officers of the department of natural resources to keep the peace, to enforce all laws and rules governing those lands and waters, and to make arrests for violation of those laws and rules, provided that the authority shall be exercised on lands or waters administered by another division of the department only pursuant to an agreement with the chief of that division or to a request for assistance by an enforcement officer of that division in an emergency. A preserve officer, in or along any watercourse within, abutting, or upstream from the boundary of any area administered by the department, has the authority to enforce section 3767.32 of the Revised Code and any other laws prohibiting the dumping of refuse into or along waters and to make arrests for violation of those laws. The jurisdiction of a preserve officer shall be concurrent with that of the peace officers of the county, township, or municipal corporation in which the violation occurs.

The governor, upon the recommendation of the chief, shall issue to each preserve officer a commission indicating authority to make arrests as provided in this section.

The chief shall furnish a suitable badge to each commissioned preserve officer as evidence of the preserve officer's authority.

(2) If any person employed under this section is designated by the chief to act as an agent of the state in the collection of money resulting from the sale of licenses, fees of any nature, or other money belonging to the state, the chief shall require a surety bond from the person in an amount not less than one thousand dollars.

(3) A preserve officer may render assistance to a state or local law enforcement officer at the request of the officer or in the event of an emergency. Preserve officers serving outside the division of natural areas and preserves under this section or serving under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code shall be considered as performing services within their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment.

Preserve officers serving outside the division of natural areas and preserves under this section or under the terms of a mutual aid compact retain personal immunity from civil liability as specified in section 9.86 of the Revised Code and shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code. A political subdivision that uses preserve officers under this section or under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code is not subject to civil liability under Chapter 2744. of the Revised Code as a result of any action or omission of any preserve officer acting under this section or under a mutual aid compact.

(C)

(1) The chief of the division of natural areas and preserves shall not designate a person as a preserve officer pursuant to division (B)(1) of this section on a permanent basis, on a temporary basis, for a probationary term,or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The chief of the division of natural areas and preserves shall terminate the employment as a preserve officer of a person designated as a preserve officer under division (B)(1) of this section if that person does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the preserve officer agrees to surrender the certificate awarded to the preserve officer under section 109.77 of the Revised Code.

(b) The chief shall suspend from employment as a preserve officer a person designated as a preserve officer under division (B)(1) of this section if that person is convicted, after trial, of a felony. If the preserve officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the preserve officer does not file a timely appeal, the chief shall terminate the employment of that preserve officer. If the preserve officer files an appeal that results in the preserve officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the preserve officer, the chief shall reinstate that preserve officer. A preserve officer who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that preserve officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the preserve officer of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a preserve officer under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-2004; 04-06-2007



Section 1517.11 - Natural areas and preserves fund - use of funds.

There is hereby created in the state treasury the natural areas and preserves fund, which shall consist of moneys transferred into it under section 5747.113 of the Revised Code and of contributions made directly to it. Any person may contribute directly to the fund in addition to or independently of the income tax refund contribution system established in that section.

Moneys in the fund shall be disbursed pursuant to vouchers approved by the director of natural resources for use by the division of natural areas and preserves solely for the following purposes:

(A) The acquisition of new or expanded natural areas and nature preserves;

(B) Facility development in natural areas and nature preserves;

(C) Special projects, including, but not limited to, biological inventories, research grants, and the production of interpretive material related to natural areas and nature preserves;

(D) Routine maintenance for health and safety purposes.

Moneys appropriated from the fund shall not be used to fund salaries of permanent employees or administrative costs.

All investment earnings of the fund shall be credited to the fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-1997; 04-06-2007



Section 1517.12 - Lake Katharine management trust fund.

There is hereby created the lake Katharine management trust fund, which shall be administered by the division of natural areas and preserves in the department of natural resources for preservation, management, land acquisition, and educational programs at the lake Katharine nature preserve. The moneys in the fund shall be derived from gifts, donations, bequests, and other moneys for the purposes for which the fund is created. The treasurer of state shall be the custodian of the fund, which shall not be a part of the state treasury. The principal in the fund shall not be expended. Only earnings from investments shall be expended for the purposes for which the fund is created. All disbursements from the fund shall be paid by the treasurer of state upon requisitions signed by the director of natural resources or his designee.

Effective Date: 02-11-1988



Section 1517.13 - Lake Katharine management fund.

There is hereby created in the state treasury the lake Katharine management fund. All investment earnings of the lake Katharine management trust fund created in section 1517.12 of the Revised Code shall be credited to the fund created in this section and disbursed pursuant to vouchers approved by the director of natural resources for use by the division of natural areas and preserves in the department of natural resources solely for preservation, management, land acquisition, and educational programs at the lake Katharine nature preserve.

Effective Date: 02-11-1988



Section 1517.14 - [Renumbered as 1547.81] Creating wild, scenic, or recreational river areas.

Renumbered as § 1547.81 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1999



Section 1517.15 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 10-20-1994)



Section 1517.16 - [Renumbered as 1547.82] Approving structures and channel modifications.

Renumbered as § 1547.82 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1517.17 - [Renumbered as 1547.83] Administering program and areas.

Renumbered as § 1547.83 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-26-1999



Section 1517.18 - [Renumbered as 1547.84] Advisory council appointed for each area.

Renumbered as § 1547.84 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1517.21 - Cave definitions.

As used in sections 1517.21 to 1517.26 of the Revised Code:

(A) "Cave" means a naturally occurring void, cavity, recess, or system of interconnecting passages beneath the surface of the earth or within a cliff or ledge, including, without limitation, a grotto, rock shelter, sinkhole, cavern, pit, natural well, pothole, or subsurface water and drainage system.

(B) "Cave life" means any organism that naturally occurs in, uses, visits, or inhabits any cave, except those animals that are permitted to be taken under Chapter 1533. of the Revised Code.

(C) "Material" includes:

(1) Any speleothem, whether attached or broken, found in a cave;

(2) Any clay or mud formation or concretion or sedimentary deposit found in a cave;

(3) Any scallop, rill, or other corrosional or corrosional feature of a cave;

(4) Any wall or ceiling of a cave or any other part of the speleogen.

(D) "Owner" means any person having title to land in which a cave is located.

(E) "Speleothem" means any stalactite, stalagmite, or other natural mineral formation or deposit occurring in a cave.

(F) "Speleogen" means the surrounding material or bedrock in which a cave is formed, including walls, floors, ceilings, and similar related structural and geological components.

(G) "Sinkhole" means a closed topographic depression or basin generally draining underground, including, without limitation, a blind valley, swallowhole, or sink.

(H) "Hazard" means a risk of serious physical harm to persons or property.

Effective Date: 03-22-1989



Section 1517.22 - Protection of cave resources.

The general assembly hereby finds that caves are uncommon geologic phenomena and that the minerals deposited in them may be rare and occur in unique forms of great beauty that are irreplaceable if destroyed. Also irreplaceable are the archeological resources in caves, which are of great scientific and historic value. It is further found that species of cave life are unusual and of limited numbers; that many are rare, threatened, or endangered species; and that caves are a natural conduit for groundwater flow and are highly subject to water pollution, thus having far-reaching effects transcending man's property boundaries. It is therefore declared to be the policy of the general assembly to protect these unique and great natural, historical, scientific, and cultural resources.

Effective Date: 03-22-1989



Section 1517.23 - Chief of division - duties.

With the advice of the Ohio natural areas council created in section 1517.03 of the Revised Code, the chief of the division of natural areas and preserves shall do both of the following:

(A) Formulate policies and plans and establish a program incorporating them for the identification and protection of the state's cave resources and adopt, amend, or rescind rules in accordance with Chapter 119. of the Revised Code to implement that program;

(B) Provide technical assistance and management advice to owners upon request concerning the protection of caves on their land.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 03-22-1989; 12-30-2004; 06-27-2005



Section 1517.24 - Prohibited acts.

(A) Without the express written permission of the owner and, if the owner has leased the land, without the express written permission of the lessee, no person shall knowingly:

(1) Break, break off, crack, carve on, write on, mark on, burn, remove, or in any other manner destroy, deface, mark, or disturb the surfaces of any cave or any natural material found in any cave, whether attached or broken, including, without limitation, speleothems, speleogens, and sedimentary deposits;

(2) Break, force, tamper with, or otherwise disturb any lock, door, gate, or other device designed to limit control, or prevent access to or entry into a cave;

(3) Remove, deface, or tamper with any posted sign giving notice against unauthorized access to or presence in a cave or citing any of the provisions of sections 1517.21 to 1517.26 or division (B) of section 1517.99 of the Revised Code;

(4) Place refuse, garbage, dead animals, sewage, or toxic substances harmful to cave life or humans in a cave;

(5) Burn within a cave any substance other than acetylene gas burned in a carbide lamp that produces smoke or gas that is harmful to cave life;

(6) Use any door, gate, or other device designed to limit, control, or prevent access to or entry into a cave that does not allow free and unimpeded passage of air, water, and cave life;

(7) Excavate or remove historic or prehistoric ruins, burial grounds, or archaeological or paleontological sites found in a cave, including, without limitation, saltpeter workings, relics, inscriptions, fossilized footprints, and bones;

(8) Remove, kill, harm, or disturb any cave life found within a cave.

(B) Without the express written permission of the owner and, if the owner has leased the land, without the express written permission of the lessee, no person shall purposely destroy, injure, or deface historic or prehistoric ruins, burial grounds, or archaeological or paleontological sites found in a cave, including, without limitation, saltpeter workings, relics, inscriptions, fossilized footprints, and bones.

Effective Date: 03-22-1989



Section 1517.25 - Sale of speleothems collected from caves prohibited.

No person shall sell or offer for sale speleothems collected from caves in this state.

Effective Date: 03-22-1989



Section 1517.26 - Immunity.

(A) Owners and, if the owner has leased the land, the lessee, are not liable for injuries, death, or loss sustained by any permittee on their land if no charge has been made. By granting permission for entry, the owner or lessee does not:

(1) Extend to the permittee any assurance that the premises are safe for such purposes;

(2) Confer on the permittee the legal status of an invitee or licensee to whom a duty of care is owed;

(3) Assume responsibility for or incur liability for any injury, death, or loss to person or property caused by an act or omission of a permittee.

(B) This section does not limit the liability which otherwise exists for injury, death, or loss to persons or property caused by an act or omission of the owner or lessee as follows:

(1) Negligent failure to warn the permittee against a hazard of which the owner or lessee had actual knowledge prior to the permittee's entry on the land;

(2) Willful or wanton misconduct;

(3) Intentionally tortious conduct.

Effective Date: 03-22-1989



Section 1517.99 - Penalty.

(A)

(1) Except as provided in division (A)(2) of this section, whoever violates section 1517.021 of the Revised Code is guilty of a minor misdemeanor.

(2) Whoever violates section 1517.021 of the Revised Code with regard to a species of plant identified in a rule adopted under or included on a list prepared under section 1518.01 of the Revised Code is guilty of a misdemeanor of the third degree for a first offense. For each subsequent offense, the person is guilty of a misdemeanor of the second degree.

(B) Whoever violates division (A) of section 1517.24 or section 1517.25 of the Revised Code is guilty of a misdemeanor of the third degree.

(C) Whoever violates division (B) of section 1517.24 of the Revised Code is guilty of a misdemeanor of the second degree.

(D) Whoever violates section 1517.051 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 03-18-1999






Chapter 1518 - ENDANGERED SPECIES

Section 1518.01 - Rules for identifying and designating plants native to Ohio which are endangered.

The chief of natural areas and preserves shall adopt and may amend or rescind rules, in accordance with Chapter 119. of the Revised Code, setting forth criteria for identifying and designating species of plants native to this state that are in danger of extirpation or are threatened with becoming endangered. The chief shall adopt and may amend or rescind rules, in accordance with Chapter 119. of the Revised Code, setting forth a list of the plants that the chief determines to be endangered or threatened with extirpation from this state, applying the criteria so developed. This list shall identify the common and scientific names of each species. The list shall include all species native to this state that are listed on the "United States list of endangered and threatened wildlife and plants" pursuant to the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C. 1531 - 1543, as amended. Further, the chief may produce for public education purposes lists of plant species which shall include the names of species of plants that may become threatened in the future through habitat loss, commercial exploitation, or other means.

Effective Date: 08-23-1978; 12-30-2004; 06-27-2005



Section 1518.02 - Injuring or removing endangered or threatened plant.

No person shall willfully root up, injure, destroy, remove, or carry away on or from public highways, public property, or waters of the state, or on or from the property of another, without the written permission of the owner, lessee, or other person entitled to possession, any endangered or threatened plant listed by rule adopted under section 1518.01 of the Revised Code.

Effective Date: 08-23-1978



Section 1518.03 - Rules for commercial dealers regarding endangered plants.

The chief of natural areas and preserves shall adopt and may amend or repeal rules, in accordance with Chapter 119. of the Revised Code, restricting the taking, possessing, transportation, sale, offering for sale, or exposure for sale, for commercial purposes of native Ohio species of wild plants or parts of them, that are listed as endangered or threatened by rule adopted under section 1518.01 of the Revised Code. The rules may prohibit the taking of any endangered or threatened plant, or parts of it, for commercial purposes, from any wood lot, field, or forest, or from any other location in which that plant is found growing in its native habitat. This section does not prevent any nurseryperson or dealer who is licensed under Chapter 927. of the Revised Code from selling, offering for sale, shipping, or otherwise disposing of any endangered or threatened plants or parts of them when those plants have been commercially grown by a licensed nursery or legally imported into this state. For the purposes of this section, "commercial purposes" means with intent to sell or trade endangered or threatened plants for gain or profit. "Commercially grown" means to grow plants under cultivation in tilled plots or in a greenhouse.

The rules shall provide for the taking of species endangered or threatened with statewide extirpation for botanical, educational, and scientific purposes, and for propagation in captivity to preserve the species, with written permission from the chief. The rules shall not prohibit the taking or possession of species listed on the "United States list of endangered and threatened wildlife and plants" for botanical, educational, or scientific purposes, or for propagation in captivity to preserve the species, under a permit or license from the United States or any instrumentality of the United States.

Effective Date: 08-23-1978; 12-30-2004; 06-27-2005



Section 1518.04 - Agreements or contracts with the United States government.

The director of natural resources may enter into agreements or contracts with the United States government for the protection of plant species pursuant to the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C. 1531 - 1543, as amended.

Effective Date: 08-23-1978



Section 1518.05 - Violation of rules or permit conditions.

(A) No person shall violate a rule adopted or condition of a permit issued under section 1518.03 of the Revised Code.

(B) The attorney general, upon the request of the chief of the division of natural areas and preserves, shall prosecute any person who violates section 1518.02 of the Revised Code or this section.

Effective Date: 08-23-1978



Section 1518.20 to 1518.27 - Amended and Renumbered RC 1533.86 to 1533.90.

Effective Date: 03-18-1999



Section 1518.99 - Penalty.

(A) Whoever violates section 1518.02 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 1518.05 of the Revised Code shall be fined not less than one thousand dollars nor more than five thousand dollars for the first offense; for each subsequent offense the person shall be fined not less than two thousand dollars nor more than ten thousand dollars.

Effective Date: 03-18-1999






Chapter 1519 - RECREATIONAL TRAILS

Section 1519.01 - Plan and administration of state system of recreational trails.

The director of natural resources shall plan and administer a state system of recreational trails for hiking, bicycling, horseback riding, ski touring, canoeing, and other nonmotorized forms of recreational travel. The system may interconnect state parks, forests, wildlife areas, nature preserves, scenic rivers, and other places of scenic or historic interest to the maximum practicable extent. It shall provide circuit trails for day use and access trails wherever possible. The director may, by the adoption of rules in accordance with Chapter 119. of the Revised Code, restrict uses of the trails to insure user safety, prevent damage to the trail routes, and prevent conflicting uses. As used in this chapter, "state trail" means any trail acquired by the director, or trail established or maintained pursuant to an agreement, under section 1519.02 of the Revised Code, and any other trail on lands under his jurisdiction that he designates as a state trail by entry in his journal. Any person who owns land along a state trail may use or authorize use of motorized vehicles across the trail for purposes incident to ownership and management of his land.

Effective Date: 02-11-1988



Section 1519.02 - Acquisition and maintenance of property for trails.

The director of natural resources may acquire real property or any estate, right, or interest therein for the purpose of establishing, protecting, and maintaining any state recreational trail. The director may appropriate real property or any estate, right, or interest therein for trail purposes only along a canal, watercourse, stream, existing or abandoned road, highway, street, logging road, railroad, or ridge or other landform or topographic feature particularly suited for nonmotorized vehicular recreational use, and may not appropriate more than twenty-five acres including land purchased with or without appropriation proceedings along any mile of trail. Any state department or agency or any political subdivision may transfer real property or any estate right, or interest therein to the director for such purpose, or may enter into an agreement with the director for the establishment, protection, and maintenance of a trail. The director may transfer real property or any estate, right, or interest therein to any political subdivision pursuant to an agreement whereby the political subdivision maintains and protects a trail. The director may enter into agreements with private organizations or with agencies of the United States to provide for maintenance of any trail or section thereof. The director shall provide campsites, shelters, footbridges, water, sanitary [sanitation], watercraft launching, and other facilities for recreational use, nature and historical interpretation, and administration of the state trails system. The director may cooperate with the director of highways in providing appropriate means for trails to cross highways. The director may restore historical sites along a trail. The director shall publish and distribute maps, guides, pamphlets, and other interpretative literature on the state trails system and on individual trails which the director considers suitable for extensive public use.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 1519.03 - Comprehensive plan for development of statewide trails system.

The director of natural resources, through the chief of the division of parks and recreation, shall prepare and maintain a current inventory of trails, abandoned or unmaintained roads, streets, and highways, abandoned railroad rights-of-way, utility easements, canals, and other scenic or historic corridors or rights-of-way that are suitable for recreational use. The director shall prepare and publish a comprehensive plan for development of a statewide trails system to serve present and future trail recreation needs of the state. Any state department, agency, political subdivision, or planning commission shall furnish available maps, descriptions, and other pertinent information to the director or provide access to the director's representatives for inspection and duplication, upon request by the director, for trail inventory and planning purposes.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1519.04 - Rule violations - enforcement.

No person shall violate any rule adopted by the director of natural resources under this chapter.

Every sheriff, deputy sheriff, marshal, deputy marshal, member of the organized police department of any municipal corporation, police constable of any township, wildlife officer, park officer, forest officer, preserve officer, conservancy district police officer, and other law enforcement officer, within the area of his authority, may enforce this chapter and rules adopted under it.

Effective Date: 10-20-1994



Section 1519.05 - Clean Ohio trail fund.

(A) As used in this section, "local political subdivision" and "nonprofit organization" have the same meanings as in section 164.20 of the Revised Code.

(B) There is hereby created in the state treasury the clean Ohio trail fund. Twelve and one-half per cent of the net proceeds of obligations issued and sold pursuant to sections 151.01 and 151.09 of the Revised Code shall be deposited into the fund.

Investment earnings of the fund shall be credited to the fund and may be used to pay costs incurred by the director of natural resources in administering this section.

Money in the clean Ohio trail fund shall not be used for the appropriation of land, rights, rights-of-way, franchises, easements, or other property through the exercise of the right of eminent domain.

The director shall use moneys in the fund exclusively to provide matching grants to nonprofit organizations and to local political subdivisions for the purposes of purchasing land or interests in land for recreational trails and for the construction of such trails. A matching grant may provide up to seventy-five per cent of the cost of a recreational trail project, and the recipient of the matching grant shall provide not less than twenty-five per cent of that cost.

(C) The director shall establish policies for the purposes of this section. The policies shall establish all of the following:

(1) Procedures for providing matching grants to nonprofit organizations and local political subdivisions for the purposes of purchasing land or interests in land for recreational trails and for the construction of such trails, including, without limitation, procedures for both of the following:

(a) Developing a grant application form and soliciting, accepting, and approving grant applications;

(b) Participation by nonprofit organizations and local political subdivisions in the application process.

(2) A requirement that an application for a matching grant for a recreational trail project include a copy of a resolution supporting the project from each county in which the proposed project is to be conducted and whichever of the following is applicable:

(a) If the proposed project is to be conducted wholly within the geographical boundaries of one township, a copy of a resolution supporting the project from the township;

(b) If the proposed project is to be conducted wholly within the geographical boundaries of one municipal corporation, a copy of a resolution supporting the project from the municipal corporation;

(c) If the proposed project is to be conducted in more than one, but fewer than five townships or municipal corporations, a copy of a resolution supporting the project from at least one-half of the total number of townships and municipal corporations in which the proposed project is to be conducted;

(d) If the proposed project is to be conducted in five or more municipal corporations, a copy of a resolution supporting the project from at least three-fifths of the total number of townships and municipal corporations in which the proposed project is to be conducted.

(3) Eligibility criteria that must be satisfied by an applicant in order to receive a matching grant and that emphasize the following:

(a) Synchronization with the statewide trail plan;

(b) Complete regional systems and links to the statewide trail system;

(c) A combination of funds from various state agencies;

(d) The provision of links in urban areas that support commuter access and show economic impact on local communities;

(e) The linkage of population centers with public outdoor recreation areas and facilities;

(f) The purchase of rail lines that are linked to the statewide trail plan;

(g) The preservation of natural corridors.

(4) Items of value, such as in-kind contributions of land, easements or other interests in land, labor, or materials, that may be considered as contributing toward the percentage of the cost of a recreational trails project that must be provided by a matching grant recipient.

Effective Date: 09-26-2003



Section 1519.06 - Clean Ohio trail advisory board.

(A) There is hereby created the clean Ohio trail advisory board consisting of nine voting members. Not later than sixty days after the effective date of this section, the director of natural resources shall appoint all of the following members to the board:

(1) One member who is a county commissioner and who is recommended by a statewide organization that represents county commissioners;

(2) One member who is a township trustee and who is recommended by a statewide organization that represents township trustees;

(3) One member who is a member of the legislative authority of a municipal corporation and who is recommended by a statewide organization that represents municipal corporations;

(4) Three representatives of statewide nonprofit organizations dedicated to the creation of recreational trails;

(5) One representative each of development, environmental, and planning interests.

Of the initial appointments to the board, three shall serve for a one-year term, three shall serve for a two-year term, and three shall serve for a three-year term. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed, except that the term of any member who is a county commissioner, a township trustee, or a member of the legislative authority of a municipal corporation shall end when the member ceases to serve as a county commissioner, a township trustee, or a member of the legislative authority of a municipal corporation.

Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member was appointed shall serve for the remainder of that term. A member shall continue to serve subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Members shall serve at the pleasure of the director.

The director or another employee who is designated by the director shall serve as the nonvoting chairperson of the board. The director annually shall designate one member of the board to serve as its vice-chairperson. The board may adopt bylaws governing its operation and shall meet at a time when the director, or the director's designee, considers it appropriate in order for the board to provide advice as required under division (B) of this section.

(B) The board shall provide advice to the director regarding the selection of applications that will be awarded matching grants under section 1519.05 of the Revised Code.

(C) Serving as a member of the board does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(D) A board member shall be reimbursed for actual and necessary expenses incurred in the discharge of duties as a board member.

Effective Date: 07-26-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1519.07 - No duty or liability to user of recreational trail.

(A) As used in this section:

(1) "Intentional tort" means an injury to person or property that the tortfeasor intentionally caused, to which the tortfeasor intentionally contributed, or that the tortfeasor knew or believed was substantially certain to result from the tortfeasor's conduct.

(2) "Premises" means a parcel of land together with any waters, buildings, or structures on it that is privately owned and that is directly adjacent to a recreational trail.

(3) "Recreational trail" means a public trail that is used for hiking, bicycling, horseback riding, ski touring, canoeing, or other nonmotorized forms of recreational travel and that interconnects state parks, forests, wildlife areas, nature preserves, scenic rivers, or other places of scenic or historic interest.

(4) "User of a recreational trail" means a person who, in the course of using a recreational trail, enters on premises without first obtaining express permission to be there from the owner, lessee, or occupant of the premises.

(B)

(1) An owner, lessee, or occupant of premises does not owe any duty to a user of a recreational trail to keep the premises safe for entry or use by a user of a recreational trail.

(2) An owner, lessee, or occupant of premises does not assume, has no responsibility for, does not incur liability for, and is not liable for any injury to person or property caused by any act of a user of a recreational trail.

(C) This section does not apply to intentional torts.

Effective Date: 04-07-2005



Section 1519.99 - Penalty.

Whoever violates section 1519.04 of the Revised Code, or any rule or regulation adopted by the director of natural resources pursuant to Chapter 1519. of the Revised Code, shall be fined not less than ten nor more than one hundred dollars.

Effective Date: 10-20-1972






Chapter 1520 - CANAL LANDS

Section 1520.01 - Canal lands definitions.

As used in this chapter:

(A) "Canal lands" includes any part of the bed, berm, bank, or slope of any canal, canal basin, or canal reservoir or of any lock, aqueduct, dam, culvert, tunnel, feeder, or side cut formerly a part of any canal system in this state, whether or not abandoned; the outer slope of any towing path embankment formerly a part of any canal system in this state; and any tract of land that was a part of or intended for the use of any canal system in this state. "Canal lands" means only those canal lands that are the property of the state.

(B) "Canal reservoir" means any artificial lake or impoundment that was constructed to provide water to any canal system in this state.

(C) "Domestic use" means the withdrawal of water from a canal or canal reservoir by an individual for outdoor, nonpotable use on residential property by means of a pump or other device that generally has a discharge line with an outside diameter of not more than one and one-half inches.

Effective Date: 03-18-1999



Section 1520.02 - Director of natural resources exclusive authority to administer, manage, and establish policies governing canal lands.

(A) The director of natural resources has exclusive authority to administer, manage, and establish policies governing canal lands.

(B)

(1) The director may sell, lease, exchange, give, or grant all or part of the state's interest in any canal lands in accordance with section 1501.01 of the Revised Code. The director may stipulate that an appraisal or survey need not be conducted for, and may establish any terms or conditions that the director determines appropriate for, any such conveyance.

Prior to proposing the conveyance of any canal lands, the director shall consider the local government needs and economic development potential with respect to the canal lands and the recreational, ecological, and historical value of the canal lands. In addition, the conveyance of canal lands shall be conducted in accordance with the director's policies governing the protection and conservation of canal lands established under this section.

(2) With regard to canal lands, the chief of the division of parks and recreation, with the approval of the director, may sell, lease, or transfer minerals or mineral rights when the chief, with the approval of the director, determines that the sale, lease, or transfer is in the best interest of the state.

Consideration for minerals and mineral rights shall be by rental or on a royalty basis as prescribed by the chief, with the approval of the director, and payable as prescribed by contract. Moneys collected under division (B)(2) of this section shall be paid into the state treasury to the credit of the canal lands fund created in section 1520.05 of the Revised Code.

(C) The director may transfer to the Ohio historical society any equipment, maps, and records used on or related to canal lands that are of historical interest and that are not needed by the director to administer this chapter.

(D) If the director determines that any canal lands are a necessary part of a county's drainage or ditch system and are not needed for any purpose of the department of natural resources, the director may sell, grant, or otherwise convey those canal lands to that county in accordance with division (B) of this section. The board of county commissioners shall accept the transfer of canal lands.

(E) Notwithstanding any other section of the Revised Code, the county auditor shall transfer any canal lands conveyed under this section, and the county recorder shall record the deed for those lands in accordance with section 317.12 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1999; 2006 HB699 03-29-2007; 04-06-2007



Section 1520.03 - Powers and duties of director of natural resources over canal lands.

(A) The director of natural resources may appropriate real property in accordance with Chapter 163. of the Revised Code for the purpose of administering this chapter.

(B)

(1) The director shall operate and maintain all canals and canal reservoirs owned by the state except those canals that are operated by the Ohio historical society on July 1, 1989.

(2) On behalf of the director, the division of parks and recreation shall have the care and control of all canals and canal reservoirs owned by the state, the water in them, and canal lands and shall protect, operate, and maintain them and keep them in repair. The chief of the division of parks and recreation may remove obstructions from or on them and shall make any alterations or changes in or to them and construct any feeders, dikes, reservoirs, dams, locks, or other works, devices, or improvements in or on them that are necessary in the discharge of the chief's duties.

In accordance with Chapter 119. of the Revised Code, the chief may adopt, amend, and rescind rules that are necessary for the administration of this division.

(C) The director may sell or lease water from any canal or canal reservoir that the director operates and maintains only to the extent that the water is in excess of the quantity that is required for navigation, recreation, and wildlife purposes. With the approval of the director, the chief may adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code necessary to administer this division.

The withdrawal of water from any canal or canal reservoir for domestic use is exempt from this division. However, the director may require water conservation measures for water that is withdrawn from any canal or canal reservoir for domestic use during drought conditions or other emergencies declared by the governor.

(D) No person shall take or divert water from any canal or canal reservoir operated and maintained by the director except in accordance with division (C) of this section.

(E) At the request of the director, the attorney general may commence a civil action for civil penalties and injunctions, in a court of common pleas, against any person who has violated or is violating division (D) of this section. The court of common pleas in which an action for injunctive relief is filed has jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating that division.

Upon a finding of a violation, the court shall assess a civil penalty of not more than one thousand dollars for each day of each violation if the violator is an individual who took or diverted the water in question for residential or agricultural use. The court shall assess a civil penalty of not more than five thousand dollars for each day of each violation if the violator is any other person who took or diverted the water in question for industrial or commercial use excluding agricultural use. Moneys from civil penalties assessed under this division shall be paid into the state treasury to the credit of the canal lands fund created in section 1520.05 of the Revised Code.

Any action under this division is a civil action, governed by the rules of civil procedure and other rules of practice and procedure applicable to civil actions.

(F) As used in this section, "person" means any agency of this state, any political subdivision of this state or of the United States, or any legal entity defined as a person under section 1.59 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1999; 04-06-2007



Section 1520.04 - Failure to pay rentals - mortgage foreclosure suit.

(A) If any person who has entered into a lease with the director of natural resources under section 1520.02 or 1520.03 of the Revised Code fails to pay any rental agreed to be paid in the lease at the time specified in the lease, whether or not a demand for the rental is made, the director may declare the lease void and may sell, lease, exchange, give, or grant the canal lands or sell or lease the water that was the subject of the original lease to another person in accordance with those sections, as applicable.

(B) When any building that is sold on foreclosure in a delinquent tax suit or in a mortgage foreclosure suit is located on canal lands that have been leased under section 1520.02 of the Revised Code, the director shall either transfer to the purchaser of the building the original lease that was executed under that section or cancel the original lease and sell, lease, exchange, give, or grant the canal lands to the purchaser of the building in accordance with that section.

Effective Date: 07-01-1989



Section 1520.05 - Canal lands fund.

There is hereby created in the state treasury the canal lands fund, which shall be composed of all moneys received by the director of natural resources under sections 1520.02 and 1520.03 of the Revised Code, all civil penalties assessed under section 1520.03 of the Revised Code, and any moneys appropriated to it. The fund shall be administered by the director, who shall spend moneys in the fund for the purposes of administering and enforcing this chapter . The director may spend any surplus moneys in the fund, as determined by the director, for any other programs operated by the department of natural resources.

Effective Date: 07-01-1989; 04-06-2007



Section 1520.06 - Wabash-Erie canal lands.

Whenever it is necessary, in any civil action or criminal proceeding, to prove the title of the state to any lands granted by an act of congress entitled "an act to grant a certain quantity of land to the state of Indiana, for the purpose of aiding said state in opening a canal to connect the waters of the Wabash river with those of Lake Erie," passed March 2, 1827, and which were, by the state of Indiana, transferred to the state of Ohio by a joint resolution of the general assembly of Indiana, approved February 1, 1834, and such lands as have been or may be conveyed by the state of Ohio to any person, the deed of the state of Ohio, conveying the same, is prima-facie evidence that the title to the land conveyed was in the state of Ohio at the time of the execution of the conveyance.

Effective Date: 07-01-1989



Section 1520.07 - Sale of timber or spoils of a dredging operation.

(A) The director of natural resources may give away or sell timber that has fallen on or been removed for maintenance reasons from canal lands.

(B) The director may give away or sell the spoils of a dredging operation conducted by the department of natural resources in waters under the control and management of the department. Prior to giving away or selling any spoils under this division, the director shall notify the director of environmental protection of that intent so that the director of environmental protection may determine whether the spoils constitute solid wastes or hazardous waste, as those terms are defined in section 3734.01 of the Revised Code, that shall be disposed of in accordance with Chapter 3734. of the Revised Code. If the director of environmental protection does not notify the director of natural resources within thirty days after receiving notice of the gift or sale that the spoils shall be disposed of in accordance with Chapter 3734. of the Revised Code, the director of natural resources may proceed with the gift or sale.

(C) Proceeds from the sale of timber or dredge spoils under this section shall be deposited into the state treasury to the credit of the canal lands fund created in section 1520.05 of the Revised Code.

Effective Date: 10-20-1994; 04-06-2007



Section 1520.99 - Penalty.

Whoever violates division (D) of section 1520.03 of the Revised Code is guilty of a minor misdemeanor. Each day of violation constitutes a separate offense.

Effective Date: 10-20-1994






Chapter 1521 - DIVISION OF SOIL AND WATER CONSERVATION

Section 1521.01 - Division of soil and water conservation definitions.

As used in sections 1521.01 to 1521.05 and 1521.13 to 1521.18 of the Revised Code:

(A) "Consumptive use," "diversion," "Lake Erie drainage basin," "other great lakes states and provinces," "water resources," and "waters of the state" have the same meanings as in section 1501.30 of the Revised Code.

(B) "Well" means any excavation, regardless of design or method of construction, created for any of the following purposes:

(1) Removing ground water from or recharging water into an aquifer, excluding subsurface drainage systems installed to enhance agricultural crop production or urban or suburban landscape management or to control seepage in dams, dikes, and levees;

(2) Determining the quantity, quality, level, or movement of ground water in or the stratigraphy of an aquifer, excluding borings for instrumentation in dams, dikes, levees, or highway embankments;

(3) Removing or exchanging heat from ground water, excluding horizontal trenches that are installed for water source heat pump systems.

(C) "Aquifer" means a consolidated or unconsolidated geologic formation or series of formations that are hydraulically interconnected and that have the ability to receive, store, or transmit water.

(D) "Ground water" means all water occurring in an aquifer.

(E) "Ground water stress area" means a definable geographic area in which ground water quantity is being affected by human activity or natural forces to the extent that continuous availability of supply is jeopardized by withdrawals.

(F) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes the United States, the state, any political subdivision of the state, and any department, division, board, commission, agency, or instrumentality of the United States, the state, or a political subdivision of the state.

(G) "State agency" or "agency of the state" has the same meaning as "agency" in section 111.15 of the Revised Code.

(H) "Development" means any artificial change to improved or unimproved real estate, including the construction of buildings and other structures, any substantial improvement of a structure, mining, dredging, filling, grading, paving, excavating, and drilling operations, and storage of equipment or materials.

(I) "Floodplain" means the area adjoining any river, stream, watercourse, or lake that has been or may be covered by flood water.

(J) "Floodplain management" means the implementation of an overall program of corrective and preventive measures for reducing flood damage, including the collection and dissemination of flood information, construction of flood control works, nonstructural flood damage reduction techniques, and adoption of rules, ordinances, or resolutions governing development in floodplains.

(K) "One-hundred-year flood" means a flood having a one per cent chance of being equaled or exceeded in any given year.

(L) "One-hundred-year floodplain" means that portion of a floodplain inundated by a one-hundred-year flood.

(M) "Structure" means a walled and roofed building, including, without limitation, gas or liquid storage tanks, mobile homes, and manufactured homes.

(N) "Substantial improvement" means any reconstruction, rehabilitation, addition, or other improvement of a structure, the cost of which equals or exceeds fifty per cent of the market value of the structure before the start of construction of the improvement. "Substantial improvement" includes repairs to structures that have incurred substantial damage regardless of the actual repair work performed. "Substantial improvement" does not include either of the following:

(1) Any project for the improvement of a structure to correct existing violations of state or local health, sanitary, or safety code specifications that have been identified by the state or local code enforcement official having jurisdiction and that are the minimum necessary to ensure safe living conditions;

(2) Any alteration of an historic structure designated or listed pursuant to federal or state law, provided that the alteration will not preclude the structure's continued listing or designation as an historic structure.

(O) "Substantial damage" means damage of any origin that is sustained by a structure if the cost of restoring the structure to its condition prior to the damage would equal or exceed fifty per cent of the market value of the structure before the damage occurred.

(P) "National flood insurance program" means the national flood insurance program established in the "National Flood Insurance Act of 1968," 82 Stat. 572, 42 U.S.C. 4001, as amended, and regulations adopted under it.

(Q) "Conservancy district" means a conservancy district established under Chapter 6101. of the Revised Code.

Effective Date: 06-14-2000; 04-06-2007; 2007 HB119 09-29-2007



Section 1521.02 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 11-02-1959)



Section 1521.03 - Chief of division - powers and duties.

The chief of the division of soil and water resources shall do all of the following:

(A) Assist in an advisory capacity any properly constituted watershed district, conservancy district, or soil and water conservation district or any county, municipal corporation, or other government agency of the state in the planning of works for ground water recharge, flood mitigation, floodplain management, flood control, flow capacity and stability of streams, rivers, and watercourses, or the establishment of water conservation practices, within the limits of the appropriations for those purposes;

(B) Have authority to conduct basic inventories of the water and related natural resources in each drainage basin in the state; to develop a plan on a watershed basis that will recognize the variety of uses to which water may be put and the need for its management for those uses; with the approval of the director of natural resources and the controlling board, to transfer appropriated or other funds, authorized for those inventories and plan, to any division of the department of natural resources or other state agencies for the purpose of developing pertinent data relating to the plan of water management; and to accept and expend moneys contributed by any person for implementing the development of the plan;

(C) Have authority to make detailed investigations of all factors relating to floods, floodplain management, and flood control in the state with particular attention to those factors bearing upon the hydraulic and hydrologic characteristics of rivers, streams, and watercourses, recognizing the variety of uses to which water and watercourses may be put;

(D) Cooperate with the United States or any agency thereof and with any political subdivision of the state in planning and constructing flood control works;

(E) Hold meetings or public hearings, whichever is considered appropriate by the chief, to assist in the resolution of conflicts between ground water users. Such meetings or hearings shall be called upon written request from boards of health of city or general health districts created by or under the authority of Chapter 3709. of the Revised Code or authorities having the duties of a board of health as authorized by section 3709.05 of the Revised Code, boards of county commissioners, boards of township trustees, legislative authorities of municipal corporations, or boards of directors of conservancy districts and may be called by the chief upon the request of any other person or at the chief's discretion. The chief shall collect and present at such meetings or hearings the available technical information relevant to the conflicts and to the ground water resource. The chief shall prepare a report, and may make recommendations, based upon the available technical data and the record of the meetings or hearings, about the use of the ground water resource. In making the report and any recommendations, the chief also may consider the factors listed in division (B) of section 1521.17 of the Revised Code. The technical information presented, the report prepared, and any recommendations made under this division shall be presumed to be prima-facie authentic and admissible as evidence in any court pursuant to Evidence Rule 902.

(F) Perform stream or ground water gauging and may contract with the

United States government or any other agency for the gauging of any streams or ground water within the state;

(G) Primarily with regard to water quantity, have authority to collect, study, map, and interpret all available information, statistics, and data pertaining to the availability, supply, use, conservation, and replenishment of the ground and surface waters in the state in coordination with other agencies of this state;

(H) Primarily with regard to water quantity and availability, be authorized to cooperate with and negotiate for the state with any agency of the United States government, of this state, or of any other state pertaining to the water resources of the state;

(I) Provide engineering support for the coastal management program established under Chapter 1506. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-14-2000



Section 1521.031 - Ohio water advisory council.

There is hereby created in the department of natural resources the Ohio water advisory council. The council shall consist of seven members appointed by the governor with the advice and consent of the senate. No more than four of the members shall be of the same political party. Members shall be persons who have a demonstrated interest in water management and whose expertise reflects the various responsibilities of the division of soil and water resources under this chapter and Chapter 1523. of the Revised Code, including, but not limited to, dam safety, surface water, groundwater, and flood plain management. The chief of the division of soil and water resources may participate in the deliberations of the council, but shall not vote.

Terms of office of members shall be for two years commencing on the second day of February and ending on the first day of February. Each member shall hold office from the date of appointment until the end of the term for which appointed. The governor may remove any member at any time for inefficiency, neglect of duty, or malfeasance in office. In the event of the death, removal, resignation, or incapacity of any member, the governor, with the advice and consent of the senate, shall appoint a successor to hold office for the remainder of the term for which the member's predecessor was appointed. Any member shall continue in office following the expiration date of the member's term until the member's successor takes office or until sixty days have elapsed, whichever occurs first. Membership on the council does not constitute holding a public office or position of employment under the Revised Code and is not grounds for removal of public officers or employees from their offices or positions of employment.

The council annually shall select from its members a chairperson and a vice-chairperson. The council shall hold at least one meeting each calendar quarter and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairperson and shall be called upon the written request of two or more members. A majority of the members constitutes a quorum. The division shall furnish clerical, technical, legal, and other services required by the council in the performance of its duties.

Members shall receive no compensation, but shall be reimbursed from the appropriations for the division for the actual and necessary expenses incurred by them in the performance of their official duties.

The council shall:

(A) Advise the chief of the division of soil and water resources in carrying out the duties of the division under this chapter and Chapter 1523. of the Revised Code;

(B) Recommend such policy and legislation with respect to water management and conservation as will promote the economic, industrial, and social development of the state while minimizing threats to the state's natural environment;

(C) Review and make recommendations on the development of plans and programs for long-term, comprehensive water management throughout the state; and

(D) Recommend ways to enhance cooperation among governmental agencies having an interest in water to encourage wise use and protection of the state's ground and surface waters. To this end, the council shall request nonvoting representation from appropriate governmental agencies.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-15-1984

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1521.04 - Use of water management fund.

The chief of the division of soil and water resources, with the approval of the director of natural resources, may make loans and grants from the water management fund created in section 1501.32 of the Revised Code to governmental agencies for water management, water supply improvements, and planning and may administer grants from the federal government and from other public or private sources for carrying out those functions and for the performance of any acts that may be required by the United States or by any agency or department thereof as a condition for the participation by any governmental agency in any federal financial or technical assistance program. Direct and indirect costs of administration may be paid from the fund.

The chief may use the water management fund for the purposes of administering the water diversion and consumptive use permit programs established in sections 1501.30 to 1501.35 of the Revised Code and the withdrawal and consumptive use permit program established under sections 1522.10 to 1522.21 of the Revised Code; to perform watershed and water resources studies for the purposes of water management planning; and to acquire, construct, reconstruct, improve, equip, maintain, operate, and dispose of water management improvements. The chief may fix, alter, charge, and collect rates, fees, rentals, and other charges to be paid into the fund by governmental agencies and persons who are supplied with water by facilities constructed or operated by the department of natural resources in order to amortize and defray the cost of the construction, maintenance, and operation of those facilities.

Amended by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-05-2001; 04-06-2007



Section 1521.041 - [Repealed].

Effective Date: 07-01-1963



Section 1521.05 - Well construction logs - well sealing reports.

(A) As used in this section:

(1) "Construct" or "construction" includes drilling, boring, digging, deepening, altering, and logging.

(2) "Altering" means changing the configuration of a well, including, without limitation, deepening a well, extending or replacing any portion of the inside or outside casing or wall of a well that extends below ground level, plugging a portion of a well back to a certain depth, and reaming out a well to enlarge its original diameter.

(3) "Logging" means describing the lithology, grain size, color, and texture of the formations encountered during the drilling, boring, digging, deepening, or altering of a well.

(4) "Grouting" means neat cement; bentonite products in slurry, granular, or pelletized form, excluding drilling mud or fluids; or any combination of neat cement and bentonite products that is placed within a well to seal the annular space or to seal an abandoned well and that is impervious to and capable of preventing the movement of water.

(5) "Abandoned well" means a well whose use has been permanently discontinued and that poses potential health and safety hazards or that has the potential to transmit surface contaminants into the aquifer in which the well has been constructed.

(6) "Sealing" means the complete filling of an abandoned well with grouting or other approved materials in order to permanently prevent the vertical movement of water in the well and thus prevent the contamination of ground water or the intermixing of water between aquifers.

(B) Any person that constructs a well shall keep a careful and accurate log of the construction of the well. The log shall show all of the following:

(1) The character, including, without limitation, the lithology, color, texture, and grain size, the name, if known, and the depth of all formations passed through or encountered;

(2) The depths at which water is encountered;

(3) The static water level of the completed well;

(4) A copy of the record of all pumping tests and analyses related to those tests, if any;

(5) Construction details, including lengths, diameters, and thicknesses of casing and screening and the volume, type of material, and method of introducing gravel packing and grouting into the well;

(6) The type of pumping equipment installed, if any;

(7) The name of the owner of the well, the address of the location where the well was constructed, and either the state plane coordinates or the latitude and longitude of the well;

(8) The signature of the individual who constructed the well and filed the well log;

(9) Any other information required by the chief of the division of soil and water resources.

The log shall be filed with the division of soil and water resources within thirty days after the completion of construction of the well on forms prescribed and prepared by the division. The log shall be kept on file by the division.

(C) Any person that seals a well shall keep a careful and accurate report of the sealing of the well. The sealing report shall show all of the following:

(1) The name of the owner of the well, the address of the location where the well was constructed, and either the state plane coordinates or the latitude and longitude of the well;

(2) The depth of the well, the size and length of its casing, and the static water level of the well;

(3) The sealing procedures, including the volume and type of sealing material or materials and the method and depth of placement of each material;

(4) The date on which the sealing was performed;

(5) The signature of the individual who sealed the well and filed the sealing report;

(6) Any other information required by the chief.

The sealing report shall be filed with the division within thirty days after the completion of the sealing of the well on forms prescribed and prepared by the division.

(D) In accordance with Chapter 119. of the Revised Code, the chief may adopt, amend, and rescind rules requiring other persons that are involved in the construction or subsequent development of a well to submit well logs under division (B) of this section containing any or all of the information specified in divisions (B)(1) to (9) of this section and specifying additional information to be included in sealing reports required under division (C) of this section. The chief shall adopt rules establishing procedures and requirements governing the payment and collection of water well log filing fees, including the amount of any filing fee to be imposed as an alternative to the twenty-dollar filing fee established in division (G) of this section and including procedures for the quarterly transfer of filing fees by boards of health and the director of environmental protection under that division.

(E)

(1) No person shall fail to keep and file a well log or a sealing report as required by this section.

(2) No person shall make a false statement in any well log or sealing report required to be kept and filed under this section. Violation of division (E)(2) of this section is falsification under section 2921.13 of the Revised Code.

(F) For the purposes of prosecution of a violation of division (E)(1) of this section, a prima-facie case is established when the division obtains either of the following:

(1) A certified copy of a permit for a private water system issued in accordance with rules adopted under section 3701.344 of the Revised Code, or a certified copy of the invoice or a canceled check from the owner of a well indicating the construction or sealing services performed;

(2) A certified copy of any permit issued under Chapter 3734. or 6111. of the Revised Code or plan approval granted under Chapter 6109. of the Revised Code for any activity that includes the construction or sealing of a well as applicable.

(G) In accordance with rules adopted under this section, a person or entity that constructs a well for the purpose of extracting potable water as part of a private water system that is subject to rules adopted under section 3701.344 of the Revised Code or a public water system that is required to be licensed under Chapter 6109. of the Revised Code shall pay a well log filing fee of twenty dollars per well log or, if the chief has adopted rules establishing an alternative fee amount, the fee amount established under rules. The fee shall be collected by a board of health under section 3701.344 of the Revised Code or the environmental protection agency under section 6109.22 of the Revised Code, as applicable.

Each calendar quarter, a board of health or the environmental protection agency, as applicable, shall forward all well log filing fees collected during the previous calendar quarter to the division of soil and water resources. The fees shall be forwarded in accordance with procedures established in rules adopted under this section.

Proceeds of well log filing fees shall be used by the division of soil and water resources for the purposes of acquiring, maintaining, and dispensing digital and paper records of well logs that are filed with the division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 03-18-1999; 04-06-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 1521.06 - Construction permits for dams or levees required - exceptions.

(A) No dam may be constructed for the purpose of storing, conserving, or retarding water, or for any other purpose, nor shall any levee be constructed for the purpose of diverting or retaining flood water, unless the person or governmental agency desiring the construction has a construction permit for the dam or levee issued by the chief of the division of soil and water resources.

A construction permit is not required under this section for:

(1) A dam that is or will be less than ten feet in height and that has or will have a storage capacity of not more than fifty acre-feet at the elevation of the top of the dam, as determined by the chief. For the purposes of this section, the height of a dam shall be measured from the natural stream bed or lowest ground elevation at the downstream or outside limit of the dam to the elevation of the top of the dam.

(2) A dam, regardless of height, that has or will have a storage capacity of not more than fifteen acre-feet at the elevation of the top of the dam, as determined by the chief;

(3) A dam, regardless of storage capacity, that is or will be six feet or less in height, as determined by the chief;

(4) A dam or levee that belongs to a class exempted by the chief;

(5) The repair, maintenance, improvement, alteration, or removal of a dam or levee that is subject to section 1521.062 of the Revised Code, unless the construction constitutes an enlargement or reconstruction of the structure as determined by the chief;

(6) A dam or impoundment constructed under Chapter 1513. of the Revised Code.

(B) Before a construction permit may be issued, three copies of the plans and specifications, including a detailed cost estimate, for the proposed construction, prepared by a registered professional engineer, together with the filing fee specified by this section and the bond or other security required by section 1521.061 of the Revised Code, shall be filed with the chief. The detailed estimate of the cost shall include all costs associated with the construction of the dam or levee, including supervision and inspection of the construction by a registered professional engineer. The filing fee shall be based on the detailed cost estimate for the proposed construction as filed with and approved by the chief, and shall be determined by the following schedule unless otherwise provided by rules adopted under this section:

(1) For the first one hundred thousand dollars of estimated cost, a fee of four per cent;

(2) For the next four hundred thousand dollars of estimated cost, a fee of three per cent;

(3) For the next five hundred thousand dollars of estimated cost, a fee of two per cent;

(4) For all costs in excess of one million dollars, a fee of one-half of one per cent.

In no case shall the filing fee be less than one thousand dollars or more than one hundred thousand dollars. If the actual cost exceeds the estimated cost by more than fifteen per cent, an additional filing fee shall be required equal to the fee determined by the preceding schedule less the original filing fee. All fees collected pursuant to this section, and all fines collected pursuant to section 1521.99 of the Revised Code, shall be deposited in the state treasury to the credit of the dam safety fund, which is hereby created. Expenditures from the fund shall be made by the chief for the purpose of administering this section and sections 1521.061 and 1521.062 of the Revised Code.

(C) The chief shall, within thirty days from the date of the receipt of the application, fee, and bond or other security, issue or deny a construction permit for the construction or may issue a construction permit conditioned upon the making of such changes in the plans and specifications for the construction as the chief considers advisable if the chief determines that the construction of the proposed dam or levee, in accordance with the plans and specifications filed, would endanger life, health, or property.

(D) The chief may deny a construction permit after finding that a dam or levee built in accordance with the plans and specifications would endanger life, health, or property, because of improper or inadequate design, or for such other reasons as the chief may determine.

In the event the chief denies a permit for the construction of the dam or levee, or issues a permit conditioned upon a making of changes in the plans or specifications for the construction, the chief shall state the reasons therefor and so notify, in writing, the person or governmental agency making the application for a permit. If the permit is denied, the chief shall return the bond or other security to the person or governmental agency making application for the permit.

The decision of the chief conditioning or denying a construction permit is subject to appeal as provided in Chapter 119. of the Revised Code. A dam or levee built substantially at variance from the plans and specifications upon which a construction permit was issued is in violation of this section. The chief may at any time inspect any dam or levee, or site upon which any dam or levee is to be constructed, in order to determine whether it complies with this section.

(E) A registered professional engineer shall inspect the construction for which the permit was issued during all phases of construction and shall furnish to the chief such regular reports of the engineer's inspections as the chief may require. When the chief finds that construction has been fully completed in accordance with the terms of the permit and the plans and specifications approved by the chief, the chief shall approve the construction. When one year has elapsed after approval of the completed construction, and the chief finds that within this period no fact has become apparent to indicate that the construction was not performed in accordance with the terms of the permit and the plans and specifications approved by the chief, or that the construction as performed would endanger life, health, or property, the chief shall release the bond or other security. No bond or other security shall be released until one year after final approval by the chief, unless the dam or levee has been modified so that it will not retain water and has been approved as nonhazardous after determination by the chief that the dam or levee as modified will not endanger life, health, or property.

(F) When inspections required by this section are not being performed, the chief shall notify the person or governmental agency to which the permit has been issued that inspections are not being performed by the registered professional engineer and that the chief will inspect the remainder of the construction. Thereafter, the chief shall inspect the construction and the cost of inspection shall be charged against the owner. Failure of the registered professional engineer to submit required inspection reports shall be deemed notice that the engineer's inspections are not being performed.

(G) The chief may order construction to cease on any dam or levee that is being built in violation of this section, and may prohibit the retention of water behind any dam or levee that has been built in violation of this section. The attorney general, upon written request of the chief, may bring an action for an injunction against any person who violates this section or to enforce an order or prohibition of the chief made pursuant to this section.

(H) The chief may adopt rules in accordance with Chapter 119. of the Revised Code, for the design and construction of dams and levees for which a construction permit is required by this section or for which periodic inspection is required by section 1521.062 of the Revised Code, for establishing a filing fee schedule in lieu of the schedule established under division (B) of this section, for deposit and forfeiture of bonds and other securities required by section 1521.061 of the Revised Code, for the periodic inspection, operation, repair, improvement, alteration, or removal of all dams and levees, as specified in section 1521.062 of the Revised Code, and for establishing classes of dams or levees that are exempt from the requirements of this section and section 1521.062 of the Revised Code as being of a size, purpose, or situation that does not present a substantial hazard to life, health, or property. The chief may, by rule, limit the period during which a construction permit issued under this section is valid. The rules may allow for the extension of the period during which a permit is valid upon written request, provided that the written request includes a revised construction cost estimate, and may require the payment of an additional filing fee for the requested extension. If a construction permit expires without an extension before construction is completed, the person or agency shall apply for a new permit, and shall not continue construction until the new permit is issued.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003; 04-06-2007



Section 1521.061 - Surety bond conditioned on satisfactory completion of project in accordance with terms of permit and plans and specifications.

Except as otherwise provided in this section, a construction permit shall not be issued under section 1521.06 of the Revised Code unless the person or governmental agency applying for the permit executes and files a surety bond conditioned on completion of the dam or levee in accordance with the terms of the permit and the plans and specifications approved by the chief of the division of soil and water resources, in an amount equal to fifty per cent of the estimated cost of the project.

If a permittee requests an extension of the time period during which a construction permit is valid in accordance with rules adopted under section 1521.06 of the Revised Code, the chief shall determine whether the revised construction cost estimate provided with the request exceeds the original construction cost estimate that was filed with the chief by more than twenty-five per cent. If the revised construction cost estimate exceeds the original construction cost estimate by more than twenty-five per cent, the chief may require an additional surety bond to be filed so that the total amount of the surety bonds equals at least fifty per cent of the revised construction cost estimate.

The chief shall not approve any bond until it is personally signed and acknowledged by both principal and surety, or as to either by the attorney in fact thereof, with a certified copy of the power of attorney attached. The chief shall not approve the bond unless there is attached a certificate of the superintendent of insurance that the company is authorized to transact a fidelity and surety business in this state.

All bonds shall be given in a form prescribed by the chief and shall run to the state as obligee.

The applicant may deposit, in lieu of a bond, cash in an amount equal to the amount of the bond or United States government securities or negotiable certificates of deposit issued by any bank organized or transacting business in this state having a par value equal to or greater than the amount of the bond. Such cash or securities shall be deposited upon the same terms as bonds. If one or more certificates of deposit are deposited in lieu of a bond, the chief shall require the bank that issued any such certificate to pledge securities of the aggregate market value equal to the amount of the certificate that is in excess of the amount insured by the federal deposit insurance corporation. The securities to be pledged shall be those designated as eligible under section 135.18 of the Revised Code. The securities shall be security for the repayment of the certificate of deposit.

Immediately upon a deposit of cash, securities, or certificates of deposit, the chief shall deliver them to the treasurer of state, who shall hold them in trust for the purposes for which they have been deposited. The treasurer of state is responsible for the safekeeping of such deposits. An applicant making a deposit of cash, securities, or certificates of deposit may withdraw and receive from the treasurer of state, on the written order of the chief, all or any portion of the cash, securities, or certificates of deposit, upon depositing with the treasurer of state cash, other United States government securities, or negotiable certificates of deposit issued by any bank organized or transacting business in this state equal in par value to the par value of the cash, securities, or certificates of deposit withdrawn. An applicant may demand and receive from the treasurer of state all interest or other income from any such securities or certificates as it becomes due. If securities so deposited with and in the possession of the treasurer of state mature or are called for payment by the issuer thereof, the treasurer of state, at the request of the applicant who deposited them, shall convert the proceeds of the redemption or payment of the securities into such other United States government securities, negotiable certificates of deposit issued by any bank organized or transacting business in this state, or cash as the applicant designates.

When the chief finds that a person or governmental agency has failed to comply with the conditions of the person's or agency's bond, the chief shall make a finding of that fact and declare the bond, cash, securities, or certificates of deposit forfeited in the amount set by rule of the chief. The chief shall thereupon certify the total forfeiture to the attorney general, who shall proceed to collect that amount.

In lieu of total forfeiture, the surety, at its option, may cause the dam or levee to be completed as required by section 1521.06 of the Revised Code and rules of the chief, or otherwise rendered nonhazardous, or pay to the treasurer of state the cost thereof.

All moneys collected on account of forfeitures of bonds, cash, securities, and certificates of deposit under this section shall be credited to the dam safety fund created in section 1521.06 of the Revised Code. The chief shall make expenditures from the fund to complete dams and levees for which bonds have been forfeited or to otherwise render them nonhazardous.

Expenditures from the fund for those purposes shall be made pursuant to contracts entered into by the chief with persons who agree to furnish all of the materials, equipment, work, and labor as specified and provided in the contract.

A surety bond shall not be required for a permit for a dam or levee that is to be designed and constructed by an agency of the United States government, if the agency files with the chief written assurance of the agency's financial responsibility for the structure during the one-year period following the chief's approval of the completed construction provided for under division (E) of section 1521.06 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1990; 04-06-2007



Section 1521.062 - Inspection of dams and levees.

(A) All dams and levees constructed in this state and not exempted by this section or by the chief of the division of soil and water resources under section 1521.06 of the Revised Code shall be inspected periodically by the chief, except for classes of dams that, in accordance with rules adopted under this section, are required to be inspected by registered professional engineers who have been approved for that purpose by the chief. The inspection shall ensure that continued operation and use of the dam or levee does not constitute a hazard to life, health, or property. Periodic inspections shall not be required of the following structures:

(1) A dam that is less than ten feet in height and has a storage capacity of not more than fifty acre-feet at the elevation of the top of the dam, as determined by the chief. For the purposes of this section, the height of a dam shall be measured from the natural stream bed or lowest ground elevation at the downstream or outside limit of the dam to the elevation of the top of the dam.

(2) A dam, regardless of height, that has a storage capacity of not more than fifteen acre-feet at the elevation of the top of the dam, as determined by the chief;

(3) A dam, regardless of storage capacity, that is six feet or less in height, as determined by the chief;

(4) A dam or levee belonging to a class exempted by the chief;

(5) A dam or levee that has been exempted in accordance with rules adopted under section 1521.064 of the Revised Code.

(B) In accordance with rules adopted under this section, the owner of a dam that is in a class of dams that is designated in the rules for inspection by registered professional engineers shall obtain the services of a registered professional engineer who has been approved by the chief to conduct the periodic inspection of dams pursuant to schedules and other standards and procedures established in the rules. The registered professional engineer shall prepare a report of the inspection in accordance with the rules and provide the inspection report to the dam owner who shall submit it to the chief. A dam that is designated under the rules for inspection by a registered professional engineer, but that is not inspected within a five-year period may be inspected by the chief at the owner's expense.

(C) Intervals between periodic inspections shall be determined by the chief, but shall not exceed five years.

(D) In the case of a dam or levee that the chief inspects, the chief shall furnish a report of the inspection to the owner of the dam or levee. With regard to a dam or levee that has been inspected, either by the chief or by a registered professional engineer, and that is the subject of an inspection report prepared or received by the chief, the chief shall inform the owner of any required repairs, maintenance, investigations, and other remedial and operational measures. The chief shall order the owner to perform such repairs, maintenance, investigations, or other remedial or operational measures as the chief considers necessary to safeguard life, health, or property. The order shall permit the owner a reasonable time in which to perform the needed repairs, maintenance, investigations, or other remedial measures, and the cost thereof shall be borne by the owner. All orders of the chief are subject to appeal as provided in Chapter 119. of the Revised Code. The attorney general, upon written request of the chief, may bring an action for an injunction against any person who violates this section or to enforce an order of the chief made pursuant to this section.

(E) The owner of a dam or levee shall monitor, maintain, and operate the structure and its appurtenances safely in accordance with state rules, terms and conditions of permits, orders, and other requirements issued pursuant to this section or section 1521.06 of the Revised Code. The owner shall fully and promptly notify the division of soil and water resources and other responsible authorities of any condition that threatens the safety of the structure and shall take all necessary actions to safeguard life, health, and property.

(F) Before commencing the repair, improvement, alteration, or removal of a dam or levee, the owner shall file an application including plans, specifications, and other required information with the division and shall secure written approval of the application by the chief. Emergency actions by the owner required to safeguard life, health, or property are exempt from this requirement. The chief may, by rule, define maintenance, repairs, or other remedial measures of a routine nature that are exempt from this requirement.

(G) The chief may remove or correct, at the expense of the owner, any unsafe structures found to be constructed or maintained in violation of this section or section 1521.06 of the Revised Code. In the case of an owner other than a governmental agency, the cost of removal or correction of any unsafe structure, together with a description of the property on which the unsafe structure is located, shall be certified by the chief to the county auditor and placed by the county auditor upon the tax duplicate. This cost is a lien upon the lands from the date of entry and shall be collected as other taxes and returned to the division. In the case of an owner that is a governmental agency, the cost of removal or correction of any unsafe structure shall be recoverable from the owner by appropriate action in a court of competent jurisdiction.

(H) If the condition of any dam or levee is found, in the judgment of the chief, to be so dangerous to the safety of life, health, or property as not to permit time for the issuance and enforcement of an order relative to repair, maintenance, or operation, the chief shall employ any of the following remedial means necessary to protect life, health, and property:

(1) Lower the water level of the lake or reservoir by releasing water;

(2) Completely drain the lake or reservoir;

(3) Take such other measures or actions as the chief considers necessary to safeguard life, health, and property.

The chief shall continue in full charge and control of the dam or levee until the structure is rendered safe. The cost of the remedy shall be recoverable from the owner of the structure by appropriate action in a court of competent jurisdiction.

(I) The chief may accept and expend gifts, bequests, and grants from the United States government or from any other public or private source and may contract with the United States government or any other agency or entity for the purpose of carrying out the dam safety functions set forth in this section and section 1521.06 of the Revised Code.

(J) In accordance with Chapter 119. of the Revised Code, the chief may adopt, and may amend or rescind, rules that do all of the following:

(1) Designate classes of dams for which dam owners must obtain the services of a registered professional engineer to periodically inspect the dams and to prepare reports of the inspections for submittal to the chief;

(2) Establish standards in accordance with which the chief must approve or disapprove registered professional engineers to inspect dams together with procedures governing the approval process;

(3) Establish schedules, standards, and procedures governing periodic inspections and standards and procedures governing the preparation and submittal of inspection reports;

(4) Establish provisions regarding the enforcement of this section and rules adopted under it.

(K) The owner of a dam or levee shall notify the chief in writing of a change in ownership of the dam or levee prior to the exchange of the property.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1990; 09-29-2005; 04-06-2007



Section 1521.063 - Annual inspection fee.

(A) Except for the federal government, the owner of a dam, that is classified as a class I, class II, or class III dam under rules adopted under section 1521.06 of the Revised Code and subject to section 1521.062 of the Revised Code shall pay an annual fee, based upon the height of the dam, the linear foot length of the dam, and the per-acre foot of volume of water impounded by the dam. The fee shall be paid to the division of soil and water resources on or before the thirtieth day of June of each year. The annual fee shall be as follows until otherwise provided by rules adopted under this section:

(1) For any dam classified as a class I dam under rules adopted by the chief of the division of soil and water resources under section 1521.06 of the Revised Code, three hundred dollars plus ten dollars per foot of height of dam, five cents per foot of length of the dam and five cents per-acre foot of water impounded by the dam;

(2) For any dam classified as a class II dam under those rules, ninety dollars plus six dollars per foot of height of dam, five cents per foot of length of the dam and five cents per-acre foot of water impounded by the dam;

(3) For any dam classified as a class III dam under those rules, ninety dollars plus four dollars per foot of height of the dam, five cents per foot of length of the dam, and five cents per-acre foot of volume of water impounded by the dam.

For purposes of this section, the height of a dam is the vertical height, to the nearest foot, as determined by the division under section 1521.062 of the Revised Code.

All fees collected under this section shall be deposited in the dam safety fund created in section 1521.06 of the Revised Code. Any owner who fails to pay any annual fee required by this section within sixty days after the due date shall be assessed a penalty of ten per cent of the annual fee plus interest at the rate of one-half per cent per month from the due date until the date of payment.

There is hereby created the compliant dam discount program to be administered by the chief. Under the program, the chief may reduce the amount of the annual fee that an owner of a dam is required to pay under division (A)(1), (2), or (3) of this section if the owner is in compliance with section 1521.062 of the Revised Code and has developed an emergency action plan pursuant to standards established in rules adopted under this section. The chief shall not discount an annual fee by more than twenty-five per cent of the total annual fee that is due. In addition, the chief shall not discount the annual fee that is due from the owner of a dam who has been assessed a penalty under this section.

(B) The chief shall, in accordance with Chapter 119. of the Revised Code and subject to the prior approval of the director of natural resources, adopt, and may amend or rescind, rules for the collection of fees and the administration, implementation, and enforcement of this section and for the establishment of an annual fee schedule in lieu of the schedule established in division (A) of this section.

(C)

(1) No person, political subdivision, or state governmental agency shall violate or fail to comply with this section or any rule or order adopted or issued under it.

(2) The attorney general, upon written request of the chief, may commence an action against any such violator. Any action under division (C)(2) of this section is a civil action.

(D) As used in this section, "political subdivision" includes townships, municipal corporations, counties, school districts, municipal universities, park districts, sanitary districts, and conservancy districts and subdivisions thereof.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 09-26-2003

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 1521.064 - Administrative rules for exemption from inspections.

The chief of the division of soil and water resources, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend and rescind, rules establishing a program under which dams and levees may be exempted from inspections under section 1521.062 of the Revised Code if the continued operation and use of, and any rupturing of or other structural damage to, the dams and levees will not constitute a hazard to life, health, or property. The rules shall establish, without limitation, all of the following:

(A) A procedure by which the owner of such a dam or levee may apply for an exemption under this section;

(B) The standards that a dam or levee shall meet in order to be exempted under this section;

(C) A procedure by which the chief shall periodically review the status of a dam or levee that has been exempted under this section to determine if the exemption should be rescinded;

(D) A requirement that the owner of any dam or levee exempted under this section shall agree, in writing, to accept liability for any injury, death, or loss to persons or property caused by the rupturing of or other structural damage to the dam or levee.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1990; 04-06-2007



Section 1521.07 - Right of entry.

The chief of the division of soil and water resources or any employee in the service of the division may enter upon lands to make surveys and inspections in accordance with this chapter, when necessary in the discharge of the duties enumerated in this chapter.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-11-1991



Section 1521.08 - [Repealed].

Effective Date: 07-01-1989; 04-06-2007



Section 1521.09 - Reservoirs - reduction of assessed valuation.

Any landowner, or groups of landowners or lessors, in this state not within the corporate limits of any municipal corporation in this state, who shall by the construction of a dam across any watercourse form upon his own land one or more reservoirs for the collection and storage of surface water, and who maintains such reservoirs in such condition as to collect and store such water, or who donates to the state or any of its agencies a tract of land on which the state or any of its agencies may erect and maintain a reservoir for the storage of water, is entitled to a reduction of the assessed valuation of the tract of land upon which such reservoir is located of forty dollars for each acre-foot of storage capacity afforded by such dam. The total amount of such reduction shall not exceed forty per cent of the assessed valuation of the entire contiguous acreage owned by the landowner and upon which such reservoirs are located.

Effective Date: 10-01-1953



Section 1521.10 - Landowner to submit plans.

In order to be entitled to the compensation provided for in section 1521.09 of the Revised Code, the landowner shall have prepared and submit to the division of soil and water resources complete plans for the dam provided for in such section. The plans shall have the approval of the chief of the division of soil and water resources and the dam shall be constructed in accordance with such plans before compensation can be claimed.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1521.11 - Certification.

Upon the completion of the dam referred to in section 1521.09 of the Revised Code to the satisfaction of the division of soil and water resources, it shall certify the completion and the capacity thereof to the county auditor who shall thereupon make such reduction in the assessed valuation of the contiguous landowner as the contiguous landowner is entitled to receive under sections 1521.09 to 1521.12 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1521.12 - Approval of plans.

In the event that any dam is constructed before plans are submitted to and approved by the division of soil and water resources as required by section 1521.10 of the Revised Code, the landowner may submit plans of the dam the landowner has built, showing the area of the drainage basin above the dam, a cross section of the dam site, a cross section, plan, and elevation of the dam, a map of the spillway, a topographic map of the reservoir basin, and such other data and information as the division requires. If the plans receive the approval of the division, and upon examination the dam is found to be satisfactorily completed in accordance with such plans, the division shall certify the completion and capacity thereof to the county auditor. If the plans fail to meet the requirements of the division, the owner may submit revised plans, and when such revised plans have been approved and the dam rebuilt to conform to such plans, the completion of the dam and its capacity shall then be certified to the auditor who shall thereupon make such reduction in the assessed valuation of the contiguous land as such owner is entitled to receive under sections 1521.09 to 1521.12 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1521.13 - Floodplain management activities.

(A) Development in one-hundred-year floodplain areas shall be protected to at least the one-hundred-year flood level, and flood water conveyance shall be maintained, at a minimum, in accordance with standards established under the national flood insurance program. This division does not preclude a state agency or political subdivision from establishing flood protection standards that are more restrictive than this division.

(B) Prior to the expenditure of money for or the construction of buildings, structures, roads, bridges, or other facilities in locations that may be subject to flooding or flood damage, all state agencies and political subdivisions shall notify and consult with the division of soil and water resources and shall furnish information that the division reasonably requires in order to avoid the uneconomic, hazardous, or unnecessary use of floodplains in connection with such facilities.

(C) The chief of the division of soil and water resources shall do all of the following:

(1) Coordinate the floodplain management activities of state agencies and political subdivisions with the floodplain management activities of the United States, including the national flood insurance program;

(2) Collect, prepare, and maintain technical data and information on floods and floodplain management and make the data and information available to the public, state agencies, political subdivisions, and agencies of the United States;

(3) Cooperate and enter into agreements with persons for the preparation of studies and reports on floods and floodplain management;

(4) Assist any county, municipal corporation, or state agency in developing comprehensive floodplain management programs;

(5) Provide technical assistance to any county, municipal corporation, or state agency through engineering assistance, data collection, preparation of model laws, training, and other activities relating to floodplain management;

(6) For the purpose of reducing damages and the threat to life, health, and property in the event of a flood, cooperate with state agencies, political subdivisions, and the United States in the development of flood warning systems, evacuation plans, and flood emergency preparedness plans;

(7) Upon request, assist the emergency management agency established by section 5502.22 of the Revised Code in the preparation of flood hazard mitigation reports required as a condition for receiving federal disaster aid under the "Disaster Relief Act of 1974," 88 Stat. 143, 42 U.S.C.A. 5121, as amended, and regulations adopted under it;

(8) Adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code for the administration, implementation, and enforcement of this section and sections 1521.14 and 1521.18 of the Revised Code;

(9) Establish, by rule, technical standards for the delineation and mapping of floodplains and for the conduct of engineering studies to determine the vertical and horizontal limits of floodplains and for the assessment of development impacts on flood heights and flood conveyance. The standards established in rules adopted under this division shall be consistent with and no more stringent than the analogous standards established under the national flood insurance program.

(10) On behalf of the director of natural resources, administer section 1506.04 of the Revised Code.

In addition to the duties imposed in divisions (C)(1) to (10) of this section, and with respect to existing publicly owned facilities that have suffered flood damage or that may be subject to flood damage, the chief may conspicuously mark past and probable flood heights in order to assist in creating public awareness of and knowledge about flood hazards.

(D)

(1) Development that is funded, financed, undertaken, or preempted by state agencies shall comply with division (A) of this section and with rules adopted under division (C)(9) of this section.

(2) State agencies shall apply floodproofing measures in order to reduce potential additional flood damage of existing publicly owned facilities that have suffered flood damage.

(3) Before awarding funding or financing or granting a license, permit, or other authorization for a development that is or is to be located within a one-hundred-year floodplain, a state agency shall require the applicant to demonstrate to the satisfaction of the agency that the development will comply with division (A) of this section, rules adopted under division (C)(9) of this section, and any applicable local floodplain management resolution or ordinance.

(4) Prior to the disbursement of any state disaster assistance money in connection with any incident of flooding to or within a county or municipal corporation that is not listed by the chief as being in compliance under division (D)(1) of section 1521.18 of the Revised Code, a state agency that has authority to disburse such money shall require the county or municipal corporation to establish or reestablish compliance as provided in that division.

(E)

(1) Subject to section 1521.18 of the Revised Code, a county or a municipal corporation may do all of the following:

(a) Adopt floodplain maps that reflect the best available data and that indicate the areas to be regulated under a floodplain management resolution or ordinance, as applicable;

(b) Develop and adopt a floodplain management resolution or ordinance, as applicable;

(c) Adopt floodplain management standards that exceed the standards that are established under the national flood insurance program.

(2) A county or municipal corporation shall examine and apply, where economically feasible, floodproofing measures in order to reduce potential additional flood damage of existing publicly owned facilities that have suffered flood damage.

(3) A county that adopts a floodplain management resolution shall do so in accordance with the procedures established in section 307.37 of the Revised Code. The county may enforce the resolution by issuing stop work orders, seeking injunctive relief, or pursuing other civil actions that the county considers necessary to ensure compliance with the resolution. In addition, failure to comply with the floodplain management resolution constitutes a violation of division (D) of section 307.37 of the Revised Code.

(4) No action challenging the validity of a floodplain management resolution adopted by a county or a floodplain management ordinance adopted by a municipal corporation, or an amendment to such a resolution or ordinance, because of a procedural error in the adoption of the resolution, ordinance, or amendment shall be brought more than two years after the adoption of the resolution, ordinance, or amendment.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1995; 04-06-2007



Section 1521.14 - Action to enforce national flood insurance program standards.

Upon the written request of the director of natural resources, the attorney general shall bring an action for appropriate relief in a court of competent jurisdiction against any development that is not in compliance with the standards of the national flood insurance program and that is one of the following:

(A) Located in a county or municipal corporation that is not listed by the chief of the division of soil and water resources as being in compliance under division (D)(1) of section 1521.18 of the Revised Code;

(B) Funded, financed, undertaken, or preempted by a state agency.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994; 04-06-2007



Section 1521.15 - Water resources inventory - long-term water resources plan for Lake Erie drainage basin.

(A) The chief of the division of soil and water resources shall develop and maintain, in cooperation with local, state, federal, and private agencies and entities, a water resources inventory for the collection, interpretation, storage, retrieval, exchange, and dissemination of information concerning the water resources of this state, including, but not limited to, information on the location, type, quantity, and use of those resources and the location, type, and quantity of consumptive use and diversion of the water resources. The water resources inventory also shall include, without limitation, information to assist in determining the reasonableness of water use and sharing under common law, promoting reasonable use and development of water resources, and resolving water use conflicts.

All agencies of the state shall cooperate with the chief in the development and maintenance of the inventory.

(B) The chief shall cooperate with the other great lakes states and provinces to develop a common base of data regarding the management of the water resources of the Lake Erie drainage basin and to establish systematic arrangements for the exchange of those data.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1521.16 - Registering facilities capable of withdrawing more than 100,000 gallons a day - rules for ground water stress areas.

(A) Any person who owns a facility that has the capacity to withdraw waters of the state in an amount greater than one hundred thousand gallons per day from all sources and whose construction is completed before January 1, 1990, shall register the facility by January 1, 1991, with the chief of the division of soil and water resources, and any person who owns a facility that has the capacity to withdraw waters of the state in such an amount and whose construction is completed on or after January 1, 1990, shall register the facility with the chief within three months after the facility is completed. The person shall register the facility using a form prescribed by the chief that shall include, without limitation, the name and address of the registrant and date of registration; the locations and sources of the facility's water supply; the facility's withdrawal capacity per day and the amount withdrawn from each source; the uses made of the water, places of use, and places of discharge; and such other information as the chief may require by rule.

The registration date of any facility whose construction was completed prior to January 1, 1990, and that is registered under this division prior to January 1, 1991, shall be January 1, 1990. The registration date of any facility whose construction was completed prior to January 1, 1990, and that is required to register under this division prior to January 1, 1991, but that is not registered prior to that date, and the registration date of any facility whose construction was completed after January 1, 1990, and that is required to register under this division shall be the date on which the registration is received by the chief.

(B) In accordance with division (D) of this section, the chief shall adopt rules establishing standards and criteria for determining when an area of ground water is a ground water stress area, the geographic limits of such an area, and a threshold withdrawal capacity for the area below which registration under this division shall not be required. At any time following the adoption of those rules, the chief may by order designate an area of ground water as a ground water stress area and shall establish in any such order a threshold withdrawal capacity for the area below which registration under this division shall not be required.

Following the designation of a ground water stress area, the chief immediately shall give notice by publication in a newspaper of general circulation in the designated area that shall include a map delineating the designated ground water stress area and a statement of the threshold withdrawal capacity established for the area below which registration under this division shall not be required. The notice shall not appear in the legal notices section of the newspaper. Any person who owns a facility in the designated ground water stress area that is not registered under division (A) of this section and that has the capacity to withdraw waters of the state in an amount greater than the threshold withdrawal capacity for the area from all sources shall register the facility with the chief not later than thirty days after publication of the notice. A person registering a facility under this division shall do so using a form prescribed by the chief. The form shall include the information specified in division (A) of this section.

(C) Any person who owns a facility registered under division (A) or (B) of this section shall file a report annually with the chief listing the amount of water withdrawn per day by the facility, the return flow per day, and any other information the chief may require by rule. Any person who, under Chapter 6109. of the Revised Code, provides such information to the Ohio environmental protection agency is exempt from reporting under this division. The director of environmental protection shall provide the chief any such reported information upon request.

(D) The chief shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code to carry out this section.

(E)

(1) No person knowingly shall fail to register a facility or file a report as required under this section.

(2) No person shall file a false report under this section. Violation of division (E)(2) of this section is falsification under section 2921.13 of the Revised Code.

(F) At the request of the director of natural resources, the attorney general may commence a civil action to compel compliance with this section, in a court of common pleas, against any person who has violated or is violating division (E)(1) of this section. The court of common pleas in which a civil action is commenced under this division has jurisdiction to and shall compel compliance with this section upon a showing that the person against whom the action is brought has violated or is violating that division.

Any action under this division is a civil action, governed by the rules of civil procedure and other rules of practice and procedure applicable to civil actions.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1521.17 - Determination of reasonableness of use of water.

(A) The general assembly hereby finds and declares that the determination of the reasonableness of a use of water depends upon a consideration of the interests of the person making the use, of any person harmed by the use, and of society as a whole.

(B) In accordance with section 858 of the Restatement (Second) of Torts of the American law institute, all of the following factors shall be considered, without limitation, in determining whether a particular use of water is reasonable:

(1) The purpose of the use;

(2) The suitability of the use to the watercourse, lake, or aquifer;

(3) The economic value of the use;

(4) The social value of the use;

(5) The extent and amount of the harm it causes;

(6) The practicality of avoiding the harm by adjusting the use or method of use of one person or the other;

(7) The practicality of adjusting the quantity of water used by each person;

(8) The protection of existing values of water uses, land, investments, and enterprises;

(9) The justice of requiring the user causing harm to bear the loss.

(C) In any determination of reasonable use of water under common law in which prior use is a factor, it shall be conclusive that one use is prior to another in the quantity claimed if the date of registration of one facility providing such use under section 1521.16 of the Revised Code is prior to that of another facility. If a use of water in which prior use is a factor is by means of a facility having the capacity to withdraw one hundred thousand gallons or less of water per day and the facility is not registered under division (B) of that section, prior use shall be based on historic information and documentation provided by any person.

Effective Date: 07-18-1990



Section 1521.18 - Floodplain management ordinance or resolution.

(A) For the purposes of this section, a one-hundred-year floodplain is limited to an area identified as a one-hundred-year floodplain in accordance with the "National Flood Insurance Act of 1968," 82 Stat. 572, 42 U.S.C.A. 4001, as amended.

(B) Each municipal corporation or county that has within its boundaries a one-hundred-year floodplain and that adopts a floodplain management ordinance or resolution or any amendments to such an ordinance or resolution on or after April 11, 1991, after adopting the ordinance, resolution, or amendments and before submitting the ordinance, resolution, or amendments to the federal emergency management agency for final approval for compliance with applicable standards adopted under the "National Flood Insurance Act of 1968," 82 Stat. 572, 42 U.S.C.A. 4001, as amended, shall submit the ordinance, resolution, or amendments to the chief of the division of soil and water resources for the chief's review for compliance with those standards. Within forty-five days after receiving any such ordinance, resolution, or amendments, the chief shall complete the review and notify the municipal corporation or county as to whether the ordinance, resolution, or amendments comply with those standards. If the chief finds that the ordinance, resolution, or amendments comply with those standards, the chief shall forward it or them to the federal emergency management agency for final approval.

(C)

(1) If the chief determines that a county or municipal corporation that has adopted a floodplain management resolution or ordinance fails to administer or enforce the resolution or ordinance, the chief shall send a written notice by certified mail to the board of county commissioners of the county or the chief executive officer of the municipal corporation stating the nature of the noncompliance.

(2) In order to maintain its compliance status in accordance with division (D) of this section, a county or municipal corporation that has received a notice of noncompliance under division (C)(1) of this section may submit information to the chief not later than thirty days after receiving the notice that demonstrates compliance or indicates the actions that the county or municipal corporation is taking to administer or enforce the resolution or ordinance. The chief shall review the information and shall issue a final determination by certified mail to the county or municipal corporation of the compliance or noncompliance status of the county or municipal corporation. If the chief issues a final determination of noncompliance, the chief shall send a copy of that determination to the federal emergency management agency concurrently with mailing the notice to the municipal corporation or county.

(D)

(1) A county or municipal corporation is considered to be in compliance for the purposes of this section if either of the following applies:

(a) The county or municipal corporation has adopted a floodplain management resolution or ordinance that the chief has determined complies with applicable standards adopted under the "National Flood Insurance Act of 1968," 82 Stat. 572, 42 U.S.C.A. 4001, as amended, and is adequately administering and enforcing it as determined under division (C) of this section.

(b) The county or municipal corporation is participating in the national flood insurance program and has not received a notice of noncompliance under division (B) or (C) of this section.

(2) The chief shall maintain a list of all counties and municipal corporations that have one-hundred-year floodplains within their boundaries. The list shall indicate whether each such county or municipal corporation is in compliance or noncompliance as provided in division (D)(1) of this section and whether each such county or municipal corporation is participating in the national flood insurance program. The chief shall provide a copy of the list to the general assembly and all state agencies annually and shall notify the general assembly and the agencies of any changes at least quarterly.

(E) Any county or municipal corporation that is adversely affected by any determination of the chief under this section may appeal it in accordance with Chapter 119. of the Revised Code not later than thirty days after the final determination.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994; 04-06-2007



Section 1521.19 - Water resources council - state agency coordinating group - advisory group.

(A) There is hereby created the Ohio water resources council consisting of the directors of agriculture, development, environmental protection, health, natural resources, transportation, and the Ohio public works commission, the chairperson of the public utilities commission of Ohio, the executive director of the Ohio water development authority, and an executive assistant in the office of the governor appointed by the governor. The governor shall appoint one of the members of the council to serve as its chairperson. The council may adopt bylaws that are necessary for the implementation of this section. The council shall provide a forum for policy development, collaboration and coordination among state agencies, and strategic direction with respect to state water resource programs. The council shall be assisted in its functions by a state agency coordinating group and an advisory group as provided in this section.

(B) The state agency coordinating group shall consist of the executive director of the Ohio Lake Erie commission and a member or members from each state agency, commission, and authority represented on the council, to be appointed by the applicable director, chairperson, or executive director. However, the environmental protection agency shall be represented on the group by the chiefs of the divisions within that agency having responsibility for surface water programs and drinking and ground water programs, and the department of natural resources shall be represented on the group by the chief of the division of soil and water resources. The chairperson of the council shall appoint a leader of the state agency coordinating group. The group shall provide assistance to and perform duties on behalf of the council as directed by the council.

(C) The advisory group shall consist of not more than twenty-four members, each representing an organization or entity with an interest in water resource issues. The council shall appoint the members of the advisory group. Of the initial appointments, not more than ten members shall be appointed for one-year terms, and not more than ten members shall be appointed for two-year terms. Of the four initial appointments made after April 6, 2007, two of the members shall be appointed for one-year terms, and two of the members shall be appointed for two-year terms. Thereafter, all advisory group members shall serve two-year terms. Members may be reappointed. Each member shall hold office from the date of the member's appointment until the end of the member's term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The council may remove a member for misfeasance, nonfeasance, or malfeasance in office. The council shall appoint members to fill any vacancies on the group. A member appointed to fill a vacancy shall hold office for the remainder of the term for which that member was appointed.

The chairperson of the council shall appoint a chairperson of the advisory group. The advisory group shall advise the council on water resources issues addressed by the council.

(D) There is hereby created in the state treasury the Ohio water resources council fund. The department of natural resources shall serve as the fiscal agent for the fund. The departments of agriculture, development, environmental protection, health, natural resources, and transportation shall transfer moneys to the fund in equal amounts via intrastate transfer voucher. The public utilities commission of Ohio, Ohio public works commission, and Ohio water development authority may transfer moneys to the fund. If a voluntary transfer of moneys is made to the fund, the portion that is required to be transferred by the departments of agriculture, development, environmental protection, health, natural resources, and transportation may be equally reduced. Moneys in the fund shall be used to pay the operating expenses of the Ohio water resources council, including those specified in division (E) of this section.

(E) The Ohio water resources council may hire staff to support its activities. The council may enter into contracts and agreements with federal agencies, state agencies, political subdivisions, and private entities to assist in accomplishing its objectives. Advisory group members shall be reimbursed for expenses necessarily incurred in the performance of their duties pursuant to section 126.31 of the Revised Code and any applicable rules pertaining to travel reimbursement adopted by the office of budget and management.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-05-2001; 04-06-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

See 129th General AssemblyFile No.39,SB 171, §4

See 129th General AssemblyFile No.39,SB 171, §4



Section 1521.20 - Amended and renumbered 1506.38.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.21 - Amended and renumbered 1506.39.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.22 - Amended and renumbered 1506.40.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.23 - Amended and renumbered 1506.41.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.24 - Amended and renumbered 1506.42.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.25 - Amended and renumbered 1506.43.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.26 - Amended and renumbered 1506.44.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.27 - Amended and renumbered 1506.45.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.28 - Amended and renumbered 1506.46.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.29 - Amended and renumbered 1506.47.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.30 - Amended and renumbered 1506.48.

Effective Date: 06-14-2000; 2007 HB119 09-29-2007



Section 1521.41, 1521.42 - [Repealed].

Effective Date: 08-24-1967



Section 1521.99 - Penalty.

(A) Whoever violates division (E)(1) of section 1521.05 or division (E)(1) of section 1521.16 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 1521.06 or 1521.062 of the Revised Code shall be fined not less than one hundred dollars nor more than one thousand dollars for each offense. Each day of violation constitutes a separate offense.

Effective Date: 06-14-2000; 04-06-2007; 2007 HB119 09-29-2007






Chapter 1522 - GREAT LAKES-ST. LAWRENCE RIVER BASIN WATER RESOURCES COMPACT

Section 1522.01 - Compact ratified and enacted.

The "Great Lakes-St. Lawrence River Basin Water Resources Compact," which has been negotiated by representatives of this state and the states of Illinois, Indiana, Michigan, Minnesota, New York, and Wisconsin and the commonwealth of Pennsylvania, is hereby ratified, enacted into law, and entered into by this state as a party to it as follows:

AGREEMENT

Section 1. The states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio and Wisconsin and the Commonwealth of Pennsylvania hereby solemnly covenant and agree with each other, upon enactment of concurrent legislation by the respective state legislatures and consent by the Congress of the United States as follows:

GREAT LAKES-ST. LAWRENCE RIVER BASIN WATER RESOURCES COMPACT

ARTICLE 1 SHORT TITLE, DEFINITIONS, PURPOSES AND DURATION

Section 1.1. Short Title.

This act shall be known and may be cited as the "Great Lakes-St. Lawrence River Basin Water Resources Compact."

Section 1.2. Definitions.

For the purposes of this Compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

Adaptive Management means a Water resources management system that provides a systematic process for evaluation, monitoring and learning from the outcomes of operational programs and adjustment of policies, plans and programs based on experience and the evolution of scientific knowledge concerning Water resources and Water Dependent Natural Resources.

Agreement means the Great Lakes-St. Lawrence River Basin Sustainable Water Resources Agreement.

Applicant means a Person who is required to submit a Proposal that is subject to management and regulation under this Compact. Application has a corresponding meaning.

Basin or Great Lakes-St. Lawrence River Basin means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec within the jurisdiction of the Parties.

Basin Ecosystem or Great Lakes-St. Lawrence River Basin Ecosystem means the interacting components of air, land, Water and living organisms, including humankind, within the Basin.

Community within a Straddling County means any incorporated city, town or the equivalent thereof, that is located outside the Basin but wholly within a County that lies partly within the Basin and that is not a Straddling Community.

Compact means this Compact.

Consumptive Use means that portion of the Water Withdrawn or withheld from the Basin that is lost or otherwise not returned to the Basin due to evaporation, incorporation into Products or other processes.

Council means the Great Lakes-St. Lawrence River Basin Water Resources Council, created by this Compact.

Council Review means the collective review by the Council members as described in Article 4 of this Compact.

County means the largest territorial division for local government in a State. The County boundaries shall be defined as those boundaries that exist as of December 13, 2005.

Cumulative Impacts mean the impact on the Basin Ecosystem that results from incremental effects of all aspects of a Withdrawal, Diversion or Consumptive Use in addition to other past, present and reasonably foreseeable future Withdrawals, Diversions and Consumptive Uses regardless of who undertakes the other Withdrawals, Diversions and Consumptive Uses. Cumulative Impacts can result from individually minor but collectively significant Withdrawals, Diversions and Consumptive Uses taking place over a period of time.

Decision-Making Standard means the decision-making standard established by Section 4.11 for Proposals subject to management and regulation in Section 4.10.

Diversion means a transfer of Water from the Basin into another watershed, or from the watershed of one of the Great Lakes into that of another by any means of transfer, including but not limited to a pipeline, canal, tunnel, aqueduct, channel, modification of the direction of a water course, a tanker ship, tanker truck or rail tanker but does not apply to Water that is used in the Basin or a Great Lake watershed to manufacture or produce a Product that is then transferred out of the Basin or watershed. Divert has a corresponding meaning.

Environmentally Sound and Economically Feasible Water Conservation Measures mean those measures, methods, technologies or practices for efficient water use and for reduction of water loss and waste or for reducing a Withdrawal, Consumptive Use or Diversion that i) are environmentally sound, ii) reflect best practices applicable to the water use sector, iii) are technically feasible and available, iv) are economically feasible and cost effective based on an analysis that considers direct and avoided economic and environmental costs and v) consider the particular facilities and processes involved, taking into account the environmental impact, age of equipment and facilities involved, the processes employed, energy impacts and other appropriate factors.

Exception means a transfer of Water that is excepted under Section 4.9 from the prohibition against Diversions in Section 4.8.

Exception Standard means the standard for Exceptions established in Section 4.9.4.

Intra-Basin Transfer means the transfer of Water from the watershed of one of the Great Lakes into the watershed of another Great Lake.

Measures means any legislation, law, regulation, directive, requirement, guideline, program, policy, administrative practice or other procedure.

New or Increased Diversion means a new Diversion, an increase in an existing Diversion or the alteration of an existing Withdrawal so that it becomes a Diversion.

New or Increased Withdrawal or Consumptive Use means a new Withdrawal or Consumptive Use or an increase in an existing Withdrawal or Consumptive Use.

Originating Party means the Party within whose jurisdiction an Application or registration is made or required.

Party means a State party to this Compact.

Person means a human being or a legal person, including a government or a non-governmental organization, including any scientific, professional, business, nonprofit or public interest organization or association that is neither affiliated with, nor under the direction of a government.

Product means something produced in the Basin by human or mechanical effort or through agricultural processes and used in manufacturing, commercial or other processes or intended for intermediate or end use consumers. (i) Water used as part of the packaging of a Product shall be considered to be part of the Product. (ii) Other than Water used as part of the packaging of a Product, Water that is used primarily to transport materials in or out of the Basin is not a Product or part of a Product. (iii) Except as provided in (i) above, Water which is transferred as part of a public or private supply is not a Product or part of a Product. (iv) Water in its natural state such as in lakes, rivers, reservoirs, aquifers or water basins is not a Product.

Proposal means a Withdrawal, Diversion or Consumptive Use of Water that is subject to this Compact.

Province means Ontario or Quebec.

Public Water Supply Purposes means water distributed to the public through a physically connected system of treatment, storage and distribution facilities serving a group of largely residential customers that may also serve industrial, commercial and other institutional operators. Water Withdrawn directly from the Basin and not through such a system shall not be considered to be used for Public Water Supply Purposes.

Regional Body means the members of the Council and the Premiers of Ontario and Quebec or their designee as established by the Agreement.

Regional Review means the collective review by the Regional Body as described in Article 4 of this Compact.

Source Watershed means the watershed from which a Withdrawal originates. If Water is Withdrawn directly from a Great Lake or from the St. Lawrence River, then the Source Watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively. If Water is Withdrawn from the watershed of a stream that is a direct tributary to a Great Lake or a direct tributary to the St. Lawrence River, then the Source Watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively, with a preference to the direct tributary stream watershed from which it was Withdrawn.

Standard of Review and Decision means the Exception Standard, Decision-Making Standard and reviews as outlined in Article 4 of this Compact.

State means one of the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio or Wisconsin or the Commonwealth of Pennsylvania.

Straddling Community means any incorporated city, town or the equivalent thereof, wholly within any County that lies partly or completely within the Basin, whose corporate boundary existing as of the effective date of this Compact, is partly within the Basin or partly within two Great Lakes watersheds.

Technical Review means a detailed review conducted to determine whether or not a Proposal that requires Regional Review under this Compact meets the Standard of Review and Decision following procedures and guidelines as set out in this Compact.

Water means ground or surface water contained within the Basin.

Water Dependent Natural Resources means the interacting components of land, Water and living organisms affected by the Waters of the Basin.

Waters of the Basin or Basin Water means the Great Lakes and all streams, rivers, lakes, connecting channels and other bodies of water, including tributary groundwater, within the Basin.

Withdrawal means the taking of water from surface water or groundwater. Withdraw has a corresponding meaning.

Section 1.3. Findings and Purposes.

The legislative bodies of the respective Parties hereby find and declare:

1. Findings: a. The Waters of the Basin are precious public natural resources shared and held in trust by the States;b. The Waters of the Basin are interconnected and part of a single hydrologic system;c. The Waters of the Basin can concurrently serve multiple uses. Such multiple uses include municipal, public, industrial, commercial, agriculture, mining, navigation, energy development and production, recreation, the subsistence, economic and cultural activities of native peoples, Water quality maintenance and the maintenance of fish and wildlife habitat and a balanced ecosystem. And, other purposes are encouraged, recognizing that such uses are interdependent and must be balanced;d. Future Diversions and Consumptive Uses of Basin Water resources have the potential to significantly impact the environment, economy and welfare of the Great Lakes-St. Lawrence River region;e. Continued sustainable, accessible and adequate Water supplies for the people and economy of the Basin are of vital importance; and,f. The Parties have a shared duty to protect, conserve, restore, improve and manage the renewable but finite Waters of the Basin for the use, benefit and enjoyment of all their citizens, including generations yet to come. The most effective means of protecting, conserving, restoring, improving and managing the Basin Waters is through the joint pursuit of unified and cooperative principles, policies and programs mutually agreed upon, enacted and adhered to by all Parties.

2. Purposes: a. To act together to protect, conserve, restore, improve and effectively manage the Waters and Water Dependent Natural Resources of the Basin under appropriate arrangements for intergovernmental cooperation and consultation because current lack of full scientific certainty should not be used as a reason for postponing measures to protect the Basin Ecosystem;b. To remove causes of present and future controversies;c. To provide for cooperative planning and action by the Parties with respect to such Water resources; d. To facilitate consistent approaches to Water management across the Basin while retaining State management authority over Water management decisions within the Basin;e. To facilitate the exchange of data, strengthen the scientific information base upon which decisions are made and engage in consultation on the potential effects of proposed Withdrawals and losses on the Waters and Water Dependent Natural Resources of the Basin;f. To prevent significant adverse impacts of Withdrawals and losses on the Basin's ecosystems and watersheds;g. To promote interstate and State-Provincial comity; and,h. To promote an Adaptive Management approach to the conservation and management of Basin Water resources, which recognizes, considers and provides adjustments for the uncertainties in, and evolution of, scientific knowledge concerning the Basin's Waters and Water Dependent Natural Resources.

Section 1.4. Science. 1. The Parties commit to provide leadership for the development of a collaborative strategy with other regional partners to strengthen the scientific basis for sound Water management decision making under this Compact.2. The strategy shall guide the collection and application of scientific information to support:a. An improved understanding of the individual and Cumulative Impacts of Withdrawals from various locations and Water sources on the Basin Ecosystem and to develop a mechanism by which impacts of Withdrawals may be assessed;b. The periodic assessment of Cumulative Impacts of Withdrawals, Diversions and Consumptive Uses on a Great Lake and St. Lawrence River watershed basis;c. Improved scientific understanding of the Waters of the Basin;d. Improved understanding of the role of groundwater in Basin Water resources management; and,e. The development, transfer and application of science and research related to Water conservation and Water use efficiency.

ARTICLE 2 ORGANIZATION

Section 2.1. Council Created.

The Great Lakes-St. Lawrence River Basin Water Resources Council is hereby created as a body politic and corporate, with succession for the duration of this Compact, as an agency and instrumentality of the governments of the respective Parties.

Section 2.2. Council Membership.

The Council shall consist of the Governors of the Parties, ex officio.

Section 2.3. Alternates.

Each member of the Council shall appoint at least one alternate who may act in his or her place and stead, with authority to attend all meetings of the Council and with power to vote in the absence of the member. Unless otherwise provided by law of the Party for which he or she is appointed, each alternate shall serve during the term of the member appointing him or her, subject to removal at the pleasure of the member. In the event of a vacancy in the office of alternate, it shall be filled in the same manner as an original appointment for the unexpired term only.

Section 2.4. Voting. 1. Each member is entitled to one vote on all matters that may come before the Council. 2. Unless otherwise stated, the rule of decision shall be by a simple majority.3. The Council shall annually adopt a budget for each fiscal year and the amount required to balance the budget shall be apportioned equitably among the Parties by unanimous vote of the Council. The appropriation of such amounts shall be subject to such review and approval as may be required by the budgetary processes of the respective Parties.4. The participation of Council members from a majority of the Parties shall constitute a quorum for the transaction of business at any meeting of the Council.

Section 2.5. Organization and Procedure.

The Council shall provide for its own organization and procedure, and may adopt rules and regulations governing its meetings and transactions, as well as the procedures and timeline for submission, review and consideration of Proposals that come before the Council for its review and action. The Council shall organize, annually, by the election of a Chair and Vice-Chair from among its members. Each member may appoint an advisor, who may attend all meetings of the Council and its committees, but shall not have voting power. The Council may employ or appoint professional and administrative personnel, including an Executive Director, as it may deem advisable, to carry out the purposes of this Compact.

Section 2.6. Use of Existing Offices and Agencies.

It is the policy of the Parties to preserve and utilize the functions, powers and duties of existing offices and agencies of government to the extent consistent with this Compact. Further, the Council shall promote and aid the coordination of the activities and programs of the Parties concerned with Water resources management in the Basin. To this end, but without limitation, the Council may:1. Advise, consult, contract, assist or otherwise cooperate with any and all such agencies;2. Employ any other agency or instrumentality of any of the Parties for any purpose; and,3. Develop and adopt plans consistent with the Water resources plans of the Parties.

Section 2.7. Jurisdiction.

The Council shall have, exercise and discharge its functions, powers and duties within the limits of the Basin. Outside the Basin, it may act in its discretion, but only to the extent such action may be necessary or convenient to effectuate or implement its powers or responsibilities within the Basin and subject to the consent of the jurisdiction wherein it proposes to act.

Section 2.8. Status, Immunities and Privileges. 1. The Council, its members and personnel in their official capacity and when engaged directly in the affairs of the Council, its property and its assets, wherever located and by whomsoever held, shall enjoy the same immunity from suit and every form of judicial process as is enjoyed by the Parties, except to the extent that the Council may expressly waive its immunity for the purposes of any proceedings or by the terms of any contract.2. The property and assets of the Council, wherever located and by whomsoever held, shall be considered public property and shall be immune from search, requisition, confiscation, expropriation or any other form of taking or foreclosure by executive or legislative action.3. The Council, its property and its assets, income and the operations it carries out pursuant to this Compact shall be immune from all taxation by or under the authority of any of the Parties or any political subdivision thereof; provided, however, that in lieu of property taxes the Council may make reasonable payments to local taxing districts in annual amounts which shall approximate the taxes lawfully assessed upon similar property.

Section 2.9. Advisory Committees.

The Council may constitute and empower advisory committees, which may be comprised of representatives of the public and of federal, State, tribal, county and local governments, water resources agencies, water-using industries and sectors, water-interest groups and academic experts in related fields.

ARTICLE 3 GENERAL POWERS AND DUTIES

Section 3.1. General.

The Waters and Water Dependent Natural Resources of the Basin are subject to the sovereign right and responsibilities of the Parties, and it is the purpose of this Compact to provide for joint exercise of such powers of sovereignty by the Council in the common interests of the people of the region, in the manner and to the extent provided in this Compact. The Council and the Parties shall use the Standard of Review and Decision and procedures contained in or adopted pursuant to this Compact as the means to exercise their authority under this Compact.

The Council may revise the Standard of Review and Decision, after consultation with the Provinces and upon unanimous vote of all Council members, by regulation duly adopted in accordance with Section 3.3 of this Compact and in accordance with each Party's respective statutory authorities and applicable procedures.

The Council shall identify priorities and develop plans and policies relating to Basin Water resources. It shall adopt and promote uniform and coordinated policies for Water resources conservation and management in the Basin.

Section 3.2. Council Powers.

The Council may: plan; conduct research and collect, compile, analyze, interpret, report and disseminate data on Water resources and uses; forecast Water levels; conduct investigations; institute court actions; design, acquire, construct, reconstruct, own, operate, maintain, control, sell and convey real and personal property and any interest therein as it may deem necessary, useful or convenient to carry out the purposes of this Compact; make contracts; receive and accept such payments, appropriations, grants, gifts, loans, advances and other funds, properties and services as may be transferred or made available to it by any Party or by any other public or private agency, corporation or individual; and, exercise such other and different powers as may be delegated to it by this Compact or otherwise pursuant to law, and have and exercise all powers necessary or convenient to carry out its express powers or which may be reasonably implied therefrom.

Section 3.3. Rules and Regulations. 1. The Council may promulgate and enforce such rules and regulations as may be necessary for the implementation and enforcement of this Compact. The Council may adopt by regulation, after public notice and public hearing, reasonable Application fees with respect to those Proposals for Exceptions that are subject to Council review under Section 4.9. Any rule or regulation of the Council, other than one which deals solely with the internal management of the Council or its property, shall be adopted only after public notice and hearing. 2. Each Party, in accordance with its respective statutory authorities and applicable procedures, may adopt and enforce rules and regulations to implement and enforce this Compact and the programs adopted by such Party to carry out the management programs contemplated by this Compact.

Section 3.4. Program Review and Findings.1. Each Party shall submit a report to the Council and the Regional Body detailing its Water management and conservation and efficiency programs that implement this Compact. The report shall set out the manner in which Water Withdrawals are managed by sector, Water source, quantity or any other means, and how the provisions of the Standard of Review and Decision and conservation and efficiency programs are implemented. The first report shall be provided by each Party one year from the effective date of this Compact and thereafter every five years. 2. The Council, in cooperation with the Provinces, shall review its Water management and conservation and efficiency programs and those of the Parties that are established in this Compact and make findings on whether the Water management program provisions in this Compact are being met, and if not, recommend options to assist the Parties in meeting the provisions of this Compact. Such review shall take place:a. Thirty days after the first report is submitted by all Parties; and, b. Every five years after the effective date of this Compact; and,c. At any other time at the request of one of the Parties.3. As one of its duties and responsibilities, the Council may recommend a range of approaches to the Parties with respect to the development, enhancement and application of Water management and conservation and efficiency programs to implement the Standard of Review and Decision reflecting improved scientific understanding of the Waters of the Basin, including groundwater, and the impacts of Withdrawals on the Basin Ecosystem.

ARTICLE 4 WATER MANAGEMENT AND REGULATION

Section 4.1. Water Resources Inventory, Registration and Reporting. 1. Within five years of the effective date of this Compact, each Party shall develop and maintain a Water resources inventory for the collection, interpretation, storage, retrieval, exchange and dissemination of information concerning the Water resources of the Party, including, but not limited to, information on the location, type, quantity and use of those resources and the location, type and quantity of Withdrawals, Diversions and Consumptive Uses. To the extent feasible, the Water resources inventory shall be developed in cooperation with local, State, federal, tribal and other private agencies and entities, as well as the Council. Each Party's agencies shall cooperate with that Party in the development and maintenance of the inventory. 2. The Council shall assist each Party to develop a common base of data regarding the management of the Water resources of the Basin and to establish systematic arrangements for the exchange of those data with other States and Provinces.3. To develop and maintain a compatible base of Water use information, within five years of the effective date of this Compact any Person who Withdraws Water in an amount of 100,000 gallons per day or greater average in any 30-day period (including Consumptive Uses) from all sources, or Diverts Water of any amount, shall register the Withdrawal or Diversion by a date set by the Council unless the Person has previously registered in accordance with an existing State program. The Person shall register the Withdrawal or Diversion with the Originating Party using a form prescribed by the Originating Party that shall include, at a minimum and without limitation: the name and address of the registrant and date of registration; the locations and sources of the Withdrawal or Diversion; the capacity of the Withdrawal or Diversion per day and the amount Withdrawn or Diverted from each source; the uses made of the Water; places of use and places of discharge; and, such other information as the Originating Party may require. All registrations shall include an estimate of the volume of the Withdrawal or Diversion in terms of gallons per day average in any 30-day period.4. All registrants shall annually report the monthly volumes of the Withdrawal, Consumptive Use and Diversion in gallons to the Originating Party and any other information requested by the Originating Party. 5. Each Party shall annually report the information gathered pursuant to this Section to a Great Lakes-St. Lawrence River Water use data base repository and aggregated information shall be made publicly available, consistent with the confidentiality requirements in Section 8.3.6. Information gathered by the Parties pursuant to this Section shall be used to improve the sources and applications of scientific information regarding the Waters of the Basin and the impacts of the Withdrawals and Diversions from various locations and Water sources on the Basin Ecosystem, and to better understand the role of groundwater in the Basin. The Council and the Parties shall coordinate the collection and application of scientific information to further develop a mechanism by which individual and Cumulative Impacts of Withdrawals, Consumptive Uses and Diversions shall be assessed.

Section 4.2. Water Conservation and Efficiency Programs.1. The Council commits to identify, in cooperation with the Provinces, Basin-wide Water conservation and efficiency objectives to assist the Parties in developing their Water conservation and efficiency program. These objectives are based on the goals of:a. Ensuring improvement of the Waters and Water Dependent Natural Resources; b. Protecting and restoring the hydrologic and ecosystem integrity of the Basin; c. Retaining the quantity of surface water and groundwater in the Basin; d. Ensuring sustainable use of Waters of the Basin; and,e. Promoting the efficiency of use and reducing losses and waste of Water. 2. Within two years of the effective date of this Compact, each Party shall develop its own Water conservation and efficiency goals and objectives consistent with the Basin-wide goals and objectives, and shall develop and implement a Water conservation and efficiency program, either voluntary or mandatory, within its jurisdiction based on the Party's goals and objectives. Each Party shall annually assess its programs in meeting the Party's goals and objectives, report to the Council and the Regional Body and make this annual assessment available to the public. 3. Beginning five years after the effective date of this Compact, and every five years thereafter, the Council, in cooperation with the Provinces, shall review and modify as appropriate the Basin-wide objectives, and the Parties shall have regard for any such modifications in implementing their programs. This assessment will be based on examining new technologies, new patterns of Water use, new resource demands and threats and Cumulative Impact assessment under Section 4.15.4. Within two years of the effective date of this Compact, the Parties commit to promote Environmentally Sound and Economically Feasible Water Conservation Measures such as:a. Measures that promote efficient use of Water;b. Identification and sharing of best management practices and state of the art conservation and efficiency technologies;c. Application of sound planning principles;d. Demand-side and supply-side Measures or incentives; and,e. Development, transfer and application of science and research.5. Each Party shall implement in accordance with Paragraph 2 above a voluntary or mandatory Water conservation program for all, including existing, Basin Water users. Conservation programs need to adjust to new demands and the potential impacts of cumulative effects and climate.

Section 4.3. Party Powers and Duties. 1. Each Party, within its jurisdiction, shall manage and regulate New or Increased Withdrawals, Consumptive Uses and Diversions, including Exceptions, in accordance with this Compact.2. Each Party shall require an Applicant to submit an Application in such manner and with such accompanying information as the Party shall prescribe.3. No Party may approve a Proposal if the Party determines that the Proposal is inconsistent with this Compact or the Standard of Review and Decision or any implementing rules or regulations promulgated thereunder. The Party may approve, approve with modifications or disapprove any Proposal depending on the Proposal's consistency with this Compact and the Standard of Review and Decision.4. Each Party shall monitor the implementation of any approved Proposal to ensure consistency with the approval and may take all necessary enforcement actions. 5. No Party shall approve a Proposal subject to Council or Regional Review, or both, pursuant to this Compact unless it shall have been first submitted to and reviewed by either the Council or Regional Body, or both, and approved by the Council, as applicable. Sufficient opportunity shall be provided for comment on the Proposal's consistency with this Compact and the Standard of Review and Decision. All such comments shall become part of the Party's formal record of decision, and the Party shall take into consideration any such comments received.

Section 4.4. Requirement for Originating Party Approval.

No Proposal subject to management and regulation under this Compact shall hereafter be undertaken by any Person unless it shall have been approved by the Originating Party.

Section 4.5. Regional Review.

1. General.a. It is the intention of the Parties to participate in Regional Review of Proposals with the Provinces, as described in this Compact and the Agreement. b. Unless the Applicant or the Originating Party otherwise requests, it shall be the goal of the Regional Body to conclude its review no later than 90 days after notice under Section 4.5.2 of such Proposal is received from the Originating Party. c. Proposals for Exceptions subject to Regional Review shall be submitted by the Originating Party to the Regional Body for Regional Review, and where applicable, to the Council for concurrent review.d. The Parties agree that the protection of the integrity of the Great Lakes-St. Lawrence River Basin Ecosystem shall be the overarching principle for reviewing Proposals subject to Regional Review, recognizing uncertainties with respect to demands that may be placed on Basin Water, including groundwater, levels and flows of the Great Lakes and the St. Lawrence River, future changes in environmental conditions, the reliability of existing data and the extent to which Diversions may harm the integrity of the Basin Ecosystem.e. The Originating Party shall have lead responsibility for coordinating information for resolution of issues related to evaluation of a Proposal, and shall consult with the Applicant throughout the Regional Review process.f. A majority of the members of the Regional Body may request Regional Review of a regionally significant or potentially precedent setting Proposal. Such Regional Review must be conducted, to the extent possible, within the time frames set forth in this Section. Any such Regional Review shall be undertaken only after consulting the Applicant.

2. Notice from Originating Party to the Regional Body.a. The Originating Party shall determine if a Proposal is subject to Regional Review. If so, the Originating Party shall provide timely notice to the Regional Body and the public.b. Such notice shall not be given unless and until all information, documents and the Originating Party's Technical Review needed to evaluate whether the Proposal meets the Standard of Review and Decision have been provided.c. An Originating Party may:i. Provide notice to the Regional Body of an Application, even if notification is not required; or, ii. Request Regional Review of an application, even if Regional Review is not required. Any such Regional Review shall be undertaken only after consulting the Applicant.d. An Originating Party may provide preliminary notice of a potential Proposal.

3. Public Participation.a. To ensure adequate public participation, the Regional Body shall adopt procedures for the review of Proposals that are subject to Regional Review in accordance with this Article.b. The Regional Body shall provide notice to the public of a Proposal undergoing Regional Review. Such notice shall indicate that the public has an opportunity to comment in writing to the Regional Body on whether the Proposal meets the Standard of Review and Decision.c. The Regional Body shall hold a public meeting in the State or Province of the Originating Party in order to receive public comment on the issue of whether the Proposal under consideration meets the Standard of Review and Decision.d. The Regional Body shall consider the comments received before issuing a Declaration of Finding.e. The Regional Body shall forward the comments it receives to the Originating Party.

4. Technical Review.a . The Originating Party shall provide the Regional Body with its Technical Review of the Proposal under consideration. b. The Originating Party's Technical Review shall thoroughly analyze the Proposal and provide an evaluation of the Proposal sufficient for a determination of whether the Proposal meets the Standard of Review and Decision.c. Any member of the Regional Body may conduct their own Technical Review of any Proposal subject to Regional Review.d. At the request of the majority of its members, the Regional Body shall make such arrangements as it considers appropriate for an independent Technical Review of a Proposal.e. All Parties shall exercise their best efforts to ensure that a Technical Review undertaken under Sections 4.5.4.c and 4.5.4.d does not unnecessarily delay the decision by the Originating Party on the Application. Unless the Applicant or the Originating Party otherwise requests, all Technical Reviews shall be completed no later than 60 days after the date the notice of the Proposal was given to the Regional Body.

5. Declaration of Finding.a. The Regional Body shall meet to consider a Proposal. The Applicant shall be provided with an opportunity to present the Proposal to the Regional Body at such time.b. The Regional Body, having considered the notice, the Originating Party's Technical Review, any other independent Technical Review that is made, any comments or objections including the analysis of comments made by the public, First Nations and federally recognized Tribes, and any other information that is provided under this Compact shall issue a Declaration of Finding that the Proposal under consideration:i. Meets the Standard of Review and Decision;ii. Does not meet the Standard of Review and Decision; or,iii. Would meet the Standard of Review and Decision if certain conditions were met.c. An Originating Party may decline to participate in a Declaration of Finding made by the Regional Body.d. The Parties recognize and affirm that it is preferable for all members of the Regional Body to agree whether the Proposal meets the Standard of Review and Decision.e. If the members of the Regional Body who participate in the Declaration of Finding all agree, they shall issue a written Declaration of Finding with consensus.f. In the event that the members cannot agree, the Regional Body shall make every reasonable effort to achieve consensus within 25 days.g. Should consensus not be achieved, the Regional Body may issue a Declaration of Finding that presents different points of view and indicates each Party's conclusions.h. The Regional Body shall release the Declaration of Finding to the public.i. The Originating Party and the Council shall consider the Declaration of Finding before making a decision on the Proposal.

Section 4.6. Proposals Subject to Prior Notice.1. Beginning no later than five years from the effective date of this Compact, the Originating Party shall provide all Parties and the Provinces with detailed and timely notice and an opportunity to comment within 90 days on any Proposal for a New or Increased Consumptive Use of 5 million gallons per day or greater average in any 90-day period. Comments shall address whether or not the Proposal is consistent with the Standard of Review and Decision. The Originating Party shall provide a response to any such comment received from another Party.2. A Party may provide notice, an opportunity to comment and a response to comments even if this is not required under Paragraph 1 of this Section. Any provision of such notice and opportunity to comment shall be undertaken only after consulting the Applicant.

Section 4.7 Council Actions.1. Proposals for Exceptions subject to Council Review shall be submitted by the Originating Party to the Council for Council Review, and where applicable, to the Regional Body for concurrent review.2. The Council shall review and take action on Proposals in accordance with this Compact and the Standard of Review and Decision. The Council shall not take action on a Proposal subject to Regional Review pursuant to this Compact unless the Proposal shall have been first submitted to and reviewed by the Regional Body. The Council shall consider any findings resulting from such review.

Section 4.8. Prohibition of New or Increased Diversions.

All New or Increased Diversions are prohibited, except as provided for in this Article.

Section 4.9. Exceptions to the Prohibition of Diversions.1. Straddling Communities. A Proposal to transfer Water to an area within a Straddling Community but outside the Basin or outside the Source Great Lake Watershed shall be excepted from the prohibition against Diversions and be managed and regulated by the Originating Party provided that, regardless of the volume of Water transferred, all the Water so transferred shall be used solely for Public Water Supply Purposes within the Straddling Community, and:a. All Water Withdrawn from the Basin shall be returned, either naturally or after use, to the Source Watershed less an allowance for Consumptive Use. No surface water or groundwater from outside the Basin may be used to satisfy any portion of this criterion except if it:i. Is part of a water supply or wastewater treatment system that combines water from inside and outside of the Basin; ii. Is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the Basin;iii. Maximizes the portion of water returned to the Source Watershed as Basin Water and minimizes the surface water or groundwater from outside the Basin;b. If the Proposal results from a New or Increased Withdrawal of 100,000 gallons per day or greater average over any 90-day period, the Proposal shall also meet the Exception Standard; and,c. If the Proposal results in a New or Increased Consumptive Use of 5 million gallons per day or greater average over any 90-day period, the Proposal shall also undergo Regional Review.2. Intra-Basin Transfer. A Proposal for an Intra-Basin Transfer that would be considered a Diversion under this Compact, and not already excepted pursuant to Paragraph 1 of this Section, shall be excepted from the prohibition against Diversions, provided that: a. If the Proposal results from a New or Increased Withdrawal of less than 100,000 gallons per day average over any 90-day period, the Proposal shall be subject to management and regulation at the discretion of the Originating Party.b. If the Proposal results from a New or Increased Withdrawal of 100,000 gallons per day or greater average over any 90-day period and if the Consumptive Use resulting from the Withdrawal is less than 5 million gallons per day average over any 90-day period:i. The Proposal shall meet the Exception Standard and be subject to management and regulation by the Originating Party, except that the Water may be returned to another Great Lake watershed rather than the Source Watershed;ii. The Applicant shall demonstrate that there is no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the Water will be transferred, including conservation of existing water supplies; and,iii. The Originating Party shall provide notice to the other Parties prior to making any decision with respect to the Proposal.c. If the Proposal results in a New or Increased Consumptive Use of 5 million gallons per day or greater average over any 90-day period:i. The Proposal shall be subject to management and regulation by the Originating Party and shall meet the Exception Standard, ensuring that Water Withdrawn shall be returned to the Source Watershed;ii. The Applicant shall demonstrate that there is no feasible, cost effective, and environmentally sound water supply alternative within the Great Lake watershed to which the Water will be transferred, including conservation of existing water supplies;iii. The Proposal undergoes Regional Review; and, iv. The Proposal is approved by the Council. Council approval shall be given unless one or more Council members vote to disapprove.3. Straddling Counties. A Proposal to transfer Water to a Community within a Straddling County that would be considered a Diversion under this Compact shall be excepted from the prohibition against Diversions, provided that it satisfies all of the following conditions:a. The Water shall be used solely for the Public Water Supply Purposes of the Community within a Straddling County that is without adequate supplies of potable water;b. The Proposal meets the Exception Standard, maximizing the portion of water returned to the Source Watershed as Basin Water and minimizing the surface water or groundwater from outside the Basin;c. The Proposal shall be subject to management and regulation by the Originating Party, regardless of its size;d. There is no reasonable water supply alternative within the Basin in which the community is located, including conservation of existing water supplies;e. Caution shall be used in determining whether or not the Proposal meets the conditions for this Exception. This Exception should not be authorized unless it can be shown that it will not endanger the integrity of the Basin Ecosystem; f. The Proposal undergoes Regional Review; and,g. The Proposal is approved by the Council. Council approval shall be given unless one or more Council members vote to disapprove.

A Proposal must satisfy all of the conditions listed above. Further, substantive consideration will also be given to whether or not the Proposal can provide sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to Waters of the Basin.4. Exception Standard. Proposals subject to management and regulation in this Section shall be declared to meet this Exception Standard and may be approved as appropriate only when the following criteria are met:a. The need for all or part of the proposed Exception cannot be reasonably avoided through the efficient use and conservation of existing water supplies;b. The Exception will be limited to quantities that are considered reasonable for the purposes for which it is proposed; c. All Water Withdrawn shall be returned, either naturally or after use, to the Source Watershed less an allowance for Consumptive Use. No surface water or groundwater from outside the Basin may be used to satisfy any portion of this criterion except if it:i. Is part of a water supply or wastewater treatment system that combines water from inside and outside of the Basin; ii. Is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the Basin;d. The Exception will be implemented so as to ensure that it will result in no significant individual or cumulative adverse impacts to the quantity or quality of the Waters and Water Dependent Natural Resources of the Basin with consideration given to the potential Cumulative Impacts of any precedent-setting consequences associated with the Proposal;e. The Exception will be implemented so as to incorporate Environmentally Sound and Economically Feasible Water Conservation Measures to minimize Water Withdrawals or Consumptive Use;f. The Exception will be implemented so as to ensure that it is in compliance with all applicable municipal, State and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909; and,g. All other applicable criteria in Section 4.9 have also been met.

Section 4.10. Management and Regulation of New or Increased Withdrawals and Consumptive Uses.1. Within five years of the effective date of this Compact, each Party shall create a program for the management and regulation of New or Increased Withdrawals and Consumptive Uses by adopting and implementing Measures consistent with the Decision-Making Standard. Each Party, through a considered process, shall set and may modify threshold levels for the regulation of New or Increased Withdrawals in order to assure an effective and efficient Water management program that will ensure that uses overall are reasonable, that Withdrawals overall will not result in significant impacts to the Waters and Water Dependent Natural Resources of the Basin, determined on the basis of significant impacts to the physical, chemical, and biological integrity of Source Watersheds, and that all other objectives of the Compact are achieved. Each Party may determine the scope and thresholds of its program, including which New or Increased Withdrawals and Consumptive Uses will be subject to the program. 2. Any Party that fails to set threshold levels that comply with Section 4.10.1 any time before ten years after the effective date of this Compact shall apply a threshold level for management and regulation of all New or Increased Withdrawals of 100,000 gallons per day or greater average in any 90-day period. 3. The Parties intend programs for New or Increased Withdrawals and Consumptive Uses to evolve as may be necessary to protect Basin Waters. Pursuant to Section 3.4, the Council, in cooperation with the Provinces, shall periodically assess the Water management programs of the Parties. Such assessments may produce recommendations for the strengthening of the programs, including without limitation, establishing lower thresholds for management and regulation in accordance with the Decision-Making Standard.

Section 4.11. Decision-Making Standard.Proposals subject to management and regulation in Section 4.10 shall be declared to meet this Decision-Making Standard and may be approved as appropriate only when the following criteria are met:1. All Water Withdrawn shall be returned, either naturally or after use, to the Source Watershed less an allowance for Consumptive Use;2. The Withdrawal or Consumptive Use will be implemented so as to ensure that the Proposal will result in no significant individual or cumulative adverse impacts to the quantity or quality of the Waters and Water Dependent Natural Resources and the applicable Source Watershed;3. The Withdrawal or Consumptive Use will be implemented so as to incorporate Environmentally Sound and Economically Feasible Water Conservation Measures;4. The Withdrawal or Consumptive Use will be implemented so as to ensure that it is in compliance with all applicable municipal, State and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909;5. The proposed use is reasonable, based upon a consideration of the following factors: a. Whether the proposed Withdrawal or Consumptive Use is planned in a fashion that provides for efficient use of the Water, and will avoid or minimize the waste of Water; b. If the Proposal is for an increased Withdrawal or Consumptive Use, whether efficient use is made of existing water supplies;c. The balance between economic development, social development and environmental protection of the proposed Withdrawal and use and other existing or planned withdrawals and water uses sharing the Water source;d. The supply potential of the Water source, considering quantity, quality and reliability and safe yield of hydrologically interconnected water sources; e. The probable degree and duration of any adverse impacts caused or expected to be caused by the proposed Withdrawal and use under foreseeable conditions, to other lawful consumptive or non-consumptive uses of water or to the quantity or quality of the Waters and Water Dependent Natural Resources of the Basin, and the proposed plans and arrangements for avoidance or mitigation of such impacts; and,f. If a Proposal includes restoration of hydrologic conditions and functions of the Source Watershed, the Party may consider that.

Section 4.12. Applicability.1. Minimum Standard. This Standard of Review and Decision shall be used as a minimum standard. Parties may impose a more restrictive decision-making standard for Withdrawals under their authority. It is also acknowledged that although a Proposal meets the Standard of Review and Decision it may not be approved under the laws of the Originating Party that has implemented more restrictive Measures. 2. Baseline.a. To establish a baseline for determining a New or Increased Diversion, Consumptive Use or Withdrawal, each Party shall develop either or both of the following lists for their jurisdiction:i. A list of existing Withdrawal approvals as of the effective date of the Compact;ii. A list of the capacity of existing systems as of the effective date of this Compact. The capacity of the existing systems should be presented in terms of Withdrawal capacity, treatment capacity, distribution capacity, or other capacity limiting factors. The capacity of the existing systems must represent the state of the systems. Existing capacity determinations shall be based upon approval limits or the most restrictive capacity information.For all purposes of this Compact, volumes of Diversions, Consumptive Uses, or Withdrawals of Water set forth in the list(s) prepared by each Party in accordance with this Section, shall constitute the baseline volume.c. The list(s) shall be furnished to the Regional Body and the Council within one year of the effective date of this Compact.3. Timing of Additional Applications. Applications for New or Increased Withdrawals, Consumptive Uses or Exceptions shall be considered cumulatively within ten years of any application. 4. Change of Ownership. Unless a new owner proposes a project that shall result in a Proposal for a New or Increased Diversion or Consumptive Use subject to Regional Review or Council approval, the change of ownership in and of itself shall not require Regional Review or Council approval.5. Groundwater. The Basin surface water divide shall be used for the purpose of managing and regulating New or Increased Diversions, Consumptive Uses or Withdrawals of surface water and groundwater.6. Withdrawal Systems. The total volume of surface water and groundwater resources that supply a common distribution system shall determine the volume of a Withdrawal, Consumptive Use or Diversion.7. Connecting Channels. The watershed of each Great Lake shall include its upstream and downstream connecting channels.8. Transmission in Water Lines. Transmission of Water within a line that extends outside the Basin as it conveys Water from one point to another within the Basin shall not be considered a Diversion if none of the Water is used outside the Basin. 9. Hydrologic Units. The Lake Michigan and Lake Huron watersheds shall be considered to be a single hydrologic unit and watershed. 10. Bulk Water Transfer. A Proposal to Withdraw Water and to remove it from the Basin in any container greater than 5.7 gallons shall be treated under this Compact in the same manner as a Proposal for a Diversion. Each Party shall have the discretion, within its jurisdiction, to determine the treatment of Proposals to Withdraw Water and to remove it from the Basin in any container of 5.7 gallons or less.

Section 4.13. Exemptions.

Withdrawals from the Basin for the following purposes are exempt from the requirements of Article 4:1. To supply vehicles, including vessels and aircraft, whether for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.2. To use in a non-commercial project on a short-term basis for firefighting, humanitarian, or emergency response purposes.

Section 4.14. U.S. Supreme Court Decree: Wisconsin et al. v. Illinois et al.1. Notwithstanding any terms of this Compact to the contrary, with the exception of Paragraph 5 of this Section, current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Water by the State of Illinois shall be governed by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. and shall not be subject to the terms of this Compact nor any rules or regulations promulgated pursuant to this Compact. This means that, with the exception of Paragraph 5 of this Section, for purposes of this Compact, current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Water within the State of Illinois shall be allowed unless prohibited by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. 2. The Parties acknowledge that the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. shall continue in full force and effect, that this Compact shall not modify any terms thereof and that this Compact shall grant the parties no additional rights, obligations, remedies or defenses thereto. The Parties specifically acknowledge that this Compact shall not prohibit or limit the State of Illinois in any manner from seeking additional Basin Water as allowed under the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al., any other party from objecting to any request by the State of Illinois for additional Basin Water under the terms of said decree, or any party from seeking any other type of modification to said decree. If an application is made by any party to the Supreme Court of the United States to modify said decree, the Parties to this Compact who are also parties to the decree shall seek formal input from the Canadian Provinces of Ontario and Quebec, with respect to the proposed modification, use best efforts to facilitate the appropriate participation of said Provinces in the proceedings to modify the decree, and shall not unreasonably impede or restrict such participation.3. With the exception of Paragraph 5 of this Section, because current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Water by the State of Illinois are not subject to the terms of this Compact, the State of Illinois is prohibited from using any term of this Compact, including Section 4.9, to seek New or Increased Withdrawals, Consumptive Uses or Diversions of Basin Water.4. With the exception of Paragraph 5 of this Section, because Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11, 4.12 (Paragraphs 1, 2, 3, 4, 6 and 10 only) and 4.13 of this Compact all relate to current, New or Increased Withdrawals, Consumptive Uses and Diversions of Basin Waters, said provisions do not apply to the State of Illinois. All other provisions of this Compact not listed in the preceding sentence shall apply to the State of Illinois, including the Water Conservation Programs provision of Section 4.2.5. In the event of a Proposal for a Diversion of Basin Water for use outside the territorial boundaries of the Parties to this Compact, decisions by the State of Illinois regarding such a Proposal would be subject to all terms of this Compact, except Paragraphs 1, 3 and 4 of this Section.6. For purposes of the State of Illinois' participation in this Compact, the entirety of this Section 4.14 is necessary for the continued implementation of this Compact and, if severed, this Compact shall no longer be binding on or enforceable by or against the State of Illinois.

Section 4.15. Assessment of Cumulative Impacts.1. The Parties in cooperation with the Provinces shall collectively conduct within the Basin, on a Great Lake watershed and St. Lawrence River Basin basis, a periodic assessment of the Cumulative Impacts of Withdrawals, Diversions and Consumptive Uses from the Waters of the Basin, every five years or each time the incremental Basin Water losses reach 50 million gallons per day average in any 90-day period in excess of the quantity at the time of the most recent assessment, whichever comes first, or at the request of one or more of the Parties. The assessment shall form the basis for a review of the Standard of Review and Decision, Council and Party regulations and their application. This assessment shall:a. Utilize the most current and appropriate guidelines for such a review, which may include but not be limited to Council on Environmental Quality and Environment Canada guidelines;b. Give substantive consideration to climate change or other significant threats to Basin Waters and take into account the current state of scientific knowledge, or uncertainty, and appropriate Measures to exercise caution in cases of uncertainty if serious damage may result;c. Consider Adaptive Management principles and approaches, recognizing, considering and providing adjustments for the uncertainties in, and evolution of science concerning the Basin's Water resources, watersheds and Ecosystems, including potential changes to Basin-wide processes, such as lake level cycles and climate.2. The Parties have the responsibility of conducting this Cumulative Impact assessment. Applicants are not required to participate in this assessment.3. Unless required by other statutes, Applicants are not required to conduct a separate Cumulative Impact assessment in connection with an Application but shall submit information about the potential impacts of a Proposal to the quantity or quality of the Waters and Water Dependent Natural Resources of the applicable Source Watershed. An Applicant may, however, provide an analysis of how their Proposal meets the no significant adverse Cumulative Impact provision of the Standard of Review and Decision.

ARTICLE 5 TRIBAL CONSULTATION

Section 5.1. Consultation with Tribes.1. In addition to all other opportunities to comment pursuant to Section 6.2, appropriate consultations shall occur with federally recognized Tribes in the Originating Party for all Proposals subject to Council or Regional Review pursuant to this Compact. Such consultations shall be organized in the manner suitable to the individual Proposal and the laws and policies of the Originating Party.2. All federally recognized Tribes within the Basin shall receive reasonable notice indicating that they have an opportunity to comment in writing to the Council or the Regional Body, or both, and other relevant organizations on whether the Proposal meets the requirements of the Standard of Review and Decision when a Proposal is subject to Regional Review or Council approval. Any notice from the Council shall inform the Tribes of any meeting or hearing that is to be held under Section 6.2 and invite them to attend. The Parties and the Council shall consider the comments received under this Section before approving, approving with modifications or disapproving any Proposal subject to Council or Regional Review.3. In addition to the specific consultation mechanisms described above, the Council shall seek to establish mutually agreed upon mechanisms or processes to facilitate dialogue with, and input from federally recognized Tribes on matters to be dealt with by the Council; and, the Council shall seek to establish mechanisms and processes with federally recognized Tribes designed to facilitate on-going scientific and technical interaction and data exchange regarding matters falling within the scope of this Compact. This may include participation of tribal representatives on advisory committees established under this Compact or such other processes that are mutually-agreed upon with federally recognized Tribes individually or through duly-authorized intertribal agencies or bodies.

ARTICLE 6 PUBLIC PARTICIPATION

Section 6.1. Meetings, Public Hearings and Records.1. The Parties recognize the importance and necessity of public participation in promoting management of the Water Resources of the Basin. Consequently, all meetings of the Council shall be open to the public, except with respect to issues of personnel.2. The minutes of the Council shall be a public record open to inspection at its offices during regular business hours.

Section 6.2. Public Participation.

It is the intent of the Council to conduct public participation processes concurrently and jointly with processes undertaken by the Parties and through Regional Review. To ensure adequate public participation, each Party or the Council shall ensure procedures for the review of Proposals subject to the Standard of Review and Decision consistent with the following requirements:1. Provide public notification of receipt of all Applications and a reasonable opportunity for the public to submit comments before Applications are acted upon. 2. Assure public accessibility to all documents relevant to an Application, including public comment received. 3. Provide guidance on standards for determining whether to conduct a public meeting or hearing for an Application, time and place of such a meeting(s) or hearing(s), and procedures for conducting of the same. 4. Provide the record of decision for public inspection including comments, objections, responses and approvals, approvals with conditions and disapprovals.

ARTICLE 7 DISPUTE RESOLUTION AND ENFORCEMENT

Section 7.1. Good Faith Implementation.

Each of the Parties pledges to support implementation of all provisions of this Compact, and covenants that its officers and agencies shall not hinder, impair or prevent any other Party carrying out any provision of this Compact.

Section 7.2. Alternative Dispute Resolution.1. Desiring that this Compact be carried out in full, the Parties agree that disputes between the Parties regarding interpretation, application and implementation of this Compact shall be settled by alternative dispute resolution.2. The Council, in consultation with the Provinces, shall provide by rule procedures for the resolution of disputes pursuant to this section.

Section 7.3. Enforcement.1. Any Person aggrieved by any action taken by the Council pursuant to the authorities contained in this Compact shall be entitled to a hearing before the Council. Any Person aggrieved by a Party action shall be entitled to a hearing pursuant to the relevant Party's administrative procedures and laws. After exhaustion of such administrative remedies, (i) any aggrieved Person shall have the right to judicial review of a Council action in the United States District Court for the District of Columbia or the District Court in which the Council maintains offices, provided such action is commenced within 90 days; and, (ii) any aggrieved Person shall have the right to judicial review of a Party's action in the relevant Party's court of competent jurisdiction, provided that an action or proceeding for such review is commenced within the time frames provided for by the Party's law. For the purposes of this paragraph, a State or Province is deemed to be an aggrieved Person with respect to any Party action pursuant to this Compact.2.a. Any Party or the Council may initiate actions to compel compliance with the provisions of this Compact, and the rules and regulations promulgated hereunder by the Council. Jurisdiction over such actions is granted to the court of the relevant Party, as well as the United States District Court for the District of Columbia and the District Court in which the Council maintains offices. The remedies available to any such court shall include, but not be limited to, equitable relief and civil penalties. b. Each Party may issue orders within its respective jurisdiction and may initiate actions to compel compliance with the provisions of its respective statutes and regulations adopted to implement the authorities contemplated by this Compact in accordance with the provisions of the laws adopted in each Party's jurisdiction.3. Any aggrieved Person, Party or the Council may commence a civil action in the relevant Party's courts and administrative systems to compel any Person to comply with this Compact should any such Person, without approval having been given, undertake a New or Increased Withdrawal, Consumptive Use or Diversion that is prohibited or subject to approval pursuant to this Compact.a. No action under this subsection may be commenced if: i. The Originating Party or Council approval for the New or Increased Withdrawal, Consumptive Use or Diversion has been granted; or, ii. The Originating Party or Council has found that the New or Increased Withdrawal, Consumptive Use or Diversion is not subject to approval pursuant to this Compact.b. No action under this subsection may be commenced unless:i. A Person commencing such action has first given 60 days' prior notice to the Originating Party, the Council and Person alleged to be in noncompliance; and, ii. Neither the Originating Party nor the Council has commenced and is diligently prosecuting appropriate enforcement actions to compel compliance with this Compact.

The available remedies shall include equitable relief, and the prevailing or substantially prevailing party may recover the costs of litigation, including reasonable attorney and expert witness fees, whenever the court determines that such an award is appropriate. 4. Each of the Parties may adopt provisions providing additional enforcement mechanisms and remedies including equitable relief and civil penalties applicable within its jurisdiction to assist in the implementation of this Compact.

ARTICLE 8 ADDITIONAL PROVISIONS

Section 8.1. Effect on Existing Rights.1. Nothing in this Compact shall be construed to affect, limit, diminish or impair any rights validly established and existing as of the effective date of this Compact under State or federal law governing the Withdrawal of Waters of the Basin.2. Nothing contained in this Compact shall be construed as affecting or intending to affect or in any way to interfere with the law of the respective Parties relating to common law Water rights.3. Nothing in this Compact is intended to abrogate or derogate from treaty rights or rights held by any Tribe recognized by the federal government of the United States based upon its status as a Tribe recognized by the federal government of the United States.4. An approval by a Party or the Council under this Compact does not give any property rights, nor any exclusive privileges, nor shall it be construed to grant or confer any right, title, easement or interest in, to or over any land belonging to or held in trust by a Party; neither does it authorize any injury to private property or invasion of private rights, nor infringement of federal, State or local laws or regulations; nor does it obviate the necessity of obtaining federal assent when necessary.

Section 8.2. Relationship to Agreements Concluded by the United States of America.1. Nothing in this Compact is intended to provide nor shall be construed to provide, directly or indirectly, to any Person any right, claim or remedy under any treaty or international agreement nor is it intended to derogate any right, claim or remedy that already exists under any treaty or international agreement.2. Nothing in this Compact is intended to infringe nor shall be construed to infringe upon the treaty power of the United States of America, nor shall any term hereof be construed to alter or amend any treaty or term thereof that has been or may hereafter be executed by the United States of America.3. Nothing in this Compact is intended to affect nor shall be construed to affect the application of the Boundary Waters Treaty of 1909 whose requirements continue to apply in addition to the requirements of this Compact.

Section 8.3. Confidentiality.1. Nothing in this Compact requires a Party to breach confidentiality obligations or requirements prohibiting disclosure, or to compromise security of commercially sensitive or proprietary information. 2. A Party may take measures, including but not limited to deletion and redaction, deemed necessary to protect any confidential, proprietary or commercially sensitive information when distributing information to other Parties. The Party shall summarize or paraphrase any such information in a manner sufficient for the Council to exercise its authorities contained in this Compact.

Section 8.4. Additional Laws.

Nothing in this Compact shall be construed to repeal, modify or qualify the authority of any Party to enact any legislation or enforce any additional conditions and restrictions regarding the management and regulation of Waters within its jurisdiction.

Section 8.5. Amendments and Supplements.

The provisions of this Compact shall remain in full force and effect until amended by action of the governing bodies of the Parties and consented to and approved by any other necessary authority in the same manner as this Compact is required to be ratified to become effective.

Section 8.6. Severability.

Should a court of competent jurisdiction hold any part of this Compact to be void or unenforceable, it shall be considered severable from those portions of the Compact capable of continued implementation in the absence of the voided provisions. All other provisions capable of continued implementation shall continue in full force and effect.

Section 8.7. Duration of Compact and Termination.

Once effective, the Compact shall continue in force and remain binding upon each and every Party unless terminated.

This Compact may be terminated at any time by a majority vote of the Parties. In the event of such termination, all rights established under it shall continue unimpaired.

ARTICLE 9 EFFECTUATION

Section 9.1. Repealer.

All acts and parts of acts inconsistent with this act are to the extent of such inconsistency hereby repealed.

Section 9.2. Effectuation by Chief Executive.

The Governor is authorized to take such action as may be necessary and proper in his or her discretion to effectuate the Compact and the initial organization and operation thereunder.

Section 9.3. Entire Agreement.

The Parties consider this Compact to be complete and an integral whole. Each provision of this Compact is considered material to the entire Compact, and failure to implement or adhere to any provision may be considered a material breach. Unless otherwise noted in this Compact, any change or amendment made to the Compact by any Party in its implementing legislation or by the U.S. Congress when giving its consent to this Compact is not considered effective unless concurred in by all Parties.

Section 9.4. Effective Date and Execution.

This Compact shall become binding and effective when ratified through concurring legislation by the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio and Wisconsin and the Commonwealth of Pennsylvania and consented to by the Congress of the United States. This Compact shall be signed and sealed in nine identical original copies by the respective chief executives of the signatory Parties. One such copy shall be filed with the Secretary of State of each of the signatory Parties or in accordance with the laws of the state in which the filing is made, and one copy shall be filed and retained in the archives of the Council upon its organization. The signatures shall be affixed and attested under the following form:

In Witness Whereof, and in evidence of the adoption and enactment into law of this Compact by the legislatures of the signatory parties and consent by the Congress of the United States, the respective Governors do hereby, in accordance with the authority conferred by law, sign this Compact in nine duplicate original copies, attested by the respective Secretaries of State, and have caused the seals of the respective states to be hereunto affixed this day of (month), (year).

Effective Date: 2008 HB416 12-08-2008



Section 1522.02 - Governor as state administrator of compact.

The governor, ex officio, shall serve as this state's administrator of the great lakes-st. Lawrence river basin water resources compact. The governor shall appoint the director of natural resources as the governor's alternate for purposes of attending all meetings of the great lakes-st. Lawrence river basin water resources council and voting on matters before the council in the governor's absence.

The governor shall do all of the following as administrator:

(A) Receive copies of all agreements that are entered into pursuant to the compact by this state or its political subdivisions and other states or their political subdivisions;

(B) Consult with, advise, and aid this state, other states, and political subdivisions in the formulation of such agreements;

(C) Make any recommendations to the general assembly, legislatures of other states, governmental agencies, and political subdivisions that the governor considers desirable in order to effectuate the purposes of the compact;

(D) Consult with and cooperate with the compact administrators of other states that are parties to the compact.

Effective Date: 2008 HB416 12-08-2008



Section 1522.03 - Implementation and enforcement of compact.

The chief of the division of soil and water resources shall do all of the following:

(A) Adopt rules in accordance with Chapter 119. of the Revised Code for the implementation, administration, and enforcement of the great lakes-st. Lawrence river basin water resources compact;

(B) Enforce the great lakes-st. Lawrence river basin water resources compact and take appropriate actions to effectuate its purposes and intent

;

(C) Adopt rules in accordance with Chapter 119. of the Revised Code for the development, implementation, administration, and enforcement of any permit program established under this chapter.

Rules adopted under this section shall be no more stringent than the great lakes-st. Lawrence river basin water resources compact. The chief shall convene a working group consisting of parties with interests in Lake Erie, the Lake Erie watershed, and the great lakes-st. Lawrence river basin water resources compact. The working group shall consult with the chief regarding the adoption of rules under this section.

Amended by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.

Effective Date: 2008 HB416 12-08-2008



Section 1522.04 - Legislative authorization for vote on standard of review.

(A) Prior to casting a vote under Section 3.1 of the great lakes-st. Lawrence river basin water resources compact with respect to any regulation that amends or revises the standard of review and decision, the governor or the governor's alternate shall obtain authorization from the general assembly for the vote. The governor or the governor's alternate shall obtain the authorization via a concurrent resolution adopted or bill enacted by the general assembly. The governor or the governor's alternate shall exercise the vote consistent with the terms of the general assembly's authorization. The procedures established in this section are material requirements for adoption of any such regulation in accordance with Section 3.1 of the compact and Ohio's respective statutory authority and procedures.

(B) No regulation duly adopted as provided for in Section 3.1 of the compact that amends or revises the standard of review and decision as set forth in the compact may be adopted by the director of natural resources unless the regulation is first approved by the general assembly in the same manner as a statutory enactment.

Effective Date: 2008 HB416 12-08-2008



Section 1522.05 - Organization and operation of water resources council.

Pursuant to Section 9.2 of the great lakes-st. Lawrence river basin water resources compact, the governor may take such actions as are necessary for the initial organization and operation of the great lakes-st. Lawrence river basin water resources council created in Section 2.1 of the compact. Agencies of the state are hereby authorized to cooperate with the council.

The chief of the division of soil and water resources shall adopt voluntary watershedwide goals, objectives, and standards for water conservation and efficiency consistent with Section 4.2 of the great lakes-st. Lawrence river basin water resources compact.

Amended by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.

Effective Date: 2008 HB416 12-08-2008



Section 1522.06 - Incorporation of water into product as consumptive use.

It is the intent of the general assembly that any incorporation of water into a product that is produced within the great lakes-st. Lawrence river basin and packaged and intended for intermediate or end-use consumers, whether distributed inside or outside the basin, is a consumptive use and does not constitute a diversion for purposes of the great lakes-st. Lawrence river basin water resources compact. A proposal to withdraw water and remove it from the basin in a container greater than five and seven-tenths gallons in capacity shall be treated as a proposal for a diversion as provided under Section 4.12.10 of the great lakes-st. Lawrence river basin water resources compact.

Effective Date: 2008 HB416 12-08-2008



Section 1522.07 - [Repealed] .

Repealed by 129th General AssemblyFile No.108,HB 473, §2, eff. 9/4/2012.

Effective Date: 2008 HB416 12-08-2008



Section 1522.08 - Private property rights not abrogated by compact.

(A) It is the intent and understanding of the general assembly that the enactment of the great lakes-st. Lawrence river basin water resources compact and its implementation in this state do not and shall not in any manner abrogate any private property rights established under the Revised Code or the common law of this state. In addition, it is the intent and understanding of the general assembly that the enactment of the great lakes-st. Lawrence river basin water resources compact does not confer or extend any public trust rights and does not confer any proprietary ownership rights to the state or any public entity over the ground water or surface water in the great lakes-st. Lawrence river basin in this state.

(B) It is the intent and understanding of the general assembly that the great lakes-st. Lawrence river basin water resources compact does not create any cause of action that may be brought against any person beyond those causes of action that are specifically authorized under Section 7.3 of the compact.

Effective Date: 2008 HB416 12-08-2008



Section 1522.10 - Definitions for ORC sections to 1522.21.

As used in sections 1522.10 to 1522.21 of the Revised Code:

(A) "Baseline facility" means a facility identified in the baseline report or a facility added to the baseline report under section 1522.16 of the Revised Code.

(B) "Baseline facility abandonment" means the voluntary and affirmative termination of a baseline facility's withdrawal and consumptive use capacity as listed in the baseline report. "Baseline facility abandonment" does not include the nonuse or the transfer of a baseline facility's withdrawal and consumptive use capacity unless either of the following applies:

(1) The nonuse continues for fifteen consecutive years for a facility with a potential withdrawal from Lake Erie or a recognized navigational channel and the nonuse is not extended in accordance with division (B) of section 1522.16 of the Revised Code.

(2) For a facility to which division (B)(1) of this section does not apply, the nonuse continues for thirty-six consecutive months and is not extended in accordance with division (B) of section 1522.16 of the Revised Code.

(C) "Baseline report" means a list of the withdrawal and consumptive use capacities of facilities that was developed for purposes of Section 4.12 of the great lakes-st. Lawrence river basin water resources compact by the department of natural resources and submitted to the great lakes-st. Lawrence river basin water resources council on December 8, 2009.

(D) "Capacity" means the ability of a facility's pumps, pipes, and other appurtenances to withdraw water presented in terms of withdrawal capacity, treatment capacity, distribution capacity, or other capacity-limiting factors.

(E) "Compact" means the great lakes-st. Lawrence river basin water resources compact set forth in section 1522.01 of the Revised Code.

(F) "Consumptive use" has the same meaning as in section 1522.01 of the Revised Code. For purposes of determining a new or increased capacity for consumptive use, "consumptive use" is the use based on a coefficient of consumptive use generally accepted in the scientific community that most accurately reflects the process at a facility or the use based on facility specific data, whichever is more accurate.

(G) "Diversion" has the same meaning as in section 1522.01 of the Revised Code.

(H) "Facility" means any site, installation, or building at which water withdrawal and consumptive use activities take place or are proposed to take place, that is located at a property or on contiguous properties, and that is under the direction of either a private or public entity. "Facility" includes any site, installation, building, or service area of a public water system at or within which water withdrawal and consumptive use activities take place.

(I) "Facility abandonment" means the voluntary and affirmative termination of a facility's withdrawal and consumptive use capacity as listed in a withdrawal and consumptive use permit issued under section 1522.12 of the Revised Code. "Facility abandonment" does not include the nonuse or the transfer of a facility's withdrawal and consumptive use capacity unless either of the following applies:

(1) The nonuse continues for fifteen consecutive years for a facility with a potential withdrawal from Lake Erie or a recognized navigational channel and the nonuse is not extended in accordance with division (B) of section 1522.16 of the Revised Code.

(2) For a facility to which division (I)(1) of this section does not apply, the nonuse continues for thirty-six consecutive months and is not extended in accordance with division (B) of section 1522.16 of the Revised Code.

(J) "High quality water" means a river or stream segment that has been designated by the environmental protection agency under Chapter 3745-1 of the Administrative Code as an exceptional warm water habitat, cold water habitat, outstanding state water, or superior high-quality water.

(K) "Increased capacity" does not include any capacity that results from alterations or changes made at a facility that replace existing capacity without increasing the capacity of the facility.

(L) "Public water system" has the same meaning as in section 6109.01 of the Revised Code.

(M) "Recognized navigation channel" means that portion of a river or stream extending from bank to bank that is a direct tributary of Lake Erie and that, as of the effective date of this section, is a state or federally maintained navigation channel.

(N) "River or stream" means a body of water running or flowing, either continually or intermittently, on the earth's surface or a channel in which such flow occurs.

(O) "Water" means ground or surface water contained within the basin of the Lake Erie source watershed.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.101 - References to source watershed or the Lake Erie source watershed.

For purposes of sections 1522.10 to 1522.21 of the Revised Code, a reference to source watershed or the Lake Erie source watershed means the Lake Erie watershed considered as a whole.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.11 - Permit for new or increased diversion of water our of Lake Erie Watershed.

(A) No person shall install or operate a facility or equipment that results in a new or increased diversion of any water out of the Lake Erie watershed to another watershed without first obtaining a permit to do so issued by the chief of the division of soil and water resources. An application for such a permit shall be submitted to the chief on a form that the chief prescribes. An application shall be accompanied by a nonrefundable fee of one thousand dollars, which shall be credited to the water management fund created in section 1501.32 of the Revised Code.

(B) The chief shall approve a permit application submitted under this section only if the chief determines that it meets the criteria required to qualify as an exception to the prohibition against diversions established in Section 4.9 of the compact. The chief shall issue or deny a permit through issuance of an order.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.12 - Program for issuance of withdrawal and consumptive use permits.

(A) For purposes of the compact, not later than one hundred eighty days after the effective date of this section, the chief of the division of soil and water resources shall establish a program for the issuance of permits for the withdrawal and consumptive use of water from the Lake Erie watershed. Upon establishment of the program, the owner or operator of a facility within the Lake Erie watershed that is not otherwise exempt under section 1522.14 of the Revised Code shall obtain a withdrawal and consumptive use permit from the chief if the facility meets any of the following threshold criteria:

(1) The facility has a new or increased capacity for withdrawals or consumptive uses from Lake Erie or a recognized navigation channel of at least two and one-half million gallons per day.

(2) Except as provided in division (A)(3) of this section, the facility has a new or increased capacity for withdrawals or consumptive uses from any river or stream or from ground water in the Lake Erie watershed of at least one million gallons per day.

(3)

(a) Except as provided in division (A)(3)(b) of this section, the facility has a new or increased capacity for withdrawals or consumptive uses from any river or stream in the Lake Erie watershed that is a high quality water of at least one hundred thousand gallons per day. Division (A)(3) of this section does not apply to withdrawals and consumptive uses from outstanding state waters that are designated as such by the environmental protection agency due to their exceptional recreational values.

(b) If a river or stream or segment thereof is designated as a high quality water as of the effective date of this section, the threshold established in division (A)(3)(a) of this section applies to the river or stream or segment thereof and the entire watershed upstream of that river, stream, or segment. If a river or stream or segment thereof is designated as a high quality water after the effective date of this section, the threshold established in division (A)(3)(a) of this section applies to the river or stream or segment thereof and the entire watershed upstream of that river, stream, or segment, provided that the director of environmental protection and the director of natural resources, or their designees, jointly determine that the proposed withdrawal or consumptive use would cause the high quality water to lose its designation as a high quality water. If the directors determine that the proposed withdrawal or consumptive use would not cause the high quality water to lose that designation, the threshold established in division (A)(2) of this section applies to the withdrawal or consumptive use at a point beginning one thousand feet upstream of the upstream end of the designated high quality water segment or at a point beginning two times the length of the river, stream, or segment that has been designated as a high quality water, whichever is greater.

Upon establishment of the withdrawal and consumptive use permit program under this division, the owner or operator of a facility that is not otherwise exempt under section 1522.14 of the Revised Code and that is subject to a threshold specified in division (A)(1) or (2) of this section, after submitting an application for a permit under this section and a determination by the chief that the application is complete, may commence installation of the facility or equipment that will result in a new or increased withdrawal or consumptive use of water in the Lake Erie watershed prior to issuance of the withdrawal and consumptive use permit.

Upon establishment of the withdrawal and consumptive use permit program under this division, the owner or operator of a facility that is not otherwise exempt under section 1522.14 of the Revised Code and that is subject to a threshold specified in division (A)(3) of this section shall not install or operate the facility or equipment that will result in a new or increased withdrawal or consumptive use of water in the Lake Erie watershed without first obtaining a withdrawal and consumptive use permit.

(B) Permits issued under this section shall be issued only for the amount of withdrawal or consumptive use capacity of a facility that meets or exceeds threshold amounts established in division (A) of this section. A permit shall not be required for the portion of the withdrawal and consumptive use capacity of the facility below that threshold amount.

(C) An applicant for a permit shall submit an application to the chief on a form that the chief prescribes. The applicant shall include with the application all of the following:

(1) The name, address, and telephone number of the applicant and of a contact person for the applicant;

(2) The names, addresses, and other necessary contact information of any other owners and operators of the facility;

(3) A description of all of the following:

(a) The facility's current withdrawal capacity per day if the withdrawal is to occur at a facility already in operation;

(b) The total new or increased daily withdrawal capacity proposed for the facility;

(c) The locations and sources of water proposed to be withdrawn;

(d) The locations of proposed discharges or return flows;

(e) The locations and nature of proposed consumptive uses and the applicable consumptive use coefficient for the facility;

(f) The estimated average annual and monthly volumes and rates of withdrawal;

(g) The estimated average annual and monthly volumes and rates of consumptive use;

(h) The environmentally sound and economically feasible water conservation measures to be undertaken by the applicant;

(i) Other ways the applicant's need for water may be satisfied if the application is denied or modified;

(j) Any other information the chief may require to adequately consider the application.

(4) A nonrefundable application fee of one thousand dollars, the proceeds of which shall be credited to the water management fund created in section 1501.32 of the Revised Code.

(D) Provided that a facility meets all applicable permit conditions, a permit for the facility is valid until the facility is the subject of facility abandonment. Once every five years, the owner or operator of a facility shall certify to the chief that the facility is in compliance with the permit that has been issued for the facility.

(E) No person that is required to do so shall fail to apply for and receive a withdrawal and consumptive use permit.

(F) A permit issued under this section shall include terms and conditions restricting the withdrawal and consumptive use by a facility to amounts not exceeding the capacity of the facility.

(G) The chief shall issue or deny a permit not later than ninety days after receipt of a complete application. If applicable, the chief shall comply with the requirements regarding prior notice established in Section 4.6 of the compact. The chief shall issue or deny a permit through issuance of an order. The chief shall issue a permit if all applicable criteria for receiving the permit are met as provided in sections 1522.10 to 1522.21 of the Revised Code.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.13 - Issuance of withdrawal and consumptive use permit; requirements.

(A) The chief of the division of soil and water resources shall issue a withdrawal and consumptive use permit for a facility if the chief determines that the facility meets all of the criteria established in Section 4.11 of the compact.

(B) In applying the provision of the decision-making standard established in Section 4.11.2 of the compact, the chief shall require that a withdrawal or consumptive use will be implemented so as to ensure that the withdrawal or consumptive use will result in no significant individual or cumulative adverse impacts on the quantity or quality of the waters and water dependent natural resources of the great lakes basin considered as a whole or of the Lake Erie source watershed considered as a whole. As part of the evaluation of a permit application under Section 4.11.2 of the compact, the chief shall do all of the following:

(1) Rely on the best generally accepted scientific methods appropriate for this state derived from professionally accepted resources and practices;

(2) Consider the long-term mean annual inflow and outflow of the Lake Erie source watershed;

(3) Consider the withdrawal and the portion of the withdrawal that is not returned to the Lake Erie source watershed.

(C) Impacts of a withdrawal or consumptive use on the quantity or quality of waters and water dependent natural resources of more localized areas that affect less than the great lakes basin considered as a whole or the Lake Erie source watershed considered as a whole shall be considered as a part of the evaluation of whether a proposed withdrawal or consumptive use is reasonable as provided in Section 4.11.5 of the compact.

(D) The chief shall not submit an application for a withdrawal and consumptive use permit for regional review under Section 4.5.2(c)(ii) of the compact to the regional body as defined in Section 1.2 of the compact unless regional review is agreed to by the applicant.

(E) Nothing in sections 1522.10 to 1522.21 of the Revised Code shall be construed to affect, limit, diminish, or impair any rights validly established and existing under the laws of this state as of December 8, 2008, including, but not limited to, sections 1506.10 and 1521.17 of the Revised Code, or to limit a person's right to the reasonable use of ground water, water in a lake, or any other watercourse in contravention of Section 19b of Article I, Ohio Constitution.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.131 - Experimental use permits.

(A) To encourage the development of innovative water use practices and technologies that ensure sustainable water use for industrial, commercial, residential, agricultural, or public purposes, including recreational and cultural resources, as a means to facilitate sustainable economic growth and job creation, the chief of the division of soil and water resources, with the approval of the director of natural resources, may issue experimental use permits. An experimental use permit may be issued in lieu of a withdrawal and consumptive use permit as determined appropriate by the chief.

(B) An experimental use permit may be issued if all of the following apply:

(1) The experimental use is reasonable based on a consideration of the factors specified in Section 4.11.5 of the compact.

(2) The experimental use will use no more water than is necessary to determine the effectiveness and economic feasibility of the experimental use.

(3) The experimental use does not reduce the protection afforded the waters and water dependent natural resources of the source watershed as defined in the compact below what is provided in this chapter and rules adopted under it.

(C) The chief may refuse to issue an experimental use permit if the chief determines that the proposed use will result in significant individual or cumulative adverse impacts on the quantity or quality of the waters and water dependent natural resources of the great lakes basin considered as a whole or the Lake Erie source watershed considered as a whole.

(D) The chief shall issue or deny a permit under this section through issuance of an order.

(E) The chief shall establish the terms and conditions of an experimental use permit and may suspend such a permit, at any time, if the chief finds that its terms or conditions are being violated or that its terms and conditions are inadequate to avoid significant individual or cumulative adverse impacts on the quantity or quality of the waters and water dependent natural resources of the great lakes basin considered as a whole or the Lake Erie source watershed considered as a whole.

(F) An experimental use permit issued under this section shall expire not later than twenty-four months after the date of issuance of the permit.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.14 - Facilities exempt from permit requirements.

The following are exempt from the requirement to obtain a withdrawal and consumptive use permit:

(A) A facility or proposed facility that has a withdrawal and consumptive use capacity or proposed capacity below the threshold amounts established in divisions (A)(1) to (3) of section 1522.12 of the Revised Code;

(B) A facility that has a new or increased withdrawal capacity above an applicable threshold amount established in section 1522.12 of the Revised Code if either of the following apply:

(1) Except as provided in division (B)(2) of this section, the new or increased maximum daily withdrawal of the facility is less than the applicable threshold amount when averaged over any ninety-day period.

(2) The new or increased maximum daily withdrawal of the facility is less than the applicable threshold amount when averaged over any forty-five-day period with regard to a facility with withdrawals from a river or stream that is a high quality water when the withdrawals are made at a point where the area of the watershed of the river or stream is less than one hundred square miles but greater than fifty square miles.

Division (B) of this section does not apply to withdrawals of a facility from a river or stream that is a high quality water when the withdrawals are made at a point where the area of the watershed of the river or stream is fifty square miles or less.

(C) A baseline facility that has not increased its withdrawal and consumptive use capacity beyond the capacity listed in the baseline report and beyond the threshold amounts established in section 1522.12 of the Revised Code;

(D) An electric generating facility that increases its consumptive use due to a requirement imposed by a federal regulation that is unrelated to an increase in production at the facility;

(E) A facility making a withdrawal and consumptive use from an impoundment of water collected primarily from diffused surface water sources, including a farm pond, golf course pond, nursery pond, stormwater retention pond, or other private pond; or a facility making a withdrawal and consumptive use from any stream or river to augment the water supply of an impoundment of water if the impoundment is used, at least in part, for firefighting purposes. The exemption established by this division does not apply to a facility making a withdrawal and consumptive use for industrial purposes or for public water supply purposes.

(F) A facility that must temporarily establish a new or increased withdrawal and consumptive use capacity as a result of an emergency for the duration of that emergency that, without the new or increased withdrawal and consumptive use capacity, will result in imminent harm to human health or property;

(G) A facility that is establishing a new or is increasing its withdrawal and consumptive use capacity in compliance with an experimental use permit issued under section 1522.131 of the Revised Code;

(H) A facility that must temporarily establish a new or increased withdrawal and consumptive use capacity in order to respond to a humanitarian crisis for the duration of that crisis if the new or increased capacity is necessary to assist in the management of that crisis;

(I) A facility that is exempt from the requirement to obtain a permit under division (B) or (C) of section 1501.33 of the Revised Code;

(J) A facility that is subject to regulation under Chapter 1514. of the Revised Code;

(K) A facility that purchases all of its water from a public water system;

(L) A facility that is withdrawing or consumptively using water from an off-stream impoundment that has been substantially filled with a stream withdrawal by a baseline facility or with a stream withdrawal that is subject to a withdrawal and consumptive use permit;

(M) A facility that is increasing its withdrawal or consumptive use capacity directly related to supplying a major electric generating facility that is subject to regulation under Chapter 4906. of the Revised Code.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.15 - Transfer of permits.

(A)

(1) Transfer of a withdrawal and consumptive use permit upon the sale or transfer of a facility may occur so long as the location of the facility, the source of water, and the withdrawal and consumptive use capacities do not change. Transfer of the baseline withdrawal and consumptive use capacity of a baseline facility upon the sale or transfer of the baseline facility may occur so long as the location of the facility, the source of water, and the withdrawal and consumptive use capacities do not change. Transferred capacity of a baseline facility does not require a withdrawal and consumptive use permit.

Notice of a transfer shall be provided to the chief of the division of soil and water resources in a manner prescribed by the chief.

(2) If the owner of a facility for which a withdrawal and consumptive use permit has been issued sells or transfers a portion of the facility, transfer of the applicable portion of the withdrawal and consumptive use capacity authorized by the withdrawal and consumptive use permit may occur so long as the location of the facility, the source of water, and the total withdrawal and consumptive use capacities do not change. The permittee shall provide notice of such a transfer to the chief in a manner prescribed by the chief. Upon receipt of the notice and if a permit is required for the transferred portion based on the threshold amounts established in divisions (A)(1) to (3) of section 1522.12 of the Revised Code, the chief shall issue a new permit for the transferred portion of the facility to the transferee and a modified permit for the remaining portion of the facility to the original permittee upon a showing that the transferee will meet the conditions of the original permit and all applicable requirements of this chapter and rules adopted under it. Any new permit shall reflect the portion of the withdrawal and consumptive use capacity that has been transferred.

(3) If the owner of a baseline facility sells or transfers a portion of the baseline facility, transfer of the applicable portion of the withdrawal and consumptive use capacity listed in the baseline report for that facility may occur so long as the location of the facility, the source of water, and the total withdrawal and consumptive use capacities do not change. The owner shall provide notice of such a transfer to the chief in a manner prescribed by the chief. The chief shall not require the owner of the baseline facility or the transferee to obtain a withdrawal and consumptive use permit, but shall update the baseline report to reflect the transfer.

(4) The chief may deny a transfer under this section by issuing an order denying the transfer and sending written notice to the permittee and the transferee not later than thirty days after notice of the intended transfer. The chief shall deny the transfer if the chief determines that the transfer will result in noncompliance with this chapter, rules adopted under it, or the terms and conditions of a withdrawal and consumptive use permit.

(5) The chief shall remove a facility from the baseline report when the facility is subject to baseline facility abandonment. However, a baseline facility shall not be removed from the baseline report due to the transfer of the facility's baseline capacity.

(B) No person shall sell or transfer a withdrawal and consumptive use permit for purposes of evading the requirements established in sections 1522.10 to 1522.21 of the Revised Code.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.16 - Petitions regarding baseline reports.

(A)

(1) The owner or operator of a facility may petition the chief of the division of soil and water resources for either of the following:

(a) Inclusion in the baseline report if the owner or operator believes that the facility was erroneously excluded from the report;

(b) The amendment of the amount of a withdrawal and consumptive use or other information included in the baseline report regarding the facility if the owner or operator believes that the information is incorrect.

(2) The chief shall issue an order either approving or disapproving a petition submitted under this section. The chief shall issue the order based on a thorough examination of the circumstances concerning the petition.

(3) The chief shall adopt rules in accordance with Chapter 119. of the Revised Code that establish procedures for the submission of petitions under this division.

(B) With regard to the nonuse of a baseline facility's or a facility's withdrawal and consumptive use capacity, not later than sixty days after the time period specified in division (B)(1) or (2) or (I)(1) or (2) of section 1522.10 of the Revised Code, the owner or operator of the facility may request an extension from the chief to retain the facility's active status. The request shall be made in a manner prescribed by the chief. The chief shall determine the appropriate terms and conditions of the extension, if approved, based on information submitted by the owner or operator. The chief shall issue an order approving or disapproving the request and shall do so in a manner prescribed by the chief.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.17 - Submission of facility water conservation plan.

(A) The owner or operator of a facility who is applying for a withdrawal and consumptive use permit shall submit to the chief of the division of soil and water resources a facility water conservation plan that incorporates environmentally sound and economically feasible water conservation measures in accordance with Section 4.11.3 of the compact. If the plan reasonably incorporates environmentally sound and economically feasible water conservation measures applicable to the facility, it shall be deemed to be in compliance with Section 4.11.3 of the compact.

(B) The chief shall keep confidential any portions of a facility water conservation plan that constitute a trade secret as defined in section 1333.61 of the Revised Code as follows:

(1) During the period of time after confidentiality is requested under division (C) of this section and until the chief makes a determination to approve or disapprove the request;

(2) On and after the date on which the chief approves a request for confidentiality under division (C) of this section.

Any portions of a facility water conservation plan that are kept confidential as provided in this division are not subject to section 149.43 of the Revised Code.

(C)

(1) The owner or operator of a facility may request that any portions of a facility water conservation plan be kept confidential. The request for confidentiality shall be submitted at the same time that an owner or operator submits a facility water conservation plan under division (A) of this section. The owner or operator shall clearly indicate the information that the owner or operator considers a trade secret and shall label it as "trade secret." Failure to make such a request shall constitute a waiver of the right to prevent public disclosure of the information. A request for confidentiality shall be accompanied by documents that support the request. The documents shall describe the measures that the requestor has taken to safeguard the confidentiality of the information and indicate whether or not others are bound by a confidentiality agreement related to the information.

(2) The chief, by order, shall issue a decision regarding the confidentiality request not later than forty-five days after the receipt of the request. Until the decision is issued, the information that is the subject of the request shall be confidential and maintained by the chief in a separate file labeled "confidential." The applicant shall be notified by mail of the decision.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.18 - Investigations; access to premises.

The chief of the division of soil and water resources, on the chief's own initiative or upon written complaint by any person, may investigate or make inquiries into any alleged failure to comply with this chapter, any rule adopted under it, any order issued under it, or the terms and conditions of a permit issued under it. The chief or the chief's duly authorized representative may enter at reasonable times on any private or public property to inspect and investigate conditions relating to any such alleged act of noncompliance and, if necessary, may apply to the court of common pleas having jurisdiction for a warrant permitting the entrance and inspection.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.19 - Violation.

No person shall violate any provision of this chapter, any rule or order adopted or issued under it, or any term or condition of a permit issued under it.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.20 - Issuance of order of violation.

(A)

(1) The chief of the division of soil and water resources may issue an order to a person that the chief determines has violated, is violating, or is threatening to violate any provisions of this chapter, rules adopted under it, or permits or orders issued under it. The order shall be effective upon issuance and shall identify the facility where the violation has occurred, is occurring, or is threatened to occur, the specific violation, and actions that the owner or operator of the facility must take to comply with the order. The order shall establish a reasonable date by which the owner or operator must comply with the order.

(2) An order issued under division (A)(1) of this section shall be in writing and shall contain a finding of the facts on which the order is based. Notice of the order shall be given by certified mail to the applicable owner or operator of a facility. Notice also shall be provided to a person who initiated a complaint that resulted in the order and shall be posted on the web site of the department of natural resources in a manner prescribed by the chief.

(B)

(1) The chief, by order, may propose to suspend or revoke a permit issued under this chapter if the chief determines that any term or condition of the permit is being violated. The chief's order shall identify the facility where the violation allegedly occurred, describe the nature of the violation, and prescribe what action the permittee may take to bring the facility into compliance with the permit. The chief shall fix and specify in the order a reasonable date or time by which the permittee must comply. The order shall state that the chief may suspend or revoke the permit if the permittee fails to comply with the order by that date or time. If on that date or time the chief finds that the permittee has not complied with the order, the chief may issue a new order suspending or revoking the permit.

(2) The chief or the chief's designee may enter on private or public lands and take action to mitigate, minimize, remove, or abate the conditions caused by a violation that is the subject of an order issued under division (B)(1) of this section.

(C) The attorney general, upon written request of the chief, shall bring an action for an injunction or other appropriate legal or equitable action against any person who has violated, is violating, or is threatening to violate any provision of this chapter, any rule or order adopted or issued under it, or any term or condition of a permit issued under it. The attorney general shall bring the action in the court of common pleas of Franklin county or the county where the applicable facility is located. In an action for injunction, any factual findings of the chief presented at a hearing conducted under division (A) of section 1522.21 of the Revised Code is prima-facie evidence of the facts regarding the order that is the subject of the hearing.

(D) A person who violates any provision of this chapter, any rule or order adopted or issued under it, or any term or condition of a permit issued under it is liable to the chief for any costs incurred by the division of soil and water resources in investigating, mitigating, minimizing, removing, or abating the violation and conditions caused by it. Upon the request of the chief, the attorney general shall bring a civil action against the responsible person to recover those costs in the court of common pleas of Franklin county. Moneys recovered under this division shall be deposited in the state treasury to the credit of the water management fund created in section 1501.32 of the Revised Code.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.



Section 1522.21 - Issuance of proposed order indicating intent to issue final order.

(A) As used in this section, "person who is or will be aggrieved or adversely affected" means a person with a direct economic or property interest that is or will be adversely affected by an order or rule issued or adopted by the chief of the division of soil and water resources under this chapter.

(B)

(1) Before issuance of a final order denying the issuance of a permit under section 1522.11, 1522.12, or 1522.131 of the Revised Code, denying a transfer under section 1522.15 of the Revised Code, denying a petition to the chief under section 1522.16 of the Revised Code, or denying a request for confidentiality under section 1522.17 of the Revised Code, or before the issuance of a final order under section 1522.20 of the Revised Code, the chief shall issue a proposed order indicating the chief's intent to issue a final order. If the chief receives a written objection from a person who is or will be aggrieved or adversely affected by the issuance of the final order, the chief shall conduct an adjudication hearing with respect to the proposed order in accordance with Chapter 119. of the Revised Code. A person who is or will be aggrieved or adversely affected by the issuance of the final order and who submitted a written objection under this division may be a party to the adjudication.

(2) Any person who is issued a proposed order or a final order by the chief shall be a party in any administrative or legal proceeding in which the proposed order or final order is at issue. This division is in addition to any other rights that a person may have as a person aggrieved or adversely affected.

(C)

(1) After the issuance of a final order, a person who is or will be aggrieved or adversely affected by the issuance of the order may appeal the order to the court of common pleas of Franklin county or the court of common pleas of the county in which the facility that is the subject of the order is located. Subject to the exceptions specified in section 2506.03 of the Revised Code, the court is confined to the record as certified to it by the chief if an adjudication hearing was conducted by the chief under division (B) of this section. However, the court also may grant a request for the admission of additional evidence when satisfied that the additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the chief. If no adjudication hearing was conducted under division (B) of this section, the court shall conduct a hearing de novo.

(2) The filing of an appeal under division (C)(1) of this section does not automatically suspend the order that is the subject of the appeal. Upon application by the appellant, the court may suspend or stay the order, pending an immediate hearing on the appeal.

(3) If the court finds that the order was lawful and reasonable, it shall issue a written order affirming the order. If the court finds that the order was unreasonable or unlawful, it shall issue a written order vacating or modifying the order. The judgment of the court is final unless reversed, vacated, or modified on appeal.

(4) Attorney's fees shall not be awarded to any party to an administrative or legal proceeding under this section.

Added by 129th General AssemblyFile No.108,HB 473, §1, eff. 9/4/2012.






Chapter 1523 - WATER IMPROVEMENTS

Section 1523.01 - Chief may construct, enlarge, or alter improvements.

In addition to all other powers granted to and duties devolving upon the chief of the division of soil and water resources, when in the chief's judgment it is for the public welfare and the best interests of the citizens of the state that the surplus, flood, and other waters of any of the watersheds, rivers, streams, watercourses, or public waters should be conserved, impounded, and stored in order to insure and promote the public health, welfare, and safety and to encourage and promote agriculture, commerce, manufacturing, and other public purposes, such chief shall proceed in furtherance of the purposes of sections 1523.01 to 1523.13 of the Revised Code, and for the preservation of the use of such waters for navigation, in case such waters are required for navigation, to construct such reservoirs, dams, storage basins, dikes, canals, raceways, and other improvements as are necessary for such purposes, or the chief may make additions to, enlarge, and make alterations in and upon such reservoirs, dams, storage basins, dikes, canals, raceways, and other improvements already in existence and constituting a part of the public works, as are necessary for such purposes. Any rights or privileges granted by sections 1523.01 to 1523.13 of the Revised Code, shall not interfere with the control and maintenance of the state reservoirs or public parks which have been dedicated to the public for purposes of recreation and pleasure.

The chief, subject to the written approval of the director of natural resources and the governor, may acquire by gift, purchase, or by appropriation proceedings, in the name of and on behalf of the state, such real and personal property, rights, privileges, and appurtenances as are necessary in the chief's judgment for the construction of such reservoirs, dams, storage basins, dikes, canals, raceways, and other improvements, or for the alteration, enlargement, or maintenance of existing reservoirs, dams, and other improvements, together with such rights of way, drives, and roadways as are necessary for convenient access thereto. The appropriation proceedings referred to in this section shall be restricted to private property only.

Before proceeding to purchase or appropriate any such property or rights, the cost of which, together with the land or real estate necessary upon which to locate and construct such improvements, including damages to remaining property, is in excess of one thousand dollars, the chief shall prepare plans, specifications, and estimates of such cost, including all material and labor therefor, together with the cost of such land or real estate and damages, and shall thereupon submit such plans, specifications, and estimates to the director, who in turn shall submit them to the governor for approval.

The governor shall thereupon publish written notice once a week for two consecutive weeks in a newspaper published in and of general circulation in the counties where any such improvements are proposed to be constructed, setting forth the location and character of the proposed improvements, that the plans, specifications, and estimates therefor are on file in the governor's office, and that objections thereto will be heard by the governor on a day to be named in the notice, which day shall be not less than ten nor more than twenty days after the first publication thereof. Within thirty days after the date fixed for the hearing, the governor shall return such plans, specifications, and estimates to the director, with the governor's written approval or rejection thereof indorsed thereon. The director shall immediately return such plans, specifications, and estimates, together with the governor's indorsement thereon, to the chief.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-26-1999



Section 1523.02 - Chief may issue bonds to finance construction.

If the governor approves the plans, specifications, and estimates authorized by section 1523.01 of the Revised Code, the chief of the division of soil and water resources shall thereupon proceed, as provided in sections 1523.02 to 1523.13 of the Revised Code, to construct the improvements or to make alterations in or to enlarge those already existing, in such manner and form as is shown by such plans and specifications. In order to provide the funds for such construction, alteration, or enlargement, the chief shall issue and sell bonds of the state, not in excess of the estimated cost of such improvements. The bonds shall be issued in denominations of not less than one hundred dollars payable as a whole or in series on or before fifty years from the date thereof, with interest not to exceed the rate provided in section 9.95 of the Revised Code, payable either annually or semiannually.

The bonds shall show on their face the purpose for which issued and shall create no liability upon or be considered an indebtedness of the state, but both the principal and interest shall be paid solely out of the proceeds arising from the improvements constructed, altered, or enlarged by the chief, or from the proceeds of the sale or foreclosure of the lien securing the bonds on such improvement or such part thereof as is constructed from the money realized from the sale of the bonds.

The form of the bonds shall be approved by the attorney general, and they shall be signed by the governor and attested by the director of natural resources and the chief. The bonds may be issued as coupon bonds, payable to bearer only, or upon demand of the owner or holder thereof as registered bonds.

Such bonds shall be sold by the chief to the highest bidder therefor, but for not less than the par value thereof, with accrued interest thereon, after thirty days' notice in at least two newspapers of general circulation in the county where such improvements are to be constructed, altered, or enlarged, setting forth the nature, amount, rate of interest, and length of time the bonds have to run, with the time and place of sale.

The treasurer of state shall be the treasurer of the fund realized from the sale of such bonds, and the auditor of state shall be the auditor of such fund. The proceeds of such sale shall be turned over to the treasurer of state and shall be deposited by the treasurer of state in a solvent bank, located either in Columbus or in the county in which such improvements are located. Such proceeds shall be kept by such bank in a fund to be known as the water conservation improvement fund. Such fund shall be used to acquire the necessary real estate and to construct such new improvements and for no other purpose, except that the treasurer of state may pay the interest on the bonds during the period of condemnation and the construction, alteration, or enlargement of such improvements out of the proceeds arising from the sale of the bonds for a term not exceeding three years from the date on which the bonds are issued. The bank shall give bond to the state in such amount as the treasurer of state considers advisable, and with surety to the satisfaction of the treasurer of state, for the benefit of the holders of the bonds, and for the benefit of any contractors performing labor or furnishing material for such improvements, as provided by law, conditioned that it will safely keep the money and will make no payments or disbursements therefrom except as provided in sections 1523.01 to 1523.13 of the Revised Code.

The treasurer of state shall hold such fund as trustee for the holders of the bonds and for all persons performing labor or furnishing material for the construction, alteration, or enlargement of any improvement made under such sections. Such funds shall not be turned into the state treasury, but shall be deposited and disbursed by the treasurer of state as provided in such sections. The interest coupons attached to such bonds shall bear the signature of the treasurer of state, executed by the treasurer of state or printed or lithographed thereon.

Both the interest and principal of such bonds shall be made payable at the office of the treasurer of state in Columbus, and shall be paid by the treasurer of state, without warrant or authority of the director of budget and management, to the owner or holder of such bonds upon presentation by the owner or holder of matured interest coupons or bonds.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1985; 12-01-2006



Section 1523.03 - Contract for construction.

Immediately after the sale of the bonds authorized by section 1523.02 of the Revised Code and the payment of the proceeds thereof to the treasurer of state as provided in such section, the chief of the division of soil and water resources shall make a written contract for the construction of the improvements or for the making of additions to or alterations in existing improvements with the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after advertisements once a week for four consecutive weeks in one newspaper in each of the cities of Columbus, Cleveland, and Cincinnati having a general circulation therein, one trade paper having a circulation among contractors engaged in the construction of public improvement work of like character, and two newspapers having a general circulation within the county in which the dam, reservoir, storage basin, or other improvement is located or is to be located.

All bids shall be filed with the chief, within the time fixed for the filing of such bids in the advertisement. The bids shall be opened and publicly read by the chief at twelve noon on the last day for filing them. Each bid shall contain the full names of every person or company interested in it, shall separately state the price of both the labor and material to be furnished under it, and shall meet the requirements of section 153.54 of the Revised Code.

The chief may reject any bids. If the chief rejects all bids, the chief shall within sixty days thereafter readvertise for bids for the construction of such improvements, as provided in this section, and may continue to readvertise for bids every sixty days until bids are received which are made to the chief's satisfaction and in conformity to sections 1523.01 to 1523.13 of the Revised Code.

The chief may award separate contracts to bidders for each part of the labor to be done or material to be furnished for the construction of such improvements, provided that the amount of the contract, if awarded as a whole, or the aggregate of the several contracts, if awarded separately, shall not, together with the cost of the land necessary for such improvements and the estimated damages to remaining property, be in excess of the estimated cost of the construction thereof, including such land and damages. Such contracts shall provide that all payments thereunder shall be made only from the proceeds of the sale of the bonds issued for the construction of such improvements. No contractor shall receive payment for any work or labor performed or material furnished for such improvements unless the contract therefor was, at the time of its execution, approved by the governor by the governor's written indorsement on such contract.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-04-1998



Section 1523.04 - Payment to contractor.

When estimates or statements for either material theretofore furnished or labor theretofore performed under a contract entered into as provided in section 1523.03 of the Revised Code are presented to the chief of the division of soil and water resources by the contractor, certified as to the correctness thereof under oath by the contractor or the contractor's authorized agent and approved in writing by the chief, the chief shall pay the amount of such estimates or statements from the water conservation improvement fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1985



Section 1523.05 - Sale or lease of water or power from improvements.

The chief of the division of soil and water resources shall by contract in writing sell or lease for agricultural, commercial, manufacturing, or other lawful purposes, for any term not exceeding fifty years, the water, or any part thereof, conserved and stored by the improvements then existing, or that will be conserved and stored by any improvements thereafter to be constructed by the chief. The chief may lease the land surrounding the water for a term not exceeding fifty years, as shown by the plans and specifications prepared by the chief and approved by the governor as provided in section 1523.01 of the Revised Code. Such agreements shall be for a certain price or rental for the water or lands furnished to or used by the grantees, lessees, or their assigns, to be paid quarterly, semiannually, or annually as the chief deems advisable.

The chief may, for a term not exceeding fifty years, sell or lease power generated by any head of water raised or maintained by any such improvement, or the chief may sell or lease the right to use such head of water for generating power or other hydraulic purposes.

All such contracts of sale or lease, whether for water or power, shall contain such reservations or restrictions as the chief deems necessary and proper in furtherance of the purposes of sections 1523.01 to 1523.13 of the Revised Code, and the preservation of the use of such waters for navigation in case they are required therefor.

Such contracts or leases shall be approved by the attorney general as to their general form and legality and, before becoming binding obligations on the state, they shall be approved by the governor by the governor's written indorsement thereon.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1523.06 - Tentative agreements for sale or lease of water or power.

(A) The chief of the division of soil and water resources before selling bonds as provided in section 1523.02 of the Revised Code or before receiving bids for the construction of improvements as authorized by section 1523.03 of the Revised Code may enter into tentative agreements for the sale or lease of water or power to:

(1) Ascertain whether the public interest and welfare reasonably require the proposed improvements in the proposed locality;

(2) Determine whether the revenues which the state may derive from the lease of lands and the lease and sale of the waters which are estimated will be conserved, impounded, and stored, or from the sale or lease of the power generated by such improvements, will be sufficient:

(a) To pay the interest on bonds issued under section 1523.02 of the Revised Code;

(b) To create a sinking fund to retire the bonds at their maturity;

(c) To maintain and keep the improvements in repair.

(B) The performance and carrying out of such tentative agreements shall be conditioned upon the ability of such chief to:

(1) Sell the proposed bonds at not less than par and accrued interest;

(2) Secure bids for the furnishing of all the labor and material necessary in the construction of such improvements, including all real estate required and damages incurred, at such a price that the rentals or compensation to be paid will provide during the terms of such contracts or leases a sum sufficient to pay the interest, retire the bonds, and maintain and keep the improvements in repair.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1523.07 - Treasurer and auditor of funds derived from improvements - depositories.

The treasurer of state shall be treasurer and the auditor of state shall be auditor of all moneys derived from the use of the improvements authorized by sections 1523.01 to 1523.13 of the Revised Code. The treasurer of state shall hold the moneys as trustee for the maintenance of any improvements constructed under such sections, and for the holders of any bonds issued in accordance with section 1523.02 of the Revised Code. The moneys shall not be turned into the state treasury, but shall be deposited and disbursed by the treasurer of state in the manner provided in this section. All such moneys shall be collected by the treasurer of state on statements to be furnished by the chief of the division of soil and water resources and when so collected shall be deposited in solvent banks in the state upon the same terms as state funds are now loaned. The funds shall be kept by such banks in a fund known as the "water conservation fund" and shall be used, first, to maintain and keep in repair the dams, reservoirs, storage basins, and other improvements, and, second, to pay the interest upon and principal of the bonds issued and sold pursuant to section 1523.02 of the Revised Code, as such interest falls due or the bonds mature.

The banks in which the treasurer of state deposits any of the moneys belonging either to the water conservation improvement fund provided for in section 1523.02 of the Revised Code or the water conservation fund provided for in this section shall be state depository banks as provided for in sections 135.01 to 135.21 of the Revised Code. An amount not to exceed fifty thousand dollars of the money on deposit at any one time in the water conservation improvement fund, and an amount not to exceed ten thousand dollars in the water conservation fund shall be held by any of the banks as an active deposit, and the banks shall pay the treasurer of state on such deposits, both active and inactive, the same rate of interest then being paid by them upon the funds of the state then deposited with them by the treasurer of state. All such payments of interest shall be credited to the respective funds upon which such interest is paid.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-11-1968



Section 1523.08 - Contract for repairs to improvements - payment.

When the cost of any repairs to the improvements authorized by section 1523.01 of the Revised Code does not exceed one thousand dollars, the chief of the division of soil and water resources either may make such repairs or may let a contract therefor without advertising for bids. If the cost of any such repairs is in excess of one thousand dollars, the chief shall advertise for bids for the making of such repairs and let a contract therefor as provided in section 1523.03 of the Revised Code.

When itemized statements are presented to the chief showing the amount of labor performed and material furnished in the making of such repairs, verified by the person making them and approved in writing by the chief, the chief shall pay the amount of such statement from the water conservation fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1985



Section 1523.09 - Sale or lease of water prohibited.

If a reservoir, dam, storage basin, or other improvement constructed or enlarged by the chief of the division of soil and water resources as provided in sections 1523.01 to 1523.13 of the Revised Code constitutes a part of the canal system of the state or is located upon any river, stream, or body of water formerly used as a feeder for the canal system, no water shall be sold or leased from the improvement except in accordance with section 1520.03 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1989



Section 1523.10 - Lien for payment of bonds.

The funds derived from the sale, use, or lease of the water impounded and conserved or the power generated by the improvements constructed pursuant to sections 1523.01 to 1523.13 of the Revised Code, or from the lease of the lands and improvements adjacent thereto are hereby expressly pledged for the purpose of maintaining and keeping the improvements in repair and for the payment of the interest on and principal of the bonds issued under section 1523.02 of the Revised Code, as the same fall due and mature. The owners of such bonds are hereby given a lien for the payment of the principal and interest of such bonds upon any dam, reservoir, storage basin, or other improvements, or any part thereof, with the appurtenances belonging thereto, constructed by the chief of the division of soil and water resources with the funds derived from the sale of such bonds.

If default is made in the payment of the interest on any of the bonds for three or more successive years, or if bonds, aggregating in par value not less than ten per cent of the total amount of such bonds then outstanding are not paid at maturity, then all of the bonds, both principal and interest, shall become due and payable, and the owners of any of the bonds, aggregating in par value not less than ten per cent of the total amount of such bonds then outstanding, may institute proceedings to foreclose such lien against the state in the court of common pleas of the county in which is located any of the improvements, constructed, altered, or enlarged out of the proceeds of the sale of such bonds.

The court shall have jurisdiction of such action with full power to foreclose such lien and to make an order to the sheriff of the county, acting as a master commissioner, directing the sheriff to make a sale of such improvements or part thereof at not less than two-thirds of the appraised value thereof, and upon such terms and in manner and form as provided for in the order, and to pay the proceeds of such sale to the clerk of the court of common pleas. Upon motion of the purchaser of such improvements at such sale, the court, if such sale is found to be regular in all respects and according to law, shall confirm the sale and order the sheriff to execute a deed to such purchaser and the purchaser's assigns, conveying to the purchaser and the purchaser's assigns all the right, title, and interest of the holders of the bonds in and to the improvements, and all the right, title, and interest of the state, for a period of not more than fifty years from the date of such conveyance, in the same, with full right and franchise, for the period of not to exceed fifty years, to operate the improvements and dispose of the water conserved or the power generated thereby, with the further right, for the period of fifty years, to flow, transport, and convey the water from the improvements, or to conduct and transmit power generated thereby through, over, and upon any of the lands of the state or channels or beds of any of its reservoirs, lakes, canals, races, aqueducts, or watercourses. In the exercise of such rights, such purchaser or the purchaser's assigns shall at all times during the term of the grant maintain the improvements so conveyed to them in a good state of repair and shall not interfere with the navigation of the canals of the state or with the control and maintenance thereof or with the sale of water by the state from its dams, reservoirs, and improvements other than those so constructed. The state does not incur any liability by reason of such sale and the rights granted thereunder to continue to maintain such canals, races, channels, or watercourses, or to continue the use thereof. Such conveyance or grant by the sheriff as such master commissioner shall contain a clause giving the chief such control of waste gates and wickets as to regulate the flow of water in the state reservoirs or canals, in such manner as to maintain the proper level therein and to prevent the flowing into such reservoirs and canals of such quantities of water as might impair any of the property of the state or its lessees, except as otherwise provided in section 1520.03 of the Revised Code.

Upon the foreclosure of the lien and the sale of the improvements, all contracts or leases for the sale, use, or lease of water, the lands and improvements adjacent thereto, or power rights then outstanding shall become void, and the rights of the state and the several lessees thereunder, shall cease.

Upon the making of an order by the court for the sale of such improvements, and before they are offered for sale by the sheriff, the court shall appoint three disinterested appraisers, one of whom shall be a water-works or hydraulic engineer with at least five years' experience in the practice of the engineer's profession, and two of whom shall be freeholders residing in the county in which any of such improvements are located. The appraisers shall appraise the improvements and shall, within the time fixed by the court, file such appraisal in writing with the clerk. If the lien given by this section as security for the payment of the bonds covers a part only of the improvements, the appraisers shall appraise the improvements as an entirety, and shall also appraise separately the part constructed from the proceeds of the sale of the bonds, the lien of which is being foreclosed in such proceeding.

In making such appraisal and fixing the value of the improvements or of such part thereof, the appraisers shall have access to all papers and documents on file in the office of the chief relating to such improvements, including the plans and specifications therefor, and the bids made and contracts entered into for the construction thereof, and all leases and contracts for the sale of water impounded therein and power generated thereby. The order of the court shall direct the sale only of such part of the improvements as have been constructed from the proceeds of the sale of the bonds. The purchaser at such sale, in the operation of such improvements during the term of the franchise granted to the purchaser by this section, shall draw from the dam or reservoir impounding such water only such portion thereof as the appraised value of that part of such improvements, constructed from the proceeds of the sale of such bonds and sold to the purchaser under the order of the court, bears to the entire appraised value of such improvements.

If at any time during the term of the franchise granted to the purchaser of such improvements at such foreclosure sale any controversy arises between the purchaser or the purchaser's assigns and the chief as to the operation of such improvements, or as to the amount of water which the purchaser is drawing or is entitled to draw therefrom, either the purchaser or the chief may file a petition in the court, setting forth the facts connected with such controversy.

Notice in writing of the filing of such petition shall be given to the opposite party to the controversy within thirty days from the date of the filing thereof, either by service of such notice personally upon such opposite party by the sheriff of such county or by service by mail by the clerk. Such notice shall be mailed to the name and address which the purchaser filed with the clerk at the time of the delivery to the purchaser by the sheriff of the deed. Within thirty days from the serving or mailing of such notice, the opposite party to the controversy shall file an answer in the court, and thereupon the court shall hear and determine the controversy and make such order in regard to it as is just and proper, which order shall be binding upon all the parties to the controversy.

At the termination of the period of not to exceed fifty years, all of the rights and privileges conveyed to the purchaser by the deed and grant of such sheriff as master commissioner shall cease and the improvements, with all the appurtenances belonging thereto, shall revert to and become the property of the state, free and clear of any claims whatever against them.

The clerk shall distribute and pay the money received by the clerk from the sheriff as such master commissioner from the sale of such improvements to the holders of the bonds pro rata, and upon such payment to any of the bondholders, they shall surrender to the the clerk their bonds, with all unpaid interest coupons thereon. The clerk shall thereupon cancel the same and deliver them, so canceled, to the treasurer of the water conservation improvement fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1523.11 - Appropriation of property by chief.

All appropriations of property made by the chief of the division of soil and water resources in carrying out sections 1523.01 to 1523.13 of the Revised Code, shall be made in accordance with sections 163.01 to 163.22 of the Revised Code, provided that possession of any property so appropriated shall not be taken by the state or the chief before the compensation and damages awarded therefor in the appropriation proceedings have been paid into court.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-1966



Section 1523.12 - Right of subdivisions to use water preserved.

Sections 1523.01 to 1523.13 of the Revised Code do not authorize any reduction in the quantity or any impairment in the quality of the water in any watershed, stream, or basin, developed or undeveloped, from which any political subdivision is, at the time the chief of the division of soil and water resources proposes and is proceeding to construct in such watershed, stream, or basin any of the improvements authorized by such sections, taking water for the use of itself or its inhabitants, or has plans under way, or has made or begun appropriation of any property or rights in such watershed, stream, or basin for the purpose of acquiring a water supply for itself or its inhabitants for either domestic, industrial, or other uses. Such sections do not authorize the chief to sell or lease the right to use water at any time for any purpose or to such an extent as to prejudice, abrogate, or supersede any of the water rights granted by the state to the city of Akron as provided in volume 102, Ohio Laws, page 175, sections 1 to 3.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1523.13 - Subdivisions have prior right to water in times of emergency.

If by reason of severe drought or other causes the water supply of any political subdivision is, in the judgment of the chief of the division of soil and water resources, at any time so reduced or impaired as to endanger the property of such political subdivision, or the health, safety, or property of the inhabitants thereof, then the chief, under such regulations as the chief prescribes, may grant to such political subdivision the right, during the continuance of such emergency, to draw or take such quantity of water as is necessary to protect the property of such political subdivision and the health, safety, or property of its inhabitants from any improvement constructed under sections 1523.01 to 1523.13 of the Revised Code, before any of the lessees or grantees of the state using the water for industrial purposes take water therefrom. Such political subdivision shall pay such price per thousand gallons for the water so taken by it as is fixed by the chief and the governor. The price so fixed shall not exceed the maximum price then being paid for water to the state by any of its lessees or grantees. Such grant by the chief to such political subdivision shall not modify the terms or impair the validity of any leases then existing between the state and other persons, firms, or corporations, except as expressly provided in this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1523.14 - Slack-water dams.

The director of transportation in constructing highways, bridges, and culverts as provided by law; the board of county commissioners in constructing highways, bridges, and culverts as provided by law; the board of township trustees of any township in constructing highways, bridges, and culverts as provided by law; and any municipal corporation constructing or improving viaducts, bridges, and culverts under section 717.01 of the Revised Code, either severally or jointly, upon request of the chief of the division of soil and water resources and with the approval of the director of transportation, may construct and maintain slack-water dams in connection with the highway, highway bridge, or culvert so as to create reservoirs, ponds, water parks, basins, lakes, or other incidental works to conserve the water supply of the state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1973



Section 1523.15 - Chief may request dam construction.

The chief of the division of soil and water resources may request the public authority having charge of the construction of state, county, or township highways, highway bridges, and culverts, or municipal streets, for the construction of slack-water dams in connection with the construction of any such highway, street, highway bridge, or culvert whenever, in the chief's opinion, the construction of such dam is desirable and feasible for the economical creation and construction of reservoirs, ponds, water parks, basins, lakes, or other incidental works for the conservation of the water supply of the state.

The public authority having charge of such construction may approve such request when, in its opinion, the construction of such dams will not unnecessarily delay or hinder the construction of the highway, street, highway bridge, or culvert, or will not interfere with its value or use for highway purposes.

If such request is approved, the chief, in cooperation with the department of transportation and the public authority participating in the project, shall make a survey and prepare plans, specifications, and estimates for the construction of such dams and the reservoir, pond, water park, basin, lake, or other incidental works in connection therewith.

Upon approval of the plans and specifications and determination to proceed with the project, the chief shall enter into an agreement with the public authority on the distribution of the cost and expense of the construction of such dams and incidental works in connection therewith. The portion of the cost to be paid by the division of soil and water resources shall be paid from any funds appropriated for or paid into the division and available for such purpose.

Such dams shall be constructed under and subject to any laws governing the construction of state, county, or township highways, bridges, or culverts. Any public authority undertaking construction under sections 1523.14 to 1523.20 of the Revised Code shall proceed in the same manner as provided for the construction of highway or street improvements.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1985



Section 1523.16 - Petition to chief for construction of dams and reservoir projects.

Any department or division of the state government, or any county, township, municipal corporation, park board, or district, or any organization, club, corporation, or private person may petition the chief of the division of soil and water resources for the construction of dams and reservoir projects in connection with the construction of any highway, highway bridge, or culvert.

Upon receipt of such a petition and its approval by the chief, the chief shall proceed as authorized by section 1523.15 of the Revised Code. If the public authority having charge of the construction of such highway, street, highway bridge, or culvert approves the request, then the chief shall enter into an agreement with the public authority, organization, or person petitioning for the construction of such dam or reservoir on the apportionment of the cost and expense of construction. The cost and expense of such dam project shall include the cost of clearing and grubbing and the cost of property and damages incidental thereto. Such agreement shall also contain provisions for the proper maintenance and repair of such projects after completion, and also apportion the revenue derived therefrom between the division of soil and water resources and the petitioner.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-10-1961



Section 1523.17 - Condition precedent to construction of dam and reservoir project.

In all cases in which a public authority, private organization, or person petitions for the construction of a dam and reservoir project as authorized by sections1523.14 to 1523.20 of the Revised Code, the chief of the division of soil and water resources, as a condition precedent to the construction of such project, shall require the petitioning authority, organization, or person to pay the petitioning authority's, organization's, or person's share of the cost and expense of such project.

Any deficiency shall be made up by the parties bearing the cost before any further work is done. If the deficiency is not made up within sixty days after it is known, the amount paid in, less the expense incurred by the chief and the cooperating public authorities, shall be refunded to the donor. After completion of the work, any amount remaining to the credit of the project shall likewise be refunded.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1985



Section 1523.18 - Letting of contracts for dam and reservoir projects.

In the construction of dams, reservoirs, and other incidental works under sections 1523.14 to 1523.20 of the Revised Code, the chief of the division of soil and water resources shall proceed as provided by law, and shall enter into contracts therefor as provided in sections 153.01 to 153.29 of the Revised Code. The director of transportation, the chief of the division of wildlife with the approval of the director of natural resources, and any county, township, municipal corporation, and public park board or district may proceed with the letting of contracts for the construction of such dams or reservoir projects, approved by the chief of the division of soil and water resources, under any laws regulating the letting of contracts applicable to their respective departments, divisions, districts, or political subdivisions, and the authority of sections 1523.14 to 1523.20 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-15-1981



Section 1523.19 - Maintenance of works.

The chief of the division of soil and water resources shall have the supervision, care, and control of all dams, reservoirs, ponds, water parks, basins, lakes, or other incidental works constructed under sections 1523.14 to 1523.20 of the Revised Code, and shall maintain and keep them in repair. The cost of such maintenance and repair shall be paid from any funds appropriated to the division of soil and water resources for that purpose or paid into the state treasury as agreed upon with the public or contracting authorities co-operating in the construction of such projects.

Such projects may also be maintained by any department or division of state government or other public authorities leasing or operating the projects, through agreements made with the chief. All rentals derived from the lessees of such projects shall be used by the chief in the maintenance or repair of all such projects constructed under such sections. The costs and expenses of the reconstruction of any such projects shall be distributed, unless otherwise agreed, on the same basis and pro-rata share of the costs and expenses as was paid by the contracting authorities contributing to the cost of the original project.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-01-1953



Section 1523.20 - Acquisition of property.

When the chief of the division of soil and water resources and the owners of the lands, waters, or riparian rights are unable to agree upon the terms, purchase price, and sale thereof, the chief may acquire the lands by appropriation proceedings in the manner provided by sections 163.01 to 163.22 of the Revised Code.

The title or lease to any such lands, waters, or riparian rights shall be taken by the chief, subject to the approval of the governor and the attorney general, in the name of the state. The lease rentals or purchase price of any such lands, waters, or riparian rights, as well as all costs and expenses of constructing any such reservoirs, ponds, water parks, basins, lakes, or other incidental works on those lands, may be paid for from any funds appropriated for the use of or paid into the division of soil and water resources and available for that purpose. The chief may accept contributions to those funds from individuals, associations, clubs, organizations, and corporations.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1989






Chapter 1525 - WATER AND SEWER COMMISSION

Section 1525.01 to 1525.06 - [Repealed].

Effective Date: 10-23-1972



Section 1525.11 - [Repealed] .

Repealed by 129th General AssemblyFile No.129,SB 314, §2, eff. 9/28/2012.

Effective Date: 09-26-1996



Section 1525.12 - [Repealed] .

Repealed by 129th General AssemblyFile No.129,SB 314, §2, eff. 9/28/2012.

Effective Date: 09-12-1986



Section 1525.13 - [Repealed] .

Repealed by 129th General AssemblyFile No.129,SB 314, §2, eff. 9/28/2012.

Effective Date: 09-12-1986






Chapter 1531 - DIVISION OF WILDLIFE

Section 1531.01 - Division of wildlife definitions.

As used in this chapter and Chapter 1533. of the Revised Code:

(A) "Person" means a person as defined in section 1.59 of the Revised Code or a company; an employee, agent, or officer of such a person or company; a combination of individuals; the state; a political subdivision of the state; an interstate body created by a compact; or the federal government or a department, agency, or instrumentality of it.

(B) "Resident" means any individual who has resided in this state for not less than six months next preceding the date of making application for a license.

(C) "Nonresident" means any individual who does not qualify as a resident.

(D) "Division rule" or "rule" means any rule adopted by the chief of the division of wildlife under section 1531.10 of the Revised Code unless the context indicates otherwise.

(E) "Closed season" means that period of time during which the taking of wild animals protected by this chapter and Chapter 1533. of the Revised Code is prohibited.

(F) "Open season" means that period of time during which the taking of wild animals protected by this chapter and Chapter 1533. of the Revised Code is permitted.

(G) "Take or taking" includes pursuing, shooting, hunting, killing, trapping, angling, fishing with a trotline, or netting any clam, mussel, crayfish, aquatic insect, fish, frog, turtle, wild bird, or wild quadruped, and any lesser act, such as wounding, or placing, setting, drawing, or using any other device for killing or capturing any wild animal, whether it results in killing or capturing the animal or not. "Take or taking" includes every attempt to kill or capture and every act of assistance to any other person in killing or capturing or attempting to kill or capture a wild animal.

(H) "Possession" means both actual and constructive possession and any control of things referred to.

(I) "Bag limit" means the number, measurement, or weight of any kind of crayfish, aquatic insects, fish, frogs, turtles, wild birds, and wild quadrupeds permitted to be taken.

(J) "Transport and transportation" means carrying or moving or causing to be carried or moved.

(K) "Sell and sale" means barter, exchange, or offer or expose for sale.

(L) "Whole to include part" means that every provision relating to any wild animal protected by this chapter and Chapter 1533. of the Revised Code applies to any part of the wild animal with the same effect as it applies to the whole.

(M) "Angling" means fishing with not more than two hand lines, not more than two units of rod and line, or a combination of not more than one hand line and one rod and line, either in hand or under control at any time while fishing. The hand line or rod and line shall have attached to it not more than three baited hooks, not more than three artificial fly rod lures, or one artificial bait casting lure equipped with not more than three sets of three hooks each.

(N) "Trotline" means a device for catching fish that consists of a line having suspended from it, at frequent intervals, vertical lines with hooks attached.

(O) "Fish" means a cold-blooded vertebrate having fins.

(P) "Measurement of fish" means length from the end of the nose to the longest tip or end of the tail.

(Q) "Wild birds" includes game birds and nongame birds.

(R) "Game" includes game birds, game quadrupeds, and fur-bearing animals.

(S) "Game birds" includes mourning doves, ringneck pheasants, bobwhite quail, ruffed grouse, sharp-tailed grouse, pinnated grouse, wild turkey, Hungarian partridge, Chukar partridge, woodcocks, black-breasted plover, golden plover, Wilson's snipe or jacksnipe, greater and lesser yellowlegs, rail, coots, gallinules, duck, geese, brant, and crows.

(T) "Nongame birds" includes all other wild birds not included and defined as game birds or migratory game birds.

(U) "Wild quadrupeds" includes game quadrupeds and fur-bearing animals.

(V) "Game quadrupeds" includes cottontail rabbits, gray squirrels, black squirrels, fox squirrels, red squirrels, flying squirrels, chipmunks, groundhogs or woodchucks, white-tailed deer, wild boar, and black bears.

(W) "Fur-bearing animals" includes minks, weasels, raccoons, skunks, opossums, muskrats, fox, beavers, badgers, otters, coyotes, and bobcats.

(X) "Wild animals" includes mollusks, crustaceans, aquatic insects, fish, reptiles, amphibians, wild birds, wild quadrupeds, and all other wild mammals, but does not include domestic deer.

(Y) "Hunting" means pursuing, shooting, killing, following after or on the trail of, lying in wait for, shooting at, or wounding wild birds or wild quadrupeds while employing any device commonly used to kill or wound wild birds or wild quadrupeds whether or not the acts result in killing or wounding. "Hunting" includes every attempt to kill or wound and every act of assistance to any other person in killing or wounding or attempting to kill or wound wild birds or wild quadrupeds.

(Z) "Trapping" means securing or attempting to secure possession of a wild bird or wild quadruped by means of setting, placing, drawing, or using any device that is designed to close upon, hold fast, confine, or otherwise capture a wild bird or wild quadruped whether or not the means results in capture. "Trapping" includes every act of assistance to any other person in capturing wild birds or wild quadrupeds by means of the device whether or not the means results in capture.

(AA) "Muskrat spear" means any device used in spearing muskrats.

(BB) "Channels and passages" means those narrow bodies of water lying between islands or between an island and the mainland in Lake Erie.

(CC) "Island" means a rock or land elevation above the waters of Lake Erie having an area of five or more acres above water.

(DD) "Reef" means an elevation of rock, either broken or in place, or gravel shown by the latest United States chart to be above the common level of the surrounding bottom of the lake, other than the rock bottom, or in place forming the base or foundation rock of an island or mainland and sloping from the shore of it. "Reef" also means all elevations shown by that chart to be above the common level of the sloping base or foundation rock of an island or mainland, whether running from the shore of an island or parallel with the contour of the shore of an island or in any other way and whether formed by rock, broken or in place, or from gravel.

(EE) "Fur farm" means any area used exclusively for raising fur-bearing animals or in addition thereto used for hunting game, the boundaries of which are plainly marked as such.

(FF) "Waters" includes any lake, pond, reservoir, stream, channel, lagoon, or other body of water, or any part thereof, whether natural or artificial.

(GG) "Crib" or "car" refers to that particular compartment of the net from which the fish are taken when the net is lifted.

(HH) "Commercial fish" means those species of fish permitted to be taken, possessed, bought, or sold unless otherwise restricted by the Revised Code or division rule and are alewife (Alosa pseudoharengus), American eel (Anguilla rostrata), bowfin (Amia calva), burbot (Lota lota), carp (Cyprinus carpio), smallmouth buffalo (Ictiobus bubalus), bigmouth buffalo (Ictiobus cyprinellus), black bullhead (Ictalurus melas), yellow bullhead (Ictalurus natalis), brown bullhead (Ictalurus nebulosus), channel catfish (Ictalurus punctatus), flathead catfish (Pylodictis olivaris), whitefish (Coregonus sp.), cisco (Coregonus sp.), freshwater drum or sheepshead (Aplodinotus grunniens), gar (Lepisosteus sp.), gizzard shad (Dorosoma cepedianum), goldfish (Carassius auratus), lake trout (Salvelinus namaycush), mooneye (Hiodon tergisus), quillback (Carpiodes cyprinus), smelt (Allosmerus elongatus, Hypomesus sp., Osmerus sp., Spirinchus sp.), sturgeon (Acipenser sp., Scaphirhynchus sp.), sucker other than buffalo and quillback (Carpiodes sp., Catostomus sp., Hypentelium sp., Minytrema sp., Moxostoma sp.), white bass (Morone chrysops), white perch (Roccus americanus), and yellow perch (Perca flavescens). When the common name of a fish is used in this chapter or Chapter 1533. of the Revised Code, it refers to the fish designated by the scientific name in this definition.

(II) "Fishing" means taking or attempting to take fish by any method, and all other acts such as placing, setting, drawing, or using any device commonly used to take fish whether resulting in a taking or not.

(JJ) "Fillet" means the pieces of flesh taken or cut from both sides of a fish, joined to form one piece of flesh.

(KK) "Part fillet" means a piece of flesh taken or cut from one side of a fish.

(LL) "Round" when used in describing fish means with head and tail intact.

(MM) "Migrate" means the transit or movement of fish to or from one place to another as a result of natural forces or instinct and includes, but is not limited to, movement of fish induced or caused by changes in the water flow.

(NN) "Spreader bar" means a brail or rigid bar placed across the entire width of the back, at the top and bottom of the cars in all trap, crib, and fyke nets for the purpose of keeping the meshes hanging squarely while the nets are fishing.

(OO) "Fishing guide" means any person who, for consideration or hire, operates a boat, rents, leases, or otherwise furnishes angling devices, ice fishing shanties or shelters of any kind, or other fishing equipment, and accompanies, guides, directs, or assists any other person in order for the other person to engage in fishing.

(PP) "Net" means fishing devices with meshes composed of twine or synthetic material and includes, but is not limited to, trap nets, fyke nets, crib nets, carp aprons, dip nets, and seines, except minnow seines and minnow dip nets.

(QQ) "Commercial fishing gear" means seines, trap nets, fyke nets, dip nets, carp aprons, trotlines, other similar gear, and any boat used in conjunction with that gear, but does not include gill nets.

(RR) "Native wildlife" means any species of the animal kingdom indigenous to this state.

(SS) "Gill net" means a single section of fabric or netting seamed to a float line at the top and a lead line at the bottom, which is designed to entangle fish in the net openings as they swim into it.

(TT) "Tag fishing tournament" means a contest in which a participant pays a fee, or gives other valuable consideration, for a chance to win a prize by virtue of catching a tagged or otherwise specifically marked fish within a limited period of time.

(UU) "Tenant" means an individual who resides on land for which the individual pays rent and whose annual income is primarily derived from agricultural production conducted on that land, as "agricultural production" is defined in section 929.01 of the Revised Code.

(VV) "Nonnative wildlife" means any wild animal not indigenous to this state, but does not include domestic deer.

(WW) "Reptiles" includes common musk turtle (sternotherus odoratus), common snapping turtle (Chelydra serpentina serpentina), spotted turtle (Clemmys guttata), eastern box turtle (Terrapene carolina carolina), Blanding's turtle (Emydoidea blandingii), common map turtle (Graptemys geographica), ouachita map turtle (Graptemys pseudogeographica ouachitensis), midland painted turtle (Chrysemys picta marginata), red-eared slider (Trachemys scripta elegans), eastern spiny softshell turtle (Apalone spinifera spinifera), midland smooth softshell turtle (Apalone mutica mutica), northern fence lizard (Sceloporus undulatus hyacinthinus), ground skink (Scincella lateralis), five-lined skink (Eumeces fasciatus), broadhead skink (Eumeces laticeps), northern coal skink (Eumeces anthracinus anthracinus), European wall lizard (Podarcis muralis), queen snake (Regina septemvittata), Kirtland's snake (Clonophis kirtlandii), northern water snake (Nerodia sipedon sipedon), Lake Erie watersnake (Nerodia sipedon insularum), copperbelly water snake (Nerodia erythrogaster neglecta), northern brown snake (Storeria dekayi dekayi), midland brown snake (Storeria dekayi wrightorum), northern redbelly snake (Storeria occipitomaculata occipitomaculata), eastern garter snake (Thamnophis sirtalis sirtalis), eastern plains garter snake (Thamnophis radix radix), Butler's garter snake (Thamnophis butleri), shorthead garter snake (Thamnophis brachystoma), eastern ribbon snake (Thamnophis sauritus sauritus), northern ribbon snake (Thamnophis sauritus septentrionalis), eastern hognose snake (Heterodon platirhinos), eastern smooth earth snake (Virginia valeriae valeriae), northern ringneck snake (Diadophis punctatus edwardsii), midwest worm snake (Carphophis amoenus helenae), eastern worm snake (Carphophis amoenus amoenus), black racer (Coluber constrictor constrictor), blue racer (Coluber constrictor foxii), rough green snake (opheodrys aestivus), smooth green snake (opheodrys vernalis vernalis), black rat snake (Elaphe obsoleta obsoleta), eastern fox snake (Elaphe vulpina gloydi), black kingsnake (Lampropeltis getula nigra), eastern milk snake (Lampropeltis triangulum triangulum), northern copperhead (Agkistrodon contortrix mokasen), eastern massasauga (Sistrurus catenatus catenatus), and timber rattlesnake (Crotalus horridus horridus).

(XX) "Amphibians" includes eastern hellbender (Crytpobranchus alleganiensis alleganiensis), mudpuppy (Necturus maculosus maculosus), red-spotted newt (Notophthalmus viridescens viridescens), Jefferson salamander (Ambystoma jeffersonianum), spotted salamander (Ambystoma maculatum), blue-spotted salamander (Ambystoma laterale), smallmouth salamander (Ambystoma texanum), streamside salamander (Ambystoma barbouri), marbled salamander (Ambystoma opacum), eastern tiger salamander (Ambystoma tigrinum tigrinum), northern dusky salamander (Desmognathus fuscus fuscus), mountain dusky salamander (Desmognathus ochrophaeus), redback salamander (Plethodon cinereus), ravine salamander (Plethodon richmondi), northern slimy salamander (Plethodon glutinosus), Wehrle's salamander (Plethodon wehrlei), four-toed salamander (Hemidactylium scutatum), Kentucky spring salamander (Gyrinophilus porphyriticus duryi), northern spring salamander (Gyrinophilus porphyriticus porphyriticus), mud salamander (Pseudotriton montanus), northern red salamander (Pseudotriton ruber ruber), green salamander (Aneides aeneus), northern two-lined salamander (Eurycea bislineata), longtail salamander (Eurycea longicauda longicauda), cave salamander (Eurycea lucifuga), southern two-lined salamander (Eurycea cirrigera), Fowler's toad (Bufo woodhousii fowleri), American toad (Bufo americanus), eastern spadefoot (Scaphiopus holbrookii), Blanchard's cricket frog (Acris crepitans blanchardi), northern spring peeper (Pseudacris crucifer crucifer), gray treefrog (Hyla versicolor), Cope's gray treefrog (Hyla chrysoscelis), western chorus frog (Pseudacris triseriata triseriata), mountain chorus frog (Pseudacris brachyphona), bullfrog (Rana catesbeiana), green frog (Rana clamitans melanota), northern leopard frog (Rana pipiens), pickerel frog (Rana palustris), southern leopard frog (Rana utricularia), and wood frog (Rana sylvatica).

(YY) "Deer" means white-tailed deer (Oddocoileus virginianus).

(ZZ) "Domestic deer" means nonnative deer that have been legally acquired or their offspring and that are held in private ownership for primarily agricultural purposes.

(AAA) "Migratory game bird" includes waterfowl (Anatidae); doves (Columbidae); cranes (Gruidae); cormorants (Phalacrocoracidea); rails, coots, and gallinules (Rallidae); and woodcock and snipe (Scolopacidae).

(BBB) "Accompany" means to go along with another person while staying within a distance from the person that enables uninterrupted, unaided visual and auditory communication.

(CCC) "Electric-powered all-purpose vehicle" means any battery-powered self-propelled electric vehicle that is designed primarily for cross-country travel on land, water, or land and water and that is steered by wheels, caterpillar treads, or a combination of wheels and caterpillar treads and includes vehicles that operate on a cushion of air, vehicles commonly known as all-terrain vehicles, all-season vehicles, mini-bikes, and trail bikes. "Electric-powered all-purpose vehicle" does not include a utility vehicle as defined in section 4501.01 of the Revised Code, any vehicle that is principally used in playing golf, any motor vehicle or aircraft that is required to be registered under Chapter 4503. or 4561. of the Revised Code, or any vehicle that is excluded from the definition of "motor vehicle" as provided in division (B) of section 4501.01 of the Revised Code.

(DDD) "Wholly enclosed preserve" means an area of land that is surrounded by a fence that is at least six feet in height, unless otherwise specified in division rule, and is constructed of a woven wire mesh, or another enclosure that the division of wildlife may approve, where game birds, game quadrupeds, reptiles, amphibians, or fur-bearing animals are raised and may be sold under the authority of a commercial propagating license or captive white-tailed deer propagation license obtained under section 1533.71 of the Revised Code.

(EEE) "Commercial bird shooting preserve" means an area of land where game birds are released and hunted by shooting as authorized by a commercial bird shooting preserve license obtained under section 1533.72 of the Revised Code.

(FFF) "Wild animal hunting preserve" means an area of land where game, captive white-tailed deer, and nonnative wildlife, other than game birds, are released and hunted as authorized by a wild animal hunting preserve license obtained under section 1533.721 of the Revised Code.

(GGG) "Captive white-tailed deer" means legally acquired deer that are held in private ownership at a facility licensed under section 943.03 or 943.031 of the Revised Code and under section 1533.71 or 1533.721 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 07-01-2003; 05-17-2006; 04-06-2007; 2008 SB209 06-25-2008



Section 1531.02 - State ownership of and title to wild animals - prohibited activities.

The ownership of and the title to all wild animals in this state, not legally confined or held by private ownership legally acquired, is in the state, which holds such title in trust for the benefit of all the people. Individual possession shall be obtained only in accordance with the Revised Code or division rules. No person at any time of the year shall take in any manner or possess any number or quantity of wild animals, except wild animals that the Revised Code or division rules permit to be taken, hunted, killed, or had in possession, and only at the time and place and in the manner that the Revised Code or division rules prescribe. No person shall buy, sell, or offer any part of wild animals for sale, or transport any part of wild animals, except as permitted by the Revised Code or division rules. No person shall possess or transport a wild animal that has been taken or possessed unlawfully outside the state.

A person doing anything prohibited or neglecting to do anything required by this chapter or Chapter 1533. of the Revised Code or contrary to any division rule violates this section. A person who counsels, aids, shields, or harbors an offender under those chapters or any division rule, or who knowingly shares in the proceeds of such a violation, or receives or possesses any wild animal in violation of the Revised Code or division rule, violates this section.

Effective Date: 06-01-1998; 04-06-2007



Section 1531.021, 1531.022 - [Repealed].

Effective Date: 08-14-2002



Section 1531.03 - Division of wildlife - wildlife council.

There is hereby created within the department of natural resources a division of wildlife and a wildlife council.

The council shall have eight members, not more than four of whom shall be of the same political party, who shall be appointed by the governor with the advice and consent of the senate and shall be persons interested in the conservation of the natural resources of the state. At least two of the eight members shall be engaged in farming as their principal means of support. Terms of office shall be for four years, commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. In the event of the death, removal, resignation, or incapacity of a member of the council, the governor, with the advice and consent of the senate, shall appoint a successor who shall hold office for the remainder of the term for which his predecessor was appointed. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The council shall hold at least four regular quarterly meetings each year. Special meetings may be held at the behest of the chairman or a majority of the members. The council shall annually select from among its members a chairman, a vice-chairman, and a secretary to keep a record of its proceedings.

The governor may at any time remove any member of the council for misfeasance, nonfeasance, or malfeasance in office.

A majority vote of the members of the council is necessary in all matters.

The division shall cooperate with the other divisions of the department and with all agencies of the state and federal government for the promotion of a general program of conservation.

All division rules relating to establishment of seasons, bag limits, size, species, method of taking, and possession shall be adopted only upon approval of the wildlife council. The wildlife council shall not approve or disapprove such rules prior to fifteen days following a public hearing held upon the rules in accordance with Chapter 119. of the Revised Code.

The wildlife council shall do all of the following:

(A) Be represented by not less than three of its members at all public hearings held pursuant to Chapter 119. of the Revised Code for the purpose of establishment of seasons, bag limits, size, species, methods of taking, and possession;

(B) Advise on policies of the division and the planning, development, and institution of programs and policies of the division;

(C) Investigate, consider, and make recommendations in all matters pertaining to the protection, preservation, propagation, possession, and management of wild animals throughout the state, as provided in this chapter and Chapter 1533. of the Revised Code;

(D) Report to the governor from time to time the results of its investigations concerning the wildlife resources of the state with recommendations of such measures as it considers necessary or suitable to conserve or develop those resources and preserve them as far as practicable.

Effective Date: 10-20-1994



Section 1531.04 - Division of wildlife - powers and duties.

The division of wildlife, at the direction of the chief of the division, shall do all of the following:

(A) Plan, develop, and institute programs and policies based on the best available information, including biological information derived from professionally accepted practices in wildlife and fisheries management, with the approval of the director of natural resources;

(B) Have and take the general care, protection, and supervision of the wildlife in the state parks known as Lake St. Marys, The Portage Lakes, Lake Loramie, Indian Lake, Buckeye Lake, Guilford Lake, such part of Pymatuning reservoir as lies in this state, and all other state parks and lands owned by the state or in which it is interested or may acquire or become interested, except lands and lakes the care and supervision of which are vested in some other officer, body, board, association, or organization;

(C) Enforce by proper legal action or proceeding the laws of the state and division rules for the protection, preservation, propagation, and management of wild animals and sanctuaries and refuges for the propagation of those wild animals, and adopt and carry into effect such measures as it considers necessary in the performance of its duties;

(D) Promote, educate, and inform the citizens of the state about conservation and the values of fishing, hunting, and trapping, with the approval of the director;

(E) Prepare and maintain surveys and inventories of rare and endangered species of plants and animals and other unique natural features. The information shall be stored in the Ohio natural heritage database, established pursuant to this division, and may be made available to any individual or private or public agency for research, educational, environmental, land management, or other similar purposes that are not detrimental to the conservation of a species or feature. Information regarding sensitive site locations of species that are listed pursuant to section 1518.01 of the Revised Code and of unique natural features that are included in the Ohio natural heritage database is not subject to section 149.43 of the Revised Code if the chief determines that the release of the information could be detrimental to the conservation of a species or unique natural feature.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1994; 04-06-2007



Section 1531.05 - Compensation.

The members of the wildlife council shall receive no compensation for their services, but shall be paid the actual and necessary expenses incurred in the performance of their official duties.

The chief of the division of wildlife, in addition to the salary provided by law, shall be paid his actual and necessary expenses incurred in the performance of his official duties. He shall devote his entire time to the duties of his office, and shall hold no other office or position of profit.

Employees may be allowed and paid all actual and necessary expenses incurred by them in the performance of their duties, but only when itemized statements of such expenses are certified by the persons incurring the expense and are allowed by the chief.

Effective Date: 10-01-1953



Section 1531.06 - Chief of division - powers and duties.

(A) The chief of the division of wildlife, with the approval of the director of natural resources, may acquire by gift, lease, purchase, or otherwise lands or surface rights upon lands and waters or surface rights upon waters for wild animals, fish or game management, preservation, propagation, and protection, outdoor and nature activities, public fishing and hunting grounds, and flora and fauna preservation. The chief, with the approval of the director, may receive by grant, devise, bequest, donation, or assignment evidences of indebtedness, the proceeds of which are to be used for the purchase of such lands or surface rights upon lands and waters or surface rights upon waters.

(B)

(1) The chief shall adopt rules for the protection of state-owned or leased lands and waters and property under the control of the division of wildlife against wrongful use or occupancy that will ensure the carrying out of the intent of this section, protect those lands, waters, and property from depredations, and preserve them from molestation, spoilation, destruction, or any improper use or occupancy thereof, including rules with respect to recreational activities and for the government and use of such lands, waters, and property.

(2) The chief may adopt rules benefiting wild animals, fish or game management, preservation, propagation, and protection, outdoor and nature activities, public fishing and hunting grounds, and flora and fauna preservation, and regulating the taking and possession of wild animals on any lands or waters owned or leased or under the division's supervision and control and, for a specified period of years, may prohibit or recall the taking and possession of any wild animal on any portion of such lands or waters. The division clearly shall define and mark the boundaries of the lands and waters owned or leased or under its supervision and control upon which the taking of any wild animal is prohibited.

(C) The chief, with the approval of the director, may acquire by gift, lease, or purchase land for the purpose of establishing state fish hatcheries and game farms and may erect on it buildings or structures that are necessary.

The title to or lease of such lands and waters shall be taken by the chief in the name of the state. The lease or purchase price of all such lands and waters may be paid from hunting and trapping and fishing licenses and any other funds.

(D) To provide more public recreation, stream and lake agreements for public fishing only may be obtained under rules adopted by the chief.

(E) The chief, with the approval of the director, may establish user fees for the use of special public facilities or participation in special activities on lands and waters administered by the division. The special facilities and activities may include hunting or fishing on special designated public lands and waters intensively managed or stocked with artificially propagated game birds or fish, field trial facilities, wildlife nature centers, firearm ranges, boat mooring facilities, camping sites, and other similar special facilities and activities. The chief shall determine whether the user fees are refundable and shall ensure that that information is provided at the time the user fees are paid.

(F) The chief, with the approval of the director, may enter into lease agreements for rental of concessions or other special projects situated on state-owned or leased lands or waters or other property under the division's control. The chief shall set and collect the fees for concession rentals or other special projects; regulate through contracts between the division and concessionaires the sale of tangible objects at concessions or other special projects; and keep a record of all such fee payments showing the amount received, from whom received, and for what purpose the fee was collected.

(G) The chief may sell or donate conservation-related items or items that promote wildlife conservation, including, but not limited to, stamps, pins, badges, books, bulletins, maps, publications, calendars, and any other educational article or artifact pertaining to wild animals; sell confiscated or forfeited items; and sell surplus structures and equipment, and timber or crops from lands owned, administered, leased, or controlled by the division. The chief, with the approval of the director, also may engage in campaigns and special events that promote wildlife conservation by selling or donating wildlife-related materials, memberships, and other items of promotional value.

(H) The chief may sell, lease, or transfer minerals or mineral rights, with the approval of the director, when the chief and the director determine it to be in the best interest of the state. Upon approval of the director, the chief may make, execute, and deliver contracts, including leases, to mine, drill, or excavate iron ore, stone, coal, salt, and other minerals, other than oil or gas, upon and under lands owned by the state and administered by the division to any person who complies with the terms of such a contract. No such contract shall be valid for more than fifty years from its effective date. Consideration for minerals and mineral rights shall be by rental or royalty basis as prescribed by the chief and payable as prescribed by contract. Moneys collected under this division shall be paid into the state treasury to the credit of the wildlife habitat fund created in section 1531.33 of the Revised Code. Contracts entered into under this division also may provide for consideration for minerals or mineral rights in the form of acquisition of lands as provided under divisions (A) and (C) of this section.

(I) All moneys received under divisions (E), (F), and (G) of this section shall be paid into the state treasury to the credit of a fund that shall be used for the purposes outlined in section 1533.15 of the Revised Code and for the management of other wild animals for their ecological and nonconsumptive recreational value or benefit.

(J) The chief, with the approval of the director, may barter or sell wild animals to other states, state or federal agencies, and conservation or zoological organizations. Moneys received from the sale of wild animals shall be deposited into the wild animal fund created in section 1531.34 of the Revised Code.

(K) The chief shall adopt rules establishing standards and guidelines for the administration of contraceptive chemicals to noncaptive wild animals. The rules may specify chemical delivery methods and devices and monitoring requirements.

The chief shall establish criteria for the issuance of and shall issue permits for the administration of contraceptive chemicals to noncaptive wild animals. No person shall administer contraceptive chemicals to noncaptive wild animals without a permit issued by the chief.

(L) All fees set by the chief under this section shall be approved by the wildlife council.

(M) Information contained in the wildlife diversity database that is established pursuant to division (B)(2) of this section and section 1531.25 of the Revised Code may be made available to any individual or public or private agency for research, educational, environmental, land management, or other similar purposes that are not detrimental to the conservation of a species or feature. Information regarding sensitive site locations of species that are listed pursuant to section 1531.25 of the Revised Code and of features that are included in the wildlife diversity database is not subject to section 149.43 of the Revised Code if the chief determines that the release of the information could be detrimental to the conservation of a species or feature.

Amended by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.

Effective Date: 03-18-1999; 04-06-2007; 2007 HB119 09-29-2007



Section 1531.07 - Jurisdiction.

All lakes, reservoirs, and state lands dedicated to the use of the public for park and pleasure resort purposes shall be under the supervision and control of the chief of the division of wildlife with respect to the enforcement of all laws relating to the protection of birds, fish, and game. All laws for the protection of fish in inland rivers and streams of the state, and all laws for the protection of the birds, fish, and game and fur-bearing animals, shall apply to all such state reservoirs and lakes. No person shall disturb, injure, or destroy a tree, plant, lawn, embankment, decoration, or other property or kill, injure, or disturb a waterfowl, water animal, bird, or game or fur-bearing animal, kept as a semidomestic pet upon an island or within the boundary lines of Buckeye Lake, Indian Lake, The Portage Lakes, Lake St. Marys, Guilford Lake, and Lake Loramie, or any other territory over which the state has jurisdiction or an embankment or state land adjacent thereto. No person shall take or disturb fish in any lagoon or any other portion of any of the waters over which the state has jurisdiction and which have been set aside by the chief for the propagation of fish.

Effective Date: 09-30-1963



Section 1531.08 - Chief of division - powers and authority regarding wild animals.

In conformity with Section 36 of Article II, Ohio Constitution, providing for the passage of laws for the conservation of the natural resources of the state, including streams, lakes, submerged lands, and swamplands, and in conformity with this chapter and Chapter 1533. of the Revised Code, the chief of the division of wildlife has authority and control in all matters pertaining to the protection, preservation, propagation, possession, and management of wild animals and may adopt rules under section 1531.10 of the Revised Code for the management of wild animals. Notwithstanding division (B) of section 119.03 of the Revised Code, such rules in proposed form shall be filed under this section. Each year there shall be a public fish hearing and public game hearing. The results of the investigation and public hearing shall be filed in the office of the chief and shall be kept open for public inspection during all regular office hours. Modifying or rescinding such rules does not require a public hearing.

The chief may adopt, amend, rescind, and enforce rules throughout the state or in any part or waters thereof as provided by sections 1531.08 to 1531.12 and other sections of the Revised Code. The rules shall be filed in proposed form and available at the central wildlife office and at each of the wildlife district offices, including the Lake Erie unit located at Sandusky, at least thirty days prior to the date of the hearing required by division (C) of section 119.03 of the Revised Code. The rules shall be based upon a public hearing and investigation of the best available biological information derived from professionally accepted practices in wildlife and fisheries management.

Each rule adopted under this section shall clearly and distinctly describe and set forth the waters or area or part thereof affected by the rule and whether the rule is applicable to all wild animals or only to certain kinds of species designated therein.

The chief may regulate any of the following:

(A) Taking and possessing wild animals, at any time and place or in any number, quantity, or length, and in any manner, and with such devices as he prescribes;

(B) Transportation of such animals or any part thereof;

(C) Buying, selling, offering for sale, or exposing for sale any such animal or part thereof;

(D) Taking, possessing, transporting, buying, selling, offering for sale, and exposing for sale commercial fish or any part thereof, including species taken, length, weight, method of taking, mesh sizes, specifications of nets and other fishing devices, seasons, and time and place of taking.

When the chief increases the size of a fish named in section 1533.63 of the Revised Code, any fish that were legally taken, caught, or possessed prior to the increase may be possessed after the increase if the possession of the fish has been reported to the chief prior to the increase, but on or after the date of the increase the fish may not be sold to a buyer in this state.

Effective Date: 03-04-1998



Section 1531.081 - Regulation of domestic deer.

The division of wildlife does not have authority to regulate domestic deer, which shall be regulated as agricultural animals by the department of agriculture.

Effective Date: 03-18-1999



Section 1531.09 - Chief of division may amend or rescind rules after investigation.

If an investigation shows that any part of a rule of the division of wildlife should be modified for any cause not known, fully understood, or present at the time the rule was adopted, the chief of the division of wildlife may amend any part of the rule to meet the new condition or situation, but the amended rule shall be effective not longer than one year from its effective date.

If an investigation shows that such a rule or amended rule should be rescinded for any cause not known, fully understood, or present when the rule or amended rule was adopted, or due to a change in conditions making the rule or amended rule not necessary, the chief may rescind the rule or amended rule and make it ineffective, except that if a rule or amended rule required the approval of the wildlife council for its adoption, it may be amended or rescinded only upon approval of the council.

Effective Date: 10-20-1994



Section 1531.10 - Publication of rules.

In accordance with Chapter 119. of the Revised Code, the chief of the division of wildlife shall adopt, and may amend and rescind, rules that are necessary for the administration and enforcement of this chapter and Chapter 1533. of the Revised Code. Each such rule shall be given publicity by advertising or otherwise as the chief considers necessary or expedient. With respect to any proposed adoption of or change to a rule that regulates the taking of commercial fish or establishes related provisions, the chief shall provide, by certified mail, notification of the proposal to each holder of a valid commercial fishing license issued under section 1533.35 of the Revised Code. As long as a rule of the division of wildlife remains in effect, a copy of it shall be included and printed in any authorized compilation of the division lawbook. All such rules shall be under the seal of the division and shall bear the signature, or a facsimile thereof, of the chief.

Effective Date: 04-20-2000; 04-06-2007; 2007 SB77 10-10-2007



Section 1531.101 - Rules for taking of migratory game birds.

In addition to any other authority conferred on the chief of the division of wildlife, the chief may adopt rules under section 111.15 of the Revised Code that are necessary to establish acceptable methods of taking migratory game birds together with bag limits and designated seasons, areas, and hours for hunting them.

Effective Date: 08-14-2002



Section 1531.11 - Violation of rules prohibited.

No person shall take, kill, possess, transport, buy, or sell any wild animals contrary to any rule of the division of wildlife adopted in conformity with law.

Effective Date: 10-20-1994



Section 1531.12 - Limitations on authority of chief.

Nothing in sections 1531.08 to 1531.11 of the Revised Code shall be construed to authorize the chief of the division of wildlife to provide or change any penalty prescribed by law for a violation of its provisions, or to change the amount of any license fee or to provide license, except license fees when expressly permitted by a provision in Chapter 1531. or 1533. of the Revised Code.

Effective Date: 09-27-1974



Section 1531.13 - Wildlife officers.

The law enforcement officers of the division of wildlife shall be known as "wildlife officers." The chief of the division of wildlife, wildlife officers, and such other employees of the division as the chief of the division of wildlife designates, and other officers who are given like authority, shall enforce all laws pertaining to the taking, possession, protection, preservation, management, and propagation of wild animals and all division rules. They shall enforce all laws against hunting without permission of the owner or authorized agent of the land on which the hunting is done. They may arrest on view and without issuance of a warrant. They may inspect any container or package at any time except when within a building and the owner or person in charge of the building objects. The inspection shall be only for bag limits of wild animals taken in open season or for wild animals taken during the closed season, or for any kind or species of those wild animals.

The chief may visit all parts of the state and direct and assist wildlife officers and other employees in the discharge of their duties. The owners or tenants of private lands or waters are not liable to wildlife officers for injuries suffered while carrying out their duties while on the lands or waters of the owners or tenants unless the injuries are caused by the willful or wanton misconduct of the owners or tenants. Any regularly employed salaried wildlife officer may enter any private lands or waters if the wildlife officer has good cause to believe and does believe that a law is being violated.

A wildlife officer, sheriff, deputy sheriff, constable, or officer having a similar authority may search any place which the officer has good reason to believe contains a wild animal or any part of a wild animal taken or had in possession contrary to law or division rule, or a boat, gun, net, seine, trap, ferret, or device used in the violation, and seize any the officer finds so taken or possessed. If the owner or person in charge of the place to be searched refuses to permit the search, upon filing an affidavit in accordance with law with a court having jurisdiction of the offense and upon receiving a search warrant issued, the officer forcibly may search the place described, and if in the search the officer finds any wild animal or part of a wild animal, or any boat, gun, net, seine, trap, ferret, or device in the possession of the owner or person in charge, contrary to this chapter or Chapter 1533. of the Revised Code or division rule, the officer shall seize it and arrest the person in whose custody or possession it was found. The wild animal or parts of a wild animal or boat, gun, net, seine, trap, ferret, or device so found shall escheat to the state.

Each wildlife officer shall post a bond in a sum not less than one thousand dollars executed by a surety company authorized to transact business in this state for the faithful performance of the duties of the wildlife officer's office.

The chief and wildlife officers have the authority specified under section 2935.03 of the Revised Code for peace officers of the department of natural resources for the purpose of enforcing the criminal laws of the state on any property owned, controlled, maintained, or administered by the department of natural resources and may enforce sections 2923.12, 2923.15, and 2923.16 of the Revised Code throughout the state and may arrest without warrant any person who, in the presence of the chief or any wildlife officer, is engaged in the violation of any of those laws.

A wildlife officer may render assistance to a state or local law enforcement officer at the request of that officer or may render assistance to a state or local law enforcement officer in the event of an emergency. Wildlife officers serving outside the division of wildlife under this section shall be considered as performing services within their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment.

Wildlife officers serving outside the division of wildlife under this section retain personal immunity from civil liability as specified in section 9.86 of the Revised Code and shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code. A political subdivision that uses wildlife officers under this section is not subject to civil liability under Chapter 2744. of the Revised Code as the result of any action or omission of any wildlife officer acting under this section.

Effective Date: 03-18-1999



Section 1531.131 - Enforcing dumping prohibitions and nature preserve and trail rules.

A wildlife officer shall enforce section 3767.32 of the Revised Code and any other laws prohibiting the dumping of refuse into or along waters, the rules of the department of natural resources adopted under section 1517.02 of the Revised Code, and the rules of the director of natural resources adopted under Chapter 1519. of the Revised Code and shall make arrests for violation of those laws and rules. The jurisdiction of a wildlife officer is concurrent with that of the peace officers of the county, township, or municipal corporation in which the violation occurs.

Effective Date: 10-20-1994



Section 1531.132 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The chief of the division of wildlife shall not designate a person as a game protector on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The chief of the division of wildlife shall terminate the employment of a person as a game protector if that person does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the game protector agrees to surrender the certificate awarded to the game protector under section 109.77 of the Revised Code.

(b) The chief shall suspend from employment as a game protector a person designated as a game protector if that person is convicted, after trial, of a felony. If the game protector files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the game protector does not file a timely appeal, the chief shall terminate the employment of that game protector. If the game protector files an appeal that results in the game protector's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the game protector, the chief shall reinstate that game protector. A game protector who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that game protector's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the game protector of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a game protector under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1531.133 - Wildlife violators compact for joint enforcement operations.

(A)

(1) The chief of the division of wildlife, with the approval of the director of natural resources, may enter into a memorandum of understanding, agreement, or mutual aid compact with the head of any entity of another state, federal entity, or foreign entity that employs or appoints a law enforcement officer who has substantially the same duties as a peace officer, as "peace officer" is defined in section 2935.01 of the Revised Code, to enable wildlife officers and the specified law enforcement officers to assist each other in the provision of law enforcement services within the jurisdictions that are subject to the memorandum of understanding, agreement, or mutual aid compact.

(2) Employees of the division of wildlife who are serving under the terms of a memorandum of understanding, agreement, or mutual aid compact entered into under division (A)(1) of this section shall be considered as performing services within their regular employment for purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment.

(3) Employees of the division of wildlife who are serving under the terms of a memorandum of understanding, agreement, or mutual aid compact entered into under division (A)(1) of this section retain personal immunity from civil liability under section 9.86 of the Revised Code and all rights of indemnification and representation incident to regular employment.

(B) The chief shall adopt rules to enter into a reciprocal agreement with participating states for the enhancement of compliance with hunting, fishing, and other wildlife laws. The agreement is named the wildlife violators compact. The agreement and the rules shall provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violators' due process rights.

Effective Date: 2007 HB153 10-18-2007



Section 1531.14 - Right of entry on land for research or investigation.

Any person regularly employed by the division of wildlife for the purpose of conducting research and investigation of game or fish or their habitat conditions or engaged in restocking game or fish or in any type of work involved in or incident to game or fish restoration projects or in the enforcement of laws or division rules relating to game or fish, or in the enforcement of section 1531.29 or 3767.32 of the Revised Code, other laws prohibiting the dumping of refuse in or along streams, or watercraft laws, while in the normal, lawful, and peaceful pursuit of such investigation, work, or enforcement may enter upon, cross over, be upon, and remain upon privately owned lands for such purposes and shall not be subject to arrest for trespass while so engaged or for such cause thereafter.

Any such person, upon demand, shall identify himself to the owner, tenant, or manager of such privately owned lands by means of a badge or card bearing his name and certifying his employment by the division.

Effective Date: 10-20-1994



Section 1531.15 - Division of wildlife may take fish.

The division of wildlife may take fish at any time or place, in any manner, for the maintenance or cultivation of fish in hatcheries, or for the purpose of stocking ponds, lakes, rivers, or creeks, or for the purpose of exterminating rough fish in any waters. The division may set aside any waters for the propagation of fish or waterfowl.

Effective Date: 10-01-1953



Section 1531.16 - Enforcement and prosecution of wildlife laws and rules.

Sheriffs, deputy sheriffs, constables, and other police officers shall enforce the laws and division rules for the taking, possession, protection, preservation, and propagation of wild animals and for this purpose shall have the power conferred upon wildlife officers. Prosecution for offenses not committed in the presence of an officer shall be instituted only upon the approval of the prosecuting attorney of the county in which the offense is committed, or a municipal legal officer within his territorial jurisdiction, or upon the approval of the attorney general, and when the services of counsel are necessary, the attorney authorized by this section to approve the action and who does so shall act as attorney for the prosecution of the case.

Effective Date: 10-20-1994



Section 1531.17 - Wildlife fund.

All fines, penalties, and forfeitures arising from prosecutions, convictions, confiscations, or otherwise under this chapter and Chapters 1517. and 1533. of the Revised Code, unless otherwise directed by the director of natural resources, shall be paid by the officer by whom collected to the director and by him paid into the state treasury to the credit of the wildlife fund, which is hereby created, for the use of the division of wildlife. All moneys collected as license fees on nets in the Lake Erie fishing district shall be paid by the director into the state treasury to the credit of the wildlife fund for use only in the betterment and the propagation of fish therein or in otherwise propagating fish in such district. All investment earnings of the fund shall be credited to the fund. The wildlife fund shall not be used for compensation of personnel employed by other divisions of the department of natural resources who are assigned to law enforcement duties in aid of the division of wildlife or for compensation of division of wildlife personnel for activities related to the instruction of personnel of other divisions.

Effective Date: 01-10-1991



Section 1531.18 - Jurisdiction.

Any judge of a county court or municipal court judge has final jurisdiction within the territory for which he is elected or appointed in a prosecution for any violation of this chapter or Chapter 1533. of the Revised Code, or division rules, and in a proceeding for forfeiture under those chapters or rules.

Effective Date: 10-20-1994



Section 1531.19 - Service of summons on corporations.

When an affidavit is filed against a corporation for a violation of this chapter or Chapter 1533. of the Revised Code, a summons, returnable on or before the tenth day after its date, shall be issued directed to the sheriff, constable, or wildlife officer commanding him to notify the accused thereof. The summons together with a copy of the affidavit shall be served and returned in the manner provided for the service of summons upon corporations in civil actions. On or before the return day of the summons served, the corporation may appear by one of its officers or by counsel and answer the affidavit by motion or plea, but upon failure to make an appearance and answer the clerk of the court shall enter a plea of "not guilty." Upon such an appearance being made or plea entered, the corporation shall be deemed present before the court until the cause is finally disposed of.

Effective Date: 10-20-1994



Section 1531.20 - Seizure of property or device used in unlawful taking or transporting of wild animals.

Any motor vehicle, all-terrain vehicle, or boat used in the unlawful taking or transporting of wild animals, and any net, seine, trap, ferret, gun, or other device used in the unlawful taking of wild animals, is a public nuisance. Each wildlife officer, or other officer with like authority, shall seize and safely keep such property and the illegal results of its use, and unless otherwise ordered by the chief of the division of wildlife shall initiate, within thirty days, proceedings in a proper court of the county for its forfeiture. A writ of replevin shall not lie to take the property from the officer's custody or from the custody or jurisdiction of the court in which the proceeding is initiated, nor shall the proceeding affect a criminal prosecution for the unlawful use or possession of the property.

An action for the forfeiture of any such property shall be initiated by the filing of an affidavit describing the property seized and stating the unlawful use made of it, the time and place of seizure, and the name of the person owning or using it at the time of seizure. If the name is unknown, that fact shall be stated. Upon the filing of the affidavit, the court shall issue a summons setting forth the facts stated in the affidavit and fixing a time and place for the hearing of the complaint. A copy of the summons shall be served on the owner or person using the property at the time of its seizure, if the owner or user is known, or by leaving a copy thereof at the owner's or user's usual residence or place of business in the county, at least three days before the time fixed for the hearing of the complaint. If the owner or user is unknown or a nonresident of the county or cannot be found therein, a copy of the summons shall be posted at a suitable place nearest the place of seizure, but if the owner's or user's address is known, a copy of the summons shall be mailed to the owner or user at least three days before the time fixed for the hearing of the complaint. On the date fixed for the hearing, the officer making the service shall make a return of the time and manner of making the service. Upon the proper cause shown, the court may postpone the hearing.

A proceeding for the forfeiture of seized property that is initiated under this section shall not progress to actual forfeiture of the seized property unless so ordered by the court. The court may order the actual forfeiture of the seized property as part of the sentence that it imposes if the owner or person unlawfully using the property at the time of its seizure is convicted, pleads guilty, or confesses that the property at the time of its seizure was being used by the owner or user in violation of law or division rule. Forfeited property shall be the property of the state, to be disposed of as the chief of the division of wildlife directs.

Effective Date: 03-18-1999; 04-06-2007



Section 1531.201 - Civil action to recover possession or value of wild animal.

(A) As used in this section:

(1) "Gross score" means the number derived by calculating the measurements of the antlers of a white-tailed deer in accordance with division (C)(2) of this section.

(2) "Point" means a projection on the antler of a white-tailed deer that is at least one-inch long as measured from its tip to the nearest edge of antler beam and the length of which exceeds the length of its base. "Point" does not include an antler beam tip.

(3) "Abnormal point" means a point that is nontypical in shape or location.

(4) "Normal point" means a point that projects from the main antler beam in a typical shape or location.

(5) "Inside spread of main antler beams" means the measurement at right angles to the center line of the skull of a white-tailed deer at the widest point between main antler beams.

(6) "Length of main antler beam" means the measurement from the lowest outside edge of the antler burr of a white-tailed deer over the outer curve to the most distant point of what is or appears to be the main antler beam beginning at the place on the antler burr where the center line along the outer curve of the beam intersects the antler burr.

(7) "Antler burr" means the elevated bony rim around the antler base of a white-tailed deer that is just above the skin of the pedicle.

(B) The chief of the division of wildlife or the chief's authorized representative may bring a civil action to recover possession of or the restitution value of any wild animal held, taken, bought, sold, or possessed in violation of this chapter or Chapter 1533. of the Revised Code or any division rule against any person who held, took, bought, sold, or possessed the wild animal.

The minimum restitution value to the state for wild animals that are unlawfully held, taken, bought, sold, or possessed shall be established in division rule.

(C)

(1) In addition to any restitution value established in division rule, a person who is convicted of a violation of this chapter or Chapter 1533. of the Revised Code or a division rule governing the holding, taking, buying, sale, or possession of an antlered white-tailed deer with a gross score of more than one hundred twenty-five inches also shall pay an additional restitution value that is calculated using the following formula:

Additional restitution value = ((gross score - 100)2 x $1.65).

(2) The gross score of an antlered white-tailed deer shall be determined by taking and adding together all of the following measurements, which shall be made to the nearest one-eighth of an inch using a one-quarter-inch wide flexible steel tape:

(a) Inside spread of the main antler beams, not to exceed the length of the longest main antler beam;

(b) Length of the right main antler beam;

(c) Length of the left main antler beam;

(d) Total length of all abnormal points;

(e) Total length of all normal points as measured from the nearest edge of the main antler beam over the outer curve to the tip. To determine the baseline for normal point measurement, the tape shall be laid along the outer curve of the antler beam so that the top edge of the tape coincides with the top edge of the antler beam on both sides of the point.

(f) Circumference taken at the narrowest place between the antler burr and the first normal point on the right main antler beam. If the first normal point is missing, the circumference shall be taken at the narrowest place between the antler burr and the second normal point.

(g) Circumference taken at the narrowest place between the first normal point and the second normal point on the right main antler beam. If the first normal point is missing, the circumference shall be taken at the narrowest place between the antler burr and the second normal point.

(h) Circumference taken at the narrowest place between the second normal point and the third normal point on the right main antler beam;

(i) Circumference taken at the narrowest place between the third normal point and the fourth normal point on the right main antler beam. If the fourth normal point is missing, the circumference shall be taken halfway between the third normal point and the tip of the main antler beam.

(j) Circumference taken at the narrowest place between the antler burr and the first normal point on the left main antler beam. If the first normal point is missing, the circumference shall be taken at the narrowest place between the antler burr and the second normal point.

(k) Circumference taken at the narrowest place between the first normal point and the second normal point on the left main antler beam. If the first normal point is missing, the circumference shall be taken at the narrowest place between the antler burr and the second normal point.

(l) Circumference taken at the narrowest place between the second normal point and the third normal point on the left main antler beam;

(m) Circumference taken at the narrowest place between the third normal point and the fourth normal point on the left main antler beam. If the fourth normal point is missing, the circumference shall be taken halfway between the third normal point and the tip of the main antler beam.

Antlers may be measured at any time; no drying time is required.

(D) Upon conviction of holding, taking, buying, selling, or possessing a wild animal in violation of this chapter, Chapter 1533. of the Revised Code, or a division rule, the chief shall revoke until payment of the restitution value is made each hunting license, fur taker permit, deer permit, wild turkey permit, wetlands habitat stamp, and fishing license issued to that person under this chapter or Chapter 1533. of the Revised Code. No fee paid for such a license, permit, or stamp shall be returned to the person.

Upon revoking a person's license, permit, or stamp or a combination thereof under this division, the chief immediately shall send a notice of that action by certified mail to the last known address of the person. The notice shall state the action taken, order the person to surrender the revoked license, permit, or stamp or combination thereof, and state that the department of natural resources will not afford a hearing as required under section 119.06 of the Revised Code.

(E) Nothing in this section affects the right of seizure under any other section of the Revised Code.

Effective Date: 10-20-1994; 2007 HB238 03-04-2008



Section 1531.202 - Liability for costs incurred in investigation of death of wild animal.

Any person who is responsible for causing or allowing an unauthorized spill, release, or discharge of material into or on any land or any ground or surface water or into the air that results in the death of a wild animal and that necessitates an investigation by the division of wildlife, or who violates section 1531.02 of the Revised Code in a manner that necessitates an investigation by the division regarding the death of a wild animal, is liable to the division for costs incurred in the investigation if the person pleads guilty to or is convicted of causing or allowing the unauthorized spill, release, or discharge or a violation of section 1531.02 of the Revised Code. The costs may include wages and benefits of employees of the division. The chief of the division of wildlife or the chief's authorized representative shall bring a civil action against the responsible person to recover those costs.

Effective Date: 03-18-1999



Section 1531.21 - Trial procedure for forfeiture or condemnation.

The defendant in a proceeding for forfeiture or condemnation under a division rule or this chapter or Chapter 1533. of the Revised Code shall be tried under the rules of criminal procedure and according to law.

Effective Date: 10-20-1994



Section 1531.22 - Payment of costs.

A person authorized by law to prosecute a case under a division rule or this chapter or Chapter 1533. of the Revised Code shall not be required to advance or secure costs therein. If the defendant is acquitted or discharged from custody, the costs shall be certified under oath by the court to the chief of the division of wildlife, who shall correct all errors therein and pay the person entitled to payment out of the wildlife fund created in section 1531.17 of the Revised Code.

Effective Date: 10-20-1994



Section 1531.23 - Judgment for costs and fine or forfeiture - lien - failure to pay.

If the defendant in a prosecution or condemnation proceeding under a division rule or this chapter or Chapter 1533. of the Revised Code is convicted, judgment shall be rendered against him for costs in addition to the fine imposed or forfeiture declared. The judgment shall be the first lien upon the property of the person convicted, and no exemption shall be claimed or allowed against that lien. If he fails to pay the fine and costs imposed or if execution issued is returned unsatisfied, the person convicted shall be committed to the county jail or to a workhouse and there confined one day for the amount of the fine adjudged against him, determined as provided in section 2747.14 of the Revised Code. The person convicted shall not be discharged or paroled therefrom by any board or officer except upon payment of the fine remaining unpaid or upon written permission of the chief of the division of wildlife.

Effective Date: 10-20-1994



Section 1531.24 - United States commissioner of fisheries authorized to establish, operate, and maintain fish hatcheries in Ohio.

The United States commissioner of fisheries and his authorized agents may establish fish hatcheries in Ohio, and operate and maintain them. Such persons may acquire by lease, gift, or purchase lands and other equipment necessary for such purpose and conduct in any manner and at any time investigations and fish cultural operations as are considered necessary and proper.

Effective Date: 10-01-1953



Section 1531.25 - Protection of species threatened with statewide extinction.

The chief of the division of wildlife, with the approval of the wildlife council, shall adopt and may modify and repeal rules, in accordance with Chapter 119. of the Revised Code, restricting the taking or possession of native wildlife, or any eggs or offspring thereof, that he finds to be threatened with statewide extinction. The rules shall identify the common and scientific names of each endangered species and shall be modified from time to time to include all species on the list of endangered fish and wildlife pursuant to Section 4 of the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C. 1531, as amended, and that are native to this state, or that migrate or are otherwise reasonably likely to occur within the state.

The rules shall provide for the taking of species threatened with statewide extinction, for zoological, educational, and scientific purposes, and for propagation in captivity to preserve the species, under written permits from the chief. The rules shall in no way restrict the taking or possession of species listed on such United States list for zoological, educational, or scientific purposes, or for propagation in captivity to preserve the species, under a permit or license from the United States or any instrumentality thereof.

No person shall violate any rule adopted pursuant to this section.

Effective Date: 07-20-1988



Section 1531.26 - Nongame and endangered wildlife fund.

There is hereby created in the state treasury the nongame and endangered wildlife fund, which shall consist of moneys paid into it by the tax commissioner under section 5747.113 of the Revised Code, moneys deposited in the fund from the issuance of wildlife conservation license plates under section 4503.57 of the Revised Code, moneys deposited in the fund from the issuance of bald eagle license plates under section 4503.572 of the Revised Code, moneys credited to the fund under section 1533.151 of the Revised Code, and contributions made directly to it. Any person may contribute directly to the fund in addition to or independently of the income tax refund contribution system established in section 5747.113 of the Revised Code. Moneys in the fund shall be disbursed pursuant to vouchers approved by the director of natural resources for use by the division of wildlife solely for the purchase, management, preservation, propagation, protection, and stocking of wild animals that are not commonly taken for sport or commercial purposes, including the acquisition of title and easements to lands, biological investigations, law enforcement, production of educational materials, sociological surveys, habitat development, and personnel and equipment costs; and for carrying out section 1531.25 of the Revised Code. Moneys in the fund also may be used to promote and develop nonconsumptive wildlife recreational opportunities involving wild animals. Moneys in the fund from the issuance of bald eagle license plates under section 4503.572 of the Revised Code shall be expended by the division only to pay the costs of acquiring, developing, and restoring habitat for bald eagles within this state. Moneys in the fund from any other source also may be used to pay the costs of acquiring, developing, and restoring habitat for bald eagles within this state.

All investment earnings of the fund shall be credited to the fund. Subject to the approval of the director, the chief of the division of wildlife may enter into agreements that the chief considers appropriate to obtain additional moneys for the protection of nongame native wildlife under the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C.A. 1541 - 1543, as amended, and the "Fish and Wildlife Conservation Act of 1980," 94 Stat. 1322, 16 U.S.C.A. 2901 - 2911, as amended. Moneys appropriated from the fund are not intended to replace other moneys appropriated for these purposes.

Effective Date: 09-26-2003



Section 1531.27 - Payments to counties for land use by state.

The chief of the division of wildlife shall pay to the treasurers of the several counties wherein lands owned by the state and administered by the division are located an annual amount determined in the following manner: in each such county one per cent of the total value of such lands exclusive of improvements, as shown on the auditor's records of taxable value of real property existing at the time when the state acquired the tract or tracts comprising the lands.

The payments shall be made from funds accruing to the division from fines, penalties, restitution, and forfeitures deposited into the state treasury to the credit of the wildlife fund created in section 1531.17 of the Revised Code. The allocation of amounts to be paid from those sources shall be determined by the director of natural resources.

The payments to the treasurers of the several counties shall be credited to the fund for school purposes within the school districts wherein the lands are located.

Effective Date: 09-30-1963; 09-29-2005; 04-06-2007



Section 1531.28 - Contract with private persons for creation or improvement of wildlife habitat.

The division of wildlife, in the management of lands owned, leased, or administered by it or under agreement with it, may contract with private persons for the creation or improvement of wildlife habitat thereon. Such a contract may be paid for in money, materials, services rendered, or goods produced incidentally to the contract, whichever is advantageous to the state.

Effective Date: 10-20-1994



Section 1531.29 - Prohibiting polluting state land or water.

No person shall place or dispose of in any manner, any garbage, waste, peelings of vegetables or fruits, rubbish, ashes, cans, bottles, wire, paper, cartons, boxes, parts of automobiles, wagons, furniture, glass, oil, or anything else of an unsightly or unsanitary nature on any state owned, controlled, or administered land, or in any ditch, stream, river, lake, pond, or other watercourse, except those waters which do not combine or effect a junction with natural surface or underground waters, or upon the bank thereof where the same is liable to be washed into the water either by ordinary flow or floods. This section does not apply to any substance placed under authority of a permit issued under section 6111.04 of the Revised Code or exempted by such section from its terms.

Effective Date: 11-20-1973



Section 1531.30 - Cooperative management fund.

There is hereby created in the state treasury the cooperative management fund. All revenue generated on land owned by the United States army corps of engineers and managed by the division of the wildlife of the department of natural resources pursuant to an agreement with the corps shall be credited to the fund. All money in the fund shall be spent for fish and wildlife management purposes and for the management and maintenance of the area managed by the division. All investment earnings of the fund shall be credited to the fund.

Effective Date: 03-13-1986



Section 1531.31 - Ohio River management fund.

There is hereby created in the state treasury the Ohio river management fund, which shall consist of moneys received by the division of wildlife pursuant to negotiated mitigation settlements from persons who have adversely affected the fish and wildlife of the Ohio river or their habitats and of gifts and contributions made to it. The fund shall be used for the preservation, development, and management of the Ohio river through the acquisition of critical habitat areas, monitoring of fish and wildlife populations, expansion of programs for the production and stocking of game fish, and research and development of methods for improving public access to the Ohio river. All investment earnings of the fund shall be credited to the fund.

Effective Date: 09-17-1991



Section 1531.32 - Wildlife habitat trust fund.

There is hereby created the wildlife habitat trust fund, which shall be in the custody of the treasurer of state and shall not be a part of the state treasury. The purpose of the fund is to facilitate the acquisition and development of lands for the preservation, propagation, and protection of wild animals. The fund shall consist of money received from gifts, donations, bequests, and other moneys contributed to the division of wildlife for the purposes of the fund. Investment earnings of the fund shall be retained by the fund until transferred to the wildlife habitat fund as required by section 1531.33 of the Revised Code. The principal of the wildlife habitat trust fund shall not be spent for any purpose.

Effective Date: 09-17-1991



Section 1531.33 - Wildlife habitat fund.

The wildlife habitat fund is hereby created in the state treasury. The fund shall consist of the investment earnings of the wildlife habitat trust fund created in section 1531.32 of the Revised Code; gifts, donations, bequests, and other moneys contributed to the division of wildlife for the purposes of the fund; moneys collected under division (H) of section 1531.06 of the Revised Code; moneys deposited in the fund under division (G)(2)(b) of section 1509.73 of the Revised Code; and moneys received by the division pursuant to negotiated mitigation settlements from persons who have adversely affected fish and wildlife, or their habitats, over which the division has jurisdiction under this chapter or Chapter 1533. of the Revised Code other than fish and wildlife of the Ohio river or their habitats.

The fund shall be used by the division to acquire and develop lands for the preservation, propagation, and protection of wild animals. All expenditures from the wildlife habitat fund shall be approved by the director of natural resources. Quarterly each fiscal year, the treasurer of state shall transfer the investment earnings of the wildlife habitat trust fund to the wildlife habitat fund.

Amended by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.

Effective Date: 03-18-1999



Section 1531.34 - Wild animal fund.

There is hereby created in the state treasury the wild animal fund. The fund shall consist of moneys received from the sale of wild animals under division (J) of section 1531.06 of the Revised Code. Moneys in the fund shall be spent on programs administered by the division of wildlife or contributed by the division to an appropriate nonprofit organization for the acquisition, development, and management of lands and waters within the state for wildlife purposes.

Effective Date: 03-18-1999



Section 1531.35 - Wildlife boater angler fund.

The wildlife boater angler fund is hereby created in the state treasury. The fund shall consist of money credited to the fund pursuant to section 5735.051 of the Revised Code and other money contributed to the division of wildlife for the purposes of the fund. The fund shall be used for boating access construction, improvements, and maintenance, and to pay for equipment and personnel costs involved with those activities, on lakes on which the operation of gasoline-powered watercraft is permissible. However, not more than two hundred thousand dollars of the annual expenditures from the fund may be used to pay for the equipment and personnel costs.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 1531.40 - Nuisance wild animal removal or control services; license.

(A) As used in this section:

(1) "Nuisance wild animal" means a wild animal that interferes with the use or enjoyment of property, is causing a threat to public safety, or may cause damage or harm to a structure, property, or person.

(2) "Commercial nuisance wild animal control operator" means an individual or business that provides nuisance wild animal removal or control services for hire to the owner, the operator, or the owner's or operator's authorized agent of property or a structure.

(B)

(1) No person shall provide nuisance wild animal removal or control services for hire without obtaining a license under this section from the chief of the division of wildlife.

(2) An applicant shall pay a license fee of forty dollars for the license. The license shall be renewed annually prior to the first day of March and shall expire on the last day of February. All money collected under this division shall be deposited in the state treasury to the credit of the wildlife fund created in section 1531.17 of the Revised Code.

(3) An individual who is providing nuisance wild animal removal or control services for hire under a license issued under this section is exempt from obtaining a hunting license under section 1533.10 of the Revised Code, a fur taker permit under section 1533.111 of the Revised Code, or a fishing license under section 1533.32 of the Revised Code for the purposes of performing those services.

(4) An individual who is employed by the state, a county, or a municipal corporation and who performs nuisance wild animal removal or control services on land that is owned by the state, county, or municipal corporation, as applicable, as part of the individual's employment is exempt from obtaining a license under this section.

(C)

(1) Unless otherwise specified by division rule, a commercial nuisance wild animal control operator and any individual who is employed by an operator that is engaged in activities that are part of or related to the removal or control of nuisance wild animals, including setting or maintaining traps, shall obtain a certification of completion of a course of instruction that complies with rules adopted under division (F) of this section. A certification shall be renewed every three years.

(2) An individual who provides nuisance wild animal removal or control services under a license issued under this section shall comply with division (C)(1) of this section.

(D) An operator that holds a license issued under this section is responsible for the acts of each of the operator's employees in the removal or control of a nuisance wild animal.

(E) If an individual who is licensed under this section uses a pesticide in the removal or control of a nuisance wild animal, the individual shall obtain the appropriate license under Chapter 921. of the Revised Code.

(F) The chief shall adopt rules under section 1531.10 of the Revised Code establishing all of the following:

(1) Appropriate methods for trapping, capturing, removing, relocating, and controlling nuisance wild animals by operators licensed under this section;

(2) Procedures for issuing, denying, suspending, and revoking a license under this section;

(3) Requirements governing the certification course required by division (C)(1) of this section. The rules shall specify the minimum contents of such a course, including public safety and health, animal life history, the use of nuisance wild animal removal and control devices, and the laws and rules governing those activities. The rules also shall specify who may conduct such a course. The rules shall require that, in order for an operator to receive a certification of completion, the operator shall pass an examination.

(4) Any other requirements and procedures necessary to administer and enforce this section.

Rules shall be adopted under division (F) of this section only with the approval of the director of natural resources.

(G) In accordance with Chapter 119. of the Revised Code and with rules adopted under this section, the chief may suspend or revoke a license issued under this section if the chief finds that the holder of the license is violating or has violated this chapter, Chapter 1533. of the Revised Code, or rules adopted under those chapters.

Added by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.



Section 1531.99 - Penalty.

(A) Whoever violates section 1531.02 of the Revised Code, or any division rule, other than a rule adopted under section 1531.25 of the Revised Code, is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 1531.02 of the Revised Code concerning the taking or possession of deer or violates division (K) of section 1531.06 or section 1531.07 or 1531.29 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense; on each subsequent offense, that person is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 1531.25 of the Revised Code is guilty of a misdemeanor of the first degree.

(D) Whoever violates section 1531.02 of the Revised Code concerning the buying, selling, or offering for sale of any wild animals or parts of wild animals, the minimum value of which animals or parts, in the aggregate, is one thousand dollars or more as established under section 1531.201 of the Revised Code, is guilty of a felony of the fifth degree.

(E) A court that imposes sentence for a violation of any section of this chapter governing the holding, taking, buying, selling, or possession of wild animals, including, without limitation, section 1531.11 of the Revised Code, may require the person who is convicted of or pleads guilty to the offense, in addition to any fine, term of imprisonment, seizure, and forfeiture imposed, to make restitution for the minimum value of the wild animal illegally held, taken, bought, sold, or possessed as established under section 1531.201 of the Revised Code. An officer who collects moneys paid as restitution under this section shall pay those moneys to the treasurer of state who shall deposit them in the state treasury to the credit of the wildlife fund established under section 1531.17 of the Revised Code.

Effective Date: 03-18-1999; 04-06-2007; 2007 HB238 03-04-2008






Chapter 1533 - HUNTING; FISHING

Section 1533.01 - Hunting - fishing definitions.

As used in this chapter, "person," "resident," "nonresident," "division rule," "rule," "closed season," "open season," "take or taking," "possession," "bag limit," "transport and transportation," "sell and sale," "whole to include part," "angling," "trotline," "fish," "measurement of fish," "wild birds," "game," "game birds," "nongame birds," "wild quadrupeds," "game quadrupeds," "fur-bearing animals," "wild animals," "hunting," "trapping," "muskrat spear," "channels and passages," "island," "reef," "fur farm," "waters," "crib," "car," "commercial fish," "fishing," "fillet," "part fillet," "round," "migrate," "spreader bar," "fishing guide," "net," "commercial fishing gear," "native wildlife," "gill net," "tag fishing tournament," "tenant," "nonnative wildlife," "reptiles," "amphibians," "deer," "domestic deer," "migratory game bird," "accompany," "electric-powered all-purpose vehicle," "wholly enclosed preserve," "commercial bird shooting preserve," "wild animal hunting preserve," and "captive white-tailed deer" have the same meanings as in section 1531.01 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 03-18-1999; 2008 SB209 06-25-2008



Section 1533.02 - Fishing and trapping districts - restrictions on taking, possession and selling.

Fish in the inland and Lake Erie fishing districts, game birds and game quadrupeds throughout the state, and fur-bearing animals in the inland and Lake Erie trapping districts may be taken and possessed only in open season, in compliance with this section or a division rule, stipulating the length of fish and the number of fish, game birds, game quadrupeds, and fur-bearing animals that may be taken.

The waters of Lake Erie and the waters, lands, and marshes included in Lucas, Ottawa, Sandusky, Erie, Lorain, Cuyahoga, Lake, and Ashtabula counties constitute the "Lake Erie trapping district," and all other waters, lands, and marshes within the state constitute the "inland trapping district."

The waters of Lake Erie; the waters of Sandusky bay as far west as a continuation due south to the Sandusky county shore of the section line between sections 23 and 24 in Bay township, Ottawa county, and as far east as a continuation due north of the township line between Perkins and Huron townships, Erie county, indicated by markers which shall be permanently erected on each shore; and the waters of Maumee bay as far south as a line which shall be a continuation due eastward of the section line between sections 16 and 21 in Washington township, Lucas county, indicated by markers which shall be permanently erected on each shore, constitute the "Lake Erie fishing district." All other waters over which the state has jurisdiction, whether lakes, rivers, creeks, or reservoirs or whether natural or artificial, including East Harbor, West Harbor, and Middle Harbor in Ottawa county, and the waters of Ten Mile creek lying within this state constitute the "inland fishing district."

(A) All species or kinds of fish may be taken and possessed only according to the following schedule or as otherwise provided in this chapter or Chapter 1531. of the Revised Code or by division rule.

Minimum

Legal Daily

Lengths Bag

Name of Fish Open Season in Inches Limits

Inland Lake Erie

1 Muskellunge..... No closed No closed 30 None 2 None season season

2 Yellow Pike-perch No closed No closed 13 None 6 None season season

3 Bluegill........ No closed No closed 5 5 20 20 season season

4 Rock Bass....... No closed No closed 5 5 20 20 season season

5 Yellow Perch.... No closed No closed None None 20 None season season

6 White Bass...... No closed No closed None None 20 None season season

7 Trout........... Apr. 15- Apr. 15- 7 7 6 6

Sept. 15 Sept. 15

8 Black Bass...... June 16- July 1- 10 10 6 6

Apr. 30 May 24

9 Crappie......... No closed No closed 20 20 season season

10 Sunfish........ No closed No closed None None 20 20 season season

11 Catfish........ No closed No closed None None 20 None season season

Division (A)(7) of this section includes brooktrout, rainbow trout, and brown trout.

Division (A)(8) of this section includes largemouth black bass, smallmouth black bass, and spotted black bass.

Division (A)(9) of this section includes white crappies and black crappies.

Division (A)(10) of this section includes pumpkinseed sunfish, long-eared sunfish, and green sunfish.

Division (A)(11) of this section includes channel catfish and shovel head catfish and yellow bullhead, brown bullhead, and black bullhead.

The total daily bag limit throughout the state for the combined species mentioned in division (A) of this section shall not exceed twenty-five, and not more than two days' legal catch of any one species, nor more than fifty of all species shall be in possession at any one time, except fish allowed to be taken by commercial fishermen in the Lake Erie fishing district.

(B) All species of game birds and game quadrupeds throughout the state may be taken and possessed only according to the following schedule or as otherwise provided in this chapter or Chapter 1531. of the Revised Code, or by division rule.

Bag Possession

Name Open Season Limit Limit

Pheasant (Cockbirds only)........................ Nov.15-Nov.30 2 4

Ruffed Grouse.................................... Nov.15-Nov.30 2 4

Hungarian Partridge.............................. Nov.15-Nov.30 4 4

Sharp-tailed Grouse.............................. No open season

Pinnated Grouse.................................. No open season

Woodcock......................................... Oct.10-Oct.24 4 8

Wilson's or Jack Snipe........................... Oct.16-Dec.14 15 15

Rail and Gallinule............................... Sept.1-Nov.30 15 15

Black-breasted Plover............................ No open season

Golden Plover.................................... No open season

Greater and Lesser Yellowlegs.................... No open season

Coot............................................. Oct.16-Dec.14 25 25

Duck............................................. Oct.16-Dec.14 10 20

Geese and Brant.................................. Oct.16-Dec.14 3 6

Hare or Rabbit................................... Nov.15-Jan.1 4 4

Gray, Black, and Fox Squirrel.................... Sept.25-Oct.10 4 8

Red or Pine Squirrel............................. No closed season

Ground Hog or Woodchuck.......................... No closed season

Deer............................................. No open season

Bear............................................. No open season

(C) All species of fur-bearing animals may be taken and possessed only according to the following schedule, or as otherwise provided in this chapter or Chapter 1531. of the Revised Code or by division rule.

Inland Trapping Lake Erie

District Trapping District

Open Season Open Season

Name

Mink .......................................... Dec. 1-Jan. 15 Dec. 15-Mar. 15

Weasel ........................................ No closed season No closed season

Raccoon ....................................... Nov. 15-Jan. 15 Nov. 15-Jan. 15

Skunk ......................................... Nov. 15-Jan. 15 Nov. 15-Jan. 15

Opossum ....................................... Nov. 15-Jan. 15 Nov. 15-Jan. 15

Muskrat ....................................... Dec. 1-Jan. 15 Dec. 15-Mar. 15

Beaver ........................................ No open season No open season

Fox ........................................... Nov. 15-Mar. 1 Nov. 15-Mar. 1

The season provided for the taking of fox does not prohibit the chasing of a fox by dog or on horseback when the chasing does not result in the killing of the fox.

This section does not prevent the owner or operator of a farm or enclosure used to breed and raise raccoon, skunk, mink, muskrat, or opossum from taking or possessing at any time such fur-bearing animals although the farm or enclosure, in addition to that use, also is used during the open season for hunting other game.

No person within the state shall buy, sell, expose for sale, offer for sale, or have in possession for any such purpose any of the fish, or any part thereof, mentioned in this section, whether taken within or without the state, except such fish as are protected by law and taken by licensed commercial fishermen in the Lake Erie fishing district and in other waters wherein fishing with nets is licensed by law. This section does not prohibit the sale of fish taken by angling in the Lake Erie fishing district that are of a length provided by law and permitted to be taken and sold by licensed commercial fishermen. No person within the state shall buy, sell, expose for sale, offer for sale, or have in possession for any such purpose any game bird or game quadruped, or any part thereof, whether taken within or without the state. Each such fish, game bird, or game quadruped, or part thereof, bought, sold, exposed for sale, offered for sale, or had in possession for any such purposes contrary to this section or division rule constitutes a separate offense.

No person shall take a hare or rabbit, within the state, through the use of a ferret, or place a ferret in any hole or opening in the ground, a stone wall, a log, or elsewhere outside a building, in which a hare or rabbit might be confined, or have a ferret in possession or under control while hunting, going hunting, or returning from hunting. Each hare or rabbit caught, killed, or had in possession contrary to this section constitutes a separate offense. This section does not prevent the owner of a young fruit orchard or nursery or his tenant or bona fide employee from possessing a ferret or using a ferret in any manner to take or kill rabbits or hares when they are doing actual and substantial damage to his fruit trees or nursery stock.

The possession of the hide, skin, or pelt of a wild bird or wild quadruped during the closed seasons is prima-facie evidence that it was illegally taken unless the possessor can show an original invoice signed by a shipper that the hide, skin, or pelt was shipped from without the state or furnish satisfactory proof that it was legally taken or acquired.

(D) No person shall take a wild bird or wild quadruped from its nest, house, den, or burrow, or destroy such a nest, house, den, or burrow, or with a spear hunt, pursue, injure, or kill any wild bird or wild quadruped except as otherwise provided in this chapter or Chapter 1531. of the Revised Code or by division rule. Each wild bird or wild quadruped or each hide, skin, or pelt of any such wild bird or wild quadruped, or part thereof, taken or had in possession contrary to this section constitutes a separate offense.

Effective Date: 10-20-1994



Section 1533.03 - Prevention of authorized hunting, trapping, or fishing prohibited.

(A) No person shall purposely prevent or attempt to prevent any person from hunting, trapping, or fishing for a wild animal as authorized by this chapter by any of the following means:

(1) Placing oneself in a location in which he knows or should know that his presence may affect the behavior of the wild animal being hunted, trapped, or fished for or otherwise affect the feasibility of the taking of the wild animal by the hunter, trapper, or fisherman;

(2) Creating a visual, aural, olfactory, or physical stimulus intended to affect the behavior of the wild animal being hunted, trapped, or fished for;

(3) Affecting the condition or location of personal property intended for use in the hunting, trapping, or fishing activity.

(B) No person shall fail to obey the order of a peace officer or wildlife officer to desist from conduct that violates division (A) of this section.

(C) This section applies only to acts committed on lands or waters upon which hunting, trapping, or fishing activity may lawfully occur. This section does not apply to acts of a peace officer, the owner of the lands or waters, or a tenant or other person acting under authority of the owner on the lands or waters.

(D) Upon petition by a person who is or reasonably may be affected by conduct that violates or will violate division (A) of this section and a showing by that person that the conduct has occurred in a particular place and may reasonably be expected to occur in or near that place again, a court of common pleas may enjoin the conduct in accordance with Civil Rule .

(E) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code, and "wildlife officer" has the same meaning as in section 1531.13 of the Revised Code.

Effective Date: 10-20-1994



Section 1533.031 - Prevention of hunting by creating noise prohibited.

(A) No person shall purposely prevent or attempt to prevent any person from hunting a wild animal as authorized by this chapter by creating noise or loud sounds through the use of implements when the use of the implements is intended primarily to affect the behavior of the wild animal being hunted, when the hunting is taking place on lands or waters upon which the hunting activity may lawfully occur, and when the noise or loud sounds are created on lands or waters other than the lands or waters upon which the hunting activity may lawfully occur. "Implements" does not include items being used in the due course of farming, forestry, or commercial practices.

(B) Upon petition by a person who is or reasonably may be affected by conduct that violates or will violate division (A) of this section and a showing by that person that the conduct has occurred in a particular place and may reasonably be expected to occur in or near that place again, a court of common pleas may enjoin the conduct in accordance with Civil Rule .

Effective Date: 11-21-1997



Section 1533.04 - [Repealed].

Effective Date: 11-28-1975



Section 1533.05 - Raptors for use in sport of falconry.

(A) As used in this section and section 1533.051 of the Revised Code, "raptor" means a live migratory bird of the family Falconidae or of the family Accipitridae other than a bald eagle (Haliaeetus leucocephalus).

(B) The chief of the division of wildlife may authorize the taking, possession, and transportation of raptors for use in the sport of falconry by rules adopted pursuant to section 1531.08 of the Revised Code. The rules shall be consistent with federal regulations governing raptors and may authorize the taking of game by the use of raptors, including taking with a trained raptor and a dog.

The chief, by rules adopted pursuant to section 1531.08 of the Revised Code, may do all of the following:

(1) Notwithstanding any other rule governing the taking of quail, authorize a person engaged in the sport of falconry to permit the person's raptor to take quail;

(2) Authorize special falconry seasons;

(3) Authorize a person engaged in the sport of falconry to possess and to permit the person's raptor to take European starlings, English sparrows, and common pigeons, other than homing pigeons, at any time.

(C) No person shall take, possess, or transport a raptor for use in the sport of falconry or shall practice falconry without a permit to do so issued by the chief. The duration of the permit shall be consistent with applicable federal requirements. The chief may require a separate permit for the taking of raptors.

The fees for permits shall be set by the chief in amounts sufficient to cover the expenses of the division of wildlife in exercising its authority under this section and may vary according to class and type of permit. Moneys received from the sale of permits shall be paid into the state treasury to the credit of the fund established in section 1533.15 of the Revised Code.

An applicant for a permit shall present a valid hunting license issued to the applicant for the current license year under section 1533.13 of the Revised Code and shall maintain a valid and current hunting license thereafter while taking or attempting to take game or raptors to be used for falconry purposes. A permit issued under this section is not transferable. No person shall carry a permit issued in the name of another person.

(D) Every person, while engaged in falconry on the lands of another, shall carry the permit issued to the person under this section together with a valid hunting license issued to the person for the current license year under section 1533.13 of the Revised Code and shall exhibit the permit and license to any law enforcement officer requesting to see them.

(E) Notwithstanding any other provision of this section, of any rule adopted by the chief governing falconry, or of any federal regulation governing raptors, no person shall take or disturb for the purpose of falconry the nest of a wild raptor or any young raptor in the wild that is not yet capable of flight except in such situations, and under the direct supervision of a wildlife officer, where the nest otherwise would be destroyed or the raptor would not survive.

Effective Date: 08-14-2002



Section 1533.051 - Commercial and noncommercial propagation of raptors.

(A) The chief of the division of wildlife may authorize commercial and noncommercial propagation of raptors by rules adopted pursuant to section 1531.08 of the Revised Code. The rules shall be consistent with federal regulations governing raptor propagation.

(B) No person shall propagate raptors without a permit to do so issued by the chief. The duration of the permit shall be consistent with applicable federal requirements.

The fees for permits shall be set by the chief in amounts sufficient to cover the expenses of the division in exercising its authority under this section and may vary according to the type of permit. Moneys received from the sale of permits shall be paid into the state treasury to the credit of the fund established in section 1533.15 of the Revised Code.

(C) A permittee may use a raptor possessed for propagation in the sport of falconry only if the permitee is in compliance with section 1533.05 of the Revised Code and the raptor is reported under permits issued under both that section and this section.

(D) This section does not apply to propagation of raptors by the state, any agency of the state, the United States, any agency or instrumentality thereof, or any zoological park.

Effective Date: 10-20-1994



Section 1533.06 - [Repealed].

Effective Date: 09-26-2003



Section 1533.07 - Protection afforded nongame birds.

No person shall catch, kill, injure, pursue, or have in the person's possession, either dead or alive, or purchase, expose for sale, transport, or ship to a point within or without the state, or receive or deliver for transportation any bird other than a game bird, or have in the person's possession any part of the plumage, skin, or body of any bird other than a game bird, except as permitted in Chapter 1531. and this chapter of the Revised Code, or disturb or destroy the eggs, nest, or young of such a bird.

This section does not prohibit the lawful taking, killing, pursuing, or possession of any game bird during the open season for the bird. Bald or golden eagles and ospreys shall not be killed or possessed at any time, except that eagles or ospreys may be possessed for educational purposes by governmental or municipal zoological parks, museums, and scientific or educational institutions. European starlings, English sparrows, and common pigeons, other than homing pigeons, may be killed at any time and their nests or eggs may be destroyed at any time. Blackbirds may be killed at any time when doing damage to grain or other property or when they become a nuisance.

Each bird or any part thereof taken or had in possession contrary to this section constitutes a separate offense.

Effective Date: 08-14-2002; 04-06-2007



Section 1533.08 - Scientific, educational or rehabilitation collection permits.

Except as otherwise provided by division rule, any person desiring to collect or possess wild animals that are protected by law or their nests or eggs for scientific study, school instruction, other educational uses, or rehabilitation shall make an annual application to the chief of the division of wildlife for a wild animal permit on a form furnished by the chief. Each applicant for a wild animal permit, other than an applicant desiring to rehabilitate wild animals, shall pay an annual fee of twenty-five dollars for each permit. No fee shall be charged to an applicant desiring to rehabilitate wild animals. The chief may issue to the applicant a permit to take, possess, and transport at any time and in a manner that is acceptable to the chief specimens of wild animals protected by law or their nests and eggs for scientific study, school instruction, other educational uses, or rehabilitation and under any additional rules recommended by the wildlife council. Upon the receipt of a permit, the holder may take, possess, and transport those wild animals in accordance with the permit.

Each holder of a permit engaged in collecting or who possesses such wild animals shall carry the permit at all times and shall exhibit it upon demand to any peace officer, as defined in section 2935.01 of the Revised Code, or to the owner or person in lawful control of the land upon which the permit holder is collecting or possesses the wild animals. Failure to so carry or exhibit the permit constitutes an offense under this section.

Each permit holder shall keep a daily record of all specimens collected or possessed under the permit and the disposition of the specimens and shall exhibit the daily record to any official of the division upon demand.

Each permit shall remain in effect for one year from the date of issuance unless it is revoked sooner by the chief.

All moneys received as fees for the issuance of a wild animal collecting permit shall be transmitted to the director of natural resources to be paid into the state treasury to the credit of the fund created by section 1533.15 of the Revised Code.

Effective Date: 09-26-2003; 04-06-2007



Section 1533.081 - Permit for taking of wild animal.

(A) As used in this section:

(1) "Energy" has the same meaning as in section 1551.01 of the Revised Code.

(2) "Energy facility" means a facility at which energy is produced.

(B) A person operating an energy facility whose operation may result in the incidental taking of a wild animal shall obtain a permit to do so from the chief of the division of wildlife under this section. The chief shall adopt rules under section 1531.10 of the Revised Code that are necessary to administer this section.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 1533.09 - Annual report of operations under collection permit - revocation and forfeiture of permit.

Before the fifteenth day of March of each year, each wild animal permit holder shall file with the division of wildlife a written report of the permit holder's operations under the permit and the disposition of the specimens collected or possessed during the preceding calendar year on report blanks furnished by the chief of the division. Failure to file a report shall cause the permit to be forfeited as of the fifteenth day of March. Permits are not transferable. No permit holder or person collecting or possessing wild animals under authority of such a permit shall take, possess, or transport the wild animals for any purpose not specified in the permit.

Conviction of a violation of this section, failure to carry a permit and exhibit it to any person requesting to see it as provided in section 1533.08 of the Revised Code, or the violation of any other law concerning wild animals constitutes a revocation and forfeiture of the permit involved. The former permit holder shall not be entitled to another permit for a period of one year from the date of the conviction.

Effective Date: 10-20-1994; 04-06-2007



Section 1533.10 - Hunting license - tourist's hunting license - hunter education and conservation course.

Except as provided in this section or division (A)(2) of section 1533.12or section 1533.73 or 1533.731 of the Revised Code, no person shall hunt any wild bird or wild quadruped without a hunting license. Each day that any person hunts within the state without procuring such a license constitutes a separate offense. Except as otherwise provided in this section, every applicant for a hunting license who is a resident of the state and eighteen years of age or more shall procure a resident hunting license or an apprentice resident hunting license, the fee for which shall be eighteen dollars unless the rules adopted under division (B) of section 1533.12 of the Revised Code provide for issuance of a resident hunting license to the applicant free of charge. Except as provided in rules adopted under division (B)(2) of that section, each applicant who is a resident of this state and who at the time of application is sixty-six years of age or older shall procure a special senior hunting license, the fee for which shall be one-half of the regular hunting license fee. Every applicant who is under the age of eighteen years shall procure a special youth hunting license or an apprentice youth hunting license, the fee for which shall be one-half of the regular hunting license fee.

A resident of this state who owns lands in the state and the owner's children of any age and grandchildren under eighteen years of age may hunt on the lands without a hunting license. A resident of any other state who owns real property in this state, and the spouse and children living with the property owner, may hunt on that property without a license, provided that the state of residence of the real property owner allows residents of this state owning real property in that state, and the spouse and children living with the property owner, to hunt without a license. If the owner of land in this state is a limited liability company or a limited liability partnership that consists of three or fewer individual members or partners, as applicable, an individual member or partner who is a resident of this state and the member's or partner's children of any age and grandchildren under eighteen years of age may hunt on the land owned by the limited liability company or limited liability partnership without a hunting license. In addition, if the owner of land in this state is a trust that has a total of three or fewer trustees and beneficiaries, an individual who is a trustee or beneficiary and who is a resident of this state and the individual's children of any age and grandchildren under eighteen years of age may hunt on the land owned by the trust without a hunting license. The tenant and children of the tenant, residing on lands in the state, may hunt on them without a hunting license.

Except as otherwise provided in division (A)(1) of section 1533.12 of the Revised Code, every applicant for a hunting license who is a nonresident of the state and who is eighteen years of age or older shall procure a nonresident hunting license or an apprentice nonresident hunting license, the fee for which shall be one hundred twenty-four dollars unless the applicant is a resident of a state that is a party to an agreement under section 1533.91 of the Revised Code, in which case the fee shall be eighteen dollars. Apprentice resident hunting licenses, apprentice youth hunting licenses, and apprentice nonresident hunting licenses are subject to the requirements established under section 1533.102 of the Revised Code and rules adopted pursuant to it.

The chief of the division of wildlife may issue a small game hunting license expiring three days from the effective date of the license to a nonresident of the state, the fee for which shall be thirty-nine dollars. No person shall take or possess deer, wild turkeys, fur-bearing animals, ducks, geese, brant, or any nongame animal while possessing only a small game hunting license. A small game hunting license or an apprentice nonresident hunting license does not authorize the taking or possessing of ducks, geese, or brant without having obtained, in addition to the small game hunting license or the apprentice nonresident hunting license, a wetlands habitat stamp as provided in section 1533.112 of the Revised Code. A small game hunting license or an apprentice nonresident hunting license does not authorize the taking or possessing of deer, wild turkeys, or fur-bearing animals. A nonresident of the state who wishes to take or possess deer, wild turkeys, or fur-bearing animals in this state shall procure, respectively, a deer or wild turkey permit as provided in section 1533.11 of the Revised Code or a fur taker permit as provided in section 1533.111 of the Revised Code in addition to a nonresident hunting license, an apprentice nonresident hunting license, a special youth hunting license, or an apprentice youth hunting license, as applicable, as provided in this section.

No person shall procure or attempt to procure a hunting license by fraud, deceit, misrepresentation, or any false statement.

This section does not authorize the taking and possessing of deer or wild turkeys without first having obtained, in addition to the hunting license required by this section, a deer or wild turkey permit as provided in section 1533.11 of the Revised Code or the taking and possessing of ducks, geese, or brant without first having obtained, in addition to the hunting license required by this section, a wetlands habitat stamp as provided in section 1533.112 of the Revised Code.

This section does not authorize the hunting or trapping of fur-bearing animals without first having obtained, in addition to a hunting license required by this section, a fur taker permit as provided in section 1533.111 of the Revised Code.

No hunting license shall be issued unless it is accompanied by a written explanation of the law in section 1533.17 of the Revised Code and the penalty for its violation, including a description of terms of imprisonment and fines that may be imposed.

No hunting license, other than an apprentice hunting license, shall be issued unless the applicant presents to the agent authorized to issue the license a previously held hunting license or evidence of having held such a license in content and manner approved by the chief, a certificate of completion issued upon completion of a hunter education and conservation course approved by the chief, or evidence of equivalent training in content and manner approved by the chief. A previously held apprentice hunting license does not satisfy the requirement concerning the presentation of a previously held hunting license or evidence of it.

No person shall issue a hunting license, except an apprentice hunting license, to any person who fails to present the evidence required by this section. No person shall purchase or obtain a hunting license, other than an apprentice hunting license, without presenting to the issuing agent the evidence required by this section. Issuance of a hunting license in violation of the requirements of this section is an offense by both the purchaser of the illegally obtained hunting license and the clerk or agent who issued the hunting license. Any hunting license issued in violation of this section is void.

The chief, with approval of the wildlife council, shall adopt rules prescribing a hunter education and conservation course for first-time hunting license buyers, other than buyers of apprentice hunting licenses, and for volunteer instructors. The course shall consist of subjects including, but not limited to, hunter safety and health, use of hunting implements, hunting tradition and ethics, the hunter and conservation, the law in section 1533.17 of the Revised Code along with the penalty for its violation, including a description of terms of imprisonment and fines that may be imposed, and other law relating to hunting. Authorized personnel of the division or volunteer instructors approved by the chief shall conduct such courses with such frequency and at such locations throughout the state as to reasonably meet the needs of license applicants. The chief shall issue a certificate of completion to each person who successfully completes the course and passes an examination prescribed by the chief.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 09-29-2005; 05-17-2006; 04-06-2007



Section 1533.101 - Reissued license, stamp or permit.

Any person who has been issued a hunting or fishing license, a wetlands habitat stamp, a deer or wild turkey permit, or a fur taker permit for the current license, stamp, or permit year or for the license, stamp, or permit year next preceding the current such year pursuant to this chapter, and if the license, stamp, or permit has been lost, destroyed, or stolen, may be issued a reissued hunting or fishing license, wetlands habitat stamp, deer or wild turkey permit, or fur taker permit. The person shall file with the clerk of the court of common pleas an application in affidavit form or, if the chief of the division of wildlife authorizes it, apply for a reissued license, stamp, or permit to an authorized agent designated by the chief, and pay a fee for each license, stamp, or permit of four dollars send a copy of the reissued license, stamp, or permit to the division of wildlife.

All moneys received as fees for the issuance of reissued licenses, stamps, or permits shall be transmitted to the director of natural resources to be paid into the state treasury to the credit of the funds to which the fees for the original licenses, stamps, and permits were credited.

No person shall knowingly or willfully secure, attempt to secure, or use a reissued hunting or fishing license, wetlands habitat stamp, deer or wild turkey permit, or fur taker permit to which the person is not entitled. No person shall knowingly or willfully issue a reissued hunting or fishing license, wetlands habitat stamp, deer or wild turkey permit, or fur taker permit under this section to any person who is not entitled to receive and use such a reissued license, stamp, or permit.

Effective Date: 09-26-2003



Section 1533.102 - Apprentice hunting licenses and fur taker permits.

The chief of the division of wildlife may adopt rules under section 1531.10 of the Revised Code that the chief considers to be necessary to administer the issuance of apprentice hunting licenses and apprentice fur taker permits under sections 1533.10 and 1533.111 of the Revised Code, respectively, and their use, except that the rules shall not establish fee amounts for those licenses and permits that differ from the fee amounts established in those sections, as applicable.

Unless otherwise provided by division rule, an apprentice license or permit is valid beginning on the first day of March and ending at midnight on the last day of February of the following year. No person shall purchase more than three apprentice hunting licenses of any type or more than three apprentice fur taker permits of any type.

Any type of apprentice hunting license authorizes the holder of such a license to hunt only while accompanied by another person who is twenty-one years of age or older and who possesses a valid hunting license. Any type of apprentice fur taker permit authorizes the holder of such a permit to hunt or trap fur-bearing animals only while accompanied by another person who is twenty-one years of age or older and who possesses a valid fur taker permit. No holder of a valid hunting license or fur taker permit shall accompany more than two holders of any type of apprentice hunting license or apprentice fur taker permit at one time.

Effective Date: 05-17-2006



Section 1533.103 - Electric-powered vehicle permits for mobility-impaired persons.

The chief of the division of wildlife shall adopt rules under section 1531.10 of the Revised Code that are necessary to administer the issuance of permits for the use of electric-powered all-purpose vehicles or motor vehicles by persons with mobility impairments to hunt wild quadrupeds or game birds in public wildlife areas. The rules shall establish eligibility requirements, an application procedure, the duration of a permit, identification and designation of public wildlife areas in which electric-powered all-purpose vehicles or motor vehicles may be used by permit holders, and any other procedures and requirements governing the permits that the chief determines are necessary. The chief shall not charge a fee for the issuance of a permit under this section.

Effective Date: 2008 SB209 06-25-2008



Section 1533.11 - Special deer or wild turkey permits - wildlife refunds fund.

(A) Except as provided in this section or section 1533.731 of the Revised Code, no person shall hunt deer on lands of another without first obtaining an annual deer permit. Except as provided in this section, no person shall hunt wild turkeys on lands of another without first obtaining an annual wild turkey permit. Each applicant for a deer or wild turkey permit shall pay an annual fee of twenty-three dollars for each permit unless the rules adopted under division (B) of section 1533.12 of the Revised Code provide for issuance of a deer or wild turkey permit to the applicant free of charge. Except as provided in rules adopted under division (B)(2) of that section, each applicant who is a resident of this state and who at the time of application is sixty-six years of age or older shall procure a senior deer or wild turkey permit, the fee for which shall be one-half of the regular deer or wild turkey permit fee. Each applicant who is under the age of eighteen years shall procure a youth deer or wild turkey permit, the fee for which shall be one-half of the regular deer or wild turkey permit fee. Except as provided in division (A)(2) of section 1533.12 of the Revised Code, a deer or wild turkey permit shall run concurrently with the hunting license. The money received shall be paid into the state treasury to the credit of the wildlife fund, created in section 1531.17 of the Revised Code, exclusively for the use of the division of wildlife in the acquisition and development of land for deer or wild turkey management, for investigating deer or wild turkey problems, and for the stocking, management, and protection of deer or wild turkey. Every person, while hunting deer or wild turkey on lands of another, shall carry the person's deer or wild turkey permit and exhibit it to any enforcement officer so requesting. Failure to so carry and exhibit such a permit constitutes an offense under this section. The chief of the division of wildlife shall adopt any additional rules the chief considers necessary to carry out this section and section 1533.10 of the Revised Code.

An owner who is a resident of this state or an owner who is exempt from obtaining a hunting license under section 1533.10 of the Revised Code and the children of the owner of lands in this state may hunt deer or wild turkey thereon without a deer or wild turkey permit. If the owner of land in this state is a limited liability company or a limited liability partnership that consists of three or fewer individual members or partners, as applicable, an individual member or partner who is a resident of this state and the member's or partner's children of any age may hunt deer or wild turkey on the land owned by the limited liability company or limited liability partnership without a deer or wild turkey permit. In addition, if the owner of land in this state is a trust that has a total of three or fewer trustees and beneficiaries, an individual who is a trustee or beneficiary and who is a resident of this state and the individual's children of any age may hunt deer or wild turkey on the land owned by the trust without a deer or wild turkey permit. The tenant and children of the tenant may hunt deer or wild turkey on lands where they reside without a deer or wild turkey permit.

(B) A deer or wild turkey permit is not transferable. No person shall carry a deer or wild turkey permit issued in the name of another person.

(C) The wildlife refunds fund is hereby created in the state treasury. The fund shall consist of money received from application fees for deer permits that are not issued. Money in the fund shall be used to make refunds of such application fees.

(D) If the division establishes a system for the electronic submission of information regarding deer or wild turkey that are taken, the division shall allow the owner and the children of the owner of lands in this state to use the owner's name or address for purposes of submitting that information electronically via that system.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 09-29-2005; 04-06-2007



Section 1533.111 - Hunting or trapping fur taker permit - trapper education course.

Except as provided in this section or division (A)(2) of section 1533.12 of the Revised Code, no person shall hunt or trap fur-bearing animals on land of another without first obtaining some type of an annual fur taker permit. Each applicant for a fur taker permit or an apprentice fur taker permit shall pay an annual fee of fourteen dollars for the permit, except as otherwise provided in this section or unless the rules adopted under division (B) of section 1533.12 of the Revised Code provide for issuance of a fur taker permit to the applicant free of charge. Except as provided in rules adopted under division (B)(2) of that section, each applicant who is a resident of this state and who at the time of application is sixty-six years of age or older shall procure a special senior fur taker permit, the fee for which shall be one-half of the regular fur taker permit fee. Each applicant under the age of eighteen years shall procure a special youth fur taker permit or an apprentice youth fur taker permit, the fee for which shall be one-half of the regular fur taker permit fee. Each type of fur taker permit shall run concurrently with the hunting license. The money received shall be paid into the state treasury to the credit of the fund established in section 1533.15 of the Revised Code. Apprentice fur taker permits and apprentice youth fur taker permits are subject to the requirements established under section 1533.102 of the Revised Code and rules adopted pursuant to it.

No fur taker permit shall be issued unless it is accompanied by a written explanation of the law in section 1533.17 of the Revised Code and the penalty for its violation, including a description of terms of imprisonment and fines that may be imposed.

No fur taker permit, other than an apprentice fur taker permit or an apprentice youth fur taker permit, shall be issued unless the applicant presents to the agent authorized to issue a fur taker permit a previously held hunting license or trapping or fur taker permit or evidence of having held such a license or permit in content and manner approved by the chief of the division of wildlife, a certificate of completion issued upon completion of a trapper education course approved by the chief, or evidence of equivalent training in content and manner approved by the chief. A previously held apprentice hunting license, apprentice fur taker permit, or apprentice youth fur taker permit does not satisfy the requirement concerning the presentation of a previously held hunting license or fur taker permit or evidence of such a license or permit.

No person shall issue a fur taker permit, other than an apprentice fur taker permit or an apprentice youth fur taker permit, to any person who fails to present the evidence required by this section. No person shall purchase or obtain a fur taker permit, other than an apprentice fur taker permit or an apprentice youth fur taker permit, without presenting to the issuing agent the evidence required by this section. Issuance of a fur taker permit in violation of the requirements of this section is an offense by both the purchaser of the illegally obtained permit and the clerk or agent who issued the permit. Any fur taker permit issued in violation of this section is void.

The chief, with approval of the wildlife council, shall adopt rules prescribing a trapper education course for first-time fur taker permit buyers, other than buyers of apprentice fur taker permits or apprentice youth fur taker permits, and for volunteer instructors. The course shall consist of subjects that include, but are not limited to, trapping techniques, animal habits and identification, trapping tradition and ethics, the trapper and conservation, the law in section 1533.17 of the Revised Code along with the penalty for its violation, including a description of terms of imprisonment and fines that may be imposed, and other law relating to trapping. Authorized personnel of the division of wildlife or volunteer instructors approved by the chief shall conduct the courses with such frequency and at such locations throughout the state as to reasonably meet the needs of permit applicants. The chief shall issue a certificate of completion to each person who successfully completes the course and passes an examination prescribed by the chief.

Every person, while hunting or trapping fur-bearing animals on lands of another, shall carry the person's fur taker permit with the person's signature written on the permit. Failure to carry such a signed permit constitutes an offense under this section. The chief shall adopt any additional rules the chief considers necessary to carry out this section.

An owner who is a resident of this state or an owner who is exempt from obtaining a hunting license under section 1533.10 of the Revised Code and the children of the owner of lands in this state may hunt or trap fur-bearing animals thereon without a fur taker permit. If the owner of land in this state is a limited liability company or a limited liability partnership that consists of three or fewer individual members or partners, as applicable, an individual member or partner who is a resident of this state and the member's or partner's children of any age may hunt or trap fur-bearing animals on the land owned by the limited liability company or limited liability partnership without a fur taker permit. In addition, if the owner of land in this state is a trust that has a total of three or fewer trustees and beneficiaries, an individual who is a trustee or beneficiary and who is a resident of this state and the individual's children of any age may hunt or trap fur-bearing animals on the land owned by the trust without a fur taker permit. The tenant and children of the tenant may hunt or trap fur-bearing animals on lands where they reside without a fur taker permit.

A fur taker permit is not transferable. No person shall carry a fur taker permit issued in the name of another person.

A fur taker permit entitles a nonresident to take from this state fur-bearing animals taken and possessed by the nonresident as provided by law or division rule.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 09-29-2005; 05-17-2006



Section 1533.112 - Annual wetlands habitat stamp needed to hunt ducks, geese or brant - wetlands habitat fund.

Except as provided in this section or unless otherwise provided by division rule, no person shall hunt ducks, geese, or brant on the lands of another without first obtaining an annual wetlands habitat stamp. The annual fee for the wetlands habitat stamp shall be fourteen dollars for each stamp unless the rules adopted under division (B) of section 1533.12 provide for issuance of a wetlands habitat stamp to the applicant free of charge.

Moneys received from the stamp fee shall be paid into the state treasury to the credit of the wetlands habitat fund, which is hereby established. Moneys shall be paid from the fund on the order of the director of natural resources for the following purposes:

(A) Sixty per cent for projects that the division approves for the acquisition, development, management, or preservation of waterfowl areas within the state;

(B) Forty per cent for contribution by the division to an appropriate nonprofit organization for the acquisition, development, management, or preservation of lands and waters within the United States or Canada that provide or will provide habitat for waterfowl with migration routes that cross this state.

No moneys derived from the issuance of wetlands habitat stamps shall be spent for purposes other than those specified by this section. All investment earnings of the fund shall be credited to the fund.

Wetlands habitat stamps shall be furnished by and in a form prescribed by the chief of the division of wildlife and issued by clerks and other agents authorized to issue licenses and permits under section 1533.13 of the Revised Code. The record of stamps kept by the clerks and other agents shall be uniform throughout the state, in such form or manner as the director prescribes, and open at all reasonable hours to the inspection of any person. Unless otherwise provided by rule, each stamp shall remain in force until midnight of the thirty-first day of August next ensuing. Wetlands habitat stamps may be issued in any manner to any person on any date, whether or not that date is within the period in which they are effective.

Every person to whom this section applies, while hunting ducks, geese, or brant, shall carry an unexpired wetlands habitat stamp that is validated by the person's signature written on the stamp in ink and shall exhibit the stamp to any enforcement officer so requesting. No person shall fail to carry and exhibit the person's stamp.

A wetlands habitat stamp is not transferable.

The chief shall establish a procedure to obtain subject matter to be printed on the wetlands habitat stamp and shall use, dispose of, or distribute the subject matter as the chief considers necessary. The chief also shall adopt rules necessary to administer this section.

This section does not apply to persons under sixteen years of age nor to persons exempted from procuring a hunting license under section 1533.10 or division (A)(2) of section 1533.12 of the Revised Code.

Effective Date: 09-26-2003; 09-29-2005



Section 1533.113 - Rules for management permits.

If the chief of the division of wildlife determines that the licenses, permits, and stamps issued under this chapter and Chapter 1531. of the Revised Code are insufficient for proper wildlife management in specific geographic areas or for specific species of wild animals, the chief may adopt rules in accordance with section 1531.10 of the Revised Code doing all of the following:

(A) Providing for the issuance of management permits;

(B) Establishing requirements governing those permits that modify the requirements established under this chapter and Chapter 1531. of the Revised Code governing licenses, permits, and stamps;

(C) Establishing fees for management permits that shall not exceed the fees established under this chapter and Chapter 1531. of the Revised Code for licenses, permits, and stamps.

Rules adopted under division (C) of this section shall be adopted only upon approval of the controlling board and the wildlife council created in section 1531.03 of the Revised Code.

Effective Date: 09-29-1995



Section 1533.12 - Hunting, fishing or trapping without a license or permit.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, every person on active duty in the armed forces of the United States who is stationed in this state and who wishes to engage in an activity for which a license, permit, or stamp is required under this chapter first shall obtain the requisite license, permit, or stamp. Such a person is eligible to obtain a resident hunting or fishing license regardless of whether the person qualifies as a resident of this state. To obtain a resident hunting or fishing license, the person shall present a card or other evidence identifying the person as being on active duty in the armed forces of the United States and as being stationed in this state.

(2) Every person on active duty in the armed forces of the United States, while on leave or furlough, may take or catch fish of the kind lawfully permitted to be taken or caught within the state, may hunt any wild bird or wild quadruped lawfully permitted to be hunted within the state, and may trap fur-bearing animals lawfully permitted to be trapped within the state, without procuring a fishing license, a hunting license, a fur taker permit, or a wetlands habitat stamp required by this chapter, provided that the person shall carry on the person when fishing, hunting, or trapping, a card or other evidence identifying the person as being on active duty in the armed forces of the United States, and provided that the person is not otherwise violating any of the hunting, fishing, and trapping laws of this state.

In order to hunt deer or wild turkey, any such person shall obtain a deer or wild turkey permit, as applicable, under section 1533.11 of the Revised Code. However, the person need not obtain a hunting license in order to obtain such a permit.

(B) The chief of the division of wildlife shall provide by rule adopted under section 1531.10 of the Revised Code all of the following:

(1) Every resident of this state with a disability that has been determined by the veterans administration to be permanently and totally disabling, who receives a pension or compensation from the veterans administration, and who received an honorable discharge from the armed forces of the United States, and every veteran to whom the registrar of motor vehicles has issued a set of license plates under section 4503.41 of the Revised Code, shall be issued a fishing license, hunting license, fur taker permit, deer or wild turkey permit, or wetlands habitat stamp, or any combination of those licenses, permits, and stamp, free of charge on an annual, multi-year, or lifetime basis as determined appropriate by the chief when application is made to the chief in the manner prescribed by and on forms provided by the chief.

(2) Every resident of the state who was born on or before December 31, 1937, shall be issued an annual fishing license, hunting license, fur taker permit, deer or wild turkey permit, or wetlands habitat stamp, or any combination of those licenses, permits, and stamp, free of charge when application is made to the chief in the manner prescribed by and on forms provided by the chief.

(3) Every resident of state or county institutions, charitable institutions, and military homes in this state shall be issued an annual fishing license free of charge when application is made to the chief in the manner prescribed by and on forms provided by the chief.

(4) Any mobility impaired or blind person, as defined in section 955.011 of the Revised Code, who is a resident of this state and who is unable to engage in fishing without the assistance of another person shall be issued an annual fishing license free of charge when application is made to the chief in the manner prescribed by and on forms provided by the chief. The person who is assisting the mobility impaired or blind person may assist in taking or catching fish of the kind permitted to be taken or caught without procuring the license required under section 1533.32 of the Revised Code, provided that only one line is used by both persons.

(5) As used in division (B)(5) of this section, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the military forces of the United States who was captured, separated, and incarcerated by an enemy of the United States.

Any person who has been a prisoner of war, was honorably discharged from the military forces, and is a resident of this state shall be issued a fishing license, hunting license, fur taker permit, or wetlands habitat stamp, or any combination of those licenses, permits, and stamp, free of charge on an annual, multi-year, or lifetime basis as determined appropriate by the chief when application is made to the chief in the manner prescribed by and on forms provided by the chief.

(C) The chief shall adopt rules pursuant to section 1531.08 of the Revised Code designating not more than two days, which need not be consecutive, in each year as "free sport fishing days" on which any resident may exercise the privileges accorded the holder of a fishing license issued under section 1533.32 of the Revised Code without procuring such a license, provided that the person is not otherwise violating any of the fishing laws of this state.

Effective Date: 09-26-2003; 09-29-2005; 04-06-2007



Section 1533.121 - Deer killed by motor vehicle on highway.

Except as otherwise provided by division rule, the driver of every motor vehicle that has caused the death of a deer by striking the deer on a highway may take possession of the deer, provided that within twenty-four hours thereafter, the driver reports the accident to a wildlife officer or other law enforcement officer. The officer shall investigate, and, if the officer finds the death has been caused as alleged, the officer shall give a certificate for legal ownership of the deer to the driver. If the deer is unclaimed, the certificate for legal ownership may be given to a private or public institution or charity or to another person.

Effective Date: 08-14-2002



Section 1533.13 - Persons authorized to issue licenses, stamps and permits - application procedure.

Hunting and fishing licenses, wetlands habitat stamps, deer and wild turkey permits, fur taker permits, and any other licenses, permits, or stamps that are required under this chapter or Chapter 1531. of the Revised Code and any reissued license, permit, or stamp may be issued by the clerk of the court of common pleas, village clerks, township fiscal officers, and other authorized agents designated by the chief of the division of wildlife. When required by the chief, a clerk, fiscal officer, or other agent shall give bond in the manner provided by the chief. All bonds, reports, except records prescribed by the auditor of state, and moneys received by those persons shall be handled under rules adopted by the director of natural resources.

The premium of any bond prescribed by the chief under this section may be paid by the chief. Any person who is designated and authorized by the chief to issue licenses, stamps, and permits as provided in this section, except the clerk of the court of common pleas , a village clerk, and a township fiscal officer, shall pay to the chief a premium in an amount that represents the person's portion of the premium paid by the chief under this section, which amount shall be established by the chief and approved by the wildlife council created under section 1531.03 of the Revised Code. The chief shall pay all moneys that the chief receives as premiums under this section into the state treasury to the credit of the wildlife fund created under section 1531.17 of the Revised Code.

Every authorized agent, for the purpose of issuing hunting and fishing licenses, wetlands habitat stamps, deer and wild turkey permits, and fur taker permits, may administer oaths to and take affidavits from applicants for the licenses, stamps, or permits when required. An authorized agent may appoint deputies to perform any acts that the agent is authorized to perform, consistent with division rules.

Every applicant for a hunting or fishing license, wetlands habitat stamp, deer or wild turkey permit, or fur taker permit, unless otherwise provided by division rule, shall provide the applicant's name, date of birth, weight, height, and place of residence and any other information that the chief may require. The clerk, fiscal officer, or other agent authorized to issue licenses, stamps, and permits shall charge each applicant a fee of one dollar for taking the information provided by the applicant and issuing the license, stamp, or permit. The application, license, stamp, permit, and other blanks required by this section shall be prepared and furnished by the chief, in the form the chief provides, to the clerk, fiscal officer, or other agent authorized to issue them. The licenses and permits shall be issued to applicants by the clerk, fiscal officer, or other agent. The record of licenses and permits kept by the clerks, fiscal officers, and other agents shall be uniform throughout the state and in the form or manner as the auditor of state prescribes and shall be open at all reasonable hours to the inspection of any person. Unless otherwise provided by division rule, each hunting license, deer or wild turkey permit, and fur taker permit issued shall remain in force until midnight of the thirty-first day of August next ensuing. Application for any such license or permit may be made and a license or permit issued prior to the date upon which it becomes effective.

The chief may require an applicant who wishes to purchase a license, stamp, or permit by mail or telephone or via the internet to pay a nominal fee for postage and handling and credit card transactions.

The court before whom a violator of any laws or division rules for the protection of wild animals is tried, as a part of the punishment, shall revoke the license, stamp, or permit of any person convicted. The license, stamp, or permit fee paid by that person shall not be returned to the person. The person shall not procure or use any other license, stamp, or permit or engage in hunting wild animals or trapping fur-bearing animals during the period of revocation as ordered by the court.

No person under sixteen years of age shall engage in hunting unless accompanied by the person's parent or another adult person.

Effective Date: 09-26-2003; 12-20-2005



Section 1533.131 - Gift certificates for licenses, permits, and stamps.

The chief of the division of wildlife may sell gift certificates that may be used to obtain hunting and fishing licenses, fur taker, deer, and wild turkey permits, and wetlands habitat stamps. For the purposes of this section, the chief shall adopt rules in accordance with section 1531.10 of the Revised Code doing all of the following:

(A) Providing that a gift certificate may be used to obtain a resident or nonresident hunting license under section 1533.10 of the Revised Code, a resident or nonresident fishing license under section 1533.32 of the Revised Code, a fur taker permit under section 1533.111 of the Revised Code, a deer or wild turkey permit under section 1533.11 of the Revised Code, a wetlands habitat stamp under section 1533.112 of the Revised Code, or a combination of those licenses, permits, and stamps;

(B) Prescribing the form for the gift certificates;

(C) Authorizing persons who are designated and authorized under section 1533.13 of the Revised Code to sell licenses and permits under this chapter also to sell gift certificates under this section;

(D) Establishing fees for the gift certificates, which shall equal the total of the fee for a resident or nonresident hunting license, a resident or nonresident fishing license, a fur taker permit, a deer or wild turkey permit, a wetlands habitat stamp, or a combination of those licenses, permits, and stamp, as applicable, and the fee established under section 1533.13 of the Revised Code;

(E) Requiring gift certificates to expire one year after the date of purchase.

Nothing in this section or rules adopted under it relieves an individual who receives a gift certificate for a hunting license from complying with the requirement established under section 1533.10 of the Revised Code to present, when applying for the license, a previously held hunting license or evidence of having held such a license in content and manner approved by the chief, a certificate of completion issued upon completion of a hunter education and conservation course approved by the chief, or evidence of equivalent training in content and manner approved by the chief.

Nothing in this section or rules adopted under it relieves an individual who receives a gift certificate for a fur taker permit from complying with the requirements established under section 1533.111 of the Revised Code to present, when applying for the permit, a previously held hunting license or trapping or fur taker permit or evidence of having held such a license or permit in content and manner approved by the chief, a certificate of completion issued upon completion of a trapper education course approved by the chief, or evidence of equivalent training in content and manner approved by the chief.

Effective Date: 09-13-1999; 04-06-2007



Section 1533.14 - Hunting license or wetlands habitat stamp not transferable - license to be carried and exhibited.

Unless otherwise provided by division rule, no hunting license or wetlands habitat stamp is transferable and no hunter shall carry a hunting license or wetlands habitat stamp that was issued in the name of another person or that does not contain the signature of the agent issuing it.

Every person, while hunting or trapping on the lands of another, shall carry the person's hunting license on the person's own self and exhibit it to any wildlife officer, constable, sheriff, deputy sheriff, or police officer, to the owner or person in lawful control of the land upon which the person is hunting or trapping, or to any other person. Failure to so carry or exhibit such a license constitutes an offense under this section. This chapter and Chapter 1531. of the Revised Code do not allow any person to hunt or trap on any land without the written consent of the owner thereof.

Such a license entitles a nonresident to take from this state game birds or game quadrupeds killed and possessed by the nonresident as provided by law or division rule.

Effective Date: 02-25-1998



Section 1533.15 - Issuing, dating and recording licenses.

Except as provided by division rule, the clerks and other agents authorized to issue hunting and fishing licenses, deer and wild turkey permits, and fur taker permits shall issue them in consecutive order of their numbers as stamped on the upper left corner of each license or permit with the date and exact time of day of issuance plainly written thereon and shall keep a record of the licenses and permits issued, together with the names and addresses of the persons to whom the licenses and permits were issued. No license or permit sold in conformity with sections 1533.10, 1533.11, 1533.111 and 1533.32 of the Revised Code shall show any date and hour of issuance prior to the actual date and hour when the license or permit was issued to the applicant, and any violation of this requirement is an offense by both the purchaser of the falsely dated license or permit and the clerk or agent who issued it. A falsely dated license or permit immediately is void, and in any hearing before any court having jurisdiction, it shall be construed that no license or permit was issued.

The clerks and other agents shall transmit with their reports to the director of natural resources, or another person authorized to receive them, all the moneys received as license and permit fees and may include the amounts paid to the clerks and other agents as their fees.

Moneys received as fees under sections 1533.10 and 1533.111 of the Revised Code shall be paid into the state treasury to the credit of the wildlife fund, which shall be exclusively for the use of the department of natural resources in the education of hunters and trappers, for the purchase, management, preservation, propagation, protection, and stocking of wild birds and wild quadrupeds, for establishing and purchasing or otherwise acquiring title to lands for game preservation, propagation, and protection, and for public hunting grounds under rules to be adopted by the chief of the division of wildlife. The chief may employ on such lands one or more game management agents and wildlife officers at such salary and with such duties as the chief prescribes for improving habitat for wild birds and wild quadrupeds and for all phases of game management, propagation, and protection, including the necessary biological investigations, for printing summarized game laws and the division of wildlife lawbook, and for printing such educational leaflets, pamphlets, and books and promoting such educational, survey, and research activities pertaining to the management, preservation, propagation, and protection of wild animals as are approved by the chief and as provided in this chapter and Chapter 1531. of the Revised Code.

The department shall not spend more than thirty-five per cent of this fund for administration and enforcement.

No moneys derived from hunting licenses, deer or wild turkey permits, and fur taker permits shall be spent for other than hunting and trapping purposes, as defined in this section and sections 1533.11 and 1533.111 of the Revised Code.

The wildlife fund shall be reimbursed, as provided in this section, for the cost of hunting and fishing licenses, permits, and stamps required to be issued free of charge pursuant to rules adopted under division (B) of section 1533.12 of the Revised Code. The chief shall compile data on the number, type, and amount of fees that would have been collected for the licenses, permits, and stamps if they were not issued free of charge. The chief shall certify the amount of foregone revenue for the previous fiscal year for the free licenses, permits, and stamps to the director of budget and management. Beginning with the amount for fiscal year 1992, the director shall transfer the lesser of one million dollars per year or the amount so certified from the general revenue fund to the wildlife fund, by intrastate transfer voucher.

No person, on any lands acquired and set aside for wild animal management, preservation, propagation, and protection or public hunting grounds having plainly marked boundaries, or with knowledge that such lands are so acquired and set aside, shall take, hunt or trap, kill, or pursue any wild animal on such lands, except as provided by law or division rules. No person shall enter upon such lands or lands held by the state for purposes of reforestation with intent to cut growing timber on any such lands or otherwise commit waste thereon. Hunting may be engaged in on lands set aside for purposes of reforestation as provided by division rules and approved by the division of forestry.

Effective Date: 02-25-1998



Section 1533.151 - Wildlife conservation stamps.

The chief of the division of wildlife, with the approval of the director of natural resources, may print and issue stamps portraying wild animals of the state. This stamp shall be identified as a wildlife conservation stamp not more than the fee for a wetlands habitat stamp issued under section 1533.112 of the Revised Code.

The purchase of wildlife conservation stamps shall provide no privileges to the purchaser, but merely recognizes the person as voluntarily contributing to the management, protection, and the perpetuation of the wildlife resources of the state. All moneys received from the sale of wildlife conservation stamps shall be paid into the state treasury to the credit of the nongame and endangered wildlife fund to be used exclusively by the division of wildlife for the purposes outlined in section 1531.26 of the Revised Code.

Effective Date: 09-26-2003



Section 1533.16 - Weapons for taking game birds and wild quadrupeds.

Game birds and wild quadrupeds shall be taken only by hunting with a gun, with a gun and dog, with a bow and arrow, or with a bow and arrow and dog unless otherwise provided by the Revised Code or division rule. Fur-bearing animals may be taken by trapping according to the Revised Code or division rule. No gun larger than ten gauge shall be used in taking game birds or wild quadrupeds.

Effective Date: 10-20-1994



Section 1533.161 - Prohibiting jacklighting.

No person shall throw or cast the rays of a spotlight or other artificial light from any vehicle into any field, woodland, or forest while having in his possession a hunting device, or throw or cast the rays of a spotlight or other artificial light from any vehicle into any field, woodland, or forest for the purpose of locating a wild animal.

This section does not apply to law enforcement officers, wildlife officers, military personnel, and officers or employees of the department of natural resources while in the performance of their duties, or to any landowner or lessee having a reason to use a light while engaged in surveillance or protection of his property.

An officer whose duty it is to enforce this chapter and Chapter 1531. of the Revised Code and division rules may arrest a person whom he has reasonable grounds to believe is violating this section, search the vehicle for firearms or other hunting implements in the possession or under the control of that person, and seize the same.

Effective Date: 10-20-1994



Section 1533.17 - Hunting without permission.

(A) No person shall hunt or trap upon any lands, pond, lake, or private waters of another, except water claimed by riparian right of ownership in adjacent lands, or shoot, shoot at, catch, kill, injure, or pursue a wild bird, wild waterfowl, or wild animal thereon without obtaining written permission from the owner or the owner's authorized agent.

(B) Except as otherwise provided in this division, the owner, lessee, renter, or occupant of any lands, pond, lake, or private waters upon which a person violates division (A) of this section is not liable in damages to any person in a civil action for injury, death, or loss to person or property that arises during or incidental to the violation. For the purposes of this division, a finding that a person violated division (A) of this section is not dependent upon the person being charged with or convicted of a violation of division (A) of this section. This division does not apply to civil claims based upon alleged willful or wanton misconduct or intentionally tortious conduct of the owner, lessee, renter, or occupant. This division does not create a new cause of action or a substantive legal right against the owner, lessee, renter, or occupant, and does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which the owner, lessee, renter, or occupant may be entitled under circumstances not covered by this section.

(C) A person who obtains the permission required under division (A) of this section shall carry it with the person at all times during which the person is engaged in an activity for which the permission is required and shall exhibit it upon request of a wildlife officer, constable, sheriff, deputy sheriff, police officer, other law enforcement officer, or the owner of the lands, pond, lake, or private waters on which the person is hunting or trapping or the owner's authorized agent.

Effective Date: 06-01-1998



Section 1533.171 - Prohibiting injuring persons or property while hunting.

(A) No person, in the act of hunting, pursuing, taking, or killing a wild animal, shall act in a negligent, careless, or reckless manner so as to injure persons or property.

(B) The court before whom any person is convicted of or pleads guilty to a violation of division (A) of this section shall report that fact, together with the violator's name and address, to the chief of the division of wildlife not later than ten days after the date of conviction or plea.

(C) Not later than seven days after receiving a notification under division (B) of this section, the chief shall revoke, for not less than one year nor more than five years, each hunting license, fur taker permit, deer permit, wild turkey permit, and wetlands habitat stamp issued to that person under this chapter. No fee paid for such a license, permit, or stamp shall be returned to the person.

Upon revoking a license, permit, or stamp, or a combination thereof, under this division, the chief immediately shall send a notice of that action by certified mail to the last known address of the person. The notice shall state the action taken, order the person to surrender the revoked license, permit, or stamp, or combination thereof, and state that the department of natural resources will not afford a hearing as required under section 119.06 of the Revised Code.

(D) If, after receiving a notice under division (C) of this section, the person decides to petition for a review of the revocation, the person shall file a petition for such a review not later than thirty days after receiving the notice in the municipal court or the county court, or, if the person is under eighteen years of age, the juvenile court, in whose jurisdiction the violation occurred. The review shall be limited to the question of the appropriateness of the period of revocation. The court shall send a copy of the petition to the chief by certified mail together with timely notice of the date, time, and place of a hearing on the petition. The filing of a petition for a review shall not stay the revocation during the pendency of the appeal.

(E) No person whose license, permit, or stamp, or a combination thereof, has been revoked under this section shall attempt to purchase, purchase, apply for, or receive any hunting license, fur taker permit, deer permit, wild turkey permit, or wetlands habitat stamp issued under this chapter or engage in hunting during the time any such license, permit, or stamp, or a combination thereof, is revoked.

Effective Date: 03-18-1999; 04-06-2007



Section 1533.18 - Recreational user definitions.

As used in sections 1533.18 and 1533.181 of the Revised Code:

(A) "Premises" means all privately owned lands, ways, and waters, and any buildings and structures thereon, and all privately owned and state-owned lands, ways, and waters leased to a private person, firm, or organization, including any buildings and structures thereon.

(B) "Recreational user" means a person to whom permission has been granted, without the payment of a fee or consideration to the owner, lessee, or occupant of premises, other than a fee or consideration paid to the state or any agency of the state, or a lease payment or fee paid to the owner of privately owned lands, to enter upon premises to hunt, fish, trap, camp, hike, or swim, or to operate a snowmobile, all-purpose vehicle, or four-wheel drive motor vehicle, or to engage in other recreational pursuits.

(C) "All-purpose vehicle" has the same meaning as in section 4519.01 of the Revised Code.

Effective Date: 04-09-2003; 04-07-2005; 2007 HB67 07-03-2007



Section 1533.181 - Immunity.

(A) No owner, lessee, or occupant of premises:

(1) Owes any duty to a recreational user to keep the premises safe for entry or use;

(2) Extends any assurance to a recreational user, through the act of giving permission, that the premises are safe for entry or use;

(3) Assumes responsibility for or incurs liability for any injury to person or property caused by any act of a recreational user.

(B) Division (A) of this section applies to the owner, lessee, or occupant of privately owned, nonresidential premises, whether or not the premises are kept open for public use and whether or not the owner, lessee, or occupant denies entry to certain individuals.

Effective Date: 09-29-1995



Section 1533.19 - Field trial club permits.

Except as otherwise provided by division rule, recognized field trial clubs may shoot domestically raised quails, chukar partridges, ducks, pheasants, or other game birds and common pigeons at any time during the daylight hours from the first day of September to the thirtieth day of April of the following year, both dates inclusive. Such domestically raised quails, chukar partridges, ducks, pheasants, and other game birds shall be banded prior to release and approved by the division of wildlife for field trial use, provided that permission for the holding of such a trial shall be obtained from the division. Permission shall be requested in writing at least thirty days in advance of the trial. The request shall contain the name of the recognized field trial club and the names of its officers, the date and location of the trial, and the name of the licensed breeders from whom the quails, chukar partridges, ducks, pheasants, or other game birds will be obtained. The division may grant a written permit when it is satisfied that the trial is a bona fide one conducted by a bona fide club under this section. When an application is approved, a permit shall be issued after the payment of a fee of fifty dollars for each day upon which the trials are conducted. Participants in such trials need not possess a hunter's license while participating in the trials. The division shall supervise all such trials and shall enforce all laws and division rules governing them. If unbanded quails, chukar partridges, ducks, pheasants, or other game birds are accidentally shot during such trials, they immediately shall be replaced by the club by the releasing of an equal number of live quails, chukar partridges, ducks, pheasants, or other game birds under the supervision of the division.

Effective Date: 09-26-2003



Section 1533.191 - Purchase of domestically raised game birds for dog training grounds.

Organized field trial clubs or individuals may purchase domestically raised quails, chukar partridges, pheasants, black and mallard ducks, and other game birds from licensed breeders, and may shoot quails, chukar partridges, pheasants, ducks, or other game birds and common pigeons that are approved by the division of wildlife at any time during the daylight hours, only on grounds designated by the division of wildlife as "dog training grounds," and only as provided in this section and under such additional regulations as the chief of the division of wildlife may prescribe subject to sections 119.01 to 119.13, inclusive, of the Revised Code, for the purpose of the establishment, operation and control of such areas as he deems necessary. Failure to comply with all rules and regulations established by the chief of the division of wildlife pursuant to this section shall be sufficient cause for refusal to issue a permit or for revocation of an existing permit.

Bands furnished by the division of wildlife, shall be used to designate each quail, chukar partridge, pheasant, duck, or other game bird used on such designated grounds and shall be attached to quails, chukar partridges, pheasants, ducks, or other game birds, as prescribed by the chief of the division of wildlife, prior to being released. The division of wildlife shall provide such bands and collect a nominal fee for each band.

If unbanded wild quails, chukar partridges, pheasants, ducks, or other game birds are accidentally shot on such grounds they shall be immediately banded with a band furnished by the division of wildlife and be replaced by releasing an equal number of live quails, chukar partridges, pheasants, ducks, or other game birds under the supervision of the division of wildlife.

"Designated grounds" are areas of land not exceeding fifty acres where permission from the owner or lessee has first been obtained and the exact location and description of the area together with the name of the club or individual operator has been furnished in writing to the division of wildlife. The division shall formulate and provide suitable signs to be placed around the boundaries of such grounds and a nominal fee shall be collected for such signs. The division may then issue a permit, which shall expire at midnight on the thirtieth day of April following the date of issuance, when it is satisfied that the use thereof is a bona fide use in accordance with the provisions of this section.

Any permit issued to a club or individual under the provisions of this section may be revoked at any time for cause, by the chief of the division of wildlife, and no other permit shall be issued to such club or individual during the period for which such revoked permit was issued.

Each quail, chukar partridge, pheasant, duck, or other game bird or common pigeon taken in violation of this section constitutes a separate offense.

Dog training grounds shall not be used to conduct shooting trials except as provided in section 1533.19 of the Revised Code.

Effective Date: 11-25-1969



Section 1533.20 - Field trial areas - permit.

The division of wildlife may acquire by gift, lease, or purchase lands to be used and developed for the purpose of conducting field trials for dogs. The division shall set aside field trial areas on lands owned or controlled by the state in each of the conservation districts, when such lands are available for that purpose, whereon field trials for dogs may be conducted. The areas also may be used by the division for the propagation of wildlife and for wildlife experimental purposes, provided that the experiments do not interfere with the use thereof for field trials. Clubs and individuals may be granted permission to stock such areas with wild game and provide food and shelter for that game.

Any organization or person desiring to hold a field trial on any of such areas shall file a request in writing with the division. The division shall grant a written permit when it is satisfied that the field trial to be conducted is a bona fide one.

Effective Date: 10-20-1994



Section 1533.21 - Club lands may be designated as field trial area.

A club or an association organized to conduct field trials which has acquired through purchase, lease, or other agreement with owners or lessees an area of land for a period of not less than twelve months may apply to the division of wildlife to have such area designated as a field trial area for the period of the control of such land by such club or organization or any extended period thereof. The division shall satisfy itself that said area is available to such club or organization for field trials during the period represented. If satisfied that the representation has been correctly presented, it shall certify such area as a field trial area for the period contained in the application or any extension thereof.

Effective Date: 10-01-1953



Section 1533.22 - Signs for field trial areas - hunting or trapping within areas.

The division of wildlife shall provide suitable signs to be placed around the boundaries of field trial areas for public notice.

Persons following dogs on field trial areas at any time are not considered to be pursuing wild game with the intent of taking or reducing to possession. The division may grant permission to trap or otherwise destroy vermin on any field trial area only when the vermin is detrimental to the kind of game for which the field trial area has been established.

No person shall hunt or trap within a field trial area except in the manner provided by the division for state owned or leased field trial areas.

Effective Date: 10-01-1953



Section 1533.221 - Restricting filed trials for nonresidents.

A nonresident of this state shall not exercise, train, or work a dog in this state at any time when residents of this state are prohibited from exercising, training, or working a dog in the state in which the nonresident resides, except as otherwise provided by division rule. Nonresidents may participate in bona fide field trials at any time after proper entry.

Effective Date: 10-20-1994



Section 1533.23 - Fur dealer's permit.

No person shall deal in or buy green or dried furs, skins, or parts thereof taken from fur-bearing animals of the state, except domesticated rabbits, without a fur dealer's permit. Every applicant for a fur dealer's permit shall make and subscribe a statement setting forth the applicant's name, place of residence, and whom the applicant represents. Every applicant for a dealer's permit who is a nonresident of the state, or who is a resident of the state and is an agent or representative of a nonresident person, firm, or corporation, shall pay an annual fee of two hundred dollars to the chief of the division of wildlife issuing such permit, and every applicant for a dealer's permit who is a resident of the state shall pay an annual fee of seventy-five dollars to the chief issuing such permit. Every fur dealer shall operate under such additional rules as are provided by the chief the fees into the state treasury to the credit of the fund created by section 1533.15 of the Revised Code for the use of the division of wildlife in the purchase, preservation, protection, and stocking of fur-bearing animals and for the necessary clerical help and forms required by this section and section 1533.24 of the Revised Code.

All permits shall be procured from the chief and the application, license, and other blanks required by this section and section 1533.24 of the Revised Code shall be in such form as the chief prescribes. Each such permit shall expire on the thirtieth day of April next after its issuance.

Effective Date: 09-26-2003



Section 1533.24 - Fur dealer's daily record - forms - carrier restrictions.

Except as otherwise provided by division rule, every fur dealer shall keep a daily record on forms provided by the division of wildlife of all purchases and sales of furs, skins, or parts thereof of fur-bearing animals made during the previous year. The daily record shall include any pertinent information that the division may require. The information may include, but not be limited to, the number and kinds bought and sold, the dates of each purchase and sale, identification of all purchases from another fur dealer, and the state and counties in which the furs, skins, or parts thereof were taken. Every fur dealer shall submit completed forms to the division of all transactions made during the preceding season by the fifteenth day of May each year. All records required to be maintained by a fur dealer shall be open at all reasonable times to inspection by duly authorized division personnel who may inspect the furs, skins, or parts thereof on hand at any time and check and verify the records and reports required to be kept.

No common carrier shall knowingly ship or transport or receive for transportation or shipment any green or dried furs, skins, or parts thereof of fur-bearing animals unless there is plainly written thereon the name of the shipper and the number of the shipper's hunting license or fur dealer's permit.

Effective Date: 03-18-1999



Section 1533.25 to 1533.27 - [Repealed].

Effective Date: 01-01-1974



Section 1533.28 - Wildlife and fish restoration projects in cooperation with United States.

The state hereby assents to the provisions of the act of congress entitled "An act to provide that the United States shall aid the states in wildlife restoration projects, and for other purposes," approved September 2, 1937, Public Law Number 415, as amended; and to the provisions of the act of congress entitled "An act to provide that the United States shall aid the states in fish restoration and management projects and for other purposes," approved August 9, 1950, Public Law Number 681, as amended.

The division of wildlife shall perform such acts as are necessary to the conduct and establishment of cooperative wildlife and fish restoration projects, as defined in said acts of congress, in compliance with said acts and with rules of the secretary of interior thereunder. No funds accruing to the state from license fees paid by hunters, trappers, or fishermen shall be diverted for any other purpose than the administration of the division of wildlife pursuant to Chapters 1531. and 1533. of the Revised Code.

The chief of the division of wildlife with the approval of the director may enter into agreements and participate in federal aid fish and wildlife programs, including, but not limited to:

(A) "Federal Aid To Wildlife Restoration Act," Public Law Number 75-415 as amended;

(B) "Fish Restoration and Management Act," Public Law Number 81-681 as amended;

(C) "Fish and Wildlife Conservation Act," Public Law Number 96-366;

(D) "Endangered Species Act (wild animals)," Public Law Number 93-205 as amended;

(E) "Anadromous Fish Conservation Act," Public Law Number 89-304 as amended;

(F) "Commercial Fisheries Research and Development Act," Public Law Number 88-309 as amended.

The chief of the division, with the approval of the director, may, as he deems appropriate, further enter into agreements for the purpose of obtaining financial assistance to benefit fish and wild animals in Ohio.

Effective Date: 11-15-1981



Section 1533.29 - Prima-facie evidence of guilt.

The finding of a gun, net, seine, boat, trap, or other device that is set, maintained, used, or had in possession in violation of the Revised Code or division rule is prima-facie evidence of the guilt of the person setting, maintaining, using, or possessing that property. The finding of a wild animal, or part thereof, unlawfully in the possession of any person is prima-facie evidence of the guilt of that person.

Effective Date: 10-20-1994



Section 1533.30 - Transportation of fish, game birds, and wild quadrupeds.

No person shall receive for transportation, transport, or cause to be transported any box, package, or other receptacle containing fish, game birds, or wild quadruped[s], or any part thereof, unless such box, package, or receptacle bears a label showing the number and kind of such fish, game birds, or wild quadrupeds, or parts thereof, the name of the consignor and consignee, the initial point of billing, and the destination. Boxes, packages, or receptacles containing shipments of commercial fish may be marked by weight instead of the number of fish contained therein.

No person shall receive for transportation, transport, cause to be transported, or have in his possession with intent to transport or secure the transportation of, beyond the limits of this state, any game bird or game quadruped mentioned in Chapters 1531. and 1533. of the Revised Code, which has been killed in this state.

The reception and acceptance by any person within this state of such game bird or game quadruped for shipment to a point without the state is prima-facie evidence that it was killed within the state for conveyance beyond the limits thereof. If such game bird or game quadruped is legally taken by a nonresident, it may be transported by him from a point within the state to a point without the state, if it is accompanied by the actual owner thereof, and the owner has procured a nonresident hunting and trapping license. If such game bird or game quadruped is taken by a resident of this state in any other state or country, it may be transported by him from a point without the state to a point within the state, if the owner has an affidavit or other satisfactory evidence together with a nonresident license from the state or country in which such game bird or game quadruped was taken as proof of legal ownership.

This section does not apply to a common carrier into whose possession a game bird or game quadruped has come for transportation in the regular course of business, while such game bird or game quadruped is in transit through this state from a point without this state where the killing thereof is lawful to a point without this state.

Each game bird or game quadruped killed, taken, had in possession, received for transportation, or transported contrary to this section constitutes a separate offense.

Effective Date: 11-20-1973



Section 1533.301 - Annual permit for transporting fish - suspension or revocation.

Any person may apply for a permit to transport fish that are for sale, sold, or purchased. The chief of the division of wildlife shall issue an annual permit granting the applicant the privilege to transport such fish, upon filing of an application on a form prescribed by the chief and payment of a fee of sixty-five dollars. No person shall transport any fish or part thereof that is for sale, sold, or purchased, whether acquired in or outside this state, unless the consignor has a permit for the calendar year in which the fish is transported, except that no such permit is required for any of the following:

(A) Fish transported from a point outside this state to another point outside this state if the fish are not unloaded in this state. A fish is not to be considered unloaded for purposes of this section if it remains under the control of a common carrier.

(B) Fish being transported by a person holding a valid license under section 1533.34 of the Revised Code from the place of taking to the person's usual place of processing or temporary storage as designated by the person in the application for the license under that section;

(C) Fish being transported from a premises designated in a valid permit issued under section 1533.631 of the Revised Code to a premises where fish are to be sold at retail, sold for immediate consumption, or consumed if inspection of the designated premises as required by that section has not been denied during the preceding thirty days;

(D) Any quantity of fish the total weight of which does not exceed five hundred pounds in one vehicle;

(E) Minnows for which a permit is required under section 1533.40 of the Revised Code.

If a fish for which a permit is required under this section is transported in this state from a consignor who does not have a valid permit at the time of transportation, or if such a fish is transported in this state from a consignor who has a valid permit at the time of transportation, but the fish is part of the contents of a box, package, or receptacle that was or could be the basis for conviction of a violation of this chapter or a division rule, the fish may be seized by any law enforcement officer authorized by section 1531.13 of the Revised Code to enforce laws and division rules, and the fish shall escheat to the state unless a court of this state makes a specific finding that the consignor at the time of seizure had a valid permit under this section and that the fish are lawful under the requirements of this chapter or a division rule relating thereto.

A fish for which a permit is required under this section may be transported only if each box, package, or other receptacle bears a label showing the total weight in pounds, the species of the fish, the name of the consignor and consignee, the initial point of billing, the destination, and a statement that each species of fish by weight in the box, package, or other receptacle that are undersized under section 1533.63 of the Revised Code or division rule is ten per cent or less or is in excess of ten per cent, whichever the fact may be. If fish are not boxed or packaged, each compartment of a tank or other receptacle shall be considered a separate receptacle, but in lieu of a label on the compartment or tank a written statement containing the same information required to be contained on a label, and clearly identifying the tank or receptacle concerned, may be carried in the vehicle. Species may be designated in any manner, but the label also shall bear either the common name indicated in section 1533.63 of the Revised Code or the scientific name contained in section 1531.01 of the Revised Code. The consignor shall ascertain that labels are attached or statements carried as required herein and that the facts stated thereon are true.

The permit required by this section may be suspended by the chief for a period not to exceed five days upon conviction of the permittee of a violation of this chapter or Chapter 1531. of the Revised Code or a division rule if the permittee has been convicted of another such violation during the preceding twelve-month period. If the permittee has had two or more such convictions during the twelve-month period preceding such a conviction, the permittee's permit may be suspended as provided herein for a period not to exceed twenty days. A permit is invalid during the period of suspension, but in no case is a permit invalid until fifteen days after mailing by certified mail a notice of the rule of suspension by the chief.

The chief may not suspend more than one permit of the same permittee, or suspend a permit of the same permittee more than once, for convictions resulting from violations that occur in a load in one vehicle.

A driver or other person in charge of a vehicle transporting fish that are for sale, sold, or purchased, upon demand by any law enforcement officer authorized by section 1531.13 of the Revised Code to enforce laws and division rules, shall stop and open the vehicle and allow inspection of the load, and any box, package, or receptacle, and the contents thereof, for the purpose of determining whether this chapter or a division rule is being violated.

The word "fish" in the English language, at least eight inches high and maintained in a clear, conspicuous, and legible condition at all times, shall appear on both sides of the vehicle body of all vehicles transporting fresh water fish in this state when the fish are for sale or sold, except those fish exempt from a transportation permit in divisions (A), (B), and (E) of this section.

The chief may refuse to issue a permit to any person whose purpose in applying for the permit is to allow it to be used by another person to whom a permit has been refused or revoked. The chief also may revoke a person's permit when it is used for that purpose.

No civil action may be brought in any court in the state for the value or agreed price of fish that have escheated to the state under this section.

No person shall fail to comply with any provision of this section or a division rule adopted pursuant thereto.

In addition to other penalties provided in the Revised Code, the permit of any person who is convicted of two violations of this section that occurred within a twelve-month period is suspended upon the second such conviction by operation of law for a period of five fishing season days immediately following that conviction.

In addition to other penalties provided in the Revised Code, the permit of any person who is convicted of three or more violations of this section that occurred within a twelve-month period is suspended upon the third or subsequent conviction by operation of law for a period of twenty fishing season days immediately following that conviction.

During any period of suspension, no person shall use or engage in hauling or transporting fish with equipment owned, used, or controlled at the time of conviction by the permittee whose permit has been suspended.

Effective Date: 09-26-2003



Section 1533.31 - Shipment of live wild animals.

The chief of the division of wildlife may permit or forbid or otherwise regulate the receiving of any species of live wild animals for delivery within the state and the shipping of such wild animals from any point in the state to any point within or without the state. Upon the establishment of such regulations, the chief of the division of wildlife or any person designated by him may seize, impound, destroy, or otherwise dispose of such wild animals when received, shipped, or transported in violation of such regulations.

This section does not authorize action to prevent, delay, or impede the transporting of such wild animals in interstate commerce by common carrier, providing neither the point of sending nor the point of receiving is within the state.

Effective Date: 09-30-1963



Section 1533.32 - Fishing licenses generally.

Except as provided in this section or division (A)(2) or (C) of section 1533.12 of the Revised Code, no person, including nonresidents, shall take or catch any fish by angling in any of the waters in the state or engage in fishing in those waters without a license. No person shall take or catch frogs or turtles without a valid fishing license, except as provided in this section. Persons fishing in privately owned ponds, lakes, or reservoirs to or from which fish are not accustomed to migrate are exempt from the license requirements set forth in this section. Persons fishing in privately owned ponds, lakes, or reservoirs that are open to public fishing through an agreement or lease with the division of wildlife shall comply with the license requirements set forth in this section.

The fee for an annual license shall be thirty-nine dollars for a resident of a state that is not a party to an agreement under section 1533.91 of the Revised Code. The fee for an annual license shall be eighteen dollars for a resident of a state that is a party to such an agreement. The fee for an annual license for residents of this state shall be eighteen dollars unless the rules adopted under division (B) of section 1533.12 of the Revised Code provide for issuance of a resident fishing license to the applicant free of charge. Except as provided in rules adopted under division (B)(2) of that section, each applicant who is a resident of this state and who at the time of application is sixty-six years of age or older shall procure a special senior fishing license, the fee for which shall be one-half of the annual resident fishing license fee.

Any person under the age of sixteen years may take or catch frogs and turtles and take or catch fish by angling without a license.

The chief of the division of wildlife may issue a tourist's license expiring three days from the effective date of the license to a resident of a state that is not a party to an agreement under section 1533.91 of the Revised Code. The fee for a tourist's license shall be eighteen dollars.

The chief shall adopt rules under section 1531.10 of the Revised Code providing for the issuance of a one-day fishing license to a resident of this state or of any other state. The fee for such a license shall be fifty-five per cent of the amount established under this section for a tourist's license, rounded up to the nearest whole dollar. A one-day fishing license shall allow the holder to take or catch fish by angling in the waters in the state, engage in fishing in those waters, or take or catch frogs or turtles in those waters for one day without obtaining an annual license or a tourist's license under this section. At the request of a holder of a one-day fishing license who wishes to obtain an annual license, a clerk or agent authorized to issue licenses under section 1533.13 of the Revised Code, not later than the last day on which the one-day license would be valid if it were an annual license, shall credit the amount of the fee paid for the one-day license toward the fee charged for the annual license if so authorized by the chief. The clerk or agent shall issue the annual license upon presentation of the one-day license and payment of a fee in an amount equal to the difference between the fee for the annual license and the fee for the one-day license.

Unless otherwise provided by division rule, each annual license shall begin on the first day of March of the current year and expire on the last day of February of the following year.

No person shall alter a fishing license or possess a fishing license that has been altered.

No person shall procure or attempt to procure a fishing license by fraud, deceit, misrepresentation, or any false statement.

A resident of this state who owns land over, through, upon, or along which any water flows or stands, except where the land is in or borders on state parks or state-owned lakes, together with the members of the immediate families of such owners, may take frogs and turtles and may take or catch fish of the kind permitted to be taken or caught therefrom without procuring a license provided for in this section. This exemption extends to tenants actually residing upon such lands and to the members of the immediate families of the tenants. A resident of any other state who owns land in this state over, through, upon, or along which any water flows or stands, except where the land is in or borders on state parks or state-owned lakes, and the spouse and children living with the owner, may take frogs and turtles and may take or catch fish of the kind permitted to be taken or caught from that water without obtaining a license under this section, provided that the state of residence of the owner allows residents of this state owning real property in that state, and the spouse and children living with such a property owner, to take frogs and turtles and take or catch fish without a license. If the owner of such land in this state is a limited liability company or a limited liability partnership that consists of three or fewer individual members or partners, as applicable, an individual member or partner who is a resident of this state and the member's or partner's children of any age may take frogs and turtles and may take or catch fish of the kind permitted to be taken or caught therefrom without procuring a license provided for in this section. In addition, if the owner of such land in this state is a trust that has a total of three or fewer trustees and beneficiaries, an individual who is a trustee or beneficiary and who is a resident of this state and the individual's children of any age may take frogs and turtles and may take or catch fish of the kind permitted to be taken or caught therefrom without procuring a license provided for in this section. Residents of state or county institutions, charitable institutions, and military homes in this state may take frogs and turtles without procuring the required license, provided that a member of the institution or home has an identification card, which shall be carried on that person when fishing.

Every fisher required to be licensed, while fishing or taking or attempting to take frogs or turtles, shall carry the license and exhibit it to any person. Failure to so carry and exhibit the license constitutes an offense under this section.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 09-29-2005



Section 1533.321 - [Repealed].

Effective Date: 03-27-1979



Section 1533.322 - Exemption from fishing license requirement.

Any person who is duly licensed by any state, district, country, or sovereignty other than this state to take or catch fish by angling shall be exempt from the provisions of sections 1533.32 and 1533.99 of the Revised Code, provided such person has complied with the law in regard to taking or catching fish by angling in the state, district, country, or sovereignty where he is licensed and complies with such law while taking or catching fish by angling in this state. Such exemption shall be operative only if the law of such other state, district, country, or sovereignty makes substantially like and equal exemptions to persons duly licensed by this state to take or catch fish by angling.

Reciprocal agreements between this and any other state, district, country, or sovereignty necessary to administer this section shall be made as provided in section 1533.323 of the Revised Code.

Effective Date: 09-05-1957



Section 1533.323 - Reciprocity.

The attorney general, the chief of the division of wildlife and the director of natural resources may enter into any reciprocal contracts and agreements with the proper authorities of other states as are proper and expedient to regulate the taking or catching of fish by angling in any of the waters of this state and the taking and hunting of game of this state by residents of such other states who are licensed under the law thereof.

Said state officials may also confer and advise with the proper officers and legislative bodies of this and other states, and the District of Columbia, for the purpose of promoting reciprocal agreements under which hunting and fishing licenses issued to residents of this state shall be recognized by such other states and federal districts.

Effective Date: 06-04-1968



Section 1533.324 - Prohibition against taking or selling mussels.

No person shall take mussels or sell mussels taken in this state.

Effective Date: 02-25-1998



Section 1533.33 - Fishing license fees.

All moneys derived from fishing licenses issued pursuant to section 1533.32 of the Revised Code shall be appropriated exclusively for the use of the department of natural resources for the following purposes:

(A) For the purchase, protection, propagation, preservation, and stocking of fish;

(B) For the construction of fish chutes and dams;

(C) For the securing of more public fishing waters including leasing, purchasing, or otherwise acquiring stream banks, bottoms, and marginal strips, headwaters and other lakes, ponds, quarries, gravel pits, and other suitable public fishing grounds with marginal strips as provided in section 1531.06 of the Revised Code;

(D) For the improvement of streams, lakes, and ponds, including food, cover, breeding conditions, erosion, and reforestation;

(E) For the cooperation with other agencies as provided in section 1501.02 of the Revised Code, to assist in stabilizing water levels and in controlling ditching, dredging, straightening, debrushing, the removal of aquatic vegetation in streams, and to assist in other proper land and water use problems to control stream, lake, and pond turbidities;

(F) For other practical fish management work including biological investigations and printing the summarized fishing laws, the fish and game lawbook, conservation bulletins, and practical fish management leaflets, pamphlets, and books;

(G) For promoting educational and research activities, other methods of fish propagation and fish culture, and other proper conservation activities;

(H) For use as provided in sections 1531.05, 1531.12, 1531.13, 1531.27, 1531.28, and 1533.67 of the Revised Code.

No funds derived from fishing licenses shall be spent for other than fishing purposes as defined in this section. Not more than twenty-five per cent of such moneys shall be used for the payment of administration or other overhead expenses of the division of wildlife and the wildlife council, and the remaining seventy-five per cent shall be used exclusively for the purchase, protection, propagation, preservation, stocking of fish, and for the purposes listed in this section.

Effective Date: 12-19-1986



Section 1533.34 - License to use boat, net, or device for fishing.

No person shall use or operate, for the purpose of taking fish, a boat, net, or device other than a minnow net or hook and line with bait or lure, in any of the waters of the state wherein fishing with nets is licensed by law, without a license for that gear from the chief of the division of wildlife. The application for a license and all licenses required by section 1533.35 of the Revised Code shall be in such form as the chief prescribes.

When a person applies to the chief for a license, the chief may issue the license if the person satisfies the qualifications established in division (C) of section 1533.342 of the Revised Code and the chief receives the proper fees. Upon proof of violation of this section, the chief may refuse to issue or renew any license. A license shall remain in force and entitle the holder thereof to fish as permitted by law from the date of issuance to and including the last day of the season for which the license was issued. The license shall be carried by the operator of a boat, net, or other device while the boat, net, or other device is being used in fishing and shall be exhibited on demand to any wildlife officer, constable, sheriff, deputy sheriff, or other police officer, or the chief. No licensee shall fail to exhibit the license on demand to any proper officer. Each boat, net, or other device used in fishing contrary to this section and each net or other device used or operated without having the metal license tag attached thereto as provided by law constitutes a separate offense.

Nonresident commercial fishers and their fishing gear shall not be licensed to fish in this state unless a reciprocal agreement is in force. A resident who purchases commercial fishing gear from out of state, or purchases a boat that has been registered less than a year in the state, shall give bona fide evidence of ownership of at least fifty-one per cent of the boat or gear whenever requested to do so by the chief or the chief's designated representative.

No person shall fail to comply with any provision of this section or division rules adopted pursuant thereto.

Effective Date: 10-20-1994; 2007 SB77 10-10-2007



Section 1533.341 - Quota management system.

The chief of the division of wildlife with the approval of the wildlife council, in managing the Lake Erie fishery resources, may utilize and establish by division rule a quota management system that shall consist of determining on a scientific basis by species and number or pounds the maximum allowable annual taking of those fishery resources or part thereof in order to prevent over exploitation of any species and assure the conservation and wise use of all species, and the determination on an equitable basis of the distribution of that maximum allowable annual taking between and within the sport and commercial fisheries.

The chief and the council, in determining and establishing the apportionment of the maximum allowable annual taking of a species between the sport and commercial fisheries, shall be guided by pertinent scientific, economic, and social data.

The chief and the council, in determining the distribution of the apportionment within the commercial fishery, shall consider pertinent scientific, economic, and social data.

No person shall fail to comply with any quota set pursuant to this section, other provisions of this section, or division rule adopted pursuant thereto.

No person who holds a commercial fishing license issued under section 1533.35 of the Revised Code and who uses trap nets shall harvest a quantity of yellow perch that is in excess of the amount of yellow perch that is allocated for the person's commercial fishing license in accordance with the quota set pursuant to this section. In addition, no person who holds a commercial fishing license and no employee of such a person shall possess at the same time on a boat on the waters of Lake Erie any yellow perch that have been taken from more than one statistical district established under division rule for the purpose of implementing the quota set pursuant to this section.

Effective Date: 12-02-1996; 2007 SB77 10-10-2007



Section 1533.342 - Commercial fishing licenses.

(A) The chief of the division of wildlife, with the approval of the wildlife council, may limit the type and number of commercial fishing licenses to be issued for fishing in the Lake Erie fishing district and other water wherein nets are licensed by law, except that such limitations shall not prohibit any person who was issued an Ohio commercial fishing license in the prior fishing season from being issued, upon satisfaction of the qualifications established in division (C) of this section and proper application, a license of the same type for the current fishing season unless the issuance of such a license is prohibited by this chapter or Chapter 1531. of the Revised Code or division rule.

In limiting the number and type of licenses, the chief and the council shall give consideration to the number and type of licenses needed to harvest the fish determined to be harvestable; the capacity of the boats and characteristics of the equipment owned or used by the applicant; and any other facts or data relating to the protection, preservation, management, and utilization of fish species in a biologically sound manner.

(B) The chief, in prescribing forms for license applications, may require the applicant to list information relating to the kind and condition of boats and fishing equipment proposed to be used by the applicant, port or ports of entry, years of commercial fishing experience, quantity and kinds of fish taken during the previous five years, conviction records relating to Chapter 1531. and this chapter of the Revised Code and division rules, and any other facts the chief determines necessary to assist the chief in determining whether or not the applicant may engage in commercial fishing in accordance with those chapters and division rules. All questions shall be answered fully and completely by the applicant. The application shall be sworn to and signed by the applicant before a person authorized to administer oaths.

(C) Any person, prior to making application for an Ohio commercial fishing license, first shall satisfy the following qualifications to the satisfaction of the chief: over eighteen years of age; no prior conviction of or plea of guilty on or after the effective date of this amendment to a felony concerning commercial fishing activities for a violation of state or federal law; ninety days Ohio residency immediately preceding application; two years commercial fishing gear experience or holder of an Ohio commercial license of another gear; and posting of a one thousand dollar performance bond or cash deposit in a like amount. In the event the person does not meet these pre-application qualifications or does meet those qualifications, but a license is not granted, the bond or cash deposit immediately shall be returned by the division. In the event the person is granted a license, the bond or cash deposit shall be held by the division during the term of the license.

(D) In determining the terms and conditions of any commercial fishing license, the chief, with the approval of the wildlife council, may do both of the following:

(1) Fix by species, the weight, number, or size of fish to be taken;

(2) Specify the home port and up to two alternate ports at which the licensee shall land the licensee's catch, as listed on the licensee's application.

(E) Any wildlife officer, or other division employee designated by the chief to inspect commercial fishing operations, may enter upon any property used, owned, or leased by the holder of a commercial fishing license and may inspect any boat, net, seine, or other equipment used in commercial fishing; any building or premises used to hold, store, repair, or build commercial fishing gear or equipment; and any building or premises used in boxing, storing, or processing fish. No person shall assault, threaten, abuse, or interfere with any wildlife officer or designated inspector when carrying out an inspection under authority of this section, nor shall any person prohibit such an inspection.

(F) No person shall fail to comply with this section or a division rule adopted pursuant thereto.

(G) No person having been issued a commercial fishing license shall fail to comply with all terms, specifications, and conditions set forth in the license.

(H)

(1) In addition to other penalties provided in the Revised Code, the license of any person who is convicted of assaulting, threatening, abusing, or interfering with any person inspecting by authority of this section is suspended upon such conviction by operation of law for a period of eighteen fishing season months immediately following that conviction.

(2) In addition to other penalties provided in the Revised Code, the license of any person who is convicted of two violations of provisions of this section relating to inspection or terms and conditions of any commercial fishing license that occurred within a twelve-month period is suspended upon the second such conviction by operation of law for a period of sixty fishing season days immediately following that conviction.

(3) In addition to other penalties provided in the Revised Code, the license of any person who is convicted of three or more violations of provisions of this section relating to inspection or terms and conditions of any commercial fishing licenses that occurred within a twelve-month period is suspended upon the third or subsequent such conviction by operation of law for a period of eighteen fishing season months immediately following that conviction.

(I) During any period of suspension, no person shall use or engage in fishing with commercial gear owned, used, or controlled at the time of conviction by the licensee whose license has been suspended.

Effective Date: 10-20-1994; 2007 SB77 10-10-2007



Section 1533.343 - Vessel and catch monitoring devices required.

On and after March 1, 2008, no commercial fishing licensee shall use or engage in fishing with commercial gear unless the licensee uses vessel and catch monitoring devices in accordance with requirements and procedures established by the chief of the division of wildlife. The chief shall establish requirements and procedures concerning vessel and catch monitoring devices by division rule. A licensee shall pay the costs of purchasing, installing, and maintaining the devices.

Effective Date: 2007 SB77 10-10-2007



Section 1533.35 - Commercial fishing device annual license fee.

(A) Commercial fishing devices shall be annually licensed as follows:

(1) Trap and fyke nets, for the first twenty nets or any portion thereof, eight hundred dollars; and for each additional group of ten such nets or any portion thereof, four hundred dollars;

(2) For each seine of one hundred fifty rods or less in length other than an inland fishing district seine, four hundred dollars;

(3) For each seine over one hundred fifty rods in length other than an inland fishing district seine, six hundred dollars;

(4) For each inland fishing district seine, one hundred dollars;

(5) For each carp apron, one hundred dollars;

(6) For one trotline with seventy hooks or less attached thereto, twenty dollars;

(7) For each trotline, or trotlines, with a total of more than seventy hooks attached thereto, one hundred dollars.

The license fee for other commercial fishing gear not mentioned in this section, as approved by the chief of the division of wildlife, shall be set by the chief with approval of the wildlife council.

Commercial fishing gear owned or used by a nonresident may be licensed in this state only if a reciprocal agreement is in effect as provided for in section 1533.352 of the Revised Code.

All commercial license fees shall be paid upon application or shall be paid one-fourth upon application with the balance due and owing within ninety days of the date of application, except that those license fees of one hundred dollars or less shall be paid in full at the time of application.

(B) Royalty fees are hereby established on the following species of fish when taken commercially: catfish, white bass, and yellow perch.

The amount of the royalty fees shall be as follows: on the species taken for which an allowable catch or quota has been established by division rule, five cents per pound. On the species taken for which an allowable catch or quota has not been established by division rule, two cents per pound.

All royalty fees established or provided for in this section shall be paid by the license holder to the division. No person may be issued a commercial fishing license until all royalty fees due from that person for the preceding fishing season have been paid in full. The chief may request the attorney general to recover any royalty fee or amount thereof that is not paid by the opening date of the next fishing season, and the attorney general shall commence appropriate legal proceedings to recover the unpaid fee or amount.

All commercial fishing license moneys and all other fees collected from commercial fishers shall be deposited in the state treasury in accordance with section 1533.33 of the Revised Code.

No person shall fail to comply with any provision of this section or a division rule adopted pursuant to it.

Effective Date: 09-26-2003; 2007 SB77 10-10-2007



Section 1533.351 - Experimental fishing device annual license fee.

Except as otherwise provided by division rule, the chief of the division of wildlife may issue annual licenses for experimental fishing devices or fishing devices for experimental purposes. Each license shall be conditioned as prescribed by the chief and may be revoked at any time for violation of the conditions prescribed. The annual license fee for each such device shall be set by the chief with the approval of the wildlife council and shall expire at midnight on the thirty-first day of December of each year. Mesh sizes, size of nets, and fishing seasons prescribed in division rules and in this chapter and Chapter 1531. of the Revised Code do not apply to devices licensed under this section.

Effective Date: 10-20-1994



Section 1533.352 - Reciprocity.

The chief of the division of wildlife may, with the approval of the wildlife council and the attorney general, enter into agreements with the appropriate officials of one or more states, whereby the chief will issue nonresident commercial fishing licenses to residents of other party states for the fees charged Ohio residents, and Ohio residents may obtain nonresident commercial fishing licenses in other party states for the fees that are charged residents of such states.

Effective Date: 09-27-1974



Section 1533.36 - Fishing license not transferable - exception.

(A) No fishing license issued pursuant to section 1533.32 of the Revised Code is transferable, and no fisher shall carry a license that was issued in the name of another person or that does not contain the signature of the agent issuing it.

(B) Notwithstanding any other provision in the Revised Code and except as otherwise provided by division rule, a licensee holding a commercial fishing license issued pursuant to section 1533.35 of the Revised Code may transfer that license to a person holding a license issued under that section or to a person meeting the qualifications set forth in section 1533.342 of the Revised Code. Such a transfer is subject to all of the following conditions:

(1) The transferred license shall not be sold, offered for sale, or bartered to any person.

(2) The chief of the division of wildlife, with the approval of the director of natural resources, shall determine if any quota species of fish are transferable with the transferred license. In making the determination, the chief shall use biological, social, and economic data.

(3) The transferred license is limited to the type of commercial fishing gear for which the original license was issued.

(4) The transfer does not affect any other commercial fishing license privilege possessed by the transferor.

(5) Application for the transfer may be made at any time and shall be made simultaneously by the transferor and transferee on forms provided by the division of wildlife.

(6) When a commercial fishing license is transferred during the open commercial fishing season, the transferee may be issued a license only upon receipt by the division of payment in an amount equal to the annual fees set forth in section 1533.35 of the Revised Code for the type of commercial fishing gear to be transferred plus any unpaid fees that have not been paid by the transferor at the time of transfer. The division shall not refund fees previously paid by a transferor.

(7) A commercial fishing license shall be transferred only upon payment to the division of the royalty fees imposed by section 1533.35 of the Revised Code that have accrued to the date of transfer. Royalty fees that accrue with regard to the license on or after the date of transfer are solely the responsibility of the transferee.

(8) A commercial fishing license may be transferred at any time, but it shall not be transferred if the license is suspended at the time transfer is sought, or if the licensee has been charged with a violation that could result in license suspension.

(9) After determining that the transfer of a commercial fishing license is proper, the chief shall effect the transfer by revocation of the license of the transferor and simultaneous issuance of the appropriate license to the transferee.

Effective Date: 10-20-1994; 2007 SB77 10-10-2007



Section 1533.37 - Methods of taking fish.

Fish shall be taken only by angling unless otherwise provided by the Revised Code or division rule. If a fish is unintentionally taken contrary to the Revised Code or division rule, it immediately shall be liberated and returned to the water without unnecessary injury.

Effective Date: 10-20-1994



Section 1533.38 - [Repealed].

Effective Date: 11-15-1981



Section 1533.39 - [Repealed].

Effective Date: 09-26-2003



Section 1533.40 - Permit to buy, sell or deal in minnows, crawfish or hellgrammites.

Each person, firm, partnership, association, or corporation that buys, sells, or deals in minnows, crayfish, or hellgrammites or collects the listed species for sale shall obtain, annually, from the chief of the division of wildlife a permit and shall operate under such rules as the chief adopts. A permit shall be issued upon application and the payment of a fee of forty dollars. This permit expires at midnight on the thirty-first day of December. Nonresidents engaging in the collecting, seining, or picking of minnows, crayfish, or hellgrammites for bait shall have a nonresident fishing license as prescribed in section 1533.32 of the Revised Code.

Effective Date: 09-26-2003



Section 1533.41 - Fishing season for Lake Erie and other waters.

For the Lake Erie fishing district, and in such other waters wherein fishing with nets is licensed by law, there shall be not more than two fishing seasons for residents and nonresidents. Except as otherwise provided by division rule, those seasons are the spring fishing season, beginning on the first day of May and including and closing on the thirty-first day of August, and the fall fishing season, beginning on the first day of September and including and closing on the thirty-first day of December.

No person shall draw, set, place, locate, or maintain any fish net whatever except a minnow net in the Lake Erie fishing district, or in any other waters of this state wherein fishing with nets is licensed by law, between the first day of January and the first day of May next following, both dates inclusive, except as otherwise provided by division rule.

No person shall draw, set, place, locate, use, maintain, or possess a gill net in this state except as provided in section 1533.61 of the Revised Code.

In addition to any other penalty provided in the Revised Code, the license or permit of any person who is convicted of a violation relating to drawing, setting, placing, using, maintaining, or possessing a gill net is revoked by operation of law, and the person is permanently barred from obtaining another license or permit of the type revoked.

Effective Date: 04-20-2000



Section 1533.42 - Licensee shall keep report for each day's catch.

Except as otherwise provided by division rule, every licensee taking fish with commercial fishing gear, except a trotline of seventy hooks or less, in any of the waters mentioned in this chapter and Chapter 1531. of the Revised Code or division rule, shall keep accurate reports for each day's catch upon forms provided, and in the manner prescribed, by the chief of the division of wildlife. The reports shall be open for inspection by a wildlife officer at all reasonable hours.

Every commercial fishing licensee shall keep an accurate record of each day's catch as prescribed upon a daily report form. The report shall include at least the number of pounds of each kind of fish taken, the grid fished, the kind and amount of fishing gear lifted, the number of lifts, and any other data the biologists employed by the division of wildlife require in following the trend of the fisheries. The licensee shall report each day, under oath when requested to do so, those data to the chief.

The daily catch data shall be recorded accurately in a manner and on a form prescribed by the chief in division rule.

A licensee shall contact the chief or the chief's designee when the licensee is in transit to the licensee's trap nets to lift, move, pull, remove, clean, or maintain the trap nets for any reason and also shall contact the chief or the chief's designee when returning to land with a daily catch of fish from a trap net indicating the licensee's estimated time of arrival at a specific port and any other information required by the chief. The licensee shall contact the chief or the chief's designee by using a cellular telephone, radio, or other communication device in a manner prescribed by the chief.

No person shall fail to comply with any report procedure provided for in this section, other provisions of this section, or division rule adopted pursuant thereto.

Effective Date: 10-20-1994; 04-06-2007; 2007 SB77 10-10-2007



Section 1533.43 - License tag to be attached to each fishing device.

Except as otherwise provided by division rule, the chief of the division of wildlife, each fishing season, shall issue a license tag for each dip net, carp apron, and seine, except a minnow seine, used to take fish in the Lake Erie fishing district and in such other waters wherein fishing with nets or seines is licensed by law. No person shall use such nets in fishing without attaching a license tag thereto, as provided in this section.

On each seine, the tag shall be attached on either brail, and on each dip net, the tag shall be attached to the rim line of the net. On each carp apron, the tag shall be attached to either end of the line running across the top of the net. Each tag shall be attached in such a manner that the number thereon can be read easily, and the number shall not be defaced by paint or any other substance or in any manner. If such tags are not attached to such nets in the manner provided in this section, it is prima-facie evidence that they have not been lawfully licensed. Each net without the tag prescribed in this section constitutes a separate offense and is a public nuisance. Such an untagged fishing device, or parts thereof, is unlawful under this section and shall be seized and held for evidence or for forfeiture proceedings.

No person shall fail to comply with any provision of this section or division rule adopted pursuant thereto.

Effective Date: 10-20-1994



Section 1533.431 - Numbering and locating trap or fyke nets.

Except as otherwise provided by division rule, every person using trap or fyke nets in taking fish in the Lake Erie fishing district, each fishing year, shall number each net starting with numerical one and continuing in consecutive order as high as the number of nets licensed by the person in that fishing year. No person shall use the same number more than once. The numbers shall be placed and kept upon the orange uphaul buoy attached to each net. The number shall be at least two inches high and maintained in legible condition at all times. If at any time an uphaul buoy is intentionally or accidentally detached from a net while it is in the water, the same buoy, or if the original one is lost another buoy with the required information placed upon it, immediately shall be attached to the net.

Except as otherwise provided by division rule, every person using trap or fyke nets to take fish in the Lake Erie fishing district shall notify the division of wildlife in writing of the location, date, and numerical number of each net placed in or removed from such waters. The notification shall show by grid number, taken from the grid chart furnished by the division, the location of the net at the time of its removal or placement. The written notification shall be mailed in time for the postmark to show a date of no later than the day after the day in which the net is removed or placed.

No person shall fail to comply with any provision of this section or division rule adopted pursuant to it.

Effective Date: 10-20-1994



Section 1533.44 - Fishing devices shall be marked with owner's or operator's name.

Except as otherwise provided by division rule, no person shall use in fishing in the Lake Erie fishing district and other waters wherein nets are licensed by law any trap net, crib net, fyke net, seine, carp apron, live car, or trotline without having painted, branded, stamped, or burned thereon, in legible letters not less than one inch in height and maintained in legible condition at all times, the name of the owner or person operating the net or other device. On trotlines, the name shall be located on tally buoys at each end of each trotline. On trap nets, crib nets, and fyke nets, the name shall be located on the uphaul buoy of any net set singly or of the first and last net of any string of nets. On dip nets, the name shall be located on the lifting pole. On seines, the name shall be located on either brail. On carp aprons, the name shall be located on a board or metal plate attached to either end of the line running across the top of the net. On live cars or other holding devices, except a pond used in holding live commercial species of fish, the name shall be located on the top of the live car or other holding device.

Each net, seine, carp apron, or string of nets not legibly marked as prescribed in this section constitutes a separate offense and is a public nuisance. Such an unmarked fishing device or parts thereof shall be seized and held for evidence or for forfeiture proceedings as provided in section 1531.20 of the Revised Code.

The chief of the division of wildlife may provide by division rule the manner in which any device used in commercial fishing and referred to in this chapter or Chapter 1531. of the Revised Code shall be marked and the manner in which the marker shall be displayed. The chief may require that the devices be marked individually or in the aggregate and that the markers be displayed upon each device, at intervals, or in any other manner.

No person shall fail to comply with any provision of this section or division rule adopted pursuant thereto. No person shall remove, destroy, or tamper with any marker that is placed on a commercial fishing device in accordance with this section or any division rule adopted pursuant to it.

Effective Date: 10-20-1994



Section 1533.45 - Places where nets may not be used.

No person shall lay out, pull, lift, draw, set, place, locate, or maintain any net or seine, except a minnow seine, on any of the reefs of the Lake Erie fishing district, except by permission of the chief of the division of wildlife, or lay out, pull, lift, draw, set, place, locate, or maintain any net or seine in any channel or passage lying between any islands or between any island and the mainland in Lake Erie at a greater distance from the shore of the islands or mainland than one-fourth the distance across the channel or passage. No person shall lay out, pull, lift, draw, set, place, locate, or maintain any net or seine, except a minnow seine, in any other area of Lake Erie where that activity is prohibited by the chief in rules adopted for the purposes of this section. The chief shall adopt rules under section 1531.10 of the Revised Code establishing no-fishing zones throughout the Ohio waters of the Lake Erie fishing district.

No net shall be set in less than three feet of water in either of the fishing districts of the state except seines and minnow seines. The division may establish in Sandusky bay, with the consent of the coast guard, any buoys or markers that are necessary for information to the public or as aids to navigation, but nothing in this section shall be construed as permitting the division to place any buoys or markers that will in any way interfere with the use, laying out, or pulling of seines in any part of Sandusky bay as permitted pursuant to this section.

Effective Date: 10-20-1994



Section 1533.46 - Splashing to drive fish into nets prohibited.

No fish shall be driven into any net or device by "plunging," "splashing," "hammering," or by any noise or other disturbances in or out of the water for such purpose in either of the fishing districts of the state.

Effective Date: 10-01-1953



Section 1533.47 - [Repealed].

Effective Date: 03-27-1984



Section 1533.48 - Trotlines.

Except as otherwise provided by division rule, two types of trotlines may be used in the Lake Erie fishing district. One type shall be one line of not more than seventy single hooks attached thereto, and the second type shall have over seventy single hooks attached to any number of lines. No person shall use in the Lake Erie fishing district a trotline other than those described in this section.

No person shall set, maintain, bait, pull, or remove fish from a trotline having seventy hooks or less attached thereto which does not have all red buoys or floats.

No person shall set, maintain, bait, or remove fish from a trotline or trotlines with more than seventy hooks attached thereto that do not have all white buoys or floats.

No person shall set, maintain, bait, pull, or remove fish from a trotline in the Lake Erie fishing district that is wholly or partly made of wire line, does not have floats or buoys made of non-shatterable material, does not have the licensee's name on the end buoys or floats, can be removed from the water by pulling from shore, or is set on a reef.

No person shall set, bait, pull, or remove fish from a trotline in the Lake Erie fishing district during the time from one-half hour after sunset to one-half hour before sunrise. All fish taken from such a trotline shall be brought ashore during the time from one-half hour before sunrise to one-half hour after sunset.

No person shall fail to comply with any provision of this section or division rule adopted pursuant thereto.

In addition to other penalties in the Revised Code, the license of any person who is convicted of two violations of this section that occurred within a twelve-month period is suspended upon the second such conviction by operation of law for a period of five fishing season days immediately following that conviction.

In addition to other penalties in the Revised Code, the license of any person who is convicted of three or more violations of this section that occurred within a twelve-month period is suspended upon the third or subsequent such conviction by operation of law for a period of twenty fishing season days immediately following that conviction.

During any period of suspension, no person shall use or engage in fishing with commercial gear owned, used, or controlled at the time of conviction by the licensee whose license has been suspended.

Effective Date: 10-20-1994



Section 1533.49 - Size of mesh and twine used in crib nets, trap nets, and fyke nets.

The dimensions and specifications for nets provided in this section shall apply except as otherwise provided by division rule.

The meshes of the back of the crib or car of all crib nets, fyke nets, or trap nets used in fishing in this state shall be hung on a third so as to hang squarely, shall be made of twine not heavier than eighteen thread, and shall measure not less than two and five-eighths inches stretched mesh as found in use or possession, measured on the bar. The meshes shall extend from the top to the bottom of the crib or car of the nets. No person shall place a screen or apron of any kind over the two and five-eighths inches mesh which in any way will tend to obstruct the passage of fish through the meshes.

No person shall use a trap net, crib net, or fyke net without having a spreader bar in the back of the crib or car thereof and so placed that the meshes of the back of the crib or car will hang squarely.

No person shall bring a crib net, fyke net, or trap net ashore with the back of the lifting car removed.

No person shall fail to comply with any provision of this section or division rule adopted pursuant thereto.

Effective Date: 10-20-1994



Section 1533.50 - Carp apron use restrictions.

Except as otherwise provided by division rule, no person shall use a carp apron except in marshes, or in connecting ditches dug especially for the purpose of draining or filling a marsh with water, that border the Lake Erie fishing district or border a stream or river flowing into that district in Lucas, Sandusky, Ottawa, and Erie counties.

No person shall use a carp apron except to take carp, suckers, sheepshead, goldfish, bowfin, and gizzard shad. Any other species of fish caught in a carp apron shall be released immediately, in as good a condition as possible, while the fish are being removed from the apron.

No carp apron shall be more than one hundred feet in length nor more than seventy-five feet in depth. No less than three and one-half inches stretched mesh shall be used in the apron.

No person shall fail to comply with any provision of this section or division rule adopted pursuant to it.

Effective Date: 10-20-1994



Section 1533.51 - Fishing guide license.

No person shall be or serve as a fishing guide in the Lake Erie fishing district without a license from the chief of the division of wildlife. The application for a license, and the license, shall be in such form as the chief prescribes.

The chief, with the approval of the wildlife council, may establish the qualifications for such a license and the terms, conditions, and restrictions thereof. Such qualifications when applicable shall include that the applicant possesses a power boat operator's license from a department, agency, commission, or instrumentality of the United States.

Fishing guide licenses shall expire each year on the fifteenth day of April. Such a license shall be carried by the person in command of the boat or person in charge, upon his person, when such service is being performed and shall be exhibited upon demand to any wildlife officer or other law enforcement officer who has authority to enforce the wildlife, hunting, and fishing laws.

The license fee for a fishing guide license is fifty dollars per person.

The license fee for other services or devices, as approved by the chief, not mentioned in this section shall be an amount set by the chief with the approval of the wildlife council, not to exceed twenty-five dollars.

All license fees collected from fishing guides shall be deposited in the state treasury pursuant to section 1533.33 of the Revised Code.

No person shall fail to comply with any provision of this section or division rule adopted pursuant to it.

Effective Date: 10-20-1994



Section 1533.511 - Fishing guide daily record.

Except as otherwise provided by division rule, every fishing guide who furnishes services that result in the taking of fish from the Lake Erie fishing district shall keep an accurate daily record of all fish caught upon monthly report forms, provided by and in the manner prescribed by the chief of the division of wildlife. The catch data shall be recorded on the respective date upon the monthly report no later than twelve noon on the day following the day in which the fish were taken and shall include the number of fishermen, hours fished, locality fished, numbers or pounds of each kind of fish taken, and such other data as the chief requires. Every licensee shall submit such a completed monthly report form to the division of wildlife within fifteen days after the end of the calendar month in which the fishing guide service is provided regardless of whether the service is discontinued for one or more months. If the service is so discontinued, the licensee shall state that fact. The report form shall be open to inspection to any employee of the division at all reasonable hours.

No person shall fail to comply with any report procedure provided for in this section, other provision of this section, or division rule adopted pursuant thereto.

In addition to other penalties provided in the Revised Code, the license of any person who is convicted of two violations of this section that occurred within a twelve-month period is suspended upon the second such conviction by operation of law for a period of five fishing season days immediately following that conviction.

In addition to other penalties provided in the Revised Code, the license of any person who is convicted of three or more violations of this section that occurred within a twelve-month period is suspended upon the third or subsequent such conviction by operation of law for a period of twenty fishing season days immediately following that conviction.

During any period of suspension, no person shall use or engage in fishing for hire with gear owned, used, or controlled at the time of conviction by the licensee whose license has been suspended.

Effective Date: 10-20-1994



Section 1533.52 - Method of measuring nets.

Except as provided by division rule, the size of the mesh of all nets, seines, and carp apron, except dip nets or minnow nets, possessed in this state or used in fishing in any of the waters of this state wherein fishing with nets is licensed by law shall be determined by measuring the mesh on the bar, by exerting not more than a two pound strain on four consecutive bars and measuring these four bars while that strain is on them from the inside edge of the knot on one end of this series of bars to the outside edge of the knot on the other end. One-half the length of the four bars so measured shall be deemed to be the length of one collapsed stretched mesh of that part of the net being measured. The weight to be used in measuring the bars of meshes of nets shall be tested, approved, and certified by the department of agriculture, or other governmental entity authorized to so certify, and authorized by the chief of the division of wildlife.

Effective Date: 10-20-1994



Section 1533.53 - [Repealed].

Effective Date: 03-27-1984



Section 1533.54 - Methods of fishing.

No person shall draw, set, place, locate, maintain, or possess a pound net, crib net, trammel net, fyke net, set net, seine, bar net, or fish trap, or any part thereof, or throw or hand line, with more than three hooks attached thereto, or any other device for catching fish, except a line with not more than three hooks attached thereto or lure with not more than three sets of three hooks each, in the inland fishing district of this state, except for taking carp, mullet, sheepshead, and grass pike as provided in section 1533.62 of the Revised Code, and except as provided in section 1533.60 of the Revised Code, or as otherwise provided for by division rule. No person shall catch or kill a fish in that fishing district with what are known as bob lines, trotlines, or float lines, or by grabbing with the hands, or by spearing or shooting, or with any other device other than by angling. In the waters of the inland fishing district, except those lakes, harbors, and reservoirs controlled by the state, a trotline may be used with not more than fifty hooks, and no two hooks less than three feet apart, by the owner or person having the owner's consent in that part of the stream bordering on or running through that owner's lands.

Notwithstanding this section, any resident who is licensed to fish with nets in the Ohio river may possess fish nets for the sole purpose of storage, repair, drying, and tarring in the area between United States route fifty and the Ohio river from the Indiana state line to Cincinnati, Ohio, and in the area between United States route fifty-two and the Ohio river from Cincinnati, Ohio, to Chesapeake, Ohio, and in the area between state route seven and the Ohio river from Chesapeake, Ohio, to East Liverpool, Ohio.

Any person possessing a net in this reserve district shall have an Ohio permit for each net in the person's possession. The permit shall be issued annually by the chief of the division of wildlife upon application of the owner of the net and submission of evidence by the owner of possession of a valid fishing license permitting the owner to fish with nets in the Ohio river, and the payment of fifty dollars for each net for which an application is made and a permit is issued. The permit shall expire at twelve midnight on the fifteenth day of March of each year.

Effective Date: 09-26-2003



Section 1533.55 - Placement and maintenance of nets and other fishing devices in Lake Erie.

Except as otherwise provided by division rule, no person shall draw, set, place, locate, or maintain any net, except a seine, within one-fourth of a mile of any reef in Lake Erie between the first day of May and the tenth day of May, both dates inclusive, and within one-fourth mile of any island or the mainland bordering Lake Erie between the fifteenth day of June and the fifteenth day of September, both dates inclusive. No seine or net of any kind except a minnow net shall be placed, located, pulled, or maintained in Sandusky bay from one hour after sunset on Saturday until one hour before sunrise on the following Monday, or from one hour before sunset on the day before Memorial Day, Independence Day, and Labor Day until one hour before sunrise on the day following Memorial Day, Independence Day, and Labor Day. No seine shall be set, placed, located, or maintained in Sandusky bay and the inland fishing district during the nighttime from one hour after sunset until one hour before sunrise. No person shall place, set, locate, pull, or maintain a seine, except a minnow seine, in the Lake Erie fishing district during the time from one-half hour after sunset until one-half hour before sunrise, except that a licensee may place, set, locate, pull, or maintain a seine other than a minnow seine in any waters of the Lake Erie fishing district other than Sandusky bay at those times, upon prior notification to the chief of the division of wildlife, or the chief's designated agent, during not more than one week per notification. The notification shall be in writing and shall state the licensee's name and address, date and time of fishing, and location of fishing grounds.

No trap net, crib net, fyke net, or other fishing devices, except a seine which has been authorized to be hauled during the nighttime, shall be lifted, pulled, hauled, or set, nor shall fish be removed therefrom, except during the time from one-half hour before sunrise to one-half hour after sunset. Each net or other device set, maintained, placed, pulled, lifted, or hauled in violation of this section constitutes a separate offense.

All fish taken from a net or other fishing device, except a seine that has been authorized to be hauled during the nighttime, shall be brought ashore during the time from one-half hour before sunrise to one-half hour after sunset.

The chief may adopt rules under section 1531.10 of the Revised Code providing that no person shall lay out, pull, lift, draw, set, place, locate, or maintain any net or seine at any other place or places in the Lake Erie fishing district and in other waters wherein fishing with nets or seines is licensed by law wherein such a prohibition is needed for the protection, preservation, or propagation of fish.

No person shall leave a commercial fishing device in a slack manner, or torn parts thereof, in the waters of the Lake Erie fishing district for more than five consecutive days. For the purposes of this section, a fishing device is slack when the anchors to various parts of the device are not holding it in the normal extended manner.

No person shall set or use a net, trotline, or other fishing device, except a trap net or fyke net, in the Lake Erie fishing district without removing all of the fish therefrom at least once during a period of five consecutive days. A trap or fyke net shall have all of the fish removed from the crib or car at least once during such time.

Any net, gill net, or other fishing device set, lifted, pulled, hauled, or used in violation of this chapter or Chapter 1531. of the Revised Code or division rule is a public nuisance and each wildlife officer, or other officer with like authority, may seize and safely keep such a fishing device or part thereof, and the illegal results therefrom, for evidence or forfeiture proceedings unless otherwise ordered by the chief.

No person shall fail to comply with any provision of this section or division rule adopted pursuant to it.

In addition to other penalties provided in the Revised Code, the license of any person who is convicted of two violations of this section that occurred within a twelve-month period is suspended upon the second such conviction by operation of law for a period of five fishing season days immediately following that conviction.

In addition to other penalties provided in the Revised Code, the license of any person who is convicted of three or more violations of this section that occurred within a twelve-month period is suspended upon the third or subsequent such conviction by operation of law for a period of twenty fishing season days immediately following that conviction.

During any period of suspension, no person shall use or engage in fishing within commercial gear owned, used, or controlled at the time of conviction by the licensee whose license has been suspended.

Effective Date: 04-20-2000



Section 1533.56 - Daily records of fish processing.

Except as otherwise provided by division rule, every person, in any county adjoining Lake Erie, who for consideration, hire, or resale, scales, fillets, dresses, or in any manner processes fish taken with other than commercial fishing gear shall maintain accurate daily records. Those records shall show the name and address of each owner or other person from whom the processor receives fish, the species, the weight of each species, and the date of receipt during the day. The name, address, species, weight, and date shall be recorded on monthly report forms provided by, and in the manner prescribed by, the chief of the division of wildlife. The processor shall keep each batch of fish he receives from one owner or other person separate and shall attach to the batch or its container a tag or label showing the name of that owner or other person and the weight of the fish until the information required to be recorded on the daily records is recorded as prescribed by law or division rule. The processor shall mail the monthly report form to the division on or before the fifteenth day of the month following the calendar month in which the fish were received by the processor. Any wildlife officer or law enforcement officer who has authority to enforce the wildlife, hunting, and fishing laws may enter the premises at any reasonable hour and inspect the records and premises.

No person shall fail to comply with any provision of this section or division rule adopted pursuant thereto.

Effective Date: 10-20-1994



Section 1533.57 - Minnows shall be taken only for bait.

In the inland fishing district seining for minnows is prohibited from the first day of May to the fourteenth day of June, both inclusive, except in streams in which the average width of water at the time seined does not exceed twelve feet for a distance of fifty yards above and below the point seined. In such district no persons shall take, catch, buy, or sell minnows, except for bait, and the taking, transporting, or shipping of minnows out of the state is prohibited. In the inland fishing district no minnows shall be taken or caught except with a minnow seine not exceeding four feet in depth and eight feet in length. In the Lake Erie fishing district no minnows shall be taken with a minnow seine exceeding thirty feet in length. No person at any time in the inland fishing district shall have in his possession either alive or otherwise more than one hundred minnows, except persons, firms, associations, or corporations buying, selling, or dealing in bait. Such persons, firms, associations, or corporations must be licensed as provided in section 1533.40 of the Revised Code.

Effective Date: 10-01-1953



Section 1533.58 - Prohibition against use of deleterious substances in waters of the state.

No person shall take, catch, injure, or kill wild animals, or destroy the habitat thereof, in any waters of the state by means of quicklime, electricity, or any kind of explosive or poisonous substances, or place or use quicklime, electricity, or explosive or poisonous substances in any such waters, except for engineering purposes and with the written permission of the chief of the division of wildlife. Each wild animal taken, killed, or had in possession in violation of this section constitutes a separate offense.

Effective Date: 10-01-1953



Section 1533.59 - Prohibition against obstructing natural transit of fish.

No person shall locate, place, or maintain in any of the waters over which the state has jurisdiction any obstruction to the natural transit of fish. The chief of the division of wildlife or any wildlife officer or other person may take up, remove, or clear away such obstructions, except milldams, and if the obstruction is a net or other device used for leading or catching fish, it may be seized and condemned, as provided in section 1531.20 of the Revised Code. This section does not apply to Lake Erie.

Effective Date: 10-20-1994



Section 1533.60 - Fish may be taken in overflows and private ponds.

Fish may be taken in any manner in the ponds or lagoons formed by the receding waters of any river when such ponds or lagoons no longer have any connection with the channels of such streams.

Effective Date: 10-01-1953



Section 1533.61 - Certain nets, traps and other devices exempted.

This chapter and Chapter 1531. of the Revised Code do not apply to any of the following:

(A) Nets, traps, or other devices for catching fish in the possession of the owner of a private artificial fish pond or privately owned lake for use only in that pond or lake;

(B) Fish nets, fish traps, or other devices for catching fish, not otherwise prohibited, to be used in catching fish in Lake Erie, or in those bays, marshes, estuaries, or inlets bordering on, flowing into, or in any manner connected with Lake Erie, wherein fishing with those devices is permitted when the fish nets, fish traps, or other devices are kept within one mile of the waters of the Lake Erie fishing district;

(C) Nets, gill nets, traps, or other devices in the possession of bona fide manufacturers or dealers when the nets, gill nets, traps, or other devices are kept in the regular places of business of those manufacturers or dealers, or are in course of transportation, or other devices in the possession of common carriers for transportation;

(D) Gill nets in the possession of a person who holds a currently valid wild animal collecting permit issued to him by the chief of the division of wildlife under section 1533.08 of the Revised Code and who is taking fish with a gill net in accordance with the permit.

Effective Date: 10-20-1994



Section 1533.62 - Locations where seine or net may be used.

The dimensions and specifications for seines provided in this section shall apply except as otherwise provided by division rule.

Carp, buffalo fish, suckers, sheepshead, goldfish, bowfin, and gizzard shad may be taken with a seine only in the bays, marshes, estuaries, or inlets bordering upon, flowing into, or in any manner connected with Lake Erie, except in any of these waters that are in the Lake Erie fishing district where they may be taken with other nets as provided in this chapter and Chapter 1531. of the Revised Code. The meshes of one-third of each wing of such a seine, next to the brails, shall measure not less than five inches stretched mesh, and the meshes of the next one-third of each wing shall measure not less than four and one-half inches stretched mesh. The balance of the seine shall measure not less than four inches stretched mesh. All measurements shall be made on the bar as provided in section 1533.52 of the Revised Code. Such fish may be taken only with the seine prescribed in this section in the Ottawa river, no farther up than the Ann Arbor bridge; in the Maumee river, no farther up than the Toledo Cherry street bridge; in the Portage river and in Portage bay, no farther up than one-half mile west of the junction of the Portage and Little Portage rivers; in the Sandusky river, no farther up than an imaginary line running from the west point of Squaw island straight across Sandusky river to Teal Pond Point, thence straight south to the mainland; in Mud creek and in Mud creek bay, no farther up than an imaginary line running straight across Mud creek at a right angle with the course of the stream one-half mile west of the Mud Creek bridge on Port Clinton road; and in the Lacarpe creek, Little Portage river, Tousaint river, Turtle creek, Crane Creek, and Ward's canal, no farther up than the water level of Lake Erie extends in these streams. No person shall set and leave stationary a seine, net, or other device that will tend to interfere with the free movement of fish into or out of the mouth of any stream flowing into or in any manner connected with Lake Erie, wherein fishing with nets is permitted by law, or up or down any section of such streams. In the Lake Erie fishing district, a smaller mesh may be used in the bag of a seine, but such a small mesh bag shall not exceed three hundred fifty feet in length, of which two hundred feet shall be made of twine with meshes not less than three inches stretched mesh, fishing measure, measured on the bar as provided in section 1533.52 of the Revised Code.

No seine shall be used in fishing or had in possession in this state of a greater length than three hundred rods.

This section does not permit the use of any net in any stream flowing into Lake Erie east of the mouth of Sandusky bay, except a minnow net as provided in section 1533.57 of the Revised Code.

No person shall draw, set, place, locate, or maintain any net or seine except a minnow net in that portion of Sandusky bay or Lake Erie lying within the area starting at the northeast end of the Cedar Point jetty, thence on a line drawn straight from the northeast end of Cedar Point jetty to Shafer's dock on Marblehead, thence to the western extremity of Johnson's island, thence to the loading dock of the Baltimore and Ohio Railroad, and back to the point of origin.

No person shall draw, set, place, locate, or maintain any net except a minnow net in that portion of Sandusky bay lying between Cedar Point and the mainland and east of an imaginary line running straight across Sandusky bay from the extreme west point of Cedar Point to the Baltimore and Ohio elevator dock.

No person shall fail to comply with any provisions of this section or division rule adopted pursuant thereto.

Effective Date: 10-20-1994; 2007 SB77 10-10-2007



Section 1533.63 - Legal length and weight of certain fish.

Except as otherwise provided by division rule, no person shall take, catch, buy, sell, transport, or possess a whitefish less than seventeen inches in length, a sturgeon less than forty-eight inches in length, a catfish less than fourteen and one-half inches in length, a yellow perch less than eight and one-half inches in length, a yellow perch fillet or part fillet of not less than five and five-eighths inches in length, a headless yellow perch less than six and seven-eighths inches in length, a white bass or white bass hybrid less than eleven inches in length, a headless white bass or white bass hybrid less than eight and three-fourths inches in length, a white bass or white bass hybrid fillet or part thereof less than six and one-half inches in length, a bullhead less than nine inches in length, or a cisco less than eleven inches in length. All such fish caught or taken of a weight or length less than that prescribed in this section or as may be provided by the chief of the division of wildlife immediately shall be released with as little injury as possible while the net, seine, trotline, dip net, or other fishing device is being lifted, pulled, or hauled.

No person shall release such undersized fish or species protected by this chapter and Chapter 1531. of the Revised Code or division rule into a privately owned pond, lake, live car, or other enclosure. No person shall bring ashore, or possess aboard a boat used in commercial fishing, a fish with its head or tail removed or in such condition that its length, weight, or species cannot be determined.

This section does not prohibit the catching, taking, or possession of such undersized fish when caught or taken with hook and line, other than a commercially licensed trotline, but when such fish are so taken, they cannot be bought or sold. No person shall possess such undersized fish or a species of fish that is not permitted to be taken commercially aboard a boat when going to, while on, or when returning from nets or other devices used in commercial fishing.

No licensed commercial fishers, or person required to have a commercial fishing license under section 1533.34 of the Revised Code, shall take walleye, sauger, whitefish, mooneye, cisco, burbot, sturgeon, and blue pike; brook, brown, rainbow, and lake trout; coho, chinook, and kokanne salmon; or other species protected by this chapter and Chapter 1531. of the Revised Code or division rule, from Lake Erie or its tributaries or possess such fish aboard a boat used in commercial fishing when going to or returning from nets or other fishing devices. All such fish caught or taken from a commercial fishing device immediately shall be released with as little injury as possible while the fishing device is being lifted, pulled, or hauled.

No person shall take, buy, sell, transport, cause to be transported, or possess a container, quantity, boat load, catch, or haul with more than ten per cent by weight of undersized fish or any other species either round, filleted, or headless mentioned in this section or division rule. The entire quantity of fish containing more than ten per cent by weight of undersized fish shall be confiscated along with its containers. No person shall buy, sell, offer for sale, transport, give away, barter, or possess a fish caught or taken out of season or in any manner prohibited or a fish caught or taken unlawfully from waters in or outside the state. All fish brought into the state from another state or country shall be subject to the laws of this state.

All fish taken or caught from Ohio waters shall be brought into an Ohio port for inspection. No person shall ship, carry, transport, or cause to be transported any fish taken or caught from Ohio waters directly to a point outside the state.

Walleye or sauger originating from outside of this state may be possessed for sale, bought, or sold subject to division rule.

No person shall trade, buy, sell, possess, or transport for sale walleye or sauger taken from waters in this state. In addition, no person shall take, possess, buy, sell, deliver, transport, ship, trade, or give away walleye or any part of a walleye, including roe, that is taken from the Ohio waters of Lake Erie or its tributaries and that is taken with the aid of a commercial fishing device.

Each person who holds a permit under section 1533.301 or 1533.631 of the Revised Code shall keep accurate written records in the English language of all sales and purchases of freshwater fish. The records shall include the name and address of the buyer and seller, the name of fish, the amount of fish in pounds, and the date of sale or purchase. Records for trout, bullhead, herring, whitefish, sauger, walleye, yellow perch, white bass, sturgeon, and channel catfish shall be kept on forms provided by the chief. In lieu of keeping the written records concerning sales of freshwater fish as required under this section, a permit holder, upon applying to and receiving the approval of the chief, may keep the sales information required under this section on normal business records, including, but not limited to, receipts and invoices. All records shall be maintained for at least one year and shall be open to inspection to all division of wildlife officers at all reasonable hours. A buyer who purchases fish for the buyer's own consumption shall not be required to keep records, and persons selling fish for personal consumption shall not be required to record the names and addresses of persons purchasing the fish.

No person shall fail to comply with any provision of this section or division rule adopted pursuant thereto.

As used in this section, "sale of fish" includes, but is not limited to, fish sold in the round or part thereof and fish sold as part of a meal or service, but does not include canned fish.

Effective Date: 04-20-2000; 2007 SB77 10-10-2007



Section 1533.631 - Permit for handling fish at wholesale.

Any person may apply for a permit to handle commercial fish, or other fish that may be bought or sold under the Revised Code or division rule, at wholesale. Prior to making application for such a permit, a person first shall satisfy the following qualifications to the satisfaction of the chief of the division of wildlife: over eighteen years of age, no prior conviction of or plea of guilty on or after the effective date of this amendment to a felony concerning commercial fishing activities for a violation of state or federal law, and ninety days Ohio residency immediately preceding application. The chief shall issue an annual permit granting the applicant the privilege to handle such fish at wholesale at one or more designated premises upon satisfaction of the pre-application qualifications, filing of an application on a form prescribed by the chief, and payment of a fee of sixty-five dollars. No person or a person's agent shall handle at wholesale any fresh water fish or part thereof unless a permit has been issued for the calendar year in which the fish is handled at wholesale for the premises at which the fish is handled.

A fish is handled at wholesale for purposes of this section when it is on a premises within the state and is being held, stored, handled, or processed for the purpose of sale to a person who resells the fish.

The permit required by this section shall be issued subject to the right of entry and inspection of the designated premises of the permittee by any law enforcement officer authorized by section 1531.13 of the Revised Code to enforce the laws and rules of the division of wildlife. Such an officer may enter and inspect the designated premises and any box, package, or receptacle, and the contents thereof, for the purpose of determining whether any provision of this chapter or Chapter 1531. of the Revised Code or division rule is being violated.

No person holding a permit under this section shall remove a label required by section 1533.301 of the Revised Code unless the box, package, or receptacle bearing the label has been opened or unless the label is replaced with another label that meets the requirements of that section.

No person shall fail to comply with any provision of this section or division rule adopted pursuant to it.

Effective Date: 09-26-2003; 2007 SB77 10-10-2007



Section 1533.632 - Regulation of aquaculture - permits.

(A) As used in this section:

(1) "Aquaculture" means a form of agriculture that involves the propagation and rearing of aquatic species in controlled environments under private control, including, but not limited to, for the purpose of sale for consumption as food.

(2) "Aquaculture species" means any aquatic species that may be raised through aquaculture that is either a class A aquaculture species or a class B aquaculture species.

(3) "Class A aquaculture species" includes any species designated as such by the chief of the division of wildlife in rules adopted under division (B) of this section.

(4) "Class B aquaculture species" includes any species, except for class A aquaculture species, designated as such by the chief in rules adopted under division (B) of this section.

(5) "Aquaculture production facility" means a facility that has suitable infrastructure and equipment, as determined by the chief, and that is solely dedicated to the propagation and rearing of an aquaculture species.

(6) "Suitable infrastructure" includes ponds, raceways, and tanks.

(B) The chief, in accordance with Chapter 119. of the Revised Code, shall adopt rules for the regulation of aquaculture and may issue permits to persons wishing to engage in aquaculture for the production of aquaculture species. Rules adopted under this section shall ensure the protection and preservation of the wildlife and natural resources of this state. The legal length and weight limitations established under section 1533.63 of the Revised Code do not apply to class A or class B aquaculture species.

A permit may be issued upon application to any person who satisfies the chief that the person owns or leases an aquaculture production facility. Each permit shall be in such form as the chief prescribes. The permits shall be classified as either class A or class B. A class A permit shall be required for all class A aquaculture species that are designated by rule as a class A aquaculture species. Class B permits shall be issued on a case-by-case basis. In determining whether to issue a class B permit, the chief shall take into account the species for which the class B permit is requested, the location of the aquaculture production facility, and any other information determined by the chief to be necessary to protect the wildlife and natural resources of this state. The annual fee for a class A permit shall be fifty dollars unless otherwise provided by rule by the chief. The annual fee for a class B permit shall be set by the chief at a level between one hundred and five hundred dollars. In determining the fee to be charged for a class B permit, the chief shall take into account the additional costs to the division for the inspection of aquaculture facilities used to raise a given class B aquaculture species.

The chief may revoke a permit upon a determination that the person to whom the permit was issued has violated any rule adopted under this section. The permit shall be reissued upon a showing by the person that the person is in compliance with the rules adopted under this section. A holder of an aquaculture permit may receive a permit issued under section 1533.301 or 1533.40 of the Revised Code without payment of the fee for that permit if the conditions for the issuance of the permit have been met.

(C) No person shall knowingly sell any aquatic species under an aquaculture permit issued under this section that was not raised in an aquaculture production facility. In addition to any other penalties prescribed for violation of this division, the chief may revoke the permit of any person convicted of a violation of this division for any period of time the chief considers necessary.

(D) No person who does not hold a current valid aquaculture permit shall knowingly sell an aquaculture species while claiming to possess an aquaculture permit.

Effective Date: 09-26-2003; 04-06-2007



Section 1533.64 - Property rights in fish.

Fish lawfully confined in a net, or by a device authorized by law, are the property of the owner or person operating the net or other device. No person other than the owner or person in control of the net or other device shall take or catch from it or possess a fish that is or has been so confined unless the person so taking, catching, or possessing the fish has been authorized in writing to do so by the owner or person in control of the net or other device. Each fish taken from and each fish had in possession that was taken from any net or other device legally operated in any of the waters of this state by any person other than the owner or the owner's agent operating the net or other device constitutes a separate offense.

No person shall fail to comply with this section or a division rule adopted pursuant thereto.

Effective Date: 10-20-1994; 2007 SB77 10-10-2007



Section 1533.641 - Commercial licenses revoked on felony conviction.

(A) If a person is convicted of or pleads guilty on or after the effective date of this section to a felony related to commercial fishing activities for a violation of state or federal law, all commercial fishing licenses issued under section 1533.35 of the Revised Code and all permits to handle commercial fish or other fish at wholesale issued under section 1533.631 of the Revised Code to that person are permanently revoked by operation of law.

(B)

(1) If a commercial fishing licensee, such a licensee's authorized representative, a person that has been issued a permit under section 1533.631 of the Revised Code to handle commercial fish or other fish at wholesale, or such a permittee's authorized representative is convicted of or pleads guilty to a violation of section 1533.341, 1533.343, 1533.41, 1533.42, 1533.62, 1533.63, 1533.631, or 1533.64 of the Revised Code or any division rule pertaining to those sections, the licensee's license or the permittee's permit, as applicable, shall be suspended for a period of thirty fishing season days. Not later than seven days after receipt of a notification under division (F) of this section, the chief of the division of wildlife shall suspend the license or permit.

(2) If a person is convicted of or pleads guilty to a second violation of a section of the Revised Code that is listed in division (B)(1) of this section or any division rule pertaining to those sections within ten years after being convicted of or pleading guilty to the first violation, the applicable licensee's license or permittee's permit shall be suspended for a period of sixty fishing season days. Not later than seven days after receipt of a notification under division (F) of this section, the chief shall suspend the license or permit.

(3) If a person is convicted of or pleads guilty to a third violation of a section of the Revised Code that is listed in division (B)(1) of this section or any division rule pertaining to those sections within ten years after being convicted of or pleading guilty to the first violation, the applicable licensee's license or permittee's permit shall be permanently revoked. Not later than seven days after receipt of a notification under division (F) of this section, the chief shall revoke the license or permit.

(C) During any period of suspension of a license or permit under this section, no person shall use or engage in fishing with commercial gear, or in handling commercial fish or other fish at wholesale with equipment, owned, used, or controlled at the time of conviction or plea by the licensee or the licensee's authorized representative or by the permittee or the permittee's authorized representative, as applicable.

(D) A person whose license has been suspended by operation of law pursuant to any provision of this chapter or Chapter 1531. of the Revised Code or division rule is not eligible to apply for or receive a new commercial fishing license issued under section 1533.35 of the Revised Code or a permit to handle commercial fish or other fish at wholesale issued under section 1533.631 of the Revised Code during the period of the suspension.

(E) For purposes of determining a license or permit suspension or revocation for a violation of section 1533.63 of the Revised Code, multiple convictions resulting from violations of that section that occurred at the same time, on the same day, and at the same location are deemed to be a single conviction of one violation.

(F) The clerk of the court before which a person is convicted of or pleads guilty to a violation of state or federal law as described in division (A) of this section or a section of the Revised Code that is listed in division (B)(1) of this section or any division rule pertaining to those sections shall send written notification to the chief of the conviction or plea together with the person's name and address not later than ten days after the date of conviction or plea.

Effective Date: 2007 SB77 10-10-2007



Section 1533.65 - Each fish constitutes separate offense.

Each fish caught, killed, taken, or had in possession contrary to a division rule or this chapter or Chapter 1531. of the Revised Code constitutes a separate offense.

Effective Date: 10-20-1994



Section 1533.66 - Trespassing upon lands bordering on fishponds.

(A) No person shall trespass upon lands or rights in lands of another, lying in or bordering upon a natural or artificial pond or brook less than ten miles in length into which have been introduced brook trout, speckled trout, brown trout, landlocked salmon, California salmon, or other fish by artificial propagation or actual importation from other waters, for the purpose of fishing for, catching, or killing fish.

(B) No person shall catch or kill fish in such pond or brook or buy, receive, or possess fish caught contrary to this section.

(C) No person shall willfully place poison or other substance injurious to the health of such fish in a pond or brook described in this section for the purpose of capturing or harming such fish therein, or wrongfully and willfully let the water out of such pond or brook with intent to take or injure fish therein.

(D) Prosecutions for a violation of this section shall be instituted only upon the complaint of the person or the person's agent upon whose lands or rights in lands or waters the trespass has been committed.

(E) Except as otherwise provided in this division, the owner, lessee, renter, or occupant of lands or rights in lands upon which a person violates division (A) of this section is not liable in damages to any person in a civil action for injury, death, or loss to person or property that arises during or incidental to the violation. For the purposes of this division, a finding that a person violated division (A) of this section is not dependent upon the person being charged with or convicted of a violation of division (A) of this section. This division does not apply to civil claims based upon alleged willful or wanton misconduct or intentionally tortious conduct of the owner, lessee, renter, or occupant. This division does not create a new cause of action or a substantive legal right against the owner, lessee, renter, or occupant, and does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which the owner, lessee, renter, or occupant may be entitled under circumstances not covered by this section.

Effective Date: 06-01-1998



Section 1533.67 - Enforcement procedure.

The chief of the division of wildlife, wildlife officers, and other employees of the division that the chief specifies may serve and execute warrants and other processes of law issued in the enforcement of sections 2923.12, 2923.15, and 2923.16 of the Revised Code and in the enforcement of any law or division rule governing the taking, possession, protection, preservation, or propagation of wild animals, or for protection against the wrongful use or occupancy of state owned or leased lands and waters, and property under division control, or in the enforcement of section 3767.32 or any other section of the Revised Code prohibiting the dumping of refuse into or along waters, or in the enforcement of a criminal law of the state when violation of it involves equipment or property owned, leased, or controlled by the division, in the same manner as a sheriff or constable may serve or execute a process, and may arrest on sight and without a warrant a person found violating any such law or rule. The chief or any wildlife officer has the same authority as sheriffs to require aid in executing a process or making an arrest. They may seize without process each part of a wild animal in the possession of a person violating any law or division rule governing the taking, possession, protection, preservation, or propagation of wild animals, together with any boat, gun, net, seine, trap, ferret, or device with which those animals were taken or killed, or that was used in taking or killing them, and any firearm, deadly weapon, or dangerous ordnance, as defined in section 2923.11 of the Revised Code, used or possessed contrary to sections 2923.12, 2923.15, and 2923.16 of the Revised Code, and immediately convey the person so offending before any judge of a county court or judge of a municipal court having jurisdiction over the area in which the offense was committed.

No person shall interfere with, threaten, abuse, assault, resist, or in any manner deter or attempt to deter a wildlife officer or any other officer having like authority from carrying into effect any law or division rule governing the taking, possession, protection, preservation, or propagation of wild animals, or for protection against wrongful use or occupancy of state-owned or leased lands and waters, and property under division control, or any law pertaining to the exhibiting of any license or permit required by this chapter or Chapter 1531. of the Revised Code, or regulating hunting and trapping on the lands of another. No person shall interfere with, threaten, abuse, assault, resist, or in any manner deter or attempt to deter a wildlife officer or any other officer having like authority from enforcing or from serving or executing any warrant or other process issued in the enforcement of section 3767.32 or any other section of the Revised Code prohibiting the dumping of refuse into or along waters, or a criminal law of the state when violation of it involves equipment or property owned, leased, or controlled by the division, or any of the provisions set forth in section 2923.12, 2923.15, or 2923.16 of the Revised Code regulating use or possession of firearms, deadly weapons, or dangerous ordnance, as defined in section 2923.11 of the Revised Code. Arrests for such offenses may be made on Sunday, in which case the offender immediately shall be taken before any court or magistrate given jurisdiction in such cases by this section and required by that court or magistrate to give bond for the offender's appearance at a time fixed for hearing of the complaint on a weekday as soon after the arrest is made as is practicable. If a bond is required of an offender in such a case and the offender fails to give it, the court shall order the offender committed to the county jail or to some other suitable place of confinement until the time for the hearing. The court may make any other arrangements to insure the appearance of the offender at the designated time it considers advisable. The jailer or officer in charge of the place of confinement designated by the court shall receive the person so committed.

Effective Date: 03-18-1999



Section 1533.68 - Suspension or revocation of license or permit.

If a person is convicted of a violation of any law relative to the taking, possession, protection, preservation, or propagation of wild animals, or a violation of division (C) of section 2909.08 of the Revised Code while hunting, or is convicted of a violation of any rule of the division of wildlife, the court or magistrate before whom the conviction is had, as an additional part of the penalty in each case, may suspend or revoke each license or permit issued to the person in accordance with any section of the Revised Code pertaining to the hunting, fishing, trapping, breeding, and sale of wild animals or the sale of their hides, skins, or pelts. No fee paid for such a license or permit shall be returned to the person.

No person having a license or permit suspended or revoked as provided in this section, in the event of a hunting or trapping violation, shall engage in hunting or trapping, in the event of a violation of division (C) of section 2909.08 of the Revised Code while hunting, shall engage in hunting, or in the event of a fishing violation, shall engage in fishing, or purchase, apply for, or receive any such license or permit for the following periods of time, as applicable:

(A) Three years after the date of conviction if the person is convicted of taking or possessing a deer in violation of section 1531.02 of the Revised Code;

(B) Not more than three years after the date of conviction if the person is convicted of taking or possessing any other wild animal in violation of section 1531.02 of the Revised Code, is convicted of a misdemeanor violation of division (C) of section 2909.08 of the Revised Code while hunting, or is convicted of a second or subsequent violation of section 1533.17 of the Revised Code within a period of three consecutive years after the date of conviction of the immediately preceding violation of that section;

(C) Not more than five years after the date of conviction if the person is convicted of violating section 1533.171 or of taking or possessing an eagle or osprey in violation of section 1533.07 of the Revised Code or is convicted of a felony violation of division (C) of section 2909.08 of the Revised Code while hunting;

(D) Not more than five years after the date of conviction if the person is convicted of violating any section of this chapter or Chapter 1531. of the Revised Code not specified in division (A), (B), or (C) of this section.

All licenses and permits suspended or revoked as provided in this section shall be taken up by the magistrate and sent to the department of natural resources where they shall be filed with a record of the arrest until the person who held the suspended or revoked license or permit is lawfully entitled to obtain another license or permit.

Effective Date: 03-18-1999; 04-06-2007



Section 1533.69 - Prosecution for violation of division rule.

Except as otherwise provided in this section, prosecution for violation of a division rule adopted as provided by the Revised Code relative to the taking, possession, protection, preservation, or propagation of wild animals or to the protection of state property or equipment owned, leased or controlled by the division of wildlife shall be under section 1531.02 of the Revised Code. The complaint charging the violation shall describe the offense and cite the number by which the applicable rule is designated.

Prosecution for violation of a division rule adopted pursuant to section 1533.301, 1533.34, 1533.341, 1533.342, 1533.35, 1533.351, 1533.352, 1533.42, 1533.43, 1533.44, 1533.48, 1533.49, 1533.50, 1533.51, 1533.511, 1533.52, 1533.55, 1533.56, 1533.62, 1533.63, 1533.631, or 1533.64 of the Revised Code shall be under the applicable section. The complaint charging the violation shall describe the offense and cite the number by which the applicable rule is designated.

Effective Date: 10-20-1994



Section 1533.70 - [Repealed] .

Repealed by 129th General AssemblyFile No.89,HB 389, §2, eff. 6/29/2012.

Effective Date: 03-18-1999



Section 1533.71 - [First of two versions; See note] License to raise or keep game birds and animals.

(A) Unless otherwise provided in this section or by division rule, any person desiring to engage in the business of raising and selling game birds, game quadrupeds, reptiles, amphibians, or fur-bearing animals in a wholly enclosed preserve of which the person is the owner or lessee, or to have game birds, game quadrupeds, reptiles, amphibians, or fur-bearing animals in captivity, shall submit an application to the division of wildlife for a license to do so. This section does not apply to a person who possesses wild animals under the authority of a license for a wild animal hunting preserve or a commercial bird shooting preserve.

The division, when it appears that the application is made in good faith and the applicant is in compliance with division (B) of this section, if applicable, and upon the payment of the fee for each license, may issue to the applicant any of the following licenses that may be applied for:

(1) "Commercial propagating license" permitting the licensee to propagate game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, or fur-bearing animals in the wholly enclosed preserve the location of which is stated in the license and the application therefor, and to sell the propagated game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, or fur-bearing animals and ship them from the state alive at any time, and permitting the licensee and the licensee's employees to kill the propagated game birds, game quadrupeds except captive white-tailed deer, or fur-bearing animals and sell the carcasses for food subject to sections 1533.71 to 1533.79 of the Revised Code. The fee for such a license is forty dollars per annum.

(2) "Noncommercial propagating license" permitting the licensee to propagate game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, or fur-bearing animals and to hold the animals in captivity. Game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, and fur-bearing animals propagated or held in captivity by authority of a noncommercial propagating license are for the licensee's own use and shall not be sold. The fee for such a license is twenty-five dollars per annum.

(3) "Captive white-tailed deer propagation license" permitting the licensee to propagate captive white-tailed deer, hold the animals in captivity, and sell the animals and carcasses. The fee for such a license is forty dollars. The license is valid until a licensee ceases to hold captive white-tailed deer or the license is revoked, whichever occurs earlier.

(B)

(1) A person who wishes to obtain a captive white-tailed deer propagation license, prior to applying for the license, shall construct an authorized enclosure that is surrounded by a fence that is eight feet in height with a minimal deviation not to exceed four per cent, is constructed in a manner that prevents ingress and egress of deer, and is constructed of materials that are approved by the chief of the division of wildlife in consultation with the animal and plant health inspection service in the United States department of agriculture, the department of agriculture, and representatives of the cervid industry in this state.

(2) After constructing an authorized enclosure in accordance with division (B)(1) of this section and division rules, the person may submit an application for a captive white-tailed deer propagation license.

(3) Not later than thirty days after the submission of the application, a representative from the division shall inspect the authorized enclosure to ensure compliance with division (B)(1) of this section and division rules. If the applicant's authorized enclosure is not in compliance with all of the applicable requirements, the representative shall inform the applicant in writing of the deficiencies not later than ten business days after the inspection. If the applicant corrects the deficiencies, the applicant shall request a reinspection. The reinspection shall be conducted in accordance with this division not later than thirty days after the request for reinspection.

If the applicant's authorized enclosure complies with all of the applicable requirements, the chief shall review the application and shall issue or deny the license. If the chief denies the license, the chief shall return the application to the applicant with an explanation of the reasons for denial. The applicant may correct the deficiencies in the application and submit a revised application. If the applicant corrects the deficiencies, the chief shall issue the license as provided in this section.

(4) Upon receipt of a captive white-tailed deer propagation license, receipt of a license under section 943.03 or 943.031 of the Revised Code, and a demonstration to the chief or the chief's designee that each captive white-tailed deer held by the licensee was legally acquired, the licensee may place all of the licensee's deer in the authorized enclosure. The licensee thereafter shall comply with this chapter and Chapter 1531. of the Revised Code, division rules, sections 943.20 to 943.26 of the Revised Code, and rules adopted under section 943.24 of the Revised Code.

(C) The division may inspect a facility to which a captive white-tailed deer propagation license has been issued only at reasonable times and when the inspection is in connection with a criminal investigation.

(D) The chief, with the approval of the director of agriculture, may suspend or revoke a captive white-tailed deer propagation license issued to a person who also has been issued a valid license under section 943.03 or 943.031 of the Revised Code for the same facility if the person fails to comply with this chapter and Chapter 1531. of the Revised Code, division rules, sections 943.20 to 943.26 of the Revised Code, and rules adopted under section 943.24 of the Revised Code.

(E) Except as provided by law, no person shall possess game birds, game quadrupeds, or fur-bearing animals in closed season, provided that municipal or governmental zoological parks are not required to obtain the licenses provided for in this section.

(F) Except for a captive white-tailed deer propagation license, all licenses issued under this section shall expire on the fifteenth day of March of each year.

(G) The chief shall pay all moneys received as fees for the issuance of licenses under this section into the state treasury to the credit of the fund created by section 1533.15 of the Revised Code for the use of the division in the purchase, preservation, and protection of wild animals and for the necessary clerical help and forms required by sections 1533.71 to 1533.79 of the Revised Code.

(H) This section does not authorize the taking or the release for taking of the following:

(1) Game birds, without first obtaining a commercial bird shooting preserve license issued under section 1533.72 of the Revised Code;

(2) Game or nonnative wildlife, without first obtaining a wild animal hunting preserve license issued under section 1533.721 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 09-26-2003

This section is set out twice. See also §1533.712, as amended by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.



Section 1533.71 - License to raise or keep game birds and animals.

(A) Unless otherwise provided in this section or by division rule, any person desiring to engage in the business of raising and selling game birds, game quadrupeds, reptiles, amphibians, or fur-bearing animals in a wholly enclosed preserve of which the person is the owner or lessee, or to have game birds, game quadrupeds, reptiles, amphibians, or fur-bearing animals in captivity, shall submit an application to the division of wildlife for a license to do so. This section does not apply to a person who possesses wild animals under the authority of a license for a wild animal hunting preserve or a commercial bird shooting preserve.

The division, when it appears that the application is made in good faith and the applicant is in compliance with division (B) of this section, if applicable, and upon the payment of the fee for each license, may issue to the applicant any of the following licenses that may be applied for:

(1) "Commercial propagating license" permitting the licensee to propagate game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, or fur-bearing animals in the wholly enclosed preserve the location of which is stated in the license and the application therefor, and to sell the propagated game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, or fur-bearing animals and ship them from the state alive at any time, and permitting the licensee and the licensee's employees to kill the propagated game birds, game quadrupeds except captive white-tailed deer, or fur-bearing animals and sell the carcasses for food subject to sections 1533.71 to 1533.79 of the Revised Code. The fee for such a license is forty dollars per annum.

(2) "Noncommercial propagating license" permitting the licensee to propagate game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, or fur-bearing animals and to hold the animals in captivity. Game birds, game quadrupeds except captive white-tailed deer, reptiles, amphibians, and fur-bearing animals propagated or held in captivity by authority of a noncommercial propagating license are for the licensee's own use and shall not be sold. The fee for such a license is twenty-five dollars per annum.

(3) "Captive white-tailed deer propagation license" permitting the licensee to propagate captive white-tailed deer, hold the animals in captivity, and sell the animals and carcasses. The fee for such a license is forty dollars. The license is valid until a licensee ceases to hold captive white-tailed deer or the license is revoked, whichever occurs earlier.

(B)

(1) A person who wishes to obtain a captive white-tailed deer propagation license, prior to applying for the license, shall construct an authorized enclosure that is surrounded by a fence that is eight feet in height with a minimal deviation not to exceed four per cent, is constructed in a manner that prevents ingress and egress of deer, and is constructed of materials that are approved by the chief of the division of wildlife in consultation with the animal and plant health inspection service in the United States department of agriculture, the department of agriculture, and representatives of the cervid industry in this state.

(2) After constructing an authorized enclosure in accordance with division (B)(1) of this section and division rules, the person may submit an application for a captive white-tailed deer propagation license.

(3) Not later than thirty days after the submission of the application, a representative from the division shall inspect the authorized enclosure to ensure compliance with division (B)(1) of this section and division rules. If the applicant's authorized enclosure is not in compliance with all of the applicable requirements, the representative shall inform the applicant in writing of the deficiencies not later than ten business days after the inspection. If the applicant corrects the deficiencies, the applicant shall request a reinspection. The reinspection shall be conducted in accordance with this division not later than thirty days after the request for reinspection.

If the applicant's authorized enclosure complies with all of the applicable requirements, the chief shall review the application and shall issue or deny the license. If the chief denies the license, the chief shall return the application to the applicant with an explanation of the reasons for denial. The applicant may correct the deficiencies in the application and submit a revised application. If the applicant corrects the deficiencies, the chief shall issue the license as provided in this section.

(4) Upon receipt of a captive white-tailed deer propagation license, receipt of a license under section 943.03 or 943.031 of the Revised Code, and a demonstration to the chief or the chief's designee that each captive white-tailed deer held by the licensee was legally acquired, the licensee may place all of the licensee's deer in the authorized enclosure. The licensee thereafter shall comply with this chapter and Chapter 1531. of the Revised Code, division rules, sections 943.20 to 943.26 of the Revised Code, and rules adopted under section 943.24 of the Revised Code.

(C) The division may inspect a facility to which a captive white-tailed deer propagation license has been issued only at reasonable times and when the inspection is in connection with a criminal investigation.

(D) The chief, with the approval of the director of agriculture, may suspend or revoke a captive white-tailed deer propagation license issued to a person who also has been issued a valid license under section 943.03 or 943.031 of the Revised Code for the same facility if the person fails to comply with this chapter and Chapter 1531. of the Revised Code, division rules, sections 943.20 to 943.26 of the Revised Code, and rules adopted under section 943.24 of the Revised Code.

(E) [As amended by 129th General AssemblyFile No.113,SB 310, §1 ] Except as provided by law, no person shall possess game birds, game quadrupeds, or fur-bearing animals in closed season, provided that municipal or governmental zoological parks are not required to obtain the licenses provided for in this section.

(E) [Added by 129th General AssemblyFile No.89,HB 389, §1 ]A license shall not be issued under this section to raise or sell a dangerous wild animal or restricted snake as defined in section 935.01 of the Revised Code.

(F) Except for a captive white-tailed deer propagation license, all licenses issued under this section shall expire on the fifteenth day of March of each year.

(G) The chief shall pay all moneys received as fees for the issuance of licenses under this section into the state treasury to the credit of the fund created by section 1533.15 of the Revised Code for the use of the division in the purchase, preservation, and protection of wild animals and for the necessary clerical help and forms required by sections 1533.71 to 1533.79 of the Revised Code.

(H) This section does not authorize the taking or the release for taking of the following:

(1) Game birds, without first obtaining a commercial bird shooting preserve license issued under section 1533.72 of the Revised Code;

(2) Game or nonnative wildlife, without first obtaining a wild animal hunting preserve license issued under section 1533.721 of the Revised Code.

Amended by 129th General AssemblyFile No.113,SB 310, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 09-26-2003

This section is set out twice. See also §1533.711, as amended by 129th General AssemblyFile No.89,HB 389, §1



Section 1533.72 - License to own or operate commercial bird shooting preserve.

(A) No person shall own or operate a commercial bird shooting preserve without a license issued by the chief of the division of wildlife under this section.

(B) Application for a commercial bird shooting preserve license shall be made on a form prescribed by the chief and shall be accompanied by an annual license fee of two hundred dollars. The application shall contain a list of which species of game birds are to be released for hunting in the preserve, a description of the lands that are to constitute the preserve, a description of the tag and symbol identifying the preserve required under division (D) of section 1533.73 of the Revised Code, and any other information required by the chief.

(C) The chief, upon payment of the license fee, may issue to the applicant a commercial bird shooting preserve license if all of the following conditions are met:

(1) The operation of the commercial bird shooting preserve does not conflict with a prior reasonable public interest;

(2) The proposed commercial bird shooting preserve meets the requirements established in division (A) of section 1533.73 of the Revised Code;

(3) The applicant is the owner or lessee of the land described in the application and maintains his status as the owner or lessee of the land until the license expires;

(4) The applicant produces evidence satisfactory to the chief that he will comply with division (E) of section 1533.73 of the Revised Code.

(D) All licenses issued under this section shall expire on the thirtieth day of April of each year. Any license holder wishing to own or operate a commercial bird shooting preserve in the year following the expiration of his license shall apply for a new license under division (B) of this section.

(E) In accordance with Chapter 119. of the Revised Code, the chief may suspend or revoke a commercial bird shooting preserve license if he finds that the license holder has violated or is violating this chapter of [or] Chapter 1531. of the Revised Code or any division rule.

Effective Date: 10-20-1994



Section 1533.721 - Wild animal hunting preserve license - conditions.

(A) Except as otherwise provided by division rule, no person shall offer for hunting or hunt any nonnative wildlife except in a licensed wild animal hunting preserve. No person shall operate a wild animal hunting preserve without first obtaining a wild animal hunting preserve license issued by the chief of the division of wildlife under this section.

(B) Application for a wild animal hunting preserve license shall be made on a form prescribed by the chief and shall be accompanied by a license application fee of one thousand dollars. The application shall contain a list of which species of game and nonnative wildlife are to be released for hunting in the preserve and any other information required by the chief.

(C) The chief, upon payment of the application fee, shall issue to the applicant a wild animal hunting preserve license if all of the following conditions are met:

(1) The operation of the wild animal hunting preserve does not conflict with a prior reasonable public interest .

(2) The proposed wild animal hunting preserve meets the requirements established in division (A) of section 1533.731 of the Revised Code .

(3) The applicant is the owner or lessee of the land described in the application and maintains that status as the owner or lessee of the land until the license expires.

(4) The proposed wild animal hunting preserve has been inspected by a representative of the division of wildlife to ensure that all wild deer have been removed from the proposed wild animal hunting preserve before any game or nonnative wildlife are released into the preserve.

(D) Prior to an inspection of a proposed wild animal hunting preserve for purposes of division (C)(4) of this section, an applicant for a wild animal hunting preserve license shall remove all wild deer from the proposed preserve using a method that is approved by the chief. All wild deer that cannot be removed from the proposed wild animal hunting preserve shall be killed, and the applicant shall submit a restitution fee in accordance with section 1531.201 of the Revised Code.

(E) Inspection of a proposed wild animal hunting preserve shall be conducted and approval or disapproval of an initial license for such a preserve shall be made between the first day of January through the last day of March of the year in which the applicant first intends to operate the preserve.

(F) Upon receipt of the initial license for a wild animal hunting preserve, receipt of a license under section 943.03 or 943.031 of the Revised Code, and a demonstration to the chief or the chief's designee that each captive white-tailed deer held by the licensee was legally acquired, the licensee may place all of the licensee's deer in the wild animal hunting preserve. A wild animal hunting preserve licensee holding captive white-tailed deer in the preserve shall comply with this chapter and Chapter 1531. of the Revised Code, division rules, sections 943.20 to 943.26 of the Revised Code, and rules adopted under section 943.24 of the Revised Code.

(G)

(1) Except as otherwise provided in division (G)(2) of this section, all licenses issued under this section shall expire on the thirtieth day of April of each year. Any license holder wishing to own or operate a wild animal hunting preserve in the year following the expiration of the license shall submit a license renewal form prescribed by the chief and include an annual renewal fee of two hundred dollars.

(2) A license issued under this section for a wild animal hunting preserve in which only captive white-tailed deer are kept does not expire unless the license is revoked by the chief under division (H)(2) of this section.

(H)

(1) Except as otherwise provided in division (H)(2) of this section, and in accordance with Chapter 119. of the Revised Code, the chief may suspend or revoke a wild animal hunting preserve license if the chief finds that the license holder has violated or is violating this chapter or Chapter 1531. of the Revised Code or any division rule.

(2) The chief, with the approval of the director of agriculture, may suspend or revoke a wild animal hunting preserve license issued to a person who also has been issued a valid license for that preserve under section 943.03 or 943.031 of the Revised Code if the person fails to comply with this chapter and Chapter 1531. of the Revised Code, division rules, sections 943.20 to 943.26 of the Revised Code, and rules adopted under section 943.24 of the Revised Code.

(I) This section does not authorize the hunting of game birds in a licensed wild animal hunting preserve unless the licensee also possesses a valid commercial bird shooting preserve license issued under section 1533.72 of the Revised Code for the same land for which the wild animal hunting preserve license was issued.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 10-20-1994



Section 1533.73 - Commercial bird shooting preserves - regulations - leg bands and tags.

(A) Except as otherwise provided in this division or by division rule, licensed commercial bird shooting preserves may be established in any county of the state, but no such preserve shall be less than eighty acres or more than six hundred forty acres in area. A commercial bird shooting preserve shall be in one continuous block of land, except that the block of land may be intersected by highways or roads. No commercial bird shooting preserve shall be located within fifteen hundred feet of any other such preserve.

A licensed commercial bird shooting preserve operated by a municipal corporation on lands located within its corporate limits is not subject to this division.

(B) The boundaries of each licensed commercial bird shooting preserve shall be clearly defined by posting, at intervals of not more than two hundred feet, with signs prescribed by the division of wildlife.

(C) Mallard or black ducks and other game birds upon which there is an open season in this state, which the chief of the division may approve for such use, and that have been legally acquired or propagated under the authority of a propagating license issued under section 1533.71 of the Revised Code and marked and banded as provided in division (D) of this section may be released and harvested by shooting within the confines of any licensed commercial bird shooting preserve between sunrise and sunset, without regard to sex, daily bag limit, or open season, by licensed hunters authorized by the holder of the commercial bird shooting preserve license to hunt on those lands.

(D) All game birds released on a licensed commercial bird shooting preserve shall first be banded with a leg band that shall bear upon it a symbol identifying the commercial bird shooting preserve. No game birds shall be possessed or transported outside the licensed area unless each such bird is tagged with a suitable tag or seal supplied by the division.

(E) The holder of a commercial bird shooting preserve license shall raise, or purchase, and release on the licensed commercial bird shooting preserve at least five hundred pheasants annually. With the approval of the chief, the license holder may raise, or purchase, and release, in lieu of pheasants, a like number of other game birds. No person shall fail to release the required number of game birds on a licensed commercial bird shooting preserve as required by this division.

(F) The holder of a commercial bird shooting preserve license is not liable for any damage to or destruction of growing crops on land adjacent to the preserve caused by game birds released on the preserve.

(G) No holder of a commercial bird shooting preserve license shall violate this chapter or Chapter 1531. of the Revised Code or any division rule.

(H) A person may hunt game birds, other than wild turkeys, in a licensed commercial bird shooting preserve without obtaining a hunting license otherwise required by section 1533.10 of the Revised Code.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Effective Date: 08-14-2002



Section 1533.731 - Wild animal hunting preserves - regulations.

(A) No wild animal hunting preserve shall be less than eighty acres in area. Each such preserve shall be in one continuous block of land, except that the block of land may be intersected by highways or roads. No wild animal hunting preserve shall be located within one thousand five hundred feet of another such preserve.

The boundaries of each wild animal hunting preserve shall be clearly defined by posting, at intervals of not more than four hundred feet, with signs prescribed by the division of wildlife. Each wild animal hunting preserve shall be surrounded by a fence at least eight feet in height, with a minimal deviation not to exceed four per cent, that is constructed of a woven wire mesh, or such other enclosure approved by the chief of the division of wildlife.

(B)

(1) Except as provided in divisions (B)(2) and (3) of this section, game and nonnative wildlife that have been approved by the chief for such use and that have been legally acquired or propagated under the authority of a propagating license issued under section 1533.71 of the Revised Code or propagated within the confines of a licensed wild animal hunting preserve may be released and hunted within the confines of the licensed wild animal hunting preserve between one-half hour before sunrise and one-half hour after sunset, without regard to sex, bag limit, or open season, by hunters authorized by the holder of the wild animal hunting preserve license to hunt on those lands. The chief shall establish, by rule, the allowable methods of taking game and nonnative wildlife in a wild animal hunting preserve.

(2) No game or nonnative wildlife on the federal endangered species list established in accordance with the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C.A. 1531, as amended, or the state endangered species list established in rules adopted under section 1531.25 of the Revised Code, no bears native to North America, and no large carnivores of the family Felidae shall be released for hunting or hunted in any wild animal hunting preserve in this state.

(3) No person shall release for hunting or hunt within a wild animal hunting preserve any game or nonnative wildlife not listed in the application for a license for that preserve.

(C) Unless otherwise specified by division rule, all game and nonnative wildlife released on a wild animal hunting preserve shall be identified with a tag that shall bear upon it a symbol identifying the preserve.

(D) No person shall remove living game or nonnative wildlife from a wild animal hunting preserve unless the game or nonnative wildlife are being transferred to another wild animal hunting preserve in accordance with rules adopted by the director of agriculture under section 943.24 of the Revised Code.

(E) The holder of a wild animal hunting preserve license shall keep a record of all animals that have been released into the preserve. The record shall include all of the following:

(1) The date on which each animal was released into the preserve;

(2) The number of each species of animals;

(3) The number of males and females of each species of animals;

(4) The name and address of each person from whom each animal was obtained.

The licensee shall record in a manner specified by the division the name and address of each person that takes any game or nonnative wildlife from the preserve. The licensee shall maintain those records for a period of two years and make them available for inspection by the division at all reasonable times in conjunction with an active criminal investigation.

(F) In addition to complying with the requirements established by division (E) of this section, the holder of a wild animal hunting preserve license who has captive white-tailed deer in the preserve shall keep a record of all known escapes of those deer, deaths of those deer that were not a result of hunting, and laboratory results for testing for chronic wasting disease of those deer that is required by section 943.21 of the Revised Code and rules adopted under section 943.24 of the Revised Code.

(G) For the purposes of division (B) of section 1533.02 of the Revised Code, the owner or operator of a wild animal hunting preserve shall furnish each person who takes any game or nonnative wildlife from the preserve a certificate bearing a description of the animal, the date the animal was taken, and the name of the preserve.

(H) The holder of a wild animal hunting preserve license prominently shall display the license at the place of business that is specified in the license.

(I) The chief shall adopt rules under section 1531.10 of the Revised Code that provide for the safety of the public and for the protection of the game and nonnative wildlife to be hunted in a wild animal hunting preserve prior to their release in the preserve.

(J) No holder of a wild animal hunting preserve license shall violate this chapter or Chapter 1531. of the Revised Code or any division rule.

(K) This section does not authorize the hunting of game birds in a licensed wild animal hunting preserve unless the licensee also possesses a valid commercial bird shooting preserve license issued under section 1533.72 of the Revised Code for the same land for which the wild animal hunting preserve license was issued.

(L) A person may hunt game and nonnative wildlife in a licensed wild animal hunting preserve without obtaining a hunting license otherwise required by section 1533.10 of the Revised Code or a deer permit otherwise required by section 1533.11 of the Revised Code.

Amended by 129th General AssemblyFile No.191,HB 420, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-14-2002



Section 1533.74 - Tag or seal required for animals sold for food.

No game birds, game quadrupeds, or fur-bearing animals held under the authority of a license issued under section 1533.71, 1533.72, or 1533.721 of the Revised Code shall be sold for food unless the carcass of each game bird, game quadruped, or fur-bearing animal is tagged with a suitable tag or seal approved by the division of wildlife. Game birds, game quadrupeds, and fur-bearing animals so killed and tagged may be possessed, bought, or sold at any time. Common carriers shall receive and transport game birds, game quadrupeds, and fur-bearing animals so tagged, but to every package containing them shall be affixed a tag or label upon which shall be plainly printed or written the name of the person to whom the license was issued, the name of the person to whom they are to be transported, the number of game birds, game quadrupeds, or fur-bearing animals contained in the package, and a statement to the effect that they were killed and tagged in accordance with sections 1533.71 to 1533.79 of the Revised Code.

The chief of the division of wildlife may adopt rules under section 1531.10 of the Revised Code necessary to administer this section.

This section and rules adopted pursuant to it do not apply to meat that has been inspected by the department of agriculture under Chapter 918. of the Revised Code and rules adopted under it and that has been marked with an official inspection mark, stamp, or brand pursuant to that inspection.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 03-18-1999



Section 1533.75 - [Repealed] .

Repealed by 129th General AssemblyFile No.89,HB 389, §2, eff. 6/29/2012.

Effective Date: 10-20-1994



Section 1533.76 - Division of wildlife may purchase pheasants.

No licensee shall ship any live pheasants propagated in accordance with sections 1533.71 to 1533.79 of the Revised Code from this state until the licensee has first offered them to the division of wildlife at a reasonable price, which price shall not exceed the price at which the licensee offers them for sale at any place outside the state.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 10-01-1953



Section 1533.77 - Records of holder of propagating license - inspection of records.

(A) Each holder of a noncommercial or commercial propagating license issued under section 1533.71 of the Revised Code shall keep the license prominently displayed at the place of business specified in the license, and shall keep accurate written records that shall include the total number of game birds, game quadrupeds, or fur-bearing animals possessed on the date of application for the license, the number subsequently propagated or acquired by purchase or gift, the number that escaped, the number that were released, the number that died, and the name and address of each person or corporation from whom or to whom game birds, game quadrupeds or fur-bearing animals were received as a gift or given as a gift or purchased or sold alive or sold for food, and the date of each transaction. These records shall be kept permanently on the premises stated in the license, and shall be open for inspection by any authorized representative of the division of wildlife at all reasonable times.

(B) Each holder of a captive white-tailed deer propagation license issued under section 1533.71 of the Revised Code shall maintain all records that are required in rules adopted under section 943.24 of the Revised Code. The records shall be kept permanently on the premises stated in the license and shall be open for inspection by any authorized representative of the department of agriculture at all reasonable times and of the division of wildlife at all reasonable times in conjunction with an active criminal investigation.

(C) The holder of a captive white-tailed deer propagation license shall not knowingly falsify any record or tag that is required in rules adopted under section 943.24 of the Revised Code or in rules adopted under section 1531.10 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 10-13-1967



Section 1533.78 - [Repealed].

Effective Date: 09-04-1957; 04-06-2007



Section 1533.79 - Control or eradication of parasites and diseases; authority of the director of agriculture.

(A) The chief of the division of wildlife may adopt, amend, and rescind such rules as the chief considers necessary to control or eradicate parasites and diseases of game birds, game quadrupeds other than captive white-tailed deer, fur-bearing animals, or nonnative wildlife on the lands subject to sections 1533.71 to 1533.79 of the Revised Code.

(B) This chapter and Chapter 1531. of the Revised Code and division rules do not supersede the authority of the director of agriculture under Chapter 941. of the Revised Code to prevent the spread of dangerously contagious or infectious diseases and to provide for the control and eradication of such diseases.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 10-20-1994



Section 1533.80 - [Repealed] .

Repealed by 129th General AssemblyFile No.89,HB 389, §2, eff. 6/29/2012.

Effective Date: 10-20-1994



Section 1533.81 - Waterfowl hunting area permit required.

Every person who owns, holds, or controls land or water, within a state or federal waterfowl management area, shall obtain annually a permit from the chief of the division of wildlife prior to permitting the hunting or taking of waterfowl on that land or water. The annual permit entitles the permittee to possess or control blinds, pits, or similar legal devices of concealment on the lands and waters described in the application for a permit. This permit shall be designated as a "waterfowl hunting area permit" and shall be displayed openly at the address of the area indicated on the application for a permit. All such permits shall expire each year at midnight on the first day of February.

Qualifications and fees for the permit shall be prescribed and set by the chief of the division of wildlife, with the approval of the director of the department of natural resources, in accordance with Chapters 119. and 1531. of the Revised Code. The holders of such permits shall operate in conformity with Chapter 1531. of the Revised Code or under such additional rules as the chief of the division of wildlife may prescribe.

No person shall engage in the hunting of waterfowl on an area of land or water for which a waterfowl hunting area permit has been issued by the division of wildlife without the permission of the person designated on the permit as the owner or the person in control of the area.

The landowner and the children of the owner and persons residing on lands and waters within a waterfowl management area shall not be required to secure the permit required by this section while the landowner and his children are hunting on lands he owns and the other persons are hunting on lands on which they reside.

The holder of this permit shall daily record the name of each hunter and the number and kinds of waterfowl taken on the area on forms provided by the division. The records shall be available for inspection by an employee of the division at all reasonable times and shall be forwarded to the division within one week after the close of each waterfowl season or at more frequent times as may be requested by the chief. Falsifying or failure to submit accurate reports constitutes grounds for the chief to deny future permits.

Effective Date: 05-03-1990



Section 1533.82 - Effect of child support default on license, certificate or permit.

(A) On receipt of a notice pursuant to section 3123.43 of the Revised Code, the chief of the division of wildlife shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, permit, or certificate issued pursuant to section 1533.23, 1533.34, 1533.342, 1533.40, 1533.51, 1533.631, 1533.71, 1533.72, 1533.81, 1533.88, or 1533.881 of the Revised Code.

(B) On receipt of a notice pursuant to section 3123.62 of the Revised Code, the chief shall comply with that section and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, permit, or stamp issued pursuant to section 1533.10, 1533.11, 1533.111, 1533.112, or 1533.32 of the Revised Code.

Effective Date: 09-26-2003



Section 1533.83 - Shooting range definitions.

As used in sections 1533.83 to 1533.85 of the Revised Code:

(A) "Political subdivision" means a municipal corporation, township, county, or other body corporate and politic responsible for governmental activities in a geographic area smaller than that of the state.

(B) "Shooting range" means a facility operated for the purpose of shooting with firearms or archery equipment, whether publicly or privately owned and whether or not operated for profit, including, but not limited to, commercial bird shooting preserves and wild animal hunting preserves established pursuant to this chapter. "Shooting range" does not include a facility owned or operated by a municipal corporation, county, township police district, or joint police district.

(C) "Harm" means injury, death, or loss to person or property.

(D) "The chief's noise rules" means the rules of the chief of the division of wildlife that are adopted pursuant to section 1533.84 of the Revised Code and that pertain to the limitation or suppression of noise at a shooting range or to the hours of operation of shooting ranges.

(E) "The chief's public safety rules" means the rules of the chief of the division of wildlife that are adopted pursuant to section 1533.84 of the Revised Code and that pertain to public safety, including standards for the reconstruction, enlargement, remodeling, or repair of any structure or facility that is part of a shooting range.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-21-1997



Section 1533.84 - Rules for establishing standards for shooting ranges.

The chief of the division of wildlife, in accordance with section 1531.10 of the Revised Code, shall adopt rules establishing generally accepted standards for shooting ranges. These rules shall be no more stringent than national rifle association standards, and include standards for the limitation and suppression of noise, standards for the hours of operation of shooting ranges of the various types and at the various locations of ranges, and standards for public safety. The rules may include standards for the reconstruction, enlargement, remodeling, or repair of any structure or facility that is part of a shooting range provided that any local laws creating standards for the reconstruction, enlargement, remodeling, or repair of structures or facilities that apply generally to all structures or facilities and not exclusively or primarily to shooting ranges also shall apply to shooting ranges. Nothing in this section limits the authority of a county or township board of zoning appeals to issue or deny conditional zoning certificates for the reconstruction, enlargement, remodeling, or repair of an existing shooting range pursuant to division (C) of section 303.14 or division (C) of section 519.14 of the Revised Code or the authority of a board of county commissioners or board of township trustees relating to the completion, restoration, reconstruction, extension, or substitution of nonconforming uses pursuant to section 303.19 or 519.19 of the Revised Code. At the time of its establishment, a shooting range shall comply with all existing local ordinances, regulations, or laws.

The chief of the division of wildlife shall consult with a representative sample of persons and organizations that own, operate, or use shooting ranges and persons and organizations that represent counties, townships, municipal corporations, and holders of real property adjoining shooting ranges prior to filing or amending the rules required or authorized under this section in accordance with section 1531.10 of the Revised Code. A draft copy of the chief's proposed rules or any subsequent amendments to the rules shall be submitted to representatives of the above-listed organizations, who shall be given thirty days to review and submit written comments on the draft rules to the chief. The chief shall consider but not be bound by the written comments and, after giving due regard to the public interests, shall file the initial rules in accordance with section 1531.10 of the Revised Code within one hundred eighty days after the effective date of this section.

Effective Date: 11-21-1997



Section 1533.85 - Immunity in civil action concerning shooting range noise.

(A)

(1) The owner, operator, or user of a shooting range is not liable in damages in a civil action to any person for harm that allegedly is caused by the creation of noise at the shooting range or the failure to limit or suppress noise at the shooting range if the owner, operator, or user substantially complies with the chief's noise rules.

(2)

(a) Division (A) of this section does not create a new cause of action or substantive legal right against an owner, operator, or user of a shooting range.

(b) Division (A) of this section does not affect any immunities from or defenses to civil liability established by other sections of the Revised Code or available at common law to which the owner, operator, or user of a shooting range may be entitled.

(c) Division (A) of this section shall apply only to harm that occurs on or after the effective date of this section.

(d) Division (A) of this section does not confer an immunity from civil liability in relation to an owner's, operator's, or user's actions or omissions that constitute negligence, willful or wanton misconduct, or intentionally tortious conduct if those actions or omissions are not the subject of the chief's noise rules or are not in substantial compliance with the chief's noise rules.

(B) The owner, operator, or user of a shooting range is not subject to criminal prosecution under any section of the Revised Code, or under any ordinance, resolution, or regulation of a political subdivision, that relates to the creation, limitation, or suppression of noise if the conduct of the owner, operator, or user that allegedly violates the section, ordinance, resolution, or regulation substantially complies with the chief's noise rules.

(C) Notwithstanding any contrary provision of law, the courts of common pleas, municipal courts, housing divisions of municipal courts, and county courts of this state shall not grant injunctive relief under Chapter 3767. or any other section of the Revised Code, under an ordinance, resolution, or regulation of a political subdivision, or under the common law of this state against the owner or operator of a shooting range in a nuisance action if the court determines that the owner's or operator's actions or omissions that are the subject of a complaint substantially complied with the chief's noise rules or the chief's public safety rules, whichever apply to the nuisance action.

Effective Date: 11-21-1997



Section 1533.86 - Ohio ginseng management program definitions.

As used in sections 1533.86 to 1533.90 of the Revised Code:

(A) "Ginseng" means the plant Panax quinquefolius L., also known as Panax quinquefolium L., commonly known as American ginseng.

(B) "Wild ginseng" means ginseng that grows in an uncultivated state and in its natural habitat whether the plant occurs naturally from that habitat or was introduced or increased in abundance by sowing ginseng seed or transplanting ginseng plants from other areas and performing no other cultivation practices.

(C) "Cultivated ginseng" means ginseng that grows or has been grown in tilled beds under the shade of artificial structures or natural shade and is cultivated according to standard ginseng horticultural practices.

(D) "Harvest" means to cut, pick, dig, root up, gather, or otherwise collect ginseng.

(E) "Person" includes any legal entity defined as a person under section 6111.01 of the Revised Code and any political subdivision, instrumentality, or agency of another state.

(F) "Collector" means a person who harvests ginseng.

(G) "Grower" means a person who grows cultivated ginseng.

(H) "Dealer" means a person who buys or otherwise acquires or conveys ginseng for resale.

(I) "Buy" includes trade or barter.

(J) "Sell" includes trade or barter.

Effective Date: 03-18-1999; 04-06-2007



Section 1533.87 - Ohio ginseng management program.

There is hereby established in the department of natural resources the Ohio ginseng management program, which shall be administered by the chief of the division of wildlife. The program shall be administered to achieve and maintain a sustained yield of ginseng so that harvesting of the plant is not detrimental to the survival of the species. The chief shall do all things necessary to regulate the harvesting of wild ginseng and the buying, possession, transportation, sale, offering for sale, or exposure for sale of wild or cultivated ginseng.

Effective Date: 03-18-1999



Section 1533.88 - Rules.

The chief of the division of wildlife shall adopt rules under section 1531.10 of the Revised Code as necessary to carry out the purposes of sections 1533.86 to 1533.90 of the Revised Code, including, but not limited to:

(A) Establishing a harvest season for wild ginseng;

(B) Establishing a certification program for all legally harvested ginseng, including setting a certification fee;

(C) Establishing a buying season for ginseng that has not yet been certified in accordance with rules adopted under division (B) of this section;

(D) Establishing a registration permit system to authorize ginseng dealers to buy or otherwise acquire or convey ginseng for resale and export;

(E) Establishing a record system to be kept by collectors, dealers, and growers of ginseng;

(F) Developing educational materials about ginseng, ginseng regulation, and the Ohio ginseng management program.

Effective Date: 03-18-1999



Section 1533.881 - Resale or export registration permit.

No person shall buy or otherwise acquire or convey ginseng for resale or export without a registration permit issued annually by the chief of the division of wildlife in accordance with rules adopted pursuant to section 1533.88 of the Revised Code. In addition to any other penalty, the chief may refuse to issue a permit to or suspend the permit of any person who fails to comply with sections 1533.86 to 1533.90 of the Revised Code or rules adopted pursuant to section 1533.88 of the Revised Code.

Effective Date: 03-18-1999



Section 1533.882 - Prohibited acts.

No person shall do any of the following:

(A) Without written authorization from the chief of the division of wildlife, harvest wild ginseng except during the harvesting season as established by rule adopted pursuant to section 1533.88 of the Revised Code;

(B) Without first obtaining written permission from the person entitled to the ginseng, willfully destroy, injure, or harvest ginseng that is the property of that person;

(C) Attempt to harvest ginseng in a manner that, if harvested, would constitute a violation of division (A) or (B) of this section;

(D) Ship or otherwise transport out of state ginseng that has not been certified in accordance with rules adopted pursuant to division (B) of section 1533.88 of the Revised Code;

(E) Except during the buying season as established by rule adopted pursuant to section 1533.88 of the Revised Code, buy, otherwise acquire, or sell uncertified ginseng;

(F) Fail to keep records as established by rule adopted pursuant to section 1533.88 of the Revised Code;

(G) Possess ginseng from another state without a certificate of legal taking issued by that state under its ginseng management program;

(H) Knowingly provide incorrect or false information on or in any permit application, report, export certificate, or other document required by rules adopted pursuant to section 1533.88 of the Revised Code;

(I) Violate any provision of sections 1533.86 to 1533.90 of the Revised Code or rules adopted pursuant to section 1533.88 of the Revised Code.

Effective Date: 03-18-1999; 04-06-2007



Section 1533.89 - Enforcement of statutes and rules.

Any sheriff, deputy sheriff, marshal, deputy marshal, municipal police officer, township constable, park, preserve, or forest officer, conservancy district police officer, or other law enforcement officer, within the limits of the officer's jurisdiction, may enforce sections 1533.86 to 1533.90 of the Revised Code and rules adopted pursuant to section 1533.88 of the Revised Code, and any wildlife officer may enforce those sections and rules throughout the state.

Effective Date: 03-18-1999



Section 1533.891 - Seizure and forfeiture of ginseng.

The chief of the division of wildlife shall seize any ginseng harvested or acquired in violation of any provision of sections 1533.86 to 1533.90 of the Revised Code or rules adopted pursuant to section 1533.88 of the Revised Code. Ginseng so seized is forfeited to the state, to be disposed of as directed by the chief.

Effective Date: 03-18-1999



Section 1533.90 - Moneys paid into wildlife fund.

Unless otherwise directed by the director of natural resources, all fees, fines, penalties, and forfeitures arising from prosecutions, convictions, confiscations, or other actions taken under sections 1533.86 to 1533.90 of the Revised Code shall be paid into the state treasury to the credit of the wildlife fund created under section 1531.17 of the Revised Code, to be used for the administration of sections 1533.86 to 1533.90 of the Revised Code.

Effective Date: 03-18-1999



Section 1533.91 - Nonresident licenses or permits - reciprocal agreements.

The chief of the division of wildlife, upon approval of the wildlife council and the attorney general, may enter into agreements with the appropriate officials of one or more states, whereby the chief will issue nonresident fishing licenses, hunting licenses, and hunting and fur taker permits to residents of other party states for the fees charged Ohio residents, and Ohio residents may obtain nonresident licenses in other party states for the fees that are charged residents of those states.

Effective Date: 10-20-1994



Section 1533.92 - Tag fishing tournament on public waters - application for permit.

The chief of the division of wildlife, with the approval of the director of natural resources, may issue a permit for the operation of a tag fishing tournament on state-administered and other public waters. A permit may be issued to any person making application to the chief in accordance with rules adopted under section 1533.93 of the Revised Code and upon payment of a separate fee established by the chief for each tag fishing tournament. Any fee established under this section shall not exceed two hundred dollars.

The chief shall act upon an application within thirty days from its receipt. The chief shall notify the applicant of his decision regarding approval or disapproval of the application by certified mail, return receipt requested. Failure of the chief to act within thirty days shall be deemed to be a denial of the application. In any case where an application is denied, the applicant may appeal the decision of the chief to the court of common pleas of Franklin county, which shall have original, exclusive jurisdiction over such appeals. To perfect such an appeal, the applicant shall cause a copy of a notice of appeal to be filed with the court of common pleas and with the chief within ten days of the mailing of the chief's notice of denial of the application or within ten days of the expiration of the thirty-day period if the chief fails to act. Upon receipt of the notice of appeal, the chief shall certify to the court of common pleas a copy of the complete application and all documents submitted to him in relation to it. In reviewing the appeal, the court is limited to the papers certified to it by the chief and to argument of the parties. The court may reverse the chief's decision only upon clear and convincing proof that the license was denied contrary to law.

Effective Date: 05-03-1990



Section 1533.93 - Rules for operation of tag fishing tournaments.

The chief of the division of wildlife, with the approval of the director of natural resources, shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code related to the operation of tag fishing tournaments. The rules shall establish criteria for approval of a permit for the operation of a tag fishing tournament under section 1533.92 of the Revised Code and may limit the operation of a tag fishing tournament by virtue of such factors as the size and dimensions of the body of water where the tournament is proposed to be held, the number of participants in the tournament, possible effects that the operation of a tournament may have upon state-administered property, public waters, the environment, and wildlife, considerations of public safety, and such other matters as the chief considers appropriate for the operation of a tag fishing tournament.

Effective Date: 05-03-1990



Section 1533.94 - Special conditions on permit.

In issuing a permit under section 1533.92 of the Revised Code, the chief of the division of wildlife may impose any special conditions upon the operation of the proposed tag fishing tournament that the chief considers appropriate and necessary for safeguarding state-administered property, public waters, the environment, and wildlife and for ensuring public safety.

Effective Date: 05-03-1990



Section 1533.95 - Immunity.

(A) The department of natural resources is not liable for any death or injury to person or property that may result from the operation of a tag fishing tournament regardless of whether or not a permit has been issued for the operation of that tournament under section 1533.92 of the Revised Code.

(B) No employee, officer, agent, or official of the department is liable for any death or injury to person or property that may result from the operation of a tag fishing tournament regardless of whether or not a permit has been issued for the operation of that tournament under section 1533.92 of the Revised Code unless it is established in an action brought in the court of claims within one year after that tournament that the acts of the employee, officer, agent, or official giving rise to the death or injury were wanton, willful, and malicious. Within six months of the final judgment of the court of claims that the acts of the employee, officer, agent, or official giving rise to the death or injury were wanton, willful, and malicious, the aggrieved party may file an action for damages in the court of common pleas of the county of his residence or where the death or injury occurred.

Effective Date: 05-03-1990



Section 1533.96 - Ineligibility for permit.

(A) No person who has been convicted of or pleaded guilty to a theft or fraud offense under the laws of this state, another state, or the United States shall be eligible to apply for a permit to operate a tag fishing tournament under section 1533.92 of the Revised Code.

(B) No person who has been convicted of or pleaded guilty to any gambling offense under the laws of this state, another state, or any political subdivision of this state or another state shall be eligible to apply for a permit to operate a tag fishing tournament under section 1533.92 of the Revised Code.

(C) No person who has been convicted of or pleaded guilty to violating section 1533.97 of the Revised Code shall thereafter be eligible to apply for a permit to operate a tag fishing tournament under section 1533.92 of the Revised Code.

Effective Date: 05-03-1990



Section 1533.97 - Prohibited acts.

(A) No person shall operate a tag fishing tournament without a permit issued by the chief of the division of wildlife under section 1533.92 of the Revised Code.

(B) No person shall operate a tag fishing tournament contrary to any special conditions imposed on the tournament by the chief under section 1533.94 of the Revised Code.

(C) No person shall operate a tag fishing tournament in a manner that violates the rules of the chief adopted under section 1533.93 of the Revised Code. Each violation of any such rule constitutes a separate violation of this division.

(D) No person operating a tag fishing tournament in accordance with a permit issued by the chief under section 1533.92 of the Revised Code shall charge an entry fee per participant in excess of ten per cent of the permit fee established by the chief under that section if the permit fee is less than two hundred dollars.

Effective Date: 05-03-1990



Section 1533.98 - Certain tournament not prohibited.

Nothing in sections 1533.92 to 1533.97 or section 2915.02 of the Revised Code shall be construed as prohibiting a fishing tournament in which a prize is awarded by virtue of catching a quantity, size, or weight of fish and not by virtue of catching any specifically marked fish.

Effective Date: 05-03-1990



Section 1533.99 - Penalty.

(A) Whoever violates section 1533.17 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense and a misdemeanor of the second degree on each subsequent offense. In addition to any other sanction imposed under this division, on a second or subsequent offense occurring within a period of three consecutive years after the date of conviction of the immediately preceding violation of that section any firearms or other hunting implements in the possession or under the control of the offender at the time of the violation are subject to seizure in accordance with section 1531.20 of the Revised Code. If the offender persists in the offense after reasonable warning or request to desist, the offender is guilty of a misdemeanor of the second degree.

(B) Whoever violates section 1533.161, 1533.23, 1533.24, 1533.301, 1533.40, 1533.41, 1533.45, 1533.48, 1533.511, 1533.55, 1533.56, 1533.58, 1533.62, 1533.631, 1533.66, 1533.71, 1533.72, 1533.73, 1533.74, 1533.76, 1533.77, or 1533.79, division (J) of section 1533.731, or division (B) or (C) of section 1533.97 of the Revised Code is guilty of a misdemeanor of the third degree.

(C) Whoever violates division (B) of section 1533.03, section 1533.07, 1533.171, 1533.34, 1533.341, 1533.342, 1533.35, 1533.42, 1533.51, 1533.63, 1533.64, 1533.67, 1533.68, 1533.721, 1533.881, or 1533.882, division (B)(2) or (3) of section 1533.731, or division (A) of section 1533.97 of the Revised Code is guilty of a misdemeanor of the first degree.

(D) Whoever violates division (D) of section 1533.97 of the Revised Code is guilty of a misdemeanor of the fourth degree. The court shall require any person who is convicted of or pleads guilty to the offense to refund to all participants in the fishing tournament operated by the person any entry fees paid by the participants.

(E) Whoever violates division (C) or (D) of section 1533.632 of the Revised Code is guilty of a felony of the fifth degree.

(F) Whoever violates any section of this chapter for which no penalty is otherwise provided is guilty of a misdemeanor of the fourth degree.

(G) A court that imposes sentence for a violation of any section of this chapter governing the holding, taking, or possession of wild animals may require the person who is convicted of or pleads guilty to the offense, in addition to any fine, term of imprisonment, seizure, and forfeiture imposed, to make restitution for the minimum value of the wild animal or animals illegally held, taken, or possessed as established under section 1531.201 of the Revised Code. An officer who collects moneys paid as restitution under this section shall pay those moneys to the treasurer of state who shall deposit them in the state treasury to the credit of the wildlife fund established under section 1531.17 of the Revised Code.

Amended by 129th General AssemblyFile No.89,HB 389, §1, eff. 6/29/2012.

Effective Date: 03-18-1999; 04-06-2007; 2007 HB238 03-04-2008






Chapter 1541 - DIVISION OF PARKS AND RECREATION

Section 1541.01 - Division of parks and recreation - chief.

The division of parks and recreation shall create, supervise, operate, protect, and maintain a system of state parks and promote the use thereof by the public. Within thirty days after August 11, 1949, all state properties, the major function of which is park in nature, shall be so classified and transferred to the department of natural resources, except roadside parks of the department of transportation and lands of the Ohio state archaeological and historical society.

The chief of the division of parks and recreation, with the approval of the director of natural resources, shall determine policies and programs for the division, including the power to make and enforce rules for the government of state parks in accordance with sections 119.01 to 119.13 of the Revised Code. Such chief shall select such number of technical and administrative assistants as he deems necessary, with the approval of the director of natural resources, and fix their compensation in accordance with sections 1501.05, 124.14, 124.15, 124.152, and 124.18 of the Revised Code.

Effective Date: 04-09-1986



Section 1541.02 - State park purchase area.

The chief of the division of parks and recreation shall prepare and submit to the director of natural resources maps and descriptions of the areas of lands and waters which the chief intends to designate as state park purchase areas. Such state park purchase areas may include lands and waters at the time belonging to the state, together with lands and waters not belonging to the state but which for reasons of protection, utilization, and administration should be subject to purchase by the state for park purposes. If such area is approved by the director and the recreation and resources council, it shall be known as a state park purchase area, and the map and description thereof, with the approval of the director indorsed thereon, shall be filed in duplicate with the auditor of state and the attorney general.

All moneys appropriated for the purchase of lands and waters by the state for park purposes, unless specifically appropriated for the purchase of particular tracts or areas, may be expended for the purchase of lands or waters within any legally established state park purchase area. If, after the purchase of specifically designated tracts or areas, moneys from such appropriations remain unexpended, upon the request of the director, the controlling board shall release such funds, in whole or in part, for the purchase of lands or waters within any state park purchase area.

Effective Date: 12-02-1996



Section 1541.03 - Powers and duties of division.

All lands and waters dedicated and set apart for state park purposes shall be under the control and management of the division of parks and recreation, which shall protect, maintain, and keep them in repair. The division shall have the following powers over all such lands and waters:

(A) To make alterations and improvements;

(B) To construct and maintain dikes, wharves, landings, docks, dams, and other works;

(C) To construct and maintain roads and drives in, around, upon, and to the lands and waters to make them conveniently accessible and useful to the public;

(D) Except as otherwise provided in this section, to adopt, amend, and rescind, in accordance with Chapter 119. of the Revised Code, rules necessary for the proper management of state parks, bodies of water, and the lands adjacent to them under its jurisdiction and control, including the following:

(1) Governing opening and closing times and dates of the parks;

(2) Establishing fees and charges for use of facilities in state parks;

(3) Governing camps, camping, and fees for camps and camping;

(4) Governing the application for and rental of, rental fees for, and the use of cottages;

(5) Relating to public use of state park lands, and governing the operation of motor vehicles, including speeds, and parking on those lands;

(6) Governing all advertising within state parks and the requirements for the operation of places selling tangible personal property and control of food service sales on lands and waters under the control of the division, which rules shall establish uniform requirements;

(7) Providing uniform standards relating to the size, type, location, construction, and maintenance of structures and devices used for fishing or moorage of watercraft, rowboats, sailboats, and powercraft, as those terms are defined in section 1547.01 of the Revised Code, over waters under the control of the division and establishing reasonable fees for the construction of and annual use permits for those structures and devices;

(8) Governing state beaches, swimming, inflatable devices, and fees for them;

(9) Governing the removal and disposition of any watercraft, rowboat, sailboat, or powercraft, as those terms are defined in section 1547.01 of the Revised Code, left unattended for more than seven days on any lands or waters under the control of the division;

(10) Governing the establishment and collection of check collection charges for checks that are returned to the division or dishonored for any reason.

(E) To coordinate and plan trails in accordance with section 1519.03 of the Revised Code;

(F) To cooperate with the United States and agencies of it and with political subdivisions in administering federal recreation moneys under the "Land and Water Conservation Fund Act of 1965," 78 Stat. 897, 16 U.S.C. 4601-8, as amended; prepare and distribute the statewide comprehensive outdoor recreation plan; and administer the state recreational vehicle fund created in section 4519.11 of the Revised Code;

(G) To administer any state or federally funded grant program that is related to natural resources and recreation as considered necessary by the director of natural resources;

(H) To assist the department of natural resources and its divisions by providing department-wide planning, capital improvements planning, and special purpose planning.

The division shall adopt rules under this section establishing a discount program for all persons who are issued a golden buckeye card under section 173.06 of the Revised Code. The discount program shall provide a discount for all park services and rentals, but shall not provide a discount for the purchase of merchandise.

The division shall not adopt rules establishing fees or charges for parking a motor vehicle in a state park or for admission to a state park.

Every resident of this state with a disability that has been determined by the veterans administration to be permanently and totally disabling, who receives a pension or compensation from the veterans administration, and who received an honorable discharge from the armed forces of the United States, and every veteran to whom the registrar of motor vehicles has issued a set of license plates under section 4503.41 of the Revised Code, shall be exempt from the fees for camping, provided that the resident or veteran carries in the state park such evidence of the resident's or veteran's disability as the chief prescribes by rule.

Unless otherwise provided by division rule, every resident of this state who is sixty-five years of age or older or who is permanently and totally disabled and who furnishes evidence of that age or disability in a manner prescribed by division rule shall be charged one-half of the regular fee for camping, except on the weekends and holidays designated by the division, and shall not be charged more than ninety per cent of the regular charges for state recreational facilities, equipment, services, and food service operations utilized by the person at any time of year, whether maintained or operated by the state or leased for operation by another entity.

As used in this section, "food service operations" means restaurants that are owned by the department of natural resources at Hocking Hills, Lake Hope, Malabar Farm, and Rocky Fork state parks or are part of a state park lodge. "Food service operations" does not include automatic vending machines, concession stands, or snack bars.

As used in this section, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the military forces of the United States who was captured, separated, and incarcerated by an enemy of the United States. Any person who has been a prisoner of war, was honorably discharged from the military forces, and is a resident of this state is exempt from the fees for camping. To claim this exemption, the person shall present written evidence in the form of a record of separation, a letter from one of the military forces of the United States, or such other evidence as the chief prescribes by rule that satisfies the eligibility criteria established by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1999; 06-30-2005



Section 1541.031 - Telephone service in parks, conservancy districts, and on highways.

The chief of the division of parks and recreation shall have the power to contract with any telephone company, which provides telephone service in the area of which a state park is located, for the establishment or maintenance of any telephone service in any location in such state park, the board of directors of a conservancy district shall have the power to contract with any telephone company which provides telephone service in the area in which a park, parkway, forest preserve, bathing beach, playground, or other recreational facility of the conservancy district is located, for the establishment or maintenance of public telephone service in any location in such conservancy district park, parkway, forest preserve, or recreational facility, and the director of transportation shall have the power to contract with any telephone company which provides telephone service in the area in which a highway right-of-way is located, for the establishment or maintenance of public telephone service in any location in such state park or on such highway right-of-way and for these purposes the chief of division of parks and recreation, in state parks, the board of directors of a conservancy district, in conservancy district parks, parkways, forest preserves, or recreational facilities, and the director of transportation on highway right-of-way, may agree to comply with any rules and regulations of such telephone company with respect to public telephone service contained in its schedules on file with the public utilities commission of Ohio or applied by such telephone company to others in similar locations. For the purpose of establishing or maintaining such public telephone service, the chief of the division of parks and recreation in state parks or the director of transportation on highway right-of-way may grant to such telephone company, without charge, appropriate permits for right-of-way for its facilities necessary to establish and maintain such public telephone service which permits shall remain valid as long as such public telephones remain in service.

Effective Date: 09-28-1973



Section 1541.032 - Testing of waters adjacent to public swimming beaches for bacteria levels.

(A) As used in this section, "public swimming beach" means land along a shoreline that is under the control of the division of parks and recreation and is used by the public when swimming and bathing in waters adjacent to the beach.

(B) The chief of the division of parks and recreation shall ensure that the waters of this state that are adjacent to public swimming beaches are sampled and tested in accordance with the techniques and procedures established by the director of health under section 3701.18 of the Revised Code. The department of health may assist the division of parks and recreation in the sampling and testing of the waters.

(C) On receipt of notification by the director of health under section 3701.18 of the Revised Code that the bacteria levels in the waters tested present a possible health risk to persons using the waters for swimming and bathing and that the posting of signs advising the public of the condition is warranted, the chief of the division of parks and recreation shall ensure that appropriate signs are posted in appropriate locations at the affected area.

Effective Date: 03-09-1999



Section 1541.04 - Annual report.

The division of parks and recreation shall include in its annual report to the governor a statement of its action on all matters pertaining to the management and control of all state reservoirs, lakes, and lands set apart for public parks or pleasure resorts, which statement shall include a statement of the receipts and expenditures on account thereof.

Effective Date: 09-30-1963



Section 1541.05 - Disposal of timber, dredging operation spoils and other property.

(A) The chief of the division of parks and recreation, with the approval of the director of natural resources, may dispose of any of the following by sale, donation, trade, trade-in, recycling, or any other lawful means, in a manner that will benefit the division:

(1) Standing timber that as a result of wind, storm, pestilence, or any other natural occurrence may present a hazard to life or property, timber that has weakened or fallen on lands under the control and management of the division, or any timber or other forest products that require management to improve wildlife habitat, protect against wildfires, provide access to recreational facilities, implement sustainable forestry practices, or improve the safety, quality, or appearance of any state park area;

(2) Spoils of a dredging operation conducted by the division in waters under the control and management of the division. Prior to the disposition of any spoils under this division, the chief shall notify the director of environmental protection of the chief's intent so that the director may determine if the spoils constitute solid wastes or hazardous waste, as those terms are defined in section 3734.01 of the Revised Code, that must be disposed of in accordance with Chapter 3734. of the Revised Code. If the director does not notify the chief within thirty days after receiving notice of the disposition that the spoils must be disposed of in accordance with Chapter 3734. of the Revised Code, the chief may proceed with the disposition.

(3) Notwithstanding sections 125.12 to 125.14 of the Revised Code, excess supplies and surplus supplies, as those terms are defined in section 125.12 of the Revised Code;

(4) Agricultural products that are grown or raised by the division. As used in this division, "agricultural products" includes products of apiculture, animal husbandry, or poultry husbandry, field crops, fruits, and vegetables.

(5) Abandoned personal property, including golf balls that are found on property under the control and management of the division.

(B) In accordance with Chapter 119. of the Revised Code, the chief shall adopt, and may amend and rescind, such rules as are necessary to administer this section.

(C) Except as provided in division (D) of this section, proceeds from the disposition of items under this section shall be deposited in the state treasury to the credit of the state park fund created in section 1541.22 of the Revised Code.

(D) The chief of the division of parks and recreation may enter into a memorandum of understanding with the chief of the division of forestry to allow the division of forestry to administer the sale of timber and forest products on lands that are owned or controlled by the division of parks and recreation. Proceeds from the sale of timber or forest products pursuant to the memorandum of understanding shall be apportioned as follows:

(1) Seventy-five per cent of the proceeds shall be deposited in the state treasury to the credit of the state park fund.

(2) Twenty-five per cent of the proceeds shall be deposited in the state treasury to the credit of the state forest fund created in section 1503.05 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1994; 04-06-2007



Section 1541.06 - Dedication of state reservoirs.

The following bodies of water and lands are hereby dedicated and set apart forever for the use of the public as public parks or pleasure resorts:

(A) The body of water and adjacent state lands in Licking, Fairfield, and Perry counties, known as the Licking reservoir or Buckeye Lake;

(B) The body of water and adjacent state lands in the northwestern part of Logan county, known as the Lewistown reservoir or Indian Lake;

(C) The body of water and adjacent state lands owned by the state in Mercer county, known as the Lake St. Marys;

(D) The bodies of water and adjacent lands owned by the state consisting of the Summit county lakes and reservoirs of the Ohio canal, known as the Portage-Summit reservoirs, together with the Summit lake and enough of the Summit level of the Ohio canal to maintain the present water level of Summit and Nesmith lakes, and the body of water and exterior lands adjacent thereto that are included in the reservoir constructed by the board of public works in Coventry township for the purpose of supplying water for the Ohio canal, known as North reservoir, all situated in Summit county;

(E) The body of water and adjacent lands owned by the state in Shelby and Auglaize counties, and known as the Loramie reservoir.

The bodies of water mentioned in this section shall, in the order in which they are described, be named and designated as follows: "Buckeye Lake," "Indian Lake," "Lake St. Marys," "The Portage Lakes," and "Lake Loramie."

Effective Date: 10-01-1953



Section 1541.07 - Lakes for use of public.

The lakes named in section 1541.06 of the Revised Code shall at all times be open to the public as resorts for recreation and pleasure, including hunting, fishing, and boating. The privileges of hunting and fishing shall be subject to the fish and game laws of the state, and the boating privileges shall be subject to the rules and regulations prescribed by law and the division of parks and recreation.

Effective Date: 09-30-1963



Section 1541.08, 1541.081 - [Repealed].

Effective Date: 10-20-1994



Section 1541.082 - Transfer of lease after foreclosure sale.

When buildings located on state land are sold on foreclosure in a delinquent tax suit or in a mortgage foreclosure suit, the state immediately shall transfer to the purchaser of the buildings the lease for the state lands on which the buildings are located or shall cancel the former lease and execute a new lease to the purchaser. If a new lease is executed, it shall be for the same annual rental, contain the same restrictions, and grant the same privileges enjoyed by the former owner, including the privilege of purchasing the land in accordance with section 1501.01 of the Revised Code.

Effective Date: 10-20-1994



Section 1541.083 - Leases to take and remove halite and coal.

The chief of the division of parks and recreation, with the approval of the director of natural resources, the attorney general, and the governor, may make leases to parties making application for leases granting permission to take and remove halite from beneath the surface of Headlands state park in Lake county, and coal by underground mining methods from beneath the surface of Jefferson state park in Jefferson county and from beneath the surface of Burr Oak state park in Athens and Morgan counties pursuant to lease agreements and real estate transactions that have been entered into not later than January 1, 2011, if the chief finds that such taking and removal will in no way affect the surface of the land or the use of the land as a public park. As the chief deems in the best interest of the state, those leases may be made either upon a royalty or rental basis, and may be either for a term of years or until the economic extraction of the mineral covered by the lease has been completed. Upon request from the lessee of any such lease, the chief may consent to its cancellation, but any equipment or improvement thereon owned by the lessee may be held as security by the chief for payment of all rentals, royalties, and damages due the state at the time of cancellation.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 11-01-1965



Section 1541.09 - Rules and regulations.

The division of parks and recreation shall make and enforce such rules and regulations, including the appointment and government of park and patrol officers in all parks and bodies of water and lands adjacent thereto under the supervision and control of the division, as are necessary to the proper management of such parks and bodies of water, and in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code.

Effective Date: 09-30-1963



Section 1541.10 - Park officers.

Any person selected by the chief of the division of parks and recreation for custodial or patrol service on the lands and waters operated or administered by the division of parks and recreation shall be employed in conformity with the law applicable to the classified civil service of the state. Subject to section 1541.11 of the Revised Code, the chief may designate that person as a park officer. A park officer, on any lands and waters owned, controlled, maintained, or administered by the department of natural resources and on highways, as defined in section 4511.01 of the Revised Code, adjacent to lands and waters owned, controlled, maintained, or administered by the division, has the authority specified under section 2935.03 of the Revised Code for peace officers of the department of natural resources to keep the peace, to enforce all laws and rules governing those lands and waters, and to make arrests for violation of those laws and rules, provided that the authority shall be exercised on lands or waters administered by another division of the department only pursuant to an agreement with the chief of that division or to a request for assistance by an enforcement officer of that division in an emergency. A park officer, in or along any watercourse within, abutting, or upstream from the boundary of any area administered by the department, has the authority to enforce section 3767.32 of the Revised Code and any other laws prohibiting the dumping of refuse into or along waters and to make arrests for violation of those laws. The jurisdiction of park officers shall be concurrent with that of the peace officers of the county, township, or municipal corporation in which the violation occurs. A state park, for purposes of this section, is any area that is administered as a state park by the division of parks and recreation.

The secretary of state, upon the recommendation of the chief, shall issue to each park officer a commission indicating authority to make arrests as provided in this section.

The chief shall furnish a suitable badge to each commissioned park officer as evidence of that park officer's authority.

If any person employed under this section is designated by the chief to act as an agent of the state in the collection of moneys resulting from the sale of licenses, fees of any nature, or other moneys belonging to the state, the chief shall require a surety bond from that person in an amount not less than one thousand dollars.

A park officer may render assistance to a state or local law enforcement officer at the request of that officer or may render assistance to a state or local law enforcement officer in the event of an emergency.

Park officers serving outside the division of parks and recreation under this section or serving under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code shall be considered as performing services within their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment.

Park officers serving outside the division of parks and recreation under this section or under a mutual aid compact retain personal immunity from civil liability as specified in section 9.86 of the Revised Code and shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code. A political subdivision that uses park officers under this section or under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code is not subject to civil liability under Chapter 2744. of the Revised Code as the result of any action or omission of any park officer acting under this section or under a mutual aid compact.

Effective Date: 09-26-2003



Section 1541.11 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The chief of the division of parks and recreation shall not designate a person as a park officer under section 1541.10 of the Revised Code on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The chief of the division of parks and recreation shall terminate the employment as a park officer of a person designated as a park officer under section 1541.10 of the Revised Code if that person does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the park officer agrees to surrender the certificate awarded to the park officer under section 109.77 of the Revised Code.

(b) The chief shall suspend from employment as a park officer a person designated as a park officer if that person is convicted, after trial, of a felony. If the park officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the park officer does not file a timely appeal, the chief shall terminate the employment of that park officer. If the park officer files an appeal that results in the park officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the park officer, the chief shall reinstate that park officer. A park officer who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that park officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the park officer of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a park officer under division (B)(2) of this section shall be in in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1541.12 to 1541.14 - [Repealed].

Effective Date: 08-05-1959



Section 1541.15 - [Repealed].

Effective Date: 09-30-1963



Section 1541.16 - Pilot and engineer licenses.

The chief of the division of parks and recreation shall issue pilot licenses and engineer licenses to all persons employed by a boat owner or operator to act as pilot or engineer on any boat carrying passengers for hire on reservoir parks or other bodies of water under the supervision and control of the division. The applicant for such license shall be over eighteen years of age and of good character. The violation of any of the sections of the Revised Code relating to reservoir parks or other bodies of water under supervision and control of the division or any rule or regulation of the division for the management of such reservoir parks or other bodies of water shall be cause for the chief to revoke such license.

Effective Date: 09-30-1963



Section 1541.17 - Inspection of watercraft.

The chief of the division of parks and recreation shall inspect all boats and watercraft maintained and operated in or upon the waters of any state reservoir, lakes, canals, and feeders, and may condemn any such boat or watercraft which is unsafe for the carrying of passengers. No owner of a boat or watercraft so condemned shall offer it for hire. If such owner violates this section, the permit issued to him shall be revoked and annulled.

Effective Date: 09-30-1963



Section 1541.18 - Park police patrolman may take possession of boat.

A reservoir park police patrolman may take possession of and hold a boat or other property if such action appears necessary in the course of making an arrest of a person violating section[s] 1541.09 to 1541.17, inclusive, of the Revised Code. He shall not be held liable for the loss of or any damage done to such boat or other property taken and held by reason of the failure to comply with such sections, provided ordinary care is exercised in the handling of such property. No person shall take possession of a boat or other property which has been taken in charge by a police patrolman or other officer as provided in this section, until such patrolman or officer has released same.

Effective Date: 10-01-1953



Section 1541.19 - Prohibition against use of firearms or fireworks in state parks - exception.

No person shall engage in the hunting of wildlife, either with a gun or with a bow and arrow, on lands or waters operated or administered by the division of parks and recreation, except on such lands or waters as are exempted by the chief of the division of parks and recreation, under specific orders adopted in conformity with sections 119.01 to 119.13 of the Revised Code. No person shall engage in the discharge of firearms except during open season for hunting of wildlife on lands or waters exempted as provided in this section, or except in such places where there is provided by the division, skeet, trap shooting, or other shooting ranges. No person shall engage in the discharge of fireworks on lands or waters operated or administered by the division, except a licensed exhibitor of fireworks who is acting in accordance with sections 3743.50 to 3743.55 of the Revised Code and who has obtained the written permission of the chief of the division of parks and recreation for a particular public fireworks exhibition.

Effective Date: 05-30-1986



Section 1541.20 - Care of state property.

No person shall injure, alter, destroy, remove, or change any tree, building, dock, or land, or part thereof, within a state reservoir park or other body of water under the supervision and control of the division of parks and recreation, or construct any building or dock within such reservoir park, without the written permission of the chief of the division of parks and recreation. All lessees of state lands or lots shall keep the premises in good condition and free of weeds, inflammable substances, garbage, and all other unsightly or dangerous things. Proof that any state premises under lease are used for illegal or immoral purposes shall be just cause for the chief to cancel the leasehold for such state property.

Effective Date: 09-30-1963



Section 1541.21 - [Repealed].

Effective Date: 09-22-2000



Section 1541.22 - State park fund.

The chief of the division of parks and recreation shall collect all rentals from leases of state lands and moneys for pipe permits, dock licenses, concession fees, and special privileges of any nature from all lands and waters operated and administered by the division of parks and recreation. The chief shall keep a record of all such payments showing the amounts received, from whom, and for what purpose collected. All such payments shall be credited to the state park fund, which is hereby created in the state treasury, except such revenues required to be set aside or paid into depositories or trust funds for the payment of bonds issued under sections 1501.12 to 1501.15 of the Revised Code, and to maintain the required reserves therefor as provided in the orders authorizing the issuance of such bonds or the trust agreements securing such bonds, and except such revenues required to be paid and credited pursuant to the bond proceedings applicable to obligations issued pursuant to section 154.22 of the Revised Code. All moneys derived from the operation of the lands, waters, facilities, and equipment by the division, except such revenues required to be set aside or paid into depositories or trust funds for the payment of bonds issued under sections 1501.12 to 1501.15 of the Revised Code, and to maintain the required reserves therefor as provided in the orders authorizing the issuance of such bonds or the trust agreements securing such bonds, and except such revenues required to be paid and credited pursuant to the bond proceedings applicable to obligations issued pursuant to section 154.22 of the Revised Code, shall accrue to the credit of the state park fund.

Except as otherwise provided in division (B) of this section and in sections 154.22, 1501.11, and 1501.14 of the Revised Code, such fund shall not be expended for any purpose other than the administration, operation, maintenance, development, and utilization of lands and waters, and for facilities and equipment incident thereto, administered by the division, or for the further purchase of lands and waters by the state for park and recreational purposes.

(B) The chief shall use moneys in the fund from the issuance of Ohio state parks license plates under section 4503.575 of the Revised Code only to pay the costs of state park interpretive and educational programs and displays and the development and operation of state park interpretive centers.

Effective Date: 02-27-1987; 03-23-2005



Section 1541.221 - [Repealed].

Effective Date: 07-01-1985; 09-20-2005



Section 1541.23 - Parks capital expenses fund.

There is hereby created in the state treasury the parks capital expenses fund. The fund shall consist of moneys transferred to it from the parks and recreation improvement fund created in section 154.22 of the Revised Code. The parks capital expenses fund shall be used to pay design, engineering, and planning costs that are incurred by the department of natural resources for parks-related capital projects.

Effective Date: 05-06-2005



Section 1541.24 - Rights unaffected by dedication.

The dedication or setting apart of any state reservoir or lake as a public park or pleasure resort shall not interfere with or affect the use of such reservoir or lake for canal reservoir purposes, and the chief of the division of parks and recreation shall not be restricted in any manner from making such repairs and improvements thereon as are necessary for maintaining the safety and usefulness of such reservoir or lake for canal purposes. The authority for the division to manage and control such reservoir or lake for canal purposes is the same as if no dedication of such reservoir or lake for park and pleasure resort purposes had been made.

Effective Date: 09-30-1963



Section 1541.26 - Parks mineral royalties fund.

There is hereby created in the state treasury the parks mineral royalties fund. The fund shall consist of money deposited into it under section 1509.73 of the Revised Code and money transferred to it under section 1503.012 of the Revised Code. Any investment proceeds earned on money in the fund shall be credited to the fund.

Money in the fund shall be used by the division of parks and recreation to acquire land and to pay capital costs, including equipment and repairs and renovations of facilities, that are owned by the state and administered by the division. Expenditures from the fund shall be approved by the director of natural resources.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.



Section 1541.31 - Pymatuning Lake compact.

That the compact or agreement mentioned below and every article, matter, and thing therein is hereby ratified and approved and shall be and hereafter remain in force agreeable to the true tenor and intent thereof.

AGREEMENT BETWEEN THE COMMONWEALTH OF PENNSYLVANIA AND THE STATE OF OHIO RE PYMATUNING LAKE

This agreement made and concluded between the commonwealth of Pennsylvania, acting by and through its lawfully authorized agency, namely, the water and power resources board, as party of the first part, and the state of Ohio, acting by and through its lawfully authorized agency, namely, its conservation commissioner, as party of the second part,

Witnesseth:

Whereas, By act of assembly of Pennsylvania approved May 2, 1929, P. L. 1503, as amended by acts of May 5, 1931, P. O. 84, April 24, 1933, P. L. 67, and July 9, 1935, P. L. 619, the department of forests and waters of Pennsylvania, acting through the water and power resources board, was authorized, inter alia, to complete the work begun and continued under an act approved July 25, 1913, P. L. 1270, entitled "An act providing for the erection of a dam at the outlet of Pymatuning swamp, and the establishment of a reservoir to conserve the waters thereof; providing for the taking of land and materials necessary thereto; vesting certain powers and duties in the water supply commission; and making an appropriation", and did duly complete said work, whereby there was created a lake or reservoir, now known and hereinafter called Pymatuning Lake, extending in part across the boundary line between said states of Ohio and Pennsylvania into the state of Ohio, and

Whereas, The primary purposes of the project by which said lake was created was to conserve water draining said swamp, all of which has its source in Pennsylvania, as well as control floods and regulate the flow of water in the Shenango and Beaver rivers, and secondary thereto, permit the water and the land surrounding the same to be used for fishing, hunting, recreation and park purposes, under such terms and conditions as the water and power resources board might determine, in such way or ways as in the opinion of the said board will not materially interfere with the primary purpose in said acts of assembly and hereinbefore specifically referred to, and

Whereas, In view of the fact that a certain part of the lake extends into the state of Ohio, whereby it is necessary and desirable that the use of the lake for the secondary purposes, namely, hunting, fishing, and recreational use, be uniformly provided for, as well as to guard against inconvenience and mischiefs which might hereafter arise from the uncertainty of jurisdiction within and on said lake, to the end that the lake may be adequately policed and conflicts of jurisdiction for the arrest and punishment of offenders be avoided.

Now, then, therefore, in order that law and justice may in all such cases be executed and take effect upon said lake from shore to shore in all parts and places thereof where the lake is a boundary between said states, the said parties hereto do agree for and in behalf of their respective states in the manner following:

1. General use. It is hereby agreed that the entire Pymatuning lake or reservoir, subject to the primary use thereof by the commonwealth of Pennsylvania for regulating the flow of the water in the Shenango and Beaver rivers as in paragraph 9 hereinafter more specifically mentioned, shall be open for recreational use equally to the citizens of both contracting parties, save as restricted as to hunting, fishing, and boating in this agreement set forth, or hereafter mutually agreed upon by both parties but no person shall be permitted to hunt or fish therein or thereon unless the lawful holder of a fishing or hunting license, authorizing the holder so to do, issued by the proper authorities of Pennsylvania or of Ohio.

2. Arrest and prosecution of offenders. That each state shall enjoy and exercise a concurrent jurisdiction upon the water (but not upon the dry land), between the shores of said lake, including the islands therein, with respect to the arrest and prosecution of offenders, but in such sort that any boat or vessel fastened to or aground on the shore of either state shall be considered exclusively within the jurisdiction of said state; but that all capital and other offenses, trespasses, or damages committed on or over said lake, the judicial investigation and determination thereof shall be exclusively vested in the state wherein the offender or person charged with such offense shall be first apprehended, arrested, prosecuted, or first brought to trial; it being the intent of this agreement that an offender may be pursued and arrested anywhere on or over said lake or shores thereof or islands therein, regardless of the boundary lines, by any peace officers or persons of either state authorized to make arrests, whether the offenses be committed on or over any part of the lake, on the shores or islands therein, regardless of the state in which the place where the offense was committed lies.

3. Islands. All islands within the lake shall be considered as part of the state of Pennsylvania.

4. Pollution of water. The lake shall be forever protected against pollution of its waters by industrial trade waste, individual, or municipal sewage from shore or boat, and the discharge of any noxious or deleterious substance, liquid or solid, into the waters of the lake which is or may become inimical, or injurious, to public health or to animal or aquatic life is hereby expressly forbidden.

No sewage may be discharged into the waters of the lake except after complete treatment and then only upon permit first approved by the health department of both states.

5. Watercraft. No person shall operate any watercraft propelled by a single motor, or any combination of motors, that produces a horsepower rating in excess of twenty horsepower on Pymatuning Lake, except police or administration watercraft, the number of which shall be mutually agreed upon by the parties hereto.

No person shall operate a watercraft without first obtaining a license from the respective state of which the owner is a resident under such regulations as each party to this agreement may now have or hereafter adopt. Provided nevertheless that the use of any type of watercraft equipped with a motor is expressly limited and restricted to that portion of the lake extending from the main dam near Jamestown northwardly to the causeway at or near Linesville. Watercraft equipped with a motor in excess of a twenty horsepower rating may be operated on said lake so long as such motor is not used.

No person shall ride or attempt to ride upon one or more water skis, surfboards, towed inflatable devices, or similar devices or use or operate any watercraft to tow a person thereon.

Nothing contained in this subdivision shall be interpreted to effect a change in the level or flow of water as determined or fixed by the department of conservation and natural resources.

Any one who violates any of the provisions of this subdivision shall, upon conviction thereof, be sentenced in accordance with the applicable laws for the same or similar violations within the prosecuting jurisdiction, provided that the penalty for said violation shall not exceed a fine of five hundred dollars or imprisonment for thirty days.

6. Fishing. Any person possessing a duly issued fishing license by either state shall be permitted to fish anywhere on the entire lake (except such portion thereof as is closed to fishing by paragraph 8 hereof or such further portion as may hereafter by regulation be mutually agreed to by the parties hereto), but no fisher shall be entitled to fish from the shores of the state of which the fisher is a nonresident unless the fisher complies with the nonresident fishing license law of said state.

In order to permit the fish to fully propagate and develop, no part of the lake shall be open for fishing until July 1, 1937, and thereafter shall be closed in each year between December 10 and June 30.

Unless otherwise mutually agreed to by both parties hereto, the creel, size, and season limits for the respective kinds of fish caught shall be such as may hereafter be agreed upon between the two states.

7. Reciprocal hunting rights. Reciprocal hunting rights are hereby granted to the licensed hunters of each state on the water of that portion of the lake, both in Pennsylvania and Ohio, over the area bounded on the south by an east and west line crossing the state boundary 0.5 of a mile north of Simons, Ohio, and on the north by a line drawn between the point at which the Padanaram road crosses the state boundary and a point formerly known as the Polleck bridge, but such reciprocal hunting rights hereby granted shall extend only to such wild migratory birds as are covered by the federal migratory bird treaty and federal laws adopted thereunder.

Hunting in such portions of the lake as are not included in the area above described and designated shall be and remain under the jurisdiction of the commonwealth of Pennsylvania.

No permanent blinds shall be erected anywhere on the lake and shores thereof, but this provision shall not be interpreted as forbidding the use of a boat as a blind temporarily moored to or grounded on the shore of the lake or islands thereof.

8. Wild game and fish sanctuaries.

A. The game commission of the state of Pennsylvania, having established a wild migratory bird and game sanctuary or refuge in that part of the lake located southeast of the Pennsylvania railroad crossing, it is expressly agreed that nothing herein contained shall be interpreted as entitling the residents of either state, whether licensed to fish or hunt, or otherwise, to fish in, hunt, trespass, or enter upon said sanctuary for any purpose whatsoever. Anyone so doing shall become amenable to prosecution therefor under the game laws of the state of Pennsylvania applicable to game refuges.

B. The conservation division of the department of agriculture of the state of Ohio, having established a fish sanctuary and game refuge in the following portion of the lake:

Being the southerly parts of lots Nos. 79 and 80, Richmond township; all of lot No. 41, and all of lot No. 42, except the westerly 1000 feet thereof, in Andover township, Ashtabula county, Ohio:

Beginning at a point in the west line of lot No. 79, that is 1523 feet south of the north line of lot No. 79; also being the center line of Padanaram road; thence southerly along the county highway along the westerly side of lot No. 79, 1869.5 feet to the north line of Andover township; thence westerly along the northerly line of Andover township, 939.7 feet to the northwest corner of lot No. 41; thence southerly along the highway that marks the westerly line of lot No. 41, 2809.8 feet to the north line of lot No. 42; thence easterly along the north line of lot No. 42, 1000 feet to a point; thence in a southerly direction parallel to and 1000 feet easterly from the westerly line of lot No. 42, 2734 feet, more or less, to the southerly line of lot No. 42; thence easterly along the said southerly line of lot No. 42, 5180.4 feet to the Ohio and Pennsylvania state line; thence northerly along the said Ohio and Pennsylvania state line, 7297.6 feet, more or less, to a point that is 1523 feet southerly from the north line of lot No. 80; thence in a westerly direction, 1523 feet southerly from and parallel to the north lines of lots Nos. 79 and 80, 5260 feet, more or less, to the place of beginning.

It is expressly agreed that nothing herein contained shall be interpreted as entitling the residents of either state, whether licensed to fish or otherwise, to fish in, hunt, trespass, or enter upon said sanctuary for any purpose whatsoever. Anyone so doing shall become amenable to prosecution therefor under the laws of the state of Ohio applicable thereto.

9. Reservation of Pennsylvania's right to the body of the water. It is expressly agreed that nothing herein contained shall operate to deny, limit, or restrict the right of the water and power resources board of Pennsylvania, or any authority established hereafter by said state to exercise such power, to at any time now or hereafter, raise or draw off so much of the waters of the lake as in its sole judgment may be necessary to maintain or regulate the flow of the Shenango and Beaver rivers in furtherance of the primary purpose for which said lake was established, and said water and power resources board shall, without let or hindrance, have the full right irrespective of other considerations, to release so much of the water as they may deem proper to maintain the flow of the Shenango and Beaver rivers, irrespective of its effect on the level of the lake or use thereof for other purposes.

Effective Date: 10-20-1994; 05-17-2006; 2008 SB271 06-13-2008



Section 1541.32 - Director shall be administrator of compact.

The director of natural resources, as successor to the conservation commissioner mentioned in the compact set forth in section 1541.31 of the Revised Code, shall be administrator of said compact.

Effective Date: 04-18-1961



Section 1541.40 - Ohio parks and recreation council.

There is hereby created in the division of parks and recreation an Ohio parks and recreation council, which shall consist of seven members to be appointed by the governor with the advice and consent of the senate. By reason of vocation, employment, or affiliation one of the members shall be classed as a representative of municipal parks, one as a representative of metropolitan park districts, one as a representative of conservancy districts, one as a representative of soil and water conservation districts, one as a representative of private recreational facilities, and two as representatives of the public.

Terms of office shall be for three years, commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The council shall annually select from among its members a chairperson and a vice-chairperson.

Members of the council shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as members of the council.

The council shall hold at least one regular meeting in each quarter of each calendar year, and shall keep a record of its proceedings, which shall be open to the public for inspection. Special meetings may be called by the chairperson, and shall be called by the chairperson upon receipt of a written request therefor signed by two or more members of the council. A written notice of the time and place of each meeting shall be sent to each member of the council. A majority of the members of the council shall constitute a quorum.

The chief of the division of parks and recreation shall act as secretary of the council. Technical, legal, and other services required by the council in the performance of its official duties shall be furnished by the personnel of the division of parks and recreation.

The governor may remove any member of the council at any time for inefficiency, neglect of duty, or malfeasance in office.

Effective Date: 08-21-1973; 04-06-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1541.41 - Duties of council.

For the purpose of assisting in the development of recreational facilities throughout the state for public use, the Ohio parks and recreation council may:

(A) Advise with and recommend to the chief of the division of parks and recreation the development of broad park and recreation policies for the state and the formulation of a long range plan to implement them;

(B) Make a continuing appraisal of the total state park and recreation needs and adequacy of current efforts to meet them, including the planning, programming, and financing thereof;

(C) Advise with and recommend to the chief the co-ordination of related park and recreation programs administered by all units of government and by private enterprise;

(D) Advise with and recommend to the chief policies and programs for the division of parks and recreation, including the acquisition of lands for parks and recreational development, and the development of the criteria therefor;

(E) Advise with and recommend to the chief the standards and criteria to be established as a basis for extending financial assistance to local subdivisions of the state for the acquisition of recreational lands and facilities;

(F) Advise with and recommend the encouragement of private park and recreational development;

(G) Have access to all information, statistics, plans, and data which any governmental agency within the state has available and which the council deems pertinent in reviewing plans and programs for the development of parks and recreational facilities.

Effective Date: 03-18-1969



Section 1541.42 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the chief of the division of parks and recreation shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 1541.99 - Penalty.

Whoever violates sections 1541.09 to 1541.20 of the Revised Code or any rules of the division of parks and recreation shall be fined not less than ten nor more than one hundred dollars.

Effective Date: 09-22-2000






Chapter 1543 - PARKWAYS [REPEALED]

Section 1543.01 to 1543.10 - 1543.01 to 1543.10

Effective Date: 07-01-1993






Chapter 1545 - PARK DISTRICTS

Section 1545.01 - Park districts created.

Park districts may be created which include all or a part of the territory within a county, and the boundary lines of such district shall be so drawn as not to divide any existing township or municipal corporation within such county.

Effective Date: 10-01-1953



Section 1545.02 - Application to probate judge.

Application for the creation of a park district shall be made to the probate judge of the county within which the district is to be located. Such application shall either be signed by a majority of the electors residing within the proposed district as determined by the number of electors voting at the most recent general election within such territory, or, in lieu thereof, shall be authorized by resolution adopted by the board of county commissioners, any board of township trustees, or legislative authority of any municipal corporation within such proposed district. Such application shall state the name of the proposed district, shall contain an accurate description of the territory to be included, and shall be accompanied with an accurate map or plat thereof.

Effective Date: 08-22-1995



Section 1545.03 - Notice and hearing.

Upon the filing of the application provided for in section 1545.02 of the Revised Code, the probate judge shall fix a time for the hearing of such application which shall not be less than twenty nor more than forty days subsequent to the date of the filing of the application. Such judge shall publish notice of the filing of such application and the date of hearing thereof in two newspapers of general circulation within such district, or if there is but one newspaper of general circulation within such district, in such newspaper. If there is no newspaper of general circulation within such proposed district, then such judge shall post such notice in five of the most public places within such proposed district. Such notice shall be published or posted for a period of not less than fifteen days prior to the date fixed for the hearing. The hearing may be adjourned from time to time upon good cause shown.

Effective Date: 10-01-1953



Section 1545.04 - Evidence - argument - judgment.

At a hearing on an application for the creation of a park district, evidence may be taken as in other civil cases in the probate court, and the probate judge shall hear all arguments for and against the creation of such district. If he finds that such application is signed or authorized as provided in section 1545.02 of the Revised Code, and that the creation of such district will be conducive to the general welfare, he shall enter an order creating the district under the name specified in the application.

The judge may amend or change the limits of the territory described in the application at the time of the hearing, provided that in no case shall he increase the limits or size of said district. In case any of the original territory is eliminated from the district as finally established, the boundary lines of the district as finally ordered by the court shall not divide any existing township or municipal corporation.

Effective Date: 10-01-1953



Section 1545.041 - Conversion of township park district - resolution.

(A) Any township park district created pursuant to section 511.18 of the Revised Code that includes park land located outside the township in which the park district was established may be converted under the procedures provided in this section into a park district to be operated and maintained as provided for in this chapter, provided that there is no existing park district created under section 1545.04 of the Revised Code in the county in which the township park district is located. The proposed park district shall include within its boundary all townships and municipal corporations in which lands owned by the township park district seeking conversion are located, and may include any other townships and municipal corporations in the county in which the township park district is located.

(B) Conversion of a township park district into a park district operated and maintained under this chapter shall be initiated by a resolution adopted by the board of park commissioners of the park district. Any resolution initiating a conversion shall include the following:

(1) The name of the township park district seeking conversion;

(2) The name of the proposed park district;

(3) An accurate description of the territory to be included in the proposed district;

(4) An accurate map or plat of the proposed park district. The resolution may also include a proposed tax levy for the operation and maintenance of the proposed park district. If such a tax levy is proposed, the resolution shall specify the annual rate of the tax, expressed in dollars and cents for each one hundred dollars of valuation and in mills for each dollar of valuation, and shall specify the number of consecutive years the levy will be in effect. The annual rate of such a tax may not be higher than the total combined millage of all levies then in effect for the benefit of the township park district named in the resolution.

(C) Upon adoption of the resolution provided for in division (B) of this section, the board of park commissioners of the township park district seeking conversion under this section shall certify the resolution to the board of elections of the county in which the park district is located no later than four p.m. of the seventy-fifth day before the day of the election at which the question will be voted upon. Upon certification of the resolution to the board, the board of elections shall make the necessary arrangements to submit the question of conversion of the township park into a park district operated and maintained under Chapter 1545. of the Revised Code, to the electors qualified to vote at the next primary or general election who reside in the territory of the proposed park district. The question shall provide for a tax levy if such a levy is specified in the resolution.

(D) The ballot submitted to the electors as provided in division (C) of this section shall contain the following language:

"Shall the . . . . . . . . (name of the township park district seeking conversion) be converted into a park district to be operated and maintained under Chapter 1545. of the Revised Code under the name of . . . . . . . . (name of proposed park district), which park district shall include the following townships and municipal corporations:

(name townships and municipal corporations)

Approval of the proposed conversion will result in the termination of all existing tax levies voted for the benefit of . . . . . . . . (name of the township park district sought to be converted) and in the levy of a new tax for the operation and maintenance of . . . . . . . (name of proposed park district) at a rate not exceeding . . . . . (number of mills) mills for each one dollar of valuation, which is . . . . . (rate expressed in dollars and cents) for each one hundred dollars of valuation, for . . . (number of years the millage is to be imposed) years, commencing on the . . . . (year) tax duplicate.

FOR THE PROPOSED CONVERSION

AGAINST THE PROPOSED CONVERSION

(E) If the proposed conversion is approved by at least a majority of the electors voting on the proposal, the township park district that seeks conversion shall become a park district subject to Chapter 1545. of the Revised Code effective the first day of January following approval by the voters. The park district shall have the name specified in the resolution, and effective the first day of January following approval by the voters, the following shall occur:

(1) The indebtedness of the former township park district shall be assumed by the new park district;

(2) All rights, assets, properties, and other interests of the former township park district shall become vested in the new park district, including the rights to any tax revenues previously vested in the former township park district; provided, that all tax levies in excess of the ten mill limitation approved for the benefit of the former township park district shall be removed from the tax lists after the February settlement next succeeding the conversion. Any tax levy approved in connection with the conversion shall be certified as provided in section 5705.25 of the Revised Code.

(3) The members of the board of park commissioners of the former township park district shall be the members of the members of the board of park commissioners of the new park district, with all the same powers and duties as if appointed under section 1545.05 of the Revised Code. The term of each such commissioner shall expire on the first day of January of the year following the year in which his term would have expired under section 511.19 of the Revised Code. Thereafter, commissioners shall be appointed pursuant to section 1545.05 of the Revised Code.

Effective Date: 10-05-1987



Section 1545.05 - Park commissioners.

(A) Upon the creation of a park district, the probate judge shall appoint three commissioners who shall take office immediately and whose terms shall expire one, two, and three years, respectively, from the first day of January next after the date of their appointment. Thereafter, their successors shall be appointed by the probate judge for terms of three years. Before entering upon the performance of the duties of the office, each commissioner shall take an oath to perform faithfully the duties of the office and shall give bond for that faithful performance in the sum of five thousand dollars. The bond shall be approved by and filed with the county auditor. The commissioners shall serve without compensation, but shall be allowed their actual and necessary expenses incurred in the performance of their duties.

(B) Any board of park commissioners of a park district may elect to expand the membership of the board from three members to five members upon a majority vote of the board. Upon such a vote, the board shall certify to the probate judge a resolution requesting the judge to appoint two additional members to the board. The probate judge shall appoint those additional members, and they shall take office immediately upon their appointment. One member shall be appointed to a term that expires on the first day of January of the year following the year of that member's appointment, and one member shall be appointed to a term that expires on the first day of January of the second year following the year of that member's appointment. Thereafter, their successors shall be appointed by the probate judge for terms of three years.

Effective Date: 10-01-1953; 04-11-2005



Section 1545.06 - Removal of park commissioners - vacancy.

Any park commissioner may be removed at the discretion of the probate judge, either upon complaint filed with such judge or upon his own motion. No such removal shall be made without giving such commissioner not less than ten days' notice and a full opportunity to be heard in his own behalf in a public hearing. The order removing such commissioner shall state the reasons therefor and shall be entered upon the records of the probate court. In case of such removal, or in case of other vacancy in the office of commissioner, the vacancy shall be filled by the judge by appointment for the unexpired term.

Effective Date: 10-01-1953



Section 1545.07 - Board of park commissioners - employees.

The commissioners appointed in accordance with section 1545.05 or pursuant to section 1545.041 of the Revised Code shall constitute the board of park commissioners of the park district. Such board shall be a body politic and corporate, and may sue and be sued as provided in sections 1545.01 to 1545.28 of the Revised Code. Such board may employ a secretary and such other employees as are necessary in the performance of the powers conferred in such sections. The board may appoint a treasurer to act as custodian of the board's funds and as fiscal officer for the park district. For the purposes of acquiring, planning, developing, protecting, maintaining, or improving lands and facilities thereon under section 1545.11 of the Revised Code, and for other types of assistance which it finds necessary in carrying out its duties under Chapter 1545. of the Revised Code, the board may hire and contract for professional, technical, consulting, and other special services, including, in accordance with division (D) of section 309.09 of the Revised Code, the legal services of the prosecuting attorney of the county in which the park district is located, and may purchase goods. In procuring any goods with a cost in excess of fifty thousand dollars, the board shall contract as a contracting authority under sections 307.86 to 307.91 of the Revised Code, to the same extent and with the same limitations as a board of county commissioners. In procuring services, the board shall contract in the manner and under procedures established by the bylaws of the board as required in section 1545.09 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 05-08-1996



Section 1545.071 - Group insurance.

The following applies until the department of administrative services implements for park districts the health care plans under section 9.901 of the Revised Code. If those plans do not include or address any benefits listed in this section, the following provisions continue in effect for those benefits.

The board of park commissioners of any park district may procure and pay all or any part of the cost of group insurance policies that may provide benefits for hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, or prescription drugs, or sickness and accident insurance or a combination of any of the foregoing types of insurance or coverage for park district officers and employees and their immediate dependents issued by an insurance company duly authorized to do business in this state.

The board may procure and pay all or any part of the cost of group life insurance to insure the lives of park district employees.

The board also may contract for group health care services with health insuring corporations holding a certificate of authority under Chapter 1751. of the Revised Code provided that each officer or employee is permitted to:

(A) Choose between a plan offered by an insurance company and a plan offered by a health insuring corporation and provided further that the officer or employee pays any amount by which the cost of the plan chosen by the officer or employee exceeds the cost of the plan offered by the board under this section;

(B) Change the choice made under division (A) of this section at a time each year as determined in advance by the board.

Any appointed member of the board of park commissioners and the spouse and dependent children of the member may be covered, at the option and expense of the member, as a noncompensated employee of the park district under any benefit plan described in division (A) of this section. The member shall pay to the park district the amount certified to it by the benefit provider as the provider's charge for the coverage the member has chosen under division (A) of this section. Payments for coverage shall be made, in advance, in a manner prescribed by the board. The member's exercise of an option to be covered under this section shall be in writing, announced at a regular public meeting of the board, and recorded as a public record in the minutes of the board.

The board may provide the benefits authorized in this section by contributing to a health and welfare trust fund administered through or in conjunction with a collective bargaining representative of the park district employees.

The board may provide the benefits described in this section through an individual self-insurance program or a joint self-insurance program as provided in section 9.833 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-04-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1545.072 - Board may authorize use of park district credit card.

(A) The board of park commissioners may authorize an officer, employee, or appointee of the board to use a credit card held by the park district to pay for expenses related to park district business. The debt incurred as a result of the use of a credit card under this section shall be paid from park district funds.

(B) Misuse of a credit card held by the board by an officer, employee, or appointee of a board of park commissioners is a violation of section 2913.21 of the Revised Code.

(C) An officer, employee, or appointee, in a civil action, may be found personally liable to the park district for the officer's, employee's, or appointee's unauthorized use of the park district credit card.

(D) Any officer, employee, or appointee who is authorized to use a credit card held by the board of park commissioners and who suspects the loss, theft, or possibility of another person's unauthorized use of the credit card shall notify the board of park commissioners of the suspected, loss, theft, or possible unauthorized use immediately in writing. The officer, employee, or appointee may be held personally liable for unauthorized debt resulting from such loss, theft, or unauthorized use, in the amount of fifty dollars or the amount charged to the credit card as a result of the loss, theft, or unauthorized use, whichever is less.

Effective Date: 07-01-1996



Section 1545.08 - Reports of board of park commissioners.

The board of park commissioners shall compile and publish reports and information relating to the park district and to the proceedings and functions of the board. The board shall keep an accurate and permanent public record of all its proceedings.

Effective Date: 11-25-1971



Section 1545.09 - Bylaws and rules.

(A) The board of park commissioners shall adopt such bylaws and rules as the board considers advisable for the preservation of good order within and adjacent to parks and reservations of land, and for the protection and preservation of the parks, parkways, and other reservations of land under its jurisdiction and control and of property and natural life therein. The board shall also adopt bylaws or rules establishing a procedure for contracting for professional, technical, consulting, and other special services. Any competitive bidding procedures of the board do not apply to the purchase of benefits for park district officers or employees when such benefits are provided through a health and welfare trust fund administered through or in conjunction with a collective bargaining representative of the park district employees, as authorized in section 1545.071 of the Revised Code. Summaries of the bylaws and rules shall be published as provided in the case of ordinances of municipal corporations under section 731.21 of the Revised Code before taking effect.

(B)

(1) As used in division (B)(2) of this section, "similar violation under state law" means a violation of any section of the Revised Code, other than division (C) of this section, that is similar to a violation of a bylaw or rule adopted under division (A) of this section.

(2) The board of park commissioners may adopt by bylaw a penalty for a violation of any bylaw or rule adopted under division (A) of this section, and any penalty so adopted shall not exceed in severity whichever of the following is applicable:

(a) The penalty designated under the Revised Code for a violation of the state law that is similar to the bylaw or rule for which the board adopted the penalty;

(b) For a violation of a bylaw or rule adopted under division (A) of this section for which the similar violation under state law does not bear a penalty or for which there is no similar violation under state law, a fine of not more than one hundred fifty dollars for a first offense and not more than one thousand dollars for each subsequent offense.

(3) A summary of any bylaw adopted under division (B)(2) of this section shall be published as provided in the case of ordinances of municipal corporations under section 731.21 of the Revised Code before taking effect.

(C) No person shall violate any bylaws or rules adopted under division (A) of this section. All fines collected for any violation of this section shall be paid into the treasury of such park board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-08-1980; 2008 SB220 09-30-2008



Section 1545.10 - Contract with corporation or association maintaining museum of natural history.

The board of park commissioners may contract for a term not exceeding three years, upon such terms as the board deems expedient, with any private corporation or association not for profit maintaining a museum of natural history in any county within which the park district is located in whole or in part, or which has for its object the promotion of interest in or the conservation and preservation of the flora or fauna in any portion or all of the territory comprising the district for the purpose of obtaining for such district such services and assistance as can be rendered by such corporation or association.

Effective Date: 10-01-1953



Section 1545.11 - Board of park commissioners - power to acquire lands.

The board of park commissioners may acquire lands either within or without the park district for conversion into forest reserves and for the conservation of the natural resources of the state, including streams, lakes, submerged lands, and swamplands, and to those ends may create parks, parkways, forest reservations, and other reservations and afforest, develop, improve, protect, and promote the use of the same in such manner as the board deems conducive to the general welfare. Such lands may be acquired by such board, on behalf of said district, (1) by gift or devise, (2) by purchase for cash, by purchase by installment payments with or without a mortgage, by entering into lease-purchase agreements, by lease with or without option to purchase, or, (3) by appropriation. In furtherance of the use and enjoyment of the lands controlled by it, the board may accept donations of money or other property, or may act as trustees of land, money, or other property, and use and administer the same as stipulated by the donor, or as provided in the trust agreement. The terms of each such donation or trust shall first be approved by the probate court before acceptance by the board.

In case of appropriation, the proceedings shall be instituted in the name of the board, and shall be conducted in the manner provided in sections 163.01 to 163.22, inclusive, of the Revised Code.

This section applies to districts created prior to April 16, 1920.

Effective Date: 10-20-1972



Section 1545.12 - Sale or lease of lands - notice - approval by probate court.

(A) Except as provided in division (B) of this section, if the board of park commissioners finds that any lands that it has acquired are not necessary for the purposes for which they were acquired by the board, it may sell and dispose of the lands upon terms the board considers advisable. The board also may lease or permit the use of any lands for purposes not inconsistent with the purposes for which the lands were acquired, and upon terms the board considers advisable. No lands shall be sold pursuant to this division without first giving notice of the board's intention to sell the lands by publication once a week for four consecutive weeks in a newspaper of general circulation in the district or as provided in section 7.16 of the Revised Code. The notice shall contain an accurate description of the lands and shall state the time and place at which sealed bids will be received for the purchase of the lands, and the lands shall not thereafter be sold at private sale for less than the best and highest bid received without giving further notice as specified in this division.

(B)

(1) After compliance with division (B)(2) of this section, the board of park commissioners may sell land upon terms the board considers advisable to any park district established under section 511.18 or Chapter 1545. of the Revised Code, any political subdivision of the state, the state or any department or agency of the state, or any department or agency of the federal government for conservation uses or for park or recreation purposes without the necessity of having to comply with division (A) of this section.

(2) Before the board of park commissioners may sell land under division (B)(1) of this section, the board shall offer the land for sale to each of the following public agencies that is authorized to acquire, develop, and maintain land for conservation uses or for park or recreation purposes: each park district established under section 511.18 or Chapter 1545. of the Revised Code or political subdivision in which the land is located, each park district that is so established and that adjoins or each political subdivision that adjoins a park district so established or political subdivision in which the land is located, and each agency or department of the state or of the federal government that operates parks or conservation or recreation areas near the land. The board shall make the offer by giving a written notice that the land is available for sale, by first class mail, to these public agencies. A failure of delivery of the written notice to any of these public agencies does not invalidate any proceedings for the sale of land under this division. Any public agency that is so notified and that wishes to purchase the land shall make an offer to the board in writing not later than sixty days after receiving the written notice.

If there is only one offer to purchase the land made in that sixty-day period, the board need not hold a public hearing on the offer. The board shall accept the offer only if it determines that acceptance of the offer will result in the best public use of the land.

If there is more than one offer to purchase the land made in that sixty-day period, the board shall not accept any offer until the board holds a public hearing on the offers. If, after the hearing, the board decides to accept an offer, it shall accept the offer that it determines will result in the best public use of the land.

(C) No lands shall be sold under this section at either public or private sale without the approval of the probate court of the county in which the lands are situated.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-26-1999



Section 1545.13 - Park commission employees designated as law enforcement officers.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B) The employees that the board of park commissioners designates for that purpose may exercise all the powers of police officers within and adjacent to the lands under the jurisdiction and control of the board or when acting as authorized by section 1545.131 or 1545.132 of the Revised Code. Before exercising the powers of police officers, the designated employees shall comply with the certification requirement established in section 109.77 of the Revised Code, take an oath, and give a bond to the state in the sum that the board prescribes, for the proper performance of their duties in that respect. This division is subject to division (C) of this section.

(C)

(1) The board of park commissioners shall not designate an employee as provided in division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of park commissioners shall terminate the employment of an employee designated as provided in division (B) of this section if the employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to the employee under section 109.77 of the Revised Code.

(b) The board shall suspend from employment an employee designated as provided in division (B) of this section if the employee is convicted, after trial, of a felony. If the employee files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the employee does not file a timely appeal, the board shall terminate the employment of that employee. If the employee files an appeal that results in the employee's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the employee, the board shall reinstate that employee. An employee who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that employee's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the employee of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1995.

(4) The suspension from employment, or the termination of the employment, of an employee under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1545.131 - Mutual aid contracts.

The board of park commissioners of a park district may enter into contracts with one or more townships, township police districts, joint police districts, municipal corporations, or county sheriffs of this state, with one or more township park districts created pursuant to section 511.18 of the Revised Code or other park districts, with one or more state universities or colleges, as defined in section 3345.12 of the Revised Code, or with a contiguous political subdivision of an adjoining state, and a township, township police district, joint police district, municipal corporation, county sheriff, township park district, other park district, or state university or college may enter into a contract with a park district upon any terms that are agreed to by them, to allow the use of the park district police or law enforcement officers designated under section 1545.13 of the Revised Code to perform any police function, exercise any police power, or render any police service on behalf of the contracting entity that the entity may perform, exercise, or render.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, applies to the contracting entities and to the members of the police force or law enforcement department when they are rendering service outside their own subdivisions pursuant to that contract.

Members of the police force or law enforcement department acting outside the political subdivision in which they are employed, pursuant to that contract, shall be entitled to participate in any indemnity fund established by their employer to the same extent as while acting within the employing subdivision. Those members shall be entitled to all the rights and benefits of Chapter 4123. of the Revised Code, to the same extent as while performing service within the subdivision.

The contracts entered into pursuant to this section may provide for the following:

(A) A fixed annual charge to be paid at the times agreed upon and stipulated in the contract;

(B) Compensation based upon the following:

(1) A stipulated price for each call or emergency;

(2) The number of members or pieces of equipment employed;

(3) The elapsed time of service required in each call or emergency.

(C) Compensation for loss or damage to equipment while engaged in rendering police services outside the limits of the subdivision that owns and furnishes the equipment;

(D) Reimbursement of the subdivision in which the police force or law enforcement department members are employed for any indemnity award or premium contribution assessed against the employing subdivision for workers' compensation benefits for injuries or death of its police force or law enforcement department members occurring while engaged in rendering police services pursuant to the contract.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-08-1996



Section 1545.132 - Providing police service without contract.

The police force or law enforcement department of any park district may provide police protection to any county, municipal corporation, township, township police district, or joint police district of this state, to any other park district or any township park district created pursuant to section 511.18 of the Revised Code, or to a governmental entity of an adjoining state without a contract to provide police protection, upon the approval, by resolution, of the board of park commissioners of the park district in which the police force or law enforcement department is located and upon authorization by an officer or employee of the police force or department providing the police protection who is designated by title of office or position, pursuant to the resolution of the board of park commissioners, to give the authorization.

Chapter 2744: of the Revised Code, insofar as it applies to the operation of police departments, shall apply to any park district and to members of its police force or law enforcement department when those members are rendering police services pursuant to this section outside the park district by which they are employed.

Police force or law enforcement department members acting, as provided in this section, outside the park district by which they are employed shall be entitled to participate in any pension or indemnity fund established by their employer to the same extent as while acting within the park district by which they are employed. Those members shall be entitled to all rights and benefits of Chapter 4123. of the Revised Code to the same extent as while performing services within the park district by which they are employed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-31-1992



Section 1545.14 - Agreement with other public authorities to assume control of parks.

A board of park commissioners may by agreement with the legislative or other public authority in control of parks or park lands either within or without the park district, assume control of all or a portion of any existing parks or park lands or otherwise contract or cooperate with such public authority in connection with the use, development, improvement, and protection of parks or park lands. In such event, such parks or park lands may be developed, improved, and protected as in case of lands otherwise acquired by said board. This section does not authorize said board to acquire or control any park, park lands, parkways, playgrounds, other lands, or boulevards owned or controlled by any other public authority except by agreement as provided in this section.

Effective Date: 08-04-1961



Section 1545.15 - Annexation procedure.

When conducive to the general welfare, any territory adjacent and contiguous to an existing park district, whether located within or without the county in which such district was created, may be annexed to such district. When a petition is filed with the board of park commissioners requesting such annexation, containing an accurate description of the territory proposed to be annexed, accompanied by an accurate map or plat of such territory, and signed either by a majority of the electors residing within such territory or by not less than fifty such electors, the board shall determine whether it is advisable that such annexation should be made. If the board determines in favor of such annexation, it shall make application to the probate court of the county in which such territory is located, setting forth the fact of the filing of such petition and the reasons why it is advisable that such territory should be annexed to such district. Any such board may of its motion file such petition in such court. Upon the filing of such petition, like proceedings shall be had as are provided in sections 1545.03 and 1545.04 of the Revised Code upon application for the creation of a park district, except that the territory so annexed may include a part only of an existing township or municipal corporation.

Effective Date: 10-01-1953



Section 1545.16 - Powers of budget commissioners, auditors, and treasurers in relation to park districts.

In the event of the annexation to a park district of territory located in a county other than the county in which such district was created, the budget commissioners of the county in which such annexed territory is located shall exercise, with reference to such annexed territory, the powers conferred upon budget commissioners by section 1545.20 of the Revised Code, and the county auditor and county treasurer of the county in which such annexed territory is located shall exercise, with reference to taxes levied and collected by the board of park commissioners upon such annexed territory, the powers conferred upon auditors and treasurers by section 1545.22 of the Revised Code.

Effective Date: 10-01-1953



Section 1545.17 - Improvement of public highway.

When a public highway extends into or through a park area, or when a public highway forms all or part of a suitable connection between two or more park areas, and it is deemed advisable to make alterations in the route or width of such highway, or to grade, drain, pave, or otherwise improve such highway, boards of park commissioners may enter into agreements with the public authorities in charge or control of so much of said highway as lies within such park area or which forms the whole or part of a connecting link between two or more park areas, providing for the doing of any of such things, under the procedure authorized by law in case of such public authorities, and for the payment by such boards of so much of the cost thereof as is agreed upon. This section does not affect the legal status of such highway.

Effective Date: 10-01-1953



Section 1545.18 - Assessment of cost of improvement - collection.

In the development and improvement of the lands acquired by a board of park commissioners, such board may assess such portion of the cost of such development or improvement as it deems equitable, not to exceed fifty per cent of such total cost, upon abutting, contiguous, adjacent, or otherwise specifically benefited lands, in an amount not in excess of and in proportion to the special benefits conferred upon such lands by such development or improvement. Such assessment shall be payable in not to exceed ten equal annual installments, and said board may borrow money in anticipation of the collection of such special assessments. The proceedings had in the levying and collection of such special assessments, including the issue of bonds of the park district in anticipation of the collection of deferred assessments, shall be as provided in case of the levy and assessment of special assessments for street improvements in municipal corporations, insofar as such proceedings are applicable. If any such assessment is twenty-five dollars or less, or whenever the unpaid balance of any such assessment is twenty-five dollars or less, such assessment shall be paid in full, and not in installments, at the time when the first or next installment would otherwise become due and payable.

Effective Date: 10-30-1969



Section 1545.19 - Assessment may be increased with consent of property owners.

In case of any development or improvement, the assessments authorized by section 1545.18 of the Revised Code shall not in the aggregate exceed the cost of a development or improvement sufficient only to serve that need of the property to be assessed, unless the development or improvement has been petitioned for by the owners of not less than sixty per cent, both in foot frontage and in tax valuation, of the property to be assessed, consenting to a larger assessment than provided for in this section and section 1545.18 of the Revised Code, in which event such larger assessment may be levied to the extent specified in such petition.

Any owner of property to be assessed in accordance with section 1545.18 of the Revised Code may appeal to the probate court in the county in which such property is located from the action of the board of park commissioners in the matter of the determination of the aggregate amount to be assessed for any given development or improvement or in the matter of the determination of the assessment against any specific property, or both, in the manner provided in sections 6117.01 to 6117.40, inclusive, of the Revised Code, and the court may review and modify the action of the board with respect to such assessments.

Effective Date: 10-01-1953



Section 1545.20 - Tax levy.

A board of park commissioners may levy taxes upon all the taxable property within the park district in an amount not in excess of one-half of one mill upon each dollar of the district tax valuation in any one year, subject to the combined maximum levy for all purposes otherwise provided by law. After the budget commission of the county in which the district is located certifies such levy, or such modification thereof as it considers advisable, to the county auditor, he shall place it upon the tax duplicate. The board may then borrow money in anticipation of the collection of such tax, and issue the negotiable notes of such board therefor in an amount not in excess of fifty per cent of the proceeds of such tax, based upon the amount of the current tax valuation. Such notes shall not be issued for a period longer than one year, and shall be payable out of the proceeds of such levy. To the extent of such notes and the interest which accrues thereon such levy shall be exclusively appropriated to the payment of such notes. Any portion of such notes remaining unpaid through any deficiency in such levy shall be payable out of the next ensuing levy which shall be made by said board in the next ensuing year in an amount at least sufficient to provide for the payment of said notes, but not in excess of one half of one mill in accordance with section 133.17 of the Revised Code.

Effective Date: 10-30-1989



Section 1545.21 - Tax levy for use of district - submission to electors - bonds.

The board of park commissioners, by resolution, may submit to the electors of the park district the question of levying taxes for the use of the district. The resolution shall declare the necessity of levying such taxes, shall specify the purpose for which such taxes shall be used, the annual rate proposed, and the number of consecutive years the rate shall be levied. Such resolution shall be forthwith certified to the board of elections in each county in which any part of such district is located, not later than the ninetieth day before the day of the election, and the question of the levy of taxes as provided in such resolution shall be submitted to the electors of the district at a special election to be held on whichever of the following occurs first:

(A) The day of the next general election;

(B) The first Tuesday after the first Monday in May in any calendar year, except that if a presidential primary election is held in that calendar year, then the day of that election. The ballot shall set forth the purpose for which the taxes shall be levied, the annual rate of levy, and the number of years of such levy. If the tax is to be placed on the current tax list, the form of the ballot shall state that the tax will be levied in the current tax year and shall indicate the first calendar year the tax will be due. If the resolution of the board of park commissioners provides that an existing levy will be canceled upon the passage of the new levy, the ballot may include a statement that: "an existing levy of ... mills (stating the original levy millage), having ... years remaining, will be canceled and replaced upon the passage of this levy." In such case, the ballot may refer to the new levy as a "replacement levy" if the new millage does not exceed the original millage of the levy being canceled or as a "replacement and additional levy" if the new millage exceeds the original millage of the levy being canceled. If a majority of the electors voting upon the question of such levy vote in favor thereof, such taxes shall be levied and shall be in addition to the taxes authorized by section 1545.20 of the Revised Code, and all other taxes authorized by law. The rate submitted to the electors at any one time shall not exceed two mills annually upon each dollar of valuation unless the purpose of the levy includes providing operating revenues for one of Ohio's major metropolitan zoos, as defined in section 4503.74 of the Revised Code, in which case the rate shall not exceed three mills annually upon each dollar of valuation. When a tax levy has been authorized as provided in this section or in section 1545.041 of the Revised Code, the board of park commissioners may issue bonds pursuant to section 133.24 of the Revised Code in anticipation of the collection of such levy, provided that such bonds shall be issued only for the purpose of acquiring and improving lands. Such levy, when collected, shall be applied in payment of the bonds so issued and the interest thereon. The amount of bonds so issued and outstanding at any time shall not exceed one per cent of the total tax valuation in such district. Such bonds shall bear interest at a rate not to exceed the rate determined as provided in section 9.95 of the Revised Code.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-16-1999



Section 1545.211 - Anticipation notes.

In addition to the authority conferred by section 1545.21 of the Revised Code, in anticipation of the collection of current revenues in and for any fiscal year, the board of park commissioners may borrow money and issue notes therefor in anticipation of the receipt of taxes for debt charges or current expenses to the extent necessary to meet such charges or expenses, but not in excess of the estimated receipts for the current tax year, less all advances. The sums so anticipated shall be deemed appropriated for the payment of such notes at maturity. The notes shall not run more than one year, nor bear interest at a rate exceeding the rate provided in section 9.95 of the Revised Code, and the proceeds therefrom shall be used only for the purposes for which the anticipated taxes were levied. No board shall borrow money or issue notes in anticipation of such taxes before the first day of January of the year of such tax receipts.

Effective Date: 05-13-1981



Section 1545.22 - Depositories for funds - duties of county treasurer and county auditor.

(A) If a treasurer is appointed by a board of park commissioners pursuant to section 1545.07 of the Revised Code, the accounts of the board shall be kept by that treasurer. The treasurer shall be an ex officio officer of the board. No contract of the board shall become effective until the treasurer certifies that there are funds of the board sufficient to provide for that contract.

(B) If no treasurer is appointed by the board pursuant to section 1545.07 of the Revised Code:

(1) All funds under the control of a board of park commissioners shall be kept in depositories selected in the manner provided for the deposit of county funds, insofar as such proceedings are applicable, and such deposits shall be secured as provided in the case of county funds. The county treasurer of the county in which the park district is located shall be the custodian of the funds of the board and shall be an ex officio officer of the board. He shall pay the funds out upon the warrant of the county auditor of the county in which the district is located. Interest earned on all funds under the control of the board of park commissioners shall be credited to such funds.

(2) The county auditor shall be an ex officio officer of the board, and no contract of the board involving the expenditure of money shall become effective until the auditor certifies that there are funds of the board in the custody of the county treasurer and otherwise unappropriated sufficient to provide therefor. The auditor shall draw warrants on the treasurer to disburse the funds of the board upon order of the board, evidenced by the certificate of its secretary.

(3) Any such board of park commissioners may select a depository for the funds of the district, in the manner provided in sections 135.01 to 135.21 of the Revised Code, upon the adoption of a resolution declaring such intent. The resolution shall be certified to the board of county commissioners and to the treasurer in the counties in which the district is located. The board of park commissioners shall thereupon become the governing board for such district with respect to the deposit of funds of such district.

(C) If no deposits to or expenditures from the funds of a park district have been made for a period of five years, the county auditor or the treasurer appointed by the board shall send written notice to the probate court of the county.

Effective Date: 10-05-1987



Section 1545.23 - [Repealed].

Effective Date: 10-30-1989



Section 1545.24 - Issuance of bonds.

The board of park commissioners of any park district may issue bonds pursuant to Chapter 133. of the Revised Code for the purpose of acquiring and improving lands as authorized by section 1545.11 of the Revised Code. The board may secure the payment of such bonds by pledge or deed of trust of any of its revenues and receipts resulting from rentals, concessions, licenses, and permits. The board shall not pledge the credit or taxing power of the district for the payment of any such bonds, nor shall any of the bonds issued under this section be deemed to be an indebtedness of the district.

Effective Date: 10-30-1989



Section 1545.25, 1545.26 - [Repealed].

Effective Date: 10-30-1989



Section 1545.27 - Bonds are lawful investments.

Park district revenue bonds are lawful investments of banks, trust companies, trustees, the boards of trustees of the sinking funds of municipal corporations, school districts, and counties, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, and the school employees retirement system, and also are acceptable as security for the deposit of public moneys.

Effective Date: 09-01-1995



Section 1545.28 - Replacement fund.

The board of park commissioners may establish and maintain a replacement fund, and for that purpose may set aside annually out of its revenue such sum as it may determine necessary. In case of total or partial destruction of or injury to any of the property of the park district from any cause, or in case it becomes necessary to demolish part or to repair or replace the same, in whole or in part, because of the unfitness of such property, such replacement fund may be used to rebuild on the original site or elsewhere, or to restore, repair, or improve such property.

Such replacement fund may be invested by such district in bonds of the United States, the state, or of a county, municipal corporation, school district, or township of this state, and when necessary for the purposes of such funds such securities may be disposed of by such district.

Effective Date: 10-01-1953



Section 1545.29, 1545.30 - [Repealed].

Effective Date: 07-01-1989



Section 1545.35 - Dissolution of active park district.

An active park district created under this chapter and to which no territory has been annexed under section 1545.15 of the Revised Code may be dissolved under section 1545.36 or 1545.37 of the Revised Code. An active park district to which territory has been annexed under section 1545.15 of the Revised Code may be dissolved only under the applicable provisions of section 1545.37 of the Revised Code. A park district that has been inactive for five years may be dissolved under section 1545.38 of the Revised Code.

Effective Date: 10-05-1987



Section 1545.36 - Petition for dissolution of district.

(A) When the board of elections of the county in which a park district is located has had filed with it a petition calling for the dissolution of the district, and determines that the petition meets the requirements of this section and section 3501.38 of the Revised Code, the board shall place the issue of the dissolution on the ballot at the next special election to be held on the day of a general or primary election. Written notice of the filing of the petition shall be sent immediately to the board of park commissioners and the probate court that created the district.

(B) The petition shall:

(1) Be filed with the board no less than ninety days before the next election;

(2) Be supported by the signatures of at least twenty-five per cent of the number of voters in the district who voted in the preceding gubernatorial election.

(C) If the petition as filed does not have the required number of signatures and the time for filing has elapsed, the board shall declare it invalid. No further petition for dissolution shall be received until after the next election is completed. On determination of these findings, the board shall send written notice of them to the principal circulator.

(D)

(1) If a majority of the votes cast support the dissolution, the board shall immediately send written notice of the vote, citing the number of votes for and against the issue, to the probate court, to the board of park commissioners, and to the principal circulator. No park district shall be applied for within the dissolved district for a period of four years following the election in which the issue was supported.

(2) If the issue fails to obtain a majority of the votes cast, the board shall receive no further petition for dissolution until the fourth year following that in which the election failed, and shall send written notice of these results to the principal circulator and the board of park commissioners.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 1545.37 - Application for hearing on dissolution.

(A) An application for a hearing on dissolution may be filed with the probate court of the county that created the district at any time not prohibited by this section and shall meet the requirements of this section.

(B) The application shall:

(1) Bear the signatures of at least twenty-five per cent of the number of voters in the district who voted in the preceding gubernatorial election;

(2) Bear the name, address, and telephone number of at least one voter registered in the district to be designated the applicant of record. Each applicant of record and the board of park commissioners shall be named parties to the proceedings.

(3) Be accompanied by a complete statement of the issues to be heard, signed by applicant of record. Failure to list completely the issues to be heard may, in the discretion of the court, be grounds for dismissal of the application.

(C) Each page of the application:

(1) Being circulated for signatures shall clearly state the purpose for which it is being circulated and at least one reason supporting that purpose. Each page lacking either statement shall be declared invalid.

(2) Shall be circulated by and signed in the presence of a voter registered in the district and bear a certification signed by him that this requirement has been met. Failure to certify or a false certification shall invalidate the page.

(D) Each signatory shall sign his name as recorded by the board of elections together with his current address and the date. Failure to comply with this division shall invalidate the signature.

(E) The original of the application and statement of issues shall be filed with the court and, concurrently, a copy of each shall be served on the board of park commissioners. Failure to timely serve these documents on the board are [is] grounds for denial of the application.

(F) Upon receipt of the application, the court shall determine its validity in terms of the requirements of divisions (B) to (E) of this section, and may on its own assess the application for validity of the signatures or forward it to the county board of elections for that assessment. Immediately upon determining the state of the application's validity, the court shall send written notice of its findings to each party. If the application is valid, the court shall forthwith set a date for hearing, not less than twenty days nor more than forty days from the date of its findings, and include the date in its notice to each party. Notice of the hearing shall be published in at least one daily newspaper of general circulation within the district for not less than five consecutive days, the period to end no less than ten days before the hearing. Failure to meet the requirement of notice to any party shall not invalidate the proceedings but shall postpone the time of hearing. A corrected notice shall be sent to each party with a new date of hearing set not less than twenty days nor more than forty days from the date of corrected notice, unless each party and the court agree to an earlier date. If the application is found to be invalid, the court shall send written notice to each party that the application is denied and has been impounded by the court. The court shall not receive any further application for hearing on dissolution for two years from the date of original filing.

On motion, any applicant may be named as a party at the discretion of the court. Any party may be heard on his own or through counsel. On motion by any party made at least five days before the hearing, evidence based on the statement of issues filed with the application shall be heard in accordance with the Rules of Civil Procedure. At the hearing, evidence may be heard at the discretion of the court. Argument for and against the dissolution shall be heard by the court, and may be limited at its discretion. A verbatim record of the hearing shall be taken. Upon completion of the hearing, the court shall issue its findings together with its reasons therefor to all parties. No more than thirty days shall pass between the adjournment of the hearing and the issuing of the findings. If the court finds that dissolution is conducive to the public welfare, no other park district shall be created within the same jurisdiction or part of it pursuant to sections 1545.01 to 1545.04 or 1545.15 of the Revised Code for four years from the date of finding. If the court finds that dissolution is not conducive to the public welfare, it shall find against it. Upon a finding against dissolution, the court shall impound the application, and advise each party that no further application for hearing on dissolution shall be received for four years from the date of finding.

(G) A park district that includes territory annexed under section 1545.15 of the Revised Code shall only be dissolved by order of the probate court that created the district on compliance with this division and divisions (A) to (F) of this section. Pages of the application bearing signatures of registered voters of each annexed territory shall be filed for assessment of their validity with the probate court of the county in which the territory is located. The number of signatures needed to establish validity shall be a majority of the number of voters residing within the annexed territory who voted in the preceding gubernatorial election. Upon determination of its assessment, and in no case more than fifteen days after filing, the probate court of the county in which the annexed territory is located shall forward the pages of the application together with its findings to the probate court that created the district. The probate court that created the district shall incorporate these findings with its assessment of the application filed with it in accordance with division (F) of this section in reaching its determination of the entire application's validity and proceed in accordance with applicable provisions of division (F) of this section.

Effective Date: 09-06-1979



Section 1545.38 - Proceedings for dissolution of inactive district.

On receipt of written notice from the county auditor that no deposits to or expenditures from the funds of a park district have been made for a period of five years, the probate court shall immediately serve written notice on the board of park commissioners and the auditor of a date for hearing on the dissolution of the district. The notice shall also order the board to forward to the court a complete, current financial statement of the assets and liabilities of the district, an inventory of its real and personal property, available deeds to, maps or plats for, and other records of real property of the park district, and copies of any available plans of the district for park acquisition and development, or capital improvements. A copy of the notice shall be served on each party. The court shall publish notice of the hearing for five consecutive days in a daily newspaper of general circulation within the district, ending no less than fifteen days before the hearing. The issue of dissolution shall be heard and determined by the court in accordance with the applicable provisions of division (F) of section 1545.37 of the Revised Code. If the court finds for dissolution, it shall as applicable proceed in accordance with section 1545.40 of the Revised Code.

Effective Date: 09-06-1979



Section 1545.39 - Ceasing activity pending determination on petition.

On receipt of notice of the filing of a petition with the county board of elections or an application for hearing or a notice of hearing from the probate court, the board of park commissioners shall cease all acquisition of land and the development of existing land unless valid options or contracts for which funds have been committed have been previously signed. No activity shall be resumed until the board of elections or the court determines, respectively, that the petition or application is invalid and the issue will not be voted on or heard, or the issue fails election, or the court finds against dissolution, whichever is earlier.

Effective Date: 09-06-1979



Section 1545.40 - Dissolution.

On dissolution of a park district, the board of park commissioners is dissolved and all of its duties and responsibilities shall be exercised by the probate court until all of the board's business is completed and all of its property disposed of. The court may retain special counsel and another person who in the court's discretion are qualified to assist it in the closing out of business and disposal of property and any employee of the district the court determines is necessary to closing out the business or to maintaining the property of the district in good order until it is disposed of. Any employee not retained by the court shall be terminated within ten working days of the board's dissolution and paid one month's base salary or for one hundred seventy-three hours, whichever is applicable, in addition to all other pay and allowances due him. The same shall be paid to any employee retained by the court upon his termination.

The court shall send the director of natural resources notice of the dissolution together with an inventory of the district's real property, any personal property of the district that he considers to be functionally related to the use or management of the real property, and a full and accurate statement of any indebtedness that is secured by the real property. The director shall, within sixty days of receipt of such notice, notify the court of his acceptance or rejection of any such real property and its related personal property and indebtedness. If the director accepts, the court shall convey the real property to the state, subject to any deed or other restrictions placed upon use of the real property as a condition of receiving federal or state assistance for its acquisition or development, and transfer the related personal property to the department of natural resources. If the director rejects, the court shall convey any real property of the district and transfer any related personal property to any other agency of the state or any political subdivision or instrumentality of the state located within the former park district or within a county in which territory that was annexed to the district is located, that is interested in acquiring the real property for parks and recreation, conservation, or other public purposes, in that order of priority, and that is willing to assume any related indebtedness and fulfill any deed restrictions and any other restrictions placed upon use of the real property as a condition of receiving federal or state assistance for its acquisition or development.

If no state agency, political subdivision, or instrumentality of the state is willing to accept the real property and related personal property and indebtedness, the court shall convey such property to the board of county commissioners of the county in which the property is located. The board of county commissioners may sell, lease, or transfer such property in accordance with sections 307.09 to 307.12 of the Revised Code. If there is any outstanding indebtedness on such property sold or leased, the proceeds from the sale or lease shall be paid into the fund from which payments are made to extinguish the indebtedness on such property and the proceeds shall be used for that purpose; otherwise the proceeds shall be paid into the general fund of the county. The budget commission shall continue to levy and collect taxes necessary for the payment of any outstanding indebtedness of the district for which tax revenues of the district were pledged and that is not otherwise assumed.

Except as otherwise provided in this section, upon dissolution of a park district, the probate court shall order the budget commission of each county affected to terminate the tax levies of the park district, levied under section 1545.20 or 1545.21 of the Revised Code, and the assessments levied under section 1545.18 of the Revised Code and divide the net indebtedness of the district among the state, political subdivisions, and instrumentalities that acquire the district's real property on the basis of the market value of the real property that each acquires. Upon disposal of the district's real property, the court shall notify the budget commission, which shall transfer the remaining funds of the district to the proper authorities.

Effective Date: 09-06-1979



Section 1545.99 - Penalty.

Whoever violates division (C) of section 1545.09 of the Revised Code shall be punished as follows:

(A) Except as otherwise provided in division (B) of this section, the offender shall be fined not more than one hundred fifty dollars for a first offense and not more than one thousand dollars for each subsequent offense .

(B) If the board of park commissioners that adopted the bylaw or rule that the offender violated and that was the basis of the offender's violation of division (C) of section 1545.09 of the Revised Code has adopted a penalty for the violation under division (B) of that section, the offender shall be penalized in accordance with the penalty so adopted for the violation.

Effective Date: 10-01-1953; 2008 SB220 09-30-2008






Chapter 1547 - WATERCRAFT AND WATERWAYS

Section 1547.01 - Watercraft and waterway definitions.

(A) As used in sections 1541.03, 1547.26, 1547.39, 1547.40, 1547.53, 1547.54, 1547.541, 1547.542, 1547.543, 1547.56, 1547.57, 1547.66, and 5311.01 of the Revised Code, "watercraft" means any of the following when used or capable of being used for transportation on the water:

(1) A vessel operated by machinery either permanently or temporarily affixed;

(2) A sailboat other than a sailboard;

(3) An inflatable, manually propelled boat that is required by federal law to have a hull identification number meeting the requirements of the United States coast guard;

(4) A canoe or rowboat.

"Watercraft" does not include ferries as referred to in Chapter 4583. of the Revised Code.

Watercraft subject to section 1547.54 of the Revised Code shall be divided into five classes as follows:

Class A: Less than sixteen feet in length;

Class 1: At least sixteen feet, but less than twenty-six feet in length;

Class 2: At least twenty-six feet, but less than forty feet in length;

Class 3: At least forty feet, but less than sixty-five feet in length;

Class 4: At least sixty-five feet in length.

(B) As used in this chapter:

(1) "Vessel" includes every description of craft, including nondisplacement craft and seaplanes, designed to be used as a means of transportation on water.

(2) "Rowboat" means any vessel, except a canoe, that is designed to be rowed and that is propelled by human muscular effort by oars or paddles and upon which no mechanical propulsion device, electric motor, internal combustion engine, or sail has been affixed or is used for the operation of the vessel.

(3) "Sailboat" means any vessel, equipped with mast and sails, dependent upon the wind to propel it in the normal course of operation.

(a) Any sailboat equipped with an inboard engine is deemed a powercraft with auxiliary sail.

(b) Any sailboat equipped with a detachable motor is deemed a sailboat with auxiliary power.

(c) Any sailboat being propelled by mechanical power, whether under sail or not, is deemed a powercraft and subject to all laws and rules governing powercraft operation.

(4) "Powercraft" means any vessel propelled by machinery, fuel, rockets, or similar device.

(5) "Person" includes any legal entity defined as a person in section 1.59 of the Revised Code and any body politic, except the United States and this state, and includes any agent, trustee, executor, receiver, assignee, or other representative thereof.

(6) "Owner" includes any person who claims lawful possession of a vessel by virtue of legal title or equitable interest therein that entitled the person to that possession.

(7) "Operator" includes any person who navigates or has under the person's control a vessel, or vessel and detachable motor, on the waters in this state.

(8) "Visible" means visible on a dark night with clear atmosphere.

(9) "Waters in this state" means all streams, rivers, lakes, ponds, marshes, watercourses, waterways, and other bodies of water, natural or humanmade, that are situated wholly or partially within this state or within its jurisdiction and are used for recreational boating.

(10) "Navigable waters" means waters that come under the jurisdiction of the department of the army of the United States and any waterways within or adjacent to this state, except inland lakes having neither a navigable inlet nor outlet.

(11) "In operation" in reference to a vessel means that the vessel is being navigated or otherwise used on the waters in this state.

(12) "Sewage" means human body wastes and the wastes from toilets and other receptacles intended to receive or retain body waste.

(13) "Canoe" means a narrow vessel of shallow draft, pointed at both ends and propelled by human muscular effort, and includes kayaks, racing shells, and rowing sculls.

(14) "Coast guard approved" means bearing an approval number assigned by the United States coast guard.

(15) "Type one personal flotation device" means a device that is designed to turn an unconscious person floating in water from a face downward position to a vertical or slightly face upward position and that has at least nine kilograms, approximately twenty pounds, of buoyancy.

(16) "Type two personal flotation device" means a device that is designed to turn an unconscious person in the water from a face downward position to a vertical or slightly face upward position and that has at least seven kilograms, approximately fifteen and four-tenths pounds, of buoyancy.

(17) "Type three personal flotation device" means a device that is designed to keep a conscious person in a vertical or slightly face upward position and that has at least seven kilograms, approximately fifteen and four-tenths pounds, of buoyancy.

(18) "Type four personal flotation device" means a device that is designed to be thrown to a person in the water and not worn and that has at least seven and five-tenths kilograms, approximately sixteen and five-tenths pounds, of buoyancy.

(19) "Type five personal flotation device" means a device that, unlike other personal flotation devices, has limitations on its approval by the United States coast guard, including, without limitation, all of the following:

(a) The approval label on the type five personal flotation device indicates that the device is approved for the activity in which the vessel is being used or as a substitute for a personal flotation device of the type required on the vessel in use.

(b) The personal flotation device is used in accordance with any requirements on the approval label.

(c) The personal flotation device is used in accordance with requirements in its owner's manual if the approval label refers to such a manual.

(20) "Inflatable watercraft" means any vessel constructed of rubber, canvas, or other material that is designed to be inflated with any gaseous substance, constructed with two or more air cells, and operated as a vessel. Inflatable watercraft propelled by a motor shall be classified as powercraft and shall be registered by length. Inflatable watercraft propelled by a sail shall be classified as a sailboat and shall be registered by length.

(21) "Idle speed" means the slowest possible speed needed to maintain steerage or maneuverability.

(22) "Diver's flag" means a red flag not less than one foot square having a diagonal white stripe extending from the masthead to the opposite lower corner that when displayed indicates that divers are in the water.

(23) "Muffler" means an acoustical suppression device or system that is designed and installed to abate the sound of exhaust gases emitted from an internal combustion engine and that prevents excessive or unusual noise.

(24) "Law enforcement vessel" means any vessel used in law enforcement and under the command of a law enforcement officer.

(25) "Personal watercraft" means a vessel, less than sixteen feet in length, that is propelled by machinery and designed to be operated by an individual sitting, standing, or kneeling on the vessel rather than by an individual sitting or standing inside the vessel.

(26) "No wake" has the same meaning as "idle speed."

(27) "Watercraft dealer" means any person who is regularly engaged in the business of manufacturing, selling, displaying, offering for sale, or dealing in vessels at an established place of business. "Watercraft dealer" does not include a person who is a marine salvage dealer or any other person who dismantles, salvages, or rebuilds vessels using used parts.

(28) "Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.

(29) "Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.

(30) "Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.

(31) "Drug of abuse" has the same meaning as in section 4506.01 of the Revised Code.

(32) "Watercourse" means a substantially natural channel with recognized banks and bottom in which a flow of water occurs, with an average of at least ten feet mean surface water width and at least five miles of length.

(33) "Impoundment" means the reservoir created by a dam or other artificial barrier across a watercourse that causes water to be stored deeper than and generally beyond the banks of the natural channel of the watercourse during periods of normal flow, but does not include water stored behind rock piles, rock riffle dams, and low channel dams where the depth of water is less than ten feet above the channel bottom and is essentially confined within the banks of the natural channel during periods of normal stream flow.

(34) "Wild river area" means an area declared a wild river area by the director of natural resources under this chapter and includes those rivers or sections of rivers that are free of impoundments and generally inaccessible except by trail, with watersheds or shorelines essentially primitive and waters unpolluted, representing vestiges of primitive America.

(35) "Scenic river area" means an area declared a scenic river area by the director under this chapter and includes those rivers or sections of rivers that are free of impoundments, with shorelines or watersheds still largely primitive and shorelines largely undeveloped, but accessible in places by roads.

(36) "Recreational river area" means an area declared a recreational river area by the director under this chapter and includes those rivers or sections of rivers that are readily accessible by road or railroad, that may have some development along their shorelines, and that may have undergone some impoundment or diversion in the past.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-05-2002; 08-17-2006



Section 1547.02 - Applicability of chapter to vessels operating on the waters in this state.

Unless otherwise provided, this chapter applies to all vessels operating on the waters in this state. Nothing in this chapter shall be construed in contravention of any valid federal act or regulation, but is in addition to the act or regulation where not inconsistent.

The state reserves to itself the exclusive right to regulate the minimum equipment requirements of watercraft and vessels operated on the waters in this state.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-13-1990



Section 1547.03 - Flashing light prohibition.

No person shall install or use any intermittently flashing light of any type or color on any vessel in use or operation on the waters in this state, except in accordance with federal law.

No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.04 - Siren prohibition - exception.

No person, except an authorized watercraft representative of the federal government, the state, or any of its political subdivisions shall use or operate a siren on the waters in this state except for emergency purposes.

No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.05 - Completing boating course as prerequisite to licensing.

No person born on or after January 1, 1982, shall operate on the waters in this state a powercraft powered by more than ten horsepower, unless the operator successfully has completed either a safe boater course approved by the national association of state boating law administrators or a proctored or nonproctored proficiency examination that tests knowledge of information included in the curriculum of such a course, and has received a certificate as evidence of successful completion of the course or examination.

No person shall permit a powercraft to be operated on the waters in this state in violation of this section.

Effective Date: 01-01-2000; 04-06-2007



Section 1547.051 - Presenting proof of license.

A person born on or after January 1, 1982, who is operating on the waters in this state a powercraft powered by more than ten horsepower and who is stopped by a law enforcement officer in the enforcement of Chapter 1547. of the Revised Code or rules adopted under it shall present to the law enforcement officer, not later than seventy-two hours after being stopped, a certificate obtained by the person pursuant to section 1547.05 of the Revised Code prior to being stopped or proof of holding such a certificate. Failure of the person to present the certificate or proof of holding it within seventy-two hours constitutes prima-facie evidence of a violation of section 1547.05 of the Revised Code.

Effective Date: 01-01-2000



Section 1547.052 - Powercraft rentals.

(A) No rental business shall lease, hire, or rent a powercraft powered by more than ten horsepower for operation on the waters in this state to a person born on or after January 1, 1982, unless the person meets one of the following requirements:

(1) The person signs a statement on the rental agreement or attached to the rental agreement that the person has successfully completed a safe boater course approved by the national association of state boating law administrators or has successfully completed a proficiency examination as provided in section 1547.05 of the Revised Code.

(2) The person receives educational materials from the rental business and successfully passes, with a score of ninety per cent or better, an abbreviated examination given by the rental business. The achievement of a passing score on the examination shall be indicated on or attached to the powercraft rental agreement.

(B) Any person born on or after January 1, 1982, operating or supervising the operation of a leased, hired, or rented powercraft shall:

(1) Meet the requirements for boater education of division (A) of this section.

(2) Be named as an operator on the agreement that leases, hires, or rents the powercraft.

(C) The division of watercraft shall make available to all watercraft rental businesses in Ohio boater safety educational materials and an abbreviated examination that shall be used by the watercraft rental business for the purposes of division (A)(2) of this section.

Effective Date: 01-01-2000



Section 1547.06 - Child operators.

(A) Except as otherwise provided in this division, no person under sixteen years of age shall operate a personal watercraft on the waters in this state. A person who is not less than twelve, nor more than fifteen years of age may operate a personal watercraft if a supervising person eighteen years of age or older is aboard the personal watercraft and, in the case of a supervising person born on or after January 1, 1982, if the supervising person holds a certificate obtained under section 1547.05 of the Revised Code or, in the case of a rented powercraft, meets the requirements of section 1547.052 of the Revised Code.

(B) No person under twelve years of age shall operate any vessel on the waters in this state unless the person is under the direct visual and audible supervision, during the operation, of a person who is eighteen years of age or older. This division does not apply to a personal watercraft, which shall be governed by division (A) of this section, or to a powercraft, other than a personal watercraft, powered by more than ten horsepower, which shall be governed by division (C) of this section.

(C) No person under twelve years of age shall operate on the waters in this state a powercraft, other than a personal watercraft, powered by more than ten horsepower unless the person is under the direct visual and audible supervision, during the operation, of a person eighteen years of age or older who is aboard the powercraft and, in the case of such a supervising person born on or after January 1, 1982, who holds a certificate obtained under section 1547.05 of the Revised Code or, in the case of a rented powercraft, meets the requirements of section 1547.052 of the Revised Code.

(D) No supervising person eighteen years of age or older shall permit any person who is under the supervising person's supervision and who is operating a vessel on the waters in this state to violate any section of this chapter or a rule adopted under it.

Effective Date: 01-01-2000



Section 1547.07 - Reckless or unsafe operation of vessel, water skis, aquaplane.

(A) Any person who operates any vessel or manipulates any water skis, aquaplane, or similar device on the waters in this state carelessly or heedlessly, or in disregard of the rights or safety of any person, vessel, or property, or without due caution, at a rate of speed or in a manner so as to endanger any person, vessel, or property is guilty of reckless operation of the vessel or other device.

(B) No person shall operate or permit the operation of a vessel in an unsafe manner. A vessel shall be operated in a reasonable and prudent manner at all times.

Unsafe vessel operation includes, without limitation, any of the following:

(1) A vessel becoming airborne or completely leaving the water while crossing the wake of another vessel at a distance of less than one hundred feet, or at an unsafe distance, from the vessel creating the wake;

(2) Operating at such a speed and proximity to another vessel or to a person attempting to ride on one or more water skis, surfboard, inflatable device, or similar device being towed by a vessel so as to require the operator of either vessel to swerve or turn abruptly to avoid collision;

(3) Operating less than two hundred feet directly behind a person water skiing or attempting to water ski;

(4) Weaving through congested traffic.

Effective Date: 03-18-1997



Section 1547.071 - Authority of law enforcement officer when especially hazardous condition exists.

(A) If a law enforcement officer observes a vessel being used and determines that at least one of the unsafe conditions identified in division (C) of this section is present and that an especially hazardous condition exists, the officer may direct the operator of the vessel to take whatever immediate and reasonable actions are necessary for the safety of the persons aboard the vessel, including directing the operator to return the vessel to mooring and remain there until the situation creating the hazardous condition is corrected or has ended.

For the purposes of this section, an especially hazardous condition is one in which a reasonably prudent person would believe that the continued operation of a vessel would create a special hazard to the safety of the persons aboard the vessel.

(B) The refusal by an operator of a vessel to terminate use of the vessel after being ordered to do so by a law enforcement officer under division (A) of this section is prima-facie evidence of a violation of section 1547.07 of the Revised Code.

(C) For the purposes of this section, any of the following is an unsafe condition:

(1) Insufficient personal flotation devices;

(2) Insufficient fire extinguishers;

(3) Overloaded, insufficient freeboard for the water conditions in which the vessel is operating;

(4) Improper display of navigation lights;

(5) Fuel leaks, including fuel leaking from either the engine or the fuel system;

(6) Accumulation of or an abnormal amount of fuel in the bilges;

(7) Inadequate backfire flame control;

(8) Improper ventilation.

(D) This section does not apply to any of the following:

(1) Foreign vessels temporarily using waters that are subject to the jurisdiction of the United States;

(2) Military vessels, vessels owned by the state or a political subdivision, or other public vessels, except those that are used for recreation;

(3) A ship's lifeboats, as defined in section 1548.01 of the Revised Code;

(4) Vessels that are solely commercial and that are carrying more than six passengers for hire.

Effective Date: 03-18-1997



Section 1547.072 - Operator of vessel to maintain control.

No person shall operate or permit the operation of a vessel on the waters in this state without maintaining sufficient control to avoid an incident that results in property damage, physical injury, loss of life, or any combination of them.

Effective Date: 2008 SB271 06-13-2008



Section 1547.08 - Prohibiting operation in certain areas - low speed areas.

(A) No person shall operate a vessel within or through a designated bathing area or within or through any area that has been buoyed off designating it as an area in which vessels are prohibited.

(B)

(1) No person shall operate a vessel at greater than idle speed or at a speed that creates a wake under any of the following circumstances:

(a) Within three hundred feet of any marina, boat docking facility, boat gasoline dock, launch ramp, recreational boat harbor, or harbor entrance on Lake Erie or on the Ohio river;

(b) During the period from sunset to sunrise according to local time within any water between the Dan Beard bridge and the Brent Spence bridge on the Ohio river for any vessel not documented by the United States coast guard as commercial;

(c) Within any area buoyed or marked as a no wake area on the waters in this state.

(2) Division (B)(1) of this section does not apply in either of the following places:

(a) An area designated by the chief of the division of watercraft unless it is marked by a buoy or sign as a no wake or idle speed area;

(b) Within any water between the Dan Beard bridge and the Brent Spence bridge on the Ohio river when the United States coast guard has authorized the holding of a special event of a community nature on that water.

(C) No person shall operate a vessel in any area of restricted or controlled operation in violation of the designated restriction.

(D) No person shall operate a vessel within three hundred feet of an official diver's flag unless the person is tendering the diving operation.

(E) All areas of restricted or controlled operation as described in division (A) of this section or as provided for in section 1547.14 or 1547.61 of the Revised Code shall be marked by a buoy or sign designating the restriction. All waters surrounded by or lying between such a buoy or sign and the closest shoreline are thereby designated as an area in which the designated restrictions shall apply in the operation of any vessel.

Markings on buoys designating areas of restricted or controlled operation shall be so spaced as to show all around the horizon. Lineal spacing between the buoys shall be such that under normal conditions of visibility any buoy shall be readily visible from the next adjacent buoy. No colors or symbols, except as provided for in rules of the chief, shall be used on buoys or signs for marking closed or controlled areas of boating waters.

Any state department, conservancy district, or political subdivision having jurisdiction and control of impounded boating waters may place such buoys or signs on its waters. Any political subdivision may apply to the chief for permission to place such buoys or signs on other waters within its territorial limits. No person shall place or cause to be placed a regulatory buoy or sign on, into, or along the waters in this state unless the person has complied with all the provisions of this chapter.

(F) No person shall enter, operate a vessel that enters, or allow a vessel to enter a federally declared security zone as defined in 33 C.F.R. Chapter I, subparts 6.01 -1, 6.01 -2, 6.01 -3, 6.01 -4, 6.01 -5, 6.04 -1, 6.04 -5, 6.04 -6, 6.04 -7, and 6.04 -8.

(G) No person shall permit any vessel to be operated on the waters in this state in violation of this section.

Effective Date: 10-26-2001; 04-06-2007



Section 1547.09 - Prohibited acts.

No person shall moor or anchor any vessel in a designated speed zone or water ski zone. No person, unless in distress and no other vessel is endangered thereby, shall moor to, anchor to, or tie up to any marker, aid, buoy, light, or other aid to navigation.

No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.10 - Stopping and furnishing information upon accident or collision.

In case of accident to or collision with persons or property on the waters of this state, due to the operation of any vessel, the operator having knowledge of the accident or collision shall immediately stop the vessel at the scene of the accident or collision, to the extent that it is safe and practical, and shall remain at the scene of the accident or collision until he has given his name and address and, if he is not the owner, the name and address of the owner of the vessel, together with the registration number of the vessel, if any, to any person injured in the accident or collision or to the operator, occupant, owner, or attendant of any vessel damaged in the accident or collision, or to any law enforcement officer at the scene of the accident or collision.

If the injured person is unable to comprehend and record the information required to be given by this section, the other operator involved in the accident or collision shall forthwith notify the nearest law enforcement agency having authority concerning the location of the accident or collision, and his name, address, and the registration number, if any, of the vessel he was operating, and then remain at the scene of the accident or collision or at the nearest location from which notification is possible until a law enforcement officer arrives, unless removed from the scene by an emergency vehicle operated by the state or a political subdivision or by an ambulance.

If the accident or collision is with an unoccupied or unattended vessel, the operator so colliding with the vessel shall securely attach the information required to be given in this section, in writing, to a conspicuous place in or on the unoccupied or unattended vessel.

Effective Date: 06-13-1990



Section 1547.11 - Operation, control, or manipulation under influence of alcohol or drug.

(A) No person shall operate or be in physical control of any vessel underway or shall manipulate any water skis, aquaplane, or similar device on the waters in this state if, at the time of the operation, control, or manipulation, any of the following applies:

(1) The person is under the influence of alcohol, a drug of abuse, or a combination of them.

(2) The person has a concentration of eight-hundredths of one per cent or more by weight of alcohol per unit volume in the person's whole blood.

(3) The person has a concentration of ninety-six-thousandths of one per cent or more by weight per unit volume of alcohol in the person's blood serum or plasma.

(4) The person has a concentration of eleven-hundredths of one gram or more by weight of alcohol per one hundred milliliters of the person's urine.

(5) The person has a concentration of eight-hundredths of one gram or more by weight of alcohol per two hundred ten liters of the person's breath.

(6) Except as provided in division (H) of this section, the person has a concentration of any of the following controlled substances or metabolites of a controlled substance in the person's whole blood, blood serum or plasma, or urine that equals or exceeds any of the following:

(a) The person has a concentration of amphetamine in the person's urine of at least five hundred nanograms of amphetamine per milliliter of the person's urine or has a concentration of amphetamine in the person's whole blood or blood serum or plasma of at least one hundred nanograms of amphetamine per milliliter of the person's whole blood or blood serum or plasma.

(b) The person has a concentration of cocaine in the person's urine of at least one hundred fifty nanograms of cocaine per milliliter of the person's urine or has a concentration of cocaine in the person's whole blood or blood serum or plasma of at least fifty nanograms of cocaine per milliliter of the person's whole blood or blood serum or plasma.

(c) The person has a concentration of cocaine metabolite in the person's urine of at least one hundred fifty nanograms of cocaine metabolite per milliliter of the person's urine or has a concentration of cocaine metabolite in the person's whole blood or blood serum or plasma of at least fifty nanograms of cocaine metabolite per milliliter of the person's whole blood or blood serum or plasma.

(d) The person has a concentration of heroin in the person's urine of at least two thousand nanograms of heroin per milliliter of the person's urine or has a concentration of heroin in the person's whole blood or blood serum or plasma of at least fifty nanograms of heroin per milliliter of the person's whole blood or blood serum or plasma.

(e) The person has a concentration of heroin metabolite (6-monoacetyl morphine) in the person's urine of at least ten nanograms of heroin metabolite (6-monoacetyl morphine) per milliliter of the person's urine or has a concentration of heroin metabolite (6-monoacetyl morphine) in the person's whole blood or blood serum or plasma of at least ten nanograms of heroin metabolite (6-monoacetyl morphine) per milliliter of the person's whole blood or blood serum or plasma.

(f) The person has a concentration of L.S.D. in the person's urine of at least twenty-five nanograms of L.S.D. per milliliter of the person's urine or has a concentration of L.S.D. in the person's whole blood or blood serum or plasma of at least ten nanograms of L.S.D. per milliliter of the person's whole blood or blood serum or plasma.

(g) The person has a concentration of marihuana in the person's urine of at least ten nanograms of marihuana per milliliter of the person's urine or has a concentration of marihuana in the person's whole blood or blood serum or plasma of at least two nanograms of marihuana per milliliter of the person's whole blood or blood serum or plasma.

(h) The state board of pharmacy has adopted a rule pursuant to section 4729.041 of the Revised Code that specifies the amount of salvia divinorum and the amount of salvinorin A that constitute concentrations of salvia divinorum and salvinorin A in a person's urine, in a person's whole blood, or in a person's blood serum or plasma at or above which the person is impaired for purposes of operating or being in physical control of any vessel underway or manipulating any water skis, aquaplane, or similar device on the waters of this state, the rule is in effect, and the person has a concentration of salvia divinorum or salvinorin A of at least that amount so specified by rule in the person's urine, in the person's whole blood, or in the person's blood serum or plasma.

(i) Either of the following applies:

(i) The person is under the influence of alcohol, a drug of abuse, or a combination of them, and, as measured by gas chromatography mass spectrometry, the person has a concentration of marihuana metabolite in the person's urine of at least fifteen nanograms of marihuana metabolite per milliliter of the person's urine or has a concentration of marihuana metabolite in the person's whole blood or blood serum or plasma of at least five nanograms of marihuana metabolite per milliliter of the person's whole blood or blood serum or plasma.

(ii) As measured by gas chromatography mass spectrometry, the person has a concentration of marihuana metabolite in the person's urine of at least thirty-five nanograms of marihuana metabolite per milliliter of the person's urine or has a concentration of marihuana metabolite in the person's whole blood or blood serum or plasma of at least fifty nanograms of marihuana metabolite per milliliter of the person's whole blood or blood serum or plasma.

(j) The person has a concentration of methamphetamine in the person's urine of at least five hundred nanograms of methamphetamine per milliliter of the person's urine or has a concentration of methamphetamine in the person's whole blood or blood serum or plasma of at least one hundred nanograms of methamphetamine per milliliter of the person's whole blood or blood serum or plasma.

(k) The person has a concentration of phencyclidine in the person's urine of at least twenty-five nanograms of phencyclidine per milliliter of the person's urine or has a concentration of phencyclidine in the person's whole blood or blood serum or plasma of at least ten nanograms of phencyclidine per milliliter of the person's whole blood or blood serum or plasma.

(B) No person under twenty-one years of age shall operate or be in physical control of any vessel underway or shall manipulate any water skis, aquaplane, or similar device on the waters in this state if, at the time of the operation, control, or manipulation, any of the following applies:

(1) The person has a concentration of at least two-hundredths of one per cent, but less than eight-hundredths of one per cent by weight per unit volume of alcohol in the person's whole blood.

(2) The person has a concentration of at least three-hundredths of one per cent but less than ninety-six-thousandths of one per cent by weight per unit volume of alcohol in the person's blood serum or plasma.

(3) The person has a concentration of at least twenty-eight one-thousandths of one gram, but less than eleven-hundredths of one gram by weight of alcohol per one hundred milliliters of the person's urine.

(4) The person has a concentration of at least two-hundredths of one gram, but less than eight-hundredths of one gram by weight of alcohol per two hundred ten liters of the person's breath.

(C) In any proceeding arising out of one incident, a person may be charged with a violation of division (A)(1) and a violation of division (B)(1), (2), (3), or (4) of this section, but the person shall not be convicted of more than one violation of those divisions.

(D)

(1)

(a) In any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section or for an equivalent offense that is watercraft-related, the result of any test of any blood or urine withdrawn and analyzed at any health care provider, as defined in section 2317.02 of the Revised Code, may be admitted with expert testimony to be considered with any other relevant and competent evidence in determining the guilt or innocence of the defendant.

(b) In any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section or for an equivalent offense that is watercraft-related, the court may admit evidence on the concentration of alcohol, drugs of abuse, controlled substances, metabolites of a controlled substance, or a combination of them in the defendant's or child's whole blood, blood serum or plasma, urine, or breath at the time of the alleged violation as shown by chemical analysis of the substance withdrawn, or specimen taken within three hours of the time of the alleged violation. The three-hour time limit specified in this division regarding the admission of evidence does not extend or affect the two-hour time limit specified in division (C) of section 1547.111 of the Revised Code as the maximum period of time during which a person may consent to a chemical test or tests as described in that section. The court may admit evidence on the concentration of alcohol, drugs of abuse, or a combination of them as described in this division when a person submits to a blood, breath, urine, or other bodily substance test at the request of a law enforcement officer under section 1547.111 of the Revised Code or a blood or urine sample is obtained pursuant to a search warrant. Only a physician, a registered nurse, an emergency medical technician-intermediate, an emergency medical technician-paramedic, or a qualified technician, chemist, or phlebotomist shall withdraw blood for the purpose of determining the alcohol, drug, controlled substance, metabolite of a controlled substance, or combination content of the whole blood, blood serum, or blood plasma. This limitation does not apply to the taking of breath or urine specimens. A person authorized to withdraw blood under this division may refuse to withdraw blood under this division if, in that person's opinion, the physical welfare of the defendant or child would be endangered by withdrawing blood.

The whole blood, blood serum or plasma, urine, or breath withdrawn under division (D)(1)(b) of this section shall be analyzed in accordance with methods approved by the director of health by an individual possessing a valid permit issued by the director pursuant to section 3701.143 of the Revised Code.

(2) In a criminal prosecution or juvenile court proceeding for a violation of division (A) of this section or for an equivalent offense that is watercraft-related, if there was at the time the bodily substance was taken a concentration of less than the applicable concentration of alcohol specified for a violation of division (A)(2), (3), (4), or (5) of this section or less than the applicable concentration of a listed controlled substance or a listed metabolite of a controlled substance specified for a violation of division (A)(6) of this section, that fact may be considered with other competent evidence in determining the guilt or innocence of the defendant or in making an adjudication for the child. This division does not limit or affect a criminal prosecution or juvenile court proceeding for a violation of division (B) of this section or for a violation of a prohibition that is substantially equivalent to that division.

(3) Upon the request of the person who was tested, the results of the chemical test shall be made available to the person or the person's attorney immediately upon completion of the test analysis.

If the chemical test was administered pursuant to division (D)(1)(b) of this section, the person tested may have a physician, a registered nurse, or a qualified technician, chemist, or phlebotomist of the person's own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer, and shall be so advised. The failure or inability to obtain an additional test by a person shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer.

(E)

(1) In any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section, of a municipal ordinance relating to operating or being in physical control of any vessel underway or to manipulating any water skis, aquaplane, or similar device on the waters of this state while under the influence of alcohol, a drug of abuse, or a combination of them, or of a municipal ordinance relating to operating or being in physical control of any vessel underway or to manipulating any water skis, aquaplane, or similar device on the waters of this state with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine, if a law enforcement officer has administered a field sobriety test to the operator or person found to be in physical control of the vessel underway involved in the violation or the person manipulating the water skis, aquaplane, or similar device involved in the violation and if it is shown by clear and convincing evidence that the officer administered the test in substantial compliance with the testing standards for reliable, credible, and generally accepted field sobriety tests for vehicles that were in effect at the time the tests were administered, including, but not limited to, any testing standards then in effect that have been set by the national highway traffic safety administration, that by their nature are not clearly inapplicable regarding the operation or physical control of vessels underway or the manipulation of water skis, aquaplanes, or similar devices, all of the following apply:

(a) The officer may testify concerning the results of the field sobriety test so administered.

(b) The prosecution may introduce the results of the field sobriety test so administered as evidence in any proceedings in the criminal prosecution or juvenile court proceeding.

(c) If testimony is presented or evidence is introduced under division (E)(1)(a) or (b) of this section and if the testimony or evidence is admissible under the Rules of Evidence, the court shall admit the testimony or evidence, and the trier of fact shall give it whatever weight the trier of fact considers to be appropriate.

(2) Division (E)(1) of this section does not limit or preclude a court, in its determination of whether the arrest of a person was supported by probable cause or its determination of any other matter in a criminal prosecution or juvenile court proceeding of a type described in that division, from considering evidence or testimony that is not otherwise disallowed by division (E)(1) of this section.

(F)

(1) Subject to division (F)(3) of this section, in any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section or for an equivalent offense that is substantially equivalent to either of those divisions, the court shall admit as prima-facie evidence a laboratory report from any laboratory personnel issued a permit by the department of health authorizing an analysis as described in this division that contains an analysis of the whole blood, blood serum or plasma, breath, urine, or other bodily substance tested and that contains all of the information specified in this division. The laboratory report shall contain all of the following:

(a) The signature, under oath, of any person who performed the analysis;

(b) Any findings as to the identity and quantity of alcohol, a drug of abuse, a controlled substance, a metabolite of a controlled substance, or a combination of them that was found;

(c) A copy of a notarized statement by the laboratory director or a designee of the director that contains the name of each certified analyst or test performer involved with the report, the analyst's or test performer's employment relationship with the laboratory that issued the report, and a notation that performing an analysis of the type involved is part of the analyst's or test performer's regular duties;

(d) An outline of the analyst's or test performer's education, training, and experience in performing the type of analysis involved and a certification that the laboratory satisfies appropriate quality control standards in general and, in this particular analysis, under rules of the department of health.

(2) Notwithstanding any other provision of law regarding the admission of evidence, a report of the type described in division (F)(1) of this section is not admissible against the defendant or child to whom it pertains in any proceeding, other than a preliminary hearing or a grand jury proceeding, unless the prosecutor has served a copy of the report on the defendant's or child's attorney or, if the defendant or child has no attorney, on the defendant or child.

(3) A report of the type described in division (F)(1) of this section shall not be prima-facie evidence of the contents, identity, or amount of any substance if, within seven days after the defendant or child to whom the report pertains or the defendant's or child's attorney receives a copy of the report, the defendant or child or the defendant's or child's attorney demands the testimony of the person who signed the report. The judge in the case may extend the seven-day time limit in the interest of justice.

(G) Except as otherwise provided in this division, any physician, registered nurse, emergency medical technician-intermediate, emergency medical technician-paramedic, or qualified technician, chemist, or phlebotomist who withdraws blood from a person pursuant to this section or section 1547.111 of the Revised Code, and a hospital, first-aid station, or clinic at which blood is withdrawn from a person pursuant to this section or section 1547.111 of the Revised Code, is immune from criminal and civil liability based upon a claim of assault and battery or any other claim that is not a claim of malpractice, for any act performed in withdrawing blood from the person. The immunity provided in this division also extends to an emergency medical service organization that employs an emergency medical technician-intermediate, an emergency medical technician-paramedic who withdraws blood under this section. The immunity provided in this division is not available to a person who withdraws blood if the person engages in willful or wanton misconduct.

(H) Division (A)(6) of this section does not apply to a person who operates or is in physical control of a vessel underway or manipulates any water skis, aquaplane, or similar device while the person has a concentration of a listed controlled substance or a listed metabolite of a controlled substance in the person's whole blood, blood serum or plasma, or urine that equals or exceeds the amount specified in that division, if both of the following apply:

(1) The person obtained the controlled substance pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs.

(2) The person injected, ingested, or inhaled the controlled substance in accordance with the health professional's directions.

(I) As used in this section and section 1547.111 of the Revised Code:

(1) "Equivalent offense" has the same meaning as in section 4511.181 of the Revised Code.

(2) "National highway traffic safety administration" has the same meaning as in section 4511.19 of the Revised Code.

(3) "Operate" means that a vessel is being used on the waters in this state when the vessel is not securely affixed to a dock or to shore or to any permanent structure to which the vessel has the right to affix or that a vessel is not anchored in a designated anchorage area or boat camping area that is established by the United States coast guard, this state, or a political subdivision and in which the vessel has the right to anchor.

(4) "Controlled substance" and "marihuana" have the same meanings as in section 3719.01 of the Revised Code.

(5) "Cocaine" and "L.S.D." have the same meanings as in section 2925.01 of the Revised Code.

(6) "Equivalent offense that is watercraft-related" means an equivalent offense that is one of the following:

(a) A violation of division (A) or (B) of this section;

(b) A violation of a municipal ordinance prohibiting a person from operating or being in physical control of any vessel underway or from manipulating any water skis, aquaplane, or similar device on the waters of this state while under the influence of alcohol, a drug of abuse, or a combination of them or prohibiting a person from operating or being in physical control of any vessel underway or from manipulating any water skis, aquaplane, or similar device on the waters of this state with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine;

(c) A violation of an existing or former municipal ordinance, law of another state, or law of the United States that is substantially equivalent to division (A) or (B) of this section;

(d) A violation of a former law of this state that was substantially equivalent to division (A) or (B) of this section.

(7) "Emergency medical technician-intermediate" and "emergency medical technician-paramedic" have the same meanings as in section 4765.01 of the Revised Code.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 01-01-2004; 09-23-2004; 08-17-2006; 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 1547.111 - Implied consent to chemical test.

(A)

(1)

(a) Any person who operates or is in physical control of a vessel or manipulates any water skis, aquaplane, or similar device upon any waters in this state shall be deemed to have given consent to a chemical test or tests to determine the alcohol, drug of abuse, controlled substance, metabolite of a controlled substance, or combination content of the person's whole blood, blood serum or plasma, breath, or urine if arrested for operating or being in physical control of a vessel or manipulating any water skis, aquaplane, or similar device in violation of section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance.

(b) The test or tests under division (A)(1) of this section shall be administered at the request of a law enforcement officer having reasonable grounds to believe the person was operating or in physical control of a vessel or manipulating any water skis, aquaplane, or similar device in violation of section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance. The law enforcement agency by which the officer is employed shall designate which test or tests shall be administered.

(2) Any person who is dead or unconscious or who otherwise is in a condition rendering the person incapable of refusal shall be deemed to have consented as provided in division (A)(1) of this section, and the test or tests may be administered, subject to sections 313.12 to 313.16 of the Revised Code.

(B)

(1) If a law enforcement officer arrests a person for operating or being in physical control of a vessel or manipulating any water skis, aquaplane, or similar device in violation of section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance and if the person previously has been convicted of or pleaded guilty to two or more violations of section 1547.11 of the Revised Code or other equivalent offenses, the law enforcement officer shall request the person to submit, and the person shall submit, to a chemical test or tests of the person's whole blood, blood serum or plasma, breath, or urine for the purpose of determining the alcohol, drug of abuse, controlled substance, metabolite of a controlled substance, or combination content of the person's whole blood, blood serum or plasma, breath, or urine. A law enforcement officer who makes a request pursuant to this division that a person submit to a chemical test or tests is not required to advise the person of the consequences of refusing to submit to the test or tests and is not required to give the person the form described in division (C) of this section, but the officer shall advise the person at the time of the arrest that if the person refuses to take a chemical test the officer may employ whatever reasonable means are necessary to ensure that the person submits to a chemical test of the person's whole blood or blood serum or plasma. The officer shall also advise the person at the time of the arrest that the person may have an independent chemical test taken at the person's own expense. The advice shall be in written form prescribed by the chief of the division of watercraft and shall be read to the person. The form shall contain a statement that the form was shown to the person under arrest and read to the person by the arresting officer. The reading of the form shall be witnessed by one or more persons, and the witnesses shall certify to this fact by signing the form. Divisions (A)(1)(b) and (A)(2) of this section apply to the administration of a chemical test or tests pursuant to this division.

(2) If a person refuses to submit to a chemical test upon a request made pursuant to division (B)(1) of this section, the law enforcement officer who made the request may employ whatever reasonable means are necessary to ensure that the person submits to a chemical test of the person's whole blood or blood serum or plasma. A law enforcement officer who acts pursuant to this division to ensure that a person submits to a chemical test of the person's whole blood or blood serum or plasma is immune from criminal and civil liability based upon a claim for assault and battery or any other claim for the acts, unless the officer so acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

(C) Except as provided in division (B) of this section, any person under arrest for violating section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance shall be advised of the consequences of refusing to submit to a chemical test or tests designated as provided in division (A) of this section. The advice shall be in a written form prescribed by the chief of the division of watercraft and shall be read to the person. The form shall contain a statement that the form was shown to the person under arrest and read to the person by the arresting officer. The reading of the form shall be witnessed by one or more persons, and the witnesses shall certify to this fact by signing the form. The person must submit to the chemical test or tests, subsequent to the request of the arresting officer, within two hours of the time of the alleged violation, and if the person does not submit to the test or tests within that two-hour time limit, the failure to submit automatically constitutes a refusal to submit to the test or tests.

(D) Except as provided in division (B) of this section, if a law enforcement officer asks a person under arrest for violating section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance to submit to a chemical test or tests as provided in division (A) of this section, if the arresting officer advises the person of the consequences of the person's refusal as provided in division (C) of this section, and if the person refuses to submit, no chemical test shall be given. Upon receipt of a sworn statement of the officer that the arresting law enforcement officer had reasonable grounds to believe the arrested person violated section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance and that the person refused to submit to the chemical test upon the request of the officer, and upon receipt of the form as provided in division (C) of this section certifying that the arrested person was advised of the consequences of the refusal, the chief of the division of watercraft shall inform the person by written notice that the person is prohibited from operating or being in physical control of a vessel, from manipulating any water skis, aquaplane, or similar device, and from registering any watercraft in accordance with section 1547.54 of the Revised Code, for one year following the date of the alleged violation. The suspension of these operation, physical control, manipulation, and registration privileges shall continue for the entire one-year period, subject to review as provided in this section.

If the person under arrest is the owner of the vessel involved in the alleged violation, the law enforcement officer who arrested the person shall seize the watercraft registration certificate and tags from the vessel involved in the violation and forward them to the chief. The chief shall retain the impounded registration certificate and tags and shall impound all other registration certificates and tags issued to the person in accordance with sections 1547.54 and 1547.57 of the Revised Code, for a period of one year following the date of the alleged violation, subject to review as provided in this section.

If the arrested person fails to surrender the registration certificate because it is not on the person of the arrested person or in the watercraft, the law enforcement officer who made the arrest shall order the person to surrender it within twenty-four hours to the law enforcement officer or the law enforcement agency that employs the law enforcement officer. If the person fails to do so, the law enforcement officer shall notify the chief of that fact in the statement the officer submits to the chief under this division.

(E) Upon suspending a person's operation, physical control, manipulation, and registration privileges in accordance with division (D) of this section, the chief shall notify the person in writing, at the person's last known address, and inform the person that the person may petition for a hearing in accordance with division (F) of this section. If a person whose operation, physical control, manipulation, and registration privileges have been suspended petitions for a hearing or appeals any adverse decision, the suspension shall begin at the termination of any hearing or appeal unless the hearing or appeal results in a decision favorable to the person.

(F) Any person who has been notified by the chief that the person is prohibited from operating or being in physical control of a vessel or manipulating any water skis, aquaplane, or similar device and from registering any watercraft in accordance with section 1547.54 of the Revised Code, or who has had the registration certificate and tags of the person's watercraft impounded pursuant to division (D) of this section, within twenty days of the notification or impoundment, may file a petition in the municipal court or the county court, or if the person is a minor in juvenile court, with jurisdiction over the place at which the arrest occurred, agreeing to pay the cost of the proceedings and alleging error in the action taken by the chief under division (D) of this section or alleging one or more of the matters within the scope of the hearing as provided in this section, or both. The petitioner shall notify the chief of the filing of the petition and send the chief a copy of the petition.

The scope of the hearing is limited to the issues of whether the law enforcement officer had reasonable grounds to believe the petitioner was operating or in physical control of a vessel or manipulating any water skis, aquaplane, or similar device in violation of section 1547.11 of the Revised Code or a substantially equivalent municipal ordinance, whether the petitioner was placed under arrest, whether the petitioner refused to submit to the chemical test upon request of the officer, and whether the petitioner was advised of the consequences of the petitioner's refusal.

(G)

(1) The chief shall furnish the court a copy of the affidavit as provided in division (C) of this section and any other relevant information requested by the court.

(2) In hearing the matter and in determining whether the person has shown error in the decision taken by the chief as provided in division (D) of this section, the court shall decide the issue upon the relevant, competent, and material evidence submitted by the chief or the person whose operation, physical control, manipulation, and registration privileges have been suspended.

In the proceedings, the chief shall be represented by the prosecuting attorney of the county in which the petition is filed if the petition is filed in a county court or juvenile court, except that if the arrest occurred within a city or village within the jurisdiction of the county court in which the petition is filed, the city director of law or village solicitor of that city or village shall represent the chief. If the petition is filed in the municipal court, the chief shall be represented as provided in section 1901.34 of the Revised Code.

(3) If the court finds from the evidence submitted that the person has failed to show error in the action taken by the chief under division (D) of this section or in one or more of the matters within the scope of the hearing as provided in division (F) of this section, or both, the court shall assess the cost of the proceeding against the person and shall uphold the suspension of the operation, physical control, use, and registration privileges provided in division (D) of this section. If the court finds that the person has shown error in the action taken by the chief under division (D) of this section or in one or more of the matters within the scope of the hearing as provided in division (F) of this section, or both, the cost of the proceedings shall be paid out of the county treasury of the county in which the proceedings were held, the chief shall reinstate the operation, physical control, manipulation, and registration privileges of the person without charge, and the chief shall return the registration certificate and tags, if impounded, without charge.

(4) The court shall give information in writing of any action taken under this section to the chief.

(H) At the end of any period of suspension or impoundment imposed under this section, and upon request of the person whose operation, physical control, use, and registration privileges were suspended or whose registration certificate and tags were impounded, the chief shall reinstate the person's operation, physical control, manipulation, and registration privileges by written notice and return the certificate and tags.

(I) No person who has received written notice from the chief that the person is prohibited from operating or being in physical control of a vessel, from manipulating any water skis, aquaplane, or similar device, and from registering a watercraft, or who has had the registration certificate and tags of the person's watercraft impounded, in accordance with division (D) of this section, shall operate or be in physical control of a vessel or manipulate any water skis, aquaplane, or similar device for a period of one year following the date of the person's alleged violation of section 1547.11 of the Revised Code or the substantially equivalent municipal ordinance.

Effective Date: 01-01-2004; 08-17-2006; 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 1547.12 - Incapacitated operators prohibited.

No person shall operate any vessel if the person is so mentally or physically incapacitated as to be unable to operate the vessel in a safe and competent manner.

No person shall permit any vessel to be operated on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.13 - Failure to comply with order of law enforcement - fleeing and eluding.

(A) No person shall fail to comply with any lawful order or direction of any law enforcement officer having authority to direct, control, or regulate the operation or use of vessels.

(B) No person shall operate any vessel so as to purposely elude or flee from a law enforcement officer after receiving a visible or audible signal from a law enforcement officer to bring the vessel to a stop.

(C) No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.131 - Duty to stop or give way upon approach of law enforcement vessel.

Upon the approach of a law enforcement vessel with at least one flashing, rotating, or oscillating light of a color conforming with the requirements of federal law, the operator of any vessel shall stop if followed or give way in any crossing, head-on, or overtaking situation and shall remain in that position until the law enforcement vessel has passed, except when otherwise directed by a law enforcement officer. If traffic conditions warrant, a siren or other sound producing device also may be operated as an additional signaling device. This section does not relieve the operator of any law enforcement vessel from the duty to operate with due regard for the safety of all persons and property on the waters in this state.

No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.132 - Vessel wake restrictions.

(A) As used in this section, "public service" means activities that include, but are not limited to, escorting or patrolling special water events, traffic control, salvage, firefighting, medical assistance, assisting disabled vessels, and search and rescue.

(B) No person shall operate a vessel at a speed that creates a wake within one hundred feet of a stationary law enforcement vessel displaying at least one flashing, oscillating, or rotating light conforming with 33 C.F.R. 88.11.

(C) No person shall operate a vessel at a speed that creates a wake within one hundred feet of a vessel that is being used to provide public service and that displays at least one flashing, oscillating, or rotating light conforming with 33 C.F.R. 88.12.

(D) No person shall permit any vessel to be operated on the waters in this state in violation of this section.

Effective Date: 2008 SB271 06-13-2008



Section 1547.14 - Water skiing activity confined to ski zones.

(A) Except on the waters of the Ohio River or Lake Erie and immediately connected harbors and bays, any person who rides or attempts to ride upon one or more water skis, surfboard, or similar device, or who engages or attempts to engage in barefoot skiing, and any person who operates a vessel towing a person riding or attempting to ride on one or more water skis, surfboard, or similar device, or engaging or attempting to engage in barefoot skiing, shall confine that activity to the water area within a designated ski zone on all bodies of water on which a ski zone has been established.

(B) On all bodies of water where no specific activity zones have been established, the activities described in division (A) of this section shall be confined to areas where the activities are not specifically restricted by this chapter and rules adopted under it.

(C) Divisions (A) and (B) of this section do not apply to an activity described in division (A) of this section if the vessel involved in the activity is traveling at idle speed in a designated no wake zone and the activity is not being conducted in any of the following areas:

(1) Within three hundred feet of a gas dock, marina, launch ramp, or harbor entrance;

(2) Within a designated anchorage area, swim zone, boat swim zone, or boat camping area;

(3) Under a bridge or within three hundred feet of a bridge underpass;

(4) Any area designated as a no ski zone.

(D) No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999; 2008 SB271 06-13-2008



Section 1547.15 - Observer required when towing skier.

Any person who operates a vessel towing any person riding or attempting to ride upon one or more water skis or upon a surfboard or similar device, or engaging or attempting to engage in barefoot skiing, on the waters in this state shall have present in the vessel a person or persons other than the operator, ten years of age or older, who shall at all times observe the progress of the person being towed. The operator of the towing vessel shall at all times observe the traffic pattern toward which the vessel is approaching.

No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.16 - Water skiing after dark prohibited.

No person shall ride or attempt to ride upon water skis, surfboard, or similar device, or engage or attempt to engage in barefoot skiing, or use or operate any vessel to tow any person thereon on the waters in this state during that period of the day between sunset and sunrise, except upon special permit issued by the state department, conservancy district, or political subdivision having jurisdiction and control of such water.

Effective Date: 06-13-1990



Section 1547.17 - [Repealed].

Effective Date: 03-04-1983



Section 1547.18 - Personal flotation device required.

(A) No person shall ride or attempt to ride on one or more water skis, surfboard, inflatable device, or similar device being towed by a vessel without wearing an adequate and effective coast guard approved type one, two, or three personal flotation device or type five personal flotation device specifically designed for water skiing, in good and serviceable condition and of appropriate size, except upon special permit issued by the state department, conservancy district, or political subdivision having jurisdiction and control of the water.

(B) No person shall engage or attempt to engage in barefoot skiing without wearing an adequate and effective coast guard approved type one, two, or three personal flotation device or type five personal flotation device specifically designed for water skiing, in good and serviceable condition and of appropriate size, or a wet suit specifically designed for barefoot skiing.

(C) No operator of a vessel shall tow any person who fails to comply with division (A) or (B) of this section.

Effective Date: 03-18-1997



Section 1547.19 - Ski jumps prohibited.

No person shall install or maintain any structure or inclined platform known as a water ski jump on the waters in this state. No person shall use any such platform or structure for the purpose of water ski jumping, except upon special permit issued by the state department, conservancy district, or political subdivision having jurisdiction and control over such water.

Effective Date: 03-04-1983



Section 1547.20 - Permission for conducting special water events.

No person or organization shall conduct any race, regatta, or other special event upon the waters in this state without first obtaining written permission, upon application not less than thirty days prior to the time of the proposed race, regatta, or event, of the federal agency, state department, conservancy district, or political subdivision having jurisdiction and control over such waters. Any state department, conservancy district, or political subdivision may suspend its respective rules during a race, regatta, or special event. Nothing in this section shall be construed to mean that the operator of a vessel competing in a specially authorized race, regatta, or special event shall not attempt to attain high speeds on a marked racing course.

On any waters in this state over which no federal agency, state department, conservancy district, or political subdivision has jurisdiction and control, no person or organization shall conduct any race, regatta, or other special event without first obtaining written permission, upon application not less than thirty days prior to the time of the proposed race, regatta, or event, of the chief of the division of watercraft. The chief may, if he determines that the public safety will be adequately protected, grant written permission for holding such race, regatta, or special event. This section does not apply to privately owned lakes or ponds nor to canoes or rowboats.

Effective Date: 06-13-1990



Section 1547.21 - Requirements for inflatable vessel.

No person shall use or offer for use on the waters in this state any inflatable vessel made of canvas, rubber, synthetic rubber, or vinyl plastic unless the inflatable vessel is of multiple air cell or compartment construction and is capable of remaining afloat if one air cell or compartment is punctured or collapsed.

Effective Date: 06-13-1990



Section 1547.22 - Restrictions on sitting, standing, walking on moving vessel.

No occupant of any vessel underway on the waters in this state shall sit, stand, or walk upon any portion of the vessel not specifically designed for that movement, except when immediately necessary for the safe and reasonable navigation or operation of the vessel. No operator of a vessel underway on the waters in this state shall allow any occupant of the vessel to sit, stand, or walk on any portion of the vessel underway not specifically designed for that use, except when immediately necessary for the safe and reasonable navigation or operation of the vessel.

No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.23 - Warming-up engine.

The pilot or engineer of any powercraft for hire to carry passengers shall not permit passengers to come aboard before the engine of such powercraft has been permitted to run for a minimum of two minutes.

Effective Date: 08-05-1959



Section 1547.24 - Personal flotation devices required for child under 10.

No person shall operate or permit to be operated any vessel under eighteen feet in length while there is present in the vessel any person under ten years of age, not wearing a coast guard approved type one, two, three, or five personal flotation device in good and serviceable condition of appropriate size securely attached to the person under ten years of age.

Effective Date: 06-13-1990; 2008 SB271 06-13-2008



Section 1547.25 - Prohibiting operation without personal flotation device.

(A) No person shall operate or permit to be operated any vessel, other than a commercial vessel or other vessel exempted by rules adopted under section 1547.52 of the Revised Code, on the waters in this state:

(1) That is sixteen feet or greater in length without carrying aboard one type one, two, or three personal flotation device for each person aboard and one type four personal flotation device;

(2) That is less than sixteen feet in length, including canoes and kayaks of any length, without carrying aboard one type one, two, or three personal flotation device for each person aboard.

(B) A type five personal flotation device may be carried in lieu of a type one, two, or three personal flotation device required under division (A) of this section.

(C) No person shall operate or permit to be operated any commercial vessel on the waters in this state:

(1) That is less than forty feet in length and is not carrying persons for hire without carrying aboard at least one type one, two, or three personal flotation device for each person aboard;

(2) That is carrying persons for hire or is forty feet in length or longer and is not carrying persons for hire without carrying aboard at least one type one personal flotation device for each person aboard;

(3) That is twenty-six feet in length or longer without carrying aboard at least one type four ring life buoy in addition to the applicable requirements of divisions (C)(1) and (2) of this section.

(D) Each personal flotation device carried aboard a vessel, including a commercial vessel, pursuant to this section shall be coast guard approved and in good and serviceable condition, of appropriate size for the wearer, and readily accessible to each person aboard the vessel at all times.

(E) As used in this section, "commercial vessel" means any vessel used in the carriage of any person or property for a valuable consideration whether flowing directly or indirectly from the owner, partner, or agent or any other person interested in the vessel. "Commercial vessel" does not include any vessel that is manufactured or used primarily for noncommercial use or that is leased, rented, or chartered to another for noncommercial use.

Effective Date: 07-05-2002



Section 1547.251 - Use of approved distress signals or flags.

(A) No person shall operate on the waters of Lake Erie or the immediately connecting bays, harbors, and anchorage areas at any time a vessel that is sixteen or more feet in length or any vessel carrying six or fewer passengers for hire without carrying coast guard approved visual distress signals for both day and night use.

(B) No person shall operate upon the waters of Lake Erie or the immediately connecting bays, harbors, and anchorage areas during the period from sunset to sunrise according to local time any of the following without carrying coast guard approved visual distress signals for night use:

(1) A vessel less than sixteen feet in length;

(2) A vessel competing in an organized marine parade, race, regatta, or similar event;

(3) A manually propelled vessel;

(4) A sailboat less than twenty-six feet in length with completely open construction and without propulsion machinery.

(C) No person shall operate a vessel on the waters in this state other than Lake Erie or the immediately connecting bays, harbors, and anchorage areas unless the vessel carries either a distress flag at least two feet square and international orange in color or a coast guard approved daytime distress signal.

(D) No person shall display any distress signal unless a vessel or a person is in distress and in need of help.

(E) Divisions (A) and (C) of this section do not apply to any of the following:

(1) Vessels competing in an organized marine parade, race, regatta, or similar event;

(2) Manually propelled vessels;

(3) Sailboats less than twenty-six feet in length with completely open construction and without propulsion machinery.

(F) The distress signals required by this section shall be in good and serviceable condition, readily accessible, and of the type and quantities required by regulations adopted under 46 U.S.C. 4302, as amended.

(G) No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.26 - Requiring anchor and line.

All watercraft, except sailboats less than sixteen feet long having a cockpit depth of less than twelve inches and except canoes, shall carry an anchor and line of sufficient weight and length to anchor the watercraft securely. The chief of the division of watercraft, by rule, may exempt other types of watercraft from this section after determining that carrying such an anchor and line would constitute a hazard.

No person shall operate or permit to be operated any watercraft on the waters in this state in violation of this section.

Effective Date: 03-18-1999



Section 1547.27 - Required fire extinguishers.

(A) Except those powercraft propelled by an electric motor and those less than twenty-six feet in length designed for use with an outboard motor, of open construction, and not carrying passengers for hire, all powercraft shall carry fire extinguishers as prescribed in this section. The fire extinguishers shall be capable of extinguishing a burning gasoline fire, shall be so placed as to be readily accessible and in such condition as to be ready for immediate and effective use, and shall comply with minimum or higher standards for such extinguishers then prevailing as prescribed by the United States coast guard.

(B) Class A and class 1 powercraft shall carry at least one B-1 fire extinguisher.

Class 2 powercraft shall carry at least two B-1 fire extinguishers or at least one B-2 fire extinguisher.

Class 3 powercraft shall carry at least three B-1 fire extinguishers, or at least one B-1 and one B-2 fire extinguishers.

A B-1 fire extinguisher is one containing a minimum of one and one-fourth gallons foam, four pounds carbon dioxide, two pounds dry chemical, two and one-half pounds halon, or another extinguishing material approved by the United States coast guard, in a quantity approved by the United States coast guard, for such use. A B-2 fire extinguisher is one containing a minimum of two and one-half gallons foam, fifteen pounds carbon dioxide, ten pounds dry chemical, ten pounds halon, or another extinguishing material approved by the United States coast guard, in a quantity approved by the United States coast guard, for such use.

(C) No person shall operate or permit to be operated on the waters in this state any powercraft that does not comply with this section.

Effective Date: 06-13-1990



Section 1547.28 - Backfire flame control device.

Every gasoline engine installed in a vessel after April 25, 1940, except an outboard motor, shall be equipped with an acceptable device to control backfire flame. The device shall comply with all of the following:

(A) Be securely attached to the air intake with a flame-tight connection;

(B) Be in proper working order;

(C) Be coast guard approved or comply with either SAE J1928 or UL 1111;

(D) Be marked to indicate approval or compliance under division (C) of this section.

Effective Date: 03-18-1997



Section 1547.29 - Ventilation requirements.

All powercraft using gasoline or other liquid fuel having a flashpoint of less than 110 F. shall be provided with ventilation as follows:

(A) At least two ventilators fitted with cowls or their equivalent for the purpose of properly and efficiently ventilating the bilges of every engine and fuel tank compartment in order to remove any inflammable or explosive gases;

(B) Any type of ventilating system approved for use by the United States coast guard;

(C) The ventilation of the boat is not required where the greater portion of the bilges of the engine and fuel tank compartment is open to the natural atmosphere.

Effective Date: 09-04-1970



Section 1547.30 - Ordering storage of vessel or outboard motor left on private property.

(A) As used in this section and sections 1547.301, 1547.302, and 1547.304 of the Revised Code:

(1) "Vessel or outboard motor" excludes an abandoned junk vessel or outboard motor, as defined in section 1547.303 of the Revised Code, or any watercraft or outboard motor under section 4585.31 of the Revised Code.

(2) "Law enforcement agency" means any organization or unit comprised of law enforcement officers, as defined in section 2901.01 of the Revised Code.

(B)

(1) The sheriff of a county, chief of police of a municipal corporation, township, township police district, or joint police district, or other chief of a law enforcement agency, within the sheriff's or chief's respective territorial jurisdiction, upon complaint of any person adversely affected, may order into storage any vessel or outboard motor that has been left on private property, other than a private dock or mooring facility or structure, for at least seventy-two hours without the permission of the person having the right to the possession of the property. The sheriff or chief, upon complaint of the owner of a marine repair facility or place of storage, may order into storage any vessel or outboard motor that has been left at the facility or place of storage for a longer period than that agreed upon. The place of storage shall be designated by the sheriff or chief. When ordering a vessel or motor into storage under division (B)(1) of this section, a sheriff or chief, whenever possible, shall arrange for the removal of the vessel or motor by a private tow truck operator or towing company.

(2)

(a) Except as provided in division (B)(2)(d) of this section, no person, without the consent of the owner or other person authorized to give consent, shall moor, anchor, or tie a vessel or outboard motor at a private dock or mooring facility or structure owned by another person if the owner has posted, in a conspicuous manner, a prohibition against the mooring, anchoring, or tying of vessels or outboard motors at the dock, facility, or structure by any person not having the consent of the owner or other person authorized to give consent.

(b) If the owner of a private dock or mooring facility or structure has posted at the dock, facility, or structure, in a conspicuous manner, conditions and regulations under which the mooring, anchoring, or tying of vessels or outboard motors is permitted at the dock, facility, or structure, no person, except as provided in division (B)(2)(d) of this section, shall moor, anchor, or tie a vessel or outboard motor at the dock, facility, or structure in violation of the posted conditions and regulations.

(c) The owner of a private dock or mooring facility or structure may order towed into storage any vessel or outboard motor found moored, anchored, or tied in violation of division (B)(2)(a) or (b) of this section, provided that the owner of the dock, facility, or structure posts on it a sign that states that the dock, facility, or structure is private, is visible from all entrances to the dock, facility, or structure, and contains all of the following information:

(i) The information specified in division (B)(2)(a) or (b) of this section, as applicable;

(ii) A notice that violators will be towed and that violators are responsible for paying the cost of the towing;

(iii) The telephone number of the person from whom a towed vessel or outboard motor may be recovered, and the address of the place to which the vessel or outboard motor will be taken and the place from which it may be recovered.

(d) Divisions (B)(2)(a) and (b) of this section do not prohibit a person from mooring, anchoring, or tying a vessel or outboard motor at a private dock or mooring facility or structure if either of the following applies:

(i) The vessel or outboard motor is disabled due to a mechanical or structural malfunction, provided that the person immediately removes the vessel or outboard motor from the dock, facility, or structure when the malfunction is corrected or when a reasonable attempt has been made to correct it;

(ii) Weather conditions are creating an imminent threat to safe operation of the vessel or outboard motor, provided that the person immediately removes the vessel or outboard motor from the dock, facility, or structure when the weather conditions permit safe operation of the vessel or outboard motor.

(e) A person whose vessel or outboard motor is towed into storage under division (B)(2)(c) of this section either shall pay the costs of the towing of the vessel or outboard motor or shall reimburse the owner of the dock or mooring facility or structure for the costs that the owner incurs in towing the vessel or outboard motor.

(3) Subject to division (C) of this section, the owner of a vessel or motor that has been removed under division (B) of this section may recover the vessel or motor only in accordance with division (F) of this section.

(C) If the owner or operator of a vessel or outboard motor that has been ordered into storage under division (B) of this section arrives after the vessel or motor has been prepared for removal, but prior to its actual removal from the property, the owner or operator shall be given the opportunity to pay a fee of not more than one-half of the charge for the removal of vessels or motors under division (B) of this section that normally is assessed by the person who has prepared the vessel or motor for removal, in order to obtain release of the vessel or motor. Upon payment of that fee, the vessel or motor shall be released to the owner or operator, and upon its release, the owner or operator immediately shall move it so that it is not on the private property without the permission of the person having the right to possession of the property, or is not at the facility or place of storage without the permission of the owner, whichever is applicable.

(D) Each county sheriff, each chief of police of a municipal corporation, township, township police district, or joint police district, and each other chief of a law enforcement agency shall maintain a record of vessels or outboard motors that are ordered into storage under division (B)(1) of this section. The record shall include an entry for each such vessel or motor that identifies the vessel's hull identification number or serial number, if any, the vessel's or motor's make, model, and color, the location from which it was removed, the date and time of its removal, the telephone number of the person from whom it may be recovered, and the address of the place to which it has been taken and from which it may be recovered. Any information in the record that pertains to a particular vessel or motor shall be provided to any person who, pursuant to a statement the person makes either in person or by telephone, is identified as the owner or operator of the vessel or motor and requests information pertaining to its location.

(E) Any person who registers a complaint that is the basis of a sheriff's or chief's order for the removal and storage of a vessel or outboard motor under division (B)(1) of this section shall provide the identity of the law enforcement agency with which the complaint was registered to any person who, pursuant to a statement the person makes, is identified as the owner or operator of the vessel or motor and requests information pertaining to its location.

(F)

(1) The owner of a vessel or outboard motor that is ordered into storage under division (B) of this section may reclaim it upon payment of any expenses or charges incurred in its removal, in an amount not to exceed two hundred dollars, and storage, in an amount not to exceed five dollars per twenty-four-hour period, and upon presentation of proof of ownership, which may be evidenced by a certificate of title to the vessel or motor, certificate of United States coast guard documentation, or certificate of registration if the vessel or motor is not subject to titling under section 1548.01 of the Revised Code.

(2) If a vessel or outboard motor that is ordered into storage under division (B)(1) of this section remains unclaimed by the owner for thirty days, the procedures established by sections 1547.301 and 1547.302 of the Revised Code shall apply.

(3) If a vessel or outboard motor ordered into storage under division (B)(2) of this section remains unclaimed for seventy-two hours after being stored, the tow truck operator or towing company that removed the vessel or outboard motor shall provide notice of the removal and storage to the sheriff of a county, chief of police of a municipal corporation, township, township police district, or joint police district, or other chief of a law enforcement agency within whose territorial jurisdiction the vessel or outboard motor had been moored, anchored, or tied in violation of division (B)(2) of this section. The notice shall be in writing and include the vessel's hull identification number or serial number, if any, the vessel's or outboard motor's make, model, and color, the location from which it was removed, the date and time of its removal, the telephone number of the person from whom it may be recovered, and the address of the place to which it has been taken and from which it may be recovered.

Upon receipt of the notice, the sheriff or chief immediately shall cause a search to be made of the records of the division of watercraft to ascertain the owner and any lienholder of the vessel or outboard motor, and, if known, shall send notice to the owner and lienholder, if any, at the owner's and lienholder's last known address by certified mail, return receipt requested, that the vessel or outboard motor will be declared a nuisance and disposed of if not claimed not later than thirty days after the date of the mailing of the notice.

If the owner or lienholder makes no claim to the vessel or outboard motor within thirty days of the date of the mailing of the notice, the sheriff or chief shall file with the clerk of courts of the county in which the place of storage is located an affidavit showing compliance with the requirements of division (F)(3) of this section, and the vessel or outboard motor shall be disposed of in accordance with section 1547.302 of the Revised Code.

(G) No person shall remove, or cause the removal of, any vessel or outboard motor from private property other than in accordance with division (B) of this section or section 1547.301 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-18-1999



Section 1547.301 - Ordering storage of vessel or motor left in sunken, beached, drifting or docked condition.

The sheriff of a county, chief of police of a municipal corporation, township, township police district, or joint police district, or other chief of a law enforcement agency, within the sheriff's or chief's respective territorial jurisdiction, or a state highway patrol trooper, upon notification to the sheriff or chief of such action and of the location of the place of storage, may order into storage any vessel or outboard motor that has been left in a sunken, beached, or drifting condition for any period of time, or in a docked condition, on a public street or other property open to the public, or upon or within the right-of-way of any waterway, road, or highway, for forty-eight hours or longer without notification to the sheriff or chief of the reasons for leaving the vessel or motor in any such place or condition. The sheriff or chief shall designate the place of storage of any vessel or motor ordered removed by the sheriff or chief.

The sheriff or chief shall immediately cause a search to be made of the records of the division of watercraft to ascertain the owner and any lienholder of a vessel or outboard motor ordered into storage by the sheriff or chief, and, if known, shall send notice to the owner and lienholder, if any, at the owner's or lienholder's last known address by certified mail, return receipt requested, that the vessel or motor will be declared a nuisance and disposed of if not claimed within ten days of the date of mailing of the notice. The owner or lienholder of the vessel or motor may reclaim it upon payment of any expenses or charges incurred in its removal and storage, and presentation of proof of ownership, which may be evidenced by a certificate of title to the vessel or motor, certificate of United States coast guard documentation, or certificate of registration if the vessel or motor is not subject to titling under section 1548.01 of the Revised Code.

If the owner or lienholder makes no claim to the vessel or outboard motor within ten days of the date of mailing of the notice, and if the vessel or motor is to be disposed of at public auction as provided in section 1547.302 of the Revised Code, the sheriff or chief shall file with the clerk of courts of the county in which the place of storage is located an affidavit showing compliance with the requirements of this section. Upon presentation of the affidavit, the clerk of courts shall without charge issue a salvage certificate of title, free and clear of all liens and encumbrances, to the sheriff or chief and shall send a copy of the affidavit to the chief of the division of watercraft. If the vessel or motor is to be disposed of to a marine salvage dealer or other facility as provided in section 1547.302 of the Revised Code, the sheriff or chief shall execute in triplicate an affidavit, as prescribed by the chief of the division of watercraft, describing the vessel or motor and the manner in which it was disposed of, and that all requirements of this section have been complied with. The sheriff or chief shall retain the original of the affidavit for the sheriff's or chief's records and shall furnish two copies to the marine salvage dealer or other facility. Upon presentation of a copy of the affidavit by the marine salvage dealer or other facility, the clerk of courts shall issue to such owner a salvage certificate of title, free and clear of all liens and encumbrances.

Whenever the marine salvage dealer or other facility receives an affidavit for the disposal of a vessel or outboard motor as provided in this section, such owner shall not be required to obtain an Ohio certificate of title to the vessel or motor in the owner's own name if the vessel or motor is dismantled or destroyed and both copies of the affidavit are delivered to the clerk of courts. Upon receipt of such an affidavit, the clerk of courts shall send one copy of it to the chief of the division of watercraft.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-08-1991



Section 1547.302 - Disposing of unclaimed vessel or motor.

(A) Unclaimed vessels or outboard motors ordered into storage under division (B) of section 1547.30 or section 1547.301 of the Revised Code shall be disposed of at the order of the sheriff of the county, the chief of police of the municipal corporation, township, or township police district, or another chief of a law enforcement agency in any of the following ways:

(1) To a marine salvage dealer;

(2) To any other facility owned, operated, or under contract with the state or the county, municipal corporation, township, or other political subdivision;

(3) To a charitable organization, religious organization, or similar organization not used and operated for profit;

(4) By sale at public auction by the sheriff, the chief, or an auctioneer licensed under Chapter 4707. of the Revised Code, after giving notice of the auction by advertisement, published once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code.

(B) Any moneys accruing from the disposition of an unclaimed vessel or motor that are in excess of the expenses resulting from the removal and storage of the vessel or motor shall be credited to the general revenue fund or to the general fund of the county, municipal corporation, township, or other political subdivision, as appropriate.

(C) As used in this section, "charitable organization" has the same meaning as in section 1716.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-18-1999



Section 1547.303 - Disposing of abandoned vessel or motor.

(A) As used in this section and section 1547.304 of the Revised Code:

(1) "Abandoned junk vessel or outboard motor" means any vessel or outboard motor meeting all of the following requirements:

(a) It has been left on private property for at least seventy-two hours without the permission of the person having the right to the possession of the property; left in a sunken, beached, or drifting condition for any period of time; or left in a docked condition, on a public street or other property open to the public, or upon or within the right-of-way of any waterway, road, or highway, for forty-eight hours or longer without notification to the sheriff of the county, the chief of police of the municipal corporation, township, township police district, or joint police district, or other chief of a law enforcement agency, having territorial jurisdiction with respect to the location of the vessel or motor, of the reasons for leaving the vessel or motor in any such place or condition;

(b) It is three years old, or older;

(c) It is extensively damaged, such damage including but not limited to any of the following: missing deck, hull, transom, gunwales, motor, or outdrive;

(d) It is apparently inoperable;

(e) It has a fair market value of two hundred dollars or less.

(2) "Law enforcement agency" means any organization or unit comprised of law enforcement officers, as defined in section 2901.01 of the Revised Code.

(B) The sheriff of a county, chief of police of a municipal corporation, township, township police district, or joint police district, or other chief of a law enforcement agency, within the sheriff's or chief's respective territorial jurisdiction, or a state highway patrol trooper, upon notification to the sheriff or chief of such action, shall order any abandoned junk vessel or outboard motor to be photographed by a law enforcement officer. The officer shall record the make of vessel or motor, the hull identification number or serial number when available, and shall also detail the damage or missing equipment to substantiate the value of two hundred dollars or less. The sheriff or chief shall thereupon immediately dispose of the abandoned junk vessel or outboard motor to a marine salvage dealer or other facility owned, operated, or under contract to the state, the county, township, or municipal corporation for the destruction of such vessels or motors. The records and photographs relating to the abandoned junk vessel or outboard motor shall be retained by the law enforcement agency ordering the disposition of the vessel or motor for a period of at least two years. The law enforcement agency shall execute in quadruplicate an affidavit, as prescribed by the chief of the division of watercraft, describing the vessel or motor and the manner in which it was disposed of, and that all requirements of this section have been complied with, and shall sign and file the same with the clerk of courts of the county in which the vessel or motor was abandoned. The clerk of courts shall retain the original of the affidavit for the clerk's files, shall furnish one copy thereof to the chief of the division of watercraft, one copy to the marine salvage dealer or other facility handling the disposal of the vessel or motor, and one copy to the law enforcement agency ordering the disposal, who shall file such copy with the records and photographs relating to the disposal. Any moneys arising from the disposal of an abandoned junk vessel or outboard motor shall be credited to the general revenue fund, or to the general fund of the county, township, municipal corporation, or other political subdivision, as appropriate.

Notwithstanding section 1547.301 of the Revised Code, any vessel or outboard motor meeting the requirements of divisions (A)(1)(c) to (e) of this section which has remained unclaimed by the owner or lienholder for a period of ten days or longer following notification as provided in section 1547.301 of the Revised Code may be disposed of as provided in this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-06-1996



Section 1547.304 - Abandoned junk vessel or outboard motor on private property.

No person shall purposely leave an abandoned junk vessel or outboard motor on private property for more than seventy-two hours without the permission of the person having the right to the possession of the property; in a sunken, beached, or drifting condition for any period of time; or in a docked condition, on a public street or other property open to the public, or upon or within the right-of-way of any waterway, road, or highway, for forty-eight hours or longer without notification to the sheriff of the county, chief of police of the municipal corporation, township, township police district, or joint police district, or other chief of a law enforcement agency, having territorial jurisdiction with respect to the location of the vessel or motor, of the reasons for leaving the vessel or motor in any such place or condition.

For purposes of this section, the fact that an abandoned junk vessel or outboard motor has been so left without permission or notification is prima-facie evidence of abandonment.

Nothing in sections 1547.30, 1547.301, and 1547.303 of the Revised Code invalidates the provisions of any ordinance of a municipal corporation regulating or prohibiting the abandonment of vessels or outboard motors on waterways, beaches, docks, streets, highways, public property, or private property within the boundaries of the municipal corporation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-13-1990



Section 1547.31 - Muffler or muffler system required - noise levels.

(A) Every powercraft operated on the waters in this state shall be equipped at all times with a muffler or a muffler system that is in good working order, in constant operation, and effectively installed to prevent excessive or unusual noise.

(B)

(1) No person shall operate or give permission for the operation of a powercraft on the waters in this state in such a manner as to exceed a noise level of ninety decibels on the "A" scale when subjected to a stationary sound level test as prescribed by SAE J2005.

(2) No person shall operate or give permission for the operation of a powercraft on the waters in this state in such a manner as to exceed a noise level of seventy-five decibels on the "A" scale measured as specified by SAE J1970. Measurement of a noise level of not more than seventy-five decibels on the "A" scale of a powercraft in operation does not preclude the conducting of a stationary sound level test as prescribed by SAE J2005.

(C) No person shall operate or give permission for the operation of a powercraft on the waters in this state that is equipped with an altered muffler or muffler cutout, or operate or give permission for the operation of a powercraft on the waters in this state in any manner that bypasses or otherwise reduces or eliminates the effectiveness of any muffler or muffler system installed in accordance with this section, unless the applicable mechanism has been permanently disconnected or made inoperable.

(D) No person shall remove, alter, or otherwise modify in any way a muffler or muffler system in a manner that will prevent it from being operated in accordance with this section.

(E) No person shall manufacture, sell, or offer for sale a powercraft that is not equipped with a muffler or muffler system that prevents noise levels in excess of those established in division (B)(1) of this section.

(F) This section does not apply to any of the following:

(1) A powercraft that is designed, manufactured, and sold for the sole purpose of competing in racing events. The exception established under division (F)(1) of this section shall be documented in each sale agreement and shall be acknowledged formally by the signatures of the buyer and the seller. The buyer and the seller shall maintain copies of the sale agreement. A copy of the sale agreement shall be kept aboard the powercraft when it is operated. A powercraft to which the exception established under division (F)(1) of this section applies shall be operated on the waters in this state only in accordance with division (F)(2) of this section.

(2) A powercraft that is actually participating in a sanctioned racing event or in tune-up periods for a sanctioned racing event on the waters in this state and that is being operated in accordance with division (F)(2) of this section. For the purposes of division (F)(2) of this section, a sanctioned racing event is a racing event that is conducted in accordance with section 1547.20 of the Revised Code or that is approved by the United States coast guard. The operator of a powercraft that is operated on the waters in this state for the purpose of a sanctioned racing event shall comply with that section and requirements established under it or with requirements established by the coast guard, as appropriate. Failure to comply subjects the operator to this section.

(3) A powercraft that is being operated on the waters in this state by or for a boat or engine manufacturer for the purpose of testing, development, or both and that complies with division (F)(3) of this section. The operator of such a powercraft shall have aboard at all times and shall produce on demand of a law enforcement officer a current, valid letter issued by the chief of the division of watercraft in accordance with rules adopted under division (I)(1) of this section. Failure to produce the letter subjects the operator to this section.

(G) A law enforcement officer who is trained in accordance with rules adopted under division (I)(2) of this section and who has reason to believe that a powercraft is not in compliance with the noise levels established in this section may direct the operator of the powercraft to submit it to an on-site test to measure the level of the noise emitted by the powercraft. The operator shall comply with that direction. The officer may remain aboard the powercraft during the test at the officer's discretion.

If the level of the noise emitted by the powercraft exceeds the noise levels established in this section, the officer may direct the operator to take immediate and reasonable measures to correct the violation, including returning the powercraft to a mooring and keeping it at the mooring until the violation is corrected or ceases.

(H) A law enforcement officer who conducts powercraft noise level tests pursuant to this section shall be trained to do so in accordance with rules adopted under division (I)(2) of this section.

(I) In accordance with Chapter 119. of the Revised Code, the chief shall adopt rules establishing both of the following:

(1) Requirements and procedures for the issuance of letters under division (F)(3) of this section. The rules shall require, without limitation, that each such letter adequately identify the powercraft concerning which the letter is issued and specify the purposes for which the powercraft is being operated.

(2) Requirements and procedures for the training of law enforcement officers who conduct powercraft noise level tests pursuant to this section. The rules shall require the training to include, without limitation, the selection of a site where noise level is measured and the calibration and use of noise measurement equipment.

Effective Date: 01-01-2000



Section 1547.32 - Vessel used as dwelling creating nuisance.

No person shall use any vessel for the purpose of establishing or maintaining a dwelling which creates a nuisance of either permanent or temporary nature on any of the waters in this state except Lake Erie, the Muskingum River, the Ohio River, and the immediately connected harbors and anchorage facilities or in such other areas as may be designated for the purpose.

Effective Date: 06-13-1990



Section 1547.33 - Restrictions on sink, toilet or sanitary system.

Except on the waters of Lake Erie, the Muskingum River, or the Ohio River, no person shall launch, moor, dock, use, operate, or permit to be operated on any of the waters in this state any vessel that contains a sink, toilet, or sanitary system that is capable of discharging urine, fecal matter, contents of a chemical commode, kitchen wastes, laundry wastes, slop sink drainage, or other household wastes into the waters in this state. Such a sink, toilet, or sanitary system shall be removed, sealed, or made to drain into a tank or reservoir that can be carried or pumped ashore for disposal in a sewage treatment works approved by the director of environmental protection.

Effective Date: 03-18-1999



Section 1547.331 - [Repealed].

Effective Date: 03-04-1983



Section 1547.34 - Violations prima facie evidence of negligence.

Violations of sections 1547.02 to 1547.36 of the Revised Code, which result in injury to persons or damage to property shall constitute prima-facie evidence of negligence in a civil action.

Effective Date: 03-04-1983



Section 1547.35 - [Repealed].

Effective Date: 11-01-1965



Section 1547.36 - Secretary of state agent for service of process.

The operation by a nonresident of a vessel upon the waters in this state, or the operation on the waters in this state of a vessel owned by a nonresident if operated with his consent, express or implied, shall be deemed equivalent to an appointment by the nonresident of the secretary of state to be his true and lawful attorney, upon whom may be served the summons in any action against him, growing out of any accident or collision in which the nonresident may be involved while operating a vessel on the waters in this state, or in which the vessel may be involved while being so operated on the waters in this state. The operation shall be deemed a signification of his agreement that any summons against him which is so served shall have the same legal force and validity as if served on him personally within this state. Service of summons shall be made by leaving a copy thereof with the secretary of state, or his deputy, who shall keep a record of each process and the day and hour of service and service shall be sufficient services upon the nonresident, if notice of the service and a copy of the summons are forthwith either served upon the defendant personally by the sheriff or constable of the county in which he resides or sent by certified mail by the plaintiff or his attorney to the defendant. If personal service of the notice and copy of summons is had upon the defendant, the officer making the service shall so certify in his return which shall be filed with the court having jurisdiction of the cause. If service is made by certified mail then the plaintiff or his attorney shall make an affidavit showing that he has made service of the notice and summons upon the defendant by certified mail and the affiant shall attach thereto a true copy of the summons and notice so served and the return receipt of the defendant and shall file the affidavit and attached papers with the court having jurisdiction of the cause. The court in which the action is pending may order such extension of time as may be necessary to afford the defendant reasonable opportunity to defend the action.

The death of a nonresident shall not operate to revoke the appointment by him of the secretary of state as his true and lawful attorney upon whom may be served the summons in an action against him growing out of any the accident or collision; and in the event of his death, any action growing out of such accident or collision may be commenced or prosecuted against his executor or administrator duly appointed by the state, territory, or districts of the United States or foreign country in which the nonresident resided at the time of his death, and service of the summons shall be made upon the secretary of state, and personal service of the notice and the copy of the summons be had upon his executor or administrator, as the case may be, in like manner, with the same force and effect as service upon the nonresident during his lifetime.

Any action or proceeding pending in any court of this state, in which the court has obtained jurisdiction of the nonresident pursuant to sections 1547.01 to 1547.36 of the Revised Code, shall not abate by reason of the death of the nonresident, but his executor or administrator duly appointed in the state, territory, or district of the United States or foreign country in which he resided at the time of his death, upon the application of the plaintiff in the action and upon such notice as the court may prescribe, shall be brought in and substituted in the place of the decedent and the action or proceeding shall continue.

The court shall include as taxable costs, in addition to other legal costs, against the plaintiff in case the defendant prevails in the action, the actual traveling expenses of the defendant from his residence to the place of trial and return, not to exceed the sum of one hundred dollars.

This section applies to actions commenced in all courts of this state having civil jurisdiction.

Effective Date: 06-13-1990



Section 1547.37 - [Repealed].

Effective Date: 01-01-1974



Section 1547.38 - Prohibiting rental of improperly equipped vessel.

No person who lets vessels for hire, or the agent or employee thereof, shall rent, lease, charter, or otherwise permit the use of a vessel, unless the person provides the vessel with the equipment required under sections 1547.25, 1547.251, 1547.26, 1547.27, 1547.28, 1547.29, and 1547.31 of the Revised Code and rules adopted under this chapter regarding the equipment of vessels, and complies with the requirements of sections 1547.24, 1547.40, 1547.53, 1547.57, and either 1547.54 or 1547.542 of the Revised Code and rules adopted under this chapter to implement and enforce those sections.

Effective Date: 06-13-1990



Section 1547.39 - Requiring capacity plate.

(A) No person, after January 1, 1977, shall manufacture, sell, or offer for sale any watercraft propelled by machinery as its principal source of power, or watercraft designed to be manually propelled, less than twenty feet in length, and designed to carry two or more persons, manufactured after that date, unless a capacity plate containing the correct information, as prescribed by regulations adopted by the United States coast guard, is firmly attached to the watercraft. The capacity plate shall be attached in such a location that it is clearly legible from the position designed or intended to be occupied by the operator when the watercraft is underway.

(B) No person shall operate or permit to be operated on the waters in this state watercraft for which a capacity plate is required under this section unless the capacity plate is attached.

(C) No person shall alter, remove, or deface any information contained on the capacity plate unless the manufacturer has altered the watercraft in such a way that would require a change in the information contained on the capacity plate.

(D) As used in this section, "manufacture" means to construct or assemble a watercraft, or to alter a watercraft in such a manner as to affect or change its weight capacity or occupant capacity.

Effective Date: 03-18-1999



Section 1547.40 - Exceeding capacity plate figures.

(A) No person shall operate or permit to be operated on the waters in this state a watercraft to which a capacity plate is attached if the total load exceeds the weight capacity indicated on the capacity plate, if the number of persons aboard exceeds the occupant capacity indicated on the capacity plate, or if the horsepower of any attached outboard motor exceeds the maximum horsepower indicated on the capacity plate.

(B) When no capacity plate exists, no person shall operate or permit to be operated on the waters in this state a watercraft if a reasonably prudent person would believe that either of the following circumstances applies:

(1) The total load aboard the watercraft has associated with it a risk of physical harm to persons or property;

(2) The total horsepower of any inboard engine or attached outboard motor has associated with it a risk of physical harm to persons or property.

Effective Date: 03-18-1999



Section 1547.41 - Personal watercraft operation requirements.

(A)

(1) No person shall operate or permit the operation of a personal watercraft unless each person on the watercraft is wearing a type one, two, three, or five personal flotation device.

(2) A person operating a personal watercraft that is equipped by the manufacturer with a lanyard type engine cutoff switch shall attach the lanyard to the person, the person's clothing, or the personal flotation device as appropriate for the specific watercraft.

(3) No person shall operate a personal watercraft at any time between sunset and sunrise.

(4) No person who owns a personal watercraft or who has charge over or control of a personal watercraft shall authorize or knowingly permit the personal watercraft to be operated in violation of this chapter.

(B) This section does not apply to a person who is participating in a regatta, race, marine parade, tournament, or exhibition that is operated in accordance with section 1547.20 of the Revised Code or that is coast guard approved.

Effective Date: 03-18-1997



Section 1547.42 - Amended and Renumbered RC 1547.40.

Effective Date: 06-13-1990



Section 1547.49 - Littering prohibited.

(A) As used in this section, "litter" means garbage, trash, waste, rubbish, ashes, cans, bottles, wire, paper, cartons, vessel parts, vehicle parts, furniture, glass, or anything else of an unsightly or unsanitary nature.

(B) No operator or occupant of a vessel shall, regardless of intent, throw, drop, discard, or deposit litter from any vessel in operation or control upon or in any waters in this state, except into a litter receptacle in a manner that prevents its being carried away or deposited by the elements.

(C) No operator of a vessel in operation upon any waters in this state shall allow litter to be thrown, dropped, discarded, or deposited from the vessel, except into a litter receptacle in a manner that prevents its being carried away or deposited by the elements.

Effective Date: 06-13-1990



Section 1547.51 - Division of watercraft - duties.

There is hereby created within the department of natural resources the division of watercraft. The division shall do all of the following:

(A) Administer and enforce all laws relative to the identification, numbering, registration, titling, use, and operation of vessels operated on the waters in this state ;

(B) Educate and inform the citizens of the state about, and promote, conservation, navigation, safety practices, and the benefits of recreational boating;

(C) Provide wild, scenic, and recreational river area conservation education and provide for corridor protection, restoration, habitat enhancement, and clean-up projects in wild river areas, scenic river areas, and recreational river areas;

(D) Provide for and assist in the development, maintenance, and operation of marine recreational facilities, docks, launching facilities, and harbors for the benefit of public navigation, recreation, or commerce if the chief of the division of watercraft determines that they are in the best interests of the state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-13-1990; 04-06-2007



Section 1547.52 - Duties of chief of division.

(A) The division of watercraft shall be administered by the chief of the division of watercraft. The chief may adopt, amend, and rescind:

(1) Rules considered necessary by the chief to supplement the identification, operation, titling, use, registration, and numbering of watercraft or vessels as provided in this chapter and Chapter 1548. of the Revised Code;

(2) Rules governing the navigation of vessels on waters in this state, including, but not limited to, rules regarding steering and sailing, the conduct of vessels in sight of one another or in restricted visibility, lights and shapes of lights used on vessels, and sound and light signals. As the chief considers necessary, these navigational rules shall be consistent with and equivalent to the regulations and interpretive rulings governing inland waters adopted or issued under the "Inland Navigational Rules Act of 1980," 94 Stat. 3415, 33 U.S.C.A. 151, 1604, 1605, 1608, 2001 to 2008, and 2071 to 2073.

(3) Rules governing the use, visitation, protection, and administration of wild river areas, scenic river areas, and recreational river areas;

(4) Rules establishing fees and charges for all of the following:

(a) Boating skill development classes and other educational classes;

(b) Law enforcement services provided at special events when the services are in addition to normal enforcement duties;

(c) Inspections of vessels or motors conducted under this chapter or Chapter 1548. of the Revised Code;

(d) The conducting of stream impact reviews of any planned or proposed construction, modification, renovation, or development project that may potentially impact a watercourse within a designated wild, scenic, or recreational river area.

All rules adopted by the chief under division (A) of this section shall be adopted in accordance with Chapter 119. of the Revised Code and are subject to the prior approval of the director of natural resources.

(B) The chief, with the approval of the director, may employ such clerical and technical help as the chief considers necessary.

(C) The chief may designate license agents with the approval of the director.

(D) The division is hereby designated as the agency to administer the Ohio boating safety program and allocated federal funds under, and the chief shall prepare and submit reports in such form as may be required by, the "Federal Boat Safety Act of 1971," 85 Stat. 222, 46 U.S.C.A. 1475(a)(6), as amended.

(E) The chief may sell any of the following:

(1) Items related to or that promote boating safety, including, but not limited to, pins, badges, books, bulletins, maps, publications, calendars, and other educational articles;

(2) Artifacts pertaining to boating;

(3) Confiscated or forfeited items;

(4) Surplus equipment.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1999



Section 1547.521 - State watercraft officers - duties.

(A) The law enforcement officers of the division of watercraft shall be known as "state watercraft officers." The chief of the division of watercraft and state watercraft officers:

(1) Shall develop and conduct educational programs in vessel safety, sanitation, and operation and in other related subjects that the chief considers appropriate or necessary;

(2) Shall enforce this chapter and Chapter 1548. of the Revised Code and rules adopted under them, and may enforce laws prohibiting the dumping of refuse, trash, or litter into the waters in this state and Chapters 2925. and 3719. of the Revised Code on all waters in the state;

(3) On any lands owned, controlled, maintained, or administered by the department of natural resources and on any waters in this state, shall have the authority specified under section 2935.03 of the Revised Code for peace officers of the department of natural resources to keep the peace, to enforce all laws and rules governing those lands and waters, and to make arrests for violation of those laws and rules, provided that the authority shall be exercised on lands or waters administered by another division of the department only pursuant to an agreement with the chief of that division or to a request for assistance by an enforcement officer of that division in an emergency. The jurisdiction of state watercraft officers shall be concurrent with that of the peace officers of the county, township, or municipal corporation in which the violation occurs.

(4) For the purpose of enforcing the laws and rules that they have the authority to enforce, may stop, board, and conduct a safety inspection of any vessel;

(5) May serve and execute any citation, summons, warrant, or other process issued with respect to any law that they have the authority to enforce.

(B) A state watercraft officer may render assistance to a state or local law enforcement officer at the request of that officer or may render assistance to a state or local law enforcement officer in the event of an emergency.

State watercraft officers serving outside the division of watercraft under this section or serving under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code shall be considered as performing services within their regular employment for the purposes of compensation, pension or indemnity fund rights, workers' compensation, and other rights or benefits to which they may be entitled as incidents of their regular employment.

State watercraft officers serving outside the division of watercraft under this section or under a mutual aid compact retain personal immunity from civil liability as specified in section 9.86 of the Revised Code and shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code. A political subdivision that uses state watercraft officers under this section or under the terms of a mutual aid compact authorized under section 1501.02 of the Revised Code is not subject to civil liability under Chapter 2744. of the Revised Code as the result of any action or omission of any state watercraft officer acting under this section or under a mutual aid compact.

Effective Date: 03-18-1999



Section 1547.522 - State watercraft officer's bond - uniform and badge.

(A) Each state watercraft officer, upon his appointment and before entering upon his duties, shall execute a bond in a sum not less than one thousand dollars.

(B) The chief of the division of watercraft shall prescribe a uniform and badge, which shall be worn by each state watercraft officer while on duty, except as otherwise ordered by the chief.

Effective Date: 08-15-1973



Section 1547.523 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The chief of the division of watercraft shall not appoint a person as a state watercraft officer on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The chief of the division of watercraft shall terminate the employment of a state watercraft officer who does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the state watercraft officer agrees to surrender the certificate awarded to that officer under section 109.77 of the Revised Code.

(b) The chief shall suspend from employment a state watercraft officer who is convicted, after trial, of a felony. If the state watercraft officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the state watercraft officer does not file a timely appeal, the chief shall terminate the employment of that state watercraft officer. If the state watercraft officer files an appeal that results in the state watercraft officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the state watercraft officer, the chief shall reinstate that state watercraft officer. A state watercraft officer who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that state watercraft officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the state watercraft officer of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a state watercraft officer under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1547.53 - Numbering of watercraft - exemptions.

Every watercraft operated on the waters in this state shall be numbered by this state in accordance with federal law or a federally approved numbering system of another state. A watercraft numbered by this state shall display the number on the watercraft as provided in section 1547.57 of the Revised Code. Watercraft exempt from numbering by the state are:

(A) Those currently documented by the United States coast guard or its successor;

(B) Those whose principal use is not on the waters in this state and that have not been used within this state for more than sixty days and have a valid number assigned under a federally approved numbering system by another state if the number is displayed in accordance with the requirements of that system and the certificate of number is available for inspection whenever the watercraft is on waters in this state;

(C) Those from a country other than the United States, temporarily using the waters in this state;

(D) Those whose owner is the United States, a state, or a political subdivision of a state, that fit either of the following descriptions, and that are clearly identifiable as such:

(1) A powercraft that principally is used for governmental purposes other than recreational purposes;

(2) A watercraft other than a powercraft.

(E) A ship's lifeboat. As used in this division, "lifeboat" means a watercraft that is held aboard another vessel and used exclusively for emergency purposes.

(F) Those that have been exempted from numbering by the chief of the division of watercraft after the chief has found that the numbering of the watercraft will not materially aid in their identification and, if an agency of the United States has a numbering system applicable to the watercraft, after the chief has further found that they also would be exempt from numbering by the United States government if they were subject to the federal law;

(G) Those temporarily using the waters in this state under a waiver issued by the chief to an organization sponsoring a race, regatta, or special event. The chief may issue a waiver upon application by the sponsoring organization at least fifteen days before the date of the proposed race, regatta, or special event. The waiver shall be effective for ten days including the day or days of the proposed race, regatta, or special event. Such a waiver does not obviate the need for compliance with section 1547.20 of the Revised Code.

(H) Canoes, rowboats, and inflatable watercraft that are registered under section 1547.54 of the Revised Code and that an owner, in accordance with this division, chooses not to have numbered under this section. An owner of a canoe, rowboat, or inflatable watercraft may choose to do either of the following:

(1) Have it numbered under this section, pay a lesser registration fee under division (A)(2)(a) of section 1547.54 of the Revised Code, and obtain square tags under division (A) of section 1547.57 of the Revised Code;

(2) Not have it numbered under this section, pay a higher registration fee under division (A)(2)(b) of section 1547.54 of the Revised Code, and obtain a rectangular tag under division (C) of section 1547.57 of the Revised Code.

Effective Date: 07-05-2002



Section 1547.531 - Registration and documentation - exemptions.

(A)

(1) Except as provided in division (A)(2) or (B) of this section, no person shall operate or give permission for the operation of any watercraft on the waters in this state unless the watercraft is registered in the name of the current owner in accordance with section 1547.54 of the Revised Code, and the registration is valid and in effect.

(2) On and after January 1, 1999, if a watercraft that is required to be issued a certificate of title under Chapter 1548. of the Revised Code is transferred to a new owner, it need not be registered under section 1547.54 of the Revised Code for forty-five days following the date of the transfer, provided that the new owner purchases a temporary watercraft registration under division (A) of this section or holds a bill of sale from a watercraft dealer.

For the purposes of division (A)(2) of this section, a temporary watercraft registration or a bill of sale from a watercraft dealer shall contain at least all of the following information:

(a) The hull identification number or serial number of the watercraft;

(b) The make of the watercraft;

(c) The length of the watercraft;

(d) The type of propulsion, if any;

(e) The state in which the watercraft principally is operated;

(f) The name of the owner;

(g) The address of the owner, including the zip code;

(h) The signature of the owner;

(i) The date of purchase;

(j) A notice to the owner that the temporary watercraft registration expires forty-five days after the date of purchase of the watercraft or that the watercraft cannot be operated on the waters in this state solely under the bill of sale beginning forty-five days after the date of purchase of the watercraft, as applicable.

(3) A person may purchase a temporary watercraft registration from the chief of the division of watercraft or from an authorized agent designated under section 1547.54 of the Revised Code. The chief shall furnish forms for temporary watercraft registrations to authorized agents. In addition to completing the registration form with the information specified in divisions (A)(2)(a) to (i) of this section, the person shall pay one of the applicable fees required under divisions (A)(2)(a) to (g) of section 1547.54 of the Revised Code as provided in that section.

Moneys received for the payment of temporary watercraft registrations shall be deposited to the credit of the waterways safety fund created in section 1547.75 of the Revised Code.

(4) In addition to the applicable fee required under division (A)(3) of this section, the chief or an authorized agent shall charge an additional writing fee of three dollars for a temporary watercraft registration that the chief or the authorized agent issues. When the temporary watercraft registration is issued by an authorized agent, the agent may retain the additional writing fee. When the temporary watercraft registration is issued by the chief, the additional writing fee shall be deposited to the credit of the waterways safety fund.

(5) A person who purchases a temporary watercraft registration for a watercraft and who subsequently applies for a registration certificate under section 1547.54 of the Revised Code need not pay the fee required under division (A)(2) of that section for the initial registration certificate issued for that watercraft, provided that at the time of application for the registration certificate, the person furnishes proof of payment for the temporary watercraft registration.

(6) A person who purchases a temporary watercraft registration, who subsequently applies for a registration certificate under section 1547.54 of the Revised Code, and who is exempt from payment for the registration certificate under division (P) of that section may apply to the chief for a refund of the amount paid for the temporary watercraft registration at the time that the person applies for a registration certificate. The chief shall refund that amount upon issuance to the person of a registration certificate.

(7) All records of the division of watercraft made or maintained for the purposes of divisions (A)(2) to (8) of this section are public records. The records shall be available for inspection at reasonable hours and in a manner that is compatible with normal operations of the division.

(8) Pursuant to division (A)(1) of section 1547.52 of the Revised Code, the chief may adopt rules establishing all of the following:

(a) Record-keeping requirements governing the issuance of temporary watercraft registrations and the use of bills of sale from watercraft dealers for the purposes of division (A)(2) of this section;

(b) Procedures and requirements for the refund of fees under division (A)(6) of this section;

(c) Any other procedures and requirements necessary for the administration and enforcement of divisions (A)(2) to (8) of this section.

(B) All of the following watercraft are exempt from registration:

(1) Those that are exempt from numbering by the state under divisions (B) to (G) of section 1547.53 of the Revised Code;

(2) Those that have been issued a commercial documentation by the United States coast guard or its successor and are used exclusively for commercial purposes;

(3) Those that have been documented by the United States coast guard or its successor as temporarily transitting, whose principal use is not on the waters in this state, and that have not been used within this state for more than sixty days.

(C) No person shall operate a watercraft documented by the United States coast guard or its successor unless the certificate of documentation is valid, is on the watercraft for which it has been issued, and is available for inspection whenever the watercraft is in operation. In accordance with 46 C.F.R. part 67, as amended, the watercraft shall display the official number, the vessel name, and the home port listed on the certificate of documentation.

(D)

(1) For the purposes of this section and section 1547.53 of the Revised Code, a watercraft is principally using the waters in this state if any of the following applies:

(a) The owner resides in this state and declares that the watercraft principally is using the waters in this state.

(b) The owner resides in another state, but declares that the watercraft principally is using the waters in this state.

(c) The watercraft is registered in another state or documented by the United States coast guard and is used within this state for more than sixty days regardless of whether it has been assigned a seasonal or permanent mooring at any public or private docking facility in this state.

(2) Notwithstanding division (D)(1)(c) of this section, a person on active duty in the armed forces of the United States may register a watercraft in the person's state of permanent residence in lieu of registering it in this state regardless of the number of days that the watercraft is used in this state.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-05-2002



Section 1547.54 - Applying for registration certificate.

(A)

(1) Except as otherwise provided in section 1547.542 of the Revised Code, the owner of every watercraft requiring registration under this chapter shall file an application for a triennial registration certificate with the chief of the division of watercraft on forms that shall be provided by the chief or by an electronic means approved by the chief. The application shall be signed by the following:

(a) If the watercraft is owned by two persons under joint ownership with right of survivorship established under section 2131.12 of the Revised Code, by both of those persons as owners of the watercraft. The signatures may be done by electronic signature if the owners themselves are renewing the registration and there are no changes in the registration information since the issuance of the immediately preceding registration certificate. In all other instances, the signatures shall be done manually.

(b) If the watercraft is owned by a minor, by the minor and a parent or legal guardian. The signatures may be done by electronic signature if the parent or legal guardian and the minor themselves are renewing the registration and there are no changes in the registration information since the issuance of the immediately preceding registration certificate. In all other instances, the signatures shall be done manually.

(c) In all other cases, by the owner of the watercraft. The signature may be done by electronic signature if the owner is renewing the registration personally and there are no changes in the registration information since the issuance of the immediately preceding registration certificate. In all other instances, the signatures shall be done manually.

(2) An application for a triennial registration of a watercraft filed under division (A)(1) of this section shall be accompanied by the following fee:

(a) For canoes, rowboats, and inflatable watercraft that are numbered under section 1547.53 of the Revised Code, twelve dollars;

(b) For canoes, row boats, and inflatable watercraft that are not numbered under section 1547.53 of the Revised Code, seventeen dollars;

(c) For class A watercraft, including motorized canoes, thirty dollars;

(d) For class 1 watercraft, forty-five dollars;

(e) For class 2 watercraft, sixty dollars;

(f) For class 3 watercraft, seventy-five dollars;

(g) For class 4 watercraft, ninety dollars.

(3) For the purpose of registration, any watercraft operated by means of power, sail, or any other mechanical or electrical means of propulsion, except motorized canoes, shall be registered by length as prescribed in this section.

(4) If an application for registration is filed by two persons as owners under division (A)(1)(a) of this section, the person who is listed first on the title shall serve as and perform the duties of the "owner" and shall be considered the person "in whose name the watercraft is registered" for purposes of divisions (B) to (R) of this section and for purposes of all other sections in this chapter.

(B) All registration certificates issued under this section are valid for three years and are renewable on a triennial basis unless sooner terminated or discontinued in accordance with this chapter. The renewal date shall be printed on the registration certificate. A registration certificate may be renewed by the owner in the manner prescribed by the chief. All fees shall be charged according to a proration of the time remaining in the registration cycle to the nearest year.

(C) In addition to the fees set forth in this section, the chief, or any authorized agent, shall charge an additional writing fee of three dollars for any registration certificate the chief or authorized agent issues. When the registration certificate is issued by an authorized agent, the additional writing fee of three dollars shall be retained by the issuing agent. When the registration certificate is issued by the chief, the additional writing fee of three dollars shall be deposited to the credit of the waterways safety fund established in section 1547.75 of the Revised Code.

(D) In addition to the fees established in this section, watercraft that are not powercraft shall be charged a waterways conservation assessment fee of five dollars. The fee shall be collected at the time of the issuance of a triennial watercraft registration under division (A)(2) of this section and deposited in the state treasury and credited to a distinct account in the waterways safety fund created in section 1547.75 of the Revised Code.

(E)

(1) Upon receipt of the application in approved form, the chief shall enter the same upon the records of the office of the division of watercraft, assign a number to the watercraft if a number is required under section 1547.53 of the Revised Code, and issue to the applicant a registration certificate. If a number is assigned by the chief, it shall be set forth on the certificate. The registration certificate shall be on the watercraft for which it is issued and available at all times for inspection whenever the watercraft is in operation, except that livery operators may retain the registration certificate at the livery where it shall remain available for inspection at all times and except as otherwise provided in division (E)(2) of this section.

(2) A person who is operating on the waters of this state a canoe, rowboat, or inflatable watercraft that has not been numbered under section 1547.53 of the Revised Code and who is stopped by a law enforcement officer in the enforcement of this chapter or rules adopted under it shall present to the officer, not later than seventy-two hours after being stopped, a registration certificate. The registration certificate shall have been obtained under this section for the canoe, rowboat, or inflatable watercraft prior to the time that it was stopped. Failure of the person to present the registration certificate within seventy-two hours constitutes prima-facie evidence of a violation of this section.

(F) No person shall issue or be issued a registration certificate for a watercraft that is required to be issued a certificate of title under Chapter 1548. of the Revised Code except upon presentation of a certificate of title for the watercraft as provided in that chapter, proof of current documentation by the United States coast guard, a renewal registration form provided by the division of watercraft, or a certificate of registration issued under this section that has expired if there is no change in the ownership or description of the watercraft.

(G) Whenever the ownership of a watercraft changes, a new application form together with the prescribed fee shall be filed with the chief or the chief's agent and a new registration certificate shall be issued. The application shall be signed manually by the person or persons specified in divisions (A)(1)(a) to (c) of this section and shall be accompanied by a two-dollar transfer fee. Any remaining time on the registration shall be transferred. An authorized agent of the chief shall charge an additional writing fee of three dollars, which shall be retained by the issuing agent. If the certificate is issued by the chief, an additional writing fee of three dollars for each certificate issued shall be collected and deposited to the credit of the waterways safety fund.

(H) If an agency of the United States has in force an overall system of identification numbering for watercraft or certain types of watercraft within the United States, the numbering system employed by the division shall be in conformity with that system.

(I)

(1) The chief may assign any registration certificates to any authorized agent for the assignment of the registration certificates. If a person accepts that authorization, the person may be assigned a block of numbers and certificates that upon assignment, in conformity with this chapter and Chapter 1548. of the Revised Code and with rules of the division, shall be valid as if assigned directly by the division. Any person so designated as an agent by the chief shall post with the division security as may be required by the director of natural resources. The chief may issue an order temporarily or permanently restricting or suspending an agent's authorization without a hearing if the chief finds that the agent has violated this chapter or Chapter 1548. of the Revised Code, rules adopted under them, or any agreements prescribed by the chief.

(2) A clerk of the court of common pleas may apply for designation as an authorized agent of the chief. The division shall accept the clerk's bond that is required under section 2303.02 of the Revised Code for any security that is required for agents under this division, provided that the bond includes a rider or other provision specifically covering the clerk's duties as an authorized agent of the chief.

(J) All records of the division made or kept pursuant to this section shall be public records. Those records shall be available for inspection at reasonable hours and in a manner compatible with normal operations of the division.

(K) The owner shall furnish the division notice within fifteen days of the following:

(1) The transfer, other than through the creation of a security interest in any watercraft, of all or any part of the owner's interest or, if the watercraft is owned by two persons under joint ownership with right of survivorship established under section 2131.12 of the Revised Code, of all or any part of the joint interest of either of the two persons. The transfer shall not terminate the registration certificate.

(2) Any change in the address appearing on the certificate . As a part of the notification, the owner shall furnish the chief with the owner's new address.

(3) The destruction or abandonment of the watercraft.

(L) The chief may issue duplicate registration certificates or duplicate tags to owners of currently registered watercraft, the fee for which shall be four dollars.

(M) If the chief finds that a registration certificate previously issued to an owner is in error to a degree that would impair its basic purpose and use, the chief may issue a corrected certificate to the owner without charge.

(N) No authorized agent shall issue and no person shall receive or accept from an authorized agent a registration certificate assigned to the authorized agent under division (I) of this section unless the exact month, day, and year of issue are plainly written on the certificate by the agent. Certificates issued with incorrect dates of issue are void from the time they are issued.

(O) The chief, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the renewal of watercraft registrations by electronic means.

(P) As used in this section:

(1) "Disabled veteran" means a person who is included in either of the following categories:

(a) Because of a service-connected disability, has been or is awarded funds for the purchase of a motor vehicle under the "Disabled Veterans' and Servicemen's Automobile Assistance Act of 1970," 84 Stat. 1998, 38 U.S.C. 1901, and amendments thereto;

(b) Has a service-connected disability rated at one hundred per cent by the veterans administration.

(2) "Prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the military forces of the United States who was captured, separated, and incarcerated by an enemy of the United States at any time, and any regularly appointed, enrolled, or enlisted member of the military forces of Great Britain, France, Australia, Belgium, Brazil, Canada, China, Denmark, Greece, the Netherlands, New Zealand, Norway, Poland, South Africa, or the republics formerly associated with the Union of Soviet Socialist Republics or Yugoslavia who was a citizen of the United States at the time of the appointment, enrollment, or enlistment, and was captured, separated, and incarcerated by an enemy of this country during World War II.

(Q) Any disabled veteran, congressional medal of honor awardee, or prisoner of war may apply to the chief for a certificate of registration, or for a renewal of the certificate of registration, without the payment of any fee required by this section. The application for a certificate of registration shall be accompanied by evidence of disability or by documentary evidence in support of a congressional medal of honor that the chief requires by rule. The application for a certificate of registration by any person who has been a prisoner of war shall be accompanied by written evidence in the form of a record of separation, a letter from one of the armed forces of a country listed in division (P)(2) of this section, or other evidence that the chief may require by rule, that the person was honorably discharged or is currently residing in this state on active duty with one of the branches of the armed forces of the United States, or was a prisoner of war and was honorably discharged or received an equivalent discharge or release from one of the armed forces of a country listed in division (P)(2) of this section.

(R) Annually by the fifteenth day of January, the director of natural resources shall determine the amount of fees that would have been collected in the prior calendar year for each certificate of registration issued or renewed pursuant to division (Q) of this section and shall certify the total amount of foregone revenue to the director of budget and management for reimbursement. The director of budget and management shall transfer the amount certified from the general revenue fund to the waterways safety fund .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-23-2002; 04-06-2007



Section 1547.541 - Historic watercraft identification plates.

The owner of a watercraft that is more than twenty-five years old, is essentially as originally constructed, and is owned primarily as a collector's item and for participation in club activities, exhibitions, tours, parades, and similar uses, but is not used for general recreation may apply to the chief of the division of watercraft for an historic watercraft identification plate. The chief, by rule, may establish additional criteria for the registration of historic watercraft that the chief considers necessary.

The chief shall prescribe the form of application and shall issue an historic watercraft identification plate, which shall be securely affixed to the watercraft. The plate shall bear no date, but shall bear the inscription "historic watercraft." A registration number assigned by the chief shall be shown on the plate. The plate is valid without renewal as long as the watercraft exists and ownership does not change. The fee for the plate is twenty-five dollars.

Whenever the ownership of an historic watercraft changes, an application for transfer of registration, together with a fee of ten dollars, shall be filed with the division of watercraft, and a new certificate of registration shall be issued.

The historic watercraft identification plate shall be shown on the watercraft in the same manner as a number required under sections 1547.53 and 1547.57 of the Revised Code.

If the watercraft is to be used for general recreation, it also shall be registered as required by section 1547.54 of the Revised Code.

Effective Date: 03-18-1997; 04-06-2007



Section 1547.542 - Annual certificate of livery registration.

Any person or organization owning any number of canoes, rowboats, inflatable watercraft, or sailboats for the purpose of rental to the public may apply with the chief of the division of watercraft for and receive an annual certificate of livery registration. No watercraft shall be rented to the public from a livery or other place of business in this state unless it first has been numbered and registered in accordance with this section or section 1547.54 of the Revised Code. Certificates of livery registration shall be issued by an authorized agent who is selected by the chief from among those designated under section 1547.54 of the Revised Code. The certificate shall display the name of the owner of the livery, the date of issuance, the date of expiration, the number of watercraft registered, the fee paid, an authorized facsimile of the signature of the chief provided by the authorized agent who is selected to issue the certificate, and the signature of the livery owner. The certificate shall bear the livery watercraft registration number assigned to the livery owner, which shall be displayed in accordance with section 1547.57 of the Revised Code on each watercraft in the fleet for which the certificate was issued. The owner of a livery shall obtain an amended certificate of livery registration from the chief whenever the composition of the fleet changes.

The fee for each watercraft registered under this section shall be an annual registration fee. The fee shall be one-third of the triennial registration fees prescribed in section 1547.54 of the Revised Code. However, if the size of the fleet does not increase, the fee for an amended certificate of livery registration shall be the fee prescribed for issuing a duplicate registration certificate under section 1547.54 of the Revised Code, and the chief shall not refund to the livery owner all or any portion of an annual registration fee applicable to a watercraft transferred or abandoned by the livery owner. If the size of the fleet increases, the livery owner shall be required to pay the applicable annual registration fee for each watercraft registered under an amended certificate of livery registration that is in excess of the number of watercraft contained in the annual certificate of livery registration.

In addition to the fees established in this section, watercraft that are not powercraft shall be charged a waterways conservation assessment fee. The fee shall be collected at the time of the issuance of an annual livery registration under this section and shall be one dollar and fifty cents for each watercraft included in the registration. The fee shall be deposited in the state treasury and credited to a distinct account in the waterways safety fund created in section 1547.75 of the Revised Code.

The certificate of livery registration, rental receipts, and required safety equipment are subject to inspection at any time at the livery's place of business by any authorized representative of the division of watercraft or any law enforcement officer in accordance with section 1547.63 of the Revised Code.

Except as provided in this section, all watercraft registered under this section are subject to this chapter and Chapter 1548. of the Revised Code.

The chief may issue an order temporarily or permanently restricting or suspending a livery certificate of registration and the privileges associated with it without a hearing if the chief finds that the holder of the certificate has violated this chapter.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-05-2002



Section 1547.543 - Dealer or manufacturer registration certificate.

(A) Any bona fide dealer in watercraft, or any manufacturer of watercraft, upon annual application to the division of watercraft, may receive for each separate place of business a dealer or manufacturer registration certificate assigning a dealer number for use while operating watercraft on the waters in this state. A dealer or manufacturer registration certificate shall not be used for any commercial purpose such as the rental or chartering of watercraft, nor shall the certificate be loaned to any person for the purpose of circumventing any law of this state.

The fee for such a certificate shall be fifty dollars annually.

The chief of the division of watercraft shall select an authorized agent from among those designated under section 1547.54 of the Revised Code to issue dealer and manufacturer registration certificates. The agent shall provide an authorized facsimile of the signature of the chief on each registration certificate and on each pocket-sized certificate issued under this section.

(B) Registration certificates issued to marine dealers or manufacturers shall be available for inspection at all times at the dealers' or manufacturers' place of business for which the certificates were issued.

(C) The division shall issue to each registered dealer or manufacturer one or more pocket-sized certificates bearing the dealer or manufacturer registration number, which shall be carried by the dealer, the manufacturer, or an employee aboard any watercraft being operated on the waters in this state.

(D) Each dealer in or manufacturer of watercraft shall display on both sides of any watercraft being operated on the waters in this state the dealer or manufacturer registration number and the validation decals assigned by the authorized agent selected by the chief under this section so that the decals and number are clearly visible under normal operating conditions. The authorized agent selected by the chief shall furnish with each dealer or manufacturer registration certificate one or more sets of registration validation decals of a size and shape prescribed by the chief. Additional sets of decals may be purchased for a two-dollar fee.

(E) The chief may issue an order temporarily or permanently restricting or suspending a dealer or manufacturer registration certificate without a hearing if the chief finds that the holder of the certificate has violated this section.

Effective Date: 03-18-1999



Section 1547.544 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the division of watercraft shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to section 1547.542 or 1547.543 of the Revised Code.

Effective Date: 03-22-2001



Section 1547.55 - Moneys collected paid into waterways safety fund.

All moneys collected by the chief of the division of watercraft under this chapter shall be paid into the waterways safety fund established in section 1547.75 of the Revised Code. All expenses for salaries, operation, and administration of the division of watercraft shall be paid from the fund. The chief may make expenditures from the fund for publishing statutes and rules concerning watercraft, for publications which are solely for the purpose of providing education in watercraft safety, sanitation, or operation, and for other educational devices for that purpose. The chief shall make payments to the division of parks and recreation, the division of wildlife, conservancy districts, and political subdivisions of this state as further provided in section 1547.56 of the Revised Code. No moneys paid into the fund shall be used or paid out for any purposes other than those for which the fund is appropriated. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-13-1990



Section 1547.56 - Reimbursing political subdivisions and agencies.

All applications for a registration certificate filed with the chief of the division of watercraft shall bear a notation as to water principally used by the watercraft. The division of parks and recreation, the division of wildlife, conservancy districts, and other political subdivisions having impounded bodies of water upon which boating is permitted and authorized shall file annually with the chief an application for refund. The chief shall annually reimburse the division of parks and recreation, the division of wildlife, conservancy districts, and such other political subdivisions which have made proper application, in the amount of money collected by the chief as fees for the issuance of registration certificates commensurate with the number of watercraft having designated the waters of the division, conservancy district, or political subdivision as the water principally used. The amounts so refunded shall not be less than ninety per cent of the amounts separately collected by the division of parks and recreation, the division of wildlife, conservancy districts, and other political subdivisions, in the calendar year 1959, for watercraft license fees so long as the total revenue received by the division of watercraft in each succeeding license year thereafter is equal to, or in excess of, the total revenue derived by all state departments, conservancy districts, and political subdivisions of this state, requiring licenses, and received by them in the calendar year 1959. The chief shall first deduct from the amount to be refunded the applicable pro rata share of all costs of operation of the division of watercraft determined by the ratio between the amount to be so refunded and the total fees received by the division of watercraft for issuances of registration certificates. On all applications which have designated water other than those specified above as water principally used, the chief shall pay the fees received from the applications to the waterways safety fund established in section 1547.75 of the Revised Code.

Effective Date: 06-13-1990



Section 1547.57 - Watercraft tags.

(A) Except as otherwise provided in division (C) of this section, when the chief of the division of watercraft issues a registration certificate under section 1547.54 of the Revised Code, the chief also shall issue to the applicant two tags not larger than three inches square, color coded, indicating the expiration date of the certificate. The owner of watercraft currently documented by the United States coast guard and for which a registration certificate is issued shall securely affix one tag to the watercraft's port side and the other tag to the starboard side so that the tags are clearly visible under normal operating conditions. The tags shall be removed from the watercraft when they become invalid. The owner of any other watercraft for which a registration certificate is issued shall securely affix one tag to the watercraft's port side, six inches toward the stern from the identification number, and the other tag to the starboard side, six inches toward the stern from the identification number. The tags shall be securely affixed to the watercraft prior to its operation, but shall be removed from the watercraft when they become invalid. A person may operate without a registration certificate issued under section 1547.54 of the Revised Code, for a period not to exceed forty-five days, any watercraft required to be titled on the waters in this state if the person is in compliance with section 1547.531 of the Revised Code.

(B) The owner of every watercraft requiring numbering by this state shall attach to each side of the bow of the watercraft the permanent identification number in such manner as may be prescribed by applicable federal standards in order that it shall be clearly visible. The number shall be maintained in a legible condition at all times. No number other than the number assigned to a watercraft or granted by reciprocity pursuant to this chapter shall be painted, attached, or otherwise displayed on either side of the bow of the watercraft.

(C) When the chief issues a registration certificate under section 1547.54 of the Revised Code for a canoe, rowboat, or inflatable watercraft that has not been numbered under section 1547.53 of the Revised Code, the chief also shall issue to the applicant a tag not larger than three inches by six inches, with distinguishing color coding and a number for identification purposes. The owner of the canoe, rowboat, or inflatable watercraft for which the registration certificate is issued shall affix the tag securely to a location on the canoe, rowboat, or inflatable watercraft as prescribed by rules adopted by the chief under section 1547.52 of the Revised Code.

(D) No person shall operate or permit to be operated any watercraft on the waters in this state in violation of this section.

Effective Date: 07-05-2002



Section 1547.58 - [Repealed].

Effective Date: 06-13-1990



Section 1547.59 - Rendering assistance after collision.

The operator of a vessel involved in a collision, accident, or other casualty, so far as the operator can do so without serious danger to the operator's own vessel, crew, and passengers, shall render to other persons affected by the collision, accident, or other casualty such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty. The operator also shall give the operator's name, address, and identification of the operator's vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.

Any person who renders assistance at the scene of a collision, accident, or other casualty involving a vessel is not liable in a civil action for damages or injury to persons or property resulting from any act or omission in rendering assistance or in providing or arranging salvage, towage, medical treatment, or other assistance, except that the person is liable for willful or wanton misconduct in rendering assistance. Nothing in this section precludes recovery from any tortfeasor causing a collision, accident, or other casualty of damages caused or aggravated by the rendering of assistance.

In the case of collision, accident, or other casualty involving a vessel, the operator thereof, if the collision, accident, or other casualty results in loss of life, personal injury requiring medical treatment beyond first aid, or damage to property in excess of five hundred dollars, shall file with the chief of the division of watercraft a full description of the collision, accident, or other casualty on a form prescribed by the chief. The report so filed shall be used for statistical purposes only and shall not be admissible for any purpose in any civil, criminal, or administrative action at law.

If the operator of the vessel involved in a collision, accident, or other casualty is incapacitated, the investigating law enforcement officer shall file the required form as prescribed by the chief.

Effective Date: 03-18-1997



Section 1547.60 - [Repealed].

Effective Date: 06-13-1990



Section 1547.61 - Applicable state laws.

This chapter and other applicable laws of this state govern the operation, equipment, registration, numbering, and all other matters relating thereto whenever any vessel is operated on the waters in this state, whether the waters are under the jurisdiction and control of a state department, conservancy district, or political subdivision, or when any activity regulated by this chapter takes place thereon; but nothing in this chapter prevents the adoption of any rule or ordinance relating to operation and equipment of vessels the provisions of which are identical to the provisions of this chapter or rules adopted under it; provided, that such rules or ordinances shall be operative only so long as and to the extent that they continue to be identical to the provisions of this chapter or rules adopted under it. Conservancy districts and political subdivisions may adopt ordinances or rules limiting the horsepower of inboard or outboard motors, the maximum and minimum size and type of vessels, and the speed at which vessels may be operated, except that, upon impounded bodies of water covering three thousand five hundred acres of land or more, no conservancy district or political subdivision shall prohibit the use of motors of one hundred twenty horsepower or less when used in conjunction with properly proportioned boats in a reasonable area to be designed for the use of those motors and boats and for water skiing; and provided that upon Tappan Lake no conservancy district or political subdivision shall prohibit the use of motors of sixty-five horsepower or less when used in conjunction with properly proportioned boats in a reasonable area to be designated for the use of those motors and boats and for water skiing.

Any state department, conservancy district, or political subdivision may, at any time, but only after public notice published in a newspaper of local circulation, make formal application to the chief of the division of watercraft for special rules with reference to the operation of vessels on any waters within its territorial limits and shall set forth therein the reasons which make such special rules necessary or appropriate.

The division of watercraft may make special rules governing the operation of vessels on any waters within the territorial limits of any political subdivision.

No political subdivision or conservancy district shall charge any license fee or other charge against the owner of any vessel for the right or privilege of operating the vessel upon the waters of any such political subdivision or conservancy district, and no license or number in addition to those provided for under this chapter shall be required by any state department, conservancy district, or political subdivision.

Effective Date: 06-13-1990



Section 1547.62 - [Repealed].

Effective Date: 07-05-2002



Section 1547.63 - Enforcement.

Every sheriff, deputy sheriff, marshal, deputy marshal, member of the organized police department of any municipal corporation, police constable of any township, wildlife officer, park officer, preserve officer, conservancy district police officer, and other law enforcement officer, within the area of his authority, may enforce this chapter and rules adopted by the chief of the division of watercraft and, in the exercise thereof, may stop and board any vessel subject to this chapter and rules adopted under it.

Effective Date: 10-20-1994



Section 1547.64 - [Repealed].

Effective Date: 06-13-1990



Section 1547.65 - Hull identification number.

(A) A watercraft constructed on or after November 1, 1972, shall have a hull identification number permanently displayed and affixed to it in accordance with federal law.

(B) A watercraft constructed before November 1, 1972, shall have a hull identification number assigned to it by the chief of the division of watercraft at the time of registration, at the time of application for title, after transfer of ownership, or at the time of a change to this state as the principal location of operation. The number shall be permanently displayed and affixed as prescribed by rules adopted under section 1547.52 of the Revised Code.

(C) A person who builds a watercraft or imports a watercraft from another country for personal use and not for the purpose of sale shall request a hull identification number from the chief and permanently display and affix the number as prescribed by rules adopted under section 1547.52 of the Revised Code.

(D) No person shall operate or permit to be operated any watercraft on the waters in this state in violation of this section.

Effective Date: 07-05-2002



Section 1547.66 - Alterating identifying marks - false information on application for registration.

No person shall deface or alter any serial number, model designation, or other identifying mark on any watercraft or motor as placed thereon by the manufacturer thereof, or remove, deface, or alter the registration number of any watercraft as the registration number appears on the bow thereof except by specific order of the chief of the division of watercraft.

No person shall give purposely false information concerning any watercraft or motor when applying for registration of the watercraft. Any certificate issued which is found to be based on such false information is void.

Effective Date: 06-13-1990



Section 1547.67 - Establishing and maintaining marine patrols to enforce chapter.

The division of watercraft, with the approval of the director of natural resources, may expend, for the purpose of assisting political subdivisions, conservancy districts, and state departments to establish or maintain and operate a marine patrol for the purpose of enforcing this chapter and Chapter 1548. of the Revised Code and rules adopted under them and to provide emergency response to boating accidents on the water, such funds as are appropriated by the general assembly for that purpose and, in addition, such moneys from the waterways safety fund established in section 1547.75 of the Revised Code as determined to be necessary by the division not to exceed ten per cent of all moneys accruing to the fund. In no case shall the grant to a political subdivision, conservancy district, or state department, not including the department of natural resources, total more than thirty-five thousand dollars in a calendar year. Moneys so allocated may be used for the purchase, maintenance, and operation of vessels and marine equipment, educational materials, and personnel salaries that are necessary for enforcement of this chapter and Chapter 1548. of the Revised Code and rules adopted under them and to provide emergency response to boating accidents on the water.

The division shall disburse the moneys as provided in this section in accordance with its determination of need in the enforcement of this chapter and Chapter 1548. of the Revised Code and rules adopted under them and shall disburse those moneys only on a cost share basis to supplement funds allocated by a political subdivision, conservancy district, or state department for that purpose. A grantee shall provide at least twenty-five per cent of the total program cost.

Effective Date: 09-05-2001



Section 1547.68 - Boating safety education programs.

To assist political subdivisions, conservancy districts, state departments, or nonprofit organizations in establishing or participating in boating safety education programs, the division of watercraft, with the approval of the director of natural resources, may expend moneys appropriated by the general assembly for those purposes and, additionally, moneys from the waterways safety fund established in section 1547.75 of the Revised Code determined to be necessary by the division, but not to exceed ten per cent of all moneys accruing to the fund. In no case shall a grant to any one political subdivision, conservancy district, state department, or nonprofit organization total more than thirty thousand dollars in a calendar year. Moneys so allocated may be used for personnel salaries and training, materials, supplies, equipment, and related expenses needed to conduct boating education programs.

The division shall disburse the moneys as provided in this section in accordance with its determination of need in the enforcement of this chapter and rules adopted under it or for the establishment of or participation in a boating safety education program. The division shall disburse moneys only on a cost share basis. A grantee shall provide at least twenty-five per cent of the total program cost and may do so with cash, in-kind services or contributions, or a combination. The cost share shall be allocated by a political subdivision, conservancy district, state department, or nonprofit organization for those purposes.

Effective Date: 09-29-1999



Section 1547.69 - Firearm prohibitions.

(A) As used in this section:

(1) "Firearm," "concealed handgun license," "handgun," and "valid concealed handgun license" have the same meanings as in section 2923.11 of the Revised Code.

(2) "Unloaded" has the same meanings as in divisions (K)(5) and (6) of section 2923.16 of the Revised Code, except that all references in the definition in division (K)(5) of that section to "vehicle" shall be construed for purposes of this section to be references to "vessel."

(B) No person shall knowingly discharge a firearm while in or on a vessel.

(C) No person shall knowingly transport or have a loaded firearm in a vessel in a manner that the firearm is accessible to the operator or any passenger.

(D) No person shall knowingly transport or have a firearm in a vessel unless it is unloaded and is carried in one of the following ways:

(1) In a closed package, box, or case;

(2) In plain sight with the action opened or the weapon stripped, or, if the firearm is of a type on which the action will not stay open or that cannot easily be stripped, in plain sight.

(E)

(1) The affirmative defenses authorized in divisions (D)(1) and (2) of section 2923.12 of the Revised Code are affirmative defenses to a charge under division (C) or (D) of this section that involves a firearm other than a handgun. It is an affirmative defense to a charge under division (C) or (D) of this section of transporting or having a firearm of any type, including a handgun, in a vessel that the actor transported or had the firearm in the vessel for any lawful purpose and while the vessel was on the actor's own property, provided that this affirmative defense is not available unless the actor, prior to arriving at the vessel on the actor's own property, did not transport or possess the firearm in the vessel or in a motor vehicle in a manner prohibited by this section or division (B) or (C) of section 2923.16 of the Revised Code while the vessel was being operated on a waterway that was not on the actor's own property or while the motor vehicle was being operated on a street, highway, or other public or private property used by the public for vehicular traffic.

(2) No person who is charged with a violation of division (C) or (D) of this section shall be required to obtain a license or temporary emergency license to carry a concealed handgun under section 2923.125 or 2923.1213 of the Revised Code as a condition for the dismissal of the charge.

(F) Divisions (B), (C), and (D) of this section do not apply to the possession or discharge of a United States coast guard approved signaling device required to be carried aboard a vessel under section 1547.251 of the Revised Code when the signaling device is possessed or used for the purpose of giving a visual distress signal. No person shall knowingly transport or possess any signaling device of that nature in or on a vessel in a loaded condition at any time other than immediately prior to the discharge of the signaling device for the purpose of giving a visual distress signal.

(G) No person shall operate or permit to be operated any vessel on the waters in this state in violation of this section.

(H)

(1) This section does not apply to any of the following:

(a) An officer, agent, or employee of this or any other state or of the United States, or to a law enforcement officer, when authorized to carry or have loaded or accessible firearms in a vessel and acting within the scope of the officer's, agent's, or employee's duties;

(b) Any person who is employed in this state, who is authorized to carry or have loaded or accessible firearms in a vessel, and who is subject to and in compliance with the requirements of section 109.801 of the Revised Code, unless the appointing authority of the person has expressly specified that the exemption provided in division (H)(1)(b) of this section does not apply to the person;

(c) Any person legally engaged in hunting.

(2) Divisions (C) and (D) of this section do not apply to a person who transports or possesses a handgun in a vessel and who, at the time of that transportation or possession, is carrying a valid concealed handgun license, unless the person knowingly is in a place on the vessel described in division (B) of section 2923.126 of the Revised Code.

(I) If a law enforcement officer stops a vessel for a violation of this section or any other law enforcement purpose, if any person on the vessel surrenders a firearm to the officer, either voluntarily or pursuant to a request or demand of the officer, and if the officer does not charge the person with a violation of this section or arrest the person for any offense, the person is not otherwise prohibited by law from possessing the firearm, and the firearm is not contraband, the officer shall return the firearm to the person at the termination of the stop.

(J) Division (L) of section 2923.16 of the Revised Code applies with respect to division (A)(2) of this section, except that all references in division (L) of section 2923.16 of the Revised Code to "vehicle," to "this chapter," or to "division (K)(5)(a) or (b) of this section" shall be construed for purposes of this section to be, respectively, references to "vessel," to "section 1547.69 of the Revised Code," and to divisions (K)(5)(a) and (b) of section 2923.16 of the Revised Code as incorporated under the definition of firearm adopted under division (A)(2) of this section.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 03-14-2007



Section 1547.71 - Refuge and small boat harbor agency.

The division of watercraft shall act as the refuge and small boat harbor agency of the state for the purpose of participating with, and co-operating with the department of the army, corps of engineers, pursuant to the enabling provisions in the act known as the "Fletcher Act of 1932" and its amendments and successors, including Public Law 14 of the 79th congress authorized March 2, 1945, pursuant to House Document No.446 of the 78th congress.

The division of watercraft shall participate and co-operate with the corps of engineers in acquiring, constructing, and maintaining refuge and light draft vessel harbor projects, channels, and facilities for vessels in the navigable waters lying within the boundaries of the state.

Effective Date: 11-02-1961



Section 1547.72 - Construction and operation of refuge harbors.

(A) The division of watercraft, whenever it considers it in the best interests of the state, and as an aid to lake commerce and navigation or recreational boating, may construct, maintain, repair, and operate refuge harbors and other projects for the harboring, mooring, docking, launching, and storing of light draft vessels, and marine recreational facilities. Subject to section 1547.77 of the Revised Code, those harbors, projects, and facilities may be constructed on waters in this state. If a refuge harbor lies between the shoreline and a harbor line established by the United States government so as to interfere with the wharfing out by a littoral owner to navigable waters, the littoral owner shall consent thereto in writing before the location and construction thereof.

The division may lease any space in those refuge harbors or other projects for the harboring, mooring, docking, launching, and storing of light draft vessels. The rental therefor shall be determined by the division.

(B) The division, with the approval of the director of natural resources, may expend for the acquisition of any rights in land; for the construction, maintenance, repair, and operation of refuge harbors and other projects for the harboring, mooring, docking, launching, and storing of light draft vessels, and marine recreational facilities on waters in this state; for planning, studies, surveys, and engineering therefor; or for the improvement of harbors, channels, and waterways to foster vessel safety, funds appropriated by the general assembly for those purposes and, in addition, moneys accruing to the waterways safety fund established in section 1547.75 of the Revised Code.

(C) The division, with the approval of the director, may distribute moneys for the purpose of administering federal assistance to public and private entities in accordance with guidelines established under each federal grant program. Public and private entities that receive moneys under this division may charge fees at the facilities in accordance with the applicable federal guidelines.

Effective Date: 03-30-2000



Section 1547.721 - Watercraft revolving loan program definitions.

As used in sections 1547.721 to 1547.726 of the Revised Code:

(A) "Eligible project" means a project that involves the acquisition, construction, establishment, reconstruction, rehabilitation, renovation, enlargement, improvement, equipping, furnishing, or development of either of the following:

(1) Marine recreational facilities;

(2) Refuge harbors and other projects for the harboring, mooring, docking, launching, and storing of light draft vessels.

(B) "Marine recreational facilities," "refuge harbors," "light draft vessels," and "allowable costs" have the meanings established in rules adopted under section 1547.723 of the Revised Code.

(C) "Revolving loan program" means the loan program established under sections 1547.721 to 1547.726 of the Revised Code.

(D) "State agency" has the same meaning as in section 9.66 of the Revised Code.

Effective Date: 09-29-2005



Section 1547.722 - Watercraft revolving loan fund.

There is hereby created in the state treasury the watercraft revolving loan fund consisting of money appropriated or transferred to it, money received and credited to the fund under section 1547.726 of the Revised Code, and any grants, gifts, or contributions of moneys received for deposit to the credit of the fund.

The director of natural resources shall use money in the watercraft revolving loan fund for the purpose of making loans under section 1547.724 of the Revised Code for eligible projects and taking actions under sections 1547.721 to 1547.726 of the Revised Code necessary to fulfill that purpose. The director may establish separate accounts in the fund for particular projects or otherwise. Income from the investment of money in the fund shall be credited to the fund, and, if the director so requires, to particular accounts in the fund.

Effective Date: 09-29-2005



Section 1547.723 - Rules for implementation of loan program.

(A) The director of natural resources shall adopt rules under Chapter 119. of the Revised Code that the director determines to be necessary for the implementation of the revolving loan program. The rules shall include a definition of what constitutes "allowable costs" of an eligible project for purposes of the program together with a definition of "marine recreational facilities," "refuge harbors," and "light draft vessels," respectively.

(B) The director may delegate any of the director's duties or responsibilities under sections 1547.721 to 1547.726 of the Revised Code to the chief of the division of watercraft.

Effective Date: 09-29-2005



Section 1547.724 - Loans from fund - eligibility and qualifications.

(A) With the approval of the controlling board, and subject to the other applicable provisions of sections 1547.721 to 1547.726 of the Revised Code, the director of natural resources may lend moneys in the watercraft revolving loan fund to public or private entities for the purpose of paying the allowable costs of an eligible project. Loans shall be made under this division only if the director determines that all of the following apply:

(1) The project is an eligible project and is economically sound;

(2) The borrower is unable to finance the necessary allowable costs through ordinary financial channels upon comparable terms;

(3) The repayment of the loan will be adequately secured by a mortgage, lien, assignment, or pledge at a level of priority as the director may require;

(4) The amount of the loan does not exceed ninety per cent of the total cost of the project.

(B) The determinations of the director under division (A) of this section shall be conclusive for purposes of the validity of a loan commitment evidenced by a loan agreement signed by the director. Further, the director's determinations that a project constitutes an eligible project and that the costs of such a project are allowable costs, together with all other determinations relevant to the project or to an action taken or agreement entered into under sections 1547.721 to 1547.726 of the Revised Code shall be conclusive for purposes of the validity and enforceability of rights of parties arising from actions taken and agreements entered into under those sections.

(C) The director may take any actions necessary or appropriate with respect to a loan made under this section, including facilitating the collection of amounts due on a loan.

Effective Date: 09-29-2005



Section 1547.725 - Powers of director regarding loan program.

For purposes of the revolving loan program, the director of natural resources may do any of the following:

(A) Establish fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of and security for loans made from the watercraft revolving loan fund that the director determines to be appropriate and in furtherance of the purpose for which the loans are made;

(B) Retain the services of or employ financial consultants, appraisers, consulting engineers, superintendents, managers, construction and accounting experts, attorneys, and employees, agents, and independent contractors that the director determines to be necessary and fix the compensation for their services;

(C) Receive and accept from any person grants, gifts, contributions of money, property, labor, and other things of value to be held, used, and applied only for the purpose for which such grants, gifts, and contributions are made;

(D) Enter into appropriate agreements with other governmental entities to provide for all of the following:

(1) Payment of allowable costs related to the development of eligible projects for which loans have been made from the watercraft revolving loan fund;

(2) Any governmental action a governmental entity is authorized to take, including undertaking on behalf and at the request of the director any action that the director is authorized to undertake pursuant to sections 1547.721 to 1547.725 of the Revised Code;

(3) The operation of facilities associated with eligible projects.

All state agencies shall cooperate with and provide assistance to the director as is necessary for the administration of sections 1547.721 to 1547.726 of the Revised Code.

Effective Date: 09-29-2005



Section 1547.726 - Repayments to be credited to loan program.

All money received by the state from the repayment of loans made from the watercraft revolving loan fund, including interest, fees, and charges associated with such loans, shall be deposited to the credit of the watercraft revolving loan fund.

Effective Date: 09-29-2005



Section 1547.73 - Waterways safety council.

There is hereby created in the division of watercraft a waterways safety council composed of five members appointed by the governor with the advice and consent of the senate. Not more than three of such appointees shall belong to the same political party. Terms of office shall be for five years, commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. The chief of the division of watercraft shall act as secretary of the council. In the event of the death, removal, resignation, or incapacity of a member of the council, the governor, with the advice and consent of the senate, shall appoint a successor to fill the unexpired term who shall hold office for the remainder of the term for which the member's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor may remove any appointed member of the council for misfeasance, nonfeasance, or malfeasance in office.

The council may:

(A) Advise with and recommend to the chief as to plans and programs for the construction, maintenance, repair, and operation of refuge harbors and other projects for the harboring, mooring, docking, and storing of light draft vessels as provided in sections 1547.71, 1547.72, and 1547.78 of the Revised Code;

(B) Advise with and recommend to the chief as to the methods of coordinating the shore erosion projects of the department of natural resources with the refuge of light draft vessel harbor projects;

(C) Advise with and recommend to the chief as to plans and programs for the acquisition, protection, construction, maintenance, and administration of wild river areas, scenic river areas, and recreational river areas;

(D) Consider and make recommendations upon any matter which is brought to its attention by any person or that the chief may submit to it;

(E) Submit to the governor biennially recommendations for amendments to the laws of the state relative to refuge and light draft vessel harbor projects.

Before entering upon the discharge of official duties, each member of the council shall take and subscribe to an oath of office, which oath, in writing, shall be filed in the office of the secretary of state.

The members of the council shall serve without compensation, but shall be entitled to receive their actual and necessary expenses incurred in the performance of their official duties from the waterways safety fund as provided in section 1547.75 of the Revised Code.

The council shall, by a majority vote of all its members, adopt and amend bylaws.

To be eligible for appointment as a member of the council, a person shall be a citizen of the United States and an elector of the state and possess a knowledge of and have an interest in small boat operations.

The council shall hold at least four regular quarterly meetings each year. Special meetings shall be held at such times as the bylaws of the council provide, or at the behest of a majority of its members. Notices of all meetings shall be given in such manner as the bylaws provide. The council shall choose annually from among its members a chairperson to preside over its meetings. A majority of the members of the council shall constitute a quorum. No advice shall be given or recommendation made without a majority of the members of the council concurring therein.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-21-1973



Section 1547.74 - Facilities in harbors and connecting waterways.

Facilities in harbors and connecting waterways established under sections 1547.71, 1547.72, and 1547.78 of the Revised Code shall be open to all on equal and reasonable terms.

Effective Date: 11-02-1961



Section 1547.75 - Waterways safety fund.

There is hereby created in the state treasury the waterways safety fund for the purposes provided in this chapter and Chapter 1548. of the Revised Code. All moneys collected or received to implement the chapters shall be deposited in the state treasury to the credit of the fund.

Effective Date: 03-18-1997



Section 1547.76 - State participation in federal program.

In addition to the other matters contained therein, sections 1547.71 to 1547.77, inclusive, and section 5735.051 of the Revised Code, constitute prima-facie evidence by the state of the provisions for state participation in the federal program for construction of certain harbors of refuge in navigable waters lying within the boundaries of the state as provided in Public Law 14 of the 79th congress authorized March 2, 1945, 59 Stat. 10, pursuant to House Document No.446 of the 78th congress.

Effective Date: 10-10-1963



Section 1547.77 - Action not in conflict.

Any action taken by the chief of the division of watercraft under sections 1547.71 to 1547.78 of the Revised Code, shall not be deemed in conflict with certain powers and duties conferred upon and delegated to federal agencies, and to municipal corporations under section 7 of Article XVIII, Ohio Constitution, or as provided by sections 721.04 to 721.11 of the Revised Code.

Effective Date: 03-15-1989



Section 1547.78 - Gifts, devises and bequests.

The division of watercraft, in carrying out sections 1547.71 to 1547.78, inclusive, of the Revised Code, may accept, receive, and expend gifts, devises, or bequests of money, lands, or other properties under the terms set forth in section 9.20 of the Revised Code.

Effective Date: 11-02-1961



Section 1547.79 - All fines, forfeitures and penalties paid to director for fund.

All fines, forfeitures, and penalties arising from prosecutions, convictions, confiscations, or other actions commenced by department of natural resources law enforcement officers, including, but not limited to, wildlife officers, park officers, and state watercraft officers under this chapter or Chapter 1548. of the Revised Code, or commenced by state watercraft officers under any law prohibiting the dumping of refuse, trash, or litter into the waters in this state, shall be paid to the director of natural resources and by him paid into the waterways safety fund established in section 1547.75 of the Revised Code for the purposes provided in sections 1547.55, 1547.67, 1547.71, and 1547.72 of the Revised Code.

Effective Date: 10-20-1994



Section 1547.80 - Rules for security of ports and related facilities.

(A) Notwithstanding any provision of the Revised Code to the contrary, the department of natural resources, division of watercraft, in consultation with the department of public safety, shall adopt rules regarding the security of ports on waterways in this state and the facilities associated with those ports. The rules shall include but not be limited to provisions that do the following:

(1) Designate the ports, located in whole or in part within this state, to which the requirements of this section apply, considering the size and activity of the port, its proximity to a metropolitan location, its proximity to a sensitive site as defined in section 4563.30 of the Revised Code, and any other criteria related to security that the department considers reasonable;

(2) Require the designated ports to register biennially with the department of natural resources;

(3) Require the designated ports to do all of the following:

(a) Prepare a written security plan that is consistent with the most recent security guidelines established pursuant to the national maritime transportation security plan by the secretary in the department in which the United States coast guard is located;

(b) Develop a written list of emergency contacts and telephone numbers;

(c) Restrict access to vessels by unauthorized persons;

(d) Require those piloting or renting vessels to provide identification;

(e) Create an emergency locater map that identifies areas of the port facilities;

(f) Familiarize local law enforcement agencies with the facilities and consult with them in the development of the port's security procedures.

(4) Require all owners of vessels or pilots to secure their vessels;

(5) Require all persons who rent a vessel to present government-issued identification, in addition to any required license, to the person who rents them the vessel;

(6) Address the security of port facilities located in whole or in part in this state in any other manner the department determines to be necessary.

(B) The security plan and the emergency locator map this section describes shall display prominently the following statement: "This document may contain information that, if disclosed, could endanger the life or safety of the public; therefore, this document is to be maintained and used in a manner that preserves the confidentiality of the information it contains in a manner consistent with law."

(C) Each port facility designated pursuant to division (A) of this section shall provide a copy of the registration this section requires and the port's security plan and emergency locator map to the department of public safety, to the department of natural resources, to the sheriff of the county in which the port is located in whole or in part, and if the facility is located in whole or in part in a municipal corporation, to the chief of police of each municipal corporation in which the port is located. Copies of registration, emergency locator maps, and security plans provided under this division are not public records under section 149.43 of the Revised Code and are not subject to mandatory disclosure under that section.

(D) This section shall not be construed to replace or supersede any standards for facilities the United States department of homeland security and the transportation security administration require, safety standards of the United States department of transportation, or any standard or law related to maritime security enforced by the secretary of the department in which the United States coast guard is located.

Effective Date: 04-14-2006



Section 1547.81 - Creating wild, scenic, or recreational river areas.

The director of natural resources or the director's representative may create, supervise, operate, protect, and maintain wild, scenic, and recreational river areas . In creating wild, scenic, and recreational river areas, the director shall classify each such area as either a wild river area, a scenic river area, or a recreational river area. The director or the director's representative may prepare and maintain a plan for the establishment, development, use, and administration of those areas as a part of the comprehensive state plans for water management and outdoor recreation. The director or the director's representative may cooperate with federal agencies administering any federal program concerning wild, scenic, or recreational river areas.

The director may propose for establishment as a wild, scenic, or recreational river area a part or parts of any watercourse in this state, with adjacent lands, that in the director's judgment possesses water conservation, scenic, fish, wildlife, historic, or outdoor recreation values that should be preserved. The area shall include lands adjacent to the watercourse in sufficient width to preserve, protect, and develop the natural character of the watercourse, but shall not include any lands more than one thousand feet from the normal waterlines of the watercourse unless an additional width is necessary to preserve water conservation, scenic, fish, wildlife, historic, or outdoor recreation values.

The director shall publish the intention to declare an area a wild, scenic, or recreational river area at least once in a newspaper of general circulation in each county, any part of which is within the area, and shall send written notice of the intention to the legislative authority of each county, township, and municipal corporation and to each conservancy district established under Chapter 6101. of the Revised Code, any part of which is within the area, and to the director of transportation, the director of development, the director of administrative services, and the director of environmental protection. The notices shall include a copy of a map and description of the area.

After thirty days from the last date of publication or dispatch of written notice as required in this section, the director shall enter a declaration in the director's journal that the area is a wild river area, scenic river area, or recreational river area. When so entered, the area is a wild, scenic, or recreational river area, as applicable. The director, after thirty days' notice as prescribed in this section and upon the approval of the recreation and resources commission created in section 1501.04 of the Revised Code, may terminate the status of an area as a wild river area, scenic river area, or recreational river area by an entry in the director's journal.

Declaration by the director that an area is a wild, scenic, or recreational river area does not authorize the director or any governmental agency or political subdivision to restrict the use of land by the owner thereof or any person acting under the landowner's authority or to enter upon the land and does not expand or abridge the regulatory authority of any governmental agency or political subdivision over the area.

The director may enter into a lease or other agreement with a political subdivision to administer all or part of a wild, scenic, or recreational river area and may acquire real property or any estate, right, or interest therein in order to provide for the protection and public recreational use of a wild, scenic, or recreational river area.

The chief of the division of watercraft or the chief's representative may participate in watershed-wide planning with federal, state, and local agencies in order to protect the values of wild, scenic, and recreational river areas.

Renumbered from § 1517.14 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1999

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §715.10.



Section 1547.82 - Approving structures and channel modifications.

No state department, state agency, or political subdivision shall build or enlarge any highway, road, or structure or modify or cause the modification of the channel of any watercourse within a wild, scenic, or recreational river area outside the limits of a municipal corporation without first having obtained approval of the plans for the highway, road, or structure or channel modification from the director of natural resources or the director's representative. The court of common pleas having jurisdiction, upon petition by the director, shall enjoin work on any highway, road, or structure or channel modification for which such approval has not been obtained.

Renumbered from § 1517.16 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994



Section 1547.83 - Administering program and areas.

The chief of the division of watercraft shall administer the state programs for wild river areas, scenic river areas, and recreational river areas. The chief may accept and administer state and federal financial assistance for the maintenance, protection, and administration of wild, scenic, and recreational river areas and for construction of facilities within those areas. The chief, with the approval of the director of natural resources, may expend for the purpose of administering the state programs for wild, scenic, and recreational river areas money that is appropriated by the general assembly for that purpose, money that is in the scenic rivers protection fund created in section 4501.24 of the Revised Code, and money that is in the waterways safety fund created in section 1547.75 of the Revised Code, including money generated by the waterways conservation assessment fee levied by sections 1547.54 and 1547.542 of the Revised Code, as determined to be necessary by the division of watercraft not to exceed six hundred fifty thousand dollars per fiscal year. The chief may condition any expenditures, maintenance activities, or construction of facilities on the adoption and enforcement of adequate floodplain zoning or land use rules.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

The chief may cooperate with federal agencies administering any federal program concerning wild, scenic, or recreational river areas.

Renumbered from § 1517.17 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-26-1999



Section 1547.84 - Advisory council appointed for each area.

The director of natural resources shall appoint an advisory council for each wild, scenic, or recreational river area, composed of not more than ten persons who are representative of local government and local organizations and interests in the vicinity of the wild, scenic, or recreational river area, who shall serve without compensation. The chief of the division of watercraft or the chief's representative shall serve as an ex officio member of each council.

The initial members appointed to each council shall serve for terms of not more than three years, with the terms of not more than four members of any council ending in the same year. Thereafter, terms of office shall be for three years commencing on the first day of February and ending on the last day of January.

Each council shall advise the chief on the acquisition of land and easements and on the lands and waters that should be included in a wild, scenic, or recreational river area or a proposed wild, scenic, or recreational river area, facilities therein, and other aspects of establishment and administration of the area that may affect the local interest.

Renumbered from § 1517.18 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-20-1994

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1547.85 - Participation in federal protection program.

The director of natural resources may participate in the federal program for the protection of certain selected rivers that are located within the boundaries of the state as provided in the "Wild and Scenic Rivers Act," 82 Stat. 906 (1968), 16 U.S.C. 1271 et seq., as amended. The director may authorize the chief of the division of watercraft to participate inany other federal program established for the purpose of protecting, conserving, or developing recreational access to waters in this state that possess outstanding scenic, recreational, geologic, fish and wildlife, historic, cultural, or other similar values.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 1547.86 - Reconciliation of powers.

Any action taken by the chief of the division of watercraft under sections 1547.81 to 1547.87 of the Revised Code shall not be deemed in conflict with certain powers and duties conferred on and delegated to federal agencies and to municipal corporations under Section 7 of Article XVIII, Ohio Constitution, or as provided by sections 721.04 to 721.11 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 1547.87 - Division of watercraft powers.

The division of watercraft, in carrying out sections 1547.81 to 1547.87 of the Revised Code, may accept, receive, and expend gifts, devises, or bequests of money, lands, or other properties under the terms established in section 9.20 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 1547.91 - Wrecking.

No person, with purpose to unlawfully damage, ground, or sink a vessel afloat, shall do any of the following:

(A) Employ any false signal, buoy, or other aid to navigation;

(B) Tamper with any signal, buoy, or other aid to navigation;

(C) Do any act which creates an imminent and substantial risk that any vessel afloat will be damaged, grounded, sunk, or scuttled.

Effective Date: 06-13-1990



Section 1547.92 - Prohibited acts.

No person shall knowingly:

(A) Damage, remove, or tamper with any signal, buoy, or other aid to navigation;

(B) Sever the mooring lines of, set adrift, or tamper with any vessel that is moored or tied up on the waters in this state.

Effective Date: 06-13-1990



Section 1547.93 - [Repealed].

Effective Date: 09-03-1976



Section 1547.99 - Penalty.

(A) Whoever violates section 1547.91 of the Revised Code is guilty of a felony of the fourth degree.

(B) Whoever violates division (F) of section 1547.08, section 1547.10, division (I) of section 1547.111, section 1547.13, or section 1547.66 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates a provision of this chapter or a rule adopted thereunder, for which no penalty is otherwise provided, is guilty of a minor misdemeanor.

(D) Whoever violates section 1547.07, 1547.132, or 1547.12 of the Revised Code without causing injury to persons or damage to property is guilty of a misdemeanor of the fourth degree.

(E) Whoever violates section 1547.07, 1547.132, or 1547.12 of the Revised Code causing injury to persons or damage to property is guilty of a misdemeanor of the third degree.

(F) Whoever violates division (N) of section 1547.54, division (G) of section 1547.30, or section 1547.131, 1547.25, 1547.33, 1547.38, 1547.39, 1547.40, 1547.65, 1547.69, or 1547.92 of the Revised Code or a rule adopted under division (A)(2) of section 1547.52 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(G) Whoever violates section 1547.11 of the Revised Code is guilty of a misdemeanor of the first degree and shall be punished as provided in division (G)(1), (2), or (3) of this section.

(1) Except as otherwise provided in division (G)(2) or (3) of this section, the court shall sentence the offender to a jail term of three consecutive days and may sentence the offender pursuant to section 2929.24 of the Revised Code to a longer jail term. In addition, the court shall impose upon the offender a fine of not less than one hundred fifty nor more than one thousand dollars.

The court may suspend the execution of the mandatory jail term of three consecutive days that it is required to impose by division (G)(1) of this section if the court, in lieu of the suspended jail term, places the offender under a community control sanction pursuant to section 2929.25 of the Revised Code and requires the offender to attend, for three consecutive days, a drivers' intervention program that is certified pursuant to section 3793.10 of the Revised Code. The court also may suspend the execution of any part of the mandatory jail term of three consecutive days that it is required to impose by division (G)(1) of this section if the court places the offender under a community control sanction pursuant to section 2929.25 of the Revised Code for part of the three consecutive days; requires the offender to attend, for that part of the three consecutive days, a drivers' intervention program that is certified pursuant to section 3793.10 of the Revised Code; and sentences the offender to a jail term equal to the remainder of the three consecutive days that the offender does not spend attending the drivers' intervention program. The court may require the offender, as a condition of community control, to attend and satisfactorily complete any treatment or education programs, in addition to the required attendance at a drivers' intervention program, that the operators of the drivers' intervention program determine that the offender should attend and to report periodically to the court on the offender's progress in the programs. The court also may impose any other conditions of community control on the offender that it considers necessary.

(2) If, within six years of the offense, the offender has been convicted of or pleaded guilty to one violation of section 1547.11 of the Revised Code or one other equivalent offense, the court shall sentence the offender to a jail term of ten consecutive days and may sentence the offender pursuant to section 2929.24 of the Revised Code to a longer jail term. In addition, the court shall impose upon the offender a fine of not less than one hundred fifty nor more than one thousand dollars.

In addition to any other sentence that it imposes upon the offender, the court may require the offender to attend a drivers' intervention program that is certified pursuant to section 3793.10 of the Revised Code.

(3) If, within six years of the offense, the offender has been convicted of or pleaded guilty to more than one violation or offense identified in division (G)(2) of this section, the court shall sentence the offender to a jail term of thirty consecutive days and may sentence the offender to a longer jail term of not more than one year. In addition, the court shall impose upon the offender a fine of not less than one hundred fifty nor more than one thousand dollars.

In addition to any other sentence that it imposes upon the offender, the court may require the offender to attend a drivers' intervention program that is certified pursuant to section 3793.10 of the Revised Code.

(4) Upon a showing that serving a jail term would seriously affect the ability of an offender sentenced pursuant to division (G)(1), (2), or (3) of this section to continue the offender's employment, the court may authorize that the offender be granted work release after the offender has served the mandatory jail term of three, ten, or thirty consecutive days that the court is required by division (G)(1), (2), or (3) of this section to impose. No court shall authorize work release during the mandatory jail term of three, ten, or thirty consecutive days that the court is required by division (G)(1), (2), or (3) of this section to impose. The duration of the work release shall not exceed the time necessary each day for the offender to commute to and from the place of employment and the place in which the jail term is served and the time actually spent under employment.

(5) Notwithstanding any section of the Revised Code that authorizes the suspension of the imposition or execution of a sentence or the placement of an offender in any treatment program in lieu of being imprisoned or serving a jail term, no court shall suspend the mandatory jail term of ten or thirty consecutive days required to be imposed by division (G)(2) or (3) of this section or place an offender who is sentenced pursuant to division (G)(2) or (3) of this section in any treatment program in lieu of being imprisoned or serving a jail term until after the offender has served the mandatory jail term of ten or thirty consecutive days required to be imposed pursuant to division (G)(2) or (3) of this section. Notwithstanding any section of the Revised Code that authorizes the suspension of the imposition or execution of a sentence or the placement of an offender in any treatment program in lieu of being imprisoned or serving a jail term, no court, except as specifically authorized by division (G)(1) of this section, shall suspend the mandatory jail term of three consecutive days required to be imposed by division (G)(1) of this section or place an offender who is sentenced pursuant to division (G)(1) of this section in any treatment program in lieu of imprisonment until after the offender has served the mandatory jail term of three consecutive days required to be imposed pursuant to division (G)(1) of this section.

(6) As used in division (G) of this section:

(a) "Equivalent offense" has the same meaning as in section 4511.181 of the Revised Code.

(b) "Jail term" and "mandatory jail term" have the same meanings as in section 2929.01 of the Revised Code.

(H) Whoever violates section 1547.304 of the Revised Code is guilty of a misdemeanor of the fourth degree and also shall be assessed any costs incurred by the state or a county, township, municipal corporation, or other political subdivision in disposing of an abandoned junk vessel or outboard motor, less any money accruing to the state, county, township, municipal corporation, or other political subdivision from that disposal.

(I) Whoever violates division (B) or (C) of section 1547.49 of the Revised Code is guilty of a minor misdemeanor.

(J) Whoever violates section 1547.31 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense. On each subsequent offense, the person is guilty of a misdemeanor of the third degree.

(K) Whoever violates section 1547.05 or 1547.051 of the Revised Code is guilty of a misdemeanor of the fourth degree if the violation is not related to a collision, injury to a person, or damage to property and a misdemeanor of the third degree if the violation is related to a collision, injury to a person, or damage to property.

(L) The sentencing court, in addition to the penalty provided under this section for a violation of this chapter or a rule adopted under it that involves a powercraft powered by more than ten horsepower and that, in the opinion of the court, involves a threat to the safety of persons or property, shall order the offender to complete successfully a boating course approved by the national association of state boating law administrators before the offender is allowed to operate a powercraft powered by more than ten horsepower on the waters in this state. Violation of a court order entered under this division is punishable as contempt under Chapter 2705. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-2004; 08-17-2006; 04-06-2007; 2008 SB271 06-13-2008; 2008 SB17 09-30-2008






Chapter 1548 - WATERCRAFT CERTIFICATES OF TITLE

Section 1548.01 - Exceptions to chapter - forms.

(A) As used in this chapter, "electronic" and "watercraft" have the same meanings as in section 1547.01 of the Revised Code.

(B) This chapter does not apply to any of the following:

(1) A watercraft covered by a marine document in effect that has been assigned to it by the United States government pursuant to federal law;

(2) A watercraft from a country other than the United States temporarily using the waters in this state;

(3) A watercraft whose owner is the United States, a state, or a political subdivision of a state;

(4) A ship's lifeboat. As used in division (B)(4) of this section, "lifeboat" means a watercraft that is held aboard another vessel and used exclusively for emergency purposes.

(5) A canoe;

(6) A watercraft less than fourteen feet in length without a permanently affixed mechanical means of propulsion;

(7) A watercraft less than fourteen feet in length with a permanently fixed mechanical means of propulsion of less than ten horsepower as determined by the manufacturer's rating;

(8) Outboard motors of less than ten horsepower as determined by the manufacturer's rating.

(C) The various certificates, applications, and assignments necessary to provide certificates of title for watercraft and outboard motors shall be made on appropriate forms approved by the chief of the division of watercraft.

Effective Date: 10-31-2001



Section 1548.02 - Chief of division of watercraft - powers and duties.

The chief of the division of watercraft shall adopt such rules as the chief considers necessary to ensure uniform and orderly operation of this chapter, and the clerks of the courts of common pleas shall conform to those rules. The chief shall receive and file in the chief's office all information forwarded to the chief by the clerks under this chapter and shall maintain indexes covering the state at large for that information. These indexes shall be for the state at large and not for individual counties.

The chief shall check with the chief's record all duplicate certificates of title received in the chief's office from the clerks.

If it appears that any certificate of title has been improperly issued or is no longer required, the chief shall cancel the certificate. Upon the cancellation of any certificate of title, the chief shall notify the clerk who issued it, and the clerk shall enter the cancellation in the clerk's records. The chief also shall notify the person to whom the certificate of title was issued, as well as any lienholders appearing on it, of the cancellation and, if it is a physical certificate of title, shall demand the surrender of the certificate of title, but the cancellation shall not affect the validity of any lien noted on it. The holder of a physical certificate of title shall return it to the chief immediately.

The clerks shall keep on hand a sufficient supply of blank forms that, except certificate of title and memorandum certificate forms, shall be furnished and distributed without charge to registered manufacturers or dealers or to other persons residing within the county. The clerks shall provide the certificates of title, the ribbons for data processing, and removable backup media from moneys provided to the clerks from the automated title processing fund in accordance with division (B)(3)(b) of section 4505.09 of the Revised Code. The clerks shall furnish all other supplies from other moneys available to the clerks.

Effective Date: 10-31-2001; 04-06-2007



Section 1548.021 - Election for issuance of physical certificate of title.

The owner of a watercraft or outboard motor shall apply for a certificate of title for the watercraft or outboard motor when required by this chapter, but, except as otherwise specifically required in this chapter, the owner may elect whether or not to have the clerk of the court of common pleas to whom the certificate of title application is submitted issue a physical certificate of title for the watercraft or outboard motor, as provided in section 1548.09 of the Revised Code.

Except as otherwise specifically provided in this chapter, any provision of this chapter relating to the cancellation, issuance, or surrender of a certificate of title, including, but not limited to, provisions that contain a phrase such as "when a certificate of title is issued," "the clerk shall issue a certificate of title," or "the person shall obtain a certificate of title to the watercraft or outboard motor," or another phrase of similar import, shall include those circumstances when a clerk enters certificate of title information into the automated title processing system, but does not take any further action relating to a physical certificate of title for the watercraft or outboard motor.

Effective Date: 10-31-2001



Section 1548.03 - Certificate of title.

No person, except as provided in section 1548.05 of the Revised Code, shall sell or otherwise dispose of a watercraft or outboard motor without delivering to the purchaser or transferee a physical certificate of title with an assignment on it as is necessary to show title in the purchaser or transferee; nor shall any person purchase or otherwise acquire a watercraft or outboard motor without obtaining a certificate of title for it in the person's name in accordance with this chapter; however, a purchaser may take possession of and operate a watercraft or outboard motor on the waters in this state without a certificate of title for a period not exceeding thirty days if the purchaser has been issued and has in the purchaser's possession a dealer's dated bill of sale or, in the case of a casual sale, a notarized bill of sale.

Effective Date: 10-31-2001



Section 1548.031 - Sale by minor requires signature of custodial adult.

(A) No minor under eighteen years of age shall sell or otherwise dispose of a watercraft or outboard motor or purchase or otherwise acquire a watercraft or outboard motor unless the application for a certificate of title is accompanied by a form prescribed by the chief of the division of watercraft and signed in the presence of a clerk or deputy clerk of a court of common pleas or any notary public by one of the minor's parents, the minor's guardian, or another person having custody of the minor authorizing the sale, disposition, purchase, or acquisition of the watercraft or outboard motor. At the time the adult signs the form, the adult shall provide identification establishing that the adult is the individual whose signature appears on the form.

(B) No right, title, or claim to or interest in a watercraft or outboard motor shall be acquired by or from a minor unless the application for a certificate of title is accompanied by the form required by this section.

(C) No clerk of a court of common pleas shall be held liable in any civil action that arises under the law of this state for injury or loss to persons or property caused when a person has obtained a certificate of title in violation of this section unless the clerk failed to use reasonable diligence in ascertaining the age of the minor or the identity of the adult who signed the form authorizing the sale, disposition, purchase, or acquisition of the watercraft or outboard motor by the minor.

Effective Date: 04-06-2007



Section 1548.032 - Physical certificate not required in private sale to dealer.

(A)

(1) If a person who is not an electronic watercraft dealer owns a watercraft or outboard motor for which a physical certificate of title has not been issued by a clerk of a court of common pleas and the person sells the watercraft or outboard motor to a watercraft dealer registered under section 1547.543 of the Revised Code, the person is not required to obtain a physical certificate of title to the watercraft or outboard motor in order to transfer ownership to the dealer. The person shall present the dealer, in a manner approved by the chief of the division of watercraft, with sufficient proof of the person's identity and complete and sign a form prescribed by the chief attesting to the person's identity and assigning the watercraft or outboard motor to the dealer. Except as otherwise provided in this section, the watercraft dealer shall present the assignment form to any clerk of a court of common pleas together with an application for a certificate of title and payment of the fees prescribed by section 1548.10 of the Revised Code.

In a case in which an electronic certificate of title has been issued and either the buyer or seller of the watercraft or outboard motor is an electronic watercraft dealer, the electronic watercraft dealer instead may inform a clerk of a court of common pleas via electronic means of the sale of the watercraft or outboard motor and assignment of ownership of the watercraft or outboard motor. The clerk shall enter the information relating to the assignment into the automated title processing system, and ownership of the watercraft or outboard motor passes to the applicant when the clerk enters this information into the system. The dealer is not required to obtain a physical certificate of title to the watercraft or outboard motor in the dealer's name.

(2) A clerk shall charge and collect from a dealer a fee of five dollars for each watercraft or outboard motor assignment sent by the dealer to the clerk under division (A)(1) of this section. The fee shall be distributed in accordance with section 1548.10 of the Revised Code.

(B) If a person who is not an electronic watercraft dealer owns a watercraft or outboard motor for which a physical certificate of title has not been issued by a clerk of a court of common pleas and the person sells the watercraft or outboard motor to a person who is not a watercraft dealer registered under section 1547.543 of the Revised Code, the person shall obtain a physical certificate of title to the watercraft or outboard motor in order to transfer ownership of the watercraft or outboard motor to that person.

Effective Date: 04-06-2007; 2008 SB271 06-13-2008



Section 1548.04 - Evidencing ownership.

No person acquiring a watercraft or outboard motor from the owner thereof, whether such owner is a manufacturer, importer, dealer, or otherwise, shall acquire any right, title, claim, or interest in or to such watercraft or outboard motor until such person has had issued to him a certificate of title to such watercraft or outboard motor, or delivered to him a manufacturer's or importer's certificate for it. Nor shall any waiver or estoppel operate in favor of such person against a person having possession of such certificate of title, or manufacturer's or importer's certificate for such watercraft or outboard motor, for a valuable consideration.

No court in any case at law or in equity shall recognize the right, title, claim, or interest of any person in or to any watercraft or outboard motor sold or disposed of, or mortgaged or encumbered, unless evidenced:

(A) By a certificate of title or a manufacturer's or importer's certificate issued in accordance with Chapter 1548. of the Revised Code;

(B) By admission in the pleadings or stipulation of the parties.

Effective Date: 01-01-1980



Section 1548.05 - Manufacturer's or importer's certificate.

No manufacturer, importer, dealer, or other person shall sell or otherwise dispose of a new watercraft or outboard motor to a dealer to be used by the dealer for purposes of display and resale without delivering to the dealer a manufacturer's or importer's certificate executed in accordance with this section and with such assignments on it as are necessary to show title in the name of the purchaser. No dealer shall purchase or acquire a new watercraft or outboard motor without obtaining from the seller the manufacturer's or importer's certificate.

A manufacturer's or importer's certificate of the origin of a watercraft or outboard motor shall contain the following information in such form and together with such further information as the chief of the division of watercraft may require:

(A) Description of the watercraft, including the make, year, length, series or model, if any, body type, hull identification number or serial number, and make, manufacturer's serial number, and horsepower of any inboard motor or motors; or description of the outboard motor, including the make, year, series or model, if any, manufacturer's serial number, and horsepower;

(B) Certification of the date of transfer of the watercraft or outboard motor to a distributor or dealer or other transferee, and the name and address of the transferee;

(C) Certification that this was the first transfer of the new watercraft or outboard motor in ordinary trade and commerce;

(D) Signature and address of a representative of the transferor.

An assignment of a manufacturer's or importer's certificate before a notary public or other officer empowered to administer oaths shall be printed on the reverse side of the manufacturer's or importer's certificate in the form to be prescribed by the chief. The assignment form shall include the name and address of the transferee, a certification that the watercraft or outboard motor is new, and a warranty that the title at the time of delivery is subject only to such liens and encumbrances as are set forth and described in full in the assignment.

Effective Date: 03-18-1999



Section 1548.06 - Application for certificate of title.

(A)

(1) Application for a certificate of title for a watercraft or outboard motor shall be made upon a form prescribed by the chief of the division of watercraft and shall be sworn to before a notary public or other officer empowered to administer oaths. The application shall be filed with the clerk of any court of common pleas. An application for a certificate of title may be filed electronically by any electronic means approved by the chief in any county with the clerk of the court of common pleas of that county. The application shall be accompanied by the fee prescribed in section 1548.10 of the Revised Code. The fee shall be retained by the clerk who issues the certificate of title and shall be distributed in accordance with that section. If a clerk of a court of common pleas, other than the clerk of the court of common pleas of an applicant's county of residence, issues a certificate of title to the applicant, the clerk shall transmit data related to the transaction to the automated title processing system.

(2) If a certificate of title previously has been issued for the watercraft or outboard motor, the application for a certificate of title also shall be accompanied by the certificate of title duly assigned unless otherwise provided in this chapter. If a certificate of title previously has not been issued for the watercraft or outboard motor in this state, the application, unless otherwise provided in this chapter, shall be accompanied by a manufacturer's or importer's certificate; by a sworn statement of ownership if the watercraft or outboard motor was purchased by the applicant on or before October 9, 1963, or if the watercraft is less than fourteen feet long with a permanently affixed mechanical means of propulsion and was purchased by the applicant on or before January 1, 2000; or by a certificate of title, bill of sale, or other evidence of ownership required by the law of another state from which the watercraft or outboard motor was brought into this state. Evidence of ownership of a watercraft or outboard motor for which an Ohio certificate of title previously has not been issued and which watercraft or outboard motor does not have permanently affixed to it a manufacturer's serial number shall be accompanied by the certificate of assignment of a hull identification number assigned by the chief as provided in section 1548.07 of the Revised Code.

(3) The clerk shall retain the evidence of title presented by the applicant and on which the certificate of title is issued, except that, if an application for a certificate of title is filed electronically, by a vendor on behalf of a purchaser of a watercraft or outboard motor, the clerk shall retain the completed electronic record to which the vendor converted the certificate of title application and other required documents. The chief, after consultation with the attorney general, shall adopt rules that govern the location at which, and the manner in which, are stored the actual application and all other documents relating to the sale of a watercraft or outboard motor when a vendor files the application for a certificate of title electronically on behalf of a purchaser.

(B) The clerk shall use reasonable diligence in ascertaining whether the facts in the application are true by checking the application and documents accompanying it or the electronic record to which a vendor converted the application and accompanying documents with the records of watercraft and outboard motors in the clerk's office. If the clerk is satisfied that the applicant is the owner of the watercraft or outboard motor and that the application is in the proper form, the clerk shall issue a physical certificate of title over the clerk's signature and sealed with the clerk's seal unless the applicant specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title. However, if the evidence indicates and an investigation shows that one or more Ohio titles already exist for the watercraft or outboard motor, the chief may cause the redundant title or titles to be canceled.

(C) In the case of the sale of a watercraft or outboard motor by a vendor to a general purchaser or user, the certificate of title shall be obtained in the name of the purchaser by the vendor upon application signed by the purchaser. In all other cases, the certificate shall be obtained by the purchaser. In all cases of transfer of watercraft or outboard motors, the application for certificate of title shall be filed within thirty days after the later of the date of purchase or assignment of ownership of the watercraft or outboard motor. If the application for certificate of title is not filed within thirty days after the later of the date of purchase or assignment of ownership of the watercraft or outboard motor, the clerk shall charge a late penalty fee of five dollars in addition to the fee prescribed by section 1548.10 of the Revised Code. The clerk shall retain the entire amount of each late penalty fee.

(D) The clerk shall refuse to accept an application for certificate of title unless the applicant either tenders with the application payment of all taxes levied by or pursuant to Chapter 5739. or 5741. of the Revised Code based on the applicant's county of residence less, in the case of a sale by a vendor, any discount to which the vendor is entitled under section 5739.12 of the Revised Code, or submits any of the following:

(1) A receipt issued by the tax commissioner or a clerk of courts showing payment of the tax;

(2) A copy of the unit certificate of exemption completed by the purchaser at the time of sale as provided in section 5739.03 of the Revised Code;

(3) An exemption certificate, in a form prescribed by the tax commissioner, that specifies why the purchase is not subject to the tax imposed by Chapter 5739. or 5741. of the Revised Code.

Payment of the tax shall be in accordance with rules issued by the tax commissioner, and the clerk shall issue a receipt in the form prescribed by the tax commissioner to any applicant who tenders payment of the tax with the application for the certificate of title.

(E)

(1) For receiving and disbursing the taxes paid to the clerk by a resident of the clerk's county, the clerk may retain a poundage fee of one and one one-hundredth per cent of the taxes collected, which shall be paid into the certificate of title administration fund created by section 325.33 of the Revised Code. The clerk shall not retain a poundage fee from payments of taxes by persons who do not reside in the clerk's county.

(2) A clerk, however, may retain from the taxes paid to the clerk an amount equal to the poundage fees associated with certificates of title issued by other clerks of courts of common pleas to applicants who reside in the first clerk's county. The chief of the division of watercraft, in consultation with the tax commissioner and the clerks of the courts of common pleas, shall develop a report from the automated title processing system that informs each clerk of the amount of the poundage fees that the clerk is permitted to retain from those taxes because of certificates of title issued by the clerks of other counties to applicants who reside in the first clerk's county.

(F) In the case of casual sales of watercraft or outboard motors that are subject to the tax imposed by Chapter 5739. or 5741. of the Revised Code, the purchase price for the purpose of determining the tax shall be the purchase price on an affidavit executed and filed with the clerk by the vendor on a form to be prescribed by the chief, which shall be prima-facie evidence of the price for the determination of the tax. In addition to the information required by section 1548.08 of the Revised Code, each certificate of title shall contain in bold lettering the following notification and statements: "WARNING TO TRANSFEROR AND TRANSFEREE (SELLER AND BUYER). You are required by law to state the true selling price. A false statement is a violation of section 2921.13 of the Revised Code and is punishable by six months imprisonment or a fine of up to one thousand dollars, or both. All transfers are audited by the department of taxation. The seller and buyer must provide any information requested by the department of taxation. The buyer may be assessed any additional tax found to be due."

(G) Each county clerk of courts shall forward to the treasurer of state all sales and use tax collections resulting from sales of titled watercraft and outboard motors during a calendar week on or before the Friday following the close of that week. If, on any Friday, the offices of the clerk of courts or the state are not open for business, the tax shall be forwarded to the treasurer of state on or before the next day on which the offices are open. Every remittance of tax under this division shall be accompanied by a remittance report in such form as the tax commissioner prescribes. Upon receipt of a tax remittance and remittance report, the treasurer of state shall date stamp the report and forward it to the tax commissioner. If the tax due for any week is not remitted by a clerk of courts as required under this division, the clerk shall forfeit the poundage fees for the sales made during that week. The treasurer of state may require the clerks of courts to transmit tax collections and remittance reports electronically.

(H) For purposes of a transfer of a certificate of title, if the clerk is satisfied that a secured party has discharged a lien but has not canceled the lien notation with a clerk, the clerk may cancel the lien notation on the automated title processing system and notify the clerk of the county of origin.

(I) Every clerk shall have the capability to transact by electronic means all procedures and transactions relating to the issuance of watercraft or outboard motor certificates of title that are described in the Revised Code as being accomplished by electronic means.

Effective Date: 06-26-2003; 06-30-2005



Section 1548.061 - Casual sales.

Notwithstanding any general requirement in this chapter to the effect that an application for a certificate of title to a watercraft or outboard motor shall be "sworn to" or shall be "sworn to before a notary public or other officer empowered to administer oaths," that requirement shall apply only in the case of a transfer of a watercraft or outboard motor between parties in the course of a sale by a person other than a registered watercraft dealer, as defined in section 1547.01 of the Revised Code, to a person who purchases the watercraft or outboard motor for use as a consumer.

Effective Date: 10-31-2001



Section 1548.07 - Application contents - permanent identification number.

(A) An application for a certificate of title shall be sworn to before a notary public or other officer empowered to administer oaths by the lawful owner or purchaser of the watercraft or outboard motor and shall contain the following information in the form and together with any other information that the chief of the division of watercraft may require:

(1) Name, address, and social security number or employer's tax identification number of the applicant;

(2) Statement of how the watercraft or outboard motor was acquired;

(3) Name and address of the previous owner;

(4) A statement of all liens, mortgages, or other encumbrances on the watercraft or outboard motor, including a description of the nature and amount of each lien, mortgage, or encumbrance, and the name and address of each holder of the lien, mortgage, or encumbrance;

(5) If there are no outstanding liens, mortgages, or other encumbrances, a statement of that fact;

(6) A description of the watercraft, including the make, year, length, series or model, if any, body type, hull identification number or serial number, and make, manufacturer's serial number, and horsepower of any inboard motor or motors; or a description of the outboard motor, including the make, year, series or model, if any, manufacturer's serial number, and horsepower;

(7) The purchase price, trade-in allowed, and amount of sales or use tax paid under Chapter 5739. or 5741. of the Revised Code.

(B) If the application is made by two persons regarding a watercraft or outboard motor in which they wish to establish joint ownership with right of survivorship, they may do so as provided in section 2131.12 of the Revised Code.

(C) If the applicant wishes to designate a watercraft or outboard motor in beneficiary form, the applicant may do so as provided in section 2131.13 of the Revised Code.

(D) If the watercraft or outboard motor contains a permanent identification number placed on the watercraft or outboard motor by the manufacturer, this number shall be used as the serial number or hull identification number. If there is no manufacturer's identification number, or if the manufacturer's identification number has been removed or obliterated, the chief, upon receipt of a prescribed application and proof of ownership, may assign an identification number for the watercraft or outboard motor, and this number shall be permanently affixed or imprinted by the applicant, at the place and in the manner designated by the chief, upon the watercraft or outboard motor for which it is assigned.

Effective Date: 07-23-2002



Section 1548.071 - Joint ownership with right of survivorship.

Any two persons may establish in accordance with section 2131.12 of the Revised Code joint ownership with right of survivorship in a watercraft or outboard motor for which a certificate of title is required under this chapter and that one or both of them owns. Two persons who establish joint ownership with right of survivorship in a watercraft or outboard motor in accordance with section 2131.12 of the Revised Code may terminate the joint ownership with right of survivorship by applying for a title in accordance with this chapter.

Effective Date: 07-23-2002



Section 1548.072 - Designating transfer-on-death beneficiary or beneficiaries.

Any person who owns a watercraft or outboard motor for which a certificate of title is required under this chapter may establish ownership of the watercraft or outboard motor that is transferable on death by designating the watercraft or outboard motor in beneficiary form in accordance with section 2131.13 of the Revised Code. Any person who establishes ownership of a watercraft or outboard motor that is transferable on death in accordance with section 2131.13 of the Revised Code may terminate that type of ownership or change the designation of the transfer-on-death beneficiary or beneficiaries by applying for a certificate of title in accordance with this chapter.

Effective Date: 07-23-2002



Section 1548.08 - Information contained on physical certificate of title.

(A) When the clerk of a court of common pleas issues a physical certificate of title for a watercraft or outboard motor, the clerk shall issue it over the clerk's official seal. All physical certificates of title to watercraft or outboard motors shall contain the information required in the application for them as prescribed by section 1548.07 of the Revised Code, as well as spaces for the dates of notation and cancellation of each lien, mortgage, or encumbrance, over the signature of the clerk. If any certificate of title is issued for a watercraft or outboard motor in which two persons are establishing joint ownership with right of survivorship under section 2106.17 of the Revised Code, the certificate, in addition to the information required by this section, shall show that the two persons have established joint ownership with right of survivorship in the watercraft or outboard motor.

An assignment of certificate of title before a notary public or other officer empowered to administer oaths shall appear on the reverse side of each physical certificate of title in the form to be prescribed by the chief of the division of watercraft. The assignment form shall include a warranty that the signer is the owner of the watercraft or outboard motor and that there are no mortgages, liens, or encumbrances on the watercraft or outboard motor except as are noted on the face of the certificate of title.

(B) An electronic certificate of title is an electronic record stored in the automated title processing system that establishes ownership of a watercraft or outboard motor, as well as any security interests that exist in that watercraft or outboard motor.

Effective Date: 07-23-2002; 09-16-2004



Section 1548.09 - Issuing physical or electronic certificate of title.

When the clerk of a court of common pleas issues a physical certificate of title, the clerk shall issue the certificate of title on a form and in a manner prescribed by the chief of the division of watercraft. The clerk shall file a copy of the physical evidence for the creation of the certificate of title in a manner prescribed by the chief of the division of watercraft. A clerk may retain digital images of documents used as evidence for issuance of a certificate of title. Certified printouts of documents retained as digital images shall have the same evidentiary value as the original physical documents. The record of the issuance of the certificate of title shall be maintained in the automated title processing system. The clerk shall sign and affix the clerk's seal to the original certificate of title and, if there are no liens on the watercraft or outboard motor, shall deliver the certificate to the applicant. If there are one or more liens on the watercraft or outboard motor, the clerk shall deliver the certificate of title to the holder of the first lien.

The chief shall approve a uniform method of numbering certificates of title. The numbering shall be in such manner that the county of issuance is indicated. Numbers shall be assigned to certificates of title in the manner approved by the chief. The clerk shall file all certificates of title according to policies prescribed by the chief, and the clerk shall maintain in the clerk's office indexes for the certificates of title.

The clerk need not retain on file any certificate of title, duplicate certificate of title, or memorandum certificate of title, or supporting evidence of them, covering any watercraft or outboard motor for a period longer than seven years after the date of its filing; thereafter, the certificate and supporting information may be destroyed. The clerk shall issue a duplicate title, when duly applied for, of any title that has been destroyed as provided in this section.

The clerk shall issue a physical certificate of title to an applicant unless the applicant specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title. The fact that a physical certificate of title is not issued for a watercraft or outboard motor does not affect ownership of the watercraft or outboard motor. In that case, when the clerk completes the process of entering certificate of title application information into the automated title processing system, the effect of the completion of the process is the same as if the clerk actually issued a physical certificate of title for the watercraft or outboard motor.

Effective Date: 10-31-2001; 09-16-2004



Section 1548.10 - Fees.

(A) The clerk of the court of common pleas shall charge and retain fees as follows:

(1) Fifteen dollars for each duplicate copy of a certificate of title. The clerk shall retain that entire fee.

(2) Fifteen dollars for each certificate of title, which shall include any notation or indication of any lien or security interest on a certificate of title and any memorandum certificate of title or non-negotiable evidence of ownership requested at the time the certificate of title is issued. The clerk shall retain ten dollars and fifty cents of that fee when there is a notation of a lien or security interest on the certificate of title and twelve dollars when there is no lien or security interest noted on the certificate of title.

(3) Five dollars for each certificate of title with no security interest noted that is issued to a licensed watercraft dealer for resale purposes. The clerk shall retain two dollars of that fee.

(4) Five dollars for each memorandum certificate of title or non-negotiable evidence of ownership that is applied for separately. The clerk shall retain that entire fee.

(B) The fees charged for a certificate of title and the notation or indication of any lien or security interest on a certificate of title that are not retained by the clerk shall be paid to the chief of the division of watercraft by monthly returns, which shall be forwarded to the chief not later than the fifth day of the month next succeeding that in which the certificate is forwarded, or that in which the chief is notified of a lien or security interest or cancellation of a lien or security interest.

The chief shall deposit one dollar of the amount the chief receives for each certificate of title in the automated title processing fund created in section 4505.09 of the Revised Code. Moneys deposited in that fund under this section shall be used for the purpose specified in division (B)(3)(b) of that section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-31-2001



Section 1548.11 - Ownership of vehicle changed by operation of law.

(A) In the event of the transfer of ownership of a watercraft or outboard motor by operation of law, as upon inheritance, devise, bequest, order in bankruptcy, insolvency, replevin, or execution of sale, or whenever the engine of a watercraft is replaced by another engine, a watercraft or outboard motor is sold to satisfy storage or repair charges, or repossession is had upon default in performance of the terms of a security agreement as provided in Chapter 1309. of the Revised Code, a clerk of a court of common pleas, upon the surrender of the prior certificate of title or the manufacturer's or importer's certificate, or, when that is not possible, upon presentation of satisfactory proof to the clerk of ownership and rights of possession to the watercraft or outboard motor, and upon payment of the fee prescribed in section 1548.10 of the Revised Code and presentation of an application for certificate of title, may issue to the applicant a certificate of title to the watercraft or outboard motor. Only an affidavit by the person or agent of the person to whom possession of the watercraft or outboard motor has passed, setting forth the facts entitling the person to possession and ownership, together with a copy of the journal entry, court order, or instrument upon which the claim of possession and ownership is founded, is satisfactory proof of ownership and right of possession. If the applicant cannot produce such proof of ownership, the applicant may apply directly to the chief of the division of watercraft and submit such evidence as the applicant has, and the chief, if the chief finds the evidence sufficient, may authorize the clerk to issue a certificate of title. If the chief finds the evidence insufficient, the applicant may petition the court of common pleas for a court order ordering the clerk to issue a certificate of title. The court shall grant or deny the petition based on the sufficiency of the evidence presented to the court. If, from the records in the office of the clerk, there appears to be any lien on the watercraft or outboard motor, the certificate of title shall contain a statement of the lien unless the application is accompanied by proper evidence of its extinction.

(B) Upon the death of one of the persons who have established joint ownership with right of survivorship under section 2131.12 of the Revised Code in a watercraft or outboard motor and the presentation to the clerk of the title and the certificate of death of the deceased person, the clerk shall enter into the records the transfer of the watercraft or outboard motor to the surviving person, and the title to the watercraft or outboard motor immediately passes to the surviving person. The transfer does not affect any liens on the watercraft or outboard motor.

(C) The clerk shall transfer a decedent's interest in one watercraft, one outboard motor, or one of each to the decedent's surviving spouse as provided in section 2106.19 of the Revised Code.

(D) Upon the death of an owner of a watercraft or outboard motor designated in beneficiary form under section 2131.13 of the Revised Code, upon application of the transfer-on-death beneficiary or beneficiaries designated pursuant to that section, and upon presentation to the clerk of the certificate of title and the certificate of death of the deceased owner, the clerk shall transfer the watercraft or outboard motor and issue a certificate of title to the transfer-on-death beneficiary or beneficiaries. The transfer does not affect any liens upon any watercraft or outboard motor so transferred.

Effective Date: 07-23-2002; 09-16-2004



Section 1548.12 - Surrender and cancellation of certificate of title.

Each owner of a watercraft or outboard motor and each person mentioned as owner in the last certificate of title, when the watercraft or outboard motor is dismantled, destroyed, or changed in such manner that it loses its character as a watercraft or outboard motor, or changed in such manner that it is not the watercraft or outboard motor described in the certificate of title, shall surrender the certificate of title to a clerk of a court of common pleas, and the clerk, with the consent of any holders of any liens noted on the certificate of title, then shall enter a cancellation upon the clerk's records and shall notify the chief of the division of watercraft of the cancellation.

Upon the cancellation of a certificate of title in the manner prescribed by this section, the clerk and the chief may cancel and destroy all certificates and all memorandum certificates in that chain of title.

Effective Date: 10-31-2001



Section 1548.13 - Duplicate certificates.

In the event of a lost or destroyed certificate of title, application shall be made to a clerk of a court of common pleas by the owner of the watercraft or outboard motor, or the holder of a lien on it, for a certified copy of the certificate upon a form prescribed by the chief of the division of watercraft and accompanied by the fee prescribed by section 1548.10 of the Revised Code. The application shall be signed and sworn to by the person making the application, and the clerk shall issue a certified copy of the certificate of title to the person entitled to receive it under this chapter. The certified copy shall be plainly marked across its face with the word "duplicate," and any subsequent purchaser of the watercraft or outboard motor in the chain of title originating through the certified copy acquires only such rights in the watercraft or outboard motor as the original holder of the certified copy had. Any purchaser of the watercraft or outboard motor, at the time of purchase, may require the seller to indemnify the purchaser and all subsequent purchasers of the watercraft or outboard motor against any loss that the purchaser or any subsequent purchaser may suffer by reason of any claim presented upon the original certificate. In the event of the recovery of the original certificate of title by the owner, the owner shall surrender it immediately to a clerk for cancellation.

The holder of a certificate of title for a watercraft or outboard motor upon which is noted an existing lien, encumbrance, or mortgage may apply at any time to a clerk for a memorandum certificate, on a form prescribed by the chief, that is signed and sworn to by the applicant. Upon receipt of the application together with the fee prescribed by section 1548.10 of the Revised Code, and if the application appears to be regular, the clerk shall issue to the applicant a memorandum certificate for the watercraft or outboard motor. If the memorandum certificate is lost or destroyed, the holder of it may obtain a certified copy of it by applying for the copy on a form prescribed by the chief, accompanied by the fee prescribed in section 1548.10 of the Revised Code. In the event of the recovery of the original memorandum certificate by the owner, the owner shall surrender it immediately to a clerk for cancellation. Such a memorandum certificate is not assignable and constitutes no evidence of title or of right to transfer or encumber the watercraft or outboard motor described in it.

The owner of a watercraft or outboard motor may apply at any time to a clerk for a non-negotiable evidence of ownership for the watercraft or outboard motor.

Effective Date: 10-31-2001; 09-16-2004



Section 1548.131 - [Repealed].

Effective Date: 01-01-1980



Section 1548.14 - Title information furnished - reports - copies - fees.

The chief of the division of watercraft, upon the application of any person and payment of the proper fees, may prepare and furnish title information in such form and subject to such territorial division or other classification as he may direct. The chief may search the records of the division of watercraft and make reports thereof, and make photographic copies of the division records and attestations thereof.

Fees therefor shall be charged and collected as follows:

(A) For searches of the records and reports thereof, two dollars for each name, number, or fact reported on;

(B) For photographic copies of records and attestations thereof, under the signature of the chief, two dollars per copy.

Such copies shall be taken as prima-facie evidence of the facts therein stated in any court of the state. The chief and the clerk of the court of common pleas shall furnish information on any title without charge to state highway patrol troopers, sheriffs, or chiefs of police.

Fees collected as provided in this section shall be received by the chief.

Effective Date: 08-08-1991



Section 1548.141 - Public access to title information via electronic means.

The chief of the division of watercraft shall enable the public to access watercraft and outboard motor title information via electronic means. No fee shall be charged for this access. The title information that must be so accessible is only the title information that is in an electronic format at the time a person requests this access.

The chief shall establish procedures governing this access. The procedures may be established by rule in accordance with Chapter 119. of the Revised Code. In adopting these procedures, the chief shall confer with the clerks of the courts of common pleas.

Access by the public to watercraft and outboard motor title information under this section shall comply with all restrictions contained in the Revised Code and federal law that govern the disclosure of that information.

Effective Date: 10-31-2001; 09-16-2004



Section 1548.15 - Authorized agents.

Manufacturers and importers shall appoint and authorize agents who shall sign manufacturer's or importer's certificates. The chief of the division of watercraft may require that a certified copy of a list containing the names and the facsimile signatures of the authorized agents be furnished him and be forwarded to each clerk of the court of common pleas in the respective counties within the state, and the chief may prescribe the form of authorization to be used by manufacturers or importers and the method of certification of the names of said agents.

Effective Date: 12-21-1971



Section 1548.16 - Administration of oaths.

The clerk of the court of common pleas and his authorization deputies may administer oaths on any application or affidavit required by Chapter 1548. of the Revised Code.

Effective Date: 10-10-1963



Section 1548.17 - Notification of watercraft thefts.

Every peace officer, sheriff, watercraft officer, division of parks and recreation officer, division of wildlife officer, conservancy district officer, constable, or state highway patrol trooper, having knowledge of a stolen watercraft or outboard motor, shall immediately furnish the chief of the division of watercraft with full information concerning the theft.

The chief, whenever a report of the theft or conversion of a watercraft or outboard motor is received, shall make a distinctive record of it, including the make of the stolen watercraft or outboard motor and its manufacturer's or assigned serial number, and shall file the record in the numerical order of the manufacturer's or assigned serial number with the index records of the watercraft or outboard motors of such make. The chief shall prepare a report listing watercraft and outboard motors stolen and recovered as disclosed by the reports submitted to the chief, to be distributed as the chief deems advisable.

If, under section 1548.02 of the Revised Code, the chief learns of the issuance of a certificate of title to such a watercraft or outboard motor, the chief shall immediately notify the rightful owner of the watercraft or outboard motor and the clerk who issued the certificate of title, and if, upon investigation, it appears that the certificate of title was improperly issued, the chief shall immediately cancel it.

In the event of the recovery of a stolen or converted watercraft or outboard motor, the owner shall immediately notify the chief, who shall remove the record of the theft or conversion from the chief's file.

Effective Date: 10-31-2001



Section 1548.18 - Prohibited acts.

No person shall do any of the following:

(A) Operate in this state a watercraft for which a certificate of title is required or a watercraft powered by an outboard motor for which a certificate of title is required without having the certificate, or a valid temporary permit and number, in accordance with this chapter or, if a physical certificate of title has not been issued for it, operate the watercraft or outboard motor in this state knowing that the ownership information relating to the watercraft or outboard motor has not been entered into the automated title processing system by a clerk of a court of common pleas;

(B) Operate in this state a watercraft for which a certificate of title is required or a watercraft powered by an outboard motor for which a certificate of title is required upon which the certificate of title has been canceled;

(C) Fail to surrender any certificate of title upon cancellation of it by the chief of the division of watercraft and notice of the cancellation as prescribed in this chapter;

(D) Fail to surrender the certificate of title to a clerk of a court of common pleas as provided in this chapter, in case of the destruction or dismantling or change of a watercraft or outboard motor in such respect that it is not the watercraft or outboard motor described in the certificate of title;

(E) Violate any provision of this chapter for which no penalty is otherwise provided, or any lawful rules adopted pursuant to this chapter;

(F) Operate in this state a watercraft or outboard motor knowing that the certificate of title to or ownership of the watercraft or outboard motor as otherwise reflected in the automated title processing system has been canceled.

Effective Date: 10-31-2001



Section 1548.19 - Offenses concerning stolen watercraft and certificates of title.

No person shall do any of the following:

(A) Procure or attempt to procure a certificate of title to a watercraft or outboard motor, or pass or attempt to pass a certificate of title or any assignment of a certificate of title to a watercraft or outboard motor, or in any other manner gain or attempt to gain ownership of a watercraft or outboard motor, knowing or having reason to believe that the watercraft or outboard motor has been stolen;

(B) Sell or offer for sale in this state a watercraft or outboard motor on which the manufacturer's or assigned serial number has been destroyed, removed, covered, altered, or defaced with knowledge of the destruction, removal, covering, alteration, or defacement of the manufacturer's or assigned serial number;

(C) Sell or transfer a watercraft or outboard motor without delivering to the purchaser or transferee of it a certificate of title, or a manufacturer's or importer's certificate to it, assigned to the purchaser as provided for in this chapter, except as otherwise provided in this chapter.

Effective Date: 10-31-2001



Section 1548.20 - Security interest covering watercraft or outboard motor for which certificate of title is required.

(A) Chapter 1309. of the Revised Code does not permit or require the deposit, filing, or other record of a security interest covering a watercraft or outboard motor for which a certificate of title is required. Any security agreement covering a security interest in a watercraft or outboard motor, if it is accompanied by delivery of a manufacturer's or importer's certificate and followed by actual and continued possession of that certificate by the holder of the instrument, or, in the case of a certificate of title, if a notation of the security agreement has been made by a clerk of a court of common pleas on the face of the certificate of title or the clerk has entered a notation of the agreement into the automated title processing system and a physical certificate of title for the watercraft or outboard motor has not been issued, shall be valid as against the creditors of the debtor, whether armed with process or not, and against subsequent purchasers, secured parties, and other lienholders or claimants. All security interests, liens, mortgages, and encumbrances entered into the automated title processing system in relation to a particular certificate of title, regardless of whether a physical certificate of title is issued, take priority according to the order of time in which they are entered into the automated title processing system by the clerk. Exposure for sale of any watercraft or outboard motor by its owner, with the knowledge or with the knowledge and consent of the holder of any security interest, lien, mortgage, or encumbrance on the watercraft or outboard motor, shall not render the security interest lien, mortgage, or encumbrance ineffective as against the creditors of the owner or against holders of subsequent security interests, liens, mortgages, or encumbrances upon the watercraft or outboard motor.

(B) If a secured party presents evidence of the security interest to a clerk of a court of common pleas together with the certificate of title, if a physical certificate of title for the watercraft or outboard motor exists, and the fee prescribed by section 1548.10 of the Revised Code, the clerk, unless the secured party specifically requests the clerk not to issue a physical certificate of title, shall issue a new original certificate of title from the automated title processing records. The new certificate shall indicate the security interest and the date of the security interest. The clerk also shall note the security interest and its date in the clerk's files and enter that information into the automated title processing system, and on that day shall notify the chief of the division of watercraft. The clerk shall indicate by appropriate notation on the security agreement itself the fact that the security interest has been noted on the certificate of title.

(C) If a security interest is fully discharged as a result of its holder's receipt of good funds in the correct amount and if the holder holds a physical certificate of title, the holder shall note the discharge of the security interest over the holder's signature on the face of the certificate of title, or, if there is not sufficient space for the notation on the face of the certificate of title, the holder shall note the discharge over the holder's signature on a form prescribed by the chief. Except as otherwise provided in this section, prior to delivering the certificate of title to the owner, the holder or the holder's agent shall convey the certificate of title or a separate sworn statement of the discharge of the security interest and any additional information the chief requires to a clerk. The conveyance shall occur not more than seven business days after the date good funds in the correct amount to fully discharge the security interest have been credited to an account of the holder, provided the holder has been provided accurate information concerning the watercraft or outboard motor. Conveyance of the certificate of title or separate sworn statement of the discharge within the required seven business days may be indicated by postmark or receipt by a clerk within that period. If the discharge of the security interest appears to be genuine, the clerk shall note the discharge of the security interest on the face of the certificate of title, if it was so conveyed, and note it in the automated title processing system .

If a security interest is fully discharged as a result of its holder's receipt of good funds in the correct amount and the holder does not hold a physical certificate of title, when the holder notifies a clerk of the discharge of its security interest, the holder at that time also may request the clerk to issue a physical certificate of title to the watercraft or outboard motor. The request shall specify whether the clerk is to send the certificate of title directly to the owner or to the holder or the holder's agent for transmission to the owner. If such a request is made, the clerk shall issue a physical certificate of title and send it to the specified person.

The clerk shall not honor such a request for a physical certificate of title if it is not made by the holder at the same time as the holder's notification to the clerk of the discharge of its security interest.

(D)

(1) In all cases, a secured party may choose to present a clerk with evidence of a security interest via electronic means, and the clerk shall enter the security interest into the automated title processing system. A secured party also may choose to notify a clerk of the discharge of its security interest via electronic means, and the clerk shall enter the cancellation into the automated title processing system.

(2) In the case of a security interest that is being satisfied by a watercraft dealer to whom a certificate of title is being transferred, the cancellation of the security interest shall occur during the course of the transfer. The dealer shall submit a discharge request to the secured party. A discharge request shall include good funds in the correct amount to fully discharge the security interest and accurate information concerning the watercraft or outboard motor.

(3)

(a) Upon receiving a discharge request that complies with division (D)(2) of this section, except as otherwise provided in this division, a secured party shall convey the certificate of title, with the discharge of the security interest noted on its face, to the dealer within seven business days after the date good funds in the correct amount to fully discharge the security interest have been credited to an account of the secured party.

If a secured party is unable to convey to the dealer a certificate of title within the required seven business days, the secured party instead shall convey to the dealer an affidavit stating that the security interest has been discharged, together with payment for a duplicate certificate of title, within that period.

(b) Conveyance of a certificate of title, or affidavit and required payment, from a secured party to a dealer under the circumstances described in division (D)(3)(a) of this section within the required seven business days may be indicated by a postmark within that period.

(4) A secured party is liable to a dealer for a late fee of ten dollars per day for each certificate of title, or affidavit and required payment, conveyed to the dealer more than seven business days but less than twenty-one days after the date specified in division (D)(3)(a) of this section and, from then on, twenty-five dollars per day until the certificate of title, or affidavit and required payment, are conveyed to the dealer.

(E) If a physical certificate of title has not been issued for a watercraft or outboard motor and all the security interests relating to that watercraft or outboard motor have been discharged, the owner of the watercraft or outboard motor may obtain a physical certificate of title from the clerk of any court of common pleas upon payment of the fee specified in section 1548.10 of the Revised Code.

(F) If a clerk of a court of common pleas, other than the clerk of the court of common pleas of the county in which the owner of a watercraft or outboard motor resides, enters a notation of the existence of, or the cancellation of, a security interest relating to the watercraft or outboard motor, the clerk shall transmit the data relating to the notation to the automated title processing system.

(G) The electronic transmission of security interest and other information under this section shall comply with rules adopted by the registrar of motor vehicles under section 4505.13 of the Revised Code.

(H) As used in this section:

(1) "Accurate information" means the serial number of the watercraft or outboard motor, if any; the make and model of the watercraft or outboard motor; and the name and address of the owner of the watercraft or outboard motor as they appear on the certificate of title that is to be conveyed.

(2) "Good funds" has the same meaning as in section 4505.13 of the Revised Code.

(3) "Watercraft dealer" has the same meaning as in section 1547.01 of the Revised Code.

Effective Date: 10-31-2001; 09-16-2004



Section 1548.21 - Watercraft not subject of certificate of title.

A watercraft or outboard motor acquired by the owner prior to January 1, 1964, need not be the subject of a certificate of title until it is mortgaged, sold, or otherwise disposed of.

Effective Date: 10-10-1963



Section 1548.22 - Remaining fees paid to treasurer of state credited to waterways safety fund.

The chief of the division of watercraft, after deducting the necessary and actual expenses incurred by the division in administering Chapter 1548. of the Revised Code, shall pay to the treasurer of state to the credit of the waterways safety fund the fees received by him under sections 1548.10 and 1548.14 of the Revised Code.

Effective Date: 12-21-1971



Section 1548.99 - Penalty.

(A) Whoever violates section 1548.18 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 1548.19 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 1551 - ENERGY

Section 1551.01 - Energy definitions.

As used in this chapter:

(A) "Governmental agency" means the United States government or any department, agency, or instrumentality thereof; any department, agency, or instrumentality of a state government; any municipal corporation, county, township, board of education, or other political subdivision or any other body corporate and politic of a state; or any agency, commission, or authority established under an interstate compact or agreement.

(B) "Energy resource development facility" means any energy resource development, research, or conservation facility, including pilot as well as demonstration facilities, and including undivided or other interests therein, acquired or to be acquired, or constructed or to be constructed under this chapter or Chapter 6121. or 6123. of the Revised Code, or acquired or to be acquired, or constructed or to be constructed by a governmental agency or person with all or a part of the cost thereof being paid from a loan or grant under such chapters, including all buildings and facilities that the director of development services determines necessary for the operation of the facility, together with all property, rights, easements, and interests that may be required for the operation of the facility, which facilities may include:

(1) Any building, testing facility, testing device, or support facilities which would provide experimental, demonstration, or testing capabilities or services not otherwise available in this state and which are necessary for the accomplishment of the purposes of this chapter;

(2) Any method, process, structure, or equipment that is used to store coal, oil, natural gas, fuel for nuclear reactors, or any other form of energy;

(3) Any method, process, structure, or equipment that is used to recover or convert coal, oil, natural gas, steam, or other form of energy from property located within the state for the purpose of supplying energy for utilization;

(4) Any method, process, structure, or equipment that is designed to result in more efficient recovery, conversion, or utilization of energy resources within the state, including any scrap tire recovery facility for which a registration certificate or permit has been issued under section 3734.78 of the Revised Code;

(5) Any improvement that is designed to improve the thermal efficiency of a building or structure or reduce the fuel or power needed to heat, cool, light, ventilate, or provide hot water in a building or structure;

(6) Any improvement designed to enable the substitution of coal or alternate fuel, other than natural gas, for natural gas or a petroleum fuel, or the conversion of coal to other fuels;

(7) Any improvement designed to enable the combustion of high sulfur coal in compliance with air or water pollution control or solid waste disposal laws, including, but not limited to, any facility for processing coal to remove sulfur before combustion of the coal, for fluidized bed combustion, or for removal of the sulfur before the products of combustion are emitted or discharged.

(C) "Cost" as applied to an energy resource development facility means the cost of acquisition and construction, the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for such acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office and sub-offices of the department of development, the cost of diverting highways, interchange of highways, access roads to private property, including the cost of land or easements for such access roads, the cost of public utility and common carrier relocation or duplication, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of construction, engineering, expenses of research and development with respect to the facility, legal expenses, plans, specifications, surveys, studies, estimates of cost and revenues, working capital, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing such facility, administrative expense, and such other expense as may be necessary or incident to the acquisition or construction of the facility, the financing of such acquisition or construction, including the amount authorized in the resolution of the Ohio water development authority providing for the issuance of energy resource development revenue bonds to be paid into any special funds from the proceeds of such bonds, and the financing of the placing of such facility in operation. Any obligation, cost, or expense incurred after August 26, 1975, by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a facility may be regarded as a part of the cost of such facility and may be reimbursed out of the proceeds of energy resource development revenue bonds.

(D) "Revenues" means all rentals and other charges received by the Ohio water development authority for the use or services of any energy resource development facility, any contract, gift, or grant received with respect to any energy resource development facility, and moneys received with respect to the lease, sublease, sale, including installment sale or conditional sale, or other disposition of an energy resource development facility, moneys received in repayment of and for interest on any loans made by the authority to a person or governmental agency, whether from the United States or any department, administration, or agency thereof, or otherwise, proceeds of energy resource development revenue bonds to the extent that the use thereof for payment of principal of, premium, if any, or interest on the bonds is authorized by the authority, proceeds from any insurance, condemnation, or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of a facility, and income and profit from the investment of the proceeds of energy resource development revenue bonds or of any revenues.

(E) "Construction," unless the context indicates a different meaning or intent, includes construction, reconstruction, enlargement, improvement, or providing furnishings or equipment.

(F) "Energy resource development revenue bonds," unless the context indicates a different meaning or intent, includes energy resource development revenue bonds, energy resource development revenue notes, and energy resource development revenue refunding bonds.

(G) "Energy" means work or heat that is, or can be, produced from any fuel or source whatsoever.

(H) "Energy audit" means any process by which energy usage or costs of heating, cooling, lighting, and climate control in a building or structure are determined.

(I) "Energy conservation" means preservation of energy resources by efficient utilization, and reduction of waste.

(J) "Energy conservation measure" means any modification of a building, structure, machine, appliance, vehicle, improvement, or process in order to improve its efficiency of energy use or energy costs.

(K) "Fuel" means petroleum, crude oil, petroleum product, coal, natural gas, synthetic natural or artificial gas, nuclear, or other substance used primarily for its energy content.

(L) "Net energy analysis" means the determination of the amount of energy remaining after all energy outputs have been subtracted from the energy inputs of a given system.

(M) "Department of development" means the development services agency and "director of development" means the director of development services.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 10-29-1993



Section 1551.02, 1551.03 - [Repealed].

Effective Date: 02-24-1983



Section 1551.04 - Amended and Renumbered RC 4935.01.

Effective Date: 10-17-1985



Section 1551.05 - Department duties as to energy.

The department of development shall:

(A) Monitor and assess technological advancements in energy conservation and development, and maintain to the extent practicable a capability for independent technology assessment to support formulation of state energy policy;

(B) Review laws, rules, and state agency policies that affect energy utilization, and recommend to the agencies and the general assembly changes to achieve energy conservation and development;

(C) Develop methods for the performance of energy audits of buildings and structures and net energy analyses, employing whenever possible existing knowledge and practices, in order to identify energy cost savings to be realized through energy conservation measures, and prepare or identify curricula or source materials for training of persons conducting energy audits;

(D) Implement a continuing public education effort designed to inform individuals and organizations about specific and appropriate ways to conserve energy;

(E) Provide technical assistance, information on technological advancements in energy production, use, and conservation, energy efficiency information, recommendations to state agencies and local governments, assistance in the identification, evaluation, and implementation of measures to reduce energy consumption and waste, and public information on energy conservation measures, criteria, and alternatives to assist consumers in purchasing appliances, machinery, power tools, and similar products;

(F) Identify, project, and monitor reduction in energy demand due to energy conservation measures in the industrial, commercial, residential, transportation, and energy production sectors and the state as a whole;

(G) Annually apply for, receive, accept, and administer assistance on behalf of the state pursuant to and in compliance with the "Energy Policy and Conservation Act," 89 Stat. 871, 42 U.S.C. 6201, as amended.

Effective Date: 10-17-1985



Section 1551.06 - Cooperation and coordination among agencies.

The department of development shall be the coordinating agency responsible for involving all other appropriate agencies of state government in developing programs to conserve energy, and shall be responsible for minimizing duplication of effort among state agencies and programs in the state.

All state departments, agencies, institutions, universities, colleges, authorities, boards, and commissions, and all political subdivisions and quasi-governmental agencies of the state shall cooperate and coordinate all such activities with the department to ensure its orderly and efficient administration and enforcement.

Effective Date: 10-17-1985



Section 1551.07 - [Repealed].

Effective Date: 10-17-1985



Section 1551.08 - [Repealed].

Effective Date: 02-24-1983



Section 1551.09 - Amended and Renumbered RC 4935.03.

Effective Date: 10-17-1985



Section 1551.10 - [Repealed].

Effective Date: 02-24-1983



Section 1551.11 - Director of development - powers and duties.

(A) To achieve the purposes of sections 1551.01 to 1551.25 of the Revised Code, the director of development may:

(1) Identify, plan, organize, initiate, and sponsor studies, research, and experimental, pilot, and demonstration facilities and projects that would lead to the development and more efficient utilization of present, new, or alternative energy sources in this state, to the conservation of energy, to the attraction of federal and other development funding in emerging and established national or state priority areas, or to the enhancement of the economic development of the state;

(2) Promote, assist, and provide financial assistance for the development of nonprofit corporations organized and established under Chapter 1702. of the Revised Code to further the purposes of this section;

(3) Seek out, apply for, receive, and accept grants, gifts, contributions, loans, and other assistance in any form from public and private sources, including assistance from any governmental agency;

(4) Make grants under division (F) of section 1551.12 of the Revised Code from funds that are appropriated by the general assembly and from gifts or grants obtained under division (A)(3) of this section for the purposes of developing, constructing, or operating experimental, pilot, and demonstration facilities or programs which develop, test, or demonstrate more efficient and environmentally acceptable methods of extracting energy resources; new concepts, programs, or technology for the conservation of energy; new concepts, programs, or technology for the efficient and environmentally acceptable utilization of present, new, or alternative energy sources; or concepts, programs, or technology which develop resources of the state. Grants may be made, without limitation, for projects and programs such as experimental demonstrations of the use of Ohio coal in processes which would facilitate its widespread use as a source of energy; experimental demonstrations of new or improved coal, natural gas, and natural petroleum extraction techniques and of reclamation techniques at the extraction sites; experimental demonstrations or development of solar heating and cooling and potentially energy-efficient construction in public buildings, schools, offices, commercial establishments, and residential homes; development of programs or experimental demonstrations of the utilization of waste products in energy production and mineral and energy conservation; and development of programs or experimental demonstrations of technologies which would permit utility pricing policies which may reduce the consumer costs of energy.

(5) Enter into agreements with persons and governmental agencies, in any combination, for the purposes of this section.

(B) Any materials or data submitted to, made available by or to, or received by the director under division (A) of this section, division (F) of section 1551.12, or division (B) of section 1551.15 of the Revised Code, and any information taken from those materials or data for any purpose, to the extent that those materials or data consist of trade secrets or other proprietary information, are not public information or public documents and shall not be open to public inspection.

(C) The exercise by the director of the powers conferred by sections 1551.01 to 1551.25 of the Revised Code for the preservation or creation of jobs and employment opportunities for the people of this state through the development and efficient utilization of energy resources of the state is in all respects for the benefit of the people of the state, and is determined to be an essential government function and public purpose of the state.

Effective Date: 06-26-2003



Section 1551.12 - Organizational powers.

The director of development may:

(A) Seek, solicit, or acquire personal property or any estate, interest, or right in real property, or services, funds, and other things of value of any kind or character by purchase, lease, gift, grant, contribution, exchange, or otherwise from any person or governmental agency to be held, used, and applied in accordance with and for the purposes of sections 1551.01 to 1551.25 of the Revised Code;

(B) Contract for the operation of, and establish rules for the use of, facilities over which the director has supervision or control, which rules may include the limitation of ingress to or egress from such facilities as may be necessary to maintain the security of such facilities and to provide for the safety of those on the premises of such facilities;

(C) Purchase such fire and extended coverage insurance and insurance protecting against liability for damage to property or injury to or death of persons as the director may consider necessary and proper under sections 1551.01 to 1551.25 of the Revised Code;

(D) Sponsor, conduct, assist, and encourage conferences, seminars, meetings, institutes, and other forms of meetings; authorize, prepare, publish, and disseminate any form of studies, reports, and other publications; originate, prepare, and assist proposals for the expenditure or granting of funds by any governmental agency or person for purposes of energy resource development; and investigate, initiate, sponsor, participate in, and assist with cooperative activities and programs involving governmental agencies and other entities of other states and jurisdictions;

(E) Do all acts and things necessary and proper to carry out the powers granted and the duties imposed by sections 1551.01 to 1551.25 of the Revised Code;

(F) Make grants of funds to any person, organization, or governmental agency of the state for the furnishing of goods or performance of services.

Any person or governmental agency that receives funds from the department of development, or utilizes the facilities of the department under sections 1551.01 to 1551.25 of the Revised Code shall agree in writing that all know-how, trade secrets, and other forms of property, rights, and interest arising out of developments, discoveries, or inventions, including patents, copyrights, or royalties thereon, which result in whole or in part from research, studies, or testing conducted by use of such funds or facilities shall be the sole property of the department, except as may be otherwise negotiated and provided by contract in advance of such research, studies, or testing. However, such exceptions do not apply to the director or employees of the department participating in or performing research, tests, or studies.

Rights retained by the department may be assigned, licensed, transferred, sold, or otherwise disposed of, in whole or in part, to any person or governmental agency. Any and all income, royalties, or proceeds derived or retained from such dispositions shall be paid to the state and credited to the general revenue fund.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of this state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 06-26-2003



Section 1551.13 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-17-1985 )



Section 1551.14 - [Repealed].

Effective Date: 10-17-1985



Section 1551.15 - Grants and contracts for energy resource development.

(A) All general revenue fund moneys required by the department of development for purposes of sections 1551.01 to 1551.25 of the Revised Code are subject to appropriation by the general assembly.

(B) The director of development may enter into agreements, make grants, or enter into contracts for the purposes of effecting the construction and operation in this state of experimental, pilot, or demonstration energy resource development facilities. Before making grants or entering contracts, the director shall determine that all of the following criteria are met:

(1) The urgency of public need for the potential results of the experimental, pilot, or demonstration project is high, and there is little likelihood that similar results would be achieved in this state in a timely manner in the absence of state assistance;

(2) The potential opportunities for private interests to recapture the investment in the undertaking through the normal commercial exploitation of proprietary knowledge appear to be inadequate to encourage timely results in this state;

(3) The extent of the problems treated and the objectives sought by the project are consistent with the purposes of sections 1551.01 to 1551.25 of the Revised Code and of general significance to the state.

This determination by the director shall include the facts or reasons justifying it and shall be journalized by the director.

(C) The director may use funds as appropriated, donated, granted, or received for any of the following purposes:

(1) Construction and related architectural or engineering studies or purchase of physical plant and equipment for an experimental, pilot, or demonstration energy resource development facility;

(2) Acquisition and improvement of land, construction of roads, and provision of other public facilities incidental and necessary to the accomplishment of experimental, pilot, or demonstration energy resource development facilities;

(3) Operation of an energy resource development experimental, pilot, or demonstration project or facility, which could include but not be limited to labor, feedstocks, and repair or replacement parts;

(4) Purchase of all or a portion of the usable output of energy resource development experimental, pilot, or demonstration projects and the disposition of this output for use in the facilities of governmental agencies.

(D) Each grant made pursuant to this section shall be accomplished through written agreements between the department and the person or governmental agency which would effect the construction and operation of the project or facility, and between the department and the persons and governmental agencies which would share the expenses and costs of the project or facility. In addition to such other terms as may be required by law or advised by counsel, each agreement shall provide for each of the following conditions:

(1) The limitation of the department's financial obligations in the project or facility to a specified dollar amount which shall not exceed one-third of the total costs of the project or facility;

(2) The financial participation in the project or facility by the federal government or its agencies, by private corporations doing business in this state, by local governmental agencies, or by other organizations;

(3) The disposition of the assets of the project or facility, should it be terminated or abandoned, in such manner that the department shall be repaid in the same proportion as its share in the total of moneys, property, or other assets expended, contributed, or invested in the project or facility;

(4) The criteria for the identification if and when the project or facility is commercially viable through the profitable disposition of its output;

(5) The termination of the department's financial support at such time the project or facility is commercially viable and the repayment of the department through the future profits, if any, of the project or facility.

Effective Date: 06-26-2003



Section 1551.16 - [Repealed].

Effective Date: 10-17-1985



Section 1551.17 - Amended and Renumbered RC 4935.04.

Effective Date: 10-17-1985



Section 1551.18 - State purpose to promote efficient utilization of energy.

The general assembly finds and declares that it is an essential government function and public purpose of the state to promote the efficient utilization of energy, encourage the increased utilization of the state's indigenous energy resources, promote the development of renewable energy resources, and foster increased cooperation among all levels of government for the preservation or creation of jobs and employment opportunities, the encouragement of economic growth, the promotion of the general welfare, the protection of the public health and safety, and the protection of environmental quality.

Effective Date: 12-14-1977



Section 1551.19 - Lighting efficiency rules for public buildings.

The director of development shall adopt, consistent with the "Energy Policy and Conservation Act of 1975," 89 Stat. 871, 42 U.S.C. 6291, as amended:

(A) Mandatory lighting efficiency rules for all existing public buildings above a minimum size established by the director which are owned, leased, or controlled by the state, except by state colleges and universities;

(B) Lighting efficiency recommendations for all other existing public buildings larger than the minimum size established by the director, including those which are owned, leased, or controlled by state colleges and universities.

For the purposes of this section, "public building" means any building that is open to the public during normal business hours.

Effective Date: 02-24-1983



Section 1551.20 - Guidelines for solar, wind, or hydrothermal energy systems and components thereof.

(A) As used in this section, "solar or wind energy system" means any method used directly to provide space heating or cooling, hot water, industrial process heat, or mechanical or electric power by the collection, conversion, or storage of solar or wind energy including, but not limited to, active or passive solar systems. It does not include any equipment that is part of a conventional system for such purposes, that is, a system that does not use solar or wind energy; nor does it include a roof or any windows or walls that would be contained in a similar structure not designed or modified to use solar energy for space heating or cooling, except for those modifications to the design or construction of such roof, windows, or walls that are necessary to their improved use to capture solar energy for space heating or cooling.

As used in this section, "hydrothermal energy system" means any method used directly to provide a heating or cooling effect by causing a thermal exchange with the earth utilizing any water source, including ground or surface water by use of appropriate heat exchange equipment.

(B) The director of development shall adopt rules in accordance with Chapter 119. of the Revised Code establishing guidelines for identifying solar, wind, or hydrothermal energy systems and components thereof, and guidelines for the safety and thermal efficiency of such systems. The rules shall distinguish such systems from conventional systems and components thereof, and shall distinguish from conventional roof, window, or wall design or construction those modifications to the design or construction of roofs, windows, or walls that are necessary to their improved use to capture solar energy for space heating or cooling. The rules shall determine the eligibility of solar, wind, and hydrothermal energy systems for the tax exemption under section 5709.53 of the Revised Code.

(C) At the request of any person who designs, manufactures, installs, or constructs solar, wind, or hydrothermal energy systems, the director shall review the detailed construction plans and design calculations for any such system to determine whether the system complies with the guidelines adopted under division (B) of this section. If the system complies with the guidelines, the director shall enter the name of the system on a list of solar, wind, or hydrothermal energy systems eligible for the tax exemption under section 5709.53 of the Revised Code.

(D) At the request of any person who desires to design or install a solar, wind, or hydrothermal energy system for his own use, the director shall review the plans for or a narrative description of the system, and the list of components and materials to be incorporated therein to determine whether the system complies with the guidelines adopted under division (B) of this section. If the system complies, the director shall issue a certificate to that effect to the applicant.

Effective Date: 07-22-1994



Section 1551.25 - Fee for using government vehicle in ridesharing arrangement.

(A) As used in this section:

(1) "Ridesharing arrangement" means the transportation of persons in a motor vehicle when the transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(2) "Local agency" means a political subdivision; any department, agency, board, commission, or instrumentality of a political subdivision; a regional planning commission created under section 713.21 of the Revised Code; a county planning commission created under section 713.22 of the Revised Code; a joint planning council created under section 713.231 of the Revised Code; an interstate regional planning commission created under section 713.30 of the Revised Code; or a regional council of governments created under section 167.01 of the Revised Code.

(3) "State agency" means the state or any department, agency, board, commission, or instrumentality of the state.

(B) Any motor vehicle owned by a state agency or owned, hired, or leased by a local agency may be used in a ridesharing arrangement, provided the motor vehicle is used in accordance with law, ordinance, or the established policy of the state agency or local agency and a daily, weekly, or monthly fee is charged each participant in the arrangement that is sufficient to cover the participant's pro rata share of the cost of maintaining, insuring, and operating the motor vehicle for such purpose, the cost of depreciation attributable to the use stated in this division, and, if the motor vehicle is acquired primarily for use in a ridesharing arrangement, the cost of amortization. A fee established by the state agency or local agency under this division is presumed to provide sufficient reimbursement to the state or local agency.

(C) The state agency owning, or the local agency owning, hiring, or leasing, a motor vehicle that is used in a ridesharing arrangement shall purchase or provide, or cause to be purchased or provided, in accordance with applicable law governing the purchase or provision of such insurance by the state or local agency, public liability insurance to cover such employees in amounts and coverages no less than:

(1) One hundred thousand dollars because of bodily injury to or death of one person in any one accident;

(2) Three hundred thousand dollars because of bodily injury to or death of two or more persons in any one accident;

(3) Fifty thousand dollars because of injury to property of others in any one accident.

(D) The department of administrative services, the board of county commissioners of each county, the board of township trustees of each township, the legislative authority of each municipal corporation, and the governing body of every other local agency shall establish procedures governing the operation of motor vehicles used in ridesharing arrangements, including fees of the type described in division (B) of this section.

(E) No appointing authority of a state agency or local agency may require any employee of any such agency to participate in a ridesharing arrangement between his place of residence and place of employment, or termini near such places, except during an emergency declared by the governor or the chief executive of the political subdivision in which the local agency is located under sections 5502.21 to 5502.51 of the Revised Code or during an energy emergency declared by the governor under section 4935.03 of the Revised Code when the governor specifically orders such ridesharing by employees of state or local agencies.

(F) Persons other than employees of a state or local agency may participate in a ridesharing arrangement authorized by any such agencies. Such agencies shall provide, or purchase for such persons, the insurance required under division (C) of this section for public employees.

Effective Date: 10-29-1995



Section 1551.30 - Ohio coal development office definitions.

As used in sections 1551.30 to 1551.35 of the Revised Code:

(A) "Coal development facility" means any coal resource development, beneficiation, or utilization facility of commercial availability or scale, including, without limitation, any commercial-scale demonstration facility and, when necessary or appropriate to demonstrate the commercial acceptability of a specific technology, up to three installations within this state utilizing the specific technology, that enhances the market for, or marketability of, Ohio coal and that is consistent with the purposes of the Ohio coal development office established under section 1551.32 of the Revised Code. "Coal development facility" includes all support buildings and facilities that the director of the Ohio coal development office determines are necessary for the operation of the facility together with all property, rights, easements, and interests that may be required for the operation of the facility.

(B) "Coal" includes coal, coke, and fuels derived from coal, including, but not limited to, synthetic fuels and coal-oil or coal-oil-water mixtures.

(C) "Person" includes an individual, receiver, assignee, trustee in bankruptcy, estate, firm, partnership, association, joint-stock company, joint venture, club, society, corporation, and combination of individuals in any form.

(D) "Governmental agency" and "construction" have the same meanings as in section 1551.01 of the Revised Code.

Effective Date: 09-14-2000



Section 1551.31 - State policy to increase coal use.

The general assembly hereby finds and declares that:

(A) Coal is one of the state's best, most abundant energy resources.

(B) In recent years the coal industry in this state has experienced economic difficulties that have resulted in a loss of jobs in that industry.

(C) Some coal users are reluctant to use coal from this state because of its high sulfur content.

(D) The increased use of Ohio coal in this state could enable the state to be more energy self-sufficient.

(E) It is therefore imperative for this state to have a strong, viable coal industry in order to create and preserve jobs and improve the economy of this state and that, in order to strengthen that industry, methods must be found to use Ohio coal in an environmentally acceptable, cost effective manner.

Accordingly, it is declared to be the public policy of the state, through operation of sections 1551.30 to 1551.35 of the Revised Code and other applicable laws and authority vested in the general asembly, to assist in the development of facilities and technologies that will lead to increased, environmentally sound use of Ohio coal.

Effective Date: 09-14-2000



Section 1551.311 - State policy to seek federal assistance to develop clean coal.

The general assembly hereby finds and declares that the future of the Ohio coal industry lies in the development of clean coal technology and that the disproportionate economic impact on the state under Title IV of the "Clean Air Act Amendments of 1990," 104 Stat. 2584, 42 U.S.C.A. 7651, warrants maximum federal assistance to this state for such development. It is therefore imperative that the department of development , its Ohio coal development office, the Ohio coal industry, the Ohio Washington office in the office of the governor, and the state's congressional delegation make every effort to acquire any federal assistance available for the development of clean coal technology, including assisting entities eligible for grants in their acquisition. The Ohio coal development agenda required by section 1551.34 of the Revised Code shall include, in addition to the other information required by that section, a description of such efforts and a description of the current status of the development of clean coal technology in this state and elsewhere.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1551.32 - Ohio coal development office.

(A) There is hereby established within the department of development the Ohio coal development office whose purposes are to do all of the following:

(1) Encourage, promote, and support siting, financing, construction, and operation of commercially available or scaled facilities and technologies, including, without limitation, commercial-scale demonstration facilities and, when necessary or appropriate to demonstrate the commercial acceptability of a specific technology, up to three installations within this state utilizing the specific technology, to more efficiently produce, beneficiate, market, or use Ohio coal;

(2) Encourage, promote, and support the market acceptance and increased market use of Ohio coal through technology and market development;

(3) Assist in the financing of coal development facilities;

(4) Encourage, promote, and support, in state-owned buildings, facilities, and operations, use of Ohio coal and electricity sold by utilities and others in this state that use Ohio coal for generation;

(5) Improve environmental quality, particularly through cleaner use of Ohio coal;

(6) Assist and cooperate with governmental agencies, universities and colleges, coal producers, coal miners, electric utilities and other coal users, public and private sector coal development interests, and others in achieving these purposes.

(B) The office shall give priority to improvement or reconstruction of existing facilities and equipment when economically feasible, to construction and operation of commercial-scale facilities, and to technologies, equipment, and other techniques that enable maximum use of Ohio coal in an environmentally acceptable, cost-effective manner.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1551.33 - Director of office - appointment, duties and powers.

(A) The director of development shall appoint and fix the compensation of the director of the Ohio coal development office. The director shall serve at the pleasure of the director of development.

(B) The director of the office shall do all of the following:

(1) Biennially prepare and maintain the Ohio coal development agenda required under section 1551.34 of the Revised Code;

(2) Propose and support policies for the office consistent with the Ohio coal development agenda and develop means to implement the agenda;

(3) Initiate, undertake, and support projects to carry out the office's purposes and ensure that the projects are consistent with and meet the selection criteria established by the Ohio coal development agenda;

(4) Actively encourage joint participation in and, when feasible, joint funding of the office's projects with governmental agencies, electric utilities, universities and colleges, other public or private interests, or any other person;

(5) Establish a table of organization for and employ such employees and agents as are necessary for the administration and operation of the office. Any such employees shall be in the unclassified service and shall serve at the pleasure of the director of development.

(6) Appoint specified members of and convene the technical advisory committee established under section 1551.35 of the Revised Code;

(7) Review, with the assistance of the technical advisory committee, proposed coal research and development projects as defined in section 1555.01 of the Revised Code, and coal development projects, submitted to the office by public utilities for the purpose of section 4905.304 of the Revised Code. If the director and the advisory committee determine that any such facility or project has as its purpose the enhanced use of Ohio coal in an environmentally acceptable, cost effective manner, promotes energy conservation, is cost effective, and is environmentally sound, the director shall submit to the public utilities commission a report recommending that the commission allow the recovery of costs associated with the facility or project under section 4905.304 of the Revised Code and including the reasons for the recommendation.

(8) Establish such policies, procedures, and guidelines as are necessary to achieve the office's purposes.

(C) With the approval of the director of development, the director of the office may exercise any of the powers and duties that the director of development considers appropriate or desirable to achieve the office's purposes, including, but not limited to, the powers and duties enumerated in sections 1551.11, 1551.12, and 1551.15 of the Revised Code.

Additionally, the director of the office may make loans to governmental agencies or persons for projects to carry out the office's purposes. Fees, charges, rates of interest, times of payment of interest and principal, and other terms, conditions, and provisions of the loans shall be such as the director of the office determines to be appropriate and in furtherance of the purposes for which the loans are made. The mortgage lien securing any moneys lent by the director of the office may be subordinate to the mortgage lien securing any moneys lent or invested by a financial institution, but shall be superior to that securing any moneys lent or expended by any other person. The moneys used in making the loans shall be disbursed upon order of the director of the office.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 06-26-2003



Section 1551.34 - Biennial Ohio coal development agenda.

On or before the thirty-first day of March of the second year of each biennium, the director of the Ohio coal development office established under section 1551.32 of the Revised Code shall submit to the governor and the general assembly an Ohio coal development agenda. Prior to each submission, the office shall solicit public comment on the agenda to give interested parties an opportunity to comment on the agenda. The director shall consider any public comments received prior to the agenda's submission. The agenda shall include, but is not limited to, all of the following:

(A) A characterization of Ohio coal, constraints on its maximum use, and opportunities for overcoming those constraints;

(B) A characterization of the current and potential markets for Ohio coal, constraints on increased market demand for it, and opportunities for overcoming those constraints;

(C) Identification of each of the office's programs and its correspondence to the purposes of the office;

(D) A description of the office's current projects that includes the status of each project and a specific description of the office's activities in all of the following areas:

(1) Commercialization of available technology;

(2) Marketplace adoption of that technology;

(3) Enhancement of user markets for Ohio coal.

(E) The types of projects to be funded in the succeeding biennium;

(F) Anticipated expenditures for, the relative priority of, and the potential benefits of each type of project to be funded in the succeeding biennium;

(G) The results obtained from completed projects and dissemination of those results;

(H) A fiscal report of the office's activities under sections 1551.30 to 1551.35 and Chapter 1555. of the Revised Code during the preceding biennium;

(I) The criteria used to select the office's specific types of projects. The criteria shall consider all of the following:

(1) A project's relationship to and support of the office's purposes;

(2) The technology involved, its applicability to Ohio coal, and its potential rate and probability of marketplace adoption;

(3) The commercial readiness of a project's facility, technology, or equipment;

(4) The cost and relative risk to the state and the participation of other investors or interested parties in a project's financing;

(5) The likelihood that results of a project would not be achieved in the absence of the office's assistance.

Effective Date: 09-14-2000



Section 1551.35 - Technical advisory committee.

(A) There is hereby established a technical advisory committee to assist the director of the Ohio coal development office in achieving the office's purposes. The director shall appoint to the committee one member of the public utilities commission and one representative each of coal production companies, the united mine workers of America, electric utilities, manufacturers that use Ohio coal, and environmental organizations, as well as two people with a background in coal research and development technology, one of whom is employed at the time of the member's appointment by a state university, as defined in section 3345.011 of the Revised Code. In addition, the committee shall include four legislative members. The speaker and minority leader of the house of representatives each shall appoint one member of the house of representatives, and the president and minority leader of the senate each shall appoint one member of the senate, to the committee. The director of environmental protection shall serve on the committee as an ex officio member. Any member of the committee may designate in writing a substitute to serve in the member's absence on the committee. The director of environmental protection may designate in writing the chief of the air pollution control division of the agency to represent the agency. Members shall serve on the committee at the pleasure of their appointing authority. Members of the committee appointed by the director of the office and, notwithstanding section 101.26 of the Revised Code, legislative members of the committee, when engaged in their official duties as members of the committee, shall be compensated on a per diem basis in accordance with division (J) of section 124.15 of the Revised Code, except that the member of the public utilities commission and, while employed by a state university, the member with a background in coal research, shall not be so compensated. Members shall receive their actual and necessary expenses incurred in the performance of their duties.

(B) The technical advisory committee shall review and make recommendations concerning the Ohio coal development agenda required under section 1551.34 of the Revised Code, project proposals, research and development projects submitted to the office by public utilities for the purpose of section 4905.304 of the Revised Code, proposals for grants, loans, and loan guarantees for purposes of sections 1555.01 to 1555.06 of the Revised Code, and such other topics as the director of the office considers appropriate.

(C) The technical advisory committee may hold an executive session at any regular or special meeting for the purpose of considering research and development project proposals or applications for assistance submitted to the Ohio coal development office under section 1551.33, or sections 1555.01 to 1555.06, of the Revised Code, to the extent that the proposals or applications consist of trade secrets or other proprietary information.

Any materials or data submitted to, made available to, or received by the department of development or the director of the Ohio coal development office in connection with agreements for assistance entered into under this chapter or Chapter 1555. of the Revised Code, or any information taken from those materials or data for any purpose, to the extent that the materials or data consist of trade secrets or other proprietary information, are not public records for the purposes of section 149.43 of the Revised Code.

As used in this division, "trade secrets" has the same meaning as in section 1333.61 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1551.36 - [Repealed].

Effective Date: 09-14-2000






Chapter 1553 - CIVILIAN CONSERVATION [REPEALED]

Section 1553.01 to 1553.10, 1533.99 - 1553.01 to 1553.10, 1533.99

Effective Date: 06-26-2003






Chapter 1555 - COAL RESEARCH AND DEVELOPMENT

Section 1555.01 - Coal research and development definitions.

As used in this chapter:

(A) "Coal research and development" means inquiry, experimentation, or demonstration to advance basic scientific or technical knowledge, or the application, adaptation, or use of existing or newly discovered scientific or technical knowledge, regarding the beneficiation of Ohio coal before combustion, conversion of Ohio coal to other fuels, the control of emissions of sulfur compounds resulting from the use of Ohio coal through the removal of sulfur compounds and other pollutants before, during, or after combustion, or other inquiry, experimentation, or commercial-scale demonstration, directed toward the utilization of Ohio coal in an environmentally acceptable manner as a fuel or chemical feedstock.

(B) "Coal research and development facilities" means buildings, structures, and other improvements, and equipment and other property, real and personal, or the modification or replacement of property, for coal research and development, including, without limitation, research, pilot, and commercial-scale demonstration facilities and, when necessary or appropriate to demonstrate the commercial acceptability of a specific technology, up to three installations within this state utilizing the specific technology that enhances the market for, or marketability of, Ohio coal and that is consistent with the purposes of the Ohio coal development office established under section 1551.32 of the Revised Code, and further including any property or system to be used wholly or partially for that purpose, whether or not another purpose is also served, and any property or system incidental to or which pertains to the purpose of coal research and development. Coal research and development facilities as defined in this division are hereby determined to be those which qualify for grants, loans, and loan guarantees under Section 15 of Article VIII, Ohio Constitution.

(C) "Coal research and development project" or "project" means any coal research and development, or any coal research and development facility, including undivided or other interests, acquired or to be acquired, constructed or to be constructed, or operating or to be operated by a person doing business in this state or by an educational or scientific institution located in this state with all or a part of the cost of the project being paid from a loan or grant from the Ohio coal development office or a loan guaranteed by the office under this chapter, including all buildings and facilities that the office determines necessary for the operation of the project, together with all property, rights, easements, and interests that may be required for the operation of the project.

(D) "Cost" as applied to coal research and development projects means the cost of acquisition and construction, the cost of acquisition of all land, property rights, easements, and interests required for such acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of construction, engineering, legal expenses, plans, specifications, surveys, estimates of cost and revenues, working capital, other expenses necessary to determining the feasibility or practicability of acquiring or constructing such project, administrative expense, and such other expense as may be necessary to the acquisition or construction of the project, the financing of such acquisition or construction, and the financing of the placing of such project in operation. Any obligation, cost, or expense incurred by any such person or educational or scientific institution for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a project may be regarded as a part of the cost of such project.

(E) "Construction," unless the context indicates a different meaning or intent, includes reconstruction, enlargement, improvement, or providing furnishings or equipment.

Effective Date: 09-26-1996



Section 1555.02 - Ohio coal development office - powers and duties.

It is hereby declared to be the public policy of this state through the operations of the Ohio coal development office under this chapter to contribute toward one or more of the following: to provide for the comfort, health, safety, and general welfare of all employees and other inhabitants of this state through research and development directed toward the discovery of new technologies or the demonstration or application of existing technologies to enable the conversion or use of Ohio coal as a fuel or chemical feedstock in an environmentally acceptable manner thereby enhancing the marketability and fostering the use of this state's vast reserves of coal, to assist in the financing of coal research and development and coal research and development projects or facilities for persons doing business in this state and educational and scientific institutions located in this state, to create or preserve jobs and employment opportunities or improve the economic welfare of the people of this state, or to assist and cooperate with such persons and educational and scientific institutions in conducting coal research and development. In furtherance of this public policy, the Ohio coal development office, with the advice of the technical advisory committee created in section 1551.35 of the Revised Code and the approval of the director of development, may make loans, guarantee loans, and make grants to persons doing business in this state or to educational or scientific institutions located in this state for coal research and development projects by such persons or educational or scientific institutions; may, with the advice of the technical advisory committee and the approval of the director of development, request the issuance of coal research and development general obligations under section 151.07 of the Revised Code to provide funds for making such loans, loan guarantees, and grants; and may, with the advice of the technical advisory committee and the approval of the director of development, expend moneys credited to the coal research and development fund created in section 1555.15 of the Revised Code for the purpose of making such loans, loan guarantees, and grants. Determinations by the director of the Ohio coal development office that coal research and development or a coal research and development facility is a coal research and development project under this chapter and is consistent with the purposes of Section 15 of Article VIII, Ohio Constitution, and this chapter shall be conclusive as to the validity and enforceability of the coal research and development general obligations issued to finance such project and of the authorizations, trust agreements or indentures, loan agreements, loan guarantee agreements, or grant agreements, and other agreements made in connection therewith, all in accordance with their terms.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1555.03 - Director of Ohio coal development office - powers and duties.

For the purposes of this chapter, the director of the Ohio coal development office may:

(A) With the advice of the technical advisory committee created in section 1551.35 of the Revised Code and the approval of the director of development, make loans, guarantee loans, and make grants to persons doing business in this state or to educational or scientific institutions located in this state for coal research and development projects by any such person or educational or scientific institution and adopt rules under Chapter 119. of the Revised Code for making such loans, guarantees, and grants.

(B) In making loans, loan guarantees, and grants under division (A) of this section and section 1555.04 of the Revised Code, the director of the office shall ensure that an adequate portion of the total amount of those loans, loan guarantees, and grants, as determined by the director with the advice of the technical advisory committee, is used for conducting research on fundamental scientific problems related to the utilization of Ohio coal and shall ensure, to the maximum feasible extent, joint financial participation by the federal government or other investors or interested parties in conjunction with any such loan, loan guarantee, or grant. The director, in each grant agreement or contract under division (A) of this section, loan contract or agreement under this division or section 1555.04 of the Revised Code, and contract of guarantee under section 1555.05 of the Revised Code, shall require that the facility or project be maintained and kept in good condition and repair by the person or educational or scientific institution to whom the grant or loan was made or for whom the guarantee was made.

(C) From time to time, with the advice of the technical advisory committee and the approval of the director of development, request the issuance of coal research and development general obligations under section 151.07 of the Revised Code, for any of the purposes set forth in Section 15 of Article VIII, Ohio Constitution, and subject to the limitations therein upon the aggregate total amount of obligations that may be outstanding at any time.

(D) Include as a condition of any loan, loan guarantee, or grant contract or agreement with any such person or educational or scientific institution that the director of the office receive, in addition to payments of principal and interest on any such loan or service charges for any such guarantee, as appropriate, as authorized by Section 15 of Article VIII, Ohio Constitution, a reasonable royalty or portion of the income or profits arising out of the developments, discoveries, or inventions, including patents or copyrights, that result in whole or in part from coal research and development projects conducted under any such contract or agreement, in such amounts and for such period of years as may be negotiated and provided by the contract or agreement in advance of the making of the grant, loan, or loan guarantee. Moneys received by the director of the office under this section may be credited to the coal research and development bond service fund or used to make additional loans, loan guarantees, grants, or agreements under this section.

(E) Employ managers, superintendents, and other employees and retain or contract with consulting engineers, financial consultants, accounting experts, architects, and such other consultants and independent contractors as are necessary in the judgment of the director of the office to carry out this chapter, and fix the compensation thereof.

(F) Receive and accept from any federal agency, subject to the approval of the governor, grants for or in aid of the construction or operation of any coal research and development project or for coal research and development, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made.

(G) Purchase fire and extended coverage and liability insurance for any coal research and development project, insurance protecting the office and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the director of the office determines necessary or proper under this chapter. Any moneys received by the director from the proceeds of any such insurance with respect to a coal research and development project and any moneys received by the director from the proceeds of any settlement, judgment, foreclosure, or other insurance with respect to a coal research and development project or facility shall be credited to the coal research and development bond service fund.

(H) In the exercise of the powers of the director of the office under this chapter, call to the director's assistance, temporarily, from time to time, any engineers, technical experts, financial experts, and other employees in any state department, agency, or commission, or in the Ohio state university, or other educational institutions financed wholly or partially by this state for purposes of assisting the director of the office with reviewing and evaluating applications for financial assistance under this chapter, monitoring performance of coal research and development projects receiving financial assistance under this chapter, and reviewing and evaluating the progress and findings of those projects. Such engineers, experts, and employees shall not receive any additional compensation over that which they receive from the department, agency, commission, or educational institution by which they are employed, but they shall be reimbursed for their actual and necessary expenses incurred while working under the direction of the director.

(I) Do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003; 2008 HB554 06-12-2008



Section 1555.04 - Loan agreements.

(A) With respect to coal research and development projects financed wholly or partially from a loan or loan guarantee under this chapter, the director of the Ohio coal development office, in addition to other powers under this chapter, with the advice of the technical advisory committee created in section 1551.35 of the Revised Code and the approval of the director of development, may enter into loan agreements, accept notes and other forms of obligation to evidence such indebtedness and mortgages, liens, pledges, assignments, or other security interests to secure such indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests, or liens or encumbrances, and take such actions as the director of the office considers appropriate to protect such security and safeguard against losses, including, without limitation, foreclosure and the bidding upon and purchase of property upon foreclosure or other sale.

(B) The authority granted by this section is cumulative and supplementary to all other authority granted in this chapter. The authority granted by this section does not alter or impair any similar authority granted elsewhere in this chapter with respect to other projects.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1555.05 - Contracts to guarantee the repayment or payment of loans made to pay the costs of coal research and development projects.

(A) Subject to any limitations as to aggregate amounts thereof that may from time to time be prescribed by the general assembly and to other applicable provisions of this chapter, and subject to the one-hundred-million-dollar limitation provided in Section 15 of Article VIII, Ohio Constitution, the director of the Ohio coal development office, on behalf of this state, with the advice of the technical advisory committee created in section 1551.35 of the Revised Code and the approval of the director of development, may enter into contracts to guarantee the repayment or payment of the unpaid principal amount of loans made to pay the costs of coal research and development projects.

(B) The contract of guarantee may make provision for the conditions of, time for, and manner of fulfillment of the guarantee commitment, subrogation of this state to the rights of the parties guaranteed and exercise of such parties' rights by the state, giving the state the option of making payment of the principal amount guaranteed in one or more installments and, if deferred, to pay interest thereon from the source specified in division (A) of this section, and any other terms or conditions customary to such guarantees and as the director of the office may approve, and may contain provisions for securing the guarantee in the manner consistent with this section, covenants on behalf of this state to issue obligations under section 1555.08 of the Revised Code to provide moneys to fulfill such guarantees and covenants, and covenants restricting the aggregate amount of guarantees that may be contracted under this section and obligations that may be issued under section 151.07 of the Revised Code, and terms pertinent to either, to better secure the parties guaranteed.

(C) The director of the office may fix service charges for making a guarantee. Such charges shall be payable at such times and place and in such amounts and manner as may be prescribed by the director. Moneys received from such charges shall be credited to the coal research and development bond service fund.

(D) Any guaranteed parties under this section, by any suitable form of legal proceedings and except to the extent that their rights are restricted by the guarantee documents, may protect and enforce any rights under the laws of this state or granted by such guarantee or guarantee documents. Such rights include the right to compel the performance of all duties of the office required by this section or the guarantee or guarantee documents; and in the event of default with respect to the payment of any guarantees, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the moneys pledged to such guarantee with full power to pay, and to provide for payment of, such guarantee, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge or apply additional revenues or receipts or other income or moneys of this state. Each duty of the office and its director and employees required or undertaken under this section or a guarantee made under this section is hereby established as a duty of the office and of its director and each such employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the director of the office, or its employees, are not liable in their personal capacities on any guarantees or contracts to make guarantees by the director.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1555.06 - Funds for surveys or studies.

Upon application by the director of the Ohio coal development office with the approval of the director of development, the controlling board, from appropriations available to the board, may provide funds for surveys or studies by the office of any proposed coal research and development project subject to repayment by the office from funds available to it, within the time fixed by the board. Funds to be repaid shall be charged by the office to the appropriate coal research and development project and the amount thereof shall be a cost of the project. This section does not abrogate the authority of the controlling board to otherwise provide funds for use by the office in the exercise of the powers granted to it by this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1555.08 - Issuing and terms of obligations and bonds.

(A) Subject to the limitations provided in Section 15 of Article VIII, Ohio Constitution, the commissioners of the sinking fund, upon certification by the director of the Ohio coal development office of the amount of moneys or additional moneys needed in the coal research and development fund for the purpose of making grants or loans for allowable costs, or needed for capitalized interest, for funding reserves, and for paying costs and expenses incurred in connection with the issuance, carrying, securing, paying, redeeming, or retirement of the obligations or any obligations refunded thereby, including payment of costs and expenses relating to letters of credit, lines of credit, insurance, put agreements, standby purchase agreements, indexing, marketing, remarketing and administrative arrangements, interest swap or hedging agreements, and any other credit enhancement, liquidity, remarketing, renewal, or refunding arrangements, all of which are authorized by this section, or providing moneys for loan guarantees, shall issue obligations of the state under this section in amounts authorized by the general assembly; provided that such obligations may be issued to the extent necessary to satisfy the covenants in contracts of guarantee made under section 1555.05 of the Revised Code to issue obligations to meet such guarantees, notwithstanding limitations otherwise applicable to the issuance of obligations under this section except the one-hundred-million-dollar limitation provided in Section 15 of Article VIII, Ohio Constitution. The proceeds of such obligations, except for the portion to be deposited in the coal research and development bond service fund as may be provided in the bond proceedings, shall as provided in the bond proceedings be deposited in the coal research and development fund. The commissioners of the sinking fund may appoint trustees, paying agents, and transfer agents and may retain the services of financial advisors, accounting experts, and attorneys, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in their judgment to carry out this section.

(B) The full faith and credit of the state of Ohio is hereby pledged to obligations issued under this section. The right of the holders and owners to payment of bond service charges is limited to all or that portion of the moneys pledged thereto pursuant to the bond proceedings in accordance with this section, and each such obligation shall bear on its face a statement to that effect.

(C) Obligations shall be authorized by resolution of the commissioners of the sinking fund on request of the director of the Ohio coal development office as provided in section 1555.02 of the Revised Code and the bond proceedings shall provide for the purpose thereof and the principal amount or amounts, and shall provide for or authorize the manner or agency for determining the principal maturity or maturities, not exceeding forty years from the date of issuance, the interest rate or rates or the maximum interest rate, the date of the obligations and the dates of payment of interest thereon, their denomination, and the establishment within or without the state of a place or places of payment of bond service charges. Sections 9.98 to 9.983 of the Revised Code apply to obligations issued under this section. The purpose of such obligations may be stated in the bond proceedings in terms describing the general purpose or purposes to be served. The bond proceedings shall also provide, subject to the provisions of any other applicable bond proceedings, for the pledge of all, or such part as the commissioners of the sinking fund may determine, of the moneys credited to the coal research and development bond service fund to the payment of bond service charges, which pledges may be made either prior or subordinate to other expenses, claims, or payments and may be made to secure the obligations on a parity with obligations theretofore or thereafter issued, if and to the extent provided in the bond proceedings. The moneys so pledged and thereafter received by the state are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledges is valid and binding against all parties having claims of any kind against the state or any governmental agency of the state, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such moneys is effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation. Every pledge, and every covenant and agreement made with respect thereto, made in the bond proceedings may therein be extended to the benefit of the owners and holders of obligations authorized by this section, and to any trustee therefor, for the further security of the payment of the bond service charges.

(D) The bond proceedings may contain additional provisions as to:

(1) The redemption of obligations prior to maturity at the option of the commissioners of the sinking fund at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the obligations;

(3) Limitations on the issuance of additional obligations;

(4) The terms of any trust agreement or indenture securing the obligations or under which the obligations may be issued;

(5) The deposit, investment, and application of the coal research and development bond service fund, and the safeguarding of moneys on hand or on deposit, without regard to Chapter 131. or 135. of the Revised Code, but subject to any special provisions of this chapter, with respect to particular moneys; provided, that any bank or trust company which acts as depository of any moneys in the fund may furnish such indemnifying bonds or may pledge such securities as required by the commissioners of the sinking fund;

(6) Any other provision of the bond proceedings being binding upon the commissioners of the sinking fund, or such other body or person as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(7) Any provision which may be made in a trust agreement or indenture;

(8) Any other or additional agreements with the holders of the obligations, or the trustee therefor, relating to the obligations or the security therefor, including the assignment of mortgages or other security obtained or to be obtained for loans under this chapter.

(E) The obligations may have the great seal of the state or a facsimile thereof affixed thereto or printed thereon. The obligations shall be signed by such members of the commissioners of the sinking fund as are designated in the resolution authorizing the obligations or bear the facsimile signatures of such members. Any coupons attached to the obligations shall bear the facsimile signature of the treasurer of state. Any obligations may be executed by the persons who, on the date of execution, are the commissioners although on the date of such bonds the persons were not the commissioners. Any coupons may be executed by the person who, on the date of execution, is the treasurer of state although on the date of such coupons the person was not the treasurer of state. In case any officer or commissioner whose signature or a facsimile of whose signature appears on any such obligations or any coupons ceases to be such officer or commissioner before delivery thereof, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the individual had remained such officer or commissioner until such delivery; and in case the seal to be affixed to obligations has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal shall continue to be sufficient as to such obligations and obligations issued in substitution or exchange therefor.

(F) All obligations except loan guarantees are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both, as the commissioners of the sinking fund determine. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(G) Obligations may be sold at public sale or at private sale, as determined in the bond proceedings.

(H) Pending preparation of definitive obligations, the commissioners of the sinking fund may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(I) In the discretion of the commissioners of the sinking fund, obligations may be secured additionally by a trust agreement or indenture between the commissioners and a corporate trustee, which may be any trust company or bank having a place of business within the state. Any such agreement or indenture may contain the resolution authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions that are customary or appropriate in an agreement or indenture of such type, including, but not limited to:

(1) Maintenance of each pledge, trust agreement, indenture, or other instrument comprising part of the bond proceedings until the state has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the commissioners of the sinking fund made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(4) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the commissioners of the sinking fund agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(J) Any holder of obligations or a trustee under the bond proceedings, except to the extent that the holder's rights are restricted by the bond proceedings, may by any suitable form of legal proceedings protect and enforce any rights under the laws of this state or granted by such bond proceedings. Such rights include the right to compel the performance of all duties of the commissioners of the sinking fund, the department of development , or the Ohio coal development office required by this chapter and Chapter 1551. of the Revised Code or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the commissioners, the department, or the office in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the moneys pledged, other than those in the custody of the treasurer of state, that are pledged to the payment of the bond service charges on such obligations or that are the subject of the covenant or agreement, with full power to pay, and to provide for payment of bond service charges on, such obligations, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income or moneys of the commissioners of the sinking fund or the state or governmental agencies of the state to the payment of such principal and interest and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any project.

Each duty of the commissioners of the sinking fund and their employees, and of each governmental agency and its officers, members, or employees, undertaken pursuant to the bond proceedings or any grant, loan, or loan guarantee agreement made under authority of this chapter, and in every agreement by or with the commissioners, is hereby established as a duty of the commissioners, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

The persons who are at the time the commissioners of the sinking fund, or their employees, are not liable in their personal capacities on any obligations issued by the commissioners or any agreements of or with the commissioners.

(K) Obligations issued under this section are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any governmental agency of the state with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(L) If the law or the instrument creating a trust pursuant to division (I) of this section expressly permits investment in direct obligations of the United States or an agency of the United States, unless expressly prohibited by the instrument, such moneys also may be invested in no-front-end-load money market mutual funds consisting exclusively of obligations of the United States or an agency of the United States and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency of the United States; and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of any such securities, notwithstanding division (A)(1)(c) of that section. The income from such investments shall be credited to such funds as the commissioners of the sinking fund determine, and such investments may be sold at such times as the commissioners determine or authorize.

(M) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges on obligations pertinent to such accounts and bond service fund and for other accounts therein within the general purposes of such fund. Moneys to the credit of the bond service fund shall be disbursed on the order of the treasurer of state; provided, that no such order is required for the payment from the bond service fund when due of bond service charges on obligations.

(N) The commissioners of the sinking fund may pledge all, or such portion as they determine, of the receipts of the bond service fund to the payment of bond service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to pledged receipts as authorized by this chapter, which provisions control notwithstanding any other provisions of law pertaining thereto.

(O) The commissioners of the sinking fund may covenant in the bond proceedings, and any such covenants control notwithstanding any other provision of law, that the state and applicable officers and governmental agencies of the state, including the general assembly, so long as any obligations are outstanding, shall:

(1) Maintain statutory authority for and cause to be levied and collected taxes so that the pledged receipts are sufficient in amount to meet bond service charges, and the establishment and maintenance of any reserves and other requirements provided for in the bond proceedings, and, as necessary, to meet covenants contained in any loan guarantees made under this chapter;

(2) Take or permit no action, by statute or otherwise, that would impair the exemption from federal income taxation of the interest on the obligations.

(P) All moneys received by or on account of the state and required by the applicable bond proceedings, consistent with this section, to be deposited, transferred, or credited to the coal research and development bond service fund, and all other moneys transferred or allocated to or received for the purposes of the fund, shall be credited to such fund and to any separate accounts therein, subject to applicable provisions of the bond proceedings, but without necessity for any act of appropriation. During the period beginning with the date of the first issuance of obligations and continuing during such time as any such obligations are outstanding, and so long as moneys in the bond service fund are insufficient to pay all bond service charges on such obligations becoming due in each year, a sufficient amount of moneys of the state are committed and shall be paid to the bond service fund in each year for the purpose of paying the bond service charges becoming due in that year without necessity for further act of appropriation for such purpose. The bond service fund is a trust fund and is hereby pledged to the payment of bond service charges to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation. All investment earnings of the fund shall be credited to the fund.

(Q) For purposes of establishing the limitations contained in Section 15 of Article VIII, Ohio Constitution, the "principal amount" refers to the aggregate of the offering price of the bonds or notes. "Principal amount" does not refer to the aggregate value at maturity or redemption of the bonds or notes.

(R) This section applies only with respect to obligations issued and delivered prior to September 30, 2000.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 1555.09 to 1555.14 - [Repealed].

Effective Date: 09-14-2000



Section 1555.15 - Coal research and development fund.

There is hereby created in the state treasury the coal research and development fund. Moneys obtained for coal research and development projects from federal grants or loans, private grants, and other sources, and moneys paid into the fund pursuant to section 151.07 or 1555.08 of the Revised Code, shall be expended for the purpose of making grants and making or guaranteeing loans for coal research and development projects that will encourage the use of Ohio coal, to any individual, association, or corporation doing business in this state, or to any educational or scientific institution located in this state as provided for in Section 15 of Article VIII, Ohio Constitution and section 1555.08 of the Revised Code, when appropriated for such purposes by the general assembly.

The director of budget and management shall establish and maintain records or accounts for or within the coal research and development fund in such manner as to show the amounts credited to such fund pursuant to section 1555.08 of the Revised Code and that the amounts so credited have been expended for the purposes set forth in Section 15 of Article VIII, Ohio Constitution, and section 151.07 of the Revised Code. The director of budget and management may otherwise manage the fund to comply with any requirements established by federal grants or loans, private grants, or moneys from other sources.

Effective Date: 09-14-2000



Section 1555.16 - Purpose of chapter - tax exemption.

The exercise of the powers granted by this chapter will be for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their economic opportunities and their environmental resources and is a public purpose. Since the financing of coal research and development and coal research and development projects will constitute the performance of essential governmental functions, bonds and notes issued under this chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 04-05-1986



Section 1555.17 - Journal of final actions - public and private information.

All final actions of the director of the Ohio coal development office shall be journalized and such journal shall be open to inspection of the public at all reasonable times. Any materials or data, to the extent that they consist of trade secrets, as defined in section 1333.61 of the Revised Code, or other proprietary information, that are submitted or made available to, or received by, the department of development or the director of the Ohio coal development office, in connection with agreements for assistance entered into under this chapter or Chapter 1551. of the Revised Code, or any information taken from those materials or data, are not public records for the purposes of section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 1555.18 - Liberal construction of chapter.

Sections 1555.01 to 1555.18 of the Revised Code being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof.

Effective Date: 04-05-1986






Chapter 1557 - PARKS AND NATURAL RESOURCES PROJECTS

Section 1557.01 - Parks and natural resources project definitions.

As used in this chapter:

(A) "Bond proceedings" means the resolutions, trust agreements, and other agreements, credit enhancement facilities, and amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing, awarding, or providing for the terms and conditions applicable to or providing for the security or liquidity of obligations, and the provisions contained in those obligations.

(B) "Debt charges" means principal, including any mandatory sinking fund or redemption requirements for retirement of obligations, interest and other accreted amounts, and any redemption premium payable on obligations.

(C) "Bond service fund" means the fund, and any accounts in that fund, created by former section 1557.04 of the Revised Code, including all moneys and investments, and earnings from investments, credited and to be credited to that fund and accounts as and to the extent provided in the bond proceedings.

(D) "Commissioners" or "commissioners of the sinking fund" means the board of commissioners of the sinking fund under Section 8 of Article VIII, Ohio Constitution, and section 129.01 of the Revised Code.

(E) "Costs of projects" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing projects, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with projects, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the commissioners and department of natural resources, cost of engineering and architectural services, designs, plans, specifications, surveys, and estimates of cost, legal fees, fees and expenses of trustees, depositories, and paying agents for the obligations, cost of issuance of the obligations and financing charges and fees and expenses of financial advisers and consultants in connection therewith, interest on obligations from the date thereof to the time when interest is to be covered from sources other than proceeds of obligations, amounts necessary to establish reserves as required by the bond proceedings, costs of audits, the reimbursement of all moneys advanced or applied by or borrowed from any governmental agency, whether to or by the commissioners or others, from whatever source provided, for the payment of any item or items of cost of the projects, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to projects, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of projects, the financing thereof and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(F) "Credit enhancement facilities" has the meaning given in division (A) of section 133.01 of the Revised Code.

(G) "Financing costs" has the meaning given in division (K) of section 133.01 of the Revised Code.

(H) "Interest" or "interest equivalent" has the meaning given in division (R) of section 133.01 of the Revised Code.

(I) "Local government entities" means any county, municipal corporation, township, metropolitan or township park district, soil and water conservation district, conservancy district, or joint recreation district.

(J) "Net proceeds" means amounts received from the sale of obligations pursuant to this chapter, excluding amounts used to refund or retire outstanding obligations, and does not include amounts required to be deposited in special funds pursuant to the applicable bond proceedings, or financing costs paid from such amounts received.

(K) "Obligations" means bonds, notes, or other evidences of obligation of the state, including any interest coupons pertaining thereto, issued pursuant to Chapter 1557. of the Revised Code.

(L) "Principal amount" refers to the aggregate of the amount as stated or provided for in the bond proceedings authorizing the obligations as the amount on which interest or interest equivalent is initially calculated, and does not include any premium paid by the initial purchaser of the obligations.

(M) "Project" means any capital improvements for state and local parks and land and water recreation facilities; soil and water restoration and protection; land management including preservation of natural areas and reforestation; water management including dam safety, stream and lake management, and flood control and flood damage reduction; fish and wildlife resource management; and any other improvements that enhance the use and enjoyment of natural resources by individuals.

(N) "Special funds" or "funds" means, except where the context does not permit, the bond service fund, and any other funds, including reserve funds, created under the bond proceedings and stated to be special funds in those proceedings, including all moneys and investments, and earnings from investments, credited and to be credited to the particular fund. Special funds do not include the Ohio parks and natural resources fund created by section 1557.02 of the Revised Code or other funds created by the bond proceedings that are not stated by those proceedings to be special funds.

Effective Date: 09-14-2000



Section 1557.02 - Ohio parks and natural resources fund.

The Ohio parks and natural resources fund is hereby created in the state treasury. The fund shall consist of the proceeds of obligations issued pursuant to Chapter 1557. of the Revised Code before September 30, 2000, and pursuant to sections 151.01 and 151.05 of the Revised Code, except for amounts deposited in special funds, or in escrow funds for the purpose of refunding outstanding obligations. Moneys to the credit of this fund may be expended to pay costs of projects. The state may participate by grants or contributions in financing projects of local government entities. All investment earnings of the fund shall be credited to the fund.

Effective Date: 09-14-2000



Section 1557.03 - Commissioners of sinking fund issuing obligations.

(A)

(1) The commissioners of the sinking fund are authorized to issue and sell, as provided in this section and in amounts from time to time authorized by the general assembly, general obligations of this state for the purpose of financing or assisting in the financing of the costs of projects. The full faith and credit, revenues, and taxing power of the state are and shall be pledged to the timely payment of debt charges on outstanding obligations, all in accordance with Section 2l of Article VIII, Ohio Constitution, and Chapter 1557. of the Revised Code, excluding from that pledge fees, excises, or taxes relating to the registration, operation, or use of vehicles on the public highways, or to fuels used for propelling those vehicles, and so long as such obligations are outstanding there shall be levied and collected excises and taxes, excluding those excepted above, in amount sufficient to pay the debt charges on such obligations and financing costs relating to credit enhancement facilities.

(2) For meetings of the commissioners of the sinking fund pertaining to the obligations under this chapter, each of the commissioners may designate an employee or officer of that commissioner's office to attend meetings when that commissioner is absent for any reason, and such designee, when present, shall be counted in determining whether a quorum is present at any meeting and may vote and participate in all proceedings and actions of the commissioners at that meeting pertaining to the obligations, provided, that such designee shall not execute or cause a facsimile of the designee's signature to be placed on any obligation, or execute any trust agreement or indenture of the commissioners. Such designation shall be in writing, executed by the designating member, and shall be filed with the secretary of the commissioners and such designation may be changed from time to time by a similar written designation.

(B) The total principal amount of obligations outstanding at any one time shall not exceed two hundred million dollars, and not more than fifty million dollars in principal amount of obligations to pay costs of projects may be issued in any fiscal year, all determined as provided in Chapter 1557. of the Revised Code.

(C) The state may participate by grants or contributions in financing projects under this section made by local government entities. Of the proceeds of the first two hundred million dollars principal amount in obligations issued under this section to pay costs of projects, at least twenty per cent shall be allocated in accordance with section 1557.06 of the Revised Code to grants or contributions to local government entities. The director of budget and management shall establish and maintain records in such manner as to show that the proceeds credited to the Ohio parks and natural resources fund have been expended for the purposes and in accordance with the limitations set forth herein.

(D) Each issue of obligations shall be authorized by resolution of the commissioners of the sinking fund. The bond proceedings shall provide for the principal amount or maximum principal amount of obligations of an issue, and shall provide for or authorize the manner or agency for determining the principal maturity or maturities, not exceeding the earlier of twenty-five years from the date the debt represented by the particular obligations was originally contracted, the interest rate or rates, the date of and the dates of payment of interest on the obligations, their denominations, and the establishment within or without the state of a place or places of payment of debt charges. Sections 9.96 and 9.98 to 9.983 of the Revised Code are applicable to the obligations. The purpose of the obligations may be stated in the bond proceedings as "financing or assisting in the financing of projects as provided in Section 2l of Article VIII, Ohio Constitution."

(E) The proceeds of the obligations, except for any portion to be deposited in special funds, or in escrow funds for the purpose of refunding outstanding obligations, all as may be provided in the bond proceedings, shall be deposited in the Ohio parks and natural resources fund established by section 1557.02 of the Revised Code.

(F) The commissioners of the sinking fund may appoint paying agents, bond registrars, securities depositories, and transfer agents, and may retain the services of financial advisers and accounting experts, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the judgment of the commissioners to carry out this chapter of the Revised Code. Financing costs are payable, as provided in the bond proceedings, from the proceeds of the obligations, from special funds, or from other moneys available for the purpose.

(G) The bond proceedings, including any trust agreement, may contain additional provisions customary or appropriate to the financing or to the obligations or to particular obligations, including, but not limited to:

(1) The redemption of obligations prior to maturity at the option of the state or of the holder or upon the occurrence of certain conditions at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) The form of and other terms of the obligations;

(3) The establishment, deposit, investment, and application of special funds, and the safeguarding of moneys on hand or on deposit, without regard to Chapter 131. or 135. of the Revised Code, provided that any bank or trust company that acts as a depository of any moneys in special funds may furnish such indemnifying bonds or may pledge such securities as required by the commissioners of the sinking fund;

(4) Any or every provision of the bond proceedings binding upon the commissioners of the sinking fund and such state agency or local government entities, officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(5) The maintenance of each pledge, any trust agreement, or other instrument composing part of the bond proceedings until the state has fully paid or provided for the payment of the debt charges on the obligations or met other stated conditions;

(6) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the commissioners of the sinking fund made as part of a contract under which the obligations were issued or secured, the enforcement of such payments or agreements by mandamus, suit in equity, action at law, or any combination of the foregoing;

(7) The rights and remedies of the holders of obligations and of the trustee under any trust agreement, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(8) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(9) Provision for the funding, refunding, or advance refunding or other provision for payment of obligations which will then no longer be or be deemed to be outstanding for purposes of this section or of the bond proceedings;

(10) Any provision that may be made in bond proceedings or a trust agreement, including provision for amendment of the bond proceedings;

(11) Such other provisions as the commissioners of the sinking fund determine, including limitations, conditions, or qualifications relating to any of the foregoing;

(12) Any other or additional agreements with the holders of the obligations relating to the obligations or the security for the obligations.

(H) The great seal of the state or a facsimile of that seal may be affixed to or printed on the obligations. The obligations shall be signed by or bear the facsimile signatures of two or more of the commissioners of the sinking fund as provided in the bond proceedings. Any obligations may be signed by the person who, on the date of execution, is the authorized signer although on the date of such obligations such person was not a commissioner. In case the individual whose signature or a facsimile of whose signature appears on any obligation ceases to be a commissioner before delivery of the obligation, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the individual had remained the member until such delivery, and in case the seal to be affixed to or printed on obligations has been changed after the seal has been affixed to or a facsimile of the seal has been printed on the obligations, that seal or facsimile seal shall continue to be sufficient as to those obligations and obligations issued in substitution or exchange therefor.

(I) Obligations may be issued in coupon or in fully registered form, or both, as the commissioners of the sinking fund determine. Provision may be made for the registration of any obligations with coupons attached as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion. Pending preparation of definitive obligations, the commissioners of the sinking fund may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(J) Obligations may be sold at public sale or at private sale, and at such price at, above, or below par, as determined by the commissioners of the sinking fund in the bond proceedings.

(K) In the discretion of the commissioners of the sinking fund, obligations may be secured additionally by a trust agreement between the state and a corporate trustee which may be any trust company or bank having a place of business within the state. Any trust agreement may contain the resolution authorizing the issuance of the obligations, any provisions that may be contained in the bond proceedings, and other provisions that are customary or appropriate in an agreement of the type.

(L) Except to the extent that their rights are restricted by the bond proceedings, any holder of obligations, or a trustee under the bond proceedings, may by any suitable form of legal proceedings protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the commissioners and the state. Each duty of the commissioners and employees of the commissioners, and of each state agency and local public entity and its officers, members, or employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the commissioners, and of each such agency, local government entity, officer, member, or employee having authority to perform such duty, specifically enjoined by the law and resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the commissioners, or employees of the commissioners, are not liable in their personal capacities on any obligations or any agreements of or with the commissioners relating to obligations or under the bond proceedings.

(M) Obligations are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(N) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the special funds established by or pursuant to this section may be invested by or on behalf of the commissioners of the sinking fund only in notes, bonds, or other direct obligations of the United States or of any agency or instrumentality of the United States, in obligations of this state or any political subdivision of this state, in certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions, in the Ohio subdivision's fund established pursuant to section 135.45 of the Revised Code, in no-front-end-load money market mutual funds consisting exclusively of direct obligations of the United States or of an agency or instrumentality of the United States, and in repurchase agreements, including those issued by any fiduciary, secured by direct obligations of the United States or an agency or instrumentality of the United States, and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of direct obligations of the United States or of an agency or instrumentality of the United States, notwithstanding division (A)(1)(c) of that section. The income from investments shall be credited to such special funds or otherwise as the commissioners of the sinking fund determine in the bond proceedings, and the investments may be sold or exchanged at such times as the commissioners determine or authorize.

(O) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in a special fund shall be disbursed on the order of the commissioners of the sinking fund, provided that no such order is required for the payment from the bond service fund or other special fund when due of debt charges or required payments under credit enhancement facilities.

(P) The commissioners of the sinking fund may covenant in the bond proceedings, and any such covenants shall be controlling notwithstanding any other provision of law, that the state and the applicable officers and agencies of the state, including the general assembly, so long as any obligations are outstanding in accordance with their terms, shall maintain statutory authority for and cause to be charged and collected taxes, excises, and other receipts of the state so that the receipts to the bond service fund shall be sufficient in amounts to meet debt charges and for the establishment and maintenance of any reserves and other requirements, including payment of the costs of credit enhancement facilities, provided for in the bond proceedings.

(Q) The obligations, the transfer thereof, and the interest, other accreted amounts, and other income therefrom, including any profit made on the sale thereof, at all times shall be free from taxation, direct or indirect, within the state.

(R) This section applies only with respect to obligations issued and delivered before September 30, 2000.

Effective Date: 09-14-2000; 2007 HB119 09-29-2007



Section 1557.04, 1557.05 - [Repealed].

Effective Date: 09-14-2000



Section 1557.06 - Local assistance grant program.

(A) The parks and natural resources local assistance grant program is hereby established to provide grants to local government entities for capital improvements for the acquisition, construction, reconstruction, expansion, improvement, planning, and equipping of capital projects that enhance the use and enjoyment of natural resources by individuals. Such projects include, but are not limited to, the acquisition of lands, facilities, and waters for public recreation, or for the preservation of wetlands or unique habitats; the development, construction, reconstruction, expansion, or rehabilitation of recreation areas and facilities; and projects to provide public park and recreation opportunities by improving public access or safety. Grants shall not be awarded for administrative, operating, or maintenance costs; or for areas, facilities, or structures for athletics, arts, historic sites, or other purposes, that are not used primarily for public recreation.

The director of natural resources shall administer the parks and natural resources local assistance grant program in accordance with procedures and criteria that the director shall develop with the approval of the recreation and resources council.

(B) Grants awarded under this section may provide up to seventy-five per cent of the total project costs approved by the director. At least twenty per cent of such costs must be provided by the grant recipient from nonstate, nonfederal sources. Local government entities may apply for grants individually or jointly.

(C) The criteria developed for the administration of the program shall require a local government entity receiving a grant for a project under this section to have sufficient real property interests in the project for the purposes of the obligations issued under this chapter, and shall require that the projects be retained and used in a manner consistent with the purposes of Section 2l of Article VIII, Ohio Constitution.

(D) The director shall allocate to each county a portion of the proceeds of the first two hundred million dollars principal amount in obligations issued under this chapter, for projects of local government entities within each county. The director shall determine each county's allocation by calculating both of the following for each county:

(1) Its per capita share of forty million dollars;

(2) Its per capita share of thirty million dollars plus one hundred thirteen thousand six hundred thirty-six dollars.

The larger of the amount calculated under division (D) (1) or (2) of this section for each county shall be that county's allocation, and whatever percentage of the first two hundred million dollars principal amount in obligations issued under this chapter that is necessary to satisfy the requirements of division (D) of this section, shall be so allocated.

(E) The director shall allocate to each county a portion of twenty per cent of the proceeds in excess of the first two hundred million dollars principal amount in obligations issued under this chapter, for projects of local government entities within each county. The director shall determine each county's allocation by calculating both of the following and combining the amounts calculated for each county:

(1) One-third of twenty per cent of the proceeds to be divided equally among all of the counties;

(2) Two-thirds of twenty per cent of the proceeds to be distributed on a per capita basis to each county.

(F) Any moneys granted under division (E) of this section and not obligated within a county after two funding cycles, at the discretion of the director, shall be reallocated to projects either in the county to which they originally were allocated or in other counties demonstrating a need for the funds.

Effective Date: 09-29-1997






Chapter 1561 - DIVISION OF MINERAL RESOURCES MANAGEMENT - MINES AND QUARRIES

Section 1561.01 - Division of mineral resources management - mine and quarry definitions.

As used in this chapter and Chapters 1563.,1565., and 1567. of the Revised Code, and in other sections of the Revised Code relating to the mining law, unless other meaning is clearly apparent in the language and context:

(A) "Mine" means an underground or surface excavation or development with or without shafts, slopes, drifts, or tunnels for the extraction of coal, gypsum, asphalt, rock, or other materials containing the same, or for the extraction of natural gas or petroleum by means that are substantially similar to the underground extraction of coal, gypsum, asphalt, rock, or other materials containing the same, with hoisting or haulage equipment and appliances for the extraction of such materials; and embraces the land or property of the mining plant, the surface, and underground, that is used for or contributes to the mining properties, or concentration or handling of coal, gypsum, asphalt, rock, or other materials containing the same or of natural gas or petroleum.

(B) "Shaft" means a vertical opening through the strata that is or may be used for ventilation, drainage, or hoisting workers or material or both in connection with the mining of coal or other minerals or materials.

(C) "Slope" means an incline or opening used for the same purpose as a shaft.

(D) "Drift" means an opening through the strata on which opening grades are such to permit the coal or materials to be hauled by mules or mechanical traction power, and which opening may be used for ventilation, drainage, ingress, egress, and other purposes in connection with the mining of coal or other materials.

(E) "Excavations and workings" means the excavated portions of the mine, those abandoned as well as the places actually being worked, underground workings, shafts, tunnels, and other ways in the course of being sunk or driven, slopes, tunnels, and other openings, and all such shafts, together with all roads, appliances, machinery, and material connected with the same below the surface.

(F) "Face" means the advancing breast of any working place.

(G) "Pillar" means a solid block of ore, coal, or other material, left unmined to support the overlying strata in a mine.

(H) "Rock dusting" means to distribute or apply fine rock dust on underground surfaces in coal mines to prevent, check, control, or extinguish coal dust explosions.

(I) "Rock dust barriers" means a quantity of dry rock dust placed in suitable containers so located in underground coal mines that the advanced wave of a coal dust explosion will automatically cause the rock dust to be thrown into suspension to extinguish or arrest the flames of an explosion.

(J) "Operator" means any firm, corporation, or individual operating any mine or part thereof.

(K) "Superintendent" means the person who has, on behalf of the operator, immediate supervision of one or more mines.

(L) "Mine foreperson" means the person whom the operator or superintendent places in charge of the inside or outside workings of the mine and of the persons employed therein or thereat.

(M) "Foreperson" means the person designated to assist the mine foreperson in the immediate supervision of a portion or the whole of a mine or of the persons employed therein.

(N) "Fire boss" means a person whom the mine foreperson is required to employ under certain conditions designated in this chapter and Chapters 1563., 1565., and 1567. of the Revised Code, relative to explosive gases when the same are found to exist in a mine.

(O) "Shot firer" means a practical and experienced person whose duties are to charge, set off, and discharge the shots under the direction of the mine foreperson or foreperson.

(P) "Deputy mine inspector" means a person appointed in the division of mineral resources management to inspect mines to see that this chapter and Chapters 1563., 1565., and 1567. of the Revised Code are complied with.

(Q) "Permissible or approved" as applied in connection with explosive flame safety lamps, electric safety lamps, electric machinery, rescue apparatus, and other devices, appliances, machinery, and equipment means materials, apparatus, devices, appliances, machinery, and equipment officially listed by the mine safety and health administration in the United States department of labor and approved as having met its requirements for the respective specified uses, or equivalent standards determined and established by the chief of the division of mineral resources management.

(R) "Gas" means an inflammable gas, chiefly methane, that when mixed in certain proportions with air is explosive.

(S) "Methane" is a hydrocarbon gas (CH4) frequently encountered in coal mines.

(T) "Explosive mixture of methane and air" is a mixture of air and methane that will explode in the presence of a flame or hot spark when the methane content is between five and fifteen per cent.

(U) "Electric system" means all apparatus and electric circuits receiving electric energy or that may receive electric energy from a common source. Where the source of power is under control of the mine, such source of power will be considered as a part of the electric system. If power is obtained from a central station not under control of such mine, "electric system" refers only to that part of the system that is under control of such mine.

(V) "Electric circuit" means all conductors, including ground returns, furnishing energy to or receiving energy from electric apparatus.

(W) "Branch circuit" means all circuits connected to main circuits coming from generators or other main sources of supply.

(X) "Potential" and "voltage" are synonymous and mean electrical pressure.

(Y) "Potential of a circuit or voltage of a circuit, machine, or any piece of electrical apparatus" is the potential normally existing between the conductors of such circuit or the terminals of such machine or apparatus.

(Z) "Difference of potential" means the difference of electrical pressure existing between any two points of an electrical system, or between any point of such system and the earth, as determined by a voltmeter.

(AA) "Low voltage supply" means the situation where the conditions of the supply of electricity are such that the difference in potential between any points of the circuit does not exceed four hundred fifty volts.

(BB) "High voltage supply" means the situation where the conditions of the supply of electricity are such that the difference of potential between any two points in the circuit exceeds four hundred fifty volts.

(CC) "Trailing cable" means an electric power cable attached to a mobile machine or unit.

(DD) "Grounding" means the connecting of any part of an electric system with the earth in such a manner that there is no difference of potential between such connected part and the earth.

(EE) "Mobile machinery or portable machinery" means machinery that moves about under its own power, or is carried, pulled, or trammed from place to place.

(FF) "Semipermanent machinery" means machinery that is mounted on a form of truck that permits it to be moved readily from place to place, but the function of which is to do its work in a semipermanent location.

(GG) "Permanent machinery" means machinery that is installed on a permanent foundation attached to the ground.

(HH) "Underground station" means any place underground where electrical machinery, transformers, or switchboards are permanently installed.

(II) "Electrical inspector" means a person appointed by the chief to examine surface and underground electrical systems and equipment at mines for fire, shock, and explosion hazards.

(JJ) "Well" means any borehole, whether drilled or bored, within the state, for the production, extraction, or injection of any gas or liquid mineral, excluding only potable water to be used as such, but including natural or artificial brines and oil field waters.

(KK) "Prepared clay" means a clay that is plastic and is thoroughly saturated with fresh water to a weight and consistency great enough to settle through the salt water in the well in which it is to be used, except as otherwise approved by the chief in exceptional cases.

(LL) "Rock sediment" means the combined cuttings and residue from drilling sedimentary rocks and formations, commonly known as sand pumpings.

(MM) "Accessible travel route" means an unobstructed passageway not less than twenty-four inches wide with reflective materials at intervals so as to be visible to persons using the passageway.

(NN) "Longwall working face" means a working face in a coal mine in which work extracting coal from its natural deposit in the earth is performed during a mining cycle by longwall mining.

(OO) "Longwall working section" means all areas from and including the section transformer to and including the longwall working face.

(PP) "Longwall mining" means a system of mining designed for full pillar extraction that minimizes the possibility of outburst or squeezes and allows total caving of the main roof in the pillar area.

Effective Date: 06-14-2000



Section 1561.011 - Chapter does not apply to chapter 1514 activities.

Except as provided in section 1561.24 of the Revised Code, nothing in this chapter applies to activities that are permitted and regulated under Chapter 1514. of the Revised Code.

Effective Date: 04-06-2007; 2008 SB323 06-11-2008



Section 1561.02 - Jurisdiction over mines and quarries.

The division of mineral resources management has jurisdiction over all mines and quarries located in the state, and shall exercise such supervision over them and their development and operation as is provided by law.

Effective Date: 06-14-2000



Section 1561.03 - Chief of division - powers and duties.

The chief of the division of mineral resources management shall enforce and supervise the execution of all laws enacted for the health and safety of persons and the protection and conservation of property within, about, or in connection with mines, mining, and quarries, and for such purpose shall adopt, publish, and enforce necessary rules not inconsistent with the mining laws of this state.

Effective Date: 06-14-2000



Section 1561.04 - Annual report - public distribution quarterly reports.

The chief of the division of mineral resources management shall annually make a report to the governor, which shall include:

(A) A summary of the activities and of the reports of the deputy mine inspectors;

(B) A statement of the condition and the operation of the mines of the state;

(C) A statement of the number of accidents in and about the mines, the manner in which they occurred, and any other data and facts bearing upon the prevention of accidents and the preservation of life, health, and property, and any suggestions relative to the better preservation of the life, health, and property of those engaged in the mining industry.

The records of the bureau of workers' compensation shall be available to the chief for information concerning such a report. The chief shall send by mail to each coal operator in the state, to a duly designated representative of the miners at each mine, and to such other persons as the chief deems proper, a copy of such report. The chief may have as many copies of such report printed as are needed to make the distribution thereof as provided in this section.

The chief shall also prepare and publish for public distribution quarterly reports, including therein information relative to the items enumerated in this section that is pertinent or available at such times.

Effective Date: 06-14-2000



Section 1561.05 - Administration of laws relating to mines and mining and duties and functions of the division of mineral resources management.

The laws relating to mines and mining and duties and functions of the division of mineral resources management shall be administered by the chief of the division of mineral resources management, and through and by deputy mine inspectors. If a vacancy occurs in the office of a deputy mine inspector, it may be filled by the chief, who shall select a person from the eligible list for deputy mine inspectors that is prepared under section 124.24 of the Revised Code.

The chief shall adopt, in accordance with Chapter 119. of the Revised Code, all necessary rules for conducting examinations and for governing all other matters requisite to the exercise of the chief's powers and the performance of the chief's duties under this chapter and Chapters 1509., 1563., 1565., and 1567. of the Revised Code relating to mines and mining.

Effective Date: 09-05-2001



Section 1561.06 - Designating coal or mineral bearing townships.

The chief of the division of mineral resources management shall designate the townships in which mineable or quarryable coal or other mineral is or may be mined or quarried, which townships shall be considered coal or mineral bearing townships. The chief shall divide the coal or other mineral bearing townships into such districts as the chief deems best for inspection purposes, and the chief may change such districts whenever, in the chief's judgment, the best interests of the service require.

The chief shall designate as provided in this section as coal or mineral bearing townships those townships in which coal is being mined or in which coal is found in such thickness as to make the mining of the coal or mineral probable at some future time, and shall designate the township as a unit. As used in this chapter and Chapters 1563., 1565., and 1567. of the Revised Code, "coal or mineral bearing township" means a township that has been so designated by the chief under this section.

The chief shall also designate the townships in which coal is being mined or in which coal is found in such thickness as to make the mining of the coal probable at some future time as "coal bearing townships" as that term is used in Chapter 1509. of the Revised Code. The chief shall certify to the chief of the division of oil and gas resources management the townships that are designated as coal bearing townships.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1561.07 - Clay mines and stripping pits - rules.

The mining laws of this state shall extend to and govern the operation of clay mines and clay stripping pits in so far as such laws are applicable thereto. The chief of the division of mineral resources management shall adopt, publish, and enforce specific rules particularly applicable to clay mining operations to safeguard life and property in the clay mining industry and to secure safe and sanitary working conditions in such clay mines and clay stripping pits.

Such rules adopted by the chief shall provide that:

(A) Distances between break-throughs in clay mines shall not exceed one hundred feet, unless permission in special cases is granted by the chief, after maps have been filed with the chief showing the method of working and ventilating the same, if such distances would add to increased safety.

(B) When, in the opinion of the mine foreperson or deputy mine inspector, line brattices or other approved methods of circulation are necessary to deliver sufficient air to the working face, they shall be provided by the owner, operator, or lessee.

(C) Not more than a two days' supply of explosives shall be stored in a clay mine at any one time, and not more than one hundred pounds of explosives shall be stored in any one place at any one time.

(D) Charges of explosives shall be made up at least one hundred feet away from any storage place for explosives.

(E) There shall be no less than two persons in each working place when shots are being lighted.

(F) Misfired shots in clay mines shall be posted on the bulletin board or other conspicuous place available for examination by the workers when shots are fired by other than the loaders.

(G) The use of electric blasting caps shall be encouraged as a safety measure.

The chief, in assigning deputy mine inspectors, shall designate inspectors who have had experience and are especially qualified in clay mining operations, to examine and inspect clay mining operations and enforce the law relating to such operations.

The chief, in conducting examinations and issuing certificates for mine forepersons, shall provide by rules adopted under section 1561.05 of the Revised Code for the examination of applicants for certificates as mine forepersons in a clay mine or clay stripping pits to test the applicant on experience and fitness on the problems and duties peculiar to the clay mining industry. An applicant for a certificate as a clay mine foreperson shall have at least three years' experience in mining operations.

Effective Date: 09-05-2001



Section 1561.10 - [Repealed].

Effective Date: 09-05-2001



Section 1561.11 - Examinations for mine forepersons and fire bosses.

The chief of the division of mineral resources management, for the purpose of conducting the examinations for mine forepersons and fire bosses, may designate one or more examining boards of three members, selected from among the deputy mine inspectors, superintendent and assistant superintendents of rescue stations, and electrical inspectors. The examinations shall be conducted in the district of the applicant's residence or as near thereto as practicable. Grading and issuance of certificates shall be done by the chief.

Effective Date: 09-05-2001



Section 1561.12 - Registration and qualifications of applicants.

An applicant for any examination or certificate under this section shall, before being examined, register the applicant's name with the chief of the division of mineral resources management and file with the chief an affidavit as to all matters of fact establishing the applicant's right to receive the examination, a certificate of good character and temperate habits signed by at least three reputable citizens of the community in which the applicant resides, and a certificate from a reputable and disinterested physician as to the physical condition of the applicant showing that the applicant is physically capable of performing the duties of the office or position.

Each applicant for examination for any of the following positions shall present evidence satisfactory to the chief that the applicant has been a resident and citizen of this state for two years next preceding the date of application:

(A) An applicant for the position of deputy mine inspector of underground mines shall have had actual practical experience of not less than six years, at least two of which shall have been in the underground workings of mines in this state. In the case of an applicant who would inspect underground coal mines, the two years shall consist of actual practical experience in underground coal mines. In the case of an applicant who would inspect noncoal mines, the two years shall consist of actual practical experience in noncoal mines. In lieu of two years of the actual practical experience required, the chief may accept as the equivalent thereof a certificate evidencing graduation from an accredited school of mines or mining, after a four-year course of study, but such credit shall not apply as to the two years' actual practical experience required in the mines in this state.

The applicant shall pass an examination as to the applicant's practical and technological knowledge of mine surveying, mining machinery, and appliances; the proper development and operation of mines; the best methods of working and ventilating mines; the nature, properties, and powers of noxious, poisonous, and explosive gases, particularly methane; the best means and methods of detecting, preventing, and removing the accumulation of such gases; the use and operation of gas detecting devices and appliances; first aid to the injured; and the uses and dangers of electricity as applied and used in, at, and around mines. The applicant shall also hold a certificate for foreperson of gaseous mines issued by the chief.

(B) An applicant for the position of deputy mine inspector of surface mines shall have had actual practical mining experience of not less than six years, at least two of which shall have been in surface mines in this state. In lieu of two years of the actual practical experience required, the chief may accept as the equivalent thereof a certificate evidencing graduation from an accredited school of mines or mining, after a four-year course of study, but that credit shall not apply as to the two years' actual practical experience required in the mines in this state. The applicant shall pass an examination as to the applicant's practical and technological knowledge of surface mine surveying, machinery, and appliances; the proper development and operations of surface mines; first aid to the injured; and the use and dangers of explosives and electricity as applied and used in, at, and around surface mines. The applicant shall also hold a surface mine foreperson certificate issued by the chief.

(C) An applicant for the position of electrical inspector shall have had at least five years' practical experience in the installation and maintenance of electrical circuits and equipment in mines, and the applicant shall be thoroughly familiar with the principles underlying the safety features of permissible and approved equipment as authorized and used in mines.

The applicant shall be required to pass the examination required for deputy mine inspectors and an examination testing and determining the applicant's qualification and ability to competently inspect and administer the mining law that relates to electricity used in and around mines and mining in this state.

(D) An applicant for the position of superintendent or assistant superintendent of rescue stations shall possess the same qualifications as those required for a deputy mine inspector. In addition, the applicant shall present evidence satisfactory to the chief that the applicant is sufficiently qualified and trained to organize, supervise, and conduct group training classes in first aid, safety, and rescue work.

The applicant shall pass the examination required for deputy mine inspectors and shall be tested as to the applicant's practical and technological experience and training in first aid, safety, and mine rescue work.

(E) An applicant for the position of mine chemist shall have such educational training as is represented by the degree MS in chemistry from a university of recognized standing, and at least five years of actual practical experience in research work in chemistry or as an assistant chemist. The chief may provide that an equivalent combination of education and experience together with a wide knowledge of the methods of and skill in chemical analysis and research may be accepted in lieu of the above qualifications. It is preferred that the chemist shall have had actual experience in mineralogy and metallurgy.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-15-2002



Section 1561.13 - Examinations.

The chief of the division of mineral resources management shall conduct examinations for offices and positions in the division of mineral resources management, and for mine forepersons, mine electricians, shot firers, surface mine blasters, and fire bosses, as follows:

(A) Division of mineral resources management:

(1) Deputy mine inspectors of underground mines;

(2) Deputy mine inspectors of surface mines;

(3) Electrical inspectors;

(4) Superintendent of rescue stations;

(5) Assistant superintendents of rescue stations;

(6) Mine chemists at a division laboratory if the chief chooses to operate a laboratory

.

(B) Mine forepersons:

(1) Mine foreperson of gaseous mines;

(2) Mine foreperson of nongaseous mines;

(3) Mine foreperson of surface mines.

(C) Forepersons:

(1) Foreperson of gaseous mines;

(2) Foreperson of nongaseous mines;

(3) Foreperson of surface maintenance facilities at underground or surface mines;

(4) Foreperson of surface mines.

(D) Fire bosses.

(E) Mine electricians.

(F) Surface mine blasters.

(G) Shot firers.

The chief annually shall provide for the examination of candidates for appointment or promotion as deputy mine inspectors and such other positions and offices set forth in division (A) of this section as are necessary. Special examinations may be held whenever it becomes necessary to make appointments to any of those positions.

The chief shall provide for the examination of persons seeking certificates of competency as mine forepersons, forepersons, mine electricians, shot firers, surface mine blasters, and fire bosses quarterly or more often as required, at such times and places within the state as shall, in the judgment of the chief, afford the best facilities to the greatest number of applicants. Public notice shall be given through the press or otherwise, not less than ten days in advance, announcing the time and place at which examinations under this section are to be held.

The examinations provided for in this section shall be conducted under rules adopted under section 1561.05 of the Revised Code and conditions prescribed by the chief. Any rules that relate to particular candidates shall, upon application of any candidate, be furnished to the candidate by the chief; they shall also be of uniform application to all candidates in the several groups.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 1561.14 - Qualifications of mine electrician.

A person who applies for a certificate as a mine electrician shall be able to read and write the English language, and prior to the date of the application for examination either shall have had at least one year's experience in performing electrical work underground in a coal mine, in the surface work area of an underground coal mine, in a surface coal mine, or in a noncoal mine, or shall have had such experience as the chief of the division of mineral resources management determines to be equivalent. Each applicant for examination shall pay a fee of ten dollars to the chief on the first day of the examination. Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001



Section 1561.15 - Practical examination by chief.

An applicant for a certificate as mine foreperson, foreperson, mine electrician, shot firer, surface mine blaster, or fire boss shall apply to the chief of the division of mineral resources management for examination and shall be examined by the chief. This shall be a practical examination, a substantial part of which shall be oral, to determine the competency of the applicant, based on experience and practical knowledge of the dangers incident to coal mining, and not upon technical education, but consideration shall be given such technical education as the applicant possesses. This examination shall be held as soon after application is made as practicable in the district from which the applicant makes application.

Effective Date: 09-05-2001



Section 1561.16 - Credit for practical experience - qualifications of foreperson of gaseous mines - recertification.

(A) As used in this section and sections 1561.17 to 1561.21 of the Revised Code, "actual practical experience" means previous employment that involved a person's regular presence in the type of mining operation in which the experience is required to exist; participation in functions relating to the hazards involved in and the utilization of equipment, tools, and work crews and individuals for that type of mining; and regular exposure to the methods, procedures, and safety laws applicable to that type of mining. Credit of up to one year for a portion of the required experience time may be given upon documentation to the chief of the division of mineral resources management of an educational degree in a field related to mining. Credit of up to two years of the required experience time may be given upon presentation to the chief of proof of graduation from an accredited school of mines or mining after a four-year course of study with employment in the mining industry during interim breaks during the school years.

(B) A person who applies for a certificate as a mine foreperson of gaseous mines shall be able to read and write the English language; shall have had at least five years' actual practical experience in the underground workings of a gaseous mine or the equivalent thereof in the judgment of the chief; and shall have had practical experience obtained by actual contact with gas in mines and have knowledge of the dangers and nature of noxious and explosive gases and ventilation of gaseous mines. An applicant for a certificate as a foreperson of gaseous mines shall meet the same requirements, except that the applicant shall have had at least three years' actual practical experience in the underground workings of a gaseous mine or the equivalent thereof in the judgment of the chief. Each applicant for examination shall pay a fee established in rules adopted under this section to the chief on the first day of such examination.

(C) A person who has been issued a certificate as a mine foreperson or a foreperson of a gaseous mine and who has not worked in an underground coal mine for a period of more than two calendar years shall apply for and obtain recertification from the chief in accordance with rules adopted under this section before performing the duties of a mine foreperson or a foreperson of a gaseous mine. An applicant for recertification shall pay a fee established in rules adopted under this section at the time of application for recertification.

(D) A person who has been issued a certificate as a mine foreperson or a foreperson of a gaseous mine and who has not worked in an underground coal mine for a period of one or more calendar years shall successfully complete a retraining course in accordance with rules adopted under this section before performing the duties of a mine foreperson or a foreperson of a gaseous mine.

(E) The chief, in consultation with a statewide association representing the coal mining industry and a statewide association representing employees of coal mines, shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Prescribe requirements, criteria, and procedures for the recertification of a mine foreperson or a foreperson of a gaseous mine who has not worked in an underground coal mine for a period of more than two calendar years;

(2) Prescribe requirements, criteria, and procedures for the retraining of a mine foreperson or a foreperson of a gaseous mine who has not worked in an underground coal mine for a period of one or more calendar years;

(3) Establish fees for the examination and recertification of mine forepersons or forepersons of gaseous mines under this section;

(4) Prescribe any other requirements, criteria, and procedures that the chief determines are necessary to administer this section.

(F) Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001; 2008 SB323 06-11-2008



Section 1561.17 - Qualifications of foreperson of mine or nongaseous mines - recertification.

(A) A person who applies for a certificate as mine foreperson or foreperson of nongaseous mines shall be able to read and write the English language; shall have had at least three years' actual practical experience in mines, or the equivalent thereof in the judgment of the chief of the division of mineral resources management; and shall have knowledge of the dangers and nature of noxious gases. Each applicant for examination shall pay a fee established in rules adopted under this section to the chief on the first day of the examination.

(B) A person who has been issued a certificate as a mine foreperson or a foreperson of a nongaseous coal mine and who has not worked in an underground coal mine for a period of more than two calendar years shall apply for and obtain recertification from the chief in accordance with rules adopted under this section before performing the duties of a mine foreperson or a foreperson of a nongaseous coal mine. An applicant for recertification shall pay a fee established in rules adopted under this section at the time of application for recertification.

(C) A person who has been issued a certificate as a mine foreperson or a foreperson of a nongaseous coal mine and who has not worked in an underground coal mine for a period of one or more calendar years shall successfully complete a retraining course in accordance with rules adopted under this section before performing the duties of a mine foreperson or a foreperson of a nongaseous coal mine.

(D) The chief, in consultation with a statewide association representing the coal mining industry and a statewide association representing employees of coal mines, shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Prescribe requirements, criteria, and procedures for the recertification of a mine foreperson or a foreperson of a nongaseous coal mine who has not worked in an underground coal mine for a period of more than two calendar years;

(2) Prescribe requirements, criteria, and procedures for the retraining of a mine foreperson or a foreperson of a nongaseous coal mine who has not worked in an underground coal mine for a period of one or more calendar years;

(3) Establish fees for the examination and recertification of mine forepersons or forepersons of nongaseous coal mines under this section;

(4) Prescribe any other requirements, criteria, and procedures that the chief determines are necessary to administer this section.

(E) Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001; 2008 SB323 06-11-2008



Section 1561.18 - Qualifications of foreperson of surface maintenance facilities.

A person who applies for a certificate as a foreperson of surface maintenance facilities at underground or surface mines shall be able to read and write the English language and shall have had at least three years' actual practical experience in or around the surface maintenance facilities of underground or surface mines or the equivalent thereof in the judgment of the chief of the division of mineral resources management. Each applicant for examination shall pay a fee of ten dollars to the chief on the first day of the examination. Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001



Section 1561.19 - Qualifications of foreperson of surface mines.

A person who applies for a certificate as a mine foreperson of surface mines shall be able to read and write the English language and shall have had at least five years' actual practical experience in surface mines. An applicant for a certificate as a foreperson of surface mines shall meet the same requirements, except that the applicant shall have had at least three years' actual practical experience in surface mines or the equivalent thereof in the judgment of the chief of the division of mineral resources management. Each applicant for examination shall pay a fee of ten dollars to the chief on the first day of the examination. Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001



Section 1561.20 - Qualifications of surface mine blaster.

A person who applies for a certificate as a surface mine blaster shall be able to read and write the English language; shall have had at least one year's actual practical experience in surface mines or the equivalent thereof in the judgment of the chief of the division of mineral resources management; shall have knowledge of the dangers and nature of the use of explosives, related equipment, and blasting techniques; and shall have knowledge of safety laws and rules, including those related to the storage, use, and transportation of explosives. Each applicant for examination shall pay a fee of ten dollars to the chief on the first day of the examination. Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001



Section 1561.21 - Qualifications of shot firer.

A person who applies for a certificate as a shot firer shall be able to read and write the English language; shall have had at least one year's actual practical experience in the underground workings of mines or the equivalent thereof in the judgment of the chief of the division of mineral resources management; shall have knowledge of the dangers and nature of noxious and explosive gases; shall have knowledge of the dangers and nature of the use of explosives, related equipment, and blasting techniques; and shall have knowledge of safety laws and rules, including those related to the underground storage, use, and transportation of explosives. Each applicant for examination shall pay a fee of ten dollars to the chief on the first day of the examination. Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Any person who possesses a mine foreperson or foreperson certificate issued by the chief shall be considered certified as a shot firer.

Effective Date: 09-05-2001



Section 1561.22 - Qualifications of fire boss.

A person who applies for a certificate as fire boss shall be able to read and write the English language; shall have had at least three years' actual practical experience in the underground workings of a gaseous mine or the equivalent thereof in the judgment of the chief of the division of mineral resources management; and shall have knowledge of the dangers and nature of noxious and explosive gases gained by actual contact with gas in mines and ventilation of gaseous mines. Each applicant for examination shall pay a fee of ten dollars to the chief on the first day of the examination. Any moneys collected under this section shall be paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001



Section 1561.23 - Issuance of certificates - qualifications of applicants generally.

The chief of the division of mineral resources management shall issue the following certificates to those applicants who pass their examination:

(A) Certificates for mine forepersons of gaseous mines;

(B) Certificates for mine forepersons of nongaseous mines;

(C) Certificates for forepersons of gaseous mines;

(D) Certificates for forepersons of nongaseous mines;

(E) Certificates for forepersons of surface maintenance facilities of underground or surface mines;

(F) Certificates for mine forepersons of surface mines;

(G) Certificates for forepersons of surface mines;

(H) Certificates for fire bosses;

(I) Certificates for mine electricians;

(J) Certificates for surface mine blasters;

(K) Certificates for shot firers.

Applicants for certificates shall make application to the chief, on a form provided by the chief, for examination. All applicants shall be able to read and write the English language intelligently, and shall furnish the chief with a certificate as to their character, length and description of their practical experience, and satisfactory evidence of their ability to perform the duties of the position for which they make application for examination.

Except as provided in sections 1561.16 and 1561.17 of the Revised Code, any certificate issued by the former mine examining board prior to October 29, 1995, shall remain in effect notwithstanding the new classifications of certificates established by this section.

Effective Date: 09-05-2001; 2008 SB323 06-11-2008



Section 1561.24 - Mine safety fund - purposes.

For purposes of this chapter, Chapters 1563., 1565., and 1567., and sections 1514.40 to 1514.50 of the Revised Code, there is hereby created in the state treasury the mine safety fund. The fund shall consist of money transferred to it by the administrator of workers' compensation from the coal-workers pneumoconiosis fund established in section 4131.03 of the Revised Code. All investment earnings of the mine safety fund shall be credited to the fund. The chief of the division of mineral resources management shall use money in the fund for all of the following purposes:

(A) Mine safety and health inspections and audits;

(B) The purchase and maintenance of mine rescue and inspection equipment;

(C) The purchase or lease of facilities for use as mine rescue stations and for mine rescue and safety training;

(D) Mine rescue and safety and health training of miners;

(E) Certification and recertification of mine officials.

Effective Date: 2008 SB323 06-11-2008



Section 1561.25 - Rescue stations - assistant superintendents.

The division of mineral resources management shall establish and maintain four rescue stations. Three of such stations shall be centrally located at such places, conveniently accessible to the mines and mining areas of the state so as to cover the largest number of mines in the shortest period of time, as the chief of the division of mineral resources management determines; and one such station may be maintained at the mine laboratory provided for in section 1561.27 of the Revised Code. In establishing such stations the chief may use quarters owned by or in the possession and control of the state, if available, or may lease other quarters therefor. Each station shall be equipped with rescue and first aid apparatus and other equipment as follows:

(A) One motor truck of sufficient capacity to carry the equipment prescribed by this section;

(B) Not less than six approved breathing apparatus, complete and in good working order;

(C) One recharging or refilling motor-driven pump for recharging oxygen cylinders;

(D) Not less than ten oxygen storage cylinders;

(E) One resuscitating outfit;

(F) Not less than five approved flame safety lamps and one lamp testing cabinet;

(G) Not less than two carbon monoxide detectors;

(H) One approved methane indicating detector;

(I) Not less than ten approved electric mine safety cap lamps complete;

(J) Charging equipment for cap lamps;

(K) Not less than five hundred feet of two-inch hose of standard connections and nozzles complete;

(L) All the equipment necessary to provide emergency medical services, including that necessary for the services of a paramedic as defined in section 4765.01 of the Revised Code, and to establish and maintain an intravenous lifeline;

(M) Sufficient parts, supplies, and other necessary equipment for maintenance and operation of the equipment prescribed in this section.

All equipment shall be inspected and tested weekly for efficiency and operation, and be maintained in an effective operating condition. Reports of the condition shall be sent in writing to the division of mineral resources management.

Each of the stations shall at all times be in charge of an assistant superintendent of rescue stations. Each assistant superintendent shall, under the supervision of the superintendent of rescue stations, conduct classes in first aid, mine safety, rescue work, and other safety educational work for the benefit of people desiring to take the same. They shall keep the equipment prescribed in this section in good condition, and see that this equipment reaches any mine whenever it is needed as expeditiously as possible. They shall help to perform whatever duties are necessary.

All such stations shall be under the direction of the superintendent.

Effective Date: 09-26-1996; 2008 SB323 06-11-2008



Section 1561.26 - Training and employment of rescue crews.

(A) As used in this section:

(1) "EMT-basic," "EMT-I," and "paramedic" have the same meanings as in section 4765.01 of the Revised Code.

(2) "Mine medical responder" has the same meaning as in section 1565.15 of the Revised Code.

(B) The superintendent of rescue stations, with the approval of the chief of the division of mineral resources management, shall, at each rescue station provided for in section 1561.25 of the Revised Code, train and employ rescue crews of six members each, one of whom shall hold a mine foreperson or fire boss certificate and be designated captain, and train and employ any number of such rescue crews as the superintendent believes necessary. One member of a rescue crew shall be certified as an EMT-basic, EMT-I, mine medical responder, or paramedic. Each member of a rescue crew shall devote the time specified by the chief each month for training purposes and shall be available at all times to assist in rescue work at explosions, mine fires, and other emergencies.

A captain of mine rescue crews shall receive for service as captain the sum of twenty-four dollars per month, and each member shall receive the sum of twenty dollars per month, all payable on requisition approved by the chief. When engaged in rescue work at explosions, mine fires, or other emergencies away from their station, the members of the rescue crews and captains of the same shall be paid the sum of six dollars per hour for work on the surface, which includes the time consumed by those members in traveling to and from the scene of the emergency when the scene is away from the station of the members, and the sum of seven dollars per hour for all work underground at the emergency, and in addition thereto, the necessary living expenses of the members when the emergency is away from their home station, all payable on requisition approved by the chief.

Each member of a mine rescue crew shall undergo an annual medical examination. The chief may designate to perform an examination any individual authorized by the Revised Code to do so, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. In designating the individual to perform a medical examination, the chief shall choose one near the station of the member of the rescue crews. The examiner shall report the examination results to the chief and if, in the opinion of the chief, the report indicates that the member is physically unfit for further services, the chief shall relieve the member from further duty. The fee charged by the examiner for the examination shall be paid in the same manner as fees are paid to doctors employed by the industrial commission for special medical examinations.

The chief may remove any member of a rescue crew for any reason. Such crews shall be subject to the orders of the chief, the superintendent, and the deputy mine inspectors when engaged in actual mine rescue work. Mine rescue crews shall, in case of death or injury when engaged in rescue work, wherever the same may occur, be paid compensation, or their dependents shall be paid death benefits, from the workers' compensation fund, in the same manner as other employees of the state.

(C) In addition to the training of rescue crews, each assistant superintendent of rescue stations, with the approval of the superintendent, shall provide for and conduct safety, first aid, and rescue classes at any mine or for any group of miners who make application for the conducting of such classes. The chief may assess a fee for safety and first aid classes for the purpose of covering the costs associated with providing those classes. The chief shall establish a fee schedule for safety and first aid classes by rule adopted in accordance with Chapter 119. of the Revised Code. Fees collected under this section shall be deposited in the surface mining fund created in section 1514.06 of the Revised Code.

The superintendent shall prescribe and provide for a uniform schedule of conducting such safety and rescue classes as will provide a competent knowledge of modern safety and rescue methods in, at, and about mines.

(D) No member of a mine rescue crew who performs mine rescue at an underground coal mine and no operator of a mine whose employee participates as a member of such a mine rescue crew is liable in any civil action that arises under the laws of this state for damage or injury caused in the performance of rescue work at an underground coal mine. However, a member of such a mine rescue crew may be liable if the member acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

This division does not eliminate, limit, or reduce any immunity from civil liability that is conferred on a member of such a mine rescue crew or an operator by any other provision of the Revised Code or by case law.

Effective Date: 03-31-2003; 2008 SB323 06-11-2008



Section 1561.261 - Immunity of mine safety employees arising from rescue work.

Except for civil actions in which the state is the plaintiff, no employee of the division of mineral resources management who performs rescue work at an underground coal mine is liable in any civil action that arises under the laws of this state for damage or injury caused in the performance of rescue work at an underground coal mine unless the employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

This section does not eliminate, limit, or reduce any immunity from civil liability that is conferred on an employee of the division by any other provision of the Revised Code or by case law.

Effective Date: 2008 SB323 06-11-2008



Section 1561.27 - Division of mineral resources management laboratory.

A division of mineral resources management laboratory, equipped for making proper chemical tests of the air, gases, and coal and mine dust, together with research, experimental work, and other things, proper, necessary, or appurtenant to the inspection of mines, and quarries, and to the administration of this chapter and Chapters 1509., 1563., 1565., and 1567. of the Revised Code, shall be operated by, and under the direction and control of, the chief of the division of mineral resources management. The chief shall employ not more than three chemists, and such clerical help as conditions require. The necessary equipment and supplies to maintain such laboratory shall be supplied by the chief.

Effective Date: 06-14-2000



Section 1561.28 - Supervision of mineral resources management laboratory.

The chief of the division of mineral resources management shall designate one of the chemists, provided for in section 1561.27 of the Revised Code, to be in charge of and supervise and direct the work of a mine laboratory operated under that section. The chemists shall make proper chemical tests of samples of mine air, gases, and coal and mine dust, and keep a permanent record of the same showing the date, time, and place where taken, the results of the test and analysis, and any further data that is proper, necessary, and pertinent to the inspection of mines. They shall conduct such research and experimental work and tests as will provide for better working, health, and safety conditions in the mines and quarries, and will aid in the development and furtherance of such industries.

Effective Date: 06-14-2000



Section 1561.31 - Inspections by deputy mine inspector.

Each deputy mine inspector shall inspect each mine in the inspector's district, the owner, lessee, agent, or operator of which is an employer as defined in section 4123.01 of the Revised Code, or any other mine at which three or more persons work, at intervals not exceeding three months between inspections, and all other mines in the inspector's district as often as practical, noting particularly the location and condition of buildings, the condition of the boiler, machinery, workings of the mine, the traveling ways and haulageways, the circulation and condition of the air and drainage, and the condition of electrical circuits and appliances. The inspector shall make tests for poisonous, explosive, and noxious gases, and shall specifically order compliance with any section of this chapter and Chapters 1563., 1565., and 1567. and sections 1509.09, 1509.12, 1509.13, 1509.14, 1509.15, 1509.17, and 1509.18 of the Revised Code that the inspector finds is being violated.

Upon completion of the inspection of a mine, the inspector shall fill out a report of the conditions found during inspections on a form provided by the chief of the division of mineral resources management, which form shall provide for statements as to whether the laws are being observed or violated, and if violated, the nature and extent thereof, the date of the inspection, the number of persons employed in and about the mine, whether or not a certificate of compliance issued pursuant to section 4123.35 of the Revised Code is posted and the date of expiration thereof, and matters, things, and practices that specifically are covered by law, order of the chief, or previous order of the inspector. The inspector shall make this report in quadruplicate or quintuplicate, and send the original to the chief, post a copy at the mine, give a copy to the mine superintendent, and retain a copy for the inspector's files. Where the miners of a mine have a mine safety committee, the inspector shall post one additional copy of the report of that mine at that mine for the use and possession of the committee. The report required by this section shall be known as the inspector's routine report.

If an inspector orders compliance with this chapter and Chapters 1563., 1565., and 1567. and sections 1509.09, 1509.12, 1509.13, 1509.14, 1509.15, 1509.17, and 1509.18 of the Revised Code, and is assured by the superintendent of the mine to which the order applies that the order will be complied with, the inspector shall revisit the mine within a reasonable period of time and ascertain whether or not the order has been complied with. The inspector shall report the inspector's findings to the chief on a form to be provided by the chief, and take action to enforce compliance.

Effective Date: 06-14-2000



Section 1561.32 - Inspection of electrical installations.

The electrical inspectors shall examine surface and underground electrical installations at all mines for fire, shock, and explosion hazards, and for compliance with the electrical requirements of this chapter and Chapters 1563., 1565., and 1567. of the Revised Code, at least once each year. In gaseous mines such examinations shall be made of all underground installations at least once each six months. A written report of each examination shall be made to the owner, lessee, or agent of the mine, and to the chief of the division of mineral resources management, through the deputy mine inspector of the district in which the examination has been made. These inspection reports shall be handled in the same manner as are the reports of the deputy mine inspector.

No owner, lessee, agent, or operator of a mine shall purposely refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1561.33 - Weekly report by deputy mine inspector.

On or before each Monday, each deputy mine inspector shall file in the office of the chief of the division of mineral resources management a record showing the number of mines in the district examined by the deputy mine inspector during the preceding week, the number of persons employed in and about such mines, the date of each examination, the condition of each mine examined, whether the laws relating to mines and mining are being observed or violated, and if violated, the nature and extent of such violations, the progress made in safeguarding the lives and protecting the health of the employees in and about the mines, and other facts of public interest concerning the condition of mines and the development and progress in mining.

Effective Date: 06-14-2000



Section 1561.34 - Deputy mine inspector's emergency report.

If a deputy mine inspector finds danger of an imminent and extraordinary character in any mine, the deputy mine inspector shall immediately take steps to safeguard the employees, notify the superintendent, the mine foreperson, or any other person in charge of employees at once of the condition the deputy mine inspector has found, and require them to exercise their authority to remedy the situation; in all such instances, the deputy mine inspector shall stop all workings in the particular section in which the deputy mine inspector found the dangerous condition, or the entire mine if necessary, until the condition found is remedied. Before leaving the mine property, the deputy mine inspector shall make a report in writing setting forth clearly the dangerous conditions of imminent and extraordinary character found, the steps taken by the deputy mine inspector to safeguard the employees, and confirming the orders or instructions given to the superintendent, mine foreperson, or other person in charge of employees. The deputy mine inspector shall make this report in quadruplicate or quintuplicate, sending the original at once to the chief of the division of mineral resources management, giving a copy to the mine superintendent, posting one on the bulletin board of the mine, and retaining a copy for the deputy mine inspector's files. Where the miners have a mine safety committee, the deputy mine inspector shall post one additional copy on the mine bulletin board for the use and possession of the committee. This report shall be known as the deputy mine inspector's emergency report.

Effective Date: 06-14-2000



Section 1561.35 - Written notice of danger or hazardous condition.

If the deputy mine inspector finds that any matter, thing, or practice connected with any mine and not prohibited specifically by law is dangerous or hazardous, or that from a rigid enforcement of this chapter and Chapters 1563., 1565., and 1567. and applicable provisions of Chapter 1509. of the Revised Code, the matter, thing, or practice would become dangerous and hazardous so as to tend to the bodily injury of any person, the deputy mine inspector forthwith shall give notice in writing to the owner, lessee, or agent of the mine of the particulars in which the deputy mine inspector considers the mine or any matter, thing, or practice connected therewith is dangerous or hazardous and recommend changes that the conditions require, and forthwith shall mail a copy of the report and the deputy mine inspector's recommendations to the chief of the division of mineral resources management. Upon receipt of the report and recommendations, the chief forthwith shall make a finding thereon and mail a copy to the owner, operator, lessee, or agent of the mine, and to the deputy mine inspector; a copy of the finding of the chief shall be posted upon the bulletin board of the mine. Where the miners have a mine safety committee, one additional copy shall be posted on the bulletin board for the use and possession of the committee.

The owner, operator, lessee, or agent of the mine, or the authorized representative of the workers of the mine, within ten days may appeal to the reclamation commission for a review and redetermination of the finding of the chief in the matter in accordance with section 1513.13 of the Revised Code, notwithstanding division (A)(1) of that section, which provides for appeals within thirty days. A copy of the decision of the commission shall be mailed as required by this section for the mailing of the finding by the chief on the deputy mine inspector's report.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 1561.351 - Notification of violations.

A deputy mine inspector who makes a finding concerning a violation of this chapter or Chapter 1563., 1565., or 1567. or section 1509.09, 1509.12, 1509.13, 1509.14, 1509.15, 1509.17, or 1509.18 of the Revised Code that involves mining safety shall notify the owner, operator, lessee, agent, and representative of the miners of the mine involved of the finding. The owner, operator, lessee, or agent of the mine involved may request a review of the inspector's finding by the chief of the division of mineral resources management. Upon receipt of such a request, the chief shall review the inspector's finding, make a written determination regarding it, and provide a copy of the written determination to the owner, operator, lessee, or agent of the mine involved. The chief shall provide a copy of the written determination to any other interested party upon request.

A person, such as an owner, operator, lessee, or agent of the mine or the authorized representative of the miners of the mine, who has an interest that is or may be adversely affected by the chief's determination may appeal the determination, not later than ten days after receiving notice of the determination, to the reclamation commission by filing a copy of the chief's written determination with the commission, notwithstanding division (A)(1) of section 1513.13 of the Revised Code, which provides for appeals within thirty days. The commission shall hear the appeal in accordance with section 1513.13 of the Revised Code.

Effective Date: 03-14-2003



Section 1561.36 - Investigation and written report in case of major accident.

Upon being notified by the owner, lessee, or agent of a mine, or by a deputy mine inspector, that a major accident, causing injury to persons or property, has occurred at a mine within the jurisdiction of the chief of the division of mineral resources management, the chief shall go, and may order one or more of the deputy mine inspectors to go, at once to such mine, inquire into the cause of the accident, and make a written report upon the condition of that part of the mine wherein the accident occurred and the cause of the accident. The chief shall file such report in the chief's office, and mail a copy thereof to the general office of the owner, lessee, or agent of such mine.

Effective Date: 06-14-2000



Section 1561.37 - Investigation and written report in case of fatal or serious accident.

When a deputy mine inspector receives notice of the occurrence of a fatal or serious accident occurring at any mine in the deputy mine inspector's district, the deputy mine inspector shall go immediately to such mine, to investigate fully into the cause of the accident, and shall make a report thereon to the chief of the division of mineral resources management in writing. A copy of such report shall be mailed to the owner, operator, lessee, or agent of such mine. If the accident is of such a nature that the deputy mine inspector needs assistance, the deputy mine inspector may request the chief to attend or to assign additional deputy mine inspectors to assist the deputy mine inspector who requested assistance.

Effective Date: 06-14-2000



Section 1561.38 - Chief to provide assistance in resolving controversies or emergency counsel.

In case of controversy or disagreement between the deputy mine inspector and the owner, lessee, or agent of a mine, or persons working therein, or in case of emergency requiring counsel, the deputy mine inspector may call upon the chief of the division of mineral resources management for such assistance and counsel as is necessary.

Effective Date: 06-14-2000



Section 1561.41 to 1561.44 - [Repealed].

Effective Date: 11-24-1999



Section 1561.45 - Fines paid into mining regulation fund.

Fines collected by reason of prosecutions under this chapter and Chapters 1563., 1565., and 1567. of the Revised Code shall be paid to the chief of the division of mineral resources management, and by the chief paid into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 06-14-2000



Section 1561.46 - Fees paid into mining regulation fund.

Fees received by the chief of the division of mineral resources management under sections 1561.16 to 1561.22 of the Revised Code shall be paid by the chief into the state treasury to the credit of the mining regulation fund created in section 1561.48 of the Revised Code.

Effective Date: 09-05-2001



Section 1561.47 - Order to abate violation.

If upon inspection a deputy mine inspector or other authorized representative of the division of mineral resources management finds any violation of law, or any other conditions that constitute an imminent and substantial threat to miners' health or safety, the chief of the division of mineral resources management may issue, modify, or revoke reasonable orders requiring the operator to abate the violation or condition within a reasonable period of time. No operator shall violate or fail to comply with any order issued under this section.

Effective Date: 06-14-2000



Section 1561.48 - Mining regulation fund.

All moneys collected under sections 1561.14, 1561.16, 1561.17, 1561.18, 1561.19, 1561.20, 1561.21, 1561.22, 1561.45, and 1561.46 of the Revised Code shall be paid into the state treasury to the credit of the mining regulation fund, which is hereby created. The department of natural resources shall use the moneys in the fund to pay the operating expenses of the division of mineral resources management.

Effective Date: 06-14-2000



Section 1561.49 - Designation of inspectors and employees.

The chief of the division of mineral resources management may designate not more than thirty deputy mine inspectors, at least one of whom shall be classified and appointed as electrical inspector provided for in division (B) of section 1561.12 of the Revised Code; one superintendent of rescue stations; three assistant superintendents of rescue stations; three chemists; and such clerks, stenographers, and other employees as are necessary for the administration of this chapter and Chapters 1563., 1565., and 1567. and applicable provisions of Chapter 1509. of the Revised Code.

Such officers, employees, and personnel shall be appointed and employed under such conditions and qualifications as set forth in those chapters.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1561.50 - Charges against deputy mine inspector.

When written charges of neglect of duty, incompetency, or malfeasance in office against any deputy mine inspector are made and filed with the chief of the division of mineral resources management, signed by not less than fifteen employees, or an owner, lessee, or agent of a mine, the chief shall promptly investigate such charges and advise in writing the complainant whose name appears first in the charges, the result of such investigation.

If the mine employs less than fifteen employees, such charges shall be filed and signed by not less than fifty per cent of the employees.

Effective Date: 06-14-2000



Section 1561.51 - Appeal to reclamation commission.

When written charges of neglect of duty, incompetency, or malfeasance in office against the deputy mine inspector are filed with the chief of the division of mineral resources management, signed by not less than fifteen employees, or otherwise as provided in section 1561.50 of the Revised Code, or the owner, lessee, or agent of a mine, and the signers of the charges are dissatisfied with the result of the investigation made by the chief, they may appeal to the reclamation commission by filing the same charges against the deputy mine inspector and a copy of the report of the investigation made by the chief in the matter with the commission, and the commission shall hear the appeal in accordance with section 1513.13 of the Revised Code. The commission shall mail a copy of its decision to the complainant whose name appears first in the charges.

Effective Date: 09-05-2001



Section 1561.52 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the chief of the division of mineral resources management shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 09-05-2001



Section 1561.53 to 1561.55 - [Repealed].

Effective Date: 09-05-2001



Section 1561.99 - Penalty.

Whoever violates any section of this chapter or any order of the chief of the division of mineral resources management is guilty of a minor misdemeanor.

Effective Date: 06-14-2000






Chapter 1563 - MINE CONSTRUCTION, MAINTENANCE, ABANDONMENT

Section 1563.01 - Chapter does not apply to chapter 1514 activities.

Except for section 1563.11 of the Revised Code, nothing in this chapter applies to activities that are permitted and regulated under Chapter 1514. of the Revised Code.

Effective Date: 04-06-2007



Section 1563.02 - Gaseous mine defined.

As used in this chapter and Chapters 1561., 1565., and 1567. of the Revised Code, a gaseous mine is:

(A) A mine in which methane has been ignited;

(B) A mine in which methane has been detected in any of the open workings thereof by a permissible flame safety lamp;

(C) A mine in which one fourth of one per cent or more of methane has been found in a sample of air taken in any of the open workings thereof upon analysis thereof by the mine laboratory provided for by section 1561.27 of the Revised Code. If such sample of air contains less than one half of one per cent of methane and if no other sample of air, taken in any of the open workings of such mine within twenty-four hours of the time such first-mentioned sample was taken, is, upon analysis by said laboratory, found to contain one fourth of one per cent or more of methane, such mine is not a gaseous mine unless a sample of air thereafter taken in any of the open workings of such mine and prior to ten days after the date upon which such first-mentioned sample was analyzed is, upon analysis by said laboratory, found to contain one fourth of one per cent or more of methane.

Effective Date: 10-29-1995



Section 1563.03 - Map of new mine.

The operator of each underground mine shall, in opening a new mine, cause a map of such mine to be made at such time as the second opening required by section 1563.14 of the Revised Code is completed in such mine. Such map shall be made on a scale not less than two hundred feet per inch and shall show:

(A) The boundary lines and the names of the owners of the surface of each tract under which excavation is made, and for not less than five hundred feet contiguous thereto, and under which excavations are likely to be made during the ensuing year, together with all streams and bodies of standing water;

(B) The township and county lines coming within the limits of such map, with the name of each plainly marked close to and parallel with such lines;

(C) The title, the name or number of the mine or both, and the township and county in which it is located;

(D) The section lines, with the number of each, marked plainly within the sections;

(E) The location of the mine openings, railroad tracks, public highways, oil and gas wells, magazines, and buildings, plainly marked with name of each;

(F) The location of all underground semi-permanent and permanent transformers and substations;

(G) The location and extent of the excavations and connection with the surface survey;

(H) The direction of the air current, or air currents, by arrows;

(I) The location and extent, so far as known or obtainable, of the excavation of any other mine within the limits of the map;

(J) The boundary lines of the tracts of coal owned or leased within the limits of the map;

(K) The elevation of the floor of the excavation, above mean tide at Sandy Hook, at or near the boundary line of the coal owned or leased where the coal is adjacent to coal owned by a person, firm, or corporation, other than the owner or lessee of such mine, and where the excavations of such mine cease or may be approached by another mine, at points not exceeding three hundred feet apart, and referenced to some permanent monument near the main opening of such mine, and shown on the map and plainly marked bench mark, with the elevation of same.

Such map requirements, insofar as they are applicable, apply to all stripping mines.

No operator of an underground mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.04 - Survey - copies of map and survey - certification.

The operator of each underground mine shall have a survey made whenever the workings of the mine have extended four hundred feet in any direction from the point shown on the map by the last survey of such mine, but not more often than once every six months, or whenever such mine is to be abandoned or shut down for a sufficient period of time to make it impossible to survey the working faces as prescribed by this section because of the caving of the roof. Such surveys shall be accurately plotted on the original map of the mine as prescribed in section 1563.03 of the Revised Code. A copy of such map with the latest survey plotted thereon shall be kept at such mine, available for the use of the chief of the division of mineral resources management, and the deputy mine inspectors, and available for inspection by the employees at all reasonable times, and a copy of the same shall be promptly forwarded to the chief, with the certificate of the engineer making same and of the superintendent or mine foreperson in charge of the mine at the time of the survey, acknowledged before a notary public or other officer empowered to administer oaths, in the following form:

"I, the undersigned, hereby certify that this map is correct and shows all the information required by section 1563.03 of the Revised Code and covers the period ending .................

.......................................................................................

.......................................................................................

......................... Engineer

Acknowledged before me a ........................ this ....... day of ................"

.........................

I, the undersigned, hereby certify that I am mine foreperson at the mine represented by this map and to the best of my knowledge and belief the same correctly represents the excavations of the mine for the period ending ............................................

..........................

Mine Foreperson

Acknowledged before me a ........................ this ....... day of ................"

The operator of a mine shall file, at least annually, a map of the same with the chief, so certified.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.05 - Failure to make and file map or addition.

Upon the refusal or neglect of the owner, lessee, or agent of the mine to make and file a map or any addition thereto, as required by sections 1563.03, 1563.04, and 1563.42 of the Revised Code, within sixty days after being directed to do so by the chief of the division of mineral resources management, the chief may cause such map or addition thereto to be made in duplicate at the expense of such owner, lessee, or agent, the cost of which shall be recoverable against such owner, lessee, or agent in the name of the chief in any court of competent jurisdiction in the county in which such mine is located, or in Franklin county.

Effective Date: 06-14-2000



Section 1563.06 - Right of entry.

For the purpose of making the examinations provided for in this chapter and Chapters 1561., 1565., and 1567. and applicable provisions of Chapter 1509. of the Revised Code, the chief of the division of mineral resources management, and each deputy mine inspector, may enter any mine at a reasonable time, by day or by night, but in such manner as will not necessarily impede the working of the mine, and the owner, lessee, or agent thereof shall furnish the means necessary for such entry and examination.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1563.07 - Examination or survey of mine by adjoining landowner - notice.

Each person owning land adjoining a mine worked for the production of coal, and each person interested in such mine, who has reason to believe that the protection of his interests therein or in the coal on his adjoining land requires it, upon making affidavit to that effect before a judge of a county court or judge of a municipal court or other proper officer, may enter such mine and have an examination or survey of it made, after giving three days' notice, in writing, to the owner, lessee, or agent of such mine. Such examination shall be made at such time, and in such manner as will least interfere with the working of the mine.

Effective Date: 10-29-1995



Section 1563.08 - Surveying party - fees.

When the affidavit has been made, and notice given, as provided in section 1563.07 of the Revised Code, upon the application of the person giving notice, the person in charge of the mine shall transport, by the ordinary method for entrance and exit in use at such mine, a surveying party of not more than three persons, furnish them with a competent guide, and supply them with necessary and proper lamps. The person requesting the survey shall pay the person in charge of the mine fifty cents for such persons transported, and five dollars per day for the guide; but if the shaft, if such mine is a shaft mine, exceeds two hundred fifty feet in depth, he shall pay one dollar for each person so transported.

Effective Date: 10-29-1995



Section 1563.09 - Examination or survey - liability for damage.

The person owning or operating a mine shall not hinder or obstruct an examination or survey under section 1563.07 of the Revised Code, if made at a reasonable time, in a reasonable manner, and as provided by law.

If the owner or lessee of a mine sustains damage for which compensation should be made because such examination or survey was made at an unreasonable time, or in an improper or unwarranted manner, the person making such examination or survey shall be liable therefor to such owner or lessee.

Effective Date: 10-29-1995



Section 1563.10 - Refusal to permit survey - judgment.

If the owner, lessee, or agent of a mine refuses to comply with sections 1563.08 and 1563.09 of the Revised Code, the person who makes the application for the survey may recover judgment as upon default, in a court of competent jurisdiction, against the owner, lessee, or agent, in such sum as he declares under oath that he believes to be justly due him for coal belonging to him taken by the owner, lessee, or agent of the mine without his permission. The statute of limitations shall not run against such claim, but the demand, and refusal of permission to enter such mine, must be proven to the satisfaction of the court or jury.

Effective Date: 10-29-1995



Section 1563.11 - Mining near public roads.

(A) Unless a permit has been issued by the director of transportation, or the board of county commissioners, or the board of township trustees, or such other public authority that is charged by law with the maintenance of a public road, and the approval of the chief of the division of mineral resources management has been obtained, no person, firm, or corporation, engaged in mining or quarrying any mineral, coal, stone, or clay, shall:

(1) Extend any part of an open pit excavation closer than fifty feet of horizontal distance to any part of a public road;

(2) Deposit mine refuse or removed overburden:

(a) Closer to a public road than a line parallel to the boundary line of such road and fifty feet of horizontal distance away from such road and at the same elevation as the elevation of the crown of such road;

(b) Higher than a line beginning at a point fifty feet of horizontal distance away from such road and at the same elevation as the elevation of the crown of such road, and extending from such beginning point upward and away from such road at an angle of forty degrees from the horizontal plane.

Any person, firm or corporation desiring such a permit shall apply in writing therefor to the proper public authority, and shall describe in such application the excavating or depositing of mine refuse or removed overburden that it will do and for which it requests a permit. The applicant shall also furnish such public authority with such additional data and information concerning such work as such public authority may request and that shall be relevant, in making the determination that such public authority is required to make as to the amount of bond or other security the applicant shall be required to deposit before such a permit is issued to the applicant.

Upon receipt of such an application such public authority shall promptly consider what damage, if any, may be done to such public highway by the excavating or depositing of mine refuse or removed overburden for which the permit is requested, and estimate the reasonable cost of repairing such damage, if any should occur, and fix the amount of such estimate of cost as the amount of bond or other security that the applicant shall deposit with such public authority upon issuance of the permit requested, to ensure payment of the cost of repairing any such damage that might occur. Such public authority shall promptly notify the applicant of the amount of bond or other security it has so fixed.

Upon approval of the chief and deposit with the public authority of a surety bond signed by the applicant as principal, and by a surety company authorized to transact business in this state as surety, or of cash or other security satisfactory to such public authority, in the amount fixed by such authority, and conditioned upon the payment to such public authority by applicant of the cost of repairing any damage to such public road occurring as a result of the excavating or depositing of mine refuse or removed overburden for which the permit was issued, the public authority shall issue to the applicant the permit for which the applicant applied.

If, at the end of three years after such excavation or deposit of mine refuse or removed overburden is made, the licensee shall have paid or caused to be paid all cost of repairing any damage to such public road occurring within such time as a result of such excavating or depositing for which such permit was issued, or, if within such period of time no such damage to such shall have occurred, the bond or cash or other security deposited with the public authority upon the issuance of such permit, shall be released and returned to such applicant.

(B) Any person, firm, or corporation owning any land containing mineral, coal, stone, or clay, and over any portion of which any state, county, or township road or public highway passes, may drill, excavate, mine, or quarry through or under such road. Before the work is commenced, such person, firm, or corporation shall execute and deliver to the director of transportation in case of state roads, to the board of county commissioners in case of county roads, or to the board of township trustees in case of township roads, a bond, with good and sufficient surety in such amount as shall be considered by the director, the board of county commissioners, or the board of township trustees, sufficient to cover any damages that may accrue by excavating, mining, or quarrying through or under any such road, the same to be approved by such director, board of county commissioners, or board of township trustees. Such bond shall be conditioned that while crossing over or mining or quarrying under any such road, a safe and unobstructed passageway or road shall be kept open by such person, firm, or corporation for the public use, and as soon as practicable, such road shall be fully restored to its original safe and passable condition. When such crossing is made by excavation at a depth of more than thirty feet below the surface of such road, the person, firm, or corporation making the same shall be liable to the director, board of county commissioners, or board of township trustees for any damage that may accrue by such excavation, and shall be held to fully repair any such damage and to restore such road to its original safe and passable condition. The right to mine or quarry across or under public highways as provided in this section, shall accrue to the owner, lessee, or agent of the land upon or through which such highway passes.

As used in this section, "road" or "highway" means the entire right of way as well as the improved portion thereof, and includes bridges, viaducts, grade separations, appurtenances, and approaches on or to such road or highway.

Effective Date: 06-14-2000



Section 1563.111 - Mining near oil or gas well.

No owner, lessee, or agent shall conduct mining operations within twenty-five feet of any known well, or locate a mine opening within three hundred feet of any well that produces oil or gas unless the owner, lessee, or agent obtains permission in writing from the chief of the division of mineral resources management.

Effective Date: 06-14-2000



Section 1563.12 - Construction regulations to be observed in opening mine.

Any person, firm, or corporation, beginning the opening of a mine, whether or not such person, firm, or corporation is the owner, lessee, or agent of the property upon which such mine is located, shall notify the chief of the division of mineral resources management, and observe the following in the construction of such mine:

(A) If the opening is a slope or vertical shaft, no explosive used therein shall be fired by means of a squib or fuse after the same is extended more than twenty-five feet from the surface, and thereafter and until the slope or shaft reaches the seam and the entry or landing is extended beyond a break-through or other place driven at right angles thereto, no explosive shall be fired except by means of an electric battery operated from the surface after all persons are on the surface.

(B) A substantial structure to sustain sheave wheels or pulleys, ropes, and loads, shall be provided, and if the opening is a shaft, the same shall be placed at a height of not less than twenty-five feet above the tipping place.

(C) A landing platform shall be arranged in such manner that no material can fall into the shaft while the bucket is being emptied, and the shaft shall not be sunk to a depth of more than thirty feet without such structure.

(D) If the bucket used for hoisting material is to land on a truck, the track on which such truck is operated and the platform shall be so constructed that material cannot fall into the shaft.

(E) Rock and coal shall not be hoisted from a shaft or slope except in a bucket or cage attached to a rope by a safety hook, clevis, or other safe attachment, and the bucket or cage securely locked so that same cannot tip or empty while being hoisted.

(F) Such rope shall be fastened to the side of the drum, and not less than three coils of rope shall always remain on the drum.

(G) After the shaft reaches a depth of one hundred feet, the same shall be provided with guides and guide attachments, applied in such a manner as to prevent the bucket from swing while being lowered or hoisted, and such guides and guide attachments shall be maintained at a distance of not more than seventy-five feet from the bottom of the shaft.

(H) The sides of all shafts shall be properly secured for safety and no loose rock or material shall be allowed to remain on any timber in the shaft after each blast.

(I) All loose timber, tools, and materials shall be kept away from the top of the shaft to reduce the danger of the same falling down the shaft.

(J) Where explosive gas is encountered, the person in charge shall see that the shaft or slope is examined before each shift of workers enters to work, and before the the workers descend after each blast.

(K) The slope, or shaft, shall be properly ventilated so that persons working therein will have the necessary air.

(L) An efficient brake shall be attached to each drum of an engine used in hoisting material and persons, and all machinery, ropes, and chains connected therewith shall be carefully examined once each shift.

(M) Not more than four persons shall be lowered or hoisted in or on a bucket at one time, and no person shall be permitted to ride on a loaded bucket.

(N) The bucket used in lowering or hoisting persons shall be equipped with proper safety devices, so that it cannot become detached from the rope or cable, and cannot tip or turn upside down while being so used.

The chief, and the deputy mine inspector, shall have jurisdiction over such mine when the shaft or slope reaches a depth of twenty-five feet, and such person, firm, or corporation shall comply with any order issued by either or both of them with respect to the safety of persons employed. Other than this section, this chapter and Chapters 1561., 1565., and 1567. of the Revised Code do not apply to the opening of a mine until such opening reaches the seam, and the entry or landing is extended beyond a break-through, or other place driven at right angles thereto.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.13 - Maintenance of means of egress from mine.

When a deputy mine inspector considers that the ways and means of egress in any underground mine from the interior working places to the surface are inadequate as a safe and ready means of escape in case of emergency, from danger of fire at any point, or any other cause that may result in the entombment of persons working in the mine, the deputy mine inspector shall give notice in writing to the owner, lessee, or agent of the mine of the particular in which the deputy mine inspector considers the conditions dangerous, recommending any changes that the conditions require, and forthwith shall mail a copy of the deputy mine inspector's recommendations to the chief of the division of mineral resources management. Upon receipt of the recommendations, the chief forthwith shall make a finding concerning them and mail a copy to the operator of the mine and to the deputy mine inspector. A copy of the finding of the chief shall be posted upon the bulletin board at the time.

The operator of the mine, or the authorized representative of the workers of the mine, within ten days may appeal to the reclamation commission for a review and redetermination of the finding of the chief in the matter in accordance with section 1513.13 of the Revised Code, notwithstanding division (A)(1) of that section, which provides for appeals within thirty days. A copy of the decision of the commission shall be mailed as required by this section for the mailing of the finding by the chief on the deputy mine inspector's report.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 09-05-2001



Section 1563.14 - Two openings required - exceptions.

Except as provided in this section, the operator of an underground coal mine shall not employ, or permit any person to work therein, unless there are at least two openings to every seam worked in such mine, separated by natural strata of not less than one hundred feet in breadth at any point, by which distinct means of ingress and egress are always available to the persons therein employed. Such openings need not belong to the same mine so long as the persons employed therein have safe, ready, and available means of ingress and egress, by not less than two openings; provided that no air shaft with a ventilating furnace at the bottom shall be designated or used as a means of ingress or egress. This section does not apply to:

(A) Opening a new mine; however, not more than twenty miners may be allowed at any one time in any mine until a connection has been made between the two mine openings. Such connections shall be made as quickly as possible.

(B) A mine in which the second opening has become unavailable for any reason, so long as not more than twenty persons are employed therein at any one time and are engaged in the process of restoring the second opening or developing a new opening;

(C) A mine in which the second opening has become unavailable by reason of the final robbing of the pillars previous to abandonment, so long as not more than twenty persons are employed therein at one time, and the distance between the mine opening and the working face does not exceed five hundred feet.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.15 - Additional opening for protection against inundation.

At any mine where there is a stream or body of water on the surface, or in the workings of the mine, at a higher level, which is likely to break through into such mine, and inundate either the traveling or escapement way of such mine, so as to prevent the egress of persons employed therein, the operator shall provide and maintain an additional opening by means of which such persons may escape without using the traveling or escapement way likely to be inundated.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.16 - Doors.

In the development of mines, doors shall be eliminated wherever practicable. All main or principal air currents shall be controlled by double doors to form an air lock, said doors to be self-closing and to be a sufficient distance apart to accommodate any trip that may be handled through them, thus having one door closed at all times. At all points where double doors are impracticable and single doors are used, there must be an attendant in charge of said door unless a self-closing door approved by the deputy mine inspector is used. A hole for shelter shall be provided at each door to protect the attendant from danger from cars while performing his duties. Persons when regularly employed for this purpose shall remain at the doors at all times during working hours. The same attendant may attend two doors if his absence from the first door does not endanger the safety of the employees. At every door on any incline plane or road whereon haulage is done by equipment other than locomotives, an attendant shall always be on duty during working hours, and an extra door shall be provided for use in case of necessity. Except where double doors are used, a spare or standby door shall be installed adjacent to all regular doors on main haulage roads for emergency use. The responsibility for closing doors shall rest upon the person who opens them. This section does not apply to clay mines.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.17 - Break-throughs and brattices.

From a point where the seam is reached in the opening of an underground mine, to a point not exceeding a distance of four hundred feet therefrom, break-throughs shall be made between mine entries, where there are no rooms worked, not more than one hundred feet apart, provided such entries are not advanced beyond the point where the break-through will be made until the break-through is complete. Break-throughs between entries, except as provided in this section, shall be made not exceeding sixty feet apart. Where there is a solid block on one side of the room, break-throughs shall be made between such room and the adjacent room not to exceed sixty feet apart; where there is a breast or group of rooms, a break-through shall be made on one side or the other of each room, except the room adjoining the block not to exceed forty feet from the outside corner of the break-through to the nearest corner of the entrance to the room, and on the opposite side of the same room a break-through shall be made not to exceed eighty feet from the outside corner of the break-through to the nearest corner of the entrance to the room, and thereafter break-throughs shall be made not to exceed eighty feet apart on each side of the room. No working place, except those provided for within a distance of four hundred feet of the principal opening of a mine, shall be driven more than eighty feet in advance of a break-through or airway. The required air current shall be distributed to the working face of such entry or room. All break-throughs between entries, and when necessary between rooms, except the one nearest the working face, shall be closed and made airtight by brattice, trap doors, or other means, so that the current of air in circulation may sweep to the interior of the mine. Brattices between permanent inlet and outlet airways shall be constructed in a substantial manner of brick, masonry, concrete, or nonperishable material, provided that in hand-loading and nongaseous mines such brattices may be of wood. In mines generating firedamp, so as to be detected by a flame safety lamp, the air current shall be conducted by brattice, or other means, near enough to the working face to expel the firedamp, and prevent the accumulation of same. With the approval of the chief of the division of mineral resources management, a greater distance than specified in this section may be allowed between break-throughs. Any operator of a mine desiring to allow a greater distance between break-throughs than specified in this section shall file a written request to do so with the chief, together with a map of the mining and ventilating system for which approval and permission are asked, attached thereto, and the map shall become a part of the records in the office of the chief.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.18 - Separate traveling ways.

The operator of a mine shall provide and maintain, in safe condition for the purpose provided, two separate and distinct traveling ways from the interior workings of the mine, each of which shall be available to at least one opening to the surface. One of such traveling ways may be designated by such operator as the principal traveling way. One of such traveling ways shall be designated as the escapement way, which shall be properly marked, clearly showing the direction to the outside. This section does not prohibit such operator from designating more than one principal traveling way or more than one escapement way, so long as this section is complied with. This section does not modify or change section 1563.17 of the Revised Code as to the making of break-throughs.

Except as provided in section 1563.14 of the Revised Code, at least two separate and distinct travelable passageways which are maintained to insure passage at all times of any person, including disabled persons, and which passageways are to be designated as escapeways. At least one escapeway ventilated with intake air shall be provided from each working section continuous to the surface escape drift openings or slope facilities to the surface. Such escapeways shall have man doors located throughout their length at distances not exceeding five hundred feet.

Except in situations where the height of the coal bed is less than five feet, escapeways shall be maintained at a height of at least five feet, excluding necessary roof support, and the travelway in each escapeway shall be maintained at a width of at least six feet. Where the height of the coal bed is less than five feet, the escapeway shall be maintained to the height of the coal bed, excluding any necessary roof support, and the travelway in such escapeways shall be maintained at a width of at least six feet.

Escapeways shall be maintained in a safe condition and the way of escape properly marked.

Updated maps of the escapeways shall be maintained on each working section.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.19 - Slopes and mechanical haulageways - refuge holes.

The operator of a mine worked by shaft shall provide, and keep free from obstruction, a traveling way or passageway from one side of the shaft bottom to the other. Slopes and mechanical haulageways used as traveling ways by persons employed in a mine shall be made of a sufficient width to give not less than three feet of space between the rib and adjacent side of car or mechanical device to permit persons to pass moving cars with safety. If found impracticable to make such slopes or mechanical haulageways of sufficient width as provided, refuge holes, properly marked and whitewashed, not less than six feet in width and clearing the adjacent rail of the tract not less than four feet, and not more than sixty feet apart, shall be made on one side of the slope or mechanical haulageway. The refuge holes shall be kept free from obstruction, and the roof and sides made secure. The deputy mine inspector may prohibit persons from walking such slope when cars are being hoisted or lowered upon it.

During each shift a certified person shall inspect all belt lines to determine if there is a violation of a mandatory health or safety standard.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.20 - Track in mines - minimum clearance.

For the protection of transportation workers, track shall be laid to provide a minimum clearance of fourteen inches on the side of the entry opposite the trolley or feed wire at all haulage turnouts and crossovers between butt entries, on gathering passageways, on room entries, and chutes between room entries, except that where brake handles are on the side of mine cars, the clearance shall be provided on the wire side of such entries as have the wire on the same side as the brake handles. The clearance specified in this section shall be measured horizontally between the topside of the widest mine car and the rib. This section does not apply to entries having been driven prior to September 2, 1941, or at any mine or section of a mine, where, in the opinion of the division of mineral resources management, the roof conditions are such as to require a width of entry not sufficient to provide the clearance set out in this section.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.21 - Location of boilers.

The permanent boilers used for generating steam, and the buildings containing the boilers, shall not be nearer than sixty feet to any mine opening, or to a building or inflammable structure connected with or surrounding such opening.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 10-29-1995



Section 1563.23 - Bathing facilities, clothing change rooms, and sanitary toilet facilities to be provided.

Each operator of an underground coal mine shall provide bathing facilities, clothing change rooms, and sanitary toilet facilities in a location at each mine convenient for the use of all mine employees. All such bathing facilities, change rooms, and sanitary toilet facilities shall be constructed and equipped so as to comply with applicable building codes. If no building code is applicable, such facilities shall be constructed and equipped so as to meet the minimum construction requirements of the national building code, and the minimum plumbing requirements of the U.S.A. standard plumbing code, ASA A40.8-1955.

Bathing facilities, change rooms, and sanitary toilet facilities shall meet the following minimum requirements:

(A) Showers shall be provided with both hot and cold water.

(B) At least one shower head shall be provided where five or fewer miners use such showers.

(C) Where five or more miners use such showers, sufficient additional showers shall be furnished to provide approximately one shower head for each five miners.

(D) A suitable cleansing agent shall be provided for use at each shower.

(E) At least one sanitary flush toilet shall be provided where ten or fewer miners use such facilities.

(F) Where ten or more miners use such sanitary toilet facilities, sufficient toilets shall be furnished to provide approximately one sanitary flush toilet for each ten miners.

(G) Where thirty or more miners use sanitary toilet facilities, one urinal may be substituted for one sanitary flush toilet, however, where such substitutions are made they shall not reduce the number of toilets below a ratio of two toilets to one urinal.

(H) An adequate supply of toilet paper shall be provided with each toilet.

(I) Adequate handwashing facilities or hand lavatories shall be provided in or adjacent to each toilet facility.

(J) Individual clothes storage containers or lockers shall be provided for storage of miners' clothing and other incidental personal belongings during and between shifts.

(K) Change rooms shall be provided with ample space to permit the use of such facilities by all miners changing clothes prior to and after each shift.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.24 - Mine foreperson of gaseous mine - powers and duties.

In all mines generating methane in such quantities as to be considered a gaseous mine under section 1563.02 of the Revised Code, the mine foreperson of such a mine shall:

(A) Employ a sufficient number of competent persons holding foreperson of gaseous mines or fire boss certificates, except as provided in section 1565.02 of the Revised Code, to examine the working places whether they are in actual course of working or not, and the traveling ways and entrances to old workings with approved flame safety lamps, all of which shall be done not more than three hours prior to the time fixed for the employees to enter the mine;

(B) Have all old parts of the mine not in the actual course of working, but that are open and safe to travel, examined not less than once each three days by a competent person who holds a foreperson of gaseous mines or a fire boss certificate;

(C) See that all parts of the mine not sealed off as provided in section 1563.41 of the Revised Code are kept free from standing gas, and upon the discovery of any standing gas, see that the entrance to the place where the gas is so discovered is fenced off and marked with a sign upon which is written the word "danger," and the sign shall so remain until the gas has been removed;

(D) Have the mine examined on all idle days, holidays, and Sundays on which employees are required to work therein;

(E) If more than three hours elapse between shifts, have the places in which the succeeding shift works examined by a competent person who holds a foreperson of gaseous mines or fire boss certificate;

(F) See that this chapter and Chapters 1561., 1565., and 1567. and applicable provisions of Chapter 1509. of the Revised Code, with regard to examination of working places, removal of standing gas, and fencing off of dangerous places, are complied with before the employees employed by the mine foreperson for this particular work are permitted to do any other work;

(G) Have a report made on the blackboard provided for in section 1567.06 of the Revised Code, which report shall show the condition of the mine as to the presence of gas and the place where such gas is present, if there is any, before the mine foreperson permits the employees to enter the mine;

(H) Have reports of the duties and activities enumerated in this section signed by the person who makes the examination. The reports so signed shall be sent once each week to the deputy mine inspector of the district in which the mine is located on blanks furnished by the division of mineral resources management for that purpose, and a copy of the report shall be kept on file at the mine.

(I) Have the fire boss record a report after each examination, in ink, in the fire boss' record book, which book shall show the time taken in making the examination and also clearly state the nature and location of any danger that was discovered in any room, entry, or other place in the mine, and, if any danger was discovered, the fire boss shall immediately report the location thereof to the mine foreperson.

No person shall enter the mine until the fire bosses return to the mine office on the surface, or to a station located in the mine, where a record book as provided for in this section shall be kept and signed by the person making the examination, and report to the oncoming mine foreperson that the mine is in safe condition for the employees to enter. When a station is located in any mine, the fire bosses shall sign also the report entered in the record book in the mine office on the surface. The record books of the fire bosses shall at all times during working hours be accessible to the deputy mine inspector and the employees of the mine.

In every mine generating explosive gas in quantities sufficient to be detected by an approved flame safety lamp, when the working portions are one mile or more from the entrance to the mine or from the bottom of the shaft or slope, a permanent station of suitable dimensions may be erected by the mine foreperson, provided that the location is approved by the deputy mine inspector, for the use of the fire bosses, and a fireproof vault of ample strength shall be erected in the station of brick, stone, or concrete, in which the temporary record book of the fire bosses, as described in this section, shall be kept. No person, except a mine foreperson of gaseous mines, and in case of necessity such other persons as are designated by the mine foreperson, shall pass beyond the permanent station and danger signal until the mine has been examined by a fire boss, and the mine or certain portions thereof reported by the fire boss to be safe.

This section does not prevent a mine foreperson or foreperson of gaseous mines from being qualified to act and acting in the capacity of fire boss. The record book shall be supplied by the division and purchased by the operator.

No mine foreperson or person delegated by the mine foreperson, or any operator of a mine, or other person, shall refuse or neglect to comply with this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1563.25 - Accumulation of combustible materials prohibited.

Coal dust, loose coal, and other combustible materials shall not be permitted to accumulate in any active workings. Where mining operations raise an excessive amount of dust into the air, water or water with a wetting agent added to it, or other effective methods, shall be used to allay such dust at its source.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.26 - Rock dusting - testing of dust samples.

All mines, except those mines or locations in a mine that are too wet or too high in incombustible content to propagate an explosion, shall be rock dusted. The rock dusting shall be done with such regularity and frequency that all surfaces required to be rock dusted shall be kept in such condition that the incombustible content of the adhering and lodging dust is not less than sixty-five per cent. When methane is present in any ventilating current, such incombustible content shall be not less than sixty-five per cent plus one and four-tenths per cent for each one tenth of one per cent of methane so present.

The rock dust to be used shall be pulverized limestone or any other material containing less than five per cent combustible material. All dust shall be so pulverized that it will all go through a sieve that has twenty openings to the linear inch and at least fifty per cent of such dust shall pass through a sieve with two hundred openings to the linear inch. The rock dust shall not contain more than four per cent free silicon and silicon dioxide.

The rock dust shall be distributed on top, bottom, and sides of all haulageways, traveling ways, developing entries, and rooms to within forty feet of face. Back entries shall be rock dusted for at least one thousand feet out by the junction with the first active entry.

In coal mines where rock dusting is required, the superintendent shall see that a representative sample of dust is gathered at each sampling point from the roof, sides, and floor of all entries by a competent person once each sixty days and tested to determine if any part of the mine requires redusting, and a record shall be kept in a book furnished by the division of mineral resources management for that purpose. Such books shall be kept in the mine office. Such record shall show the location at which samples have been taken and the results of the analyses or tests. The distance between sampling points on haulageways and traveling ways shall not exceed two thousand feet, but in developing entries and in entries producing coal from rooms or pillars and their parallel entries the distance between sampling points shall not exceed five hundred feet.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.27 - Examination of working place by mine foreman.

The mine foreman shall examine or have examined the working place of each person working in the mine on each coal-producing shift that such person is working in such working place or more often when the circumstances so require. In case the mine foreman should delegate such duty of inspecting working places, when men are at the faces, the person to whom he delegates such authority shall be certified. As evidence of such examination, the mine foreman or the certified person delegated by him for such examination shall mark with chalk upon the face of the coal or upon some other conspicuous place, his initials and the time and date of the month upon which such examination is made. During such examination of the working places, the condition of the roof and timbering shall be observed, and when necessary, instructions shall be issued to the workmen therein as to the proper method of timbering for the security of the roof. He shall instruct pick miners and machine men regarding the width of the working places. The examination provided for in this section shall be made at least once each coal-producing shift by a certified man.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.28 - Examination of working place by fire boss.

The worker performing the duties of fire boss shall, in an approved manner, use a flame safety lamp when making examinations under this chapter and Chapters 1561., 1565., and 1567. and applicable provisions of Chapter 1509. of the Revised Code. As evidence of such examinations the fire boss shall mark with chalk, upon the face of the coal or in some other conspicuous place, the fire boss's initials and the date of the month that the examination is made, and shall fully comply with all the law relating to gas and the fire boss's duties as to making such examinations. After making such an examination and report, prior to employees entering the mine for the oncoming shift, the fire boss who made the examination or another fire boss shall return to the working places with the employees at the starting time of the oncoming shift.

No person shall refuse or neglect to comply with this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-29-1995



Section 1563.29 - Examination of working place by miner.

Each miner shall examine his working place upon entering it, and shall not commence to mine or load until it is made safe. He shall be very careful to keep his working place in a safe condition.

Effective Date: 10-29-1995



Section 1563.30 - Unsafe working place.

When a working place becomes unsafe, the mine foreman shall order the persons working therein to cease mining or loading, and not remain in such working place, until it is safe, except as is necessary to make it safe.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.31 - Work to cease when working place found dangerous.

If a miner finds his place becoming dangerous, he shall at once cease work and notify the mine foreman, or other person acting for the mine foreman, of such danger and, upon leaving such place, he shall place some plain warning at the entrance thereto to warn others from entering into the danger. Such miner shall not return until ordered to do so by the mine foreman.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.32 - Fencing of dangerous places - danger signs.

The mine foreman shall see that all dangerous places and old workings are properly fenced off, and proper danger signal boards are hung on such fencing so that they may be plainly seen. He shall also travel all airways, and examine all the accessible openings to old workings as often as is necessary to insure their safety. All signs placed by the mine foreman under this section shall be marked "danger."

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.33 - Roof control system and plan.

Each operator shall carry out on a continuing basis a program to improve the roof control system of each coal mine and the means and measures to accomplish such system. The roof and ribs of all active underground roadways, travelways, and working places shall be supported or otherwise controlled adequately to protect persons from falls of the roof or ribs. A roof control plan and revisions thereof suitable to the roof conditions and mining system of each coal mine and approved by the chief of the division of mineral resources management shall be adopted and set out in printed form on or before January 1, 1977. The plan shall show the type of support and spacing approved by the chief. Such plan shall be reviewed periodically, at least every six months by the chief, taking into consideration any falls of roof or ribs or inadequacy of support of roof or ribs. No person may proceed beyond the last permanent support unless adequate temporary support is provided or unless such temporary support is not required under the approved roof control plan and the absence of such support will not pose a hazard to the miners. A copy of the plan shall be furnished to the chief or the chief's authorized representative and shall be available to the miners and their representatives.

No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.34 - Operator program for improving roof control systems.

Each operator shall adopt an adequate program for improving roof control systems. This program shall include a roof control plan, provision for the training of miners, a history of all unintentional roof falls, and systematic evaluation of the effectiveness of the roof control system in use. Each operator shall adopt a roof control plan suitable to the roof conditions and the mining system for all underground roadways, travelways including escapeways, and working places of each mine. Roof control plans shall be filed with the chief of the division of mineral resources management. The chief shall notify the operator in writing of the approval of a proposed roof control plan. If revisions are required for approval, the changes required shall be specified and the operator shall be afforded an opportunity to discuss the revisions with the chief.

A roof control plan shall include the following information:

(A) Name and address of the company;

(B) Name and address of the mine;

(C) Names and addresses of the responsible officials;

(D) Area of the mine covered by the roof control plan;

(E) A columnar section of the mine strata that shall:

(1) Show the name and thickness of the coalbed and any persistent partings;

(2) Identify by type and show the thickness of each stratum (rock layer) up to and including the main roof over and for ten feet under the coalbed;

(3) Show the maximum cover over the mining area covered included in the roof control plan.

(F) A description of the sequence of mining and installation of supports including temporary supports. The description shall include:

(1) Drawings on eight and one-half by eleven inch paper or on paper folded to this size, showing the location of all roof, face, and rib supports for each method of mining employed at the mines. The scale shall be specified and not less than five feet to the inch nor more than twenty feet to the inch. A legend explaining all the symbols used shall also be included on the drawings.

(2) A list of all roof support materials employed in the roof control system including, where applicable, the name of the manufacturer and its designation for the item. Prior approval shall be obtained before making any changes in the materials listed.

No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.35 - Criteria or specifications applied to plans.

The chief of the division of mineral resources management shall approve roof control plans on a mine-by-mine basis in accordance with the criteria or specifications set forth in this section. Additional measures may be required. Roof control plans that do not conform to these criteria or specifications may be approved if the operator satisfies the chief that the resultant roof conditions will provide no less protection to the miners.

(A) The following criteria apply to full roof bolting plans. A full roof bolting plan is one in which roof bolts constitute the sole means of roof support at a face as part of the normal mining cycle.

(1) Roof bolt assemblies shall meet the following specifications:

(a) All components of the roof bolt assembly shall comply with the American national standards institute, "specifications for roof bolting materials in coal mines."

(b) Roof bolts that provide support by creating a beam of laminated strata shall be of a length that assures adequate anchorage, but in no case may the length of the bolt be less than thirty inches.

(c) Roof bolts that provide support by suspending the immediate roof from a stronger overlying strata shall be of a length that permits anchoring at least twelve inches in the stronger strata.

(d) Bearing plates used directly against the mine roof shall be not less than six inches square or of equivalent area. In exceptional cases where the mine roof is firm and not susceptible to sloughing, bearing plates five inches square or of equivalent area may be used.

(e) When wooden material such as planks, header blocks, and crossbars are used between the bearing plate and the roof for additional bearing, the use shall be limited to short life openings, not to exceed three years, unless treated. Bearing plates used in conjunction with wooden materials shall be not less than four inches square or of equivalent area.

(f) When washers are used, the shape of such washers shall conform to the shape of roof bolt head and the shape of the bearing plate and such washers shall be of sufficient strength to withstand loads up to the yield point of the roof bolt.

(2) Full roof bolting plan installation practices shall meet the following criteria:

(a) Finishing bits shall be easily identifiable by sight or feel and the diameter shall be within a tolerance of plus thirty thousandths of one inch minus zero of the manufacturer's recommended hole diameter for the anchor used.

(b) Torque ranges specified in the roof control plan shall be capable of providing roof bolt loads to within plus or minus one thousand pounds of fifty per cent of either the yield point of the roof bolt being used or the anchorage capacity of the strata, whichever is less. In no case, however, shall installed torques provide loads that exceed the yield point of the roof bolt being used or the anchorage capacity. Relationships for determining roof bolt load for torque applied are as follows:

Expansion type Pounds of load roof bolt per foot-pound

(in inches) of torque

Cone neck or self-centering roof bolt 5/8 30

3/4 30

Standard roof bolt without hard washer or lubricant 5/8 50

3/4 40

Standard roof bolt with hard washer or lubricant 5/8 60

3/4 60

(c) Each operator shall outline and describe roof bolt testing procedures to be followed in the roof control plan. The procedures to be followed shall include:

(i) Providing and maintaining an approved, calibrated torque wrench on each roof bolting machine. An approved wrench shall be one that will indicate the actual torque on the roof bolt.

(ii) Designating a qualified person to spot-check torques on at least twenty-five per cent of the roof bolts immediately after the working place has been fully bolted. If the majority of the installed torques fall outside the recommended range, the remaining roof bolts in the working place shall be tested. If the majority of the torques still fall outside the recommended range, necessary adjustments in the equipment used for tightening the roof bolts shall be made immediately. If, after adjustments are made and required torques are not achieved, supplementary support such as additional roof bolts, longer bolts with adequate anchorage, posts, cribs, or crossbars shall be installed.

(iii) On a daily basis, spot-check torques on at least ten per cent of the roof bolts from the outby corner of the last open crosscut to the face and record the results. This record shall show the number of roof bolts tested, number of roof bolts below the recommended range, and the number of roof bolts above the recommended range. If results show that a majority of the roof bolts are not maintaining at least seventy per cent of the minimum torque required (fifty per cent if plates bear against wood), or have exceeded the maximum required torque by fifty per cent, supplementary support such as additional roof bolts, longer roof bolts with adequate anchorage, posts, cribs, or crossbars shall be installed until a review of the adequacy of the roof control plan is made by an authorized representative of the chief.

(d) Devices shall be used to compensate for the angle when roof bolts are installed at angles greater than five per cent from the perpendicular to the roof line.

(3) The roof bolting pattern shall meet the following criteria:

(a) Roof bolt spacing either lengthwise or crosswise shall not exceed five feet.

(b) Roof bolts shall be installed as close as possible to, but not more than five feet from, the rib before a sidecut is started.

(c) Roof bolts shall be installed as close as possible to, but not more than five feet from, the face before starting conventional cutting or a continuous miner run.

(4) Openings shall not exceed twenty feet in width where roof bolting is the sole means of roof support.

(B) A conventional roof control plan is one in which installation of materials other than roof bolts, such as metal or wood posts, jacks, or cribs, in conjunction with wooden cap blocks (half headers), footers (sills), planks, or beams, are installed as the sole means of roof support at a face as part of the normal mining cycle. The following criteria apply to conventional roof control plans:

(1) Support materials shall meet the following specifications:

(a) Posts shall be of solid, straight-grain wood with the ends sawed square and free from defects that would affect their strength.

(b) The diameter of round posts shall not be less than one inch for each fifteen inches of length, but in no case shall the diameter be less than four inches; split posts shall have a cross-sectional area equal to that required for round posts to equivalent length.

(c) Wooden cap blocks and footers shall have flat paralleled sides and be not less than two inches thick, four inches wide, and twelve inches long.

(d) Wooden crossbars and planks shall be straight and of solid wood. Crossbars shall have a minimum cross-sectional area of twenty-four square inches and the minimum thickness shall be three inches. Planks shall have a minimum cross-sectional area of eight square inches and a minimum thickness of one inch.

(e) Cribbing material shall be of wood having parallel flat sides. In no case may the crib be less than thirty inches square.

(2) Conventional roof control plan installation practices shall meet the following criteria:

(a) No more than two wooden wedges shall be used to install a post.

(b) Posts shall not be installed under roof susceptible to sloughing or under disturbed roof without a wooden cap block, plank, or crossbar between the post and the roof.

(c) Posts shall be installed tight and on solid footing.

(d) Blocks used for lagging between the roof and wooden crossbars, planks, or metal bars shall be spaced so that the load on the supports will be equally distributed.

(e) Cap blocks shall be used between jacks and the roof.

(3) The support pattern shall meet the following criteria:

(a) Spacing of roadway roof supports shall not exceed five feet.

(b) Width of roadways shall not exceed fourteen feet on the straight and sixteen feet on the curves.

(c) Roof supports shall be installed to within five feet of the uncut face; however, the supports nearest the face may be removed to facilitate the operation of face equipment if equivalent temporary support is installed prior to removal.

(d) When an opening is no longer needed for storing supplies or for travel of equipment, the roof at the entrance of all such openings along travelways shall be supported by extending the post line across the opening.

(4) Openings shall not exceed twenty feet in width where the roof is supported solely by conventional means.

(C) The following criteria apply to combination roof control plans. For a plan where both roof bolts and conventional supports are used for roof control at the face, the criteria for a full roof bolting plan and a conventional roof control plan shall apply with the following modifications:

(1) Any place being driven over twenty feet in width shall be supported in compliance with a combination roof control plan.

(2) The roadway shall be limited to sixteen feet in width on both the straight and the curves to within ten feet of the uncut face.

(3) A row of posts shall be set for each five feet of space between the roadway posts and the ribs.

(4) Openings shall not exceed thirty feet in width.

(D) The following criteria apply to spot roof bolting plans. Spot roof bolting may be used only as a supplement to the approved roof control plan at random locations where adverse roof conditions are encountered. Where spot roof bolting is used, the criteria in divisions (A)(1) and (2) of this section shall apply. In addition, roof bolts shall be installed in accordance with roof conditions, but in no case shall spacing exceed four feet lengthwise and crosswise. Roof bolting shall begin under safe roof and continue for the length of the adverse roof condition until safe roof is again encountered.

(E) The following criteria apply to pillar recovery plans. Any reduction in pillar size during second mining or intentional retreat mining shall be considered pillar recovery:

(1) Division (A), (B), or (C) of this section shall apply depending on whether the pillar recovery plan calls for conventional support or a combination of conventional support and roof bolting.

(2) During development, the size and shape of the pillars shall be dictated by the depth of cover, height of coal, and other conditions associated with the coal bed. The smallest dimension of the pillar may not be less than twenty feet.

(3) Pillar splits and lifts may not exceed twenty feet in width.

(4) A minimum of two rows of breaker posts or the equivalent shall be installed on not more than four foot centers across each opening leading into pillared areas and such posts shall be installed before production is started. Such posts shall be installed near the breakline between the lift being started and the gob.

(5) A row of roadside-radius (turn) posts or the equivalent shall be installed on not more than four foot centers leading into pillar splits, including secondary splits in slabs, wings, or fenders.

(6) The width of the roadway leading from the solid pillars to a final stump (pushout) may not exceed fourteen feet. At least two rows of posts or their equivalent shall be set on each side of the roadway on not more than four foot centers. Only one open roadway leading to a final stump (pushout) may be permitted.

(7) Before full pillar recovery is begun in areas where roof bolts were used as the sole means of roof support and openings are more than sixteen feet wide, supplementary support shall be installed on either side on not more than four foot centers lengthwise, and the width of all roadways may not exceed sixteen feet. These supports shall be extended from the entrance to the split for at least one full pillar outby the pillar in which the split is being made.

(8) The following criteria shall apply to open end pillaring:

(a) At least two rows of breaker posts or their equivalent shall be installed between the lift being started and the gob on not more than four foot centers before the initial cut is made and shall be extended to within seven feet of the face. The width of the roadway may not exceed fourteen feet.

(b) If the roof in open end pillaring has a tendency to hang, falls shall be made, or cribs installed in addition to the breakline posts between the active lift and the hanging area. The cribs may be set not more than eight feet apart. Heavy duty hydraulic jacks set at centers close enough to give equivalent support may be substituted for cribs, if such jacks are removed remotely.

(F) The following criteria apply to special roof control plans. A special roof control plan shall be adopted and followed when support is installed on an intermittent basis, but only at predetermined locations, such as at intersections, or when equipment is especially designed to provide either natural or artificial support as the coal is mined. Special roof control plans also cover experimental installations using new devices, materials, or methods for roof support.

(1) The following criteria apply to mining methods using continuous miners with integral roof bolting equipment where roof bolts are the sole means of roof support.

(a) The distance between roof bolts shall not exceed eight feet crosswise, unless additional material such as wooden planks, wooden beams, or metal straps are installed in conjunction with the roof bolts. Roof bolts installed more than eight feet, but less than nine feet apart shall be supplemented with a wooden plank at least two inches thick by eight inches wide or its equivalent. Roof bolts installed more than nine feet, but less than ten feet apart shall be supplemented with a wooden plank at least three inches thick by eight inches wide or its equivalent. Roof bolts may not be installed more than ten feet apart.

(b) Work in intersections, pillar splits, or other such places may not be started until additional support has been installed where the roof is supported with only two roof bolts crosswise. Such support shall reduce bolt spacing to a maximum of five feet.

(c) The maximum opening width where the roof may be supported by only two roof bolts crosswise is sixteen feet.

(d) The distance between the last row of bolts and the face may not exceed the distance from the head of the machine to the integral roof bolting equipment before starting a continuous miner run.

(2) Before any new support materials, devices, or systems are used as a sole means of roof support, their effectiveness shall be demonstrated by experimental installations in areas approved by the chief.

(G) The following criteria apply to temporary supports:

(1) The following criteria apply to the installation of temporary supports in faces:

(a) In areas where permanent artificial support is required temporary support shall be used until such permanent support is installed.

(b) Only those persons engaged in installing temporary support may be allowed to proceed beyond the last permanent support until such temporary supports are installed.

(c) A minimum of two temporary supports shall be installed on not more than five foot centers and within five feet of the rib or face when work is being done between such support and the nearest rib or face. At least four temporary supports shall be installed on not more than five foot centers when work is being done in other areas of the face inby the last permanent support. No person may be permitted to proceed beyond temporary support in any direction unless such support is within five feet of the rib face or permanent support.

(2) During rehabilitation work such as rebolting, installing crossbars, or other permanent roof support, taking down loose roof, and cleaning up falls of roof, temporary roof supports shall be installed and the following criteria shall apply:

(a) Where rebolting work is being done or crossbars are being installed, at least two rows of temporary supports on not more than five foot centers shall be installed across the place so that the work in progress is done between the installed temporary supports and permanent roof supports installed in sound roof. The distance between the permanent supports and the nearest temporary supports may not exceed five feet.

(b) Tools used to take down loose material shall be of a design that will enable workers to perform their duties from a safe position without exposure to falling material. Where loose material is being taken down, a minimum of two temporary supports on centers of not more than five feet shall be set between the workers and the material if such work cannot be done from an area supported by permanent roof supports.

(c) Where roof falls have occurred, a minimum of four temporary supports shall be set before starting any work in and around the affected area. These supports shall be located so as to provide the maximum protection for persons working in the area.

(H) Any operator who intends to recover roof supports shall include a detailed plan for such recovery in the roof control plan. The following criteria apply to recovery procedures:

(1) Recovery shall be done only under the direct supervision of a general mine foreperson, mine foreperson, or section foreperson.

(2) Except where circumstances preclude such assignment, only experienced miners shall be assigned to such work.

(3) The person supervising recovery shall make a careful examination and evaluation of the roof and designate each support to be recovered.

(4) Supports may not be recovered in the following areas:

(a) Where roof fractures are present or there are other indications of the roof being structurally weak;

(b) Where any second mining has been done;

(c) Where torque readings on roof bolts or visual observations of conventional support indicate excessive loading.

(5) Two rows of temporary supports on not more than four foot centers, lengthwise and crosswise, shall be set across the place, beginning not more than four feet inby the support being recovered. In addition, at least one temporary support shall be provided as close as practicable to the support being recovered.

(6) Temporary supports used may not be recovered unless recovery is done remotely from under roof where the permanent supports have not been disturbed and two rows of temporary support, set across the place on four foot centers, are maintained at all times between the workers and the unsupported area.

(7) No one may be permitted to enter any area from which supports have been recovered.

(8) Entrances to the areas from which supports are being recovered shall be marked with danger signs placed at conspicuous locations. The danger signs shall suffice as long as further support recovery work is being done in the area. If the recovery work is completed or suspended for three or more days, the areas shall be barricaded.

(I) No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.36 - Excessive widths of rooms and entries or faulty pillar recovery methods.

The method of mining followed in any coal mine shall not expose the miner to unusual dangers from roof falls caused by excessive widths of rooms and entries or faulty pillar recovery methods.

(A) The method of mining shall provide widths of openings and pillar dimensions compatible with effective roof control. These widths and dimensions shall be incorporated into the roof control plan submitted for approval.

Where excessive widths result from poor mining practices, additional roof support shall be installed before any travel or other work is done in such area. If excessive widths of openings are a result of coal sloughing, additional support shall be installed and the mining system reevaluated to determine changes that are necessary to minimize such occurrences.

(B) In addition to the criteria set forth in division (E) of section 1563.35 of the Revised Code, the following shall apply to pillar recovery:

(1) The overall pillar recovery system shall be designed to minimize the possibility of outbursts or squeezes. The manner and sequence of recovery shall be included in the roof control plan submitted for approval.

(2) Where full pillar recovery is being done, extraction shall be such as to allow total caving of the main roof in the pillared area.

(3) During partial pillar recovery sufficient coal shall be left in place to support the main roof to the extent that the possibility of undue forces overriding the working places will be minimized.

(4) A combination of full and partial pillar recovery shall not be conducted on the same pillar line.

(5) If full extraction of pillars is being done and physical conditions such as standing water, adverse roof conditions, and falls of roof, or law requirements concerning oil and gas wells or surface subsidence dictate that some pillars of coal are to be left in place, a sufficient amount of coal shall be left to support the main roof so as to minimize the possibility of undue forces overriding the working places.

(6) Where full recovery of pillars is planned, the design of the pillars shall be compatible with the planned method of extraction.

(7) Pillaring methods shall eliminate pillar points and pillars that project inby the breakline.

(8) When recovering adjacent pillars left and right from the same opening, mining shall be completed in one such pillar left and the openings posted off with at least two rows of breaker posts on not more than four foot centers before operations are started in the second pillar.

(C) Longwall mining shall be considered as modification of the open-end method of pillar extraction and the support system for the longwall shall be approved on an individual basis.

(D) No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.37 - Operator to supply roof support materials - roof bolts - testing of danger areas.

(A) The operator, in accordance with the approved plan, shall provide at or near each working face and at such other locations in the coal mines as the chief of the division of mineral resources management may prescribe an ample supply of suitable materials of proper size with which to secure the roof of all working places in a safe manner. Safety posts, jacks, or other approved devices shall be used to protect the workers when roof material is being taken down, crossbars are being installed, roof bolt holes are being drilled, roof bolts are being installed, and in such other circumstances as may be appropriate. Loose roof and overhanging or loose faces and ribs shall be taken down or supported. Except in the case of recovery work, supports knocked out shall be replaced promptly.

(B) The operator shall have an adequate supply of roof support material (including temporary supports) as specified in the approved roof control plan for the type of mining being conducted as close as practical to the working face, but not farther away than the first open crosscut outby the working face unless storing of such supplies in this area poses a hazard to the miner. In such cases supplies shall be stored at an alternate location approved by an authorized representative of the chief. Where mining equipment such as roof drilling machines or timbering machines are required to install the supports, such support material may be transported from place to place on the equipment. An adequate supply shall be defined as sufficient material including temporary supports, to support roof exposed by one complete cycle of mining. An additional supply of supplementary roof support materials, such as posts, jacks, crossbars, or different length roof bolts, shall be located within fifty feet of each working section in the event adverse roof conditions, such as water coming from the roof, slips, washouts, wants, or roof cracks, are encountered.

(C) When installation of roof bolts is permitted, such roof bolts shall be tested in accordance with the approved roof control plan.

(D) The criteria that may be required in the roof control plan for testing installed roof bolts are set forth in divisions (A)(2)(c)(ii) and (iii) of section 1563.35 of the Revised Code.

(E) Roof bolts shall not be recovered where complete extractions of pillars are attempted, where adjacent to clay veins, or at the locations of other irregularities, whether natural or otherwise, that induce abnormal hazards. Where roof bolts recovery is permitted, it may be conducted only in accordance with methods prescribed in the approved roof control plan, and it shall be conducted by experienced miners, but only where adequate temporary support is provided.

(F) To assure that miners are protected during roof bolt recovery work, the operator shall conform with criteria set forth in division (H) of section 1563.35 of the Revised Code.

(G) Where miners are exposed to danger from falls of roof, face, and ribs, the operator shall examine and test the roof, face, and ribs before any work or machine is started, and as frequently thereafter as may be necessary to insure safety. When dangerous conditions are found, they shall be corrected immediately.

(H) No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.39 - Precautions when working place approaches completed or abandoned workings.

When any working place approaches within fifty feet of accurately surveyed completed workings in the same mine, or within two hundred feet of any other abandoned workings, that cannot be inspected and which may contain dangerous accumulations of water or gas, boreholes shall be drilled at least twenty feet in advance of the face, and forty-five degree angle rib holes shall be drilled at least twenty feet deep and not more than eight feet apart in one or both ribs as may be necessary for adequate protection. Completed workings are accurately surveyed when a competent engineer or surveyor has certified as to the surveying and recording thereof.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1563.40 - Closing of openings to abandoned mines - closing abandoned vertical shafts.

The operator shall effectively close or fence all openings to mines abandoned after June 3, 1941, so that persons or animals cannot inadvertently enter therein.

Abandoned vertical shafts and other abandoned openings leading to underground workings, which shafts and other openings are abandoned after August 26, 1949, shall be closed within ninety days after abandonment as follows:

(A) Vertical shafts shall be completely filled with earth or other noncombustible material, or the top of such shaft shall be covered with a substantial reinforced concrete slab, the design of which has been approved by the chief of the division of mineral resources management.

(B) Other openings not potentially usable in later mining operations shall be closed with earth or masonry in a way that may reasonably be expected to prevent unauthorized persons from entering the same.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.41 - Sealing off abandoned workings.

The operator of a mine, before sealing off any abandoned workings, shall obtain the approval of the deputy mine inspector and the chief of the division of mineral resources management. The seals used in sealing off such workings, when approved by the chief, shall be constructed of not less than eighteen-inch concrete or masonry bulkheads effectively anchored to the ceiling, ribs, and floor, except where seals are used to seal abandoned individual panel or room entries, they shall be constructed of concrete or masonry bulkheads not less than six inches in thickness effectively anchored to the ceiling, ribs, and floor in a manner approved by the deputy mine inspector and the chief. All seals are to be bled or drained of gas in a manner approved by the deputy mine inspector and the chief.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.42 - Filing of map of abandoned mine.

The operator of a mine, before the pillars are drawn previous to the abandonment of any part of the mine, shall have a correct map of such part of the mine made, showing its area and workings to the day of the abandonment and the pillars drawn previous to abandonment, and file such map within ninety days after the abandonment of such mine, in the office of the county recorder of the county where such mine is located, and with the chief of the division of mineral resources management. Such map shall have attached the usual certificate of the mining engineer making it, and the mine foreperson in charge of the underground workings of the mine, and such operator shall pay to the recorder for filing such map, a base fee of five dollars for services and a housing trust fee of five dollars pursuant to section 317.36 of the Revised Code.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 08-01-2003



Section 1563.43 - When notice to chief required.

The operator of a mine shall give notice to the chief of the division of mineral resources management when:

(A) A change occurs in the name of a mine, in the name of the operator thereof, or in the officers of an incorporated company owning or operating such mine;

(B) Work is commenced opening a new shaft, slope, or mine;

(C) A mine is abandoned, or the working thereof is discontinued;

(D) The working of a mine is commenced, after an abandonment or discontinuance thereof for a period of more than three months;

(E) The pillars of a mine are about to be removed or robbed;

(F) A squeeze, crush, or fire occurs, or a dangerous body of gas is found, or any cause or change occurs that may seem to affect the safety of persons employed therein.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1563.45 - Abandoned mines recorded.

The county recorder, when presented with a map of an abandoned mine by the owner, lessee, or agent thereof, as provided for in section 1563.42 of the Revised Code, shall properly label, file, and preserve such map as a part of the records of the land upon which said mine is located.

Effective Date: 10-29-1995



Section 1563.46 - Injunction.

If the appliances of a mine for the safety of the persons working therein do not conform to this chapter and Chapters 1509., 1561., 1565., and 1567. of the Revised Code, or if the owner, lessee, or agent disregards the requirements of such chapters, on application by the chief of the division of mineral resources management, in the name of the state, any court of competent jurisdiction may enjoin or restrain the owner, lessee, or agent from operating such mine, until it conforms to such chapters. Such remedy shall be cumulative, and shall not affect any other proceedings authorized against the owner, lessee, or agent for the matter complained of in the action. The attorney general shall represent the chief in all actions under this section.

Effective Date: 06-14-2000



Section 1563.99 - Penalty.

Whoever knowingly violates any section of this chapter is guilty of a minor misdemeanor.

Effective Date: 10-29-1995






Chapter 1565 - MINE EMPLOYEES

Section 1565.01 - Chapter does not apply to chapter 1514 activities.

Nothing in this chapter applies to activities that are permitted and regulated under Chapter 1514. of the Revised Code.

Effective Date: 04-06-2007



Section 1565.02 - Mine foreman - duties - delegation of duties.

Under the direction of the superintendent in charge of a mine, the mine foreman shall carry out this chapter and Chapters 1561., 1563., and 1567. of the Revised Code, see that the regulations prescribed for each class of workmen under his charge are carried out, and see that any deviations from any of them are promptly adjusted. This section does not prohibit the mine foreman from delegating any of his duties, except those which are subject to the limitations of such chapters, to men who in his judgment are competent to perform them, but such delegation shall not relieve the mine foreman from the responsibility of having these duties properly performed.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1565.03 - Supervision of miner or loader.

Unless the miner or loader has the required qualifications, the mine foreman, or the person whom he delegates as overseer, shall supervise the work of such miner or loader as to the manner in which he performs his duties, and shall instruct him concerning all things relating to his safety, and shall further instruct such miner or loader not to handle or use any explosives, except in the mine foreman's or overseer's presence, until such time as he is competent to handle and use the same with safety. The mine foreman shall have the work of such inexperienced person supervised so long as such person is not working with an experienced miner or loader, until such person is competent to work alone.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1565.04 - Employment of certified mine foreperson - examinations for hazardous conditions.

The operator of each mine who is an employer as defined in section 4123.01 of the Revised Code, or any mine with three or more workers, shall employ a certified mine foreperson. In gaseous underground mines, only a holder of a mine foreperson of gaseous mines certificate that contains a notation by the chief of the division of mineral resources management showing the holder to be at least twenty-three years of age and have at least five years' actual practical experience in gaseous mines shall be employed as the mine foreperson. In other underground mines, the mine foreperson shall be a holder of a mine foreperson of nongaseous mines certificate that contains a notation by the chief showing the holder to be at least twenty-one years of age and have at least three years' actual practical experience in mines. All such underground mines shall have at least one certified foreperson on duty at all times when workers are employed in the loading or mining of coal underground. Each active working area of a surface coal mine and each active surface installation of an underground coal mine shall be examined for hazardous conditions, at least once during each working shift or more often if necessary for safety, by a certified mine foreperson who is designated by the operator to conduct such examinations. Any hazardous conditions noted during the examinations shall be reported to the operator and shall be corrected by the operator. A certified mine foreperson may conduct the examination that is required during each shift at multiple mine sites, provided that the sites are within a ten-mile radius.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 03-14-2003



Section 1565.05 - Copy of certificate to be filed and exhibited.

The operator of a mine shall keep on file a copy of the certificate of each mine foreperson, foreperson, and fire boss in the operator's employ or under the operator's control. Such certificate shall be exhibited to the chief of the division of mineral resources management, or any deputy mine inspector, upon demand.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1565.06 - Appointment of noncertificate persons for emergency - temporary certificates.

(A) In emergencies arising at a mine because of accident, death, illness, or any other cause, an operator may appoint noncertificate persons as forepersons and fire bosses to act until certified forepersons and fire bosses satisfactory to the operator can be secured. Such appointee may not serve in such capacity for a period longer than six months or until such time thereafter as an examination is held for such certified persons under section 1561.13 of the Revised Code. The employer of such noncertificate person shall, upon appointment of such noncertificate person in this capacity, forward the name of such noncertificate person to the chief of the division of mineral resources management.

(B) An operator may appoint as a temporary foreperson or fire boss a noncertificate person who is within six months of possessing the necessary actual practical experience to qualify to take the examination for certification for the position to which the person is temporarily appointed. Upon appointment of a noncertificate person, the operator shall forward the name, social security number, and brief summary of the person's actual practical experience to the chief, and the chief shall issue the person a temporary certificate for the position to which the person has been temporarily appointed. A temporary certificate issued under this division is valid for six months or until such time thereafter as an examination is held under section 1561.13 of the Revised Code for the position to which the person has been temporarily appointed.

(C) A person who possesses a valid certificate issued by another state for a position for which the chief issues a certificate shall be eligible for a temporary certificate from the chief upon presentation to the chief of a copy of the certificate from that other state. A temporary certificate issued under this division shall be valid for six months.

No operator of a mine shall violate or fail to comply with this section.

Effective Date: 09-05-2001



Section 1565.07 - Superintendent in charge of mine - qualifications and duties.

The superintendent in charge of a mine shall direct the mine foreperson in such manner as is necessary to secure compliance with this chapter and Chapters 1561., 1563., and 1567. and section1509.18 of the Revised Code. The superintendent may act as mine foreperson, but if the superintendent does so act regularly, the superintendent shall obtain a certificate from the chief of the division of mineral resources management in the same manner as the certification of mine foreperson is obtained.

A person designated as a superintendent of an underground coal mine after January 1, 1977, shall, within six months after being so designated, demonstrate to the chief that the person has knowledge of the mining laws of this state governing the operation of underground coal mines either by presenting evidence that the person has passed a mine foreperson examination given by the chief or an examination given by the chief concerning the laws of this state governing the operation of underground coal mines.

No person shall refuse or neglect to comply with this section.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-05-2001



Section 1565.08 - Revocation or suspension of certificate.

If a person certified by the chief of the division of mineral resources management purposely violates the mining laws, the person's certificate may be revoked by the chief after investigation and a hearing in accordance with Chapter 119. of the Revised Code.

No person whose license, certificate, or similar authority to perform any certifiable mining duties in another state is suspended or revoked by that state shall be certified for an equivalent mining certificate in this state during the period of the suspension or revocation in the other state.

Effective Date: 09-05-2001



Section 1565.09 - Employment of minors - complaint.

A deputy mine inspector shall investigate the employment of miners in and about the mines in his district, and if he finds any minors employed in violation of section 1565.10 of the Revised Code, he shall make a complaint thereof to the juvenile court, or any other court having competent jurisdiction, against the employer of such minors.

Effective Date: 10-29-1995



Section 1565.10 - Employees must be at least eighteen years of age.

No person shall be employed in or around a mine until he has attained the age of eighteen years.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1565.11 - Miners' safety committee - duties.

The miners employed in a mine may appoint two of their number to act as a safety committee to inspect, not more often than once each month, the mine and the machinery connected therewith, and to measure the ventilating current. The operator may accompany such committee, or appoint two or more persons for that purpose. The operator shall afford every necessary facility for making such inspection and measurement, but the committee shall not interrupt or impede the work in the mine, at the time of such inspection and measurement. After such inspection and measurement, such committee shall forthwith make a report thereof to the chief of the division of mineral resources management, on a blank furnished by the chief.

No operator of a mine shall refuse or neglect to comply with this section, and no such person shall violate this section.

Effective Date: 06-14-2000



Section 1565.12 - Notice and report of accident resulting in loss of life.

When a loss of life is occasioned by accident in any mine, the operator thereof shall forthwith give notice thereof to the chief of the division of mineral resources management, and to the deputy mine inspector in charge of the district. Such notice shall be given by telephone or telegraph. The operator of such mine shall, within twenty-four hours after such accident causing loss of life, send a written report of the accident to the chief. Such written report shall specify the character and cause of the accident, the names of the persons killed, and the nature of the injuries that caused death. In the case of injury thereafter resulting in death, the operator shall send a written notice thereof to the chief, and to the deputy mine inspector of such district, at such time as such death comes to the operator's knowledge.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1565.13 - Right of action for injury.

In case of an injury to person or property, occasioned by a violation of this chapter and Chapters 1561., 1563., and 1567., and section1509.18 of the Revised Code, or any failure to comply with those chapters or that section, by any operator of a mine, a right of action shall accrue to the person injured, for any direct damage the person injured has sustained thereby. In case of loss of life by reason of such failure or neglect, a right of action shall accrue to the widow, and children, or if there are none, then to the parents and next of kin, of the person whose death was so caused, for like recovery of damages for the injury they have sustained. Any operator of a mine who has complied with Chapter 4123. of the Revised Code is exempt as provided in section 4123.74 of the Revised Code, and not liable for damages at common law or by statute for injury or death of any employee.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 10-29-1995



Section 1565.14 - Lien for labor.

Each person who performs labor in opening or developing any mine, mining, or labor connected therewith, has a lien upon all the property of the person, firm, or corporation owning, constructing, or operating such mine, for the full value of such labor, upon the same terms as mechanics' liens are secured and enforced.

Effective Date: 10-29-1995



Section 1565.15 - Emergency medical personnel, services and training to be provided for mine employees.

(A) As used in this section:

(1) "EMT-basic," "EMT-I," "paramedic," and "emergency medical service organization" have the same meanings as in section 4765.01 of the Revised Code.

(2) "First aid provider" includes a mine medical responder, an EMT-basic, an EMT-I, a paramedic, or an employee at a surface coal mine who has satisfied the training requirements established in division (D)(1) of this section.

(3) "Mine medical responder" means a person who has satisfied the requirements established in rules adopted under division (E) of this section.

(B) The operator of an underground coal mine where twenty or more persons are employed on a shift, including all persons working at different locations at the mine within a ten-mile radius, shall provide at least one mine medical responder, EMT-basic, or EMT-I on duty at the underground coal mine whenever employees at the mine are actively engaged in the extraction, production, or preparation of coal. The operator shall provide mine medical responders, EMTs-basic, or EMTs-I on duty at the underground coal mine at times and in numbers sufficient to ensure that no miner works in a mine location that cannot be reached within a reasonable time by a mine medical responder, an EMT-basic, or an EMT-I. Mine medical responders, EMTs-basic, and EMTs-I shall be employed on their regular coal mining duties at locations convenient for quick response to emergencies in order to provide emergency medical services inside the underground coal mine and transportation of injured or sick employees to the entrance of the mine. The operator shall provide for the services of at least one emergency medical service organization to be available on call to reach the entrance of the underground coal mine within thirty minutes at any time that employees are engaged in the extraction, production, or preparation of coal in order to provide emergency medical services and transportation to a hospital.

The operator shall make available to mine medical responders, EMTs-basic, and EMTs-I all of the equipment for first aid and emergency medical services that is necessary for those personnel to function and to comply with the regulations pertaining to first aid and emergency medical services that are adopted under the "Federal Mine Safety and Health Act of 1977," 91 Stat. 1290, 30 U.S.C.A. 801, and amendments to it. The operator of the underground coal mine shall install telephone service or equivalent facilities that enable two-way voice communication between the mine medical responders, EMTs-basic, or EMTs-I in the mine and the emergency medical service organization outside the mine that provides emergency medical services on a regular basis.

(C) The operator of a surface coal mine shall provide at least one first aid provider on duty at the mine whenever employees at the mine are actively engaged in the extraction, production, or preparation of coal. The operator shall provide first aid providers on duty at the surface coal mine at times and in numbers sufficient to ensure that no miner works in a mine location that cannot be reached within a reasonable time by a first aid provider. First aid providers shall be employed on their regular coal mining duties at locations convenient for quick response to emergencies in order to provide emergency medical services and transportation of injured or sick employees to the entrance of the surface coal mine. The operator shall provide for the services of at least one emergency medical service organization to be available on call to reach the entrance of the surface coal mine within thirty minutes at any time that employees are engaged in the extraction, production, or preparation of coal in order to provide emergency medical services and transportation to a hospital.

The operator shall provide at the mine site all of the equipment for first aid and emergency medical services that is necessary for those personnel to function and to comply with the regulations pertaining to first aid and emergency medical services that are adopted under the "Federal Mine Safety and Health Act of 1977," 91 Stat. 1290, 30 U.S.C.A. 801, and amendments to it.

(D)

(1) An employee at a surface coal mine shall be considered to be a first aid provider for the purposes of this section if the employee has received from an instructor approved by the chief of the division of mineral resources management ten hours of initial first aid training as a selected supervisory employee under 30 C.F.R. 77.1703 and receives five hours of refresher first aid training as a selected supervisory employee under 30 C.F.R. 77.1705 in each subsequent calendar year.

(2) Each miner employed at a surface coal mine who is not a first aid provider shall receive from an instructor approved by the chief three hours of initial first aid training and two hours of refresher first aid training in each subsequent calendar year.

(3) The training received in accordance with division (D) of this section shall consist of a course of instruction established in the manual issued by the mine safety and health administration in the United States department of labor entitled "first aid, a bureau of mines instruction manual" or its successor or any other curriculum approved by the chief. The training shall be included in the hours of instruction provided to miners in accordance with training requirements established under 30 C.F.R. part 48, subpart (B), as amended, and 30 C.F.R. part 77, as amended.

(E) The chief, in consultation with persons certified under Chapter 4765. of the Revised Code to teach in an emergency medical services training program, shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Prescribe training requirements for a mine medical responder that specifically focus on treating injuries and illnesses associated with underground coal mining;

(2) Prescribe an examination for a mine medical responder;

(3) Prescribe continuing training requirements for a mine medical responder;

(4) Establish the fee for examination for a mine medical responder;

(5) Prescribe any other requirements, criteria, and procedures that the chief determines are necessary regarding the training, examination, and continuing training of mine medical responders.

If a person qualifies as a mine medical responder or similar classification in another state, the person may provide emergency medical services as a mine medical responder in this state without completing the training or passing the examination that is required in rules adopted under this division, provided that the chief determines that the person's qualifications from the other state satisfy all of the applicable requirements that are established in rules adopted under this division.

(F) Each operator of a surface coal mine shall establish, keep current, and make available for inspection an emergency medical plan that includes the telephone numbers of the division of mineral resources management and of an emergency medical services organization the services of which are required to be retained under division (C) of this section. The chief shall adopt rules in accordance with Chapter 119. of the Revised Code that establish any additional information required to be included in an emergency medical plan.

(G) Each operator of an underground coal mine or surface coal mine shall provide or contract to obtain emergency medical services training or first aid training, as applicable, at the operator's expense, that is sufficient to train and maintain the certification of the number of employees necessary to comply with division (B) of this section and that is sufficient to train employees as required under division (D) of this section and to comply with division (C) of this section.

(H) The division may provide emergency medical services training for coal mine employees by operating an emergency medical services training program accredited under section 4765.17 of the Revised Code or by contracting with the operator of an emergency medical services training program accredited under that section to provide that training. The division may charge coal mine operators a uniform part of the unit cost per trainee.

(I) No coal mine operator shall violate or fail to comply with this section.

Effective Date: 03-14-2003; 2008 SB323 06-11-2008



Section 1565.16 - Motormen and trip riders.

Motormen and trip riders shall use care in handling the locomotive and cars, and shall see that the signal or marker is used for the purpose as provided. Motormen and trip riders shall be governed by the speed provided for in sections 1567.39, 1567.40, and 1567.41 of the Revised Code in handling cars.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1565.17 to 1565.23 - [Repealed].

Effective Date: 11-24-1999



Section 1565.24 - Miner working alone - unqualified miners.

No person shall work by himself as a miner in a coal mine without having produced satisfactory evidence to the mine foreman of such mine that he has worked at least one year with, or as, a practical coal miner. This section applies only to mines generating methane, other gas, or combustible matter.

No mine foreman of a coal mine shall permit anyone to mine coal in such mine until such person is qualified, unless he is accompanied by a competent coal miner.

Effective Date: 10-29-1995



Section 1565.25 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the chief of the division of mineral resources management shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 09-05-2001



Section 1565.99 - Penalty.

Whoever knowingly violates any section of this chapter is guilty of a minor misdemeanor.

Effective Date: 10-29-1995






Chapter 1567 - MINE EQUIPMENT; SAFETY PROVISIONS

Section 1567.01 - Chapter does not apply to chapter 1514 activities.

Nothing in this chapter applies to activities that are permitted and regulated under Chapter 1514. of the Revised Code.

Effective Date: 04-06-2007



Section 1567.02 - Use of present machinery lawful - replacement of appliances and machinery.

In the operation of mines, mine owners, lessees, and their agents may continue to use the type of appliance and machinery owned or operated in such mines on September 2, 1941, in the manner permitted by the statutes in force on June 3, 1941, and until the mine in which such appliances or machinery are located is exhausted or abandoned; in the use of such appliances or machinery, they shall comply with the rules of the chief of the division of mineral resources management. In gaseous mines, as parts of such machinery or appliances become worn out and have to be replaced, the chief or the deputy mine inspector shall order that such replacement parts put the machinery or appliance in a condition or state, as far as practicable, to meet the requirements of the United States bureau of mines for permissible machinery or appliances; in case any piece of machinery or appliance is worn out and is not so connected with the use of other machinery and appliances as to make it necessary to replace such worn-out piece with the same type in order to continue the use of the connected appliances and machinery, the machinery or appliance purchased for such replacement shall be of a type made lawful under this chapter and Chapters 1561., 1563., and 1565. of the Revised Code, which in gaseous mines shall be of permissible or approved type. The chief, in making such rules, shall incorporate therein the statutes in force on June 3, 1941, governing the use of such appliances and machinery. If in the chief's opinion such statutes do not provide the required protection, additional rules to cover such use shall be made by the chief or by the deputy mine inspector, with the chief's approval. The deputy mine inspector and the electrical inspector shall, in their periodic inspection of the mines, report on the condition of all machinery and appliances to see that this section is being complied with.

Effective Date: 06-14-2000



Section 1567.03 - Prohibited acts.

No workman or other person shall knowingly injure a water gauge, barometer, thermometer, air course, brattice, equipment, or machinery, obstruct or throw open an airway, handle or disturb any part of the machinery of the hoisting engine of a mine, open a door of a mine and neglect to close it, endanger the mine or those working therein, disobey an order given in pursuance of law, or do a willful act which may endanger the lives and health of persons working therein, the security of a mine, or the machinery connected therewith.

Effective Date: 10-29-1995



Section 1567.04 - Machine runners and helpers.

Machine runners and helpers shall use care while operating mining machines. They shall warn persons not engaged in the operation of a machine of the danger in going near the machine while it is in operation, and shall not permit such persons to remain near it while such machine is in operation. They shall examine the roof of the working place and see that it is safe before starting to operate the machine. When connecting the power cable to the electric wires, the machine runners and helpers shall make the negative or grounded connections before connecting to the positive, and when disconnecting the power cable, shall disconnect from the positive line before disconnecting the negative or grounded line. When positive feed wires extend into rooms, the machine runners and helpers shall connect such wires to the positive wire on the entry before connecting the power cable, and as soon as the power cable is disconnected, shall disconnect such wire from the wire on the entry. They shall use care that the cable does not make contact with metallic rails on the track, and shall avoid, where possible, leaving the cable in water. If they remove props which have been placed by the miner for the security of the roof, they shall reset such props as promptly as possible.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.05 - Trespassing.

No person, except employees of the mine and those permitted by law, shall enter any mine or go upon the property connected therewith, unless the consent of the owner, lessee, or agent has been secured, and then only when accompanied by a guide furnished by such owner, lessee, or agent. This does not prohibit persons seeking employment at such mine, or the authorized representatives of the employees, from entering upon the property as is necessary to make such application to the proper authority or to transact business, if such persons do not enter the mine until given permission to do so, and do not stand on the tracks or go near the machinery or other places of danger.

Effective Date: 10-29-1995



Section 1567.06 - Examination of mine generating firedamp - posting or report.

No person shall enter a mine generating firedamp, which can be detected by an approved flame safety lamp, until it has been reported safe by the person making the fire boss examination as prescribed by section 1563.24 of the Revised Code. This report shall be posted on a blackboard provided for that purpose at the main entrance to the mine. This section does not apply to the mine superintendent and mine foreman.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.07 - Entry beyond danger signal.

In gaseous and nongaseous mines, no person other than a mine foreman or fire boss, or owner, lessee, agent, or operator of the mine, or a representative of either accompanied by a mine foreman or fire boss, shall remove or go beyond any caution board or danger signal placed at the entrance to any working place or old workings in a mine, unless permitted to do so by either a mine foreman or a fire boss after such mine foreman or fire boss has acquainted himself with the danger lying beyond such caution board or danger signal.

Effective Date: 10-29-1995



Section 1567.08 - Book of reports of mine condition and air measurements.

The mine foreperson shall each day enter plainly or have entered in ink, in a book provided for that purpose, a report of the condition of the mine, which report shall clearly state any danger that such mine foreperson has observed during the day, or any danger reported to the mine foreperson by the mine foreperson's assistants, the fire bosses, or the shot firers when employed. The report shall also state whether or not there is a proper supply of material on hand for the safe working of the mine, and whether or not the requirements of the law are complied with. The mine foreperson shall also, once each week, enter plainly or have entered in ink, in the book, a true report of all air measurements required by this chapter and Chapters 1561., 1563., and 1565. of the Revised Code, designating the place, the area of each break-through and entry separately, the velocity of the air in each break-through and entry, and the number of workers employed in each separate split of air, with the date when the measurements were taken. The book shall be kept in the mine office at the mine, for examination by the deputy mine inspector, and by any person working in the mine, in the presence of the mine foreperson. The mine foreperson shall each day personally sign and certify to all facts entered and recorded in such book.

The mine foreperson shall each day read carefully and personally sign in ink, and certify to such facts, all reports entered in the record book of the fire bosses.

The record books shall be prescribed and supplied by the division of mineral resources management and purchased by the operator.

No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.09 - Ventilation of mines.

The operator of a mine shall provide and maintain the necessary artificial means of capacity and power capable of supplying the required ventilation, and shall maintain a sufficient volume of air, not less per minute than one hundred fifty cubic feet for each person measured at the point in the mine where distribution to the various working sections begins and distributed to the working faces so as to expel or dilute and render harmless, explosive, poisonous, and noxious gases. The air shall be measured at the last entry break-through in each working section to see that a sufficient volume of air, not less than nine thousand cubic feet per minute, is being distributed at such point, provided that in gaseous mines the volume of air maintained for each person shall be not less than two hundred cubic feet per minute measured at the point in the mine where distribution to the various working sections begins.

No more than sixty-five workers shall be permitted to work on one continuous current of air or split of air except with the written consent of the chief of the division of mineral resources management, and in no case shall the number of workers exceed ninety.

Air in which workers work or travel in mines shall be improved when it contains less than nineteen and one-half per cent oxygen, or more than one-half of one per cent carbon dioxide, or is contaminated with noxious or poisonous gases. If the air immediately returning from a split that ventilates any group of active workings contains more than one per cent methane, as determined with a permissible flame safety lamp, by air analysis, or by other recognized means of accurate detection, the ventilation shall be improved. If the air immediately returning from such a split contains one and one-half per cent methane, the employees shall be withdrawn from the mine or the portion of the mine affected thereby, and all power shall be cut off from such mine or portion of the mine until such dangerous condition has been corrected. If the air immediately returning from such a split contains one and one-half per cent or more of methane, but not more than two per cent of methane, withdrawal of the employees from such mine or portion of the mine and shutting off all power from such mine or portion of the mine shall not be required if all of the following requirements are met:

(A) The volume of air provided and maintained in such split is equal to or in excess of eighteen thousand cubic feet of air per minute;

(B) Only permissible electric equipment is used;

(C) The air does not pass over trolley or other bare power wires;

(D) An official certified under this chapter and Chapters 1561., 1563., and 1565. of the Revised Code is continually testing the gas content of the air during the mining operations therein.

At working faces and other places where methane has accumulated and is likely to attain an explosive mixture, blasting shall not be done and the workers shall be removed from such working faces or places until such condition has been corrected.

When the methane content of air in face operations exceeds one per cent at any point twelve or more inches from the roof, face, or rib, as determined by a permissible methane detector, a permissible flame safety lamp, or analysis, such condition shall be corrected by improving the ventilation promptly. The electric face equipment at such point shall be turned off and not turned back on until the methane condition is corrected by improving the ventilation.

In gaseous mines, air that has passed through abandoned panel sections shall not be re-used to ventilate live workings. Mines that cannot comply with this requirement at once may continue to operate as at present for a reasonable length of time until future mine development and ventilation can be changed to permit compliance with this section.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.10 - Ventilating fans.

Every outside fan installed after September 2, 1941, at any coal mine shall be placed at least twenty feet from the side or mouth of the shaft entry or slope with which it is connected for ventilating purposes and shall be of fireproof construction. Explosion doors shall be provided in a direct line with the mine opening.

Upon the written order of the chief of the division of mineral resources management, all main mine fans installed after September 2, 1941, shall be so arranged that the ventilating current can be quickly reversed. No fan shall be reversed while workers are in the mine unless authority to do so is given, preferably in writing, by the mine foreperson, superintendent, state inspector, or other responsible person. The fan shall be inspected at least daily.

Every main ventilating fan at nongaseous mines shall be kept in operation continuously day and night, unless operations are definitely suspended, except when written permission is given by the inspector to stop it. The permission, or a copy thereof, shall be posted by the mine foreperson in a conspicuous place at the entrances of the mine, and shall state the particular hours the fan may be stopped. The inspector may withdraw or modify such permission at any time and in any manner the inspector deems best. In all cases in which permission has been given by the inspector to stop the ventilating fan, the fan shall be started a sufficient length of time prior to the appointed time for any person working therein to enter, to clear the mine of explosive, poisonous, and noxious gases, and shall be kept in operation a sufficient length of time after the appointed time for such employees to leave their working places, for all persons to be out of the mine.

Every main ventilating fan at gaseous mines shall be kept in operation continuously day and night unless operations are definitely suspended. Should it become necessary to stop the fan at any mine, gaseous or nongaseous, because of an accident to part of the machinery connected therewith, or by reason of any other unavoidable cause, the mine foreperson or the foreperson in charge shall, after first having provided for the safety of the persons employed in the mine, order the fans stopped for necessary repairs. Should the ventilating fans be stopped at any time for any reason at any gaseous mine for a period of time sufficient to cause a serious interruption of the ventilation, the source of electric power shall be forthwith disconnected from the mine, and the source of electric power shall not be reconnected with the mine until the fans have been started, and the mine has been examined by the mine foreperson, foreperson, or fire boss, and reported safe. A record of such examination shall be entered in the fire boss record book. The person in charge of the mine at the time of the examination is responsible for the execution of this latter provision.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.11 - Booster and blower fans.

Booster and blower fans may be installed only with the approval of the chief of the division of mineral resources management, following the submission by the owner, lessee, or agent of a definite plan of ventilation in which it is proposed to use such fans and the reason therefor.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.12 - Accident to ventilating fan.

In case of an accident to a ventilating fan, or its machinery, whereby the ventilation of the mine may be seriously interrupted, the electric power shall be shut off. The mine foreman shall order the men to withdraw from the mine immediately, and he shall not allow them to return to their work until the ventilation has been restored and the mine has been thoroughly examined by him, or by a foreman or fire boss, and reported safe.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.13 - Supervision of ventilating apparatus and airways.

The mine foreperson shall see that careful watch is kept over the ventilating apparatus and airways, and that the volume of the ventilating current is measured at least once each week at the inlet and outlet, at or near the face of all entries, and at that point in the mine where distribution to the various working sections begins. Such measurements shall be noted in duplicate on blanks furnished by the division of mineral resources management. On the first day of each month, the mine foreperson shall forward such blanks with the mine foreperson's signature thereon to the deputy mine inspector in the district in which the mine is located, and such blanks shall be properly filled in with the actual measurements so taken as prescribed in this section. On all examinations that the mine foreperson makes of the old workings, the mine foreperson shall mark on a conspicuous place with chalk the mine foreperson's initials and the date of the month of such examination.

No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.14 - Entry into mine after interruption of ventilation.

Any person ordered by the mine foreman to withdraw from the mine because of the interruption of the ventilation shall not re-enter the mine until permission to do so has been granted after a thorough inspection has been made and the mine is found to be in a good and safe condition by the mine foreman.

Effective Date: 10-29-1995



Section 1567.15 - Closing of ventilating doors.

Motormen, trip riders, and drivers in charge of haulage trips, passing through doors used as a means of directing the ventilation, shall see that such doors are closed promptly after the trip passes through.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.16 - Electrical system - prohibited activities.

No person shall damage or without authority alter, or make connection to, any portion of an electrical system of any mine location in this state.

Effective Date: 10-29-1995



Section 1567.17 - Rules for use of direct current.

Where direct current is used underground in mines, the following rules shall govern:

(A) In determining the voltage limit the difference in potential shall not exceed three hundred twenty-five volts measured by a meter at the nearest switchboard except with the written approval of the chief of the division of mineral resources management.

(B) For the protection of circuits, a switch and circuit breaker shall be installed in the ungrounded side of the circuit but may be omitted from the return side. Fuses may be substituted for circuit breakers transmitting twenty-five kilowatts or less. Each circuit leading in the underground workings of such mine shall be provided with a suitable ammeter. Additional switches shall be installed in the ungrounded side of all branch circuits.

(C) One side of grounded circuits shall be very efficiently insulated from the earth.

(D) All trolley and feed wires shall be placed on the opposite side of the track from refuge holes or necks of room. All lines except telephone, shot firing, and signal lines shall be on the same side as the trolley lines.

(E) All terminal ends of feed and trolley wires shall be guarded to prevent persons from inadvertently coming in contact with them.

(F) No locomotive shall be operated by means of a person holding and sliding upon, or frequently making contact with, the positive wire with any device attached to the cable as a substitute for a trolley, except to move a locomotive out of traffic because of a broken trolley pole or fixtures attached thereto. This does not prohibit the operation of a locomotive by means of a cable without the use of the trolley, if the connection with and disconnection from the positive wire is made when the locomotive is not in motion.

(G) Inside the mine the trolley wire shall be installed parallel to the gauge line of the rail and as far away as practical, and in no place closer than six inches from the gauge line, except where written permission is given by the chief. The trolley wire shall be securely supported on hangers efficiently insulated. Such hangers shall be placed at intervals of not exceeding thirty feet and at less intervals if it is necessary to prevent the sag between points of support exceeding three inches. Hangers installed after September 2, 1941, shall be of sufficient height to place the trolley wire within six inches of the roof or cross timbers at the point of trolley wire support, except where the trolley wire may be above the top of the normal seam or draw slate taken with the seam or six feet six inches from the top of the rail.

(H) In underground workings all feed wires shall be in places either above the trolley wire on the same hangers, between trolley wire and rib, or on the rib as close to the roof as practicable, and securely supported on hangers sufficiently insulated, not more than fifty feet apart. If feed wires are installed in entries that are not equipped with trolleys, they are to be installed as close to the rib as practicable.

(I) Recharging stations for battery locomotives located inside a mine shall be adequately ventilated at all times. All charging panels shall be equipped with automatic overload circuit breakers and ammeters. All refuse or movable material of an inflammable nature shall be kept out of such stations.

(J) All trolley and positive feed wires crossing places where persons or animals are required to travel shall be safely guarded or protected from such persons or animals coming in contact with such wires, except where such wires are above the top of normal seam or draw slate taken with the seam, or six feet six inches from the top of the rail.

(K) No trolley wire shall be extended into or maintained in any room while being used as a working place; no trolley or feed wire shall be extended into any entry beyond the outside corner of the last break-through, except in case of systems of mining or equipment approved by the chief.

(L) When necessary to carry bare wires down shafts or slopes used as traveling ways, the wires shall be thoroughly protected so that persons cannot inadvertently come in contact with them.

(M) When positive machine feed wires are extended into rooms, they shall be placed not nearer than four feet from the rail where the room is of sufficient width, and shall only be connected to the positive wire on the entry while in actual use. The wire used for making such connections shall be of sufficient length to reach across the entry, and when the same is disconnected, it shall be removed from the entry or be kept with the machine. No electric wires shall be extended into any room unless a one hundred fifty foot trailing cable will not reach the face of the room, and then not beyond the outside corner of the last break-through, except in the case of systems of mining and equipment approved by the chief. Means shall be provided by which machine runners may readily install the machine cable across the entry so as to render it free from ground, and so the cable will not come in contact with persons or animals required to travel such entry.

(N) Any track or rail that is used as a return circuit shall be properly bonded. When metallic pipelines parallel a rail or track used for return, the pipe may be bonded to the rail at both ends to avoid electrolysis, and if the pipeline is of unusual length, intermediate bonds shall be installed. No pipeline or any part thereof shall be used exclusively as the return. In a section of a mine where electric detonators or electric squibs are used, metallic pipeline rails and return lines in that section shall be bonded together.

(O) All lighting circuits of a mine, whether underground or outside, shall be installed in such a manner that they will not be a fire hazard or will not endanger persons coming in contact therewith.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.18 - Rules for use of alternating current.

When alternating current is used underground in mines, the following rules apply:

(A) On all low voltage circuits all wires shall be protected by a switch and an automatic overload circuit breaker on each wire of the circuit, except that fuses may be substituted for circuit breakers in the case of lighting circuits and in the case of power circuits transmitting twenty-five kilowatts or less. All wires shall be insulated with a standard insulation and shall be placed between trolley wire and rib or on the rib as close to the roof as practicable and securely supported upon hangers efficiently insulated. Additional switches shall be installed in all branch circuits. All points of connection shall be properly protected so that persons cannot inadvertently come in contact therewith. No voltage in excess of two hundred sixty volts measured at the nearest switchboard shall be used in mobile machinery except with the written approval of the chief of the division of mineral resources management.

(B) When high voltage circuits are used, all wires shall be provided with a suitable ammeter and protected by an oil-break switch on each wire of the circuit, such switch to be equipped with an automatic overload trip. All wires shall be insulated with a standard insulation at least fifty per cent higher than the standard for the commercial rated voltage between conductors and ground and installed in conduit or be lead covered with an additional covering of steel armor wire or steel tape, and all wire shall be subject to carrying capacity according to the rules of the national board of fire underwriters. This cable may be installed either in or on the bottom or in the location prescribed for direct current feed lines, except no further insulation shall be required than specified in this section.

(C) No voltage in excess of eight thousand volts between conductor and ground may be used to operate semipermanent and permanent machinery except with the written approval of the chief. All installations shall be made in accordance with the accepted electrical standards and practices, especially with regard to protective switches, insulation materials, clearance danger signs, and gates. The location, ventilation, and protection against fire hazard and personal injury shall be subject to the approval of the chief.

(D) The division of mineral resources management shall accept standard electrical practices in regard to the underground electrical installations and operation of alternating current equipment, but may augment the same to provide additional safeguards. When exercising this authority, the division shall give due consideration to the safety experience in regard to similar installations and the similar operation thereof under similar conditions.

(E) The mine foreperson shall have posted at the mine opening, and in all permanent substations therein, a copy of instructions as to the method of resuscitation of persons suffering from electric shock. All persons working about such stations, or with electric machines, shall familiarize themselves with such rules.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.19 - Grounding of machines and armored cable using alternating current.

At all stripping mines where alternating current is used to operate shovels or to convert alternating current to direct current, and where the machines used for this purpose are installed on the shovel or building attached thereto, or where armored cables are used to conduct the current from the main transmission line to the shovel, all machines and armored cables so installed or used shall be grounded in a manner approved by the chief of the division of mineral resources management.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 06-14-2000



Section 1567.20 - Electrical equipment to be grounded.

The frame and bed plates of generators, transformers, motors other than low voltage mobile motors, and all metallic cable covering other than trailing cables, shall be efficiently grounded.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 10-29-1995



Section 1567.21 - Employment of shot firers.

In gaseous mines or portions of mines as defined by section 1563.02 of the Revised Code, a sufficient number of shot firers shall be employed. The shot firer shall charge, tamp, and fire all holes properly placed, and refuse to charge any holes not properly placed. Whenever such shot firers are required to be employed, it shall be unlawful for any one other than a shot firer to charge, tamp, or fire any blast within such mine.

No owner, lessee, or agent, or operator of a mine shall violate this section.

Effective Date: 10-29-1995



Section 1567.22 - Use of black powder.

In all gaseous mines, as defined in section 1563.02 of the Revised Code, no black powder shall be used for blasting coal and all shots shall be fired by a shot firer.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 10-29-1995



Section 1567.23 - Handling explosives in mines.

No employee, worker, or miner shall have in the employee's, worker's, or miner's possession inside of an underground mine more than one twenty-five pound keg or box of blasting powder or other explosives. Every person who has powder or other explosives in an underground mine shall keep the same in a wooden box suitable to contain the original container of such explosive. Such box shall be kept at all times at least twenty-five feet from the track and electric wire, no two of such boxes shall be kept within twenty-five feet of each other, nor shall blasting powder and high explosives be kept in the same box, and in no case shall detonating caps be kept in a box with blasting powder or high explosives.

Where systems of mining are such that it is impracticable to comply with the first paragraph of this section, those requirements may be modified in writing by the chief of the division of mineral resources management, upon the request of the owner, lessee, or agent of such mine. No operator shall maintain or have a magazine for the storage of blasting powder or high explosives, including detonating caps, in the underground workings of any mine, except with the written permission of the chief.

No employee or operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.24 - Conveyance of explosives.

Blasting powder or explosives shall not be taken into or out of a mine, or moved from place to place in a mine, along any entry or haulway where there are electric wires, while the power is on such wires, except when such powder or explosive is conveyed in insulated cars, boxes, or packages.

No operator or miner shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.25 - Explosives to be protected from contact with fire.

Whenever a workman is about to open a box, package, or keg, containing powder or other explosives, and while handling the same, he shall place and keep his lamp at least five feet distant from such explosives, and in such a position that the air current cannot convey sparks to it. No person shall approach nearer than five feet to any box, keg, or package, containing powder or other explosives, or within five feet of another person handling such explosives, with a naked lamp, lighted pipe, or other thing containing fire.

No workman shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.26 - Explosives and tools on cages or stairways.

Powder, explosives, and working tools shall not be taken down or up a hoisting shaft in a cage when men are going down or up, nor shall such articles be taken down or up a stairway used for ingress and egress of persons.

No miner or owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 10-29-1995



Section 1567.27 - Use of squibs and fuses - tamping.

No employee in a mine, who is about to fire a shot with a squib, shall shorten the fuse, saturate it with oil, or ignite it, except at the extreme end; he shall see that all persons are out of danger from the probable effects of such shot, and if it is a rib shot, he shall notify the persons working next to him on said rib before firing said shot, and shall take measures to prevent anyone approaching by shouting "fire" immediately before lighting the fuse. When a squib is used and a shot misses fire, no person shall return until five minutes have elapsed.

When a fuse is used and a shot misses fire, no person shall return until one hour has elapsed for each foot of fuse used.

The needle used in preparing a blast shall be made of copper, and the tamping bar shall be made of wood, or shall be tipped with at least five inches of solid copper.

No inflammable material, explosive in its nature, or any material that may create a spark, shall be used for tamping, and some soft material must always be placed next to the cartridge or explosive. When it is necessary to tamp dynamite, nothing but a wooden tamper shall be used.

Two or more shots shall not be fired in the same face, unless all fuses used are at least twelve inches different in length, or unless the shots are fired simultaneously by electric caps or electric squibs.

Effective Date: 10-29-1995



Section 1567.28, 1567.29 - [Repealed].

Effective Date: 11-24-1999



Section 1567.30 - Firing of shots - appointed times.

At a mine where the firing of shots is restricted to specific times, no miner shall fire a shot until the time appointed for him to do so, and then only in such rotation as designated.

Effective Date: 10-29-1995



Section 1567.31 - Drill holes.

When a miner drills holes in the face of coal for blasting and such drill hole bottoms in the permanent roof, he shall not charge or fire such drill hole. No miner shall drill a new hole in such a way that any part of it shall be within twelve inches of any part of an unused drill hole or one in which there has been a misfired shot. No miner shall drill out or attempt to drill out the charge or tamping in a misfired shot.

Effective Date: 10-29-1995



Section 1567.32 - Misfired shots.

A miner after firing a shot shall not leave the mine until he has determined whether or not such shot has misfired. If a shot misfires, such miner shall so report to the foreman in charge of the section in which he works before he leaves the mine.

Effective Date: 10-29-1995



Section 1567.33 - Examination after each blast.

After each blast, the miner shall exercise great care in examining the roof and coal, and shall secure them safely before beginning to load coal.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.34 - Solid shooting.

The owner, lessee, or agent of any mine shall not order or permit solid shooting in a mine unless the owner, lessee, or agent has obtained written permission to do so from the chief of the division of mineral resources management, who may issue such permit when in the chief's judgment such solid shooting is necessary for the just and reasonably profitable operation of such mine.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 06-14-2000



Section 1567.35 - Use of gasoline, naphtha, kerosene, fuel oil or gas engine.

No gasoline, naphtha, kerosene, fuel oil, or gas engine shall be used in a mine, except for operating pumping machinery where electric, compressed air, or steam power is not available or cannot be transmitted to the pump, in which case the owner, lessee, or agent shall observe the following:

(A) Notice shall be given to the chief of the division of mineral resources management before installing, and the installation and operation shall be subject to the chief's approval.

(B) No wood or inflammable material shall be permitted within twenty-five feet of the engine.

(C) The supply tank from which the gasoline, naphtha, kerosene, or fuel oil is fed to the engine shall be of metal, with a suitable screw cap opening, fitted with a gasket, so as to make the tank airtight and prevent the escape of gas into the atmosphere, and the tank kept free from leaks.

(D) The gasoline, naphtha, kerosene, or fuel oil shall be fed from a tank to the carburetor or mixer by metal tubes securely connected so as to reduce the possibility of leaks to a minimum.

(E) The exhaust from the engine shall be conducted by means of metal pipes into the return air current, so that the combustion fumes will not enter the workings of the mine where the workers are required to work, or be conducted in an upcast shaft or slope not used as a means of ingress or egress or through metal pipes to the surface.

(F) At no time shall more than five gallons of such gasoline, naphtha, kerosene, or fuel oil be taken into the mine, including that in the supply tank.

(G) No gasoline, naphtha, kerosene, or fuel oil shall be taken into the mine except in metallic cans, with a screw cap opening at the top, fitted with a suitable gasket.

(H) No package, can, or supply tank of an engine, containing gasoline, naphtha, kerosene, or fuel oil, shall be opened until ready to make the transfer from the package or can to the supply tank, and in transferring, a funnel shall be used so as to avoid spilling the gasoline, naphtha, kerosene, or fuel oil, and the cap on the supply tank shall be immediately closed.

(I) In no case shall the package, can, or supply tank be opened when an open light or other thing containing fire is within twenty-five feet of the same, provided that subject to the approval of the chief, the restrictions in the use of fuel oil in a mine shall not apply to mobile or portable machinery, if the mobile or portable machinery is used in a clay, limestone, shale, or any other mine not a coal mine.

Nothing in this section shall be construed to prohibit or impede the use of diesel equipment in an underground coal mine, provided that the chief approves the use of the equipment in underground mines and the equipment satisfies requirements established in rules adopted by the chief under section 1513.02 of the Revised Code governing the use of diesel equipment in underground mines.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 06-14-2000; 04-06-2007



Section 1567.36 - Fire extinguishers.

At each permanent underground oil storage station there shall be two portable fire extinguishers and two hundred forty pounds of rock dust. One portable fire extinguisher shall be provided at each working section where twenty-five gallons or more of oil are stored in addition to extinguishers required under other sections of this chapter.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.37 - [Repealed].

Effective Date: 11-24-1999



Section 1567.38 - Use of locomotive and haulage equipment.

At a mine, or in any part thereof, where a locomotive is detached from a moving train of cars for the purpose of dropping such cars past the locomotive, and the haulageway at such point is designated as the principal traveling way, a traveling way, not less than three feet wide, shall be provided on one side of that portion of the track from where the locomotive will be detached to the switch of the siding. Such traveling way shall be made on the same side of the track as the refuge holes. No locomotive shall be detached from a train of moving cars, for the purpose of making a drop thereof, more than one hundred feet from the switch of the siding.

At an underground mine, or in any part thereof, each self-propelled personnel carrier shall be provided with an audible warning device, a sealed-beam headlight, or its equivalent, on each end, and reflectors on both ends and sides. In addition, each track mounted self-propelled piece of mobile equipment shall be provided with a suitable lifting jack and bar that shall be secured or carried in a tool compartment, two separate and independent braking systems properly installed and well maintained, and properly installed and well-maintained sanding devices, except that personnel carriers which transport not more than five men need not be equipped with such sanding devices. Each open type self-propelled personnel carrier shall be equipped with guards of sufficient strength and height to prevent personnel from being thrown from such carriers.

Mantrips shall be operated independently of any loaded trip, empty trip, or supply trip, and may not be operated within three hundred feet of any trip, including another mantrip. A sufficient number of mantrips shall be provided to prevent overcrowding of men. Mantrips shall not be pushed. Where mantrips are operated by locomotives on slopes, such mantrips shall be coupled to the front and rear by locomotives capable of holding such mantrips. Where ropes are used on slopes for mantrip haulage, such conveyances shall be connected by chains or other no less effective devices between mantrip cars and the rope. Safety goggles or eyeshields shall be provided for all persons being transported on or operating open-type equipment. All trips, including trailers and sleds, shall be operated at speeds consistent with conditions and the equipment used, and shall be so controlled that they can be stopped within the limits of visibility.

All mantrips shall be under the direction of a supervisor and the operator of each mantrip shall be familiar with the haulage safety rules.

Men shall proceed in an orderly manner to and from mantrips and no person shall be permitted to get on or off a moving mantrip.

Explosives and detonators shall not be permitted on any mantrip or hauled within five minutes before or after any mantrip.Mantrips shall not be permitted to proceed until the operator of the mantrip is assured that he has a clear road. Supplies or tools, except small hand tools or instruments, shall not be transported with men. At places where men enter or leave mantrip conveyances, ample clearance shall be provided and provisions made to prevent persons from coming in contact with energized electric circuits. The mine car next to a trolley locomotive shall not be used to transport men. Such cars may be used to transport small tools and supplies. This does not permit the transportation of large or bulky supplies such as shuttle car wheel units, or similar material. Drop-bottom cars used to transport men shall have the bottom secured with an additional locking device. Extraneous materials or supplies shall not be transported on top of equipment, however, materials and supplies that are necessary for or related to the operation of such equipment may be transported on top of such equipment if a hazard is not introduced.

The speed at which haulage equipment is operated shall be determined by the condition of the roadbed, rails, rail joints, switches, frogs, and other elements of the track and the type and condition of the haulage equipment. Track haulage roads shall have a continuous clearance on one side of at least twenty-four inches from the farthest projection of normal traffic. Where it is necessary to change the side on which clearance is provided, twenty-four inches of clearance shall be provided on both sides for a distance of not less than one hundred feet and warning signs should be posted at such locations. Track haulage roads developed after January 1, 1977, shall have clearance on the tight side of at least twelve inches from the farthest projection of normal traffic. A minimum clearance of six inches shall be maintained on the tight side of all track haulage roads developed prior to January 1, 1977. The clearance space on all track haulage roads shall be kept free of loose rock, supplies, and other loose materials.

Positive stopblocks or derails shall be installed on all tracks near the top and at landing of shafts, slopes, and surface inclines.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.39 - Lights and signals for locomotives and cars - riding on locomotive - protection against runaway or self-propelled equipment.

The operator of an underground coal mine, at which locomotives are used for hauling coal, shall keep a light on the front end of the locomotive when it is in use. When the locomotive is run ahead of the trip, and the trip rider is not required to ride the rear car of the trip, a signal, light, or marker, approved by the deputy mine inspector, shall be carried on the rear end of the trip to indicate when the trip has passed. Cars shall not be pushed ahead of the locomotive where it can be avoided. When cars are run ahead of the locomotive, a light shall be carried on the front end of the trip, and the cars shall not be moved at a speed greater than four miles per hour. When rope haulage is used, an enclosed light shall be carried on the front end of each train so hauled.

A trip light, reflectors, or other devices approved by the chief of the division of mineral resources management shall be used on the rear of trips pulled and on the front of trips pushed or lowered in slopes. However, trip lights or other approved devices need not be used on cars being shifted to and from loading machines, on cars being handled at loading heads, during gathering operations at working faces, when trailing locomotives are used, or on trips pulled by animals. Cars on main haulage roads shall not be pushed, except where necessary to push cars from side tracks located near the working section to the producing entries and rooms, where necessary to clear switches and sidetracks, and on the approach to cages, slopes, and surface inclines. Warning lights or reflective signs or tapes shall be installed along haulage roads at locations of abrupt or sudden changes in the overhead clearance.

No person, other than the locomotive operator and brakeperson, shall ride on a locomotive unless authorized by the mine foreperson, and then only when safe riding facilities are provided.

Positive-acting stopblocks or derails shall be used where necessary to protect persons from danger of runaway haulage equipment. The operator of all self-propelled equipment including off-track equipment shall give an audible warning wherever persons may be endangered by the movement of the equipment. Locomotives and personnel carriers shall not approach within three hundred feet of preceding haulage equipment, except trailing locomotives that are an integral part of the trip. A total of at least thirty-six inches of unobstructed side clearance (both sides combined) shall be provided for all rubber-tired haulage equipment where such equipment is used. Off-track haulage roadways shall be maintained as free as practicable from bottom irregularities, debris, and wet or muddy conditions that affect the control of the equipment. Operators of self-propelled equipment shall face in the direction of travel. Mechanical steering and control devices shall be maintained so as to provide positive control at all times. All self-propelled, rubber-tired haulage equipment shall be equipped with well maintained brakes, lights, and a warning device. On and after January 1, 1977, all tram control switches on rubber-tired equipment shall be designed to provide automatic return to the stop or off position when released.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.40 - Riding on haulage trips.

No person except those in charge of trips, superintendents, mine foremen, mine electricians, machinists, and blacksmiths, when required by their duty, shall ride on haulage trips, except where by mutual agreement in writing between the owner, lessee, or agent, and the employees, a special trip of empty cars is run for the purpose of taking employees into and out of the mine, or empty cars attached to loaded trips, which shall not be run at a speed exceeding eight miles per hour. No person except a trip rider shall ride on a loaded car, and he shall ride only the front or rear end of the trip.

Effective Date: 10-29-1995



Section 1567.41 - Operation of trolley ahead of locomotive.

The motormen shall not run the locomotive with the trolley ahead of the locomotive, except in cases where they cannot do otherwise. In such case, the locomotive shall be run only at a speed of two miles per hour.

Effective Date: 10-29-1995



Section 1567.42 - Riding on locomotive or cars.

The person in charge of trips shall warn persons forbidden to ride on the locomotive or cars, and shall not permit such persons to ride on locomotives or cars contrary to this chapter and Chapters 1561., 1563., and 1565. of the Revised Code.

Effective Date: 10-29-1995



Section 1567.43 - Signal light.

The trip rider in charge of rope haulage trips shall see that the signal light, as required by section 1567.39 of the Revised Code, is in place and in proper condition before starting the trip.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.44 - Handling cars.

Drivers shall use care in handling cars, especially going down grade and at junction points.

No person shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.45 - Limitation on number of persons in cage or elevator - hoisting equipment safety equipment.

(A) When more than the lawful number of persons get on a cage or elevator to be lowered into a mine, or to be hoisted out of a mine, the person in charge of the lowering or hoisting of such persons shall order a sufficient number to get off such cage or elevator to comply with section 1567.49 of the Revised Code, and shall not lower or raise the cage until such order is complied with.

(B) Every hoist used to transport persons at a coal mine shall be equipped with overspeed, overwind, and automatic stop controls. Every hoist-handling platform, cage, or other device used to transport persons shall be equipped with brakes capable of stopping the fully loaded platform, cage, or other device; with hoisting cable adequately strong to sustain the fully loaded platform, cage, or other device; and have a proper margin of safety. Cages, platforms, or other devices that are used to transport persons in shafts and slopes shall be equipped with safety catches or other no less effective devices approved by the chief of the division of mineral resources management that act quickly and effectively in an emergency, and such catches shall be tested at least once every two months. Hoisting equipment, including automatic elevators, that is used to transport persons shall be examined daily. Where persons are transported into or out of a coal mine by hoists, a qualified hoisting engineer shall be on duty while any person is underground, except that no such engineer is necessary for automatically operated cages, platforms, or elevators. Brakes on hoists used to transport persons shall be capable of stopping and holding the fully loaded platform, cage, or other device at any point in the shaft, slope, or incline.

(C) All hoisting equipment at a mine, including automatic elevators, safety catches, and other devices approved by the chief, shall be examined daily, and the examination shall include, but not be limited to, the following:

(1) A visual examination of the rope for wear, broken wires, and corrosion, especially at excessive strain points, such as near the attachments, where the rope rests on the sheaves and where the rope leaves the drum at both ends;

(2) An examination of the rope fastenings for defects;

(3) An examination of safety catches;

(4) An examination of the cage, platforms, elevators, or other devices for loose, missing, or defective parts;

(5) An examination of the head sheaves to check for broken flanges, defective bearings, rope alignment, and proper lubrication;

(6) An observation of the lining and all other equipment and appurtenances installed in the shaft.

A log or record of each daily examination of hoisting equipment shall be kept, listing each item examined. Each daily entry shall be signed by the person or persons making the examination. The reports of the examinations shall be read and countersigned by a responsible company official daily.

(D) Hoists shall have rated capacities consistent with the loads handled and the recommended safety factors of the ropes used. An accurate and reliable indicator of the position of the cage, platform, skip, bucket, or cars shall be provided, and shall be placed so that it is in clear view of the hoisting engineer and shall be checked daily to determine its accuracy. The American national standards institute "specifications for the use of wire ropes for mines," M11.1-1960, or the latest revision thereof, shall be used as a guide in the use, selection, installation, and maintenance of wire ropes used for hoisting. Alterations or changes in a hoist that affect the rated capacity shall be made only with the approval of the chief.

(E) There shall be at least two effective methods approved by the chief of signaling between each of the shaft stations and the hoist room, one of which shall be a telephone or speaking tube. One of the methods used to communicate between shaft stations and the hoist room shall give signals that can be heard by the hoisting engineer at all times while workers are underground. Signaling systems used for communication between shaft stations and the hoist room shall be tested daily. Other safeguards adequate, in the judgment of the chief or a deputy mine inspector, to minimize hazards with respect to transportation of workers and materials shall be provided. Divisions (E)(1), (2), and (3) of this section set forth the criteria by which the chief or a deputy mine inspector shall be guided in requiring other safeguards on a mine-by-mine basis. The chief or deputy mine inspector shall notify the operator in writing of any additional specific safeguard the chief or deputy mine inspector requires and shall fix a time in which the operator shall comply. If the safeguard is not provided within the time fixed and if it is not maintained thereafter, a notice of violation shall be issued to the operator.

(1) Hoists and elevators used to transport materials shall be equipped with brakes capable of stopping and holding the fully loaded platform, cage, skip, car, or other device at any point in the shaft, slope, or incline.

(2) The clutch of a free-drum on a worker hoist shall be provided with a locking mechanism or interlocked with the brake to prevent the accidental withdrawal of the clutch. The hoist rope attached to a cage, worker car, or trip shall be equipped with two bridle chains or cables connected securely to the rope at least three feet above the attaching device and to the cross-piece of the cage, worker car, or trip. The hoist rope shall have at least three full turns on the drum when extended to its maximum working length and shall make at least one full turn on the drum shaft or around the spoke of the drum in the case of a free drum, and be fastened securely. Cages used for hoisting workers shall be constructed with the sides enclosed to a height of at least six feet and shall have gates, safety chains, or bars across the ends of the cage when workers are being hoisted or lowered. Self-dumping cages, platforms, or other devices used for transportation of workers shall have a locking device to prevent tilting when workers are transported thereon. An attendant shall be on duty at the surface when workers are being hoisted or lowered at the beginning and end of each operating shift. Precautions shall be taken to protect persons working in shaft sumps. Workers shall wear safety belts while doing work in or over shafts.

(3) The doors of automatic elevators shall be equipped with interlocking switches so arranged that the elevator car will be immovable while any door is opened or unlocked, and arranged so that such door or doors cannot be inadvertently opened when the elevator car is not at a landing. A "stop" switch shall be provided in the automatic elevator compartment that will permit the elevator to be stopped at any location in the shaft. A slack cable device shall be used where appropriate on automatic elevators that will automatically shut off the power and apply the brakes in the event the elevator is obstructed while descending. Each automatic elevator shall be provided with a telephone or other effective communication system by which aid or assistance can be obtained promptly.

No person shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.46 - Windlass required.

When the only means of egress is by vertical shaft in which cages or elevators are used as a means of hoisting persons employed in a mine, and the power for operating same is derived from but one source, the owner, lessee, or agent shall provide and keep on hand a suitable windlass capable of hoisting persons from the mine, for use in the event of an accident to the hoisting apparatus or the power by which the same is operated.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.47 - Qualifications of persons in charge of hoisting engine.

The owner, lessee, or agent of a mine worked by a shaft or slope, shall put only experienced, competent, and sober persons in charge of an engine used for lowering into or hoisting out of such mine persons employed therein.

No owner, lessee, agent, or operator of a mine shall violate this section.

Effective Date: 10-29-1995



Section 1567.48 - Safe appliances for ingress and egress in shaft.

The operator of a mine shall provide and maintain safe appliances, approved by the deputy mine inspector, for the ingress and egress of persons in each shaft, designated by such owner, lessee, or agent as a means of ingress and egress for persons employed therein. When there is but one shaft available for ingress and egress from any unavoidable cause, the appliances therein shall be kept available at all times to persons employed in such mine. When such appliances in any shaft are rendered unavailable, the same shall be restored without delay.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.49 - Lowering and hoisting of persons by vertical shaft.

The operator of a mine, at which the only means of ingress and egress for the persons employed therein is by a vertical shaft of fifty feet or more in depth, shall designate one or more persons who shall attend to the lowering and hoisting of persons into and out of such mine, and give and receive the proper signals, governing the movement of the cage while engaged in handling men. At all shaft mines where persons are lowered into or hoisted out of the mine, the number of men to be carried on the cage or skip at any one time shall be determined by the area of the cage or skip in use, allowing not less than four hundred square inches for each person on the cage or skip. The lowering of persons shall begin in time for persons to reach their working places by the hour appointed for such mine to commence work and continue until starting time. Hoisting of persons shall commence at the time for such mine to cease work, and continue until all have had time to be hoisted. Persons may be hoisted at such other times as will not interfere with the hoisting of coal or other products. No person shall be lowered into or hoisted out of a mine with powder, explosives, tools, or other material on any cage, in the same shaft, and no person shall be lowered or hoisted in a vertical shaft in a mine car. When the vertical shaft is less than fifty feet in depth and a stairway, approved by the deputy mine inspector, is not provided, the operator shall be required to lower or hoist persons, as prescribed in this section, but when such stairway is provided, the hoisting of persons shall not be required.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.50 - Regulations for speaking tube, cages, and safety gate.

The operator of a mine operated by a shaft shall provide and maintain a metal tube, suitable for conversation between persons, connecting the engine room with the top and bottom of such shaft. The cages operated in said shaft shall have an approved safety catch, a sufficient cover, and rings or other adequate handholds for the accommodation of the number of persons permitted on the cage. Such cages shall be protected on each side by a boiler plate not less than one-fourth inch in thickness and not less than three feet high, and a gate or other secure device, approved by the deputy mine inspector, not less than forty-two inches high shall be fastened across the open ends of such cage when men are being regularly lowered and hoisted. There shall be provided an approved safety gate at the top of each shaft, an adequate brake to control the drum used for lowering or hoisting persons in shafts or slopes, and an indicator on all machines used for such purposes to show the location of cages in the shaft or slope. No cage having an unstable or self-dumping platform shall be used for the carriage of persons unless such platform is securely locked.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.51 - Signal code.

At each mine operated by a shaft, the means of signaling to and from the bottom man, the top man, and the engineer shall consist of a tube, or tubes, of wire encased in wood or iron pipes, through which signals shall be communicated by electricity, compressed air, or other devices.

All proper precautions shall be taken to prevent electric signal and telephone wires from coming into contact with other electric conductors, whether insulated or not.

Bells, wires, insulators, contact-makers, and other apparatus used in connection with electric signaling underground, shall be of substantial and reliable construction, and be erected in such a manner as to reduce failures or false signals to a minimum.

In any mine, signal circuits for operating lamps or other signal devices at potentials exceeding twenty-five volts shall be adequately insulated and considered as power circuits and shall be installed as such.

The following signals are provided for use at mines where signals are required:

(A) From the bottom to the top:

(1) One ring or whistle from the bottom to the top shall signify to hoist coal or the empty cage, and also to stop either when in motion.

(2) Two rings or whistles shall signify to lower cage.

(3) Three rings or whistles shall signify that men are coming up; when return signal is received from the engineer, men will get on the cage, and cager shall ring or whistle one to start.

(4) Four rings or whistles shall signify to hoist slowly, implying danger.

(5) Five rings or whistles shall signify accident in the mine and a call for a stretcher.

(B) From the top to the bottom:

(1) One ring or whistle from the top to the bottom shall signify: "All ready, get on cage."

(2) Two rings or whistles shall signify: "Send away empty cage."

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.52 - Additions to code of signals - posting.

The management of any mine may, with the consent of the deputy mine inspector, add to the code of signals to increase its efficiency, or to promote the safety of the workers in such mine, but whatever code is established and in use at any mine shall be approved by the division of mineral resources management, and conspicuously posted at the top, at the bottom, and in the engine room, for the information and instruction of all persons concerned.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.53 - Emergency signal in vertical shaft.

At each mine where persons are hoisted in a vertical shaft, an emergency signal shall be provided in such manner that persons can give signals from the cage if the cage is stopped between the top and bottom landings.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.54 - Adequate fire protection - firefighting equipment.

At each mine at which the only means of egress is by vertical shaft, the operator shall provide adequate fire protection to secure the safety of such shaft, and, when but one shaft is the only available means of egress, shall keep in attendance a competent person when persons are inside of such mine.

Each underground coal mine shall be provided with suitable firefighting equipment adapted for the size and conditions of the mine. The chief of the division of mineral resources management shall adopt and may amend or rescind rules establishing minimum requirements for the type, quality, and quantity of such equipment. The rules shall include the following minimum firefighting equipment at each underground coal mine, regardless of its size or condition, except where indicated: waterlines shall be capable of delivering fifty gallons of water a minute at a nozzle pressure of fifty pounds per square inch. A portable water car shall be of at least one thousand gallon capacity and shall have at least three hundred feet of fire hose with nozzles. A portable water car shall be capable of providing a flow through the hose of fifty gallons of water per minute at a nozzle pressure of fifty pounds per square inch. A portable chemical car shall carry enough chemicals to provide a fire extinguishing capacity equivalent to that of a portable water car. A portable foam-generating machine or device shall have facilities and equipment for supplying the machine with thirty gallons of water per minute at thirty pounds per square inch for a period of thirty-five minutes. A portable fire extinguisher shall be either a multipurpose dry chemical type containing a nominal weight of five pounds of dry powder and enough expellant to apply the powder or a foam-producing type containing at least two and one-half gallons of foam-producing liquids and enough expellant to supply the foam. Only fire extinguishers approved by the underwriters laboratories, incorporated, or factory mutual research corporation, carrying appropriate labels as to type and purpose, shall be used. After January 1, 1977, all new portable fire extinguishers acquired for use in a coal mine shall have a 2A 10 BC or higher rating.

Fire hose shall be lined with a material having flame resistant qualities meeting requirements for hose in Bureau of Mines' Schedule 2G. The cover shall be polyester, or other material with flame-spread qualities and mildew resistance equal or superior to polyester. The bursting pressure shall be at least four times the water pressure at the valve to the hose inlet with the valve closed; the maximum water pressure in the hose nozzle shall not exceed one hundred pounds per square inch, gauge. However, fire hose installed for use in underground coal mines prior to December 30, 1970, shall be mildew-proof and have a bursting pressure at least four times the water pressure at the valve to the hose inlet with the valve closed, and the maximum water pressure in the hose nozzle with water flowing shall not exceed one hundred pounds per square inch, gauge.

Each working section of an underground coal mine producing three hundred tons or more per shift shall be provided with two portable fire extinguishers and two hundred forty pounds of rock dust in bags or other suitable containers; waterlines shall extend to each section loading point and be equipped with enough fire hose to reach each working face unless the section loading point is provided with two portable water cars, or two portable chemical cars, or one portable water or chemical car and either a portable foam-generating machine or a portable high-pressure rock-dusting machine fitted with at least two hundred fifty feet of hose and supplied with at least sixty sacks of rock dust.

Each working section of an underground coal mine producing less than three hundred tons of coal per shift shall be provided with two portable fire extinguishers, one hundred forty pounds of rock dust in bags or other suitable containers, and at least five hundred gallons of water and at least three pails of ten quart capacity. In lieu of the five hundred gallon water supply a waterline of sufficient hose to reach the working places, a portable water car of at least five hundred gallon capacity, or a portable, all-purpose dry powder chemical car of at least one hundred twenty-five pounds capacity may be provided.

In all underground coal mines, waterlines shall be installed parallel to the entire length of belt conveyors and shall be equipped with fire hose outlets with valves at three hundred foot intervals along each belt conveyor and at tailpieces. At least five hundred feet of fire hose with fittings suitable for connection with each belt conveyor waterline system shall be stored at strategic locations along the belt conveyor. Waterlines may be installed in entries adjacent to the conveyor entry belt as long as the outlets project into the belt conveyor entry.

In underground coal mines producing three hundred tons of coal or more per shift, waterlines shall be installed parallel to all haulage tracks using mechanized equipment in the track or adjacent entry and shall extend to the loading point of each working section. Waterlines shall be equipped with outlet valves at intervals of not more than five hundred feet, and five hundred feet of fire hose with fittings suitable for connection with such waterlines shall be provided at strategic locations. Two portable water cars, readily available may be used in lieu of waterlines prescribed under this paragraph.

In underground coal mines producing less than three hundred tons of coal per shift, a tank of water of at least fifty-five gallon capacity with at least three pails of not less than ten-quart capacity, or not less than two hundred forty pounds of bagged rock dust shall be provided at five hundred foot intervals along all main and secondary haulage roads.

Each track or offtrack locomotive, self-propelled mantrip car, or personnel carrier shall be equipped with one portable fire extinguisher.

Two portable fire extinguishers or one extinguisher having at least ten pounds of dry powder or five gallons of foam-producing liquids shall be provided at each permanent electrical installation. One portable fire extinguisher and two hundred forty pounds of rock dust shall be provided at each temporary electrical installation.

One portable fire extinguisher or two hundred forty pounds of rock dust shall be provided at locations where welding, cutting, or soldering with arc or flame is being done.

At each wooden door through which power lines pass there shall be one portable fire extinguisher or two hundred forty pounds of rock dust within twenty-five feet of the door on the intake air side.

At each underground coal mine producing three hundred tons of coal or more per shift there shall be readily available the following materials at locations not exceeding two miles from each working section: one thousand board feet of brattice boards, two rolls of brattice cloth, two hand saws, twenty-five pounds of eightpenny nails, twenty-five pounds of tenpenny nails, twenty-five pounds of sixteenpenny nails, three claw hammers, twenty-five bags of wood fiber plaster or ten bags of cement or equivalent material for stoppings, and five tons of rock dust. These materials shall be available at each mine producing less than three hundred tons of coal per shift, except that if the active working sections are located at a distance of two miles or less from the surface, the emergency materials for one or more mines may be stored at a central warehouse or building supply company, and such supply shall be the equivalent of that required for all mines involved and within one hour's delivery time from each mine.

All firefighting equipment shall be maintained in a usable and operative condition. Chemical extinguishers shall be examined every six months and the date of the examination shall be written on a permanent tag attached to the extinguisher.

The operator shall give each miner a self-rescue device that is adequate to protect the miner for one hour or longer and is approved by the chief. Such self-rescue devices shall be worn or carried on the person of each miner. However, where the wearing or carrying of self-rescue devices is hazardous to a miner, such devices shall be located at a distance no greater than twenty-five feet from the miner. Where a miner works on or around mobile equipment, self-rescue devices, if not carried by the miner, shall be placed in a readily accessible location on such equipment.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.55 - Report of coal seam fire - covering of exposed surface to prevent fire.

The operator of any coal mine or the owner of land bearing natural coal deposits immediately upon learning of a fire in any coal seam upon the operator's or owner's property shall report the fire to the chief of the division of mineral resources management.

When a coal seam fire is reported to the chief, the chief shall immediately investigate such fire. In the event of a fire in any outcrop of a coal seam or in an abandoned mine, the chief shall extinguish such fire, and the chief may employ such persons and purchase such materials as are necessary to extinguish such fire. Persons so employed shall serve at the pleasure of the chief and their employment shall not be governed by civil service laws, rules, or regulations. Materials purchased for immediate use in extinguishing a fire shall be emergency purchases and shall be paid for out of state funds appropriated for such purpose upon vouchers issued by the chief certifying to the emergency nature of the purchase, notwithstanding the fact that there has been no compliance with other laws governing the making of purchases by the state.

Whenever, after August 26, 1949, the surface of a natural deposit of coal is exposed by mining operations, the chief may order the owner, lessee, or agent of the mine at which such exposure occurs to cover such exposed surface with earth or other noncombustible material if, in the judgment of the chief, such covering is necessary to prevent a fire in the coal that would endanger life or property. Such order shall be in writing and shall fix a reasonable time for compliance therewith. No operator of a mine shall refuse or neglect to comply with such order for a period of fifteen days after the expiration of the time fixed in such order for compliance therewith. Each period of fifteen days after the expiration of the time fixed in such order for compliance therewith, during which any such operator refuses or neglects to comply with such order, constitutes a separate offense.

Effective Date: 06-14-2000



Section 1567.56 - [Repealed].

Effective Date: 11-24-1999



Section 1567.57 - Two-way communication system.

Every operator of a mine shall install and maintain in efficient working condition a system of two-way communications approved by the chief of the division of mineral resources management connecting the surface and each landing of main shafts and slopes between the surface and each working section of any coal mine that is more than one hundred feet from a portal.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.58 - Lights in mines.

The operator of each mine shall provide an enclosed lard or signal oil lamp or lantern approved by the deputy mine inspector, or incandescent electric light, at such points in the mine as are necessary, including at the top of extreme grades and in underground stations where machinery is installed. No open light shall be used for fixed or stationary purposes, and no coal oil or kerosene lamp or lanterns shall be used in a mine.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.59 - Flame safety lamps.

The operator of an underground coal mine shall keep on hand in proper condition for use not less than one approved flame safety lamp, other approved methane detector, or other approved device capable of detecting methane gas in equivalent quantities as a flame safety lamp, for each fifty men employed in said mine, and upon the order of the deputy mine inspector, shall provide such additional flame safety lamps or approved methane detectors as are required to meet probable emergency.

This section does not apply to clay mines, except when such equipment is deemed necessary by the deputy mine inspector.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.60 - Recording pressure gauge.

The operator of any underground mine shall have a U tube or recording pressure gauge for the purpose of recording pressure or vacuum of the main air current installed in such mine. A record of the readings of such gauge shall be kept in a book which shall be accessible to the deputy mine inspector and all of such records of readings shall be kept so accessible for not less than one year.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 10-29-1995



Section 1567.61 - First aid and emergency medical equipment - report of arrangements for emergency medical assistance and transportation.

As used in this section, "emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

The operator at all mines and quarries shall keep first aid and emergency medical equipment in a dry and sanitary condition in accessible places.

Each operator shall report to the chief of the division of mineral resources management, the name, title, and address of each emergency medical service organization with which arrangements have been made or otherwise provided. Each operator shall, within ten days after any change of the arrangements, report such changes to the chief. If such changes involve a substitution of persons, the operator shall report the name, title, and address of the person substituted together with the name and address of the emergency medical service organization with which such person is associated. Each operator shall, immediately after making such an arrangement or any change of such arrangement, post at appropriate places at the mine the names, titles, addresses, and telephone numbers of all persons or organizations currently available under such arrangements to provide medical assistance and transportation at the mine. The operator of an underground mine shall provide a vehicular mode of transportation that is equipped to handle stretchers to transport injured miners underground in a manner that minimizes shock. Such vehicle shall be accessible within the lesser of thirty minutes or the time needed to render first aid and medical attention, secure the injured person to a stretcher or broken-back board or other device, and transport the injured person to the vehicle.

No operator of a mine shall refuse or neglect to comply with this section.

Effective Date: 06-14-2000



Section 1567.62 - Obstruction of airway.

No person shall place refuse in or obstruct any airway or break-through used as an airway.

Effective Date: 10-29-1995



Section 1567.63 - Use of traveling ways - loitering prohibited.

Each employee of a mine shall go to and from his place of duty by the traveling ways provided. He shall not travel around the mine, or the buildings, tracks, or machinery connected therewith, where duty does not require and when not on duty, he shall not loiter at, in, or around the mine, or the buildings, tracks, or machinery connected therewith.

Effective Date: 10-29-1995



Section 1567.64 - Operator to provide tag lines or tie-off lines for miners.

(A) As used in this section, "tag lines" and "tie-off lines" have the same meanings as in rules adopted under this section.

(B) The operator of an underground coal mine shall provide tag lines or tie-off lines for each miner at the mine. The operator shall provide and employees of the mine shall use tag lines or tie-off lines in accordance with requirements and procedures established in rules adopted under this section.

(C) The chief of the division of mineral resources management, in consultation with a statewide association representing the coal mining industry and a statewide association representing employees of coal mines, shall adopt rules in accordance with Chapter 119. of the Revised Code concerning the use of tag lines or tie-off lines in an underground coal mine. The rules shall include all of the following:

(1) A definition of "tag line" and of "tie-off line";

(2) A description or list of acceptable tag lines and tie-off lines;

(3) Procedures and requirements for the use of tag lines and tie-off lines;

(4) Procedures for the approval and inspection of the use of tag lines and tie-off lines in a mine;

(5) Any other requirements concerning tag lines or tie-off lines that the chief determines are necessary.

(D) No operator of a mine shall refuse or neglect to comply with this section or rules adopted under it.

Effective Date: 2008 SB323 06-11-2008



Section 1567.65 - Prohibition against smoking or carrying smoking materials.

No person shall smoke or carry smoking materials or matches or lighters for smoking material in an underground coal mine or any underground gaseous metal or nonmetal mine. Smoking in nongaseous metal and nonmetal underground mines or in or about surface structures of any mine shall be restricted to places where it will not cause a fire or hazard.

Effective Date: 10-29-1995



Section 1567.66 - Prohibition against intoxicants.

No person shall go into, to, or around a mine, or the buildings, tracks, or machinery connected therewith, while under the influence of intoxicants. No person shall use, carry, or have in his possession any intoxicants at, in, or around a mine, or the buildings, tracks, or machinery connected therewith.

Effective Date: 10-29-1995



Section 1567.67 - Protective clothing.

Each man working in and about a mine shall exercise discretion in wearing such clothes as will protect him from injury and minimize the danger of getting clothing caught in machinery or other places.

Effective Date: 10-29-1995



Section 1567.68 - Safety provisions for machinery and equipment.

Coal spilled beneath belt conveyor drives or tail pieces shall not be removed while the conveyor is in motion, except where such coal can be removed without endangering persons.

Mobile and stationary machinery and equipment shall be maintained in safe operating condition and machinery or equipment in unsafe condition shall be removed from service immediately.

Machinery and equipment shall be operated only by persons authorized to operate such machinery or equipment.

Repairs or maintenance shall not be performed on machinery until the power is off and the machinery is blocked against motion, except where machinery motion is necessary to make adjustments.

Machinery shall not be lubricated manually while in motion, unless equipped with extended fittings or cups.

Drive belts shall not be shifted while in motion unless the machines are provided with mechanical shifters.

Belt dressing shall not be applied while belts are in motion except where it can be applied without endangering a person.

Belts, chains, and ropes shall not be guided onto power-driven moving pulleys, sprockets, or drums with the hands except on slow-moving equipment especially designed for hand feeding.

Pulleys of conveyors shall not be cleaned manually while the conveyor is in motion.

No person shall violate this section.

Effective Date: 10-29-1995



Section 1567.681 - Fire detection devices required on conveyor belts.

(A) The operator of an underground coal mine that uses conveyor belts in the operation of the mine shall install fire detection devices on each conveyor belt that is used in the mine. The fire detection devices shall be of a design and type established in rules adopted under this section. The chief of the division of mineral resources management shall inspect the fire detection devices after the operator of the mine has installed the devices on the conveyor belts that are used in the operation of the mine. The chief shall approve or disapprove the installation of the fire detection devices and shall notify the operator of the chief's decision.

(B) The chief, in consultation with a statewide association representing the coal mining industry and a statewide association representing employees of coal mines, shall adopt rules in accordance with Chapter 119. of the Revised Code concerning the installation and use of fire detection devices on conveyor belts that are used in an underground coal mine. The rules shall include all of the following:

(1) The design and types of fire detection devices that must be used on a conveyor belt in order to provide for the earliest possible detection of a fire;

(2) The number of fire detection devices that are required on a conveyor belt;

(3) A procedure for the notification of the chief after the operator of a mine has installed the fire detection devices;

(4) A procedure for the inspection of fire detection devices installed on a conveyor belt;

(5) Any other requirements that the chief determines are necessary.

(C) No operator of a mine shall refuse or neglect to comply with this section or rules adopted under it.

Effective Date: 2008 SB323 06-11-2008



Section 1567.69 - Longwall mining plans or revisions - contents.

(A) On and after July 20, 1984, no operator shall begin longwall mining in any coal mine until plans for the longwall mining have been filed with and approved by the chief of the division of mineral resources management. All revisions to approved plans shall also be submitted for approval to the chief. The chief shall not approve any plan or revision unless it meets the requirements of this section and shall approve all plans and revisions that meet those requirements.

Approval of a plan or revision, or portion thereof, under comparable provisions of the "Federal Coal Mine Safety and Health Act of 1969," 83 Stat. 742, 30 U.S.C.A. 801, as amended or reenacted, or regulations adopted thereunder, shall be a sufficient basis for approval of the plan or revision, or portion thereof, by the chief unless the chief makes a specific written explanation and findings as to why the federally approved plan, revision, or portion thereof does not meet the requirements of the mining laws of this state and as to why a variance from the federally approved plan is reasonably necessary to meet the requirements of this state's mining laws.

The chief shall make a final decision on a plan or revision, including review of any additional information the chief requests, no later than fourteen days after the operator's initial submission of the plan or revision. Approval of completed plans or revisions shall not be unreasonably withheld.

(B) Longwall mining plans submitted to the chief for approval shall include all of the following:

(1) Company name;

(2) Mine name;

(3) Mine location;

(4) Mine address;

(5) Mine telephone number;

(6) Name, title, and telephone number of the person submitting the plan;

(7) Mine identification number;

(8) Longwall mining roof control plan, which shall include a plan indicating the roof support to be used and the working procedures to be followed when a cavity is encountered over chocks or shields;

(9) Ventilation plan, which shall include the complete section and face ventilation controls and bleeder systems;

(10) Methane and dust control plan;

(11) Any other information required by the chief.

(C) After the chief has approved plans submitted under this section, an operator shall not be required to obtain additional approvals for new longwall working sections if plans initially approved or revised are complied with.

(D) In coal mines where longwall working section operations are in progress prior to July 20, 1984, no operator shall begin new longwall working sections until required plans for longwall mining have been filed with and approved by the chief.

Effective Date: 06-14-2000



Section 1567.70 - Plan for recovery of longwall roof support - approval by chief.

An operator conducting longwall mining shall develop a plan for recovery of chocks and shields or other longwall roof support and shall not initiate recovery until the recovery plan is approved by the chief of the division of mineral resources management. An operator shall also submit all revisions of an approved recovery plan for approval to the chief.

Approval of a plan or revision, or portion thereof, under comparable provisions of the "Federal Coal Mine Safety and Health Act of 1969," 83 Stat. 742, 30 U.S.C.A. 801, as amended or reenacted, or regulations adopted thereunder, shall be a sufficient basis for approval of the plan or revision, or portion thereof, by the chief unless the chief makes a specific written explanation and findings as to why the federally approved plan or revision, or portion thereof, does not meet the requirements of the mining laws of this state and as to why a variance from the federally approved plan, revision, or portion thereof is reasonably necessary to meet the requirements of this state's mining laws.

The chief shall make a final decision on a plan or revision, including review of any additional information that the chief requests, no later than fourteen days after the operator's initial submission of the plan or revision. The chief shall not unreasonably withhold approvals of completed plans or revisions.

Effective Date: 06-14-2000



Section 1567.71 - Two-way communication facilities.

(A) An operator conducting longwall mining shall provide two-way communication facilities, approved by the chief of the division of mineral resources management, at the headgate and tailgate and across each longwall working face that, during the production of coal, are a separate system from the mine communication facilities. Longwall working section communication facilities shall be located at points not more than one hundred feet apart across the longwall working face.

(B) An operator conducting longwall mining shall also provide two-way communication facilities on each longwall working section. During production of coal, a designated person shall, as part of that person's other assigned duties, be available with the longwall working section communication and longwall working face communication facilities.

Effective Date: 06-14-2000



Section 1567.72 - De-energizing electrical power on longwall working face conveyor.

(A) An operator conducting longwall mining shall provide all longwall working face conveyors installed on and after the effective date of this section with lock-out type de-energizing devices to de-energize the electrical power on the longwall working face conveyor. The de-energizing devices shall be provided at intervals of not more than fifty feet when the average height of the coal seam is at or below forty-eight inches and at intervals of not more than one hundred feet when the average height of the coal seam is above forty-eight inches. The lock-out de-energizing may be done electrically.

(B) Within twelve months after the effective date of this section, an operator shall provide all longwall working sections in operation prior to the effective date of this section with lock-out type de-energizing devices on face conveyors as required in division (A) of this section.

(C) The operator shall provide on the headgate of the longwall working section an emergency de-energizing device to de-energize immediately the longwall working face equipment.

(D) At the beginning of each coal producing shift, all emergency de-energizing devices shall be checked for proper functioning and, if an emergency de-energizing device is found malfunctioning, mining operations shall not begin until all de-energizing devices within the intervals required by division (A) of this section are functioning properly or until a designated person is stationed at the next de-energizing device at the interval required under division (A) of this section until such time as the malfunctioning de-energizing device is repaired.

(E) If, during a coal producing shift, a de-energizing device malfunctions, which creates an interval greater than that required by division (A) of this section, a designated person shall be stationed at the next de-energizing device at the interval required under division (A) of this section until such time as the malfunctioning de-energizing device is repaired or the machine is de-energized and locked out.

(F) No operator shall permit longwall mining to begin or continue at any time that more than one of the de-energizing devices required under division (A) of this section is malfunctioning. If the malfunctions create intervals greater than those required under that division, except as provided in division (E) of this section.

(G) No operator shall install or use a longwall working face conveyor unless its electrical circuits are designed so that the face conveyor will not start at any other location until the lock-out device is disengaged at the point of initial interruption.

(H) No operator shall provide or permit use of shearer and plow motors on a longwall working section that are not designed so that their cutting bits cannot begin operating when electrical power is initially applied.

(I) No person shall perform work on the face conveyor or on the face side of the face conveyor unless equipment is de-energized and locked out, except when motion facilitates troubleshooting or positioning for maintenance or repair.

Effective Date: 10-29-1995



Section 1567.73 - Installation of methane monitors.

(A) The chief of the division of mineral resources management or the chief's representative shall require installation on a longwall working section of a federally approved methane monitor capable of giving warning automatically when the concentration of methane reaches a maximum percentage of not more than 1.0 volume per cent of methane. The sensoring unit indicating the atmospheric conditions on the methane monitor shall be installed at a location specified in the approved plan or revision required by section 1567.69 of the Revised Code.

The operator shall ensure that the methane monitor is kept operative and properly maintained and tested weekly for functioning.

The operator of any mine in which longwall mining is performed shall establish and adopt a definite maintenance program designed to keep methane monitors operative, and a written description of the program shall be available for inspection by the division of mineral resources management. At least once each month, the operator shall have the methane monitor checked for operating accuracy with a known methane air mixture and shall have the monitor calibrated as necessary. The operator shall keep a record of calibration tests in a book on the surface, which may be the same book used to comply with requirements established under regulations of the mine safety and health administration in the United States department of labor.

If the methane monitor on a longwall working section malfunctions, the operator shall have the monitor repaired within twelve hours. During the period of time the methane monitor is inoperative, the operator shall not permit electric equipment to be operated for longer than ten minutes without an examination for methane gas, shall require that the examinations required in division (B) of this section be conducted on one-hour intervals, and shall require an air reading on the intake side of the longwall working face to be collected on one-hour intervals.

If parts are unavailable to correct the malfunction of the methane monitor or the malfunction cannot be repaired within twelve hours, the operator shall immediately notify the division, which shall evaluate the circumstances and may allow continued operation under the procedures of the preceding paragraph if the operator is proceeding with good faith efforts to correct the malfunction.

If a malfunction of the methane monitor occurs on a longwall working section, the supervisor on duty shall indicate in the supervisor's own shift examination report, in the fire boss report books, the date and time the methane monitor malfunctioned.

(B) A certified person designated by the mine foreperson to supervise a longwall working section shall examine the longwall working face for hazards as a part of the pre-shift and on-shift examinations for each coal producing shift and more often if necessary for safety or required by division (A) of this section. The examination shall include a test for methane gas and oxygen deficiency. The methane and oxygen deficiency examinations shall be made at reasonable intervals along the coal face between the headgate and tailgate. The person's initials, date, and time shall be recorded at the headgate and tailgate. If one per cent or more of methane gas is detected along the coal face, the electrical equipment shall be immediately de-energized and the electrical power circuit then disconnected from the power supply until a certified person pronounces the place safe.

Effective Date: 06-14-2000



Section 1567.74 - Safety requirements for longwall working face.

(A) No person shall cross the longwall working face conveyor while it is in operation unless a safe crossover is provided.

(B) The operator shall provide telephone pager communications or other means of providing an effective warning signal in a longwall working section. Prior to starting a longwall working face conveyor, the person who is going to activate the conveyor shall sound the telephone pager communications or other effective warning signal to alert all persons across the longwall working face.

(C) No person shall ride the longwall working face conveyor. However, an operator may submit a plan to the chief of the division of mineral resources management, as part of the plan required by section 1567.69 of the Revised Code or later, for approval for the removal of injured persons on the longwall working face conveyor if it is necessary to transport injured persons on a stretcher or backboard.

(D) On and after July 20, 1984, an operator shall equip all newly installed face roof support units with adjacent unit controls unless the units have a wide single canopy over each unit that protects the workers from falling material when operating unit controls from within the support of the shield unit being removed.

(E) On and after July 20, 1984, all newly installed face roof support units shall be equipped with an outlet to facilitate measurement of the interior prop pressure and an outlet to facilitate measurement of the yield pressure. Any yield valves of face roof support units that do not maintain at least eighty-five per cent of the yield pressure specified in the approved roof control plan shall be promptly repaired or replaced. The valves of face roof support units shall be tested at least annually, and a legible record of the date of the test, the person performing the test, and the valves repaired or replaced shall be kept in an appropriate mine record.

Effective Date: 06-14-2000



Section 1567.75 - Cutting and welding.

(A) Prior to cutting and welding being performed on a longwall working section, methane gas examinations shall be made by a certified foreman or a person qualified to make the examinations designated by a certified foreman. No person shall perform cutting and welding when the methane gas concentration is one per cent or more. A certified foreman or person qualified to make examinations for gas shall be continuously present during all cutting and welding operations.

(B) Prior to cutting or welding on a longwall working face conveyor, and unless otherwise allowed as part of the plan approved under section 1567.69 of the Revised Code due to specific conditions in the mine or procedures to be followed, a certified foreman or fire boss shall have open bottom face conveyors jacked up, blocked, and properly secured off the bottom a distance of at least ten feet along the face on both sides where the cutting is to be performed and shall have methane examinations made before cutting and welding is initiated on the face conveyors.

(C) When cutting and welding operations have been completed, a diligent search for fires and hot spots shall be conducted. The person responsible for performing the cutting and welding operation may be designated to conduct this search as part of the cutting and welding operation. If fires or hot spots are found, they shall be extinguished immediately.

Effective Date: 10-29-1995



Section 1567.76 - Maintenance of hydraulic lines and roof support units.

(A) An operator shall ensure that all hydraulic line repairs are performed in accordance with maintaining the functioning of the line at a level consistent with that at the time of initial installation of the line.

(B) An operator shall ensure that all hydraulic roof support units and associated apparatus on a longwall working face are visually inspected at least once each day, at any time of the day, by a qualified person as part of one of the on-shift examinations of the longwall working sections. The person conducting the inspection shall enter the inspection into the preshift examination book and shall note any hazards or problems that he encountered.

Effective Date: 10-29-1995



Section 1567.77 - First aid equipment.

An operator shall maintain first aid equipment required on each working section by section 1567.61 of the Revised Code in the headgate entry at a point not to exceed one hundred fifty feet out by the longwall working face. No operator shall fail to comply with this section.

Effective Date: 10-29-1995



Section 1567.78 - Maintaining accessible tailgate travel route.

An operator shall maintain an accessible travel route at all times off the tailgate end of the longwall working face unless the operator develops and the chief of the division of mineral resources management approves a plan to continue operation of the longwall working section in the event the tailgate route becomes impassable. Such a plan shall include necessary provisions to be taken to provide additional protective devices for longwall working section personnel.

When the tailgate travel route becomes impassable, the operator shall cease the longwall mining operation immediately, familiarize all persons working on the longwall working section with the procedures to follow for escape from the section, and implement immediately the plan approved by the division of mineral resources management before recommencing mining.

The operator shall immediately notify the division when the accessible travel route becomes impassable and the approved plan has been implemented.

The division's representative shall immediately, upon notification, establish a scheduled meeting with the operator and representatives of the miners at the mine.

Effective Date: 06-14-2000



Section 1567.79 - Instruction on hazards.

Employees assigned to work on a longwall working section shall be instructed in the hazards of longwall mining, including, but not limited to, a review of all of the following:

(A) Escapeway and travel routes;

(B) Ventilation;

(C) Roof support;

(D) Communications;

(E) Stop controls and signals;

(F) Location of first aid equipment;

(G) Safety rules for longwall mining.

Effective Date: 10-29-1995



Section 1567.99 - Penalty.

Whoever knowingly violates any section of this chapter is guilty of a minor misdemeanor.

Effective Date: 10-29-1995






Chapter 1571 - UNDERGROUND STORAGE OF GAS

Section 1571.01 - Underground storage of gas definitions.

As used in this chapter, unless other meaning is clearly indicated in the context:

(A) "Gas storage reservoir" or "storage reservoir" or "reservoir" means a continuous area of a subterranean porous sand or rock stratum or strata, any part of which or of the protective area of which, is within a coal bearing township, into which gas is or may be injected for the purpose of storing it therein and removing it therefrom, or for the purpose of testing whether such stratum is suitable for such storage purposes.

(B) "Gas" means any natural, manufactured, or by-product gas or any mixture thereof.

(C) "Reservoir operator" or "operator," when used in referring to the operator of a gas storage reservoir, means a person who is engaged in the work of preparing to inject, or who injects gas into, or who stores gas in, or who removes gas from, a gas storage reservoir, and who owns the right to do so.

(D)

(1) "Boundary," when used in referring to the boundary of a gas storage reservoir, means the boundary of such reservoir as shown on the map or maps thereof on file in the division of oil and gas resources management as required by this chapter.

(2) "Boundary," when used in referring to the boundary of a reservoir protective area, means the boundary of such reservoir protective area as shown on the map or maps thereof on file in the division as required by this chapter.

(E) "Reservoir protective area" or "reservoir's protective area" means the area of land outside the boundary of a gas storage reservoir shown as such on the map or maps thereof on file in the division as required by this chapter. The area of land shown on such map or maps as such reservoir protective area shall be outside the boundary of such reservoir, and shall encircle such reservoir and touch all parts of the boundary of such reservoir, and no part of the outside boundary of such protective area shall be less than two thousand nor more than five thousand linear feet distant from the boundary of such reservoir.

(F) "Coal bearing township" means a township designated as a coal bearing township by the chief of the division of mineral resources management as required by section 1561.06 of the Revised Code.

(G) "Coal mine" means the underground excavations of a mine that are being used or are usable or are being developed for use in connection with the extraction of coal from its natural deposit in the earth. "Underground excavations," when used in referring to the underground excavations of a coal mine, includes the abandoned underground excavations of such mine. It also includes the underground excavations of an abandoned coal mine if such abandoned mine is connected with underground excavations of a coal mine. "Coal mine" does not mean or include:

(1) A mine in which coal is extracted from its natural deposit in the earth by strip or open pit mining methods or by other methods by which individuals are not required to go underground in connection with the extraction of coal from its natural deposit in the earth;

(2) A mine in which not more than fourteen individuals are regularly employed underground.

(H) "Operator," when used in referring to the operator of a coal mine, means a person who engages in the work of developing such mine for use in extracting coal from its natural deposit in the earth, or who so uses such mine, and who owns the right to do so.

(I) "Boundary," when used in referring to the boundary of a coal mine, means the boundary of the underground excavations of such mine as shown on the maps of such mine on file in the division of mineral resources management as required by sections 1563.03 to 1563.05 and 1571.03 of the Revised Code.

(J) "Mine protective area" or "mine's protective area" means the area of land that the operator of a coal mine designates and shows as such on the map or maps of such coal mine filed with the division as required by sections 1563.03 to 1563.05 and 1571.03 of the Revised Code. Such area of land shall be outside of the boundary of such coal mine, but some part of the boundary of such area of land shall abut upon a part of the boundary of such coal mine. Such area of land shall be comprised of such tracts of land in which such coal mine operator owns the right to extract coal therefrom by underground mining methods and in which underground excavations of such coal mine are likely to be made within the ensuing year for use in connection with the extraction of coal therefrom.

(K) "Pillar" means a solid block of coal or other material left unmined to support the overlying strata in a coal mine, or to protect a well.

(L) "Retreat mining" means the removal of pillars and ribs and stumps and other coal remaining in a section of a coal mine after the development mining has been completed in such section.

(M) "Linear feet," when used to indicate distance between two points that are not in the same plane, means the length in feet of the shortest horizontal line that connects two lines projected vertically upward or downward from the two points.

(N) "Map" means a graphic representation of the location and size of the existing or proposed items it is made to represent, accurately drawn according to a given scale.

(O) "Well" means any hole, drilled or bored, or being drilled or bored, into the earth, whether for the purpose of, or whether used for:

(1) Producing or extracting any gas or liquid mineral, or natural or artificial brines, or oil field waters;

(2) Injecting gas into or removing gas from an underground gas storage reservoir;

(3) Introducing water or other liquid pressure into an oil bearing sand to recover oil contained in such sand, provided that "well" does not mean a hole drilled or bored, or being drilled or bored, into the earth, whether for the purpose of, or whether used for, producing or extracting potable water to be used as such.

(P) "Testing" means injecting gas into, or storing gas in or removing gas from, a gas storage reservoir for the sole purpose of determining whether such reservoir is suitable for use as a gas storage reservoir.

(Q) "Casing" means a string or strings of pipe commonly placed in a well.

(R) "Inactivate" means to shut off temporarily all flow of gas from a well at a point below the horizon of the coal mine that might be affected by such flow of gas, by means of a plug or other suitable device or by injecting water, bentonite, or some other equally nonporous material into the well, or any other method approved by an oil and gas resources inspector.

(S) "Gas storage well inspector" means the gas storage well inspector in the division.

(T) The verb "open" or the noun "opening," when used in clauses relating to the time when a coal mine operator intends to open a new coal mine, or the time when a new coal mine is opened, or the time of the opening of a new coal mine, or when used in other similar clauses to convey like meanings, means that time and condition in the initial development of a new coal mine when the second opening required by section 1563.14 of the Revised Code is completed in such mine.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.011 - Chapter does not apply to chapter 1514 activities.

Nothing in this chapter applies to activities that are permitted and regulated under Chapter 1514. of the Revised Code.

Effective Date: 04-06-2007



Section 1571.012 - Applicants for position of gas storage well inspector.

An applicant for the position of gas storage well inspector shall register the applicant's name with the chief of the division of oil and gas resources management and file with the chief an affidavit as to all matters of fact establishing the applicant's right to take the examination for that position, a certificate of good character and temperate habits signed by at least three reputable citizens of the community in which the applicant resides, and a certificate from a reputable and disinterested physician as to the physical condition of the applicant showing that the applicant is physically capable of performing the duties of the position. The applicant also shall present evidence satisfactory to the chief that the applicant has been a resident and citizen of this state for at least two years next preceding the date of application.

An applicant shall possess the same qualifications as an applicant for the position of deputy mine inspector established in section 1561.12 of the Revised Code. In addition, the applicant shall have practical knowledge and experience of and in the operation, location, drilling, maintenance, and abandonment of oil and gas wells, especially in coal or mineral bearing townships, and shall have a thorough knowledge of the latest and best method of plugging and sealing abandoned oil and gas wells.

An applicant for gas storage well inspector shall pass an examination conducted by the chief to determine the applicant's fitness to act as gas storage well inspector before being eligible for appointment.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1571.013 - Examinations for gas storage well inspector.

(A) The chief of the division of oil and gas resources management shall conduct examinations for the position of gas storage well inspector. The chief annually shall provide for the examination of candidates for appointment as gas storage well inspector. Special examinations may be held whenever it becomes necessary to make an appointment of gas storage well inspector.

(B) Public notice shall be given through the press or otherwise, not less than ten days in advance, announcing the time and place at which examinations under this section are to be held.

(C) The examinations provided for in this section shall be conducted in accordance with rules adopted under section 1571.014 of the Revised Code and conditions prescribed by the chief.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1571.014 - Appointment of gas storage well inspector.

The chief of the division of oil and gas resources management shall appoint a gas storage well inspector from the eligible list of candidates for that position that is prepared under section 124.24 of the Revised Code. If a vacancy occurs in the position of gas storage well inspector, the chief shall fill the position by selecting a person from that list.

The chief shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary for conducting examinations for the position of gas storage well inspector.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1571.02 - Filing of map by reservoir operator.

(A) Any reservoir operator who, on September 9, 1957, is injecting gas into, storing gas in, or removing gas from a reservoir shall within sixty days after such date file with the division of oil and gas resources management a map thereof as described in division (C) of this section, provided that if a reservoir operator is, on September 9, 1957, injecting gas into or storing gas in a reservoir solely for testing, the reservoir operator shall at once file such map with the division.

(B) If the injection of gas into or storage of gas in a gas storage reservoir is begun after September 9, 1957, the operator of such reservoir shall file with the division a map thereof as described in division (C) of this section, on the same day and not less than three months prior to beginning such injection or storage.

(C) Each map filed with the division pursuant to this section shall be prepared by a registered surveyor, registered engineer, or competent geologist. It shall show both of the following:

(1) The location of the boundary of such reservoir and the boundary of such reservoir's protective area, and the known fixed monuments, corner stones, or other permanent markers in such boundary lines;

(2) The boundary lines of the counties, townships, and sections or lots that are within the limits of such map, and the name of each such county and township and the number of each such section or lot clearly indicated thereon. The legend of the map shall indicate the stratum or strata in which the gas storage reservoir is located.

The location of the boundary of the gas storage reservoir as shown on the map shall be defined by the location of those wells around the periphery of such reservoir that had no gas production when drilled into the storage stratum of such reservoir, provided that if the operator of such reservoir, upon taking into consideration the number and nature of such wells, the geological and production knowledge of the storage stratum, its character, permeability, and distribution, and operating experience, determines that the location of the boundary of such reservoir should be differently defined, the reservoir operator may, on such map, show the boundary of such reservoir to be located at a location different than the location defined by the location of those wells around the periphery of such reservoir that had no gas production when drilled into the storage stratum.

Whenever the operator of a gas storage reservoir determines that the location of the boundary of such reservoir as shown on the most recent map thereof on file in the division pursuant to this section is incorrect, the reservoir operator shall file with the division an amended map showing the boundary of such reservoir to be located at the location that the reservoir operator then considers to be correct.

(D) Each operator of a gas storage reservoir who files with the division a map as required by this section shall, at the end of each six-month period following the date of such filing, file with the division an amended map showing changes, if any, in the boundary line of such reservoir or of such reservoir's protective area that have occurred in the six-month period. Nothing in this division shall be construed to require such a reservoir operator to file an amended map at the end of any such six-month period if no such boundary changes have occurred in such period.

An operator of a gas storage reservoir who is required by this section to file an amended map with the division shall not be required to so file such an amended map after such time when the reservoir operator files with the division a map pertaining to such reservoir, as provided in section 1571.04 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.03 - Excavations and extensions to be shown on maps - notices sent.

(A) Every operator of a coal mine who is required by sections 1563.03 to 1563.05 of the Revised Code, to file maps of such mine, shall cause to be shown on each of such maps, in addition to the boundary lines of each tract under which excavations are likely to be made during the ensuing year, as referred to in section 1563.03 of the Revised Code:

(1) The boundary of such coal mine in accordance with the meaning of the term "boundary" in section 1571.01 of the Revised Code;

(2) The boundary of the mine protective area of such mine.

This division shall not be construed to amend or repeal any provisions of sections 1563.03 to 1563.05 of the Revised Code, either by implication or otherwise.

This division is intended only to add to existing statutory requirements pertaining to the filing of coal mine maps with the division of mineral resources management, the requirements established in this division.

(B) Every operator of a coal mine who believes that any part of the boundary of such mine is within two thousand linear feet of a well that is drilled through the horizon of such coal mine and into or through the storage stratum or strata of a gas storage reservoir within the boundary of such reservoir or within its protective area, shall at once send notice to that effect by registered mail to the operator of such reservoir, the division of mineral resources management, and the division of oil and gas resources management.

(C) Every operator of a coal mine who expects that any part of the boundary of such mine will, on a date after September 9, 1957, be extended beyond its location on such date to a point within two thousand linear feet of a well that is drilled through the horizon of such mine and into or through the stratum or strata of a gas storage reservoir within the boundary of such reservoir or within its protective area, shall send at least nine months' notice of such date and of the location of such well by registered mail to the operator of such reservoir, the division of mineral resources management, and the division of oil and gas resources management. If at the end of three years after the date stated in the notice by an operator of a coal mine to an operator of a storage reservoir as the date upon which part of the boundary of such coal mine is expected to be extended to a point within two thousand linear feet of such well, no part of such coal mine is so extended, the operator of such coal mine shall be liable to the operator of such storage reservoir for all expenses incurred by such reservoir operator in doing the plugging or reconditioning of such well as the reservoir operator is required to do in such cases as provided in section 1571.05 of the Revised Code. Such mine operator shall in no event be liable to such reservoir operator:

(1) For expenses of plugging or reconditioning such well incurred prior to receipt by such reservoir operator from such mine operator of a notice as provided for in this division;

(2) For any expenses of plugging or reconditioning such well if any part of the work of plugging or reconditioning was commenced prior to receipt by such reservoir operator from such mine operator of a notice as provided for in this division.

(D) If a person intends to open a new coal mine after September 9, 1957, and if at the time of its opening any part of the boundary of such mine will be within two thousand linear feet of a well that is drilled through the horizon of such mine and into or through the storage stratum or strata of a gas storage reservoir within the boundary of such reservoir or within its protective area, such person shall send by registered mail to the operator of such storage reservoir, the division of mineral resources management, and the division of oil and gas resources management at least nine months' notice of the date upon which the person intends to open such mine, and of the location of such well. If at the end of nine months after the date stated in the notice by an operator of a coal mine to an operator of a storage reservoir, the division of mineral resources management, and the division of oil and gas resources management, as the date upon which such coal mine operator intends to open such new mine, such new mine is not opened, the operator of such coal mine shall be liable to the operator of such storage reservoir for all expenses incurred by such reservoir operator in doing the plugging or reconditioning of such well as the reservoir operator is required to do in such cases as provided in section 1571.05 of the Revised Code, provided:

(1) That such mine operator may, prior to the end of nine months after the date stated in such mine operator's notice to such reservoir operator, the division of mineral resources management, and the division of oil and gas resources management as the date upon which the mine operator intended to open such new mine, notify such reservoir operator, the division of mineral resources management, and the division of oil and gas resources management in writing by registered mail, that the opening of such new mine will be delayed beyond the end of such nine-month period of time, and that the mine operator requests that a conference be held as provided in section 1571.10 of the Revised Code for the purpose of endeavoring to reach an agreement establishing a date subsequent to the end of such nine-month period of time, on or before which such mine operator may open such new mine without being liable to pay such reservoir operator expenses incurred by such reservoir operator in plugging or reconditioning such well as in this division provided;

(2) That if such mine operator sends to such reservoir operator, the division of mineral resources management, and the division of oil and gas resources management a notice and request for a conference as provided in division (D)(1) of this section, such mine operator shall not be liable to pay such reservoir operator for expenses incurred by such reservoir operator in plugging and reconditioning such well, unless such mine operator fails to open such new mine within the period of time fixed by an approved agreement reached in such conference, or fixed by an order by the chief of the division of oil and gas resources management upon a hearing held in the matter in the event of failure to reach an approved agreement in the conference . After issuing an order under this division, the chief shall notify the chief of the division of mineral resources management and send a copy of the order to the chief.

(3) That such mine operator shall in no event be liable to such reservoir operator:

(a) For expense of plugging or reconditioning such well incurred prior to the receipt by such reservoir operator from such mine operator of the notice of the date upon which such mine operator intends to open such new mine;

(b) For any expense of plugging or reconditioning such well if any part of the work of plugging or reconditioning was commenced prior to receipt by such reservoir operator from such mine operator of such notice.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.04 - Gas storage well inspector to examine maps.

(A) Upon the filing of each map or amended map with the division of oil and gas resources management by operators of gas storage reservoirs as required by this chapter, and each coal mine map with the division of mineral resources management as required by sections 1563.03 to 1563.05 and division (A) of section 1571.03 of the Revised Code, the gas storage well inspector shall cause an examination to be made of all maps on file in those divisions as the gas storage well inspector may deem necessary to ascertain whether any part of a reservoir protective area as shown on any such map is within ten thousand linear feet of any part of the boundary of a coal mine as shown on any such map. If, upon making that examination, the gas storage well inspector finds that any part of such a reservoir protective area is within ten thousand linear feet of any part of the boundary of such a coal mine, the gas storage well inspector shall promptly send by registered mail notice to that effect to the operator of the reservoir and to the operator of the coal mine.

(B) Within sixty days after receipt by an operator of a gas storage reservoir of a notice from the gas storage well inspector under division (A) of this section, such operator shall file on the same day with both the division of mineral resources management and the division of oil and gas resources management identical maps prepared by a registered surveyor, registered engineer, or competent geologist, which shall do all of the following:

(1) Indicate the stratum or strata in which such gas storage reservoir is located;

(2) Show the location of the boundary of the reservoir and the boundary of its protective area, and the known fixed monuments, corner stones, or other permanent markers in such boundary lines;

(3) Show the boundary lines of the counties, townships, and sections or lots that are within the limits of such maps, and the name of each such county and township and the number of each such section or lot clearly indicated thereon;

(4) Show the location of all oil or gas wells known to the operator of such reservoir that have been drilled within the boundary of the reservoir or within its protective area, and indicate which of such wells, if any, have been or are to be plugged or reconditioned for use in the operation of such reservoir.

The location of the boundary of the gas storage reservoir as shown on the maps shall be defined by the location of those wells around the periphery of the reservoir that had no gas production when drilled into the storage stratum of the reservoir, provided that, if the operator of the reservoir, upon taking into consideration the number and nature of such wells, the geological and production knowledge of the storage stratum, its character, permeability, and distribution, and operating experience, determines that the location of the boundary of the reservoir should be differently defined, the reservoir operator may, on the maps, show the boundary of the reservoir to be located at a location different from the location defined by the location of those wells around the periphery of the reservoir that had no gas production when drilled into the storage stratum.

(C) Any coal mine operator who receives from the gas storage well inspector a copy of a map as provided by division (E) of this section may request the gas storage well inspector to furnish the coal mine operator with:

(1) The name of the original operator of any well shown on such map;

(2) The date drilling of such well was completed;

(3) The total depth of such well;

(4) The depth at which oil or gas was encountered in such well if it was productive of oil or gas;

(5) The initial rock pressure of such well;

(6) A copy of the log of the driller of such well or other similar data;

(7) The location of such well in respect to the property lines of the tract of land on which it is located;

(8) A statement as to whether the well is inactive or active:

(a) If inactive, the date of plugging and other pertinent data;

(b) If active, whether it is being used for test purposes or storage purposes .

(9) A statement of the maximum injection pressure contemplated by the operator of the reservoir shown on such map.

Upon receipt of such a request, the gas storage well inspector shall promptly furnish the coal mine operator the information requested. If the information is not ascertainable from the files in the division of oil and gas resources management, the gas storage well inspector shall request the reservoir operator to furnish the division with such information to the extent that the reservoir operator has knowledge thereof. Upon receipt of such a request, the reservoir operator shall promptly furnish such information to the division. Thereupon the gas storage well inspector shall promptly transmit such information to the mine operator who requested it.

Whenever the operator of a gas storage reservoir determines that the location of the boundary of the reservoir as shown on the most recent map thereof on file in the division pursuant to this section is incorrect, the reservoir operator shall file with the division an amended map showing the boundary of the reservoir to be located at the location that the reservoir operator then considers to be correct.

(D) Each operator of a gas storage reservoir who files with the division of mineral resources management and the division of oil and gas resources management maps as required by this section shall, at the end of each six-month period following the date of such filing, file with each division identical amended maps showing changes in the boundary line of the reservoir or of the reservoir's protective area that have occurred in the six-month period, and further showing or describing any other occurrences within that six-month period that cause the most recent maps on file and pertaining to the reservoir to no longer be correct. Nothing in this division shall be construed to require such a reservoir operator to file an amended map at the end of any such six-month period if no boundary changes or other occurrences have occurred in that period. The operator of the reservoir shall also file with the division of mineral resources management and the division of oil and gas resources management, subsequent to the filing of maps as provided for in division (B) of this section, a statement whenever changing the maximum injection pressure is contemplated, stating for each affected well within the boundary of the reservoir or its protective area, the amount of change of injection pressure contemplated. The location or drilling of new wells or the abandonment or reconditioning of wells shall not be considered to be occurrences requiring the filing of an amended map or statement.

(E) Promptly upon the filing with the division of oil and gas resources management of a map or an amended map pertaining to a gas storage reservoir under this section, the gas storage well inspector shall send by registered mail to the operator of the coal mine a part of the boundary of which is within ten thousand linear feet of any part of the boundary of the reservoir or of the outside boundary of the reservoir's protective area, notice of the filing together with a copy of the map.

(F) When the operator of a gas storage reservoir files with the division of mineral resources management and the division of oil and gas resources management maps or amended maps under this section, the reservoir operator shall file as many copies of the maps as each division may require for its files and as are needed for sending a copy to each coal mine operator under division (E) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.05 - Plugging and reconditioning of wells within reservoir area.

(A) Whenever any part of a gas storage reservoir or any part of its protective area underlies any part of a coal mine, or is, or within nine months is expected or intended to be, within two thousand linear feet of the boundary of a coal mine that is operating in a coal seam any part of which extends over any part of the storage reservoir or its protective area, the operator of the reservoir, if the reservoir operator or some other reservoir operator has not theretofore done so, shall:

(1) Use every known method that is reasonable under the circumstance for discovering and locating all wells drilled within the area of the reservoir or its protective area that underlie any part of the coal mine or its protective area;

(2) Plug or recondition all known wells drilled within the area of the reservoir or its protective area that underlie any part of the coal mine.

(B) Whenever an operator of a gas storage reservoir is notified by the operator of a coal mine, as provided in division (B) of section 1571.03 of the Revised Code, that the coal mine operator believes that part of the boundary of the mine is within two thousand linear feet of a well that is drilled through the horizon of the coal mine and into or through the storage stratum or strata of the reservoir within the boundary of the reservoir or within its protective area, the reservoir operator shall plug or recondition the well as in this section prescribed, unless it is agreed in a conference or is ordered by the chief of the division of oil and gas resources management after a hearing, as provided in section 1571.10 of the Revised Code, that the well referred to in the notice is not such a well as is described in division (B) of section 1571.03 of the Revised Code.

Whenever an operator of a gas storage reservoir is notified by the operator of a coal mine as provided in division (C) or (D) of section 1571.03 of the Revised Code, that part of the boundary of the mine is, or within nine months is intended or expected to be, within two thousand linear feet of a well that is drilled through the horizon of the mine and into or through the storage stratum or strata of the reservoir within the boundary of the reservoir or within its protective area, the reservoir operator shall plug or recondition the well as in this section prescribed.

Whenever the operator of a coal mine considers that the use of a well such as in this section described, if used for injecting gas into, or storing gas in, or removing gas from, a gas storage reservoir, would be hazardous to the safety of persons or property on or in the vicinity of the premises of the coal mine or the reservoir or well, the coal mine operator may file with the division objections to the use of the well for such purposes, and a request that a conference be held as provided in section 1571.10 of the Revised Code, to discuss and endeavor to resolve by mutual agreement whether or not the well shall or shall not be used for such purposes, and whether or not the well shall be reconditioned, inactivated, or plugged. The request shall set forth the mine operator's reasons for such objections. If no approved agreement is reached in the conference, the gas storage well inspector shall within ten days after the termination of the conference, file with the chief a request that the chief hear and determine the matters considered at the conference as provided in section 1571.10 of the Revised Code. Upon conclusion of the hearing, the chief shall find and determine whether or not the safety of persons or of the property on or in the vicinity of the premises of the coal mine, or the reservoir, or the well requires that the well be reconditioned, inactivated, or plugged, and shall make an order consistent with that determination, provided that the chief shall not order a well plugged unless the chief first finds that there is underground leakage of gas therefrom.

The plugging or reconditioning of each well described in a notice from a coal mine operator to a reservoir operator as provided in division (B) of section 1571.03 of the Revised Code, which must be plugged or reconditioned, shall be completed within such time as the gas storage well inspector may fix in the case of each such well. The plugging or reconditioning of each well described in a notice from a coal mine operator to a reservoir operator as provided in division (C) of section 1571.03 of the Revised Code, which must be plugged or reconditioned, shall be completed by the time the well, by reason of the extension of the boundary of the coal mine, is within two thousand linear feet of any part of the boundary of the mine. The plugging or reconditioning of each well described in a notice from a coal mine operator to a reservoir operator, as provided in division (D) of section 1571.03 of the Revised Code, which must be plugged or reconditioned, shall be completed by the time the well, by reason of the opening of the new mine, is within two thousand linear feet of any part of the boundary of the new mine. A reservoir operator who is required to complete the plugging or reconditioning of a well within a period of time fixed as in this division prescribed, may prior to the end of that period of time, notify the division and the mine operator from whom the reservoir operator received a notice as provided in division (B), (C), or (D) of section 1571.03 of the Revised Code, in writing by registered mail, that the completion of the plugging or reconditioning of the well referred to in the notice will be delayed beyond the end of the period of time fixed therefor as in this section provided, and that the reservoir operator requests that a conference be held for the purpose of endeavoring to reach an agreement establishing a date subsequent to the end of that period of time, on or before which the reservoir operator may complete the plugging or reconditioning without incurring any penalties for failure to do so as provided in this chapter. If such a reservoir operator sends to such a mine operator and to the division a notice and request for a conference as in this division provided, the reservoir operator shall not incur any penalties for failure to complete the plugging or reconditioning of the well within the period of time fixed as in this division prescribed, unless the reservoir operator fails to complete the plugging or reconditioning of the well within the period of time fixed by an approved agreement reached in the conference, or fixed by an order by the chief upon a hearing held in the matter in the event of failure to reach an approved agreement in the conference.

Whenever, in compliance with this division, a well is to be plugged by a reservoir operator, the operator shall give to the division notice thereof, as many days in advance as will be necessary for the gas storage well inspector or a deputy mine inspector to be present at the plugging. The notification shall be made on blanks furnished by the division and shall show the following information:

(1) Name and address of the applicant;

(2) The location of the well identified by section or lot number, city or village, and township and county;

(3) The well name and number of each well to be plugged.

(C) The operator shall give written notice at the same time to the owner of the land upon which the well is located, the owners or agents of the adjoining land, and adjoining well owners or agents of the operator's intention to abandon the well, and of the time when the operator will be prepared to commence plugging and filling the same. In addition to giving such notices, the reservoir operator shall also at the same time send a copy of the notice by registered mail to the coal mine operator, if any, who sent to the reservoir operator the notice as provided in division (B), (C), or (D) of section 1571.03 of the Revised Code, in order that the coal mine operator or the coal mine operator's designated representative may attend and observe the manner in which the plugging of the well is done.

If the reservoir operator plugs the well without the gas storage well inspector or a deputy mine inspector being present to supervise the plugging, the reservoir operator shall send to the division and to the coal mine operator a copy of the report of the plugging of the well, including in the report:

(1) The date of abandonment;

(2) The name of the owner or operator of the well at the time of abandonment and the well owner's or operator's post office address;

(3) The location of the well as to township and county and the name of the owner of the surface upon which the well is drilled, with the address thereof;

(4) The date of the permit to drill;

(5) The date when drilled;

(6) Whether the well has been mapped;

(7) The depth of the well;

(8) The depth of the top of the sand to which the well was drilled;

(9) The depth of each seam of coal drilled through;

(10) A detailed report as to how the well was plugged, giving in particular the manner in which the coal and various sands were plugged, and the date of the plugging of the well, including therein the names of those who witnessed the plugging of the well.

The report shall be signed by the operator or the operator's agent who plugged the well and verified by the oath of the party so signing. For the purposes of this section, a deputy mine inspector may take acknowledgements and administer oaths to the parties signing the report.

Whenever, in compliance with this division, a well is to be reconditioned by a reservoir operator, the operator shall give to the division notice thereof as many days before the reconditioning is begun as will be necessary for the gas storage well inspector, or a deputy mine inspector, to be present at the reconditioning. No well shall be reconditioned if an inspector of the division is not present unless permission to do so has been granted by the chief. The reservoir operator, at the time of giving notice to the division as in this section required, also shall send a copy of the notice by registered mail to the coal mine operator, if any, who sent to the reservoir operator the notice as provided in division (B), (C), or (D) of section 1571.03 of the Revised Code, in order that the coal mine operator or the coal mine operator's designated representative may attend and observe the manner in which the reconditioning of the well is done.

If the reservoir operator reconditions the well when the gas storage well inspector or a deputy mine inspector is not present to supervise the reconditioning, the reservoir operator shall make written report to the division describing the manner in which the reconditioning was done, and shall send to the coal mine operator a copy of the report by registered mail.

(D) Wells that are required by this section to be plugged shall be plugged in the manner specified in sections 1509.13 to 1509.17 of the Revised Code, and the operator shall give the notifications and reports required by divisions (B) and (C) of this section. No such well shall be plugged or abandoned without the written approval of the division, and no such well shall be mudded, plugged, or abandoned without the gas storage well inspector or a deputy mine inspector present unless written permission has been granted by the chief or the gas storage well inspector. For purposes of this section, the chief of the division of mineral resources management has the authority given the chief of the division of oil and gas resources management in sections 1509.15 and 1509.17 of the Revised Code. If such a well has been plugged prior to the time plugging thereof is required by this section, and, on the basis of the data, information, and other evidence available it is determined that the plugging was done in the manner required by this section, or was done in accordance with statutes prescribing the manner of plugging wells in effect at the time the plugging was done, and that there is no evidence of leakage of gas from the well either at or below the surface, and that the plugging is sufficiently effective to prevent the leakage of gas from the well, the obligations imposed upon the reservoir operator by this section as to plugging the well shall be considered fully satisfied. The operator of a coal mine any part of the boundary of which is, or within nine months is expected or intended to be, within two thousand linear feet of the well may at any time raise a question as to whether the plugging of the well is sufficiently effective to prevent the leakage of gas therefrom, and the issue so made shall be determined by a conference or hearing as provided in section 1571.10 of the Revised Code.

(E) Wells that are to be reconditioned as required by this section shall be, or shall be made to be:

(1) Cased in accordance with the statutes of this state in effect at the time the wells were drilled, with the casing being, or made to be, sufficiently effective in that there is no evidence of any leakage of gas therefrom;

(2) Equipped with a producing string and well head composed of new pipe, or pipe as good as new, and fittings designed to operate with safety and to contain the stored gas at maximum pressures contemplated.

When a well that is to be reconditioned as required by this section has been reconditioned for use in the operation of the reservoir prior to the time prescribed in this section, and on the basis of the data, information, and other evidence available it is determined that at the time the well was so reconditioned the requirements prescribed in this division were met, and that there is no evidence of underground leakage of gas from the well, and that the reconditioning is sufficiently effective to prevent underground leakage from the well, the obligations imposed upon the reservoir operator by this section as to reconditioning the well shall be considered fully satisfied. Any operator of a coal mine any part of the boundary of which is, or within nine months is expected or intended to be, within two thousand linear feet of the well may at any time raise a question as to whether the reconditioning of the well is sufficiently effective to prevent underground leakage of gas therefrom, and the issue so made shall be determined by a conference or hearing as provided in section 1571.10 of the Revised Code.

If the gas storage well inspector at any time finds that a well that is drilled through the horizon of a coal mine and into or through the storage stratum or strata of a reservoir within the boundary of the reservoir or within its protective area is located within the boundary of the coal mine or within two thousand linear feet of the mine boundary, and was drilled prior to the time the statutes of this state required that wells be cased, and that the well fails to meet the casing and equipping requirements prescribed in this division, the gas storage well inspector shall promptly notify the operator of the reservoir thereof in writing, and the reservoir operator upon receipt of the notice shall promptly recondition the well in the manner prescribed in this division for reconditioning wells, unless, in a conference or hearing as provided in section 1571.10 of the Revised Code, a different course of action is agreed upon or ordered.

(F)

(1) When a well within the boundary of a gas storage reservoir or within the reservoir's protective area penetrates the storage stratum or strata of the reservoir, but does not penetrate the coal seam within the boundary of a coal mine, the gas storage well inspector may, upon application of the operator of the storage reservoir, exempt the well from the requirements of this section. Either party affected by the action of the gas storage well inspector may request a conference and hearing with respect to the exemption.

(2) When a well located within the boundary of a storage reservoir or a reservoir's protective area is a producing well in a stratum above or below the storage stratum, the obligations imposed by this section shall not begin until the well ceases to be a producing well.

(G) When retreat mining reaches a point in a coal mine when the operator of the mine expects that within ninety days retreat work will be at the location of a pillar surrounding an active storage reservoir well, the operator of the mine shall promptly send by registered mail notice to that effect to the operator of the reservoir. Thereupon the operators may by agreement determine whether it is necessary or advisable to temporarily inactivate the well. If inactivated, the well shall not be reactivated until a reasonable period of time has elapsed, such period of time to be determined by agreement by the operators. In the event that the parties cannot agree upon either of the foregoing matters, the question shall be submitted to the gas storage well inspector for a conference in accordance with section 1571.10 of the Revised Code.

(H)

(1) The provisions of this section that require the plugging or reconditioning of wells shall not apply to such wells as are used to inject gas into, store gas in, or remove gas from a gas storage reservoir when the sole purpose of the injection, storage, or removal is testing. The operator of a gas storage reservoir who injects gas into, stores gas in, or removes gas from a reservoir for the sole purpose of testing shall be subject to all other provisions of this chapter that are applicable to operators of reservoirs.

(2) If the injection of gas into, or storage of gas in, a gas storage reservoir any part of which, or of the protective area of which, is within the boundary of a coal mine is begun after September 9, 1957, and if the injection or storage of gas is for the sole purpose of testing, the operator of the reservoir shall send by registered mail to the operator of the coal mine, the division of oil and gas resources management, and the division of mineral resources management at least sixty days' notice of the date upon which the testing will be begun.

If at any time within the period of time during which testing of a reservoir is in progress, any part of the reservoir or of its protective area comes within any part of the boundary of a coal mine, the operator of the reservoir shall promptly send notice to that effect by registered mail to the operator of the mine, the division of oil and gas resources management, and the division of mineral resources management.

(3) Any coal mine operator who receives a notice as provided for in division (H)(2) of this section may within thirty days of the receipt thereof file with the division objections to the testing. The gas storage well inspector also may, within the time within which a coal mine operator may file an objection, place in the files of the division objections to the testing. The reservoir operator shall comply throughout the period of the testing operations with all conditions and requirements agreed upon and approved in the conference on such objections conducted as provided in section 1571.10 of the Revised Code, or in an order made by the chief following a hearing in the matter as provided in section 1571.10 of the Revised Code. If in complying with the agreement or order either the reservoir operator or the coal mine operator encounters or discovers conditions that were not known to exist at the time of the conference or hearing and that materially affect the agreement or order, or the ability of the reservoir operator to comply therewith, either operator may apply for a rehearing or modification of the order.

(I) In addition to complying with all other provisions of this chapter and any lawful orders issued thereunder, the operator of each gas storage reservoir shall keep all wells drilled into or through the storage stratum or strata within the boundary of the operator's reservoir or within the reservoir's protective area in such condition, and operate the same in such manner, as to prevent the escape of gas therefrom into any coal mine, and shall operate and maintain the storage reservoir and its facilities in such manner and at such pressures as will prevent gas from escaping from the reservoir or its facilities into any coal mine.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-14-2000



Section 1571.06 - Accuracy or correctness of maps.

(A) Distances between boundaries of gas storage reservoirs, reservoir protective areas, coal mines, coal mine protective areas, and wells, as shown on the most recent maps of storage reservoirs and of coal mines filed with the division of oil and gas resources management or the division of mineral resources management as required by this chapter and sections 1563.03 to 1563.05 of the Revised Code, may be accepted and relied upon as being accurate and correct, by operators of coal mines and operators of reservoirs. Data, statements, and reports filed with either division as required by this chapter and sections 1563.03 to 1563.05 of the Revised Code may be likewise accepted and relied upon. However, the gas storage well inspector or any reservoir operator or coal mine operator, or any other person having a direct interest in the matter, may at any time question the accuracy or correctness of any map, data, statement, or report so filed, with either division by notifying both divisions thereof in writing. Such notice shall state the reasons why the question is raised. When any such notice is so filed, the gas storage well inspector shall proceed promptly to hold a conference on the question thus raised, as provided in section 1571.10 of the Revised Code.

(B) If, in any proceeding under this chapter, the accuracy or correctness of any map, data, statement, or report, filed by any person pursuant to the requirements of this chapter is in question, the person so filing the same shall have the burden of proving the accuracy or correctness thereof.

(C) The operator of a gas storage reservoir shall, at all reasonable times, be permitted to inspect the premises and facilities of any coal mine any part of the boundary of which is within any part of the boundary of such gas storage reservoir or within its protective area, and the operator of a coal mine shall, at all reasonable times, be permitted to inspect the premises and facilities of any gas storage reservoir any part of the boundary of which or any part of the protective area of which is within the boundary of such coal mine. In the event that either such reservoir operator or such coal mine operator denies permission to make any such inspection, the chief of the division of oil and gas resources management on the chief's own motion, or on an application by the operator desiring to make such inspection, upon a hearing thereon if requested by either operator, after reasonable notice of such hearing, may make an order providing for such inspection.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.07 - Prohibited acts - exceptions.

(A) Irrespective of any other provision in this chapter, the injection of gas into or storage of gas in a mineable coal seam, whether or not such coal seam is being mined, and the injection of gas into or storage of gas in a coal seam which has been mined, and the appropriation of any coal seam or any interest therein, is prohibited.

(B) Nothing in this chapter shall be construed to prohibit any necessary use of the surface of the earth above a coal mine, or the drilling of a well through a coal mine for use in storing gas in a gas storage reservoir or in producing natural gas or crude oil.

(C) Nothing in this chapter shall apply to the extraction of native natural gas, or the use of natural gas for recycling purposes in connection with the recovery of crude oil, or the primary or secondary recovery of crude oil, or shall prohibit the mining of coal.

Effective Date: 10-29-1995



Section 1571.08 - Use of alternate methods or materials - filing of objections.

(A) Whenever in this chapter, the method or material to be used in discharging any obligations imposed by this chapter is specified, an alternative method or material may be used if approved by the gas storage well inspector or the chief of the division of oil and gas resources management. A person desiring to use such alternative method or material shall file with the division of oil and gas resources management an application for permission to do so. Such application shall describe such alternative method or material in reasonable detail. The gas storage well inspector shall promptly send by registered mail notice of the filing of such application to any coal mine operator or reservoir operator whose mine or reservoir may be directly affected thereby. Any such coal mine operator or reservoir operator may within ten days following receipt of such notice, file with the division objections to such application. The gas storage well inspector may also file with the division an objection to such application at any time during which coal mine operators or reservoir operators are permitted to file objections. If no objections are filed within the ten-day period of time, the gas storage well inspector shall thereupon issue a permit approving the use of such alternative method or material. If any such objections are filed by any coal mine operator or reservoir operator, or by the gas storage well inspector, the question as to whether or not the use of such alternative method or material, or a modification thereof is approved, shall be determined by a conference or hearing as provided in section 1571.10 of the Revised Code.

(B) Whenever in this chapter, provision is made for the filing of objections with the division, such objections shall be in writing and shall state as definitely as is reasonably possible the reasons for such objections. Upon the filing of any such objection the gas storage well inspector shall promptly fix the time and place for holding a conference for the purpose of discussing and endeavoring to resolve by mutual agreement the issue raised by such objection. The gas storage well inspector shall send written notice thereof by registered mail to each person having a direct interest therein. Thereupon the issue made by such objection shall be determined by a conference or hearing in accordance with the procedures for conferences and hearings as provided in section 1571.10 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.09 - Records and facilities.

(A) The chief of the division of oil and gas resources management or any officer or employee of the division thereunto duly authorized by the chief may investigate, inspect, or examine records and facilities of any coal mine operator or reservoir operator, for the purpose of determining the accuracy or correctness of any map, data, statement, report, or other item or article, filed with or otherwise received by the division pursuant to this chapter. When a material question is raised by any reservoir operator or coal mine operator as to the accuracy or correctness of any such map, data, statement, report, or other item or article, which may directly affect the reservoir operator or coal mine operator, the matter shall be determined by a conference or hearing as provided in section 1571.10 of the Revised Code.

(B) The division of oil and gas resources management shall keep all maps, data, statements, reports, well logs, notices, or other items or articles filed with or otherwise received by it pursuant to this chapter in a safe place and conveniently accessible to persons entitled to examine them. It shall maintain indexes of all such items and articles so that any of them may be promptly located. None of such items or articles shall be open to public inspection, but: (1) any of such items or articles pertaining to a mine may be examined by: the operator, owner, lessee, or agent of such mine; persons financially interested in such mine; owners of land adjoining such mine; the operator, owner, lessee, or agent of a mine adjoining such mine; authorized representatives of the persons employed to work in such mine; the operator of a gas storage reservoir any part of the boundary of which or of the boundary of its protective area is within ten thousand linear feet of the boundary of such mine, or the agent of such reservoir operator thereunto authorized by such reservoir operator; or any employee of the division of geological survey in the department of natural resources thereunto duly authorized by the chief of that division; and (2) any of such items or articles pertaining to a gas storage reservoir may be examined by: the operator of such reservoir; the operator of a coal mine any part of the boundary of which is within ten thousand linear feet of the boundary of a gas storage reservoir or of the boundary of its protective area, or the agent of such mine operator thereunto authorized by such mine operator, or the authorized representatives of the persons employed to work in such mine; or any employee of the division of geological survey thereunto duly authorized by the chief of that division. The division of oil and gas resources management shall not permit any of such items or articles to be removed from its office, and it shall not furnish copies of any such items or articles to any person other than as provided in this chapter.

The division shall keep a docket of all proceedings arising under this chapter, in which shall be entered the dates of any notice received or issued, the names of all persons to whom it sends a notice, and the address of each, the dates of conferences and hearings, and all findings, determinations, decisions, rulings, and orders, or other actions by the division.

(C) Whenever any provision of this chapter requires the division to give notice to the operator of a coal mine of any proceeding to be held pursuant to this chapter, the division shall simultaneously give a copy of such notice to the authorized representatives of the persons employed to work in such mine.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.10 - Request for conference - request for hearing by chief of division - procedures.

(A) The gas storage well inspector or any person having a direct interest in the administration of this chapter may at any time file with the division of oil and gas resources management a written request that a conference be held for the purpose of discussing and endeavoring to resolve by mutual agreement any question or issue relating to the administration of this chapter, or to compliance with its provisions, or to any violation thereof. Such request shall describe the matter concerning which the conference is requested. Thereupon the gas storage well inspector shall promptly fix the time and place for the holding of such conference and shall send written notice thereof to each person having a direct interest therein. At such conference the gas storage well inspector or a representative of the division designated by the gas storage well inspector shall be in attendance, and shall preside at the conference, and the gas storage well inspector or designated representative may make such recommendations as the gas storage well inspector or designated representative deems proper. Any agreement reached at such conference shall be consistent with the requirements of this chapter and, if approved by the gas storage well inspector, it shall be reduced to writing and shall be effective. Any such agreement approved by the gas storage well inspector shall be kept on file in the division and a copy thereof shall be furnished to each of the persons having a direct interest therein. The conference shall be deemed terminated as of the date an approved agreement is reached or when any person having a direct interest therein refuses to confer thereafter. Such a conference shall be held in all cases prior to the holding of a hearing as provided in this section.

(B) Within ten days after the termination of a conference at which no approved agreement is reached, any person who participated in such conference and who has a direct interest in the subject matter thereof, or the gas storage well inspector, may file with the chief of the division of oil and gas resources management a request that the chief hear and determine the matter or matters, or any part thereof considered at the conference. Thereupon the chief shall promptly fix the time and place for the holding of such hearing and shall send written notice thereof to each person having a direct interest therein. The form of the request for such hearing and the conduct of the hearing shall be in accordance with rules that the chief adopts under section 1571.11 of the Revised Code. Consistent with the requirement for reasonable notice each such hearing shall be held promptly after the filing of the request therefor. Any person having a direct interest in the matter to be heard shall be entitled to appear and be heard in person or by attorney. The division may present at such hearing any evidence that is material to the matter being heard and that has come to the division's attention in any investigation or inspection made pursuant to this chapter.

(C) For the purpose of conducting such a hearing the chief may require the attendance of witnesses and the production of books, records, and papers, and the chief may, and at the request of any person having a direct interest in the matter being heard, the chief shall, issue subpoenas for witnesses or subpoenas duces tecum to compel the production of any books, records, or papers, directed to the sheriffs of the counties where such witnesses are found, which subpoenas shall be served and returned in the same manner as subpoenas in criminal cases are served and returned. The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Such fee and mileage expenses shall be paid in advance by the persons at whose request they are incurred, and the remainder of such expenses shall be paid out of funds appropriated for the expenses of the division.

In case of disobedience or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the court of common pleas of the county in which such disobedience, neglect, or refusal occurs, or any judge thereof, on application of the chief, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. Witnesses at such hearings shall testify under oath, and the chief may administer oaths or affirmations to persons who so testify.

(D) With the consent of the chief, the testimony of any witness may be taken by deposition at the instance of a party to any hearing before the chief at any time after hearing has been formally commenced. The chief may, of the chief's own motion, order testimony to be taken by deposition at any stage in any hearing, proceeding, or investigation pending before the chief. Such deposition shall be taken in the manner prescribed by the laws of this state for taking depositions in civil cases in courts of record.

(E) After the conclusion of a hearing the chief shall make a determination and finding of facts. Every adjudication, determination, or finding by the chief shall be made by written order and shall contain a written finding by the chief of the facts upon which the adjudication, determination, or finding is based. Notice of the making of such order shall be given to the persons whose rights, duties, or privileges are affected thereby, by sending a certified copy thereof by registered mail to each of such persons.

Adjudications, determinations, findings, and orders made by the chief shall not be governed by, or be subject to, Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000; 2008 HB525 07-01-2009



Section 1571.11 - Rules governing administrative procedures.

The chief of the division of oil and gas resources management shall adopt rules governing administrative procedures to be followed in the administration of this chapter, which shall be of general application in all matters and to all persons affected by this chapter.

No rule adopted by the chief pursuant to this section shall be effective until the tenth day after a certified copy thereof has been filed in the office of the secretary of state.

All rules filed in the office of the secretary of state pursuant to this section shall be recorded by the secretary of state under a heading entitled "Regulations relating to the storage of gas in underground gas storage reservoirs" and shall be numbered consecutively under such heading and shall bear the date of filing. Such rules shall be public records open to public inspection.

No rule filed in the office of the secretary of state pursuant to this section shall be amended except by a rule that contains the entire rule as amended and that repeals the rule amended. Each rule that amends a rule shall bear the same consecutive rule number as the number of the rule that it amends, and it shall bear the date of filing.

No rule filed in the office of the secretary of state pursuant to this section shall be repealed except by a rule. Each rule that repeals a rule shall bear the same consecutive rule number as the number of the rule that it repeals, and it shall bear the date of filing.

The authority and the duty of the chief to adopt rules as provided in this section shall not be governed by, or be subject to Chapter 119. of the Revised Code.

The chief shall have available at all times copies of all rules adopted pursuant to this section, and shall furnish same free of charge to any person requesting same.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.14 - Appeals to director of natural resources.

Any person claiming to be aggrieved or adversely affected by an order of the chief of the division of oil and gas resources management made as provided in section 1571.10 or 1571.16 of the Revised Code may appeal to the director of natural resources for an order vacating or modifying such order. Upon receipt of the appeal, the director shall appoint an individual who has knowledge of the laws and rules regarding the underground storage of gas and who shall act as a hearing officer in accordance with Chapter 119. of the Revised Code in hearing the appeal.

The person appealing to the director shall be known as appellant and the chief shall be known as appellee. The appellant and the appellee shall be deemed parties to the appeal.

The appeal shall be in writing and shall set forth the order complained of and the grounds upon which the appeal is based. The appeal shall be filed with the director within thirty days after the date upon which appellant received notice by registered mail of the making of the order complained of, as required by section 1571.10 of the Revised Code. Notice of the filing of such appeal shall be delivered by appellant to the chief within three days after the appeal is filed with the director.

Within seven days after receipt of the notice of appeal the chief shall prepare and certify to the director at the expense of appellant a complete transcript of the proceedings out of which the appeal arises, including a transcript of the testimony submitted to the chief.

Upon the filing of the appeal the director shall fix the time and place at which the hearing on the appeal will be held, and shall give appellant and the chief at least ten days' written notice thereof by mail. The director may postpone or continue any hearing upon the director's own motion or upon application of appellant or of the chief.

The filing of an appeal provided for in this section does not automatically suspend or stay execution of the order appealed from, but upon application by the appellant the director may suspend or stay such execution pending determination of the appeal upon such terms as the director deems proper.

The hearing officer appointed by the director shall hear the appeal de novo, and either party to the appeal may submit such evidence as the hearing officer deems admissible.

For the purpose of conducting a hearing on an appeal, the hearing officer may require the attendance of witnesses and the production of books, records, and papers, and may, and at the request of any party shall, issue subpoenas for witnesses or subpoenas duces tecum to compel the production of any books, records, or papers, directed to the sheriffs of the counties where such witnesses are found, which subpoenas shall be served and returned in the same manner as subpoenas in criminal cases are served and returned. The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Such fee and mileage expenses incurred at the request of appellant shall be paid in advance by appellant, and the remainder of such expenses shall be paid out of funds appropriated for the expenses of the division of oil and gas resources management.

In case of disobedience or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the court of common pleas of the county in which such disobedience, neglect, or refusal occurs, or any judge thereof, on application of the director, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. Witnesses at such hearings shall testify under oath, and the hearing officer may administer oaths or affirmations to persons who so testify.

At the request of any party to the appeal, a record of the testimony and other evidence submitted shall be taken by an official court reporter at the expense of the party making the request for the record. The record shall include all of the testimony and other evidence and the rulings on the admissibility thereof presented at the hearing. The hearing officer shall pass upon the admissibility of evidence, but any party may at the time object to the admission of any evidence and except to the ruling of the hearing officer thereon, and if the hearing officer refuses to admit evidence, the party offering same may make a proffer thereof, and such proffer shall be made a part of the record of such hearing.

If upon completion of the hearing the hearing officer finds that the order appealed from was lawful and reasonable, the hearing officer shall make a written order affirming the order appealed from. If the hearing officer finds that such order was unreasonable or unlawful, the hearing officer shall make a written order vacating the order appealed from and making the order that it finds the chief should have made. Every order made by the hearing officer shall contain a written finding by the hearing officer of the facts upon which the order is based. Notice of the making of such order shall be given forthwith to each party to the appeal by mailing a certified copy thereof to each such party by registered mail.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000; 2008 HB525 07-01-2009



Section 1571.15 - Appeals to court of common pleas.

Any party adversely affected by an order of the hearing officer under section 1571.14 of the Revised Code may appeal to the court of common pleas of any county in which the well, or part of the gas storage reservoir, or part of the coal mine, involved in the order of the hearing officer which is being appealed, is located. Any party desiring to so appeal shall file with the director of natural resources a notice of appeal designating the order appealed from and stating whether the appeal is taken on questions of law or questions of law and fact. A copy of such notice shall also be filed by appellant with the court and shall be mailed or otherwise delivered to appellee. The notice shall be filed and mailed or otherwise delivered within thirty days after the date upon which appellant received notice from the hearing officer by registered mail of the making of the order appealed from. No appeal bond shall be required to make either an appeal on questions of law or an appeal on questions of law and fact effective.

The filing of a notice of appeal shall not automatically operate as a suspension of the order of the hearing officer. If it appears to the court that an unjust hardship to the appellant will result from the execution of the hearing officer's order pending determination of the appeal, the court may grant a suspension of such order and fix its terms.

Within fifteen days after receipt of the notice of appeal the hearing officer shall prepare and file in the court the complete record of proceedings out of which the appeal arises, including a transcript of the testimony and other evidence which has been submitted before him. The expense of preparing and transcribing such record shall be taxed as a part of the costs of the appeal. Appellant shall provide security for costs satisfactory to the court. Upon demand by a party the director shall furnish at the cost of the party requesting the same a copy of such record. In the event such complete record is not filed in the court within the time provided for in this section either party may apply to the court to have the case docketed, and the court shall order such record filed.

Appeals taken on questions of law shall be heard upon assignments of error filed in the cause or set out in the briefs of the appellant before the hearing. Errors not argued by brief may be disregarded, but the court may consider and decide errors which are not assigned or argued. Failure to file such briefs and assignments of error within the time prescribed by the court's rules shall be a cause for dismissal of such appeal.

In appeals taken on questions of law and fact, the hearing in the court shall be a hearing de novo of the appeal heard by the hearing officer in which the order appealed from was made. In such hearings any party may offer as evidence any part of the record of the proceedings out of which the appeal arises, certified to the court as provided for in this section, and any other evidence which the court deems admissible.

If the court finds that the order of the hearing officer appealed from was lawful and reasonable, it shall affirm such order. If the court finds that such order was unreasonable or unlawful, it shall vacate such order and make the order which it finds the hearing officer should have made. The judgment of the court is final unless reversed, vacated, or modified on appeal as in civil actions.

Effective Date: 10-29-1995



Section 1571.16 - Filing of complaint - hearing - injunctions.

(A) The gas storage well inspector or any person having a direct interest in the subject matter of this chapter may file with the division of oil and gas resources management a complaint in writing stating that a person is violating, or is about to violate, a provision or provisions of this chapter, or has done, or is about to do, an act, matter, or thing therein prohibited or declared to be unlawful, or has failed, omitted, neglected, or refused, or is about to fail, omit, neglect, or refuse, to perform a duty enjoined upon the person by this chapter. Upon the filing of such a complaint, the chief of the division of oil and gas resources management shall promptly fix the time for the holding of a hearing on such complaint and shall send by registered mail to the person so complained of, a copy of such complaint together with at least five days' notice of the time and place at which such hearing will be held. Such notice of such hearing shall also be given to all persons having a direct interest in the matters complained of in such complaint. Such hearing shall be conducted in the same manner, and the chief and persons having a direct interest in the matter being heard, shall have the same powers, rights, and duties as provided in divisions (B), (C), (D), and (E) of section 1571.10 of the Revised Code, in connection with hearings by the chief, provided that if after conclusion of the hearing the chief finds that the charges against the person complained of, as stated in such complaint, have not been sustained by a preponderance of evidence, the chief shall make an order dismissing the complaint, and if the chief finds that the charges have been so sustained, the chief shall by appropriate order require compliance with those provisions.

(B) Whenever the chief is of the opinion that any person is violating, or is about to violate, any provision of this chapter, or has done, or is about to do, any act, matter, or thing therein prohibited or declared to be unlawful, or has failed, omitted, neglected, or refused, or is about to fail, omit, neglect, or refuse, to perform any duty enjoined upon the person by this chapter, or has failed, omitted, neglected, or refused, or is about to fail, omit, neglect, or refuse, to obey any lawful requirement or order made by the chief, or any final judgment, order, or decree made by any court pursuant to this chapter, then and in every such case, the chief may institute in a court of competent jurisdiction of the county or counties wherein the operation is situated, an action to enjoin or restrain such violations or to enforce obedience with law or the orders of the chief. No injunction bond shall be required to be filed in any such proceeding. Such persons or corporations as the court may deem necessary or proper to be joined as parties in order to make its judgment, order, or writ effective may be joined as parties. An appeal may be taken as in other civil actions.

(C) In addition to the other remedies as provided in divisions (A) and (B) of this section, any reservoir operator or coal mine operator affected by this chapter may proceed by injunction or other appropriate remedy to restrain violations or threatened violations of this chapter or of orders of the chief, or of the hearing officer appointed under section 1571.14 of the Revised Code, or the judgments, orders, or decrees of any court or to enforce obedience therewith.

(D) Each remedy prescribed in divisions (A), (B), and (C) of this section is deemed concurrent or contemporaneous with each other remedy prescribed therein, and the existence or exercise of any one such remedy shall not prevent the exercise of any other such remedy.

(E) The provisions of this chapter providing for conferences, hearings by the chief, appeals to the hearing officer from orders of the chief, and appeals to the court of common pleas from orders of the hearing officer, and the remedies prescribed in divisions (A), (B), (C), and (D) of this section, do not constitute the exclusive procedure that a person, who deems the person's rights to be unlawfully affected by any official action taken thereunder, must pursue in order to protect and preserve such rights, nor does this chapter constitute a procedure that such a person must pursue before the person may lawfully proceed by other actions, legal or equitable, to protect and preserve such rights.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000



Section 1571.17 - Appropriation of private property.

Any corporation organized under the laws of Ohio for the purpose of transporting, selling, or storing gas may appropriate for use in connection with the establishment, operation or protection of a gas storage reservoir, whether located entirely or in part in a coal bearing township or elsewhere, any private property or interest therein as is necessary for the establishment, operation or protection of such reservoir. The right to appropriate granted in this section shall be exercised in accordance with the law prescribing how appropriation of private property by corporations shall be made. A corporation instituting a proceeding to appropriate property for use in connection with a reservoir as in this section authorized, shall at such time own the right to store gas under at least sixty-five percent of the area of the surface of the earth under which such reservoir extends.

Effective Date: 10-29-1995



Section 1571.18 - Gas storage well regulatory fee.

After June 30, 2010, and not later than the thirty-first day of March each year, the owner of a well that is used for gas storage or of a well that is used to monitor a gas storage reservoir and that is located in a reservoir protective area shall pay to the chief of the division of oil and gas resources management a gas storage well regulatory fee of one hundred twenty-five dollars for each well that the owner owned as of the thirty-first day of December of the previous year for the purposes of administering this chapter and Chapter 1509. of the Revised Code. The chief may prescribe and provide a form for the collection of the fee imposed by this section and may adopt rules in accordance with Chapter 119. of the Revised Code that are necessary for the administration of this section.

All money collected under this section shall be deposited in the state treasury to the credit of the oil and gas well fund created in section 1509.02 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 1571.99 - Penalty.

Any person who purposely violates any order of the chief of the division of oil and gas resources management, of a hearing officer appointed by the director of natural resources under section 1571.14 of the Revised Code, or of the director, made pursuant to this chapter shall be punished by a fine not exceeding two thousand dollars, or imprisoned in jail for a period not exceeding twelve months, or both, in the discretion of the court.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-14-2000









Title [17] XVII CORPORATIONS - PARTNERSHIPS

Chapter 1701 - GENERAL CORPORATION LAW

Section 1701.01 - General corporation law definitions.

As used in sections 1701.01 to 1701.98 of the Revised Code, unless the context otherwise requires:

(A) "Corporation" or "domestic corporation" means a corporation for profit formed under the laws of this state.

(B) "Foreign corporation" means a corporation for profit formed under the laws of another state, and "foreign entity" means an entity formed under the laws of another state.

(C) "State" means the United States; any state, territory, insular possession, or other political subdivision of the United States, including the District of Columbia; any foreign country or nation; and any province, territory, or other political subdivision of such foreign country or nation.

(D) "Articles" includes original articles of incorporation, certificates of reorganization, amended articles, and amendments to any of these, and, in the case of a corporation created before September 1, 1851, the special charter and any amendments to it made by special act of the general assembly or pursuant to general law.

(E) "Incorporator" means a person who signed the original articles of incorporation.

(F) "Shareholder" means a person whose name appears on the books of the corporation as the owner of shares of the corporation. Unless the articles, the regulations adopted by the shareholders, the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code, or the contract of subscription otherwise provides, "shareholder" includes a subscriber to shares, whether the subscription is received by the incorporators or pursuant to authorization by the directors, and such shares shall be deemed to be outstanding shares.

(G) "Person" includes, without limitation, a natural person, a corporation, whether nonprofit or for profit, a partnership, a limited liability company, an unincorporated society or association, and two or more persons having a joint or common interest.

(H) The location of the "principal office" of a corporation is the place named as the principal office in its articles.

(I) The "express terms" of shares of a class are the statements expressed in the articles with respect to such shares.

(J) Shares of a class are "junior" to shares of another class when any of their dividend or distribution rights are subordinate to, or dependent or contingent upon, any right of, or dividend on, or distribution to, shares of such other class.

(K) "Treasury shares" means shares belonging to the corporation and not retired that have been either issued and thereafter acquired by the corporation or paid as a dividend or distribution in shares of the corporation on treasury shares of the same class; such shares shall be deemed to be issued, but they shall not be considered as an asset or a liability of the corporation, or as outstanding for dividend or distribution, quorum, voting, or other purposes, except, when authorized by the directors, for dividends or distributions in authorized but unissued shares of the corporation of the same class.

(L) To "retire" a share means to restore it to the status of an authorized but unissued share.

(M) "Redemption price of shares" means the amount required by the articles to be paid on redemption of shares.

(N) "Liquidation price" means the amount or portion of assets required by the articles to be distributed to the holders of shares of any class upon dissolution, liquidation, merger, or consolidation of the corporation, or upon sale of all or substantially all of its assets.

(O) "Insolvent" means that the corporation is unable to pay its obligations as they become due in the usual course of its affairs.

(P) "Parent corporation" or "parent" means a domestic or foreign corporation that owns and holds of record shares of another corporation, domestic or foreign, entitling the holder of the shares at the time to exercise a majority of the voting power in the election of the directors of the other corporation without regard to voting power that may thereafter exist upon a default, failure, or other contingency; "subsidiary corporation" or "subsidiary" means a domestic or foreign corporation of which another corporation, domestic or foreign, is the parent.

(Q) "Combination" means a transaction, other than a merger or consolidation, wherein either of the following applies:

(1) Voting shares of a domestic corporation are issued or transferred in consideration in whole or in part for the transfer to itself or to one or more of its subsidiaries, domestic or foreign, of all or substantially all the assets of one or more corporations, domestic or foreign, with or without good will or the assumption of liabilities;

(2) Voting shares of a foreign parent corporation are issued or transferred in consideration in whole or in part for the transfer of such assets to one or more of its domestic subsidiaries.

"Transferee corporation" in a combination means the corporation, domestic or foreign, to which the assets are transferred, and "transferor corporation" in a combination means the corporation, domestic or foreign, transferring such assets and to which, or to the shareholders of which, the voting shares of the domestic or foreign corporation are issued or transferred.

(R) "Majority share acquisition" means the acquisition of shares of a corporation, domestic or foreign, entitling the holder of the shares to exercise a majority of the voting power in the election of directors of such corporation without regard to voting power that may thereafter exist upon a default, failure, or other contingency, by either of the following:

(1) A domestic corporation in consideration in whole or in part, for the issuance or transfer of its voting shares;

(2) A domestic or foreign subsidiary in consideration in whole or in part for the issuance or transfer of voting shares of its domestic parent.

(S) "Acquiring corporation" in a combination means the domestic corporation whose voting shares are issued or transferred by it or its subsidiary or subsidiaries to the transferor corporation or corporations or the shareholders of the transferor corporation or corporations; and "acquiring corporation" in a majority share acquisition means the domestic corporation whose voting shares are issued or transferred by it or its subsidiary in consideration for shares of a domestic or foreign corporation entitling the holder of the shares to exercise a majority of the voting power in the election of directors of such corporation.

(T) When used in connection with a combination or a majority share acquisition, "voting shares" means shares of a corporation, domestic or foreign, entitling the holder of the shares to vote at the time in the election of directors of such corporation without regard to voting power which may thereafter exist upon a default, failure, or other contingency.

(U) "An emergency" exists when the governor, or any other person lawfully exercising the power and discharging the duties of the office of governor, proclaims that an attack on the United States or any nuclear, atomic, or other disaster has caused an emergency for corporations, and such an emergency shall continue until terminated by proclamation of the governor or any other person lawfully exercising the powers and discharging the duties of the office of governor.

(V) "Constituent corporation" means an existing corporation merging into or into which is being merged one or more other entities in a merger or an existing corporation being consolidated with one or more other entities into a new entity in a consolidation, whether any of the entities is domestic or foreign, and "constituent entity" means any entity merging into or into which is being merged one or more other entities in a merger, or an existing entity being consolidated with one or more other entities into a new entity in a consolidation, whether any of the entities is domestic or foreign.

(W) "Surviving corporation" means the constituent domestic or foreign corporation that is specified as the corporation into which one or more other constituent entities are to be or have been merged, and "surviving entity" means the constituent domestic or foreign entity that is specified as the entity into which one or more other constituent entities are to be or have been merged.

(X) "Close corporation agreement" means an agreement that satisfies the three requirements of division (A) of section 1701.591 of the Revised Code.

(Y) "Issuing public corporation" means a domestic corporation with fifty or more shareholders that has its principal place of business, its principal executive offices, assets having substantial value, or a substantial percentage of its assets within this state, and as to which no valid close corporation agreement exists under division (H) of section 1701.591 of the Revised Code.

(Z)

(1) "Control share acquisition" means the acquisition, directly or indirectly, by any person of shares of an issuing public corporation that, when added to all other shares of the issuing public corporation in respect of which the person may exercise or direct the exercise of voting power as provided in this division, would entitle the person, immediately after the acquisition, directly or indirectly, alone or with others, to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of such voting power:

(a) One-fifth or more but less than one-third of such voting power;

(b) One-third or more but less than a majority of such voting power;

(c) A majority or more of such voting power.

A bank, broker, nominee, trustee, or other person that acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing section 1701.831 of the Revised Code shall, however, be deemed to have voting power only of shares in respect of which such person would be able, without further instructions from others, to exercise or direct the exercise of votes on a proposed control share acquisition at a meeting of shareholders called under section 1701.831 of the Revised Code.

(2) The acquisition by any person of any shares of an issuing public corporation does not constitute a control share acquisition for the purpose of section 1701.831 of the Revised Code if the acquisition was or is consummated in, results from, or is the consequence of any of the following circumstances:

(a) Prior to November 19, 1982;

(b) Pursuant to a contract existing prior to November 19, 1982;

(c) By bequest or inheritance, by operation of law upon the death of an individual, or by any other transfer without valuable consideration, including a gift, that is made in good faith and not for the purpose of circumventing section 1701.831 of the Revised Code;

(d) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing section 1701.831 of the Revised Code;

(e) Pursuant to a merger or consolidation adopted, or a combination or majority share acquisition authorized, by vote of the shareholders of the issuing public corporation in compliance with section 1701.78, 1701.781, 1701.79, 1701.791, or 1701.83 of the Revised Code, or pursuant to a merger adopted in compliance with section 1701.802 of the Revised Code;

(f) The person's being entitled, immediately thereafter, to exercise or direct the exercise of voting power of the issuing public corporation in the election of directors within the same range theretofore attained by that person either in compliance with the provisions of section 1701.831 of the Revised Code or as a result solely of the issuing public corporation's purchase of shares issued by it.

The acquisition by any person of shares of an issuing public corporation in a manner described under division (Z)(2) of this section shall be deemed a control share acquisition authorized pursuant to section 1701.831 of the Revised Code within the range of voting power under division (Z)(1)(a), (b), or (c) of this section that such person is entitled to exercise after the acquisition, provided, in the case of an acquisition in a manner described under division (Z)(2)(c) or (d) of this section, the transferor of shares to such person had previously obtained any authorization of shareholders required under section 1701.831 of the Revised Code in connection with the transferor's acquisition of shares of the issuing public corporation.

(3) The acquisition of shares of an issuing public corporation in good faith and not for the purpose of circumventing section 1701.831 of the Revised Code from any person whose control share acquisition previously had been authorized by shareholders in compliance with section 1701.831 of the Revised Code, or from any person whose previous acquisition of shares of an issuing public corporation would have constituted a control share acquisition but for division (Z)(2) or (3) of this section, does not constitute a control share acquisition for the purpose of section 1701.831 of the Revised Code unless such acquisition entitles the person making the acquisition, directly or indirectly, alone or with others, to exercise or direct the exercise of voting power of the corporation in the election of directors in excess of the range of voting power authorized pursuant to section 1701.831 of the Revised Code, or deemed to be so authorized under division (Z)(2) of this section.

(AA) "Acquiring person" means any person who has delivered an acquiring person statement to an issuing public corporation pursuant to section 1701.831 of the Revised Code.

(BB) "Acquiring person statement" means a written statement that complies with division (B) of section 1701.831 of the Revised Code.

(CC)

(1) "Interested shares" means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:

(a) An acquiring person;

(b) Any officer of the issuing public corporation elected or appointed by the directors of the issuing public corporation;

(c) Any employee of the issuing public corporation who is also a director of such corporation;

(d) Any person that acquires such shares for valuable consideration during the period beginning with the date of the first public disclosure of a proposal for, or expression of interest in, a control share acquisition of the issuing public corporation; a transaction pursuant to section 1701.76, 1701.78, 1701.781, 1701.79, 1701.791, 1701.83, or 1701.86 of the Revised Code that involves the issuing public corporation or its assets; or any action that would directly or indirectly result in a change in control of the issuing public corporation or its assets, and ending on the record date established by the directors pursuant to section 1701.45 and division (D) of section 1701.831 of the Revised Code, if either of the following applies:

(i) The aggregate consideration paid or given by the person who acquired the shares, and any other persons acting in concert with the person, for all such shares exceeds two hundred fifty thousand dollars;

(ii) The number of shares acquired by the person who acquired the shares, and any other persons acting in concert with the person, exceeds one-half of one per cent of the outstanding shares of the corporation entitled to vote in the election of directors.

(e) Any person that transfers such shares for valuable consideration after the record date described in division (CC)(1)(d) of this section as to shares so transferred, if accompanied by the voting power in the form of a blank proxy, an agreement to vote as instructed by the transferee, or otherwise.

(2) If any part of this division is held to be illegal or invalid in application, the illegality or invalidity does not affect any legal and valid application thereof or any other provision or application of this division or section 1701.831 of the Revised Code that can be given effect without the invalid or illegal provision, and the parts and applications of this division are severable.

(DD) "Certificated security" and "uncertificated security" have the same meanings as in section 1308.01 of the Revised Code.

(EE) "Entity" means any of the following:

(1) A for profit corporation existing under the laws of this state or any other state;

(2) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(a) A business trust or association;

(b) A real estate investment trust;

(c) A common law trust;

(d) An unincorporated business or for profit organization, including a general or limited partnership;

(e) A limited liability company;

(f) A nonprofit corporation.

Effective Date: 09-16-2003; 10-12-2006



Section 1701.02 - Computation of time for notice.

In computing the period of time for the giving of a notice required or permitted under sections 1701.01 to 1701.98, inclusive, of the Revised Code, or under the articles, the regulations, or the bylaws of a corporation, or a resolution of its shareholders or directors, the day on which the notice is given shall be excluded, and the day when the act for which notice is given is to be done shall be included, unless the instrument calling for the notice otherwise provides. If notice is permitted to be given by mail, the notice shall be deemed to have been given when deposited in the mail.

Effective Date: 10-11-1955



Section 1701.03 - Purposes of corporation.

(A) A corporation may be formed under this chapter for any purpose or combination of purposes for which individuals lawfully may associate themselves, except that, if the Revised Code contains special provisions pertaining to the formation of any designated type of corporation other than a professional association, as defined in section 1785.01 of the Revised Code, a corporation of that type shall be formed in accordance with the special provisions.

(B) On and after July 1, 1994, a corporation may be formed under this chapter for the purpose of carrying on the practice of any profession, including, but not limited to, a corporation for the purpose of providing public accounting or certified public accounting services, a corporation for the erection, owning, and conducting of a sanitarium for receiving and caring for patients, medical and hygienic treatment of patients, and instruction of nurses in the treatment of disease and in hygiene, a corporation for the purpose of providing architectural, landscape architectural, professional engineering, or surveying services or any combination of those types of services, and a corporation for the purpose of providing a combination of the professional services, as defined in section 1785.01 of the Revised Code, of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code. This chapter does not restrict, limit, or otherwise affect the authority or responsibilities of any agency, board, commission, department, office, or other entity to license, register, and otherwise regulate the professional conduct of individuals or organizations of any kind rendering professional services, as defined in section 1785.01 of the Revised Code, in this state or to regulate the practice of any profession that is within the jurisdiction of the agency, board, commission, department, office, or other entity, notwithstanding that an individual is a director, officer, employee, or other agent of a corporation formed under this chapter and is rendering professional services or engaging in the practice of a profession through a corporation formed under this chapter or that the organization is a corporation formed under this chapter.

(C) Nothing in division (A) or (B) of this section precludes the organization of a professional association in accordance with this chapter and Chapter 1785. of the Revised Code or the formation of a limited liability company under Chapter 1705. of the Revised Code with respect to a business, as defined in section 1705.01 of the Revised Code.

(D) No corporation formed for the purpose of providing a combination of the professional services, as defined in section 1785.01 of the Revised Code, of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code shall control the professional clinical judgment exercised within accepted and prevailing standards of practice of a licensed, certificated, or otherwise legally authorized optometrist, chiropractor, chiropractor practicing acupuncture through the state chiropractic board, psychologist, nurse, pharmacist, physical therapist, mechanotherapist, or doctor of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery in rendering care, treatment, or professional advice to an individual patient.

This division does not prevent a hospital, as defined in section 3727.01 of the Revised Code, insurer, as defined in section 3999.36 of the Revised Code, or intermediary organization, as defined in section 1751.01 of the Revised Code, from entering into a contract with a corporation described in this division that includes a provision requiring utilization review, quality assurance, peer review, or other performance or quality standards. Those activities shall not be construed as controlling the professional clinical judgment of an individual practitioner listed in this division.

Effective Date: 03-22-1999; 2007 SB33 08-22-2007



Section 1701.04 - Articles of incorporation.

(A) Any person, singly or jointly with others, and without regard to residence, domicile, or state of incorporation, may form a corporation by signing and filing with the secretary of state articles of incorporation that shall set forth all of the following:

(1) The name of the corporation, which shall be in compliance with division (A) of section 1701.05 of the Revised Code;

(2) The place in this state where the principal office of the corporation is to be located;

(3) The authorized number and the par value per share of shares with par value, and the authorized number of shares without par value, except that the articles of a banking, safe deposit, trust, or insurance corporation shall not authorize shares without par value; the express terms, if any, of the shares; and, if the shares are classified, the designation of each class, the authorized number and par value per share, if any, of the shares of each class, and the express terms of the shares of each class;

(4) If the corporation is to have an initial stated capital, the amount of that stated capital.

(B) The articles also may set forth any of the following:

(1) The names of the individuals who are to serve as initial directors;

(2) The purpose or purposes for which the corporation is formed, but in the absence of a statement of the purpose or purposes or except as expressly set forth in such statement, the purpose for which any corporation is formed is to engage in any lawful act or activity for which a corporation may be formed under this chapter, and all lawful acts and activities of the corporation are within the purposes of the corporation;

(3) Any lawful provision for the purpose of defining, limiting, or regulating the exercise of the authority of the corporation, the incorporators, the directors, the officers, the shareholders, or the holders of any class of shares;

(4) Any provision that may be set forth in the regulations;

(5) A provision specifying the period of existence of the corporation if it is to be otherwise than perpetual;

(6) A provision eliminating the right of every shareholder to vote cumulatively in the election of directors;

(7) Any additional provision permitted by this chapter.

(C)

A written appointment of a statutory agent for the purposes set forth in section 1701.07 of the Revised Code shall be filed with the articles, unless the corporation belongs to one of the classes mentioned in division (O) of that section.

(D) The legal existence of the corporation begins upon the filing of the articles or on a later date specified in the articles that is not more than ninety days after filing, and, unless the articles otherwise provide, its period of existence shall be perpetual.

Effective Date: 05-16-2002; 2008 HB374 09-30-2008



Section 1701.05 - Corporate name - transfer - reservation.

(A) Except as provided in this section, and in sections 1701.75, 1701.78, and 1701.82 of the Revised Code, which sections relate to the reorganization, merger, and consolidation of corporations, the corporate name of a domestic corporation shall comply with all of the following:

(1) It shall end with or include the word or abbreviation "company," "co.," "corporation," "corp.," "incorporated," or "inc."

(2) It shall be distinguishable upon the records in the office of the secretary of state from all of the following:

(a) The name of any other corporation, whether nonprofit or for profit and whether that of a domestic or of a foreign corporation authorized to do business in this state;

(b) The name of any limited liability company registered in the office of the secretary of state pursuant to Chapter 1705. of the Revised Code, whether domestic or foreign;

(c) The name of any limited liability partnership registered in the office of the secretary of state pursuant to Chapter 1775. or 1776. of the Revised Code, whether domestic or foreign;

(d) The name of any limited partnership registered in the office of the secretary of state pursuant to Chapter 1782. of the Revised Code, whether domestic or foreign;

(e) Any trade name the exclusive right to which is at the time in question registered in the office of the secretary of state pursuant to Chapter 1329. of the Revised Code.

(3) It shall not contain any language that indicates or implies that the corporation is connected with a government agency of this state, another state, or the United States.

(B) The secretary of state shall determine for purposes of this section whether a name is "distinguishable" from another name upon the secretary of state's records. Without excluding other names that may not constitute distinguishable names in this state, a name is not considered distinguishable from another name for purposes of this section solely because it differs from the other name in only one or more of the following manners:

(1) The use of the word "corporation," "company," "incorporated," "limited," or any abbreviation of any of those words;

(2) The use of any article, conjunction, contraction, abbreviation, or punctuation;

(3) The use of a different tense or number of the same word.

(C) A corporation may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from the name of any other corporation, limited liability company, limited liability partnership, or limited partnership, or from a registered trade name, if there also is filed in the office of the secretary of state, on a form prescribed by the secretary of state, the consent of the other entity or, in the case of a registered trade name, the person in whose name is registered the exclusive right to use the name, which consent is evidenced in a writing signed by any authorized officer or any authorized representative of the other entity or person.

(D) In case of judicial sale or judicial transfer, by sale or transfer of good will or otherwise, of the right to use the name of a corporation, whether nonprofit or for profit, and whether that of a domestic corporation or of a foreign corporation authorized to exercise its corporate privileges in this state or to do business in this state, the secretary of state, at the instance of the purchaser or transferee of such right, shall accept for filing articles of a corporation with a name the same as or similar to the name of such other corporation, if there also is filed in the office of the secretary of state a certified copy of the decree or order of court confirming or otherwise evidencing the purchase or transfer.

(E) Any person who wishes to reserve a name for a proposed new corporation, or any corporation intending to change its name, may submit to the secretary of state a written application, on a form prescribed by the secretary of state, for the exclusive right to use a specified name as the name of a corporation. If the secretary of state finds that, under this section, the specified name is available for such use, the secretary of state shall file the application and, from the date of the filing, the applicant shall have the exclusive right for one hundred eighty days to use the specified name as the name of a corporation, counting the date of such filing as the first of one hundred eighty days. The right so obtained may be transferred by the applicant or other holder thereof by the filing in the office of the secretary of state of a written transfer, on a form prescribed by the secretary of state, stating the name and address of the transferee.

Effective Date: 06-06-2001; 2008 HB332 08-06-2008



Section 1701.06 - Express terms of shares.

(A) The express terms of shares may include statements specifying any of the following:

(1) Dividend or distribution rights, which may be cumulative or noncumulative; at a specified rate, amount, or proportion; with or without further participation rights; and in preference to, junior to, or on a parity in whole or in part with dividend or distribution rights of shares of any other class;

(2) Liquidation rights, preferences, and price;

(3) Redemption rights and price;

(4) Sinking fund requirements, which may require the corporation to provide a sinking fund out of earnings or otherwise for the purchase or redemption of the shares or for dividends or distributions on them;

(5) Voting rights, which may be full, limited, or denied, except as otherwise required by law;

(6) Pre-emptive rights, or the denial or limitation of them;

(7) Conversion rights;

(8) Restrictions on the issuance of shares;

(9) Rights of alteration of express terms;

(10) The division of any class of shares into series;

(11) The designation and authorized number of shares of each series;

(12) The right of the directors, subject to any limitations that may be stated, to adopt amendments to the articles determining, in whole or in part, the express terms, within the limits set forth in this chapter, of any class of shares before the issuance of any shares of that class, or of one or more series within a class before the issuance of any shares of that series;

(13) Any other relative, participating, optional, or other special rights and privileges of, and qualifications or restrictions on, the rights of holders of shares of any class or series.

(B) Each series of a class shall be given a distinguishing designation. All shares of a series shall have express terms identical with those of other shares of the same series. Any of the express terms of any class or series of shares may be made dependent upon facts ascertainable outside the articles or any amendment to those articles, provided that the manner in which the facts operate upon the express terms is set forth in the articles or any amendment to those articles.

Effective Date: 03-17-2000



Section 1701.07 - Statutory agent - cancellation and reinstatement of articles.

(A) Every corporation shall have and maintain an agent, sometimes referred to as the "statutory agent," upon whom any process, notice, or demand required or permitted by statute to be served upon a corporation may be served. The agent may be a natural person who is a resident of this state or may be a domestic corporation or a foreign corporation holding a license as such under the laws of this state, that is authorized by its articles of incorporation to act as such agent and that has a business address in this state.

(B) The secretary of state shall not accept original articles for filing unless there is filed with the articles a written appointment of an agent that is signed by the incorporators of the corporation or a majority of them and a written acceptance of the appointment that is signed by the agent. In all other cases, the corporation shall appoint the agent and shall file in the office of the secretary of state a written appointment of the agent that is signed by any authorized officer of the corporation and a written acceptance of the appointment that is either the original acceptance signed by the agent or a photocopy, facsimile, or similar reproduction of the original acceptance signed by the agent.

(C) The written appointment of an agent shall set forth the name and address in this state of the agent, including the street and number or other particular description, and shall otherwise be in such form as the secretary of state prescribes. The secretary of state shall keep a record of the names of corporations, and the names and addresses of their respective agents.

(D) If any agent dies, removes from the state, or resigns, the corporation shall forthwith appoint another agent and file with the secretary of state, on a form prescribed by the secretary of state, a written appointment of the agent.

(E) If the agent changes the agent's address from that appearing upon the record in the office of the secretary of state, the corporation or the agent shall forthwith file with the secretary of state, on a form prescribed by the secretary of state, a written statement setting forth the new address.

(F) An agent may resign by filing with the secretary of state, on a form prescribed by the secretary of state, a written notice to that effect that is signed by the agent and by sending a copy of the notice to the corporation at the current or last known address of its principal office on or prior to the date the notice is filed with the secretary of state. The notice shall set forth the name of the corporation, the name and current address of the agent, the current or last known address, including the street and number or other particular description, of the corporation's principal office, the resignation of the agent, and a statement that a copy of the notice has been sent to the corporation within the time and in the manner prescribed by this division. Upon the expiration of thirty days after the filing, the authority of the agent shall terminate.

(G) A corporation may revoke the appointment of an agent by filing with the secretary of state, on a form prescribed by the secretary of state, a written appointment of another agent and a statement that the appointment of the former agent is revoked.

(H) Any process, notice, or demand required or permitted by statute to be served upon a corporation may be served upon the corporation by delivering a copy of it to its agent, if a natural person, or by delivering a copy of it at the address of its agent in this state, as the address appears upon the record in the office of the secretary of state. If (1) the agent cannot be found, or (2) the agent no longer has that address, or (3) the corporation has failed to maintain an agent as required by this section, and if in any such case the party desiring that the process, notice, or demand be served, or the agent or representative of the party, shall have filed with the secretary of state an affidavit stating that one of the foregoing conditions exists and stating the most recent address of the corporation that the party after diligent search has been able to ascertain, then service of process, notice, or demand upon the secretary of state, as the agent of the corporation, may be initiated by delivering to the secretary of state or at the secretary of state's office quadruplicate copies of such process, notice, or demand and by paying to the secretary of state a fee of five dollars. The secretary of state shall forthwith give notice of the delivery to the corporation at its principal office as shown upon the record in the secretary of state's office and at any different address shown on its last franchise tax report filed in this state, or to the corporation at any different address set forth in the above mentioned affidavit, and shall forward to the corporation at said addresses, by certified mail, with request for return receipt, a copy of the process, notice, or demand; and thereupon service upon the corporation shall be deemed to have been made.

(I) The secretary of state shall keep a record of each process, notice, and demand delivered to the secretary of state or at the secretary of state's office under this section or any other law of this state that authorizes service upon the secretary of state, and shall record the time of the delivery and the action thereafter with respect thereto.

(J) This section does not limit or affect the right to serve any process, notice, or demand upon a corporation in any other manner permitted by law.

(K) Every corporation shall state in each annual report filed by it with the department of taxation the name and address of its statutory agent.

(L) Except when an original appointment of an agent is filed with the original articles, a written appointment of an agent or a written statement filed by a corporation with the secretary of state shall be signed by any authorized officer of the corporation or by the incorporators of the corporation or a majority of them if no directors have been elected.

(M) For filing a written appointment of an agent other than one filed with original articles, and for filing a statement of change of address of an agent, the secretary of state shall charge and collect the fee specified in division (R) of section 111.16 of the Revised Code.

(N) Upon the failure of a corporation to appoint another agent or to file a statement of change of address of an agent, the secretary of state shall give notice thereof by ordinary or electronic mail to the corporation at the electronic mail address provided to the secretary of state, or at the address set forth in the notice of resignation or on the last franchise tax return filed in this state by the corporation. Unless the default is cured within thirty days after the mailing by the secretary of state of the notice or within any further period of time that the secretary of state grants, upon the expiration of that period of time from the date of the mailing, the articles of the corporation shall be canceled without further notice or action by the secretary of state. The secretary of state shall make a notation of the cancellation on the secretary of state's records.

A corporation whose articles have been canceled may be reinstated by filing, on a form prescribed by the secretary of state, an application for reinstatement and the required appointment of agent or required statement, and by paying the filing fee specified in division (Q) of section 111.16 of the Revised Code. The rights, privileges, and franchises of a corporation whose articles have been reinstated are subject to section 1701.922 of the Revised Code. The secretary of state shall furnish the tax commissioner a monthly list of all corporations canceled and reinstated under this division.

(O) This section does not apply to banks, trust companies, insurance companies, or any corporation defined under the laws of this state as a public utility for taxation purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 05-16-2002



Section 1701.08 - Acceptance of articles of incorporation and other certificates - filing not constructive notice of contents.

(A) When articles of incorporation and other certificates relating to the corporation are submitted to the secretary of state, the secretary of state shall, after finding that they comply with the provisions of sections 1701.01 to 1701.98 of the Revised Code, accept the articles and other certificates for filing and make a copy of the articles and other certificates by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the person filing the articles or certificate.

(B) All persons shall have the opportunity of acquiring knowledge of the contents of the articles and other certificates filed and recorded in the office of the secretary of state, but no person dealing with the corporation shall be charged with constructive notice of the contents of any such articles or certificates by reason of such filing or recording.

Effective Date: 07-29-1998



Section 1701.09 - Subscriptions for shares.

(A) After the articles have been filed, the incorporators or a majority of them may receive subscriptions for shares at such time and place that they determine.

(B) Unless the articles fix the consideration for which subscriptions are to be received, all of the following apply:

(1) If subscriptions are to be received for shares without par value, the incorporators shall fix the consideration for which they will receive subscriptions for such shares.

(2) If subscriptions are to be received for shares with par value, the consideration for the shares shall be the par value or the greater consideration that the incorporators fix.

(3) If any subscriptions are to be payable otherwise than in money, the incorporators may determine the fair value to the corporation of the consideration for the shares.

(C) No subscriptions for shares shall be received by the incorporators if the articles name the initial directors or after the meeting of the shareholders or incorporators at which the initial election of directors occurs.

(D) The failure of incorporators of a corporation formed or attempted to be formed under the laws of this state then in effect to file in the office of the secretary of state a certificate of subscription required by those laws to be filed does not make the existence of the corporation or any of its acts subject to question.

Effective Date: 03-17-2000



Section 1701.10 - Initial directors holding organizational meeting.

(A) After incorporation, all of the following apply:

(1) If the initial directors are named in the articles, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by receiving subscriptions, appointing officers, adopting regulations, and carrying on any other business brought before the meeting.

(2) If the initial directors are not named in the articles, the incorporator or incorporators either shall receive subscriptions as provided in division (A) of section 1701.09 of the Revised Code or shall hold an organizational meeting at the call of a majority of the incorporators to elect directors who shall complete the organization of the corporation as provided in division (A)(1) of this section. If subscriptions for shares are received by the incorporators, the incorporators, or a majority of them, shall give not less than seven days' written notice to the shareholders, unless written notice is waived by the shareholders, to meet at a specified time and place for the purposes of adopting regulations, electing directors, and transacting any other business. The shareholders shall meet for those purposes at the time and place specified.

(3) Notwithstanding divisions (A)(1) and (2) of this section, if regulations have not been adopted within ninety days after the formation of the corporation, regulations may be adopted only as provided in section 1701.11 of the Revised Code.

(B) Action required or permitted by this chapter to be taken by the incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(C) An organizational meeting may be held in or out of this state.

Effective Date: 03-17-2000; 10-12-2006



Section 1701.11 - Adopting, amending, and repealing regulations.

(A)

(1) Regulations for the government of a corporation, the conduct of its affairs, and the management of its property, consistent with law and the articles, may be adopted, amended, or repealed in any of the following ways:

(a) Within ninety days after the corporation is formed, by the directors in accordance with division (A)(1) of section 1701.10 of the Revised Code;

(b) By the shareholders at a meeting held for that purpose, by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the corporation on the proposal, or if the articles or regulations that have been adopted so provide, by the affirmative vote of the holders entitling them to exercise a greater proportion than a majority of the voting power of the corporation on the proposal;

(c) Without a meeting, by the written consent of the holders of shares entitling them to exercise two-thirds of the voting power of the corporation on the proposal, or if the articles or regulations that have been adopted so provide or permit, by the written consent of the holders of shares entitling them to exercise a greater or lesser proportion but not less than a majority of the voting power of the corporation on the proposal;

(d) If and to the extent that the articles or regulations so provide or permit and unless a provision of the Revised Code reserves such authority to shareholders, by the directors, provided that no provision or permission in the articles or regulations may divest shareholders of the power, or limit the shareholders' power, to adopt, amend, or repeal regulations.

(2) Any amendment of regulations and any amended or new regulations adopted by shareholders of an issuing public corporation whose directors are classified pursuant to section 1701.57 of the Revised Code that would change or eliminate the classification of directors shall be adopted only by the shareholders at a meeting held for that purpose, by the affirmative vote of holders of shares entitling them to exercise the voting power of the corporation that is required for shareholders at a meeting under division (A)(1)(b) of this section, and also by the affirmative vote of the holders of a majority of disinterested shares voted on the proposal determined as specified in division (C)(9) of section 1704.01 of the Revised Code.

(B) Without limiting the generality of the authority described in division (A) of this section, the regulations may include provisions with respect to all of the following:

(1) The place, if any, and time for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of shareholders;

(2) The taking of a record of shareholders or the temporary closing of books against transfers of shares;

(3) The number, classification, manner of fixing or changing the number, qualifications, term of office, and compensation or manner of fixing compensation, of directors;

(4) The place, if any, and time for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of the directors;

(5) The appointment of an executive and other committees of the directors, and their authority;

(6) The titles, qualifications, duties, term of office, compensation or manner of fixing compensation, and the removal, of officers;

(7) The terms on which new certificates for shares may be issued in the place of lost, stolen, or destroyed certificates;

(8) The manner in which and conditions upon which a certificated security, and the conditions upon which an uncertificated security, and the shares represented by a certificated or uncertificated security, may be transferred, restrictions on the right to transfer the shares, and reservations of liens on the shares;

(9)

(a) Restrictions on the transfer and the right to transfer shares of either of the following:

(i) An issuing public corporation to any person in a control share acquisition;

(ii) A corporation with fifty or more shareholders to any person in an acquisition that would be a control share acquisition if the corporation were an issuing public corporation.

(b) The restrictions on the transfer and the right to transfer shares described in division (B)(9)(a)(i) and (ii) of this section may include requirements and procedures for consent to an acquisition of the shares by directors based on a determination by the directors of the best interests of the corporation and its shareholders, consent to an acquisition of the shares by shareholders, and reasonable sanctions for a violation of those requirements, including the right of the corporation to refuse to transfer, to redeem, or to deny voting or other shareholder rights appurtenant to shares acquired in an acquisition of the shares.

(10) Defining, limiting, or regulating the exercise of the authority of the corporation, the directors, or the officers;

(11) Defining, limiting, or regulating the exercise of the authority of the shareholders; provided, that any amendment of the regulations that would change or eliminate any such provision shall be adopted only by the shareholders.

(C) The shareholders of a corporation may adopt and may authorize the directors to adopt, either before or during an emergency, as that term is defined in division (U) of section 1701.01 of the Revised Code, emergency regulations that shall be operative only during an emergency. The emergency regulations may include any provisions that are authorized to be included in regulations by divisions (A) and (B) of this section. In addition, unless expressly prohibited by the articles or the regulations, the emergency regulations may make any provision, notwithstanding any different provisions in this chapter and notwithstanding any different provisions in the articles or the regulations that are not expressly stated to be operative during an emergency, that may be practical or necessary with respect to the following:

(1) The place, if any, and time for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of the directors;

(2) The creation and appointment of an executive and other committees of the directors and the delegation of authority to the committees by the board;

(3) The creation, existence, and filling of vacancies, including temporary vacancies, in the office of director;

(4) The selection, by appointment, election, or otherwise, of officers and other persons to serve as directors for a meeting of the board in the absence from the meeting of one or more of the directors;

(5) The creation, existence, and filling of vacancies, including temporary vacancies, in any office;

(6) The order of rank and the succession to the duties and authority of officers.

(D)

(1) Unless the corporation complies with division (D)(2) of this section, if the regulations are amended or new regulations are adopted other than by the shareholders at a meeting held for that purpose, the secretary of the corporation shall send a copy of the amendment or the new regulations by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom a copy of the amendment or new regulations is sent, to each shareholder of record as of the date of the adoption of the amendment or the new regulations.

(2) Any corporation that files periodic reports with the United States securities and exchange commission pursuant to section 13 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78m, as amended, or section 15(d) of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o(d), as amended, may satisfy the notice to shareholders of record requirement of division (D)(1) of this section by including a copy of the amendment or the new regulations in a report filed in accordance with those sections within twenty days after the adoption of the amendment or the new regulations.

(E) No person dealing with the corporation shall be charged with constructive notice of the regulations.

(F) Unless expressly prohibited by the articles or the regulations or unless otherwise provided by the emergency regulations, the following special rules shall be applicable during an emergency notwithstanding any different provision elsewhere in this chapter:

(1) Meetings of the directors may be called by any officer or director.

(2) Notice of the time and place of each meeting of the directors shall be given to such of the directors as it may be feasible to reach at the time and by the means of communication, written or oral, personal or mass, as may be practicable at the time.

(3) The director or directors present at any meeting of the directors that has been duly called and notice of which has been duly given shall constitute a quorum for the meeting, and, in the absence of one or more of the directors, the director or directors present may appoint one or more of the officers of the corporation directors for the meeting.

(4) If none of the directors attends a meeting of the directors that has been duly called and notice of which has been duly given, the officers of the corporation who are present, not exceeding three, in order of rank, shall be directors for the meeting, shall constitute a quorum for the meeting, and may appoint one or more of the other officers of the corporation directors for the meeting.

(5) If the chief executive officer dies, is missing, or for any other reason is temporarily or permanently incapable of discharging the duties of the office, the next ranking officer who is available shall assume the duties and authority of the office of the deceased, missing, or incapacitated chief executive officer until such time as the directors otherwise order.

(6) The offices of secretary and treasurer shall be deemed to be of equal rank, and, within the same office and as between the offices of secretary and treasurer, rank shall be determined by priority in time of the first election to the office or, if two or more persons have been first elected to the office at the same time, by seniority in age.

Effective Date: 05-16-2002; 10-12-2006



Section 1701.111 - [Repealed].

Effective Date: 10-31-1967



Section 1701.12 - Liability for non-payment of initial stated capital.

If an initial stated capital is set forth in its articles and a corporation commences business before there has been paid in the amount of that initial stated capital, no corporate transaction shall be invalidated thereby, but incorporators participating in such transaction before the election of directors, and directors participating therein, shall be jointly and severally liable for the debts of the corporation up to an amount not exceeding in the aggregate the amount by which the stated capital paid in at the time the corporation commenced business fails to equal the initial stated capital set forth in the articles, until the amount set forth in the articles has been paid in.

Effective Date: 07-30-1984



Section 1701.13 - Authority of corporation.

(A) A corporation may sue and be sued.

(B) A corporation may adopt and alter a corporate seal and use the same or a facsimile of the corporate seal, but failure to affix the corporate seal shall not affect the validity of any instrument.

(C) At the request or direction of the United States government or any agency of the United States government, a corporation may transact any lawful business in aid of national defense or in the prosecution of any war in which the nation is engaged.

(D) Unless otherwise provided in the articles, a corporation may take property of any description, or any interest in property, by gift, devise, or bequest, and may make donations for the public welfare or for charitable, scientific, or educational purposes.

(E)

(1) A corporation may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, member, manager, or agent of another corporation, domestic or foreign, nonprofit or for profit, a limited liability company, or a partnership, joint venture, trust, or other enterprise, against expenses, including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit, or proceeding, if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, if the person had no reasonable cause to believe the person's conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, the person had reasonable cause to believe that the person's conduct was unlawful.

(2) A corporation may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor, by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, member, manager, or agent of another corporation, domestic or foreign, nonprofit or for profit, a limited liability company, or a partnership, joint venture, trust, or other enterprise, against expenses, including attorney's fees, actually and reasonably incurred by the person in connection with the defense or settlement of such action or suit, if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made in respect of any of the following:

(a) Any claim, issue, or matter as to which such person is adjudged to be liable for negligence or misconduct in the performance of the person's duty to the corporation unless, and only to the extent that, the court of common pleas or the court in which such action or suit was brought determines, upon application, that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court of common pleas or such other court shall deem proper;

(b) Any action or suit in which the only liability asserted against a director is pursuant to section 1701.95 of the Revised Code.

(3) To the extent that a director, trustee, officer, employee, member, manager, or agent has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in division (E)(1) or (2) of this section, or in defense of any claim, issue, or matter in the action, suit, or proceeding, the person shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by the person in connection with the action, suit, or proceeding.

(4) Any indemnification under division (E)(1) or (2) of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case, upon a determination that indemnification of the director, trustee, officer, employee, member, manager, or agent is proper in the circumstances because the person has met the applicable standard of conduct set forth in division (E)(1) or (2) of this section. Such determination shall be made as follows:

(a) By a majority vote of a quorum consisting of directors of the indemnifying corporation who were not and are not parties to or threatened with the action, suit, or proceeding referred to in division (E)(1) or (2) of this section;

(b) If the quorum described in division (E)(4)(a) of this section is not obtainable or if a majority vote of a quorum of disinterested directors so directs, in a written opinion by independent legal counsel other than an attorney, or a firm having associated with it an attorney, who has been retained by or who has performed services for the corporation or any person to be indemnified within the past five years;

(c) By the shareholders;

(d) By the court of common pleas or the court in which the action, suit, or proceeding referred to in division (E)(1) or (2) of this section was brought.

Any determination made by the disinterested directors under division (E)(4)(a) or by independent legal counsel under division (E)(4)(b) of this section shall be promptly communicated to the person who threatened or brought the action or suit by or in the right of the corporation under division (E)(2) of this section, and, within ten days after receipt of that notification, the person shall have the right to petition the court of common pleas or the court in which the action or suit was brought to review the reasonableness of that determination.

(5)

(a) Unless at the time of a director's act or omission that is the subject of an action, suit, or proceeding referred to in division (E)(1) or (2) of this section, the articles or the regulations of a corporation state, by specific reference to this division, that the provisions of this division do not apply to the corporation and unless the only liability asserted against a director in an action, suit, or proceeding referred to in division (E)(1) or (2) of this section is pursuant to section 1701.95 of the Revised Code, expenses, including attorney's fees, incurred by a director in defending the action, suit, or proceeding shall be paid by the corporation as they are incurred, in advance of the final disposition of the action, suit, or proceeding, upon receipt of an undertaking by or on behalf of the director in which the director agrees to do both of the following:

(i) Repay that amount if it is proved by clear and convincing evidence in a court of competent jurisdiction that the director's action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to the corporation or undertaken with reckless disregard for the best interests of the corporation;

(ii) Reasonably cooperate with the corporation concerning the action, suit, or proceeding.

(b) Expenses, including attorney's fees, incurred by a director, trustee, officer, employee, member, manager, or agent in defending any action, suit, or proceeding referred to in division (E)(1) or (2) of this section, may be paid by the corporation as they are incurred, in advance of the final disposition of the action, suit, or proceeding, as authorized by the directors in the specific case, upon receipt of an undertaking by or on behalf of the director, trustee, officer, employee, member, manager, or agent to repay that amount, if it ultimately is determined that the person is not entitled to be indemnified by the corporation.

(6) The indemnification or advancement of expenses authorized by this section shall not be exclusive of, and shall be in addition to, any other rights granted to those seeking indemnification or advancement of expenses under the articles, the regulations, any agreement, a vote of shareholders or disinterested directors, or otherwise, both as to action in their official capacities and as to action in another capacity while holding their offices or positions, and shall continue as to a person who has ceased to be a director, trustee, officer, employee, member, manager, or agent and shall inure to the benefit of the heirs, executors, and administrators of that person. A right to indemnification or to advancement of expenses arising under a provision of the articles or the regulations shall not be eliminated or impaired by an amendment to that provision after the occurrence of the act or omission that becomes the subject of the civil, criminal, administrative, or investigative action, suit, or proceeding for which the indemnification or advancement of expenses is sought, unless the provision in effect at the time of that act or omission explicitly authorizes that elimination or impairment after the act or omission has occurred.

(7) A corporation may purchase and maintain insurance or furnish similar protection, including, but not limited to, trust funds, letters of credit, or self-insurance, on behalf of or for any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, member, manager, or agent of another corporation, domestic or foreign, nonprofit or for profit, a limited liability company, or a partnership, joint venture, trust, or other enterprise, against any liability asserted against the person and incurred by the person in any such capacity, or arising out of the person's status as such, whether or not the corporation would have the power to indemnify the person against that liability under this section. Insurance may be purchased from or maintained with a person in which the corporation has a financial interest.

(8) The authority of a corporation to indemnify persons pursuant to division (E)(1) or (2) of this section does not limit the payment of expenses as they are incurred, indemnification, insurance, or other protection that may be provided pursuant to divisions (E)(5), (6), and (7) of this section. Divisions (E)(1) and (2) of this section do not create any obligation to repay or return payments made by the corporation pursuant to division (E)(5), (6), or (7).

(9) As used in division (E) of this section, "corporation" includes all constituent entities in a consolidation or merger and the new or surviving corporation, so that any person who is or was a director, officer, employee, trustee, member, manager, or agent of such a constituent entity, or is or was serving at the request of such constituent entity as a director, trustee, officer, employee, member, manager, or agent of another corporation, domestic or foreign, nonprofit or for profit, a limited liability company, or a partnership, joint venture, trust, or other enterprise, shall stand in the same position under this section with respect to the new or surviving corporation as the person would if the person had served the new or surviving corporation in the same capacity.

(F) In carrying out the purposes stated in its articles and subject to limitations prescribed by law or in its articles, a corporation may:

(1) Purchase or otherwise acquire, lease as lessee, invest in, hold, use, lease as lessor, encumber, sell, exchange, transfer, and dispose of property of any description or any interest in such property;

(2) Make contracts;

(3) Form or acquire the control of other corporations, domestic or foreign, whether nonprofit or for profit;

(4) Be a partner, member, associate, or participant in other enterprises or ventures, whether profit or nonprofit;

(5) Conduct its affairs in this state and elsewhere;

(6) Borrow money, and issue, sell, and pledge its notes, bonds, and other evidences of indebtedness, and secure any of its obligations by mortgage, pledge, or deed of trust of all or any of its property, and guarantee or secure obligations of any person;

(7) Resist a change or potential change in control of the corporation if the directors by a majority vote of a quorum determine that the change or potential change is opposed to or not in the best interests of the corporation:

(a) Upon consideration of the interests of the corporation's shareholders and any of the matters set forth in division (F) of section 1701.59 of the Revised Code; or

(b) Because the amount or nature of the indebtedness and other obligations to which the corporation or any successor or the property of either may become subject in connection with the change or potential change in control provides reasonable grounds to believe that, within a reasonable period of time, any of the following would apply:

(i) The assets of the corporation or any successor would be or become less than its liabilities plus its stated capital, if any;

(ii) The corporation or any successor would be or become insolvent;

(iii) Any voluntary or involuntary proceeding under the federal bankruptcy laws concerning the corporation or any successor would be commenced by any person.

(8) Do all things permitted by law and exercise all authority within the purposes stated in its articles or incidental to its articles.

(G) Irrespective of the purposes stated in its articles, but subject to limitations stated in its articles, a corporation, in addition to the authority conferred by division (F) of this section, may invest its funds not currently needed in its business in any shares or other securities, to such extent that as a result of the investment the corporation shall not acquire control of another corporation, business, or undertaking the activities and operations of which are not incidental to the purposes stated in its articles.

(H) No lack of, or limitation upon, the authority of a corporation shall be asserted in any action except (1) by the state in an action by it against the corporation, (2) by or on behalf of the corporation against a director, an officer, or any shareholder as such, (3) by a shareholder as such or by or on behalf of the holders of shares of any class against the corporation, a director, an officer, or any shareholder as such, or (4) in an action involving an alleged overissue of shares. This division shall apply to any action brought in this state upon any contract made in this state by a foreign corporation.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-1994



Section 1701.14 - Issuance of shares and release of obligation of subscriber.

Except as otherwise provided by law, the articles, or the regulations, the directors of a corporation may:

(A) Determine the time when, the terms under which, and the considerations for which the corporation issues, disposes of, or receives subscriptions for, its shares, including treasury shares;

(B) Determine, subject to the limitations provided in section 1701.35 of the Revised Code in the case of purchase of shares by the corporation, whether and upon what terms the obligation of any subscriber for shares shall be released, settled, or compromised.

Effective Date: 01-10-1961



Section 1701.15 - Pre-emptive rights.

(A) The shareholders of a corporation do not have a pre-emptive right to acquire the corporation's unissued shares except to the extent the articles so provide. If the articles provide that the holders of the shares of any class, other than shares that are limited as to dividend or distribution rate and liquidation price, have pre-emptive rights, those holders, upon the offering or sale for cash of shares of the same class, shall have the right, during a reasonable time and on reasonable terms fixed by the directors, to purchase the shares in proportion to their respective holdings of shares of such class, at a price fixed as provided in this chapter, unless the shares offered or sold are in any of the following categories:

(1) Treasury shares;

(2) Issued as a share dividend or distribution;

(3) Issued or agreed to be issued for considerations other than money;

(4) Issued or agreed to be issued upon exercise of options granted and authorized in accordance with section 1701.16 of the Revised Code;

(5) Issued or agreed to be issued upon conversion of convertible shares authorized in the articles, or upon exercise of conversion rights conferred and authorized in accordance with section 1701.22 of the Revised Code;

(6) Offered to shareholders in satisfaction of their pre-emptive rights and not purchased by such shareholders, and thereupon issued or agreed to be issued for a consideration not less than that at which the shares were so offered to such shareholders, less reasonable expenses, compensation, or discount paid or allowed for the sale, underwriting, or purchase of the shares, unless by the affirmative vote or written order of the holders of two-thirds of the shares otherwise entitled to the pre-emptive rights, the pre-emptive rights are restored as to any of the shares not previously issued or agreed to be issued;

(7) Released from pre-emptive rights by the affirmative vote or written consent of the holders of two-thirds of the shares entitled to the pre-emptive rights. Any such vote or consent shall be entered in the records of the corporation and shall be binding on all shareholders and their transferees for the time specified in the vote or consent up to but not exceeding one year, and shall protect all persons who within that time acquire the shares or options on or conversion or other rights with respect to the shares so released;

(8) Released from pre-emptive rights by the affirmative vote or written consent of the holders of a majority of the shares entitled to the pre-emptive rights, for offering and sale, or the grant of options with respect thereto, to any or all employees of the corporation or of subsidiary corporations or to a trustee on their behalf, under a plan adopted or to be adopted by the directors for that purpose.

(B) No action shall be brought upon any cause of action arising under division (A) of this section at any time after two years from the day on which a written notice or other communication is given or mailed to each shareholder having the cause of action informing the shareholder of the transaction giving rise to the cause of action, and no action shall in any event be brought upon any cause of action of that nature at any time after four years from the day on which the cause of action arose, or from the effective date of this provision, whichever is the later.

(C) The provisions of division (A) of this section as they existed prior to the effective date of this amendment, shall continue to apply to any corporation incorporated prior to the effective date of this amendment, until the shareholders of the corporation adopt an amendment to its articles expressly providing that the provisions of division (A) of this section that take effect on the effective date of this amendment apply to the corporation or amended articles of incorporation.

Effective Date: 03-17-2000



Section 1701.16 - Options to purchase shares.

(A) Unless the articles otherwise provide, a corporation by its directors may grant options to subscribe for or to purchase shares of any authorized class at the times and on the terms that are set forth in the securities, or in the contracts, warrants or instruments that evidence the options, which contracts, warrants, or instruments may be transferable or nontransferable and may be separable or inseparable from securities, upon the following conditions:

(1) If the shares are subject to preemptive rights and if the options are not granted to shareholders in satisfaction of their preemptive rights, the granting of the options must be authorized by the vote or consent of the shareholders or holders of shares of particular classes that then would be required to waive or release such preemptive rights. The vote or consent shall release the preemptive rights to the shares required to satisfy the options if and when exercised.

(2) If, at the time of granting the options, the corporation does not have authorized and unissued shares sufficient to satisfy the options if and when exercised, the granting of the options must be authorized by the vote of the shareholders or holders of shares of particular classes that then would be required to adopt an amendment to the articles for the purpose of increasing the authorized number of such shares, and the shares required to be issued upon the exercise of the options shall be provided by an amendment concurrently or thereafter adopted by the shareholders or the directors.

(B)

(1) The securities, contracts, warrants, or instruments that evidence the options may contain any terms not repugnant to law for the protection of the holders of the options, including, but not limited to, the following:

(a) Restrictions upon the authorization or issuance of additional shares;

(b) Provisions for the adjustment of the option price;

(c) Provisions concerning rights in the event of reorganization, merger, consolidation, or sale of the entire assets of the corporation;

(d) Provisions for the reservation of authorized but unissued shares to satisfy the options;

(e) Restrictions upon the declaration or payment of dividends or distributions;

(f) Conditions on the exercise or redemption of the options, including, subject to the limitation specified in division (B)(2) of this section, conditions that preclude the holder or holders of at least a specified number or percentage of the outstanding common shares of a corporation from exercising or redeeming the options.

(2) The express or implied authority conferred by division (B)(1) of this section or any other section of this chapter for securities, contracts, warrants, or instruments that evidence options to contain a condition on the exercise or redemption of options that precludes the holder or holders of at least a specified number or percentage of the outstanding common shares of a corporation from exercising or redeeming options shall apply only to the following:

(a) A corporation that has issued and outstanding shares listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or affiliated securities association;

(b) A corporation that has adopted a close corporation agreement pursuant to which options are granted, if the securities, contracts, warrants, or instruments that evidence the options contain a condition that precludes the holder or holders of at least a specified number or percentage of the outstanding common shares of that corporation from exercising or redeeming the options.

(C) As used in this section, "securities" includes obligations and shares of the corporation.

Effective Date: 02-20-2002



Section 1701.17 - Sale of shares to corporation or subsidiary employees - delegation of authority.

(A) A corporation by its directors, upon terms as it may impose, may provide and carry out plans for the issuance, offering, or sale, or for the grant of options, to employees of the corporation or of subsidiary corporations, or to a trustee on their behalf, during the period of their employment or other period, of, or with respect to, any unissued shares, treasury shares, or shares to be purchased, which plans may provide for the payment for such shares at one time or in installments or for the establishment of special funds in which employees may participate. Shares otherwise subject to pre-emptive rights may be offered or sold under these plans only when released from pre-emptive rights.

(B)

(1) The directors, or a committee of the directors, may delegate the authority described in division (A) of this section to one or more officers if the resolution authorizing the delegation specifies the total number of shares or options that the officer or officers may award and the terms on which any shares may be issued, offered, or sold or the terms of any options.

(2) The directors may not authorize any officer described in division (B)(1) of this section to designate that officer as a recipient of any shares or options with respect to shares.

Effective Date: 10-11-1955; 10-12-2006



Section 1701.18 - Payment for shares and liability of shareholders to corporation.

(A) Except as provided in the case of change of shares, share dividends or distributions, reorganization, merger, consolidation, combination, or conversion of shares or obligations into shares, the following apply:

(1) Consideration for shares may include cash, property, services rendered, a promissory note, or any other binding obligation to contribute cash or property or to perform services; the provision of any other benefit to the corporation; or any combination of these.

(2) In the case of shares with par value, other than treasury shares, the consideration shall be not less than the par value of the shares, provided that the shares may be paid for at such a discount from the par value of the shares that would amount to or not exceed reasonable compensation for the sale, underwriting, or purchase of the shares, and, regardless of the discount, the shares shall be deemed to be fully paid.

(3) In the case of treasury shares with par value, the consideration may be less than the par value of the shares.

(B) Promissory notes, drafts, or other obligations of a subscriber or purchaser do not constitute payment for shares.

(C) An agreement by a person to perform services as the consideration for shares does not, of itself, constitute payment for such shares prior to the performance of the services.

(D) Except in the case of convertible shares or obligations, shares with par value shall not be issued or disposed of upon change of shares, share dividends or distributions, reorganization, merger, consolidation, exchange of shares for other shares or securities, or otherwise, if as a result the aggregate liabilities of the corporation plus its stated capital would exceed its aggregate assets or any existing excess would be increased.

(E) When shares have been issued as provided in this chapter, in the case of change of shares, share dividends or distributions, reorganization, merger, consolidation, or conversion of shares or obligations into shares, or when shares have been paid for in conformity with this section, such shares shall be deemed fully paid and nonassessable.

(F) Every person who subscribes for or purchases shares of a corporation is liable to the corporation to pay or deliver to the corporation the consideration agreed upon, and, except as provided in division (A) of this section, if the shares are with par value, the person is obligated to pay to the corporation consideration not less than the par value of the shares. The person is not liable to the corporation or its creditors in any other amount.

(G) Every holder, whether the original or a transferee, of shares not paid for as provided in this section, who has acquired them with actual knowledge of that fact, is personally liable to the corporation for the amount unpaid on the shares, and the holder's liability shall continue notwithstanding any transfer of the shares, until the shares are paid in full; but no holder who has acquired the shares without actual knowledge of the fact that the shares are not paid for is under any liability in respect of the shares.

(H) No pledgee or other holder of shares as collateral security is personally liable as a shareholder.

(I) No person who in fact, whether disclosed on the records of the corporation or otherwise, holds shares as executor, administrator, guardian, trustee, trustee of a voting trust, receiver, or in any other fiduciary capacity is personally liable as a shareholder, but the estate or property in the hands of such fiduciary is liable or the real or beneficial owner is liable under this section as equity may require. This section does not relieve a fiduciary from liability for a breach of trust.

(J) Except as set forth in any provision in Title LVII of the Revised Code, neither a shareholder of a corporation nor a subscriber to its shares is personally liable for any debts, obligations, or liabilities of the corporation in the absence of a written, enforceable agreement that is signed by the shareholder or subscriber and that specifically undertakes liability for such debts, obligations, or liabilities.

Effective Date: 03-17-2000; 10-12-2006



Section 1701.19 - Determination of fair value of property or services.

(A) When a determination of the fair value to a corporation is made by the incorporators, directors, or shareholders with respect to consideration, other than cash, paid or to be paid to the corporation for shares; or made by the directors with respect to property voluntarily contributed to the corporation; or made by the directors with respect to physical assets of the corporation that are reckoned by the directors to have a fair value to the corporation in excess of the amount at which they are carried on its books; or provided for in a decree or order as provided in section 1701.75 of the Revised Code or set forth in an agreement of merger or consolidation adopted as provided in section 1701.78, 1701.79, 1701.80, or 1701.801 of the Revised Code, then the determination shall be conclusive in any action or proceeding in which it is claimed that the fair value to the corporation of such consideration or property is or was less than the value so determined, unless the party asserting a claim affirmatively proves by clear and convincing evidence, and otherwise than by proving the difference between the value of such consideration or property and the fair value so determined, that the determination was knowingly and intentionally made, by the persons making the determination, at a value greater than the fair value of such consideration or property to the corporation.

(B) The making of an agreement to issue or dispose of shares for property or consideration other than cash or the issuance or disposition of shares in consummation of any agreement or transaction referred to in division (A) of this section shall be held to be a determination that the property or other consideration involved has a fair value to the corporation not less than the value required to justify the issuance or disposition of such shares.

Effective Date: 11-22-1986; 10-12-2006



Section 1701.20 - Enforcing payment for shares.

(A) When no provision as to time of payment for shares of a corporation is made in the contract of subscription or purchase, they shall be paid for on the call of the directors.

(B) In case of default in the payment of any contract of subscription or purchase, the corporation may collect the amount unpaid, and in addition to other remedies, unless the contract of subscription or purchase otherwise provides, the corporation, thirty days after notice setting forth such default and the time and place of the proposed sale of his shares has been given to the subscriber or purchaser by registered mail, may sell his shares at public auction. Notice of the time and place of sale shall be published once, at least fifteen days prior to such sale, in a newspaper of general circulation in the county in which the principal office of the corporation is located. Any proceeds remaining after paying the amount due on the shares and the cost of sale shall be paid to the subscriber or purchaser.

(C) If a receiver with power to collect debts due the corporation or a trustee in bankruptcy of the corporation has been appointed, all amounts unpaid on any contract of subscription or purchase shall be paid at such times and in such installments as such receiver or trustee, or the court appointing him, may direct, subject to the provisions of the contract.

Effective Date: 10-11-1955



Section 1701.21 - Conversion of shares.

(A) By the express terms of shares of any class or series, such shares may be convertible into the same or a different number of shares of any other class or series. Such express terms may contain any statements not repugnant to law for the protection of such conversion rights, including, without limiting the generality of such authority: restrictions upon the authorization or issuance of additional shares; provisions for the adjustment of the conversion price or ratio; provisions concerning rights in the event of reorganization, merger, consolidation, or lease, sale, exchange, transfer or other disposition of all, or substantially all, of the assets of the corporation; provisions for the reservation of authorized but unissued shares to satisfy such conversion rights; and restrictions upon the declaration or payment of dividends or distributions. Such express terms may also include statements, not inconsistent with the provisions of section 1701.30 of the Revised Code, to provide that upon the exercise of conversion rights the stated capital of the corporation shall be created, increased, reduced, or eliminated in the manner, at the rate, or to the extent provided therein.

(B) The corporation shall not issue any shares, with or without par value, which are convertible into shares having an aggregate par value greater than the aggregate stated capital of such convertible shares unless in each case immediately after the issuing of any of the convertible shares the corporation will have a surplus not less in amount than the excess of the aggregate par value of all the shares into which such convertible shares may be converted over the aggregate stated capital of all the outstanding convertible shares; and during the entire period that such conversion rights may be exercised, the corporation shall reserve from its surplus, solely for transfer to stated capital upon the exercise of such conversion rights, an amount equal at the time to the excess of the aggregate par value of all the shares into which the then outstanding convertible shares may be converted over the aggregate stated capital of such convertible shares; provided that the failure or inability of the corporation to maintain such reserve shall not affect the conversion rights of any outstanding convertible shares.

Effective Date: 07-30-1984



Section 1701.22 - Conversion rights.

(A) Unless the articles otherwise provide, a corporation by its directors may, subject to the provisions of this section, confer on the holder of any obligations of the corporation the right to convert such obligations into shares of any authorized class or series, on such terms as are set forth in the instrument evidencing such conversion rights. Such terms may include any statements not repugnant to law for the protection of such conversion rights, including, but without limiting the generality of such authority: restrictions upon the authorization or issuance of additional shares; provisions for the adjustment of the conversion price or ratio; provisions concerning rights in the event of reorganization, merger, consolidation, or lease, sale, exchange, transfer, or other disposition of all, or substantially all, of the assets of the corporation; provisions for the reservation of authorized but unissued shares to satisfy such conversion rights; and restrictions upon the declaration or payment of dividends or distributions. Such terms may also include statements, not inconsistent with the provisions of section 1701.30 of the Revised Code, to provide that upon the exercise of conversion rights the stated capital of the corporation shall be created or increased in the manner, at the rate, or to the extent provided therein.

(B) If the shares into which such obligations are convertible would be subject to pre-emptive rights if issued for cash, the conferring of the conversion rights must be authorized by such vote or consent of the shareholders or holders of shares of particular classes as would then be required to waive or release such pre-emptive rights to the shares required to satisfy such conversion rights if and when exercised.

(C) If at the time of conferring such conversion rights the corporation does not have authorized and unissued shares sufficient to satisfy such rights if and when exercised, the conferring of such rights must be authorized by such vote of the shareholders or holders of shares of particular classes as would then be required to adopt an amendment to the articles for the purpose of increasing the authorized number of such shares, and the shares required to be issued upon the exercise of such conversion rights shall be provided by an amendment concurrently or thereafter adopted by the shareholders or the directors.

(D) The corporation shall not issue any obligations which are convertible into shares having an aggregate par value greater than the principal amount of such obligations, unless in each case immediately after the issuing of any of the convertible obligations, the corporation will have a surplus not less in amount than the excess of the aggregate par value of all the shares into which such convertible obligations may be converted over the aggregate principal amount of the outstanding convertible obligations; and during the entire period that such conversion rights may be exercised, the corporation shall reserve, from its surplus, solely for transfer to stated capital upon the exercise of such conversion rights an amount equal at the time to the excess of the aggregate par value of all the shares into which the then outstanding convertible obligations may be converted over the aggregate principal amount of such convertible obligations; provided that the failure or inability of the corporation to maintain such reserve shall not affect the conversion rights of any outstanding convertible obligations.

Effective Date: 07-30-1984



Section 1701.23 - Redemption of shares.

(A) By the express terms of shares of any class or series, such shares may be redeemable, in whole at one time or in part from time to time, at the option of the corporation, or at a specified time or event, in such manner and upon such conditions, price, and notice as are provided in said express terms. The exercise of such right of redemption shall, however, be subject to the limitations provided in section 1701.35 of the Revised Code.

(B) Unless otherwise provided in the articles, redemption of a part only of the outstanding shares on call shall be pro rata or by lot in such manner as the directors deem equitable.

Effective Date: 10-16-1961



Section 1701.24 - Certificates for shares - fractional shares - uncertificated shares.

(A) The shares of a corporation are personal property.

(B) Unless the articles, the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code provide otherwise, a holder of shares is entitled to one or more certificates, signed by the chairperson of the board or the president or a vice-president and by the secretary, an assistant secretary, the treasurer, or an assistant treasurer of the corporation, that shall certify the number and class of shares held by the holder in the corporation, but no certificate for shares shall be executed or delivered until those shares are fully paid. When the certificate is countersigned by an incorporated transfer agent or registrar, the signature of any of those officers of the corporation may be facsimile, engraved, stamped, or printed. Although any officer of the corporation whose manual or facsimile signature is affixed to the certificate ceases to be such officer before the certificate is delivered, the certificate nevertheless shall be effective in all respects when delivered.

(C) A corporation is not obligated to but may issue fractional shares. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. In the case of uncertificated securities, the corporation may proceed as provided in divisions (C)(1) and (2) of this section. In the case of certificated securities, the corporation may execute and deliver a certificate for or including a fraction of a share or, in lieu thereof, may do any of the following:

(1) Pay to the person otherwise entitled to become a holder of a fraction of a share an amount in cash specified as the value of the fraction of a share in the articles, a resolution of the directors, or other agreement or instrument pursuant to which that fraction of a share otherwise would be issued, or, if not so specified, then the amount determined for that purpose by the directors of the issuing corporation, or the amount realized upon sale of the fraction of a share;

(2) Provide reasonable means to afford to the person the opportunity, on specified terms and conditions, to purchase or sell fractional interests in shares, to the exclusion of all rights the person otherwise might have;

(3) Execute and deliver registered or bearer scrip over the manual or facsimile signature of an officer of the corporation or of its agent for that purpose, exchangeable as provided in the scrip for full shares, but such scrip shall not entitle the holder to any rights as a shareholder except as provided in the scrip. The scrip may provide that it shall become void unless the rights of the holders are exercised within a specified period and may contain any other provisions that the corporation deems advisable. Whenever any such scrip ceases to be exchangeable for full shares, the shares that otherwise would have been issuable as provided in the scrip shall be deemed to be treasury shares unless the scrip contains other provision for their disposition.

(D) A joint estate with the incidents of a joint estate as at common law, including the right of survivorship, may be created in shares by registering the same in the case of uncertificated securities, or by executing and delivering a certificate in the case of certificated securities to two or more persons with the words "as joint tenants" or "as joint tenants with right of survivorship and not as tenants in common" following their names. Upon receipt by the corporation of proof satisfactory to it of the death of one or more joint tenants, it may register the transfer to, or execute and deliver a new certificate to, the survivor or survivors.

(E) Whenever a corporation has determined that any outstanding certificates for shares should be canceled and exchanged for other certificates, the corporation may order and require the holders of the outstanding certificates to surrender them for that purpose within a reasonable time to be fixed by the corporation. The order may provide that, until compliance with the order, any or all rights as a shareholder of the holder of any certificate so required to be surrendered shall be suspended with respect to the shares represented by the certificate. Not less than ten days before the order is to become effective, the corporation shall give notice of the order by mail to each shareholder affected by the order at the shareholder's address as it appears on the records of the corporation.

(F) The articles of a corporation, the regulations adopted by the shareholders of a corporation, or the regulations adopted by the directors of a corporation pursuant to division (A)(1) of section 1701.10 of the Revised Code may provide that some or all of any or all classes and series of shares of that corporation shall be uncertificated shares. Unless otherwise provided by the articles or regulations, the directors may provide by resolution that some or all of any or all classes and series of shares of a corporation shall be uncertificated shares, provided that the resolution shall not apply to shares represented by a certificate until the certificate is surrendered to the corporation and that the resolution shall not apply to a certificated security issued in exchange for an uncertificated security. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner of the shares a written notice containing the information required to be set forth or stated on certificates pursuant to division (A) of section 1701.25 of the Revised Code. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and the rights and obligations of the holders of certificates representing shares of the same class and series shall be identical.

Effective Date: 03-17-2000; 2008 HB374 09-30-2008



Section 1701.25 - Statements on certificate for shares.

(A) Each certificate for shares of a corporation shall state:

(1) That the corporation is organized under the laws of this state;

(2) The name of the person to whom the shares represented by the certificate are issued;

(3) The number of shares represented by the certificate;

(4) If the shares of the corporation are classified, the designation of the class, and the series, if any, of the shares represented by the certificate;

(5) On the face or the back of the certificate:

(a) The express terms, if any, of the shares represented by the certificate and of the other class or classes and series of shares, if any, which the corporation is authorized to issue; or

(b) A summary of such express terms; or

(c) That the corporation will send to the shareholder a copy of such express terms without charge within five days after receipt of written request therefor; or

(d) That a copy of such express terms is attached to and by reference made a part of such certificate and that the corporation will send to the shareholder a copy of such express terms without charge within five days after receipt of written request therefor if the copy has become detached from the certificate.

(B) No restriction on the right to transfer shares and no reservation of lien on shares shall be effective against a transferee of such shares unless there has been compliance with section 1308.11 of the Revised Code, and unless, as to certificated securities, there is set forth on the face or the back of the certificate therefor:

(1) A statement of the terms of such restriction or reservation; or

(2) A summary of the terms of such restriction or reservation and a statement that the corporation will send to the shareholder a copy of such restriction or reservation without charge within five days after receipt of written request therefor; or

(3) If such restriction or reservation is contained in the articles or regulations of the corporation, or in an instrument in writing to which the corporation is a party, a statement to that effect and a statement that the corporation will send to the shareholder a copy of such restriction or reservation without charge within five days after receipt of written request therefor; or

(4) If such restriction or reservation is contained in an instrument in writing (other than the articles or regulations of the corporation or an instrument in writing to which the corporation is a party), a statement to that effect identifying the instrument by title, date, and parties.

(C) A corporation shall send to a shareholder without charge within five days after receipt of written request therefor the copy or copies referred to in divisions (A)(5)(c) and (d) and (B)(2) and (3) of this section by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the copy or copies are sent.

Effective Date: 05-16-2002



Section 1701.26 - Transfer agents and registrars.

A corporation may open transfer books in any state for the purpose of transferring shares issued by it, and it may employ agents to keep the records of its shares, or to transfer or to register shares, or both, in any state, and the acts of such agents shall be binding on the corporation. The duties and liabilities of such agents shall be such as are agreed to by the corporation. If no such transfer agent is appointed by it to act in this state, the corporation shall keep an office in this state at which shares are transferable, and at which it keeps books in which are recorded the names and addresses of all shareholders and all transfers of shares.

Effective Date: 10-11-1955



Section 1701.27 - Replacement of lost, stolen or destroyed certificate.

(A) In case a certificate for shares is lost, stolen, or destroyed, the court of common pleas or the probate court of the county in which the principal office of the corporation is located shall have jurisdiction to hear and determine all questions respecting such loss, theft, or destruction, the person interested therein, the bond required to be given to protect the corporation or any person injured by the execution and delivery of a new certificate, the terms on which a new certificate shall be executed and delivered, and the costs and counsel fees, if any, to be allowed to the corporation.

(B) A corporation which voluntarily and in good faith executes and delivers a new certificate in lieu of one believed to have been lost, stolen, or destroyed, or which executes and delivers a new certificate in compliance with an order of a court of competent jurisdiction, may recognize the person named in the new certificate, or any certificate thereafter executed and delivered in exchange or substitution for such new certificate, as the owner of the shares described therein for all purposes, until the owner of the original certificate, or a transferee thereof without notice and for value, enjoins the corporation and the holder of any new certificate, or any certificate executed and delivered in exchange or substitution for such new certificate, from so acting.

(C) Special provisions in section 1308.41 of the Revised Code relating to the replacement of lost, apparently destroyed, or wrongfully taken securities shall govern to the exclusion of the provisions of this section on this subject, except where it clearly appears that a special provision is cumulative, in which case it and the provisions of this section on the same subject shall apply.

Effective Date: 01-01-1998



Section 1701.28 - Recognizing record ownership of shares or other securities.

(A) As used in this section "security" means scrip issued in lieu of fractional shares, warrants, and rights to purchase or subscribe for shares, and promissory obligations of a corporation in registered form.

(B) A corporation shall incur no liability if:

(1) In executing and delivering a certificate for shares or other securities of such corporation, whether upon original issue or transfer thereof, or in transferring on its records such shares or other securities, it adds to the name of the person inscribed as the owner of record of the shares or other securities such words of description, limitation, or qualification as, in the case of an original issue, are specified by the purchaser or subscriber or, in the case of transfer, as are specified in the indorsement, assignment, or instrument relative thereto;

(2) It treats any person in whose name shares or other securities stand of record on its books as the absolute owner thereof, with full competency, capacity, and authority to exercise all rights of ownership thereof irrespective of any knowledge or notice to the contrary, or any description, limitation, or qualification, or reference to any other instrument, or to the rights of any other person, appearing upon its records or upon the certificate for shares or such other securities;

(3) When any person has furnished to the issuing corporation proof, satisfactory to it, of his appointment and qualifications as:

(a) executor under the last will of a deceased holder of record of its shares or such other securities;

(b) an administrator of the estate of such a holder;

(c) a guardian, committee, or conservator of the estate of a ward or incompetent who is a holder of record of its shares or such other securities;

(d) a trustee in bankruptcy of such a holder;

(e) a statutory or judicial receiver or liquidator of the estate or affairs of such a holder; it treats such a fiduciary as the absolute owner of such shares or securities to the same extent as though such fiduciary were the holder of record thereof;

(4) When any other fiduciary has furnished to the corporation proof, satisfactory to it, of his authority to exercise any rights with respect to shares or such other securities of the corporation which do not stand of record in his name, it treats such fiduciary as entitled to exercise such rights;

(5) When two or more fiduciaries claim to be entitled to the same rights with respect to the same shares or securities, it refuses to treat any of them as entitled to such rights unless proof, satisfactory to it, is furnished as to which of such fiduciaries is entitled to the rights in question.

(C) The corporation is not obligated to inquire into the existence of, or to see to the performance or observance of, any duty or obligation to a third person by a holder of record of any of its shares or other securities or by anyone whom it may, as provided in this section, treat as the absolute owner thereof.

(D) When the corporation has treated a minor as entitled to exercise any rights of ownership in its shares or other securities, no subsequent disaffirmance or avoidance is effective as against the corporation.

(E) The rights, privileges, and immunities afforded to the corporation in this section extend also to each transfer agent and to each registrar of its shares or other securities, to its inspectors of election, and to all agents of the corporation concerned with the exercise of any rights by any of its shareholders or security holders.

(F) This section does not enlarge or affect the competency, authority, rights, privileges, immunities, or obligations of any holder of record of shares or other securities or of any fiduciary with respect to any person other than the corporation issuing such shares or other securities and its agents or representatives described in division (E) of this section; and this section does not relieve the corporation from any liability which it otherwise would have for breach by it of a contract to which it is a party, or for violation of lawful provisions in the articles or the regulations, or for participating in bad faith with a fiduciary in the breach of any duty of the latter, or from any liability by reason of transactions by the corporation involving the acquisition or disposition by it of any of its shares or other securities.

(G) A corporation is not entitled to the rights, privileges, and immunities otherwise afforded to it under this section in respect of any particular actions referred to in this section, in the event and to the extent that such action was taken contrary to the order of a court of competent jurisdiction in a proceeding to which the corporation was a party, or contrary to a judgment, order, or decree of a court of competent jurisdiction terminating, suspending, or restricting the particular rights of the holder of record of such shares or other securities or the fiduciary relationship with respect thereto, or the competency or authority of such holder or fiduciary, or transferring to or vesting in another person such relationships or rights of ownership of the shares or other securities, or directing the manner in which the authority of such holder or fiduciary shall be exercised, a certified copy of which judgment, order, or decree has been filed with the corporation prior to the taking of such action.

Effective Date: 10-11-1955



Section 1701.29 - Organizing and financing expenses.

A corporation may pay as cost of organization or reorganization the reasonable expenses incident thereto, and it may also pay or allow reasonable expenses, compensation, or discount for the sale, underwriting, or purchase of any of its shares; such payment or allowance shall not have the effect of rendering shares not fully paid and non-assessable.

Effective Date: 10-11-1955



Section 1701.30 - Stated capital.

(A) Every corporation shall have and shall carry upon its books a stated capital for each class of outstanding shares with par value for each class of outstanding shares having preference in the event of the involuntary liquidation of the corporation. Every corporation may have and, if it does have, shall carry upon its books a stated capital for any other class of outstanding shares. The stated capital of each outstanding share with par value shall be not less than its par value. The stated capital of the corporation shall be the aggregate stated capital of all classes of outstanding shares. If a particular class has stated capital, the stated capital of every share of that class outstanding at a particular time shall be identical.

(B) Subject to division (A) of this section:

(1) The stated capital of shares with stated capital that are issued or disposed of otherwise then upon conversion, change, exchange, merger, consolidation, or reorganization is the amount of consideration for such shares, unless prior to the execution and delivery of the certificates for such shares, the incorporators, directors, or shareholders, as the case may be, who fix the consideration or otherwise determine the value of any consideration for such shares, specify, in a manner not inconsistent with this section, the portion of the consideration that constitutes stated capital, whereupon any excess over such portion (except to the extent entered on the books of a transferee corporation as earned surplus in the manner provided in division (H)(3) of section 1701.32 of the Revised Code upon a combination) is capital surplus; except that in the case of shares having preference in the event of involuntary liquidation of the corporation, the portion of the consideration that constitutes stated capital shall be not less than the lesser of the entire consideration for such shares or the amount of such preference.

(2) Unless the express terms of convertible shares provide that upon the exercise of conversion rights the stated capital of the corporation shall be determined otherwise than as provided in this section and in a manner not inconsistent with this section, the stated capital, if any, of the shares issued upon the exercise of such conversion rights shall be the stated capital, if any, of the convertible shares so converted.

(3) Unless the terms of convertible obligations provide that upon the exercise of conversion rights the stated capital, if any, of the corporation shall be determined otherwise than as provided in this section and in a manner not inconsistent with this section, the stated capital, if any, of the shares issued upon the exercise of such conversion rights shall be an amount equal to the principal amount of the convertible obligations so converted.

(4) Unless the amendment to the articles that effects any change in outstanding shares provides that upon such change the stated capital of the corporation shall be created, increased, reduced, or eliminated in a manner not inconsistent with this section, the stated capital, if any, of the shares issued upon such change shall be the stated capital, if any, of the shares so changed.

(5) Unless the terms of an exchange of shares provide that upon such exchange the stated capital of the corporation shall be created, increased, reduced, or eliminated in a manner not inconsistent with this section, the stated capital, if any, of the shares issued upon such exchange shall be the stated capital, if any, of the shares so exchanged.

(6) The stated capital, if any, of each class of shares to be outstanding at the time a merger, consolidation, or reorganization becomes effective shall be the amount set forth or provided for, in a manner not inconsistent with this section, in the agreement of merger, agreement of consolidation, or plan of reorganization.

(C) The stated capital of a class of outstanding shares with or without par value may be created or increased by a transfer from any surplus however created to stated capital by order of the directors for the purpose of creating or increasing such stated capital or upon payment of dividends or distributions in shares of such class, and may be reduced or eliminated in any way provided for in section 1701.31 of the Revised Code.

(D) When a corporation having outstanding shares of more than one class has a stated capital applicable to two or more of the classes and the amount of stated capital of a particular class cannot otherwise be readily determined, the directors of the corporation may make such determination, subject to division (A) of this section.

Effective Date: 07-30-1984



Section 1701.31 - Reduction of stated capital.

A corporation shall not take any action which will require or result in reduction of the stated capital of each outstanding share with par value, to less than the par value of such share. Subject to such limitation and to such provisions as are set forth in the articles or in any contract or obligation:

(A) Whenever an outstanding redeemable share is redeemed by the corporation, or an outstanding share is purchased or otherwise acquired by the issuing corporation (otherwise than upon conversion, change, or exchange), the stated capital, if any, of the class to which such redeemed, purchased, or acquired share belongs shall thereby be reduced by an amount equal to the stated capital, if any, of such share;

(B) Whenever an outstanding share is released from subscription, the stated capital, if any, of the class to which such share belongs shall thereby be reduced by an amount equal to the stated capital, if any, of such share;

(C) Upon the exercise of conversion rights of convertible shares, the stated capital, if any, of the corporation shall be reduced if and to the extent that the express terms of such shares so provide;

(D) The stated capital of the corporation shall be reduced or eliminated, in a manner not inconsistent with section 1701.30 of the Revised Code, to the extent and in the manner that such reduction or elimination is provided for in an amendment to the articles described in division (B)(8) of section 1701.69 of the Revised Code;

(E) The stated capital, if any, of a particular class of shares may also be reduced or eliminated, in a manner not inconsistent with section 1701.30 of the Revised Code, by resolution adopted at a meeting of shareholders held for such purpose, by the affirmative vote of the holders of two-thirds of the shares of each class, regardless of limitations or restrictions in the articles on the voting rights of the shares of any such class, or, if the articles so provide or permit, a greater or lesser proportion, but not less than a majority of the shares of any class.

Effective Date: 07-30-1984



Section 1701.32 - Surplus.

(A) The surplus of a corporation is the excess of its assets over its liabilities plus stated capital, if any. The earned surplus of a corporation is the net balance of its net profits, income, gains, and losses from the date of incorporation, except as otherwise provided in this section, or from the latest date on which a deficit in earned surplus was eliminated by application of capital surplus or otherwise, after deducting distributions to shareholders and transfers to stated capital and capital surplus to the extent that such distributions and transfers are made out of earned surplus. Surplus other than earned surplus is capital surplus.

Determinations under this section may be based upon financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances, and may make use of the equity method of accounting.

(B) Capital surplus shall be classified according to its derivation and so shown on the books of the corporation, and each balance sheet shall show separately any capital surplus arising from unrealized appreciation of assets, other capital surplus, and earned surplus.

(C) If a corporation accepts a voluntary contribution of property other than its own issued shares, the directors may order all or a part of the fair value of such property to the corporation, as determined by the directors, to be entered on its books, and thereby create or add to capital surplus.

(D) In addition to any determination permitted under division (A) of this section, if the directors of a corporation determine that tangible or intangible assets of the corporation have a fair value to it in excess of the amount at which they are carried on its books, they may order all or a part of such excess so determined to be entered on its books, and thereby create or add to capital surplus.

(E) In addition to any determination permitted under division (A) of this section, the directors of a corporation that owns shares in another domestic or foreign corporation may, if they believe in good faith that the books of the issuing corporation are kept according to generally accepted accounting principles, order such shares to be carried on the books of the corporation owning them at the value shown on the books of the issuing corporation, and thereby create or add to the capital surplus of the corporation owning such shares. When shares are carried on such basis, the balance sheets of the corporation owning them shall contain a statement to that effect.

(F) The directors may order transfers from any surplus however created to stated capital of shares with or without par value, and from earned surplus to capital surplus.

(G) Pursuant to a resolution adopted by the affirmative vote of the holders of two-thirds of the shares of each class, regardless of limitations or restrictions in the articles on the voting rights of the shares of any such class or, if the articles so provide or permit, a greater or lesser proportion, but not less than a majority, of the shares of any class, a corporation may apply all or any part of capital surplus to the reduction or writing off of any deficit in earned surplus, or to the creation of a reserve for any proper purpose, and thereby make available for dividends or distributions, without notice to the shareholders as to the source of such dividends or distributions, any earned surplus remaining, or thereafter arising, but in case such action is taken, a record of it shall be made on the books of the corporation and shall appear on each balance sheet of the corporation for a period of not less than five years thereafter.

(H)

(1) In the case of a merger of one or more domestic or foreign corporations into a domestic surviving corporation, the directors of the surviving corporation may order entered on its books all or part of the earned surplus of the other constituent corporations, diminished by any deficit in earned surplus of any constituent corporation, and thereby create, add to, or diminish the earned surplus of the surviving corporation.

(2) In the case of a consolidation of a domestic corporation with one or more domestic or foreign corporations into a new domestic corporation, the directors of the new corporation may order entered on its books all or part of the earned surplus of each of the constituent corporations, diminished by any deficit in earned surplus of any constituent corporation, and thereby create earned surplus of the new corporation.

(3) In the case of a combination, the directors of the acquiring corporation may order entered on its books all or part of the earned surplus of the transferor corporations, diminished by any deficit in earned surplus of any such corporation, and thereby create, add to, or diminish the earned surplus of the acquiring corporation.

(4) In the case of a dissolution of a domestic or foreign subsidiary corporation, all shares of which are owned by a domestic corporation, the directors of the parent corporation may order entered on its books all or part of the earned surplus of the subsidiary and thereby create or add to the earned surplus of the parent.

(5) The action of the directors of a corporation in creating or adding to earned surplus, as provided in this division, must be taken, if at all, not later than ninety days after the end of the fiscal year of such corporation in which the merger, consolidation, combination, or dissolution becomes effective.

Effective Date: 11-22-1986



Section 1701.33 - Dividends and distributions.

The directors may declare dividends and distributions on outstanding shares of the corporation, subject to the following provisions:

(A) A dividend or distribution may be paid in cash, property, or shares of the corporation. The dividend or distribution shall not exceed the combination of the surplus of the corporation and the difference between the following:

(1) The reduction in surplus that results from the immediate recognition of the transition obligation under statement of financial accounting standards no. 106 (SFAS no. 106), issued by the financial accounting standards board;

(2) The aggregate amount of the transition obligation that would have been recognized as of the date of the declaration of a dividend or distribution if the corporation had elected to amortize its recognition of the transition obligation under statement of financial accounting standards no. 106.

(B) A dividend or distribution may be paid in treasury shares or in authorized but unissued shares. If paid in shares with par value, there shall be transferred from any surplus, however created, to stated capital, the amount, if any, that is necessary in order that the stated capital represented by the outstanding shares with par value, after giving effect to the dividend or distribution, will be equal to the aggregate par value of the shares, or, if the directors so determine, a greater amount shall be so transferred. If paid in shares without par value, there shall be transferred from any surplus, however created, to stated capital, only the amount, if any, that the directors determine.

(C) No dividend or distribution shall be paid to the holders of shares of any class in violation of the rights of the holders of shares of any other class, or when the corporation is insolvent or there is reasonable ground to believe that by such payment it would be rendered insolvent.

(D) No dividend or distribution on shares of any class shall be paid in shares of another class if any of the authorized shares of the latter class are already outstanding, unless either the articles so provide or the payment is authorized by the affirmative vote of the holders of at least two-thirds of the shares of the class in which payment is to be made.

(E) If the articles of a corporation engaged in whole or in part in the exploitation of mines, timber, oil wells, gas wells, quarries, or other natural resources so provide, the corporation may compute its surplus for the purpose of paying dividends and distributions without making any deduction or allowance for the depletion of such assets incidental to the exploitation and sale of them.

(F) When any portion of a dividend or distribution is paid out of capital surplus, the corporation, at the time of paying the dividend or distribution, shall notify the shareholders receiving the dividend or distribution as to the kind of surplus out of which the dividend or distribution is paid.

(G) When a dividend or distribution is to be paid in authorized but unissued shares of the corporation, the directors may provide that the dividend or distribution shall also be paid on treasury shares of the same class.

(H) The effect of a dividend or distribution is measured as of the date the dividend or distribution is authorized if the payment occurs one hundred twenty days or less after the date of authorization or as of the date the payment is made if it occurs more than one hundred twenty days after the date of authorization. If a corporation pays a dividend or distribution by delivering an obligation or other evidence of indebtedness, the date of the delivery is the date upon which the effect of the dividend or distribution is measured.

(I) A corporation's indebtedness to a shareholder incurred by reason of a dividend or distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement.

Effective Date: 03-17-2000



Section 1701.34 - Recovery of unclaimed dividend or distribution.

If a corporation has declared a cash dividend or distribution on any shares and has mailed to a shareholder at his address appearing on the records of the corporation a valid check in the amount of the dividend or distribution to which such shareholder is entitled, and such check would have been honored if duly presented to the bank on which it is drawn, no action for the recovery of such dividend or distribution or the amount thereof shall be brought by the shareholder or other person entitled to such dividend or distribution more than six years after the date of mailing the check.

Effective Date: 07-30-1984



Section 1701.35 - Purchase of own shares.

(A) A corporation by its directors may purchase shares of any class issued by it, in any of the following instances:

(1) When the articles authorize the redemption of such shares and do not prohibit such purchase;

(2) To collect or compromise a debt, claim, or controversy in good faith;

(3) From a subscriber whose shares have not been paid for in full, or in settlement or compromise of a subscription;

(4) For offering and sale, or the grant of options with respect thereto, to any or all of the employees of the corporation or of subsidiary corporations or to a trustee on their behalf, under any plan adopted or to be adopted by the directors for that purpose;

(5) From a person who has purchased such shares from the corporation under an agreement reserving to the corporation the right to repurchase or obligating it to repurchase;

(6) To avoid the issuance of or to eliminate fractional shares;

(7) When the articles in substance provide that the corporation shall have a right to repurchase if and when any shareholder desires to, or on the happening of any event is required to, sell such shares;

(8) From a shareholder who by reason of dissent is entitled to be paid the fair cash value of his shares;

(9) When authorized by the shareholders at a meeting called for such purpose, by the affirmative vote of the holders of two-thirds of the shares of each class, regardless of limitations or restrictions in the articles on the voting rights of the shares of any such class, or if the articles so provide or permit, a greater or lesser proportion, but not less than a majority, of the shares of any class;

(10) When authorized by the articles or by such vote or consent of holders of such proportion of shares, though less than a majority, of any one or more classes as is provided in the articles.

(B) A corporation shall not purchase its own shares except as provided in this section, nor shall a corporation purchase or redeem its own shares if immediately thereafter its assets would be less than its liabilities plus its stated capital, if any, or if the corporation is insolvent, or if there is reasonable ground to believe that by such purchase or redemption it would be rendered insolvent.

(C) Shares issued by a corporation which owns or controls shares entitling it to elect a majority of the directors of another corporation may be purchased by such last mentioned corporation only when and if such shares could be purchased by the issuing corporation pursuant to division (A)(9) or (10) of this section.

Effective Date: 07-30-1984



Section 1701.36 - Shares deemed retired.

(A) Whenever convertible shares are converted into shares of another class, the shares surrendered upon such conversion shall be deemed retired and shall not be reissued as convertible shares.

(B) Whenever redeemable shares are redeemed, purchased, or otherwise acquired by the corporation, such shares shall be deemed retired.

(C) Shares released from subscription shall be deemed retired.

(D) Unless otherwise provided in the articles, the directors may retire treasury shares.

Effective Date: 10-11-1955



Section 1701.37 - Corporation to keep books and records of account, minutes of proceedings and records of shareholders.

(A) Each corporation shall keep correct and complete books and records of account, together with minutes of the proceedings of its incorporators, shareholders, directors, and committees of the directors, and records of its shareholders showing their names and addresses and the number and class of shares issued or transferred of record to or by them from time to time.

(B) Upon request of any shareholder at any meeting of shareholders, there shall be produced at such meeting an alphabetically arranged list, or classified lists, of the shareholders of record as of the applicable record date, who are entitled to vote, showing their respective addresses and the number and class of shares held by each. Such list or lists when certified by the officer or agent in charge of the transfers of shares shall be prima-facie evidence of the facts shown therein. If the meeting is to be held solely or in part by means of communications equipment, then the corporation shall make the list or lists open to the examination of any shareholder or proxyholder during the whole time of the meeting on a reasonably accessible electronic network. The directors may adopt guidelines and procedures to permit the corporation to verify that any person accessing the list or lists is a shareholder or proxyholder.

(C) Any shareholder of the corporation, upon written demand stating the specific purpose thereof, shall have the right to examine in person or by agent or attorney at any reasonable time and for any reasonable and proper purpose, the articles of the corporation, its regulations, its books and records of account, minutes, and records of shareholders aforesaid, and voting trust agreements, if any, on file with the corporation, and to make copies or extracts thereof. Any written demand by an acquiring person to examine the records of shareholders for the purpose of communicating with shareholders of the issuing public corporation in connection with a meeting of shareholders called pursuant to section 1701.831 of the Revised Code shall be deemed to have been made by a shareholder of the issuing public corporation for a reasonable and proper purpose.

(D) Unless otherwise prohibited by law, if a shareholder has authorized the corporation to deliver notices of shareholder meetings required by section 1701.41 of the Revised Code to the shareholder by any means other than mail and has not rescinded that authorization, the corporation shall include the electronic mail address or other electronic contact information necessary to deliver the notice on any list or lists of shareholders prepared pursuant to division (B) or (C) of this section.

Effective Date: 05-16-2002



Section 1701.38 - Annual report.

(A) At the annual meeting of shareholders, or the meeting held in lieu of it, every corporation, except a banking corporation, shall lay before the shareholders financial statements, which may be consolidated, consisting of:

(1) A balance sheet containing a summary of the assets, liabilities, stated capital, if any, and surplus (showing separately any capital surplus arising from unrealized appreciation of assets, other capital surplus, and earned surplus) as of the end of the corporation's most recent fiscal year, except that, if consolidated financial statements are laid before the shareholders, the consolidated balance sheet shall show separately or disclose by a note the amount of consolidated surplus that does not constitute under the Revised Code earned surplus of the corporation or any of its subsidiaries and that is not classified as stated capital or capital surplus on the consolidated balance sheet;

(2) A statement of profit and loss and surplus, including a summary of profits, dividends or distributions paid, and other changes in the surplus accounts, for the period commencing with the date marking the end of the period for which the last preceding statement of profit and loss required under this section was made and ending with the date of the balance sheet or, in the case of the first statement of profit and loss, for the period commencing with the date of incorporation of the corporation and ending with the date of the balance sheet.

(B) The financial statements shall have appended to them an opinion signed by the president or a vice-president or the treasurer or an assistant treasurer of the corporation or by a public accountant or firm of public accountants to the effect that the financial statement presents fairly the financial position of the corporation and the results of its operations in conformity with generally accepted accounting principles applied on a basis consistent with that of the preceding period, or to the effect that the financial statements have been prepared on the basis of accounting practices and principles that are reasonable in the circumstances.

(C) Upon request of any shareholder made in writing or by any other means of communication authorized by the corporation prior to the date of the meeting described in division (A) of this section, the corporation shall send a copy of the financial statements laid or to be laid before the shareholders at the meeting to the shareholder by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the copy is sent on or before the later of the following:

(1) The fifth day after the receipt of the written request;

(2) The earlier of the following:

(a) The fifth day before the date of the meeting;

(b) The fifth day after the expiration of four months from the date of the balance sheet described in division (A)(1) of this section.

(D) If the meeting described in division (A) of this section is to be held solely by means of communications equipment, the corporation shall make the financial statements described in that division open to the examination of any shareholder or proxyholder during the whole time of the meeting on a reasonably accessible electronic network. The directors may adopt guidelines and procedures to permit the corporation to verify that any person accessing the financial statements is a shareholder or proxyholder.

Effective Date: 05-16-2002



Section 1701.39 - Annual meeting.

An annual meeting of shareholders for the election of directors and the consideration of reports to be laid before such meeting shall be held on a date designated by, or in the manner provided for in, the articles or in the regulations. In the absence of such designation, the annual meeting shall be held on the first Monday of the fourth month following the close of each fiscal year of the corporation. When the annual meeting is not held or directors are not elected thereat, they may be elected at a special meeting called for that purpose.

Effective Date: 09-30-1974



Section 1701.40 - Calling meeting of shareholders.

(A) Meetings of shareholders may be called by any of the following:

(1) The chairperson of the board, the president, or, in case of the president's absence, death, or disability, the vice-president authorized to exercise the authority of the president;

(2) The directors by action at a meeting, or a majority of the directors acting without a meeting;

(3) Persons who hold twenty-five per cent of all shares outstanding and entitled to vote at the meeting, unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code specify for that purpose a smaller or larger proportion but not in excess of fifty per cent;

(4) Such other officers or persons as the articles or the regulations authorize to call the meetings.

(B) Meetings of shareholders may be held either within or without this state if so provided in the articles or the regulations. The articles or regulations may authorize the directors to determine that the meeting shall not be held at any physical place, but instead may be held solely by means of communications equipment as authorized by division (C) of this section. If the corporation is an issuing public corporation and the articles or regulations do not require that a meeting be held at a particular physical place and also authorize the directors to fix the place of the meeting, the directors may determine that the meeting shall not be held at any physical place, but instead may be held solely by means of communications equipment as authorized by division (C) of this section. In the absence of any such provision, all meetings shall be held at the principal office of the corporation in this state.

(C) If authorized by the directors, the shareholders and proxyholders who are not physically present at a meeting of shareholders may attend a meeting of shareholders by use of communications equipment that enables the shareholder or proxyholder an opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting and to speak or otherwise participate in the proceedings contemporaneously with those physically present. Any shareholder using communications equipment will be deemed present in person at the meeting whether the meeting is to be held at a designated place or solely by means of communications equipment. The directors may adopt guidelines and procedures for the use of communications equipment in connection with a meeting of shareholders to permit the corporation to verify that a person is a shareholder or proxyholder and to maintain a record of any vote or other action.

Effective Date: 05-16-2002; 10-12-2006



Section 1701.41 - Notice of meeting.

(A) Written notice stating the time, place, if any, and purposes of a meeting of the shareholders, and the means, if any, by which shareholders can be present and vote at the meeting through the use of communications equipment shall be given either by personal delivery or by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the notice is given, not less than seven nor more than sixty days before the date of the meeting unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code specify a longer period: (1) to every shareholder of record entitled to notice of the meeting; (2) by or at the direction of the president or the secretary or any other person required or permitted by the regulations to give that notice. If mailed or sent by overnight delivery service, the notice shall be sent to the shareholder at the shareholder's address as it appears on the records of the corporation. If sent by another means of communication authorized by the shareholder, the notice shall be sent to the address furnished by the shareholder for those transmissions. Notice of adjournment of a meeting need not be given if the time and place, if any, to which it is adjourned and the means, if any, by which shareholders can be present and vote at the adjourned meeting through the use of communications equipment are fixed and announced at the meeting.

(B) Upon request in writing delivered either in person or by registered mail to the president or the secretary by any persons entitled to call a meeting of shareholders, that officer shall forthwith cause to be given to the shareholders entitled to notice of a meeting to be held on a date not less than seven nor more than sixty days after the receipt of the request, as the officer may fix, unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code specify a longer period for this purpose. If the notice is not given within fifteen days after the delivery or mailing of the request, or that shorter or longer period as the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code specify for this purpose, the persons calling the meeting may fix the time of meeting and give notice of the time of meeting as provided in division (A) of this section, or cause the notice to be given by any designated representative.

(C) Any authorization by a shareholder to send notices given pursuant to this chapter by any means other than in person or by mail or overnight delivery service is revocable by written notice to the corporation either by personal delivery or by mail, overnight delivery service, or any other means of communication authorized by the corporation. If sent by another means of communication authorized by the corporation, the notice shall be sent to the address furnished by the corporation for those transmissions. Any authorization by a shareholder to send notices given pursuant to this chapter by any means other than in person or by mail or overnight delivery service will be deemed to have been revoked by the shareholder if (1) the corporation has attempted to make delivery of two consecutive notices in accordance with that authorization, and (2) the secretary or an assistant secretary of the corporation, or other person responsible for giving of notice, has received notice that, or otherwise believes that, delivery has not occurred. However, an inadvertent failure to treat the inability to deliver notice as a revocation will not invalidate any meeting of shareholders or other action.

Effective Date: 05-16-2002; 10-12-2006



Section 1701.42 - Waiver of notice.

Notice of the time, place, if any, and purposes of any meeting of shareholders or directors, as the case may be, whether required by law, the articles, the regulations, or (in the case of directors) the bylaws, may be waived in writing, either before or after the holding of such meeting, by any shareholder, or by any director, which writing shall be filed with or entered upon the records of the meeting. The attendance of any shareholder or any director at any such meeting without protesting, prior to or at the commencement of the meeting, the lack of proper notice shall be deemed to be a waiver by the shareholder or director of notice of such meeting. A telegram, cablegram, electronic mail, or an electronic or other transmission capable of authentication that appears to have been sent by a person described in this section and that contains a waiver by that person is a writing for the purposes of this section.

Effective Date: 05-16-2002



Section 1701.43 - Notice requirements may be dispensed with.

Any requirement imposed by law, the articles, the regulations, or the bylaws, with respect to the giving or sending of any notice or communication to any shareholder or director as such whose address as it appears upon the records of the corporation is outside of the United States, may be dispensed with, and no action taken shall be affected or invalidated by the failure to give or send any such notice or communication in so far as compliance with any such requirement is at the time prohibited by, or dependent upon the obtaining of a license or consent under, any act of congress or any rules, regulations, proclamations, or executive orders issued under authority of any such act.

Effective Date: 10-11-1955



Section 1701.44 - Qualifications of voters.

(A) Except to the extent that the voting rights of the shares of any class are increased, limited, or denied by the express terms of such shares, and except as provided in scrip issued in lieu of a certificate for a fraction of a share, each outstanding share regardless of class shall entitle the holder thereof to one vote on each matter properly submitted to the shareholders for their vote, consent, waiver, release, or other action, subject to the provisions with respect to cumulative voting in section 1701.55 of the Revised Code.

(B) Unless the articles, the regulations adopted by the shareholders, the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code, or the contract of subscription for shares otherwise provides, a shareholder shall be entitled to vote even though the shareholder's shares have not been fully paid, but shares upon which an installment of the consideration for such shares is overdue and unpaid shall not be voted.

Effective Date: 10-11-1955; 10-12-2006



Section 1701.45 - Director to fix record date.

(A) For any lawful purpose, including, without limitation, the determination of the shareholders who are entitled: (1) to receive notice of or to vote at a meeting of shareholders; (2) to receive payment of any dividend or distribution; (3) to receive or exercise rights of purchase of or subscription for, or exchange or conversion of, shares or other securities, subject to contract rights with respect to the shares or securities; or (4) to participate in the execution of written consents, waivers, or releases; the directors may fix a record date which shall not be a date earlier than the date on which the record date is fixed and, in the cases provided for in clauses (1), (2) and (3) above, shall not be more than sixty days, unless the articles or the regulations specify a shorter or a longer period for that purpose, preceding the date of the meeting of the shareholders, or the date fixed for the payment of any dividend or distribution, or the date fixed for the receipt or the exercise of rights, as the case may be.

(B) If a meeting of the shareholders is called by persons entitled to call the meeting or action is taken by shareholders without a meeting, and if the directors fail or refuse, within the time that the persons calling the meeting or initiating other action may request, to fix a record date for the purpose of clause (1) or (4) of division (A) of this section, then the persons calling the meeting or initiating other action may fix a record date for either of those purposes, subject to the limitations set forth in division (A) of this section.

(C) The record date for the purpose of clause (1) of division (A) of this section shall continue to be the record date for all adjournments of such meeting, unless the directors or the persons who fixed the original record date, subject to the limitations set forth in division (A) of this section, fix another record date, and in case a new record date is so fixed, notice of the record date and of the date to which the meeting has been adjourned shall be given to shareholders of record as of that date in accordance with the same requirements as those applying to a meeting newly called.

(D) The directors may close the share transfer books against transfers of shares during the whole or any part of the period provided for in division (A) of this section, including the date of the meeting of the shareholders and the period ending with the date, if any, to which the meeting is adjourned.

(E) If no record date is fixed, the record date for determining the shareholders who are entitled to receive notice of, or who are entitled to vote at, a meeting of shareholders shall be the date next preceding the day on which notice is given, or the date next preceding the day on which the meeting is held, as the case may be.

(F) The record date for a change of shares shall be the time when the certificate of amendment or of amended articles effecting the change is filed in the office of the secretary of state.

(G) If the directors do not fix a record date for determining shareholders entitled to payment of any dividend or distribution, the record date is the date that the directors authorize the dividend or distribution.

Effective Date: 03-17-2000



Section 1701.46 - Voting by fiduciaries and minors.

(A) As used in this section, "consent" includes, without limitation, waivers, releases, and also writings signed by holders of shares in lieu of taking action at meetings of shareholders. Objections to consents, in order to be effective for the purposes of this section, must be filed with the corporation before the consents in question have been acted upon.

(B) Fiduciaries and minors may vote and execute consents in respect of shares which stand of record in their respective names.

(C) When any person has furnished to the issuing corporation proof, satisfactory to it, of his appointment and qualification as: executor under the last will of a deceased holder of record of its shares; an administrator of the estate of such a holder; a guardian, committee, or conservator of the estate of a ward or incompetent who is a holder of record of its shares; a trustee in bankruptcy of such a holder; or a statutory or judicial receiver or liquidator of the estate or affairs of such a holder; such fiduciary may vote and execute consents with respect to such shares as though he were the holder of record thereof.

(D) When any other fiduciary has furnished to the issuing corporation proof, satisfactory to it, of his authority to do so, he may vote and execute consents and objections to consents with respect to shares not of record in his name.

(E) If shares stand of record in the names of two or more persons, whether fiduciaries, joint tenants, tenants in common, or otherwise, or if two or more persons have the same fiduciary relationship respecting such shares, then in the absence of proof satisfactory to the issuing corporation to the contrary, (1) with respect to voting and executing consents and objections to consents, if more than one person attends the meeting, a majority of those attending if they concur in any action may act for all; if more than one acts in executing consents or objections to consents and the number executing consents shall exceed the number executing objections to consents, the former may act for all; and likewise if the number executing objections to consents shall exceed the number executing consents, the greater number may act for all; if only one of said persons attends the meeting, or executes a consent and no other of said persons executes an objection to such consent, then that one may act for all; and if an even number attend the meeting and a majority of all the persons so attending do not agree on any particular issue, or if one or more execute consents and a like number execute objections to consents, each person so attending or executing consents or objections to consents may act with respect to an equal number of shares; (2) in the exercise of any other rights of ownership with respect to such shares, a majority of all such persons may act for all.

(F) This section does not enlarge or affect the rights or obligations of a holder of record of shares or of a fiduciary or a minor with respect to any person other than the corporation issuing such shares and its agents or representatives, including, without limitation, inspectors of election, concerned with the exercise of the powers referred to in this section.

(G) A holder of record of shares and a fiduciary who is not a holder of record of shares may not vote or execute consents or objections to consents contrary to the order of a court of competent jurisdiction in a proceeding to which the corporation is a party, or contrary to a judgment, order, or decree of a court of competent jurisdiction terminating, suspending, or restricting such rights of the holder of record of such shares or the fiduciary relationship with respect thereto, or the competency or authority of such holder or fiduciary, or transferring to or vesting in another person such relationships or rights of ownership of such shares, or directing the manner in which the powers of such holder or fiduciary shall be exercised, a certified copy of which judgment, order, or decree shall have been filed with the corporation prior to the exercise of the powers in question.

(H) The powers referred to in this section, of a minor and, in the absence of proof satisfactory to the issuing corporation to the contrary, of a fiduciary, may be exercised in person or by proxy appointed in writing, and such proxy may be vested with discretionary authority.

Effective Date: 10-11-1955



Section 1701.47 - Voting by corporations.

(A) When any domestic corporation, nonprofit or for profit, holds shares of a domestic or foreign corporation, the chairman of the board, the president, any vice-president, the secretary, or the treasurer of the corporation holding such shares, and any such officer or cashier or trust officer of a banking or trust corporation holding shares of a domestic or foreign corporation, and any like officer of a foreign corporation, nonprofit or for profit, or of a foreign banking or trust corporation, holding shares of a domestic corporation, shall conclusively be deemed to have authority to vote on behalf of the corporation holding such shares, and to appoint proxies and to execute consents, waivers, and releases on its behalf, unless before a vote is taken or a consent, waiver, or release is acted upon it appears by a certified copy of the regulations, the by-laws, or a resolution of the trustees, directors, or executive committee of said corporation that such authority does not exist or is vested in some other officer or person.

(B) For the purposes of this section, a person exercising such authority as such officer is prima-facie deemed to be duly elected, qualified, and acting as such officer.

(C) No corporation shall directly or indirectly vote any shares issued by it. Shares which under this division of this section are not entitled to be voted shall not be considered as outstanding for the purpose of computing the voting power of the corporation or of shares of any class.

Effective Date: 10-11-1955



Section 1701.48 - Voting by proxy.

(A) A person who is entitled to attend a shareholders' meeting, to vote at a shareholders' meeting, or to execute consents, waivers, or releases may be represented at the meeting or vote at the meeting, may execute consents, waivers, and releases, and may exercise any of the person's other rights, by proxy or proxies appointed by a writing signed by the person or appointed by a verifiable communication authorized by the person.

(B) Any transmission that creates a record capable of authentication, including, but not limited to, a telegram, a cablegram, electronic mail, or an electronic, telephonic, or other transmission, that appears to have been transmitted by a person described in division (A) of this section, and that appoints a proxy is a sufficient verifiable communication to appoint a proxy. A photographic, photostatic, facsimile transmission, or equivalent reproduction of a writing that is signed by a person described in division (A) of this section and that appoints a proxy is a sufficient writing to appoint a proxy.

(C) No appointment of a proxy is valid after the expiration of eleven months after it is made unless the writing or verifiable communication specifies the date on which it is to expire or the length of time it is to continue in force. No proxy appointed for or in connection with the shareholder authorization of a control share acquisition pursuant to section 1701.831 of the Revised Code is valid if it provides that it is irrevocable or if it is sought, appointed, and received other than both:

(1) In accordance with all applicable requirements of the law of this state and the law of the United States;

(2) Separate and apart from the sale or purchase, contract or tender for sale or purchase, or request or invitation for tender for sale or purchase, of shares of the issuing public corporation.

(D) Every appointment of a proxy shall be revocable unless that appointment is coupled with an interest, except that, as provided in division (C) of this section, proxies appointed for or in connection with the shareholder authorization of a control share acquisition pursuant to section 1701.831 of the Revised Code shall be revocable at all times prior to the obtaining of that shareholder authorization, whether or not coupled with an interest. A revocation of a revocable appointment may be made only as provided in this section. Without affecting any vote previously taken, the person appointing a proxy may revoke a revocable appointment by a later appointment received by the corporation or by giving notice of revocation to the corporation in writing, in a verifiable communication, or in open meeting. The presence at a meeting of the person appointing a proxy does not revoke the appointment.

(E) A revocable appointment of a proxy is not revoked by the death or incompetency of the maker unless, before the vote is taken or the authority granted is otherwise exercised, written notice of the death or incompetency of the maker is received by the corporation from the executor or administrator of the estate of the maker or from the fiduciary having control of the shares in respect of which the proxy was appointed.

(F) Unless the writing or verifiable communication appointing a proxy otherwise provides:

(1) Each proxy has the power of substitution, and, if three or more proxies are appointed, a majority of them or of their substitutes may appoint one or more substitutes to act for all.

(2) If more than one proxy is appointed, then (a) with respect to voting or executing consents, waivers, or releases, or objections to consents at a shareholders' meeting, a majority of the proxies that attend the meeting, or if only one attends then that one, may exercise all the voting and consenting authority at the meeting; and if one or more attend and a majority do not agree on any particular issue, each proxy so attending shall be entitled to exercise that authority with respect to an equal number of shares; (b) with respect to exercising any other authority, a majority may act for all.

Effective Date: 09-13-1999



Section 1701.49 - Voting trusts.

(A) By written agreement certificates for shares of a corporation may be deposited within or without this state by any holder or holders thereof with one or more persons as trustees, or with any depositary designated by or pursuant to such agreement to act for such trustees, for the purpose and with the effect of granting to such trustees or a majority of them, or to such persons as may be designated by or pursuant to such agreement, all the voting, consenting, or other rights in respect of the shares represented by such certificates, or such of these rights as may be specified in the agreement, or for such other lawful purposes as may be specified in the agreement, for such period and upon such terms as may be stated therein.

In the case of uncertificated securities, the deposit of the shares may be accomplished by registration in the name of the trustee or trustees as provided in division (F) of this section.

(B) No such agreement which grants the voting or consenting rights in respect of shares shall be irrevocable for a period of more than ten years, unless the voting or consenting rights granted thereby are coupled with an interest in the shares to which such rights relate, except that, if the agreement so provides, such irrevocable grant may be extended for additional periods of not more than ten years each, upon the affirmative vote or assent of the beneficial owners of not less than a majority of the shares deposited under the agreement. Such rights shall be deemed coupled with an interest in the shares if granted in connection with: an option, authority, or contract to buy or sell the shares or a part thereof; a pledge of the shares to secure the performance or nonperformance of any act; the performance or nonperformance of any act, or agreement for an act, by the corporation issuing the shares; or any other act or thing constituting an interest sufficient in law to support a power coupled therewith.

(C) The trustees under the agreement may issue, or cause to be issued by their depositary or agent, voting trust certificates registered in the name of the owners thereof. So far as consistent with the agreement and the voting trust certificates issued thereunder, the provisions of Chapter 1308., and of sections 1701.01 to 1701.99 of the Revised Code, with respect to the transfer of certificates for shares shall apply to transfers of such voting trust certificates.

Voting trust certificates must be in certificated form, and interests in a voting trust shall not be eligible for treatment as uncertificated securities.

(D) The agreement may include any terms not repugnant to law, including provisions defining, limiting, or regulating the exercise of the authority, and the liability of, the trustees, or of such persons as are designated by or pursuant to any such agreement to exercise the voting, consenting, or other rights in respect of the deposited shares or to act as depositary thereunder.

(E) An executed counterpart of the agreement may be filed with the secretary of the corporation, and upon such filing shall be open to inspection by any shareholder at the office of the corporation at all reasonable times.

(F) The certificates for shares so deposited may be surrendered to and canceled by the issuing corporation, and if this is done new certificates therefor shall be issued by the corporation in the names of the trustees or of such persons as are designated by or pursuant to the agreement, as specified in a writing signed by the trustees and delivered to the issuing corporation. The new certificates shall be delivered to the trustees, or to any depositary, as the trustees may direct. The new certificates shall be issued in such manner that it shall appear that they are issued pursuant to the agreement, and in the entry of ownership in the proper books of the corporation that fact shall also be noted.

If the corporation has elected to issue uncertificated securities, shares in uncertificated form may be deposited, with the effect provided by division (A) of this section, by registration in the name of the trustee or trustees or of such persons as are designated by or pursuant to the agreement, in accordance with Chapter 1308. of the Revised Code.

(G) Shares issued by a foreign corporation may be made the subject of an agreement under this section.

(H) The rights conferred by this section are in addition to rights at common law, and no limitation established by this section shall limit rights at common law.

(I) Any such agreement shall be conclusively deemed to have been made under the common law, and not under this section, if the agreement so states.

Effective Date: 01-01-1998



Section 1701.50 - Inspectors of elections.

(A) Unless the articles or the regulations otherwise provide:

(1) The directors, in advance of any meeting of shareholders, may appoint inspectors of election to act at such meeting or any adjournment thereof;

(2) If inspectors are not so appointed, the officer or person acting as chairman of any such meeting may, and on the request of any shareholder or his proxy shall, make such appointment;

(3) In case any person appointed as inspector fails to appear or to act, the vacancy may be filled by appointment made by the directors in advance of the meeting, or at the meeting by the officer or person acting as chairman.

(B) If there are three or more inspectors, the decision, act, or certificate of a majority of them shall be effective in all respects as the decision, act, or certificate of all.

(C) The inspectors shall determine the number of shares outstanding, the voting rights with respect to each, the shares represented at the meeting, the existence of a quorum, and the authenticity, validity, and effect of proxies; receive votes, ballots, consents, waivers, or releases; hear and determine all challenges and questions arising in connection with the vote; count and tabulate all votes, consents, waivers, and releases; determine and announce the result; and do such acts as are proper to conduct the election or vote with fairness to all shareholders.

(D) On request, the inspectors shall make a report in writing of any challenge, question, or matter determined by them and execute a certificate of any fact found by them.

(E) The certificate of the inspectors shall be prima-facie evidence of the facts stated therein and of the vote as certified by them.

Effective Date: 10-11-1955



Section 1701.51 - Quorum at shareholders' meetings.

(A) Unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code otherwise provide, the shareholders present in person, by proxy, or by the use of communications equipment at any meeting of shareholders shall constitute a quorum for such meeting, but no action required by law, the articles, or the regulations to be authorized or taken by the holders of a designated proportion of the shares of any particular class or of each class, may be authorized or taken by a lesser proportion.

(B) Unless the articles or the regulations otherwise provide, the holders of a majority of the voting shares represented at a meeting, whether or not a quorum is present, may adjourn such meeting from time to time.

Effective Date: 05-16-2002; 10-12-2006



Section 1701.52 - Vote of shareholders required - proportion.

Notwithstanding any provision in sections 1701.01 to 1701.98, inclusive, of the Revised Code requiring for any purpose the vote, consent, waiver, or release of the holders of a designated proportion (but less than all) of the shares of any particular class or of each class, the articles may provide that for such purpose the vote, consent, waiver, or release of the holders of a greater or lesser proportion of the shares of such particular class or of each class shall be required, but unless otherwise expressly permitted by such sections such proportion shall be not less than a majority.

Effective Date: 10-11-1955



Section 1701.53 - Vote of shareholders required for rescission or revocation.

The authorization or taking of any action by vote, consent, waiver, or release of the shareholders may be rescinded or revoked by the same vote, consent, waiver, or release as at the time of rescission or revocation would be required to authorize or take such action in the first instance, subject to the contract rights of other persons.

Effective Date: 10-01-1955



Section 1701.54 - Action by shareholders or directors without a meeting.

(A) Unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code prohibit the authorization or taking of any action of the shareholders or of the directors without a meeting, any action that may be authorized or taken at a meeting of the shareholders or of the directors, as the case may be, may be authorized or taken without a meeting with the affirmative vote or approval of, and in a writing or writings signed by all the shareholders who would be entitled to notice of a meeting of the shareholders held for such purpose, or all the directors, respectively, which writing or writings shall be filed with or entered upon the records of the corporation. Any certificate with respect to the authorization or taking of any such action that is required to be filed in the office of the secretary of state shall recite that the authorization or taking of such action was in a writing or writings approved and signed as specified in this section.

(B) A telegram, cablegram, electronic mail, or an electronic or other transmission capable of authentication that appears to have been sent by a person described in division (A) of this section and that contains an affirmative vote or approval of that person is a signed writing for the purposes of this section. The date on which that telegram, cablegram, electronic mail, or electronic or other transmission is sent is the date on which the writing is signed.

Effective Date: 05-16-2002; 10-12-2006



Section 1701.55 - Election of directors - cumulative voting.

(A) At a meeting of shareholders at which directors are to be elected, only persons nominated as candidates shall be eligible for election as directors.

(B) Unless the articles set forth alternative election standards, at all elections of directors, the candidates receiving the greatest number of votes shall be elected.

(C) Unless the articles provide that no shareholder of a corporation may cumulate the shareholder's voting power, each shareholder has the right to vote cumulatively if notice in writing is given by any shareholder to the president, a vice-president, or the secretary of a corporation, not less than forty-eight hours before the time fixed for holding a meeting of the shareholders for the purpose of electing directors if notice of the meeting has been given at least ten days before the meeting, and, if the ten days' notice has not been given, not less than twenty-four hours before the meeting time, that the shareholder desires that the voting at such election shall be cumulative, provided that an announcement of the giving of that notice is made upon the convening of the meeting by the chairperson or secretary or by or on behalf of the shareholder giving the notice.

(D) Unless the articles provide that no shareholder of a corporation may cumulate the shareholder's voting power, each shareholder has the right, subject to the notice requirements contained in division (C) of this section, to cumulate the voting power the shareholder possesses and to give one candidate as many votes as the number of directors to be elected multiplied by the number of the shareholder's votes equals, or to distribute the shareholder's votes on the same principle among two or more candidates, as the shareholder sees fit.

Effective Date: 07-24-1986; 2007 HB134 01-01-2008; 2008 HB374 09-30-2008



Section 1701.56 - Number and qualifications of directors - provisional director.

(A) Except as provided in division (B) of this section and section 1701.911 of the Revised Code:

(1) The number of directors may be fixed by the articles or the regulations , but the number so fixed shall not be less than one.

(2) Unless the articles or the regulations fix the number of directors or provide the manner in which such number may be fixed or changed by the shareholders, the number may be fixed or changed to a number not less than one at a meeting of the shareholders called for the purpose of electing directors at which a quorum is present, by the affirmative vote of the holders of a majority of the shares which are represented at the meeting and entitled to vote on the proposal. In addition to the authority of the shareholders to fix or change the number of directors and the manner in which such number may be fixed or changed, the articles or the regulations may authorize the directors to change the number of directors, may specify the manner in which the directors are to change the number of directors and limitations upon the directors use of this authority, and may authorize the directors who are in office to fill any director's office that is created by an increase in the number of directors. No reduction in the number of directors shall of itself have the effect of shortening the term of any incumbent director.

(3) The directors shall be natural persons of at least eighteen years of age and shall have such qualifications, if any, as are stated in the articles or the regulations.

(B) The court of common pleas of the county in which a corporation maintains its principal office may, pursuant to division (A) of section 1701.911 of the Revised Code, order the appointment of a provisional director for the corporation without regard to the number or qualifications of directors stated in the articles or regulations of the corporation.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 10-31-1979



Section 1701.57 - Term and classification of directors.

(A) Unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code provide for a different term (which may not exceed three years from the date of election and until a successor is elected), each director shall hold office until the next annual meeting of the shareholders and until a successor is elected, or until the director's earlier resignation, removal from office, or death.

(B) The articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code may provide:

(1) For the classification of directors into either two or three classes consisting of not less than three directors each, provided that where all shares of a corporation entitled to elect a class of directors are owned of record by one or two shareholders, the number of directors of each class may be less than three, but not less than the number of shareholders entitled to elect directors of such class;

(2) That the terms of office of the several classes need not be uniform, except that no term shall exceed the maximum period specified in division (A) of this section.

Effective Date: 10-31-1979; 10-12-2006



Section 1701.58 - Removal of directors and filling vacancies.

(A) The office of a director becomes vacant if the director dies or resigns. A resignation shall take effect immediately or at such other time as the director may specify.

(B) The directors may remove any director and thereby create a vacancy in the board:

(1) If by order of court the director has been found to be of unsound mind, or if the director is adjudicated a bankrupt;

(2) If within sixty days, or within any other period of time as is prescribed in the articles or the regulations, from the date of the director's election the director does not qualify by accepting in writing the director's election to that office or by acting at a meeting of the directors, and by acquiring the qualifications specified in the articles or the regulations; or if, for such period as is prescribed in the articles or the regulations, the director ceases to hold the required qualifications.

(C) Except as otherwise provided in this division, if the shareholders have the right to vote cumulatively in the election of directors, then, unless the articles, the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code expressly provide that no director may be removed from office or that removal of directors requires a greater vote than that specified in this division, all the directors, all the directors of a particular class, or any individual director may be removed from office, without assigning any cause, by the vote of the holders of a majority of the voting power entitling them to elect directors in place of those to be removed, except that, unless all the directors, or all the directors of a particular class, are removed, no individual director shall be removed if the votes of a sufficient number of shares are cast against the director's removal that, if cumulatively voted at an election of all the directors, or all the directors of a particular class, as the case may be, would be sufficient to elect at least one director. In the case of an issuing public corporation whose directors are classified pursuant to section 1701.57 of the Revised Code, the shareholders may effect a removal under this division only for cause.

(D) If the shareholders do not have the right to vote cumulatively in the election of directors, then, unless the articles, the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code expressly provide that no director may be removed from office or that removal of directors requires a greater vote than that specified in this division, all the directors, all the directors of a particular class, or any individual director may be removed from office, without assigning any cause, by the vote of the holders of a majority of the voting power entitling them to elect directors in place of those to be removed; except that in the case of an issuing public corporation whose directors are classified pursuant to section 1701.57 of the Revised Code, the shareholders may effect that removal only for cause.

(E) In case of any removal pursuant to division (C) or (D) of this section, a new director may be elected at the same meeting for the unexpired term of each director removed. Failure to elect a director to fill the unexpired term of any director removed is deemed to create a vacancy in the board.

(F) Unless the articles or the regulations otherwise provide, the remaining directors, though less than a majority of the whole authorized number of directors, may, by the vote of a majority of their number, fill any vacancy in the board for the unexpired term. Under this section, a vacancy exists if the shareholders increase the authorized number of directors but fail at the meeting at which such increase is authorized, or an adjournment of that meeting, to elect the additional directors provided for, or if the shareholders fail at any time to elect the whole authorized number of directors.

Effective Date: 02-20-2002; 10-12-2006; 2008 HB374 09-30-2008



Section 1701.59 - Authority of directors - bylaws.

(A) Except where the law, the articles, or the regulations require action to be authorized or taken by shareholders, all of the authority of a corporation shall be exercised by or under the direction of its directors. For their own government, the directors may adopt bylaws that are not inconsistent with the articles or the regulations. The selection of a time frame for the achievement of corporate goals shall be the responsibility of the directors.

(B) A director shall perform the director's duties as a director, including the duties as a member of any committee of the directors upon which the director may serve, in good faith, in a manner the director reasonably believes to be in or not opposed to the best interests of the corporation, and with the care that an ordinarily prudent person in a like position would use under similar circumstances. A director serving on a committee of directors is acting as a director.

(C) In performing a director's duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, that are prepared or presented by any of the following:

(1) One or more directors, officers, or employees of the corporation who the director reasonably believes are reliable and competent in the matters prepared or presented;

(2) Counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence;

(3) A committee of the directors upon which the director does not serve, duly established in accordance with a provision of the articles or the regulations, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(D) For purposes of division (B) of this section, the following apply:

(1) A director shall not be found to have violated the director's duties under division (B) of this section unless it is proved by clear and convincing evidence that the director has not acted in good faith, in a manner the director reasonably believes to be in or not opposed to the best interests of the corporation, or with the care that an ordinarily prudent person in a like position would use under similar circumstances, in any action brought against a director, including actions involving or affecting any of the following:

(a) A change or potential change in control of the corporation, including a determination to resist a change or potential change in control made pursuant to division (F)(7) of section 1701.13 of the Revised Code;

(b) A termination or potential termination of the director's service to the corporation as a director;

(c) The director's service in any other position or relationship with the corporation.

(2) A director shall not be considered to be acting in good faith if the director has knowledge concerning the matter in question that would cause reliance on information, opinions, reports, or statements that are prepared or presented by the persons described in divisions (C)(1) to (3) of this section to be unwarranted.

(3) Nothing contained in this division limits relief available under section 1701.60 of the Revised Code.

(E) A director shall be liable in damages for any action that the director takes or fails to take as a director only if it is proved by clear and convincing evidence in a court of competent jurisdiction that the director's action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to the corporation or undertaken with reckless disregard for the best interests of the corporation. Nothing contained in this division affects the liability of directors under section 1701.95 of the Revised Code or limits relief available under section 1701.60 of the Revised Code. This division does not apply if, and only to the extent that, at the time of a director's act or omission that is the subject of complaint, the articles or the regulations of the corporation state by specific reference to this division that the provisions of this division do not apply to the corporation.

(F) For purposes of this section, a director, in determining what the director reasonably believes to be in the best interests of the corporation, shall consider the interests of the corporation's shareholders and, in the director's discretion, may consider any of the following:

(1) The interests of the corporation's employees, suppliers, creditors, and customers;

(2) The economy of the state and nation;

(3) Community and societal considerations;

(4) The long-term as well as short-term interests of the corporation and its shareholders, including the possibility that these interests may be best served by the continued independence of the corporation.

(G) Nothing contained in division (D) or (E) of this section affects the duties of either of the following:

(1) A director who acts in any capacity other than the director's capacity as a director;

(2) A director of a corporation that does not have issued and outstanding shares that are listed on a national securities exchange or are regularly quoted in an over-the-counter market by one or more members of a national or affiliated securities association, who votes for or assents to any action taken by the directors of the corporation that, in connection with a change in control of the corporation, directly results in the holder or holders of a majority of the outstanding shares of the corporation receiving a greater consideration for their shares than other shareholders.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 03-17-2000



Section 1701.591 - Close corporation agreement.

(A) In order to qualify as a close corporation agreement under this section, the agreement shall meet the following requirements:

(1) Every person who is a shareholder of the corporation at the time of the agreement's adoption, whether or not entitled to vote, shall have assented to the agreement in writing;

(2) The agreement shall be set forth in the articles, the regulations, or another written instrument;

(3) The agreement shall include a statement that it is to be governed by this section.

(B) A close corporation agreement that is not set forth in the articles or the regulations shall be entered in the record of minutes of the proceedings of the shareholders of the corporation and shall be subject to the provisions of division (C) of section 1701.92 of the Revised Code.

(C) Irrespective of any other provisions of this chapter, but subject to division (D)(2) of this section, a close corporation agreement may contain provisions, which shall be binding on the corporation and all of its shareholders, regulating any aspect of the internal affairs of the corporation or the relations of the shareholders among themselves, including the following:

(1) Regulation of the management of the business and affairs of the corporation;

(2) The right of one or more shareholders to dissolve the corporation at will or on the occurrence of a specified event or contingency;

(3) The obligation to vote the shares of a person as specified, or voting requirements, including the requirement of the affirmative vote or approval of all shareholders or of all directors, which voting requirements need not appear in the articles unless the close corporation agreement is set forth in the articles;

(4) The designation of the persons who shall be the officers or directors of the corporation;

(5) The authority of any individual who holds more than one office of the corporation to execute, acknowledge, or certify in more than one capacity any instrument required to be executed, acknowledged, or certified by the holders of two or more offices;

(6) The terms and conditions of employment of an officer or employee of the corporation without regard to the period of employment;

(7) The declaration and payment of dividends or distributions or the division of profits;

(8) Elimination of the board of directors, restrictions upon the exercise by directors of their authority, or delegation to one or more shareholders or other persons of all or part of the authority of the directors;

(9) Conferring on any shareholder or agent of a shareholder the absolute right, without the necessity of stating any purpose, to examine and copy during usual business hours any of the corporation's records or documents to which reference is made in section 1701.37 of the Revised Code;

(10) Prohibition of or limitation upon the issuance or sale by the corporation of any of its shares, including treasury shares, without the affirmative vote or approval of the holders of all or a proportion of the outstanding shares or unless other specified terms and conditions are met;

(11) Arbitration of issues on which the shareholders are deadlocked in voting power or on which the directors or other parties managing the corporation are deadlocked;

(12) Dispensing with the annual meeting of shareholders unless a shareholder, by written notice to the president or secretary either by personal delivery or by mail within thirty days after the end of the most recent fiscal year of the corporation, requests that the meeting be held.

(D) Except as may be necessary to give effect to divisions (C)(3), (5), (8), (9), and (12) and division (I) of this section, any provision of a close corporation agreement that does either of the following shall be invalid:

(1) Eliminates the filing with the secretary of state of any document required under this chapter or changes the required form or content of the document;

(2) Waives or alters the effect of any of the provisions of section 1701.03, 1701.18, 1701.24, 1701.25, 1701.30, 1701.31, 1701.32, 1701.33, 1701.35, 1701.37, 1701.38, 1701.39, 1701.591, 1701.91, 1701.93, 1701.94, 1701.95, or the first sentence of section 1701.64 of the Revised Code.

Unless otherwise provided in the close corporation agreement, the invalidity of a provision pursuant to this division does not affect the validity of the remainder of the agreement.

Any certificate that is required to be filed with the secretary of state with respect to the authorization or taking of any action pursuant to a close corporation agreement that would not be permitted under this chapter in the absence of division (C) of this section shall recite the existence of a close corporation agreement that authorizes the action.

(E)

(1) Except as provided in division (E)(2) of this section, a close corporation agreement may be amended or terminated by the affirmative vote or written consent of the holders, then parties to the close corporation agreement, of all of the outstanding shares of each class or, as may be provided by the close corporation agreement, of the holders, then parties to the close corporation agreement, of a proportion of not less than four-fifths of the outstanding shares of each class. If a close corporation agreement is amended or terminated by the written consent of the holders of fewer than all of the shares, the secretary of the corporation shall mail a copy of the amendment or a notice of the termination to each shareholder who did not so consent. If a close corporation agreement set forth in the articles is amended, the amendment shall not be effective unless it is filed as an amendment to the articles pursuant to section 1701.73 of the Revised Code. No corporation with respect to which a close corporation agreement is in effect shall cause to occur any of the actions described in division (I)(1)(a), (b), or (c) of this section unless the action has been authorized by the affirmative vote or written consent of the holders, then parties to the close corporation agreement, of that proportion of shares of each class that is required to terminate the close corporation agreement.

(2) A close corporation agreement that was in existence on December 31, 1993, and that did not specify on that date and that has not specified since that date the proportion of shares required to amend or terminate the close corporation agreement may be amended or terminated by the affirmative vote or written consent of the holders, then parties to the close corporation agreement, of four-fifths of the outstanding shares of each class.

(F) No close corporation agreement is invalid among the parties or in respect of the corporation on any of the following grounds:

(1) The agreement is an attempt to treat the corporation as if it were a partnership or to arrange the relationship of the parties in a manner that would be appropriate only among partners;

(2) The agreement provides for the conduct of the affairs of a corporation or relations among shareholders in any manner that would be inappropriate or unlawful under provisions of this chapter other than those set forth in division (D)(2) of this section or under other applicable law;

(3) The agreement interferes with the authority or discretion of the directors;

(4) The agreement has not been filed with the minutes as required by division (B) of this section.

(G) If a close corporation agreement provides that there shall be no board of directors, both of the following apply:

(1) The shareholders, for the purposes of any statute or rule of law relating to corporations, are deemed to be the directors and to have all of the liabilities, immunities, defenses, and indemnifications of directors with respect to any action or inaction of the corporation, except that any shareholder who is not permitted by the articles, the regulations, or the close corporation agreement to vote on or assent to an action or assent to an inaction shall not be liable as a director with respect to the action or inaction.

(2) Except to the extent that the voting rights of the shares of a class are increased, limited, or denied by the articles, the regulations, or the close corporation agreement, each outstanding share regardless of class shall entitle its holder to one vote on each matter, including any matter normally voted on by directors, that is properly submitted to the shareholders for their vote, consent, waiver, release, or other action.

(H) The existence of a close corporation agreement shall be noted conspicuously on the face or the back of every certificate for shares of the corporation and a purchaser or transferee of shares represented by a certificate on which such a notation so appears shall be conclusively considered to have taken delivery with notice of the close corporation agreement. Any transferee of shares by gift, bequest, or inheritance and any purchaser or transferee of shares with knowledge or notice of a close corporation agreement is bound by the agreement and shall be considered to be a party to the agreement.

(I)

(1) A close corporation agreement becomes invalid under any of the following circumstances:

(a) Shares of the corporation are listed on a national securities exchange.

(b) Shares of the corporation are registered under section 12(g) of the "Securities Exchange Act of 1934," 48 Stat. 892, 15 U.S.C. 781, as amended.

(c) Shares of the corporation have been included in a registration statement that has become effective pursuant to the "Securities Act of 1933," 84 Stat. 74, 15 U.S.C. 77a-77 aa, and the corporation is required to file periodic reports and information pursuant to section 15(d) of the "Securities Exchange Act of 1934," 48 Stat. 892, 15 U.S.C. 77m, as amended.

(d) Shares of the corporation are transferred or issued to a person who takes delivery of the certificate for the shares other than by gift, bequest, or inheritance and without knowledge or notice of the close corporation agreement; that person delivers to the corporation a written rejection of the close corporation agreement within ninety days after the date on which that person first received notice of the existence of the close corporation agreement or within three years of the date of transfer or issuance, whichever is earlier; and the corporation does not offer in writing, within thirty days after the date on which the corporation received the written rejection, to purchase the shares from that person for the full amount paid for the shares, or, having made an offer to purchase the shares for that amount, the corporation, upon that person's acceptance of the offer, does not purchase the shares in accordance with division (I)(3) of this section.

(2) A close corporation agreement does not become invalid and the person to whom the shares are transferred or issued is not entitled to any payment from the corporation pursuant to division (I)(3) of this section if both of the following apply:

(a) Shares of the corporation are transferred or issued to a person who takes delivery of the certificate for the shares other than by gift, bequest, or inheritance and without knowledge or notice of the close corporation agreement;

(b) That person does either of the following:

(i) Fails to deliver a written rejection of the close corporation agreement to the corporation within ninety days after the date on which that person first received notice of the existence of the close corporation agreement or within three years of the date of transfer or issuance, whichever is earlier;

(ii) Fails, within thirty days after the date on which that person receives a written offer by the corporation to purchase the shares from that person for the full amount paid for the shares, to accept the offer.

(3) If shares of a corporation are transferred or issued to a person who takes delivery of the certificate for the shares other than by gift, bequest, or inheritance and without knowledge or notice of the close corporation agreement and that person accepts an offer by the corporation to purchase the shares, the corporation shall pay to that person the full amount paid for the shares within seven days after that person delivers to the corporation the certificate for the shares and proof of payment of the amount paid for the shares. If the amount paid for the shares included property other than cash, the corporation, at its option, may return the property to that person or may pay to that person cash in an amount equal to the fair market value of the property on the date of transfer or issuance of the shares, as determined in good faith by the corporation. A shareholder who transfers shares to a person who takes delivery of the certificate for the shares other than by gift, bequest, or inheritance and without knowledge or notice of the close corporation agreement is liable to the corporation, upon the corporation's written demand made upon the shareholder within ninety days after the date on which the corporation made payment for the shares, for the full amount that the corporation paid for the shares. Upon receiving payment in that amount from the shareholder, the corporation shall transfer the shares to the shareholder.

(4) In the event of the invalidity of a close corporation agreement and unless otherwise provided in the close corporation agreement, any provision contained in the close corporation agreement that would not be invalid under any other section of this chapter or under other applicable law remains valid and binding on the parties to the close corporation agreement.

Any officer of the corporation who learns of the occurrence of any event causing the invalidity of the close corporation agreement shall immediately give written notice of the invalidity to all of the shareholders.

If a close corporation agreement set forth in the articles of the corporation is terminated or becomes invalid, the officers of the corporation shall promptly sign and file the certificate of amendment prescribed by section 1701.73 of the Revised Code, setting forth the reason for the termination or invalidity and deleting the close corporation agreement from the articles. If the officers fail to execute and file the certificate within thirty days after the occurrence of the event giving rise to the termination or invalidity, the certificate may be signed and filed by any shareholder and shall set forth a statement that the person signing the certificate is a shareholder and is filing the certificate because of the failure of the officers to do so.

(J) A close corporation agreement, in the sound discretion of a court exercising its equity powers, is enforceable by injunction, specific performance, or other relief that the court may determine to be fair and appropriate.

(K) This section shall not be construed as prohibiting any other lawful agreement among two or more shareholders.

(L) No corporation with respect to which a close corporation agreement is in effect, shall issue shares in uncertificated form, and any provision of the articles or regulations or any resolution of the directors of such a corporation, providing for the issuance of shares in uncertificated form, shall be ineffective during any period in which a close corporation agreement is in effect. The adoption of a close corporation agreement shall act as a transfer instruction to the corporation to replace uncertificated securities with appropriate certificated securities.

(M) If the annual meeting of the shareholders is dispensed with in accordance with a provision in the close corporation agreement authorized by division (C)(12) of this section, the annual financial statements required by section 1701.38 of the Revised Code shall be delivered to each shareholder on or before the last date upon which the annual meeting otherwise could have been held.

(N) The amendments to this section that are effective April 4, 1985, are remedial in nature and apply to all close corporation agreements created on or after November 17, 1981. The amendments to this section that are effective December 31, 1993, are remedial in nature and, except as those amendments otherwise provide, apply to all close corporation agreements created on or after November 17, 1981.

Effective Date: 01-01-1998; 2008 HB374 09-30-2008



Section 1701.60 - Contract, action or transaction not void or voidable.

(A) Unless otherwise provided in the articles or the regulations:

(1) No contract, action, or transaction shall be void or voidable with respect to a corporation for the reason that it is between or affects the corporation and one or more of its directors or officers, or between or affects the corporation and any other person in which one or more of its directors or officers are directors, trustees, or officers, or have a financial or personal interest, or for the reason that one or more interested directors or officers participate in or vote at the meeting of the directors or a committee of the directors that authorizes such contract, action, or transaction, if in any such case any of the following apply:

(a) The material facts as to his or their relationship or interest and as to the contract, action, or transaction are disclosed or are known to the directors or the committee and the directors or committee, in good faith reasonably justified by such facts, authorizes the contract, action, or transaction by the affirmative vote of a majority of the disinterested directors, even though the disinterested directors constitute less than a quorum of the directors or the committee;

(b) The material facts as to his or their relationship or interest and as to the contract, action, or transaction are disclosed or are known to the shareholders entitled to vote thereon and the contract, action, or transaction is specifically approved at a meeting of the shareholders held for such purpose by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the corporation held by persons not interested in the contract, action, or transaction; or

(c) The contract, action, or transaction is fair as to the corporation as of the time it is authorized or approved by the directors, a committee of the directors, or the shareholders;

(2) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the directors, or of a committee of the directors that authorizes the contract, action, or transaction;

(3) The directors, by the affirmative vote of a majority of those in office, and irrespective of any financial or personal interest of any of them, shall have authority to establish reasonable compensation, that may include pension, disability, and death benefits, for services to the corporation by directors and officers, or to delegate such authority to one or more officers or directors.

(B) Nothing contained in divisions (A)(1) and (2) of this section shall limit or otherwise affect the liability of directors under section 1701.95 of the Revised Code.

(C) For purposes of division (A) of this section, a director is not an interested director solely because the subject of the contract, action, or transaction may involve or affect a change in control of the corporation or his continuation in office as a director of that corporation.

(D) For purposes of this section, "action" means a resolution adopted by the directors or a committee of the directors of a corporation.

Effective Date: 11-22-1986



Section 1701.61 - Meetings of directors.

Unless otherwise provided in the articles, the regulations, or the bylaws, and subject to the exceptions, applicable during an emergency as that term is defined in section 1701.01 of the Revised Code, for which provision is made in division (F) of section 1701.11 of the Revised Code:

(A) Meetings of the directors may be called by the chairperson of the board, the president, any vice-president, or any two directors.

(B) Meetings of the directors may be held at any place within or without the state and, unless the articles or the regulations prohibit participation by directors at a meeting by means of communications equipment, meetings of the directors may be held through any communications equipment if all persons participating can hear each other and participation in a meeting pursuant to this division shall constitute presence at the meeting.

(C) Notice of the place, if any, and time of each meeting of the directors shall be given to each director either by personal delivery or by mail, telegram, cablegram, overnight delivery service, or any other means of communication authorized by the director at least two days before the meeting. The notice need not specify the purposes of the meeting.

(D) Notice of adjournment of a meeting need not be given if the time and place to which it is adjourned are fixed and announced at the meeting.

Effective Date: 05-16-2002



Section 1701.62 - Quorum for directors' meeting.

Unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code otherwise provide, and subject to the exceptions applicable during an emergency, as that term is defined in section 1701.01 of the Revised Code, for which provision is made in division (F) of section 1701.11 of the Revised Code, a majority of the whole authorized number of directors is necessary to constitute a quorum for a meeting of the directors, except that a majority of the directors in office constitutes a quorum for filling a vacancy in the board. The act of a majority of the directors present at a meeting at which a quorum is present is the act of the board, unless the act of a greater number is required by the articles, the regulations adopted by the shareholders, the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code, or the bylaws.

Effective Date: 10-31-1967; 10-12-2006



Section 1701.63 - Executive and other committees of directors - subcommittees.

(A) The regulations may provide for the creation by the directors of an executive committee or any other committee of the directors, to consist of one or more directors, and may authorize the delegation to any such committee of any of the authority of the directors, however conferred, other than the authority of filling vacancies among the directors or in any committee of the directors and other than the authority to adopt, amend, or repeal regulations.

(B) The directors may appoint one or more directors as alternate members of any committee described in division (A) of this section, who may take the place of any absent member or members at any meeting of the particular committee.

(C) Each committee described in division (A) of this section shall serve at the pleasure of the directors, shall act only in the intervals between meetings of the directors, and shall be subject to the control and direction of the directors.

(D) Unless otherwise provided in the regulations or ordered by the directors, any committee described in division (A) of this section may act by a majority of its members at a meeting or by a writing or writings signed by all of its members.

(E) Unless participation by members of any committee described in division (A) of this section at a meeting by means of communications equipment is prohibited by the articles, the regulations, or an order of the directors, meetings of the particular committee may be held through any communications equipment if all persons participating can hear each other. Participation in a meeting pursuant to this division constitutes presence at the meeting.

(F) An act or authorization of an act by any committee described in division (A) of this section within the authority delegated to it shall be as effective for all purposes as the act or authorization of the directors.

(G) Unless otherwise provided in the articles, the regulations, or the resolution of the directors creating a committee described in division (A) of this section, a committee described in division (A) of this section may create one or more subcommittees, each subcommittee to consist of one or more members of the committee, and may delegate to a subcommittee any or all of the powers and authority of the committee.

Effective Date: 03-17-2000; 10-12-2006



Section 1701.64 - Officers - authority and removal.

(A) The officers of a corporation shall consist of a president, a secretary, a treasurer, and, if desired, a chairman of the board, one or more vice-presidents, and such other officers and assistant officers as may be deemed necessary. The officers shall be elected by the directors. The chairman of the board shall be a director. Unless the articles or the regulations otherwise provide, none of the other officers need be a director. Any two or more offices may be held by the same person, but no officer shall execute, acknowledge, or verify any instrument in more than one capacity if such instrument is required by law or by the articles, the regulations, or the bylaws to be executed, acknowledged, or verified by two or more officers. Unless the articles or the regulations otherwise provide, all officers shall be elected annually.

(B) Unless the articles or the regulations otherwise provide, and subject to the exceptions, applicable during an emergency, as that term is defined in section 1701.01 of the Revised Code, for which provision is made in division (F) of section 1701.11 of the Revised Code:

(1) All officers, as between themselves and the corporation, shall respectively have such authority and perform such duties as are determined by the directors;

(2) Any officer may be removed, with or without cause, by the directors without prejudice to the contract rights of such officer. The election or appointment of an officer for a given term, or a general provision in the articles, the regulations, or the bylaws with respect to term of office, shall not be deemed to create contract rights;

(3) The directors may fill any vacancy in any office occurring from whatever reason.

Effective Date: 10-31-1967



Section 1701.65 - Corporate mortgages.

The directors may authorize any mortgage, pledge, or deed of trust of all or any of the property of the corporation of any description, or any interest therein, for the purpose of securing the payment or performance of any obligation or contract. Unless otherwise provided in the articles, no vote or consent of shareholders is necessary for such action.

Effective Date: 10-11-1955



Section 1701.66 - Recording of railroad or public utility mortgages.

(A) A mortgage of property of any description, or any interest in the property, made (1) by a corporation that is a railroad or a public utility as defined by sections 4907.02, 4905.02, and 4905.03 of the Revised Code; (2) by a corporation, domestic or foreign, organized for the purpose of constructing, acquiring, owning, or operating a railroad or public utility, as so defined, or any part of a railroad or public utility, or, as a common carrier, a trolley bus system, in whole or in part in this state; (3) by a municipal corporation pursuant to Section 12 of Article XVIII, Ohio Constitution; (4) by the state, a county, or a municipal corporation, pursuant to Chapter 165. of the Revised Code, or a port authority pursuant to section 4582.06 or 4582.31 of the Revised Code; or (5) by an electric cooperative as defined by section 4928.01 of the Revised Code, shall be recorded in the office of the county recorder of each county in this state in which any of that property is situated or employed . However, a mortgage by such mortgagor that includes rolling stock or movable equipment such as cars, locomotives, or trolley buses, motor buses, or other vehicles, or machines for aerial transportation, may be filed in the office of the secretary of state, and when so filed shall have the same effect, as to the lien created by the mortgage on that rolling stock, movable equipment, or machines, as though filed in the office of the recorder of each county in which the rolling stock, movable equipment, or machines are situated or employed. In lieu of filing an original of the mortgage described in this division, a true copy of the mortgage, with an affidavit by the mortgagor, the mortgagee, or an agent of either that it is a true copy, may be filed.

(B) Any mortgage described in division (A) of this section shall be a lien on the property described in the mortgage from the respective times of the filing of the mortgage for record with the recorders of the appropriate counties; but any such mortgage covering rolling stock, movable equipment, or machines described in division (A) of this section shall be a lien on that stock or equipment or those machines from the time of the filing of the mortgage, or a true copy of the mortgage, with the secretary of state.

(C) If any mortgage by its terms creates a lien upon any property that may thereafter be acquired by the mortgagor, it shall be a lien upon all the interest of the mortgagor in that after-acquired property from the date of its acquisition, if the mortgage was or is recorded or filed as provided in this section.

(D) The secretary of state shall charge and collect, for every mortgage or true copy of the mortgage filed in the secretary of state's office under this section, a fee of ten dollars and, for each page in excess of twenty-five pages an additional fee of one dollar. The secretary of state shall endorse on the mortgage or true copy the time of its filing and shall keep a record of the filing in a book to be kept for that purpose, giving the names of all parties to the mortgage, alphabetically arranged, the date of the mortgage, and the time of its filing. The mortgage or true copy and the record of its filing shall be open to public inspection. When the mortgage is canceled, the date of cancellation shall be entered on the margin of the record of the mortgage.

(E) Mortgages of the character described in this section need not be otherwise filed or refiled as security interests under Chapter 1309. of the Revised Code.

(F) Nothing contained in this section shall make inapplicable the provisions of Chapters 4505. to 4519. of the Revised Code, relating to motor vehicles.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-2001



Section 1701.67 - Using facsimile signatures.

When any note, bond, or other evidence of indebtedness of a corporation is authenticated or countersigned by an incorporated trustee, the signature of any officer of the corporation authorized to sign any such instrument may be facsimile, engraved, stamped, or printed. Although any officer of the corporation whose manual or facsimile signature is affixed to any such instrument ceases to be such officer before the instrument is delivered, such instrument nevertheless shall be effective in all respects when delivered.

Effective Date: 10-11-1955



Section 1701.68 - Usury.

No domestic or foreign corporation, or anyone on its behalf, shall interpose the defense or make the claim of usury in any proceeding upon or with reference to any obligation of such corporation; nor shall any corporate note, bond, or other evidence of indebtedness, mortgage, pledge, or deed of trust, be set aside, impaired, or adjudged invalid by reason of anything contained in laws prohibiting usury or regulating interest rates.

Effective Date: 10-11-1955



Section 1701.69 - Amendments to articles.

(A) The articles may be amended from time to time in any respect if the articles as amended set forth all such provisions as are required in, and, except for an amendment to the articles described in division (B) (11) of this section, only such provisions as may properly be in, original articles filed at the time of adopting the amendment, and, if a change in issued shares is to be made, or if as the result of any amendment the stated capital of any class of shares is to be created, increased, reduced, or eliminated, then such provisions, not inconsistent with section 1701.30 of the Revised Code, as are necessary to effect such change, or to effect such creation, increase, reduction, or elimination of stated capital.

(B) Without limiting the generality of the authority to amend the articles, the articles may be amended to do any of the following:

(1) Change the name of the corporation;

(2) Change the place in this state where its principal office is to be located;

(3) Change, enlarge, or diminish its purpose or purposes;

(4) Increase or decrease the authorized number of shares of any class;

(5) Authorize shares of a new class or classes;

(6) Increase or decrease the par value of issued or unissued shares with par value;

(7) Change issued or unissued shares of any class, whether with or without par value, into the same or a different number of shares of any class with or without par value, theretofore or then authorized;

(8) Provide that, as a result of an amendment described in division (B)(6), (7), or (11) of this section, the stated capital of any class of shares shall be created, increased, reduced, or eliminated, consistent with section 1701.30 of the Revised Code, except that, in the case of any amendment to change the corporation into a nonprofit corporation, the stated capital of the corporation may be reduced or eliminated;

(9) Change any of the express terms of issued or unissued shares of any class or series, which change may include the discharge, adjustment, or elimination of rights to accrued undeclared cumulative dividends or distributions on the shares of such class or series;

(10) Eliminate the right of every shareholder to vote cumulatively in the election of directors or to delete a provision that eliminates that right;

(11) Change a corporation into a nonprofit corporation;

(12) Change any provision of the articles or add any provision that may properly be included in the articles.

Effective Date: 05-16-2002; 2008 HB374 09-30-2008



Section 1701.70 - Procedure for amending articles by directors - incorporators.

(A) If initial directors are not named in the articles, before subscriptions to shares have been received and before the incorporators have elected directors, the incorporators may adopt an amendment to the articles by a writing signed by them. If initial directors are named in the articles, or if the incorporators have elected directors and have not received subscriptions, then before subscriptions to shares have been received, the directors may adopt an amendment to the articles.

(B) The directors may adopt an amendment to the articles in the following cases:

(1) When and to the extent authorized by the articles, the directors may adopt an amendment determining, in whole or in part, the express terms, within the limits set forth in this chapter, of any class of shares before the issuance of any shares of that class, or of one or more series within a class before the issuance of shares of that series. When no shares of a series created by an amendment to the articles under division (B)(1) of this section have been issued and no option or right to acquire any share of that series is outstanding, the directors may adopt an amendment to reduce the number of shares in that series or to eliminate from the articles all references to the series and to make other appropriate changes that are required by the elimination of the series.

(2) When the corporation has issued shares or obligations convertible into shares of the corporation or has granted options to purchase any shares, and the conversion or option rights are set forth in the articles or have been approved by the same vote of shareholders as, at the time of the approval, would have been required to amend the articles to authorize the shares required for that purpose, and the corporation does not have sufficient authorized but unissued shares to satisfy those conversion or option rights, the directors may adopt an amendment to authorize the shares.

(3) Whenever shares of any class or series have been redeemed, or have been surrendered to or acquired by the corporation upon conversion, exchange, purchase, or otherwise, the directors may adopt an amendment to reduce the authorized number of shares of that class or series by the number so redeemed, surrendered, or acquired; and when all of the issued shares of a class or series have been redeemed or surrendered to or acquired by the corporation, the directors may adopt an amendment to eliminate from the articles all references to the shares of that class or series and to make other appropriate changes that are required by the elimination.

(4) When articles have been amended and any change of issued or unissued shares provided for in the amendment or amended articles has become effective, the directors may adopt an amendment to eliminate from the articles all references to the change of shares and to make any other appropriate changes that are required by the elimination; however, an amendment to articles that is so adopted by the directors shall contain a statement with respect to the authorized number and the par value, if any, of the shares of each class.

(5) After a merger or consolidation, in which the surviving or new corporation is a domestic corporation, becomes effective, the directors may adopt an amendment:

(a) To eliminate from the articles any statement or provision pertaining exclusively to the merger or consolidation, or that was required to be set forth in the agreement of merger or consolidation and that would not be required in original articles or amendments to articles filed at the time the statement or provision was adopted;

(b) To make any other appropriate changes required by that elimination.

An amendment to articles adopted by the directors under division (B)(5) of this section need not contain or continue any statement with respect to the amount of stated capital.

(6) Unless otherwise provided in the articles, the directors may adopt an amendment changing the name of the corporation.

(7) The directors may adopt an amendment changing the place in this state where the principal office of the corporation is to be located.

(8) When the directors have declared a dividend or distribution on any class of outstanding shares of the corporation to be paid in shares of the same class, the directors may adopt an amendment to proportionately increase the authorized number of shares of the class, provided that the corporation has only one class of shares outstanding or the dividend or distribution is not substantially prejudicial to the holders of any other class of the corporation's shares, and further provided that such an amendment be adopted concurrently with the amendment described in division (B)(10) of this section when the dividend or distribution is declared on outstanding shares with par value.

(9) The directors may adopt an amendment to change each issued and unissued authorized share of an outstanding class into a greater number of shares of that class and to proportionately increase the authorized number of shares of that class, provided that the corporation has only one class of shares outstanding or the change is not substantially prejudicial to the holders of any other class of the corporation's shares, and further provided that such an amendment be adopted concurrently with the amendment described in division (B)(10) of this section when the change is made to outstanding shares with par value.

(10) Concurrently with the adoption of an amendment under division (B)(8) or (9) of this section, the directors may adopt an amendment decreasing the par value of issued and unissued shares of a particular class to the extent necessary to prevent an increase in the aggregate par value of the outstanding shares of the class as a result of the dividend or distribution described in division (B)(8) of this section or the change described in division (B)(9) of this section.

(C) If a vote on the adoption of an amendment is required by division (B)(4) of section 1701.71 of the Revised Code, any amendment to the articles adopted pursuant to division (B) of this section that creates a class or series of shares the express terms of which provide for the convertibility of the shares into shares of another class shall also require the approval of the holders, voting as a class, of any issued and outstanding shares into which the shares may be converted.

(D) Divisions (B)(6) to (10) of this section shall not apply to a corporation with one hundred or fewer shareholders unless the corporation was created on or after May 16, 2002, or the articles of the corporation have been amended in compliance with section 1701.71 or 1701.73 of the Revised Code specifically to make those divisions applicable.

Effective Date: 05-16-2002; 2008 HB374 09-30-2008



Section 1701.71 - Shareholders may adopt amendments.

(A)

(1) Except as otherwise provided in this division or division (A)(2) of this section, the shareholders, at a meeting held for that purpose, may adopt an amendment, including any amendment that could be adopted by the directors, by the affirmative vote of the holders of shares entitling them to exercise two-thirds of the voting power of the corporation on the proposal or, if the articles provide or permit, by the affirmative vote of a greater or lesser proportion, but not less than a majority, of such voting power, and by the affirmative vote of the holders of shares of any particular class that is required by the articles. Any amendment that would change or eliminate the classification of directors of an issuing public corporation whose directors are classified pursuant to section 1701.57 of the Revised Code shall be adopted by the shareholders only at a meeting expressly held for that purpose, by the affirmative votes required under this division, and also by the affirmative vote of the holders of at least a majority of disinterested shares voted on the proposal determined as specified in division (C)(9) of section 1704.01 of the Revised Code. If, at the time an amendment to eliminate cumulative voting rights permitted by division (B)(10) of section 1701.69 of the Revised Code is acted upon by the shareholders, a corporation does not have issued and outstanding shares that are listed on a national securities exchange or are regularly quoted in an over-the-counter market by one or more members of a national or affiliated securities association, that amendment shall not be adopted if the votes of a sufficient number of shares are cast against the amendment that, if cumulatively voted at an election of all the directors, or all the directors of a particular class, as the case may be, would at the time the amendment is acted upon by the shareholders be sufficient to elect at least one director.

(2) Whenever under division (B) of this section the holders of shares of any particular class are entitled to vote as a class on the adoption of an amendment, the amendment, in order to be adopted, must receive the affirmative vote of the holders of at least two-thirds of the shares of that class or, if the articles provide or permit, a greater or lesser proportion, but not less than a majority, of the shares of that class. If the proposed amendment would authorize any particular corporate action that, under any applicable provision of law or under the existing articles, could be authorized only by or pursuant to a specified vote of shareholders, the amendment, in order to be adopted, must receive the affirmative vote so specified.

(B) Regardless of limitations or restrictions in the articles on the voting rights of the shares of any class, the holders of shares of a particular class, and in the cases specified in divisions (B)(6), (7), and (8) of this section the holders of shares of every class, shall be entitled to vote as a class on the adoption of an amendment that does any of the following:

(1) Increases or decreases the par value of the issued shares of the particular class, except in the case of an amendment to the articles adopted by the directors pursuant to division (B)(10) of section 1701.70 of the Revised Code;

(2) Changes issued shares of the particular class, whether with or without par value, into a lesser number of shares of the same class or into the same or a different number of shares of any other class, with or without par value, previously or then authorized;

(3) Changes the express terms, or adds express terms, of the shares of the particular class in any manner substantially prejudicial to the holders of the shares;

(4) Changes the express terms of issued shares of any class senior to the particular class in any manner substantially prejudicial to the holders of shares of the particular class;

(5) Authorizes shares of another class that are convertible into, or authorizes the conversion of shares of another class into, shares of the particular class, or authorizes the directors to fix or alter conversion rights of shares of another class that are convertible into shares of the particular class; provided, however, both of the following apply:

(a) The failure to obtain the shareholders' approval only prevents the conversion of the shares until the shareholders' approval is obtained and does not otherwise affect the authorization or any other express terms of the shares;

(b) The articles may provide that no vote of the holders of common shares, as a class, is required in connection with the authorization of shares of any class that are convertible into common shares.

(6) Provides, in the case of an amendment described in division (B)(1) or (2) of this section, that the stated capital of the corporation shall be reduced or eliminated as a result of the amendment, or provides, in the case of an amendment described in division (B)(5) of this section, that the stated capital of the corporation shall be reduced or eliminated upon the exercise of such conversion rights, provided that any reduction or elimination is consistent with section 1701.30 of the Revised Code;

(7) Changes substantially the purposes of the corporation, or provides that a subsequent amendment to the articles may be adopted that changes substantially the purposes of the corporation;

(8) Changes a corporation into a nonprofit corporation.

(C) An amendment that changes a corporation into a nonprofit corporation shall contain a statement of purposes proper in the case of a nonprofit corporation and a statement that, after the effective date of the amendment, the corporation shall be subject to the provisions of the Revised Code relating to nonprofit corporations. In the case of a corporation formed on or after June 9, 1927, the amendment also shall provide for the cancellation of all outstanding shares and the terms and considerations, if any, for the cancellation. In the case of a corporation formed prior to June 9, 1927, the amendment may provide for the cancellation of outstanding shares, but if it does not so provide, the amendment shall contain a provision forbidding the payment of dividends or distributions on any shares after the effective date of the amendment.

Effective Date: 05-16-2002



Section 1701.72 - Amended articles.

(A) The incorporators, the directors, and the shareholders, in the cases where they are respectively authorized to adopt an amendment to the articles, may, in addition thereto or in lieu thereof, adopt amended articles by the same action or vote as that required to adopt the amendment.

(B) The directors may adopt amended articles to consolidate the original articles and all previously adopted amendments to the articles that are in force at the time, or the shareholders at a meeting held for such purpose may adopt such amended articles by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the corporation on such proposal.

(C) Except as provided in division (D) of this section, amended articles shall set forth all such provisions as are required in, and only such provisions as may properly be in, original articles or amendments to articles filed at the time of adopting the amended articles and shall contain a statement that they supersede the existing articles; provided, however, that amended articles adopted by the directors or the shareholders need not contain any statement with respect to initial stated capital.

(D) Where by amended articles a corporation is changed into a non-profit corporation, the amended articles shall set forth all such provisions as are required in, and may set forth such other provisions as may properly be in, original articles of a non-profit corporation filed at the time of adopting such amended articles, other than with respect to the initial trustees, and shall set forth all such further provisions as are required in an amendment to change the corporation into a non-profit corporation, together with a statement that the amended articles supersede the existing articles.

Effective Date: 10-11-1955



Section 1701.73 - Filing and signing of certificate of amendment or amended articles.

(A)

(1) Upon the adoption of any amendment or amended articles, a certificate containing a copy of the resolution adopting the amendment or amended articles, a statement of the manner of its adoption, and, in the case of adoption of the resolution by the incorporators or directors, a statement of the basis for such adoption, shall be filed with the secretary of state, and thereupon the articles shall be amended accordingly, any change of shares provided for in the amendment or amended articles shall become effective, and the amended articles shall supersede the existing articles.

(2) Except as provided in division (A)(3) of this section, when an amendment or amended articles are adopted by the directors pursuant to section 1701.70 of the Revised Code, the corporation shall send notice of the amendment or amended articles, and a copy or summary of the amendment or amended articles, by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the notice and copy or summary are sent, to each shareholder of the corporation of record as of the date on which the directors approved the amendment or amended articles. The notice shall be sent to the shareholders within twenty days after the filing of the certificate required by division (A)(1) of this section.

(3) Any corporation that files periodic reports with the United States securities and exchange commission pursuant to section 13 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78m, as amended, or section 15(d) of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o(d), as amended, may satisfy the notice to shareholders of record requirement of division (A)(2) of this section by including a copy or summary of the amendment or amended articles in a report filed in accordance with those provisions within twenty days after the filing of the certificate required by division (A)(1) of this section.

(B) When an amendment or amended articles are adopted by the incorporators, the certificate described in division (A)(1) of this section shall be signed by each of them.

(C) When an amendment or amended articles are adopted by the directors or by the shareholders, the certificate described in division (A)(1) of this section shall be signed by any authorized officer.

(D) A copy of an amendment or amended articles changing the name of a corporation or its principal office in this state, certified by the secretary of state, may be filed for record in the office of the county recorder of any county in this state, and for such recording, the county recorder shall charge and collect the same fee as provided for in division (A)(1) of section 317.32 of the Revised Code. The copy shall be recorded in the records of deeds.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 05-16-2002; 10-12-2006



Section 1701.74 - Dissenting shareholders.

(A) If an amendment does any of the following, then shareholders are entitled to relief to the extent provided in division (B) of this section:

(1) Changes issued shares of a particular class that have preference in dividends or distributions or on liquidation over shares of any other class into shares of any other class, or changes any of the express terms of issued shares of such particular class, and the holders of the shares of such particular class are substantially prejudiced thereby and the articles do not expressly or by implication provide for or permit such amendment;

(2) Changes the express terms of issued shares of a particular class that have preference in dividends or distributions or on liquidation over shares of any other class, in such manner as to discharge without payment of, or to adjust or eliminate rights to, accrued undeclared cumulative dividends or distributions on the shares of any such class;

(3) Changes substantially the purposes of the corporation or provides that thereafter an amendment to change substantially the purposes of the corporation may be adopted;

(4) Changes the corporation into a nonprofit corporation.

(B) In the cases provided for in divisions (A)(1) and (2) of this section, dissenting holders of shares of such particular class, and, in the cases provided for in divisions (A)(3) and (4) of this section, dissenting holders of shares of any class, shall be entitled to relief under section 1701.85 of the Revised Code, subject to the following exceptions:

(1) If the articles of the corporation in effect at the time of the adoption of an amendment that changes substantially the purposes of the corporation expressly provide that such an amendment may be adopted, then dissenting shareholders shall not be entitled to relief under section 1701.85 of the Revised Code with respect to the adoption of such amendment .

(2) Division (A)(3) of this section does not apply to any corporation incorporated after December 31, 1970.

(3) No amendment that eliminates or creates cumulative voting rights as permitted by division (B)(10) of section 1701.69 of the Revised Code, entitles any dissenting shareholder to relief under section 1701.85 of the Revised Code with respect to the adoption of such amendment.

(4) No relief as a dissenting shareholder shall be available if the shares of the corporation for which the dissenting shareholder would otherwise be entitled to relief are listed on a national securities exchange as of the day immediately preceding the date of the vote and no proceedings have been commenced to delist the shares from the national securities exchange as of the time of the vote or, if division (A)(1) of this section applies and the shares to be received are listed on a national securities exchange and no proceedings are pending to delist the shares, as of the effective time of the amendment.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-24-1986

Committee Comment (2012)*

New division (B)(4) eliminates dissenters' rights in connection with an amendment to the articles if the shares of the corporation for which a shareholder would make a demand are listed on a national securities exchange and no proceedings are underway to delist the shares. The testing date for the listing status of the shares is the day immediately before the day of the vote, but if the event giving rise to dissenter's rights is an amendment to the articles under division (A)(1), the relevant date is the date when the amendment is effective.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.75 - Reorganization of corporation.

(A) If an order of relief has been entered pursuant to the federal Bankruptcy Code, 11 U.S.C. 101, as amended, or if a plan of reorganization has been confirmed by the decree or order of a court of competent jurisdiction pursuant to the provisions of any other applicable statute of the United States relating to reorganization of corporations, a corporation may put into effect and carry out any decrees and orders of the court in the bankruptcy or reorganization proceeding and may take any corporate action provided or directed by such decrees and orders, without further action by its directors or shareholders. Authority may be exercised, and corporate actions may be taken , as directed by such decrees or orders, by the trustee or trustees of the corporation appointed or elected in the bankruptcy or reorganization proceedings (or a majority thereof), or if none have been appointed or elected and acting, by designated officers of the corporation, or by a representative appointed by the court, with like effect as if exercised and taken by unanimous action of the directors and shareholders of the corporation.

(B) If authorized in the manner provided in division (A) of this section, but without limiting the generality thereof, a corporation may: amend its articles in any respect; amend or repeal its regulations or adopt new regulations; name, constitute, reconstitute, classify, or reclassify its directors and appoint directors and officers in place of or in addition to some or all of the directors or officers then in office; make any lawful change in its stated capital; make a determination of the fair value to the corporation of its assets; transfer all or a part of its assets; merge; consolidate; remove or appoint a statutory agent; authorize the granting of option rights in respect of shares and other securities; authorize the issuing of notes, bonds, and other evidences of indebtedness, whether or not convertible into shares or other securities; lease its property to any corporation; dissolve; or effect any other change authorized by this chapter.

(C) If an amendment to the articles is adopted or the merger, consolidation, or dissolution of a corporation is authorized in the manner provided in division (A)(1) of this section, or if a decree or order having such a result is modified in respect of an amendment, merger, consolidation, or dissolution, then a certificate of reorganization or an amended certificate of reorganization, as the case may be, setting forth such portions of the decree or order or modification thereof as would otherwise be required to be set forth in a certificate of amendment, an agreement of merger or consolidation, or a certificate of dissolution (and, if desired, any other portions thereof) shall be filed in the office of the secretary of state and shall operate to effect the amendment, merger, consolidation, or dissolution. The certificate shall be made, subscribed, and filed as may be directed by the decrees or orders, or, in the absence of such direction, by the president or a vice-president and the secretary or an assistant secretary. The certificate shall contain a statement that provision for making the certificate has been authorized by the decree or order of the court designated in the certificate or that the decree or order has been modified by order of the court, as the case may be.

(D) If a decree or order by the court in a bankruptcy or reorganization proceeding provides for or effects an amendment to the articles or the merger, consolidation, or dissolution of a corporation, or if after the filing in the office of the secretary of state of a certificate of reorganization or an amended certificate, a decree or order of court is entered that has the effect of vacating the plan, a certified copy of the decree or order shall be filed by the corporation in the office of the secretary of state.

(E) Nonassenting or dissenting shareholders have only such rights as provided in the decree or order.

Effective Date: 10-11-1955; 10-12-2006



Section 1701.76 - Sale or other disposition of assets of corporation - limitations.

(A)

(1) Provided the provisions of Chapter 1704. of the Revised Code do not prevent the transaction from being effected, a lease, sale, exchange, transfer, or other disposition of all, or substantially all, of the assets, with or without the good will, of a corporation, if not made in the usual and regular course of its business, may be made upon the terms and conditions and for the consideration, that may consist, in whole or in part, of money or other property of any description, including shares or other securities or promissory obligations of any other corporation, domestic or foreign, that may be authorized as follows:

(a) By the directors, either before or after authorization by the shareholders as required in this section; and

(b) At a meeting of the shareholders held for that purpose, by the affirmative vote of the holders of shares entitling them to exercise two-thirds of the voting power of the corporation on the proposal, or, if the articles so provide or permit, by the affirmative vote of a greater or lesser proportion, but not less than a majority, of the voting power, and by the affirmative vote of the holders of shares of any particular class that is required by the articles.

(2) At the shareholder meeting described in division (A)(1)(b) of this section or at any subsequent shareholder meeting, shareholders, by the same vote that is required to authorize the lease, sale, exchange, transfer, or other disposition of all, or substantially all, of the assets, with or without the good will, of the corporation, may grant authority to the directors to establish or amend any of the terms and conditions of the transaction, except that the shareholders shall not authorize the directors to do any of the following:

(a) Alter or change the amount or kind of shares, securities, money, property, or rights to be received in exchange for the assets;

(b) Alter or change to any material extent the amount or kind of liabilities to be assumed in exchange for the assets;

(c) Alter or change any other terms and conditions of the transaction if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the shareholders or the corporation.

(3) Notice of the meeting of the shareholders described in division (A)(1)(b) of this section shall be given to all shareholders whether or not entitled to vote at the meeting and shall be accompanied by a copy or summary of the terms of the transaction.

(B) The corporation by its directors may abandon the transaction under this section, subject to the contract rights of other persons, if the power of abandonment is conferred upon the directors either by the terms of the transaction or by the same vote of shareholders and at the same meeting of shareholders as that referred to in division (A)(1)(b) of this section or at any subsequent meeting.

(C) Dissenting holders of shares of any class, whether or not entitled to vote, shall be entitled to relief under section 1701.85 of the Revised Code, unless both of the following apply:

(1) The shares of the corporation for which the dissenting shareholder would otherwise be entitled to relief are listed on a national securities exchange as of the day immediately preceding the date of the vote described in division (A)(1)(b) of this section.

(2) The consideration to be received by the shareholders consists of shares or shares and cash in lieu of fractional shares that, immediately following the time of the vote described in division (A)(1)(b) of this section, are listed on a national securities exchange, and no proceedings are pending to delist the shares from the national securities exchange as of the time of the vote.

(D) An action to set aside a conveyance by a corporation, on the ground that any section of the Revised Code applicable to the lease, sale, exchange, transfer, or other disposition of all, or substantially all, of the assets of that corporation has not been complied with, shall be brought within ninety days after that transaction, or the action shall be forever barred.

(E) If a resolution of dissolution is adopted pursuant to section 1701.86 of the Revised Code, the directors may dispose of all, or substantially all, of the corporation's assets without the necessity of a shareholders' authorization under this section.

(F) The terms and conditions of any transaction under this section shall be subject to the limitations specified in section 2307.97 of the Revised Code.

(G) This section does not apply to the distribution, pursuant to section 1701.33 of the Revised Code, to the shareholders of an issuing public corporation of shares owned by the issuing public corporation in one or more of its domestic or foreign subsidiary corporations, unless either of the following applies:

(1) The former subsidiary is a party to one or more agreements pursuant to which it is obligated to engage in an additional transaction that, if the transaction were authorized after the time at which the distribution becomes effective, would require the approval of its shareholders.

(2) Immediately prior to the time at which the distribution becomes effective, the issuing public corporation has more than one class of shares outstanding.

(H) For purposes of this section only, the assets of a corporation include the assets of any other entity that is wholly owned, directly or indirectly, by the corporation. Unless otherwise provided in the articles, this section does not apply to any lease, sale, exchange, transfer, or other disposition of all, or substantially all, of the assets of a corporation to any entity that is wholly owned, directly or indirectly, by the corporation.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 04-11-1990; 04-07-2005; 10-12-2006; 2008 HB374 09-30-2008

Committee Comment (2012)*

The changes to division (C) eliminate dissenters' rights in connection with an asset sale if, at the time of the vote, shareholders hold shares listed on a national securities exchange and the consideration to be received in the transaction consists solely of shares that are listed on a national securities exchange and no proceedings are underway to delist the shares. Cash paid for fractional shares is permitted without triggering dissenters' rights.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.77 - Judicial sale of property.

Property of any description, and any interest therein, of a corporation, domestic or foreign, may be sold under the judgment or decree of a court, as provided in the Revised Code with respect to similar property of natural persons, at public or private sale, in such manner, at such time and place, on such notice by publication or otherwise, and on such terms, as the court adjudging or decreeing such sale deems equitable and proper, but it shall not be necessary to appraise such property or to advertise the sale thereof otherwise than as the court adjudges or decrees.

Effective Date: 10-11-1955



Section 1701.78 - Merger or consolidation into domestic corporation.

(A) Pursuant to an agreement of merger or consolidation between the constituent corporations as provided in this section, a domestic or foreign corporation and, if so provided, one or more additional domestic or foreign corporations may be merged into a domestic surviving corporation, or a domestic corporation together with one or more additional domestic or foreign corporations may be consolidated into a new domestic corporation formed by such consolidation, provided the provisions of Chapter 1704. of the Revised Code do not prevent the merger or consolidation from being effected. If any constituent corporation is a foreign corporation, the merger or consolidation must also be permitted by the laws of each state under the laws of which any foreign constituent corporation exists.

(B) The agreement of merger or consolidation shall set forth:

(1) The state under the laws of which each constituent corporation exists;

(2) In the case of a merger, that one or more specified constituent corporations shall be merged into a specified domestic surviving corporation and, in the case of a consolidation, that the constituent corporations shall be consolidated into a new domestic corporation. The name of the surviving or new corporation may be the same as or similar to that of any constituent corporation.

(3) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws of each state under the laws of which any foreign constituent corporation exists;

(4) In the case of a consolidation, the articles of the new corporation or a provision that the articles of a specified domestic constituent corporation with such amendments as may be set forth in the agreement shall be the articles of the new corporation;

(5) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent corporation or the new corporation may be served;

(6) The terms of the merger or consolidation; the mode of carrying them into effect; and the manner and basis of converting the shares of the constituent corporations into, or substituting the shares of the constituent corporations for, shares, evidences of indebtedness, other securities, cash, rights, or any other property, or any combination of shares, evidences of indebtedness, securities, cash, rights, or any other property of the surviving corporation, of the new corporation, or of any other corporation, including the parent of any constituent corporation, or any other person. No such conversion or substitution shall be effected if there are reasonable grounds to believe that the surviving or new corporation would be rendered insolvent by the conversion or substitution.

(C) The agreement of merger or consolidation may also set forth:

(1) The effective date of the merger or consolidation, which may be on or after the date of filing the certificate;

(2) A provision authorizing the directors of one or more of the constituent corporations to abandon the proposed merger or consolidation prior to filing the certificate;

(3) In the case of a merger, any amendments to the articles of the surviving corporation or a provision that the articles of a specified domestic constituent corporation other than the surviving corporation with such amendments as may be set forth in the agreement shall be the articles of the surviving corporation;

(4) A statement of, or a statement of the method of determining, the fair value of the assets to be owned by the surviving or new corporation;

(5) The regulations of the surviving or new corporation or a provision that the regulations of a specified domestic constituent corporation with such amendments as may be set forth in the agreement shall be the regulations of the surviving or new corporation;

(6) In the case of a consolidation, the initial directors of the new corporation or a provision that all the directors of one or more specified constituent corporations shall constitute the initial directors of the new corporation, and, in the case of a merger, any changes in the directors of the surviving corporation;

(7) The parties to the agreement in addition to the constituent corporations;

(8) The stated capital of each class of shares of the surviving or new corporation to be outstanding at the time the merger or consolidation becomes effective;

(9) Any additional provision necessary or desirable with respect to the proposed merger or consolidation.

(D) To effect the merger or consolidation, the agreement shall be approved by the directors of each domestic constituent corporation, adopted by the shareholders of each domestic constituent corporation, other than the surviving corporation in the case of a merger, at a meeting of the shareholders of each such corporation held for the purpose, and approved or otherwise authorized by or on behalf of each foreign constituent corporation in accordance with the laws of the state under which it exists. In the case of a merger, the agreement shall also be adopted by the shareholders of the surviving corporation at a meeting held for the purpose, if one or more of the following conditions exist:

(1) The articles or regulations of the surviving corporation then in effect require that the agreement be adopted by the shareholders or by the holders of a particular class of shares of that corporation;

(2) The agreement conflicts with the articles or regulations of the surviving corporation then in effect, or changes the articles or regulations, or authorizes any action that, if it were being made or authorized apart from the merger, would otherwise require adoption by the shareholders or by the holders of a particular class of shares of that corporation;

(3) The merger involves the issuance or transfer by the surviving corporation to the shareholders of the other constituent corporation or corporations of such number of shares of the surviving corporation as will entitle the holders of the shares immediately after the consummation of the merger to exercise one-sixth or more of the voting power of that corporation in the election of directors;

(4) The agreement of merger makes such change in the directors of the surviving corporation as would otherwise require action by the shareholders or by the holders of a particular class of shares of that corporation.

(E) Notice of each meeting of shareholders of a domestic constituent corporation at which an agreement of merger or consolidation is to be submitted shall be given to all shareholders of that corporation, whether or not they are entitled to vote, and shall be accompanied by a copy or a summary of the material provisions of the agreement.

(F) The vote required to adopt an agreement of merger or consolidation at a meeting of the shareholders of a domestic constituent corporation is the affirmative vote of the holders of shares of that corporation entitling them to exercise at least two-thirds of the voting power of the corporation on such proposal or such different proportion as the articles may provide, but not less than a majority, and such affirmative vote of the holders of shares of any particular class as is required by the articles of that corporation. If the agreement would have an effect that, if accomplished through an amendment to the articles, would entitle the holders of shares of any particular class of a domestic constituent corporation to vote as a class on the adoption of such amendment as provided in division (B) of section 1701.71 of the Revised Code, the agreement must also be adopted by the affirmative vote of the holders of at least two-thirds of the shares of such class, or such different proportion as the articles may provide, but not less than a majority. However, if the agreement would have an effect that, if accomplished through an amendment to the articles, would entitle the holders of shares of any particular class of a domestic constituent corporation to vote as a class on the adoption of such amendment pursuant to division (B)(2) or (4) of section 1701.71 of the Revised Code solely because those shares are to be converted into or substituted for the same number of shares of a class of a different corporation that have express terms identical in all material respects to those of the class of shares so converted or substituted, the agreement need not be adopted by the affirmative vote of the holders of shares of that particular class voting as a class. If the agreement would authorize any particular corporate action that under any applicable provision of law or the articles could be authorized only by or pursuant to a specified vote of shareholders, the agreement must also be adopted by the same affirmative vote as would be required for such action.

(G) At any time prior to the filing of the certificate of merger or consolidation, the merger or consolidation may be abandoned by the directors of any of the constituent corporations if the directors are authorized to do so by the agreement or by the same vote of shareholders as is required to adopt the agreement. The agreement of merger or consolidation may contain a provision authorizing the directors of the constituent corporations to amend the agreement at any time prior to the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement by the shareholders of any domestic constituent corporation, the directors shall not be authorized to amend the agreement to do any of the following:

(1) Alter or change the amount or kind of shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by shareholders of the domestic constituent corporation in conversion of or in substitution for their shares;

(2) Alter or change any term of the articles of the surviving or new domestic corporation, except for alterations or changes that could otherwise be adopted by the directors of the surviving or new domestic corporation;

(3) Alter or change any other terms and conditions of the agreement if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the holders of any class or series of shares of the domestic constituent corporation.

(H) If division (D) of this section does not require adoption of the agreement of merger by the shareholders of the surviving corporation, the approval of the agreement by the directors of that corporation constitutes adoption by that corporation.

Effective Date: 04-11-1990



Section 1701.781 - Merger or consolidation into domestic corporation - noncorporate entities.

(A) If the constituent entities in a merger or consolidation include entities that are not corporations, section 1701.78 of the Revised Code does not apply. If the constituent entities in a merger or consolidation include entities that are not corporations, the constituent entities may be merged into a domestic surviving corporation or may be consolidated into a new domestic corporation pursuant to an agreement of merger or consolidation as provided in this section. If any constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, the merger or consolidation also must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent entities will be merged into a specified domestic surviving corporation or, in the case of a consolidation, that the constituent entities will be consolidated into a new domestic corporation. The name of the surviving or new corporation may be the same as or similar to that of any constituent corporation or constituent limited liability company.

(3) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists;

(4) In the case of a consolidation, the articles of the new corporation, or a provision that the articles of a specified domestic constituent corporation, with any amendments that are set forth in the agreement, shall be the articles of the new corporation;

(5) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new domestic corporation may be served;

(6) The terms of the merger or consolidation, the mode of carrying them into effect, and the manner and basis of converting the shares or interests of the constituent entities into, or substituting the shares or interests of the constituent entities for, shares, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of shares, interests, evidences of indebtedness, securities, cash, rights, or any other property of the surviving corporation, of the new corporation, or of any other entity, including the parent of any constituent entity, or any other person. No conversion or substitution shall be effected if there are reasonable grounds to believe that the surviving or new corporation would be rendered insolvent by the conversion or substitution.

(C) The agreement of merger or consolidation also may set forth any of the following:

(1) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate;

(2) A provision authorizing one or more of the constituent entities to abandon the proposed merger or consolidation prior to filing the certificate of merger or consolidation pursuant to section 1701.81 of the Revised Code by action of the directors of a constituent corporation, action of the general partners of a constituent partnership, or action of the comparable representatives of any other constituent entity;

(3) In the case of a merger, any amendments to the articles of the surviving corporation, or a provision that the articles of a specified domestic constituent corporation other than the surviving corporation, with any amendments that are set forth in the agreement of merger, shall be the articles of the surviving corporation;

(4) A statement of, or a statement of the method of determining, the fair value of the assets to be owned by the surviving or new corporation;

(5) The regulations of the surviving or new corporation, or a provision that the regulations of a specified domestic constituent corporation with any amendments that are set forth in the agreement shall be the regulations of the surviving or new corporation;

(6) In the case of a consolidation, either the identity of the initial directors of the new corporation, or a provision stating that all of the directors of one or more specified constituent corporations shall constitute the initial directors of the new corporation, and, in the case of a merger, any changes in the directors of the surviving corporation;

(7) The parties to the agreement in addition to the constituent entities;

(8) The stated capital, if any, of each class of shares of the surviving or new corporation to be outstanding at the time the merger or consolidation becomes effective;

(9) Any additional provision necessary or desirable with respect to the proposed merger or consolidation.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be approved by the directors of each domestic constituent corporation, adopted by the shareholders of each domestic constituent corporation, other than the surviving corporation in the case of a merger, at a meeting of the shareholders of each corporation held for the purpose, and approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists. In the case of a merger, the agreement also shall be adopted by the shareholders of the surviving corporation at a meeting held for the purpose, if one or more of the following conditions exist:

(1) The articles or regulations of the surviving corporation then in effect require that the agreement be adopted by the shareholders or by the holders of a particular class of shares of that corporation;

(2) The agreement conflicts with the articles or regulations of the surviving corporation then in effect, or changes the articles or regulations, or authorizes any action that, if it were being made or authorized apart from the merger, would otherwise require adoption by the shareholders or by the holders of a particular class of shares of that corporation;

(3) The merger involves the issuance or transfer by the surviving corporation to the shareholders of the other constituent corporation or corporations of the numbers of shares of the surviving corporation that will entitle the holders of the shares immediately after the consummation of the merger to exercise one-sixth or more of the voting power of that corporation in the election of directors;

(4) The agreement of merger makes a change in the directors of the surviving corporation that would otherwise require action by the shareholders or by the holders of a particular class of shares of that corporation.

(E) Notice of each meeting of shareholders of a domestic constituent corporation at which an agreement of merger or consolidation is to be submitted shall be given to all shareholders of that corporation, whether or not they are entitled to vote, and shall be accompanied by a copy or a summary of the material provisions of the agreement.

(F) The vote required to adopt an agreement of merger or consolidation under this section at a meeting of the shareholders of a domestic constituent corporation is the affirmative vote of the holders of shares of that corporation entitling them to exercise at least two-thirds of the voting power of the corporation on the proposal or the different proportion that the articles may provide, but not less than a majority, and such affirmative vote of the holders of shares of any particular class as is required by the articles of that corporation. If the agreement would have an effect that, if accomplished through an amendment to the articles, would entitle the holders of shares of any particular class of a domestic constituent corporation to vote as a class on the adoption of the amendment as provided in division (B) of section 1701.71 of the Revised Code, the agreement also must be adopted by the affirmative vote of the holders of at least two-thirds of the shares of that class, or the different proportion that the articles may provide, but not less than a majority. However, if the agreement would have an effect that, if accomplished through an amendment to the articles, would entitle the holders of shares of any particular class of a domestic corporation to vote as a class on the adoption of the amendment pursuant to division (B)(2) or (4) of section 1701.71 of the Revised Code solely because those shares are to be converted into or substituted for the same number of shares of a class of a different corporation that have express terms identical in all material respects to those of the class of shares so converted or substituted, the agreement is not required to be adopted by the affirmative vote of the holders of shares of that particular class voting as a class. If the agreement would authorize any particular corporate action that under any applicable provision of law or the articles could be authorized only by or pursuant to a specified vote of shareholders, the agreement also must be adopted by the same affirmative vote as would be required for that action.

(G) At any time before the filing of the certificate of merger or consolidation under section 1701.81 of the Revised Code, the merger or consolidation may be abandoned by the directors of any constituent corporation, the general partners of any constituent partnership, or the comparable representatives of any other constituent entity if the directors, general partners, or other representatives are authorized to do so by the agreement of merger or consolidation or by the same vote of shareholders, partners, or others as is required under division (F) of this section to adopt the agreement. The agreement of merger or consolidation may contain a provision authorizing the directors of any constituent corporation, the general partners of any constituent partnership, or the comparable representatives of any other constituent entity to amend the agreement at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement by the shareholders of any domestic constituent corporation, the directors shall not be authorized to amend the agreement to do any of the following:

(1) Alter or change the amount or kind of shares, interests, evidences of indebtedness, other securities, cash, rights, or any other property to be received by the shareholders of the domestic constituent corporation in conversion of, or in substitution for, their shares;

(2) Alter or change any term of the articles of the surviving or new domestic corporation, except for alterations or changes that could otherwise be adopted by the directors of the surviving or new domestic corporation;

(3) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the holders of any class or series of shares of the domestic constituent corporation.

(H) If division (D) of this section does not require adoption of the agreement of merger by the shareholders of the surviving corporation, the approval of the agreement by the directors of that corporation constitutes adoption by that corporation.

Effective Date: 07-01-1994



Section 1701.782 - Conversion of another entity into domestic corporation.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic or foreign entity that is not a domestic corporation and is not a nonprofit corporation may be converted into a domestic corporation. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converting entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, and the jurisdiction of formation of the converting entity;

(b) The articles of the converted corporation;

(c) All statements and matters required to be set forth in an instrument of conversion by the laws under which the converting entity exists;

(d) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting entity into, or substituting the interests or shares in the converting entity for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted corporation.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted corporation unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1701.811 of the Revised Code;

(2) A provision authorizing the converting entity to abandon the proposed conversion by action of authorized representatives of the converting entity taken prior to the filing of the certificate of conversion pursuant to section 1701.811 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting entity at the time of the conversion;

(4) The regulations of the converted corporation;

(5) The identity of the directors of the converted corporation;

(6) The parties to the declaration of conversion in addition to the converting entity;

(7) The stated capital, if any, of each class of shares of the converted corporation to be outstanding at the time that the conversion becomes effective;

(8) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) At any time before the filing of the certificate of conversion pursuant to section 1701.811 of the Revised Code, the conversion may be abandoned by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

Effective Date: 10-21-2006; 2007 HB134 01-01-2008



Section 1701.79 - Merger or consolidation into foreign corporation.

(A) Pursuant to an agreement of merger or consolidation between the constituent corporations as provided in this section, a domestic corporation and, if so provided, one or more additional domestic or foreign corporations may be merged into a foreign surviving corporation, or a domestic corporation together with one or more additional domestic or foreign corporations may be consolidated into a new foreign corporation to be formed by such consolidation in a state under the laws of which a foreign constituent corporation exists, provided the provisions of Chapter 1704. of the Revised Code do not prevent the merger or consolidation from being effected. The merger or consolidation must be permitted by the laws of each state under the laws of which any foreign constituent corporation exists.

(B) The agreement of merger or consolidation shall set forth the following:

(1) The states under the laws of which each constituent corporation exists, and, in the case of a consolidation, the state under the laws of which the new corporation is to exist;

(2) In the case of a merger, that one or more specified constituent corporations shall be merged into a specified foreign surviving corporation and, in the case of a consolidation, that the constituent corporations shall be consolidated into a new foreign corporation. The name of the surviving or new corporation may be the same as or similar to that of any constituent corporation.

(3) All additional statements and matters, other than the name and address of the statutory agent, that would be required by section 1701.78 of the Revised Code if the surviving or new corporation were a domestic corporation;

(4) The location of the principal office of the surviving or new corporation in the state under the laws of which the surviving corporation exists or the new corporation is to exist;

(5) All additional statements and matters required to be set forth in such an agreement of merger or consolidation by the laws of each state under the laws of which any foreign constituent corporation exists and, in the case of a consolidation, the new corporation is to exist;

(6) The consent of the surviving or the new corporation to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new corporation any obligation of any domestic constituent corporation or to enforce the rights of a dissenting shareholder of any domestic constituent corporation;

(7) If it is desired that the surviving or new corporation transact business in this state as a foreign corporation, a statement to that effect, together with a statement on the appointment of a statutory agent and with respect to service of any process, notice, or demand upon such statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state.

(C) The agreement of merger or consolidation may also set forth any additional provision permitted by the laws of any state under the laws of which any constituent corporation exists, consistent with the laws of the state under the laws of which the surviving corporation exists or the new corporation is to exist.

(D) To effect the merger or consolidation, the agreement shall be approved by the directors of each domestic constituent corporation, and adopted by the shareholders of each domestic constituent corporation, in the same manner and with the same notice to and vote of shareholders or of holders of a particular class of shares as is required by section 1701.78 of the Revised Code. The agreement shall also be approved or otherwise authorized by or on behalf of each foreign constituent corporation in accordance with the laws of the state under which it exists.

(E) At any time prior to filing the certificate of merger or consolidation, the merger or consolidation may be abandoned by the directors of any of the constituent corporations if the directors are authorized to do so by the agreement of merger or consolidation. The agreement may contain a provision authorizing the directors of the constituent corporations to amend the agreement at any time prior to the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement by the shareholders of any domestic constituent corporation, the directors shall not be authorized to amend the agreement to do any of the following:

(1) Alter or change the amount or kind of shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by shareholders of the domestic constituent corporation in conversion of or in substitution for their shares;

(2) Alter or change any term of the articles of the surviving or new foreign corporation, except for alterations or changes that otherwise could be adopted by the directors of the surviving or new foreign corporation;

(3) Alter or change any other terms and conditions of the agreement if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the holders of any class or series of shares of the domestic constituent corporation.

(F) If the surviving or new corporation does not desire to be licensed to transact business in this state, the agreement shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code with respect to each domestic constituent corporation and, with respect to each foreign constituent corporation licensed to transact business in this state, the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code.

Effective Date: 04-11-1990



Section 1701.791 - Merging or consolidating constituent entities that are not corporations.

(A) If the constituent entities in a merger or consolidation include entities that are not corporations, the constituent entities may be merged or consolidated into a surviving or new entity that is not a domestic corporation, as provided in this section. Pursuant to an agreement of merger or consolidation between the constituent entities as provided in this section, a domestic corporation and, if so provided, one or more additional domestic or foreign entities, may be merged into a surviving entity other than a domestic corporation, or a domestic corporation together with one or more additional domestic or foreign entities may be consolidated into a new entity other than a domestic corporation, to be formed by such consolidation. The merger or consolidation must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent entities will be merged into a specified surviving foreign entity or surviving domestic entity other than a domestic corporation or, in the case of a consolidation, that the constituent entities will be consolidated into a new foreign entity or domestic entity other than a corporation. The name of such a surviving or new entity may be the same as or similar to that of any constituent corporation or constituent limited liability company.

(3) The terms of the merger or consolidation, the mode of carrying them into effect, and the manner and basis of converting the shares or interests of the constituent entities into, or substituting the shares or interests of the constituent entities for, shares, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of shares, interests, evidences of indebtedness, securities, cash, rights, or any other property of the surviving entity, of the new entity, or of any other entity, including the parent of any constituent entity, or any other person. No conversion or substitution shall be effected if there are reasonable grounds to believe that the surviving or new entity would be rendered insolvent by the conversion or substitution.

(4) If the surviving or new entity is a foreign corporation, all additional statements and matters, other than the name and address of the statutory agent, that would be required by section 1701.78 of the Revised Code if the surviving or new corporation were a domestic corporation;

(5) The name and the form of entity of the surviving or new entity, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity in that state;

(6) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the new entity is to exist;

(7) The consent of the surviving or the new entity to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new entity any obligation of any domestic constituent corporation, or to enforce the rights of a dissenting shareholder of any domestic constituent corporation;

(8) If the surviving or new entity is a foreign corporation that desires to transact business in this state as a foreign corporation, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state;

(9) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(10) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state.

(C) The agreement of merger or consolidation also may set forth any additional provision permitted by the laws of any state under the laws of which any constituent entity exists, consistent with the laws under which the surviving entity exists or the new entity is to exist.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be approved by the directors of each domestic constituent corporation, and adopted by the shareholders of each domestic constituent corporation, in the same manner and with the same notice to and vote of shareholders or of holders of a particular class of shares as is required by section 1701.78 of the Revised Code. The agreement also shall be approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(E) At any time before the filing of the certificate of merger or consolidation under section 1701.81 of the Revised Code, the merger or consolidation may be abandoned by the directors of any constituent corporation, the general partners of any constituent partnership, or the comparable representatives of any other constituent entity if the directors, general partners, or comparable representatives are authorized to do so by the agreement of merger or consolidation.

The agreement of merger or consolidation may contain a provision authorizing the directors of any constituent corporation, the general partners of any constituent partnership, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement by the shareholders of any domestic constituent corporation, the directors shall not be authorized to amend the agreement to do any of the following:

(1) Alter or change the amount or kind of shares, interests, evidences of indebtedness, other securities, cash, rights, or any other property to be received by shareholders of the domestic constituent corporation in conversion of, or in substitution for, their shares;

(2) If the surviving or new entity is a foreign corporation, alter or change any term of the articles of the surviving or new foreign corporation, except for alterations or changes that could otherwise be adopted by the directors of the surviving or new foreign corporation;

(3) If the surviving or new entity is a partnership or other entity other than a corporation, alter or change any term of the partnership agreement or comparable instrument of the surviving or new partnership or other entity, except for alterations or changes that otherwise could be adopted by the general partners or comparable representatives of the surviving or new partnership or other entity;

(4) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the holders of any class or series of shares of the domestic constituent corporation.

Effective Date: 07-01-1994



Section 1701.792 - Conversion of domestic corporation into another entity.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic corporation may be converted into a domestic or foreign entity other than a nonprofit corporation or a domestic corporation. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converted entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, the form of the converted entity, and the jurisdiction of formation of the converted entity;

(b) If the converted entity is a domestic entity, the complete terms of all documents required under the applicable chapter of the Revised Code to form the converted entity;

(c) If the converted entity is a foreign entity, all of the following:

(i) The complete terms of all documents required under the law of its formation to form the converted entity;

(ii) The consent of the converted entity to be sued and served with process in this state, and the irrevocable appointment of the secretary of state as the agent of the converted entity to accept service of process in this state to enforce against the converted entity any obligation of the converting corporation or to enforce the rights of a dissenting shareholder of the converting corporation;

(iii) If the converted entity desires to transact business in this state, the information required to qualify or to be licensed under the applicable chapter of the Revised Code.

(d) All other statements and matters required to be set forth in the declaration of conversion by the applicable chapter of the Revised Code, if the converted entity is a domestic entity, or by the laws under which the converted entity will be formed, if the converted entity is a foreign entity;

(e) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting corporation into, or substituting the interests or shares in the converting corporation for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted entity.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion;

(2) A provision authorizing, prior to the filing of the certificate of conversion pursuant to section 1701.811 of the Revised Code, the converting corporation to abandon the proposed conversion by action of the directors of the converting corporation or by the same vote as was required to adopt the declaration of conversion;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting corporation at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) The directors of the domestic converting corporation must approve the declaration of conversion to effect the conversion, and the declaration of conversion must be adopted by the shareholders of the domestic converting corporation, at a meeting held for the purpose.

(E) Notice of each meeting of shareholders of a domestic converting corporation at which a declaration of conversion is to be submitted shall be given to all shareholders of that corporation, whether or not they are entitled to vote, and shall be accompanied by a copy or a summary of the material provisions of the declaration of conversion.

(F) The vote required to adopt a declaration of conversion at a meeting of the shareholders of a domestic converting corporation is the affirmative vote of the holders of shares of that corporation entitling them to exercise at least two-thirds of the voting power of the corporation on the proposal or a different proportion as provided in the articles, but not less than a majority, or, if the conversion is to a foreign corporation, a different proportion as the articles provide for a merger or consolidation, and the affirmative vote of the holders of shares of any particular class as required by the articles of the converting corporation.

If the declaration of conversion would have an effect that, if accomplished through an amendment to the articles, would entitle the holders of shares of any particular class of a domestic converting corporation to vote as a class on the adoption of an amendment as provided in division (B) of section 1701.71 of the Revised Code, the declaration of conversion also must be adopted by the affirmative vote of the holders of at least two-thirds of the shares of such class, or a different proportion as the articles provide, but not less than a majority. However, if the declaration of conversion would have an effect that, if accomplished through an amendment to the articles, would entitle the holders of shares of any particular class of a domestic converting corporation to vote as a class on the adoption of an amendment pursuant to division (B)(2) or (4) of section 1701.71 of the Revised Code solely because those shares are to be converted into or substituted for the same number of shares of a class of a different corporation having express terms identical in all material respects to those of the class of shares so converted or substituted, the declaration of conversion does not need to be adopted by the affirmative vote of the holders of shares of that particular class voting as a class.

If the declaration of conversion would authorize any particular corporate action that under any applicable provision of law or the articles could be authorized only by or pursuant to a specified vote of shareholders, the declaration of conversion also must be adopted by the same affirmative vote as required for such action.

(G)

(1) At any time before the filing of the certificate of conversion pursuant to section 1701.811 of the Revised Code, the conversion may be abandoned by the directors of the converting corporation, if the directors are authorized to do so by the declaration of conversion, or by the same vote of the shareholders as was required to adopt the declaration of conversion.

(2) The declaration of conversion may contain a provision authorizing the directors of the converting corporation to amend the declaration of conversion at any time before the filing of the certificate of conversion pursuant to section 1701.811 of the Revised Code, except that, after the adoption of the declaration of conversion by the stockholders of the converting corporation, the directors may not amend the declaration of conversion to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by the shareholders of the converting corporation in conversion of, or substitution for, their shares;

(b) Alter or change any term of the organizational documents of the converted entity except for alterations or changes that are adopted with the vote or action of the persons, the vote or action of which would be required for the alteration or change after the conversion;

(c) Alter or change any other terms and conditions of the declaration of conversion if any of the alterations or changes, alone or in the aggregate, materially and adversely would affect the holders of any class or series of shares of the converting corporation.

Effective Date: 10-21-2006; 2007 HB134 01-01-2008



Section 1701.80 - Merger into domestic or foreign parent corporation.

(A) Pursuant to an agreement of merger between the constituent corporations as provided in this section and provided that the provisions of Chapter 1704. of the Revised Code do not prevent the merger from being effected, one or more domestic or foreign subsidiaries may be merged into a domestic or foreign parent corporation, provided that the parent owns ninety per cent or more of each class of the outstanding shares of each subsidiary, that at least one constituent corporation is a domestic corporation, and that, in the case of a domestic parent, the conditions set forth in divisions (D)(1), (2), (3), and (4) of section 1701.78 of the Revised Code do not exist.

(B) The agreement of merger shall set forth the designation and the number of the outstanding shares of each class of each subsidiary constituent corporation and the number of shares of each such class owned by the surviving corporation. It shall also set forth any statements and matters that are required, and may set forth any provision that is permitted, in a merger under section 1701.78 of the Revised Code if the surviving corporation is a domestic corporation or under section 1701.79 of the Revised Code if the surviving corporation is a foreign corporation.

(C)

(1) To effect the merger, the agreement shall be approved by the directors of each domestic constituent corporation, but it need not be adopted by the shareholders of any domestic constituent corporation. If any constituent corporation is a foreign corporation, the agreement shall be approved or otherwise authorized by or on behalf of each foreign constituent corporation in accordance with the laws of the state under which it exists.

(2) Within twenty days after the approval of the agreement of merger by the directors of each domestic constituent corporation, the surviving corporation shall deliver or send notice of such approval and copy or summary of the agreement to each shareholder of each domestic constituent corporation, other than the surviving corporation, of record as of the date on which the directors of the surviving corporation approved the agreement by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the notice and copy or summary are sent.

(D) The approval of the agreement of merger by the directors of a domestic constituent corporation under this section constitutes adoption by that corporation.

Effective Date: 05-16-2002



Section 1701.801 - Merging into domestic subsidiary corporation.

(A) Pursuant to an agreement of merger between the constituent corporations as provided in this section and provided that the provisions of Chapter 1704. of the Revised Code do not prevent the merger from being effected, one or more domestic or foreign corporations may be merged into a domestic corporation, provided that the domestic surviving corporation is a subsidiary of one of the constituent corporations and that the parent constituent corporation owns ninety per cent or more of each class of the outstanding shares of the surviving subsidiary corporation.

(B) The agreement of merger shall set forth the designation and the number of the outstanding shares of each class of the surviving subsidiary corporation and the number of shares of each such class owned by the parent constituent corporation. It shall also set forth any statements and matters that are required, and may set forth any provision that is permitted, in a merger under section 1701.78 of the Revised Code.

(C)

(1) To effect the merger, the agreement shall be approved by the directors of each domestic constituent corporation and shall be adopted by the shareholders of each domestic constituent corporation in the same manner and with the same notice to and vote of shareholders or holders of a particular class of shares as is required by section 1701.78 of the Revised Code, except that the agreement need not be adopted by the shareholders of the surviving subsidiary corporation. If any constituent corporation is a foreign corporation, the agreement shall be approved or otherwise authorized by or on behalf of each foreign constituent corporation in accordance with the laws of the state under which it exists.

(2) Within twenty days after the approval of the agreement of merger by the directors of the surviving subsidiary corporation, the surviving corporation shall deliver or send notice of such approval and a copy or summary of the agreement to each shareholder of the surviving corporation, other than the parent of the surviving corporation, of record as of the date on which the directors of the surviving corporation approved the agreement by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the notice and copy or summary are sent.

(D) The approval of the agreement of merger by the directors of the surviving subsidiary corporation under this section constitutes adoption by the corporation.

Effective Date: 05-16-2002



Section 1701.802 - Merger converting wholly owned subsidiary into parent corporation.

(A) For purposes of this section, a holding company is a domestic corporation that, from its formation until consummation of a merger governed by this section, was at all times a direct or indirect wholly owned subsidiary of the parent corporation and whose shares are issued in that merger solely to the shareholders of the parent corporation.

(B) Pursuant to an agreement of merger between the constituent corporations as provided in this section and provided that the provisions of Chapter 1704. of the Revised Code do not prevent the merger from being effected, a direct or indirect wholly owned domestic subsidiary may be merged with or into a domestic parent corporation if all of the following apply:

(1) The parent company and the direct or indirect wholly owned subsidiary are the only constituent entities to the merger.

(2) Each share or fraction of a share of the outstanding shares of the parent corporation outstanding immediately prior to the time at which the merger becomes effective is converted in the merger into a share or fraction of a share of a holding company having express terms identical in all material respects to those that were converted in the merger.

(3) The articles and regulations of the holding company immediately following the time at which the merger becomes effective contain provisions identical in all material respects to those contained in the articles and regulations of the parent corporation immediately prior to the time at which the merger becomes effective.

(4) As a result of the merger, the parent corporation becomes a direct or indirect wholly owned subsidiary of the holding company.

(5) The directors of the parent corporation become or remain the directors of the holding company immediately following the time at which the merger becomes effective.

(C) A parent corporation, by action of its board of directors, may adopt a merger described in division (B) of this section without any vote of its shareholders. From and after the effective time of a merger adopted in this manner, all of the following apply:

(1) To the extent the restrictions of Chapter 1704. of the Revised Code applied to the parent corporation and its shareholders at the effective time of the merger, such restrictions apply to the holding company and its shareholders immediately after the effective time of the merger as though it were the parent corporation. All shares of stock of the holding company acquired in the merger, for purposes of Chapter 1704. of the Revised Code, are deemed to have been acquired at the time that the shares of stock of the parent corporation converted in the merger were acquired, and any shareholder that immediately prior to the effective time of the merger was not an interested shareholder of the parent corporation within the meaning of Chapter 1704. of the Revised Code does not solely by reason of the merger become an interested shareholder of the holding company.

(2) If the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the parent corporation immediately prior to the effective time of the merger, the shares of capital stock of the holding company into which the shares of capital stock of the parent corporation are converted in the merger shall be represented by the stock certificates that previously represented shares of capital stock of the parent corporation.

(3) To the extent a shareholder of the parent corporation immediately prior to the time at which the merger became effective had standing to institute or maintain litigation by or in the right of the parent corporation, nothing in this section shall be deemed to limit or extinguish such standing.

(D) If the agreement of merger is adopted pursuant to division (C) of this section, the secretary or assistant secretary of the parent corporation shall certify on the agreement that the agreement has been adopted pursuant to this section and that the conditions specified in division (B) of this section have been satisfied.

(E) The agreement of merger shall set forth the designation and the number of the outstanding shares of each class of the subsidiary constituent corporation and the number of shares of each such class owned by the surviving corporation. It also shall set forth any statements and matters that are required, and may set forth any provision that is permitted, in a merger under section 1701.78 of the Revised Code.

(F)

(1) Except as otherwise provided in division (F)(2) of this section, within twenty days after the approval of the agreement of merger by the directors of each domestic constituent corporation, the surviving corporation shall deliver or send notice of such approval and a copy or summary of the agreement to each shareholder of each domestic constituent corporation, other than the surviving corporation, of record as of the date on which the directors of the surviving corporation approved the agreement. The notice and copy or summary shall be delivered or sent by mail, overnight delivery service, or any other means of communication authorized by the shareholder to whom the notice and copy or summary are sent.

(2) Any corporation that files periodic reports with the United States securities and exchange commission pursuant to section 13 of the "Securities Exchange Act of 1934," 116 Stat. 787, 15 U.S.C. 78m, as amended, or section 15(d) of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o(d), as amended, may satisfy the notice requirement of division (F)(1) of this section by including a copy of the agreement of merger in a report filed in accordance with those provisions within twenty days after the approval of the agreement of merger by the directors of the corporation.

(G) The approval of the agreement of merger by the directors of a domestic constituent corporation under this section constitutes adoption by that corporation.

Effective Date: 10-21-2006



Section 1701.81 - Certificate of merger or consolidation.

(A) Upon adoption by each constituent entity of an agreement of merger or consolidation pursuant to section 1701.78, 1701.781, 1701.79, 1701.791, 1701.80, 1701.801, or 1701.802 of the Revised Code, a certificate of merger or consolidation shall be filed with the secretary of state that is signed by any authorized representative of each constituent corporation, partnership, or other entity. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) A statement that each constituent entity has complied with all of the laws under which it exists and that the laws permit the merger or consolidation;

(c) The name and mailing address of the person or entity that is to provide, in response to any written request made by a shareholder, partner, or other equity holder of a constituent entity, a copy of the agreement of merger or consolidation;

(d) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate;

(e) The signature of each representative authorized to sign the certificate on behalf of each constituent entity and the office held or the capacity in which the representative is acting;

(f) A statement that the agreement of merger or consolidation is authorized on behalf of each constituent entity and that each person who signed the certificate on behalf of each entity is authorized to do so;

(g) In the case of a merger, a statement that one or more specified constituent entities will be merged into a specified surviving entity or, in the case of a consolidation, a statement that the constituent entities will be consolidated into a new entity;

(h) In the case of a merger, if the surviving entity is a foreign entity not licensed to transact business in this state, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity may be served;

(i) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new entity may be served.

(2) In the case of a consolidation into a new domestic corporation, limited liability company, or limited partnership, the articles of incorporation, the articles of organization, or the certificate of limited partnership of the new domestic entity shall be filed with the certificate of merger or consolidation.

(3) In the case of a merger into a domestic corporation, limited liability company, or limited partnership, any amendments to the articles of incorporation, articles of organization, or certificate of limited partnership of the surviving domestic entity shall be filed with the certificate of merger or consolidation.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign corporation, limited liability company, or limited partnership, the certificate of merger or consolidation shall be accompanied by the information required by division (B)(8), (9), or (10) of section 1701.791 of the Revised Code.

(5) If a foreign or domestic corporation licensed to transact business in this state is a constituent entity and the surviving or new entity resulting from the merger or consolidation is not a foreign or domestic corporation that is to be licensed to transact business in this state, the certificate of merger or consolidation shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code, with respect to each domestic constituent corporation, and by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code, with respect to each foreign constituent corporation licensed to transact business in this state.

(C) If any constituent entity in a merger or consolidation is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, there also shall be filed in the proper office all documents that are required to be filed in connection with the merger or consolidation by the laws of that state or by that chapter.

(D) Upon the filing of a certificate of merger or consolidation and other filings as described in division (C) of this section or at such later date as the certificate of merger or consolidation specifies, the merger or consolidation is effective.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (D) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth the name and the form of entity of each constituent entity and the states under the laws of which each constituent entity existed prior to the merger or consolidation, the name and the form of entity of the surviving or new entity and the state under the laws of which the surviving entity exists or the new entity is to exist, the date of filing of the certificate of merger or consolidation with the secretary of state, and the effective date of the merger or consolidation. The certificate of the secretary of state, or a copy of the certificate of merger or consolidation certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For that recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 06-06-2001; 10-12-2006



Section 1701.811 - Filing of certificate of conversion - effective date.

(A) Upon the adoption of a declaration of conversion pursuant to section 1701.782 or 1701.792 of the Revised Code, or at a later time as authorized by the declaration of conversion, a certificate of conversion that is signed by an authorized representative of the converting entity shall be filed with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of conversion shall set forth all of the following:

(a) The name and the form of entity of the converting entity and the state under the laws of which the converting entity exists;

(b) A statement that the converting entity has complied with all of the laws under which it exists and that the laws permit the conversion;

(c) The name and mailing address of the person or entity that is to provide a copy of the declaration of conversion in response to any written request made by a shareholder, partner, or member of the converting entity;

(d) The effective date of the conversion, which date may be on or after the date of the filing of the certificate pursuant to this section;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of the converting entity and the office held or the capacity in which the representative is acting;

(f) A statement that the declaration of conversion is authorized on behalf of the converting entity and that each person signing the certificate on behalf of the converting entity is authorized to do so;

(g) The name and the form of the converted entity and the state under the laws of which the converted entity will exist;

(h) If the converted entity is a foreign entity that will not be licensed in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served.

(2) In the case of a conversion into a new domestic corporation, limited liability company, limited partnership, or other partnership, any organizational document, including a designation of agent, that would be filed upon the creation of the new entity shall be filed with the certificate of conversion.

(3) If the converted entity is a foreign entity that desires to transact business in this state, the certificate of conversion shall be accompanied by the information required by division (B)(8), (9), or (10) of section 1701.791 of the Revised Code.

(4) If a foreign or domestic corporation licensed to transact business in this state is the converting entity, the certificate of conversion shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code with respect to a converting domestic corporation, or by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code with respect to a foreign corporation.

(C) If the converting entity or the converted entity is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, all documents required to be filed in connection with the conversion by the laws of that state or that chapter shall be filed in the proper office.

(D) Upon the filing of a certificate of conversion and other filings required by division (C) of this section or at any later date that the certificate of conversion specifies, the conversion is effective, subject to the limitation that no conversion will be effective if there are reasonable grounds to believe that the conversion would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth all of the following:

(1) The name and form of entity of the converting entity and the state under the laws of which it existed prior to the conversion;

(2) The name and the form of entity of the converted entity and the state under the laws of which it will exist;

(3) The date of filing of the certificate of conversion with the secretary of state and the effective date of the conversion.

(F) The certificate of the secretary of state, or a copy of the certificate of conversion certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For the recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 10-21-2006



Section 1701.82 - Conditions following merger or consolidation.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity other than the surviving entity in a merger shall cease, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the officers, general partners, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver those instruments and do those acts. For these purposes, the existence of the constituent entities and the authority of their respective officers, directors, general partners, or other authorized representatives is continued notwithstanding the merger or consolidation.

(2) In the case of a consolidation, the new entity exists when the consolidation becomes effective and, if it is a domestic corporation, the articles contained in or provided for in the agreement of consolidation shall be its original articles. In the case of a merger in which the surviving entity is a domestic corporation, the articles of the domestic surviving corporation in effect immediately prior to the time the merger becomes effective shall continue as its articles after the merger except as otherwise provided in the agreement of merger.

(3) The surviving or new entity possesses all assets and property of every description, and every interest in the assets and property, wherever located, and the rights, privileges, immunities, powers, franchises, and authority, of a public as well as of a private nature, of each constituent entity, and, subject to the limitations specified in section 2307.97 of the Revised Code, all obligations belonging to or due to each constituent entity, all of which are vested in the surviving or new entity without further act or deed. Title to any real estate or any interest in the real estate vested in any constituent entity shall not revert or in any way be impaired by reason of such merger or consolidation.

(4) Subject to the limitations specified in section 2307.97 of the Revised Code, the surviving or new entity is liable for all the obligations of each constituent entity, including liability to dissenting shareholders. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment, with right of appeal, as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in its place.

(5) Subject to the limitations specified in section 2307.97 of the Revised Code, all the rights of creditors of each constituent entity are preserved unimpaired, and all liens upon the property of any constituent entity are preserved unimpaired, on only the property affected by those liens immediately prior to the effective date of the merger or consolidation. If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, then the former general partner shall have no liability for any obligation incurred after the merger or consolidation except to the extent that a former creditor of the constituent partnership in which the former general partner was a partner extends credit to the surviving or new entity reasonably believing that the former general partner continued as a general partner of the surviving or new entity.

(B) If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, the provisions of division (B) of section 1782.434 of the Revised Code shall apply.

(C) In the case of a merger of a domestic constituent corporation into a foreign surviving corporation, limited liability company, or limited partnership that is not licensed or registered to transact business in this state or in the case of a consolidation of a domestic constituent corporation into a new foreign corporation, limited liability company, or limited partnership, if the surviving or new entity intends to transact business in this state and the certificate of merger or consolidation is accompanied by the information described in division (B)(4) of section 1701.81 of the Revised Code, then, on the effective date of the merger or consolidation, the surviving or new entity shall be considered to have complied with the requirements for procuring a license or for registering to transact business in this state as a foreign corporation, limited liability company, or limited partnership, as the case may be. In such a case, a copy of the certificate of merger or consolidation certified by the secretary of state constitutes the license certificate prescribed by the laws of this state for a foreign corporation transacting business in this state or the application for registration prescribed for a foreign limited partnership or limited liability company.

(D) Any action to set aside any merger or consolidation on the ground that any section of the Revised Code applicable to the merger or consolidation has not been complied with shall be brought within ninety days after the effective date of that merger or consolidation or be forever barred.

(E) As used in this section, "corporation" or "entity" applies to both domestic and foreign corporations and entities where the context so permits. In the case of a foreign constituent entity or a foreign new entity, this section is subject to the laws of the state under the laws of which the entity exists or in which it has property.

Effective Date: 07-01-1994; 04-07-2005



Section 1701.821 - Legal effect of conversion - action to set aside.

(A) Upon a conversion becoming effective, all of the following apply:

(1) The converting entity is continued in the converted entity.

(2) The converted entity exists, and the converting entity ceases to exist.

(3) The converted entity possesses both of the following, and both of the following continue in the converted entity without any further act or deed:

(a) Except to the extent limited by the requirements of applicable law, both of the following:

(i) All assets and property of every description of the converting entity and every interest in the assets and property of the converted entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in the converting entity does not revert or in any way is impaired by reason of the conversion.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or a private nature, of the converting entity.

(b) All obligations belonging or due to the converting entity.

(4) All the rights of creditors of the converting entity are preserved unimpaired, and all liens upon the property of the converting entity are preserved unimpaired. If a general partner of a converting partnership is not a general partner of the entity resulting from the conversion, then the former general partner has no liability for any obligation incurred after the conversion except to the extent that a former creditor of the converting partnership in which the former general partner was a general partner extends credit to the converted entity reasonably believing that the former general partner continues as a general partner of the converted entity.

(B) In the case of a conversion into a foreign corporation, limited liability company, or partnership that is not licensed or registered to transact business in this state, if the converted entity intends to transact business in this state, and the certificate of conversion is accompanied by the information described in division (B)(4) of section 1701.81 of the Revised Code, then on the effective date of the conversion, the converted entity is considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership as the case may be. In such a case, a copy of the certificate of conversion certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company, foreign limited partnership, or foreign limited liability partnership.

(C) Any action to set aside a conversion on the ground that any section of the Revised Code applicable to the conversion has not been complied with shall be brought within ninety days after the effective date of the conversion or is forever barred.

(D) In the case of a converting or converted entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under which that entity exists or in which it has property.

Effective Date: 10-21-2006



Section 1701.83 - Effecting a combination or majority share acquisition.

(A) To effect a combination or majority share acquisition, the directors of the acquiring corporation shall authorize such transaction. If the articles or regulations of the acquiring corporation require such transaction to be authorized by its shareholders, or if such transaction involves the issuance or transfer by the acquiring corporation of such number of its shares as entitle the holders to exercise one-sixth or more of the voting power of such corporation in the election of directors immediately after the consummation of such transaction, the transaction shall also be authorized by the shareholders of the acquiring corporation at a meeting held for the purpose, by the affirmative vote of the holders of shares entitling them to exercise two-thirds of the voting power of the acquiring corporation on such proposal or such different proportion as the articles provide, but not less than a majority, and by such affirmative vote of the holders of shares of any particular class is required by the articles of such corporation. Notice of the meeting of the shareholders shall be given to all shareholders, whether or not entitled to vote thereat. Such notice shall be accompanied by a copy or summary of the terms of proposed combination or majority share acquisition.

(B) The directors of the acquiring corporation may abandon such combination or majority share acquisition, if authorized to do so by the terms of the combination or majority share acquisition.

(C) An action to set aside any combination or majority share acquisition on the ground that any section of the Revised Code applicable thereto has not been complied with, shall be brought within ninety days after the completion of such transaction, or be forever barred.

Effective Date: 07-17-1970



Section 1701.831 - Control share acquisitions procedures.

(A) Unless the articles , the regulations adopted by the shareholders, or the regulations adopted by the directors pursuant to division (A)(1) of section 1701.10 of the Revised Code of the issuing public corporation provide that this section does not apply to control share acquisitions of shares of such corporation, any control share acquisition of an issuing public corporation shall be made only with the prior authorization of the shareholders of such corporation in accordance with this section.

(B) Any person who proposes to make a control share acquisition shall deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal executive offices. Such acquiring person statement shall set forth all of the following:

(1) The identity of the acquiring person;

(2) A statement that the acquiring person statement is given pursuant to this section;

(3) The number of shares of the issuing public corporation owned, directly or indirectly, by the acquiring person;

(4) The range of voting power, described in division (Z)(1)(a), (b), or (c) of section 1701.01 of the Revised Code, under which the proposed control share acquisition would, if consummated, fall;

(5) A description in reasonable detail of the terms of the proposed control share acquisition;

(6) Representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.

(C)

(1) Within ten days after receipt of an acquiring person statement that complies with division (B) of this section, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of voting on the proposed control share acquisition. Subject to division (C)(2) of this section, unless the acquiring person and the issuing public corporation agree in writing to another date, such special meeting of shareholders shall be held within fifty days after receipt by the issuing public corporation of the acquiring person statement. If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, such special meetings shall be held no sooner than thirty days after receipt by the issuing public corporation of the acquiring person statement. Subject to division (C)(2) of this section, such special meeting of shareholders shall be held no later than any other special meeting of shareholders that is called, after receipt by the issuing public corporation of the acquiring person statement, in compliance with this section or section 1701.76, 1701.78, 1701.781, 1701.79, 1701.791, 1701.801, or 1701.83 of the Revised Code.

(2) If, in connection with a proposed control share acquisition, the acquiring person changes the percentage of the class of shares being sought, the consideration offered, or the security dealer's soliciting fee; extends the expiration date of a tender offer for the shares being sought; or otherwise changes the terms of the proposed control share acquisition, then the directors of the issuing public corporation may reschedule the special meeting of shareholders required by division (C)(1) of this section. If the proposed control share acquisition is to be made pursuant to a tender offer, then the meeting may be rescheduled to a date that is not later than the expiration date of the offer. If the proposed control share acquisition is to be made other than pursuant to a tender offer, the meeting may be rescheduled to a date that is not later than ten business days after notice of the change is first given to the shareholders.

(D) Notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for such meeting, whether or not entitled to vote at the meeting. The notice shall include or be accompanied by both of the following:

(1) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this section;

(2) A statement by the issuing public corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.

(E) The acquiring person may make the proposed control share acquisition if both of the following occur:

(1) The shareholders of the issuing public corporation who hold shares as of the record date of such corporation entitling them to vote in the election of directors authorize the acquisition at the special meeting held for that purpose at which a quorum is present by an affirmative vote of a majority of the voting power of such corporation in the election of directors represented at the meeting in person or by proxy, and a majority of the portion of the voting power excluding the voting power of interested shares represented at the meeting in person or by proxy. A quorum shall be deemed to be present at the special meeting if at least a majority of the voting power of the issuing public corporation in the election of directors is represented at the meeting in person or by proxy.

(2) The acquisition is consummated, in accordance with the terms so authorized, no later than three hundred sixty days following shareholder authorization of the control share acquisition.

(F) Except as expressly provided in this section, nothing in this section shall be construed to affect or impair any right, remedy, obligation, duty, power, or authority of any acquiring person, any issuing public corporation, the directors of any acquiring person or issuing public corporation, or any other person under the laws of this or any other state or of the United States.

(G) If any application of any provision of this section is for any reason held to be illegal or invalid, the illegality or invalidity shall not affect any legal and valid provision or application of this section, and the parts and applications of this section are severable.

Effective Date: 09-16-2003; 10-12-2006



Section 1701.832 - State's responsibility as to tender offers.

(A) In enacting Amended Substitute House Bill No. 822 of the 114th general assembly, which amended sections 1701.01, 1701.11, 1701.37, 1701.48, 1707.01, 1707.23, 1707.26, 1707.29, and 1707.99 and enacted sections 1701.831 and 1707.042 of the Revised Code, the general assembly found and continues to find that:

(1) Existing Ohio corporate law was designed to deal with traditional methods of transfer of control of Ohio corporations. The tender offer has evolved as an alternative device to acquire control of a public corporation that has been in widespread use in the past several decades. The acquisition of significant blocks of the securities of a public company in the open market or private transactions in connection with actual or apparent efforts to acquire control has become more common in recent years and has further complicated the impact of tender offers upon a corporation and its shareholders. Numerous Ohio corporations have been the subject of tender offers and accumulations of significant blocks of securities.

(2) The accumulation of a large block of a corporation's voting shares, or other securities convertible into voting shares, through direct or indirect acquisition from one or more existing shareholders of the corporation has not been subject to the normal corporate approval mechanisms involved in other typical types of acquisition transactions such as mergers, consolidations, combinations, and majority share acquisitions. Such accumulations, however, can result in shifts of effective corporate control and hence, from a business and financial perspective, directly or indirectly, can result in significant changes in a variety of basic corporate circumstances identical or substantially similar to those arising as a result of the above-mentioned transactions. For instance, a change in corporate control accompanying a large accumulation of shares will very often result in a fundamental change in the ongoing business of the corporation and a concomitant fundamental change in the nature of the shareholders' investment in it. Thus the potential that such changes in corporate circumstances will occur gives rise to basic issues concerning the internal affairs of the corporation typical of those arising in mergers, consolidations, combinations, and majority share acquisitions. The form of the transaction in which such issues arise should not alter the basic corporate mechanisms by which such issues are presented and resolved.

(3) Tender offers almost always involve a change in corporate control and, therefore, give rise to these same basic issues concerning internal corporate affairs. Although tender offers in theory offer shareholders the opportunity to consider such issues in deciding whether or not to tender their shares, in practice they do not. Tender offers are coercive in the sense that shareholders are normally concerned that a majority of their fellow shareholders will tender their shares, leaving them in a minority position with one controlling shareholder. Thus, shareholders often feel compelled to tender their shares, regardless of how they feel about the corporate control issues inherent in any tender offer. The opportunity for reasoned decision-making is further hindered by the short time periods in which tender offers can be consummated, the structures of many recent tender offers, which are designed to encourage prompt tenders, and the fact that individual shareholders typically receive or obtain tender offer materials much later than institutional shareholders.

(4) It is in the public interest for shareholders to have a reasonable opportunity to express their views by voting on a proposed shift of control, an opportunity currently available under Ohio general corporation law, Chapter 1701. of the Revised Code, in transactions with similar effects. The general assembly also believes that it is in the public interest for Ohio securities laws, Chapter 1707. of the Revised Code, to provide evenhanded protection of offerors and shareholders from fraudulent and manipulative transactions arising in connection with control acquisitions.

(5) Initial state efforts to deal with tender offer developments have been questioned by the federal courts. The general assembly observes that responsibility for general corporate laws is the function of state legislation and that no federal law of corporations exists. The general assembly observes that securities law protection of state residents has long been recognized as an appropriate subject of state law regulation under the federal system. The general assembly acknowledges an in loco parentis responsibility to shareholders who invest in corporations created under the laws of Ohio and to shareholders generally who reside in Ohio.

(B) Sections 1701.01, 1701.11, 1701.37, 1701.48, 1707.01, 1707.23, 1707.26, 1707.29, and 1707.99, as amended by Amended Substitute House Bill No. 822 of the 114th general assembly, and sections 1701.831 and 1707.042, as enacted by that act, were a recognition of the state's responsibility with respect to the subject matter of the act. Nevertheless, with a view to avoiding an undue burden on interstate commerce, as expressed in recent court decisions, the amendments were designed to have the minimum impact upon interstate commerce consistent with Ohio responsibility in respect to the subject matter. Accordingly, the security law amendments made by that act to sections 1707.23, 1707.26, 1707.29, and 1707.99 and in newly enacted section 1707.042 of the Revised Code were limited to application to Ohio resident investors, and the corporate law amendments made by that act to sections 1701.01, 1701.11, 1701.37, and 1701.48 and in newly enacted section 1701.831 of the Revised Code were limited to corporations created under the laws of Ohio with the strong Ohio ties provided in the amendments. The corporate legislation does not include a requirement for Ohio resident investors because of the difficulty of ascertainment by potential acquirers and others of the residence of shareholders. The general assembly finds that corporations satisfying the jurisdictional nexus provided by the amendments may be deemed to have a substantial and significant shareholder base in the state.

(C) The general assembly confirms all of the findings of this section as enacted by Amended Substitute House Bill No. 822 of the 114th general assembly, except that the general assembly declares that, from the effective date of this amendment, November 2, 1989, and the concurrent amendment of section 1701.11 of the Revised Code by the addition of division (B)(9)(a)(ii) to that section, the standards of that division are permitted, as an alternative to the ties with Ohio essential to the status of a control share acquisition, to qualify for the authorized restrictions on transfer of shares. The general assembly further finds that the omission of a reference to "1701.01" immediately following the phrase "the corporate law amendments in sections" in the enactment of division (B) of this section was inadvertent.

(D) The general assembly confirms all of the findings of this section as enacted by Amended Substitute House Bill No. 822 of the 114th general assembly, and as amended by Amended Substitute House Bill No. 358 of the 118th general assembly, and further finds all of the following:

(1) Although Ohio general corporation law, Chapter 1701. of the Revised Code, requires that a special meeting be held to enable shareholders of an issuing public corporation to vote on any control share acquisition, it describes meeting procedures, like other states, primarily in general terms.

(2) Where the law, or the articles of incorporation and code of regulations of the issuing public corporation, do not mandate specific meeting procedures, the directors of the corporation must define appropriate procedures consistent with their fiduciary duties as provided in section 1701.59 of the Revised Code. In carrying out these duties, practices and procedures have developed from experience in this state and elsewhere to ensure fair and efficient meetings. These practices and procedures include the use of a variety and number of presumptions and forms of proxy.

(3) The use of presumptions and forms of proxy reflects the fact that, in this state and other states with similar laws, efficiency and finality are necessary priorities over precision and certitude in the conduct of a meeting. It is the responsibility of the directors to utilize practices and procedures, including presumptions and forms of proxy, that are consistent with their fiduciary duties.

Effective Date: 11-21-1997



Section 1701.84 - Dissenting shareholders entitled to relief.

(A) Except as provided in division (B) of this section, the following are entitled to relief as dissenting shareholders under section 1701.85 of the Revised Code:

(1) Shareholders of a domestic corporation that is being merged or consolidated into a surviving or new entity, domestic or foreign, pursuant to section 1701.78, 1701.781, 1701.79, 1701.791, or 1701.801 of the Revised Code;

(2) In the case of a merger into a domestic corporation, shareholders of the surviving corporation who under section 1701.78 or 1701.781 of the Revised Code are entitled to vote on the adoption of an agreement of merger, but only as to the shares so entitling them to vote;

(3) Shareholders, other than the parent corporation, of a domestic subsidiary corporation that is being merged into the domestic or foreign parent corporation pursuant to section 1701.80 of the Revised Code;

(4) In the case of a combination or a majority share acquisition, shareholders of the acquiring corporation who under section 1701.83 of the Revised Code are entitled to vote on such transaction, but only as to the shares so entitling them to vote;

(5) Shareholders of a domestic subsidiary corporation into which one or more domestic or foreign corporations are being merged pursuant to section 1701.801 of the Revised Code;

(6) Shareholders of a domestic corporation that is being converted pursuant to section 1701.792 of the Revised Code.

(B) All of the following shareholders shall not be entitled to relief as dissenting shareholders under section 1701.85 of the Revised Code:

(1) Shareholders described in division (A)(1) or (6) of this section, if both of the following apply:

(a) The shares of the corporation for which the dissenting shareholder would otherwise be entitled to relief under division (A)(1) or (6) of this section are listed on a national securities exchange as of the day immediately preceding the date on which the vote on the proposal is taken at the meeting of the shareholders.

(b) The consideration to be received by the shareholders consists of shares or shares and cash in lieu of fractional shares that, immediately following the effective time of a merger, consolidation, or conversion, as applicable, are listed on a national securities exchange and for which no proceedings are pending to delist the shares from the national securities exchange as of the effective time of the merger, consolidation, or conversion.

(2) Shareholders described in division (A)(2) of this section, if the shares so entitling them to vote are listed on a national securities exchange both as of the day immediately preceding the date on which the vote on the proposal is taken at the meeting of the shareholders and immediately following the effective time of the merger and there are no proceedings pending to delist the shares from the national securities exchange as of the effective time of the merger;

(3) The shareholders described in division (A)(4) of this section, if the shares so entitling them to vote are listed on a national securities exchange both as of the day immediately preceding the date on which the vote on the proposal is taken at the meeting of the shareholders and immediately following the effective time of the combination or majority share acquisition, and there are no proceedings pending to delist the shares from the national securities exchange as of the effective time of the combination or majority share acquisition.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 10-04-1996; 10-12-2006

Committee Comment (2012)*

New division (B) eliminates dissenters' rights in a merger, consolidation, combination, majority share acquisition or conversion if, at the time of the vote, the shareholder holds shares that are listed on a national securities exchange and consideration to be received in the transaction consists solely of shares that are listed on a national securities exchange and no proceedings are underway to delist the shares. Cash paid for fractional shares is permitted without triggering dissenters' rights.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.85 - Dissenting shareholders - compliance with section - fair cash value of shares.

(A)

(1) A shareholder of a domestic corporation is entitled to relief as a dissenting shareholder in respect of the proposals described in sections 1701.74, 1701.76, and 1701.84 of the Revised Code, only in compliance with this section.

(2) If the proposal must be submitted to the shareholders of the corporation involved, the dissenting shareholder shall be a record holder of the shares of the corporation as to which the dissenting shareholder seeks relief as of the date fixed for the determination of shareholders entitled to notice of a meeting of the shareholders at which the proposal is to be submitted, and such shares shall not have been voted in favor of the proposal.

(3) Not later than twenty days before the date of the meeting at which the proposal will be submitted to the shareholders, the corporation may notify the corporation's shareholders that relief under this section is available. The notice shall include or be accompanied by all of the following:

(a) A copy of this section;

(b) A statement that the proposal can give rise to rights under this section if the proposal is approved by the required vote of the shareholders;

(c) A statement that the shareholder will be eligible as a dissenting shareholder under this section only if the shareholder delivers to the corporation a written demand with the information provided for in division (A)(4) of this section before the vote on the proposal will be taken at the meeting of the shareholders and the shareholder does not vote in favor of the proposal.

(4) If the corporation delivers notice to its shareholders as provided in division (A)(3) of this section, a shareholder electing to be eligible as a dissenting shareholder under this section shall deliver to the corporation before the vote on the proposal is taken a written demand for payment of the fair cash value of the shares as to which the shareholder seeks relief. The demand for payment shall include the shareholder's address, the number and class of such shares, and the amount claimed by the shareholder as the fair cash value of the shares.

(5) If the corporation does not notify the corporation's shareholders pursuant to division (A)(3) of this section, not later than ten days after the date on which the vote on the proposal was taken at the meeting of the shareholders, the dissenting shareholder shall deliver to the corporation a written demand for payment to the dissenting shareholder of the fair cash value of the shares as to which the dissenting shareholder seeks relief, which demand shall state the dissenting shareholder's address, the number and class of such shares, and the amount claimed by the dissenting shareholder as the fair cash value of the shares.

(6) If a signatory, designated and approved by the dissenting shareholder, executes the demand, then at any time after receiving the demand, the corporation may make a written request that the dissenting shareholder provide evidence of the signatory's authority. The shareholder shall provide the evidence within a reasonable time but not sooner than twenty days after the dissenting shareholder has received the corporation's written request for evidence.

(7) The dissenting shareholder entitled to relief under division (A)(3) of section 1701.84 of the Revised Code in the case of a merger pursuant to section 1701.80 of the Revised Code and a dissenting shareholder entitled to relief under division (A)(5) of section 1701.84 of the Revised Code in the case of a merger pursuant to section 1701.801 of the Revised Code shall be a record holder of the shares of the corporation as to which the dissenting shareholder seeks relief as of the date on which the agreement of merger was adopted by the directors of that corporation. Within twenty days after the dissenting shareholder has been sent the notice provided in section 1701.80 or 1701.801 of the Revised Code, the dissenting shareholder shall deliver to the corporation a written demand for payment with the same information as that provided for in division (A) (4) of this section.

(8) In the case of a merger or consolidation, a demand served on the constituent corporation involved constitutes service on the surviving or the new entity, whether the demand is served before, on, or after the effective date of the merger or consolidation. In the case of a conversion, a demand served on the converting corporation constitutes service on the converted entity, whether the demand is served before, on, or after the effective date of the conversion.

(9) If the corporation sends to the dissenting shareholder, at the address specified in the dissenting shareholder's demand, a request for the certificates representing the shares as to which the dissenting shareholder seeks relief, the dissenting shareholder, within fifteen days from the date of the sending of such request, shall deliver to the corporation the certificates requested so that the corporation may endorse on them a legend to the effect that demand for the fair cash value of such shares has been made. The corporation promptly shall return the endorsed certificates to the dissenting shareholder. A dissenting shareholder's failure to deliver the certificates terminates the dissenting shareholder's rights as a dissenting shareholder, at the option of the corporation, exercised by written notice sent to the dissenting shareholder within twenty days after the lapse of the fifteen-day period, unless a court for good cause shown otherwise directs. If shares represented by a certificate on which such a legend has been endorsed are transferred, each new certificate issued for them shall bear a similar legend, together with the name of the original dissenting holder of the shares. Upon receiving a demand for payment from a dissenting shareholder who is the record holder of uncertificated securities, the corporation shall make an appropriate notation of the demand for payment in its shareholder records. If uncertificated shares for which payment has been demanded are to be transferred, any new certificate issued for the shares shall bear the legend required for certificated securities as provided in this paragraph. A transferee of the shares so endorsed, or of uncertificated securities where such notation has been made, acquires only the rights in the corporation as the original dissenting holder of such shares had immediately after the service of a demand for payment of the fair cash value of the shares. A request under this paragraph by the corporation is not an admission by the corporation that the shareholder is entitled to relief under this section.

(B) Unless the corporation and the dissenting shareholder have come to an agreement on the fair cash value per share of the shares as to which the dissenting shareholder seeks relief, the dissenting shareholder or the corporation, which in case of a merger or consolidation may be the surviving or new entity, or in the case of a conversion may be the converted entity, within three months after the service of the demand by the dissenting shareholder, may file a complaint in the court of common pleas of the county in which the principal office of the corporation that issued the shares is located or was located when the proposal was adopted by the shareholders of the corporation, or, if the proposal was not required to be submitted to the shareholders, was approved by the directors. Other dissenting shareholders, within that three-month period, may join as plaintiffs or may be joined as defendants in any such proceeding, and any two or more such proceedings may be consolidated. The complaint shall contain a brief statement of the facts, including the vote and the facts entitling the dissenting shareholder to the relief demanded. No answer to a complaint is required. Upon the filing of a complaint, the court, on motion of the petitioner, shall enter an order fixing a date for a hearing on the complaint and requiring that a copy of the complaint and a notice of the filing and of the date for hearing be given to the respondent or defendant in the manner in which summons is required to be served or substituted service is required to be made in other cases. On the day fixed for the hearing on the complaint or any adjournment of it, the court shall determine from the complaint and from evidence submitted by either party whether the dissenting shareholder is entitled to be paid the fair cash value of any shares and, if so, the number and class of such shares. If the court finds that the dissenting shareholder is so entitled, the court may appoint one or more persons as appraisers to receive evidence and to recommend a decision on the amount of the fair cash value. The appraisers have power and authority specified in the order of their appointment. The court thereupon shall make a finding as to the fair cash value of a share and shall render judgment against the corporation for the payment of it, with interest at a rate and from a date as the court considers equitable. The costs of the proceeding, including reasonable compensation to the appraisers to be fixed by the court, shall be assessed or apportioned as the court considers equitable. The proceeding is a special proceeding and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. If, during the pendency of any proceeding instituted under this section, a suit or proceeding is or has been instituted to enjoin or otherwise to prevent the carrying out of the action as to which the shareholder has dissented, the proceeding instituted under this section shall be stayed until the final determination of the other suit or proceeding. Unless any provision in division (D) of this section is applicable, the fair cash value of the shares that is agreed upon by the parties or fixed under this section shall be paid within thirty days after the date of final determination of such value under this division, the effective date of the amendment to the articles, or the consummation of the other action involved, whichever occurs last. Upon the occurrence of the last such event, payment shall be made immediately to a holder of uncertificated securities entitled to payment. In the case of holders of shares represented by certificates, payment shall be made only upon and simultaneously with the surrender to the corporation of the certificates representing the shares for which the payment is made.

(C)

(1) If the proposal was required to be submitted to the shareholders of the corporation, fair cash value as to those shareholders shall be determined as of the day prior to the day on which the vote by the shareholders was taken and, in the case of a merger pursuant to section 1701.80 or 1701.801 of the Revised Code, fair cash value as to shareholders of a constituent subsidiary corporation shall be determined as of the day before the adoption of the agreement of merger by the directors of the particular subsidiary corporation. The fair cash value of a share for the purposes of this section is the amount that a willing seller who is under no compulsion to sell would be willing to accept and that a willing buyer who is under no compulsion to purchase would be willing to pay, but in no event shall the fair cash value of a share exceed the amount specified in the demand of the particular shareholder. In computing fair cash value, both of the following shall be excluded:

(a) Any appreciation or depreciation in market value resulting from the proposal submitted to the directors or to the shareholders ;

(b) Any premium associated with control of the corporation, or any discount for lack of marketability or minority status.

(2) For the purposes of this section, the fair cash value of a share that was listed on a national securities exchange at any of the following times shall be the closing sale price on the national securities exchange as of the applicable date provided in division (C)(1) of this section:

(a) Immediately before the effective time of a merger or consolidation;

(b) Immediately before the filing of an amendment to the articles of incorporation as described in division (A) of section 1701.74 of the Revised Code;

(c) Immediately before the time of the vote described in division (A)(1)(b) of section 1701.76 of the Revised Code.

(D)

(1) The right and obligation of a dissenting shareholder to receive fair cash value and to sell such shares as to which the dissenting shareholder seeks relief, and the right and obligation of the corporation to purchase such shares and to pay the fair cash value of them terminates if any of the following applies:

(a) The dissenting shareholder has not complied with this section, unless the corporation by its directors waives such failure;

(b) The corporation abandons the action involved or is finally enjoined or prevented from carrying it out, or the shareholders rescind their adoption of the action involved;

(c) The dissenting shareholder withdraws the dissenting shareholder's demand, with the consent of the corporation by its directors;

(d) The corporation and the dissenting shareholder have not come to an agreement as to the fair cash value per share, and neither the shareholder nor the corporation has filed or joined in a complaint under division (B) of this section within the period provided in that division.

(2) For purposes of division (D)(1) of this section, if the merger, consolidation, or conversion has become effective and the surviving, new, or converted entity is not a corporation, action required to be taken by the directors of the corporation shall be taken by the partners of a surviving, new, or converted partnership or the comparable representatives of any other surviving, new, or converted entity.

(E) From the time of the dissenting shareholder's giving of the demand until either the termination of the rights and obligations arising from it or the purchase of the shares by the corporation, all other rights accruing from such shares, including voting and dividend or distribution rights, are suspended. If during the suspension, any dividend or distribution is paid in money upon shares of such class or any dividend, distribution, or interest is paid in money upon any securities issued in extinguishment of or in substitution for such shares, an amount equal to the dividend, distribution, or interest which, except for the suspension, would have been payable upon such shares or securities, shall be paid to the holder of record as a credit upon the fair cash value of the shares. If the right to receive fair cash value is terminated other than by the purchase of the shares by the corporation, all rights of the holder shall be restored and all distributions which, except for the suspension, would have been made shall be made to the holder of record of the shares at the time of termination.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-1994; 10-12-2006

Committee Comment (2012)*

The amendments add two new sub-parts to division (A) that allow a corporation to require that any demand to exercise dissenters' rights be submitted not later than the time of the vote. If the corporation does not give the notice to shareholders described in new division (A)(3) at least 20 days before the meeting, the old rule will apply, and the shareholder will still have 10 days after the date when the vote is taken to deliver a demand to exercise dissenters' rights.

New division (A)(6) says that if the demand is executed by an agent on behalf of a shareholder, the corporation may require that the shareholder provide evidence of the agent's authority. The shareholder must be given at least 20 days after the corporation makes its request in which to deliver evidence of the agent's authority. This overrules Klein v. United Theaters Co., 148 Ohio St. 306 (Sup. Ct. 1947), that required that evidence of the agent's authority be presented with the demand. Cf. Armstrong v. Marathon Oil Co., 32 Ohio St. 3d 397 (Sup. Ct. 1987) (agent was a shareholder in his own right and not a "stranger" to the corporation so court did not require that evidence of authority be presented with the demand).

Changes also address the determination of fair cash value. Division (C)(2) codifies the Supreme Court's holding in Marathon that the fair cash value of a share listed on a national securities exchange is its market price on the relevant date. For shares that are not listed, division (C)(1) states that the court should exclude any change in value (whether appreciation or depreciation) resulting from the transaction. Similarly, there should be no control premium and no discount for lack of marketability or minority status.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.86 - Voluntary dissolution.

(A) A corporation may be dissolved voluntarily in the manner provided in this section, provided the provisions of Chapter 1704. of the Revised Code do not prevent the dissolution from being effected.

(B) A resolution of dissolution for a corporation shall set forth that the corporation elects to be dissolved. The resolution also may include any of the following:

(1) The date on which the certificate of dissolution is to be filed or the conditions or events that will result in the filing of the certificate;

(2) Authorization for the officers or directors to abandon the proposed dissolution before the filing of the certificate of dissolution;

(3) Any additional provision considered necessary with respect to the proposed dissolution and winding up.

(C) If an initial stated capital is not set forth in the articles then before the corporation begins business, or if an initial stated capital is set forth in the articles then before subscriptions to shares shall have been received in the amount of that initial stated capital, the incorporators or a majority of them may adopt, by a writing signed by each of them, a resolution of dissolution.

(D) The directors may adopt a resolution of dissolution in any of the following cases:

(1) When the corporation has been adjudged bankrupt or has made a general assignment for the benefit of creditors;

(2) By leave of the court, when a receiver has been appointed in a general creditors' suit or in any suit in which the affairs of the corporation are to be wound up;

(3) When substantially all of the assets have been sold at judicial sale or otherwise;

(4) When the articles have been canceled for failure to file annual franchise or excise tax returns or for failure to pay franchise or excise taxes and the corporation has not been reinstated or does not desire to be reinstated;

(5) When the period of existence of the corporation specified in its articles has expired.

(E) The shareholders at a meeting held for such purpose may adopt a resolution of dissolution by the affirmative vote of the holders of shares entitling them to exercise two-thirds of the voting power of the corporation on such proposal or, if the articles provide or permit, by the affirmative vote of a greater or lesser proportion, though not less than a majority, of such voting power, and by such affirmative vote of the holders of shares of any particular class as is required by the articles. Notice of the meeting of the shareholders shall be given to all the shareholders whether or not entitled to vote at it.

(F) Upon the adoption of a resolution of dissolution, a certificate shall be prepared, on a form prescribed by the secretary of state, setting forth all of the following:

(1) The name of the corporation;

(2) A statement that a resolution of dissolution has been adopted;

(3) A statement of the manner of adoption of such resolution, and, in the case of its adoption by the incorporators or directors, a statement of the basis for such adoption;

(4) The place in this state where its principal office is or is to be located;

(5) The internet address of each domain name held or maintained by or on behalf of the corporation;

(6) The name and address of its statutory agent;

(7) The date of dissolution, if other than the filing date. The date of dissolution shall not be more than ninety days after the filing of the certificate of dissolution.

(G) When the resolution of dissolution is adopted by the incorporators, the certificate shall be signed by not less than a majority of them. In all other cases, the certificate shall be signed by any authorized officer, unless the officer fails to execute and file such certificate within thirty days after the date upon which such certificate is to be filed. In that latter event, the certificate of dissolution may be signed by any three shareholders or, if there are less than three shareholders, all of the shareholders and shall set forth a statement that the persons signing the certificate are shareholders and are filing the certificate because of the failure of the officers to do so.

(H) Except as otherwise provided in division (I) of this section, a certificate of dissolution, filed with the secretary of state, shall be accompanied by all of the following:

(1) An affidavit of one or more of the persons executing the certificate of dissolution or of an officer of the corporation containing a statement of the counties, if any, in this state in which the corporation has personal property or a statement that the corporation is of a type required to pay personal property taxes to state authorities only;

(2) A certificate or other evidence from the department of taxation showing that the corporation has paid all taxes administered by and required to be paid to the tax commissioner that are or will be due from the corporation on the date of the dissolution or an affidavit of one or more of the persons executing the certificate of dissolution or of an officer of the corporation containing a statement that the corporation is not required to pay or the department of taxation has not assessed any tax for which such a certificate or other evidence is not provided;

(3) A certificate or other evidence showing the payment of all personal property taxes accruing up to the date of dissolution or showing that such payment has been adequately guaranteed, or an affidavit of one or more of the persons executing the certificate of dissolution or of an officer of the corporation containing a statement that the corporation is not required to pay or the department of taxation has not assessed any tax for which such a certificate or other evidence is not provided;

(4) A receipt, certificate, or other evidence from the director of job and family services showing that all contributions due from the corporation as an employer have been paid, or that such payment has been adequately guaranteed, or that the corporation is not subject to such contributions;

(5) A receipt, certificate, or other evidence from the bureau of workers' compensation showing that all premiums due from the corporation as an employer have been paid, or that such payment has been adequately guaranteed, or that the corporation is not subject to such premium payments.

(I) In lieu of the receipt, certificate, or other evidence described in division (H)(2), (3), (4), or (5) of this section, an affidavit of one or more persons executing the certificate of dissolution or of an officer of the corporation containing a statement of the date upon which the particular department, agency, or authority was advised in writing of the scheduled effective date of the dissolution and was advised in writing of the acknowledgment by the corporation of the applicability of the provisions of section 1701.95 of the Revised Code.

(J) Upon the filing of a certificate of dissolution and such accompanying documents or on a later date specified in the certificate that is not more than ninety days after the filing, the corporation shall be dissolved.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 05-16-2002

Committee Comment (2012)*

The dissolution provisions were substantially revised in 2012 to: (1) set out a process for a dissolved corporation to give notice to known claimants and to pay or provide for the payment of known claims, (2) to specify the director's obligation to make provision for claims that, based on the facts known, may arise in the future, (3) clarify the right of the corporation to pursue its claims and collect its assets, (4) set out with more specificity the time periods in which claimants must make any claims against the dissolved corporation, (5) clarify the limits on a shareholder's obligation to pay any claims that were not paid by the corporation. The directors no longer need to be listed in the certificate, but the corporation is required to identify the internet address of each domain name. The requirement that the dissolution be effective not more than ninety days after the filing of the certificate is clarified.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.87 - Notice of dissolution to creditors and claimants against corporation.

(A) A corporation shall give notice of a dissolution by certified or registered mail, return receipt requested, to each known creditor and to each person that has a claim against the corporation, including claims that are conditional, unmatured, or contingent upon the occurrence or nonoccurrence of future events.

(B) The notice shall state all of the following:

(1) That all claims shall be presented in writing and shall identify the claimant and contain sufficient information to reasonably inform the corporation of the substance of the claim;

(2) The mailing address to which the person must send the claim;

(3) The deadline, which shall be not less than sixty days after the date the notice is given, by which the corporation must receive the claim;

(4) That the claim will be barred if the corporation does not receive the claim by the deadline;

(5) That the corporation may make distributions to other creditors or claimants, including distributions to shareholders of the corporation, without further notice to the claimant.

(C) Giving any notice or making any offer under this chapter shall not revive any claim then barred or constitute acknowledgment by the corporation that any person to whom the corporation sent notice under this section is a proper claimant and shall not operate as a waiver of any defense or counterclaim.

(D) A claim is barred if a claimant that was given written notice under division (A) of this section does not deliver the claim to the dissolved corporation by the deadline stated in the notice.

(E) The corporation shall post the notice described in division (B) of this section on any web site the corporation maintains in the corporation's name and shall provide a copy of the notice to the secretary of state to be posted on the web site maintained by the secretary of state in accordance with division (F) of this section.

(F)

(1) Except as provided in division (F)(2) of this section, the secretary of state shall make both of the following available to the public in a format that is searchable, viewable, and accessible through the internet:

(a) A list of all domestic corporations that have filed a certificate of dissolution or have had their articles canceled;

(b) For each dissolved corporation on the list described in division (F)(1)(a) of this section, a copy of both the certificate of dissolution and the notice delivered under division (B) of this section.

(2) After the materials relating to any dissolved or canceled corporation have been posted for five years, the secretary of state may remove from the web site the information that the secretary posted pursuant to division (F)(1) of this section that relates to that corporation.

(G) If the certificate of dissolution is filed five years or less after the effective date of this amendment, the corporation shall publish the notice described in division (B) of this section at least once a week for two successive weeks, in a newspaper published and of general circulation in the county in which the principal office of the corporation was to be or is located.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 10-11-1955

Committee Comment (2012)*

This section has been revised to set out a statutory process for actual notice to known claimants and a mechanism to establish a bar date for claims against the dissolved corporation. This section should be read in conjunction with new sections 1701.881 and 1701.882 that set out procedures to settle and pay or make other provision for claims. See comment to Section 1701.86.

Division (E) requires that the notice sent to known claimants be posted on any website the corporation maintains in its name. Division (F) requires that the Secretary of State make available on the internet for a five year period certain information about corporations that are in dissolution. Newspaper notice is continued in division (G), but newspaper publication will no longer be required five years after the effective date of division (F).

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.88 - Winding up or obtaining reinstatement - powers and duties of directors.

(A) When a corporation is dissolved voluntarily, when the articles of a corporation have been canceled, or when the period of existence of the corporation specified in its articles has expired, the corporation shall cease to carry on business and shall do only such acts as are required to wind up its affairs, or to obtain reinstatement of the articles in accordance with section 1701.07, 1701.921, 1785.06, or 5733.22 of the Revised Code, or are permitted upon reinstatement by division (C) of section 1701.922 of the Revised Code, and for such purposes it shall continue as a corporation for a period of five years from the dissolution, expiration, or cancellation. A court acting pursuant to section 1701.89 of the Revised Code may extend the five-year period allowed under this division.

(B) The voluntary dissolution of a corporation, cancellation of the articles of a corporation, expiration of the period of existence of a corporation, appointment of a receiver to wind up the affairs of the corporation, or other action to dissolve a corporation under this chapter shall not eliminate or impair any remedy available to or against the corporation or its directors, officers, or shareholders for any right or claim existing, or liability incurred, prior to the dissolution, if either of the following brings such an action:

(1) The corporation within the time limits otherwise permitted by law;

(2) Any other person before five years after the date of the dissolution or within the time limits otherwise required by section 1701.881 of the Revised Code or any other provision of law, whichever is less.

(C) Any claim existing or action or proceeding pending by or against the corporation or which would have accrued against it may be prosecuted to judgment, with right of appeal as in other cases, but any proceeding, execution, or process, or the satisfaction or performance of any order, judgment, or decree, may be stayed as provided in section 1701.89 of the Revised Code. Any action, suit, or proceeding begun by or against the corporation within the time limits established in division (B) of this section shall not abate, and the corporation shall, solely for the purpose of such action, suit, or proceeding, be continued as a body corporate beyond the five-year period and until any judgments, orders, or decrees are fully executed, without the necessity for any court order required under division (A) of this section.

(D) The directors of the corporation and their successors shall act as a board of directors in accordance with the articles and regulations until the affairs of the corporation are completely wound up. Subject to the orders of courts of this state having jurisdiction over the corporation acting pursuant to section 1701.89 of the Revised Code, the directors shall proceed as speedily as is practicable to a complete winding up of the affairs of the corporation . For that purpose, the directors may exercise all the authority of the corporation. Without limiting the generality of such authority, they may do all of the following:

(1) Fill vacancies ;

(2) Elect officers ;

(3) Appoint agents, liquidators, or other entities or persons to carry out the winding up of the corporation's business;

(4) Carry out contracts of the corporation ;

(5) Make new contracts ;

(6) Borrow money ;

(7) Mortgage or pledge the property of the corporation as security ;

(8) Sell its assets at public or private sale ;

(9) Make conveyances in the corporate name ;

(10) Lease real estate for any term, including ninety-nine years renewable forever ;

(11) Settle or compromise claims in favor of or against the corporation ;

(12) Employ one or more persons as liquidators to wind up the affairs of the corporation with such authority as the directors see fit to grant ;

(13) Cause the title to any of the assets of the corporation to be conveyed to such liquidators for that purpose ;

(14) Apply assets to the payment of obligations ;

(15) Distribute the remainder of the assets either in cash or in kind among the shareholders according to their respective rights and interests after paying or adequately providing for the payment of all known obligations of the corporation under section 1701.882 of the Revised Code and for claims that have not been made known to the corporation or that have not arisen but that, based on facts known to the corporation, are likely to arise or to become known to the corporation within five years after the date of dissolution or such longer period of time as the directors or a court acting under section 1701.89 of the Revised Code may determine, not to exceed ten years after the date of dissolution;

(16) Perform all other acts necessary or expedient to the winding up of the affairs of the corporation.

Division (E) of section 1701.76 of the Revised Code applies to the disposition of a voluntarily dissolved corporation's assets by its directors.

(E)

At any time during the winding up of its affairs, the corporation by its directors may make application to have the winding up continued under supervision of the court, as provided in section 1701.89 of the Revised Code.

(F) If any property right of a corporation is discovered after the winding up of the corporation, any member or members of the board of directors that wound up the affairs of the corporation, or a receiver appointed by the court, may enforce the property right, collect and divide the assets discovered among the persons entitled to those assets, and prosecute actions or proceedings in the corporate name of the corporation. Any assets collected under this division shall be distributed and disposed of in accordance with any applicable court order or, in the absence of a court order, in accordance with this section.

(G) In the event a receiver is appointed to wind up the affairs of the corporation, or an action is commenced under section 1701.91 of the Revised Code to dissolve the corporation, the five-year period specified in divisions (A) and (B)(2) of this section shall not commence until:

(1) The effective date of dissolution under division (J) of section 1701.86 of the Revised Code, if a certificate of dissolution is filed under that section; or

(2) The date of filing of a certified copy of an order of dissolution in the office of the secretary of state under division (D) of section 1701.91 of the Revised Code.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-1994

Related Legislative Provision: See 129th General AssemblyFile No.72,HB 48, §3

Committee Comment (2012)*

Changes to division (A) establish an outside date of five years for a corporation to complete its winding up or obtain reinstatement of its articles. The time period can be extended by a court that is overseeing a dissolution under Section 1701.89. Division (B) clarifies the right of the corporation to pursue claims and establishes an outside date of five years after the dissolution for claimants to bring claims against the corporation. Division (D)(15) delineates the directors' obligation to make provision for claims that have not been made known to the corporation or have not arisen but that, based on facts then known to the corporation, are likely to arise. See comment to Section 1701.86.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.881 - Notice of rejection of claim; offer of security.

(A) A corporation that has given notice under division (A) of section 1701.87 of the Revised Code may reject, in whole or in part, any matured claim made by a claimant by sending notice of the rejection by certified or registered mail, return receipt requested, to the claimant within ninety days after receipt of the claim and at least thirty days before the expiration of the five-year period specified in division (A) of section 1701.88 of the Revised Code. A notice sent pursuant to this section shall include or be accompanied by a copy of this division and of section 1701.89 of the Revised Code. A claim against a corporation is barred if a claimant whose claim is rejected by the corporation does not commence an action to enforce the claim within thirty days after the corporation mails the rejection notice.

(B) A corporation that has given notice under division (A) of section 1701.87 of the Revised Code may offer security to any claimant whose claim is contingent, conditional, or unmatured as the corporation determines is sufficient to provide compensation to the claimant if the claim matures. The corporation shall send the corporation's offer to the claimant by certified or registered mail, return receipt requested, within ninety days after receipt of the claim and at least thirty days before the expiration of the five-year period specified in division (A) of section 1701.88 of the Revised Code. A notice sent pursuant to this section shall include or be accompanied by a copy of this division and of section 1701.89 of the Revised Code. If the claimant offered the security does not deliver to the corporation a written notice rejecting the offer within thirty days after the corporation mails the offer for security, the claimant shall be deemed to have accepted the security as the sole source from which to satisfy claimant's claim against the corporation.

(C) A corporation that has given notice under division (A) of section 1701.87 of the Revised Code may file an application with the court having jurisdiction under section 1701.89 of the Revised Code for a determination of the amount and form of insurance or other security that satisfies both of the following requirements:

(1) The insurance or other security will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to this section.

(2) The insurance or other security will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on the facts known to the corporation, are likely to arise or to become known to the corporation within five years after the date of dissolution or such longer period of time as the directors or a court acting under section 1701.89 of the Revised Code may determine, not to exceed ten years after the date of dissolution.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This new section establishes a process for satisfying claims. A claimant can initiate court proceedings to determine what the claimant is entitled to receive. The corporation also has the right to seek a court determination of the amount and form of insurance or other security to be provided to a claimant that has rejected the corporation's offer, or what should be provided for claims that have not been made known to the corporation or have not arisen but that, based on facts then known to the corporation, are likely to arise. See comment to Section 1701.86.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.882 - Satisfaction of obligations; payments.

(A) A dissolved corporation shall do all of the following:

(1) Pay the claims made and not rejected under division (A) of section 1701.881 of the Revised Code;

(2) Post the security offered and not rejected under division (B) of section 1701.881 of the Revised Code;

(3) Post security ordered by the court in any proceeding under division (C) of section 1701.881 of the Revised Code;

(4) Make any payment required by a court acting under section 1701.89 of the Revised Code;

(5) Pay or make provision by insurance or otherwise for all other claims that are mature, known, and uncontested or that have been finally determined to be owing by the corporation and any other claims described in division (C)(2) of section 1701.881 of the Revised Code.

(B) A corporation shall pay in full any claims and liabilities or provide for those payments in full by insurance or otherwise if the corporation has sufficient assets. If the corporation does not have sufficient assets, a corporation shall pay claims and liabilities or provide for those payments by insurance or otherwise in order of their priority. Among claims of equal priority, the corporation shall apportion those payments to the extent of funds legally available for the payment of those claims. Any remaining assets shall be distributed to the shareholders of the corporation according to their respective rights and preferences.

(C) In the absence of fraud, the judgment of the board of directors of the dissolved corporation as to the provision the corporation made for the payment of all claims under division (A)(5) of this section shall be conclusive.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This new section enumerates the payments to be made by the dissolved corporation in order to satisfy its obligations.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.883 - Liability of shareholder of dissolved corporation.

(A) The dissolution of a corporation shall not affect the limited liability of a shareholder with respect to transactions occurring or acts or omissions done or omitted in the name of or by the corporation.

(B) A shareholder who receives a distribution of assets from a dissolved corporation shall not be liable for any claim against the corporation in an amount in excess of the amount of shareholder's pro rata share of the claim or the amount distributed to the shareholder, whichever is less. The aggregate liability of any shareholder for claims against a dissolved corporation shall not exceed the amount distributed to that stockholder after the dissolution.

(C) A shareholder of a dissolved corporation, the assets of which were distributed pursuant to this chapter, may be liable for a claim against the corporation only if an action on that claim is commenced before expiration of the period specified in division (B)(2) of section 1701.88 of the Revised Code.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This new section confirms in division (A) that dissolution of a corporation does not alter the limited liability of the shareholders. Division (B) confirms the limit on the amount for which a shareholder may be liable after dissolution. Division (C) makes clear that a shareholder is only liable if the claim against the corporation is brought within the five year time limit of section 1701.88(B)(2).

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.89 - Jurisdiction of court over winding up of affairs of voluntarily dissolved corporation.

(A) Without limiting the generality of its authority, the court of common pleas of the county in this state in which the principal office of a voluntarily dissolved corporation is located, in which the principal office was to be located, or in which the principal office of a corporation whose articles have been canceled or whose period of existence has expired is located, upon the complaint of the corporation, a majority of the directors, or a creditor or claimant, and upon such notice to all the directors and such other persons interested as the court considers proper, at any time may order and adjudge in respect of all of the following matters:

(1) Any proceedings or actions under division (C) of section 1701.881 of the Revised Code;

(2) The presentation and proof of all claims and demands against the corporation and of all rights, interests, or liens in or on any of its property including property described in division (F) of section 1701.88 of the Revised Code; the fixing of the time within which and the manner in which such proof shall be made and the person to whom such presentation shall be made; and the barring from participation in any distribution of assets of all persons failing to make and present proofs as required by the order of the court;

(3) The stay of the prosecution of any proceeding against the corporation or involving any of its property, and the requirement that the parties to it present and prove their claims, demands, rights, interests, or liens at the time and in the manner required of creditors or others; or the grant of leave to bring or maintain an independent proceeding to enforce liens;

(4) The settlement or determination of all claims of every nature against the corporation or any of its property; the determination of the assets required to be retained or insurance to be obtained to pay or provide for the payment of such claims or any claim; the determination of the assets available for distribution among shareholders; and the making of new parties to the proceeding so far as the court considers proper for the determination of all matters;

(5) The determination of the rights of holders of shares of all classes in and to the assets of the corporation;

(6) The presentation and filing of intermediate and final accounts of the directors or of the liquidators and hearings on them; the allowance, disallowance, or settlement of such accounts; and the discharge of the directors, the liquidators, or any of them from their duties and liabilities;

(7) The appointment of a special master commissioner or guardian ad litem to hear and determine any such matters with such authority as the court considers proper . The applicant in the proceeding shall pay the reasonable fees and expenses of the special master commissioner or guardian ad litem, including all reasonable expert witness fees, unless otherwise ordered by the court.

(8) The filling of any vacancies in the number of directors or liquidators when the directors are unable to act on the vacancies for want of a quorum or for any other reason;

(9) The appointment of a receiver, in accordance with the usages of a court in equitable matters, to wind up the affairs of the corporation, to take custody of any of its property, or for any other purpose;

(10) The issuance or entry of any injunction or any other order which the court considers proper in the administration of the trust involved in the winding up of the affairs of the corporation and the giving of notice of it;

(11) The allowance and payment of compensation to the directors or any of them or to any person rendering services beneficial to the corporation or to those interested in it;

(12) The entry of a judgment or decree which, if it so provides, may operate as the deed or other instrument ordered to be executed, or the appointment of a master or guardian ad litem to execute such deed or instrument in the name of the corporation with the same effect as if executed by an authorized officer pursuant to authority conferred by the directors or the shareholders of the corporation, whenever there is no officer or agent competent to execute such deed or instrument, whenever the corporation or its officers do not perform or comply with a judgment or decree of court, or whenever the court considers it proper.

(B) A judicial proceeding under this section concerning the winding up of the affairs of a corporation is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 03-17-1987

Committee Comment (2012)*

Minor clarifying changes were made as part of a broader revision to the dissolution provisions. See comment to Section 1701.86.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.90 - Receiver for winding up affairs of corporation.

(A) Whenever, after a corporation is dissolved voluntarily or the articles of a corporation have been cancelled or the period of existence of a corporation has expired, a receiver is appointed to wind up the affairs of the corporation, all the claims, demands, rights, interests, or liens of creditors, claimants, and shareholders shall be determined as of the day on which the receiver was appointed unless those claims, demands, rights, interests, or liens have already been determined under section 1701.881 of the Revised Code. Unless it is otherwise ordered, such appointment vests in the receiver and the receiver's successors the right to the immediate possession of all the property of the corporation, which shall, if so ordered, execute and deliver conveyances of such property to the receiver or the receiver's nominee.

(B) Any officer, director, shareholder, or other person, whether a resident of the state or a non-resident and however interested, may be appointed as receiver.

(C) Unless otherwise ordered, the receiver shall have all the authority vested in the directors and officers of the corporation, shall exercise such authority subject to such orders as are made by the court, and may be required to qualify by giving bond to the state in such amount as the court fixes, with surety to the satisfaction of the clerk of the court, conditioned for the faithful discharge of the receiver's duties and for a due accounting for all money or property received by the receiver.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 10-11-1955

Committee Comment (2012)*

Minor clarifying changes were made as part of a broader revision to the dissolution provisions. See comment to Section 1701.86.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.91 - Judicial dissolution.

(A) A corporation may be dissolved judicially and its affairs wound up:

(1) By an order of the supreme court or of a court of appeals in an action in quo warranto brought as provided by sections 2733.02 to 2733.39 of the Revised Code, in which event the court may order the affairs of the corporation to be wound up by its directors as in the case of voluntary dissolution, or by proceedings in, and under the order of, the court of common pleas of the county in this state in which the corporation has its principal office;

(2) By an order of the court of common pleas of the county in this state in which such corporation has its principal office, in an action brought by holders of shares entitled to dissolve the corporation voluntarily, when it is established that any of the following are true:

(a) That its articles have been canceled or its period of existence has expired ;

(b) That the corporation is insolvent or is unable to afford reasonable security to those who may deal with it and that it is necessary in order to protect the creditors of the corporation that the corporation be judicially dissolved;

(c) That the objects of the corporation have wholly failed or are entirely abandoned or that their accomplishment is impracticable;

(3) By an order of the court of common pleas of the county in this state in which the corporation has its principal office, in an action brought by the holders of shares entitling them to exercise at least two-thirds of the voting power of the corporation on such proposal when it is established that it is beneficial to the shareholders that the corporation be judicially dissolved, or the holders of such lesser proportion as are entitled by the articles to dissolve the corporation voluntarily;

(4) By an order of the court of common pleas of the county in this state in which the corporation has its principal office, in an action brought by one-half of the directors when there is an even number of directors or by the holders of shares entitling them to exercise at least two-thirds of the voting power, when it is established that the corporation has an even number of directors who are deadlocked in the management of the corporate affairs and the shareholders are unable to break the deadlock, or when it is established that the corporation has an uneven number of directors and that the shareholders are deadlocked in voting power and unable to agree upon or vote for the election of directors as successors to directors whose terms normally would expire upon the election of their successors. Under these circumstances, dissolution of the corporation shall not be denied on the ground that the corporation is solvent or on the ground that the business of the corporation has been or could be conducted at a profit.

(5) By an order of the court of common pleas of the county in which the corporation, whether for profit or nonprofit, has its principal office, in an action brought by the prosecuting attorney of the county, when it is found that the corporation was organized or systematically used to further criminal purposes, or as a subterfuge to engage in prostitution, gambling, loan sharking, drug abuse, illegal drug distribution, counterfeiting, obscenity, extortion, corruption of law enforcement officers or other public officers, officials, or any employees, or any other criminal activity.

(B) A complaint for judicial dissolution shall be verified by any of the complainants and shall set forth facts showing that the case is one of those specified in this section. Unless the complainants set forth in the complaint that they are unable to annex a list of shareholders, a schedule shall be annexed to the complaint setting forth the name of each shareholder, his address if it is known or the fact that it is not known, the number of shares owned by him, and any balance unpaid on his shares.

(C) Upon the filing of a complaint for judicial dissolution, the court with which it is filed shall have power to issue injunctions, to appoint a receiver with such authority and duties as the court from time to time may direct, to take such other proceedings as may be necessary to protect the property or the rights of the complainants or of the persons interested, and to carry on the business of the corporation until a full hearing can be had. Upon or after the filing of a complaint for judicial dissolution, the court, by injunction or order, may stay the prosecution of any proceeding against the corporation or involving any of its property and require the parties to the proceeding to present and prove their claims, demands, rights, interests, or liens, at the time and in the manner required of creditors or others. The court may refer the complaint to a special master commissioner.

(D) After a hearing had upon such notice as the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, a final order based either upon the evidence, or upon the report of the special master commissioner if one has been appointed, shall be made dissolving the corporation or dismissing the complaint. An order or judgment for the judicial dissolution of a corporation shall contain a concise statement of the proceedings leading up to the order or judgment; the name of the corporation; the place in this state where its principal office is located; the names and addresses of its directors and officers; the name and address of a statutory agent; and, if desired, such other provisions with respect to the judicial dissolution and winding up as are considered necessary or desirable. A certified copy of such order forthwith shall be filed in the office of the secretary of state, whereupon the corporation shall be dissolved. To the extent consistent with orders entered in such proceeding, the effect of such judicial dissolution shall be the same as in the case of voluntary dissolution, and the provisions of sections 1701.87, 1701.88, 1701.89, and 1701.90 of the Revised Code relating to the required notice a corporation shall give of a dissolution and the authority and duties of directors during the winding up of the affairs of a corporation dissolved voluntarily, with respect to the jurisdiction of courts over the winding up of the affairs of a corporation, and with respect to receivers for winding up the affairs of a corporation shall be applicable to corporations judicially dissolved.

(E) A judicial proceeding under this section concerning the judicial dissolution of a corporation is a special proceeding, and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure or the Rules of Practice of the Supreme Court, whichever are applicable, and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 03-17-1987

Committee Comment (2012)*

Under Section 1701.86 shareholders may apply for a court ordered dissolution of the corporation if the action is brought by holders of at least two-thirds of the voting power or by holders of the number of shares required to cause a dissolution by shareholder vote. See comment to Section 1701.86.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1701.911 - Provisional director - appointment, duties, qualifications.

(A) Upon the complaint of not less than one-fourth of the directors of a corporation or upon the complaint of the holders of shares entitling them to exercise not less than one-fifth of the voting power of a corporation in the election of directors, the court of common pleas of the county in which the corporation maintains its principal office may order the appointment of a provisional director for that corporation if the articles or regulations of the corporation expressly provide for such an appointment. No appointment shall be made until a hearing is held by the court. Notice of the hearing shall be given to each director and the secretary of the corporation in any manner that the court may direct. If directed by the court, the notice also shall be given to each of the shareholders. The complainants shall establish at the hearing that, because of irreconcilable differences among the existing directors or because there are no directors and the shareholders are unable to elect any directors, the continued operation of the corporation has been substantially impeded or made impossible.

(B) A provisional director shall have the same rights and duties as other directors and shall serve until removed by the appointing court or by the holders of shares entitling them to exercise a majority of the voting power of the corporation in the election of directors, or until the provisional director's earlier resignation or death. If the provisional director dies or resigns, the court, pursuant to divisions (A) and (C) of this section, may appoint a replacement provisional director, upon its own motion and without the filing of a complaint for the appointment of a provisional director. If the appointing court finds that the irreconcilable differences no longer exist, it shall order the removal of the provisional director.

(C) No person shall be appointed as a provisional director unless the person is generally conversant with corporate affairs, has no legal or equitable interest in the shares or obligations of the corporation of which the person is to be appointed a director, and is not indebted to such corporation. The compensation of a provisional director shall be determined by agreement with the corporation for which the provisional director is serving, subject to the approval of the appointing court, except that the appointing court may fix the provisional director's compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(D) A proceeding concerning the appointment of a provisional director of a corporation is a special proceeding, and final orders issued in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 03-17-1987



Section 1701.92 - Certified copies as evidence of incorporation, articles and proceedings.

(A) A copy of the articles or amended articles filed in the office of the secretary of state, certified by the secretary of state, shall be conclusive evidence, except as against the state, that the corporation has been incorporated under the laws of this state. A copy duly certified by the secretary of state of any certificate of amendment or other certificate filed in the secretary of state's office shall be prima-facie evidence of the amendment or of the facts stated in any such certificate and of the observance and performance of all antecedent conditions necessary to the action which such certificate purports to evidence.

(B) A copy of amended articles filed in the office of the secretary of state, certified by the secretary of state, shall be accepted in this state and other jurisdictions in lieu of the original articles, amendments thereto, and prior amended articles.

(C) The original or a copy of the record of minutes of the proceedings of the incorporators of a corporation, or of the proceedings or meetings of the shareholders or any class of shareholders, or of the directors, or of any committee thereof, including any written consent, waiver, release, or agreement entered in the record of minutes, or the original or a copy of a statement that no specified proceeding was had or that no specified consent, waiver, release, or agreement exists, shall, when certified to be true by the secretary or an assistant secretary of a corporation, be received in the courts as prima-facie evidence of the facts stated therein. Every meeting referred to in the certified original or copy shall be deemed duly called and held, all motions and resolutions adopted and proceedings had at such meeting shall be deemed duly adopted and had, and all elections of directors and all elections or appointments of officers chosen at such meeting shall be deemed valid, until the contrary is proved. Whenever a person who is not a shareholder of a corporation has acted in good faith in reliance upon any certified original or copy, it is conclusive in the person's favor.

(D) A certificate issued by the secretary of state confirming that a corporation is in good standing, as defined in division (E) of this section, is, for seven days after the date on the certificate, conclusive evidence of both of the following:

(1) The authority of a domestic corporation has not been limited as described in section 1701.88 or 1701.91 of the Revised Code, provided that both of the following apply:

(a) The person relying on the certificate had no knowledge that the corporation's articles had been canceled.

(b) The certificate is not presented as evidence against the state.

(2) The license authorizing a foreign corporation to transact business in this state has not expired, been cancelled, or been surrendered.

(E) For purposes of division (D) of this section, "good standing" means that the authority of the corporation to carry on business is not limited by section 1701.88 of the Revised Code.

Effective Date: 10-11-1955; 10-12-2006



Section 1701.921 - Persons performing services to corporation or shareholders.

(A) Absent an express agreement to the contrary, a person providing goods to or performing services for a domestic or foreign corporation owes no duty to, incurs no liability or obligation to, and is not in privity with the shareholders or creditors of the corporation by reason of providing goods to or performing services for the corporation.

(B) Absent an express agreement to the contrary, a person providing goods to or performing services for a shareholder or group of shareholders of a domestic or foreign corporation owes no duty to, incurs no liability or obligation to, and is not in privity with the corporation, any other shareholders of the corporation, or the creditors of the corporation by reason of providing goods to or performing services for the shareholder or group of shareholders.

Effective Date: 10-12-2006



Section 1701.922 - Restoring rights, privileges and franchises upon reinstatement.

(A) Except as otherwise provided in this division, upon reinstatement of a corporation's or professional association's articles of incorporation in accordance with section 1701.07, 1785.06, or 5733.22 of the Revised Code, the rights, privileges, and franchises, including all real or personal property rights and credits and all contract and other rights, of the corporation or association existing at the time its articles of incorporation were canceled shall be fully vested in the corporation or association as if the articles had not been canceled, and the corporation or association shall again be entitled to exercise the rights, privileges, and franchises authorized by its articles of incorporation. The name of a corporation whose articles have been canceled shall be reserved for a period of one year after the date of cancellation. If the reinstatement is not made within one year after the date of the cancellation of its articles of incorporation and it appears that a corporate name, limited liability company name, limited liability partnership name, limited partnership name, or trade name has been filed, the name of which is not distinguishable upon the record as provided in section 1701.05 of the Revised Code, the secretary of state shall require the applicant for reinstatement, as a condition prerequisite to such reinstatement, to amend its articles by changing its name.

(B) Upon reinstatement of a corporation's or association's articles in accordance with section 1701.07, 1785.06, or 5733.22 of the Revised Code, both of the following apply to the exercise of or an attempt to exercise any rights, privileges, or franchises, including entering into or performing any contracts, on behalf of the corporation or association by an officer, agent, or employee of the corporation or association, after cancellation and prior to reinstatement of the articles of incorporation:

(1) The exercise of or an attempt to exercise any rights, privileges, or franchises on behalf of the corporation or association by the officer, agent, or employee of the corporation or association has the same force and effect that the exercise of or an attempt to exercise the right, privilege, or franchise would have had if the corporation's or association's articles had not been canceled, if both of the following apply:

(a) The exercise of or an attempt to exercise the right, privilege, or franchise was within the scope of the corporation's or association's articles of incorporation that existed prior to cancellation;

(b) The officer, agent, or employee had no knowledge that the corporation's or association's articles of incorporation had been canceled.

(2) The corporation or association is liable exclusively for the exercise of or an attempt to exercise any rights, privileges, or franchises on behalf of the corporation or association by an officer, agent, or employee of the corporation or association, if the conditions set forth in divisions (B)(1)(a) and (b) of this section are met.

(C) Upon reinstatement of a corporation's or association's articles of incorporation in accordance with section 1701.07, 1785.06, or 5733.22 of the Revised Code, the exercise of or an attempt to exercise any rights, privileges, or franchises on behalf of the corporation or association by an officer, agent, or employee of the corporation or association, after cancellation and prior to reinstatement of the articles of incorporation, does not constitute a failure to comply with division (A) of section 1701.88 or a violation of section 1701.97 of the Revised Code, if the conditions set forth in divisions (B)(1)(a) and (b) of this section are met.

(D) This section is remedial in nature and is to be construed liberally to accomplish the purpose of providing full reinstatement of a corporation's or association's articles of incorporation retroactive, in accordance with this section, to the time of the cancellation of the articles.

Effective Date: 07-29-1998



Section 1701.93 - False statement or entry.

(A) No officer, director, employee, or agent of a corporation shall, either alone or with another or others, with intent to deceive:

(1) Make, issue, deliver, publish, or send by mail or by any other means of communication any prospectus, report, circular, certificate, statement, balance sheet, exhibit, or document, respecting the shares, assets, liabilities, capital, business, dividends or distributions, earnings, or accounts of a corporation, that is false in any material respect, knowing the statement to be false;

(2) Having charge of any books, minutes, records, or accounts of a corporation, make in them any entry that is false in any material respect, knowing the entry to be false, or remove, erase, alter, or cancel any entry in them, knowing that the entries resulting from them will be false.

(B) Whoever violates this section shall be personally liable, jointly and severally, with all other persons participating with the offender in any act of that type, to any person for any damage actually suffered and proximately resulting from the act.

(C) No action to enforce a liability under this section shall be brought after four years from the time of the act complained of.

(D) Remedies under this section are not exclusive of other remedies at common law or under other statutes.

Effective Date: 05-16-2002



Section 1701.94 - Forfeiture by corporation for failure to comply with certain requirements.

(A) Every corporation that fails to:

(1) Keep the books of account, minutes of proceedings, or records of shareholders as required by section 1701.37 of the Revised Code;

(2) Comply with division (C) of section 1701.11 of the Revised Code with respect to mailing a copy of an amendment to, or copy of new, regulations;

(3) Perform the obligation imposed on it by division (C) of section 1701.25 of the Revised Code;

(4) Send to any shareholder making written request therefor, within the period provided for in division (C) of section 1701.38 of the Revised Code, a copy of the financial statement referred to in that section;

(5) Lay before the shareholders or make available in the manner provided for in division (D) of section 1701.38 of the Revised Code at a proper meeting of shareholders, upon request of any shareholder at such meeting, such financial statement;

(6) Produce at a meeting of shareholders, upon request of any shareholder at such meeting, the list or lists of shareholders required by section 1701.37 of the Revised Code; shall be subject to a forfeiture of one hundred dollars and in cases under paragraphs (1), (2), (3), and (4) to a further forfeiture of ten dollars for every day that such failure continues, beginning, in cases under paragraphs (1) or (2), with the fifth day after written request by a shareholder that the corporation comply with said respective paragraphs, and in cases under paragraphs (3) and (4) beginning with the day following the day on which the corporation becomes delinquent in complying with said paragraph, which amount shall be paid to every shareholder making such request. The right of a shareholder to enforce any such forfeiture is in addition to all other remedies.

(B) If any officer charged with one of the duties specified in division (A) of this section fails to perform such duty after written request by any shareholder, the officer shall be subject to a forfeiture of one hundred dollars, and to the further forfeiture of ten dollars for every day that such default continues, beginning in cases under paragraphs (1), (2), (3), and (4) of division (A) on the same respective days as are provided for in division (A), which amount shall be paid to each shareholder making such request. The right of each shareholder to enforce any such forfeiture is in addition to all other remedies.

(C) The court in which an action is brought to enforce any forfeiture under this section may reduce, remit, or suspend such forfeiture on such terms as it deems reasonable when it appears that the failure was excusable or that the imposition of the full forfeiture would be unreasonable or unjust.

Effective Date: 05-16-2002



Section 1701.95 - Liability for unlawful loans, dividends, distribution of assets.

(A)

(1) In addition to any other liabilities imposed by law upon directors of a corporation and except as provided in division (B) of this section, directors shall be jointly and severally liable to the corporation as provided in division (A)(2) of this section if they vote for or assent to any of the following:

(a) The payment of a dividend or distribution, the making of a distribution of assets to shareholders, or the purchase or redemption of the corporation's own shares, contrary in any such case to law or the articles;

(b) A distribution of assets to shareholders during the winding up of the affairs of the corporation, on dissolution or otherwise, without the payment of all known obligations of the corporation or without making adequate provision for their payment;

(c) The making of a loan, other than in the usual course of business, to an officer, director, or shareholder of the corporation, other than in either of the following cases:

(i) In the case of a savings and loan association or of a corporation engaged in banking or in the making of loans generally;

(ii) At the time of the making of the loan, a majority of the disinterested directors of the corporation voted for the loan and, taking into account the terms and provisions of the loan and other relevant factors, determined that the making of the loan could reasonably be expected to benefit the corporation.

(2)

(a) In cases under division (A)(1)(a) of this section, directors shall be jointly and severally liable up to the amount of the dividend, distribution, or other payment, in excess of the amount that could have been paid or distributed without violation of law or the articles but not in excess of the amount that would inure to the benefit of the creditors of the corporation if it was insolvent at the time of the payment or distribution or there was reasonable ground to believe that by that action it would be rendered insolvent, plus the amount that was paid or distributed to holders of shares of any class in violation of the rights of holders of shares of any other class.

(b) In cases under division (A)(1)(b) of this section, directors shall be jointly and severally liable to the extent that the obligations of the corporation that are not otherwise barred by statute are not paid or for the payment of which adequate provision has not been made.

(c) In cases under division (A)(1)(c) of this section, directors shall be jointly and severally liable for the amount of the loan with interest on it at the rate specified in section 1343.03 of the Revised Code until the amount has been paid.

(B)

(1) A director is not liable under division (A)(1)(a) or (b) of this section if, in determining the amount available for any dividend, purchase, redemption, or distribution to shareholders, the director in good faith relied on a financial statement of the corporation prepared by an officer or employee of the corporation in charge of its accounts or certified by a public accountant or firm of public accountants, the director in good faith considered the assets to be of their book value, or the director followed what the director believed to be sound accounting and business practice.

(2) A director is not liable under division (A)(1)(c) of this section for making any loan to, or guaranteeing any loan to or other obligation of, an employee stock ownership plan, as defined in section 4975(e)(7) of the Internal Revenue Code.

(C) A director who is present at a meeting of the directors or a committee of the directors at which action on any matter is authorized or taken and who has not voted for or against the action shall be presumed to have voted for the action unless that director's written dissent from the action is filed, either during the meeting or within a reasonable time after the adjournment of the meeting, with the person acting as secretary of the meeting or with the secretary of the corporation.

(D) A shareholder who knowingly receives any dividend, distribution, or payment made contrary to law or the articles shall be liable to the corporation for the amount received by that shareholder that is in excess of the amount that could have been paid or distributed without violation of law or the articles.

(E) A director against whom a claim is asserted under or pursuant to this section and who is held liable on the claim shall be entitled to contribution, on equitable principles, from other directors who also are liable. In addition, any director against whom a claim is asserted under or pursuant to this section or who is held liable shall have a right of contribution from the shareholders who knowingly received any dividend, distribution, or payment made contrary to law or the articles, and those shareholders as among themselves also shall be entitled to contribution in proportion to the amounts received by them respectively.

(F) No action shall be brought by or on behalf of a corporation upon any cause of action arising under division (A)(1)(a) or (b) of this section at any time after two years from the day on which the violation occurs.

(G) Nothing contained in this section shall preclude a creditor whose claim is unpaid from exercising the rights that that creditor otherwise would have by law to enforce that creditor's claim against assets of the corporation paid or distributed to shareholders.

(H) The failure of a corporation to observe corporate formalities relating to meetings of directors or shareholders in connection with the management of the corporation's affairs shall not be considered a factor tending to establish that the shareholders have personal liability for corporate obligations.

Effective Date: 07-06-2001



Section 1701.96 - [Repealed].

Effective Date: 01-01-1974



Section 1701.97 - Exercise of expired powers.

No person shall exercise or attempt to exercise any rights, privileges, immunities, powers, franchises, or authority under the articles of a domestic corporation after such articles have been canceled or after such corporation has been dissolved or after the period of existence of the corporation specified in its articles has expired, except such acts as are incident to the winding up of the affairs of such corporation, or are required to obtain reinstatement of the articles in accordance with section 1701.07, 1701.921, 1785.06, or 5733.22 of the Revised Code, or are permitted upon reinstatement by division (C) of section 1701.922 of the Revised Code.

Effective Date: 07-01-1994



Section 1701.98 - Applicability of chapter.

(A) Except as provided in sections 1701.01 to 1701.98, inclusive, of the Revised Code, the provisions of said sections shall apply only to domestic corporations, and except as otherwise provided in this section, the provisions of said sections shall apply to all domestic corporations, whether formed under said sections or under previous laws of this state.

(B) Special provisions in the Revised Code for the organization, conduct, or government of designated classes of corporations shall govern to the exclusion of sections 1701.01 to 1701.98, inclusive, of the Revised Code, on the same subject, except where it clearly appears that a special provision is cumulative, in which case it and the provisions of said sections on the same subject shall apply.

(C) A corporation created before September 1, 1851, which (1) has expressly elected to be governed by the laws passed since that date, (2) subsequent to that date has taken such action under laws then in effect as to make it subject, as a matter of law, to the Constitution of 1851 and laws passed thereunder, or (3) subsequent to October 1, 1955, takes any action under sections 1701.01 to 1701.98, inclusive, of the Revised Code, or any of them, which but for said sections it would not be authorized to take, shall be deemed to be a corporation exercising its corporate privileges under the Constitution of this state and the laws passed in pursuance thereof, and not otherwise.

(D) A corporation created before September 1, 1851, and actually carrying on its activities in this state, and which prior to October 11, 1955, has not taken action described in division (C) of this section, may accept the provisions of sections 1701.01 to 1701.98, inclusive, of the Revised Code, at a meeting of shareholders held for such purpose, by a resolution to that effect adopted by the affirmative vote of the holders of shares entitling them to exercise a majority of the voting power of the corporation on such proposal, and by filing in the office of the secretary of state a copy of said resolution certified by the president or a vice-president and the secretary or an assistant secretary of the corporation, for which filing the secretary of state shall charge and collect a fee of five dollars. Thereafter said corporation shall be deemed to exercise its corporate privileges under the Constitution of this state and the laws passed in pursuance thereof, and not otherwise.

(E) Except as provided in divisions (C) and (D) of this section, a corporation created before September 1, 1851, shall be governed by the laws in force on that date as modified since that date.

Effective Date: 01-10-1961



Section 1701.99 - Penalty.

Whoever violates section 1701.97 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

Effective Date: 01-01-1974






Chapter 1702 - NONPROFIT CORPORATION LAW

Section 1702.01 - Nonprofit corporation law definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Corporation" or "domestic corporation" means a nonprofit corporation formed under the laws of this state, or a business corporation formed under the laws of this state that, by amendment to its articles as provided by law, becomes a nonprofit corporation.

(B) "Foreign corporation" means a nonprofit corporation formed under the laws of another state.

(C) "Nonprofit corporation" means a domestic or foreign corporation that is formed otherwise than for the pecuniary gain or profit of, and whose net earnings or any part of them is not distributable to, its members, directors, officers, or other private persons, except that the payment of reasonable compensation for services rendered and the distribution of assets on dissolution as permitted by section 1702.49 of the Revised Code is not pecuniary gain or profit or distribution of net earnings. In a corporation all of whose members are nonprofit corporations, distribution to members does not deprive it of the status of a nonprofit corporation.

(D) "State" means the United States; any state, territory, insular possession, or other political subdivision of the United States, including the District of Columbia; any foreign country or nation; and any province, territory, or other political subdivision of a foreign country or nation.

(E) "Articles" includes original articles of incorporation, agreements of merger or consolidation if and only to the extent that articles of incorporation are adopted or amended in the agreements, amended articles, and amendments to any of these, and, in the case of a corporation created before September 1, 1851, the special charter and any amendments to it made by special act of the general assembly or pursuant to general law.

(F) "Incorporator" means a person who signed the original articles of incorporation.

(G) "Member" means one having membership rights and privileges in a corporation in accordance with its articles or regulations.

(H) "Voting member" means a member possessing voting rights, either generally or in respect of the particular question involved, as the case may be.

(I) "Person" includes, but is not limited to, a nonprofit corporation, a business corporation, a partnership, an unincorporated society or association, and two or more persons having a joint or common interest.

(J) The location of the "principal office" of a corporation is the place named as such in its articles.

(K) "Directors" means the persons vested with the authority to conduct the affairs of the corporation irrespective of the name, such as trustees, by which they are designated.

(L) "Insolvent" means that the corporation is unable to pay its obligations as they become due in the usual course of its affairs.

(M)

(1) Subject to division (M)(2) of this section, "volunteer" means a director, officer, or agent of a corporation, or another person associated with a corporation, who satisfies both of the following:

(a) Performs services for or on behalf of, and under the authority or auspices of, that corporation;

(b) Does not receive compensation, either directly or indirectly, for performing those services.

(2) For purposes of division (M)(1) of this section, "compensation" does not include any of the following:

(a) Actual and necessary expenses that are incurred by a volunteer in connection with the services performed for a corporation, and that are reimbursed to the volunteer or otherwise paid;

(b) Insurance premiums paid on behalf of a volunteer, and amounts paid or reimbursed, pursuant to division (E) of section 1702.12 of the Revised Code;

(c) Modest perquisites.

(N) "Business corporation" means any entity that is organized pursuant to Chapter 1701. of the Revised Code other than a public benefit entity.

(O) "Mutual benefit corporation" means any corporation organized under this chapter other than a public benefit corporation.

(P) "Public benefit corporation" means a corporation that is recognized as exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, or is organized for a public or charitable purpose and that upon dissolution must distribute its assets to a public benefit corporation, the United States, a state or any political subdivision of a state, or a person that is recognized as exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," as amended. "Public benefit corporation" does not include a nonprofit corporation that is organized by one or more municipal corporations to further a public purpose that is not a charitable purpose.

(Q) "Authorized communications equipment" means any communications equipment that provides a transmission, including, but not limited to, by telephone, telecopy, or any electronic means, from which it can be determined that the transmission was authorized by, and accurately reflects the intention of, the member or director involved and, with respect to meetings, allows all persons participating in the meeting to contemporaneously communicate with each other.

(R) "Entity" means any of the following:

(1) A corporation existing under the laws of this state or any other state;

(2) A business corporation existing under the laws of this state or any other state;

(3) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(a) A common law trust;

(b) An unincorporated business, for profit or nonprofit organization, including a general or limited partnership or limited liability partnership;

(c) A limited liability company;

(d) A for profit corporation;

(e) An unincorporated nonprofit association.

(S) "Public benefit entity" means any entity that is recognized as exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, or is organized for a public or charitable purpose and that upon dissolution must distribute its assets to a public benefit entity, the United States, a state or any political subdivision of a state, or a person that is recognized as exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended. "Public benefit entity" does not include an entity that is organized by one or more municipal corporations to further a public purpose that is not a charitable purpose.

(T) "Unincorporated nonprofit association" has the same meaning as in section 1745.05 of the Revised Code.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.02 - Notice requirements.

(A) Unless another form of notice is required by the articles, the regulations, the bylaws, or by applicable law, any notice required by this chapter shall be in writing and shall be delivered personally or sent by telegram, by the use of authorized communications equipment, or by United States mail, express mail, or courier service, with postage or fees prepaid.

(B) In computing the period of time for the giving of a notice required or permitted under this chapter, or under the articles, the regulations, or the bylaws of a corporation, or a resolution of its members or directors, the day on which the notice is given shall be excluded, and the day when the act for which notice is given is to be done shall be included, unless the instrument calling for the notice otherwise provides. If notice is given by personal delivery or transmitted by telegram or by the use of authorized communications equipment, the notice shall be deemed to have been given when delivered or transmitted. If notice is sent by United States mail, express mail, or courier service, the notice shall be deemed to have been given when deposited in the mail or with the courier service.

(C) A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or, in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of those members at the address appearing on the corporation's current list of members.

Effective Date: 04-10-2001



Section 1702.03 - Purposes of corporation.

A corporation may be formed under this chapter for any purpose or purposes for which natural persons lawfully may associate themselves, except that when there is a special provision in the Revised Code for the formation thereunder of a designated class of corporations, a corporation of such class shall be formed thereunder.

Effective Date: 04-10-2001



Section 1702.04 - Articles of incorporation.

(A) Any person, singly or jointly with others, and without regard to residence, domicile, or state of incorporation, may form a corporation by signing and filing with the secretary of state articles of incorporation, which shall set forth the following:

(1) The name of the corporation;

(2) The place in this state where the principal office of the corporation is to be located;

(3) The purpose or purposes for which the corporation is formed.

(B) The articles also may set forth the following:

(1) The names of individuals who are to serve as the initial directors;

(2) The names of any persons or the designation of any group of persons who are to be the initial members;

(3) Any qualification of membership and the classification of members;

(4) A provision to the effect that the corporation shall be subordinate to and subject to the authority of any head or national association, lodge, order, beneficial association, fraternal or beneficial society, foundation, federation, or any other nonprofit corporation, society, organization, or association;

(5) Any lawful provision for the purpose of defining, limiting, or regulating the exercise of the authority of the corporation, the incorporators, the directors, the officers, the members, or any class of members, or creating or defining rights and privileges of the members among themselves or in the property of the corporation, or governing the distribution of assets on dissolution;

(6) Any provision that may be set forth in the regulations;

(7) A provision specifying the period of existence of the corporation if it is to be otherwise than perpetual;

(8) Any additional provision permitted by this chapter.

(C) A written appointment of a statutory agent for the purposes set forth in section 1702.06 of the Revised Code shall be filed with the articles, unless the corporation belongs to one of the classes mentioned in division (N) of that section.

(D) The legal existence of the corporation begins upon the filing of the articles or on a later date specified in the articles that is not more than ninety days after the filing, and, unless the articles otherwise provide, its period of existence shall be perpetual.

Effective Date: 05-16-2002



Section 1702.05 - Corporate name - transfer - reservation.

(A) Except as provided in this section and in sections 1702.41 and 1702.411 of the Revised Code, the secretary of state shall not accept for filing in the secretary of state's office any articles if the corporate name set forth in the articles is not distinguishable upon the secretary of state's records from any of the following:

(1) The name of any other corporation, whether a nonprofit corporation or a business corporation and whether that of a domestic or of a foreign corporation authorized to do business in this state;

(2) The name of any limited liability company registered in the office of the secretary of state pursuant to Chapter 1705. of the Revised Code, whether domestic or foreign;

(3) The name of any limited liability partnership registered in the office of the secretary of state pursuant to Chapter 1775. or 1776. of the Revised Code, whether domestic or foreign;

(4) The name of any limited partnership registered in the office of the secretary of state pursuant to Chapter 1782. of the Revised Code, whether domestic or foreign;

(5) Any trade name, the exclusive right to which is at the time in question registered in the office of the secretary of state pursuant to Chapter 1329. of the Revised Code.

(B) The secretary of state shall determine for purposes of this section whether a name is "distinguishable" from another name upon the secretary of state's records. Without excluding other names that may not constitute distinguishable names in this state, a name is not considered distinguishable from another name for purposes of this section solely because it differs from the other name in only one or more of the following manners:

(1) The use of the word "corporation," "company," "incorporated," "limited," or any abbreviation of any of those words;

(2) The use of any article, conjunction, contraction, abbreviation, or punctuation;

(3) The use of a different tense or number of the same word.

(C) A corporation may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from the name of any other corporation, any limited liability company, limited liability partnership, or limited partnership, or from a registered trade name, if there also is filed in the office of the secretary of state, on a form prescribed by the secretary of state, the consent of the other entity, or, in the case of a registered trade name, the person in whose name is registered the exclusive right to use the name, which consent is evidenced in a writing signed by any authorized officer or authorized representative of the other entity or person.

(D) In case of judicial sale or judicial transfer, by sale or transfer of good will or otherwise, of the right to use the name of a nonprofit corporation or business corporation, whether that of a domestic corporation or of a foreign corporation authorized to exercise its corporate privileges in this state or to do business in this state, the secretary of state, at the instance of the purchaser or transferee of such right, shall accept for filing articles of a corporation with a name the same as or similar to the name of such other corporation, if there also is filed in the office of the secretary of state a certified copy of the decree or order of court confirming or otherwise evidencing the purchase or transfer.

(E) Any person who wishes to reserve a name for a proposed new corporation, or any corporation intending to change its name, may submit to the secretary of state a written application, on a form prescribed by the secretary of state, for the exclusive right to use a specified name as the name of a corporation. If the secretary of state finds that, under this section, the specified name is available for such use, the secretary of state shall file such application, and, from the date of such filing, such applicant shall have the exclusive right for one hundred eighty days to use the specified name as the name of a corporation, counting the date of such filing as the first of the one hundred eighty days. The right so obtained may be transferred by the applicant or other holder of the right by the filing in the office of the secretary of state of a written transfer, on a form prescribed by the secretary of state, stating the name and address of the transferee.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 06-06-2001; 2008 HB332 08-06-2008



Section 1702.06 - Statutory agent - cancellation and reinstatement of articles.

(A) Every corporation shall have and maintain an agent, sometimes referred to as the "statutory agent," upon whom any process, notice, or demand required or permitted by statute to be served upon a corporation may be served. The agent may be a natural person who is a resident of this state, or may be a domestic or foreign business corporation holding a license as such under the laws of this state that is authorized by its articles of incorporation to act as such agent, and that has a business address in this state.

(B) The secretary of state shall not accept original articles for filing unless there is filed with the articles a written appointment of an agent signed by the incorporators of the corporation or a majority of them and a written acceptance of the appointment signed by the agent. In all other cases, the corporation shall appoint the agent and shall file in the office of the secretary of state a written appointment of the agent that is signed by any authorized officer of the corporation and a written acceptance of the appointment that is either the original acceptance signed by the agent or a photocopy, facsimile, or similar reproduction of the original acceptance signed by the agent.

(C) The written appointment of an agent shall set forth the name and address in this state of the agent, including the street and number or other particular description, and shall otherwise be in such form as the secretary of state prescribes. The secretary of state shall keep a record of the names of corporations and the names and addresses of their respective agents.

(D) If any agent dies, removes from the state, or resigns, the corporation shall forthwith appoint another agent and file with the secretary of state, on a form prescribed by the secretary of state, a written appointment of that agent.

(E) If the agent changes the agent's address from that appearing upon the record in the office of the secretary of state, the corporation or the agent shall forthwith file with the secretary of state, on a form prescribed by the secretary of state, a written statement setting forth the new address.

(F) An agent may resign by filing with the secretary of state, on a form prescribed by the secretary of state, a written notice to that effect that is signed by the agent and by sending a copy of the notice to the corporation at the current or last known address of its principal office on or prior to the date that notice is filed with the secretary of state. The notice shall set forth the name of the corporation, the name and current address of the agent, the current or last known address, including the street and number or other particular description, of the corporation's principal office, the resignation of the agent, and a statement that a copy of the notice has been sent to the corporation within the time and in the manner prescribed by this division. Upon the expiration of sixty days after such filing, the authority of the agent shall terminate.

(G) A corporation may revoke the appointment of an agent by filing with the secretary of state, on a form prescribed by the secretary of state, a written appointment of another agent and a statement that the appointment of the former agent is revoked.

(H) Any process, notice, or demand required or permitted by statute to be served upon a corporation may be served upon the corporation by delivering a copy of it to its agent, if a natural person, or by delivering a copy of it at the address of its agent in this state, as such address appears upon the record in the office of the secretary of state. If (1) the agent cannot be found, or (2) the agent no longer has that address, or (3) the corporation has failed to maintain an agent as required by this section, and if in any such case the party desiring that such process, notice, or demand be served, or the agent or representative of the party, shall have filed with the secretary of state an affidavit stating that one of the foregoing conditions exists and stating the most recent address of the corporation that the party after diligent search has been able to ascertain, then service of process, notice, or demand upon the secretary of state, as the agent of the corporation, may be initiated by delivering to the secretary of state or at the secretary of state's office triplicate copies of such process, notice, or demand and by paying to the secretary of state a fee of five dollars. The secretary of state shall forthwith give notice of such delivery to the corporation at its principal office as shown upon the record in the secretary of state's office and also to the corporation at any different address set forth in the above mentioned affidavit, and shall forward to the corporation at each of those addresses, by certified mail, with request for return receipt, a copy of such process, notice, or demand; and thereupon service upon the corporation shall be deemed to have been made.

(I) The secretary of state shall keep a record of each process, notice, and demand delivered to the secretary of state or at the secretary of state's office under this section or any other law of this state that authorizes service upon the secretary of state, and shall record the time of such delivery and the secretary of state's action thereafter with respect thereto.

(J) This section does not limit or affect the right to serve any process, notice, or demand upon a corporation in any other manner permitted by law.

(K) Except when an original appointment of an agent is filed with the original articles, a written appointment of an agent or a written statement filed by a corporation with the secretary of state shall be signed by any authorized officer of the corporation or by the incorporators of the corporation or a majority of them if no directors have been elected.

(L) For filing a written appointment of an agent other than one filed with original articles, and for filing a statement of change of address of an agent, the secretary of state shall charge and collect the fee specified in division (R) of section 111.16 of the Revised Code.

(M) Upon the failure of any corporation to appoint another agent or to file a statement of change of address of an agent, the secretary of state shall give notice thereof by certified mail to the corporation at the address set forth in the notice of resignation or on the most recent statement of continued existence filed in this state by the corporation. Unless the failure is cured within thirty days after the mailing by the secretary of state of the notice or within any further period the secretary of state grants, upon the expiration of that period, the articles of the corporation shall be canceled without further notice or action by the secretary of state. The secretary of state shall make a notation of the cancellation on the secretary of state's records. A corporation whose articles have been canceled may be reinstated by filing, on a form prescribed by the secretary of state, an application for reinstatement and the required appointment of agent or required statement, and by paying the filing fee specified in division (Q) of section 111.16 of the Revised Code. The rights, privileges, and franchises of a corporation whose articles have been reinstated are subject to section 1702.60 of the Revised Code. The secretary of state shall furnish the tax commissioner a monthly list of all corporations canceled and reinstated under this division.

(N) This section does not apply to banks, trust companies, insurance companies, or any corporation defined under the laws of this state as a public utility for taxation purposes.

Effective Date: 06-06-2001



Section 1702.07 - Acceptance of articles of incorporation and other certificates - filing not constructive notice of contents.

(A) When articles of incorporation and other certificates relating to the corporation are submitted to the secretary of state, the secretary of state shall, after finding that they comply with the provisions of this chapter, accept the articles and other certificates for filing and make a copy of the articles and other certificates by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the person filing the articles or certificate.

(B) All persons shall have the opportunity of acquiring knowledge of the contents of the articles and other certificates filed and recorded in the office of the secretary of state, but no person dealing with the corporation shall be charged with constructive notice of the contents of any such articles or certificates by reason of such filing or recording.

Effective Date: 04-10-2001



Section 1702.08 - Incorporation of such society or association.

(A) When an unincorporated society or association, organized for any of the purposes for which a corporation could be formed under this chapter, authorizes the incorporation of that society or association, by the same procedure and affirmative vote of its voting members that the regulations, constitution, or other fundamental agreement of the society or association requires for an amendment to that fundamental agreement or, if no such vote is specified, by a majority vote of the voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy, at a duly convened meeting the purpose of which is stated in the notice of the meeting, then upon the filing of the articles under section 1702.04 of the Revised Code setting forth those facts and that the required vote has been obtained, that society or association shall become a corporation, and the members of the society or association shall become members of that corporation in accordance with provisions in the articles to that effect.

(B) All the rights, privileges, immunities, powers, franchises, and authority, and all the property and obligations of that unincorporated society or association, shall thereupon pass to, vest in, and (in the case of liabilities and obligations) be obligations of the corporation so formed.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.09 - Religious society.

The fact that a religious society, ecclesiastical society, or church has been continuously in existence since January 1, 1925, claiming to have been legally incorporated as such, and exercising authority and performing duties as such during such time, shall be prima-facie evidence of the due incorporation as claimed by such organization.

Effective Date: 10-11-1955



Section 1702.10 - Adoption of regulations.

After the articles have been filed and at any time prior to a meeting of voting members, the incorporators or a majority of them, at a meeting, may adopt regulations for the government of the corporation, the conduct of its affairs, and the management of its property, consistent with law and the articles; may elect directors in addition to any directors named in the articles; and may also elect members in addition to any named or provided for in the articles. If the incorporators fail to adopt regulations as authorized by this section within ninety days after the date of incorporation, regulations may be adopted at a meeting of voting members by the affirmative vote of a majority of the voting members.

Effective Date: 04-10-2001



Section 1702.11 - Contents of regulations.

(A) Without limiting the generality of such authority, the regulations, whether designated a constitution or rules, or by some other term, may include provisions with respect to the following:

(1) The place, if any, and time for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of members, or their elected representatives or delegates;

(2) The qualifications, admission, voluntary withdrawal, censure, and suspension of members, and the termination of membership;

(3) The fees and dues of members;

(4) The rights of members or classes of members, or of their elected representatives or delegates, to vote; the manner of conducting votes of members on matters, including voting by mail, by the use of authorized communications equipment, or by proxy; the specification of the relative rights and privileges among members and in the property of the corporation; and limitations upon or regulations governing the right of members to examine the books and records of the corporation;

(5) The election of representatives or delegates of members and their authority, rights, and privileges;

(6) The number, classification, manner of fixing or changing the number, qualifications, term of office, voting rights, compensation or manner of fixing compensation, and the removal of directors;

(7) The place, if any, and time for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of the directors;

(8) The appointment of an executive and other committees of the directors or of members, their authority, and the method by which they take action;

(9) The titles, qualifications, duties, term of office, compensation or manner of fixing compensation, and the removal, of officers;

(10) Defining, limiting, or regulating the exercise of the authority of the corporation, the directors, the officers, the members, or any class of members;

(11) The method by which voting members may change the regulations;

(12) Providing for the use of authorized communications equipment.

(B)

(1) In the absence of provisions in the articles or the regulations with respect to the method of changing the regulations, the regulations may be amended, or new regulations may be adopted, by the voting members at a meeting held for such purpose, if a quorum is present, by the affirmative vote of a majority of the voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy.

(2) For purposes of division (B)(1) of this section, participation by a member in a meeting through the use of any of the means of communication described in that division constitutes presence in person of that member at the meeting for purposes of determining a quorum.

(C) The members of a nonprofit corporation may adopt or authorize the directors to adopt, either before or during an emergency, as defined in division (U) of section 1701.01 of the Revised Code, emergency regulations operative only during an emergency. The emergency regulations may include those provisions that are authorized to be included in regulations by divisions (A) and (B) of this section. In addition, unless expressly prohibited by the articles or regulations, and notwithstanding any different provisions in this chapter and any different provision in the articles or regulations that are not expressly stated to be operative during an emergency, the emergency regulations may make any provision that may be practical or necessary with respect to meetings, committees, vacancies, and temporary appointments of the directors, and the rank and succession of officers, the same as may be done by corporations for profit under division (C) of section 1701.11 of the Revised Code.

(D) Any change in the regulations made in accordance with their provisions or pursuant to division (B) of this section shall be binding on all members.

(E) If the regulations are amended or new regulations adopted without a meeting of the voting members, the secretary of the corporation shall send by mail, overnight delivery service, or authorized communications equipment a copy of the amendment or the new regulations to each voting member who would have been entitled to vote on the amendment or new regulations and did not participate in the adoption of the amendment or new regulations. If the secretary of the corporation mails the copy or sends it by overnight delivery service, the secretary shall send the copy of the amendment or the new regulations to the voting member at the voting member's address as it appears on the records of the corporation. If the secretary sends the copy by means of authorized communications equipment, the secretary shall send the copy of the amendment or the new regulations to the address provided by the voting member for transmissions by authorized communications equipment.

(F) No person dealing with the corporation shall be charged with constructive notice of the regulations.

(G) Unless expressly prohibited by the articles or regulations, or unless otherwise provided by the emergency regulations, and notwithstanding any different provision in this chapter, the special rules provided for corporations for profit under division (F) of section 1701.11 of the Revised Code are applicable to a nonprofit corporation during an emergency, as defined in division (U) of section 1701.01 of the Revised Code.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.12 - Authority of nonprofit corporation.

(A) A corporation may sue and be sued.

(B) A corporation may adopt and alter a corporate seal and use it or a facsimile of it, but failure to affix the corporate seal shall not affect the validity of any instrument.

(C) Unless otherwise provided in the articles, a corporation may take property of any description, or any interest in property, by gift, devise, or bequest.

(D) Subject to limitations prescribed by law or in its articles, a corporation may make donations for the public welfare, for religious, charitable, scientific, literary, or educational purposes, or in furtherance of any of its purposes.

(E)

(1) A corporation may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed civil, criminal, administrative, or investigative action, suit, or proceeding, other than an action by or in the right of the corporation, by reason of the fact that the person is or was a director, officer, employee, or agent of or a volunteer of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, member, manager, or agent of or a volunteer of another domestic or foreign nonprofit corporation or business corporation, a limited liability company, or a partnership, joint venture, trust, or other enterprise, against expenses, including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit, or proceeding, if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, if the person had no reasonable cause to believe the person's conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, shall not create, of itself, a presumption that the person did not act in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, a presumption that the person had reasonable cause to believe that the person's conduct was unlawful.

(2) A corporation may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor, by reason of the fact that the person is or was a director, officer, employee, or agent of or a volunteer of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, member, manager, or agent of or a volunteer of another domestic or foreign nonprofit corporation or business corporation, a limited liability company, or a partnership, joint venture, trust, or other enterprise against expenses, including attorney's fees, actually and reasonably incurred by the person in connection with the defense or settlement of such action or suit, if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made in respect of any of the following:

(a) Any claim, issue, or matter as to which the person is adjudged to be liable for negligence or misconduct in the performance of the person's duty to the corporation unless, and only to the extent that, the court of common pleas or the court in which the action or suit was brought determines, upon application, that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the court of common pleas or such other court considers proper;

(b) Any action or suit in which liability is asserted against a director and that liability is asserted only pursuant to section 1702.55 of the Revised Code.

(3) To the extent that a director, officer, employee, member, manager, agent, or volunteer has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in division (E)(1) or (2) of this section, or in defense of any claim, issue, or matter in such an action, suit, or proceeding, the person shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by the person in connection with that action, suit, or proceeding.

(4) Unless ordered by a court and subject to division (E)(3) of this section, any indemnification under division (E)(1) or (2) of this section shall be made by the corporation only as authorized in the specific case, upon a determination that indemnification of the director, officer, employee, member, manager, agent, or volunteer is proper in the circumstances because the person has met the applicable standard of conduct set forth in division (E)(1) or (2) of this section. Such determination shall be made in any of the following manners:

(a) By a majority vote of a quorum consisting of directors of the indemnifying corporation who were not and are not parties to or threatened with the action, suit, or proceeding referred to in division (E)(1) or (2) of this section;

(b) Whether or not a quorum as described in division (E)(4)(a) of this section is obtainable, and if a majority of a quorum of disinterested directors so directs, in a written opinion by independent legal counsel other than an attorney, or a firm having associated with it an attorney, who has been retained by or who has performed services for the corporation or any person to be indemnified within the past five years;

(c) By the members;

(d) By the court of common pleas or the court in which the action, suit, or proceeding referred to in division (E)(1) or (2) of this section was brought.

If an action or suit by or in the right of the corporation is involved, any determination made by the disinterested directors under division (E)(4)(a) of this section or by independent legal counsel under division (E)(4)(b) of this section shall be communicated promptly to the person who threatened or brought the action or suit under division (E)(2) of this section, and, within ten days after receipt of that notification, the person shall have the right to petition the court of common pleas or the court in which the action or suit was brought to review the reasonableness of that determination.

(5)

(a)

(i) Unless, at the time of a director's or volunteer's act or omission that is the subject of an action, suit, or proceeding referred to in division (E)(1) or (2) of this section, the articles or regulations of the corporation state, by specific reference to this division, that its provisions do not apply to the corporation, or unless the only liability asserted against a director in an action, suit, or proceeding referred to in division (E)(1) or (2) of this section is pursuant to section 1702.55 of the Revised Code, or unless division (E)(5)(a)(ii) of this section applies, the expenses incurred by the director or volunteer in defending the action, suit, or proceeding, including attorney's fees, shall be paid by the corporation. Upon the request of the director or volunteer and in accordance with division (E)(5)(b) of this section, those expenses shall be paid as they are incurred, in advance of the final disposition of the action, suit, or proceeding.

(ii) Notwithstanding division (E)(5)(a)(i) of this section, the expenses incurred by a director or volunteer in defending an action, suit, or proceeding referred to in division (E)(1) or (2) of this section, including attorney's fees, shall not be paid by the corporation upon the final disposition of the action, suit, or proceeding, or, if paid in advance of the final disposition of the action, suit, or proceeding, shall be repaid to the corporation by the director or volunteer, if it is proved, by clear and convincing evidence, in a court with jurisdiction that the act or omission of the director or volunteer was one undertaken with a deliberate intent to cause injury to the corporation or was one undertaken with a reckless disregard for the best interests of the corporation.

(b) Expenses, including attorney's fees, incurred by a director, officer, employee, member, manager, agent, or volunteer in defending any action, suit, or proceeding referred to in division (E)(1) or (2) of this section may be paid by the corporation as they are incurred, in advance of the final disposition of the action, suit, or proceeding, as authorized by the directors in the specific case, upon receipt of an undertaking by or on behalf of the director, officer, employee, member, manager, agent, or volunteer to repay the amount if it ultimately is determined that the person is not entitled to be indemnified by the corporation.

(6) The indemnification or advancement of expenses authorized by this section is not exclusive of, and shall be in addition to, any other rights granted to those seeking indemnification or advancement of expenses, pursuant to the articles, the regulations, any agreement, a vote of members or disinterested directors, or otherwise, both as to action in their official capacities and as to action in another capacity while holding their offices or positions, and shall continue as to a person who has ceased to be a director, officer, employee, member, manager, agent, or volunteer and shall inure to the benefit of the heirs, executors, and administrators of that person. A right to indemnification or to advancement of expenses arising under a provision of the articles or the regulations shall not be eliminated or impaired by an amendment to that provision after the occurrence of the act or omission that becomes the subject of the civil, criminal, administrative, or investigative action, suit, or proceeding for which the indemnification or advancement of expenses is sought, unless the provision in effect at the time of that act or omission explicitly authorizes that elimination or impairment after the act or omission has occurred.

(7) A corporation may purchase and maintain insurance, or furnish similar protection, including, but not limited to, trust funds, letters of credit, or self-insurance, for or on behalf of any person who is or was a director, officer, employee, agent, or volunteer of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, member, manager, agent, or volunteer of another domestic or foreign nonprofit corporation or business corporation, a limited liability company, or a partnership, joint venture, trust, or other enterprise, against any liability asserted against the person and incurred by the person in any such capacity, or arising out of the person's status as such, whether or not the corporation would have the power to indemnify the person against that liability under this section. Insurance may be so purchased from or so maintained with a person in which the corporation has a financial interest.

(8) The authority of a corporation to indemnify persons pursuant to division (E)(1) or (2) of this section does not limit the payment of expenses as they are incurred, in advance of the final disposition of an action, suit, or proceeding, pursuant to division (E)(5) of this section or the payment of indemnification, insurance, or other protection that may be provided pursuant to division (E)(6) or (7) of this section. Divisions (E)(1) and (2) of this section do not create any obligation to repay or return payments made by a corporation pursuant to division (E)(5), (6), or (7) of this section.

(9) As used in division (E) of this section, "corporation" includes all constituent corporations in a consolidation or merger, and the new or surviving corporation, so that any person who is or was a director, officer, employee, agent, or volunteer of a constituent corporation or is or was serving at the request of a constituent corporation as a director, officer, employee, member, manager, agent, or volunteer of another domestic or foreign nonprofit corporation or business corporation, a limited liability company, or a partnership, joint venture, trust, or other enterprise, shall stand in the same position under this section with respect to the new or surviving corporation as the person would if the person had served the new or surviving corporation in the same capacity.

(F) In carrying out the purposes stated in its articles and subject to limitations prescribed by law or in its articles, a corporation may do the following:

(1) Purchase or otherwise acquire, lease as lessee, invest in, hold, use, lease as lessor, encumber, sell, exchange, transfer, and dispose of property of any description or any interest in property of any description;

(2) Make contracts;

(3) Form or acquire the control of other domestic or foreign nonprofit corporations or business corporations;

(4) Be a partner, member, associate, or participant in other enterprises or ventures, whether profit or nonprofit;

(5) Borrow money, and issue, sell, and pledge its notes, bonds, and other evidences of indebtedness, and secure any of its obligations by mortgage, pledge, or deed of trust, of all or any of its property, and guarantee or secure obligations of any person;

(6) Become a member of another corporation;

(7) Conduct its affairs in this state and elsewhere;

(8) Resist a change or potential change in control of the corporation, if the directors, by a majority vote of a quorum, determine that the change or potential change is opposed to or not in the best interests of the corporation, upon consideration of any of the matters set forth in division (F) of section 1702.30 of the Revised Code;

(9) Do all things permitted by law and exercise all authority within the purposes stated in its articles or incidental to those purposes.

(G) Irrespective of the purposes stated in its articles, but subject to limitations or prohibitions stated in its articles, a corporation, in addition to the authority conferred by division (F) of this section, may invest its funds not currently needed in carrying out its purposes in any shares or other securities of another nonprofit corporation or business corporation, or another business or undertaking.

(H)

(1) Notwithstanding any other provision of this section to the contrary, no corporation that is a "private foundation," as defined in section 509 of the Internal Revenue Code, shall do the following:

(a) Engage in any act of "self-dealing," as defined in section 4941 (d) of the Internal Revenue Code, that would give rise to any liability for any tax imposed by section 4941 of the Internal Revenue Code;

(b) Retain any "excess business holdings," as defined in section 4943 (c) of the Internal Revenue Code, that would give rise to any liability for any tax imposed by section 4943 of the Internal Revenue Code;

(c) Make any investment that would jeopardize the carrying out of any of its exempt purposes, within the meaning of section 4944 of the Internal Revenue Code, so as to give rise to any liability for any tax imposed by that section;

(d) Make any "taxable expenditures," as defined in section 4945 (d) of the Internal Revenue Code, that would give rise to any liability for any tax imposed by section 4945 of the Internal Revenue Code.

(2) Each corporation that is a "private foundation," as defined in section 509 of the Internal Revenue Code, shall, for the purposes specified in its articles, distribute at such time and in such manner, for each taxable year, amounts at least sufficient to avoid liability for any tax imposed by section 4942 of the Internal Revenue Code.

(3) Divisions (H)(1) and (2) of this section apply to all corporations described in them, whether or not contrary to the provisions of the articles or regulations of such a corporation, except that divisions (H)(1) and (2) of this section do not apply to a corporation in existence on September 17, 1971, to the extent that such corporation provides to the contrary by amendment to its articles adopted after that date.

(4) Violation of a provision of division (H)(1) or (2) of this section by a corporation to which the provisions of those divisions are applicable is not cause for cancellation of its articles. No director or officer of a corporation to which the provisions of division (H)(1) or (2) of this section are applicable is personally liable for a violation of a prohibition or requirement of those provisions, unless the director or officer participated in such violation knowing that it was a violation, and no director or officer is personally liable if such violation was not willful and was due to reasonable cause, except that this division does not exonerate a director or officer from any responsibility or liability to which the director or officer is subject under any other rule of law, whether or not duplicated in division (H)(1) or (2) of this section.

(5) Except as provided in division (H)(4) of this section, nothing in division (H) of this section impairs the rights and powers of the courts or the attorney general of this state with respect to any corporation.

(6) As used in division (H) of this section, "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

(I)

(1) No lack of, or limitation upon, the authority of a corporation shall be asserted in any action except as follows:

(a) By the state in an action by it against the corporation;

(b) By or on behalf of the corporation against a director, an officer, or a member as such;

(c) By a member as such or by or on behalf of the members against the corporation, a director, an officer, or a member as such.

(2) Division (I)(1) of this section shall apply to any action brought in this state upon any contract made in this state by a foreign corporation.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 04-10-2001



Section 1702.13 - Membership.

(A) The corporation shall maintain a record of its members containing the name and address of each member, the date of admission to membership, and, if members are classified, the class to which the member belongs.

(B) A corporation may issue certificates evidencing membership in it, but a corporation incorporated on or after June 9, 1927, shall not issue certificates for shares.

(C) Membership in a corporation may be terminated in the manner provided by law, the articles, or the regulations, and upon the termination of membership for any cause, such fact and the date of termination shall be recorded in the corporation's membership records.

(D) Unless the articles or the regulations otherwise provide, all the rights and privileges of a member in the corporation and its property shall cease on termination of membership.

(E) If permitted by the articles or the regulations of a corporation, another nonprofit corporation, a business corporation, a limited liability company, or any partnership, may become a member of the first mentioned corporation.

(F) Whenever the number of members of a corporation that, under the law, the articles, or the regulations, must have a specified number of members, is reduced below the specified number, the corporation shall not be required because of that reduction to cease carrying on its activities, but the continuing members may fill all vacancies.

(G) Unless otherwise provided in the articles or regulations of a corporation, all members have the same membership rights and privileges.

Effective Date: 04-10-2001



Section 1702.14 - Absence of provision for members.

Where neither the articles nor the regulations provide for members thereof as such, or where a corporation has in fact no members other than the directors, the directors shall, for the purposes of any statute or rule of law relating to corporations, be taken to be the members of such corporation, and they shall have all the rights and privileges of members; except that where the provisions in this chapter relating to meetings of directors differ, it shall be sufficient to comply with the provisions relating to directors.

Effective Date: 04-10-2001



Section 1702.15 - Corporation to keep books and records of account and minutes of proceedings.

Each corporation shall keep correct and complete books and records of account, together with minutes of the proceedings of its incorporators, members, directors, and committees of the directors or members. Subject to limitations prescribed in the articles or the regulations upon the right of members of a corporation to examine the books and records, all books and records of a corporation, including the membership records prescribed by section 1702.13 of the Revised Code, may be examined by any member or director or the agent or attorney of either, for any reasonable and proper purpose and at any reasonable time.

Effective Date: 04-10-2001



Section 1702.16 - Annual meeting.

An annual meeting of voting members for the election of directors and the consideration of reports to be laid before such meeting shall be held on a date designated by or in the manner provided for in the articles or the regulations. In the absence of such a designation, the annual meeting shall be held on the first Monday of the fourth month following the close of each fiscal year of the corporation. When the annual meeting is not held or directors are not elected thereat, they may be elected at a special meeting called for that purpose.

Effective Date: 04-10-2001



Section 1702.17 - Meetings of voting members - calling and place of meeting.

(A) Meetings of voting members may be called by any of the following:

(1) The chairperson of the board, the president, or, in case of the president's absence, death, or disability, the vice-president authorized to exercise the authority of the president;

(2) The directors by action at a meeting, or a majority of the directors acting without a meeting;

(3) The lesser of (a) ten per cent of the voting members or (b) twenty-five of the voting members, unless the articles or the regulations specify for such purpose a smaller or larger proportion or number, but not in excess of fifty per cent of the voting members;

(4) Any other officers or persons that the articles or the regulations authorize to call such meetings.

(B) If so provided in the articles or the regulations, meetings of voting members may be held either within or without this state or solely by means of authorized communications equipment.

(C) Unless the articles or regulations provide otherwise, the voting members and proxyholders who are not physically present at a meeting of voting members may attend the meeting by the use of authorized communications equipment that enables the voting members and proxyholders an opportunity to participate in the meeting and to vote on matters submitted to the voting members, including an opportunity to read or hear the proceedings of the meeting, participate in the proceedings, and contemporaneously communicate with the persons who are physically present at the meeting. Any voting member who uses authorized communications equipment under this division is deemed to be present in person at the meeting whether the meeting is held at a designated place or solely by means of authorized communications equipment. The directors may adopt procedures and guidelines for the use of authorized communications equipment in connection with a meeting of voting members to permit the corporation to verify that a person is a voting member or proxyholder and to maintain a record of any vote or other action taken at the meeting.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.18 - Notice of meeting.

Unless the articles or the regulations provide for notice of meetings otherwise than as provided in this section, written notice stating the place, if any, and the time of a meeting and the means, if any, by which the voting members can be present and vote at the meeting through the use of authorized communications equipment, and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be given in the manner described in section 1702.02 of the Revised Code, not less than ten or not more than sixty days before the date of the meeting: (A) to each member entitled to notice of the meeting; (B) by or at the direction of the president or the secretary or any other person required or permitted by the regulations to give notice or the officers or persons calling the meeting. If mailed or sent by overnight delivery service, that notice shall be addressed to the member at the member's address as it appears on the records of the corporation. If sent by means of authorized communications equipment, that notice shall be sent to the address furnished by the voting member for transmissions by authorized communications equipment. Notice of adjournment of a meeting need not be given if the place, if any, and the time to which it is adjourned and the procedure by which the voting members can be present and vote at the adjourned meeting through the use of authorized communications equipment are fixed and announced at the meeting.

Effective Date: 04-10-2001; 08-19-2005



Section 1702.19 - Waiver of notice.

(A) Notice of the place, if any, the time, and the purposes of any meeting of voting members or directors, as the case may be, whether required by law, the articles, the regulations, or (in the case of directors) the bylaws, may be waived in writing, either before or after the holding of such meeting, by any member, or by any director, which writing shall be filed with or entered upon the records of the meeting. A transmission by authorized communications equipment that contains a waiver is a writing for purposes of this division.

(B) If a member or director attends a meeting described in division (A) of this section without protesting prior to or at the commencement of the meeting, then the lack of proper notice shall be deemed to be a waiver by the member or director of notice of the meeting.

(C) Unless the articles or regulations provide otherwise, a member shall be considered in attendance at a meeting described in division (A) of this section if the member is present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy. Unless the articles or regulations provide otherwise, a director shall be considered in attendance at a meeting described in division (A) of this section if the director is present in person or by the use of authorized communications equipment.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.20 - Voting.

(A) Except as otherwise provided in the articles or the regulations, each member, regardless of class, shall be entitled to one vote on each matter properly submitted to the members for their vote, consent, waiver, release, or other action.

(B) Unless the articles or the regulations provide otherwise, voting at elections and votes on other matters may be conducted by mail or by the use of authorized communications equipment.

(C) Participation by a member in a meeting through the use of any of the means of communication described in division (B) of this section constitutes presence in person of that member at the meeting. The directors may adopt procedures and guidelines for the use of authorized communications equipment to permit the corporation to verify that a person is a voting member and to maintain a record of any vote.

(D) Unless the articles or the regulations otherwise provide, no member who is a natural person shall vote or act by proxy.

Effective Date: 10-11-1955; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.21 - Voting of membership in corporation.

(A) When any domestic corporation or domestic business corporation holds membership in a domestic or foreign corporation, the chairperson of the board, the president, any vice-president, the secretary, or the treasurer of the corporation or business corporation holding such membership, and any such officer or cashier or trust officer of a banking or trust corporation holding such membership, and any like officer of a foreign corporation or foreign business corporation, or of a foreign banking or trust corporation, holding membership in a domestic corporation, shall conclusively be deemed to have authority to vote on behalf of that corporation or business corporation, and to appoint proxies and execute written consents, waivers, and releases on its behalf, unless, before a vote is taken or a consent, waiver, or release is acted upon, it appears by a certified copy of the regulations, the bylaws, or a resolution of the directors, or executive committee of that corporation or business corporation that such authority does not exist or is vested in some other officer or person.

(B) When any domestic or foreign limited liability company holds membership in a domestic or foreign corporation, any manager or member of the limited liability company holding that membership shall conclusively be deemed to have authority to vote on behalf of that limited liability company and to appoint proxies and execute written consents, waivers, and releases on its behalf, unless before a vote is taken or a consent, waiver, or release is acted upon, it appears by a certified copy of the articles of organization, operating agreement, or a resolution of the managers or the members of that limited liability company that such authority does not exist or is vested in some other representative or person.

(C) For the purpose of this section, a person exercising authority as an officer, representative, or other person entitled to vote and acting in that capacity is prima-facie deemed to be duly elected, qualified, and acting as that officer, representative, or other person entitled to vote and acting in that capacity.

Effective Date: 04-10-2001



Section 1702.22 - Quorum of voting members.

Unless the articles or the regulations otherwise provide:

(A)

(1) The voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy at any meeting of voting members shall constitute a quorum for the meeting.

(2) The affirmative vote of a majority of the voting members present at a meeting at which a quorum is present as provided in division (A)(1) of this section shall be necessary for the authorization or taking of any action voted upon by the members, except that no action required by law, the articles, or the regulations to be authorized or taken by a specified proportion or number of the voting members or of any class of voting members may be authorized or taken by a lesser proportion or number.

(B) A majority of the voting members present at a meeting, whether or not a quorum is present, may adjourn the meeting from time to time.

Effective Date: 04-10-2001; 2006 HB699 03-29-2007



Section 1702.23 - Controlling provisions of articles or regulations.

Whenever, with respect to the authorization or taking of any action by the members or the directors, the articles or the regulations require the vote, consent, waiver, or release of a greater proportion or number of the members or the directors than that otherwise required by law with respect thereto, the provisions of the articles or the regulations shall control.

Effective Date: 04-10-2001



Section 1702.24 - Vote of members required for rescission or revocation.

The authorization or taking of any action by vote, consent, waiver, or release of the members may be rescinded or revoked by the same vote, consent, waiver, or release as at the time of rescission or revocation would be required to authorize or take such action in the first instance, subject to the contract rights of other persons.

Effective Date: 10-11-1955



Section 1702.25 - Action by members or directors without a meeting.

(A) Unless the articles or the regulations prohibit the authorization or taking of any action of the incorporators, the members, or the directors without a meeting, any action that may be authorized or taken at a meeting of the incorporators, the members, or the directors, as the case may be, may be authorized or taken without a meeting with the affirmative vote or approval of, and in a writing or writings signed by, all of the incorporators, all of the members, or all of the directors, as the case may be, who would be entitled to notice of a meeting for that purpose, or, in the case of members, any other proportion or number of voting members, not less than a majority, that the articles or the regulations permit. Any such writing shall be filed with or entered upon the records of the corporation. Any certificate with respect to the authorization or taking of any action described in this division that is required to be filed in the office of the secretary of state shall recite that the authorization or taking of that action was in a writing or writings approved and signed as specified in this section.

(B) Any transmission by authorized communications equipment that contains an affirmative vote or approval of the person described in division (A) of this section is a signed writing for purposes of this section. The date on which that transmission by authorized communications equipment is sent is the date on which the writing is signed.

Effective Date: 04-10-2001; 08-19-2005



Section 1702.26 - Election of directors.

(A) At a meeting of members at which directors are to be elected, only persons nominated as candidates shall be eligible for election as directors.

(B) At all elections of directors the candidates receiving the greatest number of votes shall be elected.

Effective Date: 04-10-2001



Section 1702.27 - Number and qualifications of directors - ex officio directors - provisional director.

(A) Except as provided in division (B) of this section and section 1702.521 of the Revised Code:

(1) The number of directors as fixed by the articles or the regulations shall be not less than three or, if not so fixed, the number shall be three, except that if there are only one or two members of the corporation, the number of directors may be less than three but not less than the number of members.

(2)

(a) Subject to division (A)(2)(c) of this section, unless the articles or the regulations fix the number of directors or provide the manner in which that number may be fixed or changed by the voting members, the number may be fixed or changed at a meeting of the voting members called for the purpose of electing directors, if a quorum is present, by the affirmative vote of a majority of the voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy.

(b) For purposes of division (A)(2)(a) of this section, participation by a voting member in a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(c) No reduction in the number of directors shall of itself have the effect of shortening the term of any incumbent director.

(3) The director shall have the qualifications, if any, that are stated in the articles or the regulations.

(4) The articles or the regulations may provide that persons occupying certain positions within or without the corporation shall be ex officio directors, but, unless otherwise provided in the articles or the regulations, such ex officio directors shall not be considered for quorum purposes and shall have no vote.

(B) The court of common pleas of the county in which the corporation maintains its principal office may, pursuant to division (A) of section 1702.521 of the Revised Code, order the appointment of a provisional director for the corporation without regard to the number or qualifications of directors stated in the articles or regulations of the corporation.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.28 - Term and classification of directors.

(A) Unless the articles or the regulations provide for a different term, each director shall hold office until the next annual meeting of voting members and until the director's successor is elected, or until the director's earlier resignation, removal from office, or death.

(B) The articles or the regulations may provide for the classification of directors into classes and that the terms of office of the several classes need not be uniform.

Effective Date: 04-10-2001



Section 1702.29 - Removal of directors and filling vacancies.

(A) The office of a director becomes vacant if the director dies or resigns, which resignation shall take effect immediately or at such other time as the director may specify.

(B) A director may be removed from office pursuant to any procedure therefor provided in the articles or in the regulations and such removal shall create a vacancy in the board.

(C) Unless the articles or the regulations otherwise provide, the remaining directors, though less than a majority of the whole authorized number of directors, may, by the vote of a majority of their number, fill any vacancy in the board for the unexpired term. Within the meaning of this section, a vacancy exists in case the voting members increase the authorized number of directors but fail at the meeting at which such increase is authorized, or an adjournment thereof, to elect the additional directors provided for, or in case the voting members fail at any time to elect the whole authorized number of directors.

Effective Date: 04-10-2001



Section 1702.30 - Authority of directors.

(A) Except where the law, the articles, or the regulations require that action be otherwise authorized or taken, all of the authority of a corporation shall be exercised by or under the direction of its directors. For their own government, the directors may adopt bylaws that are not inconsistent with the articles or the regulations.

(B) A director shall perform the duties of a director, including the duties as a member of any committee of the directors upon which the director may serve, in good faith, in a manner the director reasonably believes to be in or not opposed to the best interests of the corporation, and with the care that an ordinarily prudent person in a like position would use under similar circumstances. A director serving on a committee of directors is acting as a director.

(C) In performing the duties of a director, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, that are prepared or presented by the following:

(1) One or more directors, officers, or employees of the corporation who the director reasonably believes are reliable and competent in the matters prepared or presented;

(2) Counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence;

(3) A committee of the directors upon which the director does not serve, duly established in accordance with a provision of the articles or the regulations, as to matters within its designated authority, which committee the director reasonably believes to merit confidence.

(D) For purposes of division (B) of this section:

(1) A director shall not be found to have failed to perform the director's duties in accordance with that division, unless it is proved, by clear and convincing evidence, in an action brought against the director that the director has not acted in good faith, in a manner the director reasonably believes to be in or not opposed to the best interests of the corporation, or with the care that an ordinarily prudent person in a like position would use under similar circumstances. Such an action includes, but is not limited to, an action that involves or affects any of the following:

(a) A change or potential change in control of the corporation;

(b) A termination or potential termination of the director's service to the corporation as a director;

(c) The director's service in any other position or relationship with the corporation.

(2) A director shall not be considered to be acting in good faith if the director has knowledge concerning the matter in question that would cause reliance on information, opinions, reports, or statements that are prepared or presented by the persons described in divisions (C)(1) to (3) of this section, to be unwarranted.

(3) The provisions of this division do not limit relief available under section 1702.301 of the Revised Code.

(E)

(1) Subject to divisions (E)(2) and (3) of this section, a director is liable in damages for any act that the director takes or fails to take as director only if it is proved, by clear and convincing evidence, in a court with jurisdiction that the act or omission of the director was one undertaken with a deliberate intent to cause injury to the corporation or was one undertaken with a reckless disregard for the best interests of the corporation.

(2) Division (E)(1) of this section does not affect the liability of a director under section 1702.55 of the Revised Code.

(3) Subject to division (E)(2) of this section, division (E)(1) of this section does not apply if, and only to the extent that, at the time of an act or omission of a director that is the subject of complaint, the articles or the regulations of the corporation state, by specific reference to that division, that its provisions do not apply to the corporation.

(F) For purposes of this section, in determining what a director reasonably believes to be in or not opposed to the best interests of the corporation, a director shall consider the purposes of the corporation and may consider any of the following:

(1) The interests of the employees, suppliers, creditors, and customers of the corporation;

(2) The economy of this state and of the nation;

(3) Community and societal considerations;

(4) The long-term and short-term best interests of the corporation, including, but not limited to, the possibility that those interests may be best served by the continued independence of the corporation.

(G) Divisions (D) and (E) of this section do not affect the duties of a director who acts in any capacity other than in the capacity as a director.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 04-10-2001



Section 1702.301 - Interest of director or officer in contract.

(A) Unless otherwise provided in the articles or the regulations:

(1) No contract, action, or transaction is void or voidable with respect to a corporation because the contract, action, or transaction is between or affects the corporation and one or more of its directors or officers, or is between or affects the corporation and any other person in which one or more of the corporation's directors or officers are directors or officers, or in which one or more of the corporation's directors or officers have a financial or personal interest, or because one or more interested directors or officers participate in or vote at the meeting of the directors or a committee of the directors that authorizes the contract, action, or transaction, if any of the following applies:

(a) The material facts as to the director's relationship or interest and as to the contract, action, or transaction are disclosed or are known to the directors or the committee, and the directors or committee, in good faith reasonably justified by the material facts, authorizes the contract, action, or transaction by the affirmative vote of a majority of the disinterested directors, even though the disinterested directors constitute less than a quorum of the directors or the committee;

(b) The material facts as to the director's relationship or interest and as to the contract, action, or transaction are disclosed or are known to the members entitled to vote on the contract, action, or transaction, and the contract, action, or transaction is specifically approved at a meeting of the members held for the purpose of voting on the contract, action, or transaction, by the affirmative vote of a majority of the voting members of the corporation who are not interested in the contract, action, or transaction;

(c) The contract, action, or transaction is fair as to the corporation as of the time it is authorized or approved by the directors, a committee of the directors, or the members.

(2) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the directors, or of a committee of the directors, that authorizes such a contract, action, or transaction.

(3) The directors, by the affirmative vote of a majority of those in office, and irrespective of any financial or personal interest of any of the directors, shall have authority to establish reasonable compensation, which may include pension, disability, and death benefits, for services to the corporation by directors and officers, or to delegate that authority to establish reasonable compensation to one or more officers or directors.

(B) Divisions (A)(1) and (2) of this section do not limit or otherwise affect the liability of directors under section 1702.55 of the Revised Code.

(C) For purposes of division (A) of this section, a director is not an interested director solely because the subject of a contract, action, or transaction may involve or effect a change in control of the corporation or the director's continuation in office as a director of the corporation.

(D) For purposes of this section, "action" means a resolution that is adopted by the directors or a committee of the directors.

Effective Date: 04-10-2001



Section 1702.31 - Meetings of directors - notice.

Unless otherwise provided in the articles, regulations, or bylaws, and subject to the exceptions applicable during an emergency for which provision is made in division (G) of section 1702.11 of the Revised Code:

(A) Meetings of the directors may be called by the chairperson of the board, the president, any vice-president, or any two directors.

(B) Meetings of the directors may be held at any place within or without the state, including by means of authorized communications equipment, unless the articles or regulations prohibit participation by directors at a meeting by means of authorized communications equipment. Participation in a meeting pursuant to this division constitutes presence at that meeting.

(C) Notice of the place, if any, and time of each meeting of the directors shall be given to each director either by personal delivery or by mail, by overnight delivery service, or by means of authorized communications equipment at least two days before the meeting. That notice need not specify the purposes of the meeting.

(D) Notice of adjournment of a meeting need not be given if the time and place to which it is adjourned are fixed and announced at that meeting.

Effective Date: 04-10-2001; 08-19-2005



Section 1702.32 - Quorum for directors' meeting.

Unless the articles or the regulations otherwise provide, and subject to the exceptions applicable during an emergency for which provision is made in division (G) of section 1702.11 of the Revised Code, a majority of the whole authorized number of directors is necessary to constitute a quorum for a meeting of the directors, except that a majority of the directors in office constitutes a quorum for filling a vacancy in the board. The act of a majority of the directors present at a meeting at which a quorum is present is the act of the board, unless the act of a greater number is required by the articles, the regulations, or the bylaws.

Effective Date: 04-10-2001



Section 1702.33 - Executive and other committees of directors.

(A) The regulations may provide for the creation by the directors of an executive committee or any other committee of the directors, to consist of one or more directors, and may authorize the delegation to any such committee of any of the authority of the directors, however conferred.

(B) The directors may appoint one or more directors as alternate members of any committee described in division (A) of this section, who may take the place of any absent member or members at any meeting of the particular committee.

(C) Each committee described in division (A) of this section shall serve at the pleasure of the directors, shall act only in the intervals between meetings of the directors, and shall be subject to the control and direction of the directors.

(D) Unless otherwise provided in the regulations or ordered by the directors, any committee described in division (A) of this section may act by a majority of its members at a meeting or by a writing or writings signed by all of its members.

(E) Meetings of committees described in division (A) of this section may be held by any means of authorized communications equipment, unless participation by members of the committee at a meeting by means of authorized communications equipment is prohibited by the articles, the regulations, or an order of the directors. Participation in a meeting pursuant to this division constitutes presence at the meeting.

(F) An act or authorization of an act by any committee described in division (A) of this section within the authority delegated to it shall be as effective for all purposes as the act or authorization of the directors.

Effective Date: 04-10-2001; 08-19-2005



Section 1702.34 - Officers - authority and removal.

(A) The officers of a corporation shall consist of a president, a secretary, a treasurer, and, if desired, a chairperson of the board, one or more vice-presidents, and such other officers and assistant officers as may be deemed necessary, each of whom may be designated by such other titles as may be provided in the articles, the regulations, the bylaws, or resolutions of the directors. Unless the articles or the regulations otherwise provide, none of the officers need be a director. Any two or more offices may be held by the same person. The officers shall be elected or appointed at such time, in such manner, and for such terms as may be prescribed in the articles or the regulations. In the absence of any such provision, all officers shall be elected annually by the directors.

(B) Unless the articles or the regulations otherwise provide, and subject to the exceptions applicable during an emergency for which provision is made in division (G) of section 1702.11 of the Revised Code:

(1) All officers, as between themselves and the corporation, shall respectively have such authority and perform such duties as are determined by the persons authorized to elect or appoint them;

(2) Any officer may be removed, with or without cause, by the persons authorized to elect or appoint the officer without prejudice to the contract rights of such officer. The election or appointment of an officer for a given term, or a general provision in the articles, the regulations, or the bylaws with respect to term of office, shall not be deemed to create contract rights;

(3) The persons authorized to elect or appoint officers may fill any vacancy in any office occurring from whatever reason.

Effective Date: 04-10-2001



Section 1702.35 - Corporate property.

All property acquired by a corporation by purchase, gift, devise, bequest, or otherwise shall be the absolute property of the corporation, unless at the time of acquiring such property it is otherwise in writing specified.

Effective Date: 10-11-1955



Section 1702.36 - Corporate mortgages.

The directors may authorize any mortgage, pledge, or deed of trust of all or any of the property of the corporation of any description, or any interest therein, for the purpose of securing the payment or performance of any obligation or contract. Unless the articles or the regulations, or the terms of any trust on which the corporation holds any particular property, otherwise provide, no vote or consent of members or authorization from the court under section 1715.39 of the Revised Code is necessary for such action.

Effective Date: 04-10-2001



Section 1702.37 - Usury.

No domestic or foreign corporation, or any one on its behalf, shall interpose the defense or make the claim of usury in any proceeding upon or with reference to any obligation of such corporation; nor shall any corporate note, bond, or other evidence of indebtedness, mortgage, pledge, or deed of trust, be set aside, impaired, or adjudged invalid by reason of anything contained in laws prohibiting usury or regulating interest rates.

Effective Date: 10-11-1955



Section 1702.38 - Amendments to articles.

(A) The articles may be amended from time to time in any respect if the articles as amended set forth all the provisions that are required in, and only those provisions that may properly be in, original articles filed at the time of adopting the amendment, other than with respect to the initial directors, except that a public benefit corporation shall not amend its articles in such manner that it will cease to be a public benefit corporation.

(B) Without limiting the generality of the authority described in division (A) of this section, the articles may be amended to:

(1) Change the name of the corporation;

(2) Change the place in this state where its principal office is to be located;

(3) Change, enlarge, or diminish its purpose or purposes;

(4) Change any provision of the articles or add any provision that may properly be included in the articles.

(C)

(1) The voting members present in person, by use of authorized communications equipment, by mail, or, if permitted, by proxy at a meeting held for that purpose, may adopt an amendment by the affirmative vote of a majority of the voting members present if a quorum is present or, if the articles or the regulations provide or permit, by the affirmative vote of a greater or lesser proportion or number of the voting members, and by the affirmative vote of the voting members of any particular class that is required by the articles or the regulations.

(2) For purposes of division (C)(1) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(D) In addition to or in lieu of adopting an amendment to the articles, the voting members may adopt amended articles by the same action or vote as that required to adopt the amendment.

(E) The directors may adopt amended articles to consolidate the original articles and all previously adopted amendments to the articles that are in force at the time, or the voting members at a meeting held for that purpose may adopt the amended articles by the same vote as that required to adopt an amendment.

(F) Amended articles shall set forth all the provisions that are required in, and only the provisions that may properly be in, original articles filed at the time of adopting the amended articles, other than with respect to the initial directors, and shall contain a statement that they supersede the existing articles.

(G) Upon the adoption of any amendment or amended articles, a certificate containing a copy of the resolution adopting the amendment or amended articles, a statement of the manner of its adoption, and, in the case of adoption of the resolution by the directors, a statement of the basis for such adoption, shall be filed with the secretary of state, and upon that filing the articles shall be amended accordingly, and the amended articles shall supersede the existing articles. The certificate shall be signed by any authorized officer of the corporation.

(H) A copy of an amendment or amended articles changing the name of a corporation or its principal office in this state, certified by the secretary of state, may be filed for record in the office of the county recorder of any county in this state, and for that recording the county recorder shall charge and collect the same fee as provided for in division (A)(1) of section 317.32 of the Revised Code. That copy shall be recorded in the records of deeds.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.39 - Mutual benefit corporation - disposition of assets.

(A)

(1) Unless the articles or the regulations, or the terms of any trust on which the corporation holds any particular property, otherwise provide, a lease, sale, exchange, transfer, or other disposition of any assets of a mutual benefit corporation may be made without the necessity of procuring authorization from the court under section 1715.39 of the Revised Code, upon the terms and for the consideration, which may consist, in whole or in part, of money or other property, including shares or other securities or promissory obligations of any business corporation, domestic or foreign, that may be authorized by the directors, except that a lease, sale, exchange, transfer, or other disposition of all, or substantially all, the assets may be made only when that transaction is also authorized (either before or after authorization by the directors) by the voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy at a meeting held for that purpose, by the affirmative vote of a majority of the voting members present as described in this division, if a quorum is present, or, if the articles or the regulations provide or permit, by the affirmative vote of a greater or lesser proportion or number of the voting members, and by the affirmative vote of the voting members of any particular class that is required by the articles or the regulations. Notice of the meeting of the members shall be given to all members entitled to vote at the meeting. Such notice shall be accompanied by a copy or summary of the terms of that transaction.

(2) For purposes of division (A)(1) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(B)

(1) A public benefit corporation may not dispose of its assets with value equal to more than fifty per cent of the fair market value of the net tangible and intangible assets, including goodwill, of the corporation over a period of thirty-six consecutive months in a transaction or series of transactions, including the lease, sale, exchange, transfer, or other disposition of those assets, that are outside the ordinary course of its business or that are not in accordance with the purpose or purposes for which the corporation was organized, as set forth in its articles or the terms of any trust on which the corporation holds such assets, unless one or more of the following apply:

(a) The transaction has received the prior approval of the court of common pleas of the county in this state in which the principal office of the corporation is located, in a proceeding of which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding, and in which proceeding the attorney general may intervene as of right.

(b)

(i) The corporation has provided written notice of the proposed transaction, including a copy or summary of the terms of such transaction, at least twenty days before consummation of the lease, sale, exchange, transfer, or other disposition of the assets, to the attorney general's charitable law section and to the members of the corporation, and the proposed transaction has been approved by the voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy at a meeting held for that purpose, by the affirmative vote of a majority of the voting members present as described in this division, if a quorum is present, or, if the articles or regulations provide or permit, by the affirmative vote of a greater or lesser proportion or number of the voting members, and if the articles or regulations require, by the affirmative vote of the voting members of any particular class.

(ii) For purposes of division (B)(1)(b)(i) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(c) The transaction is in accordance with the purpose or purposes for which the corporation was organized, as set forth in its articles or the terms of any trust on which the corporation holds the assets, and the lessee, purchaser, or transferee of the assets is also a public benefit corporation or a foreign corporation that would qualify under the Revised Code as a public benefit corporation.

(2) The attorney general may require, pursuant to section 109.24 of the Revised Code, the production of the documents necessary for review of a proposed transaction under division (B)(1) of this section. The attorney general may retain, at the expense of the public benefit corporation, one or more experts, including an investment banker, actuary, appraiser, certified public accountant, or other expert, that the attorney general considers reasonably necessary to provide assistance in reviewing a proposed transaction under division (B)(1) of this section.

(C) The attorney general may institute a civil action to enforce the requirements of division (B)(1) of this section in the court of common pleas of the county in this state in which the principal office of the corporation is located or in the Franklin county court of common pleas. In addition to any civil remedies that may exist under common law or the Revised Code, a court may rescind the transaction or grant injunctive relief or impose any combination of these remedies.

(D) The corporation by its directors may abandon the proposed lease, sale, exchange, transfer, or other disposition of the assets of the corporation pursuant to division (A) or (B) of this section, subject to the contract rights of other persons, if that power of abandonment is conferred upon the directors either by the terms of the transaction or by the same vote of voting members and at the same meeting of members as that referred to in division (A) or (B) of this section, as applicable, or at any subsequent meeting.

(E) An action to set aside a conveyance by a corporation, on the ground that any section of the Revised Code applicable to the lease, sale, exchange, transfer, or other disposition of the assets of such corporation has not been complied with, shall be brought within one year after that transaction, or the action shall be forever barred.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.40 - Judicial sale of property.

Property of any description, and any interest therein, of a corporation, domestic or foreign, may be sold under the judgment or decree of a court, as provided in the Revised Code with respect to similar property of natural persons, at public or private sale, in such manner, at such time and place, on such notice by publication or otherwise, and on such terms, as the court adjudging or decreeing such sale deems equitable and proper, but it shall not be necessary to appraise such property or to advertise the sale thereof otherwise than as the court adjudges or decrees.

Effective Date: 10-11-1955



Section 1702.41 - Merger or consolidation into domestic corporation.

(A)

(1) Pursuant to an agreement of merger, a domestic corporation and one or more additional domestic or foreign entities may be merged into a surviving domestic corporation. Pursuant to an agreement of consolidation, one or more domestic or foreign entities may be consolidated into a new domestic corporation. If any constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, the merger or consolidation also must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(2) To effect a merger or consolidation under this section, the directors of each constituent domestic corporation shall approve an agreement of merger or consolidation to be signed by the chairperson of the board of directors, the president, or a vice-president and by the secretary or an assistant secretary . The agreement of merger or consolidation shall be approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(3) The agreement of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) That the named constituent entities have agreed to merge into a specified constituent corporation, designated in this section as the surviving corporation, or that the named constituent entities have agreed to consolidate into a new corporation to be formed by the consolidation, designated in this section as the new corporation;

(c) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists;

(d) The name of the surviving or new corporation, which may be the same as or similar to that of any constituent corporation;

(e) The place in this state where the principal office of the surviving or new corporation is to be located;

(f) The names and addresses of the first directors and officers of the surviving or new corporation, and, if desired, their term or terms of office;

(g) The name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the surviving or new corporation may be served;

(h) The terms of the merger or consolidation and the mode of carrying those terms into effect;

(i) The regulations of the surviving or new corporation or a provision to the effect that the regulations of a specified constituent corporation shall be the regulations of the surviving or new corporation or to the effect that the voting members or the directors of the surviving or new corporation may adopt regulations, or any combination of them.

(4) The agreement of merger or consolidation may also set forth any of the following:

(a) The specification of a date, which may be the date of the filing of the agreement or a date subsequent to that date of filing, upon which the merger or consolidation shall become effective;

(b) A provision conferring upon the directors of one or more of the constituent corporations or the comparable representatives of any other constituent entity the power to abandon the merger or consolidation prior to the filing of the agreement;

(c) Any additional provision permitted to be included in the articles of a newly formed corporation;

(d) Any additional provision considered necessary or desirable with respect to the proposed merger or consolidation.

(B)

(1) A merger or consolidation in which a domestic public benefit corporation is one of the constituent entities shall be approved by the court of common pleas of the county in this state in which the principal office of the public benefit corporation is located, in a proceeding of which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding, and in which proceeding the attorney general may intervene as of right . No approval by the court under division (B)(1) of this section is required if either of the following applies:

(a) A domestic public benefit corporation is the surviving entity in the case of a merger and continues to be a public benefit corporation or is the new corporation in the case of a consolidation and continues to be a public benefit corporation.

(b)

A domestic public benefit corporation is not the surviving entity in the case of a merger or is not the new corporation in the case of a consolidation

, and all of the following apply:

(i) On or prior to the effective date of the merger or consolidation, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the domestic public benefit corporation or the fair market value of the domestic public benefit corporation if it is to be operated as a business concern, are transferred or conveyed to one or more persons that would have received its assets under section 1702.49 of the Revised Code had it voluntarily dissolved.

(ii) The domestic public benefit corporation returns, transfers, or conveys any assets held by it upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger or consolidation, in accordance with that condition.

(iii) The merger or consolidation is approved by a majority of directors of the domestic public benefit corporation who will not receive any financial or other benefit, directly or indirectly, as a result of the merger or consolidation or by agreement, and who are not and will not as a result of the merger or consolidation become members, partners, or other owners, however denominated, of, shareholders in, directors, officers, managers, employees, agents, or other representatives of, or consultants to, the surviving or new entity.

(2) At least twenty days before consummation of any merger or consolidation of a domestic public benefit corporation pursuant to division (B)(1) (b) of this section, written notice, including a copy of the proposed plan of merger or consolidation, shall be delivered to the attorney general's charitable law section. The attorney general's charitable law section may review a proposed merger or consolidation of a domestic public benefit corporation under division (B)(1) (b) of this section. The attorney general may require, pursuant to section 109.24 of the Revised Code, the production of the documents necessary for review of a proposed merger or consolidation under division (B)(1) (b) of this section. The attorney general may retain, at the expense of the domestic public benefit corporation, one or more experts, including an investment banker, actuary, appraiser, certified public accountant, or other expert, that the attorney general considers reasonably necessary to provide assistance in reviewing a proposed merger or consolidation under division (B)(1) (b) of this section. The attorney general may extend the date of any merger or consolidation of a domestic public benefit corporation under division (B)(1) (b) of this section for a period not to exceed sixty days and shall provide notice of that extension to the domestic public benefit corporation. The notice shall set forth the reasons necessitating the extension.

(3) No member, other than a member that is a public benefit entity, or director of a domestic public benefit corporation in that person's capacity as a member or director may receive or keep anything as a result of a merger or consolidation other than membership or directorship in the surviving or new public benefit corporation, without the prior written consent of the attorney general or of the court of common pleas of the county in this state in which the principal office of the domestic public benefit corporation is located, in a proceeding in which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding, and in which proceeding the attorney general may intervene as of right. The court shall approve the transaction if it is in the public interest.

(4) The attorney general may institute a civil action to enforce the requirements of divisions (B)(1), (2), and (3) of this section in the court of common pleas of the county in this state in which the principal office of the domestic public benefit corporation is located or in the Franklin county court of common pleas. In addition to any civil remedies that may exist under common law or the Revised Code, a court may rescind the transaction or grant injunctive relief or impose any combination of these remedies.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 04-10-2001



Section 1702.411 - Merger or consolidation into entity other than domestic corporation.

(A)

(1) Pursuant to an agreement of merger between the constituent entities as provided in this section, a domestic corporation and, if so provided, one or more additional domestic or foreign entities, may be merged into a surviving entity other than a domestic corporation. Pursuant to an agreement of consolidation, a domestic corporation together with one or more additional domestic or foreign entities may be consolidated into a new entity other than a domestic corporation, to be formed by that consolidation. The merger or consolidation must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists. The name of the surviving or new entity may be the same as or similar to that of any constituent entity.

(2) To effect a merger or consolidation under this section, the directors of each constituent domestic corporation shall approve an agreement of merger or consolidation to be signed by the chairperson of the board of directors, the president, or a vice-president and by the secretary or an assistant secretary. The agreement of merger or consolidation shall be approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(3) The agreement of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) In the case of a merger, that one or more specified constituent entities will be merged into a specified surviving foreign entity or surviving domestic entity other than a domestic corporation or, in the case of a consolidation, that the constituent entities will be consolidated into a new foreign entity or domestic entity other than a domestic corporation.

(c) The terms of the merger or consolidation and the mode of carrying those terms into effect;

(d) If the surviving or new entity is a foreign corporation, all additional statements and matters, other than the name and address of the statutory agent, that would be required by section 1702.41 of the Revised Code if the surviving or new corporation were a domestic corporation;

(e) The name and the form of entity of the surviving or new entity, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity in that state;

(f) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the new entity is to exist;

(g) The consent of the surviving or the new entity to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new entity any obligation of any domestic constituent corporation;

(h) If the surviving or new entity is a foreign corporation that desires to transact business in this state as a foreign corporation, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state;

(i) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(j) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state;

(k) If the surviving or new entity is a foreign unincorporated association that desires to transact business in this state as a foreign unincorporated association, a statement to that effect, together with all of the information required under section 1745.461 of the Revised Code when a foreign unincorporated association registers to transact business in this state.

(4) The agreement of merger or consolidation also may set forth any additional provision permitted by the laws of any state under the laws of which any constituent entity exists, consistent with the laws under which the surviving entity exists or the new entity is to exist.

(B)

(1) A merger or consolidation in which a domestic public benefit corporation is one of the constituent entities shall be approved by the court of common pleas of the county in this state in which the principal office of the domestic public benefit corporation is located in a proceeding of which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding and in which proceeding the attorney general may intervene as of right. No approval by the court under division (B)(1) of this section is required if either of the following applies:

(a) A public benefit entity is the surviving entity in the case of a merger and continues to be a public benefit entity or is the new entity in the case of a consolidation and continues to be a public benefit entity.

(b) A public benefit entity is not the surviving entity in the case of a merger or is not the new entity in the case of a consolidation, and all of the following apply:

(i) On or prior to the effective date of the merger or consolidation, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the domestic public benefit corporation or the fair market value of the domestic public benefit corporation if it is to be operated as a business concern are transferred or conveyed to one or more persons that would have received its assets under section 1702.49 of the Revised Code had it voluntarily dissolved.

(ii) The domestic public benefit corporation returns, transfers, or conveys any assets held by it upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger or consolidation, in accordance with that condition.

(iii) The merger or consolidation is approved by a majority of directors of the domestic public benefit corporation who will not receive any financial or other benefit, directly or indirectly, as a result of the merger or consolidation or by agreement, and who are not and will not as a result of the merger or consolidation become members, partners, or other owners, however denominated, of, shareholders in, directors, officers, managers, employees, agents, or other representatives of, or consultants to, the surviving or new entity.

(2) At least twenty days before consummation of any merger or consolidation of a domestic public benefit corporation pursuant to division (B)(1)(b) of this section, written notice, including a copy of the proposed plan of merger or consolidation, shall be delivered to the attorney general's charitable law section. The attorney general's charitable law section may review a proposed merger or consolidation of a domestic public benefit corporation under division (B)(1)(b) of this section. The attorney general may require pursuant to section 109.24 of the Revised Code the production of the documents necessary for review of a proposed merger or consolidation under division (B)(1)(b) of this section. The attorney general may retain at the expense of the domestic public benefit corporation one or more experts, including an investment banker, actuary, appraiser, certified public accountant, or other expert, that the attorney general considers reasonably necessary to provide assistance in reviewing a proposed merger or consolidation under division (B)(1)(b) of this section. The attorney general may extend the date of any merger or consolidation of a domestic public benefit corporation under division (B)(1)(b) of this section for a period not to exceed sixty days and shall provide notice of that extension to the domestic public benefit corporation. The notice shall set forth the reasons necessitating the extension.

(3) No member, other than a member that is a public benefit entity, or director of a domestic public benefit corporation in that person's capacity as a member or director may receive or keep anything as a result of a merger or consolidation other than membership or directorship in the surviving or new public benefit entity without the prior written consent of the attorney general or of the court of common pleas of the county in this state in which the principal office of the domestic public benefit corporation is located that is obtained in a proceeding in which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding and in which proceeding the attorney general may intervene as of right. The court shall approve the transaction if it is in the public interest.

(4) The attorney general may institute a civil action to enforce the requirements of divisions (B)(1), (2), and (3) of this section in the court of common pleas of the county in this state in which the principal office of the domestic public benefit corporation is located or in the Franklin county court of common pleas. In addition to any civil remedies that may exist under common law or the Revised Code, a court may rescind the transaction or grant injunctive relief or impose any combination of these remedies.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1702.42 - Agreement of merger or consolidation - vote by members.

(A) The directors of each constituent domestic corporation, upon approving an agreement of merger or consolidation, shall direct that the agreement be submitted to the voting members entitled to vote on it at a meeting of voting members of that corporation held for that purpose . Notice of the meeting shall be given to all members of the constituent domestic corporation entitled to vote at the meeting. The notice shall be accompanied by a copy or summary of the material terms of the agreement.

(B)

(1) At each meeting described in division (A) of this section, a vote of the members shall be taken on the proposed agreement. In order to be adopted, the agreement , including any amendments or additions to the agreement proposed at each such meeting , shall receive the affirmative vote of a majority of the voting members of each constituent domestic corporation present at that meeting in person, by the use of authorized communications equipment, by mail, or, if permitted, by proxy if a quorum is present, or, if the articles or the regulations of that corporation provide or permit, the affirmative vote of a greater or lesser proportion or number of the voting members, and the affirmative vote of the voting members of any particular class that is required by the articles or the regulations of that corporation. If the agreement would effect or authorize any particular corporate action that, under any applicable provision of law or under the articles , could be effected or authorized only by or pursuant to a specified vote of the members, the agreement , including any amendments or additions to the agreement proposed at each such meeting , shall be adopted by the same affirmative vote as would be required for that action.

(2) For purposes of division (B)(1) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(C) At any time prior to the filing of the agreement, the merger or consolidation may be abandoned by the directors of one or more of the constituent domestic corporations or the comparable representatives of any other constituent entity, if the power of abandonment is conferred either by the agreement or by the same vote or action as is required to adopt that agreement.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.43 - Certificate of merger or consolidation.

(A) Upon adoption by each constituent entity of an agreement of merger or consolidation pursuant to section 1702.41 or 1702.411 of the Revised Code, a certificate of merger or consolidation signed by any authorized representative of each constituent entity, shall be filed with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(1) The certificate of merger or consolidation shall set forth all of the following:

(a) The name of each constituent entity and the state under whose laws each constituent entity exists;

(b) A statement that each constituent entity has complied with all of the laws under which it exists and that the laws permit the merger or consolidation;

(c) The name and mailing address of the person or entity that is to provide, in response to any written request made by a member or other person, a copy of the agreement of merger or consolidation;

(d) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate;

(e) The signature of each representative authorized to sign the certificate on behalf of each constituent entity and the office each representative authorized to sign holds or the capacity in which the representative is acting;

(f) A statement that the agreement of merger or consolidation is authorized on behalf of each constituent entity and that each person who signed the certificate on behalf of each entity is authorized to do so;

(g) In the case of a merger, a statement that one or more specified constituent entities will be merged into a specified surviving entity or, in the case of a consolidation, a statement that the constituent entities will be consolidated into a new entity;

(h) In the case of a merger, if the surviving entity is a foreign entity not licensed to transact business in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served;

(i) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new entity may be served.

(2) In the case of a consolidation into a new domestic corporation, the articles of incorporation of the new domestic corporation shall be filed with the certificate of consolidation .

(3) In the case of a merger into a domestic corporation, any amendments to the articles of incorporation of the surviving domestic corporation shall be filed with the certificate of merger . Filing requirements with respect to mergers and consolidations in which a domestic corporation is not the surviving or resulting entity shall be subject to division (B) of section 1702.43 of the Revised Code.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign corporation, limited liability company, limited partnership, or unincorporated association, the certificate of merger or consolidation shall be accompanied by the information required by division (A)(3)(h), (i), (j), or (k) of section 1702.411 of the Revised Code, whichever is applicable.

(5) If a domestic or foreign corporation licensed to transact business in this state is a constituent entity and the surviving or new entity resulting from the merger or consolidation is not a domestic or foreign corporation that is to be licensed to transact business in this state, the certificate of merger or consolidation shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (G) of section 1702.47 of the Revised Code, with respect to each domestic corporation, and by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code, with respect to each foreign constituent corporation licensed to transact business in this state.

(B) If any constituent entity in a merger or consolidation is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, there also shall be filed in the proper office all documents that are required to be filed in connection with the merger or consolidation by the laws of that state or by that chapter.

(C) Upon the filing of a certificate of merger or consolidation and other filings as described in division (B) of this section, or at a later date that the certificate of merger or consolidation specifies, the merger or consolidation shall become effective.

(D) The secretary of state shall furnish, upon request and payment of the fee specified in division (D) of section 111.16 of the Revised Code, a certificate setting forth the name and form of each constituent entity and the state under whose laws each constituent entity existed prior to the merger or consolidation, the name and form of the surviving or new entity and the state under whose laws the surviving entity exists or the new entity is to exist, the date of filing of the certificate of merger or consolidation with the secretary of state, and the effective date of the merger or consolidation. The certificate of the secretary of state or a copy of the merger or consolidation certified by the secretary of state may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For that recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 06-06-2001



Section 1702.44 - Effect of merger or consolidation.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity other than the surviving entity in a merger shall cease, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the officers, general partners, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver those instruments and do those acts . For these purposes, the existence of the constituent entities and the authority of their respective officers , directors , general partners, or other authorized representatives is continued notwithstanding the merger or consolidation

.

(2) In the case of a merger in which the surviving entity is a domestic corporation, the articles of the domestic surviving corporation in effect immediately prior to the time the merger becomes effective shall continue as its articles after the merger except as otherwise provided in the agreement of merger. In the case of a consolidation, the new entity exists when the consolidation becomes effective, and, if it is a domestic corporation, the articles contained in or provided for in the agreement of consolidation shall be its original articles.

(3) The surviving or new entity possesses all assets and property of every description and every interest in the assets and property, wherever located, the rights, privileges, immunities, powers, franchises, and authority, of a public as well as of a private nature, of each constituent entity, and all obligations belonging to or due to each constituent entity, all of which are vested in the surviving or new entity without further act or deed . Any right or interest in respect to any past or future devise, bequest, conditional gift, or trust, property, or fund restricted to particular uses, when vested in or claimed by the surviving or new entity as a result of the merger or consolidation, shall belong to it as a continuation without interruption of the existence and identity of the constituent entity originally named as taker or beneficiary . The surviving or new entity possesses title to any real estate or any interest in the real estate vested in any of the constituent entities. Title to any real estate or any interest in the real estate vested in any constituent entity shall not revert or in any way be impaired by reason of the merger or consolidation .

(4) The surviving or new entity is liable for all of the obligations of each constituent entity. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment, with right of appeal , as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in its place .

(5) All of the rights of creditors of each constituent entity are preserved unimpaired, and all liens upon the property of any constituent entity are preserved unimpaired on only the property affected by those liens immediately prior to the effective date of the merger or consolidation

. If a general partner of a constituent partnership is not a general partner of the surviving entity or the new entity resulting from the merger or consolidation, the former general partner has no liability for any obligation incurred after the merger or consolidation except to the extent that a former creditor of the constituent partnership in which the former general partner was a partner extends credit to the surviving or new entity reasonably believing that the former general partner continued as a general partner of the surviving or new entity.

(B) If a general partner of a constituent partnership is not a general partner of the surviving entity or the new entity resulting from the merger or consolidation, division (B) of section 1782.434 of the Revised Code applies.

(C) In the case of a merger of a domestic constituent corporation into a foreign surviving corporation, limited liability company, limited partnership, or unincorporated association that is not licensed or registered to transact business in this state or in the case of a consolidation of a domestic constituent corporation into a new foreign corporation, limited liability company, limited partnership, or unincorporated association, if the surviving or new entity intends to transact business in this state and the certificate of merger or consolidation is accompanied by the information described in division (A)(4) of section 1702.43 of the Revised Code, the surviving or new entity shall be considered on the effective date of the merger or consolidation to have complied with the requirements for procuring a license or for registering to transact business in this state as a foreign corporation, limited liability company, limited partnership, or unincorporated association, as the case may be. In that case, a copy of the certificate of merger or consolidation certified by the secretary of state constitutes the license certificate prescribed by the laws of this state for a foreign corporation transacting business in this state or the application for registration prescribed for a foreign limited partnership, limited liability company, or unincorporated association.

(D) Any action to set aside any merger or consolidation on the ground that any section of the Revised Code applicable to the merger or consolidation has not been complied with shall be brought within ninety days after the effective date of that merger or consolidation or be forever barred.

(E) As used in this section, "corporation" or "entity" applies to both domestic and foreign corporations or entities if the context so permits. In the case of a foreign constituent entity or a foreign new entity, this section is subject to the laws of the state under the laws of which the entity exists or in which it has property.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 04-10-2001



Section 1702.45 - [Repealed] .

Repealed by 129th General AssemblyFile No.79,HB 267, §2, eff. 5/22/2012.

Effective Date: 04-10-2001



Section 1702.46 - Effective date of merger or consolidation.

Upon the filing of the certificate of merger or consolidation in compliance with the laws of each state under the laws of which any constituent entity exists, or at any later date that the certificate specifies, the merger or consolidation shall become effective.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 07-29-1998



Section 1702.461 - Conversion to domestic or foreign entity other than a for profit corporation or domestic corporation; written declaratin of conversion.

(A) Subject to division (B)(2) of this section and pursuant to a written declaration of conversion as provided in this section, a domestic corporation may be converted into a domestic or foreign entity other than a for profit corporation or a domestic corporation. The conversion also must be permitted by the laws under which the converted entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name and form of entity into which the entity will be converted, and the jurisdiction of formation of the converted entity;

(b) If the converted entity is a domestic entity, the complete terms of all documents required under the applicable chapter of the Revised Code to form the converted entity;

(c) If the converted entity is a foreign entity, all of the following:

(i) The complete terms of all documents required under the law of its formation to form the converted entity;

(ii) The consent of the converted entity to be sued and served with process in this state, and the irrevocable appointment of the secretary of state as the agent of the converted entity to accept service of process in this state to enforce against the converted entity any obligation of the converting corporation or to enforce the rights of a dissenting shareholder of the converting corporation;

(iii) If the converted entity desires to transact business in this state, the information required to qualify or to be licensed under the applicable chapter of the Revised Code.

(d) All other statements and matters required to be set forth in the declaration of conversion by the applicable chapter of the Revised Code, if the converted entity is a domestic entity, or by the laws under which the converted entity will be formed, if the converted entity is a foreign entity;

(e) The terms of the conversion, the mode of carrying them into effect, and the manner and basis of converting the interests of the converting corporation into, or substituting the interests in the converting corporation for, interests in the converted entity.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion;

(2) A provision authorizing, prior to the filing of the certificate of conversion pursuant to section 1702.462 of the Revised Code, the converting corporation to abandon the proposed conversion by action of the trustees of the converting corporation or by the same vote as was required to adopt the declaration of conversion;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting corporation at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) The trustees of the domestic converting corporation must approve the declaration of conversion to effect the conversion, and the declaration of conversion must be adopted by the members of the domestic converting corporation, at a meeting held for the purpose.

(E) Notice of each meeting of members of a domestic converting corporation at which a declaration of conversion is to be submitted shall be given to all members of that corporation, whether or not they are entitled to vote, and shall be accompanied by a copy or a summary of the material provisions of the declaration of conversion.

(F) The vote required to adopt a declaration of conversion at a meeting of the members of a domestic converting corporation is the affirmative vote of the members of that corporation entitling them to exercise at least two-thirds of the voting power of the corporation on the proposal or a different proportion as provided in the articles, but not less than a majority, or, if the conversion is to a foreign corporation, a different proportion as the articles provide for a merger or consolidation, and the affirmative vote of the members of any particular class as required by the articles of the converting corporation.

If the declaration of conversion would authorize any particular corporate action that under any applicable provision of law or the articles could be authorized only by or pursuant to a specified vote of members, the declaration of conversion also must be adopted by the same affirmative vote as required for such action.

(G)

(1) At any time before the filing of the certificate of conversion pursuant to section 1702.462 of the Revised Code, the conversion may be abandoned by the trustees of the converting corporation, if the trustees are authorized to do so by the declaration of conversion, or by the same vote of the members as was required to adopt the declaration of conversion.

(2) The declaration of conversion may contain a provision authorizing the trustees of the converting corporation to amend the declaration of conversion at any time before the filing of the certificate of conversion pursuant to section 1702.462 of the Revised Code, except that, after the adoption of the declaration of conversion by the members of the converting corporation, the trustees may not amend the declaration of conversion to do any of the following:

(a) Alter or change any term of the organizational documents of the converted entity except for alterations or changes that are adopted with the vote or action of the persons, the vote or action of which would be required for the alteration or change after the conversion;

(b) Alter or change any other terms and conditions of the declaration of conversion if any of the alterations or changes, alone or in the aggregate, materially and adversely would affect the members of the converting corporation.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1702.462 - Form of certificate of conversion.

(A) Upon the adoption of a declaration of conversion pursuant to section 1702.461 of the Revised Code, or at a later time as authorized by the declaration of conversion, a certificate of conversion that is signed by an authorized representative of the converting entity shall be filed with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required under division (B) of this section.

(B)

(1) The certificate of conversion shall set forth all of the following:

(a) The name and form of entity of the converting entity and the state under the laws of which the converting entity exists;

(b) A statement that the converting entity has complied with all of the laws under which it exists and that the laws permit the conversion;

(c) The name and mailing address of the person or entity that is to provide a copy of the declaration of conversion in response to any written request made by a member of the converting entity;

(d) The effective date of the conversion, which date may be on or after the date of the filing of the certificate pursuant to this section;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of the converting entity and the office held or the capacity in which the representative is acting;

(f) A statement that the declaration of conversion is authorized on behalf of the converting entity and that each person signing the certificate on behalf of the converting entity is authorized to do so;

(g) The name and the form of the converted entity and the state under the laws of which the converted entity will exist;

(h) If the converted entity is a foreign entity that will not be licensed in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served.

(2) In the case of a conversion into a limited liability company, limited partnership, or other partnership, any organizational document, including a designation of agent, that would be filed upon the creation of the new entity shall be filed with the certificate of conversion.

(3) If the converted entity is a foreign entity that desires to transact business in this state, the certificate of conversion shall be accompanied by the information required by divisions (B)(1)(c)(ii) and (iii) of section 1702.461 of the Revised Code.

(4) If a foreign or domestic corporation licensed to transact business in this state is the converting entity, the certificate of conversion shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (G) of section 1702.47 of the Revised Code, with respect to a converting domestic corporation, or by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code with respect to a foreign corporation.

(C) If the converting entity or the converted entity is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, all documents required to be filed in connection with the conversion by the laws of that state or that chapter shall be filed in the proper office.

(D) Upon the filing of a certificate of conversion and other filings required by division (C) of this section or at any later date that the certificate of conversion specifies, the conversion is effective, subject to the limitation that no conversion shall be effective if there are reasonable grounds to believe that the conversion would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth all of the following:

(1) The name and form of entity of the converting entity and the state under the laws of which it existed prior to the conversion;

(2) The name and form of entity of the converted entity and the state under the laws of which it will exist;

(3) The date of filing of the certificate of conversion with the secretary of state and the effective date of the conversion.

(F) The certificate of the secretary of state, or a copy of the certificate of conversion certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For the recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 1702.47 - Voluntary dissolution.

(A) A corporation may be dissolved voluntarily in the manner provided in this section.

(B) A resolution of dissolution for a corporation shall set forth:

(1) That the corporation elects to be dissolved;

(2) Any additional provision deemed necessary with respect to the proposed dissolution and winding up.

(C) The directors may adopt a resolution of dissolution in the following cases:

(1) When the corporation has been adjudged bankrupt or has made a general assignment for the benefit of creditors;

(2) By leave of the court, when a receiver has been appointed in a general creditors' suit or in any suit in which the affairs of the corporation are to be wound up;

(3) When substantially all of the assets have been sold at judicial sale or otherwise;

(4) When the period of existence of the corporation specified in its articles has expired.

(D)

(1) The voting members at a meeting held for that purpose may adopt a resolution of dissolution by the affirmative vote of a majority of the voting members present in person or, if permitted, by mail, by proxy, or by the use of authorized communications equipment, if a quorum is present or, if the articles or the regulations provide or permit, by the affirmative vote of a greater or lesser proportion or number of the voting members, and by the affirmative vote of the voting members or the affirmative vote of the voting members of any particular class that is required by the articles or the regulations. Notice of the meeting of the members shall be sent to all the members who would be entitled to vote at the meeting by mail, overnight delivery service, or any authorized communications equipment.

(2) For purposes of division (D)(1) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(E) Upon the adoption of a resolution of dissolution, a certificate shall be prepared, on a form prescribed by the secretary of state, setting forth the following:

(1) The name of the corporation;

(2) A statement that a resolution of dissolution has been adopted;

(3) A statement of the manner of adoption of that resolution, and, in the case of its adoption by the directors, a statement of the basis for the adoption;

(4) The place in this state where its principal office is or is to be located;

(5) The names and addresses of its directors and officers;

(6) The name and address of its statutory agent;

(7) The date of dissolution, if other than the filing date.

(F) The certificate described in division (E) of this section shall be signed by any authorized officer, unless the officer fails to execute and file the certificate within thirty days after the adoption of the resolution, or upon any date specified in the resolution as the date upon which the certificate is to be filed, or upon the expiration of any period specified in the resolution as the period within which the certificate is to be filed, whichever is latest, in which event the certificate of dissolution may be signed by any three voting members and shall set forth a statement that the persons signing the certificate are voting members and are filing the certificate because of the failure of the officers to do so.

(G) A certificate of dissolution, filed with the secretary of state, shall be accompanied by:

(1)

A receipt, certificate, or other evidence from the director of job and family services showing that all contributions due from the corporation as an employer have been paid, that such payment has been adequately guaranteed, or that the corporation is not subject to such contributions;

(2) A receipt, certificate, or other evidence showing that the corporation has paid all taxes imposed under the laws of this state that are or will be due from the corporation on the date of the dissolution , or that such payment has been adequately guaranteed;

(3) In lieu of the receipt, certificate, or other evidence described in division (G)(1) or (2) of this section, an affidavit of one or more of the persons executing the certificate of dissolution or of an officer of the corporation containing a statement of the date upon which the particular department, agency, or authority was advised in writing of the scheduled effective date of the dissolution and was advised in writing of the acknowledgement by the corporation of the applicability of section 1702.55 of the Revised Code.

(H) Upon the filing of a certificate of dissolution and those accompanying documents or on a later date specified in the certificate that is not more than ninety days after the filing, the corporation shall be dissolved.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 05-16-2002



Section 1702.48 - Public notice of voluntary dissolution.

Following the filing of the certificate of dissolution, the directors shall forthwith cause a notice of voluntary dissolution to be published once a week on the same day of each week for two successive weeks, in a newspaper published and of general circulation in the county in which the principal office of the corporation was to be or is located, and shall forthwith cause written notice of dissolution to be given either personally or by mail to all known creditors of, and to all known claimants against, the dissolved corporation.

Effective Date: 04-10-2001



Section 1702.49 - Winding up or obtaining reinstatement - powers and duties of directors.

(A) When a corporation is dissolved voluntarily or when the articles of a corporation have been canceled or when the period of existence of a corporation specified in its articles has expired, the corporation shall cease to carry on its activities and shall do only such acts as are required to wind up its affairs, or to obtain reinstatement of the articles in accordance with section 1702.06, 1702.59, or 1724.06 of the Revised Code, or are permitted upon reinstatement by division (C) of section 1702.60 of the Revised Code, and for such purposes it shall continue as a corporation.

(B) Any claim existing or action or proceeding pending by or against the corporation or that would have accrued against it may be prosecuted to judgment, with right of appeal as in other cases, but any proceeding, execution, or process, or the satisfaction or performance of any order, judgment, or decree, may be stayed as provided in section 1702.50 of the Revised Code.

(C) Any process, notice, or demand against the corporation may be served by delivering a copy to an officer, director, liquidator, or person having charge of its assets or, if no such person can be found, to the statutory agent.

(D) The directors of the corporation and their survivors or successors shall act as a board of directors in accordance with the regulations and bylaws until the affairs of the corporation are completely wound up. Subject to the orders of courts of this state having jurisdiction over the corporation, the directors shall proceed as speedily as is practicable to a complete winding up of the affairs of the corporation and, to the extent necessary or expedient to that end, shall exercise all the authority of the corporation. Without limiting the generality of such authority, they may fill vacancies, elect officers, carry out contracts of the corporation, make new contracts, borrow money, mortgage or pledge the property of the corporation as security, sell its assets at public or private sale, make conveyances in the corporate name, lease real estate for any term, including ninety-nine years renewable forever, settle or compromise claims in favor of or against the corporation, employ one or more persons as liquidators to wind up the affairs of the corporation with such authority as the directors see fit to grant, cause the title to any of the assets of the corporation to be conveyed to such liquidators for that purpose, apply assets to the payment of obligations, perform all other acts necessary or expedient to the winding up of the affairs of the corporation, and, after paying or adequately providing for the payment of all known obligations of the corporation, distribute the remainder of the assets as follows:

(1) Assets held upon condition requiring return, transfer, or conveyance, which condition shall have occurred by reason of the dissolution or otherwise, shall be returned, transferred, or conveyed in accordance with such requirements;

(2) In the case of a public benefit corporation: (a) assets held by it in trust for specified purposes shall be applied so far as is feasible in accordance with the terms of the trust, (b) the remaining assets not held in trust shall be applied so far as is feasible towards carrying out the purposes stated in its articles, (c) in the event and to the extent that, in the judgment of the directors, it is not feasible to apply the assets as provided in above clauses (a) and (b), the assets shall be applied as may be directed by the court of common pleas of the county in this state in which the principal office of the corporation is located, in an action brought for that purpose by the corporation or by the directors or any thereof, to which action the attorney general of the state shall be a party, or in an action brought by the attorney general in a court of competent jurisdiction, or in an action brought as provided in section 1702.50 of the Revised Code for the purpose of winding up the affairs of the corporation under the supervision of the court;

(3) In the case of a mutual benefit corporation, any remaining assets shall be distributed in accordance with the applicable provisions of the articles or the regulations or, to the extent that no such provision is made, the assets shall be distributed pursuant to a plan of distribution adopted by the voting members at a meeting held for the purpose of voting on dissolution, or any adjournment thereof, by the same affirmative vote as that required for the adoption of a resolution of dissolution. If no plan of distribution is so adopted by the voting members, then said remaining assets shall be distributed pursuant to a plan of distribution adopted by the directors. If no plan of distribution is so adopted by the voting members or directors, then the remaining assets shall be applied as may be directed by the court of common pleas of the county in this state in which the principal office of the corporation is located, in an action brought for that purpose by the mutual benefit corporation or by the directors or any thereof, or by the attorney general in a court of competent jurisdiction, or in an action brought as provided in section 1702.50 of the Revised Code for the purpose of winding up the affairs of the corporation under the supervision of the court.

(E) Without limiting the authority of the directors, any action within the purview of this section that is authorized or approved by the voting members at a meeting held for such purpose, by the same affirmative vote as that required for the adoption of a resolution of dissolution, shall be conclusive for all purposes upon all members of the corporation, except that nothing herein set forth shall impair the jurisdiction of courts of competent jurisdiction to enforce the duties of a public benefit corporation in respect of the application of its assets towards its public or charitable purposes, or impair the power of the state, acting through the attorney general, to require such assets to be applied, as nearly as may be, towards its public or charitable purposes.

(F) All deeds and other instruments of the corporation shall be in the name of the corporation and shall be executed, acknowledged, and delivered by the officers appointed by the directors.

(G) At any time during the winding up of its affairs, the corporation by its directors may make application to the court of common pleas of the county in this state in which the principal office of the corporation is located to have the winding up continued under supervision of the court, as provided in section 1702.50 of the Revised Code.

Effective Date: 04-10-2001



Section 1702.50 - Jurisdiction of court over winding up of affairs of voluntarily dissolved corporation.

(A) Without limiting the generality of its authority, the court of common pleas of the county in this state in which is located the principal office of a voluntarily dissolved corporation or of a corporation whose articles have been canceled or whose period of existence has expired, upon the complaint of the corporation, a majority of the directors, or a creditor or member, and upon such notice to all the directors and such other persons interested as the court considers proper, at any time may order and adjudge in respect to the following matters:

(1) The presentation and proof of all claims and demands against the corporation and of all rights, interests, or liens in or on any of its property; the fixing of the time within which and the manner in which such proof shall be made and the person to whom such presentation shall be made; and the barring from participation in any distribution of assets of all persons failing to make and present proofs as required by the order of the court;

(2) The stay of the prosecution of any proceeding against the corporation or involving any of its property, and the requirement that the parties to it present and prove their claims, demands, rights, interests, or liens at the time and in the manner required of creditors or others; or the grant of leave to bring or maintain an independent proceeding to enforce liens;

(3) The settlement or determination of all claims of every nature against the corporation or any of its property; the determination of the assets required to be retained to pay or provide for the payment of such claims or any claim; the determination of the assets available for distribution among members and others; and the making of new parties to the proceeding so far as the court considers proper for the determination of all matters;

(4) The determination of the rights of members or others in and to the assets of the corporation;

(5) The presentation and the filing of intermediate and final accounts of the directors or of the liquidators and hearings on them; the allowance, disallowance, or settlement of such accounts; and the discharge of the directors, the liquidators, or any of them from their duties and liabilities;

(6) The appointment of a special master commissioner to hear and determine any such matters with such authority as the court considers proper;

(7) The filling of any vacancies in the number of directors or liquidators when the directors are unable to act on the vacancies for want of a quorum or for any other reason;

(8) The appointment of a receiver, in accordance with the usages of a court in equitable matters, to wind up the affairs of the corporation, to take custody of any of its property, or for any other purpose;

(9) The issuance or entry of any injunction or any other order that the court considers proper in the administration of the trust involved in the winding up of the affairs of the corporation and the giving of notice of it;

(10) The allowance and payment of compensation to the directors or any of them, to liquidators, to a receiver, to the attorney for the complainant, or to any person properly rendering services beneficial to the corporation or to those interested in it;

(11) The entry of a judgment or decree that, if it so provides, may operate as the deed or other instrument ordered to be executed, or the appointment of a master to execute such deed or instrument in the name of the corporation with the same effect as if executed by an authorized officer pursuant to authority conferred by the directors or the voting members of the corporation, whenever there is no officer or agent competent to execute such deed or instrument, whenever the corporation or its officers do not perform or comply with a judgment or decree of court, or whenever the court considers it proper.

(B) A judicial proceeding under this section concerning the winding up of the affairs of a corporation is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 04-10-2001



Section 1702.51 - Receiver for winding up affairs of corporation.

(A) Whenever, after a corporation is dissolved voluntarily or the articles of a corporation have been canceled or the period of existence of a corporation has expired, a receiver is appointed to wind up the affairs of the corporation, all the claims, demands, rights, interests, or liens of creditors, claimants, and members shall be determined as of the day on which the receiver was appointed. Unless it is otherwise ordered, such appointment vests in the receiver and the receiver's successors the right to the immediate possession of all the property of the corporation, which shall, if so ordered, execute and deliver conveyances of such property to the receiver or the receiver's nominee.

(B) Any officer, director, member, or other person, whether a resident of the state or a nonresident and however interested, may be appointed as receiver.

(C) The receiver shall have all the authority vested in the directors and officers of the corporation, shall exercise such authority subject to such orders as are made by the court, and may be required to qualify by giving bond to the state in such amount as the court fixes, with surety to the satisfaction of the clerk of the court, conditioned for the faithful discharge of the receiver's duties and for a due accounting for all money or property received by the receiver.

Effective Date: 04-10-2001



Section 1702.52 - Judicial dissolution.

(A) A corporation may be dissolved judicially and its affairs wound up:

(1) By an order of the supreme court or of a court of appeals in an action in quo warranto brought as provided by sections 2733.02 to 2733.39 of the Revised Code, in which event the court may order the affairs of the corporation to be wound up by its directors as in the case of voluntary dissolution, or by proceedings in, and under the order of, the court of common pleas of the county in this state in which the corporation has its principal office;

(2) By an order of the court of common pleas of the county in this state in which such corporation has its principal office, in an action brought by voting members entitled to dissolve the corporation voluntarily, when it is established:

(a) That its articles have been canceled or its period of existence has expired and that it is necessary in order to protect the members that the corporation be judicially dissolved;

(b) That the corporation is insolvent or is unable to afford reasonable security to those who may deal with it and that it is necessary in order to protect the creditors of the corporation that the corporation be judicially dissolved;

(c) That the objects of the corporation have wholly failed or are entirely abandoned or that their accomplishment is impracticable;

(3) By an order of the court of common pleas of the county in this state in which the corporation has its principal office, in an action brought by a majority of the voting members, or such lesser proportion or number of voting members as are entitled by the articles to dissolve the corporation voluntarily, when it is established that it is beneficial to the members that the corporation be judicially dissolved;

(4) By an order of the court of common pleas of the county in this state in which the corporation has its principal office, in an action brought by one-half of the directors when there is an even number of directors or by one-half of the voting members, when it is established that the corporation has an even number of directors who are deadlocked in the management of the corporate affairs and the voting members are unable to break the deadlock, or when it is established that the corporation has an uneven number of directors and that the voting members are deadlocked in voting power and unable to agree upon or vote for the election of directors as successors to directors whose terms normally would expire upon the election of their successors.

(B) A complaint for judicial dissolution shall be verified by any of the complainants and shall set forth facts showing that the case is one of those specified in this section. Unless the complainants set forth in the complaint that they are unable to annex a list of members, a schedule shall be annexed to the complaint setting forth the name of each member and the member's address if it is known.

(C) Upon the filing of a complaint for judicial dissolution, the court with which it is filed shall have power to issue injunctions, to appoint a receiver with such authority and duties as the court from time to time may direct, to take such other proceedings as may be necessary to protect the property or the rights of the complainants or of the persons interested, and to carry on the activities of the corporation until a full hearing can be had. Upon or after the filing of a complaint for judicial dissolution, the court, by injunction or order, may stay the prosecution of any proceeding against the corporation or involving any of its property and require the parties to it to present and prove their claims, demands, rights, interests, or liens, at the time and in the manner required of creditors or others. The court may refer the complaint to a special master commissioner.

(D) After a hearing had upon such notice as the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, a final order based either upon the evidence, or upon the report of the special master commissioner if one has been appointed, shall be made dissolving the corporation or dismissing the complaint. An order or judgment for the judicial dissolution of a corporation shall contain a concise statement of the proceedings leading up to the order or judgment; the name of the corporation; the place in this state where its principal office is located; the names and addresses of its directors and officers; the name and address of a statutory agent; and, if desired, such other provisions with respect to the judicial dissolution and winding up as are considered necessary or desirable. A certified copy of such order forthwith shall be filed in the office of the secretary of state, whereupon the corporation shall be dissolved. To the extent consistent with orders entered in such proceeding, the effect of such judicial dissolution shall be the same as in the case of voluntary dissolution, and the provisions of sections 1702.49, 1702.50, and 1702.51 of the Revised Code relating to the authority and duties of directors during the winding up of the affairs of a corporation dissolved voluntarily, with respect to the jurisdiction of courts over the winding up of the affairs of a corporation, and with respect to receivers for winding up the affairs of a corporation shall be applicable to corporations judicially dissolved.

(E) A judicial proceeding under this section concerning the judicial dissolution of a corporation is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure or the Rules of Practice of the Supreme Court, whichever are applicable, and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 04-10-2001



Section 1702.521 - Provisional director - appointment, duties, qualifications.

(A) Upon the complaint of not less than one-fourth of the directors of the corporation, the court of common pleas of the county in which the corporation maintains its principal office may order the appointment of a provisional director for that corporation if the articles or regulations of the corporation expressly provide for such an appointment. No appointment shall be made until a hearing is held by the court. Notice of the hearing shall be given to each director and the secretary of the corporation in any manner that the court directs. The complainants shall establish at the hearing that, because of irreconcilable differences among the existing directors, the continued operation of the corporation has been substantially impeded or made impossible.

(B) A provisional director shall have the same rights and duties as other directors and shall serve until removed by the appointing court or by the members of the corporation entitled to exercise a majority of the voting power of the corporation in the election of directors or until the provisional director's earlier resignation or death. If the provisional director dies or resigns, the court, pursuant to division (A) of this section, may appoint a replacement provisional director, upon its own motion and without the filing of a complaint for the appointment of a provisional director. If the appointing court finds that the irreconcilable differences no longer exist, it shall order the removal of the provisional director.

(C) No person shall be appointed as a provisional director unless the person is generally conversant with corporate affairs, has no legal or equitable interest in the obligations of the corporation of which the person is to be appointed a director, and is not indebted to such corporation. The compensation of a provisional director shall be determined by agreement with the corporation for which the provisional director is serving, subject to the approval of the appointing court, except that the appointing court may fix the provisional director's compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(D) A proceeding concerning the appointment of a provisional director of a corporation is a special proceeding, and final orders issued in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 04-10-2001



Section 1702.53 - Certified copies as evidence.

(A) A copy of the articles or amended articles filed in the office of the secretary of state, certified by the secretary of state, shall be conclusive evidence, except as against the state, that the corporation has been incorporated under the laws of this state; and a copy duly certified by the secretary of state of any certificate of amendment or other certificate filed in the secretary of state's office shall be prima-facie evidence of such amendment or of the facts stated in any such certificate, and of the observance and performance of all antecedent conditions necessary to the action which such certificate purports to evidence.

(B) A copy of amended articles filed in the office of the secretary of state, certified by the secretary of state, shall be accepted in this state and other jurisdictions in lieu of the original articles, amendments thereto, and prior amended articles.

(C) The original or a copy of the record of minutes of the proceedings of the incorporators of a corporation, or of the proceedings or meetings of the members or any class of members, or of the directors, or of any committee thereof, including any written consent, waiver, release, or agreement entered in such record or minutes, or the original or a copy of a statement that no specified proceeding was had or that no specified consent, waiver, release, or agreement exists, shall, when certified to be true by the secretary or an assistant secretary of a corporation, be received in the courts as prima-facie evidence of the facts stated therein. Every meeting referred to in such certified original or copy shall be deemed duly called and held, and all motions and resolutions adopted and proceedings had at such meeting shall be deemed duly adopted and had, and all elections of directors and all elections or appointments of officers chosen at such meeting shall be deemed valid, until the contrary is proved; and whenever a person who is not a member of a corporation has acted in good faith in reliance upon any such certified original or copy, it is conclusive in the person's favor.

Effective Date: 04-10-2001



Section 1702.54 - False statement or entry.

(A) No officer, director, employee, or agent of a corporation shall, either alone or with another or others, with intent to deceive:

(1) Make, issue, deliver, transmit by mail, or publish any prospectus, report, circular, certificate, statement, balance sheet, exhibit, or document, respecting membership rights in, or the activities, assets, liabilities, earnings, or accounts of, a corporation, that is false in any material respect, knowing the same to be false;

(2) Having charge of any books, minutes, records, or accounts of a corporation, make therein any entry that is false in any material respect, knowing such entry to be false, or remove, erase, alter, or cancel any entry therein, knowing that the entries resulting therefrom will be false.

(B) Whoever violates this section shall be personally liable, jointly and severally, with all other persons participating with the person in any such act, to any person for any damage actually suffered and proximately resulting from such act.

(C) No action to enforce a liability under this section shall be brought after four years from the time of the act complained of.

(D) Remedies under this section are not exclusive of other remedies at common law or under other statutes.

Effective Date: 04-10-2001



Section 1702.55 - Liability of members, directors and officers of corporation.

(A) The members, the directors, and the officers of a corporation shall not be personally liable for any obligation of the corporation.

(B) Directors who vote for or assent to:

(1) A distribution of assets to members contrary to law or the articles;

(2) A distribution of assets to persons other than creditors during the winding up of the affairs of the corporation, on dissolution or otherwise, without the payment of all known obligations of the corporation, or without making adequate provision therefor;

(3) The making of loans, other than in the usual conduct of its affairs or in accordance with provisions therefor in the articles, to an officer, director, or member of the corporation; shall be jointly and severally liable to the corporation as follows: in cases under division (B)(1) of this section up to the amount of such distribution in excess of the amount that could have been distributed without violation of law or the articles, but not in excess of the amount that would inure to the benefit of the creditors of the corporation if it was insolvent at the time of the distribution or there was reasonable ground to believe that by such action it would be rendered insolvent, or to the benefit of the members other than members of the class in respect of which the distribution was made; and in cases under division (B)(2) of this section, to the extent that such obligations (not otherwise barred by statute) are not paid, or for the payment of which adequate provision has not been made; and in cases under division (B)(3) of this section, for the amount of the loan with interest thereon at the rate of six per cent per annum until such amount has been paid, except that a director shall not be liable under division (B)(1) or (2) of this section if in determining the amount available for any such distribution, the director in good faith relied on a financial statement of the corporation prepared by an officer or employee of the corporation in charge of its accounts or certified by a public accountant or firm of public accountants, or in good faith the director considered the assets to be of their book value, or the director followed what the director believed to be sound accounting and business practice.

(C) A director who is present at a meeting of the directors or a committee thereof at which action on any matter is authorized or taken and who has not voted for or against such action shall be presumed to have voted for the action unless the director's written dissent therefrom is filed either during the meeting or within a reasonable time after the adjournment thereof, with the person acting as secretary of the meeting or with the secretary of the corporation.

(D) A member who knowingly receives any distribution made contrary to law or the articles shall be liable to the corporation for the amount received by the member that is in excess of the amount that could have been distributed without violation of law or the articles.

(E) A director against whom a claim is asserted under or pursuant to this section and who is held liable thereon shall be entitled to contribution, on equitable principles, from other directors who also are liable; and in addition, any director against whom a claim is asserted under or pursuant to this section or who is held liable shall have a right of contribution from the members who knowingly received any distribution made contrary to law or the articles, and such members as among themselves shall also be entitled to contribution in proportion to the amounts received by them respectively.

(F) No action shall be brought by or on behalf of a corporation upon any cause of action arising under division (B)(1) or (2) of this section at any time after two years from the day on which the violation occurs.

(G) Nothing contained in this section shall preclude any creditor whose claim is unpaid from exercising such rights as the creditor otherwise would have by law to enforce the creditor's claim against assets of the corporation distributed to members or other persons.

Effective Date: 04-10-2001



Section 1702.56 - [Repealed].

Effective Date: 01-01-1974



Section 1702.57 - Exercise of expired powers.

No person shall exercise or attempt to exercise any rights, privileges, immunities, powers, franchises, or authority under the articles of a domestic corporation after such articles have been canceled or after such corporation has been dissolved or after the period of existence of the corporation specified in its articles has expired, except such acts as are incident to the winding up of the affairs of such corporation, or are required to obtain reinstatement of the articles in accordance with section 1702.06, 1702.59, or 1724.06 of the Revised Code, or are permitted upon reinstatement by division (C) of section 1702.60 of the Revised Code.

Effective Date: 07-01-1994



Section 1702.58 - Applicability of chapter.

(A) Except as provided in sections 1702.01 to 1702.58 of the Revised Code, the provisions of those sections shall apply only to domestic corporations, and except as otherwise provided in this section, the provisions of those sections shall apply to all domestic corporations, whether formed under those sections or under previous laws of this state.

(B) Special provisions in the Revised Code for the organization, conduct, or government of designated classes of corporations shall govern to the exclusion of the provisions of sections 1702.01 to 1702.58 of the Revised Code on the same subject, except where it clearly appears that a special provision is cumulative, in which case, that provision and the provisions of those sections on the same subject shall apply.

(C) A corporation incorporated prior to June 9, 1927, with authority to issue shares may continue to issue and reissue shares in accordance with its articles, but shall be without authority to amend its articles in order to increase the authorized number of shares.

(D) A corporation created before September 1, 1851, that (1) has expressly elected to be governed by the laws passed since that date; (2) subsequent to that date has taken such action under laws then in effect as to make it subject, as a matter of law, to the Constitution of 1851 and laws passed under the Constitution of 1851; or (3) subsequent to October 1, 1955, takes any action under sections 1702.01 to 1702.58 of the Revised Code that but for those sections it would not be authorized to take, shall be deemed to be a corporation exercising its corporate privileges under the Constitution of this state and the laws passed in pursuance of the Constitution of this state, and not otherwise.

(E)

(1) A corporation created before September 1, 1851, and actually carrying on its activities in this state, and which prior to October 11, 1955, has not taken action described in division (D) of this section, may accept the provisions of sections 1702.01 to 1702.58 of the Revised Code at a meeting of voting members held for that purpose, by a resolution to that effect adopted by the affirmative vote of a majority of the voting members present in person , by the use of authorized communications equipment, by mail, or, if permitted, by proxy if a quorum is present, and by filing in the office of the secretary of state a copy of the resolution certified by any authorized officer of the corporation, for which filing the secretary of state shall charge and collect a fee of five dollars. Thereafter the corporation shall be deemed to exercise its corporate privileges under the Constitution of this state and the laws passed in pursuance of the Constitution of this state, and not otherwise.

(2) For purposes of division (E)(1) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(F) Except as provided in divisions (D) and (E) of this section, a corporation created before September 1, 1851, shall be governed by the laws in force on that date as modified since that date.

(G) A domestic business corporation, upon compliance with the provision of the Revised Code that is in effect from time to time relating to that business corporation's becoming a nonprofit corporation upon amendment to its articles or upon adoption of amended articles, as provided by law, shall, upon filing the prescribed certificate in the office of the secretary of state, become a corporation subject to the provisions of, and entitled to all the rights, privileges, immunities, powers, franchises, and authority granted by, this chapter.

Effective Date: 04-10-2001; 08-19-2005; 2006 HB699 03-29-2007



Section 1702.59 - Filing of verified statement of continued existence.

(A) Every nonprofit corporation, incorporated under the general corporation laws of this state, or previous laws, or under special provisions of the Revised Code, or created before September 1, 1851, which corporation has expressedly or impliedly elected to be governed by the laws passed since that date, and whose articles or other documents are filed with the secretary of state, shall file with the secretary of state a verified statement of continued existence, signed by a director, officer, or three members in good standing, setting forth the corporate name, the place where the principal office of the corporation is located, the date of incorporation, the fact that the corporation is still actively engaged in exercising its corporate privileges, and the name and address of its agent appointed pursuant to section 1702.06 of the Revised Code.

(B) Each corporation required to file a statement of continued existence shall file it with the secretary of state within each five years after the date of incorporation or of the last corporate filing.

(C) Corporations specifically exempted by division (N) of section 1702.06 of the Revised Code, or whose activities are regulated or supervised by another state official, agency, bureau, department, or commission are exempted from this section.

(D) The secretary of state shall give notice by ordinary or electronic mail and provide a form for compliance with this section to each corporation required by this section to file the statement of continued existence, such notice and form to be mailed to the last known physical or electronic mail address of the corporation as it appears on the records of the secretary of state or which the secretary of state may ascertain upon a reasonable search.

(E) If any nonprofit corporation required by this section to file a statement of continued existence fails to file the statement required every fifth year, then the secretary of state shall cancel the articles of such corporation, make a notation of the cancellation on the records, and mail to the corporation a certificate of the action so taken.

(F) A corporation whose articles have been canceled may be reinstated by filing an application for reinstatement and paying to the secretary of state the fee specified in division (Q) of section 111.16 of the Revised Code. The name of a corporation whose articles have been canceled shall be reserved for a period of one year after the date of cancellation. If the reinstatement is not made within one year from the date of the cancellation of its articles of incorporation and it appears that a corporate name, limited liability company name, limited liability partnership name, limited partnership name, or trade name has been filed, the name of which is not distinguishable upon the record as provided in section 1702.06 of the Revised Code, the applicant for reinstatement shall be required by the secretary of state, as a condition prerequisite to such reinstatement, to amend its articles by changing its name. A certificate of reinstatement may be filed in the recorder's office of any county in the state, for which the recorder shall charge and collect a base fee of one dollar for services and a housing trust fund fee of one dollar pursuant to section 317.36 of the Revised Code. The rights, privileges, and franchises of a corporation whose articles have been reinstated are subject to section 1702.60 of the Revised Code.

(G) The secretary of state shall furnish the tax commissioner a list of all corporations failing to file the required statement of continued existence.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 08-01-2003



Section 1702.60 - Restoring rights, privileges, and franchises upon reinstatement.

(A) Except as otherwise provided in this division, upon reinstatement of a corporation's articles of incorporation in accordance with section 1702.06, 1702.59, or 1724.06 of the Revised Code, the rights, privileges, and franchises, including all real or personal property rights and credits and all contract and other rights, of the corporation existing at the time its articles of incorporation were canceled shall be fully vested in the corporation as if the articles had not been canceled, and the corporation shall again be entitled to exercise the rights, privileges, and franchises authorized by its articles of incorporation. The name of a corporation whose articles have been canceled shall be reserved for a period of one year after the date of cancellation. If the reinstatement is not made within one year after the date of the cancellation of its articles of incorporation and it appears that a corporate name, limited liability name, limited liability partnership name, limited partnership name, or trade name has been filed, the name of which is not distinguishable upon the record as provided in section 1702.05 of the Revised Code, the secretary of state shall require the applicant for reinstatement, as a condition prerequisite to such reinstatement, to amend its articles by changing its name.

(B) Upon reinstatement of a corporation's articles in accordance with section 1702.06, 1702.59, or 1724.06 of the Revised Code, both of the following apply to the exercise of or an attempt to exercise any rights, privileges, or franchises, including entering into or performing any contracts, on behalf of the corporation by an officer, agent, or employee of the corporation, after cancellation and prior to reinstatement of the articles of incorporation:

(1) The exercise of or an attempt to exercise any rights, privileges, or franchises on behalf of the corporation by the officer, agent, or employee of the corporation has the same force and effect that the exercise of or an attempt to exercise the right, privilege, or franchise would have had if the corporation's articles had not been canceled, if both of the following apply:

(a) The exercise of or an attempt to exercise the right, privilege, or franchise was within the scope of the corporation's articles of incorporation that existed prior to cancellation;

(b) The officer, agent, or employee had no knowledge that the corporation's articles of incorporation had been canceled.

(2) The corporation is liable exclusively for the exercise of or an attempt to exercise any rights, privileges, or franchises on behalf of the corporation by an officer, agent, or employee of the corporation, if the conditions set forth in divisions (B)(1)(a) and (b) of this section are met.

(C) Upon reinstatement of a corporation's articles of incorporation in accordance with section 1702.06, 1702.59, or 1724.06 of the Revised Code, the exercise of or an attempt to exercise any rights, privileges, or franchises on behalf of the corporation by an officer, agent, or employee of the corporation, after cancellation and prior to reinstatement of the articles of incorporation does not constitute a failure to comply with division (A) of section 1702.49 or a violation of section 1702.57 of the Revised Code, if the conditions set forth in divisions (B)(1)(a) and (b) of this section are met.

(D) This section is remedial in nature and is to be construed liberally to accomplish the purpose of providing full reinstatement of a corporation's articles of incorporation retroactive, in accordance with this section, to the time of the cancellation of the articles.

Effective Date: 07-29-1998



Section 1702.80 - Qualified nonprofit corporation may establish police department.

(A) As used in this section:

(1) "Qualified nonprofit corporation" means a nonprofit corporation that is established under this chapter and to which all of the following apply:

(a) The nonprofit corporation is a tax-exempt charitable organization;

(b) The nonprofit corporation has other organizations as members, and at least twenty of its members are tax-exempt charitable organizations;

(c) The nonprofit corporation, together with its members that are organizations, owns, leases, occupies, or uses an area of not less than three hundred acres within which its police department established under division (B) of this section will provide police services;

(d) The chief of police of each municipal corporation within which the police department of the nonprofit corporation will be eligible to provide police services has given approval for persons who are appointed as police officers of that department to carry out their powers and duties as police officers.

(2) "Authorizing agreement" means the written agreement entered into between a qualified nonprofit corporation and a municipal corporation pursuant to division (B) of this section for the provision of police services within the municipal corporation by the police department of the nonprofit corporation established under division (B) of this section.

(3) "Tax exempt" means that a corporation or organization is exempt from federal income taxation under subsection 501(a) and is described in subsection 501(c)(3) of the Internal Revenue Code, and that the corporation or organization has received from the internal revenue service a determination letter that currently is in effect stating that the corporation or organization is exempt from federal income taxation under that subsection and is described in that subsection.

(4) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(5) "Felony" has the same meaning as in section 109.511 of the Revised Code.

(B) A qualified nonprofit corporation may establish a police department to provide police services, subject to the requirements and limitations set forth in this division and divisions (C) and (D) of this section, within one or more municipal corporations. Subject to division (E) of this section, the board of trustees of a qualified nonprofit corporation that establishes a police department may appoint persons as police officers of the department, and the corporation may employ the persons so appointed as police officers.

A person so appointed and employed as a police officer is authorized to act as a police officer only to the extent and in the manner described in this section and only when directly engaged in the discharge of that person's duties as a police officer for the qualified nonprofit corporation. No person so appointed and employed as a police officer shall engage in any duties or activities as a police officer for a police department established by a qualified nonprofit corporation unless both of the following apply:

(1) The person successfully has completed a training program approved by the Ohio peace officer training commission and has been certified by the commission as having successfully completed the training program, or the person previously has successfully completed a police officer basic training program certified by the commission and has been awarded a certificate to that effect by the commission.

(2) The qualified nonprofit corporation has entered into a written authorizing agreement, as described in division (C) of this section, with the chief of police of each municipal corporation within which the police department of the qualified nonprofit corporation will provide police services.

(C) An authorizing agreement entered into between a qualified nonprofit corporation and a chief of police of a municipal corporation shall apply only to the agreeing municipal corporation, and a separate authorizing agreement shall be entered into for each municipal corporation within which the police department of the qualified nonprofit corporation will provide police services. An authorizing agreement shall not require, or contain any provision granting authority to, the chief of police or any other officer, official, or employee of the municipal corporation that enters into the agreement, to appoint or to approve or disapprove the appointment of any police officer appointed and employed by the qualified nonprofit corporation police department under division (B) of this section. An authorizing agreement shall comply with any statutes and with any municipal charter provisions, ordinances, or resolutions that may apply to it. An authorizing agreement may prescribe, but is not limited to, any of the following:

(1) The geographical territory within the municipal corporation in which the police department established by the qualified nonprofit corporation under division (B) of this section may provide police services;

(2) The standards and criteria to govern the interaction between the police officers employed by the police department established by the qualified nonprofit corporation under division (B) of this section and the law enforcement officers employed by the municipal corporation, which standards and criteria may include, but are not limited to, either of the following:

(a) Provisions governing the reporting of offenses discovered by the police officers employed by the qualified nonprofit corporation police department to the police department of the municipal corporation;

(b) Provisions governing the processing and confinement of persons arrested by police officers of the qualified nonprofit corporation police department.

(3) Any limitation on the qualified nonprofit corporation police department's enforcement of municipal traffic ordinances and regulations;

(4) The duration, if any, of the agreement.

(D) If a qualified nonprofit corporation establishes a police department under this section, the qualified nonprofit corporation, within the geographical territory specified for each municipal corporation that has entered into an authorizing agreement with it, concurrently with the municipal corporation, shall preserve the peace, protect persons and property, enforce the laws of the state, and enforce the charter provisions, ordinances, and regulations of the political subdivisions of the state that apply within that territory. Except as limited by the terms of any applicable authorizing agreement, each police officer who is employed by a police department established by a qualified nonprofit corporation and who satisfies the requirement set forth in division (B)(1) of this section is vested, while directly in the discharge of that police officer's duties as a police officer, with the same powers and authority as are vested in a police officer of a municipal corporation under Title XXIX of the Revised Code and the Rules of Criminal Procedure, and with the same powers and authority, including the operation of a public safety vehicle, as are vested in a police officer of a municipal corporation under Chapter 4511. of the Revised Code.

(E)

(1) The board of trustees of a qualified nonprofit corporation that establishes a police department shall not appoint a person as a police officer of the department pursuant to division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of trustees of a qualified nonprofit corporation shall terminate the employment of a police officer of its police department appointed under division (B) of this section if the police officer does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the police officer agrees to surrender the certificate awarded to the police officer under section 109.77 of the Revised Code.

(b) The board of trustees of a qualified nonprofit corporation shall suspend from employment a police officer of its police department appointed under division (B) of this section if the police officer is convicted, after trial, of a felony. If the police officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the police officer does not file a timely appeal, the board shall terminate the employment of that police officer. If the police officer files an appeal that results in the police officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the police officer, the board shall reinstate that police officer. A police officer who is reinstated under division (E)(2)(b) of this section shall not receive any back pay unless that police officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the police officer of the felony.

(3) Division (E) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a police officer under division (E)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1702.99 - Penalty.

Whoever violates section 1702.57 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

Effective Date: 01-01-1974






Chapter 1703 - FOREIGN CORPORATIONS

Section 1703.01 - Foreign corporation definitions.

As used in sections 1703.01 to 1703.31 of the Revised Code:

(A) "Domestic corporation" means a corporation incorporated under the laws of this state or a bank, savings bank, or savings and loan association chartered under the laws of the United States, the main office of which is located in this state.

(B) "Foreign corporation" means a corporation incorporated under the laws of another state or a bank, savings bank, or savings and loan association chartered under the laws of the United States, the main office of which is located in another state.

(C) "State" means the United States; any state, territory, insular possession, or other political subdivision of the United States, including the District of Columbia; any foreign country whose political sovereignty is recognized by the United States; and any political subdivision of such foreign country.

(D) "Articles" means the articles, certificates, or memorandum of incorporation or association, filed pursuant to the laws of any state for the purpose and with the effect of creating a corporation, and any amendments to such articles, certificates, or memorandum of incorporation or association; and includes any special statute creating a corporation.

(E) "Process" means judicial process and all notices and demands required or permitted by statute to be served upon a corporation.

Effective Date: 05-21-1997



Section 1703.02 - Corporations excepted.

Sections 1703.01 to 1703.31 of the Revised Code do not apply to corporations engaged in this state solely in interstate commerce, including the installation, demonstration, or repair of machinery or equipment sold by them in interstate commerce, by engineers, or by employees especially experienced as to such machinery or equipment, as part thereof; to credit unions, title guarantee and trust companies, bond investment companies, and insurance companies; or to public utility companies engaged in this state in interstate commerce.

Effective Date: 05-21-1997



Section 1703.03 - License required.

No foreign corporation not excepted from sections 1703.01 to 1703.31 of the Revised Code, shall transact business in this state unless it holds an unexpired and uncanceled license to do so issued by the secretary of state. To procure such a license, a foreign corporation shall file an application, pay a filing fee, and comply with all other requirements of law respecting the maintenance of the license as provided in those sections.

Effective Date: 09-29-1997



Section 1703.031 - Notice of transaction of business.

(A) If the laws of the United States prohibit, preempt, or otherwise eliminate the licensing requirement of sections 1703.01 to 1703.31 of the Revised Code with respect to a corporation that is a bank, savings bank, or savings and loan association chartered under the laws of the United States, the main office of which is located in another state, the bank, savings bank, or savings and loan association shall notify the secretary of state that it is transacting business in this state by submitting a notice in such form as the secretary of state prescribes. The notice shall be verified by the oath of the president, vice-president, secretary, or treasurer of the bank, savings bank, or savings and loan association, and shall set forth all of the following:

(1) The name of the corporation and any trade name under which it will do business in this state;

(2) The location and complete address, including the county, of its main office in another state and its principal office, if any, in this state;

(3) The appointment of a designated agent and the complete address of such agent in this state, which agent may be a natural person who is a resident of this state, or may be a domestic corporation for profit or a foreign corporation for profit holding a license as such under the laws of this state, provided that the domestic or foreign corporation has a business address in this state and is authorized by its articles of incorporation to act as such agent;

(4) The irrevocable consent of the corporation to service of process on such agent so long as the authority of the agent continues and to service of process upon the secretary of state in the events provided for in section 1703.19 of the Revised Code;

(5) A brief summary of the business to be transacted within this state.

(B) The notice required by this section shall be accompanied by a certificate of good standing or subsistence, dated not earlier than sixty days prior to the submission of the notice, under the seal of the proper official of the agency of the United States that incorporated the bank, savings bank, or savings and loan association, setting forth the exact corporate title, the date of incorporation, and the fact that the bank, savings bank, or savings and loan association is in good standing or is a subsisting bank, savings bank, or savings and loan association.

(C) Upon submission of the notice, a bank, savings bank, or savings and loan association shall pay a filing fee to the secretary of state as required by section 111.16 of the Revised Code.

(D)

(1) No such notice shall be accepted for filing if it appears that the name of the bank, savings bank, or savings and loan association is any of the following:

(a) Prohibited by law;

(b) Not distinguishable upon the records in the office of the secretary of state from the name of a limited liability company, whether domestic or foreign, or any other corporation, whether nonprofit or for profit and whether that of a domestic corporation or of a foreign corporation authorized to transact business in this state, unless there is also filed with the secretary of state the consent of the other limited liability company or corporation to the use of the name, evidenced in a writing signed by any authorized representative or authorized officer of the other limited liability company or corporation;

(c) Not distinguishable upon the records in the office of the secretary of state from a trade name, the exclusive right to which is at the time in question registered in the manner provided in Chapter 1329. of the Revised Code, unless there also is filed with the secretary of state the consent of the other corporation or person to the use of the name, evidenced in a writing signed by any authorized officer of the other corporation or authorized party of the other person owning the exclusive right to the registered trade name.

(2) Notwithstanding division (D)(1)(b) of this section, if a notice is not acceptable for filing solely because the name of the bank, savings bank, or savings and loan association is not distinguishable from the name of another corporation or registered trade name, the bank, savings bank, or savings and loan association may be authorized to transact business in this state by filing with the secretary of state, in addition to those items otherwise prescribed by this section, a statement signed by an authorized officer directing the bank, savings bank, or savings and loan association to transact business in this state under an assumed business name or names that comply with the requirements of division (D) of this section and stating that the bank, savings bank, or savings and loan association will transact business in this state only under the assumed name or names.

(E) The secretary of state shall provide evidence of receipt of notice to each bank, savings bank, or savings and loan association that submits a notice required by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 05-21-1997



Section 1703.04 - Application for license.

(A) To procure a license to transact business in this state, a foreign corporation for profit shall file with the secretary of state a certificate of good standing or subsistence, dated not earlier than ninety days prior to the filing of the application, under the seal of the secretary of state, or other proper official, of the state under the laws of which said corporation was incorporated, setting forth:

(1) The exact corporate title;

(2) The date of incorporation;

(3) The fact that the corporation is in good standing or is a subsisting corporation.

(B) To procure such a license, such corporation also shall file with the secretary of state an application in such form as the secretary of state prescribes, verified by the oath of any authorized officer of such corporation, setting forth, but not limited to:

(1) The name of the corporation and, if its corporate name is not available, the trade name under which it will do business in this state;

(2) The name of the state under the laws of which it was incorporated;

(3) The location and complete address of its principal office;

(4) The name of the county and the municipal corporation or township in which its principal office within this state, if any, is to be located;

(5) The appointment of a designated agent and the complete address of such agent;

(6) The irrevocable consent of such corporation to service of process on such agent so long as the authority of such agent continues and to service of process upon the secretary of state in the events provided for in section 1703.19 of the Revised Code;

(7) A brief summary of the corporate purposes to be exercised within this state.

(C)

(1) No such application for a license shall be accepted for filing if it appears that the name of the foreign corporation is prohibited by law or is not distinguishable upon the records in the office of the secretary of state from the name of any other corporation, whether nonprofit or for profit and whether that of a domestic corporation or of a foreign corporation authorized to transact business in this state, the name of a limited liability company registered in the office of the secretary of state pursuant to Chapter 1705. of the Revised Code, whether domestic or foreign, the name of any limited liability partnership registered in the office of the secretary of state pursuant to Chapter 1775. or 1776. of the Revised Code, whether domestic or foreign, the name of any limited partnership registered in the office of the secretary of state pursuant to Chapter 1782. of the Revised Code, whether domestic or foreign, or a trade name to which the exclusive right at the time in question is registered in the manner provided in Chapter 1329. of the Revised Code, unless there also is filed with the secretary of state, on a form prescribed by the secretary of state, the consent of the other entity or person to the use of the name, evidenced in a writing signed by any authorized officer of the other entity or authorized representative of the other person owning the exclusive right to the registered trade name.

(2) Notwithstanding division (C)(1) of this section, if an application for a license is not acceptable for filing solely because the name of the foreign corporation is not distinguishable from the name of another entity or registered trade name, the foreign corporation may be authorized to transact business in this state by filing with the secretary of state, in addition to those items otherwise prescribed by this section, a statement signed by an authorized officer directing the foreign corporation to make application for a license to transact business in this state under an assumed business name or names that comply with the requirements of this division and stating that the foreign corporation will transact business in this state only under the assumed name or names. The application for a license shall be on a form prescribed by the secretary of state.

Effective Date: 06-06-2001; 2008 HB332 08-06-2008



Section 1703.041 - Designated agent.

(A) Every foreign corporation for profit that is licensed to transact business in this state, and every foreign nonprofit corporation that is licensed to exercise its corporate privileges in this state, shall have and maintain an agent, sometimes referred to as the "designated agent," upon whom process against the corporation may be served within this state. The agent may be a natural person who is a resident of this state, or may be a domestic corporation for profit or a foreign corporation for profit holding a license under the laws of this state that is authorized by its articles of incorporation to act as an agent and that has a business address in this state.

(B) The written appointment of a designated agent shall set forth the name and address of the agent, including the street and number or other particular description, and shall otherwise be in such form as the secretary of state prescribes. The secretary of state shall keep a record of the names of such foreign corporations and the names and addresses of their respective agents.

(C) If the designated agent dies, removes from the state, or resigns, the foreign corporation shall forthwith appoint another agent and file in the office of the secretary of state, on a form prescribed by the secretary of state, a written appointment of the new agent.

(D) If the designated agent changes the agent's address from that appearing upon the record in the office of the secretary of state, the foreign corporation or the designated agent in its behalf shall forthwith file with the secretary of state, on a form prescribed by the secretary of state, a written statement setting forth the agent's new address.

(E) A designated agent may resign by filing with the secretary of state, on a form prescribed by the secretary of state, a signed statement to that effect. The secretary of state shall forthwith mail a copy of the statement to the foreign corporation at its principal office as shown by the record in the secretary of state's office. Upon the expiration of sixty days after the filing, the authority of the agent shall terminate.

(F) A foreign corporation may revoke the appointment of a designated agent by filing with the secretary of state, on a form prescribed by the secretary of state, a written appointment of another agent and a statement that the appointment of the former agent is revoked.

(G) Process may be served upon a foreign corporation by delivering a copy of it to its designated agent, if a natural person, or by delivering a copy of it at the address of its agent in this state, as the address appears upon the record in the office of the secretary of state.

(H) This section does not limit or affect the right to serve process upon a foreign corporation in any other manner permitted by law.

(I) Every foreign corporation for profit shall state in each annual report filed by it with the department of taxation the name and address of its designated agent in this state.

Effective Date: 06-06-2001



Section 1703.05 - License certificate.

When the application of a foreign corporation for a license to transact business in this state has been accepted for filing and the filing fee has been paid, the secretary of state shall issue to the corporation a license certificate authorizing it to transact business in this state, subject to expiration or cancellation of the license as provided by law.

Effective Date: 09-29-1997



Section 1703.06 - Exclusive use of name.

Any person intending to organize a corporation under the laws of another state, or any foreign corporation intending to transact business in this state or intending to change its name, may file in the office of the secretary of state, in writing and on a form prescribed by the secretary of state, an application for the exclusive use of a name to be used by that proposed or existing foreign corporation. If the secretary of state finds that such a name is proper under section 1703.04 of the Revised Code, the secretary of state shall indorse the secretary of state's approval upon the application, and from the date of that indorsement the applicant shall have the exclusive use of that name for a period of one hundred eighty days. The rights so secured may be transferred by the holder of the rights by filing in the office of the secretary of state a written transfer setting forth the name and address of the transferee. Every application under this section shall be accompanied by a fee of fifty dollars, which shall be returned in the event that the application is not approved.

Effective Date: 05-16-2002



Section 1703.07 - Certificate of merger or consolidation.

If a foreign corporation has merged or consolidated with one or more foreign corporations, it shall file with the secretary of state a certificate setting forth the fact of merger or consolidation, certified by the secretary of state, or other proper official, of the state under the laws of which the foreign corporation was incorporated.

The secretary of state, before filing a certificate evidencing a foreign corporation's merger or consolidation, shall charge and collect from the foreign corporation a filing fee as required by section 111.16 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-29-1997



Section 1703.08 - Certificate of amendment to articles.

A foreign corporation shall file a certificate of amendment with the secretary of state if, in amending its articles of incorporation, it modifies any of the information included in either its application for a license to transact business in this state or any amendment to that application. The certificate of amendment shall describe the modification of information, include a statement of its adoption together with a statement that the certificate supersedes the information currently on file with the secretary of state, and be signed by an authorized officer of the corporation. The certificate of amendment shall also be accompanied by the filing fee set forth in division (B) of section 111.16 of the Revised Code.

Effective Date: 09-29-1997



Section 1703.09 - [Repealed].

Effective Date: 09-29-1997



Section 1703.10 - [Repealed].

Effective Date: 06-30-1997



Section 1703.11 - [Repealed].

Effective Date: 09-29-1997



Section 1703.12 - Supplemental license certificate.

Upon the filing of an amendment by a foreign corporation increasing its number of authorized shares in this state, the secretary of state shall issue to the corporation a supplemental license certificate setting forth the number of shares that the corporation is authorized to have represented in this state.

Effective Date: 09-29-1997



Section 1703.13 - Temporary license.

Any foreign corporation which would be entitled to make application for and procure a license to transact business in this state under sections 1703.01 to 1703.31 of the Revised Code, may procure from the secretary of state a temporary license to transact business in this state upon filing with the secretary of state the application and certificate of good standing or subsistence required by such sections and paying to him a filing fee of one hundred twenty-five dollars. Such license shall be evidenced by a license certificate issued by the secretary of state entitling such corporation to transact business in this state for a period of six months from the date of such certificate. A corporation so licensed shall not be required to file any other reports or pay any other fees required by sections 1703.01 to 1703.31 of the Revised Code, but shall be subject to all other provisions of such sections. No foreign corporation shall be granted more than two temporary licenses within any period of three years.

Effective Date: 10-20-1978



Section 1703.14 - [Repealed].

Effective Date: 09-29-1997



Section 1703.15 - Cancellation of license.

No foreign corporation shall transact in this state any business that could not be lawfully transacted by a domestic corporation. Whenever the secretary of state finds that a foreign corporation licensed to transact business in this state is transacting in this state a business that a domestic corporation could not lawfully transact, is transacting business in this state in a corporate name that is not readily distinguishable from the name of every other corporation, limited liability company, limited liability partnership, or limited partnership, domestic or foreign, or every trade name, registered in the office of the secretary of state, theretofore authorized to transact business in this state, without the consent of the other corporation, limited liability company, limited liability partnership, limited partnership, or trade name registrant, evidenced in writing filed with the secretary of state pursuant to section 1703.04 of the Revised Code, or has failed, after the death or resignation of its designated agent or the designated agent's removal from this state, to designate another agent as required by section 1703.041 of the Revised Code, the secretary of state shall give notice thereof by certified mail to the corporation. Unless that failure is cured within thirty days after the mailing by the secretary of state of the notice or within such further period as the secretary of state grants, the secretary of state, upon the expiration of such period, shall cancel the license of the foreign corporation to transact business in this state, give notice of the cancellation to the corporation by mail, and make a notation of the cancellation on the secretary of state's records.

A foreign corporation whose license has been canceled may be reinstated upon its filing with the secretary of state, on a form prescribed by the secretary of state, an application for reinstatement accompanied by the fee specified in division (Q) of section 111.16 of the Revised Code. If the application for reinstatement is submitted in a tax year or calendar year other than that in which the cancellation occurred, the application also shall be accompanied by a certificate of reinstatement issued by the department of taxation. The name of a corporation whose license has been canceled pursuant to this section shall be reserved for a period of one year after the date of cancellation. If the reinstatement is not made within one year after the date of cancellation of the foreign license and it appears that a corporate name, limited liability company name, limited liability partnership name, limited partnership name, or trade name has been filed, the name of which is not distinguishable upon the record as provided in division (D) of section 1703.04 of the Revised Code, the secretary of state shall require the applicant for the reinstatement, as a condition prerequisite to such reinstatement, to apply for authorization to transact business in this state under an assumed name.

Effective Date: 06-06-2001



Section 1703.16 - Expiration or cancellation not to affect pending actions.

The expiration or cancellation of a license of a foreign corporation to transact business in this state shall not affect any pending action upon any liability or obligation of such corporation incurred within this state, or arising out of business transacted in this state, prior to the filing of a certificate of surrender under section 1703.17 of the Revised Code.

Effective Date: 10-01-1953



Section 1703.17 - Surrender of license.

(A) A foreign corporation may surrender its license to transact business in this state in the manner provided in this section.

(B) A certificate of surrender signed by any authorized officer, or by the receiver, trustee in bankruptcy, or other liquidator of such corporation, shall be filed with the secretary of state, on a form prescribed by the secretary of state, setting forth:

(1) The name of the corporation and of the state under the laws of which it is incorporated;

(2) That it surrenders its license;

(3) The address to which the secretary of state may mail any process against such corporation that may be served upon the secretary of state, and may mail any other notices, certificates, or statements.

(C) A certificate of surrender, filed with the secretary of state, on a form prescribed by the secretary of state, shall be accompanied by:

(1) A receipt, certificate, or other evidence showing the payment of all franchise, sales, use, and highway use taxes accruing up to the date of such filing, or that such payment has been adequately guaranteed;

(2) A receipt, certificate, or other evidence showing the payment of all personal property taxes accruing up to the date of such filing;

(3) A receipt, certificate, or other evidence from the director of job and family services showing that all contributions due from the corporation as an employer have been paid, or that such payment has been adequately guaranteed, or that the corporation is not subject to such contributions;

(4) An affidavit of the officer, or other person permitted by law, executing the certificate of surrender, containing a statement of the counties, if any, in this state in which the corporation has personal property or a statement that the corporation is of a type required to pay personal property taxes to state authorities only.

(D) In lieu of the receipt, certificate, or other evidence described in divisions (C)(1), (2), and (3) of this section, a certificate of surrender may be accompanied by an affidavit of the person executing the certificate of surrender, or of an officer of the corporation, that contains a statement of the date upon which the particular department, agency, or authority was advised in writing of the scheduled date of filing the certificate of surrender and was advised in writing of the acknowledgement by the corporation that the surrender of its license does not relieve it of liability, if any, for payment of the taxes and contributions described in divisions (C)(1), (2), and (3) of this section.

(E) In lieu of filing such certificate of surrender there may be filed a certificate of the secretary of state, or other proper official, of the state under the laws of which the corporation is incorporated, certifying that said corporation has been dissolved or its corporate existence otherwise terminated, or a certified copy of an order of court terminating the existence of such corporation; but such certificate or certified copy shall be accompanied by the information required by division (B)(3) of this section.

(F) After the payment of the fee specified in division (N)(2) of section 111.16 of the Revised Code and the filing of any such certificate or certified copy under this section, the secretary of state shall cancel the license of such corporation, make a notation of such cancellation upon the secretary of state's records, and mail to the corporation a certificate of the action so taken.

(G) The mere retirement from business of a foreign corporation without filing a certificate of surrender shall not exempt such corporation from the requirements of filing the reports and paying the fees required by sections 1703.01 to 1703.31 of the Revised Code, or from making reports and paying excise or franchise fees or taxes.

Effective Date: 06-06-2001



Section 1703.18 - [Repealed].

Effective Date: 10-11-1955



Section 1703.19 - Service of process on secretary of state.

The secretary of state shall be the agent of any foreign corporation licensed to do business in this state, upon whom process against it from any court in this state or from any public authorities may be served within this state if the designated agent cannot be found, if the corporation has failed to designate another agent when required to do so under sections 1703.01 to 1703.31 of the Revised Code, or if the license of a corporation to do business in this state has expired or has been canceled. Pursuant to such service, suit may be brought in the county where the principal office of the corporation in this state is or was located, or in any county in which the cause of action arose. Such service shall be made upon the secretary of state by leaving with the secretary of state, or with an assistant secretary of state, quadruplicate copies of such process and a fee of five dollars which shall be included as taxable costs in case of judicial proceedings. Upon receipt of such process and fee the secretary of state shall forthwith give notice to the corporation, at its principal office, at its principal office in this state, and at any different address shown on its last franchise tax report filed in this state, of the service of such process, by forwarding to each of such offices by certified mail, with request for return receipt, a copy of such process, and shall retain a copy of such process in the secretary of state's files.

The secretary of state shall keep a record of any such process served upon the secretary of state and shall record therein the time of such service and the secretary of state's action thereafter with respect to it.

This section does not affect any right to serve process upon a foreign corporation in any other manner permitted by law.

Effective Date: 07-29-1998



Section 1703.191 - Service of process on secretary of state in action against unlicensed foreign corporation.

Any foreign corporation required to be licensed under sections 1703.01 to 1703.31 of the Revised Code, which transacts business in this state without being so licensed, shall be conclusively presumed to have designated the secretary of state as its agent for the service of process in any action against such corporation arising out of acts or omissions of such corporation within this state, including, without limitation, any action to recover the statutory forfeiture for failure to be so licensed. Pursuant to such service, suit may be brought in Franklin county, or in any county in which such corporation did any act or transacted any business. Such service shall be made upon the secretary of state by leaving with him, or with an assistant secretary of state, duplicate copies of such process, together with an affidavit of the plaintiff or one of the plaintiff's attorneys, showing the last known address of such corporation, and a fee of five dollars which shall be included as taxable costs in case of judicial proceedings. Upon receipt of such process, affidavit, and fee the secretary of state shall forthwith give notice to the corporation at the address specified in the affidavit and forward to such address by certified mail, with a request for return receipt, a copy of such process.

The secretary of state shall retain a copy of such process in his files, keep a record of any such process served upon him, and record therein the time of such service and his action thereafter with respect thereto.

This section does not affect any right to serve process upon a foreign corporation in any other manner permitted by law.

Effective Date: 10-20-1978



Section 1703.20 - Freedom from attachment.

A foreign corporation holding an unexpired and uncanceled license under section 1703.01 to 1703.31, inclusive, of the Revised Code, shall not be subject to the process of attachment under any law of this state on the ground that it is a foreign corporation nonresident of this state.

Effective Date: 10-01-1953



Section 1703.21 - Evidence.

The license certificate, and any supplemental license certificate, issued under section 1703.01 to 1703.31, inclusive, of the Revised Code, to a foreign corporation, or a copy of such certificate certified by the secretary of state, shall be prima-facie evidence that such corporation has been duly organized, is in existence, and is duly licensed to transact business in this state. Such evidence may be rebutted by a certificate of the secretary of state to the effect that the license of such corporation to transact business in this state has expired or has been and then stands canceled, or otherwise by competent evidence.

In any action or proceeding, civil or criminal, in any court, a copy of the articles of a foreign corporation certified by the secretary of state, or other proper official, of the state under the laws of which such corporation was incorporated shall be prima-facie evidence of the incorporation, existence, and powers of such corporation; but such evidence may be rebutted by a certificate of such secretary of state or other official, or otherwise by competent evidence.

In any such action or proceeding by or against or in any way relating to a corporation incorporated under the laws of any of the states of the United States or of any territory, insular possession, or other political subdivision of the United States, including the District of Columbia, the court shall take judicial notice of the constitution, statutes, and judicial decisions thereof relating to the organization and powers of corporations.

Effective Date: 10-01-1953



Section 1703.22 - Recording of amendment and certificate for change of name.

An amendment changing the name of a foreign corporation may be filed for record with the county recorder of any county when accompanied by a certificate from the secretary of state of this state certifying that an amendment evidencing a change in the corporate name has been filed in the secretary of state's office. For such recording the recorder shall charge and collect the same fee as provided for in division (A)(1) of section 317.32 of the Revised Code.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 09-29-1997



Section 1703.23 - Notice to foreign corporations.

Except as otherwise expressly provided in section 1703.01 to 1703.31, inclusive, of the Revised Code, any notice, statement, certificate, or decision required or permitted by such sections to be given to a foreign corporation by any public authorities shall be deemed sufficiently given if mailed, postage prepaid, to such corporation at its principal office or at its principal office in this state, or to its designated agent at his residence or his business address.

Effective Date: 10-01-1953



Section 1703.24 - Secretary of state to keep records and make monthly report to tax commissioner.

The secretary of state shall keep a record of all foreign corporations licensed to transact business in this state.

Once a month the secretary of state shall prepare and deliver to the tax commissioner a list of all foreign corporations licensed to transact business in this state during the preceding month, showing the location and addresses of their principal offices in this state, and the names and addresses of their statutory agents, together with a list of all foreign corporations previously admitted to transact business in this state whose licenses to do so have expired or been canceled.

Effective Date: 10-01-1953



Section 1703.25 - Action to recover fees paid under protest.

If any fees required to be paid under sections 1703.01 to 1703.31, inclusive, of the Revised Code, are paid under protest, if an action to recover such fees would lie against the secretary of state while they were held by him, and if such fees are paid into the state treasury in compliance with section 111.18 of the Revised Code, then actions to recover such fees shall be brought against the state and not against the secretary of state. For such purposes permission is hereby given to bring and maintain actions against the state to the extent that such actions might be brought and maintained against the secretary of state if the fees were held by him. Service of process in such actions shall be made on the attorney general, who shall represent the state.

Effective Date: 10-01-1953



Section 1703.26 - Appeals.

A foreign corporation licensed before the effective date of this amendment and having authority on that date to transact business in this state may appeal from any decision, finding, determination, or action by the secretary of state under sections 1703.01 to 1703.31 of the Revised Code, to a board of review consisting of the auditor of state, the treasurer of state, and the attorney general, or their authorized representatives, by filing notice of such appeal with the auditor of state. The auditor of state shall thereupon notify the corporation of the date of the hearing before the board at least ten days prior to the date of the hearing, and at the hearing the corporation shall be entitled to be heard. The decision of a majority of the members of the board shall be final. The decision shall be in writing and shall be transmitted to the secretary of state. The secretary of state shall thereupon mail to the corporation a copy of the decision.

Effective Date: 09-29-1997



Section 1703.27 - Foreign nonprofit corporations.

No foreign nonprofit corporation shall exercise its corporate privileges in this state in a continual course of transactions until it has first procured from the secretary of state a certificate authorizing it to do so.

Before issuing such certificate, the secretary of state shall require such foreign corporation to file in the secretary of state's office a certificate of good standing or subsistence, setting forth the exact corporate title, the date of incorporation, and the fact that the corporation is in good standing or is a subsisting corporation, certified by the secretary of state, or other proper official, of the state under the laws of which the corporation was incorporated, and a statement, on a form prescribed by the secretary of state, verified by the oath of one of its officers, setting forth, but not limited to, the following:

(A) The name of the corporation;

(B) The state under the laws of which it is incorporated;

(C) The location of its principal office;

(D) The corporate privileges it proposes to exercise in this state;

(E) The location of its principal office in this state;

(F) The appointment of a designated agent and the complete address of such agent;

(G) Its irrevocable consent to service of process on such agent so long as the authority of the agent continues and to service of process upon the secretary of state in the events provided for in section 1703.19 of the Revised Code.

For the filing of that statement, the secretary of state shall charge and collect the fee specified in division (I)(1) of section 111.16 of the Revised Code.

A foreign nonprofit corporation shall file an amendment with the secretary of state if there is a modification of any of the information required to be included in its statement, except for changes in information required by division (F) of this section, which shall be corrected in the same manner as described in section 1702.06 of the Revised Code. For the filing of those amendments and corrections, the secretary of state shall charge and collect the fee specified in division (B) or (R) of section 111.16 of the Revised Code.

Sections 1703.01 to 1703.31 of the Revised Code, governing foreign corporations for profit in respect to exemption from attachment, change of location of principal office, change of its designated agent or of the designated agent's address, service on the secretary of state, license certificate as prima-facie evidence, proof of due incorporation, filing of amendments evidencing changes of corporate name, merger, or consolidation, filing of certificate of surrender, service on retired corporation, and penalties or forfeitures for transacting business without license, for false reports, and for failure to comply with other applicable provisions of such sections, shall also apply to foreign nonprofit corporations.

The secretary of state may require further reports, certificates, or information from a foreign nonprofit corporation, including verification of the continued existence of the corporation. Upon the failure of any corporation to provide the information, the secretary of state shall give notice of the failure by certified mail and, if the report is not filed within thirty days after the mailing of the notice, the license of the corporation to exercise its corporate privileges in this state shall expire and the secretary of state shall make a notation to that effect on the secretary of state's records.

Effective Date: 06-06-2001



Section 1703.28 - Forfeiture for transacting business without license.

Any foreign corporation required to be licensed under sections 1703.01 to 1703.31, inclusive, of the Revised Code, which transacts business in this state without being so licensed, or when its license has expired or been canceled and has not been reinstated, shall forfeit not less than two hundred fifty dollars nor more than ten thousand dollars. Such forfeiture shall be recovered in an action in the name of the state brought in the court of common pleas of Franklin county, or in any county in which the corporation has transacted business or has property or a place of business, by the attorney general or by the prosecuting attorney. If such action is brought by the attorney general such forfeiture shall on collection be paid into the state treasury to the credit of the general revenue fund, and if brought by the prosecuting attorney one half of such forfeiture shall on collection be paid to the treasurer of the county in which such action was brought and one half shall be paid into the state treasury to the credit of the general revenue fund. In addition to such forfeiture the court shall require that the corporation pay all amounts it should have paid under sections 1703.01 to 1703.31, inclusive, of the Revised Code, as a filing fee and as annual franchise taxes, plus interest thereon at the rate of six per cent per annum, for all years in which the court determines it was transacting business in this state without being so licensed and shall render judgment for such amount. Proceedings for the recovery of such forfeiture, filing fee, and annual franchise taxes must be commenced not later than five years after such corporation has ceased to transact any business in this state.

For good cause shown, the secretary of state, with the consent of the attorney general, may remit the forfeiture or a part thereof, with or without bringing suit and before or after judgment, and the court in which an action is pending for the collection of a forfeiture, may remit all or part of the forfeiture for good cause shown.

Effective Date: 10-01-1953



Section 1703.29 - Unlicensed foreign corporation contracts not affected - corporation cannot maintain an action.

(A) The failure of any corporation to obtain a license under sections 1703.01 to 1703.31, inclusive, of the Revised Code, does not affect the validity of any contract with such corporation, but no foreign corporation which should have obtained such license shall maintain any action in any court until it has obtained such license. Before any such corporation shall maintain such action on any cause of action arising at the time when it was not licensed to transact business in this state, it shall pay to the secretary of state a forfeiture of two hundred fifty dollars and file in this office the papers required by divisions (B) or (C) of this section, whichever is applicable.

(B) If such corporation has not been previously licensed to do business in this state or if its license has been surrendered it shall file as required by division (A) of this section:

(1) Its application for a license certificate, together with the filing fee, with such information as the secretary of state requires as to the time it began to transact business in this state and as to the number of its issued shares represented in this state, and with the license fees on its shares represented in this state plus a forfeiture of fifteen per cent thereon.

(2) A certificate from the tax commissioner that the corporation has paid all franchise taxes which it should have paid had it qualified to do business in this state at the time it began to do so, plus any penalties assessable on said taxes on account of failure to pay them within the time prescribed by law, or a certificate of the commissioner that the corporation has furnished security satisfactory to the commissioner for the payment of all such franchise taxes and penalties.

(C) If such corporation has been previously licensed to transact business in this state and its license has expired or has been canceled by the secretary of state upon order of the commissioner, or for failure to designate an agent for service of process, it shall file with the secretary of state its application for reinstatement, as provided by law, together with the proper reinstatement fee plus a forfeiture of fifteen per cent thereon.

Upon the filing of such application and payment of such fees and penalties or forfeitures, the secretary of state shall issue to such corporation a license certificate.

Effective Date: 10-01-1953



Section 1703.30 - Officer of unlicensed foreign corporation shall not transact business.

No officer of a foreign corporation shall transact business in this state on its behalf, if such corporation is required by sections 1703.01 to 1703.31, inclusive, of the Revised Code, to procure and maintain a license but has not done so.

Effective Date: 10-01-1953



Section 1703.31 - Registration of corporate name.

(A) Any foreign corporation may register its corporate name, if its corporate name is available for use under division (D) of section 1703.04 of the Revised Code, by filing in the office of the secretary of state an application, on a form prescribed by the secretary of state, that contains the following information:

(1) The exact corporate name to be registered;

(2) The complete address of the principal office of the corporation;

(3) The jurisdiction of its incorporation;

(4) The date of its incorporation;

(5) A statement that it is carrying on or doing business;

(6) The general nature of the business in which it is engaged;

(7) Any other information required by the secretary of state.

The application shall be signed and verified by an officer of the applicant.

The application shall be accompanied by a certificate stating that the corporation is in good standing under the laws of the jurisdiction of its incorporation, which certificate shall be executed by the official of the jurisdiction having custody of the records pertaining to corporations and dated not earlier than sixty days prior to the filing of the application.

The filing fee specified in division (S)(1) of section 111.16 of the Revised Code shall accompany the application.

(B) Registration of a corporate name under this section is effective for a term of one year from the date of registration. Upon application, on a form prescribed by the secretary of state, filed with the secretary of state prior to the expiration of each one-year term, the registration may be renewed for an additional term. The renewal application shall set forth the facts required to be set forth in the original application for registration, together with a certificate of good standing as required for the initial registration.

The secretary of state shall notify registrants within the three months before the expiration of one year from the date of registration of the necessity of renewal by writing to the principal office address of the registrants as shown upon the current registration in effect.

The renewal fee specified in division (S)(3) of section 111.16 of the Revised Code, payable to the secretary of state, shall accompany the application for renewal of the registration.

Effective Date: 09-05-2001



Section 1703.99 - Penalty.

Whoever violates section 1703.30 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-1974






Chapter 1704 - TRANSACTIONS INVOLVING INTERESTED SHAREHOLDERS

Section 1704.01 - Transactions involving interested shareholders definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Corporation," "domestic corporation," "foreign corporation," "state," "articles," "shareholder," "person," "principal office," "express terms," "treasury shares," "parent corporation," "parent," "subsidiary corporation," "subsidiary," "combination," "transferee corporation," "majority share acquisition," "acquiring corporation," "voting shares" when used in connection with a combination or majority share acquisition, "constituent corporation," "surviving corporation," "close corporation agreement," and "issuing public corporation" have the same meanings as in section 1701.01 of the Revised Code.

(B) "Chapter 1704. transaction" means any of the following:

(1) A merger, consolidation, combination, or majority share acquisition between or involving an issuing public corporation or any subsidiary of an issuing public corporation and any of the following:

(a) An interested shareholder;

(b) A person, partnership, corporation, or other entity, however organized, whether or not it is an interested shareholder, that is, or after the merger, consolidation, combination, or majority share acquisition would be, an affiliate or associate of an interested shareholder.

(2)

(a) Subject to the exception in division (B)(2)(b) of this section, a purchase, lease, sale, distribution, dividend, exchange, mortgage, pledge, transfer, or other disposition of assets, directly or indirectly owned or controlled by the issuing public corporation, by, to, with, or for the benefit of an interested shareholder or an affiliate or associate of an interested shareholder in one or more transactions, if, in any of those transactions, the assets meet any of the following conditions:

(i) The assets have an aggregate fair market value equal to at least five per cent of the aggregate fair market value of all the assets, determined on a consolidated basis, of the issuing public corporation;

(ii) The assets have an aggregate fair market value equal to at least five per cent of the aggregate fair market value of all the outstanding shares of the issuing public corporation;

(iii) The assets represent at least ten per cent of the earning power or income of the issuing public corporation, determined on a consolidated after-tax basis and after excluding any transaction other than in the ordinary course of business.

(b) One or more transactions in the ordinary course of business of an issuing public corporation on terms no more favorable to the interested shareholder than those acceptable to third parties, as shown by contemporaneous transactions, is not a Chapter 1704. transaction under division (B)(2)(a) of this section.

(3)

(a) Subject to the exception in division (B)(3)(b) of this section, a purchase, lease, sale, exchange, transfer, or other disposition of assets directly or indirectly owned or controlled by the interested shareholder or an affiliate or associate of the interested shareholder, by, to, with, or for the benefit of the issuing public corporation in one or more transactions, if, in any of those transactions, the assets meet any of the conditions set forth in division (B)(2)(a)(i), (ii), or (iii) of this section.

(b) One or more transactions in the ordinary course of business of an issuing public corporation on terms no more favorable to the interested shareholder than those acceptable to third parties, as shown by contemporaneous transactions, is not a Chapter 1704. transaction under division (B)(3)(a) of this section.

(4) The issuance or transfer to an interested shareholder or an associate or affiliate of an interested shareholder of any shares, or of any rights to acquire shares, of the issuing public corporation or a subsidiary of the issuing public corporation by the issuing public corporation or a subsidiary of the issuing public corporation, in one or more transactions, if the shares, or the rights, have an aggregate fair market value equal to at least five per cent of the aggregate fair market value of all the outstanding shares of the issuing public corporation and if the shares, or the rights, are not issued or transferred pursuant to the exercise of warrants, rights, or options to purchase that have been issued, or pursuant to a dividend paid or a distribution made, proportionately to all shareholders of the issuing public corporation.

(5) The adoption of a plan or proposal for the dissolution, winding up of the affairs, or liquidation of the issuing public corporation that is proposed by, on behalf of, or pursuant to a written or unwritten agreement, arrangement, or understanding with an interested shareholder or an affiliate or associate of an interested shareholder.

(6) Any of the following, if the direct or indirect effect is to increase the proportionate share of the outstanding shares of the issuing public corporation or a subsidiary of the issuing public corporation beneficially owned by an interested shareholder or an affiliate or associate of an interested shareholder, unless the increase is the result of immaterial changes due to fractional share adjustments:

(a) A reclassification of securities, including a share split, a share dividend or other distribution of shares, or a reverse share split;

(b) A recapitalization of the issuing public corporation;

(c) A merger, consolidation, combination, or majority share acquisition between or involving the issuing public corporation and a subsidiary of the issuing public corporation;

(d) Any other transaction, whether or not with, into, or involving the interested shareholder, that is proposed by, on behalf of, or pursuant to a written or unwritten agreement, arrangement, or understanding with the interested shareholder or an affiliate or associate of the interested shareholder.

(7) Receipt by an interested shareholder or an affiliate or associate of an interested shareholder of the direct or indirect benefit of a loan, advance, pension or any other employee benefit plan termination, guarantee, pledge, mortgage, security agreement, financing statement, deed of trust, or other financial assistance, or a tax credit or other tax advantage, provided by or through the issuing public corporation or any subsidiary of the issuing public corporation unless the interested shareholder receives the benefit proportionately as a holder of shares of the issuing public corporation.

(C) When used in connection with a Chapter 1704. transaction:

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, is under common control with, or acts in concert with, a specified person.

(2) "Announcement date" means the date of the first public announcement of a definitive proposal for a Chapter 1704. transaction.

(3) "Associate" of a person means any of the following:

(a) A corporation, partnership, or other entity, however organized, of which the person is an officer, director, or partner or is the beneficial owner of shares entitling that person to exercise at least ten per cent of the voting power in the election of the directors or other governing body of that corporation, partnership, or other entity;

(b) A trust or other estate, including any employee stock ownership or benefit plan, however designated, in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity;

(c) A relative or spouse of the person, or a relative of the spouse of the person, who has the same principal residence as the person.

(4) "Beneficial owner" of shares means a person who, with respect to particular shares, meets any of the following conditions:

(a) The person directly or indirectly, alone or with others, including affiliates or associates of that person, beneficially owns the shares;

(b) The person directly or indirectly, alone or with others, including affiliates or associates of that person, has the right, whether exercisable immediately or only after the passage of time, conditionally, unconditionally, or otherwise, to acquire the shares pursuant to a written or unwritten agreement, arrangement, or understanding or upon the exercise of conversion rights, exchange rights, warrants, calls, options, or otherwise;

(c) The person directly or indirectly, alone or with others, including affiliates or associates of that person, has the right to vote or direct the voting of the shares pursuant to a written or unwritten agreement, arrangement, or understanding;

(d) The person has a written or unwritten agreement, arrangement, or understanding with another person who is directly or indirectly a beneficial owner, or whose affiliates or associates are direct or indirect beneficial owners, of the shares, if the agreement, arrangement, or understanding is for the purpose of the first person's or the other person's acquiring, holding, disposing of, voting, or directing the voting of the shares to or for the benefit of the first person. A bank, broker, nominee, trustee, or other person who acquires shares for the benefit of others in the ordinary course of business in good faith and not for the purpose of circumventing the provisions of this chapter shall, however, be deemed to be the beneficial owner only of shares in respect of which that person, without further instruction from others, holds voting power.

(5) "Consummation date" means the date on which consummation of a Chapter 1704. transaction occurs.

(6) "Control," "controlled by," or "under common control with" refers to the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the exercise of or the ability to exercise voting power, by contract, or otherwise, except that "control" of a corporation is not established for purposes of this division if a person, in good faith and not for the purpose of circumventing the provisions of this chapter, holds voting power as an agent, custodian, bank, broker, nominee, or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation.

(7) "Exchange Act" means the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C.A. 78a-78 jj, as amended, and any successor or replacement legislation and amendments to the successor or replacement legislation.

(8) "Interested shareholder," with respect to an issuing public corporation, means a person other than the issuing public corporation, a subsidiary of that issuing public corporation, any employee stock ownership or benefit plan of the issuing public corporation or a subsidiary of that issuing public corporation, or any trustee or fiduciary with respect to any such plan acting in such capacity who is the beneficial owner of a sufficient number of shares of the issuing public corporation that, when added to all other shares of the issuing public corporation in respect of which that person may exercise or direct the exercise of voting power, would entitle that person, directly or indirectly, alone or with others, including affiliates and associates of that person, to exercise or direct the exercise of ten per cent of the voting power of the issuing public corporation in the election of directors after taking into account all of that person's beneficially owned shares that are not currently outstanding.

(9) "Disinterested shares" means voting shares beneficially owned by any person not an interested shareholder or an affiliate or associate of an interested shareholder.

(10) "Share acquisition date," with respect to any person, means the date on which that person first becomes an interested shareholder of an issuing public corporation.

(11) "Voting shares" means shares of a domestic or foreign corporation, entitling the holder of the shares to vote at the time in the election of directors of the corporation without regard to the voting power represented by shares that thereafter may exist upon a default, failure, or other contingency.

Effective Date: 04-11-1990



Section 1704.02 - Prohibiting certain transactions during three-year period.

An issuing public corporation shall not engage in a Chapter 1704. transaction for three years after an interested shareholder's share acquisition date unless either of the following applies:

(A) Prior to the interested shareholder's share acquisition date, the directors of the issuing public corporation have approved, for the purposes of this chapter, the Chapter 1704. transaction or the purchase of shares by the interested shareholder on the interested shareholder's share acquisition date;

(B) Any of the provisions of section 1704.05 of the Revised Code makes this chapter inapplicable, except that if the Chapter 1704. transaction is of a type described in section 1701.76, 1701.78, 1701.79, 1701.80, 1701.801, 1701.802, or 1701.86 of the Revised Code, there also must be compliance with the provisions of that section.

Effective Date: 04-11-1990; 10-12-2006



Section 1704.03 - Corporation engaging in certain transactions.

(A) At any time after the three-year period described in section 1704.02 of the Revised Code, the issuing public corporation may engage in a Chapter 1704. transaction, provided that if the Chapter 1704. transaction is of a type described in section 1701.76, 1701.78, 1701.79, 1701.80, 1701.801, 1701.802, or 1701.86 of the Revised Code, there is compliance with the provisions of that section, and provided that at least one of the following is satisfied:

(1) Any of the provisions of section 1704.05 of the Revised Code makes this chapter inapplicable;

(2) Prior to the interested shareholder's share acquisition date, the directors of the issuing public corporation had approved the purchase of shares by the interested shareholder on the interested shareholder's share acquisition date;

(3) The Chapter 1704. transaction is approved, at a meeting held for that purpose, by the affirmative vote of the holders of shares of the issuing public corporation entitling them to exercise at least two-thirds of the voting power of the issuing public corporation in the election of directors, or of such different proportion as the articles may provide, provided the Chapter 1704. transaction also is approved by the affirmative vote of the holders of at least a majority of the disinterested shares;

(4) The Chapter 1704. transaction meets both of the following conditions:

(a) It results in the receipt per share by the holders of all outstanding shares of the issuing public corporation not beneficially owned by the interested shareholder of an amount of cash that, when added to the fair market value as of the consummation date of the Chapter 1704. transaction of noncash consideration, aggregates at least the higher of the following:

(i) The figure determined under division (B)(1) of this section;

(ii) The preferential amount per share, if any, to which holders of shares of that class or series of shares are entitled upon voluntary or involuntary dissolution of the issuing public corporation, plus the aggregate amount per share of dividends declared or due that those holders are entitled to receive before payment of dividends on another class or series of shares, unless the aggregate amount per share of those dividends is included in the preferential amount.

(b) The form of consideration to be received by holders of each particular class or series of outstanding shares of the issuing public corporation in the Chapter 1704. transaction, apart from any portion that is interest, is in cash or, if the interested shareholder previously purchased shares of that class or series, is in the same form the interested shareholder previously paid to acquire the largest number of shares of that class or series, but in no event shall the fair market value of the consideration received by a holder of a share of a particular class or series of outstanding shares in the Chapter 1704. transaction be less than the current fair market value of a share of the issuing public corporation of the same class or series.

(B)

(1) For purposes of making a determination under division (A)(4)(a) of this section, the figure to be used in division (A)(4)(a)(i) of this section shall be the highest, after taking into account interest to the extent provided in division (B)(2) of this section, of the following:

(a) The fair market value per share on the announcement date of the Chapter 1704. transaction;

(b) The fair market value per share on the interested shareholder's share acquisition date;

(c) The highest price per share paid, including brokerage commissions, transfer taxes, and soliciting dealers' fees, by the interested shareholder, or by an affiliate or associate of the interested shareholder, for shares of the same class or series within the three years immediately before and including the announcement date of the Chapter 1704. transaction;

(d) The highest price per share paid, including brokerage commissions, transfer taxes, and soliciting dealers' fees, by the interested shareholder, or by an affiliate or associate of the interested shareholder, for shares of the same class or series within the three years immediately before and including the interested shareholder's share acquisition date.

(2) Each determination under division (B)(1)(a), (b), (c), or (d) of this section shall include interest compounded annually from the earliest date as of which the per share fair market value was determined or on which that highest per share purchase price was paid through the consummation date of the Chapter 1704. transaction, at the rate of interest paid on one-year United States treasury obligations from time to time in effect, less the aggregate amount of any cash and the fair market value, as of the payment date, of any noncash dividends or other distributions paid per share since that date, up to the amount of the interest.

Effective Date: 04-11-1990; 10-12-2006



Section 1704.04 - Determining fair market value of shares on date in question.

(A) For purposes of this chapter, the fair market value on the date in question of shares shall be determined as follows:

(1) If that class or series of shares is listed on a United States securities exchange registered under the Exchange Act, the fair market value shall be the simple arithmetic average closing sale price during the thirty calendar days immediately before the date in question of a share of that class or series on the principal such exchange on which that class or series is listed;

(2) If that class or series of shares is not listed on an exchange described in division (A)(1) of this section, the fair market value shall be the simple arithmetic average closing bid quotation during the thirty calendar days immediately before the date in question for a share of that class or series on the national association of securities dealers automated quotation system or any similar system then in use;

(3) If no quotations described in division (A)(1) or (2) of this section are available, the fair market value shall be determined in good faith by the directors of the issuing public corporation.

(B) For purposes of this chapter, the fair market value on the date in question of property other than cash or shares shall be determined in good faith by the directors of the issuing public corporation.

Effective Date: 04-11-1990



Section 1704.05 - Exceptions.

This chapter does not apply to any of the following:

(A) A Chapter 1704. transaction if on the interested shareholder's share acquisition date, the issuing public corporation, other than a bank as defined in section 1101.01 of the Revised Code, did not have a class of voting shares registered or traded on a national securities exchange or registered under section 12(g) of the Exchange Act or was not required to file periodic reports and information pursuant to section 15(d) of the Exchange Act.

(B)

(1) A Chapter 1704. transaction if the interested shareholder was an interested shareholder on the date immediately preceding the effective date of this section; except that this chapter shall apply, and the share acquisition date shall be the date, when the interested shareholder increases its beneficial ownership of voting power of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder beneficially owned on the date immediately preceding the effective date of this section unless the interested shareholder's subsequent increase in beneficial ownership results from or is the consequence of any of the following circumstances:

(a) The increase is by bequest or inheritance, by operation of law upon the death of any individual, or by any other transfer without valuable consideration, including a gift, that is made in good faith and not for the purpose of circumventing the provisions of this chapter;

(b) The increase is pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing the provisions of this chapter;

(c) The increase is the result solely of the purchase by the issuing public corporation of shares issued by it;

(d) The increase is in accordance with approval by the directors of the issuing public corporation before the increase occurred.

(2) If this chapter would have applied to the increase of beneficial ownership described in division (B)(1) of this section but for the application of an exception described in division (B)(1)(a), (b), (c), or (d) of this section, this chapter shall apply if the interested shareholder's subsequent increase in its proportion of beneficial ownership is not the result or a consequence of any of the circumstances described in division (B)(1)(a), (b), (c), or (d) of this section.

(C) A Chapter 1704. transaction if the interested shareholder was an interested shareholder on the date immediately preceding the effective date of this section and inadvertently increases its beneficial ownership of voting power of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder beneficially owned on the date immediately preceding the effective date of this section, provided that, as soon as practicable, the interested shareholder divests itself of beneficial ownership of a sufficient number of voting shares of the issuing public corporation that the interested shareholder is no longer the beneficial owner of a proportion of voting power in excess of the proportion of voting power that the interested shareholder beneficially owned on the date immediately preceding the effective date of this section.

(D)

(1) A Chapter 1704. transaction if a person becomes an interested shareholder through an acquisition of voting shares that resulted from or was the consequence of any of the circumstances described in division (B)(1)(a), (b), (c), or (d) of this section, except that this chapter shall apply, and the share acquisition date shall be the date, when the interested shareholder increases its beneficial ownership of voting power of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder beneficially owned on the date on which it became an interested shareholder unless the interested shareholder's subsequent increase in beneficial ownership results from or is a consequence of any of the circumstances described in division (B)(1)(a), (b), (c), or (d) of this section.

(2) If this chapter would have applied to the acquisition of voting shares described in division (D)(1) of this section but for the application of an exception described in division (B)(1)(a), (b), (c), or (d) of this section, this chapter shall apply if the interested shareholder's subsequent increase in its proportion of beneficial ownership is not the result or a consequence of any of the circumstances described in division (B)(1)(a), (b), (c), or (d) of this section.

(E) A Chapter 1704. transaction if a person became an interested shareholder inadvertently, provided that, as soon as practicable, the person divests itself of beneficial ownership of a sufficient number of voting shares of the issuing public corporation that the person no longer is an interested shareholder.

(F)

(1) Subject to division (F)(2) of this section, a Chapter 1704. transaction if the original articles of the issuing public corporation state, or if the articles of the issuing public corporation have been amended in compliance with the provisions of section 1701.70, 1701.71, or 1701.72 of the Revised Code to state, by specific reference to this chapter, that this chapter does not apply to the corporation and if any of the following applies:

(a) The corporation had fewer than fifty shareholders or was not an issuing public corporation when the statement initially was set forth in the articles.

(b) No shareholder of the corporation qualified as an interested shareholder when the statement was initially set forth in the articles.

(c) The statement was contained in an amendment to the articles and the amendment was approved by the holders of two-thirds of all outstanding shares of the corporation entitled to vote in the election of directors and by the holders of two-thirds of all outstanding disinterested shares of the acquiring public corporation entitled to vote in the election of directors.

(2) If, however, a Chapter 1704. transaction would have been prohibited but for the adoption of an amendment to the articles in compliance with division (F)(1)(b) or (c) of this section, the issuing public corporation shall not engage in a Chapter 1704. transaction for twelve months following the adoption of the amendment; in addition, if this chapter would have applied to a person who became an interested shareholder prior to the adoption of such an amendment, this chapter shall continue to apply to a Chapter 1704. transaction between the issuing public corporation and the interested shareholder as if the amendment had not been adopted.

(G) A Chapter 1704. transaction between an acquiring public corporation and any employee benefit plan, or any trust under any employee benefit plan, established by the issuing public corporation, and any distribution or payment made by the employee benefit plan or trust to any beneficiary.

(H) A Chapter 1704. transaction that involves any acquisition of securities of an issuing public corporation pursuant to an employee stock option plan, an employee stock purchase plan, an employee stock bonus plan, an employee stock ownership plan, or any similar plan designed to benefit one or more employees established by the issuing public corporation, provided the acquisition of the securities and the establishment of, any amendment to, and the administration of the plan are in good faith and not for the purpose of circumventing the provisions of this chapter.

(I) A Chapter 1704. transaction that involves compensation directly or indirectly received by a director, officer, employee, agent, or independent contractor of an issuing public corporation in return for services rendered or to be rendered to the issuing public corporation, provided the payment of the compensation and the services rendered, or to be rendered, are in good faith and not for the purpose of circumventing the provisions of this chapter.

(J) A Chapter 1704. transaction that involves any loan of money or property of an issuing public corporation to a director, officer, employee, agent, or independent contractor of the issuing public corporation, provided the loan is designed to encourage the rendering of needed, valuable, and efficient services to the issuing public corporation and provided the loan is made and the services are rendered, or are to be rendered, in good faith and not for the purpose of circumventing the provisions of this chapter.

(K) A Chapter 1704. transaction in which an issuing public corporation makes a loan of money or other property to, guarantees any loan of money or other property to, or guarantees any obligation of, an employee stock ownership plan, as defined in Section 4975(e)(7) of the "Internal Revenue Code of 1986," 68A Stat. 3, 26 U.S.C.A. 1, as amended, of the issuing public corporation.

Effective Date: 04-11-1990



Section 1704.06 - Contents of articles of incorporation.

(A) If the original articles of an issuing public corporation state, or if the articles of an issuing public corporation have been amended to state, by specific reference to this chapter, that this chapter does not apply to the corporation, the corporation may amend its articles, in compliance with the provisions of section 1701.70, 1701.71, or 1701.72 of the Revised Code, to eliminate or modify that statement.

(B) For any corporation, whether or not it is an issuing public corporation, regulations of the corporation may be adopted or amended, in compliance with the provisions of section 1701.11 of the Revised Code, to include both a statement that the provisions of this chapter apply to the corporation, whether or not it is or continues to be an issuing public corporation, in a transaction that would be a Chapter 1704. transaction for a corporation that is an issuing public corporation, and reasonable sanctions for failure to comply with the provisions of this chapter.

Effective Date: 04-11-1990



Section 1704.07 - Other applicable laws.

(A) The requirements of this chapter are in addition to the requirements of other applicable law, including the provisions of Chapters 1701. and 1707. of the Revised Code.

(B) Except to the extent specifically provided to the contrary by this chapter, nothing in this chapter shall limit or affect the application of any provision of Chapter 1701. or 1707. of the Revised Code that is not inconsistent with, in conflict with, or contrary to the provisions of this chapter.

(C) Except as otherwise provided in this chapter, nothing in this chapter shall be construed to affect or impair any right, remedy, obligation, duty, power, or authority of any interested shareholder, any issuing public corporation, the directors of any interested shareholder or any issuing public corporation, or any other person under the laws of this or any other state or of the United States.

(D) If any application of any provision of this chapter is for any reason held to be illegal or invalid, the illegality or invalidity shall not affect any legal and valid provision or application of this chapter, and the parts and applications of this chapter shall be severable.

Effective Date: 04-11-1990






Chapter 1705 - LIMITED LIABILITY COMPANIES

Section 1705.01 - Limited liability company definitions.

As used in this chapter:

(A) "Business" means every trade, occupation, or profession.

(B) "Contribution" means any cash, property, services rendered, promissory note, or other binding obligation to contribute cash or property or to perform services that a member contributes to a limited liability company in the capacity as a member.

(C) "Conveyance" means every assignment, lease, mortgage, or encumbrance.

(D) "Entity" means any of the following:

(1) A corporation existing under the laws of this state or any other state;

(2) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(a) A business trust or association;

(b) A real estate investment trust;

(c) A common law trust;

(d) An unincorporated business or for profit organization, including a general or limited partnership;

(e) A limited liability company.

(E) "Incompetent" has the same meaning as in section 2111.01 of the Revised Code.

(F) "Knowledge," of a fact, means actual knowledge of that fact and knowledge of other facts that under the circumstances shows bad faith.

(G) "Member" means a person whose name appears on the records of the limited liability company as the owner of a membership interest in that company.

(H) "Membership interest" means a member's share of the profits and losses of a limited liability company and the right to receive distributions from that company.

(I) "Notice" means that the person who claims the benefit of the notice has done one of the following:

(1) Stated the fact to the person entitled to notice;

(2) Delivered through the mail or by other means of communication a written statement of the fact to the person entitled to notice or to a proper person at the place of business or residence of the person entitled to receive a notice.

(J) "Operating agreement" means all of the valid written or oral agreements of the members or, in the case of a limited liability company consisting of one member, a written declaration of that member, as to the affairs of a limited liability company and the conduct of its business.

(K) "Person" means any natural person; partnership, limited partnership, trust, estate, association, limited liability company, or corporation; any custodian, nominee, trustee, executor, administrator, or other fiduciary; or any other individual or entity in its own or any representative capacity.

(L) "Professional association" and "professional service" have the same meanings as in section 1785.01 of the Revised Code.

(M) "State" has the same meaning as in section 1.59 of the Revised Code and additionally includes a foreign country and any province, territory, or other political subdivision of a foreign country.

(N) "Tribunal" means a court or, if provided in the operating agreement or otherwise agreed, an arbitrator, arbitration panel, or other tribunal.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-21-1997

Committee Comment (2012)*

A definition of "tribunal" has been added to be clear that if the members agree to submit disputes to an arbitrator, arbitration panel or other tribunal, that should be given effect.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.02 - Purposes of company - assistance in national defense.

A limited liability company may be formed for any purpose or purposes for which individuals lawfully may associate themselves, including for any profit or nonprofit purpose, except that, if the Revised Code contains special provisions for the formation of any designated type of corporation other than a professional association, a limited liability company shall not be formed for the purpose or purposes for which that type of corporation may be formed. At the request or direction of the government of the United States or any agency of that government, a limited liability company may transact any lawful business in aid of the national defense or in the prosecution of any war in which the United States is engaged.

Effective Date: 07-01-1994; 2008 HB160 06-20-2008



Section 1705.03 - Authority of limited liability company.

(A) A limited liability company may sue and be sued.

(B) Unless otherwise provided in its articles of organization, a limited liability company may take property of any description or any interest in property of any description by gift, devise, or bequest and may make donations for the public welfare or for charitable, scientific, or educational purposes.

(C) In carrying out the purposes stated in its articles of organization or operating agreement and subject to limitations prescribed by law or in its articles of organization or its operating agreement, a limited liability company may do all of the following:

(1) Purchase or otherwise acquire, lease as lessee or lessor, invest in, hold, use, encumber, sell, exchange, transfer, and dispose of property of any description or any interest in property of any description;

(2) Make contracts;

(3) Form or acquire the control of other domestic or foreign limited liability companies;

(4) Be a shareholder, partner, member, associate, or participant in other profit or nonprofit enterprises or ventures;

(5) Conduct its affairs in this state and elsewhere;

(6) Render in this state and elsewhere a professional service, the kinds of professional services authorized under Chapters 4703. and 4733. of the Revised Code, or a combination of the professional services of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code;

(7) Borrow money;

(8) Issue, sell, and pledge its notes, bonds, and other evidences of indebtedness;

(9) Secure any of its obligations by mortgage, pledge, or deed of trust of all or any of its property;

(10) Guarantee or secure obligations of any person;

(11) Do all things permitted by law and exercise all authority within or incidental to the purposes stated in its articles of organization.

(D) In addition to the authority conferred by division (C) of this section and irrespective of the purposes stated in its articles of organization or operating agreement but subject to any limitations stated in those articles or its operating agreement, a limited liability company may invest funds not currently needed in its business in any securities if the investment does not cause the company to acquire control of another enterprise whose activities and operations are not incidental to the purposes stated in the articles of organization of the company.

(E)

(1) No lack of authority or limitation upon the authority of a limited liability company shall be asserted in any action except as follows:

(a) By the state in an action by it against the company;

(b) By or on behalf of the company in an action against a manager, an officer, or any member as a member;

(c) By a member as a member in an action against the company, a manager, an officer, or any member as a member;

(d) In an action involving an alleged improper issue of a membership interest in the company.

(2) Division (E)(1) of this section applies to any action commenced in this state upon any contract made in this state by a foreign limited liability company.

Effective Date: 03-22-1999; 04-06-2007; 2007 SB33 08-22-2007



Section 1705.04 - Articles of organization.

(A) One or more persons, without regard to residence, domicile, or state of organization, may form a limited liability company. The articles of organization shall be signed and filed with the secretary of state and shall set forth all of the following:

(1) The name of the company;

(2) Except as provided in division (B) of this section, the period of its duration, which may be perpetual;

(3) Any other provisions that are from the operating agreement or that are not inconsistent with applicable law and that the members elect to set out in the articles for the regulation of the affairs of the company.

The legal existence of the company begins upon the filing of the articles of organization or on a later date specified in the articles of organization that is not more than ninety days after the filing.

(B) If the articles of organization or operating agreement do not set forth the period of the duration of the limited liability company, its duration shall be perpetual.

(C) If a limited liability company is formed under this chapter for the purpose of rendering a professional service, the kinds of professional services authorized under Chapters 4703. and 4733. of the Revised Code, or a combination of the professional services of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code, the following apply:

(1) Each member, employee, or other agent of the company who renders a professional service in this state and, if the management of the company is not reserved to its members, each manager of the company who renders a professional service in this state shall be licensed, certificated, or otherwise legally authorized to render in this state the same kind of professional service; if applicable, the kinds of professional services authorized under Chapters 4703. and 4733. of the Revised Code; or, if applicable, any of the kinds of professional services of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, or doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code.

(2) Each member, employee, or other agent of the company who renders a professional service in another state and, if the management of the company is not reserved to its members, each manager of the company who renders a professional service in another state shall be licensed, certificated, or otherwise legally authorized to render that professional service in the other state.

(D) Except for the provisions of this chapter pertaining to the personal liability of members, employees, or other agents of a limited liability company and, if the management of the company is not reserved to its members, the personal liability of managers of the company, this chapter does not restrict, limit, or otherwise affect the authority or responsibilities of any agency, board, commission, department, office, or other entity to license, certificate, register, and otherwise regulate the professional conduct of individuals or organizations of any kind rendering professional services in this state or to regulate the practice of any profession that is within the jurisdiction of the agency, board, commission, department, office, or other entity, notwithstanding that the individual is a member or manager of a limited liability company and is rendering the professional services or engaging in the practice of the profession through the limited liability company or that the organization is a limited liability company.

(E) No limited liability company formed for the purpose of providing a combination of the professional services, as defined in section 1785.01 of the Revised Code, of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code shall control the professional clinical judgment exercised within accepted and prevailing standards of practice of a licensed, certificated, or otherwise legally authorized optometrist, chiropractor, chiropractor practicing acupuncture through the state chiropractic board, psychologist, nurse, pharmacist, physical therapist, occupational therapist, mechanotherapist, or doctor of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery in rendering care, treatment, or professional advice to an individual patient.

This division does not prevent a hospital, as defined in section 3727.01 of the Revised Code, insurer, as defined in section 3999.36 of the Revised Code, or intermediary organization, as defined in section 1751.01 of the Revised Code, from entering into a contract with a limited liability company described in this division that includes a provision requiring utilization review, quality assurance, peer review, or other performance or quality standards. Those activities shall not be construed as controlling the professional clinical judgment of an individual practitioner listed in this division.

Effective Date: 05-16-2002; 04-06-2007; 2007 SB33 08-22-2007



Section 1705.05 - Name - transfer - reservation.

(A) The name of a limited liability company shall include the words, "limited liability company," without abbreviation or shall include one of the following abbreviations: "LLC," "L.L.C.," "limited," "ltd.," or "ltd".

(B)

(1) Except as provided in this section and in sections 1701.75, 1701.78, 1701.82, 1705.36, and 1705.37 of the Revised Code, the secretary of state shall not accept for filing in the secretary of state's office the articles of organization of a limited liability company if the company name set forth in the articles is not distinguishable on the records of the secretary of state from the name of any of the following:

(a) Any other limited liability company, whether the name is of a domestic limited liability company or of a foreign limited liability company registered as a foreign limited liability company under this chapter;

(b) Any corporation, whether the name is of a domestic corporation or of a foreign corporation holding a license as a foreign corporation under the laws of this state pursuant to Chapter 1701., 1702., or 1703. of the Revised Code;

(c) Any limited liability partnership, whether the name is of a domestic limited liability partnership or a foreign limited liability partnership registered pursuant to Chapter 1775. or 1776. of the Revised Code;

(d) Any limited partnership, whether the name is of a domestic limited partnership or a foreign limited partnership registered pursuant to Chapter 1782. of the Revised Code;

(e) Any trade name to which the exclusive right, at the time in question, is registered in the office of the secretary of state pursuant to Chapter 1329. of the Revised Code.

(2) The secretary of state may accept for filing in the secretary of state's office the articles of organization of a limited liability company whose name set forth in the articles is not distinguishable on the records of the secretary of state from any trade name or the name of another limited liability company, corporation, limited liability partnership, or limited partnership if there also is filed in the secretary of state's office the consent of the other entity or, in the case of a registered trade name, the person in whose name is registered the exclusive right to the use of the particular name.

(C) A consent given by an entity or person in whose name is registered the exclusive right to use a trade name, to the use of a name by a limited liability company, shall be in the form of an instrument, prescribed by the secretary of state, that is signed by an authorized officer or other authorized representative of the consenting entity or person in whose name the trade name is registered.

(D) If a judicial sale or a judicial transfer by sale, transfer of good will, or otherwise involves the right to use the name of a domestic limited liability company or of a foreign limited liability company registered as a foreign limited liability company under this chapter, then, at the request of the purchaser or transferee of that right, the secretary of state shall accept for filing articles of organization of a limited liability company with a name that is the same as or similar to the name of the other limited liability company if there also is filed in the secretary of state's office a certified copy of the court order or decree that confirms or otherwise evidences the purchase or transfer.

(E) Any person that wishes to reserve a name for a proposed new limited liability company or any limited liability company that intends to change its name may submit to the secretary of state, on a form prescribed by the secretary of state, a written application for the exclusive right to use a specified name as the name of the company. If the secretary of state finds, consistent with this section, that the specified name is available for use, the secretary of state shall file the application. From the date of the filing, the applicant has the exclusive right for one hundred eighty days to use the specified name as the name of the limited liability company, counting the date of the filing as the first of the one hundred eighty days. The right so obtained may be transferred by the applicant or other holder of the right by filing in the office of the secretary of state a written transfer, on a form prescribed by the secretary of state, that states the name and address of the transferee.

Effective Date: 06-06-2001; 2008 HB332 08-06-2008



Section 1705.06 - Statutory agent.

(A) Each limited liability company shall maintain continuously in this state an agent for service of process on the company. The agent shall be an individual who is a resident of this state, a domestic corporation, or a foreign corporation holding a license as a foreign corporation under the laws of this state.

(B)

(1) The secretary of state shall not accept original articles of organization of a limited liability company for filing unless the articles are accompanied by both of the following:

(a) A written appointment of an agent as described in division (A) of this section that is signed by an authorized member, manager, or other representative of the limited liability company;

(b) A written acceptance of the appointment that is signed by the designated agent on a form prescribed by the secretary of state.

(2) In cases not covered by division (B)(1) of this section, the limited liability company shall appoint the agent described in division (A) of this section and shall file with the secretary of state, on a form prescribed by the secretary of state, a written appointment of that agent that is signed as described in division (K) of this section and a written acceptance of the appointment that is signed by the designated agent.

(3) For purposes of divisions (B)(1) and (2) of this section, the filed written acceptance of an agent's appointment shall be a signed original document or a photocopy, facsimile, or similar reproduction of a signed original document.

(C) The written appointment of an agent described in division (A) of this section shall set forth the name of the agent and the agent's address in this state, including the street and number or other particular description of that address. It otherwise shall be in the form that the secretary of state prescribes. The secretary of state shall keep a record of the names of limited liability companies and the names and addresses of their agents.

(D) If any agent described in division (A) of this section dies, resigns, or moves outside of this state, the limited liability company shall appoint forthwith another agent and file with the secretary of state, on a form prescribed by the secretary of state, a written appointment of the agent and acceptance of appointment as described in division (B)(2) of this section.

(E) If the agent described in division (A) of this section changes the agent's address from the address stated in the records of the secretary of state, the agent or the limited liability company shall file forthwith with the secretary of state, on a form prescribed by the secretary of state, a written statement setting forth the new address.

(F) An agent described in division (A) of this section may resign by filing with the secretary of state, on a form prescribed by the secretary of state, a written notice of resignation that is signed by the agent and by mailing a copy of that notice to the limited liability company at the current or last known address of its principal office. The notice shall be mailed to the company on or prior to the date that the notice is filed with the secretary of state and shall set forth the name of the company, the name and current address of the agent, the current or last known address, including the street and number or other particular description, of the company's principal office, a statement of the resignation of the agent, and a statement that a copy of the notice has been sent to the company within the time and in the manner specified in this division. The authority of the resigning agent terminates thirty days after the filing of the notice with the secretary of state.

(G) A limited liability company may revoke the appointment of its agent described in division (A) of this section by filing with the secretary of state, on a form prescribed by the secretary of state, a written appointment of another agent and an acceptance of appointment in the manner described in division (B)(2) of this section and a statement indicating that the appointment of the former agent is revoked.

(H)

(1) Any legal process, notice, or demand required or permitted by law to be served upon a limited liability company may be served upon the company as follows:

(a) If the agent described in division (A) of this section is an individual, by delivering a copy of the process, notice, or demand to the agent;

(b) If the agent is a corporation, by delivering a copy of the process, notice, or demand to the address of the agent in this state as contained in the records of the secretary of state.

(2) If the agent described in division (A) of this section cannot be found or no longer has the address that is stated in the records of the secretary of state or the limited liability company has failed to maintain an agent as required by this section and if the party or the agent or representative of the party that desires service of the process, notice, or demand files with the secretary of state an affidavit that states that one of those circumstances exists and states the most recent address of the company that the party who desires service has been able to ascertain after a diligent search, then the service of the process, notice, or demand upon the secretary of state as the agent of the company may be initiated by delivering to the secretary of state four copies of the process, notice, or demand accompanied by a fee of five dollars. The secretary of state shall give forthwith notice of that delivery to the company at either its principal office as shown upon the secretary of state's records or at any different address specified in the affidavit of the party desiring service and shall forward to the company at either address by certified mail, return receipt requested, a copy of the process, notice, or demand. Service upon the company is made when the secretary of state gives the notice and forwards the process, notice, or demand as set forth in division (H)(2) of this section.

(I) The secretary of state shall keep a record of each process, notice, and demand that pertains to a limited liability company and that is delivered to the secretary of state's office under this section or another law of this state that authorizes service upon the secretary of state in connection with a limited liability company. In that record, the secretary of state shall record the time of each delivery of that type and the secretary of state's subsequent action with respect to the process, notice, or demand.

(J) This section does not limit or affect the right to serve any process, notice, or demand upon a limited liability company in any other manner permitted by law.

(K) The written appointment of an agent or a written statement filed by the company with the secretary of state shall be signed by an authorized member, manager, or other representative of the company.

Effective Date: 06-06-2001



Section 1705.07 - Acceptance of articles of organization and other certificates - filing not constructive notice of contents.

(A) If articles of organization or other certificates relating to a limited liability company are submitted to the secretary of state and the secretary of state finds that they comply with this chapter, the secretary of state shall accept the articles or other certificates for filing and shall make a copy of the articles or other certificates for the secretary of state's records by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the person who filed it.

(B) The secretary of state is not required to file any document that relates to a limited liability company except documents required to be filed under this chapter. The duties imposed upon the secretary of state by this chapter are ministerial. The secretary of state shall not make any determination regarding the legal sufficiency of any document that is presented for filing under this chapter, and that appears on its face to be legally sufficient.

(C) No person dealing with a limited liability company is charged with constructive notice of the contents of any document by reason of its filing with the secretary of state.

Effective Date: 07-29-1998



Section 1705.08 - Filing of certificate of amendment of articles.

(A) The articles of organization of a limited liability company may be amended at any time and for any proper purpose by filing a certificate of amendment with the secretary of state. However, a certificate of amendment amending the articles of organization shall be filed within thirty days after the occurrence of any of the following:

(1) The name of the limited liability company is changed;

(2) The period of the limited liability company's duration is changed;

(3) Any other information that is set forth in the articles of organization is changed.

(B) A member of a limited liability company in which the management is reserved to its members, or a manager of a limited liability company in which the management is not reserved to its members, promptly shall file or cause to be filed a certificate of amendment upon discovering that a statement in the articles of organization was materially false when made or that any other information set forth in the articles of organization has changed making the articles materially inaccurate.

(C)

(1) A certificate of amendment filed pursuant to division (A) or (B) of this section shall be on a form prescribed by the secretary of state and shall set forth all of the following:

(a) The name of the limited liability company;

(b) The date of the filing of the limited liability company's articles of organization that are being amended;

(c) The amendment to the limited liability company's articles of organization.

(2) The certificate of amendment shall be executed by a member, manager, or authorized representative of the limited liability company, which person shall also certify that the person is authorized to execute the certificate.

(D) The articles of organization of a limited liability company may be restated at any time by filing a restatement of the articles of organization with the secretary of state. The restatement shall be certified by a member, manager, or authorized representative of the limited liability company, which person shall also certify that the person is authorized to execute the restatement.

Effective Date: 12-03-1999



Section 1705.081 - Effect of operating agreement.

(A) Except as otherwise provided in division (B) of this section, an operating agreement governs relations among members and between members, any managers, and the limited liability company. A limited liability company is bound by the operating agreement of its member or members whether or not the limited liability company executes the operating agreement. To the extent the operating agreement does not otherwise provide, this chapter governs relations among the members and between the members, any managers, and the limited liability company.

(B) The operating agreement may not do any of the following:

(1) Vary the rights and duties under section 1705.04 of the Revised Code;

(2) Unreasonably restrict the right of access to books and records under section 1705.22 of the Revised Code;

(3) Eliminate the duty of loyalty under division (C) of section 1705.161 of the Revised Code or division (B) of section 1705.281 of the Revised Code, but the operating agreement may identify activities that do not violate the duty of loyalty , and all of the members or a number or percentage of members specified in the operating agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) Eliminate the duty of care under division (C) of section 1705.161 of the Revised Code or division (C) of section 1705.281 of the Revised Code, but the operating agreement may prescribe the standards by which the duty is to be measured;

(5) Eliminate the obligation of good faith and fair dealing under division (D) of section 1705.281 of the Revised Code, but the operating agreement may prescribe the standards by which the performance of the obligation is to be measured ;

(6) Eliminate the duties of a manager under division (B) of section 1705.29 of the Revised Code, but the operating agreement may prescribe in writing the standards by which performance is to be measured or identify activities that do not violate the manager's duties ;

(7) Vary the requirement to wind up the limited liability company's business in cases specified in division (A) or (B) of section 1705.47 of the Revised Code;

(8) Restrict the rights of third parties under this chapter.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This new section states in division (A) the general principle that relations among or between the members, any managers and the limited liability company are to be governed by the operating agreement. Many provisions of Chapter 1705 set out a default rule that applies when there is no different rule stated in the articles or the operating agreement. That concept is reflected in numerous sections of Chapter 1705 that include language that states specifically that the provisions of that section may be altered by the articles or the operating agreement. This new section makes those words unnecessary even though they have not been removed from each of section of Chapter 1705.

Division (A) also clarifies that a limited liability company is bound by its agreement even if it has not executed the agreement

Division (B) identifies the provisions of Chapter 1705 that may not be altered and the limits that apply when the articles or the operating agreement alters certain other statutory provisions. If the section is not identified in division (B), it may be altered by the articles or the operating agreement. Both divisions (A) and (B) draw on similar provisions of Ohio's partnership law in § 1776.03. These provisions are consistent with the result in McConnell v. Hunt Sports Enterprises, 132 Ohio App.3d 657 (1999) in which the court recognized that a contract can limit the scope of fiduciary duties and held that the provision of an operating agreement permitting members' participation in ventures competitive with the company allowed the members to take actions that would otherwise have been a breach of fiduciary duty. Divisions (A) and (B) are also similar to provisions in Section 110 of the Revised Uniform Limited Liability Company Act (2006) ("RULLCA").

It is also important to recognize that Chapter 1705 defines by statute all the fiduciary duties owed by members and managers. See §§ 1705.281 and 1705.29 and the related Committee Comments (2012). In contrast, RULLCA identifies what the drafters called "major" fiduciary duties, but does not purport to be an exhaustive or exclusive statement of fiduciary duties. Prefatory Note to RULLCA (2006).

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.09 - Contributions.

(A) The contributions of a member may be made in cash, property, services rendered, a promissory note, or any other binding obligation to contribute cash or property or to perform services; by providing any other benefit to the limited liability company; or by any combination of these.

(B) A promise by a member to contribute to the limited liability company is not enforceable unless it is set forth in a writing signed by the member.

(C) Except as otherwise provided in the operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or other property or to perform services, even if the member is unable to perform the promise because of death, disability, or another reason. If a member fails to make a required contribution of property or services, then, at the option of the limited liability company, the member is obligated to contribute cash equal to the portion of the value as stated in the records required to be kept under section 1705.28 of the Revised Code of the stated contribution that the member has failed to make. This right of the company is in addition to and not in lieu of any other rights, including, but not limited to, the right to specific performance, that the company may have against the member under the operating agreement or applicable law.

(D) Unless otherwise provided in the operating agreement, the obligation of a member to make a contribution or to return money or other property paid or distributed in violation of this chapter may be compromised only by the consent of all of the members.

Effective Date: 07-01-1994; 10-12-2006



Section 1705.10 - Allocating profits and losses.

The profits, losses, income, gains, deductions, credits, or similar items of a limited liability company shall be allocated among the members and classes of members in the manner provided in writing in the operating agreement. If the operating agreement does not provide in writing for an allocation, the allocation shall be made on the basis of the value as stated in the records of the company required to be kept under section 1705.28 of the Revised Code of the contributions made by each member to the extent they have been received by the company and have not been returned.

Effective Date: 07-01-1994



Section 1705.11 - Distributions to members.

(A) A limited liability company from time to time may distribute cash or other property to its members. Unless otherwise provided in the operating agreement, distributions that are made shall be made to the members in proportion to the value as stated in the records of the company required to be kept under section 1705.28 of the Revised Code of the contributions made by each member to the extent the contributions have been received by the company and have not been returned.

(B) Except to the extent otherwise provided in the operating agreement, when a member becomes entitled to receive a distribution from the limited liability company, the member also becomes, and is entitled to all the remedies available to, a creditor of the company with respect to the distribution.

Effective Date: 10-04-1996



Section 1705.12 - Rights of withdrawing member.

Upon withdrawal, a member withdrawing from a limited liability company has the right to receive any distribution to which the member is entitled under the operating agreement and, except as otherwise provided in that agreement, the withdrawing member shall be treated as if the member were an assignee of all of the member's membership interest as of the date of withdrawal.

Effective Date: 12-03-1999



Section 1705.13 - Distribution in kind.

Except as provided in writing in the operating agreement and regardless of the nature of his contribution, a member has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in writing in the operating agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company if the percentage of the asset distributed to him is greater or less than the percentage in which he shares in distributions from the company.

Effective Date: 07-01-1994



Section 1705.14 - Person becomes member of company - admission of additional members.

(A) A person becomes a member at the time that a limited liability company is formed or at any later time that is specified in the records of the company for becoming a member.

(B) After the filing of the articles of organization of a limited liability company, a person may be admitted as an additional member in either of the following ways:

(1) If he acquires an interest directly from the limited liability company, upon compliance with the operating agreement or, if the operating agreement does not so provide, upon the written consent of all of the members;

(2) If he is an assignee of the interest of a member who has the power as provided in writing in the operating agreement to grant the assignee the right to become a member, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

Effective Date: 07-01-1994



Section 1705.15 - Person ceases to be member of company.

Except as approved by the specific written consent of all members at the time, a person ceases to be a member of a limited liability company upon the occurrence of any of the following events of withdrawal:

(A) A member resigns or withdraws as a member in accordance with the operating agreement or under section 1705.16 or 1705.18 of the Revised Code.

(B) A member is removed or expelled as a member in accordance with the operating agreement.

(C) Unless otherwise provided in writing in the operating agreement, the member does any of the following:

(1) Makes an assignment for the benefit of creditors;

(2) Files a voluntary petition in bankruptcy;

(3) Is adjudicated a bankrupt or insolvent;

(4) Files a petition or answer in any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief proceeding under any law or rule that seeks for himself any of those types of relief;

(5) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding seeking the relief described in division (C)(4) of this section.

(D) Unless otherwise provided in writing in the operating agreement, a period of one hundred twenty days has elapsed after the commencement against the member of any proceeding seeking the relief described in division (C)(4) of this section, and the proceeding has not been dismissed; a period of ninety days has elapsed after the appointment of a trustee, receiver, or liquidator for the member or for all or any substantial part of his properties without the member's consent or acquiescence, and the appointment has not been vacated or stayed; or a period of ninety days has elapsed after the expiration of that stay, and the appointment has not been vacated.

(E) Unless otherwise provided in writing in the operating agreement, a member who is an individual dies or is adjudicated an incompetent.

(F) Unless otherwise provided in writing in the operating agreement, the trust of which a member is a trustee terminates. This division does not apply to the mere substitution of a new trustee.

(G) Unless otherwise provided in writing in the operating agreement, if a member is a partnership, the dissolution and commencement of winding up of the partnership.

(H) Unless otherwise provided in writing in the operating agreement, if a member is a separate limited liability company, the dissolution and commencement of winding up of the separate limited liability company.

(I) Unless otherwise provided in writing in the operating agreement, if a member is a corporation, a certificate of dissolution or its equivalent is filed for the corporation, or its charter is revoked and is not reinstated within ninety days after the revocation.

(J) Unless otherwise provided in writing in the operating agreement, if a member is an estate, the distribution of the estate's membership interest.

Effective Date: 07-01-1994



Section 1705.16 - Withdrawal of member from company.

(A) Except as provided in division (C) of this section, if the management of a limited liability company is reserved to its members, a member may withdraw from the company at any time by giving written notice to the other members. If the withdrawal violates the operating agreement, then, in addition to exercising any remedies otherwise available under applicable law, the company may recover from the withdrawing member damages for breach of the operating agreement and may offset the damages against the amount otherwise distributable to the withdrawing member on account of the withdrawing member's membership interest.

(B) Except as provided in division (C) of this section, if the management of a limited liability company is not reserved to its members, the operating agreement may prohibit withdrawal or may specify the time at which or the events the occurrence of which entitle a member to withdraw. If the operating agreement does not prohibit withdrawal, does not specify the time at which or the events upon the occurrence of which a member may withdraw, and does not indicate a definite time for the dissolution and the winding up of the company, a member may withdraw after giving at least six-months written notice of the proposed withdrawal to each nonwithdrawing member at its address as set forth in the records of the company that are required to be kept under section 1705.28 of the Revised Code.

(C) If the limited liability company was formed on or after the effective date of this amendment, or the company was formed prior to the effective date of this amendment and its articles of organization or operating agreement specifically state that this division applies to the company, a member may withdraw from the company only at the time or upon the occurrence of an event specified in writing in the articles of organization or the operating agreement.

Effective Date: 11-21-1997



Section 1705.161 - Withdrawal of member.

(A) Upon a member's withdrawal from a limited liability company, the member's right to participate in the management and conduct of the limited liability company's business terminates.

(B) Upon a member's withdrawal, the member's duty of loyalty under division (B)(3) of section 1705.281 of the Revised Code terminates.

(C) Upon a member's withdrawal, a member's duty of loyalty under divisions (B)(1) and (2) of section 1705.281 of the Revised Code and duty of care under division (C) of section 1705.281 of the Revised Code continue only with regard to matters arising and events occurring before the member's withdrawal.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This new section is based on the comparable provision of Ohio's partnership law, § 1776.53(B). It defines the time when certain duties owed by a member will terminate and is part of a set of provisions that define, by statute, the fiduciary duties of members (and managers). See §§ 1705.281, 1705.282 ; see also § 1705.29(B).

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.17 - Membership interest is personal property.

A membership interest in a limited liability company is personal property.

Effective Date: 07-01-1994



Section 1705.18 - Assignment of membership interest.

(A) Except as otherwise provided in the operating agreement, a membership interest in a limited liability company is assignable in whole or in part. An assignment of a membership interest does not dissolve the company or entitle the assignee to become or to exercise any rights of a member. An assignment entitles the assignee only to receive, to the extent assigned, the distributions of cash and other property and the allocations of profits, losses, income, gains, deductions, credits, or similar items to which the assignee's assignor would have been entitled. Except as otherwise provided in the operating agreement, an assignor ceases to be a member upon assignment of all the assignor's membership interest. Unless otherwise provided in an operating agreement and except to the extent assumed by agreement of an assignee, until an assignee of a membership interest becomes a member, the assignee does not have liability as a member solely because of the assignment.

(B) A substitute member of a limited liability company or an assignee of a membership interest in a limited liability company is bound by the operating agreement whether or not the substitute member or assignee executes the operating agreement.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 10-04-1996

Committee Comment (2012)*

New Division (B) makes express existing Ohio law, and is not a change, that a substitute member or an assignee is bound by the terms of the operating agreement. Since the successor's rights cannot be greater than the rights of the member from whom the successor acquired its interest, the successor is subject to the terms of the operating agreement even if the successor has not executed the operating agreement.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.19 - Rights of judgment creditor.

(A) If any judgment creditor of a member of a limited liability company applies to a court of common pleas to charge the membership interest of the member with payment of the unsatisfied amount of the judgment with interest, the court may so charge the membership interest. To the extent the membership interest is so charged, the judgment creditor has only the rights of an assignee of the membership interest as set forth in section 1705.18 of the Revised Code. Nothing in this chapter deprives a member of the member's statutory exemption.

(B) An order charging the membership interest of a member of a limited liability company is the sole and exclusive remedy that a judgment creditor may seek to satisfy a judgment against the membership interest of a member or a member's assignee.

(C) No creditor of a member of a limited liability company or a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

(D) A limited liability company or one or more members of a limited liability company who are not subject to a charging order entered in favor of a judgment creditor may at any time pay to the judgment creditor the full amount then still due under the judgment and by that payment succeed to the rights of that judgment creditor.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-1994; 10-12-2006

Committee Comment (2012)*

New divisions (B) and (C) have been added to state that a judgment creditor's sole and exclusive remedy with respect to a membership interest in a limited liability company is a charging order. The charging order is the only remedy, whether the membership interest is or is not evidenced by a certificate, or whether it is a membership interest of a single member limited liability company. New division (D) has been added to provide flexibility to the company and its members in dealing with a charging order against one of its members.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.20 - Assignee may become member.

(A) An assignee of a membership interest in a limited liability company may become a member if and to the extent that the assignor gives the assignee that right and either of the following occurs:

(1) The assignor has been given the authority in writing in the operating agreement to give an assignee the right to become a member.

(2) All other members consent.

(B) An assignee who has become a member has to the extent assigned the rights and powers of a member under the operating agreement and this chapter and is subject to the restrictions and liabilities of a member under the operating agreement and this chapter. An assignee who becomes a member also is liable for the obligations of his assignor to make contributions as provided in section 1705.09 of the Revised Code. An assignee is not obligated for liabilities that could not be ascertained from a written operating agreement and that were unknown to the assignee at the time he became a member.

(C) An assignor is not released from his liability to a limited liability company under section 1705.09 of the Revised Code whether or not the assignee becomes a member.

Effective Date: 07-01-1994



Section 1705.21 - Legal representative of member.

(A) Except as otherwise provided in the operating agreement or articles of organization, if a member who is an individual dies or is adjudged an incompetent, the member's executor, administrator, guardian, or other legal representative may exercise all of the member's rights as a member for the purpose of settling the member's estate or administering the member's property, including any authority that the member had to give an assignee the right to become a member.

(B) If a member is a corporation, trust, general or limited partnership, or other entity and is dissolved or terminated, the powers of the member may be exercised by its legal representative or successor.

Effective Date: 07-01-1994; 2007 HB134 10-18-2007



Section 1705.22 - Right of member to information.

(A)

(1) Subject to any reasonable standards stated in the operating agreement or otherwise established by the members, each member has the right to obtain from the limited liability company all of the following from time to time and upon reasonable demand for any purpose reasonably related to its membership interest in the company:

(a) True and full information regarding the status of the business and the financial condition of the company;

(b) Promptly after becoming available, a copy of the federal, state, and local income tax returns of the company for each year;

(c) A current list of the name and last known business, residence, or mailing address of each member;

(d) If the management of the company is not reserved to its members, a current list of the name and last known business, residence, or mailing address of each manager of the company;

(e) A copy of the articles of organization, all amendments to the articles, and any written powers of attorney pursuant to which the articles and the amendments have been executed;

(f) A copy of any written operating agreement, all amendments to that operating agreement, and executed copies of any written powers of attorney pursuant to which the operating agreement and the amendments have been executed;

(g) True and full information regarding the date on which each member became a member and the amount of cash, and a description and statement of the agreed value of any other property or services, that have been contributed by each member and that each member has agreed to contribute in the future;

(h) Other information regarding the affairs of the company that is just and reasonable.

(2) The reasonable standards authorized by division (A)(1) of this section may include standards governing the type and nature of information and documents that are to be furnished, the time and location at which they are to be furnished, and the person who is to pay the expense of furnishing them.

(B) Unless otherwise provided in the operating agreement, a limited liability company has the right to keep confidential from its members for a reasonable period of time any information that the company reasonably considers to be in the nature of trade secrets or any other information as follows:

(1) Information the disclosure of which the company in good faith reasonably believes is not in the best interest of the company or could damage the company or its business;

(2) Information that the company is required by law or by agreement with a third person to keep confidential.

(C) A limited liability company may maintain its records in a form other than a written form if the form used is capable of conversion into written form within a reasonable time.

(D) A limited liability company may require that any demand under this section be in writing and state its purpose.

(E) In complying with this section, the limited liability company may elect to do either or both of the following:

(1) Provide a member with the right to examine documents in person or by agent or attorney and to make copies or extracts of the documents;

(2) Provide to a member true and accurate copies of documents responsive to the demand.

Effective Date: 07-01-1994



Section 1705.23 - Liability for return of unauthorized distribution or payment.

A member who knowingly receives any distribution or payment made contrary to the articles of organization or the operating agreement of a limited liability company is liable to the company for the amount received by him that is in excess of the amount that could have been paid or distributed without a violation of the articles or the operating agreement. No action shall be brought by or on behalf of the company upon a cause of action arising under this section at any time after two years from the day on which the violation of the articles or operating agreement occurs.

Effective Date: 07-01-1994



Section 1705.24 - Vesting of management authority.

Unless otherwise provided in writing in the operating agreement, the management of a limited liability company shall be vested in its members in proportion to their contributions to the capital of the company, as adjusted from time to time to properly reflect any additional contributions or withdrawals by the members.

Effective Date: 07-01-1994



Section 1705.25 - Authority of managers.

(A) If the management of a limited liability company is reserved to its members, all of the following apply:

(1) Every member is an agent of the company for the purpose of its business, and the act of every member, including the execution in the company name of any instrument for apparently carrying on in the usual way the business of the company binds the company, unless the member so acting has in fact no authority to act for the company in the particular matter, and the person with whom he is dealing has knowledge of the fact that he does not have that authority.

(2) Unless the act is authorized by the other members, an act of a member that is not apparently for the carrying on the business of a limited liability company in the usual way does not bind the company.

(3) Unless authorized by the other members or unless the other members have abandoned the business, one or more but less than all of the members of a limited liability company have no authority to do any of the following:

(a) Assign the property of the company in trust for creditors or on the assignee's promise to pay the debts of the company;

(b) Dispose of the good will of the business of the company;

(c) Do any other act that would make it impossible to carry on the ordinary business of the company;

(d) Confess a judgment;

(e) Submit a claim or liability of the company to arbitration or reference.

(B) Except as provided in the operating agreement, if the management of a limited liability company is not reserved to its members, all of the following apply:

(1) Every manager is an agent of the company for the purpose of its business, and the act of every manager, including the execution in the company name of any instrument for apparently carrying on in the usual way the business of the company binds the company, unless the manager so acting has in fact no authority to act for the company in the particular matter, and the person with whom he is dealing has knowledge of the fact that he does not have that authority.

(2) Unless it is authorized by the members, an act of a manager that is not apparently for the carrying on the business of a limited liability company in the usual way does not bind the company.

(3) Unless authorized by the members or unless the limited liability company has dissolved, managers of the company have no authority to engage in any of the conduct listed in divisions (A)(3)(a) to (e) of this section.

(C) Except as otherwise provided in the operating agreement, a person who is both a manager and a member of a limited liability company has the rights and powers of a manager, is subject to the restrictions and liabilities of a manager, and, to the extent of his membership interest, has the rights and powers of a member and is subject to the restrictions and liabilities of a member.

Effective Date: 07-01-1994



Section 1705.26 - Right to vote on per capita or other basis.

The operating agreement of a limited liability company may grant to all or a specified group of its members the right to vote on a per capita or other basis upon any matter.

Effective Date: 07-01-1994



Section 1705.27 - Adoption of bylaws.

The members of a limited liability company or, if and to the extent authorized by its members, the managers of a limited liability company may adopt bylaws that are not inconsistent with the articles of organization or the operating agreement and that are for the regulation of the members, the managers, or any other matter affecting the management of the company, including, but not limited to, books and records of account, minutes of proceedings, meetings, requirements for notices of meetings, computation of time for notice, method of giving notice, quorum requirements, written action in lieu of a meeting, waiver of notice, proxies, and officers.

Effective Date: 07-01-1994



Section 1705.28 - Principal office shall keep certain records.

(A) The principal office of a limited liability company need not be in this state. The company shall keep at its principal office all of the following:

(1) A current list of the full names, in alphabetical order, and last known business or residence address of each member;

(2) A copy of the articles of organization, all amendments to the articles, and executed copies of any powers of attorney pursuant to which the articles or the amendments have been executed;

(3) A copy of any written operating agreement, all amendments to that operating agreement, and executed copies of any written powers of attorney pursuant to which the operating agreement and the amendments have been executed;

(4) Copies of any federal, state, and local income tax returns and reports of the company for the three most recent years;

(5) Copies of any financial statements of the company for the three most recent years;

(6) Unless contained in a written operating agreement, a writing setting forth all of the following:

(a) The amount of cash, and a description and statement of the agreed value of any other property or services, that each member has contributed and has agreed to contribute in the future;

(b) Each time at which and each event on the occurrence of which any additional contribution agreed to be made by each member is to be made;

(c) Any right of the company to make to a member, or of a member to receive, any distribution that includes a return of all or any part of his contribution;

(d) Each event upon the occurrence of which the company is to be dissolved and its affairs wound up.

(B) The records required to be kept pursuant to division (A) of this section are subject to section 1705.22 of the Revised Code.

Effective Date: 07-01-1994



Section 1705.281 - Members duties to LLC and other members.

(A) The only fiduciary duties a member owes to a limited liability company and the other members are the duty of loyalty and the duty of care set forth in divisions (B) and (C) of this section.

(B) A member's duty of loyalty to the limited liability company and the other members is limited to the following:

(1) To account to the limited liability company and hold as trustee for the limited liability company any property, profit, or benefit derived by the member in the conduct and winding up of the limited liability company's business or derived from a use by the member of the limited liability company's property, including the appropriation of a limited liability company opportunity;

(2) To refrain from dealing with the limited liability company in the conduct or winding up of the limited liability company's business as or on behalf of a party having an interest adverse to the limited liability company;

(3) To refrain from competing with the limited liability company in the conduct of the limited liability company's business before the dissolution of the limited liability company.

(C) A member's duty of care to the limited liability company in the conduct and winding up of the limited liability company's business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(D) A member shall discharge duties to the limited liability company and the other members pursuant to this chapter or under the operating agreement and shall exercise any rights consistent with the obligation of good faith and fair dealing.

(E) A member does not violate a duty or obligation under this chapter or under the operating agreement merely because the member's conduct furthers the member's own interest.

(F) A member may lend money to and transact other business with the limited liability company and as to each loan or transaction the rights and obligations of the member are the same as those of a person who is not a member, subject to other applicable law.

(G) This section applies to a person winding up the limited liability company's business as the personal or legal representative of the last surviving member as if the person were a member.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This section defines the fiduciary duties owed by members to each other and to the limited liability company. Unless the operating agreement or other agreement creates additional duties, this is a complete and exclusive statement of the fiduciary duties of members. Defining default fiduciary duties by statute is consistent with Ohio corporate and partnership law. The language of this section is based on the comparable provision of Ohio's partnership law, § 1776.44. Subject to the limits of § 1705.081(B), these duties may be modified. Modifications are not required to be in writing. See Committee Comments (2012) following Sections 1705.161 and 1705.282; see also, Committee Comment (2012) following Section 1705.29.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.282 - Duties of member manager.

(A) A manager of a limited liability company who was appointed in writing and has agreed in writing to serve as a manager and who is also a member or who is serving as the representative of a member owes to the limited liability company and the other members the duties of a manager.

(B) Except as otherwise provided in division (A) of this section, a manager of a limited liability company who is a member or who is serving as the representative of a member owes to the limited liability company and the other members only the duties that would be owed by the member.

Added by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Committee Comment (2012)*

This section defines the default rules for the duties owed by a member or member's representative who is serving as a manager. It does not alter the duties owed by a member in the member's capacity as a member. This section determines whether the default rule for a particular manager will be found in § 1705.29 or § 1705.281; whichever section applies, its provisions will state all the fiduciary duties, subject only to modification as permitted by § 1705.081(B) or additional duties created by the articles or the operating agreement.

Division (A) establishes the rule that a member or a representative of a member who is appointed in writing and agrees in writing to serve as a manager owes the same duties as would be owed by any other manager. The general statement of those duties is in § 1705.29, but a manager's duties may be modified in writing within the limits set out in § 1705.081(B). When the writings required by division (A) of Section 1705.282 are not present, division (B) applies to set the default rule for the duties of the person serving as a manager. Under division (B), the default duties for a member or member's representative acting as a manager are the duties owed by the member. Those duties are set out in § 1705.281 but may be modified within the limits set out in § 1705.081(B). Variations of those duties are not required to be in writing.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.29 - Managers - powers and duties.

(A) If the operating agreement of a limited liability company provides for managers, then the business of the company shall be exercised by or under the direction of its managers, except to the extent applicable law or the operating agreement provides otherwise.

(B) If a manager's duties are not governed by division (B) of section 1705.282 of the Revised Code, then the only fiduciary duties a manager owes to the limited liability company are the duties to act in good faith, in a manner the manager reasonably believes to be in or not opposed to the best interests of the company, and with the care that an ordinarily prudent person in a similar position would use under similar circumstances.

(C) For purposes of division (B) of this section:

(1) A manager of a limited liability company shall not be found to have violated division (B) of this section unless it is proved, by clear and convincing evidence, in any action brought against the manager, including, but not limited to, an action involving or affecting a termination or potential termination of service to the company as a manager or service in any other position or relationship with the company, that the manager has not acted in good faith, in a manner the manager reasonably believes to be in or not opposed to the best interests of the company, or with the care that an ordinarily prudent person in a similar position would use under similar circumstances.

(2) A manager shall not be considered to be acting in good faith if the manager has knowledge concerning a particular matter that would cause reliance on information, opinions, reports, or statements that are prepared or presented by the persons described in section 1705.30 of the Revised Code to be unwarranted.

(3) Nothing in division (C) of this section limits relief available under section 1705.31 of the Revised Code.

(D) A manager of a limited liability company is liable in damages for any action that the manager takes or fails to take as a manager only if it is proved, by clear and convincing evidence, in a court with jurisdiction that the manager's action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to the company or undertaken with reckless disregard for the best interests of the company. Nothing contained in this division limits the relief available under section 1705.31 of the Revised Code. This division does not apply if and only to the extent that, at the time of the act or omission of a manager that is the subject of complaint, the articles of organization or the operating agreement of the company state by specific reference to this division that its provisions do not apply to the company.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-1994

Committee Comment (2012)*

The modifications to Division (B) clarify that the only fiduciary duties of a manager who is not subject to § 1705.282(B) are the duties set forth in Division (B) of this section. The other modification is to be clear that the standard of § 1705.29(B) only applies when the manager is not subject to the standard of § 1705.282(B). This change makes this section part of a set of provisions that define, by statute, all the fiduciary duties owed by members and managers. See §§ 1705.281, 1705.282 . If done in writing, the duties of this section may be modified within the limits set out in § 1705.081(B).

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.30 - Relying on information.

In performing his duties or exercising his authority, a member or manager of a limited liability company is entitled to rely on information, opinions, reports, or statements, including, but not limited to, financial statements and other financial data, that are prepared or presented by the following persons:

(A) One or more members, managers, officers, or employees of the company who the member or manager reasonably believes are reliable and competent in the matters prepared or presented;

(B) Counsel, public accountants, or other persons as to matters that the member or manager reasonably believes are within the person's professional or expert competence.

Effective Date: 07-01-1994



Section 1705.31 - Contracts involving members, managers, or officers.

(A) Unless otherwise provided in the operating agreement, the following apply:

(1) No contract, action, or transaction is void or voidable with respect to a limited liability company because it is between or affects the company and one or more of its members, managers, or officers, or because it is between or affects the company and any other person in which one or more of its members, managers, or officers are members, managers, directors, trustees, or officers or have a financial or personal interest, or because one or more interested members, managers, or officers participate in or vote at the meeting that authorizes the contract, action, or transaction, if any of the following applies:

(a) The material facts as to his or their relationship or interest and as to the contract, action, or transaction are disclosed or are known to the members or managers, and the members or managers, in good faith reasonably justified by those facts, authorize the contract, action, or transaction by the affirmative vote of a majority of the disinterested members or managers, even though the disinterested members or managers constitute less than a quorum of the members or managers.

(b) The material facts as to his or their relationship or interest and as to the contract, action, or transaction are disclosed or are known to the members entitled to vote on the contract, action, or transaction, and the contract, action, or transaction is specifically approved at a meeting of the members held for that purpose by the affirmative vote of the members entitled to exercise a majority of the voting power of the company held by persons not interested in the contract, action, or transaction.

(c) The contract, action, or transaction is fair to the company as of the time it is authorized or approved by the members or managers.

(2) Common or interested managers may be counted in determining the presence of a quorum at a meeting of the managers that authorize a contract, action, or transaction.

(3) Irrespective of any financial or personal interest of any member or manager, the members of a limited liability company by the affirmative vote of a majority of the voting power of the company if the management of the company is reserved to the members, or the managers of a limited liability company by the affirmative vote of a majority of those in office if the management of the company is not reserved to its members, have authority to establish reasonable compensation for services rendered to the company by its members, managers, and officers or may delegate that authority to one or more managers or officers. The reasonable compensation may include pension, disability, and death benefits.

(B) For purposes of this section:

(1) A member or manager is not an interested member or manager solely because the subject of a contract, action, or transaction may involve or affect a change in control of the limited liability company or his continuation as a member or manager of the limited company.

(2) "Action" means a resolution adopted by the members or managers of a limited liability company.

Effective Date: 07-01-1994



Section 1705.32 - Indemnifying manager, officer, employee, or agent.

(A) A limited liability company may indemnify or agree to indemnify any person who was or is a party, or who is threatened to be made a party, to any threatened, pending, or completed civil, criminal, administrative, or investigative action, suit, or proceeding, other than an action by or in the right of the company, because he is or was a manager, member, partner, officer, employee, or agent of the company or is or was serving at the request of the company as a manager, director, trustee, officer, employee, or agent of another limited liability company, corporation, partnership, joint venture, trust, or other enterprise. The company may indemnify or agree to indemnify a person in that position against expenses, including attorney's fees, judgments, fines, and amounts paid in settlement that actually and reasonably were incurred by him in connection with the action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the company and, in connection with any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent does not create of itself a presumption that the person did not act in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the company and, in connection with any criminal action or proceeding, a presumption that he had reasonable cause to believe that his conduct was unlawful.

(B) A limited liability company may indemnify or agree to indemnify any person who was or is a party or who is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the company to procure a judgment in its favor, because he is or was a manager, officer, employee, or agent of the company or is or was serving at the request of the company as a manager, member, partner, director, trustee, officer, employee, or agent of another limited liability company, corporation, partnership, joint venture, trust, or other enterprise. The company may indemnify or agree to indemnify a person in that position against expenses, including attorney's fees, that were actually and reasonably incurred by him in connection with the defense or settlement of the action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the company, except that an indemnification shall not be made in respect of any claim, issue, or matter as to which the person is adjudged to be liable for negligence or misconduct in the performance of his duty to the company unless and only to the extent that the court of common pleas or the court in which the action or suit was brought determines, upon application, that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnification for expenses that the court considers proper.

(C) To the extent that a manager, officer, employee, or agent of a limited liability company has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in division (A) or (B) of this section or has been successful in defense of any claim, issue, or matter in an action, suit, or proceeding referred to in those divisions, he shall be indemnified against expenses, including attorney's fees, that were actually and reasonably incurred by him in connection with the action, suit, or proceeding.

(D)

(1) Unless ordered by a court and subject to division (C) of this section, any indemnification under division (A) or (B) of this section shall be made by the limited liability company only as authorized in the specific case, upon a determination that indemnification of the manager, officer, employee, or agent is proper under the circumstances because he has met the applicable standard of conduct set forth in division (A) or (B) of this section. The determination shall be made in any of the following ways:

(a) By a majority vote of a quorum consisting of managers of the indemnifying company who were not and are not parties to or threatened to be made parties to the action, suit, or proceeding referred to in division (A) or (B) of this section;

(b) Whether or not a quorum as described in division (D)(1)(a) of this section is obtainable and if a majority vote of a quorum of disinterested managers so directs, in a written opinion by independent legal counsel other than an attorney, or a firm having associated with it an attorney, who has been retained by or who has performed services for the company or any person to be indemnified within the past five years;

(c) By the members;

(d) By the court of common pleas or the court in which the action, suit, or proceeding referred to in division (A) or (B) of this section was brought.

(2) Any determination made by the disinterested managers under division (D)(1)(a) of this section or by independent legal counsel under division (D)(1)(b) of this section shall be promptly communicated to the person who threatened or brought an action or suit by or in the right of the limited liability company under division (B) of this section. Within ten days after receipt of that notification, the person has the right to petition the court of common pleas or the court in which the action or suit was brought to review the reasonableness of the determination.

(E) The indemnification authorized by this section is not exclusive of and shall be in addition to any other rights granted to those seeking indemnification under the operating agreement, any other agreement, a vote of members or disinterested managers of the limited liability company, or otherwise, both as to action in their official capacities and as to action in another capacity while holding their offices or positions. The indemnification shall continue as to a person who has ceased to be a manager, officer, employee, or agent of the company and shall inure to the benefit of his heirs, executors, and administrators.

(F) A limited liability company may purchase and maintain insurance or furnish similar protection, including, but not limited to, trust funds, letters of credit, or self-insurance, for or on behalf of any person who is or was a manager, member, partner, officer, employee, or agent of the company or who is or was serving at the request of the company as a manager, director, trustee, officer, employee, or agent of another limited liability company, corporation, partnership, joint venture, trust, or other enterprise. The insurance or similar protection purchased or maintained for those persons may be for any liability asserted against them and incurred by them in any capacity described in this division or for any liability arising out of their status as described in this division, whether or not the company would have the power to indemnify them against that liability under this section. Insurance may be so purchased from or so maintained with a person in which the company has a financial interest.

(G) The authority of a limited liability company to indemnify persons pursuant to division (A) or (B) of this section does not limit the payment of expenses as they are incurred, in advance of the final disposition of an action, suit, or proceeding, or the payment of indemnification, insurance, or other protection that may be provided pursuant to division (E) or (F) of this section. Divisions (A) and (B) of this section do not create any obligation to repay or return payments made by the company pursuant to division (E) or (F) of this section.

(H) As used in this section, "limited liability company" includes all constituent limited liability companies in a consolidation or merger and the new or surviving entity. Any person who is or was a manager, officer, employee, or agent of a constituent limited liability company or who is or was a manager, officer, employee, or agent of a constituent limited liability company as a manager, director, trustee, officer, employee, or agent of another limited liability company, corporation, partnership, joint venture, trust, or other enterprise stands in the same position under this section with respect to the new or surviving entity as he would if he had served the new or surviving entity in the same capacity.

Effective Date: 07-01-1994



Section 1705.33 - Usury laws not applicable.

No domestic or foreign limited liability company and no person acting on its behalf shall interpose the defense or make the claim of usury in any action or proceeding upon or with reference to any obligation of that company. The notes, bonds, other evidences of indebtedness, mortgages, pledges, and deeds of trust of a limited liability company shall not be set aside, impaired, or adjudged invalid by reason of anything contained in any laws prohibiting or otherwise pertaining to usury or regulating interest rates.

Effective Date: 07-01-1994



Section 1705.34 - Holding and conveyance of property.

Real and personal property owned or purchased by a limited liability company shall be held and owned in the name of the company. Conveyance of that property shall be made in the name of the company.

Effective Date: 07-01-1994



Section 1705.35 - Execution of instruments and documents.

Instruments and documents providing for the acquisition, mortgage, or disposition of property of a limited liability company are valid and binding upon the company if the instruments or documents are executed by one or more members of the company or, if the management of the company has not been reserved to its members, by one or more of its managers.

Effective Date: 07-01-1994



Section 1705.36 - Merger or consolidation into domestic limited liability company.

(A) Pursuant to an agreement of merger, a domestic limited liability company and one or more additional domestic or foreign entities may be merged into a surviving domestic limited liability company. Pursuant to an agreement of consolidation, one or more domestic or foreign entities may be consolidated into a new domestic limited liability company. If any constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, the merger or consolidation also must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, both of the following:

(a) That one or more specified constituent domestic limited liability companies or other specified constituent domestic or foreign entities will be merged into a specified surviving domestic limited liability company. The name of the surviving limited liability company may be the same as or similar to that of any constituent corporation or constituent limited liability company.

(b) If management of the surviving domestic limited liability company is not reserved to its members, any changes in the managers of the surviving domestic limited liability company.

(3) In the case of a consolidation, all of the following:

(a) That the constituent domestic or foreign entities will be consolidated into a new domestic limited liability company. The name of the new limited liability company may be the same as or similar to that of any constituent corporation or constituent limited liability company.

(b) The operating agreement of the new domestic limited liability company or a provision that the written operating agreement of a specified constituent domestic or foreign limited liability company, a copy of which is attached to the consolidation agreement, with any amendments set forth in the agreement of consolidation, will be the operating agreement of the new domestic limited liability company;

(c) The name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new domestic limited liability company may be served;

(d) If management of the new domestic limited liability company is not reserved to its members, the names of the managers of the new domestic limited liability company or a provision that all of the managers of one or more specified constituent domestic or foreign limited liability companies will constitute the initial managers of the new domestic limited liability company.

(4) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists;

(5) The terms of the merger or consolidation, the mode of carrying the terms into effect, and the manner and basis of converting the interests in the constituent entities into, or substituting the interests in the constituent entities for, interests, shares, evidences of indebtedness, other securities, cash, rights, any other property, or any combination of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property of the surviving domestic limited liability company, of the new domestic limited liability company, or of any other entity. No conversion or substitution shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the surviving or new domestic limited liability company unable to pay its obligations as they become due in the usual course of its affairs.

(C) The agreement of merger or consolidation also may set forth any of the following:

(1) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate of merger or consolidation;

(2) A provision authorizing one or more of the constituent entities to abandon the proposed merger or consolidation prior to the filing of the certificate of merger or consolidation by action of the members of a constituent limited liability company or, if the management of a constituent limited liability company is not reserved to its members, of the managers of the constituent limited liability company, by action of the directors of a constituent corporation, or by action of the comparable representatives of any other constituent entity;

(3) In the case of a merger, any amendments to the operating agreement of the surviving domestic limited liability company, or a provision that the written operating agreement of a specified constituent limited liability company other than the surviving domestic limited liability company, with any amendments that are set forth in the agreement of merger, agreement will be the operating agreement of the surviving domestic limited liability company;

(4) A statement of, or a statement of the method of determining, the fair value of the assets to be owned by the surviving or new domestic limited liability company;

(5) The parties to the agreement of merger or consolidation in addition to the constituent entities;

(6) Any additional provision necessary or desirable with respect to the proposed merger or consolidation.

(D) To effect a merger or consolidation, the agreement of merger or consolidation shall be adopted by the managers of each constituent domestic limited liability company in which management is not reserved to its members and by the members of each constituent domestic limited liability company, other than the surviving domestic limited liability company in the case of a merger. The agreement of merger or consolidation also shall be adopted by or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists. In the case of a merger, the agreement of merger also shall be adopted or approved by the members of the surviving domestic limited liability company if either of the following conditions exists:

(1) The operating agreement of that company requires that the agreement of merger be adopted or approved by the members.

(2) The agreement of merger agreement makes any change to the operating agreement of that company or authorizes any action that, if the change were made or the action were authorized apart from the merger, the change or action would require adoption or approval by the members.

(E) Whether or not they are entitled to vote or act, all members of a constituent domestic limited liability company shall be given written notice of any meeting of the members of that company or of any proposed action by the members of that company when the meeting or action is to adopt or approve an agreement of merger or consolidation. The notice shall be given to the members in person or by mail at their addresses as they appear on the records of the constituent domestic limited liability company and, unless the operating agreement provides a shorter or longer period, shall be given not less than seven days and not more than sixty days before the date of the meeting or the effective date of the action. The notice shall be accompanied by a copy or summary of the material provisions of the agreement of merger or consolidation.

(F) For domestic limited liability companies in which management is not reserved to the members, the vote or action of the managers of a constituent domestic limited liability company that is required to adopt an agreement of merger or consolidation is the unanimous vote or action of the managers or any different number or proportion that the operating agreement provides. The vote or action of the members of a constituent domestic limited liability company that is required to adopt or approve an agreement of merger or consolidation is the unanimous vote or action of the members or any different number or proportion that the operating agreement provides. If the agreement of merger or consolidation would have an effect or authorize any action that under any applicable provision of law or the operating agreement could be effected or authorized only by or pursuant to a specified vote or action of members or of any class or group of members, the agreement of merger or consolidation also shall be adopted or approved by the same vote or action as would be required to effect that change or authorize that action.

(G) At any time before the filing of the certificate of merger or consolidation, the merger or consolidation may be abandoned by the managers of any constituent limited liability company, the directors of any constituent corporation, or the comparable representatives of any other constituent entity if the managers, directors, or other representatives are authorized to do so by the agreement of merger or consolidation or by the same vote or action as was required to adopt that agreement. The agreement of merger or consolidation may contain a provision authorizing the managers of any constituent limited liability company in which the management is not reserved to its members, the members of any constituent limited liability company, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption or approval of the agreement of merger or consolidation by the members of any constituent domestic limited liability company, the managers of a constituent domestic limited liability company in which the management is not reserved to its members are not authorized to amend the agreement of merger or consolidation to do any of the following:

(1) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or other property to be received by the members of the constituent domestic limited liability company in conversion of or in substitution for their interests;

(2) Alter or change any term of the operating agreement of the surviving or new domestic limited liability company, except for any alterations or changes that otherwise could be adopted by the managers of the surviving or new domestic limited liability company if its management is not reserved to its members;

(3) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the members of any class or group of members of the constituent domestic limited liability company.

Effective Date: 07-01-1994



Section 1705.361 - Conversion of another entity into domestic limited liability company.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic or foreign entity other than a domestic limited liability company may be converted into a domestic limited liability company. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converting entity exists.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, and the jurisdiction of formation of the converting entity;

(b) The articles of organization of the converted domestic limited liability company;

(c) The operating agreement of the converted domestic limited liability company or a provision that a written agreement of the converting entity, a copy of which is attached to the declaration of conversion, with any amendments set forth in the declaration of conversion, will be the operating agreement of the converted entity;

(d) If management of the converted entity is not reserved to its members, the names of the managers of the converted entity;

(e) All statements and matters required to be set forth in an instrument of conversion by the laws under which the converting entity exists;

(f) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting entity into, or substituting the interests or shares in the converting entity for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted company.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted company unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code;

(2) A provision authorizing the converting entity to abandon the proposed conversion by action of authorized representatives of the converting entity taken prior to the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting entity at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) At any time before the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code, the conversion may be abandoned by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

Effective Date: 10-12-2006



Section 1705.37 - Merger or consolidation into entity other than domestic limited liability company.

(A) Pursuant to an agreement of merger between the constituent entities as provided in this section, a domestic limited liability company and one or more additional domestic or foreign entities may be merged into a surviving entity other than a domestic limited liability company. Pursuant to an agreement of consolidation between the constituent entities as provided in this section, a domestic limited liability company and one or more additional domestic or foreign entities may be consolidated into a new entity other than a domestic limited liability company. The merger or consolidation must be permitted by the chapter of the Revised Code under which each constituent domestic entity exists and by the laws under which each foreign constituent entity exists.

(B) The agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent entities will be merged into a specified surviving foreign or domestic entity other than a domestic limited liability company;

(3) In the case of a consolidation, that one or more specified constituent entities will be consolidated into a new foreign or domestic entity other than a domestic limited liability company;

(4) If the surviving or new entity is a foreign limited liability company, all additional statements and matters, other than the name and address of the statutory agent, that would be required by section 1705.36 of the Revised Code if the surviving or new entity were a domestic limited liability company;

(5) The name and the form of entity of the surviving or new entity, which name may be the same as or similar to that of any constituent corporation or constituent limited liability company, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity;

(6) All additional statements and matters required to be set forth in the agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the laws under which the new entity is to exist;

(7) The consent of the surviving or new entity to be sued and served with process, notices, and demands in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any action or proceeding in this state to enforce against the surviving or new entity any obligation of any constituent domestic limited liability company or the rights of a dissenting member of any constituent domestic limited liability company;

(8) If the surviving or new entity is a foreign corporation that desires to transact business in this state as a foreign corporation, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state;

(9) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(10) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state.

(C) Consistent with the laws under which the surviving entity exists or the new entity is to exist, the agreement of merger or consolidation also may set forth any additional provisions permitted by the laws of any state under the laws of which any constituent entity exists.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be adopted by the managers and members of each constituent domestic limited liability company in the same manner and with the same notice to and vote or action of managers, members, or particular classes or groups of members as is required by section 1705.36 of the Revised Code. The agreement of merger or consolidation also shall be approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(E) At any time before the filing of the certificate of merger or consolidation, the merger or consolidation may be abandoned by the managers of any constituent limited liability company, the directors of any constituent corporation, or the comparable representatives of any other constituent entity if the managers, directors, or other representatives are authorized to do so by the agreement of merger or consolidation. The agreement of merger or consolidation may contain a provision authorizing the managers of any constituent limited liability company in which the management is not reserved to its members, the members of any constituent limited liability company, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement of merger or consolidation by the members of any constituent domestic limited liability company, the managers of a constituent domestic limited liability company in which the management is not reserved to its members are not authorized to amend the agreement of merger or consolidation to do any of the following:

(1) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or other property to be received by the members of the constituent domestic limited liability company in conversion of or in substitution for their interests;

(2) If the surviving or new entity is a limited liability company, alter or change any term of the operating agreement of the surviving or new limited liability company, except for any alterations or changes that otherwise could be adopted by the managers of the surviving or new limited liability company if its management is not reserved to its members;

(3) If the surviving or new entity is a corporation or any other entity other than a limited liability company, alter or change any term of the articles of incorporation or comparable instrument of the surviving or new corporation or other entity, except for alterations or changes that otherwise could be adopted by the directors or comparable representatives of the surviving or new corporation or other entity;

(4) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the members of any class or group of members of a constituent domestic limited liability company.

Effective Date: 07-01-1994



Section 1705.371 - Conversion of domestic limited liability company into another entity.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic limited liability company may be converted into a domestic or foreign entity other than a domestic limited liability company. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converted entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name of the domestic limited liability company that is being converted, the name of the entity into which the entity will be converted, the form of the converted entity, and the jurisdiction of formation of the converted entity;

(b) If the converted entity is a domestic entity, the complete terms of all documents required under the applicable chapter of the Revised Code to form the converted entity;

(c) If the converted entity is a foreign entity, all of the following:

(i) The complete terms of all documents required under the law of its formation to form the converted entity;

(ii) The consent of the converted entity to be sued and served with process in this state, and the irrevocable appointment of the secretary of state as the agent of the converted entity to accept service of process in this state to enforce against the converted entity any obligation of the converting company or to enforce the rights of a dissenting member of the converting company;

(iii) If the converted entity desires to transact business in this state, the information required to qualify or be licensed under the applicable chapter of the Revised Code.

(d) All other statements and matters required to be set forth in the declaration of conversion by the applicable chapter of the Revised Code if the converted entity is a domestic entity, or by the laws under which the converted entity will be formed, if the converted entity is a foreign entity;

(e) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting company into, or substituting the interests in the converting company for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted entity.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code;

(2) A provision authorizing the converting company to abandon the proposed conversion by action of the members or managers of the converting company taken prior to the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting company at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting company;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) The members of the converting domestic limited liability company and, if management is not reserved to its members, the managers of the converting entity must adopt the declaration of conversion in order to effect the conversion.

(E)

(1) All members, whether or not they are entitled to vote or act, shall be given written notice of any meeting of members or of any proposed action by members, which meeting or action is to adopt a declaration of conversion. The notice shall be given to the members either as provided in writing in the operating agreement or by mail at the members' addresses as they appear on the records of the company, or in person. Unless the operating agreement provides a shorter or longer period, notice described in division (E)(1) of this section shall be given not less than seven and not more than sixty days before the meeting or the effective date of the action.

(2) The notice described in division (E)(1) of this section shall be accompanied by a copy or a summary of the material provisions of the declaration of conversion.

(F) The unanimous vote or action by the members of a converting company, or a different number or proportion as provided in writing in the operating agreement, is required to adopt a declaration of conversion.

If the declaration of conversion would have an effect or authorize any action that under any applicable provision of law or the operating agreement could be effected or authorized only by or pursuant to a specified vote or action of the members, or of any class or group of members, the declaration of conversion also must be adopted or approved by the same vote or action as would be required to effect that change or to authorize that action.

(G)

(1) At any time before the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code, the conversion may be abandoned by all of the members of the converting company or by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(2) The declaration of conversion may contain a provision authorizing less than all of the members to amend the declaration of conversion at any time before the filing of the certificate of conversion pursuant to section 1705.381 of the Revised Code, except that, after the adoption of the declaration of conversion by the members, less than all of the members are not authorized to amend the declaration of conversion to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash rights, or any other property to be received by the members of the converting company in conversion of, or substitution for, their interests;

(b) Alter or change any term of the organizational documents of the converted entity except for alterations or changes that are adopted with the vote or action of the persons the vote or action of which would be required for the alteration or change after the conversion;

(c) Alter or change any other terms and conditions of the declaration of conversion if any of the alterations or changes, alone or in the aggregate, materially and adversely would affect the members or any class or group of members of the converting company.

Effective Date: 10-12-2006



Section 1705.38 - Certificate of merger or consolidation.

(A) Upon the adoption by each constituent entity of an agreement of merger or consolidation pursuant to section 1705.36 or 1705.37 of the Revised Code, a certificate of merger or consolidation shall be filed with the secretary of state that is signed by a manager of each constituent limited liability company in which the management is not reserved to its members, by at least one member of each other constituent limited liability company, by at least one general partner of each constituent partnership, and by an authorized representative of each other constituent entity. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) A statement that each constituent entity has complied with all of the laws under which it exists and that the laws permit the merger or consolidation;

(c) The name and mailing address of the person or entity that is to provide, in response to any written request made by a shareholder, partner, or other equity holder of a constituent entity, a copy of the agreement of merger or consolidation;

(d) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of each constituent entity and the office held or the capacity in which the representative is acting;

(f) A statement that the agreement of merger or consolidation is authorized on behalf of each constituent entity and that the persons who signed the certificate on behalf of each entity are authorized to do so;

(g) In the case of a merger, a statement that one or more specified constituent entities will be merged into a specified surviving entity or, in the case of a consolidation, a statement that the constituent entities will be consolidated into a new entity;

(h) In the case of a merger, if the surviving entity is a foreign entity not licensed to transact business in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served;

(i) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new entity may be served.

(2) In the case of a consolidation into a new domestic corporation, limited liability company, or limited partnership, the articles of incorporation, the articles of organization, or the certificate of limited partnership of the new domestic entity shall be filed with the certificate of merger or consolidation.

(3) In the case of a merger into a domestic corporation, limited liability company, or limited partnership, any amendments to the articles of incorporation, articles of organization, or certificate of limited partnership of the surviving domestic entity shall be filed with the certificate of merger or consolidation.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign corporation, limited liability company, or limited partnership, the certificate of merger or consolidation shall be accompanied by the information required by division (B)(8), (9), or (10) of section 1705.37 of the Revised Code.

(5) If a foreign or domestic corporation licensed to transact business in this state is a constituent entity and the surviving or new entity resulting from the merger or consolidation is not a foreign or domestic corporation that is to be licensed to transact business in this state, the certificate of merger or consolidation shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code, with respect to each domestic constituent corporation, and by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code, with respect to each foreign constituent corporation licensed to transact business in this state.

(C) If any constituent entity in a merger or consolidation is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, there also shall be filed in the proper office all documents that are required to be filed in connection with the merger or consolidation by the laws of that state or by that chapter.

(D) Upon the filing of a certificate of merger or consolidation and other filings as described in division (C) of this section or at any later date that the certificate of merger or consolidation specifies, the merger or consolidation is effective.

(E)

(1) Upon request and payment of the fee specified in division (D) of section 111.16 of the Revised Code, the secretary of state shall furnish the secretary of state's certificate setting forth all of the following:

(a) The name and form of entity of each constituent entity and the states under the laws of which each constituent entity existed prior to a merger or consolidation;

(b) The name and the form of entity of the surviving or new entity and the state under the laws of which the surviving entity exists or the new entity is to exist;

(c) The date of the filing of the certificate of merger or consolidation in the secretary of state's office;

(d) The effective date of the merger or consolidation.

(2) The certificate of the secretary of state or a copy of a certificate of merger or consolidation that has been certified by the secretary of state may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the record of deeds for that county. For that recording, the county recorder shall charge and collect the same fees as for recording a deed.

Effective Date: 06-06-2001



Section 1705.381 - Filing of certificate of conversion - effective date.

(A) Upon the adoption of a declaration of conversion pursuant to section 1705.361 or 1705.371 of the Revised Code, or at a later time as authorized by the declaration of conversion, a certificate of conversion that is signed by an authorized representative of the converting entity shall be filed with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of conversion shall set forth all of the following:

(a) The name and the form of entity of the converting entity and the state under the laws of which the converting entity exists;

(b) A statement that the converting entity has complied with all of the laws under which it exists and that those laws permit the conversion;

(c) The name and mailing address of the person or entity that is to provide a copy of the declaration of conversion in response to any written request made by a shareholder, partner, or member of the converting entity;

(d) The effective date of the conversion, which date may be on or after the date of the filing of the certificate pursuant to this section;

(e) The signature and title of the representative or representatives authorized to sign the certificate on behalf of the converting entity;

(f) A statement that the declaration of conversion is authorized on behalf of the converting entity and that each person signing the certificate on behalf of the converting entity is authorized to do so;

(g) The name and the form of the converted entity and the state under the laws of which the converted entity will exist;

(h) If the converted entity is a foreign entity that will not be licensed in this state, the name and address of the statutory agent upon whom any process, notice or demand may be served.

(2) In the case of a conversion into a new domestic corporation, limited liability company, limited partnership, or other partnership, any organizational document that would be filed upon the creation of the converted entity shall be filed with the certificate of conversion.

(3) If the converted entity is a foreign entity that desires to transact business in this state, the certificate of conversion shall be accompanied by the information required by division (B)(8), (9), or (10) of section 1705.37 of the Revised Code.

(4) If a foreign or domestic corporation licensed to transact business in this state is the converting entity, the certificate of conversion shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code with respect to a converting domestic corporation or by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code with respect to a foreign corporation.

(C) If the converting entity or the converted entity is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, all documents required to be filed in connection with the conversion by the laws of that state or that chapter shall be filed in the proper office.

(D) Upon the filing of a certificate of conversion and other filings required by division (C) of this section or at any later date that the certificate of conversion specifies, the conversion is effective, subject to the limitation that no conversion will be effective if there are reasonable grounds to believe that the conversion would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth all of the following:

(1) The name and form of entity of the converting entity and the state under the laws of which it existed prior to the conversion;

(2) The name and the form of entity of the converted entity and the state under the law of which it will exist;

(3) The date of filing of the certificate of conversion with the secretary of state and the effective date of the conversion.

(F) The certificate of the secretary of state, or a copy of the certificate of conversion certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For the recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 10-12-2006



Section 1705.39 - Conditions following merger or consolidation.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity, other than the surviving entity in a merger, ceases, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the members, managers, officers, directors, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver the instruments and do the acts. For these purposes, the existence of the constituent entities and the authority of their respective members, managers, officers, directors, or other representatives is continued notwithstanding the merger or consolidation.

(2) In the case of a consolidation, the new entity exists when the consolidation becomes effective. If the new entity is a domestic limited liability company, the written operating agreement contained in or provided for in the agreement of consolidation shall be its original operating agreement.

(3) In the case of a merger in which the surviving entity is a limited liability company, except as otherwise provided in the agreement of merger, the written operating agreement of the surviving limited liability company that is in effect immediately prior to the time that the merger becomes effective shall be its operating agreement after the merger.

(4) The surviving or new entity possesses all of the following, and all of the following are vested in the surviving or new entity without further act or deed:

(a) Except to the extent limited by mandatory provisions of applicable law, the following:

(i) All assets and property of every description of each constituent entity and every interest in the assets and property of each constituent entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in any constituent entity shall not revert or in any way be impaired by reason of the merger or consolidation.

(ii) The rights, privileges, immunities, powers, franchises, and authority of each constituent entity, whether of a public or private nature.

(b) All obligations belonging to or due to each constituent entity.

(5) The surviving or new entity is liable for all of the obligations of each constituent entity, including liability to dissenting members, dissenting partners, dissenting shareholders, or other dissenting equity holders. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment with right of appeal as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in place of any constituent entity in an action or proceeding of that nature.

(6) All rights of creditors of each constituent entity are preserved unimpaired. All liens on the property of any constituent entity are preserved unimpaired but only on the property that was affected by the respective liens immediately prior to the effective date of the merger or consolidation. If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, then the former general partner shall have no liability for any obligation incurred after the merger or consolidation except to the extent that a former creditor of the constituent partnership in which the former general partner was a partner extends credit to the surviving or new entity reasonably believing that the former general partner continued as a general partner of the surviving or new entity.

(B) If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, the provisions of division (B) of section 1782.434 of the Revised Code shall apply.

(C) In the case of a merger of a constituent domestic limited liability company into a foreign surviving limited liability company, corporation, or limited partnership that is not licensed or registered to transact business in this state or in the case of a consolidation of a constituent domestic limited liability company into a new foreign limited liability company, corporation, or limited partnership, if the surviving or new entity intends to transact business in this state and the certificate of merger or consolidation is accompanied by the information described in division (B)(4) of section 1705.38 of the Revised Code, then, on the effective date of the merger or consolidation, the surviving or new entity shall be considered to have complied with the requirements for procuring a license to transact business in this state as a foreign corporation or the requirements for registration to transact business in this state as a foreign limited liability company or limited partnership, whichever applies. A copy of the certificate of merger or consolidation certified by the secretary of state constitutes the application for registration prescribed for a foreign limited liability company or foreign limited partnership and the license certificate prescribed for a foreign corporation.

(D) Any action to set aside any merger or consolidation on the ground of noncompliance with any section of the Revised Code applicable to the merger or consolidation shall be brought within ninety days after the effective date of the merger or consolidation or forever be barred.

(E) In the case of an entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the other state under which that entity exists or of the other state in which that entity has property.

Effective Date: 07-01-1994



Section 1705.391 - Legal effect of conversion - action to set aside.

(A) Upon a conversion becoming effective, all of the following apply:

(1) The converting entity is continued in the converted entity.

(2) The converted entity exists, and the converting entity ceases to exist.

(3) The converted entity possesses both of the following, and both of the following continue in the converted entity without any further act or deed:

(a) Except to the extent limited by the requirements of applicable law, both of the following:

(i) All assets and property of every description of the converting entity and every interest in the assets and property of the converting entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in the converting entity does not revert or in any way is impaired by reason of the conversion.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or a private nature, of the converting entity.

(b) All obligations belonging or due to the converting entity.

(4) All the rights of creditors of the converting entity are preserved unimpaired, and all liens upon the property of the converting entity are preserved unimpaired. If a general partner of a converting partnership is not a general partner of the entity resulting from the conversion, then the former general partner has no liability for any obligation incurred after the conversion except to the extent that a former creditor of the converting partnership in which the former general partner was a general partner extends credit to the converted entity reasonably believing that the former general partner continues as a general partner of the converted entity.

(B) In the case of a conversion into a foreign corporation, limited liability company, or partnership that is not licensed or registered to transact business in this state, if the converted entity intends to transact business in this state, and the certificate of conversion is accompanied by the information described in division (B)(4) of section 1705.38 of the Revised Code, then on the effective date of the conversion, the converted entity is considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership as the case may be. In such a case, a copy of the certificate of conversion certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company, foreign limited partnership, or foreign limited liability partnership.

(C) Any action to set aside any conversion on the ground that any section of the Revised Code applicable to the conversion has not been complied with shall be brought within ninety days after the effective date of the conversion or is forever barred.

(D) In the case of a converting or converted entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under which that entity exists or in which it has property.

Effective Date: 10-12-2006



Section 1705.40 - Dissenting members entitled to relief.

Unless otherwise provided in writing in the operating agreement of a constituent domestic limited liability company, the following are entitled to relief as dissenting members as provided in section 1705.41 of the Revised Code:

(A) Members of a domestic limited liability company that is being merged or consolidated into a surviving or new domestic or foreign entity pursuant to section 1705.36 or 1705.37 of the Revised Code;

(B) In the case of a merger into a domestic limited liability company, members of the surviving domestic limited liability company who, under section 1705.36 of the Revised Code, are entitled to vote or act on the adoption or approval of the agreement of merger, but only as to the membership interests entitling them to so vote or act;

(C) Members of a domestic limited liability company that is being converted pursuant to section 1705.371 of the Revised Code.

Effective Date: 07-01-1994; 10-12-2006



Section 1705.41 - Dissenting members - compliance with section - fair cash value of membership interest.

(A) A member of a domestic limited liability company is entitled to relief as a dissenting member as described in section 1705.40 of the Revised Code only in compliance with this section.

(B) If a proposal of merger , consolidation , or conversion is to be submitted to the members of a domestic limited liability company at a meeting, a dissenting member must be a member and a record holder of the membership interests as to which the dissenting member seeks relief as of the date fixed for the determination of members entitled to notice of the meeting, and those membership interests must not have been voted in favor of the proposal. Not later than ten days after the date on which the vote on the proposal was taken at the meeting of the members, the dissenting member shall deliver to the company a written demand for payment to the dissenting member of the fair cash value of the membership interests as to which the dissenting member seeks relief. The demand shall state the address of the dissenting member, the number and class of the membership interests, and the amount claimed by the dissenting member as the fair cash value of the membership interests.

(C) If the proposal of merger , consolidation , or conversion is to be submitted to the members of a domestic limited liability company for their written approval or other action without a meeting, a dissenting member must be a member and a record holder of the membership interests as to which the dissenting member seeks relief as of the date that the written request for approval or other action is sent to the members entitled to act or otherwise approve the proposal, and the dissenting member must not have indicated the dissenting member's approval of the proposal in the dissenting member's capacity as record holder of the membership interests. Not later than fifteen days after the date on which the request for approval or other action was mailed to the members, the dissenting member shall deliver to the company a written demand for payment to the dissenting member of the fair cash value of the membership interests as to which the dissenting member seeks relief. The demand shall state the address of the dissenting member, the number and class of the membership interests, and the amount claimed by the dissenting member as the fair cash value of the membership interests.

(D) A written demand for payment of the fair cash value of membership interests that is served on a domestic limited liability company under this section constitutes service on the surviving or new entity resulting from the merger or consolidation or on the entity resulting from a conversion, whether the demand is served before, on, or after the effective date of the merger , consolidation, or conversion.

(E)

(1) If the membership interests as to which a dissenting member seeks relief are represented by certificates and if the domestic limited liability company sends to the dissenting member at the address specified in the dissenting member's demand for payment of the fair cash value of those interests a request for the certificates representing those interests, the dissenting member shall deliver the requested certificates to the company within fifteen days from the date on which the request is sent to the dissenting member so that the company may endorse a legend on the certificates to the effect that a demand for the fair cash value of those membership interests has been made. The company promptly shall return the endorsed certificates to the dissenting member.

At the option of the company, the failure of the dissenting member to deliver the certificates as described in this division shall terminate the dissenting member's rights as a dissenting member. If exercised, the option shall be exercised by a written notice sent to the dissenting member within twenty days after the lapse of the fifteen-day period described in this division, unless a court for good cause shown otherwise directs.

If membership interests represented by a certificate on which a legend has been endorsed under this division are transferred, each new certificate issued for the membership interests shall bear a similar legend and the name of the original dissenting holder of the membership interests.

(2) Upon receiving from a dissenting member a demand for payment of the fair cash value of membership interests that are not represented by a certificate, a domestic limited liability company shall make an appropriate notation of the demand in its records. If uncertificated membership interests for which payment has been demanded are to be transferred, any writing sent to evidence the transfer shall bear the legend required for certificated membership interests as described in division (E)(1) of this section.

(3) A transferee of membership interests who receives a certificate endorsed with a legend as described in division (E)(1) of this section and a transferee of uncertificated membership interests with respect to which a notation has been made as described in division (E)(2) of this section acquires only the rights in the domestic limited liability company that the original dissenting member had immediately after the serving of the demand for payment of the fair cash value of the membership interests.

(4) A request for certificates under division (E)(1) of this section by a domestic limited liability company is not an admission by it that the member is entitled to relief under this section.

(F) Unless the operating agreement of the domestic limited liability company in which the dissenting member was a member provides a reasonable basis for determining and paying the fair cash value of the membership interests as to which the dissenting member seeks relief or unless that company and the dissenting member have come to an agreement on the fair cash value of those interests, within three months after the service of the demand for payment of the fair cash value of those interests, the dissenting member, that company, or the surviving or new entity may file a complaint under section 1705.42 of the Revised Code.

The complaint shall be filed in the court of common pleas of the county in which the principal office of the limited liability company that issued the membership interest is located or was located when the proposal for merger , consolidation, or conversion was adopted or approved by the members of that company. Within three months after the service of the demand for payment of the fair cash value of the membership interests of the dissenting member, other dissenting members may join as plaintiffs or may be joined as defendants in the proceeding described in section 1705.42 of the Revised Code, and any two or more proceedings commenced by dissenting members may be consolidated.

(G) The right of a dissenting member to receive the fair cash value for the membership interests as to which the dissenting member seeks relief, the obligation of the dissenting member to sell those interests, the right of the domestic limited liability company to purchase those interests, and the obligation of the company to pay the fair cash value for those interests terminate if any of the following applies:

(1) Unless the company waives the failure, the dissenting member fails to comply with this section.

(2) The company abandons the merger , consolidation, or conversion or is finally enjoined or prevented from carrying it out, or the members rescind their adoption or approval of the merger , consolidation, or conversion.

(3) The dissenting member withdraws the dissenting member's demand for payment of the fair cash value of the membership interests with the consent of the company.

(4) All of the following apply:

(a) The operating agreement of the domestic limited liability company in which the dissenting member was a member does not provide a reasonable basis for determining and paying the dissenting member the fair cash value of the dissenting member's membership interests.

(b) The company and the dissenting member have not agreed upon the fair cash value of the membership interests.

(c) Neither the dissenting member nor the company has filed, joined, or been joined in a complaint under division (F) of this section within the three-month period provided in that division.

(H) Unless otherwise provided in the operating agreement of the domestic limited liability company in which the dissenting member was a member, from the time that the dissenting member delivers the demand for payment of the fair cash value of the membership interests as to which the dissenting member seeks relief until the termination of the rights and obligations arising from that demand or the purchase of those interests by the company, all other rights accruing from those interests, including voting or distribution rights, are suspended. If, during the suspension, any distribution is paid in money upon membership interests of the class of those interests or any dividend, distribution, or interest is paid in money upon any securities issued in extinguishment of or in substitution for those interests, an amount equal to the dividend, distribution, or interest that, except for the suspension, would have been payable upon those interests or those securities shall be paid to the record holder of those interests or securities as a credit upon the fair cash value of those interests. If the right to receive the fair cash value of those interests is terminated other than by the purchase of those interests by the company, all rights of the dissenting member shall be restored and all distributions that, except for the suspension, would have been made shall be made to the record holder of those interests at the time of termination.

Effective Date: 07-01-1994; 10-12-2006



Section 1705.42 - Complaint for relief - payment of fair cash value.

(A)

(1) When authorized by division (F) of section 1705.41 of the Revised Code, a dissenting member of a domestic limited liability company may file a complaint for the relief described in this section. The complaint shall contain a brief statement of the relevant facts, including the vote or action by the members of that company pertaining to the merger , consolidation, or conversion and the facts entitling the dissenting member to the relief described in this section, and a demand for that relief. When authorized by division (F) of section 1705.41 of the Revised Code, the company, or a surviving or new entity or converted entity, also may file a complaint under this section. Notwithstanding the Rules of Civil Procedure, no answer to a complaint filed under this section is required.

(2) Upon the filing of the complaint and upon motion of the complainant, the court shall enter an order that fixes a date for a hearing on the complaint and that requires the service of a copy of the complaint and a notice of its filing and the date for the hearing on the defendants in the manner prescribed in the Rules of Civil Procedure for the service of process. On the date fixed for the hearing or any adjournment of the hearing, the court shall determine from the complaint and from all evidence submitted at the hearing by the parties whether the dissenting member is entitled to be paid the fair cash value of any membership interests and, if the dissenting member is to be so paid, the number and class of those interests. If the court finds that the dissenting member is to be so paid, it may appoint one or more persons as appraisers to receive evidence as to the fair cash value and to make recommendations to the court relative to the amount of the fair cash value. The appraisers shall have the power and authority that the court specifies in the order of appointment, and the court shall fix reasonable compensation for their services.

After receiving the recommendations of any appointed appraisers or if appraisers are not appointed, the court shall make findings as to the fair cash value of the membership interests and render judgment against the limited liability company for the payment of that fair cash value and interest at the rate and from the date that the court considers equitable. The costs of the proceeding, including reasonable compensation to any appraisers as fixed by the court, shall be assessed or apportioned as the court considers equitable.

(3) The proceeding described in this section is a special proceeding, and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. If, during the pendency of any proceeding described in this section, an action or proceeding is commenced to enjoin or otherwise prevent the carrying out of the merger or consolidation or other action as to which the member has dissented, the proceeding commenced under this section shall be stayed until the final determination of the other action or proceeding.

(4) Unless division (G) of section 1705.41 of the Revised Code is applicable, the fair cash value of the membership interests that is agreed upon by the dissenting member and the limited liability company or fixed by a court in a proceeding under this section shall be paid within thirty days after the later of the final determination of the fair cash value in a proceeding under this section or the date of the consummation of the merger , consolidation, or conversion. Upon the occurrence of the later event, payment of the fair cash value shall be made to those entitled to the payment as follows:

(a) Immediately to the holders of uncertificated membership interests;

(b) Upon and simultaneously with the surrender to the limited liability company of certificates representing the membership interests to the holders of certificated membership interests.

(B) If the proposal of merger , consolidation , or conversion was submitted to the members of a domestic limited liability company at a meeting, the fair cash value of the membership interests as to any of those members that seek relief shall be determined as of the day before the day on which the vote on the proposal was taken. If the proposal of merger , consolidation , or conversion was submitted to the members of a domestic limited liability company for written approval or other action without a meeting, the fair cash value of the membership interests as to which those members seek relief shall be determined as of the day before the day on which the request for approval or other action was sent.

The fair cash value of a membership interest for purposes of this section is the amount that a willing seller who is under no compulsion to sell would be willing to accept and that a willing buyer who is under no compulsion to purchase would be willing to pay, but the fair cash value paid to any member shall not exceed the amount specified in the demand for payment of that member. In computing the fair cash value of a membership interest, any appreciation or depreciation in market value resulting from the merger , consolidation, or conversion shall be excluded.

Effective Date: 07-01-1994; 10-12-2006



Section 1705.43 - Dissolution of company.

(A) A limited liability company organized under this chapter shall be dissolved upon the occurrence of any of the following events:

(1) The expiration of the period, if any, fixed by the operating agreement or articles of organization for the duration of the company;

(2) One or more events specified in writing in the operating agreement as causing the dissolution of the company;

(3) The unanimous written agreement of all members to dissolve the company;

(4) Except as provided in division (C) of this section, the withdrawal of a member of the company, unless the business of the company is continued by the consent of all of the remaining members or under a right to continue the company that is stated in writing in the operating agreement;

(5) Upon entry of a decree of judicial dissolution under section 1705.47 of the Revised Code.

(B) Following the occurrence of any of the events of dissolution specified in this section, the limited liability company shall deliver to the secretary of state for filing a certificate of dissolution on a form that is prescribed by the secretary of state and that includes the name of the company and the effective date of its dissolution.

(C) If the company was formed on or after the effective date of this amendment, or the company was formed prior to the effective date of this amendment and its articles or operating agreement are amended to specifically state that this division applies to the company, the withdrawal of a member of the company shall not cause the dissolution of the company except as may be provided in the operating agreement.

Effective Date: 12-03-1999



Section 1705.44 - Winding up of affairs.

Except as otherwise provided in the operating agreement, the members of a dissolved limited liability company who have not wrongfully dissolved the company, a liquidating trustee selected by those members, or, if the management of the company has not been reserved to its members, its managers may wind up the affairs of the company. Upon application of any member of a dissolved limited liability company or his legal representative or assignee, the court of common pleas may wind up the affairs of the company or may cause its affairs to be wound up by a liquidating trustee appointed by the court.

Effective Date: 07-01-1994



Section 1705.45 - Authority of persons winding up.

(A) A dissolved limited liability company continues its existence until the winding up of its affairs is completed. In the name of and on behalf of the company, the persons winding up its affairs may do any of the following:

(1) If authorized by the operating agreement, continue the business of the company in order to maximize its value as a going concern for eventual sale;

(2) Collect the assets of the company and gradually settle and close its business;

(3) Dispose of and convey the property of the company that will not be distributed in kind to its members;

(4) Discharge or make reasonable provision for the liabilities of the company;

(5) Distribute to the members any remaining assets of the company;

(6) Do every other act necessary to wind up and liquidate the business and affairs of the company.

(B) Dissolution of a limited liability company does not do any of the following:

(1) Transfer title to the assets of the company;

(2) Prevent commencement of a proceeding by or against the company in its name;

(3) Abate or suspend a proceeding pending by or against the company on the date of dissolution;

(4) Terminate the authority of the statutory agent of the company;

(5) Unless otherwise provided in the operating agreement, terminate the authority of any manager, officer, or other agent of the company;

(6) Unless the terms of the contract otherwise provide, terminate any contractual rights or obligations of the company.

Effective Date: 07-01-1994



Section 1705.46 - Distributing assets - paying claims and obligations.

(A) Upon the winding up of a limited liability company and the liquidation of its assets, the assets shall be distributed in the following order:

(1) To the extent permitted by law, to members who are creditors and other creditors in satisfaction of liabilities of the company other than liabilities for distributions to members;

(2) Except as otherwise provided in the operating agreement, to members and former members in satisfaction of liabilities for distributions to members;

(3) Except as otherwise provided in the operating agreement, to members as follows:

(a) First, for the return of their contributions;

(b) Second, with respect to their membership interests.

(B) A limited liability company that is winding up its affairs and liquidating its assets shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional, or unmatured claims and obligations that are known to the company and all claims and obligations that are known to the company but with respect to which the claimant or obligee is unknown. If there are sufficient assets, the claims and obligations shall be paid in full or any provision to pay them shall be made in full. If there are insufficient assets, the claims and obligations shall be paid or provided for according to their priority, and claims and obligations of equal priority shall be paid ratably to the extent of the assets available for their payment. Unless otherwise provided in the operating agreement, any remaining assets shall be distributed as provided in division (A) of this section.

Effective Date: 07-01-1994



Section 1705.47 - Dissolution by tribunal.

On application by a member of a limited liability company, the tribunal may declare a limited liability company dissolved, and the limited liability company's business shall be wound up upon the occurrence of any of the following events:

(A) An event that makes it unlawful for all or substantially all of the business of the limited liability company to be continued, but a cure of illegality within ninety days after notice to the limited liability company of the event is effective retroactively to the date of the event for purposes of this section;

(B) A determination by the tribunal that any of the following is true:

(1) The economic purpose of the limited liability company is likely to be unreasonably frustrated.

(2) Another member has engaged in conduct relating to the limited liability company's business that makes it not reasonably practicable to carry on the business with that member.

(3) It is not otherwise reasonably practicable to carry on the limited liability company's business in conformity with the operating agreement.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 07-01-1994

Committee Comment (2012)*

The modifications to this section expand the circumstances that will permit a tribunal to dissolve a limited liability company and cause a winding up of its business. The expansion is based on the comparable provision of Ohio's partnership law in § 1776.61(D) and (E).

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee



Section 1705.48 - Personal liability.

Except as otherwise provided by this chapter or any other provision of the Revised Code, including, but not limited to, sections 3734.908, 5739.33, 5743.57, 5747.07, and 5753.02 of the Revised Code, all of the following apply:

(A) The debts, obligations, and liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts, obligations, and liabilities of the limited liability company.

(B) Neither the members of the limited liability company nor any managers of the limited liability company are personally liable to satisfy any judgment, decree, or order of a court for, or are personally liable to satisfy in any other manner, a debt, obligation, or liability of the company solely by reason of being a member or manager of the limited liability company.

(C) Nothing in this chapter affects any personal liability of a member of a limited liability company or any manager of a limited liability company for the member's or manager's own actions or omissions.

(D) This chapter does not affect any statutory or common law of this or another state that pertains to the relationship between an individual who renders a professional service and a recipient of that service, including, but not limited to, any contract or tort liability arising out of acts or omissions committed or omitted during the course of rendering the professional service.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-1994



Section 1705.49 - Member commencing action on behalf of company.

A member of a limited liability company in which the management is not reserved to its members may commence an action on behalf of the company to recover a judgment in its favor if the managers of the company with authority to commence the action have refused to do so or if an effort to cause those managers to commence the action is not likely to succeed.

Effective Date: 07-01-1994



Section 1705.50 - Plaintiff's status as member.

In a derivative action commenced pursuant to section 1705.49 of the Revised Code, the plaintiff shall be a member at the time of bringing the action. The plaintiff shall also have been a member at the time of the transaction of which he complains unless his status as a member devolved upon him by operation of law or pursuant to the operating agreement from a person who was a member at the time of the transaction.

Effective Date: 07-01-1994



Section 1705.51 - Complaint in derivative action.

In a derivative action commenced pursuant to section 1705.49 of the Revised Code, the complaint shall set forth with particularity the effort of the plaintiff to secure commencement of the action by the managers or the reasons for not making the effort.

Effective Date: 07-01-1994



Section 1705.52 - Dividing proceeds.

If a derivative action commenced pursuant to section 1705.49 of the Revised Code is successful in whole or in part or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of the action or a claim in the action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the company the remainder of the proceeds received by him.

Effective Date: 07-01-1994



Section 1705.53 - Laws governing foreign limited liability company.

Subject to any contrary provisions of the Ohio Constitution, the laws of the state under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its members. A foreign limited liability company may not be denied a certificate of registration as a foreign limited liability company in this state because of any difference between the laws of the state under which it is organized and the laws of this state. However, a foreign limited liability company that applies for registration under this chapter to render a professional service in this state, as a condition to obtaining and maintaining a certificate of registration, shall comply with the requirements of division (C) of section 1705.04 of the Revised Code and shall comply with the requirements of Chapters 4703. and 4733. of the Revised Code if the kinds of professional services authorized under those chapters are to be rendered or with the requirements of Chapters 4723., 4725., 4729., 4731., 4732., 4734., and 4755. of the Revised Code if a combination of the professional services of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code are to be rendered.

Effective Date: 03-22-1999; 04-06-2007; 2007 SB33 08-22-2007



Section 1705.54 - Application for registration.

(A) Before transacting business in this state, a foreign limited liability company shall register with the secretary of state. The company shall register by submitting to the secretary of state an application for registration as a foreign limited liability company. The application shall be on a form that is prescribed by the secretary of state, be signed by an authorized representative of the company, and set forth all of the following:

(1) The name of the company and, if different, the name under which it is registered or organized in the state of its organization;

(2) The state in which it was organized and the date of its formation;

(3) The name and address of an agent for service of any process, notice, or demand on the company. The appointed agent shall be an individual who is a resident of this state, a domestic corporation, or a foreign corporation that has a place of business and is authorized to do business in this state.

(4) A statement that the secretary of state is appointed the agent of the company for service of any process, notice, or demand on the company if an agent is not appointed as described in division (A)(3) of this section or if an agent is appointed pursuant to that division but the authority of that agent has been revoked or the agent cannot be found or served after the exercise of reasonable diligence;

(5) An address to which interested persons may direct requests for copies of the articles of organization, operating agreement, bylaws, or other charter documents of the company.

(B) Upon receipt of an application for registration as a foreign limited liability company and the filing fee required by law, the secretary of state shall accept the application for filing and shall make a copy of the application for the secretary of state's records by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the company or its representative.

(C) Upon being filed in accordance with division (B) of this section, an application for registration as a foreign limited liability company shall be deemed to be the certificate of registration of the applicant as a foreign limited liability company authorized to transact business in this state.

Effective Date: 07-29-1998



Section 1705.55 - Certificate of correction of registration application.

(A) If any statement in an application for registration as a foreign limited liability company is materially false when made or if any facts described in the application have changed making it inaccurate in any material respect, the foreign limited liability company shall file promptly with the secretary of state a certificate correcting the application that shall be on a form that is prescribed by the secretary of state and be signed by an authorized representative of the company.

(B) If the application for registration or a subsequent certificate of correction becomes inaccurate because the designated agent resigns or changes the agent's address from that appearing in the registration application or any subsequent certificate of correction of the registration application, the foreign limited liability company, or the designated agent on its behalf, shall file a notice of that resignation or change promptly with the secretary of state.

(C) A foreign limited liability company may revoke the appointment of its designated agent described in division (A) of section 1705.54 of the Revised Code by filing with the secretary of state, on a form prescribed by the secretary of state, a written appointment of another agent and an acceptance of appointment in the manner described in division (B)(2) of section 1705.06 of the Revised Code and a statement indicating that the appointment of the former agent is revoked.

(D) The fee specified in division (R) of section 111.16 of the Revised Code shall accompany a filing under division (B) or (C) of this section.

Effective Date: 06-06-2001



Section 1705.56 - Name.

A foreign limited liability company may register with the secretary of state under any name that could be registered by a domestic limited liability company pursuant to section 1705.05 of the Revised Code, whether or not the name is the name under which it is organized in the state of its organization.

Effective Date: 07-01-1994



Section 1705.57 - Cancellation of registration.

A foreign limited liability company may cancel its registration to transact business in this state by filing with the secretary of state a certificate of cancellation that shall be on a form that is prescribed by the secretary of state and signed by an authorized representative of the company, and that sets forth all of the following:

(A) The name under which the company is registered in this state and, if different, the name under which it is registered or organized in the state of its organization;

(B) A statement that the company is not transacting business in this state;

(C) A statement whether the authority of its statutory agent in this state to accept service of process, notices, and demands is revoked and, if it is revoked, an address to which a person may mail a copy of any process, notice, or demand against the company and a commitment to notify the secretary of state in the future of any change in that mailing address.

Effective Date: 07-01-1994



Section 1705.58 - Transacting business in Ohio without registration.

(A) A foreign limited liability company transacting business in this state may not maintain any action or proceeding in any court of this state until it has registered in this state in accordance with sections 1705.53 to 1705.58 of the Revised Code.

(B) The failure of a foreign limited liability company to register in this state in accordance with sections 1705.53 to 1705.58 of the Revised Code does not impair the validity of any contract or act of the company or prevent it from defending any action or proceeding in any court of this state.

(C) A foreign limited liability company that transacts business in this state without registration in accordance with sections 1705.53 to 1705.58 of the Revised Code or that cancels its registration as a foreign limited liability company under those sections appoints the secretary of state as its agent for service of process, notices, and demands for causes of action arising out of its transaction of business in this state.

(D) A member of a foreign limited liability company is not personally liable for the obligations of the company solely because the company transacts business in this state without being registered in accordance with sections 1705.53 to 1705.58 of the Revised Code.

Effective Date: 07-01-1994



Section 1705.61 - Persons performing services to company or members.

(A) Absent an express agreement to the contrary, a person providing goods to or performing services for a limited liability company owes no duty to, incurs no liability or obligation to, and is not in privity with the members or creditors of the limited liability company by reason of providing goods to or performing services for the limited liability company.

(B) Absent an express agreement to the contrary, a person providing goods to or performing services for a member or group of members of a limited liability company owes no duty to, incurs no liability or obligation to, and is not in privity with the limited liability company, any other members of the limited liability company, or the creditors of the limited liability company by reason of providing goods to or performing services for the member or group of members of the limited liability company.

Amended by 129th General AssemblyFile No.72,HB 48, §1, eff. 5/4/2012.

Effective Date: 10-12-2006

Committee Comment (2012)*

Additional language in the last clause of division (B) is to clarify its meaning.

*Comments on 129th General Assembly, HB 48, from the Ohio State Bar Association Corporation Law Committee






Chapter 1707 - SECURITIES

Section 1707.01 - Securities definitions.

As used in this chapter:

(A) Whenever the context requires it, "division" or "division of securities" may be read as "director of commerce" or as "commissioner of securities."

(B) "Security" means any certificate or instrument, or any oral, written, or electronic agreement, understanding, or opportunity, that represents title to or interest in, or is secured by any lien or charge upon, the capital, assets, profits, property, or credit of any person or of any public or governmental body, subdivision, or agency. It includes shares of stock, certificates for shares of stock, an uncertificated security, membership interests in limited liability companies, voting-trust certificates, warrants and options to purchase securities, subscription rights, interim receipts, interim certificates, promissory notes, all forms of commercial paper, evidences of indebtedness, bonds, debentures, land trust certificates, fee certificates, leasehold certificates, syndicate certificates, endowment certificates, interests in or under profit-sharing or participation agreements, interests in or under oil, gas, or mining leases, preorganization or reorganization subscriptions, preorganization certificates, reorganization certificates, interests in any trust or pretended trust, any investment contract, any life settlement interest, any instrument evidencing a promise or an agreement to pay money, warehouse receipts for intoxicating liquor, and the currency of any government other than those of the United States and Canada, but sections 1707.01 to 1707.45 of the Revised Code do not apply to the sale of real estate.

(C)

(1) "Sale" has the full meaning of "sale" as applied by or accepted in courts of law or equity, and includes every disposition, or attempt to dispose, of a security or of an interest in a security. "Sale" also includes a contract to sell, an exchange, an attempt to sell, an option of sale, a solicitation of a sale, a solicitation of an offer to buy, a subscription, or an offer to sell, directly or indirectly, by agent, circular, pamphlet, advertisement, or otherwise.

(2) "Sell" means any act by which a sale is made.

(3) The use of advertisements, circulars, or pamphlets in connection with the sale of securities in this state exclusively to the purchasers specified in division (D) of section 1707.03 of the Revised Code is not a sale when the advertisements, circulars, and pamphlets describing and offering those securities bear a readily legible legend in substance as follows: "This offer is made on behalf of dealers licensed under sections 1707.01 to 1707.45 of the Revised Code, and is confined in this state exclusively to institutional investors and licensed dealers."

(4) The offering of securities by any person in conjunction with a licensed dealer by use of advertisement, circular, or pamphlet is not a sale if that person does not otherwise attempt to sell securities in this state.

(5) Any security given with, or as a bonus on account of, any purchase of securities is conclusively presumed to constitute a part of the subject of that purchase and has been "sold."

(6) "Sale" by an owner, pledgee, or mortgagee, or by a person acting in a representative capacity, includes sale on behalf of such party by an agent, including a licensed dealer or salesperson.

(D) "Person," except as otherwise provided in this chapter, means a natural person, firm, partnership, limited partnership, partnership association, syndicate, joint-stock company, unincorporated association, trust or trustee except where the trust was created or the trustee designated by law or judicial authority or by a will, and a corporation or limited liability company organized under the laws of any state, any foreign government, or any political subdivision of a state or foreign government.

(E)

(1) "Dealer," except as otherwise provided in this chapter, means every person, other than a salesperson, who engages or professes to engage, in this state, for either all or part of the person's time, directly or indirectly, either in the business of the sale of securities for the person's own account, or in the business of the purchase or sale of securities for the account of others in the reasonable expectation of receiving a commission, fee, or other remuneration as a result of engaging in the purchase and sale of securities. "Dealer" does not mean any of the following:

(a) Any issuer, including any officer, director, employee, or trustee of, or member or manager of, or partner in, or any general partner of, any issuer, that sells, offers for sale, or does any act in furtherance of the sale of a security that represents an economic interest in that issuer, provided no commission, fee, or other similar remuneration is paid to or received by the issuer for the sale;

(b) Any licensed attorney, public accountant, or firm of such attorneys or accountants, whose activities are incidental to the practice of the attorney's, accountant's, or firm's profession;

(c) Any person that, for the account of others, engages in the purchase or sale of securities that are issued and outstanding before such purchase and sale, if a majority or more of the equity interest of an issuer is sold in that transaction, and if, in the case of a corporation, the securities sold in that transaction represent a majority or more of the voting power of the corporation in the election of directors;

(d) Any person that brings an issuer together with a potential investor and whose compensation is not directly or indirectly based on the sale of any securities by the issuer to the investor;

(e) Any bank;

(f) Any person that the division of securities by rule exempts from the definition of "dealer" under division (E)(1) of this section.

(2) "Licensed dealer" means a dealer licensed under this chapter.

(F)

(1) "Salesman" or "salesperson" means every natural person, other than a dealer, who is employed, authorized, or appointed by a dealer to sell securities within this state.

(2) The general partners of a partnership, and the executive officers of a corporation or unincorporated association, licensed as a dealer are not salespersons within the meaning of this definition, nor are clerical or other employees of an issuer or dealer that are employed for work to which the sale of securities is secondary and incidental; but the division of securities may require a license from any such partner, executive officer, or employee if it determines that protection of the public necessitates the licensing.

(3) "Licensed salesperson" means a salesperson licensed under this chapter.

(G) "Issuer" means every person who has issued, proposes to issue, or issues any security.

(H) "Director" means each director or trustee of a corporation, each trustee of a trust, each general partner of a partnership, except a partnership association, each manager of a partnership association, and any person vested with managerial or directory power over an issuer not having a board of directors or trustees.

(I) "Incorporator" means any incorporator of a corporation and any organizer of, or any person participating, other than in a representative or professional capacity, in the organization of an unincorporated issuer.

(J) "Fraud," "fraudulent," "fraudulent acts," "fraudulent practices," or "fraudulent transactions" means anything recognized on or after July 22, 1929, as such in courts of law or equity; any device, scheme, or artifice to defraud or to obtain money or property by means of any false pretense, representation, or promise; any fictitious or pretended purchase or sale of securities; and any act, practice, transaction, or course of business relating to the purchase or sale of securities that is fraudulent or that has operated or would operate as a fraud upon the seller or purchaser.

(K) Except as otherwise specifically provided, whenever any classification or computation is based upon "par value," as applied to securities without par value, the average of the aggregate consideration received or to be received by the issuer for each class of those securities shall be used as the basis for that classification or computation.

(L)

(1) "Intangible property" means patents, copyrights, secret processes, formulas, services, good will, promotion and organization fees and expenses, trademarks, trade brands, trade names, licenses, franchises, any other assets treated as intangible according to generally accepted accounting principles, and securities, accounts receivable, or contract rights having no readily determinable value.

(2) "Tangible property" means all property other than intangible property and includes securities, accounts receivable, and contract rights, when the securities, accounts receivable, or contract rights have a readily determinable value.

(M) "Public utilities" means those utilities defined in sections 4905.02, 4905.03, 4907.02, and 4907.03 of the Revised Code; in the case of a foreign corporation, it means those utilities defined as public utilities by the laws of its domicile; and in the case of any other foreign issuer, it means those utilities defined as public utilities by the laws of the situs of its principal place of business. The term always includes railroads whether or not they are so defined as public utilities.

(N) "State" means any state of the United States, any territory or possession of the United States, the District of Columbia, and any province of Canada.

(O) "Bank" means any bank, trust company, savings and loan association, savings bank, or credit union that is incorporated or organized under the laws of the United States, any state of the United States, Canada, or any province of Canada and that is subject to regulation or supervision by that country, state, or province.

(P) "Include," when used in a definition, does not exclude other things or persons otherwise within the meaning of the term defined.

(Q)

(1) "Registration by description" means that the requirements of section 1707.08 of the Revised Code have been complied with.

(2) "Registration by qualification" means that the requirements of sections 1707.09 and 1707.11 of the Revised Code have been complied with.

(3) "Registration by coordination" means that there has been compliance with section 1707.091 of the Revised Code. Reference in this chapter to registration by qualification also includes registration by coordination unless the context otherwise indicates.

(R) "Intoxicating liquor" includes all liquids and compounds that contain more than three and two-tenths per cent of alcohol by weight and are fit for use for beverage purposes.

(S) "Institutional investor" means any corporation, bank, insurance company, pension fund or pension fund trust, employees' profit-sharing fund or employees' profit-sharing trust, any association engaged, as a substantial part of its business or operations, in purchasing or holding securities, or any trust in respect of which a bank is trustee or cotrustee. "Institutional investor" does not include any business entity formed for the primary purpose of evading sections 1707.01 to 1707.45 of the Revised Code.

(T) A reference to a statute of the United States or to a rule, regulation, or form promulgated by the securities and exchange commission or by another federal agency means the statute, rule, regulation, or form as it exists at the time of the act, omission, event, or transaction to which it is applied under this chapter.

(U) "Securities and exchange commission" means the securities and exchange commission established by the Securities Exchange Act of 1934.

(V)

(1) "Control bid" means the purchase of or offer to purchase any equity security of a subject company from a resident of this state if either of the following applies:

(a) After the purchase of that security, the offeror would be directly or indirectly the beneficial owner of more than ten per cent of any class of the issued and outstanding equity securities of the issuer.

(b) The offeror is the subject company, there is a pending control bid by a person other than the issuer, and the number of the issued and outstanding shares of the subject company would be reduced by more than ten per cent.

(2) For purposes of division (V)(1) of this section, "control bid" does not include any of the following:

(a) A bid made by a dealer for the dealer's own account in the ordinary course of business of buying and selling securities;

(b) An offer to acquire any equity security solely in exchange for any other security, or the acquisition of any equity security pursuant to an offer, for the sole account of the offeror, in good faith and not for the purpose of avoiding the provisions of this chapter, and not involving any public offering of the other security within the meaning of Section 4 of Title I of the "Securities Act of 1933," 48 Stat. 77, 15 U.S.C.A. 77d(2), as amended;

(c) Any other offer to acquire any equity security, or the acquisition of any equity security pursuant to an offer, for the sole account of the offeror, from not more than fifty persons, in good faith and not for the purpose of avoiding the provisions of this chapter.

(W) "Offeror" means a person who makes, or in any way participates or aids in making, a control bid and includes persons acting jointly or in concert, or who intend to exercise jointly or in concert any voting rights attached to the securities for which the control bid is made and also includes any subject company making a control bid for its own securities.

(X)

(1) "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of regular business, issues or promulgates analyses or reports concerning securities.

(2) "Investment adviser" does not mean any of the following:

(a) Any attorney, accountant, engineer, or teacher, whose performance of investment advisory services described in division (X)(1) of this section is solely incidental to the practice of the attorney's, accountant's, engineer's, or teacher's profession;

(b) A publisher of any bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(c) A person who acts solely as an investment adviser representative;

(d) A bank holding company, as defined in the "Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C. 1841, that is not an investment company;

(e) A bank, or any receiver, conservator, or other liquidating agent of a bank;

(f) Any licensed dealer or licensed salesperson whose performance of investment advisory services described in division (X)(1) of this section is solely incidental to the conduct of the dealer's or salesperson's business as a licensed dealer or licensed salesperson and who receives no special compensation for the services;

(g) Any person, the advice, analyses, or reports of which do not relate to securities other than securities that are direct obligations of, or obligations guaranteed as to principal or interest by, the United States, or securities issued or guaranteed by corporations in which the United States has a direct or indirect interest, and that have been designated by the secretary of the treasury as exempt securities as defined in the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78c ;

(h) Any person that is excluded from the definition of investment adviser pursuant to section 202(a)(11)(A) to (E) of the "Investment Advisers Act of 1940," 15 U.S.C. 80b - 2(a) (11 ), or that has received an order from the securities and exchange commission under section 202(a)(11)(F) of the "Investment Advisers Act of 1940," 15 U.S.C. 80b - 2(a) (11 )(F), declaring that the person is not within the intent of section 202(a)(11) of the Investment Advisers Act of 1940.

(i) A person who acts solely as a state retirement system investment officer or as a bureau of workers' compensation chief investment officer;

(j) Any other person that the division designates by rule, if the division finds that the designation is necessary or appropriate in the public interest or for the protection of investors or clients and consistent with the purposes fairly intended by the policy and provisions of this chapter.

(Y)

(1) "Subject company" means an issuer that satisfies both of the following:

(a) Its principal place of business or its principal executive office is located in this state, or it owns or controls assets located within this state that have a fair market value of at least one million dollars.

(b) More than ten per cent of its beneficial or record equity security holders are resident in this state, more than ten per cent of its equity securities are owned beneficially or of record by residents in this state, or more than one thousand of its beneficial or record equity security holders are resident in this state.

(2) The division of securities may adopt rules to establish more specific application of the provisions set forth in division (Y)(1) of this section. Notwithstanding the provisions set forth in division (Y)(1) of this section and any rules adopted under this division, the division, by rule or in an adjudicatory proceeding, may make a determination that an issuer does not constitute a "subject company" under division (Y)(1) of this section if appropriate review of control bids involving the issuer is to be made by any regulatory authority of another jurisdiction.

(Z) "Beneficial owner" includes any person who directly or indirectly through any contract, arrangement, understanding, or relationship has or shares, or otherwise has or shares, the power to vote or direct the voting of a security or the power to dispose of, or direct the disposition of, the security. "Beneficial ownership" includes the right, exercisable within sixty days, to acquire any security through the exercise of any option, warrant, or right, the conversion of any convertible security, or otherwise. Any security subject to any such option, warrant, right, or conversion privilege held by any person shall be deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by that person, but shall not be deemed to be outstanding for the purpose of computing the percentage of the class owned by any other person. A person shall be deemed the beneficial owner of any security beneficially owned by any relative or spouse or relative of the spouse residing in the home of that person, any trust or estate in which that person owns ten per cent or more of the total beneficial interest or serves as trustee or executor, any corporation or entity in which that person owns ten per cent or more of the equity, and any affiliate or associate of that person.

(AA) "Offeree" means the beneficial or record owner of any security that an offeror acquires or offers to acquire in connection with a control bid.

(BB) "Equity security" means any share or similar security, or any security convertible into any such security, or carrying any warrant or right to subscribe to or purchase any such security, or any such warrant or right, or any other security that, for the protection of security holders, is treated as an equity security pursuant to rules of the division of securities.

(CC)

(1) "Investment adviser representative" means a supervised person of an investment adviser, provided that the supervised person has more than five clients who are natural persons other than excepted persons defined in division (EE) of this section, and that more than ten per cent of the supervised person's clients are natural persons other than excepted persons defined in division (EE) of this section. "Investment adviser representative" does not mean any of the following:

(a) A supervised person that does not on a regular basis solicit, meet with, or otherwise communicate with clients of the investment adviser;

(b) A supervised person that provides only investment advisory services described in division (X)(1) of this section by means of written materials or oral statements that do not purport to meet the objectives or needs of specific individuals or accounts;

(c) Any other person that the division designates by rule, if the division finds that the designation is necessary or appropriate in the public interest or for the protection of investors or clients and is consistent with the provisions fairly intended by the policy and provisions of this chapter.

(2) For the purpose of the calculation of clients in division (CC)(1) of this section, a natural person and the following persons are deemed a single client: Any minor child of the natural person; any relative, spouse, or relative of the spouse of the natural person who has the same principal residence as the natural person; all accounts of which the natural person or the persons referred to in division (CC)(2) of this section are the only primary beneficiaries; and all trusts of which the natural person or persons referred to in division (CC)(2) of this section are the only primary beneficiaries. Persons who are not residents of the United States need not be included in the calculation of clients under division (CC)(1) of this section.

(3) If subsequent to March 18, 1999, amendments are enacted or adopted defining "investment adviser representative" for purposes of the Investment Advisers Act of 1940 or additional rules or regulations are promulgated by the securities and exchange commission regarding the definition of "investment adviser representative" for purposes of the Investment Advisers Act of 1940, the division of securities shall, by rule, adopt the substance of the amendments, rules, or regulations, unless the division finds that the amendments, rules, or regulations are not necessary for the protection of investors or in the public interest.

(DD) "Supervised person" means a natural person who is any of the following:

(1) A partner, officer, or director of an investment adviser, or other person occupying a similar status or performing similar functions with respect to an investment adviser;

(2) An employee of an investment adviser;

(3) A person who provides investment advisory services described in division (X)(1) of this section on behalf of the investment adviser and is subject to the supervision and control of the investment adviser.

(EE) "Excepted person" means a natural person to whom any of the following applies:

(1) Immediately after entering into the investment advisory contract with the investment adviser, the person has at least seven hundred fifty thousand dollars under the management of the investment adviser.

(2) The investment adviser reasonably believes either of the following at the time the investment advisory contract is entered into with the person:

(a) The person has a net worth, together with assets held jointly with a spouse, of more than one million five hundred thousand dollars.

(b) The person is a qualified purchaser as defined in division (FF) of this section.

(3) Immediately prior to entering into an investment advisory contract with the investment adviser, the person is either of the following:

(a) An executive officer, director, trustee, general partner, or person serving in a similar capacity, of the investment adviser;

(b) An employee of the investment adviser, other than an employee performing solely clerical, secretarial, or administrative functions or duties for the investment adviser, which employee, in connection with the employee's regular functions or duties, participates in the investment activities of the investment adviser, provided that, for at least twelve months, the employee has been performing such nonclerical, nonsecretarial, or nonadministrative functions or duties for or on behalf of the investment adviser or performing substantially similar functions or duties for or on behalf of another company.

If subsequent to March 18, 1999, amendments are enacted or adopted defining "excepted person" for purposes of the Investment Advisers Act of 1940 or additional rules or regulations are promulgated by the securities and exchange commission regarding the definition of "excepted person" for purposes of the Investment Advisers Act of 1940, the division of securities shall, by rule, adopt the substance of the amendments, rules, or regulations, unless the division finds that the amendments, rules, or regulations are not necessary for the protection of investors or in the public interest.

(FF)

(1) "Qualified purchaser" means either of the following:

(a) A natural person who owns not less than five million dollars in investments as defined by rule by the division of securities;

(b) A natural person, acting for the person's own account or accounts of other qualified purchasers, who in the aggregate owns and invests on a discretionary basis, not less than twenty-five million dollars in investments as defined by rule by the division of securities.

(2) If subsequent to March 18, 1999, amendments are enacted or adopted defining "qualified purchaser" for purposes of the Investment Advisers Act of 1940 or additional rules or regulations are promulgated by the securities and exchange commission regarding the definition of "qualified purchaser" for purposes of the Investment Advisers Act of 1940, the division of securities shall, by rule, adopt the amendments, rules, or regulations, unless the division finds that the amendments, rules, or regulations are not necessary for the protection of investors or in the public interest.

(GG)

(1) "Purchase" has the full meaning of "purchase" as applied by or accepted in courts of law or equity and includes every acquisition of, or attempt to acquire, a security or an interest in a security. "Purchase" also includes a contract to purchase, an exchange, an attempt to purchase, an option to purchase, a solicitation of a purchase, a solicitation of an offer to sell, a subscription, or an offer to purchase, directly or indirectly, by agent, circular, pamphlet, advertisement, or otherwise.

(2) "Purchase" means any act by which a purchase is made.

(3) Any security given with, or as a bonus on account of, any purchase of securities is conclusively presumed to constitute a part of the subject of that purchase.

(HH) "Life settlement interest" means the entire interest or any fractional interest in an insurance policy or certificate of insurance, or in an insurance benefit under such a policy or certificate, that is the subject of a life settlement contract.

For purposes of this division, "life settlement contract" means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of any portion of the death benefit or ownership of any life insurance policy or contract, in return for consideration or any other thing of value that is less than the expected death benefit of the life insurance policy or contract. "Life settlement contract" includes a viatical settlement contract as defined in section 3916.01 of the Revised Code, but does not include any of the following:

(1) A loan by an insurer under the terms of a life insurance policy, including, but not limited to, a loan secured by the cash value of the policy;

(2) An agreement with a bank that takes an assignment of a life insurance policy as collateral for a loan;

(3) The provision of accelerated benefits as defined in section 3915.21 of the Revised Code;

(4) Any agreement between an insurer and a reinsurer;

(5) An agreement by an individual to purchase an existing life insurance policy or contract from the original owner of the policy or contract, if the individual does not enter into more than one life settlement contract per calendar year;

(6) The initial purchase of an insurance policy or certificate of insurance from its owner by a viatical settlement provider, as defined in section 3916.01 of the Revised Code, that is licensed under Chapter 3916. of the Revised Code.

(II) "State retirement system" means the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, and state highway patrol retirement system.

(JJ) "State retirement system investment officer" means an individual employed by a state retirement system as a chief investment officer, assistant investment officer, or the person in charge of a class of assets or in a position that is substantially equivalent to chief investment officer, assistant investment officer, or person in charge of a class of assets.

(KK) "Bureau of workers' compensation chief investment officer" means an individual employed by the administrator of workers' compensation as a chief investment officer or in a position that is substantially equivalent to a chief investment officer.

Effective Date: 09-16-2003; 09-15-2004; 09-29-2005; 10-12-2006; 2007 HB100 09-10-2007



Section 1707.02 - Exempt securities.

(A) "Exempt," as used in this section, means exempt from sections 1707.08 to 1707.11 and 1707.39 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, the following securities are exempt, if the issuer or guarantor has the power of taxation or assessment for the purpose of paying the obligation represented by the security, or is in specific terms empowered by the laws of the state of issuance to issue securities payable as to principal or interest, or as to both, out of revenues collected or administered by such issuer:

(a) Any security issued or guaranteed by the United States;

(b) Any security issued or guaranteed by, and recognized, at the time of sale, as its valid obligation by, any foreign government with which the United States is, at the time of sale, maintaining diplomatic relations;

(c) Any security issued or guaranteed, and recognized as its valid obligation, by any political subdivision or any governmental or other public body, corporation, or agency in or of the United States, any state, territory, or possession of the United States, or any foreign government with which the United States is, at the time of sale, maintaining diplomatic relations.

(2) If a security described in division (B)(1) of this section is not payable out of the proceeds of a general tax, the security is exempt only if, at the time of its first sale in this state, there is no default in the payment of any of the interest or principal of the security, and there are no adjudications or pending suits adversely affecting its validity.

(C) Any security issued or guaranteed by a state or nationally chartered bank, savings and loan association, savings bank, or credit union, or a governmental corporation or agency created by or under the laws of the United States or of Canada is exempt, if it is under the supervision of or subject to regulation by the government or state under whose laws it was organized.

(D) Any interim certificate is exempt, if the securities to be delivered therefor are themselves exempt, are the subject matter of an exempt transaction, have been registered by description or registered by qualification, or are the subject matter of a transaction which has been registered by description.

(E)

(1) A security is exempt if it meets any of the following requirements:

(a) The security is listed, or authorized for listing, on the New York stock exchange, the American stock exchange, or the national market system of the NASDAQ stock market, or any successor to such entities.

(b) The security is listed, or authorized for listing, on a national securities exchange or system, or on a tier or segment of such exchange or system, designated by the securities and exchange commission in rule 146(b) promulgated under section 18(b)(1) of the Securities Act of 1933.

(c) The security is listed, or authorized for listing, on a national securities exchange or system, or on a tier or segment of such exchange or system, that has listing standards that the division of securities, on its own initiative or on the basis of an application, determines by rule are substantially similar to the listing standards applicable to securities described in division (E)(1)(a) of this section.

(d) The security is a security of the same issuer that is equal in seniority or that is a senior security to a security described in division (E)(1)(a), (b), or (c) of this section.

(2) Application for approval of a stock exchange or system not approved in this section may be made by any organized stock exchange or system, or by any dealer who is a member of such exchange, in such manner and upon such forms as are prescribed by the division, accompanied by payment of an approval fee of two hundred dollars, and the division shall make such investigation and may hold such hearings as it deems necessary to determine the propriety of giving approval. The cost of such investigation shall be borne by the applicant. The division may enter an order of approval, and if it does so, it shall notify the applicant of such approval.

(3) The division may revoke the approval of an exchange or system enumerated in division (E)(1) of this section, provided that the exchange or system is not listed in section 18(b)(1) of the Securities Act of 1933 or any rule promulgated thereunder. The division may effect a revocation after due notice, investigation, a hearing, and a finding that the practices or requirements of such exchange or system have been so changed or modified, or are, in their actual operation, such that the contemplated protection is no longer afforded. The principles of res adjudicata ordinarily applicable in civil matters shall not be applicable to this matter, which is hereby declared to be administrative rather than judicial. Notice of the hearing may be given by certified mail at least ten days before such hearing.

(4) The division may suspend the exemption of any security described in division (E)(1) of this section, provided that the security is listed or authorized for listing on an exchange or system that is not listed in section 18(b)(1) of the Securities Act of 1933 or any rule promulgated thereunder. The division may effect a suspension by giving notice, by certified mail, to that effect to the exchange or system upon which such security is listed or designated and to the issuer of such security. After notice and hearing, the division may revoke such exemption if it appears to it that sales of such security have been fraudulent or that future sales of it would be fraudulent. The division shall set such hearing not later than ten days from the date of the order of suspension, but may for good cause continue such hearing upon application of the exchange or system upon which such security is listed or designated or upon application of the issuer of such security.

(F) Any security, issued or guaranteed as to principal, interest, or dividend or distribution by a corporation owning or operating any public utility, is exempt, if such corporation is, as to its rates and charges or as to the issuance and guaranteeing of securities, under the supervision of or regulated by a public commission, board, or officer of the United States, or of Canada, or of any state, province, or municipal corporation in either of such countries. Equipment-trust securities based on chattel mortgages, leases, or agreements for conditional sale, of cars, locomotives, motor trucks, or other rolling stock or of motor vehicles mortgaged, leased, or sold to, or finished for the use of, a public utility, are exempt; and so are equipment securities where the ownership or title of such equipment is pledged or retained, in accordance with the laws of the United States or of any state, or of Canada or any province thereof, to secure the payment of such securities.

(G) Commercial paper and promissory notes are exempt when they are not offered directly or indirectly for sale to the public.

(H) Any security issued or guaranteed by an insurance company, except as provided in section 1707.32 of the Revised Code, is exempt if such company is under the supervision of, and the issuance or guaranty of such security is regulated by, a state.

(I) Any security, except notes, bonds, debentures, or other evidences of indebtedness or of promises or agreements to pay money, which is issued by a person, corporation, or association organized not for profit, including persons, corporations, and associations organized exclusively for conducting county fairs, or for religious, educational, social, recreational, athletic, benevolent, fraternal, charitable, or reformatory purposes, and agricultural cooperatives as defined in section 1729.01 of the Revised Code, is exempt, if no part of the net earnings of such issuer inures to the benefit of any shareholder or member of such issuer or of any individual, and if the total commission, remuneration, expense, or discount in connection with the sale of such securities does not exceed two per cent of the total sale price thereof plus five hundred dollars.

(J)

(1) Any securities outstanding for a period of not less than five years, on which there has occurred no default in payment of principal, interest, or dividend or distribution for the five years immediately preceding the sale, are exempt.

(2) For the purpose of division (J) of this section, the dividend, distribution, or interest rate on securities in which no such rate is specified shall be at the rate of at least four per cent annually on the aggregate of the price at which such securities are to be sold.

(K) All bonds issued under authority of Chapter 165. or 761., or section 4582.06 or 4582.31 of the Revised Code are exempt.

Effective Date: 09-16-2003



Section 1707.03 - Exempt transactions.

(A) As used in this section, "exempt" means that, except in the case of securities the right to buy, sell, or deal in which has been suspended or revoked under an existing order of the division of securities under section 1707.13 of the Revised Code or under a cease and desist order under division (G) of section 1707.23 of the Revised Code, transactions in securities may be carried on and completed without compliance with sections 1707.08 to 1707.11 of the Revised Code.

(B) A sale of securities made by or on behalf of a bona fide owner, neither the issuer nor a dealer, is exempt if the sale is made in good faith and not for the purpose of avoiding this chapter and is not made in the course of repeated and successive transactions of a similar character. Any sale of securities over a stock exchange that is lawfully conducted in this state and regularly open for public patronage and that has been established and operated for a period of at least five years prior to the sale at a commission not exceeding the commission regularly charged in such transactions also is exempt.

(C) The sale of securities by executors, administrators, receivers, trustees, or anyone acting in a fiduciary capacity is exempt, where such relationship was created by law, by a will, or by judicial authority, and where such sales are subject to approval by, or are made in pursuance to authority granted by, any court of competent jurisdiction or are otherwise authorized and lawfully made by such fiduciary.

(D) A sale to the issuer, to a dealer, or to an institutional investor is exempt.

(E) A sale in good faith, and not for the purpose of avoiding this chapter, by a pledgee of a security pledged for a bona fide debt is exempt.

(F) The sale at public auction by a corporation of shares of its stock because of delinquency in payment for the shares is exempt.

(G)

(1) The giving of any conversion right with, or on account of the purchase of, any security that is exempt, is the subject matter of an exempt transaction, has been registered by description, by coordination, or by qualification, or is the subject matter of a transaction that has been registered by description is exempt.

(2) The giving of any subscription right, warrant, or option to purchase a security or right to receive a security upon exchange, which security is exempt at the time the right, warrant, or option to purchase or right to receive is given, is the subject matter of an exempt transaction, is registered by description, by coordination, or by qualification, or is the subject matter of a transaction that has been registered by description is exempt.

(3) The giving of any subscription right or any warrant or option to purchase a security, which right, warrant, or option expressly provides that it shall not be exercisable except for a security that at the time of the exercise is exempt, is the subject matter of an exempt transaction, is registered by description, by coordination, or by qualification, or at such time is the subject matter of a transaction that has been registered by description is exempt.

(H) The sale of notes, bonds, or other evidences of indebtedness that are secured by a mortgage lien upon real estate, leasehold estate other than oil, gas, or mining leasehold, or tangible personal property, or which evidence of indebtedness is due under or based upon a conditional-sale contract, if all such notes, bonds, or other evidences of indebtedness are sold to a single purchaser at a single sale, is exempt.

(I) The delivery of securities by the issuer on the exercise of conversion rights, the sale of securities by the issuer on exercise of subscription rights or of warrants or options to purchase securities, the delivery of voting-trust certificates for securities deposited under a voting-trust agreement, the delivery of deposited securities on surrender of voting-trust certificates, and the delivery of final certificates on surrender of interim certificates are exempt; but the sale of securities on exercise of subscription rights, warrants, or options is not an exempt transaction unless those rights, warrants, or options when granted were the subject matter of an exempt transaction under division (G) of this section or were registered by description, by coordination, or by qualification.

(J) The sale of securities by a bank, savings and loan association, savings bank, or credit union organized under the laws of the United States or of this state is exempt if at a profit to that seller of not more than two per cent of the total sale price of the securities.

(K)

(1) The distribution by a corporation of its securities to its security holders as a share dividend or other distribution out of earnings or surplus is exempt.

(2) The exchange or distribution by the issuer of any of its securities or of the securities of any of the issuer's wholly owned subsidiaries exclusively with or to its existing security holders, if no commission or other remuneration is given directly or indirectly for soliciting the exchange, is exempt.

(3) The sale of preorganization subscriptions for shares of stock of a corporation prior to the incorporation of the corporation is exempt, when the sale is evidenced by a written agreement, no remuneration is given, or promised, directly or indirectly, for or in connection with the sale of those securities, and no consideration is received, directly or indirectly, by any person from the purchasers of those securities until registration by qualification, by coordination, or by description of those securities is made under this chapter.

(L) The issuance of securities in exchange for one or more bona fide outstanding securities, claims, or property interests, not including securities sold for a consideration payable in whole or in part in cash, under a plan of reorganization, recapitalization, or refinancing approved by a court pursuant to the Bankruptcy Act of the United States or to any other federal act giving any federal court jurisdiction over such plan of reorganization, or under a plan of reorganization approved by a court of competent jurisdiction of any state of the United States is exempt. As used in this division, "reorganization," "recapitalization," and "refinancing" have the same meanings as in section 1707.04 of the Revised Code.

(M) A sale by a licensed dealer, acting either as principal or as agent, of securities issued and outstanding before the sale is exempt, unless the sale is of one or more of the following:

(1) Securities constituting the whole or a part of an unsold allotment to or subscription by a dealer as an underwriter or other participant in the distribution of those securities by the issuer, whether that distribution is direct or through an underwriter, provided that, if the issuer is such by reason of owning one-fourth or more of those securities, the dealer has knowledge of this fact or reasonable cause to believe this fact;

(2) Any class of shares issued by a corporation when the number of beneficial owners of that class is less than twenty-five, with the record owner of securities being deemed the beneficial owner for this purpose, in the absence of actual knowledge to the contrary;

(3) Securities that within one year were purchased outside this state or within one year were transported into this state, if the dealer has knowledge or reasonable cause to believe, before the sale of those securities, that within one year they were purchased outside this state or within one year were transported into this state; but such a sale of those securities is exempt if any of the following occurs:

(a) A recognized securities manual contains the names of the issuer's officers and directors, a balance sheet of the issuer as of a date within eighteen months, and a profit and loss statement for either the fiscal year preceding that date or the most recent year of operations;

(b) Those securities, or securities of the same class, within one year were registered or qualified under section 1707.09 or 1707.091 of the Revised Code, and that registration or qualification is in full force and effect;

(c) The sale is made by a licensed dealer on behalf of the bona fide owner of those securities in accordance with division (B) of this section;

(d) Those securities were transported into Ohio in a transaction of the type described in division (L), (K), or (I) of this section, or in a transaction registered under division (A) of section 1707.06 of the Revised Code.

(N) For the purpose of this division and division (M) of this section, "underwriter" means any person who has purchased from an issuer with a view to, or sells for an issuer in connection with, the distribution of any security, or who participates directly or indirectly in any such undertaking or in the underwriting thereof, but "underwriter" does not include a person whose interest is limited to a discount, commission, or profit from the underwriter or from a dealer that is not in excess of the customary distributors' or sellers' discount, commission, or profit; and "issuer" includes any person or any group of persons acting in concert in the sale of such securities, owning beneficially one-fourth or more of the outstanding securities of the class involved in the transactions in question, with the record owner of securities being deemed the beneficial owner for this purpose, in the absence of actual knowledge to the contrary.

(O)

(1) The sale of any equity security is exempt if all the following conditions are satisfied:

(a) The sale is by the issuer of the security.

(b) The total number of purchasers in this state of all securities issued or sold by the issuer in reliance upon this exemption during the period of one year ending with the date of the sale does not exceed ten. A sale of securities registered under this chapter or sold pursuant to an exemption under this chapter other than this exemption shall not be integrated with a sale pursuant to this exemption in computing the number of purchasers under this exemption.

(c) No advertisement, article, notice, or other communication published in any newspaper, magazine, or similar medium or broadcast over television or radio is used in connection with the sale, but the use of an offering circular or other communication delivered by the issuer to selected individuals does not destroy this exemption.

(d) The issuer reasonably believes after reasonable investigation that the purchaser is purchasing for investment.

(e) The aggregate commission, discount, and other remuneration, excluding legal, accounting, and printing fees, paid or given directly or indirectly does not exceed ten per cent of the initial offering price.

(f) Any such commission, discount, or other remuneration for sales in this state is paid or given only to dealers or salespersons registered pursuant to this chapter.

(2) For the purposes of division (O)(1) of this section, each of the following is deemed to be a single purchaser of a security: husband and wife, a child and its parent or guardian when the parent or guardian holds the security for the benefit of the child, a corporation, a limited liability company, a partnership, an association or other unincorporated entity, a joint-stock company, or a trust, but only if the corporation, limited liability company, partnership, association, entity, joint-stock company, or trust was not formed for the purpose of purchasing the security.

(3) As used in division (O)(1) of this section, "equity security" means any stock or similar security of a corporation or any membership interest in a limited liability company; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security that the division considers necessary or appropriate, by such rules as it may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(P) The sale of securities representing interests in or under profit-sharing or participation agreements relating to oil or gas wells located in this state, or representing interests in or under oil or gas leases of real estate situated in this state, is exempt if the securities are issued by an individual, partnership, limited partnership, partnership association, syndicate, pool, trust or trust fund, or other unincorporated association and if each of the following conditions is complied with:

(1) The beneficial owners of the securities do not, and will not after the sale, exceed five natural persons;

(2) The securities constitute or represent interests in not more than one oil or gas well;

(3) A certificate or other instrument in writing is furnished to each purchaser of the securities at or before the consummation of the sale, disclosing the maximum commission, compensation for services, cost of lease, and expenses with respect to the sale of such interests and with respect to the promotion, development, and management of the oil or gas well, and the total of that commission, compensation, costs, and expenses does not exceed twenty-five per cent of the aggregate interests in the oil or gas well, exclusive of any landowner's rental or royalty;

(4) The sale is made in good faith and not for the purpose of avoiding this chapter.

(Q) The sale of any security is exempt if all of the following conditions are satisfied:

(1) The provisions of section 5 of the Securities Act of 1933 do not apply to the sale by reason of an exemption under section 4 (2) of that act.

(2) The aggregate commission, discount, and other remuneration, excluding legal, accounting, and printing fees, paid or given directly or indirectly does not exceed ten per cent of the initial offering price.

(3) Any such commission, discount, or other remuneration for sales in this state is paid or given only to dealers or salespersons registered under this chapter.

(4) The issuer or dealer files with the division of securities, not later than sixty days after the sale, a report setting forth the name and address of the issuer, the total amount of the securities sold under this division, the number of persons to whom the securities were sold, the price at which the securities were sold, and the commissions or discounts paid or given.

(5) The issuer pays a filing fee of one hundred dollars for the first filing and fifty dollars for every subsequent filing during each calendar year.

(R) A sale of a money order, travelers' check, or other instrument for the transmission of money by a person qualified to engage in such business under section 1109.60 or Chapter 1315. of the Revised Code is exempt.

(S) A sale by a licensed dealer of securities that are in the process of registration under the Securities Act of 1933, unless exempt under that act, and that are in the process of registration, if registration is required under this chapter, is exempt, provided that no sale of that nature shall be consummated prior to the registration by description or qualification of the securities.

(T) The execution by a licensed dealer of orders for the purchase of any security is exempt, provided that the dealer acts only as agent for the purchaser, has made no solicitation of the order to purchase the security, has no interest in the distribution of the security, and delivers to the purchaser written confirmation of the transaction that clearly itemizes the dealer's commission. "Solicitation," as used in this division, means solicitation of the order for the specific security purchased and does not include general solicitations or advertisements of any kind.

(U) The sale insofar as the security holders of a person are concerned, where, pursuant to statutory provisions of the jurisdiction under which that person is organized or pursuant to provisions contained in its articles of incorporation, certificate of incorporation, partnership agreement, declaration of trust, trust indenture, or similar controlling instrument, there is submitted to the security holders, for their vote or consent, (1) a plan or agreement for a reclassification of securities of that person that involves the substitution of a security of that person for another security of that person, (2) a plan or agreement of merger or consolidation or a similar plan or agreement of acquisition in which the securities of that person held by the security holders will become or be exchanged for securities of any other person, or (3) a plan or agreement for a combination as defined in division (Q) of section 1701.01 of the Revised Code or a similar plan or agreement for the transfer of assets of that person to another person in consideration of the issuance of securities of any person, is exempt if, with respect to any of the foregoing transactions, either of the following conditions is satisfied:

(a) The securities to be issued to the security holders are effectively registered under sections 6 to 8 of the Securities Act of 1933 and offered and sold in compliance with section 5 of that act;

(b) At least twenty days prior to the date on which a meeting of the security holders is held or the earliest date on which corporate action may be taken when no meeting is held, there is submitted to the security holders, by that person, or by the person whose securities are to be issued in the transaction, information substantially equivalent to the information that would be required to be included in a proxy statement or information statement prepared by or on behalf of the management of an issuer subject to section 14(a) or 14(c) of the Securities Exchange Act of 1934.

(V) The sale of any security is exempt if the division by rule finds that registration is not necessary or appropriate in the public interest or for the protection of investors.

(W) Any offer or sale of securities made in reliance on the exemptions provided by Rule 505 of Regulation D made pursuant to the Securities Act of 1933 and the conditions and definitions provided by Rules 501 to 503 thereunder is exempt if the offer or sale satisfies all of the following conditions:

(1) No commission or other remuneration is given, directly or indirectly, to any person for soliciting or selling to any person in this state in reliance on the exemption under this division, except to dealers licensed in this state.

(2)

(a) Unless the cause for disqualification is waived under division (W)(2)(b) of this section, no exemption under this section is available for the securities of an issuer unless the issuer did not know and in the exercise of reasonable care could not have known that any of the following applies to any of the persons described in Rule 262(a) to (c) of Regulation A under the Securities Act of 1933:

(i) The person has filed an application for registration or qualification that is the subject of an effective order entered against the issuer, its officers, directors, general partners, controlling persons or affiliates thereof, pursuant to the law of any state within five years before the filing of a notice required under division (W)(3) of this section denying effectiveness to, or suspending or revoking the effectiveness of, the registration statement.

(ii) The person has been convicted of any offense in connection with the offer, sale, or purchase of any security or franchise, or any felony involving fraud or deceit, including, but not limited to, forgery, embezzlement, fraud, theft, or conspiracy to defraud.

(iii) The person is subject to an effective administrative order or judgment that was entered by a state securities administrator within five years before the filing of a notice required under division (W)(3) of this section and that prohibits, denies, or revokes the use of any exemption from securities registration, prohibits the transaction of business by the person as a dealer, or is based on fraud, deceit, an untrue statement of a material fact, or an omission to state a material fact.

(iv) The person is subject to any order, judgment, or decree of any court entered within five years before the filing of a notice required under division (W)(3) of this section, temporarily, preliminarily, or permanently restraining or enjoining the person from engaging in or continuing any conduct or practice in connection with the offer, sale, or purchase of any security, or the making of any false filing with any state.

(b)

(i) Any disqualification under this division involving a dealer may be waived if the dealer is or continues to be licensed in this state as a dealer after notifying the commissioner of the act or event causing disqualification.

(ii) The commissioner may waive any disqualification under this paragraph upon a showing of good cause that it is not necessary under the circumstances that use of the exemption be denied.

(3) Not later than five business days before the earlier of the date on which the first use of an offering document or the first sale is made in this state in reliance on the exemption under this division, there is filed with the commissioner a notice comprised of offering material in compliance with the requirements of Rule 502 of Regulation D under the Securities Act of 1933 and a fee of one hundred dollars. Material amendments to the offering document shall be filed with the commissioner not later than the date of their first use in this state.

(4) The aggregate commission, discount, and other remuneration paid or given, directly or indirectly, does not exceed twelve per cent of the initial offering price, excluding legal, accounting, and printing fees.

(X) Any offer or sale of securities made in reliance on the exemption provided in Rule 506 of Regulation D under the Securities Act of 1933, and in accordance with Rules 501 to 503 of Regulation D under the Securities Act of 1933, is exempt provided that all of the following apply:

(1) The issuer makes a notice filing with the division on form D of the securities and exchange commission within fifteen days of the first sale in this state;

(2) Any commission, discount, or other remuneration for sales of securities in this state is paid or given only to dealers or salespersons licensed under this chapter;

(3) The issuer pays a filing fee of one hundred dollars to the division; however, no filing fee shall be required to file amendments to the form D of the securities and exchange commission.

(Y) The offer or sale of securities by an issuer is exempt provided that all of the following apply:

(1) The sale of securities is made only to persons who are, or who the issuer reasonably believes are, accredited investors as defined in Rule 501 of Regulation D under the Securities Act of 1933.

(2) The issuer reasonably believes that all purchasers are purchasing for investment and not with a view to or for sale in connection with a distribution of the security. Any resale of a security sold in reliance on this exemption within twelve months of sale shall be presumed to be with a view to distribution and not for investment, except a resale to which any of the following applies:

(a) The resale is pursuant to a registration statement effective under section 1707.09 or 1707.091 of the Revised Code.

(b) The resale is to an accredited investor, as defined in Rule 501 of Regulation D under the Securities Act of 1933.

(c) The resale is to an institutional investor pursuant to the exemptions under division (B) or (D) of this section.

(3) The exemption under this division is not available to an issuer that is in the development stage and that either has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entities or persons.

(4) The exemption under this division is not available to an issuer, if the issuer, any of the issuer's predecessors, any affiliated issuer, any of the issuer's directors, officers, general partners, or beneficial owners of ten per cent or more of any class of its equity securities, any of the issuer's promoters presently connected with the issuer in any capacity, any underwriter of the securities to be offered, or any partner, director, or officer of such underwriter:

(a) Within the past five years, has filed a registration statement that is the subject of a currently effective registration stop order entered by any state securities administrator or the securities and exchange commission;

(b) Within the past five years, has been convicted of any criminal offense in connection with the offer, purchase, or sale of any security, or involving fraud or deceit;

(c) Is currently subject to any state or federal administrative enforcement order or judgment, entered within the past five years, finding fraud or deceit in connection with the purchase or sale of any security;

(d) Is currently subject to any order, judgment, or decree of any court of competent jurisdiction, entered within the past five years, that temporarily, preliminarily, or permanently restrains or enjoins the party from engaging in or continuing to engage in any conduct or practice involving fraud or deceit in connection with the purchase or sale of any security.

(5) Division (Y)(4) of this section is inapplicable if any of the following applies:

(a) The party subject to the disqualification is licensed or registered to conduct securities business in the state in which the order, judgment, or decree creating the disqualification was entered against the party described in division (Y)(4) of this section.

(b) Before the first offer is made under this exemption, the state securities administrator, or the court or regulatory authority that entered the order, judgment, or decree, waives the disqualification.

(c) The issuer did not know and, in the exercise of reasonable care based on reasonable investigation, could not have known that a disqualification from the exemption existed under division (Y)(4) of this section.

(6) A general announcement of the proposed offering may be made by any means; however, the general announcement shall include only the following information, unless additional information is specifically permitted by the division by rule:

(a) The name, address, and telephone number of the issuer of the securities;

(b) The name, a brief description, and price of any security to be issued;

(c) A brief description of the business of the issuer;

(d) The type, number, and aggregate amount of securities being offered;

(e) The name, address, and telephone number of the person to contact for additional information; and

(f) A statement indicating all of the following:

(i) Sales will only be made to accredited investors as defined in Rule 501 of Regulation D under the Securities Act of 1933;

(ii) No money or other consideration is being solicited or will be accepted by way of this general announcement;

(iii) The securities have not been registered with or approved by any state securities administrator or the securities and exchange commission and are being offered and sold pursuant to an exemption from registration.

(7) The issuer, in connection with an offer, may provide information in addition to the general announcement described in division (Y)(6) of this section, provided that either of the following applies:

(a) The information is delivered through an electronic database that is restricted to persons that are accredited investors as defined in Rule 501 of Regulation D under the Securities Act of 1933.

(b) The information is delivered after the issuer reasonably believes that the prospective purchaser is an accredited investor as defined in Rule 501 of Regulation D under the Securities Act of 1933.

(8) No telephone solicitation shall be done, unless prior to placing the telephone call, the issuer reasonably believes that the prospective purchaser to be solicited is an accredited investor as defined in Rule 501 of Regulation D under the Securities Act of 1933.

(9) Dissemination of the general announcement described in division (Y)(6) of this section to persons that are not accredited investors, as defined in Rule 501 of Regulation D under the Securities Act of 1933, does not disqualify the issuer from claiming an exemption under this division.

(10) The issuer shall file with the division notice of the offering of securities within fifteen days after notice of the offering is made or a general announcement is made in this state. The filing shall be on forms adopted by the division and shall include a copy of the general announcement, if one is made regarding the proposed offering, and copies of any offering materials, circulars, or prospectuses. A filing fee of one hundred dollars also shall be included.

Effective Date: 10-08-2001; 09-15-2004



Section 1707.04 - Issuance of securities in reorganizations.

(A) The division of securities may consider and conduct hearings upon any plan of reorganization, recapitalization, or refinancing of a corporation organized under the laws of this state, or having its principal place of business within this state, when such plan is proposed by such corporation or by any of its shareholders or creditors and contains a proposal to issue securities in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange or partly for cash. The division may also approve the terms of such issuance and exchange and the fairness of such terms, after a hearing upon such fairness at which all persons to whom it is proposed to issue securities in such exchange have the right to appear, if application for such a hearing is made by such corporation, by the holders of a majority in amount of its debts, or by the holders of a majority in amount of any outstanding class of securities issued by it. Notice in person or by mail of the time and place of such hearing shall be given to all persons to whom it is proposed to issue such securities, and evidence satisfactory to the division that such notice has been given shall be filed with the division. Securities issued in accordance with a plan so approved by the division are exempt from sections 1707.01 to 1707.45 of the Revised Code, relating to registration or qualification of securities or the registration of transactions therein.

(B) "Reorganization," "recapitalization," and "refinancing," as used in this section, include the following:

(1) A readjustment by the modification of the terms of securities by agreement;

(2) A readjustment by the exchange of securities by the issuer for others of its securities;

(3) The exchange of securities by the issuer for securities of another issuer;

(4) The acquisition of assets of a person, directly or indirectly, partly or wholly in consideration for securities distributed or to be distributed as part of the same transaction, directly or indirectly, to holders of securities issued by such person or secured by assets of such person;

(5) A merger or consolidation.

(C) Upon filing an application with the division under this section, the applicant shall pay to the division a filing fee of one hundred dollars and shall deposit with the division such sum, not in excess of one thousand dollars, as the division requires for the purpose of defraying the costs of the hearing provided for in this section and of any investigation which the division may make in connection herewith.

Effective Date: 07-30-1979



Section 1707.041 - Control bids made pursuant to tender offer or request or invitation for tenders.

(A)

(1) No control bid for any securities of a subject company shall be made pursuant to a tender offer or request or invitation for tenders until the offeror files with the division of securities the information prescribed in division (A)(2) of this section. The offeror shall deliver a copy of the information specified in division (A)(2) of this section, by personal service, to the subject company at its principal office not later than the time of the filing with the division. The offeror shall send or deliver to all offerees in this state, as soon as practicable after the filing, the material terms of the proposed offer and the information specified in division (A)(2) of this section.

(2) The information to be filed with the division, with the subject company, and with any other offeror, pursuant to division (A)(1) of this section, shall include:

(a) Copies of all prospectuses, brochures, advertisements, circulars, letters, or other matter by means of which the offeror proposes to disclose to offerees all information material to a decision to accept or reject the offer;

(b) The identity and background of all persons on whose behalf the acquisition of any equity security of the subject company has been or is to be effected;

(c) The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities, other than the existing capital stock or long term debt of the offeror, which are being offered in exchange for the equity securities of the subject company;

(d) A statement of any plans or proposals that the offeror, upon gaining control, may have to liquidate the subject company, sell its assets, effect a merger or consolidation of it, establish, terminate, convert, or amend employee benefit plans, close any plant or facility of the subject company or of any of its subsidiaries or affiliates, change or reduce the work force of the subject company or any of its subsidiaries or affiliates, or make any other major change in its business, corporate structure, management personnel, or policies of employment;

(e) The number of shares of any equity security of the subject company of which each offeror is beneficial or record owner or has a right to acquire, directly or indirectly, together with the name and address of each person defined in this section as an offeror;

(f) Particulars as to any contracts, arrangements, or understandings to which an offeror is party with respect to any equity security of the subject company, including transfers of any equity security, joint ventures, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements, or understandings have been entered into;

(g) Complete information on the organization and operations of the offeror, including the year of organization; the form of organization; the jurisdiction in which it is organized; a description of each class of the offeror's capital stock and of its long term debt; financial statements for the current period and for the three most recent annual accounting periods, unless the division by rule determines that the financial statements are not material or permits the filing of financial statements for less than the three most recent annual accounting periods; a brief description of the location and general character of the principal physical properties of the offeror and its subsidiaries; a description of pending legal proceedings other than routine litigation to which the offeror or any of its subsidiaries is a party or of which any of their property is the subject; a brief description of the business done and projected by the offeror and its subsidiaries and the general development of such business over the past three years; the names of all directors and executive officers together with biographical summaries of each for the preceding three years to date; and the approximate amount of any material interest, direct or indirect, of any of the directors or officers in any material transaction during the past three years, or in any proposed material transactions, to which the offeror or any of its subsidiaries was or is to be a party;

(h) Such other and further documents, exhibits, data, and information as required by regulations of the division, or as necessary to make fair, full, and effective disclosure to offerees of all information material to a decision to accept or reject the offer.

(3) Within five calendar days of the date of filing by an offeror of information specified in division (A)(2) of this section, the division may by order summarily suspend the continuation of the control bid if the division determines that all of the information specified has not been provided by the offeror or that the control bid materials provided to offerees do not provide full disclosure to offerees of all material information concerning the control bid. Such a suspension shall remain in effect only until the determination following a hearing held pursuant to division (A)(4) of this section.

(4) A hearing shall be scheduled and held by the division with respect to each suspension imposed under division (A)(3) of this section. The hearing shall be held within ten calendar days of the date on which the suspension is imposed. Chapter 119. of the Revised Code does not apply to a hearing held under division (A)(4) of this section. The division may allow any interested party to appear at and participate in the hearing in a manner considered appropriate by the division. The determination of the division made following the hearing shall be made within three calendar days after the hearing has been completed, and no later than fourteen calendar days after the date on which the suspension is imposed. The division, by rule or order, may prescribe time limits for conducting the hearing and for the making of the determination that are shorter than those specified in this division. If, based upon the hearing, the division determines that all of the information required to be provided by division (A)(2) of this section has not been provided by the offeror, that the control bid materials provided to offerees do not provide full disclosure to offerees of all material information concerning the control bid, or that the control bid is in material violation of any provision of this chapter, the division shall maintain the suspension of the continuation of the control bid, subject to the right of the offeror to correct disclosure and other deficiencies identified by the division and to reinstitute the control bid by filing new or amended information pursuant to this section.

(5)

(a) If an offeror increases or decreases the percentage of the class of securities being sought, the consideration offered, or the dealer's soliciting fee in connection with a control bid for any securities of a subject company pursuant to a tender offer or request or invitation for tenders, or makes any other change in the terms or conditions of the tender offer or request or invitation for tenders that requires the offeror to hold the tender offer or request or invitation for tenders open for at least ten business days from the date that notice of the change is first published or sent to security holders in this state, the offeror shall file with the division both of the following:

(i) All material information, including all information sent or otherwise provided to offerees in this state, pertaining to the increase, decrease, or other change;

(ii) All material information required to update the information filed with the division pursuant to division (A)(2) of this section.

(b) The offeror shall file the information described in division (A)(5)(a) with the division not later than the date on which the information regarding the increase, decrease, or other change first is published or sent to offerees in this state. The offeror shall deliver a copy of the information, by personal services, to the subject company at its principal office not later than the time of the filing with the division.

(6) Within three calendar days of the date of filing by an offeror of the information specified in division (A)(5) of this section, the division, by order, may summarily suspend the continuation of the control bid if the division determines that all of the information specified has not been provided by the offeror or that the information provided to offerees does not provide full disclosure to offerees of all material information concerning the increase, decrease, or other change. The suspension shall remain in effect only until the determination following a hearing held pursuant to division (A)(7) of this section.

(7) The division shall schedule and hold, within three calendar days of the date on which the suspension is imposed, a hearing with respect to each suspension imposed under division (A)(6) of this section. Chapter 119. of the Revised Code does not apply to a hearing held under division (A)(7) of this section. The division may allow any interested party to appear at and participate in the hearing in a manner considered appropriate by the division. The division shall make a determination following the hearing within three calendar days after the hearing has been completed, and not later than nine calendar days after the date on which the information regarding the increase, decrease, or other change first is published or sent to offerees in this state. The division, by rule or order, may prescribe time limits for conducting the hearing and for the making of the determination that are shorter than those specified in this division. If, based upon the hearing, the division determines that all of the information required to be provided by division (A)(5) of this section has not been provided by the offeror; that the information provided to offerees does not provide full disclosure to offerees of all material information concerning the increase, decrease, or other change; or that the control bid is in material violation of any provision of this chapter, the division shall maintain the suspension of the continuation of the control bid, subject to the right of the offeror to correct disclosure and other deficiencies identified by the division and to reinstate the control bid by filing new or amended information pursuant to this section.

(B)

(1) No control bid shall be made pursuant to a tender offer or request or invitation for tenders unless division (A) of section 1707.14 of the Revised Code has been complied with, and no offeror shall make a control bid that is not made to all holders residing in this state of the equity security that is the subject of the control bid, or that is not made to holders on the same terms as the control bid is made to holders of such equity security not residing in this state.

(2) No offeror may make a control bid pursuant to a tender offer or request or invitation for tenders or acquire any equity security in this state pursuant to a control bid at any time during which any proceeding by the division alleging a violation of any provision of this chapter is pending against the offeror.

(3) No offeror may acquire from any resident of this state, in any manner, any equity security of any class of a subject company at any time within two years following the last acquisition of any security of the same class pursuant to a control bid pursuant to a tender offer or request or invitation for tenders by that offeror, whether the acquisition was made by purchase, exchange, merger, consolidation, partial or complete liquidation, redemption, reverse stock split, recapitalization, reorganization, or any other similar transaction, unless the resident is afforded, at the time of the later acquisition, a reasonable opportunity to dispose of the security to the offeror upon substantially the same terms as those provided in the earlier control bid.

(4) If an offeror makes a tender offer or request or invitation for tenders not subject to Rule 14D-1 or Rule 14D-4 of the securities and exchange commission under the "Securities Exchange Act of 1934," for less than all the outstanding equity securities of a class, and if a greater number of securities is deposited pursuant thereto within ten days after copies of the offer or request or invitation for tenders are first published or sent or given to security holders than the offeror is bound or willing to take up and pay for, the securities shall be taken up as nearly as may be pro rata, disregarding fractions, according to the number of securities deposited by each offeree. The preceding sentence applies to securities deposited within ten days after notice of an increase in the consideration offered to security holders, as described in the next sentence, is first published or sent or given to security holders. If the terms of a control bid are changed before its expiration by increasing the consideration offered to offerees, the offeror shall pay the increased consideration for all equity securities taken up, whether the same are deposited or taken up before or after the change in the terms of the control bid.

(C) If the offeror or the subject company is a banking corporation or savings and loan association subject to regulation by the division of financial institutions, or is a public utility corporation subject to regulation by the public utilities commission, the division of securities shall immediately, upon receipt of the filing required under division (A) of this section, furnish a copy of the filing to the regulatory body having jurisdiction over the offeror or subject company.

(D) An offeror is subject to the liabilities and penalties applicable to a seller, and an offeree is entitled to the remedies applicable to a purchaser, as set forth in sections 1707.041 to 1707.44 of the Revised Code.

(E) The division of securities may, pursuant to Chapter 119. of the Revised Code, prescribe reasonable rules:

(1) Defining fraudulent, evasive, deceptive, or grossly unfair practices in connection with control bids and defining the terms used in this section;

(2) Exempting from this section control bids not made for the purpose of, and not having the effect of, changing or influencing the control of a subject company;

(3) Covering other matters as necessary to give effect to this section.

(F) If the offeror or a subject company is an insurance company subject to regulation under Title XXXIX of the Revised Code, the superintendent of insurance shall for all purposes of this section be substituted for the division of securities. This section shall not be construed to limit or modify in any way any responsibility, authority, power, or jurisdiction of the division of securities or the superintendent of insurance pursuant to any other section of the Revised Code.

(G) This section does not apply when:

(1) The offeror or the subject company is a public utility or a public utility holding company as defined in section 2 of the "Public Utility Holding Company Act of 1935," 49 Stat. 803, 15 U.S.C. 79, as amended, and the control bid is subject to approval by the appropriate federal agency as provided in such act;

(2) The offeror or the subject company is a bank or a bank holding company as subject to the "Bank Holding Company Act of 1956," 70 Stat. 133, 12 U.S.C. 1841, and subsequent amendments thereto, and the control bid is subject to approval by the appropriate federal agency as provided in such act;

(3) The offeror or the subject company is a savings and loan holding company as defined in section 2 of the "Savings and Loan Holding Company Amendments of 1967," 82 Stat. 5, 12 U.S.C. 1730a, as amended, and the control bid is subject to approval by the appropriate federal agency as provided in such act;

(4) The offeror and the subject company are banks and the offer is part of a merger transaction subject to approval by appropriate federal supervisory authorities.

(H) If any application of any provision of this section is for any reason held to be illegal or invalid, the illegality or invalidity shall not affect any legal and valid provision or application of this section, and the parts and application of this section are severable.

Effective Date: 10-08-2001; 10-12-2006



Section 1707.042 - Prohibited acts relating to control bids.

(A) No person who makes or opposes a control bid to offerees in this state shall knowingly do any of the following:

(1) Make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading;

(2) Engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any such offeree;

(3) Engage in any manipulative act or practice.

(B) Any person who makes or opposes a control bid to offerees in this state, or who realizes any profit which inures to and is recoverable by a corporation, formed in this state, pursuant to section 1707.043 of the Revised Code, is conclusively presumed to have designated the secretary of state as its agent for the service of process in any action or proceeding under this chapter. Upon receipt of any such process, together with an affidavit showing the last known address of the person who made or opposed the control bid or who realized such profit, the secretary of state shall forthwith give notice by telegraph of the fact of the service of process and forward a copy of such process to such address by certified mail, return receipt requested. This section does not affect any right to serve process in any other manner permitted by law.

(C) Any person who makes or opposes a control bid is subject to the liabilities and penalties applicable to a seller, and an offeree is entitled to the remedies applicable to a purchaser, as set forth in sections 1707.41 to 1707.45 of the Revised Code.

(D) In case any provision or application of any provision of this section is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect any legal and valid provision or application of this section.

Effective Date: 04-11-1990



Section 1707.043 - Preventing manipulative practices.

(A) For the purpose of preventing manipulative practices by a person who makes a proposal, or publicly discloses the intention or possibility of making a proposal, to acquire control of a corporation formed under the laws of this state, any profit realized, directly or indirectly, from the disposition of any equity securities of a corporation by a person who, within eighteen months before disposition directly or indirectly, alone or in concert with others, made a proposal, or publicly disclosed the intention or possibility of making a proposal, to acquire control of the corporation, inures to and is recoverable by the corporation.

(B) No profit from the disposition of equity securities shall inure to or be recoverable by a corporation under this section if any of the following apply:

(1) The equity securities were acquired by the person disposing of them at any of the following times:

(a) More than eighteen months before the date on which the proposal or public disclosure was made;

(b) Before the effective date of this section;

(c) Pursuant to a contract executed prior to the effective date of this section.

(2) The person who disposed of the equity securities proves in a court of competent jurisdiction either of the following:

(a) At the time the proposals or public disclosures were made, the person's sole purpose in making the proposals or public disclosures was to succeed in acquiring control of the corporation and under the circumstances, including, without limitation, the person's proposed price, financing and other acquisition plans, the person's financial resources and capabilities, and all other alternatives reasonably anticipated to become available to the corporation's shareholders, there were reasonable grounds to believe that the person would acquire control of the corporation;

(b) The person's public disclosure concerning the intention or possibility of making a proposal to acquire control of the corporation and all other potentially manipulative conduct and practices by or on his behalf were not effected with a purpose of affecting market trading and thereby increasing any profit or decreasing any loss which the person might realize, directly or indirectly, from the disposition of the equity securities and did not have a material effect upon the price or volume of market trading in the equity securities. Evidence with respect to the past practices of such person is admissible and relevant in respect to the person's intent or purpose under divisions (B)(2)(a) and (b) of this section.

(3) The aggregate amount of all profit the person realized, directly or indirectly, does not exceed two hundred fifty thousand dollars.

(C) Equity securities acquired by a person as a result of a share split, share dividend, or other similar distribution by a corporation of equity securities issued by it not involving a sale of the equity securities, is deemed to have been acquired by such person on the date on which the person acquired the equity security with respect to which the equity securities were subsequently distributed by the corporation.

(D) No profit or any portion thereof recoverable by a corporation in an action brought under section 16(b) of the federal "securities exchange act of 1934," is recoverable by the corporation under this section.

(E)

(1) A corporation may commence an action to recover any profit recoverable under this section in any court of competent jurisdiction. If the corporation fails or refuses to bring the action within sixty days after written request by any holder of any equity security in the corporation or fails to diligently prosecute the action, the holder may bring the action on behalf of the corporation. If a court of competent jurisdiction enters a judgment requiring the payment of any such profits, the party who brought the action is entitled to all costs, including reasonable attorney fees, incurred in connection with the enforcement of this section.

(2) No action shall be brought by or on behalf of a corporation upon a cause of action arising under this section at any time after two years from the date on which the disposition of equity securities occurred.

(F) This section does not apply to any corporation which does not have issued and outstanding shares that are listed on a national securities exchange or are regularly quoted in an over-the-counter market by one or more members of a national or affiliated securities association or to any corporation whose articles or regulations provide by specific reference to this section that this section does not apply to the corporation and its equity securities.

(G) The division of securities, pursuant to Chapter 119. of the Revised Code, may adopt reasonable rules to define terms used in this section and types of conduct or practices which the division determines are either of the following:

(1) Comprehended as within the purpose of this section as set forth in division (A) of this section and therefore subject to this section;

(2) Not comprehended as within the purpose of division (A) of this section and therefore exempt from this section.

(H) As used in this section:

(1) "Corporation" and "person" have the same meanings as in section 1701.01 of the Revised Code.

(2) "Profit from the disposition of equity securities of a corporation" means both of the following:

(a) The excess of the fair market value of the consideration directly or indirectly received or to be received from the disposition, less the usual and customary broker's commissions actually paid in connection with the disposition, over the fair market value of the consideration directly or indirectly paid for the acquisition of the equity securities, plus the usual and customary broker's commissions actually paid in connection with the acquisition;

(b) The value of any tax benefit to which a person is directly or indirectly entitled resulting from disposition of equity securities of the corporation for consideration with a value that is less than the fair market value of the equity securities at the time of disposition.

(3) "Disposition of equity securities of a corporation" means any sale, exchange, transfer, or other disposition of any kind of the equity securities or any contract to sell, exchange, transfer, or otherwise dispose of the equity securities, to any other person, including the corporation, for valuable consideration.

(4) "Equity securities" means any of the following:

(a) Shares of any class or series of a corporation;

(b) Any securities convertible into or exercisable for shares of any class or series of a corporation, with or without additional consideration;

(c) Any warrant, right, or option to subscribe for or to purchase shares of any class or series of the corporation, or any securities convertible into shares of any class or series;

(d) Any interest, direct or indirect, in any equity securities.

(5) "Publicly disclosed," "publicly discloses," and "public disclosure" includes, but is not limited to, any disclosure, whether or not required by law, that becomes public and was made or caused to be made by a person:

(a) With the intent or expectation that the disclosure become public; or

(b) To another person where the person making or causing to be made the disclosure, knows or reasonably should know, that the person who receives the disclosure is not under an obligation to refrain from making the disclosure, directly or indirectly, to the public and such person does make the disclosure, directly or indirectly, to the public.

(6) "To acquire control of the corporation" means the acquisition by any person, directly or indirectly, either alone or in concert with another person, of the power, whether or not exercised, to direct or cause the direction of the management and policies of the corporation, whether through the ownership of voting shares, by contract or otherwise, unless any proposal, or public disclosure of the intention or possibility of making a proposal, to acquire control of the corporation made by such person affirmatively states that the person does not intend, either alone or in concert with another person, to exercise control of the corporation and such person does not, directly or indirectly, exercise control of the corporation prior to his disposition of any equity securities of the corporation.

Effective Date: 04-11-1990



Section 1707.05 - [Repealed].

Effective Date: 10-08-2001



Section 1707.06 - Transactions requiring registration.

(A) The following transactions in securities may be carried out upon compliance with sections 1707.08 and 1707.11 of the Revised Code:

(1) The sale of its securities by a corporation may be so carried out when no part of the securities to be sold is issued directly or indirectly in payment or exchange for intangible property or for property not located in this state, and when the total commission, remuneration, expense, or discount, excluding legal, accounting, and printing fees of the corporation, in connection with the sale of those securities does not exceed three per cent of the initial offering price of those securities.

(2) The sale of its securities by any corporation may be so carried out when the securities are sold to not more than a maximum of thirty-five purchasers, the aggregate commission, discount, or other remuneration, excluding legal, accounting, and printing fees, paid or given directly or indirectly in connection with the sale of those securities does not exceed ten per cent of the initial offering price, and those securities are issued and disposed of for the sole account of the issuer in good faith and not for the purpose of avoiding this chapter. For the purposes of this division, neither of the following shall be included among the thirty-five purchaser maximum:

(a) Any purchaser of at least one hundred thousand dollars of the offered securities;

(b) Any director or executive officer of the issuing corporation.

(3) The sale of securities representing an interest in a partnership, limited liability company, limited partnership, partnership association, syndicate, pool, trust, trust fund, or other unincorporated association may be so carried out if the securities are sold to not more than a maximum of thirty-five purchasers, the aggregate commission, discount, or other remuneration, excluding legal, accounting, and printing fees, paid or given directly or indirectly in connection with the sale of those securities does not exceed ten per cent of the initial offering price, and the sale is made in good faith and not for the purpose of avoiding this chapter. For the purposes of this division, neither of the following shall be included among the thirty-five purchaser maximum:

(a) Any purchaser of at least one hundred thousand dollars of the offered securities;

(b) Any trustee, general partner, director, or executive officer of the issuer, or any member of a limited liability company, if the issuer is a limited liability company in which the management is reserved to its members, or manager of a limited liability company, if the issuer is a limited liability company in which the management is not reserved to its members.

(4) The offering and sale of additional securities of a corporation, made by it to its own security holders exclusively, may be so carried out where no commission or other remuneration is paid or given directly or indirectly in connection with the offering and sale, other than a commission in respect of the securities purchased by such security holders or a discount in respect of the securities not purchased by the security holders, or both, paid by the corporation to a dealer who has agreed to purchase all of those securities not taken by the security holders.

(B) An issuer engaging in any transaction specified in this section shall not be deemed a dealer. Any commission, discount, or other remuneration for sales in this state of securities specified in this section shall be paid only to dealers or salespersons licensed pursuant to this chapter.

(C) For the purpose of this section, each of the following is deemed to be a single purchaser of a security:

(1) Husband and wife;

(2) A child and its parent or guardian when the parent or guardian holds the security for the benefit of the child;

(3) A corporation, a limited liability company, a partnership, an association or other unincorporated entity, a joint-stock company, or a trust, but only if the corporation, limited liability company, partnership, association, entity, joint-stock company, or trust was not formed for the purpose of purchasing the security.

(D) A sale of securities registered under section 1707.09 or 1707.091 of the Revised Code or sold pursuant to an exemption under this chapter shall not be integrated with a sale pursuant to this section in computing the number of purchasers under this section.

Effective Date: 10-08-2001



Section 1707.07 - [Repealed].

Effective Date: 10-08-2001



Section 1707.08 - Registration by description.

(A) The transactions enumerated in section 1707.06 of the Revised Code may be consummated on compliance with this section and section 1707.11 of the Revised Code.

(B) A description, verified either by the oath of the individual filing it or of any individual having knowledge of the facts, shall be filed with the division of securities by the issuer, or by a majority of the incorporators of the issuer prior to election of officers if it is an incorporated issuer, or by a licensed dealer, which description shall be on forms prescribed by the division and shall set forth:

(1) The name of the issuer;

(2) A brief description of the securities;

(3) The amount of the securities to be offered after the filing of the description for sale in this state and, if all the securities are not to be offered by the person filing the description, then the respective amounts to be offered by others, so far as those amounts are known, and the names and addresses of the other offerors;

(4) A brief statement of the facts which show that the securities are the subject matter of a transaction enumerated in section 1707.06 of the Revised Code;

(5) The price at which the securities are to be offered for sale.

(C) The individual who executes the application for registration by description on behalf of the applicant shall state the individual's relationship to the applicant and certify all of the following:

(1) The individual has executed the application on behalf of the applicant.

(2) The individual is fully authorized to execute and file the application on behalf of the applicant.

(3) The individual is familiar with the applicant's application.

(4) To the best of the individual's knowledge, information, and belief, the statements made in the application are true, and the documents submitted with the application are true copies of the original documents.

(D) A registration by description is effective seven business days after the division receives the description on applicable forms, together with any filing fee required under this division, if no proceeding is pending under section 1707.13 or 1707.131 of the Revised Code. However, the division may permit an earlier effective date by rule or by issuing a certificate of acknowledgment for the registration by description.

For an offering that exceeds fifty thousand dollars, a filing fee of fifty dollars shall be submitted with the registration by description.

(E) In order to correct errors or omissions, a registration by description may be amended by the person that originally filed it, by the filing, in the same manner as in the case of an original registration by description, of an amended registration by description or of an amendment of the original registration by description.

(F) When transactions in any securities enumerated in section 1707.06 of the Revised Code have been registered and the fees prescribed by this section have been paid, the transactions may be consummated so long as the registration remains in full force.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-16-2003



Section 1707.09 - Registration by qualification.

(A)

(1) All securities, except those enumerated in section 1707.02 of the Revised Code and those that are the subject matter of a transaction permitted by section 1707.03, 1707.04, or 1707.06 of the Revised Code, shall be qualified in the manner provided by this section before being sold in this state.

(2) Applications for qualification, on forms prescribed by the division of securities, shall be made in writing either by the issuer of the securities or by any licensed dealer desiring to sell them within this state and shall be signed by the applicant, sworn to by any individual having knowledge of the facts stated in the application, and filed in the office of the division.

(3) The individual who executes the application for qualification of securities on behalf of the applicant shall state the individual's relationship to the applicant and certify that: the individual has executed the application on behalf of the applicant; the individual is fully authorized to execute and file the application on behalf of the applicant; the individual is familiar with the applicant's application; and to the best of the individual's knowledge, information, and belief, the statements made in the application are true, and the documents submitted with the application are true copies of the original documents.

(B) The division shall require the applicant for qualification of securities to submit to it the following information:

(1) The names and addresses of the directors or trustees and of the officers of the issuer, if the issuer is a corporation or an unincorporated association; of all the members of the issuer, if the issuer is a limited liability company in which management is reserved to its members; of all the managers of the issuer, if the issuer is a limited liability company in which management is not reserved to its members; of all partners, if the issuer is a general or limited partnership or a partnership association; and the name and address of the issuer, if the issuer is an individual;

(2) The address of the issuer's principal place of business and principal office in this state, if any;

(3) The purposes and general character of the business actually being transacted, or to be transacted, by the issuer, and the purpose of issuing the securities named in the application;

(4) A statement of the capitalization of the issuer; a balance sheet made up as of the most recent practicable date, showing the amount and general character of its assets and liabilities; a description of the security for the qualification of which application is being made; and copies of all circulars, prospectuses, advertisements, or other descriptions of the securities, that are then prepared by or for the issuer, or by or for the applicant if the applicant is not the issuer, or by or for both, to be used for distribution or publication in this state;

(5) A statement of the amount of the issuer's income, expenses, and fixed charges during the last fiscal year or, if the issuer has been in actual business less than one year, for the time that the issuer has been in actual business;

(6) A statement showing the price at which the security is to be offered for sale;

(7) A statement showing the considerations received or to be received by the issuer of the securities purchased or to be purchased from the issuer and an itemized statement of all expenses of financing to be paid from those considerations so as to show the aggregate net amount actually received or to be received by the issuer;

(8) All other information, including an opinion of counsel as to the validity of the securities that are the subject matter of the application, that the division considers necessary to enable it to ascertain whether the securities are entitled to qualification;

(9) If the issuer is a corporation, there shall be filed with the application a certified copy of its articles of incorporation with all amendments to the articles, if the articles or amendments are not already on file in the office of the secretary of state; if the issuer is a limited liability company, there shall be filed with the application a certified copy of its articles of organization with all amendments to the articles, if the articles or amendments are not already on file in the office of the secretary of state; if the issuer is a trust or trustee, there shall be filed with the application a copy of all instruments by which the trust was created; and if the issuer is a partnership or an unincorporated association, or any other form of organization, there shall be filed with the application a copy of its articles of partnership or association and of all other papers pertaining to its organization, if the articles or other papers are not already on file in the office of the secretary of state;

(10) If the application is made with respect to securities to be sold or distributed by or on behalf of the issuer, or by or on behalf of an underwriter, as defined in division (N) of section 1707.03 of the Revised Code, a statement showing that the issuer has received, or will receive at or prior to the delivery of those securities, not less than eighty-five per cent of the aggregate price at which all those securities are sold by or on behalf of the issuer, without deduction for any additional commission, directly or indirectly, and without liability to pay any additional sum as commission;

(11) If the division so permits with respect to a security, an applicant may file with the division, in lieu of the division's prescribed forms, a copy of the registration statement relating to the security, with all amendments to that statement, previously filed with the securities and exchange commission of the United States under the "Securities Act of 1933," as amended, together with all additional data, information, and documents that the division requires.

(C) If the division finds that it is not necessary in the public interest and for the protection of investors to require all the information specified in divisions (B)(1) to (10) of this section, it may permit the filing of applications for qualification that contain the information that it considers necessary and appropriate in the public interest and for the protection of investors, but this provision applies only in the case of applications for qualification of securities previously issued and outstanding that may not be made the subject matter of transactions exempt under division (M) of section 1707.03 of the Revised Code by reason of the fact that those securities within one year were purchased outside this state or within one year were transported into this state.

(D) All the statements, exhibits, and documents required by the division under this section, except properly certified public documents, shall be verified by the oath of the applicant for qualification, of the issuer, or of any individual having knowledge of the facts, and in the manner and form that may be required by the division. Failure or refusal to comply with the requests of the division shall be sufficient reason for a refusal by the division to register securities.

(E) If it appears to the division that substantially the only consideration to be paid for any of the securities to be qualified is to be intangible property of doubtful value, the division may require that the securities be delivered in escrow to a bank in this state under the terms that the division may reasonably prescribe or require to prevent a deceitful misrepresentation or sale of the securities; that the securities be subordinated in favor of those sold for sound value until they have a value bearing a reasonable relation to the value of those sold for sound value; or that a legend of warning specifying the considerations paid or to be paid for the securities be stamped or printed on all advertisements, circulars, pamphlets, or subscription blanks used in connection with the sale of any securities of the same issuer; or it may impose a combination of any two or more of these requirements.

(F) At the time of filing the information prescribed in this section, the applicant shall pay to the division a filing fee of one hundred dollars.

(G)

(1) The division, at any time, as a prerequisite to qualification, may make an examination of the issuer of securities sought to be qualified. The applicant for qualification of any securities may be required by the division to advance sufficient funds to pay all or any part of the actual expenses of that examination, an itemized statement of which shall be furnished the applicant.

(2) If the division finds that the business of the issuer is not fraudulently conducted, that the proposed offer or disposal of securities is not on grossly unfair terms, that the plan of issuance and sale of the securities referred to in the proposed offer or disposal would not defraud or deceive, or tend to defraud or deceive, purchasers, and that division (B)(10) of this section applies and has been complied with, the division shall notify the applicant of its findings, and, upon payment of a registration fee of one-tenth of one per cent of the aggregate price at which the securities are to be sold to the public in this state, which fee, however, shall in no case be less than one hundred or more than one thousand dollars, the division shall register the qualification of the securities.

(H) An application for qualification of securities may be amended by the person filing it at any time prior to the division's action on it either in registering the securities for qualification or in refusing to do so. Subsequent to any such action by the division, the person who filed the application may file with the consent of the division one or more amendments to it that shall become effective upon the making by the division of the findings enumerated in division (G) of this section; the giving of notice of those findings to the applicant by the division; and the payment by the applicant of the additional fee that would have been payable had the application, as it previously became effective, contained the amendment.

(I) When any securities have been qualified and the fees for the qualification have been paid as provided in this section, any licensed dealer subsequently may sell the securities under the qualification, so long as the qualification remains in full force, and any dealer of that nature that desires may file with the division a written notice of intention to sell the securities or any designated portion of them. For that filing, no fee need be paid.

Effective Date: 09-16-2003



Section 1707.091 - Registration by coordination.

(A) Any security for which a registration statement has been filed pursuant to section 6 of the Securities Act of 1933 or for which a notification form and offering circular has been filed pursuant to regulation A of the general rules and regulations of the securities and exchange commission, 17 C.F.R. sections 230.251 to 230.256 and 230.258 to 230.263, as amended before or after the effective date of this section, in connection with the same offering may be registered by coordination.

(B) A registration statement filed by or on behalf of the issuer under this section with the division of securities shall contain the following information and be accompanied by the following items in addition to the consent to service of process required by section 1707.11 of the Revised Code:

(1) One copy of the latest form of prospectus or offering circular and notification filed with the securities and exchange commission;

(2) If the division of securities by rule or otherwise requires, a copy of the articles of incorporation and code of regulations or bylaws, or their substantial equivalents, as currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3) If the division of securities requests, any other information, or copies of any other documents, filed with the securities and exchange commission;

(4) An undertaking by the issuer to forward to the division, promptly and in any event not later than the first business day after the day they are forwarded to or thereafter are filed with the securities and exchange commission, whichever occurs first, all amendments to the federal prospectus, offering circular, notification form, or other documents filed with the securities and exchange commission, other than an amendment that merely delays the effective date;

(5) A filing fee of one hundred dollars.

(C) A registration statement filed under this section becomes effective either at the moment the federal registration statement becomes effective or at the time the offering may otherwise be commenced in accordance with the rules, regulations, or orders of the securities and exchange commission, if all of the following conditions are satisfied:

(1) No stop order is in effect, no proceeding is pending under section 1707.13 of the Revised Code, and no cease and desist order has been issued pursuant to section 1707.23 of the Revised Code;

(2) The registration statement has been on file with the division for at least fifteen days or for such shorter period as the division by rule or otherwise permits; provided, that if the registration statement is not filed with the division within five days of the initial filing with the securities and exchange commission, the registration statement must be on file with the division for thirty days or for such shorter period as the division by rule or otherwise permits.

(3) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file with the division for two full business days or for such shorter period as the division by rule or otherwise permits and the offering is made within those limitations;

(4) The division has received a registration fee of one-tenth of one per cent of the aggregate price at which the securities are to be sold to the public in this state, which fee, however, shall in no case be less than one hundred or more than one thousand dollars.

(D) The issuer shall promptly notify the division by telephone or telegram of the date and time when the federal registration statement became effective, or when the offering may otherwise be commenced in accordance with the rules, regulations, or orders of the securities and exchange commission, and of the contents of the price amendment, if any, and shall promptly file the price amendment.

"Price amendment" for the purpose of this division, means the final federal registration statement amendment that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

If the division fails to receive the required notice and required copies of the price amendment, the division may enter a provisional stop order retroactively denying effectiveness to the registration statement or suspending its effectiveness until there is compliance with this division, provided the division promptly notifies the issuer or its representative by telephone or telegram, and promptly confirms by letter or telegram when it notifies by telephone, of the entry of the order. If the issuer or its representative proves compliance with the requirements of this division as to notice and price amendment filing, the stop order is void as of the time of its entry. The division may by rule or otherwise waive either or both of the conditions specified in divisions (C)(2) and (3) of this section. If the federal registration statement becomes effective, or if the offering may otherwise be commenced in accordance with the rules, regulations, or orders of the securities and exchange commission, before all of the conditions specified in divisions (C) and (D) of this section are satisfied and they are not waived by the division the registration statement becomes effective as soon as all of the conditions are satisfied.

If the issuer advises the division of the date when the federal registration statement is expected to become effective, or when the offering may otherwise be commenced in accordance with the rules, regulations, or orders of the securities and exchange commission, the division shall promptly advise the issuer or its representative by telephone or telegram, at the issuer's expense, whether all of the conditions have been satisfied or whether the division then contemplates the institution of a proceeding under section 1707.13 or 1707.23 of the Revised Code, but such advice does not preclude the institution of such a proceeding at any time.

Effective Date: 10-11-1994



Section 1707.092 - Notice filings.

(A) For the purposes of selling securities in this state, except securities that are the subject matter of transactions enumerated in section 1707.03 of the Revised Code, an investment company, as defined by the Investment Company Act of 1940, that is registered or has filed a registration statement with the securities and exchange commission under the Investment Company Act of 1940, shall file the following with the division of securities:

(1) A notice filing consisting of either of the following:

(a) A copy of the investment company's federal registration statement as filed with the securities and exchange commission;

(b) A form U-1 or form NF of the North American securities administrators association.

(2) Appropriate filing fees consisting of both of the following:

(a) A flat fee of one hundred dollars;

(b) A fee calculated at one-tenth of one per cent of the aggregate price at which the securities are to be sold to the public in this state, which calculated fee, however, shall in no case be less than one hundred or more than one thousand dollars.

(B)

(1) Upon payment of the maximum filing fees as provided in division (A)(2) of this section, an investment company may sell an indefinite amount of securities in this state.

(2) An investment company making a notice filing as provided in this section shall comply with section 1707.11 of the Revised Code. An investment company that previously filed with the division a valid consent to service of process pursuant to section 1707.11 of the Revised Code may incorporate that consent by reference.

(C)

(1) For offerings involving covered securities, as defined in section 18 of the "Securities Act of 1933," 15 U.S.C. 77r, that are not subject to section 1707.02, 1707.03, 1707.04, 1707.06, 1707.08, 1707.09, or 1707.091 of the Revised Code, or division (A) of this section, a notice filing shall be submitted to the division together with a consent to service of process pursuant to section 1707.11 of the Revised Code and a filing fee as provided in division (A)(2) of this section.

(2) The notice filing described in division (C)(1) of this section shall consist of any document filed with the securities and exchange commission pursuant to the Securities Act of 1933, together with annual or periodic reports of the value of the securities sold or offered to be sold to persons located in this state.

(D) A notice filing submitted under this section shall be effective for thirteen months.

Effective Date: 06-18-2002



Section 1707.093 - Electronic filings.

Notwithstanding any provision of Chapter 1707. of the Revised Code, or any rule adopted by the division of securities under that chapter, requiring a signature or verification, the division may provide by rule for the electronic filing or submission of any form, document, material, or information that is required or permitted to be filed with or submitted to the division.

Effective Date: 03-18-1999



Section 1707.10 - Provisional registration by qualification.

Any securities required by sections 1707.01 to 1707.45, inclusive, of the Revised Code, to be registered by qualification before being sold in this state may be offered for sale and sold preliminary to and pending their full qualification, where the division of securities is satisfied that the issuer is solvent and of good business repute and that such preliminary offering will not deceive or tend to deceive the public; but no such preliminary offering shall be made until the division consents thereto in writing, and such consent shall be on condition that within thirty days from the date thereof, or within such further time as the division allows, there is filed in the office of the division application under such sections for the full qualification of said securities, or for a registration of such securities by description if, within such time, such securities become entitled to registration by description; and the entire proceeds of the sale of such securities, without deduction for commissions or other charges, shall be segregated or deposited in escrow in such manner and for such time as the division directs.

No applicant which is an issuer not a resident of this state shall be entitled to the benefit of this section unless there shall also be on file with the division a consent to service as provided in section 1707.11 of the Revised Code.

At the time of filing the statement prescribed in this section, the applicant shall pay to the division the filing fee prescribed by section 1707.09 of the Revised Code; and upon receipt of notice of the division's favorable action on the application, the applicant shall pay to the division the registration fee prescribed by such section for the qualification of securities.

If the dealer is unable to complete such qualification or such registration by description, or if the division, acting upon more complete information furnished or obtained from its examination, does not finally register such security by description or qualification, the issuer or dealer who has sold it or offered it for sale shall withdraw the security from the market and return or tender to purchasers of the security, within such time as the division specifies, the amounts paid for it by them.

Effective Date: 10-01-1953



Section 1707.11 - Consent to service.

(A) Each person that is not organized under the laws of this state, that is not licensed under section 1703.03 of the Revised Code, or that does not have its principal place of business in this state, shall submit to the division of securities an irrevocable consent to service of process, as described in division (B) of this section, in connection with any of the following:

(1) Filings to claim any of the exemptions enumerated in division (Q), (W), or (Y) of section 1707.03 of the Revised Code;

(2) Applications for registration by description, qualification, or coordination;

(3) Notice filings pursuant to section 1707.092 of the Revised Code.

(B) The irrevocable written consent shall be executed and acknowledged by an individual duly authorized to give the consent and shall do all of the following:

(1) Designate the secretary of state as agent for service of process or pleadings;

(2) State that actions growing out of the sale of such securities, the giving of investment advice, or fraud committed by a person on whose behalf the consent is submitted may be commenced against the person, in the proper court of any county in this state in which a cause of action may arise or in which the plaintiff in the action may reside, by serving on the secretary of state any proper process or pleading authorized by the laws of this state;

(3) Stipulate that service of process or pleading on the secretary of state shall be taken in all courts to be as valid and binding as if service had been made upon the person on whose behalf the consent is submitted.

(C) Notwithstanding any application, form, or other material filed with or submitted to the division that purports to appoint as agent for service of process a person other than the secretary of state, the application, form, or other material shall be considered to appoint the secretary of state as agent for service of process.

(D) Service of any process or pleadings may be made on the secretary of state by duplicate copies, of which one shall be filed in the office of the secretary of state, and the other immediately forwarded by the secretary of state by certified mail to the principal place of business of the person on whose behalf the consent is submitted or to the last known address as shown on the filing made with the division. However, failure to mail such copy does not invalidate the service.

(E) Notwithstanding any provision of this chapter, or of any rule adopted by the division of securities under this chapter, that requires the submission of a consent to service of process, the division may provide by rule for the electronic filing or submission of a consent to service of process.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-16-2003



Section 1707.12 - Documents open to inspection.

(A) Except for offering materials filed with the division of securities in connection with exempt transactions under divisions (Q) and (W) of section 1707.03 of the Revised Code, all applications and other papers filed with the division shall be open to inspection at all reasonable times, except for unreasonable or improper purposes.

(B) Information obtained by the division through any offering materials filed with the division in connection with exempt transactions under divisions (Q) and (W) of section 1707.03 of the Revised Code or through any investigation shall be retained by the division and shall not be available to inspection by persons other than those having a direct economic interest in the information or the transaction under investigation, or by law enforcement agencies, state agencies, federal agencies, and other entities as set forth by rules adopted by the division.

(C) Confidential law enforcement investigatory records and trial preparation records of the division of securities or any other law enforcement or administrative agency which are in the possession of the division of securities shall in no event be available to inspection by other than law enforcement agencies, state agencies, federal agencies, and other entities as set forth by rules adopted by the division.

(D) All public records shall be prepared and made available promptly to any member of the general public at all reasonable times for inspection. Upon request, the custodian of public records shall make copies of the records available at cost, within a reasonable period of time. To facilitate public access, the division shall maintain public records in such a manner that they can be made available pursuant to this section.

(E) No employee or representative of the division or the department of commerce shall be required to testify concerning any document or record subject to division (B) or (C) of this section, except as set forth by rules adopted by the division.

(F) As used in this section:

(1) "Confidential law enforcement investigatory record" means any record that pertains to a law enforcement matter of a criminal, quasi-criminal, civil, or administrative nature, provided that release of the record would create a high probability of disclosure of any of the following:

(a) The identity of a suspect who has not been charged with the offense to which the record pertains, or of an information source or witness to whom confidentiality reasonably has been promised;

(b) Information provided by an information source or witness to whom confidentiality reasonably has been promised, which information reasonably would tend to disclose the identity of the information source or witness;

(c) Specific confidential investigatory techniques or procedures or specific investigatory work product.

(2) "Trial preparation record" means any record that contains information that is specifically compiled in reasonable anticipation of, or in defense of, a criminal, quasi-criminal, civil, or administrative action or proceeding, including, but not limited to, the independent thought processes and personal trial preparation of an attorney and division personnel, their notes, diaries, and memoranda.

Effective Date: 06-18-2002



Section 1707.13 - Suspension and revocation of registration.

The division of securities may suspend the registration by description or by qualification of any securities, or the right of any dealers or of the issuer, or of both, to buy, sell, or deal in any particular security whether it is registered, qualified, or exempt or even though transactions in it are registered or exempt, if the division finds that the issuer has violated sections 1707.01 to 1707.45, inclusive, of the Revised Code, or any lawful order or requirement of the division, has fraudulently conducted its business, or has been engaged in or is engaged or about to engage in deceptive or fraudulent acts, practices, or transactions; that such security is being disposed of or purchased on grossly unfair terms, in such manner as to deceive or defraud or as to tend to deceive or defraud purchasers or sellers, or in disregard of the lawful rules and regulations of the division applicable to such security or to transactions therein; or, in the case of securities being sold under a registration or qualification, that the issuer is insolvent. Notice of such suspension shall be mailed by the division to the issuer and to all licensed dealers concerned. Such notice shall specify the particular security whose registration is being suspended and shall set a date, not more than ten days later than the date of the order of suspension, for a hearing on the continuation or revocation of such suspension. For good cause the division may continue such hearing on application of any interested party. In conducting such hearing the division shall have all the authority and powers set forth in section 1707.23 of the Revised Code. Following such hearing the division shall either confirm or revoke such suspension. No such suspension shall invalidate any sale of securities made prior thereto; the rights of persons defrauded by any sale shall in no wise be impaired.

If the issuer of a security refuses to permit an examination to be made by the division of its books, records, and property, or refuses to furnish the division any information which it may lawfully require under sections 1707.01 to 1707.45, inclusive, of the Revised Code, such refusal is a sufficient ground for the division to suspend the registration by description or by qualification of such security, or the right of any dealers or of the issuer, or of both, to buy, sell, or deal in such security.

If any interested party desires an investigation at a place other than the office of the division, such person may be required by the division to advance sufficient funds to pay the actual expenses of such investigation.

Whenever the division determines, upon hearing, that any application for qualification was made, or that any securities or any transaction was registered by description, by a person who knew that untrue statements were contained in such application or description, the division may proceed under sections 1707.19, 1707.23, and 1707.44 of the Revised Code, or any of them, against the person who filed such application or such registration by description.

Effective Date: 10-01-1953



Section 1707.131 - Refusing registration.

(A) For purposes of this section, "five per cent shareholder" means a beneficial owner of five per cent or more of the issuer's outstanding securities.

(B) The division of securities shall refuse any registration by description, by qualification, or by coordination if the issuer is in the development stage and either has no specific business plan or purpose or has indicated that its business is to engage in a merger or acquisition with an unidentified company or companies, or other entities or persons.

(C) The division may refuse any registration by description, by qualification, or by coordination if either of the following applies:

(1) The issuer does not disclose in the final offering circular, prospectus, or form U-7 of the North American securities administrators association that any future transaction with an officer, director, five per cent shareholder, manager, trustee, or general partner will be on terms no less favorable to the issuer than could be obtained from an independent third party.

(2) The issuer does not disclose both of the following in the final offering circular, prospectus, or form U-7 of the North American securities administrators association:

(a) Any outstanding loan from the issuer to an officer, director, five per cent shareholder, manager, trustee, or general partner is required to be repaid within six months of the offering, except for a loan or extension of credit made by a bank.

(b) Any future loan from the issuer to an officer, director, five per cent shareholder, manager, trustee, or general partner will be for a bona fide business purpose and approved by a majority of the disinterested directors, managers, trustees, or general partners, or will be a type of transaction involving a director or executive officer of the issuer that is permitted by section 13(k) of the "Securities Exchange Act of 1934," 116 Stat. 787, 15 U.S.C.A. 78m, as amended.

Effective Date: 09-16-2003



Section 1707.14 - Dealer's license.

(A)

(1) No person shall act as a dealer, unless the person is licensed as a dealer by the division of securities, except in the following cases:

(a) When the person is transacting business through or with a licensed dealer;

(b) When the securities are the subject matter of one or more transactions enumerated in divisions (B) to (L), (O) to (R), and (U) to (Y) of section 1707.03, or in section 1707.06 of the Revised Code, except when a commission, discount, or other remuneration is paid or given in consideration with transactions enumerated in divisions (O), (Q), (W), (X), and (Y) of section 1707.03, or in section 1707.06 of the Revised Code;

(c) When the person is an issuer selling securities issued by it or by its subsidiary, if such securities are specified under division (G) or (I) of section 1707.02, or under section 1707.04 of the Revised Code;

(d) When the person is participating in transactions exempt, under section 1707.34 of the Revised Code, from this chapter.

(2) Notwithstanding the exceptions to licensure set forth in divisions (A)(1)(a) to (d) of this section, no person other than an issuer selling its own securities shall engage in the business of selling securities to an institutional investor unless the person is licensed as a dealer or the division, by rule, finds that such licensure is not necessary for the protection of investors or in the public interest.

(B) Each dealer that in any twelve-month or shorter period, alone or with any other dealer with which it is affiliated, has total revenues of one hundred fifty thousand dollars or more derived from the business of buying, selling, or otherwise dealing in securities, and that at any time during such period has one hundred or more retail securities customers, shall be registered as a broker or dealer with the securities and exchange commission under the Securities Exchange Act of 1934, except the following entities:

(1) A bank;

(2) A dealer that enters into and is in compliance with an undertaking accepted by the division, in which the dealer agrees that it will not engage in any transaction involving the buying, selling, or otherwise dealing in securities with any natural person in this state, except for transactions involving either of the following:

(a) Securities of corporations or associations that have qualified for treatment as nonprofit organizations pursuant to section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended;

(b) Securities or transactions that are described in divisions (A)(1)(a) to (d) of this section.

(C) Every dealer that must be registered as a broker or dealer with the securities and exchange commission pursuant to division (B) of this section shall become so registered no later than ninety days after the date on which the dealer meets the requirements for such registration.

(D) The division by rule may exempt any dealer from complying with the licensing or registration requirements of this section, if the division finds that such licensing or registration is not necessary for the protection of investors or in the public interest.

(E) As used in division (B) of this section, "retail securities customer" means a person that purchases from or through or sells securities to or through a dealer, and that is not an officer, a director, a principal, a general partner, or an employee of, the dealer. Each of the following is deemed to be a single retail securities customer:

(1) A husband and wife;

(2) A minor child and the minor child's parent or legal guardian;

(3) A corporation, a partnership, an association or other unincorporated entity, a joint stock company, or a trust.

Effective Date: 10-08-2001



Section 1707.141 - Investment adviser's license required - exceptions - notice filing requirement.

(A) No person shall act as an investment adviser, unless one of the following applies:

(1) The person is licensed as an investment adviser by the division of securities; however, nothing in this section shall be construed to prohibit a person from being licensed by the division as both an investment adviser and a dealer or salesperson.

(2) The person is registered under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. 80b-3, as an investment adviser and is in compliance with the notice filing requirements of division (B) of this section.

(3) The person has no place of business in this state, and the person's only clients in this state are any of the following:

(a) Investment companies as defined in the Investment Company Act of 1940;

(b) Other investment advisers;

(c) Licensed dealers;

(d) Banks;

(e) Insurance companies subject to regulation under Title XXXIX [39] of the Revised Code and health insuring corporations regulated under Chapter 1751. of the Revised Code;

(f) Employee benefit plans with assets of not less than one million dollars;

(g) Government agencies or instrumentalities, whether acting for themselves or trustees with investment control;

(h) Other institutional investors as the division may designate by rule.

(4) The person has no place of business in this state, and during the preceding twelve-month period, the person has had not more than five clients, other than those described in division (A)(3) of this section, that are residents of this state.

(5) The person is a charitable organization, as defined in section 3(c)(10) of the "Investment Company Act of 1940," 54 Stat. 797, 15 U.S.C. 80a - 3(c) (10 ), as amended, or is a trustee, director, officer, employee, or volunteer of such a charitable organization acting within the scope of the person's employment or duties with such an organization, whose advice, analysis, or reports are provided only to one or more of the following:

(a) Any such charitable organization;

(b) A fund that is excluded from the definition of an investment company under section 3(c)(10)(B) of the "Investment Company Act of 1940," 54 Stat. 797, 15 U.S.C. 80a - 3(c) (10 )(B), as amended;

(c) A trust or other donative instrument described in section 3(c)(10)(B) of the "Investment Company Act of 1940," 54 Stat. 797, 15 U.S.C. 80a - 3(c) (10 )(B), as amended, or the trustees, administrators, settlors and potential settlors, or beneficiaries of any such trust or other instrument.

(6) The person is a plan described in subsection 414(e) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 414, as amended, any person or entity eligible to establish and maintain such a plan under Title 26 of the United States Code, or any trustee, director, officer, or employee of or volunteer for any such plan or person, if such person or entity, acting in such capacity, provides investment advice exclusively to, or with respect to, any plan, person, or entity, or any company, account, or fund that is excluded from the definition of an investment company under section 3(c)(14) of the "Investment Company Act of 1940," 54 Stat. 797, 15 U.S.C. 80a - 3(c) (14 ), as amended.

(B)

(1) No person who is registered under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. 80b-3, as an investment adviser shall act as an investment adviser, unless the person has done both of the following:

(a) Filed with the division a copy of those documents that have been filed by the investment adviser with the securities and exchange commission as specified in rules adopted by the division;

(b) Paid the notice filing fee specified in division (B) of section 1707.17 of the Revised Code.

(2) Upon compliance with division (B)(1) of this section, the division shall issue to the person an acknowledgment of notice filing.

(3) The notice filing and fee requirements of division (B)(1) of this section do not apply to a person described in division (A)(3), (4), (5), or (6) of this section.

Effective Date: 06-18-2002



Section 1707.142 - Compliance with federal laws - federal documents to be filed with division.

(A) Every dealer required to be licensed under section 1707.14 of the Revised Code shall comply with all broker and dealer capital, custody, margin, financial responsibility, record-making, record-keeping, bonding, financial reporting, and operational reporting requirements contained in Section 15 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o, as amended, and section 17 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78q, as amended, and the rules of the securities and exchange commission promulgated under those sections.

(B)

(1) Subject to division (B)(2) of this section, every dealer required to be licensed under section 1707.14 of the Revised Code shall file with the division of securities any report or document that rules adopted pursuant to section 15 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o, as amended, and section 17 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78q, as amended, require federally registered brokers or dealers to file with the securities and exchange commission.

(2) Except as otherwise provided by rule or order of the division, if a dealer has filed a report or document described in division (B)(1) of this section with the securities and exchange commission, the document or report shall be deemed to also have been filed with the division.

(C) The division by order or rule may permit, but not require, a dealer that is not required by federal law or the law of this state to register as a broker or dealer with the securities and exchange commission to do both of the following:

(1) Elect one or more alternative financial and reporting provisions that are acceptable to the division. For purposes of division (C)(1) of this section, "alternative financial and reporting provision" means any capital, custody, margin, financial responsibility, record-making, record-keeping, bonding, financial reporting, or operational reporting provision that differs from those established by the securities and exchange commission.

(2) Elect an exemption, the scope of which is acceptable to the division, from all or a specified part of the capital, custody, margin, financial responsibility, record-making, record-keeping, bonding, financial reporting, or operational reporting requirements contained in section 15 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78o, as amended, or section 17 of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78q, as amended, or the rules of the securities and exchange commission promulgated under those sections.

(D) For purposes of division (C) of this section, in determining an acceptable alternative financial and reporting provision and in determining the acceptable scope of any exemption that is elected, the division shall consider the size, scope, and type of business of the dealers who will be permitted to elect the provision or exemption and shall consider the protection of investors and customers of the electing dealers.

Effective Date: 10-12-2006



Section 1707.15 - Applying for dealer's license.

(A) Application for a dealer's license shall be made in accordance with this section and by filing with the division of securities the information, materials, and forms specified in rules adopted by the division, along with all of the following information:

(1) The name and address of the applicant;

(2) The location and addresses of the principal office and all other offices of the applicant;

(3) A general description of the business of the applicant done prior to the application, including a list of states in which the applicant is a licensed dealer.

(B)

(1) The division may investigate any applicant for a license, and may require such additional information as it deems necessary to determine the applicant's business repute and qualifications to act as a dealer in securities.

(2) If the application for any license involves investigation outside of this state, the applicant may be required by the division to advance sufficient funds to pay any of the actual expenses of such examination. An itemized statement of any such expenses which the applicant is required to pay shall be furnished the applicant by the division.

(C) The division shall by rule require one natural person who is a principal, officer, director, general partner, manager, or employee of a dealer to pass an examination designated by the division. Each dealer that is not a natural person shall notify the division of the name and relationship to the dealer of the natural person who has passed the examination on behalf of the dealer and who will serve as the designated principal on behalf of the dealer.

(D) Dealers shall employ as salespersons only those salespersons who are licensed under this chapter. If at any time a salesperson resigns or is discharged or a new salesperson is added, the dealer shall promptly notify the division.

(E) If the division finds that the applicant is of good business repute, appears qualified to act as a dealer in securities, and has fully complied with this chapter and rules adopted under this chapter by the division, the division, upon payment of the fees prescribed by division (B) of section 1707.17 of the Revised Code, shall issue to the applicant a license authorizing the applicant to act as a dealer.

Effective Date: 06-18-2002



Section 1707.151 - Application for and issuance of investment adviser's license.

(A) Application for an investment adviser's license shall be made in accordance with this section and by filing with the division of securities the information, materials, and forms specified in rules adopted by the division.

(B)

(1) The division may investigate any applicant for a license and may require any additional information as it considers necessary to determine the applicant's business repute and qualifications to act as an investment adviser.

(2) If the application for any license involves investigation outside of this state, the applicant may be required by the division to advance sufficient funds to pay any of the actual expenses of the examination. The division shall furnish the applicant with an itemized statement of such expenses that the applicant is required to pay.

(C) The division shall by rule require a natural person who is an applicant for an investment adviser's license to pass an examination designated by the division or achieve a specified professional designation.

(D) An investment adviser licensed under section 1707.141 of the Revised Code shall employ only investment adviser representatives licensed, or exempted from licensure, under section 1707.161 of the Revised Code.

(E) If the division finds that the applicant is of good business repute, appears to be qualified to act as an investment adviser, and has complied with this chapter and rules adopted under this chapter by the division, the division, upon payment of the fees prescribed by division (B) of section 1707.17 of the Revised Code, shall issue to the applicant a license authorizing the applicant to act as an investment adviser.

Effective Date: 06-18-2002



Section 1707.16 - Application for and issuance of salesperson's license.

(A) Every salesperson of securities must be licensed by the division of securities and shall be employed, authorized, or appointed only by the licensed dealer specified in the salesperson's license. If the relationship between the salesperson and the dealer is severed, the salesperson's license shall be void.

(B) Application for a salesperson's license shall be made in accordance with this section and by filing with the division the information, materials, and forms specified in rules adopted by the division, along with all of the following information:

(1) The name and complete residence and business addresses of the applicant;

(2) The name of the dealer who is employing the applicant or who intends to employ the applicant;

(3) The applicant's age and education, and the applicant's experience in the sale of securities; whether the applicant has ever been licensed by the division, and if so, when; whether the applicant has ever been refused a license by the division; and whether the applicant has ever been licensed or refused a license or any similar permit by any division or commissioner of securities, whatsoever name known or designated, anywhere.

(C) The division shall by rule require an applicant to pass an examination designated by the division.

(D) If the division finds that the applicant is of good business repute, appears to be qualified to act as a salesperson of securities, and has fully complied with this chapter, and that the dealer named in the application is a licensed dealer, the division shall, upon payment of the fees prescribed by section 1707.17 of the Revised Code, issue a license to the applicant authorizing the applicant to act as salesperson for the dealer named in the application.

Effective Date: 09-16-2003



Section 1707.161 - Investment adviser representative's license required - exceptions - application for and issuance of investment adviser representative's license.

(A) No person shall act as an investment adviser representative, unless one of the following applies:

(1) The person is licensed as an investment adviser representative by the division of securities.

(2) The person is a natural person who is licensed as an investment adviser by the division, and does not act as an investment adviser representative for another investment adviser; however, a natural person who is licensed as an investment adviser by the division may act as an investment adviser representative for another investment adviser if the natural person also is licensed by the division, or is properly excepted from licensure, as an investment adviser representative of the other investment adviser.

(3) The person is employed by or associated with an investment adviser registered under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. 80b-3, and does not have a place of business in this state.

(4) The person is employed by or associated with an investment adviser that is excepted from licensure pursuant to division (A)(3), (4), (5), or (6) of section 1707.141 of the Revised Code or excepted from notice filing pursuant to division (B)(3) of section 1707.141 of the Revised Code.

(B)

(1) No investment adviser representative required to be licensed under this section shall act as an investment adviser representative for more than two investment advisers. An investment adviser representative that acts as an investment adviser representative for two investment advisers shall do so only after the occurrence of both of the following:

(a) Being properly licensed, or properly excepted from licensure under this section, as an investment adviser representative for both investment advisers;

(b) Complying with the requirements set forth in rules adopted by the division regarding consent of both investment advisers and notice.

(2) Nothing in this section shall be construed to prohibit a natural person from being licensed by the division as both an investment adviser and an investment adviser representative.

(3) Nothing in this section shall be construed to prohibit a natural person from being licensed by the division as both a salesperson and an investment adviser representative.

(4) Nothing in this section shall be construed to prohibit a natural person from being licensed by the division as both a dealer and an investment adviser representative.

(C) An investment adviser representative's license issued under this section shall not be effective during any period when the investment adviser representative is not employed by or associated with an investment adviser that is licensed by the division or that is in compliance with the notice filing requirements of division (B) of section 1707.141 of the Revised Code. Notice of the commencement and termination of the employment or association of an investment adviser representative licensed under this section shall be given to the division within thirty days after the commencement or termination by either of the following:

(1) The investment adviser, in the case of an investment adviser representative licensed under this section and employed by or associated with, or formerly employed by or associated with, an investment adviser licensed under section 1707.141 of the Revised Code;

(2) The investment adviser representative, in the case of an investment adviser representative licensed under this section and employed by or associated with, or formerly employed by or associated with, an investment adviser that is subject to the notice filings requirements of division (B) of section 1707.141 of the Revised Code.

(D)

(1) Application for an investment adviser representative license shall be made in accordance with this section and by filing with the division the information, materials, and forms specified in rules adopted by the division.

(2) The division shall by rule require an applicant to pass an examination designated by the division or achieve a specified professional designation.

(3) Prior to issuing the investment adviser representative license, the division may require the applicant to reimburse the division for the actual expenses incurred in investigating the applicant. An itemized statement of any such expenses that the applicant is required to pay shall be furnished to the applicant by the division.

(E) If the division finds that the applicant is of good business repute, appears to be qualified to act as an investment adviser representative, and has complied with sections 1707.01 to 1707.45 of the Revised Code and the rules adopted under those sections by the division, the division, upon payment of the fees prescribed by division (B) of section 1707.17 of the Revised Code, shall issue to the applicant a license authorizing the applicant to act as an investment adviser representative for the investment adviser, or investment advisers that are under common ownership or control, named in the application.

Effective Date: 06-18-2002



Section 1707.162 - State retirement system investment adviser license required.

(A) No person shall act as a state retirement system investment officer unless the person is licensed as a state retirement system investment officer by the division of securities.

(B) No state retirement system investment officer shall act as a dealer, salesperson, investment advisor, or investment advisor representative.

Effective Date: 12-14-2004



Section 1707.163 - Application for and issuance of state retirement system investment adviser license.

(A) Application for a state retirement system investment officer's license shall be made in accordance with this section by filing with the division of securities the information, materials, and forms specified in rules adopted by the division.

(B)

(1) The division may investigate any applicant for a license and may require any additional information as it considers necessary to determine the applicant's business repute and qualifications to act as an investment officer.

(2) If the application for a state retirement system investment officer's license involves investigation outside of this state, the applicant may be required by the division to advance sufficient funds to pay any of the actual expenses of the investigation. The division shall furnish the applicant with an itemized statement of the expenses the applicant is required to pay.

(C) The division shall by rule require an applicant for a state retirement system investment officer's license to pass an examination designated by the division or achieve a specified professional designation unless the applicant meets both of the following requirements:

(1) Acts as a state retirement system investment officer on the effective date of this section;

(2) Has experience or equivalent education acceptable to the division.

(D) If the division finds that the applicant is of good business repute, appears to be qualified to act as a state retirement system investment officer, and has complied with this chapter and rules adopted under this chapter by the division, the division, on payment of the fees prescribed by division (B) of section 1707.17 of the Revised Code, shall issue to the applicant a license authorizing the applicant to act as a state retirement system investment officer.

Effective Date: 09-15-2004



Section 1707.164 - Bureau chief investment officer - securities license required.

(A) No person shall act as a bureau of workers' compensation chief investment officer unless the person is licensed as a bureau of workers' compensation chief investment officer by the division of securities.

(B) No bureau of workers' compensation chief investment officer shall act as a dealer, salesperson, investment advisor, or investment advisor representative.

Effective Date: 09-29-2005



Section 1707.165 - Application for bureau chief investment officer - investigation - examination.

(A) Application for a bureau of workers' compensation chief investment officer's license shall be made in accordance with this section by filing with the division of securities the information, materials, and forms specified in rules adopted by the division.

(B) The division may investigate any applicant for a license and may require any additional information as it considers necessary to determine the applicant's business repute and qualifications to act as a chief investment officer. If the application for a bureau of workers' compensation chief investment officer's license involves investigation outside of this state, the applicant may be required by the division to advance sufficient funds to pay any of the actual expenses of the investigation. The division shall furnish the applicant with an itemized statement of the expenses the applicant is required to pay.

(C) The division shall by rule require an applicant for a bureau of workers' compensation chief investment officer's license to pass an examination designated by the division or achieve a specified professional designation unless the applicant meets both of the following requirements:

(1) Acts as a bureau of workers' compensation chief investment officer on the effective date of this section;

(2) Has experience or education acceptable to the division.

(D) If the division finds that the applicant is of good business repute, appears to be qualified to act as a bureau of workers' compensation chief investment officer, and has complied with this chapter and rules adopted by the division under this chapter, the division, upon receipt of the fees prescribed by division (B) of section 1707.17 of the Revised Code, shall issue to the applicant a license authorizing the applicant to act as a bureau of workers' compensation chief investment officer.

Effective Date: 09-29-2005



Section 1707.17 - Renewal - license fees.

(A)

(1) The license of every dealer in and salesperson of securities shall expire on the thirty-first day of December of each year, and may be renewed upon the filing with the division of securities of an application for renewal, and the payment of the fee prescribed in this section. The division shall give notice, without unreasonable delay, of its action on any application for renewal of a dealer's or salesperson's license.

(2) The license of every investment adviser and investment adviser representative licensed under section 1707.141 or 1707.161 of the Revised Code shall expire on the thirty-first day of December of each year. The licenses may be renewed upon the filing with the division of an application for renewal, and the payment of the fee prescribed in division (B) of this section. The division shall give notice, without unreasonable delay, of its action on any application for renewal.

(3) An investment adviser required to make a notice filing under division (B) of section 1707.141 of the Revised Code annually shall file with the division the notice filing and the fee prescribed in division (B) of this section, no later than the thirty-first day of December of each year.

(4) The license of every state retirement system investment officer licensed under section 1707.163 of the Revised Code and the license of a bureau of workers' compensation chief investment officer issued under section 1707.165 of the Revised Code shall expire on the thirtieth day of June of each year. The licenses may be renewed on the filing with the division of an application for renewal, and the payment of the fee prescribed in division (B) of this section. The division shall give notice, without unreasonable delay, of its action on any application for renewal.

(B)

(1) The fee for each dealer's license, and for each annual renewal thereof, shall be two hundred dollars.

(2) The fee for each salesperson's license, and for each annual renewal thereof, shall be sixty dollars.

(3) The fee for each investment adviser's license, and for each annual renewal thereof, shall be one hundred dollars.

(4) The fee for each investment adviser notice filing required by division (B) of section 1707.141 of the Revised Code shall be one hundred dollars.

(5) The fee for each investment adviser representative's license, and for each annual renewal thereof, shall be thirty-five dollars.

(6) The fee for each state retirement system investment officer's license, and for each annual renewal thereof, shall be fifty dollars.

(7) The fee for a bureau of workers' compensation chief investment officer's license, and for each annual renewal thereof, shall be fifty dollars.

(C) A dealer's, salesperson's, investment adviser's, investment adviser representative's, bureau of workers' compensation chief investment officer's, or state retirement system investment officer's license may be issued at any time for the remainder of the calendar year. In that event, the annual fee shall not be reduced.

(D) The division may, by rule or order, waive, in whole or in part, any of the fee requirements of this section for any person or class of persons if, in the same calendar year, the person or class of persons is required to pay an additional fee as a result of changes in federal law and regulations implemented under Title IV of the "Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010," 124 Stat. 1576 (2010), 15 U.S.C. 80b - 3a(a), under which a person or class of persons formerly subject to regulation under the United States securities and exchange commission is subject to state regulation under Chapter 1707. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-18-2002; 09-15-2004; 09-29-2005



Section 1707.18 - Application for transfer of license.

(A)

(1) If a partnership licensed as a dealer is terminated under the laws of the state where the partnership is organized, or by death, resignation, withdrawal, or addition of a general partner, the license of the partnership shall be automatically extended for a period of thirty days after the termination. The license of the partnership and the licenses of its salespersons may be transferred to the successor partnership within that period if the division of securities finds that the successor partnership is substantially similar to its predecessor partnership, and if an application for transfer of license has been filed. The fee for such a transfer shall be fifty dollars, plus fifteen dollars for every salesperson's license that is transferred.

(2) If a partnership licensed as an investment adviser is terminated under the laws of the state where the partnership is organized, or by death, resignation, withdrawal, or addition of a general partner, the license of the partnership shall be automatically extended for a period of thirty days after the termination. The license of the partnership shall, and the licenses of its investment adviser representatives may, be transferred to the successor partnership within that period if the division finds that the successor partnership is substantially similar to its predecessor partnership, and if an application for transfer of license has been filed. The fee for such transfer shall be fifty dollars, plus fifteen dollars for every investment adviser representative's license that is transferred.

(B)

(1) If a licensed dealer changes its business form, reincorporates, or by merger or otherwise becomes a different person, as person is defined in section 1707.01 of the Revised Code, upon application the division may transfer the dealer's license and the licenses of its salespersons to the successor entity, if the division finds that the successor entity is substantially similar to the predecessor entity. The fee for such a transfer shall be fifty dollars plus fifteen dollars for every salesperson's license transferred.

(2) If a licensed investment adviser changes its business form, reincorporates, or by merger or otherwise becomes a different person, as person is defined in section 1707.01 of the Revised Code, upon application, the division may transfer the investment adviser license and the licenses of its investment adviser representatives to the successor entity, if the division finds that the successor entity is substantially similar to the predecessor entity. The fee for the transfer shall be fifty dollars plus fifteen dollars for every investment adviser representative's license transferred.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999



Section 1707.19 - Refusal, suspension, and revocation of license.

(A) An original license, or a renewal thereof, applied for by a dealer or salesperson of securities, or by an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer, may be refused, and any such license granted may be suspended and, after notice and hearing in accordance with Chapter 119. of the Revised Code, may be revoked, by the division of securities, if the division determines that the applicant or the licensed dealer, salesperson, investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer:

(1) Is not of good business repute;

(2) Is conducting an illegitimate or fraudulent business;

(3) Is, in the case of a dealer or investment adviser, insolvent;

(4) Has knowingly violated any provision of sections 1707.01 to 1707.45 of the Revised Code, or any regulation or order made thereunder;

(5) Has knowingly made a false statement of a material fact or an omission of a material fact in an application for a license, in a description or application that has been filed, or in any statement made to the division under such sections;

(6) Has refused to comply with any lawful order or requirement of the division under section 1707.23 of the Revised Code;

(7) Has been guilty of any fraudulent act in connection with the sale of any securities or in connection with acting as an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer;

(8) Conducts business in purchasing or selling securities at such variations from the existing market as in the light of all the circumstances are unconscionable;

(9) Conducts business in violation of such rules and regulations as the division prescribes for the protection of investors, clients, or prospective clients;

(10)

(a) Has failed to furnish to the division any information with respect to the purchases or sales of securities within this state that may be reasonably requested by the division as pertinent to the protection of investors in this state.

(b) Has failed to furnish to the division any information with respect to acting as an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer within this state that may be reasonably requested by the division.

(B) For the protection of investors the division may prescribe reasonable rules defining fraudulent, evasive, deceptive, or grossly unfair practices or devices in the purchase or sale of securities.

(C) For the protection of investors, clients, or prospective clients, the division may prescribe reasonable rules regarding the acts and practices of an investment adviser or an investment adviser representative.

(D) Pending any investigation or hearing provided for in sections 1707.01 to 1707.45 of the Revised Code, the division may order the suspension of any dealer's, salesperson's, investment adviser's, investment adviser representative's, bureau of workers' compensation chief investment officer's, or state retirement system investment officer's license by notifying the party concerned of such suspension and the cause for it. If it is a salesperson whose license is suspended, the division shall also notify the dealer employing the salesperson. If it is an investment adviser representative whose license is suspended, the division also shall notify the investment adviser with whom the investment adviser representative is employed or associated. If it is a state retirement system investment officer whose license is suspended, the division shall also notify the state retirement system with whom the state retirement system investment officer is employed. If it is a bureau of workers' compensation chief investment officer whose license is suspended, the division shall also notify the bureau of workers' compensation.

(E)

(1) The suspension or revocation of the dealer's license suspends the licenses of all the dealer's salespersons.

(2) The suspension or revocation of the investment adviser's license suspends the licenses of all the investment adviser's investment adviser representatives. The suspension or revocation of an investment adviser's registration under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. 80b-3, suspends the licenses of all the investment adviser's investment adviser representatives.

(F) It is sufficient cause for refusal, revocation, or suspension of the license in case of a partnership, partnership association, corporation, or unincorporated association if any general partner of the partnership, manager of the partnership association, or executive officer of the corporation or unincorporated association is not of good business repute or has been guilty of any act or omission which would be cause for refusing or revoking the license of an individual dealer, salesperson, investment adviser, or investment adviser representative.

Effective Date: 10-08-2001; 09-15-2004; 09-29-2005



Section 1707.20 - Adopting, amending, and rescinding rules, forms, and orders.

(A)

(1) The division of securities may adopt, amend, and rescind such rules, forms, and orders as are necessary to carry out sections 1707.01 to 1707.45 of the Revised Code, including rules and forms governing registration statements, applications, and reports, and defining any terms, whether or not used in sections 1707.01 to 1707.45 of the Revised Code, insofar as the definitions are not inconsistent with these sections. For the purpose of rules and forms, the division may classify securities, persons, and matters within its jurisdiction, and prescribe different requirements for different classes.

(2) Notwithstanding sections 121.71 to 121.76 of the Revised Code, the division may incorporate by reference into its rules any statute enacted by the United States congress or any rule, regulation, or form promulgated by the securities and exchange commission, or by another federal agency, in a manner that also incorporates all future amendments to the statute, rule, regulation, or form.

(B) No rule, form, or order may be made, amended, or rescinded unless the division finds that the action is necessary or appropriate in the public interest or for the protection of investors, clients, prospective clients, state retirement systems, or the workers' compensation system and consistent with the purposes fairly intended by the policy and provisions of sections 1707.01 to 1707.45 of the Revised Code. In prescribing rules and forms and in otherwise administering sections 1707.01 to 1707.45 of the Revised Code, the division may cooperate with the securities administrators of the other states and the securities and exchange commission with a view of effectuating the policy of this section to achieve maximum uniformity in the form and content of registration statements, applications, reports, and overall securities regulation wherever practicable.

(C) The division may by rule or order prescribe:

(1) The form and content of financial statements required under sections 1707.01 to 1707.45 of the Revised Code;

(2) The circumstances under which consolidated financial statements will be filed;

(3) Whether any required financial statements shall be certified by independent or certified public accountants. All financial statements shall be prepared in accordance with generally accepted accounting practices.

(D) All rules and forms of the division shall be published; and in addition to fulfilling the requirements of Chapter 119. of the Revised Code, the division shall prescribe, and shall publish and make available its rules regarding the sale of securities, the administration of sections 1707.01 to 1707.45 of the Revised Code, and the procedure and practice before the division.

(E)

(1) No provision of sections 1707.01 to 1707.45 of the Revised Code imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the division of securities, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason, except that the issuance of an order granting effectiveness to a registration under section 1707.09 or 1707.091 of the Revised Code for the purposes of this division shall not be deemed an order other than as the establishment of the fact of registration.

(2) No provision of sections 1707.01 to 1707.45 of the Revised Code imposing any liability, penalty, sanction, or disqualification applies to any act done or omitted in good faith in conformity with either of the following:

(a) Any provision of sections 1707.01 to 1707.45 of the Revised Code that incorporates by reference a federal statute, rule, regulation, or form;

(b) Any rule, form, or order of the division that incorporates by reference a federal statute, rule, regulation, or form.

Division (E)(2) of this section applies notwithstanding that the incorporation by reference, or any application of the incorporated provision, is later determined by judicial or other authority to be unconstitutional or invalid for any reason.

Effective Date: 06-18-2002; 09-15-2004; 09-29-2005; 10-12-2006



Section 1707.201 - Federal provisions.

Notwithstanding any provision of the Revised Code, if the "Securities Act of 1933," the "Securities Exchange Act of 1934," the "Investment Company Act of 1940," the "Investment Advisers Act of 1940," and any amendments to any of those federal acts, if any rule, regulation, release, statement, or position promulgated or adopted under the authority of any of those federal acts, and any amendments to those federal acts, or if any rule, regulation, or guideline of a self-regulatory organization registered under the "Securities Exchange Act of 1934," and any amendments to that act, contains a provision that is not contained in this chapter or the rules adopted under this chapter and that affects any matter within the scope of this chapter, the division of securities by rule may promulgate a similar provision.

A rule adopted under the authority granted in this section becomes effective on the later of the date on which the division issues the rule or the date on which the federal statute or the rule, regulation, release, statement, or position on which the division's rule is based becomes effective. The division, upon thirty days' written notice, may revoke any rule adopted under the authority granted in this section. A rule adopted under the authority granted in this section, and not revoked by the commissioner of securities, lapses and has no further force and effect eighteen months after the rule's effective date.

Effective Date: 06-18-2002



Section 1707.21 - Registration statement may be filed with securities and exchange commission.

In so far as any information required to be filed with the division of securities under sections 1707.01 to 1707.45, inclusive, of the Revised Code, is contained in a registration statement filed with the securities and exchange commission of the United States and such registration statement is in effect, such required information may, with the consent of the division, be furnished by filing with the division a copy of such registration statement together with an affidavit of an interested party that it is in effect.

Effective Date: 10-01-1953



Section 1707.22 - Appeals - effect of order.

Whenever a dealer's, salesperson's, investment adviser's, investment adviser representative's, bureau of workers' compensation chief investment officer's, or state retirement system investment officer's license has been refused, suspended, or revoked, or a renewal thereof has been denied, by the division of securities, or whenever the division has refused to qualify securities or has suspended or revoked the registration of any particular security by description or by qualification, or the right to buy, sell, or deal in any particular security whether it is registered or qualified or exempt, or whether the transactions in it are registered or exempt, the aggrieved party may appeal in accordance with Chapter 119. of the Revised Code.

An order sustaining the refusal of the division to grant or renew a dealer's, salesperson's, investment adviser's, investment adviser representative's, bureau of workers' compensation chief investment officer's, or state retirement system investment officer's license or to grant qualification of securities, or an order sustaining the division in suspending or revoking a dealer's, salesperson's, investment adviser's, investment adviser representative's, bureau of workers' compensation chief investment officer's, or state retirement system investment officer's license, the registration of any particular security by description or by qualification, or the right to buy, sell, or deal in any particular security, shall not bar, after ten days from the order, a new registration by description, or a new application of the plaintiff for such a license or qualification or for a withdrawal of a revocation or suspension; nor shall an order in favor of the plaintiff prevent the division, after proper notice and hearing, from thereafter revoking or suspending such license, registration, or right to buy, sell, or deal in a particular security, for any proper cause which may, after the order, accrue or be discovered.

Effective Date: 03-18-1999; 09-15-2004; 09-29-2005



Section 1707.23 - Division of securities - enforcement powers.

Whenever it appears to the division of securities, from its files, upon complaint, or otherwise, that any person has engaged in, is engaged in, or is about to engage in any practice declared to be illegal or prohibited by this chapter or rules adopted under this chapter by the division, or defined as fraudulent in this chapter or rules adopted under this chapter by the division, or any other deceptive scheme or practice in connection with the sale of securities, or acting as a dealer, a salesperson, an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer or when the division believes it to be in the best interests of the public and necessary for the protection of investors, the division may do any of the following:

(A) Require any person to file with it, on such forms as it prescribes, an original or additional statement or report in writing, under oath or otherwise, as to any facts or circumstances concerning the issuance, sale, or offer for sale of securities within this state by the person, as to the person's acts or practices as a dealer, a salesperson, an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer within this state, and as to other information as it deems material or relevant thereto;

(B) Examine any investment adviser, investment adviser representative, state retirement system investment officer, bureau of workers' compensation chief investment officer, or any seller, dealer, salesperson, or issuer of any securities, and any of their agents, employees, partners, officers, directors, members, or shareholders, wherever located, under oath; and examine and produce records, books, documents, accounts, and papers as the division deems material or relevant to the inquiry;

(C) Require the attendance of witnesses, and the production of books, records, and papers, as are required either by the division or by any party to a hearing before the division, and for that purpose issue a subpoena for any witness, or a subpoena duces tecum to compel the production of any books, records, or papers. The subpoena shall be served by personal service or by certified mail, return receipt requested. If the subpoena is returned because of inability to deliver, or if no return is received within thirty days of the date of mailing, the subpoena may be served by ordinary mail. If no return of ordinary mail is received within thirty days after the date of mailing, service shall be deemed to have been made. If the subpoena is returned because of inability to deliver, the division may designate a person or persons to effect either personal or residence service upon the witness. The person designated to effect personal or residence service under this division may be the sheriff of the county in which the witness resides or may be found or any other duly designated person. The fees and mileage of the person serving the subpoena shall be the same as those allowed by the courts of common pleas in criminal cases, and shall be paid from the funds of the division. Fees and mileage for the witness shall be determined under section 119.094 of the Revised Code, and shall be paid from the funds of the division upon request of the witness following the hearing.

(D) Initiate criminal proceedings under section 1707.042 or 1707.44 of the Revised Code or rules adopted under those sections by the division by laying before the prosecuting attorney of the proper county any evidence of criminality which comes to its knowledge; and in the event of the neglect or refusal of the prosecuting attorney to prosecute such violations, or at the request of the prosecuting attorney, the division shall submit the evidence to the attorney general, who may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand juries.

(E) Require any dealers immediately to furnish to the division copies of prospectuses, circulars, or advertisements respecting securities that they publish or generally distribute, or require any investment advisers immediately to furnish to the division copies of brochures, advertisements, publications, analyses, reports, or other writings that they publish or distribute;

(F) Require any dealers to mail to the division, prior to sale, notices of intention to sell, in respect to all securities which are not exempt under section 1707.02 of the Revised Code, or which are sold in transactions not exempt under section 1707.03 or 1707.04 of the Revised Code;

(G) Issue and cause to be served by certified mail upon all persons affected an order requiring the person or persons to cease and desist from the acts or practices appearing to the division to constitute violations of this chapter or rules adopted under this chapter by the division. The order shall state specifically the section or sections of this chapter or the rule or rules adopted under this chapter by the division that appear to the division to have been violated and the facts constituting the violation. If after the issuance of the order it appears to the division that any person or persons affected by the order have engaged in any act or practice from which the person or persons shall have been required, by the order, to cease and desist, the director of commerce may apply to the court of common pleas of any county for, and upon proof of the validity of the order of the division, the delivery of the order to the person or persons affected, and of the illegality and the continuation of the acts or practices that are the subject of the order, the court may grant an injunction implementing the order of the division.

(H) Issue and initiate contempt proceedings in this state regarding subpoenas and subpoenas duces tecum at the request of the securities administrator of another state, if it appears to the division that the activities for which the information is sought would violate this chapter if the activities had occurred in this state.

(I) The remedies provided by this section are cumulative and concurrent with any other remedy provided in this chapter, and the exercise of one remedy does not preclude or require the exercise of any other remedy.

Effective Date: 09-16-2003; 09-15-2004; 09-29-2005; 2008 HB525 07-01-2009



Section 1707.24 - Contempt proceedings.

In case any person fails to file any statement or report, to obey any subpoena, to give testimony, to answer questions, or to produce any books, records, or papers as required by the division of securities under sections 1707.01 to 1707.45, inclusive, of the Revised Code, the court of common pleas of any county in the state, upon application made to it by the division and upon proof made to it by the division of such failure, may make an order awarding process of subpoena or subpoena duces tecum for such person to appear and testify before the division, and may order any person to give testimony and answer questions, and to produce books, records, or papers, as required by the division. Upon the filing of such order in the office of the clerk of the court of common pleas, said clerk, under the seal of said court, shall issue process of subpoena for such person to appear before the division at a time and place named in such subpoena, and thereafter from day to day until the examination of such person is completed. Such subpoena may contain a direction that such witness bring with him to such examination any books, records, or papers mentioned in such subpoena. Said clerk shall also issue, under the seal of said court, such other orders, in reference to such examination, appearance, and production of books, records, or papers, as said court directs. If any person so summoned by subpoena fails to obey such subpoena, to give testimony, to answer questions as required, to produce any books, records, or papers so required, or to obey an order of the court, the court, on motion supported by proof, may order an attachment for contempt to be issued against the person charged with disobedience of any order or injunction issued by such court under sections 1707.01 to 1707.45, inclusive, of the Revised Code. If such person is brought before the court by virtue of said attachment, and if upon a hearing such disobedience appears, such court may order such offender to be committed and kept in close custody.

Effective Date: 10-01-1953



Section 1707.25 - Injunction against issuance, sale, acting as an investment adviser or acting as an investment adviser representative.

In case any person fails to file any statement or report required by sections 1707.01 to 1707.45 of the Revised Code, to obey any subpoena the issuance of which is provided for in those sections, or to produce books, records, or papers, give testimony, or answer questions, as required by those sections, the director of commerce may apply to a court of common pleas of any county for, and upon proof of such failure the court may grant, an injunction restraining the acting as an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer, or the issuance, sale, or offer for sale of any securities by the person or by its agents, employees, partners, officers, directors, or shareholders, until such failure has been remedied and other relief as the facts may warrant has been had. Such injunctive relief is available in addition to the other remedies provided for in sections 1707.01 to 1707.45 of the Revised Code.

Where the person refusing to comply with such order of court is an issuer of securities, the court may enjoin the sale by any dealer of any securities of the issuer, and the division of securities may revoke the qualification of the securities of the issuer, or suspend or revoke the sale of any securities of the issuer which have been registered by description, and such securities shall not thereafter be sold by any dealer until the order of the court or of the division is withdrawn.

Effective Date: 03-18-1999; 09-15-2004; 09-29-2005



Section 1707.26 - Injunction against violations.

Whenever it appears to the division of securities, upon complaint or otherwise, that any person has engaged in, is engaging in, or is about to engage in, any deceptive, fraudulent, or manipulative act, practice, or transaction, in violation of sections 1707.01 to 1707.45 of the Revised Code, the director of commerce may apply to a court of common pleas of any county in this state for, and upon proof of any of such offenses such court shall grant an injunction restraining such person and its agents, employees, partners, officers, directors, and shareholders from continuing, engaging in, or doing any acts in furtherance of, such acts, practices, or transactions, and may order such other equitable relief as the facts warrant.

Effective Date: 11-19-1982



Section 1707.261 - Director's request for restitution or rescission.

(A) If a court of common pleas grants an injunction pursuant to section 1707.26 of the Revised Code, after consultation with the attorney general the director of commerce may request that court to order the defendant or defendants that are subject to the injunction to make restitution or rescission to any purchaser or holder of securities damaged by the defendant's or defendants' violation of any provision of sections 1707.01 to 1707.45 of the Revised Code.

(B) If the court of common pleas is satisfied with the sufficiency of the director's request for restitution or rescission under division (A) of this section and with the sufficiency of the proof of a substantial violation of any provision of sections 1707.01 to 1707.45 of the Revised Code, or of the use of any act, practice, or transaction declared to be illegal or prohibited or defined as fraudulent by those sections or rules adopted under those sections by the division of securities, to the material prejudice of a purchaser or holder of securities, the court may order the defendant or defendants subject to the injunction to make restitution or rescission to any purchaser or holder of securities damaged by the defendant's or defendants' violation of sections 1707.01 to 1707.45 of the Revised Code.

(C) A court order granting restitution or rescission based upon a request made pursuant to division (A) of this section shall meet the requirements of division (B) of this section and may not be based solely upon a final order issued by the division of securities pursuant to Chapter 119. of the Revised Code or upon an action to enforce a final order issued by the division pursuant to that chapter. Notwithstanding the foregoing provision, a request for restitution or rescission pursuant to division (A) of this section may concern the same acts, practices, or transactions that were, or may later be, the subject of a division of securities action for a violation of any provision of sections 1707.01 to 1707.45 of the Revised Code. If a request for restitution or rescission pursuant to division (A) of this section concerns the same acts, practices, or transactions that were the subject of a final order issued by the division of securities pursuant to Chapter 119. of the Revised Code, the court shall review the request in accordance with division (B) of this section, and the standard of review in section 119.12 of the Revised Code shall not apply to the request.

(D) No purchaser or holder of securities who is entitled to restitution or rescission under this section shall recover, pursuant to this section or any other proceeding, a total amount in excess of the person's purchase price for the securities sold in violation of sections 1707.01 to 1707.45 of the Revised Code.

(E)

(1) If a court of common pleas grants an injunction pursuant to section 1707.26 of the Revised Code against any state retirement system investment officer, after consultation with the attorney general, the director of commerce may request that court to order the state retirement system investment officer or officers that are subject to the injunction to make restitution to the state retirement system damaged by the state retirement system investment officer's or officers' violation of any provision of sections 1707.01 to 1707.45 of the Revised Code.

(2) If the court of common pleas is satisfied with the sufficiency of the director's request for restitution under division (E)(1) of this section and with the sufficiency of the proof of a substantial violation of any provision of sections 1707.01 to 1707.45 of the Revised Code, or of the use of any act, practice, or transaction declared to be illegal or prohibited or defined as fraudulent by those sections or rules adopted under those sections by the division of securities, to the material prejudice of a state retirement system, the court may order the state retirement system investment officer or officers subject to the injunction to make restitution to the state retirement system damaged by the state retirement system investment officer's or officers' violation of sections 1707.01 to 1707.45 of the Revised Code. A request for restitution pursuant to division (E)(1) of this section may concern the same acts, practices, or transactions that were, or may later be, the subject of a division of securities action for a violation of any provision of section 1707.01 to 1707.45 of the Revised Code.

(F)

(1) If a court of common pleas grants an injunction pursuant to section 1707.26 of the Revised Code against a bureau of workers' compensation chief investment officer, after consultation with the attorney general, the director of commerce may request that court to order the bureau of workers' compensation chief investment officer who is subject to the injunction to make restitution to the bureau of workers' compensation damaged by the bureau of workers' compensation chief investment officer's violation of any provision of sections 1707.01 to 1707.45 of the Revised Code.

(2) If the court of common pleas is satisfied with the sufficiency of the director's request for restitution under division (F)(1) of this section and with the sufficiency of the proof of a substantial violation of any provision of sections 1707.01 to 1707.45 of the Revised Code, or of the use of any act, practice, or transaction declared to be illegal or prohibited or defined as fraudulent by those sections or rules adopted under those sections by the division of securities, to the material prejudice of the bureau of workers' compensation, the court may order the bureau of workers' compensation chief investment officer subject to the injunction to make restitution to the bureau of workers' compensation damaged by the bureau of workers' compensation chief investment officer's violation of sections 1707.01 to 1707.45 of the Revised Code. A request for restitution pursuant to division (F)(1) of this section may concern the same acts, practices, or transactions that were, or may later be, the subject of a division of securities action for a violation of any provision of section 1707.01 to 1707.45 of the Revised Code.

Effective Date: 09-16-2003; 09-15-2004; 09-29-2005



Section 1707.27 - Appointment of receiver.

If the court of common pleas is satisfied with the sufficiency of the application for a receivership, and of the sufficiency of the proof of substantial violation of sections 1707.01 to 1707.45 of the Revised Code, or of the use of any act, practice, or transaction declared to be illegal or prohibited, or defined as fraudulent by those sections or rules adopted under those sections by the division of securities, to the material prejudice of a purchaser or holder of securities, or client of an investment adviser or investment adviser representative, the court may appoint a receiver, for any person so violating sections 1707.01 to 1707.45 of the Revised Code or rules adopted under those sections by the division, with power to sue for, collect, receive, and take into the receiver's possession all the books, records, and papers of the person and all rights, credits, property, and choses in action acquired by the person by means of any such act, practice, or transaction, and also all property with which the property has been mingled, if the property cannot be identified in kind because of the commingling, and with power to sell, convey, and assign the property, and to hold and dispose of the proceeds under the direction of the court of common pleas. The court shall have jurisdiction of all questions arising in the proceedings and may make orders and decrees therein as justice and equity require.

Effective Date: 03-18-1999



Section 1707.28 - Statute of limitations.

No prosecution or action by the division of securities or the director of commerce for a violation of any provision of sections 1707.01 to 1707.45 of the Revised Code shall bar any prosecution or action by the division of securities or the director of commerce, or be barred by any prosecution or other action, for the violation of any other provision of any of those sections or of any other statute; but prosecutions and actions by the division of securities or the director of commerce for a violation of any provision of sections 1707.01 to 1707.45 of the Revised Code must be commenced within five years after the commission of the alleged violation.

Effective Date: 09-16-2003



Section 1707.29 - Presumption of knowledge.

In any prosecution brought under sections 1707.01 to 1707.45 of the Revised Code, except prosecutions brought for violation of division (A) of section 1707.042 of the Revised Code, the accused shall be deemed to have had knowledge of any matter of fact, where in the exercise of reasonable diligence, he should, prior to the alleged commission of the offense in question, have secured such knowledge.

Effective Date: 11-19-1982



Section 1707.30 - Certificate of division as evidence.

In any prosecution, action, or proceeding based upon sections 1707.01 to 1707.45, inclusive, of the Revised Code, a certificate signed by the division of securities, showing the filing of or the failure to file any statement, description, or application required by such sections, shall constitute prima-facie evidence of such filing or of such failure to file, and shall be admissible in evidence in any action at law or in equity to enforce sections 1707.01 to 1707.45, inclusive, of the Revised Code, or to prosecute violations of such sections.

Effective Date: 10-01-1953



Section 1707.31 - Certified copies as evidence.

Copies of any statement and documents filed in the office of the division of securities and of any records of the division, if such copies are certified to by the division, shall be admissible in any prosecution, action, or proceeding based upon sections 1707.01 to 1707.45, inclusive, of the Revised Code, to the same effect as the originals of such statements, documents, or records would be.

Effective Date: 10-01-1953



Section 1707.32 - Insurance securities.

If an issuer of securities is incorporated or organized to make any insurance named in Title XXXIX[39] of the Revised Code, the superintendent of insurance shall, for all the purposes of sections 1707.01 to 1707.45, inclusive, of the Revised Code, be substituted for the division of securities and the issuer and the beneficial owners of shares thereof shall be subject to section 3901.31 of the Revised Code. The superintendent of insurance shall have over any company disposing or attempting to dispose of any of its securities within this state the powers of regulation, supervision, and examination conferred on him by law, with reference to companies licensed to transact the business of insurance within this state.

No person shall, for the purpose of organizing or promoting any insurance company, or of assisting in the sale of the securities of any insurance company after its organization, dispose or offer to dispose, within this state, of any such securities, unless the contract of subscription or disposal is in writing and contains a provision substantially in the following language:

No sum shall be used for commission, promotion, and organization expenses on account of any share of stock in this company in excess of ........ per cent of the amount actually paid upon separate subscriptions, and the remainder of such payment shall be invested as authorized by the law governing such company and shall be held by the organizers of such company before organization, and by its directors and officers after organization, as bailees for the subscriber, to be used only in the conduct of the business of such company after the company has been licensed and authorized for such business by proper authority.

In lieu of "in excess of ....... per cent of the amount actually paid upon separate subscriptions," the language of such contract may be, "........ dollars per share from every fully paid subscription"; and in lieu of "organizers" it may be "trustees" if such payments are to be held by trustees.

Funds and securities held by such organizers, trustees, directors, or officers, as bailees, shall be deposited with a bank or trust company of this state, or invested as provided in sections 3925.05 and 3925.08 of the Revised Code, until such company has been licensed to transact the business of insurance in this state.

The amount of such commission, promotion, and organization expenses shall in no case exceed fifteen per cent of the amount actually received upon the subscriptions; except that in the case of joint-stock life insurance companies and joint-stock insurance companies other than life, the amount of such commission, promotion, and organization expenses shall in no case exceed ten per cent of the amount actually received upon the subscriptions.

Effective Date: 11-11-1965



Section 1707.33, 1707.331 - [Repealed].

Effective Date: 09-11-1985



Section 1707.34 - Warehouse receipts for intoxicating liquor.

(A) Sections 1707.01 to 1707.45 of the Revised Code do not apply to the sale of warehouse receipts for intoxicating liquor to distillers, to rectifiers, or to any person engaged in the business of dealing in warehouse receipts.

(B) Warehouse receipts for intoxicating liquor may be sold in this state in accord with and upon compliance with sections 1707.01 to 1707.45 of the Revised Code.

Effective Date: 04-11-1985



Section 1707.35 - Securities authorized before July 22, 1929.

All securities which were "certificated" by the division of securities before July 22, 1929, are, if the "certification" remained unrevoked on such date, qualified for all purposes under sections 1707.01 to 1707.45, inclusive, of the Revised Code.

All securities authorized to be sold by reason of the filing of information relative thereto before July 22, 1929, shall for all purposes be deemed registered by description under such sections, but the division shall have the same power to require further information with respect to the further sale of such securities as with respect to the further sale of securities registered by description or by qualification under sections 1707.01 to 1707.45, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 1707.36 - Attorney-inspector - control-bid attorneys.

(A) There is hereby created in the division of securities a position to be known as attorney-inspector, which shall be held only by an attorney at law. The duties of this position are to investigate and report upon all complaints and alleged violations of this chapter or rules adopted under this chapter by the division and to represent the division in prosecutions and other matters arising from such complaints and alleged violations.

The office of the attorney-inspector is hereby designated a criminal justice agency in investigating reported violations of law relating to securities and investment advice, and as such is authorized by this state to apply for access to the computerized databases administered by the national crime information center or the law enforcement automated data system in Ohio, and to other computerized databases administered for the purpose of making criminal justice information accessible to state criminal justice agencies.

(B) There is hereby created in the division of securities two positions to be known as control-bid attorneys, which shall be held only by attorneys at law. The duties of these positions are to investigate and report upon all matters relating to control-bids and related matters and to represent the division in the regulatory matters arising under the Ohio control-bid law.

(C) The attorney-inspector and each control-bid attorney shall be paid at a rate not less than pay range 47 set out in schedule E-2 of section 124.152 of the Revised Code, to be paid as other operating expenses of the division.

Effective Date: 09-13-1999

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1707.37 - Division of securities fund.

(A) All fees and charges collected under this chapter shall be paid into the state treasury to the credit of the division of securities fund, which is hereby created. All expenses of the division of securities, other than those specified in division (B) of this section, shall be paid from the fund.

The fund shall be assessed a proportionate share of the administrative costs of the department of commerce in accordance with procedures prescribed by the director of commerce and approved by the director of budget and management. The assessments shall be paid from the division of securities fund to the division of administration fund.

If moneys in the division of securities fund are determined by the director of budget and management and the director of commerce to be in excess of those necessary to defray all the expenses in any fiscal year, the director of budget and management shall transfer the excess to the general revenue fund.

(B) There is hereby created in the state treasury the division of securities investor education and enforcement expense fund, which shall consist of all money received in settlement of any violation of this chapter and any cash transfers. Money in the fund shall be used to pay expenses of the division of securities relating to education or enforcement for the protection of securities investors and the public. The division may adopt rules pursuant to section 1707.20 of the Revised Code that establish what qualifies as such an expense.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-11-1994



Section 1707.38 - Effect of violation on validity of security.

The issuance or sale of any security in violation of sections 1707.01 to 1707.45, inclusive, of the Revised Code, does not invalidate such security; but the rights of persons defrauded by any such issuance or sale shall not be impaired.

Effective Date: 10-01-1953



Section 1707.39 - Qualification of securities sold without compliance.

When any securities have been sold without compliance with sections 1707.01 to 1707.45 of the Revised Code, or any former law in force at the time of such sale, any interested person may apply in writing to the division of securities for the qualification of such securities under such sections. If it appears to the division that no person has been defrauded, prejudiced, or damaged by such noncompliance or sale and that no person will be defrauded, prejudiced, or damaged by such qualification, the division may permit such securities to be so qualified upon the payment of a fee of one hundred dollars plus a fee of one-fifth of one per cent of the aggregate price at which the securities have been sold in this state, which fee shall in no case be less than one hundred dollars nor more than two thousand dollars. In addition, the division may require the applicant to advance sufficient funds to pay the actual expenses of an examination or investigation by the division, whether to be conducted in this state or outside this state. An itemized statement of such expenses shall be furnished to the applicant.

Such qualification shall estop the division from proceeding under division (D) of section 1707.23 of the Revised Code against anyone who has violated division (C)(1) of section 1707.44 of the Revised Code for acts within the scope of the application, or from proceeding with administrative action pursuant to section 1707.13 of the Revised Code.

Effective Date: 04-11-1985; 09-15-2004



Section 1707.391 - Late applications.

When any securities have been sold in reliance upon division (Q), (W), (X), or (Y) of section 1707.03 of the Revised Code, section 1707.08 of the Revised Code, or any other section of this chapter that the division of securities may specify by rule, but such reliance was improper because the required filings were not timely or properly made due to excusable neglect, upon the effective date of an application made to the division and payment of any applicable fee, if required and not already paid, and upon payment of a penalty fee equal to the greater of the fee or one hundred dollars, the sale of the securities shall be deemed exempt, qualified, or registered, as though timely and properly filed. The application shall become effective upon the expiration of fourteen days after the date of the filing in question if prior thereto the division did not give notice to the applicant that the application was denied based on a finding of lack of excusable neglect. The division shall promptly adopt and promulgate rules establishing provisions defining excusable neglect and otherwise establishing reasonable standards for determining excusable neglect.

The effectiveness of an application under this section does not relieve anyone who has, other than for excusable neglect, violated sections 1707.01 to 1707.45 of the Revised Code, or any previous law in force at the time of sale, from prosecution thereunder.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-2001



Section 1707.40 - Civil liabilities.

Except as provided in section 1707.261 of the Revised Code, sections 1707.01 to 1707.45 of the Revised Code create no new civil liabilities, and do not limit or restrict common law liabilities for deception or fraud other than as specified in sections 1707.042, 1707.043, 1707.41, 1707.42, and 1707.43 of the Revised Code, and there is no civil liability for noncompliance with orders, requirements, rules, or regulations made by the division of securities under sections 1707.19, 1707.20, 1707.201, and 1707.23 of the Revised Code.

Effective Date: 09-16-2003



Section 1707.41 - Civil liability of seller for fraud.

(A) In addition to the other liabilities imposed by law, any person that, by a written or printed circular, prospectus, or advertisement, offers any security for sale, or receives the profits accruing from such sale, is liable, to any person that purchased the security relying on the circular, prospectus, or advertisement, for the loss or damage sustained by the relying person by reason of the falsity of any material statement contained therein or for the omission of material facts, unless the offeror or person that receives the profits establishes that the offeror or person had no knowledge of the publication prior to the transaction complained of, or had just and reasonable grounds to believe the statement to be true or the omitted facts to be not material.

(B)

(1) Whenever a corporation is liable as described in division (A) of this section, each director of the corporation is likewise liable unless the director shows that the director had no knowledge of the publication complained of, or had just and reasonable grounds to believe the statement therein to be true or the omission of facts to be not material.

(2) Any director, upon the payment by the director of a judgment so obtained against the director, shall be subrograted to the rights of the plaintiff against the corporation, and shall have the right of contribution for the payment of the judgment against the director's fellow directors as would be individually liable under this section.

(C) For purposes of this section, lack of reasonable diligence in ascertaining the fact of a publication or the falsity of any statement contained in it or of the omission of a material fact shall be deemed knowledge of the publication and of the falsity of any untrue statement in it or of the omission of material facts.

(D) No action brought against any director, based upon the liability imposed by this section, shall be brought unless it is brought within two years after the plaintiff knew, or had reason to know, of the facts by reason of which the actions of the person or the director were unlawful, or within five years after the purchase of the securities, whichever is the shorter period, or, in the case of an action to enforce a right of contribution under this section, the action is brought within two years after the payment of the judgment for which contribution is sought.

Effective Date: 09-16-2003



Section 1707.42 - Civil liability of adviser.

(A) Whoever, with intent to secure financial gain to self, advises and procures any person to purchase any security, and receives any commission or reward for the advice or services without disclosing to the purchaser the fact of the person's agency or interest in such sales, shall be liable to the purchaser for the amount of the purchaser's damage thereby, upon tender of the security to, and suit brought against, the adviser, by the purchaser. No suit shall be brought more than one year subsequent to the purchase.

(B) Whoever acts as an investment adviser or investment adviser representative in violation of Chapter 1707. of the Revised Code shall be liable for damages resulting from the violation in an action at law in a court of competent jurisdiction. Damages may include consideration paid for the advice, any loss due to the advice, and all court costs, less the amount of any income received from the advice. No person may bring an action under this division more than five years after the rendering of investment advice or two years after discovery of facts constituting the violation, whichever is the shorter period.

Effective Date: 09-16-2003



Section 1707.43 - Remedies of purchaser in unlawful sale.

(A) Subject to divisions (B) and (C) of this section, every sale or contract for sale made in violation of Chapter 1707. of the Revised Code, is voidable at the election of the purchaser. The person making such sale or contract for sale, and every person that has participated in or aided the seller in any way in making such sale or contract for sale, are jointly and severally liable to the purchaser, in an action at law in any court of competent jurisdiction, upon tender to the seller in person or in open court of the securities sold or of the contract made, for the full amount paid by the purchaser and for all taxable court costs, unless the court determines that the violation did not materially affect the protection contemplated by the violated provision.

(B) No action for the recovery of the purchase price as provided for in this section, and no other action for any recovery based upon or arising out of a sale or contract for sale made in violation of Chapter 1707. of the Revised Code, shall be brought more than two years after the plaintiff knew, or had reason to know, of the facts by reason of which the actions of the person or director were unlawful, or more than five years from the date of such sale or contract for sale, whichever is the shorter period.

(C) No purchaser is entitled to the benefit of this section who has failed to accept, within thirty days from the date of such offer, an offer in writing made after two weeks from the date of the sale or contract of sale, by the seller or by any person that has participated in or aided the seller in any way in making the sale or contract of sale, to take back the security in question and to refund the full amount paid by the purchaser.

Effective Date: 09-16-2003



Section 1707.431 - Claiming exemption for publicly advertised meeting.

For purposes of this section, the following persons shall not be deemed to have effected, participated in, or aided the seller in any way in making, a sale or contract of sale in violation of sections 1707.01 to 1707.45 of the Revised Code:

(A) Any attorney, accountant, or engineer whose performance is incidental to the practice of the person's profession;

(B) Any person, other than an investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer, who brings any issuer together with any potential investor, without receiving, directly or indirectly, a commission, fee, or other remuneration based on the sale of any securities by the issuer to the investor. Remuneration received by the person solely for the purpose of offsetting the reasonable out-of-pocket costs incurred by the person shall not be deemed a commission, fee, or other remuneration.

Any person claiming exemption under this division for a publicly advertised meeting shall file a notice with the division of securities indicating an intent to cause or hold such a meeting at least twenty-one days prior to the meeting. The division may, upon receipt of such notice, issue an order denying the availability of an exemption under this division not more than fourteen days after receipt of the notice based on a finding that the applicant is not entitled to the exemption. Notwithstanding the notice described in this section, a failure to file the notice does not create a presumption that a person was participating in or aiding in the making of a sale or contract of sale in violation of this chapter.

(C) Any person whom the division exempts from this provision by rule.

Effective Date: 03-18-1999; 09-15-2004; 09-29-2005



Section 1707.432 to 1707.439 - [Repealed].

Effective Date: 10-05-2001



Section 1707.44 - Prohibited acts.

(A)

(1) No person shall engage in any act or practice that violates division (A), (B), or (C) of section 1707.14 of the Revised Code, and no salesperson shall sell securities in this state without being licensed pursuant to section 1707.16 of the Revised Code.

(2) No person shall engage in any act or practice that violates division (A) of section 1707.141 or section 1707.161 of the Revised Code.

(3) No person shall engage in any act or practice that violates section 1707.162 of the Revised Code.

(4) No person shall engage in any act or practice that violates section 1707.164 of the Revised Code.

(B) No person shall knowingly make or cause to be made any false representation concerning a material and relevant fact, in any oral statement or in any prospectus, circular, description, application, or written statement, for any of the following purposes:

(1) Registering securities or transactions, or exempting securities or transactions from registration, under this chapter;

(2) Securing the qualification of any securities under this chapter;

(3) Procuring the licensing of any dealer, salesperson, investment adviser, investment adviser representative, bureau of workers' compensation chief investment officer, or state retirement system investment officer under this chapter;

(4) Selling any securities in this state;

(5) Advising for compensation, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities;

(6) Submitting a notice filing to the division under division (X) of section 1707.03 or section 1707.092 or 1707.141 of the Revised Code.

(C) No person shall knowingly sell, cause to be sold, offer for sale, or cause to be offered for sale, any security which comes under any of the following descriptions:

(1) Is not exempt under section 1707.02 of the Revised Code, nor the subject matter of one of the transactions exempted in section 1707.03, 1707.04, or 1707.34 of the Revised Code, has not been registered by coordination or qualification, and is not the subject matter of a transaction that has been registered by description;

(2) The prescribed fees for registering by description, by coordination, or by qualification have not been paid in respect to such security;

(3) The person has been notified by the division, or has knowledge of the notice, that the right to buy, sell, or deal in such security has been suspended or revoked, or that the registration by description, by coordination, or by qualification under which it may be sold has been suspended or revoked;

(4) The offer or sale is accompanied by a statement that the security offered or sold has been or is to be in any manner indorsed by the division.

(D) No person who is an officer, director, or trustee of, or a dealer for, any issuer, and who knows such issuer to be insolvent in that the liabilities of the issuer exceed its assets, shall sell any securities of or for any such issuer, without disclosing the fact of the insolvency to the purchaser.

(E) No person with intent to aid in the sale of any securities on behalf of the issuer, shall knowingly make any representation not authorized by such issuer or at material variance with statements and documents filed with the division by such issuer.

(F) No person, with intent to deceive, shall sell, cause to be sold, offer for sale, or cause to be offered for sale, any securities of an insolvent issuer, with knowledge that such issuer is insolvent in that the liabilities of the issuer exceed its assets, taken at their fair market value.

(G) No person in purchasing or selling securities shall knowingly engage in any act or practice that is, in this chapter, declared illegal, defined as fraudulent, or prohibited.

(H) No licensed dealer shall refuse to buy from, sell to, or trade with any person because the person appears on a blacklist issued by, or is being boycotted by, any foreign corporate or governmental entity, nor sell any securities of or for any issuer who is known in relation to the issuance or sale of the securities to have engaged in such practices.

(I) No dealer in securities, knowing that the dealer's liabilities exceed the reasonable value of the dealer's assets, shall accept money or securities, except in payment of or as security for an existing debt, from a customer who is ignorant of the dealer's insolvency, and thereby cause the customer to lose any part of the customer's securities or the value of those securities, by doing either of the following without the customer's consent:

(1) Pledging, selling, or otherwise disposing of such securities, when the dealer has no lien on or any special property in such securities;

(2) Pledging such securities for more than the amount due, or otherwise disposing of such securities for the dealer's own benefit, when the dealer has a lien or indebtedness on such securities.

It is an affirmative defense to a charge under this division that, at the time the securities involved were pledged, sold, or disposed of, the dealer had in the dealer's possession or control, and available for delivery, securities of the same kinds and in amounts sufficient to satisfy all customers entitled to the securities, upon demand and tender of any amount due on the securities.

(J) No person, with purpose to deceive, shall make, issue, publish, or cause to be made, issued, or published any statement or advertisement as to the value of securities, or as to alleged facts affecting the value of securities, or as to the financial condition of any issuer of securities, when the person knows that the statement or advertisement is false in any material respect.

(K) No person, with purpose to deceive, shall make, record, or publish or cause to be made, recorded, or published, a report of any transaction in securities which is false in any material respect.

(L) No dealer shall engage in any act that violates the provisions of section 15(c) or 15(g) of the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C.A. 78o(c) or (g), or any rule or regulation promulgated by the securities and exchange commission thereunder.

(M)

(1) No investment adviser or investment adviser representative shall do any of the following:

(a) Employ any device, scheme, or artifice to defraud any person;

(b) Engage in any act, practice, or course of business that operates or would operate as a fraud or deceit upon any person;

(c) In acting as principal for the investment adviser's or investment adviser representative's own account, knowingly sell any security to or purchase any security from a client, or in acting as salesperson for a person other than such client, knowingly effect any sale or purchase of any security for the account of such client, without disclosing to the client in writing before the completion of the transaction the capacity in which the investment adviser or investment adviser representative is acting and obtaining the consent of the client to the transaction. Division (M)(1)(c) of this section does not apply to any investment adviser registered with the securities and exchange commission under section 203 of the "Investment Advisers Act of 1940," 15 U.S.C. 80b-3, or to any transaction with a customer of a licensed dealer or salesperson if the licensed dealer or salesperson is not acting as an investment adviser or investment adviser representative in relation to the transaction.

(d) Engage in any act, practice, or course of business that is fraudulent, deceptive, or manipulative. The division of securities may adopt rules reasonably designed to prevent acts, practices, or courses of business that are fraudulent, deceptive, or manipulative.

(2) No investment adviser or investment adviser representative licensed or required to be licensed under this chapter shall take or have custody of any securities or funds of any person, except as provided in rules adopted by the division.

(3) In the solicitation of clients or prospective clients, no person shall make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made not misleading in light of the circumstances under which the statements were made.

(N) No person knowingly shall influence, coerce, manipulate, or mislead any person engaged in the preparation, compilation, review, or audit of financial statements to be used in the purchase or sale of securities for the purpose of rendering the financial statements materially misleading.

(O) No state retirement system investment officer shall do any of the following:

(1) Employ any device, scheme, or artifice to defraud any state retirement system;

(2) Engage in any act, practice, or course of business that operates or would operate as a fraud or deceit on any state retirement system;

(3) Engage in any act, practice, or course of business that is fraudulent, deceptive, or manipulative. The division of securities may adopt rules reasonably designed to prevent such acts, practices, or courses of business as are fraudulent, deceptive, or manipulative;

(4) Knowingly fail to comply with any policy adopted regarding the officer established pursuant to section 145.094, 742.104, 3307.043, 3309.043, or 5505.065 of the Revised Code.

(P) No bureau of workers' compensation chief investment officer shall do any of the following:

(1) Employ any device, scheme, or artifice to defraud the workers' compensation system;

(2) Engage in any act, practice, or course of business that operates or would operate as a fraud or deceit on the workers' compensation system;

(3) Engage in any act, practice, or course of business that is fraudulent, deceptive, or manipulative. The division of securities may adopt rules reasonably designed to prevent such acts, practices, or courses of business as are fraudulent, deceptive, or manipulative;

(4) Knowingly fail to comply with any policy adopted regarding the officer established pursuant to section 4123.441 of the Revised Code.

Effective Date: 09-16-2003; 09-15-2004; 09-29-2005; 10-12-2006



Section 1707.45 - Burden of proof.

In any indictment, complaint, or information under section 1707.44 of the Revised Code, it shall not be necessary to negative the existence of facts which would bring a security within section 1707.02 of the Revised Code, or would bring a transaction within section 1707.03, 1707.04, or 1707.06 of the Revised Code, or to negative the existence of facts which would bring a transaction within the exceptions of section 1707.34 of the Revised Code. The burden of proof shall be upon the party claiming the benefits of any of such sections.

Effective Date: 10-08-2001



Section 1707.46 - Duties of commissioner of securities.

The principal executive officer of the division of securities shall be the commissioner of securities, who shall be appointed by the director of commerce. The commissioner of securities shall enforce all the laws and administrative rules enacted or adopted to regulate the sale of bonds, stocks, and other securities and to prevent fraud in such sales. The commissioner also shall enforce all the laws and administrative rules enacted or adopted to regulate investment advisers, investment adviser representatives, state retirement system investment officers, and the bureau of workers' compensation chief investment officer and to prevent fraud in their acts, practices, and transactions.

The commissioner shall be paid at a rate not less than pay range 47 set out in schedule E-2 of section 124.152 of the Revised Code, to be paid as other operating expenses of the division.

Effective Date: 03-18-1999; 09-15-2004; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 1707.47 - [Repealed].

Effective Date: 10-11-1994



Section 1707.48 - Division of securities to retain documents and records or copies.

The division of securities shall retain the originals or copies of all documents filed with the division pertaining to registration by description, qualification, or coordination and all filings for claims of exemption for eight years from the date of the initial filing. For purposes of this section, the date of the initial filing shall be the date upon which the first fee for such filing was received by the division.

The division shall retain all documents, testimony transcripts, investigative reports, and investigative notes that the division has compiled in original or copy form for five years from the date of the alleged or suspected violation of any provision of this chapter.

All other documents filed with the division shall be retained in original or copy form for five years.

The division may by rule exempt any document or record from this section, provided that any document or record exempted is retained by the division for at least as long as it would have been retained had it been subject to this section.

Effective Date: 03-18-1999



Section 1707.99 - Penalty.

Whoever commits any act described in division (A) of section 1707.042 or section 1707.44 of the Revised Code is guilty of a violation of sections 1707.01 to 1707.45 of the Revised Code and the following apply to the offender:

(A) If the value of the funds or securities involved in the offense or the loss to the victim is less than one thousand dollars, the offender is guilty of a felony of the fifth degree, and the court may impose upon the offender an additional fine of not more than two thousand five hundred dollars.

(B) If the value of the funds or securities involved in the offense or the loss to the victim is one thousand dollars or more but less than seven thousand five hundred dollars, the offender is guilty of a felony of the fourth degree, and the court may impose upon the offender an additional fine of not more than five thousand dollars.

(C) If the value of the funds or securities involved in the offense or the loss to the victim is seven thousand five hundred dollars or more but less than thirty-seven thousand five hundred dollars, the offender is guilty of a felony of the third degree, and the court may impose upon the offender an additional fine of not more than ten thousand dollars.

(D) If the value of the funds or securities involved in the offense or the loss to the victim is thirty-seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, the offender is guilty of a felony of the second degree, and the court may impose upon the offender an additional fine of not more than fifteen thousand dollars.

(E) If the value of the funds or securities involved in the offense or the loss to the victim is one hundred fifty thousand dollars or more, the offender is guilty of a felony of the first degree, and the court may impose upon the offender an additional fine of not more than twenty thousand dollars.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-18-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4






Chapter 1708 - SECURITIES OFFENSES [REPEALED]

Section 1708.01 to 1708.05, 1708.99 - 1708.01 to 1708.05, 1708.99

Effective Date: 04-11-1985






Chapter 1709 - UNIFORM TRANSFER-ON-DEATH SECURITY REGISTRATION ACT

Section 1709.01 - Uniform transfer-on-death security registration act definitions.

As used in sections 1709.01 to 1709.11 of the Revised Code, unless the context otherwise requires:

(A) "Beneficiary form" means a registration of a security that indicates the present owner of the security and the intention of the present owner regarding the person who will become the owner of the security upon the death of the present owner.

(B) "Devisee" means any person designated in a will to receive a disposition of real or personal property.

(C) "Heirs" means those persons, including the surviving spouse of a decedent, who are entitled under the statutes of intestate succession to the property of an intestate decedent, including, when applicable, section 2105.06 of the Revised Code.

(D) "Person" means an individual, a corporation, an organization, or other legal entity.

(E) "Personal representative" includes an executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(F) "Property" means anything that may be the subject of ownership, including, but not limited to, real and personal property and any interest in real or personal property.

(G) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of that security.

(H) "Registering entity" means a person who originates or transfers a security title by registration and includes, but is not limited to, a financial institution maintaining security accounts for customers, a securities dealer or broker maintaining security accounts for customers, and a transfer agent or other person acting for or as an issuer of securities.

(I) "Security" has the same meaning as in division (B) of section 1707.01 of the Revised Code and includes, but is not limited to, a certificated security, an uncertificated security, and a security account.

(J) "Security account" means either of the following:

(1) A reinvestment account associated with a security; a securities account with a financial institution or a securities dealer or broker and any cash balance in a brokerage account with a financial institution or a securities dealer or broker; or cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death;

(2) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

Effective Date: 06-23-1994



Section 1709.02 - Obtaining registration in beneficiary form.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more individuals with a right of survivorship, rather than ownership as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with a right of survivorship and not as tenants in common.

Effective Date: 10-01-1993



Section 1709.03 - Reciprocity.

A security may be registered in beneficiary form if the form is authorized by sections 1709.01 to 1709.11 of the Revised Code or similar laws of the state of organization of its issuer or registering entity, the state in which the principal office of the registering entity is located, the state in which the office of the transfer agent or the office making the registration is located, or the state listed as the address of the owner at the time of registration. A registration governed by the laws of a jurisdiction in which a law similar to sections 1709.01 to 1709.11 of the Revised Code is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

Effective Date: 10-01-1993



Section 1709.04 - When security is registered in beneficiary form.

A security, whether evidenced by a certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership of the security at the time of the death of the owner or the deaths of all multiple owners.

Effective Date: 10-01-1993



Section 1709.05 - Using transfer-on-death or TOD.

Registration in beneficiary form may be shown by the words "transfer-on-death" or the abbreviation "TOD," after the name of the registered owner and before the name of a beneficiary.

Effective Date: 10-01-1993



Section 1709.06 - Effect of designation of transfer-on-death.

The designation of a transfer-on-death beneficiary on a registration in beneficiary form has no effect on ownership until the death of the owner of a security. A registration in beneficiary form of a security may be canceled or changed at any time by the sole owner or all of the then surviving owners of the security, without the consent of the beneficiary.

Effective Date: 10-01-1993



Section 1709.07 - Death of sole owner or last to die of all multiple owners.

Subject to the limitations of section 5731.39 of the Revised Code, on the death of a sole owner or the last to die of all multiple owners, ownership of a security registered in beneficiary form shall pass to the beneficiary or beneficiaries who survived all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, but subject to the limitations of section 5731.39 of the Revised Code, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security shall be included in the estate of the deceased sole owner of it or the estate of the last to die of all multiple owners of it.

Effective Date: 10-01-1993



Section 1709.08 - Registering entity.

(A) A registering entity is not required to offer or to accept requests for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by sections 1709.01 to 1709.11 of the Revised Code.

(B) By accepting a request for registration in beneficiary form of a security, a registering entity agrees that the registration will be implemented as provided in sections 1709.01 to 1709.11 of the Revised Code.

(C) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of a security in accordance with Section 1709.07 of the Revised Code and does so in a good faith reliance on the registration, on sections 1709.01 to 1709.11 of the Revised Code, and on information provided to it by an affidavit of the personal representative of the deceased owner or by the surviving beneficiary or the representatives of the surviving beneficiary or on other information available to the registering entity. The protections of sections 1709.01 to 1709.11 of the Revised Code do not extend to a reregistration or payment made after a registering entity has received a written notice from any claimant to any interest in the security that objects to the implementation of a registration in beneficiary form. No other notice or other information available to the registering entity shall affect its right to protection under sections 1709.01 to 1709.11 of the Revised Code.

(D) The protection provided by sections 1709.01 to 1709.11 of the Revised Code to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

Effective Date: 10-01-1993



Section 1709.09 - Transfer-on-death is not testamentary.

(A) Any transfer-on-death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner of the security and the registering entity and by reason of sections 1709.01 to 1709.11 of the Revised Code and is not testamentary.

(B) Sections 1709.01 to 1709.11 of the Revised Code do not limit the rights of creditors of the owners of securities against beneficiaries and other transferees under other laws of this state.

Effective Date: 10-01-1993



Section 1709.10 - Establish terms and conditions.

(A) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive and implement requests for registration in that form, including requests for cancellation of previously registered transfer-on-death beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting descendants of a named beneficiary to take in place of the named beneficiary when he dies.

(B) Substitution may be indicated by appending to the name of the primary beneficiary the letters "ldps," standing for lineal descendants per stirpes. This designation substitutes the descendants of a deceased beneficiary who survive the owner of a security for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the domicile of the beneficiary, at the time of the death of the owner, governing inheritance by descendants of an intestate.

(C) Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in the terms and conditions of a registering entity.

Effective Date: 10-01-1993



Section 1709.11 - Uniform Transfer-on-Death Security Registration Act.

(A) Sections 1709.01 to 1709.11 of the Revised Code shall be known as and may be cited as the "Uniform Transfer-on-Death Security Registration Act."

(B) Sections 1709.01 to 1709.11 of the Revised Code shall be liberally construed and applied to promote their underlying purposes and policy and to make uniform the laws with respect to the subject of those sections among states enacting similar laws.

(C) Unless displaced by particular provisions of sections 1709.01 to 1709.11 of the Revised Code, the principles of law and equity supplement their provisions.

(D) Sections 1709.01 to 1709.11 of the Revised Code apply to registrations of securities in beneficiary form made prior to, on, or after the effective date of this section, by decedents dying prior to, on, or after that date.

Effective Date: 10-01-1993






Chapter 1710 - SPECIAL IMPROVEMENT DISTRICTS

Section 1710.01 - Special improvement district definitions.

As used in this chapter:

(A) "Special improvement district" means a special improvement district organized under this chapter.

(B) "Church" means a fellowship of believers, congregation, society, corporation, convention, or association that is formed primarily or exclusively for religious purposes and that is not formed for the private profit of any person.

(C) "Church property" means property that is described as being exempt from taxation under division (A)(2) of section 5709.07 of the Revised Code and that the county auditor has entered on the exempt list compiled under section 5713.07 of the Revised Code.

(D) "Municipal executive" means the mayor, city manager, or other chief executive officer of the municipal corporation in which a special improvement district is located.

(E) "Participating political subdivision" means the municipal corporation or township, or each of the municipal corporations or townships, that has territory within the boundaries of a special improvement district created under this chapter.

(F) "Legislative authority of a participating political subdivision" means, with reference to a township, the board of township trustees.

(G) "Public improvement" means the planning, design, construction, reconstruction, enlargement, or alteration of any facility or improvement, including the acquisition of land, for which a special assessment may be levied under Chapter 727. of the Revised Code, and includes any special energy improvement project.

(H) "Public service" means any service that can be provided by a municipal corporation or any service for which a special assessment may be levied under Chapter 727. of the Revised Code.

(I) "Special energy improvement project" means any property, device, structure, or equipment necessary for the acquisition, installation, equipping, and improvement of any real or personal property used for the purpose of creating a solar photovoltaic project , a solar thermal energy project, a geothermal energy project, a customer-generated energy project, or an energy efficiency improvement, whether such real or personal property is publicly or privately owned.

(J) "Existing qualified nonprofit corporation" means a nonprofit corporation that existed before the creation of the corresponding district under this chapter, that is composed of members located within or adjacent to the district, that has established a police department under section 1702.80 of the Revised Code, and that is organized for purposes that include acquisition of real property within an area specified by its articles for the subsequent transfer of such property to its members exclusively for charitable, scientific, literary, or educational purposes, or holding and maintaining and leasing such property; planning for and assisting in the development of its members; providing for the relief of the poor and distressed or underprivileged in the area and adjacent areas; combating community deterioration and lessening the burdens of government; providing or assisting others in providing housing for low- or moderate-income persons; and assisting its members by the provision of public safety and security services, parking facilities, transit service, landscaping, and parks.

(K) "Energy efficiency improvement" means energy efficiency technologies, products, and activities that reduce or support the reduction of energy consumption, allow for the reduction in demand, or support the production of clean, renewable energy and that are or will be permanently fixed to real property.

(L) "Customer-generated energy project" means a wind, biomass, or gasification facility for the production of electricity that meets either of the following requirements:

(1) The facility is designed to have a generating capacity of two hundred fifty kilowatts of electricity or less.

(2) The facility is:

(a) Designed to have a generating capacity of more than two hundred fifty kilowatts of electricity;

(b) Operated in parallel with electric transmission and distribution facilities serving the real property at the site of the customer-generated energy project;

(c) Intended primarily to offset part or all of the facility owner's requirements for electricity at the site of the customer-generated energy project and is located on the facility owner's real property; and

(d) Not producing energy for direct sale by the facility owner to the public.

(M) "Reduction in demand" means a change in customer behavior or a change in customer-owned or operated assets that reduces or has the capability to reduce the demand for electricity as a result of price signals or other incentives.

(N) "Electric distribution utility" and "mercantile customer" have the same meanings as in section 4928.01 of the Revised Code.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-27-2000



Section 1710.02 - Creation and organization.

(A) A special improvement district may be created within the boundaries of any one municipal corporation, any one township, or any combination of contiguous municipal corporations and townships for the purpose of developing and implementing plans for public improvements and public services that benefit the district. A district may be created by petition of the owners of real property within the proposed district, or by an existing qualified nonprofit corporation. If the district is created by an existing qualified nonprofit corporation, the purposes for which the district is created may be supplemental to the other purposes for which the corporation is organized. All territory in a special improvement district shall be contiguous; except that the territory in a special improvement district may be noncontiguous if at least one special energy improvement project is designated for each parcel of real property included within the special improvement district. Additional territory may be added to a special improvement district created under this chapter for the purpose of developing and implementing plans for special energy improvement projects if at least one special energy improvement project is designated for each parcel of real property included within such additional territory and the addition of territory is authorized by the initial plan proposed under division (F) of this section or a plan adopted by the board of directors of the special improvement district under section 1710.06 of the Revised Code.

The district shall be governed by the board of trustees of a nonprofit corporation. This board shall be known as the board of directors of the special improvement district. No special improvement district shall include any church property, or property of the federal or state government or a county, township, or municipal corporation, unless the church or the county, township, or municipal corporation specifically requests in writing that the property be included within the district, or unless the church is a member of the existing qualified nonprofit corporation creating the district at the time the district is created. More than one district may be created within a participating political subdivision, but no real property may be included within more than one district unless the owner of the property files a written consent with the clerk of the legislative authority, the township fiscal officer, or the village clerk, as appropriate. The area of each district shall be contiguous; except that the area of a special improvement district may be noncontiguous if all parcels of real property included within such area contain at least one special energy improvement thereon.

(B) Except as provided in division (C) of this section, a district created under this chapter is not a political subdivision. A district created under this chapter shall be considered a public agency under section 102.01 and a public authority under section 4115.03 of the Revised Code. Each member of the board of directors of a district, each member's designee or proxy, and each officer and employee of a district shall be considered a public official or employee under section 102.01 of the Revised Code and a public official and public servant under section 2921.42 of the Revised Code. Districts created under this chapter are not subject to sections 121.81 to 121.83 of the Revised Code. Districts created under this chapter are subject to sections 121.22 and 121.23 of the Revised Code.

(C) Each district created under this chapter shall be considered a political subdivision for purposes of section 4905.34 of the Revised Code.

Membership on the board of directors of the district shall not be considered as holding a public office. Directors and their designees shall be entitled to the immunities provided by Chapter 1702. and to the same immunity as an employee under division (A)(6) of section 2744.03 of the Revised Code, except that directors and their designees shall not be entitled to the indemnification provided in section 2744.07 of the Revised Code unless the director or designee is an employee or official of a participating political subdivision of the district and is acting within the scope of the director's or designee's employment or official responsibilities.

District officers and district members and directors and their designees or proxies shall not be required to file a statement with the Ohio ethics commission under section 102.02 of the Revised Code. All records of the district shall be treated as public records under section 149.43 of the Revised Code, except that records of organizations contracting with a district shall not be considered to be public records under section 149.43 or section 149.431 of the Revised Code solely by reason of any contract with a district.

(D) Except as otherwise provided in this section, the nonprofit corporation that governs a district shall be organized in the manner described in Chapter 1702. of the Revised Code. Except in the case of a district created by an existing qualified nonprofit corporation, the corporation's articles of incorporation are required to be approved, as provided in division (E) of this section, by resolution of the legislative authority of each participating political subdivision of the district. A copy of that resolution shall be filed along with the articles of incorporation in the secretary of state's office.

In addition to meeting the requirements for articles of incorporation set forth in Chapter 1702. of the Revised Code, the articles of incorporation for the nonprofit corporation governing a district formed under this chapter shall provide all the following:

(1) The name for the district, which shall include the name of each participating political subdivision of the district;

(2) A description of the territory within the district, which may be all or part of each participating political subdivision. The description shall be specific enough to enable real property owners to determine if their property is located within the district.

(3) A description of the procedure by which the articles of incorporation may be amended. The procedure shall include receiving approval of the amendment, by resolution, from the legislative authority of each participating political subdivision and filing the approved amendment and resolution with the secretary of state.

(4) The reasons for creating the district, plus an explanation of how the district will be conducive to the public health, safety, peace, convenience, and welfare of the district.

(E) The articles of incorporation for a nonprofit corporation governing a district created under this chapter and amendments to them shall be submitted to the municipal executive, if any, and the legislative authority of each municipal corporation or township in which the proposed district is to be located. Except in the case of a district created by an existing qualified nonprofit corporation, the articles or amendments shall be accompanied by a petition signed either by the owners of at least sixty per cent of the front footage of all real property located in the proposed district that abuts upon any street, alley, public road, place, boulevard, parkway, park entrance, easement, or other existing public improvement within the proposed district, excluding church property or property owned by the state, county, township, municipal, or federal government, unless a church, county, township, or municipal corporation has specifically requested in writing that the property be included in the district, or by the owners of at least seventy-five per cent of the area of all real property located within the proposed district, excluding church property or property owned by the state, county, township, municipal, or federal government, unless a church, county, township, or municipal corporation has specifically requested in writing that the property be included in the district. Pursuant to Section 2o of Article VIII, Ohio Constitution, the petition required under this division may be for the purpose of developing and implementing plans for special energy improvement projects, and, in such case, is determined to be in furtherance of the purposes set forth in Section 2o of Article VIII, Ohio Constitution. If a special improvement district is being created under this chapter for the purpose of developing and implementing plans for special energy improvement projects, the petition required under this division shall be signed by one hundred per cent of the owners of the area of all real property located within the proposed special improvement district, at least one special energy improvement project shall be designated for each parcel of real property within the special improvement district, and the special improvement district may include any number of parcels of real property as determined by the legislative authority of each participating political subdivision in which the proposed special improvement district is to be located. For purposes of determining compliance with these requirements, the area of the district, or the front footage and ownership of property, shall be as shown in the most current records available at the county recorder's office and the county engineer's office sixty days prior to the date on which the petition is filed.

Each municipal corporation or township with which the petition is filed has sixty days to approve or disapprove, by resolution, the petition, including the articles of incorporation. In the case of a district created by an existing qualified nonprofit corporation, each municipal corporation or township has sixty days to approve or disapprove the creation of the district after the corporation submits the articles of incorporation or amendments thereto. This chapter does not prohibit or restrict the rights of municipal corporations under Article XVIII of the Ohio Constitution or the right of the municipal legislative authority to impose reasonable conditions in a resolution of approval. The acquisition, installation, equipping, and improvement of a special energy improvement project under this chapter shall not supersede any local zoning, environmental, or similar law or regulation.

(F) Persons proposing creation and operation of the district may propose an initial plan for public services or public improvements that benefit all or any part of the district. Any initial plan shall be submitted as part of the petition proposing creation of the district or, in the case of a district created by an existing qualified nonprofit corporation, shall be submitted with the articles of incorporation or amendments thereto.

An initial plan may include provisions for the following:

(1) Creation and operation of the district and of the nonprofit corporation to govern the district under this chapter;

(2) Hiring employees and professional services;

(3) Contracting for insurance;

(4) Purchasing or leasing office space and office equipment;

(5) Other actions necessary initially to form, operate, or organize the district and the nonprofit corporation to govern the district;

(6) A plan for public improvements or public services that benefit all or part of the district, which plan shall comply with the requirements of division (A) of section 1710.06 of the Revised Code and may include, but is not limited to, any of the permissive provisions described in the fourth sentence of that division or listed in divisions (A)(1) to (7) of that section;

(7) If the special improvement district is being created under this chapter for the purpose of developing and implementing plans for special energy improvement projects, provision for the addition of territory to the special improvement district.

After the initial plan is approved by all municipal corporations and townships to which it is submitted for approval and the district is created, each participating subdivision shall levy a special assessment within its boundaries to pay for the costs of the initial plan. The levy shall be for no more than ten years from the date of the approval of the initial plan; except that if the proceeds of the levy are to be used to pay the costs of a special energy improvement project, the levy of a special assessment shall be for no more than thirty years from the date of approval of the initial plan. In the event that additional territory is added to a special improvement district, the special assessment to be levied with respect to such additional territory shall commence not earlier than the date such territory is added and shall be for no more than thirty years from such date. For purposes of levying an assessment for this initial plan, the services or improvements included in the initial plan shall be deemed a special benefit to property owners within the district.

(G) Each nonprofit corporation governing a district under this chapter may do the following:

(1) Exercise all powers of nonprofit corporations granted under Chapter 1702. of the Revised Code that do not conflict with this chapter;

(2) Develop, adopt, revise, implement, and repeal plans for public improvements and public services for all or any part of the district;

(3) Contract with any person, political subdivision as defined in section 2744.01 of the Revised Code, or state agency as defined in section 1.60 of the Revised Code to develop and implement plans for public improvements or public services within the district;

(4) Contract and pay for insurance for the district and for directors, officers, agents, contractors, employees, or members of the district for any consequences of the implementation of any plan adopted by the district or any actions of the district.

The board of directors of a special improvement district may, acting as agent and on behalf of a participating political subdivision, sell, transfer, lease, or convey any special energy improvement project owned by the participating political subdivision upon a determination by the legislative authority thereof that the project is not required to be owned exclusively by the participating political subdivision for its purposes, for uses determined by the legislative authority thereof as those that will promote the welfare of the people of such participating political subdivision; to improve the quality of life and the general and economic well-being of the people of the participating political subdivision; better ensure the public health, safety, and welfare; protect water and other natural resources; provide for the conservation and preservation of natural and open areas and farmlands, including by making urban areas more desirable or suitable for development and revitalization; control, prevent, minimize, clean up, or mediate certain contamination of or pollution from lands in the state and water contamination or pollution; or provide for safe and natural areas and resources. The legislative authority of each participating political subdivision shall specify the consideration for such sale, transfer, lease, or conveyance and any other terms thereof. Any determinations made by a legislative authority of a participating political subdivision under this division shall be conclusive.

Any sale, transfer, lease, or conveyance of a special energy improvement project by a participating political subdivision or the board of directors of the special improvement district may be made without advertising, receipt of bids, or other competitive bidding procedures applicable to the participating political subdivision or the special improvement district under Chapter 153. or 735. or section 1710.11 of the Revised Code or other representative provisions of the Revised Code.

Amended by 129th General AssemblyFile No.2,SB 2, §1, eff. 1/1/2012.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-27-2000; 12-20-2005



Section 1710.021 - Time period for transfer of property.

Any owner of an interest in real property that is located within a proposed or existing special improvement district who enters into a contract to transfer the interest shall give to the transferee of the interest within the specified period of time both of the following:

(A) Within five days after entering into the contract, each notice that the owner received under this chapter within ninety days prior to entering into the contract;

(B) Within five days after its receipt, each notice that the owner receives under this chapter after entering into the contract until the contract is completely performed or terminated.

Effective Date: 06-27-2000



Section 1710.03 - Members of district.

(A) Except as otherwise provided in this division, each owner of real property within a special improvement district other than the state or federal government is a member of the district, and the real property of each member of the district is subject to special assessment under division (C) of section 1710.06 of the Revised Code. A church is not a member of the district unless the church specifically requested in writing that its property be included in the district or unless, in the case of a district created by an existing qualified nonprofit corporation, the church is a member of the corporation at the time the district is created. A county, township, or municipal corporation owning real property in the district is not a member of the district unless such entity specifically requested in writing that its property be included in the district.

The identity and address of the owners shall be determined for any particular action of the nonprofit corporation that governs the district, including notice of meetings of the district, no more than sixty days prior to the date of the action, from the most current records available at the county auditor's office. For purposes of this chapter, the persons shown on such records as having common or joint ownership interests in a parcel of real property collectively shall constitute the owner of the real property.

(B) A member may file a written statement with the district's secretary at least three days prior to any meeting of the entire membership of the district to appoint a proxy to carry out the member's rights and responsibilities under this chapter at that meeting.

(C) A member also may appoint a designee to carry out the member's rights and responsibilities under this chapter by filing a written designation form with the district's secretary. This form shall include the name and address of the member, the name and address of the designee, and the expiration date, if any, of the designation and may authorize the designee to vote at any meeting of the district.

(D) A proxy or designee need not be an elector or resident of any participating political subdivision of the district or a member of the district. The appointment of a proxy or a designee may be changed by filing a new form with the district's secretary. The most current form filed with the secretary is the valid appointment. Service of any notice upon a proxy or designee at the proxy's or designee's address as shown on that form satisfies any requirements for notification of the member.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-27-2000



Section 1710.04 - Board of directors duties.

(A) A special improvement district created under this chapter shall be governed by the board of directors of the special improvement district. The board shall consist of at least five directors. The board shall include a person appointed by the legislative authority of each participating political subdivision and the municipal executive of each municipal corporation with territory within the boundaries of the special improvement district. The remainder of the board's members shall be members of the district. Except for the municipal executives and the appointees of the legislative authorities, and except as otherwise provided in this division, members of the board of directors shall be elected at a meeting of the entire membership of the district. The initial election of directors may occur at the first meeting of the entire membership of the district after its creation. All subsequent elections shall be held at a November meeting of the membership.

Each municipal executive may designate one person who is an employee of the municipal corporation involved with its planning or economic development functions to serve in the municipal executive's stead. This designee shall serve at the pleasure of the municipal executive.

In the case of a district created by an existing qualified nonprofit corporation, the corporation's board of trustees or other governing board, however denominated, shall be the board of directors of the special improvement district for the purposes of this chapter. The election of directors otherwise required by this division shall not be required, and the requirement that municipal executives and appointees of the legislative authorities be members of the district's board of directors may be satisfied by the membership on the corporation's governing board of representatives of such participating political subdivisions, or may be waived if approved by resolution of the legislative authorities of the participating political subdivisions.

(B) A director may file a written statement with the district's secretary at least three days prior to any meeting of the board to have a person act as proxy to carry out the director's rights and responsibilities under this chapter at that meeting.

A director may also appoint a designee to carry out the director's rights and responsibilities under this chapter by filing a written designation form with the district's secretary. This form shall include the name and address of the director, the name and address of the designee, and the expiration date, if any, of the designation.

A proxy or designee need not be an elector or resident of a participating political subdivision of the district or a member of the district. The appointment of a proxy or designee may be changed by filing a new form with the district's secretary. The most current form filed with the secretary is the valid appointment. Service of any notice upon a proxy or designee at the proxy's or designee's address as shown on that form satisfies any requirements for notification of the director.

(C) Notice of the time, date, place, and agenda for any meeting of the board of directors shall be by written notice to each director, transmitted by certified mail, personal service, or electronic device prior to the meeting. If possible, the notice shall be served at least one week prior to the meeting.

The board shall act by a majority vote of those present and authorized to vote at any meeting where proper notice has been served.

(D) The board shall elect a chairperson, vice-chairperson, secretary, and treasurer of the board. These officers shall serve at the board's pleasure. A director may be elected to more than one office, except that the director elected as treasurer shall not be elected to any other office of the board.

By the first day of March of each year, the treasurer shall submit to each member of the district and to the municipal executive, chief fiscal officer, and legislative authority of each municipal corporation with territory within the boundaries of the special improvement district and the board of township trustees of each township with territory within the boundaries of the special improvement district, a report of the district's activities and financial condition for the previous year.

(E) Divisions (B), (C), and (D) of this section do not apply to a district created by an existing qualified nonprofit corporation to the extent those divisions are not consistent with the regulations of the corporation, in which case the regulations of the corporation shall govern.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-27-2000



Section 1710.05 - Notice for meetings -method for voting.

Except as otherwise provided in this chapter, the articles of incorporation or the code of regulations governing the nonprofit corporation shall provide for the method by which notice for meetings of the membership of the special improvement district is to be given and the method for voting by the membership of the district.

Effective Date: 09-29-1994



Section 1710.06 - Plans for public improvements or public services.

(A) The board of directors of a special improvement district may develop and adopt one or more written plans for public improvements or public services that benefit all or any part of the district. Each plan shall set forth the specific public improvements or public services that are to be provided, identify the area in which they will be provided, and specify the method of assessment to be used. Each plan for public improvements or public services shall indicate the period of time the assessments are to be levied for the improvements and services and, if public services are included in the plan, the period of time the services are to remain in effect. Plans for public improvements may include the planning, design, construction, reconstruction, enlargement, or alteration of any public improvements and the acquisition of land for the improvements. Plans for public improvements or public services may also include, but are not limited to, provisions for the following:

(1) Creating and operating the district and the nonprofit corporation under this chapter, including hiring employees and professional services, contracting for insurance, and purchasing or leasing office space and office equipment and other requirements of the district;

(2) Planning, designing, and implementing a public improvements or public services plan, including hiring architectural, engineering, legal, appraisal, insurance, consulting, energy auditing, and planning services, and, for public services, managing, protecting, and maintaining public and private facilities, including public improvements;

(3) Conducting court proceedings to carry out this chapter;

(4) Paying damages resulting from the provision of public improvements or public services and implementing the plans;

(5) Paying the costs of issuing, paying interest on, and redeeming notes and bonds issued for funding public improvements and public services plans;

(6) Sale, lease, lease with an option to purchase, conveyance of other interests in, or other contracts for the acquisition, construction, maintenance, repair, furnishing, equipping, operation, or improvement of any special energy improvement project by the special improvement district, between a participating political subdivision and the special improvement district, and between the special improvement district and any owner of real property in the special improvement district on which a special energy improvement project has been acquired, installed, equipped, or improved; and

(7) Aggregating the renewable energy credits generated by one or more special energy improvement projects within a special improvement district, upon the consent of the owners of the credits and for the purpose of negotiating and completing the sale of such credits.

(B) Once the board of directors of the special improvement district adopts a plan, it shall submit the plan to the legislative authority of each participating political subdivision and the municipal executive of each municipal corporation in which the district is located, if any. The legislative authorities and municipal executives shall review the plan and, within sixty days after receiving it, may submit their comments and recommendations about it to the district. After reviewing these comments and recommendations, the board of directors may amend the plan. It may then submit the plan, amended or otherwise, in the form of a petition to members of the district whose property may be assessed for the plan. Once the petition is signed by those members who own at least sixty per cent of the front footage of property that is to be assessed and that abuts upon a street, alley, public road, place, boulevard, parkway, park entrance, easement, or other public improvement, or those members who own at least seventy-five per cent of the area to be assessed for the improvement or service, the petition may be submitted to each legislative authority for approval. If the special improvement district was created for the purpose of developing and implementing plans for special energy improvement projects, the petition required under this division shall be signed by one hundred per cent of the owners of the area of all real property located within the area to be assessed for the special energy improvement project.

Each legislative authority shall, by resolution, approve or reject the petition within sixty days after receiving it. If the petition is approved by the legislative authority of each participating political subdivision, the plan contained in the petition shall be effective at the earliest date on which a nonemergency resolution of the legislative authority with the latest effective date may become effective. A plan may not be resubmitted to the legislative authorities and municipal executives more than three times in any twelve-month period.

(C) Each participating political subdivision shall levy, by special assessment upon specially benefited property located within the district, the costs of any public improvements or public services plan contained in a petition approved by the participating political subdivisions under this section or division (F) of section 1710.02 of the Revised Code. The levy shall be made in accordance with the procedures set forth in Chapter 727. of the Revised Code, except that:

(1) The assessment for each improvements or services plan may be levied by any one or any combination of the methods of assessment listed in section 727.01 of the Revised Code, provided that the assessment is uniformly applied.

(2) For the purpose of levying an assessment, the board of directors may combine one or more improvements or services plans or parts of plans and levy a single assessment against specially benefited property.

(3) For purposes of special assessments levied by a township pursuant to this chapter, references in Chapter 727. of the Revised Code to the municipal corporation shall be deemed to refer to the township, and references to the legislative authority of the municipal corporation shall be deemed to refer to the board of township trustees.

Church property or property owned by a political subdivision, including any participating political subdivision in which a special improvement district is located, shall be included in and be subject to special assessments made pursuant to a plan adopted under this section or division (F) of section 1710.02 of the Revised Code, if the church or political subdivision has specifically requested in writing that its property be included within the special improvement district and the church or political subdivision is a member of the district or, in the case of a district created by an existing qualified nonprofit corporation, if the church is a member of the corporation.

(D) All rights and privileges of property owners who are assessed under Chapter 727. of the Revised Code shall be granted to property owners assessed under this chapter, including those rights and privileges specified in sections 727.15 to 727.17 and 727.18 to 727.22 of the Revised Code and the right to notice of the resolution of necessity and the filing of the estimated assessment under section 727.13 of the Revised Code. Property owners assessed for public services under this chapter shall have the same rights and privileges as property owners assessed for public improvements under this chapter.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-27-2000



Section 1710.061 - Application of savings or reductions in demand by a special energy improvement project.

(A) Except as provided in division (B) of this section, an electric distribution utility may count toward its compliance with the energy efficiency and peak demand reduction requirements of section 4928.66 of the Revised Code any efficiency savings or reduction in demand produced by a special energy improvement project located in its certified territory.

(B) A mercantile customer that realizes energy efficiency savings or reduction in demand produced by a special energy improvement project that it owns may elect to commit the savings or reduction to the electric distribution utility in exchange for an exemption from an energy efficiency cost recovery mechanism permitted under section 4928.66 of the Revised Code, approved by the public utilities commission.

(C) The board of directors of a special improvement district shall submit a quarterly report to the electric distribution utility that includes, but is not limited to, both of the following:

(1) The total number and a description of each new and ongoing special energy improvement project located within the special improvement district that produces energy efficiency savings or reduction in demand;

(2) Any additional information that the electric distribution utility needs in order to obtain credit under section 4928.66 of the Revised Code for energy efficiency savings or reduction in demand from such projects.

Added by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.



Section 1710.07 - Permitted costs of plan.

The cost of any public improvements or public services plan of a special improvement district may include, but is not limited to, the following:

(A) The cost of creating and operating the district under this chapter, including creating and operating a nonprofit organization organized under this chapter, hiring employees and professional services, contracting for insurance, and purchasing or leasing office space or office equipment;

(B) The cost of planning, designing, and implementing the public improvements or public services plan, including payment of architectural, engineering, legal, appraisal, insurance, consulting, energy auditing, and planning fees and expenses, and, for public services, the management, protection, and maintenance costs of public or private facilities;

(C) Any court costs incurred by the district in implementing the public improvements or public services plan;

(D) Any damages resulting from implementing the public improvements or public services plan;

(E) The costs of issuing, paying interest on, and redeeming notes and bonds issued for funding the public improvements or public services plan; and

(F) The costs associated with the sale, lease, lease with an option to purchase, conveyance of other interests in, or other contracts for the acquisition, construction, maintenance, repair, furnishing, equipping, operation, or improvement of any special energy improvement project by the district, between a participating political subdivision and the special improvement district, or between the special improvement district and any owner of real property in the special improvement district on which a special energy improvement project has been acquired, installed, equipped, or improved.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1994



Section 1710.08 - Improvements or services in addition to subdivision improvements or services.

Any public improvements or public services provided to a special improvement district through a public improvements or public services plan shall be in addition to, and not in lieu of, any public improvements or public services provided by any participating political subdivision. A participating political subdivision may not substitute or rely in any manner upon the public improvements or public services provided to a special improvements district under a public improvements or public services plan to reduce or not increase any public improvement or public service provided or to be provided by the participating political subdivision to the area specified in any such plan.

Effective Date: 10-26-1995



Section 1710.09 - Contracts to develop, manage, or implement part or all of any plan.

Except as otherwise provided in section 1710.10 of the Revised Code, a special improvement district may contract with any person, community improvement corporation, political subdivision as defined in division (F) of section 2744.01, or state agency as defined in section 1.60 of the Revised Code to develop, manage, or implement part or all of any plan adopted under section 1710.06 or division (F) of section 1710.02 of the Revised Code. Before contracting to implement the plan, the district shall permit any member of the district whose property may be assessed for the costs of any improvements or services under the plan to provide for that portion of the improvement or service that is on that member's property at a cost to the district no greater than what the district determines to be the lowest cost allocable to the improvement or service to be performed on that property. However, the board of directors may reject a member's proposed provision of the improvement or service if it would increase the plan's total cost to the district. Members that choose to provide for that portion of the improvement or service that is performed on their property under this division are subject to the same minimum performance specifications required by the district for the rest of the improvement or service, and their property remains subject to the assessment for the plan.

Effective Date: 10-26-1995



Section 1710.10 - Participating political subdivision contracts to provide improvements or services.

(A) When a participating political subdivision contracts to provide improvements or services to a special improvement district, the participating political subdivision shall charge only its additional cost of providing the improvement or service, without any allocation of overhead costs, fixed costs, or assignment of costs at rates higher than those at which the participating political subdivision assigns costs for similar improvements or services for political subdivision purposes.

(B) Except in the case of a district created by an existing qualified nonprofit corporation, any law enforcement or fire protection service to be provided under a district's public service plan shall be provided only by contract with a participating political subdivision of the district. In the case of a district created by an existing qualified nonprofit corporation, the corporation may provide law enforcement service as provided under section 1702.80 of the Revised Code.

The district shall reimburse the participating political subdivision for any additional cost incurred in providing that law enforcement or fire protection service. This additional cost shall not include any overhead, fixed costs, or assignment of costs at rates higher than those at which the political subdivision assigns costs for these services for political subdivision purposes.

(C) Any liability for providing fire or police services under this section by a participating political subdivision shall remain with the participating political subdivision and shall not be assumed by the district.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-26-1995



Section 1710.11 - Adopting written rules prescribing competitive bidding procedures for contracts.

The board of directors of a special improvement district shall adopt written rules prescribing competitive bidding procedures for contracts awarded under this chapter. The procedures may differ from competitive bidding procedures applicable to the participating political subdivisions of the district or those provided in Chapter 735. of the Revised Code. The rules shall provide for advertising for bids and specify the bidding procedures to be followed, and may specify conditions under which competitive bidding is not required and other conditions such as establishing a dollar limit per contract or specifying particular parties to a contract.

Effective Date: 10-26-1995



Section 1710.12 - Issuing bonds and notes in anticipation of collection of any special assessments.

Any participating political subdivision of a special improvement district may issue bonds and notes in anticipation of collection of any special assessments authorized by this chapter. All proceeds of any assessments, bonds, or notes issued to fund any public improvements or public services plan under this chapter shall first be applied by the political subdivision to payment of those bonds or notes and any interest on them, as required by section 133.17 of the Revised Code. Any remaining proceeds shall be turned over to the treasurer of the district and deposited in a district account to be used for the purposes for which the assessment was made or for which the bonds or notes were issued.

Effective Date: 10-26-1995



Section 1710.13 - Dissolving a special improvement district.

This section does not apply to a special improvement district created by an existing qualified nonprofit corporation.

The process for dissolving a special improvement district or repealing an improvements or services plan may be initiated by a petition signed by members of the district who own at least twenty per cent of the appraised value of the real property located in the district, excluding church property or real property owned by the federal government, the state, or a county, township, or municipal corporation, unless the church, county, township, or municipal corporation has specifically requested in writing that the property be included in the district, and filed with the municipal executive, if any, and the legislative authorities of all the participating political subdivisions of the district. As used in this section, "appraised value" means the taxable value established by the county auditor for purposes of real estate taxation.

No later than forty-five days after such a petition is filed, the members of the district shall meet to consider it. Notice of the meeting shall be given as provided in section 1710.05 of the Revised Code. Upon the affirmative vote of members who collectively own more than fifty per cent of the appraised value of the real property in the district that may be subject to assessment under division (C) of section 1710.06 of the Revised Code, the district shall be dissolved, or the plan shall be repealed, as applicable.

No rights or obligations of any person under any contract, or in relation to any bonds, notes, or assessments made under this chapter, shall be affected by the dissolution of the district or the repeal of a plan, except with the consent of that person or by order of a court with jurisdiction over the matter. Upon dissolution of a district, any assets or rights of the district, after payment of all bonds, notes, or other obligations of the district, shall be deposited in a special account in the treasury of each participating political subdivision, prorated among all participating political subdivisions to reflect the percentage of the district's territory within that political subdivision, to be used for the benefit of the territory that made up the district.

Once the members have approved the repeal of a plan, all bonds, notes, and other obligations of the district associated with the plan shall be paid. Thereafter, the plan shall be repealed. Upon receipt of proof that all bonds, notes, and other obligations have been paid and that the plan has been repealed, the participating political subdivisions shall terminate any levies imposed to pay for costs of the plan.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-27-2000






Chapter 1711 - AGRICULTURAL CORPORATIONS; AMUSEMENT RIDES

Section 1711.01 - County agricultural societies.

When thirty or more persons who are residents of the same county organize themselves into a county agricultural society which adopts a constitution and bylaws, selects officers, and otherwise conducts its affairs in conformity to law, and to the rules of the department of agriculture, and when such society has held an annual exhibition in accordance with sections 1711.04 and 1711.05 of the Revised Code and made proper report to the department, then, upon presentation to the county auditor of a certificate from the director of agriculture that the laws of the state and the rules of the department have been complied with, the auditor of each county in which such a society is organized shall annually draw an order on the county treasurer of such county in favor of the president of such society for the sum of eight hundred dollars, and the treasurer shall pay it. The total amount of such order shall not exceed the amount paid in regular class premiums.

Effective Date: 10-01-1953



Section 1711.02 - Independent agricultural societies.

When thirty or more persons of the same county, or of not more than three contiguous counties, have been organized into an independent agricultural society which has held an annual exhibit in each of three years previous to January 1, 1919, in a county in which is located a county agricultural society, and when such independent society has held an annual exhibition in accordance with sections 1711.04 and 1711.05 of the Revised Code and made proper report to the department of agriculture, then, upon the presentation to the county auditor of a certificate from the director of agriculture that the laws of this state and the rules of the department have been complied with:

(A) If the members of such independent society are all residents of the same county, the auditor of such county shall draw an order on the county treasurer of such county in favor of the president of the independent society for a sum equal to the amount paid in regular class premiums not exceeding eight hundred dollars, and such treasurer shall pay said order;

(B) If the members of such independent society are not all residents of the same county, the auditor of each county in which one or more of such members reside shall draw an order on each of the respective county treasurers for a share of the sum of eight hundred dollars, calculated in proportion to the populations of the respective counties according to the last federal census before such order, but not exceeding the amount paid in regular class premiums, and such treasurers shall pay such orders from the respective county funds.

Effective Date: 10-01-1953



Section 1711.03 - Reimbursement to agricultural societies for junior club work.

Upon the presentation of a certificate from the board of county commissioners of any county, certifying that any county or independent agricultural society that is then receiving state or county aid has expended a definite sum of money, not less than one hundred dollars, in the furtherance and carrying on of junior club work in the county, the county auditor of such county annually shall draw an order on the county treasurer of such county in favor of said society for an amount equal to the amount so expended in junior club work, if said amount does not exceed five hundred dollars; and in case such amount exceeds five hundred dollars, then such order shall be for five hundred dollars. Said treasurer shall pay said order upon presentation thereof.

In any county in which there is no agricultural society, either county or independent, that is then receiving state or county aid, the board of county commissioners of said county may appropriate annually to any such society, either county or independent, located in an adjoining county, a sum not greater than five hundred dollars for the purpose of encouraging junior club work in the county having no such society. Upon certification by the board of county commissioners of the county having no such society to the auditor of the county having no such society that such an appropriation has been made to an agricultural society in an adjoining county, said auditor shall draw an order on the treasurer of the county having no such society in favor of such society in the adjoining county and said treasurer shall pay said order upon presentation thereof.

Effective Date: 10-01-1953



Section 1711.04 - Premiums.

Every society formed under sections 1711.01 and 1711.02 of the Revised Code shall annually offer and award premiums for the improvement of grains, fruit, vegetables, livestock, articles of domestic industry, public school displays, and such other articles, productions, and improvements as it deems proper, and may perform any acts best calculated to promote the agricultural interests and household manufacturing interests of the counties concerned and of the state. It shall regulate the amount of premiums, and their different grades, so that all may have an opportunity to compete for them.

Persons offering to compete for premiums on improved methods of production of crops or other articles shall, before such a premium is adjudged, deliver to the awarding committee, if required to do so by such committee, a full and correct statement of the process, expense, and value of the method of production, with a view to showing accurately the profits derived or expected to be derived therefrom.

Effective Date: 10-01-1953



Section 1711.05 - Publication of treasurer's account - reporting of awards by county society.

Every county agricultural society annually shall publish an abstract of its treasurer's account in a newspaper of general circulation in the county and make a report of its proceedings during the year. It shall also make, in accordance with the rules of the department of agriculture, a synopsis of its awards for improvement in agriculture and in household manufactures and forward such synopsis to the director of agriculture at or before the annual meeting of the directors of the society with the director of agriculture, as provided for in section 901.06 of the Revised Code. No payment after such date shall be made from the county treasury to such society unless a certificate from the director is presented to the county auditor showing that such reports have been made.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-28-1969



Section 1711.06 - Membership of county society.

Members of a county agricultural society must be residents of the county in which it is organized.

The annual membership fee shall be fixed by each such society or its board of directors and paid to its secretary or treasurer as its bylaws direct.

A printed certificate of membership shall be issued to each member who pays the required fee, and such certificates shall be issued from a book in which duplicate stubs of the same are properly filled out and preserved. All such certificates shall be numbered consecutively.

No person shall pay for or secure more than one such membership, and that membership shall be for himself.

A list of the members of each such society shall be kept in the office of the secretary of the society and shall be open to public inspection at all times so as to afford convenient information to any resident of the county.

Effective Date: 10-01-1953



Section 1711.07 - Board of directors of county or independent agricultural society.

The board of directors of a county or independent agricultural society shall consist of at least eight members. An employee of the Ohio state university extension service and the county school superintendent shall be members ex officio. Their terms of office shall be determined by the rules of the department of agriculture. Any vacancy in the board caused by death, resignation, refusal to qualify, removal from county, or other cause may be filled by the board until the society's next annual election, when a director shall be elected for the unexpired term. There shall be an annual election of directors by ballot at a time and a place fixed by the board, but this election shall not be held later than the first Saturday in December 1994, and not later than the fifteenth day of November each year thereafter, beginning in 1995. The secretary of the society shall give notice of such election, for three weeks prior to the holding thereof, in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, or by letter mailed to each member of the society. Only persons holding membership certificates at the close of the annual county fair, or at least fifteen calendar days before the date of election, as may be fixed by the board, may vote, unless such election is held on the fairground during the fair, in which case all persons holding membership certificates on the date and hour of the election may vote. When the election is to be held during the fair, notice of such election must be prominently mentioned in the premium list, in addition to the notice required in a newspaper. The terms of office of the retiring directors shall expire, and those of the directors-elect shall begin, not later than the first Saturday in January 1995, and not later than the thirtieth day of November each year thereafter, beginning in 1995.

The secretary of such society shall send the name and address of each member of its board to the director of agriculture within ten days after the election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-20-1994



Section 1711.08 - Election of officers.

The board of directors of a county or independent agricultural society shall annually meet not later than the first Saturday of January 1995, and beginning in 1995 not later than the thirtieth day of November, and at such meeting shall elect a president, a vice-president, a treasurer, a secretary, and such other officers as it may deem proper. The president, the vice-president, and the treasurer shall serve one year, and the secretary not more than three years as the board may determine, and until their successors are elected and qualified. The president and the vice-president shall be directors. The secretary and the treasurer may or may not be directors. Before election of officers the newly elected directors shall qualify by taking oath or affirmation before a competent authority, and in electing officers the board shall conform to the rules of the department of agriculture.

Effective Date: 06-20-1994



Section 1711.081 - Eligibility for public office.

The positions of members of the board of directors, officers, and employees of a county or independent agricultural society are not public offices, and persons holding those positions are eligible to hold any public office except for the office of county commissioner.

Effective Date: 09-03-1997



Section 1711.09 - Forbidden activities.

Except as otherwise provided in this section, county agricultural societies, independent agricultural societies, and the Ohio expositions commission shall not permit during any fair, or for one week before or three days after any fair, any dealing in spirituous liquors, or at any time allow or tolerate immoral shows, lottery devices, games of chance, or gambling of any kind, including pool selling and paddle wheels, anywhere on the fairground; and shall permit no person at any time to operate any side show, amusement, game, or device, or offer for sale any novelty by auction or solicitation, on the fairground who has not first obtained from the director of agriculture a license under section 1711.11 of the Revised Code. This section does not prohibit the sale of lottery tickets by the state lottery commission pursuant to Chapter 3770. of the Revised Code at the state fairground during the state fair. In addition, a county or independent agricultural society may permit, at any time except during a fair or for one week before or three days after a fair, a charitable organization to conduct in accordance with Chapter 2915. of the Revised Code games of chance or bingo on the fairground of any county . A charitable organization may lease all or part of the fairground from the agricultural society for that purpose.

Any sales of intoxicating liquor transacted on the fairground shall be subject to Chapters 4301., 4303., and 4399. of the Revised Code.

Any agricultural society that permits the sale of intoxicating liquor on its fairground shall apply any proceeds gained by the society from the permit holder and from activities coincident to the sale of intoxicating liquor first to pay the cost of insurance on all buildings on the fairground, and then for any other purpose authorized by law.

Effective Date: 04-03-2003; 09-30-2004



Section 1711.10 - Aid of state withheld.

If it is shown from the report of any county agricultural society, from witnesses, or otherwise that the annual exhibition held by such society was not conducted along moral or agricultural lines or was not of sufficient educational value to justify the expenditure of funds as provided by section 1711.01 of the Revised Code, the certificate for such financial aid may be withheld by the director of agriculture.

Effective Date: 10-01-1953



Section 1711.11 - License required to operate certain concessions - inspectors.

(A) No person shall operate any concession at any fair or exposition conducted by a county or independent agricultural society or by the Ohio expositions commission without first obtaining from the director of agriculture a license to do so under division (B) of this section, nor shall any officer, agent, or employee of a county or independent agricultural society or of the Ohio expositions commission grant a privilege or concession to any person to do so, unless the person holds a license.

For the purposes of this section, "concession" means any show, amusement other than an amusement ride as defined in section 1711.50 of the Revised Code, game, or novelty stand operation at a fair or exposition, but does not include food or drink operations.

(B) A license shall be issued by the director only upon a written application containing a detailed description of the concession. Blank applications for licenses shall be prepared and furnished by the director.

(C) No license shall be issued until the applicant has paid a fee of seventy dollars to the director, except that no fee shall be collected from nonprofit organizations which are recorded as such by the secretary of state or with the internal revenue service. The director shall pay the fee into the state treasury to the credit of the amusement ride inspection fund established by section 1711.53 of the Revised Code.

(D) A license issued under this section shall contain a detailed description of the concession licensed, shall expire on the thirty-first day of December following the date of issue, and shall be kept by the licensee in a conspicuous place where the licensee's concession is in operation.

(E)

(1) The director shall employ and provide training for a chief inspector and additional inspectors and employees as necessary to administer and enforce this section. The director may appoint or contract with other persons to perform inspections of concessions, provided that the persons meet the qualifications for inspectors established by rules adopted under division (G) of this section and are not owners or employees of owners of any concession subject to inspection under this section. No person shall inspect a concession who, within six months prior to the date of inspection, was an employee of the owner of the concession.

(2) Before the director contracts with other persons to inspect concessions, the director shall seek the advice of the advisory council on amusement ride safety on whether to contract with those persons. The advice shall not be binding upon the director. After having received the advice of the council the director may proceed to contract for amusement ride inspectors and award the contract to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code. In order to determine the lowest responsive and responsible bid, the director, with the advice of the council, shall adopt rules governing the terms of the contract between the department of agriculture and the inspector. The rules shall prescribe the training and work experience required of an inspector, any insurance or bonds required of an inspector, and all the services the inspector will be required to perform on behalf of the department in an efficient professional manner.

(F) This section does not require the officers of any county or independent agricultural society or of the Ohio expositions commission to grant any privilege or concession to any licensee.

(G) The director shall enforce this section and, in accordance with Chapter 119. of the Revised Code, adopt all rules that are necessary for its enforcement. If the director finds that this section has been violated or that the licensee has been dishonest or has been fraudulent in dealings with the public, the director, in accordance with Chapter 119. of the Revised Code, shall revoke the licensee's license or fine the licensee not more than one thousand dollars, or both. The director, for a period not exceeding two years from the date of revocation, may refuse to issue another license to a person for a concession for which the person's license has been revoked. Notwithstanding section 119.12 of the Revised Code, all appeals from any fine by, or order of, the director shall be to the court of common pleas of the county where the place of business of the person is located or to the common pleas court of the county in which the person is a resident or in which the concession is located.

(H) Any person holding a license issued under this section who permits or tolerates at any place on the fairground where the person's concession is in operation, any immoral show, lottery device, game of chance, or gambling of any kind, including pool selling and paddle wheels, or who violates the terms of the license issued to the person, shall forfeit the license, and the director shall not issue any other license to the person until after a period of two years from the forfeiture. For the purposes of this division, "lottery device," "game of chance," and "gambling of any kind" do not include the sale of lottery tickets by the state lottery commission pursuant to Chapter 3770. of the Revised Code at the state fairground during the state fair. For the purposes of this section and section 1711.09 of the Revised Code, contests, games, tournaments, and other activities, the outcome of which is predominantly determined by the skill of the contestants, participants, or players, whether or not the contestants, participants, or players pay a price for the opportunity to win a prize, do not constitute a game of chance or gambling within the meaning, purpose, and intent of this section and section 1711.09 of the Revised Code or sections 2915.01 to 2915.04 of the Revised Code. The foregoing definition does not apply where the contest, game, tournament, or other activity, contains or includes any mechanical or physical device which directly or indirectly impedes, impairs, or thwarts the skill of the contestant, participant, or player.

Effective Date: 12-13-2002



Section 1711.12 - Certain activities forbidden.

During an Ohio state fair or county or independent agricultural society fair, no person shall cry, hawk, sell, or expose for sale any merchandise except the official fair or race program upon any public road at any point within one thousand feet of any entrance or exit of the fairground or, within the fairground, engage in any solicitation more than four feet from a concession or booth assigned to such person, except that vendors under contract may solicit within the immediate area of a grandstand or coliseum for the purpose of vending food, soft drinks, and souvenirs directly related to the program attraction.

Effective Date: 07-01-1983



Section 1711.13 - Nature and powers of county society.

County agricultural societies are hereby declared bodies corporate and politic, and as such they shall be capable of suing and being sued and of holding in fee simple any real estate purchased by them as sites for their fairs. In addition, they may do either or both of the following:

(A) Mortgage their grounds for the purpose of renewing or extending pre-existing debts, and for the purpose of furnishing money to purchase additional land, but if the board of county commissioners has caused money to be paid out of the county treasury to aid in the purchase of the grounds, no mortgage shall be given without the consent of the board.

Deeds, conveyances, and agreements in writing, made to and by such societies, for the purchase of real estate as sites for their fairs, shall vest a title in fee simple to the real estate described in those documents, without words of inheritance.

(B) Enter into agreements to obtain loans and credit for expenses related to the purposes of the county agricultural society, provided that the agreements are in writing and are first approved by the board of directors of the society. The total net indebtedness incurred by a county agricultural society pursuant to this division shall not exceed an amount equal to twenty-five per cent of its annual revenues.

Effective Date: 09-26-2003



Section 1711.131 - Use of credit card for expenses.

(A) The board of directors of a county agricultural society or an independent agricultural society may authorize by resolution an officer or employee of the agricultural society to use a credit card held by the board to pay for expenses related to the purposes of the agricultural society. If a board elects to authorize the use of a credit card held by the board as described in this section, the board first shall adopt a policy specifying the purposes for which the credit card may be used.

(B) An officer or employee of an agricultural society who makes unauthorized use of a credit card held by the society's board of directors is personally liable for the unauthorized use. The prosecuting attorney of the appropriate county shall recover the amount of any unauthorized expenses incurred by the officer or employee through the misuse of the credit card in a civil action in any court of competent jurisdiction. This section does not limit any other liability of the officer or employee for the unauthorized use of a credit card held by the board of directors.

(C) An officer or employee who is authorized to use a credit card held by the board of directors of an agricultural society and who suspects the loss, theft, or possibility of unauthorized use of the credit card immediately shall notify the board in writing of the suspected loss, theft, or possible unauthorized use. The officer or employee may be held personally liable for not more than fifty dollars in unauthorized debt incurred before the board receives the notification.

(D) The misuse by an officer or employee of an agricultural society of a credit card held by the society's board of directors is a violation of section 2913.21 of the Revised Code.

Effective Date: 09-26-2003



Section 1711.14 - Appropriation of land for agricultural fair purposes - procedure.

When it is necessary in the opinion of any county agricultural society to procure or enlarge any site for the purpose of holding an agricultural fair, proceedings to appropriate may be had as provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 1711.15 - County aid to county agricultural society.

In any county in which there is a duly organized county agricultural society, the board of county commissioners or the county agricultural society itself may purchase or lease, for a term of not less than twenty years, real estate on which to hold fairs under the management and control of the county agricultural society, and may erect suitable buildings on the real estate and otherwise improve it.

In counties in which there is a county agricultural society that has purchased, or leased, for a term of not less than twenty years, real estate as a site on which to hold fairs or in which the title to the site is vested in fee in the county, the board of county commissioners may erect or repair buildings or otherwise improve the site and pay the rental of it, or contribute to or pay any other form of indebtedness of the society, if the director of agriculture has certified to the board that the county agricultural society is complying with all laws and rules governing the operation of county agricultural societies. The board may appropriate from the general fund any amount that it considers necessary for any of those purposes.

Effective Date: 09-26-2003



Section 1711.16 - Expenditure of county aid by county society.

When the control and management of a fairground is in a county agricultural society, and the board of county commissioners has appropriated an amount for the aid of the society as provided in section 1711.15 of the Revised Code, the society, with the consent of the board, may contract for the erection or repair of buildings or otherwise improve the fairground, to the extent that the payment for the improvement is provided by the board.

When the appropriation is made by the board, the county auditor shall place the proceeds in a special fund, designated the "county agricultural society fund," indicating the purpose for which it is available. On application of the treasurer of the society, the auditor shall issue an order for the amount of the appropriation to the treasurer of the society, if the society has secured the certificate required under section 1711.05 of the Revised Code, on the treasurer's filing with the auditor a bond in double the amount collected, with good and sufficient sureties approved by the auditor, conditioned for the satisfactory paying over and accounting of the funds for the purposes for which they were provided. The funds shall remain in the special fund in which they are placed by the auditor until they are applied or by the treasurer of the society and the bond is given, or until they are expended by the board for the purposes for which the fund was created. If the society ceases to exist or releases the fund as not required for the purposes for which the fund was created, the board may by resolution transfer the fund to the general fund of the county.

Effective Date: 09-03-1997



Section 1711.17 - County joint ownership.

(A) In any counties in which there is a duly organized independent agricultural society, the respective boards of county commissioners may purchase or lease jointly, for a term of not less than twenty years, real estate on which to hold fairs under the management and control of the society, and may erect suitable buildings and otherwise improve the property, and pay the rental thereof, or contribute to or pay any other form of indebtedness of the society, if the director of agriculture has certified to the board that the independent agricultural society is complying with all laws and rules governing the operation of county agricultural societies. The boards may appropriate from their respective general funds such an amount as they consider necessary for any of those purposes.

(B) An independent agricultural society may purchase or lease, for a term of not less than twenty years, real estate on which to hold fairs under its management and control and may erect suitable buildings on the real estate and otherwise improve it.

Effective Date: 09-26-2003



Section 1711.18 - Issuance of county bonds to pay debts of county society.

In a county in which there is a county agricultural society indebted fifteen thousand dollars or more, and such society has purchased a fairground or title to such fairground is vested in fee in the county, the board of county commissioners, upon the presentation of a petition signed by not less than five hundred resident electors of the county praying for the submission to the electors of the county of the question whether or not county bonds shall be issued and sold to liquidate such indebtedness, shall, by resolution within ten days thereafter, fix a date, which shall be within thirty days, upon which the question of issuing and selling such bonds, in the necessary amount and denomination, shall be submitted to the electors of the county. The board also shall cause a copy of such resolution to be certified to the county board of elections and such board of elections, within ten days after such certification, shall proceed to make the necessary arrangements for the submission of such question to such electors at the time fixed by such resolution.

Such election shall be held at the regular places of voting in the county and shall be conducted, canvassed, and certified, except as otherwise provided by law, as are elections of county officers. The county board of elections must give fifteen days' notice of such submission by publication in a newspaper of general circulation in the county once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, stating the amount of bonds to be issued, the purpose for which they are to be issued, and the time and places of holding such election. Those who vote in favor of the proposition shall have written or printed on their ballots "for the issue of bonds" and those who vote against it shall have written or printed on their ballots "against the issue of bonds." If a majority of those voting upon the question of issuing the bonds vote in favor thereof, then and only then shall they be issued and the tax provided for in section 1711.20 of the Revised Code be levied.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 1711.19 - Bonds.

If a majority of the voters of a county voting upon the question of issuing bonds under section 1711.18 of the Revised Code vote in favor thereof, the board of county commissioners, for the purpose of liquidating the county agricultural society's indebtedness, shall issue and sell bonds of the county in the amount necessary. Such bonds shall bear interest at not more than the rate provided in section 9.95 of the Revised Code, payable semiannually, and shall be issued for a period of not less than ten nor more than twenty years.

From the proceeds arising from the sale of such bonds, the board shall pay off the indebtedness for which such bonds were sold.

Effective Date: 05-13-1981



Section 1711.20 - Levy for payment of bonds.

The board of county commissioners, upon the issuance of bonds under sections 1711.18 and 1711.19 of the Revised Code, shall levy a tax upon all the taxable property on the tax duplicate of the county for the purpose of paying such bonds as they mature and the interest thereon, at the rate and for such length of time as may be necessary for the purpose.

Effective Date: 10-01-1953



Section 1711.21 - Use of money raised by county taxation.

When money has been raised by taxation by a county for the purpose of leasing lands for county fairs, erecting buildings for county fair purposes, or making improvements on a county fairground, or for any purpose connected with the use of a county fairground or with the management thereof by a county agricultural society, such money shall be used for such purpose only, even though the law under which the money was so raised has expired by limitation.

Effective Date: 10-01-1953



Section 1711.22 - County aid to county and independent agricultural societies.

When a county or a county agricultural society owns or holds under a lease real estate used as a fairground, and such society has the control and management of such lands and buildings, the board of county commissioners shall, on the request of such society, annually appropriate from the general fund not more than two thousand dollars nor less than fifteen hundred dollars for the purpose of encouraging agricultural fairs.

In any county in which there is located one or more independent agricultural societies, the board, for the purpose of encouraging such societies, may appropriate, in addition to the sum appropriated for the county agricultural society, a sum not greater than the amount appropriated for the county society.

In a county in which there is no county agricultural society, or in which there is no fair held by such society, but in which there exists an independent agricultural society that has held an annual exposition in each of three years previous to January 1, 1933, the board shall, on the request of the independent agricultural society, annually appropriate from the general fund not more than two thousand nor less than five hundred dollars for the purpose of encouraging such independent agricultural fairs.

No board shall appropriate money as provided by this section unless the director of agriculture has certified to the board that the county or independent agricultural society is complying with all laws, rules and regulations governing the operation of county or independent agricultural societies.

An appropriation so made shall be paid by the county treasurer to the treasurer of the society for whose use it was made, upon an order from the county auditor issued therefor.

Effective Date: 10-21-1953



Section 1711.23 - Title to fairgrounds vests in county on dissolution of society.

When a county agricultural society ceases to exist, in a county out of whose treasury payments have been made for real estate, or improvements thereon, for the use of such society, or for the liquidation of indebtedness of such society, all such real estate and improvements shall vest in fee simple in the county by which the payments were made.

Effective Date: 10-01-1953



Section 1711.24 - Insurance on county society's buildings.

The board of county commissioners of a county in which there is a county agricultural society shall insure the buildings on the grounds of such society for the benefit of such society.

Effective Date: 10-01-1953



Section 1711.25 - Sale, lease, purchase, and exchange of sites by county society.

If a county agricultural society desires to sell its site in order to purchase another, or if for any reason such site is unfit or insufficient for the purposes for which it is used, and if at a regular meeting of such society's board of directors, by a vote, upon a call of the yeas and nays, of at least a majority of all the members of such board, it adopts a resolution for the purpose of securing the benefits of this section, and in such resolution declares that it desires to sell such site in order to buy another, or that the site has become unfit or insufficient, and that it is for the best interests of the society and the county that such site be sold or leased and a new one bought or leased, then the society may sell or lease such old site and buy or lease a new one for holding county fairs; but in cases where the county paid all or any portion of the purchase money for the site to be sold or leased, the written consent of the board of county commissioners shall first be given to such sale or lease. Within thirty days after the adoption of such resolution, such board of directors shall give notice in writing to the board of county commissioners of such county of the adoption of such resolution declaring the necessity of selling or leasing such site and of buying or leasing a new site, which notice shall contain or have annexed to it a certified copy of the resolution, signed by the president and the secretary of such board of directors.

Effective Date: 10-01-1953



Section 1711.26 - Authority to sell or exchange site.

When the premises in the possession or under the control of a county or independent agricultural society and used by it as a site on which to hold annual exhibitions are greater in size than is necessary for the purposes to which they are devoted, or are not suitable in their formation or character for such purposes, such society, or, if the title to such premises is in the county, the board of county commissioners, may sell any part thereof, or exchange any part thereof for other lands, so as to reduce the size of such premises or change their formation or character.

Effective Date: 10-01-1953



Section 1711.27 - Contracts for purchase or lease of new site by county society.

When a county agricultural society has given notice to the board of county commissioners as provided in section 1711.25 of the Revised Code and has selected, or secured options for the purchase or lease of, a new site for holding county fairs in the county, its board of directors shall immediately give notice of all such facts to the board of county commissioners. Such notice, if the old site is sold or leased before the purchase or lease of the new one, shall state the amount for which it was sold or leased, the amount of money necessary to acquire the new site, and the terms of the purchase or lease of the new site, together with a full description of the parcels of land included in the new site and of any improvements thereon. After the filing of such notice, the board of county commissioners may carry into effect any contract which such society has made for the purchase or lease of the new site.

Effective Date: 10-01-1953



Section 1711.28 - Payment for new site with county funds or bonds.

Payment for the new site purchased or leased for the use of a county agricultural society under sections 1711.25 and 1711.27 of the Revised Code and for improvements thereon may be made by the board of county commissioners from any unappropriated funds in the county treasury at the time such payment is to be made. If no such funds are then in such treasury, the board may issue the bonds of the county for such amounts as are necessary for such payment; but if the old site is sold or leased before the new site is purchased or leased, such society, before such bonds are issued, shall apply the moneys realized from the sale or lease of the old site to such payment. If the old site is sold or leased after the purchase or lease of the new site, the amounts realized from the sale or lease of the old site shall be placed to the credit of the sinking fund for the redemption of any such bonds that have been issued. Such bonds shall bear not more than five per cent interest per annum payable semi-annually, shall not be sold at less than their par value, and shall be payable at such place and times and in such denominations as the board determines.

Effective Date: 10-01-1953



Section 1711.29 - Levy for payment of bonds.

To provide for the payment of bonds issued under section 1711.28 of the Revised Code and interest thereon, the board of county commissioners may levy such annual taxes on all the taxable property of the county as are necessary to provide a sinking fund for the redemption of the bonds at maturity and the payment of interest accruing thereon. Such levy shall be collected and accounted for to the county treasurer in the manner provided for the collection of other taxes.

Effective Date: 10-01-1953



Section 1711.30 - Election on question of issuing bonds.

Before issuing bonds under section 1711.28 of the Revised Code, the board of county commissioners, by resolution, shall submit to the qualified electors of the county at the next general election for county officers, held not less than ninety days after receiving from the county agricultural society the notice provided for in section 1711.25 of the Revised Code, the question of issuing and selling such bonds in such amount and denomination as are necessary for the purpose in view, and shall certify a copy of such resolution to the county board of elections.

The county board of elections shall place the question of issuing and selling such bonds upon the ballot and make all other necessary arrangements for the submission, at the time fixed by such resolution, of such question to such electors. The votes cast at such election upon such question must be counted, canvassed, and certified in the same manner, except as provided by law, as votes cast for county officers. Fifteen days' notice of such submission shall be given by the county board of elections, by publication once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, stating the amount of bonds to be issued, the purpose for which they are to be issued, and the time and places of holding such election. Such question must be stated on the ballot as follows: "For the issue of county fair bonds, yes"; "For the issue of county fair bonds, no." If the majority of those voting upon the question of issuing the bonds vote in favor thereof, then and only then shall they be issued and the tax provided for in section 1711.29 of the Revised Code be levied.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-1953



Section 1711.31 - Control of lands when title vested in county commissioners - division of moneys when land appropriated for another public purpose.

When the title to grounds and improvements occupied by an agricultural society is in the board of county commissioners, the control and management of such lands and improvements shall be vested in the board of directors of such society so long as they are occupied by it and used by it for holding agricultural fairs.

When the title to such grounds or improvements, or any part thereof, is appropriated for another public purpose or sold to an agency which has the power to so appropriate, if such society notifies the county commissioners of an intention to proceed under sections 1711.25 to 1711.32, inclusive, of the Revised Code, to replace such property, the moneys shall be divided between the county and the society in accordance with the respective values of the interest of each in such property, as determined by agreement of the parties or pursuant to section 163.18 of the Revised Code. Each share of such moneys shall be held by the respective party solely for use in replacement of its respective interest in such property notwithstanding any limitations on expenditures otherwise provided in Chapter 1711. of the Revised Code.

Moneys realized by the society in holding county fairs and from renting or leasing all or part of the grounds and buildings for the conduct of fairs or otherwise, over and above the necessary expenses thereof, shall be paid into the treasury of the society and used as a fund for keeping such grounds and buildings in good order and repair and for making other improvements deemed necessary by the society's directors.

Effective Date: 11-25-1969



Section 1711.32 - Execution of conveyance of fairgrounds.

Conveyances of grounds sold under section 1711.25 of the Revised Code, which are owned exclusively by any county agricultural society, may be executed by the president of such society, as such. Grounds owned partly by such a society and partly by the county may be conveyed by deed executed by the president of the society, as such, and by the board of county commissioners.

Effective Date: 10-01-1953



Section 1711.33 - Encumbering of fairgrounds partly owned by county.

When a board of county commissioners pays or has paid money out of the county treasury for the purchase of real estate as a site for the holding of fairs by a county agricultural society, the society shall not encumber such real estate with any debt, by mortgage or otherwise, without the consent of the board, entered upon its journal.

When such consent is obtained, the society may encumber such real estate, in order to pay the cost of necessary repairs and improvements thereon, up to an amount not exceeding fifty per cent of its value. In order to ascertain the value of such real estate the board shall appoint three disinterested freeholders who are residents of the county to appraise such real estate. The appraisers so appointed shall, within ten days after their appointment, upon actual view of such real estate, appraise it and return such appraisement under oath to the board. The appraisement so made shall be considered the value of such real estate for the purpose of mortgage or other encumbrance.

Effective Date: 10-01-1953



Section 1711.34 - Purchase of additional fairgrounds.

If the law makes it the duty of the board of county commissioners to purchase additional fairgrounds for the use of a county agricultural society, the board of directors of such society shall prosecute the proceedings for appropriation to their final conclusion, except as to payment of purchase money, before the board of county commissioners can be called upon to act in the matter. Then the board of county commissioners shall make such payment or deposit, not above fifteen thousand dollars in amount, as such board of directors or the court having jurisdiction in such proceedings requires, and delay by the board of county commissioners in so doing shall not prevent such purchase or appropriation.

Effective Date: 10-01-1953



Section 1711.35 - Special constables.

On the application of a state, county, township, or independent agricultural society, of an industrial association, or of any other association or meeting of citizens for the purpose of promoting social or literary intercourse, a judge of a county court or judge of a municipal court having jurisdiction may appoint a suitable number of special constables to assist in keeping the peace during the time when such society or assembly is holding its annual fair or meeting. He shall make an entry in his docket of the number and names of all persons so appointed.

Constables so appointed have all the power of constables to suppress riots, disturbances, and breaches of the peace. Upon view they may arrest any person guilty of a violation of any law of the state, and pursue and arrest any person fleeing from justice in any part of the state. They may apprehend any person in the act of committing an offense; on reasonable information, supported by affidavit, they may procure process for the arrest of any person charged with a breach of the peace and forthwith bring him before a competent authority; and they may enforce all laws for the preservation of order.

Effective Date: 01-10-1961



Section 1711.36 to 1711.38 - [Repealed].

Effective Date: 03-16-1982



Section 1711.39, 1711.40 - Amended and Renumbered RC 3335.36, 3335.37.

Effective Date: 03-16-1982



Section 1711.50 - Amusement ride definitions.

As used in sections 1711.50 to 1711.57 of the Revised Code:

(A) "Amusement ride" means any mechanical , aquatic , or inflatable device, or combination of those devices that carries or conveys passengers on, along, around, over, or through a fixed or restricted course or within a defined area for the purpose of providing amusement, pleasure, or excitement. "Amusement ride" includes carnival rides, bungee jumping facilities, and fair rides but does not include passenger tramways as defined in section 4169.01 of the Revised Code or amusement rides operated solely at trade shows for a limited period of time. For purposes of division (A) of this section, "trade show" means a place of exhibition not open to the general public where amusement ride manufacturers display, promote, operate, and sell amusement rides to prospective purchasers.

(B) "Temporary amusement ride" means an amusement ride that is relocated at least once per year with or without disassembly.

(C) "Permanent amusement ride" means an amusement ride that is erected to remain a lasting part of the premises.

(D) "Owner" means any person who owns or leases and controls or manages the operation of an amusement ride, and includes individuals, partnerships, corporations, both profit and nonprofit, and the state and any of its political subdivisions and their departments or agencies.

(E) "Operation" means the use or operation, or both, of an amusement ride with riders.

(F) "Rider" means any person who sits, stands, or is otherwise conveyed or carried as a passenger on an amusement ride, but does not include employees or agents of the owner of the amusement ride.

(G) "Amusement ride operator" means any person causing the amusement ride to go, stop, or perform its function.

(H) "Reassembly" means the installation, erection, or reconstruction of the main mechanical, safety, electrical, or electronic components of an amusement ride following transportation or storage and prior to operation. Replacement of mechanical, safety, electrical, or electronic components of an amusement ride for the purpose of repair or maintenance is not reassembly.

(I) "Repair" means to restore an amusement ride to a condition equal to or better than original design specifications.

(J) "Maintenance" means the preservation and upkeep of an amusement ride for the purpose of maintaining its designed operational capability.

(K) "Inspection" means a physical examination of an amusement ride by an inspector for the purpose of approving the application for a permit. "Inspection" includes a reinspection.

(L) "Accident" means an occurrence during the operation of an amusement ride which results in death or injury requiring immediate hospital admission.

(M) "Serious injury" means an injury that does not require immediate hospital admission but does require medical treatment, other than first aid, by a physician.

(N) "First aid" means the one-time treatment or subsequent observation of scratches, cuts not requiring stitches, burns, splinters, and contusions or a diagnostic procedure, including examinations and x-rays, which does not ordinarily require medical treatment even though provided by a physician or other licensed professional personnel.

(O) "Advisory council" means the advisory council on amusement ride safety created by section 1711.51 of the Revised Code.

(P) "Safe operation" means, except as provided in section 1711.57 of the Revised Code, the practical application of maintenance, inspection, and operational processes, as indicated by the manufacturer, owner, or advisory council, that secures a rider from threat of physical danger, harm, or loss.

(Q) "Private facility" means any facility that is accessible only to members of the facility and not accessible to the general public, even upon payment of a fee or charge, and that requires approval for membership by a membership committee representing the current members who have a policy requiring monetary payment to belong to the facility.

(R) "Bungee jumping" means a fall or jump from a height by an individual who is attached to an elastic cord that prevents the individual from hitting the ground, water, or other solid, semi-solid, liquid, or elastic surface.

(S) "Bungee jumping facility" means a device or structure utilized for bungee jumping.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 12-02-1996



Section 1711.51 - Advisory council on amusement ride safety.

There is hereby created within the department of agriculture an advisory council on amusement ride safety to consist of the director of agriculture or the director's designee, the general manager of the Ohio state fair or the general manager's designee, plus eleven appointed members, of whom one shall be a representative of temporary amusement ride owners, one shall be a representative of the greater Ohio showmen's association and the owner of a ride, three shall be representatives of owners of amusement parks, one shall be a representative of the Ohio fair managers' association, one shall be a representative of the insurance industry, one shall be an engineer, who has an academic degree in engineering and who is knowledgeable in the amusement ride industry, one shall be a representative of the Ohio festivals and events association, and two shall be representatives of the general public. One member of the council shall be designated annually by the governor as chairperson. The appointed members not representing the general public shall be appointed by the governor, with the advice and consent of the senate. One member representing the general public shall be appointed by the speaker of the house of representatives and the remaining member representing the general public shall be appointed by the president of the senate. The council shall select from its membership a vice-chairperson to act as chairperson in the chairperson's absence.

Of the members first appointed by the governor, four shall be appointed for terms of two years, three for terms of four years, and two for terms of six years. The members appointed initially by the speaker of the house of representatives and the president of the senate shall each serve terms of six years. All members appointed thereafter shall serve six-year terms. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office.

Members of the council shall be residents of this state and shall be reimbursed for actual and necessary expenses incurred in attending meetings of the council and in the performance of their official duties.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1711.52 - Duties of council.

The advisory council on amusement ride safety shall:

(A) Study any subject pertaining to amusement ride safety, including administrative, engineering, and technical subjects, and make findings and recommendations to the director of agriculture;

(B) Prior to the adoption of any rules or amendments to those rules under division (B) of section 1711.53 and division (B) of section 1711.551 of the Revised Code, study the proposed rules to be adopted by the director regarding amusement ride safety, advise the director, and make findings and recommendations to the director;

(C) Not later than December 31, 2006, prepare and submit a report to the governor, the speaker and the minority leader of the house of representatives, the president and the minority leader of the senate, and the director concerning the advisory council's recommendations for alternative funding sources for the amusement ride safety program established under this chapter.

The director shall make available to the advisory council any information, reports, and studies requested by the advisory council.

Effective Date: 12-02-1996; 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1711.53 - Operating permit.

(A)

(1) No person shall operate an amusement ride within the state without a permit issued by the director of agriculture under division (A)(2) of this section. The owner of an amusement ride, whether the ride is a temporary amusement ride or a permanent amusement ride, who desires to operate the amusement ride within the state shall, prior to the operation of the amusement ride and annually thereafter, submit to the department of agriculture an application for a permit, together with the appropriate permit and inspection fee, on a form to be furnished by the department. Prior to issuing any permit the department shall, within thirty days after the date on which it receives the application, inspect each amusement ride described in the application. The owner of an amusement ride shall have the amusement ride ready for inspection not later than two hours after the time that is requested by the person for the inspection.

(2) For each amusement ride found to comply with the rules adopted by the director under division (B) of this section and division (B) of section 1711.551 of the Revised Code, the director shall issue an annual permit, provided that evidence of liability insurance coverage for the amusement ride as required by section 1711.54 of the Revised Code is on file with the department.

(3) The director shall issue with each permit a decal indicating that the amusement ride has been issued the permit. The owner of the amusement ride shall affix the decal on the ride at a location where the decal is easily visible to the patrons of the ride. A copy of the permit shall be kept on file at the same address as the location of the amusement ride identified on the permit, and shall be made available for inspection, upon reasonable demand, by any person. An owner may operate an amusement ride prior to obtaining a permit, provided that the operation is for the purpose of testing the amusement ride or training amusement ride operators and other employees of the owner and the amusement ride is not open to the public.

(B) The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules providing for a schedule of fines, with no fine exceeding five thousand dollars, for violations of sections 1711.50 to 1711.57 of the Revised Code or any rules adopted under this division and for the classification of amusement rides and rules for the safe operation and inspection of all amusement rides as are necessary for amusement ride safety and for the protection of the general public. Rules adopted by the director for the safe operation and inspection of amusement rides shall be reasonable and based upon generally accepted engineering standards and practices. In adopting rules under this section, the director may adopt by reference, in whole or in part, the national fire code or the national electrical code (NEC) prepared by the national fire protection association, the standards of the American society for testing and materials (ASTM) or the American national standards institute (ANSI), or any other principles, tests, or standards of nationally recognized technical or scientific authorities. Insofar as is practicable and consistent with sections 1711.50 to 1711.57 of the Revised Code, rules adopted under this division shall be consistent with the rules of other states. The department shall cause sections 1711.50 to 1711.57 of the Revised Code and the rules adopted in accordance with this division and division (B) of section 1711.551 of the Revised Code to be published in pamphlet form and a copy to be furnished without charge to each owner of an amusement ride who holds a current permit or is an applicant therefor.

(C) With respect to an application for a permit for an amusement ride, an owner may apply to the director for a waiver or modification of any rule adopted under division (B) of this section if there are practical difficulties or unnecessary hardships for the amusement ride to comply with the rules. Any application shall set forth the reasons for the request. The director, with the approval of the advisory council on amusement ride safety, may waive or modify the application of a rule to any amusement ride if the public safety is secure. Any authorization by the director under this division shall be in writing and shall set forth the conditions under which the waiver or modification is authorized, and the department shall retain separate records of all proceedings under this division.

(D)

(1) The director shall employ and provide for training of a chief inspector and additional inspectors and employees as may be necessary to administer and enforce sections 1711.50 to 1711.57 of the Revised Code. The director may appoint or contract with other persons to perform inspections of amusement rides, provided that the persons meet the qualifications for inspectors established by rules adopted under division (B) of this section and are not owners, or employees of owners, of any amusement ride subject to inspection under sections 1711.50 to 1711.57 of the Revised Code. No person shall inspect an amusement ride who, within six months prior to the date of inspection, was an employee of the owner of the ride.

(2) Before the director contracts with other persons to inspect amusement rides, the director shall seek the advice of the advisory council on amusement ride safety on whether to contract with those persons. The advice shall not be binding upon the director. After having received the advice of the council, the director may proceed to contract with inspectors in accordance with the procedures specified in division (E)(2) of section 1711.11 of the Revised Code.

(3) With the advice and consent of the advisory council on amusement ride safety, the director may employ a special consultant to conduct an independent investigation of an amusement ride accident. This consultant need not be in the civil service of the state, but shall have qualifications to conduct the investigation acceptable to the council.

(E)

(1) Except as otherwise provided in division (E)(1) of this section, the department shall charge the following amusement ride fees:

Permit $ 50$ 150

Annual inspection and reinspection per ride:

Kiddie rides $ 100

Roller coaster $ 950

Aerial lifts or bungee jumping facilities $ 450

Go karts $ 5

Other rides $ 160

Midseason operational inspection per ride$ 25

Expedited inspection per ride$ 100

Failure to cancel scheduled inspection per ride$ 100

Failure to have amusement ride ready for inspection per ride $100

The go kart inspection fee is in addition to the inspection fee for the go kart track.

The fees for an expedited inspection, failure to cancel a scheduled inspection, and failure to have an amusement ride ready for inspection do not apply to go karts.

As used in division (E) (1) of this section, "expedited inspection" means an inspection of an amusement ride by the department not later than ten days after the owner of the amusement ride files an application for a permit under this section.

(2) All fees and fines collected by the department under sections 1711.50 to 1711.57 of the Revised Code shall be deposited in the state treasury to the credit of the amusement ride inspection fund, which is hereby created, and shall be used only for the purpose of administering and enforcing sections 1711.11 and 1711.50 to 1711.57 of the Revised Code.

(3) The owner of an amusement ride shall be required to pay a reinspection fee only if the reinspection was conducted at the owner's request under division (F) of this section, if the reinspection is required by division (F) of this section because of an accident, or if the reinspection is required by division (F) of section 1711.55 of the Revised Code. If a reinspection is conducted at the request of the chief officer of a fair, festival, or event where the ride is operating, the reinspection fee shall be charged to the fair, festival, or event.

(4) The rules adopted under division (B) of this section shall define "kiddie rides," "roller coaster," "aerial lifts," "go karts," and "other rides" for purposes of determining the fees under division (E) of this section. The rules shall define "other rides" to include go kart tracks.

(F) A reinspection of an amusement ride shall take place if an accident occurs, if the owner of the ride or the chief officer of the fair, festival, or event where the ride is operating requests a reinspection, or if the reinspection is required by division (F) of section 1711.55 of the Revised Code.

(G) As a supplement to its annual inspection of a temporary amusement ride, the department may inspect the ride during each scheduled event, as listed in the schedule of events provided to the department by the owner pursuant to division (C) of section 1711.55 of the Revised Code, at which the ride is operated in this state. These supplemental inspections are in addition to any other inspection or reinspection of the ride as may be required under sections 1711.50 to 1711.57 of the Revised Code, and the owner of the temporary amusement ride is not required to pay an inspection or reinspection fee for this supplemental inspection. Nothing in this division shall be construed to prohibit the owner of a temporary amusement ride having a valid permit to operate in this state from operating the ride at a scheduled event before the department conducts a supplemental inspection.

(H) The department may annually conduct a midseason operational inspection of every amusement ride upon which it conducts an annual inspection pursuant to division (A) of this section. The midseason operational inspection is in addition to any other inspection or reinspection of the amusement ride as may be required pursuant to sections 1711.50 to 1711.57 of the Revised Code. The owner of an amusement ride shall submit to the department, at the time determined by the department, the midseason operational inspection fee specified in division (E) of this section. The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules specifying the time period during which the department will conduct midseason operational inspections.

Effective Date: 12-13-2002; 09-29-2005



Section 1711.531 - Amusement rides - electrical requirements - certification.

(A) No person shall operate an amusement ride powered from an electric light company source unless the amusement ride operates through a fusible switch, enclosed circuit breaker, or panelboard that has been:

(1) Rated by the underwriters laboratories for service entrance applications;

(2) Installed in compliance with the national electrical code;

(3) Metered through a meter installed by the electric light company.

(B) An amusement ride owner shall not use an electric light company source as described in division (A) of this section unless the owner has written certification that the fusible switch, enclosed circuit breaker, or panelboard satisfies the requirements established in divisions (A)(1) to (3) of this section and that is issued by a person certified under section 3783.03 or licensed under section 4740.06 of the Revised Code. The owner shall make the certificate available to the director of agriculture upon request.

(C) This section does not apply to either of the following types of amusement rides:

(1) Rides that do not require electrical current;

(2) Rides that the director exempts in rules the director adopts.

(D) A person licensed pursuant to section 4740.06 of the Revised Code, when conducting an inspection pursuant to this section, is not violating section 3783.06 of the Revised Code.

(E) As used in this section, "electric light company" has the same meaning as in section 4905.03 of the Revised Code.

Effective Date: 09-29-2005



Section 1711.54 - Certificate of insurance evidencing liability insurance in effect.

No permit shall be issued under division (A) of section 1711.53 of the Revised Code, until the owner of the amusement ride has filed with the department of agriculture a certificate of insurance evidencing that there is liability insurance in effect with an insurer authorized or approved to write such insurance in this state on the operation of the ride providing coverage, subject to a limit, exclusive of interest and costs, of not less than five hundred thousand dollars because of bodily injury to or death of one person in each occurrence, and, subject to such limit for one person, to a limit of not less than one million dollars because of bodily injury to or death of two or more persons in each occurrence. The insurance policy may include a deductible clause, provided that any settlement made by the insurance company with the injured party or his legal representative shall be paid as though the deductible clause did not apply. Each policy, by its original terms or an endorsement, shall obligate the insurer that the insurer will not cancel the policy without thirty days' written notice and a complete report of the reasons for such cancellation being given to the department. Each policy, by its original terms or an endorsement, shall obligate the insurer that the insurer will, within twenty-four hours, report to the department if it pays a claim or reserves any amount to pay an anticipated claim that reduces the liability insurance coverage to a limit of less than one million dollars because of bodily injury to or death of two or more persons in each occurrence. If the policy is canceled during its term or lapses for any reason, including coverage reduced below the required amount, the owner shall replace the policy with another policy fully complying with the requirements of this section. If the owner fails to file a certificate of insurance for new or replacement insurance, the owner shall cease all operations under the permit immediately upon the cancellation or lapse of the insurance and further operations shall not be conducted without the specific approval of the department, which shall be given after the owner has complied with this section.

Effective Date: 10-20-1987



Section 1711.55 - Duties of owner of amusement ride.

(A) The owner of an amusement ride shall maintain a current maintenance, repair, and inspection record for each amusement ride in accordance with rules prescribed under division (B) of section 1711.53 of the Revised Code. The records shall contain information on the date and nature of all inspections of the amusement ride made by the department of agriculture or the owner, and a record of all violations of the rules issued by the department and actions taken by the owner to correct such violations. The owner shall keep inspection and maintenance records and make them available to the department upon request.

The owner of a temporary amusement ride shall inspect that ride in accordance with rules prescribed under division (B) of section 1711.53 of the Revised Code each time that there is a reassembly of the ride.

(B) The owner of an amusement ride shall maintain records of all serious injuries involving riders, containing such information as the department prescribes, on forms prescribed by the department. These records shall be made available for inspection by the department on request. In the case of an accident, the owner of an amusement ride shall immediately notify the department by telephone or in person and subsequently file a written report with the department within twenty-four hours of the accident.

(C) The owner of a temporary amusement ride shall provide the department with a tentative schedule of events at which his ride will operate during the upcoming season. Rules of the director shall establish timetables and procedures for the providing and updating of the schedules to the department.

(D) An amusement ride operator shall be at least sixteen years of age, shall be in attendance whenever the ride is in operation, and shall operate no more than one ride at a time. The owner or amusement ride operator may deny any person entrance to the amusement ride if he believes the entry may jeopardize the safety of the person desiring entry, riders, or other persons.

(E) In addition to the annual inspection or reinspection of an amusement ride for a permit or other reason required by the rules adopted under division (B) of section 1711.53 of the Revised Code, the department may inspect any amusement ride after the report of an accident or in response to a complaint filed with the department.

(F) The director may order in writing a temporary cessation of the operation of an amusement ride that the department finds by inspection to be unsafe by reason of a violation of the rules adopted under division (B) of section 1711.53 of the Revised Code. The operation of that amusement ride shall not resume until the condition causing the violation has been corrected and the amusement ride is reinspected. Any reinspection under this division shall take place within twenty-four hours after notice to the department by the owner that the condition causing the violation has been corrected.

Effective Date: 10-20-1987



Section 1711.551 - Duties of riders.

(A) No rider shall fail to do any of the following:

(1) Heed all written warnings and directions that require a person to meet certain conditions or to refrain from certain actions regarding an amusement ride, as determined by rule by the director of agriculture;

(2) Refrain from behaving or acting in any manner that may cause injury or contribute to injuring himself or other people while occupying an amusement ride.

(B) The director, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend and rescind, rules governing the types of warnings and directions required to be followed pursuant to this section. Rules adopted by the director determining the types of printed warnings and directions shall include specifications as to the character, size, and print size of such warnings and directions. At a minimum, the rules shall require the following:

(1) The warnings and directions prominently disclose the penalties imposed if a rider violates section 1711.551 of the Revised Code;

(2) The warnings and directions be based upon the standards of ASTM or the American national standards institute, or any other principles, tests, or standards of nationally recognized technical or scientific authorities that research the proper use of each amusement ride and the potential injuries that occur or are unique to each amusement ride if it is used improperly;

(3) The owner of the amusement ride display the warnings and directions in a public and conspicuous place on or near the ride.

Effective Date: 07-23-1992



Section 1711.56 - Violations.

(A) The director of agriculture may fine any owner of an amusement ride for a violation of sections 1711.50 to 1711.57 of the Revised Code or any rules issued under division (B) of section 1711.53 of the Revised Code pursuant to a schedule of fines established under division (B) of section 1711.53 of the Revised Code. The fine shall not exceed five thousand dollars. In addition, the director may order the revocation of an owner's permit for an amusement ride for failure to file a certificate of insurance as required under division (A) of section 1711.54 of the Revised Code, for failure to maintain records of serious injuries or to report accidents as required under division (B) of section 1711.55 of the Revised Code, or for violation of a temporary cessation order issued pursuant to division (F) of section 1711.55 of the Revised Code.

(B) Any hearing or other procedures held with respect to any refusal to issue a permit, any order of the director, or any fine shall be conducted in accordance with sections 119.06 to 119.13 of the Revised Code. Notwithstanding the provisions of section 119.12 of the Revised Code, all appeals from any fine by, or order of, the director shall be to the court of common pleas of the county where the place of business of the owner is located or to the common pleas court of the county in which the owner is a resident or in which the amusement ride is located, in the case of a temporary amusement ride, or to the court of common pleas of the county where the amusement ride is located in the case of a permanent amusement ride.

Effective Date: 10-20-1987



Section 1711.57 - Exceptions.

Sections 1711.50 to 1711.57 of the Revised Code do not apply to any of the following:

(A) A private facility ;

(B) A single-passenger coin-operated ride that is manually, mechanically, or electrically operated, is customarily placed either singly or in groups in a public location, and does not normally require the supervision or services of an amusement ride operator ;

(C) Nonmechanized playground equipment, including swings, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, rock climbing walls, trampolines, and swinging gates, except where an admission fee is charged for usage or an admission fee is charged to areas where such equipment is located;

(D) Devices regulated or licensed by the federal aviation administration or the federal railroad administration in the United States department of transportation, the department of transportation, or the bureau of motor vehicles in the department of public safety;

(E) Vessels regulated by the department of natural resources under Chapters 1547. and 1548. of the Revised Code or under the jurisdiction of the United States coast guard;

(F) Tractors, trucks, or similar vehicles at competition events;

(G) Automobiles or motorcycles at competition events;

(H) Animals ridden in competitive events or shows;

(I) Physical fitness devices;

(J) Devices to which the definition of "safe operation" in section 1711.50 of the Revised Code does not apply as determined by the director of agriculture, including mechanized bulls, surfboards, zip lines, vertical wind tunnels, skateboard or bicycle rodeo devices, cable wakeboard or ski facilities, or other devices that are not intended or manufactured to secure the rider from threat of physical danger, harm, or loss.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 10-20-1987



Section 1711.58 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 07-23-1992)



Section 1711.99 - Penalty.

(A) Whoever violates section 1711.11 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

(B) Whoever violates section 1711.12 of the Revised Code shall be fined not less than ten nor more than fifty dollars.

(C) Whoever violates section 1711.551 of the Revised Code is guilty of a minor misdemeanor; on each subsequent offense such person is guilty of a misdemeanor of the fourth degree.

Effective Date: 07-23-1992






Chapter 1713 - EDUCATIONAL CORPORATIONS

Section 1713.01 - Institution defined.

As used in sections 1713.01 to 1713.06 of the Revised Code, "institution" includes:

(A) Any nonprofit university, college, academy, school, or other institution, incorporated or unincorporated, that does any of the following:

(1) Awards or intends to award diplomas for the completion of a course designed to prepare students to be eligible for certification as registered nurses;

(2) Offers or intends to offer instruction in the arts and sciences, teacher education, business administration, engineering, philosophy, literature, fine arts, law, medicine, nursing, social work, theology and other recognized academic and professional fields of study, and awards or intends to award degrees for fulfilling requirements of academic work beyond high school;

(3) Offers or intends to offer a course or courses in any of the areas described by division (A)(1) or (2) of this section that are applicable to requirements for a diploma or degree named in either such division.

(B) Any college, university, or school that offers or intends to offer one or more courses in this state of the type described in division (A) of this section and that is operated by another state or a subdivision or other governmental entity of another state.

Effective Date: 11-15-1981



Section 1713.02 - Certificate of authorization.

(A) Any institution described in division (A) of section 1713.01 of the Revised Code may become incorporated under sections 1702.01 to 1702.58 of the Revised Code.

(B) Except as provided in division (E) of this section, no nonprofit institution or corporation of the type described in division (A) of section 1713.01 of the Revised Code that is established after October 13, 1967, may confer degrees, diplomas, or other written evidences of proficiency or achievement, until it has received a certificate of authorization issued by the Ohio board of regents, nor shall any such institution or corporation identify itself as a "college" or "university" unless it has received a certificate of authorization from the board.

(C) Except as provided in division (E) of this section, no institution of the type described in division (A)(3) or (B) of section 1713.01 of the Revised Code that intends to offer or offers a course or courses within this state, but that did not offer a course or courses within this state on or before October 13, 1967, may confer degrees, diplomas, or other written evidences of proficiency or achievement or offer any course or courses within this state until it has received a certificate of authorization from the Ohio board of regents, nor shall the institution identify itself as a "college" or "university" unless it has received such a certificate from the board.

(D) Each certificate of authorization shall specify the diplomas or degrees authorized to be given, courses authorized to be offered, and the sites at which courses are to be conducted. A copy of such certificate shall be filed with the secretary of state if the institution is incorporated. Any institution or corporation established or that offered a course or courses of instruction in this state prior to October 13, 1967, may apply to the board for a certificate of authorization, and the board shall issue a certificate if it finds that such institution or corporation meets the requirements established pursuant to sections 1713.01, 1713.02, 1713.03, 1713.04, 1713.06, 1713.09, and 1713.25 of the Revised Code.

(E) An institution that clearly identifies itself in its name with the phrase "bible college" or "bible institute" and has not received a certificate of authorization may confer diplomas and other written evidences of proficiency or achievement other than associate, baccalaureate, master's, and doctoral degrees or any other type of degree and may identify itself as a "bible college" if such institution:

(1) Prominently discloses on any transcripts, diplomas, or other written evidences of proficiency or achievement, and includes with any promotional material or other literature intended for the public, the statement: "this institution is not certified by the board of regents or the state of Ohio."

(2) Limits its course of instruction to religion, theology, or preparation for a religious vocation, or is operated by a church or religious organization and limits its instruction to preparation for service to churches or other religious organizations.

(3) Confers only diplomas and other written evidences of proficiency or achievement that bear titles clearly signifying the religious nature of the instruction offered by the institution.

(F) Except as otherwise provided in section 3333.046 of the Revised Code, no school of the type described in division (E) of section 3332.01 of the Revised Code that intends to offer or offers a degree program within this state or solicits students within this state may confer a baccalaureate, master's, or doctoral degree or solicit students for such degree programs until it has received both a certificate of authorization from the board of regents under this chapter and program authorization from the state board of career colleges and schools for such degree program under section 3332.05 of the Revised Code.

Effective Date: 04-03-2003



Section 1713.03 - Standards for certificate of authorization.

The Ohio board of regents shall establish standards for certificates of authorization to be issued to institutions as defined in section 1713.01 of the Revised Code, to private institutions exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, and to schools holding certificates of registration issued by the state board of career colleges and schools pursuant to division (C) of section 3332.05 of the Revised Code. A certificate of authorization may permit an institution or school to award one or more types of degrees.

The standards for a certificate of authorization may include, for various types of institutions, schools, or degrees, minimum qualifications for faculty, library, laboratories, and other facilities as adopted and published by the Ohio board of regents. The standards shall be adopted by the board pursuant to Chapter 119. of the Revised Code.

An institution or school shall apply to the board for a certificate of authorization on forms containing such information as is prescribed by the board. Each institution or school with a certificate of authorization shall file an annual report with the board in such form and containing such information as the board prescribes.

The board shall adopt a rule under Chapter 119. of the Revised Code establishing fees to pay the cost of reviewing an application for a certificate of authorization, which the institution or school shall pay when it applies for a certificate of authorization, and establishing fees, which an institution or school shall pay, for any further reviews the board determines necessary upon examining an institution's or school's annual report.

Effective Date: 04-03-2003; 06-30-2005



Section 1713.031 - Review of application for certificate of authorization.

The Ohio board of regents shall review an application for a certificate of authorization from a school described in division (E) of section 3332.01 of the Revised Code within twenty-two weeks.

Effective Date: 2007 HB119 06-30-2007



Section 1713.04 - Certificate subject to revocation.

A certificate of authorization provided for in section 1713.02 of the Revised Code is subject to revocation by the Ohio board of regents for cause pursuant to Chapter 119. of the Revised Code.

Effective Date: 10-13-1967



Section 1713.05 - Rates for loans to students.

(A) As used in this section:

(1) "College or university" means a nonprofit educational institution qualifying under division (A)(2) of section 1713.01 and holding a certificate of authorization issued under section 1713.02 of the Revised Code.

(2) "Controlled entity" means a wholly owned subsidiary of a college or a university or a partnership in which a college or a university, or its wholly owned subsidiary, is the sole general partner.

(3) "Student" means a person attending a college or university who borrows money or obtains credit from such college or university, or from a controlled entity of such college or university, to finance the costs of attending such college or university, and includes the parents, guardians, and spouse of the student.

(B) Notwithstanding section 1343.01 of the Revised Code, a college or university, or a controlled entity of such college or university, may charge interest or finance charges on loans made or credit granted to a student for the student's costs of attending such college or university at any rate or rates agreed upon or consented to by the student in any open accounts receivable, loan agreement, or promissory note, but not to exceed the maximum interest rate applicable to the federal Stafford loan program under 34 C.F.R. 682.202(a)(1). The Ohio board of regents shall adopt rules specifying a schedule for the certification of such maximum interest rate.

(C) A college or university, or a controlled entity of such college or university, may charge students for the late payment of any costs of attending such college or university, including any payment under an agreement or note pursuant to division (B) of this section, at a rate not exceeding five per cent of any unpaid amount due and not paid per month for two months and not exceeding two per cent of such amount for subsequent months. A charge for a full month may be made for payments more than ten days late.

Effective Date: 12-02-1996



Section 1713.06 - Corporation may be restrained from exercise of its franchise.

If any institution, school, or person confers degrees, diplomas, or other written evidences of proficiency or achievement or offers or intends to offer a course or courses in this state applicable to requirements for a diploma or degree without the certificate of authorization required by section 1713.02 of the Revised Code, the Ohio board of regents may, through the office of the attorney general, apply to the court of common pleas in the county in which such institution, school, or person is operating to restrain such institution, school, or person from the exercise of its franchise, if the institution, school, or person is a corporation, from the awarding of the degrees or diplomas the institution, school, or person is not authorized to award, and from offering any course or courses or enrolling any student in any course or courses it is not authorized to conduct.

The board may, through the office of the attorney general, petition the court of common pleas in the county in which the institution, school, or person is operating for an order enjoining the awarding of diplomas or degrees, the offering of courses, and the enrolling of students. The court may grant such injunctive relief upon a showing that the institution, school, or person named in the petition is awarding degrees or diplomas, offering courses applicable to requirements for such degrees or diplomas, or enrolling students in such courses to be offered in the state without receiving the appropriate certificate of authorization issued by the board of regents.

Effective Date: 07-28-1989



Section 1713.07 - Institution may hold donated property in trust.

A university, college, or academy, or the board of trustees thereof, may hold in trust any property devised, bequeathed, or donated to such institution, upon any specific trust consistent with the objects of such institution.

Effective Date: 10-01-1953



Section 1713.08 - Faculty.

The president and professors shall constitute the faculty of any incorporated literary college or university. They may enforce the rules and regulations enacted by its board of trustees for the government and discipline of the students and may suspend and expel offenders.

Effective Date: 10-01-1953



Section 1713.09 - Location may be changed.

A college, university, or other institution of learning, existing by virtue of an act of incorporation, or that becomes incorporated for any of the purposes specified in sections 1713.01 to 1713.39, inclusive, of the Revised Code, if three-fourths of the trustees or directors thereof deem it proper, or if the institution is owned in shares, or by stock subscribed or taken, by a vote of the holders of three-fourths of the stock or shares, may change the location of such institution, convey its real estate, and transfer the effects thereof, and invest them at the place to which such institution is removed. Any institution which has a certificate of authorization from the Ohio board of regents shall give written notice to the board before such institution changes its location. No such removal shall be ordered, and no vote taken thereon, until after publication in the manner provided by law in case of a sale and distribution of the property of such an institution. Such publication shall fully set forth the place to which it is proposed to remove the institution. In case of removal, a copy of the proceedings of such meeting shall be filed with the secretary of state.

Effective Date: 10-13-1967



Section 1713.10 - Endowment fund diverted.

The board of trustees of a corporation incorporated to create, hold, and manage a college endowment fund, the articles of incorporation of which provide that the fund may be applied to any object not inconsistent with the purposes of education different from that particularly specified therein, may apply to the court of common pleas in the county in which the corporation is located for permission to make such change, designating particularly the purposes to which it is proposed to apply the fund. On being satisfied that such change is not inconsistent with the object of the original creation and institution of the fund, the court shall authorize and sanction it.

Effective Date: 10-01-1953



Section 1713.11 - Temporary loans secured by mortgage authorized.

The board of trustees of a college, university, academy, seminary, or other institution devoted to the promotion of education, in anticipation of donations to be received and collections to be made, for the purpose of constructing, enlarging, or adding to college buildings or improvements, may borrow such sum of money, upon such terms, and with such conditions as it determines necessary therefor, by temporary loans without mortgage or by the issue of bonds or notes and secure them by a mortgage upon the property on which such improvement is to be made, if the property is not held by it under some specific trust.

Effective Date: 10-01-1953



Section 1713.12 - Sections applicable to certain boards of trustees.

The board of trustees of any university or college operating under the patronage of one or more conferences or other religious bodies of any religious denomination, may accept sections 1713.12 to 1713.21, inclusive, of the Revised Code, by resolution adopted at any regular meeting of the board, and entered upon the record of its proceedings. After such acceptance the board in all respects shall be organized, constituted, regulated, and perpetuated, pursuant to such sections. No right acquired by any such board, university, or college, under its charter or any law of this state, shall in any way be affected thereby.

Effective Date: 10-01-1953



Section 1713.13 - Trustees to be divided into classes - president ex-officio member - limitations and designations.

The president of a university or college referred to in section 1713.12 of the Revised Code, shall, ex officio, be a member of the board of trustees after the acceptance of sections 1713.12 to 1713.21, inclusive, of the Revised Code, by any such university or college. At any of its meetings such board shall divide its number, not including such president, into classes, making one class for each conference or religious body at the time patronizing such university or college, one class for the alumni of such university or college, and one class of trustees at large. No class shall have more than ten members. Each conference or other religious body patronizing such university shall have the same number of trustees. The board may designate the number of trustees to be assigned to the alumni association and to the class of trustees at large, but the combined number of trustees apportioned to said patronizing conferences of other religious bodies shall constitute a majority of the entire board, not including the president.

Effective Date: 10-01-1953



Section 1713.14 - Term of office of trustees - vacancies.

The regular term of office of the trustees referred to in section 1713.13 of the Revised Code shall be five years, but upon the original formation of classes of trustees one or more trustees may be elected for one, two, three, and four-year terms until the regular order can be established. The term of office of an equal number of trustees in each class, as near as is possible, shall expire each year. Vacancies which occur in any class of trustees in any manner except by expiration of time shall be filled only for the remainder of the term, but the term of office of a trustee shall not expire during any meeting of the board of trustees which does not continue for more than two weeks.

Effective Date: 10-01-1953



Section 1713.15 - Term of trustees - expiration - members - vacancies.

If any university or college operating under the patronage of one or more conferences or other religious bodies in any denomination, where one of the conferences or other religious bodies holds regular biennial instead of annual meetings, the regular term of office of the trustees referred to in section 1713.13 of the Revised Code may be four years. The term of office of an equal number of trustees in each class, as near as is possible, shall expire biennially. None of the classes into which the board of trustees divides its number, in the manner provided in section 1713.13 of the Revised Code, shall have more than thirty members. Vacancies which occur in any class of trustees in any manner, except by expiration of time, shall be filled only for the remainder of the term, but the term of office of a trustee shall not expire during any meeting of the board which does not continue for more than two weeks.

Effective Date: 10-01-1953



Section 1713.16 - Reclassification and reapportionment of trustees.

If the number of conferences or other religious bodies patronizing a university or college referred to in section 1713.12 of the Revised Code shall at any time be increased or decreased, the board of trustees of such university or college may reclassify the trustees of said bodies by an equal reduction of the number in each such class when a new conference or other religious body becomes a patronizing body and by an equal increase of the number in each such class when a conference or other religious body ceases to be a patronizing body. Whenever, by reason of a change in the number of patronizing conferences or religious bodies, it becomes necessary to reclassify the trustees in said board, and whenever said board deems it proper, for any other reason, to increase or decrease its total membership within the limits established by section 1713.13 of the Revised Code, the board, a lawful quorum being present, shall by appropriate resolution designate the number of trustees apportioned to each class and certify such apportionment to each patronizing conference or other religious body and to such alumni association, and all vacancies in such class thereafter shall be filled in accordance with such apportionment.

Effective Date: 10-01-1953



Section 1713.17 - Alumni association may elect one fifth of board.

The alumni composing the alumni association of a university or college referred to in section 1713.12 of the Revised Code may elect as members of the board of trustees of such university or college, as many members of such alumni association as there are members of the class of alumni trustees assigned or apportioned to said alumni association by the board. Such class shall constitute not less than one fifth of the entire board, not including the president. This election shall be held under such regulations as the alumni association prescribes, and the result shall be certified by the proper officials of the alumni association to the board and entered upon the records of said board. Such board composed of alumni trustees and trustees elected by patronizing conferences or other religious bodies, as provided in sections 1713.13 to 1713.17, inclusive, of the Revised Code, may increase its own numbers by the election of a class of trustees at large, the number of which class shall be fixed by said board, under the limitations fixed by sections 1713.13 and 1713.17 of the Revised Code.

Effective Date: 10-01-1953



Section 1713.18 - Presiding head of conference may be trustee - life trustees.

Any university or college operating under the patronage of one or more conferences or other religious bodies of any religious denomination, having accepted sections 1713.13 to 1713.17, inclusive, of the Revised Code, may, upon the authority of a resolution of its board of trustees, make the bishop, or the presiding head by whatever name called, of the area included in the conference or conferences under whose patronage the university or college is operating, ex officio, a trustee and a member of its board, with the same effect as the president of said university or college occupies as a trustee, with the complete right to vote, to participate in discussions, and to serve on committees. The presence of said bishop or the head as a member of the board shall not affect in any way the classifications, divisions, or allotments of the board into classes, and, like the president of the university, the bishop or head of the area shall not be included in the designation of said classes, or as a member of any class, or in determining the total per cent of the trustees to be allotted to the patronizing conferences.

The board may, by appropriate resolution, create and elect life trustees, whose total number at any one time shall never exceed ten, and who shall not have the power to vote but who shall have the right to be present at all meetings of the board and to participate in all of its discussions, and, without vote but with the right for discussion, to serve on any committee. The creation and election of such life trustees shall in no way modify the rules or the laws applicable to the creation of classes of trustees in such university or college, or to the numbers allotted to each class, or to the total per cent of the trustees to be elected by the patronizing conference or conferences.

Effective Date: 10-01-1953



Section 1713.19 - Conference may become a patron.

Any conference or other religious body not patronizing any particular university or college may become a patronizing body upon invitation of the board of trustees of such university or college by a majority vote of the whole board. The intention to become such patronizing body shall be evidenced by the adoption of an appropriate resolution and certification of the same to the board, and such certified resolution shall be entered upon the minutes of the board thereby completing the right of such conference or religious body to act as a patronizing body.

Effective Date: 10-01-1953



Section 1713.20 - Quorum of trustees.

Eleven trustees shall constitute a quorum of the board of trustees of any university or college referred to in section 1713.12 of the Revised Code, whatever the number of trustees, if more than twenty, is or may become; but when the number is twenty or less, a majority thereof shall constitute a quorum.

Effective Date: 10-01-1953



Section 1713.21 - Termination of right of representation.

If a conference or other religious body patronizing a university or college and having a representation in its board of trustees, ceases to exist, or ceases to patronize such university or college, the right of such conference or other religious body to such representation shall cease, and the board shall apportion or distribute the number of trustees in such class to the remaining patronizing conferences or other religious bodies in order to maintain, as nearly as possible, the established number of trustees, and equality of representation from each patronizing body.

Before a conference or other religious body represented in the board of such university or college shall cease to be represented, the board shall declare and enter in the record of its proceedings that the conditions terminating such representation have taken place.

Effective Date: 10-01-1953



Section 1713.22 - Colleges under ecclesiastical patronage.

A corporation may be formed for the promotion of academic, collegiate, or university education, under religious influences, may set forth in its articles or certificate of incorporation, as a part thereof, the name of the religious sect, association, or denomination with which it is to be connected, and may grant any ecclesiastical body of such religious sect, association, or denomination, whether it is a conference, association, presbytery, synod, general assembly, convocation, or otherwise, the right to appoint its trustees or directors, or any number thereof. Such corporation may set forth in its articles or certificate such other rights as to the administration of the purpose for which it is organized, consistent with the laws of this state and of the United States, which the corporation desires to confer upon the ecclesiastical body of such sect, association, or denomination; and that body may exercise all rights and powers set forth therein.

Effective Date: 10-01-1953



Section 1713.23 - Religious educational corporations - trustees.

A corporation formed for the promotion of academic, collegiate, or university education, under religious influences, incorporated under the laws of this state, by special act or otherwise, may avail itself of section 1713.22 of the Revised Code, as a part of its articles or certificate of incorporation, and may confer on an ecclesiastical body of such religious sect, association, or denomination, which it is or proposes to be connected with, whether it is a conference, association, presbytery, synod, general assembly, convocation, or otherwise, all of the rights, powers, or privileges allowed to be conferred by such section on corporations organized under such section, and may accept the provisions of such section by a vote of the majority of its trustees at any regular meeting.

When so accepted, a copy of the acceptance, certified by the secretary or clerk of its board of trustees or directors, shall be sent to the ecclesiastical body with which it is or proposes to be connected. If such body agrees to accept the powers proposed to be conferred upon it, it shall certify its approval upon the certified copy, and the certified copy thereupon shall be filed in the office of the secretary of state. When thus filed it will be a part of the charter of such corporation, and such ecclesiastical body shall exercise all the rights and powers set forth in the articles or certificate of incorporation.

After such acceptance the board shall certify it to the patronizing conference or other religious body having the right to elect or appoint trustees of such university or other institution of learning, at the next meeting of such conference or other religious body. Thereafter the board shall consist of twenty-one trustees elected or appointed, and the president of such university or other institution of learning, who shall be ex officio a member thereof. Such elected or appointed trustees shall be divided into three classes of seven members each.

At the first election or appointment after such acceptance, one of such classes shall be elected or appointed for one year, one for two years, and one for three years. In subsequent elections or appointments each of the classes of trustees shall be elected or appointed for three years. No term of office of such a trustee shall expire during a meeting of the board which does not continue more than two weeks. Ten members of the board shall constitute a quorum. Vacancies which occur in any class of trustees otherwise than by expiration of the term of office shall be filled only for the remainder of the term.

Effective Date: 10-01-1953



Section 1713.24 - Sale and distribution of property of certain corporations.

The trustees of a university, college, or other institution of learning, incorporated by authority of this state under special charter, and which is owned in shares or stock subscribed or taken, may dispose of its property at public sale, on such terms as to payment as the stockholders by a vote of three fourths of the shares or stock of the institution direct after giving public notice thereof by publication for six consecutive weeks in some newspaper published in the county where the institution is located. Such notice shall contain a full statement of the terms, time, and place of sale, and such action of the trustees. The trustees may wind up the corporate existence of such institution, and make an equitable division and distribution of the proceeds of the sale among all the holders of shares or stock, after the payment of its just debts.

Effective Date: 10-01-1953



Section 1713.25 - Institutions may change name or purpose.

The board of trustees of an institution of learning incorporated under the authority of this state for the sole purpose of promoting education, religion and morality, or the fine arts, at a regular or special meeting of such board called for that purpose, after thirty days' actual notice to each trustee, may change the name and enlarge the purposes and objects of such institution of learning, by amendment to its charter, approved by a majority of the board.

No institution as defined in section 1713.01 of the Revised Code or school that holds a certificate of registration issued by the state board of career colleges and schools pursuant to division (C) of section 3332.05 of the Revised Code, that has been issued a certificate of authorization by the Ohio board of regents shall change the purposes of the institution without giving written notice to the Ohio board of regents, which shall issue an amended certificate of authorization to the institution or school upon receipt of such notice.

Effective Date: 04-03-2003



Section 1713.26 - Procedure and effect.

When the amendment referred to in section 1713.25 of the Revised Code is adopted by the board of trustees, a copy thereof with a certificate thereto affixed, signed by any authorized officer of such board and sealed with the corporate seal, stating the fact and date of such amendment, and that such copy is a true copy of the original amendment, shall be filed and recorded in the office of the secretary of state. When so filed and recorded such amendment shall be an integral part of the articles of incorporation of such corporation. The property, real and personal, corporate powers and franchise, endowment funds, gifts, bequests, legacies, mortgage securities, and promissory notes, belonging to such original corporation, by such amendment shall pass to, and be enjoyed and exercised by the corporation created and organized by such amendment for the promotion of the objects of its creation and organization. Such new corporation shall be liable for and must perform all the lawful obligations and contracts of the original corporation.

Effective Date: 10-04-1996



Section 1713.27 - Fees of secretary of state.

For recording the amendment referred to in section 1713.25 of the Revised Code and furnishing certified copies thereof, the secretary of state shall receive a fee of twenty cents per hundred words, to be in no case less than five dollars.

Effective Date: 10-01-1953



Section 1713.28 - Organic rules may be prescribed in articles of certain corporations.

An association incorporated for the purpose of receiving gifts, devises, or trust funds to erect, establish, or maintain an academy in any department of fine arts, a gallery for the exhibition of paintings, sculpture, or works of art, a museum of natural or other curiosities or specimens of art or nature promotive of knowledge, a law or other library, courses of lectures upon science, art, philosophy, natural history, or law, and to open them to the public on reasonable terms, an industrial training school or a mechanics' institute for advancing the best interest of mechanics, manufacturers, and artisans by the more general diffusion of useful knowledge in those classes of the community, or homes for indigent and aged persons and unmarried persons, whose directors or trustees may be of either sex, may prescribe in its articles of incorporation the tenure of office of the trustees or directors, the mode of appointing or electing successors, the administration and management of the property, trust, and other funds of the corporation, and such other organic rules as are deemed expedient or acceptable to donors, which shall be the permanent organic law of the corporation.

By certificate duly acknowledged by the trustees or directors and filed in the office of the secretary of state, such association may add to the original objects and purposes thereof any of the objects and purposes mentioned in this section and not provided for by the articles of incorporation.

Effective Date: 10-25-1978



Section 1713.29 - Accounts of receipts and disbursements.

The officers of a corporation referred to in section 1713.28 of the Revised Code, charged or entrusted with the receipts and disbursements of its funds or property, shall make and keep accurate and detailed accounts of such funds, and the receipts and disbursements thereof such as are required to be kept by the fund commissioners of the state. On or before the third Monday in January of each year the trustees shall file with the clerk of the court of common pleas of the county in which the corporation is located an abstract of their account which shall correspond in date, amount, person to whom paid, from whom received, and on what account, with the vouchers taken or given on account of such receipts and disbursements. At the same time they annually shall file in such clerk's office a report of the names of the donors, the kind, amount, or value of gifts of each, and a brief statement of the conditions and purposes of the gifts. The filing of such abstract and report and the supplying of any omission in either may be enforced by order and attachment of the court against the trustees on motion of any respectable citizen.

Effective Date: 10-01-1953



Section 1713.30 - Trustees ineligible to other office.

No trustee of a corporation referred to in section 1713.28 of the Revised Code, shall be eligible to any office or agency of the corporation to which a salary or emolument is attached, nor shall the trustees be allowed any salary, emoluments, or perquisites, except the right of free ingress to the grounds, rooms, and buildings of the corporation.

Effective Date: 10-01-1953



Section 1713.31 - Attorney general may enforce duties of officers.

On application in writing to the county general by five citizens of the proper county, verified by the oath or affirmation of one of them, setting forth specific charges against any of the fiscal or other agents or trustees of a corporation referred to in section 1713.28 of the Revised Code involving a breach of trust or duty, the attorney general shall give notice thereof to the trustees or agents complained of, and inquire into the truth of such charges. For this purpose he may receive affidavits or enforce, by process from the court of common pleas of Franklin county, the production of papers and the attendance of witnesses before him. If, on testimony or other evidence, he believes any of the charges to be true, he shall proceed by action in that court, in the name of the state, against the delinquent trustees, or fiscal agents, and, on the hearing the court may direct the performance of any duty or the removal of any agents or trustees, and decree such other and further relief as is equitable.

Effective Date: 10-01-1953



Section 1713.32 - Mechanics' institute may borrow money.

A mechanics' institute incorporated under the laws of this state prior to 1851 may borrow money, issue bonds or notes therefor at no more than the legal rate of interest, and secure them by mortgage upon its real estate.

Effective Date: 10-01-1953



Section 1713.33 - Liability of directors and trustees.

The directors and trustees of an institute referred to in section 1713.32 of the Revised Code, are not personally liable for debts permitted to be contracted by such section.

Effective Date: 10-01-1953



Section 1713.34 - Medical colleges or embalming board may receive bodies for study or dissection - procedure.

Superintendents of city hospitals, directors or superintendents of city infirmaries, county homes, or other charitable institutions, directors or superintendents of workhouses, founded and supported in whole or in part at public expense, superintendents or managing officers of state benevolent institutions, boards of township trustees, sheriffs, or coroners, in possession of bodies not claimed or identified, or which must be buried at the expense of the state, county, or township, before burial, shall notify the professor of anatomy in a college which by its charter is empowered to teach anatomy, or the secretary of the board of embalmers and funeral directors of this state, of the fact that such bodies are being so held. If after a period of thirty-six hours the body has not been accepted by friends or relatives for burial at their expense, such superintendent, director, or other officer, on the written application of such professor, or the secretary of the board of embalmers and funeral directors, shall deliver to such professor or secretary, for the purpose of medical or surgical study or dissection or for the study of embalming, the body of any such person who died in any of such institutions from any disease which is not infectious. The expense of the delivery of the body shall be borne by the parties in whose keeping the body was placed.

Effective Date: 10-06-1994; 2008 HB130 04-07-2009



Section 1713.35 - Body to be delivered to claimant.

If the body of a deceased person delivered as provided in section 1713.34 of the Revised Code, is subsequently claimed in writing by a relative or other person for private interment at his own expense, it shall be given up to such claimant.

Effective Date: 10-01-1953



Section 1713.36 - Interment of body or ashes after study or dissection.

After the bodies referred to in section 1713.34 of the Revised Code have been subjected to medical or surgical examination or dissection or for the study of embalming, the remains thereof shall be interred, or shall be cremated and the ashes interred, in some suitable place at the expense of the parties in whose keeping the corpse was placed.

Effective Date: 07-23-1981



Section 1713.37 - Notification of relatives.

In all cases the officer having a body referred to in section 1713.34 of the Revised Code under his control must notify in writing the relatives of the deceased person.

Effective Date: 10-01-1953



Section 1713.38 - Bodies of strangers or travelers.

The bodies of strangers or travelers, who die in any of the institutions named in section 1713.34 of the Revised Code, shall not be delivered for the purpose of dissection unless the stranger or traveler belongs to that class commonly known as tramps. Bodies delivered as provided in such section shall be used for medical, surgical, and anatomical study only, and within this state.

Effective Date: 10-01-1953



Section 1713.39 - Liability for having unlawful possession of body.

A person, association, or company, having unlawful possession of the body of a deceased person shall be jointly and severally liable with any other persons, associations, and companies that have had unlawful possession of such body, in any sum not less than five hundred nor more than five thousand dollars, to be recovered at the suit of the personal representative of the deceased in any court of competent jurisdiction, for the benefit of the next of kin of the deceased.

Effective Date: 10-01-1953



Section 1713.40 - Prohibition against detention of corpse.

No person shall detain a corpse claimed by relatives or friends for interment at their expense.

Effective Date: 10-01-1953



Section 1713.41 - Prohibition against refusal to deliver corpse.

No superintendent of a city hospital, city infirmary, county home, workhouse, hospital for the mentally ill, or other charitable institution founded and supported in whole or in part at public expense, coroner, infirmary director, sheriff, or township trustee, shall fail to deliver a body of a deceased person when applied for, in conformity to law, or charge, receive, or accept money or other valuable consideration for the delivery.

This section does not require the delivery of the body until twenty-four hours after death.

Effective Date: 04-09-1981



Section 1713.42 - Prohibition against unlawful possession of corpse.

No person shall be in possession of a corpse for the purpose of medical, surgical, or anatomical study, except as provided by law.

Effective Date: 10-01-1953



Section 1713.50 - Private college or university may establish campus police department.

(A) As used in this section:

(1) "Political subdivision" means a county, municipal corporation, or township.

(2) "Private college or university" means a college or university that has all of the following characteristics:

(a) It is not owned or controlled by the state or any political subdivision of the state.

(b) It provides a program of education in residence leading to a baccalaureate degree or provides a program of education in residence, for which the baccalaureate degree is a prerequisite, leading to an academic or professional degree.

(c) It is accredited by the north central association or another nationally recognized agency that accredits colleges and universities.

(3) "Felony" has the same meaning as in section 109.511 of the Revised Code.

(B) The board of trustees of a private college or university may establish a campus police department and appoint members of the campus police department to act as police officers. The board shall assign duties to the members of a campus police department that shall include the enforcement of the regulations of the college or university. Subject to division (E) of this section, the board shall appoint as members of a campus police department only those persons who have successfully completed a training program approved by the Ohio peace officer training commission and have been certified as having done so or who have previously successfully completed a police officer basic training program certified by the commission and have been awarded a certificate to that effect by the commission.

Members of a campus police department shall not be reimbursed with state funds for any training they receive or be eligible to participate in any state or municipal retirement system. The uniforms, vehicles, and badges of members of a campus police department shall be distinct from those of the law enforcement agencies of the political subdivisions in which the private college or university that established the campus police department is located.

(C) Each member of a campus police department appointed under division (B) of this section is vested, while directly in the discharge of that member's duties as a police officer, with the same powers and authority that are vested in a police officer of a municipal corporation or a county sheriff under Title XXIX of the Revised Code and the Rules of Criminal Procedure, including the same powers and authority relating to the operation of a public safety vehicle that are vested in a police officer of a municipal corporation or a county sheriff under Chapter 4511. of the Revised Code. Except as otherwise provided in this division, members of a campus police department may exercise, concurrently with the law enforcement officers of the political subdivisions in which the private college or university is located, the powers and authority granted to them under this division in order to preserve the peace, protect persons and property, enforce the laws of this state, and enforce the ordinances and regulations of the political subdivisions in which the private college or university is located, but only on the property of the private college or university that employs them. The board of trustees of a private college or university may enter into an agreement with any political subdivision pursuant to which the members of the campus police department of the college or university may exercise within that political subdivision, but outside the property of the college or university, the powers and authority granted to them under this division. A member of a campus police department has no authority to serve civil process.

(D) Except as otherwise provided in this division, the board of trustees of a private college or university shall provide to each member of a campus police department appointed under division (B) of this section, without cost to the member, liability insurance coverage that insures the member against any liability that may arise out of or in the course of the member's employment and that is in an amount of not less than two hundred fifty thousand dollars. A board of trustees may provide the liability coverage required by this division by self-insurance.

(E)

(1) The board of trustees of a private college or university that establishes a campus police department shall not appoint a person as a member of the campus police department pursuant to division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of trustees of a private college or university shall terminate the employment of a member of its campus police department appointed under division (B) of this section if the member does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the member agrees to surrender the certificate awarded to that member under section 109.77 of the Revised Code.

(b) The board of trustees of a private college or university shall suspend from employment a member of its campus police department appointed under division (B) of this section if the member is convicted, after trial, of a felony. If the member of the campus police department files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the member does not file a timely appeal, the board shall terminate the employment of that member. If the member of the campus police department files an appeal that results in that member's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that member, the board shall reinstate that member. A member of a campus police department who is reinstated under division (E)(2)(b) of this section shall not receive any back pay unless that member's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the member of the felony.

(3) Division (E) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a member of a campus police department under division (E)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 1713.55 - Meningitis and hepatitis B vaccination.

(A) As used in this section:

(1) "Nonprofit institution of higher education" or "institution" means a nonprofit college, university, or other institution that offers instruction in the arts and sciences, business administration, engineering, philosophy, literature, fine arts, law, medicine, nursing, social work, theology, and other recognized academic and professional fields of study, and awards degrees for fulfilling requirements of academic work beyond high school.

(2) "On-campus student housing" means a dormitory or other student residence that is owned or operated by or located on the campus of a nonprofit institution of higher education.

(3) "Parent" means either parent, except that if one parent has sole custody, "parent" means the parent with custody. "Parent" also includes a guardian or, in the absence of a parent or guardian, another person who has accepted responsibility for the care of the student.

(B) Beginning with the academic year that commences on or after July 1, 2005, a nonprofit institution of higher education shall not permit a student to reside in on-campus student housing unless the student, or, if the student is younger than eighteen years of age, the student's parent, discloses to the institution whether the student has been vaccinated against meningococcal meningitis and hepatitis B by submitting to the institution the meningitis and hepatitis B vaccination status statement described in division (B) of section 3701.133 of the Revised Code or a meningitis status statement form provided by the institution that meets the requirements of division (B) of section 3701.133 of the Revised Code. The statement may be submitted in written form or, if the institution has a secure web site, in electronic form.

(C) On receipt of an application for residence in on-campus student housing, a nonprofit institution of higher education shall do both of the following:

(1) Inform the student of the disclosure requirement;

(2) Provide the student in either written or, if the school has a secure web site, electronic form the meningitis and hepatitis B vaccination status statement described in division (B) of section 3701.133 of the Revised Code or a meningitis status statement form provided by the institution that meets the requirements of division (B) of section 3701.133 of the Revised Code.

(D) This section does not require an institution to provide or pay for a meningococcal meningitis or hepatitis B vaccination for any student.

Effective Date: 07-14-2004



Section 1713.60 - Military leave of absence for student on active duty.

As used in this section, "active duty" means full-time duty in the active military service of the United States, including full-time training duty, annual training duty, and active state duty for members of the national guard.

(A) Each institution of higher education that holds a certificate of authorization issued under this chapter shall grant a student a military leave of absence from the institution while the student is serving on active duty, and for one year after the conclusion of that service, if the student is a member of the United States national guard or other reserve component of the armed forces of the United States, or a member of those armed forces in a retired status, and is called to active duty. The student shall not suffer an academic penalty as a result of the leave of absence.

(B) If requested by a student granted a military leave of absence pursuant to division (A) of this section not later than one year after the student's release from active duty, the institution in which the student is enrolled shall do either of the following, as elected by the student:

(1) Credit tuition and fee charges toward a subsequent academic term in an amount that is one hundred per cent of what the student paid the institution for the academic term in which the student withdraws;

(2) Refund tuition and fees paid for the academic term, provided the student withdraws before the withdraw date established by the institution. The refund shall equal one hundred per cent of the tuition and fee charges the student paid the institution for the academic term. If the student withdraws after the withdraw date established by the institution, the student is ineligible for a refund of tuition and fee charges. For the purposes of this section, the "withdraw date" shall be the same as the date set by the institution for its general student population to withdraw from the institution or a course or class without academic penalty.

(C) If requested by a student granted a military leave of absence pursuant to division (A) of this section not later than one year after the student's release from active duty, the institution shall restore the student to the educational status the student had attained prior to being called to active duty without loss of academic credits earned, scholarships or grants awarded, or tuition and other fees paid prior to the commencement of active duty, except as provided in division (B) of this section.

(D) If an institution fails to comply with this section, the student may bring an action against the institution to enforce its provisions in the court of common pleas of the county in which the student resides. If the student resides outside of this state, the action shall be brought in the court of common pleas of the county in which the campus of the institution previously attended by the student is located. The court may award reasonable attorney's fees and expenses if the student prevails in the action.

Effective Date: 05-18-2005



Section 1713.99 - Penalty.

(A) Whoever violates section 1713.40, 1713.41, or 1713.42 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars or imprisoned not more than six months.

Effective Date: 10-01-1953






Chapter 1715 - RELIGIOUS AND BENEVOLENT ORGANIZATIONS

Section 1715.01 - Change in language of church service.

Any religious society incorporated in this state, if the act of incorporation prescribes that its public religious services shall be conducted in any language other than English, may decide, by a vote of a majority of its adult members in good and regular standing who speak such prescribed language, whether its public religious services shall be conducted in any other language.

Effective Date: 10-01-1953



Section 1715.02 - Sale of cemetery grounds no longer usable.

When a religious or educational corporation or society holds lands within the limits of a municipal corporation which have been used as a cemetery, and interments in such lands have been prohibited by the ordinances of such municipal corporation, the trustees, wardens, vestry, or other officers entrusted with the management of the property of such corporation or society may file a petition in the court of common pleas of the county where such property is situated, setting forth a description of such property, the existence of such ordinance, and the names of all persons holding burial privileges in such cemetery, so far as known to the petitioners. If such privileges are held by persons whose names are unknown to such petitioners, the petition must also include the facts as to such privileges, and requests for the court's determination of their value, for its direction as to the removal of the bodies interred in such cemetery to other cemeteries, and for an order to sell such property free from burial privileges.

Notice of the filing of such petition shall be given by publication in some newspaper published in and of general circulation in the county where it is filed, for four consecutive weeks, setting forth the object and prayer of the petition, and that any persons claiming an interest in its subject matter or claiming burial privileges in such cemetery may appear and file an answer to such petition within six weeks from the date of the first publication of such notice. After said six weeks have elapsed, the case will stand for hearing.

Upon final hearing of the case, the court, with or without the aid of a jury, as the parties appearing elect, shall determine the value of such burial privileges, and shall order the corporation or society to pay any amount so ascertained to the holder of such privilege. The court may also order the cemetery property sold free from such burial privileges, and may direct a subdivision of it into lots for the purpose of sale. The court shall direct the application of the money arising from such sale to such uses, by such corporation or society, for pious or educational purposes, as its trustees, wardens, vestry, or other officers conceive to be most for its interest. Such sale shall not be made until the bodies interred in the grounds to be sold are removed to other cemeteries, as directed by the court on the final hearing of the case.

A holder of a burial privilege who did not appear in such proceeding, and who has not waived his right to receive compensation for it, may assert his right to receive such compensation from such society or corporation within five years after the final entry of such proceeding.

Effective Date: 10-07-1977



Section 1715.03 - Transfer of cemetery land to cemetery association.

When a religious or benevolent society or association owning real estate used or occupied as a burial place, the title to which real estate is vested in such society or association, or the trustees thereof, desires to transfer such real estate to a cemetery association incorporated under any law of this state, the trustees or other officers entrusted with the management of the affairs of such society or association may file, in the court of common pleas of the county in which such real estate is situated, a petition stating how and by whom the title to such real estate is held and that such society or association desires to make such transfer, and asking for an order therefor.

Notice of the filing of such petition shall be given by publication, in some newspaper published in and of general circulation in the county where it is filed, for four consecutive weeks, setting forth the object and prayer of the petition and that persons claiming an interest in the subject matter thereof may appear and file an answer thereto within six weeks from the first publication of such notice.

At the expiration of such six weeks the case will stand for hearing, and if the court is satisfied that such transfer is desired by the members of such society or association, it may authorize the trustees or other officers thereof to make a deed therefor to such cemetery association. Such association shall assume all legal debts against the real estate so transferred.

Effective Date: 10-07-1977



Section 1715.04 - Conveyance of burying ground to township.

When a public burying ground is located on or near a township line and is used by the people of two or more townships for burial purposes, and the title thereto is vested in a religious or benevolent society, such society or the trustees thereof, may convey such burying ground to the boards of township trustees of such townships and their successors in office, jointly; and such boards shall accept it, jointly take possession of it, and keep it in repair, as required as to public burial grounds in and belonging to the respective townships. Each such township shall bear an equal share of the expenses of such repair, and the board of township trustees of each such township shall levy, for such purpose, taxes amounting to not more in any one year than one fourth of one per cent.

Effective Date: 10-01-1953



Section 1715.05 - Disposition of unused real estate.

When the title to real estate is vested in trustees for the use of churches or congregations of churches, and owing to its peculiar situation or to the nature of the trust or conditions upon which it is held, such real estate for twenty years has not been claimed by or appropriated to the use of churches or congregations as originally contemplated and such trustees are in doubt as to what disposition to make of it, or when any public church site and meetinghouse has been abandoned by the public as a place of worship and the trustees invested with the title to such property have sold it and are in doubt as to what disposition to make of the proceeds, such trustees may file a petition in the court of common pleas of the county where the property is situated, setting forth all the facts in the case and asking such court's direction as to the proper disposition of such property or proceeds.

Notice of the filing of such petition must be given by publication, in some newspaper published in and of general circulation in the county where it is filed, for four consecutive weeks, setting forth the object and prayer of the petition and that a person, church, or congregation claiming an interest in the subject matter thereof may appear and file an answer thereto.

On final hearing of the case the court shall make such order or decree as will best secure the rights of the churches, congregation, or persons having an interest in such property or proceeds and as will best promote the interests of religion, conforming as nearly as possible to the nature and terms of the original trust or purpose with which such property or proceeds were charged, and shall tax the costs of the proceeding as justice requires.

Effective Date: 10-07-1977



Section 1715.06 - Trustees of church site may convey it to church.

When real estate has been purchased by or conveyed to trustees for the use of churches or congregations, as sites for meetinghouses, and such churches or congregations have erected houses of worship thereon, but no power is possessed by such trustees to convey such real estate to such churches or congregations, or to the trustees thereof, such trustees may convey such improved sites to the trustees of such churches or congregations.

When an incorporated religious congregation, society, association, sect, or denomination uses or occupies for a place of worship, real estate which is held in trust for it or the members thereof, for a place of worship, and a judgment is recovered against it, the real estate together with such edifice and improvements thereon, by a civil action for that purpose, shall be subjected to the payment of such judgment and costs.

Effective Date: 10-01-1953



Section 1715.07 - Ecclesiastical society may transfer property to church.

An ecclesiastical society incorporated under the laws of this state connected with a church of Christ located in this state may, by a three-fourths vote of its adult members present and voting at a meeting announced and held for that purpose, assign and transfer to the church with which it is connected, if such church is incorporated under the laws of this state, all the property and trust funds of such society, to be held by such church under the trusts upon which it had been held by such society. Pursuant to such vote, the governing committee or trustees of the society may make all conveyances necessary to complete such assignment and transfer. The assignment and transfer shall not be effectual until a certificate of the fact of such assignment and transfer is filed in the office of the secretary of state and in the office of the clerk of the court of common pleas of the county in which the property is located.

Effective Date: 10-01-1953



Section 1715.08 - Consolidation of churches having same form of faith.

When two or more religious societies, churches, or associations recognizing the same ecclesiastical jurisdiction, form of faith, government, order, and discipline, and incorporated in this state, desire to be consolidated or united as a single corporation, the elders, trustees, deacons, directors, or other known and legal representatives of such societies, churches, or associations may enter into an agreement for such union or consolidation and prescribe the terms thereof; the corporate name of such united society, church, or association; the time and place for the first meeting of the new corporation; and the number of members of each separate branch or organization to be chosen as directors, trustees, elders, or other officers for the new body. Such officers of the new body shall succeed to the rights, trusts, duties, and obligations of those officers who, in the separate organizations, held in trust the real and personal estate of such separate churches, societies, or associations, and shall hold such other estates as they deem necessary to complete the new corporation.

No such agreement shall be valid until it has been submitted to a separate meeting of the members of each component organization, of which notice has been given according to the form and usage for calling meetings of such component organization, and ratified by a two-thirds vote of all present at such meeting in person or by proxy and entitled to vote according to the laws, regulations, or usages of such component organization.

When the agreement has been ratified by each church, society, or association which is a party to the proposed united organization, the clerk or secretary of each meeting shall certify the record of its proceedings and deliver such record to the clerk or secretary of the first meeting of the united organization.

If, at the first meeting of the united organization, the proceedings and acts of the several component organizations are submitted to and approved by it, and a board of trustees, directors, or other officers are chosen in accordance with the terms of the agreement for union or consolidation, the clerk or secretary of such meeting shall certify such agreement and file it in the office of the secretary of state, whereupon the several churches, societies, or associations which are parties thereto shall become one corporation.

Such new corporation, with its officers and chosen representatives, shall succeed to and be invested with all the right, title, and interest in every species of property, and all the rights, privileges, and franchises, of each of the churches, societies, or associations which are parties to the agreement for union or consolidation, without any other act, conveyance, or transfer; and such new corporation shall be subject to all the liabilities and obligations of the component organizations.

Effective Date: 10-01-1953



Section 1715.09 - Transfer of property of consolidating organizations.

When two or more religious societies, denominations, or ecclesiastical corporations in this state unanimously form a union in this state, the trustees, deacons, directors, or other proper officers of the new society, denomination, or corporation, at the request of a majority of the members of any of the component societies, denominations, or corporations, may petition the court of common pleas, setting forth the fact of such union. Thereupon such court may order that such officers, at the time of the union, shall convey to the new organization the real estate owned by the parties to the union, as the court directs, and may order that, if any of such officers neglect to obey such order, the order itself shall serve as such conveyance. In no case shall such order be inconsistent with the original terms upon which real estate became vested in or entrusted to the parties to the union; and in all cases the grantors of the real estate to such parties, or the heirs of such grantors, shall be made parties to the petition. Such of said grantors or heirs as make no defense are not subject to costs.

Notice of the pendency of such petition shall be given by publication, in a newspaper published in the county where the petition is filed, for four consecutive weeks, setting forth the object and prayer of the petition.

Effective Date: 10-01-1953



Section 1715.10 - Consolidation of self-governing churches in same locality.

Any two or more churches, congregations, or religious societies, whether incorporated or unincorporated, which are self-governing organizations and situated in the same township or municipal corporation, may unite their memberships and properties and continue their identity and common usages or polity in a consolidated corporation formed by an agreement in writing made, acknowledged, and signed by their respective trustees and filed in the office of the secretary of state. Such agreement shall set forth the name of the consolidated corporation and the proceedings by which the constituent organizations authorized their trustees so to act, shall designate the time and place at which the united membership shall first meet, and shall provide for the adoption of regulations consistent with such common usages or polity and for the appointment of officers pursuant to such regulations. Upon the filing of such agreement the existence of each constituent organization is merged into that of the consolidated corporation, which shall thereafter be a single religious corporation not for profit, the members, officers, and conduct of which shall be as provided in such regulations. Such consolidated corporation shall from its inception be vested with all the rights and properties, and charged with all the obligations and duties, of such constituent organizations; any right or interest in respect to any past or future devise, bequest, conditional gift, trust, or property or fund restricted to particular uses, when vested in or claimed by such consolidated corporation as a result of such merger, shall belong to it as a continuation without interruption of the existence and identity of the constituent organization originally named as taker or beneficiary.

Effective Date: 10-01-1953



Section 1715.11 - Association for holding donations and bequests.

An association incorporated for the purpose of receiving and holding donations, bequests, and funds derived from other sources, and disbursing the interest and income arising therefrom as provided in this section, shall hold all such principal sums as a permanent fund. The interest arising from such fund, and the annual income arising from all property held by such association, shall be applied and distributed annually as follows:

(A) To the payment of the necessary expenses of the association;

(B) The balance to the board of stewards of the association, or to any officer designated by the conference, synod, assembly, or association within the territorial bounds of which the principal office of such association is located at the time of its organization, to be distributed by the board of stewards or such officer annually, to such persons as are designated by such conference, synod, presbytery, assembly, or association.

Effective Date: 10-01-1953



Section 1715.12 - Endowment fund corporations.

When a presbytery, synod, conference, diocesan convention, or other representative body of a religious denomination in this state, or an assembly, synod, conference, convention, or other general ecclesiastical body of a religious denomination in the United States, desires to create a board of trustees for an endowment fund or other property of the denomination represented by that body and when, at a regular meeting of that body, it elects not fewer than five members of such denomination, at least one of whom is a resident freeholder in this state, to serve as trustees, and makes and files in the office of the secretary of state a statement giving the names of those trustees, the character of the endowment fund or other property to be entrusted to their care, and the uses to which it is to be applied, which statement is signed by any authorized officer, acknowledged before a clerk of a court of record, a notary public, or a judicial officer having a seal, and recorded in the secretary of state's office, such signature being attested by the officer before whom the statement is acknowledged, then the persons named in the statement as trustees and their successors in office shall thereupon become a body corporate and politic for the purpose specified in such statement. A copy of the record, certified by the secretary of state, shall be evidence of the existence of the corporation.

The statement may provide that the corporation may purchase, sell, lease, mortgage, or otherwise encumber any real estate which it owns, or in which it has an interest, without petitioning for or obtaining an order of any court for permission to do so, and this provision in the statement, or in any properly adopted, certified, and filed amendment to the statement, shall give full power to the corporation to execute any deed, lease, mortgage, or other encumbrance of any such property without obtaining the order of any court. A covenant in the deed, lease, mortgage, or other encumbrance that the statement or amendment contains such provision shall be conclusive evidence that the corporation is authorized to execute the encumbrance. Section 1715.39 of the Revised Code does not apply to a corporation created under this section.

If such a board of trustees is chosen to take charge of an endowment fund, it may invest, manage, and dispose of that fund in accordance with the purpose for which the fund was created, subject to such regulations as the body by which the board was elected prescribes.

If the board is chosen to take charge of and manage property, other than an endowment fund, owned by such religious denomination, that board may hold, invest, control, and manage that property for the benefit of the denomination, within the presbytery, synod, conference, diocese, or other ecclesiastical territorial limits represented by the board, subject to the direction of the proper representative body of the denomination within such limits. If a parish or congregation connected with the denomination represented by the board becomes extinct by reason of the death or dispersion of its members, the board may take possession of the church property of the parish, congregation, or society, whether real or personal, and may rent, lease, sell, invest, or otherwise dispose of the property for the benefit of the denomination, within the territorial limits represented by the body by which the board was appointed, and subject to such regulations as the body prescribes. All property held by the board, and the proceeds of the property, shall be applied to the use and benefit of the proper denomination within this state.

Effective Date: 10-04-1996



Section 1715.13 - Real estate of church liable for certain judgments.

Real estate held by or in trust for a religious society or congregation, as a place of worship or otherwise, is liable for and by civil action may be subjected to the payment of a judgment recovered against the trustees or a committee of such society or congregation, in their individual capacity or otherwise, for labor performed, materials furnished, or damages sustained, under any contract with them for the erection of a church edifice or other building or improvement made on such real estate.

Effective Date: 10-01-1953



Section 1715.14 - Sale of real property of extinct corporation.

When a parish, congregation, or society becomes extinct by reason of the death or dispersion of its members, the court of common pleas of the county in which any real property of such extinct parish, congregation, or society is situated may, upon the petition of the board of trustees of the denomination to which the extinct parish, congregation, or society belonged, make an order for the sale of such real property, whether built upon or otherwise improved or not. The proceeds of the sale shall go to, and be for the benefit of, the denomination represented by such board, within the territorial limits represented by the body by which its members were appointed. The purchaser shall be vested with as complete a title to the property as the character of the original grant to such parish, congregation, or society will allow. This section does not limit or restrict the powers conferred upon such board by section 1715.12 of the Revised Code.

When the petition is filed all persons who have a vested, contingent, or reversionary interest in such real estate shall be made parties thereto, and shall be notified of the filing and pendency thereof, in the manner provided by law in cases of the partition of real estate. The court may make such order as to costs as it deems just.

All money derived from such sale shall be placed in the custody of the board of trustees of the presbytery, synod, conference, diocese, or other ecclesiastical body having jurisdiction in the territorial limits in which the property was located, and such board shall hold such money in trust for ten years, or for such period as is prescribed by the law of the denomination. If within that time another parish, congregation, or society of the same denomination is organized in the same locality, then the court which authorized the sale of the property, upon proper application and evidence, may authorize the turning over of the money to the board of trustees of the new organization. Otherwise it shall become a part of the funds of the presbytery, synod, conference, diocese, or other ecclesiastical body having such territorial jurisdiction.

Effective Date: 10-01-1953



Section 1715.15 - Incorporation of religious printing and publishing houses.

When a conference, presbytery, assembly, association, or other general ecclesiastical body held in the United States, in conformity with the regulations prescribed by it, elects any number of persons, not fewer than three, as trustees or directors of a printing and publishing house, to hold such office until their successors are elected by that ecclesiastical body, and a certificate of the election of those persons, setting forth the name by which the printing and publishing corporation is to be known and signed by any authorized officer of that ecclesiastical body, together with the written acceptance of the office by the persons elected thereto, is filed in the office of the secretary of state, those trustees are a corporation under the name set forth in the certificate.

A corporation established by special act of the legislature for printing and publishing under the ownership or direction of a religious sect, association, or denomination, and whose charter has expired, may be renewed by compliance on the part of that sect, association, or denomination with this section; and the title to all property belonging to the former corporation at the expiration of its charter becomes vested in the corporation so established.

Effective Date: 10-04-1996



Section 1715.16 - Lands to descend in trust.

Lands and tenements, not exceeding twenty acres, that are conveyed by devise, purchase, or otherwise to trustees in trust for the use of a religious society for a meetinghouse, for a burying ground, or for a residence for their preacher, shall descend, with the improvements and appurtenances thereon, in perpetual succession, in trust to such trustees as are elected or appointed by such religious society, according to its customs and regulations.

The trustees of any such religious society may defend and prosecute suits, and do all other acts for the protection, improvement, and preservation of the society's property, that individuals can do in relation to their individual property.

Effective Date: 10-01-1953



Section 1715.17 - Legal title to lands.

Property conveyed in trust for the use of a religious society, church, or association, whether incorporated or not, shall be held by the trustees and their successors, appointed as provided in the instrument creating the trust, or in case no provision for successor trustees is made in such instrument, then by such successor trustees as are appointed by a competent court. No person shall be elected or appointed by such society, church, or association to act as trustee to the exclusion of any trustee appointed as provided in this section.

Title to property conveyed after October 30, 1965 to and in the name of a religious society, church, or association; charitable or other eleemosynary organization; labor union, national, state, district, regional, or other unit; whether incorporated or not, may be held in the name of such group or organization. Any right, title, or interest in property in the name of any such group or organization on October 30, 1965 is hereby confirmed in that name as if the conveyance or grant thereof had been made after such date.

Effective Date: 02-21-1967



Section 1715.18 - Incorporation of cathedrals or other religious societies.

When a diocesan convention or other representative body of any religious denomination in this state desires the incorporation of a cathedral or other central or general religious society or church of its denomination, having, in addition to local religious, educational, or charitable functions, a general charge of such functions and of missionary function in the diocese or other ecclesiastical territory in this state represented by said body, and when at any regular meeting of such representative body it elects not less than five members of such denomination, at least one of whom is a resident freeholder in this state, to serve as members of the chapter or trustees of the society being incorporated until the election of their successors, and makes a statement giving the names of such members or trustees, the character of the endowment fund or other property, donations, or appropriations to be entrusted to their care and the uses to which such fund, property, donations, and appropriations are to be applied, the general rights, powers, and duties of such members or trustees, and the corporate name by which they are to be known, which statement is signed, certified, attested, acknowledged, filed, and recorded in the office of the secretary of state in the manner prescribed by section 1715.12 of the Revised Code for statements filed under such section, then the members or trustees so named thereupon, with their successors in office, under such corporate name, become a body corporate and politic for the purpose specified in such statement. A copy of such record, certified by the secretary of state, shall be evidence of the existence of such corporation.

Effective Date: 10-01-1953



Section 1715.19 - Constitution.

Any representative body creating a corporation under section 1715.18 of the Revised Code may provide a constitution, not inconsistent with the statement provided for in such section, or with the law of this state, for the government of such corporation, and may amend such constitution; may determine the number and limit the terms of the members of the chapter or trustees; may provide for and designate a certain number or proportion of ex officio members of the chapter or trustees; may provide for a certain number or proportion of members or trustees to be elected or designated ex officio by other congregations, or bodies, of the same religious denomination in the same diocese or ecclesiastical territory, in addition to the members or trustees to be elected by said representative body itself, said additional classes of members or trustees not constituting a majority of the whole chapter or board, and having otherwise the same qualifications as those elected by said representative body itself; and may determine the ratio of clerical to lay membership upon such chapter or board. Any of such designations and provisions may be included either in the original statement provided for in section 1715.18 of the Revised Code or in such constitution.

Effective Date: 10-01-1953



Section 1715.20 - Power of trustees.

Members of the chapter or trustees of corporations organized under sections 1715.18 and 1715.19 of the Revised Code, if chosen to take charge of any endowment fund, may invest, manage, and dispose of such fund in accordance with the purpose for which it was created, subject to such constitutional regulations as the representative body organizing the corporation prescribes.

Effective Date: 10-01-1953



Section 1715.21 - Consolidation with corporation created by representative body.

When one or more parishes or other religious societies, represented by the same diocesan convention or other representative body of any religious denomination in this state, and incorporated in this state, desire at the same or different times to surrender their corporate existence and franchises, and that representatives and their successors to be elected by their respective congregations be consolidated with any corporation created by the same representative body under section 1715.18 of the Revised Code, under the name, and with the rights, powers, and duties of such last-mentioned corporation created by the same representative body, then the rector, wardens, and vestry, or other known legal trustees, of such parishes or other religious societies, and the members of the chapter or trustees of such corporation created under such section, may enter into an agreement for such consolidation. In such agreement they may prescribe the terms of the consolidation; the time and place for the first meeting of the members of the chapter or the trustees constituting the consolidated corporation; the number or proportion, and time and manner of election, of the members of each of said congregations who are first chosen as members of the chapter or trustees of the consolidated corporation in addition to those provided, designated, or elected by such representative body itself, and as their successors, to succeed to the rights, trusts, duties, and obligations of those members, officers, or trustees who in the separate original organizations held in trust, or in corporate capacity, the estate of such separate original corporations, and to succeed to such other estates as they deem necessary to complete the consolidated corporation. An agreement so made is not valid until it has been submitted to and ratified by separate meetings of the members of each of said parishes or societies in accordance with section 1715.08 of the Revised Code, and has also been submitted to and ratified by such representative body at one of its regular meetings.

When a corporation is being or has been merged with or into another or a new corporation as provided in this section, said merger and the consolidated or new corporation resulting therefrom shall be, in substance, governed by section 1715.08 of the Revised Code, so far as such section is applicable, in its nature or by analogy, to said merger and said new corporation.

Effective Date: 10-01-1953



Section 1715.22 - Consolidation in anticipation of incorporation.

If, before the creation of a corporation under section 1715.18 of the Revised Code for the purposes provided in such section, any parish or religious society described in section 1715.21 of the Revised Code has been acting, by authority of its diocesan convention or other representative body, as a part of or in connection with any unincorporated subordinate agency or body chosen, designated, or provided, in whole or in part, by such representative body, for any of the same or similar purposes, then an agreement for consolidation, such as is provided in section 1715.21 of the Revised Code, may be made, in anticipation of the creation of such corporation under section 1715.18 of the Revised Code, between the parties who have been so acting together; but an agreement so made is not valid until submitted and ratified, on both sides, as provided in section 1715.21 of the Revised Code. The statement pursuant to the creation of a corporation under section 1715.18 of the Revised Code, and provided for in such section, shall include the terms of said agreement, and on being signed, certified, attested, acknowledged, filed, and recorded as provided in section 1715.18 of the Revised Code, shall have all the effect of sections 1715.08, 1715.18, and 1715.21 of the Revised Code. A copy of such record, certified by the secretary of state, shall be evidence of such consolidation and of the existence of the new corporation.

Effective Date: 10-01-1953



Section 1715.23 - Incorporation of young men's Christian association.

A society of men conducting religious services, performing Christian work, and co-operating for the mutual benefit of the membership shall be known as a young men's Christian association not for profit. When such a society has received the approval of the state young men's Christian association and has filed its application and certificate of approval with the secretary of state and paid a fee of ten dollars, the secretary of state shall issue to it articles of incorporation.

Effective Date: 10-01-1953



Section 1715.24 - Management and control.

An incorporated young men's Christian association may adopt a code of regulations for its government.

The management and control of the association shall be vested in a board of five or more trustees. They may be elected for a term of not less than one nor more than five years, but the term of office of an equal number must expire each year.

The board may provide rules for the business of the association and for the conduct of the association's members, departments, branches, committees, officers, employees, and guests.

Effective Date: 10-01-1953



Section 1715.25 - Powers of young men's Christian association.

An incorporated young men's Christian association may conduct such work and organize such department as its board of trustees deems necessary to attain the purposes of the association, and may organize through such board under such rules as such board adopts, branches which may become co-ordinate parts of the association.

The association may receive dues, fees, fines, assessments, and contributions from the members and apply them to their designated use, and may accept legacies, devises, bequests, savings, donations, and other grants and administer them.

The association may acquire, hold, convey, lease, encumber by mortgage, improve, and otherwise handle any real or personal property necessary or convenient to carry out its objects, but its property shall not be liable for any obligation contracted without the approval of such board. In all respects it may deal with minors the same as it deals with adults.

Effective Date: 10-01-1953



Section 1715.26 - Dissolution of association.

Subject to the contract rights of its members, an incorporated young men's Christian association may dissolve by a majority vote of the membership and by filing with the secretary of state a copy of the certificate of its action.

Effective Date: 10-01-1953



Section 1715.27 - State organization.

The young men's Christian association in this state may unite and constitute the state young men's Christian association for the supervision and conduct of its work in the state. The associations affiliated with the state association, through their representatives, may make such rules as they consider necessary, choose such officers as they determine, and delegate such duties as they desire to delegate, for the conduct of the work in the state, to a state committee to be chosen as the state association decides.

The state association may incorporate under, and exercise the privileges granted by, sections 1715.23 to 1715.27 of the Revised Code. When so incorporated it may receive young men's Christian associations into affiliation and may pass upon all applications for the incorporation of such associations, causing to be affixed to each such application a certificate of its approval.

Every such affiliated association shall file with the state association a copy of its constitution and rules and annually thereafter shall file a copy of any changes therein, together with a schedule of its property, a financial statement, and such report of its activity as the state association determines.

Effective Date: 07-01-1985



Section 1715.28 - [Repealed].

Effective Date: 04-09-1981



Section 1715.29 - Fiscal trustees of benevolent associations.

A benevolent or charitable association incorporated in this state, may vest the custody, control, and management of all its endowment, capital, funds, and property in three trustees, to be styled fiscal trustees. One of such fiscal trustees shall be appointed by the court of common pleas of the county where such association is located, one by the probate court of such county, and one by the vote of a majority of the members of such association present at a regular meeting duly convoked. Such fiscal trustees shall hold their offices for three years, except the first ones appointed, who shall hold office respectively for one, two, and three years. They must meet in the presence of the probate judge, and, by agreement, or by lot if they cannot agree, allot themselves accordingly, whereupon such judge shall give to each a certificate of his term. Upon the death, resignation, incapacity, or removal from the county of any of such trustees, the vacancy must be filled for the unexpired term by the same appointing power.

Such fiscal trustees shall not be appointed except upon the written request of the association, filed in such probate court, in accordance with a resolution adopted by it at a regular meeting duly convoked. Until such appointment the association at a regular meeting may elect any number of fiscal trustees, not less than three, with such power, subject to such duties, and for such time not more than three years, as the association determines by its bylaws.

Effective Date: 10-25-1978



Section 1715.30 - Fiscal trustees - powers.

Fiscal trustees appointed for a benevolent association under section 1715.29 of the Revised Code shall have the exclusive authority, in the name and behalf of such association, to demand, take, and possess all the endowment, capital, funds, or property which the association has or may be entitled to, and securely to manage, invest, change, and dispose of these at their will, for the benefit of the association, so as to yield a regular income. Every three months, or oftener if necessary and convenient, they must give account of all such funds, property, and income to the proper board of trustees, managers, or directors of the association, and collect and pay over to them or their order all the net income of such investments, after deducting the necessary expenses of the trust. No charge or allowance for the services of such fiscal trustees shall be made.

For such purposes, such fiscal trustees may, in the name of the association, contract and be contracted with, prosecute and defend suits, and receive, hold, and dispose of all money and property which the association may have, acquire, or be entitled to, by gift, purchase, or otherwise, for its endowment, and may, when necessary for such purposes, use the common seal of the corporation.

Such fiscal trustees shall not have any power, or control over the institution or affairs of the corporation, other than its fiscal affairs, not shall they be liable for its debts or for anything else but their own acts or negligence.

Effective Date: 10-25-1978



Section 1715.31 - Provisions in articles for fiscal trustees.

A benevolent or charitable association incorporated under general or special law and coming within the purview of section 1715.29 of the Revised Code, may accept the provisions of sections 1715.29 and 1715.30 of the Revised Code by a vote of the majority of the members present at a regular meeting. When a certified copy of such acceptance is filed in the office of the secretary of state, such sections shall be a part of its charter. If such association is being newly formed, it may make such sections part of its articles of incorporation.

Effective Date: 10-01-1953



Section 1715.32 - Consolidation of charitable or benevolent institutions.

When two or more charitable, benevolent, or educational organizations formed or incorporated in this state desire to be consolidated as a single corporation, or when two or more charitable, benevolent, or educational organizations one or more of which is or may be incorporated in this state desire to be consolidated as a single corporation, the trustees, directors, or other known legal representatives or governing body of such organizations may enter into an agreement for such consolidation and prescribe its terms, a corporate name for such united corporation which may be either the name of one of the component organizations or a new name, the time and place for the first meeting of the new corporation, and the number of members of each component organization to be chosen as directors, trustees, or other officers of the new corporation. Such directors, trustees, or other officers of the new corporation shall succeed to the rights and obligations of those officers who in the component organizations held in trust the real and personal estate thereof, and may hold such other estates as they deem necessary to complete the new corporation.

Effective Date: 10-01-1953



Section 1715.33 - Ratification of consolidation agreement.

No agreement for the consolidation of charitable, benevolent, or educational organizations under section 1715.32 of the Revised Code shall be valid until it has been submitted to a separate meeting of the members of each of the component organizations, of which meeting notice has been given according to the form and usage for calling meetings of the component organizations concerned, and ratified by a two-thirds vote of the members present at said meeting, in person or by proxy, entitled to vote according to the regulations or usages of such organizations. In case any of such organizations does not have members, then said agreement shall not be valid until it has been submitted to a meeting of such persons as are authorized to elect the governing body of such organization, of which meeting notice has been given as provided in the preceding sentence, and ratified by two thirds of such persons present at said meeting.

When such agreement has been ratified by each organization which is a party to the proposed united corporation, the clerk or secretary of the ratifying meeting shall certify the record of the proceedings of such meeting and deliver it to the clerk or secretary of the first meeting of the united corporation.

Effective Date: 10-01-1953



Section 1715.34 - Approval of agreement by first meeting of united corporation.

At the first meeting of a united corporation formed under sections 1715.32 to 1715.38, inclusive, of the Revised Code, each member of each of the component organizations is entitled to vote. If at such meeting the proceedings and acts of the several component organizations are submitted to and approved by it, and a board of trustees, directors, or other officers are chosen in accordance with the consolidation agreement, the clerk or secretary of the meeting shall certify the approved consolidation agreement and file it in the office of the secretary of state. Thereupon the several organizations parties thereto shall be one corporation under the name adopted.

Any of the acts provided for by this section which are not done or perfected at such first meeting may be done and perfected at a subsequent or adjourned meeting of the united corporation.

The certificate to the secretary of state provided for in this section shall be recorded by him, and a copy thereof, certified by him, shall be recorded in the office of the county recorder of the county where such corporation exists. It may be recorded in the office of the county recorder of any county where there is real estate belonging to any of the component organizations.

A copy of such certificate, certified by the county recorder in whose office it is recorded, or a copy certified by the secretary of state of the record in his office, shall be prima-facie evidence of the existence of such united corporation.

Effective Date: 10-01-1953



Section 1715.35 - Constitution and bylaws.

A united corporation formed under sections 1715.32 to 1715.38, inclusive, of the Revised Code, may adopt a constitution, bylaws, and rules, and may amend them under such provisions for amendment as it adopts.

Effective Date: 10-01-1953



Section 1715.36 - Succession to rights and obligations of component organizations.

The various organizations entering into a union under sections 1715.32 to 1715.38 of the Revised Code, shall be merged in the united body and the new corporation, with its officers and chosen directors, trustees, or other representatives, shall succeed to and be vested with all the interests in every species of property, including property expressly given to them in trust or otherwise either before or after the consolidation, of the organizations which are parties to the agreement, and all the rights, privileges, and franchises held by or vested in each of such component organizations, without any other act, conveyance, or transfer. Any right or interest in respect to any past or future devise, bequest, conditional gift, or trust, property, or fund restricted to particular uses, when vested in or claimed by the consolidated corporation as a result of the merger, shall belong to it as the continuation without interruption of the existence and identity of the constituent organization originally named as taker or beneficiary. The new corporation shall hold and enjoy such interests, rights, privileges, and franchises with all the rights pertaining thereto, and shall be subject to all the obligations of the component organizations in the same manner and to the same extent as were the component organizations.

Real estate or other property vested in or held by any of such component organizations, under any trusts or terms governing the grant, shall continue after the consolidation to be subject to such trusts or controlled by such terms.

Effective Date: 06-13-1974



Section 1715.37 - Petition for conveyance.

A united corporation formed under sections 1715.32 to 1715.38, inclusive, of the Revised Code, at the request of a majority of its members, or by act of its board of trustees, directors or other governing body, may in its corporate name petition the court of common pleas of the proper county, setting forth the fact of the union, and such court may make an order requiring such governing body to convey to the new corporation the real estate owned and held by the parties to the union, as it directs. If any of the members of such governing body refuse or neglect to obey such order, the decree for the conveyance shall serve as such conveyance. The order shall not be inconsistent with the original terms under which the real estate became vested in, or entrusted to, the parties to the union. In all cases the grantors of the real estate to such parties, the heirs of such grantors, or such other parties as the petitioners deem advisable may be made defendants to the petition. Defendants who make no defense shall not be subject to costs.

Notice of the pendency of such petition must be given, by publication in a newspaper published in the county where the petition is filed, for four consecutive weeks, setting forth the object and prayer of the petition.

Effective Date: 10-01-1953



Section 1715.38 - Subsequent consolidations with united corporation.

After the creation of a united corporation under sections 1715.32 to 1715.37, inclusive, of the Revised Code, any one or more organizations of like character may unite with and become a part of such corporation in accordance with such sections.

Effective Date: 10-01-1953



Section 1715.39 - Sale or encumbrance of real estate by a religious or charitable organization.

When a charitable or religious society or association desires to sell, lease, exchange, or encumber by mortgage or otherwise any real estate owned by it, held in trust by it for a specified religious or charitable purpose, or held for its use or benefit by trustees chosen by it or otherwise constituted, for any such purpose, except grounds used as burial places for the dead, then the trustees, wardens, and vestry, or other officers entrusted with the management of the affairs of such society or association or holding the title to such property, or such society or association itself if it is incorporated in this state, may file, in the court of common pleas of the county in which the real estate is situated, a petition stating how and by whom the title to such real estate is held, the desire of such society or association to make the sale, lease, exchange, or encumbrance, and the object thereof. If upon the hearing of the case it appears that such sale, exchange, lease, or encumbrance is desired by the members of the society or association and that it is proper that authority should be given to accomplish it, the court may authorize the trustees or other officers of the society or association, or, if it is incorporated, the society or association itself, to sell, lease, exchange, or encumber such real estate in accordance with the prayer of the petition and upon such terms as the court deems reasonable.

In case the title to the property is held for the use or benefit of such society or association by trustees, all or a majority of whom are not chosen by such society or association, and who refuse upon request of such society or association, or of its trustees, wardens, and vestry or other officers, to file such petition, then, upon the petition of the society or association or of its trustees or other officers, such court may require the trustees holding the title to lease, convey, or encumber the real estate in accordance with the prayer of the petition and upon terms it deems reasonable. All trustees holding title and refusing to file or join in the petition must be made defendants therein and must be served with summons as in a civil action.

The petitioner shall cause notice of the pendency and prayer of the petition to be published, in some newspaper of general circulation in the county where the real estate proposed to be sold, leased, exchanged, or encumbered is situated, for four consecutive weeks before the application is heard.

Effective Date: 10-01-1953



Section 1715.40 - Conveyance of property to allied organizations.

The board of trustees of a church organization or of a religious or charitable society or association, or such organization or religious or charitable society or association itself if incorporated, and all persons holding title to property in trust for it, may, upon a two-thirds vote of the members of the organization present and voting at a meeting called and held for that purpose, lease, transfer, convey, or encumber such property to other boards of trustees of the same denomination, or to the board of trustees of such organization, society, or association itself if incorporated in this state; but such lease, transfer, conveyance, or encumbrance shall be made only when the property transferred, leased, or encumbered, the proceeds thereof, or the revenue arising from the use thereof is still to be used for the religious, missionary, church, or specified charitable purposes for which such property is held at the time of such lease, transfer, conveyance, or encumbrance.

Effective Date: 10-01-1953



Section 1715.41 - Confirmation by court.

The trustees or other officers of a charitable or religious society or association who are authorized to make a sale, lease, exchange, or encumbrance in accordance with sections 1715.39 to 1715.41, inclusive, of the Revised Code, shall make return thereof to the court of common pleas ordering it, at such time as such court orders. Thereupon, if satisfied that the sale, lease, exchange, or encumbrance was made according to its order, the court shall approve it and order that the proceeds be invested in other real estate for the use of such society or association and used in payments of its debts or otherwise invested or disposed of according to the prayer of the petition.

Effective Date: 10-01-1953



Section 1715.411 - Validity and effect of deeds and mortgages.

When the trustees or other officers mentioned in sections 1715.37 to 1715.41, inclusive, of the Revised Code, have sold and conveyed by deed in fee simple or mortgaged any real estate therein mentioned, without proceeding as required by those sections, and the deed of conveyance or mortgage has been of record for five years without legal action to set aside said deed or mortgage, such sale and conveyance or mortgage shall have the same validity and effect as if it had been made by proceedings as required by those sections. This section is effective as to both past and future transactions.

Effective Date: 08-15-1972



Section 1715.42 - Secret benevolent societies.

A secret benevolent association or society incorporated in this state may accept and receive any donation or voluntary contribution; collect its assessments, which shall not exceed one fifth of one per cent of the amount payable at the death of a member; and pay endowments in the mode and to the persons named and provided by its laws, but in no case shall such payments exceed, in the aggregate, five thousand dollars on the death of any one member.

Such an association or society may sue or be sued in any court in this state.

If such an association or society holds reserve or accumulated funds for the endowment of the widows, orphans, families, blood relatives, or heirs of its members, or for purely charitable purposes, it may invest such funds upon interest, but must take security for such investment, upon real or personal property or otherwise, as the society or association deems fit.

The association or society may elect a board of trustees, consisting of not less than three members, and entrust to such board the right to manage, control, invest, collect, demand, receive, and deposit all reserves or surplus or accumulated funds which the association or society holds for the purpose of making such endowments. The association or society may define in its bylaws the term of office of each of such trustees, define the duties and powers of each trustee and of the board of trustees, remove any trustee for good cause, and fill all vacancies occurring in the board. It also shall demand from each of the trustees such security for the faithful performance of his duties as it deems fit, and cause investments to be made by the board in the names of any of them, in which names suit may be brought. It may empower the board to discharge and release all claims or demands of the association or society upon payment thereof. The board may sue for a claim based upon a loan or investment made by the association or society; and upon foreclosure of a mortgage held by the association or society to secure a loan or investment made by it, may purchase and hold any land, tenement, or interest in land, in fee or otherwise, and lease, rent, sell, and convey it by deed.

Effective Date: 10-01-1953



Section 1715.43 - Real estate held by lodge.

Any unincorporated lodge or other subordinate body of any society or order, which is chartered by its grand lodge or body, may take and hold real estate for its own use and benefit, by lease, purchase, grant, devise, gift, or otherwise; may loan its funds and secure such loans, or any unpaid purchase money, by mortgage on otherwise unencumbered real estate; and may borrow money, and execute and deliver notes or bonds, and mortgages on real property of the lodge to secure such notes or bonds, in the name and by the number of said lodge or other subordinate body according to the register of its grand lodge or body.

The presiding officer of such lodge or other such lodge or other subordinate body, together with the secretary or officer keeping its records, may make conveyances, leases, or mortgages of any real estate belonging to such lodge or other subordinate body, when authorized to do so by a vote of the members present at a regular meeting held by said lodge or other subordinate body, after at least ten days' notice has been given to all members thereof by mailing a written notice of said proposed action to the last known post-office address of each such member, under the regulations of such lodge or other subordinate body, and not in conflict with the regulations prescribed by the respective grand lodge or body.

All such conveyances, leases, or mortgages shall be in the name of the lodge, shall be attested by the presiding officer and the secretary or other officer in charge of its records, and shall have affixed the seal of such lodge or other subordinate body. Any mortgage taken by such a lodge or other subordinate body in its name and number may, when paid and satisfied, be released by the presiding officer and the secretary or officer keeping its records, and such release shall be attested by the seal of the lodge or other subordinate body.

Effective Date: 10-01-1953



Section 1715.51 - Uniform management of institutional funds definitions.

As used in sections 1715.51 to 1715.59 of the Revised Code:

(A) "Charitable purpose" means any purpose the achievement of which is beneficial to the community, including the relief of poverty, the advancement of education or religion, the promotion of health, and the promotion of a governmental purpose.

(B) "Institution" means any of the following:

(1) A person, other than an individual, organized and operated exclusively for charitable purposes ;

(2) A governmental organization to the extent that it holds funds exclusively for a charitable purpose;

(3) A trust that had both charitable and noncharitable interests and the noncharitable interests have terminated.

(C) "Institutional fund" means a fund that is held by an institution exclusively for charitable purposes. "Institutional fund" does not include any of the following:

(1) Program related assets;

(2) A fund held for an institution by a trustee that is not an institution;

(3) A fund in which a beneficiary that is not an institution has an interest other than an interest that may arise upon a violation of or the failure of the purposes of the fund.

(D) "Endowment fund" means an institutional fund or any part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis . "Endowment fund" does not include assets that an institution designates as an endowment fund for its own use.

(E) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(F) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, governmental organization, or any other legal or commercial entity.

(G) "Program related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(H) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Effective Date: 10-01-1996; 2008 HB522 06-01-2009



Section 1715.52 - Intent of donor - costs - investment pooling - standard of care.

(A) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(B) In addition to complying with any other duty of loyalty imposed by law, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances .

(C) In managing and investing an institutional fund, an institution may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution, and shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(D) An institution may pool two or more institutional funds for purposes of management and investment.

(E) Except as otherwise provided by a gift instrument, all of the following apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(a) General economic conditions;

(b) The possible effect of inflation or deflation;

(c) The expected tax consequences, if any, of investment decisions or strategies;

(d) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(e) The expected total return from income and the appreciation of investments;

(f) Other resources of the institution;

(g) The need of the institution and of the fund to make distributions and preserve capital;

(h) An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset shall be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or the rebalancing of a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution and as necessary to meet other circumstances of the institution and the requirements of sections 1715.51 to 1715.59 of the Revised Code.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation of the person's special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

Effective Date: 10-01-1996; 2008 HB522 06-01-2009



Section 1715.53 - Appropriations from net appreciation.

(A) Subject to the intent of a donor expressed in the gift instrument and to division (D) of this section, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses , benefits, purposes, and duration for which an endowment fund is established . Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution;

(7) The investment policy of the institution.

(B) To limit the authority to appropriate for expenditure or accumulate under division (A) of this section, a gift instrument shall specifically state the limitation.

(C) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends," or "rents, issues, or profits" or "to preserve the principal intact," or words of similar import, create an endowment fund of permanent duration, unless other language in the gift instrument limits the duration or purpose of the fund, and do not otherwise limit the authority under division (A) of this section to appropriate for expenditure or accumulate.

(D)

(1) The appropriation for expenditure in any year of an amount not greater than five per cent of the fair market value of an endowment fund, whether or not the total expenditure from it exceeds five per cent, calculated on the basis of market values that are determined at least quarterly and averaged over a period of not less than three years immediately preceding the year in which the appropriation for expenditure was made, creates an irrebuttable presumption of prudence. With respect to an endowment fund in existence for fewer than three years, the fair market value of the endowment fund shall be calculated for the period the endowment fund has been in existence.

(2) Nothing in division (D)(1) of this section shall be construed to restrict an appropriation for expenditure permitted by the gift instrument or to create a presumption of imprudence or prudence for that part, if any, of an appropriation for expenditure that exceeds five per cent of the fair market value of the endowment fund.

Effective Date: 10-01-1996; 2008 HB522 06-01-2009



Section 1715.54 - Delegation of authority.

(A)

(1) Subject to any specific limitation set forth in a gift instrument or in any other provision of law , an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in doing all of the following:

(a) Selecting an agent;

(b) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund;

(c) Periodically reviewing the agent's actions to monitor the agent's performance and compliance with the scope and terms of the delegation.

(2) An agent, in performing a delegated function, shall owe a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation. By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(3) An institution that complies with division (A)(1) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(B) An institution may delegate management and investment functions to its committees, officers, or employees as otherwise provided by law.

Effective Date: 10-01-1996; 2008 HB522 06-01-2009



Section 1715.55 - Releasing restriction on use or investment of institutional fund.

(A) If a donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification shall not, however, permit a fund to be used for a purpose other than a charitable purpose of the institution.

(B) The appropriate court , upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The attorney general is a necessary party to and shall be served with process in all proceedings pertaining to an application of that nature. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

(C) The court, upon application of an institution, may modify the charitable purpose of an institutional fund or a restriction contained in a gift instrument on the use of the fund if the particular charitable purpose or restriction becomes unlawful, impracticable, impossible to achieve, or wasteful. The attorney general is a necessary party to and shall be served with process in all proceedings pertaining to an application of that nature. Any modification shall be made in a manner consistent with the charitable purposes expressed in the gift instrument.

(D) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution may, after providing sixty-days advanced notice to the attorney general's charitable law section by certified mail on a form prescribed by the attorney general, release or modify the restriction, in whole or in part, if all of the following conditions are met:

(1) The institutional fund subject to the restriction has a total value of less than two hundred fifty thousand dollars;

(2) More than ten years have elapsed since the fund was established;

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(E) The attorney general may extend for a period of up to an additional sixty days the effective date of a release or modification of a restriction that is proposed under division (D) of this section and shall provide notice of that extension to the institution that proposed the release or modification. The notice shall set forth the reasons necessitating the extension. The attorney general shall notify the institution prior to the effective date of the proposed release or modification of any objection to the proposed release or modification of the restriction.

Effective Date: 10-01-1996; 2008 HB522 06-01-2009



Section 1715.56 - Determination of compliance with RC 1715.51 et seq.

Compliance with sections 1715.51 to 1715.59 of the Revised Code shall be determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

Effective Date: 2008 HB522 06-01-2009



Section 1715.57 - Construction of RC 1715.51 et seq.

(A) Sections 1715.51 to 1715.59 of the Revised Code shall be construed as modifying, limiting, and superseding the "Electronic Signatures in Global and National Commerce Act," 114 Stat. 464, 15 U.S.C. 7001 et seq., with the exception of section 101 of that act, 15 U.S.C. 7001(a).

(B) Sections 1715.51 to 1715.59 of the Revised Code shall not be construed as authorizing electronic delivery of any of the orders, notices, or documents described in section 103 of that act, 15 U.S.C. 7003(b).

Effective Date: 2008 HB522 06-01-2009



Section 1715.58 - Enacting uniform management of institutional funds act.

In so far as is possible on and after June 1, 2009, sections 1715.51 to 1715.59 of the Revised Code shall be applied and construed to effectuate the general purpose to make uniform the law with respect to the subject of those sections among the states that enact the uniform prudent management of institutional funds act.

Effective Date: 10-01-1996; 2008 HB522 06-01-2009



Section 1715.59 - Sections cited as the uniform management of institutional funds act.

Sections 1715.51 to 1715.59 of the Revised Code may be cited as the uniform prudent management of institutional funds act.

Effective Date: 11-26-1975; 2008 HB522 06-01-2009






Chapter 1716 - CHARITABLE ORGANIZATIONS

Section 1716.01 - Charitable organization definitions.

As used in this chapter:

(A)

(1) "Charitable organization" means either of the following:

(a) Any person that is determined by the internal revenue service to be a tax exempt organization pursuant to section 501(c)(3) of the Internal Revenue Code;

(b) Any person that is or holds itself out to be established for any benevolent, philanthropic, patriotic, educational, humane, scientific, public health, environmental conservation, civic, or other eleemosynary purpose or for the benefit of law enforcement personnel, firefighters, or other persons who protect the public safety, or any person who in any manner employs a charitable appeal as the basis of any solicitation or an appeal that suggests that there is a charitable purpose to any solicitation.

(2) "Charitable organization" is not limited to only those organizations to which contributions are tax deductible under section 170 of the Internal Revenue Code.

"Charitable organization" does not include an employer who is not engaged in the business of soliciting contributions or conducting charitable sales promotions but who incidentally solicits contributions for a charitable organization or purpose; or a compensated employee of an employer not engaged in the business of soliciting contributions or conducting charitable sales promotions, when the employee solicits contributions or conducts charitable sales promotions at the direction of the employee's employer.

(B)

(1) "Charitable purpose" means either of the following:

(a) Any purpose described in section 501(c)(3) of the Internal Revenue Code;

(b) Any benevolent, philanthropic, patriotic, educational, humane, scientific, public health, environmental conservation, civic, or other eleemosynary objective or any objective that benefits law enforcement personnel, firefighters, or other persons who protect the public safety.

(2) "Charitable purpose" is not limited to only those purposes for which contributions are tax deductible under section 170 of the Internal Revenue Code.

(C) "Charitable sales promotion" means any advertising or sale conducted by a person who represents that the purchase or use of goods or services offered by the person will benefit, in whole or in part, any charitable organization or charitable purpose. The provision of advertising services to a charitable organization, either for compensation or as a donation, does not of itself constitute a charitable sales promotion.

(D) "Commercial co-venturer" means any person who for profit regularly and primarily is engaged in trade or commerce other than in connection with soliciting for charitable organizations or charitable purposes and who conducts a charitable sales promotion.

(E) "Contribution" means the promise, pledge, or grant of any money or property, financial assistance, or any other thing of value in response to a solicitation. "Contribution" does not include any bona fide fees, or any dues or assessments paid by members, provided that membership is not conferred solely as a consideration for making a contribution in response to a solicitation.

(F) "Deceptive act or practice" means knowingly misrepresenting any material fact related to the planning, conducting, or executing of any solicitation of contributions for a charitable organization or charitable purpose or to the planning, conducting, or executing of a charitable sales promotion, when the misrepresentation induces any person to make a contribution to a charitable organization, for a charitable purpose, or in response to a charitable sales promotion.

(G) "Fund-raising counsel" means any person who, for compensation, plans, manages, advises, consults, or prepares material for or with respect to the solicitation in this state of contributions for any charitable organization or at any time has custody of contributions from a solicitation, but does not solicit contributions and does not employ, procure, or otherwise engage any compensated person to solicit contributions. "Fund-raising counsel" does not include the following:

(1) An attorney, investment counselor, or banker who in the conduct of the attorney's, investment counselor's, or banker's profession advises a client;

(2) A charitable organization or a bona fide officer, employee, or volunteer of a charitable organization, when the charitable organization has full knowledge of the services being performed on its behalf and either of the following applies:

(a) The services performed by the charitable organization, bona fide officer, employee, or volunteer are performed on behalf of the charitable organization that employs the bona fide officer or employee or engages the services of the bona fide volunteer;

(b) The charitable organization on whose behalf the services are performed shares some element of common control or an historic or continuing relationship with the charitable organization that performs the services or employs the bona fide officer or employee or engages the services of the bona fide volunteer;

(3) An employer who is not engaged in the business of soliciting contributions or conducting charitable sales promotions but who incidentally solicits contributions for a charitable organization or purpose without compensation;

(4) A compensated employee of an employer who is not engaged in the business of soliciting contributions or conducting charitable sales promotions, when the employee solicits contributions or conducts charitable sales promotions at the direction of the employee's employer.

(H) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(I) "Person" has the same meaning as in section 1.59 of the Revised Code and includes a group, foundation, or any other entity however styled.

(J) "Professional solicitor" means any person who, for compensation, performs on behalf of or for the benefit of a charitable organization any service in connection with which contributions are or will be solicited in this state by the compensated person or by any person it employs, procures, or otherwise engages directly or indirectly to solicit contributions. "Professional solicitor" does not include the following:

(1) An attorney, investment counselor, or banker who in the conduct of the attorney's, investment counselor's, or banker's profession advises a client;

(2) A charitable organization or a bona fide officer, employee, or volunteer of a charitable organization, when the charitable organization has full knowledge of the services being performed on its behalf and either of the following applies:

(a) The services performed by the charitable organization, bona fide officer, employee, or volunteer are performed on behalf of the charitable organization that employs the bona fide officer or employee or engages the services of the bona fide volunteer;

(b) The charitable organization on whose behalf the services are performed shares some element of common control or an historic or continuing relationship with the charitable organization that performs the services or employs the bona fide officer or employee or engages the services of the bona fide volunteer;

(3) An employer who is not engaged in the business of soliciting contributions or conducting charitable sales promotions but who incidentally solicits contributions for a charitable organization or purpose without compensation;

(4) A compensated employee of an employer who is not engaged in the business of soliciting contributions or conducting charitable sales promotions, when the employee solicits contributions or conducts charitable sales promotions at the direction of the employee's employer.

(K)

(1) "Solicit" or "solicitation" means to request or a request directly or indirectly for money, property, financial assistance, or any other thing of value on the plea or representation that such money, property, financial assistance, or other thing of value or a portion of it will be used for a charitable purpose or will benefit a charitable organization. "Solicit" or "solicitation" includes but is not limited to the following methods of requesting or securing the promise, pledge, or grant of money, property, financial assistance, or any other thing of value:

(a) Any oral or written request;

(b) Making any announcement to the press, on radio or television, by telephone or telegraph, or by any other communication device concerning an appeal or campaign by or for any charitable organization or for any charitable purpose;

(c) Distributing, circulating, posting, or publishing any handbill, written advertisement, or other publication that directly or by implication seeks to obtain any contribution;

(d) Selling or offering or attempting to sell any advertisement, advertising space, book, card, tag, coupon, chance, device, magazine, membership, merchandise, subscription, sponsorship, flower, ticket, admission, candy, cookies, or other tangible item, or any right of any description in connection with which an appeal is made for any charitable organization or charitable purpose, or when the name of any charitable organization is used or referred to in any such appeal as an inducement or reason for making the sale, or when in connection with the sale or offer or attempt to sell, any statement is made that all or part of the proceeds from the sale will be used for any charitable purpose or will benefit any charitable organization.

(2) A solicitation is considered as having taken place for purposes of division (K)(1) of this section whether or not the person making the solicitation receives any contribution. A solicitation does not occur when a person applies for a grant or an award to the government or to an organization that is exempt from federal income taxation under section 501(a) and described in section 501(c)(3) of the Internal Revenue Code.

(L) "Theft offense" has the same meaning as in section 2913.01 of the Revised Code.

(M) "Elderly person" and "disabled adult" have the same meanings as in section 2913.01 of the Revised Code.

Effective Date: 11-22-1999



Section 1716.02 - Charitable organizations to file annual registration statement - contents - fees.

(A) Every charitable organization, except those exempted under section 1716.03 of the Revised Code, that intends to solicit contributions in this state by any means or have contributions solicited in this state on its behalf by any other person, charitable organization, commercial co-venturer, or professional solicitor, or that participates in a charitable sales promotion, prior to engaging in any of these activities and annually thereafter, shall file a registration statement with the attorney general upon a form prescribed by the attorney general. Each chapter, branch, or affiliate of a charitable organization that is required to file a registration statement under this section either shall file a separate registration statement or report the necessary information to its parent charitable organization that then shall file a consolidated registration statement. The annual registration statement shall be refiled on or before the fifteenth day of the fifth calendar month after the close of each fiscal year in which the charitable organization solicited in this state, or by the date of any applicable extension of the federal filing date, whichever is later. No charitable organization that is required to register under this chapter prior to registration, shall solicit contributions in this state by any means, have contributions solicited in this state on its behalf by any other person, charitable organization, commercial co-venturer, or professional solicitor, or participate in a charitable sales promotion.

(B) The registration statement shall be signed and sworn to under penalties of perjury by the treasurer or chief fiscal officer of the charitable organization and shall contain the following information:

(1) The name of the charitable organization, the purpose for which it is organized, and the name or names under which it intends to solicit contributions;

(2) The address and telephone number of the principal place of business of the charitable organization and the address and telephone number of every office, chapter, branch, or affiliate of the charitable organization located in this state or, if the charitable organization does not maintain an office in this state, the name, address, and telephone number of the person that has custody of its financial records;

(3) The names and addresses of the officers, directors, trustees, and executive personnel of the charitable organization;

(4) The annual financial report of the charitable organization for the immediately preceding fiscal year as required under section 1716.04 of the Revised Code;

(5) The last day of the fiscal year for the charitable organization;

(6) A statement of whether the charitable organization is registered with or otherwise authorized by any other governmental authority in this state or another state to solicit contributions;

(7) A statement of whether the charitable organization has had its registration or authority denied, suspended, revoked, or enjoined by any court or other governmental authority in this state or another state;

(8) A statement of whether the charitable organization intends to solicit contributions from the public directly by using its own resources or to have solicitations made on its behalf through the use of another charitable organization, fund-raising counsel, professional solicitors, or commercial co-venturers;

(9) The names, addresses, and the telephone numbers of any other charitable organization, fund-raising counsel, professional solicitors, and commercial co-venturers who act or will act on behalf of the charitable organization, together with a statement setting forth the specific terms of the arrangements for salaries, bonuses, commissions, expenses, or other remunerations to be paid the other charitable organization, fund-raising counsel, professional solicitors, and commercial co-venturers. If any of the information required by division (B)(9) of this section is not available at the time of registration, that information shall be submitted to the attorney general at a later date but before any solicitation occurs.

(10) The charitable purpose or purposes for which the contributions to be solicited will be used;

(11) The names, addresses, and telephone numbers of the persons within the charitable organization that will have final responsibility for the custody of the contributions;

(12) The names of the persons within the charitable organization that will be responsible for the final distribution of the contributions;

(13) The period of time during which, and the counties in which, the solicitation is planned to be conducted;

(14) A schedule of the activities carried on by the charitable organization in the performance of its purposes;

(15) Any other information that the attorney general may, by rule, require.

(C)

(1) With the initial registration only, every charitable organization that is required to register under this chapter also shall file with the attorney general the following:

(a) A copy of the current charter, articles of incorporation, agreement of association, instrument of trust, constitution, or other organizational instrument, and a copy of the bylaws of the charitable organization;

(b) A statement setting forth the place where and the date when the charitable organization was legally established, the form of its organization, and its tax exempt status, with a copy of its federal tax exemption determination letter.

(2)

(a) With the next annual registration statement filed after its adoption, the charitable organization shall file with the attorney general a copy of any amendment to its organizational instrument as specified in division (C)(1)(a) of this section and a copy of any amendment to its bylaws.

(b) Within thirty days after its receipt, the charitable organization shall file with the attorney general a copy of any federal tax exemption determination letter or any correspondence rescinding its tax exempt status that is received after the initial registration. Not later than thirty days after being notified by the internal revenue service of any challenge to or investigation of its continued entitlement to federal tax exemption, the charitable organization shall notify the attorney general of this fact.

(D)

(1) Except as otherwise provided in division (D)(2) of this section, every charitable organization that is required to register under this chapter shall pay the following fees with each registration:

(a) Fifty dollars, if the contributions received for the last calendar or fiscal year were five thousand dollars or more but less than twenty-five thousand dollars;

(b) One hundred dollars, if the contributions received for the last calendar or fiscal year were twenty-five thousand dollars or more but less than fifty thousand dollars;

(c) Two hundred dollars, if the contributions received for the last calendar or fiscal year were fifty thousand dollars or more.

(2) A charitable organization that is required to register under this chapter and whose contributions received for the last calendar or fiscal year were less than five thousand dollars shall not pay any registration fee.

(3) The amount of registration fees that a charitable organization is required to pay under division (D)(1) of this section shall be based on the amount of contributions that it receives from persons in this state. If, for any reporting year, a charitable organization cannot determine from its records the exact amount of contributions it received from persons in this state, it shall compute the amount of the registration fee upon the estimated amount of contributions it received from persons in this state, with the estimated amount to be explained in writing at the time the registration fee is paid. At the request of the attorney general, the charitable organization shall substantiate the estimated amount of contributions it received from persons in this state.

(4) All registration fees shall be paid into the state treasury to the credit of the charitable law fund established under section 109.32 of the Revised Code.

Effective Date: 10-29-1999



Section 1716.03 - Organizations not required to file registration statement.

The following shall not be required to file a registration statement as provided in section 1716.02 of the Revised Code:

(A) Any religious agencies and organizations, and charities, agencies, and organizations operated, supervised, or controlled by a religious organization;

(B) Any charitable organization that meets all of the following requirements:

(1) It has been in continuous existence in this state for a period of at least two years;

(2) It has received from the internal revenue service a determination letter that is currently in effect, stating that the charitable organization is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code;

(3) It has registered with the attorney general as a charitable trust pursuant to section 109.26 of the Revised Code;

(4) It has filed an annual report with and paid the required fee to the attorney general pursuant to section 109.31 of the Revised Code.

(C) Any educational institution, when solicitation of contributions is confined to alumni, faculty, trustees, or the student membership and their families;

(D) Every person other than an individual, when solicitation of contributions for a charitable purpose or on behalf of a charitable organization is confined to its existing membership, present or former employees, or present or former trustees;

(E) Any public primary or secondary school, when solicitation of contributions is confined to alumni, faculty, or the general population of the local school district;

(F) Any booster club that is organized and operated in conjunction with and for the benefit of students of public primary or secondary schools;

(G) Any charitable organization that does not receive gross revenue, excluding grants or awards from the government or an organization that is exempt from federal income taxation under section 501(a) and described in section 501(c)(3) of the Internal Revenue Code, in excess of twenty-five thousand dollars during its immediately preceding fiscal year, if the organization does not compensate any person primarily to solicit contributions.

If the gross revenue, excluding grants or awards from the government or an organization that is exempt from federal income taxation under section 501(a) and described in section 501(c)(3) of the Internal Revenue Code, of any charitable organization received during any fiscal year exceeds twenty-five thousand dollars, the charitable organization, within thirty days after the receipt of the revenue, shall file a registration statement with the attorney general pursuant to section 1716.02 of the Revised Code.

Effective Date: 04-10-2001



Section 1716.04 - Annual report.

(A) Every charitable organization that is required to register pursuant to this chapter shall file an annual financial report with the attorney general upon a form prescribed by him. The report shall include all of the following:

(1) A balance sheet;

(2) A statement of support, revenue, and expenses, and any changes in the fund balance;

(3) The names and addresses of the charitable organizations, fund-raising counsel, professional solicitors, and commercial co-venturers used, if any, and the amounts of money received from each of them, if any.

(4) A statement of functional expenses that shall include, but not be limited to, expenses of the following categories:

(a) Program;

(b) Management and general;

(c) Fund-raising.

(5) Any other information that the attorney general, by rule, may require.

(B) The attorney general shall accept a copy or duplicate original of a financial statement, report, or return filed by the charitable organization with the internal revenue service. The attorney general, by rule, may require additional information as part of the annual financial report. Any consolidated financial report filed with the attorney general shall include information about the parent charitable organization as such and the financial information arising out of the activities of each chapter, branch, or affiliate of the charitable organization in this state that is covered by the financial statement, report, or return filed by the charitable organization with the internal revenue service.

Effective Date: 11-07-1990



Section 1716.05 - Fund-raising counsel requirements.

(A) No person shall act as a fund-raising counsel unless the person first has complied with the requirements of this chapter and any rules adopted under this chapter.

(B) Any fund-raising counsel that at any time has custody of contributions from a solicitation shall do all of the following:

(1) Register with the attorney general. Applications for registration or renewal of registration shall be in writing, under oath, and in the form prescribed by the attorney general, and shall be accompanied by a fee in the amount of two hundred dollars. Any corporation, partnership, association, or other entity that intends to act as a fund-raising counsel may register for and pay a single fee of two hundred dollars on behalf of all its members, officers, employees, and agents. In that case, the names and addresses of all the officers, employees, and agents of the fund-raising counsel and all other persons with whom the fund-raising counsel has contracted to work under its direction shall be listed in the application. The application shall contain any other information that the attorney general may require. The registration or renewal of registration shall be for a period of one year or part of one year and shall expire on the thirty-first day of March of each year. All fees prescribed in this division shall be paid into the state treasury to the credit of the charitable law fund established under section 109.32 of the Revised Code.

(2) At the time of making an application for registration or renewal of registration, file with and have approved by the attorney general a bond in which the fund-raising counsel shall be the principal obligor, in the sum of twenty-five thousand dollars, with one or more sureties authorized to do business in this state. The fund-raising counsel shall maintain the bond in effect as long as the registration is in effect; however, the liability of the surety under the bond shall not exceed an all-time aggregate liability of twenty-five thousand dollars. The bond, which may be in the form of a rider to a larger blanket liability bond, shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liability arising out of a violation by the obligor of any provision of this chapter or any rule adopted pursuant to this chapter.

(3) Not later than ninety days after a solicitation campaign has been completed and on the anniversary of the commencement of a solicitation campaign lasting more than one year, furnish an accounting of all contributions collected and expenses paid, to the charitable organization with which the fund-raising counsel has contracted. The accounting shall be in writing and shall be retained by the charitable organization for three years. The fund-raising counsel shall file a copy of the accounting with the attorney general not later than seven days after it is furnished to the charitable organization.

(4) Not later than two days after receipt of each contribution, deposit the entire amount of the contribution in an account at a bank or other federally insured financial institution which shall be in the name of the charitable organization with which the fund-raising counsel has contracted. Each contribution collected by the fund-raising counsel shall be solely in the name of that charitable organization. The charitable organization shall have sole control of all withdrawals from the account and the fund-raising counsel shall not be given the authority to withdraw any deposited funds from the account.

(5) During each solicitation campaign and for not less than three years after its completion, maintain the following records that shall be made available to the attorney general upon the attorney general's request:

(a) A record of each contribution that at any time is in the custody of the fund-raising counsel, including the name and address of each contributor and the date and amount of the contribution, provided that the attorney general shall not disclose that information except to the extent necessary for investigative or law enforcement purposes;

(b) The location of each bank or financial institution in which the fund-raising counsel has deposited revenue from the solicitation campaign and the account number of each account in which the deposits were made.

(C) Unless otherwise provided in this section, any change in any information filed with the attorney general pursuant to this section shall be reported in writing to the attorney general within seven days after the change occurs.

(D) No person shall serve as a fund-raising counsel, or be a member, officer, employee, or agent of any fund-raising counsel, who has been convicted in the last five years of either of the following:

(1) Any violation of this chapter or any rule adopted under this chapter, or of any charitable solicitation legislation or regulation of a political subdivision of this state or charitable solicitation law of any other jurisdiction that is similar to this chapter;

(2) A felony in this or another state.

(E) The information provided under this section to the attorney general by a fund-raising counsel shall be included in the reports and files required to be compiled and maintained by the attorney general pursuant to divisions (E) and (F) of section 1716.08 of the Revised Code.

Effective Date: 10-29-1999



Section 1716.06 - [Repealed].

Effective Date: 11-07-1990



Section 1716.07 - Professional solicitors.

(A) No professional solicitor shall engage in any solicitation unless it has complied with the requirements of this chapter and any rules adopted under this chapter.

(B) Every professional solicitor, before engaging in any solicitation, shall register with the attorney general. Applications for registration or renewal of registration shall be in writing, under oath, and in the form prescribed by the attorney general, and shall be accompanied by a fee in the amount of two hundred dollars. Any corporation, partnership, association, or other entity that intends to act as a professional solicitor may register for and pay a single fee of two hundred dollars on behalf of all its members, officers, employees, agents, and solicitors. In that case, the names and addresses of all the officers, employees, and agents of the professional solicitor and all other persons with whom the professional solicitor has contracted to work under its direction, including solicitors, shall be listed in the application or furnished to the attorney general within five days of the date of employment or contractual arrangement. The application shall contain any other information that the attorney general may require. The registration shall be for a period of one year or part of one year and shall expire on the thirty-first day of March of each year. Upon application and payment of the fee specified in this division and filing of the bond prescribed in division (C) of this section, the registration may be renewed for additional one-year periods. All fees prescribed in this division shall be paid into the state treasury to the credit of the charitable law fund established under section 109.32 of the Revised Code.

(C) At the time of making an application for registration or renewal of registration, the professional solicitor shall file with and have approved by the attorney general a bond in which the professional solicitor shall be the principal obligor, in the sum of twenty-five thousand dollars, with one or more sureties authorized to do business in this state. The professional solicitor shall maintain the bond in effect as long as the registration is in effect; however, the liability of the surety under the bond shall not exceed an all-time aggregate liability of twenty-five thousand dollars. The bond, which may be in the form of a rider to a larger blanket liability bond, shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liability arising out of a violation by the obligor of any provision of this chapter or any rule adopted pursuant to this chapter.

(D)

(1) Prior to the commencement of any solicitation, the professional solicitor shall file all of the following with the attorney general:

(a) A completed document called "Solicitation Notice" upon a form prescribed by the attorney general and containing all of the information specified in division (D)(2) of this section;

(b) A copy of the contract described in division (A) of section 1716.08 of the Revised Code;

(c) A sworn statement by the charitable organization on whose behalf the professional solicitor is acting certifying that the solicitation notice and any accompanying material are true and correct to the best of its knowledge.

(2) The solicitation notice shall include all of the following:

(a) The fund-raising methods to be used;

(b) The projected dates when the solicitation will commence and terminate;

(c) The location and telephone number from where the solicitation will be conducted if it will be conducted by telephone;

(d) The name and residence address of each person responsible for directing and supervising the conduct of the solicitation campaign;

(e) A statement of whether the professional solicitor will at any time have custody of any contributions;

(f) A full and fair description of the charitable program for which the solicitation campaign is being carried out;

(g) The written and signed consent of every charitable organization on whose behalf the professional solicitor will be soliciting contributions or whose name will be mentioned during the solicitation.

(E) Not later than ninety days after a solicitation campaign has been completed and on the anniversary of the commencement of a solicitation campaign lasting more than one year, the professional solicitor shall provide to the charitable organization and file with the attorney general a financial report of the campaign, including the gross revenue received and an itemization of all expenses incurred. The report shall be completed on a form prescribed by the attorney general and signed by an authorized official of the professional solicitor who shall certify under oath that the report is true and correct.

(F) Each contribution collected by or in the custody of the professional solicitor shall be solely in the name of the charitable organization on whose behalf the contribution was solicited. Not later than two days after receipt of each contribution, the professional solicitor shall deposit the entire amount of the contribution in an account at a bank or other federally insured financial institution, which shall be in the name of that charitable organization. The charitable organization shall have sole control of all withdrawals from the account and the professional solicitor shall not be given the authority to withdraw any deposited funds from the account.

(G)

(1) During each solicitation campaign and for not less than three years after its completion, the professional solicitor shall maintain the following records:

(a) The name and, if known to the professional solicitor, the address and telephone number of each contributor and the date and amount of the contribution, provided that the attorney general shall not disclose that information except to the extent necessary for investigative or law enforcement purposes;

(b) The name and residence address of each employee, agent, and any other person, however designated, who is involved in the solicitation, the amount of compensation paid to each, and the dates on which the payments were made;

(c) A record of all contributions that at any time are in the custody of the professional solicitor;

(d) A record of all expenses incurred by the professional solicitor for the payment of which the professional solicitor is liable;

(e) A record of all expenses incurred by the professional solicitor for the payment of which the charitable organization is liable;

(f) The location of each bank or financial institution in which the professional solicitor has deposited revenue from the solicitation campaign and the account number of each account in which the deposits were made;

(g) A copy of each pitch sheet or solicitation script used during the solicitation campaign;

(h) If a refund of a contribution has been requested, the name and address of each person requesting the refund, and if a refund was made, its amount and the date it was made.

(i) Any other record of such information as the attorney general may require.

(2) If the professional solicitor sells tickets to any event and represents that the tickets will be donated for use by another person, the professional solicitor also shall maintain for the same period as specified in division (G)(1) of this section the following records:

(a) The name and address of each contributor that purchases or donates tickets and the number of tickets purchased or donated by the contributor;

(b) The name and address of each organization that receives the donated tickets for the use of others, and the number of tickets received by the organization.

(3) Any of the records described in divisions (G)(1) and (2) of this section shall be made available to the attorney general upon the attorney general's request and shall be furnished to the attorney general within ten days of the request.

(H) Unless otherwise provided in this section or section 1716.08 of the Revised Code, any change in any information filed with the attorney general pursuant to this section and section 1716.08 of the Revised Code shall be reported in writing to the attorney general within seven days after the change occurs.

(I) No person shall serve as a professional solicitor, or be a member, officer, employee, or agent of any professional solicitor, who has been convicted in the last five years of either of the following:

(1) Any violation of this chapter or any rule adopted under this chapter, or of any charitable solicitation legislation or regulation of a political subdivision of this state or charitable solicitation law of any other jurisdiction that is similar to this chapter;

(2) A felony in this or another state.

Effective Date: 10-29-1999



Section 1716.08 - Contracting with professional solicitors.

(A) Every contract entered into by any professional solicitor with any charitable organization shall be in writing, shall clearly state the respective obligations of the professional solicitor and the charitable organization, and shall contain the percentage of the gross revenue from the solicitation campaign that the charitable organization will receive. That percentage shall be either a fixed percentage of the gross revenue or a reasonable estimate of the percentage of the gross revenue, subject to and in accordance with divisions (A)(1), (2), and (3) of this section.

(1) If the compensation of the professional solicitor is contingent upon the number of contributions or the amount of revenue received from the solicitation campaign, the stated percentage of the gross revenue that the charitable organization will receive shall be a fixed percentage of the gross revenue.

(2) If the compensation of the professional solicitor is not contingent upon the number of contributions or the amount of revenue received from the solicitation campaign, the stated percentage of the gross revenue that the charitable organization will receive shall be a reasonable estimate of the percentage of the gross revenue, and the contract shall include the following:

(a) The assumptions upon which the estimate is based, which assumptions shall be based upon all of the relevant facts known to the professional solicitor regarding the solicitation to be conducted and the past performance of the solicitation campaigns conducted by the professional solicitor;

(b) A provision that the charitable organization is guaranteed a percentage of the gross revenue that is not less than ninety per cent of the amount of the reasonable estimate of that percentage.

(3) The stated percentages prescribed in divisions (A)(1) and (2) of this section shall exclude any amount that the charitable organization, pursuant to the contract entered into with the professional solicitor, will pay as expenses of the solicitation campaign, including the costs of merchandise or services sold or events staged.

(B) A professional solicitor shall comply with, and shall be responsible for complying or causing compliance with each of the following requirements:

(1) Prior to verbally requesting a contribution, or contemporaneously with and accompanying a written request for a contribution, the following shall be clearly and conspicuously disclosed at the point of solicitation:

(a) The name of the professional solicitor as it is on file with the attorney general and a statement that the solicitation is being conducted by the person as a professional solicitor;

(b) The name and address of each charitable organization on behalf of which all or any part of the contribution collected will be used. If the charitable organization has not received from the internal revenue service a determination letter that is currently in effect, stating that the organization is exempt from federal income taxation under section 501(a) and described in section 501(c)(3) of the Internal Revenue Code, the particular charitable purpose or purposes to be advanced with the funds raised shall be disclosed.

(2) If requested by the person being solicited, the professional solicitor shall inform that person of the fixed percentage of the gross revenue or the reasonable estimate of the percentage of the gross revenue, as prescribed in division (A) of this section, that the charitable organization will receive as a benefit from the solicitation campaign.

(C) A professional solicitor shall not represent that any part of the contributions received will be given or donated to any other charitable organization unless that charitable organization has given its written and signed consent pursuant to division (D)(2)(g) of section 1716.07 of the Revised Code.

(D)

(1) A professional solicitor shall not represent that tickets to any event will be donated for use by another person, unless the following requirements are complied with:

(a) The professional solicitor shall have the written commitments from persons stating that they will accept donated tickets and specifying the number of tickets they are willing to accept.

(b) The written commitments are filed with the attorney general prior to any solicitation.

(2) The contributions solicited for donated tickets shall not be more than the amount representing the number of ticket commitments received from persons and filed with the attorney general pursuant to division (D)(1) of this section.

(3) Not later than seven calendar days prior to the date of the event, the professional solicitor shall give all donated tickets to each person that made the written commitment to accept them.

(E) The attorney general shall prepare an annual report setting forth the activities of all professional solicitors and all fund-raising counsel that at any time have custody of contributions from a solicitation who are required to comply with the provisions of this chapter and any rules adopted under the provisions of this chapter. The report is a public record open to public inspection under section 149.43 of the Revised Code.

(F) The attorney general shall maintain a file for each registered professional solicitor and fund-raising counsel that at any time has custody of contributions from a solicitation. In that file, he shall place all information received by him from those registered professional solicitors or fund-raising counsel and any letters received from citizens and charitable organizations regarding the work of the professional fund raiser or fund-raising counsel. The files are public records open to public inspection under section 149.43 of the Revised Code.

Effective Date: 11-07-1990



Section 1716.09 - Charitable sales promotions.

(A) Prior to the commencement of any charitable sales promotion in this state conducted by a commercial co-venturer on behalf of a charitable organization, the commercial co-venturer shall obtain the written consent of the charitable organization whose name will be used during the charitable sales promotion.

(B) In conducting a charitable sales promotion, if the actual dollar amount or percentage per unit of goods or services purchased or used that will benefit the charitable organization or charitable purpose has been determined, the commercial co-venturer shall disclose that amount or percentage in each advertisement for the charitable sales promotion. If the actual dollar amount or percentage per unit of goods or services purchased or used that will benefit the charitable organization or charitable purpose cannot reasonably be determined prior to the beginning of the charitable sales promotion, the commercial co-venturer shall disclose an estimated amount or percentage in each advertisement for the charitable sales promotion. The estimate shall be reasonable and shall be based on all the relevant facts known to the commercial co-venturer and the charitable organization.

(C) A commercial co-venturer shall keep a final accounting for each charitable sales promotion that it conducts for a period of three years following the completion of the charitable sales promotion. A commercial co-venturer shall provide a final accounting for each charitable sales promotion that it conducts to the charitable organization on whose behalf the charitable sales promotion was conducted not later than ten days after the charitable organization requests it. A commercial co-venturer shall provide to the attorney general a copy of the final accounting for each charitable sales promotion that it conducts not later than ten days after the attorney general requests it.

Effective Date: 11-07-1990



Section 1716.10 - Required disclosures at the point of solicitation.

Every charitable organization, whether or not required to register pursuant to this chapter, that directly solicits contributions in this state shall make the following disclosures at the point of solicitation:

(A) The name of the charitable organization and the city of the principal place of business of the charitable organization;

(B) If the charitable organization has not received a determination letter from the internal revenue service that is currently in effect, stating that the organization is exempt from federal income taxation under section 501(a) and described in section 501(c)(3) of the Internal Revenue Code, the particular charitable purpose or purposes to be advanced with the funds raised.

Effective Date: 11-07-1990



Section 1716.11 - Maintaining records of solicitation activities.

Every charitable organization, fund-raising counsel, professional solicitor, and commercial co-venturer, whether or not required to register pursuant to this chapter, shall keep true records of solicitation activities that are covered by this chapter or any rule adopted under this chapter. The records shall be made available to the attorney general for inspection and shall be furnished to him not later than ten days after his request. The records shall be retained for a period of at least three years.

Effective Date: 11-07-1990



Section 1716.12 - Attorney general may exchange information with other states.

The attorney general may exchange any information with respect to charitable organizations, fund-raising counsel, professional solicitors, or commercial co-venturers with the appropriate authority of any other state or of the United States. The attorney general may accept any information filed by a charitable organization with the appropriate authority of another state or of the United States in lieu of the information that the charitable organization is required to file pursuant to this chapter if the information substantially meets all the requirements of this chapter.

Effective Date: 11-07-1990



Section 1716.13 - Rules.

The attorney general from time to time may adopt such reasonable rules pursuant to Chapter 119. of the Revised Code as may be necessary to interpret or implement this chapter.

Effective Date: 11-07-1990



Section 1716.14 - Prohibited acts and practices - noncomplying solicitation is a nuisance.

(A) The following acts and practices are hereby prohibited and declared unlawful as applied to the planning, conducting, or executing of any solicitation of contributions for a charitable organization or charitable purpose or to the planning, conducting, or executing of a charitable sales promotion:

(1) Committing any deceptive act or practice;

(2) Misleading any person as to any material fact concerning the solicitation of contributions for a charitable organization or charitable purpose or concerning a charitable sales promotion;

(3) Using any representation that implies that the contribution is for or on behalf of a charitable organization, or using any emblem, device, or printed matter belonging to or associated with a charitable organization, without first having been authorized in writing to do so by the charitable organization;

(4) Using a name, symbol, or statement that is so closely related or similar to that used by another charitable organization, public official, or public agency in such a manner that the use of the name, symbol, or statement tends to confuse or mislead a person being solicited for contributions, except that the name, symbol, or statement may be used if written permission is obtained from the other charitable organization, public official, or public agency and filed with the attorney general prior to any solicitation for a charitable purpose or prior to engaging in any charitable sales promotion;

(5) Misleading any person in any manner in the belief, or making or using any representation to any person that implies, that the organization on whose behalf a solicitation or charitable sales promotion is being conducted is a charitable organization or that the proceeds of the solicitation or charitable sales promotion will be used for a charitable purpose if either of those is not the fact;

(6) Misleading any person in any manner in the belief, or making or using any representation to any person that implies, that any other person sponsors, endorses, or approves of the solicitation or charitable sales promotion when that other person has not given its consent in writing to that representation or to the use of its name for any of those purposes;

(7) Using or exploiting the fact of registration in such a manner as to lead any person to believe that the registration in any manner constitutes an endorsement or approval by the state;

(8) Representing directly or by implication that a charitable organization will receive a fixed or estimated percentage of the gross revenue from a solicitation campaign that is greater than that set forth in the contract filed with the attorney general pursuant to section 1716.08 of the Revised Code, or that a charitable organization will receive an actual or estimated dollar amount or percentage per unit of goods or services purchased or used in a charitable sales promotion, that is greater than that agreed to by the commercial co-venturer and the charitable organization;

(9) Filing false or misleading information in any document required to be filed with the attorney general under this chapter;

(10) Filing false or misleading information in response to a request from the attorney general under section 1716.15 of the Revised Code;

(11) Failing to provide complete and timely payment to a charitable organization of the proceeds from a solicitation campaign or a charitable sales promotion;

(12) Operating in violation of, or failing to comply with, any of the requirements of this chapter or any rule adopted under this chapter.

(B) The act of soliciting contributions for any charitable organization or charitable purpose or engaging in a charitable sales promotion without complying with the requirements of this chapter or any rule adopted pursuant to this chapter, is a nuisance.

Effective Date: 11-22-1999



Section 1716.15 - Investigations by attorney general - powers and duties.

(A) In order to carry out his responsibilities under this chapter, upon reasonable cause to believe that any person has violated or is violating any provision of this chapter or any rule adopted under it, or has filed any document as required under this chapter that contains false or misleading information, the attorney general may conduct an investigation to determine whether there has been a violation or filing of false or misleading information. In the conduct of the investigation, the attorney general may do the following:

(1) Examine or cause to be examined any person or any documentary material that is relevant to the alleged violation or false or misleading information;

(2) Require the attendance during the examination of any person or require the production of any documentary material and the attendance of any person who has knowledge of the material, and take their testimony under oath. The testimony and examination shall take place in the county in which the person resides or has a place of business, or in Franklin county if the person consents to it, is a nonresident of this state, or has no place of business in this state.

(3) Require any professional solicitor, fund-raising counsel that at any time has custody of contributions from a solicitation, or charitable organization to produce an audited financial report prepared in accordance with generally accepted accounting principles pursuant to section 1716.04 of the Revised Code and that has been examined by an independent certified public accountant for the purpose of expressing an opinion on the report.

(B) The attorney general shall give notice of the time, date, place, and cause of the examination or the taking of testimony not less than ten days prior to its date. Service of the notice may be made by any of the following means:

(1) Personal delivery of a duly executed copy of the notice to the person to be served or to a partner, officer, or agent authorized by appointment or by law to receive service of process on behalf of that person;

(2) Delivery by leaving a duly executed copy of the notice at the principal place of business in this state of the person to be served;

(3) Certified mail, return receipt requested, of a duly executed copy of the notice to the person to be served at his principal place of business in this state or, if the person has no principal place of business in this state, to the last address of that person known to the attorney general.

(C) The notice specified in division (B) of this section shall contain all of the following:

(1) The time, date, and place of the examination or the taking of testimony and, if known, the name and address of each person to be examined or to testify, or if that is not known, a general description sufficient to identify the person or the particular class or group to which he belongs;

(2) The section of the Revised Code, if any, or the chapter of the Administrative Code containing the rule adopted by the attorney general, if any, that is allegedly violated and the general subject matter of the investigation;

(3) A description with reasonable specificity of the class or classes of documentary material that is required to be produced, if any, and the return date within which the documentary material is to be produced, which date shall be not less than ten days after the mailing of the notice.

(D) Every person upon whom the attorney general made service of the notice pursuant to this section shall comply with the terms of the notice unless otherwise provided by order of any court in this state.

(E) No person shall do any of the following:

(1) Fail to appear at any investigation under this section if he is required to do so;

(2) With the purpose to avoid, evade, or prevent compliance in whole or in part with any investigation under this section, remove, conceal, withhold, destroy, mutilate, alter, or by any means falsify any documentary material in the possession, custody, or control of any person who is subject to the notice prescribed in division (B) of this section;

(3) With the purpose to avoid, evade, or prevent compliance in whole or in part with any investigation under this section, knowingly conceal any information.

(F) The attorney general may file a petition in the court of common pleas of the county in which the person who is subject to the notice resides or has its principal place of business or in the court of common pleas of Franklin county if that person is not a resident of this state or has no principal place of business in this state, asking the court to issue an order for the enforcement of this section. The court may assess a civil penalty of not more than ten thousand dollars for each violation against any person who violates division (E) of this section, and may award the attorney general the costs of investigation and litigation and reasonable attorney's fees.

(G) Any disobedience of any final order issued by the court under this section may be punished as for contempt of court or by imposing an additional civil penalty of not more than ten thousand dollars.

Effective Date: 11-07-1990



Section 1716.16 - Civil actions to enforce chapter.

(A) In addition to other remedies authorized by law, the attorney general may bring a civil action to enforce this chapter or any rule adopted under this chapter. The attorney general is not required to use any procedure prescribed in Chapter 119. of the Revised Code prior to exercising any remedy set forth in this section.

(B) Upon a finding that any person has engaged or is engaging in any act or practice in violation of this chapter or any rule adopted under this chapter, a court may make any necessary order or enter a judgment including, but not limited to, an injunction, restitution, or an award of reasonable attorney's fees and costs of investigation and litigation, and may award to the state a civil penalty of not more than ten thousand dollars for each violation of this chapter or rule. In seeking injunctive relief, the attorney general shall not be required to establish irreparable harm but only shall establish a violation of a provision of this chapter or a rule adopted under this chapter or that the requested order promotes the public interest.

(C) In any case in which the attorney general has authority to institute an action or proceeding under this chapter, the attorney general may accept an assurance of discontinuance of any method, act, or practice that is in violation of this chapter or any rule adopted under it, from any person alleged to be engaged in or to have engaged in the unlawful method, act, or practice. The assurance may include a stipulation for the voluntary payment by the person of the costs of investigation, or of an amount to be held in escrow pending the outcome of any action or as restitution to any aggrieved person or both. The assurance of discontinuance shall be in writing and shall be filed with the court of common pleas of Franklin county. Any evidence of a violation of the assurance of discontinuance shall be prima-facie evidence of a violation of this chapter or any rule adopted under it in any subsequent action or proceeding brought by the attorney general. Any matter that has been closed by the acceptance of an assurance of discontinuance may at any time be reopened by the attorney general for further proceedings in the public interest.

(D) In addition to any other sanction imposed by law, any charitable organization, fund-raising counsel, professional solicitor, commercial co-venturer, or any of their agents, or any other person that violates the terms of an assurance of discontinuance, an injunction, or any other order or judgment entered by a court under this section, shall forfeit and pay to the state a civil penalty of not more than ten thousand dollars for each violation that may be recovered in a civil action brought by the attorney general. Each violation shall be a separate offense, except that in the case of a violation through continuing failure to obey, or neglect in obeying, the order, each day of continuance of the failure or neglect shall be considered a separate offense.

(E) The civil penalties assessed under division (B) or (D) of this section or division (F) or (G) of section 1716.15 of the Revised Code shall be paid into the state treasury to the credit of the charitable law fund established under section 109.32 of the Revised Code.

Effective Date: 10-29-1999



Section 1716.17 - Fiduciary duties.

Every person who solicits, collects, or expends contributions on behalf of a charitable organization or for a charitable purpose, or who conducts a charitable sales promotion, and every officer, director, trustee, or employee of that person who is concerned with the solicitation, collection, or expenditure of those contributions shall be considered a fiduciary and as acting in a fiduciary capacity.

This section does not supersede or otherwise alter the standard of care or the limitations on the liability of volunteers under section 1702.30 or 2305.38 of the Revised Code.

Effective Date: 11-07-1990



Section 1716.99 - Penalty.

(A) Whoever violates any provision of sections 1716.02 to 1716.17 of the Revised Code, other than division (A)(1) of section 1716.14 of the Revised Code, is guilty of a misdemeanor of the first degree.

Each occurrence of a solicitation of a contribution from any person in violation of any provision of sections 1716.02 to 1716.17 of the Revised Code, other than division (A)(1) of section 1716.14 of the Revised Code, is considered a separate offense.

(B)

(1) Whoever violates division (A)(1) of section 1716.14 of the Revised Code is guilty of solicitation fraud and shall be punished as provided in divisions (B)(2) to (4) of this section.

(2) Except as otherwise provided in division (B)(4) of this section, division (B)(3) of this section applies to solicitation fraud, and solicitation fraud is one of the following:

(a) Except as otherwise provided in divisions (B)(2)(b) to (d) of this section, a misdemeanor of the first degree or, if the offender previously has been convicted of or pleaded guilty to a theft offense or a violation of division (A)(1) of section 1716.14 of the Revised Code, a felony of the fifth degree.

(b) If the value of the contribution or contributions made in the violation is one thousand dollars or more but less than seven thousand five hundred dollars, a felony of the fifth degree or, if the offender previously has been convicted of or pleaded guilty to a theft offense or a violation of division (A)(1) of section 1716.14 of the Revised Code, a felony of the fourth degree.

(c) If the value of the contribution or contributions made in the violation is seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, a felony of the fourth degree or, if the offender previously has been convicted of or pleaded guilty to a theft offense or a violation of division (A)(1) of section 1716.14 of the Revised Code, a felony of the third degree.

(d) If the value of the contribution or contributions made in the violation is one hundred fifty thousand dollars or more, a felony of the third degree.

(3) When an offender commits a series of offenses in violation of division (A)(1) of section 1716.14 of the Revised Code as part of a common scheme or plan to defraud multiple victims, all of the offenses may be tried as a single offense. If the offenses are tried as a single offense, the value of the contributions for purposes of determining the value as required by division (B)(2) of this section is the aggregate value of all contributions involved in all offenses in the common scheme or plan to defraud multiple victims. In prosecuting a single offense under this division, it is not necessary to separately allege and prove each offense in the series. Rather, it is sufficient to allege and prove that the offender, within a given span of time, committed one or more offenses as part of a common scheme or plan to defraud multiple victims as described in this division.

(4) If the victim of the offense is an elderly person or disabled adult, division (B)(4) of this section and section 2913.61 of the Revised Code apply to solicitation fraud, and solicitation fraud is one of the following:

(a) Except as otherwise provided in divisions (B)(4)(b) to (d) of this section, a felony of the fifth degree;

(b) If the value of the contributions made in the violation is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fourth degree;

(c) If the value of the contributions made in the violation is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, a felony of the third degree;

(d) If the value of the contributions made in the violation is thirty-seven thousand five hundred dollars or more, a felony of the second degree.

(C) Any person who is found guilty of any act or omission prohibited under this chapter shall forfeit the bond described in section 1716.05 or 1716.07 of the Revised Code to the state treasury to the credit of the charitable law fund established under section 109.32 of the Revised Code and shall be prohibited from registering with the attorney general or from serving as a fund-raising counsel or professional solicitor in this state for a period of five years after conviction.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-22-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4






Chapter 1717 - HUMANE SOCIETIES

Section 1717.01 - Humane society definitions.

As used in sections 1717.01 to 1717.14, inclusive, of the Revised Code, and in every law relating to animals:

(A) "Animal" includes every living dumb creature;

(B) "Cruelty," "torment," and "torture" include every act, omission, or neglect by which unnecessary or unjustifiable pain or suffering is caused, permitted, or allowed to continue, when there is a reasonable remedy or relief;

(C) "Owner" and "person" include corporations. For the purpose of this section the knowledge and acts of the agents and employees of a corporation, in regard to animals transported, owned, or employed by, or in the custody of, such agents and employees, are the knowledge and acts of the corporation.

Effective Date: 10-01-1953



Section 1717.02 - Objects and powers of humane societies.

The objects of the Ohio humane society, and all societies organized under section 1717.05 of the Revised Code, shall be the inculcation of humane principles and the enforcement of laws for the prevention of cruelty, especially to children and animals. To promote those objects such societies may acquire property, real or personal, by purchase or gift. All property acquired by such a society, by gift, devise, or bequest, for special purposes, shall be vested in its board of trustees, which shall consist of three members elected by the society. The board shall manage such property and apply it in accordance with the terms of the gift, devise, or bequest, and may sell it and reinvest the proceeds.

Effective Date: 10-01-1953



Section 1717.03 - Ohio humane society.

The state society for the prevention of cruelty to animals shall remain a body corporate, under the name of "the Ohio humane society," with the powers, privileges, immunities, and duties possessed before March 21, 1887, by the state society for the prevention of cruelty to animals, specified by sections 1717.01 to 1717.14, inclusive, of the Revised Code, as to county humane societies.

Branches of the Ohio humane society consisting of not less than ten members each may be organized in any part of the state to prosecute the work of the societies in their several localities, under rules and regulations prescribed by the Ohio humane society. Humane societies organized in any county under section 1717.05 of the Revised Code may become branches of the Ohio humane society by resolution adopted at a meeting called for that purpose, a copy of which resolution shall be forwarded to the secretary of state.

The Ohio humane society may elect such officers, and make such rules, regulations, and bylaws, as are deemed expedient by its members for their own government and the proper management of its affairs.

Effective Date: 10-01-1953



Section 1717.04 - Agents of Ohio humane society.

The Ohio humane society may appoint agents, in any county where no active county humane society exists under section 1717.05 of the Revised Code, to represent it and to receive and account for all funds coming to it from fines or otherwise, and may also appoint agents at large to prosecute its work throughout the state. Such agents may arrest any person found violating any law for the protection of persons or animals, or the prevention of cruelty thereto. Upon making such arrest the agent forthwith shall convey the person arrested before some court or magistrate having jurisdiction of the offense, and there make complaint against him.

Such agents shall not make such arrests within a municipal corporation unless their appointment has been approved by the mayor of the municipal corporation, or within a county beyond the limits of a municipal corporation unless their appointment has been approved by the probate judge of the county. Such mayor or probate judge shall keep a record of such appointments.

Effective Date: 10-01-1953



Section 1717.05 - County humane societies.

A society for the prevention of acts of cruelty to animals may be organized in any county by the association of not less than seven persons.

The members of such society, at a meeting called for the purpose, shall elect not less than three of their members as its board of directors, and such directors shall continue in office until their successors are duly chosen.

The secretary or clerk of such meeting shall make a true record of the proceedings thereat and certify and forward such record to the secretary of state, who shall record it. Such record shall contain the name by which the association is to be known, and from and after its filing with the secretary of state the board of directors and the associates, and their successors, shall have the powers, privileges, and immunities incident to incorporated companies. A copy of such record, certified by the secretary of state, shall be taken in all courts and places in this state as evidence that such society is a duly organized and incorporated body.

Such society may elect such officers, and make such rules, regulations, and bylaws, as are deemed expedient by its members for its own government and the proper management of its affairs.

Effective Date: 10-01-1953



Section 1717.06 - Agents of county humane society.

A county humane society organized under section 1717.05 of the Revised Code may appoint agents, who are residents of the county or municipal corporation for which the appointment is made, for the purpose of prosecuting any person guilty of an act of cruelty to persons or animals. Such agents may arrest any person found violating this chapter or any other law for protecting persons or animals or preventing acts of cruelty thereto. Upon making an arrest the agent forthwith shall convey the person arrested before some court or magistrate having jurisdiction of the offense, and there make complaint against the person on oath or affirmation of the offense.

All appointments of agents under this section shall be approved by the mayor of the municipal corporation for which they are made. If the society exists outside a municipal corporation, such appointments shall be approved by the probate judge of the county for which they are made. The mayor or probate judge shall keep a record of such appointments.

In order to qualify for appointment as a humane agent under this section, a person first shall successfully complete a minimum of twenty hours of training on issues relating to the investigation and prosecution of cruelty to and neglect of animals. The training shall comply with rules recommended by the peace officer training commission under section 109.73 of the Revised Code and shall include, without limitation, instruction regarding animal husbandry practices as described in division (A)(12) of that section. A person who has been appointed as a humane agent under this section prior to the effective date of this amendment may continue to act as a humane agent for a period of time on and after the effective date of this amendment without completing the training. However, on or before December 31, 2004, a person who has been appointed as a humane agent under this section prior to the effective date of this amendment shall successfully complete the training described in this paragraph and submit proof of its successful completion to the appropriate appointing mayor or probate judge in order to continue to act as a humane agent after December 31, 2004.

An agent of a county humane society only has the specific authority granted to the agent under this section and section 1717.08 of the Revised Code.

Effective Date: 04-09-2003



Section 1717.07 - Salary of agents.

Upon the approval by the mayor of a municipal corporation of the appointment of an agent under section 1717.06 of the Revised Code, the legislative authority of such municipal corporation shall pay monthly to such agent, from the general revenue fund of the municipal corporation, such salary as the legislative authority deems just and reasonable. Upon the approval by the probate judge of a county of such an appointment, the board of county commissioners of such county shall pay monthly to such agent, from the general revenue fund of the county, such salary as the board deems just and reasonable. Such board and such legislative authority may agree upon the amount each is to pay such agent monthly. The salary to be paid monthly to such agent by the legislative authority of a village shall be not less than five dollars; the legislative authority of a city, not less than twenty dollars; and by the board of county commissioners of a county, not less than twenty-five dollars. Not more than one such agent in each county shall receive remuneration from the board under this section.

Effective Date: 10-01-1953



Section 1717.08 - Police powers of officers, agents, and members.

An officer, agent, or member of the Ohio humane society or of a county humane society may interfere to prevent the perpetration of any act of cruelty to animals in his presence, may use such force as is necessary to prevent it, and to that end may summon to his aid any bystanders.

Effective Date: 10-01-1953



Section 1717.09 - Member may require police to act.

A member of the Ohio humane society or of a county humane society may require the sheriff of any county, the constable of any township, the marshal or a policeman of any municipal corporation, or any agent of such a society, to arrest any person found violating the laws in relation to cruelty to persons or animals, and to take possession of any animal cruelly treated in their respective counties or municipal corporations, and deliver such animals to the proper officers of the society.

Effective Date: 10-01-1953



Section 1717.10 - Fees.

For all services rendered in carrying out sections 1717.01 to 1717.14, inclusive, of the Revised Code, a sheriff, constable, marshal, or policeman shall be paid such fees as he is allowed for like services in other cases. Such fees must be charged as costs, and reimbursed to the humane society by the person convicted.

Effective Date: 10-01-1953



Section 1717.11 - Liability to owner in damages.

A person guilty of cruelty to an animal which is the property of another shall be liable to the owner of the animal in damages, in addition to the penalties prescribed by law.

Effective Date: 10-01-1953



Section 1717.12 - Conviction of agent no bar to action against employer.

The conviction of an agent or employee of cruelty to animals does not bar an action for cruelty to animals against his employer for allowing a state of facts to exist which will induce cruelty to animals on the part of such agent or employee.

Effective Date: 10-01-1953



Section 1717.13 - Any person may protect animal.

When, in order to protect any animal from neglect, it is necessary to take possession of it, any person may do so. When an animal is impounded or confined, and continues without necessary food, water, or proper attention for more than fifteen successive hours, any person may, as often as is necessary, enter any place in which the animal is impounded or confined and supply it with necessary food, water, and attention, so long as it remains there, or, if necessary, or convenient, he may remove such animal; and he shall not be liable to an action for such entry. In all cases the owner or custodian of such animal, if known to such person, immediately shall be notified by him of such action. If the owner or custodian is unknown to such person, and cannot with reasonable effort be ascertained by him, such animal shall be considered an estray and dealt with as such.

The necessary expenses for food and attention given to an animal under this section may be collected from the owner of such animal, and the animal shall not be exempt from levy and sale upon execution issued upon a judgment for such expenses.

Effective Date: 10-01-1953



Section 1717.14 - Protection of children.

When an officer or agent of the Ohio humane society or of a county humane society deems it for the best interest of a child, because of cruelty inflicted upon the child or because of the child's surroundings, that the child be removed from the possession and control of the parents or persons having charge of the child, the officer or agent shall comply with section 2151.421 of the Revised Code.

As used in this section "child" means any person under eighteen years of age.

Effective Date: 01-01-1974; 09-21-2006



Section 1717.15 - Board of county commissioners may make yearly appropriation.

The board of county commissioners may, at the end of each year, make a yearly appropriation to the county humane society from the general fund of the county of such funds as the board deems reasonable. Such funds are to supplement any gifts, funds received from the dog and kennel fund, and any other funds received by the society and are to be used to carry out the activities of the society.

Effective Date: 10-14-1963






Chapter 1719 - CHARITABLE TRUSTS

Section 1719.01 - Incorporation of charitable trusts.

When any person by deed or will grants or devises property and money, or either, to trustees in perpetuity, in trust, stipulating that the principal and income, or any part of the principal and income thereof, is to be used and applied by said trustees and their successors in office for educational, charitable, or benevolent purposes, to be conducted in this state, and when such deed or will provides that the trustees shall become a body corporate to hold and invest said property and money and to administer said trust, said trustees upon accepting said trust shall file with the secretary of state articles of incorporation as provided by section 1702.04 of the Revised Code, together with a certified copy of such deed or will, and thereupon said trustees and their successors in office shall become a corporation not for profit to administer said trust, and said trustees shall forthwith become the board of trustees of such corporation for such term as is prescribed by such deed or will or by the code of regulations of such corporation. The members of the board of trustees and their successors, during their respective terms of office, shall be the members of the corporation.

Effective Date: 10-11-1955



Section 1719.02 - Code of regulations.

A charitable trust incorporated as provided in section 1719.01 of the Revised Code shall adopt and maintain a code of regulations for its government, and for the administration of the trust, in conformity with the deed or will. Such regulations shall provide for the election or appointment of the trustees of said corporation and their successors, and for the terms of office of such trustees and their successors, so as to conform to such deed or will. If such deed or will contains no provision as to the manner of electing or appointing the trustees or as to their terms of office, they shall be elected or appointed in the manner and for the term provided by section 1702.04 and sections 1702.26 to 1702.29, inclusive, of the Revised Code or by the code of regulations adopted pursuant thereto.

Effective Date: 10-11-1955



Section 1719.03 - Officers.

The officers of a charitable trust incorporated as provided in section 1719.01 of the Revised Code, shall be a president, a vice-president, a treasurer and a secretary. The board may create other offices deemed necessary or designated by such deed or will.

Effective Date: 10-31-1967



Section 1719.04 - Subsequent grant or devise.

The board of trustees of a charitable trust incorporated as provided in section 1719.01 of the Revised Code, may accept any subsequent grant or devise of money in property made to it or to such corporation in perpetuity, in trust, the principal or income of which, or any part thereof as may be provided by such grant or devise, is to be used and applied for the purposes for which the original trust was established. In such case said money or property shall be invested and administered in accordance with the code of regulations of such corporation. A certified copy of the deed or will making such grant or devise shall be filed with the secretary of state to be placed with the articles of incorporation and other papers relating to such corporation which are on file in his office.

Effective Date: 10-01-1953



Section 1719.05 - Prosecuting attorney may enforce administration of trust - annual financial report.

The prosecuting attorney of the county in which a charitable trust incorporated as provided in section 1719.01 of the Revised Code has its general office may examine the accounts and records of such corporation, and may proceed by action in the proper courts to enforce the administration of the trust and the investment and application of its funds and property in accordance with the deed or will creating it.

A copy of the annual financial report of the corporation showing the condition of said trust shall be filed with the probate judge of said county each year.

Effective Date: 10-01-1953



Section 1719.06 - Incorporation of charitable trusts in certain special cases.

When, by his will, admitted to probate in this state or elsewhere, a decedent devises or bequeaths his property, or a portion thereof, for charitable uses within this state, or for the establishment and maintenance of an industrial or educational school or institution to be located within this state; when such will provides that the executor shall organize a corporation under the laws of this state to receive such property, to carry out the charitable purposes therein expressed, or to establish and maintain the institution or school therein provided for; and when such will further provides for the management of such corporation by a board of trustees or directors, consisting in part of officials of this state, of the county in which such charities are to be administered or such institution or school is to be located, or of any municipal corporation in such county, and of the member of congress for the district of which it forms a part, or of any of such officials, and names others to be associated with them, and provides for the appointment of successors to such persons named to act with such officials, such executor, or his successor, and the persons named in section 1719.07 of the Revised Code may constitute themselves a body corporate, with the general powers of benevolent corporations.

Effective Date: 10-01-1953



Section 1719.07 - Articles of incorporation.

The executor or executors, or his or their successors, of a will providing for a charitable trust as specified in section 1719.06 of the Revised Code shall associate with himself or themselves not more than two citizens and residents, other than the persons named in such will, of the county in which the charities are to be administered, or such institution or school located, and he or they and such associates shall execute, acknowledge, and file with the secretary of state articles of incorporation. After the probate of such a will, and if within six months of such probate he or they do not file such articles, then a minority of the officials for the time being named in such will may execute, acknowledge, and file them, and therein must set forth:

(A) A copy of the will to carry out whose provisions the corporation is organized;

(B) The name of the corporation, including the name of the testator unless the will otherwise provides;

(C) The location of such corporation.

Effective Date: 10-01-1953



Section 1719.08 - Members and directors.

The officials named in a will providing for a charitable trust as specified in section 1719.06 of the Revised Code, the other persons therein named, and, in case the articles are filed by the executor, the not more than two citizens and residents of the county in which the charities are to be administered or the institution or school located who execute and acknowledge them with such executor, shall, upon the filing of the articles, become the members and directors of the corporation. As the term of any such official expires, his successor, by virtue of his office, thereupon shall become one of the members and directors of such corporation.

Upon the death or resignation of any person named in such will as a director associated with such officials, his successor shall be appointed in the manner provided in such will if it makes provision therefor, or by the board of directors if it does not, and shall thereupon become a member and director of the corporation. Upon the death or resignation of either of the two citizens of the county, who have become directors by reason of joining in such articles of incorporation, his successor shall be chosen by the board and thereupon shall become a member and director of the corporation.

Effective Date: 10-01-1953



Section 1719.09 - Site of directors' meetings.

Until the estate is finally settled, the board of directors of a charitable trust incorporated as provided in sections 1719.06 to 1719.12, inclusive, of the Revised Code, may meet in the state of the domicile of the testator.

Effective Date: 10-01-1953



Section 1719.10 - Officers.

The officers of a charitable trust incorporated under sections 1719.06 to 1719.12, inclusive, of the Revised Code, shall consist of a president, a secretary, a treasurer, and such others as the board of directors deems necessary. The president shall be a member of such board.

Effective Date: 10-01-1953



Section 1719.11 - Constitution and bylaws.

The board of directors of a charitable trust incorporated under sections 1719.06 to 1719.12, inclusive, of the Revised Code, may adopt and change organic rules, regulations, and bylaws.

Effective Date: 10-01-1953



Section 1719.12 - Attorney general may enforce devise or bequest.

The attorney general in his official capacity may bring proceedings in any court of record to enforce a devise or bequest to which section 1719.06 of the Revised Code is applicable, to protect and carry out the purposes named in the will, without waiting for the organization of the corporation.

Effective Date: 10-01-1953



Section 1719.13 - Increasing or decreasing number of members, directors, or trustees - filling vacancies.

Any corporation organized under sections 1719.06 to 1719.12 of the Revised Code may increase or decrease the number of its members, directors, or trustees originally provided for, except that the number shall not be less than three. Any increase or decrease so made shall be authorized by a majority vote of the members present at a meeting called according to the regulations and bylaws of the corporation. No decrease shall take effect until the expiration of the term of a member, director, or trustee serving at the time the decrease is authorized.

After an increase has been authorized, the board of directors or trustees of the corporation, by a majority vote of the members present, shall elect the additional members, directors, or trustees so authorized. When additional directors or trustees are so elected, their terms shall be fixed by the board, and at the expiration of each of the terms of such directors or trustees, their respective successors shall be elected for terms fixed by the board or determined in accordance with the regulations and bylaws of the corporation. A director or trustee shall hold office until his successor is duly elected and qualified.

If any director or trustee of such a corporation resigns or dies, the vacancy shall be filled by the board of directors or trustees for the unexpired term. Upon the death or resignation of any director or trustee elected for life or upon the expiration of the term of any of his successors provided in this section, the successor to the office shall be elected by a majority vote of the board of directors or trustees to serve for a term fixed by the board or determined in accordance with the regulations and bylaws of the corporation. If any such successor resigns or dies, the vacancy shall be filled by the board of directors or trustees for the unexpired term.

Effective Date: 04-10-1991



Section 1719.14 - Managing board of directors or trustees.

Whenever, by a will under which any corporation is organized under sections 1719.01 to 1719.13 of the Revised Code, it is provided that the corporation shall be managed by a board of directors or trustees consisting in whole or in part of public officials of any kind, including municipal, county, state, or federal officials, judges, representatives, or senators, and when such testamentary provision for management, either expressly or by fair inference from the will, is subject to the condition that it is consistent with law and practicable, then if and when such manner or form of management is found to be inconsistent with law or impracticable, and the board of directors or trustees of such institution determines by resolution that it is impracticable for such public officials to act as directors or trustees of such corporation, the directors or trustees, by amendment to the articles of incorporation, may provide for the election by its director[s] or trustees of suitable persons to succeed such public officials as directors or trustees of such corporation fixed by the board, and the terms of directors or trustees thereafter elected to succeed the directors or trustees first appointed under this section shall be fixed by the board or determined in accordance with the regulations and bylaws of the corporation. The members of the board of directors or trustees shall be the members of the corporation.

Effective Date: 04-10-1991






Chapter 1721 - CEMETERY ASSOCIATIONS

Section 1721.01 - Acquisition, holding, and sale of exempt property by cemetery associations.

A company or association incorporated for cemetery purposes may appropriate or otherwise acquire, and may hold, not more than six hundred forty acres of land at any one location, which shall be exempt from execution, from being appropriated for any public purpose, except as otherwise provided in this section, and from taxation, if held exclusively for cemetery or burial purposes, and with no view to profit. A company or association of that nature may own land at multiple locations, and as many as six hundred forty acres owned at each location in accordance with this section are entitled to the exemptions specified in this section.

Lands of cemetery associations not containing graves or not containing graves that are in use as such on the date a written notice, as provided in this section, is served upon the officers of a cemetery, shall be subject to appropriation for highway or street purposes if an appropriation commences within four years of the serving of the notice. For such purposes said lands shall be subject to the exercise of the right of eminent domain by the municipal corporation in which such lands are located, by the board of county commissioners of the county in which such lands are located, or by the director of transportation under the same conditions and in the same manner as any private property; and, if any burial occurs within the area specifically designated in the written notice, the appropriating agency shall have the same powers with respect to such burial as are given to a board of township trustees by section 517.21 of the Revised Code and shall pay any costs resulting from the exercise of these powers. This section shall not be construed as authorizing an appropriating agency to exercise the powers specified by section 517.21 of the Revised Code in any part of a cemetery other than the area specifically designated in the written notice.

The appropriating agency shall serve upon the officers or agents having control of a cemetery a written notice that a specifically designated area of the cemetery may be needed for highway purposes. No such notice may be served more than once.

Such appropriation proceedings shall be made in the manner provided for in sections 163.01 to 163.22 of the Revised Code or, if by the director of transportation, as otherwise provided by law.

The board of trustees of such company or association, whenever in its opinion any portion of such lands is unsuitable for burial purposes, may sell and convey by deed in fee simple, in such manner, and upon such terms, as are provided by resolution of such board, any such portion of said lands, and apply the proceeds thereof to the general purposes of the company or association; but on such sale being made, the lands so sold shall be returned by the board to the auditor of the proper county and placed by that auditor upon the grand duplicate for taxation.

Such company or association may also take, set aside, or hold any personal property received by it from any source for cemetery purposes; and if such company or association is incorporated not for profit, all personal property, including the income therefrom, owned or held by it, or for its use, for cemetery purposes and with no view to profit, shall be exempt from execution, from being appropriated for any public purpose, and from taxation, and no tax shall be assessed upon any personal property or the income therefrom expressly exempted under this section.

This chapter does not authorize the exemption of real property used for a funeral home or any other activity not permitted to be conducted by a cemetery association exempt from taxation under section 501(c)(13) of the "Internal Revenue Code of 1954," 26 U.S.C.A. 501, or any successor provision.

All exemptions from taxation provided for in this section shall be in addition to such other exemptions from taxation as a company or association incorporated for cemetery purposes, or its real or personal property, has under any other provisions of the Revised Code.

Effective Date: 10-20-1999



Section 1721.02 - Appropriation of land for cemetery purposes.

If it is necessary for a cemetery company or association, for cemetery purposes, to acquire lands by appropriation, such proceedings shall be taken therefor as are provided for in sections 163.01 to 163.22, inclusive, of the Revised Code. No lands shall be appropriated until the probate court or court of common pleas is satisfied that suitable premises cannot be obtained by contract upon reasonable terms, and no lands shall be appropriated upon which there is a dwelling house, farm building, orchard, nursery, valuable mineral spring or other medicinal spring, or well actually yielding oil or salt water, unless such lands adjoin a cemetery already in use on the same or opposite side of a public highway.

Effective Date: 01-01-1966



Section 1721.03 - Proximity to dwellings.

Land shall not be appropriated, nor shall a cemetery be located, by an association incorporated for cemetery purposes or by a benevolent or religious society, within one hundred yards of a dwelling house, unless the owner of such dwelling house gives his consent, or unless the entire tract appropriated is a necessary addition to or enlargement of a cemetery already in use. The limit shall not be less than one hundred yards when it is sought to appropriate for cemetery purposes property adjoining a cemetery already in use, when such dwelling house was erected subsequent to the laying out and establishing of such cemetery. When a cemetery lies within or adjoins a municipal corporation the association or corporation owning such cemetery, without such consent, may appropriate property within one hundred feet, or the width of a street or alley, of any dwelling house.

The addition of any land across a street or public road is an enlargement of an existing cemetery for the purposes of this section.

Effective Date: 10-01-1953



Section 1721.04 - Associations prohibited from appropriation.

Sections 1721.02 and 1721.03 of the Revised Code do not apply to a corporation or cemetery association owning a cemetery smaller than four acres and situated within one mile of the corporate limits of a municipal corporation.

Effective Date: 10-01-1953



Section 1721.05 - Land for entrance.

When in the judgment of the officers of a cemetery association it is necessary to secure additional land for the purpose of making an entrance to its ground, or to improve an entrance already made, the officers may apply to the board of county commissioners of the county in which the cemetery is located for the appointment of appraisers. Upon such application being made, such board shall proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 1721.06 - Use of income - debt restrictions.

After paying for its land, a cemetery company or association shall apply all its receipts and income, whether from sale of lots, from donations, or otherwise, exclusively to laying out, preserving, protecting, and embellishing the cemetery and avenues within it or leading to it, to the erection of buildings necessary or appropriate for cemetery purposes, and to paying the necessary expenses of the cemetery company or association. No debts shall be incurred by the cemetery company or association except for purchasing, laying out, inclosing, and embellishing the ground, buildings necessary or appropriate for cemetery purposes, and avenues, for which purposes it may contract debts to be paid out of future receipts. For purposes of this section, buildings appropriate for cemetery purposes include, but are not limited to, buildings for crematory facilities, funeral homes, and other buildings intended to produce income for the cemetery company or association.

No part of the funds of a cemetery company or association, or of the proceeds of land sold by it, shall ever be divided among its stockholders or lot owners, and all its funds shall be used exclusively for the purposes of the company or association as specified in this section, or invested in a fund the income of which shall be so used and appropriated.

Effective Date: 10-20-1999



Section 1721.07 - Sale of lots.

A cemetery company or association may adopt rules for disposing of and conveying burial lots; but any person not already the owner of a lot in the cemetery may purchase any unsold lot in it, and have such lot conveyed to him by the company or association upon tender of the usual price asked by it for such lots.

Burial lots sold by a cemetery company or association shall be used for the sole purpose of interments, shall be subject to the rules prescribed by the company or association, and shall be exempt from taxation, execution, attachment, or any other claim, lien, or process if used exclusively for burial purposes and with no view to profit.

Effective Date: 10-01-1953



Section 1721.071 - Rules governing product of fetal death.

(A) As used in this section and section 1721.072 of the Revised Code, "fetal death" has the same meaning as in section 3705.01 of the Revised Code.

(B) A cemetery company or association may prescribe rules for the burial, re-interment, or disinterment of the product of a fetal death.

(C) With regard to the product of a fetal death, on the request of the mother and in compliance with cemetery company or association rules, a cemetery company or association shall inter the product of the fetal death in accordance with one of the following:

(1) In a single grave within the cemetery that contains, or will contain, the remains of a parent, sibling, or grandparent;

(2) In another location of the cemetery, including a separate burial ground for infants, on a temporary or permanent basis.

Effective Date: 2008 SB175 09-12-2008



Section 1721.072 - Reinterment or disinterment of product of fetal death.

(A) Subject to division (B) of this section, re-interment or disinterment of the product of a fetal death buried in accordance with division (C)(2) of section 1721.071 of the Revised Code is not subject to section 517.24 of the Revised Code if one or both surviving parents provide written consent for the re-interment or disinterment to the cemetery and comply with any rules adopted under division (B) of section 1721.071 of the Revised Code.

(B) If two surviving parents are indicated on the cemetery's burial documents for the product of a fetal death buried in accordance with division (C)(2) of section 1721.071 of the Revised Code and only one has given consent under division (A) of this section, prior to re-interment or disinterment, the cemetery promptly shall give notice of the consent to the parent who did not give consent. The notice shall be sent by registered mail, return receipt requested, to the parent's last known address and contain a statement that the re-interment or disinterment will occur if the cemetery does not receive written objection within thirty days from the date the notice is sent. That parent may object to the re-interment or disinterment by giving notice to the cemetery by registered mail, return receipt requested, not later than thirty days after the cemetery's notice is sent. If the cemetery receives timely notice of the objection, the re-interment or disinterment is subject to section 517.24 of the Revised Code.

(C) A cemetery shall re-inter or disinter the product of a fetal death if both surviving parents provide written consent for the re-interment or disinterment or if one parent consents and the cemetery does not receive timely notice of an objection under division (B) of this section.

Effective Date: 2008 SB175 09-12-2008



Section 1721.08 - Sale of land for public monument.

Any cemetery association organized under the laws of this state may sell and convey by deed in fee simple to a corporation organized not for profit under the laws of this state for the purpose of erecting and maintaining a public monument or memorial to any distinguished deceased person, such portion of the real estate of the association as is selected and agreed upon between it and such corporation, which is not used by the association, and which has not been disposed of by it for burial purposes. Such sale shall be at a price payable in a manner and on terms agreed upon between the association and such corporation. The land sold and conveyed shall thereafter be exclusively owned, held, and controlled, by the corporation purchasing it for the interment of such a deceased person, and for the erection and maintenance thereon of such monument or memorial, and for no other purpose.

Lands so sold and conveyed, so long as they are held and used for the purposes designated in this section, shall not be mortgaged, nor be subject to sale for debts.

Effective Date: 10-01-1953



Section 1721.09 - Plat and use of grounds.

Every cemetery company or association shall cause a plat of its grounds and of the lots laid out by it to be made and to be recorded or filed in the office of the county recorder of the county in which they are situated, numbering the lots by regular consecutive numbers. It may inclose, improve, and adorn the grounds and avenues, erect buildings for its use, prescribe rules for inclosing and adorning lots and for erecting monuments in the cemetery, and prohibit any use, division, improvement, or adornment of a lot. An annual exhibit shall be made of the affairs of the company or association.

Effective Date: 10-01-1953



Section 1721.10 - Exemptions of burial grounds.

Lands appropriated and set apart as burial grounds, either for public or for private use, and recorded or filed as such in the office of the county recorder of the county where they are situated, and any burial ground that has been used as such for fifteen years are exempt from sale on execution on a judgment, taxation, dower, and compulsory partition; but land appropriated and set apart as a private burial ground is not so exempt if it exceeds in value the sum of fifty dollars.

Effective Date: 10-01-1953



Section 1721.11 - Acting as soldiers' monumental association.

A cemetery company or association may act either as a soldiers' monumental association or as a cemetery association, and, as it elects, may take charge of the management of cemetery grounds, or monuments especially erected in honor of soldiers or seamen who have died in the service of the state or of the United States or both.

Effective Date: 10-01-1953



Section 1721.12 - Acceptance and execution of certain trusts.

Every cemetery company or association may take, hold, possess, use, enjoy, and occupy such property of any kind as is given, granted, or devised to it for the purpose of building, repairing, maintaining, adorning, and beautifying fences, graves, vaults, mausoleums, monuments, walks, cemetery lots, drives, or avenues in its cemeteries, and may appropriate such property, or the proceeds thereof, to any of such purposes according to the terms of the trust for which it was given, granted, or devised.

Effective Date: 10-01-1953



Section 1721.13 - Incorporation when holding land within a village.

Any association of persons who are acting as a cemetery association, who have purchased and improved lands for cemetery purposes by subscriptions of lot holders and the sale of lots, and who are acting through a board of trustees chosen by members of the association may, when the lands thus occupied have been brought or held within the corporate limits of a village subsequently to the time of their purchase and improvement, become incorporated for cemetery purposes, as though the lands held by the association were outside such corporate limits.

Any association incorporated under this section as the successor of such an original association may, with the concurrence of the original association, take possession of, hold, and use, for cemetery purposes, all the property belonging to and held by the original association for such purposes.

All rights of lot owners in the cemetery grounds of the original association are valid without reference to the form of conveyance issued to them by the trustees of the original association, and shall be reserved and assured to such lot owners upon an incorporation under this section.

Effective Date: 10-01-1953



Section 1721.14 - Cemetery policemen.

The trustees, directors, or other officers of a cemetery company or association, whether it is incorporated or unincorporated, and a board of township trustees having charge of township cemeteries, may appoint day and night watchmen for their grounds. All such watchmen, and all superintendents, gardeners, and agents of such company or association or of such board, who are stationed on the cemetery grounds may take and subscribe, before any judge of a county court or judge of a municipal court having jurisdiction in the township where the grounds are situated, an oath of office similar to the oath required by law of constables. Upon taking such oath, such watchmen, superintendents, gardeners, or agents shall have, within and adjacent to the cemetery grounds, all the powers of police officers.

Effective Date: 01-10-1961



Section 1721.15 - Sale of grounds by certain associations.

The trustees of a cemetery association whose cemetery is within the limits of a municipal corporation which by ordinance has prohibited interments in such municipal corporations, whose cemetery is abandoned as a place for the burial of the dead, or which is involved in debt it is unable to pay, may apply, by petition to the court of common pleas of the county in which such cemetery is located, for the sale of the whole or a portion of its grounds, and said court may order such sale. The money derived from such sale shall be applied, under the direction of such court, to the costs of the removal from such grounds and reinterment elsewhere of the remains of the dead and to the payment of any debts of such association. Any surplus of such proceeds over such costs and debts must be invested upon interest, and the income therefrom applied to keeping in repair any unsold portion of the cemetery; if the entire premises are sold, any such surplus shall be divided pro rata among the owners of lots therein. The court shall set a time for the removal of the dead, after the confirmation of such sale.

Notice of the filing of such petition shall be given by publication for four consecutive weeks in some newspaper of general circulation in the county where it is filed, setting forth the object and prayer of the petition and that any person claiming an interest in the subject matter of such petition may appear and file an answer. On final hearing of the case, the court shall make such order or decree as will best secure the rights of the persons having an interest in such cemetery.

Effective Date: 10-01-1953



Section 1721.16 - Sinking fund.

A cemetery association may create a sinking fund, either out of surplus money on hand, or out of money which has been given to the association by will, deed, or otherwise.

The association may invest money appropriated to such sinking fund in bonds of the United States, of the state of Ohio, or of a city therein, or may loan such money upon first mortgage of real estate in this state worth double the loan or upon collateral consisting of any such securities which are of equal face value with the loan. It shall not loan such money to a member of the cemetery board.

All moneys thus appropriated to a sinking fund and interest earned thereon shall be held exclusively for the enlargement, improvement, repair, or adornment of cemetery grounds, or for constructing or keeping in repair buildings, monuments, or other structures which the association deems necessary or appropriate for cemetery grounds, and shall not be appropriated or used for any other purpose.

Effective Date: 10-01-1953



Section 1721.17 - Transfer from one association to another.

When, in the judgment of the trustees of any association of persons who are acting as a cemetery association, whether incorporated or unincorporated, and have purchased and improved land for cemetery purposes, the welfare of all concerned in the lands purchased and improved would be subserved by transferring such lands and improvements and other assets of such association to another association incorporated under the laws of this state for cemetery purposes, said trustees shall call a meeting of the association by giving notice of such meeting for two consecutive weeks in a newspaper of general circulation in the county in which said cemetery is located, specifying the place, time, and object of such meeting. A majority of the members of such association shall constitute a quorum. If by a majority vote of the members of such association the trustees are authorized to convey and transfer such lands and improvements and other assets to a corporation so organized for cemetery purposes and electing to accept such transfer, said trustees may execute a deed of conveyance and transfer of said lands, improvements, and other assets to said corporation. If the members of such association are its lot owners, and notice of such meeting has been given as provided by this section, not less than fifteen members shall constitute a quorum, and the conveyance and transfer of the lands, improvements, and other assets may be authorized by the vote of two thirds of the members present at the meeting.

After such transfer the corporation to which it was made shall carry out the objects for which the original association was formed and shall apply any moneys received by it from said original association in laying out, preserving, protecting, and embellishing said cemetery.

The rights of lot owners in the cemetery ground of the original association are not affected by this section or by any action taken under it.

Effective Date: 10-01-1953



Section 1721.18 - Crematory associations and morgues.

Any company or association incorporated for the erection and maintenance of a crematory may exercise all the rights and powers conferred by sections 1721.01 to 1721.18, inclusive, of the Revised Code, subject to the conditions provided in such sections. No building shall be erected for such a purpose within two hundred yards of a dwelling house unless the owner of the dwelling house gives his consent. No person, company, association, or firm shall establish a morgue on a street upon which there are dwelling houses unless the owners or occupants of all dwelling houses within two hundred yards of the proposed morgue give their written consent thereto. This section does not apply to a crematory built, or a morgue established, as of April 3, 1900.

Effective Date: 10-01-1953



Section 1721.19 - Violation of bylaw, rule or regulation - detention or arrest.

(A) No person shall violate a bylaw, rule, or regulation adopted by the trustees, directors, or other officers of a cemetery company or association, or by a board of township trustees having charge of township cemeteries, with reference to the protection, good order, and preservation of cemeteries, and the trees, shrubbery, structures, and adornments therein.

(B)

(1) A watchperson, superintendent, gardener, or agent of a cemetery company or association who has probable cause to believe that a person has violated division (A) of this section may detain the person in a reasonable manner and for a reasonable length of time within the property of the cemetery company or association for the purpose of recovering any property involved in the violation, causing an arrest to be made by a peace officer, or obtaining a warrant of arrest.

(2) A watchperson, superintendent, gardener, or agent acting under division (B)(1) of this section shall not search the person detained, search or seize any property belonging to the person detained without the person's consent, or use undue restraint upon the person detained.

(3) Any peace officer, as defined in section 2935.01 of the Revised Code, may arrest without a warrant any person who the officer has probable cause to believe has committed any act in violation of division (A) of this section that also is a violation of law and shall make the arrest within a reasonable time after the commission of the act in violation of division (A) of this section.

Effective Date: 03-23-2000



Section 1721.20 - Charge for delivery or installation of burial vault.

No person, partnership, association, or corporation or officers, agents or employees thereof, shall directly or indirectly make or collect any charge pertaining to the delivery or installation of a burial receptacle in a cemetery for human remains, except when such charge is for service actually performed, or expense actually incurred in aid of said installation.

Charges under this exception shall be equal for similar services in the same cemetery.

Effective Date: 10-29-1953



Section 1721.21 - Establishment of endowment care trust.

(A) As used in this section:

(1) "Person" means any corporation, company, partnership, individual, or other entity owning or operating a cemetery for the disposition of human remains.

(2) "Cemetery" means any one or a combination of more than one of the following:

(a) A burial ground for earth interments;

(b) A mausoleum for crypt entombments;

(c) A columbarium for the deposit of cremated remains;

(d) A scattering ground for the spreading of cremated remains.

(3) "Interment" means the disposition of human remains by earth burial, entombment, or inurnment.

(4) "Burial right" means the right of earth interment.

(5) "Entombment right" means the right of entombment in a mausoleum.

(6) "Columbarium right" means the right of inurnment in a columbarium for cremated remains.

(B) No person shall operate or continue to operate any cemetery in this state unless an endowment care trust is established and maintained as required by this section.

(C) Any person desiring to operate any cemetery that is organized or developed after July 1, 1970, before offering to sell or selling any burial lot, burial right, entombment right, or columbarium right in that cemetery, shall first establish an endowment care trust, segregated from other assets, and place in that fund a minimum of fifty thousand dollars in cash or in bonds of the United States, this state, or any county or municipal corporation of this state.

Whenever any person described in this division has placed another fifty thousand dollars in the endowment care trust out of gross sales proceeds, in addition to the deposit required by this division, that person, after submitting proof of this fact to the trustees of the endowment care trust, may be paid a distribution in the sum of fifty thousand dollars from the endowment care trust.

(D) Any person desiring to operate or to continue to operate any cemetery after July 1, 1970, shall place into the endowment care trust as required by this section not less than ten per cent of the gross sales proceeds received from the sale of any burial lot, burial right, entombment right, or columbarium right. This percentage shall be placed in the endowment care trust no later than thirty days following the month in which the entire gross sales are received.

(E) The trustees of the endowment care trust shall consist of at least three individuals who have been residents of the county in which the cemetery is located for at least one year, or a trust company licensed under Chapter 1111. of the Revised Code or a national bank or federal savings association that has securities pledged in accordance with section 1111.04 of the Revised Code. If the trustees are not a financial institution or trust company, the trustees shall be bonded by a corporate surety or fidelity bond in an aggregate amount of not less than one hundred per cent of the funds held by the trustees. The trustees or their agent shall, on a continuous basis, keep exact records as to the amount of funds under any joint account or trust instrument being held for the individual beneficiaries showing the amount paid, the amount deposited and invested, and accruals and income.

The funds of the endowment care trust shall be held and invested in the manner in which trust funds are permitted to be held and invested pursuant to sections 2109.37 and 2109.371 of the Revised Code.

(F) Any person offering to sell or selling any burial lot, burial right, entombment right, or columbarium right shall give to the purchaser of the lot or right, at the time of sale, a written agreement that identifies and unconditionally guarantees to the purchaser the specific location of the lot or the specific location to which the right applies.

(G) No person shall open or close any grave, crypt, or niche for the interment of human remains in a cemetery without the permission of the cemetery association or other entity having control and management of the cemetery.

(H) Except as provided in division (G) of this section, this section does not apply to a family cemetery as defined in section 4767.02 of the Revised Code, to any cemetery that is owned and operated entirely and exclusively by churches, religious societies, established fraternal organizations, municipal corporations, or other political subdivisions of the state, or to a national cemetery.

(I) The dividend and interest income from the endowment care trust shall be used only for the cost and expenses incurred to establish, manage, and administer the trust and for the maintenance, supervision, improvement, and preservation of the grounds, lots, buildings, equipment, statuary, and other real and personal property of the cemetery.

(J)

(1) Annual reports of all the assets and investments of the endowment care trust shall be prepared and maintained, and shall be available for inspection at reasonable times by any owner of interment rights in the cemetery.

(2) Every cemetery required to establish and maintain an endowment care trust shall file an affidavit annually with the division of real estate of the department of commerce, in a form prescribed by the division, certifying under oath each of the following:

(a) That the cemetery has deposited, at the time specified in division (D) of this section, the amounts required by that division in the cemetery's endowment care trust;

(b) That only dividend and interest income have been paid from the endowment care trust, and the cemetery used the amounts withdrawn only for the purposes specified in division (I) of this section;

(c) That all principal and capital gains have remained in the endowment care trust;

(d) That the endowment care trust has not been used to collateralize or guarantee loans and has not otherwise been subjected to any consensual lien;

(e) That the endowment care trust is invested in compliance with the investing standards set forth in sections 2109.37 and 2109.371 of the Revised Code.

Effective Date: 09-22-2000



Section 1721.211 - Preneed cemetery merchandise and services contract.

(A) As used in this section, "preneed cemetery merchandise and services contract" means a written agreement, contract, or series of contracts to sell or otherwise provide an outer burial container, monument, marker, urn, other type of merchandise customarily sold by cemeteries, or opening and closing services to be used or provided in connection with the final disposition of a dead human body, where payment for the container, monument, marker, urn, other type of merchandise customarily sold by cemeteries, or opening and closing services is made either outright or on an installment basis, prior to the death of the person so purchasing or for whom so purchased. "Preneed cemetery merchandise and services contract" does not include any preneed funeral contract or any agreement, contract, or series of contracts pertaining to the sale of any burial lot, burial or interment right, entombment right, or columbarium right with respect to which an endowment care trust is established or is exempt from establishment pursuant to section 1721.21 of the Revised Code.

(B) Subject to the limitations and restrictions contained in Chapters 1101. to 1127. of the Revised Code, a trust company licensed under Chapter 1111. of the Revised Code or a national bank or federal savings association that pledges securities in accordance with section 1111.04 of the Revised Code or the individuals described in division (C)(2) of this section have the power as trustee to receive and to hold and invest in accordance with sections 2109.37 and 2109.371 of the Revised Code moneys under a preneed cemetery merchandise and services contract.

(C)

(1) The greater of one hundred ten per cent of the seller's actual cost or thirty per cent of the seller's retail price of the merchandise and seventy per cent of the seller's retail price of the services to be provided under a preneed cemetery merchandise and services contract shall remain intact as a fund until the death of the person for whose benefit the contract is made or the merchandise is delivered as set forth in division (K) of this section. However, any moneys held pursuant to this section shall be released upon demand of the person for whose benefit the contract was made or upon the demand of the seller for its share of the moneys held and earned interest if the contract has been canceled as set forth in division (G) of this section.

(2) The trustee of the fund described in division (C)(1) of this section shall be a trust company licensed under Chapter 1111. of the Revised Code or a national bank or federal savings association that pledges securities in accordance with section 1111.04 of the Revised Code or at least three individuals who have been residents of the county in which the seller is located for at least one year, each of whom shall be bonded by a corporate surety in an amount that is at least equal to the amount deposited in the fund of which those persons serve as trustee. Amounts in the fund shall be held and invested in the manner in which trust funds are permitted to be held and invested pursuant to sections 2109.37 and 2109.371 of the Revised Code.

(3) Every preneed cemetery and merchandise contract entered into on or after the effective date of this amendment shall include a provision in substantially the following form:

NOTICE: Under Ohio law, the person holding the right of disposition of the remains of the beneficiary of this contract pursuant to section 2108.70 or 2108.81 of the Revised Code will have the right to purchase cemetery merchandise and services inconsistent with the merchandise and services set forth in this contract. However, the beneficiary is encouraged to state his or her preferences as to the manner of final disposition in a declaration of the right of disposition pursuant to section 2108.72 of the Revised Code, including that the arrangements set forth in this contract shall be followed.

(D) Within thirty days after the last business day of the month in which the seller of cemetery merchandise or services receives final contractual payment under a preneed cemetery merchandise and services contract, the seller shall deliver the greater of one hundred ten per cent of the seller's actual cost or thirty per cent of the seller's retail price of the merchandise and seventy per cent of the seller's current retail price of the services as of the date of the contract to a trustee or to trustees as described in division (C)(2) of this section, and the moneys and accruals or income on the moneys shall be held in a fund and designated for the person for whose benefit the fund was established as a preneed cemetery merchandise and services contract fund.

(E) The moneys received from more than one preneed cemetery merchandise and services contract may, at the option of the persons for whose benefit the contracts are made, be placed in a common or pooled trust fund in this state under a single trust instrument. If three individuals are designated as the trustees as provided in division (C)(2) of this section, they shall be bonded by a corporate surety or fidelity bond in an aggregate amount of not less than one hundred per cent of the funds held by them as trustees. The trustees or their agent shall, on a continuous basis, keep exact records as to the amount of funds under a single trust instrument being held for the individual beneficiaries showing the amount paid, the amount deposited and invested, and accruals and income.

(F)

(1) Except as provided in division (F)(2) of this section, the seller of merchandise or services under a preneed cemetery merchandise and services contract shall annually submit to the division of real estate of the department of commerce an affidavit in a form prescribed by the division, sworn under oath, specifying each of the following:

(a) That, within the time specified in division (D) of this section, the amounts required by that division were deposited in an appropriate fund;

(b) That the fund has not been used to collateralize or guarantee loans and has not otherwise been subjected to any consensual lien;

(c) That the fund is invested in compliance with the investing standards set forth in sections 2109.37 and 2109.371 of the Revised Code;

(d) That no moneys have been removed from the fund, except as provided for in this section.

(2) A licensed funeral director who sells preneed funeral contracts and who also sells merchandise or services under a preneed cemetery merchandise and services contract shall be deemed to have met the requirement in division (F)(1) of this section by submitting the annual preneed cemetery merchandise and services contract affidavit to the board of embalmers and funeral directors along with or as part of the annual preneed funeral contract report required under divisions (I) and (J) of section 4717.31 of the Revised Code.

(G) This division is subject to division (I) of this section.

Any person upon initially entering into a preneed cemetery merchandise and services contract may, within seven days, cancel the contract and request and receive from the seller one hundred per cent of all payments made under the contract. After the expiration of the above period, any person who has entered into a preneed cemetery merchandise and services contract may, on not less than fifteen days' notice, cancel the contract and request and receive from the seller sixty per cent of the payments made under the contract which have been paid up to the time of cancellation; except that, if a preneed cemetery merchandise and services contract stipulates a firm or fixed or guaranteed price for the merchandise or services for future use at a time determined by the death of the person on behalf of whom payments are made, the person who has entered into the contract may, if the merchandise has not been delivered or the services have not been performed as set forth in division (K) or (L) of this section, on not less than fifteen days' notice, cancel the contract and receive from the seller sixty per cent of the principal paid pursuant to the contract and not less than eighty per cent of any interest paid, up to the time of cancellation, and not less than eighty per cent of any accrual or income earned while the moneys have been held pursuant to divisions (C) and (D) of this section, up to the time of cancellation. Upon cancellation, after the moneys have been distributed to the beneficiary pursuant to this division, all remaining moneys being held pursuant to divisions (C) and (D) of this section shall be paid to the seller. If more than one person enters into the contract, all of those persons must request cancellation for it to be effective under this division. In such a case, the seller shall refund to each person only those moneys that each person has paid under the contract.

(H) Upon receipt of a certified copy of the certificate of death or evidence of delivery of the merchandise or performance of the services pursuant to division (K) or (L) of this section, the trustee described in division (C)(2) of this section or its agent, shall forthwith pay the fund and accumulated interest, if any, to the person entitled to them under the preneed cemetery merchandise and services contract. The payment of the fund and accumulated interest pursuant to this section, either to a seller or person making the payments, shall relieve the trustee of any further liability on the fund or accumulated interest.

(I) Notwithstanding any other provision of this section, any preneed cemetery merchandise and services contract may specify that it is irrevocable. All irrevocable preneed cemetery merchandise and services contracts shall include a clear and conspicuous disclosure of irrevocability in the contract and any person entering into an irrevocable preneed cemetery merchandise and services contract shall sign a separate acknowledgment of the person's waiver of the right to revoke. If a contract satisfies the requirements of this division, division (G) of this section does not apply to that contract.

(J) Any preneed cemetery merchandise and services contract that involves the payment of money shall be in writing and in compliance with the laws and rules of this state.

(K) For purposes of this section, the seller is considered to have delivered merchandise pursuant to a preneed cemetery merchandise and services contract when either of the following occur:

(1) The seller makes actual delivery of the merchandise to the beneficiary, or the seller pays for the merchandise and identifies it as being stored for the benefit of the beneficiary at a manufacturer's warehouse.

(2) The seller receives delivery of the merchandise on behalf of the beneficiary, and all of the following occur:

(a) The merchandise is permanently affixed to or stored upon the real property of a cemetery located in this state.

(b) The seller notifies the beneficiary of receipt of the merchandise and identifies the specific location of the merchandise.

(c) The seller at the time of the beneficiary's final payment provides the beneficiary with evidence of ownership in the beneficiary's name showing the merchandise to be free and clear of any liens or other encumbrances.

(L) For purposes of this section, a seller is considered to have performed services pursuant to a preneed cemetery merchandise and services contract when the beneficiary's next of kin signs a written statement that the services have been performed or, if no next of kin of the beneficiary can be located through reasonable diligence, when the owner or other person responsible for the operation of the cemetery signs a statement of that nature.

(M) Notwithstanding any other provision of this chapter, any trust may be charged a trustee's fee, which is to be deducted from the earned income or accruals on that trust. The fee shall not exceed the amount that is regularly or usually charged for similar services rendered by the trustee described in division (C)(2) of this section when serving as a trustee.

(N) The general assembly intends that this section be construed as a limitation upon the manner in which a person is permitted to accept moneys in prepayment for merchandise and services to be delivered or provided in the future, or merchandise and services to be used or provided in connection with the final disposition of human remains, to the end that at all times members of the public may have an opportunity to arrange and pay for merchandise and services for themselves and their families in advance of need while at the same time providing all possible safeguards whereunder the prepaid moneys cannot be dissipated, whether intentionally or not, so as to be available for the payment for merchandise and services and the providing of merchandise and services used or provided in connection with the final disposition of dead human bodies.

(O) This section does not apply to the seller or provider of merchandise or services under a preneed cemetery merchandise and services contract if the contract pertains to a cemetery that is owned and operated entirely and exclusively by an established and legally cognizable church or denomination that is exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1954," 26 U.S.C.A. 501, an established fraternal organization, or a municipal corporation or other political subdivision of the state, to a cemetery that is a national cemetery, or to a cemetery that is a family cemetery as defined in section 4767.02 of the Revised Code; provided that, on a voluntary basis, rules and other measures are adopted to safeguard and secure all moneys received under a preneed cemetery merchandise and services contract.

(P) This section does not prohibit persons other than cemetery corporations or associations from selling outer burial containers, monuments, markers, urns, or other types of merchandise customarily sold by cemeteries pursuant to a preneed cemetery merchandise and services contract; however all sellers of merchandise pursuant to a preneed cemetery merchandise and services contract shall comply with this section unless the seller is specifically exempt from this section.

(Q) Any contract for preneed services or merchandise entered into with a cemetery not registered under section 4767.03 of the Revised Code is voidable.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-22-2000; 10-12-2006



Section 1721.23 - Cancellation of contract for sale of mausoleum space.

(A) A contract for the sale of mausoleum space that is not ready for the entombment of human remains on the date of the contract shall stipulate that the buyer may cancel the contract if either of the following conditions apply:

(1) The construction of the mausoleum has not begun within the time period specified in the contract, which shall be not later than three years after the date of the contract;

(2) The certificate of use and occupancy has not been issued by the appropriate building official within the time period specified in the contract, which shall be not later than five years after the date of the contract.

(B) The contract shall state in bold print the options available to the purchaser, his executor, or administrator in the event that the purchaser or a member of his immediate family dies before completion of the mausoleum. The options shall include, but not be limited to, providing entombment in a temporary space.

(C) If a contract is canceled pursuant to division (A) of this section, the seller shall, within thirty days of cancellation, refund all moneys paid by the purchaser under the contract.

Effective Date: 01-01-1993



Section 1721.99 - Penalty.

(A) Whoever violates section 1721.19 of the Revised Code shall be fined not less than five nor more than fifty dollars.

(B) Whoever violates section 1721.20 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars.

(C) Whoever violates section 1721.21 or 1721.211 of the Revised Code shall be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

Effective Date: 07-04-1984






Chapter 1723 - APPROPRIATION OF PROPERTY BY CERTAIN CORPORATIONS

Section 1723.01 - Power to enter upon and appropriate land.

If a company is organized for the purpose of erecting or building dams across rivers or streams in this state to raise and maintain a head of water; for constructing and maintaining canals, locks, and raceways to regulate and carry such head of water to any plant or powerhouse where electricity is to be generated; for erecting and maintaining lines of poles on which to string wires or cables to carry and transmit electricity; for transporting natural or artificial gas, petroleum, coal or its derivatives, water, or electricity, through tubing, pipes, or conduits, or by means of wires, cables, or conduits; for storing, transporting, or transmitting water, natural or artificial gas, petroleum, or coal or its derivatives, or for generating and transmitting electricity; then such company may enter upon any private land to examine or survey lines for its tubing, pipes, conduits, poles, and wires, or to examine and survey for a reservoir, dams, canals, raceways, a plant, or a powerhouse, and to ascertain the number of acres overflowed by reason of the construction of such dams, and may appropriate so much of such land, or any right or interest therein, as is deemed necessary for the laying down or building of such tubing, conduits, pipes, dams, poles, wires, reservoir, plant, powerhouse, storage yards, wharves, bridges, workshops, receiving and delivery structures or facilities, pumping stations, and any other buildings, structures, appliances, or facilities necessary to the purposes of such companies, as well as the land overflowed, and for the erection of tanks and reservoirs for the storage of water for transportation and the erection of stations along such lines.

Effective Date: 10-01-1953



Section 1723.02 - Acquiring right to appropriate.

The appropriation referred to in section 1732.01 of the Revised Code shall be made in accordance with sections 163.01 to 163.22 of the Revised Code. So far as the rights of the public therein are concerned, the director of transportation or other state official having supervision or control as to state roads, the board of county commissioners as to county roads, the board of township trustees as to township roads, and the legislative authority of municipal corporation as to streets and alleys in their respective jurisdictions, may grant to such companies, subject to such regulations and restrictions as such public officials prescribe, the right to lay such tubing, pipes, conduits, poles, and wires therein. But the right to appropriate for any of the purposes specified in such section does not extend to the erection of any tank, station, reservoir, or building, or lands, therefor, or to more than one continuous pipe, conduit, or tubing, or lands therefor, in or through a municipal corporation, unless the legislative authority first consents thereto.

Effective Date: 09-28-1973



Section 1723.03 - Right to appropriate public way.

Sections 1723.01 and 1723.02 of the Revised Code do not confer power to appropriate any portion of, or confer any right in, any street, alley, highway, or other public way or land situated within any municipal corporation without such municipal corporation's consent.

Effective Date: 10-01-1953



Section 1723.04 - Reservoirs in certain places prohibited.

No reservoirs for the storage or transportation of water shall be constructed by any company described in section 1723.01 of the Revised Code, within the corporate limits of any municipal corporation or within any public park, and all excavations made by such company, except reservoirs for storage and transportation of water, shall be well filled, and kept well filled, by it.

Effective Date: 10-01-1953



Section 1723.05 - Functions of hydraulic company.

A company described in section 1723.01 of the Revised Code may transport, store, insure, and ship natural gas, petroleum, coal or its derivatives, or water, and may transport and store water for the purpose of furnishing it to engineers employed in developing for petroleum, or to engineers employed in the production and transportation of petroleum; and for such purpose such company may lay down, construct, and maintain the necessary pipes, tubing, tanks, machinery, and arrangements.

Effective Date: 10-01-1953



Section 1723.06 - Hydraulic company may hold necessary property.

A company described in section 1723.01 of the Revised Code may take, by purchase or otherwise, and hold such real and personal estate, and may erect or purchase the necessary buildings and machinery for carrying on the business, including all the necessary equipment and appendages of the business, such as tubing, pumps, tanks, telegraph apparatus, and engines, as may be necessary to transport oils, coal or its derivatives, or water through tubes and pipes.

Effective Date: 10-01-1953



Section 1723.07 - [Repealed].

Effective Date: 07-01-1989



Section 1723.08 - Hydraulic company as a common carrier.

With respect to the transporting by it of natural gas, petroleum, coal or its derivatives, water, and electricity, a company described in section 1723.01 of the Revised Code is a common carrier and is subject to the duties and liabilities of a common carrier under the laws of this state. A company described in section 1723.01 of the Revised Code includes any firm, partnership, voluntary association, joint-stock association, company, or corporation, wherever organized or incorporated, when engaged in the business of transporting petroleum through tubing, pipes, or conduits as a common carrier.

Effective Date: 06-30-1991






Chapter 1724 - COMMUNITY IMPROVEMENT CORPORATIONS

Section 1724.01 - Community improvement corporations.

(A) As used in this chapter:

(1) "Community improvement corporation" means an economic development corporation or a county land reutilization corporation.

(2) "Economic development corporation" means a corporation organized for the purposes described in division (B)(1) of this section.

(3) "County land reutilization corporation" means a corporation organized under section 1724.04 of the Revised Code for the purposes described in division (B)(2) of this section.

(B) A corporation not for profit may be organized in the manner provided in section 1702.04 of the Revised Code, and as provided in sections 1724.01 to 1724.09 of the Revised Code, for the purposes of:

(1) Advancing, encouraging, and promoting the industrial, economic, commercial, and civic development of a community or area; or

(2)

(a) Facilitating the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property within the county for whose benefit the corporation is being organized, but not limited to the purposes described in division (B)(2) of this section;

(b) Efficiently holding and managing vacant, abandoned, or tax-foreclosed real property pending its reclamation, rehabilitation, and reutilization;

(c) Assisting governmental entities and other nonprofit or for-profit persons to assemble, clear, and clear the title of property described in this division in a coordinated manner; or

(d) Promoting economic and housing development in the county or region.

Effective Date: 08-17-1961; 2008 SB353 04-07-2009



Section 1724.02 - Powers of corporation.

In furtherance of the purposes set forth in section 1724.01 of the Revised Code, a community improvement corporation shall have the following powers:

(A)

(1) To borrow money for any of the purposes of the community improvement corporation by means of loans, lines of credit, or any other financial instruments or securities, including the issuance of its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights, and privileges of every kind and nature or any part thereof or interest therein; and

(2) If the community improvement corporation is a county land reutilization corporation, the corporation may request, by resolution:

(a) That the board of county commissioners of the county served by the corporation pledge a specifically identified source or sources of revenue pursuant to division (C) of section 307.78 of the Revised Code as security for such borrowing by the corporation; and

(b)

(i) If the land subject to reutilization is located within an unincorporated area of the county, that the board of county commissioners issue notes under section 307.082 of the Revised Code for the purpose of constructing public infrastructure improvements and take other actions as the board determines are in the interest of the county and are authorized under sections 5709.78 to 5709.81 of the Revised Code or bonds or notes under section 5709.81 of the Revised Code for the refunding purposes set forth in that section; or

(ii) If the land subject to reutilization is located within the corporate boundaries of a municipal corporation, that the municipal corporation issue bonds for the purpose of constructing public infrastructure improvements and take such other actions as the municipal corporation determines are in its interest and are authorized under sections 5709.40 to 5709.43 of the Revised Code.

(B) To make loans to any person, firm, partnership, corporation, joint stock company, association, or trust, and to establish and regulate the terms and conditions with respect to any such loans; provided that an economic development corporation shall not approve any application for a loan unless and until the person applying for said loan shows that the person has applied for the loan through ordinary banking or commercial channels and that the loan has been refused by at least one bank or other financial institution. Nothing in this division shall preclude a county land reutilization corporation from making revolving loans to community development corporations, private entities, or any person for the purposes contained in the corporation's plan under section 1724.10 of the Revised Code.

(C) To purchase, receive, hold, manage, lease, lease-purchase, or otherwise acquire and to sell, convey, transfer, lease, sublease, or otherwise dispose of real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including but not restricted to, any real or personal property acquired by the community improvement corporation from time to time in the satisfaction of debts or enforcement of obligations, and to enter into contracts with third parties, including the federal government, the state, any political subdivision, or any other entity. A county land reutilization corporation shall not acquire an interest in real property if such acquisition causes the percentage of unoccupied real property held by the corporation to become less than seventy-five per cent of all real property held by the corporation for reutilization, reclamation, or rehabilitation. For the purposes of this division, "unoccupied" has the same meaning as in section 323.65 of the Revised Code.

(D) To acquire the good will, business, rights, real and personal property, and other assets, or any part thereof, or interest therein, of any persons, firms, partnerships, corporations, joint stock companies, associations, or trusts, and to assume, undertake, or pay the obligations, debts, and liabilities of any such person, firm, partnership, corporation, joint stock company, association, or trust; to acquire, reclaim, manage, or contract for the management of improved or unimproved and underutilized real estate for the purpose of constructing industrial plants, other business establishments, or housing thereon, or causing the same to occur, for the purpose of assembling and enhancing utilization of the real estate, or for the purpose of disposing of such real estate to others in whole or in part for the construction of industrial plants, other business establishments, or housing; and to acquire, reclaim, manage, contract for the management of, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, sublease, or otherwise dispose of industrial plants, business establishments, or housing.

(E) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint stock company, association, or trust, and while the owner or holder thereof, to exercise all the rights, powers, and privileges of ownership, including the right to vote therein, provided that no tax revenue, if any, received by a community improvement corporation shall be used for such acquisition or subscription.

(F) To mortgage, pledge, or otherwise encumber any property acquired pursuant to the powers contained in divisions (C), (D), or (E) of this section.

(G) Nothing in this section shall limit the right of a community improvement corporation to become a member of or a stockholder in a corporation formed under Chapter 1726. of the Revised Code.

(H) To serve as an agent for grant applications and for the administration of grants, or to make applications as principal for grants for county land reutilization corporations.

(I) To exercise the powers enumerated under Chapter 5722. of the Revised Code on behalf of a county that organizes or contracts with a county land reutilization corporation.

(J) To engage in code enforcement and nuisance abatement, including, but not limited to, cutting grass and weeds, boarding up vacant or abandoned structures, and demolishing condemned structures on properties that are subject to a delinquent tax or assessment lien, or property for which a municipal corporation or township has contracted with a county land reutilization corporation to provide code enforcement or nuisance abatement assistance.

(K) To charge fees or exchange in-kind goods or services for services rendered to political subdivisions and other persons or entities for whom services are rendered.

(L) To employ and provide compensation for an executive director who shall manage the operations of a county land reutilization corporation and employ others for the benefit of the corporation as approved and funded by the board of directors. No employee of the corporation is or shall be deemed to be an employee of the political subdivision for whose benefit the corporation is organized solely because the employee is employed by the corporation;

(M) To purchase tax certificates at auction, negotiated sale, or from a third party who purchased and is a holder of one or more tax certificates issued pursuant to sections 5721.30 to 5721.43 of the Revised Code;

(N) To be assigned a mortgage on real property from a mortgagee in lieu of acquiring such real property subject to a mortgage.

(O) To do all acts and things necessary or convenient to carry out the purposes of section 1724.01 of the Revised Code and the powers especially created for a community improvement corporation in Chapter 1724. of the Revised Code, including, but not limited to, contracting with the federal government, the state or any political subdivision, and any other party, whether nonprofit or for-profit.

The powers enumerated in this chapter shall not be construed to limit the general powers of a community improvement corporation. The powers granted under this chapter are in addition to those powers granted by any other chapter of the Revised Code, but, as to a county land reutilization corporation, shall be used only for the purposes enumerated under division (B)(2) of section 1724.01 of the Revised Code.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-29-2003; 2008 SB353 04-07-2009



Section 1724.03 - Regulations for government of corporation - board of directors.

(A) After the articles of incorporation have been filed, and at the first meeting of the board of directors of a county land reutilization corporation, the board shall adopt regulations for the government of the corporation, the conduct of its affairs, and the management of its property, consistent with law and the articles. The content of the regulations shall be governed by section 1702.11 of the Revised Code to the extent not inconsistent with this chapter.

(B) The board of directors of a county land reutilization corporation shall be composed of five, seven, or nine members, including the county treasurer, at least two of the members of the board of county commissioners, one representative of the largest municipal corporation, based on the population according to the most recent federal decennial census, that is located in the county, one representative of a township with a population of at least ten thousand in the unincorporated area of the township according to the most recent federal decennial census, if at least two such townships exist in the county, and any remaining members selected by the treasurer and the county commissioners who are members of the corporation's board. At least one board member shall have private sector or nonprofit experience in rehabilitation or real estate acquisitions. A county treasurer and the county commissioners each may appoint a representative, as a director of the corporation, to act for the officer at any of the meetings of the corporation. Except as may otherwise be authorized by the regulations of the corporation, all members of the board of directors shall serve without compensation, but shall be reimbursed for actual and necessary expenses.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 11-01-1965; 2008 SB353 04-07-2009



Section 1724.04 - Articles of incorporation.

A county having a population of more than sixty thousand as of the most recent decennial census that elects under section 5722.02 of the Revised Code to adopt and implement the procedures set forth in sections 5722.02 to 5722.15 of the Revised Code may organize a county land reutilization corporation under this chapter and Chapter 1702. of the Revised Code for the purpose of exercising the powers granted to a county under Chapter 5722. of the Revised Code. The county treasurer of the county for the benefit of which the corporation is being organized shall be the incorporator of the county land reutilization corporation. The form of the articles of incorporation of the corporation shall be approved by resolution of the board of county commissioners of the county.

When the articles of incorporation of any community improvement corporation, or any amendment, amended articles, merger, or consolidation which provides for the creation of such a corporation, are deposited for filing and recording in the office of the secretary of state, the secretary of state shall submit them to the attorney general for examination. If such articles, amendment, amended articles, merger, or consolidation, are found by the attorney general to be in accordance with Chapter 1724. of the Revised Code, and not inconsistent with the constitution and laws of the United States and of this state, the attorney general shall endorse thereon the attorney general's approval and deliver them to the secretary of state, who shall file and record them pursuant to section 1702.07 of the Revised Code.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-17-1961; 2008 SB353 04-07-2009



Section 1724.05 - Annual report.

Each community improvement corporation shall prepare an annual financial report that conforms to rules prescribed by the auditor of state pursuant to section 117.20 of the Revised Code, that is prepared according to generally accepted accounting principles, and that is certified by the board of directors of the corporation or its treasurer or other chief fiscal officer to the best knowledge and belief of those persons certifying the report. The financial report shall be filed with the auditor of state within one hundred twenty days following the last day of the corporation's fiscal year, unless the auditor of state extends that deadline. The auditor of state may establish terms and conditions for granting any extension of that deadline. The financial report shall be published on the corporation's web site, or if the corporation does not have a web site, on the web site of the county in which the corporation is located.

Each community improvement corporation shall submit to audits by the auditor of state, the scope and frequency of which shall be in accordance with section 117.11 of the Revised Code as if the corporation were a public office subject to that section. However, a community improvement corporation may request in accordance with section 115.56 of the Revised Code, as if the corporation were a public office subject to that section, the performance of any of those audits by an independent certified public accountant or firm of certified public accountants.

The auditor of state is authorized to receive and file the annual financial reports required by this section and the reports of all audits performed in accordance with this section. The auditor of state shall analyze those annual financial reports and the reports of those audits to determine whether the activities of a community improvement corporation involved are in accordance with this chapter.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 03-12-2001; 2008 SB353 04-07-2009



Section 1724.06 - Failure to file annual financial report.

If any community improvement corporation fails to prepare an annual financial report as required by section 1724.05 of the Revised Code and to file that report with the auditor of state within ninety days of the time prescribed for that filing by that section, or if the auditor of state determines by applying the standards applicable to a public office under section 117.41 of the Revised Code that any community improvement corporation cannot be audited and declares it to be unauditable and the corporation fails to then prepare an annual financial report as required by section 1724.05 of the Revised Code and to file that report with the auditor of state within ninety days of the time that the auditor of state declared the corporation to be unauditable, the auditor of state shall certify that fact to the secretary of state. The secretary of state then shall cancel the articles of the community improvement corporation involved by filing and recording the certificate of the auditor of state or a true copy of it. All of the rights, privileges, and franchises conferred upon that community improvement corporation by those articles of incorporation then shall cease. The secretary of state shall immediately notify that community improvement corporation of the action taken. Reinstatement may be accomplished within two years after that cancellation upon proper filing of all delinquent annual financial reports to the satisfaction of the auditor of state and the filing of the auditor of state's certificate reflecting that satisfaction with the secretary of state, who shall be entitled to a fee of ten dollars for recording the certificate in the corporate records. That filing may be made by any officer, member, creditor, receiver, lessee, or sublessee of the community improvement corporation involved, and any such person or agent of any such person shall be granted access to the books and records of the corporation for that purpose. The rights, privileges, and franchises of a community improvement corporation whose articles have been reinstated are subject to section 1702.60 of the Revised Code.

Effective Date: 03-12-2001



Section 1724.07 - Application of remaining assets after dissolution or liquidation.

In the event of any voluntary or involuntary dissolution, liquidation, or failure to reinstate the articles after cancellation of the community improvement corporation, any remaining assets shall be applied as follows:

(A) In the case of an economic development corporation, to such civic projects or public charitable purposes in the community or area as may be determined by the directors with the approval of the court of common pleas of the county wherein the corporation has its principal place of business;

(B) In the case of a county land reutilization corporation, as determined by the board of county commissioners with the written approval of the county treasurer. Pending the determination, the remaining assets shall be transferred to the general fund of the county to be held and accounted for in a separate account until applied as determined by the board.

Effective Date: 08-17-1961; 2008 SB353 04-07-2009



Section 1724.08 - Applicability of nonprofit corporation laws.

The provisions of Chapter 1702. of the Revised Code are applicable to corporations organized under Chapter 1724. of the Revised Code to the extent they are not inconsistent herewith.

Effective Date: 08-17-1961



Section 1724.09 - Savings clause.

Any corporation organized prior to August 17, 1961 and having similar purposes may be brought under Chapter 1724. of the Revised Code by the required vote of its members or shareholders adopting amended articles of incorporation. Said amended articles of incorporation shall provide for a change in the corporate title and powers in conformity with Chapter 1724. of the Revised Code and shall contain a statement that the amended articles supersede the existing articles of incorporation. In the case of any corporation organized with shares of stock, the amended articles of incorporation shall also provide for the cancellation of all outstanding shares and the terms and considerations, if any, for such cancellations.

Effective Date: 01-23-1963



Section 1724.10 - Political designating community improvement corporation as agency for development.

(A) A community improvement corporation may be designated :

(1) By a county, one or more townships, one or more municipal corporations, two or more adjoining counties, or any combination of the foregoing as the agency of each such political subdivision for the industrial, commercial, distribution, and research development in such political subdivision when the legislative authority of such political subdivision has determined that the policy of the political subdivision is to promote the health, safety, morals, and general welfare of its inhabitants through the designation of a community improvement corporation as such agency;

(2) Solely by a county as the agency for the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property in the county;

(3) By any political subdivision as the agency for the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property within the political subdivision if the subdivision enters into an agreement with the community improvement corporation that is the agency of a county, under division (A)(2) of this section, designating the corporation as the agency of the political subdivision.

(B) Designations under this section shall be made by the legislative authority of the political subdivision by resolution or ordinance. Any political subdivision which has designated a community improvement corporation as such agency under this section may enter into an agreement with it to provide any one or more of the following:

(1) That the community improvement corporation shall prepare a plan for the political subdivision of industrial, commercial, distribution, and research development, or of reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property, and such plan shall provide therein the extent to which the community improvement corporation shall participate as the agency of the political subdivision in carrying out such plan. Such plan shall be confirmed by the legislative authority of the political subdivision. A community improvement corporation may insure mortgage payments required by a first mortgage on any industrial, economic, commercial, or civic property for which funds have been loaned by any person, corporation, bank, or financial or lending institution upon such terms and conditions as the community improvement corporation may prescribe. A community improvement corporation may incur debt, mortgage its property acquired under this section or otherwise, and issue its obligations, for the purpose of acquiring, constructing, improving, and equipping buildings, structures, and other properties, and acquiring sites therefor, for lease or sale by the community improvement corporation in order to carry out its participation in such plan. Except as provided for in division (C) of section 307.78 of the Revised Code, any such debt shall be solely that of the corporation and shall not be secured by the pledge of any moneys received or to be received from any political subdivision. All revenue bonds issued under sections 1724.02 and 1724.10 of the Revised Code are lawful investments of banks, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, trustees or other officers having charge of sinking or bond retirement funds of municipal corporations and other subdivisions of the state, and of domestic insurance companies notwithstanding sections 3907.14 and 3925.08 of the Revised Code. Not less than two-fifths of the governing board of any economic development corporation designated as the agency of one or more political subdivisions shall be composed of mayors, members of municipal legislative authorities, members of boards of township trustees, members of boards of county commissioners, or any other appointed or elected officers of such political subdivisions, provided that at least one officer from each political subdivision shall be a member of the governing board. Membership on the governing board of a community improvement corporation does not constitute the holding of a public office or employment within the meaning of sections 731.02 and 731.12 of the Revised Code or any other section of the Revised Code. The board of directors of a county land reutilization corporation shall be composed of the members set forth in section 1724.03 of the Revised Code. Membership on such governing boards shall not constitute an interest, either direct or indirect, in a contract or expenditure of money by any municipal corporation, township, county, or other political subdivision. No member of such governing boards shall be disqualified from holding any public office or employment, nor shall such member forfeit any such office or employment, by reason of membership on the governing board of a community improvement corporation notwithstanding any law to the contrary.

Actions taken under this section shall be in accordance with any applicable planning or zoning regulations.

Any agreement entered into under this section may be amended or supplemented from time to time by the parties thereto.

An economic development corporation designated as the agency of a political subdivision under this section shall promote and encourage the establishment and growth in such subdivision of industrial, commercial, distribution, and research facilities. A county land reutilization corporation designated as the agency of a political subdivision in an agreement between a political subdivision and a corporation shall promote the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property in the subdivision.

(2) Authorization for the community improvement corporation to sell or to lease any lands or interests in lands owned by the political subdivision determined from time to time by the legislative authority thereof not to be required by such political subdivision for its purposes, for uses determined by the legislative authority as those that will promote the welfare of the people of the political subdivision, stabilize the economy, provide employment, assist in the development of industrial, commercial, distribution, and research activities to the benefit of the people of the political subdivision , will provide additional opportunities for their gainful employment, or will promote the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property within the subdivision. The legislative authority shall specify the consideration for such sale or lease and any other terms thereof. Any determinations made by the legislative authority under this division shall be conclusive. The community improvement corporation acting through its officers and on behalf and as agent of the political subdivision shall execute the necessary instruments, including deeds conveying the title of the political subdivision or leases, to accomplish such sale or lease. Such conveyance or lease shall be made without advertising and receipt of bids. A copy of such agreement shall be recorded in the office of the county recorder of any county in which lands or interests in lands to be sold or leased are situated prior to the recording of a deed or lease executed pursuant to such agreement. The county recorder shall not charge a county land reutilization corporation a fee as otherwise provided in section 317.32 of the Revised Code for the recording, indexing, or making of a certified copy or for the filing of any instrument by a county land reutilization corporation consistent with its public purposes.

(3) That the political subdivision executing the agreement will convey to the community improvement corporation lands and interests in lands owned by the political subdivision and determined by the legislative authority thereof not to be required by the political subdivision for its purposes and that such conveyance of such land or interests in land will promote the welfare of the people of the political subdivision, stabilize the economy, provide employment, assist in the development of industrial, commercial, distribution, and research activities to the benefit of the people of the political subdivision , provide additional opportunities for their gainful employment or will promote the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property in the subdivision, for the consideration and upon the terms established in the agreement, and further that as the agency for development or land reutilization the community improvement corporation may acquire from others additional lands or interests in lands, and any lands or interests in land so conveyed by it for uses that will promote the welfare of the people of the political subdivision, stabilize the economy, provide employment, assist in the development of industrial, commercial, distribution, and research activities required for the people of the political subdivision and for their gainful employment or will promote the reclamation, rehabilitation, and reutilization of vacant, abandoned, tax-foreclosed, or other real property in the subdivision. Any conveyance or lease by the political subdivision to the community improvement corporation shall be made without advertising and receipt of bids. If any lands or interests in land conveyed by a political subdivision under this division are sold by the community improvement corporation at a price in excess of the consideration received by the political subdivision from the community improvement corporation, such excess shall be paid to such political subdivision after deducting, to the extent and in the manner provided in the agreement, the costs of such acquisition and sale, taxes, assessments, costs of maintenance, costs of improvements to the land by the community improvement corporation, service fees, and any debt service charges of the corporation attributable to such land or interests.

Effective Date: 07-01-1993; 2008 SB353 04-07-2009



Section 1724.11 - Confidentiality of information.

(A) When a community improvement corporation is acting as an agent of a political subdivision designated pursuant to section 1724.10 of the Revised Code and at all times as a county land reutilization corporation, both of the following apply:

(1) Any financial and proprietary information, including trade secrets, submitted by or on behalf of an entity to the community improvement corporation in connection with the relocation, location, expansion, improvement, or preservation of the business of that entity, or in the pursuit of any one or more of the purposes under division (B) of section 1724.01 of the Revised Code for which a county land reutilization corporation is organized, held or kept by the community improvement corporation, or by any political subdivision for which the community improvement corporation is acting as agent, is confidential information and is not a public record subject to section 149.43 of the Revised Code.

(2) Any other information submitted by or on behalf of an entity to the community improvement corporation in connection with the relocation, location, expansion, improvement, or preservation of the business of that entity held or kept by the community improvement corporation, or by any political subdivision for which the community improvement corporation is acting as agent, is confidential information and is not a public record subject to section 149.43 of the Revised Code, until the entity commits in writing to proceed with the relocation, location, expansion, improvement, preservation of its business, or other purpose under division (B) of section 1724.01 of the Revised Code.

(B)

(1) When the board of directors of a community improvement corporation or any committee or subcommittee of such a board meets to consider information that is not a public record pursuant to division (A) of this section, the board, committee, or subcommittee, by majority vote of all members present, may close the meeting during consideration of the confidential information. The board, committee, or subcommittee shall consider no other information during the closed session.

(2) Any meeting at which a decision or determination of the board is required in connection with the relocation, location, expansion, improvement, or preservation of the business of the entity or is required in pursuit of any purpose under division (B) of section 1724.01 of the Revised Code for which a county land reutilization corporation is organized shall be open to the public.

Effective Date: 05-17-2000; 2008 SB353 04-07-2009






Chapter 1725 - TRADE ASSOCIATIONS

Section 1725.01 - Officers of commercial organizations.

The officers of an incorporated board of trade, chamber of commerce, merchants' exchange, or other kindred association shall consist of a president, two vice-presidents, a treasurer, and a secretary, all of whom shall be members of the association and be engaged in business at, or residents of, the municipal corporation in which it is established. They shall be elected by ballot at the annual meeting of the association, and hold office for one year, unless, by its bylaws, the association provides a longer term for any of such officers, and until their successors are elected and qualified. The officers thus elected, together with such number of members of the association as is fixed by the bylaws, all of whom shall be elected at the time, in the manner, and for the terms stated in this section, shall constitute the board of directors of the association. The association may provide by its bylaws for the election of not less than five directors, and authorize them to elect a president, two vice-presidents, a treasurer, and a secretary, and such additional members as directors as are provided in the bylaws. The officers thus elected, together with the directors, shall constitute the board of directors of such association. All other officers, agents, or committees deemed necessary for the interests of the association shall be elected or appointed in such manner and with such powers as are provided by the bylaws. In like manner the association may provide for the trial, suspension, fine, or expulsion of any of its members by the board of directors. Such association may make provision for the relief and support of the families and dependents of deceased members.

Effective Date: 10-01-1953



Section 1725.02 - Committees of arbitration.

An incorporated board of trade, chamber of commerce, merchants' exchange, or other kindred association may establish and appoint committees of reference and arbitration and committees of appeals, which committees shall be governed by such rules as are prescribed in the association's rules or bylaws for the settlement of such matters of reference as are submitted voluntarily for arbitration by members of the association or by other persons.

Effective Date: 10-01-1953



Section 1725.03 - Officers' bonds and oaths.

An incorporated board of trade, chamber of commerce, merchants' exchange, or other kindred association may require from its officers, whether elected or appointed, sufficient bonds for the faithful discharge of their duties and trusts, which bonds shall be conditioned and made payable as prescribed by the association's bylaws and may be sued on, the money thereby collected to be held for the use of the party injured or for such other use as is determined upon by the association. The president, a vice-president, or the secretary of the association may administer such oaths of office as are prescribed in its bylaws.

Effective Date: 10-01-1953



Section 1725.04 - Appointment of inspectors.

Every inspector, gauger, weigher, or measurer appointed by an incorporated board of trade, chamber of commerce, merchants' exchange, or other kindred association shall be recognized as a legally appointed officer, for the duties pertaining to his position, in the city and county in which the association is located, and shall be subject to all the laws relating thereto. The certificate of such appointee as to his official acts shall be evidence binding upon the persons interested.

Every inspector, gauger, weigher, or measurer so appointed may appoint one or more deputies to be approved by the board of directors or board of officers of the association, and may take from each of his deputies a bond, with sureties, conditioned for the faithful performance of the duties of such deputy; but in all cases the inspector, gauger, weigher, or measurer shall be responsible for his deputy's neglect of duty or misconduct in office.

Effective Date: 10-01-1953



Section 1725.05 - Lands and buildings.

An incorporated board of trade, chamber of commerce, merchants' exchange, or other kindred association may purchase or lease suitable grounds and erect thereon such buildings as its board of directors deems proper for its interest. It may lease any portion of such building which is not occupied by or needed for its immediate use. It may, by a two-thirds favorable vote of its board, sell and convey its real estate. It may borrow money and execute and sell, or otherwise dispose of, its bonds or obligations, secured by a mortgage of its property or otherwise. The president and the secretary of the association shall sign all such obligations and conveyances.

Effective Date: 10-01-1953



Section 1725.06 - Adoption of provisions by like associations.

Any board of trade, chamber of commerce, merchants' exchange, or other kindred association organized in this state may avail itself of the privileges and powers, in whole or in part, conferred by section 1725.01 to 1725.04 of the Revised Code, by making a certificate of its adoption of those sections, under its seal, attested by the signatures of any authorized officer, which certificate shall be filed in the office of the secretary of state, and when so filed shall confer all privileges and power defined in it.

Effective Date: 10-04-1996






Chapter 1726 - DEVELOPMENT CORPORATIONS

Section 1726.01 - Development corporation definitions.

As used in sections 1726.01 to 1726.13, inclusive, of the Revised Code, unless the context otherwise requires:

(A) "Financial institutions" means any banking corporation, trust company, building and loan association, savings and loan association, or corporation, partnership, foundation, or other institution engaged in lending or investing funds for industrial or business purposes.

(B) "Member" means any financial institution authorized to do industrial and business lending in this state which undertakes to lend money to a corporation, incorporated under Chapter 1726. of the Revised Code, upon its call, and in accordance with the provisions of such chapter.

(C) "Loan limit" means for any member, the maximum amount prescribed to be outstanding at one time on loans made by such member to a corporation, incorporated under Chapter 1726. of the Revised Code as determined under the provisions of such chapter.

(D) "The corporation" means a corporation, incorporated under sections 1726.01 to 1726.13, inclusive, of the Revised Code.

Effective Date: 10-30-1965



Section 1726.02 - Formation of corporation - contents of articles of incorporation.

Ten or more natural persons, a majority of whom are citizens of this state, may form a development corporation under the provisions of Chapter 1726. of the Revised Code by subscribing and thereafter filing in the office of the secretary of state articles of incorporation which shall set forth:

(A) The name of the corporation, which shall include the words "Ohio Development Corporation";

(B) The place in this state where the principal office of the corporation is to be located;

(C) The purposes for which the corporation is formed, which shall include but need not be limited to, the following: to promote, aid, and through the united efforts of the institutions and corporations which shall from time to time become members or shareholders, develop and advance the industrial and business prosperity of the state or any section thereof; to encourage any industry; to stimulate and help expand all kinds of business ventures which tend to promote the growth of the state or any section thereof; to act whenever and wherever deemed by it advisable in conjunction with other organizations, including the small business administration of the United States and small business investment companies licensed under federal authority, to promote agricultural, industrial, and business developments within the state; and to furnish for approved and deserving applicants ready and required money for the carrying on and development of business or industrial undertakings;

(D) The authorized number of shares which shall be of the par value of one hundred dollars per share;

(E) The amount of stated capital with which the corporation will begin business, which shall not be less than five thousand dollars.

Effective Date: 01-10-1961



Section 1726.03 - Articles of incorporation to be examined by attorney general, certification and record.

When the articles of incorporation, or any amendment or amendments thereof, are filed in the office of the secretary of state under section 1726.02 of the Revised Code, the secretary of state shall submit them to the attorney general for examination. If such articles, or any amendment or amendments thereof, are found by him to be in accordance with Chapter 1726. of the Revised Code, and not inconsistent with the constitution and laws of the United States and of this state, he shall certify to and deliver them to the secretary of state, who shall cause them, together with the certificate of the attorney general, to be recorded in a book kept for that purpose.

Effective Date: 10-01-1959



Section 1726.04 - Powers of corporation.

In furtherance of its purposes, and in addition to the powers conferred by Chapter 1701. of the Revised Code, a corporation incorporated under Chapter 1726. of the Revised Code shall, subject to the restrictions contained in this chapter, have the following powers:

(A) To elect, appoint, and employ officers, agents, and employees; to make contracts and incur liabilities for any purposes of the corporation; provided, that the corporation shall not incur any secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint stock company, association, or trust, or in any other manner;

(B) To borrow money for any of the purposes of the corporation; to issue therefor its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights, and privileges of every kind and nature or any part thereof or interest therein; provided, that no loan to the corporation shall be secured in any manner unless all outstanding loans to the corporation are secured equally and ratably in proportion to the unpaid balance of such loans and in the same manner;

(C) To make loans to any person, firm, partnership, corporation, joint stock company, association, or trust, and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and services connected therewith; provided, the corporation shall not approve any application for a loan unless and until the person applying for said loan shows that he has applied for the loan through ordinary banking or commercial channels and that the loan has been refused by at least one bank or other financial institution;

(D) To purchase, receive, hold, lease, or otherwise acquire and to sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

(E) To acquire the good will, business, rights, real and personal property, and other assets, or any part thereof, or interest therein, of any persons, firms, partnerships, corporations, joint stock companies, associations, or trusts, and to assume, undertake, or pay the obligations, debts, and liabilities of any such person, firm, partnership, corporation, joint stock company, association, or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments;

(F) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint stock company, association, or trust, and while the owner or holder thereof to exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

(G) To mortgage, pledge, or otherwise encumber any property acquired pursuant to the powers contained in divisions (D), (E), or (F) of this section;

(H) To cooperate with and avail itself of the facilities of the state commission or division concerned with economic development and of the department of commerce or any similar governmental agency insofar as such powers and purposes are conferred upon said governmental agencies and such state agencies are hereby authorized to cooperate and aid insofar as the powers conferred upon them authorize them so to do;

(I) To do all acts and things necessary or convenient to carry out the powers especially created in Chapter 1726. of the Revised Code.

Effective Date: 01-10-1961



Section 1726.05 - Acquiring shares.

(A) All persons, firms, partnerships, joint stock companies, association, or trust, and domestic corporations organized for the purpose of carrying on business within this state, including without limitation, any public utility companies, banking companies, trust companies, and foreign corporations licensed to do business in the state, except as provided in division (C) of this section, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by, or the shares of the capital stock of the corporation, and while owners of said shares to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon.

(B) All financial institutions are hereby authorized to become members of the corporation and to make loans to such corporations as provided herein.

(C) A financial institution which does not become a member of a corporation shall not be permitted to acquire any shares of such corporation.

(D) Each financial institution which becomes a member of the corporation may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of, any bonds, securities, or other evidences of indebtedness created by, or the shares of such corporation, and while owners of said shares to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon; provided, the amount of shares which may be acquired by any member pursuant to the authority granted by this section shall not exceed ten per cent of the loan limit of such member. The amount of shares of the development corporation which any member is authorized to acquire pursuant to the authority granted by this section is in addition to the amount of shares in other corporations which such member may otherwise be authorized to acquire by law.

Effective Date: 10-01-1959



Section 1726.06 - Requesting membership.

Any financial institution may request membership in a corporation incorporated under Chapter 1726. of the Revised Code by making application to the board of directors of the corporation on a form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by said board. Upon written notice given to the corporation, one year in advance, a member may withdraw from membership in the corporation at the expiration date of said notice.

Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors of the corporation subject to the following conditions:

(A) The loan limit for any member shall be established initially by agreement between such member and the corporation at the time such member's membership becomes effective and may thereafter be increased by agreement between such member and the corporation, or decreased by agreement after written notice of such decrease given to the corporation one year in advance.

(B) No loans to the corporation shall be made if immediately thereafter, the total amount of the obligations of the corporation would exceed ten times the amount then paid in on the outstanding shares of the corporation.

(C) The total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in the shares of the corporation then held by such member, shall not exceed the following limits, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership: two per cent of the capital and surplus of commercial banks and trust companies; and such limits as may be approved by the board of directors of the corporation for other financial institutions.

(D) Each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limit of all members. The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans by such member to the corporation and the investment in shares of the corporation held by such member at the time of such call.

(E) All loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be negotiable and which shall bear interest at a rate of not less than one quarter of one per cent in excess of the rate of interest determined by the board of directors of the corporation to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans.

Effective Date: 01-10-1961



Section 1726.07 - Number of votes.

Each shareholder shall have one vote, in person or by proxy, for each share of capital stock held by him, and each member shall have one vote, in person or by proxy, except that any member having a loan limit of more than one thousand dollars shall have one additional vote, in person or by proxy, for each additional one thousand dollars which such member is authorized to have outstanding on loans to a corporation incorporated under Chapter 1726. of the Revised Code at any one time as determined under division (C) of section 1726.06 of the Revised Code.

Effective Date: 01-10-1961



Section 1726.08 - Board of directors.

The board of directors of a corporation incorporated under Chapter 1726. of the Revised Code shall be of such number in multiples of three as shall be determined in the first instance by the incorporators and thereafter by the shareholders and shall be elected in the first instance by the incorporators, and thereafter at each annual meeting of the corporation, or, if no annual meeting is held in any year at the time fixed by the bylaws, at a special meeting held in lieu thereof, the members of the corporation shall elect two-thirds of the board of directors and the shareholders shall elect the remaining directors. The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after their election, and until their successors are elected and qualified unless sooner removed in accordance with the provisions of the bylaws.

Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders.

Effective Date: 03-22-1973



Section 1726.09 - Net earnings, surplus.

Each year a corporation incorporated under Chapter 1726. of the Revised Code shall set apart as earned surplus not less than ten per cent of its net earnings for the preceding fiscal year until such surplus is equal in value to one-half of the amount paid in on the shares of the corporation then outstanding. Whenever the amount of such surplus becomes impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as said directors deemed desirable, and the directors' determination made in good faith shall be conclusive on all persons.

Effective Date: 01-10-1961



Section 1726.10 - Designation of depository.

A corporation incorporated under Chapter 1726. of the Revised Code shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.

Effective Date: 01-10-1961



Section 1726.11 - Annual financial reports - audits.

Each development corporation incorporated under this chapter shall prepare an annual financial report that conforms to rules prescribed by the auditor of state pursuant to section 117.20 of the Revised Code, that is prepared according to generally accepted accounting principles, and that is certified by the board of trustees of the corporation or its treasurer or other chief fiscal officer. The financial report shall be filed with the auditor of state within one hundred twenty days following the last day of the corporation's fiscal year, unless the auditor of state extends that deadline. The auditor of state may establish terms and conditions for granting any extension of that deadline.

Each development corporation shall submit to audits by the auditor of state, the scope and frequency of which shall be in accordance with section 117.11 of the Revised Code as if the corporation were a public office subject to that section. However, a development corporation may request in accordance with section 115.56 of the Revised Code, as if the corporation were a public office subject to that section, the performance of any of those audits by an independent certified public accountant.

The auditor of state is authorized to receive and file the annual financial reports required by this section and the reports of all audits performed in accordance with this section. The auditor of state shall analyze those annual financial reports and the reports of those audits to determine whether the activities of the development corporation involved are in accordance with this chapter.

Effective Date: 03-12-2001



Section 1726.12 - Cancellation of articles of incorporation.

If any development corporation fails to prepare an annual financial report as required by section 1726.11 of the Revised Code and to file that report with the auditor of state within ninety days of the time prescribed for that filing by that section, or if the auditor of state determines by applying the standards applicable to a public office under section 117.41 of the Revised Code that any development corporation cannot be audited and declares it to be unauditable and the corporation fails to then prepare an annual financial report as required by section 1726.11 of the Revised Code and to file that report with the auditor of state within ninety days of the time that the auditor of state declared the corporation to be unauditable, or if any annual financial report discloses that any development corporation has failed to begin business for a period of three years from the effective date of the filing of its articles of incorporation, the auditor of state shall certify that fact to the secretary of state. The secretary of state then shall cancel the articles of the development corporation involved by appropriate entry upon the margin of the record of the articles. All the powers, privileges, and franchises conferred upon that development corporation by those articles of incorporation then shall cease. The secretary of state shall immediately notify that development corporation of the action taken.

Effective Date: 03-12-2001



Section 1726.13 - Applicability of general corporation laws.

The provisions of Chapter 1701. of the Revised Code shall be applicable to corporations organized under this Chapter 1726. of the Revised Code to the extent they are not inconsistent herewith.

Effective Date: 10-01-1959



Section 1726.14 - [Repealed].

Effective Date: 01-10-1961



Section 1726.15 - Investing in housing partnerships.

Any financial institution, as defined in division (A) of section 1726.01 of the Revised Code, except a building and loan association, may purchase for its own account, hold, or dispose of shares of stock issued by a corporation created under the "Housing and Urban Development Act of 1968," 82 Stat. 476, 42 U.S.C. 3931, and may make, hold, or dispose of investments in a partnership, limited partnership, or joint venture formed under section 907(a) or section 907(c) of such act.

Effective Date: 07-10-1972






Chapter 1727 - FARM LABORERS' ASSOCIATIONS

Section 1727.01 - Farm laborers' association - holding of real estate.

No association incorporated for the purpose of promoting the interests of agriculture, for the relief of distressed farm laborers or their widows and orphans, whether such widows and orphans are members of the association or not, and for any other charitable purpose, shall take or hold real estate, except such as is actually occupied in the exercise of its legitimate business, or as it acquires in security for or satisfaction of debts due it. Real estate so occupied shall not in any case exceed fifty thousand dollars in value.

Effective Date: 10-01-1953



Section 1727.02 - Investments - loans.

After paying its expenses, an association coming within the purview of section 1727.01 of the Revised Code shall invest its funds exclusively for the purposes mentioned in its articles of incorporation, and may invest them in mortgages upon real estate or in county, state, or United States securities. In its articles of incorporation, it may designate the kinds of securities in which its funds shall be invested, in which case no part of such funds shall be invested in securities other than those named in the articles. It shall not make any loan to any of its trustees or officers. It may take by gift, subscription, purchase, devise, or loan; it shall take no loan for a term less than three years or more than twenty years, to an amount exceeding one hundred thousand dollars, or at a rate of interest greater than four per cent payable semiannually.

Effective Date: 10-01-1953



Section 1727.03 - Maintenance of libraries and museum.

An association coming within the purview of section 1727.01 of the Revised Code may maintain libraries, and a museum of art consisting of models of such improved instruments and machinery as are best calculated to promote the interests of agriculture, for the benefit of such association, under such regulations as its members adopt.

Effective Date: 10-01-1953



Section 1727.04 - [Repealed].

Effective Date: 01-15-1998



Section 1727.05 - Consolidation.

Any unincorporated association organized for any purpose named in section 1727.01 of the Revised Code may be consolidated with an association incorporated for a purpose named in said section, by a resolution of each component association adopted by not less than two thirds of its members at a meeting called for that purpose. Such resolutions and the votes thereon must be recorded by the clerk of the component corporate association, and the consolidated association thereupon shall assume the name of such corporate association and be entitled to all its privileges. The members of the consolidated association are not liable for the obligations of the unincorporated association.

Effective Date: 10-01-1953






Chapter 1728 - COMMUNITY REDEVELOPMENT CORPORATIONS

Section 1728.01 - Community redevelopment corporation definitions.

As used in sections 1728.01 to 1728.13 of the Revised Code:

(A) "Governing body" means, in the case of a municipal corporation, the city council or legislative authority.

(B) "Community urban redevelopment corporation" means a corporation qualified under Chapter 1728. of the Revised Code, to acquire, construct, operate, and maintain a project hereunder, or to acquire, operate, and maintain a project constructed by a corporation so qualified under Chapter 1728. of the Revised Code, and the term "corporation" when used within Chapter 1728. of the Revised Code, shall be understood to be a contraction of the term "community urban redevelopment corporation" except when the context indicates otherwise.

(C) "Impacted city" means a municipal corporation that meets the requirements of either division (C) (1) or (2) of this section:

(1) In attempting to cope with the problems of urbanization, to create or preserve jobs and employment opportunities, and to improve the economic welfare of the people of the municipal corporation, the municipal corporation has at some time:

(a) Taken affirmative action by its legislative body to permit the construction of housing by a metropolitan housing authority organized pursuant to sections 3735.27 to 3735.39 of the Revised Code within its corporate boundaries or to permit such a metropolitan housing authority to lease dwelling units within its corporate boundaries; and

(b) Been certified by the director of the department of development that a workable program for community improvement (which shall include an official plan of action for effectively dealing with the problem of urban slums and blight within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life) for utilizing appropriate private and public resources to eliminate, and to prevent the development or spread of, slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated, or slum areas, to undertake such activities or other feasible community activities as may be suitably employed to achieve the objectives of such a program has been adopted. A determination by the United States that the impacted city's workable program meets the federal workable program requirements shall be sufficient for the director's certification.

(2) Been declared a major disaster area, or part of a major disaster area, pursuant to the "Disaster Relief Act of 1970," 84 Stat. 1744, 42 U.S.C.A. 4401, as now or hereafter amended, and has been extensively damaged or destroyed by a major disaster, provided that impacted city status obtained pursuant to division (C) (2) of this section lasts for only a limited period from the date of the declaration, as determined by the rules promulgated pursuant to division (G) of section 122.06 of the Revised Code, but in the event that an impacted city, while qualified under such division, enters into a financial agreement with a community urban redevelopment corporation pursuant to section 1728.07 of the Revised Code, a loss of certification under such rules shall not affect that agreement or the project to which it relates.

(D) "Community development plan" means a plan, as it exists from time to time, for the redevelopment and renewal of a blighted area, which plan shall conform to the general plan for the municipality, and shall be sufficiently complete to indicate such land acquisition, demolition, and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in such blighted area, zoning, and any planning changes, land uses, maximum densities, and building requirements.

(E) "Blighted area" has the meaning defined in section 1.08 of the Revised Code.

(F) "Project" means:

(1) As to blighted areas within all municipal corporations, the undertaking and execution of the redevelopment of a blighted area by a community urban redevelopment corporation, in whole or in part, pursuant to a community development plan approved by the governing body of the municipal corporation in which such blighted area is situated and in accordance with an agreement for the sale or lease of all or a portion of the land concerned in such redevelopment to the corporation by a municipal corporation, or agency, or authority including the work to be done in reference thereto, the designation of the particular proposed buildings to be constructed and their uses and purposes, the landscaping of the premises, the streets and access roads, recreational facilities, if any, the furnishing of the public utilities, the financial arrangements, and the terms and conditions of the proposed municipal corporation and approval; and

(2) In addition as to blighted areas within impacted cities, the undertaking and activities of a community urban redevelopment corporation in a blighted area for the elimination and for the prevention of the development or spread of blight pursuant to a community development plan approved by the governing body of the impacted city and to the extent agreed to by the governing body of the impacted city in the financial agreement provided for in section 1728.07 of the Revised Code and may involve clearance and redevelopment, or rehabilitation or conservation or any combination or part thereof, in accordance with such community development plan, and such aforesaid undertakings and activities may include acquisition of a blighted area or portion by purchase or otherwise, and demolition and removal of buildings and improvements.

(G) "Total project unit cost" or "total project cost" means the aggregate of the following items as related to any unit of a project if the project is to be undertaken in units or to the total project if the project is not to be undertaken in units:

(1) Cost of the land to the community urban redevelopment corporation;

(2) Architects', engineers', and attorneys' fees paid or payable by the corporation in connection with the planning, construction, and financing of the project;

(3) Surveying and testing charges in connection therewith;

(4) Actual construction cost as certified by the architect, including the cost of any preparation of the site undertaken at the corporation's expense;

(5) Insurance, interest, and finance costs during construction;

(6) Cost of obtaining initial permanent financing;

(7) Commissions and other expenses paid or payable in connection with initial leasing;

(8) Real estate taxes and assessments during the construction period;

(9) Developer's overhead based on a percentage of division (G) (4) of this section, to be computed in accordance with the following schedule:

$500,000 or less - 10 per cent

500,001 through $ 1,000,000 - $50,000 plus 8 per cent on excess above $500,000

1,000,001 through 2,000,000 - 90,000 plus 7 per cent on excess above 1,000,000

2,000,001 through 3,500,000 - 160,000 plus 5.6667 per cent on excess above 2,000,000

3,500,001 through 5,500,000 - 245,000 plus 4.25 per cent on excess above 3,500,000

5,500,001 through 10,000,000 - 330,000 plus 3.7778 per cent on excess above 5,500,000

Over 10,000,000 - 5 per cent

(H) "Annual gross revenue" means the total annual gross rental and other income of a community urban redevelopment corporation from the project. If in any leasing, any real estate taxes or assessments on property included in the project, any premiums for fire or other insurance on or concerning property included in the project, or any operating or maintenance expenses ordinarily paid by a landlord are to be paid by the tenant, such payments shall be computed and deemed to be part of the rent and shall be included in the annual gross revenue. The financial agreement provided for in section 1728.07 of the Revised Code shall establish the method of computing such additional revenue, and may establish a method of arbitration where either the landlord or the tenant disputes the amount of such payments so included in the annual gross revenue.

(I) "Major disaster" means any tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake, fire, or other catastrophe.

Effective Date: 08-12-1982; 2007 SB7 10-10-2007



Section 1728.02 - Required provisions in articles of incorporation.

(A) Any corporation formed, or which shall be formed, under Chapter 1701. or 1702. of the Revised Code may qualify to operate under Chapter 1728. of the Revised Code, if its articles of incorporation, originally or by amendment thereof, contain the following provisions:

(1) The name of the corporation shall include the words "community urban redevelopment."

(2) The object for which it is formed shall be to operate under Chapter 1728. of the Revised Code, and to initiate and conduct projects for the clearance, replanning, development, and redevelopment of blighted areas within municipal corporations and, when so authorized by financial agreement with a municipal corporation pursuant to section 1728.07 of the Revised Code, to acquire, plan, develop, construct, alter, maintain, or operate one or more projects, under such conditions of use, ownership, management, and control as are regulated pursuant to Chapter 1728. of the Revised Code.

(3) A declaration that the corporation has been organized to serve a public purpose, that its operation shall be directed towards providing for and making possible the original acquisition, to the extent agreed to by the governing body of a city, clearance, replanning, development, or redevelopment of blighted areas or the acquisition, management, and operation of a project; and that it is subject to regulation by the municipal corporation in which its project is situated for as long as it remains obligated under a financial agreement as provided in section 1728.07 of the Revised Code.

(B) Any community urban redevelopment corporation qualifying under Chapter 1728. of the Revised Code, may undertake a project, and when so authorized by a financial agreement with a municipal corporation pursuant to section 1728.07 of the Revised Code, may acquire, plan, develop, construct, alter, maintain, or operate one or more projects. The conditions of use, ownership, management, and control of the improvements in any such project shall be regulated as provided in Chapter 1728. of the Revised Code.

Effective Date: 11-22-1973



Section 1728.03 - Sale of blighted area land.

When any municipal corporation or agency or authority thereof has acquired land constituting or being a part of a blighted area, the governing body of the municipal corporation, or the agency or authority, by resolution, may make such land available for use for a project by a community urban redevelopment corporation, qualified under Chapter 1728. of the Revised Code, by private sale or lease, upon such terms and conditions as are agreed upon by the governing body or agency or authority and the corporation. Any such resolution shall include a determination of the use value of the land, and the price or rental to be paid therefor by the corporation shall not be less than the amount so determined if made available by sale, and shall not be less than a fair return thereon if made available by lease.

Effective Date: 11-22-1973



Section 1728.04 - Restrictions on business activities.

(A) So long as a community urban redevelopment corporation is obligated under a financial agreement with a municipal corporation made pursuant to section 1728.07 of the Revised Code, it shall engage in no business other than the acquisition, ownership, construction, operation, and management of such project or projects.

(B) The corporation shall not voluntarily transfer the project undertaken by it under Chapter 1728. of the Revised Code, until it has first removed both itself and the project from all restrictions under such chapter in the manner set forth.

The foregoing restriction shall not be applied to prevent the transfer of a project to another community urban redevelopment corporation which, with the consent of the municipal corporation in which the project is located, assumes all the contractual obligations of the transferor corporation under its financial agreement with the municipal corporation, nor to prevent the transfer of a portion of the project as to which the tax exemption has terminated pursuant to section 1728.12 of the Revised Code, nor to prevent the operation and management of all or a portion of a project by the lease thereof to a lessee approved by the governing body of the municipal corporation, which lessee need not be a community urban redevelopment corporation, under terms and conditions approved by the governing body of the municipal corporation, which terms and conditions may include an option or agreement to purchase at a minimal price at not earlier than the termination of the financial agreement.

(C) If a corporation frees itself and its project from the restrictions of Chapter 1728. of the Revised Code, and its financial agreement with the municipal corporation, in the manner provided in such chapter, it shall no longer exercise any of the powers, or be subject to any of the restrictions contained in Chapter 1728. of the Revised Code with respect to that project.

(D) When a corporation, with the consent of the municipal corporation in which its project is located, has transferred its project to another such corporation which has assumed the contractual obligations of the transferor corporation with the municipal corporation, the transferor corporation shall be discharged from any further obligation under the said financial agreement.

Effective Date: 11-22-1973



Section 1728.05 - Loans, guarantees, acquisitions.

A community urban redevelopment corporation in carrying out projects may:

(A) Accept loans from the federal government or an agency thereof in aid of a project owned or to be acquired or undertaken by the corporation.

(B) Obtain, or aid in obtaining, from the federal government any insurance or guarantee, or commitment therefor, as to, or for the payment or repayment of interest or principal, or both, or any part thereof, of any loan or other extension of credit, or any instrument evidencing or securing the same, obtained or to be obtained or entered into by it, and to enter into any agreement or contract, or execute any instrument whatsoever with respect to any such insurance or guarantee.

(C) Acquire public or private lands by purchase or otherwise, on such terms and in such manner as it deems proper which lands are necessary for the undertaking and carrying out of a community development plan approved by the governing body of the impacted city and to the extent agreed to by the governing body of an impacted city in a financial agreement provided for in section 1728.07 of the Revised Code.

Effective Date: 11-22-1973



Section 1728.06 - Written application to municipal corporation for approval of project.

Every community urban redevelopment corporation qualifying under this chapter, before proceeding with any project authorized in this chapter, shall make written application to the municipal corporation for approval thereof. The application shall be in such form and shall certify to such facts and data as shall be required by the municipal corporation, and may include but not be limited to:

(A) A general statement of the nature of the proposed project, that the undertaking conforms to all applicable municipal ordinances, that its completion will meet an existing need, and that the project accords with the master plan or official map, if any, of the municipal corporation;

(B) A description of the proposed project outlining the area included and a description of each unit thereof if the project is to be undertaken in units and setting out such architectural and site plans as may be required;

(C) A statement of the estimated cost of the proposed project in such detail as may be required, including the estimated cost of each unit if it is to be so undertaken;

(D) The source, method, and amount of money to be subscribed through the investment of private capital, setting forth the amount of stock or other securities to be issued therefor;

(E) A fiscal plan for the project outlining a schedule of rents, the estimated expenditures for operation and maintenance, payments for interest, amortization of debt and reserves, and payments to the municipal corporation to be made pursuant to a financial agreement to be entered into with the municipal corporation;

(F) A relocation plan providing for the relocation of persons, including families, business concerns, and others, displaced by the project, which relocation plan shall include, but not be limited to, the proposed method for the relocation of residents who will be displaced from their dwelling accommodations in decent, safe, and sanitary dwelling accommodations within their means, or with provision for adjustment payments to bring such accommodations within their means, and without undue hardship, and reasonable moving costs;

(G) The names and tax mailing addresses, as determined from the records of the county auditor not more than five days prior to the submission of the application to the mayor of the municipal corporation, of the owners of all property which the corporation proposes in its application to acquire.

Such application shall be addressed and submitted to the mayor of the municipal corporation, who shall, within sixty days after receipt thereof, submit it with the mayor's recommendations to the governing body. The application shall be a matter of public record upon receipt by the mayor.

The governing body shall by notice published once a week for two consecutive weeks in a newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, by written notice, by certified mail or personal service, to the owners of property which the corporation proposes in its application to purchase at the tax mailing address as set forth in the corporation's application, by the putting up of signs in at least five places within the area covered by the application, and by giving written notice, by certified mail or personal service, to community organizations known by the clerk of the governing body to represent a substantial number of the residents of the area covered by the application, advise that the application is on file in the office of the clerk of the governing body of the municipal corporation and is available for inspection by the general public during business hours and advise that a public hearing shall be held thereon, stating the place and time of the public hearing, which time shall be not less than fourteen days after the first publication, or after sending the mailed notice, or after the putting up of the signs, whichever is later.

Following the public hearing and after complying with section 5709.83 of the Revised Code, the governing body, taking into consideration the financial impact on the community, shall by resolution approve or disapprove the application, approval to be by an affirmative vote of not less than three-fifths of the governing body, but in the event of disapproval, changes may be suggested to secure its approval.

An application may be revised or resubmitted in the same manner and subject to the same procedures as an original application. The clerk of the governing body shall diligently discharge the duties imposed on the clerk by this division, provided failure of the clerk to send written notices to all community organizations, in a good faith effort by the clerk to give the required notice, shall not invalidate any proceedings under this chapter. The failure of delivery of notice given by certified mail under this division shall not invalidate any proceedings under this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-27-1991



Section 1728.07 - Form of financial agreement for approved project.

Every approved project shall be evidenced by a financial agreement between the municipal corporation and the community urban redevelopment corporation. Such agreement shall be prepared by the community urban redevelopment corporation and submitted as a separate part of its application for project approval.

The financial agreement shall be in the form of a contract requiring full performance within twenty years from the date of completion of the project and shall, as a minimum, include the following:

(A) That all improvements in the project to be constructed or acquired by the corporation shall be exempt from taxation, subject to section 1728.10 of the Revised Code;

(B) That the corporation shall make payments in lieu of real estate taxes not less than the amount as provided by section 1728.11 of the Revised Code; or if the municipal corporation is an impacted city, not less than the amount as provided by section 1728.111 of the Revised Code;

(C) That the corporation, its successors and assigns, shall use, develop, and redevelop the real property of the project in accordance with, and for the period of, the community development plan approved by the governing body of the municipal corporation for the blighted area in which the project is situated and shall so bind its successors and assigns by appropriate agreements and covenants running with the land enforceable by the municipal corporation.

(D) If the municipal corporation is an impacted city, the extent of the undertakings and activities of the corporation for the elimination and for the prevention of the development or spread of blight.

(E) That the corporation or the municipal corporation, or both, shall provide for carrying out relocation of persons, families, business concerns, and others displaced by the project, pursuant to a relocation plan, including the method for the relocation of residents in decent, safe, and sanitary dwelling accommodations, and reasonable moving costs, determined to be feasible by the governing body of the municipal corporation. Where the relocation plan is carried out by the corporation, its officers, employees, agents, or lessees, the municipal corporation shall enforce and supervise the corporation's compliance with the relocation plan. If the corporation refuses or fails to comply with the relocation plan and the municipal corporation fails or refuses to enforce compliance with such plan, the director of development may request the attorney general to commence a civil action against the municipality and the corporation to require compliance with such relocation plan. Prior to requesting action by the attorney general the director shall give notice of the proposed action to the municipality and the corporation, provide an opportunity to such municipality and corporation for discussions on the matter, and allow a reasonable time in which the corporation may begin compliance with the relocation plan, or the municipality may commence enforcement of the relocation plan.

(F) That the corporation shall submit annually, within ninety days after the close of its fiscal year, its auditor's reports to the mayor and governing body of the municipal corporation;

(G) That the corporation shall, upon request, permit inspection of property, equipment, buildings, and other facilities of the corporation, and also permit examination and audit of its books, contracts, records, documents, and papers by authorized representatives of the municipal corporation;

(H) That in the event of any dispute between the parties the matters in controversy shall be resolved by arbitration in the manner provided therein;

(I) That operation under the financial agreement is terminable by the corporation in the manner provided by Chapter 1728. of the Revised Code;

(J) That the corporation shall, at all times prior to the expiration or other termination of the financial agreement, remain bound by Chapter 1728. of the Revised Code;

(K)

Modifications of the financial agreement may from time to time be made by agreement between the governing body of the municipal corporation and the community urban redevelopment corporation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-22-1994



Section 1728.08 - Permissible provisions in financial agreement.

(A) The financial agreement provided for in section 1728.07 of the Revised Code may provide that the municipal corporation will consent to a sale of the project by the community urban redevelopment corporation to another such corporation and that, upon assumption by the transferee corporation of the transferor's obligations under the financial agreement the tax exemption of the improvement as provided by section 1728.10 of the Revised Code shall continue and inure to the transferee corporation.

(B) The financial agreement shall provide that the corporation meet the requirements of section 153.54 of the Revised Code for the completion of the project and for the disposition of the project property including the buildings in the event of a default in construction or abandonment of the work. The municipal corporation shall within the limits of its legal powers complete or cause the completion of a project undertaken pursuant to this chapter in the event of the termination of the financial agreement by reason of default by the corporation under the terms of the financial agreement.

(C) The financial agreement may further provide that the municipal corporation for its part will undertake and carry out any work, which a municipal corporation may legally undertake, in order to assist in the completion of the project.

Effective Date: 08-01-1980



Section 1728.09 - Representations and covenants as to management or operation of project.

The financial agreement provided for in section 1728.07 of the Revised Code shall contain detailed representations and covenants by the community urban redevelopment corporation as to the manner in which it proposes to manage or operate the project. The financial agreement shall further set forth the plans for financing the project, including the estimated total project cost, the amortization rate on the total project cost, the source of funds, the interest rates to be paid on the construction financing, the source and amount of paid-in capital, the terms of mortgage amortization or payment of principal on any mortgage, and the rental schedules and lease terms to be used in the project.

Effective Date: 10-10-1963



Section 1728.10 - Exemption from taxation.

(A) The improvements made in the development or redevelopment of a blighted area pursuant to Chapter 1728. of the Revised Code are hereby declared to be a public purpose, and, except as otherwise provided in this division, not more than seventy-five per cent of the assessed valuation of such improvements may be exempted from taxation. With the approval under this division of the board of education of the city, local, or exempted village school district within the territory of which the improvements are or will be located, the portion of the assessed valuation of the improvements exempted from taxation may exceed seventy-five per cent, but shall not exceed one hundred per cent. The governing body shall deliver to the board of education a notice stating its intent to declare improvements to be a public purpose under the agreement. The notice shall be delivered not later than forty-five days prior to execution of the agreement by the governing body, excluding Saturdays, Sundays, and legal holidays as defined in section 1.14 of the Revised Code. The notice shall describe the parcel and the improvements, provide an estimate of the true value in money of the improvements, specify the period for which the improvements would be exempted from taxation and the percentage of the assessed valuation of the improvement that would be exempted, and indicate the date on which the governing body intends to execute the agreement. The board of education, by resolution adopted by a majority of the board, may approve the exemption for the exemption percentage specified in the notice, may disapprove the exemption for the percentage of the assessed valuation of the improvements to be exempted in excess of seventy-five per cent, or may approve the exemption on the condition that the governing body and the board negotiate an agreement providing for compensation to the school district equal in value to a percentage of the taxes that would be payable on the portion of the assessed valuation of the improvements in excess of seventy-five per cent were that portion to be subject to taxation. The board of education shall certify its resolution to the governing body not later than fourteen days prior to the date the governing body intends to execute the agreement as indicated in the notice. If the board of education approves the exemption on the condition that a compensation agreement be negotiated, the board in its resolution shall propose a compensation percentage. If the board of education and the governing body negotiate a mutually acceptable compensation agreement, up to one hundred per cent of the assessed valuation of the improvements may be exempted from taxation. If the board and the governing body fail to negotiate a mutually acceptable compensation agreement, not more than seventy-five per cent of the assessed valuation of the improvements shall be exempted from taxation. If the board fails to certify a resolution to the governing body within the time prescribed by this division, up to one hundred per cent of the assessed valuation of the improvements may be exempted from taxation. The legislative authority may execute a financial agreement at any time after the board of education certifies its resolution approving the exemption to the legislative authority, or, if the board approves the financial agreement on the condition that a mutually acceptable compensation agreement be negotiated, at any time after the compensation agreement is agreed to by the board and the legislative authority.

If a board of education has adopted a resolution waiving its right to approve exemptions from taxation granted pursuant to financial agreements and the resolution remains in effect, approval such exemptions by the board is not required under this division. If a board of education has adopted a resolution allowing a governing body to deliver the notice required under this division fewer than forty-five business days prior to the governing body's execution of the agreement, the governing body shall deliver the notice to the board not later than the number of days prior to such execution as prescribed by the board in its resolution. If a board of education adopts a resolution waiving its right to approve exemptions or shortening the notification period, the board shall certify a copy of the resolution to the governing body. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the governing body.

If the governing body is not required by this division to notify the board of education of the governing body's intent to execute a financial agreement exempting improvements from taxation, the governing body shall comply with the notice requirements imposed under section 5709.83 of the Revised Code, unless the board has adopted a resolution under that section waiving its right to receive such a notice.

(B) Improvements shall be thus exempted from taxation for a period of not more than thirty years for one, two, or three family residential dwelling units and twenty years for all other uses of the improvements from the date of the execution of a financial agreement for the development or redevelopment of the property upon which the improvements are to be made pursuant to a financial agreement entered into with the municipal corporation in which said area is situated. Any such exemption shall be claimed and allowed in the same or a similar manner as in the case of other real property exemptions and no such claim shall be allowed unless the municipal corporation wherein said property is situated certifies that a financial agreement with a community urban redevelopment corporation for the development or the redevelopment of the property has been entered into and is in effect as required by Chapter 1728. of the Revised Code. In the event that an exemption status changes during a tax year, the procedure for the apportionment of the taxes for that year shall be the same as in the case of other changes in tax exemption status during the tax year.

Effective Date: 12-02-1996



Section 1728.11 - Semi-annual service charge in lieu of taxes.

The community urban redevelopment corporation entering into a financial agreement with a municipal corporation other than an impacted city shall make payment to the county treasurer on or before the final date for payment of real estate taxes in the county for each half year of a semi-annual service charge in lieu of taxes on the real property of the corporation in the project, whether acquired by purchase or lease, in a semi-annual amount of not less than seven and one-half per cent of the annual gross revenues from each unit of the project, if the project is undertaken in units, or from the total project if the project is not to be undertaken in units, for each of the years of operation commencing with the date of the completion of such unit or of the project, as the case may be. Where, because of the nature of the development, ownership, use, or occupancy of the project or any unit thereof if the project is to be undertaken in units, the total annual gross rental cannot be reasonably ascertained, the governing body shall provide in the financial agreement that the annual service charge shall be a sum of not less than two per cent of the total project cost or total project unit cost, calculated from the first day of the month following the substantial completion of the project or any unit thereof if the project is undertaken in units. In no event shall such payment together with the taxes on the land, in any year after first occupancy of the project, be less than the total taxes assessed on all real property in the area covered by the project in the calendar year immediately preceding the acquisition of the said area by the municipality or its agency.

Against such annual charge the corporation is entitled to credit for the amount, without interest, of the real estate taxes on land paid by it in the last two preceding semi-annual installments. On or before the fifteenth of January in each year each taxing district shall report to the county auditor, in such form as is approved by the tax commissioner, the amount of the service charge in excess of the taxes on the land chargeable for the preceding calendar year for each project or unit thereof subject to Chapter 1728. of the Revised Code. Such payments shall be distributed by the county auditor to the taxing subdivision levying taxes in the subdivisions in which the property is located, in the same proportions in which the current general property tax is distributed. The county treasurer may secure the service charge payments, minus the credit, by a lien on the real property of the corporation in the project. Such a lien shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and shall otherwise have the same force and effect as a mortgage lien on real property.

At the end of thirty years for one, two, or three family residential dwelling units and twenty years for all other uses of the improvements from the date of the execution of a financial agreement or earlier by agreement of the parties thereto, the tax exemption upon any unit, if the project is undertaken in units, or upon the entire project, if the project is not undertaken in units, ceases and the improvements and any other property of the corporation as well as the land shall be assessed and taxed, according to general law, like other property within the municipal corporation.

At the same date all restrictions and limitations upon the corporation shall terminate and be at an end upon the corporation's rendering its final account with the municipal corporation.

Effective Date: 11-22-1973; 03-23-2005



Section 1728.111 - Annual service charge in lieu of taxes.

The community urban redevelopment corporation entering into a financial agreement with an impacted city shall pay to the county treasurer an annual service charge in lieu of taxes on the improvements made by the corporation in the project that are exempted from taxation pursuant to section 1728.10 of the Revised Code. The annual service charge shall be charged and paid in two equal installments at the same time and in the same manner as real property taxes. The amount of the annual service charge shall be set forth in the financial agreement and shall be not more than the annual amount of real property taxes that would have been charged against the percentage of the assessed valuation of such improvements exempted from taxation had that percentage not been exempted from taxation, and not less than an amount which, together with the taxes on the land in any year, equals the total taxes assessed on all real property in the area covered by the project in the calendar year immediately preceding the initial acquisition of the area or any part thereof by the municipality or the corporation, whichever occurred first. The county treasurer may secure the service charge payments by a lien on the exempted improvements. Such a lien shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and shall otherwise have the same force and effect as a mortgage lien on real property.

The service charge in lieu of taxes shall be distributed by the county auditor to the taxing subdivision levying taxes in the subdivisions in which the property is located, in the same proportions in which the current general property tax is distributed, or upon the adoption of a resolution by the municipal legislative authority, which shall be certified to the county auditor, the full amount of the service charge shall be distributed at the same time and in the same manner as real property tax payments to the municipal corporation, and shall be deposited in an urban redevelopment tax increment equivalent fund established pursuant to section 1728.112 of the Revised Code.

At the end of thirty years for one, two, or three family residential dwelling units and twenty years for all other uses of the improvements from the date of the execution of a financial agreement, or earlier by agreement of the parties thereto, the exemption from taxation of any unit if the project is undertaken in units, or of the entire project if the project is not undertaken in units, ceases and the improvements and any other property of the corporation as well as the land shall be assessed and taxed like other property within the municipal corporation.

At the same date all restrictions and limitation upon the corporation shall terminate upon the corporation's rendering its final account with the municipal corporation.

Effective Date: 07-22-1994; 03-23-2005



Section 1728.112 - Urban redevelopment tax increment equivalent fund.

A municipal corporation may establish an urban redevelopment tax increment equivalent fund, by resolution or ordinance of its legislative authority, into which shall be deposited service payments in lieu of taxes distributed to the municipal corporation by the county treasurer as provided in section 1728.111 of the Revised Code. Moneys deposited in the urban redevelopment tax increment equivalent fund shall be used for such purposes as are authorized in the resolution or ordinance establishing the fund. Any incidental surplus remaining in the urban redevelopment tax increment equivalent fund upon its dissolution shall be transferred to the general fund of the municipal corporation.

Effective Date: 03-21-1984



Section 1728.12 - Termination of tax exemption.

The tax exemption provided by section 1728.10 of the Revised Code applies only so long as the community urban redevelopment corporation and its project remain subject to Chapter 1728. of the Revised Code, but in no event longer than thirty years for one, two, or three family residential dwelling units and twenty years for all other uses of the improvements from the date of the execution of the financial agreement. Any corporation organized under Chapter 1728. of the Revised Code, may, at any time after the expiration of one year from the completion date of a project, notify the governing body of the municipal corporation with which it has entered into a financial agreement that, as of a certain date designated in the notice, it relinquishes its status under Chapter 1728. of the Revised Code as to all or any of the real property included in the project. As of the date so set, the tax exemption and the payments in lieu of taxes shall terminate as to the real property specified in the notice.

Effective Date: 11-22-1973



Section 1728.13 - Public utilities.

(A) A community urban redevelopment corporation does not have the power, nor shall any financial agreement made pursuant to Chapter 1728. of the Revised Code, provide that the municipal corporation for its part will undertake, to construct, install, acquire, maintain, or operate any property, slant, equipment, or facilities which would be competitive with any public utility as the same is defined in section 4905.02 of the Revised Code or used by any public utility subject to regulation, supervision, or control by any federal regulatory body.

(B) A municipal corporation may not acquire by the exercise of the right of eminent domain, for any of the purposes of Chapter 1728. of the Revised Code, any property used by any public utility as the same is defined in section 4905.02 of the Revised Code or used by any public utility subject to regulation, supervision, or control by any federal regulatory body, in furnishing any commodity or service which, by law, it is authorized to furnish.

(C) If any municipal corporation, or its duly authorized agency, as part of or in connection with any plan, plan of a project or projects initiated or undertaken in accordance with Chapter 1728. of the Revised Code, vacates any street, avenue, highway, road, or other public place or way, referred to in this section as "street," on, in, or under which is located any property owned or used by any public utility as defined in section 4905.02 of the Revised Code, or owned or used by any public utility subject to regulation, supervision, or control by any federal regulatory body in furnishing any commodity or service which, by law, it is authorized to furnish, such municipal corporation shall determine, upon the completion of the vacation proceedings, whether the retention of such property in the existing location will interfere with the consummation of the project.

(D) If such municipal corporation, or its duly authorized agency, determines that the retention of such property in such location will interfere with the consummation of the project, it shall make an order requiring the public utility using such property to remove, relocate, rearrange, or change such property in accordance with such order, and the cost and expense of such removal, rearrangement, or change, including the cost of installing such property in a new location or locations or changed condition, and the cost of any lands or any rights or interest in lands and any other rights acquired to accomplish such removal, relocation, rearrangement, or change shall be paid by the municipal corporation or its duly authorized agency as part of the cost of making land available for use by a community urban redevelopment corporation. In case of the relocation of any such property, the public utility using the same, its successors and assigns, may maintain and operate such property with the necessary appurtenances, in the new locations for as long a period and upon the same terms and conditions and with the same franchise rights as it had the right to maintain and operate such property in its former location.

(E) If such municipal corporation, or its duly authorized agency, determines that the retention of such property in its existing location will not interfere with the consummation of the project, it shall express such determination in a writing which shall be delivered to such public utility, and such public utility, its successors and assigns, may enter upon the lands which comprised such street prior to its vacation, for the purpose of maintaining, repairing, renewing, or removing any such property.

(F) If any municipal corporation, or its duly authorized agency, as a part of or in connection with any plan, plan of a project or projects initiated or undertaken in accordance with Chapter 1728. of the Revised Code, determines that any property owned or used by any public utility as defined in section 4905.02 of the Revised Code, or owned or used by any public utility subject to regulation, supervision, or control by a federal regulatory body, in furnishing any commodity or service which it is authorized by law to furnish, which is located in, on, along, over, or under any street, shall be removed, relocated, rearranged, changed, reconstructed, or abandoned, the cost and expense of the removal, relocation, rearrangement, change, reconstruction, or abandonment of such property, including the cost of installing, reconstructing, and replacing such property in a new location or locations and the cost of any lands or any rights or interest in lands and any other rights acquired to accomplish such removal, relocation, rearrangement, change, reconstruction, or replacement of such property shall be paid by the municipal corporation or its duly authorized agency as a part of the cost of making land available for use by a community urban redevelopment corporation. In case of the relocation of any such property the public utility using the same, its successors and assigns, may maintain and operate such property, with the necessary appurtenances, in the new locations for as long a period and upon the same terms and conditions as it had a right to maintain and operate such property in its former location.

Effective Date: 12-16-1964






Chapter 1729 - OHIO COOPERATIVE LAW

Section 1729.01 - Ohio cooperative law definitions.

As used in this chapter:

(A) "Agricultural cooperative" means a cooperative to which all of the following apply:

(1) The cooperative engages in any activity in connection with the propagation, raising, producing, harvesting, storing, drying, handling, processing, or marketing of agricultural products; procuring equipment and supplies or providing services for producers and others; bargaining; and any activity related to the foregoing.

(2) Producers or agricultural cooperatives exercise more than fifty per cent of the voting control of the cooperative.

(3) The cooperative does at least fifty per cent of its business with producers or agricultural cooperatives.

(B) "Agricultural products" includes aquacultural, horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm products, and the produce or byproducts of any of such products. "Agricultural products" also includes algacultural products as defined in section 901.511 of the Revised Code.

(C) "Association" means any corporation organized under this chapter.

(D) "Bargaining" means the mutual obligation of a handler and a marketing cooperative to meet at reasonable times and confer and negotiate in good faith. Negotiations may include all terms relative to trading between handlers and producers. The obligation does not require either party to agree upon price, terms of sale, or any other marketing agreement, or to make a concession.

(E) "Board" means the board of directors of an association.

(F) "Cooperative" means an association or a foreign association.

(G) "Entity," except as otherwise provided, means a foreign association, a foreign or domestic corporation other than a cooperative, or a foreign or domestic limited liability company.

(H) "Foreign association" means a corporation organized under the cooperative laws of another state or the District of Columbia or a foreign corporation organized under corporation laws of another state, the District of Columbia, or the United States that operates on a cooperative basis.

(I) "Handler" means a person who acquires agricultural products under a sales contract for the purpose of processing or reselling agricultural products.

(J) "Marketing agreement" means an agreement, contract, or other arrangement between a cooperative and a member in which the member agrees to market all or a part of the products or produce produced by the member, or agrees to purchase all or a part of the member's requirements for inputs, services, or supplies.

(K) "Marketing cooperative" means any agricultural cooperative meeting the requirements of the "Co-operative Marketing Associations Act," 42 Stat. 388 (1922), 7 U.S.C.A. 291, that negotiates sales contracts with handlers on behalf of its members and is not in direct competition with any handler with which it negotiates such contracts.

(L) "Member" means a person who has been qualified and accepted into membership in a cooperative.

(M) "Membership stock" means any class of stock or other equity interest in a cooperative, continuous ownership of which is required for membership in the cooperative.

(N) "Patron" means a person with which a cooperative has made an enforceable agreement to allocate and distribute a per unit retain, patronage dividend, or patronage refund with respect to business conducted by the cooperative with or for the person.

(O) "Patronage stock" means any stock or other equity interest in a cooperative that was originally issued by the cooperative with respect to patronage transactions.

(P) "Person" includes a natural person, partnership, corporation, cooperative, or other entity.

(Q) "Processing" means changing the physical or chemical characteristics of agricultural products.

(R) "Producer" means a person engaged in the production of agricultural products for the market, including a lessor of real or personal property used for production of agricultural products for the market that receives as rent part of the agricultural product.

(S) "Sales contract" means a marketing agreement or other similar arrangement between a handler and a producer, negotiated by the producer or by an agricultural cooperative acting as agent for a producer, under which the producer agrees to grow or produce agricultural products for sale to the handler.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.02 - Purposes - associations deemed nonprofit - chapter title.

(A) An association may be organized under this chapter for any lawful purpose permitted to corporations by the laws of this state, except any such purpose that is inconsistent with the provisions of this chapter or other chapters of Title XVII of the Revised Code. This section does not authorize any professional services otherwise prohibited by law.

(B) Associations shall be corporations that are deemed nonprofit because they are not organized for the purpose of making a profit for themselves as such, or for the purpose of making a profit for their members as such, but for their members as patrons. This chapter and not Chapter 1702. of the Revised Code shall govern associations.

(C) A municipal power agency, as "municipal power agency" is defined in section 3734.058 of the Revised Code, is not an association for the purposes of this chapter.

(D) This chapter shall be known as the "Ohio Cooperative Law."

Effective Date: 08-05-1998; 09-03-2004



Section 1729.03 - Powers of association.

Each association incorporated under this chapter shall have the following powers:

(A) It may make contracts, incur liabilities, and borrow money; issue capital stock and other equity interests and issue certificates therefor; acquire property; and dispose of, mortgage, pledge, lease, or otherwise use in any manner, any of its property, or any interest in its property, wherever situated.

(B) It may invest its funds, lend money for its purposes, and hold any property as security for repayment.

(C) It may act as the agent or representative of any members or other patrons in any activities authorized by this chapter.

(D) It may conduct its business and affairs, have offices, and exercise its power in the United States or in any foreign country.

(E) It may establish reserves and invest these funds.

(F) It may buy, hold, and exercise all privileges of ownership over such real or personal property as is necessary, convenient, or incidental to the conduct of any authorized business of the association.

(G) It may establish, secure, own, and develop patents, trademarks, copyrights, service marks, and other intellectual property.

(H) Notwithstanding Chapter 169. of the Revised Code, it may effectuate the forfeiture of any unclaimed stock or other equity interests, dividends, and patronage allocations, for which the owner cannot be found after a period of three years. Notice of the existence of unclaimed stock or other equity interests and a request for written acknowledgment from the owner to the association shall be evidence of a bona fide attempt to deliver the unclaimed stock or other equity interests to the owner. If the notice is not acknowledged within thirty days after the notice is sent or within the period specified in the notice, if longer, all such unclaimed stock or other equity interests specified in the notice are forfeited and become the property of the association.

(I) It may make donations for charitable, scientific, educational, community development, or religious purposes, and may use all or part of the funds forfeited to the association under division (H) for these purposes.

(J) It may do everything necessary, suitable, or proper for the accomplishment of any of the purposes enumerated in this section. In addition it may exercise and possess all powers, rights, and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged, and any other powers, rights, and privileges granted to corporations by the laws of this state, except as are inconsistent with the express provisions of this chapter.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.031 - Indemnification.

(A)

(1) Subject to divisions (A)(2) and (3) of this section, an association may indemnify or agree to indemnify any person that was or is a party, or is threatened to be made a party, to any threatened, pending, or completed civil, criminal, administrative, or investigative action, suit, or proceeding, other than an action or suit by or in the right of the association, because the person is or was a director, officer, employee, agent, or volunteer of the association or is or was serving at the request of the association as a trustee, director, officer, employee, member, manager, agent, or volunteer of another association, entity, partnership, joint venture, trust, or other enterprise. The indemnification described in division (A)(1) of this section shall be for expenses, including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with the action, suit, or proceeding described in division (A)(1) of this section.

(2) With respect to any noncriminal action or proceeding, the indemnification described in division (A)(1) of this section shall be made if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association as described in division (D) of section 1729.23 of the Revised Code.

(3) With respect to any criminal action or proceeding, the indemnification described in division (A)(1) of this section shall be made if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association as described in division (D) of section 1729.23 of the Revised Code, and the person had no reasonable cause to believe the conduct was unlawful.

(4) For purposes of divisions (A)(2) and (3) of this section, the termination of any action, suit, or proceeding by judgment, order, settlement, or conviction or a plea of nolo contendere or its equivalent does not create, of itself, a presumption that the person did not act in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association or that the person had reasonable cause to believe that the conduct was unlawful.

(B)

(1) Subject to division (B)(2) of this section and provided the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association, an association may indemnify or agree to indemnify any person that was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action or suit by or in the right of the association to procure a judgment in its favor, because the person is or was a director, officer, employee, agent, or volunteer of the association or is or was serving at the request of the association as a trustee, director, officer, employee, member, manager, agent, or volunteer of another association, entity, partnership, joint venture, trust, or other enterprise. The indemnification described in division (B)(1) of this section shall be for expenses, including attorney's fees, actually and reasonably incurred by the person in connection with the defense or settlement of an action or suit described in division (B)(1) of this section.

(2) If a person is adjudged to be liable for negligence or misconduct in the performance of a duty to the association, the indemnification described in division (B)(1) of this section shall be made for any claim, issue, or matter only to the extent that the court of common pleas or the court in which the action or suit was brought determines, upon application, that despite the adjudication of liability and in view of all the circumstances of the case, the person fairly and reasonably is entitled to indemnity for expenses that the court of common pleas or court in which the action or suit was brought considers proper.

(C) Notwithstanding division (A) or (B) of this section, to the extent that a person has been successful on the merits or otherwise in defense of any action, suit, or proceeding described in division (A) or (B) of this section, the person shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred in connection with that action, suit, or proceeding.

(D) Unless ordered by a court or division (C) of this section applies, the association shall make any indemnification under division (A) or (B) of this section only as authorized in the specific case, upon a determination that indemnification of the person is proper in the circumstances because the person has met the applicable standard of conduct set forth in division (A) or (B) of this section. This determination shall be made in any of the following manners:

(1) By a majority vote of a quorum consisting of directors of the indemnifying association that were not and are not parties to or threatened with the action, suit, or proceeding described in division (A) or (B) of this section;

(2) Whether or not a quorum as described in division (D)(1) of this section is obtainable, and if a majority of a quorum of disinterested directors so directs, in a written opinion by independent legal counsel other than an attorney or a firm of attorneys associated with that attorney, that within the past five years has been retained by or has performed services for the association or has performed services for any person to be indemnified;

(3) By the members.

(E)

(1) The association shall pay the expenses, including attorney's fees, incurred by the person in defending the action, suit, or proceeding described in division (A) or (B) of this section, unless either of the following applies:

(a) At the time of a person's act or omission that is the subject of an action, suit, or proceeding described in division (A) or (B) of this section, the articles or bylaws of the association state, by specific reference to divisions (A) and (B) of this section, that division (A) and (B) of this section do not apply to the association.

(b) The only liability asserted against a person in an action, suit, or proceeding described in division (A) or (B) of this section is pursuant to section 1729.25 of the Revised Code.

(2) Upon receipt of a request from a person, the association may pay expenses, including attorney's fees, incurred by a person in defending any action, suit, or proceeding described in division (A) or (B) of this section as the expenses are incurred in advance of the final disposition of the action, suit, or proceeding, if the board authorizes this payment in the specific case and upon receipt of an undertaking by or on behalf of the person to repay the amount if it ultimately is determined that the person is not entitled to be indemnified by the association.

(F) Both of the following apply to the indemnification authorized by this section:

(1) It is not exclusive of and is in addition to any other rights granted to a person seeking indemnification pursuant to the articles or bylaws of the association, any agreement, a vote of members or disinterested directors of the association, or otherwise, for action taken in the person's official capacity and action taken in another capacity while holding their office or position.

(2) It continues as to a person that has ceased to be a director, officer, employee, member, manager, agent, or volunteer and inures to the benefit of the heirs, executors, and administrators of that person.

(G) As used in this section, "association" includes all constituent associations and entities in a consolidation or merger and the new or surviving association or entity. Any person that is or was a director, officer, employee, agent, or volunteer of a constituent association or is or was serving at the request of a constituent association as a trustee, director, officer, employee, member, manager, agent, or volunteer of another association, entity, partnership, joint venture, trust, or other enterprise stands in the same position under this section with respect to the new or surviving association or entity as the person would if the person had served the new or surviving association or entity in the same capacity.

(H)

(1) An association may purchase and maintain insurance or furnish similar protection, including, but not limited to, trust funds, letters of credit, or self-insurance, for or on behalf of any person that is or was a director, officer, employee, agent, or volunteer of the association or is or was serving at the request of the association as a trustee, director, officer, employee, member, manager, agent, or volunteer of another association, entity, partnership, joint venture, trust, or other enterprise. The insurance or similar protection described in division (H)(1) of this section shall be against any liability asserted against the person and incurred by the person in any such capacity, whether or not the association would have the power to indemnify the person against that liability under this section.

(2) Insurance described in division (H)(1) of this section may be purchased from or maintained with a person in which the association has a financial interest.

Effective Date: 09-03-2004



Section 1729.04 - Use of words in name - prohibition.

(A) The name of any association organized under this chapter shall include the word or abbreviation "cooperative," "coop," "co-operative," "co-op," "association," "assn.," "company," "co.," "incorporated," "inc.," "corporation," or "corp."

(B) No corporation or other person organized or applying to do business in this state shall use the word or abbreviation "cooperative," "coop," "co-operative," or "co-op" as a part of its corporate or other business name or title, unless at least one of the following applies:

(1) It is organized under this chapter.

(2) It is organized and operating on a cooperative basis under Chapter 1702. of the Revised Code.

(3) It is organized and operating in accordance with the cooperative laws of another state, the District of Columbia, or the United States.

(4) It is a state or federally chartered credit union.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.05 - Amended and Renumbered RC 1729.06.

Effective Date: 08-05-1998



Section 1729.06 - Number of incorporators - statutory agent.

(A) Two or more individuals may form an association under this chapter.

(B)

(1) Every association shall have and maintain a statutory agent upon whom any process, notice, or demand against the association may be served. The agent may be a natural person who is a resident of this state or a corporation that is authorized by its articles of incorporation to act as such agent and has a business address in this state.

(2) Whenever appointment or designation of a statutory agent is required by this chapter, the appointment or designation shall be on a form prescribed by the secretary of state for the administration of this chapter and shall conform with section 1702.06 of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.07 - Articles of incorporation.

(A) The articles of incorporation of an association shall set forth all of the following:

(1) The name of the association;

(2) The association's purposes, as permitted by this chapter. It is sufficient to state in the articles that the association may engage in any activity within the purposes for which associations may be organized under this chapter.

(3) The county and municipal corporation or township where the association's principal place of business will be located which need not be within this state;

(4) The names and addresses of the incorporators;

(5) The number of its directors or a statement that the number of directors shall be as specified in the bylaws;

(6) The names and addresses of those who are to serve as directors until the first meeting of members or until the election and qualification of their successors;

(7) Whether the association is organized with or without capital stock.

(a) If the association is organized without capital stock, the articles shall set forth the general rules by which the property rights and interests of each member are to be determined.

(b) If the association is organized with capital stock, the total amount of the stock, the number and par value of the shares, and dividend rights, if any. If there is more than one class of stock, the articles shall set forth a statement of the number of shares in each class and a statement of the designations, preferences, rights, and limitations of the shares in each class.

(B) The articles may include additional provisions, consistent with law, including provisions that are required or permitted to be set forth in the bylaws.

(C) The articles shall be signed by the incorporators and filed with the secretary of state in accordance with section 1729.12 of the Revised Code. The articles shall be accompanied by the appointment of a statutory agent in accordance with division (B) of section 1729.06 of the Revised Code. The legal existence of an association begins upon the filing of the articles and, unless the articles provide otherwise, its period of existence is perpetual.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.08 - Amendment or restatement of articles.

(A) The articles of incorporation of an association may be altered or amended at any regular meeting of the association or at any special meeting called for that purpose, provided that the text of the proposed change, or a general description of the change, is contained in the notice of the meeting. An amendment shall first be approved by two thirds of the directors and shall then be adopted by an affirmative vote of sixty per cent of the member votes cast on the amendment or, if the articles provide or permit, by the affirmative vote of a greater majority or by the affirmative vote of a simple majority of all member votes eligible to be cast on the amendment.

(B) Amendments to the articles of incorporation, when so adopted, shall be filed in accordance with section 1729.12 of the Revised Code.

(C) The board of an association may adopt a restatement of the articles without a member vote if the restatement merely incorporates amendments previously approved by the board and adopted by the members. An association may, by action taken in the manner required for an amendment, adopt restated articles that contain amendments made at the time of the restatement. Restated articles shall state that they are restated, or restated and amended, if amendments are adopted with the restatement, and shall supersede the existing articles and amendments. Restated articles shall meet the requirements of section 1729.07 of the Revised Code, except that the names and addresses of the incorporators and initial directors may be omitted. A restatement of the articles shall be filed in the manner prescribed for an amendment of the articles.

(D) Except as provided in the articles of incorporation, the board may adopt an amendment to the articles of incorporation without a member vote in any of the following cases:

(1) To change the principal place of business of the association;

(2) To designate and determine the rights and restrictions of a series within a class of capital stock, if permitted by the articles;

(3) To reduce the authorized number of shares of any class or series of capital stock to any number down to and including the number of the shares issued and outstanding, and to assign the authorization for the number of shares so reduced to another class or classes of capital stock previously authorized;

(4) After a merger, consolidation, conversion, division, or occurrence of any other contingent event referred to in the articles of incorporation, to eliminate from the articles any statement or provision pertaining exclusively to the merger, consolidation, conversion, division, or occurrence, and to make other changes required by such elimination, but only after the deleted item has been superseded in accordance with the articles of incorporation or otherwise is no longer in effect.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.09 - Voting on amendment.

(A)

(1) Unless the board provides that division (A)(3) of this section applies to an amendment to the articles of incorporation, a holder of stock other than membership stock or patronage stock who is affected by a proposed amendment to the articles shall be entitled to cast one vote on the amendment regardless of the par or stated value of the stock, the number of shares, or the number of affected classes of stock held.

(2) A member holding stock affected by a proposed amendment may vote only as a member and shall not be entitled to vote or demand fair cash value as an affected stockholder.

(3) The board may provide that a stockholder otherwise entitled to vote under division (A)(1) of this section shall instead be entitled to payment of fair cash value of the affected stock held by such stockholder in accordance with section 1729.46 of the Revised Code.

(B) For purposes of this section, a holder of stock is affected as to any class of stock owned by the holder only if an amendment would expressly do any of the following:

(1) Decrease the dividends to which that class may be entitled or change the method by which the dividend rate on that class is fixed;

(2) Further restrict rights to transfer that class;

(3) Give to another existing or any new class of stock or equity interest not previously entitled thereto any preference, as to dividends or upon dissolution, that is higher than preferences of that class;

(4) Change the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution;

(5) Increase the number of authorized shares of any class having a higher preference as to dividends or upon dissolution;

(6) Require or permit an exchange of shares of any class with lower preferences as to dividends or upon dissolution for shares of any other class with higher preferences.

(C) If any proposed amendment will alter or change the powers, preferences, or special rights of one or more series of any class so as to affect them adversely, but shall not so affect the entire class, then only the shares of the series so affected by the amendment shall be considered a separate class for the purposes of division (B) of this section.

(D) If stockholders are entitled to vote on an amendment, the amendment is adopted only if all of the following conditions are met:

(1) Notice of the meeting, an exact copy of the proposed amendment, and a ballot on the amendment have been sent to each affected stockholder;

(2) Approval by the members under section 1729.08 of the Revised Code;

(3) Approval by a simple majority of the affected stockholders present and voting at a meeting of the stockholders.

(E) This section does not apply to stock issued prior to the effective date of this section, unless the association adopts an amendment to its articles of incorporation making the stock subject to this section. As to such stock, an amendment shall first be approved by two-thirds of the directors and shall then be adopted by a vote representing a majority of all the members of the association.

Effective Date: 08-05-1998



Section 1729.10 - Evidence of incorporation.

(A) A copy of the association's articles of incorporation or amended articles filed in the office of the secretary of state, and certified by the secretary of state, is conclusive evidence, except as against the state, that the association has been incorporated under the laws of this state; and a copy certified by the secretary of state of any certificate of amendment or other certificate is prima-facie evidence of such amendment or of the facts stated in the certificate, and of the observance and performance of all antecedent conditions necessary to the action that the certificate purports to evidence.

(B) A copy of amended articles filed in the office of the secretary of state, and certified by the secretary of state, shall be accepted in this state and other jurisdictions in lieu of the original articles, amendments to the articles, and prior amended articles.

(C) The original or a copy of the record of minutes of the proceedings of the incorporators of an association, or of the proceedings or meetings of the members or any class of stockholders, or of the directors, or of any committee thereof, including any written consent, waiver, release, or agreement entered in such record or minutes, or the original or a copy of a statement that no specified proceeding was had or that no specified consent, waiver, release, or agreement exists, shall, when certified to be true by the secretary or an assistant secretary of an association, be received in the courts as prima-facie evidence of the facts stated therein. Every meeting referred to in the certified original or copy is considered duly called and held, and all motions and resolutions adopted and proceedings had at the meeting are considered duly adopted and had, and all elections of directors and all elections or appointments of officers chosen at the meeting are considered valid, until the contrary is proved; and whenever a person who is not a member, patron, or stockholder of an association has acted in good faith in reliance upon any such certified original or copy, it is conclusive in that person's favor.

Effective Date: 08-05-1998



Section 1729.11 - Reinstatement of association.

(A) An association whose articles of incorporation have been canceled or an association that has been dissolved in a manner other than for a voluntary dissolution as provided in section 1729.55 of the Revised Code, or a judicial dissolution as provided in section 1729.61 of the Revised Code, may be reinstated by filing, on a form prescribed by the secretary of state for the administration of this chapter, an application for reinstatement and the required appointment of a statutory agent, and by paying a filing fee of ten dollars.

(B) Upon reinstatement of an association's articles of incorporation, the rights, privileges, and franchises, including all real or personal property rights and credits and all contract and other rights, of the association existing at the time that its articles were canceled or the dissolution became effective shall continue in effect as if the articles had not been canceled or the dissolution had not occurred; and the association shall again be entitled to exercise the rights, privileges, and franchises authorized by its articles.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.12 - Filing articles and certificates of amendment.

(A) For filing articles of incorporation or a certificate of amendment of articles or a certificate of merger, consolidation, division, or dissolution, and with respect to the issuance of shares of stock, an association organized under this chapter shall pay to the secretary of state the fees imposed by section 111.16 of the Revised Code. In the case of a certificate of division, the filing fee shall be the same as for a certificate of merger or consolidation.

(B) When the articles of incorporation, or a certificate of amendment of articles, or a certificate of merger, consolidation, conversion, division, or dissolution is filed with the secretary of state, the secretary of state shall, if the articles or certificate complies with this chapter, endorse approval thereon, the date of filing, a file number, and make a legible copy thereof by any authorized method. The original or a copy of the articles or certificate, certified by the secretary of state, shall be returned to the person filing the articles or certificate.

(C) All persons shall have the opportunity to acquire a copy of the articles and other certificates filed and recorded in the office of the secretary of state, but no person dealing with the association shall be charged with constructive notice of the contents of any such articles or certificates by reason of the filing or recording.

Effective Date: 08-05-1998



Section 1729.13 - Dividends - stock - security interest.

(A) An association may pay dividends annually on its capital stock. All its other net income from business with or for members and other eligible patrons, less reserves which shall be provided for in the bylaws or other written agreements, shall be distributed to its members and other eligible patrons on the basis of patronage as provided in the bylaws or other written agreements. Any receipts or dividends from subsidiary corporations, or from stock or other securities owned by the association, may be included in the ordinary receipts of the association, and may be distributed accordingly.

(B) An association, at any time, may purchase its own common stock at par or book value as determined by the board.

(C) An association shall have a continued perfected security interest in its membership stock and patronage stock to secure payment of any indebtedness or other obligation of the holder or owner to the association. Notwithstanding Chapters 1308. and 1309. of the Revised Code, the security interest shall have priority over all other perfected security interests. Unless otherwise provided in the association's articles of incorporation or bylaws, or by contract, a member or other patron has no right to compel an association to offset its membership stock or patronage stock against any indebtedness or obligation owed to the association.

Effective Date: 08-05-1998



Section 1729.14 - Bylaws.

Each association shall adopt for its governance and management, bylaws that are consistent with the powers granted by this chapter and the articles of incorporation of the association. The bylaws may provide for any of the following:

(A) The time, place, and manner of calling and conducting the association's meetings;

(B) The number of members constituting a quorum. If voting by any method other than personal appearance is used, members represented by a ballot or by proxy may be counted in computing a quorum only on those matters for which the ballots or proxies were submitted.

(C) The right of members to vote by proxy or by ballot delivered in person, by mail, by electronic or telephonic transmittal, or any combination of these, and the conditions, manner, form, and effect of such votes;

(D) Subject to the provisions of section 1729.17 of the Revised Code, a method of voting by members or delegates, and any limitations on voting rights of any group or class of members or delegates;

(E) The number of directors constituting a quorum;

(F) The number, qualifications, compensation, duties, and terms of office of directors and officers, and the time of their election and the manner of giving notice of the election;

(G) Penalties for violation of the bylaws;

(H) The amounts of entrance, organization, and membership fees, if any; the manner of collecting them; and the purposes for which they may be used;

(I) Any amount that each member is required to pay annually or from time to time to carry on the business of the association; any charge to be paid by each member for services rendered by the association, and the time of payment and the manner of collection of such charge; and any marketing contract between the association and its members that every member may be required to sign;

(J) The number and qualifications of members of the association and the conditions of membership or for ownership of membership stock in the association;

(K) The time and manner of permitting members to withdraw or the holders of membership stock to transfer their stock; and the manner of assignment and transfer of membership stock;

(L) The conditions upon which, and the time when, the membership of any member ceases; and the suspension of the rights of a member who ceases to be eligible for membership in the association;

(M) The manner and effect of the expulsion of a member;

(N) In the event of the death or withdrawal of a member or upon the expulsion of a member or the forfeiture of membership, any of the following:

(1) The manner of determining the value of a member's interest;

(2) Provision for the purchase of a member's interest by the association;

(3) At the option of the association, provision for such purchase at a price fixed by appraisal by the board of directors of the association.

(O) Any other provision for any matter relative to the control, regulation, operation, management, or government of the association.

Effective Date: 08-05-1998



Section 1729.15 - Amended and Renumbered RC 1729.27.

Effective Date: 08-05-1998



Section 1729.16 - Adoption, amendment, or repeal of bylaws.

(A) The initial bylaws may be adopted by the association's directors who are to serve until the first member meeting. After the initial bylaws are adopted, bylaws may be adopted and amended only by the members unless the articles or bylaws provide that the board, by a two-thirds vote of the entire board, may adopt or amend the bylaws or any specified bylaw.

(B) Any bylaw adopted or amended by the board shall be reported at the next member meeting. Any bylaw adopted or amended by the board shall not conflict with the association's articles of incorporation or with this chapter of the Revised Code. Any such bylaw is subject to amendment or repeal by the members at any time.

(C) Unless the bylaws provide otherwise, any bylaw may be adopted, amended, or repealed by a majority of the member votes cast on the adoption, amendment, or repeal.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.17 - Members or delegates entitled to vote.

(A) Each member entitled to vote shall have one vote, except that the articles or bylaws of the association may permit the following:

(1) Voting by members in accordance with the amount of business done with or through the association.

(2) Voting by delegates, including a voting system that provides any one or a combination of the following:

(a) That a delegate may cast only one vote;

(b) That a delegate may cast one vote for each member represented by the delegate;

(c) That another form of delegate voting may be used.

(3) Voting by delegates or certain members on matters that are to be submitted to a member vote.

(4) Voting by any combination of the methods set forth in division (A)(1), (2), or (3) of this section or any other method of voting set forth in the bylaws, provided the association is controlled by the members.

(B) If the articles or bylaws provide that only delegates or certain members are entitled to vote on matters to be submitted to a member vote, "member" or "members," as used in this chapter with respect to the right of a member to vote, voting procedure, the required proportion of member votes, actions that are required or permitted to be taken by members, and the number of members required for a quorum, means the delegates or other members entitled to vote. Where voting is based on the amount of business done, provisions of this chapter requiring a vote of the members are met if the required membership vote is satisfied based on the voting power of the members.

Effective Date: 08-05-1998



Section 1729.18 - Association members - meetings.

(A) An association shall have two or more members. However, an association may have one member if that member is a cooperative that has two or more members.

(B) Each association shall hold an annual meeting of its members. The board may call a special meeting of the members at any time. Any meeting of the members may be held at one time or in a series of meetings at one or more locations.

(C) Twenty per cent of the members entitled to vote may file with the board a petition stating the specific business to be brought before the association and demanding a special meeting at any time for consideration of such business. Upon compliance with this division, the meeting shall be called by the board.

(D) Notice of every meeting, together with a statement of the purpose of the meeting, shall be sent to each member who is entitled to vote at the meeting and any affected stockholder at the member's or stockholder's current address, as shown in the records of the association, at least ten days prior to the meeting, in accordance with section 1729.20 of the Revised Code. The bylaws may provide that the notice be given by publication in a newspaper or newspapers of general circulation in the trade area of the association if notice to individual members and affected shareholders is impracticable.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.181 - [Repealed].

Effective Date: 08-05-1998



Section 1729.19 - Action authorized or taken without meeting.

(A) Unless prohibited in an association's articles of incorporation or bylaws, any action that may be authorized or taken at a meeting of the members, affected stockholders, the board, or any committee of the board, may be authorized or taken without a meeting, with the affirmative vote or approval of the following:

(1) In the case of members or affected stockholders, sixty per cent of the votes of the members or affected stockholders who would be entitled to vote on the action at a meeting for such purpose;

(2) In the case of the board of directors or a committee of the board, all of the directors on the board or all of the committee members on the committee in a writing or writings signed by each of the directors or committee members.

(B) A record of action described in division (A) of this section without a meeting shall be included in the records of the association in the same manner as minutes of meetings of the association's members, affected stockholders, board, or committee of the board.

(C) Any certificate with respect to the authorization or taking of any action without a meeting that is required to be filed in the office of the secretary of state shall state that the authorization or taking of such action was approved and signed as provided in this section.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.191, 1729.192 - [Repealed].

Effective Date: 08-05-1998



Section 1729.20 - Methods of giving notice - signed waiver.

(A) Whenever notice is required by this chapter to be given to any person, the notice may be given personally, by mail, or by electronic or telephonic transmittal. If mailed, the notice is given when it is deposited in the United States mail, with postage prepaid, addressed to the person at the person's address as it appears on the records of the association. If notice is sent by electronic or telephonic transmittal, notice is given when an electronic or telephonic confirmation of delivery is received by the association.

(B) A signed waiver is equivalent to personal notice to the person signing. The waiver may be signed at any time.

Effective Date: 08-05-1998



Section 1729.21 - [Repealed].

Effective Date: 08-05-1998



Section 1729.22 - Board of directors.

(A) Except where this chapter or an association's articles of incorporation or bylaws require that action be otherwise authorized or taken, all of the authority of an association shall be exercised by or under the direction of the board. The board shall consist of not less than five directors, elected by and from the members, unless the number of members is less than five, in which case, the number of directors may equal the number of members.

(B) The bylaws may provide that the membership of an association be divided into districts or other groupings and that the directors shall be elected according to such districts or groupings. In that case, the bylaws shall specify the number of directors to be elected and the manner of reapportioning or redistricting the membership.

(C) The bylaws may provide that one or more directors may be appointed by the other directors. The appointed directors need not be members of the association, but shall have the same powers, rights, and responsibilities as other directors. The appointed directors shall not number more than one-fifth of the entire number of directors.

(D) The bylaws may provide for an executive committee and may allot to the executive committee any of the functions and powers of the board, subject to the general direction and control of the board.

(E) The association may provide a fair remuneration for the time actually spent by its officers and directors in its service, and for the services of the members of its executive committee.

(F) Unless the bylaws provide otherwise, when a vacancy on the board occurs other than by expiration of term, the remaining directors on the board, by a majority vote, shall elect a director to fill the vacancy. If the bylaws provide for an election of directors by the members in a district or other grouping, the board may call a special meeting of the members in that district or group to fill the vacancy.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.23 - Standard of care for directors.

(A) A director shall perform the duties of a director, including duties as a member of any committee of the directors upon which the director serves, in good faith, in a manner the director reasonably believes to be in or not opposed to the best interests of the association, and with the care that an ordinarily prudent person in a like position would use under similar circumstances. In performing these duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, that are prepared or presented by any of the following:

(1) One or more directors, officers, or employees of the association whom the director reasonably believes are reliable and competent in the matters prepared or presented;

(2) Counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence;

(3) A committee of the directors upon which the director does not serve, established in accordance with the association's articles of incorporation or bylaws, as to matters within its designated authority, provided the director reasonably believes the committee merits confidence.

(B) For purposes of division (A) of this section:

(1) A director shall not be found to have failed to perform the duties in accordance with division (A) of this section, unless it is proved, by clear and convincing evidence, in an action brought against the director that the director has not acted in good faith, in a manner reasonably believed to be in or not opposed to the best interests of the association, or with the care that an ordinarily prudent person in a like position would use under similar circumstances. Such an action includes, but is not limited to, an action that involves or affects any of the following:

(a) A change or potential change in control of the association;

(b) A termination or potential termination of the director's service to the association as a director;

(c) Service in any other position or relationship with the association.

(2) A director shall not be considered to be acting in good faith if the director has knowledge concerning the matter in question that would cause reliance on information, opinions, reports, or statements that are prepared or presented by the persons described in divisions (A)(1) to (3) of this section to be unwarranted.

(3) Division (B) of this section does not limit relief available under section 1729.24 of the Revised Code.

(C)

(1) Subject to divisions (C)(2) and (3) of this section, a director is liable in damages for any act that the director takes or fails to take as director only if it is proved, by clear and convincing evidence, in an action brought against the director that the act or omission of the director was undertaken with a deliberate intent to cause injury to the association or was undertaken with a reckless disregard for the best interests of the association.

(2) Division (C)(1) of this section does not affect the liability of a director under section 1729.25 of the Revised Code.

(3) Subject to division (C)(2) of this section, division (C)(1) of this section does not apply if, and only to the extent that, at the time of an act or omission of the director, the association's articles of incorporation or bylaws state, by specific reference to division (C)(1) of this section, that its provisions do not apply to the association.

(D) For purposes of this section and section 1729.031 of the Revised Code, in determining what is reasonably believed to be in or not opposed to the best interests of the association, a director shall consider the purposes of the association and may consider any of the following:

(1) The interests of the employees, suppliers, creditors, and customers of the association;

(2) The economy of this state and of the United States;

(3) Community and societal matters;

(4) The long-term and short-term best interests of the association, including, but not limited to, the possibility that those interests may be best served by the continued independence of the association;

(5) The interests of the members as patrons of the association.

(E) Divisions (B) and (C) of this section do not affect the duties of a director who acts in any capacity other than as a director.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.24 - Effect of self-dealing.

(A) Unless otherwise provided in an association's articles of incorporation or bylaws:

(1) No contract or transaction between an association and one or more of its directors or officers, or between the association and any other person in which one or more of the association's directors or officers, are directors or officers, or have a financial or personal interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee that authorizes the contract or transaction, or solely because the director's or officer's votes are counted for such purpose, if any of the following applies:

(a) The material facts as to the relationship or interest and as to the contract or transaction are disclosed or are known to the board or the committee, and the board or committee, in good faith authorizes the contract or transaction by the affirmative vote of a majority of the disinterested directors, even though the disinterested directors constitute less than a quorum of the board or the committee;

(b) The material facts as to the relationship or interest and as to the contract or transaction are disclosed or are known to the members entitled to vote on the contract or transaction, and the contract or transaction is specifically approved at a meeting of the members;

(c) The contract or transaction is fair as to the association at the time it is authorized or approved by the board, or a committee of the board, or the members.

(2) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board, or of a committee that authorizes the contract or transaction.

(B) Divisions (A)(1) and (2) of this section do not limit or otherwise affect the liability of directors under section 1729.25 of the Revised Code.

(C) For purposes of division (A) of this section, a director is not an interested director solely because the subject of a contract or transaction may involve or effect a change in control of the association or continuation in office as a director of the association.

Effective Date: 08-05-1998



Section 1729.25 - Liability of members, directors, officers.

(A) The members, the directors, and the officers of an association shall not be personally liable for any obligation of the association.

(B)

(1) Directors who vote for or assent to any of the following are jointly and severally liable to the association in accordance with division (B)(2) of this section:

(a) A distribution of assets to members, stockholders, or patrons contrary to law, the association's articles of incorporation, or bylaws;

(b) A distribution of assets to persons other than creditors during the winding up of the affairs of the association, on dissolution or otherwise, without the payment of all known obligations of the association, or without making adequate provision for the payment of the obligations;

(c) The making of loans, other than in the usual conduct of the association's affairs or in accordance with the association's articles or bylaws, to an officer, director, or member of the association.

(2)

(a) In cases under division (B)(1)(a) of this section, up to the amount of the distribution in excess of the amount that could have been distributed without violation of law, the articles of incorporation, or bylaws, but not in excess of the amount that would inure to the benefit of the creditors of the association if it was insolvent at the time of the distribution or there was reasonable ground to believe that by such vote or assent it would be rendered insolvent, or to the benefit of the members or stockholders other than members or stockholders of the class in respect of which the distribution was made;

(b) In cases under division (B)(1)(b) of this section, to the extent that the obligations, not otherwise barred by statute, are not paid, or for the payment of which adequate provision has not been made;

(c) In cases under division (B)(1)(c) of this section, for the amount of the loan with interest thereon at the rate of six per cent per year until the amount has been paid.

(3) A director is not liable under division (B)(1)(a) or (b) of this section, if in determining the amount available for any such distribution, the director in good faith relied on a financial statement of the association prepared by an officer or employee of the association in charge of its accounts or by a certified public accountant or firm of certified public accountants, or in good faith considered the assets to be of their book value, or followed what the director believed to be sound accounting and business practice.

(C) A director who is present at a meeting of the board or a committee of the board at which action on any matter is authorized or taken and who has not voted for or against such action shall be presumed to have voted for the action unless the director dissents from the action during the meeting and the dissent is noted in the minutes of the proceedings of the meeting, or a written dissent is filed either during the meeting or within a reasonable time after the adjournment of the meeting.

(D) A member, stockholder, or patron who receives any distribution made contrary to law, the association's articles of incorporation, or bylaws is liable to the association for the amount received that is in excess of the amount that could have been distributed.

(E) A director against whom a claim is asserted under or pursuant to this section and who is held liable on the claim is entitled to contribution, on equitable principles, from other directors who also are liable. In addition, any director against whom a claim is asserted under or pursuant to this section, or who is held liable, has a right of contribution from the member, stockholder, or patron who received any distribution made contrary to law, the articles of incorporation, or bylaws, and such persons as among themselves also are entitled to contribution in proportion to the amounts received by them respectively.

(F) No action shall be brought by or on behalf of an association, upon any cause of action arising under division (B)(1)(a) or (b) of this section, at any time after two years from the day on which the violation occurs; provided that no such action is barred by this division if it is commenced prior to the effective date of this section.

Effective Date: 08-05-1998



Section 1729.26 - Officers.

(A) The officers of an association shall consist of a president, a secretary, a treasurer, and, if desired, a chairperson and one or more vice chairpersons of the board, one or more vice-presidents, and other officers and assistant officers as necessary. The officers shall be elected by the board. The chairperson and any vice chairperson of the board shall be a director. Unless the association's articles of incorporation or bylaws provide otherwise, none of the other officers need be a director. Any two or more offices may be held by the same person, but no officer shall execute, acknowledge, or verify any instrument in more than one capacity if the instrument is required by law or by the articles or bylaws to be executed, acknowledged, or verified by two or more officers. Unless the articles or the bylaws provide otherwise, all officers shall be elected annually.

(B) All officers have the authority to perform, and shall perform, the duties as the bylaws provide, or as the board may determine in accordance with the bylaws.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.27 - Surety bonds.

If required by the association's bylaws, every officer, employee, and agent handling funds, negotiable instruments, or other property of or for an association shall execute and deliver adequate bonds for the faithful performance of the officer's, employee's, or agent's duties and obligations.

Effective Date: 08-05-1998



Section 1729.28 - Removal of officers or directors - procedure.

(A) Any member of an association may bring charges against an officer or director of the association by filing them in writing with the secretary of the association, together with a petition, signed by twenty per cent of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the members of the association and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer against whom such charges are brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses, and the persons bringing the charges against the director or officer shall have the same opportunity.

(B) If the bylaws provide for election of directors by the members in a district or other grouping, then the petition for removal of a director must be signed by twenty per cent of the members residing in the district or belonging to the group from which the director was elected. The board shall then call a special meeting of the members residing in that district or belonging to the group to consider and vote upon the removal of the director; and at such meeting, by a vote of the majority of the members of that district or belonging to the group, the director in question shall be removed from office.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.29 - Books and records - examination by member or stockholder.

(A) An association shall keep correct and complete books and records of account, and shall also keep minutes of the proceedings of meetings of its members, board, and delegates. The association shall keep at its principal office records of the names and addresses of all members and stockholders with the amount of ownership interests and stock held by each.

(B) At any reasonable time, any member, upon written notice that states a proper purpose for an examination of books and records and that is delivered or sent to the association at least one week in advance, may examine those books and records pertinent to the purpose in the notice. The board may deny a request of a member to examine the books and records if the purpose is not proper because the purpose is not directly related to the person's interest as a member and is contrary to the best interests of the association.

(C) At any reasonable time, a stockholder who is not a member, upon written notice that states a proper purpose for an examination of books and records and that is delivered or sent to the association at least one week in advance, may examine those books and records that are pertinent to the purpose in the notice. The board may deny a request of a stockholder to examine the books and records if the purpose is not proper because the purpose is not directly related to the person's interest as a stockholder and is contrary to the best interest of the association.

Effective Date: 08-05-1998



Section 1729.30 to 1729.34 - [Repealed].

Effective Date: 08-05-1998



Section 1729.35 - Association may merge or consolidate with one or more associations.

(A) An association may merge or consolidate with one or more associations under this chapter. Before an association may merge or consolidate with any other association, a written agreement of merger or consolidation shall be approved by the board of each constituent association and by the members of each constituent association. The agreement shall set forth the terms of the merger or consolidation, including any provisions for amendment or abandonment of the agreement. In the case of a consolidation, the agreement also shall contain the articles of incorporation of the new association.

(B)

(1) If the agreement of merger or consolidation provides that a holder of stock other than membership stock or patronage stock in a constituent association will be affected, all of the following apply:

(a) Unless the board of the constituent association provides that division (B)(1)(b) of this section applies, the affected stockholder shall be entitled to cast one vote on the agreement regardless of the par or stated value, the number of shares, or the number of affected classes of the stock held.

(b) The board of a constituent association may provide that a stockholder otherwise entitled to vote under division (B)(1)(a) of this section shall instead be entitled to payment of fair cash value of the affected stock held by the stockholder in accordance with section 1729.46 of the Revised Code.

(c) A member holding stock affected by a proposed agreement of merger or consolidation may vote only as a member and shall not be entitled to vote or demand fair cash value as an affected stockholder.

(2) For purposes of this section, a holder of stock is affected as to any class of stock owned by the holder only if the agreement of merger or consolidation does any of the following:

(a) Decreases the dividends to which that class may be entitled or changes the method by which the dividend rate on that class is fixed;

(b) Provides for additional restriction of rights to transfer shares of that class;

(c) Gives to another existing or any new class of stock or equity interest not previously entitled thereto any preference, as to dividends or upon dissolution, that is higher than preferences of that class;

(d) Changes the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution;

(e) Increases the number of authorized shares of any other class having the same or higher preferences as to dividends or upon dissolution beyond the aggregate authorizations for such classes in the constituent associations;

(f) Requires or permits an exchange of shares of any class with lower preferences as to dividends or upon dissolution for shares of any other class with higher preferences.

(C) The agreement is approved if both of the following conditions are met with respect to each constituent association:

(1) Notice of the meeting to vote on the agreement, the agreement, and a description of the method of voting have been sent to all members, and to all affected stockholders entitled either to vote on the agreement or to receive payment of fair cash value under division (B) of this section;

(2) Sixty per cent of the member votes cast approve the agreement, and a simple majority of the votes cast by the affected stockholders entitled to vote under division (B) of this section approve the agreement.

(D) Notwithstanding division (C) of this section, no vote of the members or stockholders of a constituent association shall be necessary to approve a merger of a wholly owned subsidiary association with and into its parent cooperative or a merger or a consolidation of two or more subsidiary associations that are wholly owned by a cooperative.

(E) After approval of an agreement under this section, but before the merger or consolidation is effective, the agreement may be amended in accordance with any provision for amendment set forth in the agreement, provided that an amendment made subsequent to adoption of the agreement by the members of any constituent association shall not do any of the following:

(1) Change the membership rights, or the amount or kind of stock, securities, cash, property, or other rights to be received, exchanged, or converted in the merger or consolidation;

(2) Change the articles of incorporation or bylaws of the surviving or new association as provided for in the agreement;

(3) Change any provision of the agreement with respect to the rights of members or the manner of voting in the surviving or new association.

(F) After approval of an agreement under this section, but before the merger or consolidation is effective, the merger or consolidation may be abandoned in accordance with any provision for abandonment set forth in the agreement.

(G) The merger or consolidation shall take effect in accordance with sections 1729.37 and 1729.38 of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.36 - Association may merge or consolidate with one or more entities.

(A) An association may merge or consolidate with one or more entities, if such merger or consolidation is permitted by the laws under which each constituent entity exists and the association complies with this section.

(B) Each constituent association shall comply with section 1729.35 of the Revised Code with respect to form and approval of an agreement of merger or consolidation, and each constituent entity shall comply with the applicable provisions of the laws under which it exists, except that the agreement of merger or consolidation, by whatever name designated, shall comply with divisions (C) and (D) of this section.

(C) The agreement of merger or consolidation shall set forth all of the following:

(1) The names of the states and the laws under which each constituent entity exists;

(2) All statements and matters required to be set forth in agreements of merger or consolidation by the laws under which any constituent entity exists;

(3) A statement that the surviving or new entity is to be an association, a foreign association, a corporation other than a cooperative, or a limited liability company;

(4) If the surviving or new entity is to be a foreign entity:

(a) The place where the principal office of the surviving or new entity is to be located in the state in which the surviving or new entity is to exist;

(b) The consent by the surviving or new entity that it may be sued and served with process in this state in any proceeding for the enforcement of any obligation of any constituent association or domestic entity;

(c) The consent by the surviving or new entity that it shall be subject to the applicable provisions of Chapter 1703. of the Revised Code, if it is a foreign corporation or foreign association, or to sections 1705.53 to 1705.58 of the Revised Code, if it is a foreign limited liability company;

(d) If it is desired that the surviving or new entity exercise its corporate privileges in this state as a foreign entity.

(D) The agreement also may set forth other provisions permitted by the laws of any state in which any constituent entity exists.

(E) If the surviving or new entity is an association, the merger or consolidation shall take effect in accordance with sections 1729.37 and 1729.38 of the Revised Code.

(F) If the surviving or new entity is an entity other than an association, the merger or consolidation shall take effect in accordance with the applicable provisions of the laws under which it exists.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.37 - Effective date of merger or consolidation.

(A) Unless a later date is specified in the agreement, a merger or consolidation under sections 1729.35 and 1729.36 of the Revised Code is effective when the certificate of merger or consolidation is filed in accordance with section 1729.38 of the Revised Code. If, after filing the certificate but before the merger or consolidation is effective, the merger or consolidation is amended or abandoned, as provided in divisions (E) and (F) of section 1729.35 of the Revised Code, an authorized officer of each constituent association shall sign a certificate of amendment or abandonment stating that the agreement of merger or consolidation has been amended or abandoned and the date of such action, and shall file the certificate in the same manner as the certificate of merger or consolidation. Any certificate of amendment or abandonment shall be filed prior to the date the merger or consolidation would otherwise be effective.

(B) In the case of a merger, the surviving association or entity is the one designated in the agreement. In the case of a consolidation, the new association or entity is the one designated in the agreement. The separate existence of all constituent associations or entities in the agreement, except the surviving or new association or entity, ceases upon the effective date of the merger or consolidation.

(C) The surviving or new association or entity possesses all the rights and all the property of each constituent association or entity, and is responsible for all their obligations. Title to any property is vested in the surviving or new association or entity with no reversion or impairment of the property caused by the merger or consolidation. A merger or consolidation shall not be considered an assignment. No right of any creditor shall be impaired by the merger or consolidation without the creditor's consent.

(D) If the surviving organization is an association, the articles of incorporation are amended to the extent provided in the agreement of merger.

Effective Date: 08-05-1998



Section 1729.38 - Certificate of merger or consolidation filing and recording.

(A)

(1) Upon adoption of an agreement of merger or consolidation under section 1729.35 or 1729.36 of the Revised Code, a certificate, signed by any authorized officer or representative of each constituent association or entity, shall be filed with the secretary of state on a form prescribed by the secretary of state that sets forth the following:

(a) The name and form of each constituent association or entity and the state law under which each constituent entity exists;

(b) A statement that each constituent association or entity has adopted the agreement of merger or consolidation, the manner of adoption, and that the agreement was adopted in compliance with the laws applicable to each constituent association or entity;

(c) The effective date of the merger or consolidation, which date may be on or after the date of filing of the certificate;

(d) In the case of a merger, a statement that one or more specified constituent associations or entities will be merged into a specified surviving association or entity or, in the case of a consolidation, a statement that the constituent associations or entities will be consolidated into a new association or entity;

(e) The name and address of the statutory agent upon whom any process, notice, or demand against any constituent association or entity, or the surviving or new association or entity, may be served.

(2) In the case of a merger into an association or domestic entity, any amendments to the articles of incorporation or the articles or organization of the surviving association or entity shall be filed with the certificate.

(3) In the case of a consolidation to form a new domestic association or entity, the articles of incorporation or the articles of organization of the new association or entity shall be filed with the certificate.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign entity, the certificate shall be accompanied by the information required for qualification of a foreign entity in this state by Chapter 1703. of the Revised Code, in the case of a foreign corporation or foreign cooperative, or by sections 1705.53 and 1705.54 of the Revised Code, in the case of a foreign limited liability company.

(B) A copy of the certificate of merger or consolidation, certified by the secretary of state, may be filed for record in the office of the county recorder of any county in this state. For such recording the county recorder shall charge and collect the same fee as in the case of deeds. The certified copy of the certificate of merger or consolidation shall be recorded in the records of deeds.

(C) For purposes of this section, "domestic entity" means a corporation other than an association or a limited liability company organized under the laws of this state.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.40 - Plan of division.

(A) Any association may divide itself into two or more associations. A written plan of division shall be approved by the association's board. Such plan shall set forth all the terms of the division and the proposed effect of the division on all members and stockholders of the association. The plan also shall contain the articles of incorporation and bylaws of each association resulting from the division, which articles and bylaws shall conform to the requirements for associations organized under this chapter.

(B)

(1) If the plan of division provides that a holder of stock other than membership stock or patronage stock will be affected, the following apply:

(a) Unless the board provides that division (B)(1)(b) of this section applies, the affected stockholder shall be entitled to cast one vote on the plan of division regardless of the par or stated value, the number of shares, or the number of affected classes of the stock held.

(b) The board may provide that a stockholder otherwise entitled to vote under division (B)(1)(a) of this section shall instead be entitled to payment of fair cash value of the affected stock held by the stockholder in accordance with section 1729.46 of the Revised Code.

(c) A member holding stock affected by a proposed plan of division may vote only as a member and shall not be entitled to vote or demand fair cash value as an affected stockholder.

(2) For purposes of this section, a holder of stock is affected as to any class of stock owned by the holder only if the plan of division does any of the following:

(a) Decreases the dividends to which that class may be entitled or changes the method by which the dividend rate on that class is fixed;

(b) Provides any additional restriction on rights to transfer shares of that class;

(c) Gives to another existing or any new class of stock or equity interest not previously entitled thereto any preference, as to dividends or upon dissolution, that is higher than preferences of that class in a resulting association;

(d) Changes the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution;

(e) Increases the aggregate number of authorized shares of any other class having the same or higher preferences as to dividends or upon dissolution in the resulting associations beyond the authorization for such classes in the original association;

(f) Requires or permits an exchange of shares of any class with lower preferences as to dividends or upon dissolution in the original association for shares of any other class with higher preferences in a resulting association.

(C) The plan of division is approved if both of the following conditions are met:

(1) Notice of the meeting to vote on the plan, the plan of division, and a description of the method of voting have been sent to all members and to all affected stockholders entitled either to vote on the plan or to receive payment of fair cash value under division (B) of this section;

(2) Sixty per cent of the member votes cast approve the plan, and a simple majority of the votes cast by the affected stockholders entitled to vote under division (B) of this section approve the plan.

(D) After approval of a plan of division under this section, but before the division is effective, the plan may be amended or abandoned in accordance with a provision for amendment or abandonment set forth in the plan, provided that an amendment made subsequent to approval of the plan by the members shall not do any of the following:

(1) Change the membership rights, or the amount or kind of stock, securities, cash, property, or other rights to be received, exchanged, or converted in the division;

(2) Change the articles of incorporation or bylaws of the resulting associations as provided for in the plan;

(3) Change any provision of the plan with respect to the rights of members or the manner of voting in the resulting associations.

(E)

(1) Upon approval of a plan of division, a certificate, signed by any authorized officer of the original association, shall be filed with the secretary of state on a form prescribed by the secretary of state setting forth the following:

(a) The name of the original association and the name of each resulting association;

(b) A statement that the original association has adopted the plan of division, the manner of adoption, and that the plan was adopted in compliance with this section;

(c) The effective date of the division, which date may be on or after the date of filing of the certificate;

(d) A statement that the original association will be divided into specified resulting associations;

(e) The name and address of the statutory agent upon whom any process, notice, or demand against the original association may be served, and the name and address of a statutory agent for each resulting association upon whom process, notice, or demand against that resulting association may be served.

(2) The articles of incorporation of each of the resulting associations shall be filed with the certificate.

Effective Date: 08-05-1998



Section 1729.42 - Conversions.

(A) A domestic corporation that is not an association may convert itself into an association by adopting an amendment to its articles of incorporation in which it elects to become subject to this chapter, together with any changes in its articles of incorporation and bylaws required by this chapter, and any other desirable changes permitted by this chapter. The amendment shall be adopted, filed, and recorded in the manner provided by the law under which the corporation exists.

(B) An association may convert itself to a domestic corporation that is not an association by adopting an amendment to its articles of incorporation in which it elects to become subject to any other chapter of Title XVII of the Revised Code, if so permitted by such chapter, together with any changes in its articles of incorporation and bylaws required by such chapter and any other desirable changes permitted by such chapter. The amendment shall be adopted, filed, and recorded under this chapter in the same manner as an amendment of the articles of incorporation under sections 1729.08 and 1729.09 of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.44 - Setting aside reorganizations.

An action to set aside a merger, consolidation, division, or conversion of an association, on the ground that any section of the Revised Code has not been complied with, shall be brought within ninety days after the effective date of the merger, consolidation, division, or conversion, or such action shall be forever barred.

Effective Date: 08-05-1998



Section 1729.46 - Written demand for payment of fair cash value of stock.

(A) In order to obtain payment of the fair cash value, a stockholder entitled to payment of the fair cash value of stock under section 1729.09, 1729.35, 1729.36, or 1729.40 of the Revised Code shall deliver a written demand for payment of the fair cash value of the stock to the association no later than fifteen days after notice is sent to members and stockholders in accordance with section 1729.09, 1729.35, 1729.36, or 1729.40 of the Revised Code, as the case may be. The written demand shall state the name and address of the stockholder, the number and class of the stock for which fair cash value is demanded, and the amount claimed by the stockholder to be the fair cash value of the stock. Delivery of written demand for payment of fair cash value of stock in accordance with this section is sufficient if delivered to the association or to the surviving or new association or entity resulting from the merger, consolidation, division, or conversion, whether the demand is delivered before, on, or after the effective date of the action. If written demand is not timely delivered in conformity with this section, the stockholder's right to payment of fair cash value with respect to the amendment to the articles of incorporation, agreement of merger or consolidation, plan of division, or conversion shall be barred.

(B) If a timely demand is delivered in accordance with this section, fair cash value of the stock shall be determined and paid to the stockholder in accordance with the following procedures:

(1) The association or the surviving, new, or resulting association or entity shall send a written acknowledgment of receipt of the demand for fair cash value to the address specified in the demand no later than fifteen days after receipt of the demand. If the board of the association or the surviving, new, or resulting association or entity believes that the demand has failed to comply with the requirements of this section, the acknowledgment shall state any such defects. The acknowledgment also shall state what the board believes to be the fair cash value of the stock that is the subject of the demand. If the articles of incorporation of the constituent or original association provide a value for the stock upon redemption, the fair cash value of the stock presumptively shall be the lesser of the redemption value or the fair market value of the stock immediately prior to the merger, consolidation, division, or conversion.

(2) The stockholder shall not transfer, encumber, pledge, or otherwise dispose of the stock that is the subject of the demand for fair cash value, or any certificate representing the stock, until the demand is finally resolved by agreement, withdrawal, or final judicial determination as provided in section 1729.47 of the Revised Code.

(3) If the association's articles of incorporation or bylaws provide a reasonable basis for determining and paying the fair cash value of the stock that is the subject of the demand for fair cash value, or if the association or the surviving, new, or resulting association or entity and the demanding stockholder reach an agreement on the fair cash value of the stock within three months after delivery of the demand for fair cash value, the fair cash value of the stock shall be determined in accordance with the constituent or original association's articles of incorporation or bylaws or as agreed upon, as the case may be. The association shall thereupon tender payment of the fair cash value so determined to the stockholder within thirty days of delivery of any certificates representing the stock or the stockholder's written waiver and release of claim to all rights to the stock to the association or the surviving, new, or resulting association or entity. Without precluding other possible reasonable bases for determining fair cash value of stock under this section, a provision in the constituent or original association's articles of incorporation or bylaws that fair cash value shall be determined by final and binding arbitration or that fair cash value shall be the lesser of par value, book value, or fair market value, shall be considered a reasonable basis for determining and paying the fair cash value of stock.

(C) The right of a demanding stockholder to receive the fair cash value of stock as to which the stockholder seeks relief and the obligation of the association or the surviving, new, or resulting association or entity to furnish the fair cash value for those interests terminate if any of the following applies:

(1) The demanding stockholder fails to comply with this section.

(2) The association abandons the amendment of articles, merger, consolidation, division, or conversion or is finally enjoined or prevented from taking such action.

(3) The demanding stockholder withdraws the demand for fair cash value with consent of the association.

(4) The demanding stockholder attempts to sell, transfer, or encumber the stock which is the subject of the demand prior to final determination of its fair cash value under this section or section 1729.47 of the Revised Code.

(5) All of the following apply:

(a) The articles of incorporation or bylaws of the association do not provide a reasonable basis for determining and paying fair cash value to an affected stockholder;

(b) The association and the affected stockholder have not agreed upon the fair cash value of the stock which is the subject of the demand;

(c) The affected stockholder does not file a timely complaint under section 1729.47 of the Revised Code.

(D) The fair cash value that is agreed upon by the affected stockholder and the association, or determined using a reasonable basis for determining and paying fair cash value in the association's articles of incorporation or bylaws, or fixed by a court in a proceeding under section 1729.47 of the Revised Code, shall be paid within thirty days as follows:

(1) Immediately to the holder of uncertificated stock;

(2) Upon and simultaneously with the surrender of certificates representing certificated stock.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.47 - Complaint for fair cash value of stock.

(A) If the association's articles of incorporation or bylaws do not provide a reasonable basis for determining and paying fair cash value of the stock that is the subject of the demand for payment of fair cash value, and the affected stockholder has not agreed upon a fair cash value of the stock that is the subject of the demand within three months after delivery of the demand for payment of fair cash value, the affected stockholder, within thirty days thereafter, may file a complaint for recovery of fair cash value of the stock from the association or the surviving, new, or resulting association or entity in the court of common pleas of the county in which the principal place of business of the association that issued the stock is or was located. However, if the principal place of business of an association is not within this state, then the complaint described in this division shall be filed in the court of common pleas of the county in which the association's statutory agent resides. Other affected stockholders who have made timely demand for payment of fair cash value may join as plaintiffs in the proceeding, and any two or more proceedings commenced by affected stockholders may be consolidated. The complaint shall contain a brief statement of the relevant facts, including the vote by members of the association, the facts entitling the stockholder to relief under this section, and a demand for that relief. Notwithstanding the Rules of Civil Procedure, no answer to a complaint filed under this section is required.

(B) Upon filing the complaint and upon motion of the complainant, the court shall fix a date for hearing on the complaint and require service of a notice of the complaint and the date for hearing on the defendant in the manner prescribed in the Rules of Civil Procedure for service of process.

(C) On the date fixed for the hearing or any adjournment thereof, the court shall determine from the complaint and any evidence submitted at the hearing by the parties, whether the affected stockholder is entitled to the fair cash value of stock that is the subject of the demand and, if the stockholder is to be so paid, the number and class of stock for which payment is to be made.

(D) If the court finds that the affected stockholder is to be paid, it may appoint one or more persons as appraisers to receive evidence as to the fair cash value. The appraisers shall have the power and authority that the court specifies in the order of appointment, and the court shall fix reasonable compensation for the appraisers. After receiving the recommendation of any appointed appraiser, or if appraisers are not appointed, the court shall make findings as to the fair cash value and render judgment for the payment of that fair cash value and interest at the rate and from the date the court considers equitable. The costs of the proceeding, including compensation of the appointed appraisers as fixed by the court, shall be assessed as the court considers equitable.

(E) The proceeding on the complaint for fair cash value is a special proceeding, and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.49 - Disposing of assets of association.

(A) As used in this section, "substantially all" means more than two-thirds of the association's assets, measured, in the board's discretion, either by value as recorded in the books and records of the association or by fair market value.

(B) Unless the articles of incorporation or the bylaws of an association otherwise provide, a lease, sale, exchange, transfer, or other disposition of any assets of an association may be made upon terms and for consideration which may consist, in whole or in part, of money or other property, including shares or other securities or promissory obligations of any association or entity, as may be authorized by the board. If a lease, sale, exchange, transfer, or other disposition, or a series of such transactions, would dispose of all or substantially all of the assets of the association, then the disposition may be made only upon a written plan of disposition prepared by the board or by a committee selected by the board for that purpose, and adopted in the same manner as provided for the adoption of a resolution of dissolution in section 1729.55 of the Revised Code. A plan of disposition shall set forth a general description or summary of the assets subject to disposition; the method of disposition; the intended transferee of the assets, if known to the board ; and a general description of any material effect the board believes the disposition will have on the interests of the members and stockholders. Notice of a meeting of the members at which a plan of disposition will be voted on shall be given to all members, whether or not entitled to vote at the meeting. The notice shall be accompanied by a copy or summary of the plan of disposition and a ballot for those members entitled to vote on the plan.

(C) The association, by its board, may abandon a plan of disposition, subject to the contract rights of other persons, if the power of abandonment is conferred upon the board either by the terms of the transaction or in the plan of disposition.

(D) An action to set aside a disposition of assets by an association, on the ground that any section of the Revised Code applicable to the lease, sale, exchange, transfer, or other disposition of all or substantially all the assets of the association has not been complied with, shall be brought within ninety days after such transaction, or the action is forever barred.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.55 - Voluntary dissolution.

(A) An association may be dissolved voluntarily in the manner provided in this section.

(B) A resolution of dissolution for an association shall state both of the following:

(1) That the association elects to be dissolved;

(2) Any additional provision considered necessary with respect to the proposed dissolution and winding up.

(C) Before subscriptions for membership and any stock or other ownership interest have been received, the incorporators or a majority of the incorporators may adopt, by a writing signed by them, a resolution of dissolution.

(D) The directors may adopt a resolution of dissolution in the following cases:

(1) When the association has been adjudged bankrupt or has made a general assignment for the benefit of creditors;

(2) By leave of the court, when a receiver has been appointed in a general creditors' suit or in any suit in which the affairs of the association are to be wound up;

(3) When substantially all of the assets have been sold at judicial sale or otherwise;

(4) When the articles of incorporation have been canceled for failure to file annual franchise or excise tax returns or for failure to pay franchise or excise taxes and the association has not been reinstated or does not desire to be reinstated;

(5) When the period of existence of the association specified in its articles has expired.

(E) At a meeting held for such purpose, the members may adopt a resolution of dissolution by the affirmative vote of sixty per cent of the member votes cast on the proposal or, if the articles provide or permit, by the affirmative vote of a greater or lesser proportion though not less than a majority, of the voting power, of any particular class as is required by the articles of incorporation. Notice of the meeting of the members shall be given to all members and stockholders whether or not entitled to vote.

(F) Upon the adoption of a resolution of dissolution, a certificate shall be filed with the secretary of state, on a form prescribed by the secretary of state, stating all of the following:

(1) The name of the association;

(2) A statement that a resolution of dissolution has been adopted, its manner of adoption, and, in the case of its adoption by the incorporators or directors, a statement of the basis for such adoption;

(3) The place where the association's principal place of business is located;

(4) The names and addresses of the association's directors and officers, or if the resolution of dissolution is adopted by the incorporators, the names and addresses of the incorporators;

(5) The name and address of the association's statutory agent.

(G) The certificate described in division (F) of this section shall be signed as follows:

(1) When the resolution of dissolution is adopted by the incorporators, the certificate shall be signed by not less than a majority of the incorporators;

(2) When the resolution is adopted by the directors or by the members, the certificate shall be signed by any authorized officer. However, if no authorized officer executes and files the certificate within thirty days after the adoption of the resolution or upon any date specified in the resolution as the date upon which the certificate is to be filed or upon the expiration of any period specified in the resolution as the period within which the certificate is to be filed, whichever is latest, the certificate of dissolution may be signed by any three members, or if there are less than three members, by all of the members, and shall set forth a statement that the persons signing the certificate are members and are filing the certificate because of the failure of an authorized officer to do so.

(H) A certificate of dissolution, filed with the secretary of state, shall be accompanied by all of the following:

(1) An affidavit of one or more of the persons executing the certificate of dissolution or of any authorized officer of the association containing a statement of the counties, if any, in this state in which the association has personal property or a statement that the association is of a type required to pay personal property taxes to state authorities only;

(2) A receipt, certificate, or other evidence showing the payment of all franchise, sales, use, and highway use taxes accruing up to the date of the filing or that payment adequately has been guaranteed;

(3) A receipt, certificate, or other evidence showing the payment of all personal property taxes accruing up to the date of the filing;

(4) A receipt, certificate, or other evidence from the director of job and family services showing that all contributions due from the association as an employer have been paid, that payment adequately has been guaranteed, or that the association is not subject to such contributions;

(5) A receipt, certificate, or other evidence from the bureau of workers' compensation showing that all premiums due from the association as an employer have been paid, that payment adequately has been guaranteed, or that the association is not subject to such premium payments;

(6) In lieu of the receipt, certificate, or other evidence described in division (H)(2), (3), (4), or (5) of this section, an affidavit of one or more persons executing the certificate of dissolution or of any authorized officer of the association containing a statement of the date upon which the particular department, agency, or authority was advised in writing of the scheduled date of filing of the certificate of dissolution and was advised in writing of the acknowledgment by the association of the applicability of section 1729.25 of the Revised Code.

(I) Upon the filing of a certificate of dissolution and the accompanying documents required by division (H) of this section, the association shall be dissolved.

Effective Date: 07-01-2000; 09-03-2004



Section 1729.56 - Public notice of voluntary dissolution.

Following the filing of the certificate of dissolution, the directors, members, or incorporators who filed the certificate, as the case may be, shall cause a notice of voluntary dissolution to be published once a week on the same day of each week for two successive weeks, in a newspaper published and of general circulation in the county in which the principal place of business of the association was to be or is located and shall cause written notice of dissolution to be given to all known creditors of, and to all known claimants against, the dissolved association.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.58 - Association may act to wind up affairs or obtain reinstatement of articles.

(A) When an association is dissolved voluntarily, when the articles of incorporation of an association have been canceled, when a final order of a court of common pleas is made dissolving an association under section 1729.59 of the Revised Code, or when the period of existence of the association specified in its articles of incorporation has expired, the association shall cease to carry on business and shall do only such acts as are required to wind up its affairs or to obtain reinstatement of the articles in accordance with section 1729.11 of the Revised Code.

(B) Any claim existing or action or proceeding pending by or against the association or which would have accrued against it may be prosecuted to judgment, with right of appeal as in other cases, but any proceeding, execution, or process, or the satisfaction or performance of any order, judgment, or decree, may be stayed as provided in section 1729.59 of the Revised Code.

(C) Any process, notice, or demand against the association may be served by delivering a copy to an officer, director, liquidator, or person having charge of its assets or, if no such person can be found, to the statutory agent.

(D) The directors of the association or their successors shall act as the board of directors in accordance with the articles of incorporation and bylaws until the affairs of the association are completely wound up. Subject to the orders of courts of this state having jurisdiction over the association, the directors shall proceed as speedily as is practicable to a complete winding up of the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the authority of the association. Without limiting the generality of such authority, the directors may fill vacancies; elect officers; carry out contracts of the association; make new contracts; borrow money; mortgage or pledge the property of the association as security; sell its assets at public or private sale; make conveyances in the association's name; lease real estate for any term, including ninety-nine years renewable forever; settle or compromise claims in favor of or against the association; appoint or employ one or more persons as liquidators to wind up the affairs of the association with authority as the directors see fit to grant; cause the title to any of the assets of the association to be conveyed to such liquidators for that purpose; apply assets to the payment of obligations; and, after paying or adequately providing for the payment of all known obligations of the association, distribute the remainder of the assets either in cash or in kind among the members, patrons, and stockholders according to their respective rights and interests. In addition, the directors may perform all other acts necessary or expedient to the winding up of the affairs of the association.

(E) The directors, or any liquidator to whom the directors grant such authority, in the course of winding up the association's affairs, shall apply the assets of the association in the following order:

(1) To expenses incidental to winding up the association's affairs;

(2) To all legally enforceable liabilities and obligations of the association due claimants and creditors;

(3) To the stockholders, members, and patrons of the association as provided in the association's articles of incorporation or bylaws.

(F) Without limiting the authority of the directors, any action within the purview of this section that is authorized or approved at a meeting of the members by sixty per cent of the member votes cast thereon shall be conclusive for all purposes upon all members, patrons, and stockholders of the association.

(G) All deeds and other instruments of the association shall be in the name of the association and shall be executed, acknowledged, and delivered by the officers appointed by the directors.

(H) At any time during the winding up of its affairs, the association by its directors may make application to the court of common pleas of the county in this state in which the principal place of business of the association is located to have the winding up continued under supervision of the court, as provided in section 1729.59 of the Revised Code. However, if the association has no principal place of business in this state, the application described in this division may be made to a court of common pleas in the county in this state where the statutory agent resides.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.59 - Judicial liquidations.

(A) Without limiting the generality of its authority and subject to division (B) of this section, the court of common pleas of the county in this state in which is located the principal place of business of a voluntarily dissolved association or of an association whose articles have been canceled or whose period of existence has expired, upon the complaint of the association, or a majority of the directors, or ten per cent of the members or twenty members, whichever is less, and upon such notice to all the directors and other persons interested as the court considers proper, at any time may order and adjudge any of the following matters:

(1) The presentation and proof of all claims and demands against the association and of all rights, interests, or liens in or on any of its property; the fixing of the time and the manner in which such proof shall be made and the person to whom presentation shall be made; and the barring from participation in any distribution of assets of all persons failing to make and present proofs as required by the order of the court;

(2) The stay of the prosecution of any proceeding against the association or involving any of its property; the requirement that the parties to the proceeding present and prove their claims, demands, rights, interests, or liens at the time and in the manner required of creditors or others; or the grant of leave to bring or maintain an independent proceeding to enforce liens;

(3) The settlement or determination of all claims of every nature against the association or any of its property; the determination of the assets required to be retained to pay or provide for the payment of such claims or any claim; the determination of the assets available for distribution among and rights of members, patrons, and stockholders; and the making of new parties to the proceeding so far as the court considers proper for the determination of all matters;

(4) The presentation and filing of intermediate and final accounts of the directors or of the liquidators and hearings on them; the allowance, disallowance, or settlement of the accounts; and the discharge of the directors, the liquidators, or any of them from their duties and liabilities;

(5) The appointment of a special master commissioner to hear and determine any matters with authority as the court considers proper;

(6) The filling of any vacancies in the number of directors or liquidators when the directors are unable to act on the vacancies for want of a quorum or for any other reason;

(7) The appointment of a receiver, in accordance with the usage of a court in equitable matters, to wind up the affairs of the association, to take custody of any of its property, or for any other purpose;

(8) The issuance or entry of any injunction or any other order that the court considers proper in the administration of the trust involved in the winding up of the affairs of the association and the giving of notice of the entry of injunction or order;

(9) The allowance and payment of compensation to the directors or any of them, to liquidators, to a receiver, to the attorney for the complainant, or to any person properly rendering services beneficial to the association or to those interested in it;

(10) The entry of a judgment or decree that, if it so provides, may operate as the deed or other instrument ordered to be executed, or the appointment of a master to execute such deed or instrument in the name of the association with the same effect as if executed by an authorized officer pursuant to authority conferred by the directors or the members, patrons, and stockholders of the association, whenever there is no officer or agent competent to execute such deed or instrument, whenever the association or its officers do not perform or comply with a judgment or decree of court, or whenever the court considers it proper.

(B) If the association has no principal place of business in this state, without limiting the generality of its authority, the court of common pleas in the county in this state where the statutory agent resides may order and adjudge the matters described in division (A) of this section.

(C) A judicial proceeding under this section concerning the winding up of the affairs of an association is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.60 - Receiver appointed to wind up affairs of association.

(A) Whenever, after an association is dissolved voluntarily, the articles of an association have been canceled, or the period of existence of an association has expired, a receiver is appointed to wind up the affairs of the association, all the claims, demands, rights, interests, or liens of creditors, claimants, members, patrons, and stockholders shall be determined as of the day on which the receiver was appointed. Unless it is otherwise ordered, such appointment vests in the receiver and successors of the receiver the right to the immediate possession of all the property of the association, which shall, if so ordered, execute and deliver conveyances of such property to the receiver.

(B) Any officer, director, member, or other person, whether a resident of the state or a nonresident and however interested, may be appointed as receiver.

(C) The receiver shall have all the authority vested in the directors and officers of the association, shall exercise such authority subject to such orders as are made by the court, and may be required to qualify by giving bond to the state in such amount as the court fixes, with surety to the satisfaction of the clerk of the court, conditioned for the faithful discharge of duties and for a due accounting for all money or property received.

Effective Date: 08-05-1998



Section 1729.61 - Complaint for judicial dissolution.

(A) An association may be dissolved judicially and its affairs wound up by an order of the court of common pleas of the county in this state in which the association has its principal place of business, in an action brought by the members having sixty per cent of the voting power of the association on such proposal, or the holders of a lesser proportion as are entitled by the articles of incorporation to dissolve the association voluntarily, when it is established that it is beneficial to the members, patrons, and stockholders that the association be judicially dissolved. However, if the association has no principal place of business in this state, the court of common pleas in the county in this state where the statutory agent resides may dissolve and wind up the affairs of an association in accordance with this division.

(B) A complaint for judicial dissolution shall be verified by any of the complainants and shall set forth facts showing that the case is as specified in this section. Unless the complainants set forth in the complaint that they are unable to annex a list of members, patrons, or stockholders, a schedule shall be annexed to the complaint setting forth the name and address of each member, patron, and stockholder, if it is known, or the fact that it is not known.

(C) Upon the filing of a complaint for judicial dissolution, the court with which it is filed shall have power to issue injunctions; to appoint a receiver with such authority and duties as the court from time to time may direct; to take other proceedings as may be necessary to protect the property or the rights of the members, patrons, and stockholders; and to carry on the business of the association until a full hearing can be conducted. Upon or after the filing of a complaint for judicial dissolution, the court, by injunction or order, may stay the prosecution of any proceeding against the association or involving any of its property and require the parties to the proceeding to present and prove their claims, demands, rights, interests, or liens, at the time and in the manner required of creditors or others. The court may refer the complaint to a special master commissioner.

(D) After a hearing upon such notice as the court directs to be given to all parties to the proceeding and to any other parties in interest designated by the court, a final order based either upon the evidence, or upon the report of the special master commissioner if one has been appointed, shall be made dissolving the association or dismissing the complaint. An order or judgment for the judicial dissolution of an association shall contain a concise statement of the proceedings leading up to the order or judgment, the name of the association, the place where its principal place of business is located, the names and addresses of its directors and officers, the name and address of a statutory agent, and, if desired, other provisions with respect to the judicial dissolution and winding up as are considered necessary or desirable. A certified copy of the order shall be filed in the office of the secretary of state, whereupon the association shall be dissolved. To the extent consistent with orders entered in such proceeding, the effect of judicial dissolution shall be the same as in the case of voluntary dissolution, and the provisions of sections 1729.58, 1729.59, and 1729.60 of the Revised Code relating to the authority and duties of directors during the winding up of the affairs of an association dissolved voluntarily, with respect to the jurisdiction of courts over the winding up of the affairs of an association, and with respect to receivers for winding up the affairs of an association, shall be applicable to associations judicially dissolved.

(E) A proceeding under this section for judicial dissolution of an association is a special proceeding, and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.67 - Marketing agreements.

(A) A cooperative and any member may make marketing agreements, whether written separately or contained in the bylaws, in which the member agrees to do any of the following:

(1) Sell, market, or deliver all or any specified part of products produced or to be produced either by the member or under the member's control, to or through the cooperative or any facilities furnished by it;

(2) Authorize the cooperative or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of products produced or to be produced either by the member or under the member's control and any services to be furnished by the member;

(3) Buy or procure all or a specified part of goods or services from or through the cooperative or any facilities furnished by it;

(4) Authorize the cooperative or any facilities furnished by it to act for the member in any manner in the procurement of goods or services for the member.

(B) The term of marketing agreements may not exceed ten years.

(C) A marketing agreement authorized by division (A) of this section may require that liquidated damages be paid by the member in the event of a breach of the marketing agreement. Liquidated damages shall be specific, reasonable sums. Any provisions for liquidated damages shall be enforceable and not regarded as penalties.

(D) If a member breaches or threatens to breach a marketing agreement authorized by this section, the cooperative shall be entitled to an injunction to prevent the breach or any further breach, and to a decree of specific performance. Upon filing of a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the cooperative is entitled to a temporary restraining order against the member.

(E) If any marketing agreement authorized by division (A)(1) or (2) of this section contains an assignment to the cooperative of any part or all of the funds due or to become due the member during the life of the marketing agreement for any product produced or to be produced by the member or for any services performed or to be performed in producing any product, any person who accepts or receives the product from the member is bound by the assignment after receiving written notice from the cooperative or the member of the amount and duration of the assignment. However, as to any seasonal crop, if no funds are paid or become payable by any person under such an assignment for a period of two consecutive years during the life of the marketing agreement, thereafter the assignment shall not be binding upon any person who receives or accepts such product from the member until the assignment is reaffirmed by the member in writing and written notice is given by the cooperative or the member. Any such reaffirmation shall continue to be effective during the life of the marketing agreement until another such lapse of two consecutive years occurs.

Effective Date: 08-05-1998



Section 1729.68 - Prohibited acts - injunctive relief.

(A) No processor, handler, distributor, or dealer, or agent thereof, who purchases or contracts to purchase any product from a person who produced the product, or procures for, sells, or otherwise furnishes inputs, services, or supplies to a person shall do either of the following:

(1) Use duress against, coerce, or boycott the person in the exercise of the person's rights to join and belong to a cooperative;

(2) Discriminate against the person with respect to price, quantity, or quality, or other terms of purchase or sale of products or produce, services, or supplies, solely by reason of the person's membership in or marketing agreement with a cooperative.

(B) A member or cooperative on behalf of its member or members may bring an action to enjoin any violation of this section, and, upon filing a sufficient bond, a cooperative is entitled to a temporary restraining order against anyone who violates or threatens to violate this section as set forth in the complaint in the court of common pleas of the county in which the violation occurred. Actions against different defendants may be consolidated, in the discretion of the court, if the alleged violations are of the same provision, have occurred in the same or adjoining counties, relate to the same product, service, or supply, and the consolidation can be made without prejudice to a substantial right of any defendant.

(C) Any person who solicits or persuades or permits or aids or abets, induces, or attempts to induce, any member or other person to breach a marketing agreement with a cooperative, by accepting or receiving from the member or other person, products for sale, marketing, manufacturing, or processing for sale, contrary to the terms of any marketing agreement of which the interfering person has knowledge or notice, is liable to the cooperative for damages caused by such interference, and the cooperative is entitled to an injunction against the interfering person to prevent further breaches and a multiplicity of actions.

(D) Any person that violates or threatens to violate this section shall pay to the cooperative the cooperative's reasonable attorney's fees and other costs incurred by the cooperative in any litigation or proceeding at law or in equity to enforce or defend the cooperative's rights and interests that are protected under this section.

Effective Date: 08-05-1998



Section 1729.69 - Unfair marketing practices.

(A) No handler shall commit an unfair marketing practice, as defined in division (B) of this section, whenever a marketing cooperative has been authorized by its members to bargain on behalf of its members for sales contracts with the handler and any of the following conditions exist:

(1) Members of the marketing cooperative are obligated to produce and deliver agricultural products or produce under sales contracts negotiated by the marketing cooperative.

(2) Members of the marketing cooperative represent, on the yearly average calculated over the immediate two preceding calendar years, at least fifty-one per cent of the producers who delivered agricultural products or produce to the specified facility of the handler under sales contracts.

(3) Members of the marketing cooperative delivered, under sales contracts, on the yearly average calculated over the immediate two preceding calendar years, at least fifty per cent of the total amount of agricultural products delivered to the specified facility of the handler under sales contracts.

(4) The marketing cooperative, if requested by the handler, presents to the handler copies of the agreements with its members authorizing the marketing cooperative to bargain on behalf of its members for sales contracts for the agricultural products that are the subject of the sales contract under negotiation.

(B) For purposes of this section, it is an unfair marketing practice if either of the following applies:

(1) If the handler or the marketing cooperative that is bargaining fails to bargain in good faith in negotiating sales contracts for agricultural products to be delivered to a facility of the handler;

(2) If a handler enters into a sales contract directly with a producer, pertaining to agricultural products to be delivered to the same facility, with the intent to cause the marketing cooperative to fail to meet the conditions set forth in divisions (A)(2) and (3) of this section.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.70 - Agricultural cooperative not illegal.

(A) An agricultural cooperative is not a conspiracy, a combination in restraint of trade, an illegal monopoly, or an attempt to lessen competition or to fix prices arbitrarily; and the marketing agreements between such an agricultural cooperative and its members, or any other marketing agreements or sales contracts authorized or described in sections 1729.67 to 1729.70 of the Revised Code, are not illegal as such, in unlawful restraint of trade, or part of a conspiracy or combination to accomplish an improper or illegal purpose.

(B) An agricultural cooperative, upon resolution of its board, may enter into marketing agreements and other arrangements with any other agricultural cooperative. Any two or more agricultural cooperatives may, by agreement between them, unite in employing or separately employ the same personnel, methods, means, and agencies for carrying on their respective businesses. Agricultural cooperatives, acting singly or collectively, may meet in conference with two or more purchasers of their products who are acting collectively, and may at the conference fix by agreement the prices to be paid by the purchasers to the agricultural cooperative for the products. Such concerted action by the purchasers is not a contract in restraint of trade.

Effective Date: 08-05-1998



Section 1729.76 - Foreign association.

Any foreign association may carry on any proper activities in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state. All contracts that could be made by any association incorporated under this chapter and that are made by or with such foreign associations, shall be enforceable in this state with all of the remedies set forth in this chapter.

Effective Date: 08-05-1998



Section 1729.80 - Membership in other organizations.

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other cooperative, corporation, or other form of organization.

Effective Date: 08-05-1998



Section 1729.84 - Exemptions for agricultural products.

Any exemptions under any law applying to agricultural products in the possession or under the control of the individual producer also shall apply to such products delivered by its producer members, as long as such products are in the possession or under the control of an agricultural cooperative.

Effective Date: 08-05-1998



Section 1729.85 - Stock not considered securities.

Membership stock and patronage stock of a cooperative are not to be considered securities under Chapter 1707. of the Revised Code.

Effective Date: 08-05-1998; 09-03-2004



Section 1729.86 - Application of laws.

(A) Except as otherwise provided in this chapter, this chapter applies to all associations, whether organized under this chapter prior to the effective date of this section or on or after that date.

(B) Any law that is in conflict with this chapter shall be construed as not applying to associations provided for in this chapter.

Effective Date: 08-05-1998



Section 1729.99 - Penalty.

(A) Whoever violates section 1729.04 of the Revised Code shall be fined not less than five hundred nor more than twenty-five hundred dollars for each offense.

(B) Whoever violates division (A) of section 1729.68 or commits an unfair marketing practice as defined in section 1729.69 of the Revised Code shall be fined not less than five hundred nor more than five thousand dollars for each offense.

Effective Date: 08-05-1998






Chapter 1731 - SMALL EMPLOYER HEALTH CARE ALLIANCES

Section 1731.01 - Small employer health care alliance definitions.

As used in this chapter:

(A) "Alliance" or "small employer health care alliance" means an existing or newly created organization that has been granted a certificate of authority by the superintendent of insurance under section 1731.021 of the Revised Code and that is either of the following:

(1) A chamber of commerce, trade association, professional organization, or any other organization that has all of the following characteristics:

(a) Is a nonprofit corporation or association;

(b) Has members that include or are exclusively small employers;

(c) Sponsors or is part of a program to assist such small employer members to obtain coverage for their employees under one or more health benefit plans;

(d) Except as provided in division (A)(1)(e) of this section, is not directly or indirectly controlled, through voting membership, representation on its governing board, or otherwise, by any insurance company, person, firm, or corporation that sells insurance, any provider, or by persons who are officers, trustees, or directors of such enterprises, or by any combination of such enterprises or persons.

(e) Division (A)(1)(d) of this section does not apply to an organization that is comprised of members who are either insurance agents or providers, that is controlled by the organization's members or by the organization itself, and that elects to offer health insurance exclusively to any or all of the following:

(i) Employees and retirees of the organization;

(ii) Insurance agents and providers that are members of the organization;

(iii) Employees and retirees of the agents or providers specified in division (A)(1)(e)(ii) of this section;

(iv) Families and dependents of the employees, providers, agents, and retirees specified in divisions (A)(1)(e)(i), (A)(1)(e)(ii), and (A)(1)(e)(iii) of this section.

(2) A nonprofit corporation controlled by one or more organizations described in division (A)(1) of this section.

(B) "Alliance program" or "alliance health care program" means a program sponsored by a small employer health care alliance that assists small employer members of such small employer health care alliance or any other small employer health care alliance to obtain coverage for their employees under one or more health benefit plans, and that includes at least one agreement between a small employer health care alliance and an insurer that contains the insurer's agreement to offer and sell one or more health benefit plans to such small employers and contains all of the other features required under section 1731.04 of the Revised Code.

(C) "Eligible employees, retirees, their dependents, and members of their families," as used together or separately, means the active employees of a small employer, or retired former employees of a small employer or predecessor firm or organization, their dependents or members of their families, who are eligible for coverage under the terms of the applicable alliance program.

(D) "Enrolled small employer" or "enrolled employer" means a small employer that has obtained coverage for its eligible employees from an insurer under an alliance program.

(E) "Health benefit plan" means any hospital or medical expense policy of insurance or a health care plan provided by an insurer, including a health insuring corporation plan, provided by or through an insurer, or any combination thereof. "Health benefit plan" does not include any of the following:

(1) A policy covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, or vision care, except where any of the foregoing is offered as an addition, indorsement, or rider to a health benefit plan;

(2) Coverage issued as a supplement to liability insurance, insurance arising out of a workers' compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance;

(3) Coverage issued by a health insuring corporation authorized to offer supplemental health care services only.

(F) "Insurer" means an insurance company authorized to do the business of sickness and accident insurance in this state or, for the purposes of this chapter, a health insuring corporation authorized to issue health care plans in this state.

(G) "Participants" or "beneficiaries" means those eligible employees, retirees, their dependents, and members of their families who are covered by health benefit plans provided by an insurer to enrolled small employers under an alliance program.

(H) "Provider" means a hospital, urgent care facility, nursing home, physician, podiatrist, dentist, pharmacist, chiropractor, certified registered nurse anesthetist, dietitian, or other health care provider licensed by this state, or group of such health care providers.

(I) "Qualified alliance program" means an alliance program under which health care benefits are provided to one thousand or more participants.

(J) "Small employer," regardless of its definition in any other chapter of the Revised Code, in this chapter means an employer that employs no more than five hundred full-time employees, at least a majority of whom are employed at locations within this state.

(1) For this purpose:

(a) Each entity that is controlled by, controls, or is under common control with, one or more other entities shall, together with such other entities, be considered to be a single employer.

(b) "Full-time employee" means a person who normally works at least twenty-five hours per week and at least forty weeks per year for the employer.

(c) An employer will be treated as having five hundred or fewer full-time employees on any day if, during the prior calendar year or any twelve consecutive months during the twenty-four full months immediately preceding that day, the mean number of full-time employees employed by the employer does not exceed five hundred .

(2) An employer that qualifies as a small employer for purposes of becoming an enrolled small employer continues to be treated as a small employer for purposes of this chapter until such time as it fails to meet the conditions described in division (J)(1) of this section for any period of thirty-six consecutive months after first becoming an enrolled small employer, unless earlier disqualified under the terms of the alliance program.

Effective Date: 10-29-2003; 03-23-2007



Section 1731.02 - Encouraging alliances of small employers to obtain health benefit plans.

(A) It is determined and declared that the provision of health care to employees and retirees in this state and to their dependents and families is of paramount public importance to the economic and general welfare of the people of the state, that rising costs of health care have made it difficult for small employers to provide for health care benefits, that the creation of alliances of small employers to bargain with insurers better assures the obtaining of adequate coverage and benefits under health benefit plans at affordable costs and that the larger the number of employees and other covered persons under such alliance, the more certain is the achievement of those objectives, and that it is the public policy and a public purpose of the state to encourage alliances of small employers to obtain health benefit plans, and to permit flexibility in the coverage and benefits thereunder and encourage substantial size in such alliances, in order to enhance strength in bargaining and economies of scale and thereby achieve broader coverage and benefit options at reduced costs.

(B) The provisions and authority under and benefits provided by this chapter shall be liberally construed and applied toward the achievement of the public objectives set forth in division (A) of this section.

(C) The provisions and authority provided by this chapter are in addition to and not in derogation of other authority under law and do not reflect adversely on any existing or future health benefit organization, program, or arrangement for the benefit of more than one employer that is established under other authority. Any such organization, program, or arrangement that fits the definitions of "small employer health care alliance" and "alliance program," respectively, in section 1731.01 of the Revised Code and otherwise conforms to the applicable conditions and provisions of this chapter is entitled to all applicable benefits under this chapter.

Effective Date: 01-14-1993



Section 1731.021 - Obtaining certificate of authority from superintendent of insurance.

(A) No organization, on or after July 1, 1996, shall sponsor an alliance health care program without first obtaining a certificate of authority from the superintendent of insurance.

(B) Application for a certificate of authority to sponsor an alliance program shall be made by an organization in writing and in the form prescribed by the superintendent.

(C) The superintendent shall, within ninety days after receipt of an application filed pursuant to division (B) of this section, do either of the following:

(1) Grant a certificate of authority to the applicant if the superintendent determines that the applicant is in compliance with this chapter and any rules adopted thereunder.

(2) Deny the application for a certificate of authority if the superintendent determines that the applicant is not in compliance with this chapter or any rules adopted thereunder. A notice of the denial shall be mailed to the applicant within thirty days after the superintendent makes the determination. The notice shall specify the reasons for the denial and shall state that the applicant may request a hearing within thirty days after the date the notice was mailed.

(D) A certificate of authority granted under this section shall remain in effect through the thirtieth day of June following the date it was granted.

(E) The superintendent shall, at least sixty days prior to the expiration of a certificate of authority, provide notice to the organization of the need for filing a renewal application.

(F) A certificate of authority may be renewed for the ensuing twelve-month period commencing on the first day of July by an organization's filing an application in accordance with division (B) of this section. The superintendent shall renew the certificate of authority if the superintendent determines that the applicant meets the standards set forth in division (C) of this section for an initial certificate.

(G) No insurer or organization shall use the term "alliance," "small employer health care alliance," "alliance program," "alliance health care program," or any other similar term with respect to a health benefit program unless the organization that sponsors the program has been granted a certificate of authority under this section.

Effective Date: 11-24-1995



Section 1731.03 - Small employer health care alliance powers.

(A) A small employer health care alliance may do any of the following:

(1) Negotiate and enter into agreements with one or more insurers for the insurers to offer and provide one or more health benefit plans to small employers for their employees and retirees, and the dependents and members of the families of such employees and retirees, which coverage may be made available to enrolled small employers without regard to industrial, rating, or other classifications among the enrolled small employers under an alliance program, except as otherwise provided under the alliance program, and for the alliance to perform, or contract with others for the performance of, functions under or with respect to the alliance program;

(2) Contract with another alliance for the inclusion of the small employer members of one in the alliance program of the other;

(3) Provide or cause to be provided to small employers information concerning the availability, coverage, benefits, premiums, and other information regarding an alliance program and promote the alliance program;

(4) Provide, or contract with others to provide, enrollment, record keeping, information, premium billing, collection and transmittal, and other services under an alliance program;

(5) Receive reports and information from the insurer and negotiate and enter into agreements with respect to inspection and audit of the books and records of the insurer;

(6) Provide services to and on behalf of an alliance program sponsored by another alliance, including entering into an agreement described in division (B) of section 1731.01 of the Revised Code on behalf of the other alliance;

(7) If it is a nonprofit corporation created under Chapter 1702. of the Revised Code, exercise all powers and authority of such corporations under the laws of the state, or, if otherwise constituted, exercise such powers and authority as apply to it under the applicable laws, and its articles, regulations, constitution, bylaws, or other relevant governing instruments.

(B) A small employer health care alliance is not and shall not be regarded for any purpose of law as an insurer, an offeror or seller of any insurance, a partner of or joint venturer with any insurer, an agent of, or solicitor for an agent of, or representative of, an insurer or an offeror or seller of any insurance, an adjuster of claims, or a third-party administrator, and will not be liable under or by reason of any insurance coverage or other health benefit plan provided or not provided by any insurer or by reason of any conditions or restrictions on eligibility or benefits under an alliance program or any insurance or other health benefit plan provided under an alliance program or by reason of the application of those conditions or restrictions.

(C) The promotion of an alliance program by an alliance or by an insurer is not and shall not be regarded for any purpose of law as the offer, solicitation, or sale of insurance.

(D)

(1) No alliance shall adopt, impose, or enforce medical underwriting rules or underwriting rules requiring a small employer to have more than a minimum number of employees for the purpose of determining whether an alliance member is eligible to purchase a policy, contract, or plan of health insurance or health benefits from any insurer in connection with the alliance health care program.

(2) No alliance shall reject any applicant for membership in the alliance based on the health status of the applicant's employees or their dependents or because the small employer does not have more than a minimum number of employees.

(3) A violation of division (D)(1) or (2) of this section is deemed to be an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(4) Nothing in division (D)(1) or (2) of this section shall be construed as inhibiting or preventing an alliance from adopting, imposing, and enforcing rules, conditions, limitations, or restrictions that are based on factors other than the health status of employees or their dependents or the size of the small employer for the purpose of determining whether a small employer is eligible to become a member of the alliance. Division (D)(1) of this section does not apply to an insurer that sells health coverage to an alliance member under an alliance health care program.

(E) Except as otherwise specified in section 1731.09 of the Revised Code, health benefit plans offered and sold to alliance members that are small employers as defined in section 3924.01 of the Revised Code are subject to sections 3924.01 to 3924.14 of the Revised Code.

(F) Any person who represents an alliance in bargaining or negotiating a health benefit plan with an insurer shall disclose to the governing board of the alliance any direct or indirect financial relationship the person has or had during the past two years with the insurer.

Effective Date: 10-29-2003; 03-23-2007



Section 1731.04 - Provisions of agreement between alliance and insurer.

(A) An agreement between an alliance and an insurer referred to in division (B) of section 1731.01 of the Revised Code shall contain at least the following:

(1) A provision requiring the insurer to offer and sell to small employers served or to be served by an alliance one or more health benefit plan options for coverage of their eligible employees and the eligible dependents and members of the families of the eligible employees and, if applicable, such members' eligible retirees and the eligible dependents and members of the families of the retirees, subject to such conditions and restrictions as may be set forth or incorporated into the agreement;

(2) A brief description of each type of health benefit plan option that is to be so offered and the conditions for the modification, continuation, and termination of the coverage and benefits thereunder;

(3) A statement of the eligibility requirements that an employee or retiree must meet in order for the employee or retiree to be eligible to obtain and retain coverage under any health benefit plan option so offered and, if one of such requirements is that an employee must regularly work for a minimum number of hours per week, a statement of such minimum number of hours, which minimum shall not exceed twenty-five hours per week;

(4) A description of any pre-existing condition and waiting period rules;

(5) A statement of the premium rates or other charges that apply to each health benefit plan option or a formula or method of determining the rates or charges;

(6) A provision prescribing the minimum employer contribution toward premiums or other charges required in order to permit a small employer to obtain coverage under a health benefit plan option offered under an alliance program;

(7) A provision requiring that each health benefit plan under the alliance program must provide for the continuation of coverage of participants of an enrolled small employer so long as the small employer determines that such person is a qualified beneficiary entitled to such coverage pursuant to Part 6 of Title I of the "Federal Employee Retirement Income Security Act of 1974," 88 Stat. 832, 29 U.S.C.A. 1001, and the laws of this state, and regulations or rulings interpreting such provisions. Such coverage provided by the insurer under the plan to participants shall comply with the "Federal Employee Retirement Income Security Act of 1974" and the relevant statutes, regulations, and rulings interpreting that act, including provisions regarding types of coverage to be provided, apportionments of limitations on coverage, apportionments of deductibles, and the rights of qualified beneficiaries to elect coverage options relating to types of coverage and otherwise.

(B) An agreement between an alliance and an insurer referred to in division (B) of section 1731.01 of the Revised Code may contain provisions relating to, but not limited to, any of the following:

(1) The application and enrollment process for a small employer and related provisions pertaining to historical experience, health statements, and underwriting standards;

(2) The minimum number of those employees eligible to be participants that are required to participate in order to permit a small employer to obtain coverage under a health benefit plan option offered under the alliance program, which may vary with the number of employees or those eligible to be participants in respect of the small employer;

(3) A procedure for allowing an enrolled small employer to change from one plan option to another under the alliance program, subject to qualifying by size or otherwise under the alliance program;

(4) The application of any risk-related pooling or grouping programs and related premiums, conditions, reviews, and alternatives offered by the insurer;

(5) The availability of a medicare supplement coverage option for eligible participants who are covered by Parts A and B of medicare, Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301 ;

(6) Relevant experience periods, enrollment periods, and contract periods;

(7) Effective dates for coverage of eligible participants;

(8) Conditions under which denial or withdrawal of coverage of participants or small employers and their employees may occur by reason of falsification or misrepresentation of material facts or criminal conduct toward the insurer, small employer, or alliance under the program;

(9) Premium rate structures, which may be uniform or make provision for age-specific rates, differentials based on number of participants of an enrolled small employer, products and plan options selected, and other factors, rate adjustments based on consumer price indices, utilization, or other relevant factors, notification of rate adjustments, and arbitration;

(10) Any responsibilities of the alliance for billing, collection, and transmittal of premiums;

(11) Inclusion under the alliance program of small employers that are members of other organizations described in division (A)(1) of section 1731.01 of the Revised Code that contract with the alliance for this purpose, and conditions pertaining to those small employer members and to their employees and retirees, and dependents and family members of those employees or retirees, as applicable under the alliance program;

(12) The agreement of the insurer to offer and sell one or more health benefit plans to small employer members of another small employer health care alliance that contracts with the alliance for this purpose;

(13) Use of the health benefit plan options of the insurer in the alliance program and use of the names of the alliance and the insurer;

(14) Indemnification from claims and liability by reason of acts or omissions of others;

(15) Ownership, use, availability, and maintenance of confidentiality of data and records relating to the alliance program;

(16) Utilization reports to be provided to the alliance by the insurer;

(17) Such other provisions as may be agreed upon by the alliance and the insurer to better provide for the articulation, promotion, financing, and operation of the alliance program or a health benefit plan under the program in furtherance of the public purposes stated in section 1731.02 of the Revised Code.

(C) Neither an alliance program nor an agreement between an alliance and an insurer is itself a policy or contract of insurance, or a certificate, indorsement, rider, or application forming any part of a policy, contract, or certificate of insurance. Chapters 3905., 3933., and 3959. of the Revised Code do not apply to an alliance program or to an agreement between an alliance and an insurer thereunder, as such, or to the functions of the alliance under an alliance program.

Effective Date: 01-14-1993; 03-23-2007



Section 1731.05 - Insurers submitting proposals to alliance.

If a qualified alliance, or an alliance that, based upon evidence of interest satisfactory to the superintendent of insurance, will be a qualified alliance within a reasonable time, submits a request for a proposal on a health benefit plan to at least three insurers and does not receive at least one reasonably responsive proposal within ninety days from the date the last such request is submitted, the superintendent, at the request of such alliance, may require that insurers offer proposals to such alliance for health benefit plans for the small employers within such alliance. Such proposals shall include such coverage and benefits for such premiums, as shall take into account the functions provided by the alliance and the economies of scale, and have other terms and provisions as are approved by the superintendent, consistent with the purposes and standards set forth in section 1731.02 of the Revised Code. In making the determination as to which insurers shall be asked to submit proposals under this section, the superintendent shall apply the standards set forth in division (G)(4)(a) of section 3924.11 of the Revised Code. Any insurer that does not submit a proposal when required to do so by the superintendent hereunder, shall be deemed to be in violation of section 3901.20 of the Revised Code and shall be subject to all of the provisions of section 3901.22 of the Revised Code, including division (D)(1) of section 3901.22 of the Revised Code as if it provided that the superintendent may suspend or revoke an insurer's license to engage in the business of insurance.

Nothing in this section shall be construed as requiring an insurer to enter into an agreement with an alliance under contractual terms that are not acceptable to the insurer or to authorize the superintendent to require an insurer to enter into an agreement with an alliance under contractual terms that are not acceptable to the insurer.

This section applies beginning eighteen months after its effective date.

Effective Date: 01-14-1993



Section 1731.06 - Applying other laws.

(A) No health benefit plan offered or provided by an insurer to a small employer under a qualified alliance program is subject to any law that does any of the following:

(1) Inhibits the insurer from selectively contracting with providers or groups of providers with respect to health care service or benefits;

(2) Imposes any restrictions on the ability of the insurer to negotiate with providers regarding the level or method of reimbursing for care or services;

(3) Requires the insurer either to include a specific provider or class of providers, or to exclude any class of providers that are generally authorized by law to provide such care, in connection with health care services or benefits under such health benefit plan;

(4) Limits the financial incentives that a health benefit plan may require a beneficiary to pay when a nonplan provider is used on a nonemergency basis;

(5) Prohibits utilization review of any or all treatments and conditions;

(6) Requires the use of specified standards of health care practice in such reviews or requires the disclosure of the specific criteria used in such reviews;

(7) Requires payments to providers for the expenses of responding to utilization review requests;

(8) Imposes liability for delays in performing such review.

(B) Notwithstanding division (A) of this section, every health benefit plan offered or provided by an insurer, other than a health insuring corporation, to a small employer under a qualified alliance program is subject to sections 3923.23, 3923.231, 3923.232, 3923.233, and 3923.234 of the Revised Code and any other provision of the Revised Code that requires the reimbursement, utilization, or consideration of a specific category of licensed or certified health care practitioner.

Effective Date: 06-04-1997



Section 1731.07 - Premiums exempt from taxation.

The premiums or other charges received by an insurer from or on behalf of an enrolled small employer and eligible employees or retirees under a health benefit plan provided by the insurer under a qualified alliance program shall not be considered "premiums received" or "premium rate payments received" for purposes of division (A) of section 5725.18 and division (A) of section 5729.03 of the Revised Code, and are exempt from any other tax or excise in this state.

Effective Date: 06-30-1997



Section 1731.08 - Premiums fully deductible.

The premiums or other charges paid by an enrolled small employer to an insurer for health benefit plan coverage under a qualified alliance program are fully deductible in determining taxes payable by such small employer in this state on or measured by net income. Without limiting the foregoing:

(A) With respect to such a small employer that is subject to the income tax imposed by section 5747.02 of the Revised Code, such premiums are to be deducted in determining adjusted gross income under division (A) of section 5747.01 of the Revised Code to the extent such premiums are not allowable as a deduction in determining adjusted gross income for federal income tax purposes.

(B) With respect to such a small employer that is subject to the corporation franchise tax imposed by section 5733.06 of the Revised Code, such premiums are to be deducted in determining the small employer's net income under division (B) of section 5733.05 of the Revised Code to the extent such premiums are not allowable as a deduction in determining taxable income for federal income tax purposes.

(C) With respect to such a small employer that is subject to any income tax levied by a political subdivision or taxing district in this state, such premiums are to be deducted from taxable income or earnings to the extent not otherwise deductible in determining the amount of the tax.

Effective Date: 01-14-1993



Section 1731.09 - Application of chapter 3924 - alliance business class.

(A) Nothing contained in this chapter is intended to or shall inhibit or prevent the application of the provisions of Chapter 3924. of the Revised Code to any health benefit plan or insurer to which they would otherwise apply in the absence of this chapter, except as otherwise specified in divisions (B) and (C) of this section or unless such application conflicts with the provisions of section 1731.05 of the Revised Code.

(B) An insurer may establish one or more separate classes of business solely comprised of one or more alliances. All of the following shall apply to health plans covering small employers in each class of business established pursuant to this division:

(1) The premium rate limitations set forth in section 3924.04 of the Revised Code apply to each class of business separate and apart from the insurer's other business;

(2) For purposes of applying sections 3924.01 to 3924.14 of the Revised Code to a class of business, the base premium rate and midpoint rate shall be determined with respect to each class of business separate and apart from the insurer's other business.

(3) The midpoint rate for a class of business shall not exceed the midpoint rate for any other class of business or the insurer's non-alliance business by more than fifteen per cent.

(4) The insurer annually shall file with the superintendent of insurance an actuarial certification consistent with section 3924.06 of the Revised Code for each class of business demonstrating that the underwriting and rating methods of the insurer do all of the following:

(a) Comply with accepted actuarial practices;

(b) Are uniformly applied to health benefit plans covering small employers within the class of business;

(c) Comply with the applicable provisions of this section and sections 3924.01 to 3924.14 of the Revised Code.

(5) An insurer shall apply sections 3924.01 to 3924.14 of the Revised Code to the insurer's non-alliance business and coverage sold through alliances not established as a separate class of business.

(6) An insurer shall file with the superintendent a notification identifying any alliance or alliances to be treated as a separate class of business at least sixty days prior to the date the rates for that class of business take effect.

(7) Any application for a certificate of authority filed pursuant to section 1731.021 of the Revised Code shall include a disclosure as to whether the alliance will be underwritten or rated as part of a separate class of business.

(C) As used in this section:

(1) "Class of business" means a group of small employers, as defined in section 3924.01 of the Revised Code, that are enrolled employers in one or more alliances.

(2) "Actuarial certification," "base premium rate," and "midpoint rate" have the same meanings as in section 3924.01 of the Revised Code.

Effective Date: 01-14-1993; 03-23-2007






Chapter 1733 - CREDIT UNIONS

Section 1733.01 - Credit union definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Credit union" means a corporation organized and qualified as such under this chapter. In addition to the powers enumerated in this chapter and unless restricted in this chapter, every credit union has the general powers conferred upon corporations by Chapter 1701. of the Revised Code. A credit union is a nonprofit cooperative financial institution and as such is organized and operates for the mutual benefit and general welfare of its members with the earnings, savings, benefits, or services of the credit union being distributed to its members as patron savers and borrowers and not to its members as individuals.

(B) "Corporate credit union" means a credit union, eligibility for membership in which is being a credit union qualified to do business in this state. Such credit union shall use the term "corporate" in its official name.

(C) "Foreign credit union" means a credit union formed under the laws of another state which are substantially similar to this chapter.

(D) "Member" means a person who is a member of a credit union.

(E) "Association member" means any member of a credit union other than a credit union or an individual member.

(F) "Voting member" means an association member or an individual member who is qualified to vote as provided by law, the articles, or the regulations.

(G) "Person" includes, without limitation, an individual, a corporation, an unincorporated society or association, or any other organization of individuals.

(H) "Articles" includes original articles of incorporation, agreements of merger, amended articles, and amendments to any of these.

(I) "Regulations" includes the code of regulations of a credit union and any amendments thereto or an amended code of regulations and any amendments thereto.

(J) Persons having a "common bond of association" include those persons and their families.

(K) "Membership share" means a share of the credit union, the subscription to which shall be a prerequisite for membership in the credit union.

(L) "Share account" means an account established for a member for which no share certificates are issued but which are included in the registry of shares, which includes all transactions of the credit union pertaining to such shares.

(M) "Undivided earnings" consist of all accumulated net earnings and reserves required under division (B) of section 1733.31 of the Revised Code.

(N) "State" means the United States, any state, territory, insular possession, or other political subdivision of the United States, including the District of Columbia.

(O) An "emergency" exists when an emergency exists for other corporations as the same is defined and described in section 1701.01 of the Revised Code.

(P) "Superintendent of credit unions" means the "division of financial institutions" or the "superintendent of the division of financial institutions of this state"; and whenever the context requires it, may be read as "director of commerce" or as "chief of the division of financial institutions." Whenever the division or superintendent of credit unions is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the division or superintendent of financial institutions, as the case may be.

(Q) "Outside auditor" means an accountant who is licensed to practice as a certified public accountant or public accountant by this state, and who is retained by a credit union to audit its accounts, but who is not otherwise employed by the credit union.

(R) "Regulated individual" means a director, committee member, officer, or employee of a credit union.

(S) "Financial institution regulatory authority" includes a regulator of business activity in which a credit union is engaged, or has applied to engage in, to the extent that the regulator has jurisdiction over a credit union engaged in that business activity. A credit union is engaged in a business activity, and a regulator of that business activity has jurisdiction over the credit union, whether the credit union conducts the activity directly or a subsidiary or affiliate of the credit union conducts the activity.

Effective Date: 06-18-2002



Section 1733.02 - Purpose of chapter.

It is hereby declared to be the purpose of the general assembly in enacting Chapter 1733. of the Revised Code:

(A) To enable credit unions to be formed for the purpose of promoting thrift among their members and, to that end, to establish, on a cooperative basis, facilities for savings, credit for provident and productive uses, assistance to members in budgeting and money management and the effective use of their assets and resources, and all activities necessary or incidental thereto;

(B) To delegate to the superintendent of credit unions rule-making power and administrative discretion, subject to this chapter, which will assure that the supervision and regulation of credit unions, chartered or qualified under the laws of this state, may be flexible and readily responsive to changes in economic conditions and in practices within the credit union movement;

(C) To provide for the protection of the interests of members, creditors, and the general public in credit unions doing business in this state;

(D) To permit credit unions to effectively serve the convenience and needs of their members and to permit continued improvement of such services;

(E) To provide the opportunity for the management of credit unions to exercise their business judgment, subject to this chapter;

(F) To clarify and modernize the laws governing credit unions.

Effective Date: 01-01-1979



Section 1733.03 - Purpose of credit union.

The purpose for which a credit union may be formed is to promote thrift among its members, and to that end to establish, on a cooperative basis, facilities for savings, credit for provident and productive purposes, assistance to members in budgeting and money management and the effective use of their assets and resources, and all activities necessary or incidental thereto.

Effective Date: 11-19-1971



Section 1733.04 - Authority of credit union.

(A) In addition to the authority conferred by section 1701.13 of the Revised Code, but subject to any limitations contained in sections 1733.01 to 1733.45 of the Revised Code, and its articles and regulations, a credit union may do any of the following:

(1) Make loans as provided in section 1733.25 of the Revised Code;

(2) Invest its money as provided in section 1733.30 of the Revised Code;

(3) If authorized by the code of regulations, rebate to the borrowing members a portion of the member's interest paid to the credit union;

(4) If authorized by the regulations, charge a membership or entrance fee not to exceed one dollar per member;

(5) Purchase group savings life insurance and group credit life insurance;

(6) Make reasonable contributions to any nonprofit civic, charitable, or service organizations;

(7) Act as trustee or custodian, for which reasonable compensation may be received, under any written trust instrument or custodial agreement created or organized in the United States and forming part of a tax-advantaged savings plan that qualifies for specific tax treatment under sections 223, 401(d), 408, 408A, and 530 of the Internal Revenue Code, 26 U.S.C. 223, 401(d), 408, 408A, and 530, as amended, for its members or groups of its members, provided that the funds of such plans are invested in share accounts or share certificate accounts of the credit union. These services include, but are not limited to, acting as a trustee or custodian for member retirement, education, or health savings accounts.

(B) The authority of a credit union shall be subject to the following :

(1) A credit union may not borrow money in excess of twenty-five per cent of its shares and undivided earnings, without prior specific authorization by the superintendent of credit unions.

(2) A credit union may not pay a commission or other compensation to any person for securing members or for the sale of its shares, except that reasonable incentives may be made available directly to members or potential members to promote thrift.

(3) A credit union, subject to the approval of the superintendent, may have service facilities other than its home office.

(4) Real estate may be acquired by lease, purchase, or otherwise as necessary and to the extent required for use of the credit union presently and in the future operation of its office or headquarters, and in case of a purchase of real estate, the superintendent must first be notified in writing prior to the purchase of the real estate. The superintendent shall notify the credit union not more than thirty days after receipt of the notification to purchase the real estate if the purchase is denied, approved, or modified. If the superintendent does not respond within thirty days after receipt of the notification to purchase the real estate, it shall be deemed approved. Nothing herein contained shall be deemed to prohibit a credit union from taking title to real estate in connection with a default in the payment of a loan, provided that title to such real estate shall not be held by the credit union for more than two years without the prior written approval of the superintendent. A credit union also may lease space in any real estate it acquires in accordance with rules adopted by the superintendent.

(C)

(1) As used in division (C) of this section:

(a) "School" means an elementary or secondary school.

(b) "Student" means a child enrolled in a school.

(c) "Student branch" means the designation provided to the credit union for the in-school services and financial education offered to students.

(2) A credit union, upon agreement with a school board, in the case of a public school, or the governing authority, in the case of a nonpublic school, and with the permission of the superintendent, may open and maintain a student branch.

(3) Notwithstanding any other provision of this section, any student enrolled in the school maintaining a student branch who is not otherwise qualified for membership in the credit union maintaining the student branch is qualified to be a member of that student branch.

(4) The student's membership in the student branch expires upon the student's graduation from secondary school.

(5) The student branch is for the express use of students and may not be used by faculty, staff, or lineal ancestors or descendents of students.

(6) Faculty, staff, or lineal ancestors or descendents of students are not eligible for membership in the credit union maintaining the student branch unless otherwise qualified by this section to be members.

(7) The superintendent may adopt rules appropriate to the formation and operation of student branches.

(D) A credit union may guarantee the signature of a member in connection with a transaction involving tangible or intangible property in which a member has or seeks to acquire an interest.

Effective Date: 07-14-1987; 04-14-2006



Section 1733.041 - Insurance protection for members' accounts.

Each credit union operating under this chapter or otherwise authorized to do business in this state shall obtain insurance for the protection of their members' accounts. Such share guarantee insurance may be obtained from the national credit union administration operating under the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C. 1751, and any amendments thereto, or from the national deposit guaranty corporation, established under Chapter 1761. of the Revised Code, or from any insurer qualified under the laws of this state to write such insurance.

Effective Date: 06-26-1986



Section 1733.042 - Posting notice of insurance.

(A) As a condition of doing business in this state, every credit union with members' accounts insured by a credit union share guaranty corporation licensed pursuant to Chapter 1761. of the Revised Code shall post a notice at all public entrances at its place of business and at each of its service facilities. The notice shall be not less than eight and one-half inches by eleven inches and shall include all of the following in not less than twenty-four point type:

(1) A statement that members' accounts are insured by a share guaranty corporation;

(2) The name of the share guaranty corporation;

(3) A conspicuous underlined statement that reads as follows: "MEMBERS' ACCOUNTS ARE NOT INSURED OR GUARANTEED BY ANY GOVERNMENT OR GOVERNMENT-SPONSORED AGENCY."

(B) The notice required by division (A) of this section shall be approved by the superintendent of credit unions and copies of the approved notice shall be furnished to its participating credit unions by the share guaranty corporation at no cost to the credit unions.

(C) All literature provided by the share guaranty corporation for distribution to its participating credit unions shall contain a conspicuous underlined statement that reads as follows: "MEMBERS' ACCOUNTS ARE NOT INSURED OR GUARANTEED BY ANY GOVERNMENT OR GOVERNMENT-SPONSORED AGENCY."

(D) Every credit union described in division (A) of this section also shall include in any literature or other material that contains the name of the share guaranty corporation and that is distributed or intended for distribution to the public a conspicuous underlined statement that reads as follows: "MEMBERS' ACCOUNTS ARE NOT INSURED OR GUARANTEED BY ANY GOVERNMENT OR GOVERNMENT-SPONSORED AGENCY."

Effective Date: 03-17-1989



Section 1733.05 - Membership.

(A) Persons otherwise qualifying for membership in a credit union under this section, the articles, and the regulations, and who are elected to membership by the board of directors, shall become members of a credit union, provided that in lieu of electing persons to membership, the board of directors may elect or appoint one or more membership officers and delegate authority to any such membership officer to accept persons into membership.

(B) No person shall become a member of a credit union who has not subscribed to or purchased at least one membership share of such credit union. Each member is responsible for maintaining a current address with the credit union.

(C) The membership of a credit union shall be limited to groups having a common bond of occupation or association or groups within a well-defined neighborhood, community, or rural district; however, except as otherwise provided in the articles or regulations, a person shall be deemed to retain affiliation with the credit union so long as he remains a member of the credit union even though no longer within the field of membership.

(D) Unless otherwise provided in the articles of incorporation or the code of regulations, and subject to such conditions as the superintendent of credit unions may establish, groups composed of persons within the field of membership of a credit union may become members of such credit union.

(1) Any credit union may, with the approval of the superintendent, pursuant to section 1733.33 of the Revised Code, amend its articles of incorporation and, if appropriate, its code of regulations, to permit select groups having a common bond of occupation or association or select groups within a well-defined neighborhood, community, or rural district, to become members of such credit union in accordance with rules adopted by the superintendent.

(2) Before the select group is permitted membership in a credit union, the superintendent must approve, in writing, both the select group and the credit union.

(E) With the approval of the superintendent, any select group, within a field of membership and described in division (D)(1) of this section, may disaffiliate from the credit union with which it is associated if a majority of the persons within the select group vote for disaffiliation. Any such proposed disaffiliation must be pursuant to a written plan approved by the superintendent. This plan shall be distributed to such persons in advance of the vote on the proposed disaffiliation, which plan must have due regard for the equitable division of assets and liabilities, including share accounts and loans of the select group seeking to disaffiliate, and any other consideration required by the superintendent.

(F) Credit unions qualified to do business in this state have a common bond of association for the purpose of forming and operating a corporate credit union.

(G) No interstate charter amendment, conversion, merger, or other expansion of a credit union field of membership shall be authorized without the approval of all supervisory authorities affected, whether state or federal, in accordance with rules adopted by the superintendent in terms of administrative control and authority, the location of the surviving credit union in the case of a merger, or the home office in the case of an expansion, is controlling.

Effective Date: 09-29-1994



Section 1733.06 - Statutory agent.

Every credit union shall have and maintain a statutory agent in accordance with section 1701.07 of the Revised Code.

Effective Date: 11-19-1971



Section 1733.07 - Forming a credit union.

Seven or more persons who have a common bond of association, and a majority of whom are residents of the state, may form a credit union by:

(A) Executing articles of incorporation.

(1) The articles shall set forth:

(a) The name, which shall include the words "credit union" and shall not be so similar to the name of an existing credit union as to be likely to mislead the public;

(b) The place in this state where the principal office of the credit union is to be located;

(c) The purpose, which shall be "to conduct the business of a credit union";

(d) The persons and organizations constituting the field of membership;

(e) The authorized number of shares or a statement that the number of shares shall be unlimited; the express terms, if any, of the shares; and if the shares are classified, as permitted in section 1733.24 of the Revised Code, the designation of each class, their express terms, and par value, if any, per share.

(2) The articles may also include any provisions permitted under section 1701.04 of the Revised Code to be included in articles and not in conflict with sections 1733.01 to 1733.45 of the Revised Code.

(B) Executing regulations for the government of the credit union, the conduct of its affairs, and the management of its property, consistent with the law and the articles, which may include, without limiting the generality of such authority, provisions with respect to:

(1) The time and place for holding, the manner of and authority for calling, giving notice of, and conducting, and the requirements of a quorum for, meetings of members;

(2) The minimum age of a voting member;

(3) The number, classification, manner of fixing or changing the number, qualifications, and term of office of directors;

(4) The time and place for holding, the manner of and authority for calling, giving notice of, and conducting, and requirements of a quorum for, meetings of directors;

(5) The appointment of an executive and other committees of the directors, and their authority;

(6) The titles, qualifications, duties, term of office, compensation or other manner of fixing compensation, and removal of officers and directors;

(7) Defining, limiting, or regulating the exercise of the authority of the credit union, the directors, the officers, or all of the members; any provisions regulating rights respecting the purchase, ownership, method of payment for, alienation or transfer of shares;

(8) Rules governing loans, the furnishing of statements of account, investments, reserves and losses, and dividends;

(9) Emergency regulations permitted corporations under section 1701.11 of the Revised Code.

(C) Submitting to the superintendent of credit unions so many copies of the properly executed articles and regulations as he may by rule require, together with a properly executed form appointing a statutory agent in accordance with section 1701.07 of the Revised Code, and the fee required by the secretary of state for filing articles of a credit union.

(D) Upon receipt of the documents and fee described in division (C) of this section, the superintendent shall have thirty days in which to approve or disapprove the articles and regulations. An appeal, from an adverse decision of the superintendent, may be made in accordance with sections 119.01 to 119.13 of the Revised Code. The superintendent shall not approve the articles and regulations unless he determines that they comply with this chapter and the rules promulgated thereunder and that the credit union, if formed, will be in the interest of its members and the public.

(E) Upon approval of the articles and regulations, the superintendent shall certify such approval of the articles and regulations, and shall submit the articles to the secretary of state, together with the form appointing the statutory agent and the required filing fee, and shall return the regulations to the applicant or its representative. The superintendent shall maintain a copy of the articles and regulations as approved.

Effective Date: 01-01-1979



Section 1733.08 - Accepting articles by secretary of state.

(A) When the articles and other documents relating to the credit union have been submitted to the secretary of state, the secretary of state shall accept the articles and other documents for filing and record the same by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the credit union.

(B) The legal existence of the credit union shall begin upon the filing of the articles with the secretary of state.

Effective Date: 07-29-1998



Section 1733.09 - Meeting of incorporators.

(A) When not less than twenty-five persons, five of whom shall be original incorporators, have met the requirements for membership set forth in section 1733.05 of the Revised Code, the articles and regulations, excepting having been approved by the board of directors for membership, and shall have subscribed for shares of the credit union in an aggregate amount of at least two hundred fifty dollars, the incorporators, or a majority of them, shall give notice of the first meeting of the applicants for membership to each such applicant.

(B) At any meeting of applicants a majority of the applicants for membership shall constitute a quorum; and the applicants, at any such meeting at which a quorum is present, shall pass upon and may admit to membership any or all applicants whose application for membership is received prior to the time the vote is taken.

(C) When not less than twenty-five applicants have been accepted for membership as provided in division (B) of this section, the members shall elect a board of directors.

Effective Date: 11-19-1971



Section 1733.10 - Initial meeting of board of directors.

(A) Within three business days following their election, the board of directors shall meet and elect or appoint officers and committees pursuant to the provisions of the regulations.

(B) At the first meeting of the board of directors, the directors shall take such other actions as are required of them by the articles or regulations, and may take any other actions authorized by the law, the articles, or regulations.

(C) Each director and officer of a credit union shall, when appointed or elected, take an oath that he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the credit union, and will not knowingly violate, or willingly permit to be violated, any law applicable to such credit union. Such oath shall be subscribed by the person making it, and certified by an officer authorized to administer oaths. A copy shall be filed in the records of the credit union.

Effective Date: 07-14-1987



Section 1733.11 - Action taken without meeting.

Unless the articles or regulations prohibit the authorization or taking of any action of the members or of the directors without a meeting, any action which may be authorized or taken at a meeting of the members or the directors may be authorized or taken by the respective body without a meeting with the affirmative vote or approval of, and in a writing or writings signed by all of the directors or two-thirds of the voting members, who would be entitled to notice of meeting for such purpose or in the case of members, such other proportion or number of voting members, not less than a majority, as the articles or regulations require. Any such writing shall be filed with or entered upon the records of the credit union. Any certificate with respect to the authorization or taking of any such action, which is required to be filed in the office of the superintendent of credit unions or the secretary of state, shall recite that the authorization or taking of such action was in a writing or writings approved and signed as specified in this section.

Effective Date: 01-01-1979



Section 1733.12 - Annual meeting.

(A) An annual meeting of members for the election of directors and the consideration of reports to be presented before such meeting shall be held on the first Friday in March of each year unless another date is provided for in the articles or regulations. When the annual meeting is not held or directors are not elected thereat, they may be elected at a special meeting called for that purpose. Such special meeting shall be called as promptly as possible but in no event later than sixty days after the regular date scheduled for the annual meeting unless the superintendent of credit unions has consented to some later date.

(B) Meetings of members shall be called and conducted in the manner and at the time and place stated in the regulations.

Effective Date: 01-01-1979



Section 1733.13 - Voting.

(A) Each voting member present in person, by proxy, or by mail ballot is entitled to cast one vote, irrespective of the number of shares the member owns, on each matter properly submitted to the members for their vote, consent, waiver, release, or other action.

(B) The chairperson of the board, the president, any vice-president, secretary, or treasurer of any association member of the credit union shall conclusively be presumed to have authority to cast the vote of such association member and to appoint proxies and execute consents, waivers, releases, on its behalf, unless before a vote is taken or a consent, waiver, or release is acted upon, it appears by a certified copy of the code of regulations, bylaws, or a resolution of the trustees, directors, or executive committee of the said association member, that such authority does not exist or is vested in some other officer or person. For the purposes of this section, a person exercising such authority as such officer is prima-facie to be considered duly elected, qualified, and acting as such officer.

(C) If the articles or regulations so provide, any person, who is entitled to attend a members' meeting to vote thereat, or to execute consents, waivers, or releases, may:

(1) Vote thereat, and execute consents, waivers, and releases, and exercise any of the person's other rights, by mail ballot delivered to the office of the credit union at least seven days prior to the date set for the meeting. At least thirty days' notice shall be given to all eligible members of the date set for such meeting. No mail ballot shall be valid after the expiration of eleven months after delivery to the credit union. The form of any mail ballot shall comply with criteria established by the superintendent or have the prior written approval of the superintendent of credit unions.

(2) Be represented at such meeting or vote thereat, and execute consents, waivers, and releases, and exercise any of the person's other rights, by proxy or proxies appointed by a writing signed by such person. No appointment of a proxy shall be valid after the expiration of eleven months after it is made. The form of any proxy shall comply with criteria established by the superintendent or have the prior written approval of the superintendent.

Effective Date: 07-14-1987; 2008 SB247 09-11-2008



Section 1733.14 - Quorum at member meeting.

Unless the articles or regulations otherwise provide:

(A) Ten per cent of the voting members of a credit union, whether they are present in person, by mail ballot, or by proxy, at any meeting of members constitute a quorum for such meeting.

(B) The act of a majority of the voting members represented in person, by mail ballot, or by proxy at a meeting at which a quorum is present shall control, but no action required by law, the articles, or regulations to be authorized or taken by a designated proportion of the members may be authorized or taken by a lesser proportion.

(C) The voting members represented at a meeting, whether or not a quorum is present, may adjourn such meeting from time to time.

Effective Date: 07-14-1987



Section 1733.15 - Board of directors.

(A) Except as otherwise provided by law, the articles, or regulations, the corporate powers of a credit union shall be exercised, its business conducted, and its property controlled by a board of directors, provided that the number of directors fixed by the articles or regulations shall not be less than five.

(B) All directors shall be voting members of the credit union.

(C) The articles or regulations may divide directors into two or more classes whose terms of office shall expire at different times and may fix the term of office of the directors or of any class of directors at not more than three years from the date of their election.

(D) For their own government, the directors may adopt or amend bylaws or adopt amended bylaws not inconsistent with the articles or regulations.

(E) In discharging official duties, a director may, when acting with reasonable care and in good faith, rely upon the books and records of the credit union, upon reports made to the credit union by an officer or employee or by any other person selected for the purpose with reasonable care by the credit union, and upon financial statements or written reports prepared by an officer or employee of the credit union in charge of its accounts or certified by a public accountant or firm of public accountants.

(F) A credit union shall not elect or appoint a person to its board of directors who is presently serving as a director of another credit union, unless either of the following conditions has been met:

(1) If the person presently serves on the board of directors of a credit union having assets of less than five million dollars, the credit union, prior to retaining the person's services, notifies the superintendent of credit unions in writing of the person's candidacy or appointment as a director.

(2) If the person presently serves on the board of directors of a credit union having assets of five million dollars or more, the superintendent has approved the person's candidacy or appointment.

(G) If the number of candidates for the board of directors does not exceed the number of director positions being elected, those candidates shall be deemed elected and shall serve as set forth in the articles or regulations.

Effective Date: 09-29-1994; 2008 SB247 09-11-2008



Section 1733.151 - Plan for educating directors, committee members, and senior management officials as to duties and responsibilities.

(A) The board of directors of each credit union shall annually prepare a plan for educating each of its directors, committee members, and senior management officials as to the duties and responsibilities that accompany their respective positions. One copy of the plan shall be maintained in the files of the credit union. Evidence of compliance with the plan by each director, committee member, or senior management official shall also be maintained in the files of the credit union. The plan may, without limitation, require the directors, committee members, or senior management officials to acquire and read materials, attend seminars or workshops, view films or tapes, or a combination of these.

(B) The preparation of and compliance with any educational plan under division (A) of this section shall not be construed to limit the civil or criminal liability of the directors, committee members, or senior management officials due to their omission of any duties and responsibilities that accompany their respective positions.

Effective Date: 09-29-1994



Section 1733.16 - Board meetings.

Unless otherwise provided in the articles, regulations, or bylaws, and subject to the exceptions applicable during an emergency, as that term is defined in section 1733.01 of the Revised Code:

(A) Meetings of the directors may be called by the chairperson, vice-chairperson, president, or any vice-president of the board or any two directors.

(B) Meetings of the directors may be held within or without the state. Unless the articles or regulations prohibit participation by directors at a meeting by means of communication equipment, meetings of the directors may be held through any communication equipment if all the persons participating can hear each other, and participation in the meeting pursuant to this division constitutes presence at the meeting.

(C) Notice of the place, if any, and time of each meeting of the directors shall be given to each director either by personal delivery or by mail, telegram, cablegram, overnight delivery service, or any other means of communication authorized by the director at least two days before the meeting, unless otherwise specified in the regulations or bylaws. The notice described in this division need not specify the purpose of the meeting.

(D) Notice of adjournment of a meeting need not be given, if the time and place to which it is adjourned are fixed and announced at the meeting.

Effective Date: 11-19-1971; 04-14-2006



Section 1733.17 - Quorum of board.

Except for regulations applicable during an emergency, as that term is defined in section 1733.01 of the Revised Code, and except that the articles or regulations may require a greater number, a majority of the entire authorized number of directors is necessary to constitute a quorum for a meeting of directors except that a majority of the directors in office constitute a quorum for filling a vacancy on the board. The act of a majority of the directors present at a meeting at which a quorum is present is the act of the board, unless the act of a greater number is required by the law, the articles, regulations, or bylaws.

Effective Date: 11-19-1971



Section 1733.18 - Vacancies on board - removal of director.

(A) The office of a director becomes vacant if he dies or resigns. Any resignation takes effect immediately or at such other time as the director specifies in a written resignation.

(B) The directors shall remove any director and thereby create a vacancy on the board:

(1) If, by order of court, he is found to be of unsound mind, or if he is convicted of a felony or any criminal offense involving dishonesty or breach of trust;

(2) If the board of directors, by a two-thirds majority at any meeting called for that expressly stated purpose, declares the office of a director to be vacant because such director has failed to live up to the standards specified for directors in the law, the articles, or regulations, or who otherwise fails to perform any of the duties required of him as a director.

(C) Any or all directors may be removed with or without cause by a majority vote of the voting members at any meeting of members called for that expressly stated purpose, and at such meeting the members may fill any vacancy created by a removal under this division.

(D) The board of directors may appoint a member to serve for the unexpired term of any director whose office becomes vacant for any reason set forth in division (A) or (B) of this section.

Effective Date: 09-29-1994



Section 1733.181 - Removal from office.

(A)

(1) Whenever, in the opinion of the superintendent of credit unions, any director, officer, committee member, employee, agent, or other person participating in the conduct of the affairs of a credit union has committed any violation of law or rule, or of a cease-and-desist order, or has engaged or participated in any unsafe or unsound practice in connection with the credit union, or has committed or engaged in any act, omission, or practice which constitutes a breach of his fiduciary duty as director, officer, committee member, or other person, and the superintendent determines that the credit union has suffered or will probably suffer substantial financial loss or other damage or that the interests of its members could be seriously prejudiced by reason of such violation or practice or breach of fiduciary duty, the superintendent may serve upon such director, officer, committee member, or other person a written notice of his intention to remove him from office.

(2) Whenever, in the opinion of the superintendent, any director, officer, or committee member of a credit union, by conduct or practice with respect to another credit union or other business institution which resulted in substantial financial loss or other damage, has evidenced his personal dishonesty or unfitness to continue as a director, officer, or committee member, and whenever, in the opinion of the superintendent, any other person participating in the conduct of the affairs of the credit union, by conduct or practice with respect to such credit union or another credit union or other business institution which resulted in substantial financial loss or other damage, has evidenced his personal dishonesty or unfitness to participate in the conduct of the affairs of such credit union, the superintendent may serve upon such director, officer, committee member, or other person a written notice of his intention to remove him from office or to prohibit his further participation in any manner in the conduct of the affairs of such credit union.

(3) With respect to any director, committee member, or officer of a credit union or any other person, the superintendent may, if he considers it necessary for the protection of the credit union or the interests of its members, by written notice to such effect served upon such director, committee member, officer, or other person, suspend him from office or prohibit him from further participation in any manner in the conduct of the affairs of the credit union. Such suspension or prohibition shall become effective upon service of such notice and shall remain in effect pending the completion of the administrative proceedings and until such time as the superintendent dismisses the charges specified in such notice, or, if an order of removal or prohibition is issued against the director, officer, or committee member or other person, until the effective date of any such order. Copies of any such notice shall also be served upon the credit union of which such person is a director, officer, or committee member or in the conduct of whose affairs he has participated.

(B) A notice of intention to remove a director, officer, committee member, or other person or to prohibit his participation in the conduct of the affairs of a credit union, as served under division (A)(1) or (2) of this section, shall contain a statement of the facts constituting the grounds therefor, and shall inform the director, officer, committee member, or other person that he may request an adjudication hearing on the question of his removal or prohibition. Such a hearing shall be conducted in accordance with section 119.09 of the Revised Code. If the director, officer, committee member, or other person does not request a hearing, he shall be deemed to have consented to the issuance of an adjudication order of removal or prohibition. In the event of such consent, or if upon the record of such hearing the superintendent finds that any of the grounds specified in the notice have been established, he may issue an adjudication order removing the director, officer, committee member, or other person, or prohibiting his participation in the conduct of the affairs of the credit union.

(C) Except as otherwise provided in this division, any person who is removed from the board of directors of a credit union under division (B) of this section, and who either does not appeal his removal or whose removal is upheld upon appeal, is forever disqualified from serving as a director of any credit union. If, however, the superintendent, upon written application of the person removed, and pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, finds a compelling reason for removing the disqualification of this division, he may issue an adjudication order removing the disqualification and declaring the person again eligible to serve as a director of a credit union.

Effective Date: 07-14-1987



Section 1733.19 - Establishment of committees - advisory board.

(A) The regulations may provide for the creation by the directors of an executive committee consisting of not less than three directors, and may authorize the delegation to any such committee of any of the authority of directors other than any action requiring more than a majority vote of the board of directors; provided, that the executive committee shall exercise only such authority in the interim between the meetings of the board and shall make a full report of, and the board shall review, all actions taken at any meeting of such committee at the next regular meeting of the board of directors following the meeting of the executive committee.

(B) Unless the articles or regulations provide a different method for the establishment of a supervisory audit committee, the board of directors shall appoint a supervisory audit committee of not less than three individual voting members for such term as is provided in the regulations. The committee shall audit the books of the credit union at least annually, using generally accepted auditing procedures and standards, and shall report its findings to the board. Under the supervision of the supervisory audit committee, accounts showing installment payments by members upon shares of the credit union shall be verified at least annually.

(C) In lieu of the appointment of a supervisory audit committee as provided in division (B) of this section, the board of directors may employ a public accountant or a firm of public accountants to perform the functions of a supervisory audit committee. The board of directors may appoint an audit committee to oversee the public accountant or firm of public accountants.

(D) The superintendent of credit unions may require at any time that a credit union have its accounts audited in accordance with generally accepted auditing standards by an outside auditor. The outside auditor shall be retained, and expense of any such audit shall be paid, by the credit union.

(E) Unless the articles or regulations provide for the appointment of loan officers in lieu of a credit committee, the board of directors shall appoint, or the members shall elect, a credit committee composed of not less than three individual voting members, which committee shall have such powers in the granting of loans and the supervision of lending practices as shall be delegated to it by the articles, regulations, or resolutions of the board of directors. The credit committee shall make regular reports of their activities to the board of directors, and the board of directors shall review the reports.

(F) If the articles or regulations so provide, a credit union may establish an advisory board consisting of persons selected by the board of directors or their designee. Persons serving on the advisory board need not be members of the credit union, they may be paid per diem not exceeding thirty dollars per day and expenses for their services on such board, and their duties shall be to make recommendations on financial and policy matters of the credit union.

(G) A credit union may establish such other committee or committees as shall be provided for in the articles, regulations, bylaws, or by resolution of the board of directors.

Effective Date: 06-18-1991; 2008 SB247 09-11-2008



Section 1733.191 - Notice of outside auditor.

(A) A credit union shall notify the superintendent of credit unions, on a form prescribed by the superintendent, within ten days after the retainment, of the name, address, and telephone number of each outside auditor who is retained by the credit union, whether or not the retainment is pursuant to section 1733.19 of the Revised Code. Whenever there is any change in the information provided under this division, such as by the retainment of a different outside auditor, the credit union, on a form prescribed by the superintendent, within ten days after the change, shall notify the superintendent of the change.

(B) A credit union may dismiss, release, or otherwise terminate its relationship with an outside auditor. Within fifteen days after such termination, the credit union shall inform the superintendent, in writing, of the fact of the termination, the reasons for the termination, and of the circumstances surrounding the termination. If for any reason the superintendent considers the information provided by the credit union to be insufficient, he shall request the credit union to provide the necessary information or otherwise investigate the reasons for and the circumstances surrounding the dismissal, release, or other termination of the outside auditor. For the purpose of any such investigation, the superintendent may subpoena witnesses, administer oaths, receive testimony, and order the submission of documents.

(C) The superintendent, by rule adopted in accordance with Chapter 119. of the Revised Code, shall prescribe forms on which credit unions shall provide the notifications required by division (A) of this section. The forms shall require credit unions to provide the information required by that division; the name, address, and telephone number of the credit union filing the form; and such other information as the superintendent considers necessary to enable him to carry out this section and sections 1733.19 and 1733.191 of the Revised Code. The superintendent shall provide blank copies of the form to each credit union.

Effective Date: 07-14-1987



Section 1733.20 - Officers - duties.

(A) The officers of the credit union shall consist of a president, a secretary, a treasurer, and, if desired, a chairman of the board, a vice chairman of the board, one or more vice-presidents, and such other officers and assistant officers as is provided for in the regulations, bylaws, or by resolution of the board of directors. The officers shall be elected by directors. The chairman and vice chairman of the board of directors shall be directors. Unless the articles or regulations otherwise provide, none of the other officers need be a director.

(B) Any two offices may be held by the same person, but no officer shall execute, acknowledge, or verify any instrument in more than one capacity if such instrument is required by law or by the articles, regulations, or bylaws, to be executed, acknowledged, or verified by two or more officers.

(C) Unless the articles or regulations otherwise provide, all officers shall be elected annually.

(D) Any officer may be removed, with or without cause, by the directors without prejudice to the contract rights of such officer. The election or appointment of an officer for a given term, or a general provision in the articles, regulations, or bylaws with respect to term of office, shall not be deemed to create contract rights.

(E) Except with the written consent of the superintendent of credit unions, no person shall serve as an officer of a credit union, if the person is convicted of a felony or any criminal offense involving dishonesty or a breach of trust.

(F) A credit union shall not retain the services of a person who is presently serving as a senior management official of another credit union, unless either of the following conditions has been met:

(1) If the person presently serves as a senior management official of a credit union having assets of less than five million dollars, the credit union, prior to retaining the person's services, notifies the superintendent in writing that it intends to appoint the person to a position of a senior management official.

(2) If the person presently serves as a senior management official of a credit union having assets of five million dollars or more, the credit union has obtained the approval of the superintendent to appoint the person to a position of a senior management official.

Effective Date: 09-29-1994



Section 1733.21 - Binding effect of acts of minor officer.

The act of any individual as a duly elected or appointed officer, director, or committeeman shall be binding upon the credit union although such person is not of legal age.

Effective Date: 11-19-1971



Section 1733.22 - Compensation.

(A) No officer, director, or employee of any credit union shall receive any commission, salary, or other emolument for services arising out of the officer's, director's, or employee's association with the credit union except per diem, wages, or salary which the officer, director, or employee receives, subject to rules adopted under section 1733.411 of the Revised Code, as compensation for services to the credit union.

(B) No director or member of any committee shall receive any compensation for services as such; however, unless otherwise provided in the articles or regulations, a credit union may provide, at its expense, a director or committee member reasonable health, accident, and related types of personal insurance protection. A director or committee member is entitled, subject to rules adopted under section 1733.411 of the Revised Code and when so authorized by the board of directors, to reimbursement for the director's or committee member's expenses incurred in connection with the business of the credit union.

Effective Date: 07-14-1987; 04-14-2006



Section 1733.23 - Fidelity bond.

The treasurer and all employees of every credit union who are responsible for administering and safekeeping the funds of the credit union, before entering upon the discharge of their duties, shall be covered by an individual, schedule, or blanket fidelity bond in favor of the credit union employing them, with terms and surety approved by the board of directors of the credit union and the superintendent of credit unions. Such bond shall be at the expense of the credit union. Its amount shall be increased if required by the superintendent.

Effective Date: 01-01-1979



Section 1733.24 - Deposits -shares and accounts - withdrawals.

(A) A credit union is authorized to receive funds for deposit in share accounts, share draft accounts, and share certificates from its members, from other credit unions, and from an officer, employee, or agent of the federal, state, or local governments, or political subdivisions of the state, in accordance with such terms, rates, and conditions as may be established by its board of directors.

(B) The shares and share accounts of the credit union may be of one or more classes, as designated by the board of directors, subject to approval of the superintendent of credit unions based on rules that shall assure equitable distribution of dividends among classes, considering costs and advantages of each class to the members of the credit union, including without limitation special services rendered, length of ownership, minimum investment, conditions of repurchase, and other appropriate standards or combinations thereof. In the event the articles of incorporation of the credit union indicate the authorized number of shares to be unlimited, the designation of classification of shares and share accounts of the credit union may be effected by the board of directors, subject to the approval of the superintendent, and does not require amendment of the articles of incorporation. All shares of the credit union shall have a par value per share as set by the board of directors. Redemptions and liquidating dividends shall be prorated to each member on the basis of the price paid the credit union for such share, irrespective of the class of such shares.

(C)

(1) Each credit union shall have one class of shares designated as "membership share." The membership shares, or if a credit union has but one class of shares, then all of the shares of the credit union, shall have a par value as set by the board of directors.

(2) Two or more persons that are eligible for membership that have jointly subscribed for one or more shares under a joint account each may be admitted to membership.

(D) A credit union need not issue certificates for any or all of its classes of shares but irrespective of whether certificates are issued, a registry of shares must be kept, including all of the transactions of the credit union pertaining to such shares.

(E) A credit union is authorized to maintain share draft accounts in accordance with rules prescribed by the superintendent. The credit union may pay dividends on share draft accounts, may pay dividends at different rates on different types of share draft accounts, and may permit the owners of such share draft accounts to make withdrawals by negotiable or transferable instruments or other orders for the purpose of making transfers to third parties.

(F) Unless otherwise provided by written agreement of the parties, the rights, responsibilities, and liabilities attaching to a share draft withdrawn from, transferred to, or otherwise handled by a credit union are defined in and governed by Chapters 1303. and 1304. of the Revised Code, as if the credit union were a bank.

(G) Unless otherwise provided in the articles or regulations, a member may designate any person or persons to own or hold shares, or share accounts with the member in joint tenancy with right of survivorship and not as tenants in common.

(H) Shares or share accounts may be issued in the name of a custodian under the Ohio transfers to minors act , a member in trust for a beneficiary, a fiduciary or custodian in trust for a member beneficiary, or a fiduciary or custodian in trust upon the death of a member. Redemption of such shares or payment of such share accounts to a member , to the extent of the payment, discharges the liability of the credit union to the member and the beneficiary, and the credit union shall be under no obligation to see to the application of the payment. Unless prior to the death of a member, the member has notified the credit union in writing in a form approved by the credit union of a different beneficiary to receive the proceeds of such shares or share accounts, then the proceeds shall be paid to the beneficiary or to the beneficiary's parent or legal representative. Any payment made pursuant to written instructions of the member or pursuant to the provisions herein contained shall be a valid and sufficient release and discharge of the credit union in connection with any such share or share accounts.

(I)

(1) Except as otherwise provided in the articles or regulations, and subject to the provisions thereof, a minor may purchase shares , share accounts, or other depository instruments, and except for qualification as a voting member, the credit union may deal with the minor with respect to shares , share accounts, or other depository instruments owned by the minor as if the minor were a person of legal age.

(2) If shares, share accounts, or other depository instruments are issued in the name of a minor, redemption of any part or all of the shares or withdrawal of funds by payment to the minor of the shares or funds and any declared dividends or interest releases the credit union from all obligation to the minor as to the shares reduced or funds withdrawn.

(J) The regulations may require advance written notice of a member's intention to withdraw the member's shares. Such advance notice shall not exceed sixty days.

Effective Date: 07-14-1987; 04-14-2006



Section 1733.241 - Payment on joint account - contract for payment on death.

(A) When a share, share account, or deposit is made in the name of two or more persons, payable to either or the survivor, the credit union may pay all of the share, share account, deposit, any part of the share, share account, deposit, or any interest earned on the share, share account, or deposit, to either of the named persons, or the guardian of the estate of either of the named persons, whether or not the other person is living. The receipt or acquittance of the person paid is a sufficient release and discharge of the credit union for any payments made from the account to that person.

(B) A credit union may enter into a written contract with a natural person for the proceeds of the person's shares, share accounts, or deposits to be payable on the death of that person to another person or to any entity or organization in accordance with the terms, restrictions, and limitations set forth in sections 2131.10 and 2131.11 of the Revised Code.

Effective Date: 2008 SB247 09-11-2008



Section 1733.242 - Acceptance of property for safekeeping - transactions with minors.

(A) On the terms and conditions the credit union prescribes, a credit union may do all of the following:

(1) Provide safes, vaults, safe deposit boxes, night depositories, and other secure receptacles for the uses, purposes, and benefits of its members;

(2) Receive tangible property and evidence of tangible or intangible property for safekeeping using the credit union's safes, vaults, secure receptacles, or safekeeping system; the safes, vaults, secure receptacles, or safekeeping system of another credit union; or the safekeeping system of a safekeeping agent or custodian.

(B)

(1) A credit union may enter into an agreement to rent a safe deposit box to a minor and accept the appointment of a minor as agent or deputy on any deposit or safe deposit box by any person, including a minor, maintaining the deposit or safe deposit box.

(2) When a credit union enters into a safe deposit box rental agreement with a minor pursuant to division (B)(1) of this section, all of the following apply:

(a) The terms and conditions of the safe deposit box rental agreement are binding on the minor the same as a person of legal age who rents a safe deposit box.

(b) The relationship between the credit union and the minor regarding the safe deposit box rental agreement is in all respects the same as if the minor were a person of legal age.

(c) The credit union shall incur no liability for any transaction regarding the safe deposit box solely because of doing business with a minor.

(3) Nothing in divisions (B)(1) and (2) of this section shall be construed to limit the parental rights provided under section 2111.08 of the Revised Code or to limit the rights of a guardian appointed pursuant to Chapter 2111. of the Revised Code.

(C) The superintendent of financial institutions shall promulgate rules to qualify a credit union, safekeeping agent, or custodian that may receive from another credit union tangible property and evidence of tangible or intangible property for safekeeping pursuant to division (A) of this section.

Effective Date: 2008 SB247 09-11-2008



Section 1733.243 - Claims to property in safekeeping - bond of claimant.

If any claim is made to any share, share account, deposit, safe deposit box, property held in safekeeping, security, obligation, or other property in the credit union's possession or control, in whole or in part, by any person, including any member, depositor, individual, or group of individuals, without clear authority to draw on or exercise any right or control with respect to the property, the credit union is not required to recognize the claim without one of the following:

(A) A court order, issued by a court of competent jurisdiction and served on the credit union, enjoining or restraining the credit union from taking any action with respect to the property or instructing the credit union to pay the balance of the account, provide access to the safe deposit box, or deliver the property as provided in the order;

(B) A bond, provided by the person making the claim, in the form and amount and with sureties satisfactory to the credit union, indemnifying the credit union against any liabilities, loss, and expenses the credit union might incur because of its recognition of the claim or because of its refusal, due to the claim, to honor or recognize any right with respect to the property.

Effective Date: 2008 SB247 09-11-2008



Section 1733.25 - Loans - interest.

(A) A credit union may make loans or other extensions of credit to members for provident and productive purposes as authorized by law, including rules adopted by the superintendent of credit unions; the articles; and the regulations; and subject to policies adopted by the credit committee and approved by the board of directors.

(B) Upon the approval of the board of directors, a credit union may make loans or other extensions of credit to other credit unions, provided that loans or other extensions of credit made to other credit unions need not have the approval of the board of directors on a per case basis. The total of all such loans or other extensions of credit, including the aggregate of all money paid into any trust established by one or more credit unions for the purpose of making loans or other extensions of credit to other credit unions, shall not exceed twenty-five per cent of the shares and undivided earnings of the lending credit union, except that this percentage limitation does not apply to corporate credit unions.

(C) The interest on any loan or other extension of credit made by a credit union shall not exceed one and one-half per cent per month on unpaid balances. Such interest may accrue and be chargeable upon a monthly basis, and may be computed upon the unpaid balance of the loan or other extension of credit as of the end of the previous calendar month.

Such interest may be accrued and charged by any technique approved by the superintendent so long as the effective interest rate on any loan or other extension of credit does not exceed the amount permitted to be charged by the computation authorized in this division.

(D) A credit union may accept security in such form and under rules as shall be set forth in the articles, the regulations, or established by the credit committee and approved by the board of directors.

(E)

(1) The credit union shall have a lien on the membership share, shares, deposits, and accumulated dividends and interest of a member in an individual, joint, trust, or payable on death account for any obligation owed to the credit union by that member or for any loan co-signed or guaranteed by the member or account holder; provided, however, that a credit union shall not have a lien upon the funds in an individual retirement account or an account established pursuant to the Internal Revenue Code of the United States.

(2) A credit union may refuse to allow withdrawals from any share or deposit account by a member while the member has any outstanding obligation to the credit union.

(F)

(1) Subject to division (F)(2) of this section and any restrictions or requirements established by the superintendent, in connection with any loan or extension of credit, a credit union may enter into a debt suspension agreement or debt cancellation contract with the borrower or borrowers.

(2) A credit union shall not offer or finance, directly or indirectly, a debt suspension agreement or debt cancellation contract requiring a lump sum, single payment for the agreement or contract payable at the outset of the agreement or contract, if the debt subject to the agreement or contract is secured by one to four family, residential real property.

(3) For purposes of division (F) of this section, "debt cancellation contract" and "debt suspension agreement" have the same meanings as in 12 C.F.R. part 37.

Effective Date: 07-14-1987; 04-14-2006; 04-06-2007; 2008 HB545 09-01-2008



Section 1733.251 - Alternative interest rate.

(A) As an alternative to the interest permitted in division (C) of section 1733.25 of the Revised Code, a credit union may contract for and receive interest at any rate or rates agreed upon or consented to by the parties to the contract for the loan or other extension of credit, but not exceeding an annual percentage rate of twenty-five per cent.

(B) The computation of the loan or other extension of credit balance on which interest is assessed and the method of compounding interest on the balance pursuant to this section shall be as agreed upon by the credit union and the member.

Effective Date: 02-11-1981; 04-14-2006



Section 1733.252 - Compliance with Secure and Fair Enforcement for Mortgage Licensing Act.

(A) As used in this section, "nationwide mortgage licensing system and registry" has the same meaning as in section 1322.01 of the Revised Code.

(B) Subject to division (C) of this section, each credit union, the subsidiaries of the credit union, and the loan originators employed by the credit union, shall comply with the "Secure and Fair Enforcement for Mortgage Licensing Act of 2008," 122 Stat. 2810, 12 U.S.C. 5101, and register with the nationwide mortgage licensing system and registry.

(C) Unless otherwise preempted by federal law, compliance by a credit union insured by a credit union share guaranty corporation established under Chapter 1761. of the Revised Code, the subsidiaries of the credit union, and the loan originators employed by the credit union shall be determined by rules adopted by the superintendent of financial institutions in accordance with Chapter 119. of the Revised Code. At a minimum, the rules shall require loan originators to furnish to the nationwide mortgage licensing system and registry information concerning the loan originator's identity and be consistent with the requirements for federally insured credit unions adopted by the national credit union administration pursuant to the Secure and Fair Enforcement for Mortgage Licensing Act of 2008.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §3

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1733.253 - Permissible charges under a revolving credit agreement.

(A) As used in this section:

(1) "Revolving credit agreement" means an agreement pursuant to which a credit union contemplates repeated transactions and the amount of credit that may be extended pursuant to the agreement is made available to the extent that any outstanding balance is repaid. "Revolving credit agreement" does not include an agreement secured by a residential mortgage.

(2) "Residential mortgage" has the same meaning as in section 1109.181 of the Revised Code.

(B) Notwithstanding any limitations contained in sections 1733.25, 1733.251, or any other section of the Revised Code, a credit union may charge interest, fees, and other charges under a revolving credit agreement at the same or lower rates or amounts that a credit union located in another state may charge its revolving credit customers in this state.

Added by 129th General AssemblyFile No.109,HB 322, §1, eff. 9/4/2012.



Section 1733.26 - Loan officers.

(A) The credit committee may be delegated the authority to appoint one or more loan officers, and delegate to them power to approve loans within limits fixed by the regulations, bylaws, or resolutions of the board of directors. If the regulations so provide, the board may appoint one or more loan officers, and delegate to them the power to approve loans within limits fixed by the regulations, bylaws, or resolutions of the board.

The authority of loan officers may also be further restricted by policies established by the credit committee or the board. Such loan officers also may be loan originators registered with the nationwide mortgage licensing system and registry as provided in section 1733.252 of the Revised Code.

(B) Each loan officer appointed pursuant to division (A) of this section shall, within seven days of the filing of each loan application received by the loan officer from a member or by referral from another officer, furnish to the credit committee or to the board, whichever is applicable, a record of such application and the loan officer's disposition or recommendation for disposition of it. No person shall have authority to disburse funds of the credit union for any loan which has been approved by the loan officer in the capacity as a loan officer.

(C) If the regulations provide for a credit committee, all applications for loans not approved by a loan officer may be reviewed by the credit committee, and the approval of the majority of the members of the committee who are present at the meeting when the review is undertaken shall be required to reverse the decision of the loan officer, provided that a majority of the full committee is present.

In the absence of a credit committee, the board shall, upon the written request of a member, review a loan application denied by a loan officer.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009, and applicable on and after 1/1/2011.

Effective Date: 06-18-1991

Related Legislative Provision: See 128th General AssemblyFile No.17,SB 124, §3

See 128th General AssemblyFile No.9,HB 1, §745.60.



Section 1733.27 - Fiscal year.

The accounting of all credit unions shall be on a calendar year basis unless otherwise authorized by the superintendent of credit unions.

Effective Date: 06-26-1986



Section 1733.28 - Financial statement.

(A) At the annual meeting of members, or the meeting held in lieu thereof, every credit union shall present to its members a financial statement consisting of a balance sheet and a profit and loss statement in such form, and containing such items as shall be acceptable to the superintendent of credit unions.

(B) The balance sheet required by division (A) of this section shall be as of the date not more than four months preceding the date of the meeting, and the profit and loss statement required by division (A) of this section shall be for a period commencing with the date marking the end of the period for which the last preceding statement of profit and loss required under this section was made and ending with the date of said balance sheet, or in the case of the first statement of profit and loss, from the incorporation of the credit union to the date of said balance sheet.

(C) The financial statement shall have appended thereto an opinion signed by the supervisory audit committee or the auditor performing the function of the audit committee to the effect that the financial statement presents fairly the financial position of the credit union and the results of its operations in conformity with generally accepted accounting principles, as defined by the American institute of certified public accountants, which will include the requirements set forth in section 1733.31 of the Revised Code, applied on a basis consistent with that of the preceding period.

(D) In addition to any member's right to inspect the books and records of the credit union as provided by law and upon the written request of any member made after notice of any such meeting has been given, the credit union, not later than the fifth day after receiving such request or the fifth day before such meeting, whichever is the later date, shall mail to such member a copy of the financial statement presented at such meeting.

(E) The superintendent may exempt certain credit unions from the reporting practices promulgated by division (C) of this section, based on the credit union's total assets or other appropriate criteria.

Effective Date: 06-26-1986



Section 1733.29 - Permanent records.

(A) A credit union shall keep a permanent record including:

(1) The original articles and regulations and amendments thereto and any amended articles or regulations and amendments thereto, all bearing the approval of the superintendent of credit unions, and the articles shall bear the certification of the secretary of state;

(2) The minutes of the incorporators, members, and board of directors.

(B) A credit union shall keep for a period of not less than six years the minutes of all committees of the board.

(C) A credit union shall keep and maintain such financial records as the superintendent shall stipulate in rules issued by the superintendent, which shall also include the minimum length of time such records must be retained.

(D) A credit union shall maintain an alphabetical listing or classified listing of the addresses of members of the credit union.

(E) A credit union shall maintain a copy of any suspicious activity report it files pursuant to rules adopted by the superintendent or national credit union administration regulation, and the original of all attachments to the report, for a period of five years from the date the report is filed.

(F) A credit union shall keep any other records of its business and transactions and maintain the authorized processes for recording or storing documents or instruments, as may be required by rules promulgated by the superintendent.

(G) A credit union may keep documents in electronic form if, in the regular course of business, a credit union possesses, records, or generates any document, representation, image, reproduction, or combination thereof, of any agreement, transaction, act, occurrence, or event, then the recording, comprising, or reproduction shall have the same force and effect as one comprised, recorded, or created on paper or other tangible form by writing, typing, printing, or similar means.

(H)

(1) A credit union may make use of digital signatures in any communication, acknowledgment, agreement, or contract between a credit union and its member or any other person, in which a signature is required or used.

(2)

(a) Any party to the communication, acknowledgment, agreement, or contract may affix a signature by use of a digital signature.

(b) The digital signature, when lawfully used by the person whose signature it purports to be, shall have the same force and effect as the use of a manual signature if it is unique to the person using it, is capable of verification, is under the sole control of the person using it, and is linked to data in such a manner that if the data are changed, the digital signature is invalidated.

(c) Nothing in this section requires any credit union to use or permit the use of a digital signature.

(d) As used in division (H) of this section, "digital signature" means an encrypted electronic identifier, created by computer, intended by the party using it to have the same force and effect as the use of a manual signature.

Effective Date: 01-01-1979; 04-14-2006; 2008 SB247 09-11-2008



Section 1733.291 - Preservation of records - retention period - disposal.

(A) Every credit union shall retain or preserve the following credit union records and supporting documents for only the following periods of time:

(1) For one year:

(a) Broker's confirmations, invoices, and statements relating to security transactions of the credit union or for or with its customers, after the date of transaction;

(b) Corporate resolutions, partnership authorizations, and similar authorizations relating to closed accounts, loans that have been paid, or other completed transactions, after the date of closing, payment, or completion;

(c) Ledger records of safe deposit accounts, after the date of last entry on the ledger;

(d) Night depository records, after the date of transaction;

(e) Records relating to closed Christmas club or similar limited duration special purpose accounts, after the date of closing;

(f) Records relating to customer collection accounts, after the date of transaction;

(g) Stop payment orders, after the effective date;

(h) All records relating to closed consumer credit loans and discounts, after the date of closing;

(i) Deposit tickets relating to demand deposit accounts, after the date of deposit.

(2) For six years:

(a) Deposit and withdrawal tickets relating to open or closed savings accounts, after the date of transaction;

(b) Individual ledger sheets or other records serving the same purpose that show a zero balance and that relate to demand, time, or savings deposit accounts, and safekeeping accounts, after the date of last entry, or, where the ledger sheets or other records show an open balance, after the date of transfer of the amount of the balance to another ledger sheet or record;

(c) Official checks, drafts, money orders, and other instruments for the payment of money issued by the credit union and that have been canceled, after the date of issue;

(d) Records relating to closed escrow accounts, after the date of closing;

(e) Records, other than corporate resolutions, partnership authorizations, and similar authorizations relating to closed loans and discounts other than consumer credit loans and discounts, after the date of closing;

(f) Safe deposit access tickets and correspondence or documents relating to access, after the date of transaction;

(g) Lease or contract records relating to closed safe deposit accounts, after the date of closing;

(h) Signature cards relating to closed demand, savings, or time accounts, closed safe deposit accounts, and closed safekeeping accounts, after the date of closing;

(i) Undelivered statements for demand deposit, negotiable order of withdrawal, savings, agency, brokerage, or other accounts for which customer statements are prepared, and canceled checks or other items, after the date of statement, provided the credit union has attempted to send the statements and checks or other items to its customer, has held them pursuant to the instructions of or an agreement with its customer, or has made them available to its customer.

(B) The superintendent of financial institutions may designate a retention period of either one year or six years for any record maintained by a credit union but not listed in division (A) of this section. The credit union shall retain or preserve records that are not listed in division (A) of this section and for which the superintendent has not designated a retention period for six years from the date of completion of the transaction to which the record relates or, if the last entry has been transferred to a new record showing the continuation of a transaction not yet completed, from the date of the last entry.

(C) The requirements of divisions (A) and (B) of this section may be complied with by the preservation of records in the manner prescribed in section 1733.29 of the Revised Code.

(D) In construing the terms set forth in division (A) of this section, reference may be made to general credit union usage.

(E) A credit union may dispose of any records that have been retained or preserved for the period set forth in divisions (A) and (B) of this section.

(F) Any action by or against a credit union based on, or the determination of which would depend on, the contents of records for which a period of retention or preservation is set forth in divisions (A) and (B) of this section shall be brought within the time for which the record must be retained or preserved.

(G) Where a record may be classified under either division (A)(1) or (2) of this section, the credit union shall retain or preserve the record for the period set forth in division (A)(2) of this section.

Effective Date: 2008 SB247 09-11-2008



Section 1733.292 - Process for retention of documents - approval - use as evidence.

(A) A credit union may, for any business purpose, retain a document, paper, or other instrument or record by use of a process to record, copy, photograph, or store a representation of the original document, paper, or other instrument or record, if all of the following apply:

(1) The process correctly and accurately copies or reproduces, or provides a means for correctly and accurately copying or reproducing, the original document, paper, or other instrument or record with regard to both its substance and appearance, except the copy or reproduction need not reflect the original paper or other medium, size, or color, unless the medium, size, or color is necessary to establish the authenticity of the original.

(2) The process does not permit the recording, copy, photographic image, or stored representation of the original document, paper, or other instrument or record to be altered or manipulated.

(3) Any medium the process uses to record, copy, photograph, or store a representation of the original document, paper, or other instrument or record is a durable medium for retaining and reproducing records.

(B) The superintendent of financial institutions shall identify and publish a list of processes that satisfy the conditions of division (A) of this section.

(C) Each credit union that uses a process authorized by this section to preserve any of its records shall also provide for safekeeping and for examining, viewing, or projecting the records preserved, and for producing reproductions of the original records.

(D) Recordings, copies, photographic images, or stored representations of original documents, papers, or other instruments or records made in accordance with this section, or reproductions of original documents, papers, or other instruments or records produced from recordings, copies, photographic images, or stored representations made in accordance with this section, when properly identified by the officer by whom or under whose supervision they were made or who has custody of them, have the same effect at law as the original records or records made by any other legally authorized means. They may be offered in the same manner and shall be received in evidence in any court where the original records, or records made by other legally authorized means, could have been introduced and received. Certified or authenticated duplicates of recordings, copies, photographic images, or stored representations of original documents, papers, or other instruments or records made in accordance with this section, or of reproductions of original documents, papers, or other instruments or records produced from recordings, copies, photographic images, or stored representations made in accordance with this section, shall be admitted in evidence in the same manner as the original documents, papers, or other instruments or records.

Effective Date: 2008 SB247 09-11-2008



Section 1733.30 - Investments.

(A) A credit union may make any investment of any funds not required for the purpose of loans, in state or national banks or state or federally chartered savings and loan associations , savings banks, or credit unions, doing business in this state; in accounts, deposits, or shares of federally insured savings and loan associations or savings banks or insured credit unions, doing business outside this state; in deposits or accounts of federally insured banks, trust companies, and mutual savings banks doing business outside this state; in the shares of a corporate credit union subject to the regulations of that corporate credit union; in shares, stocks, or obligations of any other organization providing services that are associated with the routine operations of credit unions; or in United States government securities or municipal bonds issued by municipalities of this state; and, with the approval of the superintendent of credit unions, in securities other than those specified in this division. All investments under this division shall be made in United States dollars.

(B) In accordance with rules adopted by, and subject to the approval of, the superintendent, notes or loans made by or to individual members of a credit union may be purchased by another credit union at such prices as may be agreed upon between the credit unions.

(C) A corporate credit union may make investments provided the investments are in accordance with rules adopted by the superintendent, are consistent with the safety and soundness of the credit union, and are made with due regard to the investment requirements established by the applicable insurer recognized under section 1733.041 of the Revised Code.

Effective Date: 09-29-1994; 04-14-2006



Section 1733.31 - Reserve accounts - liquidity fund.

For purposes of this section, "gross income" means all income, before expenses, earned on risk assets. "Risk assets" shall be defined by rule adopted by the superintendent of credit unions.

Each credit union shall establish and maintain reserves as required by Chapter 1733. of the Revised Code, or by rules adopted by the superintendent, including the following:

(A) Valuation allowances for delinquent loans, investments, other risk assets, and contingencies, which shall be established and maintained pursuant to rules adopted adopted by the superintendent.

(B) A regular reserve as follows:

(1) A credit union in operation for more than four years and having assets of five hundred thousand dollars or more shall reserve ten per cent of its gross income until its regular reserve equals four per cent of its total risk assets. Once the credit union has regular reserves equal to four per cent of its total risk assets, it shall reserve five per cent of its gross income until its regular reserve equals six per cent of its total risk assets.

(2) A credit union in operation for less than four years or having assets of less than five hundred thousand dollars shall reserve ten per cent of its gross income until its regular reserve equals seven and one-half per cent of its total risk assets. Once the credit union has regular reserves equal to seven and one-half per cent of its total risk assets, it shall reserve five per cent of its gross income until its regular reserve equals ten per cent of its total risk assets.

(3) The provision for loan losses, or other such provisions related to the valuation allowances described in division (A) of this section, recorded on the credit union's statement of income for the year shall be deducted from the appropriate regular reserve calculated under division (B)(1) or (2) of this section.

(4) Once the credit union has closed out its net income or loss to undivided earnings, it may allocate any extraordinary loss for the year, as defined by AICPA APB Opinion No. 30 or by rules as promulgated by the superintendent, to the regular reserve.

(5) If the regular reserve account becomes less than the percentage required by division (B)(1) or (2) of this section, then the schedule of allocation shall apply until the required percentages are achieved.

(6) The superintendent may decrease the reserve requirements under division (B)(1) or (2) of this section when, in the superintendent's opinion, a decrease is necessary or desirable and is consistent with the purposes of this section.

(7) Nothing herein shall prevent the superintendent from requiring a particular credit union or all credit unions to establish a regular reserve in excess of the percentages required by division (B)(1) or (2) of this section if, in the opinion of the superintendent, economic conditions or other appropriate circumstances so warrant.

(C) Except as otherwise provided in this division, each credit union shall maintain a liquidity fund equal to five per cent of its shares. The assets included in the liquidity fund shall be defined by rule adopted by the superintendent. The superintendent may require a particular credit union or all credit unions to establish a liquidity fund greater than or less than five per cent of total shares, if, in the opinion of the superintendent, economic conditions or other appropriate circumstances so warrant.

(D)

(1) Reserves for corporate credit unions shall be established by the superintendent with due regard for the reserving requirements for corporate credit unions set by the applicable insurer recognized under section 1733.041 of the Revised Code. Specific reserving requirements shall be established by rule of the superintendent, but shall substantially parallel the reserving formula set by the applicable insurer recognized under section 1733.041 of the Revised Code.

(2) Nothing in division (D)(1) of this section shall prevent the superintendent from requiring a particular corporate credit union or all corporate credit unions to establish a regular reserve in excess of those reserves established pursuant to division (D)(1) of this section if, in the opinion of the superintendent, economic conditions or other appropriate circumstances so warrant.

Effective Date: 09-29-1994; 04-14-2006



Section 1733.32 - Powers of superintendent of financial institutions.

(A)

(1) The superintendent of financial institutions shall see that the laws relating to credit unions are executed and enforced.

(2) The deputy superintendent for credit unions shall be the principal supervisor of credit unions. In that position, the deputy superintendent for credit unions shall, notwithstanding division (A)(3) of this section, be responsible for conducting examinations and preparing examination reports under that division. In addition, the deputy superintendent for credit unions shall, notwithstanding sections 1733.191, 1733.41, 1733.411, and 1733.412 of the Revised Code, have the authority to adopt rules in accordance with those sections, and, notwithstanding section 1733.05 of the Revised Code, shall have the authority to approve issues and matters pertaining to fields of membership. In performing or exercising any of the examination, rule-making, or other regulatory functions, powers, or duties vested by division (A)(2) of this section in the deputy superintendent for credit unions, the deputy superintendent for credit unions shall be subject to the control of the superintendent of financial institutions.

(3) The superintendent of financial institutions shall develop and implement a system for evaluating the safety and soundness of credit unions and for determining when examinations and supervisory actions are necessary. Credit unions shall be subject to periodic examinations, as specified in rules adopted by the superintendent, and their books, records, and accounts shall be open to the inspection of the superintendent at all times. For the purpose of such examination or inspection, the superintendent may subpoena witnesses, administer oaths, receive testimony, and order the submission of documents.

(B) Every credit union shall prepare and submit, on forms provided by the superintendent, a financial report to the superintendent showing its assets and liabilities whenever requested to do so by the superintendent. Every financial report shall be verified by the oaths of the two principal officers in charge of the affairs of the credit union at the time of such verification and shall be submitted to the superintendent within thirty days after the superintendent requests the financial report.

(C) An annual financial report of the affairs and business of the credit union, showing its condition as of the thirty-first day of December unless otherwise authorized by the superintendent, shall be filed with the superintendent not later than the date authorized in the rules adopted by the superintendent.

(D) If a financial report or an annual financial report is not filed with the superintendent in accordance with division (B) or (C) of this section, the superintendent may do both of the following:

(1) Assess a fine, determined by rule adopted by the superintendent, for each day the report is in arrears;

(2) If the superintendent gives written notice to the president of the credit union of the superintendent's intention to do so, issue an order revoking the credit union's articles of incorporation and appointing a liquidating agent to liquidate the credit union in accordance with section 1733.37 of the Revised Code.

(E)

(1) Except as provided in division (E)(2) of this section, each credit union doing business in this state shall remit, semiannually and within fifteen days after billing, to the treasurer of state, a supervisory fee in an amount determined by the superintendent and confirmed by the credit union council. The supervisory fee described in division (E)(1) of this section shall be based on a percentage of the gross assets of the credit union as shown by its last annual financial report filed with the superintendent in accordance with division (C) of this section. The minimum supervisory fee shall be determined by the superintendent and confirmed by the credit union council.

(2) Each corporate credit union doing business in this state shall remit, semiannually and within fifteen days after billing, to the treasurer of state, a supervisory fee determined by rule adopted by the superintendent and confirmed by the credit union council. The aggregate annual amount of the fee shall not exceed the annual operating fee that the national credit union administration charges a federally chartered credit union pursuant to the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C.A. 1751.

(3) The superintendent annually shall present to the credit union council for confirmation the supervisory fees to be billed credit unions and corporate credit unions pursuant to division (E) of this section.

(4) If any supervisory fee is not remitted in accordance with division (E)(1) or (2) of this section, the superintendent may assess a fine, determined by rule adopted by the superintendent, for each day that each fee is in arrears.

(5)

(a) Subject to division (E)(5)(b) of this section, the total amount of each semiannual billing to all credit unions and corporate credit unions combined shall equal one-half of the appropriation made by the main operating appropriation act, including any modifications made by the controlling board, to the division of financial institutions for the regulation of credit unions for the fiscal year in which the billings occur, except that the superintendent, in determining the supervisory fees, may take into consideration any funds lapsed from the appropriation made in the previous fiscal year.

(b) If during the period between the credit union council's confirmation of supervisory fees and when supervisory fees described in this section are collected, the credit union council determines additional money is required to adequately fund the operations of the division of financial institutions for that fiscal year, the credit union council may, by the affirmative vote of five of its members, increase the supervisory fees billed. The superintendent promptly shall notify each credit union and corporate credit union of the increased supervisory fees, and each credit union or corporate credit union shall pay the increased supervisory fees billed by the superintendent.

(6) The fees or fines collected pursuant to this section shall be credited to the credit unions fund created in section 1733.321 of the Revised Code.

(F) A report of such examination shall be forwarded to the president of each credit union after the completion of the examination. The report may contain comments relative to the management of the affairs of the credit union and also as to the general condition of its assets. Within thirty days of the receipt of the report, a meeting of the directors shall be called to consider matters contained in the report, and the president shall notify the superintendent of any action taken at the meeting.

(G)

(1) The superintendent shall furnish reports of examinations or other appropriate information to any organization referred to in section 1733.041 of the Revised Code when requested by the organization and authorized by the credit union. The superintendent may charge a fee for such reports and other information as may be established by rules adopted by the superintendent.

(2) A report of examination furnished pursuant to division (G)(1) of this section is the property of the division of credit unions and may be used by the examined credit union only in the conduct of its business. Under no circumstances may the credit union, its current or former directors, officers, employees, agents, shareholders, participants in the conduct of its affairs, or their agents disclose or make public, in any manner, a report of examination or its contents.

(H) Except as provided in this division, information obtained by the superintendent of financial institutions and the superintendent's employees as a result of or arising out of the examination or independent audit of a credit union, from required reports, or because of their official position, shall be confidential. Such information may be disclosed only in connection with criminal proceedings or, subject to section 1733.327 of the Revised Code, when it is necessary for the superintendent to take official action pursuant to Chapter 1733. of the Revised Code and the rules adopted thereunder regarding the affairs of the credit union examined. Such information may also be introduced into evidence or disclosed when and in the manner authorized in section 1181.25 of the Revised Code. This division does not prevent the superintendent from properly exchanging information relating to an examined credit union pursuant to division (F) or (G) of this section , with officials of properly authorized state or federal financial institution regulatory authorities , with any insurer recognized under section 1733.041, or with any surety recognized under section 1733.23 of the Revised Code. This division also does not prevent the superintendent from disclosing information contained in the financial reports or annual financial reports described in division (B) or (C) of this section to recognized credit union trade associations, to share guarantee insurance organizations, to federal or state agencies, or to the general public. Financial reports and annual financial reports described in divisions (B) and (C) of this section, call reports, or financial statements required to be filed with the division of financial institutions are public records for purposes of section 149.43 of the Revised Code. Information relating to the examination or independent audit of a credit union, other than information that is permitted to be disclosed by this section or is a public record, is not a public record for purposes of section 149.43 of the Revised Code.

Effective Date: 06-18-2002; 04-14-2006



Section 1733.321 - Credit unions fund.

All fees, charges, and forfeitures collected under this chapter shall be paid to the superintendent of financial institutions, who shall deposit them into the state treasury to the credit of the credit unions fund, which is hereby established, and may be expended or obligated by the superintendent for the defrayment of the costs of regulation of credit unions. All actual and necessary expenses incurred by the superintendent, including any services rendered by the department of commerce for the benefit of credit unions, shall be paid from the fund. The fund shall be assessed a proportionate share of the administrative costs of the department of commerce and the division of financial institutions. The proportionate share of the administrative costs of the division of financial institutions shall be determined in accordance with procedures prescribed by the superintendent and approved by the director of budget and management. Such assessment shall be paid from the credit unions fund to the division of administration fund or the financial institutions fund.

Effective Date: 09-26-1996



Section 1733.322 - Requesting outside auditor to review results of examination.

The superintendent of credit unions may request any outside auditor retained by a credit union that has been examined under section 1733.32 of the Revised Code to review, evaluate, and comment to the superintendent upon the results of the examination or re-examination conducted under that section, and in such an instance the credit union shall sign a waiver of confidentiality with regard to the outside auditor. The purpose of such review is to enable the outside auditor to assist the board of directors of the credit union in formulating a management response to any supervisory inquiry or action that may result from such examination or re-examination. If the outside auditor undertakes such a review, the expense of the review shall be paid by the credit union.

Effective Date: 07-14-1987



Section 1733.323 - Issuing administrative guidelines.

(A) The superintendent of credit unions may issue administrative guidelines which interpret the requirements of this chapter or which define specific acts, practices, or circumstances that are considered by the superintendent to be unsafe or unsound practices or that constitute a violation of any section of this chapter or any rule adopted thereunder.

(B) The superintendent shall, at a minimum, issue guidelines pursuant to division (A) of this section which address the following:

(1) Collateralization limits that apply to particular transactions;

(2) All aspects of repurchase agreements and reverse repurchase agreements, including limitations on the amount of securities a credit union may assign as collateral for the amount of funds it receives from a securities dealer or broker, investment house, or other similar entity. In adopting these provisions, the superintendent shall give due consideration to rules governing the same subject that have been adopted by the national credit union administration and any other federal or state agency.

(3) Requirements that securities assigned by a credit union as collateral for the amount of funds it receives, or assigned to a credit union as collateral for the funds it provides, remain or be placed in the possession of the credit union or a qualified trustee.

Effective Date: 07-14-1987



Section 1733.324 - Issuing cease-and-desist order.

(A)

(1) If, in the opinion of the superintendent of credit unions, a credit union or a regulated individual is engaged in any unsafe or unsound practice in conducting the business of the credit union, has knowingly participated in or consented to a violation of this chapter or rules adopted thereunder, or has failed to comply with a supervisory agreement, he may serve upon such credit union or regulated individual notice that he is considering issuing an order against the credit union or regulated individual pursuant to division (A)(2) or (3) of this section.

(2) A notice served under division (A)(1) of this section that relates to matters other than an alleged violation of a supervisory agreement shall contain a statement of the alleged facts constituting the basis for an order and fix a time and place for a hearing. The hearing shall be conducted in accordance with section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, the hearing shall not be a public hearing. The date for the hearing shall be not less than thirty nor more than forty-five days after such notice has been given by the superintendent to the credit union or regulated individual.

If, after conducting such hearing, the superintendent determines that the credit union or regulated individual is or has knowingly participated in or consented to a violation of this chapter, or engaged in an unsafe or unsound practice, he may issue a final cease-and-desist order. Such final cease-and-desist order may direct the credit union or regulated individual to remedy the violation of this chapter, the unsafe or unsound practice, or the failure to comply, in addition to refraining from such violations or unsafe or unsound practices in the future.

Such final order becomes effective upon service on the credit union or regulated individual and remains effective and enforceable as its terms provide, except to such extent as it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court.

(3) If the superintendent proposes to issue a cease-and-desist order based on the violation of a supervisory agreement, he shall serve the credit union or regulated individual with a notice of noncompliance. Such notice shall specify the actions that are alleged to be in violation of the supervisory agreement. The notice shall also set a time and place for a hearing, which shall occur not less than thirty nor more than forty-five days after the notice has been served on the credit union or regulated individual. The hearing shall be conducted in the manner prescribed in section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, such hearing shall not be a public hearing.

If, after such hearing, the superintendent determines that the credit union or regulated individual has knowingly violated the supervisory agreement, he may issue a final cease-and-desist order.

If, after such hearing, the superintendent determines that the credit union or regulated individual has violated the supervisory agreement but that the conduct in question does not constitute a knowing violation, the superintendent shall give the credit union or regulated individual an opportunity to remedy the violation. The superintendent shall issue a statement of specific actions that must be taken by the credit union or regulated individual, and establish a time frame in which the credit union or regulated individual must take such corrective action to comply with the supervisory agreement. If, by the end of such time frame, the credit union or regulated individual has failed to implement the corrective actions required by the superintendent, the superintendent may issue a final cease-and-desist order.

Nothing in this division shall be construed to prevent the superintendent from issuing a cease-and-desist order pursuant to divisions (A)(1) and (2) of this section or division (B) of this section based on the violation of Chapter 1733. of the Revised Code, or on an unsafe or unsound practice of the credit union or regulated individual, even though such violation or practice may also constitute a violation of an outstanding supervisory agreement.

(B) If, in the opinion of the superintendent, a credit union or regulated individual is or has engaged in any unsafe or unsound practice, or has participated in or consented to a violation of this chapter or rules adopted thereunder, he may issue a summary order requiring the credit union or regulated individual to cease and desist from such violation or practice.

The summary cease-and-desist order, which shall contain a statement of the facts allegedly constituting grounds for the order, shall be served upon the credit union or regulated individual and becomes effective upon receipt. The summary order shall include notification of the time and place of a hearing, which shall be held in accordance with division (A)(2) of this section. Unless the superintendent issues a final cease-and-desist order within ten days after conclusion of the hearing, the summary order issued pursuant to this division is void. Otherwise, the summary order remains effective and enforceable until it is replaced by the final order, except to such extent as it is stayed, modified, terminated, or set aside by action of the superintendent.

(C) A credit union or regulated individual who is adversely affected by a final cease-and-desist order may appeal from the order to the court of common pleas in accordance with section 119.12 of the Revised Code.

(D) In lieu of a hearing pursuant to division (A) or (B) of this section, a credit union or regulated individual may consent to the issuance of an order requiring such credit union or regulated individual to cease and desist from engaging in any activity or practice as specified in such order. A consent cease-and-desist order has the full force and effect of a final cease-and-desist order issued pursuant to division (A)(2) of this section and is enforceable in accordance with division (E) of this section. Any credit union or regulated individual that fails to attend a hearing set pursuant to division (A) or (B) of this section is deemed to have consented to the issuance of a final cease-and-desist order.

(E) If the superintendent has reasonable cause to believe that a lawful final or summary cease-and-desist order issued pursuant to this section has been violated, he may request the attorney general to commence and prosecute any appropriate action or proceeding. A court of competent jurisdiction shall enforce a lawful final order issued pursuant to this section and may grant such other relief as the facts warrant.

(F) Service on a credit union or regulated individual as provided for in this section shall be by actual written notice or certified mail to the regulated individual or, in the case of a credit union, to the managing officer of such credit union.

Effective Date: 07-14-1987



Section 1733.325 - Setting supervisory conference.

(A) If, at any time, the superintendent of credit unions has cause to believe that the actions or business practices of a credit union, its officers, or directors may cause harm to the credit union, its members or creditors, the superintendent may set a supervisory conference. The superintendent shall inform each director of the credit union of the date, time, and place of the supervisory conference. The directors of the credit union shall attend supervisory conferences set by the superintendent. Unless a director has a reasonable excuse for his refusal or failure to attend a supervisory conference, such refusal or failure shall be grounds for removal under section 1733.181 of the Revised Code.

(B) At the supervisory conference, the superintendent shall inquire into the actions or business practices at issue. If it appears to the superintendent that such actions or business practices are likely to cause harm to the credit union, its members or creditors, the superintendent may negotiate and conclude an agreement with the credit union, its officers, or directors as to action that is to be taken by the credit union, its officers, or directors to correct or prevent the actions or business practices which are the subject of the supervisory conference. Such an agreement shall be reduced to writing as soon as possible after it is concluded, and may be modified or terminated by a subsequent agreement.

(C) This section shall not be construed to mean that the superintendent cannot request a meeting with the management, board of directors, or agent of a credit union other than for the purpose of concluding a supervisory agreement.

Effective Date: 07-14-1987



Section 1733.326 - Forfeiture and civil penalty for noncompliance with order or agreement.

If a credit union or regulated individual fails to comply with any agreement concluded, or final or summary cease-and-desist order issued, under section 1733.324 or 1733.325 of the Revised Code, the superintendent may order the credit union or regulated individual to forfeit and pay a civil penalty in an amount fixed by the superintendent. The amount of the penalty shall be not more than ten thousand dollars for each day the noncompliance continues. In fixing the amount of a civil penalty, the superintendent shall consider all of the following factors:

(A) The seriousness of the noncompliance and the gravity of the risk occasioned by the noncompliance;

(B) The good faith efforts made by the credit union or regulated individual to perform his or its obligations under or otherwise to comply with the order;

(C) The history of previous violations or unsafe or unsound practices by the credit union or regulated individual that resulted in the service of a notice under division (A)(1) of section 1733.324 of the Revised Code;

(D) The financial resources of the credit union or regulated individual against whom the penalty is being assessed;

(E) Any other matters as justice may require.

If a credit union or regulated individual fails to pay a forfeiture assessed under this section, the superintendent shall bring a civil action to collect the forfeiture.

A regulated individual is personally liable for the payment of any civil penalty that is assessed against him under this section. No credit union that employs a regulated individual, or of which a regulated individual is a director or officer shall pay, or cause to be paid, on behalf of the regulated individual, or indemnify or otherwise reimburse the regulated individual for paying, any civil penalty that has been assessed against that regulated individual.

Effective Date: 07-14-1987



Section 1733.327 - Confidentiality.

(A) All conferences and administrative proceedings under sections 1733.324 and 1733.325 of the Revised Code, the fact of their actual or anticipated occurrence, and all notices, agreements, hearings, orders, records, evidence, transcripts, and other writings, happenings, or things pertaining to those conferences or proceedings, shall be kept confidential as among the superintendent of financial institutions, the director of commerce, the deputy director of financial institutions, the governor, the credit union or regulated individual who is party to the conference or proceedings, witnesses in the conference or proceedings, and other persons specifically designated by the superintendent or director. In designating specific persons who may be present or acquire knowledge of matters made confidential by this division, the superintendent and director shall not exclude attorneys or other suitable representatives of the credit union, or of any regulated individual, who is party to the conference or proceedings. If the conference or proceedings apply to a regulated individual, the superintendent and director shall not exclude suitable representatives of the credit union of which such regulated individual is an officer, director, or employee.

(B) Division (A) of this section ceases to apply upon the occurrence of any of the following:

(1) An action is brought to recover a forfeiture for the violation of an agreement concluded, or a final or summary cease-and-desist order issued, under section 1733.324 or 1733.325 of the Revised Code. A forfeiture, in the absence of such an action for recovery, does not waive division (A) of this section except insofar as the forfeiture must be reflected or reported in the financial records or reports of the credit union or regulated individual.

(2) Information made confidential by division (A) of this section is needed as evidence in a criminal proceeding; in proceedings under section 1733.37 of the Revised Code; or in the work of a committee of the general assembly.

(3) The superintendent furnishes information made confidential by division (A) of this section to the applicable insurer recognized under section 1733.041 of the Revised Code.

(4) The superintendent furnishes information made confidential by division (A) of this section to financial institution regulatory authorities as authorized in section 1733.32 of the Revised Code.

(5) Information made confidential by division (A) of this section is disclosed when and in the manner authorized in section 1181.25 of the Revised Code.

(C) No officer or employee of the division of credit unions, of the department of commerce or any of its other divisions, or of the governor's office shall violate division (A) of this section.

Effective Date: 06-18-2002



Section 1733.328 - [Repealed].

Effective Date: 09-29-1994



Section 1733.329 - Credit union council.

(A) There is hereby created in the division of financial institutions the credit union council, which shall consist of seven members. The deputy superintendent for credit unions shall be a member of the council and its chairperson. The governor, with the advice and consent of the senate, shall appoint the remaining six members.

(B)

(1) At least five of the six members appointed to the council shall have had credit union experience.

(2) At least four of the six members appointed to the council shall be, at the time of appointment, individuals currently engaged in the exercise of duties, responsibilities, rights, and powers of a director or chief executive officer of a state-chartered credit union having its principal office in this state and doing business in this state pursuant to this chapter under the authority of the superintendent of financial institutions.

(3) At least one of the six members appointed to the council shall be a director or chief executive officer of a state-chartered, federally insured credit union.

(4) At least one of the six members appointed to the council shall be a director or chief executive officer of a state-chartered, privately insured credit union.

(5) At least one of the six members appointed to the council shall be a director or chief executive officer of a state-chartered credit union with thirty-five million dollars or less in assets.

(6) At least one of the six members appointed to the council shall be a director or chief executive officer of a state-chartered credit union with more than fifty million dollars in assets.

(C)

(1) Initial appointments to the council shall be made within sixty days after the effective date of this section. Of the initial appointments, two shall expire one year after the effective date of this section, two shall expire two years after the effective date of this section, and two shall expire three years after the effective date of this section. Thereafter, terms of office shall be for three years.

(2) Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. In the case of a vacancy in the office of any member, the governor shall appoint a successor, who shall hold office for the remainder of the term for which the successor's predecessor was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until sixty days has elapsed, whichever occurs first.

(3) If during a member's term on the council, the member ceases to be a director or chief executive officer of a credit union as described in divisions (B)(2) to (6) of this section for a period exceeding ninety days, the member shall be ineligible to continue to serve as a member of the council, and the member's position on the council shall be considered vacant.

(D) No person appointed as a member of the credit union council may serve more than two consecutive full terms. However, a member may serve two consecutive full terms following the remainder of a term for which the member was appointed to fill a vacancy or following any term for which the member was appointed prior to the effective date of this section.

(E)

(1) The council shall hold regular meetings at the time and place it fixes, but at least once every six months, and shall meet at any time on call of the deputy superintendent to conduct its business and to decide by vote of the members the location of future meetings. Each member shall be provided with written notice of the time and location of each council meeting at least two days prior to the scheduled date of the meeting, unless the council by resolution provides for a shorter time. Four of the members of the council constitute a quorum to transact and vote on all business coming before the council.

(2) The council, by a majority vote of those present at a meeting at which there is a quorum, may adopt and amend bylaws and rules the council considers necessary and proper. The council shall select one of its members as secretary, who shall keep a record of all its proceedings.

(3) No member shall participate in a proceeding before the council involving any credit union of which the member is or was at any time in the preceding twelve months a member of the board of directors, an officer, an employee, or a shareholder. A member may refrain from participating in the proceedings of the council for any other cause the member considers sufficient.

(F) The members of the council shall receive no salary, but their expenses incurred in performance of their duties shall be paid from funds appropriated for that purpose.

(G) The governor may remove any of the six members appointed to the council whenever in the governor's judgment the public interest requires removal. Upon removing a member of the council, the governor shall file with the superintendent of financial institutions a statement of the cause for the removal.

Effective Date: 09-22-2000; 2008 SB247 09-11-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 1733.3210 - Duties of council.

(A) The credit union council shall do all of the following:

(1) Consult with, advise, and make recommendations to the superintendent of financial institutions and the deputy superintendent for credit unions on matters relating to the business for credit unions, including field of membership, regulation, examination, safety and soundness, and applications of credit unions under this chapter;

(2) Consider and make recommendations upon any matter addressed in Chapters 1733. and 1761. of the Revised Code that the superintendent or deputy superintendent submits to the council for that purpose;

(3) Pass upon and determine any matter the superintendent or deputy superintendent submits to the council for determination;

(4) Submit to the governor recommendations concerning amendments to the credit union laws of this state or rules adopted pursuant to those laws that the council considers appropriate;

(5) Consider and determine whether to confirm the supervisory fees proposed by the superintendent of financial institutions in accordance with division (E) of section 1733.32 of the Revised Code.

(6) With respect to the adoption, amendment, or recission of rules adopted pursuant to this chapter, be present at the public hearing required by section 119.03 of the Revised Code and provide recommendations, advice, or assistance at the public hearing.

(B) Neither the deputy superintendent, nor any other member of the council, shall be liable, in any civil or criminal action or proceeding, for any mistake of judgment or discretion in any action taken, or in any omission made, in good faith by the deputy superintendent or other member.

Effective Date: 09-22-2000



Section 1733.33 - Amendments to articles or regulations.

(A) The voting members may adopt amendments to the articles or regulations or amended articles or regulations in a writing as provided in section 1733.11 of the Revised Code or in a meeting of members called for that expressly stated purpose by a vote of two-thirds of the voting members represented at such meeting; or, if the articles or regulations provide or permit, by the affirmative vote of a greater or lesser proportion, but not less than a majority of the voting members represented at such meeting. The board of directors may, at any duly held meeting, adopt amendments to the field of membership article or to the regulations, by an affirmative vote of two-thirds of the number of directors authorized by the articles or regulations.

(B) The directors may adopt the following amendments to the articles:

(1) Unless otherwise provided in the articles, an amendment changing the name of the corporation;

(2) An amendment changing the place in this state where the principal office of the credit union is located;

(3) An amendment changing the authorized number of shares; the express terms, if any, of the shares; and if the shares are classified, as permitted in section 1733.24 of the Revised Code, the designation of each class, their express terms, and par value, of any, per share.

(C) In the event amendments to the articles or regulations or amended articles or regulations are adopted pursuant to section 1733.11 of the Revised Code, a copy of the proposed amendments or proposed amended articles or regulations shall be distributed to all of the voting members at or prior to the date on which solicitation begins for written approval. In the event the amendments or amended articles or regulations are adopted in a meeting of members, copies of the proposed amendments or amended articles or regulations, as the case may be, shall be distributed to voting members upon request.

(D) Amendments to the articles or regulations or the amended articles or regulations shall include only such provisions as may be included in or omitted from original articles or the amended articles or regulations at the time the amendments or amended articles or regulations are adopted.

(E) Amended articles or regulations shall contain a statement that they supersede the existing articles or regulations, as the case may be.

(F) Any amendment or amended articles or regulations shall become effective only when it or they have been approved by the superintendent in the same manner as required for original articles or regulations under section 1733.07 of the Revised Code. Amendments to the articles or amended articles shall become effective upon the filing of the same with the secretary of state.

Effective Date: 09-29-1994; 04-14-2006



Section 1733.34 - Merger of credit unions.

(A) Any credit union may, with the approval of the superintendent of credit unions, merge with any other credit union under the existing charter of the other credit union, pursuant to any plan approved by the board of directors of each credit union joining in the merger, and approved by a majority of the members of each credit union represented at a meeting of members in person, by ballot, or by proxy, duly called for such purpose, at which a quorum of the entire membership is present, unless such meeting of members of either credit union has been waived by the superintendent. The superintendent may waive the members' vote if it is in the interest of the members, credit union, or for any other reason the superintendent deems proper. After such approval of the board and members of each credit union, the president or chairperson of the board and secretary of each credit union shall execute a certificate of merger, which shall set forth all of the following:

(1) The time and place of the meeting of the board of directors at which the plan was agreed upon;

(2) The vote in favor of adoption of the plan;

(3) A copy of the resolution or other action by which the plan was agreed upon;

(4) The time and place of the meeting of the members at which the plan agreed upon was approved;

(5) The vote by which the plan was approved by the members.

(B) Such certificates and a copy of the plan of merger agreed upon shall be forwarded to the superintendent and, upon approval, returned to the merging credit unions.

(C) Upon any such merger so effected, all property, property rights, and interests of the merged credit unions shall vest in the surviving credit union without deed, endorsement, or other instrument of transfer, and all debts, obligations, and liabilities of the merged credit unions shall be deemed to have been assumed by the surviving credit union under whose charter the merger was effected.

(D) This section shall be construed, whenever possible, to permit a credit union chartered under any other act to merge with one chartered under this act.

(E) All persons and associations eligible for membership, as provided in section 1733.05 of the Revised Code, of both credit unions effecting a merger shall be deemed to have a common bond of association.

Effective Date: 01-01-1979; 2008 SB247 09-01-2008



Section 1733.341 - Conversions.

Any credit union operating under this chapter may convert to a federally chartered credit union and any federally chartered credit union operating in this state may convert to a credit union organized under this chapter upon compliance with applicable state and federal laws, rules, and regulations.

Any production credit association organized under the "Farm Credit Act of 1971," 85 Stat. 583, 12 U.S.C.A. 2091 to 2097, may convert to a credit union organized under this chapter upon compliance with applicable state and federal laws and regulations and with the approval of the superintendent of credit unions.

Effective Date: 09-29-1994



Section 1733.35 - Dissolution.

A majority of the entire membership may vote to dissolve the credit union at a regular or special meeting called for that expressly stated purpose. Any member, within twenty days of the date of the mailing of notice of such meeting, may vote on the question of dissolution by signing a statement in form approved by the superintendent of credit unions, and such vote shall have the same force and effect as any other vote. The credit union shall thereupon immediately cease to do all business except for the purpose of liquidation, and the president and secretary shall, within fifteen days following such meeting, notify the superintendent in writing of its intention to liquidate, and shall include in such notice a list of the names of directors and officers of the credit union together with their addresses.

Effective Date: 01-01-1979



Section 1733.36 - [Repealed].

Effective Date: 09-29-1994



Section 1733.361 - Appointment and removal of conservator - duties of conservator.

(A)

(1) The superintendent of credit unions may issue an order appointing a conservator for any credit union whenever he considers it necessary in order to conserve the assets of such credit union for members, depositors, and creditors. The superintendent shall appoint a conservator for any credit union whose status as an insured institution has been terminated.

(2) Within thirty days after the date of the order of appointment of a conservator, the credit union may commence a civil action in the court of common pleas of Franklin county to obtain an order compelling the superintendent to remove the conservator. The court shall give the action calendar priority over other civil business before the court and expeditiously proceed and make a determination on it. The Rules of Civil Procedure apply to the action except that the copy of the complaint and summons shall be served by the sheriff of Franklin county on the superintendent and shall be returnable within five days after the date of service, whereupon the allegations of the complaint are deemed to stand denied without necessity of filing an answer under Civil Rule 12.

(3) The credit union may consent to the appointment of a conservator by resolution of the majority of the board of directors of record on the date of the order of appointment.

(4) The superintendent may fix the compensation to be paid to the conservator, the bond or other security to be required of him, and may remove such conservator at any time.

(5) On or after the appointment of a conservator for any credit union, the superintendent may order the closing of the books of such credit union. He may thereafter permit such books to be reopened.

(B) The conservator:

(1) Shall take possession of the business and property of such credit union;

(2) Shall have and exercise, in the name and on behalf of the credit union, all the rights, powers, and authority of the officers, directors, and members of the credit union and may continue its business in whole or in part with a view to conserving its business and assets pending further disposition thereof as provided by law under the supervision of the superintendent and upon such limitations as are imposed by him;

(3) May give notice that he has taken possession of the assets of the credit union to all persons holding or having possession of any assets of such credit union;

(4) In all other respects, operate the credit union in accordance with, and remain subject to, the requirements of this chapter;

(5) May bring or defend suits or proceedings in the name of the credit union under the direction and supervision of the superintendent.

(C) This section does not vest title to any assets of the credit union in the conservator. No person, firm, corporation, or association, knowing that a conservator has taken possession of the business and property of a credit union or having been so notified shall have a lien or charge against any of the assets of such credit union for any payment, advance, or liability thereafter made or incurred.

(D) The superintendent may terminate the conservatorship and permit the credit union to resume the transaction of its business, subject to such terms and restrictions as he prescribes, when the superintendent determines that the termination of such conservatorship may be safely done and would be in the public interest. The superintendent may terminate the conservatorship and issue an order revoking the credit union's articles of incorporation and appointing a liquidating agent to liquidate the credit union in accordance with and on the grounds provided in section 1733.37 of the Revised Code.

(E) The conservator may, subject to the approval of the superintendent, submit a plan for the termination of the conservatorship to the members of the credit union. If the majority of the members vote to accept the plan, the members shall elect directors to manage the affairs of the credit union.

(F) The expenses of the conservatorship and compensation of the conservator if any, as provided in this section, shall be paid out of the assets of the credit union and shall be a lien thereon prior to any other lien.

Effective Date: 09-29-1994



Section 1733.37 - Liquidation.

(A) If it appears that any credit union is bankrupt or insolvent, that its shares are impaired, that it has violated this chapter or rules adopted by the superintendent of credit unions, or that it is operating in an unsafe or unsound manner, or if the credit union is experiencing a declining trend in its financial condition and a majority of its board of directors, by resolution, requests the issuance of an order under this division, the superintendent may issue an order revoking the credit union's articles of incorporation and appointing a liquidating agent to liquidate the credit union in accordance with this section.

(B) A credit union under order to liquidate or in the course of liquidation, shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business, and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted. The board of directors, or in the case of involuntary dissolution, the liquidating agent, shall use the assets of the credit union to pay: first, expenses incidental to liquidation, including any surety bond that may be required; second, any liability due nonmembers; third, redemption of shares and share accounts. Assets then remaining shall be distributed to the members proportionately to the purchase price of shares held by each member as of the date dissolving was voted.

(C) As soon as the board or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, it shall execute a certificate of dissolution on a form prescribed by the superintendent of credit unions and submit the certificate to the secretary of state who shall, after filing or recording and indexing, forward evidence of the filing to the superintendent, whereupon the credit union shall be dissolved.

(D) If the articles of a credit union have been canceled for cause, or if a credit union has filed a certificate of dissolution or has indicated an intention to file such certificate, and the directors and officers of the credit union, in the opinion of the superintendent, are not conducting the liquidation proceedings in an expeditious, orderly, and efficient manner or in the best interest of its members, the superintendent may terminate the liquidation proceedings and issue an order appointing a liquidating agent to liquidate the credit union in accordance with this section. Such liquidating agent shall furnish bond for the faithful discharge of the liquidating agent's duties in an amount to be approved by the superintendent.

(E) The liquidating agent may, under such rules as the superintendent prescribes:

(1) Receive and take possession of the books, records, assets, and property of every description of the credit union in liquidation; sell, enforce collection of, and liquidate all such assets and property; compound all bad or doubtful debts, sue in the name of the credit union in liquidation, and defend such actions as are brought against the liquidating agent in the capacity as liquidating agent or against the credit union;

(2) Receive, examine, and pass upon all claims against the credit union in liquidation, including claims of members;

(3) Make distribution and payment to creditors and members as their interests appear;

(4) Execute such documents and papers and do other acts that the liquidating agent deems necessary or desirable to discharge official duties.

(F) The expenses incurred by the liquidating agent in the liquidation of the credit union include the compensation of the liquidating agent and any other necessary or proper expenses connected therewith, all of which shall be paid in order of priority out of the property of the credit union in the hands of the liquidating agent. Expenses of liquidation, including the compensation of the liquidating agent, are subject to approval by the superintendent unless such agent is appointed by the court. In no event shall the total of the expenses exceed ten per cent of the assets of the credit union existing at the date of the appointment of the liquidating agent, nor shall the compensation of such agent exceed five per cent of assets upon that date or five thousand dollars, whichever is the lesser amount.

(G) Subject to the prior approval of the superintendent, a credit union may enter into a purchase and assumption agreement to purchase any of the assets or assume any of the liabilities of a credit union for which a liquidating agent has been appointed by order of the superintendent in accordance with this section. All persons, associations, and select groups eligible for membership in the credit unions that are parties to the purchase and assumption agreement shall be deemed to have a common bond of association. The assumption of the field of membership may be restricted, as specified in the purchase and assumption agreement.

Effective Date: 07-29-1998; 04-14-2006



Section 1733.38 - Qualification of foreign credit union.

A credit union organized and duly qualified as a credit union in another state or territory may qualify to do business as a credit union in this state provided:

(A) Such credit union is organized under credit union law substantially similar to sections 1733.01 to 1733.45 of the Revised Code;

(B) The interest rate of such credit union on loans made to members in this state does not exceed the maximum interest rate permitted by sections 1733.01 to 1733.45 of the Revised Code;

(C) A credit union organized and doing business under the laws of this state is permitted to do business in such other state or territory under conditions substantially similar to the provisions of this section.

Effective Date: 11-19-1971; 04-14-2006



Section 1733.39 - Requirements for doing business.

No credit union which is not organized under sections 1733.01 to 1733.45 of the Revised Code, or the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C. 1751, as amended, shall transact any business in this state until:

(A) It submits to the superintendent of credit unions an application for qualification in such form as shall be prescribed by the superintendent. Such application shall be accompanied by a copy of the articles of such credit union duly certified by, and under the seal of, the secretary of state, or other proper official, of the state under the laws of which the credit union was incorporated, which, when approved by the superintendent, shall be transmitted to the secretary of state for filing;

(B) It furnishes to the superintendent a copy of its rules duly certified by its president and secretary;

(C) It files with the superintendent a duly authorized and properly executed document appointing the superintendent as its agent for service of process in this state;

(D) It submits to the superintendent a filing fee of fifty dollars payable to the treasurer of state, which shall be credited to the division of credit unions fund; provided, that in no event shall the fees paid for qualification in this state by any credit union domiciled in another state be less than the fees required to be paid by a credit union domiciled in this state for qualification in the state of domicile of such other credit union;

(E) Obtains a license to transact business as a foreign credit union from the superintendent.

Effective Date: 07-01-1985



Section 1733.40 - Annual report.

Each credit union qualified to do business in this state pursuant to section 1733.38 of the Revised Code shall:

(A) Annually file with the superintendent of credit unions a financial report which shall be the same as the report required of credit unions domiciled in this state under section 1733.32 of the Revised Code. Such report shall be accompanied by the same fee required to be paid by domestic credit unions, and failure to file such report in the time required under section 1733.32 of the Revised Code shall subject such credit union to the penalties therein provided for domestic credit unions which fail to make such filing.

(B) Within ten days following receipt thereof, file with the superintendent a copy of all audits performed by the credit union supervisory authority of the state of domicile of such credit union, which examination or audits shall have been duly certified by such supervisory authority;

(C) Within ten days following the effective date of any amendment to the articles or regulations, file a copy thereof, duly certified by the secretary of state or other appropriate regulatory body, with the superintendent;

(D) If it shall appear that any foreign credit union is bankrupt or insolvent, or that it has violated sections 1733.01 to 1733.45 of the Revised Code, pertaining to foreign credit unions or rules promulgated by the superintendent thereunder, or is operating in an unsafe or unsound manner, the superintendent shall issue an order suspending such foreign credit union's operation in this state for not less than thirty nor more than sixty days. The foreign credit union shall be given notice by certified mail of such suspension. Such notice shall include a list of reasons for such suspension and a list of specific violations of law or rules or unsafe or unsound practices. Upon receipt of such suspension notice, the foreign credit union shall immediately cease all operations in this state. The foreign credit union shall, within ten days of the receipt of such notice, file with the superintendent a reply to the suspension notice and request a hearing to present a plan of corrective actions proposed, if it desires to continue operations in this state. If the foreign credit union fails to answer the suspension notice within the time specified in such notice or to request a hearing before the superintendent or, upon hearing, the superintendent finds that the credit union has violated sections 1733.01 to 1733.45 of the Revised Code, pertaining to foreign credit unions or the rules promulgated by the superintendent thereunder or is operating in an unsafe or unsound manner and that it is in the public interest for the credit union to cease doing business in this state, the superintendent shall revoke the foreign credit union's qualification to do business in this state and may take possession of all assets of the foreign credit union in this state, appoint a liquidating agent, and liquidate the foreign credit union's assets and claims in this state in accordance with section 1733.37 of the Revised Code.

Effective Date: 09-29-1994



Section 1733.41 - Additional rules and regulations.

In addition to the specific authority given the superintendent of credit unions by other sections of this chapter, the superintendent may from time to time make, issue, amend, and rescind such rules and orders as he may consider necessary or appropriate to further the purposes of this chapter or to protect the public interest, including rules defining accounting, technical, trade, and other terms, whether or not used in this chapter, insofar as such rules do not contradict this chapter. Without limiting his power under this chapter, the superintendent may specify terms to be included in the articles or code of regulations of credit unions, requirements for notice of meetings of members, required and prohibited practices related to solicitation of proxies, limitations on credit unions' borrowing and lending practices, including loans to credit union employees, the form of and practices used in accounting for credit unions, including the form of financial statements and other records kept, the character of investments credit unions may make, and the operation of a credit union in dissolving or liquidating or petitioning for reorganization. The superintendent shall not prescribe uniform rules or provisions in regulations without due regard for the differences among credit unions. For the purpose of his rules, the superintendent may classify credit unions, persons, and matters within his jurisdiction and prescribe different requirements for different classes of credit unions, persons, or matters. Rules promulgated pursuant to this section shall be made subject to sections 119.01 to 119.13 of the Revised Code.

Effective Date: 01-01-1979



Section 1733.411 - Adoption of administrative rules.

The superintendent of credit unions, in accordance with Chapter 119. of the Revised Code and subject to section 1733.41 of the Revised Code, shall adopt the following rules:

(A) Rules regulating payments, by credit unions, to or on behalf of any business entity that employs, or that is owned or controlled by, a director or officer of the credit union;

(B) Rules prohibiting a credit union from paying or offering to pay compensation or any other remuneration to one of its members due solely to the member's status as a member. These rules shall not prohibit any member of a credit union from receiving dividends that have been properly declared, or from receiving compensation for services rendered to the credit union, so long as the compensation is reasonable in relation to the services rendered. The rules may, however, require the reporting of compensation received by members for services rendered.

(C) Rules prescribing accounting principles and practices that are to be observed and utilized by outside auditors in conducting audits under section 1733.19 of the Revised Code. The accounting principles and practices prescribed for outside auditors may exceed those otherwise prescribed in rules adopted under section 1733.41 of the Revised Code, but shall be generally in accordance with accepted accounting principles as defined by the American institute of certified public accountants.

Effective Date: 07-14-1987



Section 1733.412 - Powers of federal credit unions granted to state chartered credit unions.

(A) Notwithstanding any provision in Chapter 1733. of the Revised Code, if a credit union operating in this state that is organized or chartered under this chapter or the laws of the United States possesses any right, power, privilege, or benefit by virtue of a statute, rule, policy, regulation, interpretation, or judicial decision , the superintendent of credit unions shall adopt a rule under section 111.15 of the Revised Code granting any credit union doing business under authority granted by the superintendent authority to exercise the respective right, power, privilege, or benefit.

(B) The rule adopted by the superintendent pursuant to the authority of this section becomes effective on the later of the following dates:

(1) The date the superintendent issues the rule;

(2) The date the statute, rule, policy, regulation, interpretation, or judicial decision on which the superintendent's rule is based becomes effective.

(C) If the rule adopted by the superintendent pursuant to this section is not enacted into law or adopted in accordance with Chapter 119. of the Revised Code within thirty months from its effective date , the rule shall thereupon no longer be of any force or effect; however, the superintendent may adopt the rule under section 111.15 of the Revised Code pursuant to this section for an additional thirty-month period.

(D) The superintendent, upon thirty days' written notice to state-chartered credit unions, may revoke any rule issued by virtue of the authority of this section.

Effective Date: 09-29-1994; 04-14-2006



Section 1733.42 - Computing time for giving notice.

In computing the period of time for the giving of a notice required or permitted under sections 1733.01 to 1733.45, inclusive, of the Revised Code, or under the articles, regulations, or bylaws of a credit union, or a resolution of its shareholders or directors, the day on which the notice is given shall be excluded, and the day when the act for which notice is given is to be done shall be included, unless the instrument calling for the notice otherwise provides. If notice is permitted to be given by mail, the notice shall be deemed to have been given when deposited in the mail.

Effective Date: 11-19-1971



Section 1733.43 - Exemption from franchise tax and report.

A credit union shall not be required to pay the annual tax imposed on domestic corporations for the privilege of exercising the corporate franchise, or to file the annual report on which such tax is computed.

Effective Date: 11-19-1971



Section 1733.44 - Prohibition against use of words credit union.

(A) No person, partnership, association, or corporation, other than credit unions and associations of such credit unions, to which all credit unions in their respective jurisdictions are eligible, shall use any name or title containing the words "credit union" or represent themselves, in advertising or elsewhere, as conducting business as a credit union.

(B) Subject to all of the following, a credit union may adopt one or more trade names:

(1) The credit union shall give written notice of the proposed trade name to the superintendent of credit unions at least thirty days before using the trade name.

(2) The superintendent may deny a credit union the right to use a given trade name or terminate a credit union's right to use a trade name for any reason.

(3) A credit union may use a trade name or a name other than its official charter name in advertising or signage, so long as it uses its official charter name in communications with the division of financial institutions and for share certificates or certificates of deposit, signature cards, loan agreements, account statements, checks, drafts, and other legal documents.

(4) A trade name shall be registered with the secretary of state pursuant to the laws of this state and the registration shall be accompanied by any written documentation issued by the superintendent relating to the right to use, denial to use, or termination of a trade name.

Effective Date: 11-19-1971; 04-14-2006



Section 1733.45 - Applicability of general corporation laws.

A credit union shall be created, organized, governed, and conducted and its directors and officers shall be chosen, in all respects in the same manner as provided in sections 1701.01 to 1701.99, inclusive, of the Revised Code, for corporations generally, insofar as such manner is not inconsistent with this chapter.

Effective Date: 11-19-1971



Section 1733.47 - Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of credit unions is required under this chapter, or under an order or supervisory action issued or taken under this chapter, for a person to serve as an organizer, incorporator, director, or executive officer of a credit union, or to otherwise participate in the management of a credit union, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with section 109.572 of the Revised Code. The superintendent of credit unions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 2008 SB247 09-11-2008



Section 1733.51 - Deposit of moneys for preneed funeral or cemetery merchandise and services contract.

A credit union may, subject to sections 1721.211 and 4717.31 to 4717.38 of the Revised Code, receive and hold on deposit moneys under a preneed funeral contract or preneed cemetery merchandise and services contract.

Effective Date: 10-20-1999; 2008 SB196 07-06-2009



Section 1733.99 - Penalty.

(A) Whoever violates section 1733.44 of the Revised Code, or any order of the superintendent issued pursuant to this chapter, shall be guilty of a misdemeanor of the first degree.

(B) Whoever violates division (C) of section 1733.327 of the Revised Code is guilty of a misdemeanor of the first degree. A person who is convicted of violating such division is also subject to disciplinary action, including dismissal or removal from office.

Effective Date: 07-14-1987






Chapter 1735 - TITLE GUARANTEE AND TRUST COMPANIES

Section 1735.01 - Powers of a title guarantee and trust company.

A title guarantee and trust company may prepare and furnish abstracts and certificates of title to real estate, and bonds, mortgages, and other securities; guarantee such titles, the validity and the due execution of such securities, and the performance of contracts incident thereto; make loans for itself or as agent or trustee for others, and guarantee the collection of interest and principal of such loans; take charge of, and sell, mortgage, rent, or otherwise dispose of, real estate for others; and perform all the duties of an agent relative to property deeded or otherwise entrusted to it.

Effective Date: 10-01-1953



Section 1735.02 - Capital required - investment of capital.

No title guarantee and trust company shall do business until its capital stock amounts to at least one hundred thousand dollars fully paid up, and until it has complied with section 1735.03 of the Revised Code. Except as provided in such section, such capital shall be invested as the board of directors of such company prescribes.

Effective Date: 10-01-1953



Section 1735.03 - Deposit with treasurer of state.

No title guarantee and trust company shall do business until it has deposited with the treasurer of state fifty thousand dollars, in securities permitted by sections 3925.05, 3925.06, and 3925.08 of the Revised Code. The treasurer of state shall hold such securities deposited with him as security for the faithful performance of all guarantees entered into and all trusts accepted by such company, but so long as it continues solvent he shall permit it to collect the interest of, or dividends or distributions on, its securities so deposited, and to withdraw any of such securities on depositing with him cash or other securities of the kind specified in this section so as to maintain the value of such deposit at fifty thousand dollars.

If such a company has made such deposits with the treasurer of state, it may request him to return to it securities held by him in such deposit in excess of the amount required, and he shall then surrender such excess to the company, taking proper receipts therefor.

Effective Date: 07-30-1984



Section 1735.04 - Laws governing title guarantee and trust companies.

All companies doing the business of guaranteeing titles to real property shall comply with sections 1735.01 to 1735.04, inclusive, of the Revised Code.

Effective Date: 10-01-1953






Chapter 1736 - PREPAID DENTAL PLANS [REPEALED]

Section 1736.01 to 1736.28 - 1736.01 to 1736.28

Effective Date: 06-04-1997






Chapter 1737 - MEDICAL CARE CORPORATIONS [REPEALED]

Section 1737.01 to 1737.32, 1737.99 - 1737.01 to 1737.32, 1737.99

Effective Date: 06-04-1997






Chapter 1738 - HEALTH CARE CORPORATIONS [REPEALED]

Section 1738.01 to 1738.30, 1738.99 - 1738.01 to 1738.30, 1738.99

Effective Date: 06-04-1997






Chapter 1739 - MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

Section 1739.01 - Multiple employer welfare arrangement definitions.

As used in sections 1739.01 to 1739.22 of the Revised Code:

(A) "Agreement" means a written agreement executed by members of a multiple employer welfare arrangement that establishes an arrangement, provides for its operation, and through which each member agrees to assume and discharge all liability under sections 1739.01 to 1739.22 of the Revised Code relating to or arising out of the operation of the arrangement in proportion to the ratio of the total number of covered employees employed by the member at the time the liability arose to the total number of covered employees employed by all members of the arrangement at the time the liability arose.

(B) "Excess insurance" or "stop-loss insurance" means an insurance policy purchased by a multiple employer welfare arrangement under which it receives reimbursement for benefits it pays in excess of a preset deductible or limit.

(C) "Fully insured program" means a program by which benefits are provided to members, employees of members, or the dependents of such members or employees, through the purchase of sickness and accident insurance from an insurance company licensed to do business in this state or health services purchased from a health insuring corporation authorized to do business in this state.

(D) "Group self-insurance program" means a program by which benefits are provided to members, employees of members, or the dependents of such members or employees, other than through sickness and accident insurance purchased from an insurance company licensed to do business in this state or health care services purchased from a health insuring corporation authorized to do business in this state.

(E) "Member" means an individual or an employer that is a member of an organization sponsoring a multiple employer welfare arrangement.

(F) "Multiple employer welfare arrangement" means an employee welfare benefit plan, trust, or any other arrangement, whether such plan, trust, or arrangement is subject to the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1001, as amended, that is established or maintained for the purpose of offering or providing, through group insurance or group self-insurance programs, medical, surgical, or hospital care or benefits, or benefits in the event of sickness, accident, disability, or death, to the employees, and their dependents, of two or more employers, or to two or more self-employed individuals and their dependents.

(G) "Premium" means any type of consideration paid to a multiple employer welfare arrangement by a member for coverage under the arrangement.

(H) "Surplus" means the total assets of the multiple employer welfare arrangement less its liabilities and reserves as determined in accordance with the requirements of sections 1739.01 to 1739.21 of the Revised Code.

(I) "Third-party administrator" has the same meaning as "administrator" in section 3959.01 of the Revised Code.

Effective Date: 03-22-1999



Section 1739.011 - [Repealed].

Effective Date: 10-01-1987



Section 1739.02 - Group self-insurance program under multiple employer welfare arrangement.

(A) A trade association, industry association, or professional association that has been organized and maintained in good faith for a continuous period of one year or more for purposes other than obtaining insurance may establish, maintain, or operate a group self-insurance program under a multiple employer welfare arrangement that is chartered and created in this state under sections 1739.01 to 1739.22 of the Revised Code.

(B) Except as provided in section 9.833 and sections 1739.01 to 1739.22 of the Revised Code, no multiple employer welfare arrangement or other entity by which two or more employers jointly participate in a common employee welfare benefit plan shall operate a group self-insurance program in this state after four months after the effective date of this section.

(C) Sections 1739.01 to 1739.22 of the Revised Code do not apply to any entity that establishes, maintains, or operates a fully-insured program.

(D) No person shall establish, operate, or maintain a multiple employer welfare arrangement providing benefits through a group self-insurance program in this state unless the multiple employer welfare arrangement has a valid certificate of authority from the superintendent of insurance.

Effective Date: 07-02-2004



Section 1739.03 - Certificate of authority issued by superintendent of insurance.

(A) No employer shall enter into an agreement to participate in a group self-insurance program unless the multiple employer welfare arrangement has been issued a certificate of authority by the superintendent of insurance. Employers or other organizers that propose to create an arrangement or arrangements and provide benefits through a group self-insurance program or group self-insurance programs shall apply to the superintendent for a certificate of authority.

If a trade association, industry association, or professional association establishes, maintains, or operates more than one multiple employer welfare arrangement subject to sections 1739.01 to 1739.22 of the Revised Code, the trade association, industry association, or professional association shall apply to the superintendent for only one certificate of authority which shall cover all such arrangements.

(B) When applying for a certificate of authority, a proposed multiple employer welfare arrangement or arrangements shall file with the superintendent a nonrefundable filing fee of one thousand dollars and an application setting forth all of the following:

(1) The name of each arrangement;

(2) The address of each arrangement's principal place of business;

(3) The name and address of a resident of this state designated and appointed as the registered agent of each proposed arrangement for service of process in this state in accordance with division (B) of section 1739.15 of the Revised Code. The person so designated and appointed shall be an officer of the arrangement.

(4) The names and addresses of the officers, directors, and trustees of each proposed arrangement and a statement of whether any of such officers, directors, and trustees have been convicted of any felony or misdemeanor within ten years prior to the date of the application;

(5) The powers of the officers, directors, and trustees;

(6) The term of office of each officer, director, and trustee;

(7) A brief outline of the method by which the administrative obligations of each arrangement will be met;

(8) A business plan describing the arrangement's anticipated method of operations for two years from its commencement of activities.

(9) A copy of the articles and bylaws of each arrangement;

(10) A copy of the agreement;

(11) The name and address of all third-party administrators;

(12) A copy of each agreement between each arrangement and all third-party administrators;

(13) A statement certified by an independent certified public accountant regarding the financial condition of each arrangement listing, on a form as may be prescribed by the superintendent, all of its assets and liabilities for the last month ending forty-five days prior to the application date;

(14) A copy of each contract, certificate, endorsement, and application form each proposed arrangement intends to issue or use;

(15) The names of any co-sponsors, promoters, trustees, or other facilitators involved with the establishment of each arrangement;

(16) Other information, documents, or statements as the superintendent requires.

(C) All fees collected under division (B) of this section shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

Effective Date: 04-09-1993



Section 1739.04 - Application procedure.

(A) The superintendent of insurance shall examine the application made under section 1739.03 of the Revised Code to determine whether the multiple employer welfare arrangement will be able to comply with sections 1739.01 to 1739.22 of the Revised Code and any rules adopted pursuant to those sections. If the superintendent finds that the arrangement is capable of complying with such sections, he shall issue a certificate of authority authorizing the arrangement to operate in this state.

(B) The superintendent shall approve or disapprove an application for a certificate of authority within ninety days after his receipt of the application and all of the supporting information he has requested.

(C) The superintendent may refuse to issue or renew or may suspend or revoke the certificate of authority of any multiple employer welfare arrangement, if he finds that any of the following apply:

(1) The arrangement or its third-party administrator has failed, or will be unable, to comply with the applicable provisions of sections 1739.01 to 1739.22 of the Revised Code.

(2) The arrangement or its third-party administrator is, or will be, fraudulently operated, including misrepresentation by omission or otherwise.

(3) The arrangement or its third-party administrator is in such condition as to render further operations of the arrangement hazardous to the public interest or to the interest of the members and their employees.

(4) The arrangement is financially unable to meet its obligations and claims as they occur, or its third-party administrator is financially unable to meet its obligations.

(5) The arrangement or its third-party administrator has failed to file any report required under section 1739.09 of the Revised Code.

(D) If the superintendent refuses to issue or renew, or suspends or revokes a certificate of authority, he shall issue an order setting forth the reasons for refusal, suspension, or revocation and forward it to the multiple employer welfare arrangement. Any refusal, suspension, or revocation under this division does not affect the liability of the arrangement or its members for claims incurred prior to the date of the refusal, suspension, or revocation.

(E) Subject to the superintendent's review, any certificate of authority issued by the superintendent under this section shall be renewed annually, effective on the first day of January, upon payment by the multiple employer welfare arrangement of an annual fee of one thousand dollars. All fees collected under this division shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

Effective Date: 04-09-1993



Section 1739.05 - Minimum enrollment.

(A) A multiple employer welfare arrangement that is created pursuant to sections 1739.01 to 1739.22 of the Revised Code and that operates a group self-insurance program may be established only if any of the following applies:

(1) The arrangement has and maintains a minimum enrollment of three hundred employees of two or more employers.

(2) The arrangement has and maintains a minimum enrollment of three hundred self-employed individuals.

(3) The arrangement has and maintains a minimum enrollment of three hundred employees or self-employed individuals in any combination of divisions (A)(1) and (2) of this section.

(B) A multiple employer welfare arrangement that is created pursuant to sections 1739.01 to 1739.22 of the Revised Code and that operates a group self-insurance program shall comply with all laws applicable to self-funded programs in this state, including sections 3901.04, 3901.041, 3901.19 to 3901.26, 3901.38, 3901.381 to 3901.3814, 3901.40, 3901.45, 3901.46, 3902.01 to 3902.14, 3923.24, 3923.282, 3923.30, 3923.301, 3923.38, 3923.581, 3923.63, 3923.80, 3924.031, 3924.032, and 3924.27 of the Revised Code.

(C) A multiple employer welfare arrangement created pursuant to sections 1739.01 to 1739.22 of the Revised Code shall solicit enrollments only through agents or solicitors licensed pursuant to Chapter 3905. of the Revised Code to sell or solicit sickness and accident insurance.

(D) A multiple employer welfare arrangement created pursuant to sections 1739.01 to 1739.22 of the Revised Code shall provide benefits only to individuals who are members, employees of members, or the dependents of members or employees, or are eligible for continuation of coverage under section 1751.53 or 3923.38 of the Revised Code or under Title X of the "Consolidated Omnibus Budget Reconciliation Act of 1985," 100 Stat. 227, 29 U.S.C.A. 1161, as amended.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 07-24-2002; 03-30-2007; 2008 SB186 08-05-2008



Section 1739.051 - [Repealed].

Effective Date: 10-01-1987



Section 1739.06 - Filing information with superintendent.

(A) No certificate shall be furnished by any multiple employer welfare arrangement in connection with, or pursuant to any group self-insurance program, nor shall any endorsement, rider, or application that becomes or is designated to become a part of any certificate be used until all of the following have been filed by the arrangement with the superintendent of insurance:

(1) The form of the certificate, endorsement, rider, or application;

(2) The premium or rates, including the calculations, formulas, and supporting statistics used to establish the premium or rates;

(3) Actuarial certification of the premium or rates, or such other documentation that supports the premium or rates and that is acceptable to the superintendent;

(4) The classification of risks pertaining to the premium or rates.

(B) If the superintendent finds that any form of certificate, endorsement, rider, or application that has been filed with him under division (A) of this section contains any provision that is contrary to the law of this state, contains inconsistent provisions, or contains any question, provision, title, heading, backing, or other indication of its contents, that is ambiguous, misleading, or deceptive, or likely to mislead or deceive the member, certificate holder, or applicant, he shall give written notice of his finding to the multiple employer welfare arrangement that has filed the form, and thereafter no arrangement that has filed the form shall use the form in this state.

(C) After the expiration of thirty days from the filing of any form under division (A) of this section, or at any time after the superintendent has given written approval thereof, the superintendent may, after a hearing of which at least twenty days' written notice has been given to the multiple employer welfare arrangement issuing the form, withdraw approval on any ground stated in division (B) of this section. He shall effect disapproval by his written order, which shall state the ground for disapproval and the date, not less than thirty days after the hearing, when the withdrawal of approval shall become effective. After the date when the withdrawal of approval of any form becomes effective, the form shall not be used in this state.

Effective Date: 04-09-1993



Section 1739.061 - Standardized prescription identification information - pharmacy benefits to be included.

(A)

(1) This section applies to both of the following:

(a) A multiple employer welfare arrangement that issues or requires the use of a standardized identification card or an electronic technology for submission and routing of prescription drug claims;

(b) A person or entity that a multiple employer welfare arrangement contracts with to issue a standardized identification card or an electronic technology described in division (A)(1)(a) of this section.

(2) Notwithstanding division (A)(1) of this section, this section does not apply to the issuance or required use of a standardized identification card or an electronic technology for the submission and routing of prescription drug claims in connection with any of the following:

(a) Any program or arrangement covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, medicare, tricare, specified disease, or vision care; coverage under a one-time-limited-duration policy of not longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of workers' compensation or similar law; automobile medical payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(b) Coverage provided under medicaid, as defined in section 5111.01 of the Revised Code.

(c) Coverage provided under an employer's self-insurance plan or by any of its administrators, as defined in section 3959.01 of the Revised Code, to the extent that federal law supersedes, preempts, prohibits, or otherwise precludes the application of this section to the plan and its administrators.

(B) A standardized identification card or an electronic technology issued or required to be used as provided in division (A)(1) of this section shall contain uniform prescription drug information in accordance with either division (B)(1) or (2) of this section.

(1) The standardized identification card or the electronic technology shall be in a format and contain information fields approved by the national council for prescription drug programs or a successor organization, as specified in the council's or successor organization's pharmacy identification card implementation guide in effect on the first day of October most immediately preceding the issuance or required use of the standardized identification card or the electronic technology.

(2) If the multiple employer welfare arrangement or person under contract with it to issue a standardized identification card or an electronic technology requires the information for the submission and routing of a claim, the standardized identification card or the electronic technology shall contain any of the following information:

(a) The name of the multiple employer welfare arrangement;

(b) The individual's name, group number, and identification number;

(c) A telephone number to inquire about pharmacy-related issues;

(d) The issuer's international identification number, labeled as "ANSI BIN" or "RxBIN";

(e) The processor's control number, labeled as "RxPCN";

(f) The individual's pharmacy benefits group number if different from the insured's medical group number, labeled as "RxGrp."

(C) If the standardized identification card or the electronic technology issued or required to be used as provided in division (A)(1) of this section is also used for submission and routing of nonpharmacy claims, the designation "Rx" is required to be included as part of the labels identified in divisions (B)(2)(d) and (e) of this section if the issuer's international identification number or the processor's control number is different for medical and pharmacy claims.

(D) Each multiple employer welfare arrangement described in division (A) of this section shall annually file a certificate with the superintendent of insurance certifying that it or any person it contracts with to issue a standardized identification card or electronic technology for submission and routing of prescription drug claims complies with this section.

(E)

(1) Except as provided in division (E)(2) of this section, if there is a change in the information contained in the standardized identification card or the electronic technology issued to an individual, the multiple employer welfare arrangement or person under contract with it to issue a standardized identification card or an electronic technology shall issue a new card or electronic technology to the individual.

(2) A multiple employer welfare arrangement or person under contract with it is not required under division (E)(1) of this section to issue a new card or electronic technology to an individual more than once during a twelve-month period.

(F) Nothing in this section shall be construed as requiring a multiple employer welfare arrangement to produce more than one standardized identification card or one electronic technology for use by individuals accessing health care benefits provided under a multiple employer welfare arrangement.

Effective Date: 10-13-2005



Section 1739.07 - Voluntary termination by member.

(A)

(1) Except as provided in division (B) of section 1739.15 of the Revised Code, unless otherwise stated in the agreement, a member may elect to terminate voluntarily its participation in a multiple employer welfare arrangement operating a group self-insurance program by giving no less than thirty days' written notice to the arrangement. Except as provided in division (A)(2) of this section, the voluntary termination shall be approved by the board of the arrangement upon a finding that the member is in good standing, that both the member and the arrangement have met all the requirements of sections 1739.01 to 1739.22 of the Revised Code and any rules adopted by the superintendent of insurance pursuant to such sections, and that the member has complied with all the requirements of the agreement as of the proposed effective date of termination.

(2) If a member voluntarily terminates its participation in a multiple employer welfare arrangement at a time when the total number of covered employees employed by the member represents less than five per cent of the total number of covered employees employed by all members of the arrangement, the member's voluntary termination of its participation, unless otherwise stated in the agreement, does not require approval by the board of the arrangement.

(B)

(1) A multiple employer welfare arrangement operating a group self-insurance program may involuntarily terminate a member upon a finding by the board of the arrangement, after notice is given in accordance with division (B)(2) of this section, that the member has done any of the following:

(a) Failed to comply with the requirements of sections 1739.01 to 1739.22 of the Revised Code;

(b) Failed to comply with the articles and bylaws of the arrangement or the applicable agreement;

(c) Failed to pay its proportionate share of any premiums or installments thereof due the arrangement;

(d) Otherwise failed to discharge its obligations to the arrangement when due.

(2) A multiple employer welfare arrangement operating a group self-insurance program shall give the member written notice stating the time when the termination is effective, which time shall not be less than fifteen days from the date of the notice or any longer period as may be specified by rule of the superintendent or the agreement. Notice may be delivered in person, or sent by certified mail to the last address of record of the member. The notice may or may not be accompanied by a tender of the unearned premium paid by the member, calculated on a pro rata basis. If the tender is not made simultaneously with the notice, it shall be made within fifteen days after notice of termination unless an audit or rate investigation is required, in which case the tender shall be made as soon as practicable after completion of the audit or investigation.

(C) Any member that terminates its membership or is involuntarily terminated from membership in a multiple employer welfare arrangement pursuant to division (A) or (B) of this section shall remain liable for all obligations of the arrangement incurred during its membership in proportion to the ratio of the total number of covered employees employed by the member at the time of termination to the total number of covered employees employed by all members of the arrangement at the time of termination.

Effective Date: 04-09-1993



Section 1739.08 - Powers of board of trustees.

(A) A multiple employer welfare arrangement created pursuant to sections 1739.01 to 1739.22 of the Revised Code shall be operated by a board of trustees chosen by a majority of the participating members of the arrangement in accordance with sections 1739.01 to 1739.22 of the Revised Code and with the articles and bylaws of the arrangement.

(B) The board, in addition to other powers contained in its articles, shall do all of the following:

(1) Invest and reinvest funds held by it in accordance with section 3925.08 of the Revised Code;

(2) Collect and disburse all money due or payable;

(3) Employ and contract with actuaries, accountants, and other agents and employees necessary for the operation of the arrangement.

(C) The board, in addition to other powers contained in its articles, may do all of the following:

(1) Employ and contract with banks, corporate trustees, insurance agents, and insurers authorized to do business in this state;

(2) Employ third-party administrators;

(3) Contract with any person or any agency of the state or of a political subdivision for the use of services or facilities necessary, useful, or incidental to the operation of the arrangement;

(4) Employ legal counsel;

(5) Execute contracts necessary or incidental to the operation of the arrangement;

(6) Pay dividends, with the approval of the superintendent of insurance, to or levy assessments on its members;

(7) Purchase bonds and insurance necessary to comply with requirements of the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1001, as amended, sections 1739.01 to 1739.22 of the Revised Code, and rules adopted by the superintendent pursuant to such sections;

(8) Perform such other acts, not inconsistent with sections 1739.01 to 1739.22 of the Revised Code or other laws of this state.

Effective Date: 04-09-1993



Section 1739.09 - Annual report.

(A) Each multiple employer welfare arrangement operating a group self-insurance program, no later than the thirty-first day of March, shall make and file with the superintendent of insurance an annual report of its affairs and operations during the last preceding calendar year. The report shall be made pursuant to the forms, instructions, and manuals prescribed by the national association of insurance commissioners for the preparation of statutory financial statements and other financial information for domestic insurance companies other than life. However, the superintendent may modify such prescribed forms, instructions, and manuals as he considers necessary.

(B) For circumstances not addressed by the forms, instructions, and manuals prescribed by the national association of insurance commissioners, the superintendent may determine accounting practices and methods for purposes of preparing statutory financial statements and other financial information.

(C) For the purposes of preparing an annual report required under division (A) of this section, the arrangement shall report admitted assets in accordance with rules adopted by the superintendent in accordance with Chapter 119. of the Revised Code.

(D) The superintendent may employ actuaries, accountants, or other professionals to assist in performing the review of the report filed pursuant to division (A) of this section.

(E) At the request of the arrangement, the superintendent shall furnish a printed copy of the forms for the filing of statutory financial statements and other financial information required to be made by it under division (A) of this section.

(F) No arrangement shall fail to file a report with the superintendent in compliance with division (A) of this section.

Effective Date: 04-09-1993



Section 1739.10 - Examinations by superintendent.

The superintendent of insurance, or any person appointed by him, may examine, as often as he considers it necessary, the affairs of a multiple employer welfare arrangement and its members.

The arrangement shall pay to the superintendent the expenses incurred by the department of insurance in making an examination authorized under this section. To the extent that expenses are the result of the use of the personnel of the examination department of the department of insurance, the superintendent shall remit expenses paid to him by the arrangement to the state treasury to the credit of the superintendent's examination fund pursuant to section 3901.071 of the Revised Code.

As used in this section, "expenses" has the same meaning as in section 3901.07 of the Revised Code.

Effective Date: 04-09-1993



Section 1739.11 - Determining financial capacity of multiple employer welfare arrangement.

In determining the financial capacity of a multiple employer welfare arrangement operating a group self-insurance program to pay employee welfare benefit obligations promptly and to otherwise meet its obligations under sections 1739.01 to 1739.22 of the Revised Code, the superintendent of insurance may take into consideration all of the following:

(A) Maintenance of minimum reserves that are necessary in the exercise of sound and prudent actuarial judgment either/and that are certified by a member of the American academy of actuaries as having been computed in accordance with accepted loss reserving standards and as being fairly stated in accordance with sound loss reserving principles, or determined to be sufficient through such other documentation acceptable to the superintendent;

(B) The existence and face value of contracts or policies of excess insurance;

(C) Any other measure of financial capacity as the superintendent considers appropriate.

Effective Date: 04-09-1993



Section 1739.12 - Excess loss funding program.

(A) The excess loss funding program of a multiple employer welfare arrangement operating a group self-insurance program shall be filed with the superintendent of insurance.

(B) As a condition to the issuance and maintenance of a certificate of authority, a multiple employer welfare arrangement operating a group self-insurance program shall purchase individual stop-loss insurance from insurers authorized to transact business in this state with a deductible retention of no more than five per cent of the arrangement's annual aggregate premium up to one million dollars and no more than two and one-half per cent of the arrangement's annual aggregate premium above that amount. If the superintendent determines that aggregate stop-loss insurance is available for arrangements, the arrangement also shall purchase, as a condition to the issuance and maintenance of a certificate of authority, aggregate stop-loss insurance from insurers authorized to transact business in this state with a deductible retention of no more than one hundred twenty-five per cent of its projected claims for the succeeding fiscal year.

(C) Any excess or stop-loss insurance policy purchased by a multiple employer welfare arrangement shall provide that the superintendent must be notified by the arrangement of the cancellation of the policy for any reason, including the failure of the arrangement to pay any applicable premium.

Effective Date: 04-09-1993



Section 1739.13 - Minimum surplus - investment and maintenance of assets.

(A) A multiple employer welfare arrangement operating a group self-insurance program shall maintain a minimum surplus of not less than one hundred fifty thousand dollars or such higher amounts of surplus as the superintendent of insurance may establish by rule for the protection of the members and their employees.

(B) Except as otherwise provided for in sections 1739.01 to 1739.21 of the Revised Code, the assets of a multiple employer welfare arrangement operating a group self-insurance program shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets of domestic insurance companies other than life.

(C) A multiple employer welfare arrangement operating a group self-insurance program shall maintain assets in cash, receivables, or securities authorized by the laws of this state for the investment of assets of domestic insurance companies other than life in an amount that is equivalent to or higher than the unearned premiums and minimum surplus required under sections 1739.01 to 1739.22 of the Revised Code, the reserves for losses outstanding and unpaid, and any other liabilities of the arrangement.

Effective Date: 04-09-1993



Section 1739.14 - Payment of premiums by members.

(A) Each member shall pay to the multiple employer welfare arrangement operating a group self-insurance program a premium equal to its share of the arrangement's projected obligation for employee welfare benefit liability, administrative expenses, and other costs incurred by the arrangement as determined by the board of the arrangement or by a third-party administrator and approved by the board of the arrangement. This amount may be adjusted by the board according to the claims experience of each participating member in accordance with criteria set forth in the articles or bylaws of the arrangement.

(B) Each member shall pay a premium for each year at the beginning of each fiscal year unless otherwise provided for under the agreement.

(C) A multiple employer welfare arrangement operating a group self-insurance program shall make payments, or arrange to have payments made, to the employees of the members out of the fund for employee welfare benefits in accordance with section 3901.38 and sections 3901.381 to 3901.3814 of the Revised Code.

(D) A board of the multiple employer welfare arrangement operating a group self-insurance program shall determine whether any dividends or assessments shall be paid to or levied against participating members.

Effective Date: 07-24-2002



Section 1739.15 - Liability of members.

(A) A member of a multiple employer welfare arrangement operating a group self-insurance program is liable for all legal obligations of the arrangement, including any obligations of the arrangement to pay claims against it arising out of any occurrence, incident, or accident covered under sections 1739.01 to 1739.22 of the Revised Code, in proportion to the ratio of the total number of covered employees employed by the member on the first day of the month that the obligation arose to the total number of covered employees employed by all members of the arrangement at the time the obligation arose.

(B) Division (A) of this section applies only to the extent that the total legal obligations of the multiple employer welfare arrangement exceed the amount of any separate reserve fund that is established by the arrangement for payment of the legal obligations of the arrangement, provided the fund consists only of amounts in excess of the minimum reserves required under division (A) of section 1739.11 of the Revised Code.

(C) A multiple employer welfare arrangement operating a group self-insurance program may sue and be sued in its own name.

If the principal place of business of the arrangement is located in this state, service of process shall be perfected upon the arrangement by serving its registered agent in this state for service of process or by serving the arrangement in accordance with the laws of this state.

If the principal place of business of the arrangement is not located in this state, the arrangement shall agree and consent that a civil action may be commenced against it in the court of common pleas of the county of this state in which the cause of action arose or in which the plaintiff resides. Service of process in the action shall be perfected upon the arrangement by serving the superintendent of insurance in accordance with the laws of this state.

Effective Date: 04-09-1993



Section 1739.16 - Contracts with third-party administrator.

(A) If a multiple employer welfare arrangement operating a group self-insurance program contracts with a third-party administrator that is not an employee of the arrangement, it shall enter into a written agreement. The agreement is subject to review and approval by the superintendent of insurance in accordance with this section.

(B) The agreement may provide both of the following:

(1) The right of substitution of the third-party administrator and the revocation of the agreement upon notice to the superintendent;

(2) Restrictions upon the exercise of powers by the third-party administrator.

(C) The terms of the agreement shall be reasonable and equitable. The agreement and any amendments to the agreement shall be filed by the arrangement with the superintendent at least thirty days prior to their use. Any agreement and amendments that have not been disapproved by the superintendent within thirty days after their filing with him shall be deemed to be approved.

(D) The multiple employer welfare arrangement shall furnish a copy of the agreement and any amendments to the agreement to each member upon request.

(E) Except as provided in this division and division (D) of this section, the agreement and any amendments to the agreement are confidential and privileged and shall not be released to the public by the superintendent without the prior written consent of the parties to the agreement. However, the superintendent, without the prior written consent of the parties, may release to the public, in the manner the superintendent considers appropriate, all or any part of the agreement or any amendments to the agreement if the superintendent does both of the following:

(1) Prior to release, gives notice and opportunity to be heard to the arrangement and its affiliates that would be affected by the release;

(2) Determines that the release will serve the interests of the members and their employees, or the public.

Effective Date: 04-09-1993



Section 1739.17 - Fiduciary status of trustee, officer or third-party administrator.

A trustee, officer, or third-party administrator of a multiple employer welfare arrangement operating a group self-insurance program that receives, collects, disburses, or invests money in connection with the activities of the arrangement is a fiduciary as defined in the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1001, as amended.

Effective Date: 04-09-1993



Section 1739.18 - Contracts with third-party administrators.

A multiple employer welfare arrangement operating a group self-insurance program shall contract only with a third-party administrator that meets all of the following conditions:

(A) The third-party administrator has and maintains a fidelity bond as required by the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1001, as amended.

(B) The third-party administrator has and maintains errors and omissions coverage or other appropriate liability insurance in an amount set forth in rules adopted by the superintendent. The arrangement shall file with the superintendent a certificate of the insurer or other appropriate evidence of such coverage or insurance.

(C) The third-party administrator maintains an office in this state for the payment, processing, adjustment, and settlement of the claims of the arrangement.

Effective Date: 04-09-1993



Section 1739.19 - Member and employees deemed insureds or policyholders.

(A) For the purpose of determining whether a multiple employer welfare arrangement operating a group self-insurance program has violated any provision of the Revised Code or any rule adopted by the superintendent of insurance, a member or its employees are deemed "insureds" or "policyholders" as used in Title XXXIX [39] of the Revised Code.

(B) Notwithstanding division (A) of this section, no multiple employer welfare arrangement operating a group self-insurance program shall be considered an insurer for the purposes of Chapters 3955. and 3956. of the Revised Code, or the laws of this state that relate solely to insurers or insurance companies.

(C) Except for the purpose of describing any sickness and accident or excess insurance or stop-loss insurance policy to which a multiple employer welfare arrangement operating a group self-insurance program is a party, no such arrangement shall use in its name, contracts, literature, advertising in any medium, or any other printed matter the words "insurance," "casualty," "surety," "mutual," or any other words descriptive of the insurance business or deceptively similar to the name or description of any insurer doing business in the state.

Effective Date: 04-09-1993



Section 1739.20 - Prohibited acts.

(A) No multiple employer welfare arrangement operating a group self-insurance program shall do any of the following:

(1) Refuse, without just cause, to pay proper claims arising under coverage provided by the arrangement;

(2) Compel, without just cause, employee claimants of members or other persons entitled to the proceeds of the coverage to accept less than the amount due them;

(3) Compel, without just cause, employee claimants of members or other persons entitled to the proceeds of the coverage to bring an action against the arrangement to secure full payment or settlement thereof.

(B) No officer, director, trustee, third-party administrator, member of any board or committee, or employee of a multiple employer welfare arrangement operating a group self-insurance program who is charged with the duty of investing or handling the arrangement's assets shall do any of the following:

(1) Deposit or invest the assets except in the name of the arrangement;

(2) Borrow the assets of the arrangement;

(3) Have a pecuniary interest in any loan, pledge of deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of the arrangement;

(4) Take or receive for his own use any fee, brokerage, commission, gift, or other consideration for, or use any fee, brokerage, commission, gift, or other consideration for, or on account of any transaction made by or on behalf of the arrangement. Division (B)(4) of this section does not prevent either of the following:

(a) The reimbursement of a third-party administrator for administrative services related to the adjustment and settlement of claims pursuant to a contract with an arrangement;

(b) The payment of reasonable compensation to a corporation or firm, which is affiliated with a trade association, industry association, or professional association that establishes, maintains, or operates the arrangement, for necessary services performed or sales or purchases made to or for the arrangement in the ordinary course of the arrangement's business.

(C) No multiple employer welfare arrangement operating a group self-insurance program shall guarantee any financial obligation of any of its officers, directors, trustees, board or committee members, or third-party administrators.

(D) This section does not prohibit a trustee, officer, director, member of a board or committee, or employee of a multiple employer welfare arrangement operating a group self-insurance program from being covered by the arrangement as a member or an employee of a member.

(E) The superintendent of insurance may allow, by rule, exceptions to division (B) of this section to allow the payment of reasonable compensation to a trustee or third-party administrator who is not an officer or employee of the multiple employer welfare arrangement operating a group self-insurance program or to a corporation or firm with which a trustee or third-party administrator is affiliated, for necessary services performed or sales or purchases made to or for the arrangement in the ordinary course of the arrangement's business and in the usual, private[,] professional or business capacity of the trustee, third-party administrator, corporation, or firm.

Effective Date: 04-09-1993



Section 1739.201 - [Repealed].

Effective Date: 10-01-1987



Section 1739.21 - Fines - probation.

(A) The superintendent of insurance, after notice and opportunity for hearing in accordance with Chapter 119. of the Revised Code, may impose a fine upon a multiple employer welfare arrangement operating a group self-insurance program, a third-party administrator, or other entity if he finds either of the following:

(1) The arrangement, third-party administrator, or other entity, through the acts of its officers, directors, board or committee members, employees, agents, or representatives, has engaged in an act in violation of any applicable provision of division (B) of section 1739.02, division (F) of section 1739.09, or division (A), (B), or (C) of section 1739.20 of the Revised Code or of any rule or order adopted or issued by the superintendent to enforce or carry out the purposes of such sections;

(2) Division (C)(2), (3), (4), or (6) of section 1739.04 of the Revised Code, or any rule or order adopted or issued by the superintendent to enforce or carry out the purposes of such section, applies to the arrangement, third-party administrator, or other entity.

(B) The fine imposed for any violation described in division (A) of this section shall not exceed one thousand dollars for each violation, except that a fine of not more than five thousand dollars may be imposed for each act of willful misconduct constituting a violation described in division (A) of this section.

(C) In addition to any penalty provided under this section, the superintendent, in lieu of an order of suspension or revocation under section 1739.04 of the Revised Code, may place any multiple employer welfare arrangement on probation for a period not to exceed one year for each violation described in division (A) of this section, and may subject the arrangement to a fine of up to one thousand dollars for each such violation. If the arrangement or its third-party administrator knew or reasonably should have known that the arrangement was engaged in a violation described in division (A) of this section, the fine provided in this division may be increased to an amount up to five thousand dollars for each such violation.

(D)

(1) If the superintendent places an arrangement on probation under division (C) of this section, the superintendent may appoint a supervisor to supervise the arrangement and may prohibit the arrangement from doing any of the following, during the period of probation, without the prior approval of the superintendent or the supervisor:

(a) Dispose of, convey, or encumber any of its assets or its business in force;

(b) Withdraw from any of its bank accounts;

(c) Lend any of its funds;

(d) Invest any of its funds;

(e) Transfer any of its property;

(f) Incur any debt, obligation, or liability;

(g) Merge or consolidate with another company;

(h) Enter into any new reinsurance contract or treaty.

(2) All expenses incurred as a result of probation shall be borne by the arrangement.

(E) All fines collected under this section shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

Effective Date: 04-09-1993



Section 1739.211 - [Repealed].

Effective Date: 10-01-1987



Section 1739.22 - Rules.

All rules adopted by the superintendent of insurance pursuant to sections 1739.01 to 1739.22 of the Revised Code shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 04-09-1993



Section 1739.23 to 1739.26 - [Repealed].

Effective Date: 10-01-1987



Section 1739.27 - Requiring valid certificate of authority.

No insurance agent, broker, or other person shall advertise, solicit, negotiate, collect a premium on, or sell any enrollment in, a group self-insurance program in this state, unless the multiple employer welfare arrangement has a valid certificate of authority from the superintendent of insurance.

Effective Date: 07-02-2004



Section 1739.99 - Penalty.

(A) Whoever violates division (B) of section 1739.02 of the Revised Code is guilty of a felony of the fourth degree.

(B) Whoever violates division (D) of section 1739.02 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates section 1739.27 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(D) If a person is found guilty under this section, the court may award restitution in accordance with section 2929.18 of the Revised Code.

Effective Date: 07-02-2004






Chapter 1740 - DENTAL CARE CORPORATIONS [REPEALED]

Section 1740.01 to 1740.26, 1740.99 - 1740.01 to 1740.26, 1740.99

Effective Date: 06-04-1997






Chapter 1741 - BRIDGE COMPANIES [REPEALED]

Section 1741.01 to 1741.14, 1741.99 - 1741.01 to 1741.14, 1741.99

Effective Date: 03-23-2000






Chapter 1742 - HEALTH MAINTENANCE ORGANIZATIONS [REPEALED]

Section 1742.01 to 1742.45 - 1742.01 to 1742.45

Effective Date: 06-04-1997






Chapter 1743 - MISCELLANEOUS PROVISIONS AND TYPES OF COMPANIES

Section 1743.01 - Building maintenance corporations.

When a corporation organized under the laws of this state and having a capital stock, including museum, park, pond, or rink companies, is organized for the purpose of erecting and maintaining a building any part of which is intended to be occupied by two or more incorporated companies not having a capital stock, including incorporated religious, scientific, and beneficial associations, as a lodge room, chapel, or regular place of meeting for their members, such two or more incorporated companies may each subscribe for, purchase, or become the owner, by donation or otherwise, of all or part of the capital stock of such corporation organized for the purpose of erecting and maintaining such building.

Each of such incorporated companies is liable in its corporate capacity on the shares so subscribed, purchased, and owned by it, in the same manner and to the same extent as an individual is liable on shares of stock held by him.

When two or more of such incorporated companies subscribe for, purchase, or own all the capital stock of such corporation organized for the purpose of erecting and maintaining such building, each of such two or more incorporated companies shall elect three members of its company to act as directors of such corporation as soon as all the stock thereof is subscribed and ten per cent is paid thereon, and thereafter, at such corporation's first stated meeting in January of each year, shall elect three of its directors. Such directors and their successors in office shall comprise the board of directors of such corporation, and have all the powers conferred by law on the directors of incorporated companies having a capital stock. The directors need not be the owners or holders of capital stock in such corporation.

Effective Date: 10-01-1953



Section 1743.02 - Common carrier companies.

A corporation organized as a common carrier company may:

(A) Make all contracts lawful for natural persons to make for the carriage of persons and for the storage, forwarding, carriage, and delivery of property, but subject to the liabilities of natural persons;

(B) Lease, hold, and operate any line of railway and its appendages, before or after its completion, owned by a municipal corporation of this state, any railway connecting therewith lying without this state, and such portion of any railway within this state as is necessary for the business of such common carrier company;

(C) Construct, or complete and equip, any railway which it is authorized to lease, and the appendages of such railway;

(D) If it operates a steam railroad, borrow money, not exceeding its authorized capital stock, at a rate of interest not exceeding seven and three-tenths per cent per annum; execute bonds or promissory notes therefor, payable in lawful money, in sums of not less than one hundred dollars; secure payment of such bonds or notes by mortgage or pledge of its property then owned or thereafter acquired and of its income or franchises, including the franchise to be a corporation, though no such mortgage bond shall be sold at less than par in lawful money, without the consent of a majority in interest of the stockholders, given at a meeting of the stockholders or in writing; and exercise all other powers of a railroad company under the laws of this state, including the right of appropriation.

Any company incorporated or organized in this state may subscribe for or become the owner of stock in such corporation; but before such subscription can be made, the board of directors of the company subscribing must be authorized to make it by a vote of the majority in interest of such subscribing company's stockholders, or must obtain their consent thereto in writing.

Effective Date: 10-01-1953



Section 1743.03 - Companies for protecting and preserving dead bodies.

Any association organized for the purpose of preserving and protecting bodies of deceased persons before burial may take, by purchase, devise, or gift and may hold and convey, real estate not exceeding one acre of land, and may erect thereon suitable buildings and construct and maintain vaults and such other appliances as are necessary to carry out its objects. Such property shall be exempt from execution, from taxation, and from being appropriated to any other public purpose, if used exclusively for the purpose described in this section.

Effective Date: 10-01-1953



Section 1743.04 - Corporations designated as home for aged and indigent persons.

A corporation designated as a home for aged and indigent persons, in addition to other property which it is allowed by law to hold, may take by purchase, gift, or devise, and may hold, use, dispose of, and convey, any property convenient for the use of the corporation or for the investment of its funds. No part of such property or of the income thereof shall be used for any purpose other than providing a suitable asylum, the support and maintenance of such asylum, and the support and maintenance of such aged and indigent persons as are admitted into it under its bylaws.

Effective Date: 10-25-1978



Section 1743.05 - Corporations organized for care of deaf and dumb persons.

Any corporation organized for the purpose of providing a home for deaf and dumb persons may enter into a contract with the board of county commissioners of any county, or with the proper officers of any municipal infirmary, for the care and maintenance in such home of any deaf and dumb person who is an inmate of the county home or of such municipal infirmary, or who is entitled to admission thereto. In every such case the county home or municipal infirmary, during the period the person remains in such home for deaf and dumb persons, shall pay to such corporation, annually, a sum equal to the per capita cost of maintaining inmates in the county home or municipal infirmary.

When any deaf and dumb person is maintained in a county home or municipal infirmary, and in the judgment of the county department of job and family services should be removed to a home incorporated to provide a home for deaf and dumb persons, such department may order the removal of the person from the county home or municipal infirmary to such home. The transportation of the person to such home and the person's maintenance shall be paid for by the board of county commissioners or the proper officers of the municipal infirmary.

Effective Date: 07-01-2000



Section 1743.06 - Corporations for preservation of public parks and memorial sites.

Any incorporated association having for its purpose the preservation of public parks and memorial sites may acquire and hold in perpetuity, for memorial purposes for the free use and benefit of the public, any real estate in this state which is the site or scene of any battle or other engagement in behalf of or in defense of the government of the United States or of this state or which has been used or set apart for the burial of American soldiers.

In the event that such association and any owner of real estate sought to be acquired by it are unable to agree upon the price to be paid for such real estate, the association may acquire it in the manner provided by sections 163.01 to 163.22, inclusive, of the Revised Code.

The association may improve any such real estate held by it and may prescribe reasonable regulations for the use of such real estate by the public.

Effective Date: 01-01-1966



Section 1743.07 - Corporations for preservation of historic and prehistoric sites or monuments.

Any incorporated association or society maintained by and operating on behalf of the state for the preservation of historic or prehistoric sites or monuments, the exploration, examination, improvement, or preservation of such sites or monuments for educational, scientific, or memorial purposes, or the collecting of relics or artifacts therefrom and the placing of such relics or artifacts in a public museum, may acquire and hold any real estate in this state which is the site of an historic event, building, structure, canal, cemetery, monument, spring, tree, stone, or other natural or artificial object; which is the site of any historic or prehistoric mound, earth works, stone works, occupation, burial site, rock carving, inscribed rock, cache, hoarding pit, or cave or rock shelter when such cave or rock shelter can be proved to have been occupied or used by aborigines; or which is any site or area established by scientific exploration or historical record as having been occupied or created by aborigines. Such incorporated association may also acquire any property, immediately adjoining any such real estate, which is necessary for any such educational, scientific, or memorial purposes or for the accommodation of the public in visiting such historic site, object, or place, or which is essential to the carrying out of the purpose for which the park, reserve, or memorial was created. In the event that such incorporated association or society and any owner or holder of such real estate sought to be acquired by it are unable to agree upon the price to be paid for such real estate, or that such owner or holder cannot be located, such association or society may acquire such real estate in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code. Such proceedings shall be instituted in the name of the state and the attorney general shall represent the state therein.

Effective Date: 01-01-1966



Section 1743.08 - Elevator companies.

A company or association organized as an elevator company may purchase and hold real and personal estate; may erect, purchase, and own the necessary buildings, offices, and machinery for carrying on the business of receiving, storing, delivering, and forwarding grain of all kinds; and may add to and connect with this the business of a general storage warehouse or forwarders of all kinds of produce and merchandise. It shall not deal as buyer or seller on its own account or for others. In the prosecution of its business it shall be governed by the same laws, not inconsistent with this section, as govern individuals in such employment.

When such company erects or owns an elevator building, and uses it for the purpose of receiving or delivering grain from or to any railroad company, as freight carried or to be carried over any part of its railroads, such railroad company may subscribe to or purchase shares in the elevator company's capital stock, to an amount not exceeding one third of the entire capital stock of the elevator company, in the name of an officer of the railroad company, and hold it as trustee. The railroad company is liable upon such stock, in its corporate capacity, to the same extent and in the manner a natural person buying it would be.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-01-1953



Section 1743.09 - Fishery companies.

When a company organized for the purpose of propagating fish and establishing fisheries in this state acquires the right to use any stream, canal, or reservoir from the owner of the land adjoining thereto, for the establishment of a fishery to be owned, maintained, and used for the purpose of propagating fish, no person shall fish from such stream, canal, or reservoir without first obtaining authority from such company. A person who violates this section shall be liable to such company in trespass, and to the fines authorized by law against persons trespassing upon lands.

The navigable streams and public canals in this state are not subject to this section, and this section does not cut off the privilege of any person to use or fish from any lake, river, stream, or reservoir which by custom has been used for fishing.

Effective Date: 10-01-1953



Section 1743.10 - Museum, park, and amusement corporations.

When a corporation organized for constructing and conducting a museum for the exhibition and preservation of works of nature and art and for instruction in connection therewith a public hall of any kind, or a park, pond, or rink for skating or other lawful sports, or organized for holding fairs, festivals, public meetings, concerts, or lawful entertainments of any kind, provides in its articles of incorporation that its buildings or a designated part thereof shall be devoted to the use of the public for all purposes set forth in such articles, free from charge except such as is necessary to provide the means to keep such buildings or part thereof, and the grounds thereof, in proper condition and repair, and to pay the cost of insurance, care, management, and attendance, so that the public may have the benefit of such establishment for the uses set forth in such corporation's articles at as little expense as possible, and when such corporation also provides in its articles that no stockholder, subscriber, trustee, director, or member of the corporation shall receive any compensation, gain, or profit from the corporation for such public use of its buildings or part thereof; then the authorities of any municipal corporation, county, or park district in which the corporation is located may appropriate to such use, and grant the right to such corporation to erect and perpetually maintain its buildings on any of the parks or grounds which, or the use of which, belongs to or is subject to the control of such municipal corporation, county, or park district, or the authorities thereof, and may grant to such corporation the right to control such buildings and parks, and the grounds adjacent thereto belonging to the municipal corporation, county, or park district, on terms which are agreed upon between such public authorities and the corporation. In every such case the public authorities and the corporation may agree that additional trustees of the corporation may be appointed by such public authorities, and upon the number thereof and the method of their appointment. They also may agree that any officer of such municipal corporation, county, or park district to be designated by them may act ex officio as a trustee of the corporation.

Such corporation may provide in its articles a limit as to the number of shares which each stockholder can own, the conditions on which the shares may be held or transferred, and for the reversion of such shares to the corporation in case of the death or disqualification of a stockholder.

Whoever breaks, throws down, or injures any gate, fence, enclosure, embankment, or structure of any kind upon the ground of any such corporation, or forcibly or fraudulently passes such gate, or over such fence, or into such enclosure or structure without having paid the charge demanded by such corporation for entry therein, shall forfeit to the party injured, for each such offense, twenty-five dollars in addition to the damages resulting from such wrongful act.

Effective Date: 10-01-1953



Section 1743.11 - Foreign-trade zone.

Any corporation may be organized and chartered for the purpose of establishing, operating, and maintaining a foreign-trade zone within this state under the act of June 18, 1934, 48 Stat. 998, 19 U.S.C. 81A, as amended or reenacted, and may apply to the board created under that act for a grant of the privilege of establishing, operating, and maintaining such a zone. If the application is granted, the corporation may accept the grant and establish, operate, and maintain such a zone subject to the act, as amended or reenacted, and rules adopted thereunder.

Effective Date: 08-26-1977






Chapter 1745 - UNIFORM UNINCORPORATED NONPROFIT ASSOCIATION ACT

Section 1745.01 - [Repealed] .

Repealed by 129th General AssemblyFile No.79,HB 267, §2, eff. 5/22/2012.

Effective Date: 09-30-1955



Section 1745.02 - [Repealed] .

Repealed by 129th General AssemblyFile No.79,HB 267, §2, eff. 5/22/2012.

Effective Date: 09-30-1955



Section 1745.03 - [Repealed].

Effective Date: 07-01-1971



Section 1745.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.79,HB 267, §2, eff. 5/22/2012.

Effective Date: 09-30-1955



Section 1745.05 - Definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Authorized communications equipment" means any communications equipment that provides a transmission, including, but not limited to, by telephone, telecopy, or any electronic means, from which it can be determined that the transmission was authorized by, and accurately reflects the intention of, the member or manager involved and, with respect to meetings, allows all persons participating in the meeting to contemporaneously communicate with each other.

(B)

(1) "Entity" means any of the following:

(a) An unincorporated nonprofit association existing under the laws of this state or any other state;

(b) A nonprofit corporation existing under the laws of this state or any other state;

(c) A for profit corporation existing under the laws of this state or any other state;

(d) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(i) An unincorporated business or for profit organization, including a general or limited partnership;

(ii) A limited liability company;

(iii) Any other legal or commercial entity the formation and operation of which is governed by statute.

(2) "Entity" includes a domestic or foreign entity.

(C) "Established practices" means the practices used by an unincorporated nonprofit association without material change during the most recent five years of its existence or, if it has existed for less than five years, during its entire existence.

(D) "Governing principles" means all agreements, whether oral, in a record, or implied from its established practices, or any combination of them, that govern the purpose or operation of an unincorporated nonprofit association and the rights and obligations of its members and managers. "Governing principles" includes any amendment or restatement of the agreements constituting the governing principles.

(E) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

(F) "Manager" means a person, irrespective of the person's designation as director or other designation, that is responsible, alone or in concert with others, for the management of an unincorporated nonprofit association as stated in division (E) of section 1745.32 of the Revised Code.

(G) "Member" means a person that, under the governing principles of an unincorporated nonprofit association, is entitled to participate in the selection of persons authorized to manage the affairs of the association or in the adoption of the policies and activities of the association.

(H) "Mutual benefit association" means any unincorporated nonprofit association organized under this chapter other than a public benefit association.

(I) "Person" means an individual, corporation, business trust, statutory entity trust, estate, trust, partnership, limited liability company, cooperative, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, two or more persons having a joint or common interest, or any other legal or commercial entity.

(J) "Public benefit association" means an unincorporated nonprofit association that is exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code or is organized for a public or charitable purpose and that upon dissolution must distribute its assets to a public benefit association, the United States, a state or any political subdivision of a state, or a person that is recognized as exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code.

(K) "Public benefit entity" means an entity that is recognized as exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code or is organized for a public or charitable purpose and that upon dissolution must distribute its assets to a public benefit entity, the United States, a state or any political subdivision of a state, or a person that is recognized as exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code. "Public benefit entity" does not include an entity that is organized by one or more municipal corporations to further a public purpose that is not a charitable purpose.

(L) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(M) "Unincorporated nonprofit association" means an unincorporated organization, consisting of two or more members joined by mutual consent pursuant to an agreement, written, oral, or inferred from conduct, for one or more common, nonprofit purposes. "Unincorporated nonprofit association" does not include any of the following:

(1) A trust;

(2) A marriage, domestic partnership, common law relationship, or other domestic living arrangement;

(3) An organization that is formed under any other statute that governs the organization and operation of unincorporated associations;

(4) A joint tenancy, tenancy in common, or tenancy by the entireties notwithstanding that the co-owners share use of the property for a nonprofit purpose;

(5) A religious organization that operates according to the rules, regulations, canons, discipline, or customs established by the organization, including any ministry, apostolate, committee, or group within that organization.

(N)

(1) Subject to division (N)(2) of this section, "volunteer" means a manager, officer, member, or agent of an unincorporated nonprofit association, or another person acting for the association, who satisfies both of the following:

(a) Performs services for or on behalf of, and under the authority or auspices of, that unincorporated nonprofit association;

(b) Does not receive compensation, either directly or indirectly, for performing those services.

(2) For purposes of division (N)(1) of this section, "compensation" does not include any of the following:

(a) Actual and necessary expenses that are incurred by a volunteer in connection with the services performed for an unincorporated nonprofit association and that are reimbursed to the volunteer or otherwise paid;

(b) Insurance premiums paid on behalf of a volunteer, and amounts paid or reimbursed, pursuant to divisions (A) and (G) of section 1745.43 of the Revised Code;

(c) Modest perquisites.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.06 - Relation to other law.

(A) Principles of law and equity supplement this chapter unless displaced by a particular provision of this chapter.

(B) A statute in this state governing a particular type of unincorporated nonprofit association prevails over an inconsistent provision in this chapter to the extent of the inconsistency.

(C) This chapter supplements all regulatory laws that are applicable to nonprofit organizations operating in this state. In the event of a conflict, those regulatory laws prevail.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.07 - Governing law; territorial application..

(A) Except as otherwise provided in division (B) of this section, the law of this state governs all unincorporated nonprofit associations formed or operating in this state.

(B) Unless the governing principles of an unincorporated nonprofit association specify a different jurisdiction, the law of the jurisdiction in which the association has its main place of activities governs the internal affairs of the association.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.08 - Legal entity; perpetual existence; powers.

All of the following apply to an unincorporated nonprofit association:

(A) It is a legal entity distinct from its members and managers.

(B) It has perpetual duration unless its governing principles specify otherwise.

(C) It has the same powers as an individual to do all things necessary or convenient to carry on its activities.

(D) It may engage in profit-making activities, but any profits from those activities shall be used or set aside for the association's nonprofit purposes.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.09 - Ownership and transfer of property.

An unincorporated nonprofit association may acquire, hold, encumber, or transfer in its name an estate or interest in real or personal property. An unincorporated nonprofit association may be a legatee, a devisee, or a beneficiary of a trust or contract. All property acquired by an unincorporated nonprofit association by purchase, gift, devise, bequest, or otherwise shall be the absolute property of the association, unless it is otherwise specified in writing at the time of acquiring that property.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.10 - Liabilities.

A debt, obligation, or other liability of an unincorporated nonprofit association, whether arising in contract, tort, or otherwise, is solely the debt, obligation, or other liability of the association and does not become the debt, obligation, or other liability of a member or manager solely because the member acts as a member or the manager acts as a manager. A person's status as a member or a manager of an unincorporated nonprofit association does not prevent or restrict any law other than this chapter from imposing liability on the person or association because of the person's conduct.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.11 - Assertion and defense of claims.

An unincorporated nonprofit association has the capacity to sue and be sued in its own name. A member or a manager of an unincorporated nonprofit association may assert a claim that the member or manager has against the association. An unincorporated nonprofit association may assert a claim that it has against a member or a manager of the association.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.12 - Assets subject to judgment, execution and other process.

All assets, property, funds, and rights or interests, at law or in equity, of any unincorporated nonprofit association shall be subject to judgment, execution, and other process. A money judgment against an unincorporated nonprofit association shall be enforced only against the association as an entity and shall not be enforceable against the property of any manager or member of the association.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.13 - Appointment of agent to receive service of process.

(A) An unincorporated nonprofit association may file in the office of the secretary of state a statement appointing an agent authorized to receive service of process. The agent may be a natural person who is a resident of this state or may be a for profit domestic corporation or a for profit foreign corporation holding a license as such under the laws of this state and that has a business address in this state. The statement appointing an agent shall set forth the name of the unincorporated nonprofit association and the name and address in this state of the agent, including the street and number or other particular description, and shall otherwise be in the form that the secretary of state prescribes. The secretary of state shall keep a record of the names of all unincorporated nonprofit associations that have filed a statement appointing an agent authorized to receive service of process and the names and addresses of their respective agents.

(B) A statement appointing an agent authorized to receive service of process under division (A) of this section shall be signed by a person authorized to manage the affairs of the unincorporated nonprofit association. The statement also shall be signed by the person appointed as agent who accepts the appointment. The appointed agent may resign by filing with the secretary of state, on a form prescribed by the secretary of state, a written notice to that effect that is signed by the agent and by sending a copy of the notice to the association at the current or last known address of its principal office on or prior to the date that the notice is filed with the secretary of state. Upon the expiration of thirty days after the filing, the authority of the agent shall terminate.

(C) An unincorporated nonprofit association may revoke the appointment of an agent by filing with the secretary of state on a form prescribed by the secretary of state a written appointment of another agent and a statement that the appointment of the former agent is revoked.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.14 - Service of process.

In an action or proceeding against an unincorporated nonprofit association, a summons and complaint or other process may be served on an agent authorized by appointment to receive service of process or a manager of the association or in any other manner authorized by the law of this state.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.15 - Action or proceeding not abated by change.

An action or proceeding against an unincorporated nonprofit association does not abate merely because of a change in its members or managers.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.16 - Venue.

Unless otherwise provided by law, the venue of an action against an unincorporated nonprofit association brought in this state shall be determined under the statutes applicable to an action brought in this state against a nonprofit corporation.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.17 - Member not an agent.

A member of an unincorporated nonprofit association is not an agent of the association solely by reason of being a member.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.18 - Approval by members.

Except as otherwise provided in its governing principles, an unincorporated nonprofit association shall have the approval of its members to do any of the following:

(A) Admit, suspend, dismiss, or expel a member;

(B) Select or dismiss a manager;

(C) Adopt, amend, or repeal its governing principles;

(D) Sell, lease, exchange, or otherwise dispose of all or substantially all of the association's property, with or without the association's goodwill, outside the ordinary course of its activities;

(E) Dissolve under section 1745.50 of the Revised Code or merge or consolidate under section 1745.46 or 1745.461 of the Revised Code;

(F) Undertake any other act outside the ordinary course of the association's activities if the association has annual gross receipts of less than twenty-five thousand dollars;

(G) Determine the purposes of the association and, if the association has annual gross receipts of less than twenty-five thousand dollars, determine the policies of the association;

(H) Do any other act or exercise any right that requires action by the members under the governing principles.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.19 - Notice requirements.

(A) Unless another form of notice is required by the governing principles of an unincorporated nonprofit association or by applicable law, any notice required by this chapter shall be in writing and shall be delivered personally or sent by telegram, by the use of authorized communications equipment, or by United States mail, express mail, or courier service, with postage or fees prepaid.

(B) In computing the period of time for the giving of a notice required or permitted under this chapter or under the governing principles of an unincorporated nonprofit association or a resolution of its members or managers, the day on which the notice is given shall be excluded, and the day when the act for which the notice is given is to be done shall be included, unless the instrument calling for the notice provides otherwise. If notice is given by personal delivery or transmitted by telegram or by the use of authorized communications equipment, the notice shall be considered to have been given when it is delivered or transmitted. If notice is sent by United States mail, express mail, or courier service, the notice shall be considered to have been given when it is deposited in the mail or with the courier service.

(C) A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the unincorporated nonprofit association's current list of members, or, in the case of members who are residents of the same household and who have the same address in the association's current list of members, if addressed or delivered to one of those members at the address appearing on the association's current list of members.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.20 - Membership.

(A) An unincorporated nonprofit association shall maintain a record of its members containing the name and address of each member and, if members are classified, the class to which the member belongs.

(B) A member of an unincorporated nonprofit association may be suspended, dismissed, or expelled as provided in division (A) of section 1745.29 of the Revised Code or may resign as provided in division (A) of section 1745.30 of the Revised Code. Upon the suspension or termination of membership, that fact and the date of the suspension or termination shall be recorded in the association's membership records.

(C) Unless the governing principles provide otherwise, all rights and privileges of a member in an unincorporated nonprofit association and its property shall cease on termination of membership.

(D) Whenever the number of members of an unincorporated nonprofit association that, under the law or its governing principles, must have a specified number of members is reduced below the specified number, the unincorporated nonprofit association shall not be required because of that reduction to cease carrying on its activities, but the continuing members may fill all vacancies.

(E) Unless otherwise provided in the governing principles of an unincorporated nonprofit association, all members have the same membership rights and privileges.

(F) All members of an unincorporated nonprofit association shall exercise their membership rights and privileges consistent with the obligation of good faith and fair dealing.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.21 - Meetings of voting members; calling and place of meeting.

(A) Unless the governing principles provide otherwise, meetings of voting members of an unincorporated nonprofit association may be called by any of the following:

(1) The president or, in case of the president's absence, death, or disability, the vice-president authorized to exercise the authority of the president;

(2) The manager or managers by action at a meeting, or a majority of the managers acting without a meeting;

(3) The lesser of ten per cent of the voting members or twenty-five of the voting members, unless the governing principles specify for that purpose a smaller or larger proportion or number, but not in excess of fifty per cent of the voting members;

(4) Any other officers or persons that the governing principles authorize to call those meetings.

(B) If so provided in the governing principles, meetings of voting members may be held either within or outside this state or solely by means of authorized communications equipment.

(C) Unless the governing principles provide otherwise, the voting members and proxyholders who are not physically present at a meeting of voting members may attend the meeting by the use of authorized communications equipment that enables the voting members and proxyholders an opportunity to participate in the meeting and to vote on matters submitted to the voting members, including an opportunity to read or hear the proceedings of the meeting, participate in the proceedings, and contemporaneously communicate with the persons who are physically present at the meeting. Any voting member who uses authorized communications equipment under this division is considered to be present in person at the meeting whether the meeting is held at a designated place or solely by means of authorized communications equipment. The members or managers may adopt procedures and guidelines for the use of authorized communications equipment in connection with a meeting of voting members to permit the unincorporated nonprofit association to verify that a person is a voting member or proxyholder and to maintain a record of any vote or other action taken at the meeting.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.22 - Notice of meeting.

Unless the governing principles provide for notice of meetings otherwise than as provided in this section, written notice stating the place, if any, and the time of a meeting, the means, if any, by which the voting members can be present and vote at the meeting through the use of authorized communications equipment, and in case of a special meeting the purpose or purposes for which the meeting is called, shall be given in the manner described in section 1745.19 of the Revised Code, to each member entitled to notice of the meeting not less than ten and not more than sixty days before the date of the meeting. The notice of the meeting shall be given by or at the direction of the president, the secretary, or any other person required or permitted by the governing principles to give notice or by the officers or persons calling the meeting. If mailed or sent by overnight delivery service, that notice shall be addressed to the member at the member's address as it appears on the records of the unincorporated nonprofit association. If sent by means of authorized communications equipment, that notice shall be sent to the address furnished by the voting member for transmissions by authorized communications equipment. Notice of adjournment of a meeting need not be given if the place, if any, and the time to which it is adjourned and the procedure by which the voting members can be present and vote at the adjourned meeting through the use of authorized communications equipment are fixed and announced at the meeting.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.23 - Waiver of notice.

(A) Notice of the place, if any, the time, and the purpose or purposes of any meeting of voting members or managers, as the case may be, whether required by law or the governing principles may be waived in writing, either before or after the holding of that meeting, by any member or any manager. That writing shall be filed with or entered upon the records of the meeting. A transmission by authorized communications equipment that contains a waiver is a writing for purposes of this division.

(B) If a member or manager attends a meeting described in division (A) of this section without protesting prior to or at the commencement of the meeting, then the lack of proper notice shall be considered to be a waiver by the member or manager of notice of the meeting.

(C) Unless the governing principles provide otherwise, a member shall be considered in attendance at a meeting described in division (A) of this section if the member is present in person, by the use of authorized communications equipment, by mail, or, if permitted, by proxy. Unless the governing principles provide otherwise, a manager shall be considered in attendance at a meeting described in division (A) of this section if the manager is present in person or by the use of authorized communications equipment.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.24 - Quorum for voting members' meeting.

Unless the governing principles provide otherwise, the following apply:

(A) The voting members present in person, by the use of authorized communications equipment, by mail, or, if permitted, by proxy at any meeting of voting members shall constitute a quorum for the meeting.

(B) The affirmative vote of a majority of the voting members present at a meeting at which a quorum is present as provided in division (A) of this section shall be necessary for the authorization or taking of any action voted upon by the members, except that no action required by law or by the governing principles to be authorized or taken by a specified proportion or number of the voting members or of any class of voting members may be authorized or taken by a lesser proportion or number.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.25 - Voting.

(A) Except as otherwise provided in the governing principles, each member, regardless of class, shall be entitled to one vote on each matter properly submitted to the members for their vote, consent, waiver, release, or other action.

(B) Unless the governing principles provide otherwise, voting at elections and votes on other matters may be conducted by mail or by the use of authorized communications equipment.

(C) Participation by a member in a meeting through the use of any of the means of communication described in division (B) of this section constitutes presence in person of that member at the meeting. The members or managers may adopt procedures and guidelines for the use of authorized communications equipment to permit the unincorporated nonprofit association to verify that a person is a voting member and to maintain a record of any vote.

(D) Unless the governing principles provide otherwise, no member who is a natural person shall vote or act by proxy.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.26 - Special voting requirements for members or managers.

Whenever with respect to the authorization or taking of any action by the members or the managers the governing principles require the vote, consent, waiver, or release of a greater proportion or number of the members or the managers than that otherwise required by law with respect to that authorization or taking of the action, the provisions of the governing principles shall control.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.27 - Vote of members required for rescission or revocation.

The authorization or taking of any action by vote, consent, waiver, or release of the members may be rescinded or revoked by the same vote, consent, waiver, or release as at the time of rescission or revocation would be required to authorize or take that action in the first instance, subject to the contract rights of other persons.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.28 - Action without a meeting.

(A) Unless the governing principles prohibit the authorization or taking of any action of the members or the managers without a meeting, any action that may be authorized or taken at a meeting of the members or the managers, as the case may be, may be authorized or taken without a meeting with the affirmative vote or approval of, and in a writing or writings signed by, all of the members or all of the managers, as the case may be, who would be entitled to notice of a meeting for that purpose, or, in the case of members, any other proportion or number of voting members, not less than a majority, that the governing principles permit. The writing or writings described in this division shall be filed with or entered upon the records of the unincorporated nonprofit association. Any certificate with respect to the authorization or taking of any action described in this division that is required to be filed in the office of the secretary of state shall recite that the authorization or taking of that action was in a writing or writings approved and signed as specified in this section.

(B) Any transmission by authorized communications equipment that contains an affirmative vote or approval of the person described in division (A) of this section is a signed writing for purposes of this section. The date on which that transmission by authorized communications equipment is sent is the date on which the writing is signed.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.29 - Admission, suspension, dismissal, or expulsion of members.

(A) A person becomes a member of an unincorporated nonprofit association and may be suspended, dismissed, or expelled in accordance with the association's governing principles. If there are no applicable governing principles, a person may become a member or be suspended, dismissed, or expelled from an unincorporated nonprofit association by a vote of its members. A person may not be admitted as a member of an unincorporated nonprofit association without the person's consent.

(B) Unless the governing principles provide otherwise, the suspension, dismissal, or expulsion of a member of an unincorporated nonprofit association does not relieve the member from any unpaid capital contribution, dues, assessments, fees, or other obligation incurred or commitment made by the member before the suspension, dismissal, or expulsion.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.30 - Member's resignation.

(A) A member may resign from membership in an unincorporated nonprofit association in accordance with the governing principles. In the absence of applicable governing principles, a member may resign at any time.

(B) Unless the governing principles provide otherwise, resignation of a member of an unincorporated nonprofit association does not relieve the member from any unpaid capital contribution, dues, assessments, fees, or other obligation incurred or commitment made by the member before the resignation.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.31 - Membership interest not transferable.

Except as otherwise provided in the governing principles, any interest or right of the member under the governing principles is not transferable.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.32 - Selection of managers; management rights of managers.

Except as otherwise provided in this chapter or the governing principles, all of the following apply:

(A) The members of an unincorporated nonprofit association may select the manager or managers.

(B) A manager may be a member of the association.

(C) If no manager is selected, all members are managers.

(D) Each manager has equal rights in the management and conduct of the association's activities.

(E) All matters relating to the association's activities are decided by its managers, except for those matters reserved for approval by members as specified in section 1745.18 of the Revised Code.

(F) A difference among managers is decided by a majority of the managers.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.33 - Authority and duties of manager; standard of care.

(A) Except when the law or the governing principles require that action be otherwise authorized or taken, all of the authority of an unincorporated nonprofit association shall be exercised by or under the direction of its manager or managers.

(B) The only fiduciary duties a manager owes to the association are the duties set forth in this division. The duties of a manager are to act in good faith, in a manner the manager reasonably believes to be in or not opposed to the best interests of the unincorporated nonprofit association, and with the care that an ordinarily prudent person in a similar position would use under similar circumstances. A manager serving on a committee of managers is acting as a manager.

(C) In performing the duties of a manager, a manager is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, that are prepared or presented by any of the following:

(1) One or more managers, officers, or employees of the association who the manager reasonably believes are reliable and competent in the matters prepared or presented;

(2) Counsel, public accountants, or other persons as to matters that the manager reasonably believes are within the person's professional or expert competence;

(3) A committee of the managers in which the manager does not serve, duly established in accordance with a provision of the governing principles as to matters within its designated authority, which committee the manager reasonably believes to merit confidence.

(D) For purposes of division (B) of this section, the following apply:

(1) A manager shall not be found to have failed to perform the manager's duties in accordance with that division, unless it is proved by clear and convincing evidence in an action brought against the manager that the manager has not acted in good faith, in a manner the manager reasonably believes to be in or not opposed to the best interests of the unincorporated nonprofit association, or with the care that an ordinarily prudent person in a similar position would use under similar circumstances. An action under division (D)(1) of this section includes, but is not limited to, an action that involves or affects any of the following:

(a) A change or potential change in control of the association;

(b) A termination or potential termination of the manager's service to the association as manager;

(c) The manager's service in any other position or relationship with the association.

(2) A manager shall not be considered to be acting in good faith if the manager has knowledge concerning the matter in question that would cause reliance on information, opinions, reports, or statements that are prepared or presented by any of the persons described in divisions (C)(1) to (3) of this section, to be unwarranted.

(3) The provisions of division (D) of this section do not limit relief available under section 1745.42 of the Revised Code.

(E)

(1) Subject to divisions (E)(2) and (3) of this section, a manager is liable in damages for any act that the manager takes or fails to take as manager only if it is proved, by clear and convincing evidence, in a court with jurisdiction that the act or omission of the manager was one undertaken with a deliberate intent to cause injury to the association or was one undertaken with a reckless disregard for the best interests of the association.

(2) Division (E)(1) of this section does not affect the liability of a manager under section 1745.56 of the Revised Code.

(3) Subject to division (E)(2) of this section, division (E)(1) of this section does not apply if, and only to the extent that, at the time of an act or omission of a manager that is the subject of the complaint, the governing principles of the association state by specific reference to division (E)(1) of this section that its provisions do not apply to the association.

(F) For purposes of this section, in determining what a manager reasonably believes to be in or not opposed to the best interests of the association, a manager shall consider the purposes of the association and may consider any of the following:

(1) The interests of the employees, suppliers, creditors, and customers of the association;

(2) The economy of this state and of the nation;

(3) Community and societal considerations;

(4) The long-term and short-term best interests of the association, including, but not limited to, the possibility that those interests may be best served by the continued independence of the association.

(G) Divisions (E) and (F) of this section do not affect the duties of a manager who acts in any capacity other than in the capacity as a manager.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.34 - Meetings of managers; notice.

Unless otherwise provided in the governing principles, the following apply:

(A) Meetings of the managers may be called by any two managers or by any chairperson, president, or vice-president of the unincorporated nonprofit association.

(B) Meetings of the managers may be held at any place within or outside this state, including by means of authorized communications equipment, unless the governing principles prohibit participation by managers at a meeting by means of authorized communications equipment. Participation at a meeting pursuant to this division constitutes presence at that meeting.

(C) Notice of the place, if any, and time of each meeting of the managers shall be given to each manager either by personal delivery or by mail, by overnight delivery service, or by means of authorized communications equipment at least two days before the meeting. The notice need not specify the purposes of the meeting.

(D) Notice of adjournment of a meeting of the managers need not be given if the time and place to which it is adjourned are fixed and announced at that meeting.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.35 - Quorum for managers' meeting.

Unless the governing principles provide otherwise, a majority of the whole authorized number of managers is necessary to constitute a quorum for a meeting of the managers, except that a majority of the managers in office constitutes a quorum for filling a vacancy in the position of manager. The act of a majority of the managers present at a meeting at which a quorum is present is the act of all of the managers, unless the act of a greater number is required by the governing principles.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.36 - Executive and other committees of managers.

(A) The governing principles may provide for the creation by the managers of an executive committee or any other committee of the managers, to consist of one or more managers, and may authorize the delegation to that committee of any of the authority of the managers, however conferred.

(B) The managers may appoint one or more managers as alternate members of any committee described in division (A) of this section, who may take the place of any absent member or members at any meeting of the particular committee.

(C) Each committee described in division (A) of this section shall serve at the pleasure of the managers, shall act only in the intervals between meetings of the managers, and shall be subject to the control and direction of the managers.

(D) Unless otherwise provided in the governing principles or ordered by the managers, any committee described in division (A) of this section may act by a majority of its members at a meeting or by a writing or writings signed by all of its members.

(E) Meetings of committees described in division (A) of this section may be held by any means of authorized communication equipment, unless participation by members of the committee at a meeting by means of authorized communications equipment is prohibited by the governing principles or any order of the managers. Participation at a meeting pursuant to this division constitutes presence at the meeting.

(F) An act or authorization of an act by any committee described in division (A) of this section within the authority delegated to it shall be as effective for all purposes as the act or authorization of the managers.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.37 - Officers; authority and removal.

(A) The officers of an unincorporated nonprofit association, if any, may consist of a president, a secretary, a treasurer, and, if desired, a chairperson, one or more vice-presidents, and any other officers and assistant officers that may be considered necessary, each of whom may be designated by any other titles that may be provided in the governing principles or the resolutions of the managers. Unless the governing principles provide otherwise, none of the officers need be a manager. Any two or more offices may be held by the same person. The officers shall be elected or appointed at the time, in the manner, and for the terms that may be prescribed in the governing principles. In the absence of any such provision, all officers shall be elected annually by the managers.

(B) Unless the governing principles provide otherwise, the following apply:

(1) All officers, as between themselves and the association, shall respectively have the authority and perform the duties that are determined by the persons authorized to elect or appoint them.

(2) Any officer may be removed, with or without cause, by the persons authorized to elect or appoint the officer without prejudice to the contract rights of that officer. The election or appointment of an officer for a given term, or a general provision in the governing principles with respect to term of office, shall not be considered to create contract rights.

(3) The persons authorized to elect or appoint officers may fill any vacancy in any office occurring for whatever reason.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.38 - Association mortgages.

The managers of an unincorporated nonprofit association may authorize any mortgage, pledge, or deed of trust of all or any of the property of the association of any description or any interest in the property, for the purpose of securing the payment or performance of any obligation or contract. Unless the governing principles or the terms of any trust on which the association holds any particular property provide otherwise, no vote or consent of the members of the association or authorization from the court under section 1715.39 of the Revised Code is necessary for that action.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.39 - Right of a member or manager to information.

(A) On reasonable notice, a member or manager of an unincorporated nonprofit association may inspect and copy during the association's regular operating hours and at a reasonable location specified by the association any record maintained by the association regarding its activities, financial condition, and other circumstances, to the extent the information is material to the member's or manager's rights and duties under the association's governing principles or this chapter.

(B) An unincorporated nonprofit association may impose reasonable restrictions on access to and use of information to be furnished under this section, including designating the information confidential and imposing nondisclosure and safeguarding obligations on the recipient.

(C) An unincorporated nonprofit association may charge a person that makes a demand under this section reasonable copying costs, limited to the costs of labor and materials.

(D) A former member or manager of an unincorporated nonprofit association may have access to information to which the member or manager was entitled while a member or manager of the association if the information pertains to the period during which the person was a member or manager, the former member or manager seeks the information in good faith, and the former member or manager satisfies divisions (A) to (C) of this section.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.40 - Distributions prohibited; compensation and other permitted payments.

(A) Except as otherwise provided in division (B) of this section, an unincorporated nonprofit association may not pay dividends or distribute any part of its income or profits to a member, manager, officer, or other private person.

(B) An unincorporated nonprofit association may do any of the following:

(1) Pay reasonable compensation or reimburse reasonable expenses to a member or manager for services rendered;

(2) Confer benefits on a member or manager in conformity with its nonprofit purposes;

(3) Repurchase a membership and repay a capital contribution made by a member to the extent authorized by its governing principles;

(4) Make distributions of property to members upon winding up and termination to the extent permitted by section 1745.52 of the Revised Code.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.41 - Removal of managers and filling vacancies.

(A) The office of a manager becomes vacant if the manager dies or resigns. A resignation under this division takes effect immediately or at any other time that the manager may specify.

(B) A manager may be removed from office pursuant to any procedure for removal from office provided in the governing principles. That removal from office creates a vacancy.

(C) Unless the governing principles provide otherwise, the remaining managers, although less than a majority of the whole authorized number of managers, may by the vote of a majority of their number fill any vacancy in the office of manager for the unexpired term. For purposes of this section, a vacancy exists if the voting members increase the authorized number of managers but fail at the meeting at which that increase is authorized or an adjournment of the meeting to elect the additional managers provided for or if the voting members fail at any time to elect the whole authorized number of managers.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.42 - Interest of member, manager or officer in contract.

(A) Unless otherwise provided in the governing principles, the following apply:

(1) No contract, action, or transaction is void or voidable with respect to an unincorporated nonprofit association because the contract, action, or transaction is between or affects the association and one or more of its members, managers, or officers or is between or affects the association and any other person in which one or more of the association's members, managers, or officers are members, managers, or officers or in which one or more of the association's members, managers, or officers have a financial or personal interest, or because one or more interested members, managers, or officers participate in or vote at the meeting of the members, the managers, or a committee of the managers that authorizes the contract, action, or transaction, if any of the following applies:

(a) The material facts as to the member's, manager's, or officer's relationship or interest and as to the contract, action, or transaction are disclosed or are known to the managers or the committee, and the managers or committee, in good faith reasonably justified by the material facts, authorizes the contract, action, or transaction by the affirmative vote of a majority of the disinterested managers, even though the disinterested managers constitute less than a quorum of the managers or the committee.

(b) The material facts as to the member's, manager's, or officer's relationship or interest and as to the contract, action, or transaction are disclosed or are known to the members entitled to vote on the contract, action, or transaction, and the contract, action, or transaction is specifically approved at a meeting of the members held for the purpose of voting on the contract, action, or transaction, by the affirmative vote of a majority of the voting members of the unincorporated nonprofit association who are not interested in the contract, action, or transaction.

(c) The contract, action, or transaction is fair as to the unincorporated nonprofit association as of the time it is authorized or approved by the managers, a committee of the managers, or the members.

(2) Common or interested managers may be counted in determining the presence of a quorum at a meeting of the managers or a committee of the managers that authorizes the contract, action, or transaction.

(3) The managers, by the affirmative vote of a majority of those in office and irrespective of any financial or personal interest of any of the managers, have the authority to establish reasonable compensation, which may include pension, disability, and death benefits, for services to the unincorporated nonprofit association by the managers and officers, or to delegate that authority to establish reasonable compensation to one or more officers or managers.

(B) Divisions (A)(1) and (2) of this section do not limit or otherwise affect the liability of managers under section 1745.56 of the Revised Code.

(C) For purposes of division (A) of this section, a manager is not an interested manager solely because the subject of a contract, action, or transaction may involve or effect a change in control of the unincorporated nonprofit association or the manager's continuation in office as a manager of the association.

(D) For purposes of this section, "action" means a resolution that is adopted by the managers or a committee of the managers.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.43 - Indemnification; advancement of expenses.

(A) An unincorporated nonprofit association may indemnify or agree to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed civil, criminal, administrative, or investigative action, suit, or proceeding, other than an action by or in the right of the association, by reason of the fact that the person is or was a manager, officer, employee, member, agent, or volunteer of the association or a person acting in any other representative capacity, however denominated, or is or was serving at the request of the association as a director, officer, employee, member, manager, agent, or volunteer of any other entity, against expenses, including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with that action, suit, or proceeding, if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association, and, with respect to any criminal action or proceeding if the person had no reasonable cause to believe the person's conduct was unlawful. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, shall not create, of itself, a presumption that the person did not act in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association, and, with respect to any criminal action or proceeding, a presumption that the person had reasonable cause to believe that the person's conduct was unlawful.

(B) An unincorporated nonprofit association may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending, or completed action or suit by or in the right of the association to procure a judgment in its favor by reason of the fact that the person is or was a manager, officer, employee, member, agent, or volunteer of the association or a person acting in any other representative capacity, however denominated, or is or was serving at the request of the association as a director, officer, employee, member, manager, agent, or volunteer of any other entity, against expenses, including attorney's fees, actually and reasonably incurred by the person in connection with the defense or settlement of that action or suit if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the association, except that no indemnification shall be made with respect to any of the following:

(1) Any claim, issue, or matter as to which the person is adjudged to be liable for negligence or misconduct in the performance of the person's duty to the unincorporated nonprofit association unless and only to the extent that the court of common pleas or the court in which the action or suit was brought determines, upon application, that despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses that the court of common pleas or that other court considers proper;

(2) Any action or suit in which liability is asserted against a manager and that liability is asserted only pursuant to section 1745.56 of the Revised Code.

(C) To the extent that a manager, officer, employee, member, agent, or volunteer of the association or a person acting in any other representative capacity, however denominated, has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in division (A) or (B) of this section, or in defense of any claim, issue, or matter in the action, suit, or proceeding, that person shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by the person in connection with that action, suit, or proceeding.

(D)

(1) Unless ordered by a court and subject to division (C) of this section, any indemnification under division (A) or (B) of this section shall be made by the unincorporated nonprofit association only as authorized in the specific case upon a determination that indemnification of the manager, officer, employee, member, agent, or volunteer of the association or the person acting in any other representative capacity, however denominated, is proper in the circumstances because the person has met the applicable standard of conduct set forth in division (A) or (B) of this section. That determination shall be made in any of the following manners:

(a) By a majority vote of a quorum consisting of managers of the indemnifying unincorporated nonprofit association who were not and are not parties to or threatened with the action, suit, or proceeding referred to in division (A) or (B) of this section;

(b) Whether or not a quorum as described in division (D)(1)(a) of this section is obtainable, and if a majority of a quorum of disinterested managers so directs, in a written opinion by independent legal counsel other than an attorney, or a firm having associated with an attorney, who has been retained by or has performed services for the association or any person to be indemnified within the past five years;

(c) By the members;

(d) By the court of common pleas or the court in which the action, suit, or proceeding referred to in division (A) or (B) of this section was brought.

(2) If an action or suit by or in the right of the unincorporated nonprofit association is involved, any determination made by the disinterested managers under division (D)(1)(a) of this section or by independent legal counsel under division (D)(1)(b) of this section shall be communicated promptly to the person who threatened or brought the action or suit under division (B) of this section, and, within ten days after receipt of that notification, the person shall have the right to petition the court of common pleas or the court in which the action or suit was brought to review the reasonableness of that determination.

(E)

(1)

(a) Unless at the time of a manager's or volunteer's act or omission that is the subject of an action, suit, or proceeding referred to in division (A) or (B) of this section the governing principles of the unincorporated nonprofit association stated, by specific reference to division (E)(1)(a) of this section, that its provisions do not apply to the association, unless the only liability asserted against a manager in an action, suit, or proceeding referred to in division (A) or (B) of this section is pursuant to section 1745.56 of the Revised Code, or unless division (E)(1)(b) of this section applies, the expenses, including attorney's fees, incurred by the manager or volunteer in defending the action, suit, or proceeding shall be paid by the unincorporated nonprofit association. Upon the request of the manager or volunteer and in accordance with division (E)(2) of this section, those expenses shall be paid as they are incurred, in advance of the final disposition of the action, suit, or proceeding.

(b) Notwithstanding division (E)(1)(a) of this section, the expenses incurred by a manager or volunteer in defending an action, suit, or proceeding referred to in division (A) or (B) of this section, including attorney's fees, shall not be paid by the unincorporated nonprofit association upon the final disposition of the action, suit, or proceeding, or, if paid in advance of the final disposition of the action, suit, or proceeding, shall be repaid to the association by the manager or volunteer, if it is proved, by clear and convincing evidence, in a court with jurisdiction that the act or omission of the manager or volunteer was one undertaken with a deliberate intent to cause injury to the association or was one undertaken with a reckless disregard for the best interests of the association.

(2) Expenses, including attorney's fees, incurred by a manager, officer, employee, member, agent, or volunteer of the association or a person acting in any other representative capacity, however denominated, in defending any action, suit, or proceeding referred to in division (A) or (B) of this section may be paid by the unincorporated nonprofit association as they are incurred, in advance of the final disposition of the action, suit, or proceeding, as authorized by the managers in the specific case, upon receipt of an undertaking by or on behalf of the manager, officer, employee, member, agent, volunteer, or person acting in any other representative capacity to repay the amount if it ultimately is determined that the person is not entitled to be indemnified by the association.

(F) The indemnification authorized by this section is not exclusive of, and shall be in addition to, any other rights granted to those seeking indemnification pursuant to the governing principles, any agreement, a vote of the members or disinterested managers, or otherwise, both as to action in their official capacities and as to action in another capacity while holding their offices or positions, shall continue as to a person who has ceased to be a manager, officer, employee, member, agent, or volunteer of the association or a person acting in any other representative capacity, however denominated, and shall inure to the benefit of the heirs, executors, and administrators of that person.

(G) An unincorporated nonprofit association may purchase and maintain insurance, or furnish similar protection, including, but not limited to, trust funds, letters of credit, or self-insurance, for or on behalf of any person who is or was a manager, officer, employee, member, agent, or volunteer of the association or a person acting in any other representative capacity, however denominated, or is or was serving at the request of the association as a director, manager, officer, employee, member, agent, or volunteer of any other entity, against any liability asserted against the person and incurred by the person in that capacity, or arising out of the person's status as such, whether or not the association would have the power to indemnify the person against that liability under this section. Insurance may be so purchased from or so maintained with a person in which the association has a financial interest.

(H) The authority of an unincorporated nonprofit association to indemnify persons pursuant to division (A) or (B) of this section does not limit the payment of expenses as they are incurred, in advance of the final disposition of an action, suit, or proceeding, pursuant to division (E) of this section or the payment of indemnification, insurance, or other protection that may be provided pursuant to division (F) or (G) of this section. Divisions (A) and (B) of this section do not create any obligation to repay or return payments made by the association pursuant to division (E), (F), or (G) of this section.

(I) As used in this section, "unincorporated nonprofit association" includes all constituent entities in a consolidation or merger, and the new or surviving entity, so that any person who is or was a manager, officer, employee, member, agent, or volunteer of a constituent entity or a person acting in any other representative capacity, however denominated, or is or was serving at the request of a constituent entity as a director, officer, employee, member, manager, agent, or volunteer of any other entity, shall stand in the same position under this section with respect to the new or surviving entity as the person would if the person had served the new or surviving entity in the same capacity.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.44 - Sale or other disposition of assets.

(A) Unless the governing principles of the unincorporated nonprofit association provide otherwise, the lease, sale, exchange, transfer, or other disposition of any assets of the association may be made without the necessity of procuring authorization from the court under section 1715.39 of the Revised Code, upon terms and for the consideration that may be authorized by the managers, except that a lease, sale, exchange, transfer, or other disposition of all, or substantially all, of the assets may be made only when that transaction is also authorized, either before or after authorization by the managers, by the voting members of the association at a meeting held for that purpose.

(B)

(1) A public benefit association may not dispose of its assets with value equal to more than fifty per cent of the fair market value of the net tangible and intangible assets, including goodwill, of the association over a period of thirty-six consecutive months in a transaction or series of transactions, including the lease, sale, exchange, transfer, or other disposition of those assets, that are outside the ordinary course of its business or that are not in accordance with the purpose or purposes for which the association was organized, as set forth in its governing principles, unless one or more of the following apply:

(a) The transaction has received the prior approval of the court of common pleas of the county in this state in which the principal office of the public benefit association is located in a proceeding of which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding and in which proceeding the attorney general may intervene as of right.

(b) The public benefit association has provided written notice of the proposed transaction, including a copy or summary of the terms of that transaction, at least twenty days before consummation of the lease, sale, exchange, transfer, or other disposition of the assets, to the attorney general's charitable law section and to the members of the association, and the proposed transaction has been approved by the members.

(c) The transaction is in accordance with the purpose or purposes for which the public benefit association was organized, as set forth in its governing principles, and the lessee, purchaser, or transferee of the assets is a public benefit entity.

(2) The attorney general may require pursuant to section 109.24 of the Revised Code the production of the documents necessary for review of a proposed transaction under division (B)(1) of this section. The attorney general may retain at the expense of the public benefit association one or more experts, including an investment banker, actuary, appraiser, certified public accountant, or other expert, that the attorney general considers reasonably necessary to provide assistance in reviewing a proposed transaction under division (B)(1) of this section.

(C) The attorney general may institute a civil action to enforce the requirements of division (B)(1) of this section in the court of common pleas of the county in this state in which the principal office of the public benefit association is located or in the Franklin county court of common pleas. In addition to any civil remedies that may exist under common law or the Revised Code, a court may rescind the transaction or grant injunctive relief or impose any combination of these remedies.

(D) The unincorporated nonprofit association or the public benefit association by its managers may abandon the proposed lease, sale, exchange, transfer, or other disposition of the assets of the association pursuant to division (A) or (B) of this section, as applicable, subject to the contract rights of other persons, if that power of abandonment is conferred upon the managers either by the terms of the transaction or by the same vote of members and at the same meeting of members as that referred to in division (A) or (B) of this section, as applicable, or at any subsequent meeting.

(E) An action to set aside a conveyance by an unincorporated nonprofit association or a public benefit association on the ground that any section of the Revised Code applicable to the lease, sale, exchange, transfer, or other disposition of the assets of that association has not been complied with shall be brought within one year after that transaction, or the action shall be forever barred.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.45 - Judicial sale of assets.

Property of any description and any interest in the property of an unincorporated nonprofit association, domestic or foreign, may be sold under the judgment or decree of a court, as provided in the Revised Code with respect to similar property of natural persons, at a public or private sale in the manner, at the time and place, on the notice by publication or otherwise, and on the terms that the court adjudging or decreeing that sale considers equitable and proper. It is not necessary to appraise that property or to advertise the sale of the property otherwise than as the court adjudges or decrees.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.46 - Merger or consolidation into domestic unincorporated nonprofit association.

(A)

(1) Pursuant to an agreement of merger, an unincorporated nonprofit association and one or more additional domestic or foreign entities may be merged into a surviving unincorporated nonprofit association. Pursuant to an agreement of consolidation, one or more domestic or foreign entities may be consolidated into a new unincorporated nonprofit association. If any constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, the merger or consolidation also must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(2) To effect a merger or consolidation under this section, the manager or managers of each constituent unincorporated nonprofit association shall approve an agreement of merger or consolidation to be signed by the manager, the chairperson, the president, or a vice-president and by the secretary or an assistant secretary or, if there are no officers, by one or more authorized managers. The agreement of merger or consolidation shall be approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(3) The agreement of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) That the named constituent entities have agreed to merge into a specified constituent unincorporated nonprofit association, designated in this section as the surviving unincorporated nonprofit association, or that the named constituent entities have agreed to consolidate into a new unincorporated nonprofit association to be formed by the consolidation, designated in this section as the new unincorporated nonprofit association;

(c) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists;

(d) The name of the surviving or new unincorporated nonprofit association, which may be the same as or similar to that of any constituent unincorporated nonprofit association;

(e) The place in this state where the principal office of the surviving or new unincorporated nonprofit association is to be located;

(f) The names and addresses of the first managers and officers, if any, of the surviving or new unincorporated nonprofit association and, if desired, their term or terms of office;

(g) The name and address of the statutory agent, if any, upon whom any process, notice, or demand against any constituent entity or the surviving or new unincorporated nonprofit association may be served;

(h) The terms of the merger or consolidation and the mode of carrying those terms into effect;

(i) The governing principles of the surviving or new unincorporated nonprofit association or a provision to the effect that the governing principles of a specified constituent unincorporated nonprofit association shall be the governing principles of the surviving or new unincorporated nonprofit association or to the effect that the voting members or the managers of the surviving or new unincorporated nonprofit association may adopt governing principles, or any combination of them.

(4) The agreement of merger or consolidation also may set forth any of the following:

(a) The specification of a date, which may be the date of the filing of the agreement or a date subsequent to that date of filing, upon which the merger or consolidation shall become effective;

(b) A provision conferring upon the managers of one or more of the constituent unincorporated nonprofit associations or the comparable representatives of any other constituent entity the power to abandon the merger or consolidation prior to the filing of the agreement;

(c) Any additional provision permitted to be included in the governing principles of a newly formed unincorporated nonprofit association;

(d) Any additional provision considered necessary or desirable with respect to the proposed merger or consolidation.

(B)

(1) A merger or consolidation in which a public benefit association is one of the constituent entities shall be approved by the court of common pleas of the county in this state in which the principal office of the public benefit association is located in a proceeding of which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding and in which the attorney general may intervene as of right. No approval by the court under division (B)(1) of this section is required if either of the following applies:

(a) A public benefit association is the surviving entity in the case of a merger and continues to be a public benefit association or is the new unincorporated nonprofit association in the case of a consolidation and continues to be a public benefit association.

(b) A public benefit association is not the surviving entity in the case of a merger or is not the new unincorporated nonprofit association in the case of a consolidation, and all of the following apply:

(i) On or prior to the effective date of the merger or consolidation, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit association or the fair market value of the public benefit association if it is to be operated as a business concern, are transferred or conveyed to one or more persons that would have received its assets under division (D)(2) of section 1745.52 of the Revised Code had it voluntarily dissolved.

(ii) The public benefit association returns, transfers, or conveys any assets held by it upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger or consolidation, in accordance with that condition.

(iii) The merger or consolidation is approved by a majority of managers of the public benefit association who will not receive any financial or other benefit, directly or indirectly, as a result of the merger or consolidation or by agreement, and who are not and will not as a result of the merger or consolidation become members, partners, or other owners, however denominated, of, shareholders in, managers, officers, employees, agents, or other representatives of, or consultants to, the surviving or new entity.

(2) At least twenty days before consummation of any merger or consolidation of a public benefit association pursuant to division (B)(1)(b) of this section, written notice shall be delivered to the attorney general's charitable law section. The notice shall include a copy of the proposed plan of merger or consolidation. The attorney general's charitable law section may review a proposed merger or consolidation of a public benefit association under division (B)(1)(b) of this section. The attorney general may require pursuant to section 109.24 of the Revised Code the production of the documents necessary for review of a proposed merger or consolidation under division (B)(1)(b) of this section. The attorney general may retain, at the expense of the public benefit association, one or more experts, including an investment banker, actuary, appraiser, certified public accountant, or other expert, that the attorney general considers reasonably necessary to provide assistance in reviewing a proposed merger or consolidation under division (B)(1)(b) of this section. The attorney general may extend the date of any merger or consolidation of a public benefit association under division (B)(1)(b) of this section for a period not to exceed sixty days and shall provide notice of that extension to the public benefit association. The notice shall set forth the reasons necessitating the extension.

(3) No member, other than a member that is a public benefit entity, or manager of a public benefit association in that person's capacity as a member or manager may receive or keep anything as a result of a merger or consolidation other than as a member or manager in the surviving or new public benefit association without the prior written consent of the attorney general or of the court of common pleas of the county in this state in which the principal office of the public benefit association is located in a proceeding in which the attorney general's charitable law section has been given written notice by certified mail within three days of the initiation of the proceeding and in which the attorney general may intervene as of right. The court shall approve the transaction if it is in the public interest.

(4) The attorney general may institute a civil action to enforce the requirements of divisions (B)(1), (2), and (3) of this section in the court of common pleas of the county in this state in which the principal office of the public benefit association is located or in the Franklin county court of common pleas. In addition to any civil remedies that may exist under common law or the Revised Code, a court may rescind the transaction or grant injunctive relief or impose any combination of these remedies.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.461 - Merger or consolidation into entity other than domestic unincorporated nonprofit association.

(A)

(1) Pursuant to an agreement of merger between the constituent entities as provided in this section, a domestic unincorporated nonprofit association and, if so provided, one or more additional domestic or foreign entities may be merged into a surviving entity other than a domestic unincorporated nonprofit association. Pursuant to an agreement of consolidation, a domestic unincorporated nonprofit association together with one or more additional domestic or foreign entities may be consolidated into a new entity other than a domestic unincorporated nonprofit association to be formed by that consolidation. The merger or consolidation must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(2) To effect a merger or consolidation under this section, the manager or managers of each constituent unincorporated nonprofit association shall approve an agreement of merger or consolidation to be signed by the manager, the chairperson, the president, or a vice-president and by the secretary or an assistant secretary or, if there are no officers, by an authorized manager. The agreement of merger or consolidation shall be approved or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(3) The agreement of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) In the case of a merger, that one or more specified constituent entities will be merged into a specified surviving foreign entity or surviving domestic entity other than a domestic unincorporated nonprofit association or, in the case of a consolidation, that the constituent entities will be consolidated into a new foreign entity or domestic entity other than a domestic unincorporated nonprofit association. The name of the surviving or new entity may be the same as or similar to that of any constituent entity.

(c) The terms of the merger or consolidation and the mode of carrying those terms into effect;

(d) If the surviving or new entity is a foreign unincorporated nonprofit association, all additional statements and matters, other than the name and address of the statutory agent, that would be required by section 1745.46 of the Revised Code if the surviving or new unincorporated nonprofit association were a domestic unincorporated nonprofit association;

(e) The name and the form of entity of the surviving or new entity, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity in that state;

(f) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the new entity is to exist;

(g) The consent of the surviving or the new entity to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new entity any obligation of any domestic constituent unincorporated nonprofit association. Such service shall be made upon the secretary of state by leaving duplicate copies of such process, together with an affidavit of the plaintiff or one of the plaintiff's attorneys, showing the last known address of such association, and a fee of up to five dollars that shall be included as taxable costs in the case of judicial proceedings. Upon receipt of such process, affidavit, and fee, the secretary of state shall immediately give notice to the association at the address specified in the affidavit and forward to such address by certified mail, with a request for return receipt, a copy of such process.

(h) If the surviving or new entity is a foreign unincorporated nonprofit association that desires to transact business in this state as a foreign unincorporated nonprofit association, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state;

(i) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(j) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state;

(k) If the surviving or new entity is a foreign unincorporated association that desires to transact business in this state as a foreign unincorporated association, a statement to that effect, together with all of the information, if any, required by the secretary of state when a foreign unincorporated association registers to transact business in this state.

(4) The agreement of merger or consolidation also may set forth any additional provision permitted by the laws of any state under the laws of which any constituent entity exists, consistent with the laws under which the surviving entity exists or the new entity is to exist.

(B) A merger or consolidation pursuant to this section in which a public benefit association is one of the constituent entities shall be subject to, and shall comply with, the provisions of divisions (B)(1)(b), (2), (3), and (4) of section 1745.46 of the Revised Code.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.47 - Agreement of merger or consolidation; vote by members.

(A) The managers of each constituent domestic unincorporated nonprofit association, upon approving an agreement of merger or consolidation, shall direct that the agreement be submitted to the members entitled to vote on it at a meeting of voting members of that unincorporated nonprofit association held for that purpose. Notice of the meeting shall be given to all members of the constituent domestic unincorporated nonprofit association entitled to vote at the meeting. The notice shall be accompanied by a copy or summary of the material terms of the agreement.

(B)

(1) In order to be adopted, the agreement, including any amendments or additions to the agreement proposed at each meeting described in division (A) of this section, shall receive the affirmative vote of a majority of the voting members of the constituent domestic unincorporated nonprofit association present at that meeting in person, by the use of authorized communications equipment, by mail, or if permitted, by proxy if a quorum is present, or, if the governing principles provide or permit, the affirmative vote of a greater or lesser proportion or number of the voting members, and the affirmative vote of the voting members of any particular class that is required by the governing principles. If the agreement would effect or authorize any action by the unincorporated nonprofit association that, under any applicable provision of law or under the governing principles of the constituent domestic unincorporated nonprofit association, could be effected or authorized only by or pursuant to a specified vote of the members, the agreement, including any amendments or additions to the agreement proposed at each meeting described in division (A) of this section, shall be adopted by the same vote as would be required for that action.

(2) For purposes of division (B)(1) of this section, participation by a voting member at a meeting through the use of any of the means of communication described in that division constitutes presence in person of that voting member at the meeting for purposes of determining a quorum.

(C) At any time prior to the filing of the agreement, the merger or consolidation may be abandoned by the managers of one or more of the constituent unincorporated nonprofit associations or the comparable representatives of any other constituent entity, if the power of abandonment is conferred either by the agreement or by the same vote or action as is required to adopt that agreement.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.48 - Effect of merger or consolidation.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity other than the surviving entity in a merger shall cease, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the officers, managers, general partners, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver those instruments and do those acts. For these purposes, the existence of the constituent entities and the authority of their respective officers, managers, general partners, or other authorized representatives is continued notwithstanding the merger or consolidation.

(2) In the case of a merger in which the surviving entity is a domestic unincorporated nonprofit association, the governing principles of the domestic surviving unincorporated nonprofit association in effect immediately prior to the time the merger becomes effective shall continue as its governing principles after the merger except as otherwise provided in the agreement of merger. In the case of a consolidation, the new entity exists when the consolidation becomes effective and, if it is a domestic unincorporated nonprofit association, the governing principles contained in or provided for in the agreement of consolidation shall be its governing principles.

(3) The surviving or new entity possesses all assets and property of every description and every interest in the assets and property, wherever located, the rights, privileges, immunities, powers, franchises, and authority, of a public as well as of a private nature, of each constituent entity, and all obligations belonging to or due to each constituent entity, all of which are vested in the surviving or new entity without further act or deed. Any right or interest in respect to any past or future devise, bequest, conditional gift, or trust, property, or fund restricted to particular uses, when vested in or claimed by the surviving or new entity as a result of the merger or consolidation, shall belong to it as a continuation without interruption of the existence and identity of the constituent entity originally named as taker or beneficiary. The surviving or new entity possesses title to any real estate or any interest in the real estate vested in any of the constituent entities. Title to any real estate or any interest in the real estate vested in any constituent entity shall not revert or in any way be impaired by reason of the merger or consolidation.

(4) The surviving or new entity is liable for all of the obligations of each constituent entity. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment, with right of appeal, as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in its place.

(5) All of the rights of creditors of each constituent entity are preserved unimpaired, and all liens upon the property of any constituent entity are preserved unimpaired on only the property affected by those liens immediately prior to the effective date of the merger or consolidation. If a general partner of a constituent partnership is not a general partner of the surviving entity or the new entity resulting from the merger or consolidation, the former general partner has no liability for any obligation incurred after the merger or consolidation except to the extent that a former creditor of the constituent partnership in which the former general partner was a partner extends credit to the surviving or new entity reasonably believing that the former general partner continued as a general partner of the surviving or new entity.

(B) If a general partner of a constituent partnership is not a general partner of the surviving entity or the new entity resulting from the merger or consolidation, division (B) of section 1782.434 of the Revised Code applies.

(C) In the case of a merger of a domestic constituent unincorporated nonprofit association into a foreign surviving unincorporated nonprofit association, limited liability company, limited partnership, or unincorporated association that is not licensed or registered to transact business in this state or in the case of a consolidation of a domestic constituent unincorporated nonprofit association into a new foreign unincorporated nonprofit association, limited liability company, limited partnership, or unincorporated association, if the surviving or new entity intends to transact business in this state, the surviving or new entity shall comply with all of the requirements that are necessary for that entity to transact business in this state as a foreign unincorporated nonprofit association, limited liability company, limited partnership, or unincorporated association, whichever is applicable.

(D) Any action to set aside any merger or consolidation on the ground that any section of the Revised Code applicable to the merger or consolidation has not been complied with shall be brought within ninety days after the effective date of that merger or consolidation or be forever barred.

(E) As used in this section, "unincorporated nonprofit association" or "entity" applies to both domestic and foreign unincorporated nonprofit associations or entities if the context so permits. In the case of a foreign constituent entity or a foreign new entity, this section is subject to the laws of the state under the laws of which the entity exists or in which it has property.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.49 - Effective date of merger or consolidation.

The merger or consolidation shall become effective at the time that the constituent entities have complied with the laws of each state under the laws of which the constituent entities exist or at any later date that the agreement of merger or consolidation specifies.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.50 - Voluntary dissolution.

(A) An unincorporated nonprofit association may be dissolved voluntarily in the manner provided in this section.

(B) A resolution of dissolution for an unincorporated nonprofit association shall set forth all of the following:

(1) That the association elects to be dissolved;

(2) Any additional provision considered necessary with respect to the proposed dissolution and winding up of affairs.

(C) The managers of an unincorporated nonprofit association may adopt a resolution of dissolution in any of the following cases:

(1) If the association has been adjudged bankrupt or has made a general assignment for the benefit of creditors;

(2) By leave of the court, if a receiver has been appointed in a general creditors' suit or in any suit in which the affairs of the association are to be wound up;

(3) If substantially all of the assets of the association have been sold at judicial sale;

(4) When the period of existence of the association specified in its governing principles has expired or upon the occurrence of another event or condition specified in its governing principles;

(5) If no members of the association can be identified and the association's operations have been discontinued for at least three years by the managers or, if the association has no incumbent managers, by its last preceding incumbent manager.

(D) The members of an unincorporated nonprofit association may adopt a resolution of dissolution by the affirmative vote of the members.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.51 - Notice of voluntary dissolution.

Following the adoption of a resolution of dissolution, the managers in an expeditious manner shall do both of the following:

(A) Cause a notice of voluntary dissolution to be published once a week on the same day of each week for two successive weeks, in a newspaper published and of general circulation in the county in which the principal office of the unincorporated nonprofit association was to be or is located;

(B) Cause written notice of dissolution to be given either personally or by mail to all known creditors of, and to all known claimants against, the dissolved association. If a statement is on file with the secretary of state appointing an agent authorized to receive service of process on the association, or if any other document is on file with the secretary of state with respect to the association, a copy of the written notice of dissolution shall also be filed with the secretary of state.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.52 - Effect of voluntary dissolution and authority and duties of managers during winding up.

(A) When an unincorporated nonprofit association is dissolved voluntarily upon the expiration of the period of existence of the association specified in its governing principles, the association shall cease to carry on its activities and shall do only those acts that are required to wind up its affairs, and for those purposes it shall continue as an unincorporated nonprofit association.

(B) Any claim existing or action or proceeding pending by or against the unincorporated nonprofit association or that would have accrued against it may be prosecuted to judgment with right of appeal as in other cases, but any proceeding, execution, or process, or the satisfaction or performance of any order, judgment, or decree, may be stayed as provided in section 1745.53 of the Revised Code.

(C) Any process, notice, or demand against the unincorporated nonprofit association may be served by delivering a copy to a manager, liquidator, or person having charge of its assets or, if none of those persons can be found, to the statutory agent.

(D) The managers of the unincorporated nonprofit association and their survivors or successors shall act in accordance with the governing principles until the affairs of the association are completely wound up. Subject to the orders of courts of this state having jurisdiction over the association, the managers shall proceed as speedily as is practicable to a complete winding up of the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the authority of the association. Without limiting the generality of that authority, they may fill vacancies, elect managers, carry out contracts of the association, make new contracts, borrow money, mortgage or pledge the property of the association as security, sell its assets at public or private sale, make conveyances in the association's name, lease real property for any term, including ninety-nine years renewable forever, settle or compromise claims in favor of or against the association, employ one or more persons as liquidators to wind up the affairs of the association with the authority that the managers see fit to grant, cause the title to any of the assets of the association to be conveyed to those liquidators for that purpose, apply assets to the payment of obligations, perform all other acts necessary or expedient to the winding up of the affairs of the association, and, after paying or adequately providing for the payment of all known obligations of the association, distribute the remainder of the assets as follows:

(1) Assets held upon a condition requiring return, transfer, or conveyance, which condition will have occurred by reason of the dissolution or otherwise, shall be returned, transferred, or conveyed in accordance with those requirements;

(2) In the case of a public benefit association, the following apply:

(a) Assets held by it in trust for specified purposes shall be applied so far as is feasible in accordance with the terms of the trust.

(b) The remaining assets not held in trust shall be applied so far as is feasible towards carrying out the purposes stated in its governing principles.

(c) In the event and to the extent that in the judgment of the managers it is not feasible to apply the assets as provided in divisions (D)(2)(a) and (b) of this section, the assets shall be applied as may be directed by the court of common pleas of the county in this state in which the principal office of the association is located, in an action brought for that purpose by the managers or any one of them or by the association, to which action the attorney general shall be a party, in an action brought by the attorney general in a court of competent jurisdiction, or in an action brought as provided in section 1745.53 of the Revised Code for the purpose of winding up the affairs of the association under the supervision of the court.

(3) In the case of a mutual benefit association, any remaining assets shall be distributed in accordance with the applicable provisions of the governing principles of the association or, to the extent that no such provision is made, the assets shall be distributed pursuant to a plan of distribution adopted by the members of the association at a meeting held for the purpose of voting on dissolution or any adjournment of the meeting. If no plan of distribution is so adopted by the members, those remaining assets shall be distributed pursuant to a plan of distribution adopted by the managers. If no plan of distribution is so adopted by the members or managers, the remaining assets shall be applied in the manner directed by the court of common pleas of the county in this state in which the principal office of the association is located, in an action brought for that purpose by the mutual benefit association, by the managers or any one of them, or by the attorney general in a court of competent jurisdiction or in an action brought as provided in section 1745.53 of the Revised Code for the purpose of winding up the affairs of the association under the supervision of the court.

(E) Without limiting the authority of the managers, any action within the purview of this section that is authorized or approved by the members at a meeting held for that purpose shall be conclusive for all purposes upon all of the members of the association, except that nothing in this section shall impair the jurisdiction of courts of competent jurisdiction to enforce the duties of a public benefit association with respect to the application of its assets towards its public or charitable purposes, or impair the power of the state, acting through the attorney general, to require those assets to be applied, as nearly as may be, towards its public or charitable purposes.

(F) All deeds and other instruments of the unincorporated nonprofit association shall be in the name of the association and shall be executed, acknowledged, and delivered by a manager of the association.

(G) At any time during the winding up of its affairs, the unincorporated nonprofit association by its managers may make application to the court of common pleas of the county in this state in which the principal office of the association is located to have the winding up continued under supervision of the court as provided in section 1745.53 of the Revised Code.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.53 - Jurisdiction of court over winding up of affairs of voluntarily dissolved unincorporated nonprofit association.

(A) Without limiting the generality of its authority, the court of common pleas of the county in this state in which is located the principal office of a voluntarily dissolved unincorporated nonprofit association or of an unincorporated nonprofit association whose period of existence has expired, upon the complaint of the association, a majority of the managers, or a creditor or member of the association and upon notice to all of the managers and any other interested persons that the court considers proper, at any time may order and adjudge in regard to the following matters:

(1) The presentation and proof of all claims and demands against the association and of all rights, interests, or liens in or on any of its property, the fixing of the time within which and the manner in which that proof shall be made and the person to whom that presentation shall be made, and the barring from participation in any distribution of assets of all persons failing to make and present proofs as required by the order of the court;

(2) The stay of the prosecution of any proceeding against the association or involving any of its property, and the requirement that the parties to it present and prove their claims, demands, rights, interests, or liens at the time and in the manner required of creditors or others, or the grant of leave to bring or maintain an independent proceeding to enforce liens;

(3) The settlement or determination of all claims of every nature against the association or any of its property, the determination of the assets required to be retained to pay or provide for the payment of those claims or any claim, the determination of the assets available for distribution among members and others, and the making of new parties to the proceeding so far as the court considers proper for the determination of all matters;

(4) The determination of the rights of members or others in and to the assets of the association;

(5) The presentation and the filing of intermediate and final accounts of the managers or of the liquidators and hearings on them, the allowance, disallowance, or settlement of those accounts, and the discharge of the managers, the liquidators, or any of them from their duties and liabilities;

(6) The appointment of a special master commissioner to hear and determine any matters with the authority that the court considers proper;

(7) The filling of any vacancies in the number of managers or liquidators if the managers are unable to act on the vacancies for want of a quorum or for any other reason;

(8) The appointment of a receiver, in accordance with the usages of a court in equitable matters, to wind up the affairs of the association, to take custody of any of its property, or for any other purpose;

(9) The issuance or entry of any injunction or any other order that the court considers proper in the administration of the trust involved in the winding up of the affairs of the association and the giving of notice of it;

(10) The allowance and payment of compensation to the managers or any of them, to liquidators, to a receiver, to the attorney for the complainant, or to any person properly rendering services beneficial to the association or to those interested in it;

(11) The entry of a judgment or decree that, if it so provides, may operate as the deed or other instrument ordered to be executed, or the appointment of a master to execute that deed or instrument in the name of the association with the same effect as if executed by an authorized manager pursuant to authority conferred by the managers or by the members of the association if there is no manager competent to execute the deed or instrument, if the association or its managers do not perform or comply with a judgment or decree of court, or if the court considers it proper.

(B) A judicial proceeding under this section concerning the winding up of the affairs of an unincorporated nonprofit association is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.54 - Receiver for winding up affairs of association.

(A) If after an unincorporated nonprofit association is dissolved voluntarily or the period of existence of the association has expired a receiver is appointed to wind up the affairs of the association, all of the claims, demands, rights, interests, or liens of creditors, claimants, and members shall be determined as of the day on which the receiver was appointed. Unless it is otherwise ordered, that appointment vests in the receiver and the receiver's successors the right to the immediate possession of all of the property of the association that shall, if so ordered, execute and deliver conveyances of the property to the receiver or the receiver's nominee.

(B) Any manager, member, or other person, whether a resident or nonresident of this state and however interested, may be appointed as receiver.

(C) The receiver has all the authority vested in the managers and members of the association, shall exercise that authority subject to the orders that are made by the court, and may be required to qualify by giving bond to the state in the amount that the court fixes, with surety to the satisfaction of the clerk of the court, conditioned for the faithful discharge of the receiver's duties and for a due accounting for all money or property received by the receiver.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.55 - Judicial dissolution.

(A) An unincorporated nonprofit association may be dissolved judicially and its affairs wound up in any of the following manners:

(1) By an order of the supreme court or of a court of appeals in an action in quo warranto brought as provided by sections 2733.02 to 2733.39 of the Revised Code, in which event the court may order the affairs of the association to be wound up by its managers as in the case of voluntary dissolution or by proceedings in, and under the order of, the court of common pleas of the county in this state in which the association has its principal office;

(2) By an order of the court of common pleas of the county in this state in which that association has its principal office, in an action brought by members entitled to dissolve the association voluntarily, if any of the following is established:

(a) The association's period of existence as set forth in its governing principles has expired, and it is necessary in order to protect the members that the association be judicially dissolved.

(b) The association is insolvent or is unable to afford reasonable security to those who may deal with it, and it is necessary in order to protect the creditors of the association that the association be judicially dissolved.

(c) The objects of the association have wholly failed or are entirely abandoned, or their accomplishment is impracticable.

(3) By an order of the court of common pleas of the county in this state in which the association has its principal office, in an action brought by a majority of the voting members or by any lesser proportion or number of members that are entitled by the governing principles to dissolve the association voluntarily, if it is established that it is beneficial to the members that the association be judicially dissolved;

(4) By an order of the court of common pleas of the county in this state in which the association has its principal office, in an action brought by one-half of the managers if there is an even number of managers or by one-half of the members if it is established that the association has an even number of managers who are deadlocked in the management of the association's affairs, and the members are unable to break the deadlock, or if it is established that the association has an uneven number of managers, and the members are deadlocked in voting power and unable to agree upon or vote for the election of managers as successors to managers whose terms normally would expire upon the election of their successors.

(B) A complaint for judicial dissolution shall be verified by any of the complainants and shall set forth facts showing that the case is one of those specified in this section. Unless the complainants set forth in the complaint that they are unable to annex a list of members, a schedule shall be annexed to the complaint setting forth the name of each member and the member's address if it is known.

(C) Upon the filing of a complaint for judicial dissolution, the court with which it is filed shall have the power to issue injunctions, to appoint a receiver with the authority and duties that the court from time to time may direct, to take any other proceedings that may be necessary to protect the property or the rights of the complainants or of the persons interested, and to carry on the activities of the unincorporated nonprofit association until a full hearing can be had. Upon or after the filing of a complaint for judicial dissolution, the court by injunction or order may stay the prosecution of any proceeding against the unincorporated nonprofit association or involving any of its property and require the parties to it to present and prove their claims, demands, rights, interests, or liens at the time and in the manner required of creditors or others. The court may refer the complaint to a special master commissioner.

(D) After a hearing had upon the notice that the court may direct to be given to all parties to the proceeding and to any other parties in interest designated by the court, a final order based either upon the evidence or upon the report of the special master commissioner if one has been appointed, shall be made dissolving the association or dismissing the complaint. An order or judgment for the judicial dissolution of an unincorporated nonprofit association shall contain a concise statement of the proceedings leading up to the order or judgment, the name of the association, the place in this state where its principal office is located, the names and addresses of its managers, the name and address of a statutory agent, and if desired, any other provisions with respect to the judicial dissolution and winding up of affairs that are considered necessary or desirable. Upon the issuance of that order or judgment, the association shall be dissolved. To the extent consistent with orders entered in that proceeding, the effect of the judicial dissolution shall be the same as in the case of voluntary dissolution, and the provisions of sections 1745.52, 1745.53, and 1745.54 of the Revised Code with respect to the authority and duties of managers during the winding up of the affairs of an association dissolved voluntarily, the jurisdiction of courts over the winding up of the affairs of an association, and receivers for winding up the affairs of an association are applicable to associations that are judicially dissolved. If a statement is on file with the secretary of state appointing an agent authorized to receive service of process on the association, or if any other document is on file with the secretary of state with respect to the association, a certified copy of any order or judgment dissolving the association shall be filed with the secretary of state.

(E) A judicial proceeding under this section concerning the judicial dissolution of an unincorporated nonprofit association is a special proceeding, and final orders in the proceeding may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure or the Rules of Practice of the Supreme Court, whichever are applicable, and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.56 - Liability of managers and members.

(A) The members, the managers, and the officers of an unincorporated nonprofit association shall not be personally liable for any obligation of the association.

(B)

(1) Managers who vote for or assent to any of the following shall be jointly and severally liable to the association as provided in division (B)(2) of this section:

(a) A distribution of assets to members contrary to law or the governing principles;

(b) A distribution of assets to persons other than creditors during the winding up of the affairs of the association on dissolution or otherwise without the payment of all known obligations of the association or without making adequate provision for that payment;

(c) The making of loans, other than in the usual conduct of its affairs or in accordance with provisions for the making of loans in the governing principles, to an officer, manager, or member of the association.

(2) The managers described in division (B)(1) of this section shall be jointly and severally liable to the association as follows:

(a) In cases under division (B)(1)(a) of this section, except as provided in division (B)(3) of this section, up to the amount of the distribution in excess of the amount that could have been distributed without violation of law or the governing principles but not in excess of the amount that would inure to the benefit of the creditors of the association if it was insolvent at the time of the distribution or there was reasonable ground to believe that by that action it would be rendered insolvent, or to the benefit of the members other than members of the class in respect of which the distribution was made;

(b) In cases under division (B)(1)(b) of this section, except as provided in division (B)(3) of this section, to the extent that those obligations that are not otherwise barred by statute are not paid or for the payment of which adequate provision has not been made;

(c) In cases under division (B)(1)(c) of this section, for the amount of the loan with interest at the rate of six per cent per annum until that amount has been paid.

(3) A manager shall not be liable under division (B)(1)(a) or (b) of this section if in determining the amount available for any distribution under that division, the manager in good faith relied on a financial statement of the association prepared by an officer or employee of the association in charge of its accounts or certified by a public accountant or firm of public accountants, in good faith considered the assets to be of their book value, or followed what the manager believed to be sound accounting and business practice.

(C) A manager who is present at a meeting of the managers or of a committee of the managers at which action on any matter is authorized or taken and who has not voted for or against that action shall be presumed to have voted for the action unless the manager's written dissent from the action is filed either during the meeting or within a reasonable time after the adjournment of the meeting, with the person acting as secretary of the meeting or with the secretary of the association.

(D) A member who knowingly receives any distribution made contrary to law or the governing principles shall be liable to the association for the amount received by the member that is in excess of the amount that could have been distributed without violation of law or the governing principles.

(E) A manager against whom a claim is asserted under or pursuant to this section and who is held liable on the claim shall be entitled to contribution, on equitable principles, from other managers who are also liable. Additionally, any manager against whom a claim is asserted under or pursuant to this section or who is held liable on the claim shall have a right of contribution from the members who knowingly received any distribution made contrary to law or the governing principles, and those members as among themselves shall also be entitled to contribution in proportion to the amounts received by them respectively.

(F) No action shall be brought by or on behalf of an association upon any cause of action arising under division (B)(1)(a) or (b) of this section at any time after two years from the day on which the violation occurs.

(G) Nothing in this section shall preclude any creditor whose claim is unpaid from exercising any rights that the creditor otherwise would have by law to enforce the creditor's claim against the assets of the association distributed to the members or other persons.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.



Section 1745.57 - Savings clause.

Sections 1745.05 to 1745.56 of the Revised Code do not affect any action or proceeding that is commenced, or any right that accrues, before those sections take effect.

Added by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.






Chapter 1746 - BUSINESS TRUSTS

Section 1746.01 - Business trust definitions.

As used in Chapter 1746. of the Revised Code, unless the context otherwise requires:

(A) "Business trust" means an unincorporated business association which is created by a trust instrument, pursuant to common law or enabling legislation, under which property is held, managed, administered, controlled, invested, reinvested, and operated, or under which business or professional activities, as permitted by the laws governing any profession, for profit are carried on, by a trustee or trustees for the benefit and profit of such person or persons as are or may become the holders of transferable shares of beneficial interest in the trust estate. A business trust shall not be construed to include, and this chapter does not apply to, real estate investment trusts as defined in Chapter 1747. of the Revised Code and trusts engaged solely in exercising the voting rights pertaining to corporate shares or other securities in accordance with the terms of a written instrument.

(B) "Foreign business trust" means a business trust organized under the laws of a state or jurisdiction other than this state.

(C) "Trust instrument" means the written instrument creating a business trust, including any amendments to it.

Effective Date: 03-18-1983



Section 1746.02 - Status of business trusts.

A business trust is hereby declared to be a permitted form of association for the conduct of business in this state. A business trust is a separate unincorporated legal entity, not a partnership, joint venture, joint-stock association, agency, or any other form of entity.

Effective Date: 03-18-1983



Section 1746.03 - Compliance with chapter.

No business trust shall be authorized to transact business in this state unless it complies with section 1746.04 of the Revised Code, except that a business trust that is transacting business in this state on the effective date of this section may continue to transact business in this state without complying with this chapter and, if it makes the filings described in section 1746.04 of the Revised Code, shall be deemed to have elected to operate under this chapter. A business trust shall be deemed to be transacting business in this state for purposes of this chapter only if such business trust maintains a place of business in this state from which it regularly engages on its own behalf in activities permitted by its trust instrument and permitted under this chapter, provided that nothing contained in this chapter shall prohibit any business trust that does not transact business within the meaning set forth in this section from voluntarily complying with the provisions of this chapter.

Effective Date: 03-18-1983



Section 1746.04 - Filing with secretary of state before transacting business.

(A) Except as set forth in section 1746.03 of the Revised Code, before transacting business in this state, a business trust shall file in the office of the secretary of state, on forms prescribed by the secretary of state, a report containing the following information:

(1) A list of the names and addresses of its trustees;

(2) The address of its principal office;

(3) In the case of a foreign business trust, the address of its principal office within this state, if any;

(4) The business names of the business trust, including any fictitious or assumed names;

(5) The name and address within this state of a designated agent upon whom process against the business trust may be served;

(6) The irrevocable consent of the business trust to service of process upon its designated agent and to service of process upon the secretary of state if, without the registration of another agent with the secretary of state, its designated agent has died, resigned, lost authority, dissolved, become disqualified, or has removed from this state, or if its designated agent cannot, with due diligence, be found.

Such report shall have attached as an exhibit an executed copy of the trust instrument or a true and correct copy of it, certified to be such by a trustee before an official authorized to administer oaths or by a public official in another state in whose office an executed copy is on file.

(B) Not more than ninety days after the occurrence of any event causing any filing, including exhibits, made pursuant to division (A) of this section, or any previous filing made pursuant to this division, to be inaccurate or incomplete, there shall be filed in the office of the secretary of state all information necessary to maintain the accuracy and completeness of such filing.

(C) The secretary of state shall charge and collect the fees specified in division (T) of section 111.16 of the Revised Code for each filing made under division (A) or (B) of this section, except for filings under division (B) of this section pertaining solely to division (A)(5) of this section, for which the secretary of state shall charge and collect the fee specified in division (R) of section 111.16 of the Revised Code.

(D) The trust instrument and other information filed in the office of the secretary of state are matters of public record, and persons dealing with a business trust are charged with constructive notice of the contents of any such instrument or information by reason of such filing.

(E) A copy of a trust instrument or other information filed in the office of the secretary of state shall be accepted as prima-facie evidence of the existence of the instrument or other information and of its contents, and conclusive evidence of the existence of such record.

Effective Date: 06-06-2001



Section 1746.05 - Contents of trust agreement forming establishing business trust.

(A) Any person, singly or jointly with others, and without regard to residence or domicile, may form a business trust by signing a trust instrument which shall set forth:

(1) The name of the business trust;

(2) The place where the principal office of the business trust is to be located;

(3) The purpose or purposes for which the business trust is formed, which may consist of a statement that the purpose, either alone or with other specified purposes, is to engage in any lawful act or activity for which business trusts may be formed under this chapter. By such statement, all lawful acts and activities of the business trust conforming to the conditions and limitations, if any, specified in the trust instrument, are within the purposes of the business trusts;

(4) The authorized number, which may be unlimited, and the par value per share of shares of beneficial interest with par value, and the authorized number, which may be unlimited, of shares of beneficial interest without par value; the terms, if any, of the shares; the assessability or nonassessability of the shares; and, if the shares are classified, the designation of each class or series thereof, the authorized number and par value per share, if any, of the shares of each class or series thereof, and the terms of the shares of each class or series thereof;

(5) Any provision which restricts, or authorizes the trustees or the holders of shares of beneficial interest to restrict, the transferability of the shares.

(B) The trust instrument may also set forth such other provisions as are deemed necessary or appropriate to carry out the purposes for which the business trust was formed.

Effective Date: 03-18-1983



Section 1746.06 - Name.

(A) No business trust that has made a filing pursuant to section 1746.04 of the Revised Code may use the words "Incorporated," "Corporation," "Inc.," "Co.," "Partnership," "Ltd.," or derivatives thereof in its name.

(B) No business trust formed after the effective date of this chapter that has made a filing pursuant to section 1746.04 of the Revised Code shall assume the name of any corporation established under the laws of this state, or of a corporation, firm, or association, or trust whether or not as defined in section 1746.01 of the Revised Code, or of an individual, carrying on business in this state at the time when the business trust is created, or assume a name so similar thereto as to be likely to be mistaken for it, except with the written consent of such existing corporation, firm, association, or trust, or of such individual, previously or concurrently filed with the secretary of state.

(C) The secretary of state shall refuse to receive for filing the trust instrument of a business trust if it appears to the secretary of state to have violated any provision of this section. The courts of common pleas of this state shall have jurisdiction, upon the application of any person interested or affected, to enjoin a business trust from transacting business under any name in violation of any provision of this section, notwithstanding that the trust instrument of such business trust has been received for filing under section 1746.04 of the Revised Code.

(D) Any person who wishes to reserve a name for a proposed new business trust, or any business trust intending to change its name, may submit to the secretary of state a written application for the exclusive right to use a specified name as the name of a business trust. If the secretary of state finds that, under this section, the specified name is available for such use, the secretary of state shall indorse the secretary of state's approval upon and file such application and, from the date of such indorsement, such applicant shall have the exclusive right for one hundred eighty days to use the specified name as the name of a business trust, counting the date of such indorsement as the first of the one hundred eighty days. The right so obtained may be transferred by the applicant or other holder thereof by the filing in the office of the secretary of state of a written transfer stating the name and address of the transferee. For filing any application for the exclusive right to use a specified name under this division, the secretary of state shall charge and collect the fee specified in division (S)(1) of section 111.16 of the Revised Code. For each filing of a transfer of the right to an exclusive name under this division, the secretary of state shall charge and collect the fee specified in division (S)(4) of section 111.16 of the Revised Code.

(E) Any business trust that has not made the filings described under section 1746.04 of the Revised Code may submit to the secretary of state a written application for the exclusive right to use a specified name as the name of such business trust. If the secretary of state finds that, under this section, the specified name is available for such use, the secretary of state shall indorse the secretary of state's approval upon and file such application and, from the date of such indorsement, such applicant has the exclusive right to use the specified name for the period that it transacts business. The right so obtained may be transferred by the applicant or other holder thereof by the filing in the office of the secretary of state of a written transfer stating the name and address of the transferee. For filing an application for the exclusive right to use a specified name under this division, the secretary of state shall charge and collect the fee specified in division (S)(1) of section 111.16 of the Revised Code.

Effective Date: 06-06-2001



Section 1746.07 - Amendment of trust.

A trust instrument may be amended in the manner specified in it or in any manner that is valid under the common or statutory law applicable to the business trust created by the instrument.

Effective Date: 03-18-1983



Section 1746.08 - Trustees' qualifications and liabilities.

(A) Any individual or entity may be a trustee of a business trust; any trustee may own shares, including all of the shares, of the business trust.

(B) Unless otherwise set forth in the trust instrument, and notwithstanding section 1746.13 of the Revised Code, a trustee of a business trust that has made the filings described in section 1746.04 of the Revised Code shall be liable to the business trust, its shareholders, and its other trustees only to the same extent as a director of a corporation organized under Chapter 1701. of the Revised Code is liable to the corporation, its shareholders, and its other directors. A trustee of a business trust that has made the filings described in section 1746.04 of the Revised Code is not liable for the act or misconduct of a cotrustee in which he has not joined, to which he has not consented, and which he has not aided or made possible by his own neglect.

(C) The right, if any, of a trustee to enter into a contract or other transaction with the business trust of which he is trustee shall be as set forth in the trust instrument.

Effective Date: 03-18-1983



Section 1746.09 - General powers of business trust.

(A) Unless otherwise limited by the trust instrument, a business trust that has made the filings described in section 1746.04 of the Revised Code has the following general powers:

(1) To make contracts, incur liabilities, lend or borrow money and to receive or give security therefore; to sell, mortgage, lease, pledge, exchange, convey, transfer, and otherwise dispose of all or any part of its property and assets; to issue bonds, notes, and other obligations and secure them by mortgage or deed of trust of all or any part of its property, franchises, or income;

(2) To acquire by purchase or in any other manner and to take, receive, own, hold, use, employ, improve, encumber, dispose of, and otherwise deal in or with real or personal property or any interests in the property, wherever situated;

(3) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, securities, shares, or other interests in or obligations of domestic or foreign corporations, other business trusts, real estate investment trusts, associations, partnerships, and individuals, or direct or indirect obligations of the United States, any state, foreign government or municipal corporation, or any agency or instrumentality thereof;

(4) To offer for sale, receive subscriptions for, issue, sell, redeem, purchase, repurchase, grant options with respect to, dispose of or otherwise deal in and with its shares of beneficial interest;

(5) To elect or appoint trustees, officers, and agents of the business trust for the period of time the trust instrument or bylaws provides, to define the authority and duties of such trustees, officers, and agents, and to adopt and operate employee and officer benefit plans;

(6) To make and alter bylaws not inconsistent with law or with its trust instrument for regulating the government of the business trust and for the administration of its affairs;

(7) To sue and be sued, complain and defend, in all courts;

(8) To curtail or cease its trust activities;

(9) To exercise the foregoing powers in a business name of the trust, which may be a fictitious or assumed name, or in the name of one or more of its trustees or nominees, in either case by acting through one or more of its duly authorized trustees, officers, or agents;

(10) Generally, to exercise the powers set forth in its trust instrument and to do every other act or thing not inconsistent with law, which may be appropriate to promote and attain the purposes set forth in its trust instrument.

(B) The original or a copy of the record of the proceedings or meetings of holders of shares of beneficial interest in the trust estate of a business trust that has made the filings described in section 1746.04 of the Revised Code or of the trustees shall be prima-facie evidence of the facts stated therein when certified to be true by a trustee, secretary, or assistant secretary of the business trust. Every meeting referred to in such certified original or copy shall be deemed duly called and held, all motions and resolutions adopted and proceedings had at such meeting shall be deemed duly adopted and had, and all elections or appointments of trustees, officers, or agents chosen at such meeting shall be deemed valid, until the contrary is proven. If a person who is not a holder of a share of beneficial interest in the trust estate has acted in good faith in reliance upon any such certified original or copy of such record, it is conclusive in his favor.

(C) Any act taken by or on behalf of a business trust which is contrary to the provisions of its trust instrument shall be voidable.

Effective Date: 03-18-1983



Section 1746.10 - Interests in property.

(A) A business trust may take, hold, and dispose of any estate or interest in real or personal property in its business name, or in the name of one or more of its trustees, or in the name of one or more of its nominees. A conveyance to a business trust in its business name shall recite that the grantee is a business trust, and the estate or interest so acquired can be conveyed by the business trust only in its business name. Any estate or interest in real or personal property taken, held, or disposed of by a business trust in its business name prior to the effective date of this section is hereby confirmed as if the conveyance thereof had been made pursuant to the authority of this section.

(B) The fact that a recorded deed, mortgage, or other conveyance of an estate or interest in real or personal property designates a business trust or one or more trustees or nominees of a business trust as the grantee does not give notice to or put upon inquiry any person dealing with the property that there are any limitations on the power of such business trust, trustees, or nominees to dispose of or encumber the estate or interest specified in such conveyance, unless such conveyance specifically contains such limitations or incorporates by reference another instrument of record in the same county which specifically contains such limitations. As to all bona fide purchasers and encumbrancers of the property, a conveyance, release, or encumbrance by such business trust, trustees, or nominees transfers or releases the estate or interest in the property specified free from the claims of the holders of shares of beneficial interest in the trust estate and free from any obligation on the part of such purchaser or encumbrancer to see to the application of any purchase money or other consideration.

Effective Date: 03-18-1983



Section 1746.11 - Service of process.

Business trusts transacting business in this state are subject to all applicable provisions of law, rules of procedure, and rules of court relating to domestic or foreign corporations, with regard to service of process.

Effective Date: 03-18-1983



Section 1746.12 - Shares of beneficial interest.

(A) Unless otherwise provided in the trust instrument, shares of beneficial interest need not be evidenced by certificates.

(B) For purposes of Title XIII [13] of the Revised Code, shares of beneficial interest, however designated, in a business trust shall be treated as personal property, notwithstanding the nature of the property of which the business trust shall consist, and shall be subject to attachment and execution. Unless otherwise provided in the trust instrument, such shares may be pledged by the holders thereof.

(C) A share of beneficial interest in the trust estate of a business trust is a security subject to Chapter 1707. of the Revised Code.

Effective Date: 03-18-1983



Section 1746.13 - Liability to third persons - insurance.

(A) Liability to third persons for an act, omission, or obligation of a business trust that has made the filings described in section 1746.04 of the Revised Code or a trustee or trustees of a business trust when acting in such capacity, shall extend to the whole of the trust estate held by such trustee or trustees, or so much thereof as may be necessary to discharge such liability, but no such liability shall attach to the trustees, officers, employees, agents, or the holders of the shares of beneficial interest in such business trust for any such act, omission, or obligation.

(B) A business trust that has made the filings described in section 1746.04 of the Revised Code may purchase and maintain insurance on behalf of any person who is or was a trustee, officer, employee, shareholder, or agent of the business trust, or is or was serving at the request of the business trust as a director, trustee, officer, employee, or agent of another business trust, corporation, domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the trust instrument of the business trust contains provisions for indemnification of such person against such liability by the business trust.

(C) The trust estate of a business trust that has made the filings described in section 1746.04 of the Revised Code is not liable for any act, omission, or obligation of either of the following:

(1) Any holder of its shares of beneficial interest;

(2) Any trustee when not acting in such capacity.

Effective Date: 03-18-1983



Section 1746.14 - Perpetual period of existence.

Unless otherwise stated in the trust instrument, a business trust that has made the filings described in section 1746.04 of the Revised Code has a perpetual period of existence and is not affected by any rule against perpetuities. Nothing contained in this section shall be construed or interpreted to limit, prohibit, or invalidate any provision of a trust instrument providing that such business trust may be terminated at any time by action of the trustees or by the vote of a specified percentage in interest of the beneficial owners thereof.

Effective Date: 03-18-1983



Section 1746.15 - Withdrawal from state.

Any business trust that has made the filings described in section 1746.04 of the Revised Code may withdraw from this state at any time by filing in the office of the secretary of state a verified copy of a resolution duly adopted by its trustees declaring its intention to withdraw and surrender its authority, accompanied by the fee specified in division (T) of section 111.16 of the Revised Code.

Effective Date: 06-06-2001



Section 1746.16 - Forfeiture for violation of chapter.

(A) Any business trust that transacts business in this state in violation of this chapter shall forfeit not less than one thousand nor more than ten thousand dollars. Such forfeiture shall be recovered in an action in the name of the state brought in the court of common pleas of Franklin county, or in the court of common pleas of any county in which the business trust has transacted business or has property or a place of business, by the attorney general or the prosecuting attorney. If such action is brought by the attorney general, such forfeiture shall on collection be paid into the state treasury to the credit of the general revenue fund. If brought by the prosecuting attorney, one-half of such forfeiture shall on collection be paid to the treasurer of the county in which action was brought and one-half shall be paid into the state treasury to the credit of the general revenue fund. In addition to such forfeiture, the court shall render a judgment that the business trust pay the filing fees required by division (B) of section 1746.04 of the Revised Code, plus interest on the fees at the rate of eight per cent per annum for the time during which the court determines that the business trust transacted business in this state in violation of section 1746.03 of the Revised Code. An action for the recovery of such forfeiture and filing fee shall be brought within five years after the business trust has ceased to transact business in this state.

(B) For good cause shown, the secretary of state, with the consent of the attorney general, before or after judgment, or the court in which an action is pending for the collection of a forfeiture, may remit all or part of the forfeiture.

Effective Date: 03-18-1983



Section 1746.17 - Validity of contracts or titles not affected by violation.

(A) The transaction of business in this state by a business trust in violation of this chapter does not affect the validity of any contract with such trust, or the validity of the title to any estate or interest in real or personal property taken, held, or disposed of by such trust. No business trust that has transacted business in violation of this chapter, nor any persons acting on its behalf, shall maintain any action in any court of this state until it has fully complied with this chapter and further paid to the secretary of state a forfeiture of one thousand dollars.

(B) Full compliance with this section prior to the bringing of an action to recover a forfeiture under section 1746.16 of the Revised Code constitutes a bar to such action.

Effective Date: 03-18-1983



Section 1746.18 - Merger, consolidation, sale or other disposition of assets.

Any business trust may be a party, with one or more other entities, to an agreement of merger, consolidation, or sale, or other disposition of all or substantially all of its assets, provided that the agreement of merger, consolidation, or sale, or other disposition is approved in the manner set forth in the trust instrument or, if the trust instrument contains no procedure for such approval, by the holders of a majority of the shares of the business trust at a meeting held for such purpose.

Effective Date: 03-18-1983



Section 1746.19 - Foreign business trusts.

Chapter 1746: of the Revised Code is applicable to a foreign business trust that has made the filings described in section 1746.04 of the Revised Code, except to the extent that such provisions may be inconsistent with the applicable laws of the state or jurisdiction under which the foreign business trust was organized.

Effective Date: 03-18-1983



Section 1746.20 - False or fraudulent filings prohibited.

No person knowingly shall prepare, make, assist in preparing or making, or procure or advise the preparing or making of any false or fraudulent filings required or permitted by sections 1746.01 to 1746.20 of the Revised Code.

Effective Date: 03-18-1983



Section 1746.99 - Penalty.

Whoever violates section 1746.20 of the Revised Code shall be fined not more than ten thousand dollars.

Effective Date: 03-18-1983






Chapter 1747 - REAL ESTATE INVESTMENT TRUSTS

Section 1747.01 - Real estate investment trust definitions.

As used in Chapter 1747. of the Revised Code, unless the context otherwise requires:

(A) "Real estate investment trust" means a trust created by an instrument, pursuant to common law or enabling legislation, under which any estate or interest in real property is held, managed, administered, controlled, invested, reinvested, or operated by a trustee or trustees for the benefit and profit of persons who are or may become the holders of transferable certificates of beneficial interest, issued pursuant to the provisions of the trust instrument, such transferability being either restricted or unrestricted, which trust intends to comply or has at any time complied or intended to comply with sections 856, 857, and 858 of the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as now or hereafter amended.

(B) "Domestic real estate investment trust" means a real estate investment trust organized in this state.

(C) "Foreign real estate investment trust" means a real estate investment trust organized in another state.

(D) "State" means the United States, any state, territory, insular possession, or other political subdivision of the United States, including the District of Columbia.

(E) "Trust instrument" means the instrument creating a real estate investment trust, including any amendments to it.

(F) "To transact real estate business in this state" means to take, hold, or dispose of any estate or interest in real property situated in this state.

(G) "Certificate of beneficial interest" means a certificate issued by a real estate investment trust evidencing a beneficial interest in the trust.

Effective Date: 07-17-1978



Section 1747.02 - Compliance with chapter.

No real estate investment trust shall be authorized to transact real estate business in this state unless it fully complies with section 1747.03 of the Revised Code, except that a real estate investment trust that holds an estate or interest in real property in this state on the effective date of this section may continue to transact real estate business in this state if it fully complies with section 1747.03 of the Revised Code within one year after the effective date of this section and may dispose of the estate or interest within one year after the effective date of this section. However, nothing contained in sections 1747.01 to 1747.13 of the Revised Code shall be construed to limit, prohibit, or invalidate the existence, acts, or obligations to the state or any person, of any real estate investment trust with respect to any real estate business or other business it transacted in this state prior to the effective date of this section.

Effective Date: 07-17-1978



Section 1747.03 - Filing with secretary of state before transacting business.

(A) Before transacting real estate business in this state, a real estate investment trust shall file the following report in the office of the secretary of state, on forms prescribed by the secretary of state:

(1) An executed copy of the trust instrument or a true and correct copy of it, certified to be such by a trustee before an official authorized to administer oaths or by a public official in another state in whose office an executed copy is on file;

(2) A list of the names and addresses of its trustees;

(3) The address of its principal office;

(4) In the case of a foreign real estate investment trust, the address of its principal office within this state, if any;

(5) The business name of the trust;

(6) The name and address within this state of a designated agent upon whom process against the trust may be served;

(7) The irrevocable consent of the trust to service of process on its designated agent and to service of process upon the secretary of state if, without the registration of another agent with the secretary of state, its designated agent has died, resigned, lost authority, dissolved, become disqualified, or has removed from this state, or if its designated agent cannot, with due diligence, be found;

(8) Not more than ninety days after the occurrence of any event causing any filing made pursuant to divisions (A)(2) to (6) of this section, or any previous filing made pursuant to this division, to be inaccurate or incomplete, all information necessary to maintain the accuracy and completeness of such filing.

(B) For filings under this section, the secretary of state shall charge and collect the fee specified in division (T) of section 111.16 of the Revised Code, except for filings under division (A)(8) of this section pertaining solely to division (A)(6) of this section, for which the secretary of state shall charge and collect the fee specified in division (R) of section 111.16 of the Revised Code.

(C) All persons shall be given the opportunity to acquire knowledge of the contents of the trust instrument and other information filed in the office of the secretary of state, but no person dealing with a real estate investment trust shall be charged with constructive notice of the contents of any such instrument or information by reason of such filing.

(D) A copy of a trust instrument or other information filed in the office of the secretary of state is prima-facie evidence of the existence of the instrument or other information and of its contents, and is conclusive evidence of the existence of such record.

Effective Date: 06-06-2001



Section 1747.04 - Amendment of trust instrument.

A trust instrument may be amended in the manner specified in it or in any manner that is valid under the common or statutory law applicable to the trust created under it. However, no amendment adopted subsequent to the initial filings required by section 1747.03 of the Revised Code is legally effective in this state until an executed or certified true and correct copy of the amendment has been filed in the office of the secretary of state accompanied by the fee specified in division (T) of section 111.16 of the Revised Code.

Effective Date: 06-06-2001



Section 1747.05 - General powers of trust.

(A) Subject to the limitations of division (C) of this section, every real estate investment trust authorized to transact real estate business in this state has the following general powers:

(1) To take, hold, and dispose of any estate or interest in real or personal property;

(2) To sue and be sued, complain and defend, in all courts;

(3) To transact its business, carry on its operations, and exercise the powers granted by this chapter in any state;

(4) To make contracts, incur liabilities, lend or borrow money and to receive or give security therefor; to sell, mortgage, lease, pledge, exchange, convey, transfer, and otherwise dispose of all or any part of its property and assets; to issue bonds, notes, and other obligations and secure them by mortgage or deed of trust of all or any part of its property, franchises, or income;

(5) To acquire by purchase or in any other manner and to take, receive, own, hold, use, employ, improve, encumber, and otherwise deal in or with real or personal property or any interests in the property, wherever situated;

(6) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, loan, pledge, or otherwise dispose of, and otherwise use and deal in and with, securities, shares, or other interests in or obligations of domestic or foreign corporations, other real estate investment trusts, associations, partnerships, and individuals, or direct or indirect obligations of any state or municipal corporation, or any instrumentality thereof;

(7) To elect or appoint trustees, officers, and agents of the trust for the period of time the trust instrument or bylaws provides, to define the authority and duties of such trustees, officers, and agents, and to adopt and operate employee and officer benefit plans;

(8) To make and alter bylaws not inconsistent with law or with its trust instrument for regulating the government of the trust and for the administration of its affairs;

(9) To curtail or cease its trust activities by a partial or complete distribution of its assets and to terminate its existence by voluntary dissolutions;

(10) To exercise the foregoing powers in the business name of the trust or in the name of one or more of its trustees or nominees;

(11) To exercise the foregoing powers by acting through one or more of its duly authorized trustees, officers, or agents;

(12) Generally, to exercise the powers set forth in its trust instrument and those granted by law and to do every other act or thing not inconsistent with law, which may be appropriate to promote and attain the purposes set forth in its trust instrument.

(B) The original or a copy of the record of the proceedings or meetings of holders of certificates of beneficial interest in the trust estate of a real estate investment trust authorized to transact real estate business in this state or of the trustees shall be prima-facie evidence of the facts stated therein when certified to be true by a trustee, secretary, or assistant secretary of the real estate investment trust. Every meeting referred to in such certified original or copy shall be deemed duly called and held, all motions and resolutions adopted and proceedings had at such meeting shall be deemed duly adopted and had, and all elections or appointments of trustees, officers, or agents chosen at such meeting shall be deemed valid, until the contrary is proven. If a person who is not a holder of a certificate of beneficial interest in the trust estate has acted in good faith in reliance upon any such certified original or copy of such record, it is conclusive in his favor.

(C) Nothing in this section grants a real estate investment trust any power that would violate the public policy of this state, nor shall any such trust be authorized to engage in any business that a private corporation for profit organized under the laws of this state may not legally transact, nor does anything in this section grant to any such trust any power or authorize any action specifically denied by the terms or operation of its trust instrument.

Effective Date: 07-17-1978



Section 1747.06 - Interests in property.

(A) A real estate investment trust may take, hold, and dispose of any estate or interest in real property in its business name, or in the name of one or more of its trustees, or in the name of one or more of its nominees. A conveyance to a real estate investment trust in its business name shall recite that the grantee is a real estate investment trust, and the estate or interest so acquired can be conveyed by the trust only in its business name. Any estate or interest in real property taken, held, or disposed of by a real estate investment trust in its business name prior to the effective date of this section is hereby confirmed as if the conveyance thereof had been made pursuant to the authority of this section.

(B) The fact that a recorded deed, mortgage, or other conveyance of an estate or interest in real property designates a real estate investment trust or one or more trustees or nominees of a real estate investment trust as the grantee does not give notice to or put upon inquiry any person dealing with the property that there are any limitations on the power of such trust, trustees, or nominees to dispose of or encumber the estate or interest specified in such conveyance, unless such conveyance specifically contains such limitations or incorporates by reference another instrument of record in the same county which specifically contains such limitations. As to all bona fide purchasers and encumbrancers of the property, a conveyance, release, or encumbrance by such trust, trustees, or nominees transfers or releases the estate or interest in the property specified free from the claims of the holders of certificates of beneficial interest in the trust estate and free from any obligation on the part of such purchaser or encumbrancer to see to the application of any purchase money or other consideration.

Effective Date: 07-17-1978



Section 1747.07 - Service of process.

Real estate investment trusts are subject to all applicable provisions of law, rules of procedure, and rules of court, now in effect or hereafter enacted, relating to domestic or foreign corporations, with regard to service of process.

Effective Date: 07-17-1978



Section 1747.08 - Certificate of beneficial interest is security.

A certificate of beneficial interest is a security subject to Chapter 1707. of the Revised Code.

Effective Date: 07-17-1978



Section 1747.09 - Perpetual period of existence - termination.

Unless otherwise stated in the trust instrument, a real estate investment authorized to transact real estate business in this state has a perpetual period of existence and is not affected by any rule against perpetuities. Nothing contained in this section shall be construed or interpreted to limit, prohibit, or invalidate any provision of a trust instrument providing that such real estate investment trust may be terminated at any time by action of the trustees or by the vote of a specified percentage in interest of the beneficial owners thereof.

Effective Date: 07-17-1978



Section 1747.10 - Surrender of authority.

Any domestic or foreign real estate investment trust authorized to transact real estate business in this state may surrender its authority at any time by filing in the office of the secretary of state a verified copy of a resolution duly adopted by its trustees declaring its intention to withdraw, accompanied by the fee specified in division (T) of section 111.16 of the Revised Code. Such real estate investment trust then ceases and is without authority to transact real estate business in this state, except as necessary for its conclusion.

Effective Date: 06-06-2001



Section 1747.11 - Forfeiture for transacting business without authority.

(A) Any real estate investment trust that transacts real estate business in this state without authority shall forfeit not less than one thousand dollars nor more than ten thousand dollars. Such forfeiture shall be recovered in an action in the name of the state brought in the court of common pleas of Franklin county, or in the court of common pleas of any county in which the trust has transacted real estate business or has property or a place of business, by the attorney general or the prosecuting attorney. If such action is brought by the attorney general, such forfeiture shall on collection be paid into the state treasury to the credit of the general revenue fund. If brought by the prosecuting attorney, one-half of such forfeiture shall on collection be paid to the treasurer of the county in which action was brought and one-half shall be paid into the state treasury to the credit of the general revenue fund. In addition to such forfeiture, the court shall render a judgment that the trust pay the filing fees required by division (B) of section 1747.03 of the Revised Code, plus interest on the fees at the rate of six per cent per annum for the time during which the court determines that the trust transacted real estate business in this state in violation of section 1747.02 of the Revised Code. An action for the recovery of such forfeiture and filing fee shall be brought within five years after the real estate investment trust has ceased to transact real estate business in this state.

(B) For good cause shown, the secretary of state, with the consent of the attorney general, before or after judgment, or the court in which an action is pending for the collection of a forfeiture, may remit all or part of the forfeiture.

(C) This section does not apply to any real estate investment trust that either:

(1) Holds an estate or interest in real property in this state on the effective date of this section and transacts business after that effective date, if the real estate investment trust complies with section 1743.03 of the Revised Code within one year after the effective date of this section;

(2) Holds an estate or interest in real property in this state on the effective date of this section, if it disposes of the estate or interest within one year after the effective date of this section.

Effective Date: 07-17-1978



Section 1747.12 - Violation effects.

(A) The failure of any real estate investment trust to be authorized to transact real estate business in this state does not affect the validity of any contract with such trust, or the validity of the title to any estate or interest in real property taken, held, or disposed of by such trust. No real estate investment trust that should have been so authorized, nor any persons on its behalf shall maintain any action in any court of this state until it has obtained such authority by filing with the secretary of state as required by division (B) or (C) of this section, paying the fee associated with the filing, and further paying to the secretary of state a forfeiture of one thousand dollars.

(B) If such real estate investment trust has not been previously authorized to transact real estate business in this state or if its authority has been surrendered, it shall make the filings specified in divisions (A)(1) to (7) of section 1747.03 of the Revised Code and pay the specified fee for the filing.

(C) If such real estate investment trust has been previously authorized to transact real estate business in this state and its authority has expired for failure to make the filings required by division (A)(8) of section 1747.03 of the Revised Code, it shall make such filings, and pay the specified fee for the filings.

(D) Full compliance with this section prior to the bringing of an action to recover a forfeiture under section 1747.11 of the Revised Code constitutes a bar to such action.

Effective Date: 07-17-1978



Section 1747.13 - False or fraudulent filings prohibited.

No person knowingly shall prepare, make, assist in preparing or making, or procure or advise the preparing or making of any false or fraudulent filings required or permitted by sections 1747.01 to 1747.13 of the Revised Code.

Effective Date: 07-17-1978



Section 1747.99 - Penalty.

Whoever violates section 1747.13 of the Revised Code shall be fined not more than ten thousand dollars.

Effective Date: 07-17-1978






Chapter 1751 - HEALTH INSURING CORPORATION LAW

Section 1751.01 - Health insuring corporation law definitions.

As used in this chapter:

(A)

(1) "Basic health care services" means the following services when medically necessary:

(a) Physician's services, except when such services are supplemental under division (B) of this section;

(b) Inpatient hospital services;

(c) Outpatient medical services;

(d) Emergency health services;

(e) Urgent care services;

(f) Diagnostic laboratory services and diagnostic and therapeutic radiologic services;

(g) Diagnostic and treatment services, other than prescription drug services, for biologically based mental illnesses;

(h) Preventive health care services, including, but not limited to, voluntary family planning services, infertility services, periodic physical examinations, prenatal obstetrical care, and well-child care;

(i) Routine patient care for patients enrolled in an eligible cancer clinical trial pursuant to section 3923.80 of the Revised Code.

"Basic health care services" does not include experimental procedures.

Except as provided by divisions (A)(2) and (3) of this section in connection with the offering of coverage for diagnostic and treatment services for biologically based mental illnesses, a health insuring corporation shall not offer coverage for a health care service, defined as a basic health care service by this division, unless it offers coverage for all listed basic health care services. However, this requirement does not apply to the coverage of beneficiaries enrolled in medicare pursuant to a medicare contract, or to the coverage of beneficiaries enrolled in the federal employee health benefits program pursuant to 5 U.S.C.A. 8905, or to the coverage of medicaid recipients, or to the coverage of beneficiaries under any federal health care program regulated by a federal regulatory body, or to the coverage of beneficiaries under any contract covering officers or employees of the state that has been entered into by the department of administrative services.

(2) A health insuring corporation may offer coverage for diagnostic and treatment services for biologically based mental illnesses without offering coverage for all other basic health care services. A health insuring corporation may offer coverage for diagnostic and treatment services for biologically based mental illnesses alone or in combination with one or more supplemental health care services. However, a health insuring corporation that offers coverage for any other basic health care service shall offer coverage for diagnostic and treatment services for biologically based mental illnesses in combination with the offer of coverage for all other listed basic health care services.

(3) A health insuring corporation that offers coverage for basic health care services is not required to offer coverage for diagnostic and treatment services for biologically based mental illnesses in combination with the offer of coverage for all other listed basic health care services if all of the following apply:

(a) The health insuring corporation submits documentation certified by an independent member of the American academy of actuaries to the superintendent of insurance showing that incurred claims for diagnostic and treatment services for biologically based mental illnesses for a period of at least six months independently caused the health insuring corporation's costs for claims and administrative expenses for the coverage of basic health care services to increase by more than one per cent per year.

(b) The health insuring corporation submits a signed letter from an independent member of the American academy of actuaries to the superintendent of insurance opining that the increase in costs described in division (A)(3)(a) of this section could reasonably justify an increase of more than one per cent in the annual premiums or rates charged by the health insuring corporation for the coverage of basic health care services.

(c) The superintendent of insurance makes the following determinations from the documentation and opinion submitted pursuant to divisions (A)(3)(a) and (b) of this section:

(i) Incurred claims for diagnostic and treatment services for biologically based mental illnesses for a period of at least six months independently caused the health insuring corporation's costs for claims and administrative expenses for the coverage of basic health care services to increase by more than one per cent per year.

(ii) The increase in costs reasonably justifies an increase of more than one per cent in the annual premiums or rates charged by the health insuring corporation for the coverage of basic health care services.

Any determination made by the superintendent under this division is subject to Chapter 119. of the Revised Code.

(B)

(1) "Supplemental health care services" means any health care services other than basic health care services that a health insuring corporation may offer, alone or in combination with either basic health care services or other supplemental health care services, and includes:

(a) Services of facilities for intermediate or long-term care, or both;

(b) Dental care services;

(c) Vision care and optometric services including lenses and frames;

(d) Podiatric care or foot care services;

(e) Mental health services, excluding diagnostic and treatment services for biologically based mental illnesses;

(f) Short-term outpatient evaluative and crisis-intervention mental health services;

(g) Medical or psychological treatment and referral services for alcohol and drug abuse or addiction;

(h) Home health services;

(i) Prescription drug services;

(j) Nursing services;

(k) Services of a dietitian licensed under Chapter 4759. of the Revised Code;

(l) Physical therapy services;

(m) Chiropractic services;

(n) Any other category of services approved by the superintendent of insurance.

(2) If a health insuring corporation offers prescription drug services under this division, the coverage shall include prescription drug services for the treatment of biologically based mental illnesses on the same terms and conditions as other physical diseases and disorders.

(C) "Specialty health care services" means one of the supplemental health care services listed in division (B) of this section, when provided by a health insuring corporation on an outpatient-only basis and not in combination with other supplemental health care services.

(D) "Biologically based mental illnesses" means schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, and panic disorder, as these terms are defined in the most recent edition of the diagnostic and statistical manual of mental disorders published by the American psychiatric association.

(E) "Closed panel plan" means a health care plan that requires enrollees to use participating providers.

(F) "Compensation" means remuneration for the provision of health care services, determined on other than a fee-for-service or discounted-fee-for-service basis.

(G) "Contractual periodic prepayment" means the formula for determining the premium rate for all subscribers of a health insuring corporation.

(H) "Corporation" means a corporation formed under Chapter 1701. or 1702. of the Revised Code or the similar laws of another state.

(I) "Emergency health services" means those health care services that must be available on a seven-days-per-week, twenty-four-hours-per-day basis in order to prevent jeopardy to an enrollee's health status that would occur if such services were not received as soon as possible, and includes, where appropriate, provisions for transportation and indemnity payments or service agreements for out-of-area coverage.

(J) "Enrollee" means any natural person who is entitled to receive health care benefits provided by a health insuring corporation.

(K) "Evidence of coverage" means any certificate, agreement, policy, or contract issued to a subscriber that sets out the coverage and other rights to which such person is entitled under a health care plan.

(L) "Health care facility" means any facility, except a health care practitioner's office, that provides preventive, diagnostic, therapeutic, acute convalescent, rehabilitation, mental health, mental retardation, intermediate care, or skilled nursing services.

(M) "Health care services" means basic, supplemental, and specialty health care services.

(N) "Health delivery network" means any group of providers or health care facilities, or both, or any representative thereof, that have entered into an agreement to offer health care services in a panel rather than on an individual basis.

(O) "Health insuring corporation" means a corporation, as defined in division (H) of this section, that, pursuant to a policy, contract, certificate, or agreement, pays for, reimburses, or provides, delivers, arranges for, or otherwise makes available, basic health care services, supplemental health care services, or specialty health care services, or a combination of basic health care services and either supplemental health care services or specialty health care services, through either an open panel plan or a closed panel plan.

"Health insuring corporation" does not include a limited liability company formed pursuant to Chapter 1705. of the Revised Code, an insurer licensed under Title XXXIX of the Revised Code if that insurer offers only open panel plans under which all providers and health care facilities participating receive their compensation directly from the insurer, a corporation formed by or on behalf of a political subdivision or a department, office, or institution of the state, or a public entity formed by or on behalf of a board of county commissioners, a county board of developmental disabilities, an alcohol and drug addiction services board, a board of alcohol, drug addiction, and mental health services, or a community mental health board, as those terms are used in Chapters 340. and 5126. of the Revised Code. Except as provided by division (D) of section 1751.02 of the Revised Code, or as otherwise provided by law, no board, commission, agency, or other entity under the control of a political subdivision may accept insurance risk in providing for health care services. However, nothing in this division shall be construed as prohibiting such entities from purchasing the services of a health insuring corporation or a third-party administrator licensed under Chapter 3959. of the Revised Code.

(P) "Intermediary organization" means a health delivery network or other entity that contracts with licensed health insuring corporations or self-insured employers, or both, to provide health care services, and that enters into contractual arrangements with other entities for the provision of health care services for the purpose of fulfilling the terms of its contracts with the health insuring corporations and self-insured employers.

(Q) "Intermediate care" means residential care above the level of room and board for patients who require personal assistance and health-related services, but who do not require skilled nursing care.

(R) "Medicaid" has the same meaning as in section 5111.01 of the Revised Code.

(S) "Medical record" means the personal information that relates to an individual's physical or mental condition, medical history, or medical treatment.

(T) "Medicare" means the program established under Title XVIII of the "Social Security Act" 49 Stat. 620 (1935), 42 U.S.C. 1395, as amended.

(U)

(1) "Open panel plan" means a health care plan that provides incentives for enrollees to use participating providers and that also allows enrollees to use providers that are not participating providers.

(2) No health insuring corporation may offer an open panel plan, unless the health insuring corporation is also licensed as an insurer under Title XXXIX of the Revised Code, the health insuring corporation, on June 4, 1997, holds a certificate of authority or license to operate under Chapter 1736. or 1740. of the Revised Code, or an insurer licensed under Title XXXIX of the Revised Code is responsible for the out-of-network risk as evidenced by both an evidence of coverage filing under section 1751.11 of the Revised Code and a policy and certificate filing under section 3923.02 of the Revised Code.

(V) "Osteopathic hospital" means a hospital registered under section 3701.07 of the Revised Code that advocates osteopathic principles and the practice and perpetuation of osteopathic medicine by doing any of the following:

(1) Maintaining a department or service of osteopathic medicine or a committee on the utilization of osteopathic principles and methods, under the supervision of an osteopathic physician;

(2) Maintaining an active medical staff, the majority of which is comprised of osteopathic physicians;

(3) Maintaining a medical staff executive committee that has osteopathic physicians as a majority of its members.

(W) "Panel" means a group of providers or health care facilities that have joined together to deliver health care services through a contractual arrangement with a health insuring corporation, employer group, or other payor.

(X) "Person" has the same meaning as in section 1.59 of the Revised Code, and, unless the context otherwise requires, includes any insurance company holding a certificate of authority under Title XXXIX of the Revised Code, any subsidiary and affiliate of an insurance company, and any government agency.

(Y) "Premium rate" means any set fee regularly paid by a subscriber to a health insuring corporation. A "premium rate" does not include a one-time membership fee, an annual administrative fee, or a nominal access fee, paid to a managed health care system under which the recipient of health care services remains solely responsible for any charges accessed for those services by the provider or health care facility.

(Z) "Primary care provider" means a provider that is designated by a health insuring corporation to supervise, coordinate, or provide initial care or continuing care to an enrollee, and that may be required by the health insuring corporation to initiate a referral for specialty care and to maintain supervision of the health care services rendered to the enrollee.

(AA) "Provider" means any natural person or partnership of natural persons who are licensed, certified, accredited, or otherwise authorized in this state to furnish health care services, or any professional association organized under Chapter 1785. of the Revised Code, provided that nothing in this chapter or other provisions of law shall be construed to preclude a health insuring corporation, health care practitioner, or organized health care group associated with a health insuring corporation from employing certified nurse practitioners, certified nurse anesthetists, clinical nurse specialists, certified nurse midwives, dietitians, physician assistants, dental assistants, dental hygienists, optometric technicians, or other allied health personnel who are licensed, certified, accredited, or otherwise authorized in this state to furnish health care services.

(BB) "Provider sponsored organization" means a corporation, as defined in division (H) of this section, that is at least eighty per cent owned or controlled by one or more hospitals, as defined in section 3727.01 of the Revised Code, or one or more physicians licensed to practice medicine or surgery or osteopathic medicine and surgery under Chapter 4731. of the Revised Code, or any combination of such physicians and hospitals. Such control is presumed to exist if at least eighty per cent of the voting rights or governance rights of a provider sponsored organization are directly or indirectly owned, controlled, or otherwise held by any combination of the physicians and hospitals described in this division.

(CC) "Solicitation document" means the written materials provided to prospective subscribers or enrollees, or both, and used for advertising and marketing to induce enrollment in the health care plans of a health insuring corporation.

(DD) "Subscriber" means a person who is responsible for making payments to a health insuring corporation for participation in a health care plan, or an enrollee whose employment or other status is the basis of eligibility for enrollment in a health insuring corporation.

(EE) "Urgent care services" means those health care services that are appropriately provided for an unforeseen condition of a kind that usually requires medical attention without delay but that does not pose a threat to the life, limb, or permanent health of the injured or ill person, and may include such health care services provided out of the health insuring corporation's approved service area pursuant to indemnity payments or service agreements.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 05-17-2006; 03-30-2007; 2008 SB186 08-05-2008; 2008 HB562 09-22-2008



Section 1751.02 - Applying for certificate of authority.

(A) Notwithstanding any law in this state to the contrary, any corporation, as defined in section 1751.01 of the Revised Code, may apply to the superintendent of insurance for a certificate of authority to establish and operate a health insuring corporation. If the corporation applying for a certificate of authority is a foreign corporation domiciled in a state without laws similar to those of this chapter, the corporation must form a domestic corporation to apply for, obtain, and maintain a certificate of authority under this chapter.

(B) No person shall establish, operate, or perform the services of a health insuring corporation in this state without obtaining a certificate of authority under this chapter.

(C) Except as provided by division (D) of this section, no political subdivision or department, office, or institution of this state, or corporation formed by or on behalf of any political subdivision or department, office, or institution of this state, shall establish, operate, or perform the services of a health insuring corporation. Nothing in this section shall be construed to preclude a board of county commissioners, a county board of developmental disabilities, an alcohol and drug addiction services board, a board of alcohol, drug addiction, and mental health services, or a community mental health board, or a public entity formed by or on behalf of any of these boards, from using managed care techniques in carrying out the board's or public entity's duties pursuant to the requirements of Chapters 307., 329., 340., and 5126. of the Revised Code. However, no such board or public entity may operate so as to compete in the private sector with health insuring corporations holding certificates of authority under this chapter.

(D) A corporation formed by or on behalf of a publicly owned, operated, or funded hospital or health care facility may apply to the superintendent for a certificate of authority under division (A) of this section to establish and operate a health insuring corporation.

(E) A health insuring corporation shall operate in this state in compliance with this chapter and Chapter 1753. of the Revised Code and shall operate in conformity with its filings with the superintendent under this chapter, including filings made pursuant to sections 1751.03, 1751.11, 1751.12, and 1751.31 of the Revised Code.

(F) An insurer licensed under Title XXXIX of the Revised Code need not obtain a certificate of authority as a health insuring corporation to offer an open panel plan as long as the providers and health care facilities participating in the open panel plan receive their compensation directly from the insurer. If the providers and health care facilities participating in the open panel plan receive their compensation from any person other than the insurer, or if the insurer offers a closed panel plan, the insurer must obtain a certificate of authority as a health insuring corporation.

(G) An intermediary organization need not obtain a certificate of authority as a health insuring corporation, regardless of the method of reimbursement to the intermediary organization, as long as a health insuring corporation or a self-insured employer maintains the ultimate responsibility to assure delivery of all health care services required by the contract between the health insuring corporation and the subscriber and the laws of this state or between the self-insured employer and its employees.

Nothing in this section shall be construed to require any health care facility, provider, health delivery network, or intermediary organization that contracts with a health insuring corporation or self-insured employer, regardless of the method of reimbursement to the health care facility, provider, health delivery network, or intermediary organization, to obtain a certificate of authority as a health insuring corporation under this chapter, unless otherwise provided, in the case of contracts with a self-insured employer, by operation of the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1001, as amended.

(H) Any health delivery network doing business in this state, including any health delivery network that is functioning as an intermediary organization doing business in this state, that is not required to obtain a certificate of authority under this chapter shall certify to the superintendent annually, not later than the first day of July, and shall provide a statement signed by the highest ranking official which includes the following information:

(1) The health delivery network's full name and the address of its principal place of business;

(2) A statement that the health delivery network is not required to obtain a certificate of authority under this chapter to conduct its business.

(I) The superintendent shall not issue a certificate of authority to a health insuring corporation that is a provider sponsored organization unless all health care plans to be offered by the health insuring corporation provide basic health care services. Substantially all of the physicians and hospitals with ownership or control of the provider sponsored organization, as defined in section 1751.01 of the Revised Code, shall also be participating providers for the provision of basic health care services for health care plans offered by the provider sponsored organization. If a health insuring corporation that is a provider sponsored organization offers health care plans that do not provide basic health care services, the health insuring corporation shall be deemed, for purposes of section 1751.35 of the Revised Code, to have failed to substantially comply with this chapter.

Except as specifically provided in this division and in division (A) of section 1751.28 of the Revised Code, the provisions of this chapter shall apply to all health insuring corporations that are provider sponsored organizations in the same manner that these provisions apply to all health insuring corporations that are not provider sponsored organizations.

(J) Nothing in this section shall be construed to apply to any multiple employer welfare arrangement operating pursuant to Chapter 1739. of the Revised Code.

(K) Any person who violates division (B) of this section, and any health delivery network that fails to comply with division (H) of this section, is subject to the penalties set forth in section 1751.45 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-02-2004; 03-30-2007



Section 1751.03 - Verification of application.

(A) Each application for a certificate of authority under this chapter shall be verified by an officer or authorized representative of the applicant, shall be in a format prescribed by the superintendent of insurance, and shall set forth or be accompanied by the following:

(1) A certified copy of the applicant's articles of incorporation and all amendments to the articles of incorporation;

(2) A copy of any regulations adopted for the government of the corporation, any bylaws, and any similar documents, and a copy of all amendments to these regulations, bylaws, and documents. The corporate secretary shall certify that these regulations, bylaws, documents, and amendments have been properly adopted or approved.

(3) A list of the names, addresses, and official positions of the persons responsible for the conduct of the applicant, including all members of the board, the principal officers, and the person responsible for completing or filing financial statements with the department of insurance, accompanied by a completed original biographical affidavit and release of information for each of these persons on forms acceptable to the department;

(4) A full and complete disclosure of the extent and nature of any contractual or other financial arrangement between the applicant and any provider or a person listed in division (A)(3) of this section, including, but not limited to, a full and complete disclosure of the financial interest held by any such provider or person in any health care facility, provider, or insurer that has entered into a financial relationship with the health insuring corporation;

(5) A description of the applicant, its facilities, and its personnel, including, but not limited to, the location, hours of operation, and telephone numbers of all contracted facilities;

(6) The applicant's projected annual enrollee population over a three-year period;

(7) A clear and specific description of the health care plan or plans to be used by the applicant, including a description of the proposed providers, procedures for accessing care, and the form of all proposed and existing contracts relating to the administration, delivery, or financing of health care services;

(8) A copy of each type of evidence of coverage and identification card or similar document to be issued to subscribers;

(9) A copy of each type of individual or group policy, contract, or agreement to be used;

(10) The schedule of the proposed contractual periodic prepayments or premium rates, or both, accompanied by appropriate supporting data;

(11) A financial plan which provides a three-year projection of operating results, including the projected expenses, income, and sources of working capital;

(12) The enrollee complaint procedure to be utilized as required under section 1751.19 of the Revised Code;

(13) A description of the procedures and programs to be implemented on an ongoing basis to assure the quality of health care services delivered to enrollees, including, if applicable, a description of a quality assurance program complying with the requirements of sections 1751.73 to 1751.75 of the Revised Code;

(14) A statement describing the geographic area or areas to be served, by county;

(15) A copy of all solicitation documents;

(16) A balance sheet and other financial statements showing the applicant's assets, liabilities, income, and other sources of financial support;

(17) A description of the nature and extent of any reinsurance program to be implemented, and a demonstration that errors and omission insurance and, if appropriate, fidelity insurance, will be in place upon the applicant's receipt of a certificate of authority;

(18) Copies of all proposed or in force related-party or intercompany agreements with an explanation of the financial impact of these agreements on the applicant. If the applicant intends to enter into a contract for managerial or administrative services, with either an affiliated or an unaffiliated person, the applicant shall provide a copy of the contract and a detailed description of the person to provide these services. The description shall include that person's experience in managing or administering health care plans, a copy of that person's most recent audited financial statement, and a completed biographical affidavit on a form acceptable to the superintendent for each of that person's principal officers and board members and for any additional employee to be directly involved in providing managerial or administrative services to the health insuring corporation. If the person to provide managerial or administrative services is affiliated with the health insuring corporation, the contract must provide for payment for services based on actual costs.

(19) A statement from the applicant's board that the admitted assets of the applicant have not been and will not be pledged or hypothecated;

(20) A statement from the applicant's board that the applicant will submit monthly financial statements during the first year of operations;

(21) The name and address of the applicant's Ohio statutory agent for service of process, notice, or demand;

(22) Copies of all documents the applicant filed with the secretary of state;

(23) The location of those books and records of the applicant that must be maintained, which books and records shall be maintained in Ohio if the applicant is a domestic corporation, and which may be maintained either in the applicant's state of domicile or in Ohio if the applicant is a foreign corporation;

(24) The applicant's federal identification number, corporate address, and mailing address;

(25) An internal and external organizational chart;

(26) A list of the assets representing the initial net worth of the applicant;

(27) If the applicant has a parent company, the parent company's guaranty, on a form acceptable to the superintendent, that the applicant will maintain Ohio's minimum net worth. If no parent company exists, a statement regarding the availability of future funds if needed.

(28) The names and addresses of the applicant's actuary and external auditors;

(29) If the applicant is a foreign corporation, a copy of the most recent financial statements filed with the insurance regulatory agency in the applicant's state of domicile;

(30) If the applicant is a foreign corporation, a statement from the insurance regulatory agency of the applicant's state of domicile stating that the regulatory agency has no objection to the applicant applying for an Ohio license and that the applicant is in good standing in the applicant's state of domicile;

(31) Any other information that the superintendent may require;

(32) Documentation acceptable to the superintendent of the bond or securities required by section 1751.271 of the Revised Code.

(B)

(1) A health insuring corporation, unless otherwise provided for in this chapter or in section 3901.321 of the Revised Code, shall file a timely notice with the superintendent describing any change to the corporation's articles of incorporation or regulations, or any major modification to its operations as set out in the information required by division (A) of this section that affects any of the following:

(a) The solvency of the health insuring corporation;

(b) The health insuring corporation's continued provision of services that it has contracted to provide;

(c) The manner in which the health insuring corporation conducts its business.

(2) If the change or modification is to be the result of an action to be taken by the health insuring corporation, the notice shall be filed with the superintendent prior to the health insuring corporation taking the action. The action shall be deemed approved if the superintendent does not disapprove it within sixty days of filing.

(3) The filing of a notice pursuant to division (B)(1) or (2) of this section shall also serve as the submission of a notice when required for the superintendent's review for purposes of section 3901.341 of the Revised Code, if the notice contains all of the information that section 3901.341 of the Revised Code requires for such submissions and a copy of any written agreement. The filing of such a notice, for the purpose of satisfying this division and section 3901.341 of the Revised Code, shall be subject to the sixty-day review period of division (B)(2) of this section.

(C)

(1) No health insuring corporation shall expand its approved service area until a copy of the request for expansion, accompanied by documentation of the network of providers, forms of all proposed or existing provider contracts relating to the delivery of health care services, a schedule of proposed contractual periodic prepayments and premium rates for group contracts accompanied by appropriate supporting data, enrollment projections, plan of operation, and any other changes have been filed with the superintendent.

(2) Within seventy-five days after the superintendent's receipt of a complete filing under division (C)(1) of this section, the superintendent shall determine whether the plan for expansion is lawful, fair, and reasonable. If the superintendent has not approved or disapproved all or a portion of a service area expansion within the seventy-five-day period , the filing shall be deemed approved.

(3) Disapproval of all or a portion of the filing shall be effected by written notice, which shall state the grounds for the order of disapproval and shall be given in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999; 09-29-2005



Section 1751.04 - Review of application and documents by superintendent.

(A) Except as provided by division (D) of this section, upon the receipt by the superintendent of insurance of a complete application for a certificate of authority to establish or operate a health insuring corporation, which application sets forth or is accompanied by the information and documents required by division (A) of section 1751.03 of the Revised Code, the superintendent shall review the application and accompanying documents and make findings as to whether the applicant for a certificate of authority has done all of the following with respect to any basic health care services and supplemental health care services to be furnished:

(1) Demonstrated the willingness and potential ability to ensure that all basic health care services and supplemental health care services described in the evidence of coverage will be provided to all its enrollees as promptly as is appropriate and in a manner that assures continuity;

(2) Made effective arrangements to ensure that its enrollees have reliable access to qualified providers in those specialties that are generally available in the geographic area or areas to be served by the applicant and that are necessary to provide all basic health care services and supplemental health care services described in the evidence of coverage;

(3) Made appropriate arrangements for the availability of short-term health care services in emergencies within the geographic area or areas to be served by the applicant, twenty-four hours per day, seven days per week, and for the provision of adequate coverage whenever an out-of-area emergency arises;

(4) Made appropriate arrangements for an ongoing evaluation and assurance of the quality of health care services provided to enrollees, including, if applicable, the development of a quality assurance program complying with the requirements of sections 1751.73 to 1751.75 of the Revised Code, and the adequacy of the personnel, facilities, and equipment by or through which the services are rendered;

(5) Developed a procedure to gather and report statistics relating to the cost and effectiveness of its operations, the pattern of utilization of its services, and the quality, availability, and accessibility of its services.

(B) Based upon the information provided in the application for issuance of a certificate of authority, the superintendent shall determine whether or not the applicant meets the requirements of division (A) of this section. If the superintendent determines that the applicant does not meet these requirements, the superintendent shall specify in what respects it is deficient. However, the superintendent shall not deny an application because the requirements of this section are not met unless the applicant has been given an opportunity for a hearing on that issue.

(C) If the applicant requests a hearing, the superintendent shall hold a hearing before denying an application because the applicant does not meet the requirements of this section. The hearing shall be held in accordance with Chapter 119. of the Revised Code.

(D) Nothing in this section requires the superintendent to review or make findings with regard to an application and accompanying documents to establish or operate any of the following:

(1) A health insuring corporation to cover solely medicaid recipients;

(2) A health insuring corporation to cover solely medicare beneficiaries;

(3) A health insuring corporation to cover solely medicaid recipients and medicare beneficiaries

.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-1998; 09-29-2005; 03-23-2007; 2008 HB562 09-22-2008



Section 1751.05 - Issuance or denial of certificate of authority.

(A) The superintendent of insurance shall issue or deny a certificate of authority to a health insuring corporation filing an application pursuant to section 1751.03 of the Revised Code, one hundred thirty-five days from the superintendent's receipt of a complete application and accompanying documents .

(B) A certificate of authority shall be issued upon payment of the application fee prescribed in section 1751.44 of the Revised Code if the superintendent is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations.

(2) The superintendent determines, in accordance with division (B) of section 1751.04 of the Revised Code, that the organization's proposed plan of operation meets the requirements of division (A) of that section .

(3) The applicant constitutes an appropriate mechanism to effectively provide or arrange for the provision of the basic health care services, supplemental health care services, or specialty health care services to be provided to enrollees.

(4) The applicant is financially responsible, complies with section 1751.28 of the Revised Code, and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the superintendent may consider:

(a) The financial soundness of the applicant's arrangements for health care services, including the applicant's proposed contractual periodic prepayments or premiums and the use of copayments and deductibles;

(b) The adequacy of working capital;

(c) Any agreement with an insurer, a government, or any other person for insuring the payment of the cost of health care services or providing for automatic applicability of an alternative coverage in the event of discontinuance of the health insuring corporation's operations;

(d) Any agreement with providers or health care facilities for the provision of health care services;

(e) Any deposit of securities submitted in accordance with section 1751.27 of the Revised Code as a guarantee that the obligations will be performed.

(5) The applicant has submitted documentation of an arrangement to provide health care services to its enrollees until the expiration of the enrollees' contracts with the applicant if a health care plan or the operations of the health insuring corporation are discontinued prior to the expiration of the enrollees' contracts. An arrangement to provide health care services may be made by using any one, or any combination, of the following methods:

(a) The maintenance of insolvency insurance;

(b) A provision in contracts with providers and health care facilities, but no health insuring corporation shall rely solely on such a provision for more than thirty days;

(c) An agreement with other health insuring corporations or insurers, providing enrollees with automatic conversion rights upon the discontinuation of a health care plan or the health insuring corporation's operations;

(d) Such other methods as approved by the superintendent.

(6) Nothing in the applicant's proposed method of operation, as shown by the information submitted pursuant to section 1751.03 of the Revised Code or by independent investigation, will cause harm to an enrollee or to the public at large, as determined by the superintendent.

(7) Any deficiencies identified by the superintendent under section 1751.04 of the Revised Code have been corrected.

(8) The applicant has deposited securities as set forth in section 1751.27 of the Revised Code.

(C) If an applicant elects to fulfill the requirements of division (B)(5) of this section through an agreement with other health insuring corporations or insurers, the agreement shall require those health insuring corporations or insurers to give thirty days' notice to the superintendent prior to cancellation or discontinuation of the agreement for any reason.

(D) A certificate of authority shall be denied only after compliance with the requirements of section 1751.36 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 09-29-2005; 2008 HB562 09-22-2008



Section 1751.06 - Powers upon obtaining certificate.

Upon obtaining a certificate of authority as required under this chapter, a health insuring corporation may do all of the following:

(A) Enroll individuals and their dependents in either of the following circumstances:

(1) The individual resides or lives in the approved service area.

(2) The individual's place of employment is located in the approved service area.

(B) Contract with providers and health care facilities for the health care services to which enrollees are entitled under the terms of the health insuring corporation's health care contracts;

(C) Contract with insurance companies authorized to do business in this state for insurance, indemnity, or reimbursement against the cost of providing emergency and nonemergency health care services for enrollees, subject to the provisions set forth in this chapter and the limitations set forth in the Revised Code;

(D) Contract with any person pursuant to the requirements of division (A)(18) of section 1751.03 of the Revised Code for managerial or administrative services, or for data processing, actuarial analysis, billing services, or any other services authorized by the superintendent of insurance. However, a health insuring corporation shall not enter into a contract for any of the services listed in this division with an insurance company that is not authorized to engage in the business of insurance in this state.

(E) Accept from governmental agencies, private agencies, corporations, associations, groups, individuals, or other persons, payments covering all or part of the costs of planning, development, construction, and the provision of health care services;

(F) Purchase, lease, construct, renovate, operate, or maintain health care facilities, and their ancillary equipment, and any property necessary in the transaction of the business of the health insuring corporation;

(G) In the employer group market, impose an affiliation period of not more than sixty days, or for late enrollees an affiliation period of not more than ninety days, which period begins on the individual's date of enrollment and runs concurrently with any waiting period imposed under the coverage. For purposes of this division, "affiliation period" means a period of time which, under the terms of the coverage offered, must expire before the coverage becomes effective. No health care services or benefits need to be provided during an affiliation period, and no periodic prepayments can be charged for any coverage during that period.

(H) If a health insuring corporation offers coverage in the small employer group market through a network plan, limit or deny the coverage in accordance with section 3924.031 of the Revised Code;

(I) Refuse to issue coverage in the small employer group market pursuant to section 3924.032 of the Revised Code;

(J) Establish employer contribution rules or group participation rules for the offering of coverage in connection with a group contract in the small employer group market, as provided in division (E)(1) of section 3924.03 of the Revised Code.

Nothing in this section shall be construed as prohibiting a health insuring corporation without other commercial enrollment from contracting solely with federal health care programs regulated by federal regulatory bodies.

Nothing in this section shall be construed to limit the authority of a health insuring corporation to perform those functions not otherwise prohibited by law.

Effective Date: 03-22-1999



Section 1751.07 - Responsibility for funds.

Any trustee, director, officer, or employee of a health insuring corporation who receives, collects, disburses, or invests funds in connection with the activities of the health insuring corporation shall be responsible for such funds in a fiduciary relationship to the corporation.

Effective Date: 06-04-1997



Section 1751.08 - Inapplicability of insurance laws.

(A) Except as otherwise specifically provided in this chapter or Title XXXIX [39] of the Revised Code, provisions of Title XXXIX [39] of the Revised Code shall not be applicable to any health insuring corporation holding a certificate of authority under this chapter. This division shall not apply to an insurer licensed and regulated pursuant to Title XXXIX [39] of the Revised Code except with respect to its health insuring corporation activities authorized and regulated pursuant to this chapter.

(B) For the purpose of clarifying jurisdiction under the "Bankruptcy Reform Act of 1978," 92 Stat. 2549, 11 U.S.C.A. 101, and in recognition of the right of this state to regulate domestic insurance companies under the "McCarran-Ferguson Act," 59 Stat. 33 (1945), 15 U.S.C.A. 1011, a health insuring corporation is deemed to be a domestic insurance company.

(C) Solicitation of enrollees by a health insuring corporation holding a certificate of authority under this chapter, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(D) Any health insuring corporation holding a certificate of authority under this chapter shall not be considered to be practicing medicine.

Effective Date: 06-04-1997



Section 1751.11 - Evidence of coverage.

(A) Every subscriber of a health insuring corporation is entitled to an evidence of coverage for the health care plan under which health care benefits are provided.

(B) Every subscriber of a health insuring corporation that offers basic health care services is entitled to an identification card or similar document that specifies the health insuring corporation's name as stated in its articles of incorporation, and any trade or fictitious names used by the health insuring corporation. The identification card or document shall list at least one toll-free telephone number that provides the subscriber with access, to information on a twenty-four-hours-per-day, seven-days-per-week basis, as to how health care services may be obtained. The identification card or document shall also list at least one toll-free number that, during normal business hours, provides the subscriber with access to information on the coverage available under the subscriber's health care plan and information on the health care plan's internal and external review processes.

(C) No evidence of coverage, or amendment to the evidence of coverage, shall be delivered, issued for delivery, renewed, or used, until the form of the evidence of coverage or amendment has been filed by the health insuring corporation with the superintendent of insurance. If the superintendent does not disapprove the evidence of coverage or amendment within sixty days after it is filed it shall be deemed approved, unless the superintendent sooner gives approval for the evidence of coverage or amendment. With respect to an amendment to an approved evidence of coverage, the superintendent only may disapprove provisions amended or added to the evidence of coverage. If the superintendent determines within the sixty-day period that any evidence of coverage or amendment fails to meet the requirements of this section, the superintendent shall so notify the health insuring corporation and it shall be unlawful for the health insuring corporation to use such evidence of coverage or amendment. At any time, the superintendent, upon at least thirty days' written notice to a health insuring corporation, may withdraw an approval, deemed or actual, of any evidence of coverage or amendment on any of the grounds stated in this section. Such disapproval shall be effected by a written order, which shall state the grounds for disapproval and shall be issued in accordance with Chapter 119. of the Revised Code.

(D) No evidence of coverage or amendment shall be delivered, issued for delivery, renewed, or used:

(1) If it contains provisions or statements that are inequitable, untrue, misleading, or deceptive;

(2) Unless it contains a clear, concise, and complete statement of the following:

(a) The health care services and insurance or other benefits, if any, to which an enrollee is entitled under the health care plan;

(b) Any exclusions or limitations on the health care services, type of health care services, benefits, or type of benefits to be provided, including copayments and deductibles;

(c) An enrollee's personal financial obligation for noncovered services;

(d) Where and in what manner general information and information as to how health care services may be obtained is available, including a toll-free telephone number;

(e) The premium rate with respect to individual and conversion contracts, and relevant copayment and deductible provisions with respect to all contracts. The statement of the premium rate, however, may be contained in a separate insert.

(f) The method utilized by the health insuring corporation for resolving enrollee complaints;

(g) The utilization review, internal review, and external review procedures established under sections 1751.77 to 1751.83 and Chapter 3922. of the Revised Code.

(3) Unless it provides for the continuation of an enrollee's coverage, in the event that the enrollee's coverage under the group policy, contract, certificate, or agreement terminates while the enrollee is receiving inpatient care in a hospital. This continuation of coverage shall terminate at the earliest occurrence of any of the following:

(a) The enrollee's discharge from the hospital;

(b) The determination by the enrollee's attending physician that inpatient care is no longer medically indicated for the enrollee; however, nothing in division (D)(3)(b) of this section precludes a health insuring corporation from engaging in utilization review as described in the evidence of coverage.

(c) The enrollee's reaching the limit for contractual benefits;

(d) The effective date of any new coverage.

(4) Unless it contains a provision that states, in substance, that the health insuring corporation is not a member of any guaranty fund, and that in the event of the health insuring corporation's insolvency, an enrollee is protected only to the extent that the hold harmless provision required by section 1751.13 of the Revised Code applies to the health care services rendered;

(5) Unless it contains a provision that states, in substance, that in the event of the insolvency of the health insuring corporation, an enrollee may be financially responsible for health care services rendered by a provider or health care facility that is not under contract to the health insuring corporation, whether or not the health insuring corporation authorized the use of the provider or health care facility.

(E) Notwithstanding divisions (C) and (D) of this section, a health insuring corporation may use an evidence of coverage that provides for the coverage of beneficiaries enrolled in medicare pursuant to a medicare contract, or an evidence of coverage that provides for the coverage of beneficiaries enrolled in the federal employees health benefits program pursuant to 5 U.S.C.A. 8905, or an evidence of coverage that provides for the coverage of medicaid recipients, or an evidence of coverage that provides for the coverage of beneficiaries under any other federal health care program regulated by a federal regulatory body, or an evidence of coverage that provides for the coverage of beneficiaries under any contract covering officers or employees of the state that has been entered into by the department of administrative services, if both of the following apply:

(1) The evidence of coverage has been approved by the United States department of health and human services, the United States office of personnel management, the Ohio department of job and family services, or the department of administrative services.

(2) The evidence of coverage is filed with the superintendent of insurance prior to use and is accompanied by documentation of approval from the United States department of health and human services, the United States office of personnel management, the Ohio department of job and family services, or the department of administrative services.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-26-2003; 2008 HB562 09-22-2008



Section 1751.111 - Standardized prescription identification information - pharmacy benefits to be included.

(A)

(1) This section applies to both of the following:

(a) A health insuring corporation that issues or requires the use of a standardized identification card or an electronic technology for submission and routing of prescription drug claims pursuant to a policy, contract, or agreement for health care services;

(b) A person or entity that a health insuring corporation contracts with to issue a standardized identification card or an electronic technology described in division (A)(1)(a) of this section.

(2) Notwithstanding division (A)(1) of this section, this section does not apply to the issuance or required use of a standardized identification card or an electronic technology for submission and routing of prescription drug claims in connection with any of the following:

(a) Coverage provided under the medicare advantage program operated pursuant to Part C of Title XVIII of the "Social Security Act," 49 Stat. 62 (1935), 42 U.S.C. 301, as amended.

(b) Coverage provided under medicaid.

(c)

Coverage provided under an employer's self-insurance plan or by any of its administrators, as defined in section 3959.01 of the Revised Code, to the extent that federal law supersedes, preempts, prohibits, or otherwise precludes the application of this section to the plan and its administrators.

(B) A standardized identification card or an electronic technology issued or required to be used as provided in division (A)(1) of this section shall contain uniform prescription drug information in accordance with either division (B)(1) or (2) of this section.

(1) The standardized identification card or the electronic technology shall be in a format and contain information fields approved by the national council for prescription drug programs or a successor organization, as specified in the council's or successor organization's pharmacy identification card implementation guide in effect on the first day of October most immediately preceding the issuance or required use of the standardized identification card or the electronic technology.

(2) If the health insuring corporation or the person under contract with the corporation to issue a standardized identification card or an electronic technology requires the information for the submission and routing of a claim, the standardized identification card or the electronic technology shall contain any of the following information:

(a) The health insuring corporation's name;

(b) The subscriber's name, group number, and identification number;

(c) A telephone number to inquire about pharmacy-related issues;

(d) The issuer's international identification number, labeled as "ANSI BIN" or "RxBIN";

(e) The processor's control number, labeled as "RxPCN";

(f) The subscriber's pharmacy benefits group number if different from the subscriber's medical group number, labeled as "RxGrp."

(C) If the standardized identification card or the electronic technology issued or required to be used as provided in division (A)(1) of this section is also used for submission and routing of nonpharmacy claims, the designation "Rx" is required to be included as part of the labels identified in divisions (B)(2)(d) and (e) of this section if the issuer's international identification number or the processor's control number is different for medical and pharmacy claims.

(D) Each health insuring corporation described in division (A) of this section shall annually file a certificate with the superintendent of insurance certifying that it or any person it contracts with to issue a standardized identification card or electronic technology for submission and routing of prescription drug claims complies with this section.

(E)

(1) Except as provided in division (E)(2) of this section, if there is a change in the information contained in the standardized identification card or the electronic technology issued to a subscriber, the health insuring corporation or person under contract with the corporation to issue a standardized identification card or an electronic technology shall issue a new card or electronic technology to the subscriber.

(2) A health insuring corporation or person under contract with the corporation is not required under division (E)(1) of this section to issue a new card or electronic technology to a subscriber more than once during a twelve-month period.

(F) Nothing in this section shall be construed as requiring a health insuring corporation to produce more than one standardized identification card or one electronic technology for use by subscribers accessing health care benefits provided under a policy, contract, or agreement for health care services.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 10-13-2005; 2008 HB562 09-22-2008



Section 1751.12 - [Effective Until 7/30/2013] Contractual periodic prepayment or premium rate.

(A)

(1) No contractual periodic prepayment and no premium rate for nongroup and conversion policies for health care services, or any amendment to them, may be used by any health insuring corporation at any time until the contractual periodic prepayment and premium rate, or amendment, have been filed with the superintendent of insurance, and shall not be effective until the expiration of sixty days after their filing unless the superintendent sooner gives approval. The filing shall be accompanied by an actuarial certification in the form prescribed by the superintendent. The superintendent shall disapprove the filing, if the superintendent determines within the sixty-day period that the contractual periodic prepayment or premium rate, or amendment, is not in accordance with sound actuarial principles or is not reasonably related to the applicable coverage and characteristics of the applicable class of enrollees. The superintendent shall notify the health insuring corporation of the disapproval, and it shall thereafter be unlawful for the health insuring corporation to use the contractual periodic prepayment or premium rate, or amendment.

(2) No contractual periodic prepayment for group policies for health care services shall be used until the contractual periodic prepayment has been filed with the superintendent. The filing shall be accompanied by an actuarial certification in the form prescribed by the superintendent. The superintendent may reject a filing made under division (A)(2) of this section at any time, with at least thirty days' written notice to a health insuring corporation, if the contractual periodic prepayment is not in accordance with sound actuarial principles or is not reasonably related to the applicable coverage and characteristics of the applicable class of enrollees.

(3) At any time, the superintendent, upon at least thirty days' written notice to a health insuring corporation, may withdraw the approval given under division (A)(1) of this section, deemed or actual, of any contractual periodic prepayment or premium rate, or amendment, based on information that either of the following applies:

(a) The contractual periodic prepayment or premium rate, or amendment, is not in accordance with sound actuarial principles.

(b) The contractual periodic prepayment or premium rate, or amendment, is not reasonably related to the applicable coverage and characteristics of the applicable class of enrollees.

(4) Any disapproval under division (A)(1) of this section, any rejection of a filing made under division (A)(2) of this section, or any withdrawal of approval under division (A)(3) of this section, shall be effected by a written notice, which shall state the specific basis for the disapproval, rejection, or withdrawal and shall be issued in accordance with Chapter 119. of the Revised Code.

(B) Notwithstanding division (A) of this section, a health insuring corporation may use a contractual periodic prepayment or premium rate for policies used for the coverage of beneficiaries enrolled in medicare pursuant to a medicare risk contract or medicare cost contract, or for policies used for the coverage of beneficiaries enrolled in the federal employees health benefits program pursuant to 5 U.S.C.A. 8905, or for policies used for the coverage of medicaid recipients, or for policies used for the coverage of beneficiaries under any other federal health care program regulated by a federal regulatory body, or for policies used for the coverage of beneficiaries under any contract covering officers or employees of the state that has been entered into by the department of administrative services, if both of the following apply:

(1) The contractual periodic prepayment or premium rate has been approved by the United States department of health and human services, the United States office of personnel management, the department of job and family services, or the department of administrative services.

(2) The contractual periodic prepayment or premium rate is filed with the superintendent prior to use and is accompanied by documentation of approval from the United States department of health and human services, the United States office of personnel management, the department of job and family services, or the department of administrative services.

(C) The administrative expense portion of all contractual periodic prepayment or premium rate filings submitted to the superintendent for review must reflect the actual cost of administering the product. The superintendent may require that the administrative expense portion of the filings be itemized and supported.

(D)

(1) Copayments must be reasonable and must not be a barrier to the necessary utilization of services by enrollees.

(2) A health insuring corporation, in order to ensure that copayments are reasonable and not a barrier to the necessary utilization of basic health care services by enrollees, may do one of the following:

(a) Impose copayment charges on any single covered basic health care service that does not exceed forty per cent of the average cost to the health insuring corporation of providing the service;

(b) Impose copayment charges that annually do not exceed twenty per cent of the total annual cost to the health insuring corporation of providing all covered basic health care services, including physician office visits, urgent care services, and emergency health services, when aggregated as to all persons covered under the filed product in question. In addition, annual copayment charges as to each enrollee shall not exceed twenty per cent of the total annual cost to the health insuring corporation of providing all covered basic health care services, including physician office visits, urgent care services, and emergency health services, as to such enrollee. The total annual cost of providing a health care service is the cost to the health insuring corporation of providing the health care service to its enrollees as reduced by any applicable provider discount.

(3) To ensure that copayments are reasonable and not a barrier to the utilization of basic health care services, a health insuring corporation may not impose, in any contract year, on any subscriber or enrollee, copayments that exceed two hundred per cent of the average annual premium rate to subscribers or enrollees.

(4) For purposes of division (D) of this section, both of the following apply:

(a) Copayments imposed by health insuring corporations in connection with a high deductible health plan that is linked to a health savings account are reasonable and are not a barrier to the necessary utilization of services by enrollees.

(b) Divisions (D)(2) and (3) of this section do not apply to a high deductible health plan that is linked to a health savings account.

(E) A health insuring corporation shall not impose lifetime maximums on basic health care services. However, a health insuring corporation may establish a benefit limit for inpatient hospital services that are provided pursuant to a policy, contract, certificate, or agreement for supplemental health care services.

(F) A health insuring corporation may require that an enrollee pay an annual deductible that does not exceed one thousand dollars per enrollee or two thousand dollars per family, except that:

(1) A health insuring corporation may impose higher deductibles for high deductible health plans that are linked to health savings accounts;

(2) The superintendent may adopt rules allowing different annual deductible amounts for plans with a medical savings account, health reimbursement arrangement, flexible spending account, or similar account;

(3) A health insuring corporation may impose higher deductibles under health plans if requested by the group contract, policy, certificate, or agreement holder, or an individual seeking coverage under an individual health plan. This shall not be construed as requiring the health insuring corporation to create customized health plans for group contract holders or individuals.

(G) As used in this section, "health savings account" and "high deductible health plan" have the same meanings as in the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 223, as amended.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-26-2003; 11-16-2005; 03-29-2007; 2008 HB562 09-22-2008

This section is set out twice. See also § 1751.12, as amended by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 1751.12 - [Effective 7/30/2013] Contractual periodic prepayment or premium rate.

(A)

(1) No contractual periodic prepayment and no premium rate for nongroup and conversion policies for health care services, or any amendment to them, may be used by any health insuring corporation at any time until the contractual periodic prepayment and premium rate, or amendment, have been filed with the superintendent of insurance, and shall not be effective until the expiration of sixty days after their filing unless the superintendent sooner gives approval. The filing shall be accompanied by an actuarial certification in the form prescribed by the superintendent. The superintendent shall disapprove the filing, if the superintendent determines within the sixty-day period that the contractual periodic prepayment or premium rate, or amendment, is not in accordance with sound actuarial principles or is not reasonably related to the applicable coverage and characteristics of the applicable class of enrollees. The superintendent shall notify the health insuring corporation of the disapproval, and it shall thereafter be unlawful for the health insuring corporation to use the contractual periodic prepayment or premium rate, or amendment.

(2) No contractual periodic prepayment for group policies for health care services shall be used until the contractual periodic prepayment has been filed with the superintendent. The filing shall be accompanied by an actuarial certification in the form prescribed by the superintendent. The superintendent may reject a filing made under division (A)(2) of this section at any time, with at least thirty days' written notice to a health insuring corporation, if the contractual periodic prepayment is not in accordance with sound actuarial principles or is not reasonably related to the applicable coverage and characteristics of the applicable class of enrollees.

(3) At any time, the superintendent, upon at least thirty days' written notice to a health insuring corporation, may withdraw the approval given under division (A)(1) of this section, deemed or actual, of any contractual periodic prepayment or premium rate, or amendment, based on information that either of the following applies:

(a) The contractual periodic prepayment or premium rate, or amendment, is not in accordance with sound actuarial principles.

(b) The contractual periodic prepayment or premium rate, or amendment, is not reasonably related to the applicable coverage and characteristics of the applicable class of enrollees.

(4) Any disapproval under division (A)(1) of this section, any rejection of a filing made under division (A)(2) of this section, or any withdrawal of approval under division (A)(3) of this section, shall be effected by a written notice, which shall state the specific basis for the disapproval, rejection, or withdrawal and shall be issued in accordance with Chapter 119. of the Revised Code.

(B) Notwithstanding division (A) of this section, a health insuring corporation may use a contractual periodic prepayment or premium rate for policies used for the coverage of beneficiaries enrolled in medicare pursuant to a medicare risk contract or medicare cost contract, or for policies used for the coverage of beneficiaries enrolled in the federal employees health benefits program pursuant to 5 U.S.C.A. 8905, or for policies used for the coverage of medicaid recipients, or for policies used for the coverage of beneficiaries under any other federal health care program regulated by a federal regulatory body, or for policies used for the coverage of beneficiaries under any contract covering officers or employees of the state that has been entered into by the department of administrative services, if both of the following apply:

(1) The contractual periodic prepayment or premium rate has been approved by the United States department of health and human services, the United States office of personnel management, the department of job and family services, or the department of administrative services.

(2) The contractual periodic prepayment or premium rate is filed with the superintendent prior to use and is accompanied by documentation of approval from the United States department of health and human services, the United States office of personnel management, the department of job and family services, or the department of administrative services.

(C) The administrative expense portion of all contractual periodic prepayment or premium rate filings submitted to the superintendent for review must reflect the actual cost of administering the product. The superintendent may require that the administrative expense portion of the filings be itemized and supported.

(D)

(1) Copayments, cost sharing, and deductibles must be reasonable and must not be a barrier to the necessary utilization of services by enrollees.

(2) A health insuring corporation, in order to ensure that copayments, cost sharing, and deductibles are reasonable and not a barrier to the necessary utilization of basic health care services by enrollees

shall impose copayment charges, cost sharing, and deductible charges that annually do not exceed forty per cent of the total annual cost to the health insuring corporation of providing all covered health care services when applied to a standard population expected to be covered under the filed product in question. The total annual cost of providing a health care service is the cost to the health insuring corporation of providing the health care service to its enrollees as reduced by any applicable provider discount. This requirement shall be demonstrated by an actuary who is a member of the American academy of actuaries and qualified to provide such certifications as described in the United States qualification standards promulgated by the American academy of actuaries pursuant to the code of professional conduct.

(3)

For purposes of division (D) of this section, all of the following apply:

(a) Copayments imposed by health insuring corporations in connection with a high deductible health plan that is linked to a health savings account are reasonable and are not a barrier to the necessary utilization of services by enrollees.

(b) Division (D)(2) of this section does not apply to a high deductible health plan that is linked to a health savings account.

(c) Catastrophic-only plans, as defined under the "Patient Protection and Affordable Care Act," 124 Stat. 119, 42 U.S.C. 18022 and any related regulations, are not subject to the limits prescribed in division (D) of this section, provided that such plans meet all applicable minimum federal requirements.

(E) A health insuring corporation shall not impose lifetime maximums on basic health care services. However, a health insuring corporation may establish a benefit limit for inpatient hospital services that are provided pursuant to a policy, contract, certificate, or agreement for supplemental health care services.

(F)

The superintendent may adopt rules allowing different copayment, cost sharing, and deductible amounts for plans with a medical savings account, health reimbursement arrangement, flexible spending account, or similar account;

(G) A health insuring corporation may impose higher copayment, cost sharing, and deductible charges under health plans if requested by the group contract, policy, certificate, or agreement holder, or an individual seeking coverage under an individual health plan. This shall not be construed as requiring the health insuring corporation to create customized health plans for group contract holders or individuals.

(H) As used in this section, "health savings account" and "high deductible health plan" have the same meanings as in the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 223, as amended.

Amended by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-26-2003; 11-16-2005; 03-29-2007; 2008 HB562 09-22-2008

This section is set out twice. See also § 1751.12, effective until 7/30/2013.



Section 1751.13 - Contracts with providers and health care facilities.

(A)

(1)

(a) A health insuring corporation shall, either directly or indirectly, enter into contracts for the provision of health care services with a sufficient number and types of providers and health care facilities to ensure that all covered health care services will be accessible to enrollees from a contracted provider or health care facility.

(b) A health insuring corporation shall not refuse to contract with a physician for the provision of health care services or refuse to recognize a physician as a specialist on the basis that the physician attended an educational program or a residency program approved or certified by the American osteopathic association. A health insuring corporation shall not refuse to contract with a health care facility for the provision of health care services on the basis that the health care facility is certified or accredited by the American osteopathic association or that the health care facility is an osteopathic hospital .

(c) Nothing in division (A)(1)(b) of this section shall be construed to require a health insuring corporation to make a benefit payment under a closed panel plan to a physician or health care facility with which the health insuring corporation does not have a contract, provided that none of the bases set forth in that division are used as a reason for failing to make a benefit payment.

(2) When a health insuring corporation is unable to provide a covered health care service from a contracted provider or health care facility, the health insuring corporation must provide that health care service from a noncontracted provider or health care facility consistent with the terms of the enrollee's policy, contract, certificate, or agreement. The health insuring corporation shall either ensure that the health care service be provided at no greater cost to the enrollee than if the enrollee had obtained the health care service from a contracted provider or health care facility, or make other arrangements acceptable to the superintendent of insurance.

(3) Nothing in this section shall prohibit a health insuring corporation from entering into contracts with out-of-state providers or health care facilities that are licensed, certified, accredited, or otherwise authorized in that state.

(B)

(1) A health insuring corporation shall, either directly or indirectly, enter into contracts with all providers and health care facilities through which health care services are provided to its enrollees.

(2) A health insuring corporation, upon written request, shall assist its contracted providers in finding stop-loss or reinsurance carriers.

(C) A health insuring corporation shall file an annual certificate with the superintendent certifying that all provider contracts and contracts with health care facilities through which health care services are being provided contain the following:

(1) A description of the method by which the provider or health care facility will be notified of the specific health care services for which the provider or health care facility will be responsible, including any limitations or conditions on such services;

(2) The specific hold harmless provision specifying protection of enrollees set forth as follows:

"[Provider/Health Care Facility] agrees that in no event, including but not limited to nonpayment by the health insuring corporation, insolvency of the health insuring corporation, or breach of this agreement, shall [Provider/Health Care Facility] bill, charge, collect a deposit from, seek remuneration or reimbursement from, or have any recourse against, a subscriber, enrollee, person to whom health care services have been provided, or person acting on behalf of the covered enrollee, for health care services provided pursuant to this agreement. This does not prohibit [Provider/Health Care Facility] from collecting co-insurance, deductibles, or copayments as specifically provided in the evidence of coverage, or fees for uncovered health care services delivered on a fee-for-service basis to persons referenced above, nor from any recourse against the health insuring corporation or its successor."

(3) Provisions requiring the provider or health care facility to continue to provide covered health care services to enrollees in the event of the health insuring corporation's insolvency or discontinuance of operations. The provisions shall require the provider or health care facility to continue to provide covered health care services to enrollees as needed to complete any medically necessary procedures commenced but unfinished at the time of the health insuring corporation's insolvency or discontinuance of operations. The completion of a medically necessary procedure shall include the rendering of all covered health care services that constitute medically necessary follow-up care for that procedure. If an enrollee is receiving necessary inpatient care at a hospital, the provisions may limit the required provision of covered health care services relating to that inpatient care in accordance with division (D)(3) of section 1751.11 of the Revised Code, and may also limit such required provision of covered health care services to the period ending thirty days after the health insuring corporation's insolvency or discontinuance of operations.

The provisions required by division (C)(3) of this section shall not require any provider or health care facility to continue to provide any covered health care service after the occurrence of any of the following:

(a) The end of the thirty-day period following the entry of a liquidation order under Chapter 3903. of the Revised Code;

(b) The end of the enrollee's period of coverage for a contractual prepayment or premium;

(c) The enrollee obtains equivalent coverage with another health insuring corporation or insurer, or the enrollee's employer obtains such coverage for the enrollee;

(d) The enrollee or the enrollee's employer terminates coverage under the contract;

(e) A liquidator effects a transfer of the health insuring corporation's obligations under the contract under division (A)(8) of section 3903.21 of the Revised Code.

(4) A provision clearly stating the rights and responsibilities of the health insuring corporation, and of the contracted providers and health care facilities, with respect to administrative policies and programs, including, but not limited to, payments systems, utilization review, quality assurance, assessment, and improvement programs, credentialing, confidentiality requirements, and any applicable federal or state programs;

(5) A provision regarding the availability and confidentiality of those health records maintained by providers and health care facilities to monitor and evaluate the quality of care, to conduct evaluations and audits, and to determine on a concurrent or retrospective basis the necessity of and appropriateness of health care services provided to enrollees. The provision shall include terms requiring the provider or health care facility to make these health records available to appropriate state and federal authorities involved in assessing the quality of care or in investigating the grievances or complaints of enrollees, and requiring the provider or health care facility to comply with applicable state and federal laws related to the confidentiality of medical or health records.

(6) A provision that states that contractual rights and responsibilities may not be assigned or delegated by the provider or health care facility without the prior written consent of the health insuring corporation;

(7) A provision requiring the provider or health care facility to maintain adequate professional liability and malpractice insurance. The provision shall also require the provider or health care facility to notify the health insuring corporation not more than ten days after the provider's or health care facility's receipt of notice of any reduction or cancellation of such coverage.

(8) A provision requiring the provider or health care facility to observe, protect, and promote the rights of enrollees as patients;

(9) A provision requiring the provider or health care facility to provide health care services without discrimination on the basis of a patient's participation in the health care plan, age, sex, ethnicity, religion, sexual preference, health status, or disability, and without regard to the source of payments made for health care services rendered to a patient. This requirement shall not apply to circumstances when the provider or health care facility appropriately does not render services due to limitations arising from the provider's or health care facility's lack of training, experience, or skill, or due to licensing restrictions.

(10) A provision containing the specifics of any obligation on the primary care provider to provide, or to arrange for the provision of, covered health care services twenty-four hours per day, seven days per week;

(11) A provision setting forth procedures for the resolution of disputes arising out of the contract;

(12) A provision stating that the hold harmless provision required by division (C)(2) of this section shall survive the termination of the contract with respect to services covered and provided under the contract during the time the contract was in effect, regardless of the reason for the termination, including the insolvency of the health insuring corporation;

(13) A provision requiring those terms that are used in the contract and that are defined by this chapter, be used in the contract in a manner consistent with those definitions.

This division does not apply to the coverage of beneficiaries enrolled in medicare pursuant to a medicare risk contract or medicare cost contract, or to the coverage of beneficiaries enrolled in the federal employee health benefits program pursuant to 5 U.S.C.A. 8905, or to the coverage of medicaid recipients, or to the coverage of beneficiaries under any federal health care program regulated by a federal regulatory body, or to the coverage of beneficiaries under any contract covering officers or employees of the state that has been entered into by the department of administrative services.

(D)

(1) No health insuring corporation contract with a provider or health care facility shall contain any of the following:

(a) A provision that directly or indirectly offers an inducement to the provider or health care facility to reduce or limit medically necessary health care services to a covered enrollee;

(b) A provision that penalizes a provider or health care facility that assists an enrollee to seek a reconsideration of the health insuring corporation's decision to deny or limit benefits to the enrollee;

(c) A provision that limits or otherwise restricts the provider's or health care facility's ethical and legal responsibility to fully advise enrollees about their medical condition and about medically appropriate treatment options;

(d) A provision that penalizes a provider or health care facility for principally advocating for medically necessary health care services;

(e) A provision that penalizes a provider or health care facility for providing information or testimony to a legislative or regulatory body or agency. This shall not be construed to prohibit a health insuring corporation from penalizing a provider or health care facility that provides information or testimony that is libelous or slanderous or that discloses trade secrets which the provider or health care facility has no privilege or permission to disclose.

(f) A provision that violates Chapter 3963. of the Revised Code.

(2) Nothing in this division shall be construed to prohibit a health insuring corporation from doing either of the following:

(a) Making a determination not to reimburse or pay for a particular medical treatment or other health care service;

(b) Enforcing reasonable peer review or utilization review protocols, or determining whether a particular provider or health care facility has complied with these protocols.

(E) Any contract between a health insuring corporation and an intermediary organization shall clearly specify that the health insuring corporation must approve or disapprove the participation of any provider or health care facility with which the intermediary organization contracts.

(F) If an intermediary organization that is not a health delivery network contracting solely with self-insured employers subcontracts with a provider or health care facility, the subcontract with the provider or health care facility shall do all of the following:

(1) Contain the provisions required by divisions (C) and (G) of this section, as made applicable to an intermediary organization, without the inclusion of inducements or penalties described in division (D) of this section;

(2) Acknowledge that the health insuring corporation is a third-party beneficiary to the agreement;

(3) Acknowledge the health insuring corporation's role in approving the participation of the provider or health care facility, pursuant to division (E) of this section.

(G) Any provider contract or contract with a health care facility shall clearly specify the health insuring corporation's statutory responsibility to monitor and oversee the offering of covered health care services to its enrollees.

(H)

(1) A health insuring corporation shall maintain its provider contracts and its contracts with health care facilities at one or more of its places of business in this state, and shall provide copies of these contracts to facilitate regulatory review upon written notice by the superintendent of insurance.

(2) Any contract with an intermediary organization that accepts compensation shall include provisions requiring the intermediary organization to provide the superintendent with regulatory access to all books, records, financial information, and documents related to the provision of health care services to subscribers and enrollees under the contract. The contract shall require the intermediary organization to maintain such books, records, financial information, and documents at its principal place of business in this state and to preserve them for at least three years in a manner that facilitates regulatory review.

(I)

(1) A health insuring corporation shall notify its affected enrollees of the termination of a contract for the provision of health care services between the health insuring corporation and a primary care physician or hospital, by mail, within thirty days after the termination of the contract.

(a) Notice shall be given to subscribers of the termination of a contract with a primary care physician if the subscriber, or a dependent covered under the subscriber's health care coverage, has received health care services from the primary care physician within the previous twelve months or if the subscriber or dependent has selected the physician as the subscriber's or dependent's primary care physician within the previous twelve months.

(b) Notice shall be given to subscribers of the termination of a contract with a hospital if the subscriber, or a dependent covered under the subscriber's health care coverage, has received health care services from that hospital within the previous twelve months.

(2) The health insuring corporation shall pay, in accordance with the terms of the contract, for all covered health care services rendered to an enrollee by a primary care physician or hospital between the date of the termination of the contract and five days after the notification of the contract termination is mailed to a subscriber at the subscriber's last known address.

(J) Divisions (A) and (B) of this section do not apply to any health insuring corporation that, on June 4, 1997, holds a certificate of authority or license to operate under Chapter 1740. of the Revised Code.

(K) Nothing in this section shall restrict the governing body of a hospital from exercising the authority granted it pursuant to section 3701.351 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-26-2003; 2008 HB125 06-25-2008; 2008 HB562 09-22-2008



Section 1751.14 - Termination of coverage of child.

(A) Notwithstanding section 3901.71 of the Revised Code, any policy, contract, or agreement for health care services authorized by this chapter that is issued, delivered, or renewed in this state and that provides that coverage of an unmarried dependent child will terminate upon attainment of the limiting age for dependent children specified in the policy, contract, or agreement, shall also provide in substance both of the following:

(1) Once an unmarried child has attained the limiting age for dependent children, as provided in the policy, contract, or agreement, upon the request of the subscriber, the health insuring corporation shall offer to cover the unmarried child until the child attains twenty-eight years of age if all of the following are true:

(a) The child is the natural child, stepchild, or adopted child of the subscriber.

(b) The child is a resident of this state or a full-time student at an accredited public or private institution of higher education.

(c) The child is not employed by an employer that offers any health benefit plan under which the child is eligible for coverage.

(d) The child is not eligible for coverage under the medicaid program established under Chapter 5111. of the Revised Code or the medicare program established under Title XVIII of the "Social Security Act," 42 U.S.C. 1395.

(2) That attainment of the limiting age for dependent children shall not operate to terminate the coverage of a dependent child if the child is and continues to be both of the following:

(a) Incapable of self-sustaining employment by reason of mental retardation or physical handicap;

(b) Primarily dependent upon the subscriber for support and maintenance.

(B) Proof of incapacity and dependence for purposes of division (A)(2) of this section shall be furnished to the health insuring corporation within thirty-one days of the child's attainment of the limiting age. Upon request, but not more frequently than annually, the health insuring corporation may require proof satisfactory to it of the continuance of such incapacity and dependency.

(C) Nothing in this section shall do any of the following:

(1) Require that any policy, contract, or agreement offer coverage for dependent children or provide coverage for an unmarried dependent child's children as dependents on the policy, contract, or agreement;

(2) Require an employer to pay for any part of the premium for an unmarried dependent child that has attained the limiting age for dependents, as provided in the policy, contract, or agreement;

(3) Require an employer to offer health insurance coverage to the dependents of any employee.

(D) This section does not apply to any health insuring corporation policy, contract, or agreement offering only supplemental health care services or specialty health care services.

(E) As used in this section, "health benefit plan" has the same meaning as in section 3924.01 of the Revised Code and also includes both of the following:

(1) A public employee benefit plan;

(2) A health benefit plan as regulated under the "Employee Retirement Income Security Act of 1974," 29 U.S.C. 1001, et seq.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 03-22-1999

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §803.10.



Section 1751.141 - Dependent children living outside health insuring corporation's approved service area.

A health insuring corporation shall provide coverage, in accordance with the terms of the contract, for a subscriber's dependent children living outside the health insuring corporation's approved service area if a court order requires the subscriber to provide health care coverage to the dependent children.

Effective Date: 03-22-1999



Section 1751.15 - Annual open enrollment period.

(A) Each health insuring corporation shall accept individuals for open enrollment coverage as provided in sections 3923.58 and 3923.581 of the Revised Code. A health insuring corporation may reinsure coverage of any individual acquired under those sections with the open enrollment reinsurance program in accordance with division (G) of section 3924.11 of the Revised Code. Fixed periodic prepayment rates charged for coverage reinsured by the program shall be established in accordance with section 3924.12 of the Revised Code.

(B) This section does not apply to any of the following:

(1) Any health insuring corporation that offers only supplemental health care services or specialty health care services;

(2) Any health insuring corporation that offers plans only through medicare or medicaid and that has no other commercial enrollment;

(3) Any health insuring corporation that offers plans only through other federal health care programs regulated by federal regulatory bodies and that has no other commercial enrollment;

(4) Any health insuring corporation that offers plans only through contracts covering officers or employees of the state that have been entered into by the department of administrative services and that has no other commercial enrollment.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999; 2008 HB562 09-22-2008



Section 1751.16 - Option for conversion from group to individual contract.

(A) Except as provided in division (F) of this section, every group contract issued by a health insuring corporation shall provide an option for conversion to an individual contract issued on a direct-payment basis to any subscriber covered by the group contract who terminates employment or membership in the group, unless:

(1) Termination of the conversion option or contract is based upon nonpayment of premium after reasonable notice in writing has been given by the health insuring corporation to the subscriber.

(2) The subscriber is, or is eligible to be, covered for benefits at least comparable to the group contract under any of the following:

(a) Medicare;

(b) Any act of congress or law under this or any other state of the United States providing coverage at least comparable to the benefits under division (A)(2)(a) of this section;

(c) Any policy of insurance or health care plan providing coverage at least comparable to the benefits under division (A)(2)(a) of this section.

(B)

(1) The direct-payment contract offered by the health insuring corporation pursuant to division (A) of this section shall provide the following:

(a) In the case of an individual who is not a federally eligible individual, benefits comparable to benefits in any of the individual contracts then being issued to individual subscribers by the health insuring corporation;

(b) In the case of a federally eligible individual, a basic and standard plan established under section 3924.10 of the Revised Code or plans substantially similar to the basic and standard plan in benefit design and scope of covered services. For purposes of division (B)(1)(b) of this section, the superintendent of insurance shall determine whether a plan is substantially similar to the basic or standard plan in benefit design and scope of covered services. The contractual periodic prepayments charged for such plans may not exceed the amounts specified below:

(i) For calendar years 2010 and 2011, an amount that is two times thebase rate charged any other individual of a group to which the organization is currently accepting new business and for which similar copayments and deductibles are applied;

(ii) For calendar year 2012 and every calendar year thereafter, an amount that is one and one-half times the base rate charged any other individual of a group to which the health insuring corporation is currently accepting new business and for which similar copayments and deductibles are applied, unless the superintendent of insurance determines that the amendments by this act to sections 3923.58 and 3923.581 of the Revised Code, have resulted in the market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in this state, including open enrollment insureds, to increase by more than five and one quarter percentage points during calendar year 2010. If the superintendent makes that determination, the premium limit established by division (B)(1)(b)(i) of this section shall remain in effect.

(2) The direct payment contract offered pursuant to division (A) of this section may include a coordination of benefits provision as approved by the superintendent.

(3) For purposes of division (B) of this section :

(a) "Federally eligible individual" means an eligible individual as defined in 45 C.F.R. 148.103.

(b) "Base rate" means, as to any health benefit plan that is issued by a health insuring corporation, the lowest premium rate for new or existing business prescribed by the health insuring corporation for the same or similar coverage under a plan or arrangement covering any individual in a group with similar case characteristics.

(C) The option for conversion shall be available:

(1) Upon the death of the subscriber, to the surviving spouse with respect to such of the spouse and dependents as are then covered by the group contract;

(2) To a child solely with respect to the child upon the child's attaining the limiting age of coverage under the group contract while covered as a dependent under the contract;

(3) Upon the divorce, dissolution, or annulment of the marriage of the subscriber, to the divorced spouse, or, in the event of annulment, to the former spouse of the subscriber.

(D) No health insuring corporation shall use age or health status as the basis for refusing to renew a converted contract.

(E) Written notice of the conversion option provided by this section shall be given to the subscriber by the health insuring corporation by mail.

The notice shall be sent to the subscriber's address in the records of the employer upon receipt of notice from the employer of the event giving rise to the conversion option. If the subscriber has not received notice of the conversion privilege at least fifteen days prior to the expiration of the thirty-day conversion period, then the subscriber shall have an additional period within which to exercise the privilege. This additional period shall expire fifteen days after the subscriber receives notice, but in no event shall the period extend beyond sixty days after the expiration of the thirty-day conversion period.

(F) This section does not apply to any group contract offering only supplemental health care services or specialty health care services.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2008 HB562 09-22-2008



Section 1751.17 - Option for conversion to a contract issued on a direct-payment basis.

(A) As used in this section, "nongroup contract" means a contract issued by a health insuring corporation to an individual who makes direct application for coverage under the contract and who, if required by the health insuring corporation, submits to medical underwriting. "Nongroup contract" does not include group conversion coverage, coverage obtained through open enrollment, or coverage issued on the basis of membership in a group.

(B) Except as provided in division (C) of this section, every nongroup contract that is issued by a health insuring corporation and that makes available basic health care services shall provide an option for conversion to a contract issued on a direct-payment basis to an enrollee covered by the nongroup contract. The option for conversion shall be available:

(1) Upon the death of the subscriber, to the surviving spouse with respect to the spouse or dependents who were then covered by the nongroup contract;

(2) Upon the divorce, dissolution, or annulment of the marriage of the subscriber, to the divorced spouse, or, in the event of annulment, to the former spouse of the subscriber;

(3) To a child solely with respect to the child, upon the child's attaining the limiting age of coverage under the nongroup contract while covered as a dependent under the contract.

(C) The direct payment contract offered pursuant to division (B) of this section shall not be made available to an enrollee if any of the following applies:

(1) The enrollee is, or is eligible to be, covered for benefits at least comparable to the nongroup contract under any of the following:

(a) Medicaid;

(b)

Medicare;

(c) Any act of congress or law under this or any other state of the United States providing coverage at least comparable to the benefits offered under division (C)(1)(a) or (b) of this section.

(2) The nongroup contract under which the enrollee was covered was terminated due to nonpayment of a premium rate.

(3) The enrollee is eligible for group coverage provided by, or available through, an employer or association and the group coverage provides benefits comparable to the benefits provided under a direct payment contract.

(D) The direct payment contract offered pursuant to division (B) of this section shall provide benefits that are at least comparable to the benefits provided by the nongroup contract under which the enrollee was covered at the time of the occurrence of any of the events set forth in division (B) of this section. The coverage provided under the direct payment contract shall be continuous, provided that the enrollee makes the required premium rate payment within the thirty-day period immediately following the occurrence of the event, and may be terminated for nonpayment of any required premium rate payment.

(E) The evidence of coverage of every nongroup contract shall contain notice that an option for conversion to a contract issued on a direct-payment basis is available, in accordance with this section, to any enrollee covered by the contract.

(F) Benefits otherwise payable to an enrollee under a direct payment contract shall be reduced by the amount of any benefits available to the enrollee under any applicable group health insuring corporation contract or group sickness and accident insurance policy.

(G) Nothing in this section shall be construed as requiring a health insuring corporation to offer nongroup contracts.

(H) This section does not apply to any nongroup contract offering only supplemental health care services or specialty health care services.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 06-04-1997; 2008 HB562 09-22-2008



Section 1751.18 - Cancelling or failing to renew coverage.

(A)

(1) No health insuring corporation shall cancel or fail to renew the coverage of a subscriber or enrollee because of any health status-related factor in relation to the subscriber or enrollee, the subscriber's or enrollee's requirements for health care services, or for any other reason designated under rules adopted by the superintendent of insurance.

(2) Unless otherwise required by state or federal law, no health insuring corporation, or health care facility or provider through which the health insuring corporation has made arrangements to provide health care services, shall discriminate against any individual with regard to enrollment, disenrollment, or the quality of health care services rendered, on the basis of the individual's race, color, sex, age, religion, military status as defined in section 4112.01 of the Revised Code, or status as a recipient of medicare or medicaid, or any health status-related factor in relation to the individual. However, a health insuring corporation shall not be required to accept a recipient of medicare or medical assistance, if an agreement has not been reached on appropriate payment mechanisms between the health insuring corporation and the governmental agency administering these programs. Further, except for open enrollment coverage under sections 3923.58 and 3923.581 of the Revised Code, a health insuring corporation may reject an applicant for nongroup enrollment on the basis of any health status-related factor in relation to the applicant.

(B) A health insuring corporation may cancel or decide not to renew the coverage of an enrollee if the enrollee has performed an act or practice that constitutes fraud or intentional misrepresentation of material fact under the terms of the coverage and if the cancellation or nonrenewal is not based, either directly or indirectly, on any health status-related factor in relation to the enrollee.

(C) An enrollee may appeal any action or decision of a health insuring corporation taken pursuant to section 2742(b) to (e) of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg-42, as amended. To appeal, the enrollee may submit a written complaint to the health insuring corporation pursuant to section 1751.19 of the Revised Code. The enrollee may, within thirty days after receiving a written response from the health insuring corporation, appeal the health insuring corporation's action or decision to the superintendent.

(D) As used in this section, "health status-related factor" means any of the following:

(1) Health status;

(2) Medical condition, including both physical and mental illnesses;

(3) Claims experience;

(4) Receipt of health care;

(5) Medical history;

(6) Genetic information;

(7) Evidence of insurability, including conditions arising out of acts of domestic violence;

(8) Disability.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997; 2007 HB372 03-24-2008; 2008 HB562 09-22-2008



Section 1751.19 - Complaint system.

(A) A health insuring corporation shall establish and maintain a complaint system that has been approved by the superintendent of insurance to provide adequate and reasonable procedures for the expeditious resolution of written complaints initiated by subscribers or enrollees concerning any matter relating to services provided, directly or indirectly, by the health insuring corporation, including, but not limited to, complaints regarding cancellations or nonrenewals of coverage. Complaints regarding a health insuring corporation's decision to deny, reduce, or terminate coverage for health care services are subject to section 1751.83 of the Revised Code.

(B) A health insuring corporation shall provide a timely written response to each written complaint it receives.

(C)

(1) Copies of complaints and responses, including medical records related to those complaints, shall be available to the superintendent for inspection for three years. Any document or information provided to the superintendent pursuant to this division that contains a medical record is confidential, and is not a public record subject to section 149.43 of the Revised Code.

(2) Notwithstanding division (C)(1) of this section, the superintendent may share documents and information that contain a medical record in connection with the investigation or prosecution of any illegal or criminal activity with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document or information and has authority to do so.

(3) Nothing in this section shall prohibit the superintendent from receiving documents and information in accordance with section 3901.045 of the Revised Code.

(4) The superintendent may enter into agreements governing the sharing and use of documents and information consistent with the requirements of this section.

(5) No waiver of any applicable privilege or claim of confidentiality in the documents and information described in division (C)(1) of this section occurs as a result of sharing or receiving documents and information as authorized in divisions (C)(2) and (3) of this section.

(D) A health insuring corporation shall establish and maintain a procedure to accept complaints over the telephone or in person. These complaints are not subject to the reporting requirement under division (C) of section 1751.32 of the Revised Code.

(E) A health insuring corporation may comply with this section and section 1751.83 of the Revised Code by establishing one system for receiving and reviewing complaints and requests for internal review from enrollees and subscribers if the system meets the requirements of both sections.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-18-2002



Section 1751.20 - Unfair, untrue, misleading, or deceptive acts.

(A) No health insuring corporation, or agent, employee, or representative of a health insuring corporation, shall use any advertisement or solicitation document, or shall engage in any activity, that is unfair, untrue, misleading, or deceptive.

(B) No health insuring corporation shall use a name that is deceptively similar to the name or description of any insurance or surety corporation doing business in this state.

(C) All solicitation documents, advertisements, evidences of coverage, and enrollee identification cards used by a health insuring corporation shall contain the health insuring corporation's name. The use of a trade name, an insurance group designation, the name of a parent company, the name of a division of an affiliated insurance company, a service mark, a slogan, a symbol, or other device, without the name of the health insuring corporation as stated in its articles of incorporation, shall not satisfy this requirement if the usage would have the capacity and tendency to mislead or deceive persons as to the true identity of the health insuring corporation.

(D) No solicitation document or advertisement used by a health insuring corporation shall contain any words, symbols, or physical materials that are so similar in content, phraseology, shape, color, or other characteristic to those used by an agency of the federal government or this state, that prospective enrollees may be led to believe that the solicitation document or advertisement is connected with an agency of the federal government or this state.

(E) A health insuring corporation that provides basic health care services may use the phrase "health maintenance organization" or the abbreviation "HMO" in its marketing name, advertising, solicitation documents, or marketing literature, or in reference to the phrase "doing business as" or the abbreviation "DBA."

(F) This section does not apply to the coverage of beneficiaries enrolled in medicare pursuant to a medicare risk contract or medicare cost contract, or to the coverage of beneficiaries enrolled in the federal employee health benefits program pursuant to 5 U.S.C.A. 8905, or to the coverage of medicaid recipients or to the coverage of beneficiaries under any federal health care program regulated by a federal regulatory body, or to the coverage of beneficiaries under any contract covering officers or employees of the state that has been entered into by the department of administrative services.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 07-01-2000; 2008 HB562 09-22-2008



Section 1751.21 - Peer review committee.

(A) A peer review committee of a hospital or other health care facility or provider, or of an intermediary organization or health delivery network, with which a health insuring corporation has a contract for health care services may provide to a peer review committee of the health insuring corporation any information, documents, testimony, or other records relating to any matter that is the subject of evaluation or review by the peer review committees, if consent is provided by the health care facility and any physician or other provider whose professional qualifications or activities are the subject of evaluation or review.

(B) Any immunity from liability for damages that is provided under section 2305.251 of the Revised Code and that would otherwise apply with respect to the conduct of any peer review committee described in division (A) of this section shall continue to apply, notwithstanding the provision of information as permitted under division (A) of this section.

(C) The information, documents, testimony, or other records described in division (A) of this section, if otherwise protected under section 2305.252 of the Revised Code, shall not be construed as being available for discovery or for use in any civil action solely on the basis that they were provided by the peer review committee as permitted under division (A) of this section.

Effective Date: 04-09-2003



Section 1751.25 - Investment of funds.

The funds of a health insuring corporation shall be invested only in securities or other investments or assets that constitute permissible investments under section 1751.26 or 3925.08 of the Revised Code.

Effective Date: 06-04-1997



Section 1751.26 - Investments in real estate.

(A) For purposes of this section, real estate used for "the accommodation of the health insuring corporation's business operations" includes the health insuring corporation's home office, branch office, medical facilities, and field office operations.

(B) No health insuring corporation shall purchase, hold, or convey real estate, or any interest in real estate, to be used as an investment for the production of income, to be developed for the production of income, or to be otherwise used for purposes other than the accommodation of the health insuring corporation's business operations, without the prior approval of the superintendent of insurance.

(C)

(1) No health insuring corporation shall invest, without the prior approval of the superintendent, an amount that exceeds forty per cent of its admitted assets as of the immediately preceding thirty-first day of December in real estate used for the accommodation of the health insuring corporation's business operations from which the health insuring corporation provides health care services.

(2) No health insuring corporation shall invest, without the prior approval of the superintendent, an amount that exceeds twenty-five per cent of its admitted assets as of the immediately preceding thirty-first day of December in real estate used for the accommodation of the health insuring corporation's business operations from which the health insuring corporation does not provide health care services.

Effective Date: 06-04-1997



Section 1751.27 - Deposit of securities with superintendent or custodian.

(A) Each health insuring corporation holding a certificate of authority to operate in this state shall have deposited securities with the superintendent of insurance or an approved custodian in the amount required by this division.

(1) Each health insuring corporation authorized to provide basic health care services shall maintain a deposit of not less than two hundred fifty thousand dollars.

(2) Each health insuring corporation authorized to provide only supplemental health care services shall maintain a deposit of not less than one hundred fifty thousand dollars.

(3) Each health insuring corporation authorized to provide only specialty health care services shall maintain a deposit of not less than seventy-five thousand dollars.

(4) Each health insuring corporation authorized to provide both basic health care services and supplemental health care services shall maintain a deposit of not less than four hundred thousand dollars.

(5) Each health insuring corporation authorized to provide both basic health care services and specialty health care services shall maintain a deposit of not less than three hundred twenty-five thousand dollars.

(B) The securities deposited under division (A) of this section shall be held as security for the fulfillment of the obligations of the health insuring corporation to its enrollees under this chapter.

(C) The interest from the deposit made under division (A) of this section shall accrue to the health insuring corporation that made the deposit. The deposit shall be considered to be an admitted asset of the health insuring corporation.

(D) The superintendent shall adopt rules setting forth the qualifications and responsibilities of an approved custodian.

Effective Date: 06-04-1997



Section 1751.271 - Medicaid providers - performance bond.

(A) Each health insuring corporation that provides coverage to medicaid recipients shall post a performance bond in the amount of three million dollars as security to fulfill the obligations of the health insuring corporation to pay claims of contracted providers for covered health care services provided to medicaid recipients. The bond shall be payable to the department of insurance in the event that the health insuring corporation is placed in rehabilitation or liquidation proceedings under Chapter 3903. of the Revised Code, and shall become a special deposit subject to section 3903.14 or 3903.421 of the Revised Code, as applicable. In lieu of the performance bond, a medicaid health insuring corporation may deposit securities with the superintendent of insurance, acceptable to the superintendent, in the amount of three million dollars, to satisfy the bonding requirements of this section. Upon rehabilitation or liquidation, the securities shall become a special deposit subject to sections 3903.14 and 3903.421 of the Revised Code, as applicable. The health insuring corporation shall receive the interest on the deposited securities as long as the health insuring corporation remains solvent.

(B) The bond shall be issued by a surety company licensed with the department of insurance. The bond or deposit, or any replacement bond or deposit, shall be in a form acceptable to the superintendent, and shall remain in effect during the duration of the medicaid health insuring corporation's license and thereafter until all claims against the medicaid health insuring corporation have been paid in full.

(C) Documentation of the bond acceptable to the superintendent of insurance shall be filed with the superintendent prior to the issuance of a certificate of authority. Annually, thirty days prior to the renewal of its certificate of authority, every medicaid health insuring corporation shall furnish the superintendent of insurance with evidence that the required bond is still in effect.

(D) As used in this section:

(1) "Contracted provider" means a provider that has a contract with a medicaid health insuring corporation to provide covered health care services to medicaid recipients.

(2) "Medicaid health insuring corporation" means a health insuring corporation that provides health insurance coverage or otherwise assumes claims liabilities for medicaid recipients.

(3) "Medicaid recipient" means a person eligible for assistance under the medicaid program operated pursuant to Chapter 5111. of the Revised Code.

Effective Date: 09-29-2005



Section 1751.28 - Admitted assets held in corporation's name and free and clear of encumbrances, pledges, or hypothecation.

(A)

(1) Every health insuring corporation authorized to provide basic health care services, which health insuring corporation is not a provider sponsored organization, shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than one million two hundred thousand dollars.

(2) Every health insuring corporation authorized to provide only supplemental health care services shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than five hundred thousand dollars.

(3) Every health insuring corporation authorized to provide only specialty health care services shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than two hundred fifty thousand dollars.

(4) Every health insuring corporation authorized to provide both basic health care services and supplemental health care services, which health insuring corporation is not a provider sponsored organization, shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than one million seven hundred thousand dollars.

(5) Every health insuring corporation authorized to provide both basic health care services and specialty health care services, which health insuring corporation is not a provider sponsored organization, shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than one million four hundred fifty thousand dollars.

(6) Every health insuring corporation authorized to provide basic health care services, which health insuring corporation is a provider sponsored organization, shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than one million dollars.

(7) Every health insuring corporation authorized to provide both basic health care services and supplemental health care services, which health insuring corporation is a provider sponsored organization, shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than one million five hundred thousand dollars.

(8) Every health insuring corporation authorized to provide both basic health care services and specialty health care services, which health insuring corporation is a provider sponsored organization, shall maintain total admitted assets equal to at least one hundred ten per cent of the liabilities of the corporation. However, at no time shall the corporation's net worth be less than one million two hundred fifty thousand dollars.

(B) The net worth otherwise required by this section shall be reduced by an amount representing credit given to reserve liabilities when a health insuring corporation carries reinsurance with an admitted reinsurer. However, such an amount shall not affect the minimum amounts set forth in this section and section 1751.27 of the Revised Code.

(C) A health insuring corporation may only consider those admitted assets in connection with this section that are consistent with the forms, instructions, and manuals for the preparation and reporting of statutory financial statements and other financial information set forth in section 1751.47 of the Revised Code and any rules adopted under that section.

(D) All health insuring corporations must comply with this section, as amended, for calendar year 2004 and each calendar year thereafter.

Effective Date: 07-02-2004



Section 1751.31 - Changes in corporation's solicitation document.

(A) Any changes in a health insuring corporation's solicitation document shall be filed with the superintendent of insurance. The superintendent, within sixty days of filing, may disapprove any solicitation document or amendment to it on any of the grounds stated in this section. Such disapproval shall be effected by written notice to the health insuring corporation. The notice shall state the grounds for disapproval and shall be issued in accordance with Chapter 119. of the Revised Code.

(B) The solicitation document shall contain all information necessary to enable a consumer to make an informed choice as to whether or not to enroll in the health insuring corporation. The information shall include a specific description of the health care services to be available and the approximate number and type of full-time equivalent medical practitioners. The information shall be presented in the solicitation document in a manner that is clear, concise, and intelligible to prospective applicants in the proposed service area.

(C) Every potential applicant whose subscription to a health care plan is solicited shall receive, at or before the time of solicitation, a solicitation document approved by the superintendent.

(D) Notwithstanding division (A) of this section, a health insuring corporation may use a solicitation document that the corporation uses in connection with policies for medicare beneficiaries pursuant to a medicare risk contract or medicare cost contract, or for policies for beneficiaries of the federal employees health benefits program pursuant to 5 U.S.C.A. 8905, or for policies for medicaid recipients, or for policies for beneficiaries of any other federal health care program regulated by a federal regulatory body, or for policies for beneficiaries of contracts covering officers or employees of the state entered into by the department of administrative services, if both of the following apply:

(1) The solicitation document has been approved by the United States department of health and human services, the United States office of personnel management, the department of job and family services, or the department of administrative services.

(2) The solicitation document is filed with the superintendent of insurance prior to use and is accompanied by documentation of approval from the United States department of health and human services, the United States office of personnel management, the department of job and family services, or the department of administrative services.

(E) No health insuring corporation, or its agents or representatives, shall use monetary or other valuable consideration, engage in misleading or deceptive practices, or make untrue, misleading, or deceptive representations to induce enrollment. Nothing in this division shall prohibit incentive forms of remuneration such as commission sales programs for the health insuring corporation's employees and agents.

(F) Any person obligated for any part of a premium rate in connection with an enrollment agreement, in addition to any right otherwise available to revoke an offer, may cancel such agreement within seventy-two hours after having signed the agreement or offer to enroll. Cancellation occurs when written notice of the cancellation is given to the health insuring corporation or its agents or other representatives. A notice of cancellation mailed to the health insuring corporation shall be considered to have been filed on its postmark date.

(G) Nothing in this section shall prohibit healthy lifestyle programs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 07-01-2000; 2008 HB562 09-22-2008



Section 1751.32 - Annual report.

Each health insuring corporation, annually, on or before the first day of March, shall file a report with the superintendent of insurance , covering the preceding calendar year.

The report shall be verified by an officer of the health insuring corporation, shall be in the form the superintendent prescribes, and shall include:

(A) A financial statement of the health insuring corporation, including its balance sheet and receipts and disbursements for the preceding year, which reflect, at a minimum:

(1) All premium rate and other payments received for health care services rendered;

(2) Expenditures with respect to all categories of providers, facilities, insurance companies, and other persons engaged to fulfill obligations of the health insuring corporation arising out of its health care policies, contracts, certificates, and agreements;

(3) Expenditures for capital improvements or additions thereto, including, but not limited to, construction, renovation, or purchase of facilities and equipment.

(B) A description of the enrollee population and composition, group and nongroup;

(C) A summary of enrollee written complaints and their disposition;

(D) A statement of the number of subscriber policies, contracts, certificates, and agreements that have been terminated by action of the health insuring corporation, including the number of enrollees affected;

(E) A summary of the information compiled pursuant to division (B)(5) of section 1751.04 of the Revised Code;

(F) A current report of the names and addresses of the persons responsible for the conduct of the affairs of the health insuring corporation as required by section 1751.03 of the Revised Code. Additionally, the report shall include the amount of wages, expense reimbursements, and other payments to these persons for services to the health insuring corporation, and shall include a full disclosure of the financial interests related to the operations of the health insuring corporation acquired by these persons during the preceding year.

(G) An actuarial opinion in the form prescribed by the superintendent by rule;

(H) Any other information relating to the performance of the health insuring corporation that is necessary to enable the superintendent to carry out the superintendent's duties under this chapter.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999



Section 1751.321 - Audit report filed annually.

Each health insuring corporation, annually, on or before the first day of June, shall file with the superintendent of insurance an audit report certified by an independent certified public accountant covering the preceding calendar year. The report shall be verified by an officer of the health insuring corporation and shall be in the form prescribed by the superintendent by rule.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999



Section 1751.33 - Information to be provided to subscribers.

(A) Each health insuring corporation shall provide to its subscribers a description of the health insuring corporation, its method of operation, its service area, its most recent provider list, its complaint procedure established pursuant to section 1751.19 of the Revised Code, and a description of its utilization review, internal review, and external review processes established under sections 1751.77 to 1751.83 and Chapter 3922. of the Revised Code. A health insuring corporation may satisfy this requirement by delivering to its subscribers a document that identifies a web site where the subscriber may view this information. At the request of the subscriber, a health insuring corporation shall provide this information in hard copy by mail. A health insuring corporation providing basic health care services or supplemental health care services shall provide this information annually. A health insuring corporation providing only specialty health care services shall provide this information biennially.

(B) Each health insuring corporation, upon the request of a subscriber, shall make available its most recent statutory financial statement.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 1/1/2012.

Effective Date: 10-14-1999

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 1751.34 - Examinations by superintendent and director.

(A) Each health insuring corporation and each applicant for a certificate of authority under this chapter shall be subject to examination by the superintendent of insurance in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, the authority of the superintendent and any examiner or other person appointed by the superintendent, the liability for the assessment of expenses incurred in conducting the examination, and the remittance of the assessment to the superintendent's examination fund.

(B) The superintendent shall make an examination concerning the matters subject to the superintendent's consideration in section 1751.04 of the Revised Code as often as the superintendent considers it necessary for the protection of the interests of the people of this state. The expenses of such examinations shall be assessed against the health insuring corporation being examined in the manner in which expenses of examinations are assessed against an insurance company under section 3901.07 of the Revised Code. Nothing in this division requires the superintendent to make an examination of any of the following:

(1) A health insuring corporation that covers solely medicaid recipients;

(2) A health insuring corporation that covers solely medicare beneficiaries;

(3) A health insuring corporation that covers solely medicaid recipients and medicare beneficiaries

.

(C) An examination, pursuant to section 3901.07 of the Revised Code, of an insurance company holding a certificate of authority under this chapter to organize and operate a health insuring corporation shall include an examination of the health insuring corporation pursuant to this section and the examination shall satisfy the requirements of divisions (A) and (B) of this section.

(D) The superintendent may conduct market conduct examinations pursuant to section 3901.011 of the Revised Code of any health insuring corporation as often as the superintendent considers it necessary for the protection of the interests of subscribers and enrollees. The expenses of such market conduct examinations shall be assessed against the health insuring corporation being examined. All costs, assessments, or fines collected under this division shall be paid into the state treasury to the credit of the department of insurance operating fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-04-1997; 03-23-2007; 2008 HB562 09-22-2008



Section 1751.35 - Suspension or revocation of certificate of authority.

(A) The superintendent of insurance may suspend or revoke any certificate of authority issued to a health insuring corporation under this chapter if the superintendent finds that:

(1) The health insuring corporation is operating in contravention of its articles of incorporation, its health care plan or plans, or in a manner contrary to that described in and reasonably inferred from any other information submitted under section 1751.03 of the Revised Code, unless amendments to such submissions have been filed and have taken effect in compliance with this chapter.

(2) The health insuring corporation fails to issue evidences of coverage in compliance with the requirements of section 1751.11 of the Revised Code.

(3) The contractual periodic prepayments or premium rates used do not comply with the requirements of section 1751.12 of the Revised Code.

(4) The health insuring corporation enters into a contract, agreement, or other arrangement with any health care facility or provider, that does not comply with the requirements of section 1751.13 of the Revised Code, or the corporation fails to provide an annual certificate as required by section 1751.13 of the Revised Code.

(5) The superintendent determines, after a hearing conducted in accordance with Chapter 119. of the Revised Code, that the health insuring corporation no longer meets the requirements of section 1751.04 of the Revised Code.

(6) The health insuring corporation is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.

(7) The health insuring corporation has failed to implement the complaint system that complies with the requirements of section 1751.19 of the Revised Code.

(8) The health insuring corporation, or any agent or representative of the corporation, has advertised, merchandised, or solicited on its behalf in contravention of the requirements of section 1751.31 of the Revised Code.

(9) The health insuring corporation has unlawfully discriminated against any enrollee or prospective enrollee with respect to enrollment, disenrollment, or price or quality of health care services.

(10) The continued operation of the health insuring corporation would be hazardous or otherwise detrimental to its enrollees.

(11) The health insuring corporation has submitted false information in any filing or submission required under this chapter or any rule adopted under this chapter.

(12) The health insuring corporation has otherwise failed to substantially comply with this chapter or any rule adopted under this chapter.

(13) The health insuring corporation is not operating a health care plan.

(14) The health insuring corporation has failed to comply with any of the requirements of sections 1751.77 to 1751.87 or Chapter 3922. of the Revised Code.

(B) A certificate of authority shall be suspended or revoked only after compliance with the requirements of Chapter 119. of the Revised Code.

(C) When the certificate of authority of a health insuring corporation is suspended, the health insuring corporation, during the period of suspension, shall not enroll any additional subscribers or enrollees except newborn children or other newly acquired dependents of existing subscribers or enrollees, and shall not engage in any advertising or solicitation whatsoever.

(D) When the certificate of authority of a health insuring corporation is revoked, the health insuring corporation, following the effective date of the order of revocation, shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the health insuring corporation. The health insuring corporation shall engage in no further advertising or solicitation whatsoever. The superintendent, by written order, may permit such further operation of the health insuring corporation as the superintendent may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 1751.36 - Notification of grounds for denial, suspension or revocation of certificate - hearing.

(A) When the superintendent of insurance has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, the superintendent shall notify the applicant or health insuring corporation in writing, specifically stating the grounds for the denial, suspension, or revocation and setting a date of at least thirty days after the notification for a hearing on the matter.

(B) After the hearing authorized by division (A) of this section, or upon the failure of the applicant or health insuring corporation to appear at the hearing, the superintendent shall take such action as in accordance with law and the evidence. The action shall be set out in written findings which shall be mailed to the applicant or health insuring corporation . The action of the superintendent is subject to review in accordance with Chapter 119. of the Revised Code.

(C) Chapter 119. of the Revised Code applies to proceedings under this section to the extent that it is not in conflict with divisions (A) and (B) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-04-1997



Section 1751.38 - Applicability of other laws.

(A) As used in this section, "agent" means a person appointed by a health insuring corporation to engage in the solicitation or enrollment of subscribers or enrollees.

(B) Agents of health insuring corporations shall be licensed as insurance agents in accordance with Chapter 3905. of the Revised Code.

(C) Chapter 3905. of the Revised Code shall apply to health insuring corporations and the agents of health insuring corporations in the same manner in which these sections apply to insurers and agents of insurers.

Effective Date: 09-01-2002



Section 1751.40 - Insurance companies operating as health insuring corporations.

(A) Notwithstanding any provision of Title XXXIX [39] of the Revised Code, any insurance company holding a certificate of authority issued pursuant to Title XXXIX [39] of the Revised Code, or any corporation that is a subsidiary or affiliate of the insurance company, may apply for and obtain a certificate of authority to organize and operate a health insuring corporation in compliance with this chapter. Notwithstanding any other law that may be inconsistent with this division, any two or more such insurance companies, or subsidiaries or affiliates thereof, may jointly organize and operate a health insuring corporation under this chapter. The business of insurance is deemed to include the providing of health care by a health insuring corporation owned or operated by an insurance company or a subsidiary or affiliate of an insurance company.

(B) Notwithstanding any provision of any insurance laws of this state, an insurance company may contract with a health insuring corporation to provide insurance or similar protection against the cost of care provided through health insuring corporations and to provide coverage in the event of the failure of the health insuring corporation to meet its obligations. The enrollees of a health insuring corporation constitute a permissible group under such laws. Among other things, under such contracts, the insurer may make benefit payments to health insuring corporations for health care services rendered by facilities and providers pursuant to a health care plan.

Effective Date: 06-04-1997



Section 1751.42 - Rehabilitation, liquidation, supervision or conservation of corporation.

Any rehabilitation, liquidation, supervision, or conservation of a health insuring corporation shall be deemed to be the rehabilitation, liquidation, supervision, or conservation of an insurance company and shall be conducted under the supervision of the superintendent of insurance pursuant to Chapter 3903. of the Revised Code.

Effective Date: 06-04-1997



Section 1751.44 - Fees paid to superintendent of insurance.

(A) Each health insuring corporation shall pay to the superintendent of insurance the following fees:

(1) For filing an application for a certificate of authority, fifteen hundred dollars;

(2) For filing a request for a service area expansion under section 1751.03 of the Revised Code, three hundred dollars;

(3) For filing a major modification under section 1751.03 of the Revised Code, three hundred dollars;

(4) For filing each annual report, twenty-five dollars;

(5) For all other required filings for which no filing fee is otherwise provided for by this chapter, fifty dollars.

(B) All fees collected under this section shall be paid into the state treasury to the credit of the department of insurance operating fund.

Effective Date: 06-04-1997



Section 1751.45 - Administrative penalties - violations.

(A) In lieu of the suspension or revocation of a certificate of authority under section 1751.35 of the Revised Code, the superintendent of insurance, pursuant to an adjudication hearing initiated and conducted in accordance with Chapter 119. of the Revised Code, or by consent of the health insuring corporation without an adjudication hearing, may levy an administrative penalty. The administrative penalty shall be in an amount determined by the superintendent, but the administrative penalty shall not exceed one hundred thousand dollars per violation. Additionally, the superintendent may require the health insuring corporation to correct any deficiency that may be the basis for the suspension or revocation of the health insuring corporation's certificate of authority. All penalties collected shall be paid into the state treasury to the credit of the department of insurance operating fund.

(B) If the superintendent for any reason has cause to believe that any violation of this chapter has occurred or is threatened, the superintendent may give notice to the health insuring corporation and to the representatives or other persons who appear to be involved in the suspected violation to arrange a conference with the suspected violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation, and, if it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violation.

Proceedings under this division shall not be covered by any formal procedural requirements, and may be conducted in the manner the superintendent may consider appropriate under the circumstances.

(C)

(1) The superintendent may issue an order directing a health insuring corporation or a representative of the health insuring corporation to cease and desist from engaging in any act or practice in violation of this chapter. Within thirty days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. Such hearings shall be conducted in accordance with Chapter 119. of the Revised Code and judicial review shall be available as provided by that chapter.

(2) If the superintendent has reasonable cause to believe that an order issued pursuant to this division has been violated in whole or in part, the superintendent may request the attorney general to commence and prosecute any appropriate action or proceeding in the name of the state against the violators in the court of common pleas of Franklin county. The court in any such action or proceeding may levy civil penalties, not to exceed one hundred thousand dollars per violation, in addition to any other appropriate relief, including requiring a violator to pay the expenses reasonably incurred by the superintendent in enforcing the order. The penalties and fees collected under this division shall be paid into the state treasury to the credit of the department of insurance operating fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-04-1997



Section 1751.46 - Recommendations for expansion of service areas.

(A) The superintendent of insurance may contract with qualified persons to make recommendations concerning the determinations required to be made by the superintendent relative to an expansion of a service area pursuant to division (C) of section 1751.03 of the Revised Code, an application for a certificate of authority pursuant to sections 1751.04 and 1751.05 of the Revised Code, a contractual periodic prepayment or premium rate pursuant to section 1751.12 of the Revised Code, and an examination pursuant to division (B) of section 1751.34 of the Revised Code. The recommendations may be accepted in full or in part, or may be rejected, by the superintendent .

The total cost of a contract with a qualified person pursuant to this division shall represent the fair market value of the services provided and shall be borne by the health insuring corporation that is the subject of the determination required to be made by the superintendent .

(B) No qualified person placed on contract by the superintendent pursuant to division (A) of this section shall have a conflict of interest with the department of insurance or the health insuring corporation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999



Section 1751.47 - Adopting forms, instructions and manuals for providing financial information.

(A) The superintendent of insurance shall adopt the forms, instructions, and manuals prescribed by the national association of insurance commissioners for the preparation and filing of statutory financial statements and other financial information. However, the superintendent may by rule adopt modifications to such prescribed forms, instructions, and manuals as the superintendent considers to be necessary.

(B) For purposes of preparing statutory financial statements and other financial information involving circumstances not addressed by the forms, instructions, and manuals prescribed by the national association of insurance commissioners, the superintendent may determine accounting practices and methods to be used by health insuring corporations.

(C) The superintendent shall furnish each domestic health insuring corporation a copy of the forms for the filing of those statutory financial statements and other financial information as the corporation is required to file with the superintendent.

Effective Date: 06-04-1997



Section 1751.48 - Rules.

The superintendent of insurance may adopt rules as are necessary to carry out the provisions of this chapter. These rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-04-1997



Section 1751.51 - Restrictions on choice of providers.

If a health care plan of a health insuring corporation covers health care services that may be legally performed by a class of providers referred to in section 3923.23 or 3923.231 of the Revised Code but would restrict an enrollee's ability to receive these health care services from members of that class in any manner that differs from an enrollee's ability under the health care plan to receive these health care services from any other class of providers that may legally perform these health care services, then the health insuring corporation shall do both of the following:

(A) Set forth, within any evidence of coverage pertaining to the health care plan, under a heading that reads "Restrictions on Choice of Providers," a clear, concise, and complete statement of the restriction that conforms to the requirements of section 1751.11 of the Revised Code;

(B) Set forth, within any solicitation document pertaining to the health care plan and within any solicitation materials pertaining to the health care plan that the health insuring corporation provides to any employer or any employee benefit fund, under a heading that reads "Restrictions on Choice of Providers," a clear, concise, and complete statement of the restriction, such statement being subject to prior approval by the superintendent of insurance in accordance with the same form and content requirements that are specified in section 1751.11 of the Revised Code with regard to evidence of coverage.

Effective Date: 06-04-1997



Section 1751.52 - Confidentiality of information.

(A) All applications, filings, and reports required under this chapter shall be treated as public documents after the date the application, filing, or report becomes effective, regardless of the application of the Uniform Trade Secrets Act set forth in sections 1333.61 to 1333.69 of the Revised Code.

(B) Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant for enrollment that is obtained by the health insuring corporation from the enrollee or applicant, or from any health care facility or provider, shall be held in confidence and shall not be disclosed to any person except under one of the following circumstances:

(1) To the extent that it may be necessary to carry out the purposes of this chapter;

(2) Upon the express consent of the enrollee or applicant;

(3) Pursuant to statute or court order for the production of evidence;

(4) In the event of claim litigation between such person and the health insuring corporation wherein such data or information is pertinent.

(C) A health insuring corporation shall be entitled to claim any statutory privileges against disclosure under division (B) of this section that the facility or provider who furnished the data or information to the health insuring corporation is entitled to claim.

Effective Date: 06-04-1997



Section 1751.521 - Medical information release.

If an enrollee signs a medical information release upon the request of a health insuring corporation, the release shall clearly explain what information may be disclosed under the terms of the release. If a health insuring corporation utilizes this release to request medical information from a health care facility or provider, the health insuring corporation shall provide a copy of the enrollee's release to the health care facility or provider, upon request.

Effective Date: 10-01-1998



Section 1751.53 - Continuing coverage after termination of employment.

(A) As used in this section:

(1) "Group contract" means a group health insuring corporation contract covering employees that meets either of the following conditions:

(a) The contract was issued by an entity that, on June 4, 1997, holds a certificate of authority or license to operate under Chapter 1738. or 1742. of the Revised Code, and covers an employee at the time the employee's employment is terminated.

(b) The contract is delivered, issued for delivery, or renewed in this state after June 4, 1997, and covers an employee at the time the employee's employment is terminated.

(2) "Eligible employee" means an employee to whom all of the following apply:

(a) The employee has been continuously covered under a group contract or under the contract and any prior similar group coverage replaced by the contract, during the entire three-month period preceding the termination of the employee's employment.

(b) [The employee did not voluntarily terminate the employee's employment and the termination of employment is not a result of any gross misconduct on the part of the employee] .

(c) The employee is not, and does not become, covered by or eligible for coverage by medicare.

(d) The employee is not, and does not become, covered by or eligible for coverage by any other insured or uninsured arrangement that provides hospital, surgical, or medical coverage for individuals in a group and under which the employee was not covered immediately prior to the termination of employment. A person eligible for continuation of coverage under this section, who is also eligible for coverage under section 3923.123 of the Revised Code, may elect either coverage, but not both. A person who elects continuation of coverage may elect any coverage available under section 3923.123 of the Revised Code upon the termination of the continuation of coverage.

(B) A group contract shall provide that any eligible employee may continue the coverage under the contract, for the employee and the employee's eligible dependents, for a period of twelve months after the date that the group coverage would otherwise terminate by reason of the termination of the employee's employment. Each certificate of coverage issued to employees under the contract shall include a notice of the employee's privilege of continuation.

(C) All of the following apply to the continuation of group coverage required under division (B) of this section:

(1) Continuation need not include any supplemental health care services benefits or specialty health care services benefits provided by the group contract.

(2) The employer shall notify the employee of the right of continuation at the time the employer notifies the employee of the termination of employment. The notice shall inform the employee of the amount of contribution required by the employer under division (C)(4) of this section.

(3) The employee shall file a written election of continuation with the employer and pay the employer the first contribution required under division (C)(4) of this section. The request and payment must be received by the employer no later than the earlier of any of the following dates:

(a) Thirty-one days after the date on which the employee's coverage would otherwise terminate;

(b) Ten days after the date on which the employee's coverage would otherwise terminate, if the employer has notified the employee of the right of continuation prior to this date;

(c) Ten days after the employer notifies the employee of the right of continuation, if the notice is given after the date on which the employee's coverage would otherwise terminate.

(4) The employee must pay to the employer, on a monthly basis, in advance, the amount of contribution required by the employer. The amount required shall not exceed the group rate for the insurance being continued under the policy on the due date of each payment.

(5) The employee's privilege to continue coverage and the coverage under any continuation ceases if any of the following occurs:

(a) The employee ceases to be an eligible employee under division (A)(2)(c) or (d) of this section;

(b) A period of twelve months expires after the date that the employee's coverage under the group contract would otherwise have terminated because of the termination of employment;

(c) The employee fails to make a timely payment of a required contribution, in which event the coverage shall cease at the end of the coverage for which contributions were made;

(d) The group contract is terminated, or the employer terminates participation under the contract, unless the employer replaces the coverage by similar coverage under another contract or other group health arrangement. If the employer replaces the contract with similar group health coverage, all of the following apply:

(i) The member shall be covered under the replacement coverage, for the balance of the period that the member would have remained covered under the terminated coverage if it had not been terminated.

(ii) The minimum level of benefits under the replacement coverage shall be the applicable level of benefits of the contract replaced reduced by any benefits payable under the contract replaced.

(iii) The contract replaced shall continue to provide benefits to the extent of its accrued liabilities and extensions of benefits as if the replacement had not occurred.

(D) This section does not apply to any group contract offering only supplemental health care services or specialty health care services.

(E) An employer shall notify the health insuring corporation if the employee elects continuation of coverage under this section. The health insuring corporation may require the employer to provide documentation if the employee elects continuation of coverage and is seeking premium assistance for the continuation of coverage under the "American Recovery and Investment Act of 2009," Pub. L. No. 111-5 , 123 Stat. 115. The director of insurance shall publish guidance for employers and health insuring corporations regarding the contents of such documentation.

Amended by 128th General AssemblyFile No.9,HB 1, §105.10, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §120.10, eff. 1/1/2010.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 4/1/2009.

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §9



Section 1751.54 - Continuing coverage after reservist called to duty.

(A) As used in this section:

(1) "Eligible person" means any person who, at the time a reservist is called or ordered to active duty, is covered under a group contract and is either of the following:

(a) An employee who is a reservist called or ordered to active duty;

(b) The spouse or a dependent child of an employee described in division (A)(1)(a) of this section.

(2) "Group contract" includes any group health insuring corporation contract that satisfies all of the following:

(a) The contract is delivered, issued for delivery, or renewed in this state on or after June 4, 1997.

(b) The contract covers employees for health care services, including basic health care services.

(c) The contract is in effect and covers an eligible person at the time a reservist is called or ordered to active duty.

(3) "Reservist" means a member of a reserve component of the armed forces of the United States. "Reservist" includes a member of the Ohio national guard.

(B) Every group contract shall provide that any eligible person may continue the coverage under the contract for a period of eighteen months after the date on which the coverage would otherwise terminate because the reservist is called or ordered to active duty.

(C)

(1) An eligible person may extend the eighteen-month period of continuation of coverage to a thirty-six-month period of continuation of coverage, if any of the following occurs during the eighteen-month period:

(a) The death of the reservist;

(b) The divorce or separation of a reservist from the reservist's spouse;

(c) The cessation of dependency of a child pursuant to the terms of the contract.

(2) The thirty-six-month period of continuation of coverage is deemed to begin on the date on which the coverage would otherwise terminate because the reservist is called or ordered to active duty.

(3) The employer may begin the thirty-six-month period on the date of any occurrence described in division (C)(1) of this section.

(D) All of the following apply to any continuation of coverage, or the extension of any continuation of coverage, provided under division (B) or (C) of this section:

(1) The continuation of coverage shall provide the same benefits as those provided to any similarly situated eligible person who is covered under the same group contract and an employee who has not been called or ordered to active duty.

(2) An employer shall notify each employee of the right of continuation of coverage at the time of employment. At the time the reservist is called or ordered to active duty, the employer shall notify each eligible person of the requirements for the continuation of coverage.

(3) Each certificate of coverage issued by a health insuring corporation to an employee under the group contract shall include a notice of the eligible person's right of continuation of coverage.

(4) An eligible person shall file a written election of continuation of coverage with the employer and pay the employer the first contribution required under division (D)(5) of this section. The written election and payment must be received by the employer no later than thirty-one days after the date on which the eligible person's coverage would otherwise terminate. If the employer notifies the eligible person of the right of continuation of coverage after the date on which the eligible person's coverage would otherwise terminate, the written election and payment must be received by the employer no later than thirty-one days after the date of the notification.

(5)

(a) Except as provided in division (D)(5)(b) or (c) of this section, the eligible person shall pay to the employer, on a monthly basis and in advance, the amount of contribution required by the employer. The amount shall not exceed one hundred two per cent of the group rate for the coverage being continued under the group contract on the due date of each payment.

(b) The employer may pay a portion or all of the eligible person's contribution.

(c) A reservist called or ordered to active duty for less than thirty-one days shall not be required to pay more than the eligible person's contribution, if any, for the coverage.

(E) The eligible person's right to any continuation of coverage, or the extension of any continuation of coverage, provided under division (B) or (C) of this section ceases on the date on which any of the following occurs:

(1) The eligible person, whether as an employee or otherwise, becomes covered by another group contract or other group health plan or arrangement that does not contain any exclusion or limitation with respect to any preexisting condition of that eligible person. For purposes of division (E)(1) of this section, a group contract or other group health plan or arrangement does not include the civilian health and medical program of the uniformed services as defined in Public Law 99-661 , 100 Stat. 3898 (1986), 10 U.S.C.A. 1072.

(2) The period of either eighteen months provided under division (B) of this section or thirty-six months provided under division (C) of this section expires.

(3) The eligible person fails to make a timely payment of a required contribution, in which case the coverage ceases at the end of the period of coverage for which contributions were made.

(4) The group contract, or participation under the group contract, is terminated, unless the employer, in accordance with division (F) of this section, replaces the coverage with similar coverage under another group contract or other group health plan or arrangement.

(F) If the employer replaces the group contract with similar coverage as described in division (E)(4) of this section, both of the following apply:

(1) The eligible person is covered under the replacement coverage for the balance of the period that the person would have remained covered under the terminated coverage if it had not been terminated.

(2) The level of benefits under the replacement coverage is the same as the level of benefits provided to any similarly situated eligible person who is covered under the group contract and an employee who has not been called or ordered to active duty.

(G) Upon the reservist's release from active duty and the reservist's return to employment for the employer by whom the reservist was employed at the time the reservist was called or ordered to active duty, both of the following apply:

(1) Every eligible person is entitled, without any waiting period, to coverage under the employer's group contract that is in effect at the time of the reservist's return to employment.

(2) Every eligible person is entitled to all benefits under the group contract described in division (G)(1) of this section from the date of the original coverage under the contract.

(H)

(1) No health insuring corporation shall fail to provide for a continuation of coverage, or an extension of a continuation of coverage, in a group contract as required by and in accordance with the terms and conditions set forth under this section.

(2) No health insuring corporation shall fail to issue a certificate of coverage in compliance with division (D)(3) of this section.

(3) No employer shall fail to provide an employee or eligible person with notice of the right to a continuation of coverage under a group contract in accordance with division (D)(2) of this section.

(I) Whoever violates division (H)(1), (2), or (3) of this section is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(J) This section does not apply to any group contract offering only supplemental health care services or specialty health care services.

Effective Date: 11-20-2001



Section 1751.55 - Effect of workers compensation coverage.

A health insuring corporation policy, contract, or agreement shall not be construed to exclude illness or injury upon the ground that the subscriber might have elected to have such illness or injury covered by workers' compensation under Chapter 4123. of the Revised Code unless the policy, contract, or agreement clearly excludes work or occupational related illness or injury, or the policy, contract, or agreement, or a separate writing signed by the subscriber, informs the subscriber that such coverage is excluded and may be available to the subscriber under workers' compensation as the sole proprietor of a business, a member of a partnership, or an officer of a family farm corporation.

Effective Date: 03-22-1999



Section 1751.56 - Effect of supplemental sickness and accident insurance policy.

(A) No individual or group health insuring corporation policy, contract, or agreement shall be delivered, issued for delivery, or renewed in this state, if the policy, contract, or agreement excludes or reduces the benefits payable to or on behalf of an insured because benefits are also payable or have been paid under a supplemental sickness and accident insurance policy to which all of the following apply:

(1) The policy covers a specified disease or a limited plan of coverage.

(2) The policy is specifically designed, advertised, represented, and sold as a supplement to other basic sickness and accident insurance coverage.

(3) The entire premium for the policy is paid by the insured, the insured's family, or the insured's guardian.

(B) This section applies to supplemental sickness and accident insurance policies irrespective of the mode or channel of premium payment to the insurer or of any reduction in the premium by virtue of the insured's membership in any health insuring corporation or the insured's status as an employee.

Effective Date: 06-04-1997



Section 1751.57 - Conditions applying to all individual health insuring corporation contracts.

(A) The following conditions apply to all individual health insuring corporation contracts:

(1) Except as provided in section 2742(b) to (e) of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg-42, as amended, a health insuring corporation that provides individual coverage to an individual shall renew or continue in force such coverage at the option of the individual.

(2) Such individual contracts are subject to sections 2743 and 2747 of the "Health Insurance Portability and Accountability Act of 1996."

(3) Sections 3924.031 and 3924.032 of the Revised Code shall apply to health insuring corporation contracts offered in the individual market in the same manner as they apply to health benefit plans offered in the small employer market.

(B) In accordance with 45 C.F.R. 148.102, this section also applies to all group health insuring corporation contracts that are not sold in connection with an employment-related group health care plan and that provide more than short-term, limited duration coverage.

Effective Date: 06-30-1997



Section 1751.58 - Conditions applying to all group health insuring corporation contracts sold in connection with employment-related group health care plan.

Except as otherwise provided in section 2721 of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg-21, as amended, the following conditions apply to all group health insuring corporation contracts that are sold in connection with an employment-related group health care plan and that are not subject to section 3924.03 of the Revised Code:

(A)

(1) Except as provided in section 2712(b) to (e) of the "Health Insurance Portability and Accountability Act of 1996," if a health insuring corporation offers coverage in the small or large group market in connection with a group contract, the corporation shall renew or continue in force such coverage at the option of the contract holder.

(2) A health insuring corporation may cancel or decide not to renew the coverage of any eligible employee or of a dependent of an eligible employee under the group contract in accordance with division (B) of section 1751.18 of the Revised Code.

(B) Such group contracts are subject to division (A)(3) of section 3924.03 and sections 3924.033 and 3924.27 of the Revised Code.

(C) Such group contracts shall provide for the special enrollment periods described in section 2701(f) of the "Health Insurance Portability and Accountability Act of 1996."

(D) At least once in every twelve-month period, a health insuring corporation shall provide to all late enrollees, as defined in section 3924.01 of the Revised Code, who are identified by the contract holder, the option to enroll in the group contract. The enrollment option shall be provided for a minimum period of thirty consecutive days. All delays of coverage imposed under the group contract, including any affiliation period, shall begin on the date the health insuring corporation receives notice of the late enrollee's application or request for coverage, and shall run concurrently with each other.

Effective Date: 03-22-1999



Section 1751.59 - Coverage of adopted children.

No individual or group health insuring corporation policy, contract, or agreement that makes family coverage available may be delivered, issued for delivery, or renewed in this state, unless the policy, contract, or agreement covers adopted children of the subscriber on the same basis as other dependents.

The coverage required by this section is subject to the requirements and restrictions set forth in section 3924.51 of the Revised Code.

Effective Date: 03-22-1999



Section 1751.60 - Provider or facility limited to seek compensation for covered services solely from HIC.

(A) Except as provided for in divisions (E) and (F) of this section, every provider or health care facility that contracts with a health insuring corporation to provide health care services to the health insuring corporation's enrollees or subscribers shall seek compensation for covered services solely from the health insuring corporation and not, under any circumstances, from the enrollees or subscribers, except for approved copayments and deductibles.

(B) No subscriber or enrollee of a health insuring corporation is liable to any contracting provider or health care facility for the cost of any covered health care services, if the subscriber or enrollee has acted in accordance with the evidence of coverage.

(C) Except as provided for in divisions (E) and (F) of this section, every contract between a health insuring corporation and provider or health care facility shall contain a provision approved by the superintendent of insurance requiring the provider or health care facility to seek compensation solely from the health insuring corporation and not, under any circumstances, from the subscriber or enrollee, except for approved copayments and deductibles.

(D) Nothing in this section shall be construed as preventing a provider or health care facility from billing the enrollee or subscriber of a health insuring corporation for noncovered services.

(E) Upon application by a health insuring corporation and a provider or health care facility, the superintendent may waive the requirements of divisions (A) and (C) of this section when, in addition to the reserve requirements contained in section 1751.28 of the Revised Code, the health insuring corporation provides sufficient assurances to the superintendent that the provider or health care facility has been provided with financial guarantees. No waiver of the requirements of divisions (A) and (C) of this section is effective as to enrollees or subscribers for whom the health insuring corporation is compensated under a provider agreement or risk contract entered into pursuant to Chapter 5111. or 5115. of the Revised Code .

(F) The requirements of divisions (A) to (C) of this section apply only to health care services provided to an enrollee or subscriber prior to the effective date of a termination of a contract between the health insuring corporation and the provider or health care facility.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-26-2003; 2008 HB562 09-22-2008



Section 1751.61 - Coverage for newly born child.

(A) Each individual or group evidence of coverage that is delivered, issued for delivery, or renewed by a health insuring corporation in this state, and that makes coverage available for family members of a subscriber, also shall provide that coverage applicable to children is payable from the moment of birth with respect to a newly born child of the subscriber or subscriber's spouse.

(B) Coverage for a newly born child is effective for a period of thirty-one days from the date of birth.

(C) To continue coverage for a newly born child beyond the thirty-one day period described in division (B) of this section, the subscriber shall notify the health insuring corporation within that period.

(D) If payment of a specific premium rate is required to provide coverage under this section for an additional child, the evidence of coverage may require the subscriber to make this payment to the health insuring corporation within the thirty-one day period described in division (B) of this section in order to continue the coverage beyond that period.

Effective Date: 06-30-1997



Section 1751.62 - Screening mammography - cytologic screening for cervical cancer.

(A) As used in this section:

(1) "Screening mammography" means a radiologic examination utilized to detect unsuspected breast cancer at an early stage in an asymptomatic woman and includes the x-ray examination of the breast using equipment that is dedicated specifically for mammography, including, but not limited to, the x-ray tube, filter, compression device, screens, film, and cassettes, and that has an average radiation exposure delivery of less than one rad mid-breast. "Screening mammography" includes two views for each breast. The term also includes the professional interpretation of the film.

"Screening mammography" does not include diagnostic mammography.

(2) "Medicare reimbursement rate" means the reimbursement rate paid in Ohio under the medicare program for screening mammography that does not include digitization or computer-aided detection, regardless of whether the actual benefit includes digitization or computer-aided detection.

(B) Every individual or group health insuring corporation policy, contract, or agreement providing basic health care services that is delivered, issued for delivery, or renewed in this state shall provide benefits for the expenses of both of the following:

(1) Screening mammography to detect the presence of breast cancer in adult women;

(2) Cytologic screening for the presence of cervical cancer.

(C) The benefits provided under division (B)(1) of this section shall cover expenses in accordance with all of the following:

(1) If a woman is at least thirty-five years of age but under forty years of age, one screening mammography;

(2) If a woman is at least forty years of age but under fifty years of age, either of the following:

(a) One screening mammography every two years;

(b) If a licensed physician has determined that the woman has risk factors to breast cancer, one screening mammography every year.

(3) If a woman is at least fifty years of age but under sixty-five years of age, one screening mammography every year.

(D)

(1) Subject to divisions (D)(2) and (3) of this section, if a provider, hospital, or other health care facility provides a service that is a component of the screening mammography benefit in division (B)(1) of this section and submits a separate claim for that component, a separate payment shall be made to the provider, hospital, or other health care facility in an amount that corresponds to the ratio paid by medicare in this state for that component.

(2) Regardless of whether separate payments are made for the benefit provided under division (B)(1) of this section, the total benefit for a screening mammography shall not exceed one hundred thirty per cent of the medicare reimbursement rate in this state for screening mammography. If there is more than one medicare reimbursement rate in this state for screening mammography or a component of a screening mammography, the reimbursement limit shall be one hundred thirty per cent of the lowest medicare reimbursement rate in this state.

(3) The benefit paid in accordance with division (D)(1) of this section shall constitute full payment. No provider, hospital, or other health care facility shall seek or receive remuneration in excess of the payment made in accordance with division (D)(1) of this section, except for approved deductibles and copayments.

(E) The benefits provided under division (B)(1) of this section shall be provided only for screening mammographies that are performed in a health care facility or mobile mammography screening unit that is accredited under the American college of radiology mammography accreditation program or in a hospital as defined in section 3727.01 of the Revised Code.

(F) The benefits provided under divisions (B)(1) and (2) of this section shall be provided according to the terms of the subscriber contract.

(G) The benefits provided under division (B)(2) of this section shall be provided only for cytologic screenings that are processed and interpreted in a laboratory certified by the college of American pathologists or in a hospital as defined in section 3727.01 of the Revised Code.

Effective Date: 03-22-1999; 03-22-2005



Section 1751.63 - Long-term care insurance.

Sections 3923.41 to 3923.48 of the Revised Code apply to every health insuring corporation that offers long-term care and that holds a certificate of authority under this chapter.

Effective Date: 06-04-1997



Section 1751.64 - [Repealed effective 2/9/2014] Genetic screening or testing.

(A) As used in this section, "genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects, or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease, or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects, or deficiencies, and not an indirect manifestation of genetic disorders.

(B) No health insuring corporation, in processing an application for coverage for health care services under an individual or group health insuring corporation policy, contract, or agreement or in determining insurability under such a policy, contract, or agreement, shall do any of the following:

(1) Require an individual seeking coverage to submit to genetic screening or testing;

(2) Take into consideration the results of genetic screening or testing;

(3) Make any inquiry to determine the results of genetic screening or testing;

(4) Make a decision adverse to the applicant based on entries in medical records or other reports of genetic screening or testing.

(C) In developing and asking questions regarding medical histories of applicants for coverage under an individual or group health insuring corporation policy, contract, or agreement, no health insuring corporation shall ask for the results of genetic screening or testing or ask questions designed to ascertain the results of genetic screening or testing.

(D) No health insuring corporation shall cancel or refuse to issue or renew coverage for health care services based on the results of genetic screening or testing.

(E) No health insuring corporation shall deliver, issue for delivery, or renew an individual or group policy, contract, or agreement in this state that limits benefits based on the results of genetic screening or testing.

(F) A violation of this section is an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 06-30-1997; repealed effective 02-09-2014



Section 1751.65 - Health insuring corporation - prohibited activities.

(A) As used in this section, "genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects, or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease, or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects, or deficiencies, and not an indirect manifestation of genetic disorders.

(B) Upon the repeal of section 1751.64 of the Revised Code, no health insuring corporation shall do either of the following:

(1) Consider any information obtained from genetic screening or testing in processing an application for coverage for health care services under an individual or group policy, contract, or agreement or in determining insurability under such a policy, contract, or agreement;

(2) Inquire, directly or indirectly, into the results of genetic screening or testing or use such information, in whole or in part, to cancel, refuse to issue or renew, or limit benefits under, an individual or group policy, contract, or agreement.

(C) Any health insuring corporation that has engaged in, is engaged in, or is about to engage in a violation of division (B) of this section is subject to the jurisdiction of the superintendent of insurance under section 3901.04 of the Revised Code.

Effective Date: 06-30-1997



Section 1751.66 - Prescription drugs.

(A) No individual or group health insuring corporation policy, contract, or agreement that provides coverage for prescription drugs shall limit or exclude coverage for any drug approved by the United States food and drug administration on the basis that the drug has not been approved by the United States food and drug administration for the treatment of the particular indication for which the drug has been prescribed, provided the drug has been recognized as safe and effective for treatment of that indication in one or more of the standard medical reference compendia adopted by the United States department of health and human services under 42 U.S.C. 1395x(t)(2), as amended, or in medical literature that meets the criteria specified in division (B) of this section.

(B)

Medical literature may be accepted for purposes of division (A) of this section only if all of the following apply:

(1) Two articles from major peer-reviewed professional medical journals have recognized, based on scientific or medical criteria, the drug's safety and effectiveness for treatment of the indication for which it has been prescribed;

(2) No article from a major peer-reviewed professional medical journal has concluded, based on scientific or medical criteria, that the drug is unsafe or ineffective or that the drug's safety and effectiveness cannot be determined for the treatment of the indication for which it has been prescribed;

(3) Each article meets the uniform requirements for manuscripts submitted to biomedical journals established by the international committee of medical journal editors or is published in a journal specified by the United States department of health and human services pursuant to Section 1861(t)(2)(B) of the "Social Security Act," 107 Stat. 591 (1993), 42 U.S.C. 1395(x)(t)(2)(B), as amended, as accepted peer-reviewed medical literature.

(C) Coverage of a drug required by division (A) of this section includes medically necessary services associated with the administration of the drug.

(D) Division (A) of this section shall not be construed to do any of the following:

(1) Require coverage for any drug if the United States food and drug administration has determined its use to be contraindicated for the treatment of the particular indication for which the drug has been prescribed;

(2) Require coverage for experimental drugs not approved for any indication by the United States food and drug administration;

(3) Alter any law with regard to provisions limiting the coverage of drugs that have not been approved by the United States food and drug administration;

(4) Require reimbursement or coverage for any drug not included in the drug formulary or list of covered drugs specified in a health insuring corporation contract;

(5) Prohibit a health insuring corporation from limiting or excluding coverage of a drug, provided that the decision to limit or exclude coverage of the drug is not based primarily on the coverage of drugs required by this section.

(E) This section applies only to health insuring corporation policies, contracts, and agreements that are described in division (A) of this section and that are delivered, issued for delivery, or renewed in this state on or after July 1, 1997.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 06-04-1997



Section 1751.67 - Maternity benefits.

(A) Each individual or group health insuring corporation policy, contract, or agreement delivered, issued for delivery, or renewed in this state that provides maternity benefits shall provide coverage of inpatient care and follow-up care for a mother and her newborn as follows:

(1) The policy, contract, or agreement shall cover a minimum of forty-eight hours of inpatient care following a normal vaginal delivery and a minimum of ninety-six hours of inpatient care following a cesarean delivery. Services covered as inpatient care shall include medical, educational, and any other services that are consistent with the inpatient care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals.

(2) The policy, contract, or agreement shall cover a physician-directed source of follow-up care. Services covered as follow-up care shall include physical assessment of the mother and newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system, performance of any medically necessary and appropriate clinical tests, and any other services that are consistent with the follow-up care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals. The coverage shall apply to services provided in a medical setting or through home health care visits. The coverage shall apply to a home health care visit only if the provider who conducts the visit is knowledgeable and experienced in maternity and newborn care.

When a decision is made in accordance with division (B) of this section to discharge a mother or newborn prior to the expiration of the applicable number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to all follow-up care that is provided within seventy-two hours after discharge. When a mother or newborn receives at least the number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to follow-up care that is determined to be medically necessary by the provider responsible for discharging the mother or newborn.

(B) Any decision to shorten the length of inpatient stay to less than that specified under division (A)(1) of this section shall be made by the physician attending the mother or newborn, except that if a nurse-midwife is attending the mother in collaboration with a physician, the decision may be made by the nurse-midwife. Decisions regarding early discharge shall be made only after conferring with the mother or a person responsible for the mother or newborn. For purposes of this division, a person responsible for the mother or newborn may include a parent, guardian, or any other person with authority to make medical decisions for the mother or newborn.

(C)

(1) No health insuring corporation may do either of the following:

(a) Terminate the participation of a provider or health care facility in an individual or group health care plan solely for making recommendations for inpatient or follow-up care for a particular mother or newborn that are consistent with the care required to be covered by this section;

(b) Establish or offer monetary or other financial incentives for the purpose of encouraging a person to decline the inpatient or follow-up care required to be covered by this section.

(2) Whoever violates division (C)(1)(a) or (b) of this section has engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(D) This section does not do any of the following:

(1) Require a policy, contract, or agreement to cover inpatient or follow-up care that is not received in accordance with the policy's, contract's, or agreement's terms pertaining to the providers and facilities from which an individual is authorized to receive health care services;

(2) Require a mother or newborn to stay in a hospital or other inpatient setting for a fixed period of time following delivery;

(3) Require a child to be delivered in a hospital or other inpatient setting;

(4) Authorize a nurse-midwife to practice beyond the authority to practice nurse-midwifery in accordance with Chapter 4723. of the Revised Code;

(5) Establish minimum standards of medical diagnosis, care, or treatment for inpatient or follow-up care for a mother or newborn. A deviation from the care required to be covered under this section shall not, solely on the basis of this section, give rise to a medical claim or to derivative claims for relief, as those terms are defined in section 2305.113 of the Revised Code.

Effective Date: 04-11-2003



Section 1751.68 - [Repealed].

Effective Date: 10-16-2005



Section 1751.70 - Authorization of payroll deductions for public employees.

(A) An employee of the state, of any political subdivision of the state, or of any institution supported in whole or in part by the state, may authorize the deduction from the employee's salary or wages of the amount of the employee's premium rate to any health insuring corporation holding a certificate of authority pursuant to this chapter. The employee's authorization shall be evidenced by approval of the head of the department, division, office, or institution in which the employee is employed.

(B) In the case of employees of the state, the employee's authorization shall be directed to and filed with the director of administrative services. In the case of employees of a political subdivision, the employee's authorization shall be directed to and filed with the fiscal officer of such political subdivision. In the case of employees of any institution supported in whole or in part by the state, the employee's authorization shall be directed to and filed with the fiscal officer of such institution.

(C) Upon the filing of the employee's authorization in accordance with division (B) of this section, the director or fiscal officer shall provide for payment to the health insuring corporation referred to in the employee's authorization, for the amount covering the sum of the deductions thereby authorized.

Effective Date: 06-04-1997



Section 1751.71 - Accepting payments for cost of policies, contracts, and agreements.

Each health insuring corporation subject to this chapter may accept from governmental agencies, or from private persons, payments covering all or part of the cost of policies, contracts, and agreements entered into between the health insuring corporation and its subscribers or groups of subscribers.

Effective Date: 06-04-1997



Section 1751.73 - Implementing quality assurance programs.

Each health insuring corporation providing basic health care services shall implement a quality assurance program for use in connection with those policies, contracts, and agreements providing basic health care services. Each health insuring corporation required to implement a quality assurance program shall annually file a certificate with the superintendent of insurance certifying that its quality assurance program does all of the following:

(A) Identifies a corporate board or committee or designates an executive staff person responsible for program implementation and compliance;

(B) Includes a process enabling the selection and retention of quality providers and health care facilities through credentialing, recredentialing, and monitoring procedures;

(C) Provides for ongoing monitoring of the quality assurance program;

(D) Assures a process for compliance by any entity or entities with which the health insuring corporation contracts for services;

(E) Includes a process to take remedial action to correct quality problems.

Effective Date: 10-01-1998



Section 1751.74 - Quality assurance program requirements.

(A) To implement a quality assurance program required by section 1715.73 of the Revised Code, a health insuring corporation shall do both of the following:

(1) Develop and maintain the appropriate infrastructure and disclosure systems necessary to measure and report, on a regular basis, the quality of health care services provided to enrollees, based on a systematic collection, analysis, and reporting of relevant data. The health insuring corporation shall assure that a committee that includes participating physicians have the opportunity to participate in developing, implementing, and evaluating the quality assurance program and all other programs implemented by the health insuring corporation that relate to the utilization of health care services. A committee that includes participating physicians shall also have the opportunity to participate in the derivation of data assessments, statistical analyses, and outcome interpretations from programs monitoring the utilization of health care services.

(2) Develop and maintain an organizational program for designing, measuring, assessing, and improving the processes and outcomes of health care.

(B) A quality assurance program shall:

(1) Establish an internal system capable of identifying opportunities to improve health care, which system is structured to identify practices that result in improved health care outcomes, to identify problematic utilization patterns, and to identify those providers that may be responsible for either exemplary or problematic patterns. The quality assurance program shall use the findings generated by the system to work on a continuing basis with participating providers and other staff to improve the quality of health care services provided to enrollees.

(2) Develop a written statement of its objectives, lines of authority and accountability, evaluation tools, and performance improvement activities;

(3) Require an annual effectiveness review of the program;

(4) Provide a description of how the health insuring corporation intends to do all of the following:

(a) Analyze both processes and outcomes of health care, including focused review of individual cases as appropriate, to discern the causes of variation;

(b) Identify the targeted diagnoses and treatments to be reviewed by the quality assurance program each year, based on consideration of practices and diagnoses that affect a substantial number of the health insuring corporation's enrollees or that could place enrollees at serious risk;

(c) Use a range of appropriate methods to analyze quality of health care, including collection and analysis of information on over-utilization and under-utilization of health care services; evaluation of courses of treatment and outcomes based on current medical research, knowledge, standards, and practice guidelines; and collection and analysis of information specific to enrollees or providers;

(d) Compare quality assurance program findings with past performance, internal goals, and external standards;

(e) Measure the performance of participating providers and conduct peer review activities;

(f) Utilize treatment protocols and practice parameters developed with appropriate clinical input;

(g) Implement improvement strategies related to quality assurance program findings;

(h) Evaluate periodically, but not less than annually, the effectiveness of the improvement strategies.

Effective Date: 10-01-1998



Section 1751.75 - Determination that accreditation constitutes compliance.

A health insuring corporation may present evidence of compliance with the requirements of sections 1751.73 and 1751.74 of the Revised Code by submitting certification to the superintendent of insurance of its accreditation by an independent, private accrediting organization, such as the national committee on quality assurance, the national quality health council, the joint commission on accreditation of health care organizations, or the American accreditation healthcare commission/utilization review accreditation commission. The superintendent, upon review of the organization's accreditation process, may determine that such accreditation constitutes compliance by the health insuring corporation with the requirements of these sections.

Effective Date: 10-01-1998



Section 1751.77 - Utilization review, internal and external review procedure definitions.

As used in sections 1751.77 to 1751.87 of the Revised Code, unless otherwise specifically provided or as otherwise required pursuant to applicable federal law or regulations:

(A) "Adverse determination" means a determination by a health insuring corporation or its designee utilization review organization that an admission, availability of care, continued stay, or other health care service has been reviewed and, based upon the information provided, the health care service does not meet the requirements for benefit payment under the health insuring corporation's policy, contract, or agreement, and coverage is therefore denied, reduced, or terminated.

(B) "Ambulatory review" means utilization review of health care services performed or provided in an outpatient setting.

(C) "Authorized person" means a parent, guardian, or other person authorized to act on behalf of an enrollee with respect to health care decisions.

(D) "Case management" means a coordinated set of activities conducted for individual patient management of serious, complicated, protracted, or other specified health conditions.

(E) "Certification" means a determination by a health insuring corporation or its designee utilization review organization that an admission, availability of care, continued stay, or other health care service has been reviewed and, based upon the information provided, the health care service satisfies the requirements for benefit payment under the health insuring corporation's policy, contract, or agreement.

(F) "Clinical peer" means a physician when an evaluation is to be made of the clinical appropriateness of health care services provided by a physician. If an evaluation is to be made of the clinical appropriateness of health care services provided by a provider who is not a physician, "clinical peer" means either a physician or a provider holding the same license as the provider who provided the health care services.

(G) "Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by a health insuring corporation to determine the necessity and appropriateness of health care services.

(H) "Concurrent review" means utilization review conducted during a patient's hospital stay or course of treatment.

(I) "Discharge planning" means the formal process for determining, prior to a patient's discharge from a health care facility, the coordination and management of the care that the patient is to receive following discharge from a health care facility.

(J) "Participating provider" means a provider or health care facility that, under a contract with a health insuring corporation or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than coinsurance, copayments, or deductibles, directly or indirectly from the health insuring corporation.

(K) "Physician" means a provider who holds a certificate issued under Chapter 4731. of the Revised Code authorizing the practice of medicine and surgery or osteopathic medicine and surgery or a comparable license or certificate from another state.

(L) "Prospective review" means utilization review that is conducted prior to an admission or a course of treatment.

(M) "Retrospective review" means utilization review of medical necessity that is conducted after health care services have been provided to a patient. "Retrospective review" does not include the review of a claim that is limited to an evaluation of reimbursement levels, veracity of documentation, accuracy of coding, or adjudication of payment.

(N) "Second opinion" means an opportunity or requirement to obtain a clinical evaluation by a provider other than the provider originally making a recommendation for proposed health care services to assess the clinical necessity and appropriateness of the proposed health care services.

(O) "Utilization review" means a process used to monitor the use of, or evaluate the clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures, or settings. Areas of review may include ambulatory review, prospective review, second opinion, certification, concurrent review, case management, discharge planning, or retrospective review.

(P) "Utilization review organization" means an entity that conducts utilization review, other than a health insuring corporation performing a review of its own health care plans.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 1751.78 - Application of provisions.

(A)

(1) Sections 1751.77 to 1751.87 and Chapter 3922. of the Revised Code apply to any health insuring corporation that provides or performs utilization review services in connection with its policies, contracts, and agreements covering basic health care services and to any designee of the health insuring corporation, or to any utilization review organization that performs utilization review functions on behalf of the health insuring corporation in connection with policies, contracts, or agreements of the health insuring corporation covering basic health care services.

(2) Nothing in sections 1751.77 to 1751.82 or section 1751.823 of the Revised Code shall be construed to require a health insuring corporation to provide or perform utilization review services in connection with health care services provided under a policy, plan, or agreement of supplemental health care services or specialty health care services.

(B)

(1) Each health insuring corporation shall be responsible for monitoring all utilization review and internal review activities carried out by, or on behalf of, the health insuring corporation and for ensuring that all requirements of sections 1751.77 to 1751.87 and Chapter 3922. of the Revised Code, and any rules adopted thereunder, are met. The health insuring corporation shall also ensure that appropriate personnel have operational responsibility for the conduct of the health insuring corporation's utilization review program.

(2) If a health insuring corporation contracts to have a utilization review organization or other entity perform the utilization review functions required by sections 1751.77 to 1751.87 and Chapter 3922. of the Revised Code, and any rules adopted thereunder, the superintendent of insurance shall hold the health insuring corporation responsible for monitoring the activities of the utilization review organization or other entity and for ensuring that the requirements of those sections and rules are met.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 1751.79 - Utilization review program requirements.

A health insuring corporation that conducts utilization review shall prepare a written utilization review program that describes all review activities, both delegated and nondelegated, for covered health care services provided, including the following:

(A) Procedures to evaluate the clinical necessity, appropriateness, efficacy, or efficiency of health care services;

(B) The use of data sources and clinical review criteria in making decisions;

(C) Mechanisms to ensure consistent application of criteria and compatible decisions;

(D) Data collection processes and analytical methods used in assessing utilization of health care services;

(E) Mechanisms for assuring confidentiality of clinical and proprietary information;

(F) The periodic assessment of utilization review activities, and the reporting of these assessments to the health insuring corporation's board, by a utilization review committee, a quality assurance committee, or any similar committee;

(G) The functional responsibility for day-to-day program management by staff;

(H) Defined methods by which guidelines are approved and communicated to providers and health care facilities.

Effective Date: 10-01-1998



Section 1751.80 - Implementing utilization review programs.

The utilization review program of a health insuring corporation shall be implemented in accordance with all of the following:

(A) The program shall use documented clinical review criteria that are based on sound clinical evidence and are evaluated periodically to assure ongoing efficacy. A health insuring corporation may develop its own clinical review criteria or may purchase or license such criteria from qualified vendors. A health insuring corporation shall make its clinical review rationale available upon request to authorized government agencies. The rationale made available to authorized government agencies is confidential and is not a public record as defined in section 149.43 of the Revised Code.

(B) Qualified providers shall administer the program and oversee review determinations. A clinical peer in the same, or in a similar, specialty as typically manages the medical condition, procedure, or treatment under review shall evaluate the clinical appropriateness of adverse determinations that are the subject of an appeal.

(C) The health insuring corporation shall issue utilization review determinations in a timely manner pursuant to the requirements of sections 1751.81 and 1751.82 of the Revised Code and the enrollee grievance requirements. The health insuring corporation shall obtain information required to make a utilization review determination, including pertinent clinical information, and shall establish a process to ensure that utilization reviewers apply clinical review criteria consistently.

(D) If the health insuring corporation delegates any utilization review activities to a utilization review organization, the health insuring corporation shall maintain adequate oversight, including a process by which the health insuring corporation evaluates the performance of the organization, and shall maintain copies of both of the following:

(1) A written description of the organization's activities and responsibilities, including reporting requirements;

(2) Evidence of formal approval of the organization's program by the health insuring corporation.

(E) The health insuring corporation or its designee utilization review organization shall provide enrollees and participating providers with access to its review staff by means of a toll-free telephone number or collect-call telephone line.

(F) When conducting prospective or concurrent review, the health insuring corporation or its designee utilization review organization shall collect only the information necessary to certify the admission, procedure or treatment, length of stay, frequency, and duration of health care services.

(G) Compensation to persons providing utilization review services for the health insuring corporation shall not contain incentives, direct or indirect, for them to make inappropriate review decisions.

Effective Date: 10-01-1998



Section 1751.81 - Maintaining written procedures for determining whether requested service is covered.

(A) As used in this section, "necessary information" includes the results of any face-to-face clinical evaluation or second opinion that may be required.

(B) A health insuring corporation shall maintain written procedures for determining whether a requested service is a service covered under the terms of an enrollee's policy, contract, or agreement, making utilization review determinations, and notifying enrollees, participating providers, and health care facilities acting on behalf of enrollees, of its determinations.

(C) For prospective review determinations, a health insuring corporation shall make the determination within two business days after obtaining all necessary information regarding a proposed admission, procedure, or health care service requiring a review determination.

(1) In the case of a determination to certify an admission, procedure, or health care service, the health insuring corporation shall notify the provider or health care facility rendering the health care service by telephone or facsimile within three business days after making the initial certification.

(2) In the case of an adverse determination, the health insuring corporation shall notify the provider or health care facility rendering the health care service by telephone within three business days after making the adverse determination, and shall provide written or electronic confirmation of the telephone notification to the enrollee and the provider or health care facility within one business day after making the telephone notification.

(D) For concurrent review determinations, a health insuring corporation shall make the determination within one business day after obtaining all necessary information.

(1) In the case of a determination to certify an extended stay or additional health care services, the health insuring corporation shall notify the provider or health care facility rendering the health care service by telephone or facsimile within one business day after making the certification.

(2) In the case of an adverse determination, the health insuring corporation shall notify the provider or health care facility rendering the health care service by telephone within one business day after making the adverse determination, and shall provide written or electronic confirmation to the enrollee and the provider or health care facility within one business day after the telephone notification. The health care service to the enrollee shall be continued, with standard copayments and deductibles, if applicable, until the enrollee has been notified of the determination.

(E) For retrospective review determinations, a health insuring corporation shall make the determination within thirty business days after receiving all necessary information.

(1) In the case of a certification, the health insuring corporation may notify the enrollee and the provider or health care facility rendering the health care service in writing.

(2) In the case of an adverse determination, the health insuring corporation shall notify the enrollee and the provider or health care facility rendering the health care service, in writing, within five business days after making the adverse determination.

(F)

(1) The time frames set forth in divisions (C), (D), and (E) of this section for determinations and notifications shall prevail unless the seriousness of the medical condition of the enrollee otherwise requires a more timely response from the health insuring corporation. The health insuring corporation shall maintain written procedures for making expedited utilization review determinations and notifications of enrollees and providers or health care facilities when warranted by the medical condition of the enrollee.

(2) An enrollee, an authorized person, the enrollee's provider, or the health care facility rendering health care service to an enrollee may proceed with a request for an internal review pursuant to section 1751.83 of the Revised Code if a health insuring corporation fails to make a determination and notification within the time frames set forth in division (C), (D), or (E) of this section. The enrollee may request a review without the approval of the provider or the health care facility rendering the health care service. The provider or health care facility may not request a review without the prior consent of the enrollee.

The health insuring corporation's failure to make a determination and notification within the time frames set forth in division (C), (D), or (E) of this section shall be deemed to be an adverse determination by the health insuring corporation for the purpose of initiating an internal review.

(G) A written notification of an adverse determination shall include the principal reason or reasons for the determination, instructions for initiating a reconsideration of the determination under section 1751.82 of the Revised Code or an internal review under section 1751.83 of the Revised Code, and instructions for requesting a written statement of the clinical rationale used to make the determination. A health insuring corporation shall provide the clinical rationale for an adverse determination in writing to any party who received notice of the adverse determination and who follows the instructions for a request.

(H)

(1) A health insuring corporation shall have written procedures to address the failure or inability of a health care facility, provider, or enrollee to provide all necessary information for review.

(2) A health insuring corporation shall not use unreasonable requests for information to delay making a determination.

(3) If the health care facility, provider, or enrollee will not release necessary information, the health insuring corporation may deny certification. An enrollee need not be granted an internal review pursuant to section 1751.83 of the Revised Code based on a health insuring corporation's failure to make a timely determination, if the health insuring corporation's delay in making a determination and notification is caused by the failure of a health care facility, provider, or enrollee to release all necessary information, in which case the health insuring corporation shall notify the enrollee in writing of the reason for the delay.

Effective Date: 05-01-2000



Section 1751.811 - Internal and external reviews.

In lieu of conducting a prospective, concurrent, or retrospective review under section 1751.81 of the Revised Code, providing a reconsideration under section 1751.82 of the Revised Code, or conducting an internal review under section 1751.83 of the Revised Code, a health insuring corporation may afford an enrollee an opportunity for an external review under section 3922.08 or 3922.10 of the Revised Code. If an external review is conducted pursuant to this section, the health insuring corporation is not required to afford the enrollee an opportunity for any of the reviews that were disregarded pursuant to this section, including the external review that may have resulted from a review that was disregarded pursuant to this section, unless new clinical information is submitted to the health insuring corporation.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 1751.82 - Reconsideration of adverse determination.

(A) In a case involving a prospective determination or a concurrent review determination, a health insuring corporation shall give the provider or health care facility rendering the health care service an opportunity to request in writing on behalf of the enrollee a reconsideration of an adverse determination by the reviewer making the adverse determination. The provider or health care facility may not request a reconsideration without the prior consent of the enrollee. The reconsideration shall occur within three business days after the health insuring corporation's receipt of the written request for reconsideration, and shall be conducted between the provider or health care facility rendering the health care service and the reviewer who made the adverse determination. If that reviewer cannot be available within three business days, the reviewer may designate another reviewer.

(B) If the reconsideration process described in division (A) of this section does not resolve the difference of opinion, the enrollee, an authorized person, or the provider or health care facility acting on behalf of the enrollee may request an internal review under section 1751.83 of the Revised Code. The provider or health care facility may not request an internal review without the prior consent of the enrollee.

(C) Reconsideration is not a prerequisite to an internal or external review of an adverse determination.

(D) The time period allowed by division (A) of this section for a reconsideration of an adverse determination shall not apply if the seriousness of the medical condition of the enrollee requires a more expedited reconsideration. The health insuring corporation shall maintain written procedures for making such an expedited reconsideration.

Effective Date: 05-01-2000



Section 1751.821 - Determination that accreditation constitutes compliance.

A health insuring corporation may present evidence of compliance with the requirements of sections 1751.77 to 1751.82 of the Revised Code by submitting evidence to the superintendent of insurance of its accreditation by an independent, private accrediting organization, such as the national committee on quality assurance, the national quality health council, the joint commission on accreditation of health care organizations, or the American accreditation healthcare commission/utilization review accreditation commission. The superintendent, upon review of the organization's accreditation process, may determine that such accreditation constitutes compliance by the health insuring corporation with the requirements of these sections.

Effective Date: 05-01-2000



Section 1751.822 - Cooperation with utilization review program.

Each participating provider or health care facility submitting a claim shall cooperate with the utilization review program of a health insuring corporation or utilization review organization and shall provide the health insuring corporation or its designee access to an enrollee's medical records during regular business hours, or copies of those records at a reasonable cost.

Effective Date: 05-01-2000



Section 1751.823 - Filing certificate of compliance.

A health insuring corporation shall annually file a certificate with the superintendent of insurance certifying its compliance with sections 1751.77 to 1751.82 of the Revised Code.

Effective Date: 05-01-2000



Section 1751.83 - Maintaining internal review system.

A health insuring corporation shall establish and maintain an internal review system that has been approved by the superintendent of insurance. The system shall provide for review by a clinical peer and include adequate and reasonable procedures for review and resolution of appeals from enrollees concerning adverse determinations made under section 1751.81 of the Revised Code, including procedures for verifying and reviewing appeals from enrollees whose medical conditions require expedited review.

A health insuring corporation shall consider and provide a written response to each request for an internal review not later than thirty days after receipt of the request, except that if the seriousness of the enrollee's medical condition requires an expedited review, the health insuring corporation shall provide the written response not later than seven days after receipt of the request or in accordance with applicable preemptive federal laws or regulations. The response shall state the reason for the health insuring corporation's decision, inform the enrollee of the right to pursue a further review, and explain the procedures for initiating the review, including the time frames within which the enrollee must request the review, as specified in section 3922.02 of the Revised Code. Failure by a health insuring corporation to provide a written response within the time frames specified under this section shall be deemed a denial by the health insuring corporation for purposes of requesting an external review under Chapter 3922. of the Revised Code.

If the health insuring corporation has denied, reduced, or terminated coverage for a health care service on the grounds that the service is not a service covered under the terms of the enrollee's policy, contract, or agreement, the response shall inform the enrollee of the right to request a review by the superintendent of insurance under Chapter 3922. of the Revised Code. If the health insuring corporation has denied, reduced, or terminated coverage for a health care service on the grounds that the service is not medically necessary, the response shall inform the enrollee of the right to request an external review under Chapter 3922. of the Revised Code.

The health insuring corporation shall make available to the superintendent for inspection copies of all documents in the health insuring corporation's possession related to reviews conducted pursuant to this section, including medical records related to those reviews, and of responses, for three years following completion of the review.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 1751.831 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 1751.84 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 1751.85 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 1751.86 - Violation deemed unfair and deceptive act or practice.

(A) No health insuring corporation shall fail to comply with sections 1751.77 to 1751.82 of the Revised Code.

(B) Whoever violates division (A) of this section is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 10-01-1998



Section 1751.87 - Cause of action not created.

Nothing in sections 1751.77 to 1751.83 of the Revised Code shall be construed to create a cause of action against an employer that provides health care benefits to employees through a health insuring corporation

.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 1751.88 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 1751.89 - Medicare and medicaid exceptions.

Sections 1751.77 to 1751.83 of the Revised Code do not apply to either of the following:

(A) Coverage provided to beneficiaries enrolled in the medicare choice program operated under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended;

(B) Coverage provided to medicaid recipients;

(C) Coverage provided to participants of the children's buy-in program.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-01-2000; 2008 HB562 09-22-2008






Chapter 1753 - PHYSICIAN-HEALTH PLAN PARTNERSHIP ACT; RISK-BASED CAPITAL FOR INSURERS MODEL ACT

Section 1753.01 - Physician-health plan partnership act definitions.

As used in this chapter "basic health care services," "enrollee," "health care facility," "health care services," "health insuring corporation," "medical record," "person," "primary care provider," "provider," "specialty health care services," "subscriber," and "supplemental health care services" have the same meanings as in section 1751.01 of the Revised Code.

Effective Date: 03-15-2001; 2008 HB125 06-25-2008



Section 1753.03 - [Repealed].

Effective Date: 10-01-1998; 2008 HB125 06-25-2008



Section 1753.04 - [Repealed].

Effective Date: 10-01-1998; 2008 HB125 06-25-2008



Section 1753.05 - [Repealed].

Effective Date: 10-01-1998; 2008 HB125 06-25-2008



Section 1753.06 - Notice of status of the provider's application.

A health insuring corporation shall notify a provider seeking to enter into a participation contract with the health insuring corporation of the status of the provider's application within one hundred twenty days after the health insuring corporation's receipt of the provider's completed application. That time period may be extended by a health insuring corporation if, due to extenuating circumstances, the health insuring corporation needs additional time to consider the application and notifies the provider of the reason for the delay.

Effective Date: 10-01-1998



Section 1753.07 - Information given to provider.

(A)

(1) Prior to entering into a participation contract with a provider under section 1751.13 of the Revised Code, a health insuring corporation shall disclose basic information regarding its programs and procedures to the provider. The information shall include all of the following:

(a) How a participating provider is reimbursed for the participating provider's services, including the range and structure of any financial risk sharing arrangements, a description of any incentive plans, and, if reimbursed according to a type of fee-for-service arrangement, the level of reimbursement for the participating provider's services;

(b) Insofar as division (A)(1) of section 3963.03 of the Revised Code is applicable, all of the information that is described in that division and is not included in division (A)(1)(a) of this section.

(2) Prior to entering into a participation contract with a provider under section 1751.13 of the Revised Code, a health insuring corporation shall disclose the following information upon the provider's request:

(a) How referrals to other participating providers or to nonparticipating providers are made;

(b) The availability of dispute resolution procedures and the potential for cost to be incurred;

(c) How a participating provider's name and address will be used in marketing materials.

(B) A health insuring corporation shall provide all of the following to a participating provider:

(1) Any material incorporated by reference into the participation contract, that is not otherwise available as a public record, if such material affects the participating provider;

(2) Administrative manuals related to provider participation, if any;

(3) Insofar as division (B) of section 3963.03 of the Revised Code is applicable, the summary disclosure form with the disclosures required under that division;

(4) A signed and dated copy of the final participation contract.

(C) Nothing in this section requires a health insuring corporation providing specialty health care services or supplemental health care services to disclose the health insuring corporation's aggregate maximum allowable fee table used to determine providers' fees or fee schedules.

Effective Date: 10-01-1998; 2008 HB125 06-25-2008



Section 1753.08 - [Repealed].

Effective Date: 10-01-1998; 2008 HB125 06-25-2008



Section 1753.09 - Terminating participation of provider.

(A) Except as provided in division (D) of this section, prior to terminating the participation of a provider on the basis of the participating provider's failure to meet the health insuring corporation's standards for quality or utilization in the delivery of health care services, a health insuring corporation shall give the participating provider notice of the reason or reasons for its decision to terminate the provider's participation and an opportunity to take corrective action. The health insuring corporation shall develop a performance improvement plan in conjunction with the participating provider. If after being afforded the opportunity to comply with the performance improvement plan, the participating provider fails to do so, the health insuring corporation may terminate the participation of the provider.

(B)

(1) A participating provider whose participation has been terminated under division (A) of this section may appeal the termination to the appropriate medical director of the health insuring corporation. The medical director shall give the participating provider an opportunity to discuss with the medical director the reason or reasons for the termination.

(2) If a satisfactory resolution of a participating provider's appeal cannot be reached under division (B)(1) of this section, the participating provider may appeal the termination to a panel composed of participating providers who have comparable or higher levels of education and training than the participating provider making the appeal. A representative of the participating provider's specialty shall be a member of the panel, if possible. This panel shall hold a hearing, and shall render its recommendation in the appeal within thirty days after holding the hearing. The recommendation shall be presented to the medical director and to the participating provider.

(3) The medical director shall review and consider the panel's recommendation before making a decision. The decision rendered by the medical director shall be final.

(C) A provider's status as a participating provider shall remain in effect during the appeal process set forth in division (B) of this section unless the termination was based on any of the reasons listed in division (D) of this section.

(D) Notwithstanding division (A) of this section, a provider's participation may be immediately terminated if the participating provider's conduct presents an imminent risk of harm to an enrollee or enrollees; or if there has occurred unacceptable quality of care, fraud, patient abuse, loss of clinical privileges, loss of professional liability coverage, incompetence, or loss of authority to practice in the participating provider's field; or if a governmental action has impaired the participating provider's ability to practice.

(E) Divisions (A) to (D) of this section apply only to providers who are natural persons.

(F)

(1) Nothing in this section prohibits a health insuring corporation from rejecting a provider's application for participation, or from terminating a participating provider's contract, if the health insuring corporation determines that the health care needs of its enrollees are being met and no need exists for the provider's or participating provider's services.

(2) Nothing in this section shall be construed as prohibiting a health insuring corporation from terminating a participating provider who does not meet the terms and conditions of the participating provider's contract.

(3) Nothing in this section shall be construed as prohibiting a health insuring corporation from terminating a participating provider's contract pursuant to any provision of the contract described in division (E)(2) of section 3963.02 of the Revised Code, except that, notwithstanding any provision of a contract described in that division, this section applies to the termination of a participating provider's contract for any of the causes described in divisions (A), (D), and (F)(1) and (2) of this section.

(G) The superintendent of insurance may adopt rules as necessary to implement and enforce sections 1753.06, 1753.07, and 1753.09 of the Revised Code. Such rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-1998; 2008 HB125 06-25-2008



Section 1753.10 - Categories of providers.

Nothing in this chapter or Chapter 1751. of the Revised Code requires a health insuring corporation to employ or contract with, or prohibits a health insuring corporation from employing or contracting with, any category of provider for the provision of basic or supplemental health care services, which health care services are within the recognized scope of practice of that category of provider.

Effective Date: 10-01-1998



Section 1753.13 - Obtaining covered obstetric and gynecological services without referral.

Every individual or group health insuring corporation policy, contract, or agreement that provides basic health care services but does not allow direct access to obstetricians or gynecologists shall permit a female enrollee to obtain covered obstetric and gynecological services from a participating obstetrician or gynecologist without obtaining a referral from the enrollee's primary care provider.

No individual or group health insuring corporation policy, contract, or agreement may limit the number of allowable visits to a participating obstetrician or gynecologist. A health insuring corporation may require a participating obstetrician or gynecologist to comply with the health insuring corporation's coverage protocols and procedures, including utilization review, for obstetric and gynecological services.

A health insuring corporation policy, contract, or agreement may not impose additional copayments for directly accessed obstetric and gynecological services, unless the policy, contract, or agreement imposes additional copayments for direct access to any participating provider other than a primary care provider.

Effective Date: 10-14-1999



Section 1753.14 - Procedures for standing referrals to specialists.

(A) A health insuring corporation that does not allow direct access to all specialists shall establish and implement a procedure by which an enrollee may receive a standing referral to a specialist. The procedure shall provide for a standing referral to a specialist if a primary care provider determines in consultation with a specialist that an enrollee needs continuing care from a specialist. The referral shall be made pursuant to a treatment plan approved by the health insuring corporation in consultation with the primary care provider, a specialist, and the enrollee. The treatment plan may limit the number of visits to the specialist, limit the period of time that the visits are authorized, or require that the specialist provide the primary care provider with regular reports on the health care provided to the enrollee.

(B) A health insuring corporation shall establish and implement a procedure by which an enrollee with a condition or disease that requires specialized medical care over a prolonged period of time and is life-threatening, degenerative, or disabling may receive a referral to a specialist who has expertise in treating the condition or disease for the purpose of having the specialist coordinate the enrollee's health care. The procedure shall provide for such a referral if a primary care provider determines in consultation with the specialist that the enrollee needs the specialist's expertise. The referral shall be made pursuant to a treatment plan approved by the health insuring corporation in consultation with the primary care provider, the specialist, and the enrollee. After the referral is made, the specialist is authorized to provide health care services to the enrollee in the same manner as the enrollee's primary care provider, subject to the terms of the treatment plan.

(C) The determinations described in divisions (A) and (B) of this section shall be made within three business days after a request for the determination is made by the enrollee or the enrollee's primary care provider and all appropriate medical records and other items of information necessary to make the determination have been provided.

(D) Once a determination in favor of a referral is made, the referral shall be made within four business days after the determination. This time period does not apply to standing referrals involving a rare or unusual condition for which appropriate specialists are limited in number or otherwise difficult to identify.

Divisions (A) and (B) of this section do not require a health insuring corporation to permit an enrollee to elect referral to a specialist who is not employed by or under contract with the health insuring corporation for the provision of health care services to the health insuring corporation's enrollees.

Effective Date: 10-01-1998



Section 1753.16 - Retroactively denying authorization.

A health insuring corporation or utilization review organization that authorizes a proposed admission, treatment, or health care service by a participating provider based upon the complete and accurate submission of all necessary information relative to an eligible enrollee shall not retroactively deny this authorization if the provider renders the health care service in good faith and pursuant to the authorization and all of the terms and conditions of the provider's contract with the health insuring corporation.

Effective Date: 10-01-1998



Section 1753.21 - Prescription drugs.

(A) If a policy, contract, or agreement of a health insuring corporation uses a restricted formulary of prescription drugs, the health insuring corporation shall do both of the following:

(1) Develop such a formulary in consultation with and with the approval of a pharmacy and therapeutics committee, a majority of the members of which are physicians affiliated with the health insuring corporation who may prescribe prescription drugs and pharmacists affiliated with the health insuring corporation; or in consultation with and with the approval of a pharmacy and therapeutics committee that is independent of the health insuring corporation consisting of physicians who may prescribe prescription drugs in their state of licensure and pharmacists who are authorized to practice in their state of licensure;

(2) Establish a procedure by which an enrollee may obtain, without penalty or additional cost sharing beyond that provided for formulary drugs under the enrollee's contract with the health insuring corporation, coverage of a specific nonformulary drug when the prescriber documents in the enrollee's medical record and certifies that the formulary alternative has been ineffective in the treatment of the enrollee's disease or condition, or that the formulary alternative causes or is reasonably expected by the prescriber to cause a harmful or adverse reaction in the enrollee.

(B) Nothing in this section shall be construed to require a health insuring corporation to place any particular pharmaceutical product or therapeutic class of product on any formulary, or to prohibit a health insuring corporation from restricting payments for any specific pharmaceutical product or therapeutic class of product, including, but not limited to, a requirement that the product be prescribed only by a defined specialist or subspecialist.

Effective Date: 10-01-1998



Section 1753.23 - Internal technology assessment process.

A health insuring corporation that provides basic health care services shall establish or use an internal technology assessment process for assessing whether a drug, device, protocol, procedure, or other therapy is proven to be safe and efficacious for a particular indication or condition when compared to alternative therapies, or whether it remains experimental or investigational. The health insuring corporation's internal technology assessment process shall meet all of the following criteria:

(A) Decisions are made by medical professionals, including physicians.

(B) The process includes a review of relevant medical evidence, including the following, if available:

(1) Peer-reviewed medical and scientific literature on the subject;

(2) Published opinions, actions, and other relevant documents of independent, external research organizations such as the national institute of health, the national cancer institute, the United States food and drug administration, the health care finance administration, and the agency for health care policy and research;

(3) Published opinions of medical experts or affected specialty societies.

(C) General coverage decisions, made pursuant to this process, that exclude drugs, devices, protocols, procedures, or other therapies on the basis that they are not safe or efficacious and remain experimental or investigational, are reviewed and updated as new scientific evidence becomes available.

(D) A description of the health insuring corporation's internal technology assessment process is made available to participating providers and enrollees, upon request.

(E) A copy of the health insuring corporation's specific coverage protocols and procedures is made available to participating providers and enrollees upon the request of an enrollee who has been denied coverage for a drug, device, protocol, procedure, or other therapy on the basis that it has been assessed as not being safe or efficacious for a particular indication or condition. Specific coverage protocols and procedures shall include a description of the evidence upon which the protocol or procedure is based, and shall contain the date the protocol or procedure was adopted.

(F) A drug or device that has received full market approval by the United States food and drug administration for treatment of a particular indication or condition cannot, for purposes of this assessment process, be considered experimental or investigational for that indication or condition.

Effective Date: 10-01-1998



Section 1753.24 - Amended and Renumbered RC 1751.85.

Effective Date: 05-01-2000



Section 1753.28 - Emergency services coverage.

(A) As used in this section:

(1) "Emergency medical condition" means a medical condition that manifests itself by such acute symptoms of sufficient severity, including severe pain, that a prudent layperson with an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in any of the following:

(a) Placing the health of the individual or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(b) Serious impairment to bodily functions;

(c) Serious dysfunction of any bodily organ or part.

(2) "Emergency services" means the following:

(a) A medical screening examination, as required by federal law, that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department, to evaluate an emergency medical condition;

(b) Such further medical examination and treatment that are required by federal law to stabilize an emergency medical condition and are within the capabilities of the staff and facilities available at the hospital, including any trauma and burn center of the hospital.

(3)

(a) "Stabilize" means the provision of such medical treatment as may be necessary to assure, within reasonable medical probability, that no material deterioration of an individual's medical condition is likely to result from or occur during a transfer, if the medical condition could result in any of the following:

(i) Placing the health of the individual or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(ii) Serious impairment to bodily functions;

(iii) Serious dysfunction of any bodily organ or part.

(b) In the case of a woman having contractions, "stabilize" means such medical treatment as may be necessary to deliver, including the placenta.

(4) "Transfer" has the same meaning as in section 1867 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1395dd, as amended.

(B) A health insuring corporation policy, contract, or agreement providing coverage of basic health care services shall cover emergency services for enrollees with emergency medical conditions without regard to the day or time the emergency services are rendered or to whether the enrollee, the hospital's emergency department where the services are rendered, or an emergency physician treating the enrollee, obtained prior authorization for the emergency services.

(C) A health insuring corporation policy, contract, or agreement providing coverage of basic health care services shall cover both of the following:

(1) Emergency services provided to an enrollee at a participating hospital's emergency department if the enrollee presents self with an emergency medical condition;

(2) Emergency services provided to an enrollee at a nonparticipating hospital's emergency department if the enrollee presents self with an emergency medical condition and one of the following circumstances applies:

(a) Due to circumstances beyond the enrollee's control, the enrollee was unable to utilize a participating hospital's emergency department without serious threat to life or health.

(b) A prudent layperson with an average knowledge of health and medicine would have reasonably believed that, under the circumstances, the time required to travel to a participating hospital's emergency department could result in one or more of the adverse health consequences described in division (A)(1) of this section.

(c) A person authorized by the health insuring corporation refers the enrollee to an emergency department and does not specify a participating hospital's emergency department.

(d) An ambulance takes the enrollee to a nonparticipating hospital other than at the direction of the enrollee.

(e) The enrollee is unconscious.

(f) A natural disaster precluded the use of a participating emergency department.

(g) The status of a hospital changed from participating to nonparticipating with respect to emergency services during a contract year and no good faith effort was made by the health insuring corporation to inform enrollees of this change.

(D) A health insuring corporation that provides coverage for emergency services shall inform enrollees of all of the following:

(1) The scope of coverage for emergency services;

(2) The appropriate use of emergency services, including the use of the 9-1-1 system and any other telephone access systems utilized to access prehospital emergency services;

(3) Any cost sharing provisions for emergency services;

(4) The procedures for obtaining emergency services and other medical services, so that enrollees are familiar with the location of the emergency departments of participating hospitals and with the location and availability of other participating facilities or settings at which they could receive medical services.

Effective Date: 10-01-1998



Section 1753.281 - [Repealed].

Effective Date: 03-31-2005; 03-30-2005



Section 1753.30 - Other insurance provisions.

Nothing in this chapter shall prevent or otherwise affect the application to any health care plan of those provisions of Title XVII [17] or XXXIX [39] of the Revised Code that would otherwise apply.

Effective Date: 10-01-1998



Section 1753.31 - Risk-based capital for insurers model act definitions.

As used in sections 1753.31 to 1753.43 of the Revised Code:

(A) "Adjusted RBC report" means an RBC report that has been adjusted by the superintendent of insurance in accordance with division (C) of section 1753.32 of the Revised Code.

(B) "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions.

(C) "Company action level RBC" means the product of 2.0 and a health insuring corporation's authorized control level RBC.

(D) "Corrective order" means an order issued by the superintendent of insurance specifying corrective actions that the superintendent determines are required.

(E) "Domestic health insuring corporation" means a health insuring corporation domiciled in this state.

(F) "Foreign health insuring corporation" means a health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code that is domiciled outside of this state.

(G) "Mandatory control level RBC" means the product of .70 and a health insuring corporation's authorized control level RBC.

(H) "NAIC" means the national association of insurance commissioners.

(I) "Net worth" means statutory capital and surplus.

(J) "RBC" means risk-based capital.

(K) "RBC instructions" means the RBC report, including risk-based capital instructions, as adopted by the NAIC and as amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC. "RBC instructions" also includes any modifications adopted by the superintendent of insurance, as the superintendent considers to be necessary.

(L) "RBC level" means a health insuring corporation's action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC.

(M) "RBC plan" means a comprehensive financial plan containing the elements specified in division (B) of section 1753.33 of the Revised Code.

(N) "RBC report" means the report required by section 1753.32 of the Revised Code.

(O) "Regulatory action level RBC" means the product of 1.5 and a health insuring corporation's authorized control level RBC.

(P) "Revised RBC plan" means an RBC plan rejected by the superintendent of insurance and then revised by a health insuring corporation with or without incorporating the superintendent's recommendations.

(Q) "Total adjusted capital" means the sum of both of the following:

(1) A health insuring corporation's net worth as determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under section 1751.32 of the Revised Code;

(2) Such other items, if any, as the RBC instructions may provide.

Effective Date: 03-15-2001



Section 1753.32 - Annual report.

(A) Each domestic health insuring corporation shall, on or prior to the first day of March of every year, prepare and submit to the superintendent of insurance a report on its RBC levels as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC instructions. In addition, a domestic health insuring corporation shall file its RBC report as follows:

(1) With the NAIC, in accordance with the RBC instructions;

(2) With the insurance regulatory authority of any other state in which the health insuring corporation is authorized to do business, if the insurance regulatory authority of that state has sent a written request to the health insuring corporation for the RBC report. The health insuring corporation shall file an RBC report with the requesting state no later than the later of:

(a) Fifteen days after the health insuring corporation's receipt of the insurance regulatory authority's request for the RBC report;

(b) Prior to the first day of March.

(B) A health insuring corporation's RBC levels shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take the following risks into account, and may adjust for the covariance between these risks, as determined in each case by applying the factors in the manner set forth in the RBC instructions:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk;

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions.

(C) If a domestic health insuring corporation files an RBC report that in the judgment of the superintendent is inaccurate, the superintendent shall adjust the RBC report to correct the inaccuracy and then shall provide a copy of the adjusted RBC report to the health insuring corporation. The superintendent shall also provide the health insuring corporation with a statement of the reasons for any adjustment.

(D) In enacting sections 1753.31 to 1753.43 of the Revised Code, the general assembly finds all of the following:

(1) An excess of capital over the amount produced by the risk-based capital requirements of sections 1753.31 to 1753.43 of the Revised Code, and the formulas, schedules, and instructions referenced in sections 1753.31 to 1753.43 of the Revised Code, is desirable in the business of insurance.

(2) Health insuring corporations, accordingly, should seek to maintain capital above the RBC levels required by sections 1753.31 to 1753.43 of the Revised Code.

(3) Additional capital is used and is useful in the business of insurance, helping to secure a health insuring corporation against various risks inherent in, or affecting, the business of insurance, which risks are not accounted for or are only partially measured by the risk-based capital requirements of sections 1753.31 to 1753.43 of the Revised Code.

Effective Date: 03-15-2001



Section 1753.33 - Company action level event.

(A) For purposes of sections 1753.31 to 1753.43 of the Revised Code, a "company action level event" is any of the following events:

(1) A health insuring corporation's filing of an RBC report that indicates that the health insuring corporation's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(2) A health insuring corporation's filing of an RBC report that indicates that the health insuring corporation's total adjusted capital is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0, and that triggers the trend test determined in accordance with the trend test calculation included in the RBC instructions;

(3) The notification by the superintendent of insurance to a health insuring corporation of an adjustment to the health insuring corporation's RBC report, which adjusted RBC report shows the health insuring corporation's total adjusted capital within the range described in division (A)(1) of this section, provided that the health insuring corporation does not challenge the adjusted RBC report under section 1753.37 of the Revised Code;

(4) The notification by the superintendent to a health insuring corporation, following the hearing required under section 1753.37 of the Revised Code, that the superintendent has rejected the health insuring corporation's challenge to an adjusted RBC report showing the health insuring corporation's total adjusted capital within the range described in division (A)(1) of this section.

(B) In the case of a company action level event, the health insuring corporation shall prepare and submit to the superintendent an RBC plan that shall do all of the following:

(1) Identify the conditions that contributed to the company action level event;

(2) Contain proposals of corrective actions that the health insuring corporation intends to take to eliminate the conditions contributing to the company action level event;

(3) Provide projections of the health insuring corporation's financial results in the current year and at least the two succeeding years, both in the absence of the proposed corrective actions and giving effect to the proposed corrective actions. The projections shall include projections of statutory balance sheets, operating income, net income, capital, surplus, and RBC levels. Projections for both new and renewal business may include separate projections for each major line of business, and may separately identify each significant income, expense, and benefit component of the projection.

(4) Identify the key assumptions impacting the health insuring corporation's projections made pursuant to division (B)(3) of this section, and describe the sensitivity of the projections to the assumptions;

(5) Identify the quality of, and problems associated with, the health insuring corporation's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and the use of reinsurance, if any, in each case.

(C) The RBC plan shall be submitted within forty-five days after a company action level event. However, if a health insuring corporation has challenged an adjusted RBC report pursuant to section 1753.37 of the Revised Code, an RBC plan need not be submitted unless the superintendent rejects the challenge following the hearing required under section 1753.37 of the Revised Code. If the superintendent rejects the health insuring corporation's challenge, the RBC plan shall be submitted within forty-five days after the superintendent's notification to the health insuring corporation of the superintendent's rejection of the challenge.

(D)

(1) Within sixty days after a health insuring corporation submits an RBC plan to the superintendent, the superintendent shall either require the health insuring corporation to implement the RBC plan or notify the health insuring corporation that the RBC plan is unsatisfactory in the judgment of the superintendent. If the superintendent has determined that the RBC plan is unsatisfactory, the notification to the health insuring corporation shall set forth the reasons for the determination, and may set forth proposed revisions that will render the RBC plan satisfactory in the judgment of the superintendent. Upon its receipt of such notification from the superintendent, the health insuring corporation shall prepare and submit a revised RBC plan, which may incorporate by reference any revisions proposed by the superintendent.

(2) If a health insuring corporation challenges, under section 1753.37 of the Revised Code, a notification by the superintendent that the health insuring corporation's RBC plan or a revised RBC plan is unsatisfactory, submission of a revised RBC plan need not be made unless the superintendent rejects the health insuring corporation's challenge and notifies the health insuring corporation of this rejection. A health insuring corporation shall submit a revised RBC plan to the superintendent within forty-five days after receiving notification from the superintendent that its RBC plan is unsatisfactory, or that its challenge to a notification made under division (D)(1) of this section has been rejected, as applicable.

(E) Notwithstanding division (D) of this section, if the superintendent notifies a health insuring corporation that its RBC plan or revised RBC plan is unsatisfactory, the superintendent may, at the superintendent's discretion but subject to the health insuring corporation's right to a hearing under section 1753.37 of the Revised Code, specify in the notification that the notification constitutes a regulatory action level event.

(F) Every domestic health insuring corporation that submits an RBC plan or revised RBC plan to the superintendent shall file a copy of the RBC plan or revised RBC plan with the insurance regulatory authority of every state in which the health insuring corporation is authorized to do business upon receiving the insurance regulatory authority's written request for a copy of the plan, if the state has a confidentiality law substantially similar to section 1753.38 of the Revised Code. The health insuring corporation shall file the copy in that state no later than the later of:

(1) Fifteen days after receiving the request for a copy of the plan;

(2) The date on which the RBC plan or revised RBC plan is filed pursuant to division (C) or (D) of this section.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 1/1/2012.

Effective Date: 03-15-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 1753.34 - Regulatory action level event.

(A) For purposes of sections 1753.31 to 1753.43 of the Revised Code, a "regulatory action level event" is any of the following events:

(1) The filing of an RBC report by a health insuring corporation that indicates that the health insuring corporation's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the superintendent of insurance to a health insuring corporation of an adjustment to the health insuring corporation's RBC report, which adjusted RBC report shows the health insuring corporation's total adjusted capital within the range described in division (A)(1) of this section, provided that the health insuring corporation does not challenge the adjusted RBC report under section 1753.37 of the Revised Code;

(3) The notification by the superintendent to a health insuring corporation, following the hearing required under section 1753.37 of the Revised Code, that the superintendent has rejected the health insuring corporation's challenge to an adjusted RBC report showing the health insuring corporation's total adjusted capital within the range described in division (A)(1) of this section;

(4) The failure of a health insuring corporation to file an RBC report by the first day of March of every year, unless the health insuring corporation has provided an explanation for such failure that is satisfactory to the superintendent and has cured the failure within ten days after the filing date;

(5) The failure of a health insuring corporation to submit an RBC plan to the superintendent within the time period set forth in division (C) of section 1753.33 of the Revised Code;

(6) The notification by the superintendent to a health insuring corporation of both of the following:

(a) The RBC plan or revised RBC plan submitted by the health insuring corporation is unsatisfactory in the judgment of the superintendent;

(b) The notification by the superintendent constitutes a regulatory action level event with respect to the health insuring corporation, provided that the health insuring corporation does not challenge the determination under section 1753.37 of the Revised Code.

(7) The notification by the superintendent to a health insuring corporation, following the hearing required under section 1753.37 of the Revised Code, that the superintendent has rejected the health insuring corporation's challenge to the superintendent's determination under division (A)(6) of this section;

(8) The notification by the superintendent to a health insuring corporation that the superintendent has determined that the health insuring corporation has failed to adhere to its RBC plan or revised RBC plan, and this failure has had a substantial adverse effect on the ability of the health insuring corporation to eliminate the conditions leading to the company action level event in accordance with its RBC plan or revised RBC plan, provided that the health insuring corporation does not challenge this determination under section 1753.37 of the Revised Code;

(9) The notification by the superintendent to a health insuring corporation, following the hearing required under section 1753.37 of the Revised Code, that the superintendent has rejected the health insuring corporation's challenge to the superintendent's determination under division (A)(8) of this section.

(B) In the case of a regulatory action level event, the superintendent shall do all of the following:

(1) Require the health insuring corporation to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform such examinations and analyses as the superintendent considers necessary of the assets, liabilities, and operations of the health insuring corporation, including a review of the health insuring corporation's RBC plan or revised RBC plan and the results of any sensitivity tests undertaken pursuant to the RBC instructions;

(3) Issue a corrective order, based upon the examinations and analyses performed under division (B)(2) of this section.

(C)

(1) The RBC plan or revised RBC plan required by division (B)(1) of this section shall be submitted to the superintendent within forty-five days after the regulatory action level event, except by a health insuring corporation that files a challenge to an adjusted RBC report or revised RBC plan pursuant to section 1753.37 of the Revised Code. If the superintendent determines the challenge is frivolous, the time limit for the submission of the RBC plan or revised RBC plan shall not be altered by the filing of the challenge.

(2) If a health insuring corporation files a nonfrivolous challenge to an adjusted RBC report or revised RBC plan, the RBC plan or revised RBC plan required by division (B)(1) of this section shall only be submitted to the superintendent if the superintendent rejects the challenge following the hearing required under section 1753.37 of the Revised Code. If the superintendent rejects the health insuring corporation's challenge, the RBC plan or revised RBC plan shall be submitted within forty-five days after the superintendent's notification to the health insuring corporation of the superintendent's rejection of the challenge.

(D) The superintendent may retain actuaries, investment experts, and such other consultants, as may be necessary in the superintendent's judgment, to review a health insuring corporation's RBC plan or revised RBC plan, to examine or analyze the assets, liabilities, and operation of the health insuring corporation, and to formulate a corrective order for the health insuring corporation. The fees, costs, and expenses relating to these consultants shall be borne by the affected health insuring corporation.

Effective Date: 03-15-2001



Section 1753.35 - Authorized control level event.

(A) For purposes of sections 1753.31 to 1753.43 of the Revised Code, an "authorized control level event" is any of the following events:

(1) The filing of an RBC report by a health insuring corporation that indicates that the health insuring corporation's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the superintendent of insurance to a health insuring corporation of an adjustment to the health insuring corporation's RBC report, which adjusted RBC report shows the health insuring corporation's total adjusted capital within the range described in division (A)(1) of this section, provided that the health insuring corporation does not challenge the adjusted RBC report under section 1753.37 of the Revised Code;

(3) The notification by the superintendent to a health insuring corporation, following the hearing required under section 1753.37 of the Revised Code, that the superintendent has rejected the health insuring corporation's challenge to an adjusted RBC report showing the health insuring corporation's total adjusted capital within the range described in division (A)(1) of this section;

(4) The failure of a health insuring corporation to respond, in a manner satisfactory to the superintendent, to a corrective order issued under division (B)(3) of section 1753.34 of the Revised Code, provided that the health insuring corporation does not challenge the corrective order under section 1753.37 of the Revised Code;

(5) The failure of a health insuring corporation to respond, in a manner satisfactory to the superintendent, to a corrective order issued under division (B)(3) of section 1753.34 of the Revised Code subsequent to the superintendent's modification of an earlier order or the superintendent's rejection of the health insuring corporation's challenge of the order under section 1753.37 of the Revised Code.

(B) In the case of an authorized control level event, the superintendent shall do the following:

(1) Take the actions required under section 1753.34 of the Revised Code for regulatory action level events;

(2) If the superintendent considers it to be in the best interests of the subscribers and creditors of the health insuring corporation and of the public, take such actions as are necessary to place the health insuring corporation under regulatory control under sections 3903.01 to 3903.59 of the Revised Code. The authorized control level event shall be deemed sufficient grounds for the superintendent to take action under sections 3903.01 to 3903.59 of the Revised Code. Nothing in sections 1753.31 to 1753.43 of the Revised Code shall impair or restrict the rights, powers, and protections afforded to the superintendent and to health insuring corporations under sections 3903.01 to 3903.59 of the Revised Code.

Effective Date: 03-15-2001



Section 1753.36 - Mandatory control level event.

(A) For purposes of sections 1753.31 to 1753.43 of the Revised Code, a "mandatory control level event" is any of the following events:

(1) The filing of an RBC report by a health insuring corporation that indicates that the health insuring corporation's total adjusted capital is less than its mandatory control level RBC;

(2) The notification by the superintendent of insurance to a health insuring corporation of an adjustment to the health insuring corporation's RBC report, which adjusted RBC report shows the health insuring corporation's total adjusted capital at less than its mandatory control level RBC, provided the health insuring corporation does not challenge the adjusted RBC report under section 1753.37 of the Revised Code;

(3) The notification by the superintendent to the health insuring corporation, following the hearing required under section 1753.37 of the Revised Code, that the superintendent has rejected the health insuring corporation's challenge to an adjusted RBC report.

(B) In the case of a mandatory control level event, the superintendent shall take such actions as are necessary to place the health insuring corporation under regulatory control under sections 3903.01 to 3903.59 of the Revised Code. The mandatory control level event shall be deemed sufficient grounds for the superintendent to take action under sections 3903.01 to 3903.59 of the Revised Code. Nothing in sections 1753.31 to 1753.43 of the Revised Code shall impair or restrict the rights, powers, and protections afforded to the superintendent and to health insuring corporations under sections 3903.01 to 3903.59 of the Revised Code. However, the superintendent may defer action under this division for up to ninety days after the mandatory control level event if the superintendent finds that there is a reasonable expectation the health insuring corporation may be able to eliminate the conditions leading to the mandatory control level event within the ninety-day period.

Effective Date: 03-15-2001



Section 1753.37 - Right to confidential hearing - request for hearing - challenge to determination or action.

(A) A health insuring corporation has the right to a confidential hearing upon receiving any of the following from the superintendent of insurance:

(1) An adjusted RBC report;

(2) Notification that the health insuring corporation's RBC plan or revised RBC plan is unsatisfactory and a statement that the notification constitutes a regulatory action level event for the health insuring corporation;

(3) Notification that the superintendent has determined that the health insuring corporation has failed to adhere to its RBC plan or revised RBC plan, which failure has a substantial adverse effect on the ability of the health insuring corporation to eliminate the conditions leading to a company action level event in accordance with its RBC plan or revised RBC plan;

(4) A corrective order issued under division (B)(3) of section 1753.34 of the Revised Code.

(B) A health insuring corporation shall notify the superintendent of its request for a hearing within five days after its receipt of any item listed in division (A) of this section. Upon the superintendent's receipt of the health insuring corporation's request for a hearing, the superintendent shall set a date for the hearing, which date shall be no less than ten days and no more than thirty days after the superintendent's receipt of the health insuring corporation's request.

(C) A health insuring corporation may challenge any determination or action taken by the superintendent under sections 1753.31 to 1753.43 of the Revised Code at the hearing held pursuant to this section.

Effective Date: 03-15-2001



Section 1753.38 - Confidentiality.

(A) The superintendent of insurance shall keep all of the following confidential:

(1) An RBC report, to the extent that information contained in the report is not required to be included in an annual statement available to the public;

(2) An RBC plan;

(3) The results of, or reports on, examinations or analyses conducted pursuant to division (B)(2) of section 1753.34 of the Revised Code, and a corrective order issued pursuant to division (B)(3) of section 1753.34 of the Revised Code.

A disclosure to the superintendent of these plans, reports, information, and orders does not constitute a waiver of any applicable privilege or claim of confidentiality in the plans, reports, information, and orders.

(B) Notwithstanding division (A) of this section:

(1) The plans, reports, information, and orders described in division (A) of this section may be used by the superintendent in accordance with the insurance laws of this state.

(2) In the performance of the superintendent's duties, the superintendent may share the plans, reports, information, and orders with state, federal, and international regulatory agencies and law enforcement authorities, and with the NAIC and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidentiality of the plans, reports, information, and orders.

(C)

(1) The plans, reports, information, and orders described in division (A) of this section are not public records for purposes of section 149.43 of the Revised Code and shall not be subject to subpoena. The plans, reports, information, and orders shall not be subject to discovery or admissible in evidence in any private civil action.

(2) Neither the superintendent nor any person who receives the plans, reports, information, and orders while acting under the authority of the superintendent shall be permitted or required to testify in any private civil action concerning these plans, reports, information, and orders.

(D) A comparison of a health insuring corporation's total adjusted capital to any of its RBC levels shall not be used to rank health insuring corporations.

(E) RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans shall not be used by the superintendent for ratemaking, considered or introduced as evidence in any rate proceeding, or used by the superintendent to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that a health insuring corporation or any affiliate is authorized to write.

(F) Except as otherwise required under Chapter 1751. or 1753. of the Revised Code, it is an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code for any person to make, publish, disseminate, circulate, or place before the public, or to cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other manner, an advertisement, announcement, or statement, written or oral, that contains an assertion, representation, or statement, regarding the RBC levels of a health insuring corporation, or any component derived in the calculation of the RBC levels.

(G) If any materially false statement is published comparing a health insuring corporation's total adjusted capital to its RBC levels, or any inappropriate comparison of any other amount to any of the health insuring corporation's RBC levels is published, and the health insuring corporation is able to demonstrate to the superintendent with substantial proof the falsity of the statement or the inappropriateness of the comparison, then the health insuring corporation may publish with the superintendent's approval an announcement in a written publication to rebut the materially false statement or inappropriate comparison.

Effective Date: 03-15-2001



Section 1753.39 - Foreign health insuring corporation.

(A) Each foreign health insuring corporation shall submit to the superintendent of insurance, upon receiving the superintendent's written request, an RBC report for the calendar year just ended. The health insuring corporation shall submit the RBC report to the superintendent no later than the later of:

(1) The date a domestic health insuring corporation would be required to file an RBC report under section 1753.32 of the Revised Code;

(2) Fifteen days after the superintendent's request is received by the foreign health insuring corporation.

(B) Each foreign health insuring corporation shall, upon receiving the superintendent's written request, promptly submit to the superintendent a copy of any RBC plan or revised RBC plan filed with the insurance regulatory authority of any other state.

(C) The superintendent may require a foreign health insuring corporation to file an RBC plan with the superintendent in the case of a company action level event, regulatory action level event, or authorized control level event involving the foreign health insuring corporation, if the insurance regulatory authority of the state of domicile of the foreign health insuring corporation fails to require the foreign health insuring corporation to file an RBC plan in the manner specified under that state's RBC laws, if any. The failure of a foreign health insuring corporation to file an RBC plan or revised RBC plan with the superintendent as required shall be grounds for the superintendent to order the health insuring corporation to cease and desist from writing new business in this state.

(D) In the case of a mandatory control level event involving a foreign health insuring corporation, if no domiciliary receiver has been appointed for the foreign health insuring corporation under the rehabilitation and liquidation laws applicable in the state of domicile of the foreign health insuring corporation, the superintendent may make application to the court of common pleas as permitted in sections 3903.50 to 3903.59 of the Revised Code for an order directing the superintendent to liquidate the property of the foreign health insuring corporation found in this state. The occurrence of the mandatory control level event shall be deemed sufficient grounds for the superintendent to make application to the court.

Effective Date: 03-15-2001



Section 1753.40 - Immunity.

There shall be no liability on the part of, and no cause of action shall arise against, the superintendent of insurance, or the department of insurance, its employees, or its agents, for any action taken in their performance of the powers and duties under sections 1753.31 to 1753.43 of the Revised Code.

Effective Date: 03-15-2001



Section 1753.41 - When notices are effective.

Unless otherwise provided, all notices sent to a health insuring corporation by the superintendent of insurance that may result in regulatory action under sections 1753.31 to 1753.43 of the Revised Code shall be effective upon dispatch if transmitted by registered or certified mail. Any other notice transmitted shall be effective upon the health insuring corporation's receipt of the notice.

Effective Date: 03-15-2001



Section 1753.42 - Requirements for exemption of domestic corporation.

The superintendent of insurance may exempt any domestic health insuring corporation from the application of sections 1753.31 to 1753.43 of the Revised Code, if the health insuring corporation meets all of the following requirements:

(A) The health insuring corporation writes direct business in this state only.

(B) The health insuring corporation assumes no reinsurance in excess of five per cent of direct premium written.

(C) The health insuring corporation either:

(1) Writes direct annual premiums of two million dollars or less for basic health care services;

(2) Covers less than two thousand enrollees under policies, contracts, certificates, or agreements for supplemental health care services.

Effective Date: 03-15-2001



Section 1753.43 - Rules.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code as are reasonably necessary for the implementation and operation of sections 1753.31 to 1753.43 of the Revised Code.

Effective Date: 03-15-2001






Chapter 1761 - CREDIT UNION GUARANTY CORPORATIONS

Section 1761.01 - Credit union guaranty corporation definitions.

As used in this chapter:

(A) "Account" means the total of all amounts credited to a participating credit union for paid-in capital contribution, and other credits, net of any charges to that participating credit union. "Account" is an "advancement" as that term is used in section 3901.72 of the Revised Code, and is subject to the requirements of such section.

(B) "Capital contribution" means the amount each participating credit union is required to maintain as a capital deposit in the credit union share guaranty corporation. "Capital contribution" is an "advancement" as that term is used in section 3901.72 of the Revised Code, and is subject to the requirements of that section. "Capital contribution" constitutes assets of the corporation up to the amount of the normal operating level otherwise described in this chapter.

(C) "Credit union," "state," and "member," unless otherwise specified or described in this chapter, have the meanings given such terms in Chapter 1733. of the Revised Code.

(D) "Credit union share accounts" means funds deposited in any shares, accounts, deposits, or certificates of a participating credit union.

(E) "Credit union share guaranty corporation" means a corporation described in section 1761.02 of the Revised Code and licensed by the superintendent of insurance under section 1761.04 of the Revised Code to guarantee payment of a credit union share account of an individual member or, as described in division (B)(2) of section 1761.02 of the Revised Code, a nonmember of a credit union or otherwise issue or effect credit union share guaranty insurance.

(F) "Credit union share guaranty insurance" means that insurance for the protection of share accounts of member credit unions described in and required by section 1733.041 of the Revised Code.

(G) "Credit union supervisory authority" means that official who regulates credit unions in another state.

(H) "Deficiency" means the difference between the guaranteed amount of an individual member's or, as described in division (B)(2) of section 1761.02 of the Revised Code, a nonmember's credit union share account and the proceeds of any liquidation of a participating credit union distributed or to be distributed to the individual member or nonmember.

(I) "National credit union administration" means the federal regulatory agency as established and defined by the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C. 1751, as amended, or any successor to the national credit union administration.

(J) "Participating credit union" means a credit union that has applied for and been admitted to participation in a credit union share guaranty corporation and whose participation has not been terminated.

(K) "Share capital" means the aggregate of all moneys in credit union share accounts, irrespective of how denominated, which show a balance due on the records of the participating credit union and are guaranteed by the guaranty corporation.

(L) "Superintendent of insurance" is the chief executive officer and director of the department of insurance as provided in Chapter 3901. of the Revised Code.

(M) "Superintendent of credit unions" means the superintendent of the division of financial institutions of this state.

Effective Date: 09-27-2002



Section 1761.02 - Establishment, licensing and operation.

(A) A credit union share guaranty corporation may be established, licensed, and operated in compliance with this chapter.

(B)

(1) A credit union share guaranty corporation may be organized as a corporation under this chapter. Chapter 1701. or 1702. of the Revised Code, to the extent either is applicable and not in conflict with this chapter and those chapters of Title XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code, applies to such corporation. A credit union share guaranty corporation shall only be authorized to do any of the following:

(a) Engage in the business of guaranteeing payment of a credit union share account of an individual member of a credit union;

(b) In accordance with division (B)(2) of this section, engage in the business of guaranteeing payment of a credit union share account of a nonmember of a credit union;

(c) Otherwise issue or effect credit union share guaranty insurance.

(2) For purposes of division (B) of this section, both of the following apply:

(a) Nonmember share accounts are subject to guaranty provided by the credit union share guaranty corporation not exceeding twenty per cent of the aggregate share accounts of the participating credit union.

(b) Nonmember share accounts are nonmember share accounts that are received by a participating credit union that has been designated by its supervisory authority as serving predominantly low-income members; share accounts of other credit unions; and, to the extent determined by the participating credit union's supervisory authority to be received by that credit union consistent with law, share accounts of public units or political subdivisions. For purposes of division (B)(2)(b) of this section, "supervisory authority" means, with respect to any credit union doing business in this state, the superintendent of financial institutions and, with respect to any credit union doing business in another state, the official who regulates credit unions in that state.

(C) A credit union share guaranty corporation shall have the word "insurance" in its name.

(D) Persons who receive from a credit union share guaranty corporation any commission, salary, or other emolument for services arising out of their association with the corporation shall not comprise a majority of the membership of the board of directors of the corporation. This division does not apply to persons who receive only an emolument consisting of fees or expense reimbursements for serving as a member of the board of directors of the corporation or of a committee of the board of directors.

(E) A credit union share guaranty corporation organized as a nonprofit corporation under this chapter is exempt from all taxes and fees imposed by this state or any county, municipal corporation, local authority, or other subdivision, except that any real property owned by the nonprofit corporation is subject to taxation to the same extent according to its value as other real property is taxed.

(F) Notwithstanding the provisions of section 5725.18 of the Revised Code, the capital deposits or contributions by participating credit unions shall not be included in the value of capital and surplus subject to the annual franchise tax payable by a credit union share guaranty corporation organized under this chapter nor shall any capital contributions, assessments, or fees received from participating credit unions for primary coverage by such credit union share guaranty corporation be included in the gross amount subject to the annual franchise tax. Any payment otherwise made under this division shall be in addition to any taxes due as an insurer under Title LVII [57] of the Revised Code.

Effective Date: 09-27-2002



Section 1761.03 - General purposes of corporation.

The general purposes of a credit union share guaranty corporation are:

(A) To guarantee payment of all or a part of participating credit union share accounts of an individual member or, as described in division (B)(2) of section 1761.02 of the Revised Code, a nonmember of a participating credit union, subject to any express limitations as provided in this chapter;

(B) To aid and assist any participating credit union that is in liquidation or incurs financial difficulty in order that the credit union share accounts are protected or guaranteed against loss;

(C) To cooperate with participating credit unions, the superintendent of credit unions, the appropriate credit union supervisory authorities, and the national credit union administration for the purpose of advancing the general welfare of credit unions in this state and in other states where participating credit unions operate.

Effective Date: 09-27-2002



Section 1761.04 - Regulation - fees.

(A) The licensing and operation of a credit union share guaranty corporation is subject to the regulation of the superintendent of insurance pursuant to Chapters 3901., 3903., 3905., 3925., 3927., 3929., 3937., 3941., and 3999. of the Revised Code to the extent such laws are otherwise applicable and are not in conflict with this chapter.

(B) A credit union share guaranty corporation shall pay, by the fifteenth day of April of each year, to the superintendent of credit unions, an annual fee of one-half of one per cent of its guarantee fund as shown by the corporation's last annual financial report, but in no event shall such payment exceed twenty-five thousand dollars in any calendar year.

(C) In addition to the specific powers and duties given the superintendent of insurance and the superintendent of credit unions under this chapter, the superintendents may independently, pursuant to Chapter 119. of the Revised Code, adopt, amend, and rescind such rules as are necessary to implement the requirements of this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-14-1988



Section 1761.05 - Required license.

(A) No person shall guarantee to a credit union payment of a credit union share account of an individual member or, as described in division (B)(2) of section 1761.02 of the Revised Code, a nonmember of a credit union or otherwise issue or effect credit union share guaranty insurance until the superintendent of insurance has licensed it to do so as a credit union share guaranty corporation under this chapter. Such license shall not be issued or renewed unless an applicant for a license or a credit union share guaranty corporation satisfies the following conditions:

(1) The articles of incorporation of the applicant or corporation, and any amendments thereto, are filed with and approved by the secretary of state and the attorney general;

(2) The articles of incorporation and the bylaws of the applicant or corporation, and any amendments thereto, are consistent with the provisions of this chapter and those chapters of Title XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code, and are approved by the superintendent of insurance;

(3) The applicant holds bona fide applications for participation in the corporation from at least thirty credit unions which shall become effective immediately upon issuance of the license, or, in the case of a renewal of such license, the corporation has at least thirty participating credit unions;

(4) The applicant or corporation maintains a reserve for guarantee losses in compliance with section 1761.15 of the Revised Code;

(5) the applicant or corporation has capital deposits in a principal sum no less than five million dollars and such capital deposits are invested in compliance with section 1761.13 of the Revised Code;

(6) The applicant or corporation submits an audited financial statement verified by the oath of the president and secretary of the corporation, which demonstrates the corporation's compliance with generally accepted accounting principles, and the applicant or corporation submits an annual statement in accordance with sections 3929.30 and 3941.29 of the Revised Code that demonstrates the applicant's or corporation's solvency according to principles of statutory accounting;

(7) The superintendent of credit unions certifies in writing to the superintendent of insurance that the applicant or corporation is in compliance with this chapter;

(8) The applicant or corporation is in compliance with those chapters of Title XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code as determined by the superintendent of insurance.

(B) The superintendent shall issue, renew, refuse to renew, or deny the license required by this section by written order issued within thirty days after receipt of the application. The superintendent shall issue or renew the license if the conditions set forth in division (A) of this section are satisfied.

(C) In the event the superintendent determines to refuse to renew or deny the license, the superintendent shall specify all reasons for the refusal or denial in the superintendent's written order and shall set the matter for hearing under Chapter 119. of the Revised Code within thirty days after issuance of that written order. At such hearing, the applicant or credit union share guaranty corporation may present evidence to demonstrate its ability to satisfy the conditions required for the issuance or renewal of a license under division (A) of this section. Within twenty days after the conclusion of the hearing, the superintendent shall issue his final order either issuing, renewing, refusing to renew, or denying the license. The final order shall comply with the requirements of an adjudication order under Chapter 119. of the Revised Code. The applicant or credit union share guaranty corporation aggrieved by the final order may appeal in accordance with Chapter 119. of the Revised Code.

(D) The license required by this section shall be renewable annually on the anniversary date of the issuance of the original license.

Effective Date: 09-27-2002



Section 1761.06 - Corporation - powers and duties.

(A) In carrying out its general purposes as set forth in section 1761.03 of the Revised Code, a credit union share guaranty corporation may do any of the following:

(1) Guarantee to participating credit unions the payment of any deficiency in the individual member's or, as described in division (B)(2) of section 1761.02 of the Revised Code, a nonmember's credit union share accounts caused by insolvency or any other reason;

(2) Issue credit union share guaranty insurance policies or otherwise effect credit union share guaranty insurance;

(3) Advance funds in accordance with agreed lending terms and conditions to aid participating credit unions to operate and to meet liquidity requirements;

(4) Upon the written order of the superintendent of credit unions, and at such compensation as shall be agreed upon, the corporation may assume control of the property and business of any participating credit union and operate it at the direction of the superintendent until its financial stability has been reestablished to the satisfaction of the superintendent, or the credit union has been liquidated or merged into another credit union;

(5) Assist in the merger, consolidation, or liquidation of credit unions;

(6) Purchase or otherwise acquire, lease as lessee, invest in, hold, use, lease as lessor, encumber, sell, exchange, transfer, and dispose of property of any description or any interest therein;

(7) Borrow money, and issue, sell, and pledge its notes, bonds, and other evidences of indebtedness, and secure any of its obligations by mortgage, pledge, or deed of trust of all or any of its property, and guarantee or secure obligations of participating credit unions, subject to section 3901.72 of the Revised Code;

(8) Enter into contracts of insurance or reinsurance, insuring in whole or in part its contractual guarantees to participating credit unions and any other insurance or bonding company contracts necessary or advisable in the conduct of its business, provided a credit union share guaranty corporation shall not assume as reinsurer any risks from another insurer;

(9) Receive money or other property from its participating credit unions, or any person;

(10) Invest its funds as provided in section 1761.13 of the Revised Code;

(11) Receive by assignment, mortgage, or purchase any asset or interest therein owned or held by a participating credit union;

(12) Sell, assign, mortgage, encumber, or transfer property of any nature;

(13) Conduct investigations, examinations, and audits of any applicant or participating credit union in order to determine the financial condition and operations of the applicant or participating credit union;

(14) Become a member or shareholder in any organization, domestic or foreign, regional or national, organized and operated for the purpose of assisting the corporation in carrying out its purposes and, subject to the approval of the superintendent of credit unions, delegate to such organization any one or more of the functions for which it is responsible under this chapter;

(15) Conduct its affairs in and outside of this state, provided it shall maintain its offices, books, and records in the location stated in its articles of incorporation as its principal place of business.

(B) The corporation may obtain, and continuously maintain in effect, reinsurance and a line of credit, each from one or more insurance companies or financial institutions and in such amount as determined by its board of directors. The superintendent of credit unions or the superintendent of insurance may require the corporation to obtain and maintain reinsurance or a line of credit but only in the event the superintendent of credit unions or the superintendent of insurance first finds that such reinsurance or line of credit is actuarially or financially necessary. Such determination shall be made on a year-to-year basis.

In the event of lapse of either reinsurance or the line of credit of the corporation, the corporation shall immediately notify the superintendent of credit unions, the superintendent of insurance, the president of the senate, and the speaker of the house of representatives, and shall confirm this communication in writing.

(C) All written communication with regulatory significance from a credit union supervisory authority of another state to the corporation shall be copied and such copy shall be sent by the corporation to the superintendent of credit unions and the superintendent of insurance within three days of receipt.

(D) The corporation shall not publicly represent in any manner that it is an agency of the state or federal government. Any public representations of the corporation's status or legal existence are further subject to rules adopted by the superintendent of credit unions and the superintendent of insurance.

(E) The corporation shall submit its standard contract of share guaranty, and any amendments thereto, to the superintendent of credit unions and the superintendent of insurance annually. The contract of share guaranty shall reflect all terms governing the guarantee of payment of a credit union share account and shall constitute the policy of credit union share guaranty insurance.

Effective Date: 09-27-2002



Section 1761.07 - Credit union participation in credit union share guaranty corporation.

(A) Any credit union chartered by this state or any credit union chartered by a state that, as described in division (B) of this section, allows its credit unions to be eligible for participation in a credit union share guaranty corporation or any credit union chartered by the federal government that, as described in division (C) of this section, allows federally chartered credit unions to be eligible for participation in a credit union share guaranty corporation is eligible to participate in a credit union share guaranty corporation under this chapter, subject to the following conditions:

(1) The board of directors of the credit union and the board of directors of the credit union share guaranty corporation approve the participation;

(2) The credit union satisfies the risk eligibility standards established by the credit union share guaranty corporation and applicable to all applying and participating credit unions;

(3) The credit union agrees to furnish financial statements, delinquent loan reports, and other information considered necessary by the credit union share guaranty corporation to assess the financial condition and performance of the credit union;

(4) The credit union agrees to be bound by the provisions of this chapter and the articles of incorporation and bylaws of the credit union share guaranty corporation;

(5) Participation by the credit union would not result in a violation by the credit union share guaranty corporation of any provision of this chapter or other applicable state or federal law.

(B) Credit unions chartered by other states qualify for participation in the corporation, provided the following conditions are satisfied:

(1) Such participation is lawful under the laws of both this state and the domicile state of the credit union applying for participation in the corporation;

(2) The credit union share guaranty corporation by agreement or law has sufficient authority to require the credit union applying for participation in the corporation to comply with the articles of incorporation and bylaws of the corporation, and with this chapter;

(3) The credit union supervisory authority of such state agrees to furnish to the credit union share guaranty corporation copies of all financial and examination reports and other information regarding participating credit unions as is necessary to effect the corporation's purposes. If the credit union supervisory authority is prohibited by law from disclosing this information, the participating credit unions shall provide the information to the corporation.

(C) Credit unions chartered by the federal government may participate in the corporation, provided the following conditions are satisfied:

(1) The national credit union administration does not restrict such participation;

(2) Such participation is lawful under the laws of both this state, the domicile state of the credit union applying for participation in the corporation, and the federal government;

(3) The credit union share guaranty corporation by agreement or law has sufficient authority to require the credit union applying for participation in the corporation to comply with the articles of incorporation and bylaws of the corporation, and with this chapter;

(4) To the extent permitted by federal law or regulation, participating credit unions insured by the national credit union administration agree to furnish to the corporation copies of all financial and examination reports and other information regarding the participating credit unions as is necessary to effect the corporation's purposes.

(D) Any credit union that has been admitted to participation in the credit union share guaranty corporation in accordance with the qualifications of this section shall have referenced in their contract with the corporation all of the appropriate conditions for participation and the manner in which these conditions were satisfied.

(E) Any credit union that has been admitted to participation in the corporation in accordance with the qualifications of division (B) or (C) of this section shall have the same privileges, benefits, and obligations of participation as those participating credit unions chartered under the laws of this state.

(F) No credit union shall be admitted to participation in the corporation unless it has paid in full its capital contribution or any applicable premiums, fees, and assessments.

(G) Notwithstanding any other provision of law to the contrary, each participating credit union, which is otherwise entitled to vote on any matters or action of the corporation under this chapter, Chapter 1701. or 1702. of the Revised Code, or the articles or bylaws of the corporation, shall be entitled to cast no more than one vote.

(H) The right to participate issued by the corporation shall be nontransferrable and shall be exempt from the securities laws of this state.

Effective Date: 09-27-2002



Section 1761.08 - Assessing financial condition and performance of credit union.

(A)

(1) In order to permit the credit union share guaranty corporation to assess the financial condition and performance of a credit union, upon the written request of the corporation, the superintendent of credit unions or other credit union supervisory authority or the national credit union administration may furnish to the corporation a copy of unaudited financial statements filed by a participating credit union or a credit union making application to participate in the corporation pursuant to divisions (B) and (C) of section 1733.32 of the Revised Code or a comparable state or federal statute or of any examination reports of the superintendent or other credit union supervisory authority which were prepared pursuant to division (A) of section 1733.32 of the Revised Code or a comparable state or federal statute.

(2) There shall be no liability on the part of, and no cause of action of any nature shall arise against this state or any state, the superintendent of credit unions or other credit union supervisory authority, or the national credit union administration for the release of any information furnished to the corporation pursuant to this division.

(3) Financial statements and analyses furnished to the corporation pursuant to division (A) of this section are not public documents, and the information contained therein is privileged and confidential to the corporation for its sole use in carrying out its statutory functions.

(B)

(1) Each participating credit union shall submit to the credit union share guaranty corporation quarterly, or more frequently as considered necessary by the corporation, a copy of its financial statements, delinquent loan report, and any other information considered necessary by the credit union share guaranty corporation in order to assess the financial performance of the participating credit union. The corporation may require that participating credit unions submit financial information in the format required by the corporation.

(2) Financial statements submitted to the corporation by participating credit unions pursuant to division (B)(1) of this section are public documents.

(C) Each participating credit union shall submit to the credit union share guaranty corporation upon written request of the corporation any other information as is necessary to effect the corporation's purposes.

(D)

(1) In addition to other powers conferred in this chapter a credit union share guaranty corporation may do the following:

(a) Appoint an independent certified public accountant or public accountant to prepare an audit report containing audited financial statements together with such other information as the corporation, in good faith, requires regarding the financial condition of any participating credit union;

(b) Upon notification to its participating credit union and after notice to the superintendent of credit unions, or other credit union supervisory authority, or the national credit union administration, send a specialized employee to investigate the operations of a participating credit union.

(2) Costs and expenses for an audit report or special investigation report under division (D)(1)(a) of this section shall be paid by the corporation.

(E)

(1) Upon determination by the superintendent of credit unions or the credit union share guaranty corporation that a participating credit union is operating in an unsafe or unsound manner, or that financial statements, delinquent loan reports, and other data received or examined by the corporation is unreliable or the participating credit union investment in the corporation is in excess of five per cent of the corporation's fund, the corporation shall require that an audit of the books and records of the participating credit union be conducted. The audit shall be completed in accordance with generally accepted auditing standards, and include such testing of the records necessary to render an opinion of an independent certified public accountant.

(2) If the report, certificate, or opinion of the independent accountant, as described in division (E)(1) of this section, is in any way qualified, the corporation shall require the credit union to take such action as the corporation considers necessary to permit an independent accountant to remove such qualification from the report, certificate, or opinion. If such qualification is not remedied within the time period designated, the corporation shall report such qualification in writing to the superintendent within three days thereof.

(3) In addition to other action described in this division, the corporation may do the following:

(a) Recommend appropriate corrective measures to the operational policies and procedures of the participating credit unions;

(b) Make appropriate recommendations to the superintendent or appropriate credit union supervisory authority or the national credit union administration including the recommendation that the participating credit union be liquidated or consolidated;

(c) Submit reports and make recommendations to the superintendent of credit unions, other credit union supervisory authority, or the national credit union administration regarding the financial condition of any participating credit union. Such reports and recommendations are not public documents.

(4) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the corporation or its participating credit unions, directors, officers, employees, or agents, or the superintendent or other credit union supervisory authority or the national credit union administration, for any statements made by them in any reports or recommendations made in accordance with division (E) of this section.

(F) When an examination or investigation of any participating credit union is considered necessary for good cause shown by the superintendent of credit unions under this chapter, the corporation shall pay to the superintendent of credit unions the cost thereof, including the salary or other compensation paid to the persons making the examination or rendering special services and overhead cost incurred in connection with the examination or investigation as fixed by the superintendent. In determining the costs of services or examinations, the superintendent may use the estimated hourly cost for all persons performing services for, or examinations of, the corporation for the fiscal year. Travel expenses shall be paid by the division of financial institutions.

(G) Neither the corporation nor any participating credit union, as an agent of the corporation or of its participating credit unions, or any other person shall use information obtained under division (A), (B), (C), (D), or (E) of this section for any purpose not authorized by this section. The conviction for violation of this division by any person located outside this state shall be reported to the appropriate credit union supervisory authority or the national credit union administration for prosecution under the laws of that jurisdiction.

Effective Date: 09-27-2002



Section 1761.09 - Guarantees for share accounts.

(A) Each credit union share account of an individual member or, as described in division (B)(2) of section 1761.02 of the Revised Code, a nonmember of a participating credit union shall be guaranteed in amounts established from time to time by the credit union share guaranty corporation. Such primary guaranteed amount shall not be less than the amount of the credit union share account but, in no event, shall exceed two hundred fifty thousand dollars.

(B) In addition to the primary guaranteed amount, the corporation may establish an excess coverage guarantee for the benefit of those participating credit unions that voluntarily elect to obtain such additional guarantee.

(C) The guarantees provided pursuant to this chapter do not apply to credit union share accounts until the credit union has applied for and been admitted as a participating credit union, and cease to apply to the share accounts of any credit union upon the later of any of the following:

(1) The termination of the credit union's participation in the corporation pursuant to section 1761.12 of the Revised Code;

(2) The completion of the liquidation of the credit union;

(3) The withdrawal of the credit union from participation in the corporation.

Effective Date: 09-27-2002



Section 1761.10 - Guarantee fund.

(A)

(1) A credit union share guaranty corporation shall establish and maintain a guarantee fund. The fund shall be maintained at a normal operating level as defined by the board of directors of the corporation and approved by the superintendent of insurance, except that the normal operating level shall at all times be no less than one per cent of the aggregate share capital of participating credit unions, irrespective of how denominated. The fund of the corporation shall be comprised of the following:

(a) The account for each participating credit union;

(b) Retained and undivided earnings;

(c) Any reserves required by statute or order of the superintendent of credit unions;

(d) Borrowings made in accordance with section 3901.72 of the Revised Code.

(2)

(a) Each participating credit union shall contribute to and maintain with the corporation a capital contribution to be credited to its account, in an amount equal to at least one per cent of its aggregate share capital as is established as the normal operating level of the fund by the board of directors pursuant to division (A)(1) of this section and approved by the superintendent of insurance. Each participating credit union's account shall be adjusted annually to reflect changes in the participating credit union's aggregate share capital in accordance with procedures adopted by the board of directors and may be adjusted more frequently if an increase in the aggregate share capital or a change in the financial condition of the participating credit union warrants such adjustment. Those credit unions participating in excess coverage shall pay a premium as prescribed by the board of directors of the corporation and as filed and approved under Chapter 3937. of the Revised Code.

(b) The approval of the superintendent of insurance concerning the normal operating level of the guarantee fund expires upon written determination by the superintendent of insurance that there is cause for additions to the guarantee fund. This determination is not subject to any hearing requirement under Chapter 119. of the Revised Code, provided a credit union guaranty corporation may request a supervisory conference under section 1761.19 of the Revised Code.

(3) If, at the close of a fiscal year, the guarantee fund exceeds the normal operating level determined by the board of directors of a credit union share guaranty corporation, the board of directors may make a distribution of the excess to participating credit unions. Any distribution shall be made to each participating credit union in the proportion that each participating credit union's account bears to the total aggregate participating credit union accounts of the corporation. No determination by the board of directors is effective until approved by the superintendent of insurance. No distribution shall be made, nor shall it confer any rights, until approved by the superintendent of insurance.

(4) The amount of the account of each participating credit union shall be carried on the books of the individual participant as a deposit with the corporation.

(5) Notwithstanding any other provision of this chapter, the corporation shall require the participating credit unions to make capital contributions to maintain the normal operating level set by division (A)(1) of this section during any calendar year in which the fund has been reduced below the minimum operating level as a result of payment of any deficiencies in credit union share accounts.

(B)

(1) The corporation may annually or more frequently levy and collect additions to the capital contribution as the board of directors of the corporation considers appropriate. The corporation shall notify the superintendent of credit unions and the superintendent of insurance of such additions. Whenever the superintendent of credit unions or the superintendent of insurance considers it necessary for the maintenance of the normal operating level of the fund, the superintendent shall order the corporation to levy and collect additions to the capital contributions. Such order shall specify the amount of the addition and the reasons upon which the order is based.

(2) The corporation shall send a written notice of capital contributions required pursuant to division (B)(1) of this section to each participating credit union within ten days after the levy of any capital contributions. Capital contributions shall be paid to the corporation by each participating credit union not later than thirty days following mailing of written notice of any required capital contribution.

(C)

(1) In the event of potential impairment of the fund, a special assessment of the fund may be levied by the corporation with the approval of the superintendent of credit unions or the superintendent of insurance. Impairment for this purpose is deemed to exist when the corporation's liabilities and share capital exceed its assets. Whenever the superintendent of credit unions or the superintendent of insurance considers it necessary to avoid an impairment of the fund, the superintendent shall order the corporation to levy a special assessment. Such order shall specify the amount of the assessment and the reasons upon which the order is based.

(2) The corporation shall send a written notice of the special assessment required pursuant to division (C)(1) of this section to each participating credit union within ten days after the levy thereof. Special assessments shall be paid to the corporation by each participating credit union not later than thirty days following mailing of written notice of any special assessment unless for good cause shown the time period is extended.

(D) A report of each capital contribution that may be required pursuant to division (B) of this section shall be made to the superintendent of credit unions and the superintendent of insurance within ninety days of the special assessment levy. A report of each special assessment that is required pursuant to division (C) of this section shall be made to the superintendent of credit unions and the superintendent of insurance within ten days after mailing the written notice thereof to participating credit unions.

(E)

(1) In the event any participating credit union fails to pay an annual capital contribution when due, the corporation shall report such default in writing to the superintendent of credit unions and the superintendent of insurance and the appropriate credit union supervisory authority or the national credit union administration within twenty-four hours of such default, and shall revoke after thirty days' notice the participating credit union's participation in the corporation, unless good cause is shown for the delay.

(2) In the event any participating credit union fails to pay any additional capital contribution, premium, fee, or assessment when due, the corporation shall report such default in writing to the superintendent of credit unions and the superintendent of insurance and the appropriate credit union supervisory authority or the national credit union administration within twenty-four hours of such default, and shall revoke after thirty days' notice the participating credit union's participation in the corporation, unless good cause is shown for the delay.

(3) The thirty-day notice of revocation required under divisions (E)(1) and (2) of this section does not apply to the revocation of excess coverage.

(F) Any participating credit union that is voluntarily liquidated or any participating credit union that withdraws from participation in the corporation and obtains a different form of share guaranty or insurance pursuant to section 1733.041 of the Revised Code or similar state statute, or any participating credit union that merges with another credit union that becomes the surviving credit union whose shares are guaranteed or insured by a different form of guaranty or insurance may be refunded in an amount equal to the balance of its capital contribution account. Such reimbursement of a participating credit union's capital contribution account balance shall be paid only if and when the guarantee fund exceeds its normal operating level as calculated without the account of the withdrawing credit union.

(G) In the event of a merger of two or more participating credit unions where the surviving credit union is to be insured by the corporation, the funds in the capital contribution account of each credit union shall be transferred to the account of the surviving credit union.

(H) If a credit union share guaranty corporation is dissolved, the net assets after settling any recorded, contingent, and contractual liabilities, and all costs of dissolution shall be distributed to the participating credit unions in accordance with their share balances, less any outstanding debts owed to the corporation.

Effective Date: 09-27-2002



Section 1761.11 - Notification of possession or liquidation of credit union.

(A) The superintendent of credit unions shall give prompt notice to the applicable credit union share guaranty corporation whenever he takes possession of the property and assets of a participating credit union. The superintendent shall give further prompt notice whenever he determines to liquidate the property and assets of such participating credit union.

(B) When the property and business of a participating credit union has been liquidated or is in the process of liquidation and the proceeds of liquidation distributed are insufficient to pay the full guaranteed amount of each credit union share account, the corporation shall pay each such deficiency up to the guaranteed amount within thirty days from the date the credit union share account balance is verified. When such guaranteed amounts are paid, and after charging the amount thereof to undivided or retained earnings, each participating credit union's account shall be reduced ratably based on the account balance for the total amount paid.

(C) When any member's credit union share account is paid, the corporation shall be subrogated to all rights of the member, up to the amount paid by the corporation to such member.

Effective Date: 09-14-1988



Section 1761.12 - Terminating participation in corporation of participating credit union.

(A) A credit union share guaranty corporation may terminate the participation in the corporation of a participating credit union for any of the following reasons:

(1) The participating credit union fails to satisfy the risk eligibility standards established by the corporation and applicable to all applying and participating credit unions;

(2) The participating credit union otherwise operates in an unsafe and unsound manner as determined by the corporation;

(3) The participating credit union fails to furnish financial statements, delinquent loan reports, or other information considered necessary by the corporation under division (B) or (C) of section 1761.08 of the Revised Code;

(4) The participating credit union fails to remedy in a timely manner a qualification arising from an audit under division (E) of section 1761.08 of the Revised Code;

(5) The participating credit union fails to pay when due a capital contribution or applicable premium, fee, or assessment under section 1761.10 of the Revised Code;

(6) The participating credit union fails to comply with any provision of this chapter or the articles of incorporation or bylaws of the corporation;

(7) Continued participation would result in a violation of this chapter or other applicable state or federal law by the corporation.

(B)

(1) The credit union share guaranty corporation shall, at least thirty days prior to the effective date of any termination, notify in writing the participating credit union to be terminated and the superintendent of credit unions, any other credit union supervisory authority, or the national credit union administration of the pending termination and the reasons for such termination.

(2) The thirty-day notice of termination required under division (B)(1) of this section does not apply to the termination of excess coverage.

Effective Date: 09-14-1988



Section 1761.13 - Investing or depositing funds.

(A) A credit union share guaranty corporation shall invest or deposit its funds in the following manner:

(1) In banks incorporated under the laws of this or any other state, or the United States;

(2) In negotiable certificates of deposit and bankers acceptances;

(3) In share certificates deposited in or any form of evidence of interest or indebtedness of any credit union organized under Chapter 1733. of the Revised Code or comparable state law if insured, or whose member accounts are insured as provided for by Title II of the "Federal Credit Union Act," 84 Stat. 994, (1970), 12 U.S.C. 1781, as amended, or by comparable insurance. No investment under division (A)(3) of this section shall be in a participating credit union.

(4) In accounts with, investment certificates or withdrawable shares of, any savings and loan association that is an insured institution as defined by Title IV of the "National Housing Act," 48 Stat. 1255 (1934), 12 U.S.C. 1724, as amended.

(5) In United States government securities or United States government agency obligations;

(6) In bonds or other evidence of indebtedness rated in the three highest ratings of Standard and Poor's or Moody's service, not in default as to principal or interest, that are valid obligations issued, assumed, or guaranteed by any state, county, or municipal corporation of the United States;

(7) In bonds or other evidence of indebtedness rated in the three highest ratings by Standard and Poor's or Moody's service, not in default as to principal or interest, that are valid obligations issued, assumed, or guaranteed by any corporation incorporated under the laws of the United States or a state and described in division (D)(1) of section 3925.08 of the Revised Code. However, a credit union share guaranty corporation shall not invest in any such corporate security containing any provision of optionality, including, but not limited to, any derivative security.

(8) In any other investments that are expressly approved by the superintendent of credit unions and the superintendent of insurance or are permitted by rules adopted by the superintendents pursuant to division (C) of section 1761.04 of the Revised Code, but such other investments shall not exceed twenty per cent of the sum of the capital contributions, retained and undivided earnings, and any borrowings made in accordance with section 3901.72 of the Revised Code of the corporation. The superintendents shall not permit the corporation to make any investment in any unrelated corporation or unrelated subsidiary without the prior written approval of the superintendent of credit unions and the superintendent of insurance.

(B) The maximum investment in securities of any one corporation shall not exceed ten percent of the guarantee fund at the time the investment is made.

(C) The corporation's directors, officers, committee members, and employees, and immediate family members of such individuals, are prohibited from receiving pecuniary or any other type of consideration in connection with the making of an investment or deposit by the corporation.

(D) Within thirty days of appointment, each officer, agent, or employee having control or access to funds or securities owned by or pledged with a credit union share guaranty corporation shall be provided with fidelity bond coverage by the corporation in an amount commensurate with the risk involved.

(E) The corporation shall not take a position in any corporate stock without the express written approval of the board of directors and the superintendent of credit unions and the superintendent of insurance.

Effective Date: 09-27-2002



Section 1761.14 - Record and use of income.

(A) A credit union share guaranty corporation shall record income from investments in an income account, and may use such income to defray expenses of operations. Income from all sources that exceeds an amount determined by the board of directors to be adequate to provide for current expenses may be credited to participating credit unions' accounts.

(B) Expenses of operations that exceed income from all sources at year end shall be charged, first to undivided or retained earnings, and then to participating credit unions' accounts. Each participating credit union's accounts shall be charged ratably based on the account balance for the amount of the excess.

Effective Date: 09-14-1988



Section 1761.15 - Establishing reserve for guaranty losses.

A credit union share guaranty corporation shall establish a reserve for guaranty losses on an incurred basis in accordance with generally accepted accounting principles during the period in which such losses become evident. Such reserve shall provide for losses reported to the corporation, losses incurred but not reported, and estimated losses on the collection of notes and other guarantees to member credit unions. Estimates of loss frequency and loss severity for incurred but not reported losses shall be made based on historical data, trends, economic factors, and other statistical information related to member credit unions. Such reserve shall be reported in its annual statement to the superintendent of insurance according to the principles of statutory accounting. All determinations of the superintendent of insurance shall be made on the basis of principles of statutory accounting.

Effective Date: 09-14-1988



Section 1761.16 - Reports of audited financial statements.

(A) A credit union share guaranty corporation shall file with the superintendent of credit unions an annual report containing audited financial statements, prepared in accordance with generally accepted accounting principles or such other accounting requirements determined by the superintendent of credit unions, covering the fiscal year within one hundred days after the close of such fiscal year in accordance with division (E) of this section and in the form and with such other relevant information as the superintendent of credit unions may require by rules adopted under division (C) of section 1761.04 of the Revised Code. The audited financial statements shall include at least a balance sheet and a statement of income for the year ended on the balance sheet date. The report and audited financial statements shall be accompanied by a report, certificate, or opinion of an independent certified public accountant or independent public accountant. Every such report shall be certified by the oath of the president and secretary of the corporation, and such verification shall state that the report is true and correct in all respects to the best of the knowledge and belief of the persons verifying it.

(B) If the report, certificate, or opinion of the certified public accountant or independent accountant referred to in division (A) of this section is qualified pursuant to generally accepted auditing standards, the superintendent of credit unions shall require the corporation to take such action as he considers appropriate to permit an independent accountant to remove such qualification from the report, certificate, or opinion. The superintendent may reject any financial statement, report, certificate, or opinion filed pursuant to division (A) of this section by notifying the corporation of its rejection and the cause thereof. Within thirty days after receipt of such notice, the corporation shall correct such qualification, and the failure to do so is deemed a violation of this division. The superintendent shall retain a copy of all filings so rejected.

(C) The superintendent of credit unions shall conduct or cause to be conducted, not more often than annually and not less than every three years, an audit examination of the credit union share guaranty corporation. The audit examination shall include an actuarial study of the capital adequacy of the corporation. The corporation shall be assessed the costs of such audit examination, which assessment shall not exceed one per cent of the capital contributions and surplus of the corporation.

(D) The superintendent of credit unions may require a special examination of the corporation in the event the superintendent determines that there is or will be an impairment of the guarantee fund as defined in division (C)(1) of section 1761.10 of the Revised Code. The corporation shall be assessed the cost of such special examination.

(E) The accounting of the corporation shall be on a calendar year basis or as otherwise prescribed by the corporation with the prior written approval of the superintendent of credit unions. The books of the corporation shall be maintained in accordance with generally accepted accounting principles.

(F) The corporation shall make any other special report to the superintendent of credit unions as he may from time to time require. Such a report shall be in the form and filed at such date as prescribed by the superintendent, and shall, if required by the superintendent, be verified in such manner as prescribed.

(G) Each credit union share guaranty corporation shall be subject to examination by the superintendent of insurance in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, the authority of the superintendent and any examiner or other person appointed by the superintendent, the liability for the assessment of expenses incurred in conducting the examination, and the remittance of the assessment to the superintendent's examination fund.

(H) All of the provisions of this section are in addition to those chapters of Title XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code.

Effective Date: 08-08-1991



Section 1761.17 - Taking possession of property and business of credit union share guaranty corporation.

(A) The superintendent of credit unions or the superintendent of insurance may forthwith take possession of the property and business of the credit union share guaranty corporation and retain possession until the corporation satisfies the superintendent that it will operate in conformity with this chapter whenever it appears to the superintendent that the corporation has done any of the following:

(1) Failed to pay the annual fee required by division (B) of section 1761.04 of the Revised Code;

(2) Not paid deficiencies up to the maximum guaranteed amount within the time frame set forth in section 1761.11 of the Revised Code;

(3) Invested its funds in violation of section 1761.13 of the Revised Code;

(4) Not collected required capital contributions or special assessments in accordance with section 1761.10 of the Revised Code;

(5) Knowingly violated any cease-and-desist order;

(6) Neglected or refused to submit any item specifically required by the superintendent under this chapter to the inspection of any examiner or other agent of the superintendent.

(B) During the time the superintendent of credit unions retains possession of the property and business of the corporation pursuant to division (A) of this section, he shall perform the duties and carry out the obligations of the corporation.

(C) Whenever the superintendent has taken possession of the property and business of the corporation, if it considers itself aggrieved thereby, the corporation may, within ten days after such taking, apply to the common pleas court of Franklin county to enjoin further proceedings. The court, after citing the superintendent to show cause why further proceedings should not be enjoined, and after a hearing and a determination of the facts upon the merits, may dismiss such application or enjoin the superintendent from further proceedings and direct him to surrender the property and business to the corporation, or make such further order as may be just.

(D) An appeal may be taken from the judgment of the court by the superintendent or by the corporation in the manner provided by law for appeals from the judgment of a court of common pleas. An appeal from the judgment of the court shall not operate as a stay of the judgment unless the court, on good cause, so orders.

(E) Any action by the superintendent of insurance to take possession of the property and business of a credit union share guaranty corporation shall be under Chapter 3903. of the Revised Code.

Effective Date: 09-14-1988



Section 1761.18 - Unsafe or unsound practices.

(A)

(1) If, in the opinion of the superintendent of credit unions, a credit union share guaranty corporation or a director, officer, or employee of the corporation is engaged in any unsafe or unsound practice in conducting the business of the corporation, has knowingly participated in or consented to a violation of this chapter or rules adopted thereunder, or has failed to comply with a supervisory agreement, he may serve upon such corporation, director, officer, or employee notice that he is considering issuing an order against the corporation, director, officer, or employee pursuant to division (A)(2) or (3) of this section.

If, in the opinion of the superintendent of insurance, a credit union share guaranty corporation or a director, officer, or employee of the corporation is engaged in any unsafe or unsound practice in conducting the business of the corporation, has knowingly participated in or consented to a violation of those chapters of Title XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code or rules adopted thereunder, or has failed to comply with a supervisory agreement, he may serve upon such corporation, director, officer, or employee notice that he is considering issuing an order against the corporation, director, officer, or employee pursuant to division (A)(2) or (3) of this section.

(2) A notice served under division (A)(1) of this section that relates to matters other than an alleged violation of a supervisory agreement shall contain a statement of the alleged facts constituting the basis for an order and fix a time and place for a hearing. The hearing shall be conducted in accordance with section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, the hearing shall not be a public hearing. The date for the hearing shall be not less than thirty nor more than forty-five days after such notice has been given by the superintendent of credit unions or the superintendent of insurance to the corporation, director, officer, or employee.

If, after conducting such hearing, the superintendent of credit unions determines that the corporation, director, officer, or employee is or has knowingly participated in or consented to a violation of this chapter, or engaged in an unsafe or unsound practice, he may issue a final cease-and-desist order. Such final cease-and-desist order may direct the corporation, director, officer, or employee to remedy the violation of this chapter, the unsafe or unsound practice, or the failure to comply, in addition to refraining from such violations or unsafe or unsound practices in the future.

If, after conducting such hearing, the superintendent of insurance determines that the corporation, director, officer, or employee is or has knowingly participated in or consented to a violation of those chapters of Title XXXIX of the Revised Code, the unsafe or unsound practice, or the failure to comply, in addition to refraining from such violations or unsafe or unsound practices in the future.

Such final order of the superintendent of credit unions or the superintendent of insurance becomes effective upon service on the corporation, director, officer, or employee and remains effective and enforceable as its terms provide, except to such extent as it is stayed, modified, terminated, or set aside by action of the superintendent or a reviewing court.

(3) If the superintendent of credit unions or the superintendent of insurance proposes to issue a cease-and-desist order based on the violation of a supervisory agreement, he shall serve the corporation, director, officer, or employee with a notice of noncompliance. Such notice shall specify the actions that are alleged to be in violation of the supervisory agreement. The notice shall also set a time and place for a hearing, which shall occur not less than thirty nor more than forty-five days after the notice has been served on the corporation, director, officer, or employee. The hearing shall be conducted in the manner prescribed in section 119.09 of the Revised Code, except that, notwithstanding division (E) of section 119.01 of the Revised Code, such hearing shall not be a public hearing.

If, after such hearing, the superintendent of credit unions or the superintendent of insurance determines that the corporation, director, officer, or employee has knowingly violated the supervisory agreement, he may issue a final cease-and-desist order.

If, after such hearing, the superintendent of credit unions or the superintendent of insurance determines that the corporation, director, officer, or employee has violated the supervisory agreement but that the conduct in question does not constitute a knowing violation, the superintendent shall give the corporation, director, officer, or employee an opportunity to remedy the violation. The superintendent shall issue a statement of specific actions that must be taken by the corporation, director, officer, or employee, and establish a time frame in which the corporation, director, officer, or employee must take such corrective action to comply with the supervisory agreement. If, by the end of such time frame, the corporation, director, officer, or employee has failed to implement the corrective actions required by the superintendent, the superintendent may issue a final cease-and-desist order.

Nothing in this division shall be construed to prevent the superintendent of credit unions from issuing a cease-and-desist order pursuant to divisions (A)(1) and (2) of this section or division (B) of this section based on the violation of this chapter, or on an unsafe or unsound practice of the corporation, director, officer, or employee, even though such violation or practice may also constitute a violation of an outstanding supervisory agreement.

Nothing in this division shall be construed to prevent the superintendent of insurance from issuing a cease-and-desist order pursuant to divisions (A)(1) and (2) of this section or division (B) of this section based on the violation of those chapters of Titles XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code, or on an unsafe or unsound practice of the corporation, director, officer, or employee, even though such violation or practice may also constitute a violation of an outstanding supervisory agreement.

(B) If, in the opinion of the superintendent of credit unions, the corporation, director, officer, or employee is or has engaged in any unsafe or unsound practice, or has participated in or consented to a violation of this chapter or rules adopted thereunder, he may issue a summary order requiring the corporation, director, officer, or employee to cease and desist from such violation or practice.

If, in the opinion of the superintendent of insurance, the corporation, director, officer, or employee is or has engaged in any unsafe or unsound practice, or has participated in or consented to a violation of those chapters of Title XXXIX [39] of the Revised Code specified in division (A) of section 1761.04 of the Revised Code or rules adopted thereunder, he may issue a summary order requiring the corporation, director, officer, or employee to cease and desist from such violation or practice.

The summary cease-and-desist order, which shall contain a statement of the facts allegedly constituting grounds for the order, shall be served upon the corporation, director, officer, or employee and becomes effective upon receipt. The summary order shall include notification of the time and place of a hearing, which shall be held in accordance with division (A)(2) of this section. Unless the superintendent of credit unions or the superintendent of insurance issues a final cease-and-desist order within ten days after conclusion of the hearing, the summary order issued pursuant to this division is void. Otherwise, the summary order remains effective and enforceable until it is replaced by the final order, except to such extent as it is stayed, modified, terminated, or set aside by action of the superintendent.

(C) The corporation, director, officer, or employee who is adversely affected by a final cease-and-desist order may appeal from the order to the court of common pleas in accordance with section 119.12 of the Revised Code.

(D) In lieu of a hearing pursuant to division (A) or (B) of this section, the corporation, director, officer, or employee may consent to the issuance of an order requiring such corporation, director, officer, or employee to cease and desist from engaging in any activity or practice as specified in such order. A consent cease-and-desist order has the full force and effect of a final cease-and-desist order issued pursuant to division (A)(2) of this section and is enforceable in accordance with division (E) of this section. Any corporation, director, officer, or employee that fails to attend a hearing set pursuant to division (A) or (B) of this section is deemed to have consented to the issuance of a final cease-and-desist order.

(E) If the superintendent of credit unions or the superintendent of insurance has reasonable cause to believe that a lawful final or summary cease-and-desist order issued pursuant to this section has been violated, he may request the attorney general to commence and prosecute any appropriate action or proceeding. A court of competent jurisdiction shall enforce a lawful final order issued pursuant to this section and may grant such other relief as the facts warrant.

(F) Service on the corporation, director, officer, or employee as provided for in this section shall be by actual written notice or certified mail to the director, officer, or employee or, in the case of the corporation, to the managing officer of such corporation.

(G) When any proceeding or action is begun under this section, the superintendent of credit unions and the superintendent of insurance shall provide the other with notice of the proceeding or action and shall provide an opportunity to the other to join and participate in the proceeding or action.

Effective Date: 09-14-1988



Section 1761.19 - Setting supervisory conference.

(A) If, at any time, the superintendent of credit unions or the superintendent of insurance has cause to believe that the actions or practices of a credit union share guaranty corporation or its officers, directors, or employees may cause harm to the corporation, its members, or creditors, the superintendent may set a supervisory conference. The superintendent shall inform each director of the corporation of the date, time, and place of the supervisory conference. The directors of the corporation shall attend supervisory conferences set by the superintendent. Unless a director has a reasonable excuse for his refusal or failure to attend a supervisory conference, such refusal or failure shall be grounds for removal. Such removal shall be in accordance with procedures applicable to the removal of a director of a credit union under section 1733.181 of the Revised Code.

(B) At the supervisory conference, the superintendent shall inquire into the actions or practices at issue. If it appears to the superintendent that such actions or practices are likely to cause harm to the corporation, its members, or creditors, the superintendent may negotiate and conclude an agreement with the corporation, its officers, or directors as to action that is to be taken by the corporation, its officers, or directors to correct or prevent the actions or practices which are the subject of the supervisory conference. Such an agreement shall be reduced to writing as soon as possible after it is concluded, and may be modified or terminated by a subsequent agreement.

(C) This section shall not be construed to mean that the superintendent cannot request a meeting with the management, board of directors, or agent of the corporation other than for the purpose of concluding a supervisory agreement.

(D) When any supervisory conference is set under this section, the superintendent of credit unions and the superintendent of insurance shall provide the other with notice of the supervisory conference and shall provide an opportunity to the other to join and participate in the supervisory conference.

Effective Date: 09-14-1988



Section 1761.20 - Civil penalty.

(A)

(1) If a credit union share guaranty corporation or a director, officer, or employee of the corporation fails to comply with any agreement concluded with the superintendent of credit unions under section 1761.19 of the Revised Code, or any final or summary cease-and-desist order issued by the superintendent under section 1761.18 of the Revised Code, the superintendent of credit unions may order the corporation, director, officer, or employee to forfeit and pay a civil penalty in an amount fixed by the superintendent.

(2) If a credit union share guaranty corporation or a director, officer, or employee of the corporation fails to comply with any agreement concluded with the superintendent of insurance under section 1761.19 of the Revised Code, or any final or summary cease-and-desist order issued by the superintendent under section 1761.18 of the Revised Code, the superintendent of insurance may order the corporation, director, officer, or employee to forfeit and pay a civil penalty in an amount fixed by the superintendent.

(B) The amount of the penalty under division (A) of this section shall be not more than ten thousand dollars for each day the noncompliance continues. In fixing the amount of a civil penalty, the superintendent shall consider all of the following factors:

(1) The seriousness of the noncompliance and the gravity of the risk occasioned by the noncompliance;

(2) The good faith efforts made by the corporation, director, officer, or employee to perform his or its obligations under or otherwise to comply with the order;

(3) The history of previous violations or unsafe or unsound practices by the corporation, director, officer, or employee that resulted in the service of a notice under division (A)(1) of section 1761.18 of the Revised Code;

(4) The financial resources of the corporation, director, officer, or employee against whom the penalty is being assessed;

(5) Any other matters as justice may require.

(C) If the corporation, director, officer, or employee fails to pay a forfeiture assessed under this section, the superintendent shall bring a civil action to collect the forfeiture.

(D) A director, officer, or employee is personally liable for the payment of any civil penalty that is assessed against him under this section. No corporation shall pay, or cause to be paid, on behalf of the director, officer, or employee, or indemnify or otherwise reimburse the director, officer, or employee for paying, any civil penalty that has been assessed against that director, officer, or employee.

Effective Date: 09-14-1988



Section 1761.21 - Information to be kept confidential.

(A) All conferences and administrative proceedings under sections 1761.18 and 1761.19 of the Revised Code, the fact of their actual or anticipated occurrence, and all notices, agreements, hearings, orders, records, evidence, transcripts, and other writings, happenings, or things pertaining to those conferences or proceedings shall be kept confidential as among the superintendent of insurance, the superintendent of credit unions, the director of commerce, the deputy director of financial institutions, the governor, a credit union share guaranty corporation or a director, officer, or employee of the corporation who is party to the conference or proceedings, witnesses in the conference or proceedings, and other persons specifically designated by the superintendent of credit unions for those conferences and proceedings set by him or the superintendent of insurance for those conferences and proceedings set by him. In designating specific persons who may be present or acquire knowledge of matters made confidential by this division, the superintendent shall not exclude attorneys or other suitable representatives of the corporation, director, officer, or employee who is party to the conference or proceedings. If the conference or proceedings apply to a director, officer, or employee, the superintendent shall not exclude suitable representatives of the credit union of which such regulated individual is an officer, director, or employee.

(B) Division (A) of this section ceases to apply upon the occurrence of any of the following:

(1) An action is brought to recover a forfeiture for the violation of an agreement concluded, or a final or summary cease-and-desist order issued, under section 1761.18 or 1761.19 of the Revised Code. A forfeiture, in the absence of such an action for recovery, does not waive division (A) of this section except insofar as the forfeiture must be reflected or reported in the financial records or reports of the credit union or regulated individual.

(2) Information made confidential by division (A) of this section is needed as evidence in a criminal proceeding or in the work of a committee of the general assembly;

(3) The superintendent of credit unions or the superintendent of insurance furnishes information made confidential by division (A) of this section to the applicable insurer recognized under section 1733.041 of the Revised Code.

(C) No officer or employee of the division of credit unions, of the department of commerce or any of its other divisions, or of the governor's office shall violate division (A) of this section.

Effective Date: 09-14-1988



Section 1761.22 - [Repealed].

Effective Date: 09-26-1996



Section 1761.23 - License revocation.

(A) The superintendent of insurance may revoke the license of any credit union share guaranty corporation that fails to comply with a final cease-and-desist order issued under section 1761.18 of the Revised Code or for any violation of this chapter or the insurance laws of this state.

(B) No license shall be revoked under this section or any other section of this chapter or the insurance laws of this state until after a hearing has been held in accordance with Chapter 119. of the Revised Code.

Effective Date: 09-14-1988



Section 1761.24 - State not liable for deficiency.

Nothing in this chapter creates any liability upon this state for the payment of any funds to any participating credit union by reason of the acts or omissions of the credit union share guaranty corporation, nor shall the state pay any deficiency of any participating credit union in the event the corporation is unable to pay such deficiency.

Effective Date: 09-14-1988



Section 1761.25 - [Repealed].

Effective Date: 09-14-1988



Section 1761.26 - Criminal records check to be requested by superintendent.

Whenever the approval of the superintendent of credit unions is required under this chapter, or under an order or supervisory action issued or taken under this chapter, for a person to serve as an organizer, incorporator, director, or executive officer of a credit union share guaranty corporation, or to otherwise participate in the management of such a corporation, the superintendent shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the person's fingerprints in accordance with section 109.572 of the Revised Code. The superintendent of credit unions shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the person who is the subject of the request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 2008 SB247 09-11-2008



Section 1761.27 to 1761.34 - [Repealed].

Effective Date: 09-14-1988



Section 1761.99 - Penalty.

(A) Whoever violates section 1761.05 or division (G) of section 1761.08 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (C) of section 1761.21 of the Revised Code is guilty of a misdemeanor of the first degree. A person who is convicted of violating such division is also subject to disciplinary action, including dismissal or removal from office.

Effective Date: 09-14-1988






Chapter 1775 - UNIFORM PARTNERSHIP LAW

Section 1775.01 - Uniform partnership law definitions.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

As used in this chapter:

(A) "Court" includes every court and judge having jurisdiction in the case.

(B) "Business" includes every trade, occupation, or profession.

(C) "Person" includes individuals, partnerships, trustees, executors, administrators, other fiduciaries, corporations, and other associations.

(D) "Bankrupt" includes bankrupt under the federal bankruptcy act or insolvent under any state insolvency law.

(E) "Conveyance" includes every assignment, lease, mortgage, or encumbrance.

(F) "Real property" includes land and any interest or estate in land.

(G) "Entity" means either of the following:

(1) A for profit corporation existing under the laws of this state or any other state;

(2) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(a) A business trust or association;

(b) A real estate investment trust;

(c) A common law trust;

(d) An unincorporated business or for profit organization, including a general or limited partnership;

(e) A limited liability company.

Effective Date: 10-08-1992; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.02 - Knowledge and notice of a fact.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) A person has "knowledge" of a fact within the meaning of sections 1775.01 to 1775.42, inclusive, of the Revised Code, not only when he has actual knowledge thereof, but also when he has knowledge of such other facts as in the circumstances shows bad faith.

(B) A person has "notice" of a fact within the meaning of such sections when the person who claims the benefit of the notice:

(1) States the fact to such person;

(2) Delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at his place of business or residence.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.03 - Laws applicable - status of existing contracts.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) The rule that statutes in derogation of the common law are to be strictly construed has no application to sections 1775.01 to 1775.42 of the Revised Code.

(B) The law of estoppel applies under such sections.

(C) The law of agency applies under this chapter, but, if a provision of section 5815.35 of the Revised Code conflicts with that law, the provision of that section controls.

(D) Such sections shall be interpreted and construed so as to effectuate their general purpose to make the law of this state uniform with the law of those states which enact similar legislation.

(E) Sections 1775.01 to 1775.42 of the Revised Code do not impair the obligations of any contract existing on September 14, 1949, or affect any action or proceedings begun or right accrued before such date.

Effective Date: 03-22-1984; 01-01-2007; 2008 HB332 01-01-2010



Section 1775.04 - Rules of law and equity, including the law merchant, to govern.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

In any case not provided for in sections 1775.01 to 1775.42, inclusive, of the Revised Code, the rules of law and equity, including the law merchant, shall govern.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.05 - Partnership, foreign limited liability partnership defined.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) A partnership is an entity of two or more persons to carry on as co-owners a business for profit and includes such an entity that has limited liability as provided in this chapter and that is registered under section 1775.61 of the Revised Code.

(B) Any entity formed under any other statute of this state, or any statute adopted by authority, other than the authority of this state, is not a partnership under sections 1775.01 to 1775.65 of the Revised Code, unless the entity would have been a partnership in this state prior to September 14, 1949, but such sections apply to limited partnerships except in so far as the statutes relating to these partnerships are inconsistent herewith.

(C) Except as otherwise provided in the Ohio Constitution, the organization and internal affairs of a foreign limited liability partnership and the liability of the partners for the debts, obligations, or other liabilities of any kind of, or chargeable to, the foreign limited liability partnership shall be governed by the laws of the state under which the foreign limited liability partnership is organized.

(D) For purposes of this chapter, "foreign limited liability partnership" means a limited liability partnership organized and registered as such pursuant to the laws of another state.

Effective Date: 10-04-1996; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.06 - Rules to determine existence of partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

In determining whether a partnership exists, these rules apply:

(A) Except as provided by section 1775.15 of the Revised Code, persons who are not partners as to each other are not partners as to third persons.

(B) Joint tenancy, tenancy with a right of survivorship, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of property.

(C) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.

(D) The receipt by a person of a share of the profits of a business is prima-facie evidence that he is a partner in the business, but no such inference shall be drawn if such profits were received in payment:

(1) As a debt by installments or otherwise;

(2) As wages of an employee or rent to a landlord;

(3) As an annuity to a widow or representative of a deceased partner;

(4) As interest on a loan, though the amount of payment vary with the profits of the business;

(5) As the consideration for the sale of good will of a business or other property by installments or otherwise.

Effective Date: 04-04-1985; 2008 HB332 01-01-2010



Section 1775.07 - Partnership property defined.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership, is partnership property.

(B) Unless the contrary intention appears, property acquired with partnership funds is partnership property.

(C) Any estate in real property may be acquired in the partnership name. A conveyance to a partnership in the partnership name shall recite that the grantee is a partnership. Title so acquired can be conveyed only in the partnership name.

(D) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.08 - Agent of partnership - act of individual partner binds partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom he is dealing has knowledge of the fact that he has no such authority.

(B) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

(C) Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(1) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership;

(2) Dispose of the good will of the business;

(3) Do any other act which would make it impossible to carry on the ordinary business of a partnership;

(4) Confess a judgment;

(5) Submit a partnership claim or liability to arbitration or reference.

(D) No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.09 - Conveyance of title to real property.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property unless the partner's act binds the partnership under division (A) of section 1775.08 of the Revised Code, or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.

(B) Where title to real property is in the name of the partnership, a conveyance executed by a partner, in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under division (A) of section 1775.08 of the Revised Code.

(C) Where title to real property is in the name of one or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners' act does not bind the partnership under division (A) of section 1775.08 of the Revised Code, unless the purchaser, or his assignee, is a holder for value, without knowledge.

(D) Where the title to real property is in the name of one or more or all of the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name, or in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under division (A) of section 1775.08 of the Revised Code.

(E) Where the title to real property is in the names of all the partners, a conveyance executed by all the partners passes all their rights in such property.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.10 - Admission or representation by partner is evidence against partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

An admission or representation made by any partner concerning partnership affairs within the scope of his authority as conferred by sections 1775.01 to 1775.42, inclusive, of the Revised Code, is evidence against the partnership.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.11 - Notice to or knowledge of partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.12 - Liability for wrongful act of partner.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Where loss or injury is caused to any person not a partner in the partnership or any penalty is incurred, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his partners, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.13 - Partnership bound by partner's breach of trust.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

The partnership is bound to make good the loss:

(A) Where one partner acting within the scope of his apparent authority receives money or property of a third person and misapplies it;

(B) Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.14 - Liability of partners.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Subject to section 5815.35 of the Revised Code and except as provided in division (B) of this section, all partners are liable as follows:

(1) Jointly and severally for everything chargeable to the partnership under sections 1775.12 and 1775.13 of the Revised Code. This joint and several liability is not subject to section 2307.22 or 2315.36 of the Revised Code with respect to a tort claim that otherwise is subject to either of those sections.

(2) Jointly for all other debts and obligations of the partnership, but any partner may enter into a separate obligation to perform a partnership contract.

(B) Subject to divisions (C)(1) and (2) of this section, an obligation incurred while the partnership is a registered limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a partner. This division applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the filing of a registration application to become a domestic limited liability partnership under division (A) of section 1775.61 of the Revised Code.

(C)

(1) Division (B) of this section does not affect the liability of a partner in a registered limited liability partnership for that partner's own negligence, wrongful acts, errors, omissions, or misconduct, including that partner's own negligence, wrongful acts, errors, omissions, or misconduct in directly supervising any other partner or any employee, agent, or representative of the partnership.

(2) Division (B) of this section shall not affect the liability of a partner for liabilities imposed by Chapters 5735., 5739., 5743., and 5747. and section 3734.908 of the Revised Code.

(D) A partner in a registered limited liability partnership is not a proper party to an action or proceeding by or against a registered limited liability partnership with respect to any debt, obligation, or other liability of any kind described in division (B) of this section, unless the partner is liable under divisions (C)(1) and (2) of this section.

(E) A registered limited liability partnership is liable out of partnership assets for partnership debts, obligations, and liabilities.

(F)

(1) The personal liability of a partner solely by reason of being such a partner, or acting or omitting to act in such capacity, of a registered limited liability partnership organized and registered under the laws of this state shall be determined only under the laws of this state.

(2) The only actions required of a registered limited liability partnership or of individual partners in such a partnership in order to avail themselves of the limited liability provisions of this section are those required by this chapter.

Effective Date: 04-09-2003; 04-07-2005; 10-12-2006; 01-01-2007; 2007 HB134 10-18-2007; 2008 HB332 01-01-2010



Section 1775.15 - Liability for false representation.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Subject to section 5815.35 of the Revised Code, when a person, by words spoken or written or by conduct, represents self, or consents to another representing the person to anyone, as a partner in an existing partnership or with one or more persons not actual partners, that person is liable to any such person to whom such representation has been made, who has, on the faith of such representation, given credit to the actual or apparent partnership, and if the person has made such representation or consented to its being made in a public manner the person is liable to the person to whom such representation has been made, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(1) When a partnership liability results, the person who represented self as a partner or consented to another's making such representation is liable as though the person were an actual member of the partnership.

(2) When no partnership liability results, the person who represented self as a partner or consented to another's making such representation is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(B) When a person has been thus represented to be a partner in an existing partnership, or with one or more persons not actual partners, the person so represented is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though the person so represented were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

Effective Date: 03-22-1984; 01-01-2007; 2008 HB332 01-01-2010



Section 1775.16 - Liability of incoming partner for existing obligations.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.17 - Rules for determining rights and duties of partners.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(A) Each partner shall be repaid the partner's contribution, whether by way of capital or advances, to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and each partner, subject to section 5815.35 of the Revised Code and to division (B) of section 1775.14 of the Revised Code, must contribute toward the losses, whether of capital or otherwise, sustained by the partnership according to the partner's share in the profits.

(B) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by the partner in the ordinary and proper conduct of its business, or for the preservation of its business or property.

(C) A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which the partner agreed to contribute, shall be paid interest from the date of the payment or advance.

(D) A partner shall receive interest on the capital contributed by the partner only from the date when repayment should be made.

(E) All partners have equal rights in the management and conduct of the partnership business.

(F) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for the partner's services in winding up the partnership affairs.

(G) No person can become a member of a partnership without the consent of all the partners.

(H) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

Effective Date: 10-04-1996; 01-01-2007; 2008 HB332 01-01-2010



Section 1775.18 - Partnership books.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.19 - Information to be rendered by partners on demand.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.20 - Accounting by partner to partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Every partner, other than a general partner of a limited partnership, shall account to the partnership for any benefit and hold as trustee for it any profits derived by the partner without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by the partner of its property.

(B) This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.

Effective Date: 07-05-2002; 2008 HB332 01-01-2010



Section 1775.21 - Right of partner to formal account.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Any partner has the right to a formal account as to partnership affairs:

(A) If he is wrongfully excluded from the partnership business or possession of its property by his partners;

(B) If the right exists under the terms of any agreement;

(C) As provided by section 1775.20 of the Revised Code;

(D) Whenever other circumstances render it just and reasonable.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.22 - Rights of partners in partnership continued after termination of fixed term.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

(B) A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima-facie evidence of a continuation of the partnership.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.23 - Property rights of partner.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

The property rights of a partner are his rights in specific partnership property, his interest in the partnership, and his right to participate in the management.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.24 - Co-ownership of specific partnership property - incidents of tenancy.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) A partner is co-owner with his partners of specific partnership property holding as a tenant in partnership.

(B) The incidents of this tenancy are such that:

(1) A partner, subject to this chapter, and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes; but he has no right to possess the property for any other purpose without the consent of his partners.

(2) A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property.

(3) A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt, the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under exemption laws.

(4) On the death of a partner, his right in specific partnership property vests in the surviving partners, unless he was the last surviving partner, in which case his right in the property vests in his legal representative. The surviving partners have, or the legal representative of the last surviving partner has, no right to possess the partnership property for any but a partnership purpose. This division is subject to the procedures set forth in Chapter 1779. of the Revised Code.

(5) A partner's right in specific partnership property is not subject to dower, any statutory interest of a surviving spouse, heirs, or next of kin, or any allowance to a surviving spouse, minor children, or both a surviving spouse and minor children, including, but not limited to, the allowance for support under section 2106.13 of the Revised Code.

Effective Date: 05-31-1990; 2008 HB332 01-01-2010



Section 1775.25 - Partner's interest.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

A partner's interest in the partnership is his share of the profits and surplus, and the same is personal property.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.26 - Effect of conveyance of interest of a partner.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) A conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with his contract the profits to which the assigning partner would otherwise be entitled.

(B) In case of a dissolution of the partnership, the assignee is entitled to receive his assignor's interest and may require an account from the date only of the last account agreed to by all the partners.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.27 - Partner's interest subject to charging order.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order, or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon; and may then or later appoint a receiver of his share of the profits, and of any other money due or to fall due to him in respect of the partnership, and make all other orders, directions, accounts, and inquiries which the debtor partner might have made, or which the circumstances of the case may require.

(B) The interest charged may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without thereby causing a dissolution:

(1) With separate property, by any one or more of the partners;

(2) With partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

Sections 1775.01 to 1775.42, inclusive, of the Revised Code do not deprive a partner of his right, if any, under the exemption laws, as regards his interest in the partnership.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.28 - Dissolution distinguished from winding up of affairs.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

The dissolution of a partnership is the change in the relation of the partners caused by the partner's ceasing to be associated in the carrying on as distinguished from the winding up of the business.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.29 - Partnership not terminated on dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.30 - Causes of dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Dissolution is caused:

(A) Without violation of the agreement between the partners;

(1) By the termination of the definite term or particular undertaking specified in the agreement;

(2) By the express will of any partner when no definite term or particular undertaking is specified;

(3) By the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking;

(4) By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

(B) In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under this section, by the express will of any partner at any time;

(C) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

(D) By the death of any partner;

(E) By the bankruptcy of any partner or the partnership;

(F) By decree of court under section 1775.31 of the Revised Code.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.31 - Dissolution by court decree.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

(A) On application by or for a partner the court shall decree a dissolution whenever:

(1) A partner has been declared an incompetent person in any judicial proceeding or is shown to be of unsound mind;

(2) A partner becomes in any other way incapable of performing the partner's part of the partnership contract;

(3) A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business;

(4) A partner willfully or persistently commits a breach of the partnership agreement, or otherwise so conducts the partner's self in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with the partner;

(5) The business of the partnership can only be carried on at a loss;

(6) Other circumstances render a dissolution equitable.

(B) On the application of the purchaser of a partner's interest under section 1775.26 or 1775.27 of the Revised Code, the court shall decree a dissolution:

(1) After the termination of the specified term or particular undertaking;

(2) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007; 2008 HB332 01-01-2010



Section 1775.32 - Dissolution terminates authority of partner to act for partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Except insofar as is necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:

(A) With respect to the partners;

(1) When the dissolution is not by the act, bankruptcy, or death of a partner;

(2) When the dissolution is by such act, bankruptcy, or death of a partner, in cases where section 1775.33 of the Revised Code so requires;

(B) With respect to persons not partners, as declared in section 1775.34 of the Revised Code.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.33 - Liability to partners for acts after dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Where the dissolution is caused by the act, death, or bankruptcy of a partner, but subject to section 5815.35 of the Revised Code and to division (B) of section 1775.14 of the Revised Code, each partner is liable to the other partners for the partner's share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless:

(A) The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution;

(B) The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy.

Effective Date: 10-04-1996; 01-01-2007; 2008 HB332 01-01-2010



Section 1775.34 - Partnership bound after dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) After dissolution a partner can bind the partnership except as provided in division (C) of this section:

(1) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(2) By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction:

(a) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution;

(b) Though he had not so extended credit, had nevertheless known of the partnership prior to dissolution, and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business was regularly carried on.

(B) The liability of a partner under division (A)(2) of this section shall be satisfied out of partnership assets alone when such partner had been prior to dissolution:

(1) Unknown as a partner to the person with whom the contract is made;

(2) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.

(C) The partnership is in no case bound by any act of a partner after dissolution:

(1) Where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs;

(2) Where the partner has become bankrupt;

(3) Where the partner has no authority to wind up partnership affairs; except by a transaction with one who:

(a) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of his want of authority;

(b) Had not extended credit to the partnership prior to dissolution, and, having no knowledge of notice of his want of authority, the fact of his want of authority has not been advertised in the manner provided for advertising the fact of dissolution in division (A)(2)(b) of this section.

(D) This section does not affect the liability under section 1775.15 of the Revised Code of any person who after dissolution represents himself or consents to another representing him as a partner in a partnership engaged in carrying on business.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.35 - Dissolution discharges existing liability of partner - when.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(B) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between the partner, the partnership creditor, and the person or partnership continuing the business. Such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(C) Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligation.

(D) Subject to division (B) of section 1775.14 of the Revised Code, the individual property of a deceased partner shall be liable for all obligations of the partnership incurred while the decedent was a partner but subject to the prior payment of the decedent's separate debts.

Effective Date: 10-04-1996; 2008 HB332 01-01-2010



Section 1775.36 - Winding up partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Unless otherwise agreed, the partners who have not wrongfully dissolved the partnership or the legal representatives of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs. Any partner, his legal representative, or his assignee, upon cause shown, may obtain winding up by the court. In the case of the death of a partner, the right of the survivors to wind up is subject to sections 1779.01 to 1779.08, inclusive, of the Revised Code.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.37 - Rights of partners in dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his partners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge partnership liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under division (B) of section 1775.35 of the Revised Code, he shall receive in cash only the net amount due him from the partnership.

(B) When dissolution is caused in contravention of the partnership agreement the rights of the partners shall be as follows:

(1) Each partner who has not caused dissolution wrongfully shall have:

(a) All the rights specified in division (A) of this section;

(b) The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

(2) The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully, the value of his interest in the partnership at the dissolution, less any damages recoverable under division (B)(1)(b) of this section, and in like manner indemnify him against all present or future partnership liabilities.

(3) A partner who has caused the dissolution wrongfully shall have:

(a) If the business is not continued under division (B)(2) of this section all the rights of a partner under division (A), subject to division (B)(1)(b) of this section;

(b) If the business is continued under division (B)(2) of this section the right as against his partners and all claiming through them in respect of their interests in the partnership, to have the value of his interest in the partnership at the damages caused to his partners by the dissolution, ascertained and paid to him in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the good will of the business shall not be considered.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.38 - Rights of partner rescinding partnership contract for fraud.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

Where a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled:

(A) To a lien on, or right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to third persons for any sum of money paid by him for the purchase of an interest in the partnership and for any capital or advances contributed by him;

(B) To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities;

(C) To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.39 - Rules for settling accounts between partners after dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

(A) The assets of the partnership are:

(1) The partnership property;

(2) The contributions of the partners specified in division (D) of this section.

(B) The liabilities of the partnership shall rank in order of payment, as follows:

(1) Those owing to creditors other than partners;

(2) Those owing to partners other than for capital and profits;

(3) Those owing to partners in respect of capital;

(4) Those owing to partners in respect of profits.

(C) The assets shall be applied in the order of their declaration in division (A) of this section to the satisfaction of the liabilities.

(D) The partners shall contribute, as provided by division (A) of section 1775.17 of the Revised Code, but subject to the immunity from joint or several liability provided in division (B) of section 1775.14 of the Revised Code, the amount necessary to satisfy the liabilities specified in division (B) of this section; but if any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

(E) An assignee for the benefit of creditors or any person appointed by the court may enforce the contributions specified in division (D) of this section.

(F) Any partner or the partner's legal representative may enforce the contributions specified in division (D) of this section, to the extent of the amount which the partner has paid in excess of the partner's share of the liability.

(G) The individual property of a deceased partner shall be liable for the contributions specified in division (D) of this section.

(H) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors.

(I) Where a partner has become bankrupt or the partner's estate is insolvent the claims against the partner's separate property shall rank in the following order:

(1) Those owing to separate creditors;

(2) Those owing to partnership creditors;

(3) Those owing to partners by way of contribution.

Effective Date: 10-04-1996; 2008 HB332 01-01-2010



Section 1775.40 - Rights of creditors - liability of persons continuing the business.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) When any new partner is admitted into an existing partnership, or when any partner retires and assigns, or the representative of the deceased partner assigns, his rights in partnership property to two or more of the partners, or to one or more of the partners, and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

(B) When all but one partner retire and assign, or the representative of a deceased partner assigns, their rights in partnership property to the remaining partner who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

(C) When any partner retires or dies and the business of the dissolved partnership is continued as set forth in divisions (A) and (B) of this section, with the consent of the retired partners or the representative of the deceased partner, but without any assignment of his right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

(D) When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(E) When any partner wrongfully causes a dissolution and the remaining partners continue the business under division (B)(2) of section 1775.37 of the Revised Code, either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(F) When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(G) The liability of a third person becoming a partner in the partnership continuing the business, under this section, to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

(H) When the business of a partnership after dissolution is continued under any conditions set forth in this section, the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the retired or deceased partner's interest in the dissolved partnership or an [on] account of any consideration promised for such interest or for his right in partnership property.

(I) This section does not modify any right of creditors to set aside any assignment on the ground of fraud.

(J) The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part thereof, does not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.41 - Rights of retiring or deceased partner in assets of continuing partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

When any partner retires or dies, and the business is continued under any of the conditions set forth in divisions (A), (B), (C), (E), and (F) of section 1775.40 of the Revised Code, or division (B)(2) of section 1775.37 of the Revised Code, without any settlement of accounts as between him or his estate and the person or partnership continuing the business, unless otherwise agreed, he or his legal representative as against such persons or partnership may have the value of his interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest, or, at his option or at the option of his legal representative, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership. The creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, have priority on any claim arising under this section, as provided by division (H) of section 1775.40 of the Revised Code.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.42 - Right to an accounting at date of dissolution.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

The right to an account of his interest shall accrue to any partner, or his legal representative, as against the winding up partners, the surviving partners, or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1775.45 - Merger or consolidation into surviving or new domestic general partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Pursuant to a written agreement of merger between the constituent entities as provided in this section, a domestic partnership and one or more additional domestic partnerships or other domestic or foreign entities may be merged into a surviving domestic partnership. Pursuant to a written agreement of consolidation between the constituent entities as provided in this section, two or more domestic or foreign entities may be consolidated into a new domestic partnership formed by such consolidation. If any constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, the merger or consolidation also must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The written agreement of merger or consolidation of constituent entities into a surviving or new domestic partnership shall set forth all of the following:

(1) The name and the form of entity of each constituent entity, the state under the laws of which each constituent entity exists, and the name of the surviving or new domestic partnership;

(2) In the case of a merger, that one or more specified constituent entities will be merged into a specified surviving domestic partnership, and, in the case of a consolidation, that the constituent entities will be consolidated into a new domestic partnership;

(3) All statements and matters required to be set forth in such an agreement of merger or consolidation by the laws under which each constituent entity exists;

(4) In the case of a consolidation, the partnership agreement of the new domestic partnership or a provision that the written partnership agreement of a specified constituent partnership, a copy of which shall be attached to the agreement of consolidation, with any amendments that are set forth in the agreement of consolidation, shall be the agreement of partnership of the new domestic partnership;

(5) The name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity, the surviving domestic partnership, or the new domestic partnership may be served;

(6) In the case of a merger, any changes in the general partners of the surviving domestic partnership and, in the case of a consolidation, the general partners of the new domestic partnership or a provision specifying the general partners of one or more specified constituent partnerships that shall constitute the initial general partners of the new domestic partnership;

(7) The terms of the merger or consolidation; the mode of carrying them into effect; and the manner and basis of converting the interests or shares in the constituent entities into, or substituting the interests or shares in the constituent entities for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, securities, cash, rights, or any other property of the surviving domestic partnership, of the new domestic partnership, or of any other entity. No such conversion or substitution shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the surviving or new domestic partnership unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written agreement of merger or consolidation of constituent entities into a surviving or new domestic partnership may set forth any of the following:

(1) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate of merger or consolidation;

(2) A provision authorizing one or more of the constituent entities to abandon the proposed merger or consolidation prior to filing the certificate of merger or consolidation pursuant to section 1775.47 of the Revised Code by action of the partners of a constituent partnership, the directors of a constituent corporation, or the comparable representatives of any other constituent entity;

(3) In the case of a merger, any amendments to the agreement of partnership of the surviving domestic partnership, or a provision that the written partnership agreement of a specified constituent partnership other than the surviving domestic partnership, with any amendments that are set forth in the agreement of merger, shall be the partnership agreement of the surviving domestic partnership;

(4) A statement of, or a statement of the method of determining, the fair value of the assets to be owned by the surviving domestic partnership;

(5) The parties to the agreement of merger or consolidation in addition to the constituent entities;

(6) Any additional provision necessary or desirable with respect to the proposed merger or consolidation.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be adopted by the partners of each constituent domestic partnership, including the surviving domestic partnership in the case of a merger, and shall be adopted by or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(E) All partners, whether or not they are entitled to vote or act, shall be given written notice of any meeting of general partners of a constituent domestic partnership or of any proposed action by general partners of a constituent domestic partnership, which meeting or action is to adopt an agreement of merger or consolidation. The notice shall be given to the partners either by mail at their addresses as they appear on the records of the partnership or in person and, unless the partnership agreement provides a shorter or longer period, shall be given not less than seven and not more than sixty days before the meeting or the effective date of the action. The notice shall be accompanied by a copy or a summary of the material provisions of the agreement of merger or consolidation.

(F) The vote or action of the partners of a constituent domestic partnership that is required to adopt an agreement of merger or consolidation is the unanimous vote or action of the partners or such different number or proportion as provided in writing in the partnership agreement. If the agreement of merger or consolidation would have an effect or authorize any action that under any applicable provision of law or the partnership agreement could be effected or authorized only by or pursuant to a specified vote or action of the partners, or of any class or group of partners, the agreement of merger or consolidation also shall be adopted or approved by the same vote or action as would be required to effect that change or authorize that action. Each person who will continue to be or who will become a general partner of a partnership that is the surviving or new entity in a merger or consolidation shall specifically agree in writing to continue or to become, as the case may be, a general partner of the partnership that is the surviving or new entity.

(G) At any time before the filing of the certificate of merger or consolidation pursuant to section 1775.47 of the Revised Code, the merger or consolidation may be abandoned by the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity if the partners, directors, or other representatives are authorized to do so by the agreement of merger or consolidation or by the same vote or action as was required to adopt the agreement of merger or consolidation. The agreement of merger or consolidation may contain a provision authorizing less than all of the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement of merger or consolidation by the partners of any constituent domestic partnership, less than all of the partners shall not be authorized to amend the agreement of merger or consolidation to do any of the following:

(1) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by partners of the constituent domestic partnership in conversion of, or in substitution for, their interests;

(2) Alter or change any term of the partnership agreement of the surviving or new domestic partnership, except for alterations or changes that could otherwise be adopted by the partners of the surviving or new domestic partnership;

(3) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the partners or any class or group of partners of the constituent domestic partnership.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.46 - Merger or consolidation into entity other than domestic general partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Pursuant to a written agreement of merger or consolidation between the constituent entities as provided in this section, a domestic partnership and one or more additional domestic or foreign entities may be merged into a surviving entity other than a domestic partnership, or a domestic partnership together with one or more additional domestic or foreign entities may be consolidated into a new entity other than a domestic partnership to be formed by such consolidation. The merger or consolidation must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The written agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent domestic partnerships and other specified constituent entities will be merged into a specified surviving foreign entity or surviving domestic entity other than a domestic partnership, or, in the case of a consolidation, that the constituent entities will be consolidated into a new foreign entity or a new domestic entity other than a domestic partnership;

(3) If the surviving or new entity is a foreign partnership, all statements and matters that would be required by section 1775.45 of the Revised Code if the surviving or new entity were a domestic partnership;

(4) The name and the form of entity of the surviving or new entity, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity;

(5) All additional statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the new entity is to exist;

(6) The consent of the surviving or new foreign entity to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new foreign entity any obligation of any constituent domestic partnership or to enforce the rights of a dissenting partner of any constituent domestic partnership;

(7) If the surviving or new entity is a foreign corporation that desires to transact business in this state as a foreign corporation, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state;

(8) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(9) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state;

(10) If the surviving or new entity is a foreign limited liability partnership that desires to transact business in this state as a foreign limited liability partnership, a statement to that effect, together with all of the information required under section 1775.64 of the Revised Code when a foreign limited liability partnership registers to transact business in this state.

(C) The written agreement of merger or consolidation also may set forth any additional provision permitted by the laws of any state under the laws of which any constituent entity exists, consistent with the laws under which the surviving entity exists or the new entity is to exist.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be adopted by the partners of each constituent domestic partnership, in the same manner and with the same notice to and vote or action of partners or of a particular class or group of partners as is required by section 1775.45 of the Revised Code. The agreement of merger or consolidation also shall be approved or otherwise authorized by or on behalf of each constituent entity in accordance with the laws under which it exists. Each person who will continue to be or who will become a general partner of a partnership that is the surviving or new entity in a merger or consolidation shall specifically agree in writing to continue or to become, as the case may be, a general partner of the surviving or new entity.

(E) At any time before the filing of the certificate of merger or consolidation pursuant to section 1775.47 of the Revised Code, the merger or consolidation may be abandoned by the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity if the partners, directors, or comparable representatives are authorized to do so by the agreement of merger or consolidation. The agreement of merger or consolidation may contain a provision authorizing less than all of the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that after the adoption of the agreement of merger or consolidation by the partners of any constituent domestic partnership, less than all of the partners shall not be authorized to amend the agreement of merger or consolidation to do any of the following:

(1) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by partners of the constituent domestic partnership in conversion of or in substitution for their interests;

(2) If the surviving or new entity is a partnership, alter or change any term of the partnership agreement of the surviving or new partnership, except for alterations or changes that otherwise could be adopted by the partners of the surviving or new partnership;

(3) If the surviving or new entity is a corporation or any other entity other than a partnership, alter or change any term of the articles or comparable instrument of the surviving or new corporation or entity, except for alterations or changes that otherwise could be adopted by the directors or comparable representatives of the surviving or new corporation or entity;

(4) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the partners or any class or group of partners of the constituent domestic partnership.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.47 - Certificate of merger or consolidation - filing, contents - other documents.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Upon the adoption by each constituent entity of an agreement of merger or consolidation pursuant to section 1775.45 or 1775.46 of the Revised Code, a certificate of merger or consolidation shall be filed with the secretary of state that is signed by an authorized representative of each constituent entity. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) A statement that each constituent entity has complied with all of the laws under which it exists and that the laws permit the merger or consolidation;

(c) The name and mailing address of the person or entity that is to provide, in response to any written request made by a shareholder, partner, or other equity holder of a constituent entity, a copy of the agreement of merger or consolidation;

(d) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of each constituent entity and the office held or the capacity in which the representative is acting;

(f) A statement that the agreement of merger or consolidation is authorized on behalf of each constituent entity and that the persons who signed the certificate on behalf of each entity are authorized to do so;

(g) In the case of a merger, a statement that one or more specified constituent entities will be merged into a specified surviving entity or, in the case of a consolidation, a statement that the constituent entities will be consolidated into a new entity;

(h) The name and form of the surviving entity in the case of a merger or the name and form of the new entity in the case of a consolidation;

(i) In the case of a merger, if the surviving entity is a foreign entity not licensed to transact business in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served;

(j) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new entity may be served.

(2) In the case of a consolidation into a new domestic corporation, limited liability company, or limited partnership, the articles of incorporation, the articles of organization, or the certificate of limited partnership of the new domestic entity shall be filed with the certificate of consolidation.

(3) In the case of a merger into a domestic corporation, limited liability company, or limited partnership, any amendments to the articles of incorporation, articles of organization, or certificate of limited partnership of the surviving domestic entity shall be filed with the certificate of merger.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign corporation, limited liability company, or limited partnership, the certificate of merger or consolidation shall be accompanied by the information required by division (B)(7), (8), (9), or (10) of section 1775.46 of the Revised Code.

(5) If a foreign or domestic corporation licensed to transact business in this state is a constituent entity and the surviving or new entity resulting from the merger or consolidation is not a foreign or domestic corporation that is to be licensed to transact business in this state, the certificate of merger or consolidation shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code, with respect to each domestic constituent corporation, and by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code, with respect to each foreign constituent corporation licensed to transact business in this state.

(C) If any constituent entity in a merger or consolidation is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, there also shall be filed in the proper office all documents that are required to be filed in connection with the merger or consolidation by the laws of that state or by that chapter.

(D) Upon the filing of a certificate of merger or consolidation and other filings as described in division (C) of this section or at any later date that the certificate of merger or consolidation specifies, the merger or consolidation is effective, subject to the limitation specified in division (B)(7) of section 1775.45 of the Revised Code.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth: the name and form of entity of each constituent entity and the states under the laws of which each constituent entity existed prior to the merger or consolidation; the name and the form of entity of the surviving or new entity and the state under the laws of which the surviving entity exists or the new entity is to exist; the date of filing of the certificate of merger or consolidation with the secretary of state; and the effective date of the merger or consolidation. The certificate of the secretary of state, or a copy of the certificate of merger or consolidation certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For that recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.48 - Effects of merger or consolidation.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity other than the surviving entity in a merger shall cease, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the partners, officers, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver the instruments and do such acts. For these purposes, the existence of the constituent entities and the authority of their respective partners, officers, directors, or other representatives are continued notwithstanding the merger or consolidation.

(2) In the case of a consolidation, the new entity exists when the consolidation becomes effective and, if the new entity is a domestic partnership, the written partnership agreement contained in or provided for in the agreement of consolidation shall be its original partnership agreement.

(3) In the case of a merger in which the surviving entity is a partnership, the written partnership agreement of the surviving partnership in effect immediately prior to the time the merger becomes effective shall be its partnership agreement after the merger except as otherwise provided in the agreement of merger.

(4) The surviving or new entity possesses all of the following, and all of the following are vested in the surviving or new entity without further act or deed:

(a) Except to the extent limited by the mandatory provisions of applicable law, the following:

(i) All assets and property of every description of each constituent entity, and every interest in the assets and property of each constituent entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in any constituent entity shall not revert or in any way be impaired by reason of the merger or consolidation.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or private nature, of each constituent entity.

(b) All obligations belonging to or due to each constituent entity.

(5) The surviving or new entity is liable for all the obligations of each constituent entity, including liability to dissenting partners, dissenting shareholders, or other dissenting equity holders. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment with right of appeal, as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in place of any constituent entity.

(6) All the rights of creditors of each constituent entity are preserved unimpaired, and all liens upon the property of any constituent entity are preserved unimpaired, on only the property affected by such liens immediately before the effective date of the merger or consolidation. If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, then the former general partner shall have no liability for any obligation incurred after the merger or consolidation except to the extent that a former creditor of the constituent partnership in which the former general partner was a general partner extends credit to the surviving or new entity reasonably believing that the former general partner continued as a general partner of the surviving or new entity.

(B) If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, then unless that general partner agrees otherwise in writing, the general partner shall be indemnified by the surviving or new entity against all present or future liabilities of the constituent partnership of which the general partner was a general partner. Any amount payable pursuant to section 1775.50 of the Revised Code to a partner of the constituent partnership in which that general partner was a partner shall be a present liability of that constituent partnership.

(C) In the case of a merger of a constituent domestic partnership into a foreign surviving corporation, limited liability company, or partnership that is not licensed or registered to transact business in this state or in the case of a consolidation of a constituent domestic limited partnership into a new foreign corporation, limited liability company, limited partnership, or limited liability partnership, if the surviving or new entity intends to transact business in this state and the certificate of merger or consolidation is accompanied by the information described in division (B)(4) of section 1775.47 of the Revised Code, then on the effective date of the merger or consolidation the surviving or new entity shall be considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, or limited partnership, as the case may be. In such a case, a copy of the certificate of merger or consolidation certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company or foreign limited partnership.

(D) Any action to set aside any merger or consolidation on the ground that any section of the Revised Code applicable to the merger or consolidation has not been complied with shall be brought within ninety days after the effective date of the merger or consolidation or forever be barred.

(E) In the case of an entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under the laws of which the entity exists or in which it has property.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.49 - Relief for dissenting partner.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Unless otherwise provided in writing in the partnership agreement of a constituent domestic partnership, the following are entitled to relief as dissenting partners as provided in section 1775.50 of the Revised Code:

(1) Partners of a domestic partnership that is being merged or consolidated into a surviving or new entity, domestic or foreign, pursuant to section 1775.45 or 1775.46 of the Revised Code;

(2) In the case of a merger into a domestic partnership, partners of the surviving domestic partnership who under section 1775.45 of the Revised Code are entitled to vote or act on the adoption of an agreement of merger, but only as to the interests so entitling them to vote or act;

(3) Partners of a domestic partnership that is being converted into a converted entity pursuant to section 1775.53 of the Revised Code.

(B) Unless otherwise expressly agreed to in writing, a general partner of any constituent partnership shall be liable to the partners of the constituent partnership for any amount payable to them pursuant to section 1775.50 of the Revised Code as if the amount payable were an existing liability of the constituent partnership at the time of the merger , consolidation, or conversion.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.50 - Dissenting partner's demand for fair cash value of interests.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) A partner of a domestic partnership is entitled to relief as a dissenting partner in respect of the proposals described in section 1775.49 of the Revised Code only in compliance with this section.

(B) If the proposal of merger , consolidation, or conversion is to be submitted to the partners at a meeting, the dissenting partner shall be a partner and a record holder of the partnership interests as to which the dissenting partner seeks relief as of the date fixed for the determination of partners entitled to notice of the meeting, and such interests shall not have been voted in favor of the proposal. Not later than ten days after the date on which the vote on the proposal was taken at the meeting of the partners, the dissenting partner shall deliver to the partnership a written demand for payment to the dissenting partner of the fair cash value of the interests as to which the dissenting partner seeks relief that states the dissenting partner's address, the number and class of those interests, and the amount claimed by the dissenting partner as the fair cash value of the interests.

(C) If the proposal of merger , consolidation, or conversion is to be submitted to the partners for their written approval or other action without a meeting, the dissenting partner shall be a partner and a record holder of the interests of the partnership as to which the dissenting partner seeks relief as of the date the request for approval or action was sent to the partners entitled to act or otherwise approve the proposal, and the dissenting partner shall not have indicated approval of the proposal in the dissenting partner's capacity as a holder of such interests. Not later than fifteen days after the date on which the request for approval of or action on the proposal was mailed to the partners, the dissenting partner shall deliver to the partnership a written demand for payment to the dissenting partner of the fair cash value of the interests as to which the dissenting partner seeks relief, which demand shall state the dissenting partner's address, the number and class of such interests, and the amount claimed by the dissenting partner as the fair cash value of those interests.

(D) In the case of a merger or consolidation, a demand served on the constituent domestic partnership involved constitutes service on the surviving entity or the new entity, whether the demand is served before, on, or after the effective date of the merger or consolidation. In the case of a conversion, a demand served on the converting domestic partnership constitutes service on the converted entity, whether the demand is served before, on, or after the effective date of the conversion.

(E) If the interests as to which a dissenting partner seeks relief are represented by certificates and if the domestic partnership sends to the dissenting partner, at the address specified in the dissenting partner's demand, a request for certificates representing the interests as to which the dissenting partner seeks relief, the dissenting partner, within fifteen days from the date on which the request was sent, shall deliver to the partnership the certificates requested so that the partnership may endorse on them a legend to the effect that a demand for the fair cash value of such interests has been made. The partnership promptly shall return the endorsed certificates to the dissenting partner. The failure of a dissenting partner to deliver such certificates terminates rights as a dissenting partner, at the option of the partnership, exercised by written notice sent to the dissenting partner within twenty days after the lapse of the fifteen-day period, unless a court for good cause shown otherwise directs. If interests represented by a certificate on which such a legend has been endorsed are transferred, each new certificate issued for them shall bear a similar legend, together with the name of the original dissenting holder of such interests. Upon receiving a demand for payment from a dissenting partner who is a record holder of uncertificated interests, the partnership shall make an appropriate notation of the demand for payment in its records. If uncertificated interests for which payment has been demanded are to be transferred, any writing sent to evidence the transfer shall bear the legend required for certificated interests as provided in this division. A transferee of the interests receiving a certificate so endorsed, or of uncertificated interests where such a notation has been made, acquires only the rights in the partnership as the original partner holding the interests had immediately after the service of a demand for payment of the fair cash value of the interests. A request under this division by the partnership is not an admission by it that the holder of the interest is entitled to relief under this section.

(F) Unless the partnership agreement of the constituent domestic partnership in which the dissenting partner was a partner provides a reasonable basis for determining and paying the fair cash value of the interests as to which the dissenting partner seeks relief or unless that partnership and the dissenting partner have come to an agreement on the fair cash value of the interests as to which the dissenting partner seeks relief, the dissenting partner or the partnership, which in the case of a merger or consolidation may be the surviving or new entity, or in the case of a conversion may be the converted entity, within ninety days after the service of the demand by the dissenting partner, may file a complaint under section 1775.51 of the Revised Code. The complaint shall be filed in the court of common pleas of the county in which the principal office of the partnership that issued the interests is located or was located when the proposal of merger , consolidation, or conversion was adopted by the partners of the partnership. Other dissenting partners, within that ninety-day period, may join as plaintiffs or may be joined as defendants in any such proceeding, and any two or more such proceedings may be consolidated.

(G) The right and obligation of a dissenting partner to receive fair cash value and to sell such interests as to which the dissenting partner seeks relief and the right and obligation of the domestic partnership to purchase such interests and to pay the fair cash value of them terminate if any of the following applies:

(1) The dissenting partner has not complied with this section, unless the partnership waives such failure.

(2) The partnership abandons the merger , consolidation, or conversion or is finally enjoined or prevented from carrying it out, or the partners rescind their adoption or approval of the merger , consolidation, or conversion.

(3) The dissenting partner withdraws the dissenting partner's demand, with the consent of the partnership.

(4) All of the following apply:

(a) The partnership agreement of the constituent domestic partnership in which the dissenting partner was a partner does not provide a reasonable basis for determining and paying the dissenting partner the fair cash value of the dissenting partner's interest.

(b) The partnership and the dissenting partner have not agreed upon the fair cash value of the interest.

(c) Neither the dissenting partner nor the partnership has filed or joined in a complaint under division (F) of this section within the period provided in that division.

(H) Unless otherwise provided in the partnership agreement of the constituent domestic partnership in which the dissenting partner was a partner, from the time the dissenting partner gives the demand until either the termination of the rights and obligations arising from it or the purchase of the interests by the partnership, all other rights accruing from such interests, including voting or distribution rights, are suspended. If, during the suspension, any distribution is paid in money upon interests of that class or any dividend, distribution, or interest is paid in money upon any securities issued in extinguishment of, or in substitution for, such interest, an amount equal to the dividend, distribution, or interest that, except for the suspension, would have been payable upon such interests or securities shall be paid to the holder of record as a credit upon the fair cash value of the interests. If the right to receive fair cash value is terminated other than by the purchase of the interests by the partnership, all rights of the dissenting partner shall be restored and all distributions that, except for the suspension, would have been made shall be made to the holder of record of the interests at the time of termination.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.51 - Dissenting partner's complaint.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) When authorized by division (F) of section 1775.50 of the Revised Code, a dissenting partner or partnership may file a complaint under this section demanding the relief described in this section. A complaint filed under this section shall contain a brief statement of the facts, including the vote or action by the partners and the facts entitling the dissenting partner to the relief demanded. No answer to a complaint is required. Upon the filing of a complaint, the court, on motion of the petitioner, shall enter an order fixing a date for a hearing on the complaint and requiring that a copy of the complaint and a notice of the filing and of the date for the hearing be given to the respondent or defendant in the manner in which summons is required to be served or substituted service is required to be made in other cases. On the date fixed for the hearing on the complaint or any adjournment of it, the court shall determine from the complaint and from evidence submitted by either party whether the dissenting partner is entitled to be paid the fair cash value of any interests and, if so, the number and class of the interests. If the court finds that the dissenting partner is so entitled, it may appoint one or more persons as appraisers to receive evidence and to recommend a decision on the amount of the fair cash value. The appraisers have power and authority specified in the order of their appointment. The court thereupon shall make a finding as to the fair cash value of the interests and shall render judgment against the partnership for the payment of it, with interest at a rate and from a date as the court considers equitable. The costs of the proceeding, including reasonable compensation to the appraisers to be fixed by the court, shall be assessed or apportioned as the court considers equitable. The proceeding is a special proceeding and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. If, during the pendency of any proceeding under this section, a suit or proceeding is or has been instituted to enjoin or otherwise to prevent the carrying out of the action as to which the partner has dissented, the proceeding instituted under this section shall be stayed until the final determination of the other suit or proceeding. Unless any provision of division (G) of section 1775.50 of the Revised Code is applicable, the fair cash value of the interests that is agreed upon by the parties or fixed under this section shall be paid within thirty days after the date of final determination of such value under this division or the consummation of the merger , consolidation, or conversion, whichever occurs last. Upon the occurrence of the last event, payment shall be made immediately to a holder of uncertificated interests entitled to payment. In the case of holders of interests represented by certificates, payment shall be made only upon and simultaneously with the surrender to the domestic partnership of the certificates representing the interests for which the payment is made.

(B) If the proposal of merger , consolidation, or conversion was submitted to the partners of the partnership for a vote at a meeting, fair cash value as to those partners shall be determined as of the day before the day on which the vote by the partners was taken. If the proposal was submitted to the partners for written approval or other action, fair cash value as to those partners shall be determined as of the day before the day on which the request for the approval or action was sent. The fair cash value of an interest for purposes of this section is the amount that a willing seller who is under no compulsion to sell would be willing to accept and that a willing buyer who is under no compulsion to purchase would be willing to pay, but the fair cash value paid to any partner shall not exceed the amount specified in the demand of that partner. In computing fair cash value, any appreciation or depreciation in market value resulting from the merger , consolidation, or conversion shall be excluded.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.52 - Judgment creditors.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

If a domestic partnership is a constituent entity to a merger or consolidation that has become effective, and the domestic partnership is not the surviving or resulting entity of the merger or consolidation, or if a domestic partnership is the converting entity in a conversion, a judgment creditor of a partner of that domestic partnership shall not levy execution against the assets of the partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger , consolidation, or conversion unless any of the following applies:

(A) The claim is for an obligation of the domestic partnership for which the partner is liable as provided in this chapter and one of the following applies:

(1) A judgment based on the same claim has been obtained against the surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion and a writ of execution on the judgment has been returned unsatisfied in whole or in part.

(2) The surviving or resulting entity of the merger , consolidation, or conversion is a debtor in bankruptcy.

(3) The partner has agreed that the creditor need not exhaust the assets of the domestic partnership that was not the surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion.

(4) The partner has agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion.

(B) A court grants permission to the judgment creditor to levy execution against the assets of the partner based on a finding that the assets of the surviving or resulting entity of the merger , consolidation, or conversion that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers.

(C) Liability is imposed on the partner by law or contract independent of the existence of the surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion.

Effective Date: 07-05-2002; 10-12-2006; 2008 HB332 01-01-2010



Section 1775.53 - Conversion of another entity into domestic partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic or foreign entity other than a domestic partnership may be converted into a domestic partnership. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converting entity exists.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, and the jurisdiction of formation of the converting entity;

(b) If the converted entity is a limited liability partnership, its registration application;

(c) The partnership agreement of the converted domestic partnership or a provision that the written agreement of the converting entity, a copy of which shall be attached to the declaration of conversion, with any amendments that are set forth in the declaration of conversion, is the agreement of the converted domestic partnership;

(d) The general partners of the converted partnership;

(e) All statements and matters required to be set forth in an instrument of conversion by the laws under which the converting entity exists;

(f) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting entity into, or substituting the interests or shares in the converting entity for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted partnership.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted partnership unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code;

(2) A provision authorizing the converting entity to abandon the proposed conversion by action of authorized representatives of the converting entity taken prior to the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting entity at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) At any time before the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code, the conversion may be abandoned by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(E) Unless the converted entity is a limited liability partnership, each person that will be a partner of the partnership that is the converted entity specifically shall agree in writing to be a partner in the partnership that is the converted entity.

Effective Date: 10-12-2006; 2008 HB332 01-01-2010



Section 1775.54 - Conversion of domestic partnership into another entity.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic partnership may be converted into a domestic or foreign entity other than a domestic partnership. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converted entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, the form of the converted entity, and the jurisdiction of formation of the converted entity;

(b) If the converted entity is a domestic entity, the complete terms of all documents required under the applicable chapter of the Revised Code to form the converted entity;

(c) If the converted entity is a foreign entity, all of the following:

(i) The complete terms of all documents required under the law of its formation to form the converted entity;

(ii) The consent of the converted entity to be sued and served with process in this state, and the irrevocable appointment of the secretary of state as the agent of the converted entity to accept service of process in this state to enforce against the converted entity any obligation of the converting partnership or to enforce the rights of a dissenting partner of the converting partnership;

(iii) If the converted entity desires to transact business in this state, the information required to qualify or be licensed under the applicable chapter of the Revised Code;

(d) All other statements and matters required to be set forth in the declaration of conversion by the applicable chapter of the Revised Code if the converted entity is a domestic entity, or by the laws under which the converted entity will be formed, if the converted entity is a foreign entity;

(e) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting partnership into, or substituting the interests in the converting partnership for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted entity.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code;

(2) A provision authorizing the converting partnership to abandon the proposed conversion by action of the partners of the converting partnership taken prior to the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting partnership at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) The partners of the converting partnership must adopt the declaration of conversion to effect the conversion.

(E)

(1) All partners, whether or not they are entitled to vote or act, shall be given written notice of any meeting of partners of a partnership or of any proposed action by the partners, which meeting or action is to adopt a declaration of conversion. The notice shall be given to the partners either as provided in writing in the partnership agreement or by mail at the partners' addresses as they appear on the records of the partnership, or in person. Unless the partnership agreement provides a shorter or longer period, notice shall be given not less than seven and not more than sixty days before the meeting or the effective date of the action.

(2) The notice described in division (E)(1) of this section shall be accompanied by a copy or a summary of the material provisions of the declaration of conversion.

(F) The unanimous vote or action of the partners of a converting partnership, or a different number or proportion as provided in writing in the partnership agreement, is required to adopt a declaration of conversion.

If the declaration of conversion would have an effect or authorize any action that under any applicable law or the partnership agreement could be effected or authorized only by or pursuant to a specified vote or action of the partners, or of any class or group of partners, the declaration of conversion also must be adopted or approved by the same vote or action as would be required to effect that change or authorize that action.

(G)

(1) At any time before the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code, the conversion may be abandoned by all of the partners of the converting partnership or by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(2) The declaration of conversion may contain a provision authorizing less than all of the partners to amend the declaration of conversion at any time before the filing of the certificate of conversion pursuant to section 1775.55 of the Revised Code, except that, after the adoption of the declaration of conversion by the partners, less than all the partners are not authorized to amend the declaration of conversion to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash rights, or any other property to be received by the partners of the converting partnership in conversion of, or substitution for, their interests;

(b) Alter or change any term of the organizational documents of the converted entity except for alterations or changes that are adopted with the vote or action of the persons the vote or action of which would be required for the alteration or change after the conversion;

(c) Alter or change any other terms and conditions of the declaration of conversion if any of the alterations or changes, alone or in the aggregate, materially and adversely would affect the partners or any class or group of partners of the converting partnership.

Effective Date: 10-12-2006; 2008 HB332 01-01-2010



Section 1775.55 - Filing of certificate of conversion - effective date.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Upon the adoption of a declaration of conversion pursuant to section 1775.53 or 1775.54 of the Revised Code, or at a later time as authorized by the declaration of conversion, a certificate of conversion that is signed by an authorized representative of the converting entity shall be filed with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of conversion shall set forth all of the following:

(a) The name and the form of entity of the converting entity and the state under the laws of which the converting entity exists;

(b) A statement that the converting entity has complied with all of the laws under which it exists and that those laws permit the conversion;

(c) The name and mailing address of the person or entity that is to provide a copy of the declaration of conversion in response to any written request made by a shareholder, partner, or member of the converting entity;

(d) The effective date of the conversion, which date may be on or after the date of the filing of the certificate pursuant to this section;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of the converting entity and the office held or the capacity in which the representative is acting;

(f) A statement that the declaration of conversion is authorized on behalf of the converting entity and that each person that signed the certificate on behalf of the converting entity is authorized to do so;

(g) The name and the form of the converted entity and the state under the laws of which the converted entity will exist;

(h) If the converted entity is a foreign entity that will not be licensed in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served.

(2) In the case of a conversion into a new domestic corporation, limited liability company, limited partnership, or other partnership, any organizational document that would be filed upon the creation of the converted entity shall be filed with the certificate of conversion.

(3) If the converted entity is a foreign entity that desires to transact business in this state, the certificate of conversion shall be accompanied by the information required by division (B)(7), (8), (9), or (10) of section 1775.46 of the Revised Code.

(4) If a foreign or domestic corporation licensed to transact business in this state is the converting entity, the certificate of conversion shall be accompanied by the affidavits, receipts, certificates or other evidence required by division (H) of section 1701.86 of the Revised Code with respect to a converting domestic corporation, or by the affidavits, receipts, certificates or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code with respect to a foreign corporation.

(C) If the converting entity or the converted entity is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, all documents required to be filed in connection with the conversion by the laws of that state or that chapter also shall be filed in the proper office.

(D) Upon the filing of a certificate of conversion and other filings required by division (C) of this section, or at any later date that the certificate of conversion specifies, the conversion is effective, subject to the limitation that no conversion shall be effected if there are reasonable grounds to believe that the conversion would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth all of the following:

(1) The name and form of entity of the converting entity and the state under the laws of which it existed prior to the conversion;

(2) The name and the form of entity of the converted entity and the state under the law of which it will exist;

(3) The date of filing of the certificate of conversion with the secretary of state and the effective date of the conversion.

(F) The certificate of the secretary of state, or a copy of the certificate of conversion certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For the recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 10-21-2006; 2008 HB332 01-01-2010



Section 1775.56 - Legal effect of conversion - action to set aside.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Upon a conversion becoming effective, all of the following apply:

(1) The converting entity is continued in the converted entity.

(2) The converted entity exists, and the converting entity ceases to exist.

(3) The converted entity possesses both of the following, and both of the following continue in the converted entity without any further act or deed:

(a) Except to the extent limited by requirements of applicable law, both of the following:

(i) All assets and property of every description of the converting entity and every interest in the assets and property of the converting entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in the converting entity does not revert or in any way is impaired by reason of the conversion.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or a private nature, of the converting entity.

(b) All obligations belonging or due to the converting entity.

(4) All the rights of creditors of the converting entity are preserved unimpaired, and all liens upon the property of the converting entity are preserved unimpaired. If a general partner of a converting partnership is not a general partner of the entity resulting from the conversion, then the former general partner has no liability for any obligation incurred after the conversion except to the extent that a former creditor of the converting partnership in which the former general partner was a general partner extends credit to the converted entity reasonably believing that the former general partner continues as a general partner of the converted entity.

(B) If a general partner of a converting partnership is not a general partner of the entity resulting from the conversion, then unless that general partner agrees otherwise in writing, the general partner shall be indemnified by the converted entity against all present or future liabilities of the converting partnership of which the general partner was a general partner. Liabilities of the converting partnership, for purposes of division (B) of this section, include any amount payable pursuant to section 1775.50 of the Revised Code to a partner of the converting partnership.

(C) In the case of a conversion into a foreign corporation, limited liability company, or partnership that is not licensed or registered to transact business in this state, if the converted entity intends to transact business in this state, and the certificate of conversion is accompanied by the information described in division (B)(4) of section 1775.47 of the Revised Code, then on the effective date of the conversion, the converted entity is considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership as the case may be. In such a case, a copy of the certificate of conversion certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company, foreign limited partnership, or foreign limited liability partnership.

(D) Any action to set aside any conversion on the ground that any section of the Revised Code applicable to the conversion has not been complied with shall be brought within ninety days after the effective date of the conversion or is forever barred.

(E) In the case of a converting or converted entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under which that entity exists or in which it has property.

Effective Date: 10-12-2006; 2008 HB332 01-01-2010



Section 1775.61 - Registration application for domestic limited liability partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) To become a domestic limited liability partnership, a partnership shall file with the secretary of state a registration application on a form prescribed by the secretary of state that contains only the following information:

(1) The name of the partnership;

(2) The address of the partnership's principal office, or, if the partnership's principal office is not located in this state, the address of the partnership office filing for registration and the name and address of a statutory agent for service of process within this state;

(3) A brief statement of the business in which the partnership engages;

(4) A statement indicating that the partnership is applying for status as a limited liability partnership;

(5) The effective date of the registration, which date may be on or after the date of the filing of the registration application.

(B) Every partnership filing a registration application whose principal place of business is not in this state shall have and maintain a statutory agent upon whom any process, notice, or demand may be served.

(C) The registration application shall be executed by a majority in interest of the partners or by one or more partners authorized by the partnership to execute a registration application.

(D) The registration application shall be accompanied by the application fee specified in division (F) of section 111.16 of the Revised Code.

(E) The secretary of state shall register as a registered limited liability partnership, any partnership that submits a completed registration application with the required fee.

(F) The partnership becomes a registered limited liability partnership upon filing its completed registration application and the required fee with the secretary of state or at any later date or time specified in the registration application. The status of a partnership as a limited liability partnership shall not be adversely affected by minor errors or subsequent changes in the information provided in a registration application filed pursuant to division (A) of this section.

(G) If any statement in the application for registration of a domestic limited liability partnership was materially false when made or if any facts described have changed, thereby making the application inaccurate in any material respect, the domestic limited liability partnership shall promptly file with the secretary of state a certificate correcting the application on a form prescribed by the secretary of state and the certificate shall be signed by one or more partners authorized by the partnership to execute such a statement of correction.

(H) Registration as a domestic limited liability partnership ceases if either of the following occurs:

(1) The registration is voluntarily withdrawn by filing with the secretary of state, on a form prescribed by the secretary of state, a written withdrawal notice executed by a majority in interest of the partners or by one or more partners authorized by the partnership to execute a withdrawal notice;

(2) The registration is canceled by the secretary of state pursuant to section 1775.63 of the Revised Code.

Effective Date: 07-29-1998; 2008 HB332 01-01-2010



Section 1775.62 - Name.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) The name of a domestic registered limited liability partnership shall contain the words "registered partnership having limited liability" or "limited liability partnership," or the abbreviation "P.L.L.," "PLL", "L.L.P.," or "LLP" as the last words or letters of its name.

(B) The name of a foreign limited liability partnership doing business in this state shall contain one of the following as the last words or letters of its name:

(1) The words "registered limited liability partnership" or "limited liability partnership";

(2) The abbreviation "P.L.L.," "PLL," "L.L.P.," or "LLP";

(3) Other similar words or abbreviations that are required or authorized by the laws of the state where the partnership was formed.

(C) The name of a domestic registered limited liability partnership or foreign limited liability partnership shall be distinguishable upon the records in the office of the secretary of state from all of the following:

(1) The name of any other limited liability partnership registered in the office of the secretary of state pursuant to this chapter, whether domestic or foreign;

(2) The name of any domestic corporation that is formed under Chapter 1701. or 1702. of the Revised Code or any foreign corporation that is registered pursuant to Chapter 1703. of the Revised Code;

(3) The name of any limited liability company registered in the office of the secretary of state pursuant to Chapter 1705. of the Revised Code, whether domestic or foreign;

(4) The name of any limited partnership registered in the office of the secretary of state pursuant to Chapter 1782. of the Revised Code, whether domestic or foreign;

(5) Any trade name the exclusive right to which is at the time in question registered in the office of the secretary of state pursuant to Chapter 1329. of the Revised Code.

Effective Date: 07-29-1998; 2008 HB332 01-01-2010



Section 1775.63 - Biennial report.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) A domestic limited liability partnership or foreign registered limited liability partnership shall, biennially during the month of July in odd-numbered years, file a report with the office of the secretary of state verifying and, if necessary, updating, as of the thirtieth day of June of that year, the information contained in the registration application required by division (A) of sections 1775.61 and 1775.64 of the Revised Code. The report shall be made on a form prescribed and furnished by the secretary of state and shall be signed by a majority in interest of the partners or by one or more partners authorized by the partnership to execute the report.

(B) If a domestic limited liability partnership or foreign registered limited liability partnership fails to file the report in accordance with division (A) of this section, the secretary of state shall give notice of the failure by certified mail to the last known address of the partnership or its statutory agent. If the report is not filed within thirty days after the mailing of the notice, the secretary of state shall, upon the expiration of that period, cancel the registration of the partnership, give notice of the cancellation to the partnership by regular mail to the last known address of the partnership or its statutory agent, and make a notation of the cancellation on the secretary of state's records.

(C) A domestic limited liability partnership or foreign registered limited liability partnership whose registration has been canceled pursuant to division (B) of this section may be reinstated by filing an application for reinstatement, together with the required report or reports, and by paying the reinstatement fee specified in division (Q) of section 111.16 of the Revised Code. The secretary of state shall inform the tax commissioner of all cancellations and reinstatements under this section.

Effective Date: 06-06-2001; 2008 HB332 01-01-2010



Section 1775.64 - Registration application for foreign limited liability partnership.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A) Before transacting business in this state, a foreign limited liability partnership shall file a registration application with the secretary of state. The application shall be on a form prescribed by the secretary of state and shall set forth only the following information:

(1) The name of the partnership;

(2) The jurisdiction pursuant to the laws of which it was organized as a limited liability partnership;

(3) The address of its principal office or, if the partnership's principal office is not located in this state, the address of a registered office;

(4) The name and address of its agent for service of process in this state;

(5) A brief statement of the business in which the partnership engages.

(B) A registration application shall be accompanied by the application fee specified in division (F) of section 111.16 of the Revised Code.

(C) A foreign limited liability partnership transacting business in this state shall comply with the name, correction, and reporting requirements set forth in division (G) of section 1775.61, divisions (B) and (C) of section 1775.62, and section 1775.63 of the Revised Code and shall comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership engages.

(D) The secretary of state shall register as a foreign limited liability partnership, any foreign limited liability partnership that submits a completed registration application with the required fee.

(E) Registration as a foreign limited liability partnership ceases if the registration is voluntarily withdrawn by filing with the secretary of state, on a form prescribed by the secretary of state, a written withdrawal notice signed by one or more partners authorized by the partnership to execute a withdrawal notice.

Effective Date: 05-16-2002; 2008 HB332 01-01-2010



Section 1775.65 - Statutory agent - failure to register or maintain agent.

Effective January 1, 2010, Chapter 1775 is repealed and no longer governs partnerships. 2008 HB332.

(A)

(1) Every foreign limited liability partnership registered pursuant to section 1775.64 of the Revised Code shall appoint and maintain a statutory agent upon whom any process, notice, or demand may be served. The agent shall be an individual who is a resident of this state, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in, this state.

(2) A foreign limited liability partnership, by transacting business in this state without registration, hereby appoints the secretary of state as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

(B) The failure of a foreign limited liability partnership to register with the secretary of state pursuant to section 1775.64 of the Revised Code or to appoint and maintain a statutory agent pursuant to this section does not affect the liability of the partners, impair the validity of any contract or act of the foreign limited liability partnership, or prevent the foreign limited liability partnership from defending any action or proceeding in this state. However, a foreign limited liability partnership that has not registered with the secretary of state in accordance with section 1775.64 of the Revised Code may not maintain any action or proceeding in any court of this state until the partnership has registered with the secretary of state in accordance with section 1775.64 of the Revised Code.

Effective Date: 10-04-1996; 2008 HB332 01-01-2010



Section 1775.66 - Application of chapter.

(A) This chapter does not govern any partnership on and after the first day of January, 2010.

(B) This chapter does not govern any partnership that is formed on or after the first day of January, 2009. Chapter 1776. of the Revised Code governs any partnership formed on or after that date.

(C) This chapter does not govern any partnership that elects to be governed by Chapter 1776. of the Revised Code pursuant to procedures in division (C) of section 1776.95 of the Revised Code, on and after the date the partnership elects to be governed by that chapter.

Effective Date: 2008 HB332 08-06-2008






Chapter 1776 - OHIO UNIFORM PARTNERSHIP ACT

Section 1776.01 - Definitions.

(A) "Business" includes every trade, occupation, and profession.

(B) "Debtor in bankruptcy" means a person who is the subject of an order for relief under Title 11 of the United States Code, a comparable order under a successor statute of general application, or a comparable order under any federal, state, or foreign law governing insolvency.

(C) "Constituent" means in a merger or consolidation, the domestic or foreign entity that merges into another entity, the entity into which another entity is merged, or an existing entity consolidated along with another entity into a new entity.

(D) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner, or to a transferee of the partner.

(E) "Domestic partnership" means a partnership formed under section 1776.22 of the Revised Code or a predecessor law.

(F) "Economic interest" means a partner's share of the profits and losses of a partnership and the partner's right to receive distributions.

(G) "Entity" means any of the following:

(1) A for-profit corporation existing under the laws of this state or any other state;

(2) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(a) A business trust or association;

(b) A real estate investment trust;

(c) A common law trust;

(d) An unincorporated business or for-profit organization including a general or limited partnership;

(e) A limited liability company;

(f) A nonprofit corporation.

(H) "Foreign entity" means an entity formed under the laws of another state.

(I) "Foreign limited liability partnership" means a partnership formed under laws other than the laws of this state and that has the status of a limited liability partnership under those laws.

(J) "Limited liability partnership" means a partnership that files a statement of qualification under section 1776.81 of the Revised Code and does not have a similar statement in effect in any other jurisdiction.

(K) "Liquidating trustee" means a person other than a partner, who carries out the winding up of a partnership.

(L) "Partner" means a person admitted to a partnership as a partner.

(M) "Partnership" means an association of two or more persons to carry on as co-owners a business for-profit formed under section 1776.22 of the Revised Code, a predecessor law, or a comparable law of another jurisdiction.

(N) "Partnership agreement" means the agreement among the partners concerning the partnership, whether written, oral, or implied. A partnership is not required to execute its partnership agreement. A partnership agreement includes amendments to the partnership agreement. A partnership is bound by its partnership agreement irrespective of whether the partnership executes the agreement.

(O) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(P) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's economic interest and all management and other rights.

(Q) "Person" means an individual, corporation whether nonprofit or for-profit, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity in its own or any representative capacity, in each case whether domestic or foreign.

(R) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(S) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States, except that as used in sections 1776.68 to 1776.75 of the Revised Code, "state" means the United States, any state, territory, insular possession or other political subdivision of the United States, including the District of Columbia, any foreign country or nation, and any province, territory, or other political subdivision of a foreign country or nation.

(T) "Statement" means a statement of correction or corrected statement under section 1776.12 of the Revised Code, a statement of partnership authority under section 1776.33 of the Revised Code, a statement of denial under section 1776.34 of the Revised Code, a statement of dissociation under section 1776.57 of the Revised Code, a statement of dissolution under section 1776.65 of the Revised Code, a certificate of merger or a certificate of consolidation under section 1776.70 of the Revised Code, a certificate of conversion under section 1776.74 of the Revised Code, a statement of qualification under section 1776.81 of the Revised Code, a statement of foreign qualification under section 1776.86 of the Revised Code, or an amendment or cancellation of any of the foregoing. All statements shall be on forms the secretary of state prescribes.

(U) "Surviving" means, as applied to an entity, the constituent entity that is specified as the entity into which one or more other constituent entities are to be or have been merged.

(V) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

(W) "Tribunal" means a court, or if provided in the partnership agreement or otherwise agreed, an arbitrator, arbitration panel, or other tribunal.

Effective Date: 2008 HB332 08-06-2008



Section 1776.02 - Knowledge or notice.

(A) A person knows a fact if the person has actual knowledge of the fact.

(B) A person has notice of a fact if the person knows of it, has received a notification of the fact, or has reason to know the fact exists from all of the facts known to the person at the time in question.

(C) A person notifies or gives notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of that notification.

(D) A person receives a notification when the notification comes to the person's attention or is delivered at the person's place of business or at any other place the person holds out as a place for receiving communications.

(E)

(1) Except as otherwise provided in division (F) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event, when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence.

(2) A person exercises reasonable diligence if the person maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(F) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

Effective Date: 2008 HB332 08-06-2008



Section 1776.03 - Effect of partnership agreement - nonwaivable provisions.

(A) Except as otherwise provided in division (B) of this section, the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

(B) The partnership agreement may not do any of the following:

(1) Vary the rights and duties under section 1776.05 of the Revised Code except to eliminate the duty to provide copies of statements to all of the partners;

(2) Unreasonably restrict the right of access to books and records under division (B) of section 1776.43 of the Revised Code;

(3) Eliminate the duty of loyalty under division (B) of section 1776.44 of the Revised Code or division (B)(3) of section 1776.53 of the Revised Code, but the partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable, and all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) Unreasonably reduce the duty of care under division (C) of section 1776.44 of the Revised Code or division (B)(3) of section 1776.53 of the Revised Code;

(5) Eliminate the obligation of good faith and fair dealing under division (D) of section 1776.44 of the Revised Code, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) Vary the power to dissociate as a partner under division (A) of section 1776.52 of the Revised Code, except to require the notice under division (A) of section 1776.51 of the Revised Code to be in writing;

(7) Vary the right of a tribunal to expel a partner in the events specified in division (E) of section 1776.51 of the Revised Code;

(8) Vary the requirement to wind up the partnership business in cases specified in division (D), (E), or (F) of section 1776.61 of the Revised Code;

(9) Vary the law applicable to a limited liability partnership under division (B) of section 1776.06 of the Revised Code;

(10) Restrict rights of third parties under this chapter.

Effective Date: 2008 HB332 08-06-2008



Section 1776.04 - Supplemental principles of law - usury.

(A) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(B) If an obligation to pay interest under this chapter does not specify a rate of interest, the rate is that specified in section 1343.03 of the Revised Code.

(C) No partnership and no person acting on behalf of a partnership shall interpose the defense or make the claim of usury in any action or proceeding upon, or with reference to, any obligation of that partnership. The notes, bonds, other evidences of indebtedness, mortgages, pledges, and deeds of trust of a partnership shall not be set aside, impaired, or adjudged invalid by reason of anything contained in any laws prohibiting or otherwise pertaining to usury or regulating interest rates.

(D) No obligation of a partner to a partnership arising under a partnership agreement or a separate agreement or writing, and no note, instruction, or other writing evidencing any such obligation of a partner, is subject to the defense of usury, and no partner shall interpose the defense of usury with respect to any such obligation in any action.

Effective Date: 2008 HB332 08-06-2008



Section 1776.05 - Execution, filing, and recording of statements.

(A) A statement may be filed in the office of the secretary of state. A certified copy of a statement that is filed in an office in another state may be filed in the office of the secretary of state provided that it is accompanied by a form the secretary of state prescribes for that purpose. Either filing has the effect provided in this chapter with respect to partnership property located in, or transactions that occur in, this state.

(B) A certified copy of a statement filed in the office of the secretary of state and recorded in the office of a county recorder in this state has the effect provided for recorded statements in this chapter with respect to real property in the county in which recorded. A recorded statement that is not a certified copy of a statement filed in the office of the secretary of state does not have the effect provided for recorded statements in this chapter.

(C) At least one partner or one person the partnership authorizes shall execute any statement a partnership files. A partner, a person the partnership authorizes, or other person this chapter authorizes shall execute other statements. An individual who executes a statement shall personally declare, under penalty of perjury, that the contents of the statement are accurate.

(D) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(E) A person who files a statement pursuant to this chapter shall promptly send a copy of that statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(F) The secretary of state may collect a fee for filing a statement or providing a certified copy of a statement. The county recorder may collect a fee for recording a statement.

(G) When a partnership files its first statement with the secretary of state, the secretary of state shall assign a unique identifying number to that partnership. Whenever a person files a statement relating to a partnership to which the secretary of state has assigned an identifying number or files a statement with a county recorder, the statement shall include the identifying number assigned to the partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.06 - Governing law.

(A) Except as otherwise provided in this section, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(B) The law of this state governs relations among the partners and between the partners and the partnership, and the liability of partners for an obligation, of a limited liability partnership.

(C) The law of this state governs relations among the partners and between the partners and the partnership of any partnership other than a limited liability partnership if the partnership agreement, by its terms, provides that the laws of this state govern the partnership agreement.

(D) The laws of a specified jurisdiction other than this state govern the relations among the partners and between the partners and the partnership of any partnership other than a limited liability partnership, if the partnership agreement, by its terms, provides that the laws of that jurisdiction govern the partnership agreement and that jurisdiction allows that election.

(E) A partnership governed by this chapter is subject to any amendment to or repeal of any or all of the sections in this chapter.

Effective Date: 2008 HB332 08-06-2008



Section 1776.07 - Agent for service of process.

(A) Any partnership that maintains an effective statement of partnership authority under section 1776.33 of the Revised Code shall maintain continuously in this state an agent for service of process on the partnership. The agent shall be an individual who is a resident of this state, a domestic corporation, or a foreign corporation holding a license as a foreign corporation under the laws of this state.

(B) The secretary of state shall not accept an original statement of partnership authority for filing unless the statement of partnership authority includes a written appointment of an agent as this section requires and a written acceptance of the appointment signed by the designated agent.

(C) If an agent dies, resigns, or moves outside of this state, the partnership shall appoint forthwith another agent and file with the secretary of state an amendment to its statement of partnership authority appointing a new agent and including a written acceptance of the appointment that is signed by the designated agent.

(D) If the address of an agent changes from that stated in the records of the secretary of state, the partnership forthwith shall file with the secretary of state an amendment to its statement of partnership authority setting forth the new address.

(E) An agent may resign by filing a written and signed notice of resignation with the secretary of state on a form the secretary prescribes and mailing a copy of that notice to the partnership. The agent shall mail the copy of the notice to the partnership at the current or last known address of its principal office on or prior to the date that the agent files the notice with the secretary of state. The notice shall include the name of the partnership, the name and current address of the agent, the current or last known address, including the street and number or other particular description, of the partnership's principal office, a statement of the resignation of the agent, and a statement that a copy of the notice was provided to the partnership within the time and in the manner specified in this division. The resigning agent's authority terminates thirty days after filing the notice with the secretary of state.

(F) A partnership may revoke the appointment of its agent by filing with the secretary of state an amendment to its statement of partnership authority indicating that the appointment of the former agent is revoked and that a new agent is appointed. A written acceptance signed by the new designated agent shall accompany the filing.

(G)

(1) Any legal process, notice, or demand required or permitted by law to be served upon a partnership with an effective statement of partnership authority may be served upon the partnership as follows:

(a) If its agent is an individual, by delivering a copy of the process, notice, or demand to the agent;

(b) If its agent is a corporation, by delivering a copy of the process, notice, or demand to the address of the agent in this state as contained in the records of the secretary of state.

(2)

(a) If its agent cannot be found or no longer has the address stated in the records of the secretary of state or the partnership has failed to maintain an agent as this section requires, and the party, agent, or representative that desires service files with the secretary of state an affidavit stating that one of those circumstances exists and the most recent address of the partnership ascertained after a diligent search, then service upon the secretary of state as the agent of the partnership may be initiated by delivering to the secretary of state four copies of the process, notice, or demand accompanied by a fee of not less than five and not more than seven dollars, as determined by the secretary of state.

(b) The secretary of state forthwith shall give notice of that delivery to the partnership at either its principal office as shown upon the secretary of state's records or at any different address specified in the affidavit of the party desiring service and shall forward to the partnership at either address by certified mail, return receipt requested, a copy of the process, notice, or demand.

(c) Service upon the partnership is made when the secretary of state gives the notice and forwards the process, notice, or demand as set forth in division (G)(2) of this section.

(H) The secretary of state shall keep a record of each process, notice, and demand that pertains to a partnership and that is delivered to the secretary of state's office under this section or another law of this state that authorizes service upon the secretary of state in connection with a partnership. In that record, the secretary shall record the time of each delivery of that type and the secretary's subsequent action with respect to the process, notice, or demand.

(I) Nothing in this section limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of, and not a limitation upon, the right otherwise existing of service of legal process.

Effective Date: 2008 HB332 08-06-2008



Section 1776.08 - Service of process by delivery.

(A) Service of legal process upon any partnership that has not filed a statement of partnership authority in this state and that is formed under the laws of this state or doing business in this state may be made by delivering a copy personally to any partner doing business in this state or by leaving it at a partner's dwelling house or usual place of abode in this state or at a place of business of the partnership in this state.

(B) Nothing in this section limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of, and not a limitation upon, the right otherwise existing of service of legal process.

Effective Date: 2008 HB332 08-06-2008



Section 1776.10 - Service of process by delivery.

(A)

(1) A partner or a liquidating trustee of a partnership that is formed under the laws of this state or that is doing business in this state may be served with process in the manner this section prescribes in all civil actions or proceedings brought in this state involving or relating to the business of the partnership or a violation by the partner or the liquidating trustee of a duty to the partnership or any partner of the partnership, whether or not the partner or the liquidating trustee is a partner or a liquidating trustee at the time suit is commenced.

(2) A person who is a partner or liquidating trustee on the date on which this chapter first applies to the partnership pursuant to division (C) of section 1776.95 of the Revised Code, or who thereafter becomes a partner or a liquidating trustee of a partnership, thereby consents to the appointment of each partner who has signed a statement of partnership authority under section 1776.33 of the Revised Code, and any agent named in a statement of partnership authority under section 1776.33 of the Revised Code, as that person's agent upon whom service of process may be made. Any process so served shall be of the same legal force and validity as if served upon the partner or liquidating trustee within this state.

(B) In a written partnership agreement or other writing, a partner may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of this state, or the exclusivity of arbitration in a specified jurisdiction or this state, and to be served with legal process in the manner prescribed in the partnership agreement or other writing.

(C) Nothing in this section limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of, and not a limitation upon, the right otherwise existing of service of legal process.

Effective Date: 2008 HB332 08-06-2008



Section 1776.11 - Failure to execute statement or agreement.

(A) Any person who is adversely affected by the failure or refusal of a person to execute a statement as this chapter requires may petition the court of common pleas to direct the execution of that statement. If the court finds that the execution of the statement is proper and that a person has failed or refused to execute that statement as designated, the court shall order the secretary of state to file that statement.

(B) Any person who is adversely affected by the failure or refusal of another person to execute a partnership agreement or amendment when that person is designated to do so may petition the court of common pleas to direct the execution of the partnership agreement or amendment. If the court finds that the partnership agreement or amendment should be executed and that a designated person has failed or refused to do so, the court shall enter an order granting appropriate relief.

Effective Date: 2008 HB332 08-06-2008



Section 1776.12 - Correction of inaccurate or defective statement.

(A) Any statement filed with the secretary of state pursuant to this chapter that is an inaccurate record of the action referred to in the statement, or that was defectively or erroneously executed, may be corrected by filing a statement of correction with the secretary of state. The statement of correction shall specify the inaccuracy or defect to be corrected, set forth the inaccurate or defective portion of the statement in corrected form, and be executed and filed as this chapter requires. The statement of correction is effective as of the date the original statement was filed, except as to persons who are substantially and adversely affected by the correction, for whom the statement of correction is effective from its filing date.

(B) In lieu of filing a statement of correction as division (A) of this section describes, a statement may be corrected by executing and filing a corrected statement with the secretary of state in the same manner as an original statement, and paying a fee equal to the fee payable for an original statement. The corrected statement shall specify in its heading that it is a corrected statement, specify the inaccuracy or defect to be corrected, and set forth the entire statement in corrected form. A statement corrected in accordance with this division is effective as of the date the original statement was filed, except as to those who are substantially and adversely affected by the correction, for whom the corrected statement is effective from its filing date.

Effective Date: 2008 HB332 08-06-2008



Section 1776.21 - Partnership as entity distinct from partners.

(A) A partnership is an entity distinct from its partners.

(B) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under section 1776.81 of the Revised Code.

(C) Except as otherwise provided in the Revised Code or the partnership agreement, a partnership formed under this chapter has authority to engage in any activity in which a domestic corporation or a domestic limited liability company may lawfully engage and has the powers of a domestic corporation or domestic limited liability company.

Effective Date: 2008 HB332 08-06-2008



Section 1776.22 - Formation of partnership.

(A) Except as otherwise provided in division (B) of this section, any association of two or more persons to carry on as co-owners a business for-profit forms a partnership, whether or not the persons intend to form a partnership.

(B) An association formed under a statute not included in this chapter, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this chapter.

(C) In determining whether a partnership is formed, the following rules apply:

(1) Holding property in joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing the returns have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment for any of the following:

(a) A debt by installments or otherwise;

(b) Services as an independent contractor or wages or other compensation to an employee;

(c) Rent;

(d) An annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(e) Interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral;

(f) The sale of the goodwill of a business or other property by installments or otherwise.

Effective Date: 2008 HB332 08-06-2008



Section 1776.23 - Partnership property.

(A) Property acquired by a partnership is property of the partnership and not the property of the partners individually.

(B) Property is partnership property if the property is acquired in the name of either of the following:

(1) The partnership;

(2) One or more partners when the instrument transferring title to the property indicates that the transferee holds the property in the capacity as a partner, or that a partnership exists but without an indication of the name of the partnership.

(C) Property is acquired in the name of the partnership by a transfer to either of the following:

(1) The partnership in its name;

(2) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(D) Property is presumed to be partnership property if purchased with partnership assets, even if it is not acquired as described in division (B) of this section.

(E) Property acquired in the name of one or more of the partners, when there is no indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without the use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

Effective Date: 2008 HB332 08-06-2008



Section 1776.24 - Partner contributions - penalties for failure to contribute.

(A) The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

(B) A partner is obligated to the partnership to perform any promise to contribute cash, property, or services even if the partner is unable to perform because of death, disability, or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated, at the option of the partnership, to contribute cash equal to the value of the contribution that has not been made. The foregoing option is in addition to, and not in lieu of, any other rights, including the right to specific performance, that the partnership may have against a partner under the partnership agreement or applicable law.

(C) A partnership agreement may provide that the partnership interest of any partner who fails to make any required contribution is subject to specified penalties for, or specified consequences of, that failure. The penalty or consequence may take the form of reducing or eliminating the defaulting partner's interest in the partnership, subordinating the partner's partnership interest to that of nondefaulting partners, a forced sale of the partner's partnership interest, forfeiture of the partner's partnership interest, the lending by other partners of the amount necessary to meet the partner's commitment, a fixing of the value of the partner's partnership interest by appraisal or by formula and the redemption or sale of the partner's partnership interest at that value, or any other penalty or consequence.

Effective Date: 2008 HB332 08-06-2008



Section 1776.31 - Partner agent of partnership.

Both of the following govern the acts of a partner, subject to any statement of partnership authority under section 1776.33 of the Revised Code:

(A) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(B) An act of a partner that is not apparently for carrying on in the ordinary course the partnership business or business of the kind the partnership carries on binds the partnership only if the act was authorized by the other partners.

Effective Date: 2008 HB332 08-06-2008



Section 1776.32 - Transfer of partnership property.

(A) Partnership property may be transferred as follows:

(1) Partnership property held in the name of the partnership may be transferred by an instrument of transfer a partner executes in the partnership name, subject to any statement of partnership authority under section 1776.33 of the Revised Code.

(2) Partnership property held in the name of one or more partners, when the instrument transferring the property to them indicates their capacity as partners or of the existence of a partnership but does not indicate the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(B) A partnership may recover partnership property from a transferee only if it proves that the execution of the instrument of initial transfer did not bind the partnership under section 1776.31 of the Revised Code and that either of the following is true:

(1) A subsequent transferee who gave value for property transferred under division (A)(1) or (2) of this section knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership;

(2) A transferee who gave value for property transferred under division (A)(3) of this section, knew or had received a notification that the property was partnership property and the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(C) A partnership may not recover partnership property from a subsequent transferee if, under division (B) of this section, the partnership would not have been entitled to recover the property from any earlier transferee of the property.

(D) If a person holds all interests of all partners in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

Effective Date: 2008 HB332 08-06-2008



Section 1776.33 - Statement of partnership authority.

(A)

(1) A partnership may file a statement of partnership authority. Any statement filed pursuant to this section shall include all of the following:

(a) The name of the partnership;

(b) The street address of the partnership's chief executive office and that of one office in this state, if an office exists in this state;

(c) The names and mailing addresses of all of the partners or of an information agent the partnership appoints and maintains for the purpose of division (B) of this section;

(d) The name and address of the agent for service of process and the signed acceptance of appointment, as section 1776.07 of the Revised Code requires.

(2) Any statement filed pursuant to this section may state the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership, the authority, including any limitations, that some or all of the partners have to enter into other transactions on behalf of the partnership, and any other matter.

(B) If a filed statement of partnership authority names an agent, that agent shall maintain a list of the names and mailing addresses of all of the partners and make the list available to any person on request for good cause shown.

(C) If a filed statement of partnership authority is executed pursuant to division (C) of section 1776.05 of the Revised Code and states the name of the partnership but does not contain all of the other information division (A) of this section requires, that statement shall operate as provided in divisions (D) and (E) of this section with respect to a person not a partner.

(D) Except as otherwise provided in division (G) of this section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of any person who gives value without knowledge to the contrary, so long as, and to the extent that, another filed statement does not contain a limitation on that authority. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership that is contained in a certified copy of a filed statement of partnership authority recorded in the office of a county recorder, is conclusive as to real property in the county where the statement is recorded, in favor of a person who gives value without knowledge to the contrary, so long as, and to the extent that, a certified copy of a filed statement containing a limitation on that authority is not of record in the same office. Recording a certified copy of a filed cancellation of a limitation on authority in the office of a county recorder revives the previous grant of authority filed in that office.

(E) A person not a partner is deemed to know of a limitation of a partner's authority to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(F) Except as otherwise provided in divisions (D) and (E) of this section and sections 1776.57 and 1776.65 of the Revised Code, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(G) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five years after the date on which the statement, or the most recent amendment, is filed with the secretary of state.

Effective Date: 2008 HB332 08-06-2008



Section 1776.34 - Statement of denial.

A partner, or other person that a filed statement of partnership authority names as a partner or included in a list an agent maintains pursuant to division (B) of section 1776.33 of the Revised Code, may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority under divisions (D) and (E) of section 1776.33 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008



Section 1776.35 - Partnership liable for partner's actionable conduct.

(A) A partnership is liable for loss or injury caused to a person or for a penalty incurred as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(B) A partnership is liable for the loss if, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and a partner misapplies the money or property.

Effective Date: 2008 HB332 08-06-2008



Section 1776.36 - Partner's liability.

(A) Except as otherwise provided in divisions (B) and (C) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(B) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(C) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a partner. This division applies notwithstanding anything inconsistent in the partnership agreement that existed before any vote required to become a limited liability partnership under division (B) of section 1776.81 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008



Section 1776.37 - Actions by and against partnership and partners.

(A) A partnership may sue and be sued in the name of the partnership.

(B) An action may be brought against the partnership and, to the extent not inconsistent with section 1776.36 of the Revised Code, any or all of the partners in the same action or in separate actions.

(C) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(D) A judgment creditor of a partner may not levy execution against the assets of a partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under section 1776.36 of the Revised Code and any of the following apply:

(1) A judgment based on the same claim was obtained against the partnership and a writ of execution on the judgment was returned unsatisfied in whole or in part;

(2) The partnership is a debtor in bankruptcy;

(3) The partner agreed that the creditor need not exhaust partnership assets;

(4) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers;

(5) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(E) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under section 1776.38 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008



Section 1776.38 - Liability of purported partner.

(A) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to any person to whom the representation is made if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(B) If a person is represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(C) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(D) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(E) Except as otherwise provided in divisions (A) and (B) of this section, persons who are not partners as to each other are not liable as partners as to other persons.

Effective Date: 2008 HB332 08-06-2008



Section 1776.41 - Partner's rights and duties.

(A) Each partner is deemed to have an account to which both of the following apply:

(1) The account is credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits;

(2) The account is charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partnership distributes to the partner and the partner's share of the partnership losses.

(B) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(C) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities the partner incurs in the ordinary course of the business of the partnership or for the preservation of its business or property.

(D) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(E) A payment or advance made by a partner that gives rise to a partnership obligation under division (C) or (D) of this section constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

(F) Each partner has equal rights in the management and conduct of the partnership business.

(G) A partner may use or possess partnership property only on behalf of the partnership.

(H) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(I) A person may become a partner only with the consent of all of the partners.

(J) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(K) This section does not affect the obligations of a partnership to other persons under section 1776.31 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008



Section 1776.42 - Distributions in kind.

A partner has no right to receive, and is not required to accept, a distribution in kind.

Effective Date: 2008 HB332 08-06-2008



Section 1776.43 - Partner's rights and duties respecting information.

(A) A partnership shall keep its books and records, if any, at its chief executive office.

(B) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(C) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability, both of the following:

(1) Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter;

(2) On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

Effective Date: 2008 HB332 08-06-2008



Section 1776.44 - General standards of partner's conduct.

(A) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in divisions (B) and (C) of this section.

(B) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership;

(3) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(C) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(D) A partner shall discharge duties to the partnership and the other partners pursuant to this chapter or under the partnership agreement and shall exercise any rights consistent with the obligation of good faith and fair dealing.

(E) A partner does not violate a duty or obligation under this chapter, or under the partnership agreement, merely because the partner's conduct furthers the partner's own interest.

(F) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(G) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

Effective Date: 2008 HB332 08-06-2008



Section 1776.45 - Actions by partnership and partners.

(A) A partnership may maintain an action against a partner for a breach of the partnership agreement or for the violation of a duty to the partnership, causing harm to the partnership.

(B) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to enforce any of the following:

(1) The partner's rights under the partnership agreement;

(2) The partner's rights under this chapter, including any of the following:

(a) The partner's rights under sections 1776.41, 1776.43, or 1776.44 of the Revised Code;

(b) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to section 1776.54 of the Revised Code, or any other right under sections 1776.51 to 1776.53 or sections 1776.54 to 1776.58 of the Revised Code;

(c) The partner's right to compel a dissolution and winding up of the partnership business or enforce any other right under sections 1776.61 to 1776.67 of the Revised Code.

(3) The rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(C) This section does not govern the accrual of, and any time limitation on, a right of action for a remedy under this section. A right to an accounting upon dissolution and winding up does not revive a claim barred by law.

Effective Date: 2008 HB332 08-06-2008



Section 1776.46 - Continuation of partnership beyond definite term or particular undertaking.

(A) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(B) If the partners, or those who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, the partners are presumed to have agreed that the partnership will continue.

Effective Date: 2008 HB332 08-06-2008



Section 1776.47 - Partner not co-owner of partnership property.

A partner is not a co-owner of partnership property and has no interest in partnership property that can be transferred, either voluntarily or involuntarily.

Effective Date: 2008 HB332 08-06-2008



Section 1776.48 - Partner's transferable interest in property.

A partner's economic interest is the only transferable interest of a partner in the partnership. The economic interest is personal property.

Effective Date: 2008 HB332 08-06-2008



Section 1776.49 - Transfer of partner's transferable interest.

(A) A transfer, in whole or in part, of a partner's economic interest in the partnership is permissible and does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business. A transfer does not entitle the transferee, as against the other partners or the partnership, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(B) A transferee of a partner's economic interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor otherwise would be entitled;

(2) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor;

(3) To seek under division (F) of section 1776.61 of the Revised Code, a determination by a tribunal that it is equitable to wind up the partnership business.

(C) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account to which all of the partners agreed.

(D) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(E) A partnership need not give effect to a transferee's rights under this section until it has notice and reasonable proof of the transfer.

(F) A transfer of a partner's economic interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(G) Sections 1309.406 and 1309.408 of the Revised Code do not apply to any partnership interest in a partnership formed under this chapter.

Effective Date: 2008 HB332 08-06-2008



Section 1776.50 - Partner's transferable interest subject to charging order.

(A) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the economic interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(B) A charging order constitutes a lien on the judgment debtor's economic interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(C) At any time before foreclosure, an interest charged may be redeemed by any of the following:

(1) The judgment debtor;

(2) One or more of the other partners by using property other than partnership property;

(3) One or more of the other partners, with the consent of all of the partners whose interests are not so charged, by using partnership property.

(D) Nothing in this chapter deprives a partner of any right under exemption laws with respect to the partner's interest in the partnership.

(E) This section provides the exclusive remedy by which a judgment creditor of a partner, or partner's transferee, may satisfy a judgment out of the judgment debtor's economic interest in the partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.51 - Events causing partner's dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(A) The partnership has notice of the partner's express will to withdraw as a partner, on the date of the notice or on a later date the partner specifies;

(B) The happening of an event agreed to in the partnership agreement as causing the partner's dissociation;

(C) The partner's expulsion pursuant to the partnership agreement;

(D) The partner's expulsion by the unanimous vote of the other partners because of any of the following:

(1) It is unlawful to carry on the partnership business with that partner.

(2) A transfer of all or substantially all of that partner's economic interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(3) A certificate of dissolution is not revoked or the charter or a right to conduct business is not reinstated within ninety days after the partnership notifies a corporate partner of its expulsion because the corporate partner filed a certificate of dissolution or the equivalent, had its charter revoked, or had its right to conduct business suspended by the jurisdiction of its incorporation.

(4) The partner is a partnership that has dissolved and is winding up its business.

(E) On application by the partnership or another partner, a tribunal determines any of the following is cause for expulsion:

(1) The partner engaged in wrongful conduct that adversely and materially affects the partnership business.

(2) The partner willfully or persistently committed a material breach of the partnership agreement or a duty owed to the partnership or the other partners under section 1776.44 of the Revised Code.

(3) The partner engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with the partner.

(F) The partner's doing any of the following:

(1) Becoming a debtor in bankruptcy;

(2) Executing an assignment for the benefit of creditors;

(3) Seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property;

(4) Failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of either the partner or all or substantially all of the partner's property that was obtained without the partner's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated.

(G) Any of the following, in the case of a partner who is an individual:

(1) The partner's death;

(2) The appointment of a guardian or general conservator for the partner;

(3) A determination by a tribunal that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement.

(H) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire economic interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(I) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire economic interest in the partnership, but not merely by reason of the substitution of a successor personal representative;

(J) Termination of a partner that is not an individual, partnership, corporation, trust, or estate.

Effective Date: 2008 HB332 08-06-2008



Section 1776.52 - Partner's power to dissociate - wrongful dissociation.

(A) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to division (A) of section 1776.51 of the Revised Code.

(B) A partner's dissociation is wrongful only if either of the following applies to that dissociation:

(1) It is in breach of an express provision of the partnership agreement.

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking, if any of the following applies:

(a) The partner withdraws by express will, unless the withdrawal follows within ninety days after another partner's dissociation by death or otherwise under divisions (F) to (J) of section 1776.51 of the Revised Code or wrongful dissociation under division (B) of this section;

(b) The partner is expelled by a determination by a tribunal under division (E) of section 1776.51 of the Revised Code.

(c) The partner is dissociated by becoming a debtor in bankruptcy.

(d) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(C) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

Effective Date: 2008 HB332 08-06-2008



Section 1776.53 - Effect of partner's dissociation.

(A) If a partner's dissociation results in a dissolution and winding up of the partnership business, sections 1776.61 to 1776.67 of the Revised Code apply. Otherwise, sections 1776.54 to 1776.58 of the Revised Code apply.

(B) Upon a partner's dissociation, all of the following apply:

(1) The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in section 1776.63 of the Revised Code;

(2) The partner's duty of loyalty under division (B)(3) of section 1776.44 of the Revised Code terminates;

(3) The partner's duty of loyalty under divisions (B)(1) and (2) of section 1776.44 of the Revised Code and duty of care under division (C) of section 1776.44 of the Revised Code continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to section 1776.63 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008



Section 1776.54 - Purchase of dissociated partner's interest.

(A) When a partner is dissociated from a partnership and that dissociation does not result in a dissolution and winding up of the partnership business under section 1776.61 of the Revised Code, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to division (B) of this section.

(B)

(1) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under division (B) of section 1776.67 of the Revised Code as if, on the date of dissociation, both of the following occurred:

(a) The partnership sold the assets at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner.

(b) The partnership completed a winding up of the partnership business.

(2) Interest shall be paid from the date of dissociation to the date of payment.

(C) The partnership shall reduce the buyout price paid to the partner by any damages for wrongful dissociation under section 1776.52 of the Revised Code and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership. Interest shall be assessed on any amount owed to the partnership from the date the amount owed is due to the date of payment.

(D) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under section 1776.55 of the Revised Code.

(E) If no agreement for the purchase of a dissociated partner's interest is reached within one hundred twenty days after a written demand for payment, the partnership shall pay or cause to be paid, in cash to the dissociated partner, the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets under division (C) of this section.

(F) Notwithstanding division (E) of this section, if a deferred payment is authorized under division (H) of this section or if the partnership determines that immediate payment of the buyout price would cause undue hardship to the business of the partnership, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under division (C) of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(G) Any payment or tender required by division (E) or (F) of this section shall be accompanied by all of the following:

(1) A statement of partnership assets and liabilities as of the date of dissociation;

(2) The latest available partnership balance sheet and income statement, if any;

(3) An explanation of how the estimated amount of the payment was calculated;

(4) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under division (C) of this section, or other terms of the obligation to purchase;

(5) If applicable, a brief explanation of the basis for the partnership's determination that immediate payment of the buyout price would cause undue hardship to the business of the partnership.

(H) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the tribunal that earlier payment will not cause undue hardship to the business of the partnership. Any deferred payment shall be adequately secured and bear interest.

(I)

(1) A dissociated partner may maintain an action against the partnership pursuant to division (B)(2)(b) of section 1776.45 of the Revised Code to determine the buyout price of that partner's interest, any offsets under division (C) of this section, or other terms of the obligation to purchase. Any action shall be commenced within one hundred twenty days after the partnership tenders payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered.

(2) The tribunal shall determine the buyout price of the dissociated partner's interest, any offset due under division (C) of this section, and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under division (H) of this section or if the partnership determines that immediate payment of the buyout price would cause undue hardship to the partnership, and the partner does not establish to the satisfaction of the tribunal that earlier payment will not cause undue hardship to the business of the partnership, the tribunal also shall determine the security for payment and other terms of the obligation to purchase.

(3) The tribunal may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the tribunal finds equitable, against a party that the tribunal finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with division (G) of this section.

Effective Date: 2008 HB332 08-06-2008



Section 1776.55 - Dissociated partner's power to bind and liability to partnership.

(A) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under section 1776.68 of the Revised Code, is bound by any act of the dissociated partner that would have bound the partnership under section 1776.31 of the Revised Code before dissociation only if, at the time of entering into the transaction all of the following were true:

(1) The other party reasonably believed that the dissociated partner was then a partner.

(2) The other party did not have notice of the partner's dissociation.

(3) The other party is not deemed to have had knowledge under division (E) of section 1776.33 of the Revised Code or notice under division (C) of section 1776.57 of the Revised Code.

(B) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under division (A) of this section.

Effective Date: 2008 HB332 08-06-2008



Section 1776.56 - Dissociated partner's liability to other persons.

(A) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in division (B) of this section.

(B) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under sections 1776.68 to 1776.79 of the Revised Code, within two years after the partner's dissociation, only if pursuant to section 1776.36 of the Revised Code the partner would have been liable for the obligation if the transaction had been entered into while the person was a partner and, at the time of entering into the transaction, all of the following were true:

(1) The other party reasonably believed that the dissociated partner was then a partner and reasonably relied on that belief in entering into the transaction.

(2) The other party did not have notice of the partner's dissociation.

(3) The other party is not deemed to have had knowledge under division (E) of section 1776.33 of the Revised Code or notice under division (C) of section 1776.57 of the Revised Code.

(C) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(D) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

Effective Date: 2008 HB332 08-06-2008



Section 1776.57 - Statement of dissociation.

(A) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(B) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of divisions (D) and (E) of section 1776.33 of the Revised Code.

(C) For the purposes of division (A)(3) of section 1776.55 and division (B)(3) of section 1776.56 of the Revised Code, a person not a partner is deemed to have notice of a dissociation ninety days after a statement of dissociation is filed.

Effective Date: 2008 HB332 08-06-2008



Section 1776.58 - Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

Effective Date: 2008 HB332 08-06-2008



Section 1776.61 - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and the partnership's business shall be wound up, only upon the occurrence of any of the following events:

(A) In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under divisions (B) to (J) of section 1776.51 of the Revised Code, of that partner's express will to withdraw immediately as a partner, or at a later date as specified by the partner;

(B) In a partnership for a definite term or particular undertaking, any of the following applies:

(1) Within ninety days after a partner's dissociation by death or otherwise under divisions (F) to (J) of section 1776.51 of the Revised Code or wrongful dissociation under division (B) of section 1776.52 of the Revised Code, it is the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner's rightful dissociation pursuant to division (B)(2)(a) of section 1776.52 of the Revised Code constitutes that partner's expression of a will to wind up the partnership business.

(2) It is the express will of all of the partners to wind up the partnership business.

(3) The term has expired or the undertaking is complete.

(C) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(D) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(E) On application by a partner, a determination by a tribunal that any of the following is true:

(1) The economic purpose of the partnership is likely to be unreasonably frustrated.

(2) Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner.

(3) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement.

(F) On application by a transferee of a partner's economic interest, a tribunal determines that it is equitable to wind up the partnership business at either of the following times:

(1) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer;

(2) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

Effective Date: 2008 HB332 08-06-2008



Section 1776.62 - Partnership continues after dissolution.

(A) Subject to division (B) of this section, a partnership may continue after dissolution only for the purpose of winding up its business. The partnership is terminated when its business is completed.

(B) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event, both of the following apply:

(1) The partnership shall resume carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred.

(2) The dissolution shall not affect the rights of a third party accruing under division (A) of section 1776.64 of the Revised Code or arising out of conduct in reliance on the dissolution if those rights accrued or arose before the third party knew or received a notification of the waiver.

Effective Date: 2008 HB332 08-06-2008



Section 1776.63 - Right to wind up partnership business.

(A) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on the application of any partner, a partner's legal representative, or a transferee, the court of common pleas for good cause shown, may order judicial supervision of the winding up.

(B) The legal representative of the last surviving partner may wind up a partnership's business.

(C) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge or make reasonable provision for the partnership's liabilities, distribute the assets of the partnership pursuant to section 1776.67 of the Revised Code, settle disputes by mediation or arbitration, and perform other necessary acts.

Effective Date: 2008 HB332 08-06-2008



Section 1776.64 - Partner's power to bind partnership after dissolution.

Subject to section 1776.65 of the Revised Code, a partnership is bound by a partner's act after dissolution under either of the following conditions:

(A) The act is appropriate for winding up the partnership business.

(B) If the other party to the transaction did not have notice of the dissolution, the act would have bound the partnership under section 1776.31 of the Revised Code before dissolution.

Effective Date: 2008 HB332 08-06-2008



Section 1776.65 - Statement of dissolution.

(A) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(B) A statement of dissolution cancels a filed statement of partnership authority for the purposes of division (D) of section 1776.33 of the Revised Code and is a limitation on such authority for the purposes of division (E) section 1776.33 of the Revised Code.

(C) For the purposes of sections 1776.31 and 1776.64 of the Revised Code, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety days after it is filed.

(D) After filing and recording any appropriate statement of dissolution, a dissolved partnership may file, and as appropriate, record a statement of partnership authority that will operate with respect to a person not a partner as provided in divisions (D) and (E) of section 1776.33 of the Revised Code in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

Effective Date: 2008 HB332 08-06-2008



Section 1776.66 - Partner's liability to other partners after dissolution.

(A) Except as otherwise provided in division (B) of this section and in section 1776.36 of the Revised Code, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under section 1776.64 of the Revised Code.

(B) A partner who, with knowledge of the dissolution, incurs a partnership liability under division (B) of section 1776.64 of the Revised Code by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

Effective Date: 2008 HB332 08-06-2008



Section 1776.67 - Settlement of accounts and contributions among partners.

(A) In winding up a partnership's business, any assets of the partnership, including the contributions this section requires the partners to make, shall be applied to discharge or make reasonable provision for its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus shall be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under division (B) of this section.

(B) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets shall be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account.

(C) A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under section 1776.36 of the Revised Code.

(D) If a partner fails to contribute the full amount required under division (C) of this section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under section 1776.36 of the Revised Code.

(E) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(F) A partner or partner's legal representative may recover from the other partners any contributions the partner has made to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under section 1776.36 of the Revised Code.

(G) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy, or make reasonable provision for, partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under section 1776.36 of the Revised Code.

(H) An assignee for the benefit of creditors of a partnership or a partner, or a person a court appoints to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.68 - Merger or consolidation of partnerships into domestic partnership.

(A)

(1) Pursuant to a written agreement of merger between the constituent entities as this section provides, a domestic partnership and one or more additional domestic partnerships or other domestic or foreign entities may be merged into a surviving domestic partnership. Pursuant to a written agreement of consolidation between the constituent entities, two or more domestic or foreign entities may be consolidated into a new domestic partnership formed by that consolidation.

(2) When a constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, no merger or consolidation may occur pursuant to this section unless permitted under the chapter of the Revised Code under which each domestic constituent entity exists and the laws under which each foreign constituent entity exists.

(B) Any written agreement of merger or consolidation of constituent entities into a surviving or new domestic partnership shall set forth all of the following:

(1) The name and the form of entity of each constituent entity, the state under the laws of which each constituent entity exists, and the name of the surviving or new domestic partnership;

(2) In the case of a merger, that one or more specified constituent entities is being merged into a specified surviving domestic partnership, and, in the case of a consolidation, that the constituent entities are being consolidated into a new domestic partnership;

(3) All statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists;

(4) In the case of a consolidation, the partnership agreement of the new domestic partnership or a provision that the written partnership agreement of a specified constituent partnership, a copy of which partnership agreement shall be attached to the agreement of consolidation, with any amendments that are set forth in the agreement of consolidation, shall be the agreement of partnership of the new domestic partnership;

(5) In the case of a merger, any changes in the partners of the surviving domestic partnership and, in the case of a consolidation, the partners of the new domestic partnership or a provision specifying the partners of one or more specified constituent partnerships that constitute the initial partners of the new domestic partnership;

(6) The terms of the merger or consolidation, the mode of carrying the terms into effect, and the manner and basis of converting the interests or shares in the constituent entities into, or exchanging the interests or shares in the constituent entities for, any interests, evidences of indebtedness, other securities, cash, rights, any other property, or any combination of property of the surviving domestic partnership, the new domestic partnership, or any other entity. No such conversion or exchange shall be effected if there are reasonable grounds to believe that the conversion or exchange would render the surviving or new domestic partnership unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written agreement of merger or consolidation of constituent entities into a surviving or new domestic partnership may set forth any of the following:

(1) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate of merger or consolidation;

(2) A provision authorizing one or more of the constituent entities to abandon the proposed merger or consolidation prior to filing the certificate of merger or consolidation pursuant to section 1776.70 of the Revised Code by action of the partners of a constituent partnership, the directors of a constituent corporation, or the comparable representatives of any other constituent entity;

(3) In the case of a merger, any amendments to the partnership agreement of the surviving domestic partnership, or a provision that the written partnership agreement of a specified constituent partnership other than the surviving domestic partnership, with any amendments that are set forth in the agreement of merger, shall be the partnership agreement of the surviving domestic partnership;

(4) A statement of, or a statement of the method of determining, the fair value of the assets to be owned by the surviving domestic partnership;

(5) The parties to the agreement of merger or consolidation in addition to the constituent entities;

(6) Any additional provision necessary or desirable with respect to the proposed merger or consolidation.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be adopted by the partners of each constituent domestic partnership, including the surviving domestic partnership in the case of a merger, and shall be adopted by or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists.

(E) All partners, whether or not they are entitled to vote or act, shall be given written notice of any meeting of the partners of a constituent domestic partnership or of any proposed action by the partners of a constituent domestic partnership, which meeting or action is to adopt an agreement of merger or consolidation. The notice shall be given either by mail at the address on the records of the partnership or in person. Unless the partnership agreement provides a shorter or longer period, the notice shall be given not less than seven and not more than sixty days before the meeting or the effective date of the action. The notice shall be accompanied by a copy or a summary of the material provisions of the agreement of merger or consolidation.

(F)

(1) The unanimous vote or action of the partners or such different number or proportion as provided in writing in the partnership agreement is required to adopt an agreement of merger or consolidation pursuant to this section. If the agreement of merger or consolidation would effect or authorize any action that under any applicable provision of law or the partnership agreement could be effected or authorized only pursuant to a specified vote or action of the partners, or of any class or group of partners, the same vote or action as required to effect that change or authorize that action is required to adopt or approve the agreement of merger or consolidation.

(2) An agreement of merger or consolidation is not effective against a person who would continue to be or who would become a general partner of a partnership that is the surviving or new entity in a merger or consolidation unless that person specifically agrees in writing either to continue or to become, as the case may be, a general partner of the partnership that is the surviving or new entity.

(G)

(1) At any time before the filing of the certificate of merger or consolidation pursuant to section 1776.70 of the Revised Code, if the agreement of merger or consolidation so authorizes, the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity may abandon the merger or consolidation by the same vote or action as was required to adopt the agreement of merger or consolidation.

(2) The agreement of merger or consolidation may contain a provision authorizing less than all of the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement of merger or consolidation by the partners of any constituent domestic partnership, only with the approval of all of the partners may an agreement of merger or consolidation be amended to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by partners of the constituent domestic partnership in conversion of, or in exchange for, their interests;

(b) Alter or change any term of the partnership agreement of the surviving or new domestic partnership, except for alterations or changes that could be adopted by those partners by the terms of the partnership agreement of the surviving or new domestic partnership as would be in effect after the merger or consolidation;

(c) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the partners or any class or group of partners of the constituent domestic partnership.

(H) As used in this section and sections 1776.69 to 1776.79 of the Revised Code, "general partner" means either of the following:

(1) A partner in a partnership that is not a limited liability partnership;

(2) A general partner in a limited partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.69 - Merger or consolidation of partnerships into another entity.

(A) Pursuant to a written agreement of merger or consolidation between the constituent entities as this section provides, a domestic partnership and one or more additional domestic or foreign entities may merge into a surviving entity other than a domestic partnership, or a domestic partnership together with one or more additional domestic or foreign entities may consolidate into a new entity, other than a domestic partnership, that is formed by the consolidation. No merger or consolidation may be carried out pursuant to this section unless it is permitted by the Revised Code chapter under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) Any written agreement of any merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent domestic partnerships and other specified constituent entities will be merged into a specified surviving foreign entity or surviving domestic entity other than a domestic partnership, or, in the case of a consolidation, that the constituent entities will be consolidated into a new foreign entity or a new domestic entity other than a domestic partnership;

(3) If the surviving or new entity is a foreign partnership, all statements and matters that section 1776.68 of the Revised Code would require if the surviving or new entity were a domestic partnership;

(4) The name and the form of entity of the surviving or new entity, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity;

(5) Any additional statements and matters required to be set forth in an agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the new entity is to exist;

(6) If the surviving or new entity is a foreign entity, the consent of the surviving or new foreign entity to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new foreign entity any obligation of any constituent domestic partnership or to enforce the rights of a dissenting partner of any constituent domestic partnership;

(7) If the surviving or new entity is a foreign corporation that desires to transact business in this state as a foreign corporation, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state;

(8) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(9) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state;

(10) If the surviving or new entity is a foreign limited liability partnership that desires to transact business in this state as a foreign limited liability partnership, a statement to that effect, together with all of the information required under section 1776.86 of the Revised Code when a foreign limited liability partnership registers to transact business in this state.

(C) The written agreement of merger or consolidation also may set forth any additional provision permitted by the laws of any state under the laws of which any constituent entity exists, consistent with the laws under which the surviving entity exists or the new entity is to exist.

(D) To effect the merger or consolidation, the partners of each constituent domestic partnership shall adopt an agreement of merger or consolidation in the same manner and with the same notice to and vote or action of partners or of a particular class or group of partners as section 1776.68 of the Revised Code requires. The agreement of merger or consolidation also shall be approved or otherwise authorized by or on behalf of each constituent entity in accordance with the laws under which it exists. An agreement of merger or consolidation is not effective against a person who would continue to be or who would become a general partner of an entity that is the surviving or new entity in a merger or consolidation unless that person specifically agrees in writing either to continue or to become, as the case may be, a general partner of the surviving or new entity.

(E)

(1) At any time before filing the certificate of merger or consolidation pursuant to section 1776.70 of the Revised Code, if the agreement of merger or consolidation permits, the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity may abandon the merger or consolidation.

(2) The agreement of merger or consolidation may authorize less than all of the partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement of merger or consolidation by the partners of any constituent domestic partnership, only with the approval of all the partners may any agreement of merger or consolidation be amended to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by partners of the constituent domestic partnership in conversion of or in exchange for their interests;

(b) If the surviving or new entity is a partnership, alter or change any term of the partnership agreement of the surviving or new partnership, except for alterations or changes that could be adopted by those partners by the terms of the partnership agreement of the surviving or new partnership as would be in effect after the merger or consolidation;

(c) If the surviving or new entity is a corporation or any other entity other than a partnership, alter or change any term of the articles or comparable instrument of the surviving or new corporation or entity, except for alterations or changes that otherwise could be adopted by the directors or comparable representatives of the surviving or new corporation or entity;

(d) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the partners or any class or group of partners of the constituent domestic partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.70 - Certificate of merger or consolidation.

(A) Upon the adoption by each constituent entity of an agreement of merger or consolidation pursuant to section 1776.68 or 1776.69 of the Revised Code, the resulting entity shall file a certificate of merger or consolidation with the secretary of state, unless the only constituent entities that are domestic entities are partnerships, and in the case of a consolidation, the resulting entity is a domestic partnership, in which case the filing of a certificate of merger or consolidation is optional. Any certificate shall be on a form the secretary of state prescribes, signed by an authorized representative of each constituent entity, and set forth only the information this section requires.

(B)

(1) The certificate of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) A statement that each constituent entity has complied with all of the laws under which it exists and that the laws permit the merger or consolidation;

(c) The name and mailing address of the person or entity that is to provide, in response to any written request made by a shareholder, partner, or other equity holder of a constituent entity, a copy of the agreement of merger or consolidation;

(d) The effective date of the merger or consolidation, which date shall be on or after the date of the filing of the certificate;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of each constituent entity and the office held or the capacity in which the representative is acting;

(f) A statement that the agreement of merger or consolidation is authorized on behalf of each constituent entity and that each person who signed the certificate on behalf of each entity is authorized to do so;

(g) In the case of a merger, a statement that one or more specified constituent entities will be merged into a specified surviving entity or, in the case of a consolidation, a statement that the constituent entities will be consolidated into a new entity;

(h) The name and form of the surviving entity in the case of a merger or the name and form of the new entity in the case of a consolidation;

(i) In the case of a merger, if the surviving entity is a foreign entity not licensed to transact business in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served;

(j) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new entity may be served.

(2) In the case of a consolidation into a new domestic corporation, limited liability company, or limited partnership, the articles of incorporation, the articles of organization, or the certificate of limited partnership of the new domestic entity shall be filed with the certificate of consolidation.

(3) In the case of a merger into a domestic corporation, limited liability company, or limited partnership, any amendments to the articles of incorporation, articles of organization, or certificate of limited partnership of the surviving domestic entity shall be filed with the certificate of merger.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership, the certificate of merger or consolidation shall be accompanied by the information required by division (B)(7), (8), (9), or (10) of section 1776.69 of the Revised Code.

(5) If a domestic corporation or a foreign corporation licensed to transact business in this state is a constituent entity and the surviving or new entity resulting from the merger or consolidation is not a domestic corporation or a foreign corporation that is to be licensed to transact business in this state, the certificate of merger or consolidation shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code, with respect to each domestic constituent corporation, and by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code, with respect to each foreign constituent corporation licensed to transact business in this state.

(C) If any constituent entity in a merger or consolidation is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, there also shall be filed in the proper office all documents that are required to be filed in connection with the merger or consolidation by the laws of that state or by that chapter.

(D)

(1) Upon the filing of a certificate of merger or consolidation and other filings as described in division (C) of this section, or at any later date that the certificate of merger or consolidation specifies, the merger or consolidation is effective, subject to the limitation specified in division (B)(6) of section 1776.68 of the Revised Code.

(2) If domestic partnerships are the only domestic entities that are constituent entities or the resulting entity in a merger or consolidation, and the agreement of merger or consolidation provides for a means of determining when the merger becomes effective, other than based upon the filing of a certificate of merger, the merger becomes effective at the time determined in accordance with the agreement of merger or consolidation.

(E)

(1) Upon request and payment of the fee division (K)(2) of section 111.16 of the Revised Code specifies, the secretary of state shall furnish a certificate setting forth the name and form of entity of each constituent entity and the states under the laws of which each constituent entity existed prior to the merger or consolidation, the name and the form of entity of the surviving or new entity and the state under the laws of which the surviving entity exists or the new entity is to exist, the date of filing of the certificate of merger or consolidation with the secretary of state, and the effective date of the merger or consolidation.

(2) The certificate of the secretary of state, or a copy of the certificate of merger or consolidation certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For that recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 2008 HB332 08-06-2008



Section 1776.71 - Effect of merger or consolidation.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity other than the surviving entity in a merger shall cease, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the partners, officers, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver those instruments and do those acts. For these purposes, the existence of the constituent entities and the authority of their respective partners, officers, directors, or other representatives continue notwithstanding the merger or consolidation.

(2) In a consolidation, the new entity exists when the consolidation becomes effective. If the new entity is a domestic partnership, its original partnership agreement is the written partnership agreement that is contained in or provided for in the agreement of consolidation.

(3) In a merger in which the surviving entity is a partnership, the written partnership agreement of the surviving partnership that is in effect immediately prior to the time the merger becomes effective is its partnership agreement after the merger except as otherwise provided in the agreement of merger.

(4) The surviving or new entity possesses all of the following, and all of the following are vested in the surviving or new entity without any further act or deed:

(a) Except to the extent limited by the mandatory provisions of applicable law:

(i) All assets and property of every description of each constituent entity, and every interest in the assets and property of each constituent entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in any constituent entity does not revert and is not in any way impaired by reason of the merger or consolidation.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or private nature, of each constituent entity.

(b) All obligations belonging to or due to each constituent entity.

(5) The surviving or new entity is liable for all the obligations of each constituent entity, including liability to dissenting partners, dissenting shareholders, or other dissenting equity holders. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment with right of appeal as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in place of any constituent entity.

(6) All the rights of creditors of each constituent entity are preserved unimpaired, and all liens upon the property of any constituent entity are preserved unimpaired, on only the property affected by those liens immediately before the effective date of the merger or consolidation. When a partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, the former partner is deemed to have dissociated as of that effective date of the merger or consolidation and the former partner's liability to third parties is determined in accordance with section 1776.56 of the Revised Code. The filing of a certificate of merger or consolidation from which it is clear that the former partner is not a general partner of the surviving or new entity has the effect provided by the filing of a statement of dissociation as provided in section 1776.57 of the Revised Code.

(B) When a partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, unless that partner agrees otherwise in writing, the surviving or new entity shall indemnify the partner against all present or future liabilities of the constituent partnership of which the partner was a partner. Any amount payable pursuant to section 1776.77 of the Revised Code to a partner of the constituent partnership in which that partner was a partner is a present liability of that constituent partnership.

(C) In the case of a merger of a constituent domestic partnership into a foreign surviving corporation, limited liability company, limited partnership, or limited liability partnership that is not licensed or registered to transact business in this state, or a consolidation of a constituent domestic partnership into a new foreign corporation, limited liability company, limited partnership, or limited liability partnership when the surviving or new entity intends to transact business in this state and the certificate of merger or consolidation is accompanied by the information described in division (B)(4) of section 1776.70 of the Revised Code, then on the effective date of the merger or consolidation the surviving or new entity shall be considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership, as the case may be. In such a case, a copy of the certificate of merger or consolidation certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company or foreign limited partnership.

(D) Any action to set aside any merger or consolidation on the ground that any section of the Revised Code applicable to the merger or consolidation has not been complied with shall be brought within ninety days after the effective date of the merger or consolidation or forever be barred.

(E) When an entity is organized or existing under the laws of any state other than this state, this section is subject to the laws of that state or the state in which the entity has property.

Effective Date: 2008 HB332 08-06-2008



Section 1776.72 - Conversion of another entity into domestic partnership.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic or foreign entity other than a domestic partnership may be converted into a domestic partnership if that conversion is permitted by any section of the Revised Code or the laws under which the converting entity exists.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity is being converted, and the jurisdiction of formation of the converting entity;

(b) If the converted entity is a limited liability partnership, the converted entity's registration application;

(c) The partnership agreement of the converted domestic partnership or a provision that the written agreement of the converting entity, a copy of which shall be attached to the declaration of conversion, with any amendments that are set forth in the declaration of conversion, is the agreement of the resulting converted domestic partnership;

(d) The partners of the converted partnership;

(e) All statements and matters required to be set forth in an instrument of conversion by the laws under which the converting entity exists;

(f) The terms of the conversion, the mode of carrying those terms into effect, and the manner and basis of converting the interests or shares of the converting entity into, or exchanging the interests or shares in the converting entity for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted partnership.

(2) No conversion or exchange described in this section shall be effected if there are reasonable grounds to believe that the conversion or exchange would render the converted partnership unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, to be on or after the date of the filing of the certificate of conversion pursuant to section 1776.74 of the Revised Code;

(2) A provision authorizing the converting entity to abandon the proposed conversion by an action that is taken prior to the filing of the certificate of conversion pursuant to section 1776.74 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting entity at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) At any time before the filing of the certificate of conversion pursuant to section 1776.74 of the Revised Code, the conversion may be abandoned by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(E) Unless the converted entity is a limited liability partnership, each person that will be a partner of the partnership that is the converted entity specifically shall agree in writing to be a partner in the partnership that is the converted entity.

Effective Date: 2008 HB332 08-06-2008



Section 1776.73 - Conversion of domestic partnership into another entity.

(A) Except as otherwise provided in division (B)(2) of this section, a domestic partnership may be converted into a domestic or foreign entity other than a domestic partnership pursuant to a written declaration of conversion as this section provides if that conversion is permitted by the chapter of the Revised Code or by the laws under which the converted entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, the form of the converted entity, and the jurisdiction of formation of the converted entity;

(b) If the converted entity is a domestic entity, the complete terms of all documents required under the applicable chapter of the Revised Code to form the converted entity;

(c) If the converted entity is a foreign entity, all of the following:

(i) The complete terms of all documents required under the law governing the converted entity's formation;

(ii) The consent of the converted entity to be sued and served with process in this state, and the irrevocable appointment of the secretary of state as the agent of the converted entity to accept service of process in this state to enforce against the converted entity any obligation of the converting partnership or to enforce the rights of a dissenting partner of the converting partnership;

(iii) If the converted entity desires to transact business in this state, the information required to qualify or be licensed under the applicable chapter of the Revised Code.

(d) All other statements and matters required to be set forth in the declaration of conversion by the applicable chapter of the Revised Code if the converted entity is a domestic entity, or by the laws under which the converted entity will be formed, if the converted entity is a foreign entity;

(e) The terms of the conversion, the mode of carrying those terms into effect, and the manner and basis of converting the interests of shares of the converting partnership into, or exchanging the interests in the converting partnership for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted entity.

(2) No conversion or exchange described in this section shall be effected if there are reasonable grounds to believe that the conversion or exchange would render the converted entity unable to pay its obligations as the obligations become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, to be on or after the filing date of the certificate of conversion pursuant to section 1776.74 of the Revised Code;

(2) A provision authorizing the converting partnership to abandon the proposed conversion by an action of the partners of the converting partnership that is taken prior to filing the certificate of conversion pursuant to section 1776.74 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting partnership at the time of the conversion;

(4) A listing of the parties to the declaration of conversion, in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) No declaration of conversion is effective unless adopted by the partners.

(E)

(1) Each partner, whether or not entitled to vote or act, shall be given written notice of any meeting of partners of a partnership or any proposed action by the partners that is to adopt a declaration of conversion. The notice shall be given to the partners either as provided in writing in the partnership agreement, by mail at the address of each partner as it appears on the records of the partnership, or in person. Unless the partnership agreement provides a shorter or longer period, notice shall be given not less than seven nor more than sixty days before the meeting or the effective date of the action.

(2) A copy or a summary of the material provisions of the declaration of conversion shall accompany the notice described in division (E)(1) of this section.

(F) The unanimous vote or action of the partners of a converting partnership, or a different number or proportion as provided in writing in the partnership agreement, is required to adopt a declaration of conversion. If the declaration of conversion would effect or authorize any action that under any applicable law or the partnership agreement could be effected or authorized only pursuant to a specified vote or action of the partners or a class or group of partners, the same vote or action as would be required to effect that change or authorize that action is necessary to adopt or approve the declaration of conversion.

(G)

(1) At any time before the filing of the certificate of conversion pursuant to section 1776.74 of the Revised Code, the conversion may be abandoned by all of the partners of the converting partnership or by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(2) The declaration of conversion may contain a provision authorizing less than all of the partners to amend the declaration of conversion at any time before the filing of the certificate of conversion pursuant to section 1776.74 of the Revised Code, except that after the partners adopt the declaration of conversion, approval of all of the partners is necessary to amend the declaration of conversion to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by the partners of the converting partnership in conversion of, or exchange for, their interests;

(b) Alter or change any term of the organizational documents of the converted entity except for alterations or changes that are adopted with the vote or action of the persons the vote or action of which would be required for the alteration or change after the conversion;

(c) Alter or change any other terms and conditions of the declaration of conversion if any of the alterations or changes, alone or in the aggregate, materially and adversely would affect the partners or any class or group of partners of the converting partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.74 - Certificate of conversion - effective date.

(A) Upon the adoption of a declaration of conversion pursuant to section 1776.72 or 1776.73 of the Revised Code, or at a later time as authorized by the declaration of conversion, a certificate of conversion that is signed by an authorized representative of the converting entity shall be filed by the authorized representative with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of conversion shall set forth all of the following:

(a) The name and the form of entity of the converting entity and the state under the laws of which the converting entity exists;

(b) A statement that the converting entity has complied with all of the laws under which it exists and that those laws permit the conversion;

(c) The name and mailing address of the person or entity that is to provide a copy of the declaration of conversion in response to any written request made by a shareholder, partner, or member of the converting entity;

(d) The effective date of the conversion, which date may be on or after the date of the filing of the certificate pursuant to this section;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of the converting entity and the office held or the capacity in which the representative is acting;

(f) A statement that the declaration of conversion is authorized on behalf of the converting entity and that each person who has signed the certificate on behalf of the converting entity is authorized to do so;

(g) The name and the form of the converted entity and the state under the laws of which the converted entity will exist;

(h) If the converted entity is a foreign entity that will not be licensed in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served.

(2) In the case of a conversion into a new domestic corporation, limited liability company, limited partnership, or other partnership, any organizational document that would be filed upon the creation of the converted entity shall be filed with the certificate of conversion.

(3) If the converted entity is a foreign entity that desires to transact business in this state, the certificate of conversion shall be accompanied by the information required by division (B)(7), (8), (9), or (10) of section 1776.69 of the Revised Code.

(4) If a domestic corporation or a foreign corporation licensed to transact business in this state is the converting entity, the certificate of conversion shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code with respect to a converting domestic corporation, or by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code with respect to a foreign corporation.

(C) If the converting entity or the converted entity is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, all documents required to be filed in connection with the conversion by the laws of that state or that chapter also shall be filed in the proper office.

(D) Upon the filing of a certificate of conversion and other filings required by division (C) of this section, or at any later date that the certificate of conversion specifies, the conversion is effective, subject to the limitation that no conversion shall be effected if there are reasonable grounds to believe that the conversion would render the converted entity unable to pay its obligations as the obligations become due in the usual course of the converted entity's affairs.

(E) Upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state shall furnish a certificate setting forth all of the following:

(1) The name and form of entity of the converting entity and the state under the laws of which it existed prior to the conversion;

(2) The name and the form of entity of the converted entity and the state under the law of which it will exist;

(3) The date of filing of the certificate of conversion with the secretary of state and the effective date of the conversion.

(F) The certificate of the secretary of state or a copy of the certificate of conversion certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For the recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 2008 HB332 08-06-2008



Section 1776.75 - Effect of conversion - action to set aside.

(A) Upon a conversion becoming effective, all of the following apply:

(1) The converting entity is continued in the converted entity.

(2) The converted entity exists, and the converting entity ceases to exist.

(3) The converted entity possesses both of the following and both of the following continue in the converted entity without any further act or deed:

(a) Except to the extent limited by requirements of applicable law, both of the following:

(i) All assets and property of every description of the converting entity and every interest in the assets and property of the converting entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in the converting entity does not revert or in any way is impaired by reason of the conversion.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or a private nature, of the converting entity.

(b) All obligations belonging or due to the converting entity.

(4) All the rights of creditors of the converting entity are preserved unimpaired, and all liens upon the property of the converting entity are preserved unimpaired. A partner of a converting partnership who is not a general partner of the converted entity is not liable for any obligation incurred after the conversion except for either of the following:

(a) If the converted entity is a partnership, to the extent that a creditor of the converting partnership extends credit to the converted entity, reasonably believing that the former partner is a general partner of the converted entity;

(b) If the converted entity is not a partnership then to the extent provided in division (B) of section 1776.56 of the Revised Code, deeming for purposes of this division that a certificate of conversion constitutes a statement of dissociation under section 1776.57 of the Revised Code.

(B) If a partner of a converting partnership is not a general partner of the converted entity, unless that partner agrees otherwise in writing, the converted entity shall indemnify the partner against all present or future liabilities of the converting partnership of which the partner was a partner. Liabilities of the converting partnership, for purposes of this division, include any amount payable pursuant to section 1776.77 of the Revised Code to a partner of the converting partnership.

(C) In the case of a conversion into a foreign corporation, limited liability company, limited partnership, or limited liability partnership that is not licensed or registered to transact business in this state, if the converted entity intends to transact business in this state and the certificate of conversion is accompanied by the information described in division (B)(4) of section 1776.70 of the Revised Code, on the effective date of the conversion the converted entity is considered to have complied with the requirements for procuring a license or registration to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership as the case may be. A copy of the certificate of conversion certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company, foreign limited partnership, or foreign limited liability partnership.

(D) Any action to set aside a conversion on the grounds of noncompliance with a section of the Revised Code that is applicable to the conversion shall be forever barred unless that action is brought within ninety days after the effective date of the conversion.

(E) In the case of a converting or converted entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under which that entity exists or in which it has property.

Effective Date: 2008 HB332 08-06-2008



Section 1776.76 - Relief for dissenting partner.

(A) Unless otherwise provided in writing in the partnership agreement of a constituent domestic partnership, all of the following are entitled to relief as dissenting partners as provided in section 1776.77 of the Revised Code:

(1) Partners of a domestic partnership that is being merged or consolidated into a surviving or new entity, domestic or foreign, pursuant to section 1776.68 or 1776.69 of the Revised Code;

(2) In the case of a merger into a domestic partnership, partners of the surviving domestic partnership who under section 1776.68 of the Revised Code are entitled to vote or act on the adoption of an agreement of merger, but only as to the interests so entitling them to vote or act.

(3) Partners of a domestic partnership that is converting into a converted entity pursuant to section 1776.73 of the Revised Code.

(B) Unless otherwise expressly agreed to in writing, a general partner of any constituent partnership is liable to the partners of the constituent partnership for any amount payable to them pursuant to section 1776.77 of the Revised Code as if the amount payable were an existing liability of the constituent partnership at the time of the merger, consolidation, or conversion.

Effective Date: 2008 HB332 08-06-2008



Section 1776.77 - Dissenting partner's demand for fair cash value of interests.

(A) A partner of a domestic partnership is entitled to relief as a dissenting partner with respect to the proposals described in section 1776.76 of the Revised Code only as this section provides.

(B)

(1) When a proposal of merger, consolidation, or conversion is submitted to the partners at a meeting, a partner may be a dissenting partner only if that partner is a record holder of the partnership interests as to which the partner seeks relief as of the date fixed for the determination of partners entitled to notice of the meeting, and has not voted those interests in favor of the proposal.

(2) Not later than ten days after the date on which a vote on a proposal for merger, consolidation, or conversion is taken at the meeting of the partners, a dissenting partner shall deliver to the partnership a written demand for payment of the fair cash value of the interests to which the dissenting partner seeks relief. The demand shall state the dissenting partner's address, the number and class of those interests, and the amount the dissenting partner claims as the fair cash value of the interests.

(C)

(1) If the proposal of merger, consolidation, or conversion is submitted to the partners for written approval or other action without a meeting, a partner may be a dissenting partner only if on the date the request for approval or action is sent to the partners entitled to act or approve the partner is a record holder of those interests of the partnership to which the partner seeks relief and the partner did not indicate approval of the proposal in the partner's capacity as a holder of those interests.

(2) Not later than fifteen days after the date on which the request for approval of or action on the proposal is sent to the partners, the dissenting partner shall deliver to the partnership a written demand for payment of the fair cash value of the interests to which the partner seeks relief. The demand shall state the dissenting partner's address, the number and class of interests, and the amount the partner claims as the fair cash value of those interests.

(D) In any merger or consolidation, a demand served on the involved constituent domestic partnership constitutes service on the surviving entity or the new entity, whether that demand is served before, on, or after the effective date of the merger or consolidation. In any conversion, a demand served on the converting domestic partnership constitutes service on the converted entity, whether that demand is served before, on, or after the effective date of the conversion.

(E)

(1) When the interests as to which a dissenting partner seeks relief are represented by certificates, and the domestic partnership sends the dissenting partner a request for certificates representing those interests, within fifteen days from the date on which the request is sent, the dissenting partner shall deliver to the partnership the requested certificates. The partnership shall endorse a legend on each certificate to the effect that the partner has made a demand for the fair cash value of the interests the certificate represents. The partnership promptly shall return the endorsed certificates to the dissenting partner.

(2) At the option of the partnership, the partnership may terminate a partner's rights as a dissenting partner by sending a written notice to the dissenting partner within twenty days after the lapse of the fifteen-day period if the partner fails to deliver the certificates, unless a court for good cause shown otherwise directs. A partnership's request pursuant to this division is not an admission that the holder of the interest is entitled to relief under this section.

(3) If an interest represented by a certificate that contains a legend is transferred, each new certificate issued shall bear a similar legend and the name of the original dissenting holder of those interests.

(4) Upon receiving a demand for payment from a dissenting partner who is a record holder of uncertificated interests, the partnership shall make an appropriate notation of the demand for payment in its records. When an uncertificated interest for which a dissenting partner demands payment is to be transferred, any writing to evidence that transfer shall bear the legend required for certificated interests as this section provides.

(5) A transferee of interests who receives an endorsed certificate or an uncertificated interest with a notation acquires only those rights in the partnership as the original partner holding those interests had immediately after the service of a demand for payment of the fair cash value of the interests.

(F) Unless the partnership agreement of the constituent domestic partnership provides a reasonable basis for determining and paying the fair cash value of the interests for which a dissenting partner seeks relief, or unless the partnership and the dissenting partner have come to an agreement on the fair cash value of the interests, the dissenting partner or the partnership, which may be the surviving or new entity in the case of a merger or consolidation, or the converted entity in the case of a conversion, within ninety days after the service of the dissenting partner's demand, may file a complaint under section 1776.78 of the Revised Code in the court of common pleas of the county in which the principal office of the partnership that issued the interests is located or was located when the partners adopted the proposal of merger, consolidation, or conversion. The complaint shall be filed in the court of common pleas of Franklin county if the domestic partnership does not have, or did not have at the time of the demand, its principal office in this state.

Other dissenting partners, within that ninety-day period, may join as plaintiffs or may be joined as defendants, and any two or more proceedings may be consolidated.

(G) The right and obligation of a dissenting partner to receive fair cash value and to sell the interests to which the dissenting partner seeks relief, and the right and obligation of the domestic partnership to purchase those interests and to pay the fair cash value of them, terminate under any of the following circumstances:

(1) The dissenting partner does not comply with this section, unless the partnership waives that failure.

(2) The partnership abandons the merger, consolidation, or conversion or is finally enjoined or prevented from carrying it out, or the partners rescind their adoption or approval of the merger, consolidation, or conversion.

(3) The dissenting partner withdraws the demand, with the consent of the partnership.

(4) The partnership agreement does not provide a reasonable basis for determining and paying the dissenting partner the fair cash value of the dissenting partner's interest, the partnership and the dissenting partner have not agreed upon the fair cash value of the interest, and neither the dissenting partner nor the partnership has filed or joined in a complaint under division (F) of this section within the period that division provides.

(H)

(1) Unless otherwise provided in the partnership agreement, from the time the dissenting partner gives a demand until either the termination of the rights and obligations arising from it or the purchase of the interests by the partnership, all other rights accruing from those interests, including voting or distribution rights, are suspended. If, during the suspension, any distribution is paid in money upon interests of that class, or any dividend, distribution, or interest is paid in money upon any securities issued in extinguishment of, or in substitution for, that interest, the holder of record shall be paid as a credit upon the fair cash value of the interests an amount equal to the dividend, distribution, or interest that would have been payable upon those interests or securities, if not for the suspension.

(2) If the right to receive the fair cash value is terminated other than by the purchase of the interests by the partnership, all rights of the dissenting partner shall be restored and all distributions that would have been made if not for the suspension shall be made to the holder of record of the interests at the time of termination.

Effective Date: 2008 HB332 08-06-2008



Section 1776.78 - Dissenting partner's complaint.

(A)

(1) When authorized by division (F) of section 1776.77 of the Revised Code, a dissenting partner or a partnership may file a complaint under this section demanding the relief this section describes. Any complaint shall contain a brief statement of the facts, including the vote or action by the partners and the facts entitling the dissenting partner to the relief demanded. No answer to a complaint is required. Upon the filing of a complaint, the court, on motion of the petitioner, shall enter an order fixing a date for a hearing and require a copy of the complaint, a notice of the filing, and the date for the hearing be given to the respondent or defendant pursuant to the Rules of Civil Procedure.

(2) On the date fixed for the hearing, the court shall determine from the complaint and from evidence either party submits whether the dissenting partner is entitled to be paid the fair cash value of any interests and, if so, the number and class of those interests. The court may appoint one or more persons as appraisers to receive evidence and to recommend a decision on the amount of the fair cash value if the court finds that the dissenting partner is entitled to the payment of the fair cash value of interests. The appraisers have the power and authority as the order of their appointment specifies. The court shall make a finding as to the fair cash value of the interests and shall render judgment against the partnership for the payment of it, with interest at a rate and from a date as the court considers equitable.

(3) The court shall assess or apportion the costs of the proceeding, including reasonable compensation to the appraisers to be fixed by the court, as the court considers equitable. The proceeding is a special proceeding and final orders in it may be vacated, modified, or reversed on appeal pursuant to the rules of appellate procedure and, to the extent not in conflict with those rules, to Chapter 2505. of the Revised Code.

(4) If, during the pendency of any proceeding under this section, a suit or proceeding is instituted to enjoin or otherwise to prevent the carrying out of the action as to which the partner has dissented, the proceeding instituted under this section shall be stayed until the final determination of the other suit or proceeding.

(5) Unless any provision of division (G) of section 1776.77 of the Revised Code applies, the fair cash value of the interests that the parties agree upon under section 1776.77 of the Revised Code or that the court fixes under this section shall be paid within thirty days after the date of final determination of value or the consummation of the merger, consolidation, or conversion, whichever occurs last, provided that in the case of holders of interests represented by certificates, payment shall be made only upon and simultaneously with the surrender to the domestic partnership of the certificates representing the interests for which the payment is made.

(B) If the proposal of merger, consolidation, or conversion is submitted to the partners of the partnership for a vote at a meeting, the fair cash value as to those partners shall be determined as of the day before the day on which the vote is taken. If the proposal is submitted to the partners for written approval or other action, the fair cash value as to those partners shall be determined as of the day prior to the day on which the request for the approval or action is sent.

(C) The fair cash value of an interest for purposes of this section is the amount that a willing seller who is under no compulsion to sell would be willing to accept and that a willing buyer who is under no compulsion to purchase would be willing to pay. In no case shall the fair cash value paid to any partner exceed the amount specified in that partner's demand. The computation of the fair cash value shall exclude any appreciation or depreciation in value resulting from the merger, consolidation, or conversion.

Effective Date: 2008 HB332 08-06-2008



Section 1776.79 - Judgment creditors.

When a domestic partnership is a constituent entity to a merger or consolidation that has become effective, and that domestic partnership is not the surviving or resulting entity of the merger or consolidation, or a domestic partnership is the converting entity in a conversion, a judgment creditor of a partner of that domestic partnership shall not levy execution against the assets of the partner to satisfy a judgment based on a claim against the surviving or resulting entity of the merger, consolidation, or conversion unless any of the following applies:

(A) The claim is for an obligation of the domestic partnership for which the partner is liable as this chapter provides and any of the following is true:

(1) A judgment based on the same claim entered was against the surviving or resulting entity of the merger, consolidation, or conversion and a writ of execution on the judgment was returned unsatisfied in whole or in part.

(2) The surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion is a debtor in bankruptcy.

(3) The partner agreed that the creditor need not exhaust the assets of a domestic partnership that was not the surviving or resulting entity of the merger, consolidation, or conversion.

(4) The partner agreed that the creditor need not exhaust the assets of the surviving or resulting entity of the merger or consolidation or the entity resulting from the conversion.

(B) A court grants permission to the judgment creditor to levy execution against the assets of the partner based on a finding that the assets of the surviving or resulting entity of the merger, consolidation, or conversion that are subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of the assets of the surviving or resulting entity is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers.

(C) Liability is imposed on the partner by law or contract independent of the existence of the surviving or resulting entity of the merger, consolidation, or conversion.

Effective Date: 2008 HB332 08-06-2008



Section 1776.81 - Conversion to limited liability partnership.

(A) A partnership may become a limited liability partnership pursuant to this section.

(B) Any terms and conditions by which a partnership becomes a limited liability partnership shall be approved by the vote necessary to amend the partnership agreement except when the partnership agreement expressly considers obligations to contribute to the partnership, in which case the required vote is the vote necessary to amend those provisions.

(C) After the approval division (B) of this section requires, a partnership may become a limited liability partnership by filing with the secretary of state a statement of qualification. The statement shall contain all of the following:

(1) The name of the partnership;

(2) The street address of the partnership's chief executive office and, if the partnership's chief executive office is not in this state, the street address of any office in this state;

(3) If the partnership does not have an office in this state, the name and street address of the partnership's agent for service of process;

(4) A statement that the partnership elects to be a limited liability partnership;

(5) Any deferred effective date.

(D) The agent of a limited liability partnership for service of process shall be an individual who is a resident of this state or other person authorized to do business in this state.

(E) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to division (D) of section 1776.05 of the Revised Code or revoked pursuant to section 1776.83 of the Revised Code.

(F) The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under division (C) of this section.

(G) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(H) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

(I) Notwithstanding any contrary provisions of this chapter, a domestic partnership having the status of a registered limited liability partnership under predecessor law has the status of a limited liability partnership under this chapter as of the date this chapter governs that partnership, which is on or after the first day of January, 2009, but not later than the first day of January, 2010. To the extent the partnership has not filed a statement of qualification pursuant to this section, the latest application or renewal application filed by that partnership under the predecessor law constitutes a statement of qualification under this section.

Effective Date: 2008 HB332 08-06-2008



Section 1776.82 - Name of limited liability partnership.

The name of a limited liability partnership shall contain "registered limited liability partnership," "registered partnership having limited liability," "limited liability partnership," "R.L.L.P.," "P.L.L.," "L.L.P.," "RLLP," "PLL," or "LLP."

Effective Date: 2008 HB332 08-06-2008



Section 1776.83 - Filing of biennial report.

(A) A limited liability partnership and a foreign limited liability partnership authorized to transact business in this state shall file a biennial report in the office of the secretary of state. The report shall contain all of the following:

(1) The name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed;

(2) The street address of the partnership's chief executive office and, if the partnership's chief executive office is not in this state, the street address of any office of the partnership in this state;

(3) If the partnership does not have an office in this state, the name and street address of the partnership's current agent for service of process.

(B) A partnership shall file a biennial report between the first day of April and the first day of July of each odd-numbered year that follows the calendar year in which the partnership files a statement of qualification or a foreign partnership becomes authorized to transact business in this state.

(C) The secretary of state may revoke the statement of qualification of any partnership that fails to file a biennial report when due or pay the required filing fee. To revoke a statement, the secretary of state shall provide the partnership at least sixty days' written notice of the intent to revoke, mailed to the partnership at its chief executive office set forth in the last filed statement of qualification or biennial report or sent by electronic mail to the last electronic mail address provided to the secretary of state. The notice shall specify the report that the partnership failed to file, the unpaid fee, and the effective date of the revocation. The revocation is not effective if the partnership files the report and pays the fee before the effective date of the revocation.

(D) A revocation under division (C) of this section affects only a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(E) A partnership whose statement of qualification is revoked may apply to the secretary of state for reinstatement within two years after the effective date of the revocation. The application for reinstatement shall state the name of the partnership, the effective date of the revocation, and that the ground for revocation either did not exist or has been corrected.

(F) A reinstatement under division (E) of this section relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 2008 HB332 08-06-2008



Section 1776.84 - Distribution to partner where partnership insolvent.

(A) A limited liability partnership shall not make a distribution to a partner to the extent that at the time of the distribution and after giving effect to the distribution, all liabilities of the limited liability partnership exceed the fair value of the assets of the limited liability partnership, other than liabilities to partners on account of their economic interests and liabilities for which the recourse of creditors is limited to specified property. The fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability partnership only to the extent that the fair value of that property exceeds that liability. For purposes of this section, the term "distribution" does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(B) A partner of a limited liability partnership who receives a distribution in violation of division (A) of this section is liable to the partnership for the amount of that distribution. This section does not affect any obligation or liability of a partner of a limited liability partnership under an agreement or other applicable law for the amount of a distribution.

Effective Date: 2008 HB332 08-06-2008



Section 1776.85 - Foreign limited liability partnership - governing law.

(A) The law under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(B) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this state.

(C) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this state as a limited liability partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1776.86 - Statement of foreign qualification.

(A) A foreign limited liability partnership shall file a statement of foreign qualification with the secretary of state prior to transacting any business in this state. The statement shall contain all of the following:

(1) The name of the foreign limited liability partnership. The name shall satisfy the requirements of the state or other jurisdiction under whose law it is formed and shall end with "registered limited liability partnership," "limited liability partnership," "R.L.L.P.," "L.L.P.," "RLLP," or "LLP."

(2) The street address of the partnership's chief executive office and, if the partnership's chief executive office is not in this state, the street address of any partnership office in this state;

(3) If there is no office of the partnership in this state, the name and street address of the partnership's agent for service of process;

(4) Any deferred effective date;

(5) Evidence of existence in its jurisdiction of origin.

(B) The agent of a foreign limited liability partnership for service of process shall be an individual who is a resident of this state or another person authorized to do business in this state.

(C) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to division (D) of section 1776.05 of the Revised Code or revoked pursuant to section 1776.83 of the Revised Code.

(D) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

Effective Date: 2008 HB332 08-06-2008



Section 1776.87 - Action by foreign limited liability partnership.

(A) A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(B) The failure of a foreign limited liability partnership to have a statement of foreign qualification that is in effect does not impair the validity of any contract or act of that partnership or preclude it from defending an action or proceeding in this state.

(C) A limitation on personal liability of a partner is not waived or otherwise affected by transacting business in this state without a statement of foreign qualification.

(D) If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the secretary of state is its agent for service of process with respect to a right of action arising out of the transaction of business in this state.

Effective Date: 2008 HB332 08-06-2008



Section 1776.88 - What constitutes transacting business.

(A) Activities of a foreign limited liability partnership that do not constitute transacting business for the purpose of section 1776.86 of the Revised Code include all of the following:

(1) Maintaining, defending, or settling an action or proceeding;

(2) Holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, with or without a mortgage or other security interest in property;

(8) Collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions;

(10) Transacting business in interstate commerce.

(B) For purposes of section 1776.86 of the Revised Code, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under division (A) of this section, constitutes transacting business in this state.

(C) This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this state.

Effective Date: 2008 HB332 08-06-2008



Section 1776.89 - Action to restrain foreign limited liability partnership.

The attorney general may maintain an action to restrain a foreign limited liability partnership from transacting business in this state that is in violation of division (C) of section 1776.85 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008



Section 1776.91 - Construction of chapter.

This chapter shall be applied and construed to effectuate the general purpose to make uniform the law with respect to the subject of this chapter among states enacting the uniform partnership act (1997) except where it expressly differs substantially from the uniform partnership act (1997).

Effective Date: 2008 HB332 08-06-2008



Section 1776.92 - Short title.

This chapter may be cited as the "Ohio Uniform Partnership Act (1997)."

Effective Date: 2008 HB332 08-06-2008



Section 1776.95 - Application of chapter to partnerships.

(A) Prior to the first day of January, 2010, this chapter governs the following partnerships:

(1) A partnership formed on or after the first day of January, 2009, except a partnership that is continuing the business of a dissolved partnership under section 1775.40 of the Revised Code;

(2) A partnership formed before the first day of January, 2009, that elects pursuant to division (C) of this section, to be governed by this chapter.

(B) On and after the first day of January, 2010, this chapter governs all partnerships.

(C)

(1) On and after the first day of January, 2009, but prior to the first day of January, 2010, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this chapter.

(2) The provisions of this chapter relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who did business with the partnership within one year before the partnership's election to be governed by this chapter only if the third party knows or has received a notification of the partnership's election to be governed by this chapter.

Effective Date: 2008 HB332 08-06-2008



Section 1776.96 - Application of chapter to proceedings.

This chapter does not affect any action or proceeding that commences, or any right that accrues, before the date the partnership is governed by this chapter as determined pursuant to section 1776.95 of the Revised Code.

Effective Date: 2008 HB332 08-06-2008






Chapter 1777 - PARTNERSHIPS - FRAUDS; FICTITIOUS NAMES

Section 1777.01 - Fraud in partnership affairs.

Effective January 1, 2010, Chapter 1777 is repealed and no longer governs partnerships. 2008 HB332.

Any partner who commits fraud in the affairs of the partnership is liable in damages to the parties injured by the fraud.

Effective Date: 07-01-1996; 2008 HB332 01-01-2010



Section 1777.02 - Certificate required where a firm name does not include all partners.

Effective January 1, 2010, Chapter 1777 is repealed and no longer governs partnerships. 2008 HB332.

Except as provided in this section, every partnership transacting business in this state under a fictitious name, or under a designation not showing the names of the persons interested as partners in the partnership, shall file for record, with the county recorder of the county in which its principal office or place of business is situated and of each county in which it owns real property, a certificate to be recorded and indexed by the recorder, stating the names in full of all the members of the partnership and their places of residence. The county auditor shall not transfer, and the county recorder shall not record, any conveyance of real property to or from any such partnership, unless the instrument is endorsed by the county recorder, showing that the partnership has filed and the county recorder has recorded the certificate required by this section. For the recording and indexing of each certificate required by this section, the recorder shall charge the partnership filing the certificate the fee indicated by section 317.32 of the Revised Code.

The certificate shall be signed by the partners and acknowledged by some officer authorized to take acknowledgments of deeds, except that in the case of a joint stock company or a commercial partnership whose capital stock is represented by shares or certificates of stock transferable on the books of the concern and whose business is conducted by a board of directors and by officers, any authorized officer of such company or partnership may sign and acknowledge the certificate, giving in it the names of all the persons interested as partners or shareholders in such company or partnership, and except that a domestic or foreign limited partnership that is formed under or registered pursuant to Chapter 1782. of the Revised Code or a domestic or foreign limited liability partnership that is organized under or registered pursuant to Chapter 1775. of the Revised Code need not file a certificate pursuant to this section.

A commercial partnership established and transacting business outside the United States, without filing the certificate prescribed in this section, may use in this state the partnership name used by it there, although such name is fictitious or does not show the names of the persons interested as partners in the business.

Effective Date: 10-04-1996; 2008 HB332 01-01-2010



Section 1777.03 - New certificate on change in membership.

Effective January 1, 2010, Chapter 1777 is repealed and no longer governs partnerships. 2008 HB332.

On every change of the members of a partnership required to file a certificate pursuant to section 1777.02 of the Revised Code, except in the case of a banking partnership established and transacting business outside the United States, a new certificate shall be filed for record with the county recorder as required by section 1777.02 of the Revised Code on the change of members; but in the case of a joint stock company or a banking partnership, it is sufficient if the certificate is filed once in each year, on or before the first Monday in April. For the recording and indexing of each certificate required by this section, the recorder shall charge the partnership filing the certificate the fee indicated by section 317.32 of the Revised Code.

Effective Date: 07-01-1994; 2008 HB332 01-01-2010



Section 1777.04 - Effect of failure to file certificate.

Effective January 1, 2010, Chapter 1777 is repealed and no longer governs partnerships. 2008 HB332.

No persons doing business as partners contrary to sections 1777.02, 1777.03, and 1777.05 of the Revised Code shall commence or maintain an action on or on account of any contracts made or transactions had in their partnership name in any court of this state until they first file the certificate required by such sections; but if such partners at any time comply with such sections, then they may commence an action, or if one has been commenced they may maintain it, on any such partnership contracts and transactions entered into prior to as well as after such compliance. If any member of a partnership dies before such certificate is filed, the surviving partners may file such certificate, and it shall have the same effect as if it had been filed by the members of said partnership before the death of said partner.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1777.05 - Register of partnerships.

Effective January 1, 2010, Chapter 1777 is repealed and no longer governs partnerships. 2008 HB332.

Every county recorder must keep a register of the names of firms and persons mentioned in the partnership certificates filed in his office, entering in alphabetical order the name of every such partnership, and of each partner interested therein.

Effective Date: 03-15-1979; 2008 HB332 01-01-2010



Section 1777.06 - Evidence.

Effective January 1, 2010, Chapter 1777 is repealed and no longer governs partnerships. 2008 HB332.

Copies of the entries of a county recorder, made as directed in section 1777.05 of the Revised Code, when certified by him, are presumptive evidence of the facts therein stated.

Effective Date: 03-15-1979; 2008 HB332 01-01-2010



Section 1777.07 - Application of chapter to partnerships.

(A) This chapter does not govern any partnership on and after the first day of January, 2010.

(B) This chapter does not govern any partnership that is formed on or after the first day of January, 2009. Chapter 1776. of the Revised Code governs any partnership formed on or after that date.

(C) This chapter does not govern any partnership that elects to be governed by Chapter 1776. of the Revised Code pursuant to procedures in division (C) of section 1776.95 of the Revised Code, on and after the date the partnership elects to be governed by that chapter.

Effective Date: 2008 HB332 08-06-2008



Section 1777.99 - [Repealed].

Effective Date: 07-01-1996






Chapter 1779 - SURVIVING PARTNERS; JOINT DEBTORS

Section 1779.01 - Surviving partners to have appraisement made - hearing by probate court.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

When a member of any partnership in this state dies, the surviving partners, upon the appointment of an executor or administrator for the estate of the deceased partner, forthwith shall apply to the probate court of the county in which the partnership existed, upon first giving notice of the time of the hearing on the application to the executor or administrator, for the appointment of three judicious disinterested appraisers, who shall make out a complete inventory and appraisement of the entire assets of the partnership, together with a schedule of the debts and liabilities of the partnership, and deliver it to the surviving partners, who forthwith shall file it in the probate court of the county in which the appraisers were appointed.

When the executor or administrator for a deceased partner's estate is appointed in a county other than that in which the partnership existed, a certified copy of the inventory and appraisement forthwith shall be filed by the surviving partners in the probate court of that county, and the copy shall be docketed under the settlement of the estate of the deceased partner. When any of the assets of the partnership consist of real estate, the real estate shall be inventoried and appraised upon a separate schedule, which shall be recorded in the record of inventories in that court.

Upon the filing of the inventory and appraisement, the probate court having jurisdiction over the deceased partner's estate forthwith shall set a day, not later than thirty days after the day the inventory and appraisement was filed, for a hearing on it and shall give at least ten days' notice of the hearing, to be served in the manner the court directs, to the surviving partners and to the executor or administrator and to any of the following who are known to be residents of the state and whose place of residence is known:

(A) The surviving spouse of the deceased partner;

(B) Next of kin of the deceased partner;

(C) Beneficiaries under the will of the deceased partner;

(D) The attorneys, if known, representing any of the persons described in divisions (A) to (C) of this section.

The notice may be waived in writing by any of the persons described in divisions (A) to (D) of this section.

For good cause, the hearing may be continued for any time the court considers reasonable. Exceptions to the inventory and appraisement may be filed at any time prior to five days before the date set for the hearing or the date to which the hearing has been continued by any person interested in the estate or in any of the property included in the inventory and appraisement, but the time limit for the filing of exceptions shall not apply in the case of fraud or concealment of assets.

When exceptions are filed, notice of the exceptions and of the time of a hearing on them forthwith shall be given to the persons entitled to notice of the hearing on the inventory and appraisement and shall be served in the manner the court directs, unless waived.

The approval of the inventory and appraisement by the court shall be conclusive for all purposes and shall not be subject to exceptions to the inventory and appraisement of the deceased partner's estate.

Effective Date: 10-08-1992; 2008 HB332 01-01-2010



Section 1779.02 - Application by surviving partners for administration.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

If the persons entitled to administer the estate of a deceased partner fail for thirty days after his death to take out letters testamentary or of administration, the surviving partners may make application to the proper court to cause the estate of the deceased partner to be administered.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.03 - Application by administrator for appraisement.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

If the surviving partners neglect or refuse to have an inventory and appraisement of the partnership assets made as required by sections 1779.01 and 1779.02 of the Revised Code, the administrator or executor for the estate of the deceased partner must have it made in accordance with such sections.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.04 - Purchase of partnership property by survivors.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

With the approval of the probate court by which the executor or administrator for the estate of a deceased partner was appointed, the surviving partners may take the interest of such deceased partner in the partnership assets, at the appraised value of such interest after the debts and liabilities of the partnership are deducted from such partnership assets, upon giving to the executor or administrator their promissory notes, with good and approved security, in payment for the interest of the deceased partner in the partnership assets. Such notes shall be payable with interest, in not more than nine months from the time the surviving partners elect to take such assets. Such election must be made within thirty days from the date of the approval of the inventory and appraisement by such court.

Effective Date: 09-04-1957; 2008 HB332 01-01-2010



Section 1779.05 - Bond of surviving partners electing to purchase - assignment of assets.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

Surviving partners who elect to purchase the interest of a deceased partner in the partnership assets shall give bond to the executor or administrator for the deceased partner's estate, with sureties to the approval of the probate court by which such executor or administrator was appointed, for the payment of the partnership debts and liabilities and for the performance of all contracts for which the partnership is liable.

Such bond must be filed in such probate court. Thereupon the surviving partners shall cause notice of such filing to be published for three consecutive weeks in some newspaper of general circulation in the county wherein such court is located.

An affidavit of a surviving partner, or of a person employed by him to give such notice, if such affidavit is made, filed, and recorded, together with a copy of the notice, in such probate court, within one year after the giving of such bond, shall be admitted as evidence of the time, place, and manner in which the notice was given.

When the interest of such deceased partner in the partnership assets is taken as provided in this section, the executor or administrator for the estate of the deceased partner shall deliver to the surviving partners an assignment of all the right, title and interest of the deceased partner in such partnership assets, and as to partnership real estate in the name of the deceased partner, such executor or administrator shall cause a certificate of transfer of title to issue as provided in section 2113.61 of the Revised Code, or such application for a certificate of transfer of title may be made by the surviving partners as successors in interest.

Effective Date: 09-04-1957; 2008 HB332 01-01-2010



Section 1779.06 - Appointment of receiver when survivors refuse to purchase.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

In the event that the surviving partners refuse or neglect to take the interest of a deceased partner in the partnership assets within the time and in the manner provided in sections 1779.04 and 1779.05 of the Revised Code, the executor or administrator for the deceased partner's estate forthwith shall apply to a court of competent jurisdiction for the appointment of a receiver for the partnership, which receiver thereupon must proceed to wind it up and dispose of its assets, in accordance with the statutes governing receivers. The probate court is a court of competent jurisdiction in the appointment and control of such receiver.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.07 - Settlement of creditors' claims.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

Creditors of a partnership one of whose members has died must present their claims to the surviving partners, who may require satisfactory vouchers in support thereof and an affidavit of the claimant that the claim is justly due, that no payments have been made thereon, and that to his knowledge there are no counterclaims against it, as in the authentication of claims against the estate of a person deceased. Actions on claims against such partnership, not so authenticated and filed, within one year from the publication of the notice required by section 1779.05 of the Revised Code, shall be barred.

Upon payment by the surviving partners of all valid claims against such partnership filed within one year, and so authenticated, such surviving partners must file an account as provided for filing executors' or administrators' accounts. All laws relating to executors' or administrators' accounts and their settlement apply to the accounts of surviving partners. Such account shall contain a list, duly sworn to, of all creditors whose claims were filed within one year, together with the respective amounts of such claims.

Upon settlement of such account, such surviving partners and their sureties shall be discharged from all liability on the bond required by section 1779.05 of the Revised Code.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.08 - Articles or will may define manner of settlement.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

When the original article of a partnership in force at the death of a partner, or the will of a deceased partner, dispenses with an inventory and appraisement of the partnership assets and with a sale of the deceased partner's interest therein, and provides for a different mode for the settlement of such interest and for a disposition thereof different from that provided for in sections 1779.04 to 1779.06, inclusive, of the Revised Code, such interest shall be settled and disposed of in accordance with such articles or will.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.09 - Partner may compromise with firm creditor.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

When a partnership is dissolved, by mutual consent or otherwise, any partner may make a separate composition or compromise with any creditor of the partnership. Such composition or compromise shall be a full and effectual discharge to the debtor who makes it, but to him only, from all liability to the creditor with whom it is made, according to its terms.

Every partner who makes such a composition or compromise may take from the creditor with whom he makes it a note or memorandum, in writing, exonerating him from all individual liability incurred by reason of his connection with the partnership, which note or memorandum may be given in evidence by such partner in bar of such creditor's right of recovery against him. If such liability is by judgment in a court of record in this state, then, on a production to and filing with the clerk thereof, of the note or memorandum, the clerk shall discharge such judgment of record as far as the compromising partner is concerned.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.10 - Effect upon duties and rights of other partners.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

A compromise or composition with an individual member of a partnership shall not discharge the other partners or impair the right of the creditor to proceed against the members of the partnership who have not been discharged. A partner so proceeded against may counterclaim against the creditor for any demand which could have been counterclaimed for had the suit been brought against all the individuals composing the partnership.

A compromise or discharge of an individual member of a partnership shall not prevent the other members thereof from availing themselves of any defense, except that they shall not set up the discharge of one individual partner as a discharge of the other partners unless it appears that all were intended to be discharged; but the discharge of such partner shall be deemed a payment to the creditor equal to the proportionate interest of the partner discharged in the partnership.

A compromise or composition by a member of a partnership with a creditor of such partnership does not affect the right of the other partners to call on the member who makes it for his ratable portion of such partnership debt.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.11 - Other joint debtors.

Effective January 1, 2010, Chapter 1779 is repealed and no longer governs partnerships. 2008 HB332.

Sections 1779.09 and 1779.10 of the Revised Code, in reference to partners, shall apply to other joint debtors, who individually may compound or compromise for their joint indebtedness, with the same effect in reference to creditors and to joint debtors of the individual so compromising as is provided in such sections in reference to partners.

Effective Date: 10-01-1953; 2008 HB332 01-01-2010



Section 1779.12 - Application of chapter to partnerships.

(A) This chapter does not govern any partnership on and after the first day of January, 2010.

(B) This chapter does not govern any partnership that is formed on or after the first day of January, 2009. Chapter 1776. of the Revised Code governs any partnership formed on or after that date.

(C) This chapter does not govern any partnership that elects to be governed by Chapter 1776. of the Revised Code pursuant to procedures in division (C) of section 1776.95 of the Revised Code, on and after the date the partnership elects to be governed by that chapter.

Effective Date: 2008 HB332 08-06-2008






Chapter 1781 - LIMITED PARTNERSHIPS [RENUMBERED]

Section 1781.01 to 1781.13 - Renumbered and amended.

Effective Date: 04-01-1985



Section 1781.14 - [Repealed].

Effective Date: 04-01-1985



Section 1781.15 to 1781.26 - Renumbered and amended.

Effective Date: 04-01-1985



Section 1781.27 - [Repealed].

Effective Date: 04-01-1985






Chapter 1782 - LIMITED PARTNERSHIPS

Section 1782.01 - Limited partnership definitions.

Unless the context requires a different meaning, as used in this chapter:

(A) "Certificate of limited partnership" means the certificate referred to in section 1782.08 of the Revised Code, and the certificate as amended or restated.

(B) "Contribution" means any cash, property, services rendered, or promissory note or other binding obligation to contribute cash or property or to perform services, that a partner contributes to a limited partnership in his capacity as a partner.

(C) "Entity" means any of the following:

(1) A for profit corporation organized under the laws of this state or any other state;

(2) Any of the following organizations existing under the laws of this state, the United States, or any other state:

(a) A business trust or association;

(b) A real estate investment trust;

(c) A common law trust;

(d) An unincorporated business or for profit organization, including a general or limited partnership;

(e) A limited liability company.

(D) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in section 1782.23 of the Revised Code.

(E) "Foreign limited partnership" means a limited partnership formed under the laws of any state other than this state.

(F) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

(G) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(H) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this state, having as members one or more general partners and one or more limited partners.

(I) "Liquidating trustee" means a person, other than a general partner but including a limited partner, who is carrying out the winding up of a limited partnership.

(J) "Partner" means a limited or general partner.

(K) "Partnership agreement" means any valid written or oral agreement of the partners as to the affairs of a limited partnership and the conduct of its business.

(L) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(M) "Person" means any natural person; partnership, limited partnership, trust, estate, association, limited liability company, or corporation; any custodian, nominee, trustee, executor, administrator, or other fiduciary; or any other individual or entity in its own or any representative capacity.

Effective Date: 07-01-1994



Section 1782.02 - Name.

(A) The name of any limited partnership, as set forth in its certificate of limited partnership, shall include "Limited Partnership," "L.P.," "Limited," or "Ltd." and shall not contain the name of a limited partner unless either of the following are true:

(1) It is also the name of a general partner;

(2) The business of the limited partnership had been carried on under that name before the admission of that limited partner.

(B) The name of a limited partnership shall be distinguishable upon the records in the office of the secretary of state from all of the following:

(1) The name of any other limited partnership registered in the office of the secretary of state pursuant to this chapter, whether domestic or foreign;

(2) The name of any domestic corporation that is formed under Chapter 1701. or 1702. of the Revised Code or any foreign corporation that is registered pursuant to Chapter 1703. of the Revised Code;

(3) The name of any limited liability company registered in the office of the secretary of state pursuant to Chapter 1705. of the Revised Code, whether domestic or foreign;

(4) The name of any limited liability partnership registered in the office of the secretary of state pursuant to Chapter 1775. or 1776. of the Revised Code, whether domestic or foreign;

(5) Any trade name the exclusive right to which is at the time in question registered in the office of the secretary of state pursuant to Chapter 1329. of the Revised Code.

Effective Date: 07-29-1998; 2008 HB332 08-06-2008



Section 1782.04 - Statutory agent.

(A) Each limited partnership shall maintain continuously in this state an agent for service of process on the limited partnership. The agent shall be a natural person who is a resident of this state, a domestic corporation, or a foreign corporation holding a license as such under the laws of this state.

(B) The secretary of state shall not accept a certificate of limited partnership for filing unless there is filed with the certificate a written appointment of an agent that is signed by the general partners of the limited partnership and a written acceptance of the appointment that is signed by the agent, or unless there is filed a written appointment of an agent that is signed by any authorized officer of the limited partnership and a written acceptance of the appointment that is either the original acceptance signed by the agent or a photocopy, facsimile, or similar reproduction of the original acceptance signed by the agent.

In the discretion of the secretary of state, an original appointment of statutory agent may be submitted on the same form as the certificate of limited partnership but shall not be considered a part of the certificate.

(C) The written appointment of an agent shall set forth the name and address in this state of the agent, including the street and number or other particular description, and shall otherwise be in the form the secretary of state prescribes. The secretary of state shall keep a record of the names of limited partnerships, and the names and addresses of their respective agents.

(D) If any agent dies, removes from the state, or resigns, the limited partnership shall forthwith appoint another agent and file with the secretary of state, on a form prescribed by the secretary of state, a written appointment of the new agent.

(E) If the agent changes the agent's address from that appearing upon the record in the office of the secretary of state, the limited partnership or the agent forthwith shall file with the secretary of state, on a form prescribed by the secretary of state, a written statement setting forth the new address.

(F) An agent may resign by filing with the secretary of state, on a form prescribed by the secretary of state, a written notice to that effect that is signed by the agent and by sending a copy of the notice to the limited partnership at its current or last known address or its principal office on or prior to the date the notice is filed with the secretary of state. The notice shall set forth the name of the limited partnership, the name and current address of the agent, the current or last known address, including the street and number or other particular description, of the limited partnership's principal office, the resignation of the agent, and a statement that a copy of the notice has been sent to the limited partnership within the time and in the manner prescribed by this division. Upon the expiration of thirty days after the filing, the authority of the agent shall terminate.

(G) A limited partnership may revoke the appointment of an agent by filing with the secretary of state, on a form prescribed by the secretary of state, a written appointment of another agent and a statement that the appointment of the former agent is revoked.

(H) Except when an original appointment of an agent is filed with the certificate of limited partnership, a written appointment of an agent or a written statement filed by a limited partnership with the secretary of state shall be signed by any authorized officer of the limited partnership, or the general partners of the limited partnership, or a majority of them.

Effective Date: 06-06-2001



Section 1782.05 - Records to be kept at principal office - copies provided to agent where office outside Ohio.

(A) Each limited partnership shall keep at its principal office, which need not be in this state, all of the following:

(1) A current list of the full name and last known business or residence address of each partner, separately listing and identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

(2) A copy of the certificate of limited partnership and all certificates of amendment to it, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(4) Copies of any then-effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years;

(5) Unless contained in any then-effective written partnership agreement, a writing setting forth all of the following:

(a) The amount of cash and a description and statement of the agreed value of the other property or services that each partner has contributed and that each partner has agreed to contribute;

(b) Each time at which and each event on the happening of which any additional contribution agreed to be made by each partner is to be made;

(c) Any right of a partner to receive, or of a general partner to make, any distribution to a partner that includes a return of all or any part of the partner's contribution;

(d) Each event upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

(B) Records required to be kept pursuant to division (A) of this section shall be subject to the provisions of section 1782.21 of the Revised Code.

(C) If the principal office of a limited partnership is not located in this state, the limited partnership shall provide to its agent a copy of the records required by division (A)(1) of this section. The agent shall maintain the copy at its office in this state.

Effective Date: 07-01-1994



Section 1782.06 - Scope of business.

A limited partnership may carry on any business which a partnership without limited partners may carry on, except banking and insurance.

Effective Date: 04-01-1985



Section 1782.07 - Partner's transactions with partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, except as otherwise provided by law, has the same rights and obligations with respect to such loans and transactions as a person who is not a partner.

Effective Date: 07-01-1994



Section 1782.08 - Certificate of limited partnership required - filing, contents.

(A) To form a limited partnership, a certificate of limited partnership shall be executed and filed with the secretary of state, as provided in section 1782.13 of the Revised Code. The certificate shall be on a form prescribed by the secretary of state and shall set forth all of the following:

(1) The name of the limited partnership;

(2) The address of the principal place of business of the limited partnership;

(3) The name and business or residence address of each general partner;

(4) Any other matters that the general partners determine to include in the certificate.

(B) A written appointment of a statutory agent for the purpose set forth in section 1782.04 of the Revised Code shall be filed with the certificate of limited partnership.

(C) A limited partnership is an entity formed at the time of filing the certificate of limited partnership pursuant to section 1782.13 of the Revised Code or at any later time specified in the certificate if, in either case, there has been substantial compliance with the requirements of divisions (A) and (B) of this section.

Effective Date: 06-06-2001



Section 1782.09 - Certificate of amendment - restatement of certificate.

(A) A certificate of limited partnership shall be amended by filing a certificate of amendment with the secretary of state. The certificate of amendment shall be on a form prescribed by the secretary of state and shall state all of the following:

(1) The name of the limited partnership and the file number assigned to it by the secretary of state;

(2) The date of the first filing of the certificate of limited partnership and, if different, the date of the first filing by the partnership with the secretary of state pursuant to section 1782.63 of the Revised Code;

(3) The amendment to the certificate of limited partnership.

(B) Within thirty days after the occurrence of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event shall be filed pursuant to division (A) of this section:

(1) A new general partner is admitted;

(2) A general partner withdraws;

(3) The business is continued pursuant to section 1782.44 of the Revised Code after an event of withdrawal of a general partner;

(4) The address of the principal place of business of the limited partnership changes;

(5) The name of the limited partnership changes.

(C) A general partner who becomes aware that any statement in the certificate of limited partnership was materially false when made or that any arrangements or other facts described have changed, thereby making the certificate materially inaccurate, promptly shall amend the certificate.

(D) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(E) A person is not liable because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of an event referred to in division (B) of this section if the amendment is filed within the thirty-day period specified in that division.

(F) A certificate of limited partnership may be restated at any time by filing a restatement of the certificate of limited partnership with the secretary of state.

Effective Date: 06-06-2001



Section 1782.10 - Certificate of cancellation - amendment.

(A) A certificate of limited partnership shall be canceled upon the dissolution and the commencement of the winding up of the partnership or at any other time there are no limited partners.

(B) A certificate of cancellation shall be filed with the secretary of state on a form prescribed by the secretary of state. It shall set forth all of the following:

(1) The name of the limited partnership and the file number assigned to it by the secretary of state;

(2) The date of the first filing of its certificate of limited partnership and, if different, the date of the first filing by the partnership with the secretary of state pursuant to section 1782.63 of the Revised Code;

(3) The reason for filing the certificate of cancellation;

(4) The effective date of cancellation, which shall be a date certain that is not earlier than the date of filing, if it is not to be effective upon the filing of the certificate;

(5) If a person other than any shown on a certificate of limited partnership as a general partner is winding up the limited partnership's affairs, the name and the business, residence, or mailing address of each liquidating trustee;

(6) Any other information the persons filing the certificate wish to include, provided that the portion of the certificate containing the other information shall not exceed three additional pages.

(C) If a person other than any shown on a certificate of limited partnership as a general partner is winding up the affairs of the limited partnership, each liquidating trustee shall execute and file a certificate of cancellation under this section.

(D) Within thirty days after the occurrence of any of the following events, an amendment to a certificate of cancellation reflecting the occurrence of the event shall be filed with the secretary of state on a form prescribed by the secretary of state:

(1) A new liquidating trustee is named;

(2) A liquidating trustee ceases to serve as such;

(3) The address of a liquidating trustee changes.

Effective Date: 07-01-1994



Section 1782.11 - Execution of certificate.

(A) A certificate required by this chapter to be filed with the secretary of state shall be executed in the following manner:

(1) An original certificate of limited partnership shall be signed by all general partners;

(2) A certificate of amendment shall be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner;

(3) A certificate of cancellation shall be signed by all general partners or, if the general partners are not winding up the affairs of the limited partnership, by all liquidating trustees, provided that if the limited partners are winding up the affairs of the limited partnership, a certificate of cancellation need be signed only by a majority in number of the limited partners.

(4) An amendment to a certificate of cancellation under division (D) of section 1782.10 of the Revised Code shall be signed by all liquidating trustees who will serve after the filing of the amendment and by all liquidating trustees who are named in the amendment as ceasing to serve as liquidating trustees.

(5) A certificate of disclaimer of general partner status under section 1782.20 of the Revised Code shall be signed by the limited partner who claims to have been inaccurately referred to as a general partner.

(6) A certificate of cancellation of disclaimer of general partner status under section 1782.20 of the Revised Code shall be signed by the person identified, pursuant to division (B)(3)(c) of that section, on the certificate of disclaimer of general partner status that is to be canceled.

(B) Any person may sign a certificate by an attorney-in-fact. A power of attorney to sign a certificate relating to the admission of a general partner shall specifically describe the admission.

Effective Date: 07-01-1994



Section 1782.12 - Petition for execution of certificate.

If a person who is required by section 1782.11 of the Revised Code to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the court of common pleas to direct the execution of the certificate.

If the court finds that it is proper for the certificate to be executed and that any person so designated failed or refused to execute the certificate, it shall order the secretary of state to record an appropriate certificate.

Effective Date: 07-01-1994



Section 1782.13 - Filing of documents with secretary of state.

(A)

(1) Subject to section 1782.63 of the Revised Code, one signed copy of the certificate of limited partnership, any certificate of amendment, cancellation, amendment of certificate of cancellation, disclaimer of general partner status, or cancellation of disclaimer of general partner status, or any judicial decree of amendment or cancellation shall be filed with the secretary of state.

(2) A person who executes a certificate as described in division (A)(1) of this section as an agent or fiduciary is not required to exhibit evidence of the person's authority as a prerequisite to filing that certificate.

(3) Upon receipt of all filing fees required by law, the secretary of state shall accept a certificate or other document executed as described in division (A)(1) of this section for filing and shall make a copy of the certificate or other document by microfilm or by any other authorized photostatic or digitized process. Evidence of the filing shall be returned to the person filing the certificate or document.

(B) Upon the filing of a certificate of amendment or judicial decree of amendment with the secretary of state, the certificate of limited partnership shall be amended as set forth in the certificate or decree of amendment. Upon the effective date of a certificate of cancellation or a judicial decree of cancellation, the certificate of limited partnership shall be canceled.

(C) The duties imposed upon the secretary of state by this chapter are ministerial. The secretary of state shall not make any determination regarding the legal sufficiency of any certificate or other document presented for filing that appears on its face to be legally sufficient.

Effective Date: 07-29-1998



Section 1782.14 - Liability for false statement in certificate.

If any certificate of limited partnership, amendment, or cancellation contains a false statement of a material fact, one who suffers loss by reasonable reliance on the statement may recover damages for the loss from all of the following:

(A) Any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, that the statement was materially false at the time the certificate was executed;

(B) Any general partner who knows or should have known that the statement had become materially false and who did not cancel or amend the certificate, or file a petition for its cancellation or amendment, within a sufficient time before the certificate was reasonably relied upon by another.

Effective Date: 07-01-1994



Section 1782.15 - Filing is notice of certain fact.

The fact that a certificate of limited partnership is on file in the office of a county recorder or with the secretary of state is notice that the partnership is a limited partnership and that the persons designated in the certificate as general partners are general partners. It is not notice of any other fact. Any certificate filed with the secretary of state on or after July 1, 1994, shall supersede all certificates filed in the office of a county recorder pursuant to this chapter or pursuant to the law governing limited partnerships that was in effect prior to April 4, 1985, with respect to such partnership.

Effective Date: 10-04-1996



Section 1782.16 - Copy of certificates to be delivered or mailed to limited partners.

Upon the return by the secretary of state, pursuant to section 1782.13 of the Revised Code, of a certificate marked "filed," the general partners promptly shall deliver or mail a copy of the certificate of limited partnership and each other certificate to each limited partner if the partnership agreement so provides.

Effective Date: 07-01-1994



Section 1782.17 - Person becomes limited partner, when - additional limited partners.

(A) A person becomes a limited partner at the time the limited partnership is formed or at any later time specified in the records of the limited partnership for becoming a limited partner.

(B) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner in the following ways:

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners;

(2) In the case of an assignee of a partnership interest of a partner who has the power, as provided in section 1782.42 of the Revised Code, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

Effective Date: 07-01-1994



Section 1782.18 - Voting rights.

Subject to section 1782.19 of the Revised Code, the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per capita or other basis, upon any matter.

Effective Date: 04-01-1985



Section 1782.19 - Rights, powers, and liabilities of limited partners.

(A) Except as provided in division (D) of this section, a limited partner shall not become liable for the obligations of a limited partnership unless the limited partner is also a general partner or, in addition to the exercise of the limited partner's rights and powers as a limited partner, the limited partner participates in the control of the business. However, if the limited partner participates in the control of the business the limited partner is liable only to persons who transact business with the limited partnership with actual knowledge of the limited partner's participation in control.

(B) A limited partner does not participate in the control of the business within the meaning of division (A) of this section solely by doing one or more of the following:

(1) Being an independent contractor for or transacting business with, including being a contractor for, or being an agent or employee of, the limited partnership or a general partner;

(2) Being an officer, director, or stockholder of a corporate general partner;

(3) Being a partner of a partnership that is a general partner of the limited partnership;

(4) Being a fiduciary or beneficiary of an estate or trust that is a general partner;

(5) Being a member, manager, or officer of a limited liability company that is a general partner of a limited partnership;

(6) Consulting with and advising a general partner with respect to any matter, including the business of the limited partnership;

(7) Acting as surety, guarantor, or endorser for the limited partnership or a general partner, borrowing money from the limited partnership or a general partner, lending money to the limited partnership or a general partner, or providing collateral for the limited partnership or a general partner;

(8) Taking any action required or permitted by law to bring, pursue, settle, or otherwise terminate a derivative action in the right of the limited partnership;

(9) Calling, requesting, attending, or participating in a meeting of partners or the limited partners;

(10)

(a) Acting or causing the taking or refraining from the taking of any action, including proposing, approving, or disapproving, by voting or otherwise, on one or more of the following matters:

(i) The dissolution and winding up of the limited partnership, or an election to continue the limited partnership, or an election to continue the business of the limited partnership;

(ii) The sale, exchange, lease, mortgage, pledge, or other transfer of or granting of a security interest in any asset or assets of the limited partnership;

(iii) The incurrence, renewal, refinancing, or payment or other discharge of indebtedness by the limited partnership;

(iv) A change in the nature of the business;

(v) The admission, removal, or retention of a general partner;

(vi) The admission, removal, or retention of a limited partner;

(vii) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners;

(viii) An amendment to the partnership agreement or certificate of limited partnership;

(ix) The merger or consolidation of a limited partnership;

(x) In respect of a limited partnership that is registered as an investment company under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C. 80a-1, et seq., as amended, any matter required by that act or the rules of the securities and exchange commission adopted under it to be approved by the holders of beneficial interests in an investment company, including the electing of directors or trustees of the investment company, the approving or terminating of investment advisory or underwriting contracts, and the approving of auditors;

(xi) The indemnification of any partner or other person;

(xii) Such other matters, stated in writing, as may be subject to the approval or disapproval of limited partners.

(b) The voting described in division (B)(10)(a) of this section may be by number, financial interest, class, group, or as otherwise provided in the partnership agreement.

(11) Winding up the limited partnership pursuant to section 1782.46 of the Revised Code;

(12) Serving on a committee of the limited partnership or the partners;

(13) Exercising any right or power that is not specifically enumerated in divisions (B)(1) to (12) of this section but that is permitted to limited partners under this chapter.

(C) Division (B) of this section shall not be read to mean that the possession or exercise of powers other than those enumerated in that division by a limited partner constitutes participation by the limited partner in the control of the business of the limited partnership.

(D) A limited partner who knowingly permits the limited partner's name to be used in the name of the limited partnership, except as permitted by division (A)(1) of section 1782.02 of the Revised Code, shall be liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

(E) This section does not create any right or power of limited partners. Rights and powers of limited partners may be created only by a partnership agreement or any other agreement or in writing, or by any section contained in this chapter other than this section.

Effective Date: 10-04-1996



Section 1782.20 - Erroneous belief that one is a limited partner.

(A) Except as provided in division (C) of this section, when no certificate of limited partnership has been filed, a person who contributes to a business enterprise and who erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, within a reasonable time after ascertaining the mistake, the person does either of the following:

(1) Causes an appropriate certificate of limited partnership to be executed and filed;

(2) Takes the action that is necessary to withdraw from the enterprise under the provisions of Chapter 1775. or 1776. of the Revised Code.

(B) Except as provided in division (C) of this section, when a certificate of limited partnership has been filed, a person who contributes to a business enterprise and who erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, within a reasonable time after ascertaining that the filed certificate of limited partnership inaccurately refers to the person as a general partner, the person does any of the following:

(1) Causes an appropriate certificate of amendment to be executed and filed amending the filed certificate of limited partnership;

(2) Takes such action as is necessary to withdraw from the enterprise under the provisions of section 1782.32 of the Revised Code;

(3) Executes and files a certificate of disclaimer of general partner status, together with a copy of the certificate of limited partnership that inaccurately refers to the person as a general partner, in the office of the secretary of state and provides to the partnership a copy of that certificate of disclaimer. A certificate of disclaimer of general partner status shall be on a form prescribed by the secretary of state and shall include all of the following:

(a) The name of the limited partnership and the file number assigned to it by the secretary of state;

(b) The date of the filing that inaccurately refers to the person as a general partner;

(c) The name of the person who inaccurately was referred to as a general partner.

(C) A person who makes a contribution of the kind described in division (A) or (B) of this section and who knew or should have known either that no certificate of limited partnership has been filed or that a certificate of limited partnership has been filed that inaccurately refers to the person as a general partner is liable as a general partner to any third party who actually believed in good faith that the person was a general partner, but only to the extent that the third party acted in reasonable reliance on that belief and extended credit to the partnership in reasonable reliance on the credit of the person.

(D) If a person who has filed a certificate of disclaimer of general partner status pursuant to division (B)(3) of this section becomes aware that any statement in the certificate of disclaimer was materially false when made or that any arrangement or other fact described in the certificate has changed and that the certificate of disclaimer thus is materially inaccurate, the person promptly shall execute and file a certificate of cancellation of disclaimer of general partner status in the office of the secretary of state and provide a copy of that certificate of cancellation of disclaimer of general partner status to the partnership. The certificate of cancellation of disclaimer of general partner status shall be on a form prescribed by the secretary of state and shall include all of the following:

(1) The name of the limited partnership and the file number assigned to it by the secretary of state;

(2) The date on which the certificate of disclaimer of general partner status in question was filed;

(3) The name of the person identified on the certificate of disclaimer of general partner status pursuant to division (B)(3)(c) of this section.

Effective Date: 07-01-1994; 2008 HB332 08-06-2008



Section 1782.21 - Right to information.

(A)

(1) Each limited partner has the right, subject to such reasonable standards as may be set forth in the partnership agreement or otherwise established by the general partners, to obtain from the general partners from time to time and upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner, all of the following:

(a) True and full information regarding the status of the business and the financial condition of the limited partnership;

(b) Promptly after becoming available, a copy of the limited partnership's federal, state, and local income tax returns for each year;

(c) A current list of the name and last known business, residence, or mailing address of each partner;

(d) A copy of any written partnership agreement and certificate of limited partnership and all amendments to the agreement and certificate, together with executed copies of any written powers of attorney pursuant to which the partnership agreement and any certificate and all amendments to it have been executed;

(e) True and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each partner became a partner;

(f) Other information regarding the affairs of the limited partnership as is just and reasonable.

(2) The reasonable standards referred to in division (A)(1) of this section may include standards governing the type and nature of information and documents that are to be furnished, the time and location at which they are to be furnished, and the person who is to pay the expense of furnishing them.

(B) Unless otherwise provided in the partnership agreement, a general partner shall have the right to keep confidential from limited partners, for the period of time that the general partner considers reasonable, any information that the general partner reasonably believes to be in the nature of trade secrets or any other information the disclosure of which the general partner in good faith believes is not in the best interest of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(C) A limited partnership may maintain its records in a form other than a written form if the form used is capable of conversion, within a reasonable time, into written form.

(D) A general partner may require that any demand under this section be in writing and state its purpose.

(E) In complying with this section, the general partners may elect to do either or both of the following:

(1) Provide a limited partner with the right to examine documents in person or by agent or attorney and to make copies or extracts of the documents;

(2) Provide to a limited partner true and accurate copies of documents responsive to the demand.

Effective Date: 07-01-1994



Section 1782.22 - Additional general partners.

After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.

Effective Date: 07-01-1994



Section 1782.23 - Person ceases to be a general partner - when.

Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events of withdrawal:

(A) The general partner withdraws from the limited partnership as provided in section 1782.32 of the Revised Code;

(B) The general partner ceases to be a general partner of the limited partnership as provided in section 1782.40 of the Revised Code;

(C) The general partner is removed as a general partner in accordance with the partnership agreement;

(D) Unless otherwise provided in writing in the partnership agreement, the general partner does one of the following:

(1) Makes an assignment for the benefit of creditors;

(2) Files a voluntary petition in bankruptcy;

(3) Is adjudicated a bankrupt or insolvent;

(4) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or rule;

(5) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding described in division (D)(4) of this section;

(6) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties.

(E) Unless otherwise provided in writing in the partnership agreement, one hundred twenty days have elapsed after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or rule and the proceeding has not been dismissed, or within ninety days after an appointment, without his consent or acquiescence, of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed, or within ninety days after the expiration of such a stay, the appointment is not vacated;

(F) In the case of a general partner who is a natural person, his death or the entry by a court adjudicating him an incompetent, as defined in section 2111.01 of the Revised Code;

(G) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(H) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(I) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter unless the charter is reinstated within ninety days after the revocation;

(J) In the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the partnership;

(K) In the case of a general partner that is a limited liability company, the dissolution and commencement of winding up of the limited liability company.

Effective Date: 07-01-1994



Section 1782.24 - General partner - rights and powers.

(A) Except as otherwise provided in this chapter, the partnership agreement, or section 5815.35 of the Revised Code, a general partner of a limited partnership shall have all the rights and powers and be subject to all the restrictions and liabilities of a partner in a partnership without limited partners.

(B) Except as otherwise provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as otherwise provided in this chapter or the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

Effective Date: 04-01-1985; 01-01-2007



Section 1782.241 - Care owed by general partner.

(A) A general partner shall perform the duties of a general partner in good faith, in a manner the general partner reasonably believes to be in or not opposed to the best interests of the limited partnership, and with the care that an ordinarily prudent person in a like position would use under similar circumstances. In performing a general partner's duties, a general partner is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, that are prepared or presented by either of the following:

(1) One or more general partners, employees of the limited partnership, or employees of a general partner, who the general partner reasonably believes are reliable and competent in the matters prepared or presented;

(2) Legal counsel, public accountants, or other persons as to matters that the general partner reasonably believes are within the person's professional or expert competence.

(B) For purposes of division (A) of this section, the following apply:

(1) A general partner shall not be found to have violated the duties of a general partner under division (A) of this section, unless it is proved by clear and convincing evidence that the general partner has not acted in good faith, in a manner the general partner reasonably believes to be in or not opposed to the best interests of the limited partnership, or with the care that an ordinarily prudent person in a like position would use under similar circumstances, in any action brought against the general partner, including actions involving or affecting the general partner's service in any other position or relationship with the limited partnership.

(2) A general partner shall not be considered to be acting in good faith if the general partner has knowledge concerning the matter in question that would cause reliance on information, opinions, reports, or statements that are prepared or presented by the persons described in divisions (A)(1) and (2) of this section to be unwarranted.

Effective Date: 07-05-2002



Section 1782.242 - Effect of self-dealing.

No contract, action, or transaction shall be void or voidable with respect to a limited partnership for the reason that the contract, action, or transaction is among or affects the limited partnership and one or more of its partners, or that the contract, action, or transaction is among or affects the limited partnership and any other person in which one or more of the partners are directors, trustees, officers, or partners, or have a financial or personal interest, if any of the following applies:

(A) The material facts as to the partner or partners and their relationship or interest and as to the contract, action, or transaction are disclosed in writing to every partner before that partner is admitted to the partnership.

(B) The material facts as to the partner or partners and their relationship or interest and as to the contract, action, or transaction are disclosed in writing to all partners; the contract, action, or transaction is fair as to the limited partnership; and the disinterested general partners acting in good faith reasonably justified by the facts, authorize the contract, action, or transaction by a majority vote, even though the disinterested general partners constitute less than a majority of the general partners.

(C) The contract, action, or transaction is fair as to the limited partnership as of the time the contract, action, or transaction is authorized and approved by a majority in interest of the disinterested limited partners.

Effective Date: 07-05-2002



Section 1782.25 - Person may be both general and limited partner.

A general partner of a limited partnership may make contributions to, and share in the profits and losses of and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to, and share in the profits, losses, and distributions of, the limited partnership as a limited partner.

A person who is both a general, and a limited partner, shall have all the rights and powers, and be subject to all the restrictions and liabilities of a general partner. Except as otherwise provided in the partnership agreement, a person who is both a general and a limited partner shall have the powers, and be subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.

Effective Date: 04-01-1985



Section 1782.26 - Voting rights of general partners.

The partnership agreement may grant to all or certain identified general partners the right to vote, on a per capita or any other basis, separately or with any class of the limited partners, on any matter.

Effective Date: 04-01-1985



Section 1782.27 - Contributions of partner.

The contributions of a partner may be in cash, other property, services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

Effective Date: 04-01-1985



Section 1782.28 - Promise of limited partner to contribute to partnership not enforceable unless written and signed.

(A) A promise by a limited partner to contribute to the limited partnership is not enforceable unless it is set out in a writing signed by the limited partner.

(B) Except as otherwise provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or other property or to perform services, even if he is unable to perform because of death, disability, or any other reason. If a partner fails to make a required contribution of property or services, he shall be obligated, at the option of the limited partnership, to contribute cash equal to the portion of the value, as stated in the partnership records required to be kept pursuant to section 1782.05 of the Revised Code, of the stated contribution that he has failed to make. The foregoing option shall be in addition to, and not in lieu of, any other right, including the right to specific performance, that the limited partnership may have against the partner under the partnership agreement or applicable law.

(C) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution, or to return money or other property paid or distributed in violation of this chapter may be compromised only by the consent of all the partners.

Effective Date: 07-01-1994



Section 1782.29 - Allocation of profits and losses.

The profits, losses, income, gains, deductions, credits, or similar items of a limited partnership shall be allocated among the partners and classes of partners in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, such allocations shall be made on the basis of the value, as stated in the partnership records required to be kept pursuant to section 1782.05 of the Revised Code, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

Effective Date: 07-01-1994



Section 1782.30 - Allocation of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners and classes of partners in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the value, as stated in the partnership records required to be kept pursuant to section 1782.05 of the Revised Code, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

Effective Date: 07-01-1994



Section 1782.31 - Partner entitled to receive distributions.

Except as otherwise provided in this chapter, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up of the partnership only to the extent and at the times or upon the happening of the events specified in the partnership agreement.

Effective Date: 07-01-1994



Section 1782.32 - Withdrawal of general partner.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners. If the withdrawal violates the partnership agreement, the limited partnership, in addition to exercising any remedies otherwise available under applicable law, may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

Effective Date: 07-01-1994



Section 1782.33 - Withdrawal of limited partner.

(A) Except as provided in division (B) of this section, a limited partner may withdraw from a limited partnership at the time, or upon the happening of events, specified in writing in the partnership agreement. If the partnership agreement does not specify in writing the time or events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six months' prior written notice to each general partner at the general partner's address on the books of the limited partnership at its office in this state.

(B) If the limited partnership was formed on or after the effective date of this amendment, or the limited partnership was formed prior to the effective date of this amendment and its certificate of limited partnership or partnership agreement specifically states that this division applies to the limited partnership, a limited partner may withdraw from the limited partnership only at the time or upon the occurrence of an event specified in writing in the partnership agreement.

Effective Date: 11-21-1997



Section 1782.34 - Rights of withdrawing partner.

Except as provided in this chapter, upon withdrawal, any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the agreement, is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.

Effective Date: 04-01-1985



Section 1782.35 - Distributions.

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, shall have no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds or is less than a percentage of that asset that is equal to the percentage in which he shares in distributions from the limited partnership.

Effective Date: 07-01-1994



Section 1782.36 - Remedies.

Except to the extent otherwise provided in the partnership agreement, when a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

Effective Date: 07-01-1994



Section 1782.37 - Restricting distributions.

(A) A limited partnership shall not make a distribution to a partner to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests and liabilities for which the recourse of creditors is limited to specified property of the limited partnership, exceed the fair value of the assets of the limited partnership. The fair value of the property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited partnership only to the extent that the fair value of that property exceeds that liability.

(B) A limited partner who receives a distribution in violation of division (A) of this section and who knew at the time of the distribution that the distribution violated division (A) of this section shall be liable to the limited partnership for the amount of the distribution. A limited partner who receives a distribution in violation of division (A) of this section and who did not know at the time of the distribution that the distribution violated division (A) of this section shall not be liable under this section for the amount of the distribution.

(C) No action shall be brought upon any cause of action arising under division (B) of this section at any time after three years from the date of the distribution.

Effective Date: 07-01-1994



Section 1782.38 - [Repealed].

Effective Date: 07-01-1994



Section 1782.39 - Partnership interest is personal property.

A partnership interest is personal property.

Effective Date: 12-23-1986



Section 1782.40 - Partnership interest - assignable in whole or in part.

Except as otherwise provided in the partnership agreement, a partnership interest is assignable in whole or in part.

An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become, or to exercise any rights of, a partner. An assignment entitles the assignee to receive to the extent assigned such distributions of cash and other property and such allocations of profits, losses, income, gains, deductions, credits, or similar items to which the assignee's assignor would have been entitled. Except as otherwise provided in the partnership agreement, an assignor ceases to be a partner upon assignment of all of the assignor's partnership interest. Unless otherwise provided in a partnership agreement and except to the extent assumed by agreement, until an assignee of a partnership interest becomes a partner, the assignee shall have no liability as a partner solely as a result of the assignment.

Effective Date: 10-04-1996



Section 1782.41 - Judgment creditor of partner.

(A) On application to a court of common pleas by any judgment creditor of a partner, the court may charge the partnership interest of the indebted partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor shall have only the rights of an assignee of the partnership interest.

(B) Nothing in this chapter shall be held to deprive a partner of his statutory exemption.

Effective Date: 04-01-1985



Section 1782.42 - Assignee may become limited partner.

(A) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if, and to the extent that, either of the following occurs:

(1) The assignor gives the assignee that right in accordance with authority described in the partnership agreement;

(2) All other partners consent.

(B) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in sections 1782.31 to 1782.37 of the Revised Code. The assignee is not obligated for liabilities that could not be ascertained from a written partnership agreement and that were unknown to the assignee at the time he became a limited partner.

(C) Regardless of whether an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under sections 1782.14 and 1782.28 of the Revised Code.

Effective Date: 07-01-1994



Section 1782.43 - Rights of legal representative of partner.

If a partner who is an individual dies or is adjudged by a court to be an incompetent, as defined in section 2111.01 of the Revised Code, the partner's executor, administrator, guardian, or other legal representative may exercise all the rights of the partner for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner.

If a partner is a partnership, trustee, fiduciary other than a trustee, executor, or administrator, corporation, association, or other entity and if the partnership, trust, corporation, association, or entity is dissolved or terminated, the powers of the partner may be exercised by its legal representative or successor.

Effective Date: 10-08-1992



Section 1782.431 - Merger or consolidation - domestic limited partnership.

(A) Pursuant to an agreement of merger between the constituent entities as provided in this section, a domestic limited partnership and one or more additional domestic limited partnerships or other domestic or foreign entities may be merged into a surviving domestic limited partnership. Pursuant to an agreement of consolidation between the constituent entities as provided in this section, two or more domestic or foreign entities may be consolidated into a new domestic limited partnership formed by such consolidation. If any constituent entity is formed or organized under the laws of any state other than this state or under any chapter of the Revised Code other than this chapter, the merger or consolidation also must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent entities will be merged into a specified surviving domestic limited partnership, and, in the case of a consolidation, that the constituent entities will be consolidated into a new domestic limited partnership;

(3) All statements and matters required to be set forth in such an agreement of merger or consolidation by the laws under which each constituent entity exists;

(4) In the case of a consolidation, the partnership agreement of the new domestic limited partnership or a provision that the written partnership agreement of a specified constituent limited partnership, a copy of which shall be attached to the agreement of consolidation, with any amendments that are set forth in the agreement of consolidation shall be the agreement of limited partnership of the new domestic limited partnership;

(5) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new domestic limited partnership may be served;

(6) In the case of a merger, any changes in the general partners of the surviving domestic limited partnership and, in the case of a consolidation, the general partners of the new domestic limited partnership or a provision specifying the general partners of one or more specified constituent partnerships that shall constitute the initial general partners of the new domestic limited partnership;

(7) The terms of the merger or consolidation; the mode of carrying them into effect; and the manner and basis of converting the interests or shares in the constituent entities into, or substituting the interests or shares in the constituent entities for, interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, shares, evidences of indebtedness, securities, cash, rights, or any other property of the surviving domestic limited partnership, of the new domestic limited partnership, or of any other entity. No such conversion or substitution shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the surviving or new domestic limited partnership unable to pay its obligations as they become due in the usual course of its affairs.

(C) The agreement of merger or consolidation also may set forth any of the following:

(1) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate of merger or consolidation;

(2) A provision authorizing one or more of the constituent entities to abandon the proposed merger or consolidation prior to filing the certificate of merger or consolidation pursuant to section 1782.433 of the Revised Code by action of the general partners of a constituent partnership, the directors of a constituent corporation, or the comparable representatives of any other constituent entity;

(3) In the case of a merger, any amendments to the agreement of limited partnership of the surviving domestic limited partnership, or a provision that the written partnership agreement of a specified constituent limited partnership other than the surviving domestic limited partnership, with any amendments that are set forth in the agreement of merger, shall be the partnership agreement of the surviving domestic limited partnership;

(4) A statement of, or a statement of the method of determining, the fair value of the assets to be owned by the surviving or new domestic limited partnership;

(5) The parties to the agreement of merger or consolidation in addition to the constituent entities;

(6) Any additional provision necessary or desirable with respect to the proposed merger or consolidation.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be adopted by the general partners of each constituent domestic limited partnership and by the limited partners of each constituent domestic limited partnership, other than the surviving domestic limited partnership in the case of a merger, and shall be adopted by or otherwise authorized by or on behalf of each other constituent entity in accordance with the laws under which it exists. In the case of a merger, the agreement of merger also shall be adopted by the limited partners of the surviving domestic limited partnership if either of the following conditions exist:

(1) The partnership agreement requires such approval or adoption;

(2) The agreement of merger makes any change to the partnership agreement then in effect or authorizes any action that, if it were made or authorized apart from the merger, would require such approval or adoption.

(E) All partners, whether or not they are entitled to vote or act, shall be given written notice of any meeting of limited partners of a constituent domestic limited partnership or of any proposed action by limited partners of a constituent domestic limited partnership, which meeting or action is to adopt an agreement of merger or consolidation. The notice shall be given to the partners either by mail at their addresses as they appear on the records of the partnership or in person and, unless the partnership agreement provides a shorter or longer period, shall be given not less than seven and not more than sixty days before the meeting or the effective date of the action. The notice shall be accompanied by a copy or a summary of the material provisions of the agreement of merger or consolidation.

(F) The vote or action of the general partners of a constituent domestic limited partnership that is required to adopt an agreement of merger or consolidation is the unanimous vote or action of the general partners or such different number or proportion as the partnership agreement may provide. The vote or action of the limited partners of a constituent domestic limited partnership that is required to approve or adopt an agreement of merger or consolidation is the unanimous vote or action of the limited partners or such different number or proportion as the partnership agreement may provide. If the agreement of merger or consolidation would have an effect or authorize any action that under any applicable provision of law or the partnership agreement could be effected or authorized only by or pursuant to a specified vote or action of partners, or of any class or group of partners, the agreement of merger or consolidation also must be adopted or approved by the same vote or action as would be required to effect that change or authorize that action. Each person who will continue to be or who will become a general partner of a partnership that is the surviving or new entity in a merger or consolidation shall specifically agree to continue or to become, as the case may be, a general partner of the partnership that is the surviving or new entity.

(G) At any time before the filing of the certificate of merger or consolidation pursuant to section 1782.433 of the Revised Code, the merger or consolidation may be abandoned by the general partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity if the general partners, directors, or other representatives are authorized to do so by the agreement of merger or consolidation or by the same vote or action as was required to adopt the agreement of merger or consolidation. The agreement of merger or consolidation may contain a provision authorizing the general partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that, after the adoption of the agreement of merger or consolidation by the limited partners of any constituent domestic limited partnership, the general partners shall not be authorized to amend the agreement of merger or consolidation to do any of the following:

(1) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by limited partners of the constituent domestic limited partnership in conversion of, or in substitution for, their interests;

(2) Alter or change any term of the partnership agreement of the surviving or new domestic limited partnership, except for alterations or changes that could otherwise be adopted by the general partners of the surviving or new domestic limited partnership;

(3) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the limited partners or any class or group of limited partners of the constituent domestic limited partnership.

Effective Date: 07-01-1994



Section 1782.432 - Merger or consolidation - entity other than domestic limited partnership.

(A) Pursuant to an agreement of merger or consolidation between the constituent entities as provided in this section, a domestic limited partnership and one or more additional domestic or foreign entities may be merged into a surviving entity other than a domestic limited partnership, or a domestic limited partnership together with one or more additional domestic or foreign entities may be consolidated into a new entity other than a domestic limited partnership to be formed by such consolidation. The merger or consolidation must be permitted by the chapter of the Revised Code under which each domestic constituent entity exists and by the laws under which each foreign constituent entity exists.

(B) The agreement of merger or consolidation shall set forth all of the following:

(1) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(2) In the case of a merger, that one or more specified constituent domestic limited partnerships and other specified constituent entities will be merged into a specified surviving foreign entity or surviving domestic entity other than a domestic limited partnership, or, in the case of a consolidation, that the constituent entities will be consolidated into a new foreign entity or a new domestic entity other than a domestic limited partnership;

(3) If the surviving or new entity is a foreign limited partnership, all additional statements and matters, other than the name and address of the statutory agent, that would be required by section 1782.431 of the Revised Code if the surviving or new entity were a domestic limited partnership;

(4) The name and the form of entity of the surviving or new entity, the state under the laws of which the surviving entity exists or the new entity is to exist, and the location of the principal office of the surviving or new entity;

(5) All additional statements and matters required to be set forth in such an agreement of merger or consolidation by the laws under which each constituent entity exists and, in the case of a consolidation, the new entity is to exist;

(6) The consent of the surviving or new entity to be sued and served with process in this state and the irrevocable appointment of the secretary of state as its agent to accept service of process in any proceeding in this state to enforce against the surviving or new entity any obligation of any constituent domestic limited partnership or to enforce the rights of a dissenting partner of any constituent domestic limited partnership;

(7) If the surviving or new entity is a foreign corporation that desires to transact business in this state as a foreign corporation, a statement to that effect, together with a statement regarding the appointment of a statutory agent and service of any process, notice, or demand upon that statutory agent or the secretary of state, as required when a foreign corporation applies for a license to transact business in this state;

(8) If the surviving or new entity is a foreign limited partnership that desires to transact business in this state as a foreign limited partnership, a statement to that effect, together with all of the information required under section 1782.49 of the Revised Code when a foreign limited partnership registers to transact business in this state;

(9) If the surviving or new entity is a foreign limited liability company that desires to transact business in this state as a foreign limited liability company, a statement to that effect, together with all of the information required under section 1705.54 of the Revised Code when a foreign limited liability company registers to transact business in this state.

(C) The agreement of merger or consolidation also may set forth any additional provision permitted by the laws of any state under the laws of which any constituent entity exists, consistent with the laws under which the surviving entity exists or the new entity is to exist.

(D) To effect the merger or consolidation, the agreement of merger or consolidation shall be adopted by the general partners of each constituent domestic limited partnership, in the same manner and with the same notice to and vote or action of partners or of a particular class or group of partners as is required by section 1782.431 of the Revised Code. The agreement of merger or consolidation also shall be approved or otherwise authorized by or on behalf of each constituent entity in accordance with the laws under which it exists. Each person who will continue to be or who will become a general partner of a partnership that is the surviving or new entity in a merger or consolidation shall specifically agree to continue or to become, as the case may be, a general partner of the surviving or new entity.

(E) At any time before the filing of the certificate of merger or consolidation pursuant to section 1782.433 of the Revised Code, the merger or consolidation may be abandoned by the general partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity if the general partners, directors, or comparable representatives are authorized to do so by the agreement of merger or consolidation. The agreement of merger or consolidation may contain a provision authorizing the general partners of any constituent partnership, the directors of any constituent corporation, or the comparable representatives of any other constituent entity to amend the agreement of merger or consolidation at any time before the filing of the certificate of merger or consolidation, except that after the adoption of the agreement of merger or consolidation by the limited partners of any constituent domestic limited partnership, the general partners shall not be authorized to amend the agreement of merger or consolidation to do any of the following:

(1) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash, rights, or any other property to be received by limited partners of the constituent domestic limited partnership in conversion of or in substitution for their interests;

(2) If the surviving or new entity is a partnership, alter or change any term of the partnership agreement of the surviving or new partnership, except for alterations or changes that otherwise could be adopted by the general partners of the surviving or new partnership;

(3) If the surviving or new entity is a corporation or any other entity other than a partnership, alter or change any term of the articles or comparable instrument of the surviving or new corporation or entity, except for alterations or changes that otherwise could be adopted by the directors or comparable representatives of the surviving or new corporation or entity;

(4) Alter or change any other terms and conditions of the agreement of merger or consolidation if any of the alterations or changes, alone or in the aggregate, would materially adversely affect the limited partners or any class or group of limited partners of the constituent domestic limited partnership.

Effective Date: 07-01-1994



Section 1782.433 - Certificate of merger or consolidation.

(A) Upon the adoption by each constituent entity of an agreement of merger or consolidation pursuant to section 1782.431 or 1782.432 of the Revised Code, a certificate of merger or consolidation shall be filed with the secretary of state that is signed by an authorized representative of each constituent entity. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of merger or consolidation shall set forth all of the following:

(a) The name and the form of entity of each constituent entity and the state under the laws of which each constituent entity exists;

(b) A statement that each constituent entity has complied with all of the laws under which it exists and that the laws permit the merger or consolidation;

(c) The name and mailing address of the person or entity that is to provide, in response to any written request made by a shareholder, partner, or other equity holder of a constituent entity, a copy of the agreement of merger or consolidation;

(d) The effective date of the merger or consolidation, which date may be on or after the date of the filing of the certificate;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of each constituent entity and the office held or the capacity in which the representative is acting;

(f) A statement that the agreement of merger or consolidation is authorized on behalf of each constituent entity and that the persons who signed the certificate on behalf of each entity are authorized to do so;

(g) In the case of a merger, a statement that one or more specified constituent entities will be merged into a specified surviving entity or, in the case of a consolidation, a statement that the constituent entities will be consolidated into a new entity;

(h) In the case of a merger, if the surviving entity is a foreign entity not licensed to transact business in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served;

(i) In the case of a consolidation, the name and address of the statutory agent upon whom any process, notice, or demand against any constituent entity or the new entity may be served.

(2) In the case of a consolidation into a new domestic corporation, limited liability company, or limited partnership, the articles of incorporation, the articles of organization, or the certificate of limited partnership of the new domestic entity shall be filed with the certificate of merger or consolidation.

(3) In the case of a merger into a domestic corporation, limited liability company, or limited partnership, any amendments to the articles of incorporation, articles of organization, or certificate of limited partnership of the surviving domestic entity shall be filed with the certificate of merger or consolidation.

(4) If the surviving or new entity is a foreign entity that desires to transact business in this state as a foreign corporation, limited liability company, or limited partnership, the certificate of merger or consolidation shall be accompanied by the information required by division (B)(7), (8), or (9) of section 1782.432 of the Revised Code.

(5) If a foreign or domestic corporation licensed to transact business in this state is a constituent entity and the surviving or new entity resulting from the merger or consolidation is not a foreign or domestic corporation that is to be licensed to transact business in this state, the certificate of merger or consolidation shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code, with respect to each domestic constituent corporation, and by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code, with respect to each foreign constituent corporation licensed to transact business in this state.

(C) If any constituent entity in a merger or consolidation is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, there also shall be filed in the proper office all documents that are required to be filed in connection with the merger or consolidation by the laws of that state or by that chapter.

(D) Upon the filing of a certificate of merger or consolidation and other filings as described in division (C) of this section or at any later date that the certificate of merger or consolidation specifies, the merger or consolidation is effective.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth: the name and form of entity of each constituent entity and the states under the laws of which each constituent entity existed prior to the merger or consolidation; the name and the form of entity of the surviving or new entity and the state under the laws of which the surviving entity exists or the new entity is to exist; the date of filing of the certificate of merger or consolidation with the secretary of state; and the effective date of the merger or consolidation. The certificate of the secretary of state, or a copy of the certificate of merger or consolidation certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For that recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 07-05-2002



Section 1782.434 - Surviving or new entity.

(A) When a merger or consolidation becomes effective, all of the following apply:

(1) The separate existence of each constituent entity other than the surviving entity in a merger shall cease, except that whenever a conveyance, assignment, transfer, deed, or other instrument or act is necessary to vest property or rights in the surviving or new entity, the general partners, officers, or other authorized representatives of the respective constituent entities shall execute, acknowledge, and deliver such instruments and do such acts. For these purposes, the existence of the constituent entities and the authority of their respective general partners, officers, directors, or other representatives is continued notwithstanding the merger or consolidation.

(2) In the case of a consolidation, the new entity exists when the consolidation becomes effective and, if the new entity is a domestic limited partnership, the written partnership agreement contained in or provided for in the agreement of consolidation shall be its original partnership agreement. In the case of a merger in which the surviving entity is a limited partnership, the written partnership agreement of the surviving limited partnership in effect immediately prior to the time the merger becomes effective shall be its partnership agreement after the merger except as otherwise provided in the agreement of merger.

(3) The surviving or new entity possesses all assets and property of every description, and every interest in the assets and property, wherever located, and the rights, privileges, immunities, powers, franchises, and authority, of a public as well as of a private nature, except to the extent limited by the mandatory provisions of applicable law, of each constituent entity, and all obligations belonging to or due to each constituent entity, all of which are vested in the surviving or new entity without further act or deed. Title to any real estate or any interest in the real estate vested in any constituent entity shall not revert or in any way be impaired by reason of such merger or consolidation.

(4) The surviving or new entity is liable for all the obligations of each constituent entity, including liability to dissenting partners, dissenting shareholders, or other dissenting equity holders. Any claim existing or any action or proceeding pending by or against any constituent entity may be prosecuted to judgment with right of appeal, as if the merger or consolidation had not taken place, or the surviving or new entity may be substituted in place of any constituent entity.

(5) All the rights of creditors of each constituent entity are preserved unimpaired, and all liens upon the property of any constituent entity are preserved unimpaired, on only the property affected by such liens immediately before the effective date of the merger or consolidation. If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, then the former general partner shall have no liability for any obligation incurred after the merger or consolidation except to the extent that a former creditor of the constituent partnership in which the former general partner was a general partner extends credit to the surviving or new entity reasonably believing that the former general partner continued as a general partner of the surviving or new entity.

(B) If a general partner of a constituent partnership is not a general partner of the entity surviving or the new entity resulting from the merger or consolidation, then unless that general partner agrees otherwise in writing he shall be indemnified by the surviving or new entity against all present or future liabilities of the constituent partnership of which he was a general partner. Any amount payable pursuant to section 1782.436 of the Revised Code to a partner of the constituent partnership in which that general partner was a partner shall be a present liability of that constituent partnership.

(C) In the case of a merger of a constituent domestic limited partnership into a foreign surviving corporation, limited liability company, or limited partnership that is not licensed or registered to transact business in this state or in the case of a consolidation of a constituent domestic limited partnership into a new foreign corporation, limited liability company, or limited partnership, if the surviving or new entity intends to transact business in this state and the certificate of merger or consolidation is accompanied by the information described in division (B)(4) of section 1782.433 of the Revised Code, then on the effective date of the merger or consolidation the surviving or new entity shall be considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, or limited partnership, as the case may be. In such a case, a copy of the certificate of merger or consolidation certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited partnership.

(D) Any action to set aside any merger or consolidation on the ground that any section of the Revised Code applicable to the merger or consolidation has not been complied with shall be brought within ninety days after the effective date of the merger or consolidation or forever be barred.

(E) In the case of an entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under the laws of which the entity exists or in which it has property.

Effective Date: 10-04-1996



Section 1782.435 - Dissenting partners.

(A) Unless otherwise provided in writing in the partnership agreement of a constituent domestic limited partnership, the following are entitled to relief as dissenting partners as provided in section 1782.436 of the Revised Code:

(1) Partners of a domestic limited partnership that is being merged or consolidated into a surviving or new entity, domestic or foreign, pursuant to section 1782.431 or 1782.432 of the Revised Code;

(2) In the case of a merger into a domestic limited partnership, partners of the surviving domestic limited partnership who under section 1782.431 of the Revised Code are entitled to vote or act on the adoption of an agreement or merger, but only as to the interests so entitling them to vote or act;

(3) Partners of a domestic limited partnership that is being converted into a converted entity pursuant to section 1782.439 of the Revised Code.

(B) Unless otherwise expressly agreed to in writing, a general partner of any constituent partnership shall be liable to the partners of the constituent partnership for any amount payable to them pursuant to section 1782.436 of the Revised Code as if the amount payable were an existing liability of the constituent partnership at the time of the merger or consolidation.

Effective Date: 07-01-1994; 10-12-2006



Section 1782.436 - Written demand for payment of fair cash value of interests.

(A) A partner of a domestic limited partnership is entitled to relief as a dissenting partner in respect of the proposals described in section 1782.435 of the Revised Code only in compliance with this section.

(B) If the proposal of merger , consolidation, or conversion is to be submitted to the partners at a meeting, the dissenting partner shall be a partner and a record holder of the partnership interests as to which the dissenting partner seeks relief as of the date fixed for the determination of partners entitled to notice of the meeting, and such interests shall not have been voted in favor of the proposal. Not later than ten days after the date on which the vote on the proposal was taken at the meeting of the partners, the dissenting partner shall deliver to the limited partnership a written demand for payment to the dissenting partner of the fair cash value of the interests as to which the dissenting partner seeks relief that states the dissenting partner's address, the number and class of those interests, and the amount claimed by the dissenting partner as the fair cash value of the interests.

(C) If the proposal of merger , consolidation, or conversion is to be submitted to the partners for their written approval or other action without meeting, the dissenting partner shall be a partner and a record holder of the interests of the partnership as to which the dissenting partner seeks relief as of the date the writing was sent to the partners entitled to act or otherwise approve the proposal, and the dissenting partner shall not have indicated approval of the proposal in the dissenting partner's capacity as a holder of such interests. Not later than fifteen days after the date on which request for approval of the proposal was mailed to the partners, the dissenting partner shall deliver to the partnership a written demand for payment to the dissenting partner of the fair cash value of the interests as to which the dissenting partner seeks relief, which demand shall state the dissenting partner's address, the number and class of such interests, and the amount claimed by the dissenting partner as the fair cash value of those interests.

(D) In the case of a merger or consolidation, a demand served on the constituent domestic limited partnership involved constitutes service on the surviving entity or the new entity, whether the demand is served before, on, or after the effective date of the merger or consolidation. In the case of a conversion, a demand served on the converting domestic limited partnership constitutes service on the converted entity, whether the demand is served before, on, or after the effective date of the conversion.

(E) If the interests as to which a dissenting partner seeks relief are represented by certificates and if the domestic limited partnership sends to the dissenting partner, at the address specified in the dissenting partner's demand, a request for certificates representing the interests as to which the dissenting partner seeks relief, the dissenting partner, within fifteen days from the date on which the request was sent, shall deliver to the limited partnership the certificates requested so that the limited partnership may endorse on them a legend to the effect that a demand for the fair cash value of such interests has been made. The limited partnership promptly shall return the endorsed certificates to the dissenting partner. The failure of a dissenting partner to deliver such certificates terminates rights as a dissenting partner, at the option of the limited partnership, exercised by written notice sent to the dissenting partner within twenty days after the lapse of the fifteen-day period, unless a court for good cause shown otherwise directs. If interests represented by a certificate on which a legend has been endorsed are transferred, each new certificate issued for them shall bear a similar legend, together with the name of the original dissenting holder of such interests. Upon receiving a demand for payment from a dissenting partner who is a record holder of uncertificated interests, the limited partnership shall make an appropriate notation of the demand for payment in its records. If uncertificated interests for which payment has been demanded are to be transferred, any writing sent to evidence the transfer shall bear the legend required for certificated securities as provided in this division. A transferee of the interests receiving a certificate so endorsed, or of uncertificated securities where such a notation has been made, acquires only rights in the limited partnership as the original partner holding such interests had immediately after the service of a demand for payment of the fair cash value of the interests. A request under this division by the limited partnership is not an admission by it that the holder of the interest is entitled to relief under this section.

(F) Unless the partnership agreement of the constituent domestic limited partnership in which the dissenting partner was a partner provides a reasonable basis for determining and paying the fair cash value of the interests as to which the dissenting partner seeks relief or unless the limited partnership and the dissenting partner have come to an agreement on the fair cash value of the interests as to which the dissenting partner seeks relief, the dissenting partner or the limited partnership, which in the case of a merger or consolidation may be the surviving or new entity, or in the case of a conversion is the converted entity, within three months after the service of the demand by the dissenting partner, may file a complaint under section 1782.437 of the Revised Code. The complaint shall be filed in the court of common pleas of the county in which the principal office of the limited partnership that issued the interests is located or was located when the proposal was adopted by the partners of the limited partnership. Other dissenting partners, within that three-month period, may join as plaintiffs or may be joined as defendants in any such proceeding, and any two or more such proceedings may be consolidated.

(G) The right and obligation of a dissenting partner to receive fair cash value and to sell such interests as to which the dissenting partner seeks relief and the right and obligation of the domestic limited partnership to purchase such interests and to pay the fair cash value of them terminate if any of the following applies:

(1) The dissenting partner has not complied with this section, unless the limited partnership waives such failure.

(2) The limited partnership abandons the merger , consolidation, or conversion or is finally enjoined or prevented from carrying it out, or the partners rescind their adoption or approval of the merger , consolidation, or conversion.

(3) The dissenting partner withdraws the dissenting partner's demand, with the consent of the limited partnership.

(4) All of the following apply:

(a) The partnership agreement of the constituent domestic limited partnership in which the dissenting partner was a partner does not provide a reasonable basis for determining and paying the dissenting partner the fair cash value of the dissenting partner's interest.

(b) The limited partnership and the dissenting partner have not agreed upon the fair cash value of the interest.

(c) Neither the dissenting partner nor the limited partnership has filed or joined in a complaint under division (F) of this section within the period provided in that division.

(H) Unless otherwise provided in the partnership agreement of the constituent domestic limited partnership in which the dissenting partner was a partner, from the time the dissenting partner gives the demand until either the termination of the rights and obligations arising from it or the purchase of the interests by the limited partnership, all other rights accruing from such interests, including voting or distribution rights, are suspended. If, during the suspension, any distribution is paid in money upon interests of a class or any dividend, distribution, or interest is paid in money upon any securities issued in extinguishment of, or in substitution for, such interest, an amount equal to the dividend, distribution, or interest that, except for the suspension, would have been payable upon such interests or securities shall be paid to the holder of record as a credit upon the fair cash value of the interests. If the right to receive fair cash value is terminated other than by the purchase of the interests by the limited partnership, all rights of the dissenting partner shall be restored and all distributions that, except for the suspension, would have been made shall be made to the holder of record of the interests at the time of termination.

Effective Date: 07-01-1994; 10-12-2006



Section 1782.437 - Complaint demanding relief.

(A) When authorized by division (F) of section 1782.436 of the Revised Code, a dissenting partner or limited partnership may file a complaint under this section demanding the relief described in this section. A complaint filed under this section shall contain a brief statement of the facts, including the vote or action by the partners and the facts entitling the dissenting partner to the relief demanded. No answer to a complaint is required. Upon the filing of a complaint, the court, on motion of the petitioner, shall enter an order fixing a date for a hearing on the complaint and requiring that a copy of the complaint and a notice of the filing and of the date for the hearing be given to the respondent or defendant in the manner in which summons is required to be served or substituted service is required to be made in other cases. On the date fixed for the hearing on the complaint or any adjournment of it, the court shall determine from the complaint and from evidence submitted by either party whether the dissenting partner is entitled to be paid the fair cash value of any interests and, if so, the number and class of such interests. If the court finds that the dissenting partner is so entitled, it may appoint one or more persons as appraisers to receive evidence and to recommend a decision on the amount of the fair cash value. The appraisers have power and authority specified in the order of their appointment. The court thereupon shall make a finding as to the fair cash value of the interests and shall render judgment against the limited partnership for the payment of it, with interest at a rate and from a date as the court considers equitable. The costs of the proceeding, including reasonable compensation to the appraisers to be fixed by the court, shall be assessed or apportioned as the court considers equitable. The proceeding is a special proceeding and final orders in it may be vacated, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. If, during the pendency of any proceeding under this section, a suit or proceeding is or has been instituted to enjoin or otherwise to prevent the carrying out of the action as to which the partner has dissented, the proceeding instituted under this section shall be stayed until the final determination of the other suit or proceeding. Unless any provision of division (G) of section 1782.436 of the Revised Code is applicable, the fair cash value of the interests that is agreed upon by the parties or fixed under this section shall be paid within thirty days after the date of final determination of such value under this division or the consummation of the merger , consolidation, or conversion, whichever occurs last. Upon the occurrence of the last such event, payment shall be made immediately to a holder of uncertificated securities entitled to payment. In the case of holders of interests represented by certificates, payment shall be made only upon and simultaneously with the surrender to the domestic limited partnership of the certificates representing the interests for which the payment is made.

(B) If the proposal was submitted to the partners of the limited partnership for a vote at a meeting, fair cash value as to those partners shall be determined as of the day before the day on which the vote by the partners was taken. If the proposal was submitted to the partners for written approval or other action, fair cash value as to those partners shall be determined as of the day before the day on which the request for the approval or action was sent. The fair cash value of an interest for purposes of this section is the amount that a willing seller who is under no compulsion to sell would be willing to accept and that a willing buyer who is under no compulsion to purchase would be willing to pay, but the fair cash value paid to any partner shall not exceed the amount specified in the demand of that partner. In computing fair cash value, any appreciation or depreciation in market value resulting from the merger , consolidation, or conversion shall be excluded.

Effective Date: 07-01-1994; 10-12-2006



Section 1782.438 - Conversion of another entity into domestic limited partnership.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic or foreign entity other than a domestic limited partnership may be converted into a domestic limited partnership. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converting entity exists.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, and the jurisdiction of formation of the converting entity;

(b) The certificate of limited partnership of the converted limited partnership;

(c) The partnership agreement of the converted domestic limited partnership or a provision that the written agreement of the converting entity, a copy of which shall be attached to the declaration of conversion, with any amendments that are set forth in the declaration of conversion, is the agreement of the converted domestic limited partnership;

(d) The general partners of the converted domestic limited partnership;

(e) All statements and matters required to be set forth in an instrument of conversion by the laws under which the converting entity exists;

(f) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting entity into, or substituting the interests or shares in the converting entity for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted limited partnership.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted limited partnership unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1782.4310 of the Revised Code;

(2) A provision authorizing the converting entity to abandon the proposed conversion by action of authorized representatives of the converting entity taken prior to the filing of the certificate of conversion pursuant to section 1782.4310 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting entity at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) At any time before the filing of the certificate of conversion pursuant to section 1782.4310 of the Revised Code, the conversion may be abandoned by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(E) Each person that will be a general partner of the domestic limited partnership that is the converted entity specifically shall agree in writing to be a general partner in the domestic limited partnership that is the converted entity.

Effective Date: 10-12-2006



Section 1782.439 - Conversion of domestic limited partnership into another entity.

(A) Subject to division (B)(2) of this section, pursuant to a written declaration of conversion as provided in this section, a domestic limited partnership may be converted into a domestic or foreign entity other than a domestic limited partnership. The conversion also must be permitted by the chapter of the Revised Code or by the laws under which the converted entity will exist.

(B)

(1) The written declaration of conversion shall set forth all of the following:

(a) The name and form of entity that is being converted, the name of the entity into which the entity will be converted, the form of the converted entity, and the jurisdiction of formation of the converted entity;

(b) If the converted entity is a domestic entity, the complete terms of all documents required under the applicable chapter of the Revised Code to form the converted entity;

(c) If the converted entity is a foreign entity, all of the following:

(i) The complete terms of all documents required under the law of its formation to form the converted entity;

(ii) The consent of the converted entity to be sued and served with process in this state, and the irrevocable appointment of the secretary of state as the agent of the converted entity to accept service of process in this state to enforce against the converted entity any obligation of the converting limited partnership or to enforce the rights of a dissenting limited partner of the converting limited partnership;

(iii) If the converted entity desires to transact business in this state, the information required to qualify or be licensed under the applicable chapter of the Revised Code;

(d) All other statements and matters required to be set forth in the declaration of conversion by the applicable chapter of the Revised Code if the converted entity is a domestic entity, or by the laws under which the converted entity will be formed, if the converted entity is a foreign entity.

(e) The terms of the conversion; the mode of carrying them into effect; and the manner and basis of converting the interests or shares of the converting limited partnership into, or substituting the interests in the converting partnership for, interests, evidences of indebtedness, other securities, cash, rights, or any other property or any combination of interests, evidences of indebtedness, other securities, cash, rights, or any other property of the converted entity.

(2) No conversion or substitution described in this section shall be effected if there are reasonable grounds to believe that the conversion or substitution would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(C) The written declaration of conversion may set forth any of the following:

(1) The effective date of the conversion, which date may be on or after the date of the filing of the certificate of conversion pursuant to section 1782.4310 of the Revised Code;

(2) A provision authorizing the converting limited partnership to abandon the proposed conversion by action of the general partners of the converting limited partnership taken prior to the filing of the certificate of conversion pursuant to section 1782.4310 of the Revised Code;

(3) A statement of, or a statement of the method to be used to determine, the fair value of the assets owned by the converting limited partnership at the time of the conversion;

(4) The parties to the declaration of conversion in addition to the converting entity;

(5) Any additional provision necessary or desirable with respect to the proposed conversion or the converted entity.

(D) The general partners of the converting domestic limited partnership and, unless otherwise provided in writing in the agreement of limited partnership, the limited partners of the converting domestic limited partnership must adopt the declaration of conversion in order to effect the conversion. Notwithstanding that the limited partners of a converting domestic limited partnership are not required to vote on a conversion, the declaration of conversion also must be adopted by the limited partners if the declaration of conversion makes any change to the partnership agreement then in effect or to the documents governing the organization of the converted entity, or authorizes any action that, if it were made or authorized apart from the conversion, would require such approval or adoption.

(E)

(1) All partners, whether or not they are entitled to vote or act, shall be given written notice of any meeting of limited partners of a converting domestic limited partnership or of any proposed action by limited partners of a converting domestic limited partnership, which meeting or action is to adopt a declaration of conversion. The notice shall be given to the partners either as provided in writing in the limited partnership agreement or by mail at the partners' addresses as they appear on the records of the limited partnership, or in person. Unless the limited partnership agreement provides a shorter or longer period, notice shall be given not less than seven and not more than sixty days before the meeting or the effective date of the action.

(2) The notice described in division (E)(1) of this section shall be accompanied by a copy or a summary of the material provisions of the declaration of conversion.

(F) The unanimous vote or action of the general partners, or a different number or proportion as provided in writing in the partnership agreement, is required to adopt a declaration of conversion.

If the declaration of conversion would have an effect or authorize any action that under any applicable provision of law or the partnership agreement could be effected or authorized only by or pursuant to a specified vote or action of the partners, or of any class or group of partners, the declaration of conversion also must be adopted or approved by the same vote or action as would be required to effect that change or authorize that action.

(G) Each person that will continue to be or that will become a general partner of a partnership that is a converted entity in a conversion specifically shall agree to continue or to become, as the case may be, a general partner of the partnership that is the converted entity.

(H)

(1) At any time before the filing of the certificate of conversion pursuant to section 1782.4310 of the Revised Code, the conversion may be abandoned by all of the general partners of the converting limited partnership or by any representatives authorized to do so by the declaration of conversion, or by the same vote as was required to adopt the declaration of conversion.

(2) The declaration of conversion may contain a provision authorizing less than all of the general partners to amend the declaration of conversion at any time before the filing of the certificate of conversion, except that, after the adoption of the declaration of conversion by the general partners, less than all the general partners are not authorized to amend the declaration of conversion to do any of the following:

(a) Alter or change the amount or kind of interests, shares, evidences of indebtedness, other securities, cash rights, or any other property to be received by the partners of the converting limited partnership in conversion of, or substitution for, their interests;

(b) Alter or change any term of the organizational documents of the converted entity except for alterations or changes that are adopted with the vote or action of the persons the vote or action of which would be required for the alteration or change after the conversion;

(c) Alter or change any other terms and conditions of the declaration of conversion if any of the alterations or changes, alone or in the aggregate, materially and adversely would affect the partners or any class or group of partners of the converting partnership.

Effective Date: 10-12-2006



Section 1782.4310 - Filing of certificate of conversion - effective date.

(A) Upon the adoption of a declaration of conversion pursuant to section 1782.438 or 1782.439 of the Revised Code, or at a later time as authorized by the declaration of conversion, a certificate of conversion that is signed by an authorized representative of the converting entity shall be filed with the secretary of state. The certificate shall be on a form prescribed by the secretary of state and shall set forth only the information required by this section.

(B)

(1) The certificate of conversion shall set forth all of the following:

(a) The name and the form of entity of the converting entity and the state under the laws of which the converting entity exists;

(b) A statement that the converting entity has complied with all of the laws under which it exists and that those laws permit the conversion;

(c) The name and mailing address of the person or entity that is to provide a copy of the declaration of conversion in response to any written request made by a shareholder, partner, or member of the converting entity;

(d) The effective date of the conversion, which date may be on or after the date of the filing of the certificate pursuant to this section;

(e) The signature of the representative or representatives authorized to sign the certificate on behalf of the converting entity and the office held or the capacity in which the representative is acting;

(f) A statement that the declaration of conversion is authorized on behalf of the converting entity and that each person that signed the certificate on behalf of the converting entity is authorized to do so;

(g) The name and the form of the converted entity and the state under the laws of which the converted entity will exist;

(h) If the converted entity is a foreign entity that will not be licensed in this state, the name and address of the statutory agent upon whom any process, notice, or demand may be served.

(2) In the case of a conversion into a new domestic corporation, limited liability company, or partnership, any organizational document that would be filed upon the creation of the converted entity shall be filed with the certificate of conversion.

(3) If the converted entity is a foreign entity that desires to transact business in this state, the certificate of conversion shall be accompanied by the information required by division (B)(7), (8), or (9) of section 1782.432 of the Revised Code.

(4) If a foreign or domestic corporation licensed to transact business in this state is the converting entity, the certificate of conversion shall be accompanied by the affidavits, receipts, certificates, or other evidence required by division (H) of section 1701.86 of the Revised Code with respect to a converting domestic corporation, or by the affidavits, receipts, certificates, or other evidence required by division (C) or (D) of section 1703.17 of the Revised Code with respect to a foreign corporation.

(C) If the converting entity or the converted entity is organized or formed under the laws of a state other than this state or under any chapter of the Revised Code other than this chapter, all documents required to be filed in connection with the conversion by the laws of that state or that chapter shall be filed in the proper office.

(D) Upon the filing of a certificate of conversion and other filings required by division (C) of this section, or at any later date that the certificate of conversion specifies, the conversion is effective, subject to the limitation that no conversion shall be effected if there are reasonable grounds to believe that the conversion would render the converted entity unable to pay its obligations as they become due in the usual course of its affairs.

(E) The secretary of state shall furnish, upon request and payment of the fee specified in division (K)(2) of section 111.16 of the Revised Code, the secretary of state's certificate setting forth all of the following:

(1) The name and form of entity of the converting entity and the state under the laws of which it existed prior to the conversion;

(2) The name and the form of entity of the converted entity and the state under the law of which it will exist;

(3) The date of filing of the certificate of conversion with the secretary of state and the effective date of the conversion.

(F) The certificate of the secretary of state, or a copy of the certificate of conversion certified by the secretary of state, may be filed for record in the office of the recorder of any county in this state and, if filed, shall be recorded in the records of deeds for that county. For the recording, the county recorder shall charge and collect the same fee as in the case of deeds.

Effective Date: 10-21-2006



Section 1782.4311 - Legal effect of conversion - action to set aside.

(A) Upon a conversion becoming effective, all of the following apply:

(1) The converting entity is continued in the converted entity.

(2) The converted entity exists, and the converting entity ceases to exist.

(3) The converted entity possesses both of the following, and both of the following continue in the converted entity without any further act or deed:

(a) Except to the extent limited by requirements of applicable law, both of the following:

(i) All assets and property of every description of the converting entity and every interest in the assets and property of the converting entity, wherever the assets, property, and interests are located. Title to any real estate or any interest in real estate that was vested in the converting entity does not revert or in any way is impaired by reason of the conversion.

(ii) The rights, privileges, immunities, powers, franchises, and authority, whether of a public or a private nature, of the converting entity.

(b) All obligations belonging or due to the converting entity.

(4) All the rights of creditors of the converting entity are preserved unimpaired, and all liens upon the property of the converting entity are preserved unimpaired. If a general partner of a converting partnership is not a general partner of the entity resulting from the conversion, then the former general partner has no liability for any obligation incurred after the conversion except to the extent that a former creditor of the converting partnership in which the former general partner was a general partner extends credit to the converted entity reasonably believing that the former general partner continues as a general partner of the converted entity.

(B) If a general partner of a converting limited partnership is not a general partner of the entity resulting from the conversion, then, unless that general partner agrees otherwise in writing, the general partner shall be indemnified by the converted entity against all present or future liabilities of the converting limited partnership of which the general partner was a general partner. Liabilities of the converting limited partnership, for purposes of division (B) of this section, include any amount payable pursuant to section 1782.435 of the Revised Code to a partner of the converting partnership.

(C) In the case of a conversion into a foreign corporation, limited liability company, or partnership that is not licensed or registered to transact business in this state, if the converted entity intends to transact business in this state, and the certificate of conversion is accompanied by the information described in division (B)(4) of section 1782.433 of the Revised Code, then on the effective date of the conversion, the converted entity is considered to have complied with the requirements for procuring a license or for registration to transact business in this state as a foreign corporation, limited liability company, limited partnership, or limited liability partnership as the case may be. In such a case, a copy of the certificate of conversion certified by the secretary of state constitutes the license certificate prescribed for a foreign corporation or the application for registration prescribed for a foreign limited liability company, foreign limited partnership, or foreign limited liability partnership.

(D) Any action to set aside any conversion on the ground that any section of the Revised Code applicable to the conversion has not been complied with shall be brought within ninety days after the effective date of the conversion or is forever barred.

(E) In the case of a converting or converted entity organized or existing under the laws of any state other than this state, this section is subject to the laws of the state under which that entity exists or in which it has property.

Effective Date: 10-12-2006



Section 1782.44 - Dissolution and winding-up.

A limited partnership is dissolved and its affairs shall be wound up when any of the following occurs:

(A) At the time specified in the certificate of limited partnership;

(B) Upon the happening of one or more events specified in writing in the partnership agreement as a basis for the dissolution of the limited partnership;

(C) Upon the written consent of all partners;

(D) Upon an event of withdrawal of a general partner, unless at the time there is at least one other general partner, the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner, and that partner does so. However, the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if, within ninety days after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment, effective as of the date of the withdrawal, of one or more new or additional general partners.

(E) Upon entry of a decree of judicial dissolution under section 1782.45 of the Revised Code.

Effective Date: 07-01-1994



Section 1782.45 - Decree of dissolution of partnership.

On application by or for a partner, the court of common pleas may decree the dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business of a limited partnership in conformity with the partnership agreement.

Effective Date: 04-01-1985



Section 1782.46 - Partners or court may wind up affairs.

(A) Except as otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners or a liquidating trustee approved by the limited partners as provided in the partnership agreement, may wind up the affairs of the limited partnership. Upon application of any partner or his legal representative or assignee, the court of common pleas may wind up the affairs of the limited partnership or may cause its affairs to be wound up by a liquidating trustee appointed by the court.

(B) Upon the dissolution of a limited partnership, the persons winding up the affairs of the limited partnership, in the name of and for and on behalf of the limited partnership, may do any or all of the following without affecting the liability of limited partners and without imposing the liability of a general partner on a liquidating trustee:

(1) Prosecute and defend any civil, criminal, or administrative suit;

(2) Gradually settle and close the business of the limited partnership;

(3) Dispose of and convey the property of the limited partnership;

(4) Discharge or make reasonable provisions for the liabilities of the limited partnership;

(5) Distribute to the partners any remaining assets of the limited partnership.

Effective Date: 07-01-1994



Section 1782.47 - Order of distribution.

(A) Upon the winding up of a limited partnership, the assets shall be distributed in the following order:

(1) To creditors, including partners, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners pursuant to section 1782.31 or 1782.34 of the Revised Code;

(2) Except as otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions pursuant to section 1782.31 or 1782.34 of the Revised Code;

(3) Except as otherwise provided in the partnership agreement, to partners first for the return of their contributions and second with respect to their partnership interests, in the proportions in which the partners share in distributions.

(B) A limited partnership that has dissolved shall pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional, or unmatured claims and obligations, that are known to the limited partnership and all claims and obligations that are known to the limited partnership but for which the identity of the claimant or obligee is unknown. If there are sufficient assets, the claims and obligations shall be paid in full, and any reasonable provision for payment shall be made in full. If there are insufficient assets, the claims and obligations shall be paid or provided for according to their priority and, among claims and obligations of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in a partnership agreement, any remaining assets shall be distributed as provided in this chapter. No liquidating trustee winding up the affairs of a limited partnership who has complied with this section shall be personally liable to the claimants of the dissolved limited partnership by reason of his actions in winding up the limited partnership. A person named in a certificate of cancellation as a liquidating trustee shall not be subject to liability as a general partner by reason of being so named.

Effective Date: 07-01-1994



Section 1782.48 - Laws governing foreign partnerships.

Except as otherwise provided in the Ohio Constitution:

(A) The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners;

(B) Except as provided in section 1782.51 of the Revised Code, a foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

Effective Date: 07-29-1998



Section 1782.49 - Application for registration of foreign limited partnership.

Before transacting business in this state, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership shall submit to the secretary of state an application for registration as a foreign limited partnership. The application shall be on a form prescribed by the secretary of state, shall be signed by a general partner, and shall set forth all of the following:

(A) The name of the foreign limited partnership;

(B) The state and date of its formation;

(C) The name and address of any agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint. The agent shall be an individual who is a resident of this state, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in, this state.

(D) A statement that the secretary of state is appointed the agent of the foreign limited partnership for service of process if an agent has not been appointed under division (C) of this section, or, if an agent is appointed, the agent's authority has been revoked or the agent is not found or served after the exercise of reasonable diligence;

(E) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(F) The names and business or residence addresses of the general partners;

(G) The address of the office at which is kept a list of the names and business or residence addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the registration of the foreign limited partnership in this state is canceled or withdrawn.

Effective Date: 07-01-1994



Section 1782.50 - Acceptance of application by secretary of state.

(A) Upon receipt of an application for registration of a foreign limited partnership as described in section 1782.49 of the Revised Code and all filing fees required by law, the secretary of state shall accept the application for filing and shall make a copy of the application by microfilm or by any authorized photostatic or digitized process. Evidence of the filing shall be returned to the person who filed it.

(B) Upon having been filed as provided in division (A) of this section, an application for registration as a foreign limited partnership shall be deemed to be the applicant's certificate of registration as a foreign limited partnership in this state.

Effective Date: 07-29-1998



Section 1782.51 - Name.

A foreign limited partnership may register with the secretary of state under any name, whether or not it is the name under which it is registered in its state of organization, that could be registered by a domestic limited partnership.

Effective Date: 07-01-1994



Section 1782.52 - Certificate correcting application information - statement of correction of agent's address.

If any statement in the application for registration of a foreign limited partnership was materially false when made or if any arrangements or other facts described have changed, thereby making the application inaccurate in any material respect, the foreign limited partnership shall file promptly with the secretary of state a certificate correcting the application on a form prescribed by the secretary of state and shall be signed by a general partner.

If the designated agent changes the agent's address from that appearing in the registration application or any subsequent correction of the registration application, the foreign limited liability partnership, or the designated agent on its behalf, shall file promptly with the secretary of state, on a form prescribed by the secretary of state, a statement of correction setting forth the new address.

Effective Date: 07-29-1998



Section 1782.53 - Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation, which shall be on a form prescribed by the secretary of state and shall be signed by a general partner. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this state.

Effective Date: 07-01-1994



Section 1782.54 - Failure to register of foreign limited partnership.

(A) A foreign limited partnership transacting business in this state may not maintain any action, suit, or proceeding in any court of this state until it has registered in this state.

(B) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit, or proceeding in any court of this state.

(C) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership having transacted business in this state without registration.

(D) A foreign limited partnership, by transacting business in this state without registration, hereby appoints the secretary of state as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

Effective Date: 07-01-1994



Section 1782.55 - Action to restrain transaction of business.

The secretary of state may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of sections 1782.48 to 1782.54 of the Revised Code.

Effective Date: 04-01-1985



Section 1782.56 - Derivative action by limited partner.

A limited partner or, when authorized by section 1782.57 of the Revised Code, a former limited partner may bring an action on behalf of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

Effective Date: 06-11-1992



Section 1782.57 - Plaintiff in derivative action.

In a derivative action brought pursuant to section 1782.56 of the Revised Code, the plaintiff shall be a person who is a partner of the limited partnership at the time of the filing of the complaint in the action or a person who was a partner of the limited partnership within one year prior to the date of the filing of the complaint in the action. The plaintiff also shall have been a partner at the time of the transaction of which he complains, unless his status as a partner devolved upon him by operation of law or pursuant to the partnership agreement from a person who was a partner at the time of the transaction.

Effective Date: 06-11-1992



Section 1782.58 - Complaint.

In a derivative action brought pursuant to section 1782.56 of the Revised Code, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

Effective Date: 04-01-1985



Section 1782.59 - Court orders in successful derivative action.

If a derivative action brought pursuant to section 1782.56 of the Revised Code is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

Effective Date: 04-01-1985



Section 1782.60 - Application and construction of chapter.

(A) This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting the Uniform Limited Partnership Act (1985), national conference of commissioners on uniform state laws, except to the extent that the provisions of this chapter differ from those of that uniform act.

(B) In any case not provided for in this chapter, the provisions of Chapter 1775. or 1776. of the Revised Code govern.

Effective Date: 07-01-1994; 2008 HB332 08-06-2008



Section 1782.61 - Pre-existing limited partnerships.

(A) A limited partnership formed under former Chapter 1781. of the Revised Code or another former law of this state that was in existence on April 4, 1985, shall not be dissolved and its legal existence shall not cease as a result of the repeal of the law under which it was formed, the enactment of this chapter, or the enactment of the amendments to this chapter contained in the act in which this amendment was enacted. A limited partnership that was formed under any former law of this state that was in existence on April 4, 1985, and its partners shall be governed by the provisions of this chapter as amended from time to time. Such a pre-existing limited partnership and its partners shall have the same rights and be subject to the same limitations, restrictions, and liabilities as a limited partnership formed under this chapter and its partners, except as follows:

(1) The partners of a pre-existing limited partnership are not required to execute and file a certificate of limited partnership under this chapter in order to maintain the continued existence of the limited partnership as a limited partnership under the laws of this state.

As used in this chapter with respect to a pre-existing limited partnership, unless the context otherwise requires, "certificate of limited partnership" means the certificate of limited partnership of the limited partnership executed and filed pursuant to the provisions of the former law under which such limited partnership was formed, and the certificate as amended or restated.

(2) A pre-existing limited partnership is not subject to the provisions of section 1782.02 of the Revised Code with respect to its name as set forth in its certificate of limited partnership on April 4, 1985. It shall become subject to such provisions if, and at the time, any change in its name is made on or after April 4, 1985.

(3) A pre-existing limited partnership is not subject to the provisions of section 1782.04 of the Revised Code until the execution and filing of the restated certificate of limited partnership referred to in division (A)(4) of this section, at which time the general partners of a pre-existing limited partnership have the obligation, right, and power to appoint and thereafter continuously maintain an agent for service of process as provided in section 1782.04 of the Revised Code, notwithstanding anything to the contrary contained in the partnership agreement.

(4) Subject to section 1782.63 of the Revised Code, the provisions of this chapter relating to the events requiring, and the method of effecting, an amendment or cancellation of a certificate of limited partnership apply to a pre-existing limited partnership to the same extent and in the same manner as such provisions apply to a limited partnership formed under this chapter, provided that the first amendment of the certificate of limited partnership of a pre-existing limited partnership made on or after April 4, 1985, is effected by the execution and filing of a restated certificate of limited partnership setting forth all of the information required in section 1782.08 of the Revised Code. The information shall be current as of the date of the execution and filing of such restated certificate of limited partnership. The execution and filing of such restated certificate of limited partnership shall not result in the dissolution, or in any way adversely affect the continued existence, of the pre-existing limited partnership.

(5) The references in division (A)(2) of section 1782.09 and in division (B)(2) of section 1782.10 of the Revised Code to the date of the first filing of a limited partnership's certificate of limited partnership mean, with respect to a pre-existing limited partnership, the date on which the limited partnership's original certificate of limited partnership was filed pursuant to and in accordance with the provisions of the former law under which it was formed.

(6) Sections 1782.27 and 1782.28 of the Revised Code apply only to contributions made on or after April 4, 1985.

(7) Division (B) of section 1782.17 and section 1782.42 of the Revised Code apply only to assignments made on or after April 4, 1985.

(B) This chapter does not affect a claim, action, or proceeding that is accrued, existing, incurred, or pending on or before April 4, 1985, but the claim, action, or proceeding may be asserted, enforced, prosecuted, or defended as if this chapter had not been enacted.

Effective Date: 07-01-1994



Section 1782.62 - Pre-existing foreign limited partnerships.

A foreign limited partnership that filed a copy of its certificate of limited partnership in the office of a county recorder and was transacting business in this state immediately prior to April 4, 1985, is deemed to be registered as a foreign limited partnership in this state within the meaning of sections 1782.49 to 1782.53 of the Revised Code. It may continue to transact business in this state in accordance with all of the following:

(A) A pre-existing foreign limited partnership is not subject to the provisions of section 1782.51 of the Revised Code with respect to its name as set forth in its certificate of limited partnership on or after April 4, 1985. It becomes subject to such provisions if, and at the time, any change in its name is made on or after April 4, 1985.

(B) A pre-existing foreign limited partnership is not subject to the provisions of division (C) of section 1782.49 of the Revised Code until the execution and filing of a restated certificate of limited partnership. At such time, the general partners of a pre-existing foreign limited partnership shall appoint and thereafter continuously maintain an agent for service of process as provided in division (C) of section 1782.49 of the Revised Code.

(C) A pre-existing foreign limited partnership that does not file an application and register in accordance with sections 1782.49 to 1782.53 of the Revised Code but relies on this section is deemed to have appointed the secretary of state as its agent for service of process as provided in division (D) of section 1782.49 of the Revised Code.

Effective Date: 07-01-1994



Section 1782.63 - Refiling of certificate for limited partnerships existing prior to 7-1-94.

(A)

(1) Each limited partnership existing prior to July 1, 1994, and each foreign limited partnership registered pursuant to sections 1782.49 and 1782.50 of the Revised Code prior to that date shall file, on a form prescribed by the secretary of state, a certificate of limited partnership and an application for registration as a foreign limited partnership, respectively, with the secretary of state as follows:

(a) Each limited partnership with a name beginning with the letter A, B, C, D, E, or F shall so file with the secretary of state on or before June 30, 1995;

(b) Each limited partnership with a name beginning with the letter G, H, I, J, K, L, or M shall so file with the secretary of state on or before December 31, 1995;

(c) Each limited partnership with a name beginning with the letter N, O, P, Q, R, or S shall so file with the secretary of state on or before June 30, 1996;

(d) Each limited partnership with a name beginning with the letter T, U, V, W, X, Y, or Z shall so file with the secretary of state on or before December 31, 1996;

(e) If a limited partnership's name begins with a character other than a letter of the English alphabet, the first letter of the English alphabet that appears in the limited partnership's name shall be considered the beginning of its name for purposes of divisions (A)(1)(a) to (d) of this section and the limited partnership shall so file with the secretary of state in accordance with the applicable provision of divisions (A)(1)(a) to (d) of this section.

(2) Any limited partnership that files a certificate of limited partnership or an application for registration as a foreign limited partnership is subject to the payment of filing fees in accordance with division (G) of section 111.16 of the Revised Code.

(3) A limited partnership that is required by divisions (A)(1)(a) to (e) of this section to file any document with the secretary of state and that has not done so by the time required for the filing may not maintain any action, suit, or proceeding in any court of this state until it has filed the required document. The failure of a limited partnership to make the required filing does not impair the validity of any contract or act of the limited partnership or prevent it from defending any action, suit, or proceeding in any court of this state. A limited partner of a limited partnership is not liable as a general partner of the limited partnership or otherwise liable for obligations of the partnership solely by reason of the partnership having transacted business in this state without making the filing required by divisions (A)(1)(a) to (e) of this section.

(B) If a surviving domestic limited partnership that has not filed a certificate of limited partnership pursuant to division (A) of this section results from a merger on and after July 1, 1994, the partnership shall include a copy of its certificate of limited partnership with its certificate of merger or consolidation filed pursuant to section 1782.433 of the Revised Code. Upon filing of the certificate of limited partnership in accordance with this division, the surviving domestic limited partnership shall be deemed to be in compliance with division (A) of this section.

(C) A limited partnership that is formed under this chapter or governed by this chapter pursuant to section 1782.61 of the Revised Code and that is in existence on July 1, 1994, shall be governed by this chapter, as amended by the act in which this section was enacted, except that the amendments to section 1782.28 of the Revised Code made by that act and the repeal of section 1782.38 of the Revised Code by that act shall not affect the rights of any person who extended credit to a limited partnership prior to July 1, 1994, but only to the extent of credit extended before such date.

(D) The amendments to this chapter made by the act in which this section was enacted do not affect a claim, action, or proceeding that is accrued, existing, incurred, or pending on or before July 1, 1994, but the claim, action, or proceeding may be asserted, enforced, prosecuted, or defended as if those amendments had not been made.

Effective Date: 10-04-1996



Section 1782.64 - Conversion to limited liability limited partnership.

(A) A limited partnership may become a limited liability limited partnership by doing all of the following:

(1) Obtaining approval of the terms and conditions of the limited partnership becoming a limited liability limited partnership by the vote necessary to amend the limited partnership agreement. When a limited partnership agreement expressly considers contribution obligations, the required vote is the vote necessary to amend those provisions.

(2) Filing a statement of qualification under division (C) of section 1776.81 of the Revised Code;

(3) Complying with the name requirements of section 1776.82 of the Revised Code.

(B) A limited liability limited partnership continues to be the same entity that existed before the filing of a statement of qualification under division (C) of section 1776.81 of the Revised Code.

(C) Division (C) of section 1776.36 and division (B) of section 1776.37 of the Revised Code apply to both general and limited partners of a limited liability limited partnership.

Effective Date: 2008 HB332 08-06-2008



Section 1782.65 - Persons performing services to partnership or partners.

(A) Absent an express agreement to the contrary, a person providing goods to or performing services for a domestic or foreign limited partnership owes no duty to, incurs no liability or obligation to, and is not in privity with the general partners, limited partners, or creditors of the limited partnership by reason of providing goods to or performing services for the limited partnership.

(B) Absent an express agreement to the contrary, a person providing goods to or performing services for a general or limited partner or a group of general or limited partners of a limited domestic or foreign limited partnership owes no duty to, incurs no liability or obligation to, and is not in privity with the limited partnership, any other general or limited partners of the limited partnership, or the creditors of the limited partnership by reason of providing goods to or performing services for the general or limited partner or group of general or limited partners.

Effective Date: 10-12-2006






Chapter 1783 - LIMITED PARTNERSHIP ASSOCIATIONS

Section 1783.01 - Limited partnership associations.

When any number of persons, not less than three nor more than twenty-five, desire to form a limited partnership association for the purpose of conducting any business or occupation within the United States or elsewhere, except for dealing in real estate or for banking, whose principal office or place of business will be established and maintained in this state, by subscribing and contributing capital to such association, which capital shall alone be liable for its debts, such persons may sign and acknowledge a statement, in writing, before some officer competent to take the acknowledgment of deeds, in which must be set forth the full names of such persons; the amount of capital subscribed for by each; the total amount of capital, one third of which shall be paid within thirty days of the filing of their statement with the county recorder as provided in this section and two thirds of which shall be paid within twelve months thereafter; the character of the business to be conducted, and its location; the name of the association, with "limited" as part of it; the contemplated duration of the association, which in no case shall exceed twenty years; and the names of the officers of the association, selected in conformity with sections 1783.01 to 1783.12, inclusive, of the Revised Code. Any amendment of such statement shall be made only in like manner. Such statement and amendments must be recorded in the office of the county recorder of the proper county.

Such association shall not loan its credit, its name, or its capital to any person or corporation.

Effective Date: 10-01-1953



Section 1783.02 - Name of firm.

"Limited" shall be the last word of the name of every limited partnership association formed under sections 1783.01 to 1783.12, inclusive, of the Revised Code. Every such association must paint or affix, and keep painted or affixed, its name on the outside of every office or place in which its business is carried on, in a conspicuous position and in letters easily legible, and must have its full name mentioned in legible characters in all notices, advertisements, and other of its official publications, and in all bills of exchange, promissory notes, checks, orders for money, bills of lading, invoices, receipts, letters, and other writings used in the transaction of its business.

The omission of "limited," in the use of the name of the association, shall render every person participating in such omission, or knowingly acquiescing therein, liable for any indebtedness or liabilities arising therefrom.

Effective Date: 10-01-1953



Section 1783.03 - Control and management.

There shall be at least one meeting of the members of a limited partnership association in each year at which not less than three nor more than five managers must be elected, one of whom shall be the chairman, one the treasurer, and one the secretary, except that one may be both treasurer and secretary. Such managers shall hold their respective offices for one year, and until their successors are duly installed.

No debt shall be contracted, or liability incurred, for the association, except by one or more of such managers, and no liability for an amount exceeding five hundred dollars, except against the person incurring it, shall bind the association unless reduced to writing and signed by at least two such managers.

Effective Date: 10-01-1953



Section 1783.04 - Members may contribute capital in property rather than in cash.

Persons forming a limited partnership association may make contribution to the capital thereof in real or personal estate, mines, or other property, at a valuation to be approved by all the members subscribing to its capital, but in any case one half of the capital must be paid in cash. In the statement required by section 1783.01 of the Revised Code to be recorded, it must be certified whether subscriptions to the capital indicated in such statement are in cash or in property; and when property has been contributed as a part of the capital, a schedule containing the names of parties so contributing, with a description and valuation of the property contributed, shall be inserted in such statement.

All such contributions to the capital of such association in property, at a valuation agreed upon by all the members subscribing to such capital, shall be as complete and effectual as if made in cash, if a certificate thereof is recorded as required by this section.

Effective Date: 10-01-1953



Section 1783.05 - Transferability of interest.

Interest in a limited partnership association is personal estate, and may be transferred under rules prescribed by the association. Such transfer shall take effect when the instrument transferring the interest is delivered for record, including the names of the parties thereto and the amount of the interest so transferred, in the office of the county recorder, who shall enter it. For such entry he shall receive the same fees as in other cases.

No transferee of an interest, or the representatives of a decedent, or an insolvent, shall be entitled thereafter to any participation in the subsequent business of the association, unless he is elected thereto by a vote of a majority of the members in number and value of their interest. Any change of ownership, whether by sale, death, bankruptcy, or otherwise, which is not followed by election of the new owner to the association shall entitle the owner only to his interest therein, at a price and upon terms to be mutually agreed upon. In default of such agreement, the price and terms shall be fixed by an appraiser appointed by the court of common pleas of the proper county, subject to the approval of such court.

Effective Date: 10-01-1953



Section 1783.06 - Title to realty, conveyancing, and judicial proceedings to be in firm name.

All real estate owned or purchased by a limited partnership association shall be held and owned, and conveyance thereof made, in the association name. When such an association executes a deed of conveyance, bonds with or without coupons, or mortgages to secure purchase or borrowed moneys, it may acknowledge such instruments by its chairman and its secretary. The association shall sue and be sued in the association name. When suit is brought against it, service shall be made upon its chairman, secretary, or treasurer, and such service shall be deemed as complete and effective as if made upon each member of the association.

Effective Date: 10-01-1953



Section 1783.07 - Record of debts and liabilities.

A limited partnership association shall keep a register of debts and liabilities, in which must be entered the nature and amount of all debts and liabilities contracted by it, with the date thereof, together with any payments or credits thereon. Such entry shall be made not more than ten days after such debt or liability was contracted. Such register shall be open to the inspection of all persons interested in any manner in the business or financial standing of the association, during all its business hours.

In case such association fails to enter on such register any debt or liability within ten days after it has been contracted, or makes or suffers to be made any false entry thereon, the members thereof shall be individually responsible, for the debts and liabilities contracted during such failure, to those thereby damaged.

Effective Date: 10-01-1953



Section 1783.08 - Liability of members.

The members of a limited partnership association shall not be liable under any judgment, decree, or order obtained against the association, or for any debt or engagement of the association, further or otherwise than is provided in sections 1783.01 to 1783.06, inclusive, and 1783.09 to 1783.12, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 1783.09 - Levy on individual property of members.

If an execution or other process in the nature of execution has been issued against the property of a limited partnership association, and if there cannot be found sufficient property on which to levy or enforce such process, then such execution or process may be issued against any of the members, to the extent of the portions of their respective subscriptions in the capital of the association that are not then paid up; but no such execution shall issue against any member except upon an order of the court, or of a judge of the court, in which the action, suit, or other proceeding was brought. Such court or judge may compel the production of the books of the association, showing the names of the members thereof and the amount of capital remaining to be paid upon their respective subscriptions, and from such books, or from other sources of information, may ascertain the truth in regard thereto and order execution to issue accordingly. The association shall keep a subscription-list book for this purpose, and such book shall be open to inspection by the creditors and members of the association at all reasonable times.

Effective Date: 10-01-1953



Section 1783.10 - Dividends.

A limited partnership association from time to time may divide the profits of its business as a majority of its managers determine. Such division of profits shall not, at the time it is made diminish or impair the capital of the association. Anyone consenting to a dividend which diminishes or impairs the capital shall be liable to any person injured thereby, to the amount of such diminution or impairment.

Effective Date: 10-01-1953



Section 1783.11 - Dissolution.

A limited partnership association may be dissolved upon either of the following events:

(A) When the period fixed for its duration expires;

(B) When by a vote of a majority of its members, in value of interest and in number, a dissolution is determined upon.

Notice of such dissolution shall be given by publication in two newspapers, published in the proper city or county, at least six consecutive times. Immediately upon the commencement of such advertising, the association shall cease to carry on its business, except so far as may be required for its beneficial winding up.

Effective Date: 10-01-1953



Section 1783.12 - Distribution of property on dissolution.

When a limited partnership association is dissolved by the voluntary action of its members, its property shall be applied as follows:

(A) First, to the payment of all its debts for work and labor; and to secure such debts, in case its property is insufficient, the separate estate of each partner shall be liable without limitation or exemption, except as provided by law;

(B) Second, to the satisfaction of its other liabilities and indebtedness;

(C) Third, to distributions among the members, in proportion to their respective interests, by three liquidating trustees who shall be elected by the members of the association and who may wind up the concern and distribute the net assets thereof among the members under the direction of the court of common pleas of the proper county.

Effective Date: 10-01-1953






Chapter 1785 - PROFESSIONAL ASSOCIATIONS

Section 1785.01 - Professional association definitions.

As used in this chapter:

(A) "Professional service" means any type of professional service that may be performed only pursuant to a license, certificate, or other legal authorization issued pursuant to Chapter 4701., 4703., 4705., 4715., 4723., 4725., 4729., 4730., 4731., 4732., 4733., 4734., or 4741., sections 4755.04 to 4755.13, or 4755.40 to 4755.56 of the Revised Code to certified public accountants, licensed public accountants, architects, attorneys, dentists, nurses, optometrists, pharmacists, physician assistants, doctors of medicine and surgery, doctors of osteopathic medicine and surgery, doctors of podiatric medicine and surgery, practitioners of the limited branches of medicine specified in section 4731.15 of the Revised Code, mechanotherapists, psychologists, professional engineers, chiropractors, chiropractors practicing acupuncture through the state chiropractic board, veterinarians, occupational therapists, physical therapists, and occupational therapists.

(B) "Professional association" means an association organized under this chapter for the sole purpose of rendering one of the professional services authorized under Chapter 4701., 4703., 4705., 4715., 4723., 4725., 4729., 4730., 4731., 4732., 4733., 4734., or 4741., sections 4755.04 to 4755.13, or 4755.40 to 4755.56 of the Revised Code, a combination of the professional services authorized under Chapters 4703. and 4733. of the Revised Code, or a combination of the professional services of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code.

Effective Date: 03-22-1999; 04-06-2007; 2007 SB33 08-22-2007



Section 1785.02 - Incorporation of professional individuals or groups.

An individual or group of individuals each of whom is licensed, certificated, or otherwise legally authorized to render within this state the same kind of professional service, a group of individuals each of whom is licensed, certificated, or otherwise legally authorized to render within this state the professional service authorized under Chapter 4703. or 4733. of the Revised Code, or a group of individuals each of whom is licensed, certificated, or otherwise legally authorized to render within this state the professional service of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, or doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code may organize and become a shareholder or shareholders of a professional association. Any group of individuals described in this section who may be rendering one of the professional services as an organization created otherwise than pursuant to this chapter may incorporate under and pursuant to this chapter by amending the agreement establishing the organization in a manner that the agreement as amended constitutes articles of incorporation prepared and filed in the manner prescribed in section 1785.08 of the Revised Code and by otherwise complying with the applicable requirements of this chapter.

Effective Date: 03-22-1999; 04-06-2007; 2007 SB33 08-22-2007



Section 1785.03 - Rendering professional services.

A professional association may render a particular professional service only through officers, employees, and agents who are themselves duly licensed, certificated, or otherwise legally authorized to render the professional service within this state. As used in this section, "employee" does not include clerks, bookkeepers, technicians, or other individuals who are not usually and ordinarily considered by custom and practice to be rendering a particular professional service for which a license, certificate, or other legal authorization is required and does not include any other person who performs all of that person's employment under the direct supervision and control of an officer, agent, or employee who renders a particular professional service to the public on behalf of the professional association.

No professional association formed for the purpose of providing a combination of the professional services, as defined in section 1785.01 of the Revised Code, of optometrists authorized under Chapter 4725. of the Revised Code, chiropractors authorized under Chapter 4734. of the Revised Code to practice chiropractic or acupuncture, psychologists authorized under Chapter 4732. of the Revised Code, registered or licensed practical nurses authorized under Chapter 4723. of the Revised Code, pharmacists authorized under Chapter 4729. of the Revised Code, physical therapists authorized under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists authorized under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists authorized under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery authorized under Chapter 4731. of the Revised Code shall control the professional clinical judgment exercised within accepted and prevailing standards of practice of a licensed, certificated, or otherwise legally authorized optometrist, chiropractor, chiropractor practicing acupuncture through the state chiropractic board, psychologist, nurse, pharmacist, physical therapist, occupational therapist, mechanotherapist, or doctor of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery in rendering care, treatment, or professional advice to an individual patient.

This division does not prevent a hospital, as defined in section 3727.01 of the Revised Code, insurer, as defined in section 3999.36 of the Revised Code, or intermediary organization, as defined in section 1751.01 of the Revised Code, from entering into a contract with a professional association described in this division that includes a provision requiring utilization review, quality assurance, peer review, or other performance or quality standards. Those activities shall not be construed as controlling the professional clinical judgment of an individual practitioner listed in this division.

Effective Date: 03-22-1999; 04-06-2007; 2007 SB33 08-22-2007



Section 1785.04 - Effect of chapter.

This chapter does not modify any law applicable to the relationship between a person furnishing a professional service and a person receiving that service, including liability arising out of the furnishing of that service.

Effective Date: 07-01-1994



Section 1785.05 - Issuing capital stock.

A professional association may issue its capital stock only to persons who are duly licensed, certificated, or otherwise legally authorized to render within this state the same professional service as that for which the association was organized or, in the case of a combination of professional services described in division (B) of section 1785.01 of the Revised Code, to render within this state any of the applicable types of professional services for which the association was organized.

Effective Date: 04-10-1998



Section 1785.06 - Biennial statement to secretary of state.

A professional association, within thirty days after the thirtieth day of June in each even-numbered year, shall furnish a statement to the secretary of state showing the names and post-office addresses of all of the shareholders in the association and certifying that all of the shareholders are duly licensed, certificated, or otherwise legally authorized to render within this state the same professional service for which the association was organized or, in the case of a combination of professional services described in division (B) of section 1785.01 of the Revised Code, to render within this state any of the applicable types of professional services for which the association was organized. This statement shall be made on a form that the secretary of state shall prescribe, shall be signed by an officer of the association, and shall be filed in the office of the secretary of state.

If any professional association fails to file the biennial statement within the time required by this section, the secretary of state shall give notice of the failure by ordinary or electronic mail to the last known physical or electronic address of the association or its agent. If the biennial statement is not filed within thirty days after the mailing of the notice, the secretary of state, upon the expiration of that period, shall cancel the association's articles of incorporation, give notice of the cancellation to the association by ordinary or electronic mail sent to the last known physical or electronic address of the association or its agent, and make a notation of the cancellation on the records of the secretary of state.

A professional association whose articles have been canceled pursuant to this section may be reinstated by filing an application for reinstatement and the required biennial statement or statements and by paying the reinstatement fee specified in division (Q) of section 111.16 of the Revised Code. The rights, privileges, and franchises of a professional association whose articles have been reinstated are subject to section 1701.922 of the Revised Code. The secretary of state shall inform the tax commissioner of all cancellations and reinstatements under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 05-16-2002



Section 1785.07 - Selling or transferring shares.

A shareholder of a professional association may sell or transfer that shareholder's shares in the association only to another individual who is duly licensed, certificated, or otherwise legally authorized to render within this state the same professional service as that for which the association was organized or, in the case of a combination of professional services described in division (B) of section 1785.01 of the Revised Code, to render in this state any of the applicable types of professional services for which the association was organized.

Effective Date: 04-10-1998



Section 1785.08 - Applicability of general corporation laws.

Chapter 1701: of the Revised Code applies to professional associations, including their organization and the manner of filing articles of incorporation, except that the requirements of division (A) of section 1701.06 of the Revised Code do not apply to professional associations. If any provision of this chapter conflicts with any provision of Chapter 1701. of the Revised Code, the provisions of this chapter shall take precedence. A professional association for the practice of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery or for the combined practice of optometry, chiropractic, acupuncture through the state chiropractic board, psychology, nursing, pharmacy, physical therapy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery may provide in its articles of incorporation or bylaws that its directors may have terms of office not exceeding six years.

Effective Date: 03-22-1999; 2007 SB33 08-22-2007



Section 1785.09 - Other forms of organization.

This chapter does not preclude the rendering of a professional service within this state by a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, or a foreign limited liability company registered with the secretary of state and transacting business in this state in accordance with sections 1705.53 to 1705.58 of the Revised Code.

Effective Date: 07-01-1994









Title [19] XIX COURTS - MUNICIPAL - MAYOR'S - COUNTY

Chapter 1901 - MUNICIPAL COURT

Section 1901.01 - Organization of municipal courts.

(A) There is hereby established a municipal court in each of the following municipal corporations:

Akron, Alliance, Ashland, Ashtabula, Athens, Avon Lake, Barberton, Bedford, Bellefontaine, Bellevue, Berea, Bowling Green, Bryan, Bucyrus, Cambridge, Campbell, Canton, Carrollton, Celina, Chardon, Chesapeake, Chillicothe, Cincinnati, Circleville, Cleveland, Cleveland Heights, Columbus, Conneaut, Coshocton, Cuyahoga Falls, Dayton, Defiance, Delaware, East Cleveland, East Liverpool, Eaton, Elyria, Euclid, Fairborn, Fairfield, Findlay, Fostoria, Franklin, Fremont, Gallipolis, Garfield Heights, Georgetown, Girard, Greenville, Hamilton, Hillsboro, Huron, Ironton, Jackson, Kenton, Kettering, Lakewood, Lancaster, Lebanon, Lima, Logan, London, Lorain, Lyndhurst, Mansfield, Marietta, Marion, Marysville, Mason, Massillon, Maumee, Medina, Mentor, Miamisburg, Middletown, Millersburg, Mount Gilead, Mount Vernon, Napoleon, Newark, New Philadelphia, Newton Falls, Niles, Norwalk, Oakwood, Oberlin, Oregon, Ottawa, Painesville, Parma, Perrysburg, Port Clinton, Portsmouth, Ravenna, Rocky River, Sandusky, Shaker Heights, Shelby, Sidney, South Euclid, Springfield, Steubenville, Struthers, Sylvania, Tiffin, Toledo, Troy, Upper Sandusky, Urbana, Vandalia, Van Wert, Vermilion, Wadsworth, Wapakoneta, Warren, City of Washington in Fayette county, to be known as Washington Court House, Willoughby, Wilmington, Wooster, Xenia, Youngstown, and Zanesville.

(B) There is hereby established a municipal court within Clermont county in Batavia or in any other municipal corporation or unincorporated territory within Clermont county that is selected by the legislative authority of the Clermont county municipal court. The municipal court established by this division is a continuation of the municipal court previously established in Batavia by this section before the enactment of this division.

(C) There is hereby established a municipal court within Columbiana county in Lisbon or in any other municipal corporation or unincorporated territory within Columbiana county, except the municipal corporation of East Liverpool or Liverpool or St. Clair township, that is selected by the judges of the municipal court pursuant to division (I) of section 1901.021 of the Revised Code.

(D) Effective January 1, 2008, there is hereby established a municipal court within Erie county in Milan or in any other municipal corporation or unincorporated territory within Erie county that is within the territorial jurisdiction of the Erie county municipal court and is selected by the legislative authority of that court.

(E) The Cuyahoga Falls municipal court shall remain in existence until December 31, 2008, and shall be replaced by the Stow municipal court on January 1, 2009.

(F) Effective January 1, 2009, there is hereby established a municipal court in the municipal corporation of Stow.

(G) Effective July 1, 2010, there is hereby established a municipal court within Montgomery county in any municipal corporation or unincorporated territory within Montgomery county, except the municipal corporations of Centerville, Clayton, Dayton, Englewood, Germantown, Kettering, Miamisburg, Moraine, Oakwood, Union, Vandalia, and West Carrollton and Butler, German, Harrison, Miami, and Washington townships, that is selected by the legislative authority of that court.

(H) Effective January 1, 2013, there is hereby established a municipal court within Sandusky county in any municipal corporation or unincorporated territory within Sandusky county, except the municipal corporations of Bellevue and Fremont and Ballville, Sandusky, and York townships, that is selected by the legislative authority of that court.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 12-18-2002; 06-17-2004; 2006 HB336 01-01-2007; 2006 SB171 01-02-2007; 01-18-2007



Section 1901.011 - Housing divisions - environmental division.

There is hereby created a housing division in the Cleveland municipal court and in the Toledo municipal court, and an environmental division in the Franklin county municipal court.

Effective Date: 07-08-1991



Section 1901.02 - Jurisdiction of municipal courts.

(A) The municipal courts established by section 1901.01 of the Revised Code have jurisdiction within the corporate limits of their respective municipal corporations, or, for the Clermont county municipal court, the Columbiana county municipal court, and, effective January 1, 2008, the Erie county municipal court, within the municipal corporation or unincorporated territory in which they are established, and are courts of record. Each of the courts shall be styled ".................................. municipal court," inserting the name of the municipal corporation, except the following courts, which shall be styled as set forth below:

(1) The municipal court established in Chesapeake that shall be styled and known as the "Lawrence county municipal court";

(2) The municipal court established in Cincinnati that shall be styled and known as the "Hamilton county municipal court";

(3) The municipal court established in Ravenna that shall be styled and known as the "Portage county municipal court";

(4) The municipal court established in Athens that shall be styled and known as the "Athens county municipal court";

(5) The municipal court established in Columbus that shall be styled and known as the "Franklin county municipal court";

(6) The municipal court established in London that shall be styled and known as the "Madison county municipal court";

(7) The municipal court established in Newark that shall be styled and known as the "Licking county municipal court";

(8) The municipal court established in Wooster that shall be styled and known as the "Wayne county municipal court";

(9) The municipal court established in Wapakoneta that shall be styled and known as the "Auglaize county municipal court";

(10) The municipal court established in Troy that shall be styled and known as the "Miami county municipal court";

(11) The municipal court established in Bucyrus that shall be styled and known as the "Crawford county municipal court";

(12) The municipal court established in Logan that shall be styled and known as the "Hocking county municipal court";

(13) The municipal court established in Urbana that shall be styled and known as the "Champaign county municipal court";

(14) The municipal court established in Jackson that shall be styled and known as the "Jackson county municipal court";

(15) The municipal court established in Springfield that shall be styled and known as the "Clark county municipal court";

(16) The municipal court established in Kenton that shall be styled and known as the "Hardin county municipal court";

(17) The municipal court established within Clermont county in Batavia or in any other municipal corporation or unincorporated territory within Clermont county that is selected by the legislative authority of that court that shall be styled and known as the "Clermont county municipal court";

(18) The municipal court established in Wilmington that, beginning July 1, 1992, shall be styled and known as the "Clinton county municipal court";

(19) The municipal court established in Port Clinton that shall be styled and known as "the Ottawa county municipal court";

(20) The municipal court established in Lancaster that, beginning January 2, 2000, shall be styled and known as the "Fairfield county municipal court";

(21) The municipal court established within Columbiana county in Lisbon or in any other municipal corporation or unincorporated territory selected pursuant to division (I) of section 1901.021 of the Revised Code, that shall be styled and known as the "Columbiana county municipal court";

(22) The municipal court established in Georgetown that, beginning February 9, 2003, shall be styled and known as the "Brown county municipal court";

(23) The municipal court established in Mount Gilead that, beginning January 1, 2003, shall be styled and known as the "Morrow county municipal court";

(24) The municipal court established in Greenville that, beginning January 1, 2005, shall be styled and known as the "Darke county municipal court";

(25) The municipal court established in Millersburg that, beginning January 1, 2007, shall be styled and known as the "Holmes county municipal court";

(26) The municipal court established in Carrollton that, beginning January 1, 2007, shall be styled and known as the "Carroll county municipal court";

(27) The municipal court established within Erie county in Milan or established in any other municipal corporation or unincorporated territory that is within Erie county, is within the territorial jurisdiction of that court, and is selected by the legislative authority of that court that, beginning January 1, 2008, shall be styled and known as the "Erie county municipal court";

(28) The municipal court established in Ottawa that, beginning January 1, 2011, shall be styled and known as the "Putnam county municipal court";

(29) The municipal court established within Montgomery county in any municipal corporation or unincorporated territory within Montgomery county, except the municipal corporations of Centerville, Clayton, Dayton, Englewood, Germantown, Kettering, Miamisburg, Moraine, Oakwood, Union, Vandalia, and West Carrollton and Butler, German, Harrison, Miami, and Washington townships, that is selected by the legislative authority of that court and that, beginning July 1, 2010, shall be styled and known as the "Montgomery county municipal court";

(30) The municipal court established within Sandusky county in any municipal corporation or unincorporated territory within Sandusky county, except the municipal corporations of Bellevue and Fremont and Ballville, Sandusky, and York townships, that is selected by the legislative authority of that court and that, beginning January 1, 2013, shall be styled and known as the "Sandusky county municipal court."

(B) In addition to the jurisdiction set forth in division (A) of this section, the municipal courts established by section 1901.01 of the Revised Code have jurisdiction as follows:

The Akron municipal court has jurisdiction within Bath, Richfield, and Springfield townships, and within the municipal corporations of Fairlawn, Lakemore, and Mogadore, in Summit county.

The Alliance municipal court has jurisdiction within Lexington, Marlboro, Paris, and Washington townships in Stark county.

The Ashland municipal court has jurisdiction within Ashland county.

The Ashtabula municipal court has jurisdiction within Ashtabula, Plymouth, and Saybrook townships in Ashtabula county.

The Athens county municipal court has jurisdiction within Athens county.

The Auglaize county municipal court has jurisdiction within Auglaize county.

The Avon Lake municipal court has jurisdiction within the municipal corporations of Avon and Sheffield in Lorain county.

The Barberton municipal court has jurisdiction within Coventry, Franklin, and Green townships, within all of Copley township except within the municipal corporation of Fairlawn, and within the municipal corporations of Clinton and Norton, in Summit county.

The Bedford municipal court has jurisdiction within the municipal corporations of Bedford Heights, Oakwood, Glenwillow, Solon, Bentleyville, Chagrin Falls, Moreland Hills, Orange, Warrensville Heights, North Randall, and Woodmere, and within Warrensville and Chagrin Falls townships, in Cuyahoga county.

The Bellefontaine municipal court has jurisdiction within Logan county.

The Bellevue municipal court has jurisdiction within Lyme and Sherman townships in Huron county and within York township in Sandusky county.

The Berea municipal court has jurisdiction within the municipal corporations of Strongsville, Middleburgh Heights, Brook Park, Westview, and Olmsted Falls, and within Olmsted township, in Cuyahoga county.

The Bowling Green municipal court has jurisdiction within the municipal corporations of Bairdstown, Bloomdale, Bradner, Custar, Cygnet, Grand Rapids, Haskins, Hoytville, Jerry City, Milton Center, North Baltimore, Pemberville, Portage, Rising Sun, Tontogany, Wayne, West Millgrove, and Weston, and within Bloom, Center, Freedom, Grand Rapids, Henry, Jackson, Liberty, Middleton, Milton, Montgomery, Plain, Portage, Washington, Webster, and Weston townships in Wood county.

Beginning February 9, 2003, the Brown county municipal court has jurisdiction within Brown county.

The Bryan municipal court has jurisdiction within Williams county.

The Cambridge municipal court has jurisdiction within Guernsey county.

The Campbell municipal court has jurisdiction within Coitsville township in Mahoning county.

The Canton municipal court has jurisdiction within Canton, Lake, Nimishillen, Osnaburg, Pike, Plain, and Sandy townships in Stark county.

The Carroll county municipal court has jurisdiction within Carroll county.

The Celina municipal court has jurisdiction within Mercer county.

The Champaign county municipal court has jurisdiction within Champaign county.

The Chardon municipal court has jurisdiction within Geauga county.

The Chillicothe municipal court has jurisdiction within Ross county.

The Circleville municipal court has jurisdiction within Pickaway county.

The Clark county municipal court has jurisdiction within Clark county.

The Clermont county municipal court has jurisdiction within Clermont county.

The Cleveland municipal court has jurisdiction within the municipal corporation of Bratenahl in Cuyahoga county.

Beginning July 1, 1992, the Clinton county municipal court has jurisdiction within Clinton county.

The Columbiana county municipal court has jurisdiction within all of Columbiana county except within the municipal corporation of East Liverpool and except within Liverpool and St. Clair townships.

The Coshocton municipal court has jurisdiction within Coshocton county.

The Crawford county municipal court has jurisdiction within Crawford county.

Until December 31, 2008, the Cuyahoga Falls municipal court has jurisdiction within Boston, Hudson, Northfield Center, Sagamore Hills, and Twinsburg townships, and within the municipal corporations of Boston Heights, Hudson, Munroe Falls, Northfield, Peninsula, Reminderville, Silver Lake, Stow, Tallmadge, Twinsburg, and Macedonia, in Summit county.

Beginning January 1, 2005, the Darke county municipal court has jurisdiction within Darke county except within the municipal corporation of Bradford.

The Defiance municipal court has jurisdiction within Defiance county.

The Delaware municipal court has jurisdiction within Delaware county.

The East Liverpool municipal court has jurisdiction within Liverpool and St. Clair townships in Columbiana county.

The Eaton municipal court has jurisdiction within Preble county.

The Elyria municipal court has jurisdiction within the municipal corporations of Grafton, LaGrange, and North Ridgeville, and within Elyria, Carlisle, Eaton, Columbia, Grafton, and LaGrange townships, in Lorain county.

Beginning January 1, 2008, the Erie county municipal court has jurisdiction within Erie county except within the townships of Florence, Huron, Perkins, and Vermilion and the municipal corporations of Bay View, Castalia, Huron, Sandusky, and Vermilion.

The Fairborn municipal court has jurisdiction within the municipal corporation of Beavercreek and within Bath and Beavercreek townships in Greene county.

Beginning January 2, 2000, the Fairfield county municipal court has jurisdiction within Fairfield county.

The Findlay municipal court has jurisdiction within all of Hancock county except within Washington township.

The Fostoria municipal court has jurisdiction within Loudon and Jackson townships in Seneca county, within Washington township in Hancock county, and within Perry township, except within the municipal corporation of West Millgrove, in Wood county.

The Franklin municipal court has jurisdiction within Franklin township in Warren county.

The Franklin county municipal court has jurisdiction within Franklin county.

The Fremont municipal court has jurisdiction within Ballville and Sandusky townships in Sandusky county.

The Gallipolis municipal court has jurisdiction within Gallia county.

The Garfield Heights municipal court has jurisdiction within the municipal corporations of Maple Heights, Walton Hills, Valley View, Cuyahoga Heights, Newburgh Heights, Independence, and Brecksville in Cuyahoga county.

The Girard municipal court has jurisdiction within Liberty, Vienna, and Hubbard townships in Trumbull county.

The Hamilton municipal court has jurisdiction within Ross and St. Clair townships in Butler county.

The Hamilton county municipal court has jurisdiction within Hamilton county.

The Hardin county municipal court has jurisdiction within Hardin county.

The Hillsboro municipal court has jurisdiction within all of Highland county except within Madison township.

The Hocking county municipal court has jurisdiction within Hocking county.

The Holmes county municipal court has jurisdiction within Holmes county.

The Huron municipal court has jurisdiction within all of Huron township in Erie county except within the municipal corporation of Sandusky.

The Ironton municipal court has jurisdiction within Aid, Decatur, Elizabeth, Hamilton, Lawrence, Upper, and Washington townships in Lawrence county.

The Jackson county municipal court has jurisdiction within Jackson county.

The Kettering municipal court has jurisdiction within the municipal corporations of Centerville and Moraine, and within Washington township, in Montgomery county.

Until January 2, 2000, the Lancaster municipal court has jurisdiction within Fairfield county.

The Lawrence county municipal court has jurisdiction within the townships of Fayette, Mason, Perry, Rome, Symmes, Union, and Windsor in Lawrence county.

The Lebanon municipal court has jurisdiction within Turtlecreek township in Warren county.

The Licking county municipal court has jurisdiction within Licking county.

The Lima municipal court has jurisdiction within Allen county.

The Lorain municipal court has jurisdiction within the municipal corporation of Sheffield Lake, and within Sheffield township, in Lorain county.

The Lyndhurst municipal court has jurisdiction within the municipal corporations of Mayfield Heights, Gates Mills, Mayfield, Highland Heights, and Richmond Heights in Cuyahoga county.

The Madison county municipal court has jurisdiction within Madison county.

The Mansfield municipal court has jurisdiction within Madison, Springfield, Sandusky, Franklin, Weller, Mifflin, Troy, Washington, Monroe, Perry, Jefferson, and Worthington townships, and within sections 35-36-31 and 32 of Butler township, in Richland county.

The Marietta municipal court has jurisdiction within Washington county.

The Marion municipal court has jurisdiction within Marion county.

The Marysville municipal court has jurisdiction within Union county.

The Mason municipal court has jurisdiction within Deerfield township in Warren county.

The Massillon municipal court has jurisdiction within Bethlehem, Perry, Sugar Creek, Tuscarawas, Lawrence, and Jackson townships in Stark county.

The Maumee municipal court has jurisdiction within the municipal corporations of Waterville and Whitehouse, within Waterville and Providence townships, and within those portions of Springfield, Monclova, and Swanton townships lying south of the northerly boundary line of the Ohio turnpike, in Lucas county.

The Medina municipal court has jurisdiction within the municipal corporations of Briarwood Beach, Brunswick, Chippewa-on-the-Lake, and Spencer and within the townships of Brunswick Hills, Chatham, Granger, Hinckley, Lafayette, Litchfield, Liverpool, Medina, Montville, Spencer, and York townships, in Medina county.

The Mentor municipal court has jurisdiction within the municipal corporation of Mentor-on-the-Lake in Lake county.

The Miami county municipal court has jurisdiction within Miami county and within the part of the municipal corporation of Bradford that is located in Darke county.

The Miamisburg municipal court has jurisdiction within the municipal corporations of Germantown and West Carrollton, and within German and Miami townships in Montgomery county.

The Middletown municipal court has jurisdiction within Madison township, and within all of Lemon township, except within the municipal corporation of Monroe, in Butler county.

Beginning July 1, 2010, the Montgomery county municipal court has jurisdiction within all of Montgomery county except for the municipal corporations of Centerville, Clayton, Dayton, Englewood, Germantown, Kettering, Miamisburg, Moraine, Oakwood, Union, Vandalia, and West Carrollton and Butler, German, Harrison, Miami, and Washington townships.

Beginning January 1, 2003, the Morrow county municipal court has jurisdiction within Morrow county.

The Mount Vernon municipal court has jurisdiction within Knox county.

The Napoleon municipal court has jurisdiction within Henry county.

The New Philadelphia municipal court has jurisdiction within the municipal corporation of Dover, and within Auburn, Bucks, Fairfield, Goshen, Jefferson, Warren, York, Dover, Franklin, Lawrence, Sandy, Sugarcreek, and Wayne townships in Tuscarawas county.

The Newton Falls municipal court has jurisdiction within Bristol, Bloomfield, Lordstown, Newton, Braceville, Southington, Farmington, and Mesopotamia townships in Trumbull county.

The Niles municipal court has jurisdiction within the municipal corporation of McDonald, and within Weathersfield township in Trumbull county.

The Norwalk municipal court has jurisdiction within all of Huron county except within the municipal corporation of Bellevue and except within Lyme and Sherman townships.

The Oberlin municipal court has jurisdiction within the municipal corporations of Amherst, Kipton, Rochester, South Amherst, and Wellington, and within Henrietta, Russia, Camden, Pittsfield, Brighton, Wellington, Penfield, Rochester, and Huntington townships, and within all of Amherst township except within the municipal corporation of Lorain, in Lorain county.

The Oregon municipal court has jurisdiction within the municipal corporation of Harbor View, and within Jerusalem township, in Lucas county, and north within Maumee Bay and Lake Erie to the boundary line between Ohio and Michigan between the easterly boundary of the court and the easterly boundary of the Toledo municipal court.

The Ottawa county municipal court has jurisdiction within Ottawa county.

The Painesville municipal court has jurisdiction within Painesville, Perry, Leroy, Concord, and Madison townships in Lake county.

The Parma municipal court has jurisdiction within the municipal corporations of Parma Heights, Brooklyn, Linndale, North Royalton, Broadview Heights, Seven Hills, and Brooklyn Heights in Cuyahoga county.

The Perrysburg municipal court has jurisdiction within the municipal corporations of Luckey, Millbury, Northwood, Rossford, and Walbridge, and within Perrysburg, Lake, and Troy townships, in Wood county.

The Portage county municipal court has jurisdiction within Portage county.

The Portsmouth municipal court has jurisdiction within Scioto county.

The Putnam county municipal court has jurisdiction within Putnam county.

The Rocky River municipal court has jurisdiction within the municipal corporations of Bay Village, Westlake, Fairview Park, and North Olmsted, and within Riveredge township, in Cuyahoga county.

The Sandusky municipal court has jurisdiction within the municipal corporations of Castalia and Bay View, and within Perkins township, in Erie county.

Beginning January 1, 2013, the Sandusky county municipal court has jurisdiction within all of Sandusky county except within the municipal corporations of Bellevue and Fremont and Ballville, Sandusky, and York townships.

The Shaker Heights municipal court has jurisdiction within the municipal corporations of University Heights, Beachwood, Pepper Pike, and Hunting Valley in Cuyahoga county.

The Shelby municipal court has jurisdiction within Sharon, Jackson, Cass, Plymouth, and Blooming Grove townships, and within all of Butler township except sections 35-36-31 and 32, in Richland county.

The Sidney municipal court has jurisdiction within Shelby county.

Beginning January 1, 2009, the Stow municipal court has jurisdiction within Boston, Hudson, Northfield Center, Sagamore Hills, and Twinsburg townships, and within the municipal corporations of Boston Heights, Cuyahoga Falls, Hudson, Munroe Falls, Northfield, Peninsula, Reminderville, Silver Lake, Stow, Tallmadge, Twinsburg, and Macedonia, in Summit county.

The Struthers municipal court has jurisdiction within the municipal corporations of Lowellville, New Middleton, and Poland, and within Poland and Springfield townships in Mahoning county.

The Sylvania municipal court has jurisdiction within the municipal corporations of Berkey and Holland, and within Sylvania, Richfield, Spencer, and Harding townships, and within those portions of Swanton, Monclova, and Springfield townships lying north of the northerly boundary line of the Ohio turnpike, in Lucas county.

The Tiffin municipal court has jurisdiction within Adams, Big Spring, Bloom, Clinton, Eden, Hopewell, Liberty, Pleasant, Reed, Scipio, Seneca, Thompson, and Venice townships in Seneca county.

The Toledo municipal court has jurisdiction within Washington township, and within the municipal corporation of Ottawa Hills, in Lucas county.

The Upper Sandusky municipal court has jurisdiction within Wyandot county.

The Vandalia municipal court has jurisdiction within the municipal corporations of Clayton, Englewood, and Union, and within Butler, Harrison, and Randolph townships, in Montgomery county.

The Van Wert municipal court has jurisdiction within Van Wert county.

The Vermilion municipal court has jurisdiction within the townships of Vermilion and Florence in Erie county and within all of Brownhelm township except within the municipal corporation of Lorain, in Lorain county.

The Wadsworth municipal court has jurisdiction within the municipal corporations of Gloria Glens Park, Lodi, Seville, and Westfield Center, and within Guilford, Harrisville, Homer, Sharon, Wadsworth, and Westfield townships in Medina county.

The Warren municipal court has jurisdiction within Warren and Champion townships, and within all of Howland township except within the municipal corporation of Niles, in Trumbull county.

The Washington Court House municipal court has jurisdiction within Fayette county.

The Wayne county municipal court has jurisdiction within Wayne county.

The Willoughby municipal court has jurisdiction within the municipal corporations of Eastlake, Wickliffe, Willowick, Willoughby Hills, Kirtland, Kirtland Hills, Waite Hill, Timberlake, and Lakeline, and within Kirtland township, in Lake county.

Through June 30, 1992, the Wilmington municipal court has jurisdiction within Clinton county.

The Xenia municipal court has jurisdiction within Caesarcreek, Cedarville, Jefferson, Miami, New Jasper, Ross, Silvercreek, Spring Valley, Sugarcreek, and Xenia townships in Greene county.

(C) As used in this section:

(1) "Within a township" includes all land, including, but not limited to, any part of any municipal corporation, that is physically located within the territorial boundaries of that township, whether or not that land or municipal corporation is governmentally a part of the township.

(2) "Within a municipal corporation" includes all land within the territorial boundaries of the municipal corporation and any townships that are coextensive with the municipal corporation.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 12-18-2002; 06-17-2004; 2006 HB336 01-01-2007; 2006 SB 171 01-02-2007; 01-18-2007



Section 1901.021 - Court sitting outside corporate limits of municipal corporation.

(A) Except as otherwise provided in division (M) of this section, the judge or judges of any municipal court established under division (A) of section 1901.01 of the Revised Code having territorial jurisdiction outside the corporate limits of the municipal corporation in which it is located may sit outside the corporate limits of the municipal corporation within the area of its territorial jurisdiction.

(B) Two or more of the judges of the Hamilton county municipal court shall be assigned by the presiding judge of the court to sit outside the municipal corporation of Cincinnati.

(C) Two of the judges of the Portage county municipal court shall sit within the municipal corporation of Ravenna, and one of the judges shall sit within the municipal corporation of Kent. The judges may sit in other incorporated areas of Portage county.

(D) One of the judges of the Wayne county municipal court shall sit within the municipal corporation of Wooster, and one shall sit within the municipal corporation of Orrville. Both judges may sit in other incorporated areas of Wayne county.

(E) The judge of the Auglaize county municipal court shall sit within the municipal corporations of Wapakoneta and St. Marys and may sit in other incorporated areas in Auglaize county.

(F) At least one of the judges of the Miami county municipal court shall sit within the municipal corporations of Troy, Piqua, and Tipp City, and the judges may sit in other incorporated areas of Miami county.

(G) The judge of the Crawford county municipal court shall sit within the municipal corporations of Bucyrus and Galion and may sit in other incorporated areas in Crawford county.

(H) The judge of the Jackson county municipal court shall sit within the municipal corporations of Jackson and Wellston and may sit in other incorporated areas in Jackson county.

(I) Each judge of the Columbiana county municipal court may sit within the municipal corporation of Lisbon, Salem, or East Palestine until the judges jointly select a central location within the territorial jurisdiction of the court. When the judges select a central location, the judges shall sit at that location.

(J) In any municipal court, other than the Hamilton county municipal court and the Montgomery county municipal court, that has more than one judge, the decision for one or more judges to sit outside the corporate limits of the municipal corporation shall be made by rule of the court as provided in division (C) of sections 1901.14 and 1901.16 of the Revised Code.

(K) The assignment of a judge to sit in a municipal corporation other than that in which the court is located does not affect the jurisdiction of the mayor except as provided in section 1905.01 of the Revised Code.

(L) The judges of the Clermont county municipal court may sit in any municipal corporation or unincorporated territory within Clermont county.

(M) Beginning July 1, 2010, the judges of the Montgomery county municipal court shall sit in the same locations as the judges of the Montgomery county county court sat before the county court was abolished on that date. The legislative authority of the Montgomery county municipal court may determine after that date that the judges of the Montgomery county municipal court shall sit in any municipal corporation or unincorporated territory within Montgomery county.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 01-01-2002



Section 1901.022 - Jurisdiction to appoint trustees to receive and distribute earnings in executions against property.

In addition to the territorial jurisdiction conferred by section 1901.02 of the Revised Code, all municipal courts shall also have jurisdiction within the limits of the county or counties in which their territory is situated, except within the territorial jurisdiction of another municipal court, to appoint trustees to receive and distribute earnings in accordance with section 2329.70 of the Revised Code.

Effective Date: 11-06-1959



Section 1901.023 - Extension of jurisdiction for municipal courts on south shore of Lake Erie.

In addition to the territorial jurisdiction conferred by section 1901.02 of the Revised Code, the municipal courts of Ashtabula, Avon Lake, Cleveland, Conneaut, Euclid, Huron, Lakewood, Lorain, Mentor, Oregon, Ottawa county, Painesville, Rocky River, Sandusky, Toledo, Vermilion, and Willoughby have jurisdiction within their respective counties northerly beyond the south shore of Lake Erie to the international boundary line between the United States and Canada, between the easterly and westerly boundary lines of the adjacent municipal or county courts. The municipal courts that are given jurisdiction in Lake Erie by this section have concurrent jurisdiction in Lake Erie with any adjacent county or municipal courts that borders on Lake Erie.

Effective Date: 02-04-1994



Section 1901.024 - Costs, fees, receipts of county municipal courts.

(A) The board of county commissioners of Hamilton county shall pay all of the costs of operation of the Hamilton county municipal court. Subject to sections 307.515, 4511.19, 4511.193, and 5503.04 of the Revised Code and to any other section of the Revised Code that requires a specific manner of disbursement of any moneys received by a municipal court, the county shall receive all of the costs, fees, and other moneys, except fines collected for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code, that are received by the Hamilton county municipal court and shall receive fifty per cent of all of the fines for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code that are received by the court.

(B) The board of county commissioners of Lawrence county shall pay all of the costs of operation of the Lawrence county municipal court. Subject to sections 307.515, 4511.19, 4511.193, and 5503.04 of the Revised Code and to any other section of the Revised Code that requires a specific manner of disbursement of any moneys received by a municipal court, the county shall receive all of the costs, fees, and other moneys, except fines collected for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code, that are received by the Lawrence county municipal court and shall receive fifty per cent of all of the fines for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code that are received by the court.

(C) The board of county commissioners of Ottawa county shall pay all of the costs of operation of the Ottawa county municipal court. Subject to sections 307.515, 4511.19, 4511.193, and 5503.04 of the Revised Code and to any other section of the Revised Code that requires a specific manner of disbursement of any moneys received by a municipal court, the county shall receive all of the costs, fees, and other moneys, except fines collected for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code, that are received by the Ottawa county municipal court and shall receive fifty per cent of all of the fines for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code that are received by the court.

(D) The board of county commissioners of a county in which a county-operated municipal court is located shall pay all of the costs of operation of the municipal court. The county in which a county-operated municipal court that is not subject to division (A), (B), or (C) of this section is located shall receive all of the costs, fees, and other moneys, except fines collected for violations of municipal ordinances and for violations of township resolutions adopted pursuant to Chapter 504. of the Revised Code and except as provided in sections 307.515 and 5503.04 of the Revised Code and in any other section of the Revised Code that requires a specific manner of disbursement of any moneys received by a municipal court, that are received by the court.

Effective Date: 01-01-2004; 2008 HB420 01-01-2010



Section 1901.025 - Jurisdiction of housing and environmental divisions.

The housing or environmental division of a municipal court created pursuant to section 1901.011 of the Revised Code has the same territorial jurisdiction as the municipal court of which it is a part, but shall be styled and known as the "housing division of the . . . . . . . . . . . .," or the "environmental division of the . . . . . . . . . . . .," inserting the name of the municipal court.

Effective Date: 07-08-1991



Section 1901.026 - Current operating costs apportioned.

(A) The current operating costs of a municipal court, other than a county-operated municipal court, that has territorial jurisdiction under section 1901.02 or 1901.182 of the Revised Code that extends beyond the corporate limits of the municipal corporation in which the court is located shall be apportioned pursuant to this section among all of the municipal corporations and townships that are within the territory of the court. Each municipal corporation and each township within the territory of the municipal court shall be assigned a proportionate share of the current operating costs of the municipal court that is equal to the percentage of the total criminal and civil caseload of the municipal court that arose in that municipal corporation or township. Each municipal corporation and each township then shall be liable for its assigned proportionate share of the current operating costs of the court, subject to division (B) of this section.

For purposes of this section, the criminal and civil caseload that arose in a municipal corporation or township is the total number of criminal cases filed in the municipal court during the preceding calendar year that arose out of offenses that occurred in the municipal corporation or township and the total number of civil cases filed in the municipal court during the preceding calendar year in which the address of the majority of the defendants that are designated in the caption of the case and that have addresses within municipal corporations or townships within the territory of the court is within the municipal corporation or township or, if there is no majority of such defendants, in which the address of the first such defendant is within the municipal corporation or township.

(B) A municipal corporation or township within the territory of a municipal court is not required to pay that part of its proportionate share of the current operating costs of the court, as determined in accordance with division (A) of this section, that exceeds the total amount of costs, fees, fines, bail, or other moneys that was disbursed by the clerk of the court under division (F) of section 1901.31 of the Revised Code, to the municipal corporation or township during the period for which its proportionate share of the current operating costs was determined. The municipal corporation in which the court is located is liable, in addition to its proportionate share, for any part of the proportionate share of a municipal corporation or township that the municipal corporation or township is not required to pay under this division.

(C) The auditors or chief fiscal officers of each of the municipal corporations and townships within the territory of a municipal court for which the current operating costs are apportioned under this section shall meet not less than once each six months at the office of the auditor or chief fiscal officer of the municipal corporation in which the court is located to determine the proportionate share due from each municipal corporation and each township, to determine whether any municipal corporation or township is not required to pay any part of its proportionate share under division (B) of this section, and to adjust accounts. The meetings shall be held at the direction of the auditor or chief fiscal officer of the municipal corporation in which the court is located, and the auditor or chief fiscal officer shall preside at the meetings. The proportionate share of each of the municipal corporations and townships, as reduced or increased in accordance with division (B) of this section, is payable from the general fund of the municipal corporation or township or from any other fund designated or funds appropriated for the purpose of paying the particular municipal corporation's or township's proportionate share of the current operating costs of the court.

The court of common pleas of the county in which a municipal court for which the current operating costs are apportioned under this section is located has jurisdiction over any civil action that is commenced to determine the current operating costs of the court, the proportionate share of the current operating costs to be paid by a particular municipal corporation or township within the territory of the court, or whether a municipal corporation or township is not required to pay any part of its proportionate share under division (B) of this section.

(D) For purposes of this section:

(1) "Operating costs" means the figure that is derived by subtracting the total of all costs that are collected and paid to the city treasury by the clerk of the municipal court pursuant to division (F) of section 1901.31 of the Revised Code and all interest received and paid to the city treasury in relation to the costs pursuant to division (G) of section 1901.31 of the Revised Code from the total of the amounts payable from the city treasury for the operation of the court pursuant to sections 1901.10, 1901.11, 1901.111, 1901.12, 1901.31, 1901.311, 1901.312, 1901.32, 1901.33, 1901.331, 1901.36, 1901.37, and 1901.38 of the Revised Code, other than any amounts payable from the city treasury for the operation of the court involving construction, capital improvements, rent, or the provision of heat and light.

(2) "Township" means a township that has adopted a limited home rule government pursuant to Chapter 504. of the Revised Code.

(3) "Criminal caseload" when used in regard to a township means cases arising from a violation of a township resolution for which a fine is imposed under Chapter 504. of the Revised Code.

Effective Date: 09-20-1999



Section 1901.027 - Ohio River jurisdiction.

In addition to the territorial jurisdiction conferred by section 1901.02 of the Revised Code, the municipal courts established in Athens, Batavia, East Liverpool, Gallipolis, Georgetown, Cincinnati, Ironton, Chesapeake, Marietta, Portsmouth, and Steubenville and the municipal court established within Columbiana county that is described in division (C) of section 1901.01 of the Revised Code have jurisdiction beyond the north or northwest shore of the Ohio river extending to the opposite shore line, between the extended boundary lines of any adjacent municipal courts or adjacent county courts. Each of the municipal courts that is given jurisdiction on the Ohio river by this section has concurrent jurisdiction on the Ohio river with any adjacent municipal courts or adjacent county courts that border on that river and with any court of Kentucky or of West Virginia that borders on the Ohio river and that has jurisdiction on the Ohio river under the law of Kentucky or the law of West Virginia, whichever is applicable, or under federal law.

Effective Date: 12-18-2002



Section 1901.03 - Municipal court definitions.

As used in this chapter:

(A) "Territory" means the geographical areas within which municipal courts have jurisdiction as provided in sections 1901.01 and 1901.02 of the Revised Code.

(B) "Legislative authority" means the legislative authority of the municipal corporation in which a municipal court, other than a county-operated municipal court, is located, and means the respective board of county commissioners of the county in which a county-operated municipal court is located.

(C) "Chief executive" means the chief executive of the municipal corporation in which a municipal court, other than a county-operated municipal court, is located, and means the respective chairman of the board of county commissioners of the county in which a county-operated municipal court is located.

(D) "City treasury" means the treasury of the municipal corporation in which a municipal court, other than a county-operated municipal court, is located.

(E) "City treasurer" means the treasurer of the municipal corporation in which a municipal court, other than a county-operated municipal court, is located.

(F) "County-operated municipal court" means the Auglaize county, Brown county, Carroll county, Clermont county, Columbiana county, Crawford county, Darke county, Erie county, Hamilton county, Hocking county, Holmes county, Jackson county, Lawrence county, Madison county, Miami county, Montgomery county, Morrow county, Ottawa county, Portage county, Putnam county, or Wayne county municipal court and, effective January 1, 2013, also includes the Sandusky county municipal court.

(G) "A municipal corporation in which a municipal court is located" includes each municipal corporation named in section 1901.01 of the Revised Code, but does not include one in which a judge sits pursuant to any provision of section 1901.021 of the Revised Code except division (M) of that section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 12-18-2002; 06-17-2004; 2006 HB336 01-01-2007; 2006 SB171 01-02-2007; 01-18-2007



Section 1901.031 - Terms include housing or environmental division of municipal court.

As used in this chapter, unless the context otherwise requires, "municipal court" includes the housing or environmental division of the municipal court, and "judge" includes the judge of the housing or environmental division of the municipal court, as created by section 1901.011 of the Revised Code.

Effective Date: 07-08-1991



Section 1901.04 - Transfer of pending actions.

Upon the institution of a municipal court other than the Brown county municipal court or the Morrow county municipal court, the jurisdiction of the mayor in all civil and criminal causes terminates within the municipal corporation in which the municipal court is located. The institution of the Brown county municipal court or the Morrow county municipal court does not terminate or affect the jurisdiction of the mayor of Georgetown or the mayor of Mount Gilead, respectively, in any civil or criminal cause. Upon the institution of either court, the mayor of Georgetown and the mayor of Mount Gilead retain jurisdiction in causes as described in section 1905.01 of the Revised Code. Those mayors shall exercise that jurisdiction concurrently with the municipal court. Upon the institution of a municipal court, all mayors of municipal corporations within the territory other than the municipal corporation in which the court is located may retain any jurisdiction that is now provided in all criminal causes involving violation of ordinances of their respective municipal corporations and in all criminal causes involving moving traffic violations occurring on state highways located within their respective municipal corporations, to be exercised concurrently with the municipal court.

Upon the institution of a municipal court, the jurisdiction of county courts in all civil and criminal causes terminates in any township or municipal corporation that is entirely within the territory.

Upon the institution of a municipal court, all causes, judgments, executions, and proceedings then pending in courts of mayors and county courts within the territory as to which their jurisdiction is terminated by this section shall proceed in the municipal court as if originally instituted in the municipal court. The parties may make any amendments to their pleadings that are required to conform to the rules of the municipal court.

In all cases over which the municipal court is given jurisdiction and for which the jurisdiction of county courts and the courts of mayors is terminated by this section upon the institution of the municipal court, the pleadings, orders, entries, dockets, bonds, papers, records, books, exhibits, files, moneys, property, and persons that belong to, are in the possession of, or are subject to the jurisdiction of the courts of mayors or county courts or any officer of either court and that are in any municipal corporation or township which is entirely within the territory of a municipal court shall be transferred by their custodian to the municipal court. If a part of any township that was within the jurisdiction of a county court is included within the territory of a municipal court, all pleadings, orders, entries, dockets, bonds, papers, records, books, exhibits, files, moneys, property, and persons that belong to, are in the possession of, or are subject to the jurisdiction of the county court or any officer of the county court and that pertain to causes, judgments, executions, and proceedings then pending in the county court and arising from the court's jurisdiction in that part of the township within the territory of the municipal court shall be transferred by their custodian to the municipal court.

The termination of a municipal court reinstates the jurisdiction of the mayor of the municipal corporation in which the terminated municipal court was located, if the jurisdiction of the mayor was terminated by this section.

Effective Date: 12-18-2002



Section 1901.041 - Assignment and referral of cases to special divisions of court.

(A) Except as authorized by or provided in division (B) of section 1901.181 of the Revised Code, all cases filed after the institution of a housing or environmental division of a municipal court and over which the division has jurisdiction shall be assigned by the administrative judge of the municipal court to the judge of the division. Any cases pending in the municipal court at the time the division is instituted and over which the division has jurisdiction shall be reassigned to the judge of the division, if the administrative judge determines that reassignment will not delay the trial of the case and that reassignment is in the best interests of the parties.

(B) The Hamilton county municipal court may refer a case of the type described in division (B)(3) of section 2301.03 of the Revised Code to the drug court judge of the court of common pleas of Hamilton county pursuant to that division.

Effective Date: 07-01-1997



Section 1901.05 - [Repealed].

Effective Date: 07-08-1991



Section 1901.051 - Housing and environmental division judges election.

(A) The housing division of the Cleveland municipal court shall consist of one full-time judge. The judge of the housing division shall be elected specifically as the housing division judge and shall be the judge of the Cleveland municipal court whose term began January 2, 1978, and his successors.

(B) The housing division of the Toledo municipal court shall consist of one full-time judge. The judge of the housing division shall be elected specifically as the housing division judge and shall be the judge of the Toledo municipal court whose term begins January 1, 1988, and his successors.

(C) The environmental division of the Franklin county municipal court shall consist of one full-time judge. The judge of the environmental division shall be elected specifically as the environmental division judge and shall be the judge of the Franklin county municipal court whose term begins January 8, 1992, and his successors.

Effective Date: 07-08-1991



Section 1901.06 - Qualifications and election of judge.

A municipal judge during the judge's term of office shall be a qualified elector and a resident of the territory of the court to which the judge is elected or appointed. A municipal judge shall have been admitted to the practice of law in this state and shall have been, for a total of at least six years preceding appointment or the commencement of the judge's term, engaged in the practice of law in this state or served as a judge of a court of record in any jurisdiction in the United States, or both.

Except as provided in section 1901.08 of the Revised Code, the first election of any newly created office of a municipal judge shall be held at the next regular municipal election occurring not less than one hundred days after the creation of the office. Except as otherwise provided in division (G) of section 1901.01 of the Revised Code, the institution of a new municipal court shall take place on the first day of January next after the first election for the court.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 03-19-1987



Section 1901.07 - Term of office of judge - nomination, election.

(A) All municipal court judges shall be elected on the nonpartisan ballot for terms of six years. In a municipal court in which only one judge is to be elected in any one year, that judge's term commences on the first day of January after the election. In a municipal court in which two or more judges are to be elected in any one year, their terms commence on successive days beginning the first day of January, following the election, unless otherwise provided by section 1901.08 of the Revised Code.

(B) All candidates for municipal court judge may be nominated either by nominating petition or by primary election, except that if the jurisdiction of a municipal court extends only to the corporate limits of the municipal corporation in which the court is located and that municipal corporation operates under a charter, all candidates shall be nominated in the same manner provided in the charter for the office of municipal court judge or, if no specific provisions are made in the charter for the office of municipal court judge, in the same manner as the charter prescribes for the nomination and election of the legislative authority of the municipal corporation.

If the jurisdiction of a municipal court extends beyond the corporate limits of the municipal corporation in which it is located or if the jurisdiction of the court does not extend beyond the corporate limits of the municipal corporation in which it is located and no charter provisions apply, all candidates for party nomination to the office of municipal court judge shall file a declaration of candidacy and petition not later than four p.m. of the ninetieth day before the day of the primary election in the form prescribed by section 3513.07 of the Revised Code. The petition shall conform to the requirements provided for those petitions of candidacy contained in section 3513.05 of the Revised Code, except that the petition shall be signed by at least fifty electors of the territory of the court. If no valid declaration of candidacy is filed for nomination as a candidate of a political party for election to the office of municipal court judge, or if the number of persons filing the declarations of candidacy for nominations as candidates of one political party for election to the office does not exceed the number of candidates that that party is entitled to nominate as its candidates for election to the office, no primary election shall be held for the purpose of nominating candidates of that party for election to the office, and the candidates shall be issued certificates of nomination in the manner set forth in section 3513.02 of the Revised Code.

If the jurisdiction of a municipal court extends beyond the corporate limits of the municipal corporation in which it is located or if the jurisdiction of the court does not extend beyond the corporate limits of the municipal corporation in which it is located and no charter provisions apply, nonpartisan candidates for the office of municipal court judge shall file nominating petitions not later than four p.m. of the day before the day of the primary election in the form prescribed by section 3513.261 of the Revised Code. The petition shall conform to the requirements provided for those petitions of candidacy contained in section 3513.257 of the Revised Code, except that the petition shall be signed by at least fifty electors of the territory of the court.

The nominating petition or declaration of candidacy for a municipal court judge shall contain a designation of the term for which the candidate seeks election. At the following regular municipal election, the candidacies of the judges nominated shall be submitted to the electors of the territory on a nonpartisan, judicial ballot in the same manner as provided for judges of the court of common pleas, except that, in a municipal corporation operating under a charter, all candidates for municipal court judge shall be elected in conformity with the charter if provisions are made in the charter for the election of municipal court judges.

(C) Notwithstanding divisions (A) and (B) of this section, in the following municipal courts, the judges shall be nominated and elected as follows:

(1) In the Cleveland municipal court, the judges shall be nominated only by petition. The petition shall be signed by at least fifty electors of the territory of the court. It shall be in the statutory form and shall be filed in the manner and within the time prescribed by the charter of the city of Cleveland for filing petitions of candidates for municipal offices. Each elector shall have the right to sign petitions for as many candidates as are to be elected, but no more. The judges shall be elected by the electors of the territory of the court in the manner provided by law for the election of judges of the court of common pleas.

(2) In the Toledo municipal court, the judges shall be nominated only by petition. The petition shall be signed by at least fifty electors of the territory of the court. It shall be in the statutory form and shall be filed in the manner and within the time prescribed by the charter of the city of Toledo for filing nominating petitions for city council. Each elector shall have the right to sign petitions for as many candidates as are to be elected, but no more. The judges shall be elected by the electors of the territory of the court in the manner provided by law for the election of judges of the court of common pleas.

(3) In the Akron municipal court, the judges shall be nominated only by petition. The petition shall be signed by at least fifty electors of the territory of the court. It shall be in statutory form and shall be filed in the manner and within the time prescribed by the charter of the city of Akron for filing nominating petitions of candidates for municipal offices. Each elector shall have the right to sign petitions for as many candidates as are to be elected, but no more. The judges shall be elected by the electors of the territory of the court in the manner provided by law for the election of judges of the court of common pleas.

(4) In the Hamilton county municipal court, the judges shall be nominated only by petition. The petition shall be signed by at least one hundred electors of the judicial district of the county from which the candidate seeks election, which petitions shall be signed and filed not later than four p.m. of the day before the day of the primary election in the form prescribed by section 3513.261 of the Revised Code. Unless otherwise provided in this section, the petition shall conform to the requirements provided for nominating petitions in section 3513.257 of the Revised Code. The judges shall be elected by the electors of the relative judicial district of the county at the regular municipal election and in the manner provided by law for the election of judges of the court of common pleas.

(5) In the Franklin county municipal court, the judges shall be nominated only by petition. The petition shall be signed by at least fifty electors of the territory of the court. The petition shall be in the statutory form and shall be filed in the manner and within the time prescribed by the charter of the city of Columbus for filing petitions of candidates for municipal offices. The judges shall be elected by the electors of the territory of the court in the manner provided by law for the election of judges of the court of common pleas.

(6) In the Auglaize, Brown, Carroll, Clermont, Crawford, Hocking, Jackson, Lawrence, Madison, Miami, Morrow, Putnam, Sandusky, and Wayne county municipal courts, the judges shall be nominated only by petition. The petitions shall be signed by at least fifty electors of the territory of the court and shall conform to the provisions of this section.

(D) In the Portage county municipal court, the judges shall be nominated either by nominating petition or by primary election, as provided in division (B) of this section.

(E) As used in this section, as to an election for either a full or an unexpired term, "the territory within the jurisdiction of the court" means that territory as it will be on the first day of January after the election.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 2011 File No. 6, HB 29,§1, eff. 3/22/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-29-1993; 06-17-2004; 05-02-2006; 01-02-2007; 2008 HB420 12-30-2008



Section 1901.08 - Election of judges.

The number of, and the time for election of, judges of the following municipal courts and the beginning of their terms shall be as follows:

In the Akron municipal court, two full-time judges shall be elected in 1951, two full-time judges shall be elected in 1953, one full-time judge shall be elected in 1967, and one full-time judge shall be elected in 1975.

In the Alliance municipal court, one full-time judge shall be elected in 1953.

In the Ashland municipal court, one full-time judge shall be elected in 1951.

In the Ashtabula municipal court, one full-time judge shall be elected in 1953.

In the Athens county municipal court, one full-time judge shall be elected in 1967.

In the Auglaize county municipal court, one full-time judge shall be elected in 1975.

In the Avon Lake municipal court, one part-time judge shall be elected in 1957.

In the Barberton municipal court, one full-time judge shall be elected in 1969, and one full-time judge shall be elected in 1971.

In the Bedford municipal court, one full-time judge shall be elected in 1975, and one full-time judge shall be elected in 1979.

In the Bellefontaine municipal court, one full-time judge shall be elected in 1993.

In the Bellevue municipal court, one part-time judge shall be elected in 1951.

In the Berea municipal court, one full-time judge shall be elected in 2005.

In the Bowling Green municipal court, one full-time judge shall be elected in 1983.

In the Brown county municipal court, one full-time judge shall be elected in 2005. Beginning February 9, 2003, the part-time judge of the Brown county county court that existed prior to that date whose term commenced on January 2, 2001, shall serve as the full-time judge of the Brown county municipal court until December 31, 2005.

In the Bryan municipal court, one full-time judge shall be elected in 1965.

In the Cambridge municipal court, one full-time judge shall be elected in 1951.

In the Campbell municipal court, one part-time judge shall be elected in 1963.

In the Canton municipal court, one full-time judge shall be elected in 1951, one full-time judge shall be elected in 1969, and two full-time judges shall be elected in 1977.

In the Carroll county municipal court, one full-time judge shall be elected in 2009. Beginning January 1, 2007, the judge elected in 2006 to the part-time judgeship of the Carroll county county court that existed prior to that date shall serve as the full-time judge of the Carroll county municipal court until December 31, 2009.

In the Celina municipal court, one full-time judge shall be elected in 1957.

In the Champaign county municipal court, one full-time judge shall be elected in 2001.

In the Chardon municipal court, one full-time judge shall be elected in 1963.

In the Chillicothe municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1977.

In the Circleville municipal court, one full-time judge shall be elected in 1953.

In the Clark county municipal court, one full-time judge shall be elected in 1989, and two full-time judges shall be elected in 1991. The full-time judges of the Springfield municipal court who were elected in 1983 and 1985 shall serve as the judges of the Clark county municipal court from January 1, 1988, until the end of their respective terms.

In the Clermont county municipal court, two full-time judges shall be elected in 1991, and one full-time judge shall be elected in 1999.

In the Cleveland municipal court, six full-time judges shall be elected in 1975, three full-time judges shall be elected in 1953, and four full-time judges shall be elected in 1955.

In the Cleveland Heights municipal court, one full-time judge shall be elected in 1957.

In the Clinton county municipal court, one full-time judge shall be elected in 1997. The full-time judge of the Wilmington municipal court who was elected in 1991 shall serve as the judge of the Clinton county municipal court from July 1, 1992, until the end of that judge's term on December 31, 1997.

In the Columbiana county municipal court, two full-time judges shall be elected in 2001.

In the Conneaut municipal court, one full-time judge shall be elected in 1953.

In the Coshocton municipal court, one full-time judge shall be elected in 1951.

In the Crawford county municipal court, one full-time judge shall be elected in 1977.

In the Cuyahoga Falls municipal court, one full-time judge shall be elected in 1953, and one full-time judge shall be elected in 1967. Effective December 31, 2008, the Cuyahoga Falls municipal court shall cease to exist; however, the judges of the Cuyahoga Falls municipal court who were elected pursuant to this section in 2003 and 2007 for terms beginning on January 1, 2004, and January 1, 2008, respectively, shall serve as full-time judges of the Stow municipal court until December 31, 2009, and December 31, 2013, respectively.

In the Darke county municipal court, one full-time judge shall be elected in 2005. Beginning January 1, 2005, the part-time judge of the Darke county county court that existed prior to that date whose term began on January 1, 2001, shall serve as the full-time judge of the Darke county municipal court until December 31, 2005.

In the Dayton municipal court, three full-time judges shall be elected in 1987, their terms to commence on successive days beginning on the first day of January next after their election, and two full-time judges shall be elected in 1955, their terms to commence on successive days beginning on the second day of January next after their election.

In the Defiance municipal court, one full-time judge shall be elected in 1957.

In the Delaware municipal court, one full-time judge shall be elected in 1953, and one full-time judge shall be elected in 2007.

In the East Cleveland municipal court, one full-time judge shall be elected in 1957.

In the East Liverpool municipal court, one full-time judge shall be elected in 1953.

In the Eaton municipal court, one full-time judge shall be elected in 1973.

In the Elyria municipal court, one full-time judge shall be elected in 1955, and one full-time judge shall be elected in 1973.

In the Erie county municipal court, one full-time judge shall be elected in 2007.

In the Euclid municipal court, one full-time judge shall be elected in 1951.

In the Fairborn municipal court, one full-time judge shall be elected in 1977.

In the Fairfield county municipal court, one full-time judge shall be elected in 2003, and one full-time judge shall be elected in 2005.

In the Fairfield municipal court, one full-time judge shall be elected in 1989.

In the Findlay municipal court, one full-time judge shall be elected in 1955, and one full-time judge shall be elected in 1993.

In the Fostoria municipal court, one full-time judge shall be elected in 1975.

In the Franklin municipal court, one part-time judge shall be elected in 1951.

In the Franklin county municipal court, two full-time judges shall be elected in 1969, three full-time judges shall be elected in 1971, seven full-time judges shall be elected in 1967, one full-time judge shall be elected in 1975, one full-time judge shall be elected in 1991, and one full-time judge shall be elected in 1997.

In the Fremont municipal court, one full-time judge shall be elected in 1975.

In the Gallipolis municipal court, one full-time judge shall be elected in 1981.

In the Garfield Heights municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1981.

In the Girard municipal court, one full-time judge shall be elected in 1963.

In the Hamilton municipal court, one full-time judge shall be elected in 1953.

In the Hamilton county municipal court, five full-time judges shall be elected in 1967, five full-time judges shall be elected in 1971, two full-time judges shall be elected in 1981, and two full-time judges shall be elected in 1983. All terms of judges of the Hamilton county municipal court shall commence on the first day of January next after their election, except that the terms of the additional judges to be elected in 1981 shall commence on January 2, 1982, and January 3, 1982, and that the terms of the additional judges to be elected in 1983 shall commence on January 4, 1984, and January 5, 1984.

In the Hardin county municipal court, one part-time judge shall be elected in 1989.

In the Hillsboro municipal court, one full-time judge shall be elected in 2011. On and after December 30, 2008, the part-time judge of the Hillsboro municipal court who was elected in 2005 shall serve as a full-time judge of the court until the end of that judge's term on December 31, 2011.

In the Hocking county municipal court, one full-time judge shall be elected in 1977.

In the Holmes county municipal court, one full-time judge shall be elected in 2007. Beginning January 1, 2007, the part-time judge of the Holmes county county court that existed prior to that date whose term commenced on January 1, 2007, shall serve as the full-time judge of the Holmes county municipal court until December 31, 2007.

In the Huron municipal court, one part-time judge shall be elected in 1967.

In the Ironton municipal court, one full-time judge shall be elected in 1951.

In the Jackson county municipal court, one full-time judge shall be elected in 2001. On and after March 31, 1997, the part-time judge of the Jackson county municipal court who was elected in 1995 shall serve as a full-time judge of the court until the end of that judge's term on December 31, 2001.

In the Kettering municipal court, one full-time judge shall be elected in 1971, and one full-time judge shall be elected in 1975.

In the Lakewood municipal court, one full-time judge shall be elected in 1955.

In the Lancaster municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1979. Beginning January 2, 2000, the full-time judges of the Lancaster municipal court who were elected in 1997 and 1999 shall serve as judges of the Fairfield county municipal court until the end of those judges' terms.

In the Lawrence county municipal court, one part-time judge shall be elected in 1981.

In the Lebanon municipal court, one part-time judge shall be elected in 1955.

In the Licking county municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1971.

In the Lima municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1967.

In the Lorain municipal court, one full-time judge shall be elected in 1953, and one full-time judge shall be elected in 1973.

In the Lyndhurst municipal court, one full-time judge shall be elected in 1957.

In the Madison county municipal court, one full-time judge shall be elected in 1981.

In the Mansfield municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1969.

In the Marietta municipal court, one full-time judge shall be elected in 1957.

In the Marion municipal court, one full-time judge shall be elected in 1951.

In the Marysville municipal court, one full-time judge shall be elected in 2011. On and after January 18, 2007, the part-time judge of the Marysville municipal court who was elected in 2005 shall serve as a full-time judge of the court until the end of that judge's term on December 31, 2011.

In the Mason municipal court, one part-time judge shall be elected in 1965.

In the Massillon municipal court, one full-time judge shall be elected in 1953, and one full-time judge shall be elected in 1971.

In the Maumee municipal court, one full-time judge shall be elected in 1963.

In the Medina municipal court, one full-time judge shall be elected in 1957.

In the Mentor municipal court, one full-time judge shall be elected in 1971.

In the Miami county municipal court, one full-time judge shall be elected in 1975, and one full-time judge shall be elected in 1979.

In the Miamisburg municipal court, one full-time judge shall be elected in 1951.

In the Middletown municipal court, one full-time judge shall be elected in 1953.

In the Montgomery county municipal court:

One judge shall be elected in 2011 to a part-time judgeship for a term to begin on January 1, 2012. If any one of the other judgeships of the court becomes vacant and is abolished after July 1, 2010, this judgeship shall become a full-time judgeship on that date. If only one other judgeship of the court becomes vacant and is abolished as of December 31, 2021, this judgeship shall be abolished as of that date. Beginning July 1, 2010, the part-time judge of the Montgomery county county court that existed before that date whose term commenced on January 1, 2005, shall serve as a part-time judge of the Montgomery county municipal court until December 31, 2011.

One judge shall be elected in 2011 to a full-time judgeship for a term to begin on January 2, 2012, and this judgeship shall be abolished on January 1, 2016. Beginning July 1, 2010, the part-time judge of the Montgomery county county court that existed before that date whose term commenced on January 2, 2005, shall serve as a full-time judge of the Montgomery county municipal court until January 1, 2012.

One judge shall be elected in 2013 to a full-time judgeship for a term to begin on January 2, 2014. Beginning July 1, 2010, the part-time judge of the Montgomery county county court that existed before that date whose term commenced on January 2, 2007, shall serve as a full-time judge of the Montgomery county municipal court until January 1, 2014.

One judge shall be elected in 2013 to a judgeship for a term to begin on January 1, 2014. If no other judgeship of the court becomes vacant and is abolished by January 1, 2014, this judgeship shall be a part-time judgeship. When one or more of the other judgeships of the court becomes vacant and is abolished after July 1, 2010, this judgeship shall become a full-time judgeship. Beginning July 1, 2010, the part-time judge of the Montgomery county county court that existed before that date whose term commenced on January 1, 2007, shall serve as this judge of the Montgomery county municipal court until December 31, 2013.

If any one of the judgeships of the court becomes vacant before December 31, 2021, that judgeship is abolished on the date that it becomes vacant, and the other judges of the court shall be or serve as full-time judges. The abolishment of judgeships for the Montgomery county municipal court shall cease when the court has two full-time judgeships.

In the Morrow county municipal court, one full-time judge shall be elected in 2005. Beginning January 1, 2003, the part-time judge of the Morrow county county court that existed prior to that date shall serve as the full-time judge of the Morrow county municipal court until December 31, 2005.

In the Mount Vernon municipal court, one full-time judge shall be elected in 1951.

In the Napoleon municipal court, one full-time judge shall be elected in 2005.

In the New Philadelphia municipal court, one full-time judge shall be elected in 1975.

In the Newton Falls municipal court, one full-time judge shall be elected in 1963.

In the Niles municipal court, one full-time judge shall be elected in 1951.

In the Norwalk municipal court, one full-time judge shall be elected in 1975.

In the Oakwood municipal court, one part-time judge shall be elected in 1953.

In the Oberlin municipal court, one full-time judge shall be elected in 1989.

In the Oregon municipal court, one full-time judge shall be elected in 1963.

In the Ottawa county municipal court, one full-time judge shall be elected in 1995, and the full-time judge of the Port Clinton municipal court who is elected in 1989 shall serve as the judge of the Ottawa county municipal court from February 4, 1994, until the end of that judge's term.

In the Painesville municipal court, one full-time judge shall be elected in 1951.

In the Parma municipal court, one full-time judge shall be elected in 1951, one full-time judge shall be elected in 1967, and one full-time judge shall be elected in 1971.

In the Perrysburg municipal court, one full-time judge shall be elected in 1977.

In the Portage county municipal court, two full-time judges shall be elected in 1979, and one full-time judge shall be elected in 1971.

In the Port Clinton municipal court, one full-time judge shall be elected in 1953. The full-time judge of the Port Clinton municipal court who is elected in 1989 shall serve as the judge of the Ottawa county municipal court from February 4, 1994, until the end of that judge's term.

In the Portsmouth municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1985.

In the Putnam county municipal court, one full-time judge shall be elected in 2011. Beginning January 1, 2011, the part-time judge of the Putnam county county court that existed prior to that date whose term commenced on January 1, 2007, shall serve as the full-time judge of the Putnam county municipal court until December 31, 2011.

In the Rocky River municipal court, one full-time judge shall be elected in 1957, and one full-time judge shall be elected in 1971.

In the Sandusky municipal court, one full-time judge shall be elected in 1953.

In the Sandusky county municipal court, one full-time judge shall be elected in 2013. Beginning on January 1, 2013, the two part-time judges of the Sandusky county county court that existed prior to that date shall serve as part-time judges of the Sandusky county municipal court until December 31, 2013. If either judgeship becomes vacant before January 1, 2014, that judgeship is abolished on the date it becomes vacant, and the person who holds the other judgeship shall serve as the full-time judge of the Sandusky county municipal court until December 31, 2013.

In the Shaker Heights municipal court, one full-time judge shall be elected in 1957.

In the Shelby municipal court, one part-time judge shall be elected in 1957.

In the Sidney municipal court, one full-time judge shall be elected in 1995.

In the South Euclid municipal court, one full-time judge shall be elected in 1999. The part-time judge elected in 1993, whose term commenced on January 1, 1994, shall serve until December 31, 1999, and the office of that judge is abolished on January 1, 2000.

In the Springfield municipal court, two full-time judges shall be elected in 1985, and one full-time judge shall be elected in 1983, all of whom shall serve as the judges of the Springfield municipal court through December 31, 1987, and as the judges of the Clark county municipal court from January 1, 1988, until the end of their respective terms.

In the Steubenville municipal court, one full-time judge shall be elected in 1953.

In the Stow municipal court, one full-time judge shall be elected in 2009, and one full-time judge shall be elected in 2013. Beginning January 1, 2009, the judge of the Cuyahoga Falls municipal court that existed prior to that date whose term commenced on January 1, 2008, shall serve as a full-time judge of the Stow municipal court until December 31, 2013. Beginning January 1, 2009, the judge of the Cuyahoga Falls municipal court that existed prior to that date whose term commenced on January 1, 2004, shall serve as a full-time judge of the Stow municipal court until December 31, 2009.

In the Struthers municipal court, one part-time judge shall be elected in 1963.

In the Sylvania municipal court, one full-time judge shall be elected in 1963.

In the Tiffin municipal court, one full-time judge shall be elected in 1953.

In the Toledo municipal court, two full-time judges shall be elected in 1971, four full-time judges shall be elected in 1975, and one full-time judge shall be elected in 1973.

In the Upper Sandusky municipal court, one full-time judge shall be elected in 2011. The part-time judge elected in 2005, whose term commenced on January 1, 2006, shall serve as a full-time judge on and after January 1, 2008, until the expiration of that judge's term on December 31, 2011, and the office of that judge is abolished on January 1, 2012.

In the Vandalia municipal court, one full-time judge shall be elected in 1959.

In the Van Wert municipal court, one full-time judge shall be elected in 1957.

In the Vermilion municipal court, one part-time judge shall be elected in 1965.

In the Wadsworth municipal court, one full-time judge shall be elected in 1981.

In the Warren municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 1971.

In the Washington Court House municipal court, one full-time judge shall be elected in 1999. The part-time judge elected in 1993, whose term commenced on January 1, 1994, shall serve until December 31, 1999, and the office of that judge is abolished on January 1, 2000.

In the Wayne county municipal court, one full-time judge shall be elected in 1975, and one full-time judge shall be elected in 1979.

In the Willoughby municipal court, one full-time judge shall be elected in 1951.

In the Wilmington municipal court, one full-time judge shall be elected in 1991, who shall serve as the judge of the Wilmington municipal court through June 30, 1992, and as the judge of the Clinton county municipal court from July 1, 1992, until the end of that judge's term on December 31, 1997.

In the Xenia municipal court, one full-time judge shall be elected in 1977.

In the Youngstown municipal court, one full-time judge shall be elected in 1951, and one full-time judge shall be elected in 2013.

In the Zanesville municipal court, one full-time judge shall be elected in 1953.

Amended by 129th General AssemblyFile No.183,HB 606, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 1/1/2011.

Effective Date: 12-18-2002; 06-17-2004; 05-18-2005; 2006 HB336 01-01-2007; 2006 SB 171 01-02-2007; 01-18-2007; 2007 HB155 12-21-2007; 2008 HB420 12-30-2008



Section 1901.09 - Presiding and administrative judge.

(A) In a municipal court having only one judge, that judge shall be designated as both the presiding judge and the administrative judge.

(B) In a municipal court having two or more judges, the presiding and administrative judge shall be elected or designated as provided in the Rules of Superintendence for the Courts of Ohio.

Effective Date: 08-03-1999



Section 1901.10 - [Effective Until 6/21/2013] Oath of office required - vacancy - appointment of substitute or additional judge.

(A)

(1)

(a) The judges of the municipal court and officers of the court shall take an oath of office as provided in section 3.23 of the Revised Code. The office of judge of the municipal court is subject to forfeiture, and the judge may be removed from office, for the causes and by the procedure provided in sections 3.07 to 3.10 of the Revised Code. A vacancy in the office of judge exists upon the death, resignation, forfeiture, removal from office, or absence from official duties for a period of six consecutive months, as determined under this section, of the judge and also by reason of the expiration of the term of an incumbent when no successor has been elected or qualified. The chief justice of the supreme court may designate a judge of another municipal court to act until that vacancy is filled in accordance with section 107.08 of the Revised Code. A vacancy resulting from the absence of a judge from official duties for a period of six consecutive months shall be determined and declared by the legislative authority.

(b) If a vacancy occurs in the office of judge or clerk of the municipal court after the one-hundredth day before the first Tuesday after the first Monday in May and prior to the fifty-sixth day before the day of the general election, all candidates for election to the unexpired term of the judge or clerk shall file nominating petitions with the board of elections not later than four p.m. on the tenth day following the day on which the vacancy occurs, except that, when the vacancy occurs fewer than four days before the fifty-sixth day before the general election, the deadline for filing shall be four p.m. on the fiftieth day before the day of the general election.

(c) Each nominating petition referred to in division (A)(1)(b) of this section shall be in the form prescribed in section 3513.261 of the Revised Code and shall be signed by at least fifty qualified electors of the territory of the municipal court. No nominating petition shall be accepted for filing or filed if it appears on its face to contain signatures aggregating in number more than twice the minimum aggregate number of signatures required by this section.

(2) If a judge of a municipal court that has only one judge is temporarily absent, incapacitated, or otherwise unavailable, the judge may appoint a substitute who has the qualifications required by section 1901.06 of the Revised Code or a retired judge of a court of record who is a qualified elector and a resident of the territory of the court. If the judge is unable to make the appointment, the chief justice of the supreme court shall appoint a substitute. The appointee shall serve during the absence, incapacity, or unavailability of the incumbent, shall have the jurisdiction and powers conferred upon the judge of the municipal court, and shall be styled "acting judge." During that time of service, the acting judge shall sign all process and records and shall perform all acts pertaining to the office, except that of removal and appointment of officers of the court. All courts shall take judicial notice of the selection and powers of the acting judge. The incumbent judge shall establish the amount of compensation of an acting judge upon either a per diem, hourly, or other basis, but the rate of pay shall not exceed the per diem amount received by the incumbent judge.

(B) When the volume of cases pending in any municipal court necessitates an additional judge, the chief justice of the supreme court, upon the written request of the judge or presiding judge of that municipal court, may designate a judge of another municipal court or county court to serve for any period of time that the chief justice may prescribe. The compensation of a judge so designated shall be paid from the city treasury or, in the case of a county-operated municipal court, from the county treasury. In addition to the annual salary provided for in section 1901.11 of the Revised Code and in addition to any compensation under division (A)(5) or (6) of section 141.04 of the Revised Code to which the judge is entitled in connection with the judge's own court, a full-time or part-time judge while holding court outside the judge's territory on the designation of the chief justice shall receive actual and necessary expenses and compensation as follows:

(1) A full-time judge shall receive thirty dollars for each day of the assignment.

(2) A part-time judge shall receive for each day of the assignment the per diem compensation of the judges of the court to which the judge is assigned, less the per diem amount paid to those judges pursuant to section 141.04 of the Revised Code, calculated on the basis of two hundred fifty working days per year.

If a request is made by a judge or the presiding judge of a municipal court to designate a judge of another municipal court because of the volume of cases in the court for which the request is made and the chief justice reports, in writing, that no municipal or county court judge is available to serve by designation, the judges of the court requesting the designation may appoint a substitute as provided in division (A)(2) of this section, who may serve for any period of time that is prescribed by the chief justice. The substitute judge shall be paid in the same manner and at the same rate as the incumbent judges, except that, if the substitute judge is entitled to compensation under division (A)(5) or (6) of section 141.04 of the Revised Code, then section 1901.121 of the Revised Code shall govern its payment.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1997; 05-02-2006

This section is set out twice. See also § 1901.10, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 1901.10 - [Effective 6/21/2013] Oath of office required - vacancy - appointment of substitute or additional judge.

(A)

(1)

(a) The judges of the municipal court and officers of the court shall take an oath of office as provided in section 3.23 of the Revised Code. The office of judge of the municipal court is subject to forfeiture, and the judge may be removed from office, for the causes and by the procedure provided in sections 3.07 to 3.10 of the Revised Code. A vacancy in the office of judge exists upon the death, resignation, forfeiture, removal from office, or absence from official duties for a period of six consecutive months, as determined under this section, of the judge and also by reason of the expiration of the term of an incumbent when no successor has been elected or qualified. The chief justice of the supreme court may designate a judge of another municipal court to act until that vacancy is filled in accordance with section 107.08 of the Revised Code. A vacancy resulting from the absence of a judge from official duties for a period of six consecutive months shall be determined and declared by the legislative authority.

(b) If a vacancy occurs in the office of judge or clerk of the municipal court after the one-hundredth day before the first Tuesday after the first Monday in May and prior to the fortieth day before the day of the general election, all candidates for election to the unexpired term of the judge or clerk shall file nominating petitions with the board of elections not later than four p.m. on the tenth day following the day on which the vacancy occurs, except that, when the vacancy occurs fewer than six days before the fortieth day before the general election, the deadline for filing shall be four p.m. on the thirty-sixth day before the day of the general election.

(c) Each nominating petition referred to in division (A)(1)(b) of this section shall be in the form prescribed in section 3513.261 of the Revised Code and shall be signed by at least fifty qualified electors of the territory of the municipal court. No nominating petition shall be accepted for filing or filed if it appears on its face to contain signatures aggregating in number more than twice the minimum aggregate number of signatures required by this section.

(2) If a judge of a municipal court that has only one judge is temporarily absent, incapacitated, or otherwise unavailable, the judge may appoint a substitute who has the qualifications required by section 1901.06 of the Revised Code or a retired judge of a court of record who is a qualified elector and a resident of the territory of the court. If the judge is unable to make the appointment, the chief justice of the supreme court shall appoint a substitute. The appointee shall serve during the absence, incapacity, or unavailability of the incumbent, shall have the jurisdiction and powers conferred upon the judge of the municipal court, and shall be styled "acting judge." During that time of service, the acting judge shall sign all process and records and shall perform all acts pertaining to the office, except that of removal and appointment of officers of the court. All courts shall take judicial notice of the selection and powers of the acting judge. The incumbent judge shall establish the amount of compensation of an acting judge upon either a per diem, hourly, or other basis, but the rate of pay shall not exceed the per diem amount received by the incumbent judge.

(B) When the volume of cases pending in any municipal court necessitates an additional judge, the chief justice of the supreme court, upon the written request of the judge or presiding judge of that municipal court, may designate a judge of another municipal court or county court to serve for any period of time that the chief justice may prescribe. The compensation of a judge so designated shall be paid from the city treasury or, in the case of a county-operated municipal court, from the county treasury. In addition to the annual salary provided for in section 1901.11 of the Revised Code and in addition to any compensation under division (A)(5) or (6) of section 141.04 of the Revised Code to which the judge is entitled in connection with the judge's own court, a full-time or part-time judge while holding court outside the judge's territory on the designation of the chief justice shall receive actual and necessary expenses and compensation as follows:

(1) A full-time judge shall receive thirty dollars for each day of the assignment.

(2) A part-time judge shall receive for each day of the assignment the per diem compensation of the judges of the court to which the judge is assigned, less the per diem amount paid to those judges pursuant to section 141.04 of the Revised Code, calculated on the basis of two hundred fifty working days per year.

If a request is made by a judge or the presiding judge of a municipal court to designate a judge of another municipal court because of the volume of cases in the court for which the request is made and the chief justice reports, in writing, that no municipal or county court judge is available to serve by designation, the judges of the court requesting the designation may appoint a substitute as provided in division (A)(2) of this section, who may serve for any period of time that is prescribed by the chief justice. The substitute judge shall be paid in the same manner and at the same rate as the incumbent judges, except that, if the substitute judge is entitled to compensation under division (A)(5) or (6) of section 141.04 of the Revised Code, then section 1901.121 of the Revised Code shall govern its payment.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1997; 05-02-2006

This section is set out twice. See also § 1901.10, effective until 6/21/2013.



Section 1901.11 - Compensation.

(A)

(1) Beginning July 1, 1997, judges designated as part-time judges by section 1901.08 of the Revised Code, other than part-time judges to whom division (B)(1)(a) of this section applies, shall receive as compensation thirty-five thousand five hundred dollars each year in addition to the compensation payable from the state treasury under division (A)(6) of section 141.04 of the Revised Code.

(2) Part-time judges shall be disqualified from the practice of law only as to matters pending or originating in the courts in which they serve during their terms of office.

(B)

(1)

(a) Judges designated as full-time judges by section 1901.08 of the Revised Code, and all judges of territories having a population of more than fifty thousand regardless of designation, are subject to section 4705.01 of the Revised Code and, pursuant to division (C) of this section, beginning July 1, 1997, shall receive as compensation sixty-one thousand seven hundred fifty dollars per annum.

(b) These judges also shall receive, in accordance with division (B) of section 141.04 of the Revised Code, the compensation described in division (A)(5) of that section from the state treasury.

(2) The presiding judge of a municipal court who is also the administrative judge of the court, shall receive, pursuant to division (C) of this section, an additional one thousand five hundred dollars per annum.

(C) The compensation of municipal judges that is described in divisions (A)(1) and (B)(1)(a) and (2) of this section may be paid in either biweekly installments or semimonthly installments, as determined by the payroll administrator, three-fifths of the amount being payable from the city treasury and two-fifths of the amount being payable from the treasury of the county in which the municipal corporation is situated, except that all of the compensation of the judges of a county-operated municipal court that is described in divisions (A)(1) and (B)(1)(a) and (2) of this section shall be payable out of the treasury of the county in which the court is located. If the territory is located in two or more counties, a total of two-fifths of the amount that is described in divisions (A)(1) and (B)(1)(a) and (2) of this section shall be payable by all of the counties in proportionate shares from the treasury of each of the counties in accordance with the respective populations of that portion of each of the several counties within the jurisdiction of the court.

(D) No municipal judge shall hold any other office of trust or profit under the authority of this state or the United States.

(E) As used in this section, "compensation" does not include any portion of the cost, premium, or charge for sickness and accident insurance or other coverage of hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, and prescription drugs, or any combination of those benefits or services, covering a judge of a municipal court and paid on the judge's behalf by a governmental entity.

Effective Date: 12-18-2002



Section 1901.111 - Group health care coverage for municipal court judges.

(A) As used in this section, "health care coverage" means sickness and accident insurance or other coverage of hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, and prescription drugs, or any combination of those benefits or services.

(B) The legislative authority, after consultation with the judges of the municipal court, shall negotiate and contract for, purchase, or otherwise procure group health care coverage for the judges and their spouses and dependents from insurance companies authorized to engage in the business of insurance in this state under Title XXXIX [39] of the Revised Code or health insuring corporations holding certificates of authority under Chapter 1751. of the Revised Code, except that if the county or municipal corporation served by the legislative authority provides group health care coverage for its employees, the group health care coverage required by this section shall be provided, if possible, through the policy or plan under which the group health care coverage is provided for the county or municipal corporation employees.

(C) The portion of the costs, premiums, or charges for the group health care coverage procured pursuant to division (B) of this section that is not paid by the judges of the municipal court, or all of the costs, premiums, or charges for the group health care coverage if the judges will not be paying any such portion, shall be paid as follows:

(1) If the municipal court is a county-operated municipal court, the portion of the costs, premiums, or charges or all of the costs, premiums, or charges shall be paid out of the treasury of the county.

(2) If the municipal court is not a county-operated municipal court, the portion of the costs, premiums, or charges or all of the costs, premiums, or charges shall be paid in three-fifths and two-fifths shares from the city treasury and appropriate county treasuries as described in division (C) of section 1901.11 of the Revised Code. The three-fifths share of a city treasury is subject to apportionment under section 1901.026 of the Revised Code.

Effective Date: 06-04-1997



Section 1901.12 - Vacation period of judge.

(A) A municipal judge is entitled to thirty days of vacation in each calendar year. Not less than two hundred forty days of open session of the municipal court shall be held by each judge during the year, unless all business of the court is disposed of sooner.

(B) When a court consists of a single judge, a qualified substitute may be appointed in accordance with division (A)(2) of section 1901.10 of the Revised Code to serve during the thirty-day vacation period, who shall be paid in the same manner and at the same rate as the incumbent judge, except that, if the substitute judge is entitled to compensation under division (A)(5) or (6) of section 141.04 of the Revised Code, then section 1901.121 of the Revised Code shall govern its payment. If a court consists of two judges, one of the judges shall be in attendance at the court at all times, and the presiding judge shall have the authority to designate the vacation period for each judge, and when necessary, to appoint a substitute for the judge when on vacation or not in attendance. If a court consists of more than two judges, two-thirds of the court shall be in attendance at all times, and the presiding judge shall have authority to designate the vacation period of each judge, and, when necessary, to appoint a substitute for any judge on vacation or not in attendance.

Effective Date: 07-01-1997



Section 1901.121 - Compensation of acting, substitute or retired judge.

(A)

(1)

(a) Subject to division (A)(2) of this section and in accordance with the payment procedures specified in division (B) of this section, a judge specified in division (A)(1)(b) of this section is entitled, on a per diem basis, to the compensation paid to the incumbent judge of the municipal court in which the judge is appointed or designated to serve. If the incumbent judge is compensated as described in division (A)(5) of section 141.04 of the Revised Code, the appointed or designated judge is entitled to compensation at that rate. If the incumbent judge is compensated as described in division (A)(6) of section 141.04 of the Revised Code, the appointed or designated judge is entitled to compensation at that rate.

(b) The following judges shall receive compensation as described in division (A)(1)(a) of this section:

(i) An acting judge appointed pursuant to division (B) of section 1901.10 of the Revised Code as a substitute judge because of the volume of cases pending in the municipal court and the report of the chief justice of the supreme court that no judge of another municipal court or county court is available to serve by designation;

(ii) A judge of another municipal court or county court designated by the chief justice of the supreme court pursuant to division (B) of section 1901.10 of the Revised Code because of the volume of cases pending in the municipal court;

(iii) An acting judge authorized by division (B) of section 1901.12 of the Revised Code and appointed pursuant to division (A)(2) of section 1901.10 of the Revised Code as a substitute for the judge of a municipal court that has only one judge who is on vacation;

(iv) An acting judge authorized by division (B) of section 1901.12 of the Revised Code and appointed by the presiding judge of the municipal court pursuant to that division as a substitute judge because an incumbent judge is on vacation or not in attendance;

(v) A retired judge who has been assigned to active duty on the municipal court.

(c) An acting judge appointed pursuant to division (A)(2) of section 1901.10 of the Revised Code as a substitute for a judge who is the judge of a municipal court that has only one judge and who is temporarily absent, incapacitated, or otherwise unavailable is entitled to compensation in an amount established by the incumbent judge pursuant to division (A)(2) of section 1901.10 of the Revised Code.

(2) Division (A)(1) of this section does not include any acting judge, judge, or retired judge who, at the time of the judge's appointment, designation, or assignment, is receiving compensation under division (A)(5) or (6) of section 141.04 of the Revised Code, except that division (A)(1) of this section includes a judge who is receiving compensation under division (A)(6) of section 141.04 of the Revised Code and who is appointed or designated to serve in a municipal court in which the incumbent judge receives compensation as described in division (A)(5) of that section.

(B) Subject to reimbursement under division (C) of this section, the treasury of the county in which a county-operated municipal court or other municipal court is located shall pay, on a per diem basis, the compensation to which an acting judge, judge, or retired judge as described in division (A)(1) of this section is entitled.

(C) The treasurer of a county that, pursuant to division (B) of this section, is required to pay any compensation to which an acting judge, judge, or retired judge described in division (A)(1) of this section and appointed or designated by the chief justice is entitled under division (A)(5) or (6) of section 141.04 of the Revised Code, shall submit to the administrative director of the supreme court quarterly requests for reimbursements of the per diem amounts so paid. The reports shall include verifications of the payment of those amounts. The administrative director shall cause reimbursements of those amounts to be issued to the county if the administrative director verifies that those amounts were, in fact, so paid.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1997



Section 1901.13 - Powers of the court.

(A) In any action or proceeding of which a municipal court has jurisdiction, the court or any judge of the court has the power to do all of the following:

(1) Issue process, preserve order, punish contempts, summon and impanel jurors, refer matters to a referee, set aside a verdict, grant a new trial or motion in arrest of judgment, vacate or modify a judgment, suspend execution of sentence upon filing of notice of appeal, admit the defendant to bail, fix the amount of bond and approve the sureties, inquire into the financial responsibility of proposed sureties on all bonds in both civil and criminal actions or proceedings and, on the motion of any party or on its own motion, require security or additional surety, and to exercise any other powers that are necessary to give effect to the jurisdiction of the court and to enforce its judgments, orders, or decrees;

(2) Issue any necessary orders in any proceedings before and after judgment, for attachment or garnishment, arrest, aid of execution, trial of the right of property, revivor of judgment, and appointment of a receiver of personal property, for which authority is conferred upon the courts of common pleas or a judge of the court of common pleas;

(3) Hear and determine questions of exemptions upon application or action of any party to a pending cause;

(4) Control and distribute all property or the proceeds of property that are levied upon or seized by any legal process issuing from the court and that may come into the hands of its officers, and to order immediate sale of any property of a perishable nature that may come into the hands of an officer of the court upon any process issuing from the court. Any money realized from the sale of property of a perishable nature shall be deposited with the clerk until distributed by order of the court.

(B) Whenever an action or proceeding is properly brought in a municipal court within Cuyahoga county, the court has jurisdiction to determine, preserve, and enforce all rights involved in the action or proceeding, and to hear and determine all legal and equitable remedies necessary or proper for a complete determination of the rights of the parties.

Effective Date: 04-19-1988



Section 1901.131 - Jurisdiction of housing or environmental division.

Whenever an action or proceeding is properly brought in the housing or environmental division of a municipal court, the division has jurisdiction to determine, preserve, and enforce all rights involved in the action or proceeding, to hear and determine all legal and equitable remedies necessary or proper for a complete determination of the rights of the parties, including, but not limited to, the granting of temporary restraining orders and temporary and permanent injunctions, to render personal judgment irrespective of amount in favor of any party, and to render any judgments and make any findings and orders in the same manner and to the same extent that the court of common pleas can render a judgment or make a finding or order in a similar action or proceeding.

Effective Date: 07-08-1991



Section 1901.14 - Additional powers of judges - fees - rules - annual report.

(A) Municipal judges have the following powers and duties:

(1) To perform marriage ceremonies anywhere in this state, take acknowledgment of deeds and other instruments, administer oaths, and perform any other duties that are conferred upon judges of county courts.

All fees, including marriage fees, collected by a municipal judge when not connected with any cause or proceeding pending in the municipal court, shall be paid over to the clerk of the municipal court to be paid to the city treasury, except that, in a county-operated municipal court, the fees shall be paid to the treasury of the county in which the court is located.

(2) To adopt, publish, and revise rules for the regulation of the practice and procedure of their respective courts, and for the selection and manner of summoning persons to serve as jurors in the court;

(3) To adopt, publish, and revise rules relating to the administration of the court;

(4) On or before the last day of March of each year, the court shall render a complete report of its operation during the preceding calendar year to the legislative authority and to the board of county commissioners of each county within its territory. The report shall show the work performed by the court, a statement of receipts and expenditures of the civil and criminal branches, respectively, the number of cases heard, decided, and settled, and any other data that the supreme court, the secretary of state, the legislative authority, and the board of county commissioners requires.

(B) Any rule adopted pursuant to division (A)(2) or (3) of this section does not apply to the housing or environmental division of the municipal court if the judge of the housing or environmental division has adopted rules pursuant to division (C) of this section, unless the rules adopted pursuant to division (C) of this section do not regulate the subject regulated by the rule adopted pursuant to division (A)(2) or (3) of this section.

(C) Judges of the housing or environmental division of a municipal court, other than the judge of the environmental division of the Franklin county municipal court, may adopt, publish, and revise rules for the regulation of the practice and procedure of the division, for the selection and manner of summoning persons to serve as jurors in the division, and for the administration of the division.

Effective Date: 10-31-1996



Section 1901.141 - Special constables.

(A)

(1) Upon the written application of the director of administrative services or of at least three freeholders of the territory, a municipal judge may appoint one or more electors who are residents of the county as special constables, but only if either of the following applies:

(a) The territory within the jurisdiction of the municipal court served by the municipal court judge is contiguous to territory within the jurisdiction of a county court, the judge of that county court has appointed a special constable to guard and protect territory abutting territory in the municipal court's jurisdiction, and the abutting territory within the municipal court's jurisdiction is the property within the application for which a special constable is being sought.

(b) The territory within the jurisdiction of the municipal court served by the municipal court judge is coextensive with the boundaries of the county in which the court is located, and the municipal court is a successor court of a county court that previously served that county.

(2) In order to be eligible to serve as a special constable under this section, an elector shall hold a valid certificate issued by the Ohio peace officer training commission.

The special constables shall guard and protect from unlawful acts the property of the state specified in the application or the property of the applicant-freeholders and any property of the state under lease to the applicant-freeholders specified in the application. To the extent necessary to carry out the responsibility to guard and protect the property involved, a special constable shall have the same authority and shall be subject to the same obligations as a peace officer, as defined in section 2935.01 of the Revised Code.

(B) A municipal judge who appoints a special constable pursuant to division (A) of this section shall make a memorandum of the appointment upon the docket of the court. The appointment shall continue in force for one year unless the judge revokes it before the expiration of that one-year period. The applicant-freeholders for whose benefit a special constable is appointed shall pay the special constable in full for the special constable's services, and the special constable shall receive no compensation except from those applicant-freeholders.

If a municipal judge wishes to reappoint an elector for a successive one-year period, before the elector may be appointed the elector shall have successfully completed a firearms requalification program approved by the executive director of the Ohio peace officer training commission in accordance with rules adopted by the attorney general under section 109.743 of the Revised Code.

(C) A municipal judge who appoints a special constable pursuant to division (A) of this section, the municipal court on which the judge sits, the legislative authority associated with that court, and all political subdivisions within the territory of that court are not liable in damages in any tort or other civil action for injury, death, or loss to person or property allegedly caused by any act or omission of the special constable that relates to the special constable's official responsibility to guard and protect property.

(D) A special constable appointed pursuant to division (A) of this section is not liable in damages in any tort or other civil action for injury, death, or loss to person or property allegedly caused by an act or omission of the special constable that relates to the special constable's official responsibility to guard and protect property, unless the act or omission was committed or omitted with malicious purpose, in bad faith, or in a wanton or reckless manner. The state, if the director of administrative services requested the appointment of the special constable, or the applicant-freeholders, if freeholders requested the appointment of the special constable, shall be jointly and severally liable in damages in any tort or other civil action for injury, death, or loss to person or property caused by an act or omission of the special constable that was committed or omitted with malicious purpose, in bad faith, or in a wanton or reckless manner. The state or the applicant-freeholders are not liable in damages in any tort or other civil action for injury, death, or loss to person or property caused by any other act or omission of the special constable.

(E) This section does not affect any immunities from civil liability or defenses established or recognized by Chapter 2744. or any other chapter of the Revised Code, or available at common law, to which the state or a municipal judge, municipal court, legislative authority, political subdivision, special constable appointed pursuant to division (A) of this section, or applicant-freeholder may be entitled under circumstances not covered by this section.

Effective Date: 12-02-1996; 05-18-2005



Section 1901.15 - Powers of the presiding municipal judge.

In addition to the exercise of all the powers of a municipal judge, the presiding municipal judge has the general supervision of the business of the court and may classify and distribute among the judges the business pending in the court. He shall determine the amount and approve the surety and the terms of all official bonds. The presiding municipal judge may appoint a qualified substitute to serve during the disability of an incumbent of any appointive office created by sections 1901.31 to 1901.33 of the Revised Code, who is temporarily absent or incapacitated from acting as such. Any temporary appointee may be dismissed or discharged by the presiding municipal judge.

Effective Date: 08-19-1975



Section 1901.151 - Notice of insufficient caseload.

(A) Except as provided in divisions (B) and (C) of this section, upon a determination by the judge of the housing or environmental division of a municipal court that the volume of cases pending in the division does not constitute a sufficient caseload for the judge, the judge shall notify the administrative judge of the municipal court of the insufficient caseload in the division. After receipt of the notification, the administrative judge, in accordance with the Rules of Superintendence for Municipal Courts and County Courts, shall assign individual cases to the judge of the division from the general docket of the court, but, except in the case of the environmental division of the Franklin county municipal court, the administrative judge shall not assign the judge of a housing or environmental division to a particular session of the court. The administrative judge shall continue to make the assignments until notified by the judge of the division to discontinue making the assignments.

(B) If the administrative judge of the Toledo municipal court determines that the volume of cases pending in the housing division of the court does not constitute a sufficient caseload for the judge of the division, the administrative judge, in accordance with the Rules of Superintendence for Municipal Courts and County Courts, shall make assignments to the judge of the division. If assignments so occur, the administrative judge shall cease the assignments when he determines that the volume of cases pending in the division constitutes a sufficient caseload for the judge of the division.

(C) If the administrative judge of the Franklin county municipal court determines that the volume of cases pending in the environmental division of the court does not constitute a sufficient caseload for the judge of the division, the administrative judge, in accordance with the Rules of Superintendence for Municipal Courts and County Courts, shall make assignments to the judge of the division and may assign the judge of the division to a particular session of the court. If assignments so occur, the administrative judge shall cease the assignments when he determines that the volume of cases pending in the division constitutes a sufficient caseload for the judge of the division.

Effective Date: 07-08-1991



Section 1901.16 - Powers when more than one judge.

When a municipal court consists of more than one judge:

(A) The several municipal judges may sit separately or otherwise, as the presiding judge directs, and shall meet at least once each month, and at such other times as are determined, for consideration of the business of the court.

(B) Any order made by the presiding judge under the special powers conferred upon him may be vacated, amended, or modified by the vote of a majority of the judges of the court.

(C) The administrative authority vested in judges constituting a municipal court shall be exercised by a majority vote of such judges, including the presiding judge.

Effective Date: 08-19-1975



Section 1901.17 - Monetary jurisdiction.

A municipal court shall have original jurisdiction only in those cases in which the amount claimed by any party, or the appraised value of the personal property sought to be recovered, does not exceed fifteen thousand dollars, except that this limit does not apply to the housing division or environmental division of a municipal court.

Judgment may be rendered in excess of the jurisdictional amount, when the excess consists of interest, damages for the detention of personal property, or costs accrued after the commencement of the action.

This section does not limit the jurisdiction of a municipal court to appoint trustees to receive and distribute earnings in accordance with section 2329.70 of the Revised Code.

Effective Date: 01-01-1997



Section 1901.18 - Subject matter jurisdiction.

(A) Except as otherwise provided in this division or section 1901.181 of the Revised Code, subject to the monetary jurisdiction of municipal courts as set forth in section 1901.17 of the Revised Code, a municipal court has original jurisdiction within its territory in all of the following actions or proceedings and to perform all of the following functions:

(1) In any civil action, of whatever nature or remedy, of which judges of county courts have jurisdiction;

(2) In any action or proceeding at law for the recovery of money or personal property of which the court of common pleas has jurisdiction;

(3) In any action at law based on contract, to determine, preserve, and enforce all legal and equitable rights involved in the contract, to decree an accounting, reformation, or cancellation of the contract, and to hear and determine all legal and equitable remedies necessary or proper for a complete determination of the rights of the parties to the contract;

(4) In any action or proceeding for the sale of personal property under chattel mortgage, lien, encumbrance, or other charge, for the foreclosure and marshalling of liens on personal property of that nature, and for the rendering of personal judgment in the action or proceeding;

(5) In any action or proceeding to enforce the collection of its own judgments or the judgments rendered by any court within the territory to which the municipal court has succeeded, and to subject the interest of a judgment debtor in personal property to satisfy judgments enforceable by the municipal court;

(6) In any action or proceeding in the nature of interpleader;

(7) In any action of replevin;

(8) In any action of forcible entry and detainer;

(9) In any action concerning the issuance and enforcement of temporary protection orders pursuant to section 2919.26 of the Revised Code or protection orders pursuant to section 2903.213 of the Revised Code or the enforcement of protection orders issued by courts of another state, as defined in section 2919.27 of the Revised Code;

(10) If the municipal court has a housing or environmental division, in any action over which the division is given jurisdiction by section 1901.181 of the Revised Code, provided that, except as specified in division (B) of that section, no judge of the court other than the judge of the division shall hear or determine any action over which the division has jurisdiction;

(11) In any action brought pursuant to division (I) of section 4781.40 of the Revised Code, if the residential premises that are the subject of the action are located within the territorial jurisdiction of the court;

(12) In any civil action as described in division (B)(1) of section 3767.41 of the Revised Code that relates to a public nuisance, and, to the extent any provision of this chapter conflicts or is inconsistent with a provision of that section, the provision of that section shall control in the civil action;

(13) In a proceeding brought pursuant to section 955.222 of the Revised Code by the owner of a dog that has been designated as a nuisance dog, dangerous dog, or vicious dog.

(B) The Cleveland municipal court also shall have jurisdiction within its territory in all of the following actions or proceedings and to perform all of the following functions:

(1) In all actions and proceedings for the sale of real property under lien of a judgment of the municipal court or a lien for machinery, material, or fuel furnished or labor performed, irrespective of amount, and, in those actions and proceedings, the court may proceed to foreclose and marshal all liens and all vested or contingent rights, to appoint a receiver, and to render personal judgment irrespective of amount in favor of any party.

(2) In all actions for the foreclosure of a mortgage on real property given to secure the payment of money or the enforcement of a specific lien for money or other encumbrance or charge on real property, when the amount claimed by the plaintiff does not exceed fifteen thousand dollars and the real property is situated within the territory, and, in those actions, the court may proceed to foreclose all liens and all vested and contingent rights and may proceed to render judgments and make findings and orders between the parties in the same manner and to the same extent as in similar actions in the court of common pleas.

(3) In all actions for the recovery of real property situated within the territory to the same extent as courts of common pleas have jurisdiction;

(4) In all actions for injunction to prevent or terminate violations of the ordinances and regulations of the city of Cleveland enacted or promulgated under the police power of the city of Cleveland, pursuant to Section 3 of Article XVIII, Ohio Constitution, over which the court of common pleas has or may have jurisdiction, and, in those actions, the court may proceed to render judgments and make findings and orders in the same manner and to the same extent as in similar actions in the court of common pleas.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.

Effective Date: 07-06-2001



Section 1901.181 - Exclusive and concurrent jurisdiction of housing or environmental divisions.

(A)

(1) Except as otherwise provided in this division and division (A)(2) of this section and subject to division (B) of this section, if a municipal court has a housing or environmental division, the division has exclusive jurisdiction within the territory of the court in any civil action to enforce any local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation applicable to premises used or intended for use as a place of human habitation, buildings, structures, or any other real property subject to any such code, ordinance, or regulation, and, except in the environmental division of the Franklin county municipal court, in any civil action commenced pursuant to Chapter 1923. or 5321. or sections 5303.03 to 5303.07 of the Revised Code. Except as otherwise provided in division (A)(2) of this section and subject to section 1901.20 of the Revised Code and to division (B) of this section, the housing or environmental division of a municipal court has exclusive jurisdiction within the territory of the court in any criminal action for a violation of any local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation applicable to premises used or intended for use as a place of human habitation, buildings, structures, or any other real property subject to any such code, ordinance, or regulation. Except as otherwise provided in division (A)(2) of this section and subject to division (B) of this section, the housing or environmental division of a municipal court also has exclusive jurisdiction within the territory of the court in any civil action as described in division (B)(1) of section 3767.41 of the Revised Code that relates to a public nuisance. To the extent any provision of this chapter conflicts or is inconsistent with a provision of section 3767.41 of the Revised Code, the provision of that section shall control in a civil action described in division (B)(1) of that section.

(2) If a municipal court has an environmental division, if the mayor of any municipal corporation within the territory of the municipal court conducts a mayor's court, and if any action described in division (A)(1) of this section as being within the jurisdiction of the environmental division otherwise is within the jurisdiction of the mayor's court, as set forth in section 1905.01 of the Revised Code, the jurisdiction of the environmental division over the action is concurrent with the jurisdiction of that mayor's court over the action.

(B)

(1) If the judge of the environmental division of the Franklin county municipal court or the judge of the housing division of a municipal court is on vacation, sick, absent, or is unavailable because of recusal or another reason, the administrative judge of the court, in accordance with the Rules of Superintendence for Municipal Courts and County Courts, shall assign another judge or judges of the court to handle any action or proceeding or, if necessary, all actions and proceedings of the division during the time that its judge is unavailable.

(2) The Franklin county municipal court may adopt, by rule, procedures for other judges of the court to handle particular proceedings arising out of actions within the jurisdiction of the environmental division of the court when the judge of that division is unable for any reason to handle a particular proceeding at the time, or within the time period, necessary for a timely or appropriate disposition of the proceeding. Upon the adoption of and in accordance with those rules, any judge of the court may handle any proceeding that arises out of an action within the jurisdiction of the environmental division of the court.

Effective Date: 07-01-1997



Section 1901.182 - Jurisdiction over violations of township resolutions.

In addition to other jurisdiction granted a municipal court in the Revised Code, a municipal court has jurisdiction over violations of township resolutions adopted pursuant to section 503.52 or 503.53 or Chapter 504. of the Revised Code. For procedural purposes, a case in which a person is charged with a violation of a township resolution shall be treated as a civil case, except as otherwise provided in the Revised Code and except that a violation of a township resolution that is adopted pursuant to section 503.52 or 503.53 of the Revised Code and that creates a criminal offense or imposes criminal penalties shall be treated as a criminal case.

Effective Date: 09-17-1991; 08-17-2006



Section 1901.183 - Environmental division additional jurisdiction.

In addition to jurisdiction otherwise granted in this chapter, the environmental division of a municipal court shall have jurisdiction within its territory in all of the following actions or proceedings and to perform all of the following functions:

(A) Notwithstanding any monetary limitations in section 1901.17 of the Revised Code, in all actions and proceedings for the sale of real or personal property under lien of a judgment of the environmental division of the municipal court, or a lien for machinery, material, fuel furnished, or labor performed, irrespective of amount, and, in those cases, the environmental division may proceed to foreclose and marshal all liens and all vested or contingent rights, to appoint a receiver, and to render personal judgment irrespective of amount in favor of any party;

(B) When in aid of execution of a judgment of the environmental division of the municipal court, in all actions for the foreclosure of a mortgage on real property given to secure the payment of money, or the enforcement of a specific lien for money or other encumbrance or charge on real property, when the real property is situated within the territory, and, in those cases, the environmental division may proceed to foreclose all liens and all vested and contingent rights and proceed to render judgments, and make findings and orders, between the parties, in the same manner and to the same extent as in similar cases in the court of common pleas;

(C) When in aid of execution of a judgment of the environmental division of the municipal court, in all actions for the recovery of real property situated within the territory to the same extent as courts of common pleas have jurisdiction;

(D) In all actions for injunction to prevent or terminate violations of the ordinances and regulations of any municipal corporation within its territory enacted or promulgated under the police power of that municipal corporation pursuant to Section 3 of Article XVIII, Ohio Constitution, over which the court of common pleas has or may have jurisdiction, and, in those cases, the environmental division of the municipal court may proceed to render judgments, and make findings and orders, in the same manner and to the same extent as in similar cases in the court of common pleas;

(E) In all actions for injunction to prevent or terminate violations of the resolutions and regulations of any political subdivision within its territory enacted or promulgated under the power of that political subdivision pursuant to Article X of the Ohio Constitution, over which the court of common pleas has or may have jurisdiction, and, in those cases, the environmental division of the municipal court may proceed to render judgments, and make findings and orders, in the same manner and to the same extent as in similar cases in the court of common pleas;

(F) In any civil action to enforce any provision of Chapter 3704., 3714., 3734., 3737., 3767., or 6111. of the Revised Code over which the court of common pleas has or may have jurisdiction, and, in those actions, the environmental division of the municipal court may proceed to render judgments, and make findings and orders, in the same manner and to the same extent as in similar actions in the court of common pleas;

(G) In all actions and proceedings in the nature of creditors' bills, and in aid of execution to subject the interests of a judgment debtor in real or personal property to the payment of a judgment of the division, and, in those actions and proceedings, the environmental division may proceed to marshal and foreclose all liens on the property irrespective of the amount of the lien, and all vested or contingent rights in the property;

(H) Concurrent jurisdiction with the court of common pleas of all criminal actions or proceedings related to the pollution of the air, ground, or water within the territory of the environmental division of the municipal court, for which a sentence of death cannot be imposed under Chapter 2903. of the Revised Code;

(I) In any review or appeal of any final order of any administrative officer, agency, board, department, tribunal, commission, or other instrumentality that relates to a local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation, in the same manner and to the same extent as in similar appeals in the court of common pleas;

(J) With respect to the environmental division of the Franklin county municipal court, to hear appeals from adjudication hearings conducted under Chapter 956. of the Revised Code.

Amended by 129th General AssemblyFile No.150,SB 130, §1, eff. 3/13/2013.

Effective Date: 08-03-1999



Section 1901.184 - Jurisdiction where property not removed at expiration of campsite use agreement.

In addition to jurisdiction otherwise granted by this chapter, a municipal court shall have jurisdiction in actions filed under section 3729.13 of the Revised Code.

Effective Date: 04-03-2003; 10-13-2004



Section 1901.185 - Jurisdiction to foreclose lien on blighted parcel.

In addition to jurisdiction otherwise granted in this chapter, the environmental division, where established, of the municipal court shall have jurisdiction within its territory in all of the following actions or proceedings and to perform all of the following functions:

(A) To exercise exclusive original jurisdiction to hear actions arising under section 3767.50 of the Revised Code and in those actions to make findings and orders pertaining to blighted parcels;

(B) When in aid of execution of a judgment of the environmental division of the municipal court rendered pursuant to section 3767.50 of the Revised Code, in actions for the foreclosure of a mortgage on real property given to secure the payment of money, or the enforcement of a specific lien for money or other encumbrance or charge on real property, when the real property is situated within the territory, to foreclose all liens and all vested and contingent rights, render judgments, and make findings and orders, between the parties, in the same manner and to the same extent as in similar cases in the court of common pleas.

Effective Date: 2008 SB277 04-07-2009



Section 1901.19 - Jurisdictional powers.

(A) Subject to the monetary jurisdiction of municipal courts as set forth in section 1901.17 of the Revised Code and the subject matter jurisdiction of municipal courts as set forth in section 1901.18 of the Revised Code, a municipal court and a housing or environmental division of a municipal court have jurisdiction within its territory to perform all of the following functions:

(1) To compel attendance of witnesses in any pending action or proceeding in the same manner as the court of common pleas;

(2) To issue executions on its own judgments;

(3) In any legal or equitable action or proceeding, to enforce the collection of its own judgments;

(4) To issue and enforce any order of attachment;

(5) In any action or proceeding in the nature of creditors' bills, and in aid of execution, to subject the interest of a judgment debtor in personal property to the payment of a judgment of the court;

(6) To issue and enforce temporary protection orders pursuant to section 2919.26 of the Revised Code and protection orders pursuant to section 2903.213 of the Revised Code and to enforce protection orders issued by courts of another state, as defined in section 2919.27 of the Revised Code.

(B) Subject to the limitation set forth in this division, a municipal court or a housing or environmental division of a municipal court has jurisdiction outside its territory in a proceeding in aid of execution to subject to the payment of the judgment the interest in personal property of a judgment debtor under a judgment rendered by the court or division. The jurisdiction provided in this division includes the county or counties in which the territory of the court or division in question is situated and any county that is contiguous to that in which the court or division is located. A court or division that has jurisdiction under this division outside its territory in a proceeding in aid of execution has the same powers, duties, and functions relative to the proceeding that it has relative to proceedings in aid of execution over which it has jurisdiction other than under this division.

(C)

(1) In any proceeding in garnishment of personal earnings brought in a municipal court, the court has jurisdiction to serve process pursuant to section 2716.05 of the Revised Code upon a garnishee who does not reside within the territory of the court.

(2) In any proceeding in garnishment of property, other than personal earnings, brought in a municipal court under section 2716.11 of the Revised Code, the court has jurisdiction to serve process pursuant to section 2716.13 of the Revised Code upon a garnishee who does not reside within the territory of the court.

(3) Whenever a motion for attachment is filed in a municipal court under section 2715.03 of the Revised Code, the court has jurisdiction to serve process pursuant to section 2715.091 of the Revised Code upon a garnishee who resides in a county contiguous to that in which the court is located.

(D) The municipal court of Cleveland also has jurisdiction in all actions and proceedings in the nature of creditors' bills, and in aid of execution to subject the interests of a judgment debtor in real or personal property to the payment of a judgment of the court. In those actions and proceedings, the court may proceed to marshal and foreclose all liens on the property irrespective of the amount of the lien, and all vested or contingent rights in the property.

Effective Date: 03-30-1999



Section 1901.20 - Criminal and traffic jurisdiction.

(A)

(1) The municipal court has jurisdiction of the violation of any ordinance of any municipal corporation within its territory, unless the violation is required to be handled by a parking violations bureau or joint parking violations bureau pursuant to Chapter 4521. of the Revised Code, and of the violation of any misdemeanor committed within the limits of its territory. The municipal court has jurisdiction of the violation of a vehicle parking or standing resolution or regulation if a local authority, as defined in division (D) of section 4521.01 of the Revised Code, has specified that it is not to be considered a criminal offense, if the violation is committed within the limits of the court's territory, and if the violation is not required to be handled by a parking violations bureau or joint parking violations bureau pursuant to Chapter 4521. of the Revised Code. The municipal court, if it has a housing or environmental division, has jurisdiction of any criminal action over which the housing or environmental division is given jurisdiction by section 1901.181 of the Revised Code, provided that, except as specified in division (B) of that section, no judge of the court other than the judge of the division shall hear or determine any action over which the division has jurisdiction. In all such prosecutions and cases, the court shall proceed to a final determination of the prosecution or case.

(2) A judge of a municipal court does not have the authority to dismiss a criminal complaint, charge, information, or indictment solely at the request of the complaining witness and over the objection of the prosecuting attorney, village solicitor, city director of law, or other chief legal officer who is responsible for the prosecution of the case.

(B) The municipal court has jurisdiction to hear felony cases committed within its territory. In all felony cases, the court may conduct preliminary hearings and other necessary hearings prior to the indictment of the defendant or prior to the court's finding that there is probable and reasonable cause to hold or recognize the defendant to appear before a court of common pleas and may discharge, recognize, or commit the defendant.

(C) A municipal court has jurisdiction of an appeal from a judgment or default judgment entered pursuant to Chapter 4521. of the Revised Code, as authorized by division (D) of section 4521.08 of the Revised Code. The appeal shall be placed on the regular docket of the court and shall be determined by a judge of the court.

Effective Date: 03-17-1998



Section 1901.21 - Criminal and civil procedure - bond.

(A) In a criminal case or proceeding, the practice, procedure, and mode of bringing and conducting prosecutions for offenses shall be as provided in the criminal rules, and the power of the court in relation to the prosecution is the same as the power that is conferred upon county courts.

In any civil case or proceeding for which no special provision is made in this chapter, the practice and procedure in the case or proceeding shall be the same as in courts of common pleas. If no practice or procedure for the case or proceeding is provided for in the courts of common pleas, then the practice or procedure of county courts shall apply.

(B) In the Cleveland municipal court, all bonds for the appearance of a defendant charged with an offense, when the offense is bailable, shall be entered into before the clerk of the municipal court and approved by him; and the surety in them shall be qualified by the clerk. One surety in every such bond shall be a resident within the jurisdiction of the court; the sureties shall own property worth double the sum to be secured and shall have real estate within Cuyahoga county liable to execution of a value equal to the sum to be secured; and when two or more sureties are offered to the same bond, they shall have in the aggregate the qualification prescribed. The bond shall require the defendant to appear before the court to answer the charge against him, or before the court of common pleas when the defendant is held to the grand jury.

The bond shall clearly disclose the full name of each surety, together with the residence address, and there shall be indorsed on it a brief, but pertinent, description of the real estate owned by each surety.

When the bond is entered into, approved, and accepted, it becomes a subsisting lien on the real estate of the surety in it, upon which he has qualified, until the bond has been exonerated or discharged.

A copy of every such bond, certified under the seal of the court by the clerk as a true copy, shall be filed by him with the county recorder of Cuyahoga county forthwith unless in the meantime the defendant has been acquitted or discharged by the court. The recorder shall provide a suitable record book, properly indexed, in which he shall record all bonds certified to him. The recorder shall be entitled to receive from the clerk, such fees and record charges as are now authorized by law for recording deeds and mortgages; and such fees and charges shall be taxed by the clerk in the costs of the respective cases, and shall be paid to the recorder by the clerk from funds in his hands upon certified vouchers or bills rendered by the recorder.

The clerk shall transmit to the recorder each day a certified list, under the seal of the court, of all bonds which have been exonerated or discharged, and the recorder shall note on the margin of the record of each bond the discharge or satisfaction of it, and the lien on the real estate of the surety in such bond shall thereby be canceled and discharged.

The clerk shall not approve or accept as surety, on any such bond, any person who is then liable on any bond previously executed in the municipal court, unless it appears to the satisfaction of the clerk that the person offering himself as surety has sufficient equity in his real estate over and above his liability on the prior bonds, to justify the subsequent bond, or unless the prior bonds have been exonerated and discharged.

The clerk may tax in the costs of the case, such fees for making the copies and certificates required in this section as the court by rule provides.

In all misdemeanor cases, the clerk, in lieu of the sureties required by this section, may accept a deposit of money, in United States legal tender, in an amount equal to the penal sum stipulated in the bond, and in any felony case a judge of the municipal court may direct the clerk to accept such a deposit in an amount fixed by the judge, which amount shall be the sum stipulated in the bond, and such deposit shall be retained by the clerk as security on it until the bond has been exonerated and discharged. If any such bond is forfeited, the clerk shall apply the money so deposited in satisfaction of any judgment that may be rendered on the bond, and the depositor of such fund shall surrender and forfeit all right in and to the deposit to the extent of such judgment.

Effective Date: 04-19-1988



Section 1901.22 - Civil actions.

Civil actions and proceedings in the municipal court shall be commenced pursuant to the Civil Rules by filing a complaint upon which summons or writ shall be issued by the clerk of the municipal court. A form of summons or writ shall be prescribed by rule of court. The procedure in a civil case in the municipal court shall be in accordance with the following provisions:

(A) The return day shall be fixed by rule of court, and the summons or writ shall, unless accompanied by an order to arrest, be served at least three days before the time of appearance.

(B) In attachment and garnishment proceedings, a true copy of the affidavit shall be served with the summons and order of attachment or garnishment.

(C) In any action in a municipal court for the recovery of personal property, the appraised value of which exceeds the jurisdictional amount as defined in section 1901.17 of the Revised Code, the judge, upon the return of the appraisement prior to judgment, shall certify the proceedings in the case to the court of common pleas.

(D) Whenever any property is seized or sought to be recovered in any action in a municipal court, the property shall be at once appraised. The value of such property may be ascertained by the oath of two disinterested freeholders who are residents of the territory of the court.

(E) In any action in a municipal court in which the amount claimed by any defendant in any statement of counterclaim exceeds the jurisdictional amount, the judge shall certify the proceedings in the case to the court of common pleas, except in the Cleveland municipal court.

(F) When the amount due either party exceeds the sum for which a municipal court is authorized to enter judgment, such party may in writing remit the excess and judgment shall be entered for the residue. Any party defendant may, at his option, withhold setting up any statement of counterclaim and make the counterclaim the subject of a separate action.

(G) Upon certification of any proceedings to the court of common pleas, the clerk of the municipal court shall forthwith transmit the original papers and pleadings, together with a certified transcript of the journal entries in the case, to the clerk of the court of common pleas to be filed. The bailiff shall turn over the property in his possession to the sheriff of the county to be held by him as in like cases originating in the court of common pleas. The case shall then proceed as if it had been commenced originally in the court of common pleas.

Effective Date: 03-19-1987



Section 1901.23 - Issuance of writs and process.

Writs and process in a municipal court shall be served, returned, and publication made in the manner provided for service, return, and publication of summons, writs, and process in the court of common pleas.

In any civil action or proceeding in which the subject matter of the action or proceeding is located within the territory or a defendant resides or is served with summons within the territory, the court may issue summons, orders of interpleader, all other writs, and mesne and final process, including executions necessary or proper for the complete adjudication of the issues and determination of the action, to the bailiff for service in the county or counties in which the court is situated and to the sheriff of any other county against one or more of the remaining defendants.

All warrants, executions, subpoenas, writs, and processes in all criminal and quasi-criminal cases may be issued to the bailiff of the court, a police officer of the appropriate municipal corporation, or to the sheriff of the appropriate county.

In any civil action in which the bailiff is a party or is interested, writs and process shall be directed to the sheriff. If both of these officers are interested, the writs and process shall be directed to and executed by a person appointed by the court or a judge of the court, and that person has the same power to execute the writs and process that the bailiff has. The return of the appointee shall be verified by affidavit, and he is entitled to the fees allowed to the bailiff for similar service.

Effective Date: 03-19-1987



Section 1901.24 - Demand for jury trial - number of jurors - verdict.

(A) A jury trial in a municipal court shall be demanded in the manner prescribed in the Rules of Civil Procedure or the Rules of Criminal Procedure. The number of persons composing a jury and the verdicts of jurors shall be governed by those rules.

(B) The right of a person to a jury trial in a municipal court is waived under the circumstances prescribed in the Rules of Civil Procedure or the Rules of Criminal Procedure.

Effective Date: 03-19-1987



Section 1901.25 - Selection and impaneling of jury.

A municipal court may provide by rule the manner in which jurors shall be chosen, and may provide that jurors to be used in the court may be chosen and summoned by the jury commissioners of the county as provided in Chapter 2313. of the Revised Code. Selection shall be made from residents within the territory and those appearing to reside outside the territory shall be returned to the annual jury list. Jurors shall be impaneled in the same manner, shall have the same qualifications, and shall be challenged for the same causes as jurors in the court of common pleas. Each municipal court shall establish the fees of jurors in that court. The fees of jurors in any criminal case involving the violation of state law shall be paid out of the county treasury. The fees of jurors in any criminal case involving a violation of a municipal ordinance shall be paid out of the treasury of the municipal corporation in which the violation occurred.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 03-19-1987



Section 1901.26 - Costs.

(A) Subject to division (E) of this section, costs in a municipal court shall be fixed and taxed as follows:

(1)

(a) The municipal court shall require an advance deposit for the filing of any new civil action or proceeding when required by division (C) of this section, and in all other cases, by rule, shall establish a schedule of fees and costs to be taxed in any civil or criminal action or proceeding.

(b)

(i) The legislative authority of a municipal corporation may by ordinance establish a schedule of fees to be taxed as costs in any civil, criminal, or traffic action or proceeding in a municipal court for the performance by officers or other employees of the municipal corporation's police department or marshal's office of any of the services specified in sections 311.17 and 509.15 of the Revised Code. No fee in the schedule shall be higher than the fee specified in section 311.17 of the Revised Code for the performance of the same service by the sheriff. If a fee established in the schedule conflicts with a fee for the same service established in another section of the Revised Code or a rule of court, the fee established in the other section of the Revised Code or the rule of court shall apply.

(ii) When an officer or employee of a municipal police department or marshal's office performs in a civil, criminal, or traffic action or proceeding in a municipal court a service specified in section 311.17 or 509.15 of the Revised Code for which a taxable fee has been established under this or any other section of the Revised Code, the applicable legal fees and any other extraordinary expenses, including overtime, provided for the service shall be taxed as costs in the case. The clerk of the court shall pay those legal fees and other expenses, when collected, into the general fund of the municipal corporation that employs the officer or employee.

(iii) If a bailiff of a municipal court performs in a civil, criminal, or traffic action or proceeding in that court a service specified in section 311.17 or 509.15 of the Revised Code for which a taxable fee has been established under this section or any other section of the Revised Code, the fee for the service is the same and is taxable to the same extent as if the service had been performed by an officer or employee of the police department or marshal's office of the municipal corporation in which the court is located. The clerk of that court shall pay the fee, when collected, into the general fund of the entity or entities that fund the bailiff's salary, in the same prorated amount as the salary is funded.

(iv) Division (A)(1)(b) of this section does not authorize or require any officer or employee of a police department or marshal's office of a municipal corporation or any bailiff of a municipal court to perform any service not otherwise authorized by law.

(2) The municipal court, by rule, may require an advance deposit for the filing of any civil action or proceeding and publication fees as provided in section 2701.09 of the Revised Code. The court may waive the requirement for advance deposit upon affidavit or other evidence that a party is unable to make the required deposit.

(3) When a jury trial is demanded in any civil action or proceeding, the party making the demand may be required to make an advance deposit as fixed by rule of court, unless, upon affidavit or other evidence, the court concludes that the party is unable to make the required deposit. If a jury is called, the fees of a jury shall be taxed as costs.

(4) In any civil or criminal action or proceeding, each witness shall receive twelve dollars for each full day's attendance and six dollars for each half day's attendance. Each witness in a municipal court that is not a county-operated municipal court also shall receive fifty and one-half cents for each mile necessarily traveled to and from the witness's place of residence to the action or proceeding.

(5) A reasonable charge for driving, towing, carting, storing, keeping, and preserving motor vehicles and other personal property recovered or seized in any proceeding may be taxed as part of the costs in a trial of the cause, in an amount that shall be fixed by rule of court.

(6) Chattel property seized under any writ or process issued by the court shall be preserved pending final disposition for the benefit of all persons interested and may be placed in storage when necessary or proper for that preservation. The custodian of any chattel property so stored shall not be required to part with the possession of the property until a reasonable charge, to be fixed by the court, is paid.

(7) The municipal court, as it determines, may refund all deposits and advance payments of fees and costs, including those for jurors and summoning jurors, when they have been paid by the losing party.

(8) Charges for the publication of legal notices required by statute or order of court may be taxed as part of the costs, as provided by section 7.13 of the Revised Code.

(B)

(1) The municipal court may determine that, for the efficient operation of the court, additional funds are necessary to acquire and pay for special projects of the court including, but not limited to, the acquisition of additional facilities or the rehabilitation of existing facilities, the acquisition of equipment, the hiring and training of staff, community service programs, mediation or dispute resolution services, the employment of magistrates, the training and education of judges, acting judges, and magistrates, and other related services. Upon that determination, the court by rule may charge a fee, in addition to all other court costs, on the filing of each criminal cause, civil action or proceeding, or judgment by confession.

If the municipal court offers a special program or service in cases of a specific type, the municipal court by rule may assess an additional charge in a case of that type, over and above court costs, to cover the special program or service. The municipal court shall adjust the special assessment periodically, but not retroactively, so that the amount assessed in those cases does not exceed the actual cost of providing the service or program.

All moneys collected under division (B) of this section shall be paid to the county treasurer if the court is a county-operated municipal court or to the city treasurer if the court is not a county-operated municipal court for deposit into either a general special projects fund or a fund established for a specific special project. Moneys from a fund of that nature shall be disbursed upon an order of the court in an amount no greater than the actual cost to the court of a project. If a specific fund is terminated because of the discontinuance of a program or service established under division (B) of this section, the municipal court may order that moneys remaining in the fund be transferred to an account established under this division for a similar purpose.

(2) As used in division (B) of this section:

(a) "Criminal cause" means a charge alleging the violation of a statute or ordinance, or subsection of a statute or ordinance, that requires a separate finding of fact or a separate plea before disposition and of which the defendant may be found guilty, whether filed as part of a multiple charge on a single summons, citation, or complaint or as a separate charge on a single summons, citation, or complaint. "Criminal cause" does not include separate violations of the same statute or ordinance, or subsection of the same statute or ordinance, unless each charge is filed on a separate summons, citation, or complaint.

(b) "Civil action or proceeding" means any civil litigation that must be determined by judgment entry.

(C) The municipal court shall collect in all its divisions except the small claims division the sum of twenty-six dollars as additional filing fees in each new civil action or proceeding for the charitable public purpose of providing financial assistance to legal aid societies that operate within the state and to support the office of the state public defender. The municipal court shall collect in its small claims division the sum of eleven dollars as additional filing fees in each new civil action or proceeding for the charitable public purpose of providing financial assistance to legal aid societies that operate within the state and to support the office of the state public defender. This division does not apply to any execution on a judgment, proceeding in aid of execution, or other post-judgment proceeding arising out of a civil action. The filing fees required to be collected under this division shall be in addition to any other court costs imposed in the action or proceeding and shall be collected at the time of the filing of the action or proceeding. The court shall not waive the payment of the additional filing fees in a new civil action or proceeding unless the court waives the advanced payment of all filing fees in the action or proceeding. All such moneys collected during a month except for an amount equal to up to one per cent of those moneys retained to cover administrative costs shall be transmitted on or before the twentieth day of the following month by the clerk of the court to the treasurer of state in a manner prescribed by the treasurer of state or by the Ohio legal assistance foundation. The treasurer of state shall deposit four per cent of the funds collected under this division to the credit of the civil case filing fee fund established under section 120.07 of the Revised Code and ninety-six per cent of the funds collected under this division to the credit of the legal aid fund established under section 120.52 of the Revised Code.

The court may retain up to one per cent of the moneys it collects under this division to cover administrative costs, including the hiring of any additional personnel necessary to implement this division. If the court fails to transmit to the treasurer of state the moneys the court collects under this division in a manner prescribed by the treasurer of state or by the Ohio legal assistance foundation, the court shall forfeit the moneys the court retains under this division to cover administrative costs, including the hiring of any additional personnel necessary to implement this division, and shall transmit to the treasurer of state all moneys collected under this division, including the forfeited amount retained for administrative costs, for deposit in the legal aid fund.

(D) In the Cleveland municipal court, reasonable charges for investigating titles of real estate to be sold or disposed of under any writ or process of the court may be taxed as part of the costs.

(E) Under the circumstances described in sections 2969.21 to 2969.27 of the Revised Code, the clerk of the municipal court shall charge the fees and perform the other duties specified in those sections.

(F) As used in this section:

(1) "Full day's attendance" means a day on which a witness is required or requested to be present at an action or proceeding before and after twelve noon, regardless of whether the witness actually testifies.

(2) "Half day's attendance" means a day on which a witness is required or requested to be present at an action or proceeding either before or after twelve noon, but not both, regardless of whether the witness actually testifies.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 2005 HB66 10-01-2005; 2005 HB226 02-27-2006; 2008 HB525 07-01-2009



Section 1901.261 - Computerizing court of paying cost of computerized legal research.

(A)

(1) A municipal court may determine that for the efficient operation of the court additional funds are required to computerize the court, to make available computerized legal research services, or to do both. Upon making a determination that additional funds are required for either or both of those purposes, the court shall include in its schedule of fees and costs under section 1901.26 of the Revised Code one additional fee not to exceed three dollars on the filing of each cause of action or appeal equivalent to one described in division (A), (Q), or (U) of section 2303.20 of the Revised Code and shall direct the clerk of the court to charge the fee.

(2) All fees collected under this section shall be paid on or before the twentieth day of the month following the month in which they are collected to the county treasurer if the court is a county-operated municipal court or to the city treasurer if the court is not a county-operated municipal court. The treasurer shall place the funds from the fees in a separate fund to be disbursed upon an order of the court, subject to an appropriation by the board of county commissioners if the court is a county-operated municipal court or by the legislative authority of the municipal corporation if the court is not a county-operated municipal court, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, in an amount not greater than the actual cost to the court of computerizing the court, procuring and maintaining computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners if the court is a county-operated municipal court or by the legislative authority of the municipal corporation if the court is not a county-operated municipal court, expend those surplus funds, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend those surplus funds, for other appropriate technological expenses of the court.

(B)

(1) A municipal court may determine that, for the efficient operation of the court, additional funds are required to computerize the office of the clerk of the court and, upon that determination, may include in its schedule of fees and costs under section 1901.26 of the Revised Code an additional fee not to exceed ten dollars on the filing of each cause of action or appeal, on the filing, docketing, and endorsing of each certificate of judgment, or on the docketing and indexing of each aid in execution or petition to vacate, revive, or modify a judgment that is equivalent to one described in division (A), (P), (Q), (T), or (U) of section 2303.20 of the Revised Code. Subject to division (B)(2) of this section, all moneys collected under division (B)(1) of this section shall be paid on or before the twentieth day of the month following the month in which they are collected to the county treasurer if the court is a county-operated municipal court or to the city treasurer if the court is not a county-operated municipal court. The treasurer shall place the funds from the fees in a separate fund to be disbursed, upon an order of the municipal court and subject to an appropriation by the board of county commissioners if the court is a county-operated municipal court or by the legislative authority of the municipal corporation if the court is not a county-operated municipal court, in an amount no greater than the actual cost to the court of procuring and maintaining computer systems for the office of the clerk of the municipal court.

(2) If a municipal court makes the determination described in division (B)(1) of this section, the board of county commissioners of the county if the court is a county-operated municipal court or the legislative authority of the municipal corporation if the court is not a county-operated municipal court, may issue one or more general obligation bonds for the purpose of procuring and maintaining the computer systems for the office of the clerk of the municipal court. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges and financing costs related to any general obligation bonds issued pursuant to division (B)(2) of this section as they become due. General obligation bonds issued pursuant to division (B)(2) of this section are Chapter 133. securities.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-24-1993



Section 1901.262 - Rules for procedures for resolution of disputes.

(A) A municipal court may establish by rule procedures for the resolution of disputes between parties. Any procedures so adopted shall include, but are not limited to, mediation. If the court establishes any procedures under this division, the court may include in the court's schedule of fees and costs under section 1901.26 of the Revised Code a reasonable fee, that is to be collected on the filing of each civil or criminal action or proceeding, and that is to be used to implement the procedures, and the court shall direct the clerk of the court to charge the fee.

(B) All fees collected under division (A) of this section shall be paid to the county treasurer if the court is a county-operated municipal court or to the city treasurer if the court is not a county-operated municipal court. The treasurer shall place the funds from the fees in a separate fund to be disbursed either upon an order of the court, subject to an appropriation by the board of county commissioners if the court is a county-operated municipal court or by the legislative authority of the municipal corporation if the court is not a county-operated municipal court, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds.

(C) If the court determines that the amount of the moneys in the fund described in division (B) of this section is more than the amount sufficient to satisfy the purpose for which the additional fee described in division (A) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners if the court is a county-operated municipal court or by the legislative authority of the municipal corporation if the court is not a county-operated municipal court, expend the surplus moneys, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend the surplus moneys for other appropriate expenses of the court.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1997



Section 1901.263 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 1901.27 - When action is pending.

An action is pending so as to charge third persons with notice of its pendency when summons has been served or the first publication made. While pending, no interest can be acquired by third persons in the subject of the action as against the plaintiff's title.

Effective Date: 10-01-1953



Section 1901.28 - Bond for appeal.

(A) A person against whom a judgment has been rendered may stay execution on the judgment by entering into a bond to the adverse party within ten days after the rendition of the judgment with sufficient surety, who shall be a freeholder owning real property situated in the county or a corporation authorized to execute surety bonds in this state, which bond shall be approved by the clerk of the municipal court and conditioned for the payment of the amount of the judgment, interest, and costs. The bond shall be entered on the docket by the clerk of court and shall be signed by the surety.

(B) A stay of execution shall not be allowed on:

(1) Judgments against sureties or bail for the stay of execution;

(2) Judgments rendered in favor of sureties or bail who have been compelled by judgment to pay money on account of their principal;

(3) Judgments rendered against a surety on a bond or undertaking given in any action or proceeding in any court;

(4) Judgments for an amount not exceeding one hundred dollars rendered in favor of any person for wages due for manual labor by him performed;

(5) Judgments and decrees in actions of foreclosures of mortgages, mechanics' liens, and in proceedings to subject real property to the payment of judgments and marshalling of liens.

(C) In the Cleveland municipal court, if a freeholder of Cuyahoga county is a surety, the undertaking shall be a lien on the real property of the freeholder situated in Cuyahoga county from the time of signing the undertaking until the judgment and all costs in the case upon which the stay of execution has been granted are satisfied.

Effective Date: 03-19-1987



Section 1901.29 - No term of court.

There is no term in municipal court, but for the purpose of computing time, ninety days following judgment shall be considered within term and time thereafter shall be considered after term.

Effective Date: 10-01-1953



Section 1901.30 - Appeals.

Appeals from the municipal court may be taken as follows:

(A) To the court of appeals in accordance with the Rules of Appellate Procedure and any relevant sections of the Revised Code, including, but not limited to, Chapter 2505. of the Revised Code to the extent it is not in conflict with those rules.

(B) When an appeal is taken from the municipal court, the clerk of the municipal court shall transmit, pursuant to the rules of appellate procedure, the record on appeal to the clerk of the appellate court to be filed.

(C) In all appeal proceedings relating to judgments or orders of a municipal court, the reviewing courts shall take judicial notice of all rules relating to pleadings, practice, or procedure of the municipal court.

Effective Date: 04-19-1988



Section 1901.31 - Clerk of court.

The clerk and deputy clerks of a municipal court shall be selected, be compensated, give bond, and have powers and duties as follows:

(A) There shall be a clerk of the court who is appointed or elected as follows:

(1)

(a) Except in the Akron, Barberton, Toledo, Hamilton county, Miami county, Montgomery county, Portage county, and Wayne county municipal courts and through December 31, 2008, the Cuyahoga Falls municipal court, if the population of the territory equals or exceeds one hundred thousand at the regular municipal election immediately preceding the expiration of the term of the present clerk, the clerk shall be nominated and elected by the qualified electors of the territory in the manner that is provided for the nomination and election of judges in section 1901.07 of the Revised Code.

The clerk so elected shall hold office for a term of six years, which term shall commence on the first day of January following the clerk's election and continue until the clerk's successor is elected and qualified.

(b) In the Hamilton county municipal court, the clerk of courts of Hamilton county shall be the clerk of the municipal court and may appoint an assistant clerk who shall receive the compensation, payable out of the treasury of Hamilton county in semimonthly installments, that the board of county commissioners prescribes. The clerk of courts of Hamilton county, acting as the clerk of the Hamilton county municipal court and assuming the duties of that office, shall receive compensation at one-fourth the rate that is prescribed for the clerks of courts of common pleas as determined in accordance with the population of the county and the rates set forth in sections 325.08 and 325.18 of the Revised Code. This compensation shall be paid from the county treasury in semimonthly installments and is in addition to the annual compensation that is received for the performance of the duties of the clerk of courts of Hamilton county, as provided in sections 325.08 and 325.18 of the Revised Code.

(c) In the Portage county and Wayne county municipal courts, the clerks of courts of Portage county and Wayne county shall be the clerks, respectively, of the Portage county and Wayne county municipal courts and may appoint a chief deputy clerk for each branch that is established pursuant to section 1901.311 of the Revised Code and assistant clerks as the judges of the municipal court determine are necessary, all of whom shall receive the compensation that the legislative authority prescribes. The clerks of courts of Portage county and Wayne county, acting as the clerks of the Portage county and Wayne county municipal courts and assuming the duties of these offices, shall receive compensation payable from the county treasury in semimonthly installments at one-fourth the rate that is prescribed for the clerks of courts of common pleas as determined in accordance with the population of the county and the rates set forth in sections 325.08 and 325.18 of the Revised Code.

(d) In the Montgomery county and Miami county municipal courts, the clerks of courts of Montgomery county and Miami county shall be the clerks, respectively, of the Montgomery county and Miami county municipal courts. The clerks of courts of Montgomery county and Miami county, acting as the clerks of the Montgomery county and Miami county municipal courts and assuming the duties of these offices, shall receive compensation at one-fourth the rate that is prescribed for the clerks of courts of common pleas as determined in accordance with the population of the county and the rates set forth in sections 325.08 and 325.18 of the Revised Code. This compensation shall be paid from the county treasury in semimonthly installments and is in addition to the annual compensation that is received for the performance of the duties of the clerks of courts of Montgomery county and Miami county, as provided in sections 325.08 and 325.18 of the Revised Code.

(e) Except as otherwise provided in division (A)(1)(e) of this section, in the Akron municipal court, candidates for election to the office of clerk of the court shall be nominated by primary election. The primary election shall be held on the day specified in the charter of the city of Akron for the nomination of municipal officers. Notwithstanding any contrary provision of section 3513.05 or 3513.257 of the Revised Code, the declarations of candidacy and petitions of partisan candidates and the nominating petitions of independent candidates for the office of clerk of the Akron municipal court shall be signed by at least fifty qualified electors of the territory of the court.

The candidates shall file a declaration of candidacy and petition, or a nominating petition, whichever is applicable, not later than four p.m. of the ninetieth day before the day of the primary election, in the form prescribed by section 3513.07 or 3513.261 of the Revised Code. The declaration of candidacy and petition, or the nominating petition, shall conform to the applicable requirements of section 3513.05 or 3513.257 of the Revised Code.

If no valid declaration of candidacy and petition is filed by any person for nomination as a candidate of a particular political party for election to the office of clerk of the Akron municipal court, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office. If only one person files a valid declaration of candidacy and petition for nomination as a candidate of a particular political party for election to that office, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office, and the candidate shall be issued a certificate of nomination in the manner set forth in section 3513.02 of the Revised Code.

Declarations of candidacy and petitions, nominating petitions, and certificates of nomination for the office of clerk of the Akron municipal court shall contain a designation of the term for which the candidate seeks election. At the following regular municipal election, all candidates for the office shall be submitted to the qualified electors of the territory of the court in the manner that is provided in section 1901.07 of the Revised Code for the election of the judges of the court. The clerk so elected shall hold office for a term of six years, which term shall commence on the first day of January following the clerk's election and continue until the clerk's successor is elected and qualified.

(f) Except as otherwise provided in division (A)(1)(f) of this section, in the Barberton municipal court, candidates for election to the office of clerk of the court shall be nominated by primary election. The primary election shall be held on the day specified in the charter of the city of Barberton for the nomination of municipal officers. Notwithstanding any contrary provision of section 3513.05 or 3513.257 of the Revised Code, the declarations of candidacy and petitions of partisan candidates and the nominating petitions of independent candidates for the office of clerk of the Barberton municipal court shall be signed by at least fifty qualified electors of the territory of the court.

The candidates shall file a declaration of candidacy and petition, or a nominating petition, whichever is applicable, not later than four p.m. of the ninetieth day before the day of the primary election, in the form prescribed by section 3513.07 or 3513.261 of the Revised Code. The declaration of candidacy and petition, or the nominating petition, shall conform to the applicable requirements of section 3513.05 or 3513.257 of the Revised Code.

If no valid declaration of candidacy and petition is filed by any person for nomination as a candidate of a particular political party for election to the office of clerk of the Barberton municipal court, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office. If only one person files a valid declaration of candidacy and petition for nomination as a candidate of a particular political party for election to that office, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office, and the candidate shall be issued a certificate of nomination in the manner set forth in section 3513.02 of the Revised Code.

Declarations of candidacy and petitions, nominating petitions, and certificates of nomination for the office of clerk of the Barberton municipal court shall contain a designation of the term for which the candidate seeks election. At the following regular municipal election, all candidates for the office shall be submitted to the qualified electors of the territory of the court in the manner that is provided in section 1901.07 of the Revised Code for the election of the judges of the court. The clerk so elected shall hold office for a term of six years, which term shall commence on the first day of January following the clerk's election and continue until the clerk's successor is elected and qualified.

(g)

(i) Through December 31, 2008, except as otherwise provided in division (A)(1)(g)(i) of this section, in the Cuyahoga Falls municipal court, candidates for election to the office of clerk of the court shall be nominated by primary election. The primary election shall be held on the day specified in the charter of the city of Cuyahoga Falls for the nomination of municipal officers. Notwithstanding any contrary provision of section 3513.05 or 3513.257 of the Revised Code, the declarations of candidacy and petitions of partisan candidates and the nominating petitions of independent candidates for the office of clerk of the Cuyahoga Falls municipal court shall be signed by at least fifty qualified electors of the territory of the court.

The candidates shall file a declaration of candidacy and petition, or a nominating petition, whichever is applicable, not later than four p.m. of the ninetieth day before the day of the primary election, in the form prescribed by section 3513.07 or 3513.261 of the Revised Code. The declaration of candidacy and petition, or the nominating petition, shall conform to the applicable requirements of section 3513.05 or 3513.257 of the Revised Code.

If no valid declaration of candidacy and petition is filed by any person for nomination as a candidate of a particular political party for election to the office of clerk of the Cuyahoga Falls municipal court, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office. If only one person files a valid declaration of candidacy and petition for nomination as a candidate of a particular political party for election to that office, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office, and the candidate shall be issued a certificate of nomination in the manner set forth in section 3513.02 of the Revised Code.

Declarations of candidacy and petitions, nominating petitions, and certificates of nomination for the office of clerk of the Cuyahoga Falls municipal court shall contain a designation of the term for which the candidate seeks election. At the following regular municipal election, all candidates for the office shall be submitted to the qualified electors of the territory of the court in the manner that is provided in section 1901.07 of the Revised Code for the election of the judges of the court. The clerk so elected shall hold office for a term of six years, which term shall commence on the first day of January following the clerk's election and continue until the clerk's successor is elected and qualified.

(ii) Division (A)(1)(g)(i) of this section shall have no effect after December 31, 2008.

(h) Except as otherwise provided in division (A)(1)(h) of this section, in the Toledo municipal court, candidates for election to the office of clerk of the court shall be nominated by primary election. The primary election shall be held on the day specified in the charter of the city of Toledo for the nomination of municipal officers. Notwithstanding any contrary provision of section 3513.05 or 3513.257 of the Revised Code, the declarations of candidacy and petitions of partisan candidates and the nominating petitions of independent candidates for the office of clerk of the Toledo municipal court shall be signed by at least fifty qualified electors of the territory of the court.

The candidates shall file a declaration of candidacy and petition, or a nominating petition, whichever is applicable, not later than four p.m. of the ninetieth day before the day of the primary election, in the form prescribed by section 3513.07 or 3513.261 of the Revised Code. The declaration of candidacy and petition, or the nominating petition, shall conform to the applicable requirements of section 3513.05 or 3513.257 of the Revised Code.

If no valid declaration of candidacy and petition is filed by any person for nomination as a candidate of a particular political party for election to the office of clerk of the Toledo municipal court, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office. If only one person files a valid declaration of candidacy and petition for nomination as a candidate of a particular political party for election to that office, a primary election shall not be held for the purpose of nominating a candidate of that party for election to that office, and the candidate shall be issued a certificate of nomination in the manner set forth in section 3513.02 of the Revised Code.

Declarations of candidacy and petitions, nominating petitions, and certificates of nomination for the office of clerk of the Toledo municipal court shall contain a designation of the term for which the candidate seeks election. At the following regular municipal election, all candidates for the office shall be submitted to the qualified electors of the territory of the court in the manner that is provided in section 1901.07 of the Revised Code for the election of the judges of the court. The clerk so elected shall hold office for a term of six years, which term shall commence on the first day of January following the clerk's election and continue until the clerk's successor is elected and qualified.

(2)

(a) Except for the Alliance, Auglaize county, Brown county, Columbiana county, Holmes county, Putnam county, Sandusky county, Lorain, Massillon, and Youngstown municipal courts, in a municipal court for which the population of the territory is less than one hundred thousand, the clerk shall be appointed by the court, and the clerk shall hold office until the clerk's successor is appointed and qualified.

(b) In the Alliance, Lorain, Massillon, and Youngstown municipal courts, the clerk shall be elected for a term of office as described in division (A)(1)(a) of this section.

(c) In the Auglaize county, Brown county, Holmes county, Putnam county, and Sandusky county municipal courts, the clerks of courts of Auglaize county, Brown county, Holmes county, Putnam county, and Sandusky county shall be the clerks, respectively, of the Auglaize county, Brown county, Holmes county, Putnam county, and Sandusky county municipal courts and may appoint a chief deputy clerk for each branch office that is established pursuant to section 1901.311 of the Revised Code, and assistant clerks as the judge of the court determines are necessary, all of whom shall receive the compensation that the legislative authority prescribes. The clerks of courts of Auglaize county, Brown county, Holmes county, Putnam county, and Sandusky county, acting as the clerks of the Auglaize county, Brown county, Holmes county, Putnam county, and Sandusky county municipal courts and assuming the duties of these offices, shall receive compensation payable from the county treasury in semimonthly installments at one-fourth the rate that is prescribed for the clerks of courts of common pleas as determined in accordance with the population of the county and the rates set forth in sections 325.08 and 325.18 of the Revised Code.

(d) In the Columbiana county municipal court, the clerk of courts of Columbiana county shall be the clerk of the municipal court, may appoint a chief deputy clerk for each branch office that is established pursuant to section 1901.311 of the Revised Code, and may appoint any assistant clerks that the judges of the court determine are necessary. All of the chief deputy clerks and assistant clerks shall receive the compensation that the legislative authority prescribes. The clerk of courts of Columbiana county, acting as the clerk of the Columbiana county municipal court and assuming the duties of that office, shall receive in either biweekly installments or semimonthly installments, as determined by the payroll administrator, compensation payable from the county treasury at one-fourth the rate that is prescribed for the clerks of courts of common pleas as determined in accordance with the population of the county and the rates set forth in sections 325.08 and 325.18 of the Revised Code.

(3) During the temporary absence of the clerk due to illness, vacation, or other proper cause, the court may appoint a temporary clerk, who shall be paid the same compensation, have the same authority, and perform the same duties as the clerk.

(B) Except in the Hamilton county, Montgomery county, Miami county, Portage county, and Wayne county municipal courts, if a vacancy occurs in the office of the clerk of the Alliance, Lorain, Massillon, or Youngstown municipal court or occurs in the office of the clerk of a municipal court for which the population of the territory equals or exceeds one hundred thousand because the clerk ceases to hold the office before the end of the clerk's term or because a clerk-elect fails to take office, the vacancy shall be filled, until a successor is elected and qualified, by a person chosen by the residents of the territory of the court who are members of the county central committee of the political party by which the last occupant of that office or the clerk-elect was nominated. Not less than five nor more than fifteen days after a vacancy occurs, those members of that county central committee shall meet to make an appointment to fill the vacancy. At least four days before the date of the meeting, the chairperson or a secretary of the county central committee shall notify each such member of that county central committee by first class mail of the date, time, and place of the meeting and its purpose. A majority of all such members of that county central committee constitutes a quorum, and a majority of the quorum is required to make the appointment. If the office so vacated was occupied or was to be occupied by a person not nominated at a primary election, or if the appointment was not made by the committee members in accordance with this division, the court shall make an appointment to fill the vacancy. A successor shall be elected to fill the office for the unexpired term at the first municipal election that is held more than one hundred thirty-five days after the vacancy occurred.

(C)

(1) In a municipal court, other than the Auglaize county, the Brown county, the Columbiana county, the Holmes county, the Putnam county, the Sandusky county, and the Lorain municipal courts, for which the population of the territory is less than one hundred thousand, the clerk of the municipal court shall receive the annual compensation that the presiding judge of the court prescribes, if the revenue of the court for the preceding calendar year, as certified by the auditor or chief fiscal officer of the municipal corporation in which the court is located or, in the case of a county-operated municipal court, the county auditor, is equal to or greater than the expenditures, including any debt charges, for the operation of the court payable under this chapter from the city treasury or, in the case of a county-operated municipal court, the county treasury for that calendar year, as also certified by the auditor or chief fiscal officer. If the revenue of a municipal court, other than the Auglaize county, the Brown county, the Columbiana county, the Putnam county, the Sandusky county, and the Lorain municipal courts, for which the population of the territory is less than one hundred thousand for the preceding calendar year as so certified is not equal to or greater than those expenditures for the operation of the court for that calendar year as so certified, the clerk of a municipal court shall receive the annual compensation that the legislative authority prescribes. As used in this division, "revenue" means the total of all costs and fees that are collected and paid to the city treasury or, in a county-operated municipal court, the county treasury by the clerk of the municipal court under division (F) of this section and all interest received and paid to the city treasury or, in a county-operated municipal court, the county treasury in relation to the costs and fees under division (G) of this section.

(2) In a municipal court, other than the Hamilton county, Montgomery county, Miami county, Portage county, and Wayne county municipal courts, for which the population of the territory is one hundred thousand or more, and in the Lorain municipal court, the clerk of the municipal court shall receive annual compensation in a sum equal to eighty-five per cent of the salary of a judge of the court.

(3) The compensation of a clerk described in division (C)(1) or (2) of this section and of the clerk of the Columbiana county municipal court is payable in either semimonthly installments or biweekly installments, as determined by the payroll administrator, from the same sources and in the same manner as provided in section 1901.11 of the Revised Code, except that the compensation of the clerk of the Carroll county municipal court is payable in biweekly installments.

(D) Before entering upon the duties of the clerk's office, the clerk of a municipal court shall give bond of not less than six thousand dollars to be determined by the judges of the court, conditioned upon the faithful performance of the clerk's duties.

(E) The clerk of a municipal court may do all of the following: administer oaths, take affidavits, and issue executions upon any judgment rendered in the court, including a judgment for unpaid costs; issue, sign, and attach the seal of the court to all writs, process, subpoenas, and papers issuing out of the court; and approve all bonds, sureties, recognizances, and undertakings fixed by any judge of the court or by law. The clerk may refuse to accept for filing any pleading or paper submitted for filing by a person who has been found to be a vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain leave to proceed under that section. The clerk shall do all of the following: file and safely keep all journals, records, books, and papers belonging or appertaining to the court; record the proceedings of the court; perform all other duties that the judges of the court may prescribe; and keep a book showing all receipts and disbursements, which book shall be open for public inspection at all times.

The clerk shall prepare and maintain a general index, a docket, and other records that the court, by rule, requires, all of which shall be the public records of the court. In the docket, the clerk shall enter, at the time of the commencement of an action, the names of the parties in full, the names of the counsel, and the nature of the proceedings. Under proper dates, the clerk shall note the filing of the complaint, issuing of summons or other process, returns, and any subsequent pleadings. The clerk also shall enter all reports, verdicts, orders, judgments, and proceedings of the court, clearly specifying the relief granted or orders made in each action. The court may order an extended record of any of the above to be made and entered, under the proper action heading, upon the docket at the request of any party to the case, the expense of which record may be taxed as costs in the case or may be required to be prepaid by the party demanding the record, upon order of the court.

(F) The clerk of a municipal court shall receive, collect, and issue receipts for all costs, fees, fines, bail, and other moneys payable to the office or to any officer of the court. The clerk shall on or before the twentieth day of the month following the month in which they are collected disburse to the proper persons or officers, and take receipts for, all costs, fees, fines, bail, and other moneys that the clerk collects. Subject to sections 307.515 and 4511.193 of the Revised Code and to any other section of the Revised Code that requires a specific manner of disbursement of any moneys received by a municipal court and except for the Hamilton county, Lawrence county, and Ottawa county municipal courts, the clerk shall pay all fines received for violation of municipal ordinances into the treasury of the municipal corporation the ordinance of which was violated and shall pay all fines received for violation of township resolutions adopted pursuant to section 503.52 or 503.53 or Chapter 504. of the Revised Code into the treasury of the township the resolution of which was violated. Subject to sections 1901.024 and 4511.193 of the Revised Code, in the Hamilton county, Lawrence county, and Ottawa county municipal courts, the clerk shall pay fifty per cent of the fines received for violation of municipal ordinances and fifty per cent of the fines received for violation of township resolutions adopted pursuant to section 503.52 or 503.53 or Chapter 504. of the Revised Code into the treasury of the county. Subject to sections 307.515, 4511.19, and 5503.04 of the Revised Code and to any other section of the Revised Code that requires a specific manner of disbursement of any moneys received by a municipal court, the clerk shall pay all fines collected for the violation of state laws into the county treasury. Except in a county-operated municipal court, the clerk shall pay all costs and fees the disbursement of which is not otherwise provided for in the Revised Code into the city treasury. The clerk of a county-operated municipal court shall pay the costs and fees the disbursement of which is not otherwise provided for in the Revised Code into the county treasury. Moneys deposited as security for costs shall be retained pending the litigation. The clerk shall keep a separate account of all receipts and disbursements in civil and criminal cases, which shall be a permanent public record of the office. On the expiration of the term of the clerk, the clerk shall deliver the records to the clerk's successor. The clerk shall have other powers and duties as are prescribed by rule or order of the court.

(G) All moneys paid into a municipal court shall be noted on the record of the case in which they are paid and shall be deposited in a state or national bank, or a domestic savings and loan association, as defined in section 1151.01 of the Revised Code, that is selected by the clerk. Any interest received upon the deposits shall be paid into the city treasury, except that, in a county-operated municipal court, the interest shall be paid into the treasury of the county in which the court is located.

On the first Monday in January of each year, the clerk shall make a list of the titles of all cases in the court that were finally determined more than one year past in which there remains unclaimed in the possession of the clerk any funds, or any part of a deposit for security of costs not consumed by the costs in the case. The clerk shall give notice of the moneys to the parties who are entitled to the moneys or to their attorneys of record. All the moneys remaining unclaimed on the first day of April of each year shall be paid by the clerk to the city treasurer, except that, in a county-operated municipal court, the moneys shall be paid to the treasurer of the county in which the court is located. The treasurer shall pay any part of the moneys at any time to the person who has the right to the moneys upon proper certification of the clerk.

(H) Deputy clerks of a municipal court other than the Carroll county municipal court may be appointed by the clerk and shall receive the compensation, payable in either biweekly installments or semimonthly installments, as determined by the payroll administrator, out of the city treasury, that the clerk may prescribe, except that the compensation of any deputy clerk of a county-operated municipal court shall be paid out of the treasury of the county in which the court is located. The judge of the Carroll county municipal court may appoint deputy clerks for the court, and the deputy clerks shall receive the compensation, payable in biweekly installments out of the county treasury, that the judge may prescribe. Each deputy clerk shall take an oath of office before entering upon the duties of the deputy clerk's office and, when so qualified, may perform the duties appertaining to the office of the clerk. The clerk may require any of the deputy clerks to give bond of not less than three thousand dollars, conditioned for the faithful performance of the deputy clerk's duties.

(I) For the purposes of this section, whenever the population of the territory of a municipal court falls below one hundred thousand but not below ninety thousand, and the population of the territory prior to the most recent regular federal census exceeded one hundred thousand, the legislative authority of the municipal corporation may declare, by resolution, that the territory shall be considered to have a population of at least one hundred thousand.

(J) The clerk or a deputy clerk shall be in attendance at all sessions of the municipal court, although not necessarily in the courtroom, and may administer oaths to witnesses and jurors and receive verdicts.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.66,HB 302, §1, eff. 12/21/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 09-29-2005; 2006 HB3 05-02-2006; 2006 HB530 06-30-2006; 2006 HB23 08-17-2006; 2006 HB336 01-01-2007; 2006 SB171 01-02-2007; 01-18-2007; 2008 HB420 01-01-2010



Section 1901.311 - Branch offices - special deputy clerks.

A municipal court may establish one or more branch offices and may appoint a special deputy clerk to administer each branch office. Each special deputy clerk shall take an oath of office before entering upon the duties of his office, and, when so qualified, may perform any one or more of the duties appertaining to the office of clerk, as the court prescribes. Special deputy clerks appointed by the court pursuant to this section shall receive such compensation payable in either biweekly installments or semimonthly installments, as determined by the payroll administrator, out of the city treasury as the court may prescribe, except that the compensation of any special deputy clerk of a county-operated municipal court shall be payable out of the treasury of the county in which the court is located. The court may require any of the special deputy clerks to give bond of not less than three thousand dollars, conditioned for the faithful performance of his duties.

Effective Date: 03-19-1987; 06-30-2006



Section 1901.312 - Group health care coverage for clerks and deputy clerks.

(A) As used in this section, "health care coverage" has the same meaning as in section 1901.111 of the Revised Code.

(B) The legislative authority, after consultation with the clerk and deputy clerks of the municipal court, shall negotiate and contract for, purchase, or otherwise procure group health care coverage for the clerk and deputy clerks and their spouses and dependents from insurance companies authorized to engage in the business of insurance in this state under Title XXXIX of the Revised Code or health insuring corporations holding certificates of authority under Chapter 1751. of the Revised Code, except that if the county or municipal corporation served by the legislative authority provides group health care coverage for its employees, the group health care coverage required by this section shall be provided, if possible, through the policy or plan under which the group health care coverage is provided for the county or municipal corporation employees.

(C) The portion of the costs, premiums, or charges for the group health care coverage procured pursuant to division (B) of this section that is not paid by the clerk and deputy clerks of the municipal court, or all of the costs, premiums, or charges for the group health care coverage if the clerk and deputy clerks will not be paying any such portion, shall be paid as follows:

(1) If the municipal court is a county-operated municipal court, the portion of the costs, premiums, or charges or all of the costs, premiums, or charges shall be paid out of the treasury of the county.

(2)

(a) If the municipal court is not a county-operated municipal court, the portion of the costs, premiums, or charges in connection with the clerk or all of the costs, premiums, or charges in connection with the clerk shall be paid in three-fifths and two-fifths shares from the city treasury and appropriate county treasuries as described in division (C) of section 1901.31 of the Revised Code. The three-fifths share of a city treasury is subject to apportionment under section 1901.026 of the Revised Code.

(b) If the municipal court is not a county-operated municipal court, the portion of the costs, premiums, or charges in connection with the deputy clerks or all of the costs, premiums, or charges in connection with the deputy clerks shall be paid from the city treasury and shall be subject to apportionment under section 1901.026 of the Revised Code.

(D) This section does not apply to the clerk of the Auglaize county, Hamilton county, Portage county, Putnam county, or Wayne county municipal court, if health care coverage is provided to the clerk by virtue of the clerk's employment as the clerk of the court of common pleas of Auglaize county, Hamilton county, Portage county, Putnam county, or Wayne county.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 1/1/2011.

Effective Date: 06-04-1997



Section 1901.313 - Posting notice of federal short term interest rate.

Upon receiving the notification of the interest rate per annum from the county auditor pursuant to section 319.19 of the Revised Code, the clerk of a municipal court shall post or cause to be posted notice of that interest rate per annum in a conspicuous and public location in or near the office of the clerk of the court in the courthouse or building in which the municipal court is located.

Effective Date: 06-02-2004



Section 1901.32 - Bailiffs.

(A) The bailiffs and deputy bailiffs of a municipal court shall be provided for, and their duties are, as follows:

(1) Except for the Hamilton county municipal court, the court shall appoint a bailiff who shall receive the annual compensation that the court prescribes payable in either biweekly installments or semimonthly installments, as determined by the payroll administrator, from the same sources and in the same manner as provided in section 1901.11 of the Revised Code. The court may provide that the chief of police of the municipal corporation or a member of the police force be appointed by the court to be the bailiff of the court. Before entering upon the duties of office, the bailiff shall take an oath to faithfully perform the duties of the office and shall give a bond of not less than three thousand dollars, as the legislative authority prescribes, conditioned for the faithful performance the duties of chief bailiff.

(2) Except for the Hamilton county municipal court, deputy bailiffs may be appointed by the court. Deputy bailiffs shall receive the compensation payable in semimonthly installments out of the city treasury that the court prescribes, except that the compensation of deputy bailiffs in a county-operated municipal court shall be paid out of the treasury of the county in which the court is located. Each deputy bailiff shall give a bond in an amount not less than one thousand dollars, and, when so qualified, may perform the duties pertaining to the office of chief bailiff of the court.

(3) The bailiff and all deputy bailiffs of the Hamilton county municipal court shall be appointed by the clerk and shall receive the compensation payable in semimonthly installments out of the treasury of Hamilton county that the clerk prescribes. Each judge of the Hamilton county municipal court may appoint a courtroom bailiff, each of whom shall receive the compensation payable in semimonthly installments out of the treasury of Hamilton county that the court prescribes.

(4) The legislative authority may purchase motor vehicles for the use of the bailiffs and deputy bailiffs as the court determines they need to perform the duties of their office. All expenses, maintenance, and upkeep of the vehicles shall be paid by the legislative authority upon approval by the court. Any allowances, costs, and expenses for the operation of private motor vehicles by bailiffs and deputy bailiffs for official duties, including the cost of oil, gasoline, and maintenance, shall be prescribed by the court and, subject to the approval of the legislative authority, shall be paid from the city treasury, except that the allowances, costs, and expenses for the bailiffs and deputy bailiffs of a county-operated municipal court shall be paid from the treasury of the county in which the court is located.

(5) Every police officer of any municipal corporation and police constable of a township within the territory of the court is ex officio a deputy bailiff of the court in and for the municipal corporation or township in which commissioned as a police officer or police constable, and shall perform any duties in respect to cases within the officer's or constable's jurisdiction that are required by a judge of the court, or by the clerk or a bailiff or deputy bailiff of the court, without additional compensation.

(6) In Putnam county, in addition to the persons who are ex officio deputy bailiffs under division (A)(5) of this section, every deputy sheriff of Putnam county is ex officio a deputy bailiff of the Putnam county municipal court and shall perform without additional compensation any duties in respect to cases within the deputy sheriff's jurisdiction that are required by a judge of the court, by the clerk of the court, or by a bailiff or deputy bailiff of the court.

(7) The bailiff and deputy bailiffs shall perform for the court services similar to those performed by the sheriff for the court of common pleas and shall perform any other duties that are requested by rule of court.

The bailiff or deputy bailiff may administer oaths to witnesses and jurors and receive verdicts in the same manner and form and to the same extent as the clerk or deputy clerks of the court. The bailiff may approve all undertakings and bonds given in actions of replevin and all redelivery bonds in attachments.

(B) In the Cleveland municipal court, the chief clerks and all deputy clerks are in the classified civil service of the city of Cleveland. The clerk, the chief deputy clerks, the probation officers, one private secretary, one personal stenographer to the clerk, and one personal bailiff to each judge are in the unclassified civil service of the city of Cleveland. Upon demand of the clerk, the civil service commission of the city of Cleveland shall certify a list of those eligible for the position of deputy clerk. From the list, the clerk shall designate chief clerks and the number of deputy clerks that the legislative authority determines are necessary.

Except as otherwise provided in this division, the bailiff, chief deputy bailiffs, and all deputy bailiffs of the Cleveland municipal court appointed after January 1, 1968, and the chief housing specialist, housing specialists, and housing division referees of the housing division of the Cleveland municipal court appointed under section 1901.331 of the Revised Code are in the unclassified civil service of the city of Cleveland. All deputy bailiffs of the housing division of the Cleveland municipal court appointed pursuant to that section are in the classified civil service of the city of Cleveland. Upon the demand of the judge of the housing division of the Cleveland municipal court, the civil service commission of the city of Cleveland shall certify a list of those eligible for the position of deputy bailiff of the housing division. From the list, the judge of the housing division shall designate the number of deputy bailiffs that the judge determines are necessary.

The chief deputy clerks, the chief clerks, and all other deputy clerks of the Cleveland municipal court shall receive the compensation that the clerk prescribes. Except as provided in division (A)(4)(a) of section 1901.331 of the Revised Code with respect to officers and employees of the housing division of the Cleveland municipal court, the bailiff, all deputy bailiffs, and assignment room personnel of the Cleveland municipal court shall receive the compensation that the court prescribes.

Any appointee under sections 1901.01 to 1901.37 of the Revised Code may be dismissed or discharged by the same power that appointed the appointee. In the case of the removal of any civil service appointee under those sections, an appeal may be taken from the decision of the civil service commission to the court of common pleas of Cuyahoga county to determine the sufficiency of the cause of removal. The appeal shall be taken within ten days of the finding of the commission.

In the Cleveland municipal court, the presiding judge may appoint on a full-time, per diem, or contractual basis any official court reporters for the civil branch of the court that the business of the court requires. The compensation of official court reporters shall be determined by the presiding judge of the court. The compensation shall be payable from the city treasury and from the treasury of Cuyahoga county in the same proportion as designated in section 1901.11 of the Revised Code for the payment of compensation of municipal judges. In every trial in which the services of a court reporter so appointed are requested by the judge, any party, or the attorney for any party, there shall be taxed for each day's services of the court reporter a fee in the same amount as may be taxed for similar services in the court of common pleas under section 2301.21 of the Revised Code, to be collected as other costs in the case. The fees so collected shall be paid quarterly by the clerk into the city treasury and the treasury of Cuyahoga county in the same proportion as the compensation for the court reporters is paid from the city and county treasuries and shall be credited to the general funds of the city and county treasuries.

(C) In the Hamilton county municipal court, all employees, including the bailiff, deputy bailiff, and courtroom bailiffs, are in the unclassified civil service.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 1/1/2011.

Effective Date: 06-08-1994; 06-30-2006



Section 1901.33 - Court employees.

(A) The judge or judges of a municipal court may appoint one or more interpreters, one or more mental health professionals, one or more probation officers, an assignment commissioner, deputy assignment commissioners, and other court aides on a full-time, part-time, hourly, or other basis. Each appointee shall receive the compensation out of the city treasury that the legislative authority prescribes in either biweekly installments or semimonthly installments, as determined by the payroll administrator, except that in a county-operated municipal court they shall receive the compensation out of the treasury of the county in which the court is located that the board of county commissioners prescribes. Probation officers have all the powers of regular police officers and shall perform any duties that are designated by the judge or judges of the court. Assignment commissioners shall assign cases for trial and perform any other duties that the court directs.

The judge or judges may appoint one or more typists, stenographers, statistical clerks, and official court reporters, each of whom shall be paid the compensation out of the city treasury that the legislative authority prescribes, except that in a county-operated municipal court they shall be paid the compensation out of the treasury of the county in which the court is located that the board of county commissioners prescribes.

(B) If a municipal court appoints one or more probation officers, those officers shall constitute the municipal court department of probation unless the court designates other employees as the department of probation for the court.

(C) The chief probation officer may grant permission to a probation officer to carry firearms when required in the discharge of the probation officer's official duties if the probation officer has successfully completed a basic firearm training program that is approved by the executive director of the Ohio peace officer training commission. A probation officer who has been granted permission to carry a firearm in the discharge of the probation officer's official duties annually shall successfully complete a firearms requalification program in accordance with section 109.801 of the Revised Code.

(D) The judge or judges of a municipal court in which the clerk of the court is elected as provided in division (A)(1)(a) or (d) or (A)(2)(b) of section 1901.31 of the Revised Code may appoint an administrative assistant. The administrative assistant shall have charge of personnel related matters of the court and shall perform any other administrative duties assigned by the court. The administrative assistant shall receive the compensation out of the city treasury that the court prescribes, except that, in a county-operated municipal court, the administrative assistant shall receive the compensation out of the treasury of the county in which the court is located that the court prescribes.

Effective Date: 03-31-2003; 06-30-2006



Section 1901.331 - Housing or environmental division officers and employees.

(A)

(1) Except as provided in divisions (A)(2) and (3) of this section, in those municipal courts in which a housing or environmental division is established pursuant to section 1901.011 of the Revised Code, the judge of the division shall appoint a chief housing or environmental specialist, may appoint one or more housing or environmental specialists and housing or environmental division referees, and may appoint for the division any employee or officer whom the judges of a municipal court can appoint pursuant to section 1901.32 or division (A) of section 1901.33 of the Revised Code.

(2) For the housing division of the Toledo municipal court, the judges of the court shall appoint a chief housing specialist, may appoint one or more housing specialists and housing division referees, and may appoint any employee or officer whom the judges can appoint pursuant to section 1901.32 or division (A) of section 1901.33 of the Revised Code.

(3) For the environmental division of the Franklin county municipal court, the judges of the court shall appoint a chief environmental specialist, may appoint one or more environmental specialists and environmental division referees, and may appoint any employee or officer whom the judges can appoint pursuant to section 1901.32 or division (A) of section 1901.33 of the Revised Code. In lieu of, or in addition to, appointing environmental specialists, environmental division referees, and other environmental division employees or officers to perform duties only for that division, the judges of the court may appoint environmental specialists, referees, and other employees and officers to perform duties for the environmental division and the other divisions of the court, and the administrative judge of the court may assign other referees, employees, and officers of the court to perform functions for the environmental division.

(4)

(a) Except as otherwise provided in this division, the chief housing or environmental specialist, housing or environmental specialists, housing or environmental division referees, and other employees and officers of the housing or environmental division of a municipal court shall receive the compensation that the legislative authority prescribes, and shall be under the control of the judge of the division.

(b) The chief environmental specialist, environmental specialists, environmental division referees, and other employees and officers of the environmental division of the Franklin county municipal court, during the time when they are performing duties for that division, and any other referees, employees, and officers of the court, during the time when they are performing duties for the environmental division pursuant to an assignment by the administrative judge of the court, shall be under the control of the judge of the environmental division.

(B)

(1) The chief housing or environmental specialist and housing or environmental specialists of the housing or environmental division of a municipal court shall be knowledgeable in the maintenance, repair, and rehabilitation of dwelling units and with respect to federal, state, and municipal laws and ordinances that pertain to the maintenance, repair, and rehabilitation of dwelling units. Subject to division (B)(2) of this section, they shall provide expert assistance to the division and the parties before the division in the areas of their qualifications, perform mediation and field investigation services, and perform any other duties that the judge of the division prescribes.

(2) The chief environmental specialist and, during the time when they are performing duties for the environmental division of the Franklin county municipal court, environmental specialists shall provide expert assistance to the division and the parties before the division in the areas of their qualifications, perform mediation and field investigation services, and perform any other duties that the judge of the division prescribes.

Effective Date: 04-09-2001



Section 1901.34 - Criminal prosecutions - compensation of prosecuting officers.

(A) Except as provided in divisions (B) and (D) of this section, the village solicitor, city director of law, or similar chief legal officer for each municipal corporation within the territory of a municipal court shall prosecute all cases brought before the municipal court for criminal offenses occurring within the municipal corporation for which that person is the solicitor, director of law, or similar chief legal officer. Except as provided in division (B) of this section, the village solicitor, city director of law, or similar chief legal officer of the municipal corporation in which a municipal court is located shall prosecute all criminal cases brought before the court arising in the unincorporated areas within the territory of the municipal court.

(B) The Auglaize county, Brown county, Clermont county, Hocking county, Holmes county, Jackson county, Morrow county, Ottawa county, and Portage county prosecuting attorneys and, effective January 1, 2011, the Putnam county prosecuting attorney shall prosecute in municipal court all violations of state law arising in their respective counties. The Carroll county, Crawford county, Hamilton county, Madison county, and Wayne county prosecuting attorneys and beginning January 1, 2008, the Erie county prosecuting attorney shall prosecute all violations of state law arising within the unincorporated areas of their respective counties. The Columbiana county prosecuting attorney shall prosecute in the Columbiana county municipal court all violations of state law arising in the county, except for violations arising in the municipal corporation of East Liverpool, Liverpool township, or St. Clair township. The Darke county prosecuting attorney shall prosecute in the Darke county municipal court all violations of state law arising in the county, except for violations of state law arising in the municipal corporation of Greenville and violations of state law arising in the village of Versailles. The Greene county board of county commissioners may provide for the prosecution of all violations of state law arising within the territorial jurisdiction of any municipal court located in Greene county. The Montgomery county prosecuting attorney shall prosecute in the Montgomery county municipal court all felony, misdemeanor, and traffic violations arising in the unincorporated townships of Jefferson, Jackson, Perry, and Clay and all felony violations of state law and all violations involving a state or county agency arising within the jurisdiction of the court. All other violations arising in the territory of the Montgomery county municipal court shall be prosecuted by the village solicitor, city director of law, or similar chief legal officer for each municipal corporation within the territory of the Montgomery county municipal court.

The prosecuting attorney of any county given the duty of prosecuting in municipal court violations of state law shall receive no additional compensation for assuming these additional duties, except that the prosecuting attorney of Hamilton, Portage, and Wayne counties shall receive compensation at the rate of four thousand eight hundred dollars per year, and the prosecuting attorney of Auglaize county shall receive compensation at the rate of one thousand eight hundred dollars per year, each payable from the county treasury of the respective counties in semimonthly installments.

(C) The village solicitor, city director of law, or similar chief legal officer shall perform the same duties, insofar as they are applicable to the village solicitor, city director of law, or similar chief legal officer, as are required of the prosecuting attorney of the county. The village solicitor, city director of law, similar chief legal officer or any assistants who may be appointed shall receive for such services additional compensation to be paid from the treasury of the county as the board of county commissioners prescribes.

(D) The prosecuting attorney of any county, other than Auglaize, Brown, Clermont, Hocking, Holmes, Jackson, Morrow, Ottawa, or Portage county or, effective January 1, 2011, Putnam county, may enter into an agreement with any municipal corporation in the county in which the prosecuting attorney serves pursuant to which the prosecuting attorney prosecutes all criminal cases brought before the municipal court that has territorial jurisdiction over that municipal corporation for criminal offenses occurring within the municipal corporation. The prosecuting attorney of Auglaize, Brown, Clermont, Hocking, Holmes, Jackson, Morrow, Ottawa, or Portage county or, effective January 1, 2011, the prosecuting attorney of Putnam county may enter into an agreement with any municipal corporation in the county in which the prosecuting attorney serves pursuant to which the respective prosecuting attorney prosecutes all cases brought before the Auglaize county, Brown county, Clermont county, Hocking county, Holmes county, Jackson county, Morrow county, Ottawa county, Portage county, or Putnam county municipal court for violations of the ordinances of the municipal corporation or for criminal offenses other than violations of state law occurring within the municipal corporation. For prosecuting these cases, the prosecuting attorney and the municipal corporation may agree upon a fee to be paid by the municipal corporation, which fee shall be paid into the county treasury, to be used to cover expenses of the office of the prosecuting attorney.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 12-18-2002; 06-17-2004; 11-15-2005; 2006 HB336 01-01-2007; 2006 SB 171 01-02-2007; 01-18-2007; 2007 HB119 09-29-2007



Section 1901.35 - Transcript of records.

The records of a municipal court may be proved by a transcript certified by the clerk of the municipal court under its official seal, which seal shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter, and shall be surrounded by the name of the municipal court.

Effective Date: 12-15-1967



Section 1901.36 - Accommodations and needs of the court.

(A) The legislative authority of a municipal court shall provide suitable accommodations for the municipal court and its officers. The legislative authority of a county-operated municipal court may pay rent for the accommodations.

The legislative authority shall provide for the use of the court suitable accommodations for a law library, complete sets of reports of the supreme and inferior courts, and such other law books and publications as are considered necessary by the presiding judge, and shall provide for each courtroom a copy of the Revised Code.

The legislative authority shall provide any other employees that are necessary, each of whom shall be paid such compensation out of the city treasury as the legislative authority prescribes, except that the compensation of these other employees in a county-operated municipal court shall be paid out of the treasury of the county in which the court is located, as the board of county commissioners prescribes. It shall provide all necessary form books, dockets, books of record, and all supplies, including telephone, furniture, heat, light, and janitor service, and for such other ordinary or extraordinary expenses as it considers advisable or necessary for the proper operation or administration of the court.

(B) The legislative authority of the municipal court shall provide suitable accommodations for the housing or environmental division of the court. The accommodations shall be in the courthouse, include at least one courtroom in which jury trials can be conducted, be located in one or more adjacent rooms, and be provided in accordance with the Rules of Superintendence for Municipal Courts and County Courts.

Effective Date: 07-08-1991



Section 1901.37 - Bonds.

All official bonds required by sections 1901.01 to 1901.37 of the Revised Code, when properly executed and approved, shall be filed with the city treasurer, except that in a county-operated municipal court, they shall be filed with the treasurer of the county in which the court is located. Whenever a surety bond is given, the premium on the bond shall be paid out of the city treasury, except that in a county-operated municipal court, the premium on the bond shall be paid out of the treasury of the county in which the court is located.

Effective Date: 03-19-1987



Section 1901.38 - Liability coverage for municipal court judges and employees.

The legislative authority may procure insurance covering the judges of the municipal court and the employees of the municipal court, including but not limited to any deputy clerks, the bailiff of the municipal court and any deputy bailiffs, the assignment commissioner, and probation department personnel, in one or more policies, against liability arising from the duties of their office or employment, including liability on account of errors or omissions unknowingly made by them and for which they may be held liable.

The policy or policies of insurance shall be in an amount of not less than fifty thousand dollars. The premiums shall be paid from moneys appropriated by the legislative authority from funds available for that purpose.

This section does not apply to the procurement of insurance covering the clerk of the municipal court.

Effective Date: 05-06-1992



Section 1901.381 - Liability coverage for municipal court clerk.

(A) Each clerk of a municipal court shall have liability coverage as a condition of performing the duties of his office.

(B) The legislative authority shall provide liability coverage for the clerk of the municipal court in accordance with this section. The coverage may be provided through a policy or policies of insurance, a program of self-insurance or joint self-insurance, a joint self-insurance pool, or any other independent or joint method or arrangement insuring the clerk against liability arising from the duties of his office. The coverage may be provided separately or as part of liability coverage provided to other officers or employees of a municipal corporation or county.

(C) The liability coverage provided under division (B) of this section shall be in an amount and subject to terms and conditions that are necessary to protect the clerk of the municipal court against liability arising from the duties of his office or employment and that are consistent with the method or arrangement used for the provision of the coverage.

(D) The costs, premiums, or charges of the liability coverage provided under division (B) of this section shall be borne in either of the following ways:

(1) In the same manner as the costs, premiums, or charges of health care coverage are borne for the clerk of the municipal court in section 1901.312 of the Revised Code;

(2) In accordance with the terms and conditions of any agreement entered into by the county or municipal corporations within the territory of the municipal court.

Effective Date: 05-06-1992



Section 1901.41 - Case files retention and destruction.

(A) Notwithstanding sections 149.381 and 149.39 of the Revised Code and subject to division (E) of this section, each municipal court, by rule, may order the destruction or other disposition of the files of cases that have been finally disposed of by the court for at least five years as follows:

(1) If a case has been finally disposed of for at least five years, but less than fifteen years prior to the adoption of the rule of court for destruction or other disposition of the files, the court may order the files destroyed or otherwise disposed of only if the court first complies with division (B)(1) of this section;

(2) If a case has been finally disposed of for fifteen years or more prior to the adoption of the rule of court for destruction or other disposition of the files, the court may order the files destroyed or otherwise disposed of without having copied or reproduced the files prior to their destruction.

(B)

(1) Except as otherwise provided in this division, all files destroyed or otherwise disposed of under division (A)(1) of this section shall be copied or reproduced prior to their destruction or disposition in the manner and according to the procedure prescribed in section 9.01 of the Revised Code. The copies or reproductions of the files made pursuant to section 9.01 of the Revised Code shall be retained and preserved by the court for a period of ten years after the destruction of the original files in accordance with this section, after which the copies or reproductions themselves may be destroyed or otherwise disposed of.

Files destroyed or otherwise disposed of under division (A)(1) of this section that are solely concerned with criminal prosecutions for minor misdemeanor offenses or that are concerned solely with minor misdemeanor traffic prosecutions do not have to be copied or reproduced in any manner or under any procedure prior to their destruction or disposition as provided in this section.

(2) Files destroyed or otherwise disposed of under division (A)(2) of this section do not have to be copied or reproduced in any manner or under any procedure prior to their destruction or disposition.

(C) Nothing in this section permits or shall be construed as permitting the destruction or other disposition of the files in the Cleveland municipal court of cases involving the following actions and proceedings:

(1) The sale of real property in an action to foreclose and marshal all liens on the real property;

(2) The sale of real property in an action to foreclose a mortgage on the real property;

(3) The determination of rights in the title to real property either in the form of a creditor's bill or in any other action intended to determine or adjudicate the right, title, and interest of a person or persons in the ownership of a parcel or parcels of real property or any interest therein.

(D) All dockets, indexes, journals, and cash books of the court shall be retained and preserved by the court for at least twenty-five years unless they are reproduced in the manner and according to the procedure prescribed in section 9.01 of the Revised Code, in which case the reproductions shall be retained and preserved by the court at least until the expiration of the twenty-five year period for which the originals would have had to have been retained. Court dockets, indexes, journals, and cash books, and all other court records also shall be subject to destruction or other disposition under section 149.381 of the Revised Code.

(E) Notwithstanding sections 149.381 and 149.39 of the Revised Code, each clerk of a municipal court shall retain documentation regarding each criminal conviction and plea of guilty involving a case that is or was before the court. The documentation shall be in a form that is admissible as evidence in a criminal proceeding as evidence of a prior conviction or that is readily convertible to or producible in a form that is admissible as evidence in a criminal proceeding as evidence of a prior conviction and may be retained in any form authorized by section 9.01 of the Revised Code. The clerk shall retain this documentation for a period of fifty years after the entry of judgment in the case, except that documentation regarding cases solely concerned with minor misdemeanor offenses or minor misdemeanor traffic offenses shall be retained as provided in divisions (A) and (B) of this section, and documentation regarding other misdemeanor traffic offenses shall be retained for a period of twenty-five years after the entry of judgment in the case. This section shall apply to records currently retained and to records created on or after September 23, 2004.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-28-1985; 09-23-2004; 03-23-2005



Section 1901.43 - Order for accused to appear for fingerprinting.

(A) If a sheriff or chief of police has not taken, or caused to be taken, a person's or child's fingerprints in accordance with division (A)(1) of section 109.60 of the Revised Code with respect to a crime or act set forth in that division by the time of the arraignment or first appearance of the person or child with respect to that crime or act, the municipal court shall order the person or child to appear before the sheriff or chief of police within twenty-four hours of the arraignment or first appearance to have the person's or child's fingerprints taken as provided in division (A)(2) of section 109.60 of the Revised Code.

(B) If the municipal court has jurisdiction over a case involving a person or child with respect to whom division (A)(1) or (2) of section 109.60 of the Revised Code requires a sheriff or chief of police to take the person's or child's fingerprints, the municipal court shall inquire at the time of the person's or child's sentencing or adjudication for the crime or act for which the fingerprints were required to be taken whether or not the person or child has been fingerprinted pursuant to division (A)(1) or (2) of section 109.60 of the Revised Code for the original arrest or court appearance upon which the sentence or adjudication is based. If a person or child was not fingerprinted for the original arrest or court appearance, the municipal court shall order the person or child to appear before the sheriff or chief of police within twenty-four hours to have the person's or child's fingerprints taken as provided in division (A)(3) of section 109.60 of the Revised Code.

Effective Date: 2008 SB163 08-14-2008



Section 1901.44 - Alternative methods for collecting court costs; notice of balance due.

(A)

(1) Notwithstanding any other provision of the Revised Code, if at the time of sentencing or at any time after sentencing a municipal court finds that a person who is found guilty of an offense is unable to pay costs, the court may order the offender to perform community service in lieu of costs.

(2) Notwithstanding any other provision of the Revised Code, if at the time of sentencing or at any time after sentencing a municipal court finds that a person who is found guilty of an offense will not be able to pay costs in full when they are due, the court may order the offender to pay the costs in installments according to a schedule set by the court.

(B) If a person is charged with an offense in municipal court and either fails to appear in court at the required time and place to answer the charge or pleads guilty to or is found guilty of the offense and fails within the time allowed by the court to pay any fine or costs imposed by the court, unless the court previously has given written notice to the person, the court shall send the person a notice by ordinary mail at the person's last known address stating that there is a balance due, specifying the amount of the balance due, and directing the person to contact the court clerk's office within ten days of the date of the notice. The notice shall include the sentence: "WARNING: Failure to timely respond to this notice may result in the blocking of your motor vehicle registration or transfer of registration!" To avoid a block on the person's motor vehicle registration or transfer of registration, the person may enter into a written agreement with the court to pay the balance due in installments or to perform community service in lieu of payment. The agreement shall include the sentence: "WARNING: Failure to comply with the payment schedule or to complete your community service requirement may result in the blocking of your motor vehicle registration or transfer of registration!"

If a person does not enter into an agreement under this division or if a person fails to comply with an agreement entered into under this division, the court may enter information relative to the person's failure to pay any outstanding amount of the fine or costs on a form prescribed or approved by the registrar pursuant to division (C) of this section and send the form to the registrar. Upon receipt of the form, the registrar shall take any measures necessary to ensure that neither the registrar nor any deputy registrar accepts any application for the registration or transfer of registration of any motor vehicle owned or leased by the person. However, for a motor vehicle leased by the person, the registrar shall not implement this requirement until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code.

The period of denial relating to the issuance or transfer of a certificate of registration for a motor vehicle imposed under this section remains in effect until the person pays any fine or costs imposed by the court relative to the offense. When the fine or costs have been paid in full, the court shall inform the registrar of the payment by entering information relative to the payment on a notice of payment form prescribed or approved by the registrar pursuant to division (C) of this section and sending the form to the registrar.

(C) The registrar shall prescribe and make available to municipal courts forms to be used for a notice to the registrar of failure to pay fines or costs and a notice to the registrar of payment of fines or costs under division (B) of this section. The registrar may approve the use of other forms for these purposes.

The registrar may require that any of the forms prescribed or approved pursuant to this section be transmitted to the registrar electronically. If the registrar requires electronic transmission, the registrar shall not be required to give effect to any form that is not transmitted electronically.

Added by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.






Chapter 1903 - POLICE COURT [REPEALED]

Section 1903.01 to 1903.07 - [Repealed].

Effective Date: 01-01-1976



Section 1903.08, 1903.09 - [Repealed].

Effective Date: 01-01-1960



Section 1903.10 to 1903.16 - [Repealed].

Effective Date: 01-01-1976



Section 1903.17 - [Repealed].

Effective Date: 01-01-1960



Section 1903.18 to 1903.24 - [Repealed].

Effective Date: 01-01-1976



Section 1903.25 - [Repealed].

Effective Date: 01-01-1960



Section 1903.26 to 1903.30 - [Repealed].

Effective Date: 01-01-1976



Section 1903.31 to 1903.87 - [Repealed].

Effective Date: 12-31-1957



Section 1903.88 to 1903.96 - [Repealed].

Effective Date: 01-01-1976






Chapter 1905 - MAYOR'S COURT

Section 1905.01 - Jurisdiction in ordinance cases and traffic violations.

(A) In Georgetown in Brown county, in Mount Gilead in Morrow county, in any municipal corporation located entirely on an island in Lake Erie, and in all other municipal corporations having a population of more than two hundred, other than Batavia in Clermont county, not being the site of a municipal court nor a place where a judge of the Auglaize county, Crawford county, Jackson county, Miami county, Montgomery county, Portage county, or Wayne county municipal court sits as required pursuant to section 1901.021 of the Revised Code or by designation of the judges pursuant to section 1901.021 of the Revised Code, the mayor of the municipal corporation has jurisdiction, except as provided in divisions (B), (C), and (E) of this section and subject to the limitation contained in section 1905.03 and the limitation contained in section 1905.031 of the Revised Code, to hear and determine any prosecution for the violation of an ordinance of the municipal corporation, to hear and determine any case involving a violation of a vehicle parking or standing ordinance of the municipal corporation unless the violation is required to be handled by a parking violations bureau or joint parking violations bureau pursuant to Chapter 4521. of the Revised Code, and to hear and determine all criminal causes involving any moving traffic violation occurring on a state highway located within the boundaries of the municipal corporation, subject to the limitations of sections 2937.08 and 2938.04 of the Revised Code.

(B)

(1) In Georgetown in Brown county, in Mount Gilead in Morrow county, in any municipal corporation located entirely on an island in Lake Erie, and in all other municipal corporations having a population of more than two hundred, other than Batavia in Clermont county, not being the site of a municipal court nor a place where a judge of a court listed in division (A) of this section sits as required pursuant to section 1901.021 of the Revised Code or by designation of the judges pursuant to section 1901.021 of the Revised Code, the mayor of the municipal corporation has jurisdiction, subject to the limitation contained in section 1905.03 of the Revised Code, to hear and determine prosecutions involving a violation of an ordinance of the municipal corporation relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them or relating to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine, and to hear and determine criminal causes involving a violation of section 4511.19 of the Revised Code that occur on a state highway located within the boundaries of the municipal corporation, subject to the limitations of sections 2937.08 and 2938.04 of the Revised Code, only if the person charged with the violation, within six years of the date of the violation charged, has not been convicted of or pleaded guilty to any of the following:

(a) A violation of an ordinance of any municipal corporation relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them or relating to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine;

(b) A violation of section 4511.19 of the Revised Code;

(c) A violation of any ordinance of any municipal corporation or of any section of the Revised Code that regulates the operation of vehicles, streetcars, and trackless trolleys upon the highways or streets, to which all of the following apply:

(i) The person, in the case in which the conviction was obtained or the plea of guilty was entered, had been charged with a violation of an ordinance of a type described in division (B)(1)(a) of this section, or with a violation of section 4511.19 of the Revised Code;

(ii) The charge of the violation described in division (B)(1)(c)(i) of this section was dismissed or reduced;

(iii) The violation of which the person was convicted or to which the person pleaded guilty arose out of the same facts and circumstances and the same act as did the charge that was dismissed or reduced.

(d) A violation of a statute of the United States or of any other state or a municipal ordinance of a municipal corporation located in any other state that is substantially similar to section 4511.19 of the Revised Code.

(2) The mayor of a municipal corporation does not have jurisdiction to hear and determine any prosecution or criminal cause involving a violation described in division (B)(1)(a) or (b) of this section, regardless of where the violation occurred, if the person charged with the violation, within six years of the violation charged, has been convicted of or pleaded guilty to any violation listed in division (B)(1)(a), (b), (c), or (d) of this section.

If the mayor of a municipal corporation, in hearing a prosecution involving a violation of an ordinance of the municipal corporation the mayor serves relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them or relating to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine, or in hearing a criminal cause involving a violation of section 4511.19 of the Revised Code, determines that the person charged, within six years of the violation charged, has been convicted of or pleaded guilty to any violation listed in division (B)(1)(a), (b), (c), or (d) of this section, the mayor immediately shall transfer the case to the county court or municipal court with jurisdiction over the violation charged, in accordance with section 1905.032 of the Revised Code.

(C)

(1) In Georgetown in Brown county, in Mount Gilead in Morrow county, in any municipal corporation located entirely on an island in Lake Erie, and in all other municipal corporations having a population of more than two hundred, other than Batavia in Clermont county, not being the site of a municipal court and not being a place where a judge of a court listed in division (A) of this section sits as required pursuant to section 1901.021 of the Revised Code or by designation of the judges pursuant to section 1901.021 of the Revised Code, the mayor of the municipal corporation, subject to sections 1901.031, 2937.08, and 2938.04 of the Revised Code, has jurisdiction to hear and determine prosecutions involving a violation of a municipal ordinance that is substantially equivalent to division (A) of section 4510.14 or section 4510.16 of the Revised Code and to hear and determine criminal causes that involve a moving traffic violation, that involve a violation of division (A) of section 4510.14 or section 4510.16 of the Revised Code, and that occur on a state highway located within the boundaries of the municipal corporation only if all of the following apply regarding the violation and the person charged:

(a) Regarding a violation of section 4510.16 of the Revised Code or a violation of a municipal ordinance that is substantially equivalent to that division, the person charged with the violation, within six years of the date of the violation charged, has not been convicted of or pleaded guilty to any of the following:

(i) A violation of section 4510.16 of the Revised Code;

(ii) A violation of a municipal ordinance that is substantially equivalent to section 4510.16 of the Revised Code;

(iii) A violation of any municipal ordinance or section of the Revised Code that regulates the operation of vehicles, streetcars, and trackless trolleys upon the highways or streets, in a case in which, after a charge against the person of a violation of a type described in division (C)(1)(a)(i) or (ii) of this section was dismissed or reduced, the person is convicted of or pleads guilty to a violation that arose out of the same facts and circumstances and the same act as did the charge that was dismissed or reduced.

(b) Regarding a violation of division (A) of section 4510.14 of the Revised Code or a violation of a municipal ordinance that is substantially equivalent to that division, the person charged with the violation, within six years of the date of the violation charged, has not been convicted of or pleaded guilty to any of the following:

(i) A violation of division (A) of section 4510.14 of the Revised Code;

(ii) A violation of a municipal ordinance that is substantially equivalent to division (A) of section 4510.14 of the Revised Code;

(iii) A violation of any municipal ordinance or section of the Revised Code that regulates the operation of vehicles, streetcars, and trackless trolleys upon the highways or streets in a case in which, after a charge against the person of a violation of a type described in division (C)(1)(b)(i) or (ii) of this section was dismissed or reduced, the person is convicted of or pleads guilty to a violation that arose out of the same facts and circumstances and the same act as did the charge that was dismissed or reduced.

(2) The mayor of a municipal corporation does not have jurisdiction to hear and determine any prosecution or criminal cause involving a violation described in division (C)(1)(a)(i) or (ii) of this section if the person charged with the violation, within six years of the violation charged, has been convicted of or pleaded guilty to any violation listed in division (C)(1)(a)(i), (ii), or (iii) of this section and does not have jurisdiction to hear and determine any prosecution or criminal cause involving a violation described in division (C)(1)(b)(i) or (ii) of this section if the person charged with the violation, within six years of the violation charged, has been convicted of or pleaded guilty to any violation listed in division (C)(1)(b)(i), (ii), or (iii) of this section.

(3) If the mayor of a municipal corporation, in hearing a prosecution involving a violation of an ordinance of the municipal corporation the mayor serves that is substantially equivalent to division (A) of section 4510.14 or section 4510.16 of the Revised Code or a violation of division (A) of section 4510.14 or section 4510.16 of the Revised Code, determines that, under division (C)(2) of this section, mayors do not have jurisdiction of the prosecution, the mayor immediately shall transfer the case to the county court or municipal court with jurisdiction over the violation in accordance with section 1905.032 of the Revised Code.

(D) If the mayor of a municipal corporation has jurisdiction pursuant to division (B)(1) of this section to hear and determine a prosecution or criminal cause involving a violation described in division (B)(1)(a) or (b) of this section, the authority of the mayor to hear or determine the prosecution or cause is subject to the limitation contained in division (C) of section 1905.03 of the Revised Code. If the mayor of a municipal corporation has jurisdiction pursuant to division (A) or (C) of this section to hear and determine a prosecution or criminal cause involving a violation other than a violation described in division (B)(1)(a) or (b) of this section, the authority of the mayor to hear or determine the prosecution or cause is subject to the limitation contained in division (C) of section 1905.031 of the Revised Code.

(E)

(1) The mayor of a municipal corporation does not have jurisdiction to hear and determine any prosecution or criminal cause involving any of the following:

(a) A violation of section 2919.25 or 2919.27 of the Revised Code;

(b) A violation of section 2903.11, 2903.12, 2903.13, 2903.211, or 2911.211 of the Revised Code that involves a person who was a family or household member of the defendant at the time of the violation;

(c) A violation of a municipal ordinance that is substantially equivalent to an offense described in division (E)(1)(a) or (b) of this section and that involves a person who was a family or household member of the defendant at the time of the violation.

(2) The mayor of a municipal corporation does not have jurisdiction to hear and determine a motion filed pursuant to section 2919.26 of the Revised Code or filed pursuant to a municipal ordinance that is substantially equivalent to that section or to issue a protection order pursuant to that section or a substantially equivalent municipal ordinance.

(3) As used in this section, "family or household member" has the same meaning as in section 2919.25 of the Revised Code.

(F) In keeping a docket and files, the mayor, and a mayor's court magistrate appointed under section 1905.05 of the Revised Code, shall be governed by the laws pertaining to county courts.

Amended by 129th General AssemblyFile No.183,HB 606, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 2003 HB24 01-01-2004; 08-17-2006



Section 1905.02 - Application of county court provisions.

The provisions of Chapter 1907. of the Revised Code, insofar as they are relevant, apply in proceedings in a mayor's court, if the municipal corporation in which the mayor's court is located is within the jurisdiction of a county court.

Effective Date: 03-17-1987



Section 1905.03 - Rules prescribing educational standards for mayor wishing to exercise OVI jurisdiction -continuing education.

(A) The supreme court may adopt rules prescribing educational standards for mayors of municipal corporations who conduct a mayor's court and who wish to exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or criminal cause involving a violation of section 4511.19 of the Revised Code or a municipal OVI ordinance as defined in section 4511.181 of the Revised Code. Any educational standards prescribed by rule under authority of this division shall be for the purpose of assisting mayors of municipal corporations who conduct a mayor's court and who wish to exercise the jurisdiction granted by section 1905.01 of the Revised Code over such a prosecution or cause in the handling of such a prosecution or cause, and shall include, but shall not be limited to, all of the following:

(1) Provisions for basic training in the general principles of law that apply to the hearing and determination of such prosecutions and causes and provisions for periodic continuing education in those general principles;

(2) Provisions for basic training in the laws of this state that apply relative to persons who are convicted of or plead guilty to any such violation, particularly as those laws apply relative to a person who is convicted of or pleads guilty to any such violation in a prosecution or cause that is within the jurisdiction of a mayor's court as specified in section 1905.01 of the Revised Code, and provisions for periodic continuing education in those laws;

(3) Provisions specifying whether periodic continuing education for a mayor who conducts a mayor's court, who wishes to exercise the jurisdiction granted by section 1905.01 of the Revised Code over such a prosecution or cause, and who has received basic training in the principles and laws described in divisions (A)(1) and (2) of this section will be required on an annual or biennial basis;

(4) Provisions specifying the number of hours of basic training that a mayor who conducts a mayor's court and who wishes to exercise the jurisdiction granted by section 1905.01 of the Revised Code over such a prosecution or cause will have to obtain to comply with the educational standards and provisions specifying the number of hours of periodic continuing education that such a mayor will have to obtain within each time period specified under authority of division (A)(3) of this section to comply with the educational standards;

(5) Provisions establishing an exemption, for a reasonable period of time, from the basic training requirements for mayors who initially take office on or after July 1, 1991, and who wish to conduct a mayor's court and exercise the jurisdiction granted by section 1905.01 of the Revised Code over such a prosecution or cause.

(B) If the supreme court adopts rules under authority of division (A) of this section prescribing educational standards for mayors of municipal corporations who conduct a mayor's court and who wish to exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or criminal cause involving a violation described in division (A) of this section, the court may formulate a basic training course and a periodic continuing education course that such a mayor may complete to satisfy those educational standards, and may offer or provide for the offering of the basic training course and the periodic continuing education course to mayors of municipal corporations.

If the supreme court offers or provides for the offering of a basic training course and a periodic continuing education course formulated under this division, the court may prescribe a reasonable fee to cover the cost associated with formulating, offering, and teaching the particular course, which fee would have to be paid by each mayor who attends the particular course or the municipal corporation served by the mayor.

If the supreme court offers or provides for the offering of a basic training course and a periodic continuing education course formulated under this division, the court or other entity that offers either course shall issue to each mayor who successfully completes the particular course a certificate attesting to the mayor's satisfactory completion of the particular course.

(C) Notwithstanding section 1905.01 of the Revised Code, if the supreme court adopts rules under authority of division (A) of this section, if the supreme court formulates a basic training course and a periodic continuing education course under division (B) of this section, and if the supreme court offers or provides for the offering of the basic training course and the periodic continuing education course to mayors, a mayor shall not hear or determine, on or after July 1, 1991, any prosecution or criminal cause involving a violation described in division (A) of this section unless the exemption under the provisions described in division (A)(5) of this section applies to the mayor, or unless, prior to hearing the prosecution or criminal cause, the mayor successfully has completed the basic training course offered or provided for by the supreme court and has been issued a certificate attesting to satisfactory completion of the basic training course and also successfully has completed any periodic continuing education course offered or provided for by the supreme court that is applicable to the mayor under the rules and has been issued a certificate attesting to satisfactory completion of the periodic continuing education course.

This division does not affect and shall not be construed as affecting the authority of a mayor to appoint a mayor's court magistrate under section 1905.05 of the Revised Code. If a mayor is prohibited from hearing or determining a prosecution or criminal cause involving a violation described in division (A) of this section due to the operation of this division, the prohibition against the mayor hearing or determining the prosecution or cause does not affect and shall not be construed as affecting the jurisdiction or authority of a mayor's court magistrate appointed under that section to hear and determine the prosecution or cause in accordance with that section.

Effective Date: 12-02-1996; 08-17-2006



Section 1905.031 - Rules prescribing educational standards and procedural and operational standards for mayors.

(A) The supreme court may adopt rules prescribing educational standards and procedural and operational standards for mayors of municipal corporations who conduct a mayor's court and who wish to exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or criminal cause other than a prosecution or cause within the scope of the standards described in section 1905.03 of the Revised Code. Any educational standards and procedural and operational standards prescribed by rule under authority of this division shall be for the purpose of assisting mayors of municipal corporations who conduct a mayor's court, and shall include, but shall not be limited to, all of the following:

(1) Provisions for basic training in the general principles of law that apply to the hearing and determination of prosecutions and causes that are within the jurisdiction of a mayor's court as specified in section 1905.01 of the Revised Code, other than prosecutions and causes that are within the scope of the standards described in section 1905.03 of the Revised Code, provisions for basic training in the procedural and operational standards prescribed by the court under this division, and provisions for periodic continuing education in those general principles and in those procedural and operational standards;

(2) Provisions for basic training in the laws of this state that apply relative to persons who are convicted of or plead guilty to any violation of a statute or ordinance, particularly as those laws apply relative to a person who is convicted of or pleads guilty to any such violation in a prosecution or cause that is within the jurisdiction of a mayor's court as specified in section 1905.01 of the Revised Code, other than prosecutions and causes that are within the scope of the standards described in section 1905.03 of the Revised Code, and provisions for periodic continuing education in those laws;

(3) Provisions specifying whether periodic continuing education for a mayor who conducts a mayor's court, who wishes to exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or cause, and who has received basic training in the principles and laws described in divisions (A)(1) and (2) of this section will be required on an annual or biennial basis;

(4) Provisions specifying the number of hours of basic training that a mayor who conducts a mayor's court and who wishes to exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or cause, other than a prosecution or cause that is within the scope of the standards described in section 1905.03 of the Revised Code, will have to obtain to comply with the educational standards and provisions specifying the number of hours of periodic continuing education that such a mayor will have to obtain within each time period specified under authority of division (A)(3) of this section to comply with the educational standards;

(5) Provisions establishing an exemption, for a reasonable period of time, from the basic training requirements for mayors who initially take office on or after July 1, 1992, and who wish to conduct a mayor's court and exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or cause other than a prosecution or cause within the scope of the standards described in section 1905.03 of the Revised Code;

(6) Provisions establishing procedural and operational standards for mayor's courts.

(B) If the supreme court adopts rules under authority of division (A) of this section prescribing educational standards and procedural and operational standards for mayors of municipal corporations who conduct a mayor's court and who wish to exercise the jurisdiction granted by section 1905.01 of the Revised Code over a prosecution or criminal cause, other than a prosecution or cause that is within the scope of the standards described in section 1905.03 of the Revised Code, the court may formulate a basic training course and a periodic continuing education course that such a mayor may complete to satisfy the basic training and periodic continuing education required relative to those standards, and may offer or provide for the offering of the basic training course and the periodic continuing education course to mayors of municipal corporations.

If the supreme court offers or provides for the offering of a basic training course and a periodic continuing education course formulated under this division, the court may prescribe a reasonable fee to cover the cost associated with formulating, offering, and teaching the particular course, which fee would have to be paid by each mayor who attends the particular course or the municipal corporation served by the mayor.

If the supreme court offers or provides for the offering of a basic training course and a periodic continuing education course formulated under this division, the court or other entity that offers either course shall issue to each mayor who successfully completes the particular course a certificate attesting to the mayor's satisfactory completion of the particular course.

(C) Notwithstanding section 1905.01 of the Revised Code, if the supreme court adopts rules under authority of division (A) of this section on or before July 1, 1991, if the supreme court formulates a basic training course and a periodic continuing education course under division (B) of this section, and if the supreme court offers or provides for the offering of the basic training course and the periodic continuing education course to mayors within a reasonable period of time after the adoption of the rules, a mayor shall not hear or determine, on or after July 1, 1992, any prosecution or criminal cause involving a violation described in division (A) of this section unless the exemption under the provisions described in division (A)(5) of this section applies to the mayor, or unless, prior to hearing the prosecution or criminal cause, the mayor has successfully completed the basic training course offered or provided for by the supreme court and has been issued a certificate attesting to satisfactory completion of the basic training course and also has successfully completed any periodic continuing education course offered or provided for by the supreme court that is applicable to the mayor under the rules and has been issued a certificate attesting to satisfactory completion of the periodic continuing education course.

This division does not affect and shall not be construed as affecting the authority of a mayor to appoint a mayor's court magistrate under section 1905.05 of the Revised Code. If a mayor is prohibited from hearing or determining a prosecution or criminal cause involving a violation described in division (A) of this section due to the operation of this division, the prohibition against the mayor hearing or determining the prosecution or cause does not affect and shall not be construed as affecting the jurisdiction or authority of a mayor's court magistrate appointed under that section to hear and determine the prosecution or cause in accordance with that section.

Effective Date: 12-02-1996



Section 1905.032 - Transfer of cases.

(A) If a person who is charged with a violation of a law or an ordinance is brought before a mayor's court and the violation charged is not within the jurisdiction of the court, as set forth in section 1905.01 of the Revised Code, the mayor promptly shall transfer the case to the municipal court, county court, or court of common pleas with jurisdiction over the alleged violation and shall require the person to enter into a recognizance to appear before that court.

If a person who is charged with a violation of a law or an ordinance is brought before a mayor's court and the violation charged is within the jurisdiction of the court, as set forth in section 1905.01 of the Revised Code, the mayor, at any time prior to the final disposition of the case, may transfer it to the municipal court, county court, or court of common pleas with concurrent jurisdiction over the alleged violation. If a mayor transfers a case under this provision, the mayor shall require the person charged to enter into a recognizance to appear before the court to which the case is transferred.

(B) Upon the transfer of a case by a mayor under division (A) of this section, all of the following apply:

(1) The mayor shall certify all papers filed in the case, together with a transcript of all proceedings, accrued costs to date, and the recognizance given, to the court to which the case is transferred.

(2) All further proceedings under the charge, complaint, information, or indictment in the transferred case shall be discontinued in the mayor's court and shall be conducted in the court to which the case is transferred, in accordance with the provisions governing proceedings in that court.

(3) If the case is transferred to a municipal court that has an environmental division and the case is within the jurisdiction of the environmental division, as set forth in division (A)(1) of section 1901.181 of the Revised Code, the case thereafter shall be within the exclusive jurisdiction of the environmental division of the municipal court to which it is transferred. In all other situations, the case thereafter shall be within the exclusive jurisdiction of the court to which it is transferred.

Effective Date: 07-01-1997



Section 1905.033 - Annual registration.

(A) The mayor of a municipal corporation who conducts a mayor's court shall register annually with the supreme court as provided in this division. The mayor shall file the registration on a form prescribed by the supreme court and not later than the fifteenth day of January in any year in which the mayor conducts a mayor's court or at least fifteen days before the mayor first conducts a mayor's court in a particular year, whichever is later. The registration shall include the name of the mayor, the name of any magistrate appointed by the mayor pursuant to section 1905.05 of the Revised Code, and the dates on which the mayor and magistrate last received the training required by section 1901.031 of the Revised Code.

(B) The mayor of any municipal corporation who conducts a mayor's court shall make the following reports:

(1) A report to the supreme court of all cases filed in the mayor's court and of all cases that are pending and are terminated in that court, and any financial, dispositional, and other information that the supreme court prescribes by rule. The mayor shall make the report under division (B)(1) of this section on a form prescribed by the supreme court and not later than the fifteenth day of January, April, July, and October of each year. The report shall cover all cases filed, pending, and terminated in the mayor's court for the calendar quarter preceding the appropriate filing date.

(2) A report to the bureau of criminal identification and investigation of every conviction in the mayor's court for an offense that is a misdemeanor on a first offense and a felony on any subsequent offense. The mayor shall make the report under division (B)(2) of this section upon entry of the judgment of conviction for the offense.

(C) No mayor of a municipal corporation shall conduct a mayor's court without complying with the general law on registering and reporting under this section.

Effective Date: 01-01-2004



Section 1905.04 - Clerk, deputy and mayor's court magistrate must be disinterested.

Neither the clerk of a mayor's court, nor his deputy, nor a mayor's court magistrate shall be concerned as counsel or agent in the prosecution or defense of any case before the mayor's court.

Effective Date: 07-25-1990



Section 1905.05 - Mayor's court magistrate.

(A) A mayor of a municipal corporation that has a mayor's court may appoint a person as mayor's court magistrate to hear and determine prosecutions and criminal causes in the mayor's court that are within the jurisdiction of the mayor's court, as set forth in section 1905.01 of the Revised Code. No person shall be appointed as a mayor's court magistrate unless the person has been admitted to the practice of law in this state and, for a total of at least three years preceding the person's appointment or the commencement of the person's service as magistrate, has been engaged in the practice of law in this state or served as a judge of a court of record in any jurisdiction in the United States, or both.

A person appointed as a mayor's court magistrate under this division is entitled to hear and determine prosecutions and criminal causes in the mayor's court that are within the jurisdiction of the mayor's court, as set forth in section 1905.01 of the Revised Code. If a mayor is prohibited from hearing or determining a prosecution or cause that charges a person with a violation of section 4511.19 of the Revised Code or with a violation of a municipal OVI ordinance as defined in section 4511.181 of the Revised Code due to the operation of division (C) of section 1905.03 of the Revised Code, or is prohibited from hearing or determining any other prosecution or cause due to the operation of division (C) of section 1905.031 of the Revised Code, the prohibition against the mayor hearing or determining the prosecution or cause does not affect and shall not be construed as affecting the jurisdiction or authority of a person appointed as a mayor's court magistrate under this division to hear and determine the prosecution or cause in accordance with this section. In hearing and determining such prosecutions and causes, the magistrate has the same powers, duties, and authority as does a mayor who conducts a mayor's court to hear and determine prosecutions and causes in general, including, but not limited to, the power and authority to decide the prosecution or cause, enter judgment, and impose sentence; the powers, duties, and authority granted to mayors of mayor's courts by this chapter, in relation to the hearing and determination of prosecutions and causes in mayor's courts; and the powers, duties, and authority granted to mayors of mayor's courts by any other provision of the Revised Code, in relation to the hearing and determination of prosecutions and causes in mayor's courts. A judgment entered and a sentence imposed by a mayor's court magistrate do not have to be reviewed or approved by the mayor who appointed the magistrate, and have the same force and effect as if they had been entered or imposed by the mayor.

A person appointed as a mayor's court magistrate under this division is not entitled to hear or determine any prosecution or criminal cause other than prosecutions and causes that are within the jurisdiction of the mayor's court, as set forth in section 1905.01 of the Revised Code.

A municipal corporation that a mayor's court magistrate serves shall pay the compensation for the services of the magistrate, which shall be either a fixed annual salary set by the legislative authority of the municipal corporation or a fixed annual amount or fees for services rendered set under a contract the magistrate and the municipal corporation enter into.

(B) The appointment of a person as a mayor's court magistrate under division (A) of this section does not preclude the mayor that appointed the magistrate, subject to the limitation contained in section 1905.03 and the limitation contained in section 1905.031 of the Revised Code, from also hearing and determining prosecutions and criminal causes in the mayor's court that are within the jurisdiction of the mayor's court, as set forth in section 1905.01 of the Revised Code.

Effective Date: 12-21-1998; 08-17-2006



Section 1905.06, 1905.07 - [Repealed].

Effective Date: 01-01-1960



Section 1905.08 - Duties of police chief or village marshal.

The chief of police of the city or village or a police officer of the city or village designated by him, or the marshal of a village shall attend the sittings of the mayor's court to execute the orders and process of the court, and to preserve order in it. The chief of police, other police officer, or marshal shall execute and return all writs and process directed to him by the mayor. The jurisdiction of the chief of police, other police officer, or marshal in the execution of such writs and process is coextensive with the county in criminal cases and in cases of violations of ordinances of the municipal corporation. In serving such writs and process and taxing costs on them, the chief of police, other police officer, or marshal shall be governed by the laws pertaining to constables. The fees of the mayor are the same as those allowed in the municipal or county court within whose jurisdiction the municipal corporation is located. There shall be allowed and taxed for services of the chief of police, other police officer, or marshal, the same fees and expense as those allowed constables.

Effective Date: 03-17-1987



Section 1905.09 - [Repealed].

Effective Date: 10-14-1963



Section 1905.10 - [Repealed].

Effective Date: 11-06-1959



Section 1905.11 - [Repealed].

Effective Date: 10-14-1963



Section 1905.12 to 1905.15 - [Repealed].

Effective Date: 01-01-1960



Section 1905.16 - [Repealed].

Effective Date: 10-19-1961



Section 1905.17 - Boundary line between villages adjoining each other.

When two villages adjoin each other on opposite sides of the line of any railroad, the boundary line between such villages, except where otherwise established by law is along the middle of the right of way of such railroad.

Effective Date: 10-01-1953



Section 1905.18, 1905.19 - [Repealed].

Effective Date: 10-14-1963



Section 1905.20 - Powers of mayors and magistrates in criminal matters.

(A) The mayor of a municipal corporation has, within the corporate limits, all the powers conferred upon sheriffs to suppress disorder and keep the peace.

(B) The mayor of a municipal corporation shall award and issue all writs and process that are necessary to enforce the administration of justice throughout the municipal corporation. The mayor shall subscribe his name and affix his official seal to all writs, process, transcripts, and other official papers. A mayor's court magistrate, in hearing and determining prosecutions and criminal causes that are within the scope of his authority under section 1905.05 of the Revised Code, has the same powers and duties as are granted to or imposed upon a mayor under this division.

(C) The mayor of a municipal corporation shall be disqualified in any criminal case in which he was the arresting officer, assisted in the arrest, or was present at the time of arrest, and shall not hear the case.

Effective Date: 07-25-1990



Section 1905.201 - License suspension in OVI cases.

The mayor of a municipal corporation that has a mayor's court, and a mayor's court magistrate, are entitled to suspend, and shall suspend, in accordance with sections 4510.02, 4510.07, and 4511.19 of the Revised Code, the driver's or commercial driver's license or permit or nonresident operating privilege of any person who is convicted of or pleads guilty to a violation of division (A) of section 4511.19 of the Revised Code, of a municipal ordinance relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them, or of a municipal ordinance relating to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine that is substantially equivalent to division (A) of section 4511.19 of the Revised Code. The mayor of a municipal corporation that has a mayor's court, and a mayor's court magistrate, are entitled to suspend, and shall suspend, in accordance with sections 4510.02, 4510.07, and 4511.19 of the Revised Code, the driver's, or commercial driver's license or permit or nonresident operating privilege of any person who is convicted of or pleads guilty to a violation of division (B) of section 4511.19 of the Revised Code or of a municipal ordinance relating to operating a vehicle with a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine that is substantially equivalent to division (B) of section 4511.19 of the Revised Code.

Suspension of a commercial driver's license under this section shall be concurrent with any period of disqualification or suspension under section 3123.58 or 4506.16 of the Revised Code. No person who is disqualified for life from holding a commercial driver's license under section 4506.16 of the Revised Code shall be issued a driver's license under Chapter 4507. of the Revised Code during the period for which the commercial driver's license was suspended under this section, and no person whose commercial driver's license is suspended under this section shall be issued a driver's license under Chapter 4507. of the Revised Code during the period of the suspension.

Effective Date: 01-01-2004; 08-17-2006



Section 1905.202 - Alternative methods for collecting court costs; notice of balance due.

(A)

(1) Notwithstanding any other provision of the Revised Code, if at the time of sentencing or at any time after sentencing a mayor's court finds that a person who is found guilty of an offense is unable to pay costs, the court may order the offender to perform community service in lieu of costs.

(2) Notwithstanding any other provision of the Revised Code, if at the time of sentencing or at any time after sentencing a mayor's court finds that a person who is found guilty of an offense will not be able to pay costs in full when they are due, the court may order the offender to pay the costs in installments according to a schedule set by the court.

(B) If a person is charged with an offense in mayor's court and either fails to appear in court at the required time and place to answer the charge or pleads guilty to or is found guilty of the offense and fails within the time allowed by the court to pay any fine or costs imposed by the court, unless the court previously has given written notice to the person, the court shall send the person a notice by ordinary mail at the person's last known address stating that there is a balance due, specifying the amount of the balance due, and directing the person to contact the court clerk's office within ten days of the date of the notice. The notice shall include the sentence: "WARNING: Failure to timely respond to this notice may result in the blocking of your motor vehicle registration or transfer of registration!" To avoid a block on the person's motor vehicle registration or transfer of registration, the person may enter into a written agreement with the court to pay the balance due in installments or to perform community service in lieu of payment. The agreement shall include the sentence: "WARNING: Failure to comply with the payment schedule or to complete your community service requirement may result in the blocking of your motor vehicle registration or transfer of registration!"

If a person does not enter into an agreement under this division or if a person fails to comply with an agreement entered into under this division, the court may enter information relative to the person's failure to pay any outstanding amount of the fine or costs on a form prescribed or approved by the registrar pursuant to division (C) of this section and send the form to the registrar. Upon receipt of the form, the registrar shall take any measures necessary to ensure that neither the registrar nor any deputy registrar accepts any application for the registration or transfer of registration of any motor vehicle owned or leased by the person. However, for a motor vehicle leased by the person, the registrar shall not implement this requirement until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code.

The period of denial relating to the issuance or transfer of a certificate of registration for a motor vehicle imposed under this section remains in effect until the person pays any fine or costs imposed by the court relative to the offense. When the fine or costs have been paid in full, the court shall inform the registrar of the payment by entering information relative to the payment on a notice of payment form prescribed or approved by the registrar pursuant to division (C) of this section and sending the form to the registrar.

(C) The registrar shall prescribe and make available to mayor's courts forms to be used for a notice to the registrar of failure to pay fines or costs and a notice to the registrar of payment of fines or costs under division (B) of this section. The registrar may approve the use of other forms for these purposes.

The registrar may require that any of the forms prescribed or approved pursuant to this section be transmitted to the registrar electronically. If the registrar requires electronic transmission, the registrar shall not be required to give effect to any form that is not transmitted electronically.

Added by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.



Section 1905.21 - Docket - compensation - office - seal.

The mayor of a municipal corporation and a mayor's court magistrate shall keep a docket. Neither the mayor of a municipal corporation nor a mayor's court magistrate shall retain or receive for his own use any of the fines, forfeitures, fees, or costs he collects. A mayor's court magistrate shall account for all such fines, forfeitures, fees, and costs he collects and transfer them to the mayor. The mayor shall account for and dispose of all such fines, forfeitures, fees, and costs he collects, including all such fines, forfeitures, fees, and costs that are transferred to him by a mayor's court magistrate, as provided in section 733.40 of the Revised Code.

The mayor of a municipal corporation shall be paid such fixed annual salary as the legislative authority of the municipal corporation provides under sections 731.08 and 731.13 of the Revised Code, and a mayor's court magistrate shall receive compensation as provided in section 1905.05 of the Revised Code.

The mayor of a municipal corporation shall keep an office, provided by the legislative authority of the municipal corporation, at a convenient place in the municipal corporation, and shall be furnished by the legislative authority with the corporate seal of the municipal corporation. In the center of such seal shall be the words, "Mayor of the city of............," or "Mayor of the village of............"

Effective Date: 07-25-1990



Section 1905.22 - Appeals.

Appeals from a mayor's court may be taken to the municipal court or county court having jurisdiction within the municipal corporation.

Effective Date: 06-12-1970



Section 1905.23 - Notice of appeal.

Within ten days from the time a mayor renders judgment, the appellant shall file with the mayor's court a written notice of appeal designating the order or judgment appealed from and the court to which the appeal is taken.

All further proceedings in the mayor's court shall be stayed from the time of filing the notice of appeal with the mayor's court.

Effective Date: 06-12-1970



Section 1905.24 - Certified transcript of proceedings.

Upon the filing of the notice of appeal, the clerk of the mayor's court shall make a certified transcript of the proceedings and deliver such transcript together with the original papers used on the trial, to the court to which the appeal is taken, within fifteen days from the rendition of the judgment appealed from.

Upon receipt of the transcript and the papers mentioned in this section, the clerk of the court to which the appeal is taken shall file them and docket the appeal.

Effective Date: 06-12-1970



Section 1905.25 - Appeal is trial de novo.

An appeal from the mayor's court to the municipal court or county court shall proceed as a trial de novo.

Effective Date: 06-12-1970



Section 1905.26 - Fees of witnesses.

In cases for the violation of ordinances, the fees of witnesses shall be paid, on the certificate of the officer presiding at the trial, from the treasury of the municipal corporation. Witnesses shall be paid the fees and mileage provided for under section 1901.26 of the Revised Code.

Effective Date: 11-06-1959; 2008 HB525 07-01-2009



Section 1905.27 - [Repealed].

Effective Date: 03-17-1987



Section 1905.28 - Contempts - rules.

The mayor or mayor's court magistrate presiding at any trial under this chapter may punish contempts, compel the attendance of jurors and witnesses, and establish rules for the examination and trial of all cases brought before him, in the same manner as judges of county courts.

Effective Date: 07-25-1990



Section 1905.29 - Temporary use of municipal corporation prison.

The mayor of a municipal corporation, and in his absence, the president of the legislative authority of the municipal corporation, may grant to officials of adjoining or contiguous townships the temporary use of the municipal corporation prison, station house, or watchhouse to confine criminals or other persons dangerous to the peace of the community, until they can be safely removed to the county jail, or other place of security.

Effective Date: 07-25-1990



Section 1905.30 - Offender may be confined until fine paid.

When a fine is the whole or part of a sentence, the mayor's court may order the person sentenced to remain confined in the county jail, workhouse, or prison of the municipal corporation, until the fine is paid or secured to be paid, or the offender is legally discharged.

Effective Date: 09-03-1970



Section 1905.31 - Jurisdiction over railroad forming part of boundary line.

When the line of a railroad adjoins or forms a part of the boundary line of a municipal corporation, such municipal corporation has jurisdiction over the entire width of the right of way of the line of such railroad for the punishment of the violation of the ordinances of such municipal corporation.

Effective Date: 10-01-1953



Section 1905.32 - Fines and forfeitures recovered.

Fines, penalties, and forfeitures may, in all cases, and in addition to any other mode provided, be recovered by action before any judge of a county court, or other court of competent jurisdiction, in the name of the proper municipal corporation, and for its use. In any action in which a pleading is necessary, it is sufficient if the petition sets forth generally the amount claimed to be due in respect to the violation of the ordinance of the municipal corporation. Such petition shall refer to the title of such ordinance, state the date of its adoption or passage, and show, as near as is practicable, the true time of the alleged violation.

Effective Date: 11-06-1959



Section 1905.33 - [Repealed].

Effective Date: 01-01-1974



Section 1905.34 - Party committed in default of payment.

When a fine imposed for the violation of an ordinance of a municipal corporation is not paid, the party convicted may, by order of the mayor of the municipal corporation, or other proper authority, or on process issued for the purpose, be committed until such fine and the costs of prosecution are paid, or until the party convicted is legally discharged.

Effective Date: 08-19-1975



Section 1905.35 - Imprisonment.

Imprisonment under the ordinances of a municipal corporation shall be in the workhouse or other jail of the municipal corporation. Any municipal corporation not provided with a workhouse, or other jail, may, for the purpose of imprisonment, use the county jail, at the expense of the municipal corporation, until the municipal corporation is provided with a prison, house of correction, or workhouse. Persons so imprisoned in the county jail are under the charge of the sheriff. Such sheriff shall receive and hold such persons in the manner prescribed by the ordinances of the municipal corporation, until such persons are legally discharged.

Effective Date: 10-01-1953



Section 1905.36 - Use of county jail prohibited.

The board of county commissioners, at such board's discretion, on giving ninety days' written notice to the legislative authority of any municipal corporation, may prohibit the use of the county jail for the purpose authorized in section 1905.35 of the Revised Code.

Effective Date: 10-01-1953



Section 1905.37 - Limit of prohibition.

If, within ninety days after the notice mentioned in section 1905.36 of the Revised Code is given, the legislative authority of the municipal corporation provides by ordinance and the necessary contracts for the immediate erection of a prison, workhouse, or house of correction, the municipal corporation, notwithstanding the notice and prohibition provided for in such section, shall continue to have the use of the county jail for the purpose of imprisonment, until such prison, workhouse, or house of correction is erected and ready for use.

Effective Date: 10-01-1953



Section 1905.38 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.






Chapter 1907 - COUNTY COURT - GENERAL PROVISIONS

Section 1907.01 - County court.

There is hereby created in each county of the state, in which the territorial jurisdiction of a municipal court or municipal courts is not coextensive with the boundaries of the county, a court to be known as the county court. The county court shall have jurisdiction throughout a county court district that shall consist of all territory within the county not subject to the territorial jurisdiction of any municipal court. County courts are courts of record for all purposes of law.

Effective Date: 03-17-1987



Section 1907.011 - Ohio River jurisdiction.

In addition to the territorial jurisdiction conferred by section 1907.01 of the Revised Code, the county courts of Adams, Belmont, Jefferson, Meigs, and Monroe counties have jurisdiction beyond the north or northwest shore of the Ohio river extending to the opposite shore line, between the boundary lines of any adjacent municipal courts or adjacent county courts. Each of the county courts that is given jurisdiction on the Ohio river by this section has concurrent jurisdiction on the Ohio river with any adjacent municipal courts or adjacent county courts that border on that river and with any court of Kentucky or of West Virginia that borders on the Ohio river and that has jurisdiction on the Ohio river under the law of Kentucky or the law of West Virginia, whichever is applicable, or under federal law.

Effective Date: 12-18-2002



Section 1907.012 - Jurisdiction over violations of township resolutions.

In addition to other jurisdiction granted a county court in the Revised Code, a county court has jurisdiction over violations of township resolutions adopted pursuant to section 503.52 or 503.53 or Chapter 504. of the Revised Code. For procedural purposes, a case in which a person is charged with the violation of a township resolution shall be treated as a civil case, except as otherwise provided in the Revised Code and except that a violation of a township resolution that is adopted pursuant to section 503.52 or 503.53 of the Revised Code and that creates a criminal offense or imposes criminal penalties shall be treated as a criminal case.

Effective Date: 09-17-1991; 08-17-2006



Section 1907.02 - Jurisdiction.

(A)

(1) In addition to other jurisdiction granted a county court in the Revised Code, a county court has jurisdiction of all misdemeanor cases. A county court has jurisdiction to conduct preliminary hearings in felony cases, to bind over alleged felons to the court of common pleas, and to take other action in felony cases as authorized by Criminal Rule 5.

(2) A judge of a county court does not have the authority to dismiss a criminal complaint, charge, information, or indictment solely at the request of the complaining witness and over the objection of the prosecuting attorney, village solicitor, city director of law, or other chief legal officer who is responsible for the prosecution of the case.

(B) A county court has jurisdiction of the violation of a vehicle parking or standing ordinance, resolution, or regulation if a local authority, as defined in division (D) of section 4521.01 of the Revised Code, has specified that it is not to be considered a criminal offense, if the violation is committed within the limits of the court's territory, and if the violation is not required to be handled by a parking violations bureau or joint parking violations bureau pursuant to Chapter 4521. of the Revised Code. A county court does not have jurisdiction over violations of ordinances, resolutions, or regulations that are required to be handled by a parking violations bureau or joint parking violations bureau pursuant to that chapter.

A county court also has jurisdiction of an appeal from a judgment or default judgment entered pursuant to Chapter 4521. of the Revised Code, as authorized by division (D) of section 4521.08 of the Revised Code. Any such appeal shall be placed on the regular docket of the court and shall be determined by a judge of the court.

Effective Date: 03-17-1998



Section 1907.021 - [Repealed].

Effective Date: 03-22-1973



Section 1907.03 - Jurisdiction in civil actions.

(A) Under the restrictions and limitations of this chapter, county courts have exclusive original jurisdiction in civil actions for the recovery of sums not exceeding five hundred dollars and original jurisdiction in civil actions for the recovery of sums not exceeding fifteen thousand dollars.

(B) If a counterclaim is filed in a civil action in a county court and the counterclaim exceeds fifteen thousand dollars, the county court shall certify the action to the court of common pleas.

(C) If a civil action is certified to the court of common pleas pursuant to division (B) of this section, the clerk of the county court forthwith shall transmit to the court of common pleas the original papers and pleadings in the action and a certified transcript of the journal entries in it. The action then shall proceed in the court of common pleas as if it had been originally commenced in that court.

Effective Date: 07-01-1997



Section 1907.031 - Original jurisdiction.

(A) Except as otherwise provided in section 1907.03 of the Revised Code and in addition to the jurisdiction authorized in other sections of this chapter and in section 1909.11 of the Revised Code, a county court has original jurisdiction within its district in all of the following actions or proceedings and to perform all of the following functions:

(1) In an action or proceeding at law for the recovery of money or personal property of which the court of common pleas has jurisdiction;

(2) In an action at law based on contract, to determine, preserve, and enforce all legal and equitable rights involved in the contract, to decree an accounting, reformation, or cancellation of the contract, and to hear and determine all legal and equitable remedies necessary or proper for a complete determination of the rights of the parties to the contract;

(3) In an action or proceeding for the sale of personal property under chattel mortgage, lien, encumbrance, or other charge, for the foreclosure and marshalling of liens on the personal property, and for the rendering of personal judgment in the action or proceeding;

(4) In an action or proceeding to enforce the collection of its own judgments and to subject the interest of a judgment debtor in personal property to satisfy judgments enforceable by the county court;

(5) In an action or proceeding in the nature of interpleader;

(6) In an action of forcible entry and detainer;

(7) In a proceeding brought pursuant to section 955.222 of the Revised Code by the owner of a dog that has been designated as a nuisance dog, dangerous dog, or vicious dog.

(B) A county court has original jurisdiction in civil actions as described in division (B)(1) of section 3767.41 of the Revised Code that relate to a public nuisance. To the extent any provision of this chapter conflicts or is inconsistent with a provision of that section, the provision of that section shall control in such a civil action.

Amended by 129th General AssemblyFile No.75,HB 14, §1, eff. 5/22/2012.

Effective Date: 07-01-1997



Section 1907.032 - Jurisdiction where property not removed at expiration of campsite use agreement.

In addition to the jurisdiction authorized in other sections of this chapter, a county court has original jurisdiction in actions filed under section 3729.13 of the Revised Code.

Effective Date: 04-03-2003; 10-13-2004



Section 1907.04 - [Repealed].

Effective Date: 07-01-1997



Section 1907.041, 1907.042 - Amended and Renumbered RC 1907.11, 1907.12.

Effective Date: 03-17-1987



Section 1907.05 - Jurisdiction concerning title to real estate.

County courts have jurisdiction in civil actions in which the title to real estate may be drawn in question as follows:

(A) In actions for trespass on real estate in which the damages demanded do not exceed fifteen thousand dollars;

(B) In actions to recover from the owner of adjoining land the equal proportion to the expense incurred in obtaining evidence in surveys to fix corners or settle boundary lines.

Effective Date: 07-01-1997



Section 1907.051 - Amended and Renumbered RC 1907.13.

Effective Date: 03-17-1987



Section 1907.052 - [Repealed].

Effective Date: 11-06-1959



Section 1907.06 - Jurisdiction in cases of replevin - appraisals of property.

(A) County courts have exclusive, original jurisdiction in all cases of replevin in which the value of the specific personal property that is sought to be recovered does not exceed five hundred dollars and original jurisdiction in all cases of replevin in which the value of the specific personal property that is sought to be recovered does not exceed fifteen thousand dollars.

(B) Upon the filing of a replevin action, the county court shall order appraisals of the property. The appraisals shall be made under oath by at least two disinterested freeholders who are residents of the court's territorial jurisdiction or as the court otherwise directs. If the value of the property according to the appraisals exceeds fifteen thousand dollars, the court shall certify the action to the court of common pleas. If a replevin action is certified to the court of common pleas, the clerk of the county court shall take action as described in division (C) of section 1907.03 of the Revised Code.

Effective Date: 07-01-1997



Section 1907.061 - Amended and Renumbered RC 1907.14.

Effective Date: 03-17-1987



Section 1907.07 - Balance not exceeding fifteen thousand dollars.

When the balance claimed to be due on an open or unsettled account or on a bill, note, or bond, is fifteen thousand dollars or less, the party by whom the balance is claimed may commence an action for the balance before a county court. The court may hear and determine the matters in controversy, without regard to the original account or contract, and render judgment for any balance found due, not exceeding fifteen thousand dollars.

Effective Date: 07-01-1997



Section 1907.071 - Amended and Renumbered RC 1907.15.

Effective Date: 03-17-1987



Section 1907.08 - Action on bond or undertaking.

In civil actions founded upon a bond or undertaking, a judge of a county court has jurisdiction coextensive with his county.

Effective Date: 03-17-1987



Section 1907.081, 1907.082 - Amended and Renumbered RC 1907.16, 1907.17.

Effective Date: 03-17-1987



Section 1907.09 - Judgment confessed for sum not exceeding fifteen thousand dollars.

If a debtor appears before a county court, without process and confesses that the debtor is indebted a debt owed to a creditor, on the application of the creditor, the court shall render judgment on the confession against the debtor for a sum not exceeding fifteen thousand dollars.

Effective Date: 07-01-1997



Section 1907.091 - Amended and Renumbered RC 1907.19.

Effective Date: 03-17-1987



Section 1907.10 - Concurrent criminal jurisdiction of mayor's court.

Mayors retain jurisdiction in all criminal cases involving the violation of ordinances of their respective municipal corporations and in all criminal cases involving moving traffic violations occurring on state highways located within their respective municipal corporations, to be exercised concurrently with the county court.

Effective Date: 03-17-1987



Section 1907.101 - Amended and Renumbered RC 1907.20.

Effective Date: 03-17-1987



Section 1907.11 - Number of judges.

(A) Each county court district shall have the following county court judges, to be elected as follows:

In the Adams county county court, one part-time judge shall be elected in 1982.

In the Ashtabula county county court, one part-time judge shall be elected in 1980, and one part-time judge shall be elected in 1982.

In the Belmont county county court, one part-time judge shall be elected in 1992, term to commence on January 1, 1993, and two part-time judges shall be elected in 1994, terms to commence on January 1, 1995, and January 2, 1995, respectively.

In the Butler county county court, one part-time judge shall be elected in 1992, term to commence on January 1, 1993, and two part-time judges shall be elected in 1994, terms to commence on January 1, 1995, and January 2, 1995, respectively.

Until December 31, 2007, in the Erie county county court, one part-time judge shall be elected in 1982. Effective January 1, 2008, the Erie county county court shall cease to exist.

In the Fulton county county court, one part-time judge shall be elected in 1980, and one part-time judge shall be elected in 1982.

In the Harrison county county court, one part-time judge shall be elected in 1982.

In the Highland county county court, one part-time judge shall be elected in 1982.

In the Jefferson county county court, one part-time judge shall be elected in 1992, term to commence on January 1, 1993, and two part-time judges shall be elected in 1994, terms to commence on January 1, 1995, and January 2, 1995, respectively.

In the Mahoning county county court, one part-time judge shall be elected in 1992, term to commence on January 1, 1993, and three part-time judges shall be elected in 1994, terms to commence on January 1, 1995, January 2, 1995, and January 3, 1995, respectively.

In the Meigs county county court, one part-time judge shall be elected in 1982.

In the Monroe county county court, one part-time judge shall be elected in 1982.

In the Morgan county county court, one part-time judge shall be elected in 1982.

In the Muskingum county county court, one part-time judge shall be elected in 1980, and one part-time judge shall be elected in 1982.

In the Noble county county court, one part-time judge shall be elected in 1982.

In the Paulding county county court, one part-time judge shall be elected in 1982.

In the Perry county county court, one part-time judge shall be elected in 1982.

In the Pike county county court, one part-time judge shall be elected in 1982.

Until December 31, 2006, in the Sandusky county county court, two part-time judges shall be elected in 1994, terms to commence on January 1, 1995, and January 2, 1995, respectively. The judges elected in 2006 shall serve until December 31, 2012. The Sandusky county county court shall cease to exist on January 1, 2013.

In the Trumbull county county court, one part-time judge shall be elected in 1992, and one part-time judge shall be elected in 1994.

In the Tuscarawas county county court, one part-time judge shall be elected in 1982.

In the Vinton county county court, one part-time judge shall be elected in 1982.

In the Warren county county court, one part-time judge shall be elected in 1980, and one part-time judge shall be elected in 1982.

(B)

(1) Additional judges shall be elected at the next regular election for a county court judge as provided in section 1907.13 of the Revised Code.

(2) Vacancies caused by the death or the resignation from, forfeiture of, or removal from office of a judge shall be filled in accordance with section 107.08 of the Revised Code, except as provided in section 1907.15 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 1/1/2011.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 12-18-2002; 06-17-2004; 2006 HB336 01-01-2007; 2006 SB171 01-02-2007; 01-18-2007



Section 1907.111 - [Repealed].

Effective Date: 11-06-1959



Section 1907.12 - [Repealed].

Effective Date: 07-08-1991



Section 1907.121 - Amended and Renumbered RC 1907.21.

Effective Date: 03-17-1987



Section 1907.13 - Qualifications of county court judges.

A county court judge, at the time of filing a nominating petition for the office or at the time of appointment to the office and during the judge's term of office, shall be a qualified elector and a resident of the county court district in which the judge is elected or appointed. A county court judge does not have to be a resident of an area of separate jurisdiction in the county court district to which the judge may be assigned pursuant to section 1907.15 of the Revised Code. Every county court judge shall have been admitted to the practice of law in this state and shall have been engaged, for a total of at least six years preceding the judge's appointment or the commencement of the judge's term, in the practice of law in this state, except that the six-year practice requirement does not apply to a county court judge who is holding office on the effective date of the amendment of this section by H.B. 487 of the 129th general assembly, and who subsequently is a candidate for that office.

Judges shall be elected by the electors of the county court district at the general election in even-numbered years as set forth in section 1907.11 of the Revised Code for a term of six years commencing on the first day of January following the election for the county court or on the dates specified in section 1907.11 of the Revised Code for particular county court judges. Their successors shall be elected in even-numbered years every six years.

All candidates for county court judge shall be nominated by petition. The nominating petition shall be in the general form and signed and verified as prescribed by section 3513.261 of the Revised Code and shall be signed by the lesser of fifty qualified electors of the county court district or a number of qualified electors of the county court district not less than one per cent of the number of electors who voted for governor at the most recent regular state election in the district. A nominating petition shall not be accepted for filing or filed if it appears on its face to contain signatures aggregating in number more than twice the minimum aggregate number of signatures required by this section. A nominating petition shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the general election.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1997



Section 1907.131 - Presiding and administrative judge.

(A) In a county court district having only one judge, that judge shall be the presiding and administrative judge for that district.

(B) In a county court district having two or more judges, the presiding and administrative judge shall be elected or designated as provided in the Rules of Superintendence for the Courts of Ohio.

Effective Date: 08-03-1999



Section 1907.14 - Oath of office.

A judge of a county court shall take an oath of office as provided in section 3.23 of the Revised Code, the office of judge of a county court is subject to forfeiture, and a judge may be removed from office, for the causes and by the procedure provided in sections 3.07 to 3.10 of the Revised Code.

When a judge of a county court is temporarily absent, incapacitated, or otherwise unavailable, the judge may appoint a substitute having the qualifications required by section 1907.13 of the Revised Code or may appoint a retired judge of a court of record in the state who is a qualified elector and a resident of the county court district. If the judge is unable to make the appointment, the administrative judge of the county court district or the administrative judge of the court of common pleas of the county shall appoint the substitute. The appointee shall serve during the absence, incapacity, or unavailability of the incumbent, shall have the jurisdiction and powers conferred upon the judge of the county court, and shall be styled "acting judge." During that term of service, the acting judge shall sign all process and records and perform all acts pertaining to the office except that of removal and appointment of officers of the court. All courts shall take judicial notice of the selection and powers of the acting judge. The incumbent judge shall establish the amount of the compensation of an acting judge on a per diem, hourly, or other basis, and the compensation shall not exceed the per diem compensation paid to the incumbent judge based upon a work year of one hundred thirty days. The compensation shall be payable in the same manner as the compensation paid to the incumbent judge during the same period.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1997



Section 1907.141 - Amended and Renumbered RC 1907.23.

Effective Date: 03-17-1987



Section 1907.15 - Division of county court district.

(A)

(1) In counties having more than one county court judge, subject to division (A)(2) of this section, the presiding judge of the county court may divide the county court district into areas of separate jurisdiction and may designate the location at which each judge shall hold court. Except in county court districts exceeding one hundred twenty thousand population, each area of separate jurisdiction shall be made up of one or more townships. In assigning areas of separate jurisdiction, the presiding judge shall make each area of separate jurisdiction as equal in population and case load to others in the district as is possible under existing conditions.

Whenever the territory of a county court district is reduced by the territorial expansion of municipal court jurisdiction, the presiding judge may redetermine areas of separate jurisdiction and, if necessary, reassign areas so as to make each area of separate jurisdiction as equal in population and case load to others in the district as is possible under the altered conditions.

In county court districts exceeding one hundred twenty thousand population, subject to division (A)(2) of this section, the presiding judge of the county court may assign more than one county court judge to an area of separate jurisdiction. In any county court district of that nature, subject to division (A)(2) of this section, the presiding judge from time to time may assign a judge from one area of separate jurisdiction to another area of separate jurisdiction and redetermine and reassign areas of separate jurisdiction. Upon that redetermination and reassignment, the presiding judge shall consider, in addition to population, the case load of each area of separate jurisdiction.

(2) The presiding judge of the county court of Jefferson county shall determine areas of separate jurisdiction for the judges of the Jefferson county county court in the manner described in division (A)(1) of this section but subject to the provisions of this division governing the location in which each judge shall hold court. The judge of the Jefferson county county court whose term commences January 1, 1993, and that judge's successors, shall hold court in Wintersville. The judge of the Jefferson county county court whose term commences January 1, 1995, and that judge's successors, shall hold court in Dillonvale. The judge of the Jefferson county county court whose term commences January 2, 1995, and that judge's successors, shall hold court in Toronto.

(3) In counties having only one county court judge, the area of jurisdiction shall consist of the entire county court district, and the county court judge, with the concurrence of the board of county commissioners, shall designate the location at which the judge shall hold court.

(B) The jurisdiction of each county court judge shall be coextensive with the boundaries of the county court district.

Effective Date: 07-01-1997



Section 1907.151 - [Repealed].

Effective Date: 03-17-1987



Section 1907.16 - Compensation of county court judges.

(A) Beginning July 1, 1997, judges of a county court shall receive as compensation thirty-five thousand five hundred dollars each year in addition to the compensation payable under division (A)(6) of section 141.04 of the Revised Code.

(B) The compensation of judges of a county court may be paid in either biweekly installments or semimonthly installments, as determined by the payroll administrator, and shall be paid from the treasury of the county in which the court is situated.

A judge of a county court shall be disqualified from the practice of law only as to matters pending or originating in that county court during the judge's term of office. No county court judge shall hold any other office of trust or profit under the authority of this state or the United States.

(C) The presiding judge of a county court who is also the administrative judge of the court shall receive, pursuant to division (B) of this section, an additional one thousand five hundred dollars per annum.

(D) As used in this section, "compensation" does not include any portion of the cost, premium, or charge for health, medical, hospital, dental, or surgical benefits, or any combination of those benefits, covering a judge of the county court and paid on the judge's behalf from the treasury of the county in which the court is located.

Effective Date: 12-18-2002



Section 1907.161 - Group health care coverage for county court judges.

(A) As used in this section, "health care coverage" means sickness and accident insurance or other coverage of hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, and prescription drugs or any combination of those benefits or services.

(B) The board of county commissioners, after consultation with the judges of the county court, shall negotiate and contract for, purchase, or otherwise procure group health care coverage for the judges and their spouses and dependents from insurance companies authorized to engage in the business of insurance in this state under Title XXXIX [39] of the Revised Code or health insuring corporations organized under Chapter 1751. of the Revised Code, except that, if the county provides group health care coverage for its employees, the group health care coverage required by this section shall be provided, if possible, through the policy or plan under which the group health care coverage is provided for the county employees.

(C) The portion of the costs, premiums, or charges for the group health care coverage procured pursuant to division (B) of this section that is not paid by the judges of the county court, or all of the costs, premiums, or charges for the group health care coverage if the judges will not be paying any portion of those costs, premiums, or charges, shall be paid out of the county treasury.

Effective Date: 03-22-1999



Section 1907.17 - Commissioners may provide additional compensation.

In addition to the compensation provided in section 1907.16 of the Revised Code, the board of county commissioners may provide for payment of a fixed annual amount, not to exceed two thousand dollars, to each county court judge.

Effective Date: 03-17-1987



Section 1907.171 - [Repealed].

Effective Date: 03-17-1987



Section 1907.18 - County court judges - jurisdiction and authority.

(A) County court judges, within and coextensive with their respective counties, have jurisdiction and authority to:

(1) Administer an oath authorized or required by law to be administered;

(2) Take acknowledgments of instruments of writing;

(3) Issue subpoenas to compel the attendance of witnesses to give evidence in causes or matters pending before the judges, or for the purpose of taking depositions or perpetuating testimony;

(4) Proceed against sheriffs, deputy sheriffs, and constables failing to make return, making false return, or failing to pay over money collected on execution issued by the judges;

(5) Try actions against other county court judges for refusing or neglecting to pay over moneys collected in their official capacity when the amount claimed does not exceed five hundred dollars. This division does not deny or impair any remedy provided by law in such a case by suit on the official bond of such a county court judge, or by amercement or otherwise, for neglect or failure to pay over money so collected.

(6) Hear actions concerning the issuance and enforcement of, issue, and enforce temporary protection orders pursuant to section 2919.26 of the Revised Code and protection orders pursuant to section 2903.213 of the Revised Code;

(7) Hear actions concerning the enforcement of protection orders issued by courts of another state, as defined in section 2919.27 of the Revised Code, and to enforce those protection orders.

(B) County court judges may punish contempts, and exercise powers necessary to give effect to the jurisdiction of the court and to enforce its judgments, orders, and decrees, as provided in this chapter or, in the absence of a provision in this chapter, in a manner authorized by the Revised Code or common law for the judges of the courts of common pleas.

(C)

(1) County court judges have jurisdiction and authority to perform marriage ceremonies anywhere in the state.

(2) A county court judge shall pay all marriage fees collected by the judge when not connected with any cause or proceeding pending in the county court to the treasurer of the county in which the court is located.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 07-29-1998



Section 1907.181 - Order for accused to appear for fingerprinting.

(A) If a sheriff or chief of police has not taken, or caused to be taken, a person's or child's fingerprints in accordance with division (A)(1) of section 109.60 of the Revised Code with respect to a crime or act set forth in that division by the time of the arraignment or first appearance of the person or child with respect to that crime or act, the county court shall order the person or child to appear before the sheriff or chief of police within twenty-four hours of the arraignment or first appearance to have the person's or child's fingerprints taken as provided in division (A)(2) of section 109.60 of the Revised Code.

(B) If the county court has jurisdiction over a case involving a person or child with respect to whom division (A)(1) or (2) of section 109.60 of the Revised Code requires a sheriff or chief of police to take the person's or child's fingerprints, the county court shall inquire at the time of the person's or child's sentencing or adjudication for the crime or act for which the fingerprints were required to be taken whether or not the person or child has been fingerprinted pursuant to division (A)(1) or (2) of section 109.60 of the Revised Code for the original arrest or court appearance upon which the sentence or adjudication is based. If a person or child was not fingerprinted for the original arrest or court appearance, the county court shall order the person or child to appear before the sheriff or chief of police within twenty-four hours to have the person's or child's fingerprints taken as provided in division (A)(3) of section 109.60 of the Revised Code.

Effective Date: 03-17-1987; 2008 SB163 08-14-2008



Section 1907.19 - Office space and materials for court.

The board of county commissioners shall provide for each county court judge in the county suitable court and office space and all materials necessary for the business of the court, including a current set of the Revised Code.

Effective Date: 04-19-1988



Section 1907.191 - [Repealed].

Effective Date: 03-17-1987



Section 1907.20 - Powers and duties of county court clerk.

(A) The clerk of courts shall be the clerk of the county court, except that the board of county commissioners, with the concurrence of the county court judges, may appoint a clerk for each county court judge, who shall serve at the pleasure of the board and shall receive compensation as set by the board, payable in semimonthly installments from the treasury of the county. An appointed clerk, before entering upon the duties of the office, shall give bond of not less than five thousand dollars, as determined by the board of county commissioners, conditioned upon the faithful performance of the clerk's duties.

The clerks of courts of common pleas, when acting as the clerks of county courts, and upon assuming their county court duties, shall receive compensation at one-fourth the rate prescribed for the clerks of courts of common pleas as determined in accordance with the population of the county and the rates set forth in sections 325.08 and 325.18 of the Revised Code. This compensation shall be paid from the county treasury in semimonthly installments and is in addition to the annual compensation received for the performance of the duties of the clerk of a court of common pleas as provided in sections 325.08 and 325.18 of the Revised Code.

(B) The clerk of a county court shall have general powers to administer oaths, take affidavits, and issue executions upon any judgment rendered in the county court, including a judgment for unpaid costs, power to issue and sign all writs, process, subpoenas, and papers issuing out of the court, and to attach the seal of the court to them, and power to approve all bonds, sureties, recognizances, and undertakings fixed by any judge of the court or by law. The clerk shall file and safely keep all journals, records, books, and papers belonging or appertaining to the court, record its proceedings, perform all other duties that the judges of the court may prescribe, and keep a book showing all receipts and disbursements, which shall be open for public inspection at all times. The clerk may refuse to accept for filing any pleading or paper submitted for filing by a person who has been found to be a vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain leave to proceed under that section.

The clerk shall prepare and maintain a general index, a docket as prescribed by the court, which shall be furnished by the board of county commissioners, and such other records as the court, by rule, requires, all of which shall be the public records of the court. In the docket, the clerk shall enter at times of the commencement of an action, the names of the parties in full, the names of the counsel, and the nature of the proceedings. Under proper dates, the clerk shall note the filing of the complaint, issuing of summons or other process, returns, and pleadings subsequent thereto. The clerk also shall enter all reports, verdicts, orders, judgments, and proceedings of the court, clearly specifying the relief granted or orders made in each action. The court may order an extended record of any of the above to be made and entered, under the proper action heading, upon the docket at the request of any party to the case, the expense of which may be taxed as costs in the case or may be required to be prepaid by the party demanding the extended record, upon order of the court.

(C) The clerk of a county court shall receive and collect all costs, fees, fines, penalties, bail, and other moneys payable to the office or to any officer of the court and issue receipts therefor, and shall on or before the twentieth day of the month following the month in which they are collected disburse the costs, fees, fines, penalties, bail, and other moneys to the proper persons or officers and take receipts therefor. Subject to sections 307.515, 4511.19, 4511.193, and 5503.04 of the Revised Code and all other statutes that require a different distribution of fines, fines received for violations of municipal ordinances shall be paid into the treasury of the municipal corporation whose ordinance was violated, fines received for violations of township resolutions adopted pursuant to section 503.52 or 503.53 or Chapter 504. of the Revised Code shall be paid into the treasury of the township whose resolution was violated, and fines collected for the violation of state laws shall be paid into the county treasury. Moneys deposited as security for costs shall be retained pending the litigation.

The clerk shall keep a separate account of all receipts and disbursements in civil and criminal cases. The separate account shall be a permanent public record of the office. On the expiration of a clerk's term, those records shall be delivered to the clerk's successor.

The clerk shall have such other powers and duties as are prescribed by rule or order of the court.

(D) All moneys paid into a county court shall be noted on the record of the case in which they are paid and shall be deposited in a state or national bank selected by the clerk. On the first Monday in January of each year, the clerk shall make a list of the titles of all cases in the county court that were finally determined more than one year past in which there remains unclaimed in the possession of the clerk any funds, or any part of a deposit for security of costs not consumed by the costs in the case. The clerk shall give notice of the moneys to the parties entitled to them or to their attorneys of record. All the moneys remaining unclaimed on the first day of April of each year shall be paid by the clerk to the county treasurer. Any part of the moneys shall be paid by the county treasurer at any time to the person having the right to them, upon proper certification of the clerk.

(E)

(1) In county court districts having appointed clerks, deputy clerks may be appointed by the board of county commissioners. Clerks and deputy clerks shall receive such compensation payable in semimonthly installments out of the county treasury as the board may prescribe. Each deputy clerk shall take an oath of office before entering upon the duties of the deputy clerk's office and, when so qualified, may perform the duties appertaining to the office of the clerk. The clerk may require any of the deputy clerks to give bond of not less than three thousand dollars, conditioned for the faithful performance of the deputy clerk's duties.

(2) A clerk of courts acting as clerk of the county court may appoint deputy clerks to perform the duties pertaining to the office of clerk of the county court. Each deputy clerk shall take an oath of office before entering upon the deputy clerk's duties, and the clerk of courts may require the deputy clerk to give bond of not less than three thousand dollars, conditioned for the faithful performance of the deputy clerk's duties.

(3) The clerk or a deputy clerk of a county court shall be in attendance at all sessions of the court, although not necessarily in the courtroom, and may administer oaths to witnesses and jurors and receive verdicts.

(F)

(1) In county court districts having appointed clerks, the board of county commissioners may order the establishment of one or more branch offices of the clerk and, with the concurrence of the county judges, may appoint a special deputy clerk to administer each branch office. Each special deputy clerk shall take an oath of office before entering upon the duties of the deputy clerk's office and, when so qualified, may perform any one or more of the duties appertaining to the office of clerk, as the board prescribes. Special deputy clerks shall receive such compensation payable in semimonthly installments out of the county treasury as the board may prescribe. The board may require any of the special deputy clerks to give bond of not less than three thousand dollars, conditioned for the faithful performance of the deputy clerk's duties.

The board of county commissioners may authorize the clerk of the county court to operate one or more branch offices, to divide the clerk's time between the offices, and to perform duties appertaining to the office of clerk in locations that the board prescribes.

(2) A clerk of courts acting as clerk of the county court may establish one or more branch offices for the clerk's duties as clerk of the county court and, with the concurrence of the county court judges, may appoint a special deputy clerk to administer each branch office. Each special deputy clerk shall take an oath of office before entering upon the deputy clerk's duties and, when so qualified, may perform any of the duties pertaining to the office of clerk, as the clerk of courts prescribes. The clerk of courts may require any of the special deputy clerks to give bond of not less than three thousand dollars, conditioned for the faithful performance of the deputy clerk's duties.

(G) The clerk of courts of the county shall fix the compensation of deputy clerks and special deputy clerks appointed by the clerk pursuant to this section. Those personnel shall be paid and be subject to the same requirements as other employees of the clerk under the provisions of section 325.17 of the Revised Code insofar as that section is applicable.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Effective Date: 01-01-2004; 08-17-2006; 2008 HB420 01-01-2010



Section 1907.201 - Appointment of employees.

(A) The judge or judges of a county court may appoint an interpreter, one or more mental health professionals, one or more probation officers, an assignment commissioner, a deputy assignment commissioner, and other court aides on a full-time, part-time, per diem, hourly, or other basis, who shall serve at the pleasure of the appointing judge or judges and who shall receive compensation as prescribed by the board of county commissioners from the county treasury or other authorized funds. Probation officers have all the powers of deputy sheriffs or regular police officers and shall perform any duties that are designated by the judge or judges of the court. Assignment commissioners shall assign cases for trial and perform any other duties that the court directs.

(B) The judge or judges may appoint one or more typists, stenographers, statistical clerks, bookkeepers, and official court reporters, each of whom shall be paid compensation as prescribed by the board of county commissioners from the county treasury or other authorized funds.

(C) A probation officer, assignment commissioner, or official court reporter appointed pursuant to this section is in the unclassified civil service.

Effective Date: 07-01-1997



Section 1907.202 - Posting notice of federal short term interest rate.

Upon receiving the notification of the interest rate per annum from the county auditor pursuant to section 319.19 of the Revised Code, the clerk of a county court shall post or cause to be posted notice of that interest rate per annum in a conspicuous and public location in or near the office of the clerk of the court in the courthouse or building in which the county court is located.

Effective Date: 06-02-2004



Section 1907.21 - Alphabetical index to docket.

Each clerk of a county court shall keep an alphabetical index to his docket, in which he shall enter the names of the parties to each judgment, direct and reverse, with a reference to the page of the entry. The names of the parties shall be entered in the index in the alphabetical order of the first letter of the family name. The clerk shall number the cases progressively on his docket, and shall correspondingly number the papers in each case. The clerk shall keep the entire papers in each action together, in packages of proper and convenient size, and in the order in which the cases are numbered on his docket.

Effective Date: 03-17-1987



Section 1907.211 - Amended and Renumbered RC 1907.55.

Effective Date: 03-17-1987



Section 1907.22 - Depositing official dockets with successor clerk.

Upon the expiration of his term of office, the clerk of a county court shall deposit with his successor such clerk's official dockets, the official dockets of his predecessors that are in his custody, and all files, papers, and other materials that pertain to his office and that are kept at his office as public records and property.

Effective Date: 03-17-1987



Section 1907.221 - [Repealed].

Effective Date: 11-06-1959



Section 1907.23 - Receipt for official dockets of county court.

A clerk of a county court who receives by succession dockets, files, papers, and materials as provided in section 1907.22 of the Revised Code shall, if requested, give a receipt for them to the person from whom they are received.

Effective Date: 03-17-1987



Section 1907.231 - Documentation of criminal convictions and guilty pleas to be retained in admissible form.

Notwithstanding section 149.38 of the Revised Code, each clerk of a county court shall retain documentation regarding each criminal conviction and plea of guilty involving a case that is or was before the court. The documentation shall be in a form that is admissible as evidence in a criminal proceeding as evidence of a prior conviction or that is readily convertible to or producible in a form that is admissible as evidence in a criminal proceeding as evidence of a prior conviction and may be retained in any form authorized by section 9.01 of the Revised Code. The clerk shall retain this documentation for a period of fifty years after the entry of judgment in the case, except that documentation regarding cases solely concerned with minor misdemeanor offenses or minor misdemeanor traffic offenses shall be retained as provided in divisions (A) and (B) of section 1901.41 of the Revised Code, and documentation regarding other misdemeanor traffic offenses shall be retained for a period of twenty-five years after the entry of judgment in the case. This section shall apply to records currently retained and to records created on or after September 23, 2004.

Effective Date: 09-23-2004; 03-23-2005



Section 1907.24 - Schedule of fees and costs.

(A) Subject to division (C) of this section, a county court shall fix and tax fees and costs as follows:

(1) The county court shall require an advance deposit for the filing of any new civil action or proceeding when required by division (C) of this section and, in all other cases, shall establish a schedule of fees and costs to be taxed in any civil or criminal action or proceeding.

(2) The county court by rule may require an advance deposit for the filing of a civil action or proceeding and publication fees as provided in section 2701.09 of the Revised Code. The court may waive an advance deposit requirement upon the presentation of an affidavit or other evidence that establishes that a party is unable to make the requisite deposit.

(3) When a party demands a jury trial in a civil action or proceeding, the county court may require the party to make an advance deposit as fixed by rule of court, unless the court concludes, on the basis of an affidavit or other evidence presented by the party, that the party is unable to make the requisite deposit. If a jury is called, the county court shall tax the fees of a jury as costs.

(4) In a civil or criminal action or proceeding, the county court shall fix the fees of witnesses in accordance with sections 2335.06 and 2335.08 of the Revised Code.

(5) A county court may tax as part of the costs in a trial of the cause, in an amount fixed by rule of court, a reasonable charge for driving, towing, carting, storing, keeping, and preserving motor vehicles and other personal property recovered or seized in a proceeding.

(6) The court shall preserve chattel property seized under a writ or process issued by the court pending final disposition for the benefit of all interested persons. The court may place the chattel property in storage when necessary or proper for its preservation. The custodian of chattel property so stored shall not be required to part with the possession of the property until a reasonable charge, to be fixed by the court, is paid.

(7) The county court, as it determines, may refund all deposits and advance payments of fees and costs, including those for jurors and summoning jurors, when they have been paid by the losing party.

(8) The court may tax as part of costs charges for the publication of legal notices required by statute or order of court, as provided by section 7.13 of the Revised Code.

(B)

(1) The county court may determine that, for the efficient operation of the court, additional funds are necessary to acquire and pay for special projects of the court including, but not limited to, the acquisition of additional facilities or the rehabilitation of existing facilities, the acquisition of equipment, the hiring and training of staff, community service programs, mediation or dispute resolution services, the employment of magistrates, the training and education of judges, acting judges, and magistrates, and other related services. Upon that determination, the court by rule may charge a fee, in addition to all other court costs, on the filing of each criminal cause, civil action or proceeding, or judgment by confession.

If the county court offers a special program or service in cases of a specific type, the county court by rule may assess an additional charge in a case of that type, over and above court costs, to cover the special program or service. The county court shall adjust the special assessment periodically, but not retroactively, so that the amount assessed in those cases does not exceed the actual cost of providing the service or program.

All moneys collected under division (B) of this section shall be paid to the county treasurer for deposit into either a general special projects fund or a fund established for a specific special project. Moneys from a fund of that nature shall be disbursed upon an order of the court in an amount no greater than the actual cost to the court of a project. If a specific fund is terminated because of the discontinuance of a program or service established under division (B) of this section, the county court may order that moneys remaining in the fund be transferred to an account established under this division for a similar purpose.

(2) As used in division (B) of this section:

(a) "Criminal cause" means a charge alleging the violation of a statute or ordinance, or subsection of a statute or ordinance, that requires a separate finding of fact or a separate plea before disposition and of which the defendant may be found guilty, whether filed as part of a multiple charge on a single summons, citation, or complaint or as a separate charge on a single summons, citation, or complaint. "Criminal cause" does not include separate violations of the same statute or ordinance, or subsection of the same statute or ordinance, unless each charge is filed on a separate summons, citation, or complaint.

(b) "Civil action or proceeding" means any civil litigation that must be determined by judgment entry.

(C) Subject to division (E) of this section, the county court shall collect in all its divisions except the small claims division the sum of twenty-six dollars as additional filing fees in each new civil action or proceeding for the charitable public purpose of providing financial assistance to legal aid societies that operate within the state and to support the office of the state public defender. Subject to division (E) of this section, the county court shall collect in its small claims division the sum of eleven dollars as additional filing fees in each new civil action or proceeding for the charitable public purpose of providing financial assistance to legal aid societies that operate within the state and to support the office of the state public defender. This division does not apply to any execution on a judgment, proceeding in aid of execution, or other post-judgment proceeding arising out of a civil action. The filing fees required to be collected under this division shall be in addition to any other court costs imposed in the action or proceeding and shall be collected at the time of the filing of the action or proceeding. The court shall not waive the payment of the additional filing fees in a new civil action or proceeding unless the court waives the advanced payment of all filing fees in the action or proceeding. All such moneys collected during a month except for an amount equal to up to one per cent of those moneys retained to cover administrative costs shall be transmitted on or before the twentieth day of the following month by the clerk of the court to the treasurer of state in a manner prescribed by the treasurer of state or by the Ohio legal assistance foundation. The treasurer of state shall deposit four per cent of the funds collected under this division to the credit of the civil case filing fee fund established under section 120.07 of the Revised Code and ninety-six per cent of the funds collected under this division to the credit of the legal aid fund established under section 120.52 of the Revised Code.

The court may retain up to one per cent of the moneys it collects under this division to cover administrative costs, including the hiring of any additional personnel necessary to implement this division. If the court fails to transmit to the treasurer of state the moneys the court collects under this division in a manner prescribed by the treasurer of state or by the Ohio legal assistance foundation, the court shall forfeit the moneys the court retains under this division to cover administrative costs, including the hiring of any additional personnel necessary to implement this division, and shall transmit to the treasurer of state all moneys collected under this division, including the forfeited amount retained for administrative costs, for deposit in thelegal aid fund.

(D) The county court shall establish by rule a schedule of fees for miscellaneous services performed by the county court or any of its judges in accordance with law. If judges of the court of common pleas perform similar services, the fees prescribed in the schedule shall not exceed the fees for those services prescribed by the court of common pleas.

(E) Under the circumstances described in sections 2969.21 to 2969.27 of the Revised Code, the clerk of the county court shall charge the fees and perform the other duties specified in those sections.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 10-01-2005



Section 1907.25 - Alternative methods for collecting court costs; notice of balance due.

(A)

(1) Notwithstanding any other provision of the Revised Code, if at the time of sentencing or at any time after sentencing a county court finds that a person who is found guilty of an offense is unable to pay costs, the court may order the offender to perform community service in lieu of costs.

(2) Notwithstanding any other provision of the Revised Code, if at the time of sentencing or at any time after sentencing a county court finds that a person who is found guilty of an offense will not be able to pay costs in full when they are due, the court may order the offender to pay the costs in installments according to a schedule set by the court.

(B) If a person is charged with an offense in county court and either fails to appear in court at the required time and place to answer the charge or pleads guilty to or is found guilty of the offense and fails within the time allowed by the court to pay any fine or costs imposed by the court, unless the court previously has given written notice to the person, the court shall send the person a notice by ordinary mail at the person's last known address stating that there is a balance due, specifying the amount of the balance due, and directing the person to contact the court clerk's office within ten days of the date of the notice. The notice shall include the sentence: "WARNING: Failure to timely respond to this notice may result in the blocking of your motor vehicle registration or transfer of registration!" To avoid a block on the person's motor vehicle registration or transfer of registration, the person may enter into a written agreement with the court to pay the balance due in installments or to perform community service in lieu of payment. The agreement shall include the sentence: "WARNING: Failure to comply with the payment schedule or to complete your community service requirement may result in the blocking of your motor vehicle registration or transfer of registration!"

If a person does not enter into an agreement under this division or if a person fails to comply with an agreement entered into under this division, the court may enter information relative to the person's failure to pay any outstanding amount of the fine or costs on a form prescribed or approved by the registrar pursuant to division (C) of this section and send the form to the registrar. Upon receipt of the form, the registrar shall take any measures necessary to ensure that neither the registrar nor any deputy registrar accepts any application for the registration or transfer of registration of any motor vehicle owned or leased by the person. However, for a motor vehicle leased by the person, the registrar shall not implement this requirement until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code.

The period of denial relating to the issuance or transfer of a certificate of registration for a motor vehicle imposed under this section remains in effect until the person pays any fine or costs imposed by the court relative to the offense. When the fine or costs have been paid in full, the court shall inform the registrar of the payment by entering information relative to the payment on a notice of payment form prescribed or approved by the registrar pursuant to division (C) of this section and sending the form to the registrar.

(C) The registrar shall prescribe and make available to county courts forms to be used for a notice to the registrar of failure to pay fines or costs and a notice to the registrar of payment of fines or costs under division (B) of this section. The registrar may approve the use of other forms for these purposes.

The registrar may require that any of the forms prescribed or approved pursuant to this section be transmitted to the registrar electronically. If the registrar requires electronic transmission, the registrar shall not be required to give effect to any form that is not transmitted electronically.

Added by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.



Section 1907.251 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 1907.26 - Transmitting fees and costs.

Judges of a county court shall not retain any of the costs or fees specified in the schedules adopted pursuant to section 1907.24 of the Revised Code nor shall they retain a fee for performing a marriage ceremony. Those costs and fees that cannot be retained shall be transmitted to the general fund of the county on or before the twentieth day of the month following the month in which they are collected.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 07-01-1997



Section 1907.261 - Computerizing court of paying cost of computerized legal research.

(A)

(1) A county court may determine that for the efficient operation of the court additional funds are required to computerize the court, to make available computerized legal research services, or to do both. Upon making a determination that additional funds are required for either or both of those purposes, the court shall include in its schedule of fees and costs under section 1907.24 of the Revised Code one additional fee not to exceed three dollars on the filing of each cause of action or appeal equivalent to one described in division (A), (Q), or (U) of section 2303.20 of the Revised Code and shall direct the clerk of the court to charge the fee.

(2) All fees collected under this section shall be paid on or before the twentieth day of the month following the month in which they are collected to the county treasurer. The treasurer shall place the funds from the fees in a separate fund to be disbursed either upon an order of the court, subject to an appropriation by the board of county commissioners, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, in an amount not greater than the actual cost to the court of computerizing the court, procuring and maintaining computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners, expend those surplus funds, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend those surplus funds, for other appropriate technological expenses of the court.

(B)

(1) A county court may determine that, for the efficient operation of the court, additional funds are required to computerize the office of the clerk of the court and, upon that determination, may include in its schedule of fees and costs under section 1907.24 of the Revised Code an additional fee not to exceed ten dollars on the filing of each cause of action or appeal, on the filing, docketing, and endorsing of each certificate of judgment, or on the docketing and indexing of each aid in execution or petition to vacate, revive, or modify a judgment that is equivalent to one described in division (A), (P), (Q), (T), or (U) of section 2303.20 of the Revised Code. Subject to division (B)(2) of this section, all moneys collected under division (B)(1) of this section shall be paid on or before the twentieth day of the month following the month in which they are collected to the county treasurer. The treasurer shall place the funds from the fees in a separate fund to be disbursed, upon an order of the county court and subject to an appropriation by the board of county commissioners, in an amount no greater than the actual cost to the court of procuring and maintaining computer systems for the office of the clerk of the county court.

(2) If a county court makes the determination described in division (B)(1) of this section, the board of county commissioners of that county may issue one or more general obligation bonds for the purpose of procuring and maintaining the computer systems for the office of the clerk of the county court. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges and financing costs related to any general obligation bonds issued pursuant to division (B)(2) of this section as they become due. General obligation bonds issued pursuant to division (B)(2) of this section are Chapter 133. securities.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-24-1993



Section 1907.262 - Rules for procedures for resolution of disputes.

(A) A county court may establish by rule procedures for the resolution of disputes between parties. Any procedures so adopted shall include, but are not limited to, mediation. If the court establishes any procedures under this division, the court may include in the court's schedule of fees and costs under section 1907.24 of the Revised Code a reasonable fee, that is to be collected on the filing of each civil or criminal action or proceeding, and that is to be used to implement the procedures, and the court shall direct the clerk of the court to charge the fee.

(B) All fees collected under division (A) of this section shall be paid to the county treasurer. The treasurer shall place the funds from the fees in a separate fund to be disbursed either upon an order of the court, subject to an appropriation by the board of county commissioners, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds.

(C) If the court determines that the amount of the moneys in the fund described in division (B) of this section is more than the amount sufficient to satisfy the purpose for which the additional fee described in division (A) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners, expend the surplus moneys, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend the surplus moneys, for other appropriate expenses of the court.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1997



Section 1907.27 - Determination of witness fees.

Witness fees in relation to civil and criminal actions and proceedings shall be determined in accordance with Chapter 2335 of the Revised Code.

Effective Date: 03-17-1987



Section 1907.271 - [Repealed].

Effective Date: 03-17-1987



Section 1907.28 - Jury selection.

A county court may provide, by rule, how jurors shall be chosen, and may provide that jurors to be used in the court may be chosen and summoned by the jury commissioners of the county as provided in Chapter 2313. of the Revised Code. Selection shall be made from residents within the county court district, and, if Chapter 2313. of the Revised Code is followed, those appearing to reside outside the district shall be returned to the annual jury list.

Jurors shall be impaneled in the same manner, shall have the same qualifications, shall be challenged for the same causes, and shall receive the same fees as jurors in the court of common pleas. The fees of jurors in any criminal case that involves a violation of state law shall be paid out of the county treasury, and the fees of jurors in any case that involves a violation of a municipal ordinance shall be paid out of the treasury of the municipal corporation that enacted the ordinance.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 03-17-1987



Section 1907.281, 1907.282 - [Repealed].

Effective Date: 03-17-1987



Section 1907.29 - Jury trial procedure.

(A) A jury trial shall be demanded in the manner prescribed in the Rules of Civil Procedure or the Rules of Criminal Procedure. The number of persons composing a jury and the verdicts of jurors shall be governed by those rules.

(B) The right of a person to a jury trial is waived under the circumstances prescribed in the Rules of Civil Procedure or the Rules of Criminal Procedure.

(C) If, as a result of challenges or other causes, a jury panel is not full, the deputy sheriff or constable who is in attendance at a trial before a county court may fill the panel in the same manner as the sheriff fills a panel in the court of common pleas.

(D) The judge of the county court involved in a case shall administer an oath to the jury to try the matters in difference between the parties that are to be determined by the jury, and to give a verdict in accordance with the evidence.

(E) After the jurors are sworn in a case before a county court, they shall sit together and hear the proofs and allegations of the parties. After the hearing, the jury shall be kept together in a convenient place until they have agreed upon their verdict or have been discharged by the county court judge involved in the case.

(F) If an action being tried to a jury in a county court is continued, the jurors shall attend at the time and place appointed for trial without further notice.

(G) The judge of a county court involved in a case may punish as for contempt any juror who neglects or refuses to attend when properly summoned or who, although in attendance, refuses to serve.

(H) If, in a civil action before a county court, the judge is satisfied that the number of jurors required by Civil Rule 48 for concurrence purposes cannot concur in a verdict, and the jury has deliberated upon the verdict for a reasonable time, the judge may discharge the jury and continue the action. If either party requests a new jury, the judge shall cause the selection of another jury. If the action is continued, it shall be continued to a time that the judge considers reasonable unless the parties or their attorneys agree on a longer or shorter time.

Effective Date: 03-17-1987



Section 1907.291 - [Repealed].

Effective Date: 03-17-1987



Section 1907.30 - Appeals.

Appeals from the final judgments of a county court may be taken to the court of appeals for the county in which the judgment was rendered.

Effective Date: 03-17-1987



Section 1907.301 - [Repealed].

Effective Date: 03-17-1987



Section 1907.31 - Application of rules of procedure.

(A) The Rules of Civil Procedure, the Rules of Criminal Procedure, and the Rules of Evidence apply in civil and criminal actions and proceedings before a county court unless otherwise specifically provided in the Revised Code.

(B) The Rules of Appellate Procedure govern appeals from a county court to the court of appeals.

Effective Date: 03-17-1987



Section 1907.311 - [Repealed].

Effective Date: 03-17-1987



Section 1907.32 - Arresting civil defendant.

A defendant in a civil action in a county court may be arrested under the circumstances and in the manner specified in Chapter 2713. of the Revised Code for arrests of defendants in the courts of common pleas, but references in that chapter to a county sheriff shall be construed to include constables who are ministerial officers of a county court. The bail and deposit of money in lieu of bail provisions of that chapter also shall apply to defendants in a county court.

Effective Date: 03-17-1987



Section 1907.321 - [Repealed].

Effective Date: 03-17-1987



Section 1907.33 - Attachment and garnishment actions.

(A) In a civil action for the recovery of money that is before a judge of a county court, the plaintiff may have an order of attachment against the property, other than personal earnings, of the defendant upon or at any time after its commencement, only in accordance with Chapter 2715. of the Revised Code. Additionally, in such a civil action before a judge of a county court, an attachment against the property, other than personal earnings, of a defendant, that is in the possession of another person, may be accomplished prior to the entry of judgment only pursuant to a garnishment proceeding in accordance with section 2715.091 and related provisions of Chapter 2715. of the Revised Code.

(B) An attachment against the personal earnings of a person, through an action in garnishment of personal earnings, may be granted in a county court only after a judgment has been obtained by the plaintiff and only in accordance with Chapter 2716. of the Revised Code. Additionally, attachment against the property, other than personal earnings, of a person against whom a judgment has been obtained and that is in the possession of another person, may be accomplished in a county court only pursuant to a garnishment proceeding in accordance with Chapter 2716. of the Revised Code.

Effective Date: 03-17-1987



Section 1907.331 - [Repealed].

Effective Date: 03-17-1987



Section 1907.34 - Returns showing only real estate.

In any case in which an order of attachment has been issued by a judge of a county court pursuant to Chapter 2715. of the Revised Code, if it appears from the return of the officer to whom the order was directed and from the examination of the garnishee, if there is a garnishee in the case, that no property, moneys, rights, credit, or effects of the defendant in the case have been taken under the attachment, but that the defendant is the owner of an interest in real estate in the county, the judge before whom the action is pending, at the request of the plaintiff in the case, shall promptly certify his proceedings to the court of common pleas. Thereupon, the clerk of the court of common pleas shall docket the cause, and the action shall proceed as if it had originated in that court.

Effective Date: 03-17-1987



Section 1907.341 - [Repealed].

Effective Date: 03-17-1987



Section 1907.35 - Nonresidence.

In actions, under section 1907.34 of the Revised Code, for a sum, of which county court judges have exclusive original jurisdiction, if the defendant is not a resident of the county, the fact of nonresidence is a ground of attachment in the court of common pleas.

Effective Date: 03-17-1987



Section 1907.351 - [Repealed].

Effective Date: 03-17-1987



Section 1907.36 - Recovery of specific personal property prior to judgment.

In any civil action involving a claim for the recovery of specific personal property that is before a judge of a county court, a party may recover the possession of the specific personal property prior to the entry of judgment only as provided in Chapter 2737. of the Revised Code.

Effective Date: 03-17-1987



Section 1907.361 - [Repealed].

Effective Date: 03-17-1987



Section 1907.37 - Warrant for arrest of witness.

When it appears to a judge of a county court that a witness was served with a subpoena to appear and give testimony before him in any matter in which he has authority to require the witness to appear and testify, that the testimony of that witness is material, and that he refuses or neglects to attend in conformity with the subpoena, the judge shall issue a warrant to arrest the witness for the purpose of compelling his attendance and punishing his disobedience.

Effective Date: 03-17-1987



Section 1907.371 - [Repealed].

Effective Date: 03-17-1987



Section 1907.38 - Punishment of witness.

When a witness arrested under section 1907.37 of the Revised Code is brought before the judge of the county court, or when a person in attendance refuses to testify as a witness, and no valid excuse is shown, the judge may punish the person as for contempt, and, if he does so, the judge shall enter any fine or imprisonment imposed on the docket. An entry indicating a fine has the effect of a judgment in favor of this state against the witness or person, and it may be enforced against his person or property.

Effective Date: 03-17-1987



Section 1907.381 - [Repealed].

Effective Date: 03-17-1987



Section 1907.39 - Costs of witness.

If a witness who is subpoenaed in an action before a judge of a county court attends and is not examined by either party, the costs of that witness shall be paid by the party ordering the subpoena, unless the adverse party, by confessing the matter or otherwise, renders the examination unnecessary.

Effective Date: 03-17-1987



Section 1907.391 - Amended and Renumbered RC 1907.56.

Effective Date: 03-17-1987



Section 1907.40 - Liability of witness.

Every person who is subpoenaed as a witness in the county court and who neglects to appear or refuses to testify, is liable to the party in whose behalf he was subpoenaed, for all damages that the party sustains by reason of the nonappearance or refusal to testify.

Effective Date: 03-17-1987



Section 1907.401 - [Repealed].

Effective Date: 03-17-1987



Section 1907.41 - Arbitration.

(A) The provisions of sections 2711.01 to 2711.15 of the Revised Code relating to arbitration shall apply to county courts, subject to the jurisdiction provisions of this chapter.

(B) Arbitration also may occur in accordance with sections 1907.42 to 1907.46 of the Revised Code.

Effective Date: 03-17-1987



Section 1907.411 - Amended and Renumbered RC 1907.57.

Effective Date: 03-17-1987



Section 1907.42 - Arbitrators and proceedings.

In an action before a judge of a county court, at any time before trial and before judgment is rendered, the parties may have a cause submitted to the arbitration of three disinterested men, to be chosen by them. If the arbitrators are present, they shall hear and determine the cause on oath, to be administered by the judge. If the arbitrators are not present, the judge shall issue a summons for them to attend at the time and place appointed for the trial. That summons shall be served by the sheriff or any constable, or by the parties, as they may agree. The fees of the arbitrators are the same as those provided for jurors in the court of common pleas.

Effective Date: 03-17-1987



Section 1907.43 - Award, judgment, and execution.

When the arbitrators mentioned in section 1907.42 of the Revised Code convene and are qualified, they shall hear and determine the cause, make out their award in writing, and return it to the judge of the county court. The award is valid when signed by any two of the arbitrators. The judge shall enter the award on his docket, render judgment on it, and issue execution, as in other cases.

Effective Date: 03-17-1987



Section 1907.44 - Conclusiveness of judgment.

Every judgment rendered on an award under section 1907.43 of the Revised Code, concludes the rights of the parties, unless it appears to the county court judge who rendered the judgment within ten days from its rendition, or to the court of appeals on appeal, that the award was obtained by fraud, corruption, or other undue means.

Effective Date: 03-17-1987



Section 1907.45 - County court judge may set aside award.

When, within the period mentioned in section 1907.44 of the Revised Code, satisfactory proof is adduced before the judge of the county court that the award was obtained by fraud, corruption, or other undue means, the judge may set aside the award and his judgment on it, and proceed to final trial and judgment, as if the award never had been made.

Effective Date: 03-17-1987



Section 1907.46 - Appeal.

An appeal shall be allowed to the court of appeals from the judgment of a judge of a county court rendered under section 1907.43 of the Revised Code on an award, on the ground that the award was obtained by fraud, corruption, or other undue means.

If the court of appeals determines that the award was obtained by fraud, corruption, or other undue means, it shall enter its judgment and remand the case to the judge of the county court for trial and judgment.

Effective Date: 03-17-1987



Section 1907.47 - Execution - proceedings in aid of execution.

Execution and proceedings in aid of execution in a county court shall be in accordance with Chapters 2327., 2329., 2331., and 2333. of the Revised Code and with any other provisions of the Revised Code that relate to execution and proceedings in aid of execution in the courts of common pleas.

Effective Date: 03-17-1987



Section 1907.48 - Judge may issue executions for another judge.

Any county court judge may issue executions on judgments on the docket of a judge of the same district, who is unable to issue them in consequence of sickness, absence, or other cause.

Effective Date: 03-17-1987



Section 1907.49 - Revivor.

A judgment that is rendered by a judge of a county court and that is dormant, may be revived in the manner prescribed for reviving dormant judgments in the court of common pleas. If sufficient cause is not shown to the contrary, the judgment shall stand revived for the amount that the judge finds to remain due and unsatisfied upon it.

Effective Date: 03-17-1987



Section 1907.50 - Service and return.

An order to revive issued pursuant to section 1907.49 of the Revised Code shall be served and returned in the time and manner required for the service of summons in actions before a judge of a county court.

Effective Date: 03-17-1987



Section 1907.51 - Cumulative remedy.

Sections 1907.49 and 1907.50 of the Revised Code do not prevent the revivor, in the manner prescribed by law, of judgments of judges of county courts, transcripts of which are filed in the court of common pleas and entered upon its execution docket.

Effective Date: 03-17-1987



Section 1907.511 - Amended and Renumbered RC 1907.53.

Effective Date: 03-17-1987



Section 1907.52 - Service by publication.

Service by publication may be made in a civil action in a county court under the circumstances and in the manner in which service by publication may be made in the courts of common pleas.

Effective Date: 03-17-1987



Section 1907.53 - Bailiffs.

(A)

(1) Each judge of a county court may appoint a bailiff on a full-time or part-time basis. The bailiff shall receive compensation as prescribed by the appointing judge, and the compensation is payable in semimonthly installments from the treasury of the county or other authorized fund. Before entering upon the duties of the office, a bailiff shall take an oath to faithfully perform those duties and shall give a bond of not less than three thousand dollars, as the appointing judge prescribes, conditioned on the faithful performance of the duties as bailiff.

(2) The board of county commissioners may purchase motor vehicles for the use of the bailiff that the court determines necessary to perform the duties of the office. The board, upon approval by the court, shall pay all expenses, maintenance, and upkeep of the vehicles from the county treasury or other authorized fund. Any allowances, costs, and expenses for the operation of private motor vehicles by the bailiffs for official duties, including the cost of oil, gasoline, and maintenance, shall be prescribed by the court and subject to the approval of the board and shall be paid from the county treasury or other authorized fund.

(B)

(1) In a county court district in which no bailiff is appointed pursuant to division (A)(1) of this section, every deputy sheriff of the county, every police officer of a municipal corporation within the jurisdiction of the court, every member of a township or joint police district police force, and every police constable of a township within the county court district is ex officio a bailiff of the court in and for the county, municipal corporation, or township within which the deputy sheriff, police officer, police force member, or police constable is commissioned and shall perform, in respect to cases within that jurisdiction and without additional compensation, any duties that are required by a judge of the court or by the clerk of the court.

(2) At the request of a county court judge, a deputy sheriff or constable shall attend the county court while a trial is in progress.

(C)

(1) A bailiff and an ex officio bailiff shall perform for the county court services similar to those performed by the sheriff for the court of common pleas and shall perform any other duties that are required by rule of court.

(2) The bailiff may administer oaths to witnesses and jurors and receive verdicts in the same manner and form and to the same extent as the clerk or deputy clerks of the county court. The bailiff may approve all undertakings and bonds given in actions of replevin and all redelivery bonds in attachments.

(D) Bailiffs and deputy bailiffs are in the unclassified civil service.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1997



Section 1907.54 - Appointment of special constables - duties.

Upon the written application of the director of administrative services or of three freeholders of the county in which a county court judge resides, the judge may appoint one or more electors of the county as special constables. In order to be eligible to serve as a special constable, an elector shall hold a valid certificate issued by the Ohio peace officer training commission.

The special constables shall guard and protect the property of this state, or the property of such freeholders and the property of this state under lease to such freeholders, designated in general terms in the application, from all unlawful acts, and, so far as necessary for that purpose, a special constable has the same authority and is subject to the same obligations as other constables.

Effective Date: 12-02-1996



Section 1907.55 - Appointment of special constable.

The judge of a county court appointing a special constable pursuant to section 1907.54 of the Revised Code, shall make a memorandum of the appointment upon the judge's docket. The appointment shall continue in force for one year, unless the judge revokes it sooner. A special constable shall be paid in full for the special constable's services by the freeholders for whose benefit the special constable was appointed, and shall receive no compensation except from those freeholders.

If a county court judge wishes to reappoint an elector for a successive one-year period, before the elector may be appointed the elector shall have successfully completed a firearms requalification program approved by the executive director of the Ohio peace officer training commission in accordance with rules adopted by the attorney general under section 109.743 of the Revised Code.

Effective Date: 12-02-1996



Section 1907.56 - Prohibition against purchasing of judgment.

No judge of a county court shall purchase any judgment upon a docket in his possession.

Effective Date: 03-17-1987



Section 1907.57 - Prohibition against failure to deliver official dockets and papers.

No judge of a county court shall refuse, upon lawful demand, to deliver any docket, papers, files, or other matter to the person entitled to them.

Effective Date: 03-17-1987



Section 1907.99 - [Repealed].

Effective Date: 01-01-1958



Section 1907.991 - [Repealed].

Effective Date: 03-17-1987






Chapter 1909 - COUNTY COURT - JURISDICTION

Section 1909.01 - [Repealed].

Effective Date: 01-01-1958



Section 1909.02 - Amended and Renumbered RC 1907.18.

Effective Date: 03-17-1987



Section 1909.03 - [Repealed].

Effective Date: 03-17-1987



Section 1909.04, 1909.05, 1909.06 - Amended and Renumbered RC 1907.03, 1907.07, 1907.08.

Effective Date: 03-17-1987



Section 1909.07, 1909.08 - Amended and Renumbered RC 1907.09, 1907.06.

Effective Date: 03-17-1987



Section 1909.09, 1909.10 - Amended and Renumbered RC 1907.05, 1907.04.

Effective Date: 1986 HB158 03-17-1987



Section 1909.11 - Jurisdiction where property not removed at expiration of campsite use agreement.

A county court judge has jurisdiction in any action brought pursuant to division (I) of section 4781.40 of the Revised Code if the residential premises that are the subject of the action are located within the territorial jurisdiction of the judge's county court district.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987






Chapter 1911 - COUNTY COURT - PROCEDURE [REPEALED]

Section 1911.01 - [Repealed].

Effective Date: 11-06-1959



Section 1911.011, 1911.012 - [Repealed].

Effective Date: 03-17-1987



Section 1911.02 - [Repealed].

Effective Date: 07-01-1971



Section 1911.03 - [Repealed].

Effective Date: 11-06-1959



Section 1911.04 - [Repealed].

Effective Date: 07-01-1971



Section 1911.05 - [Repealed].

Effective Date: 11-06-1959



Section 1911.06 to 1911.13 - [Repealed].

Effective Date: 07-01-1971



Section 1911.14 to 1911.20 - [Repealed].

Effective Date: 03-17-1987



Section 1911.21 to 1911.25 - [Repealed].

Effective Date: 08-26-1982



Section 1911.26 - Amended and Renumbered RC 1907.33.

Effective Date: 03-17-1987



Section 1911.27, 1911.28 - [Repealed].

Effective Date: 03-17-1987



Section 1911.29 to 1911.35 - [Repealed].

Effective Date: 08-26-1982



Section 1911.36 - [Repealed].

Effective Date: 09-16-1970



Section 1911.37 - [Repealed].

Effective Date: 08-26-1982



Section 1911.38, 1911.39 - [Repealed].

Effective Date: 09-16-1970



Section 1911.40 - [Repealed].

Effective Date: 08-26-1982



Section 1911.41 - [Repealed].

Effective Date: 12-14-1967



Section 1911.42 to 1911.55 - [Repealed].

Effective Date: 08-26-1982



Section 1911.56, 1911.57 - Amended and Renumbered RC 1907.34, 1907.35.

Effective Date: 03-17-1987



Section 1911.58 - Renumbered RC 1907.36.

Effective Date: 03-17-1987



Section 1911.59 to 1911.64 - [Repealed].

Effective Date: 08-26-1982



Section 1911.65 to 1911.67 - [Repealed].

Effective Date: 11-06-1959



Section 1911.68 to 1911.75 - [Repealed].

Effective Date: 07-01-1971






Chapter 1913 - COUNTY COURT - TRIAL AND EVIDENCE [REPEALED]

Section 1913.01 - [Repealed].

Effective Date: 03-17-1987



Section 1913.02 - [Repealed].

Effective Date: 07-01-1971



Section 1913.03 - [Repealed].

Effective Date: 03-17-1987



Section 1913.04, 1913.05 - Amended and Renumbered RC 1907.39, 1907.37.

Effective Date: 03-17-1987



Section 1913.06, 1913.07 - Amended and Renumbered RC 1907.38, 1907.40.

Effective Date: 03-17-1987



Section 1913.08, 1913.09 - [Repealed].

Effective Date: 03-17-1987



Section 1913.10 - [Repealed].

Effective Date: 07-01-1971



Section 1913.11 - [Repealed].

Effective Date: 11-06-1959



Section 1913.12 - Amended and Renumbered RC 1923.101.

Effective Date: 03-17-1987



Section 1913.13 - [Repealed].

Effective Date: 11-06-1959



Section 1913.14 - Amended and Renumbered RC 1907.28.

Effective Date: 03-17-1987



Section 1913.15 - [Repealed].

Effective Date: 11-06-1959



Section 1913.16 - [Repealed].

Effective Date: 07-01-1971



Section 1913.17 to 1913.22 - [Repealed].

Effective Date: 03-17-1987



Section 1913.23 - [Repealed].

Effective Date: 11-06-1959



Section 1913.24 - [Repealed].

Effective Date: 03-17-1987



Section 1913.25, 1913.26 - [Repealed].

Effective Date: 07-01-1971



Section 1913.27 - [Repealed].

Effective Date: 03-17-1987



Section 1913.28 - [Repealed].

Effective Date: 07-01-1971



Section 1913.29 - [Repealed].

Effective Date: 03-17-1987



Section 1913.30 - [Repealed].

Effective Date: 11-06-1959



Section 1913.31 to 1913.35 - [Repealed].

Effective Date: 01-01-1976



Section 1913.36, 1913.37, 1913.38 - Amended and Renumbered RC 1907.42, 1907.43, 1907.44.

Effective Date: 03-17-1987



Section 1913.39, 1913.40 - Amended and Renumbered RC 1907.45, 1907.46.

Effective Date: 03-17-1987



Section 1913.41 to 1913.43 - [Repealed].

Effective Date: 03-17-1987






Chapter 1915 - COUNTY COURT - JUDGMENT [REPEALED]

Section 1915.01, 1915.02 - [Repealed].

Effective Date: 07-01-1971



Section 1915.03 - [Repealed].

Effective Date: 03-17-1987



Section 1915.04, 1915.05 - [Repealed].

Effective Date: 07-01-1971



Section 1915.06 - [Repealed].

Effective Date: 03-17-1987



Section 1915.07 - [Repealed].

Effective Date: 07-01-1971



Section 1915.08 - [Repealed].

Effective Date: 03-17-1987






Chapter 1917 - COUNTY COURT - EXECUTION [REPEALED]

Section 1917.01 to 1917.16 - [Repealed].

Effective Date: 03-17-1987



Section 1917.17 - Amended and Renumbered RC 1907.48.

Effective Date: 03-17-1987



Section 1917.18 to 1917.44 - [Repealed].

Effective Date: 03-17-1987






Chapter 1919 - COUNTY COURT - REPLEVIN [REPEALED]

Section 1919.01 to 1919.20 - 1919.01 to 1919.20

Effective Date: 08-26-1982






Chapter 1921 - COUNTY COURT - APPEAL AND REVIVOR [REPEALED]

Section 1921.01 - Amended and Renumbered RC 1907.30.

Effective Date: 03-17-1987



Section 1921.02 to 1921.16 - [Repealed].

Effective Date: 03-17-1987



Section 1921.17, 1921.18, 1921.19 - Amended and Renumbered RC 1907.49, 1907.50, 1907.51.

Effective Date: 03-17-1987






Chapter 1923 - FORCIBLE ENTRY AND DETAINER

Section 1923.01 - Jurisdiction in forcible entry and detainer - definitions.

(A) As provided in this chapter, any judge of a county or municipal court or a court of common pleas, within the judge's proper area of jurisdiction, may inquire about persons who make unlawful and forcible entry into lands or tenements and detain them, and about persons who make a lawful and peaceable entry into lands or tenements and hold them unlawfully and by force. If, upon the inquiry, it is found that an unlawful and forcible entry has been made and the lands or tenements are detained, or that, after a lawful entry, lands or tenements are held unlawfully and by force, a judge shall cause the plaintiff in an action under this chapter to have restitution of the lands or tenements.

(B) An action shall be brought under this chapter within two years after the cause of action accrues.

(C) As used in this chapter:

(1) "Tenant" means a person who is entitled under a rental agreement to the use or occupancy of premises, other than premises located in a manufactured home park, to the exclusion of others, except that as used in division (A)(6) of section 1923.02 and section 1923.051 of the Revised Code, "tenant" includes a manufactured home park resident.

(2) "Landlord" means the owner, lessor, or sublessor of premises, or the agent or person the landlord authorizes to manage premises or to receive rent from a tenant under a rental agreement, except, if required by the facts of the action to which the term is applied, "landlord" means a park operator.

(3) "Resident" has the same meaning as in section 4781.01 of the Revised Code.

(4) "Residential premises" has the same meaning as in section 5321.01 of the Revised Code, except, if required by the facts of the action to which the term is applied, "residential premises" has the same meaning as in section 4781.01 of the Revised Code.

(5) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules, or other provisions concerning the use or occupancy of premises by one of the parties to the agreement or lease, except that "rental agreement," as used in division (A)(13) of section 1923.02 of the Revised Code and where the context requires as used in this chapter, means a rental agreement as defined in division (D) of section 5322.01 of the Revised Code.

(6) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(7) "School premises" has the same meaning as in section 2925.01 of the Revised Code.

(8) "Sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(9) "Recreational vehicle" and "mobile home" have the same meanings as in section 4501.01 of the Revised Code.

(10) "Manufactured home" has the same meaning as in section 3781.06 of the Revised Code.

(11) "Manufactured home park" has the same meaning as in section 4781.01 of the Revised Code and also means any tract of land upon which one or two manufactured or mobile homes used for habitation are parked, either free of charge or for revenue purposes, pursuant to rental agreements between the owners of the manufactured or mobile homes and the owner of the tract of land.

(12) "Park operator" has the same meaning as in section 4781.01 of the Revised Code and also means a landlord of premises upon which one or two manufactured or mobile homes used for habitation are parked, either free of charge or for revenue purposes, pursuant to rental agreements between the owners of the manufactured or mobile homes and a landlord who is not licensed as a manufactured home park operator pursuant to Chapter 4781. of the Revised Code.

(13) "Personal property" means tangible personal property other than a manufactured home, mobile home, or recreational vehicle that is the subject of an action under this chapter.

(14) "Preschool or child day-care center premises" has the same meaning as in section 2950.034 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-31-2003; 10-13-2004; 2007 SB10 07-01-2007; 2007 HB56 10-18-2007



Section 1923.02 - Persons subject to forcible entry and detainer action.

(A) Proceedings under this chapter may be had as follows:

(1) Against tenants or manufactured home park residents holding over their terms;

(2) Against tenants or manufactured home park residents in possession under an oral tenancy, who are in default in the payment of rent as provided in division (B) of this section;

(3) In sales of real estate, on executions, orders, or other judicial process, when the judgment debtor was in possession at the time of the rendition of the judgment or decree, by virtue of which the sale was made;

(4) In sales by executors, administrators, or guardians, and on partition, when any of the parties to the complaint were in possession at the commencement of the action, after the sales, so made on execution or otherwise, have been examined by the proper court and adjudged legal;

(5) When the defendant is an occupier of lands or tenements, without color of title, and the complainant has the right of possession to them;

(6) In any other case of the unlawful and forcible detention of lands or tenements. For purposes of this division, in addition to any other type of unlawful and forcible detention of lands or tenements, such a detention may be determined to exist when both of the following apply:

(a) A tenant fails to vacate residential premises within three days after both of the following occur:

(i) The tenant's landlord has actual knowledge of or has reasonable cause to believe that the tenant, any person in the tenant's household, or any person on the premises with the consent of the tenant previously has or presently is engaged in a violation of Chapter 2925. or 3719. of the Revised Code, or of a municipal ordinance that is substantially similar to any section in either of those chapters, which involves a controlled substance and which occurred in, is occurring in, or otherwise was or is connected with the premises, whether or not the tenant or other person has been charged with, has pleaded guilty to or been convicted of, or has been determined to be a delinquent child for an act that, if committed by an adult, would be a violation as described in this division. For purposes of this division, a landlord has "actual knowledge of or has reasonable cause to believe" that a tenant, any person in the tenant's household, or any person on the premises with the consent of the tenant previously has or presently is engaged in a violation as described in this division if a search warrant was issued pursuant to Criminal Rule 41 or Chapter 2933. of the Revised Code; the affidavit presented to obtain the warrant named or described the tenant or person as the individual to be searched and particularly described the tenant's premises as the place to be searched, named or described one or more controlled substances to be searched for and seized, stated substantially the offense under Chapter 2925. or 3719. of the Revised Code or the substantially similar municipal ordinance that occurred in, is occurring in, or otherwise was or is connected with the tenant's premises, and states the factual basis for the affiant's belief that the controlled substances are located on the tenant's premises; the warrant was properly executed by a law enforcement officer and any controlled substance described in the affidavit was found by that officer during the search and seizure; and, subsequent to the search and seizure, the landlord was informed by that or another law enforcement officer of the fact that the tenant or person has or presently is engaged in a violation as described in this division and it occurred in, is occurring in, or otherwise was or is connected with the tenant's premises.

(ii) The landlord gives the tenant the notice required by division (C) of section 5321.17 of the Revised Code.

(b) The court determines, by a preponderance of the evidence, that the tenant, any person in the tenant's household, or any person on the premises with the consent of the tenant previously has or presently is engaged in a violation as described in division (A)(6)(a)(i) of this section.

(7) In cases arising out of Chapter 5313. of the Revised Code. In those cases, the court has the authority to declare a forfeiture of the vendee's rights under a land installment contract and to grant any other claims arising out of the contract.

(8) Against tenants who have breached an obligation that is imposed by section 5321.05 of the Revised Code, other than the obligation specified in division (A)(9) of that section, and that materially affects health and safety. Prior to the commencement of an action under this division, notice shall be given to the tenant and compliance secured with section 5321.11 of the Revised Code.

(9) Against tenants who have breached an obligation imposed upon them by a written rental agreement;

(10) Against manufactured home park residents who have defaulted in the payment of rent or breached the terms of a rental agreement with a park operator. Nothing in this division precludes the commencement of an action under division (A)(12) of this section when the additional circumstances described in that division apply.

(11) Against manufactured home park residents who have committed two material violations of the rules of the manufactured home park, of the manufactured homes commission, or of applicable state and local health and safety codes and who have been notified of the violations in compliance with section 4781.45 of the Revised Code;

(12) Against a manufactured home park resident, or the estate of a manufactured home park resident, who as a result of death or otherwise has been absent from the manufactured home park for a period of thirty consecutive days prior to the commencement of an action under this division and whose manufactured home or mobile home, or recreational vehicle that is parked in the manufactured home park, has been left unoccupied for that thirty-day period, without notice to the park operator and without payment of rent due under the rental agreement with the park operator;

(13) Against occupants of self-service storage facilities, as defined in division (A) of section 5322.01 of the Revised Code, who have breached the terms of a rental agreement or violated section 5322.04 of the Revised Code;

(14) Against any resident or occupant who, pursuant to a rental agreement, resides in or occupies residential premises located within one thousand feet of any school premises or preschool or child day-care center premises and to whom both of the following apply:

(a) The resident's or occupant's name appears on the state registry of sex offenders and child-victim offenders maintained under section 2950.13 of the Revised Code.

(b) The state registry of sex offenders and child-victim offenders indicates that the resident or occupant was convicted of or pleaded guilty to a sexually oriented offense or a child-victim oriented offense in a criminal prosecution and was not sentenced to a serious youthful offender dispositional sentence for that offense.

(15) Against any tenant who permits any person to occupy residential premises located within one thousand feet of any school premises or preschool or child day-care center premises if both of the following apply to the person:

(a) The person's name appears on the state registry of sex offenders and child-victim offenders maintained under section 2950.13 of the Revised Code.

(b) The state registry of sex offenders and child-victim offenders indicates that the person was convicted of or pleaded guilty to a sexually oriented offense or a child-victim oriented offense in a criminal prosecution and was not sentenced to a serious youthful offender dispositional sentence for that offense.

(B) If a tenant or manufactured home park resident holding under an oral tenancy is in default in the payment of rent, the tenant or resident forfeits the right of occupancy, and the landlord may, at the landlord's option, terminate the tenancy by notifying the tenant or resident, as provided in section 1923.04 of the Revised Code, to leave the premises, for the restitution of which an action may then be brought under this chapter.

(C)

(1) If a tenant or any other person with the tenant's permission resides in or occupies residential premises that are located within one thousand feet of any school premises and is a resident or occupant of the type described in division (A)(14) of this section or a person of the type described in division (A)(15) of this section, the landlord for those residential premises, upon discovery that the tenant or other person is a resident, occupant, or person of that nature, may terminate the rental agreement or tenancy for those residential premises by notifying the tenant and all other occupants, as provided in section 1923.04 of the Revised Code, to leave the premises.

(2) If a landlord is authorized to terminate a rental agreement or tenancy pursuant to division (C)(1) of this section but does not so terminate the rental agreement or tenancy, the landlord is not liable in a tort or other civil action in damages for any injury, death, or loss to person or property that allegedly result from that decision.

(D) This chapter does not apply to a student tenant as defined by division (H) of section 5321.01 of the Revised Code when the college or university proceeds to terminate a rental agreement pursuant to section 5321.031 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-31-2003; 2007 SB10 07-01-2007; 2007 HB56 10-18-2007



Section 1923.03 - Judgment not a bar.

Judgments under this chapter are not a bar to a later action brought by either party.

Effective Date: 03-17-1987



Section 1923.04 - Notice - service.

(A) Except as provided in division (B) or (C) of this section, a party desiring to commence an action under this chapter shall notify the adverse party to leave the premises, for the possession of which the action is about to be brought, three or more days before beginning the action, by certified mail, return receipt requested, or by handing a written copy of the notice to the defendant in person, or by leaving it at the defendant's usual place of abode or at the premises from which the defendant is sought to be evicted.

Every notice given under this section by a landlord to recover residential premises shall contain the following language printed or written in a conspicuous manner: "You are being asked to leave the premises. If you do not leave, an eviction action may be initiated against you. If you are in doubt regarding your legal rights and obligations as a tenant, it is recommended that you seek legal assistance."

(B) The service of notice pursuant to section 5313.06 of the Revised Code constitutes compliance with the notice requirement of division (A) of this section. The service of the notice required by division (C) of section 5321.17 of the Revised Code constitutes compliance with the notice requirement of division (A) of this section.

(C) If the adverse party in an action under this chapter is a deceased resident of a manufactured home park, the notice required by division (A) of this section shall be left at the premises from which the defendant is sought to be evicted and also shall be sent by ordinary mail to the following persons if their names and addresses are known to the park operator:

(1) If a probate court has granted letters testamentary or of administration for the estate of the adverse party in accordance with Title XXI of the Revised Code, the executor or administrator appointed by the probate court;

(2) The deceased resident's spouse and any other members of the deceased resident's immediate family.

Effective Date: 08-22-1990; 2007 HB56 10-18-2007



Section 1923.05 - Complaint filed and recorded.

The summons shall not issue in an action under this chapter until the plaintiff files his complaint in writing with the court. The complaint shall particularly describe the premises so entered upon and detained, and set forth either an unlawful and forcible entry and detention, or an unlawful and forcible detention after a peaceable or lawful entry of the described premises. The complaint shall be copied into, and made a part of the record.

Effective Date: 03-17-1987



Section 1923.051 - Judgment of restitution based on drug offenses taking place at leased premises.

(A) Notwithstanding the time-for-service of a summons provision of division (A) of section 1923.06 of the Revised Code, if the complaint described in section 1923.05 of the Revised Code that is filed by a landlord in an action under this chapter states that the landlord seeks a judgment of restitution based on the grounds specified in divisions (A)(6)(a) and (b) of section 1923.02 of the Revised Code, then the clerk of the municipal court, county court, or court of common pleas in which the complaint is filed shall cause both of the following to occur:

(1) The service and return of the summons in the action in accordance with the Rules of Civil Procedure, which service shall be made, if possible, within three working days after the filing of the complaint;

(2) The action to be set for trial not later than the thirtieth calendar day after the date that the tenant is served with a copy of the summons in accordance with division (A)(1) of this section.

(B) The tenant in an action under this chapter as described in division (A) of this section is not required to file an answer to the complaint of the landlord, and may present any defenses that the tenant may possess at the trial of the action in accordance with section 1923.061 of the Revised Code.

(C) No continuances of an action under this chapter as described in division (A) of this section shall be permitted under section 1923.08 of the Revised Code, and if the tenant in the action does not appear at the trial and the summons in the action was properly served in accordance with division (A)(1) of this section, then the court shall try the action in accordance with section 1923.07 of the Revised Code.

(D) All provisions of this chapter that are not inconsistent with this section shall apply to an action under this chapter as described in division (A) of this section.

Effective Date: 07-31-2003



Section 1923.06 - Summons - service of process.

(A) Any summons in an action, including a claim for possession, pursuant to this chapter shall be issued, be in the form specified, and be served and returned as provided in this section. Such service shall be at least seven days before the day set for trial.

(B) Every summons issued under this section to recover residential premises shall contain the following language printed in a conspicuous manner: "A complaint to evict you has been filed with this court. No person shall be evicted unless the person's right to possession has ended and no person shall be evicted in retaliation for the exercise of the person's lawful rights. If you are depositing rent with the clerk of this court you shall continue to deposit such rent until the time of the court hearing. The failure to continue to deposit such rent may result in your eviction. You may request a trial by jury. You have the right to seek legal assistance. If you cannot afford a lawyer, you may contact your local legal aid or legal service office. If none is available, you may contact your local bar association."

(C) The clerk of the court in which a complaint to evict is filed shall mail any summons by ordinary mail, along with a copy of the complaint, document, or other process to be served, to the defendant at the address set forth in the caption of the summons and to any address set forth in any written instructions furnished to the clerk. The mailing shall be evidenced by a certificate of mailing which the clerk shall complete and file.

In addition to this ordinary mail service, the clerk also shall cause service of that process to be completed under either of the following:

(1) Division (D) or (E) of this section or both, depending upon which of those two methods of service is requested by the plaintiff upon filing the complaint to evict;

(2) Division (F) of this section if the action relates to a deceased manufactured home park resident.

(D)

(1) If requested, the clerk shall deliver sufficient copies of the summons, complaint, document, or other process to be served to, and service shall be made by, one of the following persons:

(a) The sheriff of the county in which the premises are located when the process issues from a court of common pleas or county court;

(b) The bailiff of the court for service when process issues from a municipal court;

(c) Any person who is eighteen years of age or older, who is not a party, and who has been designated by order of the court to make service of process when process issues from any of the courts referred to in divisions (D)(1)(a) and (b) of this section.

(2) The person serving process shall effect service at the premises that are the subject of the forcible entry and detainer action by one of the following means:

(a) By locating the person to be served at the premises to tender a copy of the process and accompanying documents to that person;

(b) By leaving a copy of the summons, complaint, document, or other process with a person of suitable age and discretion found at the premises if the person to be served cannot be found at the time the person making service attempts to serve the summons pursuant to division (D)(2)(a) of this section;

(c) By posting a copy in a conspicuous place on the subject premises if service cannot be made pursuant to divisions (D)(2)(a) and (b) of this section.

(3) Within five days after receiving the summons, complaint, document, or other process from the clerk for service, the person making service shall return the process to the clerk. The person shall indicate on the process which method described in division (D)(2) of this section was used to serve the summons. The clerk shall make the appropriate entry on the appearance docket.

(E) If requested, the clerk shall mail by certified mail, return receipt requested, a copy of the summons, complaint, document, or other process to be served to the address set forth in the caption of the summons and to any address set forth in any written instructions furnished to the clerk.

(F)

(1) If the person to be evicted in an action pursuant to this chapter is a deceased manufactured home park resident, the plaintiff shall provide to the clerk the following information:

(a) If the plaintiff knows that a probate court has granted letters testamentary or of administration for the estate of the deceased resident, the name and address of the probate court, the case number of the estate, and the name and address of the executor or administrator appointed by the probate court;

(b) If the plaintiff knows that a probate court has not granted letters testamentary or of administration for the estate of the deceased resident or does not know whether or not a probate court has granted letters testamentary or of administration for the estate, the names and addresses of the deceased resident's spouse and any other members of the deceased resident's immediate family that are known to the plaintiff;

(c) If the plaintiff does not possess the information set forth in division (F)(1)(a) or (b) of this section, an affidavit from the plaintiff stating that the plaintiff does not possess the information.

(2)

(a) Upon receipt from the plaintiff of the information set forth in division (F)(1)(a) of this section, the clerk shall mail by certified mail, return receipt requested, a copy of the summons, complaint, document, or other process to be served to the address of the executor or administrator appointed by the probate court.

(b) Upon receipt from the plaintiff of the information set forth in division (F)(1)(b) or (c) of this section, the clerk shall do both of the following:

(i) Mail by ordinary mail and by certified mail, return receipt requested, a copy of the summons, complaint, document, or other process to be served to the persons and addresses provided by the plaintiff, if any. The ordinary mail mailing shall be evidenced by a certificate of mailing that the clerk shall complete and file.

(ii) Cause service of notice to be made by publication in a newspaper of general circulation in the county in which the complaint is filed. The publication shall set forth the name and address of the court, the case number, the name and address of the plaintiff or the plaintiff's attorney, and the name and address of the deceased manufactured home park resident. The publication shall describe the premises entered upon and detained, shall contain a summary statement of the object of the eviction complaint against the deceased resident, and shall state that the claim for restitution of the premises shall be scheduled for a hearing in accordance with local court rules, but in no event sooner than the seventh day from the date service is complete. The clerk shall cause the publication to be published at least once a week for two weeks.

(G) Service of process shall be deemed complete on the date that any of the following has occurred:

(1) Service is made pursuant to division (D)(2)(a) or (b) of this section.

(2) Both ordinary mail service under division (C) and service by posting pursuant to division (D)(2)(c) of this section have been made.

(3) For service performed pursuant to division (E) or (F)(2)(a) of this section, on the date of mailing, if on the date of the hearing either of the following applies:

(a) The certified mail has not been returned for any reason other than refused or unclaimed.

(b) The certified mail has not been endorsed, and the ordinary mail has not been returned.

(4) For service performed under division (F)(2)(b) of this section, on the date of mailing under division (F)(2)(b)(i) of this section or on the date of the last publication under division (F)(2)(b)(ii) of this section, whichever is later, if on the date of the hearing, either of the following applies:

(a) The certified mail has not been returned for any reason other than refused or unclaimed.

(b) The certified mail has not been endorsed, and the ordinary mail has not been returned.

(H)

(1) The claim for restitution of the premises shall be scheduled for hearing in accordance with local court rules, but in no event sooner than the seventh day from the date service is complete.

(2) Answer day for any other claims filed with the claim for possession shall be twenty-eight days from the date service is deemed complete under this section.

(I) As used in this section, "immediate family" means a person's spouse, brothers and sisters of the whole or half blood, children, including adopted children and stepchildren, parents, and grandparents.

Effective Date: 09-29-1999; 2007 HB56 10-18-2007



Section 1923.061 - Defenses - counterclaims.

(A) Any defense in an action under this chapter may be asserted at trial.

(B) In an action for possession of residential premises based upon nonpayment of the rent or in an action for rent when the tenant or manufactured home park resident is in possession, the tenant or resident may counterclaim for any amount the tenant or resident may recover under the rental agreement or under Chapter 4781. or 5321. of the Revised Code. In that event, the court from time to time may order the tenant or resident to pay into court all or part of the past due rent and rent becoming due during the pendency of the action. After trial and judgment, the party to whom a net judgment is owed shall be paid first from the money paid into court, and any balance shall be satisfied as any other judgment. If no rent remains due after application of this division, judgment shall be entered for the tenant or resident in the action for possession. If the tenant or resident has paid into court an amount greater than that necessary to satisfy a judgment obtained by the landlord, the balance shall be returned by the court to the tenant or resident.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-19-1988



Section 1923.062 - Stay or adjustment of obligation for tenant on active duty.

(A) In an action under this chapter for possession of residential premises of a tenant or manufactured home park resident who is deployed on active duty or of any member of the tenant's or resident's immediate family, if the tenant or resident entered into the rental agreement on or after the effective date of this section, the court may, on its own motion, and shall, upon motion made by or on behalf of the tenant or resident, do either of the following if the tenant's or resident's ability to pay the agreed rent is materially affected by the deployment on active duty:

(1) Stay the proceedings for a period of ninety days, unless, in the opinion of the court, justice and equity require a longer or shorter period of time;

(2) Adjust the obligation under the rental agreement to preserve the interest of all parties to it.

(B) If a stay is granted under division (A) of this section, the court may grant the landlord or park operator such relief as equity may require.

(C) This section does not apply to landlords or park operators operating less than four residential premises.

(D) As used in this section, "active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

Effective Date: 05-18-2005



Section 1923.07 - Proceedings if defendant fails to appear.

If the defendant does not appear in action under this chapter and the summons was properly served, the court shall try the cause as though the defendant were present.

Effective Date: 03-17-1987



Section 1923.08 - Continuance and bond.

No continuance in an action under this chapter shall be granted for a period longer than eight days, unless the plaintiff applies for the continuance and the defendant consents to it, or unless the defendant applies for the continuance and gives a bond to the plaintiff, with good and sufficient surety, that is approved by the court and conditioned for the payment of rent that may accrue, if judgment is rendered against the defendant.

Effective Date: 03-17-1987



Section 1923.081 - Joinder of claims.

A trial in an action for forcible entry and detainer for residential premises, other than an action against a deceased resident of a manufactured home park, or for a storage space at a self-service storage facility, as defined in division (A) of section 5322.01 of the Revised Code, pursuant to this chapter may also include a trial on claims of the plaintiff for past due rent and other damages under a rental agreement, unless for good cause shown the court continues the trial on those claims. For purposes of this section, good cause includes the request of the defendant to file an answer or counterclaim to the claims of the plaintiff or for discovery, in which case the proceedings shall be the same in all respects as in other civil cases. If, at the time of the trial, the defendant has filed an answer or counterclaim, the trial may proceed on the claims of the plaintiff and the defendant. A plaintiff who is a park operator may seek a judgment for past due rent and other damages under a rental agreement against a deceased manufactured home park resident in a separate civil action for damages.

Effective Date: 03-17-1987; 2007 HB56 10-18-2007



Section 1923.09 - Suit tried by county court judge.

(A) If an action under this chapter is not continued, the place of trial is not changed, and neither party demands a jury on the return day of the summons, a judge of the court shall try the cause. After hearing the evidence, if the judge concludes that the complaint is not true, the judge shall enter judgment against the plaintiff for costs. If the judge finds the complaint to be true, the judge shall render a general judgment against the defendant, in favor of the plaintiff, for restitution of the premises and costs of suit. If the judge finds the complaint true in part, the judge shall render a judgment for restitution of that part only, and the costs shall be taxed as the judge considers just.

(B) If a judgment is entered under this section in favor of a plaintiff who is a park operator, the judge shall include in the judgment entry authority for the plaintiff to permit, in accordance with section 1923.12 and division (B) of section 1923.13 and division (B) of section 1923.14 of the Revised Code, the removal from the manufactured home park and potential sale, destruction, or transfer of ownership of the defendant's manufactured home, mobile home, or recreational vehicle.

Effective Date: 04-03-2003



Section 1923.10 - Trial by jury.

If a jury is demanded by either party in an action under this chapter, until the impaneling of the jury, the proceedings shall be in all respects as in other cases. The jury shall be sworn to try and determine whether the complaint, naming the plaintiff, about to be presented to them, is true according to the evidence. If the jury finds that the complaint is true, it shall render a general verdict against the defendant. If the jury finds that the complaint is not true, it shall render a general verdict in favor of the defendant. If the jury finds that the complaint is true in part, it shall render a verdict setting forth the facts that it finds are true.

Effective Date: 03-17-1987



Section 1923.101 - Deposit of jury fee.

In actions under this chapter before a county court, a party demanding a jury shall first deposit money with the court sufficient to pay the jury fee.

Effective Date: 03-17-1987



Section 1923.11 - Entry and judgment.

(A) The court shall enter the verdict rendered by a jury under section 1923.10 of the Revised Code upon the docket, and render judgment in the action as if the facts, authorizing the finding of the verdict, had been found by the court itself.

(B) If a judgment is entered under this section in favor of a plaintiff who is a park operator, the judge shall include in the judgment entry authority for the plaintiff to permit, in accordance with section 1923.12 and division (B) of section 1923.13 and division (B) of section 1923.14 of the Revised Code, the removal from the manufactured home park and potential sale, destruction, or transfer of ownership of the defendant's manufactured home, mobile home, or recreational vehicle.

Effective Date: 04-03-2003



Section 1923.12 - Eviction of resident or resident's estate from manufactured home park - notice to remove home or vehicle.

(A) If a resident or a resident's estate has been evicted from a manufactured home park pursuant to a judgment entered under section 1923.09 or 1923.11 of the Revised Code and if the resident or estate has abandoned or otherwise left unoccupied the resident's manufactured home, mobile home, or recreational vehicle on the residential premises of the manufactured home park for a period of three days following the entry of the judgment, the operator of the manufactured home park may provide to the titled owner of the home or vehicle a written notice to remove the home or vehicle from the manufactured home park within fourteen days from the date of the delivery of the notice. The park operator shall deliver or cause the delivery of the notice by personal delivery to the owner or by ordinary mail sent to the last known address of the owner. Except as provided in divisions (D) and (E) of this section, if the owner of the manufactured home, mobile home, or recreational vehicle does not remove it or cause it to be removed from the manufactured home park within fourteen days from the date of the delivery of the notice, the park operator may follow the procedures of division (B) of section 1923.13 and division (B) of section 1923.14 of the Revised Code to permit the removal of the home or vehicle from the manufactured home park, and the potential sale, destruction, or transfer of ownership of the home or vehicle.

(B) Every notice provided to the titled owner of a manufactured home, mobile home, or recreational vehicle under this section shall contain the following language printed in a conspicuous manner: "You are being asked to remove your manufactured home, mobile home, or recreational vehicle from the residential premises of .........., a manufactured home park, in accordance with a judgment of eviction entered in .......... court on .......... against ........... If the manufactured home, mobile home, or recreational vehicle is not removed from the manufactured home park within fourteen days from the date of delivery of this notice, the home or vehicle may be sold or destroyed, or its title may be transferred to .........., pursuant to division (B) of both sections 1923.13 and 1923.14 of the Revised Code. If you are in doubt regarding your legal rights, it is recommended that you seek legal assistance."

(C) Before requesting a writ of execution under division (B) of section 1923.13 of the Revised Code, the park operator shall conduct or cause to be conducted a search of the appropriate public records that relate to the manufactured home, mobile home, or recreational vehicle, and make or cause to be made reasonably diligent inquiries, for the purpose of identifying any persons who have an outstanding right, title, or interest in the home or vehicle. If the search or inquiries reveal any person who has an outstanding right, title, or interest in the manufactured home, mobile home, or recreational vehicle, the park operator shall list the name and last known address of each person with a right, title, or interest of that nature on its request for the writ of execution. In addition, if personal property has been abandoned on the residential premises and the park operator has knowledge of any person who has an outstanding right, title, or interest in any of the personal property, the park operator shall list the item or items of personal property and the name and last known address of each person with the outstanding right, title, or interest on the request for the writ of execution. The park operator also shall certify on the request that the park operator provided the written notice required by this section. The clerk of the municipal court, county court, or court of common pleas may require the park operator to pay an advance deposit sufficient to secure payment of the appraisal of the manufactured home, mobile home, or recreational vehicle and the advertisement of the sale of the home or vehicle.

(D) When a deceased resident or a resident's estate has been evicted from a manufactured home park pursuant to a judgment entered under section 1923.09 or 1923.11 of the Revised Code, the removal from the park and potential sale, destruction, or transfer of ownership of the resident's manufactured home, mobile home, or recreational vehicle and any personal property abandoned on the residential premises shall be conducted in the manner prescribed by the probate court in which letters testamentary or of administration have been granted for the estate in accordance with Title XXI of the Revised Code. The park operator may store the resident's manufactured home, mobile home, or recreational vehicle at a storage facility or at another location within the manufactured home park during the administration of the estate. The park operator shall notify the executor or administrator of the resident's estate where the manufactured home, mobile home, or recreational vehicle will be stored during the administration of the estate. The costs for the removal and storage of the manufactured home, mobile home, or recreational vehicle shall be a claim against the resident's estate without further presentation of the claim to the executor or administrator.

(E)

(1) When the resident who has been evicted from a manufactured home park pursuant to a judgment entered under section 1923.09 or 1923.11 of the Revised Code is the titled owner of a manufactured home, mobile home, or recreational vehicle and is or becomes deceased prior to the removal of the home or vehicle from the manufactured home park, and no probate court has granted letters testamentary or of administration with respect to the resident's estate, the park operator may store the home or vehicle at a storage facility or at another location within the manufactured home park before and after a probate court grants letters testamentary or of administration with respect to the resident's estate pursuant to Title XXI of the Revised Code.

(2) If no probate court grants letters testamentary or of administration with respect to the resident's estate within one year of the date of the eviction of the resident from the manufactured home park pursuant to a judgment entered under section 1923.09 or 1923.11 of the Revised Code, the park operator may follow the procedures of division (B) of section 1923.13 and division (B) of section 1923.14 of the Revised Code to permit the removal of the manufactured home, mobile home, or recreational vehicle from the park and potential sale, destruction, or transfer of ownership of the home or vehicle.

(3) If a probate court grants letters testamentary or of administration with respect to the resident's estate within one year of the date of the eviction of the resident from the park, the removal of the manufactured home, mobile home, or recreational vehicle from the park and potential sale, destruction, or transfer of ownership of the home or vehicle shall be conducted pursuant to division (D) of this section.

Effective Date: 04-03-2003; 2007 HB56 10-18-2007



Section 1923.13 - Writ of execution.

(A) When a judgment of restitution is entered by a court in an action under this chapter, unless the plaintiff or the plaintiff's agent or attorney proceeds under division (B) of this section, at the request of the plaintiff or the plaintiff's agent or attorney, that court shall issue a writ of execution on the judgment, in the following form, as near as practicable:

"The state of Ohio, ........................ county: To any constable or police officer of ................... township, city, or village; or To the sheriff of ............................... county; or To any authorized bailiff of the ............ (name of court):

Whereas, in a certain action for the forcible entry and detention (or the forcible detention, as the case may be), of the following described premises, to wit: ............, lately tried before this court, wherein ............... was plaintiff, and .......... was defendant, .............. judgment was rendered on the ........ day of ............, ............, that the plaintiff have restitution of those premises; and also that the plaintiff recover costs in the sum of .............. You therefore are hereby commanded to cause the defendant to be forthwith removed from those premises, and the plaintiff to have restitution of them; also, that you levy of the goods and chattels of the defendant, and make the costs previously mentioned and all accruing costs, and of this writ make legal service and due return.

Witness my hand, this ....... day of ....., ......... .......................... Judge, .......... (Name of court)"

(B) When a judgment of restitution is entered by a court in any action under this chapter against a manufactured home park resident or the estate of a manufactured home park resident, at the request of the plaintiff or the plaintiff's agent or attorney, that court shall issue a writ of execution on the judgment, in the following form, as near as practicable:

"The state of Ohio, .......... county; To any constable or police officer of .......... township, city, or village; or To the sheriff of .......... county; or To any authorized bailiff of the .......... (name of court):

Whereas, in a certain action for eviction of a resident or a resident's estate from the following described residential premises of a manufactured home park on which the following described manufactured home, mobile home, or recreational vehicle is located, to wit: .........., lately tried before this court, wherein .......... was plaintiff, and .......... was defendant, .......... judgment was rendered on the .......... day of .........., .........., that the plaintiff have restitution of the premises and also that the plaintiff recover costs in the sum of ........... You therefore are hereby authorized to cause the defendant to be removed from the residential premises, if necessary. Also, you are to levy of the goods and chattels of the defendant, and make the costs previously mentioned and all accruing costs, and of this writ make legal service and due return.

Further, you are authorized to cause the manufactured home, mobile home, or recreational vehicle, and all personal property on the residential premises, to be, at your option, either (1) removed from the manufactured home park and, if necessary, moved to a storage facility of your choice, or (2) retained at their current location on the residential premises, until they are disposed of in a manner authorized by this writ or the law of this state.

If the manufactured home, mobile home, or recreational vehicle has been abandoned by the defendant and the requirements of section 1923.12 of the Revised Code have been satisfied, you are hereby authorized to cause the sale of the home or vehicle and personal property in the home or vehicle in accordance with division (B)(3) of section 1923.14 of the Revised Code. A search of appropriate public records or other reasonably diligent inquiries reveals the following persons, whose last known addresses are listed next to their names, may continue to have an outstanding right, title, or interest in the home or vehicle: .......... In addition, the following persons, whose last known addresses are listed next to their names, may continue to have an outstanding right, title, or interest in certain personal property left in the home and listed next to their names: ............ If you are unable to sell the manufactured home, mobile home, or recreational vehicle due to a want of bidders, after it is offered for sale on two occasions, you are hereby commanded to cause the presentation of this writ to a clerk of the court of common pleas for the issuance of a certificate of title transferring the title of the home or vehicle to the plaintiff, free and clear of all security interests, liens, and encumbrances, in accordance with division (B)(3) of section 1923.14 of the Revised Code.

If the manufactured home, mobile home, or recreational vehicle has been so abandoned and has a value of less than three thousand dollars and if the requirements of section 1923.12 of the Revised Code have been satisfied, you are hereby authorized either to cause the sale or destruction of the home or vehicle, or to cause the presentation of this writ to a clerk of the court of common pleas for the issuance of a certificate of title transferring the title of the home or vehicle to the plaintiff, free and clear of all security interests, liens, and encumbrances, in accordance with division (B)(4) of section 1923.14 of the Revised Code.

Upon this writ's presentation by the levying officer to a clerk of the court of common pleas under the circumstances described in either of the two preceding paragraphs and in accordance with division (B)(3) or (4) of section 1923.14 of the Revised Code, as applicable, the clerk is hereby commanded to issue a certificate of title transferring the title of the manufactured home, mobile home, or recreational vehicle to the plaintiff, free and clear of all security interests, liens, and encumbrances, in the manner prescribed in section 4505.10 of the Revised Code.

Witness my hand, this .......... day of .........., .......... , .......... Judge, .......... (Name of court)."

Effective Date: 04-03-2003; 2007 HB56 10-18-2007



Section 1923.14 - Writ of execution enforced.

(A) Except as otherwise provided in this section, within ten days after receiving a writ of execution described in division (A) or (B) of section 1923.13 of the Revised Code, the sheriff, police officer, constable, or bailiff shall execute it by restoring the plaintiff to the possession of the premises, and shall levy and collect the costs and make return, as upon other executions. If an appeal from the judgment of restitution is filed and if, following the filing of the appeal, a stay of execution is obtained and any required bond is filed with the court of common pleas, municipal court, or county court, the judge of that court immediately shall issue an order to the sheriff, police officer, constable, or bailiff commanding the delay of all further proceedings upon the execution. If the premises have been restored to the plaintiff, the sheriff, police officer, constable, or bailiff shall forthwith place the defendant in possession of them, and return the writ with the sheriff's, police officer's, constable's, or bailiff's proceedings and the costs taxed on it.

(B)

(1) After a court of common pleas, municipal court, or county court issues a writ of execution described in division (B) of section 1923.13 of the Revised Code, the clerk of the court shall send by regular mail, to the last known address of the titled owner of the manufactured home, mobile home, or recreational vehicle that is the subject of the writ and to the last known address of each other person who is listed on the writ as having any outstanding right, title, or interest in the home, vehicle, or personal property and to the auditor and treasurer of the county in which the court is located, a written notice that the home or vehicle potentially may be sold, destroyed, or have its title transferred under the circumstances described in division (B)(3) or (4) of this section.

(2) Except as otherwise provided in this division, after receiving a writ of execution described in division (B) of section 1923.13 of the Revised Code, and after causing the defendant to be removed from the residential premises of the manufactured home park, if necessary, in accordance with the writ, the sheriff, police officer, constable, or bailiff may cause the manufactured home, mobile home, or recreational vehicle that is the subject of the writ, and all personal property on the residential premises, at the sheriff's, police officer's, constable's, or bailiff's option, either to be removed from the manufactured home park and, if necessary, moved to a storage facility of the sheriff's, police officer's, constable's, or bailiff's choice, or to be retained at their current location on the residential premises, until they are claimed by the defendant or they are disposed of in a manner authorized by division (B)(3), (4), or (6) of this section or by another section of the Revised Code. The sheriff, police officer, constable, or bailiff shall not cause the manufactured home, mobile home, or recreational vehicle that is the subject of the writ, or the personal property, to be removed from the manufactured home park or moved to a storage facility if the holder of any outstanding lien, right, title, or interest in the home or vehicle, other than the titled owner of the home or vehicle, meets the conditions set forth in division (B)(6) or (7) of this section.

The sheriff, police officer, constable, or bailiff who removes the manufactured home, mobile home, or recreational vehicle, or the abandoned personal property, from the residential premises shall be immune from civil liability pursuant to section 2744.03 of the Revised Code for any damage caused to the home, vehicle, or any personal property during the removal. The park operator shall not be liable for any damage caused by the park operator's removal of the manufactured home, mobile home, or recreational vehicle or the removal of the personal property from the residential premises, or for any damage to the home, vehicle, or personal property during the time the home, vehicle, or property remains abandoned or stored in the manufactured home park, unless the damage is the result of acts that the park operator or the park operator's agents or employees performed with malicious purpose, in bad faith, or in a wanton or reckless manner. The reasonable costs for a removal of the manufactured home, mobile home, or recreational vehicle and personal property and, as applicable, the reasonable costs for its storage shall constitute a lien upon the home or vehicle payable by the titled owner of the home or vehicle or payable pursuant to division (B)(3) of this section.

(3) Except as provided in divisions (B)(4), (5), and (6) of this section and division (D) of section 1923.12 of the Revised Code, within sixty days after receiving a writ of execution described in division (B) of section 1923.13 of the Revised Code, the sheriff, police officer, constable, or bailiff shall commence proceedings for the sale of the manufactured home, mobile home, or recreational vehicle that is the subject of the writ, and the abandoned personal property on the residential premises, if the home or vehicle is determined to be abandoned in accordance with the procedures for the sale of goods on execution under Chapter 2329. of the Revised Code. In addition to all notices required to be given under section 2329.13 of the Revised Code, the sheriff, police officer, constable, or bailiff shall serve at their respective last known addresses a written notice of the date, time, and place of the sale upon all persons who are listed on the writ of execution as having any outstanding right, title, or interest in the abandoned manufactured home, mobile home, or recreational vehicle and the personal property and shall provide written notice to the auditor and the treasurer of the county in which the court issuing the writ is located.

Unless the proceedings are governed by division (D) of section 1923.12 of the Revised Code, notwithstanding any statutory provision to the contrary, including, but not limited to, section 2329.66 of the Revised Code, there shall be no stay of execution or exemption from levy or sale on execution available to the titled owner of the abandoned manufactured home, mobile home, or recreational vehicle in relation to a sale under this division. Except as otherwise provided in sections 2113.031, 2117.25, and 5111.11 of the Revised Code in a case involving a deceased resident or resident's estate, the sheriff, police officer, constable, or bailiff shall distribute the proceeds from the sale of an abandoned manufactured home, mobile home, or recreational vehicle and any personal property under this division in the following manner:

(a) The sheriff, police officer, constable, or bailiff shall first pay the costs for any moving of and any storage outside the manufactured home park of the home or vehicle and any personal property pursuant to division (B)(2) of this section, the costs of the sale, including reimbursing the park operator for the deposit that the park operator paid to the clerk of court under division (C) of section 1923.12 of the Revised Code, and any unpaid court costs assessed against the defendant in the underlying action.

(b) Following the payment required by division (B)(3)(a) of this section, the sheriff, police officer, constable, or bailiff shall pay all outstanding tax liens on the home or vehicle.

(c) Following the payment required by division (B)(3)(b) of this section, the sheriff, police officer, constable, or bailiff shall pay all other outstanding security interests, liens, or encumbrances on the home or vehicle by priority of filing or other priority.

(d) Following the payment required by division (B)(3)(c) of this section, the sheriff, police officer, constable, or bailiff shall pay any outstanding monetary judgment rendered under section 1923.09 or 1923.11 of the Revised Code in favor of the plaintiff and any costs associated with retaining the home or vehicle prior to the sale at its location on the residential premises within the manufactured home park pursuant to division (B)(2) of this section.

(e) After complying with divisions (B)(3)(a) to (d) of this section, the sheriff, police officer, constable, or bailiff shall report any remaining money as unclaimed funds pursuant to Chapter 169. of the Revised Code.

Upon the return of any writ of execution for the satisfaction of which an abandoned manufactured home, mobile home, or recreational vehicle has been sold under this division, on careful examination of the proceedings of the sheriff, police officer, constable, or bailiff conducting the sale, if the court that issued the writ finds that the sale was made, in all respects, in conformity with the relevant provisions of Chapter 2329. of the Revised Code and with this division, it shall direct the clerk of the court to make an entry on the journal that the court is satisfied with the legality of the sale and the court shall direct the clerk of the court of common pleas of the county in which the writ was issued to issue a certificate of title, free and clear of all security interests, liens, and encumbrances, to the purchaser of the home or vehicle. The clerk of the court of common pleas shall issue the new certificate of title to the purchaser of the home or vehicle regardless of whether the writ was issued by the court of common pleas or another court duly authorized to issue the writ. If the manufactured home, mobile home, or recreational vehicle sold under this division is located in a manufactured home park, the purchaser of the home or vehicle shall have no right to maintain the home or vehicle in the manufactured home park without the park operator's consent and the sheriff, police officer, constable, or bailiff conducting the sale shall notify all prospective purchasers of this fact prior to the commencement of the sale.

If, after it is offered for sale on two occasions under this division, the abandoned manufactured home, mobile home, or recreational vehicle cannot be sold due to a want of bidders, the sheriff, police officer, constable, or bailiff shall present the writ of execution unsatisfied to the clerk of the court of common pleas of the county in which the writ was issued for the issuance by the clerk in the manner prescribed in section 4505.10 of the Revised Code of a certificate of title transferring the title of the home or vehicle to the plaintiff, free and clear of all security interests, liens, and encumbrances. The clerk of the court of common pleas shall issue the new certificate of title transferring the title of the manufactured home, mobile home, or recreational vehicle to the plaintiff regardless of whether the writ was issued by the court of common pleas or another court duly authorized to issue the writ. If any taxes are owed on the home or vehicle at this time, the county auditor shall remove the delinquent taxes from the manufactured home tax list and the delinquent manufactured home tax list and remit any penalties for late payment of manufactured home taxes. Acceptance of the certificate of title by the plaintiff terminates all further proceedings under this section.

(4) Except as provided in division (B)(5) or (6) of this section and division (D) of section 1923.12 of the Revised Code, within sixty days after receiving a writ of execution described in division (B) of section 1923.13 of the Revised Code, if the manufactured home, mobile home, or recreational vehicle is determined to be abandoned and to have a value of less than three thousand dollars, the sheriff, police officer, constable, or bailiff shall serve at their respective last known addresses a written notice of potential action as described in this division upon all persons who are listed on the writ as having any outstanding right, title, or interest in the home or vehicle. This notice shall be in addition to all notices required to be given under section 2329.13 of the Revised Code. Subject to the fulfillment of these notice requirements, the sheriff, police officer, constable, or bailiff shall take one of the following actions with respect to the abandoned manufactured home, mobile home, or recreational vehicle:

(a) Cause its destruction if there is no person having an outstanding right, title, or interest in the home or vehicle, other than the titled owner of the home or vehicle;

(b) Proceed with its sale under division (B)(3) of this section;

(c) If there is no person having an outstanding right, title, or interest in the home or vehicle other than the titled owner of the home or vehicle, or if there is an outstanding right, title, or interest in the home or vehicle and the lienholder consents in writing, present the writ of execution to the clerk of the court of common pleas of the county in which the writ was issued for the issuance by the clerk in the manner prescribed in section 4505.10 of the Revised Code of a certificate of title transferring the title of the home or vehicle to the plaintiff, free and clear of all security interests, liens, and encumbrances. The clerk of the court of common pleas shall issue the new certificate of title transferring the title of the home or vehicle regardless of whether the writ was issued by the court of common pleas or another court duly authorized to issue the writ. If any taxes are owed on the home or vehicle at this time, the county auditor shall remove the delinquent taxes from the manufactured home tax list and the delinquent manufactured home tax list and remit any penalties for late payment of manufactured home taxes. Acceptance of the certificate of title by the plaintiff terminates all further proceedings under this section.

(5) At any time prior to the issuance of the writ of execution described in division (B) of section 1923.13 of the Revised Code, the titled owner of the manufactured home, mobile home, or recreational vehicle that would be the subject of the writ may remove the abandoned home or vehicle from the manufactured home park or other place of storage upon payment to the county auditor of all outstanding tax liens on the home or vehicle and, unless the owner is indigent, payment to the clerk of court of all unpaid court costs assessed against the defendant in the underlying action. After the issuance of the writ of execution, the titled owner of the home or vehicle may remove the abandoned home or vehicle from the manufactured home park or other place of storage at any time up to the day before the scheduled sale, destruction, or transfer of the home or vehicle pursuant to division (B)(3) or (4) of this section upon payment of all of the following:

(a) All costs for moving and storage of the home or vehicle pursuant to division (B)(2) of this section and all costs incurred by the sheriff, police officer, constable, or bailiff up to and including the date of the removal of the home or vehicle;

(b) All outstanding tax liens on the home or vehicle;

(c) Unless the owner is indigent, all unpaid court costs assessed against the defendant in the underlying action.

(6) At any time after the issuance of the writ of execution described in division (B) of section 1923.13 of the Revised Code, the holder of any outstanding lien, right, title, or interest in the manufactured home, mobile home, or recreational vehicle, other than the titled owner of the home or vehicle, may stop the sheriff, police officer, constable, or bailiff from proceeding with the sale under this division by doing both of the following:

(a) Commencing a proceeding to repossess the home or vehicle pursuant to Chapters 1309. and 1317. of the Revised Code;

(b) Paying to the park operator all monthly rental payments for the lot on which the home or vehicle is located from the time of the issuance of the writ of execution until the time that the home or vehicle is sold pursuant to Chapters 1309. and 1317. of the Revised Code.

(7)

(a) At any time prior to the day before the scheduled sale of the property pursuant to division (B) (3) of this section, the defendant may remove any personal property of the defendant from the abandoned home or vehicle or other place of storage.

(b) If personal property owned by a person other than the defendant is abandoned on the residential premises and has not previously been removed, the owner of the personal property may remove the personal property from the abandoned home or vehicle or other place of storage up to the day before the scheduled sale of the property pursuant to division (B)(3) of this section upon presentation of proof of ownership of the property that is satisfactory to the sheriff, police officer, constable, or bailiff conducting the sale.

Effective Date: 04-03-2003; 2007 HB56 10-18-2007



Section 1923.15 - Inspection of residential premises - order to correct conditions.

During any proceeding involving residential premises under this chapter, the court may order an appropriate governmental agency to inspect the residential premises. If the agency determines and the court finds conditions which constitute a violation of section 4781.38 or 5321.04 of the Revised Code, and if the premises have been vacated or are to be restored to the landlord, the court may issue an order forbidding the re-rental of the property until such conditions are corrected. If the agency determines and the court finds such conditions, and if the court finds that the tenant or manufactured home park resident may remain in possession, the court may order such conditions corrected. If such conditions have been caused by the tenant or resident, the court may award damages to the landlord equal to the reasonable cost of correcting such conditions.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-19-1988






Chapter 1925 - SMALL CLAIMS DIVISIONS

Section 1925.01 - Small claims division established.

(A) Each municipal and county court shall establish a small claims division.

(B) Proceedings in the small claims division of a municipal court or a county court may be conducted by a magistrate appointed by the court. The magistrate shall be a person admitted to the practice of law in this state and shall receive the annual compensation that the court prescribes. In the case of a municipal court magistrate, the compensation shall be payable from the same sources and in the same manner as provided in section 1901.11 of the Revised Code. A part-time village solicitor or city director of law or part-time assistant village solicitor or city director of law of any municipal corporation may be appointed as a magistrate, serve in any case in which the municipal corporation is not an interested party, and receive the prescribed compensation.

(C) Except in the Cleveland municipal court, the court may appoint an administrative assistant for the small claims division, who shall perform the duties that are assigned by the court. In the Cleveland municipal court, the clerk of the court is the administrative assistant for the small claims division and shall perform the duties in that capacity that are assigned by the court.

(D) The appearance of an attorney at law on behalf of any party is permitted but not required. Notice to the attorney of record for a party is equivalent to notice to the party.

(E) The court may establish, by rule, procedures for hearing actions in the small claims division during evening hours on one weekday, or on Saturday. A division that has established voluntary conciliation procedures under section 1925.03 of the Revised Code may devote a portion of its evening or Saturday hours to conciliation procedures.

(F) A municipal or county court that has over two hundred fifty thousand persons within its territorial jurisdiction may establish neighborhood offices of the small claims division and may establish, by rule, times and procedures for holding sessions of the division at the neighborhood offices. If neighborhood offices are established, the legislative authority of the municipal court establishing the office, as defined in section 1901.03 of the Revised Code, and the board of county commissioners of the county in which the county court establishing the office is located may provide suitable accommodations and facilities for the neighborhood offices, as provided in sections 1901.36 and 1907.19 of the Revised Code.

Effective Date: 10-17-1996



Section 1925.02 - Jurisdiction.

(A)

(1) Except as provided in division (A)(2) of this section, a small claims division established under section 1925.01 of the Revised Code has jurisdiction in civil actions for the recovery of taxes and money only, for amounts not exceeding three thousand dollars, exclusive of interest and costs.

(2)

(a) A small claims division does not have jurisdiction in any of the following:

(i) Libel, slander, replevin, malicious prosecution, and abuse of process actions;

(ii) Actions on any claim brought by an assignee or agent, except a claim to recover taxes that is filed by any authorized employee of a political subdivision or any authorized officer or employee of the state or a claim filed by a person designated under section 1925.18 of the Revised Code to act as the representative of a prosecuting attorney;

(iii) Actions for the recovery of punitive or exemplary damages.

(b) Division (A)(2)(a) of this section does not exclude actions for the recovery of damages specifically authorized by division (B) of either section 1345.09 or 1345.48 of the Revised Code from the jurisdiction of a small claims division.

(3) The territorial jurisdiction and venue of a small claims division are concurrent with that of the respective court under its procedures in ordinary civil actions. Jurisdiction over the person of a defendant may not be obtained by any form of published or substituted service or warrant of attorney.

(B) A counterclaim or cross-claim of three thousand dollars or less does not affect the jurisdiction of a small claims division. If a counterclaim or cross-claim exceeds three thousand dollars and if the case is transferred to the regular docket of the court, the court, if it finds that the counterclaim or cross-claim was without substantial grounds, may award reasonable attorney's fees by special order to the party against whom the counterclaim or cross-claim is instituted, if that party prevails in the action on that claim.

(C) Any person who files a counterclaim or cross-claim shall file it with the small claims division and serve it on all other parties at least seven days prior to the date of the trial of the plaintiff's claim in the original action.

(D) As used in this section:

(1) "Person" has the same meaning as in division (C) of section 1.59 of the Revised Code and also includes governmental entities.

(2) "Political subdivision" and "employee" of a political subdivision have the same meanings as in section 2744.01 of the Revised Code.

(3) "State" has the same meaning as in section 109.36 of the Revised Code.

(4) "Officer or employee of the state" means any person who is serving in an elected or appointed office or position with the state or is employed by the state. "Officer or employee of the state" does not include any person elected, appointed, or employed by any political subdivision.

Effective Date: 03-22-1999



Section 1925.03 - Voluntary conciliation procedures.

The court may establish, by rule, voluntary conciliation procedures for the small claims division, except that it shall establish, by rule, voluntary conciliation procedures for the recovery of taxes in the small claims division.

Effective Date: 09-09-1988



Section 1925.04 - Commencing an action.

(A) An action is commenced in the small claims division when the plaintiff, or the plaintiff's attorney, states the amount and nature of the plaintiff's claim to the court as provided in this section. The commencement constitutes a waiver of any right of the plaintiff to trial by jury upon such action. At the time of the commencement of an action, the plaintiff, or the plaintiff's attorney, shall pay both of the following:

(1) A filing fee as determined by the court;

(2) The sum required by division (C) of section 1901.26 or division (C) of section 1907.24 of the Revised Code.

(B) The plaintiff, or the plaintiff's attorney, shall state to the administrative assistant or other official designated by the court, the plaintiff's and the defendant's place of residence, the military status of the defendant, and the nature and amount of the plaintiff's claim. The claim shall be reduced to writing in concise, nontechnical form. Such writing shall be signed by the plaintiff, or the plaintiff's attorney, under oath.

A memorandum of the time and place set for trial shall be given to the person signing the writing. The time set for such trial shall be not less than fifteen or more than forty days after the commencement of the action.

If taxes are sought to be recovered in the action, an authorized employee of a political subdivision or an authorized officer or employee of the state, as defined in section 1925.02 of the Revised Code, may commence the action. If an action is brought on behalf of a county department of job and family services, a representative of the prosecuting attorney of the county, designated under section 1925.18 of the Revised Code, may commence the action.

Effective Date: 07-01-2000



Section 1925.05 - Service of notice of filing.

(A) Notice of the filing shall be served on the defendant as provided by the Rules of Civil Procedure. The notice after setting forth the name of the court, shall read substantially as follows:

"To (here insert the name of defendant or defendants).

(Here insert the name of plaintiff or plaintiffs) ask judgment in this court against you for (here insert the amount claimed in dollars and cents) upon the following claim (here insert the nature of the claim, but no list of items need be included).

The court will hold trial upon this claim at (here insert where and the room number, as may be necessary) at (here insert the hour) on (here insert the date, including the day of the week).

If you do not appear at the trial, judgment may be entered against you by default, and your earnings may be subjected to garnishment or your property may be attached to satisfy the judgment. If your defense is supported by witnesses, account books, receipts, or other documents, you must produce them at the trial. Subpoenas for witnesses, if requested by a party, will be issued by the clerk.

If you admit the claim but desire time to pay, you may make such a request at the trial. If you believe you have a claim against the plaintiff, you must file a counterclaim with the court and must serve the plaintiff and all other parties with a copy of the counterclaim at least seven days prior to the date of the trial of the plaintiff's claim."

(B) If the notice is returned undelivered or if in any other way it appears that notice has not been received by the defendant, at the request of the plaintiff or his attorney, a further notice shall be issued, setting the trial for a subsequent date, to be served in the same manner as a summons is served in an ordinary civil action. The court may charge an additional fee if further notices are issued.

Effective Date: 06-23-1992



Section 1925.06 - Stay of execution to permit deferred payment.

A defendant who admits the claim but desires time in which to pay, may state that fact at the time set for trial, and where this is done, judgment may be entered for the plaintiff at the time set for trial, and this request may be considered by the court in determining whether there shall be a stay of execution to permit deferred payment or a weekly order of payment.

Effective Date: 11-21-1967



Section 1925.07 - No attachment proceedings.

No attachment proceedings will be permitted prior to judgment in any case pending before the small claims division.

Effective Date: 11-21-1967



Section 1925.08 - [Repealed].

Effective Date: 03-22-1999



Section 1925.09 - Amendments - no depositions or interrogatories.

The court, before judgment or upon vacation of a judgment, may allow any claim to be amended. No deposition or interrogatories shall be taken except by leave of court.

Effective Date: 11-21-1967



Section 1925.10 - Transferring case.

(A) A civil action that is duly entered on the docket of the small claims division shall be transferred to the regular docket of the court upon the motion of the court made at any stage of the civil action or by the filing of a counterclaim or cross-claim for more than three thousand dollars.

(B) In the discretion of the court, a case duly entered on the docket of the small claims division may be transferred to the regular docket of the court upon the motion of a party against whom a claim, counterclaim, or cross-claim is instituted or upon the motion of a third-party defendant. A motion filed under this division shall be accompanied by an affidavit stating that a good defense to the claim exists, setting forth the grounds of the defense, and setting forth the compliance of the party or third-party defendant with any terms fixed by the court. The failure to file a motion under this division to transfer a case to the regular docket of the court constitutes a waiver by the party or third-party defendant of any right to a trial by jury.

Effective Date: 01-01-1997



Section 1925.11 - Subpoenas fees and services.

Subpoenas for witnesses, if requested, shall be issued by the clerk, or by order of the court or referee. The court may require the party requesting the issuance of a subpoena to pay a fee to cover the actual cost of issuance and service.

Effective Date: 11-21-1967



Section 1925.12 - Dismissal for want of prosecution.

If the plaintiff does not appear at the time set for trial, the court may dismiss the claim for want of prosecution, or enter a finding on the merits for the defendant, or make such other disposition as may be proper. The judgment of the small claims division shall be recorded in the same manner and shall have the same force and effect as any other judgment of the court.

Effective Date: 11-21-1967



Section 1925.13 - Collecting and enforcing judgments.

(A) The court, in its discretion, may order that the judgment, interest, and costs be paid at a certain date or by specified weekly installments, and, during compliance with the order, the court may stay the issue of execution and other proceedings in aid of execution. The court may modify or vacate the stay at any time.

Except as otherwise provided in this section, a judgment creditor may commence any proceedings to obtain satisfaction of the judgment, including execution and garnishment proceedings, that are permitted to obtain satisfaction of a judgment rendered in an ordinary civil action. In the case of an action commenced by a county department of job and family services employee designated under section 1925.18 of the Revised Code to represent the prosecuting attorney of the county in commencement of the action, the county department of job and family services is the judgment creditor.

If an authorized employee of a political subdivision or an authorized officer or employee of the state, as defined in section 1925.02 of the Revised Code, prevails in an action to recover taxes, the authorized person may use any means provided by law to obtain satisfaction of the judgment, including the provisions of division (B) of this section.

If a party is not represented by counsel, the court, upon payment of court costs, shall explain to the parties and assist the parties in the preparation and filing of, and supply the parties with any necessary forms for, proceedings in aid of execution to collect and enforce judgments.

(B) If, within thirty days after judgment, the judgment is not satisfied and the parties have not otherwise agreed, the court, upon the request of the judgment creditor, shall order the judgment debtor to file, on a form prepared by the court, a list of the judgment debtor's assets, liabilities, and personal earnings. The form shall contain a notice that failure to complete the form and return it to the court within one week after receipt may result in a citation for contempt of court. Any party who, with notice of the possible contempt citation, willfully fails to comply with the order of the court may be cited for contempt of court as provided in Chapter 2705. of the Revised Code.

Effective Date: 07-01-2000



Section 1925.14 - Modification or vacation of judgments.

Judgments of the small claims division may be modified or vacated in the same manner as other civil actions.

Effective Date: 11-21-1967



Section 1925.15 - Costs.

The actual disbursements of the prevailing party for filing fees, execution fees, and other court fees may be allowed as costs. No other costs shall be allowed either party except by special order of the court. Costs allowed under this section may be apportioned between the parties, or waived, in whole or in part, as the court determines to be equitable.

Effective Date: 11-21-1967



Section 1925.151 - Cancellation of uncollectibe debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 1925.16 - Applicability of Rules of Civil Procedure.

Except as inconsistent procedures are provided in this chapter or in rules of court adopted in furtherance of the purposes of this chapter, all proceedings in the small claims division of a municipal court are subject to the Rules of Civil Procedure, and Chapter 1901. and sections 2307.06 and 2307.07 of the Revised Code, and all proceedings in the small claims division of a county court are subject to the Rules of Civil Procedure, Chapter 1907., and sections 2307.06 and 2307.07 of the Revised Code.

Effective Date: 03-17-1987



Section 1925.17 - Corporation as party.

A corporation which is a real party in interest in any action in a small claims division may commence such an action and appear therein through an attorney at law. Such a corporation may, through any bona fide officer or salaried employee, file and present its claim or defense in any action in a small claims division arising from a claim based on a contract to which the corporation is an original party or any other claim to which the corporation is an original claimant, provided such corporation does not, in the absence of representation by an attorney at law, engage in cross-examination, argument, or other acts of advocacy.

Effective Date: 10-24-1969



Section 1925.18 - County department of job and family services employee.

(A)

(1) Subject to division (A)(2) of this section, a prosecuting attorney of a county may designate any employee of a county department of job and family services to act as the prosecuting attorney's representative in the commencement and prosecution or defense of any action in the small claims division of a municipal or county court on behalf of the department.

(2)

(a) If the prosecuting attorney designates as the prosecuting attorney's representative an employee of the department who is not an attorney, the employee may file and present the claim or defense of the department in the action if the employee does not, in the absence of the representation of the department by an attorney, engage in cross-examination, argument, or other acts of advocacy.

(b) If the prosecuting attorney designates as the prosecuting attorney's representative an employee of the department who is an attorney, the employee may file and prosecute or defend fully the claim or defense of the department in the action.

(B) Division (A) of this section does not preclude the appearance of the prosecuting attorney on behalf of a county department of job and family services as provided in section 309.09 of the Revised Code.

Effective Date: 07-01-2000









Title [21] XXI COURTS - PROBATE - JUVENILE

Chapter 2101 - PROBATE COURT - JURISDICTION; PROCEDURE

Section 2101.01 - Probate division - location - equipment - employees.

(A) A probate division of the court of common pleas shall be held at the county seat in each county in an office furnished by the board of county commissioners, in which the books, records, and papers pertaining to the probate division shall be deposited and safely kept by the probate judge. The board shall provide suitable equipment or other necessary items for the safekeeping and preservation of the books, records, and papers of the court and shall furnish any books, forms, and stationery, and any machines, equipment, and materials for the keeping or examining of records, that the probate judge requires in the discharge of official duties. The board also shall authorize expenditures for accountants, financial consultants, and other agents required for auditing or financial consulting by the probate division whenever the probate judge considers these services and expenditures necessary for the efficient performance of the division's duties. The probate judge shall employ and supervise all clerks, deputies, magistrates, and other employees of the probate division. The probate judge shall supervise all probate court investigators and assessors in the performance of their duties as investigators and assessors and shall employ, appoint, or designate all probate court investigators and assessors in the manner described in divisions (A)(2) and (3) of section 2101.11 of the Revised Code.

(B) As used in the Revised Code:

(1) Except as provided in division (B)(2) of this section, "probate court" means the probate division of the court of common pleas, and "probate judge" means the judge of the court of common pleas who is judge of the probate division.

(2) With respect to Lorain county:

(a) From February 9, 2009, through September 28, 2009, "probate court" means the domestic relations division of the court of common pleas, and "probate judge" means each of the judges of the court of common pleas who are judges of the domestic relations division.

(b) The judge of the court of common pleas, division of domestic relations, whose term begins on February 9, 2009, and successors, shall be the probate judge beginning September 29, 2009, and shall be elected and designated as judge of the court of common pleas, probate division.

(C) Except as otherwise provided in this division, all pleadings, forms, journals, and other records filed or used in the probate division shall be entitled "In the Court of Common Pleas, Probate Division," but are not defective if entitled "In the Probate Court." In Lorain county, from February 9, 2009, through September 28, 2009, all pleadings, forms, journals, and other records filed or used in probate matters shall be entitled "In the Court of Common Pleas, Domestic Relations Division," but are not defective if entitled "In the Probate Division" or "In the Probate Court."

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-05-1998; 12-20-2005



Section 2101.02 - Judge of probate division - election - term.

Every six years, in each county having a separate judge of the probate division of the court of common pleas, one probate judge shall be elected who is qualified as required by section 2301.01 of the Revised Code. The probate judge shall hold office for six years, commencing on the ninth day of February next following the judge's election.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-19-1969



Section 2101.021 - One additional probate judge for Cuyahoga county.

There shall be one additional probate judge for the probate court of Cuyahoga County.

The additional judge shall be elected at the general election to be held in 1954 and every six years thereafter, for a term of six years commencing on the first day of January next following the additional judge's election.

The judge elected pursuant to this section shall comply with the qualifications provided for in section 2101.02 of the Revised Code.

The probate judge who is senior in point of service shall be the presiding judge and shall have the care and custody of the files, papers, books and records belonging to the probate court of Cuyahoga county and shall have all the other powers and duties of the judge as provided in section 2101.11 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-02-1953



Section 2101.022 - Jurisdiction of Marion county probate judge - clerk of probate division.

(A) Except as provided in division (B) of this section and notwithstanding any provision of this chapter or of any other provision of the Revised Code, on and after February 9, 2003, the judge of the probate division of the court of common pleas of Marion county who is elected in 2002 pursuant to section 2101.02 of the Revised Code to fill the office of the judge of the probate division of the court of common pleas of Marion county whose term expires on February 8, 2003, and successors to that judge, shall have all the powers relating to the domestic relations-juvenile-probate division of the court of common pleas of Marion county, as established pursuant to division (Z)(1) of section 2301.03 of the Revised Code, in addition to the powers relating to the probate division of that court, and shall exercise concurrent jurisdiction with the judge of the domestic relations-juvenile-probate division of the court of common pleas of Marion county over all matters that are within the jurisdiction of the probate division of that court under Chapter 2101., and other provisions, of the Revised Code and all matters that are within the jurisdiction of the domestic relations-juvenile-probate division of that court, as set forth in division (Z)(1) of section 2301.03 of the Revised Code.

(B) On and after February 9, 2003, the judge of the court of common pleas of Marion county who is to serve as the clerk of the probate division of the court of Common pleas of Marion county shall be determined as provided in division (Z)(2) of section 2301.03 of the Revised Code.

Effective Date: 01-15-1998



Section 2101.023 - Adding judge to Erie County Court of Common Pleas.

The judge of the court of common pleas of Erie county who is elected in 2008, and successors, is the successor to the judge of the probate division of that court whose term expires on February 8, 2009, shall be designated as a judge of the court of common pleas, general division, shall have all the powers relating to the general division of the court of common pleas of Erie county, shall be the clerk of the probate court, and shall exercise concurrent jurisdiction with the other judges of the general division of the court of common pleas of Erie county over matters that are within the jurisdiction of the probate division of that court under Chapter 2101., and other provisions, of the Revised Code and all matters that are within the jurisdiction of the general division of that court, as set forth in division (N)(2) of section 2301.03 of the Revised Code.

Effective Date: 11-13-2003



Section 2101.024 - Create Domestic Relations-Juvenile-Probate Division of the Logan County Court of Common Pleas.

Effective January 2, 2005, the probate judge of the court of common pleas of Logan county shall have all the powers relating to the domestic relations-juvenile-probate division of the court of common pleas of Logan county, as established pursuant to division (CC)(1) of section 2301.03 of the Revised Code, and shall exercise concurrent jurisdiction with the judge of the domestic relations-juvenile-probate division of the court of common pleas of Logan county over matters that are within the jurisdiction of the domestic relations-juvenile-probate division, as set forth in division (CC)(1) of section 2301.03 of the Revised Code.

Effective Date: 11-13-2003



Section 2101.025 - Jurisdiction of Champaign county probate judge.

Effective February 9, 2009, the probate judge of the court of common pleas of Champaign county shall have all the powers relating to the domestic relations-juvenile-probate division of the court of common pleas of Champaign county, as established pursuant to division (DD)(1) of section 2301.03 of the Revised Code, and shall exercise concurrent jurisdiction with the judges of the domestic relations-juvenile-probate division of the court of common pleas of Champaign county over matters that are within the jurisdiction of the domestic relations-juvenile-probate division, as set forth in division (DD)(1) of section 2301.03 of the Revised Code.

Effective Date: 2007 HB155 12-21-2007



Section 2101.03 - Bond of probate judge.

Before entering upon the discharge of official duties, the probate judge shall give a bond to the state in a sum not less than five thousand dollars. The bond shall have sufficient surety, shall be approved by the board of county commissioners or by the county auditor and county recorder in the absence from the county of two of the members of the board, and shall be conditioned that the judge will faithfully pay over all moneys received by the judge in the judge's official capacity, enter and record the orders, judgments, and proceedings of the court, and faithfully and impartially perform all the duties of the judge's office. The bond, with the oath of office required by sections 3.22 and 3.23 of the Revised Code indorsed on it, shall be deposited with the county treasurer and kept in the treasurer's office. As the state of business in the probate judge's office renders it necessary, the board may require the probate judge to give additional bond.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.04 - Rules of practice submitted to supreme court.

The judge or judges of the probate court shall make rules regulating the practice and conducting the business of the court, and the judge or judges shall submit those rules to the supreme court. In order to maintain regularity and uniformity in the proceedings of all the probate courts, the supreme court may alter and amend the rules submitted by the judge or judges of a probate court and make other rules.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.05 - Oaths and depositions.

A probate judge may administer oaths, take acknowledgment of instruments in writing required to be acknowledged, and take depositions.

Depositions taken according to sections 2319.05 to 2319.31, inclusive, of the Revised Code, to be used on the trial of civil cases, may be taken and used on the trial of any question before the probate court.

Effective Date: 10-01-1953



Section 2101.06 - Master commissioners - appointment and bond - duties.

The probate judge, upon the motion of a party or the judge's own motion, may appoint a special master commissioner in any matter pending before the judge. The commissioner shall be an attorney at law and shall be sworn faithfully to discharge the commissioner's duties. When requested by the probate judge, the commissioner shall execute a bond to the state in the sum that the court directs, with surety approved by the court, and conditioned that the commissioner shall faithfully discharge the commissioner's duties and pay over all money received by the commissioner in that capacity. The bond shall be for the benefit of anyone aggrieved and shall be filed in the probate court.

The commissioner shall take the testimony and report the testimony to the court with the commissioner's conclusions on the law and the facts involved . The report may be excepted to by the parties and confirmed, modified, or set aside by the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.07 - Master commissioners - powers - fees.

A special master commissioner of the probate court may administer all oaths required in the discharge of the commissioner's duties, may summon and enforce the attendance of witnesses, may compel the production of books and papers, and may grant adjournments the same as the court, and, when the court directs, the commissioner shall require the witnesses severally to subscribe the witnesses' testimony.

All process and orders issued by the commissioner shall be directed to the sheriff , shall be served, and return of the process and orders shall be made as if issued by the probate judge.

The court shall allow the commissioner those fees that are allowed to other officers for similar services, and the court shall tax those fees with the costs.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.08 - Appointment of court reporters.

The probate judge may appoint court reporters and fix their compensation in the manner provided for the court of common pleas in sections 2301.18 to 2301.26 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.09 - Liability of sheriffs, coroners, and constables for failure to serve and return process.

When required by the probate judge, sheriffs, coroners, and constables shall attend the judge's court and shall serve and return process directed and delivered to them by the judge. No officer of that type shall neglect or refuse to serve and return any process as required by this section. If an officer does neglect or refuse to serve and return process as required by this section, the judge shall issue a summons specifying the cause for amercement, directed to the officer named in the summons, commanding the named officer to summon the officer guilty of the misconduct to appear within two days after the service of summons and show cause why the latter officer should not be amerced. In addition to a fine as provided by section 2101.99 of the Revised Code that is to be paid into the county treasury, the officer and the officer's sureties shall be liable upon the officer's official bond for damages sustained by any person by reason of the officer's misconduct.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.10 - Liability of sheriffs, coroners, and constables for failure to pay over moneys.

No sheriff, coroner, or constable shall refuse to pay moneys collected by that officer to the probate judge or other person, when so directed by the judge. For refusal to pay over moneys collected, the officer shall be summoned as provided in section 2101.09 of the Revised Code and amerced for the use of the parties interested, in the amount required to be collected by the process, with ten per cent on the amount to be collected. The judge may enforce the collection of the amercement by execution or other process, by imprisonment as for contempt of court, or both. The delinquent officer and the officer's sureties shall also be liable on the officer's official bond for the amount of the amercement at the suit of the person interested.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.11 - Court records - investigators - bond.

(A)

(1) The probate judge shall have the care and custody of the files, papers, books, and records belonging to the probate court. The probate judge is authorized to perform the duties of clerk of the judge's court. The probate judge may appoint deputy clerks, court reporters, a bailiff, and any other necessary employees, each of whom shall take an oath of office before entering upon the duties of the employee's appointment and, when so qualified, may perform the duties appertaining to the office of clerk of the court.

(2)

(a) The probate judge shall provide for one or more probate court investigators to perform the duties that are established for a probate court investigator by the Revised Code or the probate judge. The probate judge may provide for an investigator in any of the following manners, as the court determines is appropriate:

(i) By appointing a person as a full-time or part-time employee of the probate court to serve as investigator, or by designating a current full-time or part-time employee of the probate court to serve as investigator;

(ii) By contracting with a person to serve and be compensated as investigator only when needed by the probate court, as determined by the court, and by designating that person as a probate court investigator during the times when the person is performing the duties of an investigator for the court;

(iii) By entering into an agreement with another department or agency of the county, including, but not limited to, the sheriff's department or the county department of job and family services, pursuant to which an employee of the other department or agency will serve and perform the duties of investigator for the court, upon request of the probate judge, and designating that employee as a probate court investigator during the times when the person is performing the duties of an investigator for the court.

(b) Each person appointed or otherwise designated as a probate court investigator shall take an oath of office before entering upon the duties of the person's appointment. When so qualified, an investigator may perform the duties that are established for a probate court investigator by the Revised Code or the probate judge.

(c) Except as otherwise provided in this division, a probate court investigator shall hold at least a bachelor's degree in social work, psychology, education, special education, or a related human services field. A probate judge may waive the education requirement of this division for a person the judge appoints or otherwise designates as a probate court investigator if the judge determines that the person has experience in family services work that is equivalent to the required education.

(d) Within one year after appointment or designation, a probate court investigator shall attend an orientation course of at least six hours, and each calendar year after the calendar year of appointment or designation, a probate court investigator shall satisfactorily complete at least six hours of continuing education.

(e) For purposes of divisions (A)(4), (B), and (C) of this section, a person designated as a probate court investigator under division (A)(2)(a)(ii) or (iii) of this section shall be considered an appointee of the probate court at any time that the person is performing the duties established under the Revised Code or by the probate judge for a probate court investigator.

(3)

(a) The probate judge may provide for one or more persons to perform the duties of an assessor under sections 3107.031, 3107.032, 3107.082, 3107.09, 3107.101, and 3107.12 of the Revised Code or may enter into agreements with public children services agencies, private child placing agencies, or private noncustodial agencies under which the agency provides for one or more persons to perform the duties of an assessor. A probate judge who provides for an assessor shall do so in either of the following manners, as the judge considers appropriate:

(i) By appointing a person as a full-time or part-time employee of the probate court to serve as assessor, or by designating a current full-time or part-time employee of the probate court to serve as assessor;

(ii) By contracting with a person to serve and be compensated as assessor only when needed by the probate court, as determined by the court, and by designating that person as an assessor during the times when the person is performing the duties of an assessor for the court.

(b) Each person appointed or designated as a probate court assessor shall take an oath of office before entering on the duties of the person's appointment.

(c) A probate court assessor must meet the qualifications for an assessor established by section 3107.014 of the Revised Code.

(d) A probate court assessor shall perform additional duties, including duties of an investigator under division (A)(2) of this section, when the probate judge assigns additional duties to the assessor.

(e) For purposes of divisions (A)(4), (B), and (C) of this section, a person designated as a probate court assessor shall be considered an appointee of the probate court at any time that the person is performing assessor duties.

(4) Each appointee of the probate judge may administer oaths in all cases when necessary, in the discharge of official duties.

(B)

(1)

(a) Subject to the appropriation made by the board of county commissioners pursuant to this division, each appointee of a probate judge under division (A) of this section shall receive such compensation and expenses as the judge determines and shall serve during the pleasure of the judge. The compensation of each appointee shall be paid in semimonthly installments by the county treasurer from the county treasury, upon the warrants of the county auditor, certified to by the judge.

(b) Except as otherwise provided in the Revised Code, the total compensation paid to all appointees of the probate judge in any calendar year shall not exceed the total fees earned by the probate court during the preceding calendar year, unless the board of county commissioners approves otherwise.

(2) The probate judge annually shall submit a written request for an appropriation to the board of county commissioners that shall set forth estimated administrative expenses of the court, including the salaries of appointees as determined by the judge and any other costs, fees, and expenses, including, but not limited to, those enumerated in section 5123.96 of the Revised Code, that the judge considers reasonably necessary for the operation of the court. The board shall conduct a public hearing with respect to the written request submitted by the judge and shall appropriate such sum of money each year as it determines, after conducting the public hearing and considering the written request of the judge, is reasonably necessary to meet all the administrative expenses of the court, including the salaries of appointees as determined by the judge and any other costs, fees, and expenses, including, but not limited to, the costs, fees, and expenses enumerated in section 5123.96 of the Revised Code.

If the judge considers the appropriation made by the board pursuant to this division insufficient to meet all the administrative expenses of the court, the judge shall commence an action under Chapter 2731. of the Revised Code in the court of appeals for the judicial district for a determination of the duty of the board of county commissioners to appropriate the amount of money in dispute. The court of appeals shall give priority to the action filed by the probate judge over all cases pending on its docket. The burden shall be on the probate judge to prove that the appropriation requested is reasonably necessary to meet all administrative expenses of the court. If, prior to the filing of an action under Chapter 2731. of the Revised Code or during the pendency of the action, the judge exercises the judge's contempt power in order to obtain the sum of money in dispute, the judge shall not order the imprisonment of any member of the board of county commissioners notwithstanding sections 2705.02 to 2705.06 of the Revised Code.

(C) The probate judge may require any of the judge's appointees to give bond in the sum of not less than one thousand dollars, conditioned for the honest and faithful performance of the appointee's duties. The sureties on the bonds shall be approved in the manner provided in section 2101.03 of the Revised Code.

The judge shall not be personally liable for the default, malfeasance, or nonfeasance of any appointee.

All bonds required to be given in the probate court, on being accepted and approved by the probate judge, shall be filed in the judge's office.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-05-2000; 09-21-2006



Section 2101.12 - Records to be kept - indexes.

The following records shall be kept by the probate court:

(A) An administration docket, showing the grant of letters of administration or letters testamentary, the name of the decedent, the amount of bond and names of sureties in the bond, and the date of filing and a brief note of each order or proceeding relating to the estate with reference to the journal or other record in which the order or proceeding is found;

(B) A guardian's docket, showing the name of each ward and, if the ward is an infant, the infant's age and the name of the infant's parents, the amount of bond and names of sureties in any bond, any limited powers or limited duration of powers, and the date of filing and a brief note of the orders and proceedings as described in division (A) of this section;

(C) A civil docket, in which shall be noted the names of parties to actions and proceedings, the date of the commencement of the actions and proceedings and of the filing of the papers relating to the actions and proceedings, a brief note of the orders made in the actions and proceedings, and the date of entering the orders;

(D) A journal, in which shall be kept minutes of official business transacted in the probate court, or by the probate judge, in civil actions and proceedings;

(E) A record of wills, in which the wills proved in the court shall be recorded with a certificate of the probate of the will, and wills proved elsewhere with the certificate of probate, authenticated copies of which have been admitted to record by the court;

(F) A final record that shall contain a complete record of each cause or matter and shall be completed within ninety days after the final order or judgment has been made in the cause or matter;

(G) An execution docket, in which shall be entered a memorandum of executions issued by the probate judge stating the names of the parties, the name of the person to whom the execution is delivered, the person's return on the execution, the date of issuing the execution, the amount ordered to be collected, stating the costs separately from the fine or damages, the payments on the execution, and the satisfaction of the execution when it is satisfied;

(H) A marriage record, in which shall be entered licenses, the names of the parties to whom a license is issued, the names of the persons applying for a license, a brief statement of the facts sworn to by persons applying for a license, and the returns of the person solemnizing the marriage;

(I) A naturalization record, in which shall be entered the declaration of intention of the person seeking to be naturalized, the oath of the person naturalized, and the affidavit or oath of witnesses who testify in the person's behalf, in which affidavit shall be stated the place of residence of the witnesses;

(J) A permanent record of all births and deaths occurring within the county, reported as provided by law, which record shall be kept in the form and manner that may be designated by the director of health;

(K) A separate record and index of adoptions, in accordance with section 3107.17 of the Revised Code;

(L) A summary release from administration docket, showing the date of the filing of the application for a summary release from administration pursuant to section 2113.031 of the Revised Code, the decedent's name, the applicant's name, whether the applicant is the decedent's surviving spouse or a person described in division (B)(1) of that section, and a brief note of the grant of the order of summary release from administration and of any other order or proceeding relating to the decedent's estate, with reference to the journal or other record in which the order or proceeding is found.

For each record required by this section, an index shall be maintained. Each index shall be kept current with the entries in the record and shall refer to the entries alphabetically by the names of the persons as they were originally entered, indexing the page of the record where the entry is made. On the order of the probate judge, blankbooks, other record forms, or other record-keeping materials approved by the judge for the records and indexes shall be furnished by the board of county commissioners at the expense of the county.

Effective Date: 08-29-2000



Section 2101.121 - Record-keeping methods.

(A) A probate court may keep and maintain records that are required by section 2101.12 or another section of the Revised Code by record-keeping methods other than bound volumes of paper pages. These record-keeping methods include, but are not limited to, photography, microphotography, photostatic process, electrostatic process, facsimile reproduction, perforated tape, magnetic tape or other electromagnetic methods, electronic data processing, machine-readable media, and graphic or video display.

(B) If a probate court keeps records by record-keeping methods other than bound volumes of paper pages, it shall possess, and make readily available to the public, machines or equipment necessary for an examination of the records. The machines or equipment shall present the records in a format that is readable without difficulty.

(C) If a probate court keeps records by record-keeping methods other than bound volumes of paper pages, it shall keep and maintain indexes to the records that permit the records to be retrieved readily.

Effective Date: 03-13-1986



Section 2101.13 - Probate judge shall make entries omitted by his predecessor.

When a probate judge, whether elected or appointed, enters upon the discharge of the judge's official duties, the judge shall make, in the books and other record-keeping materials of the judge's office, the proper records, entries, and indexes omitted by the judge's predecessors in office. When made, the entries shall have the same validity and effect as though they had been made at the proper time and by the officer whose duty it was to make them, and the judge shall sign all entries and records made by the judge as though the entries, proceedings, and records had been commenced, prosecuted, determined, and made by or before the judge.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-13-1986



Section 2101.14 - Care and preservation of papers - time stamp.

All pleadings, accounts, vouchers, and other papers in each estate, trust, assignment, guardianship, or other proceeding, ex parte or adversary, which are filed in the probate court shall be kept together, and upon the final termination or settlement of the case, cause, or proceeding shall be preserved for future reference and examination. The papers shall be properly jacketed, and otherwise tied, fastened, or held together, numbered, lettered, or otherwise marked in such manner that they may be readily found by reference to proper memoranda upon the docket, record, or index entries thereof, which memoranda shall be made by the probate judge, or the papers may be kept, maintained, and indexed as described in section 2101.121 of the Revised Code. Certificates of marriage, reports of births and deaths, and similar papers not part of a case or proceeding, shall be arranged and preserved separately in the order of their dates or in which they were filed. As used in this section "case" or "cause" includes all proceedings in the settlement of any estate, guardianship, or assignment, except as provided in section 2101.141 of the Revised Code.

The probate court shall provide a time stamp and shall stamp on all papers filed in that court the day, month, and year of the filing.

Effective Date: 03-13-1986



Section 2101.141 - Record disposal.

The vouchers, proof, or other evidence filed in support of the expenditures or distribution stated in an account, which has been filed in the probate court, may be ordered destroyed or otherwise disposed of five years after the account with which it was filed has been approved or settled and recorded and after there has been a compliance with section 149.38 of the Revised Code.

When the vouchers, proof, or other evidence filed in support of expenditures or distribution stated in an account are microfilmed, they may be ordered destroyed immediately after such record is made and, if required by law, after the approval and settlement of the account.

The inventories, schedules of debts, accounts, pleadings, wills, trusts, bonds, and other papers, excluding vouchers or other evidence of expenditures and distributions, filed in the probate courts by fiduciaries appointed by the probate courts, and all pleadings filed and court entries for the determination of inheritance tax under former sections 5731.01 to 5731.56 of the Revised Code, and estate tax under sections 5731.01 to 5731.51 of the Revised Code, and all documents filed or received and entries made by the court in conjunction with the instruments referred to in this section, after having been recorded, if required by law to be recorded, may be ordered microfilmed and destroyed after being microfilmed. All instruments referred to in this paragraph that are not microfilmed may be ordered destroyed or otherwise disposed of without microfilming after a period of twenty-one years has elapsed from the closing or termination of the administration of the estate, trust, or other fiduciary relationship and after there has been a compliance with section 149.38 of the Revised Code.

Nothing in this section shall apply to records pertaining to estates on which inheritance tax temporary orders are pending.

Prior to the order of the court directing the destruction or disposition of the vouchers, proof, or other evidence of expenditures or distribution, any party in interest, upon application filed, may have the vouchers, proof, or other evidence of expenditures or distribution recorded, upon payment of the costs incident to doing so.

An estate, trust, or other fiduciary relationship shall be deemed to be closed or terminated when a final accounting has been filed, and if required by law at the time of filing, the account has been approved and settled.

Effective Date: 09-26-1990



Section 2101.15 - Probate judge to file itemized account of fees with county auditor.

In each case, examination, or proceeding, the probate judge shall file an itemized account of fees received or charged by the judge. On the first day of January, in each year, the judge shall file with the county auditor an account, certified by the judge, of all fees received by the judge during the preceding year. No judge shall fail to perform the duties imposed in this section. At the instance of any person, the prosecuting attorney shall institute and prosecute an action against the defaulting judge.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.16 - Fees.

(A) Except as provided in section 2101.164 of the Revised Code, the fees enumerated in this division shall be charged and collected, if possible, by the probate judge and shall be in full for all services rendered in the respective proceedings:

(1)

Account, in addition to advertising charges

$

12.00

Waivers and proof of notice of hearing on account, per page, minimum one dollar

$

1.00

(2)

Account of distribution, in addition to advertising charges

$

7.00

(3)

Adoption of child, petition for

$

50.00

(4)

Alter or cancel contract for sale or purchase of real property, complaint to

$

20.00

(5)

Application and order not otherwise provided for in this section or by rule adopted pursuant to division (E) of this section

$

5.00

(6)

Appropriation suit, per day, hearing in

(7)

Birth, application for registration of

(8)

Birth record, application to correct

(9)

Bond, application for new or additional

(10)

Bond, application for release of surety or reduction of

(11)

Bond, receipt for securities deposited in lieu of

(12)

Certified copy of journal entry, record, or proceeding, per page, minimum fee one dollar

(13)

Citation and issuing citation, application for

(14)

Change of name, petition for

(15)

Claim, application of administrator or executor for allowance of administrator's or executor's own

(16)

Claim, application to compromise or settle

(17)

Claim, authority to present

(18)

Commissioner, appointment of

(19)

Compensation for extraordinary services and attorney's fees for fiduciary, application for

(20)

Competency, application to procure adjudication of

(21)

Complete contract, application to

(22)

Concealment of assets, citation for

(23)

Construction of will, complaint for

(24)

Continue decedent's business, application to

Monthly reports of operation

(25)

Declaratory judgment, complaint for

(26)

Deposit of will

(27)

Designation of heir

(28)

Distribution in kind, application, assent, and order for

(29)

Distribution under section 2109.36 of the Revised Code, application for an order of

(30)

Docketing and indexing proceedings, including the filing and noting of all necessary documents, maximum fee, fifteen dollars

(31)

Exceptions to any proceeding named in this section, contest of appointment or

(32)

Election of surviving partner to purchase assets of partnership, proceedings relating to

(33)

Election of surviving spouse under will

(34)

Fiduciary, including an assignee or trustee of an insolvent debtor or any guardian or conservator accountable to the probate court, appointment of

(35)

Foreign will, application to record

Record of foreign will, additional, per page

(36)

Forms when supplied by the probate court, not to exceed

(37)

Heirship, complaint to determine

(38)

Injunction proceedings

(39)

Improve real property, petition to

(40)

Inventory with appraisement

(41)

Inventory without appraisement

(42)

Investment or expenditure of funds, application for

(43)

Invest in real property, application to

(44)

Lease for oil, gas, coal, or other mineral, petition to

(45)

Lease or lease and improve real property, petition to

(46)

Marriage license

Certified abstract of each marriage

(47)

Minor or incompetent person, etc., disposal of estate under twenty-five thousand dollars of

(48)

Mortgage or mortgage and repair or improve real property, complaint to

(49)

Newly discovered assets, report of

(50)

Nonresident executor or administrator to bar creditors' claims, proceedings by

(51)

Power of attorney or revocation of power, bonding company

(52)

Presumption of death, petition to establish

(53)

Probating will

Proof of notice to beneficiaries

(54)

Purchase personal property, application of surviving spouse to

(55)

Purchase real property at appraised value, petition of surviving spouse to

(56)

Receipts in addition to advertising charges, application and order to record

Record of those receipts, additional, per page

(57)

Record in excess of fifteen hundred words in any proceeding in the probate court, per page

(58)

Release of estate by mortgagee or other lienholder

(59)

Relieving an estate from administration under section 2113.03 of the Revised Code or granting an order for a summary release from administration under section 2113.031 of the Revised Code

(60)

Removal of fiduciary, application for

(61)

Requalification of executor or administrator

(62)

Resignation of fiduciary

(63)

Sale bill, public sale of personal property

(64)

Sale of personal property and report, application for

(65)

Sale of real property, petition for

(66)

Terminate guardianship, petition to

(67)

Transfer of real property, application, entry, and certificate for

(68)

Unclaimed money, application to invest

(69)

Vacate approval of account or order of distribution, motion to

(70)

Writ of execution

(71)

Writ of possession

(72)

Wrongful death, application and settlement of claim for

(73)

Year's allowance, petition to review

(74)

Guardian's report, filing and review of

(B)

(1) In relation to an application for the appointment of a guardian or the review of a report of a guardian under section 2111.49 of the Revised Code, the probate court, pursuant to court order or in accordance with a court rule, may direct that the applicant or the estate pay any or all of the expenses of an investigation conducted pursuant to section 2111.041 or division (A)(2) of section 2111.49 of the Revised Code. If the investigation is conducted by a public employee or investigator who is paid by the county, the fees for the investigation shall be paid into the county treasury. If the court finds that an alleged incompetent or a ward is indigent, the court may waive the costs, fees, and expenses of an investigation.

(2) In relation to the appointment or functioning of a guardian for a minor or the guardianship of a minor, the probate court may direct that the applicant or the estate pay any or all of the expenses of an investigation conducted pursuant to section 2111.042 of the Revised Code. If the investigation is conducted by a public employee or investigator who is paid by the county, the fees for the investigation shall be paid into the county treasury. If the court finds that the guardian or applicant is indigent, the court may waive the costs, fees, and expenses of an investigation.

(C) Thirty dollars of the thirty-five-dollar fee collected pursuant to division (A)(34) of this section and twenty dollars of the sixty-dollar fee collected pursuant to division (A)(59) of this section shall be deposited by the county treasurer in the indigent guardianship fund created pursuant to section 2111.51 of the Revised Code.

(D) The fees of witnesses, jurors, sheriffs, coroners, and constables for services rendered in the probate court or by order of the probate judge shall be the same as provided for similar services in the court of common pleas.

(E) The probate court, by rule, may require an advance deposit for costs, not to exceed one hundred twenty-five dollars, at the time application is made for an appointment as executor or administrator or at the time a will is presented for probate.

(F) The probate court, by rule, shall establish a reasonable fee, not to exceed fifty dollars, for the filing of a petition for the release of information regarding an adopted person's name by birth and the identity of the adopted person's biological parents and biological siblings pursuant to section 3107.41 of the Revised Code, all proceedings relative to the petition, the entry of an order relative to the petition, and all services required to be performed in connection with the petition. The probate court may use a reasonable portion of a fee charged under authority of this division to reimburse any agency, as defined in section 3107.39 of the Revised Code, for any services it renders in performing a task described in section 3107.41 of the Revised Code relative to or in connection with the petition for which the fee was charged.

(G)

(1) Thirty dollars of the fifty-dollar fee collected pursuant to division (A)(3) of this section shall be deposited into the "putative father registry fund," which is hereby created in the state treasury. The department of job and family services shall use the money in the fund to fund the department's costs of performing its duties related to the putative father registry established under section 3107.062 of the Revised Code.

(2) If the department determines that money in the putative father registry fund is more than is needed for its duties related to the putative father registry, the department may use the surplus moneys in the fund as permitted in division (C) of section 2151.3529, division (B) of section 2151.3530, or section 5103.155 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 06-26-2003; 2007 HB372 03-24-2008



Section 2101.161 - Deposit of prepaid and unearned costs.

The probate court may order that prepaid and unearned costs be deposited with a bank, savings bank, savings and loan association, credit union, or trust company incorporated under the laws of this state or of the United States. The order shall be entered on the journal of the court and may specify that deposited costs are to be held in an account, or invested in an investment, supervised by the bank, savings bank, association, credit union, or company. Interest earned on deposited costs shall be paid into the county treasury by the end of the calendar year in which it is received.

Effective Date: 03-13-1986; 04-14-2006



Section 2101.162 - Computerizing court of paying cost of computerized legal research.

(A)

(1) The probate judge may determine that, for the efficient operation of the probate court, additional funds are required to computerize the court, make available computerized legal research services, or to do both. Upon making a determination that additional funds are required for either or both of those purposes, the probate judge shall charge a fee not to exceed three dollars or authorize and direct a deputy clerk of the probate court to charge a fee not to exceed three dollars, in addition to the fees specified in divisions (A)(1), (3), (4), (6), (14) to (17), (20) to (25), (27), (30) to (32), (34), (35), (37) to (48), (50) to (55), (59) to (61), (63) to (66), (69), and (72) of section 2101.16 of the Revised Code, the fee adopted pursuant to division (F) of that section, and the fee charged in connection with the docketing and indexing of an appeal.

(2) All moneys collected under division (A)(1) of this section shall be paid to the county treasurer. The treasurer shall place the moneys from the fees in a separate fund to be disbursed, upon an order of the probate judge, in an amount no greater than the actual cost to the court of procuring and maintaining computerization of the court, computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and expend those surplus funds for other appropriate technological expenses of the court.

(B)

(1) The probate judge may determine that, for the efficient operation of the probate court, additional funds are required to computerize the office of the clerk of the court and, upon that determination, may charge a fee, not to exceed ten dollars, or authorize and direct a deputy clerk of the probate court to charge a fee, not to exceed ten dollars, in addition to the fees specified in divisions (A)(1), (3), (4), (6), (14) to (17), (20) to (25), (27), (30) to (32), (34), (35), (37) to (48), (50) to (55), (59) to (61), (63) to (66), (69), and (72) of section 2101.16 of the Revised Code, the fee adopted pursuant to division (F) of that section, and the fee charged in connection with the docketing and indexing of an appeal. Subject to division (B)(2) of this section, all moneys collected under this division shall be paid to the county treasurer to be disbursed, upon an order of the probate judge and subject to appropriation by the board of county commissioners, in an amount no greater than the actual cost to the probate court of procuring and maintaining computer systems for the office of the clerk of the court.

(2) If the probate judge makes the determination described in division (B)(1) of this section, the board of county commissioners may issue one or more general obligation bonds for the purpose of procuring and maintaining the computer systems for the office of the clerk of the probate court. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges on and financing costs related to any general obligation bonds issued pursuant to this division as they become due. General obligation bonds issued pursuant to this division are Chapter 133. securities.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-24-1993



Section 2101.163 - Dispute resolution procedures in probate court.

(A) A probate judge may establish by rule procedures for the resolution of disputes between parties to any civil action or proceeding that is within the jurisdiction of the probate court. Any procedures so adopted shall include, but are not limited to, mediation. If the probate judge establishes any procedures under this division, the probate judge may charge, in addition to the fees and costs authorized under section 2101.16 of the Revised Code, a reasonable fee, not to exceed fifteen dollars, that is to be collected on the filing of each action or proceeding and that is to be used to implement the procedures.

(B) The probate court shall pay to the county treasurer of the county in which the court is located all fees collected under division (A) of this section. The treasurer shall place the funds from the fees in a separate fund to be disbursed upon an order of the probate judge.

(C) If the probate judge determines that the amount of the moneys in the fund described in division (B) of this section is more than the amount that is sufficient to satisfy the purpose for which the additional fee described in division (A) of this section was imposed, the probate judge may declare a surplus in the fund and expend the surplus moneys for other appropriate judicial expenses of the probate court.

Effective Date: 04-08-2004



Section 2101.164 - Fees waived for combat zone military casualties.

(A) As used in this section, "combat zone" means an area that the president of the United States by executive order designates for purposes of 26 U.S.C. 112 as an area in which armed forces of the United States or the national guard are engaging or have engaged in combat.

(B) A probate judge shall not charge, or collect from, the estate of a decedent who died while in active service as a member of the armed forces of the United States or the national guard any of the following fees if the death occurred while the decedent was serving in a combat zone or as a result of wounds, disease, or injury incurred while serving in a combat zone:

(1) Any fee for or associated with the filing of the decedent's will for probate;

(2) Any fee for any service rendered by the probate court that is associated with the administration of the decedent's estate;

(3) Any fee for relieving the decedent's estate from administration under section 2113.03 of the Revised Code or granting an order for a summary release from administration under section 2113.031 of the Revised Code.

(C) In determining whether a decedent died in a place or manner that exempts the estate of the decedent from fees under division (B) of this section, a probate judge may consider a casualty report issued pursuant to Army Regulation 600-8-1 or the regulations of any of the armed services of the United States or the national guard, the list of combat zones set forth in Publication 3, "The Armed Forces' Tax Guide," of the Internal Revenue Service, or any other form of documentation satisfactory to the probate judge.

Effective Date: 2007 HB372 03-24-2008



Section 2101.165 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 2101.17 - Fees from county treasury.

The fees enumerated in this section shall be paid to the probate court from the county treasury upon the warrant of the county auditor which shall issue upon the certificate of the probate judge and shall be in full for all services rendered in the respective proceedings as follows:

(A) For each hearing to determine if a person is a mentally ill individual subject to hospitalization when the person is committed to a state hospital or to relatives .......................................................... $12.00

(B) When the person is discharged ............................................................ 7.00

(C) For order of return of a mentally ill person to a state hospital or removal therefrom ............................................... 2.00

(D) For proceedings for committing a person to an institution for the mentally retarded ...................................................... 10.00

(E) For habeas corpus proceedings when a person is confined under color of proceedings in a criminal case and is discharged ........................................................................ 10.00

(F) When acting as a juvenile judge, for each case filed against a delinquent, dependent, unruly, or neglected child, or a juvenile traffic offender .................................... 5.00

(G) For proceedings to take a child from parents or other persons having control thereof .................................................... 5.00

Effective Date: 01-01-1976



Section 2101.18 - Fees for other services.

For services for which compensation is not provided but subject to section 2101.27 of the Revised Code insofar as the probate judge solemnizes marriages, the probate judge shall be allowed the same fees as are allowed the clerk of the court of common pleas for similar services.

The probate judge shall administer oaths and make certificates in pension and bounty cases without compensation.

Effective Date: 04-11-1991



Section 2101.19 - Limitation of charges by probate judge - probate court conduct of business fund.

(A) No probate judge or probate judge's deputy clerk shall sell or offer for sale for more than one dollar any merchandise to be used in connection with any license, order, or document issued by the probate court, or make any charge in connection with the issuance of any license, order, or document except that specifically provided by law.

(B) All moneys obtained from the sale of merchandise to be used in connection with any license, order, or document issued by a probate court shall be paid by the probate judge or the deputy clerk of the court into the county treasury. The moneys shall be credited to a fund to be known as the probate court conduct of business fund. The moneys so credited shall be used solely for the conduct of the business of the probate court.

(C) Upon receipt of an order of the probate judge for the payment of moneys from the fund for the conduct of the business of the court, the county auditor shall draw a warrant on the county treasurer for the amount of money specified in the order, but not exceeding the balance of the moneys in the fund, which warrant shall be made payable to the probate judge or another person designated in the order.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-13-1986



Section 2101.20 - Reduction of fees.

When the aggregate amount of fees and allowances collected by the probate judge in any calendar year exceeds by more than ten per cent the amount necessary to pay the salaries of the judge and the employees of the probate court, including court constables, for the same calendar year, the judge may, by an order entered on the judge's journal, provide for a discount of all the fees and allowances the judge is required to charge and collect for the use of the county by fixing a per cent of discount that shall be applied to all the earnings of the office for the ensuing year and shall constitute the legal fees of the office for that year.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.21 - Fiduciary - payment of costs in advance.

Before appointing any person as a fiduciary, the probate court may require payment of the costs incident to such appointment.

Effective Date: 10-01-1953



Section 2101.22 - Process.

The probate judge shall issue any process, notices, commissions, rules, and orders that are necessary to carry into effect the powers granted to the judge.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.23 - Contempt.

The probate judge may keep order in the judge's court and has authority throughout the state to compel performance of any duty incumbent upon any fiduciary appointed by or accounting to the judge. The probate judge may punish any contempt of the judge's authority as that contempt might be punished in the court of common pleas.

If a person neglects or refuses to perform an order or judgment of a probate court, other than for the payment of money, the person is guilty of contempt of court, and the judge shall issue a summons directing the person to appear before the court within two days from the service of the summons and show cause why the person should not be punished for contempt. If it appears to the judge that the person is attempting to avoid the process of the court or is about to leave the county for that purpose, the judge may issue an attachment instead of the summons, commanding the officer to whom it is directed, to bring the person before the judge to answer for contempt. If no sufficient excuse is shown, the person shall be punished for contempt.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.24 - Jurisdiction of probate court.

(A)

(1) Except as otherwise provided by law, the probate court has exclusive jurisdiction:

(a) To take the proof of wills and to admit to record authenticated copies of wills executed, proved, and allowed in the courts of any other state, territory, or country. If the probate judge is unavoidably absent, any judge of the court of common pleas may take proof of wills and approve bonds to be given, but the record of these acts shall be preserved in the usual records of the probate court.

(b) To grant and revoke letters testamentary and of administration;

(c) To direct and control the conduct and settle the accounts of executors and administrators and order the distribution of estates;

(d) To appoint the attorney general to serve as the administrator of an estate pursuant to section 2113.06 of the Revised Code;

(e) To appoint and remove guardians, conservators, and testamentary trustees, direct and control their conduct, and settle their accounts;

(f) To grant marriage licenses;

(g) To make inquests respecting persons who are so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that they are unable to manage their property and affairs effectively, subject to guardianship;

(h) To qualify assignees, appoint and qualify trustees and commissioners of insolvents, control their conduct, and settle their accounts;

(i) To authorize the sale of lands, equitable estates, or interests in lands or equitable estates, and the assignments of inchoate dower in such cases of sale, on petition by executors, administrators, and guardians;

(j) To authorize the completion of real property contracts on petition of executors and administrators;

(k) To construe wills;

(l) To render declaratory judgments, including, but not limited to, those rendered pursuant to section 2107.084 of the Revised Code;

(m) To direct and control the conduct of fiduciaries and settle their accounts;

(n) To authorize the sale or lease of any estate created by will if the estate is held in trust, on petition by the trustee;

(o) To terminate a testamentary trust in any case in which a court of equity may do so;

(p) To hear and determine actions to contest the validity of wills;

(q) To make a determination of the presumption of death of missing persons and to adjudicate the property rights and obligations of all parties affected by the presumption;

(r) To hear and determine an action commenced pursuant to section 3107.41 of the Revised Code to obtain the release of information pertaining to the birth name of the adopted person and the identity of the adopted person's biological parents and biological siblings;

(s) To act for and issue orders regarding wards pursuant to section 2111.50 of the Revised Code;

(t) To hear and determine actions against sureties on the bonds of fiduciaries appointed by the probate court;

(u) To hear and determine actions involving informed consent for medication of persons hospitalized pursuant to section 5122.141 or 5122.15 of the Revised Code;

(v) To hear and determine actions relating to durable powers of attorney for health care as described in division (D) of section 1337.16 of the Revised Code;

(w) To hear and determine actions commenced by objecting individuals, in accordance with section 2133.05 of the Revised Code;

(x) To hear and determine complaints that pertain to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment in connection with certain patients allegedly in a terminal condition or in a permanently unconscious state pursuant to division (E) of section 2133.08 of the Revised Code, in accordance with that division;

(y) To hear and determine applications that pertain to the withholding or withdrawal of nutrition and hydration from certain patients allegedly in a permanently unconscious state pursuant to section 2133.09 of the Revised Code, in accordance with that section;

(z) To hear and determine applications of attending physicians in accordance with division (B) of section 2133.15 of the Revised Code;

(aa) To hear and determine actions relative to the use or continuation of comfort care in connection with certain principals under durable powers of attorney for health care, declarants under declarations, or patients in accordance with division (E) of either section 1337.16 or 2133.12 of the Revised Code;

(bb) To hear and determine applications for an order relieving an estate from administration under section 2113.03 of the Revised Code;

(cc) To hear and determine applications for an order granting a summary release from administration under section 2113.031 of the Revised Code;

(dd) To hear and determine actions relating to the exercise of the right of disposition, in accordance with section 2108.90 of the Revised Code;

(ee) To hear and determine actions relating to the disinterment and reinterment of human remains under section 517.23 of the Revised Code;

(ff) To hear and determine petitions for an order for treatment of a person suffering from alcohol and other drug abuse filed under section 3793.34 of the Revised Code and to order treatment of that nature in accordance with, and take other actions afforded to the court under, sections 3793.31 to 3793.39 of the Revised Code.

(2) In addition to the exclusive jurisdiction conferred upon the probate court by division (A)(1) of this section, the probate court shall have exclusive jurisdiction over a particular subject matter if both of the following apply:

(a) Another section of the Revised Code expressly confers jurisdiction over that subject matter upon the probate court.

(b) No section of the Revised Code expressly confers jurisdiction over that subject matter upon any other court or agency.

(B)

(1) The probate court has concurrent jurisdiction with, and the same powers at law and in equity as, the general division of the court of common pleas to issue writs and orders, and to hear and determine actions as follows:

(a) If jurisdiction relative to a particular subject matter is stated to be concurrent in a section of the Revised Code or has been construed by judicial decision to be concurrent, any action that involves that subject matter;

(b) Any action that involves an inter vivos trust; a trust created pursuant to section 5815.28 of the Revised Code; a charitable trust or foundation; subject to divisions (A)(1)(u) and (z) of this section, a power of attorney, including, but not limited to, a durable power of attorney; the medical treatment of a competent adult; or a writ of habeas corpus;

(c) Subject to section 2101.31 of the Revised Code, any action with respect to a probate estate, guardianship, trust, or post-death dispute that involves any of the following:

(i) A designation or removal of a beneficiary of a life insurance policy, annuity contract, retirement plan, brokerage account, security account, bank account, real property, or tangible personal property;

(ii) A designation or removal of a payable-on-death beneficiary or transfer-on-death beneficiary;

(iii) A change in the title to any asset involving a joint and survivorship interest;

(iv) An alleged gift;

(v) The passing of assets upon the death of an individual otherwise than by will, intestate succession, or trust.

(2) Any action that involves a concurrent jurisdiction subject matter and that is before the probate court may be transferred by the probate court, on its order, to the general division of the court of common pleas.

(C) The probate court has plenary power at law and in equity to dispose fully of any matter that is properly before the court, unless the power is expressly otherwise limited or denied by a section of the Revised Code.

(D) The jurisdiction acquired by a probate court over a matter or proceeding is exclusive of that of any other probate court, except when otherwise provided by law.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 08-29-2000; 10-12-2006; 01-01-2007



Section 2101.25 - Optional jurisdiction of probate judge.

When any action for the appropriation of property or any appeal in a road case, in a sewer district case, or in any county water supply system case is filed in the probate court, the judge may certify such cause to the court of common pleas of the county, together with all the papers filed therein, whereupon the clerk of the court of common pleas shall file said papers and enter said cause on the docket. Thereupon the court of common pleas shall have jurisdiction to hear, determine, and make a record of said cause, as if commenced in such court. The court of common pleas, upon said case being docketed in that court, shall advance the same for trial at the earliest date permitted, on application by any party to said case.

Effective Date: 09-04-1957



Section 2101.26 - Referring information as to abuse, exploitation or theft to law enforcement agency.

If the probate judge receives information of the alleged abuse or financial exploitation of a person of advanced age or of an incompetent or minor under guardianship, or receives information of an alleged theft from the estate of a decedent, the judge may refer the information to the appropriate law enforcement agency of the political subdivision in which the abuse, exploitation, or theft allegedly occurred, which agency shall conduct an investigation to determine whether there is probable cause to believe that a violation of any section of the Revised Code that sets forth a criminal offense, or of any ordinance, resolution, or regulation of a municipal corporation or other political subdivision of the state that sets forth a criminal offense, has occurred. Upon completion of the investigation, the law enforcement agency involved shall file with the judge a report that summarizes its findings and indicates whether an indictment will be sought or charges will be filed as a result of the investigation.

Effective Date: 01-01-1990



Section 2101.27 - Probate judge has authority to solemnize marriage within county.

(A) A probate judge has jurisdiction and authority to solemnize marriages within the county and may charge a fee for providing the service in accordance with division (B) of this section. The fee charged is subject to disposition in accordance with division (C) of this section.

(B)

(1) If a probate judge intends to charge a fee for solemnizing any marriage in accordance with division (A) of this section, prior to doing so, the probate judge, by rule, shall establish a reasonable fee for providing the service.

(2) Division (B)(1) of this section does not do either of the following:

(a) Require a probate judge who, by rule, has established a reasonable fee for solemnizing marriages to charge that fee for every marriage that the probate judge solemnizes;

(b) Affect specific fees to which the probate judge is entitled under section 2101.16 or any other section of the Revised Code for issuing marriage licenses, recording returns of solemnized marriages, providing certified abstracts of marriages, or performing any other task related to a marriage other than its solemnization.

(C) If, in accordance with division (B) of this section, a reasonable fee is charged by a probate judge for solemnizing any marriage, the probate judge shall not retain any portion of that fee and instead shall pay the entire fee into the county treasury. The county treasurer shall credit the fee to the general fund of the county.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 04-11-1991



Section 2101.28, 2101.29 - [Repealed].

Effective Date: 01-01-1976



Section 2101.30 - Jury - drawing.

Whenever a jury is required in the probate court, the probate judge shall notify the commissioners of jurors, who shall cause to be drawn from the annual jury list the names of sixteen jurors. Additional names may be drawn if required. The clerk of the court of common pleas or one of the clerk's deputies shall make a list of those names in the order drawn and certify the list to the probate court, and the court shall issue a summons commanding the persons whose names were drawn to appear on the day and at the hour set for trial. The probate court shall deliver the summons to the sheriff, who shall serve it within five days of delivery and make prompt return of the service.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-25-1969



Section 2101.31 - Determination of questions of fact.

All questions of fact shall be determined by the probate judge, unless the judge orders those questions of fact to be tried before a jury or refers those questions of fact to a special master commissioner as provided in sections 2101.06 and 2101.07 of the Revised Code.

Effective Date: 07-06-2001



Section 2101.32 - Rules and procedure of court of common pleas to govern - power to award and tax costs.

The probate judge shall have the powers and perform the duties provided for, and shall be governed by the sections of the Revised Code and rules that apply to, the courts of common pleas and the judges of those courts. The Rules of Civil Procedure shall govern actions and proceedings in the probate court as provided in Civil Rule 73.

In all actions or proceedings in the probate court, whether ex parte or adversary, costs may be awarded to, taxed against, and apportioned between the parties, whether on the same or adverse sides, including, but not limited to, costs covered by division (B) of section 2101.16 of the Revised Code.

Effective Date: 01-01-1990



Section 2101.33 - Vacation and modification of judgments.

The probate court has the same power as the court of common pleas to vacate or modify its orders or judgments.

Effective Date: 08-06-1976



Section 2101.34 - Judgments by confession.

If the judges of the court of common pleas are absent from the county or are under a disability, the probate judge of the county may enter judgments by confession in cases pending in the court of common pleas of the judge's county.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.35 - Execution.

Orders for the payment of money may be enforced as judgments in the court of common pleas. Such execution shall be directed to the sheriff, or, in the sheriff's absence or disability, to the coroner.

Effective Date: 10-01-1953



Section 2101.36 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.37 - Judge of court of common pleas to act as probate judge - compensation.

When the probate judge of any county is absent, or is unable to attend court, or the volume of work in the judge's office necessitates it, the judge may call upon a judge of the court of common pleas having jurisdiction in that county to act in the probate judge's place or in conjunction with the probate judge, or the probate judge may call upon the chief justice of the supreme court, who shall designate a judge of the court of common pleas or a probate judge to act in the place of the absent or incapacitated probate judge or in conjunction with the absent or incapacitated probate judge. If the probate judge of any county dies or resigns during the judge's term of office, a judge of the court of common pleas of that county shall act in the place of the probate judge until a successor is appointed and qualified. When a judge of the court of common pleas or a probate judge so designated resides outside the county in which the designated judge is called upon to act, the designated judge shall receive the compensation that is provided for judges of the court of common pleas designated by the chief justice to hold court outside their respective counties. The record of the cases shall be made and preserved in the proper records of the probate court by the deputy clerk of the probate court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.38 - Administration when the probate judge is interested.

Letters testamentary, of administration, or of guardianship shall not be issued to a person after the person's election to the office of probate judge and before the expiration of the person's term. If a probate judge is interested as heir, legatee, devisee, or other manner in an estate that would otherwise be settled in the probate court of the county where the judge resides, the estate, and all of the accounts of guardians in which the judge is interested, shall be settled by the court of common pleas of the county. In those matters and cases in which the judge is interested, the judge shall certify the original papers to the court of common pleas. In other matters and proceedings in a probate court in which the judge of the probate court is interested or in which the judge is required to be a witness to a will, the judge shall, upon the motion of a party interested in the proceedings or upon the judge's own motion, certify the matters and proceedings to the court of common pleas and file with the clerk of the court of common pleas all original papers connected with those matters and proceedings.

When a matter or proceeding is so certified, a judge of the court of common pleas shall hear and determine the matter or proceeding in chambers or in open court as though the court had original jurisdiction of the subject matter. Upon final decision of the questions involved in the matter or proceedings, the final settlement of the estate in which the judge is interested as executor, administrator, or guardian, or when the judge's interest in the estate ceases, the clerk shall deliver the original papers to the probate court in which the original papers were filed and make and file in that court an authenticated transcript of the orders, judgments, and proceedings of the court of common pleas. The probate judge shall record the orders, judgments, and proceedings in the proper records.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2101.39 - Affidavit of disqualification.

If a probate judge allegedly has a bias or prejudice for or against a party or a party's counsel in a proceeding pending before the judge, allegedly otherwise is interested in a proceeding pending before the judge, or allegedly is disqualified to preside in the proceeding and if the bias, prejudice, interest, or disqualification does not permit or require certification of the proceeding to the court of common pleas as provided by section 2101.38 of the Revised Code, any party to the proceeding or the party's counsel may file an affidavit of disqualification with the clerk of the supreme court. The affidavit of disqualification shall be filed and decided in accordance with divisions (B) and (E) of section 2701.03 of the Revised Code, and, upon the filing of the affidavit, the provisions of those divisions apply to the affidavit, the proceeding, the judge, and the parties to the proceeding.

Effective Date: 11-20-1996



Section 2101.40 - Dealing in assets of estate.

A probate judge shall not in any way deal in property or securities involved in probate court cases. This section applies to all appointees of the probate court.

Effective Date: 10-01-1953



Section 2101.41 - Prohibition.

No probate judge shall practice law, be associated with another as partner in the practice of law in a court or tribunal of this state, prepare a complaint or answer, make out an account required for the settlement of an estate committed to the care or management of another, or appear as attorney before a court or judicial tribunal. Whoever violates this section shall forfeit the office of probate judge.

The deputy clerk of a probate court may engage in the practice of law if the deputy's practice is not related in any way to probate law or practice. The deputy may engage in the practice of law only with the continued consent and approval of all of the judges of the probate court.

A magistrate appointed solely to conduct hearings under Chapters 5122. and 5123. of the Revised Code may engage in the practice of law, including probate law, except that the magistrate shall not practice law under those chapters other than as a magistrate and shall not knowingly accept any business arising out of or otherwise connected with a proceeding in which the magistrate served as a magistrate under those chapters.

The prosecuting attorney shall file the prosecuting attorney's information against a judge or deputy clerk who practices law in violation of this section in the court of common pleas, and proceed as upon indictment.

This section does not prevent a probate judge or deputy clerk from finishing business commenced by the judge or deputy clerk prior to the judge's or clerk's election or appointment, provided it is not connected with the official duties of the judge or clerk.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-16-1978



Section 2101.42 - Cases appealable from probate court.

From any final order, judgment, or decree of the probate court, an appeal on a question of law may be prosecuted to the court of appeals in the manner and within the time provided for the prosecution of such appeals from the court of common pleas to the court of appeals. For the purpose of prosecuting appeals on questions of law from the probate court, the probate court shall exercise judicial functions inferior only to the court of appeals and the supreme court.

Effective Date: 01-01-1976



Section 2101.43 - Petition for submission of question of combining probate court and court of common pleas.

Whenever ten per cent of the number of electors voting for governor at the most recent election in any county having less than sixty thousand population, as determined by the most recent federal census, petition a judge of the court of common pleas of the county, not less than ninety days before any general election for county officers, for the submission to the electors of the county the question of combining the probate court with the court of common pleas, the judge shall place upon the journal of the court an order requiring the sheriff to make proclamation that at the next general election there will be submitted to the electors the question of combining the probate court with the court of common pleas. The clerk of the court of common pleas shall make and deliver a certified copy of the order to the sheriff, and the sheriff shall include notice of the submission of the question in the sheriff's proclamation of election for the next general election.

Each elector joining in a petition for the submission of the question of combining the probate court with the court of common pleas shall sign the petition in the elector's own handwriting, unless the elector cannot write and the elector's signature is made by mark, and shall include in the petition the township, precinct, or ward of which the elector is a resident. The petition may consist of as many parts as are convenient. One of the signers to each separate paper shall swear before an officer who is qualified to administer the oath that the petition is bona fide to the best of the signer's knowledge and belief. The oath shall be a part of or attached to the paper. The judge upon receipt of the petition shall deposit it with the clerk of the court of common pleas.

No signature shall be taken from or added to the petition after it has been filed with the judge. When deposited the petition shall be preserved and open to public inspection, and, if it is in conformity with this section, it shall be valid unless an objection to the petition is made in writing by an elector of the county within five days after the filing of the petition. The objections, or any other questions arising in the course of the submission of the question of combining the probate court with the court of common pleas, shall be considered and determined by the judge, and the judge's decision shall be final.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 2101.44 - Conduct of election - form of ballot - returns and canvass.

The election upon the question of combining the probate court and the court of common pleas shall be conducted as provided for the election of county officers.

The board of election shall provide separate ballots, ballot boxes, tally sheets, blanks, stationery, and all such other supplies as may be necessary in the conduct of such election.

Ballots shall be printed with an affirmative and negative statement thereon, as follows:

_______________________________________________

| | The probate court and the court |

| | of common pleas shall be combined |

| _____|__________________________________________|

| | The probate court and the court of |

| | common pleas shall not be combined |

|_ ____|__________________________________________|

Returns of said election shall be made and canvassed at the same time and in the same manner as an election for county officers. The board shall certify the result of said election to the secretary of state, to the probate judge of said county, and to the judge of the court of common pleas, and such result shall be spread upon the journal of the probate court and of the court of common pleas.

If a majority of the votes cast at such an election are in favor of combining said courts, such courts shall stand combined upon determination of the fact that a majority of the persons voting upon the question of the combination of such courts voted in favor of such combination.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012

Effective Date: 10-01-1953



Section 2101.45 - Probate division established - appeals.

When the probate court and the court of common pleas have been combined as provided in sections 2101.43 and 2101.44 of the Revised Code, there shall be established in the court of common pleas a probate division and all matters of which the probate court has jurisdiction shall be filed and separately docketed in that division. The resident judge of the court of common pleas shall appoint the necessary deputies, clerks, and assistants to have charge of and perform the work incident to the division. An appeal on questions of law may be prosecuted from that division to the court of appeals.

Effective Date: 03-17-1987



Section 2101.46 - Re-establishment of the probate court.

After three years from the date of an election held under sections 2101.43 to 2101.45, inclusive, of the Revised Code, another election may be petitioned for and shall be ordered by the judge of the court of common pleas as provided in such sections either to perfect a combination of said court or to dissolve said combination and re-establish the probate court.

Whenever in any county where such courts have been combined a decennial federal census shows that such county has a population of sixty thousand or more, and such fact is certified by the secretary of state to said court of common pleas and entered upon its journal, the probate court shall be re-established in such county. A probate judge shall be elected for the regular term at the next election ensuing in an even-numbered year, and the records of the probate division of the court of common pleas shall be delivered to such re-established probate court upon the entry into office of an elected probate judge.

Effective Date: 10-01-1953



Section 2101.99 - Penalty.

(A) Whoever violates section 2101.09 of the Revised Code shall be fined not more than one hundred dollars.

(B) Whoever violates section 2101.15 of the Revised Code shall be fined not less than ten nor more than two hundred dollars.

(C) Whoever violates section 2101.41 of the Revised Code shall be fined not more than fifty dollars.

Effective Date: 10-01-1953






Chapter 2103 - DOWER

Section 2103.01 - Property construed.

As used in sections 2103.01 to 2103.09 of the Revised Code, unless the context shows that another sense is intended, "property" includes real property and money, choses in action, evidences of debt, and other personal property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2103.02 - Dower.

A spouse who has not relinquished or been barred from it shall be endowed of an estate for life in one third of the real property of which the consort was seized as an estate of inheritance at any time during the marriage. Such dower interest shall terminate upon the death of the consort except:

(A) To the extent that any such real property was conveyed by the deceased consort during the marriage, the surviving spouse not having relinquished or been barred from dower therein;

(B) To the extent that any such real property during the marriage was encumbered by the deceased consort by mortgage, judgment, lien, except tax lien, or otherwise or aliened by involuntary sale, the surviving spouse not having relinquished or been barred from dower therein. If such real property was encumbered or aliened prior to decease, the dower interest of the surviving spouse therein shall be computed on the basis of the amount of the encumbrance at the time of the death of such consort or at the time of such alienation, but not upon an amount exceeding the sale price of such property.

In lieu of such dower interest which terminates pursuant to this section, a surviving spouse shall be entitled to the distributive share provided by section 2105.06 of the Revised Code.

Dower interest shall terminate upon the granting of an absolute divorce in favor of or against such spouse by a court of competent jurisdiction within or without this state.

Wherever dower is referred to in Chapters 2101. to 2131., inclusive, of the Revised Code, it means the dower to which a spouse is entitled by this section.

Effective Date: 10-01-1953



Section 2103.021 - When affidavit required to preserve dower.

Whenever "trustee," "as trustee," or "agent" follows the name of the grantee in any deed of conveyance of land recorded in this state and no other instrument containing a description of such land has been recorded in the office of the recorder of the county in which such land is situated which puts upon inquiry any person dealing with such land that a spouse of such grantee would have a dower interest in such land, a conveyance of such land by such grantee to a bona fide purchaser conveys a title free from the claims of any spouse of such grantee in such land, for dower, inchoate, or otherwise, unless such spouse, prior to the recording of such conveyance by such grantee to said purchaser, has recorded in the office of the recorder of the county in which the land is situated an affidavit describing such land and setting forth the nature of such spouse's interest in such land.

Effective Date: 10-17-1961



Section 2103.03 - Conveyance in lieu of dower.

If accepted by the grantee, the conveyance of an estate or interest in real property in lieu of dower, to take effect on the death of the grantor, will bar such grantee's right of dower in the real property of the grantor. If the conveyance was made when the grantee was a minor or during the marriage, the grantee may waive title to such real property and demand dower.

When a conveyance which is intended to be in lieu of dower fails through any defect to be a bar thereto, and the widow or widower availing of such defect demands dower, the estate or interest conveyed to such widow or widower shall cease.

Effective Date: 10-01-1953



Section 2103.04 - Eviction from premises conveyed in lieu of dower.

A widow or widower lawfully evicted from real property conveyed in lieu of dower, or any part thereof, shall be endowed with as much of the residue of the real property of the deceased consort as will equal that from which such widow or widower is evicted.

Effective Date: 10-01-1953



Section 2103.041 - Judicial sale of dower interest without consent of spouse.

In any action involving the judicial sale of real property for the purpose of satisfying the claims of creditors of an owner of an interest in the property, the spouse of the owner may be made a party to the action, and the dower interest of the spouse, whether inchoate or otherwise, may be subjected to the sale without the consent of the spouse. The court shall determine the present value and priority of the dower interest in accordance with section 2131.01 of the Revised Code and shall award the spouse a sum of money equal to the present value of the dower interest, to be paid out of the proceeds of the sale according to the priority of the interest. To the extent that the owner and the owner's spouse are both liable for the indebtedness, the dower interest of the spouse is subordinate to the claims of their common creditors.

Effective Date: 10-29-1999



Section 2103.05 - Adultery a bar to dower.

A husband or wife who leaves the other and dwells in adultery will be barred from dower in the real property of the other, unless the offense is condoned by the injured consort.

Effective Date: 10-01-1953



Section 2103.06 - Lands given up by fraud.

If a husband or wife gives up real property by collusion or fraud, or loses it by default, the widow or widower may recover dower therein.

Effective Date: 10-01-1953



Section 2103.07 - Dower is forfeited by waste.

A tenant in dower in real property who commits or suffers waste thereto will forfeit that part of the property to which such waste is committed or suffered to the person having the immediate estate in reversion or remainder and will be liable in damages to such person for the waste committed or suffered thereto.

Effective Date: 10-01-1953



Section 2103.08 - Assignment of dower.

Sections 5305.01 to 5305.22, inclusive, of the Revised Code apply to the assignment of the dower of a husband.

Effective Date: 10-01-1953



Section 2103.09 - Estate by curtesy abolished.

The estate by the curtesy is abolished; but sections 2103.01 to 2103.09, inclusive, of the Revised Code shall not affect vested rights nor any section of the Revised Code.

Effective Date: 10-01-1953






Chapter 2105 - DESCENT AND DISTRIBUTION

Section 2105.01 - No distinction between ancestral and nonancestral or real and personal property.

In intestate succession, there shall be no difference between ancestral and nonancestral property or between real and personal property.

Effective Date: 10-01-1953



Section 2105.02 - Construction of living and died.

When, in Chapter 2105. of the Revised Code, a person is described as living, it means that the person was living at the time of the death of the intestate from whom the estate came, and when a person is described as having died, it means that the person died before such intestate.

Effective Date: 05-16-2002



Section 2105.03 - Determination of next of kin.

In the determination of intestate succession, next of kin shall be determined by degrees of relationship computed by the rules of civil law.

Effective Date: 10-01-1953



Section 2105.04 - Permanent leases to descend same as estates in fee.

Permanent leasehold estates, renewable forever, are subject to Chapter 2105. of the Revised Code.

Effective Date: 05-16-2002



Section 2105.05 - [Repealed].

Effective Date: 05-26-1976



Section 2105.051 - Advancements - time of valuation.

When a person dies, property that the person gave during the person's lifetime to an heir shall be treated as an advancement against the heir's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose, property advanced is valued as of the time the heir came into possession or enjoyment of the property, or as of the time of death of the decedent, whichever occurs first. If the heir does not survive the decedent, the property shall not be taken into account in computing the intestate share to be received by the heir's issue, unless the declaration or acknowledgment provides otherwise.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2105.052 - Debts owed to decedent.

Any debt owed to a decedent shall not be charged against the intestate share of any person except the debtor. If the debtor fails to survive decedent, the debt shall not be taken into account in computing the intestate share of the debtor's issue.

Effective Date: 01-01-1976



Section 2105.06 - Statute of descent and distribution.

When a person dies intestate having title or right to any personal property, or to any real property or inheritance, in this state, the personal property shall be distributed, and the real property or inheritance shall descend and pass in parcenary, except as otherwise provided by law, in the following course:

(A) If there is no surviving spouse, to the children of the intestate or their lineal descendants, per stirpes;

(B) If there is a spouse and one or more children of the decedent or their lineal descendants surviving, and all of the decedent's children who survive or have lineal descendants surviving also are children of the surviving spouse, then the whole to the surviving spouse;

(C) If there is a spouse and one child of the decedent or the child's lineal descendants surviving and the surviving spouse is not the natural or adoptive parent of the decedent's child, the first twenty thousand dollars plus one-half of the balance of the intestate estate to the spouse and the remainder to the child or the child's lineal descendants, per stirpes;

(D) If there is a spouse and more than one child or their lineal descendants surviving, the first sixty thousand dollars if the spouse is the natural or adoptive parent of one, but not all, of the children, or the first twenty thousand dollars if the spouse is the natural or adoptive parent of none of the children, plus one-third of the balance of the intestate estate to the spouse and the remainder to the children equally, or to the lineal descendants of any deceased child, per stirpes;

(E) If there are no children or their lineal descendants, then the whole to the surviving spouse;

(F) If there is no spouse and no children or their lineal descendants, to the parents of the intestate equally, or to the surviving parent;

(G) If there is no spouse, no children or their lineal descendants, and no parent surviving, to the brothers and sisters, whether of the whole or of the half blood of the intestate, or their lineal descendants, per stirpes;

(H) If there are no brothers or sisters or their lineal descendants, one-half to the paternal grandparents of the intestate equally, or to the survivor of them, and one-half to the maternal grandparents of the intestate equally, or to the survivor of them;

(I) If there is no paternal grandparent or no maternal grandparent, one-half to the lineal descendants of the deceased grandparents, per stirpes; if there are no such lineal descendants, then to the surviving grandparents or their lineal descendants, per stirpes; if there are no surviving grandparents or their lineal descendants, then to the next of kin of the intestate, provided there shall be no representation among the next of kin;

(J) If there are no next of kin, to stepchildren or their lineal descendants, per stirpes;

(K) If there are no stepchildren or their lineal descendants, escheat to the state.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-22-2001



Section 2105.061 - Real property subject to monetary charge of surviving spouse.

Except any real property that a surviving spouse elects to receive under section 2106.10 of the Revised Code, the title to real property in an intestate estate shall descend and pass in parcenary to those persons entitled to it under division (B), (C), or (D) of section 2105.06 of the Revised Code, subject to the monetary charge of the surviving spouse. The administrator or executor shall file an application for a certificate of transfer as provided in section 2113.61 of the Revised Code, and the application shall include a statement of the amount of money that remains due and payable to the surviving spouse as found by the probate court. The certificate of transfer ordered by the probate court shall recite that the title to the real property described in the certificate is subject to the monetary charge in favor of the surviving spouse and shall recite the value in dollars of the charge on the title to the real property included in the certificate.

Effective Date: 03-22-2001



Section 2105.062, 2105.063 - Amended and Renumbered RC 2106.10, 2106.11.

Effective Date: 05-31-1990



Section 2105.07 - Escheat of personal estate.

When, under Chapter 2105. of the Revised Code, personal property escheats to the state, the prosecuting attorney of the county in which letters of administration are granted upon such estate shall collect and pay it over to the county treasurer. Such estate shall be applied exclusively to the support of the common schools of the county in which collected.

Effective Date: 05-16-2002



Section 2105.08 - Application of provisions relating to escheating estates.

Chapter 2105: of the Revised Code applies to any escheating estate of which possession has not been taken, or which has not been collected by the proper officers of the state or those acting under their authority. Right or claim of the state thereto is hereby relinquished to the person who would have been entitled thereto had such sections been in force when the intestate died.

Effective Date: 05-16-2002



Section 2105.09 - Disposition of escheated lands.

(A) The county auditor, unless the auditor acts pursuant to division (C) of this section, shall take possession of real property escheated to the state that is located in the auditor's county and outside the incorporated area of a city. The auditor shall take possession in the name of the state and sell the property at public auction, at the county seat of the county, to the highest bidder, after having given thirty days' notice of the intended sale in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code.

On the application of the auditor, the court of common pleas shall appoint three disinterested freeholders of the county to appraise the real property. The freeholders shall be governed by the same rule as appraisers in sheriffs' or administrators' sales. The auditor shall sell the property at not less than two thirds of its appraised value and may sell it for cash, or for one-third cash and the balance in equal annual payments, the deferred payments to be amply secured. Upon payment of the whole consideration, the auditor shall execute a deed to the purchaser, in the name and on behalf of the state. The proceeds of the sale shall be paid by the auditor to the county treasurer.

If there is a regularly organized agricultural society within the county, the treasurer shall pay the greater of six hundred dollars or five per cent of the proceeds, in any case, to the society. The excess of the proceeds, or the whole thereof if there is no regularly organized agricultural society within the county, shall be distributed as follows:

(1) Twenty-five per cent shall be paid equally to the townships of the county;

(2) Seventy per cent shall be paid into the state treasury to the credit of the agro Ohio fund created under section 901.04 of the Revised Code;

(3) Five per cent shall be credited to the county general fund for such lawful purposes as the board of county commissioners provides.

(B) The legislative authority of a city within which are lands escheated to the state, unless it acts pursuant to division (C) of this section, shall take possession of the lands for the city, and the title to the lands shall vest in the city. The city shall use the premises primarily for health, welfare, or recreational purposes, or may lease them at such prices and for such purposes as it considers proper. With the approval of the tax commissioner, the city may sell the lands or any undivided interest in the lands, in the same manner as is provided in the sale of land not needed for any municipal purposes; provided, that the net proceeds from the rent or sale of the premises shall be devoted to health, welfare, or recreational purposes.

(C) As an alternative to the procedure prescribed in divisions (A) and (B) of this section, the county auditor, or if the real property is located within the incorporated area of a city, the legislative authority of that city by an affirmative vote of at least a majority of its members, may request the probate court to direct the administrator or executor of the estate that contains the escheated property to commence an action in the probate court for authority to sell the real property in the manner provided in Chapter 2127. of the Revised Code. The proceeds from the sale of real property that is located outside the incorporated area of a city shall be distributed by the court in the same manner as the proceeds are distributed under division (A) of this section. The proceeds from the sale of real property that is located within the incorporated area of a city shall be distributed by the court in the same manner as the proceeds are distributed under division (B) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-08-1986



Section 2105.10 - Parent abandoning minor child barred from intestate succession.

(A) As used in this section:

(1) "Abandoned" means that a parent of a minor failed without justifiable cause to communicate with the minor, care for the minor, and provide for the minor's maintenance or support as required by law or judicial decree for a period of at least one year immediately prior to the date of the death of the minor.

(2) "Minor" means a person who is less than eighteen years of age.

(B) Subject to divisions (C), (D), and (E) of this section, a parent who has abandoned the parent's minor child who subsequently dies intestate as a minor shall not inherit the real or personal property of the deceased child pursuant to section 2105.06 of the Revised Code. If a parent is prohibited by this division from inheriting from the parent's deceased child, the real or personal property of the deceased child shall be distributed, or shall descend and pass in parcenary, pursuant to section 2105.06 of the Revised Code as if the parent had predeceased the deceased child.

(C) Subject to divisions (D) and (E) of this section, a parent who is alleged to have abandoned a child who died as an intestate minor shall be considered as a next of kin or an heir at law of the deceased child only for the following purposes:

(1) To receive any notice required to be given to the heirs at law of a decedent in connection with an application for release of an estate from administration under section 2113.03 of the Revised Code;

(2) To be named as a next of kin in an application for the appointment of a person as the administrator of the estate of the deceased child, if the parent is known to the person filing the application pursuant to section 2113.07 of the Revised Code, and to receive a citation issued by the probate court pursuant to that section.

(D)

(1) The prohibition against inheritance set forth in division (B) of this section shall be enforceable only in accordance with a probate court adjudication rendered pursuant to this division.

(2) If the administrator of the estate of an intestate minor has actual knowledge, or reasonable cause to believe, that the minor was abandoned by a parent, the administrator shall file a petition pursuant to section 2123.02 of the Revised Code to obtain an adjudication that the parent abandoned the child and that, because of the prohibition against inheritance set forth in division (B) of this section, the parent shall not be considered to be an heir at law of, and shall not be entitled to inherit the real and personal property of, the deceased child pursuant to section 2105.06 of the Revised Code. That parent shall be named as a defendant in the petition and, whether or not that parent is a resident of this state, shall be served with a summons and a copy of the petition in accordance with the Rules of Civil Procedure. In the heirship determination proceeding, the administrator has the burden of proving, by a preponderance of the evidence, that the parent abandoned the child. If, after the hearing, the probate court finds that the administrator has sustained that burden of proof, the probate court shall include in its adjudication described in section 2123.05 of the Revised Code its findings that the parent abandoned the child and, because of the prohibition against inheritance set forth in division (B) of this section, the parent shall not be considered to be an heir at law of, and shall not be entitled to inherit the real and personal property of, the deceased child pursuant to section 2105.06 of the Revised Code. If the probate court so finds, then, upon the entry of its adjudication on its journal, the administrator may make a final distribution of the estate of the deceased child in accordance with division (B) of this section.

(3) An heirship determination proceeding resulting from the filing of a petition pursuant to this division shall be conducted in accordance with Chapter 2123. of the Revised Code, except to the extent that a provision of this section conflicts with a provision of that chapter, in which case the provision of this section shall control.

(E) If the administrator of the estate of an intestate minor has not commenced an heirship determination proceeding as described in division (D) of this section within four months from the date that the administrator receives the administrator's letters of administration, then that proceeding may not be commenced subsequently, no parent of the deceased child shall be prohibited from inheriting the real or personal property of the deceased child pursuant to division (B) of this section, and the probate of the estate of the deceased child in accordance with section 2105.06 and other relevant sections of the Revised Code shall be forever binding.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 08-03-1992



Section 2105.11 - Estate to descend equally to children of intestate.

When a person dies intestate leaving children and none of the children of the intestate have died leaving children or their lineal descendants, the estate shall descend to the children of the intestate living at the time of the intestate's death in equal proportions.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2105.12 - Descent when all descendants of equal degree of consanguinity.

When all the descendants of an intestate, in a direct line of descent, are on an equal degree of consanguinity to the intestate, the estate shall pass to such persons in equal parts, however remote from the intestate such equal and common degree of consanguinity may be.

Effective Date: 10-01-1953



Section 2105.13 - Descent when children and heirs of deceased children are living.

If some of the children of an intestate are living and others are dead, the estate shall descend to the children who are living and to the lineal descendants of the children who are dead, so that each child who is living will inherit the share to which the child who is living would have been entitled if all the children of the intestate were living, and the lineal descendants of the deceased child will inherit equal parts of that portion of the estate to which the deceased child would be entitled if the deceased child were living.

This section shall apply in all cases in which the descendants of the intestate, not more remote than lineal descendants of grandparents, entitled to share in the estate, are of unequal degree of consanguinity to the intestate, so that those who are of the nearest degree of consanguinity will take the share to which they would have been entitled, had all the descendants in the same degree of consanguinity with them who died leaving issue, been living.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2105.14 - Posthumous child to inherit.

Descendants of an intestate begotten before the intestate's death, but born after the intestate's death, in all cases will inherit as if born in the lifetime of the intestate and surviving the intestate; but in no other case can a person inherit unless living at the time of the death of the intestate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2105.15 - Designation of heir at law.

A person of sound mind and memory may appear before the probate judge of the person's county and in the presence of the judge and two disinterested persons of that person's acquaintance, file a written declaration declaring that, as the person's free and voluntary act, the person did designate and appoint another, stating the name and place of residence of the other person specifically, to stand toward the person in the relation of an heir at law in the event of the person's death. The declaration shall be attested by the two disinterested persons and subscribed by the declarant. If satisfied that the declarant is of sound mind and memory and free from restraint, the judge shall enter that fact upon the judge's journal and make a complete record of the proceedings. From then on the person designated will stand in the same relation, for all purposes, to the declarant as the person designated could if a child born in lawful wedlock. The rules of inheritance will be the same between the person designated and the relations by blood of the declarant, as if so born. A certified copy of the record will be prima-facie evidence of the fact stated in the record, and conclusive evidence, unless impeached for actual fraud or undue influence. After a lapse of one year from the date of the designation, the declarant may have the designation vacated or changed by filing in that probate court an application to vacate or change the designation of heir; provided that there is compliance with the procedure, conditions, and prerequisites required in the making of the original declaration.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2105.16 - Heirs of aliens may inherit - aliens may hold lands.

No person who is capable of inheriting shall be deprived of the inheritance by reason of any of the person's ancestors having been aliens. Aliens may hold, possess, and enjoy real property within this state, either by descent, devise, gift, or purchase, as fully as any citizen of the United States or of this state may do.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2105.17 - Children born out of wedlock.

Children born out of wedlock shall be capable of inheriting or transmitting inheritance from and to their mother, and from and to those from whom she may inherit, or to whom she may transmit inheritance, as if born in lawful wedlock.

Effective Date: 01-01-1976



Section 2105.18 - Amended and Renumbered RC 5101.314.

Effective Date: 01-01-1998



Section 2105.19 - Persons prohibited from benefiting by the death of another.

(A) Except as provided in division (C) of this section, no person who is convicted of, pleads guilty to, or is found not guilty by reason of insanity of a violation of or complicity in the violation of section 2903.01, 2903.02, or 2903.03 of the Revised Code or of an existing or former law of any other state, the United States, or a foreign nation, substantially equivalent to a violation of or complicity in the violation of any of these sections, no person who is indicted for a violation of or complicity in the violation of any of those sections or laws and subsequently is adjudicated incompetent to stand trial on that charge, and no juvenile who is found to be a delinquent child by reason of committing an act that, if committed by an adult, would be a violation of or complicity in the violation of any of those sections or laws, shall in any way benefit by the death. All property of the decedent, and all money, insurance proceeds, or other property or benefits payable or distributable in respect of the decedent's death, shall pass or be paid or distributed as if the person who caused the death of the decedent had predeceased the decedent.

(B) A person prohibited by division (A) of this section from benefiting by the death of another is a constructive trustee for the benefit of those entitled to any property or benefit that the person has obtained, or over which the person has exerted control, because of the decedent's death. A person who purchases any such property or benefit from the constructive trustee, for value, in good faith, and without notice of the constructive trustee's disability under division (A) of this section, acquires good title, but the constructive trustee is accountable to the beneficiaries for the proceeds or value of the property or benefit.

(C) A person who is prohibited from benefiting from a death pursuant to division (A) of this section either because the person was adjudicated incompetent to stand trial or was found not guilty by reason of insanity, or the person's guardian appointed pursuant to Chapter 2111. of the Revised Code or other legal representative, may file a complaint to declare the person's right to benefit from the death in the probate court in which the decedent's estate is being administered or that released the estate from administration. The complaint shall be filed no later than sixty days after the person is adjudicated incompetent to stand trial or found not guilty by reason of insanity. The court shall notify each person who is a devisee or legatee under the decedent's will, or if there is no will, each person who is an heir of the decedent pursuant to section 2105.06 of the Revised Code that a complaint of that nature has been filed within ten days after the filing of the complaint. The person who files the complaint, and each person who is required to be notified of the filing of the complaint under this division, is entitled to a jury trial in the action. To assert the right, the person desiring a jury trial shall demand a jury in the manner prescribed in the Civil Rules.

A person who files a complaint pursuant to this division shall be restored to the person's right to benefit from the death unless the court determines, by a preponderance of the evidence, that the person would have been convicted of a violation of, or complicity in the violation of, section 2903.01, 2903.02, or 2903.03 of the Revised Code, or of a law of another state, the United States, or a foreign nation that is substantially similar to any of those sections, if the person had been brought to trial in the case in which the person was adjudicated incompetent or if the person were not insane at the time of the commission of the offense.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-17-1985



Section 2105.20 - Waste by tenant for life.

A tenant for life in real property who commits or suffers waste thereto shall forfeit that part of the property, to which such waste is committed or suffered, to the person having the immediate estate in reversion or remainder and such tenant will be liable in damages to such person for the waste committed or suffered thereto.

Effective Date: 10-01-1953



Section 2105.21 - [Repealed].

Effective Date: 05-16-2002



Section 2105.25 - Filing declaration alleging fatherhood of adult child.

(A) As used in this section and section 2105.26 of the Revised Code:

(1) "Adult child" means a person born in this state who is twenty-three years old or older.

(2) "Genetic test" has the same meaning as in section 3111.09 of the Revised Code.

(B) A man alleging himself to be the father of an adult child, the adult child's mother, and the adult child may appear together before the probate judge of the county in which the man resides and jointly file a declaration stating that the man is the adult child's father and requesting that the court issue an order declaring the man to be the adult child's father. The declaration must state that the adult child's birth certificate does not designate anyone as the adult child's father, the request for the order is made freely and voluntarily by all parties appearing before the court, and genetic test results show the man is the adult child's father. A copy of the birth certificate and the genetic test results must be attached to the declaration.

(C) The man alleging himself to be the adult child's father and the adult child may appear before the court without the adult child's mother and file the declaration if the mother is deceased or has been adjudicated incompetent. If the man alleging himself to be the adult child's father is not a resident of this state, appearance under this section may be made before a probate judge of any county of this state.

Effective Date: 10-31-2001



Section 2105.26 - Order declaring fatherhood of adult child.

(A) If the probate court determines the following, it shall issue the order requested under section 2105.25 of the Revised Code declaring the man alleging himself to be the father of the adult child to be the adult child's father:

(1) The order was freely and voluntarily requested.

(2) No person is designated as the father on the birth certificate of the adult child.

(3) Genetic test results show that the man is the father of the adult child.

(4) It is in the best interests of the man and adult child that the order be issued.

(B) As part of the order, the court shall order the adult child's birth certificate to be changed to designate the man as the adult child's father.

(C) After issuance of an order under this section, the adult child shall be considered the child of the man declared to be the father as if born to him in lawful wedlock, except that the adult child and the adult child's mother shall not be awarded child support from the man for the time the adult child was a minor.

Effective Date: 10-31-2001



Section 2105.31 - Uniform simultaneous death act definitions.

As used in sections 2105.31 to 2105.39 of the Revised Code:

(A) "Co-owners with right of survivorship" includes joint tenants, tenants by the entireties, and other co-owners of real or personal property; insurance or other policies; or bank, savings bank, credit union, or other accounts, held under circumstances that entitle one or more persons to the whole of the property or account on the death of the other person or persons.

(B) "Governing instrument" means a deed, will, trust, insurance or annuity policy, account with a transfer-on-death designation or the abbreviation TOD, account with a payable-on-death designation or the abbreviation POD, pension, profit-sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

(C) "Payor" means a trustee, insurer, business entity, employer, governmental agency, political subdivision, or any other person authorized or obligated by law or a governing instrument to make payments or transfers.

(D) "Event" includes the death of another person.

Effective Date: 05-16-2002; 04-14-2006



Section 2105.32 - Person is deemed to have predeceased another person.

(A) Except as provided in section 2105.36 of the Revised Code, a person who is not established by clear and convincing evidence to have survived another specified person by one hundred twenty hours is deemed to have predeceased the other person for the following purposes:

(1) When the title to real or personal property or the devolution of real or personal property depends upon a person's survivorship of the death of another person;

(2) When the right to elect an interest in or exempt a surviving spouse's share of an intestate estate under section 2105.06 of the Revised Code depends upon a person's survivorship of the death of another person;

(3) When the right to elect an interest in or exempt an interest of the decedent in the mansion house pursuant to section 2106.10 of the Revised Code depends upon a person's survivorship of the death of another person;

(4) When the right to elect an interest in or exempt an allowance for support pursuant to section 2106.13 of the Revised Code depends upon a person's survivorship of the death of another person.

(B) This section does not apply if its application would result in a taking of an intestate estate by the state.

Effective Date: 05-16-2002



Section 2105.33 - Person deemed to have predeceased specified event.

Except as provided in section 2105.36 of the Revised Code, a person who is not established by clear and convincing evidence to have survived a specified event by one hundred twenty hours is deemed to have predeceased the event for purposes of a provision of a governing instrument that relates to the person surviving an event.

Effective Date: 05-16-2002



Section 2105.34 - Co-owners with right of survivorship.

Except as provided in section 2105.36 of the Revised Code:

(A) If it is not established by clear and convincing evidence that one of two co-owners with right of survivorship in specified real or personal property survived the other co-owner by one hundred twenty hours, that property shall pass as if each person had survived the other person by one hundred twenty hours.

(B) If there are more than two co-owners with right of survivorship in specified real or personal property and it is not established by clear and convincing evidence that at least one of the co-owners survived the others by one hundred twenty hours, that property shall pass in the proportion that each person owns.

Effective Date: 05-16-2002



Section 2105.35 - Determination and evidence of death.

(A)

(1) A person is dead if the person has been determined to be dead pursuant to standards established under section 2108.40 of the Revised Code.

(2) A physician who makes a determination of death in accordance with section 2108.40 of the Revised Code and any person who acts in good faith in reliance on a determination of death made by a physician in accordance with that section is entitled to the immunity conveyed by that section.

(B) A certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death of a person purportedly occurred is prima-facie evidence of the fact, place, date, and time of the person's death and the identity of the decedent.

(C) A certified or authenticated copy of any record or report of a domestic or foreign governmental agency that a person is missing, detained, dead, or alive is prima-facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report.

(D) In the absence of prima-facie evidence of death under division (B) or (C) of this section, the fact of death may be established by clear and convincing evidence, including circumstantial evidence.

(E) Except as provided in division (F) of this section, a presumption of the death of a person arises:

(1) When the person has disappeared and been continuously absent from the person's place of last domicile for a five-year period without being heard from during the period;

(2) When the person has disappeared and been continuously absent from the person's place of last domicile without being heard from and was at the beginning of the person's absence exposed to a specific peril of death, even though the absence has continued for less than a five-year period.

(F) When a person who is on active duty in the armed services of the United States has been officially determined to be absent in a status of "missing" or "missing in action," a presumption of death arises when the head of the federal department concerned has made a finding of death pursuant to the "Federal Missing Persons Act," 80 Stat. 625 (1966), 37 U.S.C.A. 551, as amended.

(G) In the absence of evidence disputing the time of death stipulated on a document described in division (B) or (C) of this section, a document described in either of those divisions that stipulates a time of death one hundred twenty hours or more after the time of death of another person, however the time of death of the other person is determined, establishes by clear and convincing evidence that the person survived the other person by one hundred twenty hours.

(H) The provisions of divisions (A) to (G) of this section are in addition to any other provisions of the Revised Code, the Rules of Criminal Procedure, or the Rules of Evidence that pertain to the determination of death and status of a person.

Effective Date: 05-16-2002; 2008 HB529 04-07-2009



Section 2105.36 - Provisions of governing instrument.

A person who is not established by clear and convincing evidence to have survived another specified person by one hundred twenty hours shall not be deemed to have predeceased the other person if any of the following apply:

(A) The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster, and that language is operative under the situation in question.

(B) The governing instrument expressly indicates that a person is not required to survive an event by any specified period in order for any right or interest governed by the instrument to properly vest or transfer.

(C) The governing instrument expressly requires the person to survive the event for a specified period in order for any right or interest governed by the instrument to properly vest or transfer, and the survival of the event by the person or survival of the event by the person for the specified period is established by clear and convincing evidence.

(D) The imposition of a one-hundred-twenty-hour requirement of the person's survival of the other specified person causes a nonvested property interest or a power of appointment to be invalid under section 2131.08 of the Revised Code, and the person's survival of the other specified person is established by clear and convincing evidence.

(E) The application of a one-hundred-twenty-hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition, and the person's survival of the other specified person is established by clear and convincing evidence.

Effective Date: 05-16-2002



Section 2105.37 - Payor or third party not liable.

(A) A payor or other third party is not liable for any of the following:

(1) Making a payment, transferring an item of real or personal property, or otherwise transferring any other benefit to a person designated in a governing instrument who, under sections 2105.31 to 2105.39 of the Revised Code, is not entitled to the payment or item of property, if the payment or transfer was made before the payor or other third party received written notice of a claimed lack of entitlement pursuant to sections 2105.31 to 2105.39 of the Revised Code;

(2) Taking any other action not specified in division (A)(1) of this section in good faith reliance on the person's apparent entitlement under the terms of the governing instrument before the payor or other third party received written notice of a claimed lack of entitlement pursuant to sections 2105.31 to 2105.39 of the Revised Code.

(B) A payor or other third party is liable for a payment, transfer, or other action taken after the payor or other third party receives written notice of a claimed lack of entitlement pursuant to sections 2105.31 to 2105.39 of the Revised Code.

(C) Written notice of a claimed lack of entitlement under divisions (A) or (B) of this section must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement pursuant to sections 2105.31 to 2105.39 of the Revised Code, a payor or other third party may pay any amount owed or transfer or deposit any item of real or personal property held by it to or with the probate court that has jurisdiction over the decedent's estate. If no probate proceedings have been commenced, upon receipt of written notice of a claimed lack of entitlement pursuant to sections 2105.31 to 2105.39 of the Revised Code, a payor or other third party may pay any amount owed or transfer or deposit any item of real or personal property held by it to or with the probate court located in the county of the decedent's residence. The court shall hold the funds or real or personal property until it is determined pursuant to sections 2105.31 to 2105.39 of the Revised Code to whom the funds or real or personal property should be disbursed. The court then shall order disbursement of the funds or real or personal property in accordance with that determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

Effective Date: 05-16-2002



Section 2105.38 - Effect on bona fide purchaser or transferee for value.

(A) A person who purchases real or personal property that would otherwise be subject to sections 2105.31 to 2105.39 of the Revised Code for value and without notice that the person selling or otherwise transferring the real or personal property is not entitled to the real or personal property pursuant to sections 2105.31 to 2105.39 of the Revised Code is neither obligated under sections 2105.31 to 2105.39 of the Revised Code to return the payment, item of property, or benefit nor liable under sections 2105.31 to 2105.39 of the Revised Code for the amount of the payment or the value of the item of property or benefit.

A person who receives a payment or other item of real or personal property in partial or full satisfaction of a legally enforceable obligation without notice that the person making the payment or otherwise transferring the real or personal property is not entitled to the real or personal property pursuant to sections 2105.31 to 2105.39 of the Revised Code is neither obligated under sections 2105.31 to 2105.39 of the Revised Code to return the payment, item of property, or benefit nor liable under sections 2105.31 to 2105.39 of the Revised Code for the amount of the payment or the value of the item of property or benefit.

(B) A person who, not for value, receives a payment, item of real or personal property, or any other benefit to which the person is not entitled under sections 2105.31 to 2105.39 of the Revised Code is obligated to return the payment, item of real or personal property, or benefit, and is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under sections 2105.31 to 2105.39 of the Revised Code.

(C) If sections 2105.31 to 2105.39 of the Revised Code or any provision of sections 2105.31 to 2105.39 of the Revised Code are preempted by federal law with respect to a payment, an item of real or personal property, or any other benefit covered by sections 2105.31 to 2105.39 of the Revised Code, a person who, not for value, receives the payment, item of property, or any other benefit to which the person is not entitled under sections 2105.31 to 2105.39 of the Revised Code is obligated to return the payment, item of property, or benefit, and is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were sections 2105.31 to 2105.39 of the Revised Code or any provision of sections 2105.31 to 2105.39 of the Revised Code not preempted.

Effective Date: 05-16-2002



Section 2105.39 - Retroactivity.

(A) Sections 2105.31 to 2105.39 of the Revised Code do not impair any act done in any proceeding, or any right that accrued, before May 16, 2002. If a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time that has commenced to run prior to May 16, 2002, under any provision of the Revised Code, the provision of the applicable section of the Revised Code applies with respect to that right.

(B) Any rule of construction or presumption that is provided in sections 2105.31 to 2105.39 of the Revised Code applies to any governing instrument that is executed, or any multiple-party account that is opened, prior to May 16, 2002, unless there is a clear indication of a contrary intent in the governing instrument or multiple-party account.

(C) If any provision of sections 2105.31 to 2105.39 of the Revised Code or the application of those sections to any persons or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 2105.31 to 2105.39 of the Revised Code that can be given effect without the invalid provision or application.

Effective Date: 05-16-2002






Chapter 2106 - RIGHTS OF SURVIVING SPOUSES

Section 2106.01 - Election by surviving spouse.

(A) After the initial appointment of an administrator or executor of the estate, the probate court shall issue a citation to the surviving spouse, if any is living at the time of the issuance of the citation, to elect whether to exercise the surviving spouse's rights under Chapter 2106. of the Revised Code, including, after the probate of a will, the right to elect to take under the will or under section 2105.06 of the Revised Code.

A surviving spouse may waive the service of the citation required under this division by filing in the probate court a written waiver of the citation. The waiver shall include an acknowledgment of receipt of the description of the general rights of the surviving spouse required by division (B) of section 2106.02 of the Revised Code.

(B) If the surviving spouse elects to take under section 2105.06 of the Revised Code and if the value of the property that the surviving spouse is entitled to receive is equal to or greater than the value of the decedent's interest in the mansion house as determined under section 2106.10 of the Revised Code, the surviving spouse also is entitled to make an election pursuant to division (A) of section 2106.10 of the Revised Code.

(C) If the surviving spouse elects to take under section 2105.06 of the Revised Code, the surviving spouse shall take not to exceed one-half of the net estate, unless two or more of the decedent's children or their lineal descendants survive, in which case the surviving spouse shall take not to exceed one-third of the net estate.

For purposes of this division, the net estate shall be determined before payment of federal estate tax, estate taxes under Chapter 5731. of the Revised Code, or any other tax that is subject to apportionment under section 2113.86 or 2113.861 of the Revised Code.

(D) Unless the will expressly provides that in case of an election under division (A) of this section there shall be no acceleration of remainder or other interests bequeathed or devised by the will, the balance of the net estate shall be disposed of as though the surviving spouse had predeceased the testator. If there is a disposition by a will to an inter vivos trust that was created by the testator, if under the terms of the trust the surviving spouse is entitled to any interest in the trust or is granted any power or nomination with respect to the trust, and if the surviving spouse makes an election to take under section 2105.06 of the Revised Code, then, unless the trust instrument provides otherwise, the surviving spouse is considered for purposes of the trust to have predeceased the testator, and there shall be an acceleration of remainder or other interests in all property bequeathed or devised to the trust by the will, in all property held by the trustee at the time of the death of the decedent, and in all property that comes into the possession or under the control of the trustee by reason of the death of the decedent.

(E) The election of a surviving spouse to take under a will or under section 2105.06 of the Revised Code may be made at any time after the death of the decedent, but the surviving spouse shall not make the election later than five months from the date of the initial appointment of an administrator or executor of the estate. On a motion filed before the expiration of the five-month period, and for good cause shown, the court may allow further time for the making of the election. If no action is taken by the surviving spouse before the expiration of the five-month period, it is conclusively presumed that the surviving spouse elects to take under the will. The election shall be entered on the journal of the court.

When proceedings for advice or to contest the validity of a will are begun within the time allowed by this division for making the election, the election may be made within three months after the final disposition of the proceedings, if the will is not set aside.

(F) When a surviving spouse succeeds to the entire estate of the testator, having been named the sole devisee and legatee, it shall be presumed that the spouse elects to take under the will of the testator, unless the surviving spouse manifests a contrary intention.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 04-08-2004



Section 2106.02 - Citation to make election.

(A) The citation to make the election referred to in section 2106.01 of the Revised Code shall be served on the surviving spouse pursuant to Civil Rule 73. Notice that the citation has been issued by the court shall be given to the administrator or executor of the estate of the deceased spouse.

(B) The citation shall be accompanied by a general description of the effect of the election to take under the will or under section 2105.06 of the Revised Code and the general rights of the surviving spouse under Chapter 2106. of the Revised Code. The description shall include a specific reference to the procedures available to the surviving spouse under section 2106.03 of the Revised Code and to the presumption that arises if the surviving spouse does not make the election in accordance with division (E) of section 2106.01 of the Revised Code. The description of the general rights of the surviving spouse under Chapter 2106. of the Revised Code shall include a specific reference to the presumption that arises if the surviving spouse does not exercise the rights under Chapter 2106. of the Revised Code within the time period specified by section 2106.25 of the Revised Code. The description of the effect of the election and of the general rights of the surviving spouse need not relate to the nature of any particular estate.

(C) A surviving spouse electing to take under the will may manifest the election in writing within the times described in division (E) of section 2106.01 of the Revised Code.

Effective Date: 04-08-2004



Section 2106.03 - Complaint - construction of will.

Within the times described in division (E) of section 2106.01 of the Revised Code for making an election, the surviving spouse may file a complaint in the probate court making all persons interested in the will defendants, that requests a construction of the will in favor of the surviving spouse and for the court to render a judgment to that effect.

Effective Date: 05-31-1990



Section 2106.04 - Failure to make election - presumption.

If the surviving spouse dies before probate of the will, or, having survived the probate, thereafter either fails to make the election provided by section 2106.01 of the Revised Code or dies without having made an election within the times described in division (E) of that section, the surviving spouse shall be conclusively presumed to have elected to take under the will, and the surviving spouse and the heirs, devisees, and legatees of the surviving spouse, and those claiming through or under them, shall be bound by the conclusive presumption, and persons may deal with the property of the decedent accordingly; provided that, if applicable, the provisions of sections 2105.31 to 2105.39 of the Revised Code shall prevail over the provisions relating to the right of election of a surviving spouse.

Effective Date: 05-16-2002



Section 2106.05 - Election to take under the will - effect.

If a surviving spouse elects to take under the will, the surviving spouse shall be barred of all right to an intestate share of the property passing under the will and shall take under the will alone, unless it plainly appears from the will that the provision for the surviving spouse was intended to be in addition to an intestate share. An election to take under the will does not bar the right of the surviving spouse to an intestate share of that portion of the estate as to which the decedent dies intestate. Unless the will expressly otherwise directs, an election to take under the will does not bar the right of the surviving spouse to remain in the mansion house, and does not bar the right of the surviving spouse to receive the allowance for the support provided by section 2106.13 of the Revised Code.

Effective Date: 05-31-1990



Section 2106.06 - Election made in person.

The election of a surviving spouse to take under section 2105.06 of the Revised Code and thereby refusing to take under the will shall be made in person before the probate judge, or a deputy clerk who has been appointed to act as a referee, except as provided in sections 2106.07 and 2106.08 of the Revised Code.

When the election is made in person before the judge or referee, the judge or referee shall explain the will, the rights under the will, and the rights, by law, in the event of a refusal to take under the will.

Effective Date: 05-31-1990



Section 2106.07 - Commission issued to take election of spouse.

Upon the filing of an application on behalf of a surviving spouse, the probate court may issue a commission, with a copy of the will annexed, directed to any suitable person, to take the election of the surviving spouse as described in section 2106.01 of the Revised Code. In the commission, the court shall direct the suitable person to explain the rights of the surviving spouse under the will and under Chapter 2105. of the Revised Code.

Effective Date: 05-31-1990



Section 2106.08 - Election made by one under legal disability.

If, because of a legal disability, a surviving spouse is unable to make an election as provided by section 2106.01 of the Revised Code, as soon as the facts come to the knowledge of the probate court, the probate court shall appoint some suitable person to ascertain the value of the provision made for the surviving spouse by the testator, the value of the rights of the surviving spouse in the estate of the testator under Chapter 2105. of the Revised Code, and the adequate support needs of the surviving spouse after taking into consideration the other available resources and the age, probable life expectancy, physical and mental condition, and present and reasonably anticipated future needs of the surviving spouse. The appointment by the court shall be made at any time within the times described in division (E) of section 2106.01 of the Revised Code for making an election under that section.

When the person so appointed returns the report of the person's investigation, the court may elect for the surviving spouse to take under section 2105.06 of the Revised Code only if it finds, after taking into consideration the other available resources and the age, probable life expectancy, physical and mental condition, and present and reasonably anticipated future needs of the surviving spouse, that the election to take under section 2105.06 of the Revised Code is necessary to provide adequate support for the surviving spouse during the surviving spouse's life expectancy.

After making its determination under this section, the court shall record upon its journal the election made for the surviving spouse. The election, when so entered, shall have the same effect as an election made by one not under legal disability.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2106.10 - Election to receive mansion house.

(A) A surviving spouse may elect to receive, as part of the surviving spouse's share of an intestate estate under section 2105.06 of the Revised Code and the allowance for support under section 2106.13 of the Revised Code, the entire interest of the decedent spouse in the mansion house. The interest of the decedent spouse in the mansion house shall be valued at the appraised value with the deduction of that portion of all liens on the mansion house existing at the time of death and attributable to the decedent's interest in the mansion house.

(B) The election pursuant to division (A) of this section shall be made at or before the time a final account is rendered.

(C) If the spouse makes an election pursuant to division (A) of this section, the administrator or executor shall file, unless the election is one made under division (D) of this section, an application for a certificate of transfer as provided for in section 2113.61 of the Revised Code. The application also shall contain an inventory of the property and the allowance for support that the spouse is entitled to receive under sections 2105.06 and 2106.13 of the Revised Code. If the value of the property and the allowance for support that the spouse is entitled to receive is equal to or greater than the value of the decedent's interest in the mansion house, the court shall issue the certificate of transfer.

(D) The surviving spouse may make an election pursuant to division (A) of this section in an estate relieved from administration under section 2113.03 of the Revised Code or in an estate that is subject to an order granting a summary release from administration under section 2113.031 of the Revised Code. The election shall be made at the time of or prior to the entry of the order relieving the estate from administration or the order granting a summary release from administration. Either the surviving spouse or the applicant for the order shall file the application for the certificate of transfer under division (C) of this section.

(E) If the surviving spouse dies prior to making an election pursuant to division (A) of this section, the surviving spouse shall be conclusively presumed not to have made an election pursuant to that division. After the surviving spouse's death, no other person is authorized to make an election pursuant to that division on behalf of the estate of the surviving spouse.

(F) As used in this section, the mansion house includes the decedent's title in the parcel of land on which the house is situated and, at the option of the surviving spouse, the decedent's title in the household goods contained within the house and the lots or farmland adjacent to the house and used in conjunction with it as the home of the decedent.

Effective Date: 08-29-2000



Section 2106.11 - Specific monetary share payable to a surviving spouse.

Subject to the right of the surviving spouse to elect to receive the decedent's interest in the mansion house pursuant to section 2106.10 of the Revised Code, the specific monetary share payable to a surviving spouse under division (B), (C), or (D) of section 2105.06 of the Revised Code shall be paid out of the tangible and intangible personal property in the intestate estate to the extent that the personal property is available for distribution. The personal property distributed to the surviving spouse, other than cash, shall be valued at the appraised value.

Before tangible and intangible personal property is transferred to the surviving spouse in payment or part payment of the specific monetary share, the administrator or executor shall file an application that includes an inventory of the personal property intended to be distributed in kind to the surviving spouse, together with a statement of the appraised value of each item of personal property included. The court shall examine the application and make a finding of the amount of personal property to be distributed to the surviving spouse, and shall order that the personal property be distributed to the surviving spouse. The court concurrently shall make a finding of the amount of money that remains due and payable to the surviving spouse in satisfaction of the specific monetary share to which the surviving spouse is entitled under division (B), (C), or (D) of section 2105.06 of the Revised Code. Any amount that remains due and payable shall be a charge on the title to any real property in the estate but the charge does not bear interest. This charge may be conveyed or released in the same manner as any other interest in real property and may be enforced by foreclosure or any other appropriate remedy.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-22-2001



Section 2106.13 - Allowance for support.

(A) If a person dies leaving a surviving spouse and no minor children, leaving a surviving spouse and minor children, or leaving minor children and no surviving spouse, the surviving spouse, minor children, or both shall be entitled to receive, subject to division (B) of this section, in money or property the sum of forty thousand dollars as an allowance for support. If the surviving spouse selected two automobiles under section 2106.18 of the Revised Code, the allowance for support prescribed by this section shall be reduced by the value of the automobile having the lower value of the two automobiles so selected. The money or property set off as an allowance for support shall be considered estate assets.

(B) The probate court shall order the distribution of the allowance for support described in division (A) of this section as follows:

(1) If the person died leaving a surviving spouse and no minor children, one hundred per cent to the surviving spouse;

(2) If the person died leaving a surviving spouse and minor children, and if all of the minor children are the children of the surviving spouse, one hundred per cent to the surviving spouse;

(3) If the person died leaving a surviving spouse and minor children, and if not all of the minor children are children of the surviving spouse, in equitable shares, as fixed by the probate court in accordance with this division, to the surviving spouse and the minor children who are not the children of the surviving spouse. In determining equitable shares under this division, the probate court shall do all of the following:

(a) Consider the respective needs of the surviving spouse, the minor children who are children of the surviving spouse, and the minor children who are not children of the surviving spouse;

(b) Allocate to the surviving spouse, the share that is equitable in light of the needs of the surviving spouse and the minor children who are children of the surviving spouse;

(c) Allocate to the minor children who are not children of the surviving spouse, the share that is equitable in light of the needs of those minor children.

(4) If the person died leaving minor children and no surviving spouse, in equitable shares, as fixed by the probate court in accordance with this division, to the minor children. In determining equitable shares under this division, the probate court shall consider the respective needs of the minor children and allocate to each minor child the share that is equitable in light of the child's needs.

(C) If the surviving spouse selected two automobiles under section 2106.18 of the Revised Code, the probate court, in considering the respective needs of the surviving spouse and the minor children when allocating an allowance for support under division (B)(3) of this section, shall consider the benefit derived by the surviving spouse from the transfer of the automobile having the lower value of the two automobiles so selected.

(D) If, pursuant to this section, the probate court must allocate the allowance for support, the administrator or executor, within five months of the initial appointment of an administrator or executor, shall file with the probate court an application to allocate the allowance for support.

(E) The administrator or executor shall pay the allowance for support unless a competent adult or a guardian with the consent of the court having jurisdiction over the guardianship waives the allowance for support to which the adult or the ward represented by the guardian is entitled.

(F) For the purposes of this section, the value of an automobile that a surviving spouse selects pursuant to section 2106.18 of the Revised Code is the value that the surviving spouse specifies for the automobile in the affidavit executed pursuant to division (B) of section 4505.10 of the Revised Code.

Effective Date: 10-31-2001



Section 2106.15 - Mansion house.

A surviving spouse may remain in the mansion house free of charge for one year, except that such real property may be sold within that time for the payment of debts of the decedent. If the real property is so sold, the surviving spouse shall be compensated from the estate to the extent of the fair rental value for the unexpired term, such compensation to have the same priority in payment of debts of estates as the allowance for support made to the surviving spouse, minor children, or surviving spouse and minor children of the decedent under section 2106.13 of the Revised Code.

Effective Date: 05-31-1990



Section 2106.16 - Purchase of property by surviving spouse.

A surviving spouse, even though acting as executor or administrator, may purchase the following property, if left by the decedent, and if not specifically devised or bequeathed:

(A) The decedent's interest in the mansion house, including the decedent's title in the parcel of land on which the mansion house is situated and lots or farm land adjacent to the mansion house and used in conjunction with it as the home of the decedent, and the decedent's title in the household goods contained in the mansion house, at the appraised value as fixed by the appraisers;

(B) Except for any automobile that passes to the surviving spouse of the decedent under division (A) of section 2106.18 of the Revised Code, any other real or personal property of the decedent not exceeding, with the decedent's interest in the mansion house and the decedent's title in the land used in conjunction with it, and the decedent's title in the household goods the spouse elects to purchase, one-third of the gross appraised value of the estate, at the appraised value as fixed by the appraisers.

A spouse desiring to exercise this right of purchase with respect to personal property shall file in the probate court an application setting forth an accurate description of the personal property and the election of the spouse to purchase it at the appraised value. No notice is required for the court to hear the application insofar as it pertains to household goods contained in the mansion house. If the application includes other personal property, the court shall cause a notice of the time and place of the hearing of the application with respect to the other personal property to be given to the executor or administrator, the heirs or beneficiaries interested in the estate, and to any other interested persons as the court determines.

A spouse desiring to exercise this right of purchase with respect to an interest in real property shall file in the court a petition containing an accurate description of the real property and naming as defendants the executor or administrator, the persons to whom the real property passes by inheritance or residuary devise, and all mortgagees and other lienholders whose claims affect the real property or any part of it. Spouses of defendants need not be made defendants. The petition shall set forth the election of the surviving spouse to purchase the interest in real property at the appraised value and shall contain a prayer accordingly. A summons upon that petition shall be issued and served on the defendants in the same manner as provided for service of summons in actions to sell real property to pay debts.

No hearing on the application or petition shall be held until the inventory is approved. On the hearing of the application or petition, the finding of the court shall be in favor of the surviving spouse, unless it appears that the appraisement was made as a result of collusion or fraud or that it is so manifestly inadequate that a sale at that price would unconscionably prejudice the rights of the parties in interest or creditors. The action of the court shall not be held to prejudice the rights of lienholders.

Upon a finding in favor of the surviving spouse, the court shall make an entry fixing the terms of payment to the executor or administrator for the property, having regard for the rights of creditors of the estate, and ordering the executor or administrator, or a commissioner who may be appointed and authorized for the purpose, to transfer and convey the property to the spouse upon compliance with the terms fixed by the court. If the court, having regard for the amount of property to be purchased, its appraised value, and the distribution to be made of the proceeds arising from the sale, finds that the original bond given by the executor or administrator is sufficient, the court may dispense with the giving of additional bonds. If the court finds that the original bond is insufficient, as a condition to transfer and conveyance, the court shall require the executor or administrator to execute an additional bond in an amount as the court may fix, with proper surety, conditioned and payable as provided in section 2127.27 of the Revised Code. This section does not prevent the court from ordering transfer and conveyance without bond in cases where the will of a testator provides that the executor need not give bond. The executor or administrator, or a commissioner, then shall execute and deliver to the surviving spouse a proper bill of sale or deed, as the case may be, for the property, and shall make a return to the court.

The death of the surviving spouse prior to the filing of the court's entry fixing the terms of payment for property elected to be purchased shall nullify the election. The real or personal property then shall be free of the right granted in this section.

The application or petition provided for in this section shall not be filed prior to filing the inventory required by section 2115.02 of the Revised Code or later than one month after the approval of that inventory. Failure to file an application or petition within that time nullifies the election with respect to the property required to be included, and the real or personal property then shall be free of the right granted in this section.

Effective Date: 03-11-1996



Section 2106.17 - Renumbered RC 2131.12.

Effective Date: 07-23-2002



Section 2106.18 - Transfer of automobile titles.

(A) Upon the death of a married resident who owned at least one automobile at the time of death, the interest of the deceased spouse in up to two automobiles that are not transferred to the surviving spouse due to joint ownership with right of survivorship established under section 2131.12 of the Revised Code, that are not transferred to a transfer-on-death beneficiary or beneficiaries designated under section 2131.13 of the Revised Code, and that are not otherwise specifically disposed of by testamentary disposition may be selected by the surviving spouse. This interest shall immediately pass to the surviving spouse upon transfer of the title or titles in accordance with section 4505.10 of the Revised Code. The sum total of the values of the automobiles selected by a surviving spouse under this division, as specified in the affidavit that the surviving spouse executes pursuant to division (B) of section 4505.10 of the Revised Code, shall not exceed forty thousand dollars. Each automobile that passes to a surviving spouse under this division shall not be considered an estate asset and shall not be included in the estate inventory.

(B) The executor or administrator, with the approval of the probate court, may transfer title to an automobile owned by the decedent to any of the following:

(1) The surviving spouse, when the automobile is purchased by the surviving spouse pursuant to section 2106.16 of the Revised Code;

(2) A distributee;

(3) A purchaser.

(C) The executor or administrator may transfer title to an automobile owned by the decedent without the approval of the probate court to any of the following:

(1) A legatee entitled to the automobile under the terms of the will;

(2) A distributee if the distribution of the automobile is made without court order pursuant to section 2113.55 of the Revised Code;

(3) A purchaser if the sale of the automobile is made pursuant to section 2113.39 of the Revised Code.

(D) As used in division (A) of this section, "automobile" includes a motorcycle and includes a truck if the truck was used as a method of conveyance by the deceased spouse or the deceased spouse's family when the deceased spouse was alive.

Effective Date: 07-23-2002; 03-29-2006



Section 2106.19 - Transfer of title to watercraft or outboard motor.

(A) Upon the death of a married resident who owned at least one watercraft, one outboard motor, or one of each at the time of death, the interest of the deceased spouse in one watercraft, one outboard motor, or one of each that is not otherwise specifically disposed of by testamentary disposition and that is selected by the surviving spouse immediately shall pass to the surviving spouse upon receipt by the clerk of the court of common pleas of both of the following:

(1) The title executed by the surviving spouse;

(2) An affidavit sworn by the surviving spouse stating the date of the decedent's death, a description of the watercraft, outboard motor, or both, its or their approximate value, and that the watercraft, outboard motor, or both are not disposed of by testamentary disposition.

The watercraft, outboard motor, or both shall not be considered an estate asset and shall not be included and stated in the estate inventory.

Transfer of a decedent's interest under this division does not affect the existence of any lien against a watercraft or outboard motor so transferred.

(B) Except for a watercraft, outboard motor, or both transferred as provided in division (A) of this section, the executor or administrator may transfer title to a watercraft or outboard motor in the manner provided for transfer of an automobile under divisions (B) and (C) of section 2106.18 of the Revised Code.

Effective Date: 10-20-1994



Section 2106.20 - Reimbursement for funeral expenses.

A surviving spouse or a person with the right of disposition under section 2108.70 or 2108.81 of the Revised Code is entitled to a reimbursement from the estate of the decedent for funeral and burial expenses, if paid by the surviving spouse or person with the right of disposition, to the extent that the rights of other creditors of the estate will not be prejudiced by the reimbursement.

Effective Date: 05-31-1990; 10-12-2006



Section 2106.22 - Action to set aside antenuptial or separation agreement.

Any antenuptial or separation agreement to which a decedent was a party is valid unless an action to set it aside is commenced within four months after the appointment of the executor or administrator of the estate of the decedent, or unless, within the four-month period, the validity of the agreement otherwise is attacked.

Effective Date: 05-31-1990



Section 2106.24 - Additional rights of surviving spouse.

In addition to the rights provided in this chapter, a surviving spouse of a decedent who died testate or intestate is entitled to any other rights prescribed in other chapters of the Revised Code, including, but not limited to, any dower rights under Chapters 2103. and 5305. of the Revised Code.

Effective Date: 05-31-1990



Section 2106.25 - Time limit for exercising rights - motion for extension.

Unless otherwise specified by a provision of the Revised Code or this section, a surviving spouse shall exercise all rights under Chapter 2106. of the Revised Code within five months of the initial appointment of an executor or administrator of the estate. It is conclusively presumed that a surviving spouse has waived any right not exercised within that five-month period or within any longer period of time allowed by the court pursuant to this section. Upon the filing of a motion to extend the time for exercising a right under Chapter 2106. of the Revised Code and for good cause shown, the court may allow further time for exercising the right that is the subject of the motion.

Effective Date: 10-31-2001






Chapter 2107 - WILLS

Section 2107.01 - Will construed.

As used in Chapters 2101. to 2131. of the Revised Code :

(A) "Will" includes codicils to wills admitted to probate, lost, spoliated, or destroyed wills, and instruments admitted to probate under section 2107.081 of the Revised Code, but "will" does not include inter vivos trusts or other instruments that have not been admitted to probate.

(B) "Testator" means any person who makes a will.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2107.011 - Inheritance and bequest defined.

Except when the intent of the testator clearly is to the contrary, the following rules of construction shall apply in interpreting the terms "inheritance" and "bequest" :

(A) The term "inheritance," in addition to its meaning at common law or under any other section or sections of the Revised Code, includes any change of title to real property by reason of the death of the owner of that real property, regardless of whether the owner died testate or intestate.

(B) The term "bequest," in addition to its meaning at common law or under any other section or sections of the Revised Code, includes any testamentary disposition of real property and any testamentary disposition of a vendor's interest in a land installment contract.

(C) The terms "inheritance" and "bequest," as defined in the rules of construction set forth in divisions (A) and (B) of this section, apply to the interest in, the title to, or both the interest in and the title to, any real property to which a fiduciary succeeds by reason of the death of the prior holder of that interest, title, or interest and title, regardless of whether the prior holder died testate or intestate.

Effective Date: 06-23-1994



Section 2107.02 - Who may make will.

A person who is eighteen years of age or older, of sound mind and memory, and not under restraint may make a will.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 08-10-1965



Section 2107.03 - Method of making will.

Except oral wills, every will shall be in writing, but may be handwritten or typewritten. The will shall be signed at the end by the testator or by some other person in the testator's conscious presence and at the testator's express direction . The will shall be attested and subscribed in the conscious presence of the testator, by two or more competent witnesses, who saw the testator subscribe, or heard the testator acknowledge the testator's signature.

For purposes of this section, "conscious presence" means within the range of any of the testator's senses, excluding the sense of sight or sound that is sensed by telephonic, electronic, or other distant communication.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953; 2008 SB302 09-01-2008



Section 2107.04 - Agreement to make a will.

No agreement to make a will or to make a devise or bequest by will shall be enforceable unless it is in writing. The agreement shall be signed by the maker or by some other person at the maker's express direction. If signed by a person other than the maker, the instrument shall be subscribed by two or more competent witnesses who heard the maker acknowledge that it was signed at the maker's direction.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.05 - Incorporation by reference.

An existing document, book, record, or memorandum may be incorporated in a will by reference, if referred to as being in existence at the time the will is executed. That document, book, record, or memorandum shall be deposited in the probate court when the will is probated or within thirty days after the will is probated, unless the court grants an extension of time for good cause shown. A copy may be substituted for the original document, book, record, or memorandum if the copy is certified to be correct by a person authorized to take acknowledgments .

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.06 - Age requirement for witnessing will.

No person under eighteen years of age shall witness a will executed pursuant to section 2107.03 of the Revised Code or an agreement to make a will or to make a devise or bequest by will pursuant to section 2107.04 of the Revised Code.

Effective Date: 07-23-2002



Section 2107.07 - Deposit of will.

A will may be deposited by the testator, or by some person for the testator, in the office of the judge of the probate court in the county in which the testator lives. That will shall be safely kept until delivered or disposed of as provided by section 2107.08 of the Revised Code. The judge, on being paid the fee of five dollars, shall receive, keep, and give a certificate of deposit for the will.

Every will that is so deposited shall be enclosed in a sealed envelope that shall be indorsed with the name of the testator. The judge shall indorse on the envelope the date of delivery and the person by whom the will was delivered. The envelope may be indorsed with the name of a person to whom it is to be delivered after the death of the testator. The will shall not be opened or read until delivered to a person entitled to receive it, until the testator files a complaint in the probate court for a declaratory judgment of the validity of the will pursuant to section 2107.081 of the Revised Code, or until otherwise disposed of as provided in section 2107.08 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.08 - Delivery of deposited will.

During the lifetime of a testator, the testator's will, deposited according to section 2107.07 of the Revised Code, shall be delivered only to the testator, to some person authorized by the testator by a written order, or to a probate court for a determination of its validity when the testator so requests. After the testator's death, the will shall be delivered to the person named in the indorsement on the envelope of the will, if there is a person named who demands it. If the testator has filed a complaint in the probate court for a judgment declaring the validity of the will pursuant to section 2107.081 of the Revised Code and the court has rendered the judgment, the probate judge with possession shall deliver the will to the proper probate court as determined under section 2107.11 of the Revised Code, upon the death of the testator, for probate.

If no person named in the indorsement demands the will and it is not one that has been declared valid pursuant to section 2107.084 of the Revised Code, it shall be publicly opened in the probate court within one month after notice of the testator's death and retained in the office of the probate judge until offered for probate. If the jurisdiction belongs to any other probate court, the will shall be delivered to the person entitled to its custody, to be presented for probate in the other court. If the probate judge who opens the will has jurisdiction of it, the probate judge immediately shall give notice of its existence to the executor named in the will or, if any, to the persons holding a power to nominate an executor as described in section 2107.65 of the Revised Code, or, if it is the case, to the executor named in the will and to the persons holding a power to nominate a coexecutor as described in that section. If no executor is named and no persons hold a power to nominate an executor as described in that section, the probate judge shall give notice to other persons immediately interested.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2107.081 - Complaint for judgment declaring validity of will.

(A) A person who executes a will allegedly in conformity with the laws of this state may file a complaint in the probate court of the county in which the person is domiciled if the person is domiciled in this state or in the probate court of the county in which any of the person's real property is located if the person is not domiciled in this state for a judgment declaring the validity of the will.

The complaint may be filed in the form determined by the probate court of the county in which it is filed.

The complaint shall name as parties defendant all persons named in the will as beneficiaries, and all of the persons who would be entitled to inherit from the testator under Chapter 2105. of the Revised Code had the testator died intestate on the date the complaint was filed.

For the purposes of this section, "domicile" shall be determined at the time of filing the complaint with the probate court.

(B) The failure of a testator to file a complaint for a judgment declaring the validity of a will the testator has executed shall not be construed as evidence or an admission that the will was not properly executed pursuant to section 2107.03 of the Revised Code or any prior law of this state in effect at the time of execution or as evidence or an admission that the testator did not have the requisite testamentary capacity or was under any restraint.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.082 - Service of process in action for judgment declaring validity of will.

Service of process in an action authorized by section 2107.081 of the Revised Code shall be made on every party defendant named in the complaint filed under that section by the following methods:

(A) By certified mail, or any other valid personal service permitted by the Rules of Civil Procedure, if the party is an inhabitant of this state or is found within this state;

(B) By certified mail, with a copy of the summons and complaint, to the party at the party's last known address or any other valid personal service permitted by the Rules of Civil Procedure, if the party is not an inhabitant of this state or is not found within this state;

(C) By publication, according to Civil Rule 4.4, in a newspaper of general circulation published in the county where the complaint was filed, for three consecutive weeks, if the address of the party is unknown, if all methods of personal service permitted under division (B) of this section were attempted without success, or if the interest of the party under the will or in the estate of the testator should the will be declared invalid is unascertainable at that time.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.083 - Hearing on complaint for judgment declaring validity of will.

When a complaint is filed pursuant to section 2107.081 of the Revised Code, the probate court shall conduct a hearing on the validity of the will. The hearing shall be adversary in nature and shall be conducted pursuant to section 2721.10 of the Revised Code, except as otherwise provided in sections 2107.081 to 2107.085 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.084 - Declaration of validity - revoking or modifying a will declared valid.

(A) The probate court shall declare the will valid if, after conducting a proper hearing pursuant to section 2107.083 of the Revised Code, it finds that the will was properly executed pursuant to section 2107.03 of the Revised Code or under any prior law of this state that was in effect at the time of execution and that the testator had the requisite testamentary capacity and was not under any restraint.

Any judgment under this section declaring a will valid is binding in this state as to the validity of the will on all facts found, unless provided otherwise in this section, section 2107.33of the Revised Code, or division (B) of section 2107.71 of the Revised Code, and, if the will remains valid, shall give the will full legal effect as the instrument of disposition of the testator's estate, unless the will has been modified or revoked according to law.

(B) Any declaration of validity issued as a judgment pursuant to this section shall be sealed in an envelope along with the will to which it pertains, and filed by the probate judge or the probate judge's designee in the offices of that probate court. The filed will shall be available during the testator's lifetime only to the testator. If the testator removes a filed will from the possession of the probate judge, the declaration of validity rendered under division (A) of this section no longer has any effect.

(C) A testator may revoke or modify a will declared valid and filed with a probate court pursuant to this section by filing a complaint in the probate court in possession of the will and asking that the will be revoked or modified. The complaint shall include a document executed pursuant to sections 2107.02 and 2107.03 of the Revised Code, and shall name as parties defendant those persons who were parties defendant in any previous action declaring the will valid, those persons who are named in any modification as beneficiaries, and those persons who would be entitled because of the revocation or modification, to inherit from the testator under Chapter 2105. of the Revised Code had the testator died intestate on the date the complaint was filed. Service of the complaint and process shall be made on these parties by the methods authorized in section 2107.082 of the Revised Code.

Unless waived by all parties, the court shall conduct a hearing on the validity of the revocation or modification requested under this division in the same manner as it would on any initial complaint for a judgment declaring a will to be valid under this section. If the court finds that the revocation or modification is valid under the procedure described in division (A) of this section, the revocation or modification shall take full effect and be binding and shall revoke the will or modify it to the extent of the valid modification. The revocation or modification, the judgment declaring it valid, and the will itself shall be sealed in an envelope and filed with the probate court and shall be available during the testator's lifetime only to the testator.

(D) A will that has been declared valid under division (A) of this section and is in the possession of the probate judge may be modified by codicil if the codicil is declared valid by the same procedure as the will. A testator may revoke a will by any method permitted under section 2107.33 of the Revised Code.

(E) A declaration of validity of a will, of a codicil to a will previously declared valid, or of a revocation or modification of a will previously determined to be valid that is given under division (A) or (C) of this section, whichever is applicable, is not subject to collateral attack, except by a person and in the manner specified in division (B) of section 2107.71 of the Revised Code, but is appealable subject to the terms of Chapter 2721. of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.085 - Evidence and effect of declaration.

The finding of facts by a probate court in a proceeding brought under sections 2107.081 to 2107.085 of the Revised Code is not admissible as evidence in any proceeding other than one brought to determine the validity of a will.

The determination or judgment rendered in a proceeding under those sections is not binding upon the parties to that proceeding in any action not brought to determine the validity of a will.

The failure of a testator to file a complaint for a judgment declaring the validity of a will the testator has executed is not admissible as evidence in any proceeding to determine the validity of that will or any other will executed by the testator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.09 - Who may enforce production of a will.

(A) If real property is devised or personal property is bequeathed by a will, the executor or any interested person may cause the will to be brought before the probate court of the county in which the decedent was domiciled. By judicial order, the court may compel the person having the custody or control of the will to produce it before the court for the purpose of being proved.

If the person having the custody or control of the will intentionally conceals or withholds it or neglects or refuses to produce it for probate without reasonable cause, the person may be committed to the county jail and kept in custody until the will is produced. The person also shall be liable to any party aggrieved for the damages sustained by that neglect or refusal.

Any judicial order issued pursuant to this section may be issued into any county in the state and shall be served and returned by the officer to whom it is delivered.

The officer to whom the process is delivered shall be liable for neglect in its service or return in the same manner as sheriffs are liable for neglect in not serving or returning a capias issued upon an indictment.

(B) In the case of a will that has been declared valid pursuant to section 2107.084 of the Revised Code, the probate judge who made the declaration or who has possession of the will shall cause the will and the judgment declaring validity to be brought before the proper probate court as determined by section 2107.11 of the Revised Code at a time after the death of the testator. If the death of the testator is brought to the attention of the probate judge by an interested party, the judge shall cause the will to be brought before the proper probate court at that time.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.10 - Effect of withholding will.

(A) No property or right, testate or intestate, shall pass to a beneficiary named in a will who knows of the existence of the will for one year after the death of the testator and has the power to control it and, without reasonable cause, intentionally conceals or withholds it or neglects or refuses within that one year to cause it to be offered for or admitted to probate. The property devised or bequeathed to that beneficiary shall descend to the heirs of the testator, not including any heir who has concealed or withheld the will.

(B) No property or right, testate or intestate, passes to a beneficiary named in a will when the will was declared valid and filed with a probate judge pursuant to section 2107.084 of the Revised Code, the declaration and filing took place in a county different from the county in which the will of the testator would be probated under section 2107.11 of the Revised Code, and the named beneficiary knew of the declaration and filing and of the death of the testator and did not notify the probate judge with whom the will was filed. This division does not preclude a named beneficiary from acquiring property or rights from the estate of the testator for failing to notify a probate judge if the named beneficiary reasonably believes that the judge has previously been notified of the testator's death.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.11 - Jurisdiction to probate.

(A) A will shall be admitted to probate:

(1) In the county in this state in which the testator was domiciled at the time of the testator's death;

(2) In any county of this state where any real property or personal property of the testator is located if, at the time of the testator's death, the testator was not domiciled in this state, and provided that the will has not previously been admitted to probate in this state or in the state of the testator's domicile;

(3) In the county of this state in which a probate court rendered a judgment declaring that the will was valid and in which the will was filed with the probate court.

(B) For the purpose of division (A)(2) of this section, intangible personal property is located in the place where the instrument evidencing a debt, obligation, stock, or chose in action is located or if there is no instrument of that nature where the debtor resides.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.12 - Contest of jurisdiction.

When a will is presented for probate or for a declaratory judgment of its validity pursuant to section 2107.081 of the Revised Code, persons interested in its outcome may contest the jurisdiction of the court to entertain the application. Preceding a hearing of a contest as to jurisdiction, all parties named in such will as legatees, devisees, trustees, or executors shall have notice thereof in such manner as may be ordered by the court.

When such contest is made, parties may call witnesses and shall be heard upon the question involved. The decision of the court as to its jurisdiction may be reviewed on error.

Effective Date: 01-01-1979



Section 2107.13, 2107.14 - [Repealed].

Effective Date: 05-31-1990



Section 2107.15 - Witness a devisee or legatee.

If a devise or bequest is made to a person who is one of only two witnesses to a will, the devise or bequest is void. The witness shall then be competent to testify to the execution of the will, as if the devise or bequest had not been made. If the witness would have been entitled to a share of the testator's estate in case the will was not established, the witness takes so much of that share that does not exceed the bequest or devise to the witness. The devisees and legatees shall contribute for that purpose as for an absent or afterborn child under section 2107.34 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2107.16 - Will proved in certain cases.

(A) When offered for probate, a will may be admitted to probate and allowed upon such proof as would be satisfactory, and in like manner as if an absent or incompetent witness were dead:

(1) If it appears to the probate court that a witness to such will has gone to parts unknown;

(2) If the witness was competent at the time of attesting its execution and afterward became incompetent;

(3) If testimony of a witness cannot be obtained within a reasonable time.

(B) When offered for probate, a will shall be admitted to probate and allowed when there has been a prior judgment by a probate court declaring that the will is valid pursuant to section 2107.084 of the Revised Code, if the will has not been removed from the possession of the probate judge and has not been modified or revoked under division (C) or (D) of section 2107.084 of the Revised Code.

Effective Date: 01-01-1979



Section 2107.17 - Depositions may be taken by commission.

When a witness to a will, or other witness competent to testify at a probate or declaratory judgment proceeding, resides out of its jurisdiction, or resides within it but is infirm and unable to attend court, the probate court may issue a commission with the will annexed directed to any suitable person. In lieu of the original will, the probate court, in its discretion, may annex to the commission a photocopy of the will or a copy of the will made by any similar process. The person to whom the commission is directed shall take the deposition or authorize the taking of the deposition of the witness as provided by the Rules of Civil Procedure. The testimony, certified and returned, shall be admissible and have the same effect in the proceedings as if taken in open court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.18 - Admission of will to probate.

The probate court shall admit a will to probate if it appears from the face of the will, or if the probate court requires, in its discretion, the testimony of the witnesses to a will and it appears from that testimony, that the execution of the will complies with the law in force at the time of the execution of the will in the jurisdiction in which it was executed, with the law in force in this state at the time of the death of the testator, or with the law in force in the jurisdiction in which the testator was domiciled at the time of the testator's death.

The probate court shall admit a will to probate when there has been a prior judgment by a probate court declaring that the will is valid, rendered pursuant to section 2107.084 of the Revised Code, if the will has not been removed from the possession of the probate judge and has not been modified or revoked under division (C) or (D) of section 2107.084 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2107.181 - Interlocutory orders - rehearing.

If it appears that the instrument purporting to be a will is not entitled to admission to probate, the court shall enter an interlocutory order denying probate of the instrument, and shall continue the matter for further hearing. The court shall order that not less than ten days' notice of the further hearing be given by the applicant, the executor named in the instrument, the persons holding a power to nominate an executor as described in section 2107.65 of the Revised Code, or a commissioner appointed by the court, to all persons named in the instrument as legatees, devisees, beneficiaries of a trust, trustees, executors, or persons holding a power to nominate an executor, coexecutor, successor executor, or successor coexecutor as described in section 2107.65 of the Revised Code. Upon further hearing, witnesses may be called, subpoenaed, examined, and cross-examined in open court or by deposition, and their testimony reduced to writing and filed in the same manner as in hearings for the admission of wills to probate. Thereupon, the court shall revoke its interlocutory order denying probate to the instrument, and admit it to probate, or enter a final order refusing to probate it. A final order refusing to probate the instrument may be reviewed on appeal.

Effective Date: 10-14-1983



Section 2107.19 - Notice of admission of will to probate.

(A)

(1) Subject to divisions (A)(2) and (B) of this section, when a will has been admitted to probate, the fiduciary for the estate or another person specified in division (A)(4) of this section shall, within two weeks of the admission of the will to probate, give a notice as described in this division and in the manner provided by Civil Rule 73(E) to the surviving spouse of the testator, to all persons who would be entitled to inherit from the testator under Chapter 2105. of the Revised Code if the testator had died intestate, and to all legatees and devisees named in the will. The notice shall mention the probate of the will and, if a particular person being given the notice is a legatee or devisee named in the will, shall state that the person is named in the will as beneficiary. A copy of the will admitted to probate is not required to be given with the notice.

(2) A person entitled to be given the notice described in division (A)(1) of this section may waive that right by filing a written waiver of the right to receive the notice in the probate court. The person may file the waiver of the right to receive the notice at any time prior to or after the will has been admitted to probate.

(3) The fact that the notice described in division (A)(1) of this section has been given, subject to division (B) of this section, to all persons described in division (A)(1) of this section who have not waived their right to receive the notice, and, if applicable, the fact that certain persons described in that division have waived their right to receive the notice in accordance with division (A)(2) of this section, shall be evidenced by a certificate that shall be filed in the probate court in accordance with division (A)(4) of this section.

(4) The notice of the admission of the will to probate required by division (A)(1) of this section and the certificate of giving notice or waiver of notice required by division (A)(3) of this section shall be given or filed by the fiduciary for the estate or by the applicant for the admission of the will to probate, the applicant for a release from administration, any other interested person, or the attorney for the fiduciary or for any of the preceding persons. The certificate of giving notice shall be filed not later than two months after the appointment of the fiduciary or, if no fiduciary has been appointed, not later than two months after the admission of the will to probate, unless the court grants an extension of that time. Failure to file the certificate in a timely manner shall subject the fiduciary or applicant to the citation and penalty provisions of section 2109.31 of the Revised Code.

(B) The fiduciary or another person specified in division (A)(4) of this section is not required to give a notice pursuant to division (A)(1) of this section to persons who have been notified of the application for probate of the will or of a contest as to jurisdiction or to persons whose names or places of residence are unknown and cannot with reasonable diligence be ascertained, and a person authorized by division (A)(4) of this section to give notice shall file in the probate court a certificate to that effect.

Effective Date: 04-08-2004



Section 2107.20 - Filing and recording of will - certified copy.

When admitted to probate every will shall be filed in the office of the probate judge and recorded, together with any testimony or prior judgment of a probate court declaring the will valid, by the judge or the clerk of the probate court in a book to be kept for that purpose.

A copy of the recorded will, with a copy of the order of probate annexed to the copy of the recorded will, certified by the judge under seal of the judge's court, shall be as effectual in all cases as the original would be, if established by proof.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.21 - Recorded in each county where real property is situated.

If real property devised by will is situated in any county other than that in which the will is proved, declared valid, or admitted to probate, an authenticated copy of the will and the order of probate or the judgment declaring validity shall be admitted to the record in the office of the probate judge of each county in which the real property is situated upon the order of that judge. The authenticated copy shall have the same validity in the county in which the real property is situated as if probate had been had in that county.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.22 - Probate of will of later date.

(A)

(1)

(a) When a will has been admitted to probate by a probate court and another will of later date is presented to the same court for probate, notice of the will of later date shall be given to those persons required to be notified under section 2107.19 of the Revised Code, and to the fiduciaries and beneficiaries under the will of earlier date. The probate court may admit the will of later date to probate the same as if no earlier will had been so admitted if it appears from the face of the will of later date, or if an interested person makes a demand as described in division (A)(1)(b) of this section and it appears from the testimony of the witnesses to the will given in accordance with that division, that the execution of the will complies with the law in force at the time of the execution of the will in the jurisdiction in which it was executed, with the law in force in this state at the time of the death of the testator, or with the law in force in the jurisdiction in which the testator was domiciled at the time of the testator's death.

(b) Upon the demand of a person interested in having a will of later date admitted to probate, the probate court shall cause at least two of the witnesses to the will of later date, and any other witnesses that the interested person desires to have appear, to come before the probate court and provide testimony. If the interested person so requests, the probate court shall issue a subpoena to compel the presence of any such witness before the probate court to provide testimony.

Witnesses before the probate court pursuant to this division shall be examined, and may be cross-examined, in open court, and their testimony shall be reduced to writing and then filed in the records of the probate court pertaining to the testator's estate.

(2) When an authenticated copy of a will has been admitted to record by a probate court, and an authenticated copy of a will of later date that was executed and proved as required by law, is presented to the same court for record, it shall be admitted to record in the same manner as if no authenticated copy of the will of earlier date had been so admitted.

(3) If a probate court admits a will of later date to probate, or an authenticated copy of a will of later date to record, its order shall operate as a revocation of the order admitting the will of earlier date to probate, or shall operate as a revocation of the order admitting the authenticated copy of the will of earlier date to record. The probate court shall enter on the record of the earlier will a marginal note "later will admitted to probate ..." (giving the date admitted).

(B) When a will that has been declared valid pursuant to section 2107.084 of the Revised Code has been admitted to probate by a probate court, and an authenticated copy of another will of later date that was executed and proved as required by law is presented to the same court for record, the will of later date shall be admitted the same as if no other will had been admitted and the proceedings shall continue as provided in this section.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2107.23 - [Repealed].

Effective Date: 05-26-1976



Section 2107.24 - Treatment of document as will notwithstanding noncompliance with statute.

(A) If a document that is executed that purports to be a will is not executed in compliance with the requirements of section 2107.03 of the Revised Code, that document shall be treated as if it had been executed as a will in compliance with the requirements of that section if a probate court, after holding a hearing, finds that the proponent of the document as a purported will has established, by clear and convincing evidence, all of the following:

(1) The decedent prepared the document or caused the document to be prepared.

(2) The decedent signed the document and intended the document to constitute the decedent's will.

(3) The decedent signed the document under division (A)(2) of this section in the conscious presence of two or more witnesses. As used in division (A)(3) of this section, "conscious presence" means within the range of any of the witnesses' senses, excluding the sense of sight or sound that is sensed by telephonic, electronic, or other distant communication.

(B) If the probate court holds a hearing pursuant to division (A) of this section and finds that the proponent of the document as a purported will has established by clear and convincing evidence the requirements under divisions (A)(1), (2), and (3) of this section, the executor may file an action in the probate court to recover court costs and attorney's fees from the attorney, if any, responsible for the execution of the document.

Effective Date: 07-20-2006; 2008 SB302 09-01-2008



Section 2107.25 - [Repealed].

Effective Date: 08-26-1977



Section 2107.26 - Lost, spoliated, or destroyed wills may be admitted to probate.

When an original will is lost, spoliated, or destroyed before or after the death of a testator, the probate court shall admit the lost, spoliated, or destroyed will to probate if both of the following apply:

(A) The proponent of the will establishes by clear and convincing evidence both of the following:

(1) The will was executed with the formalities required at the time of execution by the jurisdiction in which it was executed.

(2) The contents of the will.

(B) No person opposing the admission of the will to probate establishes by a preponderance of the evidence that the testator had revoked the will.

Effective Date: 10-29-1999



Section 2107.27 - Notice of application - testimony - probate.

(A) When application is made to the probate court to admit to probate a will that has been lost, spoliated, or destroyed as provided in section 2107.26 of the Revised Code or a document that is treated as a will as provided in section 2107.24 of the Revised Code, the party seeking to prove the will shall give a written notice by certified mail to the surviving spouse of the testator, to all persons who would be entitled to inherit from the testator under Chapter 2105. of the Revised Code if the testator had died intestate, to all legatees and devisees that are named in the will, and to all legatees and devisees that are named in the most recent will prior to the lost, spoliated, or destroyed will that is known to the applicant or in the most recent will prior to the document that is treated as a will if the most recent will is known to the applicant.

(B) In the cases described in division (A) of this section, the proponents and opponents of the will shall cause the witnesses to the will, and any other witnesses that have relevant and material knowledge about the will, to appear before the court to testify. If any witnesses reside out of its jurisdiction, or reside within its jurisdiction but are infirm or unable to attend, the probate court may order their testimony to be taken and reduced to writing by some competent person. The testimony shall be filed in the records of the probate court pertaining to the testator's estate.

(C) If upon such proof the court finds that the requirements of section 2107.24 or 2107.26 of the Revised Code, whichever is applicable, have been met, the probate court shall find and establish the contents of the will as near as can be ascertained. The contents of the will established under section 2107.26 of the Revised Code shall be as effectual for all purposes as if the original will had been admitted to probate and record. The contents of the will established under section 2107.24 of the Revised Code shall be as effectual for all purposes as if the document treated as a will had satisfied all of the requirements of section 2107.03 of the Revised Code and had been admitted to probate and record.

Effective Date: 07-23-2002; 07-20-2006



Section 2107.28 - Will lost, spoliated, or destroyed after admission to probate.

If a will is lost, spoliated, destroyed, mislaid, or stolen, after it has been admitted to probate but before it has been recorded, upon notice being given to the persons as provided by section 2107.27 of the Revised Code, the probate court may hear testimony. If the court is satisfied that the contents of the will have been substantially proved, the court may record the will as thus proven. The record shall have all the effects of a record of the original will.

Effective Date: 07-23-2002



Section 2107.29 - Record of will destroyed.

When the record of a will is destroyed, a copy of the will or a copy of the will and its probate may be recorded by the probate court if it appears to the court's satisfaction that the record has been destroyed and if it appears, by reason of a certificate signed and sealed by the probate judge, that the copy is a true copy of the original will or a true copy of the original will and its probate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.30 - Original will may again be admitted to probate.

When the record of a will has been destroyed, the original will may again be admitted to probate and record.

Effective Date: 10-01-1953



Section 2107.31 - Limitations as to contests.

Sections 2107.29 and 2107.30 of the Revised Code do not affect the proceedings or extend the time for contesting the validity of any will or for asserting rights thereunder. The record provided for in such sections must show that the original record was destroyed, and the time, as near as may be, when the will was originally admitted to probate and record.

Effective Date: 10-01-1953



Section 2107.32 - Notice.

Every probate judge who admits a will or copy of a will to record under sections 2107.29 to 2107.31 of the Revised Code shall immediately after admitting the will or copy to record give notice for three consecutive weeks in two weekly newspapers of the probate judge's county if two are published in the county, or if not, in one newspaper of general circulation in the county, stating the name of the person the record of whose will has been destroyed and the day when the record was supplied under those sections. All persons interested in the record, at any time within five years from the making of the record, may come into the probate court and contest the question whether the record that was supplied is the same as the destroyed record .

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.33 - Revocation of will.

(A) A will shall be revoked in the following manners:

(1) By the testator by tearing, canceling, obliterating, or destroying it with the intention of revoking it;

(2) By some person, at the request of the testator and in the testator's presence, by tearing, canceling, obliterating, or destroying it with the intention of revoking it;

(3) By some person tearing, canceling, obliterating, or destroying it pursuant to the testator's express written direction;

(4) By some other written will or codicil, executed as prescribed by this chapter;

(5) By some other writing that is signed, attested, and subscribed in the manner provided by this chapter.

(B) A will that has been declared valid and is in the possession of a probate judge also may be revoked according to division (C) of section 2107.084 of the Revised Code.

(C) If a testator removes a will that has been declared valid and is in the possession of a probate judge pursuant to section 2107.084 of the Revised Code from the possession of the judge, the declaration of validity that was rendered no longer has any effect.

(D) If after executing a will, a testator is divorced, obtains a dissolution of marriage, has the testator's marriage annulled, or, upon actual separation from the testator's spouse, enters into a separation agreement pursuant to which the parties intend to fully and finally settle their prospective property rights in the property of the other, whether by expected inheritance or otherwise, any disposition or appointment of property made by the will to the former spouse or to a trust with powers created by or available to the former spouse, any provision in the will conferring a general or special power of appointment on the former spouse, and any nomination in the will of the former spouse as executor, trustee, or guardian shall be revoked unless the will expressly provides otherwise.

(E) Property prevented from passing to a former spouse or to a trust with powers created by or available to the former spouse because of revocation by this section shall pass as if the former spouse failed to survive the decedent, and other provisions conferring some power or office on the former spouse shall be interpreted as if the spouse failed to survive the decedent. If provisions are revoked solely by this section, they shall be deemed to be revived by the testator's remarriage with the former spouse or upon the termination of a separation agreement executed by them.

(F) A bond, agreement, or covenant made by a testator, for a valuable consideration, to convey property previously devised or bequeathed in a will does not revoke the devise or bequest. The property passes by the devise or bequest, subject to the remedies on the bond, agreement, or covenant, for a specific performance or otherwise, against the devisees or legatees, that might be had by law against the heirs of the testator, or the testator's next of kin, if the property had descended to them.

(G) A testator's revocation of a will shall be valid only if the testator, at the time of the revocation, has the same capacity as the law requires for the execution of a will.

(H) As used in this section:

(1) "Trust with powers created by or available to the former spouse" means a trust that is revocable by the former spouse, with respect to which the former spouse has a power of withdrawal, or with respect to which the former spouse may take a distribution that is not subject to an ascertainable standard but does not mean a trust in which those powers of the former spouse are revoked by section 5815.31 of the Revised Code or similar provisions in the law of another state.

(2) "Ascertainable standard" means a standard that is related to a trust beneficiary's health, maintenance, support, or education.

Effective Date: 10-29-1999; 01-01-2007



Section 2107.34 - Afterborn or pretermitted heirs.

If, after making a will , a testator has a child born alive, adopts a child, or designates an heir in the manner provided by section 2105.15 of the Revised Code, or if a child or designated heir who is absent and reported to be dead proves to be alive, and no provision has been made in the will or by settlement for the pretermitted child or heir, or for that child's or heir's issue , the will shall not be revoked . Unless it appears by the will that it was the intention of the testator to disinherit the pretermitted child or heir, the devises and legacies granted by the will, except those to a surviving spouse, shall be abated proportionately, or in any other manner that is necessary to give effect to the intention of the testator as shown by the will, so that the pretermitted child or heir will receive a share equal to that which the person would have been entitled to receive out of the estate if the testator had died intestate with no surviving spouse, owning only that portion of the testator's estate not devised or bequeathed to or for the use and benefit of a surviving spouse. If the pretermitted child or heir dies prior to the death of the testator, the issue of the deceased child or heir shall receive the share the parent would have received if living.

If the pretermitted child or heir supposed to be dead at the time of executing the will has lineal descendants, provision for whom is made by the testator, the other legatees and devisees need not contribute, but the pretermitted child or heir shall take the provision made for the pretermitted child's or heir's lineal descendants or that part of it as, in the opinion of the probate judge, may be equitable. In settling the claim of a pretermitted child or heir, any portion of the testator's estate received by a party interested, by way of advancement, is a portion of the estate and shall be charged to the party who has received it.

Though measured by Chapter 2105. of the Revised Code, the share taken by a pretermitted child or heir shall be considered as a testate succession. This section does not prejudice the right of any fiduciary to act under any power given by the will, nor shall the title of innocent purchasers for value of any of the property of the testator's estate be affected by any right given by this section to a pretermitted child or heir.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-16-2002



Section 2107.35 - Encumbrances.

An encumbrance upon real or personal property for the purpose of securing the payment of money or the performance of a covenant shall not revoke a previously executed will relating to that property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-04-1957



Section 2107.36 - Effect of alteration of property.

An act of a testator that alters but does not wholly divest the testator's interest in property previously devised or bequeathed by the testator does not revoke the devise or bequest of the property . The devise or bequest shall pass to the devisee or legatee the actual interest of the testator that would otherwise descend to the testator's heirs or pass to the testator's next of kin , unless the instrument by which the alteration is made declares the testator's intention that it shall operate as a revocation of the previous devise or bequest.

If the instrument by which the alteration is made is wholly inconsistent with the previous devise or bequest, the instrument shall operate as a revocation of the devise or bequest, unless the instrument depends on a condition or contingency, and the condition is not performed or the contingency does not happen.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.37 - Subsequent marriage.

A will executed by an unmarried person is not revoked by a subsequent marriage.

Effective Date: 01-01-1976



Section 2107.38 - Destruction of a subsequent will.

If a testator executes a second will, the destruction, cancellation, or revocation of the second will shall not revive the first will unless the terms of the revocation show that it was the testator's intention to revive and give effect to the testator's first will or unless, after the destruction, cancellation, or revocation of the second will, the testator republishes the testator's first will.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.39 to 2107.45 - Amended and Renumbered RC 2106.01 to 2106.08.

Effective Date: 05-31-1990



Section 2107.46 - Action by fiduciary.

Any fiduciary may file an action in the probate court against creditors, legatees, distributees, or other parties, and ask the direction or judgment of the court in any matter respecting the trust, estate, or property to be administered, and the rights of the parties in interest.

If any fiduciary fails for thirty days to file an action under this section after a written request from a party in interest, the party making the request may file the action.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2107.47 - Protection of purchaser against will or later will.

(A) The title, estate, or interest of a bona fide purchaser, lessee, or encumbrancer, for value, in real property situated in this state, that is derived from an heir of a decedent and acquired without knowledge of a will of the decedent that effectively disposes of it to another person, shall not be defeated by the production of a will of the decedent, unless, in the case of a resident decedent, the will is offered for probate within three months after the death of the decedent, or unless, in the case of a nonresident decedent, the will is offered for record in this state within three months after the death of the decedent.

(B) The title, estate, or interest of a bona fide purchaser, lessee, or encumbrancer, for value, in real property situated in this state, that is derived from a beneficiary under a will of a decedent and acquired without knowledge of a later will of the decedent that effectively disposes of it to another person, shall not be defeated by the production of a later will of the decedent, unless, in the case of a resident decedent, the later will is offered for probate within three months after the death of the decedent, or unless, in the case of a nonresident decedent, the later will is offered for record in this state within three months after the death of the decedent.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1996



Section 2107.48 - Foreign will cannot be contested here.

There shall be no proceeding in this state to contest a will executed and proved according to the law of another state or of a foreign country, relative to property in this state; but if such will is set aside in the state or country in which it is executed and proved, it shall be invalid in this state as to persons claiming under it who have notice of its being set aside, and invalid as to all other persons from the time an authenticated copy of the final order or decree setting it aside is filed in the office of the probate judge of the court in which the will is recorded.

Effective Date: 01-01-1979



Section 2107.49 - Rule in Shelley's case abolished.

When interests in real property are given by deed or will to a person for the person's life, and after the person's death to the person's heirs in fee, the conveyance shall vest an estate for life only in the first taker and a remainder in fee simple in the heirs of the first taker. If the remainder is given to the heirs of the body of the life tenant, the conveyance shall vest an estate for life only in the first taker and a remainder in fee simple in the heirs of the body of the life tenant. The rule in Shelley's case is abolished by this section and shall not be given effect.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.50 - Property acquired subsequent to will.

Any estate, right, or interest in any property of which a decedent had an interest at the time of the decedent's death shall pass under the decedent's will unless the will manifests a different intention.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.501 - Ademption - exemptions.

(A) A specific devisee or legatee has the right to the remaining specifically devised or bequeathed property, and the following:

(1) Any balance on the purchase price, together with any security interest owing from a purchaser to the testator at death by reason of sale of the property;

(2) Any amount of condemnation award unpaid at death for the taking of the property;

(3) Any proceeds unpaid at death on fire or casualty insurance on the property;

(4) Property owned by the testator at death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised or bequeathed obligation.

(B) If specifically devised or bequeathed property is sold by a guardian, by an agent acting within the authority of a power of attorney, or by an agent acting within the authority of a durable power of attorney, or if a condemnation award or insurance proceeds are paid to a guardian, to an agent acting within the authority of a power of attorney, or to an agent acting within the authority of a durable power of attorney as a result of condemnation, fire, or casualty to the property, the specific devisee or legatee has the right to a general pecuniary devise or bequest equal to the net proceeds of sale, the condemnation award, or the insurance proceeds, and that devise or bequest shall be treated as property subject to section 2107.54 of the Revised Code. This section does not apply if subsequent to the sale, condemnation, fire, or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by one year. The right of the specific devisee or legatee is reduced by any right acquired under division (A) of this section.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 08-29-2000



Section 2107.51 - When whole estate to pass.

Every devise of an interest in real property in a will shall convey all the estate of the devisor in the property, unless it clearly appears by the will that the devisor intended to convey a less estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.52 - Deceased devisee; class gifts.

(A) As used in this section:

(1) "Class member" means an individual who fails to survive the testator but who would have taken under a devise in the form of a class gift had the individual survived the testator.

(2) "Descendant of a grandparent" means an individual who qualifies as a descendant of a grandparent of the testator or of the donor of a power of appointment under either of the following:

(a) The rules of construction applicable to a class gift created in the testator's will if the devise or the exercise of the power of appointment is in the form of a class gift;

(b) The rules for intestate succession if the devise or the exercise of the power of appointment is not in the form of a class gift.

(3) "Devise" means an alternative devise, a devise in the form of a class gift, or an exercise of a power of appointment.

(4) "Devisee" means any of the following:

(a) A class member if the devise is in the form of a class gift;

(b) An individual or class member who was deceased at the time the testator executed the testator's will or an individual or class member who was then living but who failed to survive the testator;

(c) An appointee under a power of appointment exercised by the testator's will.

(5) "Per stirpes" means that the shares of the descendants of a devisee who does not survive the testator are determined in the same way they would have been determined under division (A) of section 2105.06 of the Revised Code if the devisee had died intestate and unmarried on the date of the testator's death.

(6) "Stepchild" means a child of the surviving, deceased, or former spouse of the testator or of the donor of a power of appointment and not of the testator or donor.

(7) "Surviving devisee" or "surviving descendant" means a devisee or descendant, whichever is applicable, who survives the testator by at least one hundred twenty hours.

(8) "Testator" includes the donee of a power of appointment if the power is exercised in the testator's will.

(B)

(1) As used in "surviving descendants" in divisions (B)(2)(a) and (b) of this section, "descendants" means the descendants of a deceased devisee or class member under the applicable division who would take under a class gift created in the testator's will.

(2) Unless a contrary intent appears in the will, if a devisee fails to survive the testator and is a grandparent, a descendant of a grandparent, or a stepchild of either the testator or the donor of a power of appointment exercised by the testator's will, either of the following applies:

(a) If the devise is not in the form of a class gift and the deceased devisee leaves surviving descendants, a substitute gift is created in the devisee's surviving descendants. The surviving descendants take, per stirpes, the property to which the devisee would have been entitled had the devisee survived the testator.

(b) If the devise is in the form of a class gift, other than a devise to "issue," "descendants," "heirs of the body," "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased devisee. The property to which the devisees would have been entitled had all of them survived the testator passes to the surviving devisees and the surviving descendants of the deceased devisees. Each surviving devisee takes the share to which the surviving devisee would have been entitled had the deceased devisees survived the testator. Each deceased devisee's surviving descendants who are substituted for the deceased devisee take, per stirpes, the share to which the deceased devisee would have been entitled had the deceased devisee survived the testator. For purposes of division (B)(2)(b) of this section, "deceased devisee" means a class member who failed to survive the testator by at least one hundred twenty hours and left one or more surviving descendants.

(C) For purposes of this section, each of the following applies:

(1) Attaching the word "surviving" or "living" to a devise, such as a gift "to my surviving (or living) children," is not, in the absence of other language in the will or other evidence to the contrary, a sufficient indication of an intent to negate the application of division (B) of this section.

(2) Attaching other words of survivorship to a devise, such as "to my child, if my child survives me," is, in the absence of other language in the will or other evidence to the contrary, a sufficient indication of an intent to negate the application of division (B) of this section.

(3) A residuary clause is not a sufficient indication of an intent to negate the application of division (B) of this section unless the will specifically provides that upon lapse or failure the nonresiduary devise, or nonresiduary devises in general, pass under the residuary clause.

(4) Unless the language creating a power of appointment expressly excludes the substitution of the descendants of an appointee for the appointee, a surviving descendant of a deceased appointee of a power of appointment may be substituted for the appointee under this section, whether or not the descendant is an object of the power of appointment.

(D) Except as provided in division (A), (B), or (C) of this section, each of the following applies:

(1) A devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

(2) If the residue is devised to two or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.

(3) If a residuary devise fails for any reason in its entirety, the residue passes by intestate succession.

(E) This section applies only to outright devises and appointments. Devises and appointments in trust, including to a testamentary trust, are subject to section 5808.19 of the Revised Code.

(F) This section applies to wills of decedents who die on or after the effective date of this section.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.65,SB 117, §2, eff. 3/22/2012.)

(Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.)

(Effective Date: 10-08-1992 )



Section 2107.521 - Specific references to powers of appointment.

No provision of a will exercises a power of appointment held by the testator unless specific reference is made to the power.

Effective Date: 03-23-1981



Section 2107.53 - Undevised real property applied to debts.

When part of the real property of a testator descends to the testator's heirs because it was not disposed of by the testator's will, and the testator's personal property is insufficient to pay the testator's debts, the undevised real property shall be chargeable first with the debts, as far as it will go, in exoneration of the real property that is devised, unless it appears from the will that a different arrangement of assets was made for the payment of the testator's debts, in which case the assets shall be applied for that purpose in conformity with the will.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.54 - Contribution - exception.

(A) When real or personal property, devised or bequeathed, is taken from the devisee or legatee for the payment of a debt of the testator, the other devisees and legatees shall contribute their respective proportions of the loss to the person from whom the payment was taken so that the loss will fall equally on all the devisees and legatees according to the value of the property received by each of them.

If, by making a specific devise or bequest, the testator has exempted a devisee or legatee from liability to contribute to the payment of debts, or if the will makes a different provision for the payment of debts than the one prescribed in this section, the estate shall be applied in conformity with the will.

(B) A devisee or legatee shall not be prejudiced by the fact that the holder of a claim secured by lien on the property devised or bequeathed failed to present the claim to the executor or administrator for allowance within the time allowed by sections 2117.06 and 2117.07 of the Revised Code, and the devisee or legatee shall be restored by right of contribution, exoneration, or subrogation, to the position the devisee or legatee would have occupied if the claim had been presented and allowed for the sum that is justly owing on it.

(C) A devisee of real property that is subject to a mortgage lien that exists on the date of the testator's death, who does not have a right of exoneration that extends to that lien because of the operation of division (B) of section 2113.52 of the Revised Code, has a duty to contribute under this section to devisees and legatees who are burdened if the claim secured by the lien is presented and allowed pursuant to Chapter 2117. of the Revised Code.

(D) This section does not affect the liability of the whole estate of the testator for the payment of the testator's debts. This section applies only to the marshaling of the assets as between those who hold or claim under the will.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983



Section 2107.55 - Portion of pretermitted heir, or of witness, subject to contribution.

When a part of the estate of a testator descends to a child born or adopted, or to an heir designated, after the execution of the will, or to a child absent and reported to be dead at the time of execution of the will but later found to be alive, or to a witness to a will who is a devisee or legatee, the estate and the advancement made to the child, heir, or witness for all the purposes mentioned in section 2107.54 of the Revised Code shall be considered as if it had been devised to that child, heir, or witness and the child, heir, or witness shall be bound to contribute with the devisees and legatees, as provided by that section, and may claim contribution from them accordingly.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.56 - Liability in case of insolvency.

When any of the persons liable to contribute toward the discharge of a testator's debt according to sections 2107.54 and 2107.55 of the Revised Code, is insolvent, the others shall be severally liable to each other for the loss occasioned by the insolvency, each being liable in proportion to the value of the property received by the person from the estate of the deceased. If any one of the persons liable dies without paying the person's proportion of the debt, the executors and administrators of the person's estate shall be liable for that proportion to the extent to which the person would have been liable if living.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.57 - Contribution enforced.

All cases arising under sections 2107.01 to 2107.62, inclusive, of the Revised Code, in which devisees or legatees are required to contribute or in which contribution is to be made among devisees, legatees, and heirs, may be heard and determined in a single action.

Effective Date: 10-01-1953



Section 2107.58 - Order of sale to pay debts.

When a sale of real property aliened or unaliened by a devisee or heir is ordered for the payment of the debts of an estate, sections 2107.53 to 2107.57 of the Revised Code do not prevent the probate court from making an order and decree for the sale of any portion of the aliened or unaliened real property that is equitable among the parties, and making an order of contribution and further order and decree to settle and adjust the various rights and liabilities of the parties.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.59 - Sale of real property by executor's successor.

When a will is admitted to probate, or a will made out of this state is admitted to record as provided by sections 2129.05 to 2129.07 of the Revised Code, and interests in real property are given or devised by the will to the executors named in the will, or nominated pursuant to a power as described in section 2107.65 of the Revised Code, to be sold or conveyed, or the interests in real property thereby are ordered to be sold by the executors and one or more of the executors dies, refuses to act, or neglects to take upon self the execution of the will, then all sales and conveyances of the interests in real property by the executors who took upon themselves in this state the execution of the will, or the survivor of them, shall be as valid as if the remaining executors had joined in the sale and conveyance. But if none of the executors take upon themselves the execution of the will, or if all the executors who take out letters testamentary die, resign, or are removed before the sale and conveyance of the interests in real property, or die, resign, or are removed after the sale and before the conveyance is made, the sale or conveyance, or both, shall be made by the administrator with the will annexed or, if any, by a successor executor or successor coexecutor nominated pursuant to a power as described in section 2107.65 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983



Section 2107.60 - Oral will.

An oral will, made in the last sickness, shall be valid in respect to personal property if reduced to writing and subscribed by two competent disinterested witnesses within ten days after the speaking of the testamentary words. The witnesses shall prove that the testator was of sound mind and memory, not under restraint, and that the testator called upon some person present at the time the testamentary words were spoken to bear testimony to the disposition as the testator's will.

No oral will shall be admitted to record unless it is offered for probate within three months after the death of the testator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.61 - Will ineffectual.

Unless it has been admitted to probate or record, as provided in sections 2107.01 to 2107.62 or 2129.05 to 2129.07 of the Revised Code, no will is effectual to transfer real or personal property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2107.62 - Expenses and fees.

The expense of proving and recording wills and of any action for declaratory judgment of validity shall be paid by the party at whose instance this is done. The witnesses and officers shall have the same fees for attendance and services as in other cases. When the executor or administrator is appointed, the expense shall be reimbursed out of the estate.

Effective Date: 01-01-1979



Section 2107.63 - Real or personal property devised, bequeathed or appointed to trustee of existing trust.

A testator may by will devise, bequeath, or appoint real or personal property or any interest in real or personal property to a trustee of a trust that is evidenced by a written instrument signed by the testator or any other settlor either before or on the same date of the execution of the will of the testator, that is identified in the will, and that has been signed, or is signed at any time after the execution of the testator's will, by the trustee or trustees identified in the will or their successors or by any other person lawfully serving, by court appointment or otherwise, as a trustee.

The property or interest so devised, bequeathed, or appointed to the trustee shall become a part of the trust estate, shall be subject to the jurisdiction of the court having jurisdiction of the trust, and shall be administered in accordance with the terms and provisions of the instrument creating the trust, including, unless the will specifically provides otherwise, any amendments or modifications of the trust made in writing before, concurrently with, or after the making of the will and prior to the death of the testator. The termination of the trust, or its entire revocation prior to the testator's death, shall invalidate the devise, bequest, or appointment to the trustee.

This section shall not affect any of the rights accorded to a surviving spouse under section 2106.01 of the Revised Code. This section applies, and shall be construed as applying, to the wills of decedents who die on or after the effective date of this amendment, regardless of the date of the execution of their wills.

Effective Date: 10-08-1992



Section 2107.64 - Trustee named in will as beneficiary.

A policy of life insurance, or an employee or self-employed benefit plan including, but not limited to, an employee trust or annuity plan, a Keogh plan, an individual retirement account or annuity, or a retirement bond, may designate as beneficiary a trustee named by will. Upon qualification and issuance of letters of trusteeship, the proceeds of the insurance or benefit plan shall be payable to the trustee to be held and disposed of under the terms of the will as they exist as of the date of the death of the testator and in the same manner as other testamentary trusts are administered. However, if no qualified trustee makes claim to the proceeds from the insurance company or the trustee of or other person holding funds of the benefit plan within twelve months after the death of the insured or the person covered by the benefit plan, or if satisfactory evidence is furnished to the insurance company or the trustee of or other person holding funds of the benefit plan within that twelve-month period showing that there is or will be no trustee to receive the proceeds, payment shall be made by the insurance company or the trustee of or other person holding funds of the benefit plan to the executors, administrators, or assigns of the insured or person covered by the benefit plan, unless otherwise provided by agreement with the insurance company or the trustee of or other person holding funds of the benefit plan during the lifetime of the insured or the person covered by the benefit plan.

The proceeds of the insurance or of the benefit plan as received by the trustee shall not be subject to debts of the insured or the person covered by the benefit plan or to estate tax to any greater or lesser extent than if the proceeds were payable to the beneficiary or beneficiaries named in the trust and not to the estate of the insured or the person covered by the benefit plan.

The insurance proceeds, or the proceeds of the benefit plan, so held in trust may be commingled with any other assets that may properly come into the trust.

Nothing in this section shall affect the validity of any life insurance policy beneficiary designation made prior to August 10, 1965, or the validity of any benefit plan beneficiary designation made prior to the effective date of this amendment, naming trustees of a trust established by will.

Effective Date: 03-23-1981



Section 2107.65 - Conferring power to name executor.

A testator may confer in the testator's will, upon one or more persons, the power to nominate, in writing, an executor, coexecutor, successor executor, or successor coexecutor, and also may provide in the will that the person or persons so nominated may serve without bond. If a will confers that power, the holders of it have the authority to nominate themselves as executor, coexecutor, successor executor, or successor coexecutor unless the will provides to the contrary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983



Section 2107.71 - Civil action to contest validity of will.

(A) A person interested in a will or codicil admitted to probate in the probate court that has not been declared valid by judgment of a probate court pursuant to section 2107.084 of the Revised Code or that has been declared valid by judgment of a probate court pursuant to section 2107.084 of the Revised Code but has been removed from the possession of the probate judge, may contest its validity by filing a complaint in the probate court in the county in which the will or codicil was admitted to probate.

(B) Except as otherwise provided in this division, no person may contest the validity of any will or codicil as to facts decided if it was submitted to a probate court by the testator during the testator's lifetime and declared valid by judgment of the probate court and filed with the judge of the probate court pursuant to section 2107.084 of the Revised Code and if the will was not removed from the possession of the probate judge. A person may contest the validity of that will, modification, or codicil as to those facts if the person is one who should have been named a party defendant in the action in which the will, modification, or codicil was declared valid, pursuant to section 2107.081 or 2107.084 of the Revised Code, and if the person was not named a defendant and properly served in that action. Upon the filing of a complaint contesting the validity of a will or codicil that is authorized by this division, the court shall proceed with the action in the same manner as if the will, modification, or codicil had not been previously declared valid under sections 2107.081 to 2107.085 of the Revised Code.

(C) No person may introduce, as evidence in an action authorized by this section contesting the validity of a will, the fact that the testator of the will did not file a complaint for a judgment declaring its validity under section 2107.081 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1979



Section 2107.72 - Rules of procedure - jury trial.

(A) The Rules of Civil Procedure govern all aspects of a will contest action, except as otherwise provided in sections 2107.71 to 2107.77 of the Revised Code.

(B)

(1) Each party to a will contest action has the right to a jury trial of the action. To assert the right, a party shall demand a jury trial in the manner prescribed in the Rules of Civil Procedure. Subject to division (B)(2) of this section, if a party demands a jury trial in that manner, the action shall be tried to a jury.

(2) Notwithstanding any provision to the contrary in Civil Rule 38, a demand of a jury trial in a will contest action may be withdrawn, if either of the following applies:

(a) All parties to the action who are not in default of answer, consent to the withdrawal of the demand prior to the commencement of the trial;

(b) All parties to the action who are not in default of answer and who are present at the time of the commencement of the trial, consent to the withdrawal of the demand.

Effective Date: 03-28-1985



Section 2107.73 - Parties to will contest action.

Persons who are necessary parties to a will contest action are as follows:

(A) Any person designated in a will to receive a testamentary disposition of real or personal property;

(B) Heirs who would take property pursuant to section 2105.06 of the Revised Code had the testator died intestate;

(C) The executor or the administrator with the will annexed;

(D) The attorney general as provided by section 109.25 of the Revised Code;

(E) Other interested parties.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-26-1976



Section 2107.74 - Order of probate prima-facie evidence of attestation, execution and validity of will.

On the trial of any will contest under section 2107.71 of the Revised Code, the order of probate is prima-facie evidence of the attestation, execution, and validity of the will or codicil. The contesting party may call any witness to the will as upon cross examination.

Effective Date: 01-01-1976



Section 2107.75 - Administration costs of purported last will or codicil.

When the jury or the court finds that the writing produced is not the will or codicil of the testator, the trial court shall allow as part of the costs of administration the amounts to the fiduciary and to the attorneys defending the purported will or purported codicil that the trial court finds to be reasonable compensation for the services rendered in the will contest action. The court shall order the amounts allowed to be paid out of the estate of the decedent.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2107.76 - Will contest action - time limits.

No person who has received or waived the right to receive the notice of the admission of a will to probate required by section 2107.19 of the Revised Code may commence an action permitted by section 2107.71 of the Revised Code to contest the validity of the will more than three months after the filing of the certificate described in division (A)(3) of section 2107.19 of the Revised Code. No other person may commence an action permitted by section 2107.71 of the Revised Code to contest the validity of the will more than three months after the initial filing of a certificate described in division (A)(3) of section 2107.19 of the Revised Code. A person under any legal disability nevertheless may commence an action permitted by section 2107.71 of the Revised Code to contest the validity of the will within three months after the disability is removed, but the rights saved shall not affect the rights of a purchaser, lessee, or encumbrancer for value in good faith and shall not impose any liability upon a fiduciary who has acted in good faith, or upon a person delivering or transferring property to any other person under authority of a will, whether or not the purchaser, lessee, encumbrancer, fiduciary, or other person had actual or constructive notice of the legal disability.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 10-31-2001; 06-05-2006



Section 2107.77 - Later wills.

Sections 2107.71 to 2107.76 of the Revised Code apply to later wills admitted to probate.

Effective Date: 05-26-1976






Chapter 2108 - HUMAN BODIES OR PARTS THEREOF

Section 2108.01 - Anatomical gift definitions.

As used in sections 2108.02 to 2108.35 of the Revised Code:

(A) "Adult" means an individual who is at least eighteen years of age.

(B) "Agent" means an individual who is either of the following:

(1) The principal's attorney in fact under a durable power of attorney for health care;

(2) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(C) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(D) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than sections 2108.01 to 2108.29 of the Revised Code, a fetus.

(E) "Disinterested witness" means a witness other than a spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes an anatomical gift, or another adult who exhibited special care and concern for the individual. "Disinterested witness" does not include a person to which an anatomical gift could pass under section 2108.11 of the Revised Code.

(F) "Document of gift" means a donor card or other record used to make an anatomical gift. "Document of gift" includes a statement or symbol on a driver's license or identification card or in the donor registry.

(G) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(H) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(I) "Driver's license" means a license or permit issued by the registrar of motor vehicles, or a deputy registrar, to operate a vehicle, whether or not conditions are attached to the license or permit and includes a driver's license, commercial driver's license, and a motorcycle operator's license or endorsement.

(J) "Durable power of attorney for health care" means a document created pursuant to sections 1337.11 to 1337.17 of the Revised Code.

(K) "Eye bank" means a person conducting operations in this state that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(L) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. "Guardian" does not include a guardian ad litem.

(M) "Hospital" means a facility operated as a hospital under the laws of this or any other state or a facility operated as a hospital by the United States, this or any other state, or a subdivision of this or any other state.

(N) "Identification card" means an identification card issued by the registrar of motor vehicles or a deputy registrar.

(O) "Know" means to have actual knowledge.

(P) "Minor" means an individual who is under eighteen years of age.

(Q) "Organ procurement organization" means a person conducting operations in this state that is designated by the secretary of the United States department of health and human services as an organ procurement organization.

(R) "Parent" means a parent whose parental rights have not been terminated.

(S) "Part" means an organ, an eye, or tissue of a human being. "Part" does not include the whole body.

(T) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(U) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, or an individual authorized under the laws of any other state to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(V) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(W) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. "Prospective donor" does not include an individual who has made a refusal.

(X) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(Y) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(Z) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(AA) "Refusal" means a record created under section 2108.07 of the Revised Code that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(BB) "Sign" means to do either of the following with the present intent to authenticate or adopt a record:

(1) Execute or adopt a tangible symbol;

(2) Attach to or logically associate with the record an electronic symbol, sound, or process.

(CC) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. "Technician" includes an enucleator and an embalmer licensed pursuant to Chapter 4717. of the Revised Code who has completed a course in eye enucleation and has received a certificate of competency to that effect from a school of medicine recognized by the state medical board or from an eye bank that is a member of the eye bank association of America.

(DD) "Tissue" means a portion of the human body other than an organ or an eye. "Tissue" does not include blood unless the blood is donated for the purpose of research or education.

(EE) "Tissue bank" means a person conducting operations in this state that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(FF) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

Effective Date: 2008 HB529 04-07-2009



Section 2108.02 - Revised uniform anatomical gift act adopted.

Sections 2108.01 to 2108.29 of the Revised Code are enacted to adopt the Revised Uniform Anatomical Gift Act (2006), national conference of commissioners on uniform state laws.

Effective Date: 2008 HB529 04-07-2009



Section 2108.021 - [Repealed].

Effective Date: 12-13-2000; 2008 HB529 04-07-2009



Section 2108.022 - [Repealed].

Effective Date: 12-13-2000



Section 2108.03 - Application of RC 2108.01 to RC 2108.29.

Sections 2108.01 to 2108.29 of the Revised Code apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

Effective Date: 2008 HB529 04-07-2009



Section 2108.04 - Persons who may make anatomical gift.

Subject to section 2108.08 of the Revised Code, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in section 2108.05 of the Revised Code by any of the following:

(A) The donor, if the donor is an adult or if the donor is a minor and either of the following applies:

(1) The donor is emancipated.

(2) The donor is authorized to apply for a temporary instruction permit issued under section 4507.05 of the Revised Code because the donor is at least fifteen years and six months of age.

(B) An agent of the donor, unless the durable power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(C) A parent of the donor, if the donor is an unemancipated minor;

(D) The donor's guardian.

Effective Date: 2008 HB529 04-07-2009



Section 2108.05 - Manner of making anatomical gift.

(A) A donor may make an anatomical gift by doing any of the following:

(1) Authorizing a statement or symbol to be imprinted on the donor's driver's license or identification card indicating that the donor has certified a willingness to make an anatomical gift;

(2) Specifying in the donor's will an intent to make an anatomical gift;

(3) Specifying an intent to make an anatomical gift in the donor's declaration as described in section 2133.16 of the Revised Code;

(4) During a terminal illness or injury of the donor, communicating in any manner to a minimum of two adults, at least one of whom is a disinterested witness, that the donor intends to make an anatomical gift;

(5) Following the procedure in division (B) of this section.

(B) A donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has certified a willingness to make an anatomical gift be included in a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall do both of the following:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person;

(2) State that it has been signed and witnessed as provided in division (B)(1) of this section.

(C) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(D) An anatomical gift made by will takes effect on the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

Effective Date: 2008 HB529 04-07-2009



Section 2108.06 - Amendment of anatomical gift.

(A) Subject to section 2108.08 of the Revised Code, an anatomical gift made under section 2108.04 of the Revised Code may be amended by any of the following means:

(1) By a record signed by the donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code;

(2) Subject to division (C) of this section, by a record signed by another individual acting at the direction of the donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code if the donor or other person is physically unable to sign;

(3) By a later-executed document of gift that amends a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency;

(4) By any form of communication during a terminal illness or injury addressed to at least two adults;

(5) By a parent who is reasonably available, if the donor is an unemancipated minor who has died;

(6) If made in a will, by the manner provided for amendment of wills or by any of the applicable means described in divisions (B)(1) to (5) of this section.

(B) Subject to section 2108.08 of the Revised Code, an anatomical gift made under section 2108.04 of the Revised Code may be revoked by any of the following means:

(1) By a record signed by the donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code;

(2) Subject to division (C) of this section, by a record signed by another individual acting at the direction of the donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code if the donor or other person is physically unable to sign;

(3) By a later-executed document of gift that revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency;

(4) By any form of communication during a terminal illness or injury addressed to at least two adults;

(5) By a parent who is reasonably available, if the donor is an unemancipated minor who has died;

(6) By the destruction or cancellation of the document of gift, or the portion of the document of gift, used to make the gift, with the intent to revoke the gift;

(7) If made in a will, by the manner provided for revocation of wills or by any of the applicable means described in divisions (B)(1) to (6) of this section.

(C) A record signed pursuant to division (A)(2) or (B)(2) of this section shall do both of the following:

(1) Be witnessed by a minimum of two adults who have signed at the request of the donor or other person;

(2) State that it has been signed and witnessed as provided in division (C)(1) of this section.

Effective Date: 2008 HB529 04-07-2009



Section 2108.07 - Refusal to make anatomical gift.

(A) An individual may refuse to make an anatomical gift of the individual's body or part by doing any of the following:

(1) Indicating a refusal in a record signed by either of the following:

(a) The individual;

(b) Subject to division (B) of this section, another individual acting at the direction of the individual, if the individual is physically unable to sign.

(2) Indicating a refusal in the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death;

(3) Indicating a refusal by any form of communication made by the individual during the individual's terminal illness or injury addressed to a minimum of two adults.

(B) A record signed pursuant to division (A)(1)(b) of this section shall do both of the following:

(1) Be witnessed by at least two adults who have signed at the request of the individual;

(2) State that it has been signed and witnessed as provided in division (B)(1) of this section.

(C) An individual who has made a refusal may amend or revoke the refusal by doing any of the following:

(1) Amending or revoking the refusal in the manner provided in division (A) of this section for making a refusal;

(2) Subsequently making an anatomical gift pursuant to section 2108.05 of the Revised Code that is inconsistent with the refusal;

(3) Destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(D) Except as provided in division (E) of this section, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

(E) The parent of a deceased unemancipated minor who is reasonably available may revoke a refusal made by the minor.

Effective Date: 2008 HB529 04-07-2009



Section 2108.071 - [Repealed].

Effective Date: 03-27-1991; 2008 HB529 04-07-2009



Section 2108.08 - Action by person other than donor.

(A) Subject to division (F) of this section, in the absence of an express, contrary indication by the donor, a person other than the donor shall be barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under section 2108.05 of the Revised Code or an amendment to an anatomical gift of the donor's body or part under section 2108.06 of the Revised Code.

(B) A donor's revocation of an anatomical gift of the donor's body or part under section 2108.06 of the Revised Code is not a refusal and shall not bar another person specified in section 2108.04 or 2108.09 of the Revised Code from making an anatomical gift of the donor's body or part under section 2108.05 or 2108.10 of the Revised Code.

(C) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under section 2108.05 of the Revised Code or an amendment to an anatomical gift of the donor's body or part under section 2108.06 of the Revised Code, another person shall not make, amend, or revoke the gift of the donor's body or part under section 2108.10 of the Revised Code.

(D) A revocation by a person other than the donor of an anatomical gift of a donor's body or part under section 2108.06 of the Revised Code shall not bar another person from making an anatomical gift of the body or part under section 2108.05 or 2108.10 of the Revised Code.

(E) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(F) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 2108.04 of the Revised Code, an anatomical gift of a part for one or more of the purposes set forth in section 2108.04 of the Revised Code shall not be a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or other person under section 2108.05 or 2108.10 of the Revised Code.

Effective Date: 2008 HB529 04-07-2009



Section 2108.09 - Anatomical gift after donor's death.

(A) Subject to divisions (B) and (C) of this section, and unless barred by section 2108.07 or 2108.08 of the Revised Code, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made in the manner provided for under section 2108.10 of the Revised Code by any member of the following classes of persons who is reasonably available, in the following order of priority:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under division (B) of section 2108.04 of the Revised Code immediately before the decedent's death;

(2) The decedent's surviving spouse;

(3) The decedent's surviving adult children;

(4) The decedent's surviving parent or parents;

(5) The decedent's surviving adult siblings;

(6) The decedent's surviving adult grandchildren;

(7) The decedent's surviving grandparent or grandparents;

(8) A surviving adult who exhibited special care and concern for the decedent;

(9) The persons who were acting as the guardians of the person of the decedent at the time of death;

(10) The persons, other than those in divisions (A)(1) to (9) of this section, to whom the right of disposition for the decedent's body has been assigned pursuant to section 2108.70 of the Revised Code or who have the right of disposition for the decedent's body as described in section 2108.81 of the Revised Code.

(B) If there is more than one member of a class listed in division (A)(1), (3), (4), (5), (6), (7), or (9) of this section entitled to make an anatomical gift, an anatomical gift may be made by a single member of the class unless that member or a person to which the gift may pass under section 2108.11 of the Revised Code knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(C) A person shall not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under division (A) of this section is reasonably available to make or object to the making of an anatomical gift.

Effective Date: 2008 HB529 04-07-2009



Section 2108.10 - Making anatomical gift after donor's death.

(A) A person authorized to make an anatomical gift under section 2108.09 of the Revised Code may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(B) Subject to division (C) of this section, an anatomical gift made by a person authorized to make a gift under section 2108.09 of the Revised Code may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized to make a gift under section 2108.09 of the Revised Code may be amended if a majority of the reasonably available members agree to the amendment or revoked if at least half of the reasonably available members agree to the revocation.

(C) A revocation under division (B) of this section shall be effective only if the procurement organization, transplant hospital, physician, or technician knows of the revocation, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient.

Effective Date: 2008 HB529 04-07-2009



Section 2108.101 - [Repealed].

Effective Date: 11-21-2001; 2008 HB529 04-07-2009



Section 2108.11 - Donees and purposes of anatomical gift.

(A) An anatomical gift may be made to any of the following persons named in the document of gift:

(1) A hospital; an accredited medical school, dental school, college, or university; an organ procurement organization; or another appropriate person, for research or education;

(2) Subject to division (B) of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) An eye bank or tissue bank.

(B) If an anatomical gift to an individual under division (A)(2) of this section cannot be transplanted into the individual, the part shall pass in accordance with division (G) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

(C) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in division (A) of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift shall pass to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift shall pass to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift shall pass to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift shall pass to the appropriate procurement organization.

(D) For the purpose of division (C) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(E) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in division (A) of this section and does not identify the purpose of the gift, the gift shall be used only for transplantation or therapy, and the gift shall pass in accordance with division (G) of this section.

(F) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift shall be used only for transplantation or therapy, and the gift shall pass in accordance with division (G) of this section.

(G) For purposes of divisions (B), (E), and (F) of this section, the following rules apply:

(1) If the part is an eye, the gift shall pass to the appropriate eye bank.

(2) If the part is tissue, the gift shall pass to the appropriate tissue bank.

(3) If the part is an organ, the gift shall pass to the appropriate organ procurement organization as custodian of the organ.

(H) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under division (A)(2) of this section, shall pass to the organ procurement organization as custodian of the organ.

(I) If an anatomical gift does not pass pursuant to divisions (A) to (H) of this section, or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part shall pass to the person to whom the right of disposition for the decedent's body has been assigned pursuant to section 2108.70 of the Revised Code or who has the right of disposition for the decedent's body as described in section 2108.81 of the Revised Code.

(J) A person shall not accept an anatomical gift if the person knows that the gift was not effectively made under section 2108.05 or 2108.10 of the Revised Code, or if the person knows that the decedent made a refusal under section 2108.07 of the Revised Code that was not revoked. For purposes of this division, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(K) Except as otherwise provided in division (A)(2) of this section, nothing in sections 2108.01 to 2108.29 of the Revised Code affects the allocation of organs for transplantation or therapy.

Effective Date: 2008 HB529 04-07-2009



Section 2108.12 - Search for evidence of donor intent.

(A) If any of the following persons, while acting in the course of the person's official duties, finds an individual and reasonably believes that the individual is dead or near death, the person shall make a reasonable search of the body of the individual for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer as defined in section 2901.01 of the Revised Code;

(2) A member of a fire department as defined in section 4117.01 of the Revised Code;

(3) A first responder, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic, as those terms are defined in section 4765.01 of the Revised Code.

(B) If a document of gift or refusal to make an anatomical gift is located by the search required by division (A) of this section, and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(C) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to any of the following:

(1) Disciplinary action under a collective bargaining agreement, if the person is covered by a collective bargaining agreement entered into under Chapter 4117. of the Revised Code;

(2) Disciplinary action under section 124.34 of the Revised Code, if the person is an officer or employee in the classified service of this state or the counties, civil service townships, cities, city health districts, general health districts, or city school districts of this state;

(3) Disciplinary action by the person's employer.

Effective Date: 2008 HB529 04-07-2009



Section 2108.13 - Delivery of document of gift not required.

(A) A document of gift need not be delivered during the donor's lifetime to be effective.

(B) On or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 2108.11 of the Revised Code.

Effective Date: 2008 HB529 04-07-2009



Section 2108.14 - Referral of dying person to procurement organization.

(A) When a hospital employee or agent refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the bureau of motor vehicles and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift. The bureau of motor vehicles shall allow the procurement organization reasonable access to its records for purposes of ascertaining whether the individual is a donor.

(B) When a hospital employee or agent refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part shall not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(C) Unless prohibited by law other than sections 2108.01 to 2108.29 of the Revised Code, at any time after a donor's death, the person to which a part passes under section 2108.11 of the Revised Code may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(D) Unless prohibited by law other than sections 2108.01 to 2108.29 of the Revised Code, an examination under division (B) or (C) of this section may include an examination of all medical and dental records of the donor or prospective donor.

(E) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor was emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(F) Upon referral by a hospital under division (A) of this section, a procurement organization shall make a reasonable search for any person listed in section 2108.09 of the Revised Code having an opportunity to make an anatomical gift on behalf of the prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

Effective Date: 2008 HB529 04-07-2009



Section 2108.15 - Rights of anatomical gift donee - acceptance or rejection.

Subject to division (I) of section 2108.11 and sections 2108.26 to 2108.272 of the Revised Code, the rights of the person to which a part passes under section 2108.11 of the Revised Code shall be superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part.

Subject to the terms of the document of gift and sections 2108.01 to 2108.29 of the Revised Code, a person that accepts an anatomical gift of an entire body may allow embalming, burial, or cremation, and use of remains in a funeral service. If the gift is of a part, the person to whom the part passes under section 2108.11 of the Revised Code, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the decedent's body passes to the persons to whom the right of disposition for the body has been assigned pursuant to section 2108.70 of the Revised Code or who have the right of disposition for the body as described in section 2108.81 of the Revised Code.

Effective Date: 2008 HB529 04-07-2009



Section 2108.16 - Who may remove donated part.

(A) Except as provided in division (B) of this section, a physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

(B) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death shall participate in the procedures for removing or transplanting a part from the decedent.

Effective Date: 2008 HB529 04-07-2009



Section 2108.17 - Hospital agreement with procurement organizations.

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

Effective Date: 2008 HB529 04-07-2009



Section 2108.18 - Purchase or sale of donated part - permitted charges.

(A) Except as otherwise provided in division (B) of this section, no person shall, for valuable consideration, knowingly purchase or sell a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death.

(B) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

Effective Date: 2008 HB529 04-07-2009



Section 2108.19 - Prohibited acts regarding donation documents.

No person shall intentionally falsify, forge, conceal, deface, or obliterate a document of gift, an amendment or revocation of a document of gift, or a refusal in order to obtain a financial gain.

Effective Date: 2008 HB529 04-07-2009



Section 2108.20 - Good faith immunity for compliance with chapter.

(A) A person who acts in accordance with sections 2108.01 to 2108.29 of the Revised Code or with the applicable anatomical gift laws of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(B) Neither the person making the anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

Effective Date: 2008 HB529 04-07-2009



Section 2108.21 - Determination whether anatomical gift made.

In determining whether an anatomical gift has been made, amended, or revoked under sections 2108.01 to 2108.29 of the Revised Code, a person may rely upon representations of an individual listed in division (A)(2), (3), (4), (5), (6), (7), or (8) of section 2108.09 of the Revised Code relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

Effective Date: 2008 HB529 04-07-2009



Section 2108.22 - Validity of document of gift.

(A) A document of gift is valid if executed in accordance with any of the following:

(1) Sections 2108.01 to 2108.29 of the Revised Code;

(2) The laws of the state or country where it was executed;

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a resident or national at the time the document of gift was executed.

(B) If a document of gift is valid under this section, the law of this state shall govern the interpretation of the document of gift.

(C) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

Effective Date: 2008 HB529 04-07-2009



Section 2108.23 - Bureau of motor vehicles to develop and maintain donor registry.

(A)

(1) The bureau of motor vehicles shall develop and maintain a donor registry that identifies each individual who has agreed to make an anatomical gift by a designation on a driver's license or identification card as provided in division (A)(1) of section 2108.05 of the Revised Code. The registry shall be fully operational not later than July 1, 2002.

(2) Any person who provides to the bureau the form set forth in division (D)(2) of section 2133.07 of the Revised Code requesting to be included in the donor registry shall be included.

(B) The bureau shall maintain the registry in a manner that provides to organ procurement organizations, tissue banks, and eye banks immediate access to the information in the registry twenty-four hours a day and seven days a week.

(C)

(1) The registrar of motor vehicles, in consultation with the director of health and the second chance trust fund advisory committee created under section 2108.35 of the Revised Code, shall formulate proposed rules that specify all of the following:

(a) The information to be included in the registry;

(b) A process, in accordance with division (B) of section 2108.06 of the Revised Code, for an individual to revoke the individual's intent to make an anatomical gift and for updating information in the registry;

(c) How the registry will be made available to organ procurement organizations, tissue banks, and eye banks;

(d) Limitations on the use of and access to the registry;

(e) How information on organ, tissue, and eye donation will be developed and disseminated to the public by the bureau and the department of health;

(f) Anything else the registrar considers appropriate.

(2) In adopting the proposed rules under this division, the registrar may consult with any person or entity that expresses an interest in the matters to be dealt with in the rules.

(3) Following formulation of the proposed rules, but not later than January 1, 2002, the registrar shall adopt rules in accordance with Chapter 119. of the Revised Code.

(D) The costs of developing and initially implementing the registry shall be paid from the second chance trust fund created in section 2108.34 of the Revised Code.

Effective Date: 2008 HB529 04-07-2009



Section 2108.24 - Conflict between anatomical gift and health care directive.

(A) As used in this section:

(1) "Advance health-care directive" means a durable power of attorney for health care or a record signed by a prospective donor containing the prospective donor's direction concerning a health-care decision.

(2) "Declaration" means a written document executed in accordance with section 2133.02 of the Revised Code.

(3) "Health care decision" means any decision regarding the health care of the prospective donor.

(B) If a prospective donor has a declaration or advance health-care directive the terms of which are in conflict with the express or implied terms of a potential anatomical gift with regard to administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy and the prospective donor is capable of resolving the conflict, subject to division (G) of this section, the prospective donor's attending physician shall confer with the prospective donor to resolve the conflict.

(C) If a prospective donor has a declaration or advance health-care directive the terms of which are in conflict with the express or implied terms of a potential anatomical gift with regard to administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy and the prospective donor is incapable of resolving the conflict, one of the following shall apply depending on the circumstances:

(1) If the prospective donor has an agent, the agent shall, subject to division (G) of this section, act for the prospective donor to resolve the conflict.

(2) If the prospective donor does not have an agent, the individual or class of individuals determined in the following descending order of priority and subject to divisions (D), (E), (F), and (G) of this section shall act for the prospective donor to resolve the conflict:

(a) The prospective donor's surviving spouse;

(b) The prospective donor's surviving adult children;

(c) The prospective donor's surviving parent or parents;

(d) The prospective donor's surviving adult siblings;

(e) The prospective donor's surviving adult grandchildren;

(f) The prospective donor's surviving grandparent or grandparents;

(g) A surviving adult who exhibited special care and concern for the prospective donor;

(h) The prospective donor's guardians of the person;

(i) The persons, other than those in divisions (C)(2)(a) to (h) of this section, to whom the prospective donor has assigned the right of disposition for the prospective donor's body pursuant to section 2108.70 of the Revised Code or who have the right of disposition for the prospective donor's body at the time of death as described in section 2108.81 of the Revised Code.

(D) If an appropriate individual entitled to resolve a conflict between the terms of a prospective donor's declaration or advance health-care directive and the express or implied terms of a potential anatomical gift as described in division (C) of this section is not reasonably available to resolve the conflict, is incapacitated, or declines to resolve the conflict, the next priority individual or class of individuals specified in that division is authorized to resolve the conflict.

(E) If at least one individual in a class of individuals entitled to resolve a conflict between the terms of a prospective donor's declaration or advance health-care directive and the express or implied terms of a potential anatomical gift is not reasonably available, is incapacitated, or declines to resolve the conflict, the conflict shall be resolved by the individual or individuals in the class who are reasonably available, not incapacitated, and willing to resolve the conflict.

(F) If individuals in a class of individuals determined in accordance with division (C)(2) of this section disagree on how a conflict between the terms of a prospective donor's declaration or advance health-care directive and the express or implied terms of a potential anatomical gift should be resolved, the opinion of the majority of the individuals who are reasonably available, not incapacitated, and are willing to resolve the conflict shall prevail.

(G) A conflict between the terms of a prospective donor's declaration or directive and the express or implied terms of a potential anatomical gift with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy shall be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under section 2108.09 of the Revised Code. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part shall not be withheld or withdrawn from the prospective donor unless withholding or withdrawing the measures is necessary for appropriate end-of-life care.

Effective Date: 2008 HB529 04-07-2009



Section 2108.25 - Cooperation of coroner with procurement organization.

As used in this section and sections 2108.26 to 2108.272 of the Revised Code, "coroner" includes a medical examiner.

A coroner shall cooperate with procurement organizations as described in sections 2108.26 to 2108.271 of the Revised Code to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

Effective Date: 2008 HB529 04-07-2009



Section 2108.26 - Release of information to procurement organization.

On request of a procurement organization, a coroner shall, if such information is available, release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner.

If the decedent's body or part is medically suitable for life-saving organ transplantation or therapy, the coroner shall release post-mortem examination results to the procurement organization. The procurement organization shall make a subsequent disclosure of the post-mortem examination results or other information received from the coroner only if relevant to life-saving organ transplantation or therapy.

Effective Date: 2008 HB529 04-07-2009



Section 2108.261 - Medicolegal review of records by coroner.

A coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner which the coroner determines may be relevant to the investigation.

Effective Date: 2008 HB529 04-07-2009



Section 2108.262 - Information requested by coroner for review.

A person that has any information requested by a coroner pursuant to section 2108.261 of the Revised Code shall provide that information as expeditiously as possible to allow the coroner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of life-saving organ transplantation or therapy.

Effective Date: 2008 HB529 04-07-2009



Section 2108.263 - Cooperation in timely removal of part.

A coroner and procurement organization shall cooperate in the timely removal of a part from a decedent for the purpose of life-saving organ transplantation or therapy if an anatomical gift has been or might be made of the part and either of the following is the case:

(A) The decedent's body is under the jurisdiction of the coroner and a post-mortem examination or autopsy is not required.

(B) The decedent has been referred to the coroner for post-mortem examination, it is determined that an autopsy is required, and after consultation with the prosecuting attorney, if a consultation is necessary, it is determined that the recovery of the part will not interfere with the autopsy.

Effective Date: 2008 HB529 04-07-2009



Section 2108.264 - Information regarding cause of death.

If an anatomical gift of a part from a decedent under the jurisdiction of the coroner has been or might be made and, after any necessary consultation with the prosecuting attorney, it is determined that the recovery of the part could interfere with the determination of the decedent's cause or manner of death, the coroner shall communicate with a procurement organization or physician or technician designated by the procurement organization about the proposed recovery. The procurement organization shall provide the coroner with all information the procurement organization has that could relate to the cause or manner of death. The coroner shall allow the recovery unless the coroner reasonably believes that the part or the decedent's intact body is needed for law enforcement purposes.

Effective Date: 2008 HB529 04-07-2009



Section 2108.265 - Agreement regarding post-mortem procedures.

A coroner and a procurement organization shall enter into an agreement establishing protocols and procedures governing the relations between them when an anatomical gift of a part from a decedent whose body is under the jurisdiction of the coroner has been or might be made, but the coroner believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death. Decisions regarding the recovery of the part from the decedent shall be made in accordance with the agreement. The coroner and procurement organization shall evaluate the effectiveness of the agreement at regular intervals but not less than every two years.

Effective Date: 2008 HB529 04-07-2009



Section 2108.266 - Recovery of part without post-mortem agreement.

In the absence of an agreement entered into under section 2108.265 of the Revised Code establishing protocols and procedures governing the relations between a coroner and a procurement organization, if the coroner intends to deny recovery of an organ for transplantation or therapy from a decedent whose body is under the jurisdiction of the coroner, the coroner or the coroner's designee, at the request of the procurement organization, shall attend the removal procedure for the organ before making a final determination not to allow the procurement organization to recover the organ. During the removal procedure, the coroner or the coroner's designee may allow recovery by the procurement organization to proceed, or, if the coroner or the coroner's designee reasonably believes that the organ may be involved in determining the decedent's cause or manner of death or that the organ or the decedent's intact body is needed for law enforcement purposes, deny recovery by the procurement organization.

A coroner may designate another coroner or employees of another coroner's office to act on the coroner's behalf under this section.

Effective Date: 2008 HB529 04-07-2009



Section 2108.267 - Denial of recovery of part by coroner.

(A) Except as provided in division (B) of this section, if the coroner or the coroner's designee denies recovery of an organ, tissue, or eye from a decedent whose body is under the jurisdiction of the coroner, the coroner or designee shall do all of the following:

(1) Explain in a record the specific reasons for not allowing recovery of the part;

(2) Include in the records of the coroner the specific reasons for not allowing recovery of the part;

(3) Provide a record with the specific reasons for not allowing recovery of the part to the procurement organization.

(B) The requirements of division (A) of this section do not apply when a coroner or designee denies recovery of an organ from a decedent under two years of age.

Effective Date: 2008 HB529 04-07-2009



Section 2108.268 - Refusal of procurement organization to accept gift.

If a procurement organization refuses to accept an anatomical gift of a part from a decedent whose body is under the jurisdiction of a coroner, the organization shall explain to the coroner, in writing, the organization's reasons for not accepting the part.

Effective Date: 2008 HB529 04-07-2009



Section 2108.269 - Documentation of condition of recovered part.

If the coroner or the coroner's designee allows recovery of a part under section 2108.263, 2108.264, 2108.265, or 2108.266 of the Revised Code, the procurement organization shall, on the coroner's request, cooperate with the coroner in any documentation of injuries and the preservation and collection of evidence prior to and during the recovery of the part and shall provide the coroner with a record describing the condition of the part, a biopsy, a photograph, and any other information and observations that would assist in the post-mortem examination.

Effective Date: 2008 HB529 04-07-2009



Section 2108.27 - Reimbursement of coroner attending removal.

If a coroner or a coroner's designee attends a removal procedure under section 2108.266 of the Revised Code, on request of the coroner or coroner's designee the procurement organization requesting the recovery of the organ shall reimburse the office of the coroner for the additional costs incurred in attending the removal procedure. Any reimbursement made under this section shall be applied directly to, and used only for the purpose of, offsetting the salary, wages, and expenses of the coroner's office.

Effective Date: 2008 HB529 04-07-2009



Section 2108.271 - Removal to permit preservation of parts.

Any recovery or removal procedure conducted under section 2108.263, 2108.264, 2108.265, or 2108.266 of the Revised Code shall be conducted within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.

Effective Date: 2008 HB529 04-07-2009



Section 2108.272 - Immunity for denial of recovery of part.

A coroner or coroner's designee shall not be subject to liability in tort or other civil action for denying recovery of a part from a decedent whose body is under the jurisdiction of the coroner.

Effective Date: 2008 HB529 04-07-2009



Section 2108.28 - Construction to promote uniformity.

In applying and construing the Revised Uniform Anatomical Gift Act enacted in sections 2108.01 to 2108.29 of the Revised Code, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Effective Date: 2008 HB529 04-07-2009



Section 2108.29 - Conflict with federal electronic signatures law.

This section and sections 2108.01 to 2108.28 of the Revised Code modify, limit, and supersede the "Electronic Signatures in Global and National Commerce Act," 15 U.S.C. 7001 et seq., but do not modify, limit, or supersede section 101(a) of that act, 15 U.S.C. 7001, or authorize electronic delivery of any of the notices described in division 103(b) of that act, 15 U.S.C. 7003(b).

Nothing in this section, or sections 2108.01 to 2108.28 of the Revised Code, negates the applicability of sections 1306.01 to 1306.15 of the Revised Code to this section or sections 2108.01 to 2108.28 of the Revised Code.

Effective Date: 2008 HB529 04-07-2009



Section 2108.30 - Anatomical gifts not considered sale of fluid or body part.

Subject to the prohibition in section 2108.18 of the Revised Code, the procuring, furnishing, donating, processing, distributing, or using of human whole blood, plasma, blood products, blood derivatives, and products, corneas, bones, organs, or other human tissue except hair, for the purpose of injecting, transfusing, or transplanting the fluid or body part in another human body, is considered for all purposes as the rendition of a service by every person participating in the act and not a sale of any such fluid or body part. No warranties of any kind or description are applicable to the act.

Effective Date: 2008 HB529 04-07-2009



Section 2108.31 - No parental consent needed for blood donations.

Any person seventeen years of age or older may, without consent of the person's parent or guardian, donate blood in a voluntary blood program that is not operated for profit. Any person sixteen years of age but less than seventeen years of age may, with consent of the person's parent or guardian, donate blood in a voluntary blood program that is not operated for profit.

Before obtaining blood donations from students at high schools, joint vocational schools, or technical schools, a blood program shall arrange for the dissemination of written donation information to students to be shared with their parents or guardians. This information shall include a statement that the students will be requested to donate blood.

Amended by 128th General Assemblych.13,HB 67, §1, eff. 10/6/2009.

Effective Date: 2008 HB529 04-07-2009



Section 2108.32 - Toll-free telephone number to provide organ donor information.

The bureau of motor vehicles shall maintain a toll-free telephone number available twenty-four hours a day that the public may use to obtain information on becoming an organ, tissue, or eye donor as provided in section 2108.05 of the Revised Code. The bureau of motor vehicles shall pay the costs of maintaining the toll-free telephone number.

Effective Date: 2008 HB529 04-07-2009



Section 2108.33 - Immunity.

The bureau of motor vehicles, registrar of motor vehicles, deputy registrars of motor vehicles, and agents and employees of the bureau of motor vehicles are not liable for damages in any civil action or subject to prosecution in a criminal proceeding for acting, attempting to act, or failing to act in accordance with section 2108.23, 2108.32, or 4501.024 of the Revised Code, unless the act, attempt, or omission was committed or omitted with malicious purpose, in bad faith, or in a wanton or reckless manner.

Effective Date: 2008 HB529 04-07-2009



Section 2108.34 - Second chance trust fund.

(A) There is hereby created in the state treasury the second chance trust fund. The fund shall consist of voluntary contributions deposited as provided in sections 4503.721, 4506.081, 4507.231, and 4507.501 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

(B) The director of health shall use the money in the fund only for the following purposes:

(1) Development and implementation of a campaign that explains and promotes the second chance trust fund;

(2) Development and implementation of local and statewide public education programs about organ, tissue, and eye donation, including the informational material required to be provided under sections 4506.081, 4507.231, and 4507.501 of the Revised Code;

(3) Development and implementation of local and statewide donor awareness programs in schools;

(4) Development and implementation of local and statewide programs to recognize donor families;

(5) Development and distribution of materials promoting organ, tissue, and eye donation;

(6) Cooperation with the Ohio Supreme Court, Ohio State Bar Association, and law schools of this state to more effectively educate attorneys about the donation of anatomical gifts and to encourage them to assist their clients in donating anatomical gifts through anatomical gift declarations, durable powers of attorney for health care, declarations as defined in section 2133.01 of the Revised Code, wills, and any other appropriate means;

(7) Cooperation with the state medical board, state medical, osteopathic, and ophthalmological associations, and colleges of medicine and osteopathic medicine in this state to more effectively educate physicians about the donation of anatomical gifts and to encourage them to assist their patients in making declarations of anatomical gifts;

(8) Development of statewide hospital training programs to encourage and facilitate compliance with sections 2108.14 and 2108.15 of the Revised Code ;

(9) Reimbursement of the bureau of motor vehicles for the administrative costs incurred in the performance of duties under sections 4506.081, 4507.231, and 4507.501 of the Revised Code;

(10) Reimbursement of the department of health for administrative costs incurred in the performance of duties under this section and section 2108.35 of the Revised Code;

(11) Reimbursement of members of the second chance fund advisory committee for actual and necessary expenses incurred in the performance of official duties.

(C) The director shall make the materials developed under division (B)(5) of this section available to other state agencies.

(D) The director shall consider recommendations made by the second chance trust fund advisory committee pursuant to section 2108.35 of the Revised Code. The director shall determine the appropriateness of and approve or disapprove projects recommended by the advisory committee for funding and approve or disapprove the disbursement of money from the second chance trust fund.

Effective Date: 2008 HB529 04-07-2009



Section 2108.35 - Second chance trust fund advisory committee.

(A) There is hereby created within the department of health the second chance trust fund advisory committee, consisting of thirteen members. The members shall include the following:

(1) The chairs of the standing committees of the house of representatives and senate with primary responsibilities for health legislation;

(2) One representative of each of the following appointed by the director of health:

(a) An Ohio organ procurement organization that is a member of the Organ Procurement and Transplantation Network;

(b) An Ohio tissue bank that is an accredited member of the American association of tissue banks;

(c) An Ohio eye bank that is certified by the eye bank association of America;

(d) The Ohio solid organ transplantation consortium;

(e) A hospital to which both of the following apply:

(i) It is a member of the Ohio hospital association.

(ii) It has a transplant program or a facility that has been verified as a level I or level II trauma center by the American college of surgeons.

(f) The department of health.

(3) Three members of the public appointed by the director who are not affiliated with procurement organizations;

(4) Two members appointed by the director who are either affiliated with procurement organizations or members of the public.

(B) Of the members first appointed under division (A)(2) of this section, the representatives of the organ procurement organization, tissue procurement organization, and eye bank shall serve terms of three years; the representatives of the department of health and Ohio solid organ transplantation consortium shall serve terms of two years; and the member representing the Ohio hospital association shall serve a term of one year. Thereafter, all members shall serve terms of three years.

(C) Members appointed under division (A)(2), (3), or (4) of this section shall be geographically and demographically representative of the state. No more than a total of three members appointed under divisions (A)(2), (3), and (4) of this section shall be affiliated with the same procurement organization or group of procurement organizations. Procurement organizations that recover only one type of organ, tissue, or part, as well as procurement organizations that recover more than one type of organ, tissue, or part, shall be represented.

No individual appointed under division (A)(2), (3), or (4) of this section shall serve more than two consecutive terms, regardless of whether the terms were full or partial terms. Each member shall serve from the date of appointment until the member's successor is appointed. All vacancies on the committee shall be filled for the balance of the unexpired term in the same manner as the original appointment.

(D) The committee shall annually elect a chairperson from among its members and shall establish procedures for the governance of its operations. The committee shall meet at least semiannually. It shall submit an annual report of its activities and recommendations to the director of health.

(E) Committee members shall serve without compensation, but shall be reimbursed from the second chance trust fund for all actual and necessary expenses incurred in the performance of official duties.

(F) The committee shall do all of the following:

(1) Make recommendations to the director of health for projects for funding from the second chance trust fund;

(2) Consult with the registrar of motor vehicles in formulating proposed rules under division (C)(1) of section 2108.23 of the Revised Code;

(3) As requested, consult with the registrar or director on other matters related to organ donation;

(4) Approve brochures, written materials, and electronic media regarding anatomical gifts and anatomical gift procedures for use in driver training schools pursuant to section 4508.021 of the Revised Code.

(G) The committee is not subject to section 101.84 of the Revised Code.

Effective Date: 2008 HB529 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 2108.40 - Definition of death.

An individual is dead if the individual has sustained either irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the brain, including the brain stem, as determined in accordance with accepted medical standards. If the respiratory and circulatory functions of a person are being artificially sustained, under accepted medical standards a determination that death has occurred is made by a physician by observing and conducting a test to determine that the irreversible cessation of all functions of the brain has occurred.

A physician who makes a determination of death in accordance with this section and accepted medical standards is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for the physician's acts or the acts of others based on that determination.

Any person who acts in good faith in reliance on a determination of death made by a physician in accordance with this section and accepted medical standards is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for the person's actions.

Effective Date: 03-15-1982; 2008 HB529 04-07-2009



Section 2108.50 - Consent to autopsy or post-mortem examination.

(A) Subject to section 2108.521 of the Revised Code, an autopsy or post-mortem examination may be performed upon the body of a deceased person by a licensed physician or surgeon if consent has been given by the person who has the right of disposition under section 2108.70 or 2108.81 of the Revised Code.

(B) Consent to an autopsy or post-mortem examination given under this section may be revoked only by the person executing the consent and in the same manner as required for execution of consent under this section.

Effective Date: 01-30-2004; 10-12-2006



Section 2108.51 - Immunity.

Any licensed physician or surgeon who, in good faith and acting in reliance upon an instrument of consent for an autopsy or post-mortem examination executed under section 2108.50 of the Revised Code and without actual knowledge of revocation of that consent, performs an autopsy or post-mortem examination is not liable in a civil or criminal action brought against the licensed physician or surgeon for that act.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-27-1969



Section 2108.52 - Exceptions.

The requirements of section 2108.50 of the Revised Code do not apply to a post-mortem or other examination performed under sections 313.01 to 313.22 of the Revised Code, or to medical, surgical, and anatomical study performed under sections 1713.34 to 1713.42 of the Revised Code.

Effective Date: 06-13-1975



Section 2108.521 - Suspicious death of mentally retarded person or developmentally disabled person.

(A) If a mentally retarded person or a developmentally disabled person dies, if the department of developmental disabilities or a county board of developmental disabilities has a good faith reason to believe that the deceased person's death occurred under suspicious circumstances, if the coroner was apprised of the circumstances of the death, and if the coroner after being so apprised of the circumstances declines to conduct an autopsy, the department or the board may file a petition in a court of common pleas seeking an order authorizing an autopsy or post-mortem examination under this section.

(B) Upon the filing of a petition under division (A) of this section, the court may conduct, but is not required to conduct, a hearing on the petition. The court may determine whether to grant the petition without a hearing. The department or board, and all other interested parties, may submit information and statements to the court that are relevant to the petition, and, if the court conducts a hearing, may present evidence and testimony at the hearing. The court shall order the requested autopsy or post-mortem examination if it finds that, under the circumstances, the department or board has demonstrated a need for the autopsy or post-mortem examination. The court shall order an autopsy or post-mortem examination in the circumstances specified in this division regardless of whether any consent has been given, or has been given and withdrawn, under section 2108.50 of the Revised Code, and regardless of whether any information was presented to the coroner pursuant to section 313.131 of the Revised Code or to the court under this section regarding an autopsy being contrary to the deceased person's religious beliefs.

(C) An autopsy or post-mortem examination ordered under this section may be performed upon the body of the deceased person by a licensed physician or surgeon. The court may identify in the order the person who is to perform the autopsy or post-mortem examination. If an autopsy or post-mortem examination is ordered under this section, the department or board that requested the autopsy or examination shall pay the physician or surgeon who performs the autopsy or examination for costs and expenses incurred in performing the autopsy or examination.

Amended by 128th General Assemblych.52,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 2108.53 - [Repealed].

Effective Date: 10-19-1978; 2008 HB529 04-07-2009



Section 2108.60 - [Repealed].

Effective Date: 03-28-1984; 2008 HB529 04-07-2009



Section 2108.61 - Umbilical cord blood donation definitions.

(A) As used in this section and sections 2108.62 and 2108.63 of the Revised Code:

(1) "Health care institution" means a hospital registered as such under section 3701.07 of the Revised Code or a freestanding birthing center.

(2) "Health care professional" means a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery; a registered nurse, including a certified nurse-midwife, authorized to practice under Chapter 4723. of the Revised Code; or a physician assistant authorized to practice under Chapter 4130. of the Revised Code.

(3) "Umbilical cord blood" means the blood that remains in the umbilical cord and placenta after the birth of a newborn child.

(B) The department of health shall encourage health care professionals who provide health care services that are directly related to a woman's pregnancy to provide a woman before her third trimester of pregnancy with the publications described in section 2108.62 of the Revised Code.

Added by 128th General AssemblyFile No.23,HB 102, §1, eff. 6/30/2010.



Section 2108.62 - Umbilical cord blood banking.

(A) The department of health, on its internet web site, shall make available to health care professionals printable publications that can be downloaded containing standardized, objective information about umbilical cord blood banking that is sufficient to allow a pregnant woman to make an informed decision about whether to participate in an umbilical cord blood banking program. The publications shall include all of the following information:

(1) The medical processes involved in the collection of umbilical cord blood;

(2) The medical risks of umbilical cord blood collection to the mother and the newborn child;

(3) The options available to a mother regarding stem cells contained in the umbilical cord blood after delivery of the mother's newborn child, including:

(a) Having the stem cells discarded;

(b) Donating the stem cells to a public umbilical cord blood bank;

(c) Having the stem cells stored in a private umbilical cord blood bank for use by immediate and extended family members;

(d) Storing the stem cells for use by the family through a family or sibling donor banking program that provides free collection, processing, and storage of the stem cells where there is a medical need.

(4) The current and potential future medical uses, risks, and benefits of umbilical cord blood collection to the mother, newborn child, and biological family;

(5) The current and potential future medical uses, risks, and benefits of umbilical cord blood collection to individuals who are not biologically related to the mother or newborn child;

(6) Any costs that may be incurred by a pregnant woman who chooses to make an umbilical cord blood donation;

(7) The average cost of public and private umbilical cord blood banking.

(B) The department may update the publications prepared pursuant to this section as it considers necessary.

Added by 128th General AssemblyFile No.23,HB 102, §1, eff. 6/30/2010.



Section 2108.63 - Health care professional or institution not liable for damages.

A health care professional or health care institution is not liable for damages in a civil action, subject to prosecution in a criminal proceeding, or subject to disciplinary action by the state medical board or board of nursing for acting in good faith pursuant to section 2108.61 of the Revised Code.

Added by 128th General AssemblyFile No.23,HB 102, §1, eff. 6/30/2010.



Section 2108.70 - Assignment of rights regarding disposition of remains.

(A) As used in this section and sections 2108.71 to 2108.90 of the Revised Code:

(1) "Adult" means an individual who is eighteen years of age or older.

(2) "Declarant" means an adult who has executed a written declaration described in division (B) of this section.

(3) "Representative" means an adult or a group of adults, collectively, to whom a declarant has assigned the right of disposition.

(4) "Right of disposition" means one or more of the rights described in division (B) of this section that a declarant chooses to assign to a representative in a written declaration executed under that division or all of the rights described in division (B) of this section that are assigned to a person pursuant to section 2108.81 of the Revised Code.

(5) "Successor representative" means an adult or group of adults, collectively, to whom the right of disposition for a declarant has been reassigned because the declarant's representative is disqualified from exercising the right under section 2108.75 of the Revised Code. Each successor representative shall be considered in the order the representative is designated by the declarant.

(B) An adult who is of sound mind may execute at any time a written declaration assigning to a representative one or more of the following rights:

(1) The right to direct the disposition, after death, of the declarant's body or any part of the declarant's body that becomes separated from the body before death. This right includes the right to determine the location, manner, and conditions of the disposition of the declarant's bodily remains.

(2) The right to make arrangements and purchase goods and services for the declarant's funeral. This right includes the right to determine the location, manner, and condition of the declarant's funeral.

(3) The right to make arrangements and purchase goods and services for the declarant's burial, cremation, or other manner of final disposition. This right includes the right to determine the location, manner, and condition of the declarant's burial, cremation, or other manner of final disposition.

(C)

(1) Subject to division (C)(2) of this section, a declarant may designate a successor representative.

(2) If a representative is a group of persons and not all of the persons in the group meet at least one criterion to be disqualified from serving as the representative, as described in section 2108.75 of the Revised Code, the persons in the group who are not disqualified shall remain the representative who has the right of disposition.

(D) The assignment or reassignment of a right of disposition to a representative and a successor representative supercedes an assignment of a right of disposition under section 2108.81 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.71 - Vesting of assignment of right of disposition.

The assignment or reassignment of a right of disposition by a declarant under section 2108.70 of the Revised Code vests in a representative or a successor representative at the time of the declarant's death.

Effective Date: 10-12-2006



Section 2108.72 - Written declaration of assignment.

(A) The written declaration described in section 2108.70 of the Revised Code shall include all of the following:

(1) The declarant's legal name and present address;

(2) A statement that the declarant, an adult being of sound mind, willfully and voluntarily appoints a representative to have the declarant's right of disposition for the declarant's body upon the declarant's death;

(3) A statement that all decisions made by the declarant's representative with respect to the right of disposition are binding;

(4) The name, last known address, and last known telephone number of the representative or, if the representative is a group of persons, the name, last known address, and last known telephone number of each person in the group;

(5) If the declarant chooses to have a successor representative, a statement that if any person or group of persons named as the declarant's representative is disqualified from serving in such position as described in section 2108.75 of the Revised Code, the declarant appoints a successor representative;

(6) If applicable, the name, last known address, and last known telephone number of the successor representative or, if the successor representative is a group of persons, the name, last known address, and last known telephone number of each person in the group;

(7) A space where the declarant may indicate the declarant's preferences regarding how the right of disposition should be exercised, including any religious observances the declarant wishes the person with the right of disposition to consider;

(8) A space where the declarant may indicate one or more sources of funds that may be used to pay for goods and services associated with the exercise of the right of disposition;

(9) A statement that the declarant's written declaration becomes effective on the declarant's death;

(10) A statement that the declarant revokes any written declaration that the declarant executed, in accordance with section 2108.70 of the Revised Code, prior to the execution of the present written declaration ;

(11) A space where the declarant can sign and date the written declaration;

(12) A space where a notary public or two witnesses can sign and date the written declaration as described in section 2108.73 of the Revised Code.

(B) A written declaration may take the following form:

APPOINTMENT OF REPRESENTATIVE FOR DISPOSITION OF BODILY REMAINS, FUNERAL ARRANGEMENTS, AND BURIAL OR CREMATION GOODS AND SERVICES:

I, ................. (legal name and present address of declarant), an adult being of sound mind, willfully and voluntarily appoint my representative, named below, to have the right of disposition, as defined in section 2108.70 of the Revised Code, for my body upon my death. All decisions made by my representative with respect to the right of disposition shall be binding.

REPRESENTATIVE:

(If the representative is a group of persons, indicate the name, last known address, and telephone number of each person in the group.)

Name(s): Address(es): Telephone Number(s):

SUCCESSOR REPRESENTATIVE:

If my representative is disqualified from serving as my representative as described in section 2108.75 of the Revised Code, then I hereby appoint the following person or group of persons to serve as my successor representative.

(If the successor representative is a group of persons, indicate the name, last known address, and telephone number of each person in the group.)

Name(s): Address(es): Telephone Number(s):

PREFERENCES REGARDING HOW THE RIGHT OF DISPOSITION SHOULD BE EXERCISED, INCLUDING ANY RELIGIOUS OBSERVANCES THE DECLARANT WISHES A REPRESENTATIVE OR A SUCCESSOR REPRESENTATIVE TO CONSIDER:

ONE OR MORE SOURCES OF FUNDS THAT COULD BE USED TO PAY FOR GOODS AND SERVICES ASSOCIATED WITH AN EXERCISE OF THE RIGHT OF DISPOSITION:

DURATION:

The appointment of my representative and, if applicable, successor representative, becomes effective upon my death.

PRIOR APPOINTMENTS REVOKED:

I hereby revoke any written declaration that I executed in accordance with section 2108.70 of the Ohio Revised Code prior to the date of execution of this written declaration indicated below.

AUTHORIZATION TO ACT:

I hereby agree that any of the following that receives a copy of this written declaration may act under it:

- Cemetery organization;

- Crematory operator;

- Business operating a columbarium;

- Funeral director;

- Embalmer;

- Funeral home;

- Any other person asked to assist with my funeral, burial, cremation, or other manner of final disposition.

MODIFICATION AND REVOCATION - WHEN EFFECTIVE:

Any modification or revocation of this written declaration is not effective as to any party until that party receives actual notice of the modification or revocation.

LIABILITY:

No person who acts in accordance with a properly executed copy of this written declaration shall be liable for damages of any kind associated with the person's reliance on this declaration.

Signed this ...... day of ....... (Signature of declarant)

ACKNOWLEDGMENT OF ASSUMPTION OF OBLIGATIONS AND COSTS:

By signing below, the representative, or successor representative, if applicable, acknowledges that he or she, as representative or successor representative, assumes the right of disposition as defined in section 2108.70 of the Revised Code, and understands that he or she is liable for the reasonable costs of exercising the right, including any goods and services that are purchased.

ACCEPTANCE (OPTIONAL):

The undersigned hereby accepts this appointment as representative or successor representative, as applicable, for the right of disposition as defined in section 2108.70 of the Revised Code.

Signed this ...... day of ....... Signature of representative (if representative is a group of persons, each person in the group shall sign) Signed this ...... day of ....... Signature of successor representative (if successor representative is a group of persons, each person in the group shall sign)

WITNESSES:

I attest that the declarant signed or acknowledged this assignment of the right of disposition under section 2108.70 of the Revised Code in my presence and that the declarant is at least eighteen years of age and appears to be of sound mind and not under or subject to duress, fraud, or undue influence. I further attest that I am not the declarant's representative or successor representative, I am at least eighteen years of age, and I am not related to the declarant by blood, marriage, or adoption.

First witness: Name (printed): Residing at: Signature: Date: Second witness: Name (printed): Residing at: Signature: Date:

OR

NOTARY ACKNOWLEDGMENT:

State of Ohio

County of ............. SS.

On ..............., before me, the undersigned notary public, personally appeared ................., known to me or satisfactorily proven to be the person whose name is subscribed as the declarant, and who has acknowledged that he or she executed this written declaration under section 2108.70 of the Revised Code for the purposes expressed in that section. I attest that the declarant is at least eighteen years of age and appears to be of sound mind and not under or subject to duress, fraud, or undue influence.

Signature of notary public My commission expires on:

(C) Completion of a federal Record of Emergency Data form, DD Form 93, or its successor form, by a member of the military, is sufficient to constitute a written declaration under section 2108.70 of the Revised Code if section 13a of DD Form 93, entitled "Person Authorized to Direct Disposition," has been properly completed by the member of the military who has subsequently died while under active duty orders as described in 10 U.S.C. 1481.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 10-12-2006



Section 2108.73 - Witnesses to declaration of assignment.

A written declaration executed by a declarant under section 2108.70 of the Revised Code shall be signed and dated by the declarant in the presence of one of the following:

(A) A notary public who shall make the certification described in section 147.53 of the Revised Code.

(B) Two witnesses who are adults and who are not related by blood, marriage, or adoption to the declarant.

(C) If the written declaration is a DD Form 93, Record of Emergency Data, by whomever the form requires.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 10-12-2006



Section 2108.74 - Declarant warrants truth of declaration.

A declarant who executes a written declaration in accordance with section 2108.73 of the Revised Code warrants the truthfulness of the entire content of the declaration.

Effective Date: 10-12-2006



Section 2108.75 - Disqualification of assignee of right of disposition.

(A) A person shall be disqualified from serving as a representative or successor representative, or from having the right of disposition for a deceased adult pursuant to section 2108.81 of the Revised Code, if any of the following occurs:

(1) The person dies.

(2) A probate court declares or determines that the person is incompetent.

(3) The person resigns or declines to exercise the right as described in section 2108.88 of the Revised Code.

(4) The person refuses to exercise the right within two days after notification of the declarant's death.

(5) The person cannot be located with reasonable effort.

(6) The person meets the criteria described in section 2108.76 or 2108.77 of the Revised Code.

(B) No owner, employee, or agent of a funeral home, cemetery, or crematory providing funeral, burial, or cremation services for a declarant shall serve as a representative or successor representative for the declarant unless the owner, employee, or agent is related to the declarant by blood, marriage, or adoption.

(C) Subject to divisions (C)(2) and (D)(2) of section 2108.70 of the Revised Code, if a person is disqualified from serving as the declarant's representative or successor representative, or from having the right of disposition for a deceased adult pursuant to section 2108.81 of the Revised Code, as described in division (A) of this section, the right is automatically reassigned to, and vests in, the next person who has the right pursuant to the declarant's written declaration or pursuant to the order of priority in section 2108.81 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.76 - Assignee no longer declarant's spouse.

(A) Except as provided in division (B) of this section, if the person named as the declarant's representative or successor representative in a written declaration was the declarant's spouse at the time the declaration was executed, but is not the declarant's spouse at the time of the declarant's death, the former spouse shall no longer be qualified to serve as the declarant's representative or successor representative.

(B) Division (A) of this section shall not apply and a former spouse is qualified to serve as a declarant's representative or successor representative if the declarant signs and dates, after the termination of the marriage, a document stating the declarant's intent that the former spouse be the declarant's representative or successor representative. The document must be notarized or witnessed in accordance with the procedures described in section 2108.73 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.77 - Loss of assigned right of disposition.

If the person named as the declarant's representative or successor representative in a written declaration, or the person who has a deceased adult's right of disposition pursuant to section 2108.81 of the Revised Code, meets any of the following criteria, the person shall be disqualified from serving as the representative or successor representative, or from having the right:

(A)

(1) Subject to division (A)(2) of this section, the person has been charged with murder, aggravated murder, or voluntary manslaughter.

(2) If the charges against the person described in division (A)(1) of this section are dismissed or if the person is acquitted of such charges, the right is restored to the person.

(B)

(1) Subject to division (B)(2) of this section, the person has been charged with an act of domestic violence under section 2919.25 of the Revised Code and it has been alleged in the charging instrument or accompanying papers that the act resulted in or contributed to the declarant's death.

(2) If the charges against the person described in division (B)(1) of this section are dismissed or if the person is acquitted of such charges, the right is restored to the person.

(C) The person and the declarant or deceased adult are spouses and an action to terminate the marriage pursuant to Chapter 3105. of the Revised Code was pending at the time of the declarant's or deceased adult's death.

(D) The person and the declarant or deceased adult are spouses and a probate court, on the motion of any other person or its own motion, determines that the declarant's or deceased adult's spouse and the declarant were estranged at the time of the declarant's or deceased adult's death. As used in this division, "estranged" means that a declarant's or a deceased adult's spouse and the declarant or deceased adult were physically and emotionally separated from each other, at the time of the declarant's or deceased adult's death, and had been separated for a period of time that clearly demonstrates an absence of due affection, trust, and regard between spouse and the declarant of deceased adult.

Effective Date: 10-12-2006



Section 2108.78 - Assignee bound by declaration of anatomical gift.

If a declarant or deceased adult has made an anatomical gift under sections 2108.01 to 2108.29 of the Revised Code, any person to whom the declarant has assigned the right of disposition under section 2108.70 of the Revised Code, or who has the right as described in section 2108.81 of the Revised Code, is bound by the anatomical gift and must follow the instructions associated with the gift before making any decisions or taking any other actions associated with the right.

Effective Date: 10-12-2006; 2008 HB529 04-07-2009



Section 2108.79 - Multiple assignees - majority rule - deadlock.

(A) Subject to divisions (B) and (C) of this section, if a declarant's representative or successor representative is a group of people in whom the right of disposition has vested as described in section 2108.71 of the Revised Code, or if a class of persons has the right as described in section 2108.81 of the Revised Code, and the persons in the group or class disagree regarding how the right is to be exercised, the decisions of the majority of the persons in the group or class shall prevail.

(B) If, after reasonable efforts, less than all of the persons in a group or class described in division (A) of this section have been located, the decisions of the majority of the persons in the group or class who have been located prevail.

(C) If a majority of persons cannot reach a decision under division (A) or (B) of this section, the probate court of the county in which the declarant or deceased person resided at the time of death shall make the decision in accordance with the criteria set forth in division (B) of section 2108.82 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.80 - Revocation of declaration of assignment.

A declarant may revoke a written declaration executed under section 2108.70 of the Revised Code by indicating the declarant's desire to revoke the declaration in a document signed and dated by the declarant in the presence of either of the following:

(A) A notary public who shall make the certification described in section 147.53 of the Revised Code.

(B) Two witnesses who are adults and are not related by blood, marriage, or adoption to the declarant.

Effective Date: 10-12-2006



Section 2108.81 - Right of disposition - no declaration of assignment.

(A) If either of the following is true, division (B) of this section shall apply:

(1) An adult has not executed a written declaration pursuant to sections 2108.70 to 2108.73 of the Revised Code that remains in force at the time of the adult's death.

(2) Each person to whom the right of disposition has been assigned or reassigned pursuant to a written declaration is disqualified from exercising the right as described in section 2108.75 of the Revised Code.

(B) Subject to division (A) of this section and sections 2108.75 and 2108.79 of the Revised Code, the right of disposition is assigned to the following persons, if mentally competent adults who can be located with reasonable effort, in the order of priority stated:

(1) The deceased person's surviving spouse;

(2) The sole surviving child of the deceased person or, if there is more than one surviving child, all of the surviving children, collectively;

(3) The deceased person's surviving parent or parents;

(4) The deceased person's surviving sibling, whether of the whole or of the half blood or, if there is more than one sibling of the whole or of the half blood, all of the surviving siblings, collectively;

(5) The deceased person's surviving grandparent or grandparents;

(6) The deceased person's surviving grandchild, or if there is more than one surviving grandchild, all of the surviving grandchildren collectively;

(7) The lineal descendants of the deceased person's grandparents, as described in division (I) of section 2105.06 of the Revised Code;

(8) The person who was the deceased person's guardian at the time of the deceased person's death, if a guardian had been appointed;

(9) Any other person willing to assume the right of disposition, including the personal representative of the deceased person's estate or the licensed funeral director with custody of the deceased person's body, after attesting in writing that a good faith effort has been made to locate the persons in divisions (B)(1) to (8) of this section.

(10) If the deceased person was an indigent person or other person the final disposition of whose body is the financial and statutory responsibility of the state or a political subdivision of this state, the public officer or employee responsible for arranging the final disposition of the remains of the deceased person.

Effective Date: 10-12-2006; 2008 SB196 07-06-2009



Section 2108.82 - Assignment of right of disposition by probate court.

(A) Notwithstanding section 2108.81 of the Revised Code and in accordance with division (B) of this section, the probate court for the county in which the declarant or deceased person resided at the time of death may, on its own motion or the motion of another person, assign to any person the right of disposition for a declarant or deceased person.

(B) In making a determination for purposes of division (A) of this section and division (C) of section 2108.79 of the Revised Code, the court shall consider the following:

(1) Whether evidence presented to, or in the possession of the court, demonstrates that the person who is the subject of the motion and the declarant or deceased person had a close personal relationship;

(2) The reasonableness and practicality of any plans that the person who is the subject of the motion may have for the declarant's or deceased person's funeral, burial, cremation, or final disposition, including the degree to which such plans allow maximum participation by all persons who wish to pay their final respects to the deceased person;

(3) The willingness of the person who is the subject of the motion to assume the responsibility to pay for the declarant's or deceased person's funeral, burial, cremation, or final disposition and the desires of that person;

(4) The convenience and needs of other families and friends wishing to pay their final respects to the declarant or deceased person;

(5) The express written desires of the declarant or deceased person.

(C) Except to the extent considered under division (B)(3) of this section, the following persons do not have a greater claim to the right of disposition than such persons otherwise have pursuant to law:

(1) A person who is willing to assume the responsibility to pay for the declarant's or deceased person's funeral, burial, cremation, or final disposition;

(2) The personal representative of the declarant or deceased person.

Effective Date: 10-12-2006



Section 2108.83 - Dispute regarding right of disposition.

In the event of a dispute regarding the right of disposition, a funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a declarant's or deceased person's funeral, burial, cremation, or other manner of final disposition shall not be liable for damages of any kind for refusing to accept the remains, refusing to inter, cremate, or otherwise dispose of the remains, or refusing to complete funeral or other arrangements pertaining to final disposition until such funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person receives a court order or a written document that is executed by a person that the funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person reasonably believes has the right of disposition and that clearly expresses how the right of disposition is to be exercised.

Effective Date: 10-12-2006



Section 2108.84 - Procedure pending resolution of dispute.

If a funeral home, funeral director, crematory operator, or other person asked to assist with a declarant's or deceased person's funeral, burial, cremation, or other manner of final disposition is in possession of a declarant's or deceased person's remains while a dispute described in section 2108.83 of the Revised Code is pending, the funeral home, funeral director, crematory operator, or other person may embalm or refrigerate and shelter the remains to preserve them and may add the cost of embalming, refrigeration, and sheltering to the final disposition costs to be charged.

Effective Date: 10-12-2006



Section 2108.85 - Costs and legal fees arising from legal action.

(A) If a funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a declarant's or deceased person's funeral, burial, cremation, or other manner of final disposition brings a legal action for purposes of section 2108.83 or 2108.84 of the Revised Code, the funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person may add to the costs the person charges for the goods and services the person provided the legal fees, if reasonable, and the court costs that the person incurred.

(B) The right created by division (A) of this section shall neither be construed to require, nor impose a duty on, a funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a declarant's or deceased person's funeral, burial, cremation, or other manner of final disposition, to bring a legal action and such person shall not be held criminally or civilly liable for not bringing an action.

Effective Date: 10-12-2006



Section 2108.86 - Right to rely on declaration and instructions.

(A) A funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a declarant's funeral, burial, cremation, or other manner of final disposition has the right to rely on the content of a written declaration and the instructions of the person or group of persons whom the funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person reasonably believes has the right of disposition.

(B) If the circumstances described in division (A) of section 2108.81 of the Revised Code apply, a funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a deceased person's funeral, burial, cremation, or other manner of final disposition has the right to rely on the instructions of the person or group of persons the funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person reasonably believes has the right of disposition pursuant to section 2108.81 of the Revised Code.

(C) No funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a deceased person's funeral, burial, cremation, or other manner of final disposition, who relies, pursuant to divisions (A) and (B) of this section, in good faith on the contents of a written declaration or the instructions of the person or group of persons the funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person reasonably believes has the right of disposition, shall be subject to criminal or civil liability or subject to disciplinary action for taking an action or not taking an action in reliance on such contents or instructions and for otherwise complying with sections 2108.70 to 2108.90 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.87 - Right to make independent investigation.

(A) A funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a deceased person's funeral, burial, cremation, or other manner of final disposition may independently investigate the existence of, or locate or contact, the following persons:

(1) A representative or successor representative named in a written declaration;

(2) A person listed in section 2108.81 of the Revised Code.

(B) In no circumstances shall a funeral home, funeral director, crematory operator, cemetery operator, cemetery organization, or other person asked to assist with a deceased person's funeral, burial, cremation, or other manner of final disposition have a duty to independently investigate the existence of, or locate or contact, the persons described in division (A) of this section.

Effective Date: 10-12-2006



Section 2108.88 - Refusal or resignation by assignee of right.

(A) A person to whom a declarant's or deceased person's right of disposition has been assigned or reassigned pursuant to section 2108.70 or 2108.81 of the Revised Code may decline to exercise the right or resign after beginning to exercise the right.

(B) A person described in division (A) of this section who resigns after beginning to exercise the right shall be subject to section 2108.89 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.89 - Liability for costs of disposition.

The following persons shall be liable for the reasonable costs of any goods or services purchased in connection with the exercise of the right of disposition for a declarant or deceased person:

(A) A representative or successor who assumes liability for the cost of such goods and services by signing a written declaration that states that such an assumption is made;

(B) A person to whom the right of disposition is assigned pursuant to section 2108.81 of the Revised Code and who has purchased goods or services associated with an exercise of the right.

Effective Date: 10-12-2006



Section 2108.90 - Exclusive jurisdiction of probate court over disputes.

Pursuant to division (A) of section 2101.24 of the Revised Code, the probate court for the county in which the declarant or deceased person resided at the time of death or the county in which a living person whose post-death arrangements are the subject of dispute resides shall have exclusive jurisdiction over any action that results from sections 2108.70 to 2108.89 of the Revised Code.

Effective Date: 10-12-2006



Section 2108.99 - Penalty.

Whoever violates division (A) of section 2108.18 or section 2108.19 of the Revised Code is guilty of a felony of the third degree.

Effective Date: 07-01-1996; 2008 HB529 04-07-2009






Chapter 2109 - FIDUCIARIES

Section 2109.01 - Fiduciary defined.

Fiduciary," as used in Chapters 2101. to 2131. of the Revised Code, means any person, other than an assignee or trustee for an insolvent debtor or a guardian under sections 5905.01 to 5905.19 of the Revised Code, appointed by and accountable to the probate court and acting in a fiduciary capacity for any person, or charged with duties in relation to any property, interest, trust, or estate for the benefit of another; and includes an agency under contract with the department of developmental disabilities for the provision of protective service under sections 5123.55 to 5123.59 of the Revised Code, appointed by and accountable to the probate court as guardian or trustee with respect to mentally retarded or developmentally disabled persons.

Amended by 128th General Assemblych.54,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991; 2008 HB499 09-12-2008



Section 2109.02 - Appointment and duties.

Every fiduciary, before entering upon the execution of a trust, shall receive letters of appointment from a probate court having jurisdiction of the subject matter of the trust.

The duties of a fiduciary shall be those required by law, and such additional duties as the court orders. Letters of appointment shall not issue until a fiduciary has executed a written acceptance of the fiduciary's duties, acknowledging that the fiduciary is subject to removal for failure to perform the fiduciary's duties, and that the fiduciary is subject to possible penalties for conversion of property the fiduciary held as a fiduciary. The written acceptance may be filed with the application for appointment.

No act or transaction by a fiduciary is valid prior to the issuance of letters of appointment to the fiduciary. This section does not prevent an executor named in a will, an executor nominated pursuant to a power as described in section 2107.65 of the Revised Code, or a person with the right of disposition under section 2108.70 or 2108.81 of the Revised Code from paying funeral expenses, or prevent necessary acts for the preservation of the trust estate prior to the issuance of those letters.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983; 10-12-2006



Section 2109.021 - Fiduciary filings by mail or in person.

After letters of appointment are issued to a fiduciary, the court shall accept filings by mail in matters of estates, guardianships, or trusts, unless the court in writing notifies the fiduciary or attorney of record that a personal appearance is necessary, or a personal appearance is otherwise required by law. The court shall reject an improper or incomplete filing and shall return it to the sender.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-26-1976



Section 2109.022 - [Repealed].

Effective Date: 03-22-1989; 2008 HB499 09-12-2008



Section 2109.03 - Fiduciary's attorney.

At the time of the appointment of a fiduciary, the fiduciary shall file in the probate court the name of the attorney, if any, who will represent the fiduciary in matters relating to the trust. After the name of an attorney has been filed, notices sent to that fiduciary in the fiduciary's official capacity shall also be sent by the court to that attorney who may sign waiver of service of any or all of the notices upon the attorney. If the fiduciary is absent from the state, the attorney shall be the agent of the fiduciary upon whom summonses, citations, and notices may be served. Any summons, citation, or notice may be served upon the fiduciary by delivering duplicate copies of the summons, citation, or notice to the attorney designated by the fiduciary. No probate judge shall permit any person to practice law in the probate court for compensation, unless the person has been admitted to the practice of law within the state. This section does not prevent any person from representing the person's own interest in any estate, matter, action, or proceeding.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.04 - Bond.

(A)

(1) Unless otherwise provided by law, order, or local rule, every fiduciary, prior to the issuance of the fiduciary's letters as provided by section 2109.02 of the Revised Code, shall file in the probate court in which the letters are to be issued a bond with a penal sum in an amount that is fixed by the court, but in no event less than double the probable value of the personal property and of the annual real property rentals that will come into the possession or under the control of the person as a fiduciary. The bond of a fiduciary shall be in a form approved by the court and signed by two or more personal sureties or by one or more corporate sureties approved by the court. It shall be conditioned that the fiduciary faithfully and honestly will discharge the duties devolving upon the person as fiduciary, and shall be conditioned further as may be provided by law.

(2) Except as otherwise provided in this division, if the instrument creating the trust dispenses with the giving of a bond, the court shall appoint a fiduciary without bond, unless the court is of the opinion that the interest of the trust demands it. If the court is of that opinion, it may require bond to be given in any amount it fixes. If a parent nominates a guardian for the parent's child in a will and provides in the will that the guardian may serve without giving bond, the court may appoint the guardian without bond or require the guardian to give bond in accordance with division (A)(1) of this section.

(3) A guardian of the person only does not have to give bond unless, for good cause shown, the court considers a bond to be necessary. When a bond is required of a guardian of the person only, it shall be determined and filed in accordance with division (A)(1) of this section. This division does not apply to a guardian of the person only nominated in a parent's will if the will provides that the guardian may serve without giving bond.

(4) When the probable value of the personal property and of the annual real property rentals that will come into the possession or under the control of the guardian as a fiduciary is less than ten thousand dollars, the court may waive or reduce a bond required by division (A)(1) of this section.

(B) When an executive director who is responsible for the administration of children services in the county is appointed as trustee of the estate of a ward pursuant to section 5153.18 of the Revised Code and has furnished bond under section 5153.13 of the Revised Code, or when an agency under contract with the department of developmental disabilities for the provision of protective service under sections 5123.55 to 5123.59 of the Revised Code is appointed as trustee of the estate of a ward under sections 5123.55 to 5123.59 of the Revised Code and any employees of the agency having custody or control of funds or property of that ward have furnished bond under section 5123.59 of the Revised Code, the court may dispense with the giving of a bond.

(C) When letters are granted without bond, at any later period on its own motion or upon the application of any party interested, the court may require bond to be given in an amount that is fixed by the court. On failure to give that bond, the defaulting fiduciary shall be removed.

No instrument authorizing a fiduciary whom it names to serve without bond shall be construed to relieve a successor fiduciary from the necessity of giving bond, unless the instrument clearly evidences that intention.

The court that appoints a fiduciary may reduce the amount of the bond of the fiduciary at any time for good cause shown.

When two or more persons are appointed as joint fiduciaries, the court may take a separate bond from each or a joint bond from all.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 128th General Assemblych.52,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-10-1991



Section 2109.05 - Bond - trust created by will.

When considered necessary by the probate court and not otherwise directed in the will, a bond, as provided by sections 2109.01 to 2109.58 of the Revised Code, shall be required in all trusts created by will and not fully discharged, on the petition of an interested person and after notice to the trustee.

If the trustee fails to give bond within the time ordered by the court, the court shall remove the trustee from the trust, or the trustee shall be considered to have declined it.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.06 - New or additional bond.

The probate court that appoints a fiduciary may, on its own motion or on the application of any interested party, and after notice to the fiduciary, require a new bond or sureties or an additional bond or sureties whenever, in the opinion of the court, the interests of the trust demand it.

Immediately upon the filing of the inventory by a fiduciary, the court shall determine whether the amount of the bond of the fiduciary is sufficient and shall require new or additional bond if in the opinion of the court the interests of the trust demand it.

When a new bond is required as provided in this section, the sureties in the prior bond shall nevertheless be liable for all breaches of the conditions set forth in the bond that are committed before the new bond is approved by the court.

The court shall remove a fiduciary who fails within the time fixed by the court to furnish new or additional bond or sureties , and the court shall appoint a successor fiduciary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.07 - Bond conditions - administrator - when not required.

(A) The bond required of an administrator by section 2109.04 of the Revised Code shall not be required in either of the following cases:

(1) It shall not be required of a surviving spouse to administer the deceased spouse's estate if the surviving spouse is entitled to the entire net proceeds of the estate.

(2) It shall not be required of an administrator to administer an estate if there is no will, if the administrator is the next of kin, and if the administrator is entitled to the entire net proceeds of the estate.

(B) The bond otherwise required by section 2109.04 of the Revised Code of an administrator shall be conditioned as follows:

(1) To file with the probate court within the time required by section 2115.02 of the Revised Code an inventory of all tangible and intangible personal property of the deceased that is to be administered and that comes to the administrator's possession or knowledge and an inventory of the deceased's interest in real property located in this state;

(2) To administer and distribute according to law all tangible and intangible personal property of the deceased, the proceeds of any action for wrongful death or of any settlement, with or without suit, of a wrongful death claim, and the proceeds of all real property in which the deceased had an interest, that is located in this state, and that is sold, when the property or proceeds have come to the possession of the administrator or to the possession of a person for the administrator;

(3) To render a just and true account of the administrator's administration at the times required by section 2109.301 of the Revised Code;

(4) To deliver the letters of administration into court if a will of the deceased is proved and allowed.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2109.08 - Bond conditions - special administrator.

The bond required by section 2109.04 of the Revised Code of a special administrator shall be conditioned as follows:

(A) To file with the probate court within three months an inventory of the tangible and intangible personal property of the deceased that has or may come to the special administrator's possession or knowledge;

(B) To account for the tangible and intangible personal property of the deceased and for the debts of the deceased that the special administrator receives as special administrator, whenever required by the court, and deliver them to the person authorized to receive them.

Effective Date: 10-01-1996



Section 2109.09 - Bond conditions - executor.

(A) Unless the testator has specified otherwise in the will, the bond required of an executor by section 2109.04 of the Revised Code shall not be required of the executor to administer an estate in accordance with the will of the testator if the executor is the next of kin and if the executor is entitled to the entire net proceeds of the estate.

(B) The bond otherwise required of an executor by section 2109.04 of the Revised Code shall be conditioned as follows:

(1) To file with the probate court within the time required by section 2115.02 of the Revised Code an inventory of all the tangible and intangible personal property of the testator that is to be administered and that comes to the executor's possession or knowledge and an inventory of the testator's interest in real property located in this state;

(2) To administer and distribute according to law and the will of the testator all the testator's tangible and intangible personal property, the proceeds of any action for wrongful death or of any settlement, with or without suit, of a wrongful death claim, and the proceeds of all real property in which the testator had an interest, that is located in this state, and that is sold, when the property or proceeds have come to the possession of the executor or to the possession of another person for the executor;

(3) To render a just and true account of the executor's administration at the times required by section 2109.301 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2109.10 - Bond when executor or administrator is sole residuary legatee or distributee.

If an executor or administrator is sole residuary legatee or distributee and if division (A) of section 2109.07 or division (A) of section 2109.09 of the Revised Code does not apply, instead of giving the bond prescribed by section 2109.04 of the Revised Code, the executor or administrator may give a bond to the satisfaction of the probate court conditioned as follows:

(A) To pay the costs of administration and all the debts and legacies of the decedent to the extent of the assets of the estate;

(B) If there is a will, to pay over the testator's estate to the person entitled to the testator's estate if the will is set aside;

(C) If there is no will offered at the opening of the estate, to pay over the testator's estate to the person entitled to the testator's estate if a will is probated after the administrator's initial appointment.

The giving of that bond shall not discharge the lien on the decedent's real property for the payment of the decedent's debts, except that part that has been lawfully sold by the executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-29-1999



Section 2109.11 - Bond conditions - testamentary trustees.

The bond required by section 2109.04 of the Revised Code of a testamentary trustee shall be conditioned as follows:

(A) To make and return to the probate court within the time required by section 2109.58 of the Revised Code a true inventory of all moneys, rights, credits, other personal property, and real property belonging to the trust that come to the trustee's possession or knowledge;

(B) To administer and distribute according to law and the will of the testator all moneys, rights, credits, other personal property and real property belonging to the trust that come to the possession of the trustee or to the possession of any other person for the trustee;

(C) To render a just and true account of the trustee's administration at the times required by section 2109.303 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2109.12 - Bond conditions - guardians.

Any bond required by or pursuant to section 2109.04 of the Revised Code of a guardian shall be conditioned as follows:

(A) If applicable, to make and return to the probate court within the time required by section 2111.14 of the Revised Code a true inventory of all moneys, rights, credits, other personal property, and real property belonging to the ward that come to the guardian's possession or knowledge;

(B) To administer and distribute according to law all moneys, rights, credits, other personal property, and real property belonging to the ward that come to the possession of the guardian or to the possession of any other person for the guardian;

(C) To render a just and true account of the guardian's administration at any times required by or pursuant to section 2109.302 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2109.13 - Deposit of personal property in lieu of bond.

In any case in which a bond is required by the probate court from a fiduciary and the value of the estate or fund is such that the court deems it inexpedient to require security in the full amount prescribed by section 2109.04 of the Revised Code, the court may direct the deposit of any suitable personal property belonging to the estate or fund with a bank, savings bank, savings and loan association, credit union, or trust company incorporated under the laws of this state or of the United States, as may be designated by order of the court.

The deposit shall be made in the name of the fiduciary, and the personal property deposited shall not be withdrawn from the custody of the bank, savings bank, association, credit union, or trust company except upon the special order of the court. No fiduciary shall receive or collect the whole or any part of the principal represented by the personal property without the special order of the court. Such an order can be made in favor of the fiduciary only if the court within its discretion, having regard for the purpose for which the order is requested, the disposition to be made of the assets as may be released, the value of the assets as related to the total value of the estate, and the period of time the assets will remain in the possession of the fiduciary, finds that the original bond previously given and then in force will be sufficient to protect the estate; otherwise, the court, as a condition to the release of the personal property deposited, shall require the fiduciary to execute an additional bond in an amount that the court determines.

After the deposit has been made and after the filing with the court of a receipt for the personal property executed by the designated bank, savings bank, association, credit union, or company, which receipt shall acknowledge that the personal property is held by the bank, savings bank, association, credit union, or company subject to the order of the court, the court may fix or reduce the amount of the bond so that the amount of the penalty of the bond is determined with respect to the value of the remainder only of the estate or fund, without including the value of the personal property deposited. Neither the fiduciary nor the fiduciary's sureties shall be liable for any loss to the trust estate resulting from the deposit as is authorized and directed by the court pursuant to this section, if the fiduciary has acted in good faith.

This section may be invoked simultaneously with the initial application for appointment of the fiduciary if an interim receipt of the bank, savings bank, association, credit union, or company for which the application for appointment as depositary is being made, acknowledging that it already has received temporary deposit of the personal property described in the application for appointment as depositary, accompanies the simultaneous applications for appointment of fiduciary and for appointment of the depositary.

Effective Date: 03-23-1981; 04-14-2006



Section 2109.14 - Deposit of works of art in museum authorized - reduction of bond.

If the estate held by a fiduciary consists in whole or in part of works of nature or of art that are suitable for preservation and exhibition in a museum or other similar institution, the probate court may authorize and direct that any or all of those works be deposited with a corporation conducting the museum or other similar institution; provided that no such deposit shall be authorized or directed except with a corporation having a net worth of at least ten times the value of the works to be deposited. The deposit shall be made in the name of the fiduciary, and the property deposited shall not be withdrawn from the custody of the depository or otherwise deposited except upon the special order of the court. The probate judge may impose any conditions relative to insurance and the care and protection of the property deposited that the court thinks best for the interests of the estate and the beneficiaries of the estate. After the deposit has been made, a receipt for that property executed by that corporation shall be filed with the court, and the receipt shall acknowledge that the property is held by that corporation subject to the order of the court. When the receipt is filed, the court may fix or reduce the amount of the bond so that the amount of the penalty of the bond is determined with respect to the value of the remainder only of the estate or fund, without including the value of the property deposited. Neither the fiduciary nor the fiduciary's sureties shall be liable for any loss to the trust estate resulting from a deposit authorized and directed by the court pursuant to this section, provided the fiduciary has acted in good faith.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.15 - Informality of bond.

No bond executed by a fiduciary shall be void or held invalid because of any informality in such bond or because of informality or illegality in the appointment of such fiduciary. Such bond shall have the same effect as if the appointment had been legally made and the bond executed in proper form.

Effective Date: 10-01-1953



Section 2109.16 - One bond for two or more wards.

When a person is appointed guardian of several minors who are children of the same parentage and inherit from the same estate, separate bonds shall not be required. In such cases, only one application for letters of guardianship is necessary, and the letters issued to such guardian shall be in one copy and not one copy for each minor. The probate court approving and recording the bond of the guardian, if any, and issuing such letters shall charge the fees allowed by section 2101.16 of the Revised Code for such services. Such fees shall be charged but once for all the wards and not once for each ward.

Effective Date: 10-04-1984



Section 2109.17 - Sureties.

If the bond of a fiduciary is executed by personal sureties, one or more of the sureties shall be a resident of the county in which the fiduciary applies for appointment. The sureties shall own real property worth double the sum to be secured, over and above all encumbrances, and shall have property in this state liable to execution equal to the sum to be secured. If two or more sureties are offered on the same bond, they must have in the aggregate the qualifications prescribed in this section. The sureties shall qualify under oath and may be required to exhibit to the probate court satisfactory evidence of the ownership of the real property.

No corporate surety shall be acceptable on a fiduciary's bond in the probate court unless the surety is acceptable to the United States government on surety bonds in the same amount, as shown by the regulations issued by the secretary of the treasury of the United States, or in any other manner, to the satisfaction of the court. The surety shall also be qualified to do business in this state.

A surety on the bond of a fiduciary shall not be held liable for any debt of the fiduciary to the estate represented by the fiduciary existing at the time the fiduciary was appointed; but the surety shall be liable to the extent that the debt has been made uncollectible by wrongful act of the fiduciary after appointment.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.18 - Release of a fiduciary's sureties.

A surety of a fiduciary or the executor or administrator of a surety may make application at any time to the probate court to be released from the bond of such fiduciary. Such surety shall file a written request therefor with the probate judge of such court and give at least five days' notice in writing to such fiduciary. If, upon the hearing, the court is of the opinion that there is good reason therefor, it shall release such surety. The death of a surety shall always be good cause.

A fiduciary may make application at any time to the court for the release of the fiduciary's sureties. Such fiduciary shall file a written request therefor with the judge of such court and give at least five days' notice in writing to such sureties. If, upon the hearing, the court is of the opinion that there is good reason to release such sureties, it shall order the fiduciary to file an account, as provided by section 2109.301, 2109.302, or 2109.303 of the Revised Code, and such sureties shall be released after the fiduciary files a new bond which is approved by the court.

If such fiduciary fails to give new bond as directed, the fiduciary shall be removed and the fiduciary's letters of appointment superseded. Such original sureties shall not be released until the fiduciary gives a bond, but shall be liable for such fiduciary's acts only from the time of executing the original bond to the filing and approval by the court of the new bond.

The costs of such proceeding shall be paid by the surety applying to be released, unless it appears to the court that the fiduciary is insolvent, incompetent, or is wasting the assets of the estate.

Effective Date: 10-31-2001



Section 2109.19 - Bond of indemnity to surety.

If a fiduciary wastes or unfaithfully administers an estate, on the application of a surety on the fiduciary's bond the probate court granting letters of appointment to the fiduciary may order the fiduciary to render an account and to execute to the surety a bond of indemnity with sureties approved by the court. Upon neglect or refusal to execute the bond within the time ordered, the court may remove the fiduciary, revoke the fiduciary's letters of appointment, and appoint another fiduciary in the fiduciary's place.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.20 - Guardian may give real property mortgage to secure bond.

Instead of the sureties required on a guardian's bond by section 2109.04 of the Revised Code, a guardian of the person and estate or of the estate only of any ward may execute to the ward a mortgage upon unencumbered real property. The guardian first shall furnish to the probate court a title guarantee or a mortgagee's title insurance policy for the benefit of the guardianship, with respect to the real property, and it shall be shown to the court's satisfaction that, exclusive of improvements on the real property, the real property is of a value sufficient to secure the bond. The mortgage shall be recorded in the county in which the property is situated and filed with the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2109.21 - Residence qualifications of fiduciary.

(A) An administrator, special administrator, administrator de bonis non, or administrator with the will annexed shall be a resident of this state and shall be removed on proof that the administrator is no longer a resident of this state.

(B)

(1) To qualify for appointment as executor or trustee, an executor or a trustee named in a will or nominated in accordance with any power of nomination conferred in a will, may be a resident of this state or, as provided in this division, a nonresident of this state. To qualify for appointment, a nonresident executor or trustee named in, or nominated pursuant to, a will shall be an individual who is related to the testator by consanguinity or affinity, or a person who resides in a state that has statutes or rules that authorize the appointment of a nonresident person who is not related to the testator by consanguinity or affinity, as an executor or trustee when named in, or nominated pursuant to, a will. No such executor or trustee shall be refused appointment or removed solely because the executor or trustee is not a resident of this state.

The court may require that a nonresident executor or trustee named in, or nominated pursuant to, a will assure that all of the assets of the decedent that are in the county at the time of the death of the decedent will remain in the county until distribution or until the court determines that the assets may be removed from the county.

(2) In accordance with this division and section 2129.08 of the Revised Code, the court shall appoint as an ancillary administrator a person who is named in the will of a nonresident decedent, or who is nominated in accordance with any power of nomination conferred in the will of a nonresident decedent, as a general executor of the decedent's estate or as executor of the portion of the decedent's estate located in this state, whether or not the person so named or nominated is a resident of this state.

To qualify for appointment as an ancillary administrator, a person who is not a resident of this state and who is named or nominated as described in this division, shall be an individual who is related to the testator by consanguinity or affinity, or a person who resides in a state that has statutes or rules that authorize the appointment of a nonresident of that state who is not related to the testator by consanguinity or affinity, as an ancillary administrator when the nonresident is named in a will or nominated in accordance with any power of nomination conferred in a will. If a person who is not a resident of this state and who is named or nominated as described in this division so qualifies for appointment as an ancillary administrator and if the provisions of section 2129.08 of the Revised Code are satisfied, the court shall not refuse to appoint the person, and shall not remove the person, as ancillary administrator solely because the person is not a resident of this state.

The court may require that an ancillary administrator who is not a resident of this state and who is named or nominated as described in this division, assure that all of the assets of the decedent that are in the county at the time of the death of the decedent will remain in the county until distribution or until the court determines that the assets may be removed from the county.

(C)

(1) A guardian of the estate shall be a resident of this state, except that the court may appoint a nonresident of this state as a guardian of the estate if any of the following applies:

(a) The nonresident is named in a will by a parent of a minor.

(b) The nonresident is selected by a minor over the age of fourteen years as provided by section 2111.12 of the Revised Code.

(c) The nonresident is nominated in or pursuant to a durable power of attorney under section 1337.24 of the Revised Code or a writing as described in division (A) of section 2111.121 of the Revised Code.

(2) A guardian of the estate, other than a guardian named in a will by a parent of a minor, selected by a minor over the age of fourteen years, or nominated in or pursuant to a durable power of attorney or writing described in division (C)(1)(c) of this section, may be removed on proof that the guardian of the estate is no longer a resident of this state.

(3) The court may appoint a resident or nonresident of this state as a guardian of the person.

(D) Any fiduciary, whose residence qualifications are not defined in this section, shall be a resident of this state, and shall be removed on proof that the fiduciary is no longer a resident of this state.

(E) Any fiduciary, in order to assist in the carrying out of the fiduciary's fiduciary duties, may employ agents who are not residents of the county or of this state.

(F) Every fiduciary shall sign and file with the court a statement of permanent address and shall notify the court of any change of address. A court may remove a fiduciary if the fiduciary fails to comply with this division.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 01-14-1997; 2008 SB157 05-14-2008



Section 2109.22 - Marriage no disqualification for fiduciary.

The marriage of any person does not disqualify the person from acting as fiduciary, whether the marriage occurs before or after the person's appointment and qualification, and all of the person's acts in that capacity shall have the same validity as though the person were unmarried.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2109.23 - [Repealed].

Effective Date: 10-20-1987



Section 2109.24 - Resignation or removal of fiduciary.

The probate court at any time may accept the resignation of any fiduciary upon the fiduciary's proper accounting, if the fiduciary was appointed by, is under the control of, or is accountable to the court. The fiduciary may resign by filing a written statement with the court after giving at least fifteen days notice to the persons known to be interested in the estate. Upon notice or a motion of the fiduciary to resign, the court may set the matter for a hearing and may notify all interested persons. No fiduciary shall resign without an order of the court.

If a fiduciary fails to make and file an inventory as required by sections 2109.58, 2111.14, and 2115.02 of the Revised Code or to render a just and true account of the fiduciary's administration at the times required by section 2109.301, 2109.302, or 2109.303 of the Revised Code, and if the failure continues for thirty days after the fiduciary has been notified by the court of the expiration of the relevant time, the fiduciary may be removed by the court and shall receive no allowance for the fiduciary's services unless the court enters upon its journal its findings that the delay was necessary and reasonable.

The court may remove any fiduciary, after giving the fiduciary not less than ten days' notice, for habitual drunkenness, neglect of duty, incompetency, or fraudulent conduct, because the interest of the property, testamentary trust, or estate that the fiduciary is responsible for administering demands it, or for any other cause authorized by law.

The court may remove a testamentary trustee upon the written application of more than one-half of the persons having an interest in the estate controlled by the testamentary trustee, but the testamentary trustee is not to be considered as a person having an interest in the estate under the proceedings; except that no testamentary trustee appointed under a will shall be removed upon the written application unless for a good cause.

Upon the resignation or removal of the fiduciary, the court shall revoke all letters of authority for the fiduciary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001; 01-01-2007



Section 2109.25 - Fiduciary in military service - removal and reinstatement.

(A) Whenever it appears to the satisfaction of the probate court that a fiduciary is unable to perform the fiduciary's duties because the fiduciary is engaged or is about to engage in military service as defined by this section, the court may remove the fiduciary and appoint a substitute or authorize the remaining fiduciaries to execute the trust. That action may be taken on the court's own motion or on the application of any party in interest, including the fiduciary or cofiduciary, either without notice or upon notice to those persons and in the manner that the court shall direct.

If any of the duties of that office remain unexecuted when a fiduciary who has resigned or been removed on account of the fiduciary's military service ceases to be in that military service, the fiduciary shall be reappointed as fiduciary upon the fiduciary's application to the court and upon any notice that the court may direct, provided the fiduciary is at the time a suitable and competent person and has the qualifications as to residence required by section 2109.21 of the Revised Code. If the person is reappointed, the court shall remove the substitute fiduciary and revoke the substitute fiduciary's letters of appointment and shall make such further order or decree as justice requires.

(B) As used in this section, "military service" means any service, work, or occupation that in the opinion of the court is directly or indirectly in furtherance of any military effort of the United States. "Military service" includes internment in an enemy country, residence in any foreign country, or residence in any possession or dependency of the United States, if by reason of the internment or residence the fiduciary is unable to return to this state.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.26 - Vacancy before termination of the trust - accounting - successor fiduciary.

If a sole fiduciary dies, is dissolved, declines to accept, resigns, is removed, or becomes incapacitated prior to the termination of the trust, the probate court shall require a final account of all dealings of the trust to be filed by the fiduciary if a living person and able to act. If the fiduciary is a living person but unable to act, the final account shall be filed by the fiduciary's guardian or, if there is no guardian, by some other suitable person in the fiduciary's behalf, appointed or approved by the court. If the fiduciary is a deceased person, the final account shall be filed by the fiduciary's executor or administrator. If no estate is commenced for a deceased fiduciary, the deceased fiduciary's successor shall file the final account. If the fiduciary is a dissolved corporation, the final account shall be filed by those persons that are charged by law with winding up the affairs of the dissolved corporation. The court shall cause the proceedings to be had as are provided by sections 2109.30 to 2109.36 of the Revised Code.

Whenever such a vacancy occurs and that contingency is not otherwise provided for by law or by the instrument creating the trust or whenever the instrument names no fiduciary, the court shall, on its own motion or on the application of any person beneficially interested, issue letters of appointment as fiduciary to a competent person or persons who shall qualify according to law and execute the trust to its proper termination. The vacancy and the appointment of a successor fiduciary shall not affect the liability of the former fiduciary or the former fiduciary's sureties that was previously incurred.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.27 - Surviving fiduciaries.

When two or more fiduciaries have been appointed jointly to execute a trust and one or more of them dies, declines, resigns, or is removed, the title shall pass to the remaining fiduciaries who shall execute the trust, unless the creating instrument expresses a contrary intention or unless the probate court on the application of persons interested in the trust determines otherwise. The remaining fiduciaries shall within ninety days after the death, resignation, or removal of a cofiduciary, file in the court a complete account covering all matters to the time of such death, resignation, or removal.

Effective Date: 10-01-1953



Section 2109.28 - Merger of fiduciaries.

A trust company or state or national bank having trust powers, resulting from merger or consolidation shall, upon filing proof thereof in the probate court, and without a new appointment, succeed to the rights and duties of all predecessor companies, as fiduciary. A purchase of substantially all the assets and assumption of substantially all the liabilities is a merger for the purposes of sections 2109.01 to 2109.58, inclusive, of the Revised Code. In all cases of merger or consolidation the bond given by any predecessor fiduciary shall remain liable for all acts of the successor fiduciary except as to any surety released upon application as provided in section 2109.18 of the Revised Code.

Effective Date: 10-01-1953



Section 2109.29 - Rights as to shares in corporation.

A corporation need not, unless ordered by a court, take notice of any duty of a fiduciary, or any restriction or limitation of the right, capacity, authority, or interest of such fiduciary, or see to the performance of any duty or requirement imposed upon such fiduciary by Chapters 2101. to 2131., inclusive, of the Revised Code, as to any of such corporation's shares of record in the name of or owned by such fiduciary or in the name of or owned by a decedent, ward, or beneficiary for whom such fiduciary is acting.

Effective Date: 10-01-1953



Section 2109.30 - Accounts of fiduciaries.

(A) Every executor and administrator shall render an account of the executor's and administrator's administration at the time and in the manner prescribed in section 2109.301 of the Revised Code. Every guardian or conservator shall render an account of the ward's estate at the time and in the manner prescribed in section 2109.302 of the Revised Code. Every testamentary trustee and other fiduciary not subject to sections 2109.301 and 2109.302 of the Revised Code shall render an account of the testamentary trustee's or other fiduciary's administration at the time and in the manner prescribed in section 2109.303 of the Revised Code.

(B) An account showing complete administration before distribution of assets shall be designated "final account." An account filed subsequent to the final account and showing distribution of assets shall be designated "account of distribution." An account showing complete administration and distribution of assets shall be designated "final and distributive account."

Effective Date: 10-31-2001



Section 2109.301 - Administrator or executor rendering account.

(A) An administrator or executor shall render an account at any time other than a time otherwise mentioned in this section upon an order of the probate court issued for good cause shown either at its own instance or upon the motion of any person interested in the estate. Except as otherwise provided in division (B)(2) of this section, an administrator or executor shall render a final account within thirty days after completing the administration of the estate or within any other period of time that the court may order.

Every account shall include an itemized statement of all receipts of the administrator or executor during the accounting period and of all disbursements and distributions made by the executor or administrator during the accounting period. In addition, the account shall include an itemized statement of all funds, assets, and investments of the estate known to or in the possession of the administrator or executor at the end of the accounting period and shall show any changes in investments since the last previous account.

Every account shall be upon the signature of the administrator or executor. When two or more administrators or executors render an account, the court may allow the account upon the signature of one of them. The court may examine the administrator or executor under oath concerning the account.

When an administrator or executor is authorized by law or by the instrument governing distribution to distribute the assets of the estate, in whole or in part, the administrator or executor may do so and include a report of the distribution in the administrator's or executor's succeeding account.

In estates of decedents in which none of the legatees, devisees, or heirs is under a legal disability, each partial accounting of an executor or administrator may be waived by the written consent of all the legatees, devisees, or heirs filed in lieu of a partial accounting otherwise required.

(B)

(1) Every administrator and executor, within six months after appointment, shall render a final and distributive account of the administrator's or executor's administration of the estate unless one or more of the following circumstances apply:

(a) An Ohio estate tax return must be filed for the estate.

(b) A proceeding contesting the validity of the decedent's will pursuant to section 2107.71 of the Revised Code has been commenced.

(c) The surviving spouse has filed an election to take against the will.

(d) The administrator or executor is a party in a civil action.

(e) The estate is insolvent.

(f) For other reasons set forth by the administrator or executor, subject to court approval, it would be detrimental to the estate and its beneficiaries or heirs to file a final and distributive account.

(2) In estates of decedents in which the sole legatee, devisee, or heir is also the administrator or executor of the estate, no partial accountings are required. The administrator or executor of an estate of that type shall file a final account or final and distributive account or, in lieu of filing a final account, the administrator or executor may file with the court within thirty days after completing the administration of the estate a certificate of termination of an estate that states all of the following:

(a) All debts and claims presented to the estate have been paid in full or settled finally.

(b) An estate tax return, if required under the provisions of the Internal Revenue Code or Chapter 5731. of the Revised Code, has been filed, and any estate tax has been paid.

(c) All attorney's fees have been waived by or paid to counsel of record of the estate, and all executor or administrator fees have been waived or paid.

(d) The amount of attorney's fees and the amount of administrator or executor fees that have been paid.

(e) All assets remaining after completion of the activities described in divisions (B)(2)(a) to (d) of this section have been distributed to the sole legatee, devisee, or heir.

(3) In an estate of the type described in division (B)(2) of this section, a sole legatee, devisee, or heir of a decedent may be liable to creditors for debts of and claims against the estate that are presented after the filing of the certificate of termination described in that division and within the time allowed by section 2117.06 of the Revised Code for presentation of the creditors' claims.

(4) Not later than thirteen months after appointment, every administrator and executor shall render an account of the administrator's or executor's administration, unless a certificate of termination is filed under division (B)(2) of this section. Except as provided in divisions (B)(1) and (2) of this section, after the initial account is rendered, every administrator and executor shall render further accounts at least once each year.

Effective Date: 04-08-2004



Section 2109.302 - Guardian or conservator rendering account.

(A) Every guardian or conservator shall render an account of the administration of the ward's estate at least once in each two years. The guardian or conservator shall render an account at any time other than a time otherwise mentioned in this section upon the order of the probate court issued for good cause shown either at its own instance or upon the motion of any person interested in the estate. Except as provided in division (B) of this section, every guardian or conservator shall render a final account within thirty days after completing the administration of the ward's estate or within any other period of time that the court may order.

Every account shall include an itemized statement of all receipts of the guardian or conservator during the accounting period and of all disbursements and distributions made by the guardian or conservator during the accounting period. The itemized disbursements and distributions shall be verified by vouchers or proof, except in the case of an account rendered by a corporate fiduciary subject to section 1111.28 of the Revised Code. In addition, the account shall include an itemized statement of all funds, assets, and investments of the estate known to or in the possession of the guardian or conservator at the end of the accounting period and shall show any changes in investments since the last previous account.

Every account shall be upon the signature of the guardian or conservator. When two or more guardians or conservators render an account, the court may allow the account upon the signature of one of the guardians or conservators.

Upon the filing of every account, the guardian or conservator, except a corporate fiduciary subject to section 1111.28 of the Revised Code, shall exhibit to the court for its examination both of the following: the securities shown in the account as being in the possession or under the control of the guardian or conservator, or the certificate of the person in possession of the securities, if held as collateral or pursuant to section 2109.13 or 2131.21 of the Revised Code; and a passbook or certified bank statement showing as to each depository the fund deposited to the credit of the ward's estate. The court may designate a deputy clerk, an agent of a corporate surety on the bond of the guardian or conservator, or another suitable person whom the court appoints as commissioner to make the examination and to report the person's findings to the court. If securities are located outside the county, the court may appoint a commissioner or request another probate court to make the examination and to report its findings to the court. The court may examine the guardian or conservator under oath concerning the account.

If a guardian or conservator is authorized by law to distribute the assets of the estate, in whole or in part, the guardian or conservator may do so and include a report of the distribution in the guardian's or conservator's succeeding account.

(B)

(1) The court may waive, by order, an account that division (A) of this section requires of a guardian of the estate or of a guardian of the person and estate, other than an account made pursuant to court order, if any of the following circumstances apply:

(a) The assets of the estate consist entirely of real property.

(b) The assets of the estate consist entirely of personal property, that property is held by a bank, savings and loan association, or trust company in accordance with section 2109.13 of the Revised Code, and the court has authorized expenditures of not more than ten thousand dollars annually for the support, maintenance, or, if applicable, education of the ward.

(c) The assets of the estate consist entirely of real property and of personal property that is held by a bank, savings and loan association, or trust company in accordance with section 2109.13 of the Revised Code, and the court has authorized expenditures of not more than ten thousand dollars annually for the support, maintenance, or, if applicable, education of the ward.

(2) The order of a court entered pursuant to division (B)(1) of this section is prima-facie evidence that a guardian of the estate or a guardian of the person and estate has authority to make expenditures as described in divisions (B)(1)(b) and (c) of this section.

(3) Notwithstanding the requirements for accounts by other guardians under this section, a guardian of the person is not required to render an account except upon an order of the court that the court issues for good cause shown either at its own instance or upon the motion of any person interested in the estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2109.303 - Testamentary trustee rendering account.

(A) Except as provided in division (B) of this section, every testamentary trustee shall, and every other fiduciary not subject to section 2109.301 or 2109.302 of the Revised Code may, render an account of the trustee's or other fiduciary's administration of the estate or trust at least once in each two years. Any testamentary trustee or other fiduciary shall render an account, subject to division (B) of this section, at any time other than a time otherwise mentioned in this section upon an order of the court issued for good cause shown either at its own instance or upon the motion of any person interested in the estate or trust. Every testamentary trustee shall, and every other fiduciary may, render a final account within thirty days after completing the administration of the estate or trust or shall file a final account within any other period of time that the court may order.

Every account shall include an itemized statement of all receipts of the testamentary trustee or other fiduciary during the accounting period and of all disbursements and distributions made by the testamentary trustee or other fiduciary during the accounting period. The itemized disbursements and distributions shall be verified by vouchers or proof, except in the case of an account rendered by a corporate fiduciary subject to section 1111.28 of the Revised Code. In addition, the account shall include an itemized statement of all funds, assets, and investments of the estate or trust known to or in the possession of the testamentary trustee or other fiduciary at the end of the accounting period and shall show any changes in investments since the last previous account. The accounts of testamentary trustees shall, and the accounts of other fiduciaries may, show receipts and disbursements separately identified as to principal and income.

Every account shall be upon the signature of the testamentary trustee or other fiduciary. When two or more testamentary trustees or other fiduciaries render an account, the court may allow the account upon the signature of one of them.

Upon the filing of every account, the testamentary trustee or other fiduciary, except a corporate fiduciary subject to section 1111.28 of the Revised Code, shall exhibit to the court for its examination both of the following: the securities shown in the account as being in the possession or under the control of the testamentary trustee or other fiduciary, or the certificate of the person in possession of the securities, if held as collateral or pursuant to section 2109.13 or 2131.21 of the Revised Code; and a passbook or certified bank statement showing as to each depository the fund deposited to the credit of the estate or trust. The court may designate a deputy clerk, an agent of a corporate surety on the bond of the testamentary trustee or other fiduciary, or another suitable person whom the court appoints as commissioner to make the examination and to report the person's findings to the court. If securities are located outside the county, the court may appoint a commissioner or request another probate court to make the examination and to report its findings to the court. The court may examine the testamentary trustee or other fiduciary under oath concerning the account.

If a testamentary trustee or other fiduciary is authorized by law or by the instrument governing distribution to distribute the assets of the estate or trust, in whole or in part, the testamentary trustee or other fiduciary may do so and include a report of the distribution in the testamentary trustee's or fiduciary's succeeding account.

(B) If the assets of a testamentary charitable trust are held and managed by a testamentary trustee or other fiduciary who is an individual or by a corporate fiduciary and if the trust merges into a qualified community foundation, then, after the testamentary trustee or other fiduciary files with the court a final and distributive account pertaining to the trust and activities up to the effective date of the merger, the testamentary trustee or other fiduciary and any successors of the testamentary trustee or other fiduciary shall not be required to render any accounting to the court pertaining to the merged trust and activities that follow the effective date of the merger.

(C) As used in this section:

(1) "Charitable trust" has the same meaning as in section 109.23 of the Revised Code.

(2) "Qualified community foundation" means any foundation that is exempt from federal income taxation under sections 170(b)(1)(A)(vi) and 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 170(b)(1)(A)(vi) and 501(c)(3), as amended; that is further described in section 1.170 A-9(10) and (11) of Title 26 of the Code of Federal Regulations, 26 C.F.R. 1.170A-9(10) and (11), as amended; and that publishes at least annually and circulates widely within its community an audited report of its fund balances, activities, and donors.

(3) "Testamentary charitable trust" means any charitable trust that is created by a will.

(4) "Other fiduciary" means a fiduciary other than an executor, administrator, guardian, conservator, or testamentary trustee.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2109.31 - Citation to fiduciary to file account.

(A) If a fiduciary neglects or refuses to file an account, inventory, certificate of notice of probate of will, or report when due according to section 2107.19, 2109.30, 2111.49, or 2115.02 of the Revised Code or when ordered by the probate court, the court at its own instance may issue, and on the application of any interested party or of any of the next of kin of any ward shall issue, a citation as described in division (B) of this section to such fiduciary pursuant to Civil Rules 4.1 to 4.6 to compel the filing of the overdue account, inventory, certificate of notice of probate of will, or report.

(B) The citation that is required by division (A) of this section may contain any of the following:

(1) A statement that the particular account, inventory, certificate of notice of probate of will, or report is overdue;

(2) An order to the fiduciary to file the account, inventory, certificate of notice of probate of will, or report, or otherwise to appear before the court on a specified date;

(3) A statement that, upon the issuance of the citation, a continuance to file the account, inventory, certificate of notice of probate of will, or report may be obtained from the court only on or after the date specified pursuant to division (B)(2) of this section.

(C) If a citation is issued to a fiduciary in accordance with divisions (A) and (B) of this section and if the fiduciary fails to file the account, inventory, certificate of notice of probate of will, or report prior to the appearance date specified in the citation, the court may order, on that date, one or more of the following:

(1) The removal of the fiduciary;

(2) A denial of all or part of the fees to which the fiduciary otherwise would be entitled;

(3) A continuance of the time for filing the account, inventory, certificate of notice of probate of will, or report;

(4) An assessment against the fiduciary of a penalty of one hundred dollars and costs of twenty-five dollars for the hearing, or a suspension of all or part of the penalty and costs;

(5) That the fiduciary is in contempt of the court for the failure to comply with the citation and that a specified daily fine, imprisonment, or daily fine and imprisonment may be imposed against the fiduciary, beginning with the appearance date, until the account, inventory, certificate of notice of probate of will, or report is filed with the court;

(6) If the fiduciary does not appear in the court on the specified appearance date, that the fiduciary is in contempt of the court for the failure to comply with the citation, and that one of the following may occur:

(a) The fiduciary shall be taken into custody by the sheriff or a deputy sheriff and brought before the court.

(b) The fiduciary shall appear before the court on a specified date or otherwise be taken into custody by the sheriff or a deputy sheriff and brought before the court.

(D) The assessments, fines, and other sanctions that the court may impose upon a fiduciary pursuant to this section may be imposed only upon a fiduciary and shall not be imposed upon the surety of any fiduciary.

Effective Date: 10-31-2001



Section 2109.32 - Hearing on fiduciary's account.

(A) Every fiduciary's account required by section 2109.301, 2109.302, or 2109.303 of the Revised Code shall be set for hearing before the probate court. The hearing on the account shall be set not earlier than thirty days after the filing of the account.

At the hearing upon an account required by section 2109.302 or 2109.303 of the Revised Code and, if ordered by the court, upon an account required by section 2109.301 of the Revised Code, the court shall inquire into, consider, and determine all matters relative to the account and the manner in which the fiduciary has executed the fiduciary's trust, including the investment of trust funds, and may order the account approved and settled or make any other order that the court considers proper. If, at the hearing upon an account, the court finds that the fiduciary has fully and lawfully administered the estate or trust and has distributed the assets of the estate or trust in accordance with the law or the instrument governing distribution, as shown in the account, the court shall order the account approved and settled and may order the fiduciary discharged. Upon approval of a final and distributive account required by division (B)(1) of section 2109.301 of the Revised Code, the court may order the surety bond for the fiduciary terminated. Unless otherwise ordered by the court, the fiduciary shall be discharged without further order twelve months following the approval of the final and distributive account.

(B)

(1) An administrator or executor filing an account pursuant to section 2109.301 of the Revised Code shall provide at the time of filing the account a copy of the account to each heir of an intestate estate or to each beneficiary of a testate estate. An administrator or executor is not required to provide a copy of the account to any of the following:

(a) An heir or a beneficiary whose residence is unknown;

(b) A beneficiary of a specific bequest or devise who has received the beneficiary's distribution and for which a receipt has been filed or exhibited with the court.

(2) An administrator or executor filing an account pursuant to section 2109.301 of the Revised Code shall file with the probate court a certificate of service of account prior to or simultaneously with the filing of the account.

(3) The probate court shall not approve the final account of any executor or administrator until the following events have occurred:

(a) Three months have passed since the death of the decedent.

(b) The surviving spouse has filed an election to take under or against the will, or the time for making the election has expired.

(4) If an administrator or executor learns of the existence of newly discovered assets after the filing of the final account or otherwise comes into possession of assets belonging to the estate after the filing of the final account, the executor or administrator shall file a supplemental final account with respect to the disposition of the assets and shall provide a copy of the supplemental final account to each heir of an intestate estate or to each beneficiary of a testate estate, as provided in division (B)(1) of this section and subject to the exceptions specified in divisions (B)(1)(a) and (b) of this section.

(C) The rights of any person with a pecuniary interest in the estate are not barred by approval of an account pursuant to divisions (A) and (B) of this section. These rights may be barred following a hearing on the account pursuant to section 2109.33 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 04-08-2004



Section 2109.33 - Service of additional notice - exceptions to account.

A fiduciary may serve notice of the hearing upon the fiduciary's account to be conducted under section 2109.32 of the Revised Code, or may cause the notice to be served, upon any person who is interested in the estate or trust, including creditors as the court may direct. The probate court, after notice to the fiduciary upon the motion of any interested person for good cause shown or at its own instance, may order that a notice of the hearing is to be served upon persons the court designates.

The notice shall be made by mail in addition to service by publication, shall set forth the time and place of the hearing, and shall specify the account to be considered and acted upon by the court at the hearing and the period of time covered by the account. It shall contain a statement to the effect that the person notified is required to examine the account, to inquire into the contents of the account and into all matters that may come before the court at the hearing on the account, and to file any exceptions that the person may have to the account at least five days prior to the hearing on the account, and that upon the person's failure to file exceptions, the account may be approved without further notice. If the person to be notified was not a party to the proceeding in which any prior account was settled, the notice, for the purpose of barring any rights possessed by that person, may include and specify the prior accounts and the periods of time covered by them. In that event, the notice shall inform the person notified that the approval of the account filed most recently will terminate any rights possessed by the person to vacate the order settling each prior account so specified, except as provided in section 2109.35 of the Revised Code, and shall further inform the person that, under penalty of losing those rights, the person shall examine each prior account so specified, shall inquire into its contents, and, if the person considers it necessary to protect the person's rights, shall take the action with respect to the person's rights that is permitted by law.

The notice of the hearing upon an account shall be served at least fifteen days prior to the hearing on the account. Any competent person may waive service of notice and consent to the approval of any account by the court. Waivers of service and consents to approval shall be recorded with the account.

Any person interested in an estate or trust may file exceptions to an account or to matters pertaining to the execution of the trust. All exceptions shall be specific and written. Exceptions shall be filed and a copy of them furnished to the fiduciary by the exceptor, not less than five days prior to the hearing on the account. The court for cause may allow further time to file exceptions. If exceptions are filed to an account, the court may allow further time for serving notice of the hearing upon any person who may be affected by an order disposing of the exceptions and who has not already been served with notice of the hearing in accordance with this section.

A probate court, by local rule, may require that notice of the hearing on a final account be given to all heirs in an intestate estate and to all residuary beneficiaries in a testate estate.

Any notice that is required or permitted by this section or by any local rule adopted under authority of this section shall be served, and any waiver of the right to receive any notice of those types may be waived, in accordance with the Rules of Civil Procedure.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-23-1994



Section 2109.34 - Representation in account proceeding.

If an interest in an estate or trust is or may be possessed by persons who will compose a certain class upon the happening of any future event, the unborn members of that class shall be considered to be represented in any hearing upon a fiduciary's account required by section 2109.32 of the Revised Code, if any living member of the class is made a party to that proceeding or if a trustee for the proceeding is appointed by the probate court. The unborn members of the class need not be served by publication. An order made in the proceeding shall be binding upon all members of the class, except that the order may be vacated for fraud as provided in section 2109.35 of the Revised Code.

If the beneficiaries, both present and future, of a charitable trust are not represented by a trustee or an existing corporation or other organization, they shall be represented in any proceeding under this section by the attorney general if the attorney general is made a party to the proceeding. Any order made in the proceeding shall be binding upon those beneficiaries, except for fraud.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.35 - Effect of order settling account - vacation of order.

The order of the probate court upon the settlement of a fiduciary's account shall have the effect of a judgment and may be vacated only as follows:

(A) The order may be vacated for fraud, upon motion of any person affected by the order or upon the court's own order, if the motion is filed or order is made within one year after discovery of the existence of the fraud. Any person who is subject to any legal disability may file the motion at any time within one year after the removal of the legal disability or within one year after the person discovers the existence of the fraud, whichever is later, or the person's guardian or a successor guardian may do so during the period of the legal disability. If the death of any person occurs during the period within which the person could have filed the motion, the person's administrator or executor may file it within one year after the person's death.

(B) The order may be vacated for good cause shown, other than fraud, upon motion of any person affected by the order who was not a party to the proceeding in which the order was made and who had no knowledge of the proceeding in time to appear in it; provided that, if the account settled by the order is included and specified in the notice to that person of the proceeding in which a subsequent account is settled, the right of that person to vacate the order shall terminate upon the settlement of the subsequent account. A person affected by an order settling an account shall be considered to have been a party to the proceeding in which the order was made if that person was served with notice of the hearing on the account in accordance with section 2109.33 of the Revised Code, waived that notice, consented to the approval of the account, filed exceptions to the account, or is bound by section 2109.34 of the Revised Code; but no person in being who is under legal disability at the time of that proceeding shall be considered to have been a party to that proceeding unless the person was represented in it as provided in section 2111.23 of the Revised Code. Neither the fiduciary nor the fiduciary's surety shall incur any liability as a result of the vacation of an order settling an account in accordance with this division, if the motion to vacate the order is filed more than three years following the settlement of the fiduciary's account showing complete distribution of assets; but the three-year period shall not affect the liability of any heir, devisee, or distributee either before or after the expiration of that period.

(C) The order may be vacated for good cause shown upon motion of the fiduciary, if the motion is filed prior to the settlement of the account showing that the fiduciary has fully discharged his trust.

A motion to vacate an order settling an account shall set forth the items of the account with respect to which complaint is made and the reasons for complaining of those items. The person filing a motion to vacate an order settling an account or another person the court may designate shall cause notice of the hearing on the motion to be served upon all interested parties who may be adversely affected by an order of the court granting the motion.

An order settling an account shall not be vacated unless the court determines that there is good cause for doing so, and the burden of proving good cause shall be upon the complaining party.

The vacation of an order settling an account, made after notice given in the manner provided in section 2109.33 of the Revised Code, shall not affect the rights of a purchaser for value in good faith, a lessee for value in good faith, or an encumbrancer for value in good faith; provided that, if the fiduciary has effected any such sale, lease, or encumbrance, any person prejudiced by it may proceed, after vacation of the order, against any distributee benefiting from the sale, lease, or encumbrance to the extent of the amount received by that distributee on distribution of the estate or trust, or if any heir, devisee, or distributee has effected any such sale, lease, or encumbrance, any person prejudiced by it may proceed, after the vacation of the order, against that heir, devisee, or distributee, to the extent of the value at the time of alienation of the property aliened by the person, with legal interest.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-23-1994



Section 2109.36 - Order of distribution.

An application for an order of distribution of the assets of an estate or trust held by a fiduciary may be set for hearing before the probate court at the time that the court shall designate. The fiduciary may serve notice of the hearing upon the application, or cause the notice to be served, upon any person who may be affected by an order disposing of the application; or the court, upon motion of any interested person for good cause shown or at its own instance, may order the notice to be served upon that person. The notice shall set forth the time and place of the hearing and shall be accompanied by a statement of the proposed distribution. At the hearing upon the application the court shall inquire into, consider, and determine all matters relative to the application, and make an order that the court considers proper. If the court makes an order of distribution, the fiduciary shall comply with the order and shall account to the court for the fiduciary's distribution, verified by vouchers or proof. An order of distribution shall have the effect of a judgment. The order may be reviewed upon appeal and may be vacated as provided in section 2109.35 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.361 - Application by beneficiary for approval of third-party distribution.

(A) As used in this section, "third-party distribution" means the distribution by a fiduciary of an estate or trust of the assets of that estate or trust when both of the following apply:

(1) The fiduciary makes the distribution to either of the following persons:

(a) The transferee of a beneficiary;

(b) Any person pursuant to an agreement, request, or instruction of a beneficiary or pursuant to a legal claim against a beneficiary.

(2) The distribution is the subject of an agreement between a beneficiary and any person that requires the fiduciary or beneficiary to pay a percentage of an inheritance or a dollar amount to any person other than the beneficiary.

(B) Prior to making a third-party distribution, the affected beneficiary or the affected beneficiary's guardian or other legal representative of the beneficiary may file an application for the approval of a third-party distribution with the probate court. An application filed pursuant to this division shall identify the person to whom the third-party distribution is to be made, disclose the basis for making the third-party distribution, and include a copy of any written agreement between the affected beneficiary and the person to whom the third-party distribution is to be made.

(C) The probate court shall hold a hearing on an application filed under division (B) of this section. The applicant shall serve notice of the hearing on all interested parties at least fifteen days prior to the hearing in accordance with Civil Rule 73. An interested party may waive notice of the hearing in accordance with Civil Rule 73.

(D) The probate court may approve the third-party distribution in whole or in part, as the court determines is just and equitable. To the extent that the application is approved, the court shall determine whether the third-party distribution is properly charged solely against the beneficiary's share of the estate or trust or whether some or all of the third-party distribution is properly charged against the residue of the affected estate or trust. The court may consider any relevant factors in evaluating the application, including, but not limited to, any of the following:

(1) The amount or percentage of the affected beneficiary's share that would be the subject of the proposed third-party distribution measured against the reasonable value of any assets or services the person to whom the third-party distribution would be made provided to the beneficiary or to the estate or trust;

(2) Whether the agreement, request, or instructions of the affected beneficiary were procured by duress, fraud, misrepresentation, undue influence, or other unfair means;

(3) Whether the amount of the proposed third-party distribution is fixed or contingent under the terms of the agreement between the affected beneficiary and the recipient of the proposed third-party distribution;

(4) Whether the beneficiary was represented by an attorney during the pendency of the probate action, or the beneficiary authorized the recipient of the proposed third-party distribution to retain an attorney who is licensed to practice law in Ohio for the beneficiary to formally represent the beneficiary in any proceeding regarding the decedent's estate, and the recipient of the proposed third-party distribution is responsible for paying the attorney's fees;

(5) The extent, if any, to which the recipient of the proposed third-party distribution incurred expenses in connection with the services provided to the affected beneficiary, estate, or trust;

(6) Whether the beneficiary was required to advance any payments for fees or expenses to the recipient of the proposed third-party distribution.

(E) Division (D)(4) of this section does not prohibit the beneficiary from retaining the beneficiary's own legal counsel.

(F) This section does not apply to third-party distributions to an attorney who represents a beneficiary and does not affect any other provision of law regarding the compensation of attorneys.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-23-2007



Section 2109.37 - Investment of trust funds by fiduciary.

(A) Except as otherwise provided by law, including division (D) of this section, or by the instrument creating the trust, a fiduciary having funds belonging to a trust that are to be invested may invest them in the following:

(1) Bonds or other obligations of the United States or of this state;

(2) Bonds or other interest-bearing obligations of any county, municipal corporation, school district, or other legally constituted political taxing subdivision within the state, provided that the county, municipal corporation, school district, or other subdivision has not defaulted in the payment of the interest on any of its bonds or interest-bearing obligations, for more than one hundred twenty days during the ten years immediately preceding the investment by the fiduciary in the bonds or other obligations, and provided that the county, municipal corporation, school district, or other subdivision, is not, at the time of the investment, in default in the payment of principal or interest on any of its bonds or other interest-bearing obligations;

(3) Bonds or other interest-bearing obligations of any other state of the United States which, within twenty years prior to the making of that investment, has not defaulted for more than ninety days in the payment of principal or interest on any of its bonds or other interest-bearing obligations;

(4) Any bonds issued by or for federal land banks and any debentures issued by or for federal intermediate credit banks under the "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C.A. 641, as amended; or any debentures issued by or for banks for cooperatives under the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C.A. 131, as amended;

(5) Notes that are: (a) secured by a first mortgage on real property held in fee and located in the state, improved by a unit designed principally for residential use for not more than four families or by a combination of that dwelling unit and business property, the area designed or used for nonresidential purposes not to exceed fifty per cent of the total floor area; (b) secured by a first mortgage on real property held in fee and located in the state, improved with a building designed for residential use for more than four families or with a building used primarily for business purposes, if the unpaid principal of the notes secured by that mortgage does not exceed ten per cent of the value of the estate or trust or does not exceed five thousand dollars, whichever is greater; or (c) secured by a first mortgage on an improved farm held in fee and located in the state, provided that the mortgage requires that the buildings on the mortgaged property shall be well insured against loss by fire, and so kept, for the benefit of the mortgagee, until the debt is paid, and provided that the unpaid principal of the notes secured by the mortgage shall not exceed fifty per cent of the fair value of the mortgaged real property at the time the investment is made, and the notes shall be payable not more than five years after the date on which the investment in them is made; except that the unpaid principal of the notes may equal sixty per cent of the fair value of the mortgaged real property at the time the investment is made, and may be payable over a period of fifteen years following the date of the investment by the fiduciary if regular installment payments are required sufficient to amortize four per cent or more of the principal of the outstanding notes per annum and if the unpaid principal and interest become due and payable at the option of the holder upon any default in the payment of any installment of interest or principal upon the notes, or of taxes, assessments, or insurance premiums upon the mortgaged premises or upon the failure to cure any such default within any grace period provided in the notes not exceeding ninety days in duration;

(6) Life, endowment, or annuity contracts of legal reserve life insurance companies regulated by sections 3907.01 to 3907.21, 3909.01 to 3909.17, 3911.01 to 3911.24, 3913.01 to 3913.10, 3915.01 to 3915.15, and 3917.01 to 3917.05 of the Revised Code, and licensed by the superintendent of insurance to transact business within the state, provided that the purchase of contracts authorized by this division shall be limited to executors or the successors to their powers when specifically authorized by will and to guardians and trustees, which contracts may be issued on the life of a ward, a beneficiary of a trust fund, or according to a will, or upon the life of a person in whom the ward or beneficiary has an insurable interest and the contracts shall be drawn by the insuring company so that the proceeds shall be the sole property of the person whose funds are so invested;

(7) Notes or bonds secured by mortgages and insured by the federal housing administrator or debentures issued by that administrator;

(8) Obligations issued by a federal home loan bank created under the "Federal Home Loan Bank Act of 1932," 47 Stat. 725, 12 U.S.C.A. 1421, as amended;

(9) Shares and certificates or other evidences of deposits issued by a federal savings and loan association organized and incorporated under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C.A. 1461, as amended, to the extent and only to the extent that those shares or certificates or other evidences of deposits are insured pursuant to the "Financial Institutions Reform, Recovery, and Enforcement Act of 1989," 103 Stat. 183, 12 U.S.C.A. 1811, as amended;

(10) Bonds issued by the home owners' loan corporation created under the "Home Owners' Act of 1933," 48 Stat. 128, 12 U.S.C.A. 1461, as amended;

(11) Obligations issued by the national mortgage association created under the "National Housing Act," 48 Stat. 1246 (1934), 12 U.S.C.A. 1701, as amended;

(12) Shares and certificates or other evidences of deposits issued by a domestic savings and loan association organized under the laws of the state, which association has obtained insurance of accounts pursuant to the "Financial Institutions Reform, Recovery, and Enforcement Act of 1989," 103 Stat. 183, 12 U.S.C.A. 1811, as amended, or as may be otherwise provided by law, only to the extent that the evidences of deposits are insured under that act, as amended;

(13) Shares and certificates or other evidences of deposits issued by a domestic savings and loan association organized under the laws of the state, provided that no fiduciary may invest the deposits except with the approval of the probate court, and then in an amount not to exceed the amount that the fiduciary is permitted to invest under division (A)(12) of this section;

(14) In savings accounts in, or certificates or other evidences of deposits issued by, a national bank located in the state or a state bank located in and organized under the laws of the state or a state credit union located and organized under the laws of the state or a federal credit union located in the state by depositing the funds in the bank or credit union, and the national or state bank or the federal or state credit union when itself acting in a fiduciary capacity may deposit the funds in savings accounts in, or certificates or other evidences of deposits issued by, its own savings department or any bank subsidiary corporation owned or controlled by the bank holding company that owns or controls the national or state bank; provided that no deposit shall be made by any fiduciary, individual or corporate, unless the deposits of the depository bank are insured by the federal deposit insurance corporation created under the "Federal Deposit Insurance Corporation Act of 1933," 48 Stat. 162, 12 U.S.C. 264, as amended, or provided that no deposit shall be made by any fiduciary, individual or corporate, unless the deposits of the depository credit union are insured by the national credit union administration created under the "Federal Credit Union Act of 1934," 48 Stat. 1216, 12 U.S.C. 1751, as amended, or the deposits of the depository credit union are insured by a share guaranty corporation as defined in Chapter 1761. of the Revised Code, and provided that the deposit of the funds of any one trust in those savings accounts in, or certificates or other evidences of deposits issued by, any one bank or credit union shall not exceed the sum insured under those acts, as amended, or under Chapter 1761. of the Revised Code;

(15) Obligations consisting of notes, bonds, debentures, or equipment trust certificates issued under an indenture that are the direct obligations, or in the case of equipment trust certificates are secured by direct obligations, of a railroad or industrial corporation, or a corporation engaged directly and primarily in the production, transportation, distribution, or sale of electricity or gas, or the operation of telephone or telegraph systems or waterworks, or in some combination of them; provided that the obligor corporation is one that is incorporated under the laws of the United States, any state, the District of Columbia, or foreign government, and the obligations are rated at the time of purchase in the highest or next highest classification established by at least two standard rating services selected from a list of the standard rating services that shall be prescribed by the superintendent of financial institutions; provided that every such list shall be certified by the superintendent to the clerk of each probate court in the state, and shall continue in effect until a different list is prescribed and certified as provided in this division;

(16) Obligations issued, assumed, or guaranteed by the international finance corporation or by the international bank for reconstruction and development, the Asian development bank, the inter-American development bank, the African development bank, or other similar development bank in which the president, as authorized by congress and on behalf of the United States, has accepted membership, provided that the obligations are rated at the time of purchase in the highest or next highest classification established by at least one standard rating service selected from a list of standard rating services that shall be prescribed by the superintendent of financial institutions;

(17) Securities of any investment company, as defined in and registered under sections 3 and 8 of the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-3 and 80a-8, that are invested exclusively in forms of investment or in instruments that are fully collateralized by forms of investment in which the fiduciary is permitted to invest pursuant to divisions (A)(1) to (16) of this section, provided that, in addition to those forms of investment, the investment company may, for the purpose of reducing risk of loss or of stabilizing investment returns, engage in hedging transactions.

(B) No administrator or executor may invest funds belonging to an estate in any asset other than a direct obligation of the United States that has a maturity date not exceeding one year from the date of investment, or other than in a short-term investment fund that is invested exclusively in obligations of the United States or of its agencies, or primarily in those obligations and otherwise only in variable demand notes, corporate money market instruments including, but not limited to, commercial paper, or fully collateralized repurchase agreements or other evidences of indebtedness that are payable on demand or generally have a maturity date not exceeding ninety-one days from the date of investment, except with the approval of the probate court or with the permission of the instruments creating the trust.

(C)

(1) In addition to the investments allowed by this section, a guardian or trustee, with the approval of the court, may invest funds belonging to the trust in productive real property located within the state, provided that neither the guardian nor the trustee nor any member of the family of either has any interest in the real property or in the proceeds of the purchase price. The title to any real property so purchased by a guardian shall be taken in the name of the ward.

(2) Notwithstanding the provisions of division (C)(1) of this section, the court may permit the funds to be used to purchase or acquire a home for the ward or an interest in a home for the ward in which a member of the ward's family may have an interest. After the filing of the petition by a guardian or a conservator for authority to purchase or acquire a home for the ward or an interest in a home for the ward in which a member of the ward's family may have an interest, the matter shall be set for a hearing before the probate court.

(D) If the fiduciary is a trustee appointed by and accountable to the probate court, the fiduciary shall invest the trust's assets pursuant to the requirements and standards set forth in the Ohio Uniform Prudent Investor Act.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-22-1999; 01-01-2007



Section 2109.371 - Additional eligible investments.

(A) In addition to those investments made eligible by section 2109.37 or 2109.372 of the Revised Code, investments may be made by a fiduciary other than a guardian under sections 5905.01 to 5905.19 of the Revised Code, and subject to the restriction placed on an administrator or executor by division (B) of section 2109.37 of the Revised Code, in any of the following kinds and classes of securities, provided that it may be lawfully sold in Ohio and investment is made only in those securities that would be acquired by prudent persons of discretion and intelligence in those matters who are seeking a reasonable income and the preservation of their capital:

(1) Securities of corporations organized and existing under the laws of the United States, the District of Columbia, any state of the United States, or any foreign government or state, including, but not limited to, bonds, debentures, notes, equipment trust obligations, or other evidences of indebtedness, and shares of common and preferred stocks of those corporations;

(2) Subject to division (C) of this section, collective investment funds established in accordance with section 1111.14 of the Revised Code or securities of any investment company, including any affiliated investment company, whether or not the fiduciary has invested other funds held by it in an agency or other nonfiduciary capacity in the securities of the same investment company or affiliated investment company. Those investments may be made regardless of the eligibility of the underlying assets held by the fund portfolios of the investment company.

(3) Bonds or other interest-bearing obligations of any state or territory of the United States, or of any county, city, village, school district, or other legally constituted political taxing subdivision of any state or territory of the United States, not otherwise eligible under division (A)(2) or (3) of section 2109.37 of the Revised Code, or of any foreign government;

(4) Debt or equity securities of foreign corporations that trade on recognized United States domiciled exchanges.

(B) No investment shall be made pursuant to this section that, at the time the investment is made, causes the aggregate market value of the investments, not made eligible by section 2109.37 or 2109.372 of the Revised Code, to exceed sixty per cent of the aggregate market value at that time of all the property of the fund held by the fiduciary. No sale or other liquidation of any investment shall be required solely because of any change in the relative market value of those investments made eligible by this section and those made eligible by section 2109.37 or 2109.372 of the Revised Code; provided that, in the event of a sale of investments authorized by this section, the proceeds from the sale may be reinvested in the kinds and classes of securities authorized by this section without regard to the percentage limitation provided in this division. In determining the aggregate market value of the property of a fund and the percentage of a fund to be invested under this section, a fiduciary may rely upon published market quotations as to those investments for which those quotations are available and upon the valuations of other investments that, in the fiduciary's best judgment, seem fair and reasonable according to available information.

(C)

(1)

(a) A fiduciary making an investment of trust funds in securities of an affiliated investment company, or a bank subsidiary corporation or other corporation owned or controlled by the bank holding company that owns or controls the fiduciary, may charge a reasonable fee for investment advisory, brokerage, transfer agency, registrar, management, or other similar services provided to an affiliated investment company. The fee may be in addition to the compensation to which the fiduciary is otherwise entitled to receive from the trust, provided that the fee is charged as a percentage of either asset value or income earned or actual amount charged and is disclosed at least annually by prospectus, account statement, or any other written means to all persons entitled to receive statements of account activity. The fiduciary shall disclose the relationship between the fiduciary and the affiliated investment company, at least annually by account statement, whether or not the fee is charged.

(b) A fiduciary making an investment of trust funds in securities of an affiliated investment company pursuant to division (A)(2) of this section shall, when providing any periodic account statements to the trust fund, report the net asset value of the shares comprising the investment of the trust funds in the affiliated investment company.

(c) If a fiduciary making an investment of trust funds in securities of an affiliated investment company pursuant to division (A)(2) of this section invests those funds in any mutual fund, the fiduciary shall disclose, in at least ten-point boldface type, by prospectus, account statement, or any other written means to all persons entitled to receive statements of account activity, that the mutual fund is not insured or guaranteed by the federal deposit insurance corporation or by any other government-sponsored agency of the federal government or of this state.

(2) Unless the investment of trust funds in securities of an affiliated investment company can be made under the terms of the instrument creating the trust, an exception to the investment of trust funds in securities of an affiliated investment company may be filed with the probate court. Any exception filed pursuant to this division shall be signed by all persons who would, at the time the exception is filed, be permitted to file an exception to an account pursuant to section 2109.33 of the Revised Code and shall state that all of those persons request that the current investment of trust funds in securities of an affiliated investment company be terminated within a reasonable time. If the probate court determines that the exception complies with the requirements of this division, the probate court shall establish a schedule for disposing of any current investments in securities of an affiliated investment company, and the fiduciary shall cause the trust to dispose of the investments in accordance with the schedule. The fiduciary shall not be liable for any loss incurred by the trust as a result of complying with division (C)(2) of this section.

(D) As used in this section, "affiliated investment company" and "reasonable fee" have the same meanings as in division (E) of section 1111.13 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-14-2003



Section 2109.372 - Holding cash or making temporary investments.

(A) As used in this section:

(1) "Short term trust-quality investment fund" means a short term investment fund that meets both of the following conditions:

(a) The fund may be either a collective investment fund established in accordance with section 1111.14 of the Revised Code or a registered investment company, including any affiliated investment company whether or not the fiduciary has invested other funds held by it in an agency or other nonfiduciary capacity in the securities of the same registered investment company or affiliated investment company.

(b) The fund is invested in any one or more of the following manners:

(i) In obligations of the United States or of its agencies;

(ii) In obligations of one or more of the states of the United States or their political subdivisions;

(iii) In obligations of foreign governments or states;

(iv) In variable demand notes, corporate money market instruments including, but not limited to, commercial paper rated at the time of purchase in either of the two highest classifications established by at least one nationally recognized standard rating service;

(v) Deposits in banks, savings banks, or savings and loan associations, whose deposits are insured by the federal deposit insurance corporation, or in credit unions insured by the national credit union administration or by a credit union share guaranty corporation established under Chapter 1761. of the Revised Code, if the rate of interest paid on those deposits is at least equal to the rate of interest generally paid by those banks, savings banks, savings and loan associations, or credit unions on deposits of similar terms or amounts;

(vi) In fully collateralized repurchase agreements or other evidences of indebtedness that are of trust quality and are payable on demand or have a maturity date consistent with the purpose of the fund and the duty of fiduciary prudence.

(2) "Registered investment company" means any investment company that is defined in and registered under sections 3 and 8 of the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-3 and 80a-8.

(3) "Affiliated investment company" has the same meaning as in division (E)(1) of section 1111.13 of the Revised Code.

(B) A fiduciary is not required to invest cash that belongs to the trust and may hold that cash for the period prior to distribution if either of the following applies:

(1) The fiduciary reasonably expects to do either of the following:

(a) Distribute the cash to beneficiaries of the trust on a quarterly or more frequent basis;

(b) Use the cash for the payment of debts, taxes, or expenses of administration within the ninety-day period following the receipt of the cash by the fiduciary.

(2) Determined on the basis of the facilities available to the fiduciary and the amount of the income that reasonably could be earned by the investment of the cash, the amount of the cash does not justify the administrative burden or expense associated with its investment.

(C) If a fiduciary wishes to hold funds that belong to the trust in liquid form and division (B) of this section does not apply, the fiduciary may so hold the funds as long as they are temporarily invested as described in division (D) of this section.

(D)

(1) A fiduciary may make a temporary investment of cash that the fiduciary may hold uninvested in accordance with division (B) of this section, and shall make a temporary investment of funds held in liquid form pursuant to division (C) of this section, in any of the following investments, unless the governing instrument provides for other investments in which the temporary investment of cash or funds is permitted:

(a) A short term trust-quality investment fund;

(b) Direct obligations of the United States or of its agencies;

(c) A deposit with a bank, savings bank, savings and loan association, or credit union, including a deposit with the fiduciary itself or any bank subsidiary corporation owned or controlled by the bank holding company that owns or controls the fiduciary, whose deposits are insured by the federal deposit insurance corporation, if the rate of interest paid on that deposit is at least equal to the rate of interest generally paid by that bank, savings bank, savings and loan association, or credit union on deposits of similar terms or amounts.

(2) A fiduciary that makes a temporary investment of cash or funds pursuant to division (D)(1) of this section may charge a reasonable fee for the services associated with that investment. The fee shall be in addition to the compensation to which the fiduciary is entitled for ordinary fiduciary services.

(3) Fiduciaries that make one or more temporary investments of cash or funds pursuant to division (D)(1) of this section shall provide to the beneficiaries of the trusts involved, that are currently receiving income or have a right to receive income, a written disclosure of their temporary investment practices and, if applicable, the method of computing reasonable fees for their temporary investment services pursuant to division (D)(2) of this section. Fiduciaries may comply with this requirement in any appropriate written document, including, but not limited to, any periodic statement or account.

(4) A fiduciary that makes a temporary investment of cash or funds in an affiliated investment company pursuant to division (D)(1)(a) of this section shall, when providing any periodic account statements of its temporary investment practices, report the net asset value of the shares comprising the investment in the affiliated investment company.

(5) If a fiduciary that makes a temporary investment of cash or funds in an affiliated investment company pursuant to division (D)(1)(a) of this section invests in any mutual fund, the fiduciary shall provide to the beneficiaries of the trust involved, that are currently receiving income or have a right to receive income, a written disclosure, in at least ten-point boldface type, that the mutual fund is not insured or guaranteed by the federal deposit insurance corporation or by any other government agency or government-sponsored agency of the federal government or of this state.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1997; 04-14-2006



Section 2109.38 - Retaining unauthorized investments.

Sections 2109.37, 2109.371, and 2109.372 of the Revised Code do not prohibit a fiduciary from retaining any part of a trust estate as received by the fiduciary even though that part is not of the class or percentage permitted to fiduciaries, or from retaining any investment made by the fiduciary after the investment ceases to be of a class or exceeds the percentage permitted by law, provided the circumstances are not such as to require the fiduciary to dispose of the investment in the performance of the fiduciary's duties.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-20-1987



Section 2109.39 - Receiving distribution in kind.

A fiduciary entitled to a distributive share of the assets of an estate or trust has the same right as other beneficiaries to accept or demand distribution in kind and may retain any security or investment so distributed to the fiduciary as though it were a part of the original estate received by the fiduciary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.40 - Participation in corporate reorganization.

Unless the instrument creating a trust forbids, a fiduciary may do all of the things that an individual holder might do with respect to securities held by the fiduciary, including the exercise or sale of subscription rights, the acceptance of new stock in the same corporation in place of the stock held, or in the event of reorganization, sale, or merger in a different corporation, and with the approval of the probate court, the investment of additional funds if required of all shareholders participating in a reorganization.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.41 - Deposit of funds.

Immediately after appointment and throughout the administration of a trust, but subject to section 2109.372 of the Revised Code, every fiduciary, pending payment of current obligations of the fiduciary's trust, distribution, or investment pursuant to law, shall deposit all funds received by the fiduciary in the fiduciary's name as such fiduciary in one or more depositaries. Each depositary shall be a bank , savings bank, savings and loan association, or credit union located in this state. A corporate fiduciary, authorized to receive deposits of fiduciaries, may be the depository of funds held by it as fiduciary. All deposits made pursuant to this section shall be in such class of account as will be most advantageous to the trust, and each depositary shall pay interest at the highest rate customarily paid to its patrons on deposits in accounts of the same class.

The placing of funds in such depositaries under the joint control of the fiduciary and a surety on the bond of the fiduciary shall not increase the liability of the fiduciary.

Effective Date: 10-20-1987; 04-14-2006



Section 2109.42 - Liability for failure to invest.

Subject to section 2109.372 of the Revised Code, a fiduciary who has funds belonging to a trust that are not required for payment of current obligations of the fiduciary's trust or distribution shall, unless otherwise ordered by the probate court, invest those funds within a reasonable time according to section 2109.37 or 2109.371 of the Revised Code. On failure to do so, the fiduciary shall account to the trust for any loss of interest that is found by the court to be due to the fiduciary's negligence.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-20-1987



Section 2109.43 - Personal use of trust property prohibited.

No fiduciary shall make any personal use of the funds or property belonging to a trust. For a violation of this section, the fiduciary and the fiduciary's bond shall be liable in an action for any loss occasioned by that use and for any additional amount by way of forfeiture, not exceeding the amount of the loss occasioned by the use, that may be fixed by the probate court hearing the case. Those amounts shall be payable for the benefit of the beneficiary, if living, and to the beneficiary's estate if the beneficiary is deceased. In addition to the penalties under this section, the court may remove the fiduciary pursuant to section 2109.24 of the Revised Code for fraudulent conduct or dereliction of duty related to the fiduciary's personal use or misuse of funds or property belonging to a trust. However, if all interested persons consent to the fiduciary's use of the property in a signed writing filed with the probate court, the fiduciary may make personal use of property belonging to the trust.

An action under this section shall be brought not later than one year after the termination of the trust or the discovery of that loss.

It is within the court's discretion, upon application, notice to interested persons, and a hearing, to allow the personal use of trust property by the fiduciary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.44 - Prohibited transactions; purchase of property.

(A) Fiduciaries shall not buy from or sell to themselves and shall not have in their individual capacities any dealings with the estate, except as expressly authorized by the instrument creating the trust and then only with the approval of the probate court in each instance. No corporate fiduciary, as defined in section 1101.01of the Revised Code, that is not subject to examination or regulatory oversight by the superintendent of financial institutions, the comptroller of the currency, or the office of thrift supervision shall be permitted to deal with the estate, any power in the instrument creating the trust to the contrary notwithstanding. This section does not prohibit a fiduciary from making an advancement if the advancement has been expressly authorized by the instrument creating the trust or if the probate court approves or from engaging in any act authorized by this chapter.

(B) The fiduciary may petition the court for authority to purchase property of the estate if all of the following requirements are met:

(1) Written consent to the purchase is signed by the following:

(a) Each known heir whose interest in the estate would be affected by the proposed purchase;

(b) Each known devisee whose interest in the estate would be affected by the proposed purchase.

(2) The written consents are filed with the court.

(3) The purchase is shown to be to the advantage of the estate.

(C) The court shall deliver notice of the hearing on the petition to the heirs, devisees, or legatees of the estate or any interested person.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1997



Section 2109.45 - Statement filed before private sale confirmed.

Before the probate court confirms a sale by an executor, administrator, guardian, assignee, or trustee made under an order allowing that officer to make a private sale, the court shall require that officer to file a statement indicating that the private sale was made after diligent endeavor to obtain the best price for the property and that the private sale was at the highest price the executor, administrator, guardian, assignee, or trustee could obtain for the property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2109.46 - Mortgage by fiduciary.

When it appears to be for the best interests of the entrusted estate, a fiduciary other than an executor or administrator may, with the approval of the probate court, borrow money and mortgage real property belonging to the entrusted estate, whether the real property was acquired by purchase or by descent and distribution.

The fiduciary proposing to borrow money shall file in the probate court that appointed the fiduciary a complaint describing all of the real property in the trust and stating the nature and amount of the encumbrances on that real property, the date those encumbrances became or will become due, and the rate of interest on those encumbrances. The complaint shall also contain a statement of the personal property in the trust, the income from the personal property, and the income from the real property in the trust. The complaint if filed by a guardian shall state the names, ages, and residences of the ward and next of kin known to be a resident of this state, including the spouse of the ward and persons holding liens on the real property unless the liens will be extinguished, all of whom shall be made defendants and be notified of the pendency and prayer of the complaint in the manner that the court directs. In addition , the complaint shall contain a statement of the nature of the incompetency or incapacity, if any, of the ward, whether temporary or confirmed and its duration. Except as provided in this section, the defendants and notice to the defendants shall be the same as though the real property proposed to be mortgaged were being sold by the fiduciary. The complaint shall set forth the purpose of the loan, the amount required for the loan, and any other facts that may be pertinent to the question whether the money should be borrowed and shall contain a prayer that the fiduciary be authorized to mortgage so much of the ward's lands as may be necessary to secure the loan.

Upon the filing of the complaint, the proceedings as to pleadings and proof shall be the same as on a complaint to sell real property belonging to the trust.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.47 - Mortgage by a guardian.

Before the probate court makes an order authorizing a guardian to mortgage real property for the purpose of borrowing money to make repairs or improvements, the court shall appoint disinterested persons whose duty it shall be to investigate fully the necessity for and the advisability of making the repairs or improvements and their probable cost and to report their conclusions to the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2109.48 - Amount of loan.

If on the final hearing of a fiduciary's complaint to borrow money and mortgage real property belonging to the trust it appears to be for the best interests of the trust that the prayer of the complaint be granted, the probate court shall fix the amount necessary to be borrowed, direct what real property shall be encumbered by mortgage to secure that amount, and issue an order to the fiduciary directing the fiduciary to ascertain and report to the court the rate of interest and the length of time for which the fiduciary can borrow that amount.

If the report of the fiduciary and the terms proposed are satisfactory to the court, they may be accepted and confirmed and the fiduciary ordered, as fiduciary, to execute a note for the amount to be borrowed and a mortgage on the real property so designated, which shall be a valid lien on the property. The fiduciary in no way shall be personally liable for the payment of any part of the sum borrowed, but the mortgaged real property alone shall be bound for its payment. The court shall direct the distribution of the fund and the fiduciary shall report to the court, for its approval, the execution of the notes and mortgage and the fiduciary's distribution of the fund.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.49 - Investigation of trust.

The probate judge, if the probate judge considers it necessary or upon the written application of any party interested in the trust estate, may appoint a suitable person to investigate the administration of the trust or estate and report to the court. The expense of the investigation shall be taxed as costs against the party asking for the examination or the trust fund, as the court may decree. This section shall not apply to a corporate trustee that is subject to section 1111.28 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1997



Section 2109.50 - Proceedings when assets concealed or embezzled.

Upon complaint made to the probate court of the county having jurisdiction of the administration of an estate, a testamentary trust, or a guardianship or of the county where a person resides against whom the complaint is made, by a person interested in the estate, testamentary trust, or guardianship or by the creditor of a person interested in the estate, testamentary trust, or guardianship against any person suspected of having concealed, embezzled, or conveyed away or of being or having been in the possession of any moneys, personal property, or choses in action of the estate, testamentary trust, or guardianship, the court shall by citation or other judicial order compel the person or persons suspected to appear before it to be examined, on oath, touching the matter of the complaint. If necessary , the citation or other judicial order may be issued into any county in the state and shall be served and returned by the officer to whom it is delivered. The officer to whom the process is delivered shall be liable for negligence in its service or return in a similar manner as sheriffs are liable for negligence in not serving or returning a capias issued upon an indictment. Before issuing an extra-county citation or other judicial order, the probate judge may require the complainant to post security with the probate court in an amount and in a form that the probate judge finds acceptable in order to cover the costs of the proceeding under this section, including in those costs a reasonable allowance for the travel expenses of the person or persons against whom an extra-county citation or other judicial order is to be issued. The security may be in the form of a bond, the amount, terms, conditions, and sureties of which shall be subject to the approval of the probate judge.

The probate court may initiate proceedings on its own motion.

The probate court shall promptly proceed to hear and determine the matter.

The examinations, including questions and answers, shall be reduced to writing, signed by the party examined, and filed in the probate court.

If required by either party, the probate court shall swear the witnesses who are offered by either party touching the matter of the complaint and cause the examination of every witness, including questions and answers, to be reduced to writing, signed by the witness, and filed in the probate court.

All costs of the proceedings, including the reasonable travel expenses of a person against whom an extra-county citation or judicial order is issued, shall be assessed against and paid by the party making the complaint, except as provided by section 2109.52 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-09-1959



Section 2109.51 - Imprisonment for disobeying citation.

If a person compelled under section 2109.50 of the Revised Code to appear for examination refuses to answer interrogatories propounded, the probate court shall commit the person to the county jail, and the person shall remain in close custody until the person submits to the court's order.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-09-1959



Section 2109.52 - Judgment on the complaint.

When passing on a complaint made under section 2109.50 of the Revised Code, the probate court shall determine, by the verdict of a jury if either party requires it or without if not required, whether the person accused is guilty of having concealed, embezzled, conveyed away, or been in the possession of moneys, personal property, or choses in action of the estate, testamentary trust, or guardianship. If the person is found guilty, the probate court shall assess the amount of damages to be recovered or the court may order the return of the specific thing concealed or embezzled or may order restoration in kind. The probate court may issue a citation or other judicial order into any county in this state that shall be served and returned as provided in section 2109.50 of the Revised Code. The citation or other judicial order shall require any person who claims any interest in the assets alleged to have been concealed, embezzled, conveyed, or held in possession to appear before the court. At the hearing, the court may hear and determine questions of title relating to those assets. In all cases, except when the person found guilty is the fiduciary, the probate court shall render judgment in favor of the fiduciary or if there is no fiduciary in this state, the probate court shall render judgment in favor of the state, against the person found guilty, for the amount of the moneys or the value of the personal property or choses in action concealed, embezzled, conveyed away, or held in possession, together with ten per cent penalty and all costs of the proceedings or complaint; except that the judgment shall be reduced to the extent of the value of any thing specifically restored or returned in kind as provided in this section.

If the person found guilty is the fiduciary, the probate court shall render judgment in favor of the state against the fiduciary for the amount of the moneys or the value of the personal property or choses in action concealed, embezzled, conveyed away, or held in possession, together with penalty and costs as provided in this section.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-09-1959



Section 2109.53 - Judgment against fiduciary - removal.

If a judgment is rendered against a fiduciary under section 2109.52 of the Revised Code, the fiduciary shall be removed by the probate court . If any portion of the estate, testamentary trust, or guardianship remains to be administered by the probate court at the time of the removal of the fiduciary, the court shall appoint a new fiduciary to continue the administrative process. A fiduciary that is removed shall not receive compensation for acting as fiduciary and shall be charged for the amount of the judgment. The fiduciary's property also shall be liable for the satisfaction of the judgment on execution issued on the judgment by the fiduciary's successor.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.54 - Certificate of judgment - delivery to clerk of the court of common pleas.

The fiduciary in whose favor a judgment has been rendered by the probate court under section 2109.52 of the Revised Code shall deliver to the clerk of the court of common pleas a certificate of that judgment in accordance with section 2329.04 of the Revised Code . The probate court shall complete and deliver the certificate to the fiduciary on demand. The clerk shall issue an execution of the court of common pleas for the amount of the judgment and the costs that have accrued or that may accrue on the judgment. Thenceforth proceedings on execution shall be the same as if the judgment had been rendered in that court of common pleas.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.55 - Judgment in favor of state.

If a judgment is rendered in the name of the state under section 2109.52 of the Revised Code and there is no fiduciary within this state, the prosecuting attorney shall cause the certificate provided for in section 2109.54 of the Revised Code to be filed in the clerk's office and proceed to execution on the judgment as provided in that section. The prosecuting attorney shall pay the money realized upon the execution to the county treasurer for the use of the estate, testamentary trust, or guardianship, reserving the compensation to the prosecuting attorney that the probate court allows.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.56 - Conveyances.

All gifts, grants, or conveyances of real property, rents, or personal property and all bonds, judgments, or executions made or obtained with intent to avoid the purpose of the proceedings set forth in sections 2109.50 to 2109.55 of the Revised Code, or in contemplation of any examination or complaint provided for by those sections, shall be void.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.57 - Appointment of trustee of funds of unknown or nonresident.

In any action or proceeding pending in a court of record, if it is made to appear to the court that any person entitled to all or a part of the proceeds of property sold in that action or proceeding is unknown or is a nonresident and not represented in the action or proceeding or that the person entitled cannot, at the time, definitely be ascertained, the probate court may appoint a trustee to whom the notes and mortgages for the unpaid part shall be made, delivered, and paid and to receive, hold, and manage the proceeds or part of the proceeds. The trustee shall collect the unpaid part of the proceeds of the property sold, by action or otherwise, and shall pay over that fund only on the order of the probate court appointing the trustee.

Payment to the trustee shall be a bar to any claim thereafter made by any person and the persons or corporations paying the money in no case shall be required to see to the application of the money paid.

If a person entitled to any portion of the money held by the trustee fails for seven or more years after the trustee's appointment to make claim to the money and to present the proof necessary to entitle the person to the money, the prosecuting attorney of the county in which the trustee was appointed shall collect it, with the interest accrued on the money, from the trustee and pay it into the county's treasury, to be placed to the credit of the general fund.

Upon application to the probate court that appointed the trustee and presentment of the proof necessary to entitle the person to the money, the court shall order the payment of the money to the person in whole or part, less the costs of collection by the prosecuting attorney . The person, on the judge's certificate, shall be given a warrant for the money by the county auditor.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.58 - Inventory by fiduciary.

Each fiduciary as to whom definite provision is not made in sections 2111.14 and 2115.02 of the Revised Code shall make and file within three months after the fiduciary's appointment a full inventory of the real and personal property to be entrusted with the fiduciary, its value, and the value of the yearly rent of the real property.

Except as provided by section 2115.16 of the Revised Code, exceptions to the inventory of a fiduciary may be filed at any time within six months after the return of the inventory by any person interested in the entrusted property or in any of the property included in the inventory, but the six-month period shall not apply in case of fraud or concealment of assets. At the hearing, the fiduciary and any witness may be examined under oath. The probate court shall enter its finding on the journal and tax the costs as may be equitable.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2109.59 - Failure of fiduciary to make payment or distribution.

If a fiduciary, upon demand, refuses or neglects to pay any creditor whose claim has been allowed by the fiduciary and not subsequently rejected or to pay any creditor or make distribution to any person interested in the estate whose claim or interest has been established by judgment, decree, or order of court, including an order of distribution, the creditor or other person may file a petition against the fiduciary in the probate court from which the fiduciary received the fiduciary's appointment to enforce the payment or distribution, briefly setting forth in the petition the amount and nature of the creditor's or other person's claim or interest. The petition shall not be filed against an executor or administrator until the expiration of the period prescribed in section 2117.30 of the Revised Code.

When the petition is filed, the probate court shall issue a citation to the fiduciary setting forth the filing of the petition and the nature of the claim of the petitioner and commanding the fiduciary to appear before the court on the return day to answer and show cause why a judgment should not be rendered or order entered against the fiduciary. The citation shall be returnable not less than twenty nor more than forty days from its date and shall be served and returned by an officer as in the case of summons. The citation may issue to any county in the state.

On the return of the citation, the cause shall be set for hearing, unless for good cause shown it is continued. The probate court may hear and determine all questions necessary to ascertain and fix the amount due from the fiduciary to the petitioner and render the judgment or make the order that may be proper. If necessary, the court may hear, determine, and settle the rights and claims of all parties interested in the subject matter of the petition. For that purpose the probate court may allow all parties in interest to be made parties to the petition by amended, supplemental, or cross-petition. The court shall cause notice to be served on all the parties in the manner provided in this section for service of the citation upon the fiduciary.

In any proceeding under this section, the sureties on the bond of the fiduciary, if made parties to the proceeding, may make any defense that the fiduciary could make and the court may render the judgment or make the order with respect to the sureties that may be proper.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.60 - Probate court may send case to the court of common pleas.

When a proceeding set forth in section 2109.59 of the Revised Code is pending in the probate court, the court, on motion of any party or on the court's own motion, may transfer the cause to the court of common pleas , and the court of common pleas shall hear, settle, and determine all issues as provided in that section. In case of the transfer, the probate court shall prepare a transcript of the proceedings in the cause, so far as it has progressed, that, with the petition and other papers in the proceedings, shall be filed with the clerk of the court of common pleas.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.61 - Bond - parties to suit.

An action may be prosecuted on the bond of a fiduciary against any one or more of the obligors on the bond by any person who has been injured by reason of the breach of any condition of the bond. The action shall be prosecuted for the benefit of all persons who are interested in the estate and who have been similarly injured. Any such person or any obligor on the bond who is not already a party to the action may intervene in the action or be made a party to the action by supplemental, amended, or cross-petition. Notice of any action or proceeding against the bonded fiduciary shall be given to the surety.

If a surety on the bond of a fiduciary is not made a party to an action or proceeding against the fiduciary, the fact that a judgment was rendered or an order was entered against the fiduciary shall constitute only prima-facie evidence of the justice and validity of the claim in an action subsequently brought against the sureties on the bond of the fiduciary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2109.62 - Court termination of trust.

(A)

(1) Upon the filing of a motion by a trustee with the court that has jurisdiction over the trust, upon the provision of reasonable notice to all beneficiaries who are known and in being and who have vested or contingent interests in the trust, and after holding a hearing, the court may terminate the trust, in whole or in part, if it determines that all of the following apply:

(a) It is no longer economically feasible to continue the trust.

(b) The termination of the trust is for the benefit of the beneficiaries.

(c) The termination of the trust is equitable and practical.

(d) The current value of the trust is less than one hundred thousand dollars.

(2) The existence of a spendthrift or similar provision in a trust instrument or will does not preclude the termination of a trust pursuant to this section.

(B) If property is to be distributed from an estate being probated to a trust and the termination of the trust pursuant to this section does not clearly defeat the intent of the testator, the probate court has jurisdiction to order the outright distribution of the property or to make the property custodial property under sections 5814.01 to 5814.09 of the Revised Code. A probate court may so order whether the motion for the order is made by an inter vivos trustee named in the will of the decedent or by a testamentary trustee.

(C) Upon the termination of a trust pursuant to this section, the probate court shall order the distribution of the trust estate in accordance with any provision specified in the trust instrument for the premature termination of the trust. If there is no provision of that nature in the trust instrument, the probate court shall order the distribution of the trust estate among the beneficiaries of the trust in accordance with their respective beneficial interests and in a manner that the court determines to be equitable. For purposes of ordering the distribution of the trust estate among the beneficiaries of the trust under this division, the court shall consider all of the following:

(1) The existence of any agreement among the beneficiaries with respect to their beneficial interests;

(2) The actuarial values of the separate beneficial interests of the beneficiaries;

(3) Any expression of preference of the beneficiaries that is contained in the trust instrument.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-21-2003; 01-01-2007



Section 2109.66, 2109.67 - [Repealed].

Effective Date: 01-01-2003



Section 2109.68 - Allocation of receipts and expenditures between principal and income.

Allocation of receipts and expenditures between principal and income by an executor, administrator, or testamentary trustee shall be as prescribed in sections 5812.01 to 5812.52 of the Revised Code.

Effective Date: 01-01-2003; 01-01-2007



Section 2109.69 - Application of trust code provisions to testamentary trusts.

(A) Subject to division (B) of this section, the provisions of Chapters 5801. to 5811. of the Revised Code apply to testamentary trusts except to the extent that any provision of those chapters conflicts with any provision of Chapter 2109. of the Revised Code, or with any other provision of the Revised Code, that applies specifically to testamentary trusts and except to the extent that any provision of Chapters 5801. to 5811. of the Revised Code is clearly inapplicable to testamentary trusts.

(B) Section 5808.13 of the Revised Code applies to testamentary trusts whether or not that section conflicts with any provision of Chapter 2109. of the Revised Code or any other provision of the Revised Code that applies specifically to testamentary trusts.

Effective Date: 01-01-2007






Chapter 2111 - GUARDIANS; CONSERVATORSHIPS

Section 2111.01 - Guardian and conservatorship definitions.

As used in Chapters 2101. to 2131. of the Revised Code:

(A) "Guardian," other than a guardian under sections 5905.01 to 5905.19 of the Revised Code, means any person, association, or corporation appointed by the probate court to have the care and management of the person, the estate, or both of an incompetent or minor. When applicable, "guardian" includes, but is not limited to, a limited guardian, an interim guardian, a standby guardian, and an emergency guardian appointed pursuant to division (B) of section 2111.02 of the Revised Code. "Guardian" also includes an agency under contract with the department of developmental disabilities for the provision of protective service under sections 5123.55 to 5123.59 of the Revised Code when appointed by the probate court to have the care and management of the person of an incompetent.

(B) "Ward" means any person for whom a guardian is acting or for whom the probate court is acting pursuant to section 2111.50 of the Revised Code.

(C) "Resident guardian" means a guardian appointed by a probate court to have the care and management of property in this state that belongs to a nonresident ward.

(D) "Incompetent" means any person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide, or any person confined to a correctional institution within this state.

(E) "Next of kin" means any person who would be entitled to inherit from a ward under Chapter 2105. of the Revised Code if the ward dies intestate.

(F) "Conservator" means a conservator appointed by the probate court in an order of conservatorship issued pursuant to section 2111.021 of the Revised Code.

(G) "Parent" means a natural parent or adoptive parent of a minor child whose parental rights and responsibilities have not been terminated by a juvenile court or another court.

(H) "Financial harm" means impairment of an individual's financial assets by unlawfully obtaining or exerting control over the individual's real or personal property in any of the following ways:

(1) Without the consent of the individual or the person authorized to give consent on the individual's behalf;

(2) Beyond the scope of the express or implied consent of the individual or the person authorized to give consent on the individual's behalf;

(3) By deception;

(4) By threat;

(5) By intimidation;

(6) By fraud;

(7) By undue influence.

Amended by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Amended by 128th General Assemblych.163,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-14-1997



Section 2111.02 - Appointment of guardian - limited, interim, emergency, or standby guardian - nomination.

(A) If found necessary, a probate court on its own motion or on application by any interested party shall appoint, subject to divisions (C) and (D) of this section and to section 2109.21 and division (B) of section 2111.121 of the Revised Code, a guardian of the person, the estate, or both, of a minor or incompetent, provided the person for whom the guardian is to be appointed is a resident of the county or has a legal settlement in the county . If the person for whom the guardian is to be appointed is an adult, the person must be a qualified respondent as described in section 2112.21 of the Revised Code and have the opportunity to have the assistance of counsel in the proceeding for the appointment of that guardian. An interested party includes, but is not limited to, a person nominated in a durable power of attorney under section 1337.24 of the Revised Code or in a writing as described in division (A) of section 2111.121 of the Revised Code.

Except when the guardian of an incompetent is an agency under contract with the department of developmental disabilities for the provision of protective services under sections 5123.55 to 5123.59 of the Revised Code, the guardian of an incompetent, by virtue of the appointment as guardian, shall be the guardian of the minor children of the guardian's ward, unless the court appoints some other person as their guardian.

When the primary purpose of the appointment of a guardian is, or was, the collection, disbursement, or administration of moneys awarded by the veterans administration to the ward, or assets derived from those moneys, no court costs shall be charged in the proceeding for the appointment or in any subsequent proceedings made in pursuance of the appointment, unless the value of the estate, including the moneys then due under the veterans administration award, exceeds one thousand five hundred dollars.

(B)

(1) If the probate court finds it to be in the best interest of an incompetent or minor, it may appoint pursuant to divisions (A) and (C) of this section, on its own motion or on application by an interested party, a limited guardian with specific limited powers. The sections of the Revised Code, rules, and procedures governing guardianships apply to a limited guardian, except that the order of appointment and letters of authority of a limited guardian shall state the reasons for, and specify the limited powers of, the guardian. The court may appoint a limited guardian for a definite or indefinite period. An incompetent or minor for whom a limited guardian has been appointed retains all of the incompetent's or minor's rights in all areas not affected by the court order appointing the limited guardian.

(2) If a guardian appointed pursuant to division (A) of this section is temporarily or permanently removed or resigns, and if the welfare of the ward requires immediate action, at any time after the removal or resignation, the probate court may appoint, ex parte and with or without notice to the ward or interested parties, an interim guardian for a maximum period of fifteen days. If the court appoints the interim guardian ex parte or without notice to the ward, the court, at its first opportunity, shall enter upon its journal with specificity the reason for acting ex parte or without notice, and, as soon as possible, shall serve upon the ward a copy of the order appointing the interim guardian. For good cause shown, after notice to the ward and interested parties and after hearing, the court may extend an interim guardianship for a specified period, but not to exceed an additional thirty days.

(3) If a minor or incompetent has not been placed under a guardianship pursuant to division (A) of this section and if an emergency exists and it is reasonably certain that immediate action is required to prevent significant injury to the person or estate of the minor or incompetent, at any time after it receives notice of the emergency, the court, ex parte, may issue any order that it considers necessary to prevent injury to the person or estate of the minor or incompetent, or may appoint an emergency guardian for a maximum period of seventy-two hours. A written copy of any order issued by a court under this division shall be served upon the incompetent or minor as soon as possible after its issuance. Failure to serve that order after its issuance or prior to the taking of any action under its authority does not invalidate the order or the actions taken. The powers of an emergency guardian shall be specified in the letters of appointment, and shall be limited to those powers that are necessary to prevent injury to the person or estate of the minor or incompetent. If the court acts ex parte or without notice to the minor or incompetent, the court, at its first opportunity, shall enter upon its journal a record of the case and, with specificity, the reason for acting ex parte or without notice. For good cause shown, after notice to the minor or incompetent and interested parties, and after hearing, the court may extend an emergency guardianship for a specified period, but not to exceed an additional thirty days.

(C) Prior to the appointment of a guardian or limited guardian under division (A) or (B)(1) of this section, the court shall conduct a hearing on the matter of the appointment. The hearing shall be conducted in accordance with all of the following:

(1) The proposed guardian or limited guardian shall appear at the hearing and, if appointed, shall swear under oath that the proposed guardian or limited guardian has made and will continue to make diligent efforts to file a true inventory in accordance with section 2111.14 of the Revised Code and find and report all assets belonging to the estate of the ward and that the proposed guardian or limited guardian faithfully and completely will fulfill the other duties of guardian, including the filing of timely and accurate reports and accountings.

(2) If the hearing is conducted by a magistrate, the procedures set forth in Civil Rule 53 shall be followed.

(3) If the hearing concerns the appointment of a guardian or limited guardian for an alleged incompetent, the burden of proving incompetency shall be by clear and convincing evidence.

(4) Upon request of the applicant, the alleged incompetent for whom the appointment is sought or the alleged incompetent's counsel, or any interested party, a recording or record of the hearing shall be made.

(5) Evidence of a less restrictive alternative to guardianship may be introduced, and when introduced, shall be considered by the court.

(6) The court may deny a guardianship based upon a finding that a less restrictive alternative to guardianship exists.

(7) If the hearing concerns the appointment of a guardian or limited guardian for an alleged incompetent, the alleged incompetent has all of the following rights:

(a) The right to be represented by independent counsel of the alleged incompetent's choice;

(b) The right to have a friend or family member of the alleged incompetent's choice present;

(c) The right to have evidence of an independent expert evaluation introduced;

(d) If the alleged incompetent is indigent, upon the alleged incompetent's request:

(i) The right to have counsel and an independent expert evaluator appointed at court expense;

(ii) If the guardianship, limited guardianship, or standby guardianship decision is appealed, the right to have counsel appointed and necessary transcripts for appeal prepared at court expense.

(D)

(1) If a person has been nominated to be a guardian of the estate of a minor in or pursuant to a durable power of attorney under section 1337.24 of the Revised Code or a writing as described in division (A) of section 2111.121 of the Revised Code, the person nominated has preference in appointment over a person selected by the minor. A person who has been nominated to be a guardian of the person of a minor in or pursuant to a durable power of attorney or writing of that nature does not have preference in appointment over a person selected by the minor, but the probate court may appoint the person named in the durable power of attorney or the writing, the person selected by the minor, or another person as guardian of the person of the minor.

(2) A person nominated as a guardian of an incompetent adult child pursuant to a durable power of attorney under section 1337.24 or pursuant to section 2111.121 of the Revised Code shall have preference in appointment over a person applying to be guardian if the person nominated is competent, suitable, and willing to accept the appointment, and if the incompetent adult child does not have a spouse or an adult child and has not designated a guardian prior to the court finding the adult child incompetent.

Amended by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 128th General Assemblych.52,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-14-1997; 2008 SB157 05-14-2008



Section 2111.021 - Physically infirm adult may petition for conservatorship.

A competent adult who is physically infirm may petition the probate court of the county in which the petitioner resides, to place, for a definite or indefinite period of time, the petitioner's person, any or all of the petitioner's real or personal property, or both under a conservatorship with the court. A petitioner either may grant specific powers to the conservator or court or may limit any powers granted by law to the conservator or court, except that the petitioner may not limit the powers granted to the court by this section and may not limit the requirement for bond as determined by the court. The petition shall state whether the person of the competent adult will be placed under the conservatorship, shall state with particularity all real and personal property that will be placed under the conservatorship, shall state the powers granted and any limitation upon the powers of the conservator or court, and shall state the name of a proposed suitable conservator.

After a hearing, if the court finds that the petition was voluntarily filed and that the proposed conservator is suitable, the court shall issue an order of conservatorship. Upon issuance of the order, all sections of the Revised Code governing a guardianship of the person, the estate, or both, whichever is involved, except those sections the application of which specifically is limited by the petitioner, and all rules and procedures governing a guardianship of the person, the estate, or both, shall apply to the conservatorship, including, but not limited to, applicable bond and accounting requirements.

A conservatorship shall terminate upon a judicial determination of incompetency, the death of the petitioner, the order of the probate court, or the execution of a written termination notice by the petitioner. A termination notice shall take effect upon execution by the petitioner, and shall be filed with the court and served upon the conservator. A termination notice executed by a petitioner relative to a conservatorship of the estate and the termination of a conservatorship of the estate based upon a termination notice are void unless the termination notice is filed with the court within fourteen days after its execution. Modification of the powers of a conservator or the court may be made by the petitioner upon motion to the court at any time during the conservatorship. Neither the establishment of a conservatorship nor the filing of a petition for conservatorship with the probate court shall be considered as evidence of mental impairment under section 2111.01 of the Revised Code.

Upon motion to the probate court and a showing of good cause, the court may make confidential, or remove from confidential status, any file, record, petition, motion, account, or paper, except for an index, docket, or journal, that pertains to a conservatorship and that is in the possession of the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1990



Section 2111.022 - Emergency order to freeze assets of missing person.

(A) A probate court, on its own motion or on application of an interested party, may issue an emergency ex parte order freezing the financial assets of an individual whom the court or applicant has reason to believe is missing or has gone or been taken to another state if it is reasonably certain that immediate action is required to prevent significant financial harm to the individual. The order may freeze the individual's assets for a period not exceeding seventy-two hours. If the individual is located, a written copy of the order shall be served upon the individual as soon as possible after its issuance. The court, at its first opportunity, shall enter upon its journal a record of the case and, with specificity, the reason for the action. For good cause shown, after notice to the individual and after a hearing, the court may extend the emergency order for a specified period of not more than thirty additional days.

(B) The powers of the probate court under this section are in addition to and not in derogation of any powers the court has under division (B)(3) of section 2111.02 of the Revised Code.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2111.03 - Application for appointment as guardian.

A person applying for appointment as a guardian, including, but not limited to, as a limited guardian, pursuant to section 2111.02 of the Revised Code, shall file with the probate court an application that contains a statement of the whole estate of the ward, its probable value, and the probable annual rents of the ward's real property, and that also contains the following:

(A) A statement whether the applicant ever has been charged with or convicted of any crime involving theft, physical violence, or sexual, alcohol, or substance abuse, and, if the applicant has been so charged or convicted, the date and place of each charge and each conviction;

(B) A statement whether a limited guardianship is sought and, if sought, a specification of the limited powers that are requested and a statement whether the limited guardianship is to be for a definite or indefinite period;

(C) In the case of an application for the appointment of a guardian of a minor, all of the following:

(1) Name, age, and residence of the minor;

(2) Name and residence of each parent of the minor;

(3) Name, degree of kinship, age, and address of next of kin of the minor, if no parent is living or if a parent of the minor is absent, under disability, or for other reason cannot be notified;

(4) Name and residence address of the person having custody of the minor.

(D) In the case of an application for the appointment of a guardian of an alleged incompetent, all of the following:

(1) Name, age, and residence of the person for whom such appointment is sought;

(2) Facts upon which the application is based;

(3) Name, degree of kinship, age, and address of the next of kin of the alleged incompetent.

The court, on its own motion, shall proceed as provided in this chapter, upon suggestion by the bureau of workers' compensation that any person who has made application for or been awarded compensation or death benefits as an employee or the dependent of a killed employee is a minor or incompetent. In that case, no application need be filed and the bureau shall furnish the court with the name and residence of such person and the name, degree of kinship, age, and address of the father, mother, or next of kin of such person insofar as known by the bureau.

Effective Date: 10-08-1992



Section 2111.031 - Appointing physicians and other persons to determine need for guardianship.

In connection with an application for the appointment of a guardian for an alleged incompetent, the court may appoint physicians and other qualified persons to examine, investigate, or represent the alleged incompetent, to assist the court in deciding whether a guardianship is necessary. If the person is determined to be an incompetent and a guardian is appointed for the person, the costs, fees, or expenses incurred to so assist the court shall be charged either against the estate of the person or against the applicant, unless the court determines, for good cause shown, that the costs, fees, or expenses are to be recovered from the county, in which case they shall be charged against the county. If the person is not determined to be an incompetent or a guardian is not appointed for the person, the costs, fees, or expenses incurred to so assist the court shall be charged against the applicant, unless the court determines, for good cause shown, that the costs, fees, or expenses are to be recovered from the county, in which case they shall be charged against the county.

A court may require the applicant to make an advance deposit of an amount that the court determines is necessary to defray the anticipated costs of examinations of an alleged incompetent and to cover fees or expenses to be incurred to assist it in deciding whether a guardianship is necessary.

This section does not affect or apply to the duties of a probate court investigator under sections 2111.04 and 2111.041 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1990



Section 2111.04 - Notice of appointment.

(A) Except for an interim or emergency guardian appointed under division (B)(2) or (3) of section 2111.02 of the Revised Code, no guardian of the person, the estate, or both shall be appointed until at least seven days after the probate court has caused written notice, setting forth the time and place of the hearing, to be served as follows:

(1) In the appointment of the guardian of a minor, notice shall be served as follows:

(a) Upon the minor, if over the age of fourteen, by personal service;

(b) Upon each parent of the minor whose name and address is known or with reasonable diligence can be ascertained, provided the parent is free from disability other than minority;

(c) Upon the next of kin of the minor who are known to reside in this state, if there is no living parent, the name and address of the parent cannot be ascertained, or the parent is under disability other than minority;

(d) Upon the person having the custody of the minor.

(2) In the appointment of the guardian of an incompetent, notice shall be served as follows:

(a)

(i) Upon the person for whom appointment is sought by personal service, by a probate court investigator, or in the manner provided in division (A)(2)(a)(ii) of this section. The notice shall be in boldface type and shall inform the alleged incompetent, in boldface type, of the alleged incompetent's rights to be present at the hearing, to contest any application for the appointment of a guardian for the alleged incompetent's person, estate, or both, and to be represented by an attorney and of all of the rights set forth in division (C)(7) of section 2111.02 of the Revised Code.

(ii) If the person for whom appointment is sought is a resident of, or has a legal settlement in, the county in which the court has jurisdiction, but is absent from that county, the probate court may designate, by order, a temporary probate court investigator, in lieu of a regular probate court investigator appointed or designated under section 2101.11 of the Revised Code, to make the personal service of the notice described in division (A)(2)(a)(i) of this section upon the person for whom appointment is sought.

(b) Upon the next of kin of the person for whom appointment is sought who are known to reside in this state.

(B) After service of notice in accordance with division (A) of this section and for good cause shown, the court may appoint a guardian prior to the time limitation specified in that division.

(C) Notice may not be waived by the person for whom the appointment is sought.

(D) From the service of notice until the hearing, no sale, gift, conveyance, or encumbrance of the property of an alleged incompetent shall be valid as to persons having notice of the proceeding.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1990



Section 2111.041 - Investigating circumstances of alleged incompetent.

(A) At the time of the service of notice upon an alleged incompetent, as required by division (A)(2)(a) of section 2111.04 of the Revised Code, the court shall require a regular probate court investigator appointed or designated under section 2101.11 of the Revised Code or appoint a temporary probate court investigator to investigate the circumstances of the alleged incompetent, and, to the maximum extent feasible, to communicate to the alleged incompetent in a language or method of communication that the alleged incompetent can understand, the alleged incompetent's rights as specified in that division, and subsequently to file with the court a report that contains all of the following:

(1) A statement indicating that the notice was served and describing the extent to which the alleged incompetent's rights to be present at the hearing, to contest any application for the appointment of a guardian for the alleged incompetent's person, estate, or both, and to be represented by an attorney were communicated to the alleged incompetent in a language or method of communication understandable to the alleged incompetent;

(2) A brief description, as observed by the investigator, of the physical and mental condition of the alleged incompetent;

(3) A recommendation regarding the necessity for a guardianship or a less restrictive alternative;

(4) A recommendation regarding the necessity of appointing pursuant to section 2111.031 of the Revised Code, an attorney to represent the alleged incompetent.

(B) The report that is required by division (A) of this section shall be made a part of the record in the case and shall be considered by the court prior to establishing any guardianship for the alleged incompetent.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1990



Section 2111.042 - Investigating and report regarding guardianship of minor.

(A) In connection with the appointment of a guardian for a minor or the functioning of the guardianship of a minor, the court may appoint a regular probate court investigator appointed or designated under section 2101.11 of the Revised Code or appoint a temporary probate court investigator to investigate the need for, or the circumstances of, the guardianship and to file with the court a report that contains all of the following:

(1) A brief description, as observed by the investigator, of the physical and mental condition of the minor;

(2) If a guardian already has been appointed, a brief description, as observed by the investigator, of the circumstances and functioning of the guardianship;

(3) If no guardian has been appointed, a brief recommendation regarding the necessity for a guardianship.

(B) The report that is required pursuant to division (A) of this section shall be made part of the record in the case and shall be considered by the court prior to establishing any guardianship for the minor, if no guardianship has been established, and prior to making any change in the guardianship or the functioning of the guardianship, if a guardian already has been appointed.

Effective Date: 11-09-1994



Section 2111.05 - Estates not more than ten thousand dollars - termination of guardianship.

When the whole estate of a ward does not exceed twenty-five thousand dollars in value, the guardian may apply to the probate court for an order to terminate the guardianship. Upon proof that it would be for the best interest of the ward to terminate the guardianship, the court may order the guardianship terminated, and direct the guardian, if the ward is a minor, to deposit the assets of the guardianship in a depository authorized to receive fiduciary funds, payable to the ward when the ward attains majority, or the court may authorize the delivery of the assets to the natural guardian of the minor, to the person by whom the minor is maintained, to the executive director of children services in the county, or to the minor's own self.

If the ward is an incompetent, and the court orders the guardianship terminated, the court may authorize the deposit of the assets of the guardianship in a depository authorized to receive fiduciary funds in the name of a suitable person to be designated by the court, or if the assets do not consist of money, the court may authorize delivery to a suitable person to be designated by the court. The person receiving the assets shall hold and dispose of them in the manner the court directs.

If the court refuses to grant the application to terminate the guardianship, or if no such application is presented to the court, the guardian only shall be required to render account upon the termination of the guardianship, upon order of the probate court made upon its own motion, or upon the order of the court made on the motion of a person interested in the wards or their property, for good cause shown, and set forth upon the journal of the court.

If the estate is twenty-five thousand dollars or less and the ward is a minor, the court, without the appointment of a guardian by the court, or the giving of bond, may authorize the deposit in a depository authorized to receive fiduciary funds, payable to the guardian when appointed, or to the ward when the ward attains majority, or the court may authorize delivery to the natural guardian of the minor, to the person by whom the minor is maintained, to the executive director who is responsible for the administration of children services in the county, or to the minor's own self.

If the whole estate of a person over eighteen years of age, who has been adjudged incompetent, does not exceed twenty-five thousand dollars in value, the court, without the appointment of a guardian by the court or the giving of bond, may authorize the deposit of the estate in a depository authorized to receive fiduciary funds in the name of a suitable person to be designated by the court, or if the assets do not consist of money, the court may authorize delivery to a suitable person to be designated by the court. The person receiving the assets shall hold and dispose of them in the manner the court directs.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 09-10-1991



Section 2111.06 - Guardian of the person.

If the powers of the person appointed as guardian of a minor or incompetent are not limited by the order of appointment, the person shall be guardian both of the person and estate of the ward. In every instance the court shall appoint the same person as guardian of the person and estate of the ward, unless in the opinion of the court the interests of the ward will be promoted by the appointment of different persons as guardians of the person and of the estate.

A guardian of the person of a minor shall be appointed as to a minor having no father or mother, whose parents are unsuitable persons to have the custody of the minor and to provide for the education of the minor as required by section 3321.01 of the Revised Code, or whose interests, in the opinion of the court, will be promoted by the appointment of a guardian. A guardian of the person shall have the custody and provide for the maintenance of the ward, and if the ward is a minor, the guardian shall also provide for the education of the ward as required by section 3321.01 of the Revised Code.

Before exercising its jurisdiction to appoint a guardian of a minor, the court shall comply with the jurisdictional standards of sections 3127.01 to 3127.53 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-25-1977; 04-11-2005



Section 2111.07 - Powers of guardian of person and estate.

Each person appointed guardian of the person and estate of a minor shall have the custody of the ward, the obligation to provide for the education of the ward as required under section 3321.01 of the Revised Code, and the management of the ward's estate during minority, unless the guardian is removed or discharged from that trust or the guardianship terminates from any of the causes specified in Chapters 2101. to 2131. of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.08 - Parents are natural guardians.

The wife and husband are the joint natural guardians of their minor children and are equally charged with their care, nurture, welfare, and education and the care and management of their estates. The wife and husband have equal powers, rights, and duties and neither parent has any right paramount to the right of the other concerning the parental rights and responsibilities for the care of the minor or the right to be the residential parent and legal custodian of the minor, the control of the services or the earnings of such minor, or any other matter affecting the minor; provided that if either parent, to the exclusion of the other, is maintaining and supporting the child, that parent shall have the paramount right to control the services and earnings of the child. Neither parent shall forcibly take a child from the guardianship of the parent who is the residential parent and legal custodian of the child.

If the wife and husband live apart, the court may award the guardianship of a minor to either parent, and the state in which the parent who is the residential parent and legal custodian or who otherwise has the lawful custody of the minor resides has jurisdiction to determine questions concerning the minor's guardianship.

Effective Date: 04-11-1991



Section 2111.09 - Administrator or executor ineligible to be appointed guardian.

Unless expressly appointed or designated to act both as guardian and executor by a will in writing, no person who is or has been an administrator or executor of a will shall, prior to the approval of the person's final account as executor or administrator, be appointed a guardian of the person and estate or of the estate only of a ward who is interested in the estate administered upon or entitled to an interest under the will, except that a surviving spouse may be executor or administrator of the deceased spouse's estate and also guardian of the person and estate or of the estate only of a minor child of the surviving spouse, whether or not the minor child is interested in the estate of the deceased spouse. However, an executor or an administrator may be appointed a guardian of the person only of a ward.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-04-1957



Section 2111.091 - Restrictions on attorney representing guardian.

No attorney who represents any other person and who is appointed as a guardian under this chapter or under any other provision of the Revised Code shall do either of the following:

(A) Act as a person with co-responsibility for any guardianship asset for which the guardian is responsible;

(B) Be a cosignatory on any financial account related to the guardianship, including any checking account, savings account, or other banking or trust account.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-06-1992



Section 2111.10 - Corporation as guardian.

As used in this section, "mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

Any appointment of a corporation as guardian shall apply to the estate only and not to the person, except that a nonprofit corporation organized under the laws of this state and entitled to tax exempt status under section 501(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, that has a contract with the department of developmental disabilities to provide protective services may be appointed as a guardian of the person of a mentally retarded or developmentally disabled person and may serve as guardian pursuant to sections 5123.55 to 5123.59 of the Revised Code.

Amended by 128th General Assemblych.52,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991



Section 2111.11 - Spouse may be appointed guardian.

When a guardian is appointed for a person having a spouse, the court may appoint such spouse as the guardian, if it is made to appear to the satisfaction of the court that such spouse is competent to discharge the duties of such appointment.

Effective Date: 10-01-1953



Section 2111.12 - Guardian of minor.

(A) A minor over the age of fourteen years may select a guardian who shall be appointed if a suitable person. If a minor over the age of fourteen years fails to select a suitable person, an appointment may be made without reference to the minor's wishes. The minor shall not select one person to be the guardian of the minor's estate only and another to be the guardian of the person only, unless the court that appoints the guardian is of the opinion that the interests of the minor will be promoted by that selection

(B) A surviving parent by a will in writing may appoint a guardian for any of the surviving parent's children, whether born at the time of making the will or afterward, to continue during the minority of the child or for a less time.

When the father or mother of a minor names a person as guardian of the estate of that minor in a will, the person named shall have preference in appointment over the person selected by the minor. A person named in that will as guardian of the person of that minor shall have no preference in appointment over the person selected by the minor, but in that event the probate court may appoint the person named in the will, the person selected by the minor, or some other person.

Whenever a testamentary guardian is appointed, the testamentary guardian's duties, powers, and liabilities in all other respects shall be governed by the law regulating guardians not appointed by will.

(C) A parent pursuant to a durable power of attorney under section 1337.24 or a writing as described in division (A) of section 2111.121 of the Revised Code may nominate a person to be a guardian for one or more of the parent's minor children, whether born at the time of the making of the nomination or afterward.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-14-1997



Section 2111.121 - Nomination of guardian.

(A) A person may nominate in a writing, as described in this division, another person to be the guardian of the nominator's person, estate, or both or the guardian of the person, the estate, or both, of one or more of the nominator's minor or incompetent adult children, whether born at the time of the execution of the writing or afterward, subject to notice and a hearing pursuant to section 2111.02 of the Revised Code. The nomination is for consideration by a court if proceedings for the appointment of a guardian of the person, the estate, or both, for the person making the nomination or if proceedings for the appointment of a guardian as the guardian of the person, the estate, or both of one or more of the nominator's minor or incompetent adult children are commenced at a later time. The person may authorize, in a writing of that nature, the person nominated as guardian to nominate a successor guardian for consideration by a court. The person also may direct, in a writing of that nature, that bond be waived for a person nominated as guardian in it or nominated as a successor guardian in accordance with an authorization in it.

To be effective as a nomination, the writing shall be signed by the person making the nomination in the presence of two witnesses; signed by the witnesses; and contain, immediately prior to their signatures, an attestation of the witnesses that the person making the nomination signed the writing in their presence; or be acknowledged by the person making the nomination before a notary public.

(B) If a person has nominated, in a writing as described in division (A) of this section , another person to be the guardian of the nominator's person, estate, or both, and proceedings for the appointment of a guardian for the person are commenced at a later time, the court involved shall appoint the person nominated as guardian in the writing most recently executed if the person nominated is competent, suitable, and willing to accept the appointment. If the writing contains a waiver of bond, the court shall waive bond of the person nominated as guardian unless it is of the opinion that the interest of the trust demands it.

(C) Nomination of a person as a guardian or successor guardian of the person, the estate, or both of one or more of the nominator's minor or incompetent adult children under division (A) of this section, and any subsequent appointment of the guardian or successor guardian as guardian under section 2111.02 of the Revised Code, does not vacate the jurisdiction of any other court that previously may have exercised jurisdiction over the person of the minor or incompetent adult child.

(D) The writing containing the nomination of a person to be the guardian of the person, the estate, or both of one or more of the nominator's minor or incompetent adult children under division (A) of this section may be filed with the probate court for safekeeping, and the probate court shall designate the nomination as the nomination of a standby guardian.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-14-1997; 2008 SB157 05-14-2008



Section 2111.13 - Duties of guardian of person.

(A) When a guardian is appointed to have the custody and maintenance of a ward, and to have charge of the education of the ward if the ward is a minor, the guardian's duties are as follows:

(1) To protect and control the person of the ward;

(2) To provide suitable maintenance for the ward when necessary, which shall be paid out of the estate of such ward upon the order of the guardian of the person;

(3) To provide such maintenance and education for such ward as the amount of the ward's estate justifies when the ward is a minor and has no father or mother, or has a father or mother who fails to maintain or educate the ward, which shall be paid out of such ward's estate upon the order of the guardian of the person;

(4) To obey all the orders and judgments of the probate court touching the guardianship.

(B) Except as provided in section 2111.131 of the Revised Code, no part of the ward's estate shall be used for the support, maintenance, or education of such ward unless ordered and approved by the court.

(C) A guardian of the person may authorize or approve the provision to the ward of medical, health, or other professional care, counsel, treatment, or services unless the ward or an interested party files objections with the probate court, or the court, by rule or order, provides otherwise.

(D) Unless a person with the right of disposition for a ward under section 2108.70 or 2108.81 of the Revised Code has made a decision regarding whether or not consent to an autopsy or post-mortem examination on the body of the deceased ward under section 2108.50 of the Revised Code shall be given, a guardian of the person of a ward who has died may consent to the autopsy or post-mortem examination .

(E) If a deceased ward did not have a guardian of the estate , the estate is not required to be administered by a probate court, and a person with the right of disposition for a ward, as described in section 2108.70 or 2108.81 of the Revised Code, has not made a decision regarding the disposition of the ward's body or remains, the guardian of the person of the ward may authorize the burial or cremation of the ward.

(F) A guardian who gives consent or authorization as described in divisions (D) and (E) of this section shall notify the probate court as soon as possible after giving the consent or authorization.

Effective Date: 09-22-2000; 10-12-2006



Section 2111.131 - Court order for payments of no more than $5,000 due to minor.

(A) The probate court may enter an order that authorizes a person under a duty to pay or deliver money or personal property to a minor who does not have a guardian of the person and estate or a guardian of the estate, to perform that duty in amounts not exceeding five thousand dollars annually, by paying or delivering the money or property to any of the following:

(1) The guardian of the person only of the minor;

(2) The minor's natural guardians, if any, as determined pursuant to section 2111.08 of the Revised Code;

(3) The minor;

(4) Any person who has the care and custody of the minor and with whom the minor resides, other than a guardian of the person only or a natural guardian;

(5) A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor;

(6) A custodian designated by the court in its order, for the minor under sections 5814.01 to 5814.09 of the Revised Code.

(B) An order entered pursuant to division (A) of this section authorizes the person or entity specified in it, to receive the money or personal property on behalf of the minor from the person under the duty to pay or deliver it, in amounts not exceeding five thousand dollars annually. Money or personal property so received by guardians of the person only, natural guardians, and custodians as described in division (A)(4) of this section may be used by them only for the support, maintenance, or education of the minor involved. The order of the court is prima-facie evidence that a guardian of the person only, a natural guardian, or a custodian as described in division (A)(4) of this section has the authority to use the money or personal property received.

(C) A person who pays or delivers moneys or personal property in accordance with a court order entered pursuant to division (A) of this section is not responsible for the proper application of the moneys or property by the recipient.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-04-1984; 01-01-2007



Section 2111.14 - Duties of guardian of estate.

(A) In addition to a guardian's other duties, every guardian appointed to take care of the estate of a ward shall have the following duties:

(1) To make and file within three months after the guardian's appointment a full inventory of the real and personal property of the ward, its value, and the value of the yearly rent of the real property, provided that, if the guardian fails to file the inventory for thirty days after having been notified of the expiration of the time by the probate judge, the judge shall remove the guardian and appoint a successor;

(2) To manage the estate for the best interest of the ward;

(3) To pay all just debts due from the ward out of the estate in the possession or under the control of the guardian, collect all debts due to the ward, compound doubtful debts, and appear for and defend, or cause to be defended, all suits against the ward;

(4) To obey all orders and judgments of the courts touching the guardianship;

(5) To bring suit for the ward when a suit is in the best interests of the ward;

(6) To settle and adjust, when necessary or desirable, the assets that the guardian may receive in kind from an executor or administrator to the greatest advantage of the ward. Before a settlement and adjustment is valid and binding, it shall be approved by the probate court and the approval shall be entered on its journal. The guardian also shall have the approval of the probate court to hold the assets as received from the executor or administrator or to hold what may be received in the settlement and adjustment of those assets.

(B) No guardian appointed to take care of the estate of a ward may open a safety deposit box held in the name of the ward, until the contents of the box have been audited by an employee of the county auditor in the presence of the guardian and until a verified report of the audit has been filed by the auditor with the probate court . The court then shall issue a release to the guardian permitting the guardian to have access to the safety deposit box of the ward.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2111.141 - Inventory to be supported by evidence.

The court, by order or rule, may require that any inventory filed by a guardian pursuant to section 2111.14 of the Revised Code be supported by evidence that the inventory is a true and accurate inventory of the estate of the ward of the guardian . The evidence may include, but is not limited to, prior income tax returns, bank statements, and social security records of the ward or other documents that are relevant to determining the accuracy of the inventory. In order to verify the accuracy of an inventory, the court may order a guardian to produce any additional evidence that may tend to prove that the guardian is in possession of or has knowledge of assets that belong to the estate of the ward and that have not been included in the guardianship inventory . The additional evidence may include, but is not limited to, the guardian's income tax returns and bank statements and any other documents that are relevant to determining the accuracy of an inventory. The court may assign court employees or appoint an examiner to verify an inventory filed by a guardian. Upon appointment, the assigned court employees or appointed examiner shall conduct an investigation to verify the accuracy of the inventory filed by the guardian. Upon order of the court, the assigned court employees or appointed examiner may subpoena any documents necessary for the investigation. Upon completion of the investigation, the assigned court employees or appointed examiner shall file a report with the court. The court shall hold a hearing on the report with notice to all interested parties. At the hearing, the guardian shall have the right to examine and cross-examine any assigned court employees or appointed examiner who conducted the investigation and filed the report that is the subject of the hearing. The court shall charge any costs associated with the verification of an inventory filed by a guardian against the estate of the ward, except that, if the court determines that the guardian wrongfully withheld, or aided in the wrongful withholding, of assets from the inventory filed by the guardian, the court shall charge the costs against the guardian.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1990



Section 2111.15 - Duties of guardian of person and estate.

When a person is appointed to have custody of the person and to take charge of the estate of a ward, such person shall have all the duties required of a guardian of the estate and of a guardian of the person.

Effective Date: 10-01-1953



Section 2111.151 - Liability of guardian or conservator as to contracts and debts.

(A) If a guardian of the estate, a guardian of the person and estate, a guardian of the person, or a conservator enters into a contract in the representative capacity of the guardian or conservator, if the contract is within the authority of the guardian or conservator, and if the guardian or conservator discloses in the contract that it is being entered into in the representative capacity of the guardian or conservator, the guardian or conservator is not personally liable on the contract, unless the contract otherwise specifies. If the words "guardian," "as guardian," "conservator," "as conservator," or any other word or words indicating representative capacity as a guardian of the estate, a guardian of the person and estate, a guardian of the person, or a conservator are included in a contract following the name or signature of the guardian or conservator, the inclusion is sufficient disclosure for purposes of this division that the contract is being entered into in the guardian's representative capacity as guardian of the estate, guardian of the person and the estate, or guardian of the person or is being entered into in the conservator's representative capacity as conservator.

(B) A guardian of the estate, a guardian of the person and estate, a guardian of the person, or a conservator is not personally liable for any debt of the ward or, in the case of a conservator, the physically infirm, competent adult, unless one or more of the following applies:

(1) The guardian or conservator agrees to be personally responsible for the debt.

(2) The debt was incurred for the support of the ward or the physically infirm, competent adult, and the guardian or conservator is liable for that debt because of another legal relationship that gives rise to or results in a duty of support relative to the ward or the physically infirm, competent adult.

(3) The negligence of the guardian or conservator gave rise to or resulted in the debt.

(4) An act of the guardian or conservator that was beyond the guardian's or conservator's authority gave rise to or resulted in the debt.

Effective Date: 10-01-1996



Section 2111.16 - Certain vouchers not allowed as credits.

Unless previously authorized by the court, no voucher that is signed or purports to be signed by the ward shall be received from or allowed as a credit in the settlement of a guardian's account .

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-04-1957



Section 2111.17 - Suits by guardians.

A guardian may sue in the guardian's own name, describing the guardian as suing on behalf of the ward . When the guardianship ceases, actions or proceedings then pending shall not abate, if the right survives. The guardian's successor as guardian, the executor or administrator of the ward, or the ward , if the guardianship has terminated other than by the ward's death, shall be made party to the suit or other proceeding as the case requires, in the same manner an executor or administrator is made a party to a similar suit or proceeding if the plaintiff dies during its pendency.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.18 - Claim for injury to ward or damage to property - settlement.

If personal injury, damage to tangible or intangible property, or damage or loss on account of personal injury or damage to tangible or intangible property is caused to a ward by wrongful act, neglect, or default that would entitle the ward to maintain an action and recover damages for the injury, damage, or loss, and when any ward is entitled to maintain an action for damages or any other relief based on any claim or is subject to any claim to recover damages or any other relief based on any claim, the guardian of the estate of the ward may adjust and settle the claim with the advice, approval, and consent of the probate court. If it is proposed that a claim be settled for the net amount of twenty-five thousand dollars or less after payment of fees and expenses as allowed by the court, the court, upon application by any suitable person whom the court may authorize to receive and receipt for the settlement, may authorize the settlement without the appointment of a guardian and authorize the delivery of the moneys as provided in section 2111.05 of the Revised Code. The court may authorize the person receiving the moneys to execute a complete release on account of the receipt. The payment shall be a complete and final discharge of that claim. In the settlement, if the ward is a minor, the parent or parents of the minor may waive all claim for damages on account of loss of service of the minor, and that claim may be included in the settlement.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 05-31-1990



Section 2111.181 - Settlement of claim of emancipated minor.

If personal injury, damage to tangible or intangible property, or damage or loss on account of personal injury or damage to tangible or intangible property is caused to a minor who claims to be emancipated, by wrongful act, neglect, or default that would entitle the minor to maintain an action and recover damages for the injury, damage, or loss, and if any minor who claims to be emancipated is entitled to maintain an action for damages or any other relief based on any claim, or is subject to any claim to recover damages or any other relief based on any claim, the minor who claims to be emancipated may file an application in the probate court in the county where the minor then resides, praying for a finding by the court that the minor is in fact emancipated, and authorizing, approving, and consenting to the settlement of the claim by the minor without the appointment of a guardian. Upon hearing on the application, after five days' written notice of the time and place of the hearing has been given to each of the living parents of the minor, whose name and address is known, provided the parent is free from disability other than minority, or, if there is no living parent, after that notice to the next of kin of the minor known to reside in the county, the court may find the minor to be emancipated , may authorize, approve, and consent to the settlement of the claim by the minor without the appointment of a guardian , may authorize the minor to receive and receipt for the settlement, and, upon the minor executing and delivering a full and complete release for the injuries, damages, losses, or claims, may authorize the delivery and payment of the moneys to the minor, to a trustee or guardian of the estate of the minor appointed by the court for the benefit of the minor, or to a depository authorized to receive fiduciary funds to hold the moneys payable to the ward when the ward attains majority, or for the benefit of the minor, as the court may direct.

Upon the finding of the probate court that the minor was, at the time of the injury, damage, loss, or claim, an emancipated minor, and provided the notice required by this section has been given to each living parent, whose name and address is known, then the release executed by the emancipated minor shall be a full and complete discharge and release of any claim that either or both of the parents might have by reason of the personal injury, damage to tangible or intangible property, damage or loss on account of personal injury, or damage to tangible or intangible property, or any other claim of the minor.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2111.19 - Completion of real property contracts.

A guardian, whether appointed by a court in this state or elsewhere, may complete the contracts of the ward for the purchase or sale of real property or any authorized contract relating to real property entered into by a guardian who has died or been removed. The appointed guardian shall proceed in the manner provided by sections 2113.48 to 2113.50 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-05-1961



Section 2111.20 - Sale of personal estate.

The guardian of the person and estate, or of the estate only, may sell all or any part of the personal property of the ward if the sale is for the interest of the ward.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.21 - Sale, compromise, adjustment, or mortgage of dower.

The guardian of a ward who has or is claimed to have a right of dower, or a contingent right to it, in real property of which the spouse of the ward was or is seized as an estate of inheritance, if the dower has not been assigned, may sell, compromise, or adjust the dower or may release the contingent right of dower in the event the spouse of the ward desires to mortgage the property upon the terms that the guardian considers for the interest of the ward and upon the terms that the probate court of the county in which the guardian was appointed approves, or if the guardian was appointed to a foreign state, upon the terms that the probate court of the county in which the real property is situated approves. After the approval, the guardian may execute and deliver all the necessary deeds, mortgages, releases, and agreements for the sale, compromise, assignment, or mortgage of the dower or contingent right to dower. As a basis for computing the value of an inchoate dower right in any sale, compromise, or adjustment pursuant to this section, the value of the real property may be considered to be the sale price or, if there is no sale, the appraised value. The sale, compromise, adjustment, or mortgage may be made upon application and entry in the pending proceedings.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.22 - Release of ward's tax title by guardian.

When a ward has title to real property by tax title only, the guardian, by deed of release and quitclaim, may convey the ward's interest or title to the person entitled to redeem the real property, upon receiving from that person the amount paid for the tax title with the forfeiture and interest allowed by sections 319.52 and 323.121 of the Revised Code. If the guardian tenders that deed to the person entitled to redeem the real property and the person so entitled refuses to accept and pay for it, the person entitled shall not recover costs in any proceeding thereafter instituted to redeem the real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-21-1982



Section 2111.23 - Guardian ad litem.

Whenever a ward, for whom a guardian of the estate or of the person and estate has been appointed, is interested in any suit or proceeding in the probate court, such guardian shall in all such suits or proceedings act as guardian ad litem for such ward, except as to suits or proceedings in which the guardian has an adverse interest. Whenever a minor or other person under legal disability, for whom no guardian of the estate or of the person and estate has been appointed, is interested in any suit or proceeding in such court, the court may appoint a guardian or a guardian ad litem. In a suit or proceeding in which the guardian has an adverse interest, the court shall appoint a guardian ad litem to represent such minor or other person under legal disability.

Effective Date: 10-16-1953



Section 2111.24 - Insolvency of ward.

If the probate court finds that the estate of a ward is insolvent or will probably be insolvent, such estate shall be settled by the guardian in like manner as for the settlement of the insolvent estate of a deceased person under section 2117.15 of the Revised Code.

Effective Date: 10-01-1953



Section 2111.25 - Lease for not more than three years.

A guardian of the person and estate or of the estate only, without application to the probate court, may lease the possession or use of any real property of the ward for a term not exceeding three years, provided the term does not extend beyond the minority, if the ward is a minor. If the lease extends beyond the death of the ward or beyond the removal of the disability of a ward other than a minor, the lease shall terminate on that death or removal of disability, unless confirmed by the ward or the ward's legal representatives. In the event of such determination, the tenant shall have a lien on the premises for any sum expended by the tenant in pursuance of the lease in making improvements for which compensation was not made in rent or otherwise.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.26 - Lease for term of years.

A guardian may lease the possession and use of the real property of the guardian's ward or any part of it for a term of years, renewable or otherwise, by perpetual lease, with or without the privilege of purchase, or may lease upon the terms and for the time that the probate court approves any lands belonging to the ward containing coal, gypsum, petroleum oil, natural gas, gravel, stone, or any other mineral substance for the purpose of drilling, mining, or excavating for and removing any of those substances, or the guardian may modify or change in any respect any lease previously made.

The lease, or modification or change in a lease previously made, may be made when the guardian of the person and estate or of the estate only applies to the court by which the guardian was appointed and the court finds that the lease or modification or change is necessary for the support of the ward or of the ward's family, for the payment of the just debts of the ward, for the ward's education, if a minor, to secure the improvement of the real property of the ward and increase the rent, to pay any liens or claims against the real property, if the court finds that the real property is suffering unavoidable waste, or that in any other respect it will be for the best interests of the ward or those persons for whom the ward is required by law to provide.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.27 - Petition.

A guardian's application for authority to lease real property of a ward shall be by petition setting forth the following:

(A) The legal capacity of the petitioner;

(B) The name of the ward, the character of the ward's disability, and if it is incompetence, whether the disability is curable or not, temporary, or confirmed, and its duration;

(C) The number, names, ages, and residence of the family of the ward, including the spouse and those residents of the county who have the next estate of inheritance from the ward, all of whom, as well as the ward, shall be made defendants;

(D) The indebtedness of the ward, the expense of supporting and maintaining the ward, the expense of educating the ward if the ward is a minor, and any other expense of the ward;

(E) The value of all the property and effects of the ward including the real property proposed to be leased;

(F) The income of the ward and the net annual value to the ward of the real property proposed to be leased;

(G) A description of the real property proposed to be leased and the probable amount for which the real property can be leased;

(H) A detailed statement of the improvements proposed to be made to the real property sought to be leased;

(I) The reasons for the proposed lease and the terms, covenants, conditions, and stipulations of the proposed lease, including the time for which it is proposed the real property should be leased;

(J) Any other facts necessary to apprise the court fully of the necessity or benefit to the ward or the estate of the proposed lease, or any other facts that may be required by the court;

(K) A prayer for the proper authority.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.28 - Parties.

In an application for authority to lease real property of a ward under sections 2111.26 and 2111.27 of the Revised Code, the guardian may act for two or more wards and two or more guardians of different wards may unite if all the wards are jointly or in common interested in the real property. If the same person is guardian of two or more wards owning lands in common, the wards may be joined as defendants in the same petition under section 2111.27 of the Revised Code.

The ward's spouse shall be made a defendant to the petition, and if the proposed lease is for the purpose of mining or removing mineral or other substances and the spouse files an answer consenting to the lease, free and discharged of all right and expectancy of dower , the answer shall be a full release of the spouse's expectancy of dower when the lease is confirmed. Unless in the answer an allowance in lieu of dower is waived, the court shall allow, out of the proceeds of the lease, a sum in money that is the just and reasonable value of the expectancy of dower.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.29 - Parties and proceedings.

When a guardian files an application for authority to lease the real property of a ward, the same rules shall apply as to the parties and, upon the filing of the petition described in section 2111.27 of the Revised Code, similar proceedings shall be had as in an action to sell real property belonging to the ward under sections 2127.01 to 2127.43 of the Revised Code, including services of summons, notice, appraisal, pleading, rule days, and proof.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.30 - Duties of appraisers.

When a guardian applies for authority to lease the real property of a ward, the duties of the appraisers shall be the same as in proceedings to sell real property belonging to the ward under sections 2127.22 and 2127.23 of the Revised Code, except that they shall appraise not only the value of the real property but also the value of the annual rental upon the terms, covenants, conditions, and stipulations of the proposed lease. If the proposed lease is for the mining or removal of mineral or other substances, the appraisers shall report in writing to the probate court their opinion as to the probability of the lands containing those substances, the probable quantity of the substances, and the terms upon which it would be advantageous to the ward to lease the lands for mining or removing the substances. In their report the appraisers shall state whether in their opinion, the proposed lease will be for the best interests of the ward, those whom the ward is required by law to support, or the estate. They may also suggest any change in the terms, covenants, and stipulations proposed in the petition. The report of the appraisers shall be returned on or before the day named in the order for the final hearing of the case. On the return of the appraisement, the guardian need not give an additional bond, but in case of sale under the terms of the lease, the guardian shall give the additional bond before the confirmation of the sale.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.31 - Hearing and order.

If the report of the appraisers under section 2111.30 of the Revised Code is favorable to the lease and on the final hearing the court is of the opinion that it will be to the advantage of the ward, those whom the ward is required by law to support, or the estate to lease the real property, the probate court shall make an order authorizing the lease to be made by public or private letting, as it considers best, on the terms, covenants, conditions, and stipulations, either in accordance with those set forth in the petition or otherwise, that it directs, provided the terms, covenants, conditions, and stipulations are not less favorable to the ward than those reported by the appraisers. The lease shall not take effect until the lease and the security, if any, prescribed in the lease are approved and confirmed.

The lease made pursuant to the court order may provide that the improvements shall be made by the tenant as part of the rent, or by the guardian, either out of the rent or other means of the ward as the court directs.

If the lease is for the mining or removal of mineral or other substances and the guardian is unable to lease the lands upon the terms ordered, the guardian may report the fact to the court and the court may change the terms of leasing, but not below the customary royalty in the vicinity of the lands.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.32 - Royalty.

If the lease made pursuant to court order, under section 2111.31 of the Revised Code is for the mining or removal of mineral or other substances on a royalty basis, within six months after the receipt of the first royalty under such lease the guardian shall report to the probate court the amount thereof and the court shall then fix a bond which will cover such royalty. At any time the court deems the bond insufficient to secure the royalty, it may increase such bond or require a new one.

Effective Date: 10-01-1953



Section 2111.33 - Guardian may improve real property - petition.

(A) A guardian may use the moneys and personal property of the guardian's ward to improve the ward's real property. The guardian shall file in the probate court in which the guardian was appointed a petition containing the following:

(1) A description of the premises to be improved;

(2) The amount of rent the premises yield at the time the petition is filed;

(3) In what manner the improvement is proposed to be made;

(4) The proposed expenditures for the improvement;

(5) The rent the premises will probably yield when so improved;

(6) A statement of the value of the ward's personal property;

(7) Other facts that are pertinent to the question whether the improvement should be made;

(8) A prayer that the guardian be authorized to use so much of the ward's money and personal property that is necessary to make the improvement;

(9) The character of the disability of the ward, and if it is incompetency, whether the disability is curable or not, temporary, or confirmed, and its duration;

(10) The names, ages, and residence of the family of the ward, including the spouse and those known to be residents of the county who have the next estate of inheritance from the ward. All of those persons, as well as the ward, shall be made defendants and notified of the pendency and prayer of the petition in the manner that the court directs.

(B) If the property is so situated that, to the best interests of the ward's estate, it can be advantageously improved in connection with the improvement of property adjacent to it, the petition shall show this and have a prayer to so improve the property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-25-1961



Section 2111.34 - Proceedings.

Upon the filing of the petition described in section 2111.33 of the Revised Code, similar proceedings shall be had as to pleadings and proof as on petition by a guardian to sell the real property of a ward under sections 2127.01 to 2127.43 of the Revised Code. The probate court shall appoint three disinterested freeholders of the county as commissioners to examine the premises to be improved, to examine the surroundings, and to report to the court their opinion whether the improvement proposed will be advantageous to the estate of the ward.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.35 - Amount to be used for improvement.

On the final hearing of a guardian's proceeding to improve the real property of the guardian's ward, if the prayer of the petition is granted, the probate court shall fix the amount of money and personal property that may be used in making the improvement. The court may authorize the guardian to unite with the owners of adjacent property, upon equitable terms and conditions that the court approves, for the improvement of the premises of the ward and for the proper management and repair of the property when so improved.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.36 - Guardian's report.

A guardian shall distinctly report to the probate court the amount of money and personal property expended in making an improvement to the ward's real property under section 2111.35 of the Revised Code, within forty days after the improvement is completed. If the ward dies before the removal of the disability and there are heirs who inherit real property only from the ward, the money expended shall descend and pass in the same manner as the ward's other personal property and shall be a charge on the premises improved in favor of the heirs who inherit the personal property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2111.37 - Guardian for nonresident.

If a nonresident minor, incompetent, or person confined in a state, charitable, or correctional institution has real property or rights, credits, moneys, or other personal property in this state, the probate court of the county in which the property or a part of it is situated may appoint a resident guardian of the ward to manage, collect, lease, and take care of the ward's property. The appointment may be made whether or not a ward has a guardian, trustee, or other conservator in the state of the ward's residence, and, if the ward has a guardian, trustee, or other conservator in the state of the ward's residence, the control and authority of the resident guardian appointed in this state shall be superior as to all property of the ward in this state.

The first appointment of a resident guardian of a nonresident ward shall extend to all the property and effects of the ward in this state and exclude the jurisdiction of the probate court of any other county.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-06-1994; 2007 HB53 08-07-2007



Section 2111.38 - Bond and duties.

The resident guardian of a nonresident ward shall give bond and be bound and controlled by all the statutes of this state as though the resident guardian were a guardian of a ward resident in this state, and shall have all of the authority of a guardian of a resident ward including the authority to lease or sell real property belonging to the ward.

Unless removed by the probate court, a resident guardian of a nonresident minor shall hold that appointment until the minor dies or arrives at the age of majority, whether or not the minor is over fourteen years of age at the time of appointment. A resident guardian of any other nonresident ward shall hold that appointment until the death of the ward or until the court is satisfied that the necessity for the guardianship no longer exists.

All moneys due to the nonresident ward while the resident guardianship continues shall be paid over to the ward's foreign guardian so far as necessary or proper for the ward's support and maintenance. If the ward dies, the moneys shall be paid to the ward's ancillary administrator or other legal representative, provided that the court that appointed the resident guardian has satisfactory proof, as provided by section 2111.39 of the Revised Code, of the authority of the foreign guardian, administrator, or other legal representative to receive the moneys or properties of the nonresident ward, that the security given by the foreign guardian, administrator, or other legal representative is sufficient to protect the ward's interest or estate, and that the court considers it best for the ward or the ward's estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.39 - Foreign guardian may collect money.

When a foreign legal representative of a nonresident ward applies to have all or any of the moneys or property in the possession or under the control of the resident guardian of the ward paid or delivered to the foreign representative, the foreign representative shall file a petition or motion in the probate court by which the resident guardian was appointed. The resident guardian shall be given thirty days' notice of the time of hearing on the petition or motion, and the foreign representative shall produce an exemplification under the seal of the office, if there is a seal, of the proper court of the state of the foreign representative's residence containing all the entries on record in relation to the foreign representative's appointment and qualification, authenticated as required by the act of congress in those cases. Upon the hearing , the court shall make an order that it considers for the best interests of the nonresident ward or the nonresident ward's estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.40 - When nonresident ward becomes a resident.

If a nonresident ward for whom a resident guardian was appointed has become a resident since the appointment and a guardian has been appointed for the ward, the probate court shall remove the resident guardian previously appointed and require an immediate settlement of the account of the resident guardian previously appointed.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.41 - When ward removes from the state and has a foreign guardian.

If a ward for whom a guardian has been appointed in this state removes to another state or territory, and a guardian of the ward is there appointed, the guardian in this state may be removed and required to settle that guardian's account.

That removal of the guardian in this state shall not be made unless the guardian appointed in another state or territory applies to the probate court in this state that made the former appointment and files an exemplification from the record of the court making the foreign appointment containing all the entries and proceedings relating to the foreign guardian's appointment and giving bond, with a copy of the bond and of the letters of guardianship, all authenticated as required by the act of congress. Before the application is heard or action taken by the court, at least thirty days' written notice shall be served on the guardian appointed in this state specifying the object of the application and the time it is to be heard.

No removal of a guardian under this section shall be made in favor of a foreign guardian, unless at the time of the hearing the state or territory in which the foreign guardian was appointed has a similar provision as to wards removing from that state or territory. The court shall grant the application unless it makes an affirmative finding that the removal of the guardian appointed in this state would not be in the interest of the ward.

If on the hearing the court removes the guardian, it shall make all suitable orders for discharging the guardian and shall deliver to the foreign guardian all moneys and other property in the possession or under the control of the resident guardian after the resident guardian's settlement.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2111.42 - Foreign guardians may receive property.

If a guardian is appointed by a court of another state or territory or by a foreign country for a nonresident ward, and the ward is entitled to money or other property in the custody of an executor, administrator, or other person in this state, the executor, administrator, or other person may deliver the money or other property to the guardian of the nonresident ward.

Effective Date: 10-04-1984



Section 2111.43 - Foreign wards and guardians.

Wards living outside this state and owning lands within it are entitled to the benefit of Chapters 2101. to 2131., inclusive, of the Revised Code. Guardians appointed by foreign courts for nonresident wards may bring and maintain actions and enforce the collection of judgments rendered in such cases in their favor in the manner and to the extent that they could if appointed in this state, upon giving security for the costs which may accrue therein as other nonresidents do under sections 2323.30 to 2323.36, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2111.44 - Sale of real property of foreign wards.

Applications for the sale of real property by guardians of wards who live out of this state shall be made in the county in which the land is situated. If the real property is situated in two or more counties, the application shall be made in one of the counties in which a part of it is situated. Additional security that may be approved by the probate court of the county in which the application is made shall be required from the guardian if considered necessary.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.45 - Marriage of ward.

The marriage of a ward shall terminate the guardianship as to the person, but not as to the estate, of the ward.

Effective Date: 01-01-1990



Section 2111.46 - Guardianship of minors.

When a guardian has been appointed for a minor before the minor is over fourteen years of age, the guardian's power shall continue until the ward arrives at the age of majority, unless removed for good cause or unless the ward selects another suitable guardian. After the selection is made and approved by the probate court and the person selected is appointed and qualified, the powers of the former guardian shall cease. The former guardian's final account as guardian shall then be filed and settled in court.

Upon the termination of a guardianship of the person, estate, or both of a minor before the minor reaches eighteen years of age, if a successor guardian is not appointed and if the court finds that the minor is without proper care, the court shall certify a copy of its finding together with as much of the record and any further information that the court considers necessary, or as the juvenile court may request, to the juvenile court for further proceedings . Upon that certification, the juvenile court shall have exclusive jurisdiction respecting the minor.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.47 - Wards other than minors.

Upon reasonable notice to the guardian, to the ward, and to the person on whose application the appointment was made, and upon satisfactory proof that the necessity for the guardianship no longer exists or that the letters of appointment were improperly issued, the probate court shall order that the guardianship of an incompetent terminate and shall make an appropriate entry upon the journal. Thereupon the guardianship shall cease, the accounts of the guardian shall be settled by the court, and the ward shall be restored to the full control of the ward's property as before the appointment. Such entry terminating the guardianship of an incompetent person shall have the same effect as a determination by the court that such person is competent.

Effective Date: 10-25-1961; 2007 HB53 08-07-2007



Section 2111.471 - Transfer of court having jurisdiction.

If the ward for whom a guardian has been appointed removes to another county within this state and acquires a new residence or legal settlement therein, the probate court having jurisdiction over the guardian and the ward, may, on its own motion, or on motion of the guardian or any interested party, with the consent of the probate court of the county to which such ward has removed, transfer the jurisdiction over said guardian and ward to such probate court, provided it appears that such transfer would be in the best interest of the ward.

Thereupon, the original probate court shall prepare certified copies of the appointment, letters of guardianship, bond, inventory, the last account, if any, a full and complete transcript of its docket and journal entries up to and including the order of transfer and copies of such other papers as may be requested by the receiving court, and shall cause the same to be filed in the probate court accepting jurisdiction, all costs to be paid by the guardian out of the assets of the estate of the ward.

Upon the filing of the certified copies of the original papers and the transcript, and the payment of costs, the probate court to which the proceedings have been transferred may assign a case number and by journal entry, accept jurisdiction. A copy of the entry accepting jurisdiction shall be returned to the court of original jurisdiction. Thereupon, the probate court to which the proceedings have been transferred shall acquire jurisdiction over the guardian and the ward as though such probate court had jurisdiction and appointed the guardian in the first instance, and the jurisdiction of the probate court from which the proceedings have been transferred shall cease.

Effective Date: 10-05-1961



Section 2111.48 - Certain acts validated.

All sales, leases, encumbrances, or liens made or created on any real property located in this state by guardians for persons who are incompetent by reason of advanced age or mental or physical disability since August 17, 1919, by order of any court of this state shall not be declared invalid for the reason that the guardians for the incompetents were not vested with all the statutory powers given to guardians of incompetents. Those acts of guardians for incompetents are legal and effective.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2111.49 - Report of guarding of incompetent.

(A)

(1) Subject to division (A)(3) of this section, the guardian of an incompetent person shall file a guardian's report with the court two years after the date of the issuance of the guardian's letters of appointment and biennially after that time, or at any other time upon the motion or a rule of the probate court. The report shall be in a form prescribed by the court and shall include all of the following:

(a) The present address of the place of residence of the ward;

(b) The present address of the guardian;

(c) If the place of residence of the ward is not the ward's personal home, the name of the facility at which the ward resides and the name of the person responsible for the ward's care;

(d) The approximate number of times during the period covered by the report that the guardian has had contact with the ward, the nature of those contacts, and the date that the ward was last seen by the guardian;

(e) Any major changes in the physical or mental condition of the ward observed by the guardian;

(f) The opinion of the guardian as to the necessity for the continuation of the guardianship;

(g) The opinion of the guardian as to the adequacy of the present care of the ward;

(h) The date that the ward was last examined or otherwise seen by a physician and the purpose of that visit;

(i) A statement by a licensed physician, licensed clinical psychologist, licensed independent social worker, licensed professional clinical counselor, or mental retardation team that has evaluated or examined the ward within three months prior to the date of the report as to the need for continuing the guardianship.

(2) The court shall review a report filed pursuant to division (A)(1) of this section to determine if a continued necessity for the guardianship exists. The court may direct a probate court investigator to verify aspects of the report.

(3) Division (A)(1) of this section applies to guardians appointed prior to, as well as on or after, the effective date of this section. A guardian appointed prior to that date shall file the first report in accordance with any applicable court rule or motion, or, in the absence of such a rule or motion, upon the next occurring date on which a report would have been due if division (A)(1) of this section had been in effect on the date of appointment as guardian, and shall file all subsequently due reports biennially after that time.

(B) If, upon review of any report required by division (A)(1) of this section, the court finds that it is necessary to intervene in a guardianship, the court shall take any action that it determines is necessary, including, but not limited to, terminating or modifying the guardianship.

(C) Except as provided in this division, for any guardianship, upon written request by the ward, the ward's attorney, or any other interested party made at any time after the expiration of one hundred twenty days from the date of the original appointment of the guardian, a hearing shall be held in accordance with section 2111.02 of the Revised Code to evaluate the continued necessity of the guardianship. Upon written request, the court shall conduct a minimum of one hearing under this division in the calendar year in which the guardian was appointed, and upon written request, shall conduct a minimum of one hearing in each of the following calendar years. Upon its own motion or upon written request, the court may, in its discretion, conduct a hearing within the first one hundred twenty days after appointment of the guardian or conduct more than one hearing in a calendar year. If the ward alleges competence, the burden of proving incompetence shall be upon the applicant for guardianship or the guardian, by clear and convincing evidence.

Effective Date: 03-18-1997



Section 2111.50 - Probate court is superior guardian of wards.

(A)

(1) At all times, the probate court is the superior guardian of wards who are subject to its jurisdiction, and all guardians who are subject to the jurisdiction of the court shall obey all orders of the court that concern their wards or guardianships.

(2)

(a) Subject to divisions (A)(2)(b) and (c) of this section, the control of a guardian over the person, the estate, or both of the guardian's ward is limited to the authority that is granted to the guardian by the Revised Code, relevant decisions of the courts of this state, and orders or rules of the probate court.

(b) Except for the powers specified in division (E) of this section and unless otherwise provided in or inconsistent with another section of the Revised Code, the probate court may confer upon a guardian any power that this section grants to the probate court in connection with wards.

(c) For good cause shown, the probate court may limit or deny, by order or rule, any power that is granted to a guardian by a section of the Revised Code or relevant decisions of the courts of this state.

(B) In connection with any person whom the probate court has found to be an incompetent or a minor subject to guardianship and for whom the court has appointed a guardian, the court has, subject to divisions (C) to (E) of this section, all the powers that relate to the person and estate of the ward and that the ward could exercise if present and not a minor or under a disability, except the power to make or revoke a will. These powers include, but are not limited to, the power to do any of the following:

(1) Convey or release the present, contingent, or expectant interests in real or personal property of the ward, including, but not limited to, dower and any right of survivorship incident to a survivorship tenancy, joint tenancy, or tenancy by the entireties;

(2) Exercise or release powers as a trustee, personal representative, custodian for a minor, guardian, or donee of a power of appointment;

(3) Enter into contracts, or create revocable trusts of property of the estate of the ward, that may not extend beyond the minority, disability, or life of the ward;

(4) Exercise options to purchase securities or other property;

(5) Exercise rights to elect options under annuities and insurance policies, and to surrender an annuity or insurance policy for its cash value;

(6) Exercise the right to an elective share in the estate of the deceased spouse of the ward pursuant to section 2106.08 of the Revised Code;

(7) Make gifts, in trust or otherwise, to relatives of the ward and, consistent with any prior pattern of the ward of giving to charities or of providing support for friends, to charities and friends of the ward.

(C) Except for the powers specified in division (D) of this section, all powers of the probate court that are specified in this chapter and that relate either to any person whom it has found to be an incompetent or a minor subject to guardianship and for whom it has appointed a guardian and all powers of a guardian that relate to the guardian's ward or guardianship as described in division (A)(2) of this section, shall be exercised in the best interest, as determined in the court's or guardian's judgment, of the following:

(1) The ward whom the probate court has found to be an incompetent or a minor subject to guardianship;

(2) The dependents of the ward;

(3) The members of the household of the ward.

(D) If the court is to exercise or direct the exercise, pursuant to division (B) of this section, of the power to make gifts in trust or otherwise, the following conditions shall apply:

(1) The exercise of the particular power shall not impair the financial ability of the estate of the ward whom the probate court has found to be an incompetent or a minor subject to guardianship and for whom the court has appointed a guardian, to provide for the ward's foreseeable needs for maintenance and care;

(2) If applicable, the court shall consider any of the following:

(a) The estate, income, and other tax advantages of the exercise of a particular power to the estate of a ward whom the probate court has found to be an incompetent or a minor subject to guardianship and for whom the court has appointed a guardian;

(b) Any pattern of giving of, or any pattern of support provided by, the ward prior to the ward's incompetence;

(c) The disposition of property made by the ward's will ;

(d) If there is no knowledge of a will of the ward, the ward's prospective heirs;

(e) Any relevant and trustworthy statements of the ward, whether established by hearsay or other evidence.

(E)

(1) The probate court shall cause notice as described in division (E)(2) of this section to be given and a hearing to be conducted prior to its exercise or direction of the exercise of any of the following powers pursuant to division (B) of this section:

(a) The exercise or release of powers as a donee of a power of appointment;

(b) Unless the amount of the gift is no more than one thousand dollars, the making of a gift, in trust or otherwise.

(2) The notice required by division (E)(1) of this section shall be given to the following persons:

(a) Unless a guardian of a ward has applied for the exercise of a power specified in division (E)(1) of this section, to the guardian;

(b) To the ward whom the probate court has found to be an incompetent or a minor subject to guardianship;

(c) If known, to a guardian who applied for the exercise of a power specified in division (E)(1) of this section, to the prospective heirs of the ward whom the probate court has found to be an incompetent or a minor subject to guardianship under section 2105.06 of the Revised Code, and any person who has a legal interest in property that may be divested or limited as the result of the exercise of a power specified in division (E)(1) of this section;

(d) To any other persons the court orders.

(F) When considering any question related to, and issuing orders for, medical or surgical care or treatment of incompetents or minors subject to guardianship, the probate court has full parens patriae powers unless otherwise provided by a section of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1990



Section 2111.51 - County indigent guardianship fund.

Each county shall establish in the county treasury an indigent guardianship fund. All revenue that the general assembly appropriates to the indigent guardianship fund for a county, thirty dollars of the thirty-five-dollar fee collected pursuant to division (A)(34) of section 2101.16 of the Revised Code, and twenty dollars of the sixty-dollar fee collected pursuant to division (A)(59) of that section shall be deposited into the fund that is established in that county. Expenditures from the fund shall be made only upon order of the probate judge and only for payment of any cost, fee, charge, or expense associated with the establishment, opening, maintenance, or termination of a guardianship for an indigent ward.

If a probate court determines that there are reasonably sufficient funds in the indigent guardianship fund of the county in which the court is located to meet the needs of indigent guardianships in that county, the court, by order, may declare a surplus in the indigent guardianship fund and expend the surplus funds for other guardianship expenses or for other court purposes.

Effective Date: 11-09-1994






Chapter 2112 - Adult Guardianship and Protective Proceedings Jurisdiction Act

Section 2112.011 - Short title.

Chapter 2112. of the Revised Code may be cited as the Adult Guardianship and Protective Proceedings Jurisdiction Act.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.01 - Definitions.

As used in this chapter:

(A) "Adult" means an individual who is eighteen years of age or older.

(B) "Guardian" has the same meaning as in section 2111.01 of the Revised Code.

(C) "Guardian of the person" means a person appointed by the court to make decisions regarding the support, care, education, health, and welfare of a ward. "Guardian of the person" does not include a guardian ad litem.

(D) "Guardian of the estate" means a person appointed by the court to administer the estate of a ward.

(E) "Ward" means any adult who has been adjudicated incompetent and for whom a guardian is acting or for whom the probate court is acting pursuant to section 2111.50 of the Revised Code.

(F) "Emergency" means a circumstance that makes it reasonably certain that immediate action is required to prevent significant injury to a respondent's health, safety, welfare, or property and for which the appointment of a guardian or issuance of a protective order is necessary because no other person has authority and is willing to act on the respondent's behalf.

(G) "Guardianship order" means an order appointing a guardian.

(H) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(I) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of an application for appointment of a guardian or the issuance of a protective order or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the application.

(J) "Party" means the respondent, applicant, guardian, or other person allowed by the court to participate in a guardianship or protective proceeding.

(K) "Person," except in the terms guardian of the person and protected person, means an individual, parent, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental agency or instrumentality, public corporation, or other legal or commercial entity.

(L) "Protected person" means an adult for whom a protective order has been issued.

(M) "Protective order" means an order appointing a guardian or other order under division (B)(3) of section 2111.02 of the Revised Code related to the management of an adult's person, property, or both or an order under section 2111.022 of the Revised Code related to the management of an individual's property.

(N) "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

(O) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(P) "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.

(Q) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(R) "Incompetent" has the same meaning as in section 2111.01 of the Revised Code.

(S) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band that is recognized by federal law or formally acknowledged by a state.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.02 - International application of chapter.

A probate court of this state may treat a foreign country as if it were a state for the purpose of applying this chapter.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.03 - Communication between courts.

(A) A probate court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The probate court may allow the parties to participate in the communication. Except as otherwise provided in division (B) of this section, the probate court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(B) Probate courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.04 - Cooperation between courts.

(A) In a guardianship or protective proceeding in this state, a probate court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to the procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in the proceeding;

(5) Forward to the probate court of this state a certified copy of the transcript or other record of a hearing under division (A)(1) of this section or any other proceeding, any evidence otherwise produced under division (A)(2) of this section, and any evaluation or assessment prepared in compliance with an order under division (A)(3) or (4) of this section;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the probate court to make a determination, including the respondent, ward, or a protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as authorized in 45 C.F.R. 164.504, as amended.

(B) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in division (A) of this section, a probate court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request. A probate court of this state may require an advance deposit for costs in an amount sufficient to obtain or provide the requested assistance.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.05 - Taking testimony in another state.

(A) In a guardianship proceeding or protective proceeding, in addition to other procedures that may be available, the testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The probate court on the court's own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(B) In a guardianship or protective proceeding, a probate court in this state may permit a witness located in another state to be deposed or to testify by telephone, audiovisual, or other electronic means. A probate court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(C) Documentary evidence transmitted from another state to a probate court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

(D) A probate court of this state may adopt local rules of practice that promote the use of any device or procedure to facilitate the expeditious disposition of the cases.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.21 - Jurisdiction.

(A) A probate court of this state has jurisdiction to appoint a guardian or issue a protective order for a respondent if any of the following applies:

(1) This state is the respondent's home state.

(2) On the date that the application is filed, this state is a significant-connection state, and either of the following applies:

(a) The respondent does not have a home state, or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum.

(b) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and before the probate court makes the appointment or issues the order all of the following apply:

(i) An application for an appointment or order is not filed in the respondent's home state.

(ii) An objection to the probate court's jurisdiction is not filed by a person required to be notified of the proceeding.

(iii) The probate court in this state concludes that the probate court is an appropriate forum under the factors set forth in section 2112.24 of the Revised Code.

(3) This state does not have jurisdiction under division (A) or (B) of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States.

(4) The requirements for special jurisdiction under section 2112.22 of the Revised Code are met.

(B) In determining whether a respondent has a significant connection with a particular state for purposes of this section, the probate court may consider any of the following:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property;

(4) The extent to which the respondent has ties to the state, including, but not limited to, voting registration, state or local tax return filing, vehicle registration, driver's license, social relationships, and receipt of services.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.22 - Special jurisdiction.

(A) A probate court of this state lacking jurisdiction under section 2112.21 of the Revised Code has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency for a respondent who is physically present in this state;

(2) Issue a protective order in an emergency with respect to the adult or to the real or tangible personal property located in this state;

(3) Appoint a guardian for a ward or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 2112.31 of the Revised Code.

(B) If an application for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date that the application was filed, the probate court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.23 - Exclusive and continuing jurisdiction.

Except as otherwise provided in section 2112.22 of the Revised Code, a probate court that has appointed a guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the probate court or the appointment or order expires by the appointment's or order's own terms.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.24 - Appropriate forum.

(A) A probate court of this state having jurisdiction under section 2112.21 of the Revised Code to appoint a guardian or issue a protective order may decline to exercise the court's jurisdiction if the probate court determines at any time that a court of another state is a more appropriate forum.

(B) If a probate court of this state declines to exercise the court's jurisdiction under division (A) of this section, the probate court shall either dismiss or stay the proceeding. The probate court may impose any condition that the probate court considers just and proper, including the condition that an application for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(C) In determining whether it is an appropriate forum, the probate court shall consider all relevant factors, including, but not limited to, the following:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding;

(9) The probate court's ability, if an appointment were made, to monitor the conduct of the guardian;

(10) Any other factors that the probate court considers relevant.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.25 - Jurisdiction declined by reason of conduct.

(A) If at any time a probate court of this state determines that the probate court has acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the probate court may do any of the following:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or to prevent a repetition of the unjustifiable conduct, including staying the proceeding until an application for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction;

(3) Continue to exercise jurisdiction after considering all of the following:

(a) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the probate court's jurisdiction;

(b) Whether the probate court is a more appropriate forum than the court of any other state under the factors set forth in division (C) of section 2112.24 of the Revised Code;

(c) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 2112.21 of the Revised Code.

(B) If a probate court of this state determines that the probate court has acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke the court's jurisdiction engaged in unjustifiable conduct, the probate court may assess against that party necessary and reasonable expenses, including, but not limited to, attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. Except as otherwise provided by any provision of the Revised Code, the probate court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state.

(C) As used in this section, "unjustifiable conduct" includes, but is not limited to, conduct by a person that attempts to create jurisdiction in this state by removing the adult from the adult's home state, secreting the adult, retaining the adult, or restraining or otherwise preventing the adult from returning to the adult's home state in order to prevent or deprive a court of the adult's home state from taking jurisdiction.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.26 - Notice of proceeding.

If an application for the appointment of a guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date that the application was filed, in addition to complying with the notice requirements of this state, the applicant shall give notice of the application to those persons who would be entitled to notice of the application if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.27 - Proceedings in more than one state.

Except for an application for the appointment of a guardian in an emergency or issuance of a protective order in an emergency, if an application for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither application has been dismissed or withdrawn, the following rules apply:

(A) If the probate court in this state has jurisdiction under section 2112.21 of the Revised Code, the probate court may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 2112.21 of the Revised Code before the appointment or issuance of the order.

(B) If the probate court in this state does not have jurisdiction under section 2112.21 of the Revised Code, whether at the time the application is filed or at any time before the appointment or issuance of the order, the probate court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the probate court in this state shall dismiss the application unless the court in the other state determines that the probate court in this state is a more appropriate forum.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.



Section 2112.31 - Transfer of guardianship or conservatorship to another state.

(A) A guardian appointed in this state may petition the probate court to transfer the guardianship to another state.

(B) Notice of a petition under division (A) of this section must be given by the guardian to the persons that would be entitled to notice of an application in this state for the appointment of a guardian.

(C) On the probate court's own motion or on request of the guardian, ward, protected person, or other person required to be notified of the petition, the probate court shall hold a hearing on a petition filed pursuant to division (A) of this section.

(D) The probate court shall issue a provisional order granting a petition to transfer a guardianship of the person and shall direct the guardian to petition for guardianship in the other state if the probate court is satisfied that the guardianship will be accepted by the court in the other state, and the probate court finds all of the following:

(1) The ward is physically present in or is reasonably expected to move permanently to the other state.

(2) An objection to the transfer has not been made, or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the ward.

(3) Plans for care and services for the ward in the other state are reasonable and sufficient.

(E) The probate court shall issue a provisional order granting a petition to transfer a guardianship of the estate and shall direct the guardian to petition for a guardianship of the estate in the other state if the probate court is satisfied that the guardianship of the estate will be accepted by the court of the other state, and the probate court finds all of the following:

(1) The ward is physically present in or is reasonably expected to move permanently to the other state, or the ward has a significant connection to the other state and meets the requirements of division (A)(2) of section 2112.21 of the Revised Code.

(2) An objection to the transfer has not been made, or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person.

(3) Adequate arrangements will be made for management of the ward's property.

(F) The probate court shall issue a final order confirming the transfer and terminating the guardianship upon the probate court's receipt of both of the following:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred and that is issued under provisions similar to section 2112.32 of the Revised Code;

(2) The documents required to terminate a guardianship in this state.

(G) In determining whether a respondent has a significant connection with a particular state for purposes of this section, the probate court may consider any of the following:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property;

(4) The extent to which the respondent has ties to the state, including, but not limited to, voting registration, state or local tax return filing, vehicle registration, driver's license, social relationships, and receipt of services.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.32 - Accepting guardianship or conservatorship transferred from another state.

(A) To confirm transfer of a guardianship transferred to this state under provisions similar to section 2112.31 of the Revised Code, the guardian shall petition the probate court in this state to accept the guardianship of the person, guardianship of the estate, or both. The petition must include a certified copy of the other state's provisional order of transfer.

(B) Notice of a petition under division (A) of this section must be given by the guardian to those persons that would be entitled to notice if the petition were an application for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(C) On the probate court's own motion or on the request of the guardian, ward, protected person, or other person required to be notified of the proceeding, the probate court shall hold a hearing on a petition filed pursuant to division (A) of this section.

(D) The probate court shall issue a provisional order granting a petition filed under division (A) of this section unless either of the following applies:

(1) An objection is made, and the objector establishes that transfer of the proceeding would be contrary to the interests of the ward or protected person.

(2) The guardian is ineligible for appointment in this state.

(E) The probate court shall issue a final order accepting the proceeding and appointing the guardian as a guardian in this state upon the probate court's receipt from the court from which the proceeding is being transferred of a final order transferring the proceedings to this state issued under provisions similar to section 2112.31 of the Revised Code.

(F) In granting a petition under this section, the probate court shall recognize a guardianship order from the other state, including the determination of the incompetence of the ward and the appointment of the guardian. Nothing in this section shall limit the probate court's authority under Chapter 2111. of the Revised Code.

(G) The denial by a probate court of this state of a petition to accept a guardianship transferred from another state does not affect the ability of the guardian to seek appointment as a guardian in this state under section 2111.02 of the Revised Code if the probate court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.41 - Registration of guardianship orders.

If a guardian has been appointed in another state and an application for the appointment of a guardian of the person is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a probate court, in any appropriate county of this state, certified copies of the order and letters of office.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.42 - Registration of guardianship orders.

If a guardian of the estate has been appointed in another state and an application for the appointment of a guardian of the estate is not pending in this state, the guardian of the estate appointed in the other state, after giving notice to the appointing court of an intent to register, may register a protective order or guardianship in this state by filing as a foreign judgment in a probate court of this state, in any county in which property belonging to the ward or protected person is located, certified copies of the order and letters of office and of any bond.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3



Section 2112.43 - Effect of registration.

(A) Upon the registration of a guardianship or protective order from another state, the guardian may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(B) A probate court of this state may grant any relief available under the Revised Code to enforce a registered order.

Added by 129th General AssemblyFile No.163,HB 27, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.163,HB 27, §3






Chapter 2113 - EXECUTORS AND ADMINISTRATORS - APPOINTMENT; POWERS; DUTIES

Section 2113.01 - What court shall grant letters.

Upon the death of a resident of this state who dies intestate, letters of administration of the decedent's estate shall be granted by the probate court of the county in which the decedent was a resident at the time of death.

If the will of any person is admitted to probate in this state, letters testamentary or of administration shall be granted by the probate court in which the will was admitted to probate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.02 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-07-1977



Section 2113.03 - Court may order estate released from administration.

(A) Subject to division (I) of this section, an estate may be released from administration under division (B) of this section if either of the following applies:

(1) The value of the assets of the estate is thirty-five thousand dollars or less.

(2) The value of the assets of the estate is one hundred thousand dollars or less and either of the following applies:

(a) The decedent devised and bequeathed in a valid will all of the assets of the decedent's estate to a person who is named in the will as the decedent's spouse, and the decedent is survived by that person.

(b) The decedent is survived by a spouse whose marriage to the decedent was solemnized in a manner consistent with Chapter 3101. of the Revised Code or with a similar law of another state or nation, the decedent died without a valid will, and the decedent's surviving spouse is entitled to receive all of the assets of the decedent's estate under section 2105.06 of the Revised Code or by the operation of that section and division (B)(1) or (2) of section 2106.13 of the Revised Code.

(B) Upon the application of any interested party, after notice of the filing of the application has been given to the surviving spouse and heirs at law in the manner and for the length of time the probate court directs, and after notice to all interested parties by publication in a newspaper of general circulation in the county, unless the notices are waived or found unnecessary, the court, when satisfied that division (A)(1) or (2) of this section is satisfied, may enter an order relieving the estate from administration and directing delivery of personal property and transfer of real property to the persons entitled to the personal property or real property.

(C) For the purposes of this section, the value of an estate that reasonably can be considered to be in an amount specified in division (A)(1) or (2) of this section and that is not composed entirely of money, stocks, bonds, or other property the value of which is readily ascertainable, shall be determined by an appraiser selected by the applicant, subject to the approval of the court. The appraiser's valuation of the property shall be reported to the court in the application to relieve the estate from administration. The appraiser shall be paid in accordance with section 2115.06 of the Revised Code.

(D) For the purposes of this section, the amount of property to be delivered or transferred to the surviving spouse, minor children, or both, of the decedent as the allowance for support shall be established in accordance with section 2106.13 of the Revised Code.

(E) The court may appoint a commissioner to execute all necessary instruments of conveyance, including the instruments of conveyance and other documents required for the transfer of title upon the sale of real property pursuant to section 2127.011 of the Revised Code. The commissioner shall receipt for the property, distribute the proceeds of the conveyance upon court order, and report to the court after the delivery, sale, or transfer of personal or real property from an estate that has been relieved from administration.

(F) If the decedent died testate, the will shall be presented for probate, and, if admitted to probate, the court may relieve the estate from administration and order distribution of the estate under the will.

(G) An order of the court relieving an estate from administration shall have the same effect as administration proceedings in freeing real property in the possession or under the control of an innocent purchaser for value from possible claims of unsecured creditors.

(H) Any delivery of personal property or transfer of real property pursuant to an order relieving an estate from administration is made subject to the limitations pertaining to the claims of creditors set forth in divisions (B) and (C) of section 2117.06 of the Revised Code.

(I) The release of an estate from administration under this section does not affect any duty of any person to file an estate tax return and certificate under division (A) of section 5731.21 of the Revised Code and does not affect the duties of a probate court set forth in that division.

(J) This section does not affect the ability of qualified persons to file an application for a summary release from administration under section 2113.031 of the Revised Code or to file an application for the grant of letters testamentary or letters of administration.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 08-29-2000



Section 2113.031 - Summary release from administration.

(A) As used in this section:

(1) "Financial institution" has the same meaning as in section 5725.01 of the Revised Code. "Financial institution" also includes a credit union and a fiduciary that is not a trust company but that does trust business.

(2) "Funeral and burial expenses" means whichever of the following applies:

(a) The funeral and burial expenses of the decedent that are included in the bill of a funeral director;

(b) The funeral expenses of the decedent that are not included in the bill of a funeral director and that have been approved by the probate court;

(c) The funeral and burial expenses of the decedent that are described in divisions (A)(2)(a) and (b) of this section.

(3) "Surviving spouse" means either of the following:

(a) The surviving spouse of a decedent who died leaving the surviving spouse and no minor children;

(b) The surviving spouse of a decedent who died leaving the surviving spouse and minor children, all of whom are children of the decedent and the surviving spouse.

(B)

(1) If the value of the assets of the decedent's estate does not exceed the lesser of five thousand dollars or the amount of the decedent's funeral and burial expenses, any person who is not a surviving spouse and who has paid or is obligated in writing to pay the decedent's funeral and burial expenses, including a person described in section 2108.89 of the Revised Code, may apply to the probate court for an order granting a summary release from administration in accordance with this section.

(2) If either of the following applies, the decedent's surviving spouse may apply to the probate court for an order granting a summary release from administration in accordance with this section:

(a) The decedent's funeral and burial expenses have been prepaid, and the value of the assets of the decedent's estate does not exceed the total of the following items:

(i) The allowance for support that is made under division (A) of section 2106.13 of the Revised Code to the surviving spouse and, if applicable, to the decedent's minor children and that is distributable in accordance with division (B)(1) or (2) of that section;

(ii) An amount, not exceeding five thousand dollars, for the decedent's funeral and burial expenses referred to in division (A)(2)(c) of this section.

(b) The decedent's funeral and burial expenses have not been prepaid, the decedent's surviving spouse has paid or is obligated in writing to pay the decedent's funeral and burial expenses, and the value of the assets of the decedent's estate does not exceed the total of the items referred to in divisions (B)(2)(a)(i) and (ii) of this section.

(C) A probate court shall order a summary release from administration in connection with a decedent's estate only if the court finds that all of the following are satisfied:

(1) A person described in division (B)(1) of this section is the applicant for a summary release from administration, and the value of the assets of the decedent's estate does not exceed the lesser of five thousand dollars or the amount of the decedent's funeral and burial expenses, or the applicant for a summary release from administration is the decedent's surviving spouse, and the circumstances described in division (B)(2)(a) or (b) of this section apply.

(2) The application for a summary release from administration does all of the following:

(a) Describes all assets of the decedent's estate that are known to the applicant;

(b) Is in the form that the supreme court prescribes pursuant to its powers of superintendence under Section 5 of Article IV, Ohio Constitution, and is consistent with the requirements of this division;

(c) Has been signed and acknowledged by the applicant in the presence of a notary public or a deputy clerk of the probate court;

(d) Sets forth the following information if the decedent's estate includes a described type of asset:

(i) If the decedent's estate includes a motor vehicle, the motor vehicle's year, make, model, body type, manufacturer's vehicle identification number, certificate of title number, and date of death value;

(ii) If the decedent's estate includes an account maintained by a financial institution, that institution's name and the account's complete identifying number and date of death balance;

(iii) If the decedent's estate includes one or more shares of stock or bonds, the total number of the shares and bonds and their total date of death value and, for each share or bond, its serial number, the name of its issuer, its date of death value, and, if any, the name and address of its transfer agent.

(3) The application for a summary release from administration is accompanied by all of the following that apply:

(a) A receipt, contract, written declaration as defined in section 2108.70 of the Revised Code, or other document that confirms the applicant's payment or obligation to pay the decedent's funeral and burial expenses or, if applicable in the case of the decedent's surviving spouse, the prepayment of the decedent's funeral and burial expenses;

(b) An application for a certificate of transfer as described in section 2113.61 of the Revised Code, if an interest in real property is included in the assets of the decedent's estate;

(c) The fee required by division (A)(59) of section 2101.16 of the Revised Code.

(4) At the time of its determination on the application, there are no pending proceedings for the administration of the decedent's estate and no pending proceedings for relief of the decedent's estate from administration under section 2113.03 of the Revised Code.

(5) At the time of its determination on the application, there are no known assets of the decedent's estate other than the assets described in the application.

(D) If the probate court determines that the requirements of division (C) of this section are satisfied, the probate court shall issue an order that grants a summary release from administration in connection with the decedent's estate. The order has, and shall specify that it has, all of the following effects:

(1) It relieves the decedent's estate from administration.

(2) It directs the delivery to the applicant of the decedent's personal property together with the title to that property.

(3) It directs the transfer to the applicant of the title to any interests in real property included in the decedent's estate.

(4) It eliminates the need for a financial institution, corporation, or other entity or person referred to in any provision of divisions (A) to (F) of section 5731.39 of the Revised Code to obtain, as otherwise would be required by any of those divisions, the written consent of the tax commissioner prior to the delivery, transfer, or payment to the applicant of an asset of the decedent's estate.

(E) A certified copy of an order that grants a summary release from administration together with a certified copy of the application for that order constitutes sufficient authority for a financial institution, corporation, or other entity or person referred to in divisions (A) to (F) of section 5731.39 of the Revised Code or for a clerk of a court of common pleas to transfer title to an asset of the decedent's estate to the applicant for the summary release from administration.

(F) This section does not affect the ability of qualified persons to file an application to relieve an estate from administration under section 2113.03 of the Revised Code or to file an application for the grant of letters testamentary or letters of administration in connection with the decedent's estate.

Effective Date: 12-13-2002; 10-12-2006



Section 2113.04 - Payment of wages of deceased employee without administration.

(A) Any employer, including the state or a political subdivision, at any time after the death of an employee, may pay all wages or personal earnings due to the deceased employee to the following, preference being given in the order named, without requiring letters testamentary or letters of administration to be issued upon the estate of the deceased employee, and without requiring an Ohio estate tax release if the wages or personal earnings do not exceed five thousand dollars :

(1) The surviving spouse;

(2) Any one or more of the children eighteen years of age or older;

(3) The father or mother of the deceased employee.

(B) The payment of wages or personal earnings under division (A) of this section is a full discharge and release to the employer from any claim for the wages or personal earnings. If letters testamentary or letters of administration are thereafter issued upon the estate of the deceased employee, any person receiving payment of wages or personal earnings under that division is liable to the executor or administrator for the sum received by the person.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 02-28-1979



Section 2113.041 - Request to financial institution to release account proceed to recover costs of services.

(A) The administrator of the medicaid estate recovery program established pursuant to section 5111.11 of the Revised Code may present an affidavit to a financial institution requesting that the financial institution release account proceeds to recover the cost of services correctly provided to a medicaid recipient who is subject to the medicaid estate recovery program. The affidavit shall include all of the following information:

(1) The name of the decedent;

(2) The name of any person who gave notice that the decedent was a medicaid recipient and that person's relationship to the decedent;

(3) The name of the financial institution;

(4) The account number;

(5) A description of the claim for estate recovery;

(6) The amount of funds to be recovered.

(B) A financial institution may release account proceeds to the administrator of the medicaid estate recovery program if all of the following apply:

(1) The decedent held an account at the financial institution that was in the decedent's name only.

(2) No estate has been, and it is reasonable to assume that no estate will be, opened for the decedent.

(3) The decedent has no outstanding debts known to the administrator of the medicaid estate recovery program.

(4) The financial institution has received no objections or has determined that no valid objections to release of proceeds have been received.

(C) If proceeds have been released pursuant to division (B) of this section and the department of job and family services receives notice of a valid claim to the proceeds that has a higher priority under section 2117.25 of the Revised Code than the claim of the medicaid estate recovery program, the department may refund the proceeds to the financial institution or pay them to the person or government entity with the claim.

Effective Date: 09-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 2113.05 - Letters testamentary shall issue.

When a will is approved and allowed, the probate court shall issue letters testamentary to the executor named in the will or to the executor nominated by holders of a power as described in section 2107.65 of the Revised Code, or to the executor named in the will and to a coexecutor nominated by holders of that power, if the executor or coexecutor is suitable, competent, accepts the appointment, and gives bond if that is required.

If no executor is named in a will and no power as described in section 2107.65 of the Revised Code is conferred in the will, or if the executor named in a will or nominated pursuant to that power dies, fails to accept the appointment, resigns, or is otherwise disqualified and the holders of the power do not have authority to nominate another executor or the power is not conferred in the will, or if the power is conferred in a will but the power cannot be exercised because of the death of a holder of the power, letters of administration with the will annexed shall be granted to a suitable person or persons, named as devisees or legatees in the will, who would have been entitled to administer the estate if the decedent had died intestate, unless the will indicates an intention that the person or persons shall not be granted letters of administration. Otherwise, the court shall grant letters of administration with the will annexed to some other suitable person.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983



Section 2113.06 - To whom letters of administration shall be granted.

(A) Administration of the estate of an intestate shall be granted to persons mentioned in this division, in the following order:

(1) To the surviving spouse of the deceased, if resident of the state;

(2) To one of the next of kin of the deceased, resident of the state.

(B) If the persons entitled to administer the estate under division (A) of this section fail to take or renounce administration voluntarily, the matter shall be set for hearing and notice given to the persons.

(C) If there are no persons entitled to administration, if they are for any reason unsuitable for the discharge of the trust, or if without sufficient cause they neglect to apply within a reasonable time for the administration of the estate, their right to priority shall be lost, and the court shall commit the administration to some suitable person who is a resident of the state, or to the attorney general or the attorney general's designee, if the department of job and family services is seeking to recover medical assistance from the deceased pursuant to section 5111.11 or 5111.111 of the Revised Code. The person granted administration may be a creditor of the estate.

(D) This section applies to the appointment of an administrator de bonis non.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-01-2000



Section 2113.07 - Application for appointment as executor or administrator.

Before being appointed executor or administrator, every person shall make and file an application that shall contain the names of the surviving spouse and all the next of kin of the deceased known to the applicant, their addresses of usual residence if known, a statement in general terms of what the estate consists and its probable value, and a statement of any indebtedness the deceased had against the applicant.

The application may be accompanied by a waiver signed by the persons who have priority to administer the estate, and, in the absence of a waiver, those persons shall be served notice for the purpose of ascertaining whether they desire to take or renounce administration. Minors who would have been entitled to priority to administer the estate except for their minority also shall be served notice pursuant to the Rules of Civil Procedure.

Letters of administration shall not be issued upon the estate of an intestate until the person to be appointed has made and filed a statement indicating that the person has no knowledge of a will of the intestate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2113.08 to 2113.10 - [Repealed].

Effective Date: 05-31-1990



Section 2113.11 - Notice when deceased was an alien.

Upon the filing of an application for appointment as executor or administrator of the estate of a deceased alien with surviving heirs residing in a foreign country, or as soon thereafter during the administration of the estate as the probate court ascertains that the deceased was an alien, the court shall cause notice of the proceedings to be forwarded by registered mail to the nearest consular representative of the country of which the deceased was a citizen. The executor or administrator shall inform the court that the deceased was an alien as soon as such fact is ascertained by such executor or administrator, but failure to inform the court of such fact or to notify such consular representative as provided in this section shall not delay nor invalidate the administration proceedings or any part thereof.

Effective Date: 10-01-1953



Section 2113.12 - Procedure if executor renounces.

If a person named as executor in the will of a decedent, or nominated as an executor by holders of a power as described in section 2107.65 of the Revised Code, refuses to accept the trust, or, if after being served notice for that purpose, neglects to appear and accept, or if the person named or nominated as executor neglects for twenty days after the probate of the will to give any required bond, the probate court shall grant letters testamentary to the other executor, if there is one capable and willing to accept the trust, and if there is no other executor named in the will or nominated by holders of a power as described in section 2107.65 of the Revised Code, the court shall commit administration of the estate, with the will annexed, to some suitable and competent person, pursuant to section 2113.05 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983



Section 2113.13 - Minority of an executor.

When a person nominated as executor is under the age of eighteen years at the time of admitting the will to probate, administration may be granted with the will annexed during the nominee's minority, unless there is another executor who will accept the trust. If there is that other executor, the estate shall be administered by that executor until the minor arrives at full age when the former minor may be admitted as executor upon giving bond as provided in section 2109.04 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1974



Section 2113.14 - Executor of an executor not to administer.

The executor of an executor has no authority, as such, to administer the estate of the first testator. On the death of the sole or surviving executor of a will, administration of that part of the estate of the first testator not already administered may be granted, with the will annexed, to the person that the probate court appoints.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.15 - Special administrator.

When there is delay in granting letters testamentary or of administration, the probate court may appoint a special administrator to collect and preserve the effects of the deceased and grant the special administrator any other authority that the court considers appropriate.

The special administrator shall collect the assets and debts of the deceased and preserve them for the executor or administrator who thereafter is appointed. For that purpose the special administrator may begin , maintain, or defend suits as administrator and also sell any assets the court orders sold. The special administrator shall be allowed the compensation for the special administrator's services that the court thinks reasonable, if the special administrator faithfully fulfills the fiduciary duties.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.16 - Termination of powers of special administrator.

Upon granting of letters testamentary or of administration, the power of a special administrator appointed under section 2113.15 of the Revised Code shall terminate and the special administrator shall transfer to the executor or administrator all the assets of the deceased in the possession or under the control of the special administrator. The special administrator shall file an account of the special administration within thirty days of the appointment of the executor or administrator. The account shall be in conformance with section 2109.30 of the Revised Code. The executor or administrator may be admitted to prosecute any suit begun by the special administrator, as an administrator de bonis non is authorized to prosecute a suit commenced by a former executor or administrator.

If the special administrator neglects or refuses to transfer the assets and estate to the executor or administrator, the probate court may compel the transfer by citation and attachment. The executor or administrator also may proceed, by civil action, to recover the value of the assets from the special administrator and the special administrator's sureties.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.17 - Creditor's claims before Special Administrator.

A creditor's claim may be presented in accordance with section 2117.06 of the Revised Code to a special administration appointed under section 2113.15 of the Revised Code.

Added by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.



Section 2113.18 - Removal of executor or administrator.

(A) The probate court may remove any executor or administrator if there are unsettled claims existing between the executor or administrator and the estate that the court thinks may be the subject of controversy or litigation between the executor or administrator and the estate or persons interested in the estate.

(B) The probate court may remove any executor or administrator upon motion of the surviving spouse, children, or other next of kin of the deceased person whose estate is administered by the executor or administrator if both of the following apply:

(1) The executor or administrator refuses to bring an action for wrongful death in the name of the deceased person .

(2) The court determines that a prima-facie case for a wrongful death action can be made from the information available to the executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-01-1982



Section 2113.19 - Administrator de bonis non.

When a sole executor or administrator dies without having fully administered the estate, the probate court shall grant letters of administration, with the will annexed or otherwise as the case requires, to some suitable person pursuant to section 2113.05 or 2113.06 of the Revised Code. That person shall administer the assets of the deceased not previously administered.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-12-1970



Section 2113.20 - Will proved after administration as of an intestate.

If a will of a deceased is proved and allowed after letters of administration have been granted as of an intestate estate, the first administration shall be revoked, unless before the revocation a complaint contesting the probate of the will is filed in the probate court . If a complaint of that nature is filed, the probate court may allow the administration to be continued by the original administrators until the final determination of the contest. If the will is sustained, the first administration shall be revoked. In either case, upon revocation of the first administration and the appointment of an executor or administrator with the will annexed, that executor or administrator shall be admitted to prosecute or defend any suit, proceeding, or matter begun by or against the original administrator, in the same manner as an administrator de bonis non is authorized to prosecute or defend a suit commenced by a former executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.21 - Powers of executors, administrators, and testamentary trustees during a will contest.

(A) When a will is contested, the executor, the administrator de bonis non, with the will annexed, or the testamentary trustee may, during the contest, do the following:

(1) Control all the real property and all the personal property of the testator not administered before the contest;

(2) Collect the debts and convert all assets into money, except those that are specially bequeathed;

(3) Pay all taxes on the real and personal property and all debts;

(4) Repair buildings and make other improvements if necessary to preserve the real property from waste;

(5) Insure those buildings upon an order first obtained from the probate court having jurisdiction of the executor, administrator, or testamentary trustee;

(6) Advance or borrow money on the credit of the estate for the repairs, taxes, and insurance that shall be a charge on the estate;

(7) Receive and receipt for a distributive share of an estate or trust to which the testator would have been entitled, if living.

(B) The court may require additional bonds that from time to time seem proper.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.22 - Proceedings against former executor or administrator.

An executor or administrator appointed in the place of an executor or administrator who has resigned or been removed, whose letters have been revoked, or whose authority has been extinguished is entitled to the possession of all the unadministered personal effects and assets of the estate and all other funds collected and unaccounted for by the former executor or administrator, and may maintain a suit against the former executor or administrator and the former executor's or administrator's sureties on the administration bond to recover those effects, assets, and funds and for all damages arising from the maladministration or omissions of the former executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-09-1959



Section 2113.23 - Sales of former executor or administrator valid.

When letters of administration are revoked, when an executor or administrator, or administrator with the will annexed, is removed, resigns, or dies, when a will is declared invalid, or when an election to take under section 2105.06 of the Revised Code is made by or for a surviving spouse, all previous sales, leases, encumbrances, whether of real or personal property, made lawfully and in good faith by the executor or administrator, or administrator with the will annexed, and with good faith on the part of the purchasers, and all lawful acts done in the settlement of the estate or execution of the will shall be valid as to such executor, administrator, administrator with the will annexed, purchasers for value in good faith, lessees for value in good faith, encumbrancers for value in good faith, all other parties dealing with said fiduciary for value in good faith, and all parties lawfully claiming by, through or under any of them. But the sums paid out or distributed to legatees or other distributees, when necessary for the proper execution of a will or administration of an estate, may be recovered from the persons receiving them.

Effective Date: 10-16-1953



Section 2113.24 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.25 - Time frame for collection of assets and administration of estate; extensions.

The executor or administrator of an estate shall collect the assets and complete the administration of that estate within six months after the date of appointment unless an extension of the time to file a final and distributive account is authorized under division (B) of section 2109.301 of the Revised Code.

For good cause shown, the court may grant an extension of the time to file the inventory and accounts.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2113.26 - Examination of executor or administrator.

The court, upon application of any interested party, may authorize the examination of the executor or administrator under oath in open court on any matter relating to the administration of the estate.

Added by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.



Section 2113.27 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.28 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2113.29 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.30 - Continuing decedent's business.

(A) Except as otherwise directed by the decedent in the decedent's will , an executor or administrator, without personal liability for losses incurred, may continue the decedent's business during four months next following the date of the appointment of that executor or administrator, unless the probate court directs otherwise, and for any further time that the court may authorize upon a hearing and after notice to the surviving spouse and distributees. In either case, no debts incurred or contracts entered into shall involve the estate beyond the assets used in that business immediately prior to the death of the decedent without first obtaining the approval of the court. During the time the business is continued, the executor or administrator shall file monthly reports in the court, setting forth the receipts and expenses of the business for the preceding month and any other pertinent information that the court may require. The executor or administrator may not bind the estate without court approval beyond the period during which the business is continued.

(B) As used in this section, "decedent's business" means a business that is owned by the decedent as a sole proprietor at the time of the decedent's death. "Decedent's business" does not include a business that is owned in whole or in part by the decedent as a shareholder of a corporation, a member of a limited liability company, or a partner of a partnership, or under any other form of ownership other than a sole proprietorship.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-23-2002



Section 2113.31 - Responsibility of executor or administrator.

Every executor or administrator is chargeable with all assets of the deceased that come into the possession or under the control of the executor or administrator and are to be administered, although not included in the inventory required by section 2115.02 of the Revised Code. The executor or administrator is also chargeable with all the proceeds of personal property and real property sold for the payment of debts or legacies, and all the interest, profit, and income that in any way comes into the possession or under the control of the executor or administrator from the personal property of the deceased.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.311 - Management and rental of real property by executor or administrator.

(A) If, within a reasonable time after the appointment of the executor or administrator, no one in authority has taken over the management and rental of any real property of which the decedent died seized, the executor or administrator, or an heir or devisee may, unless the will otherwise provides, make application to the probate court for an order authorizing the executor or administrator to assume those duties. The application shall contain the following:

(1) A brief statement of the facts upon which the application is based and any other pertinent information that the court may require;

(2) A description or identification of the real property and the interest owned by the decedent at the time of death;

(3) The names and addresses, if known to the applicant, of the persons to whom the real property passed by descent or devise.

(B) Notice of the time of hearing on the application shall be given to the persons designated in division (A)(3) of this section, unless for good cause the court dispenses with that notice, and also to the executor or administrator, unless the executor or administrator is the applicant.

(C) If the court finds that the statements contained in the application are true and that it would be for the best interest of those heirs or devisees that the application be granted, it may authorize the executor or administrator to assume the management and rental of the real property.

(D) The court may require bond, new or additional, in an amount to be fixed by the court and conditioned that the executor or administrator will faithfully and honestly discharge the duties devolving from the provisions of this section.

(E) In the exercise of the authority granted under this section, the executor or administrator shall be authorized to do the following:

(1) Collect rents;

(2) From the rents collected:

(a) Pay all taxes and assessments due on the real property, and all usual operating expenses in connection with its management ;

(b) Make repairs when necessary to preserve the real property from waste, provided that an order of the court shall first be obtained if the cost of repairs exceeds one hundred dollars;

(c) Insure buildings against loss by fire or other casualty and against public liability .

(3) Advance money upon an order first obtained from the court, for the repairs, taxes, insurance, and all usual operating expenses that shall be a charge on the real property;

(4) Rent the property on a month-to-month basis, or, upon an order first obtained from the court, for a period not to exceed one year;

(5) Prosecute actions for forcible entry and detainer of the real property.

(F) The executor or administrator shall, at intervals not to exceed twelve months, pay over to the heirs or devisees, if known, their share of the net rents, and shall account for all money received and paid out under authority of this section in the executor's or administrator's regular accounts of the administration of the estate, but in a separate schedule. If any share of the net rents remains unclaimed, it may be disposed of in the same manner as provided for unclaimed money under section 2113.64 of the Revised Code.

(G) The authority granted under this section shall terminate upon the transfer of the real property to the heirs or devisees in accordance with section 2113.61 of the Revised Code, upon a sale of the real property, upon application of the executor or administrator, or for a good cause shown, upon the application of an heir or devisee.

(H) Upon application the court may allow compensation to the executor or administrator for extraordinary services that shall be charged against the rents, and if the rents are insufficient, shall be a charge against the real property.

Upon application the court may allow reasonable attorney fees paid by the executor or administrator when an attorney is employed in connection with the management and rental of the real property that shall be charged against the rents, and if the rents are insufficient, shall be a charge against the real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-09-1959



Section 2113.32 - Executors and administrators not to profit.

No profits shall be made by executors or administrators by the increase of any part of an estate, nor shall they sustain any loss by the decrease or destruction of such estate without their fault.

Effective Date: 10-01-1953



Section 2113.33 - Not responsible for bad debts.

An executor or administrator is not accountable for debts inventoried as due to the decedent, if it appears to the probate court that, without the executor's or administrator's fault, they remain uncollected.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.34 - Chargeable with property consumed.

If an executor or administrator neglects to sell personal property that is required to be sold, and retains, consumes, or disposes of it for the executor's or administrator's own benefit, the executor or administrator shall be charged with the personal property at double the value affixed to the property by the appraisers.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.35 - Commissions.

(A) Executors and administrators shall be allowed fees upon the amount of all the personal property, including the income from the personal property, that is received and accounted for by them and upon the proceeds of real property that is sold, as follows:

(1) For the first one hundred thousand dollars, at the rate of four per cent;

(2) All above one hundred thousand dollars and not exceeding four hundred thousand dollars, at the rate of three per cent;

(3) All above four hundred thousand dollars, at the rate of two per cent.

(B) Executors and administrators shall be allowed a fee of one per cent on the value of real property that is not sold. Executors and administrators also shall be allowed a fee of one per cent on all property that is not subject to administration and that is includable for purposes of computing the Ohio estate tax, except joint and survivorship property.

(C) The basis of valuation for the allowance of the fees on real property sold shall be the gross proceeds of sale, and for all other property the fair market value of the other property as of the date of death of the decedent. The fees allowed to executors and administrators in this section shall be received in full compensation for all their ordinary services.

(D) If the probate court finds, after a hearing, that an executor or administrator, in any respect, has not faithfully discharged the duties as executor or administrator, the court may deny the executor or administrator any compensation whatsoever or may allow the executor or administrator the reduced compensation that the court thinks proper.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2113.36 - Further allowance - counsel fees.

Allowances, in addition to those provided by section 2113.35 of the Revised Code for an executor or administrator, that the probate court considers just and reasonable shall be made for actual and necessary expenses and for extraordinary services not required of an executor or administrator in the common course of the executor's or administrator's duties.

Upon the application of an executor or administrator for further allowances for extraordinary services rendered, the court shall review both ordinary and extraordinary services claimed to have been rendered. If the fees payable pursuant to section 2113.35 of the Revised Code exceed the reasonable value of the ordinary services rendered, the court shall adjust any allowance made for extraordinary services so that the total fees and allowances to be made fairly reflect the reasonable value of both ordinary and extraordinary services.

If an attorney has been employed in the administration of the estate, reasonable attorney fees paid by the executor or administrator shall be allowed as a part of the expenses of administration. The court may at any time during administration fix the amount of those fees and, on application of the executor or administrator or the attorney, shall fix the amount of the fees. If provision is made by the will of the deceased for compensation to an executor, the amount provided shall be a full satisfaction for the executor's or administrator's services, in lieu of the fees or share of the fees, unless by an instrument filed in the court within four months after appointment the executor or administrator renounces all claim to the compensation given by the will.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-19-1974



Section 2113.37 - Allowance for tombstone and cemetery lot.

The probate court, in settlement of an account, may allow as a credit to the following persons a just amount expended by the person for a tombstone or monument for the deceased and a just amount paid by the person to a cemetery association or corporation as a perpetual fund for caring for and preserving the lot on which the deceased is buried:

(A) An executor;

(B) An administrator;

(C) A person with the right of disposition under section 2108.70 or 2108.81 of the Revised Code.

It is not incumbent on such a person to procure a tombstone or monument or to pay any sum into such fund.

Effective Date: 10-01-1953; 10-12-2006



Section 2113.38 - Amended and Renumbered RC 2106.16.

Effective Date: 05-31-1990



Section 2113.39 - Sale of property under authority of will.

If a qualified executor, administrator, or testamentary trustee is authorized by will or devise to sell any class of personal property or real property, no order shall be required from the probate court for the executor, administrator, or testamentary trustee to proceed with the sale. A power to sell authorizes a sale for any purpose considered by the executor, administrator, or testamentary trustee to be for the best interest of the estate, unless the power is expressly limited by the will or devise.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.40 - Sale of personal property.

(A) At any time after the appointment of an executor or administrator, the probate court, if satisfied that it would be for the best interests of the estate, may authorize the executor or administrator to sell at public or private sale, at a fixed price or for the best price obtainable, and for cash or on the terms that the court may determine, any part or all of the personal property belonging to the estate, except the following:

(1) Property that the surviving spouse desires to take at the appraised value;

(2) Property specifically bequeathed, if the sale of that property is not necessary for the payment of debts, provided that the property may be sold with the consent of the person entitled to the property, including executors, administrators, guardians, and trustees;

(3) Property as to which distribution in kind has been demanded prior to the sale by the surviving spouse or other beneficiary entitled to the distribution in kind;

(4) Property that the court directs shall not be sold pursuant to a wish expressed by the decedent in the decedent's will; but at any later period, on application of a party interested, the court may, and for good cause shall, require the sale to be made.

(B) In case of a sale before expiration of the time within which the surviving spouse may elect to take at the appraised value, not less than ten days' notice of the sale shall be given to the surviving spouse, unless the surviving spouse consents to the sale or waives notice of the sale. The notice shall not be required as to perishable property.

(C) The court may permit the itemized list of personal property being sold to be incorporated in documents and records relating to the sale, by reference to other documents and records that have been filed in the court , provided that a court order shall not be required to permit the public sale of personal property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.41 - Public sale.

(A) Public sales of personal property as provided in section 2113.40 of the Revised Code shall be at public auction and, unless otherwise directed by the probate court, after notice of the sale has been given by any of the following methods:

(1) By advertisement appearing at least three times in a newspaper of general circulation in the county during a period of fifteen days next preceding the sale;

(2) By advertisement posted not less than fifteen days next preceding the sale in at least five public places in the township or municipal corporation where the sale is to take place;

(3) By both forms of advertisement specified in divisions (A)(1) and (2) of this section.

(B) The advertisement published or posted as described in divisions (A)(1) and (2) of this section shall specify generally the property to be sold and the date, place, and terms of the sale. The executor or administrator, if considered in the best interests of the estate, may employ an auctioneer or clerk, or both, to conduct the sale, and their reasonable fees and charges shall be deducted from the proceeds of the sale. The court for good cause may extend the time for sale.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.42 - Report of sale.

Within thirty days after any public or private sale of the personal property of an estate, the executor or administrator shall make a report of the sale to the probate court. The report shall include proof of proper notice of the sale if it was at a public auction, and, if a clerk was employed for the sale, the report shall be accompanied by a sale bill signed by the clerk.

Effective Date: 10-08-1992



Section 2113.43 - Credit.

In all sales of the personal property of an estate the probate court may authorize the executor or administrator to sell on credit, the unpaid purchase price to be secured by notes or bonds with two or more sureties and approved by the executor or administrator. An executor or administrator shall not be responsible for loss due to the insolvency of the purchaser of any of such property if it appears that such executor or administrator acted with caution in extending credit pursuant to the authority of the court and has diligently tried to collect such notes and bonds.

Effective Date: 10-01-1953



Section 2113.44 - Sale of notes secured by mortgage.

An executor or administrator, without court order, may sell and transfer, without recourse, any promissory notes secured by mortgage and the mortgage securing such notes at not less than the face value thereof with accrued interest.

Effective Date: 10-01-1953



Section 2113.45 - Mortgaged premises to be considered personal assets - possession.

When a mortgagee of real property, or an assignee of the mortgagee, dies without foreclosing the mortgage, the mortgaged premises and the debts secured by the mortgage shall be considered personal assets in the possession or under the control of the executor or administrator of the estate of the mortgagee or assignee, and shall be administered and accounted for as such.

If the mortgagee or assignee did not obtain possession of the mortgaged premises in the mortgagee's or assignee's lifetime, the executor or administrator of the estate of the deceased mortgagee or assignee may take possession of the premises by open and peaceable entry or by action, as the deceased might have done if living.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.46 - Who may discharge mortgage.

In case of the redemption of a mortgage belonging to the estate of a decedent, the money paid on the redemption shall be received by the executor or administrator, and the executor or administrator shall release and discharge the mortgage. Until that redemption, if the executor, administrator, or decedent has taken possession of the mortgaged premises, the executor or administrator shall be seized of the mortgaged premises in trust for the same persons who would be entitled to the money if the premises had been redeemed.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.47 - Foreclosure of mortgage.

A mortgage belonging to an estate may be foreclosed by the executor or administrator.

Effective Date: 10-01-1953



Section 2113.48 - Action to complete contract to sell land.

When a person who has entered into a written contract for the sale and conveyance of an interest in real property dies before its completion, the executor or administrator of the decedent's estate, if not required to otherwise dispose of the contract, may, with the consent of the purchaser, obtain authority to complete the contract by filing an application for that authority in the probate court of the county in which the executor or administrator was appointed. Notice of the time of hearing on the application shall be given to the surviving spouse and heirs, if the decedent died intestate, and to the surviving spouse and devisees or legatees having an interest in the contract, if the decedent died testate. If the court is satisfied that it would be for the best interests of the estate, it may authorize the executor or administrator to complete the contract and to execute and deliver to the purchaser the instruments that are required to make the order of the court effective.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.49 - Court may order alteration or cancellation of contract.

When a person who has entered into a written contract for the sale and conveyance of an interest in real property dies before its completion, the executor or administrator of the decedent's estate, if not required to otherwise dispose of the contract, may file a complaint for the alteration or cancellation of the contract in the probate court of the county in which the executor or administrator was appointed, or in which the real property or any part of it is situated. If the decedent died intestate, the surviving spouse and heirs, and if the decedent died testate, the surviving spouse and devisees or legatees having an interest in the contract, if not the plaintiffs, shall, together with the purchaser, be made parties defendant.

If, upon hearing, the court is satisfied that it is for the best interests of the estate, it may, with the consent of the purchaser, authorize the executor or administrator to agree to the alteration or cancellation of the contract, and to execute and deliver to the purchaser the instruments required to make the order of the court effective. Before making its order, the court shall cause to be secured, to and for the benefit of the estate of the deceased, its just part of the consideration of the contract. The instruments executed and delivered pursuant to the court's order shall recite the order, and be as binding on the heirs and other parties in interest, as if made by the deceased prior to death.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2113.50 - Completion of decedent's contract to buy land.

When a person who has entered into a written contract for the purchase of an interest in real property dies before the conveyance of the interest to the person, the executor or administrator of the decedent's estate, the surviving spouse, any heir, or any devisee or legatee having an interest in the contract may file an application for authority to complete the contract in the probate court of the county in which the executor or administrator was appointed. Notice of the time of the hearing on the application shall be given to the surviving spouse and heirs, if the decedent died intestate, and to the surviving spouse and devisees or legatees having an interest in the contract, if the decedent died testate, to the executor or administrator, if not the applicant, and to all other persons having an interest in the real property that is the subject of the contract. If the court is satisfied that it would be for the best interests of the estate, it may, with the consent of the vendor, authorize the executor or administrator to complete the contract, pay to the vendor the amount due on the contract, and authorize a conveyance of the interest in the real property to the persons entitled to it. If, however, the court finds that the condition of the estate at the time of the hearing does not warrant the payment out of the estate of the amount due under the contract, it may authorize the persons entitled to the interest of the decedent in the contract to pay to the vendor the amount due on the contract. The real property so conveyed shall thereafter be chargeable with the debts of the estate to the extent of the equitable interest of the estate in the real property, and may be sold in land sale proceedings, except that in the event of that sale, the persons to whom the real property shall have been conveyed shall have a prior lien on the proceeds as against the estate to the extent of any portion of the purchase price paid by them.

The executor or administrator, surviving spouse, any heir, or any devisee or legatee having an interest in the contract, may file a complaint for the alteration or cancellation of the contract in the probate court of the county in which the executor or administrator was appointed. If the decedent died intestate, the surviving spouse and heirs, and if the decedent died testate, the surviving spouse and devisees or legatees having an interest in the contract, and the executor or administrator, if not the plaintiff, together with the vendor, and all other persons having an interest in the real property that is subject to the contract, shall be made parties defendant. If the court is satisfied that it would be for the best interests of the estate, the court, with the consent of the vendor, may authorize the executor or administrator to agree to the alteration or cancellation of the contract and to execute and deliver the deeds or other instruments to the vendor that are required to make the order of the court effective. The deeds or other instruments that are executed and delivered pursuant to the court's order shall recite the order and be as binding on the parties to the suit as if made by the deceased prior to death.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-16-1953



Section 2113.51 - Property may be delivered to legatee.

The property of an estate that is specifically bequeathed may be delivered over to the legatee entitled to the property. The legatee shall secure its redelivery on demand to the executor or administrator. Otherwise, the property shall remain in the possession or under the control of the executor or administrator to be distributed or sold, as required by law and the condition of the estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.52 - Devisee takes subject to tax lien - exoneration of mortgage lien.

(A) A devisee taking real property under a devise in a will, unless the will otherwise provides, or an heir taking real property under the statutes of descent and distribution shall take the real property subject to all taxes, penalties, interest, and assessments that are a lien against that real property.

(B) If real property devised in a will is subject to a mortgage lien that exists on the date of the testator's death, the person taking the real property under the devise has no right of exoneration for the mortgage lien, regardless of a general direction in the will to pay the testator's debts, unless the will specifically provides a right of exoneration that extends to that lien.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-14-1983



Section 2113.53 - Distribution of assets of estate.

(A) At any time after the appointment of an executor or administrator, the executor or administrator may distribute to the beneficiaries entitled to assets of the estate under the will, if there is no action pending to set aside the will, or to the heirs entitled to assets of the estate by law, in cash or in kind, any part or all of the assets of the estate. Each beneficiary or heir is liable to return the assets or the proceeds from the assets to the estate if they are necessary to satisfy the share of a surviving spouse who elects to take against the will pursuant to section 2106.01 of the Revised Code or if the will is set aside.

(B) After distribution pursuant to division (A) of this section, a distributee shall be personally liable to a claimant who presents a valid claim within the time set forth in division (B) of section 2117.06 of the Revised Code, subject to the limitations described in this division.

If presentation of a claim is made pursuant to division (A)(2) of section 2117.06 of the Revised Code, only those distributees who have received timely presentation of the claim pursuant to division (B) of that section have any liability for the claim, subject to the limitations described in this division.

The personal liability of any distributee shall not exceed the lesser of the following:

(1) The amount the distributee has received reduced by the amount, if any, previously returned or otherwise used for the payment of the spouse's share or claims finally allowed;

(2) The distributee's proportionate share of the spouse's share or of claims finally allowed. Any distributee's proportionate share of the spouse's share or of claims finally allowed shall be determined by the following fraction:

(a) The numerator shall be the total amount received by the distributee, reduced by all amounts, if any, previously returned or otherwise used for the payment of the spouse's share or claims finally allowed.

(b) The denominator shall be the total amount received by all distributees reduced by all amounts, if any, previously returned or otherwise used for the payment of the spouse's share or claims finally allowed.

(C) If there is a surviving spouse and if the executor or administrator distributes any part of the assets of the estate before the expiration of the times described in division (E) of section 2106.01 of the Revised Code for the making of an election by a surviving spouse, the executor or administrator shall be personally liable to any surviving spouse who subsequently elects to take against the will. If the executor or administrator distributes any part of the assets of the estate within three months after the death of the decedent, the executor or administrator shall be personally liable only to those claimants who present their claims within that three-month period. If the executor or administrator distributes any part of the assets of the estate more than three months but less than one year after the death of the decedent, the executor or administrator shall be personally liable only to those claimants who present their claims before the time of distribution and within the time set forth in division (B) of section 2117.06 of the Revised Code.

The executor or administrator shall be liable only to the extent that the sum of the remaining assets of the estate and the assets returned by the beneficiaries or heirs is insufficient to satisfy the share of the surviving spouse and to satisfy the claims against the estate. The executor or administrator shall not be liable in any case for an amount greater than the value of the estate that existed at the time that the distribution of assets was made and that was subject to the spouse's share or to the claims.

(D) The executor or administrator may provide for the payment of rejected claims or claims in suit by setting aside a sufficient amount of the assets of the estate for paying the claims. The assets shall be set aside for the payment of the claims in a manner approved by the probate court. Each claimant for whom assets are to be set aside shall be given notice, in the manner as the court shall order, of the hearing upon the application to set aside assets and shall have the right to be fully heard as to the nature and amount of the assets to be set aside for payment of the claim and as to all other conditions in connection with the claim. In any case in which the executor or administrator may set aside assets as provided in this section, the court, upon its own motion or upon application of the executor or administrator, as a condition precedent to any distribution, may require any beneficiary or heir to give a bond to the state with surety approved and in an amount fixed by the court, conditioned to secure the return of the assets to be distributed, or the proceeds from the assets or as much of the assets as may be necessary to satisfy the claims that may be recovered against the estate, and to indemnify the executor or administrator against loss and damage on account of such distribution. The bond may be in addition to the assets to be set aside or partially or wholly in lieu of the assets, as the court shall determine.

Effective Date: 04-08-2004



Section 2113.531 - General legacies - interest.

General legacies shall bear no interest unless specifically provided in the will.

Effective Date: 09-04-1957



Section 2113.532 - Amended and Renumbered RC 2106.18.

Effective Date: 05-31-1990



Section 2113.533 - [Repealed].

Effective Date: 10-31-2001



Section 2113.54 - Distribution upon application of legatee or distributee.

When five months have expired after the appointment of an executor or administrator and the surviving spouse has made an election under section 2106.01 of the Revised Code, a legatee or distributee may apply to the probate court for an order requiring the executor or administrator to distribute the assets of the estate, either in whole or in part, in cash or in kind. Upon notice to the executor or administrator, the court shall inquire into the condition of the estate, and if all claims have been paid, or adequate provision has been or can be made for their payment, the court shall make that order with reference to distribution of the estate as the condition of the estate and the protection of all parties interested in the estate may demand. The order of the court shall provide that assets be set aside for the payment of claims rejected within two months or in suit, and each claimant for whom assets are to be set aside shall be entitled to be fully heard as to the nature and amount of the assets to be set aside for payment of the claim and as to all other conditions in connection with the claim. Each legatee or distributee receiving distribution from the estate shall be liable to return the assets distributed to the legatee or distributee, or the proceeds from the assets, if they are necessary to pay those claims. The court, upon its own motion or upon application of the executor or administrator, as a condition precedent to any distribution, may require any legatee or distributee to give bond to the state with surety approved and in an amount fixed by the court, conditioned as provided in section 2113.53 of the Revised Code or as may be directed by the court. The bond may be in addition to the assets to be set aside or partially or wholly in lieu of those assets, as the court shall determine.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2113.55 - Distribution in kind.

Before making distribution in kind of property which is not specifically bequeathed, an executor or administrator shall obtain the approval of the probate court or the consent of all of the legatees or distributees whose interests may be affected by such distribution. A distribution in kind may be made to any beneficiary, including an executor, administrator, trustee, guardian, and the surviving spouse.

Effective Date: 10-01-1953



Section 2113.56 - Executor or administrator not liable.

An executor or administrator is not liable for any distribution made in compliance with sections 2113.53, 2113.54, and 2113.55 of the Revised Code, except that an order of distribution made pursuant to any of such sections may be vacated as provided in section 2109.35 of the Revised Code relating to accounts.

Effective Date: 10-01-1953



Section 2113.57 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.58 - Protection of remainderman's interest in personal property.

If by a will the use or income of personal property is given to a person for a term of years or for life and some other person has a remainder interest in the property , the probate court, unless the will otherwise provides, may authorize delivery of the personal property to the person having the limited estate, with or without bond, as the court may determine; or the court may order that the property be held by the executor or some other trustee, with or without bond, for the benefit of the person having the limited estate. If bond is required of the person having the limited estate, or of the trustee, it may be increased or decreased, and if bond is not required in the first instance it may be required by the court at any time prior to the termination of the limited estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.59 - Lien on share of beneficiary.

When a beneficiary of an estate is indebted to such estate, the amount of the indebtedness if due, or the present worth of the indebtedness if not due, may be set off by the executor or administrator against any testate or intestate share of the estate to which such beneficiary is entitled.

Effective Date: 10-01-1953



Section 2113.60 - [Repealed].

Effective Date: 03-23-1981



Section 2113.61 - Application for certificate of transfer of real property.

(A)

(1) When real property passes by the laws of intestate succession or under a will, the administrator or executor shall file in probate court, at any time after the filing of an inventory that includes the real property but prior to the filing of the administrator's or executor's final account, an application requesting the court to issue a certificate of transfer as to the real property. Real property sold by an executor or administrator or land registered under Chapters 5309. and 5310. of the Revised Code is excepted from the application requirement. Cases in which an order has been made under section 2113.03 of the Revised Code relieving an estate from administration and in which the order directing transfer of real property to the person entitled to it may be substituted for the certificate of transfer also are excepted from the application requirement.

(2) In accordance with division (C)(3)(b) of section 2113.031 of the Revised Code, an application for a certificate of transfer of an interest in real property included in the assets of the decedent's estate shall accompany an application for a summary release from administration under that section. This section applies to the application for and the issuance of the requested certificate of transfer except to the extent that the probate court determines that the nature of any of the provisions of this section is inconsistent with the nature of a grant of a summary release from administration.

(B) Subject to division (A)(2) of this section, the application for a certificate of transfer shall contain all of the following:

(1) The name, place of domicile at death, and date of death of the decedent;

(2) A statement whether the decedent died testate or intestate;

(3) The reason the property is being transferred to the devisee or devisees;

(4) Whether any spousal elections have been exercised;

(5) Whether any disclaimers or assignments have been filed;

(6) A statement that all the known debts of the decedent's estate have been paid or secured to be paid, or that sufficient other assets are in hand to complete the payment of those debts or a statement that the estate is insolvent and the transfer is of the mansion house and is being made to satisfy all or a portion of the spousal allowance for support;

(7) Other pertinent information that the court requires.

(C) Subject to division (A)(2) of this section, within five days following the filing of an application for a certificate of transfer that complies with division (B) of this section, the court shall issue a certificate of transfer for record in each county in this state in which real property so passing is situated, that shall recite all of the following:

(1) The name and date of death of the decedent;

(2) Whether the decedent died testate or intestate ;

(3) The case number of the probate court record of the administration of the estate;

(4) The names and places of residence of the devisees, the interests passing to them, the names and places of residence of the persons inheriting intestate, and the interests inherited by them, in each parcel of real property being transferred;

(5) A description of each parcel of real property being transferred;

(6) Other information that in the opinion of the court should be included.

(D) If an executor or administrator has failed to file an application for a certificate of transfer before being discharged, the application may be filed by an heir or devisee, or a successor in interest, in the probate court in which the testator's will was probated or, in the case of intestate estates, in the probate court in which administration was had. If no administration was had on an estate and if no administration is contemplated, except in the case of the grant of or contemplated application for the grant of an order of a summary release from administration under section 2113.031 of the Revised Code, an application for a certificate of transfer may be filed by an heir or devisee, or a successor in interest, in the probate court of the county in which the decedent was a resident at the time of death or in which the real property of the decedent is located.

(E) A foreign executor or administrator, if no ancillary administration proceedings have been had or are being had in this state, may file in accordance with this section an application for a certificate of transfer in the probate court of any county of this state in which real property of the decedent is located.

(F) When a person who has entered into a written contract for the sale and conveyance of an interest in real property dies before its completion, the interest of the decedent in the contract and the record title to the real property described in the contract may be transferred to the devisees or heirs at law entitled to the interest of the decedent in the real property, in the same manner as provided in this section and section 2113.62 of the Revised Code for the transfer of real property. The application for the certificate of transfer and the certificate itself also shall recite that the real property described in the application or certificate is subject to a written contract for its sale and conveyance.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-23-2002



Section 2113.62 - Record by county recorder.

Upon receipt of the certificate provided for in section 2113.61 of the Revised Code, the county recorder shall record it in the books provided for the recording of deeds and index those records in the name of the decedent as grantor and the person to whom the real property passes as grantee in the index provided for the record of deeds.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.63 - [Repealed] .

Repealed by 129th General AssemblyFile No.52,SB 124, §2, eff. 1/13/2012.

Effective Date: 03-13-1986



Section 2113.64 - Investment of unclaimed money.

If a sum of money to be distributed to heirs, next of kin, or legatees, or owing from an estate to a creditor of the estate, remains unclaimed prior to the filing of a final account, the court may order it turned into the county treasury as provided in section 2113.65 of the Revised Code, or may order the executor or administrator to invest it as the court directs for a period not to exceed two years, to accumulate for the benefit of the persons entitled to the sum of money. Such investment shall be made in the name of the probate judge of the court for the time being and shall be subject to the order of the judge and the judge's successors in office.

Effective Date: 10-31-2001



Section 2113.65 - Disposition of investment.

The person investing unclaimed money under section 2113.64 of the Revised Code shall file in the probate court a memorandum thereof, with the original certificates or evidences of title representing such investment, which shall be allowed as a sufficient voucher for such payment under the order or decree. If the amount is unclaimed at the end of the period of such investment, it shall be turned into the county treasury and credited to the general fund, without liability for interest thereon. The receipt of the county treasurer taken for it and filed is a sufficient voucher.

Effective Date: 10-01-1953



Section 2113.66 - Statute of limitations no defense.

The statute of limitations shall not be set up as a defense or bar to an action against an executor or administrator who fails or neglects to comply with the requirements of sections 2113.64 and 2113.65 of the Revised Code.

Effective Date: 10-01-1953



Section 2113.67 - Money paid to owner.

When a person entitled to the money invested or turned into the county treasury under section 2113.64 of the Revised Code satisfies the probate court of the person's right to receive it, the court shall order it to be paid over and transferred to the person. In case it has been turned into the treasury, the county auditor shall give to the person a warrant for the money upon the certificate of the probate judge.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.68 - Responsibility for safekeeping of evidences of title.

The probate judge with whom the certificates or evidences of title required by section 2113.65 of the Revised Code are deposited and each succeeding judge to whom they come, and the judges' sureties, shall be responsible for their safekeeping and application, as provided in sections 2113.64 to 2113.67 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.69 - Newly discovered assets.

When newly discovered assets come into the possession or under the control of an executor or administrator after the filing of the original inventory required by section 2115.02 of the Revised Code, the executor or administrator shall administer, account for, and distribute those assets in the same manner as if received prior to the filing of the inventory. Within thirty days, the executor or administrator shall file in the probate court an itemized report of those assets, with an estimate of their value , but shall not be required to make an inventory or appraisement of the assets unless ordered to do so by the court, either upon its own motion or upon the application of any interested party.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.70 - Suit against foreign executors and administrators.

An executor or administrator appointed in any other state or country, or the executor's or administrator's legal representatives, may be prosecuted in any appropriate court in this state in the capacity of executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.71 - Jurisdiction.

The several probate courts, courts of common pleas and superior courts have the same authority over foreign executors and administrators as if they were appointed in this state.

Effective Date: 10-01-1953



Section 2113.72 - Proceedings against foreign executor or administrator.

Any court of common pleas may compel a foreign administrator or executor residing in this state, or having assets or property in this state, to account at the suit of an heir, distributee, or legatee, who is resident in this state, and make distribution of the amount found in the possession or under the control of the foreign administrator or executor to the respective heirs, distributees, or legatees according to the law of the state granting the letters of administration. If suits are pending or there are unsettled demands against the estate, the court also may require a refunding bond to be given to the foreign executor or administrator by the heirs, distributees, or legatees entitled to that distribution in case the amount paid is needed to pay debts of the estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.73 - Security for distributees and indemnification for sureties.

If a foreign administrator or executor has wasted, misapplied, or converted assets of an estate, or has insufficient property to discharge the foreign administrator's or executor's liability on account of the trust, or the foreign administrator's or executor's sureties are irresponsible, the distributees, heirs, or legatees, in any court of common pleas or probate court may compel the foreign administrator or executor to secure the amounts respectively due to them and any of the foreign administrator's or executor's sureties may require indemnity on account of their liability as bail.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.74 - Other remedies.

The several provisional remedies and proceedings authorized by sections 2113.70 to 2113.73 of the Revised Code against a foreign executor or administrator also apply to the person and property of a foreign administrator or executor. The probate court or the court of common pleas may make any order or decree touching a foreign executor's or administrator's property and effects, or the assets of the estate, necessary for the security of those interested in the property, effects, or assets.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.75 - Foreign executor or administrator may prosecute suit in this state.

An executor or administrator appointed in any other state or country may commence and prosecute an action or proceeding in any court in this state, in the capacity as executor or administrator, in the same manner and under the same restrictions as a nonresident is permitted to sue.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2113.81 - Holding money and property in trust for safe keeping for nonresidents of United States.

If it appears that a legatee or a distributee, or a beneficiary of a trust not residing within the United States or its territories will not have the benefit , use, or control of the money or other property due the legatee or distributee from the estate or due the beneficiary from the trust, because of circumstances prevailing at the place of residence of the legatee or distributee, or the beneficiary of the trust, the probate court may direct that the money be paid into the county treasury to be held in trust or the probate court may direct that the money or other property be delivered to a trustee . The trustee shall have the same powers and duties provided in section 2119.03 of the Revised Code for that legatee, distributee, beneficiary of the trust, or the persons who may thereafter be entitled to the money or other property. The money or other property held in trust by the county treasurer or trustee shall be paid out by order of the probate judge in accordance with section 2113.82 of the Revised Code.

The county treasury shall not be liable for interest on the money held in trust.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-06-1955



Section 2113.82 - Orders to pay money and property held in trust for safe keeping for nonresidents of United States.

When a person entitled to money or other property invested or turned into the county treasurer or to a trustee under section 2113.81 of the Revised Code satisfies the probate court of the person's right to receive it, the court shall order the county treasurer or the trustee to pay it over to the person.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-06-1955



Section 2113.85 - Apportionment of tax definitions.

As used in sections 2113.85 to 2113.90 of the Revised Code:

(A) "Estate" means the gross estate of a decedent who is domiciled in this state, as determined for federal estate tax purposes under Subtitle B of the Internal Revenue Code of 1954, 26 U.S.C. 2001, as amended, for Ohio estate tax purposes under Chapter 5731. of the Revised Code, and for estate tax purposes of any other jurisdiction that imposes a tax on the transfer of property by a decedent who is domiciled in this state.

(B) "Person interested in the estate" means any person who is entitled to receive, or who has received, any property or property interest included in the decedent's estate. A "person interested in the estate" includes, but is not limited to, a personal representative, guardian, or trustee. A "person interested in the estate" does not include a creditor of the decedent or of the decedent's estate.

(C) "Tax" means the federal estate tax determined under Subtitle B of the Internal Revenue Code of 1954, 26 U.S.C. 2001, as amended, an Ohio estate tax determined under Chapter 5731. of the Revised Code, and the estate tax determined by any other jurisdiction that imposes a tax on the transfer of property by a decedent who is domiciled in this state.

(D) "Fiduciary" means an executor, administrator, or other person who, by virtue of representing the decedent's estate, is required to pay the tax.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-24-1986



Section 2113.86 - Apportionment of taxes.

(A) Unless a will or another governing instrument otherwise provides, and except as otherwise provided in this section, a tax shall be apportioned equitably in accordance with the provisions of this section among all persons interested in an estate in proportion to the value of the interest of each person as determined for estate tax purposes.

(B) Except as otherwise provided in this division, any tax that is apportioned against a gift made in a clause of a will other than a residuary clause or in a provision of an inter vivos trust other than a residuary provision, shall be reapportioned to the residue of the estate or trust. It shall be charged in the same manner as a general administration expense. However, when a portion of the residue of the estate or trust is allowable as a deduction for estate tax purposes, the tax shall be reapportioned to the extent possible to the portion of the residue that is not so allowable.

(C)

(1) A tax shall not be apportioned against an interest that is allowable as an estate tax marital or charitable deduction, except to the extent that the interest is a part of the residue of an estate or trust against which tax is reapportioned pursuant to division (B) of this section.

(2) Estate tax of this state or another jurisdiction shall not be reapportioned against an interest that is allowable as a deduction for federal estate tax purposes, to the extent that there is other property in the estate or trust that is not allowable as a deduction for federal estate tax purposes and against which estate tax of this state or another jurisdiction can be apportioned.

(D) A tax shall not be apportioned against property that passes to a surviving spouse as an elective share under section 2106.01 of the Revised Code or as an intestate share under section 2105.06 of the Revised Code, to the extent that there is other property in the estate that is not allowable as a deduction for estate tax purposes against which the tax can be apportioned.

(E)

(1) Any federal estate tax credit for state or foreign death taxes on property that is includible in an estate for federal estate tax purposes, shall inure to the benefit of the persons chargeable with the payment of the state or foreign death taxes in proportion to the amount of the taxes paid by each person, but any federal estate tax credit for state or foreign death taxes inuring to the benefit of a person cannot exceed the federal estate tax apportioned to that person.

(2) Any federal estate tax credit for gift taxes paid by a donee of a gift shall inure to the benefit of that donee for purposes of this section.

(3) Credits against tax not covered by division (E)(1) or (2) of this section shall be apportioned equitably among persons in the manner in which the tax is apportioned among them.

(F) Any additional estate tax that is due because a qualified heir has disposed of qualified farm property in a manner not authorized by law or ceased to use any part of the qualified farm property for a qualified use, shall be apportioned against the interest of the qualified heir.

(G) If both a present interest and a future interest in property are involved, a tax shall be apportioned entirely to the principal. This shall be the case even if the future interest qualifies for an estate tax charitable deduction, even if the holder of the present interest also has rights in the principal, and even if the principal is otherwise exempt from apportionment.

(H) Penalties shall be apportioned in the same manner as a tax, and interest on tax shall be apportioned to the income of the estate or trust, unless a court directs a different apportionment of penalties or interest based on a finding that special circumstances make an apportionment as provided in this division inequitable.

(I) If any part of an estate consists of property, the value of which is included in the gross estate of the decedent by reason of section 2044 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 N 2044, as amended, or of section 5731.131 of the Revised Code, the estate is entitled to recover from the persons holding or receiving the property any amount by which the estate tax payable exceeds the estate tax that would have been payable if the value of the property had not been included in the gross estate of the decedent. This division does not apply if the decedent's will or another governing instrument provides otherwise and the will or instrument refers to either section mentioned in this division or to qualified terminable interest marital deduction property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2113.861 - Apportionment of generation-skipping tax.

Except as provided in section 5815.27 of the Revised Code, the generation-skipping transfer tax imposed by Chapter 13 of subtitle B of the Internal Revenue Code of 1986, 100 Stat. 2718, 26 U.S.C. 2601 - 2624, as amended, and the generation-skipping tax levied by division (B) of section 5731.181 of the Revised Code shall be apportioned in the manner described in section 2113.86 of the Revised Code.

Effective Date: 11-08-1990; 01-01-2007



Section 2113.87 - Requesting court to determine apportionment of tax.

(A) The fiduciary, or any person interested in the estate who objects to the manner of apportionment of a tax, may apply to the court that has jurisdiction of the estate and request the court to determine the apportionment of the tax. If there are no probate proceedings, the probate court of the county in which the decedent was domiciled at death, upon application by the fiduciary or any other person interested in the estate who objects to the manner of apportionment of a tax, shall determine the apportionment of the tax.

(B) The fiduciary may notify any person interested in the estate of the manner of the apportionment of tax determined by the fiduciary. Upon receipt of that notice, a person interested in the estate, within thirty days after the date of receipt of the notice, may indicate the person's objection to the manner of apportionment by application to a probate court as described in division (A) of this section. If the person interested in the estate fails to make the application within the thirty-day period, the person is bound by the manner of apportionment determined by the fiduciary. The notice described in this division shall state the name and address of the probate court with jurisdiction over the apportionment and include the following statement:

"If you fail to file an objection to this proposed apportionment with the probate court within thirty days of the receipt of this notice, you are bound by the proposed apportionment."

(C) If a probate court finds that an assessment of penalties and interest assessed with respect to a tax is due to delay caused by the negligence of the fiduciary, the court may charge the fiduciary with the amount of the assessed penalties and interest. In any suit or judicial proceeding to recover from any person interested in the estate the amount of the tax apportioned to that person, the determination of the probate court is conclusive.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-24-1986



Section 2113.88 - Withholding or recovering amount of tax.

(A) The fiduciary may withhold from any property distributable to any person interested in the estate the amount of tax attributable to the person's interest. If the property in possession of the fiduciary and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from that person, the fiduciary may recover the deficiency from that person. If the property is not in the possession of the fiduciary, the fiduciary may recover from any person interested in the estate the amount of the tax apportioned to that person in accordance with this section by filing a complaint to recover the tax in the probate court that has jurisdiction of the administration of the estate.

(B) If the property held by the fiduciary is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the fiduciary, with the approval of the probate court that has jurisdiction of the administration of the estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-24-1986



Section 2113.89 - Action to recover tax.

The fiduciary is not required to institute any suit or proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person until three months after the final determination of the tax. A fiduciary who institutes a suit or proceedings within the three-month period shall not be subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but after that time became uncollectible. If, after making a reasonable attempt to collect the tax, the fiduciary cannot collect from any person interested in the estate the amount of the tax apportioned to that person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

Effective Date: 03-23-1981



Section 2113.90 - Action by foreign fiduciary or obligated person.

(A) A fiduciary who is acting in another state or a person required to pay the tax who is domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax determined under Subtitle B of the "Internal Revenue Code of 1954," 68 Stat. 373, 26 U.S.C. 2001, as amended, of an estate tax payable to another state, or of a death duty by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action brought pursuant to this section, the determination of apportionment by the court that has jurisdiction of the administration of the decedent's estate in the other state shall be prima-facie correct.

(B) This section applies only if either of the following apply:

(1) The other state affords a remedy substantially similar to that afforded in division (A) of this section;

(2) With respect to the federal estate tax, if apportionment is authorized by the congress of the United States.

Effective Date: 03-23-1981



Section 2113.91 - [Repealed].

Effective Date: 07-24-1986






Chapter 2115 - EXECUTORS AND ADMINISTRATORS - INVENTORY

Section 2115.01 - Inventory defined.

As used in Chapters 2113. to 2125., inclusive, of the Revised Code, "inventory" includes appraisement.

Effective Date: 10-01-1953



Section 2115.02 - Inventory - separate schedule.

Within three months after the date of the executor's or administrator's appointment, unless the probate court grants an extension of time for good cause shown, the executor or administrator shall file with the court an inventory of the decedent's interest in real property located in this state and of the tangible and intangible personal property of the decedent that is to be administered and that has come to the executor's or administrator's possession or knowledge. The inventory shall set forth values as of the date of death of the decedent. If a prior executor or administrator has done so, a successor executor or administrator need not file an inventory, unless, in the opinion of the court, it is necessary.

Any asset, the value of which is readily ascertainable, is not required to be appraised but shall be included in the inventory.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1996



Section 2115.03 - Proceedings on refusal to file inventory.

If an executor or administrator neglects or refuses to return an inventory as provided by section 2115.02 of the Revised Code, the probate court shall issue an order requiring the executor or administrator, at an early day specified in the order, to return an inventory. After personal service of the order by a person authorized to make the service, if the executor or administrator, by the day appointed, does not return the inventory or fails to obtain further time from the court to return it, or if the order cannot be served personally by reason of the executor or administrator absconding or concealing self, the court may remove the executor or administrator and new letters shall be granted. The letters shall supersede all former letters testamentary or of administration, deprive the former executor or administrator of all power, authority, or control over the estate of the deceased, and entitle the person appointed to take, demand, and receive the effects of the deceased wherever they are found.

In every case of the revocation of letters under this section, the bond given by the former executor or administrator shall be prosecuted and a recovery had on the bond to the full extent of any injury sustained by the estate of the deceased by the former executor's or administrator's acts or omissions, and to the full value of all the property of the deceased received and not administered by the former executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2115.04 - Notice of inventory.

Not less than five days previous thereto, a written notice stating the time and place of making the inventory required by section 2115.02 of the Revised Code, must be served by the executor or administrator on the surviving spouse, but such notice may be waived in writing by such surviving spouse.

Effective Date: 10-01-1953



Section 2115.05 - Who shall make inventory.

After giving the notice required in section 2115.04 of the Revised Code, the executor or administrator, with the aid of the appraiser, if an appraisement is to be made, shall make the inventory required by section 2115.02 of the Revised Code.

Effective Date: 01-01-1971



Section 2115.06 - Appraisers - compensation - fees may be charged against the estate.

The real property and personal property comprised in the inventory required by section 2115.02 of the Revised Code, unless an appraisement of that real property or personal property has been dispensed with by an order of the probate court, shall be appraised by one suitable disinterested person appointed by the executor or administrator, subject to the approval of the court and sworn to a faithful discharge of the trust. The executor or administrator, subject to the approval of the court, may appoint separate appraisers of property located in any other county and appoint separate appraisers for each asset.

In lieu of the appointment of an appraiser for real property, the executor or administrator may accept the valuation of the real property by the county auditor.

If appraisers fail to attend to the performance of their duty, the executor or administrator, subject to the approval of the probate judge, may appoint others to supply the place of the delinquent appraisers.

Each appraiser shall be paid an amount for the appraiser's services that is determined by the executor or administrator, subject to the approval of the probate judge, taking into consideration the appraiser's training, qualifications, experience, time reasonably required, and the value of the property appraised. The amount of the fees may be charged against the estate as part of the cost of the proceeding.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-26-1976



Section 2115.07 - Oath and duties of appraisers.

Before proceeding to the execution of their duties, the appraisers of a decedent's estate shall agree that they will truly, honestly, and impartially appraise the estate and property exhibited to them and perform the other duties required in the premises according to the best of their knowledge and ability.

In the presence of the surviving spouse, next of kin, legatees, devisees, or creditors of the testator or intestate, or such of them as attend, the appraisers of a decedent's estate shall proceed to estimate and appraise the property and estate. Each item shall be set down separately, with its value in dollars and cents in distinct figures opposite that item.

Effective Date: 10-08-1992



Section 2115.08 - [Repealed].

Effective Date: 01-01-1971



Section 2115.09 - Inventory contents.

The inventory required by section 2115.02 of the Revised Code shall contain a particular statement of all securities for the payment of money that belong to the deceased and are known to the executor or administrator. The inventory shall specify the name of the debtor in each security, the date, the sum originally payable, the endorsements on the securities with their dates, the serial numbers or other identifying data as to each security, and the sum that, in the judgment of the appraisers, can be collected on each claim.

The inventory shall contain a statement of all debts and accounts belonging to the deceased that are known to the executor or administrator and specify the name of the debtor, the date, the balance or thing due, and the value or sum that can be collected on the debt, in the judgment of the appraisers.

The inventory shall contain an account of all moneys that belong to the deceased and have come into the possession or under the control of the executor or administrator. If none has come into the possession or under the control of the executor or administrator, the fact shall be stated in the inventory.

The inventory shall contain a statement whether or not, insofar as it can be ascertained, the filing of an Ohio estate tax return will be required.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-31-2001



Section 2115.10 - Emblements to be included in inventory - right of entry.

The emblements raised by labor, whether severed or not from the land of the deceased at the time of the decedent's death, are assets in the possession or under the control of the executor or administrator and shall be included in the inventory required by section 2115.02 of the Revised Code.

The executor or administrator, or the person to whom the executor or administrator sells the emblements, at all reasonable times may enter upon the lands to cultivate, sever, and gather them.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2115.11 - Discharge of a debt in a will.

The discharge or bequest, in a will, of a debt or demand of a testator against an executor named in the will, or against any other person, is not valid as against the decedent's creditors, but is only a specific bequest of that debt or demand. The amount of the debt or demand shall be included in the inventory of the credits and effects of the deceased and, if necessary, that amount shall be applied in the payment of the decedent's debts. If not necessary for that purpose, the amount shall be paid in the same manner and proportion as other specific legacies.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2115.12 - Naming of person executor does not discharge debt.

The naming of a person as executor in a will shall not operate as a discharge or bequest of a just claim that the testator had against that executor. The claim shall be included among the assets of the deceased in the inventory required by section 2115.02 of the Revised Code. The executor shall be liable for it as for so much money in the possession or under the control of the executor at the time that debt or demand becomes due and shall apply and distribute it as part of the personal property of the deceased.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2115.13, 2115.14 - [Repealed].

Effective Date: 01-01-1976



Section 2115.15 - Signing, certifying, and return of inventory.

Upon the completion of the inventory required by section 2115.02 of the Revised Code, it shall be signed by the appraisers at its end, and the appraisers shall certify that the inventory is a true and correct appraisement of the property exhibited to them. It is not necessary for the appraisers to sign each schedule of the inventory. A copy of the inventory shall be retained by the executor or administrator who shall return the original to the probate court.

Effective Date: 10-08-1992



Section 2115.16 - Hearing on inventory.

Upon the filing of the inventory required by section 2115.02 of the Revised Code, the probate court shall set a day, not later than one month after the day the inventory was filed, for a hearing on the inventory.

The executor or administrator may serve notice of the hearing, or may cause the notice to be served, upon any person who is interested in the estate. The probate court, after notice to the executor or administrator, either upon the motion of any interested party for good cause shown or at its own instance, may order that notice of the hearing is to be served upon persons the court designates.

For good cause, the hearing may be continued for the time that the court considers reasonable. Exceptions to the inventory or to the allowance for support provided by section 2106.13 of the Revised Code may be filed at any time prior to five days before the date set for the hearing or the date to which the hearing has been continued by any person interested in the estate or in any of the property included in the inventory, but the time limit for the filing of exceptions shall not apply in case of fraud or concealment of assets. When exceptions are filed, notice of them and the time of the hearing on them shall be given to the executor or administrator and the attorney of the executor or administrator by certified mail or by personal service, unless the notice is waived. At the hearing, the executor or administrator and any witness may be examined under oath. The court shall enter its finding on the journal and tax the costs as may be equitable.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-23-1994



Section 2115.17 - Real property appraisal conclusive.

When the inventory required by section 2115.02 of the Revised Code has been approved by the probate court, the appraisement of the real property as set forth in the inventory shall be conclusive for all purposes except estate tax, unless a reappraisal is ordered by the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-01-1968






Chapter 2117 - PRESENTMENT OF CLAIMS AGAINST ESTATE

Section 2117.01 - Debts due an executor or administrator.

No part of the assets of a deceased shall be retained by an executor or administrator in satisfaction of the executor's or the administrator's own claim, until it has been proved to and allowed by the probate court. That debt is not entitled to preference over others of the same class.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.02 - Presentation of claim to probate court.

An executor or administrator within three months after the date of appointment shall present any claim the executor or administrator has against the estate to the probate court for allowance. The claim shall not be paid unless allowed by the court. When an executor or administrator presents a claim amounting to five hundred dollars or more, the court shall fix a day not less than four nor more than six weeks from its presentation, when the testimony touching it shall be heard. The court shall issue an order directed to the executor or administrator requiring the executor or administrator to give notice in writing to all the heirs, legatees, or devisees of the decedent interested in the estate, and to the creditors named in the order. The notice shall contain a statement of the amount claimed, designate the time fixed for hearing the testimony, and be served upon the persons named in the order at least twenty days before the time for hearing. If any persons mentioned in the order are not residents of the county, service of notice may be made upon them by publication for three consecutive weeks in a newspaper published or circulating in the county, or as the court may direct. All persons named in the order shall be parties to the proceeding, and any other person having an interest in the estate may be made a party.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2117.03 - Disinterested person to represent estate.

At any time after the presentation by an executor or administrator of a claim that the executor or administrator owns against the estate the executor or administrator represents to the probate court for allowance, the court on its own motion, or on motion by any interested party, may appoint an attorney to represent the estate, who shall receive the compensation from the estate that may be fixed by the court. The court shall require the executor or administrator to make available to the attorney, for use in connection with the proceeding, all documents belonging to the estate relating to the subject matter of the claim.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.04 - Appeal from final order or judgment.

Upon the hearing as to the allowance of an executor's or administrator's claim against the estate the executor or administrator represents, an appeal may be taken from a final order or judgment of the probate court upon a matter of law by any person affected by the order or judgment.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-17-1987



Section 2117.05 - Compromise and settlement of claims.

On the application of an executor or administrator for authority to compromise and settle a claim in favor of or against a decedent's estate, the probate court, upon hearing on such application and after reasonable notice has been given to all persons who would be adversely affected thereby as determined by the court, may authorize or direct the executor or administrator to compromise and settle such claim on such terms as the court deems to be for the best interest of the estate. The court may dispense with the notice of such hearing if it deems notice to be unnecessary. An executor authorized by the will to make such compromise and settlement may but shall not be required to apply to the court for such authority.

Effective Date: 10-01-1953



Section 2117.06 - Presentation and allowance of creditor's claims - pending action against decedent.

(A) All creditors having claims against an estate, including claims arising out of contract, out of tort, on cognovit notes, or on judgments, whether due or not due, secured or unsecured, liquidated or unliquidated, shall present their claims in one of the following manners:

(1) After the appointment of an executor or administrator and prior to the filing of a final account or a certificate of termination, in one of the following manners:

(a) To the executor or administrator in a writing;

(b) To the executor or administrator in a writing, and to the probate court by filing a copy of the writing with it;

(c) In a writing that is sent by ordinary mail addressed to the decedent and that is actually received by the executor or administrator within the appropriate time specified in division (B) of this section. For purposes of this division, if an executor or administrator is not a natural person, the writing shall be considered as being actually received by the executor or administrator only if the person charged with the primary responsibility of administering the estate of the decedent actually receives the writing within the appropriate time specified in division (B) of this section.

(2) If the final account or certificate of termination has been filed, in a writing to those distributees of the decedent's estate who may share liability for the payment of the claim.

(B) Except as provided in section 2117.061 of the Revised Code, all claims shall be presented within six months after the death of the decedent, whether or not the estate is released from administration or an executor or administrator is appointed during that six-month period. Every claim presented shall set forth the claimant's address.

(C) Except as provided in section 2117.061 of the Revised Code, a claim that is not presented within six months after the death of the decedent shall be forever barred as to all parties, including, but not limited to, devisees, legatees, and distributees. No payment shall be made on the claim and no action shall be maintained on the claim, except as otherwise provided in sections 2117.37 to 2117.42 of the Revised Code with reference to contingent claims.

(D) In the absence of any prior demand for allowance, the executor or administrator shall allow or reject all claims, except tax assessment claims, within thirty days after their presentation, provided that failure of the executor or administrator to allow or reject within that time shall not prevent the executor or administrator from doing so after that time and shall not prejudice the rights of any claimant. Upon the allowance of a claim, the executor or the administrator, on demand of the creditor, shall furnish the creditor with a written statement or memorandum of the fact and date of the allowance.

(E) If the executor or administrator has actual knowledge of a pending action commenced against the decedent prior to the decedent's death in a court of record in this state, the executor or administrator shall file a notice of the appointment of the executor or administrator in the pending action within ten days after acquiring that knowledge. If the administrator or executor is not a natural person, actual knowledge of a pending suit against the decedent shall be limited to the actual knowledge of the person charged with the primary responsibility of administering the estate of the decedent. Failure to file the notice within the ten-day period does not extend the claim period established by this section.

(F) This section applies to any person who is required to give written notice to the executor or administrator of a motion or application to revive an action pending against the decedent at the date of the death of the decedent.

(G) Nothing in this section or in section 2117.07 of the Revised Code shall be construed to reduce the periods of limitation or periods prior to repose in section 2125.02 or Chapter 2305. of the Revised Code, provided that no portion of any recovery on a claim brought pursuant to that section or any section in that chapter shall come from the assets of an estate unless the claim has been presented against the estate in accordance with Chapter 2117. of the Revised Code.

(H) Any person whose claim has been presented and has not been rejected after presentment is a creditor as that term is used in Chapters 2113. to 2125. of the Revised Code. Claims that are contingent need not be presented except as provided in sections 2117.37 to 2117.42 of the Revised Code, but, whether presented pursuant to those sections or this section, contingent claims may be presented in any of the manners described in division (A) of this section.

(I) If a creditor presents a claim against an estate in accordance with division (A)(1)(b) of this section, the probate court shall not close the administration of the estate until that claim is allowed or rejected.

(J) The probate court shall not require an executor or administrator to make and return into the court a schedule of claims against the estate.

(K) If the executor or administrator makes a distribution of the assets of the estate pursuant to section 2113.53 of the Revised Code and prior to the expiration of the time for the presentation of claims as set forth in this section, the executor or administrator shall provide notice on the account delivered to each distributee that the distributee may be liable to the estate if a claim is presented prior to the filing of the final account and may be liable to the claimant if the claim is presented after the filing of the final account up to the value of the distribution and may be required to return all or any part of the value of the distribution if a valid claim is subsequently made against the estate within the time permitted under this section.

Effective Date: 04-08-2004; 04-07-2005



Section 2117.061 - Notice of receipt of medicaid benefits to administrator of estate recovery program.

(A) As used in this section:

(1) "Medicaid estate recovery program" means the program instituted under section 5111.11 of the Revised Code.

(2)

"Person responsible for the estate" means the executor, administrator, commissioner, or person who filed pursuant to section 2113.03 of the Revised Code for release from administration of an estate.

(B) The person responsible for the estate of a decedent subject to the medicaid estate recovery program or the estate of a decedent who was the spouse of a decedent subject to the medicaid estate recovery program shall submit a properly completed medicaid estate recovery notice form to the administrator of the medicaid estate recovery program not later than thirty days after the occurrence of any of the following:

(1) The granting of letters of administration or letters testamentary;

(2) The filing of an application for release from administration or summary release from administration.

(C) The person responsible for the estate shall mark the appropriate box on the appropriate probate form that gives notice to the administrator of the medicaid estate recovery program to indicate compliance with the requirements of division (B) of this section.

(D) The administrator of the medicaid estate recovery program shall present a claim for estate recovery to the person responsible for the estate of the decedent or the person's legal representative not later than ninety days after the date on which the medicaid estate recovery notice form is received under division (B) of this section or one year after the decedent's death, whichever is later.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 2117.07 - Acceleration of bar against claims of potential claimants.

An executor or administrator may accelerate the bar against claims against the estate established by section 2117.06 of the Revised Code by giving written notice to a potential claimant that identifies the decedent by name, states the date of the death of the decedent, identifies the executor or administrator by name and mailing address, and informs the potential claimant that any claims the claimant may have against the estate are required to be presented to the executor or administrator in a writing within the earlier of thirty days after receipt of the notice by the potential claimant or six months after the date of the death of the decedent. A claim of that potential claimant that is not presented in the manner provided by section 2117.06 of the Revised Code within the earlier of thirty days after receipt of the notice by the potential claimant or six months after the date of the death of the decedent is barred by section 2117.06 of the Revised Code in the same manner as if it was not presented within six months after the date of the death of the decedent.

Effective Date: 04-08-2004



Section 2117.08 - Authentication of claims.

When a claim is presented against the estate of a deceased person, the executor or administrator may require satisfactory written proof in support of it and also the affidavit of the claimant that the claim is justly due, that no payments have been made on the claim, and that there are no counterclaims against it to the claimant's knowledge. The affidavit shall set forth any security held for the payment of the claim and, if the claim is not due, the date of maturity. If the claim arises out of tort, or if preference in payment is claimed, the facts in connection with the alleged tort or showing the right to that preference shall be briefly set forth.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.09 - Disputed claims.

If an executor or administrator doubts the justice of any claim presented against the estate the executor or administrator represents, the executor or administrator may enter into an agreement in writing with the claimant to refer the matter in controversy to three disinterested persons, who shall be approved by the probate judge.

Upon filing the agreement of reference in the probate court of the county in which the letters testamentary or of administration were issued, the judge shall docket the cause and make an order referring the matter in controversy to the referees selected.

The referees shall proceed to hear and determine the matter and make their report to the court. The referees shall have the same powers and be entitled to the same compensation and the same proceedings shall be followed as if the reference were made under the provisions for arbitrations under a rule of the court of common pleas. The court may set aside the report of the referees, appoint others in their places, or confirm the report and adjudge costs as in actions against executors and administrators. The judgment of the court shall be valid and effectual.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.10 - Failure of lienholder to present claim.

The failure of the holder of a valid lien upon any of the assets of an estate to present the lienholder's claim upon the indebtedness secured by the lien, as provided in this chapter, shall not affect the lien if the same is evidenced by a document admitted to public record, or is evidenced by actual possession of the real or personal property that is subject to the lien.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-23-1963



Section 2117.11 - Rejection of a claim.

An executor or administrator, or a distributee who receives the presentation of a claim as provided in division (A)(2) of section 2117.06 of the Revised Code, shall reject a creditor's claim against the estate by giving the claimant written notice of the disallowance of the claim. The notice shall be given to the claimant pursuant to Civil Rule 73. Notice by mail shall be effective on delivery of the mail at the address given. A claim may be rejected in whole or in part. A claim that has been allowed may be rejected at any time after allowance of the claim.

A claim is rejected if the executor or administrator, or a distributee who receives the presentation of a claim as provided in division (A)(2) of section 2117.06 of the Revised Code, on demand in writing by the claimant for an allowance of the claim within five days, which demand may be made at presentation or at any time after presentation, fails to give to the claimant, within that five-day period, a written statement of the allowance of the claim. The rejection shall become effective at the expiration of that period.

Effective Date: 04-08-2004



Section 2117.12 - Action on rejected claim barred.

When a claim against an estate has been rejected in whole or in part but not referred to referees, or when a claim has been allowed in whole or in part and thereafter rejected, the claimant must commence an action on the claim, or that part of the claim that was rejected, within two months after the rejection if the debt or that part of the debt that was rejected is then due, or within two months after that debt or part of the debt that was rejected becomes due, or be forever barred from maintaining an action on the claim or part of the claim that was rejected. If the executor or administrator dies, resigns, or is removed within that two-month period and before action is commenced on the claim or part of the claim that was rejected, the action may be commenced within two months after the appointment of a successor.

For the purposes of this section, the action of a claimant is commenced when the complaint and praecipe for service of summons on the executor or administrator, or on the distributee who received the presentation of the claim as provided in division (A)(2) of section 2117.06 of the Revised Code, have been filed.

Effective Date: 04-08-2004



Section 2117.13 - Claims rejected on requisition of heir, devisee, or creditor.

If a devisee, legatee, heir, creditor, or other interested party files in the probate court a written requisition on the executor or administrator to reject a claim presented for allowance against the estate the executor or administrator represents, whether the claim has been allowed or not, but which claim has not been paid in full, and enters into a sufficient bond running to the executor or administrator, the amount, terms, and surety of which are to be approved by the probate judge, the claim shall be rejected by the executor or administrator. The notice of rejection shall inform the claimant of the filing of the requisition and of the name of the party filing the same. The condition of the bond shall be to pay all costs and expenses of contesting the claim, including any reasonable fee that the court allows to the attorney for the executor or administrator, in case the claim finally is allowed in whole, and if the claim is allowed only in part, to pay that part of the expenses that the court may determine, including any reasonable fee that the court may allow to the attorney for the executor or administrator.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.14 - Parties to action on claim rejected on requisition.

The devisee, legatee, heir, creditor, or other interested party filing the requisition referred to in section 2117.13 of the Revised Code, shall be made a party defendant with the executor or administrator to any action on a claim rejected on requisition and have a right to plead and make any defense thereto. Any judgment in favor of the claimant shall be against the executor or administrator only.

Effective Date: 10-01-1953



Section 2117.15 - Payment of debts - report of insolvency.

An executor or administrator may proceed to pay the debts due from the estate in accordance with Chapters 2113. to 2125. of the Revised Code. If it appears at any time that the estate is insolvent, the executor or administrator may report that fact to the court, and apply for any order that the executor or administrator considers necessary because of the insolvency. In case of insolvency, a creditor who has been paid according to law shall not be required to make any refund.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2117.16 - [Repealed].

Effective Date: 10-14-1983



Section 2117.17 - Hearing allowing and classifying claims.

(A) The probate court on its own motion may, and on motion of the executor or administrator shall, assign all claims against the estate that have been presented and any other known valid debts of the estate for hearing on a day certain. Upon the assignment, and in no case less than ten days before the date fixed for hearing or a longer period that the court may order, the executor or administrator shall cause written notice of the hearing to be served upon the following persons who have not waived the notice in writing or otherwise voluntarily entered their appearance:

(1) If it appears that the estate is fully solvent, the notice shall be given to the surviving spouse and all other persons having an interest in the estate as devisees, legatees, heirs, and distributees.

(2) If it appears probable that there will not be sufficient assets to pay all of the valid debts of the estate in full, then the notice also shall be given to all creditors and claimants whose claims have been rejected and whose rights have not been finally determined by judgment, reference, or lapse of time.

(B) The notice required by this section shall state that a hearing concerning the debts has been scheduled, shall set forth the time and place of the hearing, and shall state that the action of the executor or administrator in allowing and classifying claims will be confirmed at the hearing unless cause to the contrary is shown. The notice shall be served personally or by certified mail in the manner specified for service of notice of the rejection of a claim under section 2117.11 of the Revised Code. Proof of service of the notice to the satisfaction of the court, by affidavit or otherwise, and all waivers of service shall be filed in court at the time of the hearing. At any time before hearing, any interested person may file exceptions in writing to the allowance or classification of any specific claim. The court may cause or permit other interested persons to be served with notice and witnesses to be subpoenaed as may be required to present the issues fully.

(C) The court, upon the hearing, shall determine whether the executor or administrator acted properly in allowing and classifying each claim and shall make an order confirming or disapproving that action.

(D) An order of the court disapproving the allowance of a claim shall have the same effect as a rejection of the claim on the date on which the claimant is served with notice of the court's order. Notice of the court's order shall be served personally or by certified mail in the manner specified for service of notice of the rejection of a claim under section 2117.11 of the Revised Code. An order of the court confirming the allowance or classification of a claim shall constitute a final order and shall have the same effect as a judgment at law or decree in equity, and shall be final as to all persons having notice of the hearing and as to claimants subsequently presenting their claims, though without notice of the hearing. In the absence of fraud, the allowance and classification of a claim and the subsequent payment of it in good faith shall not be subject to question upon exceptions to the executor's or administrator's accounts. The confirmation of a claim by the court shall not preclude the executor or administrator from thereafter rejecting the claim on discovery of error in the executor's or administrator's previous action or on requisition as provided in sections 2117.13 and 2117.14 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2117.18 - Personal property taxes, penalties, and interest.

Taxes, penalties, and interest placed on a duplicate or added by the county auditor or the tax commissioner because of a failure to make a return or because of a false or incomplete return for taxation shall be a debt of a decedent and have the same priority and be paid as other taxes. Those taxes, penalties, and interest shall be collectible out of the property of the estate either before or after distribution, by any means provided for collecting other taxes. No distribution or payment of inferior debts or claims shall defeat that collection , but the tax, penalty, or interest shall not be added before notice to the executor or administrator, and before an opportunity is given to the executor or administrator to be heard. All taxes omitted by the deceased shall be charged on the tax lists and duplicate in the deceased's name.

In all additions to the personal tax lists and duplicate under this section, each succeeding tax year shall be considered as beginning at the time of the completion of the annual settlement of the duplicate for the previous year with the county treasurer.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-21-1982



Section 2117.19 - No allowance to tax inquisitors.

For the years during which property is required to be listed in the name of the executor or administrator, no percentage or part of any increased tax on such property of an estate, covered by an inventory required by section 2115.02 of the Revised Code, shall be allowed or paid to a person under a contract for securing for taxation, or putting on the tax list or duplicate, property omitted, or not listed or returned for taxation.

Effective Date: 10-01-1953



Section 2117.20 - Amended and Renumbered RC 2106.13.

Effective Date: 05-31-1990



Section 2117.21, 2117.22 - [Repealed].

Effective Date: 01-01-1976



Section 2117.23 - [Repealed].

Effective Date: 05-31-1990



Section 2117.24 - Amended and Renumbered RC 2106.15.

Effective Date: 05-31-1990



Section 2117.25 - Order in which debts to be paid.

(A) Every executor or administrator shall proceed with diligence to pay the debts of the decedent and shall apply the assets in the following order:

(1) Costs and expenses of administration;

(2) An amount, not exceeding four thousand dollars, for funeral expenses that are included in the bill of a funeral director, funeral expenses other than those in the bill of a funeral director that are approved by the probate court, and an amount, not exceeding three thousand dollars, for burial and cemetery expenses, including that portion of the funeral director's bill allocated to cemetery expenses that have been paid to the cemetery by the funeral director.

For purposes of division (A)(2) of this section, burial and cemetery expenses shall be limited to the following:

(a) The purchase of a right of interment;

(b) Monuments or other markers;

(c) The outer burial container;

(d) The cost of opening and closing the place of interment;

(e) The urn.

(3) The allowance for support made to the surviving spouse, minor children, or both under section 2106.13 of the Revised Code;

(4) Debts entitled to a preference under the laws of the United States;

(5) Expenses of the last sickness of the decedent;

(6) If the total bill of a funeral director for funeral expenses exceeds four thousand dollars, then, in addition to the amount described in division (A)(2) of this section, an amount, not exceeding two thousand dollars, for funeral expenses that are included in the bill and that exceed four thousand dollars;

(7) Expenses of the decedent's last continuous stay in a nursing home as defined in section 3721.01 of the Revised Code, residential facility as defined in section 5123.19 of the Revised Code, or hospital long-term care unit as defined in section 3721.50 of the Revised Code.

For purposes of division (A)(7) of this section, a decedent's last continuance stay includes up to thirty consecutive days during which the decedent was temporarily absent from the nursing home, residential facility, or hospital long-term care unit.

(8) Personal property taxes, claims made under the medicaid estate recovery program instituted pursuant to section 5111.11 of the Revised Code, and obligations for which the decedent was personally liable to the state or any of its subdivisions;

(9) Debts for manual labor performed for the decedent within twelve months preceding the decedent's death, not exceeding three hundred dollars to any one person;

(10) Other debts for which claims have been presented and finally allowed.

(B) The part of the bill of a funeral director that exceeds the total of six thousand dollars as described in divisions (A)(2) and (6) of this section, and the part of a claim included in division (A) (9) of this section that exceeds three hundred dollars shall be included as a debt under division (A) (10) of this section, depending upon the time when the claim for the additional amount is presented.

(C) Any natural person or fiduciary who pays a claim of any creditor described in division (A) of this section shall be subrogated to the rights of that creditor proportionate to the amount of the payment and shall be entitled to reimbursement for that amount in accordance with the priority of payments set forth in that division.

(D)

(1) Chapters 2113. to 2125. of the Revised Code, relating to the manner in which and the time within which claims shall be presented, shall apply to claims set forth in divisions (A)(2), (6), and (9) of this section. Claims for an expense of administration or for the allowance for support need not be presented. The executor or administrator shall pay debts included in divisions (A)(4) and (8) of this section, of which the executor or administrator has knowledge, regardless of presentation.

(2) The giving of written notice to an executor or administrator of a motion or application to revive an action pending against the decedent at the date of death shall be equivalent to the presentation of a claim to the executor or administrator for the purpose of determining the order of payment of any judgment rendered or decree entered in such an action.

(E) No payments shall be made to creditors of one class until all those of the preceding class are fully paid or provided for. If the assets are insufficient to pay all the claims of one class, the creditors of that class shall be paid ratably.

(F) If it appears at any time that the assets have been exhausted in paying prior or preferred charges, allowances, or claims, those payments shall be a bar to an action on any claim not entitled to that priority or preference.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 10-12-2006; 2007 HB119 09-29-2007



Section 2117.251 - Claim of funeral director arises after death - preneed funeral contracts.

A claim under the bill of a funeral director pursuant to section 2117.25 of the Revised Code arises subsequent to the death of the decedent and is not in satisfaction of a personal obligation of the individual during the individual's lifetime. If a decedent during the decedent's lifetime has purchased an irrevocable preneed funeral contract pursuant to section 4717.34 of the Revised Code, then those provisions of section 2117.25 of the Revised Code that relate to the bill of a funeral director, including divisions (A) and (B) of that section, do not apply to the estate of the decedent and the estate is not liable for the funeral expenses of the decedent.

Effective Date: 10-12-2006; 2008 SB196 07-06-2009



Section 2117.26 - Amended and Renumbered RC 2106.20.

Effective Date: 05-31-1990



Section 2117.27 - Vendor's lien not preferred.

A vendor's lien not disclosed of record shall not, after the death of the vendee, have priority as against general creditors of the deceased.

Effective Date: 10-01-1953



Section 2117.28 - Debts not due.

Debts not due may, and on demand of the creditor shall, if assets are available therefor, be paid by the executor or administrator according to the class to which they belong. If the debt does not bear interest before maturity, it shall be discounted at the legal rate of interest; otherwise the stipulated rate of interest shall be paid to time of payment. If a creditor whose claim is not due refuses to accept payment as provided in this section, the executor or administrator shall set aside assets to satisfy such claim. The sufficiency of such assets and the manner and place of holding and preserving the same shall be first approved by the probate judge after notice to the creditor, and if such assets thereafter become insufficient to pay such claim in full because of depreciation or loss without fault of the executor or administrator, neither the executor nor administrator nor the remaining assets of the estate shall be liable to such creditor by reason thereof.

After setting aside such assets, the executor or administrator may proceed to make payment and distribution of the remaining assets of the estate and to settle the same without recourse by such creditor to the assets so distributed.

Effective Date: 10-01-1953



Section 2117.29 - Beneficiary taking subject to mortgage.

When the only debts of an estate remaining unpaid are secured by liens on property of the estate, the devisees, legatees, or heirs entitled to receive such property may be permitted to take the same subject to such liens, if all the lienholders consent and waive recourse to all the other assets of the estate in the event such property so taken is insufficient to pay the debts secured by such liens.

Effective Date: 01-10-1961



Section 2117.30 - Suits against executor or administrator.

(A) No suit shall be brought against an executor or administrator by a creditor of the decedent or by any other party interested in the estate until after five months from the time of the appointment of the executor or administrator, or the expiration of the further time allowed by the probate court for the collection of the assets of the estate, except in the following cases:

(1) On claims rejected in whole or in part;

(2) For the enforcement of a lien against or involving title to specific property;

(3) For the recovery of a claim that would not be affected by the insolvency of the estate;

(4) On account of fraud, conversion, or concealment of assets;

(5) Any other action as to which a different rule is prescribed by statute.

(B) When an executor or administrator dies, resigns, or is removed without having fully administered the estate of the deceased, the time between the executor's or administrator's death, resignation, or removal and the appointment of a successor shall be excluded in computing the five months or longer period provided in division (A) of this section. In any event, the executor's or administrator's successor shall not be held to answer the suit until after the expiration of four months from the date of the successor's appointment, or a further time allowed the executor or administrator by the court for the collection of the assets of the estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2117.31 - Estate of deceased joint debtor.

When two or more persons are indebted in a joint contract, or upon a judgment founded on the joint contract, and either of them dies, the decedent's estate shall be liable for the debt as if the contract had been joint and several, or as if the judgment had been against the decedent alone. This section shall not affect the rights of a surety, when certified as such, in a judgment rendered jointly against the surety and the surety's principal.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.32 - [Repealed].

Effective Date: 05-31-1990



Section 2117.33 - Claims previously barred.

No law relating to limitation of actions against a new administrator shall revive a claim which is barred, during the continuance in office of the original executor or administrator, or of a former administrator de bonis non.

Effective Date: 10-01-1953



Section 2117.34 - Execution - limitations.

No execution against the assets of an estate shall issue upon a judgment against an executor or administrator unless upon the order of the probate court that appointed the executor or administrator. If an account has been rendered by the executor or administrator and settled by the court, the execution shall issue only for the sum that appeared, on settlement of the account, to be a just proportion of the assets applicable to the judgment. The order of the court allowing the execution shall fix the amount for which the execution shall issue.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.35 - Executions against executor or administrator.

All executions against executors and administrators for debts due from the deceased shall run against the assets of the estate of the deceased in the possession or under the control of the executors and administrators.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.36 - Real property not liable for debts.

No real property of a deceased person that has been aliened or encumbered by the decedent's heirs prior to the issuing of letters testamentary or of administration shall be liable while in the possession or under the control of a bona fide purchaser for value or to the prejudice of a bona fide lessee or encumbrancer for value for debts of the deceased person unless letters testamentary or of administration are granted within four years from the date of death of the deceased person. No real property of a deceased person that has been aliened or encumbered by the decedent's heirs or devisees after the issuance of letters testamentary or of administration shall be liable while in the possession or under the control of a bona fide purchaser for value or to the prejudice of a bona fide lessee or encumbrancer for value for debts of a deceased person unless suit is brought to subject the real property to the payment of those debts prior to the settlement of the executor's or administrator's final account or what purports to be the executor's or administrator's final account; provided that if the final account is not filed and settled within four years after the granting of letters testamentary or of administration, but excluding for these purposes the time that any action is pending against the executors or administrators for the establishment or collection of any claim against the deceased, the real property so aliened shall not be liable for the debts of the deceased unless suit is brought to subject the real property to those debts within that four-year period. The heir or devisee aliening the real property shall be liable for its value , with legal interest from the time of alienation, to the creditors of the deceased in the manner and within the limitations provided by law. This section does not enlarge or extend the right of the creditors of any deceased person against the deceased person's real property, repeal any limitations contained in other sections of the Revised Code, or apply to mortgages or liens of record at the time of the death of the deceased person.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.37 - Presentation of contingent claims.

If a claim is contingent at the time of a decedent's death and a cause of action subsequently accrues on the claim, it shall be presented to the executor or administrator, in the same manner as other claims, before the expiration of six months after the date of death of the decedent, or before the expiration of two months after the cause of action accrues, whichever is later, except as provided in section 2117.39 of the Revised Code. The executor or administrator shall allow or reject the claim in the same manner as other claims are allowed or rejected. If the claim is allowed, the executor or administrator shall proceed to pay it. If the claim is rejected, the claimant shall commence an action on the claim within two months after the rejection or be forever barred from maintaining an action on the claim.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2117.38 - Assets from which payment to be made.

If an executor or administrator has made a partial distribution of the assets of the estate at the time a claim is presented under section 2117.37 of the Revised Code, and if the claim is allowed or after rejection is found to be due from the estate, but the assets remaining in the possession of the executor or administrator are insufficient to pay the claim in full, the assets remaining shall first be exhausted before proceeding to recover against the distributees of the assets of the estate. If a contingent claim is allowed or if after rejection it is found to be due from the estate, the creditor may bring an action thereon to recover from the distributees of the decedent's estate as provided in sections 2117.41 and 2117.42, inclusive, of the Revised Code, within two months after the final payment on account thereof by the executor or administrator, if such recovery is necessary for the payment of the claim in full.

Effective Date: 10-01-1953



Section 2117.39 - Contingent claims not to be presented.

If at the time a cause of action accrues on a contingent claim against a decedent's estate, or if within two months thereafter an account of final distribution has been filed, no claim need be presented to the executor or administrator and the claimant may proceed by civil action against the distributees of the decedent's estate as provided in sections 2117.41 and 2117.42 of the Revised Code.

Effective Date: 10-01-1953



Section 2117.40 - Estate of deceased in the hands of heirs.

If a cause of action on a contingent claim accrues after the settlement of an estate or at such time that a claim thereon does not have to be presented to the executor or administrator, or if a contingent claim is presented to the executor or administrator as provided by section 2117.37 of the Revised Code, but the assets of the estate are insufficient for payment of the claim in full, then the heirs, next of kin, surviving spouse as next of kin, devisees, and legatees shall be liable for the payment of such claim or the unpaid balance thereof in an action in the court of common pleas as provided in sections 2117.41 and 2117.42 of the Revised Code.

Effective Date: 10-01-1953



Section 2117.41 - Payment of contingent claims after settlement of estate.

A claimant whose cause of action accrues as provided in section 2117.37 of the Revised Code may bring suit to recover on the claim against the heirs, next of kin, surviving spouse as next of kin, devisees, and legatees under the decedent's will, each of whom shall be liable to the claimant in an amount not exceeding the value of the real and personal property that the person received under the will or on distribution of the estate. If, by the will of the deceased, any part of the estate or any one or more of the devisees and legatees is made exclusively liable for the debt, in exoneration of the residue of the estate or of the other devisees or legatees, the terms of the will shall be complied with in that respect and the persons and estate so exempt by the will shall be liable for only so much of the debt that cannot be recovered from those first chargeable with the debt.

No suit shall be maintained under this section unless commenced within six months next after the time when the cause of action first accrues, except in case the suit is for the balance due after a payment by the executor or administrator, in which case suit shall be brought within two months after the final payment by the executor or administrator. If the person entitled to bring the suit is under legal disability, the person may bring the action within one year after the person's disability is removed.

If any of those heirs, next of kin, surviving spouse as next of kin, devisees, or legatees dies without having paid the person's just proportion of the debt, the executors or administrators of that deceased person's estate shall be liable for that proportion to the extent the deceased person would have been if living.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2117.42 - Creditors may proceed against all in one action.

If, in the cases specified in section 2117.41 of the Revised Code, more than one person is liable for the debt, the creditor shall proceed by one action to recover the debt against all so liable, or as many of them who are within the reach of process. By the verdict of a jury if either party requires it, the court shall determine what sum is due to the plaintiff. The jury also, according to the equities of the case, shall decide how much each of the defendants is liable to pay toward the satisfaction of the debt and the court shall render judgment accordingly.

No suit shall be dismissed or debarred for not making all the persons defendants who might have been included as defendants. In any stage of the cause the court may award process to bring in other parties and allow amendments necessary to charge them, as defendants, upon the terms that it considers reasonable.

If any of the persons who were originally liable for the debt is insolvent or unable to pay the person's proportion, or is beyond the reach of process, the others nevertheless shall be liable to the creditor for the whole amount of the debt; except that no one shall be compelled to pay more than the amount received by the person from the decedent's estate.

If, in consequence of insolvency, absence, or other cause, any of the persons liable for the debt fails to pay the person's just proportion to the creditor, the person shall be liable to indemnify all who, by reason of that person's failure , have paid more than their just proportion of the debt, such indemnity to be recovered by all of them jointly or in separate actions, by any one or more of them for their respective parts , at their election.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953






Chapter 2119 - TRUSTEE FOR ABSENTEE

Section 2119.01 - Trustee for absentee.

When a person owning property in this state has disappeared and has not been heard from, after diligent inquiry and for at least three months, under circumstances that afford reasonable ground to believe that the person is dead, cannot return, or refuses to return to the person's home, and the person's estate requires attention, supervision, and care, or is needed for the maintenance of the person's dependents, the probate court , on application of the spouse or of one of the next of kin, may appoint a trustee to take possession and charge of the property of the person, other than the property with respect to which the person has made provision by written instrument designating an agent or attorney in fact. The application shall be filed in the county in which the person last resided or if the person's last known residence was outside this state, the application may be filed in any county in which that property is situated.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2119.02 - Notice.

The probate court, before appointing a trustee for an absentee, shall cause notice of the filing of the application under section 2119.01 of the Revised Code and of the time and place of hearing on the application to be published once a week for four consecutive weeks in a newspaper of general circulation in the county and shall cause copies of the notice to be mailed to the spouse and next of kin of the absentee residing within the state, except the applicant, and to the absentee residing at the absentee's last known address. The court may order notice to be given to any other persons in the manner that it considers best.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2119.03 - Powers of trustee.

(A) The trustee appointed under section 2119.01 of the Revised Code may proceed without order of the probate court to do the following:

(1) Take possession of the property of the absentee wherever situated within the state;

(2) Collect all debts due to the absentee;

(3) Retain and invest the estate in accordance with Chapters 2113. to 2125. of the Revised Code.

(B) The trustee may pay that part or all of the income or principal of the estate as the court, from time to time, may direct for the maintenance and support of the absentee's dependents and, under the order of the court, may bring and defend suits on behalf of the absentee, compromise claims in favor of and against the absentee, and pay any debts of the absentee that the court finds necessary for the protection of the absentee's dependents, including insurance premiums, orders for an award of spousal support, and other obligations. The court may make any other orders that it considers proper for the care and custody of the property and its proceeds.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1991



Section 2119.04 - Mortgage, lease, or sale of real property - sale of personal property.

In order to provide money for the payments authorized by section 2119.03 of the Revised Code, proceedings may be had for the mortgaging, leasing, or sale of the real property of an absentee in the same manner as provided by sections 2127.01 to 2127.43 of the Revised Code for sales of real property by executors and administrators. The probate court, upon notice to the spouse and any other persons and in the manner that the court directs, may order all or any part of the personal property to be sold.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2119.05 - Termination of trust - final account.

If at any time the absentee returns and makes application to the probate court for the termination of the trust established under section 2119.01 of the Revised Code, the court shall, on notice to the trustee and other interested parties, order the trustee to file a final account and on settlement of the account shall terminate the trust and order all remaining property returned. If an executor, administrator, or guardian is appointed for the estate of the absentee, the court shall order the trustee to file a final account and on settlement of the account shall terminate the trust and order all of the property remaining in the possession or under the control of the trustee to be delivered to the fiduciary entitled to the property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953






Chapter 2121 - PRESUMED DECEDENTS' LAW

Section 2121.01 - Presumption of death.

(A) Except as provided in division (B) of this section, a presumption of the death of a person arises upon either of the following:

(1) When the person has disappeared and been continuously absent from the person's place of last domicile for a five-year period without being heard from during the period;

(2) When the person has disappeared and been continuously absent from the person's place of last domicile without being heard from and was at the beginning of the person's absence exposed to a specific peril of death, even though the absence has continued for less than a five-year period.

(B) When a person who is on active duty in the armed services of the United States has been officially determined to be absent in a status of "missing" or "missing in action," a presumption of death arises when the head of the federal department concerned has made a finding of death pursuant to the "Federal Missing Persons Act," 80 Stat. 625 (1966), 37 U.S.C.A. 551, as amended and hereafter amended.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-30-1974



Section 2121.02 - Proceedings in case of presumption of death.

(A) When a presumption of death arises under section 2121.01 of the Revised Code with respect to a person who at the time of disappearance was domiciled in this state, the attorney general of this state or any person entitled under the will of the presumed decedent or under Chapter 2105. of the Revised Code to any share in the presumed decedent's property within this state, or any person or entity who, under the terms of any contract, beneficiary designation, trust, or otherwise, may be entitled to any property, right, or interest by reason of the death of the presumed decedent, may file a complaint setting forth the facts that raise the presumption of death in the probate court of the county of the presumed decedent's last residence.

(B) When a presumption of death arises pursuant to section 2121.01 of the Revised Code with respect to a person who at the time of the person's disappearance was domiciled at a place other than within the state, and the presumed decedent owns real property within this state, the complaint may be filed in the county where any part of the real property of the presumed decedent is located by any of the persons or entities referred to in division (A) of this section, or by any domiciliary executor or administrator of the decedent. A foreign fiduciary shall include with the complaint an exemplified copy of the domiciliary proceedings pursuant to which the foreign fiduciary was appointed.

(C) In the case of a presumed decedent who was domiciled in this state, the complainant shall name as parties defendant the presumed decedent and each of the following that do not join in the complaint:

(1) The presumed decedent's surviving spouse, if any;

(2) All persons known to the complainant who are entitled under the presumed decedent's will and all persons who are entitled under Chapter 2105. of the Revised Code to any share of the presumed decedent's property;

(3) All persons or entities known to the complainant who have or would have by reason of the presumed decedent's death any right or interest under any contract, beneficiary designation, trust, or otherwise;

(4) All contract obligors known to the complainant whose rights or obligations would be affected by a determination that the presumed decedent is in fact dead.

(D) In the case of a presumed decedent who was not domiciled in this state but who owned real property in this state, the complainant shall name as parties defendant each of the following that do not join in the complaint:

(1) The presumed decedent's surviving spouse, if any;

(2) All persons known to the complainant who are entitled under the presumed decedent's will and all persons who are entitled under Chapter 2105. of the Revised Code to any share of the presumed decedent's real property within this state.

(E) All parties defendant, other than the presumed decedent, shall be served with summons in the same manner as provided by the Rules of Civil Procedure.

(F) The complainant shall cause to be advertised once a week for four consecutive weeks in a newspaper published in the county, the fact that the complaint has been filed together with a notice that on a day certain, that shall be at least four weeks after the last appearance of the advertisement, or after the final publication where any defendant is being served by publication, whichever is later, the probate court will hear evidence relevant to the allegations of the complaint.

(G) No guardian ad litem, trustee for the suit, or other representative shall be required to be appointed to represent the presumed decedent in the proceeding.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-16-2002



Section 2121.03 - Probate court hearing.

At the hearing the probate court shall hear such legally admissible evidence as is offered for the purpose of ascertaining whether the presumption of death is established. No person shall be disqualified to testify by reason of relationship as husband or wife to the presumed decedent, or by reason of an interest in the presumed decedent's property, or because of a right or interest under the terms of a contract, beneficiary designation, trust, or otherwise, arising by reason of the death of the presumed decedent.

Effective Date: 09-30-1974



Section 2121.04 - Date of decree - marriage dissolved.

(A) If satisfied that a presumption of death has been established, as provided in section 2121.01 of the Revised Code, the probate court shall so decree.

(B) The death of such presumed decedent shall for all purposes under the law of this state be regarded as having occurred as of the date of such decree.

(C) If the presumed decedent is married on the date of the decree, the presumed decedent's marriage is dissolved by the decree. No subsequent vacation of the decree, as provided in section 2121.08 of the Revised Code, shall affect the dissolution of the marriage.

Effective Date: 09-30-1974



Section 2121.05 - Proceedings for probating will.

(A) Except as provided otherwise in this chapter, all of the proceedings for the probate of the decedent's will, if any, and all the proceedings, domiciliary or ancillary, for the administration of the decedent's estate that are set forth in the Revised Code for use upon the death of a decedent, shall upon the signing of the decree of presumed death be instituted and carried on in the same manner as if the presumed decedent were in fact dead. All acts pursuant to these proceedings shall be as valid as if the presumed decedent were in fact dead.

(B) Following the decree the court may make any supplementary orders that in its discretion are necessary to consummate any right or interest arising by reason of the death of the presumed decedent under any contract, trust, or other nonprobate property interest of any person or entity who was a party to the proceedings. The court may condition the granting of that order by requiring any person or entity who would benefit by the order to furnish bond for a three-year period after the decree in the form and amount, with or without sureties, as the court shall order. If any supplementary order is directed to the holder of assets of the presumed decedent that were created by the decree of presumed death, the court, at the request of the party defendant to whom the order is directed, shall condition the granting of that order by requiring any person or entity who would benefit by the order to furnish a suretyship bond for a three-year period after the decree in the amount of the assets so created by the decree with interest for the period of the bond at the rate specified in the order.

(C) The term "assets of the presumed decedent that were created by the decree of presumed death" as used in division (B) of this section and division (D) of section 2121.08 of the Revised Code, means those potential assets of the presumed decedent in which the presumed decedent had a contractual or other right, contingent upon the presumed decedent's death, to have those assets paid to the presumed decedent's designee and the decree of presumed death would fulfill the contingency. Only that portion of the proceeds of life insurance policies on the life of the presumed decedent that exceeds any net cash surrender value of the policies on the date of the decree is within the definition of the term "assets of the presumed decedent that were created by the decree of presumed death."

(D) The bond shall provide that, if within the three-year period after the decree is entered by the court it is established that the presumed decedent is alive, the person or entity shall on the subsequent order of the court refund or return any sums, with interest as provided in the court order, or property received by virtue of the order, to the presumed decedent or to the person or entity who, by reason of the erroneous finding of death of the presumed decedent, made the payment or delivered the property. The bond shall be further conditioned on returning the fair value of the property if the same shall have been sold or otherwise disposed of in the interim.

(E) If the person or entity who would benefit by an order, as provided in division (B) of this section, fails to provide a bond for the amount of the assets of the presumed decedent that were created by the decree, with interest as specified in the order, the holder shall hold those assets for the three-year period they would have been bonded. In that event, the holder shall pay interest at the same rate specified in the order as a condition of the bond and the interest shall accumulate and be held throughout that period.

(F) Nothing in this section shall preclude the person or entity from selling, encumbering, or otherwise disposing of any property so received and any purchaser, transferee, or mortgagee acquires good title to the property free and clear of any claim of the presumed decedent.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-30-1974



Section 2121.06 - Descent of real property.

Upon the signing of the decree establishing the death of the presumed decedent, the real property of the presumed decedent passes and devolves as in the case of actual death, and the persons entitled by will, or under Chapter 2105. of the Revised Code, may enter and take possession. Persons taking the real property may sell or mortgage it and the purchaser or mortgagee takes a good title, free and discharged of any interest or claim of the presumed decedent. The persons taking the real property shall not sell, convey, or mortgage any part of the property within the three-year period specified in section 2121.08 of the Revised Code without first giving bond in an amount to be fixed by the probate court and with sureties to be approved by the court. In the discretion of the court the bond may be taken without sureties. The bond shall be conditioned to account for and pay over to the presumed decedent, in case within the three-year period after the decree is entered by the court it is established that the presumed decedent is still alive, the value of the real property sold or conveyed, or in the case of the making of a mortgage, to pay the amount of the mortgage and interest on the mortgage, or in case of a foreclosure of that mortgage, to account for and pay over the value of the real property mortgaged.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-16-2002



Section 2121.07 - Bond required for distribution of estate.

(A) Before any distribution of personal property is made from the estate of a presumed decedent, the persons entitled to receive such property may in the discretion of the court and as a condition of distribution be required to give bond in the form and amount, with or without sureties, as the court orders, with the condition that if within a three-year period after the decree is entered by the court it is established that the presumed decedent is alive, the distributee will upon subsequent order of the court refund or return the property to the presumed decedent, or the fair market value of property if the same shall have been sold or otherwise disposed of in the interim.

(B) Nothing in this section shall preclude a distributee from selling, encumbering, or otherwise disposing of any property so distributed and any purchaser, transferee, or mortgagee acquires good title to such property free and clear of any claim of the presumed decedent.

Effective Date: 09-30-1974



Section 2121.08 - Administering estate when decree vacated.

(A) The probate court may at any time within a three-year period from the date of the decree establishing the death of a presumed decedent, upon proof satisfactory to the court that the presumed decedent is in fact alive, vacate the decree establishing the presumption of death. After the decree has been vacated all the powers of the executor or administrator of the presumed decedent cease, but all proceedings had and steps taken with respect to the administration of the estate of the presumed decedent prior to the vacating of the decree remain valid. The executor or administrator of the estate of the presumed decedent who is found to be alive shall settle the account of the executor's or administrator's administration down to the time of the vacating of the decree and shall transfer all assets remaining in the possession or under the control of the executor or administrator to the person for whom the executor or administrator is acting, or to that person's authorized agent or attorney.

(B) The title of any person to any money, property, right, or interest as surviving spouse, next of kin, heir, legatee, devisee, co-owner with right of survivorship, beneficiary or other contractual payee, successor to a trust interest, or otherwise of the presumed decedent shall be subject to this section, and upon vacating of the decree as provided in this section any property, money, right, or interest, or its fair value if the same shall have been sold or otherwise disposed of, may be recovered from the person who had received that property, money, right, or interest.

(C) Except as provided in division (D) of this section, in any action against a beneficiary for the recovery of property or the value of the property, or upon the bond given as condition for delivery of money, other personal property, or sale or encumbrance of real property, the beneficiary may set off as against that claim, an allowance for services rendered in maintaining or preserving the property, and for any moneys or other considerations made or given by the beneficiary for the preservation, care, or maintenance of the property during the period of absence of the person erroneously presumed to be dead, and the reasonable value of any part of the property used for support by those whom the person erroneously presumed to be dead had a legal obligation to support during the person's absence.

(D) There shall be no set off as against those assets defined in division (C) of section 2121.05 of the Revised Code to be assets of the presumed decedent that were created by the decree of presumed death. Those assets created by the erroneous decree of presumed death shall be returned with interest to the person entitled to them.

(E) Any net cash surrender value on any policies of life insurance on the life of a person erroneously presumed to be dead are subject to the set off provision in division (C) of this section. The person erroneously presumed to be dead, or persons claiming under the person erroneously presumed to be dead, may recover whatever remains of cash values from the person to whom paid. The claimants have no recourse against the insurance company that made the payments, and it is discharged from liability on the policies affected.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 11-01-1977



Section 2121.09 - Substituting presumed decedent as plaintiff or defendant.

After vacation of the decree of the presumption of death has been established, as provided by section 2121.08 of the Revised Code, the person erroneously presumed to be dead , on motion filed of record stating the facts, may be substituted as plaintiff or petitioner in all actions or proceedings brought by the executor or administrator, whether prosecuted to judgment or decree or otherwise. That person , in all actions or proceedings previously brought against the executor or administrator, may be substituted as defendant or respondent, on motion filed by the person or on the person's behalf, but shall not be compelled to go to trial in less than three months from the time of filing of the motion. Judgments or decrees recovered against the executor or administrator, before the vacation of the decree, may be opened on application made by the person erroneously presumed to be dead within three months after the vacating of the decree, provided it is supported by an affidavit alleging the existence of facts that would be a valid defense. If the application is not made within the three months or is made but the supporting alleged facts are adjudged an insufficient defense, the judgment or decree is conclusive to all intents, saving the defendant's right to review as in other cases on appeal.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-30-1974



Section 2121.10 to 2121.14 - [Repealed].

Effective Date: 09-30-1974






Chapter 2123 - DETERMINATION OF HEIRSHIP

Section 2123.01 - When proceedings to determine heirship may be had.

Whenever property passes by the laws of intestate succession, or under a will to a beneficiary not named in such will, proceedings may be had in the probate court to determine the persons entitled to such property.

Effective Date: 10-01-1953



Section 2123.02 - Petition - defendants.

In a situation described in section 2123.01 of the Revised Code, the executor or administrator may file in the probate court of the county where the estate is being administered a complaint signed by the executor or administrator or the executor's or administrator's attorney, which complaint shall be verified. The surviving spouse and the legatees and devisees, or the heirs and distributees of the decedent, including those whose names are unknown, shall be made parties defendant. The complaint shall contain a concise statement of the pertinent facts and shall conclude with a prayer, for the determination of the heirs and distributees of the decedent or of the devisees or legatees not named in the will and their respective interests in the estate.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2123.03 - Service of summons.

Upon the filing of the complaint mentioned in section 2123.02 of the Revised Code, the same proceedings, pleadings, and rule days as in civil actions in the court of common pleas shall apply. All parties defendant who are known to be residents of the state and whose places of residence are known shall be served with summons, as provided for the service of summons in civil actions in that court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2123.04 - Service by publication.

In a proceeding to determine heirship, nonresident defendants and defendants whose names or places of residence are unknown shall be served by publication as in civil actions in the court of common pleas.

Effective Date: 10-01-1953



Section 2123.05 - Finding and order.

At the time assigned for the hearing of a proceeding set forth under section 2123.01 of the Revised Code, or at any time to which the hearing may be adjourned, the probate court may hear proof taken by commission, or by witnesses produced in open court, of the facts set forth in the complaint, and shall, if satisfied from the evidence, find and adjudge who are or were the heirs or next of kin of the decedent, and entitled by the laws of this state to inherit the estate of the deceased, or the devisees or legatees named or unnamed in the will . The finding and adjudication shall be entered on the journal of the court, which entry, or a certified copy of the entry, shall be prima facie evidence of the facts found.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2123.06 - Other persons may ask for determination.

Whenever it is necessary for any person other than an executor or administrator to determine who are or were the heirs at law of a deceased person, on the complaint of any interested party and proceedings similar to those set forth in sections 2123.01 to 2123.05 of the Revised Code, the probate court may make a determination of who are or were the heirs at law of the deceased person.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2123.07 - Effect of determination.

Any fiduciary may make a final distribution of an estate or take any other appropriate action respecting a trust, upon the determination set forth in section 2123.05 of the Revised Code, and shall thereupon, together with the surety, be discharged from liability arising from such determined interest, and the title to any property thereupon purchased from such fiduciary shall be free from such determined interest.

Effective Date: 10-01-1953






Chapter 2125 - ACTION FOR WRONGFUL DEATH

Section 2125.01 - Action for wrongful death.

When the death of a person is caused by wrongful act, neglect, or default which would have entitled the party injured to maintain an action and recover damages if death had not ensued, the person who would have been liable if death had not ensued, or the administrator or executor of the estate of such person, as such administrator or executor, shall be liable to an action for damages, notwithstanding the death of the person injured and although the death was caused under circumstances which make it aggravated murder, murder, or manslaughter. When the action is against such administrator or executor, the damages recovered shall be a valid claim against the estate of such deceased person. No action for the wrongful death of a person may be maintained against the owner or lessee of the real property upon which the death occurred if the cause of the death was the violent unprovoked act of a party other than the owner, lessee, or a person under the control of the owner or lessee, unless the acts or omissions of the owner, lessee, or person under the control of the owner or lessee constitute gross negligence.

When death is caused by a wrongful act, neglect, or default in another state or foreign country, for which a right to maintain an action and recover damages is given by a statute of such other state or foreign country, such right of action may be enforced in this state. Every such action shall be commenced within the time prescribed for the commencement of such actions by the statute of such other state or foreign country.

The same remedy shall apply to any such cause of action now existing and to any such action commenced before January 1, 1932, or attempted to be commenced in proper time and now appearing on the files of any court within this state, and no prior law of this state shall prevent the maintenance of such cause of action.

Effective Date: 07-06-2001



Section 2125.02 - Parties - damages.

(A)

(1) Except as provided in this division, a civil action for wrongful death shall be brought in the name of the personal representative of the decedent for the exclusive benefit of the surviving spouse, the children, and the parents of the decedent, all of whom are rebuttably presumed to have suffered damages by reason of the wrongful death, and for the exclusive benefit of the other next of kin of the decedent. A parent who abandoned a minor child who is the decedent shall not receive a benefit in a civil action for wrongful death brought under this division.

(2) The jury, or the court if the civil action for wrongful death is not tried to a jury, may award damages authorized by division (B) of this section, as it determines are proportioned to the injury and loss resulting to the beneficiaries described in division (A)(1) of this section by reason of the wrongful death and may award the reasonable funeral and burial expenses incurred as a result of the wrongful death. In its verdict, the jury or court shall set forth separately the amount, if any, awarded for the reasonable funeral and burial expenses incurred as a result of the wrongful death.

(3)

(a) The date of the decedent's death fixes, subject to division (A)(3)(b)(iii) of this section, the status of all beneficiaries of the civil action for wrongful death for purposes of determining the damages suffered by them and the amount of damages to be awarded. A person who is conceived prior to the decedent's death and who is born alive after the decedent's death is a beneficiary of the action.

(b)

(i) In determining the amount of damages to be awarded, the jury or court may consider all factors existing at the time of the decedent's death that are relevant to a determination of the damages suffered by reason of the wrongful death.

(ii) Consistent with the Rules of Evidence, a party to a civil action for wrongful death may present evidence of the cost of an annuity in connection with an issue of recoverable future damages. If that evidence is presented, then, in addition to the factors described in division (A)(3)(b)(i) of this section and, if applicable, division (A)(3)(b)(iii) of this section, the jury or court may consider that evidence in determining the future damages suffered by reason of the wrongful death. If that evidence is presented, the present value in dollars of an annuity is its cost.

(iii) Consistent with the Rules of Evidence, a party to a civil action for wrongful death may present evidence that the surviving spouse of the decedent is remarried. If that evidence is presented, then, in addition to the factors described in divisions (A)(3)(b)(i) and (ii) of this section, the jury or court may consider that evidence in determining the damages suffered by the surviving spouse by reason of the wrongful death.

(B) Compensatory damages may be awarded in a civil action for wrongful death and may include damages for the following:

(1) Loss of support from the reasonably expected earning capacity of the decedent;

(2) Loss of services of the decedent;

(3) Loss of the society of the decedent, including loss of companionship, consortium, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, and education, suffered by the surviving spouse, dependent children, parents, or next of kin of the decedent;

(4) Loss of prospective inheritance to the decedent's heirs at law at the time of the decedent's death;

(5) The mental anguish incurred by the surviving spouse, dependent children, parents, or next of kin of the decedent.

(C) A personal representative appointed in this state, with the consent of the court making the appointment and at any time before or after the commencement of a civil action for wrongful death, may settle with the defendant the amount to be paid.

(D)

(1) Except as provided in division (D)(2) of this section, a civil action for wrongful death shall be commenced within two years after the decedent's death.

(2)

(a) Except as otherwise provided in divisions (D)(2)(b), (c), (d), (e), (f), and (g) of this section or in section 2125.04 of the Revised Code, no cause of action for wrongful death involving a product liability claim shall accrue against the manufacturer or supplier of a product later than ten years from the date that the product was delivered to its first purchaser or first lessee who was not engaged in a business in which the product was used as a component in the production, construction, creation, assembly, or rebuilding of another product.

(b) Division (D)(2)(a) of this section does not apply if the manufacturer or supplier of a product engaged in fraud in regard to information about the product and the fraud contributed to the harm that is alleged in a product liability claim involving that product.

(c) Division (D)(2)(a) of this section does not bar a civil action for wrongful death involving a product liability claim against a manufacturer or supplier of a product who made an express, written warranty as to the safety of the product that was for a period longer than ten years and that, at the time of the decedent's death, has not expired in accordance with the terms of that warranty.

(d) If the decedent's death occurs during the ten-year period described in division (D)(2)(a) of this section but less than two years prior to the expiration of that period, a civil action for wrongful death involving a product liability claim may be commenced within two years after the decedent's death.

(e) If the decedent's death occurs during the ten-year period described in division (D)(2)(a) of this section and the claimant cannot commence an action during that period due to a disability described in section 2305.16 of the Revised Code, a civil action for wrongful death involving a product liability claim may be commenced within two years after the disability is removed.

(f)

(i) Division (D)(2)(a) of this section does not bar a civil action for wrongful death based on a product liability claim against a manufacturer or supplier of a product if the product involved is a substance or device described in division (B)(1), (2), (3), or (4) of section 2305.10 of the Revised Code and the decedent's death resulted from exposure to the product during the ten-year period described in division (D)(2)(a) of this section.

(ii) If division (D)(2)(f)(i) of this section applies regarding a civil action for wrongful death, the cause of action that is the basis of the action accrues upon the date on which the claimant is informed by competent medical authority that the decedent's death was related to the exposure to the product or upon the date on which by the exercise of reasonable diligence the claimant should have known that the decedent's death was related to the exposure to the product, whichever date occurs first. A civil action for wrongful death based on a cause of action described in division (D)(2)(f)(i) of this section shall be commenced within two years after the cause of action accrues and shall not be commenced more than two years after the cause of action accrues.

(g) Division (D)(2)(a) of this section does not bar a civil action for wrongful death based on a product liability claim against a manufacturer or supplier of a product if the product involved is a substance or device described in division (B)(5) of section 2315.10 of the Revised Code. If division (D)(2)(g) of this section applies regarding a civil action for wrongful death, the cause of action that is the basis of the action accrues upon the date on which the claimant is informed by competent medical authority that the decedent's death was related to the exposure to the product or upon the date on which by the exercise of reasonable diligence the claimant should have known that the decedent's death was related to the exposure to the product, whichever date occurs first. A civil action for wrongful death based on a cause of action described in division (D)(2)(g) of this section shall be commenced within two years after the cause of action accrues and shall not be commenced more than two years after the cause of action accrues.

(E)

(1) If the personal representative of a deceased minor has actual knowledge or reasonable cause to believe that the minor was abandoned by a parent seeking to benefit from a civil action for wrongful death or if any person listed in division (A)(1) of this section who is permitted to benefit from a civil action for wrongful death commenced in relation to a deceased minor has actual knowledge or reasonable cause to believe that the minor was abandoned by a parent seeking to benefit from the action, the personal representative or the person may file a motion in the court in which the action is commenced requesting the court to issue an order finding that the parent abandoned the minor and is not entitled to recover damages in the action based on the death of the minor .

(2) The movant who files a motion described in division (E)(1) of this section shall name the parent who abandoned the deceased minor and, whether or not that parent is a resident of this state, the parent shall be served with a summons and a copy of the motion in accordance with the Rules of Civil Procedure. Upon the filing of the motion, the court shall conduct a hearing. In the hearing on the motion, the movant has the burden of proving, by a preponderance of the evidence, that the parent abandoned the minor . If, at the hearing, the court finds that the movant has sustained that burden of proof, the court shall issue an order that includes its findings that the parent abandoned the minor and that, because of the prohibition set forth in division (A)(1) of this section, the parent is not entitled to recover damages in the action based on the death of the minor .

(3) A motion requesting a court to issue an order finding that a specified parent abandoned a minor child and is not entitled to recover damages in a civil action for wrongful death based on the death of the minor may be filed at any time during the pendency of the action.

(F) This section does not create a new cause of action or substantive legal right against any person involving a product liability claim.

(G) As used in this section:

(1) "Annuity" means an annuity that would be purchased from either of the following types of insurance companies:

(a) An insurance company that the A. M. Best Company, in its most recently published rating guide of life insurance companies, has rated A or better and has rated XII or higher as to financial size or strength;

(b)

(i) An insurance company that the superintendent of insurance, under rules adopted pursuant to Chapter 119. of the Revised Code for purposes of implementing this division, determines is licensed to do business in this state and, considering the factors described in division (G)(1)(b)(ii) of this section, is a stable insurance company that issues annuities that are safe and desirable.

(ii) In making determinations as described in division (G)(1)(b)(i) of this section, the superintendent shall be guided by the principle that the jury or court in a civil action for wrongful death should be presented only with evidence as to the cost of annuities that are safe and desirable for the beneficiaries of the action who are awarded compensatory damages under this section. In making the determinations, the superintendent shall consider the financial condition, general standing, operating results, profitability, leverage, liquidity, amount and soundness of reinsurance, adequacy of reserves, and the management of a particular insurance company involved and also may consider ratings, grades, and classifications of any nationally recognized rating services of insurance companies and any other factors relevant to the making of the determinations.

(2) "Future damages" means damages that result from the wrongful death and that will accrue after the verdict or determination of liability by the jury or court is rendered in the civil action for wrongful death.

(3) "Abandoned" means that a parent of a minor failed without justifiable cause to communicate with the minor, care for the minor, and provide for the maintenance or support of the minor as required by law or judicial decree for a period of at least one year immediately prior to the date of the death of the minor.

(4) "Minor" means a person who is less than eighteen years of age.

(5) "Harm" means death.

(6) "Manufacturer," "product," "product liability claim," and "supplier" have the same meanings as in section 2307.71 of the Revised Code.

(H) Divisions (D), (G)(5), and (G)(6) of this section shall be considered to be purely remedial in operation and shall be applied in a remedial manner in any civil action commenced on or after the effective date of this amendment, in which those divisions are relevant, regardless of when the cause of action accrued and notwithstanding any other section of the Revised Code or prior rule of law of this state, but shall not be construed to apply to any civil action pending prior to the effective date of this amendment.

Effective Date: 07-06-2001; 04-07-2005



Section 2125.03 - Distribution to beneficiaries.

(A)

(1) The amount received by a personal representative in an action for wrongful death under sections 2125.01 and 2125.02 of the Revised Code, whether by settlement or otherwise, shall be distributed to the beneficiaries or any one or more of them. The court that appointed the personal representative, except when all of the beneficiaries are on an equal degree of consanguinity to the deceased person, shall adjust the share of each beneficiary in a manner that is equitable, having due regard for the injury and loss to each beneficiary resulting from the death and for the age and condition of the beneficiaries. If all of the beneficiaries are on an equal degree of consanguinity to the deceased person, the beneficiaries may adjust the share of each beneficiary among themselves. If the beneficiaries do not adjust their shares among themselves, the court shall adjust the share of each beneficiary in the same manner as the court adjusts the shares of beneficiaries who are not on an equal degree of consanguinity to the deceased person.

(2) The court may create a trust for any beneficiary who is under twenty-five years of age by ordering that the portion of the amount received by the personal representative for that beneficiary be deposited in trust for the benefit of that beneficiary, until the beneficiary reaches twenty-five years of age, and order the distribution of the amount in accordance with the provisions of the trust. Prior to appointment as a trustee of a trust created pursuant to this section, the person to be appointed shall be approved by each adult beneficiary and by the guardian of each minor beneficiary of the trust.

(3) The personal representative shall not distribute any amount received in an action for wrongful death under sections 2125.01 and 2125.02 of the Revised Code to any person in relation to whom the court has entered an order pursuant to division (E)(2) of section 2125.02 of the Revised Code.

(B) The court shall distribute the amount of funeral and burial expenses awarded, or received by settlement, by reason of the death to the personal representative of the decedent, to be expended by the personal representative for the payment, or as reimbursement for the payment, of the expenses.

Effective Date: 10-01-1996



Section 2125.04 - New action.

In every civil action for wrongful death that is commenced or attempted to be commenced within the time specified by division (D)(1) or (D)(2)(c), (d), (e), (f), or (g) of section 2125.02 of the Revised Code, if a judgment for the plaintiff is reversed or the plaintiff fails otherwise than upon the merits , the plaintiff or, if the plaintiff dies and the cause of action survives, the personal representative of the plaintiff may commence a new civil action for wrongful death within one year after the date of the reversal of the judgment or the plaintiff's failure otherwise than upon the merits or within the period specified by any of those divisions, whichever occurs later.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 07-06-2001; 04-07-2005






Chapter 2127 - SALE OF LANDS

Section 2127.01 - Sale of lands by executors and administrators.

All proceedings for the sale of lands by executors, administrators, and guardians shall be in accordance with section[s] 2127.01 to 2127.43, inclusive, of the Revised Code, except where the executor has testamentary power of sale, and in that case the executor may proceed under such sections or under the will.

Effective Date: 10-01-1953



Section 2127.011 - Disposition of real property.

(A) In addition to the other methods provided by law or in the will and unless expressly prohibited by the will, an executor or administrator may sell at public or private sale, grant options to sell, exchange, re-exchange, or otherwise dispose of any parcel of real property belonging to the estate at any time at prices and upon terms that are consistent with this section and may execute and deliver deeds and other instruments of conveyance if all of the following conditions are met:

(1) The surviving spouse, all of the legatees and devisees in the case of testacy, and all of the heirs in the case of intestacy, give written consent to a power of sale for a particular parcel of real property or to a power of sale for all the real property belonging to the estate. Each consent to a power of sale provided for in this section shall be filed in the probate court.

(2) Any sale under a power of sale authorized pursuant to this section shall be made at a price of at least eighty per cent of the appraised value, as set forth in an approved inventory.

(3) No power of sale provided for in this section is effective if the surviving spouse or any legatee, devisee, or heir is a minor. No person may give the consent of the minor that is required by this section.

(B) A surviving spouse who is the executor or administrator may sell real property to self pursuant to this section.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-26-1976



Section 2127.02 - Payment of debts.

As soon as an executor or administrator ascertains that the personal property in the possession or under the control of the executor or administrator is insufficient to pay all the debts of the decedent, together with the allowance for support to the surviving spouse, minor children, or surviving spouse and minor children of the decedent as provided in section 2106.13 of the Revised Code, and the costs of administering the estate, the executor or administrator shall commence a civil action in the probate court for authority to sell the decedent's real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2127.03 - Payment of legacies.

When by operation of law or the provisions of a will, a legacy is effectual to charge real property, and the personal property is insufficient to pay the legacy, together with all the debts, the allowance to the surviving spouse, minor children, or surviving spouse and minor children as provided in section 2106.13 of the Revised Code, and the costs of administering the estate, the executor, administrator, or administrator with the will annexed shall commence a civil action in the probate court for authority to sell the real property so charged.

If the executor, administrator, or administrator with the will annexed fails to commence the action mentioned in this section or section 2127.02 of the Revised Code, the probate court in which letters testamentary have been granted, upon its own motion or upon motion by a creditor or legatee, shall order the executor, administrator, or administrator with the will annexed to commence such an action, and proceed in the manner prescribed in this chapter.

Effective Date: 05-31-1990



Section 2127.04 - Action for authority to sell real property.

(A) With the consent of all persons entitled to share in an estate upon distribution, the executor, administrator, or administrator with the will annexed may, and upon the request of these persons shall, commence an action in the probate court for authority to sell any part or all of the decedent's real property, even though the real property is not required to be sold to pay debts or legacies. A guardian may make a request under this division, or give consent, on behalf of the guardian's ward.

(B) An executor, administrator, or administrator with the will annexed may commence an action in the probate court, on the executor or administrator's own motion, to sell any part or all of the decedent's real property, even though the real property is not required to be sold to pay debts or legacies. The court shall not issue an order of sale in the action unless one of the categories specified in divisions (B)(1)(a), (b), and (c), (B)(2)(a), (b), and (c), and (B)(3) of this section applies:

(1)

(a) At least fifty per cent of all the persons interested in the real property proposed to be sold have consented to the sale.

(b) Prior to the issuance of the order, no written objection is filed with the court by any person or persons who hold aggregate interests in the interest of the decedent in the real property proposed to be sold, that total in excess of twenty-five per cent.

(c) The court determines that the sale is in the best interest of the decedent's estate.

(2)

(a) No person's interest in the interest of the decedent in the real property proposed to be sold exceeds ten per cent.

(b) Prior to the issuance of the order, no written objection is filed with the court by any person or persons who hold aggregate interests in the interest of the decedent in the real property proposed to be sold, that total in excess of twenty-five per cent.

(c) The court determines that the sale is in the best interest of the decedent's estate.

(3) The real property proposed to be sold escheats to the state under division (K) of section 2105.06 of the Revised Code.

(C) Notwithstanding any provision of the Revised Code, an executor, administrator, or administrator with the will annexed shall commence an action in the probate court to sell any part or all of the decedent's real property if any person who is entitled to inherit all or part of the real property cannot be found after a due and diligent search. The court shall not issue an order of sale in the action unless the sale is in the best interest of the person who cannot be found and in the best interest of the decedent's estate.

If a sale is ordered under this division, the costs of its administration shall be taken from the proceeds of the sale.

(D) A surviving spouse who is an executor or administrator of the decedent spouse's estate is not disqualified, by reason of being executor or administrator, as a person to whom a parcel of real property may be sold pursuant to this section.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-22-2001



Section 2127.05 - Guardian may sell.

Whenever necessary for the education, support, or the payment of the just debts of the ward, or for the discharge of liens on the real property of the ward, whenever the real property of the ward is suffering unavoidable waste, or a better investment of its value can be made, or whenever it appears that a sale of the real property will be for the benefit of the ward or the ward's children, the guardian of the person and estate or of the estate only of a minor, person unable to manage the person's property because of mental illness or deficiency, habitual drunkard, confined person, or other person under disability may commence a civil action in the probate court for authority to sell all or any part of the real property of the ward. If it appears to the advantage of the ward to lay out all or any part of the real property in town lots, application for that authority may also be made in the action.

When the same person is guardian for two or more wards whose real property is owned by them jointly or in common, the actions may be joined, and in one complaint the guardian may ask for the sale of the interest of all or any number of the guardian's wards in the real property. If different persons are guardians of wards interested jointly or in common in the same real property, they may join as parties plaintiff in the same action. On the hearing, in either case, the court may authorize the sale of the interest of one or more of the wards.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.06 - Successor fiduciary shall complete sale proceedings.

If the fiduciary who brings an action under section 2127.01 to 2127.43 of the Revised Code dies, resigns, or is removed, or the fiduciary's powers cease at any time before the real property sold is conveyed, a successor fiduciary may be substituted as a party to the action and may convey real property, whether sold before or after the successor fiduciary's appointment. The successor fiduciary may also be required to give an additional bond.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.07 - Real property subject to sale.

Any interest in real property, whether legal or equitable, that the deceased had a right to sell or dispose of at the time of the deceased's death, or of which the ward was seized at the time the action was brought, including coal, iron ore, limestone, fireclay, or other mineral upon or under the real property, or the right to mine them, may be sold by an executor, administrator, or guardian under sections 2127.01 to 2127.43 of the Revised Code. This section does not give an executor or administrator with the will annexed authority to sell real property for the payment of legacies, other than as charged by the testator or by operation of law. This section does not give a guardian authority to sell an equitable estate in real property placed by deed of trust, beyond the power of the ward to sell, convey, or assign.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.08 - Fractional interests - sale of entire interest.

When the interest of a decedent or ward in real property is fractional and undivided, the action for authority to sell the real property shall include only the undivided fractional interest, except that the executor, administrator, or guardian, the owner of any other fractional interest, or any lien holder may, by pleading filed in the cause setting forth all interests in the property and liens on the property, require that the action include the entire interest in the property, and the owner of the interests and liens shall receive the owner's respective share of the proceeds of sale after payment has been made of the expenses of sale including reasonable attorney fees for services in the case . Those fees shall be paid to the plaintiff's attorney unless the court awards some part of the fees to other counsel for services in the case for the common benefit of all the parties, having regard to the interest of the parties, the benefit each may derive from the sale, and the equities of the case. The fees of the executor, administrator, or guardian shall be a charge only against the portion of the proceeds of sale that represents the interests of the decedent or ward.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.09 - Venue.

An action by an executor, administrator, or guardian to obtain authority to sell real property shall be brought in the county in which the executor, administrator, or guardian was appointed or in which the real property subject to sale or any part of the property is situated. If the action is brought in a county other than that in which the real property or a part of the property is situated, a certified transcript of the record of all proceedings had in that county shall be filed with and recorded by the probate court of each county in which the real property or any part of the property is situated.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.10 - Action to sell real property.

An action to obtain authority to sell real property shall be commenced by the executor, administrator, or guardian by filing a complaint with the probate court.

The complaint shall contain a description of the real property proposed to be sold and its value, as near as can be ascertained, a statement of the nature of the interest of the decedent or ward in the real property, a recital of all mortgages and liens upon and adverse interests in the real property, the facts showing the reason or necessity for the sale, and any additional facts necessary to constitute the cause of action under the section of the Revised Code on which the action is predicated.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.11 - Summary proceeding if value of land less than three thousand dollars.

When the actual market value of a decedent's or ward's real property to be sold is less than three thousand dollars, and the court so finds, it may by summary order authorize the sale and conveyance of the real property at private sale, on the terms that it considers proper, and in that proceeding, all requirements of sections 2127.01 to 2127.43 of the Revised Code, as to service of summons, appraisal, and additional bond, shall be waived.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.12 - Necessary parties in sale by executor or administrator.

In an action by an executor or administrator to obtain authority to sell real property, the following persons shall be made parties defendant:

(A) The surviving spouse;

(B) The heirs, devisees, or persons entitled to the next estate of inheritance from the decedent in the real property and having an interest in it, but their spouses need not be made parties defendant;

(C) All mortgagees and other lienholders whose claims affect the real property or any part of it;

(D) If the interest subject to sale is equitable, all persons holding legal title to the interest or any part of it, and those who are entitled to the purchase money for it, other than creditors;

(E) If a fraudulent transfer is sought to be set aside, all persons holding or claiming under the transfer;

(F) All other persons having an interest in the real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-28-1990



Section 2127.13 - Necessary parties in sale by guardian.

In an action by a guardian to obtain authority to sell the real property of the guardian's ward the following persons shall be made parties defendant:

(A) The ward;

(B) The spouse of the ward;

(C) All persons entitled to the next estate of inheritance from the ward in the real property who are known to reside in Ohio, but their spouses need not be made parties defendant;

(D) All lienholders whose claims affect the real property or any part of the property;

(E) If the interest subject to the sale is equitable, all persons holding legal title to the real property or any part of the property;

(F) All other persons having an interest in the real property, other than creditors.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.14 - Service of summons.

Service of summons, actual or constructive, in an action to sell the real property of a decedent or a ward shall be had as in other civil actions, but if any competent person in interest enters appearance or consents in writing to the sale, service on that person shall not be necessary. If all parties consent in writing to the sale, an order for the sale may issue forthwith.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.15 - Pleadings and procedure.

All pleadings and proceedings in an action to obtain authority to sell the real property of a decedent or a ward in the probate court shall be the same as in other civil actions, except as otherwise provided in sections 2127.01 to 2127.43 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.16 - Sale to be free of dower.

In a sale of real property by an executor, administrator, or guardian, the real property shall be sold free of all right and expectancy of dower in the property, but out of the proceeds of the sale, in lieu of dower, the court shall allow to the person having any dower interest in the property a sum in money that is the just and reasonable value of the dower, unless the answer of the person waives that allowance.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.17 - Costs when there are objections to granting order for sale.

In an action to obtain authority to sell real property, if a party in the party's answer objects to an order for the sale of real property by an executor, administrator, or guardian, and on hearing it appears to the court that either the complaint or the objection is unreasonable, it may award costs to the party prevailing on that issue.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.18 - Equities and priorities.

Upon the hearing of an action to obtain authority to sell real property by an executor, administrator, or guardian, if satisfied that all necessary parties defendant are properly before the court, and that the demand for relief ought to be granted, the court may determine the equities among the parties and the priorities of lien of the several lien holders on the real property, and order a distribution of the money arising from the sale in accordance with its determination. The court may in the same cause order contributions among all parties in interest.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.19 - Release of liens.

When an action to obtain authority to sell real property is determined by the probate court, the probate judge shall make the necessary order for an entry of release and satisfaction of all mortgages and other liens upon the real property except the mortgage that is assumed by the purchaser. The executor, administrator, or guardian shall enter the release and satisfaction, together with a memorandum of the title of the case, the character of the proceedings, and the volume and page of record where recorded, upon the record of the mortgage, judgment, or other lien in the office where it appears as matter of record. If the executor, administrator, or guardian fails to enter the release and satisfaction, the court , on the application of an interested party, may enter the release and satisfaction and tax in the executor's, administrator's, or guardian's cost bill the fee provided by law for entering the release and satisfaction, and a fee of twenty-five cents to the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.20 - Sale subject to mortgage.

The probate court, with the consent of the mortgagee, may authorize the sale of lands subject to mortgage, but the giving of any such consent shall release the estate of the decedent or ward should a deficit later appear.

Effective Date: 10-05-1961



Section 2127.21 - Complaint of guardian to have land laid out in town lots.

If a guardian's complaint in an action to obtain authority to sell real property seeks to have real property laid out in town lots, and the court finds it to the advantage of the ward, it shall authorize the survey and platting of the real property as provided by law. Upon subsequent return of the survey and plat, the court, if it approves it, shall authorize the guardian on behalf of the guardian's ward to sign, seal, and acknowledge the plat in that behalf for record.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.22 - Appraisement may be dispensed with - new appraisement - appraisers.

If an appraisement of the real property is contained in the inventory required of an executor or administrator by section 2115.02 of the Revised Code, and of a guardian by section 2111.14 of the Revised Code, the probate court may order a sale in accordance with the appraisement, or order a new appraisement. If a new appraisement is not ordered, the value set forth in the inventory shall be the appraised value of the real property. If the court orders a new appraisement, the value returned shall be the appraised value of the real property.

If the interest of the deceased or ward in the real property is fractional and undivided, and if a party requests and the court orders the entire interest in the real property to be sold, a new appraisement of the entire interest in the real property shall be ordered.

If the relief requested is granted and new appraisement is ordered, the court shall appoint one, or on request of the executor, administrator, or guardian, not exceeding three judicious and disinterested persons of the vicinity, not next of kin of the complainant, to appraise the real property in whole and in parcels at its true value in money. If the real property lies in two or more counties the court may appoint appraisers in any or all of the counties in which the real property or a part of it is situated.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.23 - Agreement of appraisers.

The appraisers appointed under section 2127.22 of the Revised Code shall agree to truly and impartially appraise the real property at its fair cash value upon actual view and to perform the duties required of them by the order of the court. The appraisement shall be signed by the appraisers, and the officer to whom it is issued shall make return of it to the court for confirmation.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-08-1992



Section 2127.24 - Vacancy in appraisers.

If a person appointed by the court under section 2127.22 of the Revised Code as an appraiser fails to discharge the person's duties, the probate judge on the judge's own motion or on the motion of the executor, administrator, or guardian may appoint another appraiser.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.25 - Compensation of appraisers.

Appraisers appointed under section 2127.22 of the Revised Code shall each be paid such compensation as the court thinks proper for services performed by them.

Effective Date: 10-01-1953



Section 2127.26 - [Repealed].

Effective Date: 03-23-1981



Section 2127.27 - Additional bond before sale.

Upon the return and approval of the appraisement provided for by section 2127.22 of the Revised Code, the court shall require the executor, administrator, or guardian to execute a bond with two or more personal sureties, or one or more corporate sureties, whose qualifications shall be those provided by section 2109.17 of the Revised Code. The bond shall be payable to the state in an amount that the court considers sufficient, having regard to the amount of real property to be sold, its appraised value, the amount of the original bond given by the executor, administrator, or guardian, and the distribution to be made of the proceeds arising from the sale . The bond shall be conditioned for the faithful discharge of the executor's, administrator's, or guardian's duties and the payment of, and accounting for, all moneys arising from the sale according to law. The bond shall be additional to that given by the executor, administrator, or guardian at the time of appointment. If the court finds the amount of the original bond given by the executor, administrator, or guardian is sufficient, having regard for the amount of real property to be sold, its appraised value, and the distribution to be made of the proceeds arising from the sale, the giving of additional bond may be dispensed with by order of the court. The bond shall be given in the court from which the executor, administrator, or guardian was appointed.

If the action to obtain authority to sell real property is pending in another court, the latter shall proceed no further until there is filed in that court a certificate from the court in which the executor, administrator, or guardian was appointed, under its seal, that the bond has been given or that the original bond is sufficient. This section does not prevent the court in an action to sell real property from ordering the sale of that real property without bond in cases where the testator had provided by the testator's will that the executor need not give bond.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.28 - Expense of sale.

The probate court may, after notice to all parties in interest, allow a real estate commission in an action to sell real property by an executor, administrator, or guardian, but an allowance shall be passed upon by the court prior to the sale.

The court may allow payment for certificate or abstract of title or policy of title insurance in connection with the sale of any real property by an executor, administrator, or guardian.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.29 - Order of sale.

When the bond required by section 2127.27 of the Revised Code is filed and approved by the court, it shall order the sale of the real property included in the complaint set forth in section 2127.10 of the Revised Code, or the part of the real property it considers necessary for the interest of all parties concerned. If the complaint alleges that it is necessary to sell part of the real property, and that by the partial sale the residue of the real property, or a specific part of it, would be greatly injured, the court, if it so finds, may order a sale of the whole real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.30 - Order of sale when an equitable estate is included.

If the order of sale set forth in section 2127.29 of the Revised Code includes real property in which the ward or the estate has an equitable interest only, the court may make an order for the appraisement and sale of that equitable estate free from dower, for the indemnity of the estate against any claim for purchase money, and for payment of the value of the dower in money, as the court considers equitable, having regard for the rights of all parties in interest.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.31 - Persons interested may give bond to prevent sale.

An order to sell the real property of a decedent shall not be granted in an action by an executor or administrator, if, after the action is commenced and before the order of sale is granted, any person interested in the estate gives bond to the executor or administrator in a sum with sureties approved by the probate court, conditioned to pay all debts and legacies found due from the estate, the charges of administration, and the allowance for support to the surviving spouse, minor children, or surviving spouse and minor children of the decedent as provided in section 2106.13 of the Revised Code, insofar as the personal property of the decedent is insufficient. If the bond is not given until after the order of sale is granted, and the executor or administrator in reliance on the bond abates the action, the bond shall be binding upon the obligors, and may be enforced as though given prior to the granting of the order of sale.

Effective Date: 05-31-1990



Section 2127.32 - Public or private sale.

The real property included in the court's order of sale, as provided in section 2127.29 of the Revised Code, shall be sold either in whole or in parcels at public auction at the door of the courthouse in the county in which the order of sale was granted, or at another place, as the court directs, and the order shall fix the place, day, and hour of sale. If it appears to be more for the interest of the ward or the estate to sell the real property at private sale, the court may authorize the complainant to sell it either in whole or in parcels. If an order for private sale is issued, it shall be returned by the complainant. Upon motion and showing of a person interested in the proceeds of the sale, filed after thirty days from the date of the order, the court may require the complainant to return the order, if the premises have not been sold. Upon return of the order, the court may order the real property to be sold at public sale.

If upon showing of any person interested, the court finds that it will be to the interest of the ward or the estate, it may order a reappraisement and sale in parcels.

If the sale is to be public, the executor, administrator, or guardian shall give notice of the time and place of the sale by advertisement at least three weeks successively in a newspaper published in the county where the real property is situated.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-07-1977



Section 2127.33 - Price at which real property may be sold.

If the sale authorized by a court as provided in section 2127.32 of the Revised Code is private, the real property shall not be sold for less than the appraised value. If the sale is at public auction, the real property if improved shall not be sold for less than two thirds of the appraised value, or if not improved, for less than one half of the appraised value. In private sales if no sale has been effected after one bona fide effort to sell under this section, or if in public sales the real property remains unsold for want of bidders when offered pursuant to advertisement, the court may fix the price for which the real property may be sold or may set aside the appraisement and order a new appraisement. If the new appraisement does not exceed five hundred dollars, and upon the first offer under the new appraisement at public sale there are no bids, then upon the motion of any party interested the court may order the real property to be readvertised and sold at public auction to the highest bidder.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.34 - Terms of sale.

The order for the sale of real property, granted by the probate court in an action by an executor, administrator, or guardian, shall prescribe the terms of the sale, and payment of the purchase money, either in whole or in part, for cash, or on deferred payments. In the sales by executors or administrators, deferred payments shall not exceed two years with interest.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.35 - Confirmation of sale - deed.

An executor, administrator, or guardian shall make return of the executor's, administrator's, or guardian's proceedings under the order for the sale of real property granted by the probate court. The court, after careful examination, if satisfied that the sale has in all respects been legally made, shall confirm the sale, and order the executor, administrator, or guardian to make a deed to the purchaser.

The deed shall be received in all courts as prima-facie evidence that the executor, administrator, or guardian in all respects observed the direction of the court, and complied with the requirements of the law, shall convey the interest in the real property directed to be sold by the court, and shall vest title to the interest in the purchaser as if conveyed by the deceased in the deceased's lifetime, or by the ward free from disability, and by the owners of the remaining interests in the real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.36 - Security for deferred payments.

The order for the sale of real property granted in an action by an executor, administrator, or guardian shall require that before the delivery of the deed the deferred installments of the purchase money be secured by mortgage on the real property sold, and mortgage notes bearing interest at a rate approved by the probate court. If after the sale is made, and before delivery of the deed, the purchaser offers to pay the full amount of the purchase money in cash, the court may order that it be accepted, if for the best interest of the estate or the ward, and direct its distribution.

The court in that order may also direct the sale, without recourse, of any or all of the notes taken for deferred payments, if for the best interest of the estate or the ward, at not less than their face value with accrued interest, and direct the distribution of the proceeds.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.37 - Compensation of executor, administrator, or guardian.

If an action to sell real property is prosecuted by an executor or administrator , the executor or administrator shall be allowed the compensation provided by law, by the probate court from which the executor's or administrator's letters issued. If that action is by a guardian, the guardian's duties and obligations in the action shall be considered by the court appointing the guardian in awarding the compensation that the court considers reasonable.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2127.38 - Distribution of money received from sale of real property.

The sale price of real property sold following an action by an executor, administrator, or guardian shall be applied and distributed as follows:

(A) To discharge the costs and expenses of the sale, including reasonable fees to be fixed by the probate court for services performed by attorneys for the fiduciary in connection with the sale, and compensation, if any, to the fiduciary for services in connection with the sale as the court may fix, which costs, expenses, fees, and compensation shall be paid prior to any liens upon the real property sold and notwithstanding the purchase of the real property by a lien holder;

(B) To the payment of taxes, interest, penalties, and assessments then due against the real property, and to the payment of mortgages and judgments against the ward or deceased person, according to their respective priorities of lien, so far as they operated as a lien on the real property of the deceased at the time of the sale, or on the estate of the ward at the time of the sale, that shall be apportioned and determined by the court, or on reference to a master, or otherwise;

(C)

(1) In the case of an executor or administrator, the remaining proceeds of sale shall be applied as follows:

(a) To the payment of legacies with which the real property of the deceased was charged, if the action is to sell real property to pay legacies;

(b) To discharge the claims and debts of the estate in the order provided by law.

(2) Whether the executor or administrator was appointed in this state or elsewhere, the surplus of the proceeds of sale shall be considered for all purposes as real property, and be disposed of accordingly.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-21-1982



Section 2127.39 - When proceeds of sale marshaled in conformity with will.

If an action to sell real property is brought by an executor or administrator with the will annexed, if in the will of the deceased there is a disposition of the decedent's estate for the payment of debts, or a provision that may require or induce the probate court to marshal the assets differently from the way the law otherwise would prescribe, those devises, or parts of the will, shall be set forth in the complaint, and a copy of the will exhibited to the court, whereupon the court shall marshal the proceeds of the sale accordingly, so far as it can be done consistently with the rights of creditors.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.40 - Sale by executor or administrator of real property fraudulently transferred by decedent.

When an action is brought by an executor or administrator to sell real property to pay debts, the real property subject to sale shall include all rights and interests in real property transferred by the decedent in the decedent's lifetime with intent to defraud the decedent's creditors, except that real property fraudulently transferred cannot be taken from any person who purchased them for a valuable consideration, in good faith, and without knowledge of the fraud. No claim to that real property shall be made unless within four years next after the decease of the grantor.

If real property fraudulently transferred is to be included in that action, the executor or administrator, either before or at the same time, may commence a civil action in the court of common pleas in the county in which the real property is situated to recover possession of it, or, in the action for its sale, the executor or administrator may allege the fraud and have the fraudulent transfer avoided. But when the real property is included in the complaint before the recovery of possession by the executor or administrator, the action shall be brought in the court of common pleas in the county in which the real property is situated.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-28-1990



Section 2127.41 - Proceeds arising from partition of real property may be reached by the executor or administrator.

If, after the institution of proceedings for the partition of the real property of a decedent, it is found that the assets in the possession or under the control of the executor or administrator probably are insufficient to pay the debts of the estate, together with the allowance for support of the surviving spouse, minor children, or surviving spouse and minor children as provided in section 2106.13 of the Revised Code, the expenses of administration, and the legacies that are a charge upon the real property, the executor or administrator shall make a written statement to the probate court of the assets, indebtedness, expenses, and legacies, and the court shall ascertain the amount necessary to pay the debts, expenses, and legacies and give a certificate of the amount to the executor or administrator.

The executor or administrator then shall present the certificate to the court in which the proceedings for partition are or have been pending, and, on the motion of the executor or administrator, the court shall order the amount named in the certificate to be paid over to the executor or administrator out of the proceeds of the sale of the premises, if thereafter they are sold or already have been sold. This section does not prohibit an executor or administrator from proceeding to sell real property belonging to the estate for the payment of debts or legacies, although it has been sold on partition or otherwise, or the proceeds of the sale have been fully distributed.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2127.42 - Sale of lands of foreign wards.

Wards living out of this state and owning real property within it are entitled to the benefit of sections 2127.01 to 2127.43 of the Revised Code. Complaints for the sale of real property by guardians of those wards shall be filed in the county in which the real property is situated, or if situated in two or more counties, then in one of the counties in which a part of it is situated. Additional security shall be required from the guardians, if considered necessary by the probate court of the county in which the complaints are filed.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976



Section 2127.43 - Sale of real property by trustees of nonresidents.

This chapter extends to an action brought by the trustee of a nonresident minor or mentally ill or deficient person to sell the real property of the ward.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-01-1976






Chapter 2129 - ANCILLARY ADMINISTRATION

Section 2129.01 - Record of extracounty and extrastate proceedings.

The authenticated record of any extracounty or extrastate administration proceedings filed in the probate court shall be admitted to record, docketed, and indexed in the same manner as local administration proceedings.

Effective Date: 10-01-1953



Section 2129.02 - Proceedings by nonresident executor or administrator to bar creditor's claims.

If letters of administration or letters testamentary have been granted in any state other than this state, in any territory or possession of the United States, or in any foreign country, as to the estate of a deceased resident of that state, territory, possession, or country, and if no ancillary administration proceedings have been commenced in this state, the person to whom the letters of appointment were granted may file an authenticated copy of them in the probate court of any county of this state in which is located real property of the decedent.

The claim of any creditor of that decedent shall be subject to section 2117.06 of the Revised Code. The person filing those letters in the probate court may accelerate the bar against claims against the estate established by that section, by giving written notice to a potential claimant that identifies the decedent by name, states the date of the death of the decedent, identifies the court, states its mailing address, and informs the potential claimant that any claims the potential claimant may have against the estate are required to be presented to the court within the earlier of thirty days after receipt of the notice by the potential claimant or six months after the date of the death of the decedent. A claim of that potential claimant that is not presented to the court within the earlier of thirty days after receipt of the notice by the potential claimant or six months after the date of the death of the decedent is forever barred as a possible lien upon the real property of the decedent in this state. If, at the expiration of that period, any such claim has been filed and remains unpaid after reasonable notice of the claim to the nonresident executor or administrator, ancillary administration proceedings as to the estate may be had forthwith.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2129.03 - Delivery of personal property and payment of debts to nonresident executor or administrator.

The money, debts, and other personal property located in Ohio, belonging to a nonresident decedent may be delivered to the nonresident executor or administrator without further liability to the estate provided the person delivering such money, debts, or other personal property has no knowledge of ancillary proceedings being had or having been had in Ohio.

Effective Date: 10-01-1953



Section 2129.04 - Ancillary administration.

When a nonresident decedent leaves property in Ohio, ancillary administration proceedings may be had upon application of any interested person in any county in Ohio in which is located property of the decedent, or in which a debtor of such decedent resides. Such applicant may or may not be a creditor of the estate. The ancillary administration first granted shall extend to all the estate of the deceased within the state, and shall exclude the jurisdiction of any other court.

Effective Date: 10-01-1953



Section 2129.05 - Foreign wills.

Authenticated copies of wills, executed and proved according to the laws of any state or territory of the United States, relative to property in this state, may be admitted to record in the probate court of a county where a part of that property is situated. The authenticated copies, so recorded, shall be as valid as wills made in this state.

When such a will, or authenticated copy, is admitted to record, a copy of the will or of the authenticated copy, with the copy of the order to record it annexed to that copy, certified by the probate judge under the seal of the probate court, may be filed and recorded in the office of the probate judge of any other county where a part of the property is situated, and it shall be as effectual as the authenticated copy of the will would be if approved and admitted to record by the court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.06 - Will made outside the United States.

A will executed, proved, and allowed in a country other than the United States and territories thereof, according to the laws of such foreign state or country, may be allowed and admitted to record in this state in the manner and for the purpose mentioned in sections 2129.07 to 2129.30, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2129.07 - Proceedings to admit foreign will to record.

(A) An authenticated copy of a will executed, proved, and allowed in a country other than the United States and territories of the United States, and the probate of that will shall be produced by the executor, or by a person interested in the will, to the probate court of the county in which there is any estate upon which the will may operate. The court then shall continue the application to admit it to probate for two months. Notice of the filing of the application shall be given to all persons interested in the will, in a public newspaper published in or in general circulation in the county in which the application is made, at least three weeks consecutively. The first publication shall be at least forty days before the time set for the final hearing of the application. If, on the final hearing, it appears to the court that the instrument ought to be allowed in this state, it shall order the copy to be filed and recorded. The will, and the probate and record of it, then shall have the same effect as if the will originally had been proved and allowed in that court.

(B) This section does not give effect to the will of an alien different from that which it would have had if originally proved and allowed in this state.

(C) When the copy of the will has been filed and recorded, and when no ancillary administration proceedings have been had or are being had in this state, sections 2106.01 to 2106.08 of the Revised Code, relating to the election of a surviving spouse, shall apply the same as in the case of resident decedents, except that an election under section 2106.01 of the Revised Code shall not be made subject to division (E) of that section, but instead shall be made at any time after the death of the decedent but not later than six months after the recording of the copy of the will.

Effective Date: 05-31-1990



Section 2129.08 - Appointment of ancillary administrator.

(A) After an authenticated copy of the will of a nonresident decedent has been allowed and admitted to record as provided in this chapter, and after there has been filed in the probate court a complete exemplification of the record of the grant of the domiciliary letters of appointment and of any other records of the court of domiciliary administration that the court requires, the court shall appoint as the ancillary administrator the person named in the will, or nominated in accordance with any power of nomination conferred in the will, as general executor of the decedent's estate or as executor of the portion of the decedent's estate located in this state, provided that the person makes application and qualifies under division (B)(2) of section 2109.21 of the Revised Code and in all other respects as required by law. If the testator in the will naming or providing for the nomination of that executor orders or requests that bond not be given by that executor, bond shall not be required unless, for sufficient reason, the court requires it.

(B) If a nonresident decedent died intestate, or failed to designate in the nonresident decedent's will any person qualified to act as ancillary administrator or to confer in the will a power to nominate a person as an executor as described in division (A) of this section, or if the will of a nonresident decedent conferred that power but no person qualified to act as ancillary administrator was nominated, the court shall appoint in that capacity a suitable person who is a resident of the county including, but not limited to, a creditor of the estate.

(C) An ancillary administrator, acting as to the estate of a testate decedent that is located in this state, may sell and convey the real and personal property by virtue of the will as executors or administrators with the will annexed may do.

(D) No person shall be appointed as an ancillary administrator of the estate of a nonresident presumed decedent that is located in this state, except after Chapter 2121. of the Revised Code, relative to the appointment of an ancillary administrator, has been complied with.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 05-31-1990



Section 2129.09 - [Repealed].

Effective Date: 05-31-1990



Section 2129.10 - Procedure.

Except as otherwise provided in this chapter, the procedure in ancillary administration shall be the same as in the administration of the estates of resident decedents.

Effective Date: 05-31-1990



Section 2129.11 - No domiciliary administration.

If no domiciliary administration has been commenced, the ancillary administrator shall proceed with the administration in this state as though the decedent had been a resident of this state at the time of the decedent's death.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.12 - Presentation of claims.

Creditors having claims against the estate of a nonresident decedent shall file them with the ancillary administrator who is appointed in accordance with sections 2109.21 and 2129.08 of the Revised Code, within the time and in the manner provided by sections 2117.06 and 2117.07 of the Revised Code.

Effective Date: 05-31-1990



Section 2129.13 - Sale of real property.

If an ancillary administrator finds that the personal property of the nonresident decedent in this state is not sufficient to pay the expenses of administration, public rates and taxes, and other valid claims that have been presented, the ancillary administrator shall proceed to sell as much of the real property of the decedent located in this state that is necessary to pay those debts. The procedure shall be the same as in sales of real property in administration proceedings relating to the estates of resident decedents under sections 2127.01 to 2127.43 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.14 - Sale requested by domiciliary executor or administrator.

A domiciliary executor or administrator of a nonresident decedent may file in the probate court by which the ancillary administrator was appointed information showing that it will be necessary to sell real property of the decedent located in this state to pay debts and legacies, and the court may thereupon authorize the ancillary administrator to sell any part or all of the real property that is necessary. The ancillary administrator shall proceed to sell the real property in the manner provided by section 2129.13 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.15 - Certificate of assets and liabilities.

Within five months after appointment, the ancillary administrator of a nonresident decedent shall forward to the domiciliary administrator, if any, of the decedent, if the name and address of the domiciliary administrator are known, a certificate showing all assets of the estate in this state and all debts and liabilities including estimated expenses of administration. If the name and address of the domiciliary administrator are not known, the certificate shall be forwarded to the next of kin of the deceased whose names and addresses are known and to the court having jurisdiction in estate matters in the county in which the decedent resided at the time of death.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.16 - Property not to be sold.

An ancillary administrator shall not sell property of a nonresident decedent if the domiciliary administrator or executor, or any other person having an interest in the estate, within thirty days after the forwarding of the certificate of assets and liabilities required by section 2129.15 of the Revised Code pays to the ancillary administrator a sum sufficient to pay all expenses of administration, public rates and charges, and creditors' claims filed in the state, or secures the payment of such sum to the satisfaction of the probate court. The domiciliary administrator or executor, or any other person having an interest in the estate, may likewise prevent the sale of any part of such property by paying, or securing to the satisfaction of the court the payment of, the appraised value of the property withheld from sale.

Effective Date: 10-01-1953



Section 2129.17 - Transcript to be filed.

An ancillary administrator shall file in the probate court of every county in this state in which real property of the nonresident decedent is located a certified copy of the records in the court of the ancillary administrator's appointment that affect the title to that real property.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.18 - Determination of heirship.

Whenever property of a nonresident decedent as to whose estate ancillary administration proceedings are being had in this state passes by the laws of intestate succession or under a will to a beneficiary not named in the will, proceedings may be had to determine the persons entitled to that property in the same manner as in the estates of resident decedents under sections 2123.01 to 2123.07 of the Revised Code. The ancillary administrator shall file a certified copy of the finding in the probate court in every county in this state in which real property of the decedent is located. The administrator shall procure and file in the court for the information of the court a certified copy of any determination of heirship relative to the decedent's estate made in the state of the domiciliary administration.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.19 - Application for certificate of transfer.

Prior to filing the ancillary administrator's final account, an ancillary administrator shall file in the probate court an application for a certificate of transfer as to the real property of the nonresident decedent situated in this state, in the same manner as in the administration of the estates of resident decedents under section 2113.61 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.20 - Payments to ancillary administrator.

Any person indebted to the estate of a nonresident decedent or holding property belonging thereto may pay such indebtedness or deliver such property to the ancillary administrator when appointed, and shall thereupon be discharged from further liability to said estate.

Effective Date: 10-01-1953



Section 2129.21 - Bona fide purchaser protected.

The bona fide purchaser of real or personal property sold as provided by law by an ancillary administrator shall take the title free from all obligations of the estate.

Effective Date: 10-01-1953



Section 2129.22 - Estate discharged by payment.

When an ancillary administrator has paid a claim against the estate of a nonresident decedent, such estate shall be fully discharged of all liability therefor.

Effective Date: 10-01-1953



Section 2129.23 - Distribution.

When the expense of the ancillary administration of a nonresident decedent's estate, including any attorney's fee that is allowed by the probate court, all public charges and taxes, and all claims of creditors presented as provided in section 2129.12 of the Revised Code, have been paid, any residue of the personal property and the proceeds of any real property sold for the payment of debts shall be distributed by the ancillary administrator as follows:

(A) With the approval of the court , the residue may be delivered to the domiciliary administrator or executor.

(B) If the court so orders, the residue shall be delivered to the persons entitled to it.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.24 - Fees.

Probate judges, county recorders, and county auditors shall for services required by sections 2129.01 to 2129.30, inclusive, of the Revised Code, charge and collect the same fees as for similar services in the administration of the estates of resident decedents.

Effective Date: 10-01-1953



Section 2129.25 - Foreign executor or administrator may be authorized to sell real property.

When an executor or administrator is appointed in any other state, territory, or foreign country for the estate of a person dying out of this state, and no executor or administrator for the estate is appointed in this state, the foreign executor or administrator may file an authenticated copy of the foreign executor's or administrator's appointment in the probate court of any county in which there is real property of the deceased, together with an authenticated copy of the will. After filing those copies, the foreign executor or administrator may be authorized, under an order of the court, to sell real property for the payment of debts or legacies and charges of administration, in the manner prescribed in sections 2127.01 to 2127.43 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.26 - Bond.

If it appears to the probate court granting the order of sale set forth in section 2129.25 of the Revised Code that the foreign executor or administrator is bound with sufficient surety in the state or country in which the foreign executor or administrator was appointed to account for the proceeds of the sale, for the payment of debts or legacies, and for charges of administration, and an authenticated copy of the bond is filed in court, no further bond for that purpose shall be required of the foreign executor or administrator. If the court finds that the bond is insufficient, before making the sale, the foreign executor or administrator shall give bond to this state with two or more sufficient sureties, conditioned to account for and dispose of the proceeds of the sale for the payment of the debts or legacies of the deceased and the charges of administration according to the laws of the state or country in which the foreign executor or administrator was appointed.

If the foreign executor or administrator is authorized by order of the court to sell more than is necessary for the payment of debts, legacies, and charges of administration, before making the sale, the foreign executor or administrator shall give bond with two or more sufficient sureties to this state, conditioned to account before the court for all the proceeds of the sale that remain and to dispose of the proceeds after payment of the debts, legacies, and charges.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.27 - Trusts created by foreign will.

Trusts created by a will made out of this state and relating to lands situated herein may be executed as provided in sections 2129.28 to 2129.30, inclusive, of the Revised Code, after the will is admitted to record in this state.

Effective Date: 10-01-1953



Section 2129.28 - Trustee's bond.

If a trustee is named in a foreign will that creates a trust relating to real property situated in this state, the trustee may execute the trust upon giving bond to the state in the sum and with the sureties that the probate court of the county in which the real property or a part of the real property is situated approves, conditioned to discharge with fidelity the trust reposed in the trustee. If the testator in the will naming the trustee orders or requests that bond not be given by the trustee, bond shall not be required, unless for sufficient cause the court requires it.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.29 - Trustee appointed by a foreign court.

If a trustee has been appointed under a foreign will that creates a trust relating to real property situated in this state by a foreign court according to the laws of the foreign jurisdiction, the trustee may execute the trust upon giving bond as provided in section 2129.28 of the Revised Code, and after satisfying the probate court of the county in which the real property or a part of it is situated, by an authenticated record of appointment, that the person or entity has been appointed trustee to execute the trust.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2129.30 - Probate court may appoint a trustee under a foreign will.

If necessary, the probate court of the county where the property affected by the trust is situated, on application by petition of the parties interested, may appoint a trustee to carry into effect a trust created by a foreign will. The trustee, before entering upon the trust, shall give bond with the security and in the amount that the court directs.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953






Chapter 2131 - MISCELLANEOUS

Section 2131.01 - Present value determinations.

Present values for probate matters shall be the values determined for Ohio estate tax purposes pursuant to division (B) of section 5731.01 of the Revised Code.

Effective Date: 10-29-1999



Section 2131.02 - Legal disability defined.

"Legal disability" as used in Chapters 2101., 2103., 2105., 2107., 2109., 2111., 2113., 2115., 2117., 2119., 2121., 2123., 2125., 2127., 2129., and 2131. of the Revised Code includes the following:

(A) Persons under the age of eighteen years;

(B) Persons of unsound mind;

(C) Persons in captivity;

(D) Persons under guardianship of the person and estate, or either.

Effective Date: 01-01-1974



Section 2131.03 - Amended and Renumbered RC 2106.22.

Effective Date: 05-31-1990



Section 2131.04 - Expectant estates descendible, devisable, and alienable.

Remainders, whether vested or contingent, executory interests, and other expectant estates are descendible, devisable and alienable in the same manner as estates in possession.

Effective Date: 10-01-1953



Section 2131.05 - Validity of remainders.

A remainder valid in its creation shall not be defeated by the determination of the precedent estate before the happening of the contingency on which the remainder was limited to take effect. Should such contingency afterwards happen, the remainder shall take effect in the same manner and to the same extent as if the precedent estate had continued to the same period.

Effective Date: 10-01-1953



Section 2131.06 - When expectant estates defeated.

An expectant estate cannot be defeated or barred by any transfer or other act of the owner of the intermediate or precedent estate, nor by any destruction of such precedent estate by disseizen, forfeiture, surrender, merger, or otherwise; but an expectant estate may be defeated in any manner which the party creating such estate, in the creation thereof, has provided for or authorized. An expectant estate thus liable to be defeated shall not, on that ground, be adjudged void in its creation.

Effective Date: 10-01-1953



Section 2131.07 - Estate in fee simple may be made defeasible.

An estate in fee simple may be made defeasible upon the death of the holder thereof without having conveyed or devised the same, and the limitation over upon such event shall be a valid future interest. For the purpose of involuntary alienation, such a defeasible fee is a fee simple absolute.

Effective Date: 10-01-1953



Section 2131.08 - Rule against perpetuities.

(A) Subject to sections 1746.14, 1747.09, and 2131.09 of the Revised Code, no interest in real or personal property shall be good unless it must vest, if at all, not later than twenty-one years after a life or lives in being at the creation of the interest. All estates given in tail, by deed or will, in real property lying within this state shall be and remain an absolute estate in fee simple to the issue of the first donee in tail. It is the intention by the adoption of this section to make effective in this state what is generally known as the common law rule against perpetuities, except as set forth in divisions (B) and (C) of this section.

(B) For the purposes of this section and subject to sections 1746.14, 1747.09, and 2131.09 of the Revised Code, the time of the creation of an interest in real or personal property subject to a power reserved by the grantor to revoke or terminate the interest shall be the time at which the reserved power expires by reason of the death of the grantor, by release of the power, or otherwise.

(C) Any interest in real or personal property that would violate the rule against perpetuities under division (A) of this section shall be reformed, within the limits of the rule, to approximate most closely the intention of the creator of the interest. In determining whether an interest would violate the rule and in reforming an interest, the period of perpetuities shall be measured by actual rather than possible events.

(D) For purposes of this section and subject to sections 1746.14, 1747.09, and 2131.09 of the Revised Code, the following apply:

(1) The time of the creation of an interest in real or personal property resulting from the exercise of a general power of appointment exercisable in a nonfiduciary capacity by deed, whether or not also exercisable by will, shall be the time at which that power of appointment is exercised.

(2) The time of the creation of an interest in real or personal property resulting from the termination, without exercise, of a general power of appointment exercisable in a nonfiduciary capacity by deed, whether or not also exercisable by will, shall be the time at which that power of appointment terminates by reason of the death of the power holder, by release of the power, or otherwise.

(E) Divisions (B) and (C) of this section shall be effective with respect to interests in real or personal property created by wills of decedents dying after December 31, 1967, with respect to interests in real or personal property created by inter vivos instruments executed after December 31, 1967, and with respect to interests in real or personal property created by inter vivos instruments executed on or before December 31, 1967, that by reason of division (B) of this section will be treated as interests created after December 31, 1967. Divisions (B) and (C) of this section shall be effective with respect to interests in real or personal property created by the exercise of a power of appointment if divisions (B) and (C) of this section apply to the instrument that exercises the power, whether or not divisions (B) and (C) of this section apply to the instrument that creates the power.

(F) Divisions (D) and (G) of this section are intended to be a statement of the common law of this state and shall be effective with respect to interests in real or personal property whenever created.

(G) For purposes of this section:

(1) "General power of appointment" has the same meaning as in section 2131.09 of the Revised Code.

(2) "Exercisable by deed" in reference to a power of appointment means a power that can be exercised during the power holder's lifetime by an instrument that takes effect immediately.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 03-22-1999



Section 2131.09 - Exemption of certain trusts.

(A) A trust of real or personal property created by an employer as part of a stock bonus plan, pension plan, disability or death benefit plan, or profit-sharing plan, for the benefit of some or all of the employees, to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees or their beneficiaries the earnings or the principal, or both earnings and principal, of the fund so held in trust is not invalid as violating the rule against perpetuities, any other existing law against perpetuities, or any law restricting or limiting the duration of trusts; but the trust may continue for the time that is necessary to accomplish the purposes for which it was created.

The income arising from any trust within the classifications mentioned in this division may be accumulated in accordance with the terms of the trust for as long a time as is necessary to accomplish the purposes for which the trust was created, notwithstanding any law limiting the period during which trust income may be accumulated.

No rule of law against perpetuities or the suspension of the power of alienation of the title to property invalidates any trust within the classifications mentioned in this division unless the trust is terminated by decree of a court in a suit instituted within two years after June 25, 1951.

(B)

(1) No rule of law against perpetuities or suspension of the power of alienation of the title to property, any other existing law against perpetuities, or any law restricting or limiting the duration of trusts shall apply with respect to any interest in real or personal property held in trust if both of the following apply:

(a) The instrument creating the trust specifically states that the rule against perpetuities or the provisions of division (A) of section 2131.08 of the Revised Code shall not apply to the trust .

(b) The trustee has unlimited power , or one or more persons have the unlimited power to direct the trustee or to approve the trustee's decision, either to sell all trust assets or to terminate the entire trust.

(2) Division (B)(1) of this section shall apply to the interpretation of a testamentary or inter vivos trust instrument that creates an interest in real or personal property in relation to which one or more of the following conditions apply:

(a) The instrument creating the testamentary or inter vivos trust is executed in this state.

(b) The sole trustee or one of the trustees is domiciled in this state.

(c) The testamentary or inter vivos trust is administered in this state or the situs of a substantial portion of the assets subject to the testamentary portion of the testamentary or inter vivos trust is in this state, even though some part or all of those assets are physically deposited for safekeeping in a state other than this state.

(d) The instrument creating the testamentary or inter vivos trust states that the law of this state is to apply.

(3) Subject to division (C) of this section, division (B) of this section shall be effective with respect to all of the following:

(a) An interest in real or personal property in trust created under the terms of a will of a decedent dying on or after March 22, 1999;

(b) An interest in real or personal property created under the terms of an inter vivos or testamentary trust instrument executed on or after March 22, 1999;

(c) An interest in real or personal property in trust created by the exercise of a general power of appointment on or after March 22, 1999;

(d) An interest in real or personal property in trust created by the exercise of a nongeneral power of appointment over any portion of a trust that meets the requirements of division (B) of this section, but only if the date of creation of that nongeneral power of appointment is on or after the effective date of this section.

(C) The exercise of a nongeneral power of appointment granted over any portion of a trust to which the rule against perpetuities does not apply because the terms of the trust meet the requirements of division (B) of this section shall nevertheless be subject to section 2131.08 of the Revised Code, except that interests created pursuant to the exercise of a nongeneral power of appointment that has a date of creation on or after the effective date of this section shall be required to vest not later than one thousand years after the date of creation of that power.

(D) For purposes of this section, the instrument creating a trust subject to a power reserved by the grantor to amend, revoke, or terminate the trust shall include the original instrument establishing the trust and all amendments to the instrument made prior to the time at which the reserved power expires by reason of the death of the grantor, by release of the power, or otherwise.

(E) The amendment of division (B)(1) of this section and divisions (D) and (F) of this section are intended to clarify the provisions of this section as originally enacted and apply to trust instruments that are in existence prior to, on, or after the effective date of this section.

(F) For purposes of this section :

(1) "General power of appointment" means a power that is exercisable in favor of the individual possessing the power, the individual's estate, the individual's creditors, or the creditors of the individual's estate other than either of the following:

(a) A power that is limited by an ascertainable standard as defined in section 5801.01 of the Revised Code;

(b) A power of withdrawal held by an individual, but only to the extent that it does not exceed the amount specified in section 2041(b)(2) or 2514(e) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1 et seq., as amended.

(2) "Nongeneral power of appointment" means any power of appointment that is not a general power of appointment.

(3) The "date of creation" of a nongeneral power of appointment created by the exercise of one or more powers of appointment, except by the exercise of a general power of appointment exercisable by deed, shall be the date of creation of the first of those powers of appointment to be exercised.

(4) "Exercisable by deed" has the same meaning as in section 2131.08 of the Revised Code.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 03-22-1999



Section 2131.10 - Payable on death accounts.

A natural person, adult or minor, referred to in sections 2131.10 and 2131.11 of the Revised Code as the owner, may enter into a written contract with any bank, building and loan or savings and loan association, credit union, or society for savings, authorized to receive money on an investment share certificate, share account, deposit, or stock deposit, and transacting business in this state, whereby the proceeds of the owner's investment share certificate, share account, deposit, or stock deposit may be made payable on the death of the owner to another person or to any entity or organization, referred to in such sections as the beneficiary, notwithstanding any provisions to the contrary in Chapter 2107. of the Revised Code. In creating such accounts, "payable on death" or "payable on the death of" may be abbreviated to "P.O.D."

Every contract of an investment share certificate, share account, deposit, or stock deposit authorized by this section shall be deemed to contain a right on the part of the owner during the owner's lifetime both to withdraw the proceeds of such investment share certificate, share account, deposit, or stock deposit, in whole or in part, as though no beneficiary has been named, and to designate a change in beneficiary. The interest of the beneficiary shall be deemed not to vest until the death of the owner.

No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the bank, building and loan or savings and loan association, credit union, or society for savings.

Effective Date: 08-29-2000



Section 2131.11 - Release and discharge of payable on death account.

If an investment share certificate, share account, deposit, or stock deposit is made in any bank, building and loan or savings and loan association, credit union, or society for savings, payable to the owner during the owner's lifetime, and to another on the owner's death, the investment share certificate, share account, deposit, or stock deposit , any part of that certificate, account, or deposit, or any interest or dividend on the certificate, account, or deposit, may be paid to the owner during the owner's lifetime, and on the owner's death the investment share certificate, share account, deposit, or stock deposit , any part of that certificate, account, or deposit, or any interest or dividend on the certificate, account, or deposit, may be paid to the designated beneficiary, and the receipt of acquittance of the person paid is a sufficient release and discharge of the bank, building and loan or savings and loan association, credit union, or society for savings for any payment so made.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 07-25-1961



Section 2131.12 - Joint ownership with right of survivorship in motor vehicle or in watercraft or outboard motor.

(A) As used in this section:

(1) "Motor vehicle" has the same meaning as in section 4505.01 of the Revised Code.

(2) "Joint ownership with right of survivorship" means a form of ownership of a motor vehicle, watercraft, or outboard motor that is established pursuant to this section and pursuant to which the entire interest in the motor vehicle, watercraft, or outboard motor is held by two persons for their joint lives and thereafter by the survivor of them.

(3) "Watercraft" has the same meaning as in division (A) of section 1548.01 of the Revised Code.

(B)

(1) Any two persons may establish in accordance with this section joint ownership with right of survivorship in a motor vehicle or in a watercraft or outboard motor for which a certificate of title is required under Chapter 1548. of the Revised Code.

(2) If two persons wish to establish joint ownership with right of survivorship in a motor vehicle or in a watercraft or outboard motor that is required to be titled under Chapter 1548. of the Revised Code, they may make a joint application for a certificate of title under section 4505.06 or 1548.07 of the Revised Code, as applicable.

(C) If two persons have established in a certificate of title joint ownership with right of survivorship in a motor vehicle or a watercraft or outboard motor that is required to be titled under Chapter 1548. of the Revised Code, and if one of those persons dies, the interest of the deceased person in the motor vehicle, watercraft, or outboard motor shall pass to the survivor of them upon transfer of title to the motor vehicle or watercraft or outboard motor in accordance with section 4505.10 or 1548.11 of the Revised Code. The motor vehicle, watercraft, or outboard motor shall not be considered an estate asset and shall not be included and stated in the estate inventory.

Effective Date: 07-23-2002



Section 2131.13 - Transfer-on-Death of Motor Vehicle, Watercraft, or Outboard Motor Statute.

(A) As used in this section:

(1) "Designate or designation in beneficiary form" means to designate, or the designation of, a motor vehicle, watercraft, or outboard motor in a certificate of title that indicates the present owner of the motor vehicle, watercraft, or outboard motor and the intention of the present owner with respect to the transfer of ownership on the present owner's death by designating one or more persons as the beneficiary or beneficiaries who will become the owner or owners of the motor vehicle, watercraft, or outboard motor upon the death of the present owner.

(2) "Motor vehicle" has the same meaning as in section 4505.01 of the Revised Code.

(3) "Person" means an individual, a corporation, an organization, or other legal entity.

(4) "Transfer-on-death beneficiary or beneficiaries" means a person or persons specified in a certificate of title of a motor vehicle, watercraft, or outboard motor who will become the owner or owners of the motor vehicle, watercraft, or outboard motor upon the death of the present owner of the motor vehicle, watercraft, or outboard motor.

(5) "Watercraft" has the same meaning as in section 1548.01 of the Revised Code.

(B) An individual whose certificate of title of a motor vehicle, watercraft, or outboard motor shows sole ownership by that individual may make an application for a certificate of title under section 1548.07 or 4505.06 of the Revised Code to designate that motor vehicle, watercraft, or outboard motor in beneficiary form pursuant to this section.

(C)

(1) A motor vehicle, watercraft, or outboard motor is designated in beneficiary form if the certificate of title of the motor vehicle, watercraft, or outboard motor includes the name or names of the transfer-on-death beneficiary or beneficiaries.

(2) The designation of a motor vehicle, watercraft, or outboard motor in beneficiary form is not required to be supported by consideration, and the certificate of title in which the designation is made is not required to be delivered to the transfer-on-death beneficiary or beneficiaries in order for the designation in beneficiary form to be effective.

(D) The designation of a motor vehicle, watercraft, or outboard motor in beneficiary form may be shown in the certificate of title by the words "transfer-on-death" or the abbreviation "TOD" after the name of the owner of a motor vehicle, watercraft, or outboard motor and before the name or names of the transfer-on-death beneficiary or beneficiaries.

(E) The designation of a transfer-on-death beneficiary or beneficiaries on a certificate of title has no effect on the ownership of a motor vehicle, watercraft, or outboard motor until the death of the owner of the motor vehicle, watercraft, or outboard motor. The owner of a motor vehicle, watercraft, or outboard motor may cancel or change the designation of a transfer-on-death beneficiary or beneficiaries on a certificate of title at any time without the consent of the transfer-on-death beneficiary or beneficiaries by making an application for a certificate of title under section 1548.07 or 4505.06 of the Revised Code.

(F)

(1) Upon the death of the owner of a motor vehicle, watercraft, or outboard motor designated in beneficiary form, the ownership of the motor vehicle, watercraft, or outboard motor shall pass to the transfer-on-death beneficiary or beneficiaries who survive the owner upon transfer of title to the motor vehicle, watercraft, or outboard motor in accordance with section 1548.11 or 4505.10 of the Revised Code. The transfer-on-death beneficiary or beneficiaries who survive the owner may apply for a certificate of title to the motor vehicle, watercraft, or outboard motor upon submitting proof of the death of the owner of the motor vehicle, watercraft, or outboard motor.

(2) If no transfer-on-death beneficiary or beneficiaries survive the owner of a motor vehicle, watercraft, or outboard motor, the motor vehicle, watercraft, or outboard motor shall be included in the probate estate of the deceased owner.

(G)

(1) Any transfer of a motor vehicle, watercraft, or outboard motor to a transfer-on-death beneficiary or beneficiaries that results from a designation of the motor vehicle, watercraft, or outboard motor in beneficiary form is not testamentary.

(2) This section does not limit the rights of any creditor of the owner of a motor vehicle, watercraft, or outboard motor against any transfer-on-death beneficiary or beneficiaries or other transferees of the motor vehicle, watercraft, or outboard motor under other laws of this state.

(H)

(1) This section shall be known and may be cited as the "Transfer-on-Death of Motor Vehicle, Watercraft, or Outboard Motor Statute."

(2) Divisions (A) to (H) of this section shall be liberally construed and applied to promote their underlying purposes and policy.

(3) Unless displaced by particular provisions of divisions (A) to (H) of this section, the principles of law and equity supplement the provisions of those divisions.

Effective Date: 07-23-2002



Section 2131.21 - Deposit of securities held in fiduciary capacity.

Any person holding securities in a fiduciary capacity, or any state bank, trust company, or national bank, any of which is holding securities as a custodian, managing agent, or custodian for a fiduciary, is authorized to deposit or arrange for the deposit of the securities in a federal reserve bank, a clearing corporation, or a securities depository. When the securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the federal reserve bank, clearing corporation, or securities depository with any other such securities deposited in the federal reserve bank, clearing corporation, or securities depository by any person, regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of the fiduciary and the records of a state bank, trust company, or national bank acting as custodian, managing agent, or custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. Title to the securities may be transferred by bookkeeping entry on the books of the federal reserve bank, clearing corporation, or securities depository without physical delivery of certificates representing the securities. A state bank, trust company, or national bank depositing securities pursuant to this section shall be subject to the rules as, in the case of state chartered institutions, the superintendent of banks or state bank commissioner of another state, and in the case of national banking associations, the comptroller of the currency, may issue. A state bank, trust company, or national bank, acting as custodian for a fiduciary, shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the state bank, trust company, or national bank in the federal reserve bank, clearing corporation, or securities depository for the account of the fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciary's account, or on demand by the attorney for such a party, certify in writing to the party the securities deposited by the fiduciary in the federal reserve bank, clearing corporation, or securities depository.

This section shall apply to any fiduciary holding securities in its fiduciary capacity, and to any state bank, trust company, or national bank holding securities as a custodian, managing agent, or custodian for a fiduciary, or who thereafter may act, regardless of the date of the agreement, instrument, or court order by which it is appointed, and regardless of whether or not the fiduciary, custodian, managing agent, or custodian for a fiduciary owns capital stock of the clearing corporation or securities depository.

Effective Date: 01-01-1976






Chapter 2133 - MODIFIED UNIFORM RIGHTS OF THE TERMINALLY ILL ACT AND THE DNR IDENTIFICATION AND DO-NOT-RESUSCITATE ORDER LAW

Section 2133.01 - Modified uniform rights of terminally ill act definitions.

Unless the context otherwise requires, as used in sections 2133.01 to 2133.15 of the Revised Code:

(A) "Adult" means an individual who is eighteen years of age or older.

(B) "Attending physician" means the physician to whom a declarant or other patient, or the family of a declarant or other patient, has assigned primary responsibility for the treatment or care of the declarant or other patient, or, if the responsibility has not been assigned, the physician who has accepted that responsibility.

(C) "Comfort care" means any of the following:

(1) Nutrition when administered to diminish the pain or discomfort of a declarant or other patient, but not to postpone the declarant's or other patient's death;

(2) Hydration when administered to diminish the pain or discomfort of a declarant or other patient, but not to postpone the declarant's or other patient's death;

(3) Any other medical or nursing procedure, treatment, intervention, or other measure that is taken to diminish the pain or discomfort of a declarant or other patient, but not to postpone the declarant's or other patient's death.

(D) "Consulting physician" means a physician who, in conjunction with the attending physician of a declarant or other patient, makes one or more determinations that are required to be made by the attending physician, or to be made by the attending physician and one other physician, by an applicable provision of this chapter, to a reasonable degree of medical certainty and in accordance with reasonable medical standards.

(E) "Declarant" means any adult who has executed a declaration in accordance with section 2133.02 of the Revised Code.

(F) "Declaration" means a written document executed in accordance with section 2133.02 of the Revised Code.

(G) "Durable power of attorney for health care" means a document created pursuant to sections 1337.11 to 1337.17 of the Revised Code.

(H) "Guardian" means a person appointed by a probate court pursuant to Chapter 2111. of the Revised Code to have the care and management of the person of an incompetent.

(I) "Health care facility" means any of the following:

(1) A hospital;

(2) A hospice care program, pediatric respite care program, or other institution that specializes in comfort care of patients in a terminal condition or in a permanently unconscious state;

(3) A nursing home or residential care facility, as defined in section 3721.01 of the Revised Code;

(4) A home health agency and any residential facility where a person is receiving care under the direction of a home health agency;

(5) An intermediate care facility for the mentally retarded.

(J) "Health care personnel" means physicians, nurses, physician assistants, emergency medical technicians-basic, emergency medical technicians-intermediate, emergency medical technicians-paramedic, medical technicians, dietitians, other authorized persons acting under the direction of an attending physician, and administrators of health care facilities.

(K) "Home health agency" has the same meaning as in section 3701.881 of the Revised Code.

(L) "Hospice care program" and "pediatric respite care program" have the same meanings as in section 3712.01 of the Revised Code.

(M) "Hospital" has the same meanings as in sections 3701.01, 3727.01, and 5122.01 of the Revised Code.

(N) "Hydration" means fluids that are artificially or technologically administered.

(O) "Incompetent" has the same meaning as in section 2111.01 of the Revised Code.

(P) "Intermediate care facility for the mentally retarded" has the same meaning as in section 5111.20 of the Revised Code.

(Q) "Life-sustaining treatment" means any medical procedure, treatment, intervention, or other measure that, when administered to a qualified patient or other patient, will serve principally to prolong the process of dying.

(R) "Nurse" means a person who is licensed to practice nursing as a registered nurse or to practice practical nursing as a licensed practical nurse pursuant to Chapter 4723. of the Revised Code.

(S) "Nursing home" has the same meaning as in section 3721.01 of the Revised Code.

(T) "Nutrition" means sustenance that is artificially or technologically administered.

(U) "Permanently unconscious state" means a state of permanent unconsciousness in a declarant or other patient that, to a reasonable degree of medical certainty as determined in accordance with reasonable medical standards by the declarant's or other patient's attending physician and one other physician who has examined the declarant or other patient, is characterized by both of the following:

(1) Irreversible unawareness of one's being and environment.

(2) Total loss of cerebral cortical functioning, resulting in the declarant or other patient having no capacity to experience pain or suffering.

(V) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes political subdivisions and governmental agencies, boards, commissions, departments, institutions, offices, and other instrumentalities.

(W) "Physician" means a person who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(X) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(Y) "Professional disciplinary action" means action taken by the board or other entity that regulates the professional conduct of health care personnel, including the state medical board and the board of nursing.

(Z) "Qualified patient" means an adult who has executed a declaration and has been determined to be in a terminal condition or in a permanently unconscious state.

(AA) "Terminal condition" means an irreversible, incurable, and untreatable condition caused by disease, illness, or injury from which, to a reasonable degree of medical certainty as determined in accordance with reasonable medical standards by a declarant's or other patient's attending physician and one other physician who has examined the declarant or other patient, both of the following apply:

(1) There can be no recovery.

(2) Death is likely to occur within a relatively short time if life-sustaining treatment is not administered.

(BB) "Tort action" means a civil action for damages for injury, death, or loss to person or property, other than a civil action for damages for breach of a contract or another agreement between persons.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003; 2008 HB529 04-07-2009



Section 2133.02 - Declaration relating to use of life-sustaining treatment.

(A)

(1) An adult who is of sound mind voluntarily may execute at any time a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment. The declaration shall be signed at the end by the declarant or by another individual at the direction of the declarant, state the date of its execution, and either be witnessed as described in division (B)(1) of this section or be acknowledged by the declarant in accordance with division (B)(2) of this section. The declaration may include a designation by the declarant of one or more persons who are to be notified by the declarant's attending physician at any time that life-sustaining treatment would be withheld or withdrawn pursuant to the declaration. The declaration may include a specific authorization for the use or continuation or the withholding or withdrawal of CPR, but the failure to include a specific authorization for the withholding or withdrawal of CPR does not preclude the withholding or withdrawal of CPR in accordance with sections 2133.01 to 2133.15 or sections 2133.21 to 2133.26 of the Revised Code.

(2) Depending upon whether the declarant intends the declaration to apply when the declarant is in a terminal condition, in a permanently unconscious state, or in either a terminal condition or a permanently unconscious state, the declarant's declaration shall use either or both of the terms "terminal condition" and "permanently unconscious state" and shall define or otherwise explain those terms in a manner that is substantially consistent with the provisions of section 2133.01 of the Revised Code.

(3)

(a) If a declarant who has authorized the withholding or withdrawal of life-sustaining treatment intends that the declarant's attending physician withhold or withdraw nutrition or hydration when the declarant is in a permanently unconscious state and when the nutrition and hydration will not or no longer will serve to provide comfort to the declarant or alleviate the declarant's pain, then the declarant shall authorize the declarant's attending physician to withhold or withdraw nutrition or hydration when the declarant is in the permanently unconscious state by doing both of the following in the declaration:

(i) Including a statement in capital letters or other conspicuous type, including, but not limited to, a different font, bigger type, or boldface type, that the declarant's attending physician may withhold or withdraw nutrition and hydration if the declarant is in a permanently unconscious state and if the declarant's attending physician and at least one other physician who has examined the declarant determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that nutrition or hydration will not or no longer will serve to provide comfort to the declarant or alleviate the declarant's pain, or checking or otherwise marking a box or line that is adjacent to a similar statement on a printed form of a declaration;

(ii) Placing the declarant's initials or signature underneath or adjacent to the statement, check, or other mark described in division (A)(3)(a)(i) of this section.

(b) Division (A)(3)(a) of this section does not apply to the extent that a declaration authorizes the withholding or withdrawal of life-sustaining treatment when a declarant is in a terminal condition. The provisions of division (E) of section 2133.12 of the Revised Code pertaining to comfort care shall apply to a declarant in a terminal condition.

(B)

(1) If witnessed for purposes of division (A) of this section, a declaration shall be witnessed by two individuals as described in this division in whose presence the declarant, or another individual at the direction of the declarant, signed the declaration. The witnesses to a declaration shall be adults who are not related to the declarant by blood, marriage, or adoption, who are not the attending physician of the declarant, and who are not the administrator of any nursing home in which the declarant is receiving care. Each witness shall subscribe the witness' signature after the signature of the declarant or other individual at the direction of the declarant and, by doing so, attest to the witness' belief that the declarant appears to be of sound mind and not under or subject to duress, fraud, or undue influence. The signatures of the declarant or other individual at the direction of the declarant under division (A) of this section and of the witnesses under this division are not required to appear on the same page of the declaration.

(2) If acknowledged for purposes of division (A) of this section, a declaration shall be acknowledged before a notary public, who shall make the certification described in section 147.53 of the Revised Code and also shall attest that the declarant appears to be of sound mind and not under or subject to duress, fraud, or undue influence.

(C) An attending physician, or other health care personnel acting under the direction of an attending physician, who is furnished a copy of a declaration shall make it a part of the declarant's medical record and, when section 2133.05 of the Revised Code is applicable, also shall comply with that section.

(D)

(1) Subject to division (D)(2) of this section, an attending physician of a declarant or a health care facility in which a declarant is confined may refuse to comply or allow compliance with the declarant's declaration on the basis of a matter of conscience or on another basis. An employee or agent of an attending physician of a declarant or of a health care facility in which a declarant is confined may refuse to comply with the declarant's declaration on the basis of a matter of conscience.

(2) If an attending physician of a declarant or a health care facility in which a declarant is confined is not willing or not able to comply or allow compliance with the declarant's declaration, the physician or facility promptly shall so advise the declarant and comply with the provisions of section 2133.10 of the Revised Code, or, if the declaration has become operative as described in division (A) of section 2133.03 of the Revised Code, shall comply with the provisions of section 2133.10 of the Revised Code.

(E) As used in this section, "CPR" has the same meaning as in section 2133.21 of the Revised Code.

Effective Date: 03-15-2001



Section 2133.03 - When declaration operative.

(A)

(1) A declaration becomes operative when it is communicated to the attending physician of the declarant, the attending physician and one other physician who examines the declarant determine that the declarant is in a terminal condition or in a permanently unconscious state, whichever is addressed in the declaration, the applicable requirements of divisions (A)(2) and (3) of this section are satisfied, and the attending physician determines that the declarant no longer is able to make informed decisions regarding the administration of life-sustaining treatment. When the declaration becomes operative, the attending physician and health care facilities shall act in accordance with its provisions or comply with the provisions of section 2133.10 of the Revised Code.

(2) In order for a declaration to become operative in connection with a declarant who is in a permanently unconscious state, the consulting physician associated with the determination that the declarant is in the permanently unconscious state shall be a physician who, by virtue of advanced education or training, of a practice limited to particular diseases, illnesses, injuries, therapies, or branches of medicine or surgery or osteopathic medicine and surgery, of certification as a specialist in a particular branch of medicine or surgery or osteopathic medicine and surgery, or of experience acquired in the practice of medicine or surgery or osteopathic medicine and surgery, is qualified to determine whether the declarant is in a permanently unconscious state.

(3) In order for a declaration to become operative in connection with a declarant who is in a terminal condition or in a permanently unconscious state, the attending physician of the declarant shall determine, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that there is no reasonable possibility that the declarant will regain the capacity to make informed decisions regarding the administration of life-sustaining treatment.

(B)

(1)

(a) A declaration supersedes any general consent to treatment form signed by or on behalf of the declarant prior to, upon, or after the declarant's admission to a health care facility to the extent there is a conflict between the declaration and the form, even if the form is signed after the execution of the declaration. To the extent that the provisions of a declaration and a general consent to treatment form do not conflict, both documents shall govern the use or continuation, or the withholding or withdrawal, of life-sustaining treatment and other medical or nursing procedures, treatments, interventions, or other measures in connection with the declarant. Division (B)(1)(a) of this section does not apply if a declaration is revoked pursuant to section 2133.04 of the Revised Code after the signing of a general consent to treatment form.

(b) A declaration supersedes a DNR identification, as defined in section 2133.21 of the Revised Code, of the declarant that is based upon a prior inconsistent declaration of the declarant or that is based upon a do-not-resuscitate order, as defined in section 2133.21 of the Revised Code, that a physician has issued for the declarant and that is inconsistent with the declaration.

(2) If a declarant has both a valid durable power of attorney for health care and a valid declaration, the declaration supersedes the durable power of attorney for health care to the extent that the provisions of the documents would conflict if the declarant should be in a terminal condition or in a permanently unconscious state. Division (B)(2) of this section does not apply if the declarant revokes the declaration pursuant to section 2133.04 of the Revised Code.

Effective Date: 07-09-1998



Section 2133.04 - Revocation of declaration.

(A) A declarant may revoke a declaration at any time and in any manner. The revocation shall be effective when the declarant expresses an intention to revoke the declaration, except that, if the declarant made the declarant's attending physician aware of the declaration, the revocation shall be effective upon its communication to the attending physician of the declarant by the declarant , a witness to the revocation, or other health care personnel to whom the revocation is communicated by that witness. Absent actual knowledge to the contrary, the attending physician of a declarant and other health care personnel who are informed of the revocation of a declaration by an alleged witness may rely on the information and act in accordance with the revocation.

(B) Upon the communication as described in division (A) of this section to the attending physician of a declarant of the fact that the declaration has been revoked, the attending physician or other health care personnel acting under the direction of the attending physician shall make the fact a part of the declarant's medical record.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-10-1991



Section 2133.05 - Duty of attending physician.

(A) If the attending physician of a declarant and one other physician who examines the declarant determine that the declarant is in a terminal condition or in a permanently unconscious state, whichever is addressed in the declaration, if the attending physician additionally determines that the declarant no longer is able to make informed decisions regarding the administration of life-sustaining treatment for the declarant and that there is no reasonable possibility that the declarant will regain the capacity to make those informed decisions for the declarant, and if the attending physician is aware of the existence of the declarant's declaration, then the attending physician shall do all of the following:

(1) Record the determinations, together with the terms of the declaration or any copy of the declaration acquired as described in division (C) of section 2133.02 of the Revised Code, in the declarant's medical record;

(2)

(a) Make a good faith effort, and use reasonable diligence, to notify either of the following of the determinations:

(i) If the declarant designated in the declarant's declaration one or more persons to be notified at any time that life-sustaining treatment would be withheld or withdrawn pursuant to the declaration, that person or those persons;

(ii) If division (A)(2)(a)(i) of this section is not applicable, the appropriate individual or individuals, in accordance with the following descending order of priority: if any, the guardian of the declarant, but this division does not permit or require, and shall not be construed as permitting or requiring, the appointment of a guardian for the declarant; the declarant's spouse; the declarant's adult children who are available within a reasonable period of time for consultation with the declarant's attending physician; the declarant's parents; or an adult sibling of the declarant or, if there is more than one adult sibling, a majority of the declarant's adult siblings who are available within a reasonable period of time for the consultation.

(b) The attending physician shall record in the declarant's medical record the names of the individual or individuals notified pursuant to division (A)(2)(a) of this section and the manner of notification.

(c) If, despite making a good faith effort, and despite using reasonable diligence, to notify the appropriate individual or individuals described in division (A)(2)(a) of this section, the attending physician cannot notify the individual or individuals of the determinations because the individual or individuals are deceased, cannot be located, or cannot be notified for some other reason, then the requirements of divisions (A)(2)(a) and (b) and (3) of this section and, except as provided in division (B)(1)(b) of this section, the provisions of division (B) of this section shall not apply in connection with the declarant and the declarant's declaration. However, the attending physician shall record in the declarant's medical record information pertaining to the reason for the failure to provide the requisite notices and information pertaining to the nature of the good faith effort and reasonable diligence used.

(3) Afford time for the individual or individuals notified in accordance with division (A)(2) of this section to object in the manner described in division (B)(1)(a) of this section.

(B)

(1)

(a) Within forty-eight hours after receipt of a notice pursuant to division (A)(2) of this section, any individual so notified shall advise the attending physician of the declarant whether the individual objects on a basis specified in division (B)(2)(c) of this section. If an objection as described in that division is communicated to the attending physician, then, within two business days after the communication, the individual shall file a complaint as described in division (B)(2) of this section in the probate court of the county in which the declarant is located. If the individual fails to so file a complaint, the individual's objections as described in division (B)(2)(c) of this section shall be considered to be void.

(b) Within forty-eight hours after a person described in division (A)(2)(a)(i) of this section or a priority individual or any member of a priority class of individuals described in division (A)(2)(a)(ii) of this section receives a notice pursuant to division (A)(2) of this section or within forty-eight hours after information pertaining to an unnotified person described in division (A)(2)(a)(i) of this section or an unnotified priority individual or unnotified priority class of individuals described in division (A)(2)(a)(ii) of this section is recorded in a declarant's medical record pursuant to division (A)(2)(c) of this section, either of the following shall advise the attending physician of the declarant whether there is an objection on a basis specified in division (B)(2)(c) of this section:

(i) If a person described in division (A)(2)(a)(i) of this section was notified pursuant to division (A)(2) of this section or was the subject of a recordation under division (A)(2)(c) of this section, then the objection shall be communicated by the individual or a majority of the individuals in either of the first two classes of individuals that pertain to the declarant in the descending order of priority set forth in division (A)(2)(a)(ii) of this section.

(ii) If an individual or individuals in the descending order of priority set forth in division (A)(2)(a)(ii) of this section were notified pursuant to division (A)(2) of this section or were the subject of a recordation under division (A)(2)(c) of this section, then the objection shall be communicated by the individual or a majority of the individuals in the next class of individuals that pertains to the declarant in the descending order of priority set forth in division (A)(2)(a)(ii) of this section.

If an objection as described in division (B)(2)(c) of this section is communicated to the attending physician in accordance with division (B)(1)(b)(i) or (ii) of this section, then, within two business days after the communication, the objecting individual or majority shall file a complaint as described in division (B)(2) of this section in the probate court of the county in which the declarant is located. If the objecting individual or majority fails to file a complaint, the objections as described in division (B)(2)(c) of this section shall be considered to be void.

(2) A complaint of an individual that is filed in accordance with division (B)(1)(a) of this section or of an individual or majority of individuals that is filed in accordance with division (B)(1)(b) of this section shall satisfy all of the following:

(a) Name any health care facility in which the declarant is confined;

(b) Name the declarant, the declarant's attending physician, and the consulting physician associated with the determination that the declarant is in a terminal condition or in a permanently unconscious state, whichever is addressed in the declaration;

(c) Indicate whether the plaintiff or plaintiffs object on one or more of the following bases:

(i) To the attending physician's and consulting physician's determinations that the declarant is in a terminal condition or in a permanently unconscious state, whichever is addressed in the declaration;

(ii) To the attending physician's determination that the declarant no longer is able to make informed decisions regarding the administration of life-sustaining treatment;

(iii) To the attending physician's determination that there is no reasonable possibility that the declarant will regain the capacity to make informed decisions regarding the administration of life-sustaining treatment;

(iv) That the course of action proposed to be undertaken by the attending physician is not authorized by the declarant's declaration;

(v) That the declaration was executed when the declarant was not of sound mind or was under or subject to duress, fraud, or undue influence;

(vi) That the declaration otherwise does not substantially comply with this chapter.

(d) Request the probate court to issue one of the following types of orders:

(i) An order to the attending physician to reevaluate, in light of the court proceedings, the determination that the declarant is in a terminal condition or in a permanently unconscious state, whichever is addressed in the declaration, the determination that the declarant no longer is able to make informed decisions regarding the administration of life-sustaining treatment, the determination that there is no reasonable possibility that the declarant will regain the capacity to make those informed decisions, or the course of action proposed to be undertaken;

(ii) An order invalidating the declaration because it was executed when the declarant was not of sound mind or was under or subject to duress, fraud, or undue influence, or because it otherwise does not substantially comply with this chapter;

(e) Be accompanied by an affidavit of the plaintiff or plaintiffs that includes averments relative to whether the plaintiff is an individual or the plaintiffs are individuals as described in division (A)(2)(a)(i) or (ii) of this section and to the factual basis for the plaintiff's or the plaintiffs' objections;

(f) Name any individuals who were notified by the attending physician in accordance with division (A)(2)(a) of this section and who are not joining in the complaint as plaintiffs;

(g) Name, in the caption of the complaint, as defendants the attending physician of the declarant, the consulting physician associated with the determination that the declarant is in a terminal condition or in a permanently unconscious state, whichever is addressed in the declaration, any health care facility in which the declarant is confined, and any individuals who were notified by the attending physician in accordance with division (A)(2)(a) of this section and who are not joining in the complaint as plaintiffs.

(3) Notwithstanding any contrary provision of the Revised Code or of the Rules of Civil Procedure, the state and persons other than an objecting individual as described in division (B)(1)(a) of this section, other than an objecting individual or majority of individuals as described in division (B)(2)(b)(i) or (ii) of this section, and other than persons described in division (B)(2)(g) of this section are prohibited from commencing a civil action under this section and from joining or being joined as parties to an action commenced under this section, including joining by way of intervention.

(4)

(a) A probate court in which a complaint as described in division (B)(2) of this section is filed within the period specified in division (B)(1)(a) or (b) of this section shall conduct a hearing on the complaint after a copy of the complaint and a notice of the hearing have been served upon the defendants. The clerk of the probate court in which the complaint is filed shall cause the complaint and the notice of the hearing to be so served in accordance with the Rules of Civil Procedure, which service shall be made, if possible, within three days after the filing of the complaint. The hearing shall be conducted at the earliest possible time, but no later than the third business day after the service has been completed. Immediately following the hearing, the court shall enter on its journal its determination whether a requested order will be issued.

(b) If the declarant's declaration authorized the use or continuation of life-sustaining treatment should the declarant be in a terminal condition or in a permanently unconscious state and if the plaintiff or plaintiffs requested a reevaluation order to the attending physician of the declarant as described in division (B)(2)(d)(i) of this section, the court shall issue the reevaluation order only if it finds that the plaintiff or plaintiffs have established a factual basis for the objection or objections involved by clear and convincing evidence, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards.

(c) If the declarant's declaration authorized the withholding or withdrawal of life-sustaining treatment should the declarant be in a terminal condition or in a permanently unconscious state and if the plaintiff or plaintiffs requested a reevaluation order to the attending physician of the declarant as described in division (B)(2)(d)(i) of this section, the court shall issue the reevaluation order only if it finds that the plaintiff or plaintiffs have established a factual basis for the objection or objections involved by a preponderance of the evidence, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards.

(d) If the plaintiff or plaintiffs requested an invalidation order as described in division (B)(2)(d)(ii) of this section, the court shall issue the order only if it finds that the plaintiff or plaintiffs have established a factual basis for the objection or objections involved by clear and convincing evidence.

(e) If the court issues a reevaluation order to the declarant's attending physician pursuant to division (B)(4)(b) or (c) of this section, then the attending physician shall make the requisite reevaluation. If, after doing so, the attending physician again determines that the declarant is in a terminal condition or in a permanently unconscious state, that the declarant no longer is able to make informed decisions regarding the administration of life-sustaining treatment, that there is no reasonable possibility that the declarant will regain the capacity to make those informed decisions, or that the attending physician would undertake the same proposed course of action, then the attending physician shall notify the court in writing of the determination and comply with the provisions of section 2133.10 of the Revised Code.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-10-1991



Section 2133.06 - Patient to make decisions on use of life-sustaining treatment.

(A) As long as a qualified patient is able to make informed decisions regarding the administration of life-sustaining treatment, the qualified patient may continue to do so.

(B) Life-sustaining treatment shall not be withheld or withdrawn from a declarant pursuant to a declaration if the declarant is pregnant and if the withholding or withdrawal of the treatment would terminate the pregnancy, unless the declarant's attending physician and one other physician who has examined the declarant determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that the fetus would not be born alive.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-10-1991



Section 2133.07 - Using pre-printed form.

(A) As used in this section:

(1) "Anatomical gift" has the same meaning as in section 2108.01 of the Revised Code.

(2) "DNR identification" has the same meaning as in section 2133.21 of the Revised Code.

(B) A printed form of a declaration may be sold or otherwise distributed in this state for use by adults who are not advised by an attorney. By use of a printed form of that nature, a declarant may authorize the use or continuation, or the withholding or withdrawal, of life-sustaining treatment should the declarant be in a terminal condition, a permanently unconscious state, or either a terminal condition or a permanently unconscious state, may authorize the withholding or withdrawal of nutrition or hydration should the declarant be in a permanently unconscious state as described in division (A)(3)(a) of section 2133.02 of the Revised Code, and may designate one or more persons who are to be notified by the declarant's attending physician at any time that life-sustaining treatment would be withheld or withdrawn pursuant to the declaration. The printed form shall not be used as an instrument for granting any other type of authority or for making any other type of designation, except that the printed form may be used as a DNR identification if the declarant specifies on the form that the declarant wishes to use it as a DNR identification and except as provided in division (C) of this section.

(C) A printed form of a declaration under division (B) of this section shall include, before the signature of the declarant or another individual at the direction of the declarant, statements that conform substantially to the following form:

"ANATOMICAL GIFT (optional)

Upon my death, the following are my directions regarding donation of all or part of my body:

In the hope that I may help others upon my death, I hereby give the following body parts:for any purpose authorized by law: transplantation, therapy, research, or education.

If I do not indicate a desire to donate all or part of my body by filling in the lines above, no presumption is created about my desire to make or refuse to make an anatomical gift."

(D)

(1) A printed form of a declaration under division (B) of this section shall include, as a separate page or as a portion of a page that can be detached from the declaration, a donor registry enrollment form that permits the donor to be included in the donor registry created under section 2108.23 of the Revised Code.

(2) The donor registry enrollment form may be in any form that complies with the requirements of division (B) of section 2108.05 of the Revised Code. On completion, the form shall be forwarded to the bureau of motor vehicles.

Effective Date: 07-09-1998; 12-15-2004; 2008 HB529 04-07-2009



Section 2133.08 - Consenting to withholding or withdrawing life-sustaining treatment from patient.

(A)

(1) If written consent to the withholding or withdrawal of life-sustaining treatment, witnessed by two individuals who satisfy the witness eligibility criteria set forth in division (B)(1) of section 2133.02 of the Revised Code, is given by the appropriate individual or individuals as specified in division (B) of this section to the attending physician of a patient who is an adult, and if all of the following apply in connection with the patient, then, subject to section 2133.09 of the Revised Code, the patient's attending physician may withhold or withdraw the life-sustaining treatment:

(a) The attending physician and one other physician who examines the patient determine, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that the patient is in a terminal condition or the patient currently is and for at least the immediately preceding twelve months has been in a permanently unconscious state, and the attending physician additionally determines, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that the patient no longer is able to make informed decisions regarding the administration of life-sustaining treatment and that there is no reasonable possibility that the patient will regain the capacity to make those informed decisions.

(b) The patient does not have a declaration that addresses the patient's intent should the patient be determined to be in a terminal condition or in a permanently unconscious state, whichever applies, or a durable power of attorney for health care, or has a document that purports to be such a declaration or durable power of attorney for health care but that document is not legally effective.

(c) The consent of the appropriate individual or individuals is given after consultation with the patient's attending physician and after receipt of information from the patient's attending physician or a consulting physician that is sufficient to satisfy the requirements of informed consent.

(d) The appropriate individual or individuals who give a consent are of sound mind and voluntarily give the consent.

(e) If a consent would be given under division (B)(3) of this section, the attending physician made a good faith effort, and used reasonable diligence, to notify the patient's adult children who are available within a reasonable period of time for consultation as described in division (A)(1)(c) of this section.

(2) The consulting physician under division (A)(1)(a) of this section associated with a patient allegedly in a permanently unconscious state shall be a physician who, by virtue of advanced education or training, of a practice limited to particular diseases, illnesses, injuries, therapies, or branches of medicine or surgery or osteopathic medicine and surgery, of certification as a specialist in a particular branch of medicine or surgery or osteopathic medicine and surgery, or of experience acquired in the practice of medicine or surgery or osteopathic medicine and surgery, is qualified to determine whether the patient currently is and for at least the immediately preceding twelve months has been in a permanently unconscious state.

(B) For purposes of division (A) of this section, a consent to withhold or withdraw life-sustaining treatment may be given by the appropriate individual or individuals, in accordance with the following descending order of priority:

(1) If any, the guardian of the patient. This division does not permit or require, and shall not be construed as permitting or requiring, the appointment of a guardian for the patient.

(2) The patient's spouse;

(3) An adult child of the patient or, if there is more than one adult child, a majority of the patient's adult children who are available within a reasonable period of time for consultation with the patient's attending physician;

(4) The patient's parents;

(5) An adult sibling of the patient or, if there is more than one adult sibling, a majority of the patient's adult siblings who are available within a reasonable period of time for that consultation;

(6) The nearest adult who is not described in divisions (B)(1) to (5) of this section, who is related to the patient by blood or adoption, and who is available within a reasonable period of time for that consultation.

(C) If an appropriate individual or class of individuals entitled to decide under division (B) of this section whether or not to consent to the withholding or withdrawal of life-sustaining treatment for a patient is not available within a reasonable period of time for the consultation and competent to so decide, or declines to so decide, then the next priority individual or class of individuals specified in that division is authorized to make the decision. However, an equal division in a priority class of individuals under that division does not authorize the next class of individuals specified in that division to make the decision. If an equal division in a priority class of individuals under that division occurs, no written consent to the withholding or withdrawal of life-sustaining treatment from the patient can be given pursuant to this section.

(D)

(1) A decision to consent pursuant to this section to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment for a patient shall be made in good faith.

(2) Except as provided in division (D)(4) of this section, if the patient previously expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment should the patient subsequently be in a terminal condition or in a permanently unconscious state, whichever applies, and no longer able to make informed decisions regarding the administration of life-sustaining treatment, a consent given pursuant to this section shall be valid only if it is consistent with that previously expressed intention.

(3) Except as provided in division (D)(4) of this section, if the patient did not previously express an intention with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment should the patient subsequently be in a terminal condition or in a permanently unconscious state, whichever applies, and no longer able to make informed decisions regarding the administration of life-sustaining treatment, a consent given pursuant to this section shall be valid only if it is consistent with the type of informed consent decision that the patient would have made if the patient previously had expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment should the patient subsequently be in a terminal condition or in a permanently unconscious state, whichever applies, and no longer able to make informed decisions regarding the administration of life-sustaining treatment, as inferred from the lifestyle and character of the patient, and from any other evidence of the desires of the patient, prior to the patient's becoming no longer able to make informed decisions regarding the administration of life-sustaining treatment. The Rules of Evidence shall not be binding for purposes of this division.

(4)

(a) The attending physician of the patient, and other health care personnel acting under the direction of the attending physician, who do not have actual knowledge of a previously expressed intention as described in division (D)(2) of this section or who do not have actual knowledge that the patient would have made a different type of informed consent decision under the circumstances described in division (D)(3) of this section, may rely on a consent given in accordance with this section unless a probate court decides differently under division (E) of this section.

(b) The immunity conferred by division (C)(1) of section 2133.11 of the Revised Code is not forfeited by an individual who gives a consent to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment for a patient under division (B) of this section if the individual gives the consent in good faith and without actual knowledge, at the time of giving the consent, of either a contrary previously expressed intention of the patient, or a previously expressed intention of the patient, as described in division (D)(2) of this section, that is revealed to the individual subsequent to the time of giving the consent.

(E)

(1) Within forty-eight hours after a priority individual or class of individuals gives a consent pursuant to this section to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment and communicates the consent to the patient's attending physician, any individual described in divisions (B)(1) to (5) of this section who objects to the application of this section to the patient shall advise the attending physician of the grounds for the objection. If an objection is so communicated to the attending physician, then, within two business days after that communication, the objecting individual shall file a complaint against the priority individual or class of individuals, the patient's attending physician, and the consulting physician associated with the determination that the patient is in a terminal condition or that the patient currently is and for at least the immediately preceding twelve months has been in a permanently unconscious state, in the probate court of the county in which the patient is located for the issuance of an order reversing the consent of the priority individual or class of individuals. If the objecting individual fails to so file a complaint, the individual's objections shall be considered to be void.

A probate court in which a complaint is filed in accordance with this division shall conduct a hearing on the complaint after a copy of the complaint and a notice of the hearing have been served upon the defendants. The clerk of the probate court in which the complaint is filed shall cause the complaint and the notice of the hearing to be so served in accordance with the Rules of Civil Procedure, which service shall be made, if possible, within three days after the filing of the complaint. The hearing shall be conducted at the earliest possible time, but no later than the third business day after the service has been completed. Immediately following the hearing, the court shall enter on its journal its determination whether the decision of the priority individual or class of individuals to consent to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment in connection with the patient will be confirmed or reversed.

(2) If the decision of the priority individual or class of individuals was to consent to the use or continuation of life-sustaining treatment in connection with the patient, the court only may reverse that consent if the objecting individual establishes, by clear and convincing evidence and, if applicable, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, one or more of the following:

(a) The patient is able to make informed decisions regarding the administration of life-sustaining treatment.

(b) The patient has a legally effective declaration that addresses the patient's intent should the patient be determined to be in a terminal condition or in a permanently unconscious state, whichever applies, or a legally effective durable power of attorney for health care.

(c) The decision to use or continue life-sustaining treatment is not consistent with the previously expressed intention of the patient as described in division (D)(2) of this section.

(d) The decision to use or continue life-sustaining treatment is not consistent with the type of informed consent decision that the patient would have made if the patient previously had expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment should the patient subsequently be in a terminal condition or in a permanently unconscious state, whichever applies, and no longer able to make informed decisions regarding the administration of life-sustaining treatment as described in division (D)(3) of this section.

(e) The decision of the priority individual or class of individuals was not made after consultation with the patient's attending physician and after receipt of information from the patient's attending physician or a consulting physician that is sufficient to satisfy the requirements of informed consent.

(f) The priority individual, or any member of the priority class of individuals, who made the decision to use or continue life-sustaining treatment was not of sound mind or did not voluntarily make the decision.

(g) If the decision of a priority class of individuals under division (B)(3) of this section is involved, the patient's attending physician did not make a good faith effort, and use reasonable diligence, to notify the patient's adult children who were available within a reasonable period of time for consultation as described in division (A)(1)(c) of this section.

(h) The decision of the priority individual or class of individuals otherwise was made in a manner that does not comply with this section.

(3) If the decision of the priority individual or class of individuals was to consent to the withholding or withdrawal of life-sustaining treatment in connection with the patient, the court only may reverse that consent if the objecting individual establishes, by a preponderance of the evidence and, if applicable, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, one or more of the following:

(a) The patient is not in a terminal condition, the patient is not in a permanently unconscious state, or the patient has not been in a permanently unconscious state for at least the immediately preceding twelve months.

(b) The patient is able to make informed decisions regarding the administration of life-sustaining treatment.

(c) There is a reasonable possibility that the patient will regain the capacity to make informed decisions regarding the administration of life-sustaining treatment.

(d) The patient has a legally effective declaration that addresses the patient's intent should the patient be determined to be in a terminal condition or in a permanently unconscious state, whichever applies, or a legally effective durable power of attorney for health care.

(e) The decision to withhold or withdraw life-sustaining treatment is not consistent with the previously expressed intention of the patient as described in division (D)(2) of this section.

(f) The decision to withhold or withdraw life-sustaining treatment is not consistent with the type of informed consent decision that the patient would have made if the patient previously had expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment should the patient subsequently be in a terminal condition or in a permanently unconscious state, whichever applies, and no longer able to make informed decisions regarding the administration of life-sustaining treatment as described in division (D)(3) of this section.

(g) The decision of the priority individual or class of individuals was not made after consultation with the patient's attending physician and after receipt of information from the patient's attending physician or a consulting physician that is sufficient to satisfy the requirements of informed consent.

(h) The priority individual, or any member of the priority class of individuals, who made the decision to withhold or withdraw life-sustaining treatment was not of sound mind or did not voluntarily make the decision.

(i) If the decision of a priority class of individuals under division (B)(3) of this section is involved, the patient's attending physician did not make a good faith effort, and use reasonable diligence, to notify the patient's adult children who were available within a reasonable period of time for consultation as described in division (A)(1)(c) of this section.

(j) The decision of the priority individual or class of individuals otherwise was made in a manner that does not comply with this section.

(4) Notwithstanding any contrary provision of the Revised Code or of the Rules of Civil Procedure, the state and persons other than individuals described in divisions (B)(1) to (5) of this section are prohibited from filing a complaint under division (E) of this section and from joining or being joined as parties to a hearing conducted under division (E) of this section, including joining by way of intervention.

(F) A valid consent given in accordance with this section supersedes any general consent to treatment form signed by or on behalf of the patient prior to, upon, or after the patient's admission to a health care facility to the extent there is a conflict between the consent and the form.

(G) Life-sustaining treatment shall not be withheld or withdrawn from a patient pursuant to a consent given in accordance with this section if the patient is pregnant and if the withholding or withdrawal of the treatment would terminate the pregnancy, unless the patient's attending physician and one other physician who has examined the patient determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that the fetus would not be born alive.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-10-1991



Section 2133.09 - Withholding or withdrawing nutrition and hydration from patient who has been in permanently unconscious state for at least 12 months.

(A) The attending physician of a patient who is an adult and who currently is and for at least the immediately preceding twelve months has been in a permanently unconscious state may withhold or withdraw nutrition and hydration in connection with the patient only if all of the following apply:

(1) Written consent to the withholding or withdrawal of life-sustaining treatment in connection with the patient has been given by an appropriate individual or individuals in accordance with section 2133.08 of the Revised Code, and divisions (A)(1)(a) to (e) and (2) of that section have been satisfied.

(2) A probate court has not reversed the consent to the withholding or withdrawal of life-sustaining treatment in connection with the patient pursuant to division (E) of section 2133.08 of the Revised Code.

(3) The attending physician of the patient and one other physician as described in division (A)(2) of section 2133.08 of the Revised Code who examines the patient determine, in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, that nutrition and hydration will not or no longer will provide comfort or alleviate pain in connection with the patient.

(4) Written consent to the withholding or withdrawal of nutrition and hydration in connection with the patient, witnessed by two individuals who satisfy the witness eligibility criteria set forth in division (B)(1) of section 2133.02 of the Revised Code, is given to the attending physician of the patient by an appropriate individual or individuals as specified in division (B) of section 2133.08 of the Revised Code.

(5) The written consent to the withholding or withdrawal of the nutrition and hydration in connection with the patient is given in accordance with division (B) of this section.

(6) The probate court of the county in which the patient is located issues an order to withhold or withdraw the nutrition and hydration in connection with the patient pursuant to division (C) of this section.

(B)

(1) A decision to consent pursuant to this section to the withholding or withdrawal of nutrition and hydration in connection with a patient shall be made in good faith.

(2) Except as provided in division (B)(4) of this section, if the patient previously expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of nutrition and hydration should the patient subsequently be in a permanently unconscious state and no longer able to make informed decisions regarding the administration of nutrition and hydration, a consent given pursuant to this section shall be valid only if it is consistent with that previously expressed intention.

(3) Except as provided in division (B)(4) of this section, if the patient did not previously express an intention with respect to the use or continuation, or the withholding or withdrawal, of nutrition and hydration should the patient subsequently be in a permanently unconscious state and no longer able to make informed decisions regarding the administration of nutrition and hydration, a consent given pursuant to this section shall be valid only if it is consistent with the type of informed consent decision that the patient would have made if the patient previously had expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of nutrition and hydration should the patient subsequently be in a permanently unconscious state and no longer able to make informed decisions regarding the administration of nutrition and hydration, as inferred from the lifestyle and character of the patient, and from any other evidence of the desires of the patient, prior to the patient's becoming no longer able to make informed decisions regarding the administration of nutrition and hydration. The Rules of Evidence shall not be binding for purposes of this division.

(4)

(a) The attending physician of the patient, and other health care personnel acting under the direction of the attending physician, who do not have actual knowledge of a previously expressed intention as described in division (B)(2) of this section or who do not have actual knowledge that the patient would have made a different type of informed consent decision under the circumstances described in division (B)(3) of this section, may rely on a consent given in accordance with this section unless a probate court decides differently under division (C) of this section.

(b) The immunity conferred by division (C)(2) of section 2133.11 of the Revised Code is not forfeited by an individual who gives a consent to the withholding or withdrawal of nutrition and hydration in connection with a patient under division (A)(4) of this section if the individual gives the consent in good faith and without actual knowledge, at the time of giving the consent, of either a contrary previously expressed intention of the patient, or a previously expressed intention of the patient, as described in division (B)(2) of this section, that is revealed to the individual subsequent to the time of giving the consent.

(C)

(1) Prior to the withholding or withdrawal of nutrition and hydration in connection with a patient pursuant to this section, the priority individual or class of individuals that consented to the withholding or withdrawal of the nutrition and hydration shall apply to the probate court of the county in which the patient is located for the issuance of an order that authorizes the attending physician of the patient to commence the withholding or withdrawal of the nutrition and hydration in connection with the patient. Upon the filing of the application, the clerk of the probate court shall schedule a hearing on it and cause a copy of it and a notice of the hearing to be served in accordance with the Rules of Civil Procedure upon the applicant, the attending physician, the consulting physician associated with the determination that nutrition and hydration will not or no longer will provide comfort or alleviate pain in connection with the patient, and the individuals described in divisions (B)(1) to (5) of section 2133.08 of the Revised Code who are not applicants, which service shall be made, if possible, within three days after the filing of the application. The hearing shall be conducted at the earliest possible time, but no sooner than the thirtieth business day, and no later than the sixtieth business day, after the service has been completed.

At the hearing, any individual described in divisions (B)(1) to (5) of section 2133.08 of the Revised Code who is not an applicant and who disagrees with the decision of the priority individual or class of individuals to consent to the withholding or withdrawal of nutrition and hydration in connection with the patient shall be permitted to testify and present evidence relative to the use or continuation of nutrition and hydration in connection with the patient. Immediately following the hearing, the court shall enter on its journal its determination whether the requested order will be issued.

(2) The court shall issue an order that authorizes the patient's attending physician to commence the withholding or withdrawal of nutrition and hydration in connection with the patient only if the applicants establish, by clear and convincing evidence, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards, all of the following:

(a) The patient currently is and for at least the immediately preceding twelve months has been in a permanently unconscious state.

(b) The patient no longer is able to make informed decisions regarding the administration of life-sustaining treatment.

(c) There is no reasonable possibility that the patient will regain the capacity to make informed decisions regarding the administration of life-sustaining treatment.

(d) The conditions specified in divisions (A)(1) to (4) of this section have been satisfied.

(e) The decision to withhold or withdraw nutrition and hydration in connection with the patient is consistent with the previously expressed intention of the patient as described in division (B)(2) of this section or is consistent with the type of informed consent decision that the patient would have made if the patient previously had expressed an intention with respect to the use or continuation, or the withholding or withdrawal, of nutrition and hydration should the patient subsequently be in a permanently unconscious state and no longer able to make informed decisions regarding the administration of nutrition and hydration as described in division (B)(3) of this section.

(3) Notwithstanding any contrary provision of the Revised Code or of the Rules of Civil Procedure, the state and persons other than individuals described in division (A)(4) of this section or in divisions (B)(1) to (5) of section 2133.08 of the Revised Code and other than the attending physician and consulting physician associated with the determination that nutrition and hydration will not or no longer will provide comfort or alleviate pain in connection with the patient are prohibited from filing an application under this division and from joining or being joined as parties to a hearing conducted under this division, including joining by way of intervention.

(D) A valid consent given in accordance with this section supersedes any general consent to treatment form signed by or on behalf of the patient prior to, upon, or after the patient's admission to a health care facility to the extent there is a conflict between the consent and the form.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-10-1991



Section 2133.10 - Transfer of patients.

(A) An attending physician who, or a health care facility in which a qualified patient or other patient is confined that, is not willing or is not able to comply or allow compliance with a declaration of a qualified patient, with a consent given in accordance with section 2133.08 or 2133.09 of the Revised Code, with any probate court order issued pursuant to section 2133.05, 2133.08, or 2133.09 of the Revised Code, or with any other applicable provision of sections 2133.01 to 2133.15 of the Revised Code shall not prevent or attempt to prevent, or unreasonably delay or attempt to unreasonably delay, the transfer of the qualified patient or other patient to the care of a physician who, or a health care facility that, is willing and able to so comply or allow compliance.

(B) If a declaration provides for the use or continuation of life-sustaining treatment should its declarant subsequently be in a terminal condition or in a permanently unconscious state, if a consent decision of a priority individual or class of individuals under section 2133.08 of the Revised Code is to use or continue life-sustaining treatment in connection with a patient described in that section, or if a probate court issues a reevaluation order pursuant to section 2133.05 or 2133.08 of the Revised Code that is intended to result in the use or continuation of life-sustaining treatment in connection with a qualified patient or other patient, then the attending physician of the qualified patient or other patient who, or health care facility in which the qualified patient or other patient is confined that, is not willing or is not able to comply or allow compliance with the declaration, consent decision, or reevaluation order shall use or continue the life-sustaining treatment or cause it to be used or continued until a transfer as described in division (A) of this section is made.

Effective Date: 07-09-1998



Section 2133.11 - Immunities.

(A) Subject to division (D) of this section, an attending physician, consulting physician, health care facility, and health care personnel acting under the direction of an attending physician are not subject to criminal prosecution, are not liable in damages in a tort or other civil action, and are not subject to professional disciplinary action for any of the following:

(1) Giving effect to a declaration, if the physician, facility, or personnel gives effect to the declaration in good faith and does not have actual knowledge that the declaration has been revoked or does not substantially comply with this chapter;

(2) Giving effect to a consent under the circumstances described in section 2133.08 of the Revised Code, if the physician, facility, or personnel gives effect to the consent in good faith and does not have actual knowledge that the consent is invalid under that section and if a probate court has not issued an order reversing the consent pursuant to division (E) of that section;

(3) Giving effect to a consent under the circumstances described in section 2133.09 of the Revised Code, if the physician, facility, or personnel gives effect to the consent in good faith and does not have actual knowledge that the consent is invalid under that section and if the appropriate probate court has issued an order authorizing the withholding or withdrawal of nutrition and hydration in connection with the patient in question;

(4) Refusing to or not being able to comply or allow compliance with a declaration of a qualified patient, with a consent given in accordance with section 2133.08 or 2133.09 of the Revised Code, with a probate court order issued pursuant to section 2133.05, 2133.08, or 2133.09 of the Revised Code, or with another applicable provision of this chapter, if the refusal or inability to comply or allow compliance is in good faith, provided that, in the case of an attending physician or health care facility, whichever of the following apply are satisfied:

(a) The attending physician or health care facility does not prevent or attempt to prevent, or unreasonably delay or attempt to unreasonably delay, the transfer of the qualified patient or other patient to the care of a physician who, or a health care facility that, is willing and able to so comply or allow compliance.

(b) If the declaration of the qualified patient provided for the use or continuation of life-sustaining treatment should the declarant subsequently be in a terminal condition or in a permanently unconscious state, if the consent decision of a priority individual or class of individuals under section 2133.08 of the Revised Code was to use or continue life-sustaining treatment in connection with the patient described in that section, or if the probate court issued a reevaluation order pursuant to section 2133.05 or 2133.08 of the Revised Code that was intended to result in the use or continuation of life-sustaining treatment in connection with the qualified patient or other patient, the attending physician or health care facility used or continued the life-sustaining treatment or caused it to be used or continued until a transfer as described in division (A)(4)(a) of this section was made.

(5) Making determinations other than those described in division (B) of this section, or otherwise acting under this chapter, if the determinations or other actions are made in good faith and in accordance with reasonable medical standards;

(6) Prescribing, dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to a qualified patient or other patient, including, but not limited to, prescribing, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the qualified patient's or other patient's pain or discomfort and not for the purpose of postponing or causing the qualified patient's or other patient's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the patient's death, if the attending physician so prescribing, dispensing, administering, or causing to be administered or the health care personnel acting under the direction of the attending physician so dispensing, administering, or causing to be administered are carrying out in good faith the responsibility to provide comfort care described in division (E)(1) of section 2133.12 of the Revised Code.

(B) Subject to division (D) of this section, an attending or consulting physician is not subject to criminal prosecution, is not liable in damages in a tort or other civil action, and is not subject to professional disciplinary action if the physician makes any of the following determinations in good faith, to a reasonable degree of medical certainty, and in accordance with reasonable medical standards:

(1) A determination that a declarant or a patient as described in section 2133.08 of the Revised Code is in a terminal condition;

(2) A determination that a declarant is in a permanently unconscious state;

(3) A determination that a patient as described in section 2133.08 of the Revised Code currently is and for at least the immediately preceding twelve months has been in a permanently unconscious state;

(4) A determination that a declarant or a patient as described in section 2133.08 of the Revised Code no longer is able to make informed decisions regarding the administration of life-sustaining treatment;

(5) A determination that there is no reasonable possibility that a declarant or a patient as described in section 2133.08 of the Revised Code will regain the capacity to make informed decisions regarding the administration of life-sustaining treatment;

(6) A determination that nutrition or hydration will not or no longer will provide comfort or alleviate pain in connection with a patient as described in section 2133.09 of the Revised Code.

(C)

(1) Subject to division (D) of this section, an individual who is authorized to give a consent to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment under division (B) of section 2133.08 of the Revised Code and who makes the decision in good faith is not subject to criminal prosecution, is not liable in damages in a tort or other civil action, and is not subject to professional disciplinary action in connection with that decision.

(2) Subject to division (D) of this section, an individual who is authorized to give a consent to the withholding or withdrawal of nutrition and hydration in connection with a patient under division (A)(4) of section 2133.09 of the Revised Code and who gives the consent in good faith is not subject to criminal prosecution, is not liable in damages in a tort or other civil action, and is not subject to professional disciplinary action in connection with that consent.

(D) This section does not grant an immunity from criminal or civil liability or from professional disciplinary action to health care personnel for actions that are outside the scope of their authority.

Effective Date: 07-22-1998



Section 2133.12 - Miscellaneous provisions.

(A) The death of a qualified patient or other patient resulting from the withholding or withdrawal of life-sustaining treatment in accordance with sections 2133.01 to 2133.15 of the Revised Code does not constitute for any purpose a suicide, aggravated murder, murder, or any other homicide offense.

(B)

(1) The execution of a declaration shall not do either of the following:

(a) Affect the sale, procurement, issuance, or renewal of any policy of life insurance or annuity, notwithstanding any term of a policy or annuity to the contrary;

(b) Be deemed to modify or invalidate the terms of any policy of life insurance or annuity that is in effect on October 10, 1991.

(2) Notwithstanding any term of a policy of life insurance or annuity to the contrary, the withholding or withdrawal of life-sustaining treatment from an insured, qualified patient or other patient in accordance with sections 2133.01 to 2133.15 of the Revised Code shall not impair or invalidate any policy of life insurance or annuity.

(3) Notwithstanding any term of a policy or plan to the contrary, the use or continuation, or the withholding or withdrawal, of life-sustaining treatment from an insured, qualified patient or other patient in accordance with sections 2133.01 to 2133.15 of the Revised Code shall not impair or invalidate any policy of health insurance or any health care benefit plan.

(4) No physician, health care facility, other health care provider, person authorized to engage in the business of insurance in this state under Title XXXIX [39] of the Revised Code, health insuring corporation, other health care plan, legal entity that is self-insured and provides benefits to its employees or members, or other person shall require any individual to execute or refrain from executing a declaration, or shall require an individual to revoke or refrain from revoking a declaration, as a condition of being insured or of receiving health care benefits or services.

(C)

(1) Sections 2133.01 to 2133.15 of the Revised Code do not create any presumption concerning the intention of an individual who has revoked or has not executed a declaration with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment if the individual should be in a terminal condition or in a permanently unconscious state at any time.

(2) Sections 2133.01 to 2133.15 of the Revised Code do not affect the right of a qualified patient or other patient to make informed decisions regarding the use or continuation, or the withholding or withdrawal, of life-sustaining treatment as long as the qualified patient or other patient is able to make those decisions.

(3) Sections 2133.01 to 2133.15 of the Revised Code do not require a physician, other health care personnel, or a health care facility to take action that is contrary to reasonable medical standards.

(4) Sections 2133.01 to 2133.15 of the Revised Code and, if applicable, a declaration do not affect or limit the authority of a physician or a health care facility to provide or not to provide life-sustaining treatment to a person in accordance with reasonable medical standards applicable in an emergency situation.

(D) Nothing in sections 2133.01 to 2133.15 of the Revised Code condones, authorizes, or approves of mercy killing, assisted suicide, or euthanasia.

(E)

(1) Sections 2133.01 to 2133.15 of the Revised Code do not affect the responsibility of the attending physician of a qualified patient or other patient, or other health care personnel acting under the direction of the patient's attending physician, to provide comfort care to the patient. Nothing in sections 2133.01 to 2133.15 of the Revised Code precludes the attending physician of a qualified patient or other patient who carries out the responsibility to provide comfort care to the patient in good faith and while acting within the scope of the attending physician's authority from prescribing, dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the patient, including, but not limited to, prescribing, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the qualified patient's or other patient's pain or discomfort and not for the purpose of postponing or causing the qualified patient's or other patient's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the patient's death. Nothing in sections 2133.01 to 2133.15 of the Revised Code precludes health care personnel acting under the direction of the patient's attending physician who carry out the responsibility to provide comfort care to the patient in good faith and while acting within the scope of their authority from dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the patient, including, but not limited to, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the qualified patient's or other patient's pain or discomfort and not for the purpose of postponing or causing the qualified patient's or other patient's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the patient's death.

(2)

(a) If, at any time, a person described in division (A)(2)(a)(i) of section 2133.05 of the Revised Code or the individual or a majority of the individuals in either of the first two classes of individuals that pertain to a declarant in the descending order of priority set forth in division (A)(2)(a)(ii) of section 2133.05 of the Revised Code believes in good faith that both of the following circumstances apply, the person or the individual or majority of individuals in either of the first two classes of individuals may commence an action in the probate court of the county in which a declarant who is in a terminal condition or permanently unconscious state is located for the issuance of an order mandating the use or continuation of comfort care in connection with the declarant in a manner that is consistent with division (E)(1) of this section:

(i) Comfort care is not being used or continued in connection with the declarant.

(ii) The withholding or withdrawal of the comfort care is contrary to division (E)(1) of this section.

(b) If a declarant did not designate in the declarant's declaration a person as described in division (A)(2)(a)(i) of section 2133.05 of the Revised Code and if, at any time, a priority individual or any member of a priority class of individuals under division (A)(2)(a)(ii) of section 2133.05 of the Revised Code or, at any time, the individual or a majority of the individuals in the next class of individuals that pertains to the declarant in the descending order of priority set forth in that division believes in good faith that both of the following circumstances apply, the priority individual, the member of the priority class of individuals, or the individual or majority of individuals in the next class of individuals that pertains to the declarant may commence an action in the probate court of the county in which a declarant who is in a terminal condition or permanently unconscious state is located for the issuance of an order mandating the use or continuation of comfort care in connection with the declarant in a manner that is consistent with division (E)(1) of this section:

(i) Comfort care is not being used or continued in connection with the declarant.

(ii) The withholding or withdrawal of the comfort care is contrary to division (E)(1) of this section.

(c) If, at any time, a priority individual or any member of a priority class of individuals under division (B) of section 2133.08 of the Revised Code or, at any time, the individual or a majority of the individuals in the next class of individuals that pertains to the patient in the descending order of priority set forth in that division believes in good faith that both of the following circumstances apply, the priority individual, the member of the priority class of individuals, or the individual or majority of individuals in the next class of individuals that pertains to the patient may commence an action in the probate court of the county in which a patient as described in division (A) of section 2133.08 of the Revised Code is located for the issuance of an order mandating the use or continuation of comfort care in connection with the patient in a manner that is consistent with division (E)(1) of this section:

(i) Comfort care is not being used or continued in connection with the patient.

(ii) The withholding or withdrawal of the comfort care is contrary to division (E)(1) of this section.

Effective Date: 07-22-1998



Section 2133.13 - When health care provider may presume validity of declaration.

In the absence of actual knowledge to the contrary and if acting in good faith, an attending or consulting physician, other health care personnel, and health care facilities may assume that a declaration complies with sections 2133.01 to 2133.15 of the Revised Code and is valid.

Effective Date: 07-09-1998



Section 2133.14 - Recognition of declaration executed in another state.

A declaration executed under the law of another state in compliance with that law or in substantial compliance with sections 2133.01 to 2133.15 of the Revised Code shall be considered to be valid for purposes of sections 2133.01 to 2133.15 of the Revised Code.

Effective Date: 07-09-1998



Section 2133.15 - Document executed prior to effective date of provisions.

(A) Sections 2133.01 to 2133.15 of the Revised Code apply to any written document that was executed anywhere prior to October 10, 1991, that voluntarily was so executed by an adult who was of sound mind, that was signed by the adult or by another individual at the direction of the adult, that was or was not witnessed or acknowledged before a notary public as described in division (B) of section 2133.02 of the Revised Code, and that specifies the adult's intention with respect to the use or continuation, or the withholding or withdrawal, of life-sustaining treatment if the adult is at any time in a terminal condition, in a permanently unconscious state, or in either a terminal condition or a permanently unconscious state, if the adult is at that time no longer able to make informed decisions regarding the administration of life-sustaining treatment, and if at that time there is no reasonable possibility that the adult will regain the capacity to make those informed decisions. The document shall be considered to be a declaration, shall be given effect as if it had been executed on or after October 10, 1991, in accordance with sections 2133.01 to 2133.15 of the Revised Code, and, except as otherwise provided in division (B) of this section, shall be subject to all provisions of sections 2133.01 to 2133.15 of the Revised Code pertaining to declarations.

(B)

(1) If a declaration as described in division (A) of this section does not state that, or does not contain a checked or marked box or line adjacent to a statement indicating that, the declarant authorizes the declarant's attending physician to withhold or withdraw nutrition or hydration when the declarant is in a permanently unconscious state and when the declarant's attending physician and at least one other physician who has examined the declarant determine, to a reasonable degree of medical certainty and in accordance with reasonable medical standards, that nutrition or hydration will not or no longer will serve to provide comfort to the declarant or alleviate the declarant's pain, then, if the declaration becomes operative under section 2133.03 of the Revised Code because the declarant is in a permanently unconscious state, the attending physician of the declarant shall apply to the probate court of the county in which the declarant is located for the issuance of an order whether or not the attending physician is required to provide the declarant with nutrition and hydration for as long as the declarant is in the permanently unconscious state. Upon the filing of the application, the clerk of the probate court shall schedule a hearing on it and cause a copy of it and a notice of the hearing to be served in accordance with the Rules of Civil Procedure upon the attending physician and the individuals described in divisions (B)(1) to (5) of section 2133.08 of the Revised Code, which service shall be made, if possible, within three days after the filing of the application. The hearing shall be conducted at the earliest possible time, but no sooner than the thirtieth business day, and no later than the sixtieth business day, after that service has been completed.

(2) At the hearing, the attending physician and any individual described in divisions (B)(1) to (5) of section 2133.08 of the Revised Code shall be permitted to testify and present evidence relative to the use or continuation, or the withholding or withdrawal, of nutrition and hydration for as long as the declarant is in the permanently unconscious state. Immediately following the hearing, the court shall enter on its journal its determination, based on the evidence presented by all of the parties at the hearing on the application and subject to division (B)(3) of this section, whether or not the attending physician is required to provide the declarant with nutrition and hydration for as long as the declarant is in the permanently unconscious state.

(3) The court shall issue an order that authorizes the declarant's attending physician to commence the withholding or withdrawal of nutrition and hydration in connection with the declarant only if the applicant establishes, by clear and convincing evidence, that the order would be consistent with one of the following:

(a) The declarant's previously expressed intention with respect to the use or continuation, or the withholding or withdrawal, of nutrition and hydration should the declarant subsequently be in a permanently unconscious state and no longer able to make informed decisions regarding the administration of nutrition and hydration;

(b) In the absence of a previously expressed intention of that nature, the type of informed consent decision that the declarant would have made if the declarant had expressed the declarant's intention with respect to the use or continuation, or the withholding or withdrawal, of nutrition and hydration should the declarant subsequently be in a permanently unconscious state and no longer able to make informed decisions regarding the administration of nutrition and hydration, as inferred from the lifestyle and character of the declarant, and from any other evidence of the declarant's desires, prior to the declarant becoming no longer able to make informed decisions regarding the administration of nutrition and hydration. The Rules of Evidence shall not be binding for purposes of this division.

(4) Notwithstanding any contrary provision of the Revised Code or of the Rules of Civil Procedure, the state and persons other than individuals described in divisions (B)(1) to (5) of section 2133.08 of the Revised Code and other than the attending physician of the declarant are prohibited from filing an application under division (B) of this section and from joining or being joined as parties to a hearing conducted under division (B) of this section, including joining by way of intervention.

Effective Date: 07-09-1998



Section 2133.16 - Making anatomical gift in declaration or living will.

(A) As used in this section:

(1) "Anatomical gift" and "donor" have the same meanings as in section 2108.01 of the Revised Code.

(2) "Declarant" and "declaration" have the same meanings as in section 2133.01 of the Revised Code.

(B) A declarant may make an anatomical gift of all or part of the declarant's body by specifying the intent of the declarant to make the anatomical gift in a space provided in the declaration. All of the following apply to a declaration that specifies the intent of the declarant to make an anatomical gift:

(1) The declaration serves as a donor card or other record in which a declarant makes an anatomical gift as provided in division (B) of section 2108.05 of the Revised Code.

(2) The declaration is considered as having satisfied the requirements specified in division (B) of section 2108.05 of the Revised Code to make an anatomical gift by a donor card or other record.

(3) The declaration is subject to sections 2108.01 to 2108.29 of the Revised Code to the extent that the declaration specifies the intent of the declarant to make an anatomical gift.

(C) A declarant who makes an anatomical gift in the manner described in division (B) of this section may amend the anatomical gift under the circumstances and by any of the means provided in section 2108.06 of the Revised Code.

(D) A declarant who makes an anatomical gift in the manner described in division (B) of this section may revoke the anatomical gift under the circumstances and by any of the means provided in section 2108.06 of the Revised Code or by cancellation of the declarant's intent to make the anatomical gift as specified in the declaration.

(E) A declarant may refuse to make an anatomical gift of all or part of the declarant's body by specifying the intent of the declarant to refuse to make the anatomical gift in a space provided in the declaration.

(F) Nothing in this section requires a declarant to make, amend, or refuse to make an anatomical gift in a space provided in a declaration or otherwise limits a declarant from making, amending, or refusing to make an anatomical gift. The failure of a declarant to indicate in the space provided in the declaration the intent of the declarant to make an anatomical gift or to refuse to make an anatomical gift does not create a presumption of the intent of the declarant in regard to the matter of making or refusing to make an anatomical gift.

Effective Date: 09-16-2004; 2008 HB529 04-07-2009



Section 2133.21 - DNR identification and do-not-resuscitate order law definitions.

As used in sections 2133.21 to 2133.26 of the Revised Code, unless the context clearly requires otherwise:

(A) "Attending physician" means the physician to whom a person, or the family of a person, has assigned primary responsibility for the treatment or care of the person or, if the person or the person's family has not assigned that responsibility, the physician who has accepted that responsibility.

(B) "Declaration," "health care facility," "life-sustaining treatment," "physician," "professional disciplinary action," and "tort action" have the same meanings as in section 2133.01 of the Revised Code.

(C) "DNR identification" means a standardized identification card, form, necklace, or bracelet that is of uniform size and design, that has been approved by the department of health pursuant to section 2133.25 of the Revised Code, and that signifies either of the following:

(1) That the person who is named on and possesses the card, form, necklace, or bracelet has executed a declaration that authorizes the withholding or withdrawal of CPR and that has not been revoked pursuant to section 2133.04 of the Revised Code;

(2) That the attending physician of the person who is named on and possesses the card, form, necklace, or bracelet has issued a current do-not-resuscitate order, in accordance with the do-not-resuscitate protocol adopted by the department of health pursuant to section 2133.25 of the Revised Code, for that person and has documented the grounds for the order in that person's medical record.

(D) "Do-not-resuscitate order" means a directive issued by a physician that identifies a person and specifies that CPR should not be administered to the person so identified.

(E) "Do-not-resuscitate protocol" means the standardized method of procedure for the withholding of CPR by physicians, emergency medical service personnel, and health care facilities that is adopted in the rules of the department of health pursuant to section 2133.25 of the Revised Code.

(F) "Emergency medical services personnel" means paid or volunteer firefighters, law enforcement officers, first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, emergency medical technicians-paramedic, medical technicians, or other emergency services personnel acting within the ordinary course of their profession.

(G) "CPR" means cardiopulmonary resuscitation or a component of cardiopulmonary resuscitation, but it does not include clearing a person's airway for a purpose other than as a component of CPR.

Effective Date: 07-09-1998



Section 2133.211 - Authority and immunity of nurses and physician assistants.

A person who holds a certificate of authority to practice as a certified nurse practitioner or clinical nurse specialist issued under section 4723.42 of the Revised Code may take any action that may be taken by an attending physician under sections 2133.21 to 2133.26 of the Revised Code and has the immunity provided by section 2133.22 of the Revised Code if the action is taken pursuant to a standard care arrangement with a collaborating physician.

A person who holds a certificate to practice as a physician assistant issued under Chapter 4730. of the Revised Code may take any action that may be taken by an attending physician under sections 2133.21 to 2133.26 of the Revised Code and has the immunity provided by section 2133.22 of the Revised Code if the action is taken pursuant to a physician supervisory plan approved pursuant to section 4730.17 of the Revised Code or the policies of a health care facility in which the physician assistant is practicing.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 07-09-1998



Section 2133.22 - Immunities.

(A)

(1) None of the following are subject to criminal prosecution, to liability in damages in a tort or other civil action for injury, death, or loss to person or property, or to professional disciplinary action arising out of or relating to the withholding or withdrawal of CPR from a person after DNR identification is discovered in the person's possession and reasonable efforts have been made to determine that the person in possession of the DNR identification is the person named on the DNR identification:

(a) A physician who causes the withholding or withdrawal of CPR from the person possessing the DNR identification;

(b) A person who participates under the direction of or with the authorization of a physician in the withholding or withdrawal of CPR from the person possessing the DNR identification;

(c) Any emergency medical services personnel who cause or participate in the withholding or withdrawal of CPR from the person possessing the DNR identification.

(2) None of the following are subject to criminal prosecution, to liability in damages in a tort or other civil action for injury, death, or loss to person or property, or to professional disciplinary action arising out of or relating to the withholding or withdrawal of CPR from a person in a health care facility after DNR identification is discovered in the person's possession and reasonable efforts have been made to determine that the person in possession of the DNR identification is the person named on the DNR identification or a do-not-resuscitate order is issued for the person:

(a) The health care facility or the administrator of the health care facility;

(b) A physician who causes the withholding or withdrawal of CPR from the person possessing the DNR identification or for whom the do-not-resuscitate order has been issued;

(c) Any person who works for the health care facility as an employee, contractor, or volunteer and who participates under the direction of or with the authorization of a physician in the withholding or withdrawal of CPR from the person possessing the DNR identification;

(d) Any person who works for the health care facility as an employee, contractor, or volunteer and who participates under the direction of or with the authorization of a physician in the withholding or withdrawal of CPR from the person for whom the do-not-resuscitate order has been issued.

(3) If, after DNR identification is discovered in the possession of a person, the person makes an oral or written request to receive CPR, any person who provides CPR pursuant to the request, any health care facility in which CPR is provided, and the administrator of any health care facility in which CPR is provided are not subject to criminal prosecution as a result of the provision of the CPR, are not liable in damages in a tort or other civil action for injury, death, or loss to person or property that arises out of or is related to the provision of the CPR, and are not subject to professional disciplinary action as a result of the provision of the CPR.

(B) Divisions (A)(1), (A)(2), and (C) of this section do not apply when CPR is withheld or withdrawn from a person who possesses DNR identification or for whom a do-not-resuscitate order has been issued unless the withholding or withdrawal is in accordance with the do-not-resuscitate protocol.

(C) Any emergency medical services personnel who comply with a do-not-resuscitate order issued by a physician and any individuals who work for a health care facility as employees, contractors, or volunteers and who comply with a do-not-resuscitate order issued by a physician are not subject to liability in damages in a civil action for injury, death, or loss to person or property that arises out of or is related to compliance with the order, are not subject to criminal prosecution as a result of compliance with the order, and are not subject to professional disciplinary action as a result of compliance with the order.

In an emergency situation, emergency medical services personnel and emergency department personnel are not required to search a person to determine if the person possesses DNR identification. If a person possesses DNR identification, if emergency medical services personnel or emergency department personnel provide CPR to the person in an emergency situation, and if, at that time, the personnel do not know and do not have reasonable cause to believe that the person possesses DNR identification, the emergency medical services personnel and emergency department personnel are not subject to criminal prosecution as a result of the provision of the CPR, are not liable in damages in a tort or other civil action for injury, death, or loss to person or property that arises out of or is related to the provision of the CPR, and are not subject to professional disciplinary action as a result of the provision of the CPR.

(D) Nothing in sections 2133.21 to 2133.26 of the Revised Code or the do-not-resuscitate protocol grants immunity to a physician for issuing a do-not-resuscitate order that is contrary to reasonable medical standards or that the physician knows or has reason to know is contrary to the wishes of the patient or of a person who is lawfully authorized to make informed medical decisions on the patient's behalf.

Effective Date: 07-09-1998



Section 2133.23 - Compliance with DNR order.

(A) If emergency medical services personnel, other than physicians, are presented with DNR identification possessed by a person or are presented with a written do-not-resuscitate order for a person or if a physician directly issues to emergency medical services personnel, other than physicians, an oral do-not-resuscitate order for a person, the emergency medical services personnel shall comply with the do-not-resuscitate protocol for the person. If an oral do-not-resuscitate order is issued by a physician who is not present at the scene, the emergency medical services personnel shall verify the physician's identity.

(B) If a person possesses DNR identification and if the person's attending physician or the health care facility in which the person is located is unwilling or unable to comply with the do-not-resuscitate protocol for the person, the attending physician or the health care facility shall not prevent or attempt to prevent, or unreasonably delay or attempt to delay, the transfer of the person to a different physician who will follow the protocol or to a different health care facility in which the protocol will be followed.

(C) If a person who possesses DNR identification or for whom a current do-not-resuscitate order has been issued is being transferred from one health care facility to another, before or at the time of the transfer, the transferring health care facility shall notify the receiving health care facility and the persons transporting the person of the existence of the DNR identification or the order. If a current do-not-resuscitate order was issued orally, it shall be reduced to writing before the time of the transfer. The DNR identification or the order shall accompany the person to the receiving health care facility and shall remain in effect unless it is revoked or unless, in the case of a do-not-resuscitate order, the order no longer is current.

Effective Date: 07-09-1998



Section 2133.24 - Miscellaneous provisions.

(A) The death of a person resulting from the withholding or withdrawal of CPR for the person pursuant to the do-not-resuscitate protocol and in the circumstances described in section 2133.22 of the Revised Code or in accordance with division (A) of section 2133.23 of the Revised Code does not constitute for any purpose a suicide, aggravated murder, murder, or any other homicide.

(B)

(1) If a person possesses DNR identification or if a current do-not-resuscitate order has been issued for a person, the possession or order shall not do either of the following:

(a) Affect in any manner the sale, procurement, issuance, or renewal of a policy of life insurance or annuity, notwithstanding any term of a policy or annuity to the contrary;

(b) Be deemed to modify in any manner or invalidate the terms of any policy of life insurance or annuity that is in effect on the effective date of this section.

(2) Notwithstanding any term of a policy of life insurance or annuity to the contrary, the withholding or withdrawal of CPR from a person who is insured or covered under the policy or annuity and who possesses DNR identification or for whom a current do-not-resuscitate order has been issued, in accordance with sections 2133.21 to 2133.26 of the Revised Code, shall not impair or invalidate any policy of life insurance or annuity.

(3) Notwithstanding any term of a policy or plan to the contrary, neither of the following shall impair or invalidate any policy of health insurance or other health care benefit plan:

(a) The withholding or withdrawal in accordance with sections 2133.21 to 2133.26 of the Revised Code of CPR from a person who is insured or covered under the policy or plan and who possesses DNR identification or for whom a current do-not-resuscitate order has been issued;

(b) The provision in accordance with sections 2133.21 to 2133.26 of the Revised Code of CPR to a person of the nature described in division (B)(3)(a) of this section.

(4) No physician, health care facility, other health care provider, person authorized to engage in the business of insurance in this state under Title XXXIX [39] of the Revised Code, health insuring corporation, other health care benefit plan, legal entity that is self-insured and provides benefits to its employees or members, or other person shall require an individual to possess DNR identification, or shall require an individual to revoke or refrain from possessing DNR identification, as a condition of being insured or of receiving health care benefits or services.

(C)

(1) Sections 2133.21 to 2133.26 of the Revised Code do not create any presumption concerning the intent of an individual who does not possess DNR identification with respect to the use, withholding, or withdrawal of CPR.

(2) Sections 2133.21 to 2133.26 of the Revised Code do not affect the right of a person to make informed decisions regarding the use, withholding, or withdrawal of CPR for the person as long as the person is able to make those decisions.

(3) Sections 2133.21 to 2133.26 of the Revised Code are in addition to and independent of, and do not limit, impair, or supersede, any right or responsibility that a person has to effect the withholding or withdrawal of life-sustaining treatment to another pursuant to sections 2133.01 to 2133.15 of the Revised Code or in any other lawful manner.

(D) Nothing in sections 2133.21 to 2133.26 of the Revised Code condones, authorizes, or approves of mercy killing, assisted suicide, or euthanasia.

Effective Date: 07-09-1998



Section 2133.25 - Standardized method of procedure for the withholding of CPR by physicians, emergency medical services personnel, and health care facilities.

(A) The department of health, by rule adopted pursuant to Chapter 119. of the Revised Code, shall adopt a standardized method of procedure for the withholding of CPR by physicians, emergency medical services personnel, and health care facilities in accordance with sections 2133.21 to 2133.26 of the Revised Code. The standardized method shall specify criteria for determining when a do-not-resuscitate order issued by a physician is current. The standardized method so adopted shall be the "do-not-resuscitate protocol" for purposes of sections 2133.21 to 2133.26 of the Revised Code. The department also shall approve one or more standard forms of DNR identification to be used throughout this state.

(B) The department of health shall adopt rules in accordance with Chapter 119. of the Revised Code for the administration of sections 2133.21 to 2133.26 of the Revised Code.

(C) The department of health shall appoint an advisory committee to advise the department in the development of rules under this section. The advisory committee shall include, but shall not be limited to, representatives of each of the following organizations:

(1) The association for hospitals and health systems (OHA);

(2) The Ohio state medical association;

(3) The Ohio chapter of the American college of emergency physicians;

(4) The Ohio hospice organization;

(5) The Ohio council for home care;

(6) The Ohio health care association;

(7) The Ohio ambulance association;

(8) The Ohio medical directors association;

(9) The Ohio association of emergency medical services;

(10) The bioethics network of Ohio;

(11) The Ohio nurses association;

(12) The Ohio academy of nursing homes;

(13) The Ohio association of professional firefighters;

(14) The department of developmental disabilities;

(15) The Ohio osteopathic association;

(16) The association of Ohio philanthropic homes, housing and services for the aging;

(17) The catholic conference of Ohio;

(18) The department of aging;

(19) The department of mental health;

(20) The Ohio private residential association;

(21) The northern Ohio fire fighters association.

Amended by 128th General Assemblych.161,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-09-1998



Section 2133.26 - Prohibited acts.

(A)

(1) No physician shall purposely prevent or attempt to prevent, or delay or unreasonably attempt to delay, the transfer of a patient in violation of division (B) of section 2133.23 of the Revised Code.

(2) No person shall purposely conceal, cancel, deface, or obliterate the DNR identification of another person without the consent of the other person.

(3) No person shall purposely falsify or forge a revocation of a declaration that is the basis of the DNR identification of another person or purposely falsify or forge an order of a physician that purports to supersede a do-not-resuscitate order issued for another person.

(4) No person shall purposely falsify or forge the DNR identification of another person with the intent to cause the use, withholding, or withdrawal of CPR for the other person.

(5) No person who has personal knowledge that another person has revoked a declaration that is the basis of the other person's DNR identification or personal knowledge that a physician has issued an order that supersedes a do-not-resuscitate order that the physician issued for another person shall purposely conceal or withhold that personal knowledge with the intent to cause the use, withholding, or withdrawal of CPR for the other person.

(B)

(1) Whoever violates division (A)(1) or (5) of this section is guilty of a misdemeanor of the third degree.

(2) Whoever violates division (A)(2), (3), or (4) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-09-1998






Chapter 2135 - DECLARATION FOR MENTAL HEALTH TREATMENT

Section 2135.01 - Declaration for mental health treatment definitions.

As used in sections 2135.01 to 2135.14 of the Revised Code:

(A) "Adult" means a person who is eighteen years of age or older.

(B) "Capacity to consent to mental health treatment decisions" means the functional ability to understand information about the risks of, benefits of, and alternatives to the proposed mental health treatment, to rationally use that information, to appreciate how that information applies to the declarant, and to express a choice about the proposed treatment.

(C) "Declarant" means an adult who has executed a declaration for mental health treatment in accordance with this chapter.

(D) "Declaration for mental health treatment" or "declaration" means a written document declaring preferences or instructions regarding mental health treatment executed in accordance with this chapter.

(E) "Designated physician" means the physician the declarant has named in a declaration for mental health treatment and has assigned the primary responsibility for the declarant's mental health treatment or, if the declarant has not so named a physician, the physician who has accepted that responsibility.

(F) "Guardian" means a person appointed by a probate court pursuant to Chapter 2111. of the Revised Code to have the care and management of the person of an incompetent.

(G) "Health care" means any care, treatment, service, or procedure to maintain, diagnose, or treat an individual's physical or mental condition or physical or mental health.

(H) "Health care facility" has the same meaning as in section 1337.11 of the Revised Code.

(I) "Incompetent" has the same meaning as in section 2111.01 of the Revised Code.

(J) "Informed consent" means consent voluntarily given by a person after a sufficient explanation and disclosure of the subject matter involved to enable that person to have a general understanding of the nature, purpose, and goal of the treatment or procedures, including the substantial risks and hazards inherent in the proposed treatment or procedures and any alternative treatment or procedures, and to make a knowing health care decision without coercion or undue influence.

(K) "Medical record" means any document or combination of documents that pertains to a declarant's medical history, diagnosis, prognosis, or medical condition and that is generated and maintained in the process of the declarant's health care.

(L) "Mental health treatment" means any care, treatment, service, or procedure to maintain, diagnose, or treat an individual's mental condition or mental health, including, but not limited to, electroconvulsive or other convulsive treatment, treatment of mental illness with medication, and admission to and retention in a health care facility.

(M) "Mental health treatment decision" means informed consent, refusal to give informed consent, or withdrawal of informed consent to mental health treatment.

(N) "Mental health treatment provider" means physicians, physician assistants, psychologists, licensed independent social workers, licensed professional clinical counselors, and psychiatric nurses.

(O) "Physician" means a person who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(P) "Professional disciplinary action" means action taken by the board or other entity that regulates the professional conduct of health care personnel, including, but not limited to, the state medical board, the state board of psychology, and the state board of nursing.

(Q) "Proxy" means an adult designated to make mental health treatment decisions for a declarant under a valid declaration for mental health treatment.

(R) "Psychiatric nurse" means a registered nurse who holds a master's degree or doctorate in nursing with a specialization in psychiatric nursing.

(S) "Psychiatrist" has the same meaning as in section 5122.01 of the Revised Code.

(T) "Psychologist" has the same meaning as in section 4732.01 of the Revised Code.

(U) "Registered nurse" has the same meaning as in section 4723.01 of the Revised Code.

(V) "Tort action" means a civil action for damages for injury, death, or loss to person or property, other than a civil action for damages for a breach of contract or another agreement between persons.

Effective Date: 10-29-2003



Section 2135.02 - Declaration governing use or continuation, or the withholding or withdrawal, of mental health treatment.

(A) An adult who has the capacity to consent to mental health treatment decisions voluntarily may execute at any time a declaration governing the use or continuation, or the withholding or withdrawal, of mental health treatment. The declaration shall be signed at the end by the declarant, state the date of its execution, and either be witnessed or be acknowledged in accordance with section 2135.06 of the Revised Code. The declaration may include a designation by the declarant of a person to act as a proxy to make decisions regarding mental health treatment pursuant to the declaration, and, if the declaration includes a designation of a proxy, the declaration shall be signed at the end by the designated proxy. The declarant may also specifically designate in the declaration an alternate proxy to act in that role if the original proxy is unable or unwilling to act at any time, and, if the declaration includes a designation of an alternate proxy, the declaration shall be signed at the end by the designated alternate proxy. The declarant may name in the declaration a physician and assign the physician the primary responsibility for the declarant's mental health treatment. The declaration may include a specific authorization for the use or continuation, or the withholding or withdrawal, of mental health treatment.

(B) A mental health treatment provider or a health care facility providing services to a declarant shall continue to obtain the declarant's informed consent to all mental health treatment decisions if the declarant has the capacity to consent to mental health treatment decisions.

Effective Date: 10-29-2003



Section 2135.03 - Validity and effect - revocation.

(A) Except as otherwise provided in this division and subject to division (C) of this section, a declaration for mental health treatment remains valid and effective for three years after its execution unless it is properly revoked. A declaration for mental health treatment may become operative as provided in section 2135.04 of the Revised Code. If the declaration becomes operative, the authority of a proxy named in the declaration continues in effect as long as the declaration designating the proxy is in effect or until the proxy has withdrawn. If a declaration for mental health treatment has become operative and is in effect at the expiration of three years after its execution, the declaration remains effective until the declarant has the capacity to consent to mental health treatment decisions. If a declaration for mental health treatment has not become operative at the expiration of three years after its execution, the declaration may be renewed as provided in division (C)(1) of this section or remains effective as provided in division (C)(2) of this section.

(B) A valid declaration may be revoked in accordance with section 2135.09 of the Revised Code or renewed in accordance with division (C) (1) of this section, but it shall not otherwise be altered or amended after it has been executed. A properly executed declaration is not revoked or invalidated by an alteration of or amendment to the declaration. Any alteration of or amendment to the declaration is not a part of the declaration.

(C)

(1) A declarant may renew a declaration once, extending the validity of the document for an additional three-year period from the date of the renewal, by repeating the procedures set forth in section 2135.06 of the Revised Code, if the declarant has included in the declaration a specific authorization for the use or continuation, or the withholding or withdrawal, of mental health treatment, and the declarant makes no change with respect to that authorization. A declarant shall not make any changes to any term or provision of the declaration when renewing under division (C)(1) of this section.

(2) A declaration for mental health treatment that has not become operative at the expiration of three years after its execution remains effective if both of the following apply:

(a) The declaration designates a proxy or an alternate proxy.

(b) The declarant does not include in the declaration a specific authorization for the use or continuation, or the witholding or withdrawal, of mental health treatment.

Effective Date: 10-29-2003



Section 2135.04 - When declaration becomes operative.

(A) A declaration becomes operative when both of the following apply:

(1) The declaration is communicated to a mental health treatment provider of the declarant.

(2) The designated physician or a psychiatrist, and one other mental health treatment provider, who examine the declarant determine that the declarant does not have the capacity to consent to mental health treatment decisions. At least one of the two persons who make this determination shall not currently be involved in the declarant's treatment at the time of the determination. If a designated physician is named in the declaration and is not one of the two persons who make this determination, then the psychiatrist who makes the determination in lieu of the designated physician shall make a good faith effort to consult with the designated physician as soon as practicable.

(B) A mental health treatment provider for a declarant or a health care facility providing services to a declarant shall make a declaration part of the declarant's medical record and shall note in that record when the declaration is operative.

(C) A mental health treatment provider for a declarant or a health care facility providing services to a declarant shall act in accordance with an operative declaration of the declarant consistent with reasonable medical practice, the availability of treatments requested, and applicable law. The mental health treatment provider or the health care facility shall continue to act in accordance with an operative declaration until the declarant has the capacity to consent to mental health treatment decisions.

(D) An operative declaration of a declarant supersedes any general consent to treatment form signed by the declarant prior to, upon, or after the declarant's admission to a health care facility to the extent there is a conflict between the declaration and the form, even if the declarant signs the form after the execution of the declaration. To the extent that the provisions of a declarant's declaration and a general consent to treatment form signed by the declarant do not conflict, both documents shall govern the use or continuation, or the withholding or withdrawal, of mental health treatment for the declarant. This division does not apply if a declarant revokes a declaration after the declarant signs a general consent to treatment form.

Effective Date: 10-29-2003



Section 2135.05 - Designation of proxy to make mental health decisions.

(A) A declaration may designate an adult to act as a proxy to make decisions about the mental health treatment of the declarant and may designate an adult as an alternate proxy as described in section 2135.02 of the Revised Code. A proxy designated to make decisions about mental health treatment may make decisions about mental health treatment on behalf of the declarant only when the declaration has become operative. The decisions of the proxy regarding the mental health treatment of the declarant must be consistent with desires the declarant has expressed in the declaration.

(B) The following persons may not serve as a proxy for a declarant:

(1) The declarant's mental health treatment provider, or an employee of the declarant's mental health treatment provider;

(2) The owner, operator, or employee of a health care facility in which the declarant is a patient receiving its services or a resident.

(C) Divisions (B)(1) and (2) of this section do not apply if the declarant and proxy are related by blood, marriage, or adoption.

(D) A proxy may withdraw from a declaration prior to the declaration becoming operative by giving notice to the declarant. If the declaration is operative, a proxy may withdraw by giving written notice to the declarant's mental health treatment provider or the health care facility providing services to the declarant. The mental health treatment provider or the health care facility shall note the withdrawal of a proxy as part of the declarant's medical record.

Effective Date: 10-29-2003



Section 2135.06 - Execution of declaration.

(A) A declaration for mental health treatment is valid only if it is signed by the declarant, states the date of its execution, and is either witnessed by two adults or acknowledged before a notary public.

If a proxy, or a proxy and an alternate proxy, have been designated in the declaration, then each proxy also shall sign the declaration, and the signature of each proxy shall be either witnessed by two adults or acknowledged before a notary public, except that, notwithstanding these requirements, both of the following apply:

(1) No declaration shall be invalid or be held invalid because a proxy has not signed the declaration.

(2) If a proxy has not signed the declaration, or if the signature of a proxy named in a valid declaration is not either witnessed by two adults or acknowledged before a notary public, then the designation of the proxy is invalid, but the declaration is not invalid because of the absence of a witnessed or acknowledged signature of a proxy.

(B) If witnessed for purposes of this section, a declaration shall be witnessed by two individuals as described in this division in whose presence the declarant and each designated proxy signs the declaration. Each witness shall subscribe the witness' signature after the signature of the declarant and, by doing so, attest to the witness' belief that the declarant appears to be of sound mind and not under or subject to duress, fraud, or undue influence. The signatures of the declarant and any proxy under this section and of the witnesses under this division are not required to appear on the same page of the declaration.

(C) If acknowledged for purposes of this section, a declaration shall be acknowledged before a notary public, who shall make the certification described in section 147.53 of the Revised Code and also shall attest that the declarant and each designated proxy appear to be of sound mind and not under or subject to duress, fraud, or undue influence.

(D) The following may not serve as a witness to the signing of a declarant's declaration:

(1) The declarant's mental health treatment provider or a relative or employee of the declarant's mental health treatment provider;

(2) The owner, the operator, or a relative or employee of an owner or operator of a health care facility in which the declarant is a patient receiving its services or a resident;

(3) A person related to the declarant by blood, marriage, or adoption;

(4) A person named as a proxy in the declarant's declaration.

Effective Date: 10-29-2003



Section 2135.07 - Treatment provider unwilling to comply with declaration.

(A) If a mental health treatment provider of a declarant or a health care facility providing services to a declarant is unwilling at any time to comply with the declarant's declaration, the mental health treatment provider or health care facility promptly shall notify the declarant and any proxy and document the notification in the declarant's medical record. The mental health treatment provider or health care facility that is unwilling to comply with the declarant's declaration shall not prevent or attempt to prevent, or unreasonably delay or attempt to unreasonably delay, the transfer of the declarant to the care of a mental health treatment provider or a health care facility that is willing and able to comply or allow compliance with the declarant's declaration.

(B) The mental health treatment provider of a declarant or a health care facility providing services to a declarant may subject the declarant to treatment in a manner contrary to the declarant's expressed wishes only if either of the following applies:

(1) The declarant has been committed as a patient under Chapter 2945. or 5122. of the Revised Code, and, if the court knows of the declaration, the committing court acknowledges the existence of the declaration and specifically orders treatment in a manner contrary to the declaration.

(2) An emergency situation endangers the life or health of the declarant or others.

Effective Date: 10-29-2003



Section 2135.08 - Liability and duty of proxy.

(A) The proxy under a declaration is not, as a result of acting in that capacity, personally liable for the cost of treatment provided to the declarant. Except to the extent the right is limited by the declaration or any federal law, a proxy has the same right as the declarant to receive information regarding the proposed mental health treatment of the declarant and to receive, review, and consent to disclosure of the declarant's medical records relating to that treatment. This right of access does not waive any evidentiary privilege.

(B) In exercising authority under a declaration, the proxy has a duty to act consistently with the desires of the declarant as expressed in the declaration. If the declarant's desires are not expressed in the declaration, the proxy has a duty to act in what the proxy in good faith believes to be the best interests of the declarant.

(C) A proxy is not subject to criminal prosecution, tort or other civil liability for injury, death, or loss to person or property, or professional disciplinary action for an action taken in good faith under a declaration for mental health treatment.

Effective Date: 10-29-2003



Section 2135.09 - Revoking declaration.

(A) A declarant may revoke a declaration at any time the declarant has the capacity to consent to mental health treatment decisions. Any revocation of a declaration by a declarant shall be in writing, signed by the declarant, and dated. The revocation shall be effective upon its communication to the mental health treatment provider of the declarant or the health care facility providing services to the declarant. If the declaration is operative, then the declarant may revoke the declaration after a designated physician or a psychiatrist, and one other mental health treatment provider, who examine the declarant determine that the declarant has the capacity to consent to mental health treatment decisions.

(B) Upon the declarant's revocation of a declaration, the mental health treatment provider or the health care facility shall make the revocation a part of the declarant's medical record.

(C) A valid declaration for mental health treatment revokes a prior, valid declaration for mental health treatment.

(D) The probate judge of the county in which the declarant is located may revoke a declaration if the judge appoints a guardian for the declarant and specifically orders the revocation of the declaration.

Effective Date: 10-29-2003



Section 2135.10 - Liability of mental health treatment provider.

A mental health treatment provider of a declarant, a health care facility providing services to a declarant, or other authorized persons acting under the direction of either a mental health treatment provider of a declarant or a health care facility providing services to a declarant who administer or do not administer mental health treatment according to and in good faith reliance upon the validity of the declarant's declaration are not subject to criminal prosecution, are not liable in tort or other civil damages for injury, death, or loss to person or property, and are not subject to professional disciplinary action resulting from a subsequent finding of a declaration's invalidity.

Effective Date: 10-29-2003



Section 2135.11 - No requirement to execute declaration.

No person shall require an individual to execute or to refrain from executing a declaration as a criterion for insurance, as a condition for receiving mental health treatment or health care, or as a condition of admission to or discharge from a health care facility.

Effective Date: 10-29-2003



Section 2135.12 - Declaration does note supersede other advanced health directives.

(A) A declaration executed in accordance with this chapter shall not supersede a valid declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment executed under Chapter 2133. of the Revised Code.

(B) A declaration executed in accordance with this chapter does not revoke a valid durable power of attorney for health care created under Chapter 1337. of the Revised Code, but a declaration so executed shall supersede the designation of an attorney in fact made in a valid health care power of attorney under Chapter 1337. of the Revised Code with respect to the mental health treatment of the declarant. The designation of an attorney in fact in a valid health care power of attorney under Chapter 1337. of the Revised Code shall remain effective in all other respects.

Effective Date: 10-29-2003



Section 2135.13 - Application opposing decisions.

(A) A person who opposes any decision arising under this chapter may make an application opposing the decision to the probate division of the court of common pleas of the county in which the declarant is located or in which the declaration was either witnessed or acknowledged as described in this chapter.

(B) If a declarant has not named any proxies in the declaration, or if all the named proxies have withdrawn or are unable or unwilling to act at a time when the declaration has become operative, then the physician who has the primary responsibility for treating the declarant may petition the probate division of the court of common pleas of the county in which the declarant is located to appoint a person to act as a proxy. If the judge of the probate division of the court of common pleas finds it to be in the best interest of the declarant, then the court shall appoint a person to serve as a proxy for the declarant while the declaration is effective. The person so appointed shall be a person who is eligible to serve as a proxy as determined under section 2135.05 of the Revised Code.

Effective Date: 10-29-2003



Section 2135.14 - Printed form of declaration.

A printed form of a declaration may be sold or otherwise distributed in this state for use by adults who are not advised by an attorney. By use of a printed form of that nature, a declarant may consent or refuse to consent to mental health treatment and may designate a proxy to make mental health treatment decisions in accordance with this chapter. The printed form shall not be used as an instrument for granting any other type of authority or for making any other type of designation, including those declarations that may be made under Chapter 2133. of the Revised Code or designations made under Chapter 1337. of the Revised Code.

Effective Date: 10-29-2003






Chapter 2151 - JUVENILE COURT

Section 2151.01 - Liberal interpretation and construction.

The sections in Chapter 2151. of the Revised Code, with the exception of those sections providing for the criminal prosecution of adults, shall be liberally interpreted and construed so as to effectuate the following purposes:

(A) To provide for the care, protection, and mental and physical development of children subject to Chapter 2151. of the Revised Code, whenever possible, in a family environment, separating the child from the child's parents only when necessary for the child's welfare or in the interests of public safety;

(B) To provide judicial procedures through which Chapters 2151. and 2152. of the Revised Code are executed and enforced, and in which the parties are assured of a fair hearing, and their constitutional and other legal rights are recognized and enforced.

Effective Date: 01-01-2002



Section 2151.011 - [Effective Until 1/1/2014] Juvenile court definitions.

(A) As used in the Revised Code:

(1) "Juvenile court" means whichever of the following is applicable that has jurisdiction under this chapter and Chapter 2152. of the Revised Code:

(a) The division of the court of common pleas specified in section 2101.022 or 2301.03 of the Revised Code as having jurisdiction under this chapter and Chapter 2152. of the Revised Code or as being the juvenile division or the juvenile division combined with one or more other divisions;

(b) The juvenile court of Cuyahoga county or Hamilton county that is separately and independently created by section 2151.08 or Chapter 2153. of the Revised Code and that has jurisdiction under this chapter and Chapter 2152. of the Revised Code;

(c) If division (A)(1)(a) or (b) of this section does not apply, the probate division of the court of common pleas.

(2) "Juvenile judge" means a judge of a court having jurisdiction under this chapter.

(3) "Private child placing agency" means any association, as defined in section 5103.02 of the Revised Code, that is certified under section 5103.03 of the Revised Code to accept temporary, permanent, or legal custody of children and place the children for either foster care or adoption.

(4) "Private noncustodial agency" means any person, organization, association, or society certified by the department of job and family services that does not accept temporary or permanent legal custody of children, that is privately operated in this state, and that does one or more of the following:

(a) Receives and cares for children for two or more consecutive weeks;

(b) Participates in the placement of children in certified foster homes;

(c) Provides adoption services in conjunction with a public children services agency or private child placing agency.

(B) As used in this chapter:

(1) "Adequate parental care" means the provision by a child's parent or parents, guardian, or custodian of adequate food, clothing, and shelter to ensure the child's health and physical safety and the provision by a child's parent or parents of specialized services warranted by the child's physical or mental needs.

(2) "Adult" means an individual who is eighteen years of age or older.

(3) "Agreement for temporary custody" means a voluntary agreement authorized by section 5103.15 of the Revised Code that transfers the temporary custody of a child to a public children services agency or a private child placing agency.

(4) "Alternative response" means the public children services agency's response to a report of child abuse or neglect that engages the family in a comprehensive evaluation of child safety, risk of subsequent harm, and family strengths and needs and that does not include a determination as to whether child abuse or neglect occurred.

(5) "Certified foster home" means a foster home, as defined in section 5103.02 of the Revised Code, certified under section 5103.03 of the Revised Code.

(6) "Child" means a person who is under eighteen years of age, except that the juvenile court has jurisdiction over any person who is adjudicated an unruly child prior to attaining eighteen years of age until the person attains twenty-one years of age, and, for purposes of that jurisdiction related to that adjudication, a person who is so adjudicated an unruly child shall be deemed a "child" until the person attains twenty-one years of age.

(7) "Child day camp," "child care," "child day-care center," "part-time child day-care center," "type A family day-care home," "certified type B family day-care home," "type B home," "administrator of a child day-care center," "administrator of a type A family day-care home," "in-home aide," and "authorized provider" have the same meanings as in section 5104.01 of the Revised Code.

(8) "Child care provider" means an individual who is a child-care staff member or administrator of a child day-care center, a type A family day-care home, or a type B family day-care home, or an in-home aide or an individual who is licensed, is regulated, is approved, operates under the direction of, or otherwise is certified by the department of job and family services, department of developmental disabilities, or the early childhood programs of the department of education.

(9) "Chronic truant" has the same meaning as in section 2152.02 of the Revised Code.

(10) "Commit" means to vest custody as ordered by the court.

(11) "Counseling" includes both of the following:

(a) General counseling services performed by a public children services agency or shelter for victims of domestic violence to assist a child, a child's parents, and a child's siblings in alleviating identified problems that may cause or have caused the child to be an abused, neglected, or dependent child.

(b) Psychiatric or psychological therapeutic counseling services provided to correct or alleviate any mental or emotional illness or disorder and performed by a licensed psychiatrist, licensed psychologist, or a person licensed under Chapter 4757. of the Revised Code to engage in social work or professional counseling.

(12) "Custodian" means a person who has legal custody of a child or a public children services agency or private child placing agency that has permanent, temporary, or legal custody of a child.

(13) "Delinquent child" has the same meaning as in section 2152.02 of the Revised Code.

(14) "Detention" means the temporary care of children pending court adjudication or disposition, or execution of a court order, in a public or private facility designed to physically restrict the movement and activities of children.

(15) "Developmental disability" has the same meaning as in section 5123.01 of the Revised Code.

(16) "Differential response approach" means an approach that a public children services agency may use to respond to accepted reports of child abuse or neglect with either an alternative response or a traditional response.

(17) "Foster caregiver" has the same meaning as in section 5103.02 of the Revised Code.

(18) "Guardian" means a person, association, or corporation that is granted authority by a probate court pursuant to Chapter 2111. of the Revised Code to exercise parental rights over a child to the extent provided in the court's order and subject to the residual parental rights of the child's parents.

(19) "Habitual truant" means any child of compulsory school age who is absent without legitimate excuse for absence from the public school the child is supposed to attend for five or more consecutive school days, seven or more school days in one school month, or twelve or more school days in a school year.

(20) "Juvenile traffic offender" has the same meaning as in section 2152.02 of the Revised Code.

(21) "Legal custody" means a legal status that vests in the custodian the right to have physical care and control of the child and to determine where and with whom the child shall live, and the right and duty to protect, train, and discipline the child and to provide the child with food, shelter, education, and medical care, all subject to any residual parental rights, privileges, and responsibilities. An individual granted legal custody shall exercise the rights and responsibilities personally unless otherwise authorized by any section of the Revised Code or by the court.

(22) A "legitimate excuse for absence from the public school the child is supposed to attend" includes, but is not limited to, any of the following:

(a) The fact that the child in question has enrolled in and is attending another public or nonpublic school in this or another state;

(b) The fact that the child in question is excused from attendance at school for any of the reasons specified in section 3321.04 of the Revised Code;

(c) The fact that the child in question has received an age and schooling certificate in accordance with section 3331.01 of the Revised Code.

(23) "Mental illness" and "mentally ill person subject to hospitalization by court order" have the same meanings as in section 5122.01 of the Revised Code.

(24) "Mental injury" means any behavioral, cognitive, emotional, or mental disorder in a child caused by an act or omission that is described in section 2919.22 of the Revised Code and is committed by the parent or other person responsible for the child's care.

(25) "Mentally retarded person" has the same meaning as in section 5123.01 of the Revised Code.

(26) "Nonsecure care, supervision, or training" means care, supervision, or training of a child in a facility that does not confine or prevent movement of the child within the facility or from the facility.

(27) "Of compulsory school age" has the same meaning as in section 3321.01 of the Revised Code.

(28) "Organization" means any institution, public, semipublic, or private, and any private association, society, or agency located or operating in the state, incorporated or unincorporated, having among its functions the furnishing of protective services or care for children, or the placement of children in certified foster homes or elsewhere.

(29) "Out-of-home care" means detention facilities, shelter facilities, certified children's crisis care facilities, certified foster homes, placement in a prospective adoptive home prior to the issuance of a final decree of adoption, organizations, certified organizations, child day-care centers, type A family day-care homes, child care provided by type B family day-care home providers and by in-home aides, group home providers, group homes, institutions, state institutions, residential facilities, residential care facilities, residential camps, day camps, public schools, chartered nonpublic schools, educational service centers, hospitals, and medical clinics that are responsible for the care, physical custody, or control of children.

(30) "Out-of-home care child abuse" means any of the following when committed by a person responsible for the care of a child in out-of-home care:

(a) Engaging in sexual activity with a child in the person's care;

(b) Denial to a child, as a means of punishment, of proper or necessary subsistence, education, medical care, or other care necessary for a child's health;

(c) Use of restraint procedures on a child that cause injury or pain;

(d) Administration of prescription drugs or psychotropic medication to the child without the written approval and ongoing supervision of a licensed physician;

(e) Commission of any act, other than by accidental means, that results in any injury to or death of the child in out-of-home care or commission of any act by accidental means that results in an injury to or death of a child in out-of-home care and that is at variance with the history given of the injury or death.

(31) "Out-of-home care child neglect" means any of the following when committed by a person responsible for the care of a child in out-of-home care:

(a) Failure to provide reasonable supervision according to the standards of care appropriate to the age, mental and physical condition, or other special needs of the child;

(b) Failure to provide reasonable supervision according to the standards of care appropriate to the age, mental and physical condition, or other special needs of the child, that results in sexual or physical abuse of the child by any person;

(c) Failure to develop a process for all of the following:

(i) Administration of prescription drugs or psychotropic drugs for the child;

(ii) Assuring that the instructions of the licensed physician who prescribed a drug for the child are followed;

(iii) Reporting to the licensed physician who prescribed the drug all unfavorable or dangerous side effects from the use of the drug.

(d) Failure to provide proper or necessary subsistence, education, medical care, or other individualized care necessary for the health or well-being of the child;

(e) Confinement of the child to a locked room without monitoring by staff;

(f) Failure to provide ongoing security for all prescription and nonprescription medication;

(g) Isolation of a child for a period of time when there is substantial risk that the isolation, if continued, will impair or retard the mental health or physical well-being of the child.

(32) "Permanent custody" means a legal status that vests in a public children services agency or a private child placing agency, all parental rights, duties, and obligations, including the right to consent to adoption, and divests the natural parents or adoptive parents of all parental rights, privileges, and obligations, including all residual rights and obligations.

(33) "Permanent surrender" means the act of the parents or, if a child has only one parent, of the parent of a child, by a voluntary agreement authorized by section 5103.15 of the Revised Code, to transfer the permanent custody of the child to a public children services agency or a private child placing agency.

(34) "Person" means an individual, association, corporation, or partnership and the state or any of its political subdivisions, departments, or agencies.

(35) "Person responsible for a child's care in out-of-home care" means any of the following:

(a) Any foster caregiver, in-home aide, or provider;

(b) Any administrator, employee, or agent of any of the following: a public or private detention facility; shelter facility; certified children's crisis care facility; organization; certified organization; child day-care center; type A family day-care home; certified type B family day-care home; group home; institution; state institution; residential facility; residential care facility; residential camp; day camp; school district; community school; chartered nonpublic school; educational service center; hospital; or medical clinic;

(c) Any person who supervises or coaches children as part of an extracurricular activity sponsored by a school district, public school, or chartered nonpublic school;

(d) Any other person who performs a similar function with respect to, or has a similar relationship to, children.

(36) "Physically impaired" means having one or more of the following conditions that substantially limit one or more of an individual's major life activities, including self-care, receptive and expressive language, learning, mobility, and self-direction:

(a) A substantial impairment of vision, speech, or hearing;

(b) A congenital orthopedic impairment;

(c) An orthopedic impairment caused by disease, rheumatic fever or any other similar chronic or acute health problem, or amputation or another similar cause.

(37) "Placement for adoption" means the arrangement by a public children services agency or a private child placing agency with a person for the care and adoption by that person of a child of whom the agency has permanent custody.

(38) "Placement in foster care" means the arrangement by a public children services agency or a private child placing agency for the out-of-home care of a child of whom the agency has temporary custody or permanent custody.

(39) "Planned permanent living arrangement" means an order of a juvenile court pursuant to which both of the following apply:

(a) The court gives legal custody of a child to a public children services agency or a private child placing agency without the termination of parental rights.

(b) The order permits the agency to make an appropriate placement of the child and to enter into a written agreement with a foster care provider or with another person or agency with whom the child is placed.

(40) "Practice of social work" and "practice of professional counseling" have the same meanings as in section 4757.01 of the Revised Code.

(41) "Sanction, service, or condition" means a sanction, service, or condition created by court order following an adjudication that a child is an unruly child that is described in division (A)(4) of section 2152.19 of the Revised Code.

(42) "Protective supervision" means an order of disposition pursuant to which the court permits an abused, neglected, dependent, or unruly child to remain in the custody of the child's parents, guardian, or custodian and stay in the child's home, subject to any conditions and limitations upon the child, the child's parents, guardian, or custodian, or any other person that the court prescribes, including supervision as directed by the court for the protection of the child.

(43) "Psychiatrist" has the same meaning as in section 5122.01 of the Revised Code.

(44) "Psychologist" has the same meaning as in section 4732.01 of the Revised Code.

(45) "Residential camp" means a program in which the care, physical custody, or control of children is accepted overnight for recreational or recreational and educational purposes.

(46) "Residential care facility" means an institution, residence, or facility that is licensed by the department of mental health under section 5119.22 of the Revised Code and that provides care for a child.

(47) "Residential facility" means a home or facility that is licensed by the department of developmental disabilities under section 5123.19 of the Revised Code and in which a child with a developmental disability resides.

(48) "Residual parental rights, privileges, and responsibilities" means those rights, privileges, and responsibilities remaining with the natural parent after the transfer of legal custody of the child, including, but not necessarily limited to, the privilege of reasonable visitation, consent to adoption, the privilege to determine the child's religious affiliation, and the responsibility for support.

(49) "School day" means the school day established by the state board of education pursuant to section 3313.48 of the Revised Code.

(50) "School month" and "school year" have the same meanings as in section 3313.62 of the Revised Code.

(51) "Secure correctional facility" means a facility under the direction of the department of youth services that is designed to physically restrict the movement and activities of children and used for the placement of children after adjudication and disposition.

(52) "Sexual activity" has the same meaning as in section 2907.01 of the Revised Code.

(53) "Shelter" means the temporary care of children in physically unrestricted facilities pending court adjudication or disposition.

(54) "Shelter for victims of domestic violence" has the same meaning as in section 3113.33 of the Revised Code.

(55) "Temporary custody" means legal custody of a child who is removed from the child's home, which custody may be terminated at any time at the discretion of the court or, if the legal custody is granted in an agreement for temporary custody, by the person who executed the agreement.

(56) "Traditional response" means a public children services agency's response to a report of child abuse or neglect that encourages engagement of the family in a comprehensive evaluation of the child's current and future safety needs and a fact-finding process to determine whether child abuse or neglect occurred and the circumstances surrounding the alleged harm or risk of harm.

(C) For the purposes of this chapter, a child shall be presumed abandoned when the parents of the child have failed to visit or maintain contact with the child for more than ninety days, regardless of whether the parents resume contact with the child after that period of ninety days.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-03-2003; 09-16-2004; 05-18-2005; 09-21-2006

This section is set out twice. See also §2151.0112, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2151.011 - [Effective 1/1/2014] Juvenile court definitions.

(A) As used in the Revised Code:

(1) "Juvenile court" means whichever of the following is applicable that has jurisdiction under this chapter and Chapter 2152. of the Revised Code:

(a) The division of the court of common pleas specified in section 2101.022 or 2301.03 of the Revised Code as having jurisdiction under this chapter and Chapter 2152. of the Revised Code or as being the juvenile division or the juvenile division combined with one or more other divisions;

(b) The juvenile court of Cuyahoga county or Hamilton county that is separately and independently created by section 2151.08 or Chapter 2153. of the Revised Code and that has jurisdiction under this chapter and Chapter 2152. of the Revised Code;

(c) If division (A)(1)(a) or (b) of this section does not apply, the probate division of the court of common pleas.

(2) "Juvenile judge" means a judge of a court having jurisdiction under this chapter.

(3) "Private child placing agency" means any association, as defined in section 5103.02 of the Revised Code, that is certified under section 5103.03 of the Revised Code to accept temporary, permanent, or legal custody of children and place the children for either foster care or adoption.

(4) "Private noncustodial agency" means any person, organization, association, or society certified by the department of job and family services that does not accept temporary or permanent legal custody of children, that is privately operated in this state, and that does one or more of the following:

(a) Receives and cares for children for two or more consecutive weeks;

(b) Participates in the placement of children in certified foster homes;

(c) Provides adoption services in conjunction with a public children services agency or private child placing agency.

(B) As used in this chapter:

(1) "Adequate parental care" means the provision by a child's parent or parents, guardian, or custodian of adequate food, clothing, and shelter to ensure the child's health and physical safety and the provision by a child's parent or parents of specialized services warranted by the child's physical or mental needs.

(2) "Adult" means an individual who is eighteen years of age or older.

(3) "Agreement for temporary custody" means a voluntary agreement authorized by section 5103.15 of the Revised Code that transfers the temporary custody of a child to a public children services agency or a private child placing agency.

(4) "Alternative response" means the public children services agency's response to a report of child abuse or neglect that engages the family in a comprehensive evaluation of child safety, risk of subsequent harm, and family strengths and needs and that does not include a determination as to whether child abuse or neglect occurred.

(5) "Certified foster home" means a foster home, as defined in section 5103.02 of the Revised Code, certified under section 5103.03 of the Revised Code.

(6) "Child" means a person who is under eighteen years of age, except that the juvenile court has jurisdiction over any person who is adjudicated an unruly child prior to attaining eighteen years of age until the person attains twenty-one years of age, and, for purposes of that jurisdiction related to that adjudication, a person who is so adjudicated an unruly child shall be deemed a "child" until the person attains twenty-one years of age.

(7) "Child day camp," "child care," "child day-care center," "part-time child day-care center," "type A family day-care home," " licensed type B family day-care home," "type B family day-care home," "administrator of a child day-care center," "administrator of a type A family day-care home," and "in-home aide" have the same meanings as in section 5104.01 of the Revised Code.

(8) "Child care provider" means an individual who is a child-care staff member or administrator of a child day-care center, a type A family day-care home, or a type B family day-care home, or an in-home aide or an individual who is licensed, is regulated, is approved, operates under the direction of, or otherwise is certified by the department of job and family services, department of developmental disabilities, or the early childhood programs of the department of education.

(9) "Chronic truant" has the same meaning as in section 2152.02 of the Revised Code.

(10) "Commit" means to vest custody as ordered by the court.

(11) "Counseling" includes both of the following:

(a) General counseling services performed by a public children services agency or shelter for victims of domestic violence to assist a child, a child's parents, and a child's siblings in alleviating identified problems that may cause or have caused the child to be an abused, neglected, or dependent child.

(b) Psychiatric or psychological therapeutic counseling services provided to correct or alleviate any mental or emotional illness or disorder and performed by a licensed psychiatrist, licensed psychologist, or a person licensed under Chapter 4757. of the Revised Code to engage in social work or professional counseling.

(12) "Custodian" means a person who has legal custody of a child or a public children services agency or private child placing agency that has permanent, temporary, or legal custody of a child.

(13) "Delinquent child" has the same meaning as in section 2152.02 of the Revised Code.

(14) "Detention" means the temporary care of children pending court adjudication or disposition, or execution of a court order, in a public or private facility designed to physically restrict the movement and activities of children.

(15) "Developmental disability" has the same meaning as in section 5123.01 of the Revised Code.

(16) "Differential response approach" means an approach that a public children services agency may use to respond to accepted reports of child abuse or neglect with either an alternative response or a traditional response.

(17) "Foster caregiver" has the same meaning as in section 5103.02 of the Revised Code.

(18) "Guardian" means a person, association, or corporation that is granted authority by a probate court pursuant to Chapter 2111. of the Revised Code to exercise parental rights over a child to the extent provided in the court's order and subject to the residual parental rights of the child's parents.

(19) "Habitual truant" means any child of compulsory school age who is absent without legitimate excuse for absence from the public school the child is supposed to attend for five or more consecutive school days, seven or more school days in one school month, or twelve or more school days in a school year.

(20) "Juvenile traffic offender" has the same meaning as in section 2152.02 of the Revised Code.

(21) "Legal custody" means a legal status that vests in the custodian the right to have physical care and control of the child and to determine where and with whom the child shall live, and the right and duty to protect, train, and discipline the child and to provide the child with food, shelter, education, and medical care, all subject to any residual parental rights, privileges, and responsibilities. An individual granted legal custody shall exercise the rights and responsibilities personally unless otherwise authorized by any section of the Revised Code or by the court.

(22) A "legitimate excuse for absence from the public school the child is supposed to attend" includes, but is not limited to, any of the following:

(a) The fact that the child in question has enrolled in and is attending another public or nonpublic school in this or another state;

(b) The fact that the child in question is excused from attendance at school for any of the reasons specified in section 3321.04 of the Revised Code;

(c) The fact that the child in question has received an age and schooling certificate in accordance with section 3331.01 of the Revised Code.

(23) "Mental illness" and "mentally ill person subject to hospitalization by court order" have the same meanings as in section 5122.01 of the Revised Code.

(24) "Mental injury" means any behavioral, cognitive, emotional, or mental disorder in a child caused by an act or omission that is described in section 2919.22 of the Revised Code and is committed by the parent or other person responsible for the child's care.

(25) "Mentally retarded person" has the same meaning as in section 5123.01 of the Revised Code.

(26) "Nonsecure care, supervision, or training" means care, supervision, or training of a child in a facility that does not confine or prevent movement of the child within the facility or from the facility.

(27) "Of compulsory school age" has the same meaning as in section 3321.01 of the Revised Code.

(28) "Organization" means any institution, public, semipublic, or private, and any private association, society, or agency located or operating in the state, incorporated or unincorporated, having among its functions the furnishing of protective services or care for children, or the placement of children in certified foster homes or elsewhere.

(29) "Out-of-home care" means detention facilities, shelter facilities, certified children's crisis care facilities, certified foster homes, placement in a prospective adoptive home prior to the issuance of a final decree of adoption, organizations, certified organizations, child day-care centers, type A family day-care homes, type B family day-care homes, child care provided by in-home aides, group home providers, group homes, institutions, state institutions, residential facilities, residential care facilities, residential camps, day camps, public schools, chartered nonpublic schools, educational service centers, hospitals, and medical clinics that are responsible for the care, physical custody, or control of children.

(30) "Out-of-home care child abuse" means any of the following when committed by a person responsible for the care of a child in out-of-home care:

(a) Engaging in sexual activity with a child in the person's care;

(b) Denial to a child, as a means of punishment, of proper or necessary subsistence, education, medical care, or other care necessary for a child's health;

(c) Use of restraint procedures on a child that cause injury or pain;

(d) Administration of prescription drugs or psychotropic medication to the child without the written approval and ongoing supervision of a licensed physician;

(e) Commission of any act, other than by accidental means, that results in any injury to or death of the child in out-of-home care or commission of any act by accidental means that results in an injury to or death of a child in out-of-home care and that is at variance with the history given of the injury or death.

(31) "Out-of-home care child neglect" means any of the following when committed by a person responsible for the care of a child in out-of-home care:

(a) Failure to provide reasonable supervision according to the standards of care appropriate to the age, mental and physical condition, or other special needs of the child;

(b) Failure to provide reasonable supervision according to the standards of care appropriate to the age, mental and physical condition, or other special needs of the child, that results in sexual or physical abuse of the child by any person;

(c) Failure to develop a process for all of the following:

(i) Administration of prescription drugs or psychotropic drugs for the child;

(ii) Assuring that the instructions of the licensed physician who prescribed a drug for the child are followed;

(iii) Reporting to the licensed physician who prescribed the drug all unfavorable or dangerous side effects from the use of the drug.

(d) Failure to provide proper or necessary subsistence, education, medical care, or other individualized care necessary for the health or well-being of the child;

(e) Confinement of the child to a locked room without monitoring by staff;

(f) Failure to provide ongoing security for all prescription and nonprescription medication;

(g) Isolation of a child for a period of time when there is substantial risk that the isolation, if continued, will impair or retard the mental health or physical well-being of the child.

(32) "Permanent custody" means a legal status that vests in a public children services agency or a private child placing agency, all parental rights, duties, and obligations, including the right to consent to adoption, and divests the natural parents or adoptive parents of all parental rights, privileges, and obligations, including all residual rights and obligations.

(33) "Permanent surrender" means the act of the parents or, if a child has only one parent, of the parent of a child, by a voluntary agreement authorized by section 5103.15 of the Revised Code, to transfer the permanent custody of the child to a public children services agency or a private child placing agency.

(34) "Person" means an individual, association, corporation, or partnership and the state or any of its political subdivisions, departments, or agencies.

(35) "Person responsible for a child's care in out-of-home care" means any of the following:

(a) Any foster caregiver, in-home aide, or provider;

(b) Any administrator, employee, or agent of any of the following: a public or private detention facility; shelter facility; certified children's crisis care facility; organization; certified organization; child day-care center; type A family day-care home; licensed type B family day-care home; group home; institution; state institution; residential facility; residential care facility; residential camp; day camp; school district; community school; chartered nonpublic school; educational service center; hospital; or medical clinic;

(c) Any person who supervises or coaches children as part of an extracurricular activity sponsored by a school district, public school, or chartered nonpublic school;

(d) Any other person who performs a similar function with respect to, or has a similar relationship to, children.

(36) "Physically impaired" means having one or more of the following conditions that substantially limit one or more of an individual's major life activities, including self-care, receptive and expressive language, learning, mobility, and self-direction:

(a) A substantial impairment of vision, speech, or hearing;

(b) A congenital orthopedic impairment;

(c) An orthopedic impairment caused by disease, rheumatic fever or any other similar chronic or acute health problem, or amputation or another similar cause.

(37) "Placement for adoption" means the arrangement by a public children services agency or a private child placing agency with a person for the care and adoption by that person of a child of whom the agency has permanent custody.

(38) "Placement in foster care" means the arrangement by a public children services agency or a private child placing agency for the out-of-home care of a child of whom the agency has temporary custody or permanent custody.

(39) "Planned permanent living arrangement" means an order of a juvenile court pursuant to which both of the following apply:

(a) The court gives legal custody of a child to a public children services agency or a private child placing agency without the termination of parental rights.

(b) The order permits the agency to make an appropriate placement of the child and to enter into a written agreement with a foster care provider or with another person or agency with whom the child is placed.

(40) "Practice of social work" and "practice of professional counseling" have the same meanings as in section 4757.01 of the Revised Code.

(41) "Sanction, service, or condition" means a sanction, service, or condition created by court order following an adjudication that a child is an unruly child that is described in division (A)(4) of section 2152.19 of the Revised Code.

(42) "Protective supervision" means an order of disposition pursuant to which the court permits an abused, neglected, dependent, or unruly child to remain in the custody of the child's parents, guardian, or custodian and stay in the child's home, subject to any conditions and limitations upon the child, the child's parents, guardian, or custodian, or any other person that the court prescribes, including supervision as directed by the court for the protection of the child.

(43) "Psychiatrist" has the same meaning as in section 5122.01 of the Revised Code.

(44) "Psychologist" has the same meaning as in section 4732.01 of the Revised Code.

(45) "Residential camp" means a program in which the care, physical custody, or control of children is accepted overnight for recreational or recreational and educational purposes.

(46) "Residential care facility" means an institution, residence, or facility that is licensed by the department of mental health under section 5119.22 of the Revised Code and that provides care for a child.

(47) "Residential facility" means a home or facility that is licensed by the department of developmental disabilities under section 5123.19 of the Revised Code and in which a child with a developmental disability resides.

(48) "Residual parental rights, privileges, and responsibilities" means those rights, privileges, and responsibilities remaining with the natural parent after the transfer of legal custody of the child, including, but not necessarily limited to, the privilege of reasonable visitation, consent to adoption, the privilege to determine the child's religious affiliation, and the responsibility for support.

(49) "School day" means the school day established by the state board of education pursuant to section 3313.48 of the Revised Code.

(50) "School month" and "school year" have the same meanings as in section 3313.62 of the Revised Code.

(51) "Secure correctional facility" means a facility under the direction of the department of youth services that is designed to physically restrict the movement and activities of children and used for the placement of children after adjudication and disposition.

(52) "Sexual activity" has the same meaning as in section 2907.01 of the Revised Code.

(53) "Shelter" means the temporary care of children in physically unrestricted facilities pending court adjudication or disposition.

(54) "Shelter for victims of domestic violence" has the same meaning as in section 3113.33 of the Revised Code.

(55) "Temporary custody" means legal custody of a child who is removed from the child's home, which custody may be terminated at any time at the discretion of the court or, if the legal custody is granted in an agreement for temporary custody, by the person who executed the agreement.

(56) "Traditional response" means a public children services agency's response to a report of child abuse or neglect that encourages engagement of the family in a comprehensive evaluation of the child's current and future safety needs and a fact-finding process to determine whether child abuse or neglect occurred and the circumstances surrounding the alleged harm or risk of harm.

(C) For the purposes of this chapter, a child shall be presumed abandoned when the parents of the child have failed to visit or maintain contact with the child for more than ninety days, regardless of whether the parents resume contact with the child after that period of ninety days.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-03-2003; 09-16-2004; 05-18-2005; 09-21-2006

This section is set out twice. See also §2151.0111, effective until 1/1/2014.



Section 2151.02, 2151.021 - [Repealed].

Effective Date: 01-01-2002



Section 2151.022 - Unruly child defined.

As used in this chapter, "unruly child" includes any of the following:

(A) Any child who does not submit to the reasonable control of the child's parents, teachers, guardian, or custodian, by reason of being wayward or habitually disobedient;

(B) Any child who is an habitual truant from school and who previously has not been adjudicated an unruly child for being an habitual truant;

(C) Any child who behaves in a manner as to injure or endanger the child's own health or morals or the health or morals of others;

(D) Any child who violates a law, other than division (C) of section 2907.39, division (A) of section 2923.211, division (C)(1) or (D) of section 2925.55, or section 2151.87 of the Revised Code, that is applicable only to a child.

Effective Date: 01-01-2002; 05-17-2006; 08-17-2006



Section 2151.03 - Neglected child defined - failure to provide medical or surgical care for religious reasons.

(A) As used in this chapter, "neglected child" includes any child:

(1) Who is abandoned by the child's parents, guardian, or custodian;

(2) Who lacks adequate parental care because of the faults or habits of the child's parents, guardian, or custodian;

(3) Whose parents, guardian, or custodian neglects the child or refuses to provide proper or necessary subsistence, education, medical or surgical care or treatment, or other care necessary for the child's health, morals, or well being;

(4) Whose parents, guardian, or custodian neglects the child or refuses to provide the special care made necessary by the child's mental condition;

(5) Whose parents, legal guardian, or custodian have placed or attempted to place the child in violation of sections 5103.16 and 5103.17 of the Revised Code;

(6) Who, because of the omission of the child's parents, guardian, or custodian, suffers physical or mental injury that harms or threatens to harm the child's health or welfare;

(7) Who is subjected to out-of-home care child neglect.

(B) Nothing in this chapter shall be construed as subjecting a parent, guardian, or custodian of a child to criminal liability when, solely in the practice of religious beliefs, the parent, guardian, or custodian fails to provide adequate medical or surgical care or treatment for the child. This division does not abrogate or limit any person's responsibility under section 2151.421 of the Revised Code to report child abuse that is known or reasonably suspected or believed to have occurred, child neglect that is known or reasonably suspected or believed to have occurred, and children who are known to face or are reasonably suspected or believed to be facing a threat of suffering abuse or neglect and does not preclude any exercise of the authority of the state, any political subdivision, or any court to ensure that medical or surgical care or treatment is provided to a child when the child's health requires the provision of medical or surgical care or treatment.

Effective Date: 08-08-1996; 08-03-2006



Section 2151.031 - Abused child defined.

As used in this chapter, an "abused child" includes any child who:

(A) Is the victim of "sexual activity" as defined under Chapter 2907. of the Revised Code, where such activity would constitute an offense under that chapter, except that the court need not find that any person has been convicted of the offense in order to find that the child is an abused child;

(B) Is endangered as defined in section 2919.22 of the Revised Code, except that the court need not find that any person has been convicted under that section in order to find that the child is an abused child;

(C) Exhibits evidence of any physical or mental injury or death, inflicted other than by accidental means, or an injury or death which is at variance with the history given of it. Except as provided in division (D) of this section, a child exhibiting evidence of corporal punishment or other physical disciplinary measure by a parent, guardian, custodian, person having custody or control, or person in loco parentis of a child is not an abused child under this division if the measure is not prohibited under section 2919.22 of the Revised Code.

(D) Because of the acts of his parents, guardian, or custodian, suffers physical or mental injury that harms or threatens to harm the child's health or welfare.

(E) Is subjected to out-of-home care child abuse.

Effective Date: 08-03-1989



Section 2151.04 - Dependent child defined.

As used in this chapter, "dependent child" means any child:

(A) Who is homeless or destitute or without adequate parental care, through no fault of the child's parents, guardian, or custodian;

(B) Who lacks adequate parental care by reason of the mental or physical condition of the child's parents, guardian, or custodian;

(C) Whose condition or environment is such as to warrant the state, in the interests of the child, in assuming the child's guardianship;

(D) To whom both of the following apply:

(1) The child is residing in a household in which a parent, guardian, custodian, or other member of the household committed an act that was the basis for an adjudication that a sibling of the child or any other child who resides in the household is an abused, neglected, or dependent child.

(2) Because of the circumstances surrounding the abuse, neglect, or dependency of the sibling or other child and the other conditions in the household of the child, the child is in danger of being abused or neglected by that parent, guardian, custodian, or member of the household.

Effective Date: 08-08-1996



Section 2151.05 - Child without proper parental care.

Under sections 2151.01 to 2151.54 of the Revised Code, a child whose home is filthy and unsanitary; whose parents, stepparents, guardian, or custodian permit him to become dependent, neglected, abused, or delinquent; whose parents, stepparents, guardian, or custodian, when able, refuse or neglect to provide him with necessary care, support, medical attention, and educational facilities; or whose parents, stepparents, guardian, or custodian fail to subject such child to necessary discipline is without proper parental care or guardianship.

Effective Date: 11-28-1975



Section 2151.06 - Residence or legal settlement.

Under sections 2151.01 to 2151.54, inclusive, of the Revised Code, a child has the same residence or legal settlement as his parents, legal guardian of his person, or his custodian who stands in the relation of loco parentis.

Effective Date: 10-01-1953



Section 2151.07 - Powers and jurisdiction of juvenile court.

The juvenile court is a court of record within the court of common pleas. The juvenile court has and shall exercise the powers and jurisdiction conferred in Chapters 2151. and 2152. of the Revised Code.

Whenever the juvenile judge of the juvenile court is sick, is absent from the county, or is unable to attend court, or the volume of cases pending in court necessitates it, upon the request of the administrative juvenile judge, the presiding judge of the court of common pleas pursuant to division (EE) of section 2301.03 of the Revised Code shall assign a judge of any division of the court of common pleas of the county to act in the juvenile judge's place or in conjunction with the juvenile judge. If no judge of the court of common pleas is available for that purpose, the chief justice of the supreme court shall assign a judge of the court of common pleas, a juvenile judge, or a probate judge from a different county to act in the place of that juvenile judge or in conjunction with that juvenile judge. The assigned judge shall receive the compensation and expenses for so serving that is provided by law for judges assigned to hold court in courts of common pleas.

Effective Date: 11-13-2003; 2007 HB155 12-21-2007



Section 2151.08 - Juvenile court in Hamilton county.

In Hamilton county, the powers and jurisdiction of the juvenile court as conferred by Chapters 2151. and 2152. of the Revised Code shall be exercised by the judge of the court of common pleas whose term begins on January 1, 1957, and that judge's successors and by the judge of the court of common pleas whose term begins on February 14, 1967, and that judge's successors as provided by section 2301.03 of the Revised Code. This conferral of powers and jurisdiction on the specified judges shall be deemed a creation of a separately and independently created and established juvenile court in Hamilton county, Ohio. The specified judges shall serve in each and every position where the statutes permit or require a juvenile judge to serve.

Effective Date: 01-01-2002



Section 2151.09 - Separate building and site may be purchased or leased.

Upon the advice and recommendation of the juvenile judge, the board of county commissioners may provide by purchase, lease, or otherwise a separate building and site to be known as "the juvenile court" at a convenient location within the county which shall be appropriately constructed, arranged, furnished, and maintained for the convenient and efficient transaction of the business of the court and all parts thereof and its employees, including adequate facilities to be used as laboratories, dispensaries, or clinics for the use of scientific specialists connected with the court.

Effective Date: 10-01-1953



Section 2151.10 - County appropriations for expenses of court.

The juvenile judge shall annually submit a written request for an appropriation to the board of county commissioners that shall set forth estimated administrative expenses of the juvenile court that the judge considers reasonably necessary for the operation of the court, including reasonably necessary expenses of the judge and such officers and employees as the judge may designate in attending conferences at which juvenile or welfare problems are discussed, and such sum each year as will provide for the maintenance and operation of the detention facility, the care, maintenance, education, and support of neglected, abused, dependent, and delinquent children, other than children eligible to participate in the Ohio works first program established under Chapter 5107. of the Revised Code, and for necessary orthopedic, surgical, and medical treatment, and special care as may be ordered by the court for any neglected, abused, dependent, or delinquent children. The board shall conduct a public hearing with respect to the written request submitted by the judge and shall appropriate such sum of money each year as it determines, after conducting the public hearing and considering the written request of the judge, is reasonably necessary to meet all the administrative expenses of the court. All disbursements from such appropriations shall be upon specifically itemized vouchers, certified to by the judge.

If the judge considers the appropriation made by the board pursuant to this section insufficient to meet all the administrative expenses of the court, the judge shall commence an action under Chapter 2731. of the Revised Code in the court of appeals for the judicial district for a determination of the duty of the board of county commissioners to appropriate the amount of money in dispute. The court of appeals shall give priority to the action filed by the juvenile judge over all cases pending on its docket. The burden shall be on the juvenile judge to prove that the appropriation requested is reasonably necessary to meet all administrative expenses of the court. If, prior to the filing of an action under Chapter 2731. of the Revised Code or during the pendency of the action, the judge exercises the judge's contempt power in order to obtain the sum of money in dispute, the judge shall not order the imprisonment of any member of the board of county commissioners notwithstanding sections 2705.02 to 2705.06 of the Revised Code.

Effective Date: 01-01-2002



Section 2151.11 - Amended and Renumbered RC 2152.73.

Effective Date: 01-01-2002



Section 2151.12 - Clerk - bond - judge as clerk.

(A) Except as otherwise provided in this division, whenever a court of common pleas, division of domestic relations, exercises the powers and jurisdictions conferred in Chapters 2151. and 2152. of the Revised Code, the judge or judges of that division or, if applicable, the judge of that division who specifically is designated by section 2301.03 of the Revised Code as being responsible for administering sections 2151.13, 2151.16, 2151.17, 2151.18, and 2152.71 of the Revised Code shall be the clerk of the court for all records filed with the court pursuant to Chapter 2151. or 2152. of the Revised Code or pursuant to any other section of the Revised Code that requires documents to be filed with a juvenile judge or a juvenile court. If, in a division of domestic relations of a court of common pleas that exercises the powers and jurisdiction conferred in Chapters 2151. and 2152. of the Revised Code, the judge of the division, both judges in a two-judge division, or a majority of the judges in a division with three or more judges and the clerk of the court of common pleas agree in an agreement that is signed by the agreeing judge or judges and the clerk and entered into formally in the journal of the court, the clerk of courts of common pleas shall keep the records filed with the court pursuant to Chapter 2151. or 2152. of the Revised Code or pursuant to any other section of the Revised Code that requires documents to be filed with a juvenile judge or a juvenile court.

Whenever the juvenile judge, or a majority of the juvenile judges of a multi-judge juvenile division, of a court of common pleas, juvenile division, and the clerk of the court of common pleas agree in an agreement that is signed by the judge and the clerk and entered formally in the journal of the court, the clerks of courts of common pleas shall keep the records of those courts. In all other cases, the juvenile judge shall be the clerk of the judge's own court.

(B) In counties in which the juvenile judge is clerk of the judge's own court, before entering upon the duties of office as the clerk, the judge shall execute and file with the county treasurer a bond in a sum to be determined by the board of county commissioners, with sufficient surety to be approved by the board, conditioned for the faithful performance of duties as clerk. The bond shall be given for the benefit of the county, the state, or any person who may suffer loss by reason of a default in any of the conditions of the bond.

Effective Date: 01-01-2002



Section 2151.13 - Employees - compensation - bond.

The juvenile judge may appoint such bailiffs, probation officers, and other employees as are necessary and may designate their titles and fix their duties, compensation, and expense allowances. The juvenile court may by entry on its journal authorize any deputy clerk to administer oaths when necessary in the discharge of the deputy clerk's duties. Such employees shall serve during the pleasure of the judge.

The compensation and expenses of all employees and the salary and expenses of the judge shall be paid in semimonthly installments by the county treasurer from the money appropriated for the operation of the court, upon the warrant of the county auditor, certified to by the judge.

The judge may require any employee to give bond in the sum of not less than one thousand dollars, conditioned for the honest and faithful performance of the employee's duties. The sureties on such bonds shall be approved in the manner provided by section 2151.12 of the Revised Code. The judge shall not be personally liable for the default, misfeasance, or nonfeasance of any employee .

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2151.14 - Duties and powers of probation department - records - command assistance.

(A) The chief probation officer, under the direction of the juvenile judge, shall have charge of the work of the probation department. The department shall make any investigations that the judge directs, keep a written record of the investigations, and submit the record to the judge or deal with them as the judge directs. The department shall furnish to any person placed on community control a statement of the conditions of community control and shall instruct the person regarding them. The department shall keep informed concerning the conduct and condition of each person under its supervision and shall report on their conduct and condition to the judge as the judge directs. Each probation officer shall use all suitable methods to aid persons on community control and to bring about improvement in their conduct and condition. The department shall keep full records of its work, keep accurate and complete accounts of money collected from persons under its supervision, give receipts for the money, and make reports on the money as the judge directs.

(B) Except as provided in this division or in division (C) or (D) of this section, the reports and records of the department shall be considered confidential information and shall not be made public. If an officer is preparing pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 a presentence investigation report pertaining to a person, the department shall make available to the officer, for use in preparing the report, any reports and records it possesses regarding any adjudications of that person as a delinquent child or regarding the dispositions made relative to those adjudications. A probation officer may serve the process of the court within or without the county, make arrests without warrant upon reasonable information or upon view of the violation of this chapter or Chapter 2152. of the Revised Code, detain the person arrested pending the issuance of a warrant, and perform any other duties, incident to the office, that the judge directs. All sheriffs, deputy sheriffs, constables, marshals, deputy marshals, chiefs of police, municipal corporation and township police officers, and other peace officers shall render assistance to probation officers in the performance of their duties when requested to do so by any probation officer.

(C) When a complaint has been filed alleging that a child is delinquent by reason of having committed an act that would constitute a violation of section 2907.02, 2907.03, 2907.05, or 2907.06 of the Revised Code if committed by an adult and the arresting authority, a court, or a probation officer discovers that the child or a person whom the child caused to engage in sexual activity, as defined in section 2907.01 of the Revised Code, has a communicable disease, the arresting authority, court, or probation officer immediately shall notify the victim of the delinquent act of the nature of the disease.

(D)

(1) In accordance with division (D)(2) of this section, subject to the limitation specified in division (D)(4) of this section, and in connection with a disposition pursuant to section 2151.354 of the Revised Code when a child has been found to be an unruly child, a disposition pursuant to sections 2152.19 and 2152.20 of the Revised Code when a child has been found to be a delinquent child, or a disposition pursuant to sections 2152.20 and 2152.21 of the Revised Code when a child has been found to be a juvenile traffic offender, the court may issue an order requiring boards of education, governing bodies of chartered nonpublic schools, public children services agencies, private child placing agencies, probation departments, law enforcement agencies, and prosecuting attorneys that have records related to the child in question to provide copies of one or more specified records, or specified information in one or more specified records, that the individual or entity has with respect to the child to any of the following individuals or entities that request the records in accordance with division (D)(3)(a) of this section:

(a) The child;

(b) The attorney or guardian ad litem of the child;

(c) A parent, guardian, or custodian of the child;

(d) A prosecuting attorney;

(e) A board of education of a public school district;

(f) A probation department of a juvenile court;

(g) A public children services agency or private child placing agency that has custody of the child, is providing services to the child or the child's family, or is preparing a social history or performing any other function for the juvenile court;

(h) The department of youth services when the department has custody of the child or is performing any services for the child that are required by the juvenile court or by statute;

(i) The individual in control of a juvenile detention or rehabilitation facility to which the child has been committed;

(j) An employee of the juvenile court that found the child to be an unruly child, a delinquent child, or a juvenile traffic offender;

(k) Any other entity that has custody of the child or is providing treatment, rehabilitation, or other services for the child pursuant to a court order, statutory requirement, or other arrangement.

(2) Any individual or entity listed in divisions (D)(1)(a) to (k) of this section may file a motion with the court that requests the court to issue an order as described in division (D)(1) of this section. If such a motion is filed, the court shall conduct a hearing on it. If at the hearing the movant demonstrates a need for one or more specified records, or for information in one or more specified records, related to the child in question and additionally demonstrates the relevance of the information sought to be obtained from those records, and if the court determines that the limitation specified in division (D)(4) of this section does not preclude the provision of a specified record or specified information to the movant, then the court may issue an order to a designated individual or entity to provide the movant with copies of one or more specified records or with specified information contained in one or more specified records.

(3)

(a) Any individual or entity that is authorized by an order issued pursuant to division (D)(1) of this section to obtain copies of one or more specified records, or specified information, related to a particular child may file a written request for copies of the records or for the information with any individual or entity required by the order to provide copies of the records or the information. The request shall be in writing, describe the type of records or the information requested, explain the need for the records or the information, and be accompanied by a copy of the order.

(b) If an individual or entity that is required by an order issued pursuant to division (D)(1) of this section to provide one or more specified records, or specified information, related to a child receives a written request for the records or information in accordance with division (D)(3)(a) of this section, the individual or entity immediately shall comply with the request to the extent it is able to do so, unless the individual or entity determines that it is unable to comply with the request because it is prohibited by law from doing so, or unless the requesting individual or entity does not have authority to obtain the requested records or information. If the individual or entity determines that it is unable to comply with the request, it shall file a motion with the court that issued the order requesting the court to determine the extent to which it is required to comply with the request for records or information. Upon the filing of the motion, the court immediately shall hold a hearing on the motion, determine the extent to which the movant is required to comply with the request for records or information, and issue findings of fact and conclusions of law in support of its determination. The determination of the court shall be final. If the court determines that the movant is required to comply with the request for records or information, it shall identify the specific records or information that must be supplied to the individual or entity that requested the records or information.

(c) If an individual or entity is required to provide copies of one or more specified records pursuant to division (D) of this section, the individual or entity may charge a fee for the copies that does not exceed the cost of supplying them.

(4) Division (D) of this section does not require, authorize, or permit the dissemination of any records or any information contained in any records if the dissemination of the records or information generally is prohibited by any provision of the Revised Code and a specific provision of the Revised Code does not specifically authorize or permit the dissemination of the records or information pursuant to division (D) of this section.

Effective Date: 05-30-2002



Section 2151.141 - Written request for records relating to alleged abused, neglected or dependent child.

(A) If a complaint filed with respect to a child pursuant to section 2151.27 of the Revised Code alleges that a child is an abused, neglected, or dependent child, any individual or entity that is listed in divisions (D)(1)(a) to (k) of section 2151.14 of the Revised Code and that is investigating whether the child is an abused, neglected, or dependent child, has custody of the child, is preparing a social history for the child, or is providing any services for the child may request any board of education, governing body of a chartered nonpublic school, public children services agency, private child placing agency, probation department, law enforcement agency, or prosecuting attorney that has any records related to the child to provide the individual or entity with a copy of the records. The request shall be in writing, describe the type of records requested, explain the need for the records, be accompanied by a copy of the complaint, and describe the relationship of the requesting individual or entity to the child. The individual or entity shall provide a copy of the request to the child in question, the attorney or guardian ad litem of the child, and the parent, guardian, or custodian of the child.

(B)

(1) Any board of education, governing body of a chartered nonpublic school, public children services agency, private child placing agency, probation department, law enforcement agency, or prosecuting attorney that has any records related to a child who is the subject of a complaint as described in division (A) of this section and that receives a request for a copy of the records pursuant to division (A) of this section shall comply with the request, unless the individual or entity determines that it is unable to do so because it is prohibited by law from complying with the request, the request does not comply with division (A) of this section, or a complaint as described in division (A) of this section has not been filed with respect to the child who is the subject of the requested records. If the individual or entity determines that it is unable to comply with the request, it shall file a motion with the court in which the complaint as described in division (A) of this section was filed or was alleged to have been filed requesting the court to determine the extent to which it is required to comply with the request for records. Upon the filing of the motion, the court immediately shall hold a hearing on the motion, determine the extent to which the movant is required to comply with the request for records, and issue findings of fact and conclusions of law in support of its determination. The determination of the court shall be final. If the court determines that the movant is required to comply with the request for records, it shall identify the specific records that must be supplied to the individual or entity that requested them.

(2) In addition to or in lieu of the motion described in division (B)(1) of this section, a law enforcement agency or prosecuting attorney that receives a request for a copy of records pursuant to division (A) of this section may file a motion for a protective order as described in this division with the court in which the complaint as described in division (A) of this section was filed or alleged to have been filed. Upon the filing of a motion of that nature, the court shall conduct a hearing on the motion. If at the hearing the law enforcement agency or prosecuting attorney demonstrates that any of the following applies and if, after considering the purposes for which the records were requested pursuant to division (A) of this section, the best interest of the child, and any demonstrated need to prevent specific information in the records from being disclosed, the court determines that the issuance of a protective order is necessary, then the court shall issue a protective order that appropriately limits the disclosure of one or more specified records or specified information in one or more specified records:

(a) The records or information in the records relate to a case in which the child is alleged to be a delinquent child or a case in which a child is transferred for trial as an adult pursuant to section 2152.12 of the Revised Code and Juvenile Rule 30, and the adjudication hearing in the case, the trial in the case, or other disposition of the case has not been concluded.

(b) The records in question, or the records containing the information in question, are confidential law enforcement investigatory records, as defined in section 149.43 of the Revised Code.

(c) The records or information in the records relate to a case in which the child is or was alleged to be a delinquent child or to a case in which a child is or was transferred for trial as an adult pursuant to section 2152.12 of the Revised Code and Juvenile Rule 30; another case is pending against any child or any adult in which the child is alleged to be a delinquent child, the child is so transferred for trial as an adult, or the adult is alleged to be a criminal offender; the allegations in the case to which the records or information relate and the allegations in the other case are based on the same act or transaction, are based on two or more connected transactions or constitute parts of a common scheme or plan, or are part of a course of criminal conduct; and the adjudication hearing in, trial in, or other disposition of the other case has not been concluded.

(C) If an individual or entity is required to provide copies of records pursuant to this section, the individual or entity may charge a fee for the copies that does not exceed the cost of supplying them.

(D) This section does not require, authorize, or permit, the dissemination of any records or any information contained in any records if the dissemination of the records or information generally is prohibited by section 2151.142 or another section of the Revised Code and a waiver as described in division (B)(1) of section 2151.142 of the Revised Code or a specific provision of the Revised Code does not specifically authorize or permit the dissemination of the records or information pursuant to this section.

Effective Date: 01-01-2002



Section 2151.142 - Residential addresses of personnel of public children services agency or a private child placing agency to be confidential information.

(A) As used in this section, "public record" and "journalist" have the same meanings as in section 149.43 of the Revised Code.

(B) Both of the following apply to the residential address of each officer or employee of a public children services agency or a private child placing agency who performs official responsibilities or duties described in section 2151.14, 2151.141, 2151.33, 2151.353, 2151.412, 2151.413, 2151.414, 2151.415, 2151.416, 2151.417, or 2151.421 or another section of the Revised Code and to the residential address of persons related to that officer or employee by consanguinity or affinity:

(1) Other officers and employees of a public children services agency, private child placing agency, juvenile court, or law enforcement agency shall consider those residential addresses to be confidential information. The officer or employee of the public children services agency or private child placing agency may waive the confidentiality of those residential addresses by giving express permission for their disclosure to other officers or employees of a public children services agency, private child placing agency, juvenile court, or law enforcement agency.

(2) To the extent that those residential addresses are contained in public records kept by a public children services agency, private child placing agency, juvenile court, or law enforcement agency, they shall not be considered to be information that is subject to inspection or copying as part of a public record under section 149.43 of the Revised Code.

(C) Except as provided in division (D) of this section, in the absence of a waiver as described in division (B)(1) of this section, no officer or employee of a public children services agency, private child placing agency, juvenile court, or law enforcement agency shall disclose the residential address of an officer or employee of a public children services agency or private child placing agency, or the residential address of a person related to that officer or employee by consanguinity or affinity, that is confidential information under division (B)(1) of this section to any person, when the disclosing officer or employee knows that the person is or may be a subject of an investigation, interview, examination, criminal case, other case, or other matter with which the officer or employee to whom the residential address relates currently is or has been associated.

(D) If, on or after the effective date of this section, a journalist requests a public children services agency, private child placing agency, juvenile court, or law enforcement agency to disclose a residential address that is confidential information under division (B)(1) of this section, the agency or juvenile court shall disclose to the journalist the residential address if all of the following apply:

(1) The request is in writing, is signed by the journalist, includes the journalist's name and title, and includes the name and address of the journalist's employer.

(2) The request states that disclosure of the residential address would be in the public interest.

(3) The request adequately identifies the person whose residential address is requested.

(4) The public children services agency, private child placing agency, juvenile court, or law enforcement agency receiving the request is one of the following:

(a) The agency or juvenile court with which the official in question serves or with which the employee in question is employed;

(b) The agency or juvenile court that has custody of the records of the agency with which the official in question serves or with which the employee in question is employed.

Effective Date: 04-10-2001



Section 2151.15 - Powers and duties vested in county department of probation.

When a county department of probation has been established in the county and the juvenile judge does not establish a probation department within the juvenile court as provided in section 2151.14 of the Revised Code, all powers and duties of the probation department provided for in sections 2151.01 to 2151.54, inclusive, of the Revised Code, shall vest in and be imposed upon such county department of probation.

In counties in which a county department of probation has been or is hereafter established the judge may transfer to such department all or any part of the powers and duties of his own probation department; provided that all juvenile cases shall be handled within a county department of probation exclusively by an officer or division separate and distinct from the officers or division handling adult cases.

Effective Date: 10-01-1953



Section 2151.151 - Contract for supervisory and other services for children on probation.

(A) The juvenile judge may contract with any agency, association, or organization, which may be of a public or private, or profit or nonprofit nature, or with any individual for the provision of supervisory or other services to children placed on probation who are under the custody and supervision of the juvenile court.

(B) The juvenile judges of two or more adjoining or neighboring counties may join together for purposes of contracting with any agency, association, or organization, which may be of a public or private, or profit or nonprofit nature, or with any individual for the provision of supervisory or other services to children placed on probation who are under the custody and supervision of the juvenile court of any of the counties that joins [join] together.

Effective Date: 11-23-1981



Section 2151.152 - Reimbursement of court from department of job and family services for costs of children in custody of court.

The juvenile judge may enter into an agreement with the department of job and family services pursuant to section 5101.11 of the Revised Code for the purpose of reimbursing the court for foster care maintenance costs and associated administrative and training costs incurred on behalf of a child who is either of the following:

(A) Eligible for payments under Title IV-E of the "Social Security Act," 94 Stat. 501 (1980), 42 U.S.C.A. 670, and who is in the temporary or permanent custody of the court or subject to a disposition issued under division (A)(5) of section 2151.354 or division (A)(7)(a)(ii) or (A)(8) of section 2152.19 of the Revised Code;

(B) Determined to be at serious risk of removal from the home and for whom the court has undertaken a plan of reasonable efforts to prevent such removal.

The agreement shall govern the responsibilities and duties the court shall perform in providing services to the child.

Effective Date: 04-03-2003; 2008 HB214 05-14-2008



Section 2151.16 - Referees - powers and duties.

The juvenile judge may appoint and fix the compensation of referees who shall have the usual power of masters in chancery cases, provided, in all such cases submitted to them by the juvenile court, they shall hear the testimony of witnesses and certify to the judge their findings upon the case submitted to them, together with their recommendation as to the judgment or order to be made in the case in question. The court, after notice to the parties in the case of the presentation of such findings and recommendation, may make the order recommended by the referee, or any other order in the judgment of the court required by the findings of the referee, or may hear additional testimony, or may set aside said findings and hear the case anew. In appointing a referee for the trial of females, a female referee shall be appointed where possible.

Effective Date: 10-01-1953



Section 2151.17 - Rules of juvenile court.

Except as otherwise provided by rules promulgated by the supreme court, the juvenile court may prescribe rules regulating the docketing and hearing of causes, motions, and demurrers, and such other matters as are necessary for the orderly conduct of its business and the prevention of delay, and for the government of its officers and employees, including their conduct, duties, hours, expenses, leaves of absence, and vacations.

Effective Date: 11-19-1969



Section 2151.18 - Court records - annual report - copies for distribution.

(A) The juvenile court shall maintain records of all official cases brought before it, including, but not limited to, an appearance docket, a journal, and records of the type required by division (A)(2) of section 2151.35 of the Revised Code. The parents, guardian, or other custodian of any child affected, if living, or the nearest of kin of the child, if the parents would be entitled to inspect the records but are deceased, may inspect these records, either in person or by counsel, during the hours in which the court is open.

(B) Not later than June of each year, the court shall prepare an annual report covering the preceding calendar year showing the number and kinds of cases that have come before it, the disposition of the cases, and any other data pertaining to the work of the court that the juvenile judge directs. The court shall file copies of the report with the board of county commissioners. With the approval of the board, the court may print or cause to be printed copies of the report for distribution to persons and agencies interested in the court or community program for dependent, neglected, abused, or delinquent children and juvenile traffic offenders. The court shall include the number of copies ordered printed and the estimated cost of each printed copy on each copy of the report printed for distribution.

Effective Date: 07-05-2002



Section 2151.19 - Summons - expense.

The summons, warrants, citations, subpoenas, and other writs of the juvenile court may issue to a probation officer of any such court or to the sheriff of any county or any marshal, constable, or police officer, and the provisions of law relating to the subpoenaing of witnesses in other cases shall apply in so far as they are applicable.

When a summons, warrant, citation, subpoena, or other writ is issued to any such officer, other than a probation officer, the expense in serving the same shall be paid by the county, township, or municipal corporation in the manner prescribed for the payment of sheriffs, deputies, assistants, and other employees.

Effective Date: 10-01-1953



Section 2151.20 - Seal of court - dimensions.

Juvenile courts within the probate court shall have a seal which shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the words "juvenile court . . . county."

The seal of other courts exercising the powers and jurisdiction conferred in sections 2151.01 to 2151.54, inclusive, of the Revised Code, shall be attached to all writs and processes.

Effective Date: 12-15-1967



Section 2151.21 - Jurisdiction in contempt.

The juvenile court has the same jurisdiction in contempt as courts of common pleas.

Effective Date: 10-01-1953



Section 2151.211 - Employer may not penalize employee for being subpoenaed before juvenile court.

No employer shall discharge or terminate from employment, threaten to discharge or terminate from employment, or otherwise punish or penalize any employee because of time lost from regular employment as a result of the employee's attendance at any proceeding pursuant to a subpoena under this chapter or Chapter 2152. of the Revised Code. This section generally does not require and shall not be construed to require an employer to pay an employee for time lost as a result of attendance at any proceeding under either chapter. However, if an employee is subpoenaed to appear at a proceeding under either chapter and the proceeding pertains to an offense against the employer or an offense involving the employee during the course of the employee's employment, the employer shall not decrease or withhold the employee's pay for any time lost as a result of compliance with the subpoena. Any employer who knowingly violates this section is in contempt of court.

Effective Date: 01-01-2002



Section 2151.22 - Terms of court - sessions.

The term of any juvenile or domestic relations court, whether a division of the court of common pleas or an independent court, is one calendar year. All actions and other business pending at the expiration of any term of court is automatically continued without further order. The judge may adjourn court or continue any case whenever, in his opinion, such continuance is warranted.

Sessions of the court may be held at such places throughout the county as the judge shall from time to time determine.

Effective Date: 08-06-1976



Section 2151.23 - Jurisdiction of juvenile court.

(A) The juvenile court has exclusive original jurisdiction under the Revised Code as follows:

(1) Concerning any child who on or about the date specified in the complaint, indictment, or information is alleged to have violated section 2151.87 of the Revised Code or an order issued under that section or to be a juvenile traffic offender or a delinquent, unruly, abused, neglected, or dependent child and, based on and in relation to the allegation pertaining to the child, concerning the parent, guardian, or other person having care of a child who is alleged to be an unruly or delinquent child for being an habitual or chronic truant;

(2) Subject to divisions (G), (K), and (V) of section 2301.03 of the Revised Code, to determine the custody of any child not a ward of another court of this state;

(3) To hear and determine any application for a writ of habeas corpus involving the custody of a child;

(4) To exercise the powers and jurisdiction given the probate division of the court of common pleas in Chapter 5122. of the Revised Code, if the court has probable cause to believe that a child otherwise within the jurisdiction of the court is a mentally ill person subject to hospitalization by court order, as defined in section 5122.01 of the Revised Code;

(5) To hear and determine all criminal cases charging adults with the violation of any section of this chapter;

(6) To hear and determine all criminal cases in which an adult is charged with a violation of division (C) of section 2919.21, division (B)(1) of section 2919.22, section 2919.222, division (B) of section 2919.23, or section 2919.24 of the Revised Code, provided the charge is not included in an indictment that also charges the alleged adult offender with the commission of a felony arising out of the same actions that are the basis of the alleged violation of division (C) of section 2919.21, division (B)(1) of section 2919.22, section 2919.222, division (B) of section 2919.23, or section 2919.24 of the Revised Code;

(7) Under the interstate compact on juveniles in section 2151.56 of the Revised Code;

(8) Concerning any child who is to be taken into custody pursuant to section 2151.31 of the Revised Code, upon being notified of the intent to take the child into custody and the reasons for taking the child into custody;

(9) To hear and determine requests for the extension of temporary custody agreements, and requests for court approval of permanent custody agreements, that are filed pursuant to section 5103.15 of the Revised Code;

(10) To hear and determine applications for consent to marry pursuant to section 3101.04 of the Revised Code;

(11) Subject to divisions (G), (K), and (V) of section 2301.03 of the Revised Code, to hear and determine a request for an order for the support of any child if the request is not ancillary to an action for divorce, dissolution of marriage, annulment, or legal separation, a criminal or civil action involving an allegation of domestic violence, or an action for support brought under Chapter 3115. of the Revised Code;

(12) Concerning an action commenced under section 121.38 of the Revised Code;

(13) To hear and determine violations of section 3321.38 of the Revised Code;

(14) To exercise jurisdiction and authority over the parent, guardian, or other person having care of a child alleged to be a delinquent child, unruly child, or juvenile traffic offender, based on and in relation to the allegation pertaining to the child;

(15) To conduct the hearings, and to make the determinations, adjudications, and orders authorized or required under sections 2152.82 to 2152.86 and Chapter 2950. of the Revised Code regarding a child who has been adjudicated a delinquent child and to refer the duties conferred upon the juvenile court judge under sections 2152.82 to 2152.86 and Chapter 2950. of the Revised Code to magistrates appointed by the juvenile court judge in accordance with Juvenile Rule 40;

(16) To hear and determine a petition for a protection order against a child under section 2151.34 or 3113.31 of the Revised Code and to enforce a protection order issued or a consent agreement approved under either section against a child until a date certain but not later than the date the child attains nineteen years of age.

(B) Except as provided in divisions (G) and (I) of section 2301.03 of the Revised Code, the juvenile court has original jurisdiction under the Revised Code:

(1) To hear and determine all cases of misdemeanors charging adults with any act or omission with respect to any child, which act or omission is a violation of any state law or any municipal ordinance;

(2) To determine the paternity of any child alleged to have been born out of wedlock pursuant to sections 3111.01 to 3111.18 of the Revised Code;

(3) Under the uniform interstate family support act in Chapter 3115. of the Revised Code;

(4) To hear and determine an application for an order for the support of any child, if the child is not a ward of another court of this state;

(5) To hear and determine an action commenced under section 3111.28 of the Revised Code;

(6) To hear and determine a motion filed under section 3119.961 of the Revised Code;

(7) To receive filings under section 3109.74 of the Revised Code, and to hear and determine actions arising under sections 3109.51 to 3109.80 of the Revised Code.

(8) To enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction pursuant to section 3127.32 of the Revised Code;

(9) To grant any relief normally available under the laws of this state to enforce a child custody determination made by a court of another state and registered in accordance with section 3127.35 of the Revised Code.

(C) The juvenile court, except as to juvenile courts that are a separate division of the court of common pleas or a separate and independent juvenile court, has jurisdiction to hear, determine, and make a record of any action for divorce or legal separation that involves the custody or care of children and that is filed in the court of common pleas and certified by the court of common pleas with all the papers filed in the action to the juvenile court for trial, provided that no certification of that nature shall be made to any juvenile court unless the consent of the juvenile judge first is obtained. After a certification of that nature is made and consent is obtained, the juvenile court shall proceed as if the action originally had been begun in that court, except as to awards for spousal support or support due and unpaid at the time of certification, over which the juvenile court has no jurisdiction.

(D) The juvenile court, except as provided in divisions (G) and (I) of section 2301.03 of the Revised Code, has jurisdiction to hear and determine all matters as to custody and support of children duly certified by the court of common pleas to the juvenile court after a divorce decree has been granted, including jurisdiction to modify the judgment and decree of the court of common pleas as the same relate to the custody and support of children.

(E) The juvenile court, except as provided in divisions (G) and (I) of section 2301.03 of the Revised Code, has jurisdiction to hear and determine the case of any child certified to the court by any court of competent jurisdiction if the child comes within the jurisdiction of the juvenile court as defined by this section.

(F)

(1) The juvenile court shall exercise its jurisdiction in child custody matters in accordance with sections 3109.04 and 3127.01 to 3127.53 of the Revised Code and, as applicable, sections 5103.20 to 5103.22 or 5103.23 to 5103.237 of the Revised Code.

(2) The juvenile court shall exercise its jurisdiction in child support matters in accordance with section 3109.05 of the Revised Code.

(G) Any juvenile court that makes or modifies an order for child support shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code. If any person required to pay child support under an order made by a juvenile court on or after April 15, 1985, or modified on or after December 1, 1986, is found in contempt of court for failure to make support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt.

(H) If a child who is charged with an act that would be an offense if committed by an adult was fourteen years of age or older and under eighteen years of age at the time of the alleged act and if the case is transferred for criminal prosecution pursuant to section 2152.12 of the Revised Code, except as provided in section 2152.121 of the Revised Code, the juvenile court does not have jurisdiction to hear or determine the case subsequent to the transfer. The court to which the case is transferred for criminal prosecution pursuant to that section has jurisdiction subsequent to the transfer to hear and determine the case in the same manner as if the case originally had been commenced in that court, subject to section 2152.121 of the Revised Code, including, but not limited to, jurisdiction to accept a plea of guilty or another plea authorized by Criminal Rule 11 or another section of the Revised Code and jurisdiction to accept a verdict and to enter a judgment of conviction pursuant to the Rules of Criminal Procedure against the child for the commission of the offense that was the basis of the transfer of the case for criminal prosecution, whether the conviction is for the same degree or a lesser degree of the offense charged, for the commission of a lesser-included offense, or for the commission of another offense that is different from the offense charged.

(I) If a person under eighteen years of age allegedly commits an act that would be a felony if committed by an adult and if the person is not taken into custody or apprehended for that act until after the person attains twenty-one years of age, the juvenile court does not have jurisdiction to hear or determine any portion of the case charging the person with committing that act. In those circumstances, divisions (A) and (B) of section 2152.12 of the Revised Code do not apply regarding the act, and the case charging the person with committing the act shall be a criminal prosecution commenced and heard in the appropriate court having jurisdiction of the offense as if the person had been eighteen years of age or older when the person committed the act. All proceedings pertaining to the act shall be within the jurisdiction of the court having jurisdiction of the offense, and that court has all the authority and duties in the case that it has in other criminal cases in that court.

(J) In exercising its exclusive original jurisdiction under division (A)(16) of this section with respect to any proceedings brought under section 2151.34 or 3113.31 of the Revised Code in which the respondent is a child, the juvenile court retains all dispositionary powers consistent with existing rules of juvenile procedure and may also exercise its discretion to adjudicate proceedings as provided in sections 2151.34 and 3113.31 of the Revised Code, including the issuance of protection orders or the approval of consent agreements under those sections.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 01-01-2002; 06-17-2004; 04-11-2005; 09-21-2006; 2007 SB10 01-01-2008; 2008 HB214 05-14-2008

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2151.231 - Order requiring support of child without regard to marital status of child's parents.

The parent, guardian, or custodian of a child, the person with whom a child resides, or the child support enforcement agency of the county in which the child, parent, guardian, or custodian of the child resides may bring an action in a juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code under this section requesting the court to issue an order requiring a parent of the child to pay an amount for the support of the child without regard to the marital status of the child's parents. No action may be brought under this section against a person presumed to be the parent of a child based on an acknowledgment of paternity that has not yet become final under former section 3111.211 or 5101.314 or section 2151.232, 3111.25, or 3111.821 of the Revised Code.

The parties to an action under this section may raise the issue of the existence or nonexistence of a parent-child relationship, unless a final and enforceable determination of the issue has been made with respect to the parties pursuant to Chapter 3111. of the Revised Code or an acknowledgment of paternity signed by the child's parents has become final pursuant to former section 3111.211 or 5101.314 or section 2151.232, 3111.25, or 3111.821 of the Revised Code. If a complaint is filed under this section and an issue concerning the existence or nonexistence of a parent-child relationship is raised, the court shall treat the action as an action pursuant to sections 3111.01 to 3111.18 of the Revised Code. An order issued in an action under this section does not preclude a party to the action from bringing a subsequent action pursuant to sections 3111.01 to 3111.18 of the Revised Code if the issue concerning the existence or nonexistence of the parent-child relationship was not determined with respect to the party pursuant to a proceeding under this section, a proceeding under Chapter 3111. of the Revised Code, or an acknowledgment of paternity that has become final under former section 3111.211 or 5101.314 or section 2151.232, 3111.25, or 3111.821 of the Revised Code. An order issued pursuant to this section shall remain effective until an order is issued pursuant to sections 3111.01 to 3111.18 of the Revised Code that a parent-child relationship does not exist between the alleged father of the child and the child or until the occurrence of an event described in section 3119.88 of the Revised Code that would require the order to terminate.

The court, in accordance with sections 3119.29 to 3119.56 of the Revised Code, shall include in each support order made under this section the requirement that one or both of the parents provide for the health care needs of the child to the satisfaction of the court.

Effective Date: 12-13-2002



Section 2151.232 - Order requiring support of child where acknowledgment of parentage is not yet final.

If an acknowledgment has been filed and entered into the birth registry pursuant to section 3111.24 of the Revised Code but has not yet become final, either parent who signed the acknowledgment may bring an action in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code under this section requesting that the court issue an order requiring a parent of the child to pay an amount for the support of the child in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code.

The parties to an action under this section may raise the issue of the existence or nonexistence of a parent-child relationship. If an action is commenced pursuant to this section and the issue of the existence or nonexistence of a parent-child relationship is raised, the court shall treat the action as an action commenced pursuant to sections 3111.01 to 3111.18 of the Revised Code. If the issue is raised, the court shall promptly notify the office of child support in the department of job and family services that it is conducting proceedings in compliance with sections 3111.01 to 3111.18 of the Revised Code. On receipt of the notice by the office, the acknowledgment of paternity signed by the parties and filed pursuant to section 3111.23 of the Revised Code shall be considered rescinded.

If the parties do not raise the issue of the existence or nonexistence of a parent-child relationship in the action and an order is issued pursuant to this section prior to the date the acknowledgment filed and entered on the birth registry becomes final, the acknowledgment shall be considered final as of the date of the issuance of the order. An order issued pursuant to this section shall not affect an acknowledgment that becomes final pursuant to section 3111.25 of the Revised Code prior to the issuance of the order.

Effective Date: 03-22-2001



Section 2151.24 - Separate room for hearings.

(A) Except as provided in division (B) of this section, the board of county commissioners shall provide a special room not used for the trial of criminal or adult cases, when available, for the hearing of the cases of dependent, neglected, abused, and delinquent children.

(B) Division (A) of this section does not apply to the case of an alleged delinquent child when the case is one in which the prosecuting attorney seeks a serious youthful offender disposition under section 2152.13 of the Revised Code.

Effective Date: 01-01-2002



Section 2151.25, 2151.26 - Amended and Renumbered RC 2152.03, 2152.12.

Effective Date: 01-01-2002



Section 2151.27 - Complaint involving child.

(A)

(1) Subject to division (A)(2) of this section, any person having knowledge of a child who appears to have violated section 2151.87 of the Revised Code or to be a juvenile traffic offender or to be an unruly, abused, neglected, or dependent child may file a sworn complaint with respect to that child in the juvenile court of the county in which the child has a residence or legal settlement or in which the violation, unruliness, abuse, neglect, or dependency allegedly occurred. If an alleged abused, neglected, or dependent child is taken into custody pursuant to division (D) of section 2151.31 of the Revised Code or is taken into custody pursuant to division (A) of section 2151.31 of the Revised Code without the filing of a complaint and placed into shelter care pursuant to division (C) of that section, a sworn complaint shall be filed with respect to the child before the end of the next day after the day on which the child was taken into custody. The sworn complaint may be upon information and belief, and, in addition to the allegation that the child committed the violation or is an unruly, abused, neglected, or dependent child, the complaint shall allege the particular facts upon which the allegation that the child committed the violation or is an unruly, abused, neglected, or dependent child is based.

(2) Any person having knowledge of a child who appears to be an unruly child for being an habitual truant may file a sworn complaint with respect to that child and the parent, guardian, or other person having care of the child in the juvenile court of the county in which the child has a residence or legal settlement or in which the child is supposed to attend public school. The sworn complaint may be upon information and belief and shall contain the following allegations:

(a) That the child is an unruly child for being an habitual truant and, in addition, the particular facts upon which that allegation is based;

(b) That the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code and, in addition, the particular facts upon which that allegation is based.

(B) If a child, before arriving at the age of eighteen years, allegedly commits an act for which the child may be adjudicated an unruly child and if the specific complaint alleging the act is not filed or a hearing on that specific complaint is not held until after the child arrives at the age of eighteen years, the court has jurisdiction to hear and dispose of the complaint as if the complaint were filed and the hearing held before the child arrived at the age of eighteen years.

(C) If the complainant in a case in which a child is alleged to be an abused, neglected, or dependent child desires permanent custody of the child or children, temporary custody of the child or children, whether as the preferred or an alternative disposition, or the placement of the child in a planned permanent living arrangement, the complaint shall contain a prayer specifically requesting permanent custody, temporary custody, or the placement of the child in a planned permanent living arrangement.

(D) Any person with standing under applicable law may file a complaint for the determination of any other matter over which the juvenile court is given jurisdiction by section 2151.23 of the Revised Code. The complaint shall be filed in the county in which the child who is the subject of the complaint is found or was last known to be found.

(E) A public children services agency, acting pursuant to a complaint or an action on a complaint filed under this section, is not subject to the requirements of section 3127.23 of the Revised Code.

(F) Upon the filing of a complaint alleging that a child is an unruly child, the court may hold the complaint in abeyance pending the child's successful completion of actions that constitute a method to divert the child from the juvenile court system. The method may be adopted by a county pursuant to divisions (D) and (E) of section 121.37 of the Revised Code or it may be another method that the court considers satisfactory. If the child completes the actions to the court's satisfaction, the court may dismiss the complaint. If the child fails to complete the actions to the court's satisfaction, the court may consider the complaint.

Effective Date: 02-19-2002; 04-11-2005



Section 2151.271 - Transfer to juvenile court of child's residence.

Except in a case in which the child is alleged to be a serious youthful offender under section 2152.13 of the Revised Code, if the child resides in a county of the state and the proceeding is commenced in a juvenile court of another county, that court, on its own motion or a motion of a party, may transfer the proceeding to the county of the child's residence upon the filing of the complaint or after the adjudicatory, or dispositional hearing, for such further proceeding as required. The court of the child's residence shall then proceed as if the original complaint had been filed in that court. Transfer may also be made if the residence of the child changes. The proceeding shall be so transferred if other proceedings involving the child are pending in the juvenile court of the county of the child's residence.

Whenever a case is transferred to the county of the child's residence and it appears to the court of that county that the interests of justice and the convenience of the parties requires that the adjudicatory hearing be had in the county in which the complaint was filed, the court may return the proceeding to the county in which the complaint was filed for the purpose of the adjudicatory hearing. The court may thereafter proceed as to the transfer to the county of the child's legal residence as provided in this section.

Certified copies of all legal and social records pertaining to the case shall accompany the transfer.

Effective Date: 01-01-2002



Section 2151.28 - Adjudicatory hearing - determining shelter care placement.

(A) No later than seventy-two hours after the complaint is filed, the court shall fix a time for an adjudicatory hearing. The court shall conduct the adjudicatory hearing within one of the following periods of time:

(1) Subject to division (C) of section 2152.13 of the Revised Code and division (A)(3) of this section, if the complaint alleged that the child violated section 2151.87 of the Revised Code or is a delinquent or unruly child or a juvenile traffic offender, the adjudicatory hearing shall be held and may be continued in accordance with the Juvenile Rules.

(2) If the complaint alleged that the child is an abused, neglected, or dependent child, the adjudicatory hearing shall be held no later than thirty days after the complaint is filed, except that, for good cause shown, the court may continue the adjudicatory hearing for either of the following periods of time:

(a) For ten days beyond the thirty-day deadline to allow any party to obtain counsel;

(b) For a reasonable period of time beyond the thirty-day deadline to obtain service on all parties or any necessary evaluation, except that the adjudicatory hearing shall not be held later than sixty days after the date on which the complaint was filed.

(3) If the child who is the subject of the complaint is in detention and is charged with violating a section of the Revised Code that may be violated by an adult, the hearing shall be held not later than fifteen days after the filing of the complaint. Upon a showing of good cause, the adjudicatory hearing may be continued and detention extended.

(B) At an adjudicatory hearing held pursuant to division (A)(2) of this section, the court, in addition to determining whether the child is an abused, neglected, or dependent child, shall determine whether the child should remain or be placed in shelter care until the dispositional hearing. When the court makes the shelter care determination, all of the following apply:

(1) The court shall determine whether there are any relatives of the child who are willing to be temporary custodians of the child. If any relative is willing to be a temporary custodian, the child otherwise would remain or be placed in shelter care, and the appointment is appropriate, the court shall appoint the relative as temporary custodian of the child, unless the court appoints another relative as custodian. If it determines that the appointment of a relative as custodian would not be appropriate, it shall issue a written opinion setting forth the reasons for its determination and give a copy of the opinion to all parties and the guardian ad litem of the child.

The court's consideration of a relative for appointment as a temporary custodian does not make that relative a party to the proceedings.

(2) The court shall comply with section 2151.419 of the Revised Code.

(3) The court shall schedule the date for the dispositional hearing to be held pursuant to section 2151.35 of the Revised Code. The parents of the child have a right to be represented by counsel; however, in no case shall the dispositional hearing be held later than ninety days after the date on which the complaint was filed.

(C)

(1) The court shall direct the issuance of a summons directed to the child except as provided by this section, the parents, guardian, custodian, or other person with whom the child may be, and any other persons that appear to the court to be proper or necessary parties to the proceedings, requiring them to appear before the court at the time fixed to answer the allegations of the complaint. The summons shall contain the name and telephone number of the court employee designated by the court pursuant to section 2151.314 of the Revised Code to arrange for the prompt appointment of counsel for indigent persons. A child alleged to be an abused, neglected, or dependent child shall not be summoned unless the court so directs. A summons issued for a child who is under fourteen years of age and who is alleged to be a delinquent child, unruly child, or a juvenile traffic offender shall be served on the parent, guardian, or custodian of the child in the child's behalf.

If the person who has physical custody of the child, or with whom the child resides, is other than the parent or guardian, then the parents and guardian also shall be summoned. A copy of the complaint shall accompany the summons.

(2) In lieu of appearing before the court at the time fixed in the summons and prior to the date fixed for appearance in the summons, a child who is alleged to have violated section 2151.87 of the Revised Code and that child's parent, guardian, or custodian may sign a waiver of appearance before the clerk of the juvenile court and pay a fine of one hundred dollars. If the child and that child's parent, guardian, or custodian do not waive the court appearance, the court shall proceed with the adjudicatory hearing as provided in this section.

(D) If the complaint contains a prayer for permanent custody, temporary custody, whether as the preferred or an alternative disposition, or a planned permanent living arrangement in a case involving an alleged abused, neglected, or dependent child, the summons served on the parents shall contain as is appropriate an explanation that the granting of permanent custody permanently divests the parents of their parental rights and privileges, an explanation that an adjudication that the child is an abused, neglected, or dependent child may result in an order of temporary custody that will cause the removal of the child from their legal custody until the court terminates the order of temporary custody or permanently divests the parents of their parental rights, or an explanation that the issuance of an order for a planned permanent living arrangement will cause the removal of the child from the legal custody of the parents if any of the conditions listed in divisions (A)(5)(a) to (c) of section 2151.353 of the Revised Code are found to exist.

(E)

(1) Except as otherwise provided in division (E)(2) of this section, the court may endorse upon the summons an order directing the parents, guardian, or other person with whom the child may be to appear personally at the hearing and directing the person having the physical custody or control of the child to bring the child to the hearing.

(2) In cases in which the complaint alleges that a child is an unruly or delinquent child for being an habitual or chronic truant and that the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school, the court shall endorse upon the summons an order directing the parent, guardian, or other person having care of the child to appear personally at the hearing and directing the person having the physical custody or control of the child to bring the child to the hearing.

(F)

(1) The summons shall contain a statement advising that any party is entitled to counsel in the proceedings and that the court will appoint counsel or designate a county public defender or joint county public defender to provide legal representation if the party is indigent.

(2) In cases in which the complaint alleges a child to be an abused, neglected, or dependent child and no hearing has been conducted pursuant to division (A) of section 2151.314 of the Revised Code with respect to the child or a parent, guardian, or custodian of the child does not attend the hearing, the summons also shall contain a statement advising that a case plan may be prepared for the child, the general requirements usually contained in case plans, and the possible consequences of failure to comply with a journalized case plan.

(G) If it appears from an affidavit filed or from sworn testimony before the court that the conduct, condition, or surroundings of the child are endangering the child's health or welfare or those of others, that the child may abscond or be removed from the jurisdiction of the court, or that the child will not be brought to the court, notwithstanding the service of the summons, the court may endorse upon the summons an order that a law enforcement officer serve the summons and take the child into immediate custody and bring the child forthwith to the court.

(H) A party, other than the child, may waive service of summons by written stipulation.

(I) Before any temporary commitment is made permanent, the court shall fix a time for hearing in accordance with section 2151.414 of the Revised Code and shall cause notice by summons to be served upon the parent or guardian of the child and the guardian ad litem of the child, or published, as provided in section 2151.29 of the Revised Code. The summons shall contain an explanation that the granting of permanent custody permanently divests the parents of their parental rights and privileges.

(J) Any person whose presence is considered necessary and who is not summoned may be subpoenaed to appear and testify at the hearing. Anyone summoned or subpoenaed to appear who fails to do so may be punished, as in other cases in the court of common pleas, for contempt of court. Persons subpoenaed shall be paid the same witness fees as are allowed in the court of common pleas.

(K) The failure of the court to hold an adjudicatory hearing within any time period set forth in division (A)(2) of this section does not affect the ability of the court to issue any order under this chapter and does not provide any basis for attacking the jurisdiction of the court or the validity of any order of the court.

(L) If the court, at an adjudicatory hearing held pursuant to division (A) of this section upon a complaint alleging that a child is an abused, neglected, dependent, delinquent, or unruly child or a juvenile traffic offender, determines that the child is a dependent child, the court shall incorporate that determination into written findings of fact and conclusions of law and enter those findings of fact and conclusions of law in the record of the case. The court shall include in those findings of fact and conclusions of law specific findings as to the existence of any danger to the child and any underlying family problems that are the basis for the court's determination that the child is a dependent child.

Effective Date: 07-05-2002



Section 2151.281 - Guardian ad litem.

(A) The court shall appoint a guardian ad litem, subject to rules adopted by the supreme court, to protect the interest of a child in any proceeding concerning an alleged or adjudicated delinquent child or unruly child when either of the following applies:

(1) The child has no parent, guardian, or legal custodian.

(2) The court finds that there is a conflict of interest between the child and the child's parent, guardian, or legal custodian.

(B)

(1) The court shall appoint a guardian ad litem, subject to rules adopted by the supreme court, to protect the interest of a child in any proceeding concerning an alleged abused or neglected child and in any proceeding held pursuant to section 2151.414 of the Revised Code. The guardian ad litem so appointed shall not be the attorney responsible for presenting the evidence alleging that the child is an abused or neglected child and shall not be an employee of any party in the proceeding.

(2) The guardian ad litem appointed for an alleged or adjudicated abused or neglected child may bring a civil action against any person who is required by division (A)(1) or (4) of section 2151.421 of the Revised Code to file a report of child abuse or child neglect that is known or reasonably suspected or believed to have occurred if that person knows, or has reasonable cause to suspect or believe based on facts that would cause a reasonable person in a similar position to suspect or believe, as applicable, that the child for whom the guardian ad litem is appointed is the subject of child abuse or child neglect and does not file the required report and if the child suffers any injury or harm as a result of the child abuse or child neglect that is known or reasonably suspected or believed to have occurred or suffers additional injury or harm after the failure to file the report.

(C) In any proceeding concerning an alleged or adjudicated delinquent, unruly, abused, neglected, or dependent child in which the parent appears to be mentally incompetent or is under eighteen years of age, the court shall appoint a guardian ad litem to protect the interest of that parent.

(D) The court shall require the guardian ad litem to faithfully discharge the guardian ad litem's duties and, upon the guardian ad litem's failure to faithfully discharge the guardian ad litem's duties, shall discharge the guardian ad litem and appoint another guardian ad litem. The court may fix the compensation for the service of the guardian ad litem, which compensation shall be paid from the treasury of the county, subject to rules adopted by the supreme court.

(E) A parent who is eighteen years of age or older and not mentally incompetent shall be deemed sui juris for the purpose of any proceeding relative to a child of the parent who is alleged or adjudicated to be an abused, neglected, or dependent child.

(F) In any case in which a parent of a child alleged or adjudicated to be an abused, neglected, or dependent child is under eighteen years of age, the parents of that parent shall be summoned to appear at any hearing respecting the child, who is alleged or adjudicated to be an abused, neglected, or dependent child.

(G) In any case involving an alleged or adjudicated abused or neglected child or an agreement for the voluntary surrender of temporary or permanent custody of a child that is made in accordance with section 5103.15 of the Revised Code, the court shall appoint the guardian ad litem in each case as soon as possible after the complaint is filed, the request for an extension of the temporary custody agreement is filed with the court, or the request for court approval of the permanent custody agreement is filed. In any case involving an alleged dependent child in which the parent of the child appears to be mentally incompetent or is under eighteen years of age, there is a conflict of interest between the child and the child's parents, guardian, or custodian, or the court believes that the parent of the child is not capable of representing the best interest of the child, the court shall appoint a guardian ad litem for the child. The guardian ad litem or the guardian ad litem's replacement shall continue to serve until any of the following occur:

(1) The complaint is dismissed or the request for an extension of a temporary custody agreement or for court approval of the permanent custody agreement is withdrawn or denied;

(2) All dispositional orders relative to the child have terminated;

(3) The legal custody of the child is granted to a relative of the child, or to another person;

(4) The child is placed in an adoptive home or, at the court's discretion, a final decree of adoption is issued with respect to the child;

(5) The child reaches the age of eighteen if the child is not mentally retarded, developmentally disabled, or physically impaired or the child reaches the age of twenty-one if the child is mentally retarded, developmentally disabled, or physically impaired;

(6) The guardian ad litem resigns or is removed by the court and a replacement is appointed by the court.

If a guardian ad litem ceases to serve a child pursuant to division (G)(4) of this section and the petition for adoption with respect to the child is denied or withdrawn prior to the issuance of a final decree of adoption or prior to the date an interlocutory order of adoption becomes final, the juvenile court shall reappoint a guardian ad litem for that child. The public children services agency or private child placing agency with permanent custody of the child shall notify the juvenile court if the petition for adoption is denied or withdrawn.

(H) If the guardian ad litem for an alleged or adjudicated abused, neglected, or dependent child is an attorney admitted to the practice of law in this state, the guardian ad litem also may serve as counsel to the ward. Until the supreme court adopts rules regarding service as a guardian ad litem that regulate conflicts between a person's role as guardian ad litem and as counsel, if a person is serving as guardian ad litem and counsel for a child and either that person or the court finds that a conflict may exist between the person's roles as guardian ad litem and as counsel, the court shall relieve the person of duties as guardian ad litem and appoint someone else as guardian ad litem for the child. If the court appoints a person who is not an attorney admitted to the practice of law in this state to be a guardian ad litem, the court also may appoint an attorney admitted to the practice of law in this state to serve as counsel for the guardian ad litem.

(I) The guardian ad litem for an alleged or adjudicated abused, neglected, or dependent child shall perform whatever functions are necessary to protect the best interest of the child, including, but not limited to, investigation, mediation, monitoring court proceedings, and monitoring the services provided the child by the public children services agency or private child placing agency that has temporary or permanent custody of the child, and shall file any motions and other court papers that are in the best interest of the child.

The guardian ad litem shall be given notice of all hearings, administrative reviews, and other proceedings in the same manner as notice is given to parties to the action.

(J)

(1) When the court appoints a guardian ad litem pursuant to this section, it shall appoint a qualified volunteer or court appointed special advocate whenever one is available and the appointment is appropriate.

(2) Upon request, the department of job and family services shall provide for the training of volunteer guardians ad litem.

Effective Date: 07-01-2000; 08-03-2006; 09-21-2006



Section 2151.282 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-29-2005 )



Section 2151.29 - Service of summons, notices, and subpoenas - publication of summons.

Service of summons, notices, and subpoenas, prescribed by section 2151.28 of the Revised Code, shall be made by delivering a copy to the person summoned, notified, or subpoenaed, or by leaving a copy at the person's usual place of residence. If the juvenile judge is satisfied that such service is impracticable, the juvenile judge may order service by registered or certified mail. If the person to be served is without the state but the person can be found or the person's address is known, or the person's whereabouts or address can with reasonable diligence be ascertained, service of the summons may be made by delivering a copy to the person personally or mailing a copy to the person by registered or certified mail.

Whenever it appears by affidavit that after reasonable effort the person to be served with summons cannot be found or the person's post-office address ascertained, whether the person is within or without a state, the clerk shall publish such summons once in a newspaper of general circulation throughout the county. The summons shall state the substance and the time and place of the hearing, which shall be held at least one week later than the date of the publication. A copy of the summons and the complaint, indictment, or information shall be sent by registered or certified mail to the last known address of the person summoned unless it is shown by affidavit that a reasonable effort has been made, without success, to obtain such address.

A copy of the advertisement, the summons, and the complaint, indictment, or information, accompanied by the certificate of the clerk that such publication has been made and that the summons and the complaint, indictment, or information have been mailed as required by this section, is sufficient evidence of publication and mailing. When a period of one week from the time of publication has elapsed, the juvenile court shall have full jurisdiction to deal with such child as provided by sections 2151.01 to 2151.99 of the Revised Code.

Effective Date: 01-01-2002



Section 2151.30 - Issuance of warrant.

In any case when it is made to appear to the juvenile judge that the service of a citation under section 2151.29 of the Revised Code will be ineffectual or the welfare of the child requires that he be brought forthwith into the custody of the juvenile court, a warrant may be issued against the parent, custodian, or guardian, or against the child himself.

Effective Date: 10-01-1953



Section 2151.31 - Taking child into custody.

(A) A child may be taken into custody in any of the following ways:

(1) Pursuant to an order of the court under this chapter or pursuant to an order of the court upon a motion filed pursuant to division (B) of section 2930.05 of the Revised Code;

(2) Pursuant to the laws of arrest;

(3) By a law enforcement officer or duly authorized officer of the court when any of the following conditions are present:

(a) There are reasonable grounds to believe that the child is suffering from illness or injury and is not receiving proper care, as described in section 2151.03 of the Revised Code, and the child's removal is necessary to prevent immediate or threatened physical or emotional harm;

(b) There are reasonable grounds to believe that the child is in immediate danger from the child's surroundings and that the child's removal is necessary to prevent immediate or threatened physical or emotional harm;

(c) There are reasonable grounds to believe that a parent, guardian, custodian, or other household member of the child's household has abused or neglected another child in the household and to believe that the child is in danger of immediate or threatened physical or emotional harm from that person.

(4) By an enforcement official, as defined in section 4109.01 of the Revised Code, under the circumstances set forth in section 4109.08 of the Revised Code;

(5) By a law enforcement officer or duly authorized officer of the court when there are reasonable grounds to believe that the child has run away from the child's parents, guardian, or other custodian;

(6) By a law enforcement officer or duly authorized officer of the court when any of the following apply:

(a) There are reasonable grounds to believe that the conduct, conditions, or surroundings of the child are endangering the health, welfare, or safety of the child.

(b) A complaint has been filed with respect to the child under section 2151.27 or 2152.021 of the Revised Code or the child has been indicted under division (A) of section 2152.13 of the Revised Code or charged by information as described in that section and there are reasonable grounds to believe that the child may abscond or be removed from the jurisdiction of the court.

(c) The child is required to appear in court and there are reasonable grounds to believe that the child will not be brought before the court when required.

(d) There are reasonable grounds to believe that the child committed a delinquent act and that taking the child into custody is necessary to protect the public interest and safety.

(B)

(1) The taking of a child into custody is not and shall not be deemed an arrest except for the purpose of determining its validity under the constitution of this state or of the United States.

(2) Except as provided in division (C) of section 2151.311 of the Revised Code, a child taken into custody shall not be held in any state correctional institution, county, multicounty, or municipal jail or workhouse, or any other place where any adult convicted of crime, under arrest, or charged with crime is held.

(C)

(1) Except as provided in division (C)(2) of this section, a child taken into custody shall not be confined in a place of juvenile detention or placed in shelter care prior to the implementation of the court's final order of disposition, unless detention or shelter care is required to protect the child from immediate or threatened physical or emotional harm, because the child is a danger or threat to one or more other persons and is charged with violating a section of the Revised Code that may be violated by an adult, because the child may abscond or be removed from the jurisdiction of the court, because the child has no parents, guardian, or custodian or other person able to provide supervision and care for the child and return the child to the court when required, or because an order for placement of the child in detention or shelter care has been made by the court pursuant to this chapter.

(2) A child alleged to be a delinquent child who is taken into custody may be confined in a place of juvenile detention prior to the implementation of the court's final order of disposition if the confinement is authorized under section 2152.04 of the Revised Code or if the child is alleged to be a serious youthful offender under section 2152.13 of the Revised Code and is not released on bond.

(D) Upon receipt of notice from a person that the person intends to take an alleged abused, neglected, or dependent child into custody pursuant to division (A)(3) of this section, a juvenile judge or a designated referee may grant by telephone an ex parte emergency order authorizing the taking of the child into custody if there is probable cause to believe that any of the conditions set forth in divisions (A)(3)(a) to (c) of this section are present. The judge or referee shall journalize any ex parte emergency order issued pursuant to this division. If an order is issued pursuant to this division and the child is taken into custody pursuant to the order, a sworn complaint shall be filed with respect to the child before the end of the next business day after the day on which the child is taken into custody and a hearing shall be held pursuant to division (E) of this section and the Juvenile Rules. A juvenile judge or referee shall not grant an emergency order by telephone pursuant to this division until after the judge or referee determines that reasonable efforts have been made to notify the parents, guardian, or custodian of the child that the child may be placed into shelter care and of the reasons for placing the child into shelter care, except that, if the requirement for notification would jeopardize the physical or emotional safety of the child or result in the child being removed from the court's jurisdiction, the judge or referee may issue the order for taking the child into custody and placing the child into shelter care prior to giving notice to the parents, guardian, or custodian of the child.

(E) If a judge or referee pursuant to division (D) of this section issues an ex parte emergency order for taking a child into custody, the court shall hold a hearing to determine whether there is probable cause for the emergency order. The hearing shall be held before the end of the next business day after the day on which the emergency order is issued, except that it shall not be held later than seventy-two hours after the emergency order is issued.

If the court determines at the hearing that there is not probable cause for the issuance of the emergency order issued pursuant to division (D) of this section, it shall order the child released to the custody of the child's parents, guardian, or custodian. If the court determines at the hearing that there is probable cause for the issuance of the emergency order issued pursuant to division (D) of this section, the court shall do all of the following:

(1) Ensure that a complaint is filed or has been filed;

(2) Comply with section 2151.419 of the Revised Code;

(3) Hold a hearing pursuant to section 2151.314 of the Revised Code to determine if the child should remain in shelter care.

(F) If the court determines at the hearing held pursuant to division (E) of this section that there is probable cause to believe that the child is an abused child, as defined in division (A) of section 2151.031 of the Revised Code, the court may do any of the following:

(1) Upon the motion of any party, the guardian ad litem, the prosecuting attorney, or an employee of the public children services agency, or its own motion, issue reasonable protective orders with respect to the interviewing or deposition of the child;

(2) Order that the child's testimony be videotaped for preservation of the testimony for possible use in any other proceedings in the case;

(3) Set any additional conditions with respect to the child or the case involving the child that are in the best interest of the child.

(G) This section is not intended, and shall not be construed, to prevent any person from taking a child into custody, if taking the child into custody is necessary in an emergency to prevent the physical injury, emotional harm, or neglect of the child.

Effective Date: 05-16-2002



Section 2151.311 - Procedure upon taking child into custody.

(A) A person taking a child into custody shall, with all reasonable speed and in accordance with division (C) of this section, either:

(1) Release the child to the child's parents, guardian, or other custodian, unless the child's detention or shelter care appears to be warranted or required as provided in section 2151.31 of the Revised Code;

(2) Bring the child to the court or deliver the child to a place of detention or shelter care designated by the court and promptly give notice thereof, together with a statement of the reason for taking the child into custody, to a parent, guardian, or other custodian and to the court.

(B) If a parent, guardian, or other custodian fails, when requested by the court, to bring the child before the court as provided by this section, the court may issue its warrant directing that the child be taken into custody and brought before the court.

(C)

(1) Before taking any action required by division (A) of this section, a person taking a child into custody may hold the child for processing purposes in a county, multicounty, or municipal jail or workhouse, or other place where an adult convicted of crime, under arrest, or charged with crime is held for either of the following periods of time:

(a) For a period not to exceed six hours, if all of the following apply:

(i) The child is alleged to be a delinquent child for the commission of an act that would be a felony if committed by an adult;

(ii) The child remains beyond the range of touch of all adult detainees;

(iii) The child is visually supervised by jail or workhouse personnel at all times during the detention;

(iv) The child is not handcuffed or otherwise physically secured to a stationary object during the detention.

(b) For a period not to exceed three hours, if all of the following apply:

(i) The child is alleged to be a delinquent child for the commission of an act that would be a misdemeanor if committed by an adult, is alleged to be a delinquent child for being a chronic truant or an habitual truant who previously has been adjudicated an unruly child for being an habitual truant, or is alleged to be an unruly child or a juvenile traffic offender;

(ii) The child remains beyond the range of touch of all adult detainees;

(iii) The child is visually supervised by jail or workhouse personnel at all times during the detention;

(iv) The child is not handcuffed or otherwise physically secured to a stationary object during the detention.

(2) If a child has been transferred to an adult court for prosecution for the alleged commission of a criminal offense, subsequent to the transfer, the child may be held as described in division (F) of section 2152.26 or division (B) of section 5120.16 of the Revised Code.

(D) As used in division (C)(1) of this section, "processing purposes" means all of the following:

(1) Fingerprinting, photographing, or fingerprinting and photographing the child in a secure area of the facility;

(2) Interrogating the child, contacting the child's parent or guardian, arranging for placement of the child, or arranging for transfer or transferring the child, while holding the child in a nonsecure area of the facility.

Effective Date: 01-01-2002



Section 2151.312 - Facilities for holding unruly, neglected, abused or dependent child.

(A) A child alleged to be or adjudicated an unruly child may be held only in the following places:

(1) A certified family foster home or a home approved by the court;

(2) A facility operated by a certified child welfare agency;

(3) Any other suitable place designated by the court.

(B)

(1) Except as provided under division (C)(1) of section 2151.311 of the Revised Code, a child alleged to be or adjudicated a neglected child, an abused child, a dependent child, or an unruly child may not be held in any of the following facilities:

(a) A state correctional institution, county, multicounty, or municipal jail or workhouse, or other place in which an adult convicted of a crime, under arrest, or charged with a crime is held;

(b) A secure correctional facility.

(2) Except as provided under sections 2151.27 to 2151.59 of the Revised Code and division (B)(3) of this section and except when a case is transferred under section 2152.12 of the Revised Code, a child alleged to be or adjudicated an unruly child may not be held for more than twenty-four hours in a detention facility. A child alleged to be or adjudicated a neglected child, an abused child, or a dependent child shall not be held in a detention facility.

(3) A child who is alleged to be or adjudicated an unruly child and who is taken into custody on a Saturday, Sunday, or legal holiday, as listed in section 1.14 of the Revised Code, may be held in a detention facility until the next succeeding day that is not a Saturday, Sunday, or legal holiday.

Amended by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Effective Date: 01-01-2002



Section 2151.313 - Fingerprints, photographs require consent of juvenile judge.

(A)

(1) Except as provided in division (A)(2) of this section and in sections 109.57, 109.60, and 109.61 of the Revised Code, no child shall be fingerprinted or photographed in the investigation of any violation of law without the consent of the juvenile judge.

(2) Subject to division (A)(3) of this section, a law enforcement officer may fingerprint and photograph a child without the consent of the juvenile judge when the child is arrested or otherwise taken into custody for the commission of an act that would be an offense, other than a traffic offense or a minor misdemeanor, if committed by an adult, and there is probable cause to believe that the child may have been involved in the commission of the act. A law enforcement officer who takes fingerprints or photographs of a child under division (A)(2) of this section immediately shall inform the juvenile court that the fingerprints or photographs were taken and shall provide the court with the identity of the child, the number of fingerprints and photographs taken, and the name and address of each person who has custody and control of the fingerprints or photographs or copies of the fingerprints or photographs.

(3) This section does not apply to a child to whom either of the following applies:

(a) The child has been arrested or otherwise taken into custody for committing, or has been adjudicated a delinquent child for committing, an act that would be a felony if committed by an adult or has been convicted of or pleaded guilty to committing a felony.

(b) There is probable cause to believe that the child may have committed an act that would be a felony if committed by an adult.

(B)

(1) Subject to divisions (B)(4), (5), and (6) of this section, all fingerprints and photographs of a child obtained or taken under division (A)(1) or (2) of this section, and any records of the arrest or custody of the child that was the basis for the taking of the fingerprints or photographs, initially may be retained only until the expiration of thirty days after the date taken, except that the court may limit the initial retention of fingerprints and photographs of a child obtained under division (A)(1) of this section to a shorter period of time and except that, if the child is adjudicated a delinquent child for the commission of an act described in division (B)(3) of this section or is convicted of or pleads guilty to a criminal offense for the commission of an act described in division (B)(3) of this section, the fingerprints and photographs, and the records of the arrest or custody of the child that was the basis for the taking of the fingerprints and photographs, shall be retained in accordance with division (B)(3) of this section. During the initial period of retention, the fingerprints and photographs of a child, copies of the fingerprints and photographs, and records of the arrest or custody of the child shall be used or released only in accordance with division (C) of this section. At the expiration of the initial period for which fingerprints and photographs of a child, copies of fingerprints and photographs of a child, and records of the arrest or custody of a child may be retained under this division, if no complaint, indictment, or information is pending against the child in relation to the act for which the fingerprints and photographs originally were obtained or taken and if the child has neither been adjudicated a delinquent child for the commission of that act nor been convicted of or pleaded guilty to a criminal offense based on that act subsequent to a transfer of the child's case for criminal prosecution pursuant to section 2152.12 of the Revised Code, the fingerprints and photographs of the child, all copies of the fingerprints and photographs, and all records of the arrest or custody of the child that was the basis of the taking of the fingerprints and photographs shall be removed from the file and delivered to the juvenile court.

(2) If, at the expiration of the initial period of retention set forth in division (B)(1) of this section, a complaint, indictment, or information is pending against the child in relation to the act for which the fingerprints and photographs originally were obtained or the child either has been adjudicated a delinquent child for the commission of an act other than an act described in division (B)(3) of this section or has been convicted of or pleaded guilty to a criminal offense for the commission of an act other than an act described in division (B)(3) of this section subsequent to transfer of the child's case, the fingerprints and photographs of the child, copies of the fingerprints and photographs, and the records of the arrest or custody of the child that was the basis of the taking of the fingerprints and photographs may further be retained, subject to division (B)(4) of this section, until the earlier of the expiration of two years after the date on which the fingerprints or photographs were taken or the child attains eighteen years of age, except that, if the child is adjudicated a delinquent child for the commission of an act described in division (B)(3) of this section or is convicted of or pleads guilty to a criminal offense for the commission of an act described in division (B)(3) of this section, the fingerprints and photographs, and the records of the arrest or custody of the child that was the basis for the taking of the fingerprints and photographs, shall be retained in accordance with division (B)(3) of this section.

Except as otherwise provided in division (B)(3) of this section, during this additional period of retention, the fingerprints and photographs of a child, copies of the fingerprints and photographs of a child, and records of the arrest or custody of a child shall be used or released only in accordance with division (C) of this section. At the expiration of the additional period, if no complaint, indictment, or information is pending against the child in relation to the act for which the fingerprints originally were obtained or taken or in relation to another act for which the fingerprints were used as authorized by division (C) of this section and that would be a felony if committed by an adult, the fingerprints of the child, all copies of the fingerprints, and all records of the arrest or custody of the child that was the basis of the taking of the fingerprints shall be removed from the file and delivered to the juvenile court, and, if no complaint, indictment, or information is pending against the child concerning the act for which the photographs originally were obtained or taken or concerning an act that would be a felony if committed by an adult, the photographs and all copies of the photographs, and, if no fingerprints were taken at the time the photographs were taken, all records of the arrest or custody that was the basis of the taking of the photographs shall be removed from the file and delivered to the juvenile court. In either case, if, at the expiration of the applicable additional period, such a complaint, indictment, or information is pending against the child, the photographs and copies of the photographs of the child, or the fingerprints and copies of the fingerprints of the child, whichever is applicable, and the records of the arrest or custody of the child may be retained, subject to division (B)(4) of this section, until final disposition of the complaint, indictment, or information, and, upon final disposition of the complaint, indictment, or information, they shall be removed from the file and delivered to the juvenile court, except that, if the child is adjudicated a delinquent child for the commission of an act described in division (B)(3) of this section or is convicted of or pleads guilty to a criminal offense for the commission of an act described in division (B)(3) of this section, the fingerprints and photographs, and the records of the arrest or custody of the child that was the basis for the taking of the fingerprints and photographs, shall be retained in accordance with division (B)(3) of this section.

(3) If a child is adjudicated a delinquent child for violating section 2923.42 of the Revised Code or for committing an act that would be a misdemeanor offense of violence if committed by an adult, or is convicted of or pleads guilty to a violation of section 2923.42 of the Revised Code, a misdemeanor offense of violence, or a violation of an existing or former municipal ordinance or law of this state, another state, or the United States that is substantially equivalent to section 2923.42 of the Revised Code or any misdemeanor offense of violence, both of the following apply:

(a) Originals and copies of fingerprints and photographs of the child obtained or taken under division (A)(1) of this section, and any records of the arrest or custody that was the basis for the taking of the fingerprints or photographs, may be retained for the period of time specified by the juvenile judge in that judge's grant of consent for the taking of the fingerprints or photographs. Upon the expiration of the specified period, all originals and copies of the fingerprints, photographs, and records shall be delivered to the juvenile court or otherwise disposed of in accordance with any instructions specified by the juvenile judge in that judge's grant of consent. During the period of retention of the photographs and records, all originals and copies of them shall be retained in a file separate and apart from all photographs taken of adults. During the period of retention of the fingerprints, all originals and copies of them may be maintained in the files of fingerprints taken of adults. If the juvenile judge who grants consent for the taking of fingerprints and photographs under division (A)(1) of this section does not specify a period of retention in that judge's grant of consent, originals and copies of the fingerprints, photographs, and records may be retained in accordance with this section as if the fingerprints and photographs had been taken under division (A)(2) of this section.

(b) Originals and copies of fingerprints and photographs taken under division (A)(2) of this section, and any records of the arrest or custody that was the basis for the taking of the fingerprints or photographs, may be retained for the period of time and in the manner specified in division (B)(3)(b) of this section. Prior to the child's attainment of eighteen years of age, all originals and copies of the photographs and records shall be retained and shall be kept in a file separate and apart from all photographs taken of adults. During the period of retention of the fingerprints, all originals and copies of them may be maintained in the files of fingerprints taken of adults. Upon the child's attainment of eighteen years of age, all originals and copies of the fingerprints, photographs, and records shall be disposed of as follows:

(i) If the juvenile judge issues or previously has issued an order that specifies a manner of disposition of the originals and copies of the fingerprints, photographs, and records, they shall be delivered to the juvenile court or otherwise disposed of in accordance with the order.

(ii) If the juvenile judge does not issue and has not previously issued an order that specifies a manner of disposition of the originals and copies of the fingerprints not maintained in adult files, photographs, and records, the law enforcement agency, in its discretion, either shall remove all originals and copies of them from the file in which they had been maintained and transfer them to the files that are used for the retention of fingerprints and photographs taken of adults who are arrested for, otherwise taken into custody for, or under investigation for the commission of a criminal offense or shall remove them from the file in which they had been maintained and deliver them to the juvenile court. If the originals and copies of any fingerprints of a child who attains eighteen years of age are maintained in the files of fingerprints taken of adults or if pursuant to division (B)(3)(b)(ii) of this section the agency transfers the originals and copies of any fingerprints not maintained in adult files, photographs, or records to the files that are used for the retention of fingerprints and photographs taken of adults who are arrested for, otherwise taken into custody for, or under investigation for the commission of a criminal offense, the originals and copies of the fingerprints, photographs, and records may be maintained, used, and released after they are maintained in the adult files or after the transfer as if the fingerprints and photographs had been taken of, and as if the records pertained to, an adult who was arrested for, otherwise taken into custody for, or under investigation for the commission of a criminal offense.

(4) If a sealing or expungement order issued under sections 2151.356 to 2151.358 of the Revised Code requires the sealing or destruction of any fingerprints or photographs of a child obtained or taken under division (A)(1) or (2) of this section or of the records of an arrest or custody of a child that was the basis of the taking of the fingerprints or photographs prior to the expiration of any period for which they otherwise could be retained under division (B)(1), (2), or (3) of this section, the fingerprints, photographs, and arrest or custody records that are subject to the order and all copies of the fingerprints, photographs, and arrest or custody records shall be sealed or destroyed in accordance with the order.

(5) All fingerprints of a child, photographs of a child, records of an arrest or custody of a child, and copies delivered to a juvenile court in accordance with division (B)(1), (2), or (3) of this section shall be destroyed by the court, provided that, if a complaint is filed against the child in relation to any act to which the records pertain, the court shall maintain all records of an arrest or custody of a child so delivered for at least three years after the final disposition of the case or after the case becomes inactive.

(6)

(a) All photographs of a child and records of an arrest or custody of a child retained pursuant to division (B) of this section and not delivered to a juvenile court shall be kept in a file separate and apart from fingerprints, photographs, and records of an arrest or custody of an adult. All fingerprints of a child retained pursuant to division (B) of this section and not delivered to a juvenile court may be maintained in the files of fingerprints taken of adults.

(b) If a child who is the subject of photographs or fingerprints is adjudicated a delinquent child for the commission of an act that would be an offense, other than a traffic offense or a minor misdemeanor, if committed by an adult or is convicted of or pleads guilty to a criminal offense, other than a traffic offense or a minor misdemeanor, all fingerprints not maintained in the files of fingerprints taken of adults and all photographs of the child, and all records of the arrest or custody of the child that is the basis of the taking of the fingerprints or photographs, that are retained pursuant to division (B) of this section and not delivered to a juvenile court shall be kept in a file separate and apart from fingerprints, photographs, and arrest and custody records of children who have not been adjudicated a delinquent child for the commission of an act that would be an offense, other than a traffic offense or a minor misdemeanor, if committed by an adult and have not been convicted of or pleaded guilty to a criminal offense other than a traffic offense or a minor misdemeanor.

(C) Until they are delivered to the juvenile court or sealed, transferred in accordance with division (B)(3)(b) of this section, or destroyed pursuant to a sealing or expungement order, the originals and copies of fingerprints and photographs of a child that are obtained or taken pursuant to division (A)(1) or (2) of this section, and the records of the arrest or custody of the child that was the basis of the taking of the fingerprints or photographs, shall be used or released only as follows:

(1) During the initial thirty-day period of retention, originals and copies of fingerprints and photographs of a child, and records of the arrest or custody of a child, shall be used, prior to the filing of a complaint or information against or the obtaining of an indictment of the child in relation to the act for which the fingerprints and photographs were originally obtained or taken, only for the investigation of that act and shall be released, prior to the filing of the complaint, only to a court that would have jurisdiction of the child's case under this chapter. Subsequent to the filing of a complaint or information or the obtaining of an indictment, originals and copies of fingerprints and photographs of a child, and records of the arrest or custody of a child, shall be used or released during the initial thirty-day period of retention only as provided in division (C)(2)(a), (b), or (c) of this section.

(2) Originals and copies of fingerprints and photographs of a child, and records of the arrest or custody of a child, that are retained beyond the initial thirty-day period of retention subsequent to the filing of a complaint or information or the obtaining of an indictment, a delinquent child adjudication, or a conviction of or guilty plea to a criminal offense shall be used or released only as follows:

(a) Originals and copies of photographs of a child, and, if no fingerprints were taken at the time the photographs were taken, records of the arrest or custody of the child that was the basis of the taking of the photographs, may be used only as follows:

(i) They may be used for the investigation of the act for which they originally were obtained or taken; if the child who is the subject of the photographs is a suspect in the investigation, for the investigation of any act that would be an offense if committed by an adult; and for arresting or bringing the child into custody.

(ii) If the child who is the subject of the photographs is adjudicated a delinquent child for the commission of an act that would be a felony if committed by an adult or is convicted of or pleads guilty to a criminal offense that is a felony as a result of the arrest or custody that was the basis of the taking of the photographs, a law enforcement officer may use the photographs for a photo line-up conducted as part of the investigation of any act that would be a felony if committed by an adult, whether or not the child who is the subject of the photographs is a suspect in the investigation.

(b) Originals and copies of fingerprints of a child, and records of the arrest or custody of the child that was the basis of the taking of the fingerprints, may be used only for the investigation of the act for which they originally were obtained or taken; if a child is a suspect in the investigation, for the investigation of another act that would be an offense if committed by an adult; and for arresting or bringing the child into custody.

(c) Originals and copies of fingerprints, photographs, and records of the arrest or custody that was the basis of the taking of the fingerprints or photographs shall be released only to the following:

(i) Law enforcement officers of this state or a political subdivision of this state, upon notification to the juvenile court of the name and address of the law enforcement officer or agency to whom or to which they will be released;

(ii) A court that has jurisdiction of the child's case under Chapters 2151. and 2152. of the Revised Code or subsequent to a transfer of the child's case for criminal prosecution pursuant to section 2152.12 of the Revised Code.

(D) No person shall knowingly do any of the following:

(1) Fingerprint or photograph a child in the investigation of any violation of law other than as provided in division (A)(1) or (2) of this section or in sections 109.57, 109.60, and 109.61 of the Revised Code;

(2) Retain fingerprints or photographs of a child obtained or taken under division (A)(1) or (2) of this section, copies of fingerprints or photographs of that nature, or records of the arrest or custody that was the basis of the taking of fingerprints or photographs of that nature other than in accordance with division (B) of this section;

(3) Use or release fingerprints or photographs of a child obtained or taken under division (A)(1) or (2) of this section, copies of fingerprints or photographs of that nature, or records of the arrest or custody that was the basis of the taking of fingerprints or photographs of that nature other than in accordance with division (B) or (C) of this section.

Effective Date: 01-01-2002; 07-11-2006



Section 2151.314 - Hearing on detention or shelter care.

(A) When a child is brought before the court or delivered to a place of detention or shelter care designated by the court, the intake or other authorized officer of the court shall immediately make an investigation and shall release the child unless it appears that the child's detention or shelter care is warranted or required under section 2151.31 of the Revised Code.

If the child is not so released, a complaint under section 2151.27 or 2152.021 or an information under section 2152.13 of the Revised Code shall be filed or an indictment under division (B) of section 2152.13 of the Revised Code shall be sought and an informal detention or shelter care hearing held promptly, not later than seventy-two hours after the child is placed in detention or shelter care, to determine whether detention or shelter care is required. Reasonable oral or written notice of the time, place, and purpose of the detention or shelter care hearing shall be given to the child and, if they can be found, to the child's parents, guardian, or custodian. In cases in which the complaint alleges a child to be an abused, neglected, or dependent child, the notice given the parents, guardian, or custodian shall inform them that a case plan may be prepared for the child, the general requirements usually contained in case plans, and the possible consequences of the failure to comply with a journalized case plan.

Prior to the hearing, the court shall inform the parties of their right to counsel and to appointed counsel or to the services of the county public defender or joint county public defender, if they are indigent, of the child's right to remain silent with respect to any allegation of delinquency, and of the name and telephone number of a court employee who can be contacted during the normal business hours of the court to arrange for the prompt appointment of counsel for any party who is indigent. Unless it appears from the hearing that the child's detention or shelter care is required under the provisions of section 2151.31 of the Revised Code, the court shall order the child's release as provided by section 2151.311 of the Revised Code. If a parent, guardian, or custodian has not been so notified and did not appear or waive appearance at the hearing, upon the filing of an affidavit stating these facts, the court shall rehear the matter without unnecessary delay.

(B) When the court conducts a hearing pursuant to division (A) of this section, all of the following apply:

(1) The court shall determine whether an alleged abused, neglected, or dependent child should remain or be placed in shelter care;

(2) The court shall determine whether there are any relatives of the child who are willing to be temporary custodians of the child. If any relative is willing to be a temporary custodian, the child would otherwise be placed or retained in shelter care, and the appointment is appropriate, the court shall appoint the relative as temporary custodian of the child, unless the court appoints another relative as temporary custodian. If it determines that the appointment of a relative as custodian would not be appropriate, it shall issue a written opinion setting forth the reasons for its determination and give a copy of the opinion to all parties and to the guardian ad litem of the child.

The court's consideration of a relative for appointment as a temporary custodian does not make that relative a party to the proceedings.

(3) The court shall comply with section 2151.419 of the Revised Code.

(C) If a child is in shelter care following the filing of a complaint pursuant to section 2151.27 or 2152.021 of the Revised Code, the filing of an information, or the obtaining of an indictment or following a hearing held pursuant to division (A) of this section, any party, including the public children services agency, and the guardian ad litem of the child may file a motion with the court requesting that the child be released from shelter care. The motion shall state the reasons why the child should be released from shelter care and, if a hearing has been held pursuant to division (A) of this section, any changes in the situation of the child or the parents, guardian, or custodian of the child that have occurred since that hearing and that justify the release of the child from shelter care. Upon the filing of the motion, the court shall hold a hearing in the same manner as under division (A) of this section.

(D) Each juvenile court shall designate at least one court employee to assist persons who are indigent in obtaining appointed counsel. The court shall include in each notice given pursuant to division (A) or (C) of this section and in each summons served upon a party pursuant to this chapter, the name and telephone number at which each designated employee can be contacted during the normal business hours of the court to arrange for prompt appointment of counsel for indigent persons.

Effective Date: 07-05-2002



Section 2151.315 - Amended and Renumbered RC 2152.74.

Effective Date: 01-01-2002



Section 2151.32 - Selection of custodian.

In placing a child under any guardianship or custody other than that of its parent, the juvenile court shall, when practicable, select a person or an institution or agency governed by persons of like religious faith as that of the parents of such child, or in case of a difference in the religious faith of the parents, then of the religious faith of the child, or if the religious faith of the child is not ascertained, then of either of the parents.

Effective Date: 10-01-1953



Section 2151.33 - Temporary care - emergency medical treatment - reimbursement.

(A) Pending hearing of a complaint filed under section 2151.27 of the Revised Code or a motion filed or made under division (B) of this section and the service of citations, the juvenile court may make any temporary disposition of any child that it considers necessary to protect the best interest of the child and that can be made pursuant to division (B) of this section. Upon the certificate of one or more reputable practicing physicians, the court may summarily provide for emergency medical and surgical treatment that appears to be immediately necessary to preserve the health and well-being of any child concerning whom a complaint or an application for care has been filed, pending the service of a citation upon the child's parents, guardian, or custodian. The court may order the parents, guardian, or custodian, if the court finds the parents, guardian, or custodian able to do so, to reimburse the court for the expense involved in providing the emergency medical or surgical treatment. Any person who disobeys the order for reimbursement may be adjudged in contempt of court and punished accordingly.

If the emergency medical or surgical treatment is furnished to a child who is found at the hearing to be a nonresident of the county in which the court is located and if the expense of the medical or surgical treatment cannot be recovered from the parents, legal guardian, or custodian of the child, the board of county commissioners of the county in which the child has a legal settlement shall reimburse the court for the reasonable cost of the emergency medical or surgical treatment out of its general fund.

(B)

(1) After a complaint, petition, writ, or other document initiating a case dealing with an alleged or adjudicated abused, neglected, or dependent child is filed and upon the filing or making of a motion pursuant to division (C) of this section, the court, prior to the final disposition of the case, may issue any of the following temporary orders to protect the best interest of the child:

(a) An order granting temporary custody of the child to a particular party;

(b) An order for the taking of the child into custody pursuant to section 2151.31 of the Revised Code pending the outcome of the adjudicatory and dispositional hearings;

(c) An order granting, limiting, or eliminating parenting time or visitation rights with respect to the child;

(d) An order requiring a party to vacate a residence that will be lawfully occupied by the child;

(e) An order requiring a party to attend an appropriate counseling program that is reasonably available to that party;

(f) Any other order that restrains or otherwise controls the conduct of any party which conduct would not be in the best interest of the child.

(2) Prior to the final disposition of a case subject to division (B)(1) of this section, the court shall do both of the following:

(a) Issue an order pursuant to Chapters 3119. to 3125. of the Revised Code requiring the parents, guardian, or person charged with the child's support to pay support for the child.

(b) Issue an order requiring the parents, guardian, or person charged with the child's support to continue to maintain any health insurance coverage for the child that existed at the time of the filing of the complaint, petition, writ, or other document, or to obtain health insurance coverage in accordance with sections 3119.29 to 3119.56 of the Revised Code.

(C)

(1) A court may issue an order pursuant to division (B) of this section upon its own motion or if a party files a written motion or makes an oral motion requesting the issuance of the order and stating the reasons for it. Any notice sent by the court as a result of a motion pursuant to this division shall contain a notice that any party to a juvenile proceeding has the right to be represented by counsel and to have appointed counsel if the person is indigent.

(2) If a child is taken into custody pursuant to section 2151.31 of the Revised Code and placed in shelter care, the public children services agency or private child placing agency with which the child is placed in shelter care shall file or make a motion as described in division (C)(1) of this section before the end of the next day immediately after the date on which the child was taken into custody and, at a minimum, shall request an order for temporary custody under division (B)(1)(a) of this section.

(3) A court that issues an order pursuant to division (B)(1)(b) of this section shall comply with section 2151.419 of the Revised Code.

(D) The court may grant an ex parte order upon its own motion or a motion filed or made pursuant to division (C) of this section requesting such an order if it appears to the court that the best interest and the welfare of the child require that the court issue the order immediately. The court, if acting on its own motion, or the person requesting the granting of an ex parte order, to the extent possible, shall give notice of its intent or of the request to the parents, guardian, or custodian of the child who is the subject of the request. If the court issues an ex parte order, the court shall hold a hearing to review the order within seventy-two hours after it is issued or before the end of the next day after the day on which it is issued, whichever occurs first. The court shall give written notice of the hearing to all parties to the action and shall appoint a guardian ad litem for the child prior to the hearing.

The written notice shall be given by all means that are reasonably likely to result in the party receiving actual notice and shall include all of the following:

(1) The date, time, and location of the hearing;

(2) The issues to be addressed at the hearing;

(3) A statement that every party to the hearing has a right to counsel and to court-appointed counsel, if the party is indigent;

(4) The name, telephone number, and address of the person requesting the order;

(5) A copy of the order, except when it is not possible to obtain it because of the exigent circumstances in the case.

If the court does not grant an ex parte order pursuant to a motion filed or made pursuant to division (C) of this section or its own motion, the court shall hold a shelter care hearing on the motion within ten days after the motion is filed. The court shall give notice of the hearing to all affected parties in the same manner as set forth in the Juvenile Rules.

(E) The court, pending the outcome of the adjudicatory and dispositional hearings, shall not issue an order granting temporary custody of a child to a public children services agency or private child placing agency pursuant to this section, unless the court determines and specifically states in the order that the continued residence of the child in the child's current home will be contrary to the child's best interest and welfare and the court complies with section 2151.419 of the Revised Code.

(F) Each public children services agency and private child placing agency that receives temporary custody of a child pursuant to this section shall exercise due diligence to identify and provide notice to all adult grandparents and other adult relatives of the child, including any adult relatives suggested by the parents, within thirty days of the child's removal from the custody of the child's parents, in accordance with 42 U.S.C. 671(a)(29). The agency shall also maintain in the child's case record written documentation that it has placed the child, to the extent that it is consistent with the best interest, welfare, and special needs of the child, in the most family-like setting available and in close proximity to the home of the parents, custodian, or guardian of the child.

(G) For good cause shown, any court order that is issued pursuant to this section may be reviewed by the court at any time upon motion of any party to the action or upon the motion of the court.

(H)

(1) Pending the hearing of a complaint filed under section 2151.27 of the Revised Code or a motion filed or made under division (B) of this section and the service of citations, a public children services agency may request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check with respect to each parent, guardian, custodian, prospective custodian, or prospective placement whose actions resulted in a temporary disposition under division (A) of this section. The public children services agency may request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check of each parent, guardian, custodian, prospective custodian, or prospective placement.

(2) Each public children services agency authorized by division (H) of this section to request a criminal records check shall do both of the following:

(a) Provide to each parent, guardian, custodian, prospective custodian, or prospective placement for whom a criminal records check is requested a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard fingerprint impression sheet prescribed pursuant to division (C)(2) of that section and obtain the completed form and impression sheet from the parent, guardian, custodian, prospective custodian, or prospective placement;

(b) Forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation.

(3) A parent, guardian, custodian, prospective custodian, or prospective placement who is given a form and fingerprint impression sheet under division (H)(2)(a) of this section and who fails to complete the form or provide fingerprint impressions may be held in contempt of court.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-13-2002



Section 2151.331 - Options for placement of alleged or adjudicated abused, neglected, dependent or unruly child.

A child alleged to be or adjudicated an abused, neglected, dependent, or unruly child or a juvenile traffic offender may be detained after a complaint is filed in a certified foster home for a period not exceeding sixty days or until the final disposition of the case, whichever comes first. The court also may arrange with a public children services agency or private child placing agency to receive, or with a private noncustodial agency for temporary care of, the child within the jurisdiction of the court. A child alleged to be or adjudicated an unruly child also may be assigned to an alternative diversion program established by the court for a period not exceeding sixty days after a complaint is filed or until final disposition of the case, whichever comes first.

If the court arranges for the board of a child temporarily detained in a certified foster home or arranges for the board of a child through a private child placing agency, the board of county commissioners shall pay a reasonable sum, which the court shall fix, for the board of the child. In order to have certified foster homes available for service, an agreed monthly subsidy may be paid in addition to a fixed rate per day for care of a child actually residing in the certified foster home.

Effective Date: 01-01-2001



Section 2151.34 - Protection order against a minor.

(A) As used in this section:

(1) "Court" means the juvenile division of the court of common pleas of the county in which the person to be protected by the protection order resides.

(2) "Victim advocate" means a person who provides support and assistance for a person who files a petition under this section.

(3) "Family or household member" has the same meaning as in section 3113.31 of the Revised Code.

(4) "Protection order issued by a court of another state" has the same meaning as in section 2919.27 of the Revised Code.

(5) "Petitioner" means a person who files a petition under this section and includes a person on whose behalf a petition under this section is filed.

(6) "Respondent" means a person who is under eighteen years of age and against whom a petition is filed under this section.

(7) "Sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

(8) "Electronic monitoring" has the same meaning as in section 2929.01 of the Revised Code.

(B) The court has jurisdiction over all proceedings under this section.

(C)

(1) Any of the following persons may seek relief under this section by filing a petition with the court:

(a) Any person on behalf of that person;

(b) Any parent or adult family or household member on behalf of any other family or household member;

(c) Any person who is determined by the court in its discretion as an appropriate person to seek relief under this section on behalf of any child.

(2) The petition shall contain or state all of the following:

(a) An allegation that the respondent engaged in a violation of section 2903.11, 2903.12, 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, committed a sexually oriented offense, or engaged in a violation of any municipal ordinance that is substantially equivalent to any of those offenses against the person to be protected by the protection order, including a description of the nature and extent of the violation;

(b) If the petitioner seeks relief in the form of electronic monitoring of the respondent, an allegation that at any time preceding the filing of the petition the respondent engaged in conduct that would cause a reasonable person to believe that the health, welfare, or safety of the person to be protected was at risk, a description of the nature and extent of that conduct, and an allegation that the respondent presents a continuing danger to the person to be protected;

(c) A request for relief under this section.

(3) The court in its discretion may determine whether or not to give notice that a petition has been filed under division (C)(1) of this section on behalf of a child to any of the following:

(a) A parent of the child if the petition was filed by any person other than a parent of the child;

(b) Any person who is determined by the court to be an appropriate person to receive notice of the filing of the petition.

(D)

(1) If a person who files a petition pursuant to this section requests an ex parte order, the court shall hold an ex parte hearing as soon as possible after the petition is filed, but not later than the next day after the court is in session after the petition is filed. The court, for good cause shown at the ex parte hearing, may enter any temporary orders, with or without bond, that the court finds necessary for the safety and protection of the person to be protected by the order. Immediate and present danger to the person to be protected by the protection order constitutes good cause for purposes of this section. Immediate and present danger includes, but is not limited to, situations in which the respondent has threatened the person to be protected by the protection order with bodily harm or in which the respondent previously has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing a violation of section 2903.11, 2903.12, 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, a sexually oriented offense, or a violation of any municipal ordinance that is substantially equivalent to any of those offenses against the person to be protected by the protection order.

(2)

(a) If the court, after an ex parte hearing, issues a protection order described in division (E) of this section, the court shall schedule a full hearing for a date that is within ten court days after the ex parte hearing. The court shall give the respondent notice of, and an opportunity to be heard at, the full hearing. The court also shall give notice of the full hearing to the parent, guardian, or legal custodian of the respondent. The court shall hold the full hearing on the date scheduled under this division unless the court grants a continuance of the hearing in accordance with this division. Under any of the following circumstances or for any of the following reasons, the court may grant a continuance of the full hearing to a reasonable time determined by the court:

(i) Prior to the date scheduled for the full hearing under this division, the respondent has not been served with the petition filed pursuant to this section and notice of the full hearing.

(ii) The parties consent to the continuance.

(iii) The continuance is needed to allow a party to obtain counsel.

(iv) The continuance is needed for other good cause.

(b) An ex parte order issued under this section does not expire because of a failure to serve notice of the full hearing upon the respondent before the date set for the full hearing under division (D)(2)(a) of this section or because the court grants a continuance under that division.

(3) If a person who files a petition pursuant to this section does not request an ex parte order, or if a person requests an ex parte order but the court does not issue an ex parte order after an ex parte hearing, the court shall proceed as in a normal civil action and grant a full hearing on the matter.

(E)

(1)

(a) After an ex parte or full hearing, the court may issue any protection order, with or without bond, that contains terms designed to ensure the safety and protection of the person to be protected by the protection order.

(b) After a full hearing, if the court considering a petition that includes an allegation of the type described in division (C)(2)(b) of this section or the court, upon its own motion, finds upon clear and convincing evidence that the petitioner reasonably believed that the respondent's conduct at any time preceding the filing of the petition endangered the health, welfare, or safety of the person to be protected and that the respondent presents a continuing danger to the person to be protected and if division (N) of this section does not prohibit the issuance of an order that the respondent be electronically monitored, the court may order that the respondent be electronically monitored for a period of time and under the terms and conditions that the court determines are appropriate. Electronic monitoring shall be in addition to any other relief granted to the petitioner.

(2)

(a) Any protection order issued pursuant to this section shall be valid until a date certain but not later than the date the respondent attains nineteen years of age.

(b) Any protection order issued pursuant to this section may be renewed in the same manner as the original order was issued.

(3) A court may not issue a protection order that requires a petitioner to do or to refrain from doing an act that the court may require a respondent to do or to refrain from doing under division (E)(1) of this section unless all of the following apply:

(a) The respondent files a separate petition for a protection order in accordance with this section.

(b) The petitioner is served with notice of the respondent's petition at least forty-eight hours before the court holds a hearing with respect to the respondent's petition, or the petitioner waives the right to receive this notice.

(c) If the petitioner has requested an ex parte order pursuant to division (D) of this section, the court does not delay any hearing required by that division beyond the time specified in that division in order to consolidate the hearing with a hearing on the petition filed by the respondent.

(d) After a full hearing at which the respondent presents evidence in support of the request for a protection order and the petitioner is afforded an opportunity to defend against that evidence, the court determines that the petitioner has committed a violation of section 2903.11, 2903.12, 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, a sexually oriented offense, or a violation of any municipal ordinance that is substantially equivalent to any of those offenses against the person to be protected by the protection order issued pursuant to division (E)(3) of this section, or has violated a protection order issued pursuant to this section or section 2903.213 of the Revised Code relative to the person to be protected by the protection order issued pursuant to division (E)(3) of this section.

(4) No protection order issued pursuant to this section shall in any manner affect title to any real property.

(5)

(a) A protection order issued under this section shall clearly state that the person to be protected by the order cannot waive or nullify by invitation or consent any requirement in the order.

(b) Division (E)(5)(a) of this section does not limit any discretion of a court to determine that a respondent alleged to have violated section 2919.27 of the Revised Code, violated a municipal ordinance substantially equivalent to that section, or committed contempt of court, which allegation is based on an alleged violation of a protection order issued under this section, did not commit the violation or was not in contempt of court.

(6) Any protection order issued pursuant to this section shall include a provision that the court will automatically seal all of the records of the proceeding in which the order is issued on the date the respondent attains the age of nineteen years unless the petitioner provides the court with evidence that the respondent has not complied with all of the terms of the protection order. The protection order shall specify the date when the respondent attains the age of nineteen years.

(F)

(1) The court shall cause the delivery of a copy of any protection order that is issued under this section to the petitioner, to the respondent, and to all law enforcement agencies that have jurisdiction to enforce the order. The court shall direct that a copy of the order be delivered to the respondent and the parent, guardian, or legal custodian of the respondent on the same day that the order is entered.

(2) Upon the issuance of a protection order under this section, the court shall provide the parties to the order with the following notice orally or by form:

"NOTICE

As a result of this order, it may be unlawful for you to possess or purchase a firearm, including a rifle, pistol, or revolver, or ammunition pursuant to federal law under 18 U.S.C. 922(g)(8). If you have any questions whether this law makes it illegal for you to possess or purchase a firearm or ammunition, you should consult an attorney."

(3) All law enforcement agencies shall establish and maintain an index for the protection orders delivered to the agencies pursuant to division (F)(1) of this section. With respect to each order delivered, each agency shall note on the index the date and time that it received the order.

(4) Regardless of whether the petitioner has registered the protection order in the county in which the officer's agency has jurisdiction pursuant to division (M) of this section, any officer of a law enforcement agency shall enforce a protection order issued pursuant to this section by any court in this state in accordance with the provisions of the order, including removing the respondent from the premises, if appropriate.

(G) Any proceeding under this section shall be conducted in accordance with the Rules of Civil Procedure, except that a protection order may be obtained under this section with or without bond. An order issued under this section, other than an ex parte order, that grants a protection order, or that refuses to grant a protection order, is a final, appealable order. The remedies and procedures provided in this section are in addition to, and not in lieu of, any other available civil or criminal remedies or any other available remedies under Chapter 2151. or 2152. of the Revised Code.

(H) The filing of proceedings under this section does not excuse a person from filing any report or giving any notice required by section 2151.421 of the Revised Code or by any other law.

(I) Any law enforcement agency that investigates an alleged violation of section 2903.11, 2903.12, 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, an alleged commission of a sexually oriented offense, or an alleged violation of a municipal ordinance that is substantially equivalent to any of those offenses shall provide information to the victim and the family or household members of the victim regarding the relief available under this section.

(J) Notwithstanding any provision of law to the contrary and regardless of whether a protection order is issued or a consent agreement is approved by a court of another county or by a court of another state, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing of a petition pursuant to this section, in connection with the filing, issuance, registration, or service of a protection order or consent agreement, or for obtaining a certified copy of a protection order or consent agreement.

(K)

(1) A person who violates a protection order issued under this section is subject to the following sanctions:

(a) A delinquent child proceeding or a criminal prosecution for a violation of section 2919.27 of the Revised Code, if the violation of the protection order constitutes a violation of that section;

(b) Punishment for contempt of court.

(2) The punishment of a person for contempt of court for violation of a protection order issued under this section does not bar criminal prosecution of the person or a delinquent child proceeding concerning the person for a violation of section 2919.27 of the Revised Code. However, a person punished for contempt of court is entitled to credit for the punishment imposed upon conviction of or adjudication as a delinquent child for a violation of that section, and a person convicted of or adjudicated a delinquent child for a violation of that section shall not subsequently be punished for contempt of court arising out of the same activity.

(L) In all stages of a proceeding under this section, a petitioner may be accompanied by a victim advocate.

(M)

(1) A petitioner who obtains a protection order under this section may provide notice of the issuance or approval of the order to the judicial and law enforcement officials in any county other than the county in which the order is issued by registering that order in the other county pursuant to division (M)(2) of this section and filing a copy of the registered order with a law enforcement agency in the other county in accordance with that division. A person who obtains a protection order issued by a court of another state may provide notice of the issuance of the order to the judicial and law enforcement officials in any county of this state by registering the order in that county pursuant to section 2919.272 of the Revised Code and filing a copy of the registered order with a law enforcement agency in that county.

(2) A petitioner may register a protection order issued pursuant to this section in a county other than the county in which the court that issued the order is located in the following manner:

(a) The petitioner shall obtain a certified copy of the order from the clerk of the court that issued the order and present that certified copy to the clerk of the court of common pleas or the clerk of a municipal court or county court in the county in which the order is to be registered.

(b) Upon accepting the certified copy of the order for registration, the clerk of the court of common pleas, municipal court, or county court shall place an endorsement of registration on the order and give the petitioner a copy of the order that bears that proof of registration.

(3) The clerk of each court of common pleas, municipal court, or county court shall maintain a registry of certified copies of protection orders that have been issued by courts in other counties pursuant to this section and that have been registered with the clerk.

(N) If the court orders electronic monitoring of the respondent under this section, the court shall direct the sheriff's office or any other appropriate law enforcement agency to install the electronic monitoring device and to monitor the respondent. Unless the court determines that the respondent is indigent, the court shall order the respondent to pay the cost of the installation and monitoring of the electronic monitoring device. If the court determines that the respondent is indigent and subject to the maximum amount allowable to be paid in any year from the fund and the rules promulgated by the attorney general under section 2903.214 of the Revised Code, the cost of the installation and monitoring of the electronic monitoring device may be paid out of funds from the reparations fund created pursuant to section 2743.191 of the Revised Code. The total amount paid from the reparations fund created pursuant to section 2743.191 of the Revised Code for electronic monitoring under this section and sections 2903.214 and 2919.27 of the Revised Code shall not exceed three hundred thousand dollars per year. When the total amount paid from the reparations fund in any year for electronic monitoring under those sections equals or exceeds three hundred thousand dollars, the court shall not order pursuant to this section that an indigent respondent be electronically monitored.

(O) The court, in its discretion, may determine if the respondent is entitled to court-appointed counsel in a proceeding under this section.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2151.34, 2151.341 - Amended and Renumbered RC 2152.41, 2152.43.

Effective Date: 01-01-2002



Section 2151.342 - [Repealed].

Effective Date: 01-01-2002



Section 2151.343 - Amended and Renumbered RC 2152.44.

Effective Date: 01-01-2002



Section 2151.344 to 2151.3416 - [Repealed].

Effective Date: 01-01-2002



Section 2151.35 - Procedure for hearings in juvenile court.

(A)

(1) Except as otherwise provided by division (A)(3) of this section or in section 2152.13 of the Revised Code, the juvenile court may conduct its hearings in an informal manner and may adjourn its hearings from time to time. The court may exclude the general public from its hearings in a particular case if the court holds a separate hearing to determine whether that exclusion is appropriate. If the court decides that exclusion of the general public is appropriate, the court still may admit to a particular hearing or all of the hearings relating to a particular case those persons who have a direct interest in the case and those who demonstrate that their need for access outweighs the interest in keeping the hearing closed. Except cases involving children who are alleged to be unruly or delinquent children for being habitual or chronic truants and except as otherwise provided in section 2152.13 of the Revised Code, all cases involving children shall be heard separately and apart from the trial of cases against adults. The court may excuse the attendance of the child at the hearing in cases involving abused, neglected, or dependent children. The court shall hear and determine all cases of children without a jury, except cases involving serious youthful offenders under section 2152.13 of the Revised Code.

If a complaint alleges a child to be a delinquent child, unruly child, or juvenile traffic offender, the court shall require the parent, guardian, or custodian of the child to attend all proceedings of the court regarding the child. If a parent, guardian, or custodian fails to so attend, the court may find the parent, guardian, or custodian in contempt.

If the court finds from clear and convincing evidence that the child violated section 2151.87 of the Revised Code, the court shall proceed in accordance with divisions (F) and (G) of that section.

If the court at the adjudicatory hearing finds from clear and convincing evidence that the child is an abused, neglected, or dependent child, the court shall proceed, in accordance with division (B) of this section, to hold a dispositional hearing and hear the evidence as to the proper disposition to be made under section 2151.353 of the Revised Code. If the court at the adjudicatory hearing finds beyond a reasonable doubt that the child is a delinquent or unruly child or a juvenile traffic offender, the court shall proceed immediately, or at a postponed hearing, to hear the evidence as to the proper disposition to be made under section 2151.354 or Chapter 2152. of the Revised Code. If the court at the adjudicatory hearing finds beyond a reasonable doubt that the child is an unruly child for being an habitual truant, or that the child is an unruly child for being an habitual truant and that the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code, the court shall proceed to hold a hearing to hear the evidence as to the proper disposition to be made in regard to the child under division (C)(1) of section 2151.354 of the Revised Code and the proper action to take in regard to the parent, guardian, or other person having care of the child under division (C)(2) of section 2151.354 of the Revised Code. If the court at the adjudicatory hearing finds beyond a reasonable doubt that the child is a delinquent child for being a chronic truant or for being an habitual truant who previously has been adjudicated an unruly child for being an habitual truant, or that the child is a delinquent child for either of those reasons and the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code, the court shall proceed to hold a hearing to hear the evidence as to the proper disposition to be made in regard to the child under division (A)(7)(a) of section 2152.19 of the Revised Code and the proper action to take in regard to the parent, guardian, or other person having care of the child under division (A)(7)(b) of section 2152.19 of the Revised Code.

If the court does not find the child to have violated section 2151.87 of the Revised Code or to be an abused, neglected, dependent, delinquent, or unruly child or a juvenile traffic offender, it shall order that the case be dismissed and that the child be discharged from any detention or restriction theretofore ordered.

(2) A record of all testimony and other oral proceedings in juvenile court shall be made in all proceedings that are held pursuant to section 2151.414 of the Revised Code or in which an order of disposition may be made pursuant to division (A)(4) of section 2151.353 of the Revised Code, and shall be made upon request in any other proceedings. The record shall be made as provided in section 2301.20 of the Revised Code.

(3) The authority of a juvenile court to exclude the general public from its hearings that is provided by division (A)(1) of this section does not limit or affect any right of a victim of a crime or delinquent act, or of a victim's representative, under Chapter 2930. of the Revised Code.

(B)

(1) If the court at an adjudicatory hearing determines that a child is an abused, neglected, or dependent child, the court shall not issue a dispositional order until after the court holds a separate dispositional hearing. The court may hold the dispositional hearing for an adjudicated abused, neglected, or dependent child immediately after the adjudicatory hearing if all parties were served prior to the adjudicatory hearing with all documents required for the dispositional hearing. The dispositional hearing may not be held more than thirty days after the adjudicatory hearing is held. The court, upon the request of any party or the guardian ad litem of the child, may continue a dispositional hearing for a reasonable time not to exceed the time limits set forth in this division to enable a party to obtain or consult counsel. The dispositional hearing shall not be held more than ninety days after the date on which the complaint in the case was filed. If the dispositional hearing is not held within the period of time required by this division, the court, on its own motion or the motion of any party or the guardian ad litem of the child, shall dismiss the complaint without prejudice.

(2) The dispositional hearing shall be conducted in accordance with all of the following:

(a) The judge or referee who presided at the adjudicatory hearing shall preside, if possible, at the dispositional hearing;

(b) The court may admit any evidence that is material and relevant, including, but not limited to, hearsay, opinion, and documentary evidence;

(c) Medical examiners and each investigator who prepared a social history shall not be cross-examined, except upon consent of the parties, for good cause shown, or as the court in its discretion may direct. Any party may offer evidence supplementing, explaining, or disputing any information contained in the social history or other reports that may be used by the court in determining disposition.

(3) After the conclusion of the dispositional hearing, the court shall enter an appropriate judgment within seven days and shall schedule the date for the hearing to be held pursuant to section 2151.415 of the Revised Code. The court may make any order of disposition that is set forth in section 2151.353 of the Revised Code. A copy of the judgment shall be given to each party and to the child's guardian ad litem. If the judgment is conditional, the order shall state the conditions of the judgment. If the child is not returned to the child's own home, the court shall determine which school district shall bear the cost of the child's education and shall comply with section 2151.36 of the Revised Code.

(4) As part of its dispositional order, the court may issue any order described in division (B) of section 2151.33 of the Revised Code.

(C) The court shall give all parties to the action and the child's guardian ad litem notice of the adjudicatory and dispositional hearings in accordance with the Juvenile Rules.

(D) If the court issues an order pursuant to division (A)(4) of section 2151.353 of the Revised Code committing a child to the permanent custody of a public children services agency or a private child placing agency, the parents of the child whose parental rights were terminated cease to be parties to the action upon the issuance of the order. This division is not intended to eliminate or restrict any right of the parents to appeal the permanent custody order issued pursuant to division (A)(4) of section 2151.353 of the Revised Code.

(E) Each juvenile court shall schedule its hearings in accordance with the time requirements of this chapter.

(F) In cases regarding abused, neglected, or dependent children, the court may admit any statement of a child that the court determines to be excluded by the hearsay rule if the proponent of the statement informs the adverse party of the proponent's intention to offer the statement and of the particulars of the statement, including the name of the declarant, sufficiently in advance of the hearing to provide the party with a fair opportunity to prepare to challenge, respond to, or defend against the statement, and the court determines all of the following:

(1) The statement has circumstantial guarantees of trustworthiness;

(2) The statement is offered as evidence of a material fact;

(3) The statement is more probative on the point for which it is offered than any other evidence that the proponent can procure through reasonable efforts;

(4) The general purposes of the evidence rules and the interests of justice will best be served by the admission of the statement into evidence.

(G) If a child is alleged to be an abused child, the court may order that the testimony of the child be taken by deposition. On motion of the prosecuting attorney, guardian ad litem, or any party, or in its own discretion, the court may order that the deposition be videotaped. Any deposition taken under this division shall be taken with a judge or referee present. If a deposition taken under this division is intended to be offered as evidence at the hearing, it shall be filed with the court. Part or all of the deposition is admissible in evidence if counsel for all parties had an opportunity and similar motive at the time of the taking of the deposition to develop the testimony by direct, cross, or redirect examination and the judge determines that there is reasonable cause to believe that if the child were to testify in person at the hearing, the child would experience emotional trauma as a result of participating at the hearing.

Effective Date: 04-03-2003



Section 2151.351 - [Repealed].

Effective Date: 03-03-1997



Section 2151.352 - Right to counsel.

A child, the child's parents or custodian, or any other person in loco parentis of the child is entitled to representation by legal counsel at all stages of the proceedings under this chapter or Chapter 2152. of the Revised Code . If, as an indigent person, a party is unable to employ counsel, the party is entitled to have counsel provided for the person pursuant to Chapter 120. of the Revised Code except in civil matters in which the juvenile court is exercising jurisdiction pursuant to division (A)(2), (3), (9), (10), (11), (12), or (13); (B)(2), (3), (4), (5), or (6); (C); (D); or (F)(1) or (2) of section 2151.23 of the Revised Code. If a party appears without counsel, the court shall ascertain whether the party knows of the party's right to counsel and of the party's right to be provided with counsel if the party is an indigent person. The court may continue the case to enable a party to obtain counsel , to be represented by the county public defender or the joint county public defender , or to be appointed counsel upon request pursuant to Chapter 120. of the Revised Code. Counsel must be provided for a child not represented by the child's parent, guardian, or custodian. If the interests of two or more such parties conflict, separate counsel shall be provided for each of them.

Section 2935.14 of the Revised Code applies to any child taken into custody. The parents, custodian, or guardian of such child, and any attorney at law representing them or the child, shall be entitled to visit such child at any reasonable time, be present at any hearing involving the child, and be given reasonable notice of such hearing.

Any report or part thereof concerning such child, which is used in the hearing and is pertinent thereto, shall for good cause shown be made available to any attorney at law representing such child and to any attorney at law representing the parents, custodian, or guardian of such child, upon written request prior to any hearing involving such child.

Effective Date: 09-26-2003; 09-29-2005



Section 2151.353 - Orders of disposition of abused, neglected or dependent child.

(A) If a child is adjudicated an abused, neglected, or dependent child, the court may make any of the following orders of disposition:

(1) Place the child in protective supervision;

(2) Commit the child to the temporary custody of a public children services agency, a private child placing agency, either parent, a relative residing within or outside the state, or a probation officer for placement in a certified foster home, or in any other home approved by the court;

(3) Award legal custody of the child to either parent or to any other person who, prior to the dispositional hearing, files a motion requesting legal custody of the child or is identified as a proposed legal custodian in a complaint or motion filed prior to the dispositional hearing by any party to the proceedings. A person identified in a complaint or motion filed by a party to the proceedings as a proposed legal custodian shall be awarded legal custody of the child only if the person identified signs a statement of understanding for legal custody that contains at least the following provisions:

(a) That it is the intent of the person to become the legal custodian of the child and the person is able to assume legal responsibility for the care and supervision of the child;

(b) That the person understands that legal custody of the child in question is intended to be permanent in nature and that the person will be responsible as the custodian for the child until the child reaches the age of majority. Responsibility as custodian for the child shall continue beyond the age of majority if, at the time the child reaches the age of majority, the child is pursuing a diploma granted by the board of education or other governing authority, successful completion of the curriculum of any high school, successful completion of an individualized education program developed for the student by any high school, or an age and schooling certificate. Responsibility beyond the age of majority shall terminate when the child ceases to continuously pursue such an education, completes such an education, or is excused from such an education under standards adopted by the state board of education, whichever occurs first.

(c) That the parents of the child have residual parental rights, privileges, and responsibilities, including, but not limited to, the privilege of reasonable visitation, consent to adoption, the privilege to determine the child's religious affiliation, and the responsibility for support;

(d) That the person understands that the person must be present in court for the dispositional hearing in order to affirm the person's intention to become legal custodian, to affirm that the person understands the effect of the custodianship before the court, and to answer any questions that the court or any parties to the case may have.

(4) Commit the child to the permanent custody of a public children services agency or private child placing agency, if the court determines in accordance with division (E) of section 2151.414 of the Revised Code that the child cannot be placed with one of the child's parents within a reasonable time or should not be placed with either parent and determines in accordance with division (D)(1) of section 2151.414 of the Revised Code that the permanent commitment is in the best interest of the child. If the court grants permanent custody under this division, the court, upon the request of any party, shall file a written opinion setting forth its findings of fact and conclusions of law in relation to the proceeding.

(5) Place the child in a planned permanent living arrangement with a public children services agency or private child placing agency, if a public children services agency or private child placing agency requests the court to place the child in a planned permanent living arrangement and if the court finds, by clear and convincing evidence, that a planned permanent living arrangement is in the best interest of the child and that one of the following exists:

(a) The child, because of physical, mental, or psychological problems or needs, is unable to function in a family-like setting and must remain in residential or institutional care now and for the foreseeable future beyond the date of the dispositional hearing held pursuant to section 2151.35 of the Revised Code.

(b) The parents of the child have significant physical, mental, or psychological problems and are unable to care for the child because of those problems, adoption is not in the best interest of the child, as determined in accordance with division (D)(1) of section 2151.414 of the Revised Code, and the child retains a significant and positive relationship with a parent or relative.

(c) The child is sixteen years of age or older, has been counseled on the permanent placement options available to the child, is unwilling to accept or unable to adapt to a permanent placement, and is in an agency program preparing the child for independent living.

(6) Order the removal from the child's home until further order of the court of the person who committed abuse as described in section 2151.031 of the Revised Code against the child, who caused or allowed the child to suffer neglect as described in section 2151.03 of the Revised Code, or who is the parent, guardian, or custodian of a child who is adjudicated a dependent child and order any person not to have contact with the child or the child's siblings.

(B) No order for permanent custody or temporary custody of a child or the placement of a child in a planned permanent living arrangement shall be made pursuant to this section unless the complaint alleging the abuse, neglect, or dependency contains a prayer requesting permanent custody, temporary custody, or the placement of the child in a planned permanent living arrangement as desired, the summons served on the parents of the child contains as is appropriate a full explanation that the granting of an order for permanent custody permanently divests them of their parental rights, a full explanation that an adjudication that the child is an abused, neglected, or dependent child may result in an order of temporary custody that will cause the removal of the child from their legal custody until the court terminates the order of temporary custody or permanently divests the parents of their parental rights, or a full explanation that the granting of an order for a planned permanent living arrangement will result in the removal of the child from their legal custody if any of the conditions listed in divisions (A)(5)(a) to (c) of this section are found to exist, and the summons served on the parents contains a full explanation of their right to be represented by counsel and to have counsel appointed pursuant to Chapter 120. of the Revised Code if they are indigent.

If after making disposition as authorized by division (A)(2) of this section, a motion is filed that requests permanent custody of the child, the court may grant permanent custody of the child to the movant in accordance with section 2151.414 of the Revised Code.

(C) If the court issues an order for protective supervision pursuant to division (A)(1) of this section, the court may place any reasonable restrictions upon the child, the child's parents, guardian, or custodian, or any other person, including, but not limited to, any of the following:

(1) Order a party, within forty-eight hours after the issuance of the order, to vacate the child's home indefinitely or for a specified period of time;

(2) Order a party, a parent of the child, or a physical custodian of the child to prevent any particular person from having contact with the child;

(3) Issue an order restraining or otherwise controlling the conduct of any person which conduct would not be in the best interest of the child.

(D) As part of its dispositional order, the court shall journalize a case plan for the child. The journalized case plan shall not be changed except as provided in section 2151.412 of the Revised Code.

(E)

(1) The court shall retain jurisdiction over any child for whom the court issues an order of disposition pursuant to division (A) of this section or pursuant to section 2151.414 or 2151.415 of the Revised Code until the child attains the age of eighteen years if the child is not mentally retarded, developmentally disabled, or physically impaired, the child attains the age of twenty-one years if the child is mentally retarded, developmentally disabled, or physically impaired, or the child is adopted and a final decree of adoption is issued, except that the court may retain jurisdiction over the child and continue any order of disposition under division (A) of this section or under section 2151.414 or 2151.415 of the Revised Code for a specified period of time to enable the child to graduate from high school or vocational school. The court shall make an entry continuing its jurisdiction under this division in the journal.

(2) Any public children services agency, any private child placing agency, the department of job and family services, or any party, other than any parent whose parental rights with respect to the child have been terminated pursuant to an order issued under division (A)(4) of this section, by filing a motion with the court, may at any time request the court to modify or terminate any order of disposition issued pursuant to division (A) of this section or section 2151.414 or 2151.415 of the Revised Code. The court shall hold a hearing upon the motion as if the hearing were the original dispositional hearing and shall give all parties to the action and the guardian ad litem notice of the hearing pursuant to the Juvenile Rules. If applicable, the court shall comply with section 2151.42 of the Revised Code.

(F) Any temporary custody order issued pursuant to division (A) of this section shall terminate one year after the earlier of the date on which the complaint in the case was filed or the child was first placed into shelter care, except that, upon the filing of a motion pursuant to section 2151.415 of the Revised Code, the temporary custody order shall continue and not terminate until the court issues a dispositional order under that section. In resolving the motion, the court shall not order an existing temporary custody order to continue beyond two years after the date on which the complaint was filed or the child was first placed into shelter care, whichever date is earlier, regardless of whether any extensions have been previously ordered pursuant to division (D) of section 2151.415 of the Revised Code.

(G)

(1) No later than one year after the earlier of the date the complaint in the case was filed or the child was first placed in shelter care, a party may ask the court to extend an order for protective supervision for six months or to terminate the order. A party requesting extension or termination of the order shall file a written request for the extension or termination with the court and give notice of the proposed extension or termination in writing before the end of the day after the day of filing it to all parties and the child's guardian ad litem. If a public children services agency or private child placing agency requests termination of the order, the agency shall file a written status report setting out the facts supporting termination of the order at the time it files the request with the court. If no party requests extension or termination of the order, the court shall notify the parties that the court will extend the order for six months or terminate it and that it may do so without a hearing unless one of the parties requests a hearing. All parties and the guardian ad litem shall have seven days from the date a notice is sent pursuant to this division to object to and request a hearing on the proposed extension or termination.

(a) If it receives a timely request for a hearing, the court shall schedule a hearing to be held no later than thirty days after the request is received by the court. The court shall give notice of the date, time, and location of the hearing to all parties and the guardian ad litem. At the hearing, the court shall determine whether extension or termination of the order is in the child's best interest. If termination is in the child's best interest, the court shall terminate the order. If extension is in the child's best interest, the court shall extend the order for six months.

(b) If it does not receive a timely request for a hearing, the court may extend the order for six months or terminate it without a hearing and shall journalize the order of extension or termination not later than fourteen days after receiving the request for extension or termination or after the date the court notifies the parties that it will extend or terminate the order. If the court does not extend or terminate the order, it shall schedule a hearing to be held no later than thirty days after the expiration of the applicable fourteen-day time period and give notice of the date, time, and location of the hearing to all parties and the child's guardian ad litem. At the hearing, the court shall determine whether extension or termination of the order is in the child's best interest. If termination is in the child's best interest, the court shall terminate the order. If extension is in the child's best interest, the court shall issue an order extending the order for protective supervision six months.

(2) If the court grants an extension of the order for protective supervision pursuant to division (G)(1) of this section, a party may, prior to termination of the extension, file with the court a request for an additional extension of six months or for termination of the order. The court and the parties shall comply with division (G)(1) of this section with respect to extending or terminating the order.

(3) If a court grants an extension pursuant to division (G)(2) of this section, the court shall terminate the order for protective supervision at the end of the extension.

(H) The court shall not issue a dispositional order pursuant to division (A) of this section that removes a child from the child's home unless the court complies with section 2151.419 of the Revised Code and includes in the dispositional order the findings of fact required by that section.

(I) If a motion or application for an order described in division (A)(6) of this section is made, the court shall not issue the order unless, prior to the issuance of the order, it provides to the person all of the following:

(1) Notice and a copy of the motion or application;

(2) The grounds for the motion or application;

(3) An opportunity to present evidence and witnesses at a hearing regarding the motion or application;

(4) An opportunity to be represented by counsel at the hearing.

(J) The jurisdiction of the court shall terminate one year after the date of the award or, if the court takes any further action in the matter subsequent to the award, the date of the latest further action subsequent to the award, if the court awards legal custody of a child to either of the following:

(1) A legal custodian who, at the time of the award of legal custody, resides in a county of this state other than the county in which the court is located;

(2) A legal custodian who resides in the county in which the court is located at the time of the award of legal custody, but moves to a different county of this state prior to one year after the date of the award or, if the court takes any further action in the matter subsequent to the award, one year after the date of the latest further action subsequent to the award.

The court in the county in which the legal custodian resides then shall have jurisdiction in the matter.

Effective Date: 01-01-2001; 04-11-2005; 09-21-2006; 2008 HB7 04-07-2009



Section 2151.354 - Orders of disposition of unruly child.

(A) If the child is adjudicated an unruly child, the court may:

(1) Make any of the dispositions authorized under section 2151.353 of the Revised Code;

(2) Place the child on community control under any sanctions, services, and conditions that the court prescribes, as described in division (A)(4) of section 2152.19 of the Revised Code, provided that, if the court imposes a period of community service upon the child, the period of community service shall not exceed one hundred seventy-five hours;

(3) Suspend the driver's license, probationary driver's license, or temporary instruction permit issued to the child for a period of time prescribed by the court and suspend the registration of all motor vehicles registered in the name of the child for a period of time prescribed by the court. A child whose license or permit is so suspended is ineligible for issuance of a license or permit during the period of suspension. At the end of the period of suspension, the child shall not be reissued a license or permit until the child has paid any applicable reinstatement fee and complied with all requirements governing license reinstatement.

(4) Commit the child to the temporary or permanent custody of the court;

(5) Make any further disposition the court finds proper that is consistent with sections 2151.312 and 2151.56 to 2151.59 of the Revised Code;

(6) If, after making a disposition under division (A)(1), (2), or (3) of this section, the court finds upon further hearing that the child is not amenable to treatment or rehabilitation under that disposition, make a disposition otherwise authorized under divisions (A)(1), (4), (5), and (8) of section 2152.19 of the Revised Code that is consistent with sections 2151.312 and 2151.56 to 2151.59 of the Revised Code.

(B) If a child is adjudicated an unruly child for committing any act that, if committed by an adult, would be a drug abuse offense, as defined in section 2925.01 of the Revised Code, or a violation of division (B) of section 2917.11 of the Revised Code, in addition to imposing, in its discretion, any other order of disposition authorized by this section, the court shall do both of the following:

(1) Require the child to participate in a drug abuse or alcohol abuse counseling program;

(2) Suspend the temporary instruction permit, probationary driver's license, or driver's license issued to the child for a period of time prescribed by the court. The court, in its discretion, may terminate the suspension if the child attends and satisfactorily completes a drug abuse or alcohol abuse education, intervention, or treatment program specified by the court. During the time the child is attending a program as described in this division, the court shall retain the child's temporary instruction permit, probationary driver's license, or driver's license, and the court shall return the permit or license if it terminates the suspension.

(C)

(1) If a child is adjudicated an unruly child for being an habitual truant, in addition to or in lieu of imposing any other order of disposition authorized by this section, the court may do any of the following:

(a) Order the board of education of the child's school district or the governing board of the educational service center in the child's school district to require the child to attend an alternative school if an alternative school has been established pursuant to section 3313.533 of the Revised Code in the school district in which the child is entitled to attend school;

(b) Require the child to participate in any academic program or community service program;

(c) Require the child to participate in a drug abuse or alcohol abuse counseling program;

(d) Require that the child receive appropriate medical or psychological treatment or counseling;

(e) Make any other order that the court finds proper to address the child's habitual truancy, including an order requiring the child to not be absent without legitimate excuse from the public school the child is supposed to attend for five or more consecutive days, seven or more school days in one school month, or twelve or more school days in a school year and including an order requiring the child to participate in a truancy prevention mediation program.

(2) If a child is adjudicated an unruly child for being an habitual truant and the court determines that the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code, in addition to any order of disposition authorized by this section, all of the following apply:

(a) The court may require the parent, guardian, or other person having care of the child to participate in any community service program, preferably a community service program that requires the involvement of the parent, guardian, or other person having care of the child in the school attended by the child.

(b) The court may require the parent, guardian, or other person having care of the child to participate in a truancy prevention mediation program.

(c) The court shall warn the parent, guardian, or other person having care of the child that any subsequent adjudication of the child as an unruly or delinquent child for being an habitual or chronic truant may result in a criminal charge against the parent, guardian, or other person having care of the child for a violation of division (C) of section 2919.21 or section 2919.24 of the Revised Code.

Amended by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Effective Date: 01-01-2004



Section 2151.355 - Sealing of juvenile court records - definitions.

As used in sections 2151.356 to 2151.358 of the Revised Code:

(A) "Expunge" means to destroy, delete, and erase a record, as appropriate for the record's physical or electronic form or characteristic, so that the record is permanently irretrievable.

(B) "Seal a record" means to remove a record from the main file of similar records and to secure it in a separate file that contains only sealed records accessible only to the juvenile court.

Effective Date: 07-11-2006



Section 2151.356 - Sealing of juvenile court records.

(A) The records of a case in which a person was adjudicated a delinquent child for committing a violation of section 2903.01, 2903.02, or 2907.02 of the Revised Code shall not be sealed under this section.

(B)

(1) The juvenile court shall promptly order the immediate sealing of records pertaining to a juvenile in any of the following circumstances:

(a) If the court receives a record from a public office or agency under division (B)(2) of this section;

(b) If a person was brought before or referred to the court for allegedly committing a delinquent or unruly act and the case was resolved without the filing of a complaint against the person with respect to that act pursuant to section 2151.27 of the Revised Code;

(c) If a person was charged with violating division (E)(1) of section 4301.69 of the Revised Code and the person has successfully completed a diversion program under division (E)(2)(a) of section 4301.69 of the Revised Code with respect to that charge;

(d) If a complaint was filed against a person alleging that the person was a delinquent child, an unruly child, or a juvenile traffic offender and the court dismisses the complaint after a trial on the merits of the case or finds the person not to be a delinquent child, an unruly child, or a juvenile traffic offender;

(e) Notwithstanding division (C) of this section and subject to section 2151.358 of the Revised Code, if a person has been adjudicated an unruly child, that person has attained eighteen years of age, and the person is not under the jurisdiction of the court in relation to a complaint alleging the person to be a delinquent child.

(2) The appropriate public office or agency shall immediately deliver all original records at that public office or agency pertaining to a juvenile to the court, if the person was arrested or taken into custody for allegedly committing a delinquent or unruly act, no complaint was filed against the person with respect to the commission of the act pursuant to section 2151.27 of the Revised Code, and the person was not brought before or referred to the court for the commission of the act. The records delivered to the court as required under this division shall not include fingerprints, DNA specimens, and DNA records described under division (A)(3) of section 2151.357 of the Revised Code.

(C)

(1) The juvenile court shall consider the sealing of records pertaining to a juvenile upon the court's own motion or upon the application of a person if the person has been adjudicated a delinquent child for committing an act other than a violation of section 2903.01, 2903.02, or 2907.02 of the Revised Code, an unruly child, or a juvenile traffic offender and if, at the time of the motion or application, the person is not under the jurisdiction of the court in relation to a complaint alleging the person to be a delinquent child. The court shall not require a fee for the filing of the application. The motion or application may be made at any time after six months after any of the following events occur:

(a) The termination of any order made by the court in relation to the adjudication;

(b) The unconditional discharge of the person from the department of youth services with respect to a dispositional order made in relation to the adjudication or from an institution or facility to which the person was committed pursuant to a dispositional order made in relation to the adjudication;

(c) The court enters an order under section 2152.84 or 2152.85 of the Revised Code that contains a determination that the child is no longer a juvenile offender registrant.

(2) In making the determination whether to seal records pursuant to division (C)(1) of this section, all of the following apply:

(a) The court may require a person filing an application under division (C)(1) of this section to submit any relevant documentation to support the application.

(b) The court may cause an investigation to be made to determine if the person who is the subject of the proceedings has been rehabilitated to a satisfactory degree.

(c) The court shall promptly notify the prosecuting attorney of any proceedings to seal records initiated pursuant to division (C)(1) of this section.

(d)

(i) The prosecuting attorney may file a response with the court within thirty days of receiving notice of the sealing proceedings.

(ii) If the prosecuting attorney does not file a response with the court or if the prosecuting attorney files a response but indicates that the prosecuting attorney does not object to the sealing of the records, the court may order the records of the person that are under consideration to be sealed without conducting a hearing on the motion or application. If the court decides in its discretion to conduct a hearing on the motion or application, the court shall conduct the hearing within thirty days after making that decision and shall give notice, by regular mail, of the date, time, and location of the hearing to the prosecuting attorney and to the person who is the subject of the records under consideration.

(iii) If the prosecuting attorney files a response with the court that indicates that the prosecuting attorney objects to the sealing of the records, the court shall conduct a hearing on the motion or application within thirty days after the court receives the response. The court shall give notice, by regular mail, of the date, time, and location of the hearing to the prosecuting attorney and to the person who is the subject of the records under consideration.

(e) After conducting a hearing in accordance with division (C)(2)(d) of this section or after due consideration when a hearing is not conducted, except as provided in division (B)(1)(c) of this section, the court may order the records of the person that are the subject of the motion or application to be sealed if it finds that the person has been rehabilitated to a satisfactory degree. In determining whether the person has been rehabilitated to a satisfactory degree, the court may consider all of the following:

(i) The age of the person;

(ii) The nature of the case;

(iii) The cessation or continuation of delinquent, unruly, or criminal behavior;

(iv) The education and employment history of the person;

(v) The granting of a new tier classification or declassification from the juvenile offender registry pursuant to section 2152.85 of the Revised Code, except for public registry-qualified juvenile offender registrants;

(vi) Any other circumstances that may relate to the rehabilitation of the person who is the subject of the records under consideration.

(D)

(1)

(a) The juvenile court shall provide verbal notice to a person whose records are sealed under division (B) of this section, if that person is present in the court at the time the court issues a sealing order, that explains what sealing a record means, states that the person may apply to have those records expunged under section 2151.358 of the Revised Code, and explains what expunging a record means.

(b) The juvenile court shall provide written notice to a person whose records are sealed under division (B) of this section by regular mail to the person's last known address, if that person is not present in the court at the time the court issues a sealing order and if the court does not seal the person's record upon the court's own motion, that explains what sealing a record means, states that the person may apply to have those records expunged under section 2151.358 of the Revised Code, and explains what expunging a record means.

(2) Upon final disposition of a case in which a person has been adjudicated a delinquent child for committing an act other than a violation of section 2903.01, 2903.02, or 2907.02 of the Revised Code, an unruly child, or a juvenile traffic offender, the juvenile court shall provide written notice to the person that does all of the following:

(a) States that the person may apply to the court for an order to seal the record;

(b) Explains what sealing a record means;

(c) States that the person may apply to the court for an order to expunge the record under section 2151.358 of the Revised Code;

(d) Explains what expunging a record means.

(3) The department of youth services and any other institution or facility that unconditionally discharges a person who has been adjudicated a delinquent child, an unruly child, or a juvenile traffic offender shall immediately give notice of the discharge to the court that committed the person. The court shall note the date of discharge on a separate record of discharges of those natures.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 07-11-2006



Section 2151.357 - Response respecting sealed records - index - limited inspection.

(A) If the court orders the records of a person sealed pursuant to section 2151.356 of the Revised Code, the person who is subject of the order properly may, and the court shall, reply that no record exists with respect to the person upon any inquiry in the matter, and the court, except as provided in division (D) of this section, shall do all of the following:

(1) Order that the proceedings in a case described in divisions (B) and (C) of section 2151.356 of the Revised Code be deemed never to have occurred;

(2) Except as provided in division (C) of this section, delete all index references to the case and the person so that the references are permanently irretrievable;

(3) Order that all original records of the case maintained by any public office or agency, except fingerprints held by a law enforcement agency, DNA specimens collected pursuant to section 2152.74 of the Revised Code, and DNA records derived from DNA specimens pursuant to section 109.573 of the Revised Code, be delivered to the court;

(4) Order each public office or agency, upon the delivering of records to the court under division (A)(3) of this section, to expunge remaining records of the case that are the subject of the sealing order that are maintained by that public office or agency, except fingerprints, DNA specimens, and DNA records described under division (A)(3) of this section;

(5) Send notice of the order to seal to any public office or agency that the court has reason to believe may have a record of the sealed record;

(6) Seal all of the records delivered to the court under division (A)(3) of this section, in a separate file in which only sealed records are maintained.

(B) Except as provided in division (D) of this section, an order to seal under section 2151.356 of the Revised Code applies to every public office or agency that has a record relating to the case, regardless of whether it receives notice of the hearing on the sealing of the record or a copy of the order. Except as provided in division (D) of this section, upon the written request of a person whose record has been sealed and the presentation of a copy of the order and compliance with division (A)(3) of this section, a public office or agency shall expunge its record relating to the case, except a record of the adjudication or arrest or taking into custody that is maintained for compiling statistical data and that does not contain any reference to the person who is the subject of the order.

(C) The court that maintains sealed records pursuant to this section may maintain a manual or computerized index of the sealed records and shall make the index available only for the purposes set forth in division (E) of this section.

(1) Each entry regarding a sealed record in the index of sealed records shall contain all of the following:

(a) The name of the person who is the subject of the sealed record;

(b) An alphanumeric identifier relating to the person who is the subject of the sealed record;

(c) The word "sealed";

(d) The name of the court that has custody of the sealed record.

(2) Any entry regarding a sealed record in the index of sealed records shall not contain either of the following:

(a) The social security number of the person who is subject of the sealed record;

(b) The name or a description of the act committed.

(D) Notwithstanding any provision of this section that requires otherwise, a board of education of a city, local, exempted village, or joint vocational school district that maintains records of an individual who has been permanently excluded under sections 3301.121 and 3313.662 of the Revised Code is permitted to maintain records regarding an adjudication that the individual is a delinquent child that was used as the basis for the individual's permanent exclusion, regardless of a court order to seal the record. An order issued under section 2151.356 of the Revised Code to seal the record of an adjudication that an individual is a delinquent child does not revoke the adjudication order of the superintendent of public instruction to permanently exclude the individual who is the subject of the sealing order. An order to seal the record of an adjudication that an individual is a delinquent child may be presented to a district superintendent as evidence to support the contention that the superintendent should recommend that the permanent exclusion of the individual who is the subject of the sealing order be revoked. Except as otherwise authorized by this division and sections 3301.121 and 3313.662 of the Revised Code, any school employee in possession of or having access to the sealed adjudication records of an individual that were the basis of a permanent exclusion of the individual is subject to division (F) of this section.

(E) Inspection of records that have been ordered sealed under section 2151.356 of the Revised Code may be made only by the following persons or for the following purposes:

(1) By the court;

(2) If the records in question pertain to an act that would be an offense of violence that would be a felony if committed by an adult, by any law enforcement officer or any prosecutor, or the assistants of a law enforcement officer or prosecutor, for any valid law enforcement or prosecutorial purpose;

(3) Upon application by the person who is the subject of the sealed records, by the person that is named in that application;

(4) If the records in question pertain to an alleged violation of division (E)(1) of section 4301.69 of the Revised Code, by any law enforcement officer or any prosecutor, or the assistants of a law enforcement officer or prosecutor, for the purpose of determining whether the person is eligible for diversion under division (E)(2) of section 4301.69 of the Revised Code;

(5) At the request of a party in a civil action that is based on a case the records for which are the subject of a sealing order issued under section 2151.356 of the Revised Code, as needed for the civil action. The party also may copy the records as needed for the civil action. The sealed records shall be used solely in the civil action and are otherwise confidential and subject to the provisions of this section;

(6) By the attorney general or an authorized employee of the attorney general or the court for purposes of determining whether a child is a public registry-qualified juvenile offender registrant, as defined in section 2950.01 of the Revised Code, for purposes of Chapter 2950. of the Revised Code.

(F) No officer or employee of the state or any of its political subdivisions shall knowingly release, disseminate, or make available for any purpose involving employment, bonding, licensing, or education to any person or to any department, agency, or other instrumentality of the state or of any of its political subdivisions any information or other data concerning any arrest, taking into custody, complaint, indictment, information, trial, hearing, adjudication, or correctional supervision, the records of which have been sealed pursuant to section 2151.356 of the Revised Code and the release, dissemination, or making available of which is not expressly permitted by this section. Whoever violates this division is guilty of divulging confidential information, a misdemeanor of the fourth degree.

(G) In any application for employment, license, or other right or privilege, any appearance as a witness, or any other inquiry, a person may not be questioned with respect to any arrest or taking into custody for which the records were sealed. If an inquiry is made in violation of this division, the person may respond as if the sealed arrest or taking into custody did not occur, and the person shall not be subject to any adverse action because of the arrest or taking into custody or the response.

(H) The judgment rendered by the court under this chapter shall not impose any of the civil disabilities ordinarily imposed by conviction of a crime in that the child is not a criminal by reason of the adjudication, and no child shall be charged with or convicted of a crime in any court except as provided by this chapter. The disposition of a child under the judgment rendered or any evidence given in court shall not operate to disqualify a child in any future civil service examination, appointment, or application. Evidence of a judgment rendered and the disposition of a child under the judgment is not admissible to impeach the credibility of the child in any action or proceeding. Otherwise, the disposition of a child under the judgment rendered or any evidence given in court is admissible as evidence for or against the child in any action or proceeding in any court in accordance with the Rules of Evidence and also may be considered by any court as to the matter of sentence or to the granting of probation, and a court may consider the judgment rendered and the disposition of a child under that judgment for purposes of determining whether the child, for a future criminal conviction or guilty plea, is a repeat violent offender, as defined in section 2929.01 of the Revised Code.

Effective Date: 07-11-2006; 2007 SB10 07-01-2007



Section 2151.358 - Expungement of sealed records.

(A) The juvenile court shall expunge all records sealed under section 2151.356 of the Revised Code five years after the court issues a sealing order or upon the twenty-third birthday of the person who is the subject of the sealing order, whichever date is earlier.

(B) Notwithstanding division (A) of this section, upon application by the person who has had a record sealed under section 2151.356 of the Revised Code, the juvenile court may expunge a record sealed under section 2151.356 of the Revised Code. In making the determination whether to expunge records, all of the following apply:

(1) The court may require a person filing an application for expungement to submit any relevant documentation to support the application.

(2) The court may cause an investigation to be made to determine if the person who is the subject of the proceedings has been rehabilitated to a satisfactory degree.

(3) The court shall promptly notify the prosecuting attorney of any proceedings to expunge records.

(4)

(a) The prosecuting attorney may file a response with the court within thirty days of receiving notice of the expungement proceedings.

(b) If the prosecuting attorney does not file a response with the court or if the prosecuting attorney files a response but indicates that the prosecuting attorney does not object to the expungement of the records, the court may order the records of the person that are under consideration to be expunged without conducting a hearing on the application. If the court decides in its discretion to conduct a hearing on the application, the court shall conduct the hearing within thirty days after making that decision and shall give notice, by regular mail, of the date, time, and location of the hearing to the prosecuting attorney and to the person who is the subject of the records under consideration.

(c) If the prosecuting attorney files a response with the court that indicates that the prosecuting attorney objects to the expungement of the records, the court shall conduct a hearing on the application within thirty days after the court receives the response. The court shall give notice, by regular mail, of the date, time, and location of the hearing to the prosecuting attorney and to the person who is the subject of the records under consideration.

(5) After conducting a hearing in accordance with division (B)(4) of this section or after due consideration when a hearing is not conducted, the court may order the records of the person that are the subject of the application to be expunged if it finds that the person has been rehabilitated to a satisfactory degree. In determining whether the person has been rehabilitated to a satisfactory degree, the court may consider all of the following:

(a) The age of the person;

(b) The nature of the case;

(c) The cessation or continuation of delinquent, unruly, or criminal behavior;

(d) The education and employment history of the person;

(e) Any other circumstances that may relate to the rehabilitation of the person who is the subject of the records under consideration.

(C) If the juvenile court is notified by any party in a civil action that a civil action has been filed based on a case the records for which are the subject of a sealing order, the juvenile court shall not expunge a record sealed under section 2151.356 of the Revised Code until the civil action has been resolved and is not subject to further appellate review, at which time the records shall be expunged pursuant to division (A) of this section.

(D)

(1) A juvenile court that issues a protection order or approves a consent agreement under section 2151.34 or 3113.31 of the Revised Code shall automatically seal all of the records of the proceeding in which the order was issued or agreement approved on the date the person against whom the protection order was issued or the consent agreement approved attains the age of nineteen years if the court determines that the person has complied with all of the terms of the protection order or consent agreement.

(2) In a proceeding under section 2151.34 of the Revised Code, if the juvenile court does not issue any protection order under division (E) of that section, the court shall automatically seal all of the records in that proceeding. In a proceeding under section 3113.31 of the Revised Code, if the juvenile court does not issue any protection order or approve any consent agreement under division (E) of that section, the court shall automatically seal all of the records in that proceeding.

(3)

(a) If a juvenile court that issues a protection order or approves a consent agreement under section 2151.34 or 3113.31 of the Revised Code determines that the person against whom the protection order was issued or the consent agreement approved has not complied with all of the terms of the protection order or consent agreement, the court shall consider sealing all of the records of the proceeding in which the order was issued or agreement approved upon the court's own motion or upon the application of a person. The court may make the motion or the person who is the subject of the records under consideration may apply for an order sealing the records of the proceeding at any time after two years after the expiration of the protection order or consent agreement.

(b) In making a determination whether to seal records pursuant to division (D)(3) of this section, all of the following apply:

(i) The court may require a person filing an application under division (D)(3) of this section to submit any relevant documentation to support the application.

(ii) The court shall promptly notify the victim or the victim's attorney of any proceedings to seal records initiated pursuant to division (D)(3) of this section.

(iii) The victim or the victim's attorney may file a response with the court within thirty days of receiving notice of the sealing proceedings.

If the victim or the victim's attorney does not file a response with the court or if the victim or the victim's attorney files a response but indicates that the victim or the victim's attorney does not object to the sealing of the records, the court may order the records of the person that are under consideration to be sealed without conducting a hearing on the motion or application. If the court decides in its discretion to conduct a hearing on the motion or application, the court shall conduct the hearing within thirty days after making that decision and shall give notice, by regular mail, of the date, time, and location of the hearing to the victim or the victim's attorney and to the person who is the subject of the records under consideration.

If the victim or the victim's attorney files a response with the court that indicates that the victim or the victim's attorney objects to the sealing of the records, the court shall conduct a hearing on the motion or application within thirty days after the court receives the response. The court shall give notice, by regular mail, of the date, time, and location of the hearing to the victim or the victim's attorney and to the person who is the subject of the records under consideration.

(iv) After conducting a hearing in accordance with division (D)(3)(b)(iii) of this section or after due consideration when a hearing is not conducted, the court may order the records of the person that are the subject of the motion or application to be sealed.

(4) Inspection of the records sealed pursuant to division (D)(1), (2), or (3) of this section may be made only by the following persons or for the following purposes:

(a) By a law enforcement officer or prosecutor, or the assistants of either, to determine whether the nature and character of the offense with which a person is to be charged would be affected by virtue of the person's previously having been convicted of a crime;

(b) By the parole or probation officer of the person who is the subject of the records, for the exclusive use of the officer in supervising the person while on parole or under a community control sanction or a post-release control sanction, and in making inquiries and written reports as requested by the court or adult parole authority;

(c) Upon application by the person who is the subject of the records, by the persons named in the application;

(d) By a law enforcement officer who was involved in the case, for use in the officer's defense of a civil action arising out of the officer's involvement in that case;

(e) By a prosecuting attorney or the prosecuting attorney's assistants, to determine a defendant's eligibility to enter a pre-trial diversion program established pursuant to section 2935.36 of the Revised Code;

(f) By any law enforcement agency or any authorized employee of a law enforcement agency or by the department of rehabilitation and correction as part of a background investigation of a person who applies for employment with the agency as a law enforcement officer or with the department as a corrections officer;

(g) By any law enforcement agency or any authorized employee of a law enforcement agency, for the purposes set forth in, and in the manner provided in, section 2953.321 of the Revised Code;

(h) By the bureau of criminal identification and investigation or any authorized employee of the bureau for the purpose of providing information to a board or person pursuant to division (F) or (G) of section 109.57 of the Revised Code;

(i) By the bureau of criminal identification and investigation or any authorized employee of the bureau for the purpose of performing a criminal history records check on a person to whom a certificate as prescribed in section 109.77 of the Revised Code is to be awarded;

(j) By the bureau of criminal identification and investigation or any authorized employee of the bureau for the purpose of conducting a criminal records check of an individual pursuant to division (B) of section 109.572 of the Revised Code that was requested pursuant to any of the sections identified in division (B)(1) of that section;

(k) By the bureau of criminal identification and investigation, an authorized employee of the bureau, a sheriff, or an authorized employee of a sheriff in connection with a criminal records check described in section 311.41 of the Revised Code;

(l) By the attorney general or an authorized employee of the attorney general or a court for purposes of determining a person's classification pursuant to Chapter 2950. of the Revised Code.

When the nature and character of the offense with which a person is to be charged would be affected by the information, it may be used for the purpose of charging the person with an offense.

(E) In addition to the methods of expungement provided for in divisions (A) and (B) of this section, a person who has been adjudicated a delinquent child for having committed an act that would be a violation of section 2907.24, 2907.241, or 2907.25 of the Revised Code if the child were an adult may apply to the adjudicating court for the expungement of the record of adjudication if the person's participation in the act was a result of the person having been a victim of human trafficking. The application shall be made in the same manner as an application for expungement under section 2953.38 of the Revised Code, and all of the provisions of that section shall apply to the expungement procedure.

(F) After the records have been expunged under this section, the person who is the subject of the expunged records properly may, and the court shall, reply that no record exists with respect to the person upon any inquiry in the matter.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 07-11-2006

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2151.359 - Order restraining or controlling conduct of parent, guardian, or custodian.

(A)

(1) In any proceeding in which a child has been adjudicated an unruly, abused, neglected, or dependent child, on the application of a party, or on the court's own motion, the court may make an order restraining or otherwise controlling the conduct of any parent, guardian, or other custodian in the relationship of that individual to the child if the court finds that an order of that type is necessary to do either of the following:

(a) Control any conduct or relationship that will be detrimental or harmful to the child.

(b) Control any conduct or relationship that will tend to defeat the execution of the order of disposition made or to be made.

(2) The court shall give due notice of the application or motion under division (A) of this section, the grounds for the application or motion, and an opportunity to be heard to the person against whom an order under this division is directed. The order may include a requirement that the child's parent, guardian, or other custodian enter into a recognizance with sufficient surety, conditioned upon the faithful discharge of any conditions or control required by the court.

(B) The authority to make an order under division (A) of this section and any order made under that authority is in addition to the authority to make an order pursuant to division (C)(2) of section 2151.354 or division (A)(7)(b) of section 2152.19 of the Revised Code and to any order made under either division.

(C) A person's failure to comply with any order made by the court under this section is contempt of court under Chapter 2705. of the Revised Code.

Effective Date: 04-03-2003



Section 2151.3510 - Notice to public children services agency of intended commitment order.

Before a juvenile court issues an order of disposition pursuant to division (A)(1) of section 2151.354 or 2152.19 of the Revised Code committing an unruly or delinquent child to the custody of a public children services agency, it shall give the agency notice in the manner prescribed by the Juvenile Rules of the intended dispositional order.

Effective Date: 01-01-2002



Section 2151.3511 - Amended and Renumbered RC 2152.81.

Effective Date: 01-01-2002



Section 2151.3512 - [Repealed].

Effective Date: 01-01-2002



Section 2151.3514 - Order requiring parent or other caregiver to submit to assessment and treatment from alcohol and drug addiction program.

(A) As used in this section:

(1) "Alcohol and drug addiction program" has the same meaning as in section 3793.01 of the Revised Code;

(2) "Chemical dependency" means either of the following:

(a) The chronic and habitual use of alcoholic beverages to the extent that the user no longer can control the use of alcohol or endangers the user's health, safety, or welfare or that of others;

(b) The use of a drug of abuse to the extent that the user becomes physically or psychologically dependent on the drug or endangers the user's health, safety, or welfare or that of others.

(3) "Drug of abuse" has the same meaning as in section 3719.011 of the Revised Code.

(4) "Medicaid" means the program established under Chapter 5111. of the Revised Code.

(B) If the juvenile court issues an order of temporary custody or protective supervision under division (A) of section 2151.353 of the Revised Code with respect to a child adjudicated to be an abused, neglected, or dependent child and the alcohol or other drug addiction of a parent or other caregiver of the child was the basis for the adjudication of abuse, neglect, or dependency, the court shall issue an order requiring the parent or other caregiver to submit to an assessment and, if needed, treatment from an alcohol and drug addiction program certified by the department of alcohol and drug addiction services. The court may order the parent or other caregiver to submit to alcohol or other drug testing during, after, or both during and after, the treatment. The court shall send any order issued pursuant to this division to the public children services agency that serves the county in which the court is located for use as described in section 340.15 of the Revised Code.

(C) Any order requiring alcohol or other drug testing that is issued pursuant to division (B) of this section shall require one alcohol or other drug test to be conducted each month during a period of twelve consecutive months beginning the month immediately following the month in which the order for alcohol or other drug testing is issued. Arrangements for administering the alcohol or other drug tests, as well as funding the costs of the tests, shall be locally determined in accordance with sections 340.033 and 340.15 of the Revised Code. If a parent or other caregiver required to submit to alcohol or other drug tests under this section is not a recipient of medicaid, the agency that refers the parent or caregiver for the tests may require the parent or caregiver to reimburse the agency for the cost of conducting the tests.

(D) The certified alcohol and drug addiction program that conducts any alcohol or other drug tests ordered in accordance with divisions (B) and (C) of this section shall send the results of the tests, along with the program's recommendations as to the benefits of continued treatment, to the court and to the public children services agency providing services to the involved family, according to federal regulations set forth in 42 C.F.R. Part 2, and division (B) of section 340.15 of the Revised Code. The court shall consider the results and the recommendations sent to it under this division in any adjudication or review by the court, according to section 2151.353, 2151.414, or 2151.419 of the Revised Code.

Effective Date: 03-18-1999



Section 2151.3515 - Desertion of child under 72 hours old definitions.

As used in sections 2151.3515 to 2151.3530 of the Revised Code:

(A) "Deserted child" means a child whose parent has voluntarily delivered the child to an emergency medical service worker, peace officer, or hospital employee without expressing an intent to return for the child.

(B) "Emergency medical service organization," "emergency medical technician-basic," "emergency medical technician-intermediate," "first responder," and "paramedic" have the same meanings as in section 4765.01 of the Revised Code.

(C) "Emergency medical service worker" means a first responder, emergency medical technician-basic, emergency medical technician-intermediate, or paramedic.

(D) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(E) "Hospital employee" means any of the following persons:

(1) A physician who has been granted privileges to practice at the hospital;

(2) A nurse, physician assistant, or nursing assistant employed by the hospital;

(3) An authorized person employed by the hospital who is acting under the direction of a physician described in division (E)(1) of this section.

(F) "Law enforcement agency" means an organization or entity made up of peace officers.

(G) "Nurse" means a person who is licensed under Chapter 4723. of the Revised Code to practice as a registered nurse or licensed practical nurse.

(H) "Nursing assistant" means a person designated by a hospital as a nurse aide or nursing assistant whose job is to aid nurses, physicians, and physician assistants in the performance of their duties.

(I) "Peace officer" means a sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, municipal police officer, or a state highway patrol trooper.

(J) "Physician" and "physician assistant" have the same meanings as in section 4730.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-09-2001



Section 2151.3516 - Persons authorized to take possession of deserted child.

The following persons, while acting in an official capacity, shall take possession of a child who is thirty days old or younger if that child's parent has voluntarily delivered the child to that person without the parent expressing an intent to return for the child.

(A) A peace officer on behalf of the law enforcement agency that employs the officer;

(B) A hospital employee on behalf of the hospital that has granted the person privilege to practice at the hospital or that employs the person;

(C) An emergency medical service worker on behalf of the emergency medical service organization that employs the worker or for which the worker provides services.

Effective Date: 04-09-2001; 2008 SB304 03-24-2009



Section 2151.3517 - Duties upon taking possession of deserted child.

(A) On taking possession of a child pursuant to section 2151.3516 of the Revised Code, a law enforcement agency, hospital, or emergency medical service organization shall do all the following:

(1) Perform any act necessary to protect the child's health or safety;

(2) Notify the public children services agency of the county in which the agency, hospital, or organization is located that the child has been taken into possession;

(3) If possible, make available to the parent who delivered the child forms developed under section 2151.3529 of the Revised Code that are designed to gather medical information concerning the child and the child's parents;

(4) If possible, make available to the parent who delivered the child written materials developed under section 2151.3529 of the Revised Code that describe services available to assist parents and newborns;

(5) If the child has suffered a physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child, attempt to identify and pursue the person who delivered the child.

(B) An emergency medical service worker who takes possession of a child shall, in addition to any act performed under division (A)(1) of this section, perform any medical service the worker is authorized to perform that is necessary to protect the physical health or safety of the child.

Effective Date: 04-09-2001



Section 2151.3518 - Duties of public children services agency upon receiving notice of deserted child.

On receipt of a notice given pursuant to section 2151.3517 of the Revised Code that an emergency medical service organization, a law enforcement agency, or hospital has taken possession of a child and in accordance with rules of the department of job and family services, a public children services agency shall do all of the following:

(A) Consider the child to be in need of public care and protective services;

(B) Accept and take emergency temporary custody of the child;

(C) Provide temporary emergency care for the child, without agreement or commitment;

(D) Make an investigation concerning the child;

(E) File a motion with the juvenile court of the county in which the agency is located requesting that the court grant temporary custody of the child to the agency or to a private child placing agency;

(F) Provide any care for the child that the public children services agency considers to be in the best interest of the child, including placing the child in shelter care;

(G) Provide any care and perform any duties that are required of public children services agencies under section 5153.16 of the Revised Code;

(H) Prepare and keep written records of the investigation of the child, of the care and treatment afforded the child, and any other records required by the department of job and family services.

Effective Date: 04-09-2001



Section 2151.3519 - Emergency hearing to determine whether child is deserted child.

When a public children services agency files a motion pursuant to division (E) of section 2151.3518 of the Revised Code, the juvenile court shall hold an emergency hearing as soon as possible to determine whether the child is a deserted child. The court is required to give notice to the parents of the child only if the court has knowledge of the names of the parents. If the court determines at the initial hearing or at any other hearing that a child is a deserted child, the court shall adjudicate the child a deserted child and enter its findings in the record of the case.

Effective Date: 04-09-2001



Section 2151.3520 - Adjudication that child is deserted child.

If a juvenile court adjudicates a child a deserted child, the court shall commit the child to the temporary custody of a public children services agency or a private child placing agency. The court shall consider the order committing the child to the temporary custody of the agency to be an order of disposition issued under division (A)(2) of section 2151.353 of the Revised Code with respect to a child adjudicated a neglected child.

Effective Date: 04-09-2001



Section 2151.3521 - Court to treat deserted child as neglected child.

A court that issues an order pursuant to section 2151.3520 of the Revised Code shall treat the child who is the subject of the order the same as a child adjudicated a neglected child when performing duties under Chapter 2151. of the Revised Code with respect to the child, except that there is a rebuttable presumption that it is not in the child's best interest to return the child to the natural parents.

Effective Date: 04-09-2001



Section 2151.3522 - Agency granted temporary custody to treat deserted child as neglected child.

A public children services agency or private child placing agency that receives temporary custody of a child adjudicated a deserted child shall prepare case plans, conduct investigations, conduct periodic administrative reviews of case plans, and provide services for the deserted child as if the child were adjudicated a neglected child and shall follow the same procedures under this chapter in performing those functions as if the deserted child was a neglected child.

Effective Date: 04-09-2001



Section 2151.3523 - Immunity of parent and of person or entity taking possession of deserted child.

(A) A parent does not commit a criminal offense under the laws of this state and shall not be subject to criminal prosecution in this state for the act of voluntarily delivering a child under section 2151.3516 of the Revised Code.

(B) A person who delivers or attempts to deliver a child who has suffered any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child is not immune from civil or criminal liability for abuse or neglect.

(C) A person or governmental entity that takes possession of a child pursuant to section 2151.3516 of the Revised Code or takes emergency temporary custody of and provides temporary emergency care for a child pursuant to section 2151.3518 of the Revised Code is immune from any civil liability that might otherwise be incurred or imposed as a result of these actions, unless the person or entity has acted in bad faith or with malicious purpose. The immunity provided by this division does not apply if the person or governmental entity has immunity from civil liability under section 9.86, 2744.02, or 2744.03 of the Revised Code for the action in question.

(D) A person or governmental entity that takes possession of a child pursuant to section 2151.3516 of the Revised Code or takes emergency temporary custody of and provides temporary emergency care for a child pursuant to section 2151.3518 of the Revised Code is immune from any criminal liability that might otherwise be incurred or imposed as a result of these actions, unless the person or entity has acted in bad faith or with malicious purpose.

(E) Divisions (C) and (D) of this section do not create a new cause of action or substantive legal right against a person or governmental entity, and do not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which a person or governmental entity may be entitled under circumstances not covered by this section.

Effective Date: 04-09-2001



Section 2151.3524 - Parent's absolute right to anonymity.

(A) A parent who voluntarily delivers a child under section 2151.3516 of the Revised Code has the absolute right to remain anonymous. The anonymity of a parent who voluntarily delivers a child does not affect any duty imposed under sections 2151.3516 or 2151.3517 of the Revised Code. A parent who voluntarily delivers a child may leave the place at which the parent delivers the child at any time after the delivery of the child.

(B) Notwithstanding division (A) of this section, a parent who delivers or attempts to deliver a child who has suffered any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child does not have the right to remain anonymous and may be subject to arrest pursuant to Chapter 2935. of the Revised Code.

Effective Date: 04-09-2001



Section 2151.3525 - Parent completion of medical information forms.

A parent who voluntarily delivers a child under section 2151.3516 of the Revised Code may complete all or any part of the medical information forms the parent receives under division (A)(3) of section 2151.3517 of the Revised Code. The parent may deliver the fully or partially completed forms at the same time as delivering the child or at a later time. The parent is not required to complete all or any part of the forms.

Effective Date: 04-09-2001



Section 2151.3526 - Declining medical information forms.

A parent who voluntarily delivers a child under section 2151.3516 of the Revised Code may refuse to accept the materials made available under division (A)(4) of section 2151.3517 of the Revised Code.

Effective Date: 04-09-2001



Section 2151.3527 - Activities prohibited to person taking possession of deserted child.

(A) No person described in section 2151.3516 of the Revised Code shall do the following with respect to a parent who voluntarily delivers a child under that section:

(1) Coerce or otherwise try to force the parent into revealing the identity of the child's parents;

(2) Pursue or follow the parent after the parent leaves the place at which the child was delivered;

(3) Coerce or otherwise try to force the parent not to desert the child;

(4) Coerce or otherwise try to force the parent to complete all or any part of the medical information forms received under division (A)(3) of section 2151.3517 of the Revised Code;

(5) Coerce or otherwise try to force the parent to accept the materials made available under division (A)(4) of section 2151.3517 of the Revised Code.

(B) Divisions (A)(1) and (2) of this section do not apply to a person who delivers or attempts to deliver a child who has suffered any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child.

Effective Date: 04-09-2001



Section 2151.3528 - DNA testing of person seeking reunification with deserted child.

If a child is adjudicated a deserted child and a person indicates to the court that the person is the parent of the child and that the person seeks to be reunited with the child, the court that adjudicated the child shall require the person, at the person's expense, to submit to a DNA test to verify that the person is a parent of the child.

Effective Date: 04-09-2001



Section 2151.3529 - Medical information forms.

(A) The director of job and family services shall promulgate forms designed to gather pertinent medical information concerning a deserted child and the child's parents. The forms shall clearly and unambiguously state on each page that the information requested is to facilitate medical care for the child, that the forms may be fully or partially completed or left blank, that completing the forms or parts of the forms is completely voluntary, and that no adverse legal consequence will result from failure to complete any part of the forms.

(B) The director shall promulgate written materials to be given to the parents of a child delivered pursuant to section 2151.3516 of the Revised Code. The materials shall describe services available to assist parents and newborns and shall include information directly relevant to situations that might cause parents to desert a child and information on the procedures for a person to follow in order to reunite with a child the person delivered under section 2151.3516 of the Revised Code, including notice that the person will be required to submit to a DNA test, at that person's expense, to prove that the person is the parent of the child.

(C) If the department of job and family services determines that money in the putative father registry fund created under section 2101.16 of the Revised Code is more than is needed for its duties related to the putative father registry, the department may use surplus moneys in the fund for costs related to the development and publication of forms and materials promulgated pursuant to divisions (A) and (B) of this section.

Effective Date: 06-26-2003



Section 2151.3530 - Distributing medical information forms and written materials.

(A) The director of job and family services shall distribute the medical information forms and written materials promulgated under section 2151.3529 of the Revised Code to entities permitted to receive a deserted child, to public children services agencies, and to other public or private agencies that, in the discretion of the director, are best able to disseminate the forms and materials to the persons who are most in need of the forms and materials.

The department of job and family services shall develop an educational plan, in collaboration with the Ohio family and children first cabinet council, for informing at-risk populations who are most likely to voluntarily deliver a child under section 2151.3516 of the Revised Code concerning the provisions of sections 2151.3516 to 2151.3530 of the Revised Code.

(B) If the department of job and family services determines that money in the putative father registry fund created under section 2101.16 of the Revised Code is more than is needed to perform its duties related to the putative father registry, the department may use surplus moneys in the fund for costs related to the distribution of forms and materials pursuant to this section.

Effective Date: 06-26-2003; 2008 SB304 03-24-2009



Section 2151.36 - Support of child.

Except as provided in section 2151.361 of the Revised Code, when a child has been committed as provided by this chapter or Chapter 2152. of the Revised Code, the juvenile court shall issue an order pursuant to Chapters 3119., 3121., 3123., and 3125. of the Revised Code requiring that the parent, guardian, or person charged with the child's support pay for the care, support, maintenance, and education of the child. The juvenile court shall order that the parents, guardian, or person pay for the expenses involved in providing orthopedic, medical, or surgical treatment for, or for special care of, the child, enter a judgment for the amount due, and enforce the judgment by execution as in the court of common pleas.

Any expenses incurred for the care, support, maintenance, education, orthopedic, medical, or surgical treatment, and special care of a child who has a legal settlement in another county shall be at the expense of the county of legal settlement if the consent of the juvenile judge of the county of legal settlement is first obtained. When the consent is obtained, the board of county commissioners of the county in which the child has a legal settlement shall reimburse the committing court for the expenses out of its general fund. If the department of job and family services considers it to be in the best interest of any delinquent, dependent, unruly, abused, or neglected child who has a legal settlement in a foreign state or country that the child be returned to the state or country of legal settlement, the juvenile court may commit the child to the department for the child's return to that state or country.

Any expenses ordered by the court for the care, support, maintenance, education, orthopedic, medical, or surgical treatment, or special care of a dependent, neglected, abused, unruly, or delinquent child or of a juvenile traffic offender under this chapter or Chapter 2152. of the Revised Code, except the part of the expense that may be paid by the state or federal government or paid by the parents, guardians, or person charged with the child's support pursuant to this section, shall be paid from the county treasury upon specifically itemized vouchers, certified to by the judge. The court shall not be responsible for any expenses resulting from the commitment of children to any home, public children services agency, private child placing agency, or other institution, association, or agency, unless the court authorized the expenses at the time of commitment.

Effective Date: 03-15-2002



Section 2151.361 - Order requiring parents to pay support where adopted child is placed into temporary custody or committed.

(A) If the parents of a child enter into an agreement with a public children services agency or private child placing agency to place the child into the temporary custody of the agency or the child is committed as provided by this chapter, the juvenile court, at its discretion, may issue an order pursuant to Chapters 3119., 3121., 3123., and 3125. of the Revised Code requiring that the parents pay for the care, support, maintenance, and education of the child if the parents adopted the child.

(B) When determining whether to issue an order under division (A) of this section, the juvenile court shall consider all pertinent issues, including, but not limited to, all of the following:

(1) The ability of the parents to pay for the care, support, maintenance, and education of the child;

(2) The chances for reunification of the parents and child;

(3) Whether issuing the order will encourage the reunification of the parents and child or undermine that reunification;

(4) Whether the problem underlying the agreement to place the child into temporary custody existed prior to the parents' adoption of the child and whether the parents were informed of the problem prior to that adoption;

(5) Whether the problem underlying the agreement to place the child into temporary custody began after the parents' adoption of the child;

(6) Whether the parents have contributed to the child's problems;

(7) Whether the parents are part of the solution to the child's problems;

(8) The ability of the parents to meet the needs of all other children residing in the home.

Effective Date: 03-15-2002; 2008 HB7 04-07-2009



Section 2151.362 - Determining school district to bear cost of educating child - change of residence.

(A)

(1) In the manner prescribed by division (C)(1) or (2) of section 3313.64 of the Revised Code, as applicable, the court, at the time of making any order that removes a child from the child's own home or that vests legal or permanent custody of the child in a person other than the child's parent or a government agency, shall determine the school district that is to bear the cost of educating the child. The court shall make the determination a part of the order that provides for the child's placement or commitment. That school district shall bear the cost of educating the child unless and until the department of education determines that a different district shall be responsible for bearing that cost pursuant to division (A)(2) of this section. The court's order shall state that the determination of which school district is responsible to bear the cost of educating the child is subject to re-determination by the department pursuant to that division.

(2) If, while the child is in the custody of a person other than the child's parent or a government agency, the department of education determines that the place of residence of the child's parent has changed since the court issued its initial order, the department may name a different school district to bear the cost of educating the child. The department shall make this new determination, and any future determinations, based on evidence received from the school district currently responsible to bear the cost of educating the child. If the department finds that the evidence demonstrates to its satisfaction that the residence of the child's parent has changed since the court issued its initial order under division (A)(1) of this section, or since the department last made a determination under division (A)(2) of this section, the department shall name the district in which the child's parent currently resides or, if the parent's residence is not known, the district in which the parent's last known residence is located. If the department cannot determine any Ohio district in which the parent currently resides or has resided, the school district designated in the initial court order under division (A)(1) of this section, or in the most recent determination made by the department under division (A)(2) of this section, shall continue to bear the cost of educating the child.

(B) Whenever a child is placed in a detention facility established under section 2152.41 of the Revised Code or a juvenile facility established under section 2151.65 of the Revised Code, the child's school district as determined by the court or the department, in the same manner as prescribed in division (A) of this section, shall pay the cost of educating the child based on the per capita cost of the educational facility within the detention home or juvenile facility.

(C) Whenever a child is placed by the court in a private institution, school, or residential treatment center or any other private facility, the state shall pay to the court a subsidy to help defray the expense of educating the child in an amount equal to the product of the daily per capita educational cost of the private facility, as determined pursuant to this section, and the number of days the child resides at the private facility, provided that the subsidy shall not exceed twenty-five hundred dollars per year per child. The daily per capita educational cost of a private facility shall be determined by dividing the actual program cost of the private facility or twenty-five hundred dollars, whichever is less, by three hundred sixty-five days or by three hundred sixty-six days for years that include February twenty-ninth. The state shall pay seventy-five per cent of the total subsidy for each year quarterly to the court. The state may adjust the remaining twenty-five per cent of the total subsidy to be paid to the court for each year to an amount that is less than twenty-five per cent of the total subsidy for that year based upon the availability of funds appropriated to the department of education for the purpose of subsidizing courts that place a child in a private institution, school, or residential treatment center or any other private facility and shall pay that adjusted amount to the court at the end of the year.

Effective Date: 07-11-2006; 2007 HB119 09-29-2007



Section 2151.37 - Institution receiving children required to make report.

At any time the juvenile judge may require from an association receiving or desiring to receive children, such reports, information, and statements as he deems necessary. He may at any time require from an association or institution reports, information, or statements concerning any child committed to it by such judge under sections 2151.01 to 2151.54, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2151.38 - Duration of dispositional order.

Subject to sections 2151.353 and 2151.412 to 2151.421 of the Revised Code, and any other provision of law that specifies a different duration for a dispositional order, all dispositional orders made by the court under this chapter shall be temporary and shall continue for a period that is designated by the court in its order, until terminated or modified by the court or until the child attains twenty-one years of age.

Effective Date: 07-05-2002



Section 2151.39 - Placement of children from other states.

No person, association or agency, public or private, of another state, incorporated or otherwise, shall place a child in a family home or with an agency or institution within the boundaries of this state, either for temporary or permanent care or custody or for adoption, unless such person or association has furnished the department of job and family services with a medical and social history of the child, pertinent information about the family, agency, association, or institution in this state with whom the sending party desires to place the child, and any other information or financial guaranty required by the department to determine whether the proposed placement will meet the needs of the child. The department may require the party desiring the placement to agree to promptly receive and remove from the state a child brought into the state whose placement has not proven satisfactorily responsive to the needs of the child at any time until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the department. All placements proposed to be made in this state by a party located in a state which is a party to the interstate compact for the placement of children shall be made according to the provisions of sections 5103.20 to 5103.22 of the Revised Code, or, if the interstate compact on the placement of children is in effect in this state, all placements proposed to be made in this state by a party located in a state that is a party to that compact shall be made according to the provisions of sections 5103.23 to 5103.237 of the Revised Code.

Effective Date: 07-01-2000; 09-21-2006; 2008 HB214 05-14-2008



Section 2151.40 - Cooperation with court.

Every county, township, or municipal official or department, including the prosecuting attorney, shall render all assistance and co-operation within his jurisdictional power which may further the objects of sections 2151.01 to 2151.54 of the Revised Code. All institutions or agencies to which the juvenile court sends any child shall give to the court or to any officer appointed by it such information concerning such child as said court or officer requires. The court may seek the co-operation of all societies or organizations having for their object the protection or aid of children.

On the request of the judge, when the child is represented by an attorney, or when a trial is requested the prosecuting attorney shall assist the court in presenting the evidence at any hearing or proceeding concerning an alleged or adjudicated delinquent, unruly, abused, neglected, or dependent child or juvenile traffic offender.

Effective Date: 11-28-1975



Section 2151.41 - [Repealed].

Effective Date: 03-06-1986



Section 2151.411 - Placing siblings together.

Whenever a child comes into the custody of a public children services agency, either as part of a sibling group or subsequent to the previous placement of a sibling, the agency is strongly encouraged to make reasonable efforts to place the siblings together, unless it would be contrary to the siblings' best interest or well-being. If siblings are not placed together, the agency should make reasonable efforts to ensure the siblings maintain frequent connections through visitation or other ongoing interaction, unless contrary to the siblings' placement or well-being.

Added by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.



Section 2151.412 - Case plans.

(A) Each public children services agency and private child placing agency shall prepare and maintain a case plan for any child to whom the agency is providing services and to whom any of the following applies:

(1) The agency filed a complaint pursuant to section 2151.27 of the Revised Code alleging that the child is an abused, neglected, or dependent child;

(2) The agency has temporary or permanent custody of the child;

(3) The child is living at home subject to an order for protective supervision;

(4) The child is in a planned permanent living arrangement.

Except as provided by division (A)(2) of section 5103.153 of the Revised Code, a private child placing agency providing services to a child who is the subject of a voluntary permanent custody surrender agreement entered into under division (B)(2) of section 5103.15 of the Revised Code is not required to prepare and maintain a case plan for that child.

(B) Each public children services agency shall prepare and maintain a case plan or a family service plan for any child for whom the agency is providing in-home services pursuant to an alternative response.

(C)

(1) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code setting forth the content and format of case plans required by division (A) of this section and establishing procedures for developing, implementing, and changing the case plans. The rules shall at a minimum comply with the requirements of Title IV-E of the "Social Security Act," 94 Stat. 501, 42 U.S.C. 671(1980), as amended.

(2) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code requiring public children services agencies and private child placing agencies to maintain case plans for children and their families who are receiving services in their homes from the agencies and for whom case plans are not required by division (A) of this section. The rules for public children services agencies shall include the requirements for case plans or family service plans maintained for children and their families who are receiving services in their homes from public children services agencies pursuant to an alternative response. The agencies shall maintain case plans and family service plans as required by those rules; however, the case plans and family service plans shall not be subject to any other provision of this section except as specifically required by the rules.

(D) Each public children services agency and private child placing agency that is required by division (A) of this section to maintain a case plan shall file the case plan with the court prior to the child's adjudicatory hearing but no later than thirty days after the earlier of the date on which the complaint in the case was filed or the child was first placed into shelter care. If the agency does not have sufficient information prior to the adjudicatory hearing to complete any part of the case plan, the agency shall specify in the case plan the additional information necessary to complete each part of the case plan and the steps that will be taken to obtain that information. All parts of the case plan shall be completed by the earlier of thirty days after the adjudicatory hearing or the date of the dispositional hearing for the child.

(E) Any agency that is required by division (A) of this section to prepare a case plan shall attempt to obtain an agreement among all parties, including, but not limited to, the parents, guardian, or custodian of the child and the guardian ad litem of the child regarding the content of the case plan. If all parties agree to the content of the case plan and the court approves it, the court shall journalize it as part of its dispositional order. If the agency cannot obtain an agreement upon the contents of the case plan or the court does not approve it, the parties shall present evidence on the contents of the case plan at the dispositional hearing. The court, based upon the evidence presented at the dispositional hearing and the best interest of the child, shall determine the contents of the case plan and journalize it as part of the dispositional order for the child.

(F)

(1) All parties, including the parents, guardian, or custodian of the child, are bound by the terms of the journalized case plan. A party that fails to comply with the terms of the journalized case plan may be held in contempt of court.

(2) Any party may propose a change to a substantive part of the case plan, including, but not limited to, the child's placement and the visitation rights of any party. A party proposing a change to the case plan shall file the proposed change with the court and give notice of the proposed change in writing before the end of the day after the day of filing it to all parties and the child's guardian ad litem. All parties and the guardian ad litem shall have seven days from the date the notice is sent to object to and request a hearing on the proposed change.

(a) If it receives a timely request for a hearing, the court shall schedule a hearing pursuant to section 2151.417 of the Revised Code to be held no later than thirty days after the request is received by the court. The court shall give notice of the date, time, and location of the hearing to all parties and the guardian ad litem. The agency may implement the proposed change after the hearing, if the court approves it. The agency shall not implement the proposed change unless it is approved by the court.

(b) If it does not receive a timely request for a hearing, the court may approve the proposed change without a hearing. If the court approves the proposed change without a hearing, it shall journalize the case plan with the change not later than fourteen days after the change is filed with the court. If the court does not approve the proposed change to the case plan, it shall schedule a hearing to be held pursuant to section 2151.417 of the Revised Code no later than thirty days after the expiration of the fourteen-day time period and give notice of the date, time, and location of the hearing to all parties and the guardian ad litem of the child. If, despite the requirements of division (F)(2) of this section, the court neither approves and journalizes the proposed change nor conducts a hearing, the agency may implement the proposed change not earlier than fifteen days after it is submitted to the court.

(3) If an agency has reasonable cause to believe that a child is suffering from illness or injury and is not receiving proper care and that an appropriate change in the child's case plan is necessary to prevent immediate or threatened physical or emotional harm, to believe that a child is in immediate danger from the child's surroundings and that an immediate change in the child's case plan is necessary to prevent immediate or threatened physical or emotional harm to the child, or to believe that a parent, guardian, custodian, or other member of the child's household has abused or neglected the child and that the child is in danger of immediate or threatened physical or emotional harm from that person unless the agency makes an appropriate change in the child's case plan, it may implement the change without prior agreement or a court hearing and, before the end of the next day after the change is made, give all parties, the guardian ad litem of the child, and the court notice of the change. Before the end of the third day after implementing the change in the case plan, the agency shall file a statement of the change with the court and give notice of the filing accompanied by a copy of the statement to all parties and the guardian ad litem. All parties and the guardian ad litem shall have ten days from the date the notice is sent to object to and request a hearing on the change.

(a) If it receives a timely request for a hearing, the court shall schedule a hearing pursuant to section 2151.417 of the Revised Code to be held no later than thirty days after the request is received by the court. The court shall give notice of the date, time, and location of the hearing to all parties and the guardian ad litem. The agency shall continue to administer the case plan with the change after the hearing, if the court approves the change. If the court does not approve the change, the court shall make appropriate changes to the case plan and shall journalize the case plan.

(b) If it does not receive a timely request for a hearing, the court may approve the change without a hearing. If the court approves the change without a hearing, it shall journalize the case plan with the change within fourteen days after receipt of the change. If the court does not approve the change to the case plan, it shall schedule a hearing under section 2151.417 of the Revised Code to be held no later than thirty days after the expiration of the fourteen-day time period and give notice of the date, time, and location of the hearing to all parties and the guardian ad litem of the child.

(G)

(1) All case plans for children in temporary custody shall have the following general goals:

(a) Consistent with the best interest and special needs of the child, to achieve a safe out-of-home placement in the least restrictive, most family-like setting available and in close proximity to the home from which the child was removed or the home in which the child will be permanently placed;

(b) To eliminate with all due speed the need for the out-of-home placement so that the child can safely return home.

(2) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code setting forth the general goals of case plans for children subject to dispositional orders for protective supervision, a planned permanent living arrangement, or permanent custody.

(H) In the agency's development of a case plan and the court's review of the case plan, the child's health and safety shall be the paramount concern. The agency and the court shall be guided by the following general priorities:

(1) A child who is residing with or can be placed with the child's parents within a reasonable time should remain in their legal custody even if an order of protective supervision is required for a reasonable period of time;

(2) If both parents of the child have abandoned the child, have relinquished custody of the child, have become incapable of supporting or caring for the child even with reasonable assistance, or have a detrimental effect on the health, safety, and best interest of the child, the child should be placed in the legal custody of a suitable member of the child's extended family;

(3) If a child described in division (H)(2) of this section has no suitable member of the child's extended family to accept legal custody, the child should be placed in the legal custody of a suitable nonrelative who shall be made a party to the proceedings after being given legal custody of the child;

(4) If the child has no suitable member of the child's extended family to accept legal custody of the child and no suitable nonrelative is available to accept legal custody of the child and, if the child temporarily cannot or should not be placed with the child's parents, guardian, or custodian, the child should be placed in the temporary custody of a public children services agency or a private child placing agency;

(5) If the child cannot be placed with either of the child's parents within a reasonable period of time or should not be placed with either, if no suitable member of the child's extended family or suitable nonrelative is available to accept legal custody of the child, and if the agency has a reasonable expectation of placing the child for adoption, the child should be committed to the permanent custody of the public children services agency or private child placing agency;

(6) If the child is to be placed for adoption or foster care, the placement shall not be delayed or denied on the basis of the child's or adoptive or foster family's race, color, or national origin.

(I) The case plan for a child in temporary custody shall include at a minimum the following requirements if the child is or has been the victim of abuse or neglect or if the child witnessed the commission in the child's household of abuse or neglect against a sibling of the child, a parent of the child, or any other person in the child's household:

(1) A requirement that the child's parents, guardian, or custodian participate in mandatory counseling;

(2) A requirement that the child's parents, guardian, or custodian participate in any supportive services that are required by or provided pursuant to the child's case plan.

(J) A case plan may include, as a supplement, a plan for locating a permanent family placement. The supplement shall not be considered part of the case plan for purposes of division (E) of this section.

(K)

(1) A public children services agency may request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check with respect to a parent, guardian, custodian, prospective custodian, or prospective placement whose actions result in a finding after the filing of a complaint as described in division (A)(1) of this section that a child is an abused, neglected, or dependent child. The public children services agency shall request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check.

(2) At any time on or after the date that is ninety days after the effective date of this amendment, a prosecuting attorney, or an assistant prosecuting attorney appointed under section 309.06 of the Revised Code, may request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check with respect to each parent, guardian, custodian, prospective custodian, or prospective placement whose actions resulted in a finding after the filing of a complaint described in division (A)(1) of this section that a child is an abused, neglected, or dependent child. Each prosecuting attorney or assistant prosecuting attorney who makes such a request shall request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check for each parent, guardian, custodian, prospective custodian, or prospective placement who is a subject of the request.

(3) A public children services agency, prosecuting attorney, or assistant prosecuting attorney that requests a criminal records check under division (K)(1) or (2) of this section shall do both of the following:

(a) Provide to each parent, guardian, custodian, prospective custodian, or prospective placement for whom a criminal records check is requested a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard fingerprint impression sheet prescribed pursuant to division (C)(2) of that section and obtain the completed form and impression sheet from the parent, guardian, custodian, prospective custodian, or prospective placement;

(b) Forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation.

(4) A parent, guardian, custodian, prospective custodian, or prospective placement who is given a form and fingerprint impression sheet under division (K)(3)(a) of this section and who fails to complete the form or provide fingerprint impressions may be held in contempt of court.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 2151.413 - Motion requesting permanent custody.

(A) A public children services agency or private child placing agency that, pursuant to an order of disposition under division (A)(2) of section 2151.353 of the Revised Code or under any version of section 2151.353 of the Revised Code that existed prior to January 1, 1989, is granted temporary custody of a child who is not abandoned or orphaned may file a motion in the court that made the disposition of the child requesting permanent custody of the child.

(B) A public children services agency or private child placing agency that, pursuant to an order of disposition under division (A)(2) of section 2151.353 of the Revised Code or under any version of section 2151.353 of the Revised Code that existed prior to January 1, 1989, is granted temporary custody of a child who is orphaned may file a motion in the court that made the disposition of the child requesting permanent custody of the child whenever it can show that no relative of the child is able to take legal custody of the child.

(C) A public children services agency or private child placing agency that, pursuant to an order of disposition under division (A)(5) of section 2151.353 of the Revised Code, places a child in a planned permanent living arrangement may file a motion in the court that made the disposition of the child requesting permanent custody of the child.

(D)

(1) Except as provided in division (D)(3) of this section, if a child has been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period , the agency with custody shall file a motion requesting permanent custody of the child. If the child has been in the temporary custody of one or more public children services agencies or private child placing agencies and the child was previously in the temporary custody of an equivalent agency in another state, the agency with custody of the child shall apply the time in temporary custody in the other state to the time in temporary custody in this state and, except as provided in division (D)(3) of this section, if the time spent in temporary custody equals twelve or more months of a consecutive twenty-two-month period, the agency with custody may file a motion requesting permanent custody of the child. The motion shall be filed in the court that issued the current order of temporary custody. For the purposes of this division, a child shall be considered to have entered the temporary custody of an agency on the earlier of the date the child is adjudicated pursuant to section 2151.28 of the Revised Code or the date that is sixty days after the removal of the child from home.

(2) Except as provided in division (D)(3) of this section, if a court makes a determination pursuant to division (A)(2) of section 2151.419 of the Revised Code, the public children services agency or private child placing agency required to develop the permanency plan for the child under division (K) of section 2151.417 of the Revised Code shall file a motion in the court that made the determination requesting permanent custody of the child.

(3) An agency shall not file a motion for permanent custody under division (D)(1) or (2) of this section if any of the following apply:

(a) The agency documents in the case plan or permanency plan a compelling reason that permanent custody is not in the best interest of the child.

(b) If reasonable efforts to return the child to the child's home are required under section 2151.419 of the Revised Code, the agency has not provided the services required by the case plan to the parents of the child or the child to ensure the safe return of the child to the child's home.

(c) The agency has been granted permanent custody of the child.

(d) The child has been returned home pursuant to court order in accordance with division (A)(3) of section 2151.419 of the Revised Code.

(E) Any agency that files a motion for permanent custody under this section shall include in the case plan of the child who is the subject of the motion, a specific plan of the agency's actions to seek an adoptive family for the child and to prepare the child for adoption.

(F) The department of job and family services may adopt rules pursuant to Chapter 119. of the Revised Code that set forth the time frames for case reviews and for filing a motion requesting permanent custody under division (D)(1) of this section.

Effective Date: 07-01-2000; 2008 SB163 08-14-2008



Section 2151.414 - Hearing on motion requesting permanent custody.

(A)

(1) Upon the filing of a motion pursuant to section 2151.413 of the Revised Code for permanent custody of a child, the court shall schedule a hearing and give notice of the filing of the motion and of the hearing, in accordance with section 2151.29 of the Revised Code, to all parties to the action and to the child's guardian ad litem. The notice also shall contain a full explanation that the granting of permanent custody permanently divests the parents of their parental rights, a full explanation of their right to be represented by counsel and to have counsel appointed pursuant to Chapter 120. of the Revised Code if they are indigent, and the name and telephone number of the court employee designated by the court pursuant to section 2151.314 of the Revised Code to arrange for the prompt appointment of counsel for indigent persons.

The court shall conduct a hearing in accordance with section 2151.35 of the Revised Code to determine if it is in the best interest of the child to permanently terminate parental rights and grant permanent custody to the agency that filed the motion. The adjudication that the child is an abused, neglected, or dependent child and any dispositional order that has been issued in the case under section 2151.353 of the Revised Code pursuant to the adjudication shall not be readjudicated at the hearing and shall not be affected by a denial of the motion for permanent custody.

(2) The court shall hold the hearing scheduled pursuant to division (A)(1) of this section not later than one hundred twenty days after the agency files the motion for permanent custody, except that, for good cause shown, the court may continue the hearing for a reasonable period of time beyond the one-hundred-twenty-day deadline. The court shall issue an order that grants, denies, or otherwise disposes of the motion for permanent custody, and journalize the order, not later than two hundred days after the agency files the motion.

If a motion is made under division (D)(2) of section 2151.413 of the Revised Code and no dispositional hearing has been held in the case, the court may hear the motion in the dispositional hearing required by division (B) of section 2151.35 of the Revised Code. If the court issues an order pursuant to section 2151.353 of the Revised Code granting permanent custody of the child to the agency, the court shall immediately dismiss the motion made under division (D)(2) of section 2151.413 of the Revised Code.

The failure of the court to comply with the time periods set forth in division

(A) (2) of this section does not affect the authority of the court to issue any order under this chapter and does not provide any basis for attacking the jurisdiction of the court or the validity of any order of the court.

(B)

(1) Except as provided in division (B)(2) of this section, the court may grant permanent custody of a child to a movant if the court determines at the hearing held pursuant to division (A) of this section, by clear and convincing evidence, that it is in the best interest of the child to grant permanent custody of the child to the agency that filed the motion for permanent custody and that any of the following apply:

(a) The child is not abandoned or orphaned, has not been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period, or has not been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period if, as described in division (D)(1) of section 2151.413 of the Revised Code, the child was previously in the temporary custody of an equivalent agency in another state, and the child cannot be placed with either of the child's parents within a reasonable time or should not be placed with the child's parents.

(b) The child is abandoned.

(c) The child is orphaned, and there are no relatives of the child who are able to take permanent custody.

(d) The child has been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period, or the child has been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period and, as described in division (D)(1) of section 2151.413 of the Revised Code, the child was previously in the temporary custody of an equivalent agency in another state.

For the purposes of division (B)(1) of this section, a child shall be considered to have entered the temporary custody of an agency on the earlier of the date the child is adjudicated pursuant to section 2151.28 of the Revised Code or the date that is sixty days after the removal of the child from home.

(2) With respect to a motion made pursuant to division (D)(2) of section 2151.413 of the Revised Code, the court shall grant permanent custody of the child to the movant if the court determines in accordance with division (E) of this section that the child cannot be placed with one of the child's parents within a reasonable time or should not be placed with either parent and determines in accordance with division (D) of this section that permanent custody is in the child's best interest.

(C) In making the determinations required by this section or division (A)(4) of section 2151.353 of the Revised Code, a court shall not consider the effect the granting of permanent custody to the agency would have upon any parent of the child. A written report of the guardian ad litem of the child shall be submitted to the court prior to or at the time of the hearing held pursuant to division (A) of this section or section 2151.35 of the Revised Code but shall not be submitted under oath.

If the court grants permanent custody of a child to a movant under this division, the court, upon the request of any party, shall file a written opinion setting forth its findings of fact and conclusions of law in relation to the proceeding. The court shall not deny an agency's motion for permanent custody solely because the agency failed to implement any particular aspect of the child's case plan.

(D)

(1) In determining the best interest of a child at a hearing held pursuant to division (A) of this section or for the purposes of division (A)(4) or (5) of section 2151.353 or division (C) of section 2151.415 of the Revised Code, the court shall consider all relevant factors, including, but not limited to, the following:

(a) The interaction and interrelationship of the child with the child's parents, siblings, relatives, foster caregivers and out-of-home providers, and any other person who may significantly affect the child;

(b) The wishes of the child, as expressed directly by the child or through the child's guardian ad litem, with due regard for the maturity of the child;

(c) The custodial history of the child, including whether the child has been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period, or the child has been in the temporary custody of one or more public children services agencies or private child placing agencies for twelve or more months of a consecutive twenty-two-month period and, as described in division (D)(1) of section 2151.413 of the Revised Code, the child was previously in the temporary custody of an equivalent agency in another state;

(d) The child's need for a legally secure permanent placement and whether that type of placement can be achieved without a grant of permanent custody to the agency;

(e) Whether any of the factors in divisions (E)(7) to (11) of this section apply in relation to the parents and child.

For the purposes of division (D)(1) of this section, a child shall be considered to have entered the temporary custody of an agency on the earlier of the date the child is adjudicated pursuant to section 2151.28 of the Revised Code or the date that is sixty days after the removal of the child from home.

(2) If all of the following apply, permanent custody is in the best interest of the child and the court shall commit the child to the permanent custody of a public children services agency or private child placing agency:

(a) The court determines by clear and convincing evidence that one or more of the factors in division (E) of this section exist and the child cannot be placed with one of the child's parents within a reasonable time or should not be placed with either parent.

(b) The child has been in an agency's custody for two years or longer, and no longer qualifies for temporary custody pursuant to division (D) of section 2151.415 of the Revised Code.

(c) The child does not meet the requirements for a planned permanent living arrangement pursuant to division (A)(5) of section 2151.353 of the Revised Code.

(d) Prior to the dispositional hearing, no relative or other interested person has filed, or has been identified in, a motion for legal custody of the child.

(E) In determining at a hearing held pursuant to division (A) of this section or for the purposes of division (A)(4) of section 2151.353 of the Revised Code whether a child cannot be placed with either parent within a reasonable period of time or should not be placed with the parents, the court shall consider all relevant evidence. If the court determines, by clear and convincing evidence, at a hearing held pursuant to division (A) of this section or for the purposes of division (A)(4) of section 2151.353 of the Revised Code that one or more of the following exist as to each of the child's parents, the court shall enter a finding that the child cannot be placed with either parent within a reasonable time or should not be placed with either parent:

(1) Following the placement of the child outside the child's home and notwithstanding reasonable case planning and diligent efforts by the agency to assist the parents to remedy the problems that initially caused the child to be placed outside the home, the parent has failed continuously and repeatedly to substantially remedy the conditions causing the child to be placed outside the child's home. In determining whether the parents have substantially remedied those conditions, the court shall consider parental utilization of medical, psychiatric, psychological, and other social and rehabilitative services and material resources that were made available to the parents for the purpose of changing parental conduct to allow them to resume and maintain parental duties.

(2) Chronic mental illness, chronic emotional illness, mental retardation, physical disability, or chemical dependency of the parent that is so severe that it makes the parent unable to provide an adequate permanent home for the child at the present time and, as anticipated, within one year after the court holds the hearing pursuant to division (A) of this section or for the purposes of division (A)(4) of section 2151.353 of the Revised Code;

(3) The parent committed any abuse as described in section 2151.031 of the Revised Code against the child, caused the child to suffer any neglect as described in section 2151.03 of the Revised Code, or allowed the child to suffer any neglect as described in section 2151.03 of the Revised Code between the date that the original complaint alleging abuse or neglect was filed and the date of the filing of the motion for permanent custody;

(4) The parent has demonstrated a lack of commitment toward the child by failing to regularly support, visit, or communicate with the child when able to do so, or by other actions showing an unwillingness to provide an adequate permanent home for the child;

(5) The parent is incarcerated for an offense committed against the child or a sibling of the child;

(6) The parent has been convicted of or pleaded guilty to an offense under division (A) or (C) of section 2919.22 or under section 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.03, 2905.04, 2905.05, 2907.07, 2907.08, 2907.09, 2907.12, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, or 3716.11 of the Revised Code and the child or a sibling of the child was a victim of the offense or the parent has been convicted of or pleaded guilty to an offense under section 2903.04 of the Revised Code, a sibling of the child was the victim of the offense, and the parent who committed the offense poses an ongoing danger to the child or a sibling of the child.

(7) The parent has been convicted of or pleaded guilty to one of the following:

(a) An offense under section 2903.01, 2903.02, or 2903.03 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to an offense described in those sections and the victim of the offense was a sibling of the child or the victim was another child who lived in the parent's household at the time of the offense;

(b) An offense under section 2903.11, 2903.12, or 2903.13 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to an offense described in those sections and the victim of the offense is the child, a sibling of the child, or another child who lived in the parent's household at the time of the offense;

(c) An offense under division (B)(2) of section 2919.22 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to the offense described in that section and the child, a sibling of the child, or another child who lived in the parent's household at the time of the offense is the victim of the offense;

(d) An offense under section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.06 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to an offense described in those sections and the victim of the offense is the child, a sibling of the child, or another child who lived in the parent's household at the time of the offense;

(e) A conspiracy or attempt to commit, or complicity in committing, an offense described in division (E)(7)(a) or (d) of this section.

(8) The parent has repeatedly withheld medical treatment or food from the child when the parent has the means to provide the treatment or food, and, in the case of withheld medical treatment, the parent withheld it for a purpose other than to treat the physical or mental illness or defect of the child by spiritual means through prayer alone in accordance with the tenets of a recognized religious body.

(9) The parent has placed the child at substantial risk of harm two or more times due to alcohol or drug abuse and has rejected treatment two or more times or refused to participate in further treatment two or more times after a case plan issued pursuant to section 2151.412 of the Revised Code requiring treatment of the parent was journalized as part of a dispositional order issued with respect to the child or an order was issued by any other court requiring treatment of the parent.

(10) The parent has abandoned the child.

(11) The parent has had parental rights involuntarily terminated with respect to a sibling of the child pursuant to this section or section 2151.353 or 2151.415 of the Revised Code, or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to those sections, and the parent has failed to provide clear and convincing evidence to prove that, notwithstanding the prior termination, the parent can provide a legally secure permanent placement and adequate care for the health, welfare, and safety of the child.

(12) The parent is incarcerated at the time of the filing of the motion for permanent custody or the dispositional hearing of the child and will not be available to care for the child for at least eighteen months after the filing of the motion for permanent custody or the dispositional hearing.

(13) The parent is repeatedly incarcerated, and the repeated incarceration prevents the parent from providing care for the child.

(14) The parent for any reason is unwilling to provide food, clothing, shelter, and other basic necessities for the child or to prevent the child from suffering physical, emotional, or sexual abuse or physical, emotional, or mental neglect.

(15) The parent has committed abuse as described in section 2151.031 of the Revised Code against the child or caused or allowed the child to suffer neglect as described in section 2151.03 of the Revised Code, and the court determines that the seriousness, nature, or likelihood of recurrence of the abuse or neglect makes the child's placement with the child's parent a threat to the child's safety.

(16) Any other factor the court considers relevant.

(F) The parents of a child for whom the court has issued an order granting permanent custody pursuant to this section, upon the issuance of the order, cease to be parties to the action. This division is not intended to eliminate or restrict any right of the parents to appeal the granting of permanent custody of their child to a movant pursuant to this section.

Effective Date: 10-05-2000; 2008 SB163 08-14-2008; 2008 HB7 04-07-2009



Section 2151.415 - Motion for order of disposition upon termination of temporary custody order.

(A) Except for cases in which a motion for permanent custody described in division (D)(1) of section 2151.413 of the Revised Code is required to be made, a public children services agency or private child placing agency that has been given temporary custody of a child pursuant to section 2151.353 of the Revised Code, not later than thirty days prior to the earlier of the date for the termination of the custody order pursuant to division (G) of section 2151.353 of the Revised Code or the date set at the dispositional hearing for the hearing to be held pursuant to this section, shall file a motion with the court that issued the order of disposition requesting that any of the following orders of disposition of the child be issued by the court:

(1) An order that the child be returned home and the custody of the child's parents, guardian, or custodian without any restrictions;

(2) An order for protective supervision;

(3) An order that the child be placed in the legal custody of a relative or other interested individual;

(4) An order permanently terminating the parental rights of the child's parents;

(5) An order that the child be placed in a planned permanent living arrangement;

(6) In accordance with division (D) of this section, an order for the extension of temporary custody.

(B) Upon the filing of a motion pursuant to division (A) of this section, the court shall hold a dispositional hearing on the date set at the dispositional hearing held pursuant to section 2151.35 of the Revised Code, with notice to all parties to the action in accordance with the Juvenile Rules. After the dispositional hearing or at a date after the dispositional hearing that is not later than one year after the earlier of the date on which the complaint in the case was filed or the child was first placed into shelter care, the court, in accordance with the best interest of the child as supported by the evidence presented at the dispositional hearing, shall issue an order of disposition as set forth in division (A) of this section, except that all orders for permanent custody shall be made in accordance with sections 2151.413 and 2151.414 of the Revised Code. In issuing an order of disposition under this section, the court shall comply with section 2151.42 of the Revised Code.

(C)

(1) If an agency pursuant to division (A) of this section requests the court to place a child into a planned permanent living arrangement, the agency shall present evidence to indicate why a planned permanent living arrangement is appropriate for the child, including, but not limited to, evidence that the agency has tried or considered all other possible dispositions for the child. A court shall not place a child in a planned permanent living arrangement, unless it finds, by clear and convincing evidence, that a planned permanent living arrangement is in the best interest of the child and that one of the following exists:

(a) The child, because of physical, mental, or psychological problems or needs, is unable to function in a family-like setting and must remain in residential or institutional care.

(b) The parents of the child have significant physical, mental, or psychological problems and are unable to care for the child because of those problems, adoption is not in the best interest of the child, as determined in accordance with division (D)(1) of section 2151.414 of the Revised Code, and the child retains a significant and positive relationship with a parent or relative;

(c) The child is sixteen years of age or older, has been counseled on the permanent placement options available, is unwilling to accept or unable to adapt to a permanent placement, and is in an agency program preparing for independent living.

(2) If the court issues an order placing a child in a planned permanent living arrangement, both of the following apply:

(a) The court shall issue a finding of fact setting forth the reasons for its finding;

(b) The agency may make any appropriate placement for the child and shall develop a case plan for the child that is designed to assist the child in finding a permanent home outside of the home of the parents.

(D)

(1) If an agency pursuant to division (A) of this section requests the court to grant an extension of temporary custody for a period of up to six months, the agency shall include in the motion an explanation of the progress on the case plan of the child and of its expectations of reunifying the child with the child's family, or placing the child in a permanent placement, within the extension period. The court shall schedule a hearing on the motion, give notice of its date, time, and location to all parties and the guardian ad litem of the child, and at the hearing consider the evidence presented by the parties and the guardian ad litem. The court may extend the temporary custody order of the child for a period of up to six months, if it determines at the hearing, by clear and convincing evidence, that the extension is in the best interest of the child, there has been significant progress on the case plan of the child, and there is reasonable cause to believe that the child will be reunified with one of the parents or otherwise permanently placed within the period of extension. In determining whether to extend the temporary custody of the child pursuant to this division, the court shall comply with section 2151.42 of the Revised Code. If the court extends the temporary custody of the child pursuant to this division, upon request it shall issue findings of fact.

(2) Prior to the end of the extension granted pursuant to division (D)(1) of this section, the agency that received the extension shall file a motion with the court requesting the issuance of one of the orders of disposition set forth in divisions (A)(1) to (5) of this section or requesting the court to extend the temporary custody order of the child for an additional period of up to six months. If the agency requests the issuance of an order of disposition under divisions (A)(1) to (5) of this section or does not file any motion prior to the expiration of the extension period, the court shall conduct a hearing in accordance with division (B) of this section and issue an appropriate order of disposition. In issuing an order of disposition, the court shall comply with section 2151.42 of the Revised Code.

If the agency requests an additional extension of up to six months of the temporary custody order of the child, the court shall schedule and conduct a hearing in the manner set forth in division (D)(1) of this section. The court may extend the temporary custody order of the child for an additional period of up to six months if it determines at the hearing, by clear and convincing evidence, that the additional extension is in the best interest of the child, there has been substantial additional progress since the original extension of temporary custody in the case plan of the child, there has been substantial additional progress since the original extension of temporary custody toward reunifying the child with one of the parents or otherwise permanently placing the child, and there is reasonable cause to believe that the child will be reunified with one of the parents or otherwise placed in a permanent setting before the expiration of the additional extension period. In determining whether to grant an additional extension, the court shall comply with section 2151.42 of the Revised Code. If the court extends the temporary custody of the child for an additional period pursuant to this division, upon request it shall issue findings of fact.

(3) Prior to the end of the extension of a temporary custody order granted pursuant to division (D)(2) of this section, the agency that received the extension shall file a motion with the court requesting the issuance of one of the orders of disposition set forth in divisions (A)(1) to (5) of this section. Upon the filing of the motion by the agency or, if the agency does not file the motion prior to the expiration of the extension period, upon its own motion, the court, prior to the expiration of the extension period, shall conduct a hearing in accordance with division (B) of this section and issue an appropriate order of disposition. In issuing an order of disposition, the court shall comply with section 2151.42 of the Revised Code.

(4) No court shall grant an agency more than two extensions of temporary custody pursuant to division (D) of this section and the court shall not order an existing temporary custody order to continue beyond two years after the date on which the complaint was filed or the child was first placed into shelter care, whichever date is earlier, regardless of whether any extensions have been previously ordered pursuant to division (D) of this section.

(E) After the issuance of an order pursuant to division (B) of this section, the court shall retain jurisdiction over the child until the child attains the age of eighteen if the child is not mentally retarded, developmentally disabled, or physically impaired, the child attains the age of twenty-one if the child is mentally retarded, developmentally disabled, or physically impaired, or the child is adopted and a final decree of adoption is issued, unless the court's jurisdiction over the child is extended pursuant to division (E) of section 2151.353 of the Revised Code.

(F) The court, on its own motion or the motion of the agency or person with legal custody of the child, the child's guardian ad litem, or any other party to the action, may conduct a hearing with notice to all parties to determine whether any order issued pursuant to this section should be modified or terminated or whether any other dispositional order set forth in divisions (A)(1) to (5) of this section should be issued. After the hearing and consideration of all the evidence presented, the court, in accordance with the best interest of the child, may modify or terminate any order issued pursuant to this section or issue any dispositional order set forth in divisions (A)(1) to (5) of this section. In rendering a decision under this division, the court shall comply with section 2151.42 of the Revised Code.

(G) If the court places a child in a planned permanent living arrangement with a public children services agency or a private child placing agency pursuant to this section, the agency with which the child is placed in a planned permanent living arrangement shall not remove the child from the residential placement in which the child is originally placed pursuant to the case plan for the child or in which the child is placed with court approval pursuant to this division, unless the court and the guardian ad litem are given notice of the intended removal and the court issues an order approving the removal or unless the removal is necessary to protect the child from physical or emotional harm and the agency gives the court notice of the removal and of the reasons why the removal is necessary to protect the child from physical or emotional harm immediately after the removal of the child from the prior setting.

(H) If the hearing held under this section takes the place of an administrative review that otherwise would have been held under section 2151.416 of the Revised Code, the court at the hearing held under this section shall do all of the following in addition to any other requirements of this section:

(1) Determine the continued necessity for and the appropriateness of the child's placement;

(2) Determine the extent of compliance with the child's case plan;

(3) Determine the extent of progress that has been made toward alleviating or mitigating the causes necessitating the child's placement in foster care;

(4) Project a likely date by which the child may be returned to the child's home or placed for adoption or legal guardianship;

(5) Approve the permanency plan for the child consistent with section 2151.417 of the Revised Code.

Effective Date: 10-29-1999; 2008 HB7 04-07-2009



Section 2151.416 - Semiannual administrative review of case plans.

(A) Each agency that is required by section 2151.412 of the Revised Code to prepare a case plan for a child shall complete a semiannual administrative review of the case plan no later than six months after the earlier of the date on which the complaint in the case was filed or the child was first placed in shelter care. After the first administrative review, the agency shall complete semiannual administrative reviews no later than every six months. If the court issues an order pursuant to section 2151.414 or 2151.415 of the Revised Code, the agency shall complete an administrative review no later than six months after the court's order and continue to complete administrative reviews no later than every six months after the first review, except that the court hearing held pursuant to section 2151.417 of the Revised Code may take the place of any administrative review that would otherwise be held at the time of the court hearing. When conducting a review, the child's health and safety shall be the paramount concern.

(B) Each administrative review required by division (A) of this section shall be conducted by a review panel of at least three persons, including, but not limited to, both of the following:

(1) A caseworker with day-to-day responsibility for, or familiarity with, the management of the child's case plan;

(2) A person who is not responsible for the management of the child's case plan or for the delivery of services to the child or the parents, guardian, or custodian of the child.

(C) Each semiannual administrative review shall include, but not be limited to, a joint meeting by the review panel with the parents, guardian, or custodian of the child, the guardian ad litem of the child, and the child's foster care provider and shall include an opportunity for those persons to submit any written materials to be included in the case record of the child. If a parent, guardian, custodian, guardian ad litem, or foster care provider of the child cannot be located after reasonable efforts to do so or declines to participate in the administrative review after being contacted, the agency does not have to include them in the joint meeting.

(D) The agency shall prepare a written summary of the semiannual administrative review that shall include, but not be limited to, all of the following:

(1) A conclusion regarding the safety and appropriateness of the child's foster care placement;

(2) The extent of the compliance with the case plan of all parties;

(3) The extent of progress that has been made toward alleviating the circumstances that required the agency to assume temporary custody of the child;

(4) An estimated date by which the child may be returned to and safely maintained in the child's home or placed for adoption or legal custody;

(5) An updated case plan that includes any changes that the agency is proposing in the case plan;

(6) The recommendation of the agency as to which agency or person should be given custodial rights over the child for the six-month period after the administrative review;

(7) The names of all persons who participated in the administrative review.

(E) The agency shall file the summary with the court no later than seven days after the completion of the administrative review. If the agency proposes a change to the case plan as a result of the administrative review, the agency shall file the proposed change with the court at the time it files the summary. The agency shall give notice of the summary and proposed change in writing before the end of the next day after filing them to all parties and the child's guardian ad litem. All parties and the guardian ad litem shall have seven days after the date the notice is sent to object to and request a hearing on the proposed change.

(1) If the court receives a timely request for a hearing, the court shall schedule a hearing pursuant to section 2151.417 of the Revised Code to be held not later than thirty days after the court receives the request. The court shall give notice of the date, time, and location of the hearing to all parties and the guardian ad litem. The agency may implement the proposed change after the hearing, if the court approves it. The agency shall not implement the proposed change unless it is approved by the court.

(2) If the court does not receive a timely request for a hearing, the court may approve the proposed change without a hearing. If the court approves the proposed change without a hearing, it shall journalize the case plan with the change not later than fourteen days after the change is filed with the court. If the court does not approve the proposed change to the case plan, it shall schedule a review hearing to be held pursuant to section 2151.417 of the Revised Code no later than thirty days after the expiration of the fourteen-day time period and give notice of the date, time, and location of the hearing to all parties and the guardian ad litem of the child. If, despite the requirements of this division and division (D) of section 2151.417 of the Revised Code, the court neither approves and journalizes the proposed change nor conducts a hearing, the agency may implement the proposed change not earlier than fifteen days after it is submitted to the court.

(F) The director of job and family services may adopt rules pursuant to Chapter 119. of the Revised Code for procedures and standard forms for conducting administrative reviews pursuant to this section.

(G) The juvenile court that receives the written summary of the administrative review, upon determining, either from the written summary, case plan, or otherwise, that the custody or care arrangement is not in the best interest of the child, may terminate the custody of an agency and place the child in the custody of another institution or association certified by the department of job and family services under section 5103.03 of the Revised Code.

Effective Date: 07-01-2000; 06-30-2005; 09-21-2006



Section 2151.417 - Review of child's placement, custody arrangement or case plan.

(A) Any court that issues a dispositional order pursuant to section 2151.353, 2151.414, or 2151.415 of the Revised Code may review at any time the child's placement or custody arrangement, the case plan prepared for the child pursuant to section 2151.412 of the Revised Code, the actions of the public children services agency or private child placing agency in implementing that case plan, the child's permanency plan if the child's permanency plan has been approved, and any other aspects of the child's placement or custody arrangement. In conducting the review, the court shall determine the appropriateness of any agency actions, the safety and appropriateness of continuing the child's placement or custody arrangement, and whether any changes should be made with respect to the child's permanency plan or placement or custody arrangement or with respect to the actions of the agency under the child's placement or custody arrangement. Based upon the evidence presented at a hearing held after notice to all parties and the guardian ad litem of the child, the court may require the agency, the parents, guardian, or custodian of the child, and the physical custodians of the child to take any reasonable action that the court determines is necessary and in the best interest of the child or to discontinue any action that it determines is not in the best interest of the child.

(B) If a court issues a dispositional order pursuant to section 2151.353, 2151.414, or 2151.415 of the Revised Code, the court has continuing jurisdiction over the child as set forth in division (E)(1) of section 2151.353 of the Revised Code. The court may amend a dispositional order in accordance with division (E)(2) of section 2151.353 of the Revised Code at any time upon its own motion or upon the motion of any interested party. The court shall comply with section 2151.42 of the Revised Code in amending any dispositional order pursuant to this division.

(C) Any court that issues a dispositional order pursuant to section 2151.353, 2151.414, or 2151.415 of the Revised Code shall hold a review hearing one year after the earlier of the date on which the complaint in the case was filed or the child was first placed into shelter care to review the case plan prepared pursuant to section 2151.412 of the Revised Code and the child's placement or custody arrangement, to approve or review the permanency plan for the child, and to make changes to the case plan and placement or custody arrangement consistent with the permanency plan. The court shall schedule the review hearing at the time that it holds the dispositional hearing pursuant to section 2151.35 of the Revised Code.

The court shall hold a similar review hearing no later than every twelve months after the initial review hearing until the child is adopted, returned to the parents, or the court otherwise terminates the child's placement or custody arrangement, except that the dispositional hearing held pursuant to section 2151.415 of the Revised Code shall take the place of the first review hearing to be held under this section. The court shall schedule each subsequent review hearing at the conclusion of the review hearing immediately preceding the review hearing to be scheduled.

(D) If, within fourteen days after a written summary of an administrative review is filed with the court pursuant to section 2151.416 of the Revised Code, the court does not approve the proposed change to the case plan filed pursuant to division (E) of section 2151.416 of the Revised Code or a party or the guardian ad litem requests a review hearing pursuant to division (E) of that section, the court shall hold a review hearing in the same manner that it holds review hearings pursuant to division (C) of this section, except that if a review hearing is required by this division and if a hearing is to be held pursuant to division (C) of this section or section 2151.415 of the Revised Code, the hearing held pursuant to division (C) of this section or section 2151.415 of the Revised Code shall take the place of the review hearing required by this division.

(E) If a court determines pursuant to section 2151.419 of the Revised Code that a public children services agency or private child placing agency is not required to make reasonable efforts to prevent the removal of a child from the child's home, eliminate the continued removal of a child from the child's home, and return the child to the child's home, and the court does not return the child to the child's home pursuant to division (A)(3) of section 2151.419 of the Revised Code, the court shall hold a review hearing to approve the permanency plan for the child and, if appropriate, to make changes to the child's case plan and the child's placement or custody arrangement consistent with the permanency plan. The court may hold the hearing immediately following the determination under section 2151.419 of the Revised Code and shall hold it no later than thirty days after making that determination.

(F) The court shall give notice of the review hearings held pursuant to this section to every interested party, including, but not limited to, the appropriate agency employees who are responsible for the child's care and planning, the child's parents, any person who had guardianship or legal custody of the child prior to the custody order, the child's guardian ad litem, and the child. The court shall summon every interested party to appear at the review hearing and give them an opportunity to testify and to present other evidence with respect to the child's custody arrangement, including, but not limited to, the following: the case plan for the child, the permanency plan, if one exists; the actions taken by the child's custodian; the need for a change in the child's custodian or caseworker; and the need for any specific action to be taken with respect to the child. The court shall require any interested party to testify or present other evidence when necessary to a proper determination of the issues presented at the review hearing. In any review hearing that pertains to a permanency plan for a child who will not be returned to the parent, the court shall consider in-state and out-of-state placement options and the court shall determine whether the in-state or the out-of-state placement continues to be appropriate and in the best interests of the child. In any review hearing that pertains to a permanency plan for a child, the court or a citizens board appointed by the court pursuant to division (H) of this section shall consult with the child, in an age-appropriate manner, regarding the proposed permanency plan for the child.

(G) After the review hearing, the court shall take the following actions based upon the evidence presented:

(1) If an administrative review has been conducted, determine whether the conclusions of the review are supported by a preponderance of the evidence and approve or modify the case plan based upon that evidence;

(2) If the hearing was held under division (C) or (E) of this section, approve a permanency plan for the child that specifies whether and, if applicable, when the child will be safely returned home or placed for adoption, for legal custody, or in a planned permanent living arrangement. A permanency plan approved after a hearing under division (E) of this section shall not include any provision requiring the child to be returned to the child's home.

(3) If the child is in temporary custody, do all of the following:

(a) Determine whether the child can and should be returned home with or without an order for protective supervision;

(b) If the child can and should be returned home with or without an order for protective supervision, terminate the order for temporary custody;

(c) If the child cannot or should not be returned home with an order for protective supervision, determine whether the agency currently with custody of the child should retain custody or whether another public children services agency, private child placing agency, or an individual should be given custody of the child.

The court shall comply with section 2151.42 of the Revised Code in taking any action under this division.

(4) If the child is in permanent custody, determine what actions are required by the custodial agency and of any other organizations or persons in order to facilitate an adoption of the child and make any appropriate orders with respect to the custody arrangement or conditions of the child, including, but not limited to, a transfer of permanent custody to another public children services agency or private child placing agency;

(5) Journalize the terms of the updated case plan for the child.

(H) The court may appoint a referee or a citizens review board to conduct the review hearings that the court is required by this section to conduct, subject to the review and approval by the court of any determinations made by the referee or citizens review board. If the court appoints a citizens review board to conduct the review hearings, the board shall consist of one member representing the general public and four members who are trained or experienced in the care or placement of children and have training or experience in the fields of medicine, psychology, social work, education, or any related field. Of the initial appointments to the board, two shall be for a term of one year, two shall be for a term of two years, and one shall be for a term of three years, with all the terms ending one year after the date on which the appointment was made. Thereafter, all terms of the board members shall be for three years and shall end on the same day of the same month of the year as did the term that they succeed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term.

(I) A copy of the court's determination following any review hearing held pursuant to this section shall be sent to the custodial agency, the guardian ad litem of the child who is the subject of the review hearing, and, if that child is not the subject of a permanent commitment hearing, the parents of the child.

(J) If the hearing held under this section takes the place of an administrative review that otherwise would have been held under section 2151.416 of the Revised Code, the court at the hearing held under this section shall do all of the following in addition to any other requirements of this section:

(1) Determine the continued necessity for and the safety and appropriateness of the child's placement;

(2) Determine the extent of compliance with the child's case plan;

(3) Determine the extent of progress that has been made toward alleviating or mitigating the causes necessitating the child's placement in foster care;

(4) Project a likely date by which the child may be safely returned home or placed for adoption or legal custody.

(K)

(1) Whenever the court is required to approve a permanency plan under this section or section 2151.415 of the Revised Code, the public children services agency or private child placing agency that filed the complaint in the case, has custody of the child, or will be given custody of the child shall develop a permanency plan for the child. The agency must file the plan with the court prior to the hearing under this section or section 2151.415 of the Revised Code.

(2) The permanency plan developed by the agency must specify whether and, if applicable, when the child will be safely returned home or placed for adoption or legal custody. If the agency determines that there is a compelling reason why returning the child home or placing the child for adoption or legal custody is not in the best interest of the child, the plan shall provide that the child will be placed in a planned permanent living arrangement. A permanency plan developed as a result of a determination made under division (A)(2) of section 2151.419 of the Revised Code may not include any provision requiring the child to be returned home.

Effective Date: 03-18-1999; 2008 SB163 08-14-2008



Section 2151.418 - Amended and Renumbered RC 5103.0318.

Effective Date: 01-01-2001



Section 2151.419 - Court's determination as to whether agency made reasonable efforts to prevent removal or to return child safely home.

(A)

(1) Except as provided in division (A)(2) of this section, at any hearing held pursuant to section 2151.28, division (E) of section 2151.31, or section 2151.314, 2151.33, or 2151.353 of the Revised Code at which the court removes a child from the child's home or continues the removal of a child from the child's home, the court shall determine whether the public children services agency or private child placing agency that filed the complaint in the case, removed the child from home, has custody of the child, or will be given custody of the child has made reasonable efforts to prevent the removal of the child from the child's home, to eliminate the continued removal of the child from the child's home, or to make it possible for the child to return safely home. The agency shall have the burden of proving that it has made those reasonable efforts. If the agency removed the child from home during an emergency in which the child could not safely remain at home and the agency did not have prior contact with the child, the court is not prohibited, solely because the agency did not make reasonable efforts during the emergency to prevent the removal of the child, from determining that the agency made those reasonable efforts. In determining whether reasonable efforts were made, the child's health and safety shall be paramount.

(2) If any of the following apply, the court shall make a determination that the agency is not required to make reasonable efforts to prevent the removal of the child from the child's home, eliminate the continued removal of the child from the child's home, and return the child to the child's home:

(a) The parent from whom the child was removed has been convicted of or pleaded guilty to one of the following:

(i) An offense under section 2903.01, 2903.02, or 2903.03 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to an offense described in those sections and the victim of the offense was a sibling of the child or the victim was another child who lived in the parent's household at the time of the offense;

(ii) An offense under section 2903.11, 2903.12, or 2903.13 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to an offense described in those sections and the victim of the offense is the child, a sibling of the child, or another child who lived in the parent's household at the time of the offense;

(iii) An offense under division (B)(2) of section 2919.22 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to the offense described in that section and the child, a sibling of the child, or another child who lived in the parent's household at the time of the offense is the victim of the offense;

(iv) An offense under section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.06 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to an offense described in those sections and the victim of the offense is the child, a sibling of the child, or another child who lived in the parent's household at the time of the offense;

(v) A conspiracy or attempt to commit, or complicity in committing, an offense described in division (A)(2)(a)(i) or (iv) of this section.

(b) The parent from whom the child was removed has repeatedly withheld medical treatment or food from the child when the parent has the means to provide the treatment or food. If the parent has withheld medical treatment in order to treat the physical or mental illness or defect of the child by spiritual means through prayer alone, in accordance with the tenets of a recognized religious body, the court or agency shall comply with the requirements of division (A)(1) of this section.

(c) The parent from whom the child was removed has placed the child at substantial risk of harm two or more times due to alcohol or drug abuse and has rejected treatment two or more times or refused to participate in further treatment two or more times after a case plan issued pursuant to section 2151.412 of the Revised Code requiring treatment of the parent was journalized as part of a dispositional order issued with respect to the child or an order was issued by any other court requiring such treatment of the parent.

(d) The parent from whom the child was removed has abandoned the child.

(e) The parent from whom the child was removed has had parental rights involuntarily terminated with respect to a sibling of the child pursuant to section 2151.353, 2151.414, or 2151.415 of the Revised Code or under an existing or former law of this state, any other state, or the United States that is substantially equivalent to those sections.

(3) At any hearing in which the court determines whether to return a child to the child's home, the court may issue an order that returns the child in situations in which the conditions described in divisions (A)(2)(a) to (e) of this section are present.

(B)

(1) A court that is required to make a determination as described in division (A)(1) or (2) of this section shall issue written findings of fact setting forth the reasons supporting its determination. If the court makes a written determination under division (A)(1) of this section, it shall briefly describe in the findings of fact the relevant services provided by the agency to the family of the child and why those services did not prevent the removal of the child from the child's home or enable the child to return safely home.

(2) If a court issues an order that returns the child to the child's home in situations in which division (A)(2)(a), (b), (c), (d), or (e) of this section applies, the court shall issue written findings of fact setting forth the reasons supporting its determination.

(C) If the court makes a determination pursuant to division (A)(2) of this section, the court shall conduct a review hearing pursuant to section 2151.417 of the Revised Code to approve a permanency plan with respect to the child, unless the court issues an order returning the child home pursuant to division (A)(3) of this section. The hearing to approve the permanency plan may be held immediately following the court's determination pursuant to division (A)(2) of this section and shall be held no later than thirty days following that determination.

Effective Date: 10-29-1999; 2008 SB163 08-14-2008



Section 2151.42 - Best interests of child - order granting legal custody.

(A) At any hearing in which a court is asked to modify or terminate an order of disposition issued under section 2151.353, 2151.415, or 2151.417 of the Revised Code, the court, in determining whether to return the child to the child's parents, shall consider whether it is in the best interest of the child.

(B) An order of disposition issued under division (A)(3) of section 2151.353, division (A)(3) of section 2151.415, or section 2151.417 of the Revised Code granting legal custody of a child to a person is intended to be permanent in nature. A court shall not modify or terminate an order granting legal custody of a child unless it finds, based on facts that have arisen since the order was issued or that were unknown to the court at that time, that a change has occurred in the circumstances of the child or the person who was granted legal custody, and that modification or termination of the order is necessary to serve the best interest of the child.

Effective Date: 10-29-1999



Section 2151.421 - Reporting child abuse or neglect.

(A)

(1)

(a) No person described in division (A)(1)(b) of this section who is acting in an official or professional capacity and knows, or has reasonable cause to suspect based on facts that would cause a reasonable person in a similar position to suspect, that a child under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired child under twenty-one years of age has suffered or faces a threat of suffering any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child shall fail to immediately report that knowledge or reasonable cause to suspect to the entity or persons specified in this division. Except as provided in section 5120.173 of the Revised Code, the person making the report shall make it to the public children services agency or a municipal or county peace officer in the county in which the child resides or in which the abuse or neglect is occurring or has occurred. In the circumstances described in section 5120.173 of the Revised Code, the person making the report shall make it to the entity specified in that section.

(b) Division (A)(1)(a) of this section applies to any person who is an attorney; physician, including a hospital intern or resident; dentist; podiatrist; practitioner of a limited branch of medicine as specified in section 4731.15 of the Revised Code; registered nurse; licensed practical nurse; visiting nurse; other health care professional; licensed psychologist; licensed school psychologist; independent marriage and family therapist or marriage and family therapist; speech pathologist or audiologist; coroner; administrator or employee of a child day-care center; administrator or employee of a residential camp or child day camp; administrator or employee of a certified child care agency or other public or private children services agency; school teacher; school employee; school authority; person engaged in social work or the practice of professional counseling; agent of a county humane society; person, other than a cleric, rendering spiritual treatment through prayer in accordance with the tenets of a well-recognized religion; employee of a county department of job and family services who is a professional and who works with children and families; superintendent, board member, or employee of a county board of developmental disabilities; investigative agent contracted with by a county board of developmental disabilities; employee of the department of developmental disabilities; employee of a facility or home that provides respite care in accordance with section 5123.171 of the Revised Code; employee of a home health agency; employee of an entity that provides homemaker services; a person performing the duties of an assessor pursuant to Chapter 3107. or 5103. of the Revised Code; or third party employed by a public children services agency to assist in providing child or family related services.

(2) Except as provided in division (A)(3) of this section, an attorney or a physician is not required to make a report pursuant to division (A)(1) of this section concerning any communication the attorney or physician receives from a client or patient in an attorney-client or physician-patient relationship, if, in accordance with division (A) or (B) of section 2317.02 of the Revised Code, the attorney or physician could not testify with respect to that communication in a civil or criminal proceeding.

(3) The client or patient in an attorney-client or physician-patient relationship described in division (A)(2) of this section is deemed to have waived any testimonial privilege under division (A) or (B) of section 2317.02 of the Revised Code with respect to any communication the attorney or physician receives from the client or patient in that attorney-client or physician-patient relationship, and the attorney or physician shall make a report pursuant to division (A)(1) of this section with respect to that communication, if all of the following apply:

(a) The client or patient, at the time of the communication, is either a child under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired person under twenty-one years of age.

(b) The attorney or physician knows, or has reasonable cause to suspect based on facts that would cause a reasonable person in similar position to suspect, as a result of the communication or any observations made during that communication, that the client or patient has suffered or faces a threat of suffering any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the client or patient.

(c) The abuse or neglect does not arise out of the client's or patient's attempt to have an abortion without the notification of her parents, guardian, or custodian in accordance with section 2151.85 of the Revised Code.

(4)

(a) No cleric and no person, other than a volunteer, designated by any church, religious society, or faith acting as a leader, official, or delegate on behalf of the church, religious society, or faith who is acting in an official or professional capacity, who knows, or has reasonable cause to believe based on facts that would cause a reasonable person in a similar position to believe, that a child under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired child under twenty-one years of age has suffered or faces a threat of suffering any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the child, and who knows, or has reasonable cause to believe based on facts that would cause a reasonable person in a similar position to believe, that another cleric or another person, other than a volunteer, designated by a church, religious society, or faith acting as a leader, official, or delegate on behalf of the church, religious society, or faith caused, or poses the threat of causing, the wound, injury, disability, or condition that reasonably indicates abuse or neglect shall fail to immediately report that knowledge or reasonable cause to believe to the entity or persons specified in this division. Except as provided in section 5120.173 of the Revised Code, the person making the report shall make it to the public children services agency or a municipal or county peace officer in the county in which the child resides or in which the abuse or neglect is occurring or has occurred. In the circumstances described in section 5120.173 of the Revised Code, the person making the report shall make it to the entity specified in that section.

(b) Except as provided in division (A)(4)(c) of this section, a cleric is not required to make a report pursuant to division (A)(4)(a) of this section concerning any communication the cleric receives from a penitent in a cleric-penitent relationship, if, in accordance with division (C) of section 2317.02 of the Revised Code, the cleric could not testify with respect to that communication in a civil or criminal proceeding.

(c) The penitent in a cleric-penitent relationship described in division (A)(4)(b) of this section is deemed to have waived any testimonial privilege under division (C) of section 2317.02 of the Revised Code with respect to any communication the cleric receives from the penitent in that cleric-penitent relationship, and the cleric shall make a report pursuant to division (A)(4)(a) of this section with respect to that communication, if all of the following apply:

(i) The penitent, at the time of the communication, is either a child under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired person under twenty-one years of age.

(ii) The cleric knows, or has reasonable cause to believe based on facts that would cause a reasonable person in a similar position to believe, as a result of the communication or any observations made during that communication, the penitent has suffered or faces a threat of suffering any physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the penitent.

(iii) The abuse or neglect does not arise out of the penitent's attempt to have an abortion performed upon a child under eighteen years of age or upon a mentally retarded, developmentally disabled, or physically impaired person under twenty-one years of age without the notification of her parents, guardian, or custodian in accordance with section 2151.85 of the Revised Code.

(d) Divisions (A)(4)(a) and (c) of this section do not apply in a cleric-penitent relationship when the disclosure of any communication the cleric receives from the penitent is in violation of the sacred trust.

(e) As used in divisions (A)(1) and (4) of this section, "cleric" and "sacred trust" have the same meanings as in section 2317.02 of the Revised Code.

(B) Anyone who knows, or has reasonable cause to suspect based on facts that would cause a reasonable person in similar circumstances to suspect, that a child under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired person under twenty-one years of age has suffered or faces a threat of suffering any physical or mental wound, injury, disability, or other condition of a nature that reasonably indicates abuse or neglect of the child may report or cause reports to be made of that knowledge or reasonable cause to suspect to the entity or persons specified in this division. Except as provided in section 5120.173 of the Revised Code, a person making a report or causing a report to be made under this division shall make it or cause it to be made to the public children services agency or to a municipal or county peace officer. In the circumstances described in section 5120.173 of the Revised Code, a person making a report or causing a report to be made under this division shall make it or cause it to be made to the entity specified in that section.

(C) Any report made pursuant to division (A) or (B) of this section shall be made forthwith either by telephone or in person and shall be followed by a written report, if requested by the receiving agency or officer. The written report shall contain:

(1) The names and addresses of the child and the child's parents or the person or persons having custody of the child, if known;

(2) The child's age and the nature and extent of the child's injuries, abuse, or neglect that is known or reasonably suspected or believed, as applicable, to have occurred or of the threat of injury, abuse, or neglect that is known or reasonably suspected or believed, as applicable, to exist, including any evidence of previous injuries, abuse, or neglect;

(3) Any other information that might be helpful in establishing the cause of the injury, abuse, or neglect that is known or reasonably suspected or believed, as applicable, to have occurred or of the threat of injury, abuse, or neglect that is known or reasonably suspected or believed, as applicable, to exist.

Any person, who is required by division (A) of this section to report child abuse or child neglect that is known or reasonably suspected or believed to have occurred, may take or cause to be taken color photographs of areas of trauma visible on a child and, if medically indicated, cause to be performed radiological examinations of the child.

(D) As used in this division, "children's advocacy center" and "sexual abuse of a child" have the same meanings as in section 2151.425 of the Revised Code.

(1) When a municipal or county peace officer receives a report concerning the possible abuse or neglect of a child or the possible threat of abuse or neglect of a child, upon receipt of the report, the municipal or county peace officer who receives the report shall refer the report to the appropriate public children services agency.

(2) When a public children services agency receives a report pursuant to this division or division (A) or (B) of this section, upon receipt of the report, the public children services agency shall do both of the following:

(a) Comply with section 2151.422 of the Revised Code;

(b) If the county served by the agency is also served by a children's advocacy center and the report alleges sexual abuse of a child or another type of abuse of a child that is specified in the memorandum of understanding that creates the center as being within the center's jurisdiction, comply regarding the report with the protocol and procedures for referrals and investigations, with the coordinating activities, and with the authority or responsibility for performing or providing functions, activities, and services stipulated in the interagency agreement entered into under section 2151.428 of the Revised Code relative to that center.

(E) No township, municipal, or county peace officer shall remove a child about whom a report is made pursuant to this section from the child's parents, stepparents, or guardian or any other persons having custody of the child without consultation with the public children services agency, unless, in the judgment of the officer, and, if the report was made by physician, the physician, immediate removal is considered essential to protect the child from further abuse or neglect. The agency that must be consulted shall be the agency conducting the investigation of the report as determined pursuant to section 2151.422 of the Revised Code.

(F)

(1) Except as provided in section 2151.422 of the Revised Code or in an interagency agreement entered into under section 2151.428 of the Revised Code that applies to the particular report, the public children services agency shall investigate, within twenty-four hours, each report of child abuse or child neglect that is known or reasonably suspected or believed to have occurred and of a threat of child abuse or child neglect that is known or reasonably suspected or believed to exist that is referred to it under this section to determine the circumstances surrounding the injuries, abuse, or neglect or the threat of injury, abuse, or neglect, the cause of the injuries, abuse, neglect, or threat, and the person or persons responsible. The investigation shall be made in cooperation with the law enforcement agency and in accordance with the memorandum of understanding prepared under division (J) of this section. A representative of the public children services agency shall, at the time of initial contact with the person subject to the investigation, inform the person of the specific complaints or allegations made against the person. The information shall be given in a manner that is consistent with division (H)(1) of this section and protects the rights of the person making the report under this section.

A failure to make the investigation in accordance with the memorandum is not grounds for, and shall not result in, the dismissal of any charges or complaint arising from the report or the suppression of any evidence obtained as a result of the report and does not give, and shall not be construed as giving, any rights or any grounds for appeal or post-conviction relief to any person. The public children services agency shall report each case to the uniform statewide automated child welfare information system that the department of job and family services shall maintain in accordance with section 5101.13 of the Revised Code. The public children services agency shall submit a report of its investigation, in writing, to the law enforcement agency.

(2) The public children services agency shall make any recommendations to the county prosecuting attorney or city director of law that it considers necessary to protect any children that are brought to its attention.

(G)

(1)

(a) Except as provided in division (H)(3) of this section, anyone or any hospital, institution, school, health department, or agency participating in the making of reports under division (A) of this section, anyone or any hospital, institution, school, health department, or agency participating in good faith in the making of reports under division (B) of this section, and anyone participating in good faith in a judicial proceeding resulting from the reports, shall be immune from any civil or criminal liability for injury, death, or loss to person or property that otherwise might be incurred or imposed as a result of the making of the reports or the participation in the judicial proceeding.

(b) Notwithstanding section 4731.22 of the Revised Code, the physician-patient privilege shall not be a ground for excluding evidence regarding a child's injuries, abuse, or neglect, or the cause of the injuries, abuse, or neglect in any judicial proceeding resulting from a report submitted pursuant to this section.

(2) In any civil or criminal action or proceeding in which it is alleged and proved that participation in the making of a report under this section was not in good faith or participation in a judicial proceeding resulting from a report made under this section was not in good faith, the court shall award the prevailing party reasonable attorney's fees and costs and, if a civil action or proceeding is voluntarily dismissed, may award reasonable attorney's fees and costs to the party against whom the civil action or proceeding is brought.

(H)

(1) Except as provided in divisions (H)(4) and (N) of this section, a report made under this section is confidential. The information provided in a report made pursuant to this section and the name of the person who made the report shall not be released for use, and shall not be used, as evidence in any civil action or proceeding brought against the person who made the report. Nothing in this division shall preclude the use of reports of other incidents of known or suspected abuse or neglect in a civil action or proceeding brought pursuant to division (M) of this section against a person who is alleged to have violated division (A)(1) of this section, provided that any information in a report that would identify the child who is the subject of the report or the maker of the report, if the maker of the report is not the defendant or an agent or employee of the defendant, has been redacted. In a criminal proceeding, the report is admissible in evidence in accordance with the Rules of Evidence and is subject to discovery in accordance with the Rules of Criminal Procedure.

(2) No person shall permit or encourage the unauthorized dissemination of the contents of any report made under this section.

(3) A person who knowingly makes or causes another person to make a false report under division (B) of this section that alleges that any person has committed an act or omission that resulted in a child being an abused child or a neglected child is guilty of a violation of section 2921.14 of the Revised Code.

(4) If a report is made pursuant to division (A) or (B) of this section and the child who is the subject of the report dies for any reason at any time after the report is made, but before the child attains eighteen years of age, the public children services agency or municipal or county peace officer to which the report was made or referred, on the request of the child fatality review board, shall submit a summary sheet of information providing a summary of the report to the review board of the county in which the deceased child resided at the time of death. On the request of the review board, the agency or peace officer may, at its discretion, make the report available to the review board. If the county served by the public children services agency is also served by a children's advocacy center and the report of alleged sexual abuse of a child or another type of abuse of a child is specified in the memorandum of understanding that creates the center as being within the center's jurisdiction, the agency or center shall perform the duties and functions specified in this division in accordance with the interagency agreement entered into under section 2151.428 of the Revised Code relative to that advocacy center.

(5) A public children services agency shall advise a person alleged to have inflicted abuse or neglect on a child who is the subject of a report made pursuant to this section, including a report alleging sexual abuse of a child or another type of abuse of a child referred to a children's advocacy center pursuant to an interagency agreement entered into under section 2151.428 of the Revised Code, in writing of the disposition of the investigation. The agency shall not provide to the person any information that identifies the person who made the report, statements of witnesses, or police or other investigative reports.

(I) Any report that is required by this section, other than a report that is made to the state highway patrol as described in section 5120.173 of the Revised Code, shall result in protective services and emergency supportive services being made available by the public children services agency on behalf of the children about whom the report is made, in an effort to prevent further neglect or abuse, to enhance their welfare, and, whenever possible, to preserve the family unit intact. The agency required to provide the services shall be the agency conducting the investigation of the report pursuant to section 2151.422 of the Revised Code.

(J)

(1) Each public children services agency shall prepare a memorandum of understanding that is signed by all of the following:

(a) If there is only one juvenile judge in the county, the juvenile judge of the county or the juvenile judge's representative;

(b) If there is more than one juvenile judge in the county, a juvenile judge or the juvenile judges' representative selected by the juvenile judges or, if they are unable to do so for any reason, the juvenile judge who is senior in point of service or the senior juvenile judge's representative;

(c) The county peace officer;

(d) All chief municipal peace officers within the county;

(e) Other law enforcement officers handling child abuse and neglect cases in the county;

(f) The prosecuting attorney of the county;

(g) If the public children services agency is not the county department of job and family services, the county department of job and family services;

(h) The county humane society;

(i) If the public children services agency participated in the execution of a memorandum of understanding under section 2151.426 of the Revised Code establishing a children's advocacy center, each participating member of the children's advocacy center established by the memorandum.

(2) A memorandum of understanding shall set forth the normal operating procedure to be employed by all concerned officials in the execution of their respective responsibilities under this section and division (C) of section 2919.21, division (B)(1) of section 2919.22, division (B) of section 2919.23, and section 2919.24 of the Revised Code and shall have as two of its primary goals the elimination of all unnecessary interviews of children who are the subject of reports made pursuant to division (A) or (B) of this section and, when feasible, providing for only one interview of a child who is the subject of any report made pursuant to division (A) or (B) of this section. A failure to follow the procedure set forth in the memorandum by the concerned officials is not grounds for, and shall not result in, the dismissal of any charges or complaint arising from any reported case of abuse or neglect or the suppression of any evidence obtained as a result of any reported child abuse or child neglect and does not give, and shall not be construed as giving, any rights or any grounds for appeal or post-conviction relief to any person.

(3) A memorandum of understanding shall include all of the following:

(a) The roles and responsibilities for handling emergency and nonemergency cases of abuse and neglect;

(b) Standards and procedures to be used in handling and coordinating investigations of reported cases of child abuse and reported cases of child neglect, methods to be used in interviewing the child who is the subject of the report and who allegedly was abused or neglected, and standards and procedures addressing the categories of persons who may interview the child who is the subject of the report and who allegedly was abused or neglected.

(4) If a public children services agency participated in the execution of a memorandum of understanding under section 2151.426 of the Revised Code establishing a children's advocacy center, the agency shall incorporate the contents of that memorandum in the memorandum prepared pursuant to this section.

(5) The clerk of the court of common pleas in the county may sign the memorandum of understanding prepared under division (J)(1) of this section. If the clerk signs the memorandum of understanding, the clerk shall execute all relevant responsibilities as required of officials specified in the memorandum.

(K)

(1) Except as provided in division (K)(4) of this section, a person who is required to make a report pursuant to division (A) of this section may make a reasonable number of requests of the public children services agency that receives or is referred the report, or of the children's advocacy center that is referred the report if the report is referred to a children's advocacy center pursuant to an interagency agreement entered into under section 2151.428 of the Revised Code, to be provided with the following information:

(a) Whether the agency or center has initiated an investigation of the report;

(b) Whether the agency or center is continuing to investigate the report;

(c) Whether the agency or center is otherwise involved with the child who is the subject of the report;

(d) The general status of the health and safety of the child who is the subject of the report;

(e) Whether the report has resulted in the filing of a complaint in juvenile court or of criminal charges in another court.

(2) A person may request the information specified in division (K)(1) of this section only if, at the time the report is made, the person's name, address, and telephone number are provided to the person who receives the report.

When a municipal or county peace officer or employee of a public children services agency receives a report pursuant to division (A) or (B) of this section the recipient of the report shall inform the person of the right to request the information described in division (K)(1) of this section. The recipient of the report shall include in the initial child abuse or child neglect report that the person making the report was so informed and, if provided at the time of the making of the report, shall include the person's name, address, and telephone number in the report.

Each request is subject to verification of the identity of the person making the report. If that person's identity is verified, the agency shall provide the person with the information described in division (K)(1) of this section a reasonable number of times, except that the agency shall not disclose any confidential information regarding the child who is the subject of the report other than the information described in those divisions.

(3) A request made pursuant to division (K)(1) of this section is not a substitute for any report required to be made pursuant to division (A) of this section.

(4) If an agency other than the agency that received or was referred the report is conducting the investigation of the report pursuant to section 2151.422 of the Revised Code, the agency conducting the investigation shall comply with the requirements of division (K) of this section.

(L) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The department of job and family services may enter into a plan of cooperation with any other governmental entity to aid in ensuring that children are protected from abuse and neglect. The department shall make recommendations to the attorney general that the department determines are necessary to protect children from child abuse and child neglect.

(M) Whoever violates division (A) of this section is liable for compensatory and exemplary damages to the child who would have been the subject of the report that was not made. A person who brings a civil action or proceeding pursuant to this division against a person who is alleged to have violated division (A)(1) of this section may use in the action or proceeding reports of other incidents of known or suspected abuse or neglect, provided that any information in a report that would identify the child who is the subject of the report or the maker of the report, if the maker is not the defendant or an agent or employee of the defendant, has been redacted.

(N)

(1) As used in this division:

(a) "Out-of-home care" includes a nonchartered nonpublic school if the alleged child abuse or child neglect, or alleged threat of child abuse or child neglect, described in a report received by a public children services agency allegedly occurred in or involved the nonchartered nonpublic school and the alleged perpetrator named in the report holds a certificate, permit, or license issued by the state board of education under section 3301.071 or Chapter 3319. of the Revised Code.

(b) "Administrator, director, or other chief administrative officer" means the superintendent of the school district if the out-of-home care entity subject to a report made pursuant to this section is a school operated by the district.

(2) No later than the end of the day following the day on which a public children services agency receives a report of alleged child abuse or child neglect, or a report of an alleged threat of child abuse or child neglect, that allegedly occurred in or involved an out-of-home care entity, the agency shall provide written notice of the allegations contained in and the person named as the alleged perpetrator in the report to the administrator, director, or other chief administrative officer of the out-of-home care entity that is the subject of the report unless the administrator, director, or other chief administrative officer is named as an alleged perpetrator in the report. If the administrator, director, or other chief administrative officer of an out-of-home care entity is named as an alleged perpetrator in a report of alleged child abuse or child neglect, or a report of an alleged threat of child abuse or child neglect, that allegedly occurred in or involved the out-of-home care entity, the agency shall provide the written notice to the owner or governing board of the out-of-home care entity that is the subject of the report. The agency shall not provide witness statements or police or other investigative reports.

(3) No later than three days after the day on which a public children services agency that conducted the investigation as determined pursuant to section 2151.422 of the Revised Code makes a disposition of an investigation involving a report of alleged child abuse or child neglect, or a report of an alleged threat of child abuse or child neglect, that allegedly occurred in or involved an out-of-home care entity, the agency shall send written notice of the disposition of the investigation to the administrator, director, or other chief administrative officer and the owner or governing board of the out-of-home care entity. The agency shall not provide witness statements or police or other investigative reports.

(O) As used in this section, "investigation" means the public children services agency's response to an accepted report of child abuse or neglect through either an alternative response or a traditional response.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004; 09-16-2004; 04-11-2005; 05-06-2005; 08-03-2006; 09-21-2006; 2008 HB314 06-20-2008; 2008 SB163 08-14-2008; 2008 HB280 04-07-2009



Section 2151.422 - Child living in domestic violence or homeless shelter.

(A) As used in this section, "homeless shelter" means a facility that provides accommodations to homeless individuals.

(B) On receipt of a notice pursuant to division (A), (B), or (D) of section 2151.421 of the Revised Code, the public children services agency shall determine whether the child subject to the report is living in a shelter for victims of domestic violence or a homeless shelter and whether the child was brought to that shelter pursuant to an agreement with a shelter in another county. If the child is living in a shelter and was brought there from another county, the agency shall immediately notify the public children services agency of the county from which the child was brought of the report and all the information contained in the report. On receipt of the notice pursuant to this division, the agency of the county from which the child was brought shall conduct the investigation of the report required pursuant to section 2151.421 of the Revised Code and shall perform all duties required of the agency under this chapter with respect to the child who is the subject of the report. If the child is not living in a shelter or the child was not brought to the shelter from another county, the agency that received the report pursuant to division (A), (B), or (D) of section 2151.421 of the Revised Code shall conduct the investigation required pursuant to section 2151.421 of the Revised Code and shall perform all duties required of the agency under this chapter with respect to the child who is the subject of the report. The agency of the county in which the shelter is located in which the child is living and the agency of the county from which the child was brought may ask the shelter to provide information concerning the child's residence address and county of residence to the agency.

(C) If a child is living in a shelter for victims of domestic violence or a homeless shelter and the child was brought to that shelter pursuant to an agreement with a shelter in another county, the public children services agency of the county from which the child was brought shall provide services to or take custody of the child if services or custody are needed or required under this chapter or section 5153.16 of the Revised Code.

(D) When a homeless shelter provides accommodations to a person, the shelter, on admitting the person to the shelter, shall determine, if possible, the person's last known residential address and county of residence. The information concerning the address and county of residence is confidential and may only be released to a public children services agency pursuant to this section.

Effective Date: 06-30-1997



Section 2151.423 - Disclosure of confidential information to protect children.

A public children services agency shall disclose confidential information discovered during an investigation conducted pursuant to section 2151.421 or 2151.422 of the Revised Code to any federal, state, or local government entity that needs the information to carry out its responsibilities to protect children from abuse or neglect.

Information disclosed pursuant to this section is confidential and is not subject to disclosure pursuant to section 149.43 or 1347.08 of the Revised Code by the agency to whom the information was disclosed. The agency receiving the information shall maintain the confidentiality of information disclosed pursuant to this section.

Effective Date: 09-21-2006



Section 2151.424 - Notice and opportunity to present evidence to foster caregiver, relative, or prospective adoptive parent.

(A) If a child has been placed in a certified foster home or is in the custody of a relative of the child, other than a parent of the child, a court, prior to conducting any hearing pursuant to division (F)(2) or (3) of section 2151.412 or section 2151.28, 2151.33, 2151.35, 2151.414, 2151.415, 2151.416, or 2151.417 of the Revised Code with respect to the child, shall notify the foster caregiver or relative of the date, time, and place of the hearing. At the hearing, the foster caregiver or relative shall have the right to present evidence.

(B) If a public children services agency or private child placing agency has permanent custody of a child and a petition to adopt the child has been filed under Chapter 3107. of the Revised Code, the agency, prior to conducting a review under section 2151.416 of the Revised Code, or a court, prior to conducting a hearing under division (F)(2) or (3) of section 2151.412 or section 2151.416 or 2151.417 of the Revised Code, shall notify the prospective adoptive parent of the date, time, and place of the review or hearing. At the review or hearing, the prospective adoptive parent shall have the right to present evidence.

(C) The notice and the opportunity to present evidence do not make the foster caregiver, relative, or prospective adoptive parent a party in the action or proceeding pursuant to which the review or hearing is conducted.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-05-2000; 2008 SB163 08-14-2008



Section 2151.425 - Children's advocacy center - definitions.

As used in sections 2151.426 to 2151.428 of the Revised Code:

(A) "Children's advocacy center" means a center operated by participating entities within a county or two or more contiguous counties to perform functions and activities and provide services, in accordance with the interagency agreement entered into under section 2151.428 of the Revised Code, regarding reports received under section 2151.421 of the Revised Code of alleged sexual abuse of a child or another type of abuse of a child that is specified in the memorandum of understanding that creates the center as being within the center's jurisdiction and regarding the children who are the subjects of the report.

(B) "Sexual abuse of a child" means unlawful sexual conduct or sexual contact, as those terms are defined in section 2907.01 of the Revised Code, with a person under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired person under twenty-one years of age.

Effective Date: 05-06-2005



Section 2151.426 - Children's advocacy center - memorandum of understanding.

(A)

(1) A children's advocacy center may be established to serve a single county by execution of a memorandum of understanding regarding the participation in the operation of the center by any of the following entities in the county to be served by the center:

(a) The public children services agency;

(b) Representatives of any county or municipal law enforcement agencies serving the county that investigate any of the types of abuse specified in the memorandum of understanding creating the center as being within the center's jurisdiction;

(c) The prosecuting attorney of the county or a village solicitor, city director of law, or similar chief legal officer of a municipal corporation in the county who prosecutes any of the types of abuse specified in the memorandum of understanding creating the center as being within the center's jurisdiction in the area to be served by the center;

(d) Any other entity considered appropriate by all of the other entities executing the memorandum.

(2) A children's advocacy center may be established to serve two or more contiguous counties if a memorandum of understanding regarding the participation in the operation of the center is executed by any of the entities described in division (A)(1) of this section in each county to be served by the center.

(3) Any memorandum of understanding executed under this section may include a provision that specifies types of abuse of a child, in addition to sexual abuse of a child, that are to be within the jurisdiction of the children's advocacy center created as a result of the execution of the memorandum. If a memorandum of understanding executed under this section does not include any provision of that nature, the children's advocacy center created as a result of the execution of the memorandum has jurisdiction only in relation to reports of alleged sexual abuse of a child.

(B) Each entity that participates in the execution of a memorandum of understanding under this section shall cooperate in all of the following:

(1) Developing a multidisciplinary team pursuant to section 2151.427 of the Revised Code to perform the functions and activities and provide the services specified in the interagency agreement entered into under section 2151.428 of the Revised Code, regarding reports received under section 2151.421 of the Revised Code of alleged sexual abuse of a child and reports of allegations of another type of abuse of a child that is specified in the memorandum of understanding that creates the center as being within the center's jurisdiction, and regarding the children who are the subjects of the reports;

(2) Participating in the operation of the center in compliance with standards for full membership established by the national children's alliance;

(3) Employing the center's staff.

(C) A center shall do both of the following:

(1) Operate in accordance with sections 2151.427 and 2151.428 of the Revised Code, the interagency agreement entered into under section 2151.428 of the Revised Code relative to the center, and the standards for full membership established by the national children's alliance;

(2) Register annually with the attorney general.

Effective Date: 05-06-2005



Section 2151.427 - Children's advocacy center - multidisciplinary team.

(A) The entities that participate in a memorandum of understanding executed under section 2151.426 of the Revised Code establishing a children's advocacy center shall assemble the center's multidisciplinary team.

(B)

(1) The multidisciplinary team for a single county center shall consist of the following members who serve the county:

(a) Any county or municipal law enforcement officer;

(b) The executive director of the public children services agency or a designee of the executive director;

(c) The prosecuting attorney of the county or the prosecuting attorney's designee;

(d) A mental health professional;

(e) A medical health professional;

(f) A victim advocate;

(g) A center staff member;

(h) Any other person considered appropriate by all of the entities that executed the memorandum.

(2) If the center serves two or more contiguous counties, the multidisciplinary team shall consist of the members described in division (B)(1) of this section from the counties to be served by the center, with each county to be served by the center being represented on the multidisciplinary team by at least one member described in that division.

(C) The multidisciplinary team shall perform the functions and activities and provide the services specified in the interagency agreement entered into under section 2151.428 of the Revised Code, regarding reports received under section 2151.421 of the Revised Code of alleged sexual abuse of a child and reports of allegations of another type of abuse of a child that is specified in the memorandum of understanding that creates the center as being within the center's jurisdiction and regarding the children who are the subjects of the reports.

Effective Date: 05-06-2005



Section 2151.428 - Children's advocacy center - interagency agreement.

(A) If a children's advocacy center is established under section 2151.426 of the Revised Code, in addition to the memorandum of understanding executed under that section, each public children services agency that participates in the execution of the memorandum of understanding, the children's advocacy center, and the children's advocacy center's multidisciplinary team assembled under section 2151.427 of the Revised Code shall enter into an interagency agreement that stipulates all of the following regarding reports received under section 2151.421 of the Revised Code of alleged sexual abuse of a child and reports of allegations of another type of abuse of a child that is specified in the memorandum of understanding that creates the center as being within the center's jurisdiction:

(1) The protocol and procedures for any and all referrals and investigations of the reports;

(2) Any and all coordinating activities between the parties that enter into the agreement;

(3) The authority or responsibility for performing any and all functions and activities, and providing any and all services, regarding the reports and the children who are the subjects of the reports.

(B) The parties that enter into an interagency agreement under division (A) of this section shall comply with the agreement in referring the reports, investigating the reports, coordinating the activities between the parties, and performing and providing the functions, activities, and services relative to the reports and the children who are the subjects of the reports.

(C) Nothing in this section, section 2151.421, or sections 2151.425 to 2151.427 of the Revised Code pertaining to the operation of a children's advocacy center shall relieve any public official or agency from any legal obligation or responsibility.

Effective Date: 05-06-2005



Section 2151.429 - Traditional and alternative response pathways.

(A) The differential response approach, as defined in section 2151.011 of the Revised Code, pursued by a public children services agency shall include two response pathways, the traditional response pathway and the alternative response pathway. The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code setting forth the procedures and criteria for public children services agencies to assign and reassign response pathways.

(B) The agency shall use the traditional response for the following types of accepted reports:

(1) Physical abuse resulting in serious injury or that creates a serious and immediate risk to a child's health and safety.

(2) Sexual abuse.

(3) Child fatality.

(4) Reports requiring a specialized assessment as identified by rule adopted by the department.

(5) Reports requiring a third party investigative procedure as identified by rule adopted by the department.

(C) For all other child abuse and neglect reports, an alternative response shall be the preferred response, whenever appropriate and in accordance with rules adopted by the department.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 2151.43 - Charges against adults - defendant bound over to grand jury.

In cases against an adult under sections 2151.01 to 2151.54 of the Revised Code, any person may file an affidavit with the clerk of the juvenile court setting forth briefly, in plain and ordinary language, the charges against the accused who shall be tried thereon. When the child is a recipient of aid pursuant to Chapter 5107. or 5115. of the Revised Code, the county department of job and family services shall file charges against any person who fails to provide support to a child in violation of section 2919.21 of the Revised Code, unless the department files charges under section 3113.06 of the Revised Code, or unless charges of nonsupport are filed by a relative or guardian of the child, or unless action to enforce support is brought under Chapter 3115. of the Revised Code.

In such prosecution an indictment by the grand jury or information by the prosecuting attorney shall not be required. The clerk shall issue a warrant for the arrest of the accused, who, when arrested, shall be taken before the juvenile judge and tried according to such sections.

The affidavit may be amended at any time before or during the trial.

The judge may bind such adult over to the grand jury, where the act complained of constitutes a felony.

Effective Date: 07-01-2000



Section 2151.44 - Complaint after hearing.

If it appears at the hearing of a child that any person has abused or has aided, induced, caused, encouraged, or contributed to the dependency, neglect, or delinquency of a child or acted in a way tending to cause delinquency in such child, or that a person charged with the care, support, education, or maintenance of any child has failed to support or sufficiently contribute toward the support, education, and maintenance of such child, the juvenile judge may order a complaint filed against such person and proceed to hear and dispose of the case as provided in sections 2151.01 to 2151.54, inclusive, of the Revised Code.

On the request of the judge, the prosecuting attorney shall prosecute all adults charged with violating such sections.

Effective Date: 10-01-1953



Section 2151.45, 2151.46 - [Repealed].

Effective Date: 01-01-2002



Section 2151.47 - Renumbered RC 2152.67.

Effective Date: 01-01-2002



Section 2151.48 - [Repealed].

Effective Date: 01-01-2002



Section 2151.49 - Suspension of sentence.

In every case of conviction under sections 2151.01 to 2151.54 of the Revised Code, where imprisonment is imposed as part of the punishment, the juvenile judge may suspend sentence, before or during commitment, upon such condition as the juvenile judge imposes. In the case of conviction for nonsupport of a child who is receiving aid under Chapter 5107. or 5115. of the Revised Code, if the juvenile judge suspends sentence on condition that the person make payments for support, the payment shall be made to the county department of job and family services rather than to the child or custodian of the child.

The court, in accordance with sections 3119.29 to 3119.56 of the Revised Code, shall include in each support order made under this section the requirement that one or both of the parents provide for the health care needs of the child to the satisfaction of the court.

Effective Date: 12-13-2002



Section 2151.50 - Forfeiture of bond.

When, as a condition of suspension of sentence under section 2151.49 of the Revised Code, bond is required and given, upon the failure of a person giving such bond to comply with the conditions thereof, such bond may be forfeited, the suspension terminated by the juvenile judge, the original sentence executed as though it had not been suspended, and the term of any sentence imposed in such case shall commence from the date of imprisonment of such person after such forfeiture and termination of suspension. Any part of such sentence which may have been served shall be deducted from any such period of imprisonment. When such bond is forfeited the judge may issue execution thereon without further proceedings.

Effective Date: 10-01-1953



Section 2151.51 - [Repealed].

Effective Date: 01-01-2002



Section 2151.52 - Appeals on questions of law.

The sections of the Revised Code and rules relating to appeals on questions of law from the court of common pleas shall apply to prosecutions of adults under this chapter, and from such prosecutions an appeal on a question of law may be taken to the court of appeals of the county under laws or rules governing appeals in other criminal cases to such court of appeals.

Effective Date: 03-17-1987



Section 2151.53 - Physical and mental examinations - records of examination - expenses.

Any person coming within sections 2151.01 to 2151.54 of the Revised Code may be subjected to a physical examination by competent physicians, physician assistants, clinical nurse specialists, and certified nurse practitioners, and a mental examination by competent psychologists, psychiatrists, and clinical nurse specialists that practice the specialty of mental health or psychiatric mental health to be appointed by the juvenile court. Whenever any child is committed to any institution by virtue of such sections, a record of such examinations shall be sent with the commitment to such institution. The compensation of such physicians, physician assistants, clinical nurse specialists, certified nurse practitioners, psychologists, and psychiatrists and the expenses of such examinations shall be paid by the county treasurer upon specifically itemized vouchers, certified by the juvenile judge.

Effective Date: 03-31-2003



Section 2151.54 - Fees and costs.

The juvenile court shall tax and collect the same fees and costs as are allowed the clerk of the court of common pleas for similar services. No fees or costs shall be taxed in cases of delinquent, unruly, dependent, abused, or neglected children except as required by section 2743.70 or 2949.091 of the Revised Code or when specifically ordered by the court. The expense of transportation of children to places to which they have been committed, and the transportation of children to and from another state by police or other officers, acting upon order of the court, shall be paid from the county treasury upon specifically itemized vouchers certified to by the judge.

If a child is adjudicated to be a delinquent child or a juvenile traffic offender and the juvenile court specifically is required, by section 2743.70 or 2949.091 of the Revised Code or any other section of the Revised Code, to impose a specified sum of money as court costs in addition to any other court costs that the court is required or permitted by law to impose, the court shall not waive the payment of the specified additional court costs that the section of the Revised Code specifically requires the court to impose unless the court determines that the child is indigent and the court either waives the payment of all court costs or enters an order in its journal stating that no court costs are to be taxed in the case.

Effective Date: 07-25-1990



Section 2151.541 - Computerizing court of paying cost of computerized legal research.

(A)

(1) The juvenile judge may determine that, for the efficient operation of the juvenile court, additional funds are required to computerize the court, to make available computerized legal research services, or both. Upon making a determination that additional funds are required for either or both of those purposes, the judge shall do one of the following:

(a) If the judge is clerk of the court, charge one additional fee not to exceed three dollars on the filing of each cause of action or appeal under division (A), (Q), or (U) of section 2303.20 of the Revised Code;

(b) If the clerk of the court of common pleas serves as the clerk of the juvenile court pursuant to section 2151.12 of the Revised Code, authorize and direct the clerk to charge one additional fee not to exceed three dollars on the filing of each cause of action or appeal under division (A), (Q), or (U) of section 2303.20 of the Revised Code.

(2) All moneys collected under division (A)(1) of this section shall be paid to the county treasurer. The treasurer shall place the moneys from the fees in a separate fund to be disbursed either upon an order of the juvenile judge, subject to an appropriation by the board of county commissioners, or upon an order of the juvenile judge, subject to the court making an annual report available to the public listing the use of all such funds, in an amount no greater than the actual cost to the court of procuring and maintaining computerization of the court, computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners, expend those surplus funds, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend those surplus funds, for other appropriate technological expenses of the court.

(B)

(1) If the juvenile judge is the clerk of the juvenile court, the judge may determine that, for the efficient operation of the juvenile court, additional funds are required to computerize the clerk's office and, upon that determination, may charge an additional fee, not to exceed ten dollars, on the filing of each cause of action or appeal, on the filing, docketing, and endorsing of each certificate of judgment, or on the docketing and indexing of each aid in execution or petition to vacate, revive, or modify a judgment under divisions (A), (P), (Q), (T), and (U) of section 2303.20 of the Revised Code. Subject to division (B)(2) of this section, all moneys collected under this division shall be paid to the county treasurer to be disbursed, upon an order of the juvenile judge and subject to appropriation by the board of county commissioners, in an amount no greater than the actual cost to the juvenile court of procuring and maintaining computer systems for the clerk's office.

(2) If the juvenile judge makes the determination described in division (B)(1) of this section, the board of county commissioners may issue one or more general obligation bonds for the purpose of procuring and maintaining the computer systems for the office of the clerk of the juvenile court. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges on and financing costs related to any general obligation bonds issued pursuant to this division as they become due. General obligation bonds issued pursuant to this division are Chapter 133. securities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-24-1993



Section 2151.542 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 2151.55 - Communicating intended placement to foster caregiver in another county and school district.

When a private or governmental entity intends to place a child in a certified foster home in a county other than the county in which the child resided at the time of being removed from home, a representative of the placing entity shall orally communicate the intended placement to the foster caregiver with whom the child is to be placed and, if the child will attend the schools of the district in which the certified foster home is located, a representative of the school district's board of education.

Effective Date: 01-01-2001



Section 2151.551 - Contents of communication to foster caregiver in another county and school district.

During the oral communication described in section 2151.55 of the Revised Code, the representative of the placing entity shall do the following:

(A) Discuss safety and well-being concerns regarding the child and, if the child attends school, the students, teachers, and personnel of the school;

(B) Provide the following information:

(1) A brief description of the reasons the child was removed from home;

(2) Services the child is receiving;

(3) The name of the contact person for the placing entity that is directly responsible for monitoring the child's placement;

(4) The telephone number of the placing entity and, if the child is in the temporary, permanent, or legal custody of a private or government entity other than the placing entity, the telephone number of the entity with custody;

(5) The previous school district attended by the child;

(6) The last known address of the child's parents.

Effective Date: 09-29-1999



Section 2151.552 - Written information to foster caregiver in another county and school district.

No later than five days after a child described in section 2151.55 of the Revised Code is enrolled in school in the district described in that section, the placing entity shall provide in writing the information described in division (B) of section 2151.551 of the Revised Code to the school district and the child's foster caregiver.

Effective Date: 09-29-1999



Section 2151.553 - School district procedure for receiving information.

Each school district board of education shall implement a procedure for receiving the information described in section 2151.552 of the Revised Code.

Effective Date: 09-29-1999



Section 2151.554 - Information to juvenile court in county other than county of residence.

When a private or governmental entity places a child who has been adjudicated to be an unruly or delinquent child in a certified foster home in a county other than the county in which the child resided at the time of being removed from home, the placing entity shall provide the following information in writing to the juvenile court of the county in which the certified foster home is located:

(A) The information listed in divisions (B)(2) to (4) of section 2151.551 of the Revised Code;

(B) A brief description of the facts supporting the adjudication that the child is unruly or delinquent;

(C) The name and address of the foster caregiver;

(D) Safety and well-being concerns with respect to the child and community.

Effective Date: 01-01-2001



Section 2151.56 - Interstate compact for juveniles.

The "interstate compact for juveniles" is hereby ratified, enacted into law, and entered into by the state of Ohio as a party to the compact with any other state that has legally joined in the compact as follows:

INTERSTATE COMPACT FOR JUVENILES

Article I -- Purpose

The compacting states to this interstate compact for juveniles recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 U.S.C. Section 112(1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the policy of the compacting states that the activities conducted by the interstate commission for juveniles created by this compact are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states, to do all of the following:

(A) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(B) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(C) Return juveniles who have run away, absconded, or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(D) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(E) Provide for the effective tracking and supervision of juveniles;

(F) Equitably allocate the costs, benefits, and obligations of the compacting states;

(G) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency that has jurisdiction over juvenile offenders;

(H) Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(I) Establish procedures to resolve pending charges, such as detainers, against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(J) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile justice and criminal justice administrators;

(K) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(L) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity;

(M) Coordinate the implementation and operation of this compact with the interstate compact for the placement of children, the interstate compact for adult offender supervision, and other compacts affecting juveniles, particularly in those cases where concurrent or overlapping supervision issues arise.

Article II -- Definitions

As used in this compact, unless the context clearly requires a different construction:

(A) "Bylaws" means those bylaws established by the interstate commission for its governance or for directing or controlling its actions or conduct.

(B) "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact who is responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission under this compact, and policies adopted by the state council under this compact.

(C) "Compacting state" means any state that has enacted the enabling legislation for this compact.

(D) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(E) "Court" means any court having jurisdiction over delinquent, neglected, or dependent children.

(F) "Interstate commission for juveniles" or "interstate commission" means the interstate commission for juveniles created by Article III of this compact.

(G) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including any of the following:

(1) An "accused delinquent," which means a person charged with a violation of a law or municipal ordinance that, if committed by an adult, would be a criminal offense;

(2) An "adjudicated delinquent," which means a person found to have committed a violation of a law or municipal ordinance that, if committed by an adult, would be a criminal offense;

(3) An "accused status offender," which means a person charged with a violation of a law or municipal ordinance that would not be a criminal offense if committed by an adult;

(4) An "adjudicated status offender," which means a person found to have committed a violation of a law or municipal ordinance that would not be a criminal offense if committed by an adult;

(5) A "nonoffender," which means a person in need of supervision who is not an accused or adjudicated status offender or delinquent.

(H) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

(I) "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(J) "Rule" means a written statement by the interstate commission promulgated pursuant to Article VI of this compact that is of general applicability, that implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and that has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(K) "State" means a state of the United States, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Article III -- Interstate Commission for Juveniles

(A) The compacting states hereby create the "interstate commission for juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers, and duties set forth in this compact, and any additional powers that may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(B) The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council for interstate juvenile supervision created in the state in accordance with this compact. The commissioners are the voting representatives of each state. The commissioner for a state shall be the compact administrator or designee from that state who shall serve on the interstate commission in such capacity under or pursuant to the applicable law of the compacting state.

(C) In addition to the commissioners, the interstate commission also shall include individuals who are not commissioners but who are members of interested organizations. The noncommissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general, interstate compact for adult offender supervision, interstate compact for the placement of children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the interstate commission shall be ex officio, nonvoting members. The interstate commission may provide in its bylaws for such additional ex officio, nonvoting members, including members of other national organizations, in such numbers as shall be determined by the commission.

(D) Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(E) The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings, and all meetings, shall be open to the public.

(F) The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the interstate commission's bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of any rulemaking or amendment to the compact. The executive committee shall do all of the following:

(1) Oversee the day-to-day activities of the administration of the compact, managed by an executive director and interstate commission staff;

(2) Administer enforcement and compliance with the provisions of this compact and the interstate commission's bylaws and rules;

(3) Perform any other duties as directed by the interstate commission or set forth in its bylaws.

(G) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council for interstate juvenile supervision for the state, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The interstate commission's bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(H) The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent the information or official records would adversely affect personal privacy rights or proprietary interests.

(I) Public notice shall be given of all meetings of the interstate commission, and all of its meetings shall be open to the public, except as set forth in the commission's rules or as otherwise provided in this compact. The interstate commission and any of its committees may close a meeting to the public when it determines by two-thirds vote that an open meeting would be likely to do any of the following:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) Involve accusing any person of a crime or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity;

(9) Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or other legal proceeding.

(J) For every meeting closed pursuant to division (I) of this Article of this compact, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The interstate commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and that provide a full and accurate summary of any actions taken, and the reasons for the actions, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in those minutes.

(K) The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate the interstate commission's information functions with the appropriate repository of records.

Article IV -- Powers and Duties of the Interstate Commission

The interstate commission shall maintain its corporate books and records in accordance with its bylaws.

The interstate commission shall have all of the following powers and duties:

(A) To provide for dispute resolution among compacting states;

(B) To promulgate rules to affect the purposes and obligations as enumerated in this compact, which rules shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(C) To oversee, supervise, and coordinate the interstate movement of juveniles, subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

(D) To enforce compliance with the provisions of this compact, the rules promulgated by the interstate commission, and the interstate commission's bylaws, using all necessary and proper means, including but not limited to the use of judicial process;

(E) To establish and maintain offices, which shall be located within one or more of the compacting states;

(F) To purchase and maintain insurance and bonds;

(G) To borrow, accept, hire, or contract for services of personnel;

(H) To establish and appoint committees and hire staff that it considers necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III of this compact, which executive committee shall have the power to act on behalf of the interstate commission in carrying out its powers and duties under this compact;

(I) To elect or appoint officers, attorneys, employees, agents, or consultants, to fix their compensation, define their duties, and determine their qualifications, and to establish the interstate commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of same;

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any real property, personal property, or mixed real and personal property;

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any real property, personal property, or mixed real and personal property;

(M) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

(N) To sue and be sued;

(O) To adopt a seal and bylaws governing the management and operation of the interstate commission;

(P) To perform any functions that may be necessary or appropriate to achieve the purposes of this compact;

(Q) To report annually to the legislatures, governors, judiciary, and state councils for interstate juvenile supervision of the compacting states concerning the activities of the interstate commission during the preceding year, and with the annual reports also including any recommendations that may have been adopted by the interstate commission.

(R) To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(S) To establish uniform standards of the reporting, collecting and exchanging of data.

Article V -- Organization and Operation of the Interstate Commission

Section A. Bylaws

The interstate commission, by a majority of the members present and voting and within twelve months after the first interstate commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of this compact, including, but not limited to, bylaws that do all of the following:

(1) Establish the fiscal year of the interstate commission;

(2) Establish an executive committee and any other committees that may be necessary;

(3) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission;

(4) Provide reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting;

(5) Establish the titles and responsibilities of the officers of the interstate commission;

(6) Provide a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of this compact after the payment or reserving of all of its debts and obligations, or both;

(7) Provide start-up rules for initial administration of this compact;

(8) Establish standards and procedures for compliance and technical assistance in carrying out this compact.

Section B. Officers and Staff

(1) The interstate commission, by a majority of the members, shall elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the interstate commission's bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

(2) The interstate commission, through its executive committee, shall appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the interstate commission considers appropriate. The executive director shall serve as secretary to the interstate commission but shall not be a member of the interstate commission. The executive director shall hire and supervise such other staff as may be authorized by the interstate commission.

Section C. Qualified Immunity, Defense, and Indemnification

(1) Except as otherwise provided in this subsection, the interstate commission's executive director and each of its employees shall be immune from suit and liability, either personally or in the executive director's or employee's official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that the executive director or employee had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities. The executive director or an employee shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the executive director's or employee's willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) Except as otherwise provided in this subsection, the interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities. The duty to defend described in this division does not apply if the actual or alleged act, error, or omission in question resulted from intentional or willful and wanton misconduct on the part of the executive director, employee, or representative of the interstate commission or the commissioner of a compacting state or the commissioner's representatives or employees.

(4) Except as otherwise provided in this subsection, the interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities. The duty to indemnify and hold harmless described in this division does not apply if the actual or alleged act, error, or omission in question resulted from intentional or willful and wanton misconduct on the part of the commissioner of a compacting state or the commissioner's representatives or employees or the interstate commission's representatives or employees.

Article VI -- Rulemaking Functions of the Interstate Commission

(A) The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of this compact.

(B) Rulemaking shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. The rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or another administrative procedures act, as the interstate commission determines appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the interstate commission.

(C) When promulgating a rule, the interstate commission, at a minimum, shall do all of the following:

(1) Publish the proposed rule's entire text stating the reason or reasons for that proposed rule;

(2) Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and be made publicly available;

(3) Provide an opportunity for an informal hearing, if petitioned by ten or more persons;

(4) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(D) When the interstate commission promulgates a rule, not later than sixty days after the rule is promulgated, any interested person may file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located, for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this division, evidence is substantial if it would be considered substantial evidence under the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000).

(E) If a majority of the legislatures of the compacting states rejects a rule, those states, by enactment of a statute or resolution in the same manner used to adopt the compact, may cause that such rule shall have no further force and effect in any compacting state.

(F) The existing rules governing the operation of the interstate compact on juveniles that is superseded by this compact shall be null and void twelve months after the first meeting of the interstate commission created under this compact.

(G) Upon determination by the interstate commission that a state of emergency exists, it may promulgate an emergency rule. An emergency rule so promulgated shall become effective immediately upon adoption, provided that the usual rulemaking procedures specified in this Article shall be retroactively applied to the emergency rule as soon as reasonably possible, but not later than ninety days after the effective date of the emergency rule.

Article VII -- Oversight, Enforcement, and Dispute Resolution by the Interstate Commission

A Oversight and Enforcement

(1) The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate this compact's purposes and intent. The provisions of this compact and the rules promulgated under it shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in the proceeding and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

(1) The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of this compact and on all issues and activities pertaining to compliance with the provisions of this compact and the interstate commission's bylaws and rules.

(2) The interstate commission, upon the request of a compacting state, shall attempt to resolve any disputes or other issues that are subject to this compact and that may arise among compacting states and between compacting and non-compacting states. The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

Article VIII -- Finance

(A) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(B) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff. The annual assessment shall be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state. The interstate commission shall promulgate a rule binding upon all compacting states that governs the assessment.

(C) The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the obligations. The interstate commission shall not pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(D) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

Article IX -- The State Council

Each compacting state shall create a state council for interstate juvenile supervision. While each compacting state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator for the state. Each state council shall advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

Article X Compacting States, Effective Date, and Amendment

(A) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

(B) This compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, this compact shall become effective and binding as to any other compacting state upon enactment of this compact into law by that state. The governors of non-compacting states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of this compact by all states.

(C) The interstate commission may propose amendments to this compact for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XI Withdrawal, Default, Termination, and Judicial Enforcement

Section A. Withdrawal

(1) Once effective, this compact shall continue in force and remain binding upon each and every compacting state, provided that a compacting state may withdraw from this compact by specifically repealing the statute that enacted this compact into law.

(2) The effective date of withdrawal of a compacting state is the effective date of the state's repeal of the statute that enacted this scompact into law.

(3) A compacting state that withdraws from this compact shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of the interstate commission's receipt of the notice from the withdrawing state.

(4) A compacting state that withdraws from this compact is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) If a compacting state withdraws from this compact, reinstatement of the withdrawing state following withdrawal shall occur upon the withdrawing state reenacting this compact or upon such later date as determined by the interstate commission.

Section B. Technical Assistance, Fines, Suspension, Termination, and Default

(1) If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or under the interstate commission's bylaws or duly promulgated rules, the interstate commission may impose one or more of the following penalties:

(a) Remedial training and technical assistance as directed by the interstate commission;

(b) Alternative dispute resolution;

(c) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

(d) Suspension or termination of membership in this compact, provided that suspension or termination of membership shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the interstate commission to the governor of the defaulting state, its chief justice or the chief judicial officer, the majority and minority leaders of its state legislature, and the state council for interstate juvenile supervision. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, by the interstate commission's bylaws, or by its duly promulgated rules, and any other grounds designated in commission bylaws and rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission and of the default pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, the defaulting state shall be terminated from this compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within sixty days of the effective date of termination of a defaulting compacting state, the interstate commission shall notify the defaulting state's governor, its chief justice or chief judicial officer, the majority and minority leaders of its state legislature, and the state council for interstate juvenile supervision of the termination.

(3) A defaulting compacting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

(4) The interstate commission shall not bear any costs relating to a defaulting compacting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

(5) If a defaulting compacting state is terminated, reinstatement of the defaulting state following termination requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to its rules.

Section C. Judicial Enforcement

The interstate commission, by majority vote of the members, may initiate legal action against any compacting state to enforce compliance with the provisions of this compact, and the interstate commission's duly promulgated rules and bylaws. Any such action, if initiated, shall be initiated in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation including reasonable attorney's fees.

D Dissolution of Compact

(1) This compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in this compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, the business and affairs of the interstate commission shall be concluded, and any surplus funds shall be distributed in accordance with the interstate commission's bylaws.

Article XII Severability and Construction

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XIII Binding Effect of Compact and Other Laws

Section A. Other Laws

(1) Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws, other than state constitutions and other interstate compacts, conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

(1) All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

(2) All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over the meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding that meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the interstate commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency of that state to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Article XIV Financial Reimbursement

The state agency responsible for administering this compact shall have the legal authority to recoup fines, fees and costs imposed by the interstate commission as stated in Article XI, Section B, Subsection (1)(c) of this compact when the default in performance is the result of a decision made by an entity outside the jurisdiction of the agency administering this compact.

Added by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.38,SB 122, §2, eff. 6/30/2011.

Prior History: (Effective Date: 03-16-1989 )



Section 2151.57 - Definitions for RC sections to 2151.59.

(A) As used in sections 2151.57 to 2151.59 of the Revised Code:

(1) "Interstate compact for juveniles" means the interstate compact for juveniles ratified, enacted into law, and entered into by this state pursuant to section 2151.56 of the Revised Code.

(2) "Bylaws," "commissioner," "compact administrator," and "interstate commission for juveniles" have the same meanings as in section 2151.56 of the Revised Code.

(B) The state council for interstate juvenile supervision is hereby established within the department of youth services. The council shall consist of the following members:

(1) One member who is the compact administrator or the designee of the compact administrator;

(2) One member of the house of representatives appointed by the speaker of the house of representatives;

(3) One member of the senate appointed by the president of the senate;

(4) One member who is a representative of the executive branch of state government, in addition to the member described in division (B)(1) of this section, appointed by the governor;

(5) One member who is a representative of the judiciary, who shall be a juvenile court judge appointed by the chief justice of the supreme court;

(6) One member who is a person who represents an organization that advocates for the rights of victims of crime or a delinquent act, appointed by the governor.

(C) The state council for interstate juvenile supervision shall advise and may exercise oversight and advocacy concerning this state's participation in activities of the interstate commission for juveniles, shall develop policy for this state concerning operations and procedures of the interstate compact for juveniles within this state, and shall perform other duties assigned to state councils under that compact.

Added by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.38,SB 122, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-17-1957 )



Section 2151.58 - Appointment of compact administrator.

(A) The governor shall appoint the director of youth services as the compact administrator for the interstate compact for juveniles.

(B) The governor shall appoint the compact administrator or shall allow the compact administrator to appoint a designee to serve as the commissioner from this state on the interstate commission for juveniles.

Added by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.38,SB 122, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-17-1957 )



Section 2151.59 - Administration by department of youth services.

(A) The department of youth services is the state agency responsible for administering the interstate compact for juveniles in this state.

(B) The department of youth services shall pay all of the following:

(1) The annual assessment charged to this state for participating in the interstate compact for juveniles;

(2) All fines, fees, or costs assessed against this state by the interstate commission for juveniles for any default in the performance of this state's obligations or responsibilities under the compact, the bylaws, or rules duly promulgated under the compact.

Added by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.38,SB 122, §2, eff. 6/30/2011.

Prior History: (Effective Date: 07-01-1985 )



Section 2151.60 - [Repealed] .

Repealed by 129th General AssemblyFile No.38,SB 122, §2, eff. 6/30/2011.

Related Legislative Provision: See 129th General AssemblyFile No.38,SB 122, §3

Prior History: (Effective Date: 09-17-1957 )



Section 2151.61 - [Repealed] .

Repealed by 129th General AssemblyFile No.38,SB 122, §2, eff. 6/30/2011.

Related Legislative Provision: See 129th General AssemblyFile No.38,SB 122, §3

Prior History: (Effective Date: 07-31-1992 )



Section 2151.62 - Amended and Renumbered RC 2152.72.

Effective Date: 01-01-2002



Section 2151.65 - Single-county and joint-county juvenile facilities for training, treatment, and rehabilitation.

Upon the advice and recommendation of the juvenile judge, the board of county commissioners may provide by purchase, lease, construction, or otherwise a school, forestry camp, or other facility or facilities where delinquent children, as defined in section 2152.02 of the Revised Code, dependent children, abused children, unruly children, as defined in section 2151.022 of the Revised Code, or neglected children or juvenile traffic offenders may be held for training, treatment, and rehabilitation. Upon the joint advice and recommendation of the juvenile judges of two or more adjoining or neighboring counties, the boards of county commissioners of such counties may form themselves into a joint board and proceed to organize a district for the establishment and support of a school, forestry camp, or other facility or facilities for the use of the juvenile courts of such counties, where delinquent, dependent, abused, unruly, or neglected children, or juvenile traffic offenders may be held for treatment, training, and rehabilitation, by using a site or buildings already established in one such county, or by providing for the purchase of a site and the erection of the necessary buildings thereon. Such county or district school, forestry camp, or other facility or facilities shall be maintained as provided in Chapters 2151. and 2152. of the Revised Code. Children who are adjudged to be delinquent, dependent, neglected, abused, unruly, or juvenile traffic offenders may be committed to and held in any such school, forestry camp, or other facility or facilities for training, treatment, and rehabilitation.

The juvenile court shall determine:

(A) The children to be admitted to any school, forestry camp, or other facility maintained under this section;

(B) The period such children shall be trained, treated, and rehabilitated at such facility;

(C) The removal and transfer of children from such facility.

Effective Date: 01-01-2002



Section 2151.651 - Application for state assistance for juvenile facilities.

The board of county commissioners of a county which, either separately or as part of a district, is planning to establish a school, forestry camp, or other facility under section 2151.65 of the Revised Code, to be used exclusively for the rehabilitation of children between the ages of twelve to eighteen years, other than psychotic or mentally retarded children, who are designated delinquent children, as defined in section 2152.02 of the Revised Code, or unruly children, as defined in section 2151.022 of the Revised Code, by order of a juvenile court, may make application to the department of youth services, created under section 5139.01 of the Revised Code, for financial assistance in defraying the county's share of the cost of acquisition or construction of such school, camp, or other facility, as provided in section 5139.27 of the Revised Code. Such application shall be made on forms prescribed and furnished by the department.

Effective Date: 01-01-2002



Section 2151.652 - [Repealed].

Effective Date: 01-01-2002



Section 2151.653 - Program of education for youths admitted to school, forestry camp, or other facility.

The board of county commissioners of a county or the board of trustees of a district maintaining a school, forestry camp, or other facility established under section 2151.65 of the Revised Code, shall provide a program of education for the youths admitted to such school, forestry camp, or other facility. Either of such boards and the board of education of any school district may enter into an agreement whereby such board of education provides teachers for such school, forestry camp, or other facility, or permits youths admitted to such school, forestry camp, or other facility to attend a school or schools within such school district, or both. Either of such boards may enter into an agreement with the appropriate authority of any university, college, or vocational institution to assist in providing a program of education for the youths admitted to such school, forestry camp, or other facility.

Effective Date: 08-10-1965



Section 2151.654 - Agreement other county.

The board of county commissioners of a county or the board of trustees of a district maintaining a school, forestry camp, or other facility established under section 2151.65 of the Revised Code, may enter into an agreement with the board of county commissioners of a county which does not maintain such a school, forestry camp, or other facility, to admit to such school, forestry camp, or other facility a child from the county not maintaining such a school, forestry camp, or other facility.

Effective Date: 08-10-1965



Section 2151.655 - Issuing general obligation securities - joint district financing agreements.

(A) The taxing authority of a county may issue general obligation securities of the county under Chapter 133. of the Revised Code to pay such county's share, either separately or as a part of a district, of the cost of acquiring schools, detention facilities, forestry camps, or other facilities, or any combination thereof, under section 2152.41 or 2151.65 of the Revised Code, or of acquiring sites for and constructing, enlarging, or otherwise improving such schools, detention facilities, forestry camps, other facilities, or combinations thereof.

(B) The joint board of county commissioners, as the taxing authority of a detention facility district, or a district organized under section 2151.65 of the Revised Code, or of a combined district organized under sections 2152.41 and 2151.65 of the Revised Code, may submit to the electors of the district the question of issuing general obligation bonds of the district to pay the cost of acquiring, constructing, enlarging, or otherwise improving sites, buildings, and facilities for any purposes for which the district was organized. The election on such question shall be submitted and held under section 133.18 of the Revised Code.

(C)

(1) To pay the cost of permanent improvements of the district, the board of trustees of a detention facility district, of a district organized under section 2151.65 of the Revised Code, or of a combined district organized under sections 2152.41 and 2151.65 of the Revised Code may enter into an agreement with the several boards of county commissioners constituting the joint board of county commissioners. The agreement shall provide for each such board of county commissioners to pay the district a share of such costs for a stated term from the proceeds of a tax levied by the board under division (F) or (R) of section 5705.19 of the Revised Code or from funds of the county otherwise lawfully available to pay the county's share of the costs of the district's permanent improvements. County shares shall be allocated on the basis prescribed in the agreement, which may include an allocation in proportion to the taxable value of each county or in proportion to the number of children from each county who are maintained in district facilities.

More than one agreement may be entered into under this division with respect to a district, and more than one agreement may exist at the same time with respect to a district. An agreement entered into under this division may be amended if the amendment is mutually agreed to by the board of trustees of the district and the several boards of county commissioners constituting the joint board of county commissioners.

If a board of county commissioners withdraws from the district before the end of the term of the agreement, the board shall be required to make payments as required in the agreement until all debt charges or loan repayments for which such payments are pledged are paid in full, unless the board of trustees agrees otherwise.

(2) In any such district where the board of trustees has entered into an agreement under division (C)(1) of this section, the joint board of county commissioners, as the taxing authority of a district, may issue self-supporting securities of the district under section 133.152 of the Revised Code for the purpose of paying the cost of permanent improvements of the district. If such securities are issued, the term of an agreement shall be for no fewer years than the maximum maturity of securities secured by a pledge of payments made under the agreement.

(3) In any such district where the board of trustees has entered into an agreement under division (C)(1) of this section, the joint board of county commissioners, as the taxing authority of a district, may obtain loans from a financial institution to be repaid from amounts to be paid to the district under the agreement by the boards of county commissioners constituting the joint board of county commissioners.

Effective Date: 01-01-2002; 07-20-2006



Section 2151.66 - Assessment of taxes for expense.

The joint boards of county commissioners of district schools, forestry camps, or other facility or facilities created under section 2151.65 of the Revised Code, shall make annual assessments of taxes sufficient to support and defray all necessary expenses of such school, forestry camp, or other facility or facilities.

Effective Date: 10-14-1963



Section 2151.67 - Receipt and use of gifts and bequests.

The board of county commissioners of a county or the board of trustees of a district maintaining a school, forestry camp, or other facility established or to be established under section 2151.65 of the Revised Code may receive gifts, grants, devises, and bequests, either absolutely or in trust, and may receive any public moneys made available to it. Each of such boards shall use such gifts, grants, devises, bequests, and public moneys in whatever manner it determines is most likely to carry out the purposes for which such school, forestry camp, or other facility was or is to be established.

Effective Date: 02-21-1967



Section 2151.68 - Appointment of district boards of trustees by joint board of county commissioners.

Immediately upon the organization of the joint board of county commissioners as provided by section 2151.65 of the Revised Code, or so soon thereafter as practicable, such joint board of county commissioners shall appoint a board of not less than five trustees, which shall hold office and perform its duties until the first annual meeting after the choice of an established site and buildings, or after the selection and purchase of a building site, at which time such joint board of county commissioners shall appoint a board of not less than five trustees, one of whom shall hold office for a term of one year, one for the term of two years, one for the term of three years, half of the remaining number for the term of four years, and the remainder for the term of five years. Annually thereafter, the joint board of county commissioners shall appoint one or more trustees, each of whom shall hold office for the term of five years, to succeed any trustee whose term of office expires. A trustee may be appointed to succeed himself upon such board of trustees, and all appointments to such board of trustees shall be made from persons who are recommended and approved by the juvenile court judge or judges of the county of which such person is a resident. The annual meeting of the board of trustees shall be held on the first Tuesday in May in each year.

Effective Date: 10-14-1963



Section 2151.69 - Organization of district board of trustees.

A majority of the trustees appointed under section 2151.68 of the Revised Code constitutes a quorum. Board meetings shall be held at least quarterly. The presiding juvenile court judge of each of the counties of the district organized pursuant to section 2151.65 of the Revised Code shall attend such meetings, or shall designate a member of his staff to do so. The members of the board shall receive no compensation for their services, except their actual traveling expenses, which, when properly certified, shall be allowed and paid by the treasurer.

Effective Date: 10-14-1963



Section 2151.70 - Superintendent and other personnel.

The judge, in a county maintaining a school, forestry camp, or other facility or facilities created under section 2151.65 of the Revised Code, shall appoint the superintendent of any such facility. In the case of a district facility created under such section, the board of trustees shall appoint the superintendent. A superintendent, before entering upon his duties, shall give bond with sufficient surety to the judge or to the board, as the case may be, in such amount as may be fixed by the judge or the board, such bond being conditioned upon the full and faithful accounting of the funds and properties coming into his hands.

Compensation of the superintendent and other necessary employees of a school, forestry camp, or other facility or facilities shall be fixed by the judge in the case of a county facility, or by the board of trustees in the case of a district facility. Such compensation and other expenses of maintaining the facility shall be paid in the manner prescribed in section 2151.13 of the Revised Code in the case of a county facility, or in accordance with rules and regulations provided for in section 2151.77 of the Revised Code in the case of a district facility.

The superintendent of a facility shall appoint all employees of such facility. All such employees, except the superintendent, shall be in the classified civil service.

The superintendent of a school, forestry camp, or other facility shall have entire executive charge of such facility, under supervision of the judge, in the case of a county facility, or under supervision of the board of trustees, in the case of a district facility. The superintendent shall control, manage, and operate the facility, and shall have custody of its property, files, and records.

Effective Date: 10-14-1963



Section 2151.71 - Operation of district facilities same as county facilities.

District schools, forestry camps, or other facilities created under section 2151.65 of the Revised Code shall be established, operated, maintained, and managed in the same manner, so far as applicable, as county schools, forestry camps, or other facilities.

Effective Date: 10-14-1963



Section 2151.72 - Site selection.

When the board of trustees appointed under section 2151.68 of the Revised Code does not choose an established institution in one of the counties of the district, it may select a suitable site for the erection of a district school, forestry camp, or other facility or facilities created under section 2151.65 of the Revised Code.

Effective Date: 10-14-1963



Section 2151.73 - Apportioned representation on board of trustees.

Each county in the district, organized under section 2151.65 of the Revised Code, shall be entitled to one trustee, and in districts composed of but two counties, each county shall be entitled to not less than two trustees. In districts composed of more than four counties, the number of trustees shall be sufficiently increased so that there shall always be an uneven number of trustees constituting such board. The county in which a district school, forestry camp, or other facility created under section 2151.65 of the Revised Code is located shall have not less than two trustees, who, in the interim period between the regular meetings of the board of trustees, shall act as an executive committee in the discharge of all business pertaining to the school, forestry camp, or other facility.

Effective Date: 10-14-1963



Section 2151.74 - Removing a trustee.

The joint board of county commissioners organized under section 2151.65 of the Revised Code may remove any trustee appointed under section 2151.68 of the Revised Code, but no such removal shall be made on account of the religious or political convictions of such trustee. The trustee appointed to fill any vacancy shall hold his office for the unexpired term of his predecessor.

Effective Date: 10-14-1963



Section 2151.75 - Delegation of powers and duties to board of trustees.

In the interim, between the selection and purchase of a site, and the erection and occupancy of a district school, forestry camp, or other facility or facilities created under section 2151.65 of the Revised Code, the joint board of county commissioners provided by section 2151.65 of the Revised Code may delegate to a board of trustees appointed under section 2151.68 of the Revised Code, such powers and duties as, in its judgment, will be of general interest or aid to the institution. Such joint board of county commissioners may appropriate a trustees' fund, to be expended by the board of trustees in payment of such contracts, purchases, or other expenses necessary to the wants or requirements of the school, forestry camp, or other facility or facilities which are not otherwise provided for. The board of trustees shall make a complete settlement with the joint board of county commissioners once each six months, or quarterly if required, and shall make a full report of the condition of the school, forestry camp, or other facility or facilities and inmates, to the board of county commissioners, and to the juvenile court of each of the counties.

Effective Date: 10-14-1963



Section 2151.76 - Joint board of county commissioners has authority for choice, construction and furnishing of facility.

The choice of an established site and buildings, or the purchase of a site, stock, implements, and general farm equipment, should there be a farm, the erection of buildings, and the completion and furnishing of the district school, forestry camp, or other facility or facilities for occupancy, shall be in the hands of the joint board of county commissioners organized under section 2151.65 of the Revised Code. Such joint board of county commissioners may delegate all or a portion of these duties to the board of trustees provided for under section 2151.68 of the Revised Code, under such restrictions and regulations as the joint board of county commissioners imposes.

Effective Date: 10-14-1963



Section 2151.77 - Expenses paid by each county.

When an established site and buildings are used for a district school, forestry camp, or other facility or facilities created under section 2151.65 of the Revised Code the joint board of county commissioners organized under section 2151.65 of the Revised Code shall cause the value of such site and buildings to be properly appraised. This appraisal value, or in case of the purchase of a site, the purchase price and the cost of all betterments and additions thereto, shall be paid by the counties comprising the district, in proportion to the taxable property of each county, as shown by its tax duplicate. The current expenses of maintaining the school, forestry camp, or other facility or facilities and the cost of ordinary repairs thereto shall be paid by each such county in accordance with one of the following methods as approved by the joint board of county commissioners:

(A) In proportion to the number of children from such county who are maintained in the school, forestry camp, or other facility or facilities during the year;

(B) By a levy submitted by the joint board of county commissioners under division (A) of section 5705.19 of the Revised Code and approved by the electors of the district;

(C) In proportion to the taxable property of each county, as shown by its tax duplicate;

(D) In any combination of the methods for payment described in division (A), (B), or (C) of this section.

The board of trustees shall, with the approval of the joint board of county commissioners, adopt rules for the management of funds used for the current expenses of maintaining the school, forestry camp, or other facility or facilities.

Effective Date: 06-14-1988



Section 2151.78 - County withdrawing from district.

The board of county commissioners of any county within a school, forestry camp, or other facility or facilities district may, upon the recommendation of the juvenile court of such county, withdraw from such district and dispose of its interest in such school, forestry camp, or other facility or facilities selling or leasing its right, title, and interest in the site, buildings, furniture, and equipment to any counties in the district, at such price and upon such terms as are agreed upon among the boards of county commissioners of the counties concerned. Section 307.10 of the Revised Code does not apply to this section. The net proceeds of any such sale or lease shall be paid into the treasury of the withdrawing county.

Any county withdrawing from such district or from a combined district organized under sections 2152.41 and 2151.65 of the Revised Code shall continue to have levied against its tax duplicate any tax levied by the district during the period in which the county was a member of the district for current operating expenses, permanent improvements, or the retirement of bonded indebtedness. Such levy shall continue to be a levy against such duplicate of the county until such time that it expires or is renewed.

Members of the board of trustees of a district school, forestry camp, or other facility or facilities who are residents of a county withdrawing from such district are deemed to have resigned their positions upon the completion of the withdrawal procedure provided by this section. Vacancies then created shall be filled according to sections 2151.68 and 2151.74 of the Revised Code.

Effective Date: 01-01-2002



Section 2151.79 - Fiscal officer of district.

The county auditor of the county having the greatest population, or, with the unanimous concurrence of the county auditors of the counties composing a facilities district, the auditor of the county wherein the facility is located, shall be the fiscal officer of a district organized under section 2151.65 of the Revised Code or a combined district organized under sections 2152.41 and 2151.65 of the Revised Code. The county auditors of the several counties composing a school, forestry camp, or other facility or facilities district, shall meet at the district school, forestry camp, or other facility or facilities not less than once in each six months, to review accounts and to transact such other duties in connection with the institution as pertain to the business of their office.

Effective Date: 01-01-2002



Section 2151.80 - Expenses of board members.

Each member of the board of county commissioners who meets by appointment to consider the organization of a district school, forestry camp, or other facility or facilities shall, upon presentation of properly certified accounts, be paid his necessary expenses upon a warrant drawn by the county auditor of his county.

Effective Date: 10-14-1963



Section 2151.81 - Independent living services definitions.

As used in sections 2151.82 to 2151.84 of the Revised Code:

(A) "Independent living services" means services and other forms of support designed to aid children and young adults to successfully make the transition to independent adult living and to achieve emotional and economic self-sufficiency. "Independent living services" may include the following:

(1) Providing housing;

(2) Teaching decision-making skills;

(3) Teaching daily living skills such as securing and maintaining a residence, money management, utilization of community services and systems, personal health care, hygiene and safety, and time management;

(4) Assisting in obtaining education, training, and employment skills;

(5) Assisting in developing positive adult relationships and community supports.

(B) "Young adult" means a person eighteen years of age or older but under twenty-one years of age who was in the temporary or permanent custody of, or was provided care in a planned permanent living arrangement by, a public children services agency or private child placing agency on the date the person attained age eighteen.

Effective Date: 2002 HB38 11-01-2002



Section 2151.82 - Services to be based on evaluation of strengths and weaknesses of child.

A public children services agency or private child placing agency, that has temporary or permanent custody of, or is providing care in a planned permanent living arrangement to, a child who is sixteen or seventeen years of age, shall provide independent living services to the child. The services to be provided shall be determined based on an evaluation of the strengths and weaknesses of the child, completed or obtained by the agency. If housing is provided as part of the services, the child shall be placed in housing that is supervised or semi-supervised by an adult.

The services shall be included as part of the case plan established for the child pursuant to section 2151.412 of the Revised Code.

Effective Date: 2002 HB38 11-01-2002



Section 2151.83 - Jointly prepared written agreement with young adult to provide independent living services.

(A) A public children services agency or private child placing agency, on the request of a young adult, shall enter into a jointly prepared written agreement with the young adult that obligates the agency to ensure that independent living services are provided to the young adult and sets forth the responsibilities of the young adult regarding the services. The agreement shall be developed based on the young adult's strengths, needs, and circumstances. The agreement shall be designed to promote the young adult's successful transition to independent adult living and emotional and economic self-sufficiency.

(B) If the young adult appears to be eligible for services from one or more of the following entities, the agency must contact the appropriate entity to determine eligibility:

(1) An entity, other than the agency, that is represented on a county family and children first council established pursuant to section 121.37 of the Revised Code. If the entity is a board of alcohol, drug addiction, and mental health services, an alcohol and drug addiction services board, or a community mental health board, the agency shall contact the provider of alcohol, drug addiction, or mental health services that has been designated by the board to determine the young adult's eligibility for services.

(2) The rehabilitation services commission;

(3) A metropolitan housing authority established pursuant to section 3735.27 of the Revised Code.

If an entity described in this division determines that the young adult qualifies for services from the entity, that entity, the young adult, and the agency to which the young adult made the request for independent living services shall enter into a written addendum to the jointly prepared agreement entered into under division (A) of this section. The addendum shall indicate how services under the agreement and addendum are to be coordinated and allocate the service responsibilities among the entities and agency that signed the addendum.

Effective Date: 09-26-2003



Section 2151.84 - Department of job and family services to establish model agreements.

The department of job and family services shall establish model agreements that may be used by public children services agencies and private child placing agencies required to provide services under an agreement with a young adult pursuant to section 2151.83 of the Revised Code. The model agreements shall include provisions describing the specific independent living services to be provided , the duration of the services and the agreement, the duties and responsibilities of each party under the agreement, and grievance procedures regarding disputes that arise regarding the agreement or services provided under it.

Effective Date: 09-26-2003



Section 2151.85 - Unmarried, unemancipated minor may seek abortion without notice to parent, guardian or custodian.

(A) A woman who is pregnant, unmarried, under eighteen years of age, and unemancipated and who wishes to have an abortion without the notification of her parents, guardian, or custodian may file a complaint in the juvenile court of the county in which she has a residence or legal settlement or in the juvenile court of any county that borders to any extent the county in which she has a residence or legal settlement requesting the issuance of an order authorizing her to consent to the performance or inducement of an abortion without the notification of her parents, guardian, or custodian.

The complaint shall be made under oath and shall include all of the following:

(1) A statement that the complainant is pregnant;

(2) A statement that the complainant is unmarried, under eighteen years of age, and unemancipated;

(3) A statement that the complainant wishes to have an abortion without the notification of her parents, guardian, or custodian;

(4) An allegation of either or both of the following:

(a) That the complainant is sufficiently mature and well enough informed to intelligently decide whether to have an abortion without the notification of her parents, guardian, or custodian;

(b) That one or both of her parents, her guardian, or her custodian was engaged in a pattern of physical, sexual, or emotional abuse against her, or that the notification of her parents, guardian, or custodian otherwise is not in her best interest.

(5) A statement as to whether the complainant has retained an attorney and, if she has retained an attorney, the name, address, and telephone number of her attorney.

(B)

(1) The court shall fix a time for a hearing on any complaint filed pursuant to division (A) of this section and shall keep a record of all testimony and other oral proceedings in the action. The court shall hear and determine the action and shall not refer any portion of it to a referee. The hearing shall be held at the earliest possible time, but not later than the fifth business day after the day that the complaint is filed. The court shall enter judgment on the complaint immediately after the hearing is concluded. If the hearing required by this division is not held by the fifth business day after the complaint is filed, the failure to hold the hearing shall be considered to be a constructive order of the court authorizing the complainant to consent to the performance or inducement of an abortion without the notification of her parent, guardian, or custodian, and the complainant and any other person may rely on the constructive order to the same extent as if the court actually had issued an order under this section authorizing the complainant to consent to the performance or inducement of an abortion without such notification.

(2) The court shall appoint a guardian ad litem to protect the interests of the complainant at the hearing that is held pursuant to this section. If the complainant has not retained an attorney, the court shall appoint an attorney to represent her. If the guardian ad litem is an attorney admitted to the practice of law in this state, the court also may appoint the guardian ad litem to serve as the complainant's attorney.

(C)

(1) If the complainant makes only the allegation set forth in division (A)(4)(a) of this section and if the court finds, by clear and convincing evidence, that the complainant is sufficiently mature and well enough informed to decide intelligently whether to have an abortion, the court shall issue an order authorizing the complainant to consent to the performance or inducement of an abortion without the notification of her parents, guardian, or custodian. If the court does not make the finding specified in this division, it shall dismiss the complaint.

(2) If the complainant makes only the allegation set forth in division (A)(4)(b) of this section and if the court finds, by clear and convincing evidence, that there is evidence of a pattern of physical, sexual, or emotional abuse of the complainant by one or both of her parents, her guardian, or her custodian, or that the notification of the parents, guardian, or custodian of the complainant otherwise is not in the best interest of the complainant, the court shall issue an order authorizing the complainant to consent to the performance or inducement of an abortion without the notification of her parents, guardian, or custodian. If the court does not make the finding specified in this division, it shall dismiss the complaint.

(3) If the complainant makes both of the allegations set forth in divisions (A)(4)(a) and (b) of this section, the court shall proceed as follows:

(a) The court first shall determine whether it can make the finding specified in division (C)(1) of this section and, if so, shall issue an order pursuant to that division. If the court issues such an order, it shall not proceed pursuant to division (C)(3)(b) of this section. If the court does not make the finding specified in division (C)(1) of this section, it shall proceed pursuant to division (C)(3)(b) of this section.

(b) If the court pursuant to division (C)(3)(a) of this section does not make the finding specified in division (C)(1) of this section, it shall proceed to determine whether it can make the finding specified in division (C)(2) of this section and, if so, shall issue an order pursuant to that division. If the court does not make the finding specified in division (C)(2) of this section, it shall dismiss the complaint.

(D) The court shall not notify the parents, guardian, or custodian of the complainant that she is pregnant or that she wants to have an abortion.

(E) If the court dismisses the complaint, it immediately shall notify the complainant that she has a right to appeal under section 2505.073 of the Revised Code.

(F) Each hearing under this section shall be conducted in a manner that will preserve the anonymity of the complainant. The complaint and all other papers and records that pertain to an action commenced under this section shall be kept confidential and are not public records under section 149.43 of the Revised Code.

(G) The supreme court shall prescribe complaint and notice of appeal forms that shall be used by a complainant filing a complaint under this section and by an appellant filing an appeal under section 2505.073 of the Revised Code. The clerk of each juvenile court shall furnish blank copies of the forms, without charge, to any person who requests them.

(H) No filing fee shall be required of, and no court costs shall be assessed against, a complainant filing a complaint under this section or an appellant filing an appeal under section 2505.073 of the Revised Code.

(I) As used in this section, "unemancipated" means that a woman who is unmarried and under eighteen years of age has not entered the armed services of the United States, has not become employed and self-subsisting, or has not otherwise become independent from the care and control of her parent, guardian, or custodian.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 03-24-1986



Section 2151.86 - Criminal records check.

(A)

(1) The appointing or hiring officer of any entity that appoints or employs any person responsible for a child's care in out-of-home care shall request the superintendent of BCII to conduct a criminal records check with respect to any person who is under final consideration for appointment or employment as a person responsible for a child's care in out-of-home care, except that section 3319.39 of the Revised Code shall apply instead of this section if the out-of-home care entity is a public school, educational service center, or chartered nonpublic school.

(2) At the times specified in this division, the administrative director of an agency, or attorney, who arranges an adoption for a prospective adoptive parent shall request the superintendent of BCII to conduct a criminal records check with respect to that prospective adoptive parent and a criminal records check with respect to all persons eighteen years of age or older who reside with the prospective adoptive parent. The administrative director or attorney shall request a criminal records check pursuant to this division at the time of the initial home study, every four years after the initial home study at the time of an update, and at the time that an adoptive home study is completed as a new home study.

(3) Before a recommending agency submits a recommendation to the department of job and family services on whether the department should issue a certificate to a foster home under section 5103.03 of the Revised Code, and every four years thereafter prior to a recertification under that section, the administrative director of the agency shall request that the superintendent of BCII conduct a criminal records check with respect to the prospective foster caregiver and a criminal records check with respect to all other persons eighteen years of age or older who reside with the foster caregiver.

(B)

(1) If a person subject to a criminal records check under division (A)(1) of this section does not present proof that the person has been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested or does not provide evidence that within that five-year period the superintendent of BCII has requested information about the person from the federal bureau of investigation in a criminal records check, the appointing or hiring officer shall request that the superintendent of BCII obtain information from the federal bureau of investigation as a part of the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671. If a person subject to a criminal records check under division (A)(1) of this section presents proof that the person has been a resident of this state for that five-year period, the appointing or hiring officer or attorney may request that the superintendent of BCII include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

When the administrative director of an agency, or attorney, who arranges an adoption for a prospective parent requests, at the time of the initial home study, a criminal records check for a person pursuant to division (A)(2) of this section, the administrative director or attorney shall request that the superintendent of BCII obtain information from the federal bureau of investigation as part of the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671, for the person subject to the criminal records check. In all other cases in which the administrative director of an agency, or attorney, who arranges an adoption for a prospective parent requests a criminal records check for a person pursuant to division (A)(2) of this section, the administrative director or attorney may request that the superintendent of BCII include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

When the administrative director of a recommending agency requests, before submitting a recommendation to the department of job and family services on whether the department should issue a certificate to a foster home under section 5103.03 of the Revised Code, a criminal records check for a person pursuant to division (A)(3) of this section, the administrative director shall request that the superintendent of BCII obtain information from the federal bureau of investigation as part of a criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671, for the person subject to the criminal records check. In all other cases in which the administrative director of a recommending agency requests a criminal records check for a person pursuant to division (A)(3) of this section, the administrative director may request that the superintendent of BCII include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

Prior to a hearing on a final decree of adoption or interlocutory order of adoption by a probate court, the administrative director of an agency, or an attorney, who arranges an adoption for a prospective parent shall provide to the clerk of the probate court either of the following:

(a) Any information received pursuant to a request made under this division from the superintendent of BCII or the federal bureau of investigation as part of the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671, for the person subject to the criminal records check;

(b) Written notification that the person subject to a criminal records check pursuant to this division failed upon request to provide the information necessary to complete the form or failed to provide impressions of the person's fingerprints as required under division (B)(2) of this section.

(2) An appointing or hiring officer, administrative director, or attorney required by division (A) of this section to request a criminal records check shall provide to each person subject to a criminal records check a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from the person, and forward the completed form and impression sheet to the superintendent of BCII at the time the criminal records check is requested.

Any person subject to a criminal records check who receives pursuant to this division a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If a person subject to a criminal records check, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the appointing or hiring officer shall not appoint or employ the person as a person responsible for a child's care in out-of-home care, a probate court may not issue a final decree of adoption or an interlocutory order of adoption making the person an adoptive parent, and the department of job and family services shall not issue a certificate authorizing the prospective foster caregiver to operate a foster home.

(C)

(1) No appointing or hiring officer shall appoint or employ a person as a person responsible for a child's care in out-of-home care, the department of job and family services shall not issue a certificate under section 5103.03 of the Revised Code authorizing a prospective foster caregiver to operate a foster home, and no probate court shall issue a final decree of adoption or an interlocutory order of adoption making a person an adoptive parent if the person or, in the case of a prospective foster caregiver or prospective adoptive parent, any person eighteen years of age or older who resides with the prospective foster caregiver or prospective adoptive parent previously has been convicted of or pleaded guilty to any of the violations described in division (A) (4) of section 109.572 of the Revised Code, unless the person meets rehabilitation standards established in rules adopted under division (F) of this section.

(2) The appointing or hiring officer may appoint or employ a person as a person responsible for a child's care in out-of-home care conditionally until the criminal records check required by this section is completed and the officer receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (C)(1) of this section, the person subject to the criminal records check does not qualify for appointment or employment, the officer shall release the person from appointment or employment.

(3) Prior to certification or recertification under section 5103.03 of the Revised Code, the prospective foster caregiver subject to a criminal records check under division (A)(3) of this section shall notify the recommending agency of the revocation of any foster home license, certificate, or other similar authorization in another state occurring within the five years prior to the date of application to become a foster caregiver in this state. The failure of a prospective foster caregiver to notify the recommending agency of any revocation of that type in another state that occurred within that five-year period shall be grounds for denial of the person's foster home application or the revocation of the person's foster home certification, whichever is applicable. If a person has had a revocation in another state within the five years prior to the date of the application, the department of job and family services shall not issue a foster home certificate to the prospective foster caregiver.

(D) The appointing or hiring officer, administrative director, or attorney shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon a request pursuant to division (A) of this section. The officer, director, or attorney may charge the person subject to the criminal records check a fee for the costs the officer, director, or attorney incurs in obtaining the criminal records check. A fee charged under this division shall not exceed the amount of fees the officer, director, or attorney pays for the criminal records check. If a fee is charged under this division, the officer, director, or attorney shall notify the person who is the applicant at the time of the person's initial application for appointment or employment, an adoption to be arranged, or a certificate to operate a foster home of the amount of the fee and that, unless the fee is paid, the person who is the applicant will not be considered for appointment or employment or as an adoptive parent or foster caregiver.

(E) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under division (A) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The person who is the subject of the criminal records check or the person's representative;

(2) The appointing or hiring officer, administrative director, or attorney requesting the criminal records check or the officer's, director's, or attorney's representative;

(3) The department of job and family services, a county department of job and family services, or a public children services agency;

(4) Any court, hearing officer, or other necessary individual involved in a case dealing with the denial of employment, a final decree of adoption or interlocutory order of adoption, or a foster home certificate.

(F) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall include rehabilitation standards a person who has been convicted of or pleaded guilty to an offense listed in division (A) (4) of section 109.572 of the Revised Code must meet for an appointing or hiring officer to appoint or employ the person as a person responsible for a child's care in out-of-home care, a probate court to issue a final decree of adoption or interlocutory order of adoption making the person an adoptive parent, or the department to issue a certificate authorizing the prospective foster caregiver to operate a foster home or not revoke a foster home certificate for a violation specified in section 5103.0328 of the Revised Code.

(G) An appointing or hiring officer, administrative director, or attorney required by division (A) of this section to request a criminal records check shall inform each person who is the applicant, at the time of the person's initial application for appointment or employment, an adoption to be arranged, or a foster home certificate, that the person subject to the criminal records check is required to provide a set of impressions of the person's fingerprints and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code.

(H) The department of job and family services may waive the requirement that a criminal records check based on fingerprints be conducted for an adult resident of a prospective adoptive or foster home or the home of a foster caregiver if the recommending agency documents to the department's satisfaction that the adult resident is physically unable to comply with the fingerprinting requirement and poses no danger to foster children or adoptive children who may be placed in the home. In such cases, the recommending or approving agency shall request that the bureau of criminal identification and investigation conduct a criminal records check using the person's name and social security number.

(I) As used in this section:

(1) "Children's hospital" means any of the following:

(a) A hospital registered under section 3701.07 of the Revised Code that provides general pediatric medical and surgical care, and in which at least seventy-five per cent of annual inpatient discharges for the preceding two calendar years were individuals less than eighteen years of age;

(b) A distinct portion of a hospital registered under section 3701.07 of the Revised Code that provides general pediatric medical and surgical care, has a total of at least one hundred fifty registered pediatric special care and pediatric acute care beds, and in which at least seventy-five per cent of annual inpatient discharges for the preceding two calendar years were individuals less than eighteen years of age;

(c) A distinct portion of a hospital, if the hospital is registered under section 3701.07 of the Revised Code as a children's hospital and the children's hospital meets all the requirements of division (I)(1)(a) of this section.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(3) "Person responsible for a child's care in out-of-home care" has the same meaning as in section 2151.011 of the Revised Code, except that it does not include a prospective employee of the department of youth services or a person responsible for a child's care in a hospital or medical clinic other than a children's hospital.

(4) "Person subject to a criminal records check" means the following:

(a) A person who is under final consideration for appointment or employment as a person responsible for a child's care in out-of-home care;

(b) A prospective adoptive parent;

(c) A prospective foster caregiver;

(d) A person eighteen years old or older who resides with a prospective foster caregiver or a prospective adoptive parent.

(5) "Recommending agency" means a public children services agency, private child placing agency, or private noncustodial agency to which the department of job and family services has delegated a duty to inspect and approve foster homes.

(6) "Superintendent of BCII" means the superintendent of the bureau of criminal identification and investigation.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 10-05-2000; 09-03-2004; 09-16-2004; 2008 SB163 08-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.



Section 2151.861 - Compliance of child day camps with RC 2151.86.

(A) The department of job and family services may periodically conduct a random sampling of registered child day camps to determine compliance with section 2151.86 of the Revised Code.

(B)

(1) No child day camp shall fail to comply with section 2151.86 of the Revised Code in regards to a person it appoints or employs.

(2) If the department determines that a child day camp has violated division (B)(1) of this section, the department shall do both of the following:

(a) Consider imposing a civil penalty on the child day camp in an amount that shall not exceed ten per cent of the camp's gross revenues for the full month immediately preceding the month in which the violation occurred. If the camp was not operating for the entire calendar month preceding the month in which the violation occurred, the penalty shall be five hundred dollars.

(b) Order the child day camp to initiate a criminal records check of the person who is the subject of the violation within a specified period of time.

(3) If, within the specified period of time, the child day camp fails to comply with an order to initiate a criminal records check of the person who is the subject of the violation or to release the person from the appointment or employment, the department shall do both of the following:

(a) Impose a civil penalty in an amount not less than the amount previously imposed and that shall not exceed twice the amount permitted by division (B)(2)(a) of this section;

(b) Order the child day camp to initiate a criminal records check of the person who is the subject of the violation within a specified period of time.

(C) If the department determines that a child day camp has violated division (B)(1) of this section, the department may post a notice at a prominent place at the camp that states that the camp has failed to conduct criminal records checks of its appointees or employees as required by section 2151.86 of the Revised Code. Once the camp demonstrates to the department that the camp is in compliance with that section, the department shall permit the camp to remove the notice.

(D) The department shall include on the department's web site a list of child day camps that the department has determined from a random sample to be not in compliance with the criminal records check requirements of section 2151.86 of the Revised Code. The department shall remove a camp's name from the list when the camp demonstrates to the department that the camp is in compliance with that section.

(E) For the purposes of divisions (C) and (D) of this section, a child day camp will be considered to be in compliance with section 2151.86 of the Revised Code by doing any of the following:

(1) Requesting that the bureau of criminal identification and investigation conduct a criminal records check regarding the person who is the subject of the violation of division (B)(1) of this section and, if the person does not qualify for the appointment or employment, releasing the person from the appointment or employment;

(2) Releasing the person who is the subject of the violation from the appointment or employment.

(F) The attorney general shall commence and prosecute to judgment a civil action in a court of competent jurisdiction to collect any civil penalty imposed under this section that remains unpaid.

(G) A child day camp may appeal any action the department takes under divisions (B) to (D) of this section to the court of common pleas of the county in which the camp is located.

Effective Date: 05-18-2005



Section 2151.87 - Prohibiting child from possessing, using, purchasing or receiving cigarettes or other tobacco products.

(A) As used in this section:

(1) "Cigarette" and "tobacco product" have the same meanings as in section 2927.02 of the Revised Code.

(2) "Youth smoking education program" means a private or public agency program that is related to tobacco use, prevention, and cessation, that is carried out or funded by the department of health pursuant to section 3701.84 of the Revised Code, that utilizes educational methods focusing on the negative health effects of smoking and using tobacco products, and that is not more than twelve hours in duration.

(B) No child shall do any of the following unless accompanied by a parent, spouse who is eighteen years of age or older, or legal guardian of the child:

(1) Use, consume, or possess cigarettes, other tobacco products, or papers used to roll cigarettes;

(2) Purchase or attempt to purchase cigarettes, other tobacco products, or papers used to roll cigarettes;

(3) Order, pay for, or share the cost of cigarettes, other tobacco products, or papers used to roll cigarettes;

(4) Except as provided in division (E) of this section, accept or receive cigarettes, other tobacco products, or papers used to roll cigarettes.

(C) No child shall knowingly furnish false information concerning that child's name, age, or other identification for the purpose of obtaining cigarettes, other tobacco products, or papers used to roll cigarettes.

(D) A juvenile court shall not adjudicate a child a delinquent or unruly child for a violation of division (B)(1), (2), (3), or (4) or (C) of this section.

(E)

(1) It is not a violation of division (B)(4) of this section for a child to accept or receive cigarettes, other tobacco products, or papers used to roll cigarettes if the child is required to do so in the performance of the child's duties as an employee of that child's employer and the child's acceptance or receipt of cigarettes, other tobacco products, or papers used to roll cigarettes occurs exclusively within the scope of the child's employment.

(2) It is not a violation of division (B)(1), (2), (3), or (4) of this section if the child possesses, purchases or attempts to purchase, orders, pays for, shares the cost of, or accepts or receives cigarettes, other tobacco products, or papers used to roll cigarettes while participating in an inspection or compliance check conducted by a federal, state, local, or corporate entity at a location at which cigarettes, other tobacco products, or papers used to roll cigarettes are sold or distributed.

(3) It is not a violation of division (B)(1) or (4) of this section for a child to accept, receive, use, consume, or possess cigarettes, other tobacco products, or papers used to roll cigarettes while participating in a research protocol if all of the following apply:

(a) The parent, guardian, or legal custodian of the child has consented in writing to the child participating in the research protocol.

(b) An institutional human subjects protection review board, or an equivalent entity, has approved the research protocol.

(c) The child is participating in the research protocol at the facility or location specified in the research protocol.

(F) If a juvenile court finds that a child violated division (B)(1), (2), (3), or (4) or (C) of this section, the court may do either or both of the following:

(1) Require the child to attend a youth smoking education program or other smoking treatment program approved by the court, if one is available;

(2) Impose a fine of not more than one hundred dollars.

(G) If a child disobeys a juvenile court order issued pursuant to division (F) of this section, the court may do any or all of the following:

(1) Increase the fine imposed upon the child under division (F)(2) of this section;

(2) Require the child to perform not more than twenty hours of community service;

(3) Suspend for a period of thirty days the temporary instruction permit, probationary driver's license, or driver's license issued to the child.

(H) A child alleged or found to have violated division (B) or (C) of this section shall not be detained under any provision of this chapter or any other provision of the Revised Code.

Effective Date: 07-05-2002; 2008 HB544 05-06-2008



Section 2151.99 - Penalty.

(A) Whoever violates division (D)(2) or (3) of section 2151.313 or division (H)(2) of section 2151.421 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (D)(1) of section 2151.313 of the Revised Code is guilty of a minor misdemeanor.

(C) Whoever violates division (A)(1) of section 2151.421 of the Revised Code shall be punished as follows:

(1) Except as otherwise provided in division (C)(2) of this section, the offender is guilty of a misdemeanor of the fourth degree.

(2) The offender is guilty of a misdemeanor of the first degree if the child who is the subject of the required report that the offender fails to make suffers or faces the threat of suffering the physical or mental wound, injury, disability, or condition that would be the basis of the required report when the child is under the direct care or supervision of the offender who is then acting in the offender's official or professional capacity or when the child is under the direct care or supervision of another person over whom the offender while acting in the offender's official or professional capacity has supervisory control.

Effective Date: 01-01-2002; 08-03-2006; 03-30-2007






Chapter 2152 - DELINQUENT CHILDREN; JUVENILE TRAFFIC OFFENDERS

Section 2152.01 - Purpose of juvenile dispositions.

(A) The overriding purposes for dispositions under this chapter are to provide for the care, protection, and mental and physical development of children subject to this chapter, protect the public interest and safety, hold the offender accountable for the offender's actions, restore the victim, and rehabilitate the offender. These purposes shall be achieved by a system of graduated sanctions and services.

(B) Dispositions under this chapter shall be reasonably calculated to achieve the overriding purposes set forth in this section, commensurate with and not demeaning to the seriousness of the delinquent child's or the juvenile traffic offender's conduct and its impact on the victim, and consistent with dispositions for similar acts committed by similar delinquent children and juvenile traffic offenders. The court shall not base the disposition on the race, ethnic background, gender, or religion of the delinquent child or juvenile traffic offender.

(C) To the extent they do not conflict with this chapter, the provisions of Chapter 2151. of the Revised Code apply to the proceedings under this chapter.

Effective Date: 01-01-2002



Section 2152.02 - Delinquent children - juvenile traffic offender definitions.

As used in this chapter:

(A) "Act charged" means the act that is identified in a complaint, indictment, or information alleging that a child is a delinquent child.

(B) "Admitted to a department of youth services facility" includes admission to a facility operated, or contracted for, by the department and admission to a comparable facility outside this state by another state or the United States.

(C)

(1) "Child" means a person who is under eighteen years of age, except as otherwise provided in divisions (C)(2) to (8) of this section.

(2) Subject to division (C)(3) of this section, any person who violates a federal or state law or a municipal ordinance prior to attaining eighteen years of age shall be deemed a "child" irrespective of that person's age at the time the complaint with respect to that violation is filed or the hearing on the complaint is held.

(3) Any person who, while under eighteen years of age, commits an act that would be a felony if committed by an adult and who is not taken into custody or apprehended for that act until after the person attains twenty-one years of age is not a child in relation to that act.

(4) Except as otherwise provided in divisions (C)(5) and (7) of this section, any person whose case is transferred for criminal prosecution pursuant to section 2152.12 of the Revised Code shall be deemed after the transfer not to be a child in the transferred case.

(5) Any person whose case is transferred for criminal prosecution pursuant to section 2152.12 of the Revised Code and who subsequently is convicted of or pleads guilty to a felony in that case, unless a serious youthful offender dispositional sentence is imposed on the child for that offense under division (B)(2) or (3) of section 2152.121 of the Revised Code and the adult portion of that sentence is not invoked pursuant to section 2152.14 of the Revised Code, and any person who is adjudicated a delinquent child for the commission of an act, who has a serious youthful offender dispositional sentence imposed for the act pursuant to section 2152.13 of the Revised Code, and whose adult portion of the dispositional sentence is invoked pursuant to section 2152.14 of the Revised Code, shall be deemed after the conviction, plea, or invocation not to be a child in any case in which a complaint is filed against the person.

(6) The juvenile court has jurisdiction over a person who is adjudicated a delinquent child or juvenile traffic offender prior to attaining eighteen years of age until the person attains twenty-one years of age, and, for purposes of that jurisdiction related to that adjudication, except as otherwise provided in this division, a person who is so adjudicated a delinquent child or juvenile traffic offender shall be deemed a "child" until the person attains twenty-one years of age. If a person is so adjudicated a delinquent child or juvenile traffic offender and the court makes a disposition of the person under this chapter, at any time after the person attains twenty-one years of age, the places at which the person may be held under that disposition are not limited to places authorized under this chapter solely for confinement of children, and the person may be confined under that disposition, in accordance with division (F)(2) of section 2152.26 of the Revised Code, in places other than those authorized under this chapter solely for confinement of children.

(7) The juvenile court has jurisdiction over any person whose case is transferred for criminal prosecution solely for the purpose of detaining the person as authorized in division (F)(1) or (4) of section 2152.26 of the Revised Code unless the person is convicted of or pleads guilty to a felony in the adult court.

(8) Any person who, while eighteen years of age, violates division (A)(1) or (2) of section 2919.27 of the Revised Code by violating a protection order issued or consent agreement approved under section 2151.34 or 3113.31 of the Revised Code shall be considered a child for the purposes of that violation of section 2919.27 of the Revised Code.

(D) "Chronic truant" means any child of compulsory school age who is absent without legitimate excuse for absence from the public school the child is supposed to attend for seven or more consecutive school days, ten or more school days in one school month, or fifteen or more school days in a school year.

(E) "Community corrections facility," "public safety beds," "release authority," and "supervised release" have the same meanings as in section 5139.01 of the Revised Code.

(F) "Delinquent child" includes any of the following:

(1) Any child, except a juvenile traffic offender, who violates any law of this state or the United States, or any ordinance of a political subdivision of the state, that would be an offense if committed by an adult;

(2) Any child who violates any lawful order of the court made under this chapter or under Chapter 2151. of the Revised Code other than an order issued under section 2151.87 of the Revised Code;

(3) Any child who violates division (C) of section 2907.39, division (A) of section 2923.211, or division (C)(1) or (D) of section 2925.55 of the Revised Code;

(4) Any child who is a habitual truant and who previously has been adjudicated an unruly child for being a habitual truant;

(5) Any child who is a chronic truant.

(G) "Discretionary serious youthful offender" means a person who is eligible for a discretionary SYO and who is not transferred to adult court under a mandatory or discretionary transfer.

(H) "Discretionary SYO" means a case in which the juvenile court, in the juvenile court's discretion, may impose a serious youthful offender disposition under section 2152.13 of the Revised Code.

(I) "Discretionary transfer" means that the juvenile court has discretion to transfer a case for criminal prosecution under division (B) of section 2152.12 of the Revised Code.

(J) "Drug abuse offense," "felony drug abuse offense," and "minor drug possession offense" have the same meanings as in section 2925.01 of the Revised Code.

(K) "Electronic monitoring" and "electronic monitoring device" have the same meanings as in section 2929.01 of the Revised Code.

(L) "Economic loss" means any economic detriment suffered by a victim of a delinquent act or juvenile traffic offense as a direct and proximate result of the delinquent act or juvenile traffic offense and includes any loss of income due to lost time at work because of any injury caused to the victim and any property loss, medical cost, or funeral expense incurred as a result of the delinquent act or juvenile traffic offense. "Economic loss" does not include non-economic loss or any punitive or exemplary damages.

(M) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(N) "Juvenile traffic offender" means any child who violates any traffic law, traffic ordinance, or traffic regulation of this state, the United States, or any political subdivision of this state, other than a resolution, ordinance, or regulation of a political subdivision of this state the violation of which is required to be handled by a parking violations bureau or a joint parking violations bureau pursuant to Chapter 4521. of the Revised Code.

(O) A "legitimate excuse for absence from the public school the child is supposed to attend" has the same meaning as in section 2151.011 of the Revised Code.

(P) "Mandatory serious youthful offender" means a person who is eligible for a mandatory SYO and who is not transferred to adult court under a mandatory or discretionary transfer and also includes, for purposes of imposition of a mandatory serious youthful dispositional sentence under section 2152.13 of the Revised Code, a person upon whom a juvenile court is required to impose such a sentence under division (B)(3) of section 2152.121 of the Revised Code.

(Q) "Mandatory SYO" means a case in which the juvenile court is required to impose a mandatory serious youthful offender disposition under section 2152.13 of the Revised Code.

(R) "Mandatory transfer" means that a case is required to be transferred for criminal prosecution under division (A) of section 2152.12 of the Revised Code.

(S) "Mental illness" has the same meaning as in section 5122.01 of the Revised Code.

(T) "Mentally retarded person" has the same meaning as in section 5123.01 of the Revised Code.

(U) "Monitored time" and "repeat violent offender" have the same meanings as in section 2929.01 of the Revised Code.

(V) "Of compulsory school age" has the same meaning as in section 3321.01 of the Revised Code.

(W) "Public record" has the same meaning as in section 149.43 of the Revised Code.

(X) "Serious youthful offender" means a person who is eligible for a mandatory SYO or discretionary SYO but who is not transferred to adult court under a mandatory or discretionary transfer and also includes, for purposes of imposition of a mandatory serious youthful dispositional sentence under section 2152.13 of the Revised Code, a person upon whom a juvenile court is required to impose such a sentence under division (B)(3) of section 2152.121 of the Revised Code.

(Y) "Sexually oriented offense," "juvenile offender registrant," "child-victim oriented offense," "tier I sex offender/child-victim offender," "tier II sex offender/child-victim offender," "tier III sex offender/child-victim offender," and "public registry-qualified juvenile offender registrant" have the same meanings as in section 2950.01 of the Revised Code.

(Z) "Traditional juvenile" means a case that is not transferred to adult court under a mandatory or discretionary transfer, that is eligible for a disposition under sections 2152.16, 2152.17, 2152.19, and 2152.20 of the Revised Code, and that is not eligible for a disposition under section 2152.13 of the Revised Code.

(AA) "Transfer" means the transfer for criminal prosecution of a case involving the alleged commission by a child of an act that would be an offense if committed by an adult from the juvenile court to the appropriate court that has jurisdiction of the offense.

(BB) "Category one offense" means any of the following:

(1) A violation of section 2903.01 or 2903.02 of the Revised Code;

(2) A violation of section 2923.02 of the Revised Code involving an attempt to commit aggravated murder or murder.

(CC) "Category two offense" means any of the following:

(1) A violation of section 2903.03, 2905.01, 2907.02, 2909.02, 2911.01, or 2911.11 of the Revised Code;

(2) A violation of section 2903.04 of the Revised Code that is a felony of the first degree;

(3) A violation of section 2907.12 of the Revised Code as it existed prior to September 3, 1996.

(DD) "Non-economic loss" means nonpecuniary harm suffered by a victim of a delinquent act or juvenile traffic offense as a result of or related to the delinquent act or juvenile traffic offense, including, but not limited to, pain and suffering; loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education; mental anguish; and any other intangible loss.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 01-01-2004; 06-01-2004; 05-17-2006; 08-17-2006; 2007 SB10 01-01-2008

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2152.021 - Complaint of delinquency or juvenile traffic offender.

(A)

(1) Subject to division (A)(2) of this section, any person having knowledge of a child who appears to be a juvenile traffic offender or to be a delinquent child may file a sworn complaint with respect to that child in the juvenile court of the county in which the child has a residence or legal settlement or in which the traffic offense or delinquent act allegedly occurred. The sworn complaint may be upon information and belief, and, in addition to the allegation that the child is a delinquent child or a juvenile traffic offender, the complaint shall allege the particular facts upon which the allegation that the child is a delinquent child or a juvenile traffic offender is based.

If a child appears to be a delinquent child who is eligible for a serious youthful offender dispositional sentence under section 2152.11 of the Revised Code and if the prosecuting attorney desires to seek a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code in regard to the child, the prosecuting attorney of the county in which the alleged delinquency occurs may initiate a case in the juvenile court of the county by presenting the case to a grand jury for indictment, by charging the child in a bill of information as a serious youthful offender pursuant to section 2152.13 of the Revised Code, by requesting a serious youthful offender dispositional sentence in the original complaint alleging that the child is a delinquent child, or by filing with the juvenile court a written notice of intent to seek a serious youthful offender dispositional sentence. This paragraph does not apply regarding the imposition of a serious youthful offender dispositional sentence pursuant to section 2152.121 of the Revised Code.

(2) Any person having knowledge of a child who appears to be a delinquent child for being an habitual or chronic truant may file a sworn complaint with respect to that child, or with respect to that child and the parent, guardian, or other person having care of the child, in the juvenile court of the county in which the child has a residence or legal settlement or in which the child is supposed to attend public school. The sworn complaint may be upon information and belief and shall allege that the child is a delinquent child for being a chronic truant or an habitual truant who previously has been adjudicated an unruly child for being a habitual truant and, in addition, the particular facts upon which that allegation is based. If the complaint contains allegations regarding the child's parent, guardian, or other person having care of the child, the complaint additionally shall allege that the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code and, in addition, the particular facts upon which that allegation is based.

(B) Any person with standing under applicable law may file a complaint for the determination of any other matter over which the juvenile court is given jurisdiction by section 2151.23 of the Revised Code. The complaint shall be filed in the county in which the child who is the subject of the complaint is found or was last known to be found.

(C) Within ten days after the filing of a complaint or the issuance of an indictment, the court shall give written notice of the filing of the complaint or the issuance of an indictment and of the substance of the complaint or indictment to the superintendent of a city, local, exempted village, or joint vocational school district if the complaint or indictment alleges that a child committed an act that would be a criminal offense if committed by an adult, that the child was sixteen years of age or older at the time of the commission of the alleged act, and that the alleged act is any of the following:

(1) A violation of section 2923.122 of the Revised Code that relates to property owned or controlled by, or to an activity held under the auspices of, the board of education of that school district;

(2) A violation of section 2923.12 of the Revised Code, of a substantially similar municipal ordinance, or of section 2925.03 of the Revised Code that was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district;

(3) A violation of section 2925.11 of the Revised Code that was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district, other than a violation of that section that would be a minor drug possession offense if committed by an adult;

(4) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2907.02, or 2907.05 of the Revised Code, or a violation of former section 2907.12 of the Revised Code, that was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district, if the victim at the time of the commission of the alleged act was an employee of the board of education of that school district;

(5) Complicity in any violation described in division (C)(1), (2), (3), or (4) of this section that was alleged to have been committed in the manner described in division (C)(1), (2), (3), or (4) of this section, regardless of whether the act of complicity was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district.

(D) A public children services agency, acting pursuant to a complaint or an action on a complaint filed under this section, is not subject to the requirements of section 3127.23 of the Revised Code.

(E) For purposes of the record to be maintained by the clerk under division (B) of section 2152.71 of the Revised Code, when a complaint is filed that alleges that a child is a delinquent child, the court shall determine if the victim of the alleged delinquent act was sixty-five years of age or older or permanently and totally disabled at the time of the alleged commission of the act.

(F)

(1) At any time after the filing of a complaint alleging that a child is a delinquent child and before adjudication, the court may hold a hearing to determine whether to hold the complaint in abeyance pending the child's successful completion of actions that constitute a method to divert the child from the juvenile court system if the child agrees to the hearing and either of the following applies:

(a) The act charged would be a violation of section 2907.24, 2907.241, or 2907.25 of the Revised Code if the child were an adult.

(b) The court has reason to believe that the child is a victim of a violation of section 2905.32 of the Revised Code, regardless of whether any person has been convicted of a violation of that section or of any other section for victimizing the child, and the act charged is related to the child's victimization.

(2) The prosecuting attorney has the right to participate in any hearing held under division (F)(1) of this section, to object to holding the complaint that is the subject of the hearing in abeyance, and to make recommendations related to diversion actions. No statement made by a child at a hearing held under division (F)(1) of this section is admissible in any subsequent proceeding against the child.

(3) If either division (F)(1)(a) or (b) of this section applies, the court shall promptly appoint a guardian ad litem for the child. The court shall not appoint the child's attorney as guardian ad litem. If the court decides to hold the complaint in abeyance, the guardian ad litem shall make recommendations that are in the best interest of the child to the court.

(4) If after a hearing the court decides to hold the complaint in abeyance, the court may make any orders regarding placement, services, supervision, diversion actions, and conditions of abeyance, including, but not limited to, engagement in trauma-based behavioral health services or education activities, that the court considers appropriate and in the best interest of the child. The court may hold the complaint in abeyance for up to ninety days while the child engages in diversion actions. If the child violates the conditions of abeyance or does not complete the diversion actions to the court's satisfaction within ninety days, the court may extend the period of abeyance for not more than two additional ninety-day periods.

(5) If the court holds the complaint in abeyance and the child complies with the conditions of abeyance and completes the diversion actions to the court's satisfaction, the court shall dismiss the complaint and order that the records pertaining to the case be expunged immediately. If the child fails to complete the diversion actions to the court's satisfaction, the court shall proceed upon the complaint.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002; 04-11-2005



Section 2152.03 - Cases involving child originate in juvenile court.

When a child is arrested under any charge, complaint, affidavit, or indictment for a felony or a misdemeanor, proceedings regarding the child initially shall be in the juvenile court in accordance with this chapter. If the child is taken before a judge of a county court, a mayor, a judge of a municipal court, or a judge of a court of common pleas other than a juvenile court, the judge of the county court, mayor, judge of the municipal court, or judge of the court of common pleas shall transfer the case to the juvenile court, and, upon the transfer, the proceedings shall be in accordance with this chapter. Upon the transfer, all further proceedings under the charge, complaint, information, or indictment shall be discontinued in the court of the judge of the county court, mayor, municipal judge, or judge of the court of common pleas other than a juvenile court subject to section 2152.12 of the Revised Code. The case relating to the child then shall be within the exclusive jurisdiction of the juvenile court, subject to section 2152.12 of the Revised Code.

Effective Date: 01-01-2002



Section 2152.04 - Confining delinquent child for purposes of preparing social history.

A child who is alleged to be, or who is adjudicated, a delinquent child may be confined in a place of juvenile detention provided under section 2152.41 of the Revised Code for a period not to exceed ninety days, during which time a social history may be prepared to include court record, family history, personal history, school and attendance records, and any other pertinent studies and material that will be of assistance to the juvenile court in its disposition of the charges against that alleged or adjudicated delinquent child.

Effective Date: 01-01-2002



Section 2152.10 - Mandatory and discretionary transfers.

(A) A child who is alleged to be a delinquent child is eligible for mandatory transfer and shall be transferred as provided in section 2152.12 of the Revised Code in any of the following circumstances:

(1) The child is charged with a category one offense and either of the following apply:

(a) The child was sixteen years of age or older at the time of the act charged.

(b) The child was fourteen or fifteen years of age at the time of the act charged and previously was adjudicated a delinquent child for committing an act that is a category one or category two offense and was committed to the legal custody of the department of youth services upon the basis of that adjudication.

(2) The child is charged with a category two offense, other than a violation of section 2905.01 of the Revised Code, the child was sixteen years of age or older at the time of the commission of the act charged, and either or both of the following apply:

(a) The child previously was adjudicated a delinquent child for committing an act that is a category one or a category two offense and was committed to the legal custody of the department of youth services on the basis of that adjudication.

(b) The child is alleged to have had a firearm on or about the child's person or under the child's control while committing the act charged and to have displayed the firearm, brandished the firearm, indicated possession of the firearm, or used the firearm to facilitate the commission of the act charged.

(3) Division (A)(2) of section 2152.12 of the Revised Code applies.

(B) Unless the child is subject to mandatory transfer, if a child is fourteen years of age or older at the time of the act charged and if the child is charged with an act that would be a felony if committed by an adult, the child is eligible for discretionary transfer to the appropriate court for criminal prosecution. In determining whether to transfer the child for criminal prosecution, the juvenile court shall follow the procedures in section 2152.12 of the Revised Code. If the court does not transfer the child and if the court adjudicates the child to be a delinquent child for the act charged, the court shall issue an order of disposition in accordance with section 2152.11 of the Revised Code.

Effective Date: 07-05-2002



Section 2152.11 - Dispositions for child adjudicated delinquent.

(A) A child who is adjudicated a delinquent child for committing an act that would be a felony if committed by an adult is eligible for a particular type of disposition under this section if the child was not transferred under section 2152.12 of the Revised Code. If the complaint, indictment, or information charging the act includes one or more of the following factors, the act is considered to be enhanced, and the child is eligible for a more restrictive disposition under this section;

(1) The act charged against the child would be an offense of violence if committed by an adult.

(2) During the commission of the act charged, the child used a firearm, displayed a firearm, brandished a firearm, or indicated that the child possessed a firearm and actually possessed a firearm.

(3) The child previously was admitted to a department of youth services facility for the commission of an act that would have been aggravated murder, murder, a felony of the first or second degree if committed by an adult, or an act that would have been a felony of the third degree and an offense of violence if committed by an adult.

(B) If a child is adjudicated a delinquent child for committing an act that would be aggravated murder or murder if committed by an adult, the child is eligible for whichever of the following is appropriate:

(1) Mandatory SYO, if the act allegedly was committed when the child was fourteen or fifteen years of age;

(2) Discretionary SYO, if the act was committed when the child was ten, eleven, twelve, or thirteen years of age;

(3) Traditional juvenile, if divisions (B)(1) and (2) of this section do not apply.

(C) If a child is adjudicated a delinquent child for committing an act that would be attempted aggravated murder or attempted murder if committed by an adult, the child is eligible for whichever of the following is appropriate:

(1) Mandatory SYO, if the act allegedly was committed when the child was fourteen or fifteen years of age;

(2) Discretionary SYO, if the act was committed when the child was ten, eleven, twelve, or thirteen years of age;

(3) Traditional juvenile, if divisions (C)(1) and (2) of this section do not apply.

(D) If a child is adjudicated a delinquent child for committing an act that would be a felony of the first degree if committed by an adult, the child is eligible for whichever of the following is appropriate:

(1) Mandatory SYO, if the act allegedly was committed when the child was sixteen or seventeen years of age, and the act is enhanced by the factors described in division (A)(1) and either division (A)(2) or (3) of this section;

(2) Discretionary SYO, if any of the following applies:

(a) The act was committed when the child was sixteen or seventeen years of age, and division (D)(1) of this section does not apply.

(b) The act was committed when the child was fourteen or fifteen years of age.

(c) The act was committed when the child was twelve or thirteen years of age, and the act is enhanced by any factor described in division (A)(1), (2), or (3) of this section.

(d) The act was committed when the child was ten or eleven years of age, and the act is enhanced by the factors described in division (A)(1) and either division (A)(2) or (3) of this section.

(3) Traditional juvenile, if divisions (D)(1) and (2) of this section do not apply.

(E) If a child is adjudicated a delinquent child for committing an act that would be a felony of the second degree if committed by an adult, the child is eligible for whichever of the following is appropriate:

(1) Discretionary SYO, if the act was committed when the child was fourteen, fifteen, sixteen, or seventeen years of age;

(2) Discretionary SYO, if the act was committed when the child was twelve or thirteen years of age, and the act is enhanced by any factor described in division (A)(1), (2), or (3) of this section;

(3) Traditional juvenile, if divisions (E)(1) and (2) of this section do not apply.

(F) If a child is adjudicated a delinquent child for committing an act that would be a felony of the third degree if committed by an adult, the child is eligible for whichever of the following is appropriate:

(1) Discretionary SYO, if the act was committed when the child was sixteen or seventeen years of age;

(2) Discretionary SYO, if the act was committed when the child was fourteen or fifteen years of age, and the act is enhanced by any factor described in division (A)(1), (2), or (3) of this section;

(3) Traditional juvenile, if divisions (F)(1) and (2) of this section do not apply.

(G) If a child is adjudicated a delinquent child for committing an act that would be a felony of the fourth or fifth degree if committed by an adult, the child is eligible for whichever of the following dispositions is appropriate:

(1) Discretionary SYO, if the act was committed when the child was sixteen or seventeen years of age, and the act is enhanced by any factor described in division (A)(1), (2), or (3) of this section;

(2) Traditional juvenile, if division (G)(1) of this section does not apply.

(H) The following table describes the dispositions that a juvenile court may impose on a delinquent child:

OFFENSE CATEGORY AGE 16 & 17 AGE 14 & 15 AGE 12 & 13 AGE 10 & 11

(Enhancement Factors)

Murder/Aggravated Murder N/A MSYO, TJ DSYO, TJ DSYO, TJ

Attempted Murder/Attempted Aggravated Murder N/A MSYO, TJ DSYO, TJ DSYO, TJ

F1 (Enhanced by Offense of Violence Factor and Either Disposition Firearm Factor or Previous DYS Admission Factor) myso, TJ DYSO, TJ DYSO, TJ DYSO, TJ

F1 (Enhanced by Any Single or Other Combination of Enhancement Factors) DYSO, TJ DYSO, TJ DYSO, TJ TJ

F1 (Not Enhanced) DYSO, TJ DYSO, TJ TJ TJ

F2 (Enhanced by Any Enhancement Factor) DYSO, TJ DYSO, TJ DYSO, TJ TJ

F2 (Not Enhanced) DYSO, TJ DYSO, TJ TJ TJ

F3 (Enhanced by Any Enhancement Factor) DYSO, TJ DYSO, TJ TJ TJ

F3 (Not Enhanced) DYSO, TJ TJ TJ TJ

F4 (Enhanced by Any Enhancement Factor) DYSO, TJ TJ TJ TJ

F4 (Not Enhanced) TJ TJ TJ TJ

F5 (Enhanced by Any Enhancement Factor) DYSO, TJ TJ TJ TJ

F5 (Not Enhanced) TJ TJ TJ TJ

(I) The table in division (H) of this section is for illustrative purposes only. If the table conflicts with any provision of divisions (A) to (G) of this section, divisions (A) to (G) of this section shall control.

(J) Key for table in division (H) of this section:

(1) "Any enhancement factor" applies when the criteria described in division (A)(1), (2), or (3) of this section apply.

(2) The "disposition firearm factor" applies when the criteria described in division (A)(2) of this section apply.

(3) "DSYO" refers to discretionary serious youthful offender disposition.

(4) "F1" refers to an act that would be a felony of the first degree if committed by an adult.

(5) "F2" refers to an act that would be a felony of the second degree if committed by an adult.

(6) "F3" refers to an act that would be a felony of the third degree if committed by an adult.

(7) "F4" refers to an act that would be a felony of the fourth degree if committed by an adult.

(8) "F5" refers to an act that would be a felony of the fifth degree if committed by an adult.

(9) "MSYO" refers to mandatory serious youthful offender disposition.

(10) The "offense of violence factor" applies when the criteria described in division (A)(1) of this section apply.

(11) The "previous DYS admission factor" applies when the criteria described in division (A)(3) of this section apply.

(12) "TJ" refers to traditional juvenile.

Effective Date: 01-01-2002



Section 2152.12 - Transfer of cases.

(A)

(1)

(a) After a complaint has been filed alleging that a child is a delinquent child for committing an act that would be aggravated murder, murder, attempted aggravated murder, or attempted murder if committed by an adult, the juvenile court at a hearing shall transfer the case if either of the following applies:

(i) The child was sixteen or seventeen years of age at the time of the act charged and there is probable cause to believe that the child committed the act charged.

(ii) The child was fourteen or fifteen years of age at the time of the act charged, section 2152.10 of the Revised Code provides that the child is eligible for mandatory transfer, and there is probable cause to believe that the child committed the act charged.

(b) After a complaint has been filed alleging that a child is a delinquent child by reason of committing a category two offense, the juvenile court at a hearing shall transfer the case if the child was sixteen or seventeen years of age at the time of the act charged and either of the following applies:

(i) Division (A)(2)(a) of section 2152.10 of the Revised Code requires the mandatory transfer of the case, and there is probable cause to believe that the child committed the act charged.

(ii) Division (A)(2)(b) of section 2152.10 of the Revised Code requires the mandatory transfer of the case, and there is probable cause to believe that the child committed the act charged.

(2) The juvenile court also shall transfer a case in the circumstances described in division (C)(5) of section 2152.02 of the Revised Code or if either of the following applies:

(a) A complaint is filed against a child who is eligible for a discretionary transfer under section 2152.10 of the Revised Code and who previously was convicted of or pleaded guilty to a felony in a case that was transferred to a criminal court.

(b) A complaint is filed against a child who is domiciled in another state alleging that the child is a delinquent child for committing an act that would be a felony if committed by an adult, and, if the act charged had been committed in that other state, the child would be subject to criminal prosecution as an adult under the law of that other state without the need for a transfer of jurisdiction from a juvenile, family, or similar noncriminal court to a criminal court.

(3) If a complaint is filed against a child alleging that the child is a delinquent child and the case is transferred pursuant to division (A)(1)(a)(i) or (A)(1)(b)(ii) of this section and if the child subsequently is convicted of or pleads guilty to an offense in that case, the sentence to be imposed or disposition to be made of the child shall be determined in accordance with section 2152.121 of the Revised Code.

(B) Except as provided in division (A) of this section, after a complaint has been filed alleging that a child is a delinquent child for committing an act that would be a felony if committed by an adult, the juvenile court at a hearing may transfer the case if the court finds all of the following:

(1) The child was fourteen years of age or older at the time of the act charged.

(2) There is probable cause to believe that the child committed the act charged.

(3) The child is not amenable to care or rehabilitation within the juvenile system, and the safety of the community may require that the child be subject to adult sanctions. In making its decision under this division, the court shall consider whether the applicable factors under division (D) of this section indicating that the case should be transferred outweigh the applicable factors under division (E) of this section indicating that the case should not be transferred. The record shall indicate the specific factors that were applicable and that the court weighed.

(C) Before considering a transfer under division (B) of this section, the juvenile court shall order an investigation into the child's social history, education, family situation, and any other factor bearing on whether the child is amenable to juvenile rehabilitation, including a mental examination of the child by a public or private agency or a person qualified to make the examination. The investigation shall be completed and a report on the investigation shall be submitted to the court as soon as possible but not more than forty-five calendar days after the court orders the investigation. The court may grant one or more extensions for a reasonable length of time. The child may waive the examination required by this division if the court finds that the waiver is competently and intelligently made. Refusal to submit to a mental examination by the child constitutes a waiver of the examination.

(D) In considering whether to transfer a child under division (B) of this section, the juvenile court shall consider the following relevant factors, and any other relevant factors, in favor of a transfer under that division:

(1) The victim of the act charged suffered physical or psychological harm, or serious economic harm, as a result of the alleged act.

(2) The physical or psychological harm suffered by the victim due to the alleged act of the child was exacerbated because of the physical or psychological vulnerability or the age of the victim.

(3) The child's relationship with the victim facilitated the act charged.

(4) The child allegedly committed the act charged for hire or as a part of a gang or other organized criminal activity.

(5) The child had a firearm on or about the child's person or under the child's control at the time of the act charged, the act charged is not a violation of section 2923.12 of the Revised Code, and the child, during the commission of the act charged, allegedly used or displayed the firearm, brandished the firearm, or indicated that the child possessed a firearm.

(6) At the time of the act charged, the child was awaiting adjudication or disposition as a delinquent child, was under a community control sanction, or was on parole for a prior delinquent child adjudication or conviction.

(7) The results of any previous juvenile sanctions and programs indicate that rehabilitation of the child will not occur in the juvenile system.

(8) The child is emotionally, physically, or psychologically mature enough for the transfer.

(9) There is not sufficient time to rehabilitate the child within the juvenile system.

(E) In considering whether to transfer a child under division (B) of this section, the juvenile court shall consider the following relevant factors, and any other relevant factors, against a transfer under that division:

(1) The victim induced or facilitated the act charged.

(2) The child acted under provocation in allegedly committing the act charged.

(3) The child was not the principal actor in the act charged, or, at the time of the act charged, the child was under the negative influence or coercion of another person.

(4) The child did not cause physical harm to any person or property, or have reasonable cause to believe that harm of that nature would occur, in allegedly committing the act charged.

(5) The child previously has not been adjudicated a delinquent child.

(6) The child is not emotionally, physically, or psychologically mature enough for the transfer.

(7) The child has a mental illness or is a mentally retarded person.

(8) There is sufficient time to rehabilitate the child within the juvenile system and the level of security available in the juvenile system provides a reasonable assurance of public safety.

(F) If one or more complaints are filed alleging that a child is a delinquent child for committing two or more acts that would be offenses if committed by an adult, if a motion is made alleging that division (A) of this section applies and requires that the case or cases involving one or more of the acts charged be transferred for, and if a motion also is made requesting that the case or cases involving one or more of the acts charged be transferred pursuant to division (B) of this section, the juvenile court, in deciding the motions, shall proceed in the following manner:

(1) Initially, the court shall decide the motion alleging that division (A) of this section applies and requires that the case or cases involving one or more of the acts charged be transferred.

(2) If the court determines that division (A) of this section applies and requires that the case or cases involving one or more of the acts charged be transferred, the court shall transfer the case or cases in accordance with that division. After the transfer pursuant to division (A) of this section, the court shall decide, in accordance with division (B) of this section, whether to grant the motion requesting that the case or cases involving one or more of the acts charged be transferred pursuant to that division. Notwithstanding division (B) of this section, prior to transferring a case pursuant to division (A) of this section, the court is not required to consider any factor specified in division (D) or (E) of this section or to conduct an investigation under division (C) of this section.

(3) If the court determines that division (A) of this section does not require that the case or cases involving one or more of the acts charged be transferred, the court shall decide in accordance with division (B) of this section whether to grant the motion requesting that the case or cases involving one or more of the acts charged be transferred pursuant to that division.

(4) No report on an investigation conducted pursuant to division (C) of this section shall include details of the alleged offense as reported by the child.

(G) The court shall give notice in writing of the time, place, and purpose of any hearing held pursuant to division (A) or (B) of this section to the child's parents, guardian, or other custodian and to the child's counsel at least three days prior to the hearing.

(H) No person, either before or after reaching eighteen years of age, shall be prosecuted as an adult for an offense committed prior to becoming eighteen years of age, unless the person has been transferred as provided in division (A) or (B) of this section or unless division (J) of this section applies. Any prosecution that is had in a criminal court on the mistaken belief that the person who is the subject of the case was eighteen years of age or older at the time of the commission of the offense shall be deemed a nullity, and the person shall not be considered to have been in jeopardy on the offense.

(I) Upon the transfer of a case under division (A) or (B) of this section, the juvenile court shall state the reasons for the transfer on the record, and shall order the child to enter into a recognizance with good and sufficient surety for the child's appearance before the appropriate court for any disposition that the court is authorized to make for a similar act committed by an adult. The transfer abates the jurisdiction of the juvenile court with respect to the delinquent acts alleged in the complaint, and, upon the transfer, all further proceedings pertaining to the act charged shall be discontinued in the juvenile court, and the case then shall be within the jurisdiction of the court to which it is transferred as described in division (H) of section 2151.23 of the Revised Code.

(J) If a person under eighteen years of age allegedly commits an act that would be a felony if committed by an adult and if the person is not taken into custody or apprehended for that act until after the person attains twenty-one years of age, the juvenile court does not have jurisdiction to hear or determine any portion of the case charging the person with committing that act. In those circumstances, divisions (A) and (B) of this section do not apply regarding the act, and the case charging the person with committing the act shall be a criminal prosecution commenced and heard in the appropriate court having jurisdiction of the offense as if the person had been eighteen years of age or older when the person committed the act. All proceedings pertaining to the act shall be within the jurisdiction of the court having jurisdiction of the offense, and that court has all the authority and duties in the case as it has in other criminal cases in that court.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2152.121 - Retention of jurisdiction foro purposes of making disposition.

(A) If a complaint is filed against a child alleging that the child is a delinquent child and the case is transferred pursuant to division (A)(1)(a)(i) or (A)(1)(b)(ii) of section 2152.12 of the Revised Code, the juvenile court that transferred the case shall retain jurisdiction for purposes of making disposition of the child when required under division (B) of this section.

(B) If a complaint is filed against a child alleging that the child is a delinquent child, if the case is transferred pursuant to division (A)(1)(a)(i) or (A)(1)(b)(ii) of section 2152.12 of the Revised Code, and if the child subsequently is convicted of or pleads guilty to an offense in that case, the sentence to be imposed or disposition to be made of the child shall be determined as follows:

(1) The court in which the child is convicted of or pleads guilty to the offense shall determine whether, had a complaint been filed in juvenile court alleging that the child was a delinquent child for committing an act that would be that offense if committed by an adult, division (A) of section 2152.12 of the Revised Code would have required mandatory transfer of the case or division (B) of that section would have allowed discretionary transfer of the case. The court shall not consider the factor specified in division (B)(3) of section 2152.12 of the Revised Code in making its determination under this division.

(2) If the court in which the child is convicted of or pleads guilty to the offense determines under division (B)(1) of this section that, had a complaint been filed in juvenile court alleging that the child was a delinquent child for committing an act that would be that offense if committed by an adult, division (A) of section 2152.12 of the Revised Code would not have required mandatory transfer of the case, and division (B) of that section would not have allowed discretionary transfer of the case, the court shall transfer jurisdiction of the case back to the juvenile court that initially transferred the case, the court and all other agencies that have any record of the conviction of the child or the child's guilty plea shall expunge the conviction or guilty plea and all records of it, the conviction or guilty plea shall be considered and treated for all purposes other than as provided in this section to have never occurred, the conviction or guilty plea shall be considered and treated for all purposes other than as provided in this section to have been a delinquent child adjudication of the child, and the juvenile court shall impose one or more traditional juvenile dispositions upon the child under sections 2152.19 and 2152.20 of the Revised Code.

(3) If the court in which the child is convicted of or pleads guilty to the offense determines under division (B)(1) of this section that, had a complaint been filed in juvenile court alleging that the child was a delinquent child for committing an act that would be that offense if committed by an adult, division (A) of section 2152.12 of the Revised Code would not have required mandatory transfer of the case but division (B) of that section would have allowed discretionary transfer of the case, the court shall determine the sentence it believes should be imposed upon the child under Chapter 2929. of the Revised Code, shall impose that sentence upon the child, and shall stay that sentence pending completion of the procedures specified in this division. Upon imposition and staying of the sentence, the court shall transfer jurisdiction of the case back to the juvenile court that initially transferred the case and the juvenile court shall proceed in accordance with this division. In no case may the child waive a right to a hearing of the type described in division (B)(3)(b) of this section, regarding a motion filed as described in that division by the prosecuting attorney in the case. Upon transfer of jurisdiction of the case back to the juvenile court, both of the following apply:

(a) Except as otherwise provided in division (B)(3)(b) of this section, the juvenile court shall impose a serious youthful offender dispositional sentence upon the child under division (D)(1) of section 2152.13 of the Revised Code. In imposing the adult portion of that sentence, the juvenile court shall consider and give preference to the sentence imposed upon the child by the court in which the child was convicted of or pleaded guilty to the offense. Upon imposing a serious youthful offender dispositional sentence upon the child as described in this division, the juvenile court shall notify the court in which the child was convicted of or pleaded guilty to the offense, the sentence imposed upon the child by that court shall terminate, the court and all other agencies that have any record of the conviction of the child or the child's guilty plea shall expunge the conviction or guilty plea and all records of it, the conviction or guilty plea shall be considered and treated for all purposes other than as provided in this section to have never occurred, and the conviction or guilty plea shall be considered and treated for all purposes other than as provided in this section to have been a delinquent child adjudication of the child.

(b) Within fourteen days after the filing of the journal entry regarding the transfer, the prosecuting attorney in the case may file a motion in the juvenile court that objects to the imposition of a serious youthful offender dispositional sentence upon the child and requests that the sentence imposed upon the child by the court in which the child was convicted of or pleaded guilty to the offense be invoked. Upon the filing of a motion under this division, the juvenile court shall hold a hearing to determine whether the child is not amenable to care or rehabilitation within the juvenile system and whether the safety of the community may require that the child be subject solely to adult sanctions. If the juvenile court at the hearing finds that the child is not amenable to care or rehabilitation within the juvenile system or that the safety of the community may require that the child be subject solely to adult sanctions, the court shall grant the motion. Absent such a finding, the juvenile court shall deny the motion. In making its decision under this division, the juvenile court shall consider the factors listed in division (D) of section 2152.12 of the Revised Code as factors indicating that the motion should be granted, shall consider the factors listed in division (E) of that section as factors indicating that the motion should not be granted, and shall consider whether the applicable factors listed in division (D) of that section outweigh the applicable factors listed in division (E) of that section.

If the juvenile court grants the motion of the prosecuting attorney under this division, the juvenile court shall transfer jurisdiction of the case back to the court in which the child was convicted of or pleaded guilty to the offense, and the sentence imposed by that court shall be invoked. If the juvenile court denies the motion of the prosecuting attorney under this section, the juvenile court shall impose a serious youthful offender dispositional sentence upon the child in accordance with division (B)(3)(a) of this section.

(4) If the court in which the child is convicted of or pleads guilty to the offense determines under division (B)(1) of this section that, had a complaint been filed in juvenile court alleging that the child was a delinquent child for committing an act that would be that offense if committed by an adult, division (A) of section 2152.12 of the Revised Code would have required mandatory transfer of the case, the court shall impose sentence upon the child under Chapter 2929. of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.13 - Serious youthful dispositional sentence and serious youthful offender dispositional sentence.

(A) A juvenile court shall impose a serious youthful dispositional sentence on a child when required under division (B)(3) of section 2152.121 of the Revised Code. In such a case, the remaining provisions of this division and divisions (B) and (C) do not apply to the child, and the court shall impose the mandatory serious youthful dispositional sentence under division (D)(1) of this section.

In all other cases, a juvenile court may impose a serious youthful offender dispositional sentence on a child only if the prosecuting attorney of the county in which the delinquent act allegedly occurred initiates the process against the child in accordance with this division, and the child is an alleged delinquent child who is eligible for the dispositional sentence. The prosecuting attorney may initiate the process in any of the following ways:

(1) Obtaining an indictment of the child as a serious youthful offender;

(2) The child waives the right to indictment, charging the child in a bill of information as a serious youthful offender;

(3) Until an indictment or information is obtained, requesting a serious youthful offender dispositional sentence in the original complaint alleging that the child is a delinquent child;

(4) Until an indictment or information is obtained, if the original complaint does not request a serious youthful offender dispositional sentence, filing with the juvenile court a written notice of intent to seek a serious youthful offender dispositional sentence within twenty days after the later of the following, unless the time is extended by the juvenile court for good cause shown:

(a) The date of the child's first juvenile court hearing regarding the complaint;

(b) The date the juvenile court determines not to transfer the case under section 2152.12 of the Revised Code.

After a written notice is filed under division (A)(4) of this section, the juvenile court shall serve a copy of the notice on the child and advise the child of the prosecuting attorney's intent to seek a serious youthful offender dispositional sentence in the case.

(B) If an alleged delinquent child is not indicted or charged by information as described in division (A)(1) or (2) of this section and if a notice or complaint as described in division (A)(3) or (4) of this section indicates that the prosecuting attorney intends to pursue a serious youthful offender dispositional sentence in the case, the juvenile court shall hold a preliminary hearing to determine if there is probable cause that the child committed the act charged and is by age eligible for, or required to receive, a serious youthful offender dispositional sentence.

(C)

(1) A child for whom a serious youthful offender dispositional sentence is sought by a prosecuting attorney has the right to a grand jury determination of probable cause that the child committed the act charged and that the child is eligible by age for a serious youthful offender dispositional sentence. The grand jury may be impaneled by the court of common pleas or the juvenile court.

Once a child is indicted, or charged by information or the juvenile court determines that the child is eligible for a serious youthful offender dispositional sentence, the child is entitled to an open and speedy trial by jury in juvenile court and to be provided with a transcript of the proceedings. The time within which the trial is to be held under Title XXIX of the Revised Code commences on whichever of the following dates is applicable:

(a) If the child is indicted or charged by information, on the date of the filing of the indictment or information.

(b) If the child is charged by an original complaint that requests a serious youthful offender dispositional sentence, on the date of the filing of the complaint.

(c) If the child is not charged by an original complaint that requests a serious youthful offender dispositional sentence, on the date that the prosecuting attorney files the written notice of intent to seek a serious youthful offender dispositional sentence.

(2) If the child is detained awaiting adjudication, upon indictment or being charged by information, the child has the same right to bail as an adult charged with the offense the alleged delinquent act would be if committed by an adult. Except as provided in division (D) of section 2152.14 of the Revised Code, all provisions of Title XXIX of the Revised Code and the Criminal Rules shall apply in the case and to the child. The juvenile court shall afford the child all rights afforded a person who is prosecuted for committing a crime including the right to counsel and the right to raise the issue of competency. The child may not waive the right to counsel.

(D)

(1) If a child is adjudicated a delinquent child for committing an act under circumstances that require the juvenile court to impose upon the child a serious youthful offender dispositional sentence under section 2152.11 of the Revised Code, all of the following apply:

(a) The juvenile court shall impose upon the child a sentence available for the violation, as if the child were an adult, under Chapter 2929. of the Revised Code, except that the juvenile court shall not impose on the child a sentence of death or life imprisonment without parole.

(b) The juvenile court also shall impose upon the child one or more traditional juvenile dispositions under sections 2152.16, 2152.19, and 2152.20, and, if applicable, section 2152.17 of the Revised Code.

(c) The juvenile court shall stay the adult portion of the serious youthful offender dispositional sentence pending the successful completion of the traditional juvenile dispositions imposed.

(2)

(a) If a child is adjudicated a delinquent child for committing an act under circumstances that allow, but do not require, the juvenile court to impose on the child a serious youthful offender dispositional sentence under section 2152.11 of the Revised Code, all of the following apply:

(i) If the juvenile court on the record makes a finding that, given the nature and circumstances of the violation and the history of the child, the length of time, level of security, and types of programming and resources available in the juvenile system alone are not adequate to provide the juvenile court with a reasonable expectation that the purposes set forth in section 2152.01 of the Revised Code will be met, the juvenile court may impose upon the child a sentence available for the violation, as if the child were an adult, under Chapter 2929. of the Revised Code, except that the juvenile court shall not impose on the child a sentence of death or life imprisonment without parole.

(ii) If a sentence is imposed under division (D)(2)(a)(i) of this section, the juvenile court also shall impose upon the child one or more traditional juvenile dispositions under sections 2152.16, 2152.19, and 2152.20 and, if applicable, section 2152.17 of the Revised Code.

(iii) The juvenile court shall stay the adult portion of the serious youthful offender dispositional sentence pending the successful completion of the traditional juvenile dispositions imposed.

(b) If the juvenile court does not find that a sentence should be imposed under division (D)(2)(a)(i) of this section, the juvenile court may impose one or more traditional juvenile dispositions under sections 2152.16, 2152.19, 2152.20, and, if applicable, section 2152.17 of the Revised Code.

(3) A child upon whom a serious youthful offender dispositional sentence is imposed under division (D)(1) or (2) of this section has a right to appeal under division (A)(1), (3), (4), or (5) of section 2953.08 of the Revised Code the adult portion of the serious youthful offender dispositional sentence when any of those divisions apply. The child may appeal the adult portion, and the court shall consider the appeal as if the adult portion were not stayed.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-05-2002



Section 2152.14 - Motion to invoke adult portion of dispositional sentence.

(A)

(1) The director of youth services may request the prosecuting attorney of the county in which is located the juvenile court that imposed a serious youthful offender dispositional sentence upon a person under section 2152.121 or 2152.13 of the Revised Code to file a motion with that juvenile court to invoke the adult portion of the dispositional sentence if all of the following apply to the person:

(a) The person is at least fourteen years of age.

(b) The person is in the institutional custody, or an escapee from the custody, of the department of youth services.

(c) The person is serving the juvenile portion of the serious youthful offender dispositional sentence.

(2) The motion shall state that there is reasonable cause to believe that either of the following misconduct has occurred and shall state that at least one incident of misconduct of that nature occurred after the person reached fourteen years of age:

(a) The person committed an act that is a violation of the rules of the institution and that could be charged as any felony or as a first degree misdemeanor offense of violence if committed by an adult.

(b) The person has engaged in conduct that creates a substantial risk to the safety or security of the institution, the community, or the victim.

(B) If a person is at least fourteen years of age, is serving the juvenile portion of a serious youthful offender dispositional sentence imposed under section 2152.121 or 2152.13 of the Revised Code, and is on parole or aftercare from a department of youth services facility, or on community control, the director of youth services, the juvenile court that imposed the serious youthful offender dispositional sentence on the person, or the probation department supervising the person may request the prosecuting attorney of the county in which is located the juvenile court to file a motion with the juvenile court to invoke the adult portion of the dispositional sentence. The prosecuting attorney may file a motion to invoke the adult portion of the dispositional sentence even if no request is made. The motion shall state that there is reasonable cause to believe that either of the following occurred and shall state that at least one incident of misconduct of that nature occurred after the person reached fourteen years of age:

(1) The person committed an act that is a violation of the conditions of supervision and that could be charged as any felony or as a first degree misdemeanor offense of violence if committed by an adult.

(2) The person has engaged in conduct that creates a substantial risk to the safety or security of the community or of the victim.

(C) If the prosecuting attorney declines a request to file a motion that was made by the department of youth services or the supervising probation department under division (A) or (B) of this section or fails to act on a request made under either division by the department within a reasonable time, the department of youth services or the supervising probation department may file a motion of the type described in division (A) or (B) of this section with the juvenile court to invoke the adult portion of the serious youthful offender dispositional sentence. If the prosecuting attorney declines a request to file a motion that was made by the juvenile court under division (B) of this section or fails to act on a request from the court under that division within a reasonable time, the juvenile court may hold the hearing described in division (D) of this section on its own motion.

(D) Upon the filing of a motion described in division (A), (B), or (C) of this section, the juvenile court may hold a hearing to determine whether to invoke the adult portion of a person's serious juvenile offender dispositional sentence. The juvenile court shall not invoke the adult portion of the dispositional sentence without a hearing. At the hearing the person who is the subject of the serious youthful offender disposition has the right to be present, to receive notice of the grounds upon which the adult sentence portion is sought to be invoked, to be represented by counsel including counsel appointed under Juvenile Rule 4(A), to be advised on the procedures and protections set forth in the Juvenile Rules, and to present evidence on the person's own behalf, including evidence that the person has a mental illness or is a mentally retarded person. The person may not waive the right to counsel. The hearing shall be open to the public. If the person presents evidence that the person has a mental illness or is a mentally retarded person, the juvenile court shall consider that evidence in determining whether to invoke the adult portion of the serious youthful offender dispositional sentence.

(E)

(1) The juvenile court may invoke the adult portion of a person's serious youthful offender dispositional sentence if the juvenile court finds all of the following on the record by clear and convincing evidence:

(a) The person is serving the juvenile portion of a serious youthful offender dispositional sentence.

(b) The person is at least fourteen years of age and has been admitted to a department of youth services facility, or criminal charges are pending against the person.

(c) The person engaged in the conduct or acts charged under division (A), (B), or (C) of this section, and the person's conduct demonstrates that the person is unlikely to be rehabilitated during the remaining period of juvenile jurisdiction.

(2) The court may modify the adult sentence the court invokes to consist of any lesser prison term that could be imposed for the offense and, in addition to the prison term or in lieu of the prison term if the prison term was not mandatory, any community control sanction that the offender was eligible to receive at sentencing.

(F) If a juvenile court issues an order invoking the adult portion of a serious youthful offender dispositional sentence under division (E) of this section, the juvenile portion of the dispositional sentence shall terminate, and the department of youth services shall transfer the person to the department of rehabilitation and correction or place the person under another sanction imposed as part of the sentence. The juvenile court shall state in its order the total number of days that the person has been held in detention or in a facility operated by, or under contract with, the department of youth services under the juvenile portion of the dispositional sentence. The time the person must serve on a prison term imposed under the adult portion of the dispositional sentence shall be reduced by the total number of days specified in the order plus any additional days the person is held in a juvenile facility or in detention after the order is issued and before the person is transferred to the custody of the department of rehabilitation and correction. In no case shall the total prison term as calculated under this division exceed the maximum prison term available for an adult who is convicted of violating the same sections of the Revised Code.

Any community control imposed as part of the adult sentence or as a condition of a judicial release from prison shall be under the supervision of the entity that provides adult probation services in the county. Any post-release control imposed after the offender otherwise is released from prison shall be supervised by the adult parole authority.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-05-2002



Section 2152.16 - Committing delinquent child to youth services department for secure confinement.

(A)

(1) If a child is adjudicated a delinquent child for committing an act that would be a felony if committed by an adult, the juvenile court may commit the child to the legal custody of the department of youth services for secure confinement as follows:

(a) For an act that would be aggravated murder or murder if committed by an adult, until the offender attains twenty-one years of age;

(b) For a violation of section 2923.02 of the Revised Code that involves an attempt to commit an act that would be aggravated murder or murder if committed by an adult, a minimum period of six to seven years as prescribed by the court and a maximum period not to exceed the child's attainment of twenty-one years of age;

(c) For a violation of section 2903.03, 2905.01, 2909.02, or 2911.01 or division (A) of section 2903.04 of the Revised Code or for a violation of any provision of section 2907.02 of the Revised Code other than division (A)(1)(b) of that section when the sexual conduct or insertion involved was consensual and when the victim of the violation of division (A)(1)(b) of that section was older than the delinquent child, was the same age as the delinquent child, or was less than three years younger than the delinquent child, for an indefinite term consisting of a minimum period of one to three years, as prescribed by the court, and a maximum period not to exceed the child's attainment of twenty-one years of age;

(d) If the child is adjudicated a delinquent child for committing an act that is not described in division (A)(1)(b) or (c) of this section and that would be a felony of the first or second degree if committed by an adult, for an indefinite term consisting of a minimum period of one year and a maximum period not to exceed the child's attainment of twenty-one years of age.

(e) For committing an act that would be a felony of the third, fourth, or fifth degree if committed by an adult or for a violation of division (A) of section 2923.211 of the Revised Code, for an indefinite term consisting of a minimum period of six months and a maximum period not to exceed the child's attainment of twenty-one years of age.

(2) In each case in which a court makes a disposition under this section, the court retains control over the commitment for the minimum period specified by the court in divisions (A)(1)(a) to (e) of this section. During the minimum period, the department of youth services shall not move the child to a nonsecure setting without the permission of the court that imposed the disposition.

(B)

(1) Subject to division (B)(2) of this section, if a delinquent child is committed to the department of youth services under this section, the department may release the child at any time after the minimum period specified by the court in division (A)(1) of this section ends.

(2) A commitment under this section is subject to a supervised release or to a discharge of the child from the custody of the department for medical reasons pursuant to section 5139.54 of the Revised Code, but, during the minimum period specified by the court in division (A)(1) of this section, the department shall obtain court approval of a supervised release or discharge under that section.

(C) If a child is adjudicated a delinquent child, at the dispositional hearing and prior to making any disposition pursuant to this section, the court shall determine whether the delinquent child previously has been adjudicated a delinquent child for a violation of a law or ordinance. If the delinquent child previously has been adjudicated a delinquent child for a violation of a law or ordinance, the court, for purposes of entering an order of disposition of the delinquent child under this section, shall consider the previous delinquent child adjudication as a conviction of a violation of the law or ordinance in determining the degree of the offense the current act would be had it been committed by an adult. This division also shall apply in relation to the imposition of any financial sanction under section 2152.19 of the Revised Code.

Effective Date: 07-05-2002



Section 2152.17 - Committing delinquent child to youth services department if guilty of specification.

(A) Subject to division (D) of this section, if a child is adjudicated a delinquent child for committing an act, other than a violation of section 2923.12 of the Revised Code, that would be a felony if committed by an adult and if the court determines that, if the child was an adult, the child would be guilty of a specification of the type set forth in section 2941.141, 2941.144, 2941.145, 2941.146, 2941.1412, 2941.1414, or 2941.1415 of the Revised Code, in addition to any commitment or other disposition the court imposes for the underlying delinquent act, all of the following apply:

(1) If the court determines that the child would be guilty of a specification of the type set forth in section 2941.141 of the Revised Code, the court may commit the child to the department of youth services for the specification for a definite period of up to one year.

(2) If the court determines that the child would be guilty of a specification of the type set forth in section 2941.145 of the Revised Code or if the delinquent act is a violation of division (A)(1) or (2) of section 2903.06 of the Revised Code and the court determines that the child would be guilty of a specification of the type set forth in section 2941.1415 of the Revised Code, the court shall commit the child to the department of youth services for the specification for a definite period of not less than one and not more than three years, and the court also shall commit the child to the department for the underlying delinquent act under sections 2152.11 to 2152.16 of the Revised Code.

(3) If the court determines that the child would be guilty of a specification of the type set forth in section 2941.144, 2941.146, or 2941.1412 of the Revised Code or if the delinquent act is a violation of division (A)(1) or (2) of section 2903.06 of the Revised Code and the court determines that the child would be guilty of a specification of the type set forth in section 2941.1414 of the Revised Code, the court shall commit the child to the department of youth services for the specification for a definite period of not less than one and not more than five years, and the court also shall commit the child to the department for the underlying delinquent act under sections 2152.11 to 2152.16 of the Revised Code.

(B)

(1) If a child is adjudicated a delinquent child for committing an act, other than a violation of section 2923.12 of the Revised Code, that would be a felony if committed by an adult, if the court determines that the child is complicit in another person's conduct that is of such a nature that the other person would be guilty of a specification of the type set forth in section 2941.141, 2941.144, 2941.145, or 2941.146 of the Revised Code if the other person was an adult, if the other person's conduct relates to the child's underlying delinquent act, and if the child did not furnish, use, or dispose of any firearm that was involved with the underlying delinquent act or with the other person's specification-related conduct, in addition to any other disposition the court imposes for the underlying delinquent act, the court may commit the child to the department of youth services for the specification for a definite period of not more than one year, subject to division (D)(2) of this section.

(2) Except as provided in division (B)(1) of this section, division (A) of this section also applies to a child who is an accomplice regarding a firearm specification of the type set forth in section 2941.1412, 2941.1414, or 2941.1415 of the Revised Code to the same extent the firearm specifications would apply to an adult accomplice in a criminal proceeding.

(C) If a child is adjudicated a delinquent child for committing an act that would be aggravated murder, murder, or a first, second, or third degree felony offense of violence if committed by an adult and if the court determines that, if the child was an adult, the child would be guilty of a specification of the type set forth in section 2941.142 of the Revised Code in relation to the act for which the child was adjudicated a delinquent child, the court shall commit the child for the specification to the legal custody of the department of youth services for institutionalization in a secure facility for a definite period of not less than one and not more than three years, subject to division (D)(2) of this section, and the court also shall commit the child to the department for the underlying delinquent act.

(D)

(1) If the child is adjudicated a delinquent child for committing an act that would be an offense of violence that is a felony if committed by an adult and is committed to the legal custody of the department of youth services pursuant to division (A)(1) of section 2152.16 of the Revised Code and if the court determines that the child, if the child was an adult, would be guilty of a specification of the type set forth in section 2941.1411 of the Revised Code in relation to the act for which the child was adjudicated a delinquent child, the court may commit the child to the custody of the department of youth services for institutionalization in a secure facility for up to two years, subject to division (D)(2) of this section.

(2) A court that imposes a period of commitment under division (A) of this section is not precluded from imposing an additional period of commitment under division (C) or (D)(1) of this section, a court that imposes a period of commitment under division (C) of this section is not precluded from imposing an additional period of commitment under division (A) or (D)(1) of this section, and a court that imposes a period of commitment under division (D)(1) of this section is not precluded from imposing an additional period of commitment under division (A) or (C) of this section.

(E) The court shall not commit a child to the legal custody of the department of youth services for a specification pursuant to this section for a period that exceeds five years for any one delinquent act. Any commitment imposed pursuant to division (A), (B), (C), or (D)(1) of this section shall be in addition to, and shall be served consecutively with and prior to, a period of commitment ordered under this chapter for the underlying delinquent act, and each commitment imposed pursuant to division (A), (B), (C), or (D)(1) of this section shall be in addition to, and shall be served consecutively with, any other period of commitment imposed under those divisions. If a commitment is imposed under division (A) or (B) of this section and a commitment also is imposed under division (C) of this section, the period imposed under division (A) or (B) of this section shall be served prior to the period imposed under division (C) of this section.

In each case in which a court makes a disposition under this section, the court retains control over the commitment for the entire period of the commitment.

The total of all the periods of commitment imposed for any specification under this section and for the underlying offense shall not exceed the child's attainment of twenty-one years of age.

(F) If a child is adjudicated a delinquent child for committing two or more acts that would be felonies if committed by an adult and if the court entering the delinquent child adjudication orders the commitment of the child for two or more of those acts to the legal custody of the department of youth services for institutionalization in a secure facility pursuant to section 2152.13 or 2152.16 of the Revised Code, the court may order that all of the periods of commitment imposed under those sections for those acts be served consecutively in the legal custody of the department of youth services, provided that those periods of commitment shall be in addition to and commence immediately following the expiration of a period of commitment that the court imposes pursuant to division (A), (B), (C), or (D)(1) of this section. A court shall not commit a delinquent child to the legal custody of the department of youth services under this division for a period that exceeds the child's attainment of twenty-one years of age.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-07-2003; 06-01-2004; 08-03-2006



Section 2152.18 - No designation of institution of commitment.

(A) When a juvenile court commits a delinquent child to the custody of the department of youth services pursuant to this chapter, the court shall not designate the specific institution in which the department is to place the child but instead shall specify that the child is to be institutionalized in a secure facility.

(B) When a juvenile court commits a delinquent child to the custody of the department of youth services pursuant to this chapter, the court shall state in the order of commitment the total number of days that the child has been confined in connection with the delinquent child complaint upon which the order of commitment is based. The court shall not include days that the child has been under electronic monitoring or house arrest or days that the child has been confined in a halfway house. The department shall reduce the minimum period of institutionalization that was ordered by both the total number of days that the child has been so confined as stated by the court in the order of commitment and the total number of any additional days that the child has been confined subsequent to the order of commitment but prior to the transfer of physical custody of the child to the department.

(C)

(1) When a juvenile court commits a delinquent child to the custody of the department of youth services pursuant to this chapter, the court shall provide the department with the child's medical records, a copy of the report of any mental examination of the child ordered by the court, the Revised Code section or sections the child violated and the degree of each violation, the warrant to convey the child to the department, a copy of the court's journal entry ordering the commitment of the child to the legal custody of the department, a copy of the arrest record pertaining to the act for which the child was adjudicated a delinquent child, a copy of any victim impact statement pertaining to the act, and any other information concerning the child that the department reasonably requests. The court also shall complete the form for the standard predisposition investigation report that the department furnishes pursuant to section 5139.04 of the Revised Code and provide the department with the completed form.

The department may refuse to accept physical custody of a delinquent child who is committed to the legal custody of the department until the court provides to the department the documents specified in this division. No officer or employee of the department who refuses to accept physical custody of a delinquent child who is committed to the legal custody of the department shall be subject to prosecution or contempt of court for the refusal if the court fails to provide the documents specified in this division at the time the court transfers the physical custody of the child to the department.

(2) Within twenty working days after the department of youth services receives physical custody of a delinquent child from a juvenile court, the court shall provide the department with a certified copy of the child's birth certificate and the child's social security number or, if the court made all reasonable efforts to obtain the information but was unsuccessful, with documentation of the efforts it made to obtain the information.

(3) If an officer is preparing pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 a presentence investigation report pertaining to a person, the department shall make available to the officer, for use in preparing the report, any records or reports it possesses regarding that person that it received from a juvenile court pursuant to division (C)(1) of this section or that pertain to the treatment of that person after the person was committed to the custody of the department as a delinquent child.

(D)

(1) Within ten days after an adjudication that a child is a delinquent child, the court shall give written notice of the adjudication to the superintendent of a city, local, exempted village, or joint vocational school district, and to the principal of the school the child attends, if the basis of the adjudication was the commission of an act that would be a criminal offense if committed by an adult, if the act was committed by the delinquent child when the child was fourteen years of age or older, and if the act is any of the following:

(a) An act that would be a felony or an offense of violence if committed by an adult, an act in the commission of which the child used or brandished a firearm, or an act that is a violation of section 2907.06, 2907.07, 2907.08, 2907.09, 2907.24, or 2907.241 of the Revised Code and that would be a misdemeanor if committed by an adult;

(b) A violation of section 2923.12 of the Revised Code or of a substantially similar municipal ordinance that would be a misdemeanor if committed by an adult and that was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district;

(c) A violation of division (A) of section 2925.03 or 2925.11 of the Revised Code that would be a misdemeanor if committed by an adult, that was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district, and that is not a minor drug possession offense;

(d) An act that would be a criminal offense if committed by an adult and that results in serious physical harm to persons or serious physical harm to property while the child is at school, on any other property owned or controlled by the board, or at an interscholastic competition, an extracurricular event, or any other school program or activity;

(e) Complicity in any violation described in division (D)(1)(a), (b), (c), or (d) of this section that was alleged to have been committed in the manner described in division (D)(1)(a), (b), (c), or (d) of this section, regardless of whether the act of complicity was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of that school district.

(2) The notice given pursuant to division (D)(1) of this section shall include the name of the child who was adjudicated to be a delinquent child, the child's age at the time the child committed the act that was the basis of the adjudication, and identification of the violation of the law or ordinance that was the basis of the adjudication.

(3) Within fourteen days after committing a delinquent child to the custody of the department of youth services, the court shall give notice to the school attended by the child of the child's commitment by sending to that school a copy of the court's journal entry ordering the commitment. As soon as possible after receipt of the notice described in this division, the school shall provide the department with the child's school transcript. However, the department shall not refuse to accept a child committed to it, and a child committed to it shall not be held in a county or district detention facility, because of a school's failure to provide the school transcript that it is required to provide under this division.

(4) Within fourteen days after discharging or releasing a child from an institution under its control, the department of youth services shall provide the court and the superintendent of the school district in which the child is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code with the following:

(a) An updated copy of the child's school transcript;

(b) A report outlining the child's behavior in school while in the custody of the department;

(c) The child's current individualized education program, as defined in section 3323.01 of the Revised Code, if such a program has been developed for the child;

(d) A summary of the institutional record of the child's behavior.

The department also shall provide the court with a copy of any portion of the child's institutional record that the court specifically requests, within five working days of the request.

(E) At any hearing at which a child is adjudicated a delinquent child or as soon as possible after the hearing, the court shall notify all victims of the delinquent act who may be entitled to a recovery under any of the following sections of the right of the victims to recover, pursuant to section 3109.09 of the Revised Code, compensatory damages from the child's parents; of the right of the victims to recover, pursuant to section 3109.10 of the Revised Code, compensatory damages from the child's parents for willful and malicious assaults committed by the child; and of the right of the victims to recover an award of reparations pursuant to sections 2743.51 to 2743.72 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 07-05-2002; 09-16-2004



Section 2152.19 - Disposition orders.

(A) If a child is adjudicated a delinquent child, the court may make any of the following orders of disposition, in addition to any other disposition authorized or required by this chapter:

(1) Any order that is authorized by section 2151.353 of the Revised Code for the care and protection of an abused, neglected, or dependent child;

(2) Commit the child to the temporary custody of any school, camp, institution, or other facility operated for the care of delinquent children by the county, by a district organized under section 2152.41 or 2151.65 of the Revised Code, or by a private agency or organization, within or without the state, that is authorized and qualified to provide the care, treatment, or placement required, including, but not limited to, a school, camp, or facility operated under section 2151.65 of the Revised Code;

(3) Place the child in a detention facility or district detention facility operated under section 2152.41 of the Revised Code, for up to ninety days;

(4) Place the child on community control under any sanctions, services, and conditions that the court prescribes. As a condition of community control in every case and in addition to any other condition that it imposes upon the child, the court shall require the child to abide by the law during the period of community control. As referred to in this division, community control includes, but is not limited to, the following sanctions and conditions:

(a) A period of basic probation supervision in which the child is required to maintain contact with a person appointed to supervise the child in accordance with sanctions imposed by the court;

(b) A period of intensive probation supervision in which the child is required to maintain frequent contact with a person appointed by the court to supervise the child while the child is seeking or maintaining employment and participating in training, education, and treatment programs as the order of disposition;

(c) A period of day reporting in which the child is required each day to report to and leave a center or another approved reporting location at specified times in order to participate in work, education or training, treatment, and other approved programs at the center or outside the center;

(d) A period of community service of up to five hundred hours for an act that would be a felony or a misdemeanor of the first degree if committed by an adult, up to two hundred hours for an act that would be a misdemeanor of the second, third, or fourth degree if committed by an adult, or up to thirty hours for an act that would be a minor misdemeanor if committed by an adult;

(e) A requirement that the child obtain a high school diploma, a certificate of high school equivalence, vocational training, or employment;

(f) A period of drug and alcohol use monitoring;

(g) A requirement of alcohol or drug assessment or counseling, or a period in an alcohol or drug treatment program with a level of security for the child as determined necessary by the court;

(h) A period in which the court orders the child to observe a curfew that may involve daytime or evening hours;

(i) A requirement that the child serve monitored time;

(j) A period of house arrest without electronic monitoring or continuous alcohol monitoring;

(k) A period of electronic monitoring or continuous alcohol monitoring without house arrest, or house arrest with electronic monitoring or continuous alcohol monitoring or both electronic monitoring and continuous alcohol monitoring, that does not exceed the maximum sentence of imprisonment that could be imposed upon an adult who commits the same act.

A period of house arrest with electronic monitoring or continuous alcohol monitoring or both electronic monitoring and continuous alcohol monitoring, imposed under this division shall not extend beyond the child's twenty-first birthday. If a court imposes a period of house arrest with electronic monitoring or continuous alcohol monitoring or both electronic monitoring and continuous alcohol monitoring, upon a child under this division, it shall require the child: to remain in the child's home or other specified premises for the entire period of house arrest with electronic monitoring or continuous alcohol monitoring or both except when the court permits the child to leave those premises to go to school or to other specified premises. Regarding electronic monitoring, the court also shall require the child to be monitored by a central system that can determine the child's location at designated times; to report periodically to a person designated by the court; and to enter into a written contract with the court agreeing to comply with all requirements imposed by the court, agreeing to pay any fee imposed by the court for the costs of the house arrest with electronic monitoring, and agreeing to waive the right to receive credit for any time served on house arrest with electronic monitoring toward the period of any other dispositional order imposed upon the child if the child violates any of the requirements of the dispositional order of house arrest with electronic monitoring. The court also may impose other reasonable requirements upon the child.

Unless ordered by the court, a child shall not receive credit for any time served on house arrest with electronic monitoring or continuous alcohol monitoring or both toward any other dispositional order imposed upon the child for the act for which was imposed the dispositional order of house arrest with electronic monitoring or continuous alcohol monitoring. As used in this division and division (A)(4)(l) of this section, "continuous alcohol monitoring" has the same meaning as in section 2929.01 of the Revised Code.

(l) A suspension of the driver's license, probationary driver's license, or temporary instruction permit issued to the child for a period of time prescribed by the court, or a suspension of the registration of all motor vehicles registered in the name of the child for a period of time prescribed by the court. A child whose license or permit is so suspended is ineligible for issuance of a license or permit during the period of suspension. At the end of the period of suspension, the child shall not be reissued a license or permit until the child has paid any applicable reinstatement fee and complied with all requirements governing license reinstatement.

(5) Commit the child to the custody of the court;

(6) Require the child to not be absent without legitimate excuse from the public school the child is supposed to attend for five or more consecutive days, seven or more school days in one school month, or twelve or more school days in a school year;

(7)

(a) If a child is adjudicated a delinquent child for being a chronic truant or a habitual truant who previously has been adjudicated an unruly child for being a habitual truant, do either or both of the following:

(i) Require the child to participate in a truancy prevention mediation program;

(ii) Make any order of disposition as authorized by this section, except that the court shall not commit the child to a facility described in division (A)(2) or (3) of this section unless the court determines that the child violated a lawful court order made pursuant to division (C)(1)(e) of section 2151.354 of the Revised Code or division (A)(6) of this section.

(b) If a child is adjudicated a delinquent child for being a chronic truant or a habitual truant who previously has been adjudicated an unruly child for being a habitual truant and the court determines that the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code, do either or both of the following:

(i) Require the parent, guardian, or other person having care of the child to participate in a truancy prevention mediation program;

(ii) Require the parent, guardian, or other person having care of the child to participate in any community service program, preferably a community service program that requires the involvement of the parent, guardian, or other person having care of the child in the school attended by the child.

(8) Make any further disposition that the court finds proper, except that the child shall not be placed in any of the following:

(a) A state correctional institution, a county, multicounty, or municipal jail or workhouse, or another place in which an adult convicted of a crime, under arrest, or charged with a crime is held;

(b) A community corrections facility, if the child would be covered by the definition of public safety beds for purposes of sections 5139.41 to 5139.43 of the Revised Code if the court exercised its authority to commit the child to the legal custody of the department of youth services for institutionalization or institutionalization in a secure facility pursuant to this chapter.

(B) If a child is adjudicated a delinquent child, in addition to any order of disposition made under division (A) of this section, the court, in the following situations and for the specified periods of time, shall suspend the child's temporary instruction permit, restricted license, probationary driver's license, or nonresident operating privilege, or suspend the child's ability to obtain such a permit:

(1) If the child is adjudicated a delinquent child for violating section 2923.122 of the Revised Code, impose a class four suspension of the child's license, permit, or privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code or deny the child the issuance of a license or permit in accordance with division (F)(1) of section 2923.122 of the Revised Code.

(2) If the child is adjudicated a delinquent child for committing an act that if committed by an adult would be a drug abuse offense or for violating division (B) of section 2917.11 of the Revised Code, suspend the child's license, permit, or privilege for a period of time prescribed by the court. The court, in its discretion, may terminate the suspension if the child attends and satisfactorily completes a drug abuse or alcohol abuse education, intervention, or treatment program specified by the court. During the time the child is attending a program described in this division, the court shall retain the child's temporary instruction permit, probationary driver's license, or driver's license, and the court shall return the permit or license if it terminates the suspension as described in this division.

(C) The court may establish a victim-offender mediation program in which victims and their offenders meet to discuss the offense and suggest possible restitution. If the court obtains the assent of the victim of the delinquent act committed by the child, the court may require the child to participate in the program.

(D)

(1) If a child is adjudicated a delinquent child for committing an act that would be a felony if committed by an adult and if the child caused, attempted to cause, threatened to cause, or created a risk of physical harm to the victim of the act, the court, prior to issuing an order of disposition under this section, shall order the preparation of a victim impact statement by the probation department of the county in which the victim of the act resides, by the court's own probation department, or by a victim assistance program that is operated by the state, a county, a municipal corporation, or another governmental entity. The court shall consider the victim impact statement in determining the order of disposition to issue for the child.

(2) Each victim impact statement shall identify the victim of the act for which the child was adjudicated a delinquent child, itemize any economic loss suffered by the victim as a result of the act, identify any physical injury suffered by the victim as a result of the act and the seriousness and permanence of the injury, identify any change in the victim's personal welfare or familial relationships as a result of the act and any psychological impact experienced by the victim or the victim's family as a result of the act, and contain any other information related to the impact of the act upon the victim that the court requires.

(3) A victim impact statement shall be kept confidential and is not a public record. However, the court may furnish copies of the statement to the department of youth services if the delinquent child is committed to the department or to both the adjudicated delinquent child or the adjudicated delinquent child's counsel and the prosecuting attorney. The copy of a victim impact statement furnished by the court to the department pursuant to this section shall be kept confidential and is not a public record. If an officer is preparing pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 a presentence investigation report pertaining to a person, the court shall make available to the officer, for use in preparing the report, a copy of any victim impact statement regarding that person. The copies of a victim impact statement that are made available to the adjudicated delinquent child or the adjudicated delinquent child's counsel and the prosecuting attorney pursuant to this division shall be returned to the court by the person to whom they were made available immediately following the imposition of an order of disposition for the child under this chapter.

The copy of a victim impact statement that is made available pursuant to this division to an officer preparing a criminal presentence investigation report shall be returned to the court by the officer immediately following its use in preparing the report.

(4) The department of youth services shall work with local probation departments and victim assistance programs to develop a standard victim impact statement.

(E) If a child is adjudicated a delinquent child for being a chronic truant or a habitual truant who previously has been adjudicated an unruly child for being a habitual truant and the court determines that the parent, guardian, or other person having care of the child has failed to cause the child's attendance at school in violation of section 3321.38 of the Revised Code, in addition to any order of disposition it makes under this section, the court shall warn the parent, guardian, or other person having care of the child that any subsequent adjudication of the child as an unruly or delinquent child for being a habitual or chronic truant may result in a criminal charge against the parent, guardian, or other person having care of the child for a violation of division (C) of section 2919.21 or section 2919.24 of the Revised Code.

(F)

(1) During the period of a delinquent child's community control granted under this section, authorized probation officers who are engaged within the scope of their supervisory duties or responsibilities may search, with or without a warrant, the person of the delinquent child, the place of residence of the delinquent child, and a motor vehicle, another item of tangible or intangible personal property, or other real property in which the delinquent child has a right, title, or interest or for which the delinquent child has the express or implied permission of a person with a right, title, or interest to use, occupy, or possess if the probation officers have reasonable grounds to believe that the delinquent child is not abiding by the law or otherwise is not complying with the conditions of the delinquent child's community control. The court that places a delinquent child on community control under this section shall provide the delinquent child with a written notice that informs the delinquent child that authorized probation officers who are engaged within the scope of their supervisory duties or responsibilities may conduct those types of searches during the period of community control if they have reasonable grounds to believe that the delinquent child is not abiding by the law or otherwise is not complying with the conditions of the delinquent child's community control. The court also shall provide the written notice described in division (E)(2) of this section to each parent, guardian, or custodian of the delinquent child who is described in that division.

(2) The court that places a child on community control under this section shall provide the child's parent, guardian, or other custodian with a written notice that informs them that authorized probation officers may conduct searches pursuant to division (E)(1) of this section. The notice shall specifically state that a permissible search might extend to a motor vehicle, another item of tangible or intangible personal property, or a place of residence or other real property in which a notified parent, guardian, or custodian has a right, title, or interest and that the parent, guardian, or custodian expressly or impliedly permits the child to use, occupy, or possess.

(G) If a juvenile court commits a delinquent child to the custody of any person, organization, or entity pursuant to this section and if the delinquent act for which the child is so committed is a sexually oriented offense or is a child-victim oriented offense, the court in the order of disposition shall do one of the following:

(1) Require that the child be provided treatment as described in division (A)(2) of section 5139.13 of the Revised Code;

(2) Inform the person, organization, or entity that it is the preferred course of action in this state that the child be provided treatment as described in division (A)(2) of section 5139.13 of the Revised Code and encourage the person, organization, or entity to provide that treatment.

Effective Date: 01-01-2004; 09-23-2004; 2007 SB10 01-01-2008



Section 2152.191 - Delinquent child subject to sex offender registration and notification law.

If a child is adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense, if the child is fourteen years of age or older at the time of committing the offense, and if the child committed the offense on or after January 1, 2002, both of the following apply:

(A) Sections 2152.82 to 2152.86 and Chapter 2950. of the Revised Code apply to the child and the adjudication.

(B) In addition to any order of disposition it makes of the child under this chapter, the court may make any determination, adjudication, or order authorized under sections 2152.82 to 2152.86 and Chapter 2950. of the Revised Code and shall make any determination, adjudication, or order required under those sections and that chapter.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2152.192 - Notice that child has committed sexually oriented offense.

If a court or child welfare agency places a delinquent child in an institution or association, as defined in section 5103.02 of the Revised Code, that is certified by the department of job and family services pursuant to section 5103.03 of the Revised Code and if that child has been adjudicated delinquent for committing an act that is a sexually oriented offense in either a prior delinquency adjudication or in the most recent delinquency adjudication, the court or child welfare agency shall notify the operator of the institution or association and the sheriff of the county in which the institution or association is located that the child has been adjudicated delinquent for committing an act that is a sexually oriented offense.

Effective Date: 08-03-2006



Section 2152.20 - Authorized dispositions for delinquent child or juvenile traffic offender.

(A) If a child is adjudicated a delinquent child or a juvenile traffic offender, the court may order any of the following dispositions, in addition to any other disposition authorized or required by this chapter:

(1) Impose a fine in accordance with the following schedule:

(a) For an act that would be a minor misdemeanor or an unclassified misdemeanor if committed by an adult, a fine not to exceed fifty dollars;

(b) For an act that would be a misdemeanor of the fourth degree if committed by an adult, a fine not to exceed one hundred dollars;

(c) For an act that would be a misdemeanor of the third degree if committed by an adult, a fine not to exceed one hundred fifty dollars;

(d) For an act that would be a misdemeanor of the second degree if committed by an adult, a fine not to exceed two hundred dollars;

(e) For an act that would be a misdemeanor of the first degree if committed by an adult, a fine not to exceed two hundred fifty dollars;

(f) For an act that would be a felony of the fifth degree or an unclassified felony if committed by an adult, a fine not to exceed three hundred dollars;

(g) For an act that would be a felony of the fourth degree if committed by an adult, a fine not to exceed four hundred dollars;

(h) For an act that would be a felony of the third degree if committed by an adult, a fine not to exceed seven hundred fifty dollars;

(i) For an act that would be a felony of the second degree if committed by an adult, a fine not to exceed one thousand dollars;

(j) For an act that would be a felony of the first degree if committed by an adult, a fine not to exceed one thousand five hundred dollars;

(k) For an act that would be aggravated murder or murder if committed by an adult, a fine not to exceed two thousand dollars.

(2) Require the child to pay costs;

(3) Unless the child's delinquent act or juvenile traffic offense would be a minor misdemeanor if committed by an adult or could be disposed of by the juvenile traffic violations bureau serving the court under Traffic Rule 13.1 if the court has established a juvenile traffic violations bureau, require the child to make restitution to the victim of the child's delinquent act or juvenile traffic offense or, if the victim is deceased, to a survivor of the victim in an amount based upon the victim's economic loss caused by or related to the delinquent act or juvenile traffic offense. The court may not require a child to make restitution pursuant to this division if the child's delinquent act or juvenile traffic offense would be a minor misdemeanor if committed by an adult or could be disposed of by the juvenile traffic violations bureau serving the court under Traffic Rule 13.1 if the court has established a juvenile traffic violations bureau. If the court requires restitution under this division, the restitution shall be made directly to the victim in open court or to the probation department that serves the jurisdiction or the clerk of courts on behalf of the victim.

If the court requires restitution under this division, the restitution may be in the form of a cash reimbursement paid in a lump sum or in installments, the performance of repair work to restore any damaged property to its original condition, the performance of a reasonable amount of labor for the victim or survivor of the victim, the performance of community service work, any other form of restitution devised by the court, or any combination of the previously described forms of restitution.

If the court requires restitution under this division, the court may base the restitution order on an amount recommended by the victim or survivor of the victim, the delinquent child, the juvenile traffic offender, a presentence investigation report, estimates or receipts indicating the cost of repairing or replacing property, and any other information, provided that the amount the court orders as restitution shall not exceed the amount of the economic loss suffered by the victim as a direct and proximate result of the delinquent act or juvenile traffic offense. If the court decides to order restitution under this division and the amount of the restitution is disputed by the victim or survivor or by the delinquent child or juvenile traffic offender, the court shall hold a hearing on the restitution. If the court requires restitution under this division, the court shall determine, or order the determination of, the amount of restitution to be paid by the delinquent child or juvenile traffic offender. All restitution payments shall be credited against any recovery of economic loss in a civil action brought by or on behalf of the victim against the delinquent child or juvenile traffic offender or the delinquent child's or juvenile traffic offender's parent, guardian, or other custodian.

If the court requires restitution under this division, the court may order that the delinquent child or juvenile traffic offender pay a surcharge, in an amount not exceeding five per cent of the amount of restitution otherwise ordered under this division, to the entity responsible for collecting and processing the restitution payments.

The victim or the survivor of the victim may request that the prosecuting authority file a motion, or the delinquent child or juvenile traffic offender may file a motion, for modification of the payment terms of any restitution ordered under this division. If the court grants the motion, it may modify the payment terms as it determines appropriate.

(4) Require the child to reimburse any or all of the costs incurred for services or sanctions provided or imposed, including, but not limited to, the following:

(a) All or part of the costs of implementing any community control imposed as a disposition under section 2152.19 of the Revised Code, including a supervision fee;

(b) All or part of the costs of confinement in a residential facility described in section 2152.19 of the Revised Code or in a department of youth services institution, including, but not limited to, a per diem fee for room and board, the costs of medical and dental treatment provided, and the costs of repairing property the delinquent child damaged while so confined. The amount of reimbursement ordered for a child under this division shall not exceed the total amount of reimbursement the child is able to pay as determined at a hearing and shall not exceed the actual cost of the confinement. The court may collect any reimbursement ordered under this division. If the court does not order reimbursement under this division, confinement costs may be assessed pursuant to a repayment policy adopted under section 2929.37 of the Revised Code and division (D) of section 307.93, division (A) of section 341.19, division (C) of section 341.23 or 753.16, division (C) of section 2301.56, or division (B) of section 341.14, 753.02, 753.04, or 2947.19 of the Revised Code.

(B) Chapter 2981. of the Revised Code applies to a child who is adjudicated a delinquent child for violating section 2923.32 or 2923.42 of the Revised Code or for committing an act that, if committed by an adult, would be a felony drug abuse offense.

(C) The court may hold a hearing if necessary to determine whether a child is able to pay a sanction under this section.

(D) If a child who is adjudicated a delinquent child is indigent, the court shall consider imposing a term of community service under division (A) of section 2152.19 of the Revised Code in lieu of imposing a financial sanction under this section. If a child who is adjudicated a delinquent child is not indigent, the court may impose a term of community service under that division in lieu of, or in addition to, imposing a financial sanction under this section. The court may order community service for an act that if committed by an adult would be a minor misdemeanor.

If a child fails to pay a financial sanction imposed under this section, the court may impose a term of community service in lieu of the sanction.

(E) The clerk of the court, or another person authorized by law or by the court to collect a financial sanction imposed under this section, may do any of the following:

(1) Enter into contracts with one or more public agencies or private vendors for the collection of the amounts due under the financial sanction, which amounts may include interest from the date of imposition of the financial sanction;

(2) Permit payment of all, or any portion of, the financial sanction in installments, by credit or debit card, by another type of electronic transfer, or by any other reasonable method, within any period of time, and on any terms that the court considers just, except that the maximum time permitted for payment shall not exceed five years. The clerk may pay any fee associated with processing an electronic transfer out of public money and may charge the fee to the delinquent child.

(3) To defray administrative costs, charge a reasonable fee to a child who elects a payment plan rather than a lump sum payment of a financial sanction.

Effective Date: 01-01-2004; 06-01-2004; 10-12-2006; 07-01-2007; 2007 HB120 07-01-2007



Section 2152.201 - Imposing costs of investigating, prosecuting and responding to acts of terrorism.

(A) In addition to any other dispositions authorized or required by this chapter, the juvenile court making disposition of a child adjudicated a delinquent child for committing a violation of section 2909.22, 2909.23, or 2909.24 of the Revised Code or a violation of section 2921.32 of the Revised Code when the offense or act committed by the person aided or to be aided as described in that section is an act of terrorism may order the child to pay to the state, municipal, or county law enforcement agencies that handled the investigation and prosecution all of the costs that the state, municipal corporation, or county reasonably incurred in the investigation and prosecution of the violation. The court shall hold a hearing to determine the amount of costs to be imposed under this section. The court may hold the hearing as part of the dispositional hearing for the child.

(B) If a child is adjudicated a delinquent child for committing a violation of section 2909.23 or 2909.24 of the Revised Code and if any political subdivision incurred any response costs as a result of, or in making any response to, the threat of the specified offense involved in the violation of section 2909.23 of the Revised Code or the actual specified offense involved in the violation of section 2909.24 of the Revised Code, in addition to any other dispositions authorized or required by this chapter, the juvenile court making disposition of the child for the violation may order the child to reimburse the involved political subdivision for the response costs it so incurred.

(C) As used in this section, "response costs" and "act of terrorism" have the same meanings as in section 2909.21 of the Revised Code.

Effective Date: 05-15-2002



Section 2152.202 - Reimbursement for costs of positive drug tests.

(A) In addition to the dispositions authorized or required under section 2152.20 of the Revised Code and to any costs otherwise authorized or required under any provision of law, the juvenile court making disposition of a child adjudicated a delinquent child for committing an act that would be a drug abuse offense if committed by an adult may order the child to pay to the state, municipal, or county law enforcement agencies that handled the investigation and prosecution all of the costs that the state, municipal corporation, or county reasonably incurred in having tests performed under section 2925.51 of the Revised Code or in any other manner on any substance that was the basis of, or involved in, the delinquent act to determine whether the substance contained any amount of a controlled substance if the results of the tests indicate that the substance tested contained any controlled substance. No court shall order a delinquent child under this section to pay the costs of tests performed on a substance if the results of the tests do not indicate that the substance tested contained any controlled substance.

The court shall hold a hearing to determine the amount of costs to be imposed under this section. The court may hold the hearing as part of the dispositional hearing for the child.

(B) As used in this section, "controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

Effective Date: 10-12-2006



Section 2152.21 - Dispositions for child adjudicated juvenile traffic offender.

(A) Unless division (C) of this section applies, if a child is adjudicated a juvenile traffic offender, the court may make any of the following orders of disposition:

(1) Impose costs and one or more financial sanctions in accordance with section 2152.20 of the Revised Code;

(2) Suspend the child's driver's license, probationary driver's license, or temporary instruction permit for a definite period not exceeding two years or suspend the registration of all motor vehicles registered in the name of the child for a definite period not exceeding two years. A child whose license or permit is so suspended is ineligible for issuance of a license or permit during the period of suspension. At the end of the period of suspension, the child shall not be reissued a license or permit until the child has paid any applicable reinstatement fee and complied with all requirements governing license reinstatement.

(3) Place the child on community control;

(4) If the child is adjudicated a juvenile traffic offender for an act other than an act that would be a minor misdemeanor if committed by an adult and other than an act that could be disposed of by the juvenile traffic violations bureau serving the court under Traffic Rule 13.1 if the court has established a juvenile traffic violations bureau, require the child to make restitution pursuant to division (A)(3) of section 2152.20 of the Revised Code;

(5)

(a) If the child is adjudicated a juvenile traffic offender for committing a violation of division (A) of section 4511.19 of the Revised Code or of a municipal ordinance that is substantially equivalent to that division, commit the child, for not longer than five days, to either of the following:

(i) The temporary custody of a detention facility or district detention facility established under section 2152.41 of the Revised Code;

(ii) The temporary custody of any school, camp, institution, or other facility for children operated in whole or in part for the care of juvenile traffic offenders of that nature by the county, by a district organized under section 2151.65 or 2152.41 of the Revised Code, or by a private agency or organization within the state that is authorized and qualified to provide the care, treatment, or placement required.

(b) If an order of disposition committing a child to the temporary custody of a home, school, camp, institution, or other facility of that nature is made under division (A)(5)(a) of this section, the length of the commitment shall not be reduced or diminished as a credit for any time that the child was held in a place of detention or shelter care, or otherwise was detained, prior to entry of the order of disposition.

(6) If, after making a disposition under divisions (A)(1) to (5) of this section, the court finds upon further hearing that the child has failed to comply with the orders of the court and the child's operation of a motor vehicle constitutes the child a danger to the child and to others, the court may make any disposition authorized by divisions (A)(1), (4), (5), and (8) of section 2152.19 of the Revised Code, except that the child may not be committed to or placed in a secure correctional facility unless authorized by division (A)(5) of this section, and commitment to or placement in a detention facility may not exceed twenty-four hours.

(B) If a child is adjudicated a juvenile traffic offender for violating division (A) or (B) of section 4511.19 of the Revised Code, in addition to any order of disposition made under division (A) of this section, the court shall impose a class six suspension of the temporary instruction permit, probationary driver's license, or driver's license issued to the child from the range specified in division (A)(6) of section 4510.02 of the Revised Code. The court, in its discretion, may terminate the suspension if the child attends and satisfactorily completes a drug abuse or alcohol abuse education, intervention, or treatment program specified by the court. During the time the child is attending a program as described in this division, the court shall retain the child's temporary instruction permit, probationary driver's license, or driver's license issued, and the court shall return the permit or license if it terminates the suspension as described in this division.

(C) If a child is adjudicated a juvenile traffic offender for violating division (B)(1) of section 4513.263 of the Revised Code, the court shall impose the appropriate fine set forth in division (G) of that section. If a child is adjudicated a juvenile traffic offender for violating division (B)(3) of section 4513.263 of the Revised Code and if the child is sixteen years of age or older, the court shall impose the fine set forth in division (G)(2) of that section. If a child is adjudicated a juvenile traffic offender for violating division (B)(3) of section 4513.263 of the Revised Code and if the child is under sixteen years of age, the court shall not impose a fine but may place the child on probation or community control.

(D) A juvenile traffic offender is subject to sections 4509.01 to 4509.78 of the Revised Code.

Effective Date: 01-01-2004; 06-01-2004



Section 2152.22 - Child committed to legal custody of department of youth services; judicial release.

(A) When a child is committed to the legal custody of the department of youth services under this chapter, the juvenile court relinquishes control with respect to the child so committed, except as provided in divisions (B), (C), (D), and (H) of this section or in sections 2152.82 to 2152.86 of the Revised Code. Subject to divisions (B), (C), and (D) of this section, sections 2151.353 and 2151.412 to 2151.421 of the Revised Code, sections 2152.82 to 2152.86 of the Revised Code, and any other provision of law that specifies a different duration for a dispositional order, all other dispositional orders made by the court under this chapter shall be temporary and shall continue for a period that is designated by the court in its order, until terminated or modified by the court or until the child attains twenty-one years of age.

The department shall not release the child from a department facility and as a result shall not discharge the child or order the child's release on supervised release prior to the expiration of the minimum period specified by the court in division (A)(1) of section 2152.16 of the Revised Code and any term of commitment imposed under section 2152.17 of the Revised Code or prior to the child's attainment of twenty-one years of age, except upon the order of a court pursuant to division (B), (C), or (D) of this section or in accordance with section 5139.54 of the Revised Code.

(B)

(1) Unless the court grants judicial release under division (D)(1)(b) of this section, the court that commits a delinquent child to the department of youth services may grant judicial release of the child to court supervision under this division during the first half of the prescribed minimum term for which the child was committed to the department or, if the child was committed to the department until the child attains twenty-one years of age, during the first half of the prescribed period of commitment that begins on the first day of commitment and ends on the child's twenty-first birthday, provided any commitment imposed under division (A), (B), (C), or (D) of section 2152.17 of the Revised Code has ended.

(2) If the department desires to release a child during a period specified in division (B)(1) of this section, it shall request the court that committed the child to grant a judicial release of the child to court supervision under this division. During whichever of those periods is applicable, the child or the parents of the child also may request that court to grant a judicial release of the child to court supervision. Upon receipt of a request for a judicial release to court supervision under this division from the department, the child, or the child's parent, or upon its own motion, the court that committed the child shall do one of the following: approve the release by journal entry; schedule within thirty days after the request is received a time for a hearing on whether the child is to be released; or reject the request by journal entry without conducting a hearing.

If the court rejects an initial request for a release under this division by the child or the child's parent, the child or the child's parent may make one additional request for a judicial release to court supervision within the applicable period. The additional request may be made no earlier than thirty days after the filing of the prior request for a judicial release to court supervision. Upon the filing of a second request for a judicial release to court supervision, the court shall either approve or disapprove the release by journal entry or schedule within thirty days after the request is received a time for a hearing on whether the child is to be released.

(3) If a court schedules a hearing under division (B)(2) of this section, it may order the department to deliver the child to the court on the date set for the hearing and may order the department to present to the court a report on the child's progress in the institution to which the child was committed and recommendations for conditions of supervision of the child by the court after release. The court may conduct the hearing without the child being present. The court shall determine at the hearing whether the child should be granted a judicial release to court supervision.

If the court approves the release under this division, it shall order its staff to prepare a written treatment and rehabilitation plan for the child that may include any conditions of the child's release that were recommended by the department and approved by the court. The committing court shall send the juvenile court of the county in which the child is placed a copy of the recommended plan. The court of the county in which the child is placed may adopt the recommended conditions set by the committing court as an order of the court and may add any additional consistent conditions it considers appropriate. If a child is granted a judicial release to court supervision, the release discharges the child from the custody of the department of youth services.

(C)

(1) Unless the court grants judicial release under division (D)(1)(b) of this section, the court that commits a delinquent child to the department of youth services may grant judicial release of the child to department of youth services supervision under this division during the second half of the prescribed minimum term for which the child was committed to the department or, if the child was committed to the department until the child attains twenty-one years of age, during the second half of the prescribed period of commitment that begins on the first day of commitment and ends on the child's twenty-first birthday, provided any commitment imposed under division (A), (B), (C), or (D) of section 2152.17 of the Revised Code has ended.

(2) If the department desires to release a child during a period specified in division (C)(1) of this section, it shall request the court that committed the child to grant a judicial release to department of youth services supervision. During whichever of those periods is applicable, the child or the child's parent also may request the court that committed the child to grant a judicial release to department of youth services supervision. Upon receipt of a request for judicial release to department of youth services supervision, the child, or the child's parent, or upon its own motion at any time during that period, the court shall do one of the following: approve the release by journal entry; schedule a time within thirty days after receipt of the request for a hearing on whether the child is to be released; or reject the request by journal entry without conducting a hearing.

If the court rejects an initial request for release under this division by the child or the child's parent, the child or the child's parent may make one or more subsequent requests for a release within the applicable period, but may make no more than one request during each period of ninety days that the child is in a secure department facility after the filing of a prior request for early release. Upon the filing of a request for release under this division subsequent to an initial request, the court shall either approve or disapprove the release by journal entry or schedule a time within thirty days after receipt of the request for a hearing on whether the child is to be released.

(3) If a court schedules a hearing under division (C)(2) of this section, it may order the department to deliver the child to the court on the date set for the hearing and shall order the department to present to the court at that time a treatment plan for the child's post-institutional care. The court may conduct the hearing without the child being present. The court shall determine at the hearing whether the child should be granted a judicial release to department of youth services supervision.

If the court approves the judicial release to department of youth services supervision, the department shall prepare a written treatment and rehabilitation plan for the child pursuant to division (F) of this section that shall include the conditions of the child's release. It shall send the committing court and the juvenile court of the county in which the child is placed a copy of the plan. The court of the county in which the child is placed may adopt the conditions set by the department as an order of the court and may add any additional consistent conditions it considers appropriate, provided that the court may not add any condition that decreases the level or degree of supervision specified by the department in its plan, that substantially increases the financial burden of supervision that will be experienced by the department, or that alters the placement specified by the department in its plan. If the court of the county in which the child is placed adds to the department's plan any additional conditions, it shall enter those additional conditions in its journal and shall send to the department a copy of the journal entry of the additional conditions.

If the court approves the judicial release to department of youth services supervision, the actual date on which the department shall release the child is contingent upon the department finding a suitable placement for the child. If the child is to be returned to the child's home, the department shall return the child on the date that the court schedules for the child's release or shall bear the expense of any additional time that the child remains in a department facility. If the child is unable to return to the child's home, the department shall exercise reasonable diligence in finding a suitable placement for the child, and the child shall remain in a department facility while the department finds the suitable placement.

(D)

(1) Subject to division (D)(3) of this section, the court that commits a delinquent child to the department of youth services may grant judicial release of the child under this division at any time after the expiration of one of the following periods of time:

(a) Except as otherwise provided in division (D)(1)(b) of this section, if the child was committed to the department for a prescribed minimum period and a maximum period not to exceed the child's attainment of twenty-one years, the court may grant judicial release of the child at any time after the expiration of the prescribed minimum term for which the child was committed to the department.

(b) If the child was committed to the department for both one or more definite periods under division (A), (B), (C), or (D) of section 2152.17 of the Revised Code and a period of the type described in division (D)(1)(a) of this section, all of the prescribed minimum periods of commitment imposed under division (A), (B), (C), or (D) of section 2152.17 of the Revised Code and the prescribed period of commitment of the type described in division (D)(1)(a) of this section shall be aggregated for purposes of this division, and the court may grant judicial release of the child at any time after the expiration of one year after the child begins serving the aggregate period of commitment.

(2) If a court grants a judicial release of a child under division (D)(1) of this section, the release shall be a judicial release to department of youth services supervision, if the release is granted during a period described in division (C)(1) of this section, and the second and third paragraphs of division (C)(3) of this section apply regarding the release. In all other cases, the release shall be a judicial release to court supervision, and the second paragraph of division (B)(3) of this section applies regarding the release.

(3) A court at the time of making the disposition of a child shall provide notice in the order of disposition that the judge is retaining jurisdiction over the child for the purpose of a possible grant of judicial release of the child under division (D)(1) of this section. The failure of a court to provide this notice does not affect the authority of the court to grant a judicial release under that division and does not constitute grounds for setting aside the child's delinquent child adjudication or disposition or for granting any post-adjudication relief to the child.

(4) The department of youth services, a child committed to the department, or the parents of the child, during a period specified in division (D)(1) of this section, may request the court that committed the child to grant a judicial release of the child under that division. Upon receipt of a request for judicial release of a child under this division from the department, the child, or the child's parent, or upon its own motion, the court that committed the child shall do one of the following:

(a) Approve the request by journal entry;

(b) Schedule within thirty days after the request is received a time for a hearing on whether the child is to be released;

(c) Reject the request by journal entry without conducting a hearing.

If the court rejects an initial request for a release under this division by the child or the child's parent, division (C)(2) of this section applies regarding the making of additional requests.

If the court schedules a hearing under this division to consider the judicial release, the first paragraph of division (B)(3) of this section applies regarding the hearing.

(E) If a child is released under division (B), (C), or (D) of this section and the court of the county in which the child is placed has reason to believe that the child's deportment is not in accordance with the conditions of the child's judicial release, the court of the county in which the child is placed shall schedule a time for a hearing to determine whether the child violated any of the post-release conditions, and, if the child was released under division (C) of this section or under division (D) of this section under department supervision, divisions (A) to (E) of section 5139.52 of the Revised Code apply regarding the child.

If that court determines at the hearing that the child violated any of the post-release conditions, the court, if it determines that the violation was a serious violation, may order the child to be returned to the department for institutionalization, consistent with the original order of commitment of the child, or in any case may make any other disposition of the child authorized by law that the court considers proper. If the court of the county in which the child is placed orders the child to be returned to a department of youth services institution, the time during which the child was held in a secure department facility prior to the child's judicial release shall be considered as time served in fulfilling the prescribed period of institutionalization that is applicable to the child under the child's original order of commitment. If the court orders the child returned to a department institution, the child shall remain in institutional care for a minimum of three months or until the child successfully completes a revocation program of a duration of not less than thirty days operated either by the department or by an entity with which the department has contracted to provide a revocation program.

(F) The department of youth services, prior to the release of a child pursuant to division (C) of this section or pursuant to division (D) of this section on department supervision, shall do all of the following:

(1) After reviewing the child's rehabilitative progress history and medical and educational records, prepare a written treatment and rehabilitation plan for the child that includes conditions of the release;

(2) Completely discuss the conditions of the plan prepared pursuant to division (F)(1) of this section and the possible penalties for violation of the plan with the child and the child's parents, guardian, or legal custodian;

(3) Have the plan prepared pursuant to division (F)(1) of this section signed by the child, the child's parents, legal guardian, or custodian, and any authority or person that is to supervise, control, and provide supportive assistance to the child at the time of the child's release pursuant to division (C) or (D) of this section;

(4) Prior to the child's release, file a copy of the treatment plan prepared pursuant to division (F)(1) of this section with the committing court and the juvenile court of the county in which the child is to be placed.

(G) The department of youth services shall file a written progress report with the committing court regarding each child released pursuant to division (C) of this section or released pursuant to division (D) of this section on judicial release to department supervision at least once every thirty days unless specifically directed otherwise by the court. The report shall indicate the treatment and rehabilitative progress of the child and the child's family, if applicable, and shall include any suggestions for altering the program, custody, living arrangements, or treatment. The department shall retain legal custody of a child so released until it discharges the child or until the custody is terminated as otherwise provided by law.

(H) When a child is committed to the legal custody of the department of youth services, the court retains jurisdiction to perform the functions specified in section 5139.51 of the Revised Code with respect to the granting of supervised release by the release authority and to perform the functions specified in section 5139.52 of the Revised Code with respect to violations of the conditions of supervised release granted by the release authority and to the revocation of supervised release granted by the release authority.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-05-2002; 2007 SB10 01-01-2008



Section 2152.26 - Places of detention for delinquent child or juvenile traffic offender.

(A) Except as provided in divisions (B) and (F) of this section, a child alleged to be or adjudicated a delinquent child or a juvenile traffic offender may be held only in the following places:

(1) A certified foster home or a home approved by the court;

(2) A facility operated by a certified child welfare agency;

(3) Any other suitable place designated by the court.

(B) In addition to the places listed in division (A) of this section, a child alleged to be or adjudicated a delinquent child or a person described in division (C)(7) of section 2152.02 of the Revised Code may be held in a detention facility for delinquent children that is under the direction or supervision of the court or other public authority or of a private agency and approved by the court and a child adjudicated a delinquent child may be held in accordance with division (F)(2) of this section in a facility of a type specified in that division. Division (B) of this section does not apply to a child alleged to be or adjudicated a delinquent child for chronic truancy, unless the child violated a lawful court order made pursuant to division (A)(6) of section 2152.19 of the Revised Code. Division (B) of this section also does not apply to a child alleged to be or adjudicated a delinquent child for being an habitual truant who previously has been adjudicated an unruly child for being an habitual truant, unless the child violated a lawful court order made pursuant to division (C)(1)(e) of section 2151.354 of the Revised Code.

(C)

(1) Except as provided under division (C)(1) of section 2151.311 of the Revised Code or division (A)(5) of section 2152.21 of the Revised Code, a child alleged to be or adjudicated a juvenile traffic offender may not be held in any of the following facilities:

(a) A state correctional institution, county, multicounty, or municipal jail or workhouse, or other place in which an adult convicted of crime, under arrest, or charged with a crime is held.

(b) A secure correctional facility.

(2) Except as provided under this section, sections 2151.56 to 2151.59, and divisions (A)(5) and (6) of section 2152.21 of the Revised Code, a child alleged to be or adjudicated a juvenile traffic offender may not be held for more than twenty-four hours in a detention facility.

(D) Except as provided in division (F) of this section or in division (C) of section 2151.311, in division (C)(2) of section 5139.06 and section 5120.162, or in division (B) of section 5120.16 of the Revised Code, a child who is alleged to be or is adjudicated a delinquent child or a person described in division (C)(7) of section 2152.02 of the Revised Code may not be held in a state correctional institution, county, multicounty, or municipal jail or workhouse, or other place where an adult convicted of crime, under arrest, or charged with crime is held.

(E) Unless the detention is pursuant to division (F) of this section or division (C) of section 2151.311, division (C)(2) of section 5139.06 and section 5120.162, or division (B) of section 5120.16 of the Revised Code, the official in charge of the institution, jail, workhouse, or other facility shall inform the court immediately when a person who is or appears to be under the age of eighteen years, or a person who is charged with a violation of an order of a juvenile court or a violation of probation or parole conditions imposed by a juvenile court and who is or appears to be between the ages of eighteen and twenty-one years, is received at the facility and shall deliver the person to the court upon request or transfer the person to a detention facility designated by the court.

(F)

(1) If a case is transferred to another court for criminal prosecution pursuant to section 2152.12 of the Revised Code and the alleged offender is a person described in division (C)(7) of section 2152.02 of the Revised Code, the person may not be transferred for detention pending the criminal prosecution in a jail or other facility except under the circumstances described in division (F)(4) of this section. Any child held in accordance with division (F)(3) of this section shall be confined in a manner that keeps the child beyond the sight and sound of all adult detainees. The child shall be supervised at all times during the detention.

(2) If a person is adjudicated a delinquent child or juvenile traffic offender or is a person described in division (C)(7) of section 2152.02 of the Revised Code and the court makes a disposition of the person under this chapter, at any time after the person attains twenty-one years of age, the person may be held under that disposition or under the circumstances described in division (F)(4) of this section in places other than those specified in division (A) of this section, including, but not limited to, a county, multicounty, or municipal jail or workhouse, or other place where an adult convicted of crime, under arrest, or charged with crime is held.

(3)

(a) A person alleged to be a delinquent child may be held in places other than those specified in division (A) of this section, including, but not limited to, a county, multicounty, or municipal jail, if the delinquent act that the child allegedly committed would be a felony if committed by an adult, and if either of the following applies:

(i) The person attains twenty-one years of age before the person is arrested or apprehended for that act.

(ii) The person is arrested or apprehended for that act before the person attains twenty-one years of age, but the person attains twenty-one years of age before the court orders a disposition in the case.

(b) If, pursuant to division (F)(3)(a) of this section, a person is held in a place other than a place specified in division (A) of this section, the person has the same rights to bail as an adult charged with the same offense who is confined in a jail pending trial.

(4)

(a) Any person whose case is transferred for criminal prosecution pursuant to section 2151.10 or 2152.12 of the Revised Code or any person who has attained the age of eighteen years but has not attained the age of twenty-one years and who is being held in a place specified in division (B) of this section may be held under that disposition or charge in places other than those specified in division (B) of this section, including a county, multicounty, or municipal jail or workhouse, or other place where an adult under arrest or charged with crime is held if the juvenile court, upon its own motion or upon motion by the prosecutor and after notice and hearing, establishes by a preponderance of the evidence and makes written findings that the youth is a threat to the safety and security of the facility. Evidence that the youth is a threat to the safety and security of the facility may include, but is not limited to, whether the youth has done any of the following:

(i) Injured or created an imminent danger to the life or health of another youth or staff member in the facility or program by violent behavior;

(ii) Escaped from the facility or program in which the youth is being held on more than one occasion;

(iii) Established a pattern of disruptive behavior as verified by a written record that the youth's behavior is not conducive to the established policies and procedures of the facility or program in which the youth is being held.

(b) If the prosecutor submits a motion requesting that the person be held in a place other than those specified in division (B) of this section or if the court submits its own motion, the juvenile court shall hold a hearing within five days of the filing of the motion, and, in determining whether a place other than those specified in division (B) of this section is the appropriate place of confinement for the person, the court shall consider the following factors:

(i) The age of the person;

(ii) Whether the person would be deprived of contact with other people for a significant portion of the day or would not have access to recreational facilities or age-appropriate educational opportunities in order to provide physical separation from adults;

(iii) The person's current emotional state, intelligence, and developmental maturity, including any emotional and psychological trauma, and the risk to the person in an adult facility, which may be evidenced by mental health or psychological assessments or screenings made available to the prosecuting attorney and the defense counsel;

(iv) Whether detention in a juvenile facility would adequately serve the need for community protection pending the outcome of the criminal proceeding;

(v) The relative ability of the available adult and juvenile detention facilities to meet the needs of the person, including the person's need for age-appropriate mental health and educational services delivered by individuals specifically trained to deal with youth;

(vi) Whether the person presents an imminent risk of self-inflicted harm or an imminent risk of harm to others within a juvenile facility;

(vii) Any other factors the juvenile court considers to be relevant.

(c) If the juvenile court determines that a place other than those specified in division (B) of this section is the appropriate place for confinement of a person pursuant to division (F)(4)(a) of this section, the person may petition the juvenile court for a review hearing thirty days after the initial confinement decision, thirty days after any subsequent review hearing, or at any time after the initial confinement decision upon an emergency petition by the youth due to the youth facing an imminent danger from others or the youth's self. Upon receipt of the petition, the juvenile court has discretion over whether to conduct the review hearing and may set the matter for a review hearing if the youth has alleged facts or circumstances that, if true, would warrant reconsideration of the youth's placement in a place other than those specified in division (B) of this section based on the factors listed in division (F)(4)(b) of this section.

(d) Upon the admission of a person described in division (F)(4)(a) of this section to a place other than those specified in division (B) of this section, the facility shall advise the person of the person's right to request a review hearing as described in division (F)(4)(d) of this section.

(e) Any person transferred under division (F)(4)(a) of this section to a place other than those specified in division (B) of this section shall be confined in a manner that keeps the person beyond sight and sound of all adult detainees. The person shall be supervised at all times during the detention.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.38,SB 122, §1, eff. 6/30/2011.

Effective Date: 04-03-2003



Section 2152.41 - Detention facilities.

(A) Upon the recommendation of the judge, the board of county commissioners shall provide, by purchase, lease, construction, or otherwise, a detention facility that shall be within a convenient distance of the juvenile court. The facility shall not be used for the confinement of adults charged with criminal offenses. The facility may be used to detain alleged delinquent children until final disposition for evaluation pursuant to section 2152.04 of the Revised Code and for children adjudicated juvenile traffic offenders under division (A)(5) or (6) of section 2152.21 of the Revised Code.

(B) Upon the joint recommendation of the juvenile judges of two or more neighboring counties, the boards of county commissioners of the counties shall form themselves into a joint board and proceed to organize a district for the establishment and support of a detention facility for the use of the juvenile courts of those counties, in which alleged delinquent children may be detained as provided in division (A) of this section, by using a site or buildings already established in one of the counties or by providing for the purchase of a site and the erection of the necessary buildings on the site.

A child who is adjudicated to be a juvenile traffic offender for having committed a violation of division (A) of section 4511.19 of the Revised Code or of a municipal ordinance that is substantially comparable to that division may be confined in a detention facility or district detention facility pursuant to division (A)(5) of section 2152.21 of the Revised Code, provided the child is kept separate and apart from alleged delinquent children.

Except as otherwise provided by law, district detention facilities shall be established, operated, maintained, and managed in the same manner so far as applicable as county detention facilities.

Members of the board of county commissioners who meet by appointment to consider the organization of a district detention home, upon presentation of properly certified accounts, shall be paid their necessary expenses upon a warrant drawn by the county auditor of their county.

The county auditor of the county having the greatest population or, with the unanimous concurrence of the county auditors of the counties composing a district, the auditor of the county in which the detention facility is located shall be the fiscal officer of a detention facility district. The county auditors of the several counties composing a detention facility district shall meet at the district detention facility, not less than once in six months, to review accounts and to transact any other duties in connection with the institution that pertain to the business of their office.

(C) In any county in which there is no detention facility or that is not served by a district detention facility, the juvenile court may enter into a contract, subject to the approval of the board of county commissioners, with another juvenile court, another county's detention facility, or a joint county detention facility. Alternately, the board of county commissioners shall provide funds for the boarding of children, who would be eligible for detention under division (A) of this section, temporarily in private homes or in certified foster homes approved by the court for a period not exceeding sixty days or until final disposition of their cases, whichever comes first. The court also may arrange with any public children services agency or private child placing agency to receive, or private noncustodial agency for temporary care of, children within the jurisdiction of the court.

If the court arranges for the board of children temporarily detained in certified foster homes or through any private child placing agency, the county shall pay a reasonable sum to be fixed by the court for the board of those children. In order to have certified foster homes available for service, an agreed monthly subsidy may be paid and a fixed rate per day for care of children actually residing in the certified foster home.

(D) The board of county commissioners of any county within a detention facility district, upon the recommendation of the juvenile court of that county, may withdraw from the district and sell or lease its right, title, and interest in the site, buildings, furniture, and equipment of the facility to any counties in the district, at any price and upon any such terms that are agreed upon among the boards of county commissioners of the counties concerned. Section 307.10 of the Revised Code does not apply to this division. The net proceeds of any sale or lease under this division shall be paid into the treasury of the withdrawing county.

The members of the board of trustees of a district detention facility who are residents of a county withdrawing from the district are deemed to have resigned their positions upon the completion of the withdrawal procedure provided by this division. The vacancies then created shall be filled as provided in this section.

(E) The children to be admitted for care in a county or district detention facility established under this section, the period during which they shall be cared for in the facility, and the removal and transfer of children from the facility shall be determined by the juvenile court that ordered the child's detention.

Effective Date: 01-01-2002



Section 2152.42 - Superintendent and other employees of facility.

(A) Any detention facility established under section 2152.41 of the Revised Code shall be under the direction of a superintendent. The superintendent shall be appointed by, and under the direction of, the judge or judges or, for a district facility, the board of trustees of the facility. The superintendent serves at the pleasure of the juvenile court or, in a district detention facility, at the pleasure of the board of trustees.

Before commencing work as superintendent, the person appointed shall obtain a bond, with sufficient surety, conditioned upon the full and faithful accounting of the funds and properties under the superintendent's control.

The superintendent, under the supervision and subject to the rules and regulations of the board, shall control, manage, operate, and have general charge of the facility and shall have the custody of its property, files, and records.

(B) For a county facility, the superintendent shall appoint all employees of the facility, who shall be in the unclassified civil service. The salaries shall be paid as provided by section 2151.13 of the Revised Code for other employees of the court, and the necessary expenses incurred in maintaining the facility shall be paid by the county.

For a district facility, the superintendent shall appoint other employees of the facility and fix their compensation, subject to approval of the board of trustees. Employees of a district facility, except for the superintendent, shall be in the classified civil service.

(C) During the school year, when possible, a comparable educational program with competent and trained staff shall be provided for children of school age who are in the facility. A sufficient number of trained recreational personnel shall be included among the staff. Medical and mental health services shall be made available.

Effective Date: 01-01-2002



Section 2152.43 - Application for assistance to department of youth services.

(A) A board of county commissioners that provides a detention facility and the board of trustees of a district detention facility may apply to the department of youth services under section 5139.281 of the Revised Code for assistance in defraying the cost of operating and maintaining the facility. The application shall be made on forms prescribed and furnished by the department.

The board of county commissioners of each county that participates in a district detention facility may apply to the department of youth services for assistance in defraying the county's share of the cost of acquisition or construction of the facility, as provided in section 5139.271 of the Revised Code. Application shall be made in accordance with rules adopted by the department. No county shall be reimbursed for expenses incurred in the acquisition or construction of a district detention facility that serves a district having a population of less than one hundred thousand.

(B)

(1) The joint boards of county commissioners of district detention facilities shall defray all necessary expenses of the facility not paid from funds made available under section 5139.281 of the Revised Code, through annual assessments of taxes, through gifts, or through other means.

If any county withdraws from a district under division (D) of section 2152.41 of the Revised Code, it shall continue to have levied against its tax duplicate any tax levied by the district during the period in which the county was a member of the district for current operating expenses, permanent improvements, or the retirement of bonded indebtedness. The levy shall continue to be a levy against the tax duplicate of the county until the time that it expires or is renewed.

(2) The current expenses of maintaining the facility not paid from funds made available under section 5139.281 of the Revised Code or division (C) of this section, and the cost of ordinary repairs to the facility, shall be paid by each county in accordance with one of the following methods as approved by the joint board of county commissioners:

(a) In proportion to the number of children from that county who are maintained in the facility during the year;

(b) By a levy submitted by the joint board of county commissioners under division (A) of section 5705.19 of the Revised Code and approved by the electors of the district;

(c) In proportion to the taxable property of each county, as shown by its tax duplicate;

(d) In any other method agreed upon by unanimous vote of the joint board of county commissioners.

(C) When any person donates or bequeaths any real or personal property to a county or district detention facility, the juvenile court or the trustees of the facility may accept and use the gift, consistent with the best interest of the institution and the conditions of the gift.

Effective Date: 01-01-2002; 09-29-2005



Section 2152.44 - Board of trustees of district detention facility.

(A) As soon as practical after the organization of the joint board of county commissioners as provided by section 2152.41 of the Revised Code, the joint board shall appoint a board of not less than five trustees. The board shall hold office until the first annual meeting after the choice of an established site and buildings, or after the selection and purchase of a building site. At that time, the joint board of county commissioners shall appoint a board of not less than five trustees, one of whom shall hold office for a term of one year, one for a term of two years, one for a term of three years, half of the remaining number for a term of four years, and the remainder for a term of five years. Annually thereafter, the joint board of county commissioners shall appoint one or more trustees, each of whom shall hold office for a term of five years, to succeed the trustee or trustees whose term of office expires. A trustee may be appointed to successive terms. Any person appointed as a trustee shall be recommended and approved by the juvenile court judge or judges of the county of which the person resides.

At least one trustee shall reside in each county in the district. In districts composed of two counties, each county shall be entitled to not less than two trustees. In districts composed of more than four counties, the number of trustees shall be sufficiently increased, provided that there shall always be an uneven number of trustees on the board. The county in which a district detention facility is located shall have not less than two trustees, who, in the interim period between the regular meetings of the trustees, shall act as an executive committee in the discharge of all business pertaining to the facility.

The joint board of county commissioners may remove any trustee for good cause. The trustee appointed to fill any vacancy shall hold the office for the unexpired term of the predecessor trustee.

(B) The annual meeting of the board of trustees shall be held on the first Tuesday in May in each year.

A majority of the board constitutes a quorum. Other board meetings shall be held at least quarterly. The juvenile court judge of each county of the district, or the judge's designee, shall attend the meetings. The members of the board shall receive no compensation for their services, except their actual and necessary expenses. The treasurer shall pay the member's traveling expenses when properly certified.

(C) When the board of trustees does not choose an established institution in one of the counties of the district, it may select a suitable site for the erection of a district detention facility. The site must be easily accessible, conducive to health, economy in purchasing or in building, and the general interest of the facility and its residents, and be as near as practicable to the geographical center of the district.

In the interim between the selection and purchase of a site, and the erection and occupancy of the district detention facility, the joint board of county commissioners provided under section 2152.41 of the Revised Code may delegate to the board of trustees any powers and duties that, in its judgment, will be of general interest or aid to the institution. The joint board of county commissioners may appropriate a trustees' fund, to be expended by the trustees for contracts, purchases, or other necessary expenses of the facility. The trustees shall make a complete settlement with the joint board of county commissioners once each six months, or quarterly if required, and shall make to the board of county commissioners and to the juvenile court of each of the counties a full report of the condition of the facility and residents.

(D) The choice of an established site and buildings, or the purchase of a site, stock, implements, and general farm equipment, should there be a farm, the erection of buildings, and the completion and furnishing of the district detention facility for occupancy, shall be in the hands of the joint board of county commissioners organized under section 2152.41 of the Revised Code. The joint board of county commissioners may delegate all or a portion of these duties to the board of trustees, under any restrictions that the joint board of county commissioners imposes.

When an established site and buildings are used for a district detention facility, the joint board of county commissioners shall cause the value of that site and those buildings to be properly appraised. This appraisal value, or in case of the purchase of a site, the purchase price and the cost of all improvements thereto, shall be paid by the counties comprising the district, in proportion to the taxable property of each county, as shown by its tax duplicate.

(E) Once a district is established, the trustees shall operate, maintain, and manage the facility as provided in sections 2152.41 to 2152.43 of the Revised Code and, on and after the effective date of this amendment and notwithstanding any provision of the Revised Code to the contrary, may adopt bylaws regarding the daily operation, maintenance, and management of the facility. No bylaw adopted pursuant to this division may supersede any provision of the Revised Code.

Effective Date: 01-01-2002; 03-30-2006



Section 2152.51 - Definitions regarding child competency proceedings.

(A) As used in sections 2152.51 to 2152.59 of the Revised Code:

(1) "Competent" and "competency" refer to a child's ability to understand the nature and objectives of a proceeding against the child and to assist in the child's defense. A child is incompetent if, due to mental illness, intellectual disability, or developmental disability, or otherwise due to a lack of mental capacity, the child is presently incapable of understanding the nature and objective of proceedings against the child or of assisting in the child's defense.

(2) "Delinquent child proceeding" means any proceeding under this chapter.

(3) "A person who is at least moderately intellectually disabled" means "a person who is at least moderately mentally retarded," as defined in section 5123.01 of the Revised Code.

(4) "Person with intellectual disability" has the same meaning as in section 2951.041 of the Revised Code.

(B) Each juvenile court shall adopt rules to expedite proceedings under sections 2152.51 to 2152.59 of the Revised Code. The rules shall include provisions for giving notice of any hearings held under those sections and for staying any proceedings on the underlying complaint pending the determinations under those sections.

(C) At a competency-related hearing held under section 2152.53 or 2152.58 of the Revised Code, the child shall be represented by an attorney. If the child is indigent and cannot obtain counsel, the court shall appoint an attorney under Chapter 120. of the Revised Code or the Rules of Juvenile Procedure.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.52 - Determination of competency.

(A)

(1) In any proceeding under this chapter other than a proceeding alleging that a child is an unruly child or a juvenile traffic offender, any party or the court may move for a determination regarding the child's competency to participate in the proceeding.

(2) In any proceeding under this chapter other than a proceeding alleging that a child is an unruly child or a juvenile traffic offender, if the child who is the subject of the proceeding is fourteen years of age or older and if the child is not otherwise found to be mentally ill, intellectually disabled, or developmentally disabled, it is rebuttably presumed that the child does not have a lack of mental capacity. This presumption applies only in making a determination as to whether the child has a lack of mental capacity and shall not be used or applicable for any other purpose.

(B) The court may find a child incompetent to proceed without ordering an evaluation of the child's competency or holding a hearing to determine the child's competency if either of the following applies:

(1) The prosecuting attorney, the child's attorney, and at least one of the child's parents, guardians, or custodians agree to the determination.

(2) The court relies on a prior court determination that the child was incompetent and could not attain competency even if the child were to participate in competency attainment services.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.53 - Time periods for determination; hearing.

(A) Within fifteen business days after a motion is made under section 2152.52 of the Revised Code, the court shall do one of the following:

(1) Make a determination of incompetency under division (B) of section 2152.52 of the Revised Code;

(2) Determine, without holding a hearing, whether there is a reasonable basis to conduct a competency evaluation;

(3) Hold a hearing to determine whether there is a reasonable basis to conduct a competency evaluation.

(B) If the court holds a hearing, it shall make its determination within ten business days after the conclusion of the hearing. If the court determines that there is a reasonable basis for a competency evaluation or if the prosecuting attorney and the child's attorney agree to an evaluation, the court shall order a competency evaluation and appoint an evaluator.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.54 - Evaluators; qualifications.

(A) An evaluation of a child who does not appear to the court to be a person who is at least moderately intellectually disabled shall be made by an evaluator who is one of the following:

(1) A professional employed by a psychiatric facility or center certified by the department of mental health to provide forensic services and appointed by the director of the facility or center to conduct the evaluation;

(2) A psychiatrist or a licensed clinical psychologist who satisfies the criteria of division (I)(1) of section 5122.01 of the Revised Code and has specialized education, training, or experience in forensic evaluations of children or adolescents.

(B) An evaluation of a child who appears to the court to be a person who is at least moderately intellectually disabled shall be made by a psychiatrist or licensed clinical psychologist who satisfies the criteria of division (I)(1) of section 5122.01 of the Revised Code and has specialized education, training, or experience in forensic evaluations of children or adolescents who have intellectual disability.

(C) If an evaluation is conducted by an evaluator of the type described in division (A)(1) or (2) of this section and the evaluator concludes that the child is a person who is at least moderately intellectually disabled, the evaluator shall discontinue the evaluation and notify the court within one business day after reaching the conclusion. Within two business days after receiving notification, the court shall order the child to undergo an evaluation by an evaluator of the type described in division (B) of this section. Within two business days after the appointment of the new evaluator, the original evaluator shall deliver to the new evaluator all information relating to the child obtained during the original evaluation.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.55 - Evaluation process.

(A) If a court orders a child to receive an evaluation under section 2152.53 of the Revised Code, the child and the child's parents, guardians, or custodians shall be available at the times and places established by the evaluator who conducts the evaluation. The evaluation shall be performed in the least restrictive setting available that will both facilitate an evaluation and maintain the safety of the child and community. If the child has been released on temporary or interim orders and refuses or fails to submit to the evaluation, the court may amend the conditions of the orders in whatever manner necessary to facilitate an evaluation.

(B) The court shall provide in its evaluation order that the evaluator shall have access to all relevant private and public records related to the child, including competency evaluations and reports conducted in prior delinquent child proceedings. The court may include an order for all relevant private and public records related to the child in the journal entry ordering the evaluation.

(C) Within ten business days after the court appoints an evaluator, the prosecuting attorney shall deliver to the evaluator copies of relevant police reports and other background information that pertain to the child and that are in the prosecuting attorney's possession, except for any information that the prosecuting attorney determines would, if released, interfere with the effective prosecution of any person or create a substantial risk of harm to any person.

(D) Within ten business days after the court appoints an evaluator, the child's attorney shall deliver to the evaluator copies of relevant police reports and other background information that pertain to the child and that are in the attorney's possession and that is not protected by attorney-client privilege.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.56 - Competency assessment report.

(A) Upon completing an evaluation ordered pursuant to section 2152.53 of the Revised Code, an evaluator shall submit to the court a written competency assessment report. The report shall include the evaluator's opinion as to whether the child, due to mental illness, intellectual disability, or developmental disability, or otherwise due to a lack of mental capacity, is currently incapable of understanding the nature and objective of the proceedings against the child or of assisting in the child's defense. The report shall not include any opinion as to the child's sanity at the time of the alleged offense, details of the alleged offense as reported by the child, or an opinion as to whether the child actually committed the offense or could have been culpable for committing the offense.

(B) A competency assessment report shall address the child's capacity to do all of the following:

(1) Comprehend and appreciate the charges or allegations against the child;

(2) Understand the adversarial nature of the proceedings, including the role of the judge, defense counsel, prosecuting attorney, guardian ad litem or court-appointed special assistant, and witnesses;

(3) Assist in the child's defense and communicate with counsel;

(4) Comprehend and appreciate the consequences that may be imposed or result from the proceedings.

(C) A competency assessment report shall include the evaluator's opinion regarding the extent to which the child's competency may be impaired by the child's failure to meet one or more of the criteria listed in division (B) of this section. If the evaluator concludes that the child's competency is impaired but that the child may be enabled to understand the nature and objectives of the proceeding against the child and to assist in the child's defense with reasonable accommodations, the report shall include recommendations for those reasonable accommodations that the court might make. If the evaluator concludes that the child's competency is so impaired that the child would not be able to understand the nature and objectives of the proceeding against the child or to assist in the child's defense, the report shall include an opinion as to the likelihood that the child could attain competency within the periods set forth in division (D)(2) of section 2152.59 of the Revised Code.

(D) If the evaluator concludes that the child could likely attain competency within the periods set forth in division (D)(2) of section 2152.59 of the Revised Code, the competency assessment report shall include both of the following:

(1) A recommendation as to the least restrictive setting for child competency attainment services that is consistent with the child's ability to attain competency and the safety of both the child and the community;

(2) A list of the providers of child competency attainment services known to the evaluator that are located most closely to the child's current residence.

(E) If the evaluator is unable, within the maximum allowable time for submission of a competency assessment report under division (A) of section 2152.57 of the Revised Code, to form an opinion regarding the extent to which the child's competency may be impaired by the child's failure to meet one or more of the criteria listed in division (B) of this section, the evaluator shall so state in the report. The evaluator shall also include recommendations for services to support the safety of the child or the community.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.57 - Extension for filing report; admission into evidence; expenses; objections.

(A) An evaluator appointed by the court under section 2152.53 of the Revised Code shall submit a competency assessment report to the court as soon as possible but not more than forty-five calendar days after the order appointing the evaluator is issued. The court may grant one extension for a reasonable length of time if doing so would aid the evaluator in completing the evaluation.

(B) No competency assessment report obtained independently by the child may be admitted into evidence unless it is submitted to the court within the time allowed for submission of a report by a court-appointed evaluator under division (A) of this section and meets all the criteria that apply to a court-ordered report.

(C) The court shall provide a copy of each competency assessment report it receives to the prosecuting attorney, the child's attorney, and the child's parents, guardian, or custodian. Counsel shall not disseminate the report except as necessary to receive clarification of the contents of the report.

(D) The expenses of obtaining an evaluation ordered by the court may not be recovered from the child or the child's parents or guardians. However, expenses associated with missed appointments may be assessed to the child's parents or guardians.

(E)

(1) Before a hearing is held under section 2152.58 of the Revised Code, any party may object to the contents of a competency assessment report and by motion request an additional evaluation. If the court determines that an additional evaluation is appropriate and grants the motion, the evaluator shall complete an additional evaluation as soon as possible but not more than forty-five calendar days after the order allowing the additional evaluation is issued. An additional evaluation shall meet all the criteria that apply to a court-ordered evaluation.

(2) An additional evaluation allowed under division (E)(1) of this section shall be made at the moving party's expense unless the child is indigent. If the child is indigent, the county shall pay the costs of the additional evaluation. However, the county shall not be required to pay costs exceeding that which the county would normally pay for a competency evaluation conducted by a provider with which the court or county has contracted to conduct competency evaluations.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.58 - Hearing to determine competency.

(A) Not less than fifteen nor more than thirty business days after receiving an evaluation under division (A) of section 2152.57 of the Revised Code or not less than fifteen nor more than thirty business days after receiving an additional evaluation under division (E) of that section, the court shall hold a hearing to determine the child's competency to participate in the proceeding.

(B) At a hearing held under this section, a competency assessment report may be admitted into evidence by stipulation. If the court contacts the evaluator to obtain clarification of the report contents, the court shall promptly inform all parties and allow each party to participate in each contact.

(C) In determining the competency of the child to participate in the proceeding, the court shall consider the content of all competency assessment reports admitted as evidence. The court may consider additional evidence, including the court's own observations of the child's conduct and demeanor in the courtroom.

(D)

(1) Except as otherwise provided in this division, the court shall make a written determination as to the child's competency or incompetency based on a preponderance of the evidence within fifteen business days after completion of the hearing. The court, by journal entry, may extend the period for making the determination for not more than fifteen additional days. If the court extends the period for making the determination, it shall make the written determination within the period as extended.

(2) The court shall not find a child incompetent to proceed solely because the child is receiving or has received treatment as a voluntary or involuntary mentally ill patient under Chapter 5122. of the Revised Code, is or has been institutionalized under Chapter 5123. of the Revised Code, or is receiving or has received psychotropic or other medication, even if the child might become incompetent to proceed without that medication.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.59 - Procedure upon determination of competency or lack of competency.

(A) If after a hearing held pursuant to section 2152.58 of the Revised Code the court determines that a child is competent, the court shall proceed with the delinquent child's proceeding as provided by law. No statement that a child makes during an evaluation or hearing conducted under sections 2152.51 through 2152.59 of the Revised Code shall be used against the child on the issue of responsibility or guilt in any child or adult proceeding.

(B) If after a hearing held pursuant to section 2152.58 of the Revised Code the court determines that the child is not competent and cannot attain competency within the period of time applicable under division (D)(2) of this section, the court shall dismiss the charges without prejudice, except that the court may delay dismissal for up to ninety calendar days and do either of the following:

(1) Refer the matter to a public children services agency and request that agency determine whether to file an action in accordance with section 2151.27 of the Revised Code alleging that the child is a dependent, neglected, or abused child;

(2) Assign court staff to refer the child or the child's family to the local family and children first council or an agency funded by the department of mental health or department of developmental disabilities or otherwise secure services to reduce the potential that the child would engage in behavior that could result in delinquent child or other criminal charges.

(C) If after a hearing held pursuant to section 2152.58 of the Revised Code the court determines that a child is not competent but could likely attain competency by participating in services specifically designed to help the child develop competency, the court may order the child to participate in services specifically designed to help the child develop competency at county expense. The court shall name a reliable provider to deliver the competency attainment services and shall order the child's parent, guardian, or custodian to contact that provider by a specified date to arrange for services.

(D) The competency attainment services provided to a child shall be based on a competency attainment plan described in division (E)(2) of this section and approved by the court. Services are subject to the following conditions and time periods measured from the date the court approves the plan:

(1) Services shall be provided in the least restrictive setting that is consistent with the child's ability to attain competency and the safety of both the child and the community. If the child has been released on temporary or interim orders and refuses or fails to cooperate with the service provider, the court may reassess the orders and amend them to require a more appropriate setting.

(2) No child shall be required to participate in competency attainment services for longer than is required for the child to attain competency. The following maximum periods of participation apply:

(a) If a child is ordered to participate in competency attainment services that are provided outside of a residential setting, the child shall not participate in those services for a period exceeding three months if the child is charged with an act that would be a misdemeanor if committed by an adult, six months if the child is charged with an act that would be a felony of the third, fourth, or fifth degree if committed by an adult, or one year if the child is charged with an act that would be a felony of the first or second degree, aggravated murder, or murder if committed by an adult.

(b) If a child is ordered to receive competency attainment services that are provided in a residential setting that is operated solely or in part for the purpose of providing competency attainment services, the child shall not participate in those services for a period exceeding forty-five calendar days if the child is charged with an act that would be a misdemeanor if committed by an adult, three months if the child is charged with an act that would be a felony of the third, fourth, or fifth degree if committed by an adult, six months if the child is charged with an act that would be a felony of the first or second degree if committed by an adult, or one year if the child is charged with an act that would be aggravated murder or murder if committed by an adult.

(c) If a child is ordered into a residential, detention, or other secured setting for reasons other than to participate in competency attainment services and is also ordered to participate in competency attainment services concurrently, the child shall participate in the competency attainment services for not longer than the relevant period set forth in division (D)(2)(a) of this section.

(d) If a child is ordered to participate in competency attainment services that require the child to live for some but not all of the duration of the services in a residential setting that is operated solely or in part for the purpose of providing competency attainment services, the child shall participate in the competency attainment services for not longer than the relevant period set forth in division (D)(2)(b) of this section. For the purpose of calculating a time period under division (D)(2)(d) of this section, two days of participation in a nonresidential setting shall equal one day of participation in a residential setting.

(3) A child who receives competency attainment services in a residential setting that is operated solely or partly for the purpose of providing competency attainment services is in detention for purposes of section 2921.34 and division (B) of section 2152.18 of the Revised Code during the time that the child resides in the residential setting.

(E)

(1) Within ten business days after the court names the provider responsible for the child's competency attainment services under division (D) of this section, the court shall deliver to that provider a copy of each competency assessment report it has received for review. The provider shall return the copies of the reports to the court upon the termination of the services.

(2) Not later than thirty calendar days after the child contacts the competency attainment services provider under division (C) of this section, the provider shall submit to the court a plan for the child to attain competency. The court shall provide copies of the plan to the prosecuting attorney, the child's attorney, the child's guardian ad litem, if any, and the child's parents, guardian, or custodian.

(F) The provider that provides the child's competency attainment services pursuant to the competency attainment plan shall submit reports to the court on the following schedule:

(1) A report on the child's progress every thirty calendar days and on the termination of services . The report shall not include any details of the alleged offense as reported by the child.

(2) If the provider determines that the child is not cooperating to a degree that would allow the services to be effective to help the child attain competency, a report informing the court of the determination within three business days after making the determination;

(3) If the provider determines that the current setting is no longer the least restrictive setting that is consistent with the child's ability to attain competency and the safety of both the child and the community, a report informing the court of the determination within three business days after making the determination;

(4) If the provider determines that the child has achieved the goals of the plan and would be able to understand the nature and objectives of the proceeding against the child and to assist in the child's defense, with or without reasonable accommodations to meet the criteria set forth in division (B) of section 2152.56 of the Revised Code, a report informing the court of that determination within three business days after making the determination. If the provider believes that accommodations would be necessary or desirable, the report shall include recommendations for accommodations.

(5) If the provider determines that the child will not achieve the goals of the plan within the applicable period of time under division (D)(2) of this section, a report informing the court of the determination within three business days after making the determination. The report shall include recommendations for services for the child that would support the safety of the child or the community.

(G) The court shall provide copies of any report made under division (F) of this section to the prosecuting attorney, the child's attorney, and the child's guardian ad litem, if any. The court shall provide copies of any report made under division (F) of this section to the child's parents, guardian, or custodian unless the court finds that doing so is not in the best interest of the child.

(H)

(1) Within fifteen business days after receiving a report under division (F) of this section, the court may hold a hearing to determine if a new order is necessary. To assist in making a determination under division (H) of this section, the court may order a new competency evaluation in accordance with section 2152.53 of the Revised Code. Until a new order is issued or the required period of participation expires, the child shall continue to participate in competency attainment services.

(2) If after a hearing held under division (H)(1) of this section the court determines that the child is not making progress toward competency or is so uncooperative that attainment services cannot be effective, the court may order a change in setting or services that would help the child attain competency within the relevant period of time under division (D)(2) of this section.

(3) If after a hearing held under division (H)(1) of this section the court determines that the child has not or will not attain competency within the relevant period of time under division (D)(2) of this section, the court shall dismiss the delinquency complaint without prejudice, except that the court may delay dismissal for up to ninety calendar days and do either of the following:

(a) Refer the matter to a public children services agency and request that agency determine whether to file an action in accordance with section 2151.27 of the Revised Code alleging that the child is a dependent, neglected, or abused child;

(b) Assign court staff to refer the child or the child's family to the local family and children first council or an agency funded by the department of mental health or department of developmental disabilities or otherwise secure services to reduce the potential that the child would engage in behavior that could result in delinquency or other criminal charges.

(4) A dismissal under division (H)(3) of this section does not preclude a future delinquent child proceeding or criminal prosecution as provided under section 2151.23 of the Revised Code if the child eventually attains competency.

(5) If after a hearing held under division (H)(1) of this section the court determines that the child has attained competency, the court shall proceed with the delinquent child's proceeding in accordance with division (A) of this section.

(6) A dismissal under this section does not bar a civil action based on the acts or omissions that formed the basis of the complaint.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2152.61 - Court orders restraining or controlling conduct of parent, guardian or other custodian.

(A) In any proceeding in which a child has been adjudicated a delinquent child or a juvenile traffic offender, on the application of a party or the court's own motion, the court may make an order restraining or otherwise controlling the conduct of any parent, guardian, or other custodian in the relationship of the individual to the child if the court finds that an order of that type necessary to do either of the following:

(1) Control any conduct or relationship that will be detrimental or harmful to the child;

(2) Control any conduct or relationship that will tend to defeat the execution of the order of disposition made or to be made.

(B) Due notice of the application or motion and the grounds for the application or motion under division (A) of this section, and an opportunity to be heard, shall be given to the person against whom the order under that division is directed. The order may include a requirement that the child's parent, guardian, or other custodian enter into a recognizance with sufficient surety, conditioned upon the faithful discharge of any conditions or control required by the court.

(C) A person's failure to comply with any order made by the court under this section is contempt of court under Chapter 2705. of the Revised Code.

Effective Date: 01-01-2002



Section 2152.67 - Jury trial for adults.

Any adult who is arrested or charged under any provision in this chapter and who is charged with a crime may demand a trial by jury, or the juvenile judge upon the judge's own motion may call a jury. A demand for a jury trial shall be made in writing in not less than three days before the date set for trial, or within three days after counsel has been retained, whichever is later. Sections 2945.17 and 2945.23 to 2945.36 of the Revised Code, relating to the drawing and impaneling of jurors in criminal cases in the court of common pleas, other than in capital cases, shall apply to a jury trial under this section. The compensation of jurors and costs of the clerk and sheriff shall be taxed and paid in the same manner as in criminal cases in the court of common pleas.

Effective Date: 01-01-2002



Section 2152.71 - Maintenance and custody of records.

(A)

(1) The juvenile court shall maintain records of all official cases brought before it, including, but not limited to, an appearance docket, a journal, and, in cases pertaining to an alleged delinquent child, arrest and custody records, complaints, journal entries, and hearing summaries. The court shall maintain a separate docket for traffic cases and shall record all traffic cases on the separate docket instead of on the general appearance docket. The parents, guardian, or other custodian of any child affected, if they are living, or the nearest of kin of the child, if the parents are deceased, may inspect these records, either in person or by counsel, during the hours in which the court is open. Division (A)(1) of this section does not require the release or authorize the inspection of arrest or incident reports, law enforcement investigatory reports or records, or witness statements.

(2) The juvenile court shall send to the superintendent of the bureau of criminal identification and investigation, pursuant to section 109.57 of the Revised Code, a weekly report containing a summary of each case that has come before it and that involves the disposition of a child who is a delinquent child for committing an act that would be a felony or an offense of violence if committed by an adult.

(B) The clerk of the court shall maintain a statistical record that includes all of the following:

(1) The number of complaints that are filed with, or indictments or information made to, the court that allege that a child is a delinquent child, in relation to which the court determines under division (D) of section 2151.27 of the Revised Code that the victim of the alleged delinquent act was sixty-five years of age or older or permanently and totally disabled at the time of the alleged commission of the act;

(2) The number of complaints, indictments, or information described in division (B)(1) of this section that result in the child being adjudicated a delinquent child;

(3) The number of complaints, indictments, or information described in division (B)(2) of this section in which the act upon which the delinquent child adjudication is based caused property damage or would be a theft offense, as defined in division (K) of section 2913.01 of the Revised Code, if committed by an adult;

(4) The number of complaints, indictments, or information described in division (B)(3) of this section that result in the delinquent child being required as an order of disposition made under division (A) of section 2152.20 of the Revised Code to make restitution for all or part of the property damage caused by the child's delinquent act or for all or part of the value of the property that was the subject of the delinquent act that would be a theft offense if committed by an adult;

(5) The number of complaints, indictments, or information described in division (B)(2) of this section in which the act upon which the delinquent child adjudication is based would have been an offense of violence if committed by an adult;

(6) The number of complaints, indictments, or information described in division (B)(5) of this section that result in the delinquent child being committed as an order of disposition made under section 2152.16, divisions (A) and (B) of section 2152.17, or division (A)(2) of section 2152.19 of the Revised Code to any facility for delinquent children operated by the county, a district, or a private agency or organization or to the department of youth services;

(7) The number of complaints, indictments, or information described in division (B)(1) of this section that result in the case being transferred for criminal prosecution to an appropriate court having jurisdiction of the offense under section 2152.12 of the Revised Code.

(C) The clerk of the court shall compile an annual summary covering the preceding calendar year showing all of the information for that year contained in the statistical record maintained under division (B) of this section. The statistical record and the annual summary shall be public records open for inspection. Neither the statistical record nor the annual summary shall include the identity of any party to a case.

(D) Not later than June of each year, the court shall prepare an annual report covering the preceding calendar year showing the number and kinds of cases that have come before it, the disposition of the cases, and any other data pertaining to the work of the court that the juvenile judge directs. The court shall file copies of the report with the board of county commissioners. With the approval of the board, the court may print or cause to be printed copies of the report for distribution to persons and agencies interested in the court or community program for dependent, neglected, abused, or delinquent children and juvenile traffic offenders. The court shall include the number of copies ordered printed and the estimated cost of each printed copy on each copy of the report printed for distribution.

(E) If an officer is preparing pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 a presentence investigation report pertaining to a person, the court shall make available to the officer, for use in preparing the report, any records it possesses regarding any adjudications of that person as a delinquent child or regarding the dispositions made relative to those adjudications. The records to be made available pursuant to this division include, but are not limited to, any social history or report of a mental or physical examination regarding the person that was prepared pursuant to Juvenile Rule 32.

Effective Date: 07-05-2002



Section 2152.72 - Information to be provided to foster caregivers or prospective adoptive parents.

(A) This section applies only to a child who is or previously has been adjudicated a delinquent child for an act to which any of the following applies:

(1) The act is a violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2907.02, 2907.03, or 2907.05 of the Revised Code.

(2) The act is a violation of section 2923.01 of the Revised Code and involved an attempt to commit aggravated murder or murder.

(3) The act would be a felony if committed by an adult, and the court determined that the child, if an adult, would be guilty of a specification found in section 2941.141, 2941.144, or 2941.145 of the Revised Code or in another section of the Revised Code that relates to the possession or use of a firearm during the commission of the act for which the child was adjudicated a delinquent child.

(4) The act would be an offense of violence that is a felony if committed by an adult, and the court determined that the child, if an adult, would be guilty of a specification found in section 2941.1411 of the Revised Code or in another section of the Revised Code that relates to the wearing or carrying of body armor during the commission of the act for which the child was adjudicated a delinquent child.

(B)

(1) Except as provided in division (E) of this section, a public children services agency, private child placing agency, private noncustodial agency, or court, the department of youth services, or another private or government entity shall not place a child in a certified foster home or for adoption until it provides the foster caregivers or prospective adoptive parents with all of the following:

(a) A written report describing the child's social history;

(b) A written report describing all the acts committed by the child the entity knows of that resulted in the child being adjudicated a delinquent child and the disposition made by the court, unless the records pertaining to the acts have been sealed pursuant to section 2151.356 of the Revised Code;

(c) A written report describing any other violent act committed by the child of which the entity is aware;

(d) The substantial and material conclusions and recommendations of any psychiatric or psychological examination conducted on the child or, if no psychological or psychiatric examination of the child is available, the substantial and material conclusions and recommendations of an examination to detect mental and emotional disorders conducted in compliance with the requirements of Chapter 4757. of the Revised Code by an independent social worker, social worker, professional clinical counselor, or professional counselor licensed under that chapter. The entity shall not provide any part of a psychological, psychiatric, or mental and emotional disorder examination to the foster caregivers or prospective adoptive parents other than the substantial and material conclusions.

(2) Notwithstanding sections 2151.356 to 2151.358 of the Revised Code, if records of an adjudication that a child is a delinquent child have been sealed pursuant to those sections and an entity knows the records have been sealed, the entity shall provide the foster caregivers or prospective adoptive parents a written statement that the records of a prior adjudication have been sealed.

(C)

(1) The entity that places the child in a certified foster home or for adoption shall conduct a psychological examination of the child unless either of the following applies:

(a) An entity is not required to conduct the examination if an examination was conducted no more than one year prior to the child's placement, and division (C)(1)(b) of this section does not apply.

(b) An entity is not required to conduct the examination if a foster caregiver seeks to adopt the foster caregiver's foster child, and an examination was conducted no more than two years prior to the date the foster caregiver seeks to adopt the child.

(2) No later than sixty days after placing the child, the entity shall provide the foster caregiver or prospective adoptive parents a written report detailing the substantial and material conclusions and recommendations of the examination conducted pursuant to this division.

(D)

(1) Except as provided in divisions (D)(2) and (3) of this section, the expenses of conducting the examinations and preparing the reports and assessment required by division (B) or (C) of this section shall be paid by the entity that places the child in the certified foster home or for adoption.

(2) When a juvenile court grants temporary or permanent custody of a child pursuant to any section of the Revised Code, including section 2151.33, 2151.353, 2151.354, or 2152.19 of the Revised Code, to a public children services agency or private child placing agency, the court shall provide the agency the information described in division (B) of this section, pay the expenses of preparing that information, and, if a new examination is required to be conducted, pay the expenses of conducting the examination described in division (C) of this section. On receipt of the information described in division (B) of this section, the agency shall provide to the court written acknowledgment that the agency received the information. The court shall keep the acknowledgment and provide a copy to the agency. On the motion of the agency, the court may terminate the order granting temporary or permanent custody of the child to that agency, if the court does not provide the information described in division (B) of this section.

(3) If one of the following entities is placing a child in a certified foster home or for adoption with the assistance of or by contracting with a public children services agency, private child placing agency, or a private noncustodial agency, the entity shall provide the agency with the information described in division (B) of this section, pay the expenses of preparing that information, and, if a new examination is required to be conducted, pay the expenses of conducting the examination described in division (C) of this section:

(a) The department of youth services if the placement is pursuant to any section of the Revised Code including section 2152.22, 5139.06, 5139.07, 5139.38, or 5139.39 of the Revised Code;

(b) A juvenile court with temporary or permanent custody of a child pursuant to section 2151.354 or 2152.19 of the Revised Code;

(c) A public children services agency or private child placing agency with temporary or permanent custody of the child.

The agency receiving the information described in division (B) of this section shall provide the entity described in division (D)(3)(a) to (c) of this section that sent the information written acknowledgment that the agency received the information and provided it to the foster caregivers or prospective adoptive parents. The entity shall keep the acknowledgment and provide a copy to the agency. An entity that places a child in a certified foster home or for adoption with the assistance of or by contracting with an agency remains responsible to provide the information described in division (B) of this section to the foster caregivers or prospective adoptive parents unless the entity receives written acknowledgment that the agency provided the information.

(E) If a child is placed in a certified foster home as a result of an emergency removal of the child from home pursuant to division (D) of section 2151.31 of the Revised Code, an emergency change in the child's case plan pursuant to division (F)(3) of section 2151.412 of the Revised Code, or an emergency placement by the department of youth services pursuant to this chapter or Chapter 5139. of the Revised Code, the entity that places the child in the certified foster home shall provide the information described in division (B) of this section no later than ninety-six hours after the child is placed in the certified foster home.

(F) On receipt of the information described in divisions (B) and (C) of this section, the foster caregiver or prospective adoptive parents shall provide to the entity that places the child in the foster caregiver's or prospective adoptive parents' home a written acknowledgment that the foster caregiver or prospective adoptive parents received the information. The entity shall keep the acknowledgment and provide a copy to the foster caregiver or prospective adoptive parents.

(G) No person employed by an entity subject to this section and made responsible by that entity for the child's placement in a certified foster home or for adoption shall fail to provide the foster caregivers or prospective adoptive parents with the information required by divisions (B) and (C) of this section.

(H) It is not a violation of any duty of confidentiality provided for in the Revised Code or a code of professional responsibility for a person or government entity to provide the substantial and material conclusions and recommendations of a psychiatric or psychological examination, or an examination to detect mental and emotional disorders, in accordance with division (B)(1)(d) or (C) of this section.

(I) As used in this section:

(1) "Body armor" has the same meaning as in section 2941.1411 of the Revised Code.

(2) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-15-2002; 07-11-2006



Section 2152.73 - Prevention and control of juvenile delinquency.

A juvenile court may participate with other public or private agencies of the county served by the court in programs that have as their objective the prevention and control of juvenile delinquency. The juvenile judge may assign employees of the court, as part of their regular duties, to work with organizations concerned with combatting conditions known to contribute to delinquency, providing adult sponsors for children who have been found to be delinquent children, and developing wholesome youth programs.

The juvenile judge may accept and administer on behalf of the court gifts, grants, bequests, and devises made to the court for the purpose of preventing delinquency.

Effective Date: 01-01-2002



Section 2152.74 - DNA specimen collection procedure for adjudicated delinquents.

(A) As used in this section, "DNA analysis" and "DNA specimen" have the same meanings as in section 109.573 of the Revised Code.

(B)

(1) A child who is adjudicated a delinquent child for committing an act listed in division (D) of this section and who is committed to the custody of the department of youth services, placed in a detention facility or district detention facility pursuant to division (A)(3) of section 2152.19 of the Revised Code, or placed in a school, camp, institution, or other facility for delinquent children described in division (A)(2) of section 2152.19 of the Revised Code shall submit to a DNA specimen collection procedure administered by the director of youth services if committed to the department or by the chief administrative officer of the detention facility, district detention facility, school, camp, institution, or other facility for delinquent children to which the child was committed or in which the child was placed. If the court commits the child to the department of youth services, the director of youth services shall cause the DNA specimen to be collected from the child during the intake process at an institution operated by or under the control of the department. If the court commits the child to or places the child in a detention facility, district detention facility, school, camp, institution, or other facility for delinquent children, the chief administrative officer of the detention facility, district detention facility, school, camp, institution, or facility to which the child is committed or in which the child is placed shall cause the DNA specimen to be collected from the child during the intake process for the detention facility, district detention facility, school, camp, institution, or facility. The DNA specimen shall be collected from the child in accordance with division (C) of this section.

(2) If a child is adjudicated a delinquent child for committing an act listed in division (D) of this section, is committed to or placed in the department of youth services, a detention facility or district detention facility, or a school, camp, institution, or other facility for delinquent children, and does not submit to a DNA specimen collection procedure pursuant to division (B)(1) of this section, prior to the child's release from the custody of the department of youth services, from the custody of the detention facility or district detention facility, or from the custody of the school, camp, institution, or facility, the child shall submit to, and the director of youth services or the chief administrator of the detention facility, district detention facility, school, camp, institution, or facility to which the child is committed or in which the child was placed shall administer, a DNA specimen collection procedure at the institution operated by or under the control of the department of youth services or at the detention facility, district detention facility, school, camp, institution, or facility to which the child is committed or in which the child was placed. The DNA specimen shall be collected in accordance with division (C) of this section.

(3) If a child is adjudicated a delinquent child for committing an act listed in division (D) of this section, is not committed to or placed in the department of youth services, a detention facility or district detention facility, or a school, camp, institution, or other facility for delinquent children described in division (A)(2) or (3) of section 2152.19 of the Revised Code, and does not provide a DNA specimen pursuant to division (B)(1) or (2) of this section, the juvenile court shall order the child to report to the county probation department immediately after disposition to submit to a DNA specimen collection procedure administered by the chief administrative officer of the county probation department. The DNA specimen shall be collected from the child in accordance with division (C) of this section.

(C) If the DNA specimen is collected by withdrawing blood from the child or a similarly invasive procedure, a physician, registered nurse, licensed practical nurse, duly licensed clinical laboratory technician, or other qualified medical practitioner shall collect in a medically approved manner the DNA specimen required to be collected pursuant to division (B) of this section. If the DNA specimen is collected by swabbing for buccal cells or a similarly noninvasive procedure, this section does not require that the DNA specimen be collected by a qualified medical practitioner of that nature. No later than fifteen days after the date of the collection of the DNA specimen, the director of youth services or the chief administrative officer of the detention facility, district detention facility, school, camp, institution, or other facility for delinquent children to which the child is committed or in which the child was placed shall cause the DNA specimen to be forwarded to the bureau of criminal identification and investigation in accordance with procedures established by the superintendent of the bureau under division (H) of section 109.573 of the Revised Code. The bureau shall provide the specimen vials, mailing tubes, labels, postage, and instruction needed for the collection and forwarding of the DNA specimen to the bureau.

(D) The director of youth services and the chief administrative officer of a detention facility, district detention facility, school, camp, institution, or other facility for delinquent children shall cause a DNA specimen to be collected in accordance with divisions (B) and (C) of this section from each child in its custody who is adjudicated a delinquent child for committing any of the following acts:

(1) An act that would be a felony if committed by an adult;

(2) A violation of any law that would be a misdemeanor if committed by an adult and that arose out of the same facts and circumstances and same act as did a charge against the child of a violation of section 2903.01, 2903.02, 2905.01, 2907.02, 2907.03, 2907.05, or 2911.11 of the Revised Code that previously was dismissed or amended or as did a charge against the child of a violation of section 2907.12 of the Revised Code as it existed prior to September 3, 1996, that previously was dismissed or amended;

(3) A violation of section 2919.23 of the Revised Code that would be a misdemeanor if committed by an adult and that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date;

(4) A violation of section 2923.03 of the Revised Code involving complicity in committing a violation of section 2907.04 of the Revised Code that would be a misdemeanor if committed by an adult.

Effective Date: 08-29-2002; 05-18-2005; 09-29-2005



Section 2152.81 - Deposing child victim.

(A)

(1) As used in this section, "victim" includes any of the following persons:

(a) A person who was a victim of a violation identified in division (A)(2) of this section or an act that would be an offense of violence if committed by an adult;

(b) A person against whom was directed any conduct that constitutes, or that is an element of, a violation identified in division (A)(2) of this section or an act that would be an offense of violence if committed by an adult.

(2) In any proceeding in juvenile court involving a complaint, indictment, or information in which a child is charged with a violation of section 2905.03, 2905.05, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.09, 2907.21, 2907.23, 2907.24, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, or 2919.22 of the Revised Code or an act that would be an offense of violence if committed by an adult and in which an alleged victim of the violation or act was a child who was less than thirteen years of age when the complaint or information was filed or the indictment was returned, the juvenile judge, upon motion of an attorney for the prosecution, shall order that the testimony of the child victim be taken by deposition. The prosecution also may request that the deposition be videotaped in accordance with division (A)(3) of this section. The judge shall notify the child victim whose deposition is to be taken, the prosecution, and the attorney for the child who is charged with the violation or act of the date, time, and place for taking the deposition. The notice shall identify the child victim who is to be examined and shall indicate whether a request that the deposition be videotaped has been made. The child who is charged with the violation or act shall have the right to attend the deposition and the right to be represented by counsel. Depositions shall be taken in the manner provided in civil cases, except that the judge in the proceeding shall preside at the taking of the deposition and shall rule at that time on any objections of the prosecution or the attorney for the child charged with the violation or act. The prosecution and the attorney for the child charged with the violation or act shall have the right, as at an adjudication hearing, to full examination and cross-examination of the child victim whose deposition is to be taken. If a deposition taken under this division is intended to be offered as evidence in the proceeding, it shall be filed in the juvenile court in which the action is pending and is admissible in the manner described in division (B) of this section. If a deposition of a child victim taken under this division is admitted as evidence at the proceeding under division (B) of this section, the child victim shall not be required to testify in person at the proceeding. However, at any time before the conclusion of the proceeding, the attorney for the child charged with the violation or act may file a motion with the judge requesting that another deposition of the child victim be taken because new evidence material to the defense of the child charged has been discovered that the attorney for the child charged could not with reasonable diligence have discovered prior to the taking of the admitted deposition. Any motion requesting another deposition shall be accompanied by supporting affidavits. Upon the filing of the motion and affidavits, the court may order that additional testimony of the child victim relative to the new evidence be taken by another deposition. If the court orders the taking of another deposition under this provision, the deposition shall be taken in accordance with this division; if the admitted deposition was a videotaped deposition taken in accordance with division (A)(3) of this section, the new deposition also shall be videotaped in accordance with that division, and, in other cases, the new deposition may be videotaped in accordance with that division.

(3) If the prosecution requests that a deposition to be taken under division (A)(2) of this section be videotaped, the juvenile judge shall order that the deposition be videotaped in accordance with this division. If a juvenile judge issues an order to video tape the deposition, the judge shall exclude from the room in which the deposition is to be taken every person except the child victim giving the testimony, the judge, one or more interpreters if needed, the attorneys for the prosecution and the child who is charged with the violation or act, any person needed to operate the equipment to be used, one person chosen by the child victim giving the deposition, and any person whose presence the judge determines would contribute to the welfare and well-being of the child victim giving the deposition. The person chosen by the child victim shall not be a witness in the proceeding and, both before and during the deposition, shall not discuss the testimony of the child victim with any other witness in the proceeding. To the extent feasible, any person operating the recording equipment shall be restricted to a room adjacent to the room in which the deposition is being taken, or to a location in the room in which the deposition is being taken that is behind a screen or mirror so that the person operating the recording equipment can see and hear, but cannot be seen or heard by, the child victim giving the deposition during the deposition. The child who is charged with the violation or act shall be permitted to observe and hear the testimony of the child victim giving the deposition on a monitor, shall be provided with an electronic means of immediate communication with the attorney of the child who is charged with the violation or act during the testimony, and shall be restricted to a location from which the child who is charged with the violation or act cannot be seen or heard by the child victim giving the deposition, except on a monitor provided for that purpose. The child victim giving the deposition shall be provided with a monitor on which the child victim can observe, while giving testimony, the child who is charged with the violation or act. The judge, at the judge's discretion, may preside at the deposition by electronic means from outside the room in which the deposition is to be taken; if the judge presides by electronic means, the judge shall be provided with monitors on which the judge can see each person in the room in which the deposition is to be taken and with an electronic means of communication with each person in that room, and each person in the room shall be provided with a monitor on which that person can see the judge and with an electronic means of communication with the judge. A deposition that is videotaped under this division shall be taken and filed in the manner described in division (A)(2) of this section and is admissible in the manner described in this division and division (B) of this section, and, if a deposition that is videotaped under this division is admitted as evidence at the proceeding, the child victim shall not be required to testify in person at the proceeding. No deposition videotaped under this division shall be admitted as evidence at any proceeding unless division (B) of this section is satisfied relative to the deposition and all of the following apply relative to the recording:

(a) The recording is both aural and visual and is recorded on film or videotape, or by other electronic means.

(b) The recording is authenticated under the Rules of Evidence and the Rules of Criminal Procedure as a fair and accurate representation of what occurred, and the recording is not altered other than at the direction and under the supervision of the judge in the proceeding.

(c) Each voice on the recording that is material to the testimony on the recording or the making of the recording, as determined by the judge, is identified.

(d) Both the prosecution and the child who is charged with the violation or act are afforded an opportunity to view the recording before it is shown in the proceeding.

(B)

(1) At any proceeding in relation to which a deposition was taken under division (A) of this section, the deposition or a part of it is admissible in evidence upon motion of the prosecution if the testimony in the deposition or the part to be admitted is not excluded by the hearsay rule and if the deposition or the part to be admitted otherwise is admissible under the Rules of Evidence. For purposes of this division, testimony is not excluded by the hearsay rule if the testimony is not hearsay under Evidence Rule 801; if the testimony is within an exception to the hearsay rule set forth in Evidence Rule 803; if the child victim who gave the testimony is unavailable as a witness, as defined in Evidence Rule 804, and the testimony is admissible under that rule; or if both of the following apply:

(a) The child who is charged with the violation or act had an opportunity and similar motive at the time of the taking of the deposition to develop the testimony by direct, cross, or redirect examination.

(b) The judge determines that there is reasonable cause to believe that, if the child victim who gave the testimony in the deposition were to testify in person at the proceeding, the child victim would experience serious emotional trauma as a result of the child victim's participation at the proceeding.

(2) Objections to receiving in evidence a deposition or a part of it under division (B) of this section shall be made as provided in civil actions.

(3) The provisions of divisions (A) and (B) of this section are in addition to any other provisions of the Revised Code, the Rules of Juvenile Procedure, the Rules of Criminal Procedure, or the Rules of Evidence that pertain to the taking or admission of depositions in a juvenile court proceeding and do not limit the admissibility under any of those other provisions of any deposition taken under division (A) of this section or otherwise taken.

(C) In any proceeding in juvenile court involving a complaint, indictment, or information in which a child is charged with a violation listed in division (A)(2) of this section or an act that would be an offense of violence if committed by an adult and in which an alleged victim of the violation or offense was a child who was less than thirteen years of age when the complaint or information was filed or indictment was returned, the prosecution may file a motion with the juvenile judge requesting the judge to order the testimony of the child victim to be taken in a room other than the room in which the proceeding is being conducted and be televised, by closed circuit equipment, into the room in which the proceeding is being conducted to be viewed by the child who is charged with the violation or act and any other persons who are not permitted in the room in which the testimony is to be taken but who would have been present during the testimony of the child victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The juvenile judge may issue the order upon the motion of the prosecution filed under this division, if the judge determines that the child victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the child charged with the violation or act, due to one or more of the reasons set forth in division (E) of this section. If a juvenile judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (A)(3) of this section. The judge, at the judge's discretion, may preside during the giving of the testimony by electronic means from outside the room in which it is being given, subject to the limitations set forth in division (A)(3) of this section. To the extent feasible, any person operating the televising equipment shall be hidden from the sight and hearing of the child victim giving the testimony, in a manner similar to that described in division (A)(3) of this section. The child who is charged with the violation or act shall be permitted to observe and hear the testimony of the child victim giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the attorney of the child who is charged with the violation or act during the testimony, and shall be restricted to a location from which the child who is charged with the violation or act cannot be seen or heard by the child victim giving the testimony, except on a monitor provided for that purpose. The child victim giving the testimony shall be provided with a monitor on which the child victim can observe, while giving testimony, the child who is charged with the violation or act.

(D) In any proceeding in juvenile court involving a complaint, indictment, or information in which a child is charged with a violation listed in division (A)(2) of this section or an act that would be an offense of violence if committed by an adult and in which an alleged victim of the violation or offense was a child who was less than thirteen years of age when the complaint or information was filed or the indictment was returned, the prosecution may file a motion with the juvenile judge requesting the judge to order the testimony of the child victim to be taken outside of the room in which the proceeding is being conducted and be recorded for showing in the room in which the proceeding is being conducted before the judge, the child who is charged with the violation or act, and any other persons who would have been present during the testimony of the child victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The juvenile judge may issue the order upon the motion of the prosecution filed under this division, if the judge determines that the child victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the child charged with the violation or act, due to one or more of the reasons set forth in division (E) of this section. If a juvenile judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (A)(3) of this section. To the extent feasible, any person operating the recording equipment shall be hidden from the sight and hearing of the child victim giving the testimony, in a manner similar to that described in division (A)(3) of this section. The child who is charged with the violation or act shall be permitted to observe and hear the testimony of the child victim giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the attorney of the child who is charged with the violation or act during the testimony, and shall be restricted to a location from which the child who is charged with the violation or act cannot be seen or heard by the child victim giving the testimony, except on a monitor provided for that purpose. The child victim giving the testimony shall be provided with a monitor on which the child victim can observe, while giving testimony, the child who is charged with the violation or act. No order for the taking of testimony by recording shall be issued under this division unless the provisions set forth in divisions (A)(3)(a), (b), (c), and (d) of this section apply to the recording of the testimony.

(E) For purposes of divisions (C) and (D) of this section, a juvenile judge may order the testimony of a child victim to be taken outside of the room in which a proceeding is being conducted if the judge determines that the child victim is unavailable to testify in the room in the physical presence of the child charged with the violation or act due to one or more of the following circumstances:

(1) The persistent refusal of the child victim to testify despite judicial requests to do so;

(2) The inability of the child victim to communicate about the alleged violation or offense because of extreme fear, failure of memory, or another similar reason;

(3) The substantial likelihood that the child victim will suffer serious emotional trauma from so testifying.

(F)

(1) If a juvenile judge issues an order pursuant to division (C) or (D) of this section that requires the testimony of a child victim in a juvenile court proceeding to be taken outside of the room in which the proceeding is being conducted, the order shall specifically identify the child victim to whose testimony it applies, the order applies only during the testimony of the specified child victim, and the child victim giving the testimony shall not be required to testify at the proceeding other than in accordance with the order. The authority of a judge to close the taking of a deposition under division (A)(3) of this section or a proceeding under division (C) or (D) of this section is in addition to the authority of a judge to close a hearing pursuant to section 2151.35 of the Revised Code.

(2) A juvenile judge who makes any determination regarding the admissibility of a deposition under divisions (A) and (B) of this section, the videotaping of a deposition under division (A)(3) of this section, or the taking of testimony outside of the room in which a proceeding is being conducted under division (C) or (D) of this section, shall enter the determination and findings on the record in the proceeding.

Effective Date: 01-01-2002



Section 2152.811 - Taking testimony of mentally retarded person or developmentally disabled person accused in juvenile court.

(A) As used in this section:

(1) "Mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

(2) "Mentally retarded or developmentally disabled victim" includes any of the following persons:

(a) A mentally retarded person or developmentally disabled person who was a victim of a violation identified in division (B)(1) of this section or an act that would be an offense of violence if committed by an adult;

(b) A mentally retarded person or developmentally disabled person against whom was directed any conduct that constitutes, or that is an element of, a violation identified in division (B)(1) of this section or an act that would be an offense of violence if committed by an adult.

(B)

(1) In any proceeding in juvenile court involving a complaint, indictment, or information in which a child is charged with a violation of section 2903.16, 2903.34, 2903.341, 2907.02, 2907.03, 2907.05, 2907.21, 2907.23, 2907.24, 2907.32, 2907.321, 2907.322, or 2907.323 of the Revised Code or an act that would be an offense of violence if committed by an adult and in which an alleged victim of the violation or act was a mentally retarded person or developmentally disabled person, the juvenile judge, upon motion of the prosecution, shall order that the testimony of the mentally retarded or developmentally disabled victim be taken by deposition. The prosecution also may request that the deposition be videotaped in accordance with division (B)(2) of this section. The judge shall notify the mentally retarded or developmentally disabled victim whose deposition is to be taken, the prosecution, and the attorney for the child who is charged with the violation or act of the date, time, and place for taking the deposition. The notice shall identify the mentally retarded or developmentally disabled victim who is to be examined and shall indicate whether a request that the deposition be videotaped has been made. The child who is charged with the violation or act shall have the right to attend the deposition and the right to be represented by counsel. Depositions shall be taken in the manner provided in civil cases, except that the judge in the proceeding shall preside at the taking of the deposition and shall rule at that time on any objections of the prosecution or the attorney for the child charged with the violation or act. The prosecution and the attorney for the child charged with the violation or act shall have the right, as at an adjudication hearing, to full examination and cross-examination of the mentally retarded or developmentally disabled victim whose deposition is to be taken.

If a deposition taken under this division is intended to be offered as evidence in the proceeding, it shall be filed in the juvenile court in which the action is pending and is admissible in the manner described in division (C) of this section. If a deposition of a mentally retarded or developmentally disabled victim taken under this division is admitted as evidence at the proceeding under division (C) of this section, the mentally retarded or developmentally disabled victim shall not be required to testify in person at the proceeding.

At any time before the conclusion of the proceeding, the attorney for the child charged with the violation or act may file a motion with the judge requesting that another deposition of the mentally retarded or developmentally disabled victim be taken because new evidence material to the defense of the child charged has been discovered that the attorney for the child charged could not with reasonable diligence have discovered prior to the taking of the admitted deposition. Any motion requesting another deposition shall be accompanied by supporting affidavits. Upon the filing of the motion and affidavits, the court may order that additional testimony of the mentally retarded or developmentally disabled victim relative to the new evidence be taken by another deposition. If the court orders the taking of another deposition under this provision, the deposition shall be taken in accordance with this division. If the admitted deposition was a videotaped deposition taken in accordance with division (B)(2) of this section, the new deposition also shall be videotaped in accordance with that division. In other cases, the new deposition may be videotaped in accordance with that division.

(2) If the prosecution requests that a deposition to be taken under division (B)(1) of this section be videotaped, the juvenile judge shall order that the deposition be videotaped in accordance with this division. If a juvenile judge issues an order to video tape the deposition, the judge shall exclude from the room in which the deposition is to be taken every person except the mentally retarded or developmentally disabled victim giving the testimony, the judge, one or more interpreters if needed, the attorneys for the prosecution and the child who is charged with the violation or act, any person needed to operate the equipment to be used, one person chosen by the mentally retarded or developmentally disabled victim giving the deposition, and any person whose presence the judge determines would contribute to the welfare and well-being of the mentally retarded or developmentally disabled victim giving the deposition. The person chosen by the mentally retarded or developmentally disabled victim shall not be a witness in the proceeding and, both before and during the deposition, shall not discuss the testimony of the victim with any other witness in the proceeding. To the extent feasible, any person operating the recording equipment shall be restricted to a room adjacent to the room in which the deposition is being taken, or to a location in the room in which the deposition is being taken that is behind a screen or mirror so that the person operating the recording equipment can see and hear, but cannot be seen or heard by, the mentally retarded or developmentally disabled victim giving the deposition during the deposition.

The child who is charged with the violation or act shall be permitted to observe and hear the testimony of the mentally retarded or developmentally disabled victim giving the deposition on a monitor, shall be provided with an electronic means of immediate communication with the attorney of the child who is charged with the violation or act during the testimony, and shall be restricted to a location from which the child who is charged with the violation or act cannot be seen or heard by the mentally retarded or developmentally disabled victim giving the deposition, except on a monitor provided for that purpose. The mentally retarded or developmentally disabled victim giving the deposition shall be provided with a monitor on which the mentally retarded or developmentally disabled victim can observe, while giving testimony, the child who is charged with the violation or act. The judge, at the judge's discretion, may preside at the deposition by electronic means from outside the room in which the deposition is to be taken; if the judge presides by electronic means, the judge shall be provided with monitors on which the judge can see each person in the room in which the deposition is to be taken and with an electronic means of communication with each person in that room, and each person in the room shall be provided with a monitor on which that person can see the judge and with an electronic means of communication with the judge. A deposition that is videotaped under this division shall be taken and filed in the manner described in division (B)(1) of this section and is admissible in the manner described in this division and division (C) of this section. If a deposition that is videotaped under this division is admitted as evidence at the proceeding, the mentally retarded or developmentally disabled victim shall not be required to testify in person at the proceeding. No deposition videotaped under this division shall be admitted as evidence at any proceeding unless division (C) of this section is satisfied relative to the deposition and all of the following apply relative to the recording:

(a) The recording is both aural and visual and is recorded on film or videotape, or by other electronic means.

(b) The recording is authenticated under the Rules of Evidence and the Rules of Criminal Procedure as a fair and accurate representation of what occurred, and the recording is not altered other than at the direction and under the supervision of the judge in the proceeding.

(c) Each voice on the recording that is material to the testimony on the recording or the making of the recording, as determined by the judge, is identified.

(d) Both the prosecution and the child who is charged with the violation or act are afforded an opportunity to view the recording before it is shown in the proceeding.

(C)

(1) At any proceeding in relation to which a deposition was taken under division (B) of this section, the deposition or a part of it is admissible in evidence upon motion of the prosecution if the testimony in the deposition or the part to be admitted is not excluded by the hearsay rule and if the deposition or the part to be admitted otherwise is admissible under the Rules of Evidence. For purposes of this division, testimony is not excluded by the hearsay rule if the testimony is not hearsay under Evidence Rule 801; the testimony is within an exception to the hearsay rule set forth in Evidence Rule 803; the mentally retarded or developmentally disabled victim who gave the testimony is unavailable as a witness, as defined in Evidence Rule 804, and the testimony is admissible under that rule; or both of the following apply:

(a) The child who is charged with the violation or act had an opportunity and similar motive at the time of the taking of the deposition to develop the testimony by direct, cross, or redirect examination.

(b) The judge determines that there is reasonable cause to believe that, if the mentally retarded or developmentally disabled victim who gave the testimony in the deposition were to testify in person at the proceeding, the mentally retarded or developmentally disabled victim would experience serious emotional trauma as a result of the mentally retarded or developmentally disabled victim's participation at the proceeding.

(2) Objections to receiving in evidence a deposition or a part of it under division (C) of this section shall be made as provided in civil actions.

(3) The provisions of divisions (B) and (C) of this section are in addition to any other provisions of the Revised Code, the Rules of Juvenile Procedure, the Rules of Criminal Procedure, or the Rules of Evidence that pertain to the taking or admission of depositions in a juvenile court proceeding and do not limit the admissibility under any of those other provisions of any deposition taken under division (B) of this section or otherwise taken.

(D) In any proceeding in juvenile court involving a complaint, indictment, or information in which a child is charged with a violation listed in division (B)(1) of this section or an act that would be an offense of violence if committed by an adult and in which an alleged victim of the violation or offense was a mentally retarded or developmentally disabled person, the prosecution may file a motion with the juvenile judge requesting the judge to order the testimony of the mentally retarded or developmentally disabled victim to be taken in a room other than the room in which the proceeding is being conducted and be televised, by closed circuit equipment, into the room in which the proceeding is being conducted to be viewed by the child who is charged with the violation or act and any other persons who are not permitted in the room in which the testimony is to be taken but who would have been present during the testimony of the mentally retarded or developmentally disabled victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The juvenile judge may issue the order upon the motion of the prosecution filed under this division, if the judge determines that the mentally retarded or developmentally disabled victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the child charged with the violation or act for one or more of the reasons set forth in division (F) of this section. If a juvenile judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (B)(2) of this section. The judge, at the judge's discretion, may preside during the giving of the testimony by electronic means from outside the room in which it is being given, subject to the limitations set forth in division (B)(2) of this section. To the extent feasible, any person operating the televising equipment shall be hidden from the sight and hearing of the mentally retarded or developmentally disabled victim giving the testimony, in a manner similar to that described in division (B)(2) of this section. The child who is charged with the violation or act shall be permitted to observe and hear the testimony of the mentally retarded or developmentally disabled victim giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the attorney of the child who is charged with the violation or act during the testimony, and shall be restricted to a location from which the child who is charged with the violation or act cannot be seen or heard by the mentally retarded or developmentally disabled victim giving the testimony, except on a monitor provided for that purpose. The mentally retarded or developmentally disabled victim giving the testimony shall be provided with a monitor on which the mentally retarded or developmentally disabled victim can observe, while giving testimony, the child who is charged with the violation or act.

(E) In any proceeding in juvenile court involving a complaint, indictment, or information in which a child is charged with a violation listed in division (B)(1) of this section or an act that would be an offense of violence if committed by an adult and in which an alleged victim of the violation or offense was a mentally retarded or developmentally disabled person, the prosecution may file a motion with the juvenile judge requesting the judge to order the testimony of the mentally retarded or developmentally disabled victim to be taken outside of the room in which the proceeding is being conducted and be recorded for showing in the room in which the proceeding is being conducted before the judge, the child who is charged with the violation or act, and any other persons who would have been present during the testimony of the mentally retarded or developmentally disabled victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The juvenile judge may issue the order upon the motion of the prosecution filed under this division, if the judge determines that the mentally retarded or developmentally disabled victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the child charged with the violation or act, due to one or more of the reasons set forth in division (F) of this section. If a juvenile judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (B)(2) of this section. To the extent feasible, any person operating the recording equipment shall be hidden from the sight and hearing of the mentally retarded or developmentally disabled victim giving the testimony, in a manner similar to that described in division (B)(2) of this section. The child who is charged with the violation or act shall be permitted to observe and hear the testimony of the mentally retarded or developmentally disabled victim giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the attorney of the child who is charged with the violation or act during the testimony, and shall be restricted to a location from which the child who is charged with the violation or act cannot be seen or heard by the mentally retarded or developmentally disabled victim giving the testimony, except on a monitor provided for that purpose. The mentally retarded or developmentally disabled victim giving the testimony shall be provided with a monitor on which the mentally retarded or developmentally disabled victim can observe, while giving testimony, the child who is charged with the violation or act. No order for the taking of testimony by recording shall be issued under this division unless the provisions set forth in divisions (B)(2)(a), (b), (c), and (d) of this section apply to the recording of the testimony.

(F) For purposes of divisions (D) and (E) of this section, a juvenile judge may order the testimony of a mentally retarded or developmentally disabled victim to be taken outside of the room in which a proceeding is being conducted if the judge determines that the mentally retarded or developmentally disabled victim is unavailable to testify in the room in the physical presence of the child charged with the violation or act due to one or more of the following circumstances:

(1) The persistent refusal of the mentally retarded or developmentally disabled victim to testify despite judicial requests to do so;

(2) The inability of the mentally retarded or developmentally disabled victim to communicate about the alleged violation or offense because of extreme fear, failure of memory, or another similar reason;

(3) The substantial likelihood that the mentally retarded or developmentally disabled victim will suffer serious emotional trauma from so testifying.

(G)

(1) If a juvenile judge issues an order pursuant to division (D) or (E) of this section that requires the testimony of a mentally retarded or developmentally disabled victim in a juvenile court proceeding to be taken outside of the room in which the proceeding is being conducted, the order shall specifically identify the mentally retarded or developmentally disabled victim to whose testimony it applies, the order applies only during the testimony of the specified mentally retarded or developmentally disabled victim, and the mentally retarded or developmentally disabled victim giving the testimony shall not be required to testify at the proceeding other than in accordance with the order. The authority of a judge to close the taking of a deposition under division (B)(2) of this section or a proceeding under division (D) or (E) of this section is in addition to the authority of a judge to close a hearing pursuant to section 2151.35 of the Revised Code.

(2) A juvenile judge who makes any determination regarding the admissibility of a deposition under divisions (B) and (C) of this section, the videotaping of a deposition under division (B)(2) of this section, or the taking of testimony outside of the room in which a proceeding is being conducted under division (D) or (E) of this section shall enter the determination and findings on the record in the proceeding.

Effective Date: 2007 SB10 01-01-2008



Section 2152.82 - Juvenile sex offender registration as part of dispositional order.

(A) The court that adjudicates a child a delinquent child shall issue as part of the dispositional order an order that classifies the child a juvenile offender registrant and specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code if all of the following apply:

(1) The act for which the child is adjudicated a delinquent child is a sexually oriented offense or a child-victim oriented offense that the child committed on or after January 1, 2002.

(2) The child was fourteen, fifteen, sixteen, or seventeen years of age at the time of committing the offense.

(3) The court has determined that the child previously was adjudicated a delinquent child for committing any sexually oriented offense or child-victim oriented offense, regardless of when the prior offense was committed and regardless of the child's age at the time of committing the offense.

(4) The court is not required to classify the child as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant under section 2152.86 of the Revised Code.

(B) An order required under division (A) of this section shall be issued at the time the judge makes the order of disposition for the delinquent child. Prior to issuing the order required by division (A) of this section, the judge shall conduct a hearing under section 2152.831 of the Revised Code to determine whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender. If the court determines that the delinquent child to whom the order applies is a tier III sex offender/child-victim offender and the child is not a public registry-qualified juvenile offender registrant, the judge may impose a requirement subjecting the child to the victim and community notification provisions of sections 2950.10 and 2950.11 of the Revised Code. When a judge issues an order under division (A) of this section, all of the following apply:

(1) The judge shall include in the order a statement that, upon completion of the disposition of the delinquent child that was made for the sexually oriented offense or child-victim oriented offense upon which the order is based, a hearing will be conducted, and the order and any determinations included in the order are subject to modification or termination pursuant to sections 2152.84 and 2152.85 of the Revised Code.

(2) The judge shall provide to the delinquent child and to the delinquent child's parent, guardian, or custodian the notice required under divisions (A) and (B) of section 2950.03 of the Revised Code and shall provide as part of that notice a copy of the order.

(3) The judge shall include the order in the delinquent child's dispositional order and shall specify in the dispositional order that the order issued under division (A) of this section was made pursuant to this section.

(4) If the court determines that the delinquent child to whom the order applies is a tier III sex offender/child-victim offender, if the child is not a public registry-qualified juvenile offender registrant, and if the judge imposes a requirement subjecting the child to the victim and community notification provisions of sections 2950.10 and 2950.11 of the Revised Code, the judge shall include the requirement in the order.

(5) The court shall include in the order its determination made at the hearing held under section 2151.831 of the Revised Code as to whether the delinquent child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender.

(C) Except as provided in division (D) of this section, an order issued under division (A) of this section and any determinations included in the order shall remain in effect for the period of time specified in section 2950.07 of the Revised Code, subject to a modification or termination of the order under section 2152.84 or 2152.85 of the Revised Code, and section 2152.851 of the Revised Code applies regarding the order and the determinations. If an order is issued under division (A) of this section, the child's attainment of eighteen or twenty-one years of age does not affect or terminate the order, and the order remains in effect for the period of time described in this division.

(D) If a court issues an order under division (A) of this section before January 1, 2008, not later than February 1, 2008, the court shall terminate the order and issue a new order that reclassifies the child as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant pursuant to section 2152.86 of the Revised Code if the court imposed on the child a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code and if the act that was the basis of the classification of the delinquent child as a juvenile offender registrant and is the basis of the serious youthful offender dispositional sentence is any of the following:

(1) Committing, attempting to commit, conspiring to commit, or complicity in committing a violation of section 2907.02 of the Revised Code, division (B) of section 2907.05 of the Revised Code, or section 2907.03 of the Revised Code if the victim of the violation was less than twelve years of age;

(2) Committing, attempting to commit, conspiring to commit, or complicity in committing a violation of section 2903.01, 2903.02, or 2905.01 of the Revised Code that was committed with a purpose to gratify the sexual needs or desires of the child.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2152.821 - Amended and Renumbered RC 2152.811.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2152.83 - Juvenile sex offender registration at time of release from secure facility.

(A)

(1) The court that adjudicates a child a delinquent child shall issue as part of the dispositional order or, if the court commits the child for the delinquent act to the custody of a secure facility, shall issue at the time of the child's release from the secure facility an order that classifies the child a juvenile offender registrant and specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code if all of the following apply:

(a) The act for which the child is or was adjudicated a delinquent child is a sexually oriented offense or a child-victim oriented offense that the child committed on or after January 1, 2002.

(b) The child was sixteen or seventeen years of age at the time of committing the offense.

(c) The court was not required to classify the child a juvenile offender registrant under section 2152.82 of the Revised Code or as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant under section 2152.86 of the Revised Code.

(2) Prior to issuing the order required by division (A)(2) of this section, the judge shall conduct a hearing under section 2152.831 of the Revised Code, except as otherwise provided in that section, to determine whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender. When a judge issues an order under division (A)(1) of this section, the judge shall include in the order the determinations identified in division (B)(5) of section 2152.82 of the Revised Code.

(B)

(1) The court that adjudicates a child a delinquent child, on the judge's own motion, may conduct at the time of disposition of the child or, if the court commits the child for the delinquent act to the custody of a secure facility, may conduct at the time of the child's release from the secure facility a hearing for the purposes described in division (B)(2) of this section if all of the following apply:

(a) The act for which the child is adjudicated a delinquent child is a sexually oriented offense or a child-victim oriented offense that the child committed on or after January 1, 2002.

(b) The child was fourteen or fifteen years of age at the time of committing the offense.

(c) The court was not required to classify the child a juvenile offender registrant under section 2152.82 of the Revised Code or as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant under section 2152.86 of the Revised Code.

(2) A judge shall conduct a hearing under division (B)(1) of this section to review the effectiveness of the disposition made of the child and of any treatment provided for the child placed in a secure setting and to determine whether the child should be classified a juvenile offender registrant. The judge may conduct the hearing on the judge's own initiative or based upon a recommendation of an officer or employee of the department of youth services, a probation officer, an employee of the court, or a prosecutor or law enforcement officer. If the judge conducts the hearing, upon completion of the hearing, the judge, in the judge's discretion and after consideration of the factors listed in division (E) of this section, shall do either of the following:

(a) Decline to issue an order that classifies the child a juvenile offender registrant and specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code;

(b) Issue an order that classifies the child a juvenile offender registrant and specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and that states the determination that the judge makes at the hearing held pursuant to section 2152.831 of the Revised Code as to whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender.

(C)

(1) Prior to issuing an order under division (B)(2)(b) of this section, the judge shall conduct a hearing under section 2152.831 of the Revised Code to determine whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender. The judge may hold the hearing at the same time as the hearing under division (B) of this section.

(2) If a judge issues an order under division (A) or (B) of this section and the court determines that the delinquent child to whom the order applies is a tier III sex offender/child-victim offender and the child is not a public registry-qualified juvenile offender registrant, the judge may impose a requirement subjecting the child to the victim and community notification provisions of sections 2950.10 and 2950.11 of the Revised Code. If the judge imposes a requirement subjecting the child to the victim and community notification provisions of sections 2950.10 and 2950.11 of the Revised Code, the judge shall include the requirement in the order.

(3) If a judge issues an order under division (A) or (B) of this section, the judge shall provide to the delinquent child and to the delinquent child's parent, guardian, or custodian a copy of the order and a notice containing the information described in divisions (A) and (B) of section 2950.03 of the Revised Code. The judge shall provide the notice at the time of the issuance of the order and shall comply with divisions (B) and (C) of that section regarding that notice and the provision of it.

The judge also shall include in the order a statement that, upon completion of the disposition of the delinquent child that was made for the sexually oriented offense or child-victim oriented offense upon which the order is based, a hearing will be conducted and the order is subject to modification or termination pursuant to section 2152.84 of the Revised Code.

(D) In making a decision under division (B) of this section as to whether a delinquent child should be classified a juvenile offender registrant, a judge shall consider all relevant factors, including, but not limited to, all of the following:

(1) The nature of the sexually oriented offense or the child-victim oriented offense committed by the child;

(2) Whether the child has shown any genuine remorse or compunction for the offense;

(3) The public interest and safety;

(4) The factors set forth in division (K) of section 2950.11 of the Revised Code, provided that references in the factors as set forth in that division to "the offender" shall be construed for purposes of this division to be references to "the delinquent child;"

(5) The factors set forth in divisions (B) and (C) of section 2929.12 of the Revised Code as those factors apply regarding the delinquent child, the offense, and the victim;

(6) The results of any treatment provided to the child and of any follow-up professional assessment of the child.

(E) An order issued under division (A) or (B) of this section and any determinations included in the order shall remain in effect for the period of time specified in section 2950.07 of the Revised Code, subject to a modification or termination of the order under section 2152.84 of the Revised Code, and section 2152.851 of the Revised Code applies regarding the order and the determinations. The child's attainment of eighteen or twenty-one years of age does not affect or terminate the order, and the order remains in effect for the period of time described in this division.

(F) If a court issues an order under division (A) or (B) of this section before January 1, 2008, not later than February 1, 2008, the court shall terminate the order and issue a new order that reclassifies the child as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant pursuant to section 2152.86 of the Revised Code if the court imposed on the child a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code and if the act that was the basis of the classification of the delinquent child as a juvenile offender registrant and is the basis of the serious youthful offender dispositional sentence is any of the following:

(1) Committing, attempting to commit, conspiring to commit, or complicity in committing a violation of section 2907.02 of the Revised Code, division (B) of section 2907.05 of the Revised Code, or section 2907.03 of the Revised Code if the victim of the violation was less than twelve years of age;

(2) Committing, attempting to commit, conspiring to commit, or complicity in committing a violation of section 2903.01, 2903.02, or 2905.01 of the Revised Code that was committed with a purpose to gratify the sexual needs or desires of the child.

(G) As used in this section, "secure facility" has the same meaning as in section 2950.01 of the Revised Code.

Effective Date: 07-31-2004; 2007 SB10 01-01-2008



Section 2152.831 - Juvenile sex offenders - tier classification hearing.

(A) If, on or after January 1, 2008, a juvenile court adjudicates a child a delinquent child and classifies the child a juvenile offender registrant pursuant to section 2152.82 or 2152.83 of the Revised Code, before issuing the order that classifies the child a juvenile offender registrant the court shall conduct a hearing to determine whether to classify the child a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/ child-victim offender.

(B) When a judge issues an order under section 2152.82 or 2152.83 of the Revised Code that classifies a delinquent child a juvenile offender registrant, in addition to the other statements and information required by the section under which the order is issued, the judge shall include in the order its determination made under division (A) of this section as to whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender. When a judge issues an order under section 2152.84 or 2152.85 of the Revised Code that reclassifies a delinquent child from one tier of sex offender/child-victim offender to a different tier of sex offender/child-victim offender, in addition to the other statements and information required by the section under which the order is issued, the judge shall include in the order its determination as to the reclassification of the child and the tier to which the child is reclassified.

(C) The provisions of this section do not apply to a delinquent child if the court is required to classify the child as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant pursuant to section 2152.86 of the Revised Code.

Effective Date: 2007 SB10 01-01-2008



Section 2152.84 - Hearing to review effectiveness of disposition and of any treatment.

(A)

(1) When a juvenile court judge issues an order under section 2152.82 or division (A) or (B) of section 2152.83 of the Revised Code that classifies a delinquent child a juvenile offender registrant and specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, upon completion of the disposition of that child made for the sexually oriented offense or the child-victim oriented offense on which the juvenile offender registrant order was based, the judge or the judge's successor in office shall conduct a hearing to review the effectiveness of the disposition and of any treatment provided for the child, to determine the risks that the child might re-offend, to determine whether the prior classification of the child as a juvenile offender registrant should be continued or terminated as provided under division (A)(2) of this section, and to determine whether its prior determination made at the hearing held pursuant to section 2152.831 of the Revised Code as to whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender should be continued or modified as provided under division (A)(2) of this section.

(2) Upon completion of a hearing under division (A)(1) of this section, the judge, in the judge's discretion and after consideration of all relevant factors, including but not limited to, the factors listed in division (D) of section 2152.83 of the Revised Code, shall do one of the following as applicable:

(a) Enter an order that continues the classification of the delinquent child as a juvenile offender registrant made in the prior order issued under section 2152.82 or division (A) or (B) of section 2152.83 of the Revised Code and the prior determination included in the order that the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable;

(b) If the prior order was issued under division (B) of section 2152.83 of the Revised Code, enter an order that contains a determination that the delinquent child no longer is a juvenile offender registrant and no longer has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code. An order issued under division (A)(2)(b) of this section also terminates all prior determinations that the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable. Division (A)(2)(b) of this section does not apply to a prior order issued under section 2152.82 or division (A) of section 2152.83 of the Revised Code.

(c) If the prior order was issued under section 2152.82 or division (A) or (B) of section 2152.83 of the Revised Code, enter an order that continues the classification of the delinquent child as a juvenile offender registrant made in the prior order issued under section 2152.82 or division (A) or (B) of section 2152.83 of the Revised Code, and that modifies the prior determination made at the hearing held pursuant to section 2152.831 of the Revised Code that the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable. An order issued under division (A)(2)(c) of this section shall not include a determination that increases to a higher tier the tier classification of the delinquent child. An order issued under division (A)(2)(c) of this section shall specify the new determination made by the court at a hearing held pursuant to division (A)(1) of this section as to whether the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable.

(B)

(1) If a judge issues an order under division (A)(2)(a) of this section that continues the prior classification of the delinquent child as a juvenile offender registrant and the prior determination included in the order that the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable, the prior classification and the prior determination shall remain in effect.

(2) A judge may issue an order under division (A)(2)(c) of this section that contains a determination that reclassifies a child from a tier III sex offender/child-victim offender classification to a tier II sex offender/child-victim offender classification or to a tier I sex offender/child-victim offender classification.

A judge may issue an order under division (A)(2)(c) of this section that contains a determination that reclassifies a child from a tier II sex offender/child-victim offender classification. A judge may not issue an order under that division that contains a determination that reclassifies a child from a tier II sex offender/child-victim offender classification to a tier III sex offender/child-victim offender classification.

A judge may not issue an order under division (A)(2)(c) of this section that contains a determination that reclassifies a child from a tier I sex offender/child-victim offender classification to a tier II sex offender/child-victim offender classification or to a tier III sex offender/child-victim offender classification.

If a judge issues an order under this division that contains a determination that reclassifies a child, the judge shall provide a copy of the order to the delinquent child and the bureau of criminal identification and investigation, and the bureau, upon receipt of the copy of the order, promptly shall notify the sheriff with whom the child most recently registered under section 2950.04 or 2950.041 of the Revised Code of the determination and reclassification.

(3) If a judge issues an order under division (A)(2)(b) of this section that declassifies the delinquent child as a juvenile offender registrant, the judge shall provide a copy of the order to the bureau of criminal identification and investigation, and the bureau, upon receipt of the copy of the order, promptly shall notify the sheriff with whom the child most recently registered under section 2950.04 or 2950.041 of the Revised Code of the declassification.

(C) If a judge issues an order under division (A)(2)(a), (b), or (c) of this section, the judge shall provide to the delinquent child and to the delinquent child's parent, guardian, or custodian a copy of the order and, if applicable, a notice containing the information described in divisions (A) and (B) of section 2950.03 of the Revised Code. The judge shall provide the notice at the time of the issuance of the order and shall comply with divisions (B) and (C) of that section regarding that notice and the provision of it.

(D) An order issued under division (A)(2)(a) or (c) of this section and any determinations included in the order shall remain in effect for the period of time specified in section 2950.07 of the Revised Code, subject to a modification or termination of the order under section 2152.85 of the Revised Code, and section 2152.851 of the Revised Code applies regarding the order and the determinations. If an order is issued under division (A)(2)(a) or (c) of this section, the child's attainment of eighteen or twenty-one years of age does not affect or terminate the order, and the order remains in effect for the period of time described in this division.

(E) The provisions of this section do not apply to a delinquent child who is classified as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant pursuant to section 2152.86 of the Revised Code.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2152.85 - Petition for reclassification or declassification.

(A) Regardless of when the delinquent child was classified a juvenile offender registrant, upon the expiration of the applicable period of time specified in division (B)(1), (2), or (3) of this section, a delinquent child who has been classified pursuant to this section or section 2152.82 or 2152.83 of the Revised Code a juvenile offender registrant may petition the judge who made the classification, or that judge's successor in office, to do one of the following:

(1) If the order containing the juvenile offender registrant classification also includes a determination by the juvenile court judge that the delinquent child is a tier III sex offender/child-victim offender, to enter, as applicable, an order that contains a determination that reclassifies the child as either a tier II sex offender/child-victim offender or a tier I sex offender/child-victim offender, the reason or reasons for that reclassification, and a determination that the child remains a juvenile offender registrant, or an order that contains a determination that the child no longer is a juvenile offender registrant and no longer has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code;

(2) If the order containing the juvenile offender registrant classification also includes a determination by the juvenile court judge that the delinquent child is a tier II sex offender/child-victim offender, to enter, as applicable, an order that contains a determination that reclassifies the child as a tier I sex offender/child-victim offender, the reason or reasons for that reclassification, and a determination that the child remains a juvenile offender registrant, or an order that contains a determination that the child no longer is a juvenile offender registrant and no longer has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code;

(3) If the order containing the juvenile offender registrant classification also includes a determination by the juvenile court judge that the delinquent child is a tier I sex offender/child-victim offender, to enter an order that contains a determination that the child no longer is a juvenile offender registrant and no longer has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(B) A delinquent child who has been adjudicated a delinquent child for committing on or after January 1, 2002, a sexually oriented offense or a child-victim oriented offense and who has been classified a juvenile offender registrant relative to that offense may file a petition under division (A) of this section requesting reclassification or declassification as described in that division after the expiration of one of the following periods of time:

(1) The delinquent child initially may file a petition not earlier than three years after the entry of the juvenile court judge's order after the mandatory hearing conducted under section 2152.84 of the Revised Code.

(2) After the delinquent child's initial filing of a petition under division (B)(1) of this section, the child may file a second petition not earlier than three years after the judge has entered an order deciding the petition under division (B)(1) of this section.

(3) After the delinquent child's filing of a petition under division (B)(2) of this section, thereafter, the delinquent child may file a petition under this division upon the expiration of five years after the judge has entered an order deciding the petition under division (B)(2) of this section or the most recent petition the delinquent child has filed under this division.

(C) Upon the filing of a petition under division (A) of this section, the judge may review the prior classification or determination in question and, upon consideration of all relevant factors and information, including, but not limited to the factors listed in division (D) of section 2152.83 of the Revised Code, the judge, in the judge's discretion, shall do one of the following:

(1) Enter an order denying the petition;

(2) Issue an order that reclassifies or declassifies the delinquent child in the requested manner.

(D) If a judge issues an order under division (C)(1) of this section that denies a petition, the prior classification of the delinquent child as a juvenile offender registrant, and the prior determination that the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable, shall remain in effect.

A judge may issue an order under division (C)(2) of this section that contains a determination that reclassifies a child from a tier III sex offender/child-victim offender classification to a tier II sex offender/child-victim offender classification or to a tier I sex offender/child-victim offender classification.

A judge may issue an order under division (C)(2) of this section that contains a determination that reclassifies a child from a tier II sex offender/child-victim offender classification to a tier I sex offender/child-victim offender classification.

If a judge issues an order under this division that contains a determination that reclassifies a child, the judge shall provide a copy of the order to the delinquent child and the bureau of criminal identification and investigation, and the bureau, upon receipt of the copy of the order, promptly shall notify the sheriff with whom the child most recently registered under section 2950.04 or 2950.041 of the Revised Code of the determination and reclassification.

If a judge issues an order under division (C)(2) of this section that declassifies the delinquent child, the order also terminates all prior determinations that the child is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender, whichever is applicable. If a judge issues an order under division (C)(2) of this section that declassifies the delinquent child, the judge shall provide a copy of the order to the bureau of criminal identification and investigation, and the bureau, upon receipt of a copy of the order, promptly shall notify the sheriff with whom the child most recently registered under section 2950.04 or 2950.041 of the Revised Code of the declassification.

(E) If a judge issues an order under division (C)(1) or (2) of this section, the judge shall provide to the delinquent child and to the delinquent child's parent, guardian, or custodian a copy of the order and, if applicable, a notice containing the information described in divisions (A) and (B) of section 2950.03 of the Revised Code. The judge shall provide the notice at the time of the issuance of the order and shall comply with divisions (B) and (C) of that section regarding that notice and the provision of it.

(F) An order issued under division (C) of this section shall remain in effect for the period of time specified in section 2950.07 of the Revised Code, subject to a further modification or future termination of the order under this section. If an order is issued under division (C) of this section, the child's attainment of eighteen or twenty-one years of age does not affect or terminate the order, and the order remains in effect for the period of time described in this division.

(G) The provisions of this section do not apply to a delinquent child who is classified as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant pursuant to section 2152.86 of the Revised Code.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2152.851 - Effect of redesignation of offense.

If, prior to January 1, 2008, a judge issues an order under section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code that classifies a delinquent child a juvenile offender registrant based on an adjudication for a sexually oriented offense or a child-victim oriented offense as those terms were defined in section 2950.01 of the Revised Code prior to January 1, 2008, and if, on and after January 1, 2008, the offense upon which the order was based is a sexually oriented offense or a child-victim oriented offense as those terms are defined in section 2950.01 of the Revised Code on and after January 1, 2008, notwithstanding the changes to sections 2152.82, 2152.83, 2152.84, and 2152.85 of the Revised Code made on January 1, 2008, on and after that date, the order shall remain in effect for the period described in the section under which it was issued as that section exists on and after January 1, 2008, subject to subsequent modification or termination under section 2152.84, 2152.85, or 2950.15 of the Revised Code, or, if division (A)(3) of section 2152.86 of the Revised Code applies regarding the child, for the period described in division (C) of that section subject to modification or termination under section 2152.84, 2152.85, or 2950.15 of the Revised Code, whichever is applicable, and the duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code on and after January 1, 2008, shall be considered, for purposes of section 2950.07 of the Revised Code and for all other purposes, to be a continuation of the duty imposed upon the child prior to January 1, 2008, under the order issued under section 2152.82, 2152.83, 2152.84, or 2152.85 and Chapter 2950. of the Revised Code.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2152.86 - Juvenile offender registrants - dispositional orders.

(A)

(1) The court that, on or after January 1, 2008, adjudicates a child a delinquent child for committing an act shall issue as part of the dispositional order an order that classifies the child a juvenile offender registrant, specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, and additionally classifies the child a public registry-qualified juvenile offender registrant if the child was fourteen, fifteen, sixteen, or seventeen years of age at the time of committing the act, the court imposed on the child a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code, and the child is adjudicated a delinquent child for committing, attempting to commit, conspiring to commit, or complicity in committing any of the following acts:

(a) A violation of section 2907.02 of the Revised Code, division (B) of section 2907.05 of the Revised Code, or section 2907.03 of the Revised Code if the victim of the violation was less than twelve years of age;

(b) A violation of section 2903.01, 2903.02, or 2905.01 of the Revised Code that was committed with a purpose to gratify the sexual needs or desires of the child;

(c) A violation of division (B) of section 2903.03 of the Revised Code.

(2) Upon a child's release, on or after January 1, 2008, from the department of youth services, the court shall issue an order that classifies the child a juvenile offender registrant, specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, and additionally classifies the child a public registry-qualified juvenile offender registrant if all of the following apply:

(a) The child was adjudicated a delinquent child, and a juvenile court imposed on the child a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code for committing one of the acts described in division (A)(1)(a) or (b) of this section or for committing on or after the effective date of this amendment a violation of division (B) of section 2903.03 of the Revised Code.

(b) The child was fourteen, fifteen, sixteen, or seventeen years of age at the time of committing the act.

(c) The court did not issue an order classifying the child as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant pursuant to division (A)(1) of this section.

(3) If a court issued an order classifying a child a juvenile offender registrant pursuant to section 2152.82 or 2152.83 of the Revised Code prior to January 1, 2008, not later than February 1, 2008, the court shall issue a new order that reclassifies the child as a juvenile offender registrant, specifies that the child has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, and additionally classifies the child a public registry-qualified juvenile offender registrant if all of the following apply:

(a) The sexually oriented offense that was the basis of the previous order that classified the child a juvenile offender registrant was an act described in division (A)(1)(a) or (b) of this section.

(b) The child was fourteen, fifteen, sixteen, or seventeen years of age at the time of committing the act.

(c) The court imposed on the child a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code for the act described in division (A)(1)(a) or (b) of this section.

(B)

(1) If an order is issued under division (A)(1), (2), or (3) of this section, the classification of tier III sex offender/child-victim offender automatically applies to the delinquent child based on the sexually oriented offense the child committed, subject to a possible reclassification pursuant to division (D) of this section for a child whose delinquent act was committed prior to January 1, 2008. If an order is issued under division (A)(2) of this section regarding a child whose delinquent act described in division (A)(1)(a) or (b) of this section was committed prior to January 1, 2008, or if an order is issued under division (A)(3) of this section regarding a delinquent child, the order shall inform the child and the child's parent, guardian, or custodian, that the child has a right to a hearing as described in division (D) of this section and inform the child and the child's parent, guardian, or custodian of the procedures for requesting the hearing and the period of time within which the request for the hearing must be made. Section 2152.831 of the Revised Code does not apply regarding an order issued under division (A)(1), (2), or (3) of this section.

(2) The judge that issues an order under division (A)(1), (2), or (3) of this section shall provide to the delinquent child who is the subject of the order and to the delinquent child's parent, guardian, or custodian the notice required under divisions (A) and (B) of section 2950.03 of the Revised Code and shall provide as part of that notice a copy of the order required under division (A)(1), (2), or (3) of this section. The judge shall include the order in the delinquent child's dispositional order and shall specify in the dispositional order that the order issued under division (A)(1), (2), or (3) of this section was made pursuant to this section.

(C) An order issued under division (A)(1), (2), or (3) of this section shall remain in effect for the period of time specified in section 2950.07 of the Revised Code as it exists on and after January 1, 2008, subject to a judicial termination of that period of time as provided in section 2950.15 of the Revised Code, subject to a possible reclassification of the child pursuant to division (D) of this section if the child's delinquent act was committed prior to January 1, 2008. If an order is issued under division (A)(1), (2), or (3) of this section, the child's attainment of eighteen or twenty-one years of age does not affect or terminate the order, and the order remains in effect for the period of time described in this division. If an order is issued under division (A)(3) of this section, the duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code based upon that order shall be considered, for purposes of section 2950.07 of the Revised Code and for all other purposes, to be a continuation of the duty to comply with those sections imposed upon the child prior to January 1, 2008, under the order issued under section 2152.82, 2152.83, 2152.84, or 2152.85 and Chapter 2950. of the Revised Code.

(D)

(1) If an order is issued under division (A)(2) of this section regarding a delinquent child whose delinquent act described in division (A)(1)(a) or (b) of this section was committed prior to January 1, 2008, or if an order is issued under division (A)(3) of this section regarding a delinquent child, except as otherwise provided in this division, the child may request as a matter of right a court hearing to contest the court's classification in the order of the child as a public registry-qualified juvenile offender registrant. To request the hearing, not later than the date that is sixty days after the delinquent child is provided with the copy of the order, the delinquent child shall file a petition with the juvenile court that issued the order.

If the delinquent child requests a hearing by timely filing a petition with the juvenile court, the delinquent child shall serve a copy of the petition on the prosecutor who handled the case in which the delinquent child was adjudicated a delinquent child for committing the sexually oriented offense or child-victim oriented offense that resulted in the delinquent child's registration duty under section 2950.04 or 2950.041 of the Revised Code. The prosecutor shall represent the interest of the state in the hearing. In any hearing under this division, the Rules of Juvenile Procedure apply except to the extent that those Rules would by their nature be clearly inapplicable. The court shall schedule a hearing and shall provide notice to the delinquent child and the delinquent child's parent, guardian, or custodian and to the prosecutor of the date, time, and place of the hearing.

If the delinquent child requests a hearing in accordance with this division, until the court issues its decision at or subsequent to the hearing, the delinquent child shall comply with Chapter 2950. of the Revised Code as it exists on and after January 1, 2008. If a delinquent child requests a hearing in accordance with this division, at the hearing, all parties are entitled to be heard, and the court shall consider all relevant information and testimony presented relative to the issue of whether the child should be classified a public registry-qualified juvenile offender registrant. Notwithstanding the court's classification of the delinquent child as a public registry-qualified juvenile offender registrant, the court may terminate that classification if it determines by clear and convincing evidence that the classification is in error.

If the court decides to terminate the court's classification of the delinquent child as a public registry-qualified juvenile offender registrant, the court shall issue an order that specifies that it has determined that the child is not a public registry-qualified juvenile offender registrant and that it has terminated the court's classification of the delinquent child as a public registry-qualified juvenile offender registrant. The court promptly shall serve a copy of the order upon the sheriff with whom the delinquent child most recently registered under section 2950.04 or 2950.041 of the Revised Code and upon the bureau of criminal identification and investigation. The delinquent child and the prosecutor have the right to appeal the decision of the court issued under this division.

If the delinquent child fails to request a hearing in accordance with this division within the applicable sixty-day period specified in this division, the failure constitutes a waiver by the delinquent child of the delinquent child's right to a hearing under this division, and the delinquent child is bound by the court's classification of the delinquent child as a public registry-qualified juvenile offender registrant.

(2) An order issued under division (D)(1) of this section is independent of any order of a type described in division (F) of section 2950.031 of the Revised Code or division (E) of section 2950.032 of the Revised Code, and the court may issue an order under both division (D)(1) of this section and an order of a type described in division (F) of section 2950.031 of the Revised Code or division (E) of section 2950.032 of the Revised Code. A court that conducts a hearing under division (D)(1) of this section may consolidate that hearing with a hearing conducted for the same delinquent child under division (F) of section 2950.031 of the Revised Code or division (E) of section 2950.032 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 2007 SB10 01-01-2008



Section 2152.99 - Penalty.

Whoever violates division (G) of section 2152.72 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 01-01-2002






Chapter 2153 - CUYAHOGA COUNTY JUVENILE COURT

Section 2153.01 - Juvenile court division established.

There is hereby established within the court of common pleas of Cuyahoga county a juvenile division, which shall be styled "the court of common pleas, juvenile court division," referred to in sections 2153.02 to 2153.17 of the Revised Code, as "the juvenile court."

Effective Date: 06-29-1972



Section 2153.02 - Judges - qualifications.

The juvenile court shall consist of six judges, each of whom, at the time of his election or appointment, shall be a qualified elector and resident of Cuyahoga county and shall have been admitted to practice as an attorney at law in this state for a period of at least six years immediately preceding his appointment or commencement of his term. They shall be elected and designated as judges of the court of common pleas, juvenile court division, and shall exercise the same powers and jurisdiction and receive the same compensation as other judges of the court of common pleas.

Effective Date: 01-08-1985



Section 2153.03 - Election of judges - terms of office - administrative judge.

Each of the judges of the juvenile court division shall be elected for six years at the general election immediately preceding the year in which the term, as provided in this section, commences, and the judge's successor shall be elected at the general election immediately preceding the expiration of such term.

Each judge shall be elected by the electors of Cuyahoga county in the same manner as is provided for the election of judges of the court of common pleas. The terms of office of the judges of the juvenile court shall begin as follows: January 1, 1959, January 2, 1959, January 1, 1963, January 2, 1963, January 3, 1977, and January 3, 1987. Each of the judges of the juvenile court shall have the same judicial duties.

In addition to the judge's regular judicial duties, one of the judges shall be the administrator of the juvenile court's subdivisions and departments.

The administrative judge shall be elected in the manner provided by rule 3 of the rules adopted by the supreme court of Ohio for the superintendence of the common pleas court. During any absence from the court by the administrative judge, the administrative judge may designate one of the other judges to serve in the administrative judge's place and stead as the clerk of the court and as the administrator of the court's subdivisions and departments.

Effective Date: 08-22-1995



Section 2153.04 - [Repealed].

Effective Date: 06-29-1972



Section 2153.05 - Substitute judge - vacancies.

In case of the temporary absence or disability of a juvenile judge, or when the volume of cases pending in the juvenile court necessitates the assistance of an additional judge, and upon the request of a juvenile judge, the presiding judge of the court of common pleas of Cuyahoga county shall designate a judge of the court of common pleas of Cuyahoga county to act as juvenile judge during the absence or disability. If no judge of the court of common pleas is available for that purpose, the chief justice of the supreme court shall designate a juvenile judge, a probate judge, or a judge of the court of common pleas from another county to act as judge. Such judge shall receive the compensation for his services and expenses that is provided by section 141.07 of the Revised Code for judges of the courts of common pleas designated by the chief justice to hold court outside their respective counties.

Vacancies occurring in the office of the juvenile judge of Cuyahoga county shall be filled in the manner prescribed for the filling of vacancies in the office of the judges of the courts of common pleas.

Effective Date: 12-04-1995



Section 2153.06 - Removal from office.

A juvenile judge is subject to the same disabilities and may be removed from office for the same causes and in the same manner as a judge of the court of common pleas.

Effective Date: 10-01-1953



Section 2153.07 - Accommodations for court.

The board of county commissioners of Cuyahoga county shall provide suitable accommodations, facilities, and equipment for the juvenile court, its officers, and employees. The expense of maintaining and operating the court shall be paid out of the treasury of Cuyahoga county.

Effective Date: 10-01-1953



Section 2153.08 - Administrative judge to be clerk of court - may appoint deputies and clerks - bonds.

The administrative juvenile judge shall have the care and custody of the files, papers, books, records, and moneys pertaining to the juvenile court, and shall be the clerk of said court, with all the powers and duties of a clerk of the court of common pleas in connection with the business of said juvenile court. He may appoint and employ such deputies, clerks, stenographers, and other assistants and attaches as are reasonably necessary in connection with the work of said court, and shall file with the county auditor certificates of such appointments. Any such appointee may be dismissed by the administrative judge. Each appointee shall qualify by taking the oath of office required by the clerk of the court of common pleas under sections 3.22 and 3.23 of the Revised Code. When so qualified, each deputy clerk may perform the duties of the clerk and shall have the same powers as a deputy clerk of the court of common pleas in matters of which the court of common pleas now has concurrent jurisdiction by virtue of section 2151.07 of the Revised Code. The administrative judge may require any of his appointees to give bond in the sum of not less than one thousand dollars, conditioned for the honest and faithful performance of his duties. The approval of the sureties, the terms, the filing, and the beneficiaries of such bonds shall be the same as in the case of the bond of the clerk under section 2153.10 of the Revised Code. The clerk shall not be personally liable for the default, misfeasance, or nonfeasance of any appointee from whom a bond has been required, approved, and filed as provided in this section.

Effective Date: 06-29-1972



Section 2153.081 - Computerizing court of paying cost of computerized legal research.

(A)

(1) The juvenile judges may determine that, for the efficient operation of their court, additional funds are required to computerize the court, to make available computerized legal research services, or both. Upon making a determination that additional funds are required for either or both of those purposes, the judges shall authorize and direct the clerk or a deputy clerk of the court to charge one additional fee not to exceed three dollars on the filing of each cause of action or appeal under division (A), (Q), or (U) of section 2303.20 of the Revised Code.

(2) All moneys collected under division (A)(1) of this section shall be paid to the county treasurer. The treasurer shall place the moneys from the fees in a separate fund to be disbursed, upon an order of the juvenile judges, in an amount no greater than the actual cost to the court of procuring and maintaining computer systems for the clerk's office, computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and expend those surplus funds for other appropriate technological expenses of the court.

(B)

(1) The juvenile judges may determine that, for the efficient operation of their court, additional funds are required to computerize the office of the clerk of the juvenile court and, upon that determination, may authorize and direct the clerk or a deputy clerk of the court to charge an additional fee, not to exceed ten dollars, on the filing of each cause of action or appeal, on the filing, docketing, and endorsing of each certificate of judgment, or on the docketing and indexing of each aid in execution or petition to vacate, revive, or modify a judgment under divisions (A), (P), (Q), (T), and (U) of section 2303.20 of the Revised Code. Subject to division (B)(2) of this section, all moneys collected under this division shall be paid to the county treasurer to be disbursed, upon an order of the juvenile judges and subject to appropriation by the board of county commissioners, in an amount no greater than the actual cost to the juvenile court of procuring and maintaining computer systems for the clerk's office.

(2) If the juvenile judges make the determination described in division (B)(1) of this section, the board of county commissioners may issue one or more general obligation bonds for the purpose of procuring and maintaining the computer systems for the office of the clerk of the juvenile court. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges on and financing costs related to any general obligation bonds issued pursuant to this division as they become due. General obligation bonds issued pursuant to this division are Chapter 133. securities.

Effective Date: 03-24-1993



Section 2153.09 - Compensation of employees.

The compensation of the employees of the juvenile court shall be fixed by the administrative juvenile judge, which compensation shall not exceed in the aggregate the amount fixed by the board of county commissioners for such purpose. Such compensation so fixed shall be paid from the county treasury in semimonthly installments on the warrant of the county auditor.

Effective Date: 06-29-1972



Section 2153.10 - Bond of clerk - amount.

Before entering upon the duties of his office, the administrative juvenile judge, as judge and clerk of the juvenile court, and each judge shall execute and file with the county treasurer of Cuyahoga county a bond in the sum of not less than five thousand dollars, to be determined by the board of county commissioners of Cuyahoga county, with sufficient surety, to be approved by said board, conditioned for the faithful performance of such duties as clerk. Said bond shall be given for the benefit of Cuyahoga county, the state, and any person who may suffer loss by reason of a default in any of the conditions of said bond.

Effective Date: 06-29-1972



Section 2153.11 - Bailiffs - compensation.

The administrative juvenile judge may appoint one or more bailiffs to preserve order and perform such other duties as such judge requires, as provided for constables in section 2701.07 of the Revised Code. The compensation of any such appointee shall be fixed and paid on the same basis as provided by section 2701.08 of the Revised Code for the compensation of constables in the court of common pleas of Cuyahoga county.

Effective Date: 06-29-1972



Section 2153.12 - Calendar of court - term.

The calendar of the juvenile court shall be divided into four terms of three months each commencing on the first day of January, April, July, and October of each year. All actions and other business of the court pending at the expiration of any term of court shall be continued to the following term of court without any special or general entry or order to that effect. The juvenile judges may adjourn the court from day to day or to any other day in the same term whenever, in their opinion, the business of the court permits.

Effective Date: 10-01-1953



Section 2153.13 - Contempt proceedings.

The juvenile court has the same jurisdiction in contempt of court proceedings provided for the court of common pleas and for other courts of record.

Effective Date: 10-01-1953



Section 2153.14 - Seal of court - form.

The juvenile court shall have a seal which shall consist of the coat of arms of the state within a circle one and one-fourth inches in diameter and shall be surrounded by the words, "the juvenile court of Cuyahoga county, Ohio." Such seal shall have no other words or device engraved thereon. Such seal shall be affixed to the processes of the court, which shall be attested and be in the general form and served as provided for process of the court of common pleas.

Effective Date: 12-15-1967



Section 2153.15 - May vacate and modify judgments.

The juvenile court has the same power to vacate and modify its own judgments or orders during or after term as the probate court has under section 2101.33 of the Revised Code, and may adopt, publish, and revise rules and regulations for practice in said court not inconsistent with sections 2153.01 to 2153.17, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2153.16 - Jurisdiction of court.

The juvenile court shall exercise the jurisdiction and powers conferred upon the court by Chapters 2151. and 2152. and other sections of the Revised Code, unless the jurisdiction and powers are inconsistent with sections 2153.01 to 2153.17 of the Revised Code or are plainly inapplicable.

Effective Date: 01-01-2002



Section 2153.17 - Laws now in force to apply.

The sections of the Revised Code regulating the manner and grounds of appeal from any judgment, order, or decree rendered by the court of common pleas in the exercise of juvenile jurisdiction shall apply to the juvenile court.

Effective Date: 10-01-1953









Title [23] XXIII COURTS - COMMON PLEAS

Chapter 2301 - ORGANIZATION

Section 2301.01 - Courts of common pleas.

There shall be a court of common pleas in each county held by one or more judges, each of whom has been admitted to practice as an attorney at law in this state and has, for a total of at least six years preceding the judge's appointment or commencement of the judge's term, engaged in the practice of law in this state or served as a judge of a court of record in any jurisdiction in the United States, or both, resides in the county, and is elected by the electors therein. Each judge shall be elected for six years at the general election immediately preceding the year in which the term, as provided in sections 2301.02 and 2301.03 of the Revised Code, commences, and the judge's successor shall be elected at the general election immediately preceding the expiration of that term.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-22-1995



Section 2301.02 - [Effective Until 6/21/2013] Number of judges for each county and date term of office begins.

The number of judges of the court of common pleas for each county, the time for the next election of the judges in the several counties, and the beginning of their terms shall be as follows:

(A) In Adams, Ashland, Fayette, and Pike counties, one judge, elected in 1956, term to begin February 9, 1957;

In Brown, Crawford, Defiance, Highland, Holmes, Morgan, Ottawa, and Union counties, one judge, to be elected in 1954, term to begin February 9, 1955;

In Auglaize county, one judge, to be elected in 1956, term to begin January 9, 1957;

In Coshocton, Darke, Fulton, Gallia, Guernsey, Hardin, Jackson, Knox, Madison, Mercer, Monroe, Paulding, Vinton, and Wyandot counties, one judge, to be elected in 1956, term to begin January 1, 1957;

In Morrow county, two judges, one to be elected in 1956, term to begin January 1, 1957, and one to be elected in 2006, term to begin January 1, 2007;

In Logan county, two judges, one to be elected in 1956, term to begin January 1, 1957, and one to be elected in 2004, term to begin January 2, 2005;

In Carroll, Clinton, Hocking, Meigs, Pickaway, Preble, Shelby, Van Wert, and Williams counties, one judge, to be elected in 1952, term to begin January 1, 1953;

In Champaign county, two judges, one to be elected in 1952, term to begin January 1, 1953, and one to be elected in 2008, term to begin February 10, 2009.

In Harrison and Noble counties, one judge, to be elected in 1954, term to begin April 18, 1955;

In Henry county, two judges, one to be elected in 1956, term to begin May 9, 1957, and one to be elected in 2004, term to begin January 1, 2005;

In Putnam county, one judge, to be elected in 1956, term to begin May 9, 1957;

In Huron county, one judge, to be elected in 1952, term to begin May 14, 1953;

In Perry county, one judge, to be elected in 1954, term to begin July 6, 1956;

In Sandusky county, two judges, one to be elected in 1954, term to begin February 10, 1955, and one to be elected in 1978, term to begin January 1, 1979;

(B) In Allen county, three judges, one to be elected in 1956, term to begin February 9, 1957, the second to be elected in 1958, term to begin January 1, 1959, and the third to be elected in 1992, term to begin January 1, 1993;

In Ashtabula county, three judges, one to be elected in 1954, term to begin February 9, 1955, one to be elected in 1960, term to begin January 1, 1961, and one to be elected in 1978, term to begin January 2, 1979;

In Athens county, two judges, one to be elected in 1954, term to begin February 9, 1955, and one to be elected in 1990, term to begin July 1, 1991;

In Erie county, four judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1970, term to begin January 2, 1971, the third to be elected in 2004, term to begin January 2, 2005, and the fourth to be elected in 2008, term to begin February 9, 2009;

In Fairfield county, three judges, one to be elected in 1954, term to begin February 9, 1955, the second to be elected in 1970, term to begin January 1, 1971, and the third to be elected in 1994, term to begin January 2, 1995;

In Geauga county, two judges, one to be elected in 1956, term to begin January 1, 1957, and the second to be elected in 1976, term to begin January 6, 1977;

In Greene county, four judges, one to be elected in 1956, term to begin February 9, 1957, the second to be elected in 1960, term to begin January 1, 1961, the third to be elected in 1978, term to begin January 2, 1979, and the fourth to be elected in 1994, term to begin January 1, 1995;

In Hancock county, two judges, one to be elected in 1952, term to begin January 1, 1953, and the second to be elected in 1978, term to begin January 1, 1979;

In Lawrence county, two judges, one to be elected in 1954, term to begin February 9, 1955, and the second to be elected in 1976, term to begin January 1, 1977;

In Marion county, three judges, one to be elected in 1952, term to begin January 1, 1953, the second to be elected in 1976, term to begin January 2, 1977, and the third to be elected in 1998, term to begin February 9, 1999;

In Medina county, three judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1966, term to begin January 1, 1967, and the third to be elected in 1994, term to begin January 1, 1995;

In Miami county, two judges, one to be elected in 1954, term to begin February 9, 1955, and one to be elected in 1970, term to begin on January 1, 1971;

In Muskingum county, three judges, one to be elected in 1968, term to begin August 9, 1969, one to be elected in 1978, term to begin January 1, 1979, and one to be elected in 2002, term to begin January 2, 2003;

In Portage county, three judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1960, term to begin January 1, 1961, and the third to be elected in 1986, term to begin January 2, 1987;

In Ross county, two judges, one to be elected in 1956, term to begin February 9, 1957, and the second to be elected in 1976, term to begin January 1, 1977;

In Scioto county, three judges, one to be elected in 1954, term to begin February 10, 1955, the second to be elected in 1960, term to begin January 1, 1961, and the third to be elected in 1994, term to begin January 2, 1995;

In Seneca county, two judges, one to be elected in 1956, term to begin January 1, 1957, and the second to be elected in 1986, term to begin January 2, 1987;

In Warren county, four judges, one to be elected in 1954, term to begin February 9, 1955, the second to be elected in 1970, term to begin January 1, 1971, the third to be elected in 1986, term to begin January 1, 1987, and the fourth to be elected in 2004, term to begin January 2, 2005;

In Washington county, two judges, one to be elected in 1952, term to begin January 1, 1953, and one to be elected in 1986, term to begin January 1, 1987;

In Wood county, three judges, one to be elected in 1968, term beginning January 1, 1969, the second to be elected in 1970, term to begin January 2, 1971, and the third to be elected in 1990, term to begin January 1, 1991;

In Belmont and Jefferson counties, two judges, to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively;

In Clark county, four judges, one to be elected in 1952, term to begin January 1, 1953, the second to be elected in 1956, term to begin January 2, 1957, the third to be elected in 1986, term to begin January 3, 1987, and the fourth to be elected in 1994, term to begin January 2, 1995.

In Clermont county, five judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1964, term to begin January 1, 1965, the third to be elected in 1982, term to begin January 2, 1983, the fourth to be elected in 1986, term to begin January 2, 1987; and the fifth to be elected in 2006, term to begin January 3, 2007;

In Columbiana county, two judges, one to be elected in 1952, term to begin January 1, 1953, and the second to be elected in 1956, term to begin January 1, 1957;

In Delaware county, two judges, one to be elected in 1990, term to begin February 9, 1991, the second to be elected in 1994, term to begin January 1, 1995;

In Lake county, six judges, one to be elected in 1958, term to begin January 1, 1959, the second to be elected in 1960, term to begin January 2, 1961, the third to be elected in 1964, term to begin January 3, 1965, the fourth and fifth to be elected in 1978, terms to begin January 4, 1979, and January 5, 1979, respectively, and the sixth to be elected in 2000, term to begin January 6, 2001;

In Licking county, four judges, one to be elected in 1954, term to begin February 9, 1955, one to be elected in 1964, term to begin January 1, 1965, one to be elected in 1990, term to begin January 1, 1991, and one to be elected in 2004, term to begin January 1, 2005;

In Lorain county, nine judges, two to be elected in 1952, terms to begin January 1, 1953, and January 2, 1953, respectively, one to be elected in 1958, term to begin January 3, 1959, one to be elected in 1968, term to begin January 1, 1969, two to be elected in 1988, terms to begin January 4, 1989, and January 5, 1989, respectively, two to be elected in 1998, terms to begin January 2, 1999, and January 3, 1999, respectively; and one to be elected in 2006, term to begin January 6, 2007;

In Butler county, eleven judges, one to be elected in 1956, term to begin January 1, 1957; two to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively; one to be elected in 1968, term to begin January 2, 1969; one to be elected in 1986, term to begin January 3, 1987; two to be elected in 1988, terms to begin January 1, 1989, and January 2, 1989, respectively; one to be elected in 1992, term to begin January 4, 1993; two to be elected in 2002, terms to begin January 2, 2003, and January 3, 2003, respectively; and one to be elected in 2006, term to begin January 3, 2007;

In Richland county, four judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1960, term to begin February 9, 1961, the third to be elected in 1968, term to begin January 2, 1969, and the fourth to be elected in 2004, term to begin January 3, 2005;

In Tuscarawas county, two judges, one to be elected in 1956, term to begin January 1, 1957, and the second to be elected in 1960, term to begin January 2, 1961;

In Wayne county, two judges, one to be elected in 1956, term beginning January 1, 1957, and one to be elected in 1968, term to begin January 2, 1969;

In Trumbull county, six judges, one to be elected in 1952, term to begin January 1, 1953, the second to be elected in 1954, term to begin January 1, 1955, the third to be elected in 1956, term to begin January 1, 1957, the fourth to be elected in 1964, term to begin January 1, 1965, the fifth to be elected in 1976, term to begin January 2, 1977, and the sixth to be elected in 1994, term to begin January 3, 1995;

(C) In Cuyahoga county, thirty-nine judges; eight to be elected in 1954, terms to begin on successive days beginning from January 1, 1955, to January 7, 1955, and February 9, 1955, respectively; eight to be elected in 1956, terms to begin on successive days beginning from January 1, 1957, to January 8, 1957; three to be elected in 1952, terms to begin from January 1, 1953, to January 3, 1953; two to be elected in 1960, terms to begin on January 8, 1961, and January 9, 1961, respectively; two to be elected in 1964, terms to begin January 4, 1965, and January 5, 1965, respectively; one to be elected in 1966, term to begin on January 10, 1967; four to be elected in 1968, terms to begin on successive days beginning from January 9, 1969, to January 12, 1969; two to be elected in 1974, terms to begin on January 18, 1975, and January 19, 1975, respectively; five to be elected in 1976, terms to begin on successive days beginning January 6, 1977, to January 10, 1977; two to be elected in 1982, terms to begin January 11, 1983, and January 12, 1983, respectively; and two to be elected in 1986, terms to begin January 13, 1987, and January 14, 1987, respectively;

In Franklin county, twenty-two judges; two to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively; four to be elected in 1956, terms to begin January 1, 1957, to January 4, 1957; four to be elected in 1958, terms to begin January 1, 1959, to January 4, 1959; three to be elected in 1968, terms to begin January 5, 1969, to January 7, 1969; three to be elected in 1976, terms to begin on successive days beginning January 5, 1977, to January 7, 1977; one to be elected in 1982, term to begin January 8, 1983; one to be elected in 1986, term to begin January 9, 1987; two to be elected in 1990, terms to begin July 1, 1991, and July 2, 1991, respectively; one to be elected in 1996, term to begin January 2, 1997; and one to be elected in 2004, term to begin July 1, 2005;

In Hamilton county, twenty-one judges; eight to be elected in 1966, terms to begin January 1, 1967, January 2, 1967, and from February 9, 1967, to February 14, 1967, respectively; five to be elected in 1956, terms to begin from January 1, 1957, to January 5, 1957; one to be elected in 1964, term to begin January 1, 1965; one to be elected in 1974, term to begin January 15, 1975; one to be elected in 1980, term to begin January 16, 1981; two to be elected at large in the general election in 1982, terms to begin April 1, 1983; one to be elected in 1990, term to begin July 1, 1991; and two to be elected in 1996, terms to begin January 3, 1997, and January 4, 1997, respectively;

In Lucas county, fourteen judges; two to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively; two to be elected in 1956, terms to begin January 1, 1957, and October 29, 1957, respectively; two to be elected in 1952, terms to begin January 1, 1953, and January 2, 1953, respectively; one to be elected in 1964, term to begin January 3, 1965; one to be elected in 1968, term to begin January 4, 1969; two to be elected in 1976, terms to begin January 4, 1977, and January 5, 1977, respectively; one to be elected in 1982, term to begin January 6, 1983; one to be elected in 1988, term to begin January 7, 1989; one to be elected in 1990, term to begin January 2, 1991; and one to be elected in 1992, term to begin January 2, 1993;

In Mahoning county, seven judges; three to be elected in 1954, terms to begin January 1, 1955, January 2, 1955, and February 9, 1955, respectively; one to be elected in 1956, term to begin January 1, 1957; one to be elected in 1952, term to begin January 1, 1953; one to be elected in 1968, term to begin January 2, 1969; and one to be elected in 1990, term to begin July 1, 1991;

In Montgomery county, fifteen judges; three to be elected in 1954, terms to begin January 1, 1955, January 2, 1955, and January 3, 1955, respectively; four to be elected in 1952, terms to begin January 1, 1953, January 2, 1953, July 1, 1953, and July 2, 1953, respectively; one to be elected in 1964, term to begin January 3, 1965; one to be elected in 1968, term to begin January 3, 1969; three to be elected in 1976, terms to begin on successive days beginning January 4, 1977, to January 6, 1977; two to be elected in 1990, terms to begin July 1, 1991, and July 2, 1991, respectively; and one to be elected in 1992, term to begin January 1, 1993.

In Stark county, eight judges; one to be elected in 1958, term to begin on January 2, 1959; two to be elected in 1954, terms to begin on January 1, 1955, and February 9, 1955, respectively; two to be elected in 1952, terms to begin January 1, 1953, and April 16, 1953, respectively; one to be elected in 1966, term to begin on January 4, 1967; and two to be elected in 1992, terms to begin January 1, 1993, and January 2, 1993, respectively;

In Summit county, thirteen judges; four to be elected in 1954, terms to begin January 1, 1955, January 2, 1955, January 3, 1955, and February 9, 1955, respectively; three to be elected in 1958, terms to begin January 1, 1959, January 2, 1959, and May 17, 1959, respectively; one to be elected in 1966, term to begin January 4, 1967; one to be elected in 1968, term to begin January 5, 1969; one to be elected in 1990, term to begin May 1, 1991; one to be elected in 1992, term to begin January 6, 1993; and two to be elected in 2008, terms to begin January 5, 2009, and January 6, 2009, respectively.

Notwithstanding the foregoing provisions, in any county having two or more judges of the court of common pleas, in which more than one-third of the judges plus one were previously elected at the same election, if the office of one of those judges so elected becomes vacant more than fifty-six days prior to the second general election preceding the expiration of that judge's term, the office that that judge had filled shall be abolished as of the date of the next general election, and a new office of judge of the court of common pleas shall be created. The judge who is to fill that new office shall be elected for a six-year term at the next general election, and the term of that judge shall commence on the first day of the year following that general election, on which day no other judge's term begins, so that the number of judges that the county shall elect shall not be reduced.

Judges of the probate division of the court of common pleas are judges of the court of common pleas but shall be elected pursuant to sections 2101.02 and 2101.021 of the Revised Code, except in Adams, Harrison, Henry, Morgan, Noble, and Wyandot counties in which the judge of the court of common pleas elected pursuant to this section also shall serve as judge of the probate division, except in Lorain county in which the judges of the domestic relations division of the Lorain county court of common pleas elected pursuant to this section also shall perform the duties and functions of the judge of the probate division from February 9, 2009, through September 28, 2009, and except in Morrow county in which the judges of the court of common pleas elected pursuant to this section also shall perform the duties and functions of the judge of the probate division.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-13-2003; 06-17-2004; 05-18-2005; 12-20-2005; 01-18-2007; 2006 HB699 03-29-2007; 2007 HB155 12-21-2007

This section is set out twice. See also § 2301.02, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 2301.02 - [Effective 6/21/2013] Number of judges for each county and date term of office begins.

The number of judges of the court of common pleas for each county, the time for the next election of the judges in the several counties, and the beginning of their terms shall be as follows:

(A) In Adams, Ashland, Fayette, and Pike counties, one judge, elected in 1956, term to begin February 9, 1957;

In Brown, Crawford, Defiance, Highland, Holmes, Morgan, Ottawa, and Union counties, one judge, to be elected in 1954, term to begin February 9, 1955;

In Auglaize county, one judge, to be elected in 1956, term to begin January 9, 1957;

In Coshocton, Darke, Fulton, Gallia, Guernsey, Hardin, Jackson, Knox, Madison, Mercer, Monroe, Paulding, Vinton, and Wyandot counties, one judge, to be elected in 1956, term to begin January 1, 1957;

In Morrow county, two judges, one to be elected in 1956, term to begin January 1, 1957, and one to be elected in 2006, term to begin January 1, 2007;

In Logan county, two judges, one to be elected in 1956, term to begin January 1, 1957, and one to be elected in 2004, term to begin January 2, 2005;

In Carroll, Clinton, Hocking, Meigs, Pickaway, Preble, Shelby, Van Wert, and Williams counties, one judge, to be elected in 1952, term to begin January 1, 1953;

In Champaign county, two judges, one to be elected in 1952, term to begin January 1, 1953, and one to be elected in 2008, term to begin February 10, 2009 ;

In Harrison and Noble counties, one judge, to be elected in 1954, term to begin April 18, 1955;

In Henry county, two judges, one to be elected in 1956, term to begin May 9, 1957, and one to be elected in 2004, term to begin January 1, 2005;

In Putnam county, one judge, to be elected in 1956, term to begin May 9, 1957;

In Huron county, one judge, to be elected in 1952, term to begin May 14, 1953;

In Perry county, one judge, to be elected in 1954, term to begin July 6, 1956;

In Sandusky county, two judges, one to be elected in 1954, term to begin February 10, 1955, and one to be elected in 1978, term to begin January 1, 1979 .

(B) In Allen county, three judges, one to be elected in 1956, term to begin February 9, 1957, the second to be elected in 1958, term to begin January 1, 1959, and the third to be elected in 1992, term to begin January 1, 1993;

In Ashtabula county, three judges, one to be elected in 1954, term to begin February 9, 1955, one to be elected in 1960, term to begin January 1, 1961, and one to be elected in 1978, term to begin January 2, 1979;

In Athens county, two judges, one to be elected in 1954, term to begin February 9, 1955, and one to be elected in 1990, term to begin July 1, 1991;

In Erie county, four judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1970, term to begin January 2, 1971, the third to be elected in 2004, term to begin January 2, 2005, and the fourth to be elected in 2008, term to begin February 9, 2009;

In Fairfield county, three judges, one to be elected in 1954, term to begin February 9, 1955, the second to be elected in 1970, term to begin January 1, 1971, and the third to be elected in 1994, term to begin January 2, 1995;

In Geauga county, two judges, one to be elected in 1956, term to begin January 1, 1957, and the second to be elected in 1976, term to begin January 6, 1977;

In Greene county, four judges, one to be elected in 1956, term to begin February 9, 1957, the second to be elected in 1960, term to begin January 1, 1961, the third to be elected in 1978, term to begin January 2, 1979, and the fourth to be elected in 1994, term to begin January 1, 1995;

In Hancock county, two judges, one to be elected in 1952, term to begin January 1, 1953, and the second to be elected in 1978, term to begin January 1, 1979;

In Lawrence county, two judges, one to be elected in 1954, term to begin February 9, 1955, and the second to be elected in 1976, term to begin January 1, 1977;

In Marion county, three judges, one to be elected in 1952, term to begin January 1, 1953, the second to be elected in 1976, term to begin January 2, 1977, and the third to be elected in 1998, term to begin February 9, 1999;

In Medina county, three judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1966, term to begin January 1, 1967, and the third to be elected in 1994, term to begin January 1, 1995;

In Miami county, two judges, one to be elected in 1954, term to begin February 9, 1955, and one to be elected in 1970, term to begin on January 1, 1971;

In Muskingum county, three judges, one to be elected in 1968, term to begin August 9, 1969, one to be elected in 1978, term to begin January 1, 1979, and one to be elected in 2002, term to begin January 2, 2003;

In Portage county, three judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1960, term to begin January 1, 1961, and the third to be elected in 1986, term to begin January 2, 1987;

In Ross county, two judges, one to be elected in 1956, term to begin February 9, 1957, and the second to be elected in 1976, term to begin January 1, 1977;

In Scioto county, three judges, one to be elected in 1954, term to begin February 10, 1955, the second to be elected in 1960, term to begin January 1, 1961, and the third to be elected in 1994, term to begin January 2, 1995;

In Seneca county, two judges, one to be elected in 1956, term to begin January 1, 1957, and the second to be elected in 1986, term to begin January 2, 1987;

In Warren county, four judges, one to be elected in 1954, term to begin February 9, 1955, the second to be elected in 1970, term to begin January 1, 1971, the third to be elected in 1986, term to begin January 1, 1987, and the fourth to be elected in 2004, term to begin January 2, 2005;

In Washington county, two judges, one to be elected in 1952, term to begin January 1, 1953, and one to be elected in 1986, term to begin January 1, 1987;

In Wood county, three judges, one to be elected in 1968, term beginning January 1, 1969, the second to be elected in 1970, term to begin January 2, 1971, and the third to be elected in 1990, term to begin January 1, 1991;

In Belmont and Jefferson counties, two judges, to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively;

In Clark county, four judges, one to be elected in 1952, term to begin January 1, 1953, the second to be elected in 1956, term to begin January 2, 1957, the third to be elected in 1986, term to begin January 3, 1987, and the fourth to be elected in 1994, term to begin January 2, 1995 ;

In Clermont county, five judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1964, term to begin January 1, 1965, the third to be elected in 1982, term to begin January 2, 1983, the fourth to be elected in 1986, term to begin January 2, 1987 , and the fifth to be elected in 2006, term to begin January 3, 2007;

In Columbiana county, two judges, one to be elected in 1952, term to begin January 1, 1953, and the second to be elected in 1956, term to begin January 1, 1957;

In Delaware county, two judges, one to be elected in 1990, term to begin February 9, 1991, the second to be elected in 1994, term to begin January 1, 1995;

In Lake county, six judges, one to be elected in 1958, term to begin January 1, 1959, the second to be elected in 1960, term to begin January 2, 1961, the third to be elected in 1964, term to begin January 3, 1965, the fourth and fifth to be elected in 1978, terms to begin January 4, 1979, and January 5, 1979, respectively, and the sixth to be elected in 2000, term to begin January 6, 2001;

In Licking county, four judges, one to be elected in 1954, term to begin February 9, 1955, one to be elected in 1964, term to begin January 1, 1965, one to be elected in 1990, term to begin January 1, 1991, and one to be elected in 2004, term to begin January 1, 2005;

In Lorain county, nine judges, two to be elected in 1952, terms to begin January 1, 1953, and January 2, 1953, respectively, one to be elected in 1958, term to begin January 3, 1959, one to be elected in 1968, term to begin January 1, 1969, two to be elected in 1988, terms to begin January 4, 1989, and January 5, 1989, respectively, two to be elected in 1998, terms to begin January 2, 1999, and January 3, 1999, respectively; and one to be elected in 2006, term to begin January 6, 2007;

In Butler county, eleven judges, one to be elected in 1956, term to begin January 1, 1957; two to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively; one to be elected in 1968, term to begin January 2, 1969; one to be elected in 1986, term to begin January 3, 1987; two to be elected in 1988, terms to begin January 1, 1989, and January 2, 1989, respectively; one to be elected in 1992, term to begin January 4, 1993; two to be elected in 2002, terms to begin January 2, 2003, and January 3, 2003, respectively; and one to be elected in 2006, term to begin January 3, 2007;

In Richland county, four judges, one to be elected in 1956, term to begin January 1, 1957, the second to be elected in 1960, term to begin February 9, 1961, the third to be elected in 1968, term to begin January 2, 1969, and the fourth to be elected in 2004, term to begin January 3, 2005;

In Tuscarawas county, two judges, one to be elected in 1956, term to begin January 1, 1957, and the second to be elected in 1960, term to begin January 2, 1961;

In Wayne county, two judges, one to be elected in 1956, term beginning January 1, 1957, and one to be elected in 1968, term to begin January 2, 1969;

In Trumbull county, six judges, one to be elected in 1952, term to begin January 1, 1953, the second to be elected in 1954, term to begin January 1, 1955, the third to be elected in 1956, term to begin January 1, 1957, the fourth to be elected in 1964, term to begin January 1, 1965, the fifth to be elected in 1976, term to begin January 2, 1977, and the sixth to be elected in 1994, term to begin January 3, 1995;

(C) In Cuyahoga county, thirty-nine judges; eight to be elected in 1954, terms to begin on successive days beginning from January 1, 1955, to January 7, 1955, and February 9, 1955, respectively; eight to be elected in 1956, terms to begin on successive days beginning from January 1, 1957, to January 8, 1957; three to be elected in 1952, terms to begin from January 1, 1953, to January 3, 1953; two to be elected in 1960, terms to begin on January 8, 1961, and January 9, 1961, respectively; two to be elected in 1964, terms to begin January 4, 1965, and January 5, 1965, respectively; one to be elected in 1966, term to begin on January 10, 1967; four to be elected in 1968, terms to begin on successive days beginning from January 9, 1969, to January 12, 1969; two to be elected in 1974, terms to begin on January 18, 1975, and January 19, 1975, respectively; five to be elected in 1976, terms to begin on successive days beginning January 6, 1977, to January 10, 1977; two to be elected in 1982, terms to begin January 11, 1983, and January 12, 1983, respectively; and two to be elected in 1986, terms to begin January 13, 1987, and January 14, 1987, respectively;

In Franklin county, twenty-two judges; two to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively; four to be elected in 1956, terms to begin January 1, 1957, to January 4, 1957; four to be elected in 1958, terms to begin January 1, 1959, to January 4, 1959; three to be elected in 1968, terms to begin January 5, 1969, to January 7, 1969; three to be elected in 1976, terms to begin on successive days beginning January 5, 1977, to January 7, 1977; one to be elected in 1982, term to begin January 8, 1983; one to be elected in 1986, term to begin January 9, 1987; two to be elected in 1990, terms to begin July 1, 1991, and July 2, 1991, respectively; one to be elected in 1996, term to begin January 2, 1997; and one to be elected in 2004, term to begin July 1, 2005;

In Hamilton county, twenty-one judges; eight to be elected in 1966, terms to begin January 1, 1967, January 2, 1967, and from February 9, 1967, to February 14, 1967, respectively; five to be elected in 1956, terms to begin from January 1, 1957, to January 5, 1957; one to be elected in 1964, term to begin January 1, 1965; one to be elected in 1974, term to begin January 15, 1975; one to be elected in 1980, term to begin January 16, 1981; two to be elected at large in the general election in 1982, terms to begin April 1, 1983; one to be elected in 1990, term to begin July 1, 1991; and two to be elected in 1996, terms to begin January 3, 1997, and January 4, 1997, respectively;

In Lucas county, fourteen judges; two to be elected in 1954, terms to begin January 1, 1955, and February 9, 1955, respectively; two to be elected in 1956, terms to begin January 1, 1957, and October 29, 1957, respectively; two to be elected in 1952, terms to begin January 1, 1953, and January 2, 1953, respectively; one to be elected in 1964, term to begin January 3, 1965; one to be elected in 1968, term to begin January 4, 1969; two to be elected in 1976, terms to begin January 4, 1977, and January 5, 1977, respectively; one to be elected in 1982, term to begin January 6, 1983; one to be elected in 1988, term to begin January 7, 1989; one to be elected in 1990, term to begin January 2, 1991; and one to be elected in 1992, term to begin January 2, 1993;

In Mahoning county, seven judges; three to be elected in 1954, terms to begin January 1, 1955, January 2, 1955, and February 9, 1955, respectively; one to be elected in 1956, term to begin January 1, 1957; one to be elected in 1952, term to begin January 1, 1953; one to be elected in 1968, term to begin January 2, 1969; and one to be elected in 1990, term to begin July 1, 1991;

In Montgomery county, fifteen judges; three to be elected in 1954, terms to begin January 1, 1955, January 2, 1955, and January 3, 1955, respectively; four to be elected in 1952, terms to begin January 1, 1953, January 2, 1953, July 1, 1953, and July 2, 1953, respectively; one to be elected in 1964, term to begin January 3, 1965; one to be elected in 1968, term to begin January 3, 1969; three to be elected in 1976, terms to begin on successive days beginning January 4, 1977, to January 6, 1977; two to be elected in 1990, terms to begin July 1, 1991, and July 2, 1991, respectively; and one to be elected in 1992, term to begin January 1, 1993 ;

In Stark county, eight judges; one to be elected in 1958, term to begin on January 2, 1959; two to be elected in 1954, terms to begin on January 1, 1955, and February 9, 1955, respectively; two to be elected in 1952, terms to begin January 1, 1953, and April 16, 1953, respectively; one to be elected in 1966, term to begin on January 4, 1967; and two to be elected in 1992, terms to begin January 1, 1993, and January 2, 1993, respectively;

In Summit county, thirteen judges; four to be elected in 1954, terms to begin January 1, 1955, January 2, 1955, January 3, 1955, and February 9, 1955, respectively; three to be elected in 1958, terms to begin January 1, 1959, January 2, 1959, and May 17, 1959, respectively; one to be elected in 1966, term to begin January 4, 1967; one to be elected in 1968, term to begin January 5, 1969; one to be elected in 1990, term to begin May 1, 1991; one to be elected in 1992, term to begin January 6, 1993; and two to be elected in 2008, terms to begin January 5, 2009, and January 6, 2009, respectively.

Notwithstanding the foregoing provisions, in any county having two or more judges of the court of common pleas, in which more than one-third of the judges plus one were previously elected at the same election, if the office of one of those judges so elected becomes vacant more than forty days prior to the second general election preceding the expiration of that judge's term, the office that that judge had filled shall be abolished as of the date of the next general election, and a new office of judge of the court of common pleas shall be created. The judge who is to fill that new office shall be elected for a six-year term at the next general election, and the term of that judge shall commence on the first day of the year following that general election, on which day no other judge's term begins, so that the number of judges that the county shall elect shall not be reduced.

Judges of the probate division of the court of common pleas are judges of the court of common pleas but shall be elected pursuant to sections 2101.02 and 2101.021 of the Revised Code, except in Adams, Harrison, Henry, Morgan, Noble, and Wyandot counties in which the judge of the court of common pleas elected pursuant to this section also shall serve as judge of the probate division, except in Lorain county in which the judges of the domestic relations division of the Lorain county court of common pleas elected pursuant to this section also shall perform the duties and functions of the judge of the probate division from February 9, 2009, through September 28, 2009, and except in Morrow county in which the judges of the court of common pleas elected pursuant to this section also shall perform the duties and functions of the judge of the probate division.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-13-2003; 06-17-2004; 05-18-2005; 12-20-2005; 01-18-2007; 2006 HB699 03-29-2007; 2007 HB155 12-21-2007

This section is set out twice. See also § 2301.02, effective until 6/21/2013.



Section 2301.03 - Designation domestic relations, juvenile and probate duties.

(A) In Franklin county, the judges of the court of common pleas whose terms begin on January 1, 1953, January 2, 1953, January 5, 1969, January 5, 1977, and January 2, 1997, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Franklin county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. They shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all parentage proceedings under Chapter 3111. of the Revised Code over which the juvenile court has jurisdiction, and all divorce, dissolution of marriage, legal separation, and annulment cases shall be assigned to them. In addition to the judge's regular duties, the judge who is senior in point of service shall serve on the children services board and the county advisory board and shall be the administrator of the domestic relations division and its subdivisions and departments.

(B) In Hamilton county:

(1) The judge of the court of common pleas, whose term begins on January 1, 1957, and successors, and the judge of the court of common pleas, whose term begins on February 14, 1967, and successors, shall be the juvenile judges as provided in Chapters 2151. and 2152. of the Revised Code, with the powers and jurisdiction conferred by those chapters.

(2) The judges of the court of common pleas whose terms begin on January 5, 1957, January 16, 1981, and July 1, 1991, and successors, shall be elected and designated as judges of the court of common pleas, division of domestic relations, and shall have assigned to them all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court. On or after the first day of July and before the first day of August of 1991 and each year thereafter, a majority of the judges of the division of domestic relations shall elect one of the judges of the division as administrative judge of that division. If a majority of the judges of the division of domestic relations are unable for any reason to elect an administrative judge for the division before the first day of August, a majority of the judges of the Hamilton county court of common pleas, as soon as possible after that date, shall elect one of the judges of the division of domestic relations as administrative judge of that division. The term of the administrative judge shall begin on the earlier of the first day of August of the year in which the administrative judge is elected or the date on which the administrative judge is elected by a majority of the judges of the Hamilton county court of common pleas and shall terminate on the date on which the administrative judge's successor is elected in the following year.

In addition to the judge's regular duties, the administrative judge of the division of domestic relations shall be the administrator of the domestic relations division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the division engaged in handling, servicing, or investigating divorce, dissolution of marriage, legal separation, and annulment cases, including any referees considered necessary by the judges in the discharge of their various duties.

The administrative judge of the division of domestic relations also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division, and shall fix the duties of its personnel. The duties of the personnel, in addition to those provided for in other sections of the Revised Code, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and counseling and conciliation services that may be made available to persons requesting them, whether or not the persons are parties to an action pending in the division.

The board of county commissioners shall appropriate the sum of money each year as will meet all the administrative expenses of the division of domestic relations, including reasonable expenses of the domestic relations judges and the division counselors and other employees designated to conduct the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, conciliation and counseling, and all matters relating to those cases and counseling, and the expenses involved in the attendance of division personnel at domestic relations and welfare conferences designated by the division, and the further sum each year as will provide for the adequate operation of the division of domestic relations.

The compensation and expenses of all employees and the salary and expenses of the judges shall be paid by the county treasurer from the money appropriated for the operation of the division, upon the warrant of the county auditor, certified to by the administrative judge of the division of domestic relations.

The summonses, warrants, citations, subpoenas, and other writs of the division may issue to a bailiff, constable, or staff investigator of the division or to the sheriff of any county or any marshal, constable, or police officer, and the provisions of law relating to the subpoenaing of witnesses in other cases shall apply insofar as they are applicable. When a summons, warrant, citation, subpoena, or other writ is issued to an officer, other than a bailiff, constable, or staff investigator of the division, the expense of serving it shall be assessed as a part of the costs in the case involved.

(3) The judge of the court of common pleas of Hamilton county whose term begins on January 3, 1997, and the successors to that judge shall each be elected and designated as the drug court judge of the court of common pleas of Hamilton county. The drug court judge may accept or reject any case referred to the drug court judge under division (B)(3) of this section. After the drug court judge accepts a referred case, the drug court judge has full authority over the case, including the authority to conduct arraignment, accept pleas, enter findings and dispositions, conduct trials, order treatment, and if treatment is not successfully completed pronounce and enter sentence.

A judge of the general division of the court of common pleas of Hamilton county and a judge of the Hamilton county municipal court may refer to the drug court judge any case, and any companion cases, the judge determines meet the criteria described under divisions (B)(3)(a) and (b) of this section. If the drug court judge accepts referral of a referred case, the case, and any companion cases, shall be transferred to the drug court judge. A judge may refer a case meeting the criteria described in divisions (B)(3)(a) and (b) of this section that involves a violation of a condition of a community control sanction to the drug court judge, and, if the drug court judge accepts the referral, the referring judge and the drug court judge have concurrent jurisdiction over the case.

A judge of the general division of the court of common pleas of Hamilton county and a judge of the Hamilton county municipal court may refer a case to the drug court judge under division (B)(3) of this section if the judge determines that both of the following apply:

(a) One of the following applies:

(i) The case involves a drug abuse offense, as defined in section 2925.01 of the Revised Code, that is a felony of the third or fourth degree if the offense is committed prior to July 1, 1996, a felony of the third, fourth, or fifth degree if the offense is committed on or after July 1, 1996, or a misdemeanor.

(ii) The case involves a theft offense, as defined in section 2913.01 of the Revised Code, that is a felony of the third or fourth degree if the offense is committed prior to July 1, 1996, a felony of the third, fourth, or fifth degree if the offense is committed on or after July 1, 1996, or a misdemeanor, and the defendant is drug or alcohol dependent or in danger of becoming drug or alcohol dependent and would benefit from treatment.

(b) All of the following apply:

(i) The case involves an offense for which a community control sanction may be imposed or is a case in which a mandatory prison term or a mandatory jail term is not required to be imposed.

(ii) The defendant has no history of violent behavior.

(iii) The defendant has no history of mental illness.

(iv) The defendant's current or past behavior, or both, is drug or alcohol driven.

(v) The defendant demonstrates a sincere willingness to participate in a fifteen-month treatment process.

(vi) The defendant has no acute health condition.

(vii) If the defendant is incarcerated, the county prosecutor approves of the referral.

(4) If the administrative judge of the court of common pleas of Hamilton county determines that the volume of cases pending before the drug court judge does not constitute a sufficient caseload for the drug court judge, the administrative judge, in accordance with the Rules of Superintendence for Courts of Common Pleas, shall assign individual cases to the drug court judge from the general docket of the court. If the assignments so occur, the administrative judge shall cease the assignments when the administrative judge determines that the volume of cases pending before the drug court judge constitutes a sufficient caseload for the drug court judge.

(5) As used in division (B) of this section, "community control sanction," "mandatory prison term," and "mandatory jail term" have the same meanings as in section 2929.01 of the Revised Code.

(C)

(1) In Lorain county:

(a) The judges of the court of common pleas whose terms begin on January 3, 1959, January 4, 1989, and January 2, 1999, and successors, and the judge of the court of common pleas whose term begins on February 9, 2009, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Lorain county and shall be elected and designated as the judges of the court of common pleas, division of domestic relations. The judges of the court of common pleas whose terms begin on January 3, 1959, January 4, 1989, and January 2, 1999, and successors, shall have all of the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all parentage proceedings over which the juvenile court has jurisdiction, and all divorce, dissolution of marriage, legal separation, and annulment cases shall be assigned to them, except cases that for some special reason are assigned to some other judge of the court of common pleas. From February 9, 2009, through September 28, 2009, the judge of the court of common pleas whose term begins on February 9, 2009, shall have all the powers relating to juvenile courts, and cases under Chapters 2151. and 2152. of the Revised Code, parentage proceedings over which the juvenile court has jurisdiction, and divorce, dissolution of marriage, legal separation, and annulment cases shall be assigned to that judge, except cases that for some special reason are assigned to some other judge of the court of common pleas.

(b) From January 1, 2006, through September 28, 2009, the judges of the court of common pleas, division of domestic relations, in addition to the powers and jurisdiction set forth in division (C)(1)(a) of this section, shall have jurisdiction over matters that are within the jurisdiction of the probate court under Chapter 2101. and other provisions of the Revised Code.

(c) The judge of the court of common pleas, division of domestic relations, whose term begins on February 9, 2009, is the successor to the probate judge who was elected in 2002 for a term that began on February 9, 2003. After September 28, 2009, the judge of the court of common pleas, division of domestic relations, whose term begins on February 9, 2009, shall be the probate judge.

(2)

(a) From February 9, 2009, through September 28, 2009, with respect to Lorain county, all references in law to the probate court shall be construed as references to the court of common pleas, division of domestic relations, and all references to the probate judge shall be construed as references to the judges of the court of common pleas, division of domestic relations.

(b) From February 9, 2009, through September 28, 2009, with respect to Lorain county, all references in law to the clerk of the probate court shall be construed as references to the judge who is serving pursuant to Rule 4 of the Rules of Superintendence for the Courts of Ohio as the administrative judge of the court of common pleas, division of domestic relations.

(D) In Lucas county:

(1) The judges of the court of common pleas whose terms begin on January 1, 1955, and January 3, 1965, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Lucas county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. All divorce, dissolution of marriage, legal separation, and annulment cases shall be assigned to them.

The judge of the division of domestic relations, senior in point of service, shall be considered as the presiding judge of the court of common pleas, division of domestic relations, and shall be charged exclusively with the assignment and division of the work of the division and the employment and supervision of all other personnel of the domestic relations division.

(2) The judges of the court of common pleas whose terms begin on January 5, 1977, and January 2, 1991, and successors shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Lucas county, shall be elected and designated as judges of the court of common pleas, juvenile division, and shall be the juvenile judges as provided in Chapters 2151. and 2152. of the Revised Code with the powers and jurisdictions conferred by those chapters. In addition to the judge's regular duties, the judge of the court of common pleas, juvenile division, senior in point of service, shall be the administrator of the juvenile division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the division engaged in handling, servicing, or investigating juvenile cases, including any referees considered necessary by the judges of the division in the discharge of their various duties.

The judge of the court of common pleas, juvenile division, senior in point of service, also shall designate the title, compensation, expense allowance, hours, leaves of absence, and vacation of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel, in addition to other statutory duties include the handling, servicing, and investigation of juvenile cases and counseling and conciliation services that may be made available to persons requesting them, whether or not the persons are parties to an action pending in the division.

(3) If one of the judges of the court of common pleas, division of domestic relations, or one of the judges of the juvenile division is sick, absent, or unable to perform that judge's judicial duties or the volume of cases pending in that judge's division necessitates it, the duties shall be performed by the judges of the other of those divisions.

(E) In Mahoning county:

(1) The judge of the court of common pleas whose term began on January 1, 1955, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Mahoning county, shall be elected and designated as judge of the court of common pleas, division of domestic relations, and shall be assigned all the divorce, dissolution of marriage, legal separation, and annulment cases coming before the court. In addition to the judge's regular duties, the judge of the court of common pleas, division of domestic relations, shall be the administrator of the domestic relations division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the division engaged in handling, servicing, or investigating divorce, dissolution of marriage, legal separation, and annulment cases, including any referees considered necessary in the discharge of the various duties of the judge's office.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and counseling and conciliation services that may be made available to persons requesting them, whether or not the persons are parties to an action pending in the division.

(2) The judge of the court of common pleas whose term began on January 2, 1969, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Mahoning county, shall be elected and designated as judge of the court of common pleas, juvenile division, and shall be the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code, with the powers and jurisdictions conferred by those chapters. In addition to the judge's regular duties, the judge of the court of common pleas, juvenile division, shall be the administrator of the juvenile division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the division engaged in handling, servicing, or investigating juvenile cases, including any referees considered necessary by the judge in the discharge of the judge's various duties.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of juvenile cases and counseling and conciliation services that may be made available to persons requesting them, whether or not the persons are parties to an action pending in the division.

(3) If a judge of the court of common pleas, division of domestic relations or juvenile division, is sick, absent, or unable to perform that judge's judicial duties, or the volume of cases pending in that judge's division necessitates it, that judge's duties shall be performed by another judge of the court of common pleas.

(F) In Montgomery county:

(1) The judges of the court of common pleas whose terms begin on January 2, 1953, and January 4, 1977, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Montgomery county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. These judges shall have assigned to them all divorce, dissolution of marriage, legal separation, and annulment cases.

The judge of the division of domestic relations, senior in point of service, shall be charged exclusively with the assignment and division of the work of the division and shall have charge of the employment and supervision of the personnel of the division engaged in handling, servicing, or investigating divorce, dissolution of marriage, legal separation, and annulment cases, including any necessary referees, except those employees who may be appointed by the judge, junior in point of service, under this section and sections 2301.12 and 2301.18 of the Revised Code. The judge of the division of domestic relations, senior in point of service, also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties.

(2) The judges of the court of common pleas whose terms begin on January 1, 1953, and January 1, 1993, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Montgomery county, shall be elected and designated as judges of the court of common pleas, juvenile division, and shall be, and have the powers and jurisdiction of, the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code.

In addition to the judge's regular duties, the judge of the court of common pleas, juvenile division, senior in point of service, shall be the administrator of the juvenile division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the juvenile division, including any necessary referees, who are engaged in handling, servicing, or investigating juvenile cases. The judge, senior in point of service, also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of juvenile cases and of any counseling and conciliation services that are available upon request to persons, whether or not they are parties to an action pending in the division.

If one of the judges of the court of common pleas, division of domestic relations, or one of the judges of the court of common pleas, juvenile division, is sick, absent, or unable to perform that judge's duties or the volume of cases pending in that judge's division necessitates it, the duties of that judge may be performed by the judge or judges of the other of those divisions.

(G) In Richland county:

(1) The judge of the court of common pleas whose term begins on January 1, 1957, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Richland county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. That judge shall be assigned and hear all divorce, dissolution of marriage, legal separation, and annulment cases, all domestic violence cases arising under section 3113.31 of the Revised Code, and all post-decree proceedings arising from any case pertaining to any of those matters. The division of domestic relations has concurrent jurisdiction with the juvenile division of the court of common pleas of Richland county to determine the care, custody, or control of any child not a ward of another court of this state, and to hear and determine a request for an order for the support of any child if the request is not ancillary to an action for divorce, dissolution of marriage, annulment, or legal separation, a criminal or civil action involving an allegation of domestic violence, or an action for support brought under Chapter 3115. of the Revised Code. Except in cases that are subject to the exclusive original jurisdiction of the juvenile court, the judge of the division of domestic relations shall be assigned and hear all cases pertaining to paternity or parentage, the care, custody, or control of children, parenting time or visitation, child support, or the allocation of parental rights and responsibilities for the care of children, all proceedings arising under Chapter 3111. of the Revised Code, all proceedings arising under the uniform interstate family support act contained in Chapter 3115. of the Revised Code, and all post-decree proceedings arising from any case pertaining to any of those matters.

In addition to the judge's regular duties, the judge of the court of common pleas, division of domestic relations, shall be the administrator of the domestic relations division and its subdivisions and departments. The judge shall have charge of the employment, assignment, and supervision of the personnel of the domestic relations division, including any magistrates the judge considers necessary for the discharge of the judge's duties. The judge shall also designate the title, compensation, expense allowances, hours, leaves of absence, vacation, and other employment-related matters of the personnel of the division and shall fix their duties.

(2) The judge of the court of common pleas whose term begins on January 3, 2005, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Richland county, shall be elected and designated as judge of the court of common pleas, juvenile division, and shall be, and have the powers and jurisdiction of, the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code. Except in cases that are subject to the exclusive original jurisdiction of the juvenile court, the judge of the juvenile division shall not have jurisdiction or the power to hear, and shall not be assigned, any case pertaining to paternity or parentage, the care, custody, or control of children, parenting time or visitation, child support, or the allocation of parental rights and responsibilities for the care of children or any post-decree proceeding arising from any case pertaining to any of those matters. The judge of the juvenile division shall not have jurisdiction or the power to hear, and shall not be assigned, any proceeding under the uniform interstate family support act contained in Chapter 3115. of the Revised Code.

In addition to the judge's regular duties, the judge of the juvenile division shall be the administrator of the juvenile division and its subdivisions and departments. The judge shall have charge of the employment, assignment, and supervision of the personnel of the juvenile division who are engaged in handling, servicing, or investigating juvenile cases, including any magistrates whom the judge considers necessary for the discharge of the judge's various duties.

The judge of the juvenile division also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of juvenile cases and providing any counseling, conciliation, and mediation services that the court makes available to persons, whether or not the persons are parties to an action pending in the court, who request the services.

(H) In Stark county, the judges of the court of common pleas whose terms begin on January 1, 1953, January 2, 1959, and January 1, 1993, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Stark county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. They shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all parentage proceedings over which the juvenile court has jurisdiction, and all divorce, dissolution of marriage, legal separation, and annulment cases, except cases that are assigned to some other judge of the court of common pleas for some special reason, shall be assigned to the judges.

The judge of the division of domestic relations, second most senior in point of service, shall have charge of the employment and supervision of the personnel of the division engaged in handling, servicing, or investigating divorce, dissolution of marriage, legal separation, and annulment cases, and necessary referees required for the judge's respective court.

The judge of the division of domestic relations, senior in point of service, shall be charged exclusively with the administration of sections 2151.13, 2151.16, 2151.17, and 2152.71 of the Revised Code and with the assignment and division of the work of the division and the employment and supervision of all other personnel of the division, including, but not limited to, that judge's necessary referees, but excepting those employees who may be appointed by the judge second most senior in point of service. The senior judge further shall serve in every other position in which the statutes permit or require a juvenile judge to serve.

(I) In Summit county:

(1) The judges of the court of common pleas whose terms begin on January 4, 1967, and January 6, 1993, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Summit county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. The judges of the division of domestic relations shall have assigned to them and hear all divorce, dissolution of marriage, legal separation, and annulment cases that come before the court. Except in cases that are subject to the exclusive original jurisdiction of the juvenile court, the judges of the division of domestic relations shall have assigned to them and hear all cases pertaining to paternity, custody, visitation, child support, or the allocation of parental rights and responsibilities for the care of children and all post-decree proceedings arising from any case pertaining to any of those matters. The judges of the division of domestic relations shall have assigned to them and hear all proceedings under the uniform interstate family support act contained in Chapter 3115. of the Revised Code.

The judge of the division of domestic relations, senior in point of service, shall be the administrator of the domestic relations division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the division, including any necessary referees, who are engaged in handling, servicing, or investigating divorce, dissolution of marriage, legal separation, and annulment cases. That judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and of any counseling and conciliation services that are available upon request to all persons, whether or not they are parties to an action pending in the division.

(2) The judge of the court of common pleas whose term begins on January 1, 1955, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Summit county, shall be elected and designated as judge of the court of common pleas, juvenile division, and shall be, and have the powers and jurisdiction of, the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code. Except in cases that are subject to the exclusive original jurisdiction of the juvenile court, the judge of the juvenile division shall not have jurisdiction or the power to hear, and shall not be assigned, any case pertaining to paternity, custody, visitation, child support, or the allocation of parental rights and responsibilities for the care of children or any post-decree proceeding arising from any case pertaining to any of those matters. The judge of the juvenile division shall not have jurisdiction or the power to hear, and shall not be assigned, any proceeding under the uniform interstate family support act contained in Chapter 3115. of the Revised Code.

The juvenile judge shall be the administrator of the juvenile division and its subdivisions and departments and shall have charge of the employment, assignment, and supervision of the personnel of the juvenile division, including any necessary referees, who are engaged in handling, servicing, or investigating juvenile cases. The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of juvenile cases and of any counseling and conciliation services that are available upon request to persons, whether or not they are parties to an action pending in the division.

(J) In Trumbull county, the judges of the court of common pleas whose terms begin on January 1, 1953, and January 2, 1977, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Trumbull county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. They shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all parentage proceedings over which the juvenile court has jurisdiction, and all divorce, dissolution of marriage, legal separation, and annulment cases shall be assigned to them, except cases that for some special reason are assigned to some other judge of the court of common pleas.

(K) In Butler county:

(1) The judges of the court of common pleas whose terms begin on January 1, 1957, and January 4, 1993, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Butler county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. The judges of the division of domestic relations shall have assigned to them all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court, except in cases that for some special reason are assigned to some other judge of the court of common pleas. The judges of the division of domestic relations also have concurrent jurisdiction with judges of the juvenile division of the court of common pleas of Butler county with respect to and may hear cases to determine the custody, support, or custody and support of a child who is born of issue of a marriage and who is not the ward of another court of this state, cases commenced by a party of the marriage to obtain an order requiring support of any child when the request for that order is not ancillary to an action for divorce, dissolution of marriage, annulment, or legal separation, a criminal or civil action involving an allegation of domestic violence, an action for support under Chapter 3115. of the Revised Code, or an action that is within the exclusive original jurisdiction of the juvenile division of the court of common pleas of Butler county and that involves an allegation that the child is an abused, neglected, or dependent child, and post-decree proceedings and matters arising from those types of cases. The judge senior in point of service shall be charged with the assignment and division of the work of the division and with the employment and supervision of all other personnel of the domestic relations division.

The judge senior in point of service also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(2) The judges of the court of common pleas whose terms begin on January 3, 1987, and January 2, 2003, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Butler county, shall be elected and designated as judges of the court of common pleas, juvenile division, and shall be the juvenile judges as provided in Chapters 2151. and 2152. of the Revised Code, with the powers and jurisdictions conferred by those chapters. Except in cases that are subject to the exclusive original jurisdiction of the juvenile court, the judges of the juvenile division shall not have jurisdiction or the power to hear and shall not be assigned, but shall have the limited ability and authority to certify, any case commenced by a party of a marriage to determine the custody, support, or custody and support of a child who is born of issue of the marriage and who is not the ward of another court of this state when the request for the order in the case is not ancillary to an action for divorce, dissolution of marriage, annulment, or legal separation. The judge of the court of common pleas, juvenile division, who is senior in point of service, shall be the administrator of the juvenile division and its subdivisions and departments. The judge, senior in point of service, shall have charge of the employment, assignment, and supervision of the personnel of the juvenile division who are engaged in handling, servicing, or investigating juvenile cases, including any referees whom the judge considers necessary for the discharge of the judge's various duties.

The judge, senior in point of service, also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of juvenile cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(3) If a judge of the court of common pleas, division of domestic relations or juvenile division, is sick, absent, or unable to perform that judge's judicial duties or the volume of cases pending in the judge's division necessitates it, the duties of that judge shall be performed by the other judges of the domestic relations and juvenile divisions.

(L)

(1) In Cuyahoga county, the judges of the court of common pleas whose terms begin on January 8, 1961, January 9, 1961, January 18, 1975, January 19, 1975, and January 13, 1987, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Cuyahoga county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. They shall have all the powers relating to all divorce, dissolution of marriage, legal separation, and annulment cases, except in cases that are assigned to some other judge of the court of common pleas for some special reason.

(2) The administrative judge is administrator of the domestic relations division and its subdivisions and departments and has the following powers concerning division personnel:

(a) Full charge of the employment, assignment, and supervision;

(b) Sole determination of compensation, duties, expenses, allowances, hours, leaves, and vacations.

(3) "Division personnel" include persons employed or referees engaged in hearing, servicing, investigating, counseling, or conciliating divorce, dissolution of marriage, legal separation and annulment matters.

(M) In Lake county:

(1) The judge of the court of common pleas whose term begins on January 2, 1961, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Lake county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all the divorce, dissolution of marriage, legal separation, and annulment cases coming before the court, except in cases that for some special reason are assigned to some other judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of all other personnel of the domestic relations division.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(2) The judge of the court of common pleas whose term begins on January 4, 1979, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Lake county, shall be elected and designated as judge of the court of common pleas, juvenile division, and shall be the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code, with the powers and jurisdictions conferred by those chapters. The judge of the court of common pleas, juvenile division, shall be the administrator of the juvenile division and its subdivisions and departments. The judge shall have charge of the employment, assignment, and supervision of the personnel of the juvenile division who are engaged in handling, servicing, or investigating juvenile cases, including any referees whom the judge considers necessary for the discharge of the judge's various duties.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of juvenile cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(3) If a judge of the court of common pleas, division of domestic relations or juvenile division, is sick, absent, or unable to perform that judge's judicial duties or the volume of cases pending in the judge's division necessitates it, the duties of that judge shall be performed by the other judges of the domestic relations and juvenile divisions.

(N) In Erie county:

(1) The judge of the court of common pleas whose term begins on January 2, 1971, and the successors to that judge whose terms begin before January 2, 2007, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judge of the court of common pleas of Erie county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall have all the powers relating to juvenile courts, and shall be assigned all cases under Chapters 2151. and 2152. of the Revised Code, parentage proceedings over which the juvenile court has jurisdiction, and divorce, dissolution of marriage, legal separation, and annulment cases, except cases that for some special reason are assigned to some other judge.

On or after January 2, 2007, the judge of the court of common pleas who is elected in 2006 shall be the successor to the judge of the domestic relations division whose term expires on January 1, 2007, shall be designated as judge of the court of common pleas, juvenile division, and shall be the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code with the powers and jurisdictions conferred by those chapters.

(2) The judge of the court of common pleas, general division, whose term begins on January 1, 2005, and successors, the judge of the court of common pleas, general division whose term begins on January 2, 2005, and successors, and the judge of the court of common pleas, general division, whose term begins February 9, 2009, and successors, shall have assigned to them, in addition to all matters that are within the jurisdiction of the general division of the court of common pleas, all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court, and all matters that are within the jurisdiction of the probate court under Chapter 2101., and other provisions, of the Revised Code.

(O) In Greene county:

(1) The judge of the court of common pleas whose term begins on January 1, 1961, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Greene county and shall be elected and designated as the judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, annulment, uniform reciprocal support enforcement, and domestic violence cases and all other cases related to domestic relations, except cases that for some special reason are assigned to some other judge of the court of common pleas.

The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of all other personnel of the division. The judge also shall designate the title, compensation, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel of the division, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and the provision of counseling and conciliation services that the division considers necessary and makes available to persons who request the services, whether or not the persons are parties in an action pending in the division. The compensation for the personnel shall be paid from the overall court budget and shall be included in the appropriations for the existing judges of the general division of the court of common pleas.

(2) The judge of the court of common pleas whose term begins on January 1, 1995, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Greene county, shall be elected and designated as judge of the court of common pleas, juvenile division, and, on or after January 1, 1995, shall be the juvenile judge as provided in Chapters 2151. and 2152. of the Revised Code with the powers and jurisdiction conferred by those chapters. The judge of the court of common pleas, juvenile division, shall be the administrator of the juvenile division and its subdivisions and departments. The judge shall have charge of the employment, assignment, and supervision of the personnel of the juvenile division who are engaged in handling, servicing, or investigating juvenile cases, including any referees whom the judge considers necessary for the discharge of the judge's various duties.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacation of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of juvenile cases and providing any counseling and conciliation services that the court makes available to persons, whether or not the persons are parties to an action pending in the court, who request the services.

(3) If one of the judges of the court of common pleas, general division, is sick, absent, or unable to perform that judge's judicial duties or the volume of cases pending in the general division necessitates it, the duties of that judge of the general division shall be performed by the judge of the division of domestic relations and the judge of the juvenile division.

(P) In Portage county, the judge of the court of common pleas, whose term begins January 2, 1987, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Portage county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court, except in cases that for some special reason are assigned to some other judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of all other personnel of the domestic relations division.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(Q) In Clermont county, the judge of the court of common pleas, whose term begins January 2, 1987, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Clermont county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court, except in cases that for some special reason are assigned to some other judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of all other personnel of the domestic relations division.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(R) In Warren county, the judge of the court of common pleas, whose term begins January 1, 1987, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Warren county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court, except in cases that for some special reason are assigned to some other judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of all other personnel of the domestic relations division.

The judge also shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix their duties. The duties of the personnel, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(S) In Licking county, the judges of the court of common pleas, whose terms begin on January 1, 1991, and January 1, 2005, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Licking county and shall be elected and designated as judges of the court of common pleas, division of domestic relations. The judges shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases, all cases arising under Chapter 3111. of the Revised Code, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings, except in cases that for some special reason are assigned to another judge of the court of common pleas. The administrative judge of the division of domestic relations shall be charged with the assignment and division of the work of the division and with the employment and supervision of the personnel of the division.

The administrative judge of the division of domestic relations shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel of the division, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, cases arising under Chapter 3111. of the Revised Code, and proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(T) In Allen county, the judge of the court of common pleas, whose term begins January 1, 1993, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Allen county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases, all cases arising under Chapter 3111. of the Revised Code, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings, except in cases that for some special reason are assigned to another judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of the personnel of the division.

The judge shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel of the division, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, cases arising under Chapter 3111. of the Revised Code, and proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(U) In Medina county, the judge of the court of common pleas whose term begins January 1, 1995, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Medina county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases, all cases arising under Chapter 3111. of the Revised Code, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings, except in cases that for some special reason are assigned to another judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of the personnel of the division.

The judge shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, cases arising under Chapter 3111. of the Revised Code, and proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and providing counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(V) In Fairfield county, the judge of the court of common pleas whose term begins January 2, 1995, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Fairfield county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases, all cases arising under Chapter 3111. of the Revised Code, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings, except in cases that for some special reason are assigned to another judge of the court of common pleas. The judge also has concurrent jurisdiction with the probate-juvenile division of the court of common pleas of Fairfield county with respect to and may hear cases to determine the custody of a child, as defined in section 2151.011 of the Revised Code, who is not the ward of another court of this state, cases that are commenced by a parent, guardian, or custodian of a child, as defined in section 2151.011 of the Revised Code, to obtain an order requiring a parent of the child to pay child support for that child when the request for that order is not ancillary to an action for divorce, dissolution of marriage, annulment, or legal separation, a criminal or civil action involving an allegation of domestic violence, an action for support under Chapter 3115. of the Revised Code, or an action that is within the exclusive original jurisdiction of the probate-juvenile division of the court of common pleas of Fairfield county and that involves an allegation that the child is an abused, neglected, or dependent child, and post-decree proceedings and matters arising from those types of cases.

The judge of the domestic relations division shall be charged with the assignment and division of the work of the division and with the employment and supervision of the personnel of the division.

The judge shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel of the division, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, cases arising under Chapter 3111. of the Revised Code, and proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and providing any counseling and conciliation services that the division makes available to persons, regardless of whether the persons are parties to an action pending in the division, who request the services. When the judge hears a case to determine the custody of a child, as defined in section 2151.011 of the Revised Code, who is not the ward of another court of this state or a case that is commenced by a parent, guardian, or custodian of a child, as defined in section 2151.011 of the Revised Code, to obtain an order requiring a parent of the child to pay child support for that child when the request for that order is not ancillary to an action for divorce, dissolution of marriage, annulment, or legal separation, a criminal or civil action involving an allegation of domestic violence, an action for support under Chapter 3115. of the Revised Code, or an action that is within the exclusive original jurisdiction of the probate-juvenile division of the court of common pleas of Fairfield county and that involves an allegation that the child is an abused, neglected, or dependent child, the duties of the personnel of the domestic relations division also include the handling, servicing, and investigation of those types of cases.

(W)

(1) In Clark county, the judge of the court of common pleas whose term begins on January 2, 1995, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Clark county and shall be elected and designated as judge of the court of common pleas, domestic relations division. The judge shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code and all parentage proceedings under Chapter 3111. of the Revised Code over which the juvenile court has jurisdiction shall be assigned to the judge of the division of domestic relations. All divorce, dissolution of marriage, legal separation, annulment, uniform reciprocal support enforcement, and other cases related to domestic relations shall be assigned to the domestic relations division, and the presiding judge of the court of common pleas shall assign the cases to the judge of the domestic relations division and the judges of the general division.

(2) In addition to the judge's regular duties, the judge of the division of domestic relations shall serve on the children services board and the county advisory board.

(3) If the judge of the court of common pleas of Clark county, division of domestic relations, is sick, absent, or unable to perform that judge's judicial duties or if the presiding judge of the court of common pleas of Clark county determines that the volume of cases pending in the division of domestic relations necessitates it, the duties of the judge of the division of domestic relations shall be performed by the judges of the general division or probate division of the court of common pleas of Clark county, as assigned for that purpose by the presiding judge of that court, and the judges so assigned shall act in conjunction with the judge of the division of domestic relations of that court.

(X) In Scioto county, the judge of the court of common pleas whose term begins January 2, 1995, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as other judges of the court of common pleas of Scioto county and shall be elected and designated as judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases, all cases arising under Chapter 3111. of the Revised Code, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, visitation, and all post-decree proceedings and matters arising from those cases and proceedings, except in cases that for some special reason are assigned to another judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of the personnel of the division.

The judge shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel, in addition to other statutory duties, include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, cases arising under Chapter 3111. of the Revised Code, and proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and providing counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(Y) In Auglaize county, the judge of the probate and juvenile divisions of the Auglaize county court of common pleas also shall be the administrative judge of the domestic relations division of the court and shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases coming before the court. The judge shall have all powers as administrator of the domestic relations division and shall have charge of the personnel engaged in handling, servicing, or investigating divorce, dissolution of marriage, legal separation, and annulment cases, including any referees considered necessary for the discharge of the judge's various duties.

(Z)

(1) In Marion county, the judge of the court of common pleas whose term begins on February 9, 1999, and the successors to that judge, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Marion county and shall be elected and designated as judge of the court of common pleas, domestic relations-juvenile-probate division. Except as otherwise specified in this division, that judge, and the successors to that judge, shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all cases arising under Chapter 3111. of the Revised Code, all divorce, dissolution of marriage, legal separation, and annulment cases, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings shall be assigned to that judge and the successors to that judge. Except as provided in division (Z)(2) of this section and notwithstanding any other provision of any section of the Revised Code, on and after February 9, 2003, the judge of the court of common pleas of Marion county whose term begins on February 9, 1999, and the successors to that judge, shall have all the powers relating to the probate division of the court of common pleas of Marion county in addition to the powers previously specified in this division, and shall exercise concurrent jurisdiction with the judge of the probate division of that court over all matters that are within the jurisdiction of the probate division of that court under Chapter 2101., and other provisions, of the Revised Code in addition to the jurisdiction of the domestic relations-juvenile-probate division of that court otherwise specified in division (Z)(1) of this section.

(2) The judge of the domestic relations-juvenile-probate division of the court of common pleas of Marion county or the judge of the probate division of the court of common pleas of Marion county, whichever of those judges is senior in total length of service on the court of common pleas of Marion county, regardless of the division or divisions of service, shall serve as the clerk of the probate division of the court of common pleas of Marion county.

(3) On and after February 9, 2003, all references in law to "the probate court," "the probate judge," "the juvenile court," or "the judge of the juvenile court" shall be construed, with respect to Marion county, as being references to both "the probate division" and "the domestic relations-juvenile-probate division" and as being references to both "the judge of the probate division" and "the judge of the domestic relations- juvenile-probate division." On and after February 9, 2003, all references in law to "the clerk of the probate court" shall be construed, with respect to Marion county, as being references to the judge who is serving pursuant to division (Z)(2) of this section as the clerk of the probate division of the court of common pleas of Marion county.

(AA) In Muskingum county, the judge of the court of common pleas whose term begins on January 2, 2003, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Muskingum county and shall be elected and designated as the judge of the court of common pleas, division of domestic relations. The judge shall be assigned all divorce, dissolution of marriage, legal separation, and annulment cases, all cases arising under Chapter 3111. of the Revised Code, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings, except in cases that for some special reason are assigned to another judge of the court of common pleas. The judge shall be charged with the assignment and division of the work of the division and with the employment and supervision of the personnel of the division.

The judge shall designate the title, compensation, expense allowances, hours, leaves of absence, and vacations of the personnel of the division and shall fix the duties of the personnel of the division. The duties of the personnel of the division, in addition to other statutory duties, shall include the handling, servicing, and investigation of divorce, dissolution of marriage, legal separation, and annulment cases, cases arising under Chapter 3111. of the Revised Code, and proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation and providing any counseling and conciliation services that the division makes available to persons, whether or not the persons are parties to an action pending in the division, who request the services.

(BB) In Henry county, the judge of the court of common pleas whose term begins on January 1, 2005, and successors, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judge of the court of common pleas of Henry county and shall be elected and designated as the judge of the court of common pleas, division of domestic relations. The judge shall have all of the powers relating to juvenile courts, and all cases under Chapter 2151. or 2152. of the Revised Code, all parentage proceedings arising under Chapter 3111. of the Revised Code over which the juvenile court has jurisdiction, all divorce, dissolution of marriage, legal separation, and annulment cases, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings shall be assigned to that judge, except in cases that for some special reason are assigned to the other judge of the court of common pleas.

(CC)

(1) In Logan county, the judge of the court of common pleas whose term begins January 2, 2005, and the successors to that judge, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Logan county and shall be elected and designated as judge of the court of common pleas, domestic relations-juvenile-probate division. Except as otherwise specified in this division, that judge, and the successors to that judge, shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all cases arising under Chapter 3111. of the Revised Code, all divorce, dissolution of marriage, legal separation, and annulment cases, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings shall be assigned to that judge and the successors to that judge. Notwithstanding any other provision of any section of the Revised Code, on and after January 2, 2005, the judge of the court of common pleas of Logan county whose term begins on January 2, 2005, and the successors to that judge, shall have all the powers relating to the probate division of the court of common pleas of Logan county in addition to the powers previously specified in this division and shall exercise concurrent jurisdiction with the judge of the probate division of that court over all matters that are within the jurisdiction of the probate division of that court under Chapter 2101., and other provisions, of the Revised Code in addition to the jurisdiction of the domestic relations-juvenile-probate division of that court otherwise specified in division (CC)(1) of this section.

(2) The judge of the domestic relations-juvenile-probate division of the court of common pleas of Logan county or the probate judge of the court of common pleas of Logan county who is elected as the administrative judge of the probate division of the court of common pleas of Logan county pursuant to Rule 4 of the Rules of Superintendence shall be the clerk of the probate division and juvenile division of the court of common pleas of Logan county. The clerk of the court of common pleas who is elected pursuant to section 2303.01 of the Revised Code shall keep all of the journals, records, books, papers, and files pertaining to the domestic relations cases.

(3) On and after January 2, 2005, all references in law to "the probate court," "the probate judge," "the juvenile court," or "the judge of the juvenile court" shall be construed, with respect to Logan county, as being references to both "the probate division" and the "domestic relations-juvenile-probate division" and as being references to both "the judge of the probate division" and the "judge of the domestic relations-juvenile-probate division." On and after January 2, 2005, all references in law to "the clerk of the probate court" shall be construed, with respect to Logan county, as being references to the judge who is serving pursuant to division (CC)(2) of this section as the clerk of the probate division of the court of common pleas of Logan county.

(DD)

(1) In Champaign county, the judge of the court of common pleas whose term begins February 9, 2003, and the judge of the court of common pleas whose term begins February 10, 2009, and the successors to those judges, shall have the same qualifications, exercise the same powers and jurisdiction, and receive the same compensation as the other judges of the court of common pleas of Champaign county and shall be elected and designated as judges of the court of common pleas, domestic relations-juvenile-probate division. Except as otherwise specified in this division, those judges, and the successors to those judges, shall have all the powers relating to juvenile courts, and all cases under Chapters 2151. and 2152. of the Revised Code, all cases arising under Chapter 3111. of the Revised Code, all divorce, dissolution of marriage, legal separation, and annulment cases, all proceedings involving child support, the allocation of parental rights and responsibilities for the care of children and the designation for the children of a place of residence and legal custodian, parenting time, and visitation, and all post-decree proceedings and matters arising from those cases and proceedings shall be assigned to those judges and the successors to those judges. Notwithstanding any other provision of any section of the Revised Code, on and after February 9, 2009, the judges designated by this division as judges of the court of common pleas of Champaign county, domestic relations-juvenile-probate division, and the successors to those judges, shall have all the powers relating to probate courts in addition to the powers previously specified in this division and shall exercise jurisdiction over all matters that are within the jurisdiction of probate courts under Chapter 2101., and other provisions, of the Revised Code in addition to the jurisdiction of the domestic relations-juvenile-probate division otherwise specified in division (DD)(1) of this section.

(2) On and after February 9, 2009, all references in law to "the probate court," "the probate judge," "the juvenile court," or "the judge of the juvenile court" shall be construed with respect to Champaign county as being references to the "domestic relations-juvenile-probate division" and as being references to the "judge of the domestic relations-juvenile-probate division." On and after February 9, 2009, all references in law to "the clerk of the probate court" shall be construed with respect to Champaign county as being references to the judge who is serving pursuant to Rule 4 of the Rules of Superintendence for the Courts of Ohio as the administrative judge of the court of common pleas, domestic relations-juvenile-probate division.

(EE) If a judge of the court of common pleas, division of domestic relations, or juvenile judge, of any of the counties mentioned in this section is sick, absent, or unable to perform that judge's judicial duties or the volume of cases pending in the judge's division necessitates it, the duties of that judge shall be performed by another judge of the court of common pleas of that county, assigned for that purpose by the presiding judge of the court of common pleas of that county to act in place of or in conjunction with that judge, as the case may require.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-2004; 06-17-2004; 12-20-2005; 2007 HB155 12-21-2007



Section 2301.031 - Computerizing court of paying cost of computerized legal research.

(A)

(1) The domestic relations judges of a domestic relations division created by section 2301.03 of the Revised Code may determine that, for the efficient operation of their division, additional funds are required to computerize the division, to make available computerized legal research services, or both. Upon making a determination that additional funds are required for either or both of those purposes, the judges shall do one of the following:

(a) Authorize and direct the clerk or a deputy clerk of the division to charge one additional fee not to exceed three dollars on the filing of each cause of action or appeal under division (A), (Q), or (U) of section 2303.20 of the Revised Code;

(b) If the clerk of the court of common pleas serves as the clerk of the division, authorize and direct the clerk of the court of common pleas to charge one additional fee not to exceed three dollars on the filing of each cause of action or appeal under division (A), (Q), or (U) of section 2303.20 of the Revised Code.

(2) All moneys collected under division (A)(1) of this section shall be paid to the county treasurer. The treasurer shall place the moneys from the fees in a separate fund to be disbursed either upon an order of the domestic relations judges, subject to an appropriation by the board of county commissioners, or upon an order of the domestic relations judge, subject to the court making an annual report available to the public listing the use of all such funds, in an amount no greater than the actual cost to the division of procuring and maintaining computerization of the court, computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners, expend those surplus funds, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend those surplus funds, for other appropriate technological expenses of the court.

(B)

(1) If the clerk of the court of common pleas is not serving as the clerk of a juvenile or domestic relations division created by section 2301.03 of the Revised Code, the juvenile or domestic relations judges may determine that, for the efficient operation of their division, additional funds are required to computerize the office of the clerk of their division and, upon that determination, may authorize and direct the clerk or a deputy clerk of their division to charge an additional fee, not to exceed ten dollars, on the filing of each cause of action or appeal, on the filing, docketing, and endorsing of each certificate of judgment, or on the docketing and indexing of each aid in execution or petition to vacate, revive, or modify a judgment under divisions (A), (P), (Q), (T), and (U) of section 2303.20 of the Revised Code. Subject to division (B)(2) of this section, all moneys collected under this division shall be paid to the county treasurer to be disbursed, upon an order of the juvenile or domestic relations judges and subject to appropriation by the board of county commissioners, in an amount no greater than the actual cost to the juvenile or domestic relations division of procuring and maintaining computer systems for the clerk's office.

(2) If juvenile or domestic relations judges make the determination described in division (B)(1) of this section, the board of county commissioners may issue one or more general obligation bonds for the purpose of procuring and maintaining the computer systems for the office of the clerk of the juvenile or domestic relations division. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges on and financing costs related to any general obligation bonds issued pursuant to this division as they become due. General obligation bonds issued pursuant to this division are Chapter 133. securities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-24-1993



Section 2301.04 - [Repealed].

Effective Date: 12-04-1995



Section 2301.05 - Common pleas court terms.

The term of any division of a court of common pleas is one calendar year, which may, by written order of the judges of the division, be divided into parts for purposes of Chapter 2313. of the Revised Code.

Effective Date: 08-06-1976



Section 2301.06 to 2301.09 - [Repealed].

Effective Date: 08-06-1976



Section 2301.10 - Order for accused to appear for fingerprinting.

(A) If a sheriff or chief of police has not taken, or caused to be taken, a person's or child's fingerprints in accordance with division (A)(1) of section 109.60 of the Revised Code with respect to a crime or act set forth in that division by the time of the arraignment or first appearance of the person or child with respect to that crime or act, the court of common pleas shall order the person or child to appear before the sheriff or chief of police within twenty-four hours of the arraignment or first appearance to have the person's or child's fingerprints taken as provided in division (A)(2) of section 109.60 of the Revised Code.

(B) If the court of common pleas has jurisdiction over a case involving a person or child with respect to whom division (A)(1) or (2) of section 109.60 of the Revised Code requires a sheriff or chief of police to take the person's or child's fingerprints, the court of common pleas shall inquire at the time of the person's or child's sentencing or adjudication for the crime or act for which the fingerprints were required to be taken whether or not the person or child has been fingerprinted pursuant to division (A)(1) or (2) of section 109.60 of the Revised Code for the original arrest or court appearance upon which the sentence or adjudication is based. If a person or child was not fingerprinted for the original arrest or court appearance, the court of common pleas shall order the person or child to appear before the sheriff or chief of police within twenty-four hours to have the person's or child's fingerprints taken as provided in division (A)(3) of section 109.60 of the Revised Code.

(C) Pursuant to an order issued under division (A) or (B) of this section, the sheriff or chief of police shall take the person's or child's fingerprints, or cause the fingerprints to be taken, as provided in division (A)(3) of section 109.60 of the Revised Code or shall provide written notification to the court if the person or child failed to appear or provide impressions of the person's or child's fingerprints.

Effective Date: 08-06-1976; 2008 SB163 08-14-2008



Section 2301.11 - Days of open session.

Not less than two hundred forty days of open session of the court of common pleas shall be held by each judge during the year, unless all business assigned him is disposed of in less than such period.

Effective Date: 10-01-1953



Section 2301.12 - Appointments by court of common pleas.

The court of common pleas of a county may appoint:

(A) A court interpreter, who shall take an oath of office, hold his position at the will and under the direction of the court, interpret the testimony of witnesses, translate any writing necessary to be translated in court, or in a cause therein, and perform such other services as are required by the court. The interpreter shall, without extra compensation, render such services in the court of appeals and probate court as the judges of those courts require. He shall receive for his service a compensation fixed by the court appointing him, not to exceed twelve hundred dollars in any year, or such sum in each particular case as the court deems just. If a stipulated salary, such compensation shall be payable monthly from the county treasury, upon the warrant of the county auditor; in other cases, at the conclusion of his services, upon the certificate of the judge of the court in which they were rendered.

(B) A criminal bailiff, who shall be a deputy sheriff and hold his position at the will of such court. He shall receive compensation to be fixed by such court at the time of his appointment, not to exceed the amount allowed court constables in the same court, which shall be paid monthly from the county treasury upon the warrant of the auditor.

(C) In counties where there are four or more judges of the court of common pleas, the judges of such court in joint session shall, instead of a criminal bailiff as provided in division (B), appoint a chief court constable, who shall, in connection with the court constables appointed by the several judges, have supervision over the jurors regularly drawn for service as jurors, so that there may be at all times sufficient jurors in attendance subject to the call of the several court constables when the said jurors are required to fill the panel in any case upon trial. Said chief court constable, who shall be a deputy sheriff, shall perform all the duties and give a bond required to be performed and given by a criminal bailiff, and perform such other duties as the court directs. He shall receive such compensation as the judges of the court in joint session fix, not to exceed the sum of fifteen hundred dollars per annum, which shall be paid monthly from the county treasury, upon the warrant of the auditor. Said chief court constable shall hold his position during the pleasure of the judges of the court and shall be subject to and under their direction.

(D) In counties having a population in excess of three hundred thousand as ascertained by the federal census, one or more psychiatrists, psychologists, or other examiners or investigators, who shall take an oath of office, hold their positions at the will of such judges, and receive compensation to be fixed by the judges appointing them, not exceeding in the aggregate such amount as is appropriated therefor by the board of county commissioners, which compensation shall be in place of all fees. Such compensation so fixed shall be payable monthly from the county treasury upon the warrant of the auditor.

Such employees, whenever called upon by a judge of such court, in a criminal case, shall perform the duties which are prescribed by section 2947.06 of the Revised Code respectively for psychiatrists or psychologists appointed in the particular case, or for probation officers or departments.

(E) In counties having a population in excess of three hundred thousand as ascertained by the last preceding federal census, an administrative assistant, who shall take an oath of office, hold his position at the will of the judges appointing him, and under the direction and supervision of the judges, assume such duties, other than judicial, as may be delegated to him by the judges, and receive compensation to be fixed by the judges appointing him sitting in joint session, payable in equal monthly installments from the county treasury, upon the warrant of the county auditor.

Effective Date: 10-20-1959



Section 2301.121 - [Repealed].

Effective Date: 11-19-1969



Section 2301.13 - Use of psychiatrists by municipal courts.

In counties in which one or more psychiatrists, psychologists, or other examiners or investigators have been appointed pursuant to section 2301.12 of the Revised Code, the judges of the court of common pleas may enter into an agreement with the judges of any municipal court located in such county for the participation by such municipal judges in the services made available by the employment of such psychiatrists, psychologists, or other examiners or investigators upon such terms as are mutually agreed upon.

Effective Date: 10-01-1953



Section 2301.14 - Taxing costs.

The clerk of the court of common pleas in which the service of a court interpreter is rendered shall tax in the cost bill in such case, to be collected as other costs, the sum of three dollars for each day of service of such interpreter, which fees shall be paid into the county treasury to the credit of the county fund.

Effective Date: 10-01-1953



Section 2301.141 - Documentation of criminal convictions and guilty pleas to be retained in admissible form.

Notwithstanding section 149.38 of the Revised Code, each clerk of a court of common pleas shall retain documentation regarding each criminal conviction and plea of guilty involving a case that is or was before the court. The documentation shall be in a form that is admissible as evidence in a criminal proceeding as evidence of a prior conviction or that is readily convertible to or producible in a form that is admissible as evidence in a criminal proceeding as evidence of a prior conviction and may be retained in any form authorized by section 9.01 of the Revised Code. The clerk shall retain this documentation for a period of fifty years after the entry of judgment in the case, except that documentation regarding cases solely concerned with minor misdemeanor offenses or minor misdemeanor traffic offenses shall be retained as provided in divisions (A) and (B) of section 1901.41 of the Revised Code, and documentation regarding other misdemeanor traffic offenses shall be retained for a period of twenty-five years after the entry of judgment in the case. This section shall apply to records currently retained and to records created on or after September 23, 2004.

Effective Date: 09-23-2004; 03-23-2005



Section 2301.15 - Duties of criminal bailiff - costs.

The criminal bailiff shall act for the sheriff in criminal cases and matters of a criminal nature in the court of common pleas and the probate court of the county. Under the direction of the sheriff, he shall be present during trials of criminal cases in those courts and during such trials perform all the duties as are performed by the sheriff. The criminal bailiff shall conduct prisoners to and from the jail of the county and for that purpose shall have access to the jail and to the courtroom, whenever ordered by such courts, and have care and charge of such prisoners when so doing. Under the direction of the sheriff, the criminal bailiff shall convey to state correctional institutions all persons sentenced thereto. He shall receive and collect from the treasurer of state all costs in such criminal cases in the same manner as the sheriff is required to do, and pay the amount so collected to the sheriff of such county.

Effective Date: 10-06-1994



Section 2301.16 - Bailiff shall give bond.

Before entering upon the discharge of his duties, the criminal bailiff shall give a bond to the sheriff in the sum of five thousand dollars, with good and sufficient sureties, conditioned for the faithful discharge of his duties. The judges of the court of common pleas shall fix a compensation for his services, payable monthly from the fee fund, upon the warrant of the county auditor.

Effective Date: 10-01-1953



Section 2301.17 - Additional temporary bailiff.

On the application of the sheriff, in a criminal case, if the court of common pleas is satisfied that the administration of justice requires an additional criminal bailiff to execute process, it may appoint such additional bailiff, whose powers and duties shall cease when such case is determined.

Effective Date: 10-01-1953



Section 2301.18 - Appointment of official and assistant reporters - term - oath.

The court of common pleas shall appoint a reporter as the official reporter of the court for a term not exceeding three years , unless removed by the court after good cause shown for neglect of duty, misconduct in office, or incompetency. The court may appoint assistant reporters as the business of the court requires for terms not exceeding three years under one appointment. The official reporter and assistant reporters shall take an oath faithfully and impartially to discharge the duties of their positions.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 2301.19 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 2301.20 - Recording of actions; preservation of records.

All civil and criminal actions in the court of common pleas shall be recorded. The reporter shall take accurate notes of or electronically record the oral testimony . The notes and electronic records shall be filed in the office of the official reporter and carefully preserved for either of the following periods of time:

(A) If the action is not a capital case, the notes and electronic records shall be preserved for the period of time specified by the court of common pleas, which period of time shall not be longer than the period of time that the other records of the particular action are required to be kept .

(B) If the action is a capital case, the notes and electronic records shall be preserved for the longer of ten years or until the final disposition of the action and exhaustion of all appeals.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-1987



Section 2301.21 - Fees for reporters.

In every case recorded as provided in section 2301.20 of the Revised Code, there shall be taxed for each day's service of the official or assistant reporters a fee of twenty-five dollars, to be collected as other costs in the case. The fees so collected shall be paid quarterly by the clerk of the court of common pleas in which the cases were tried into the treasury of the county and shall be credited by the county treasurer to the general fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-1993



Section 2301.22 - Reporters - compensation.

Each reporter shall receive the compensation that the court of common pleas making the appointment fixes. That compensation shall be in place of all per diem compensation in those courts. In case the appointment is for a term of less than one year, the court may allow a per diem compensation to be fixed by the court, plus actual and necessary expenses incurred, for each day the reporter is actually engaged in taking testimony or performing other duties under the orders of the court, which allowance shall be in full payment for all services so rendered.

The county auditor shall issue warrants on the county treasurer for the payment of the compensation under this section in equal monthly installments if the compensation is allowed annually, and in case of services per diem, for the amount of the bill approved by the court, from the general fund upon the presentation of a certified copy of the journal entry of appointment and compensation of the reporters.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-30-1974



Section 2301.23 - Furnishing of transcripts or electronic reporting of testimony as requested.

When notes have been taken or an electronic recording has been made in a case as provided in section 2301.20 of the Revised Code, if the court or either party to the suit requests written transcripts of any portion of the proceeding, the reporter reporting the case shall make full and accurate transcripts of the notes or electronic recording. The court may direct the official reporter to furnish to the court and the parties copies of decisions rendered and charges delivered by the court in pending cases.

When the compensation for transcripts, copies of decisions, or charges is taxed as a part of the costs, the transcripts, copies of decisions, and charges shall remain on file with the papers of the case.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-1987



Section 2301.24 - Compensation for making transcripts and copies.

The compensation of reporters for making written transcripts as provided in section 2301.23 of the Revised Code shall be fixed by the court of common pleas of the county in which the trial is held. If more than one transcript of the same testimony or proceeding is ordered, the reporter shall make copies of the transcript at cost pursuant to division (B)(1) of section 149.43 of the Revised Code or shall provide an electronic copy of the transcript free of charge. The compensation shall be paid by the party for whose benefit a transcript is made. The compensation for transcripts requested by the prosecuting attorney or an indigent defendant in criminal cases or by the trial judge in either civil or criminal cases, and for copies of decisions and charges furnished by direction of the court shall be paid from the county treasury and taxed and collected as costs.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1976



Section 2301.25 - Costs of transcripts.

When ordered by the prosecuting attorney or the defendant in a criminal case or when ordered by a judge of the court of common pleas in either civil or criminal cases, the costs of transcripts shall be taxed as costs in the case, collected as other costs, whether the transcripts have been prepaid or not, as provided by section 2301.24 of the Revised Code, paid by the clerk of the court of common pleas quarterly into the county treasury, and credited to the general fund. If, upon final judgment, the costs or any part of the costs are adjudged against a defendant in a criminal case, the defendant shall be allowed credit on the cost bill of the amount paid for the transcript the defendant ordered and, if the costs are finally adjudged against the state, the defendant shall have the defendant's deposit refunded. All transcripts shall be taken and received as prima-facie evidence of their correctness. If the testimony of witnesses is taken before the grand jury by reporters, they shall receive for the transcripts the same compensation and be paid in the same manner as provided in this section and section 2301.24 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-06-1959



Section 2301.26 - Reporters as referees.

Reporters appointed under section 2301.18 of the Revised Code may be appointed referees to take and report evidence in causes pending in any of the courts of this state. In the taking of evidence as referees, the reporters may administer oaths to witnesses. They shall be furnished by the board of county commissioners with a suitable room in the courthouse, and with supplies and equipment necessary for the proper discharge of their duties and for the preservation of their notes and electronic records. The notes and electronic records shall be the property of the county and carefully preserved in the office of the reporters.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 2301.27 - Probation and supervisory services.

(A)

(1)

(a) The court of common pleas may establish a county department of probation. The establishment of the department shall be entered upon the journal of the court, and the clerk of the court of common pleas shall certify a copy of the journal entry establishing the department to each elective officer and board of the county. The department shall consist of a chief probation officer and the number of other probation officers and employees, clerks, and stenographers that is fixed from time to time by the court. The court shall appoint those individuals, fix their salaries, and supervise their work.

(b) When appointing a chief probation officer, the court shall do all of the following:

(i) Publicly advertise the position on the court's web site, including, but not limited to, the job description, qualifications for the position, and the application requirements;

(ii) Conduct a competitive hiring process that adheres to state and federal equal employment opportunity laws;

(iii) Review applicants who meet the posted qualifications and comply with the application requirements.

(c) The court shall not appoint as a probation officer any person who does not possess the training, experience, and other qualifications prescribed by the adult parole authority created by section 5149.02 of the Revised Code or the department of youth services, as applicable. Probation officers have all the powers of regular police officers and shall perform any duties that are designated by the judge or judges of the court. All positions within the department of probation, except positions held by probation officers in the juvenile division of a court of common pleas, shall be in the classified service of the civil service of the county.

(2) If two or more counties desire to jointly establish a probation department for those counties, the judges of the courts of common pleas of those counties may establish a probation department for those counties. If a probation department is established pursuant to division (A)(2) of this section to serve more than one county, the judges of the courts of common pleas that established the department shall designate the county treasurer of one of the counties served by the department as the treasurer to whom probation fees paid under section 2951.021 of the Revised Code are to be appropriated and transferred under division (A)(2) of section 321.44 of the Revised Code for deposit into the multicounty probation services fund established under division (B) of section 321.44 of the Revised Code.

The cost of the administration and operation of a probation department established for two or more counties shall be prorated to the respective counties on the basis of population.

(3) Probation officers shall receive, in addition to their respective salaries, their necessary and reasonable travel and other expenses incurred in the performance of their duties. Their salaries and expenses shall be paid monthly from the county treasury in the manner provided for the payment of the compensation of other appointees of the court.

(4) Adult probation officers shall be trained in accordance with a set of minimum standards that are established by the adult parole authority of the department of rehabilitation and correction. Probation officers in the juvenile division of a court of common pleas shall be trained in accordance with a set of minimum standards that are established by the department of youth services.

(B)

(1)

(a) In lieu of establishing a county department of probation under division (A) of this section and in lieu of entering into an agreement with the adult parole authority as described in division (B) of section 2301.32 of the Revised Code, the court of common pleas may request the board of county commissioners to contract with, and upon that request the board may contract with, any nonprofit, public or private agency, association, or organization for the provision of probation services and supervisory services for persons placed under community control sanctions. The contract shall specify that each individual providing the probation services and supervisory services shall possess the training, experience, and other qualifications prescribed by the adult parole authority or the department of youth services, as applicable. The individuals who provide the probation services and supervisory services shall not be included in the classified or unclassified civil service of the county.

(b) A court of common pleas that has established a county probation department or has entered into an agreement with the adult parole authority as described in division (A) or (B) of section 2301.32 of the Revised Code may request the board of county commissioners to contract with, and upon that request the board may contract with, any nonprofit, public or private agency, association, or organization for the provision of probation services and supervisory services, including the preparation of presentence investigation reports to supplement the probation services and supervisory services provided by the county probation department or adult parole authority, as applicable. The contract shall specify that each individual providing the probation services and supervisory services shall possess the training, experience, and other qualifications prescribed by the adult parole authority. The individuals who provide the probation services and supervisory services shall not be included in the classified or unclassified civil service of the county. A nonprofit, public or private agency, association, or organization providing probation services or supervisory services under this division is hereby designated a criminal justice agency in the provision of those services, and as such is authorized by this state to apply for access to the computerized databases administered by the national crime information center or the law enforcement automated data system in Ohio and to other computerized databases administered for the purpose of making criminal justice information accessible to state criminal justice agencies.

(2)

(a) In lieu of establishing a county department of probation under division (A) of this section and in lieu of entering into an agreement with the adult parole authority as described in division (B) of section 2301.32 of the Revised Code, the courts of common pleas of two or more adjoining counties jointly may request the boards of county commissioners of those counties to contract with, and upon that request the boards of county commissioners of two or more adjoining counties jointly may contract with, any nonprofit, public or private agency, association, or organization for the provision of probation services and supervisory services for persons placed under community control sanctions for those counties. The contract shall specify that each individual providing the probation services and supervisory services shall possess the training, experience, and other qualifications prescribed by the adult parole authority or the department of youth services, as applicable. The individuals who provide the probation services and supervisory services shall not be included in the classified or unclassified civil service of any of those counties.

(b) The courts of common pleas of two or more adjoining counties that have jointly established a probation department for those counties or have entered into an agreement with the adult parole authority as described in division (A) or (B) of section 2301.32 of the Revised Code may jointly request the board of county commissioners of each county to contract with, and upon that request the board may contract with, any nonprofit, public or private agency, association, or organization for the provision of probation services and supervisory services, including the preparation of presentence investigation reports to supplement the probation services and supervisory services provided by the probation department or adult parole authority, as applicable. The contract shall specify that each individual providing the probation services and supervisory services shall possess the training, experience, and other qualifications prescribed by the adult parole authority. The individuals who provide the probation services and supervisory services shall not be included in the classified or unclassified civil service of the county. A nonprofit, public or private agency, association, or organization providing probation services or supervisory services under this division is hereby designated a criminal justice agency in the provision of those services, and as such is authorized by this state to apply for access to the computerized databases administered by the national crime information center or the law enforcement automated data system in Ohio and to other computerized databases administered for the purpose of making criminal justice information accessible to state criminal justice agencies.

(C) The chief probation officer may grant permission to a probation officer to carry firearms when required in the discharge of official duties if the probation officer has successfully completed a basic firearm training program that is approved by the executive director of the Ohio peace officer training commission. A probation officer who has been granted permission to carry a firearm in the discharge of official duties, annually shall successfully complete a firearms requalification program in accordance with section 109.801 of the Revised Code.

(D) As used in this section and sections 2301.28 to 2301.32 of the Revised Code, "community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004



Section 2301.271 - Minimum standards for the training of adult probation officers.

(A) The adult parole authority of the department of rehabilitation and correction shall develop minimum standards for the training of adult probation officers as provided by section 2301.27 of the Revised Code. The adult parole authority shall consult and collaborate with the supreme court in developing the standards. The department of youth services shall develop minimum standards for the training of probation officers who supervise juvenile offenders.

(B) Within six months after September 30, 2011, the department of rehabilitation and correction and, within six months after the effective date of this amendment, the department of youth services shall make available a copy of the minimum standards developed by the department, as applicable, to the following entities:

(1) Every municipal court, county court, and court of common pleas;

(2) Every probation department.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2301.28 - Legal control or supervision person placed on probation.

The court of common pleas of a county in which a county department of probation has been established under division (A) of section 2301.27 of the Revised Code, in addition to employing the department in investigation and in the administration of its own orders imposing community control sanctions, shall receive into the legal control or supervision of the department any person who is a resident of the county and who has been placed under a community control sanction by order of any other court exercising criminal jurisdiction in this state, whether within or without the county in which the department of probation is located, upon the request of the other court and subject to its continuing jurisdiction. The court of common pleas also shall receive into the legal custody or supervision of the department any person who is paroled, released under a post-release control sanction, or conditionally pardoned from a state correctional institution and who resides or remains in the county, if requested by the adult parole authority created by section 5149.02 of the Revised Code or any other authority having power to parole or release from any institution of that nature.

As used in this section and section 2301.30 of the Revised Code, "post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004



Section 2301.29 - Rules of adult parole authority to govern - local court rules.

In all cases in which the county department of probation provided for in division (A) of section 2301.27 of the Revised Code acquires legal custody of or supervision over a person who is granted a conditional pardon or a parole from a state correctional institution, the court of common pleas and the department shall be governed by the rules of the adult parole authority created by section 5149.02 of the Revised Code that are applicable to those cases and by the laws of the state applicable to those cases. In the case of other persons placed in its legal control or under its supervision, the department shall administer the orders and conditions of the authority so placing those persons. The court may exercise supervision over the department by adopting rules that are not inconsistent with law or with the rules of the adult parole authority and that shall be observed and enforced by the probation officers of the department.

As used in this section "pardon," "parole," and "state correctional institution" have the same meanings as in section 2967.01 of the Revised Code.

Effective Date: 10-06-1994



Section 2301.30 - County department of probation - duties.

The court of common pleas of a county in which a county department of probation is established under division (A) of section 2301.27 of the Revised Code shall require the department, in the rules through which the supervision of the department is exercised or otherwise, to do all of the following:

(A) Furnish to each person under a community control sanction or post-release control sanction or on parole under its supervision or in its custody, a written statement of the conditions of the community control sanction, post-release control sanction, or parole and instruct the person regarding the conditions;

(B) Keep informed concerning the conduct and condition of each person in its custody or under its supervision by visiting, the requiring of reports, and otherwise;

(C) Use all suitable methods, not inconsistent with the conditions of the community control sanction, post-release control sanction, or parole, to aid and encourage the persons under its supervision or in its custody and to bring about improvement in their conduct and condition;

(D) Establish policies regarding the supervision of probationers that shall include, but not be limited to, all of the following:

(1) The minimum number of supervision contacts required for probationers, based on each probationer's risk to reoffend as determined by the single validated risk assessment tool selected by the department of rehabilitation and correction under section 5120.114 of the Revised Code, under which higher risk probationers receive the greatest amount of supervision;

(2) A graduated response policy to govern which types of violations a probation officer may respond to administratively and which type require a violation hearing by the court.

(E) Keep detailed records of the work of the department, keep accurate and complete accounts of all moneys collected from persons under its supervision or in its custody, and keep or give receipts for those moneys;

(F) Make reports to the adult parole authority created by section 5149.02 of the Revised Code that it requires.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004



Section 2301.31 - Arrest of parolees without warrant.

(A) If a person on parole is in the custody of a county department of probation provided for in division (A) of section 2301.27 of the Revised Code, any probation officer of that department may arrest the person without a warrant for any violation of any condition of parole, as defined in section 2967.01 of the Revised Code, or of any rule governing persons on parole. If a person on parole is in the custody of a county department of probation provided for in division (A) of section 2301.27 of the Revised Code, any probation officer or peace officer shall arrest the person without a warrant for any violation of any condition of parole or any rule governing persons on parole upon the written order of the chief probation officer of that department. Any peace officer may arrest the person without a warrant, in accordance with section 2941.46 of the Revised Code, if the peace officer has reasonable ground to believe that the person has violated or is violating any of the following that is a condition of the person's parole:

(1) A condition that prohibits ownership, possession, or use of a firearm, deadly weapon, ammunition, or dangerous ordnance;

(2) A condition that prohibits the person from being within a specified structure or geographic area;

(3) A condition that confines the person to a residence, facility, or other structure;

(4) A condition that prohibits the person from contacting or communicating with any specified individual;

(5) A condition that prohibits the person from associating with a specified individual.

(B) A person who is arrested as provided in this section may be confined in the jail or juvenile detention facility, as the case may be, of the county in which the person is arrested, until released or removed to the proper institution. Upon making an arrest under this section, the arresting probation officer or peace officer or the arresting officer's department or agency promptly shall notify the chief probation officer of the county department of probation with custody of the person or the chief probation officer's designee that the person has been arrested.

Upon the written order of the chief probation officer of the county department with custody of the person, the person may be released on parole or reimprisoned or recommitted to the proper institution. An appeal from an order of reimprisonment or recommitment may be taken to the adult parole authority created by section 5149.02 of the Revised Code, and the decision of the authority on the appeal shall be final. The manner of taking an appeal of that nature and the disposition of the appellant pending the making and determination of the appeal shall be governed by the rules and orders of the adult parole authority.

(C) Nothing in this section limits the powers of arrest granted to certain law enforcement officers and citizens under sections 2935.03 and 2935.04 of the Revised Code.

(D) As used in this section:

(1) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Firearm," "deadly weapon," and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

Effective Date: 01-01-2002



Section 2301.32 - Supplemental investigation or supervisory services from adult parole authority.

(A) In any county in which a county department of probation has been established under division (A) of section 2301.27 of the Revised Code and complies with standards and conditions prescribed by the adult parole authority created by section 5149.02 of the Revised Code, an agreement may be entered into between the court of common pleas and the authority under which the county department of probation may receive supplemental investigation or supervisory services from the authority.

(B) In any county in which a county department of probation has not been established under division (A) of section 2301.27 of the Revised Code, an agreement may be entered into between the court of common pleas of that county and the adult parole authority under which the court of common pleas may place defendants under a community control sanction in charge of the authority, and, in consideration of those placements, the county shall pay to the state from time to time the amounts that are provided for in the agreement.

Effective Date: 01-01-2004



Section 2301.33 - Common pleas judge not to act as attorney in county court.

No judge of a court of common pleas shall act as attorney, counsel, or advocate for another in a county court.

Effective Date: 01-01-1958



Section 2301.34, 2301.35 - [Repealed].

Effective Date: 03-22-2001



Section 2301.351, 2301.352 - [Repealed].

Effective Date: 01-01-1998



Section 2301.353 - [Repealed].

Effective Date: 03-22-2001



Section 2301.354 - Renumbered RC 3125.17.

Effective Date: 03-22-2001



Section 2301.355 - [Repealed].

Effective Date: 03-22-2001



Section 2301.356 - Amended and Renumbered RC 3111.61.

Effective Date: 03-22-2001



Section 2301.357 - [Repealed].

Effective Date: 03-22-2001



Section 2301.358 - Amended and Renumbered RC 3111.53.

Effective Date: 03-22-2001



Section 2301.36, 2301.37 - [Repealed].

Effective Date: 03-22-2001



Section 2301.371 - Amended and Renumbered RC 3121.07.

Effective Date: 03-22-2001



Section 2301.372 to 2301.374 - [Repealed].

Effective Date: 03-22-2001



Section 2301.375 - Amended and Renumbered RC 3123.62.

Effective Date: 03-22-2001



Section 2301.38 - [Repealed].

Effective Date: 03-22-2001



Section 2301.39 - Amended and Renumbered RC 3123.16.

Effective Date: 03-22-2001



Section 2301.40, 2301.41 - [Repealed].

Effective Date: 03-22-2001



Section 2301.42 - [Repealed].

Effective Date: 01-01-1998



Section 2301.43 to 2301.46 - [Repealed].

Effective Date: 03-22-2001



Section 2301.51 - Community-based correctional proposals.

(A)

(1) Any county that has a population of two hundred thousand or more is eligible to formulate a community-based correctional proposal pursuant to this section that, upon implementation, would provide a community-based correctional facility and program for the use of that county's court of common pleas in accordance with sections 2301.51 to 2301.58 of the Revised Code. Any county that has a population of two hundred thousand or more is eligible to formulate more than one community-based correctional proposal pursuant to this section upon approval of the director of rehabilitation and correction. In determining whether to grant approval to formulate more than one proposal, the director shall consider the rate at which the county commits felony offenders to the state correctional system. If a county formulates more than one proposal, each proposal shall be for a separate community-based correctional facility and program.

(2) Two or more adjoining or neighboring counties that have an aggregate population of two hundred thousand or more are eligible to formulate a district community-based correctional proposal pursuant to this section that, upon implementation, would provide a district community-based correctional facility and program for the use of those counties' courts of common pleas in accordance with sections 2301.51 to 2301.58 of the Revised Code. Two or more adjoining or neighboring counties that have an aggregate population of two hundred thousand or more are eligible to formulate more than one district community-based correctional proposal upon approval of the director of rehabilitation and correction. In determining whether to grant approval for more than one proposal, the director shall consider the rate at which the counties commit felony offenders to the state correctional system. If two or more adjoining or neighboring counties formulate more than one proposal, each proposal shall be for a separate district community-based correctional facility and program.

(3)

(a) The formulation of a proposal for a community-based correctional facility or a district community-based correctional facility shall begin by the establishment of a judicial advisory board by judgment entry. The judicial advisory board shall consist of not less than three judges. Each general division judge of the court of common pleas in the county or counties wishing to formulate a proposal or to continue operation of an existing facility is eligible to become a member of the judicial advisory board but is not required to do so. In addition, a judicial advisory board may invite a non-general division judge of a court of common pleas from within the county or counties proposing the creation of a community-based correctional facility or district community-based correctional facility or a general division judge of a court of common pleas from outside the county or counties proposing the creation of a community-based correctional facility or district community-based correctional facility who regularly sends offenders to its facility to become a member of that judicial advisory board.

(b) A judge shall not receive any additional compensation for service on a judicial advisory board, but a judge may be reimbursed for reasonable and necessary expenses incurred as a result of service on the board. Service of a judge on a judicial advisory board pursuant to this section is a judicial function.

(c) There shall be a facility governing board for each community-based correctional facility and program or district community-based correctional facility and program, whose members shall be appointed in accordance with division (E) of this section.

The judicial advisory board shall meet at least once a year to provide advice to the facility governing board regarding the public safety needs of the community, admission criteria for any community-based correctional facility and program or district community-based correctional facility and program, and the general requirements of the community-based correctional facility and program or district community-based correctional facility and program. The judicial advisory board may meet as often as considered necessary by its members, may communicate directly with the division of parole and community services of the department of rehabilitation and correction, and may provide advice to the facility governing board specifically regarding the agreement entered into between the facility governing board and the division of parole and community services pursuant to section 5120.112 of the Revised Code.

(4) A facility governing board shall formulate the proposal for a community-based correctional facility and program or district community-based correctional facility and program and shall govern the facility.

(5) Chapter 2744. of the Revised Code applies to the county or counties served by a community-based correctional facility and program or district community-based correctional facility and program established and operated under sections 2301.51 to 2301.58 of the Revised Code, to the community-based correctional facility and program or district community-based correctional facility and program so established and operated, and to the facility governing board of the community-based correctional facility and program or district community-based correctional facility and program so established and operated.

(6) The members of the judicial advisory board and of the facility governing board of a community-based correctional facility and program or district community-based correctional facility and program established and operated under sections 2301.51 to 2301.58 of the Revised Code shall be considered to be public officials or employees for purposes of Chapter 102. of the Revised Code and public officials or public servants for purposes of sections 2921.42 and 2921.43 of the Revised Code.

(7) Each member of a facility governing board of a community-based correctional facility and program or district community-based correctional facility and program established and operated under sections 2301.51 to 2301.58 of the Revised Code shall attend orientation training developed by the judicial advisory board of the community-based correctional facility and program or district community-based correctional facility and program, as well as annual ethics training developed by the judicial advisory board in consultation with the Ohio ethics commission or provided by the Ohio ethics commission.

(8) A community-based correctional facility and program or a district community-based correctional facility and program established by a judicial corrections board under a prior version of this section shall continue to exist under its existing contractual arrangements but, on and after the effective date of this amendment, shall be governed by a facility governing board and advised by a judicial advisory board created according to this section. Appointments to the facility governing board shall be made in accordance with the appointment procedure set forth in division (E) of this section. The judicial advisory board and the board or boards of county commissioners of the member counties shall make their respective appointments within thirty days after the effective date of this amendment.

(B)

(1) Each proposal for the establishment of a community-based correctional facility and program or district community-based correctional facility and program that is formulated pursuant to division (A) of this section shall be submitted by the facility governing board to the division of parole and community services for its approval under section 5120.10 of the Revised Code.

(2) No person shall be sentenced to or placed in a community-based correctional facility and program or to a district community-based correctional facility and program by a court pursuant to section 2929.16 or 2929.17 of the Revised Code or by the parole board pursuant to section 2967.28 of the Revised Code, or otherwise committed or admitted to a facility and program of that type until after the proposal for the establishment of the facility and program has been approved by the division of parole and community services under section 5120.10 of the Revised Code. A person shall be sentenced to a facility and program of that type only pursuant to a sanction imposed by a court pursuant to section 2929.16 or 2929.17 of the Revised Code as the sentence or as any part of the sentence of the person or otherwise shall be committed or referred to a facility and program of that type only when authorized by law.

(C) Upon the approval by the division of parole and community services of a proposal for the establishment of a community-based correctional facility and program or district community-based correctional facility and program submitted to it under division (B) of this section, the facility governing board that submitted the proposal may establish and operate the facility and program addressed by the proposal in accordance with the approved proposal and division (B)(2) of this section. The facility governing board may submit a request for funding of some or all of its community-based correctional facilities and programs or district community-based correctional facilities and programs to the board of county commissioners of the county, if the facility governing board serves a community-based correctional facility and program, or to the boards of county commissioners of all of the member counties, if the facility governing board serves a district community-based correctional facility and program. The board or boards may appropriate, but are not required to appropriate, a sum of money for funding all aspects of each facility and program as outlined in sections 2301.51 to 2301.58 of the Revised Code. The facility governing board has no recourse against a board or boards of county commissioners if the board or boards of county commissioners do not appropriate money for funding any facility and program or if they appropriate money for funding a facility and program in an amount less than the total amount of the submitted request for funding.

(D)

(1) If a court of common pleas that is being served by a community-based correctional facility and program established pursuant to division (C) of this section determines that it no longer wants to be served by the facility and program, the facility governing board, upon the advice of the judicial advisory board, may dissolve the facility and program by notifying, in writing, the division of parole and community services of the determination to dissolve the facility and program. If the court is served by more than one community-based correctional facility and program, the facility governing board, upon the advice of the judicial advisory board, may dissolve some or all of the facilities and programs and, if it does not dissolve all of the facilities and programs, the facility governing board shall continue the operation of the remaining facilities and programs.

(2) If all of the courts of common pleas being served by any district community-based correctional facility and program established pursuant to division (C) of this section determine that they no longer want to be served by the facility and program, the facility governing board, upon the advice of the judicial advisory board, may dissolve the facility and program by notifying, in writing, the division of parole and community services of the determination to dissolve the facility and program. If the courts are served by more than one district community-based correctional facility and program, the facility governing board, upon the advice of the judicial advisory board, may dissolve some or all of the facilities and programs, and, if it does not dissolve all of the facilities and programs, it shall continue the operation of the remaining facilities and programs.

(3) If at least one, but not all, of the courts of common pleas being served by one or more district community-based correctional facilities and programs established pursuant to division (C) of this section determines that it no longer wants to be served by the facilities and programs, the court may terminate its involvement with each of the facilities and programs by entering upon the journal of the court the fact of the determination to terminate its involvement with the facilities and programs and by the court notifying, in writing, the division of parole and community services of the determination to terminate its involvement with the facilities and programs.

If at least one, but not all, of the courts of common pleas being served by one or more district community-based correctional facilities and programs terminates its involvement with each of the facilities and programs in accordance with this division, the other courts of common pleas being served by the facilities and programs may continue to be served by each of the facilities and programs . A court may use a facility and program by remaining as a member county of the district community-based correctional facility and program or by making a written service agreement with the facility governing board without remaining as a member county.

(E) A facility governing board of a community-based correctional facility and program shall consist of at least six members, each member serving a three-year term. A facility governing board of a district community-based correctional facility and program shall consist of at least six members, each member serving a three-year term, except that not more than one-half of the members shall be from any one county.

The judicial advisory board shall appoint two-thirds of the members, and the board or boards of county commissioners of the member counties shall appoint the remaining one-third, or portion thereof, of the members. Of the initial appointments, one-third of the members shall be appointed for a one-year term, one-third of the members shall be appointed for a two-year term, and the remaining one-third or portion thereof of the members shall be appointed for a three-year term. Thereafter, terms of persons appointed to the facility governing board shall be for a three-year term, with each term ending on the same day of the same month of the year as did the term it succeeds.

(F) Any member of a facility governing board may be reappointed to serve additional terms. Vacancies on the board shall be filled in the same manner as provided for original appointments. Any member of the board who is appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the predecessor's term. Members of the board shall not receive compensation for their services but may be reimbursed for reasonable and necessary expenses incurred as a result of service on the board.

(G) Nothing in this section, sections 2301.52 to 2301.58, or section 5120.10, 5120.111, or 5120.122 of the Revised Code modifies or affects or shall be interpreted as modifying or affecting sections 5149.30 to 5149.37 of the Revised Code.

Effective Date: 03-30-1999; 10-12-2006



Section 2301.52 - Minimum provisions for community-based correctional proposals.

Each proposal for a community-based correctional facility and program or a district community-based correctional facility and program shall provide for or contain at least the following:

(A) The designation of a physical facility that will be used for the confinement of persons sentenced to the facility and program by a court pursuant to section 2929.16 or 2929.17 of the Revised Code or persons otherwise committed or admitted pursuant to law to the facility and program. The designated facility shall satisfy all of the following:

(1) Be a secure facility that contains lockups and other measures sufficient to ensure the safety of the surrounding community;

(2) Provide living space and accommodations that are suitable and adequate for the housing of persons sentenced, or otherwise admitted with the consent of the facility governing board, to the facility and program;

(3) Be constructed or modified, and maintained and operated, so that it complies with the rules adopted pursuant to Chapter 119. of the Revised Code by the division of parole and community services of the department of rehabilitation and correction for community-based correctional facilities and programs and district community-based correctional facilities and programs.

(B) The designation of a program that will be applied individually to each person sentenced to the facility and program by a court pursuant to section 2929.16 or 2929.17 of the Revised Code or otherwise committed or admitted pursuant to law to the facility and program. The designated program shall include, but not be limited to, education, treatment, or work release.

(C) A provision that each person sentenced , or otherwise admitted with the consent of the facility governing board, to a facility shall be provided an orientation period of at least thirty days, during which period the person is not permitted to leave the facility and is evaluated in relation to the person's placement in rehabilitative programs;

(D) Provisions to ensure that the facility and program will be staffed to ensure security and the effective delivery of services;

(E) Provisions for the facility governing board, upon the advice of the judicial advisory board, to set standards for the screening and admission of each felony offender who is referred by a court pursuant to section 2929.16 or 2929.17 of the Revised Code or by the parole board pursuant to section 2967.28 of the Revised Code;

(F) A statement that a good faith effort will be made to ensure that the persons who staff and operate the facility and program proportionately represent the racial, ethnic, and cultural diversity of the persons released, sentenced, or otherwise committed or admitted to the facility and program.

Effective Date: 03-17-1998; 10-12-2006



Section 2301.53 - [Repealed].

Effective Date: 10-12-2006



Section 2301.54 - [Repealed].

Effective Date: 10-12-2006



Section 2301.55 - Judicial corrections board - powers and duties.

(A)

(1) Upon the advice of the judicial advisory board, the facility governing board of a community-based correctional facility and program or district community-based correctional facility and program shall appoint a director who, or enter into a contract with a nonprofit or private entity that, shall control, manage, operate, and have general charge of the facility and program and shall have custody of its property, files, and records. When a facility governing board, upon the advice of the judicial advisory board, enters into a contract for the management, operation, and control of a facility and program, an agreement that includes, at a minimum, terms and conditions established by the department of rehabilitation and correction shall be in effect with the chosen contractor. When a facility governing board, upon the advice of the judicial advisory board, appoints a director, the facility governing board shall fix or approve the compensation of the director of the facility and program and other professional, technical, and clerical employees who are necessary to properly maintain and operate the facility and program.

(2) All of the following shall be considered to be public officials or employees for purposes of Chapter 102. of the Revised Code and public officials or public servants for purposes of Chapter 2921. of the Revised Code and to be within the authority of the Ohio ethics commission:

(a) The director and employees of a community-based correctional facility and program or district community-based correctional facility and program appointed by its facility governing board under division (A)(1) of this section;

(b) Any individual serving as director or in a substantially equivalent capacity to director pursuant to a contract between a nonprofit or private entity and a facility governing board entered into under division (A)(1) of this section, in connection with the performance of any duties of the director under the contract;

(c) Each trustee or member of the facility governing board;

(d) Each officer or board member of a nonprofit or private entity with which a facility governing board contracts under division (A)(1) of this section, in connection with the performance of any duties of the officer or board member under the contract, except that each officer or board member who serves solely as an officer or board member and who does not serve the facility and program as director or in a substantially equivalent capacity to director shall not be required to file a disclosure statement with the Ohio ethics commission under section 102.02 of the Revised Code.

(3) Nothing in Chapters 102. and 2921. of the Revised Code shall prohibit a board member of a nonprofit or private entity with which a facility governing board contracts under division (A)(1) of this section, who is not serving the facility and program as director or in a substantially equivalent capacity to director, from also being a shareholder, director, or employee of, or otherwise from having a financial interest in, a nonprofit or private entity that contracts under division (A)(1) of this section or from being a shareholder, director, officer, or employee of, or otherwise from having a financial interest in, a private entity that contracts to sell goods or services to a nonprofit or private entity that contracts under division (A)(1) of this section.

(4) Nothing in Chapters 102. and 2921. of the Revised Code shall prohibit an officer of a nonprofit or private entity with which a facility governing board contracts under division (A)(1) of this section from:

(a) Having an interest in the profits or benefits of the contract awarded by a facility governing board under division (A)(1) of this section;

(b) Participating in negotiations for the renewal or extension of an existing contract awarded under division (A)(1) of this section; or

(c) Negotiating a new contract on behalf of that entity with a facility governing board under division (A)(1) of this section.

(5)

(a) Nothing in this section shall be construed to mean that a nonprofit or private entity with which a facility governing board contracts under division (A)(1) of this section is a public agency as defined in division (C) of section 102.01 of the Revised Code, a public body as defined in division (B)(1) of section 121.22 of the Revised Code, a political subdivision, public employer, or public office, or otherwise a public entity.

(b) Nothing in division (A)(5)(a) of this section shall be construed to prohibit the auditor of state from conducting audits, as provided in division (D)(1) of section 2301.56 of the Revised Code, of a nonprofit or private entity performing the day-to-day operation of a community-based correctional facility and program or district community-based correctional facility and program pursuant to a contract under division (A)(1) of this section.

(B) The facility governing board may enter into contracts with the board of county commissioners of the county in which the facility and program is located or, in the case of a district facility and program, with the county commissioners of any county included in the district, whereby the county is to provide buildings, goods, and services to the facility and program.

(C) The facility governing board, upon the advice of the judicial advisory board, shall adopt rules for the commitment or admission pursuant to law of persons to, and the operation of, the facility and program. The rules shall provide procedures that conform to sections 2301.51 to 2301.58, 5120.10, 5120.111, and 5120.112 of the Revised Code.

(D) A facility governing board that establishes one or more community-based correctional facilities and programs or district community-based correctional facilities and programs may accept any gift, donation, devise, or bequest of real or personal property made to it by any person, or any grant or appropriation made to it by any federal, state, or local governmental unit or agency, and use the gift, donation, devise, bequest, grant, or appropriation in any manner that is consistent with any conditions of the gift, donation, devise, bequest, grant, or appropriation and that it considers to be in the interests of the facility and program. The facility governing board may sell, lease, convey, or otherwise transfer any real or personal property that it accepts pursuant to this division following the procedures specified in sections 307.09, 307.10, and 307.12 of the Revised Code.

(E) A facility governing board of a community-based correctional facility and program or district community-based correctional facility and program may purchase liability insurance to cover members of the facility governing board, the judicial advisory board, and the community-based correctional facility employees or district community-based correctional facility employees when engaged in the performance of their duties.

(F)

(1) A facility governing board of a community-based correctional facility and program or district community-based correctional facility and program may contract for legal services for the facility governing board, the judicial advisory board, and the community-based correctional facility employees or district community-based correctional facility employees when engaged in the performance of their duties. Except as otherwise provided in division (F)(2) of this section, in the absence of a contract for legal services, the prosecuting attorney of the county in which a community-based correctional facility and program is located or the prosecuting attorney of any county in which a district community-based correctional facility and program is located shall provide legal services to the facility governing board, the judicial advisory board, and the community-based correctional facility employees or district community-based correctional facility employees when engaged in the performance of their duties. The prosecuting attorney shall be reasonably reimbursed for these legal services.

(2) Nothing in division (F)(1) of this section obligates a prosecuting attorney to provide legal services to a nonprofit or private entity that has entered into a contract with a facility governing board to manage, operate, and control a community-based correctional facility and program or a district community-based correctional facility and program, or to provide legal services to the employees of any such entity.

(G)

(1) A facility governing board of a community-based correctional facility and program or a district community-based correctional facility and program may contract with a fiscal agent that shall be responsible for the deposit of funds and compliance with division (D)(1) of section 2301.56 of the Revised Code. Except as otherwise provided in division (G)(2) of this section, in the absence of a contract for a fiscal agent, the county auditor of the county in which a community-based correctional facility and program is located or the county auditor of any county in which a district community-based correctional facility and program is located shall provide fiscal services to the facility governing board. The county auditor shall be reasonably reimbursed for these fiscal services.

(2) Nothing in division (G)(1) of this section obligates a county auditor to provide fiscal services to a nonprofit or private entity that has entered into a contract with a facility governing board to manage, operate, and control a community-based correctional facility and program or a district community-based correctional facility and program.

Effective Date: 03-17-1998; 10-12-2006



Section 2301.56 - Application for state financial assistance.

(A) A facility governing board that proposes or establishes one or more community-based correctional facilities and programs or district community-based correctional facilities and programs may apply to the division of parole and community services of the department of rehabilitation and correction for state financial assistance for the cost of renovation, maintenance, and operation of any of the facilities and programs. If the facility governing board has proposed or established more than one facility and program and if it desires state financial assistance for more than one of the facilities and programs, the board shall submit a separate application for each facility and program for which it desires the financial assistance.

An application for state financial assistance under this section may be made when the facility governing board submits for approval of the division of parole and community services its proposal for the establishment of the facility and program in question under division (B) of section 2301.51 of the Revised Code, or at any time after the division has approved the proposal. All applications for state financial assistance for proposed or approved facilities and programs shall be made on forms that are prescribed and furnished by the department of rehabilitation and correction, and in accordance with section 5120.112 of the Revised Code.

(B) The facility governing board may submit a request for funding of some or all of its community-based correctional facilities and programs or district community-based correctional facilities and programs to the board of county commissioners of the county, if the facility governing board serves a community-based correctional facility and program, or to the boards of county commissioners of all of the member counties, if the facility governing board serves a district community-based correctional facility and program. The board or boards may appropriate, but are not required to appropriate, a sum of money for funding all aspects of each facility and program as outlined in sections 2301.51 to 2301.58 of the Revised Code. The facility governing board has no recourse against a board or boards of county commissioners if the board or boards of county commissioners do not appropriate money for funding any facility and program or if they appropriate money for funding a facility and program in an amount less than the total amount of the submitted request for funding.

(C) Pursuant to section 2929.37 of the Revised Code, a board of county commissioners may require a person who was convicted of an offense and who is confined in a community-based correctional facility or district community-based correctional facility as provided in sections 2301.51 to 2301.58 of the Revised Code to reimburse the county for its expenses incurred by reason of the person's confinement.

(D)

(1) Community-based correctional facilities and programs and district community-based correctional facilities and programs are public offices under section 117.01 of the Revised Code and are subject to audit under section 117.10 of the Revised Code. The audits of the facilities and programs shall include financial audits and, in addition, in the circumstances specified in this division, performance audits by the auditor of state. If a private or nonprofit entity performs the day-to-day operation of any community-based correctional facility and program or district community-based correctional facility and program, the private or nonprofit entity also is subject to financial audits under section 117.10 of the Revised Code, and, in addition, in the circumstances specified in this division, to performance audits by the auditor of state. The auditor of state shall conduct the performance audits of a facility and program and of an entity required under section 117.10 of the Revised Code and this division and, notwithstanding the time period for audits specified in section 117.11 of the Revised Code, shall conduct the financial audits of a facility and program and of an entity required under section 117.10 of the Revised Code and this division, in accordance with the following criteria:

(a) For each facility and program and each entity, the auditor of state shall conduct the initial financial audit within two years after March 31, 2003, or, if the facility and program in question is established on or after March 31, 2003, within two years after the date on which it is established.

(b) After the initial financial audit described in division (D)(1)(a) of this section, for each facility and program and each entity, the auditor of state shall conduct the financial audits of the facility and program or the entity at least once every two fiscal years.

(c) At any time after March 31, 2003, regarding a facility and program or regarding an entity that performs the day-to-day operation of a facility and program, the department of rehabilitation and correction or the facility governing board that established the facility and program may request, or the auditor of state on its own initiative may undertake, a performance audit of the facility and program or the entity. Upon the receipt of the request, or upon the auditor of state's own initiative as described in this division, the auditor of state shall conduct a performance audit of the facility and program or the entity.

(2) The department of rehabilitation and correction shall prepare and provide to the auditor of state quarterly financial reports for each community-based correctional facility and program, for each district community-based correctional facility and program, and, to the extent that information is available, for each private or nonprofit entity that performs the day-to-day operation of any community-based correctional facility and program or district community-based correctional facility and program. Each report shall cover a three-month period and shall be provided to the auditor of state not later than fifteen days after the end of the period covered by the report.

Effective Date: 01-01-2004; 10-12-2006



Section 2301.57 - Health insurance claims of inmates - medical tests.

(A) For each person who is confined in a community-based correctional facility or district community-based correctional facility as provided in sections 2301.51 to 2301.58 of the Revised Code, the facility may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the correctional facility renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, the person, facility, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the facility or provider, as the case may be.

(C) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the correctional facility.

(D) Notwithstanding any contrary provision in this section or section 2929.18, 2929.21, 2929.26, or 2929.37 of the Revised Code, the facility governing board may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the community-based correctional facility or district community-based correctional facility to pay a reception fee.

(E) If a person who has been convicted of or pleaded guilty to an offense is confined in a community-based correctional facility or district community-based correctional facility, the person in charge of the facility's operation may cause the offender, at the time of reception and at other times the person in charge of the operation of the facility determines to be appropriate, to be examined and tested for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, and other contagious diseases. The person in charge of the facility's operation may cause an offender in the facility who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 10-16-1996; 10-12-2006



Section 2301.571 - Inmate responsibility for medical expenses.

(A) A person who has been convicted of or pleaded guilty to an offense and who is confined in a community-based correctional facility or district community-based correctional facility is financially responsible for the payment of any medical expense or service requested by and provided to that person.

(B) No person confined in a community-based correctional facility or district community-based correctional facility shall be denied any necessary medical care because of inability to pay for medical treatment or service.

(C) Nothing in this section shall cause a community-based correctional facility or district community-based correctional facility to be responsible for the payment of any medical or other health care expenses incurred in connection with an offender who is serving a term in the facility pursuant to section 2929.16 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-12-2006



Section 2301.58 - Resident program fund - commissary.

(A) Upon approval of the facility governing board, the director of the community-based correctional facility or district community-based correctional facility may establish a resident program fund. The director shall deposit in the fund all revenues received by the facility from commissions on telephone systems, commissary operations, reimbursable costs such as per diem and medical services, and similar services. The money in the fund shall only be used to pay for the costs of the following expenses:

(1) The purchase of materials, supplies, and equipment used in any library program, educational program, vocational program, rehabilitative program, religious program, medical services program, or recreational program operated by the facility for the benefit of the residents;

(2) The construction, alteration, repair, or reconstruction of a facility under the control of the facility governing board for use in any library program, educational program, vocational program, rehabilitative program, religious program, medical services program, or recreational program operated by the facility for the benefit of the residents;

(3) The payment of salaries, wages, and other compensation to employees of the facility who are employed in any library program, educational program, vocational program, rehabilitative program, religious program, medical services program, or recreational program operated by the facility for the benefit of the residents;

(4) The compensation of vendors that contract with the facility for the provision of services for any library program, educational program, vocational program, rehabilitative program, religious program, medical services program, or recreational program for the benefit of the residents;

(5) The purchase of other goods and the payment of other services that are determined, at the discretion of the director, to be goods and services that may provide additional benefit to the residents;

(6) The costs for the auditing of the resident program fund.

(B) If a commissary is established by the community-based correctional facility or the district community-based correctional facility, all persons confined in the facility shall receive commissary privileges, and the commissary shall provide for the distribution of necessary hygiene articles and writing materials to indigent residents.

(C) The director shall establish rules, to be approved by the facility governing board, for the operation of the resident program fund that follow guidelines established by the auditor of state.

Effective Date: 09-26-2003; 10-12-2006



Section 2301.99 - Penalty.

Whoever violates section 2301.33 of the Revised Code shall be fined not less than fifty nor more than two hundred dollars and imprisoned not less than ten nor more than thirty days.

Effective Date: 03-22-2001






Chapter 2303 - CLERK OF THE COURT OF COMMON PLEAS

Section 2303.01 - Clerk of the court of common pleas.

There shall be elected quadrennially in each county, a clerk of the court of common pleas, who shall assume office on the first Monday of January next after his election and who shall hold said office for a period of four years.

Effective Date: 10-01-1953



Section 2303.02 - Bond of clerk.

Before entering upon the discharge of the duties of his office, the clerk of the court of common pleas shall give a bond signed by a bonding or surety company authorized to do business in this state, or, at his option, by two or more freeholders having real estate in the value of double the amount of the bond over and above all encumbrances to the state in a sum not less than ten thousand nor more than forty thousand dollars, to be fixed by the board of county commissioners, the surety company to be approved by the board, and conditioned that such clerk will enter and record all the orders, decrees, judgments, and proceedings of the courts of which he is the clerk, pay over all moneys received by him in his official capacity, and faithfully and impartially discharge the duties of his office. The expense or premium for such bond shall be paid by the board and charged to the general fund of the county. Such bond, with the oath of office and the approval of the board indorsed thereon, shall be deposited with the county treasurer and kept in his office.

Effective Date: 10-01-1953



Section 2303.03 - Clerk of court of appeals.

(A) The clerk of the court of common pleas in each county also shall be clerk of the court of appeals of the county and, subject to division (B) of this section and while acting as the clerk of the court of appeals of the county and assuming the duties of that office, shall collect the same fees that the clerk otherwise collects and perform the same general duties that the clerk otherwise performs. In addition to the annual compensation that the clerk receives pursuant to sections 325.08 and 325.18 of the Revised Code for the performance of the duties of the clerk of the court of common pleas, the clerk, for acting as the clerk of the court of appeals of the county and assuming the duties of that office, shall receive an additional amount equal to one-eighth of the annual compensation that the clerk receives pursuant to sections 325.08 and 325.18 of the Revised Code, as determined by the population of the county and the rates set forth in those sections. The additional amount shall be payable from the state treasury upon the certificate of the presiding or administrative judge of the district in which the clerk serves in the same manner that the compensation of other employees of the court of appeals is paid pursuant to section 2501.17 of the Revised Code.

(B) Under the circumstances described in sections 2969.21 to 2969.27 of the Revised Code, the clerk of the court of common pleas, while acting as the clerk of the court of appeals, shall charge the fees and perform the other duties specified in those sections.

Effective Date: 10-17-1996



Section 2303.04 - [Repealed].

Effective Date: 10-12-1961



Section 2303.05 - Clerk may appoint deputies.

The clerk of the court of common pleas may appoint one or more deputies. Such appointment or appointments shall be in writing signed by the clerk and entered on the journal of the court.

Effective Date: 08-30-1957



Section 2303.06 - Books, stationery, and dockets.

The board of county commissioners shall furnish the clerk of the court of common pleas all blankbooks, including the printed trial dockets, blanks, stationery, and all things necessary for the prompt discharge of his duty.

Effective Date: 10-01-1953



Section 2303.07 - Oaths and acknowledgments.

The clerk of the court of common pleas may administer oaths and take and certify affidavits, depositions, and acknowledgments of deeds, mortgages, powers of attorney, and other instruments in writing.

Effective Date: 10-01-1953



Section 2303.08 - General duties.

The clerk of the court of common pleas shall indorse on each pleading or paper in a cause filed in the clerk's office the time of filing, enter all orders, decrees, judgments, and proceedings of the courts of which such individual is the clerk, make a complete record when ordered on the journal to do so, and pay over to the proper parties all moneys coming into the clerk's hands as clerk. The clerk may refuse to accept for filing any pleading or paper submitted for filing by a person who has been found to be a vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain leave to proceed under that section.

Effective Date: 03-18-1997



Section 2303.09 - Filing and preserving papers.

The clerk of the court of common pleas shall file together and carefully preserve in his office all papers delivered to him for that purpose in every action or proceeding.

Effective Date: 10-01-1953



Section 2303.10 - Indorsement of papers.

The clerk of the court of common pleas shall indorse upon every paper filed with him the date of the filing thereof, and upon every order for a provisional remedy and upon every undertaking given thereunder, the date of its return to his office.

Effective Date: 10-01-1953



Section 2303.11 - Writs to issue on praecipe.

All writs and orders for provisional remedies, and process of every kind, shall be issued by the clerk of the court of common pleas, or directly by an order or local rule of a court, or by a county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code; but before they are issued a praecipe shall be filed with the clerk demanding the same.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2303.12 - Books to be kept by clerk.

The clerk of the court of common pleas shall keep at least four books. They shall be called the appearance docket, trial docket and printed duplicates of the trial docket for the use of the court and the officers thereof, journal, and execution docket. He shall also keep a record in book form or he may prepare a record by using any photostatic, photographic, miniature photographic, film, microfilm, or microphotographic process, electrostatic process, perforated tape, magnetic tape, or other electromagnetic means, electronic data processing, machine readable media, graphic or video display, or any combination thereof, which correctly and accurately copies or reproduces the original document, paper, or instrument in writing. He shall use materials that comply with the minimum standards of quality for permanent photographic records prescribed by the National Bureau of Standards. He shall keep an index to the trial docket and to the printed duplicates of the trial docket and of the journal direct, and to the appearance docket, record, and execution docket, direct and reverse. All clerks keeping records and information by the methods described in this section shall keep and make readily available to the public the machine and equipment necessary to reproduce the records and information in a readable form.

Effective Date: 08-19-1975



Section 2303.13 - Entries on appearance docket and their effect.

The clerk of the court of common pleas shall enter upon the appearance docket at the time of the commencement of an action or proceeding, the names of the parties in full, with names of counsel, and forthwith index the case direct and reverse in the name of each plaintiff and defendant. In like manner and at the time it occurs, he shall also index the name of each person who becomes a party to such action or proceeding. At the time it occurs and under the case so docketed, he shall also enter the issue of the summons or other mesne process or order and the filing of each paper, and he shall record in full the return of such writ or order with the date of its return to the court, which entry shall be evidence of such service.

Effective Date: 10-01-1953



Section 2303.14 - Keeping of books and making of records.

The clerk of the court of common pleas shall keep the journals, records, books, and papers appertaining to the court and record its proceedings.

Effective Date: 10-01-1953



Section 2303.15 - Record of orders out of court.

Orders made out of court shall be forthwith entered by the clerk of the court of common pleas in the journal of the court in the same manner as orders made in term.

Effective Date: 10-01-1953



Section 2303.16 - Deposit of fees for foreign writ.

The clerk of the court of common pleas shall not issue a writ in a civil action to another county until the party requiring the issuing thereof has deposited with him sufficient funds to pay the officer to whom it is directed for executing it, and the clerk shall indorse thereon the words, "Funds deposited to pay for the execution of this writ." On the return thereof, the clerk shall pay to such officer the fees for executing such writ, and no officer shall be required to serve such writ unless it is so indorsed.

Effective Date: 10-01-1953



Section 2303.17 - Clerk shall make complete record.

When ordered on the journal to do so, the clerk of the court of common pleas shall make a complete record within six months after final judgment or order of the proper court. On his failing to make such record within such time, the clerk may be removed by the court of common pleas.

Effective Date: 08-04-1961



Section 2303.18 - Indexes of judgments not dormant.

Each clerk of the court of common pleas shall make an alphabetical index of the names of all plaintiffs and defendants to pending suits and living judgments, showing therein in separate columns the names, court, and number of the suit or execution. When there is more than one suit or judgment for or against the same party, it shall be sufficient to index the name but once and make entries opposite thereto, of the court and the number of the suit or execution. No such index shall be made in counties where it has already been done.

Effective Date: 10-01-1953



Section 2303.19 - Index to be made.

All suits shall be indexed at the time of the filing of the petition and all judgments shall be indexed at the time of the entry on the journal, revival, or the filing of a transcript thereof as required by section 2303.18 of the Revised Code. Whenever the court of common pleas of a county directs, the clerk of the court of common pleas shall make a re-index, in the manner provided in such section, of all pending suits and living judgments, then on the dockets of either the court of common pleas or the court of appeals, in which re-index all new suits and judgments shall be indexed at the time provided in this section.

Effective Date: 10-01-1953



Section 2303.20 - Fees.

Under the circumstances described in sections 2969.21 to 2969.27 of the Revised Code, the clerk of the court of common pleas shall charge the fees and perform the other duties specified in those sections. In all other cases, the clerk shall charge the following fees and no more:

(A) Twenty-five dollars for each cause of action which shall include the following:

(1) Docketing in all dockets;

(2) Filing necessary documents, noting the filing of the documents, except subpoena, on the dockets;

(3) Issuing certificate of deposit in foreign writs;

(4) Indexing pending suits and living judgments;

(5) Noting on appearance docket all papers mailed;

(6) Certificate for attorney's fee;

(7) Certificate for stenographer's fee;

(8) Preparing cost bill;

(9) Entering on indictment any plea;

(10) Entering costs on docket and cash book.

(B) Two dollars for taking each undertaking, bond, or recognizance;

(C) Two dollars for issuing each writ, order, or notice, except subpoena;

(D) Two dollars for each name for issuing subpoena, swearing witness, entering attendance, and certifying fees;

(E) Twenty-five dollars for calling a jury in each cause;

(F) Two dollars for each page, for entering on journal, indexing, and posting on any docket;

(G) Three dollars for each execution or transcript of judgment, including indexing;

(H) One dollar for each page, for making complete record, including indexing;

(I) Five dollars for certifying a plat recorded in the county recorder's office;

(J) Five dollars for issuing certificate to receiver or order of reference with oath;

(K) Five dollars for entering satisfaction or partial satisfaction of each lien on record in the county recorder's office, and the clerk of courts' office;

(L) One dollar for each certificate of fact under seal of the court, to be paid by the party demanding it;

(M) One dollar for taking each affidavit, including certificate and seal;

(N) Two dollars for acknowledging all instruments in writing;

(O) Five dollars for making certificate of judgment;

(P) Ten dollars for filing, docketing, and endorsing a certificate of judgment, including the indexing and noting the return of the certificate;

(Q) Twenty-five dollars for each cause of action for each judgment by confession, including all docketing, indexing, and entries on the journal;

(R) Five dollars for recording commission of mayor or notary public;

(S) One dollar for issuing any license except the licenses issued pursuant to sections 1533.101, 1533.11, 1533.13, and 1533.32 of the Revised Code;

(T) Fifteen dollars for docketing and indexing each aid in execution or petition to vacate, revive, or modify judgment, including the filing and noting of all necessary documents;

(U) Twenty-five dollars for docketing and indexing each appeal, including the filing and noting of all necessary documents;

(V) A commission of two per cent on the first ten thousand dollars and one per cent on all exceeding ten thousand dollars for receiving and disbursing money, other than costs and fees, paid to or deposited with the clerk of courts in pursuance of an order of court or on judgments, including moneys invested by order of the court and interest earned on them;

(W) Five dollars for numbering, docketing, indexing, and filing each authenticated or certified copy of the record, or any portion of an authenticated or certified copy of the record, of an extra county action or proceeding;

(X) Two dollars for each certificate of divorce, annulment, or dissolution of marriage to the bureau of vital statistics;

(Y) Two dollars for each electronic transmission of a document, plus one dollar for each page of that document. These fees are to be paid by the party requesting the electronic transmission.

(Z) One dollar for each page, for copies of pleadings, process, record, or files, including certificate and seal.

Effective Date: 10-17-1996



Section 2303.201 - Computerizing court of paying cost of computerized legal research.

(A)

(1) The court of common pleas of any county may determine that for the efficient operation of the court additional funds are required to computerize the court, to make available computerized legal research services, or to do both. Upon making a determination that additional funds are required for either or both of those purposes, the court shall authorize and direct the clerk of the court of common pleas to charge one additional fee, not to exceed six dollars, on the filing of each cause of action or appeal under divisions (A), (Q), and (U) of section 2303.20 of the Revised Code.

(2) All fees collected under division (A)(1) of this section shall be paid to the county treasurer. The treasurer shall place the funds from the fees in a separate fund to be disbursed either upon an order of the court, subject to an appropriation by the board of county commissioners, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, in an amount not greater than the actual cost to the court of procuring and maintaining computerization of the court, computerized legal research services, or both.

(3) If the court determines that the funds in the fund described in division (A)(2) of this section are more than sufficient to satisfy the purpose for which the additional fee described in division (A)(1) of this section was imposed, the court may declare a surplus in the fund and, subject to an appropriation by the board of county commissioners, expend those surplus funds, or upon an order of the court, subject to the court making an annual report available to the public listing the use of all such funds, expend those surplus funds, for other appropriate technological expenses of the court.

(B)

(1) The court of common pleas of any county may determine that, for the efficient operation of the court, additional funds are required to make technological advances in or to computerize the office of the clerk of the court of common pleas and, upon that determination, authorize and direct the clerk of the court of common pleas to charge an additional fee, not to exceed twenty dollars, on the filing of each cause of action or appeal, on the filing, docketing, and endorsing of each certificate of judgment, or on the docketing and indexing of each aid in execution or petition to vacate, revive, or modify a judgment under divisions (A), (P), (Q), (T), and (U) of section 2303.20 of the Revised Code and not to exceed one dollar each for the services described in divisions (B), (C), (D), (F), (H), and (L) of section 2303.20 of the Revised Code. Subject to division (B)(2) of this section, all moneys collected under division (B)(1) of this section shall be paid to the county treasurer to be disbursed, upon an order of the court of common pleas and subject to appropriation by the board of county commissioners, in an amount no greater than the actual cost to the court of procuring and maintaining technology and computer systems for the office of the clerk of the court of common pleas.

(2) If the court of common pleas of a county makes the determination described in division (B)(1) of this section, the board of county commissioners of that county may issue one or more general obligation bonds for the purpose of procuring and maintaining the technology and computer systems for the office of the clerk of the court of common pleas. In addition to the purposes stated in division (B)(1) of this section for which the moneys collected under that division may be expended, the moneys additionally may be expended to pay debt charges on and financing costs related to any general obligation bonds issued pursuant to division (B)(2) of this section as they become due. General obligation bonds issued pursuant to division (B)(2) of this section are Chapter 133. securities.

(C) The court of common pleas shall collect the sum of twenty-six dollars as additional filing fees in each new civil action or proceeding for the charitable public purpose of providing financial assistance to legal aid societies that operate within the state and to support the office of the state public defender. This division does not apply to proceedings concerning annulments, dissolutions of marriage, divorces, legal separation, spousal support, marital property or separate property distribution, support, or other domestic relations matters; to a juvenile division of a court of common pleas; to a probate division of a court of common pleas, except that the additional filing fees shall apply to name change, guardianship, adoption, and decedents' estate proceedings; or to an execution on a judgment, proceeding in aid of execution, or other post-judgment proceeding arising out of a civil action. The filing fees required to be collected under this division shall be in addition to any other filing fees imposed in the action or proceeding and shall be collected at the time of the filing of the action or proceeding. The court shall not waive the payment of the additional filing fees in a new civil action or proceeding unless the court waives the advanced payment of all filing fees in the action or proceeding. All such moneys collected during a month except for an amount equal to up to one per cent of those moneys retained to cover administrative costs shall be transmitted on or before the twentieth day of the following month by the clerk of the court to the treasurer of state in a manner prescribed by the treasurer of state or by the Ohio legal assistance foundation. The treasurer of state shall deposit four per cent of the funds collected under this division to the credit of the civil case filing fee fund established under section 120.07 of the Revised Code and ninety-six per cent of the funds collected under this division to the credit of the legal aid fund established under section 120.52 of the Revised Code.

The court may retain up to one per cent of the moneys it collects under this division to cover administrative costs, including the hiring of any additional personnel necessary to implement this division. If the court fails to transmit to the treasurer of state the moneys the court collects under this division in a manner prescribed by the treasurer of state or by the Ohio legal assistance foundation, the court shall forfeit the moneys the court retains under this division to cover administrative costs, including the hiring of any additional personnel necessary to implement this division, and shall transmit to the treasurer of state all moneys collected under this division, including the forfeited amount retained for administrative costs, for deposit in the legal aid fund.

(D) On and after the thirtieth day after December 9, 1994, the court of common pleas shall collect the sum of thirty-two dollars as additional filing fees in each new action or proceeding for annulment, divorce, or dissolution of marriage for the purpose of funding shelters for victims of domestic violence pursuant to sections 3113.35 to 3113.39 of the Revised Code. The filing fees required to be collected under this division shall be in addition to any other filing fees imposed in the action or proceeding and shall be collected at the time of the filing of the action or proceeding. The court shall not waive the payment of the additional filing fees in a new action or proceeding for annulment, divorce, or dissolution of marriage unless the court waives the advanced payment of all filing fees in the action or proceeding. On or before the twentieth day of each month, all moneys collected during the immediately preceding month pursuant to this division shall be deposited by the clerk of the court into the county treasury in the special fund used for deposit of additional marriage license fees as described in section 3113.34 of the Revised Code. Upon their deposit into the fund, the moneys shall be retained in the fund and expended only as described in section 3113.34 of the Revised Code.

(E)

(1) The court of common pleas may determine that, for the efficient operation of the court, additional funds are necessary to acquire and pay for special projects of the court, including, but not limited to, the acquisition of additional facilities or the rehabilitation of existing facilities, the acquisition of equipment, the hiring and training of staff, community service programs, mediation or dispute resolution services, the employment of magistrates, the training and education of judges, acting judges, and magistrates, and other related services. Upon that determination, the court by rule may charge a fee, in addition to all other court costs, on the filing of each criminal cause, civil action or proceeding, or judgment by confession.

If the court of common pleas offers a special program or service in cases of a specific type, the court by rule may assess an additional charge in a case of that type, over and above court costs, to cover the special program or service. The court shall adjust the special assessment periodically, but not retroactively, so that the amount assessed in those cases does not exceed the actual cost of providing the service or program.

All moneys collected under division (E) of this section shall be paid to the county treasurer for deposit into either a general special projects fund or a fund established for a specific special project. Moneys from a fund of that nature shall be disbursed upon an order of the court, subject to an appropriation by the board of county commissioners, in an amount no greater than the actual cost to the court of a project. If a specific fund is terminated because of the discontinuance of a program or service established under division (E) of this section, the court may order, subject to an appropriation by the board of county commissioners, that moneys remaining in the fund be transferred to an account established under this division for a similar purpose.

(2) As used in division (E) of this section:

(a) "Criminal cause" means a charge alleging the violation of a statute or ordinance, or subsection of a statute or ordinance, that requires a separate finding of fact or a separate plea before disposition and of which the defendant may be found guilty, whether filed as part of a multiple charge on a single summons, citation, or complaint or as a separate charge on a single summons, citation, or complaint. "Criminal cause" does not include separate violations of the same statute or ordinance, or subsection of the same statute or ordinance, unless each charge is filed on a separate summons, citation, or complaint.

(b) "Civil action or proceeding" means any civil litigation that must be determined by judgment entry.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 10-01-2005



Section 2303.202 - [Repealed].

Effective Date: 07-06-2001



Section 2303.21 - Expenses of transcript or exemplification shall be taxed in costs.

When it is necessary in an appeal, or other civil action to procure a transcript of a judgment or proceeding, or exemplification of a record, as evidence in such action or for any other purpose, the expense of procuring such transcript or exemplification shall be taxed in the bill of costs and recovered as in other cases.

Effective Date: 10-01-1953



Section 2303.22 - Clerk shall receive and pay over all costs and fees taxed upon writs.

The clerk of the court of common pleas shall receive from the sheriff, or other officer of the court, all costs taxed upon any writ or order issued from the court, such as appraisers' fees, printers' fees, or any other fees necessarily incurred in the execution of such writ or order, and on demand pay them to the persons entitled thereto. The sheriff, or other officer of the court, shall tax such costs and collect and pay them to the clerk of the court from which the writ or order issued, giving the name of each individual, and the amount which each is entitled to receive.

Effective Date: 10-01-1953



Section 2303.23 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 2303.24 - [Repealed].

Effective Date: 09-11-1961



Section 2303.25 - Posting notice of federal short term interest rate.

Upon receiving the notification of the interest rate per annum from the county auditor pursuant to section 319.19 of the Revised Code, the clerk of the court of common pleas shall post or cause to be posted notice of that interest rate per annum in a conspicuous and public location in or near the office of the clerk of the court in the courthouse or building in which the court of common pleas is located.

Effective Date: 06-02-2004



Section 2303.26 - Duties of clerk.

The clerk of the court of common pleas shall exercise the powers conferred and perform the duties enjoined upon him by statute and by the common law; and in the performance of his duties he shall be under the direction of his court.

Effective Date: 10-01-1953



Section 2303.27 - Services without compensation.

The clerk of the court of common pleas shall make no charge for certificates made for pensioners of the United States government, or any oath administered in pension and bounty cases, or on pension vouchers, applications, or affidavits.

Effective Date: 10-01-1953



Section 2303.28 - Clerk shall file itemized bill of costs.

In every case immediately on the rendition of judgment, the clerk of the court of common pleas shall make out and file with the papers in the cause, an itemized bill of his costs therein, including the judgment. He shall not issue an execution in any cause for the costs of himself or of any other officer, or receive any costs for himself or any other officer, unless an itemized statement has been rendered.

Effective Date: 10-01-1953



Section 2303.29 - Appropriations for issuing motor vehicle titles.

(A) A clerk of the court of common pleas may, or upon the request of the board of county commissioners by the first day of June shall, submit a request for an appropriation to the board of county commissioners detailing the costs required to administer his responsibilities under Chapter 4505. of the Revised Code. If such a request is submitted, the request shall include an itemized schedule of personnel and supply costs. In addition, the request shall include a summary of the cost of administering Chapter 4505. of the Revised Code during the most recent appropriation period; a detailed estimate of new costs that will result from new responsibilities pursuant to Substitute House Bill 275 of the 114th general assembly or from any subsequent legislation changing fees or poundage established under Chapter 4505. of the Revised Code. If such a request is submitted, it shall be filed with the clerk of the board of county commissioners not later than the first day of November. The board of county commissioners shall consider the request of the clerk and the intent of the legislature prior to adopting the appropriation resolution pursuant to section 5705.28 of the Revised Code.

(B) The board of county commissioners shall budget and appropriate funds for the operation of the office of the clerk of the court of common pleas in an amount sufficient for the prompt discharge of the clerk's duties under Chapter 4505. of the Revised Code.

Effective Date: 08-01-1981



Section 2303.30 - [Repealed].

Effective Date: 09-11-1961



Section 2303.31 - Clerks of other courts.

The duties prescribed by law for the clerk of the court of common pleas shall, so far as they are applicable, apply to the clerks of other courts of record.

Effective Date: 10-01-1953






Chapter 2305 - JURISDICTION; LIMITATION OF ACTIONS

Section 2305.01 - Jurisdiction in civil cases - trial transfer.

Except as otherwise provided by this section or section 2305.03 of the Revised Code, the court of common pleas has original jurisdiction in all civil cases in which the sum or matter in dispute exceeds the exclusive original jurisdiction of county courts and appellate jurisdiction from the decisions of boards of county commissioners. The court of common pleas shall not have jurisdiction, in any tort action to which the amounts apply, to award punitive or exemplary damages that exceed the amounts set forth in section 2315.21 of the Revised Code. The court of common pleas shall not have jurisdiction in any tort action to which the limits apply to enter judgment on an award of compensatory damages for noneconomic loss in excess of the limits set forth in section 2315.18 of the Revised Code.

The court of common pleas may on its own motion transfer for trial any action in the court to any municipal court in the county having concurrent jurisdiction of the subject matter of, and the parties to, the action, if the amount sought by the plaintiff does not exceed one thousand dollars and if the judge or presiding judge of the municipal court concurs in the proposed transfer. Upon the issuance of an order of transfer, the clerk of courts shall remove to the designated municipal court the entire case file. Any untaxed portion of the common pleas deposit for court costs shall be remitted to the municipal court by the clerk of courts to be applied in accordance with section 1901.26 of the Revised Code, and the costs taxed by the municipal court shall be added to any costs taxed in the common pleas court.

The court of common pleas has jurisdiction in any action brought pursuant to division (I) of section 4781.40 of the Revised Code if the residential premises that are the subject of the action are located within the territorial jurisdiction of the court.

The courts of common pleas of Adams, Athens, Belmont, Brown, Clermont, Columbiana, Gallia, Hamilton, Jefferson, Lawrence, Meigs, Monroe, Scioto, and Washington counties have jurisdiction beyond the north or northwest shore of the Ohio river extending to the opposite shore line, between the extended boundary lines of any adjacent counties or adjacent state. Each of those courts of common pleas has concurrent jurisdiction on the Ohio river with any adjacent court of common pleas that borders on that river and with any court of Kentucky or of West Virginia that borders on the Ohio river and that has jurisdiction on the Ohio river under the law of Kentucky or the law of West Virginia, whichever is applicable, or under federal law.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-06-2001; 04-07-2005



Section 2305.011, 2305.012 - [Repealed].

Effective Date: 07-06-2001



Section 2305.02 - Wrongful imprisonment claim.

The court of common pleas in the county where the underlying criminal action was initiated has exclusive, original jurisdiction to hear and determine a civil action or proceeding that is commenced by an individual who seeks a determination by that court that the individual satisfies divisions (A)(1) to (5) of section 2743.48 of the Revised Code . If that court enters the requested determination, it shall comply with division (B) of that section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-1989



Section 2305.03 - Lapse of time a bar.

(A) Except as provided in division (B) of this section and unless a different limitation is prescribed by statute, a civil action may be commenced only within the period prescribed in sections 2305.04 to 2305.22 of the Revised Code. If interposed by proper plea by a party to an action mentioned in any of those sections, lapse of time shall be a bar to the action.

(B) No civil action that is based upon a cause of action that accrued in any other state, territory, district, or foreign jurisdiction may be commenced and maintained in this state if the period of limitation that applies to that action under the laws of that other state, territory, district, or foreign jurisdiction has expired or the period of limitation that applies to that action under the laws of this state has expired.

Effective Date: 10-01-1953; 04-07-2005



Section 2305.04 - Recovery of real estate.

An action to recover the title to or possession of real property shall be brought within twenty-one years after the cause of action accrued, but if a person entitled to bring the action is, at the time the cause of action accrues, within the age of minority or of unsound mind, the person, after the expiration of twenty-one years from the time the cause of action accrues, may bring the action within ten years after the disability is removed.

Effective Date: 01-13-1991



Section 2305.041 - Action for breach of oil or gas lease or license.

With respect to a lease or license by which a right is granted to operate or to sink or drill wells on land in this state for natural gas or petroleum and that is recorded in accordance with section 5301.09 of the Revised Code, an action alleging breach of any express or implied provision of the lease or license concerning the calculation or payment of royalties shall be brought within the time period that is specified in section 1302.98 of the Revised Code. An action alleging a breach with respect to any other issue that the lease or license involves shall be brought within the time period specified in section 2305.06 of the Revised Code.

Effective Date: 04-06-2007



Section 2305.05 - Real estate dedicated to public uses.

If a street or alley, or any part thereof, laid out and shown on the recorded plat of a municipal corporation, has not been opened to the public use and occupancy of the citizens thereof, or other persons, and has been enclosed with a fence by the owners of the inlots, lots, or outlots lying on, adjacent to, or along such street or alley, or part thereof, and has remained in the open, uninterrupted use, adverse possession, and occupancy of such owners for the period of twenty-one years, and if such street, alley, inlot, or outlot is a part of the tract of land so laid out by the original proprietors, the public easement therein shall be extinguished and the right of such municipal corporation, the citizens thereof, or other persons, and the legislative authority of such municipal corporation and the legal authorities thereof, to use, control, or occupy so much of such street or alley as has been fenced, used, possessed, and occupied, shall be barred, except to the owners of such inlots or outlots lying on, adjacent to, or along such streets or alleys who have occupied them in the manner mentioned in this section.

Effective Date: 10-01-1953



Section 2305.06 - Contract in writing.

Except as provided in sections 126.301 and 1302.98 of the Revised Code, an action upon a specialty or an agreement, contract, or promise in writing shall be brought within eight years after the cause of action accrued.

Amended by 129th General AssemblyFile No.135,SB 224, §1, eff. 9/28/2012.

Effective Date: 07-01-1993

Related Legislative Provision: See 129th General AssemblyFile No.135,SB 224, §4

See 129th General AssemblyFile No.135,SB 224, §3



Section 2305.07 - Contract not in writing - statutory liability.

Except as provided in sections 126.301 and 1302.98 of the Revised Code, an action upon a contract not in writing, express or implied, or upon a liability created by statute other than a forfeiture or penalty, shall be brought within six years after the cause thereof accrued.

Effective Date: 07-01-1993



Section 2305.08 - Partial payment.

If payment has been made upon any demand founded on a contract, or a written acknowledgment thereof, or a promise to pay it has been made and signed by the party to be charged, an action may be brought thereon within the time limited by sections 2305.06 and 2305.07 of the Revised Code, after such payment, acknowledgment, or promise.

Effective Date: 10-01-1953



Section 2305.09 - Four years - certain torts.

Except as provided for in division (C) of this section, an action for any of the following causes shall be brought within four years after the cause thereof accrued:

(A) For trespassing upon real property;

(B) For the recovery of personal property, or for taking or detaining it;

(C) For relief on the ground of fraud, except when the cause of action is a violation of section 2913.49 of the Revised Code, in which case the action shall be brought within five years after the cause thereof accrued;

(D) For an injury to the rights of the plaintiff not arising on contract nor enumerated in sections 1304.35, 2305.10 to 2305.12, and 2305.14 of the Revised Code;

(E) For relief on the grounds of a physical or regulatory taking of real property.

If the action is for trespassing under ground or injury to mines, or for the wrongful taking of personal property, the causes thereof shall not accrue until the wrongdoer is discovered; nor, if it is for fraud, until the fraud is discovered.

Effective Date: 03-02-2004; 2008 HB46 09-01-2008



Section 2305.091 - Asbestos actions by school districts.

(A) An action to obtain a judgment for any of the following shall be brought by a board of education of any school district within four years after the cause of action accrues in accordance with division (B) of this section:

(1) The removal of asbestos or materials that contain asbestos from a building or other structure that is owned by the board of education;

(2) Measures to be taken to locate, correct, or ameliorate any problem associated with asbestos or materials that contain asbestos in a building or other structure that is owned by the board of education;

(3) The reimbursement of the costs and expenses associated with the removal of asbestos or materials that contain asbestos from a building or other structure that is owned by the board of education;

(4) The reimbursement of the costs and expenses associated with the location, correction, or amelioration of any problem associated with asbestos or materials that contain asbestos in a building or other structure that is owned by the board of education.

(B) A cause of action for any removal, measures, or reimbursement described in divisions (A)(1) to (4) of this section accrues upon the date that the board of education is informed by an official of a state, county, or local health department or of the United States environmental protection agency, the Ohio environmental protection agency, or the industrial commission who has conducted an inspection for asbestos or who has received test data concerning asbestos located in a building or other structure that is owned by the board of education, that asbestos or materials that contain asbestos in any building or other structure that is owned by the board of education should be removed from the building or other structure or be encapsulated or otherwise maintained because the asbestos poses a health hazard or risk to persons who use the building or other structure.

(C) This section applies to asbestos, and material that contains asbestos, that is or was installed in a building or other structure prior to, on, or after the effective date of this section.

Effective Date: 10-08-1992



Section 2305.10 - Bodily injury or injury to personal property.

(A) Except as provided in division (C) or (E) of this section, an action based on a product liability claim and an action for bodily injury or injuring personal property shall be brought within two years after the cause of action accrues. Except as provided in divisions (B)(1), (2), (3), (4), and (5) of this section, a cause of action accrues under this division when the injury or loss to person or property occurs.

(B)

(1) For purposes of division (A) of this section, a cause of action for bodily injury that is not described in division (B)(2), (3), (4), or (5) of this section and that is caused by exposure to hazardous or toxic chemicals, ethical drugs, or ethical medical devices accrues upon the date on which the plaintiff is informed by competent medical authority that the plaintiff has an injury that is related to the exposure, or upon the date on which by the exercise of reasonable diligence the plaintiff should have known that the plaintiff has an injury that is related to the exposure, whichever date occurs first.

(2) For purposes of division (A) of this section, a cause of action for bodily injury caused by exposure to chromium in any of its chemical forms accrues upon the date on which the plaintiff is informed by competent medical authority that the plaintiff has an injury that is related to the exposure, or upon the date on which by the exercise of reasonable diligence the plaintiff should have known that the plaintiff has an injury that is related to the exposure, whichever date occurs first.

(3) For purposes of division (A) of this section, a cause of action for bodily injury incurred by a veteran through exposure to chemical defoliants or herbicides or other causative agents, including agent orange, accrues upon the date on which the plaintiff is informed by competent medical authority that the plaintiff has an injury that is related to the exposure, or upon the date on which by the exercise of reasonable diligence the plaintiff should have known that the plaintiff has an injury that is related to the exposure, whichever date occurs first.

(4) For purposes of division (A) of this section, a cause of action for bodily injury caused by exposure to diethylstilbestrol or other nonsteroidal synthetic estrogens, including exposure before birth, accrues upon the date on which the plaintiff is informed by competent medical authority that the plaintiff has an injury that is related to the exposure, or upon the date on which by the exercise of reasonable diligence the plaintiff should have known that the plaintiff has an injury that is related to the exposure, whichever date occurs first.

(5) For purposes of division (A) of this section, a cause of action for bodily injury caused by exposure to asbestos accrues upon the date on which the plaintiff is informed by competent medical authority that the plaintiff has an injury that is related to the exposure, or upon the date on which by the exercise of reasonable diligence the plaintiff should have known that the plaintiff has an injury that is related to the exposure, whichever date occurs first.

(C)

(1) Except as otherwise provided in divisions (C)(2), (3), (4), (5), (6), and (7) of this section or in section 2305.19 of the Revised Code, no cause of action based on a product liability claim shall accrue against the manufacturer or supplier of a product later than ten years from the date that the product was delivered to its first purchaser or first lessee who was not engaged in a business in which the product was used as a component in the production, construction, creation, assembly, or rebuilding of another product.

(2) Division (C)(1) of this section does not apply if the manufacturer or supplier of a product engaged in fraud in regard to information about the product and the fraud contributed to the harm that is alleged in a product liability claim involving that product.

(3) Division (C)(1) of this section does not bar an action based on a product liability claim against a manufacturer or supplier of a product who made an express, written warranty as to the safety of the product that was for a period longer than ten years and that, at the time of the accrual of the cause of action, has not expired in accordance with the terms of that warranty.

(4) If the cause of action relative to a product liability claim accrues during the ten-year period described in division (C)(1) of this section but less than two years prior to the expiration of that period, an action based on the product liability claim may be commenced within two years after the cause of action accrues.

(5) If a cause of action relative to a product liability claim accrues during the ten-year period described in division (C)(1) of this section and the claimant cannot commence an action during that period due to a disability described in section 2305.16 of the Revised Code, an action based on the product liability claim may be commenced within two years after the disability is removed.

(6) Division (C)(1) of this section does not bar an action for bodily injury caused by exposure to asbestos if the cause of action that is the basis of the action accrues upon the date on which the plaintiff is informed by competent medical authority that the plaintiff has an injury that is related to the exposure, or upon the date on which by the exercise of reasonable diligence the plaintiff should have known that the plaintiff has an injury that is related to the exposure, whichever date occurs first.

(7)

(a) Division (C)(1) of this section does not bar an action based on a product liability claim against a manufacturer or supplier of a product if all of the following apply:

(i) The action is for bodily injury.

(ii) The product involved is a substance or device described in division (B)(1), (2), (3), or (4) of this section.

(iii) The bodily injury results from exposure to the product during the ten-year period described in division (C)(1) of this section.

(b) If division (C)(7)(a) of this section applies regarding an action, the cause of action accrues upon the date on which the claimant is informed by competent medical authority that the bodily injury was related to the exposure to the product, or upon the date on which by the exercise of reasonable diligence the claimant should have known that the bodily injury was related to the exposure to the product, whichever date occurs first. The action based on the product liability claim shall be commenced within two years after the cause of action accrues and shall not be commenced more than two years after the cause of action accrues.

(D) This section does not create a new cause of action or substantive legal right against any person involving a product liability claim.

(E) An action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse, as defined in section 2305.111 of the Revised Code, shall be brought as provided in division (C) of that section.

(F) As used in this section:

(1) "Agent orange," "causative agent," and "veteran" have the same meanings as in section 5903.21 of the Revised Code.

(2) "Ethical drug," "ethical medical device," "manufacturer," "product," "product liability claim," and "supplier" have the same meanings as in section 2307.71 of the Revised Code.

(3) "Harm" means injury, death, or loss to person or property.

(G) This section shall be considered to be purely remedial in operation and shall be applied in a remedial manner in any civil action commenced on or after April 7, 2005, in which this section is relevant, regardless of when the cause of action accrued and notwithstanding any other section of the Revised Code or prior rule of law of this state, but shall not be construed to apply to any civil action pending prior to April 7, 2005.

Effective Date: 07-06-2001; 04-07-2005; 08-03-2006



Section 2305.101 - Limitation of actions against Dalkon Shield claimants trust.

(A) Notwithstanding the limitations provided for in sections 2125.02 and 2305.10 of the Revised Code, a claimant who alleges bodily injury or wrongful death caused by the effects of the Dalkon Shield intrauterine device and who has filed a claim in the A.H. Robins bankruptcy reorganization in the United States bankruptcy court for the eastern district of Virginia, Richmond division, may bring an action in this state against the Dalkon Shield Claimants Trust for bodily injury or wrongful death caused by the effects of the Dalkon Shield intrauterine device, within one year from the date of the certification by the United States district court or the United States bankruptcy court for the eastern district of Virginia, Richmond division, of the right of that claimant to proceed to litigation or arbitration regarding that claim, or within six months from the effective date of this section, whichever is later.

(B) Division (A) of this section applies to all actions for bodily injury or wrongful death caused by the effects of the Dalkon Shield intrauterine device, including actions that may have been barred prior to the effective date of this section by dismissal pursuant to a court order or otherwise.

Effective Date: 08-16-1995



Section 2305.11 - Time limitations for bringing certain actions.

(A) An action for libel, slander, malicious prosecution, or false imprisonment, an action for malpractice other than an action upon a medical, dental, optometric, or chiropractic claim, or an action upon a statute for a penalty or forfeiture shall be commenced within one year after the cause of action accrued, provided that an action by an employee for the payment of unpaid minimum wages, unpaid overtime compensation, or liquidated damages by reason of the nonpayment of minimum wages or overtime compensation shall be commenced within two years after the cause of action accrued.

(B) A civil action for unlawful abortion pursuant to section 2919.12 of the Revised Code, a civil action authorized by division (H) of section 2317.56 of the Revised Code, a civil action pursuant to division (B)(1) or (2) of section 2307.51 of the Revised Code for performing a dilation and extraction procedure or attempting to perform a dilation and extraction procedure in violation of section 2919.15 of the Revised Code, and a civil action pursuant to division (B) of section 2307.52 of the Revised Code for terminating or attempting to terminate a human pregnancy after viability in violation of division (A) of section 2919.17 of the Revised Code shall be commenced within one year after the performance or inducement of the abortion, within one year after the attempt to perform or induce the abortion in violation of division (A) of section 2919.17 of the Revised Code, within one year after the performance of the dilation and extraction procedure, or, in the case of a civil action pursuant to division (B)(2) of section 2307.51 of the Revised Code, within one year after the attempt to perform the dilation and extraction procedure.

(C) As used in this section, "medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

Amended by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.

Effective Date: 04-11-2003



Section 2305.111 - Assault or battery actions - childhood sexual abuse.

(A) As used in this section:

(1) "Childhood sexual abuse" means any conduct that constitutes any of the violations identified in division (A)(1)(a) or (b) of this section and would constitute a criminal offense under the specified section or division of the Revised Code, if the victim of the violation is at the time of the violation a child under eighteen years of age or a mentally retarded, developmentally disabled, or physically impaired child under twenty-one years of age. The court need not find that any person has been convicted of or pleaded guilty to the offense under the specified section or division of the Revised Code in order for the conduct that is the violation constituting the offense to be childhood sexual abuse for purposes of this division. This division applies to any of the following violations committed in the following specified circumstances:

(a) A violation of section 2907.02 or of division (A)(1), (5), (6), (7), (8), (9), (10), (11), or (12) of section 2907.03 of the Revised Code;

(b) A violation of section 2907.05 or 2907.06 of the Revised Code if, at the time of the violation, any of the following apply:

(i) The actor is the victim's natural parent, adoptive parent, or stepparent or the guardian, custodian, or person in loco parentis of the victim.

(ii) The victim is in custody of law or a patient in a hospital or other institution, and the actor has supervisory or disciplinary authority over the victim.

(iii) The actor is a teacher, administrator, coach, or other person in authority employed by or serving in a school for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code, the victim is enrolled in or attends that school, and the actor is not enrolled in and does not attend that school.

(iv) The actor is a teacher, administrator, coach, or other person in authority employed by or serving in an institution of higher education, and the victim is enrolled in or attends that institution.

(v) The actor is the victim's athletic or other type of coach, is the victim's instructor, is the leader of a scouting troop of which the victim is a member, or is a person with temporary or occasional disciplinary control over the victim.

(vi) The actor is a mental health professional, the victim is a mental health client or patient of the actor, and the actor induces the victim to submit by falsely representing to the victim that the sexual contact involved in the violation is necessary for mental health treatment purposes.

(vii) The victim is confined in a detention facility, and the actor is an employee of that detention facility.

(viii) The actor is a cleric, and the victim is a member of, or attends, the church or congregation served by the cleric.

(2) "Cleric" has the same meaning as in section 2317.02 of the Revised Code.

(3) "Mental health client or patient" has the same meaning as in section 2305.51 of the Revised Code.

(4) "Mental health professional" has the same meaning as in section 2305.115 of the Revised Code.

(5) "Sexual contact" has the same meaning as in section 2907.01 of the Revised Code.

(6) "Victim" means, except as provided in division (B) of this section, a victim of childhood sexual abuse.

(B) Except as provided in section 2305.115 of the Revised Code and subject to division (C) of this section, an action for assault or battery shall be brought within one year after the cause of the action accrues. For purposes of this section, a cause of action for assault or battery accrues upon the later of the following:

(1) The date on which the alleged assault or battery occurred;

(2) If the plaintiff did not know the identity of the person who allegedly committed the assault or battery on the date on which it allegedly occurred, the earlier of the following dates:

(a) The date on which the plaintiff learns the identity of that person;

(b) The date on which, by the exercise of reasonable diligence, the plaintiff should have learned the identity of that person.

(C) An action for assault or battery brought by a victim of childhood sexual abuse based on childhood sexual abuse, or an action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse, shall be brought within twelve years after the cause of action accrues. For purposes of this section, a cause of action for assault or battery based on childhood sexual abuse, or a cause of action for a claim resulting from childhood sexual abuse, accrues upon the date on which the victim reaches the age of majority. If the defendant in an action brought by a victim of childhood sexual abuse asserting a claim resulting from childhood sexual abuse that occurs on or after the effective date of this act has fraudulently concealed from the plaintiff facts that form the basis of the claim, the running of the limitations period with regard to that claim is tolled until the time when the plaintiff discovers or in the exercise of due diligence should have discovered those facts.

Effective Date: 05-14-2002; 08-03-2006



Section 2305.112 - [Repealed].

Effective Date: 04-07-2005



Section 2305.113 - Medical malpractice actions.

(A) Except as otherwise provided in this section, an action upon a medical, dental, optometric, or chiropractic claim shall be commenced within one year after the cause of action accrued.

(B)

(1) If prior to the expiration of the one-year period specified in division (A) of this section, a claimant who allegedly possesses a medical, dental, optometric, or chiropractic claim gives to the person who is the subject of that claim written notice that the claimant is considering bringing an action upon that claim, that action may be commenced against the person notified at any time within one hundred eighty days after the notice is so given.

(2) An insurance company shall not consider the existence or nonexistence of a written notice described in division (B)(1) of this section in setting the liability insurance premium rates that the company may charge the company's insured person who is notified by that written notice.

(C) Except as to persons within the age of minority or of unsound mind as provided by section 2305.16 of the Revised Code, and except as provided in division (D) of this section, both of the following apply:

(1) No action upon a medical, dental, optometric, or chiropractic claim shall be commenced more than four years after the occurrence of the act or omission constituting the alleged basis of the medical, dental, optometric, or chiropractic claim.

(2) If an action upon a medical, dental, optometric, or chiropractic claim is not commenced within four years after the occurrence of the act or omission constituting the alleged basis of the medical, dental, optometric, or chiropractic claim, then, any action upon that claim is barred.

(D)

(1) If a person making a medical claim, dental claim, optometric claim, or chiropractic claim, in the exercise of reasonable care and diligence, could not have discovered the injury resulting from the act or omission constituting the alleged basis of the claim within three years after the occurrence of the act or omission, but, in the exercise of reasonable care and diligence, discovers the injury resulting from that act or omission before the expiration of the four-year period specified in division (C)(1) of this section, the person may commence an action upon the claim not later than one year after the person discovers the injury resulting from that act or omission.

(2) If the alleged basis of a medical claim, dental claim, optometric claim, or chiropractic claim is the occurrence of an act or omission that involves a foreign object that is left in the body of the person making the claim, the person may commence an action upon the claim not later than one year after the person discovered the foreign object or not later than one year after the person, with reasonable care and diligence, should have discovered the foreign object.

(3) A person who commences an action upon a medical claim, dental claim, optometric claim, or chiropractic claim under the circumstances described in division (D)(1) or (2) of this section has the affirmative burden of proving, by clear and convincing evidence, that the person, with reasonable care and diligence, could not have discovered the injury resulting from the act or omission constituting the alleged basis of the claim within the three-year period described in division (D)(1) of this section or within the one-year period described in division (D)(2) of this section, whichever is applicable.

(E) As used in this section:

(1) "Hospital" includes any person, corporation, association, board, or authority that is responsible for the operation of any hospital licensed or registered in the state, including, but not limited to, those that are owned or operated by the state, political subdivisions, any person, any corporation, or any combination of the state, political subdivisions, persons, and corporations. "Hospital" also includes any person, corporation, association, board, entity, or authority that is responsible for the operation of any clinic that employs a full-time staff of physicians practicing in more than one recognized medical specialty and rendering advice, diagnosis, care, and treatment to individuals. "Hospital" does not include any hospital operated by the government of the United States or any of its branches.

(2) "Physician" means a person who is licensed to practice medicine and surgery or osteopathic medicine and surgery by the state medical board or a person who otherwise is authorized to practice medicine and surgery or osteopathic medicine and surgery in this state.

(3) "Medical claim" means any claim that is asserted in any civil action against a physician, podiatrist, hospital, home, or residential facility, against any employee or agent of a physician, podiatrist, hospital, home, or residential facility, or against a licensed practical nurse, registered nurse, advanced practice registered nurse, physical therapist, physician assistant, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic, and that arises out of the medical diagnosis, care, or treatment of any person. "Medical claim" includes the following:

(a) Derivative claims for relief that arise from the medical diagnosis, care, or treatment of a person;

(b) Claims that arise out of the medical diagnosis, care, or treatment of any person and to which either of the following applies:

(i) The claim results from acts or omissions in providing medical care.

(ii) The claim results from the hiring, training, supervision, retention, or termination of caregivers providing medical diagnosis, care, or treatment.

(c) Claims that arise out of the medical diagnosis, care, or treatment of any person and that are brought under section 3721.17 of the Revised Code.

(4) "Podiatrist" means any person who is licensed to practice podiatric medicine and surgery by the state medical board.

(5) "Dentist" means any person who is licensed to practice dentistry by the state dental board.

(6) "Dental claim" means any claim that is asserted in any civil action against a dentist, or against any employee or agent of a dentist, and that arises out of a dental operation or the dental diagnosis, care, or treatment of any person. "Dental claim" includes derivative claims for relief that arise from a dental operation or the dental diagnosis, care, or treatment of a person.

(7) "Derivative claims for relief" include, but are not limited to, claims of a parent, guardian, custodian, or spouse of an individual who was the subject of any medical diagnosis, care, or treatment, dental diagnosis, care, or treatment, dental operation, optometric diagnosis, care, or treatment, or chiropractic diagnosis, care, or treatment, that arise from that diagnosis, care, treatment, or operation, and that seek the recovery of damages for any of the following:

(a) Loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education, or any other intangible loss that was sustained by the parent, guardian, custodian, or spouse;

(b) Expenditures of the parent, guardian, custodian, or spouse for medical, dental, optometric, or chiropractic care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations provided to the individual who was the subject of the medical diagnosis, care, or treatment, the dental diagnosis, care, or treatment, the dental operation, the optometric diagnosis, care, or treatment, or the chiropractic diagnosis, care, or treatment.

(8) "Registered nurse" means any person who is licensed to practice nursing as a registered nurse by the board of nursing.

(9) "Chiropractic claim" means any claim that is asserted in any civil action against a chiropractor, or against any employee or agent of a chiropractor, and that arises out of the chiropractic diagnosis, care, or treatment of any person. "Chiropractic claim" includes derivative claims for relief that arise from the chiropractic diagnosis, care, or treatment of a person.

(10) "Chiropractor" means any person who is licensed to practice chiropractic by the state chiropractic board.

(11) "Optometric claim" means any claim that is asserted in any civil action against an optometrist, or against any employee or agent of an optometrist, and that arises out of the optometric diagnosis, care, or treatment of any person. "Optometric claim" includes derivative claims for relief that arise from the optometric diagnosis, care, or treatment of a person.

(12) "Optometrist" means any person licensed to practice optometry by the state board of optometry.

(13) "Physical therapist" means any person who is licensed to practice physical therapy under Chapter 4755. of the Revised Code.

(14) "Home" has the same meaning as in section 3721.10 of the Revised Code.

(15) "Residential facility" means a facility licensed under section 5123.19 of the Revised Code.

(16) "Advanced practice registered nurse" means any certified nurse practitioner, clinical nurse specialist, certified registered nurse anesthetist, or certified nurse-midwife who holds a certificate of authority issued by the board of nursing under Chapter 4723. of the Revised Code.

(17) "Licensed practical nurse" means any person who is licensed to practice nursing as a licensed practical nurse by the board of nursing pursuant to Chapter 4723. of the Revised Code.

(18) "Physician assistant" means any person who holds a valid certificate to practice issued pursuant to Chapter 4730. of the Revised Code.

(19) "Emergency medical technician-basic," "emergency medical technician-intermediate," and "emergency medical technician-paramedic" means any person who is certified under Chapter 4765. of the Revised Code as an emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic, whichever is applicable.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-11-2003; 04-07-2005; 05-17-2006



Section 2305.114 - Partial birth feticide actions.

A civil action pursuant to section 2307.53 of the Revised Code for partial birth feticide shall be commenced within one year after the commission of that offense.

Effective Date: 08-18-2000



Section 2305.115 - Assault or battery actions against mental health professional based on sexual conduct or contact.

(A) Except as provided in division (C) of this section, an action for assault or battery shall be brought within two years after the cause of action accrues, except as provided in division (B) of this section, if all of the following apply regarding the action, the cause of the action, and the parties to the action:

(1) The action is brought against a mental health professional.

(2) The assault or battery claim asserted in the action is that, while the plaintiff was a mental health client or patient of the mental health professional, the mental health professional engaged in sexual conduct with, had sexual contact with, or caused one or more other persons to have sexual contact with the plaintiff.

(3) At the time of the sexual conduct or sexual contact described in division (A)(2) of this section, the plaintiff was not the spouse of the mental health professional.

(B) If the mental health service relationship between the plaintiff in an action for assault or battery that is described in division (A) of this section and the mental health professional continues after the date on which the cause of action accrues, the two-year period specified in division (A) of this section does not begin to run until the date on which that mental health service relationship is terminated by either or both of the parties.

(C) An action for assault or battery brought by a victim of childhood sexual abuse that is based on childhood sexual abuse, as defined in section 2305.111 of the Revised Code, shall be brought as provided in division (C) of that section. In all other cases, unless division (A) or (B) of this section applies, an action for assault or battery shall be brought as provided in division (B) of section 2305.111 of the Revised Code.

(D) As used in this section:

(1) "Mental health client or patient" and "mental health service" have the same meanings as in section 2305.51 of the Revised Code.

(2) "Mental health professional" has the same meaning as in section 2305.51 of the Revised Code and also includes an individual who is not licensed, certified, or registered under the Revised Code, or otherwise authorized in this state, but who regularly provides or purports to provide mental health services for compensation or remuneration at an established place of business.

(3) "Mental health service relationship" means the relationship between a mental health professional and a mental health client or patient of the mental health professional that exists for purposes of the mental health professional's provision of mental health services to the mental health client or patient.

(4) "Sexual conduct" and "sexual contact" have the same meanings as in section 2907.01 of the Revised Code.

Effective Date: 05-14-2002; 08-03-2006



Section 2305.116 - No cause of action for failure to perform abortion.

(A) No person has a civil action or may receive an award of damages in a civil action, and no other person shall be liable in a civil action, upon a medical claim that because of an act or omission by the other person the person was not aborted.

(B) No person has a civil action or may receive an award of damages in a civil action, and no other person shall be liable in a civil action, upon a medical claim that because of an act or omission by the other person a child was not aborted.

(C) Nothing in this section shall preclude a person from bringing a civil action or from receiving an award of damages in a medical claim based upon an intentional or willful misrepresentation or omission of information related to medical diagnosis, care, or treatment.

(D) As used in this section, "medical claim" has the same meaning as in section 2305.113 of the Revised Code.

Effective Date: 08-17-2006



Section 2305.12 - On official bond.

An action on the official bond, or undertaking of an officer, assignee, trustee, executor, administrator, or guardian, or on a bond or undertaking given in pursuance of statute, shall be brought within ten years after the cause thereof accrued.

Effective Date: 10-01-1953



Section 2305.121 - Actions concerning certain revocable trusts.

This section amended and renumbered 5806.04 effective 01-01-2007

(A) Any of the following actions pertaining to a revocable trust that is made irrevocable by the death of the grantor of the trust shall be commenced within two years after the date of the death of the grantor of the trust:

(1) An action to contest the validity of the trust;

(2) An action to contest the validity of any amendment to the trust that was made during the lifetime of the grantor of the trust;

(3) An action to contest the revocation of the trust during the lifetime of the grantor of the trust;

(4) An action to contest the validity of any transfer made to the trust during the lifetime of the grantor of the trust.

(B) Upon the death of the grantor of a revocable trust that was made irrevocable by the death of the grantor, the trustee, without liability, may proceed to distribute the trust property in accordance with the terms of the trust unless either of the following applies:

(1) The trustee has actual knowledge of a pending action to contest the validity of the trust, any amendment to the trust, the revocation of the trust, or any transfer made to the trust during the lifetime of the grantor of the trust.

(2) The trustee receives written notification from a potential contestant of a potential action to contest the validity of the trust, any amendment to the trust, the revocation of the trust, or any transfer made to the trust during the lifetime of the grantor of the trust, and the action is actually filed within ninety days after the written notification was given to the trustee.

(C) If a distribution of trust property is made pursuant to division (B) of this section, a beneficiary of the trust shall return any distribution to the extent that it exceeds the distribution to which the beneficiary is entitled if the trust, an amendment to the trust, or a transfer made to the trust later is determined to be invalid.

(D) This section applies only to revocable trusts that are made irrevocable by the death of the grantor of the trust if the grantor dies on or after the effective date of this section.

Effective Date: 07-23-2002



Section 2305.13 - Limitation of actions for recovery of charges by and against carriers - overcharge defined.

All actions by carriers for recovery of their charges or part thereof, arising out of the intrastate transportation of persons or property in this state, and all actions against carriers, upon recovery of overcharges, collected by such carriers, for the intrastate transportation of persons or property in this state, shall be begun within three years of the time the cause of action accrues.

The cause of action in respect to a shipment of property shall, for the purposes of this section, accrue upon the delivery, or tender of delivery thereof, by the carrier.

"Overcharge" as used in this section means charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the public utilities commission.

Effective Date: 07-11-1963



Section 2305.131 - Ten-year statute of repose for certain premises liability actions.

(A)

(1) Notwithstanding an otherwise applicable period of limitations specified in this chapter or in section 2125.02 of the Revised Code and except as otherwise provided in divisions (A)(2), (A)(3), (C), and (D) of this section, no cause of action to recover damages for bodily injury, an injury to real or personal property, or wrongful death that arises out of a defective and unsafe condition of an improvement to real property and no cause of action for contribution or indemnity for damages sustained as a result of bodily injury, an injury to real or personal property, or wrongful death that arises out of a defective and unsafe condition of an improvement to real property shall accrue against a person who performed services for the improvement to real property or a person who furnished the design, planning, supervision of construction, or construction of the improvement to real property later than ten years from the date of substantial completion of such improvement.

(2) Notwithstanding an otherwise applicable period of limitations specified in this chapter or in section 2125.02 of the Revised Code, a claimant who discovers a defective and unsafe condition of an improvement to real property during the ten-year period specified in division (A)(1) of this section but less than two years prior to the expiration of that period may commence a civil action to recover damages as described in that division within two years from the date of the discovery of that defective and unsafe condition.

(3) Notwithstanding an otherwise applicable period of limitations specified in this chapter or in section 2125.02 of the Revised Code, if a cause of action that arises out of a defective and unsafe condition of an improvement to real property accrues during the ten-year period specified in division (A)(1) of this section and the plaintiff cannot commence an action during that period due to a disability described in section 2305.16 of the Revised Code, the plaintiff may commence a civil action to recover damages as described in that division within two years from the removal of that disability.

(B) Division (A) of this section does not apply to a civil action commenced against a person who is an owner of, tenant of, landlord of, or other person in possession and control of an improvement to real property and who is in actual possession and control of the improvement to real property at the time that the defective and unsafe condition of the improvement to real property constitutes the proximate cause of the bodily injury, injury to real or personal property, or wrongful death that is the subject matter of the civil action.

(C) Division (A)(1) of this section is not available as an affirmative defense to a defendant in a civil action described in that division if the defendant engages in fraud in regard to furnishing the design, planning, supervision of construction, or construction of an improvement to real property or in regard to any relevant fact or other information that pertains to the act or omission constituting the alleged basis of the bodily injury, injury to real or personal property, or wrongful death or to the defective and unsafe condition of the improvement to real property.

(D) Division (A)(1) of this section does not prohibit the commencement of a civil action for damages against a person who has expressly warranted or guaranteed an improvement to real property for a period longer than the period described in division (A)(1) of this section and whose warranty or guarantee has not expired as of the time of the alleged bodily injury, injury to real or personal property, or wrongful death in accordance with the terms of that warranty or guarantee.

(E) This section does not create a new cause of action or substantive legal right against any person resulting from the design, planning, supervision of construction, or construction of an improvement to real property.

(F) This section shall be considered to be purely remedial in operation and shall be applied in a remedial manner in any civil action commenced on or after the effective date of this section, in which this section is relevant, regardless of when the cause of action accrued and notwithstanding any other section of the Revised Code or prior rule of law of this state, but shall not be construed to apply to any civil action pending prior to the effective date of this section.

(G) As used in this section, "substantial completion" means the date the improvement to real property is first used by the owner or tenant of the real property or when the real property is first available for use after having the improvement completed in accordance with the contract or agreement covering the improvement, including any agreed changes to the contract or agreement, whichever occurs first.

Effective Date: 04-07-2005



Section 2305.14 - For other relief.

An action for relief not provided for in sections 2305.04 to 2305.131 and section 1304.35 of the Revised Code shall be brought within ten years after the cause thereof accrued. This section does not apply to an action on a judgment rendered in another state or territory.

Effective Date: 08-19-1994



Section 2305.15 - Tolling during defendant's absence, concealment or imprisonment.

(A) When a cause of action accrues against a person, if the person is out of the state, has absconded, or conceals self, the period of limitation for the commencement of the action as provided in sections 2305.04 to 2305.14, 1302.98, and 1304.35 of the Revised Code does not begin to run until the person comes into the state or while the person is so absconded or concealed. After the cause of action accrues if the person departs from the state, absconds, or conceals self, the time of the person's absence or concealment shall not be computed as any part of a period within which the action must be brought.

(B) When a person is imprisoned for the commission of any offense, the time of the person's imprisonment shall not be computed as any part of any period of limitation, as provided in section 2305.09, 2305.10, 2305.11, 2305.113, or 2305.14 of the Revised Code, within which any person must bring any action against the imprisoned person.

Effective Date: 04-11-2003



Section 2305.16 - Tolling due to minority or unsound mind.

Unless otherwise provided in sections 1302.98, 1304.35, and 2305.04 to 2305.14 of the Revised Code, if a person entitled to bring any action mentioned in those sections, unless for penalty or forfeiture, is, at the time the cause of action accrues, within the age of minority or of unsound mind, the person may bring it within the respective times limited by those sections, after the disability is removed. When the interests of two or more parties are joint and inseparable, the disability of one shall inure to the benefit of all.

After the cause of action accrues, if the person entitled to bring the action becomes of unsound mind and is adjudicated as such by a court of competent jurisdiction or is confined in an institution or hospital under a diagnosed condition or disease which renders the person of unsound mind, the time during which the person is of unsound mind and so adjudicated or so confined shall not be computed as any part of the period within which the action must be brought.

Effective Date: 07-06-2001



Section 2305.17 - Commencement of action.

An action is commenced within the meaning of sections 2305.03 to 2305.22 and sections 1302.98 and 1304.35 of the Revised Code by filing a petition in the office of the clerk of the proper court together with a praecipe demanding that summons issue or an affidavit for service by publication, if service is obtained within one year.

Effective Date: 08-19-1994



Section 2305.18 - Summons on corporation in hands of a receiver.

If a defendant is a corporation, either foreign or domestic, and whether its charter prescribes the manner and place of service, or either, and before the expiration of the sixty days referred to in section 2305.17 of the Revised Code it passes into the hands of a receiver, then, following such attempt to commence an action, within such sixty days [,] service may be made upon such receiver, or his cashier, treasurer, secretary, clerk, or managing agent, or if none of these can be found, by a copy of the summons left at the office or usual place of business of such agents or officers of such receiver, with the person in charge thereof. If such corporation is a railroad company, summons may be served upon any regular ticket or freight agent of the receiver, or, if there is no such agent, then on any conductor of such receiver, in any county in the state in which the company's railroad is located. The summons shall be returned as if served upon the defendant.

Effective Date: 10-01-1953



Section 2305.19 - Saving in case of reversal.

(A) In any action that is commenced or attempted to be commenced, if in due time a judgment for the plaintiff is reversed or if the plaintiff fails otherwise than upon the merits, the plaintiff or, if the plaintiff dies and the cause of action survives, the plaintiff's representative may commence a new action within one year after the date of the reversal of the judgment or the plaintiff's failure otherwise than upon the merits or within the period of the original applicable statute of limitations, whichever occurs later. This division applies to any claim asserted in any pleading by a defendant.

(B) If the defendant in an action described in division (A) of this section is a foreign or domestic corporation, and whether its charter prescribes the manner or place of service of process on the defendant, and if it passes into the hands of a receiver before the expiration of the one year period or the period of the original applicable statute of limitations, whichever is applicable, as described in that division, then service to be made within one year following the original service or attempt to begin the action may be made upon that receiver or the receiver's cashier, treasurer, secretary, clerk, or managing agent, or if none of these officers can be found, by a copy left at the office or the usual place of business of any of those agents or officers of the receiver with the person having charge of the office or place of business. If that corporation is a railroad company, summons may be served on any regular ticket or freight agent of the receiver, and if there is no regular ticket or freight agent of the receiver, then upon any conductor of the receiver, in any county in the state in which the railroad is located. The summons shall be returned as if served on that defendant corporation.

(C) This section does not apply to an action or proceeding arising under section 2106.22, 2107.76, 2109.35, 2115.16, 5806.04, or 5810.05 of the Revised Code.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 03-02-2004



Section 2305.20 - [Repealed].

Effective Date: 11-05-1965



Section 2305.21 - Survival of actions.

In addition to the causes of action which survive at common law, causes of action for mesne profits, or injuries to the person or property, or for deceit or fraud, also shall survive; and such actions may be brought notwithstanding the death of the person entitled or liable thereto.

Effective Date: 10-01-1953



Section 2305.22 - Exceptions.

Sections 2305.03 to 2305.21, 1302.98, and 1304.35 of the Revised Code, respecting lapse of time as a bar to suit, do not apply in the case of an action by a vendee of real property, in possession thereof, to obtain a conveyance of the real property.

Effective Date: 08-19-1994; 01-01-2007



Section 2305.23 - Liability for emergency care.

No person shall be liable in civil damages for administering emergency care or treatment at the scene of an emergency outside of a hospital, doctor's office, or other place having proper medical equipment, for acts performed at the scene of such emergency, unless such acts constitute willful or wanton misconduct.

Nothing in this section applies to the administering of such care or treatment where the same is rendered for remuneration, or with the expectation of remuneration, from the recipient of such care or treatment or someone on his behalf. The administering of such care or treatment by one as a part of his duties as a paid member of any organization of law enforcement officers or fire fighters does not cause such to be a rendering for remuneration or expectation of remuneration.

Effective Date: 08-18-1977



Section 2305.231 - Immunity of health professionals volunteering services to school athletic program.

(A) As used in this section:

(1) "Dentist" means a person who is licensed under Chapter 4715. of the Revised Code to practice dentistry.

(2) "Physician" means a person who holds a certificate issued by the state medical board to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(3) "Registered nurse" means a nurse who is licensed as a registered nurse under Chapter 4723. of the Revised Code.

(B) No physician who volunteers the physician's services as a team physician or team podiatrist to a school's athletics program, no dentist who volunteers the dentist's services as a team dentist to a school's athletics program, and no registered nurse who volunteers the registered nurse's services as a team nurse to a school's athletics program is liable in damages in a civil action for administering emergency medical care, emergency dental care, other emergency professional care, or first aid treatment to a participant in an athletic event involving the school, at the scene of the event or while the participant is being transported to a hospital, physician's or dentist's office, or other medical or dental facility, or for acts performed in administering the care or treatment, unless the acts of the physician, dentist, or registered nurse constitute willful or wanton misconduct.

(C) This section does not apply if the administration of emergency medical care, emergency dental care, other emergency professional care, or first aid treatment is rendered for remuneration, or with the expectation of remuneration, from the recipient of the care or treatment or from someone on the recipient's behalf.

Effective Date: 09-01-1998



Section 2305.232 - Immunity of person assisting in clean-up of hazardous material.

(A) No person who gives aid or advice in an emergency situation relating to the prevention of an imminent release of hazardous material, to the clean-up or disposal of hazardous material that has been released, or to the related mitigation of the effects of a release of hazardous material, nor the public or private employer of such a person, is liable in civil damages as a result of the aid or advice if all of the following apply:

(1) The aid or advice was given at the request of:

(a) A sheriff, the chief of police or other chief officer of the law enforcement agency of a municipal corporation, the chief of police of a township police district or joint police district, the chief of a fire department, the state fire marshal, the director of environmental protection, the chairperson of the public utilities commission, the superintendent of the state highway patrol, the executive director of the emergency management agency, the chief executive of a municipal corporation, the authorized representative of any such official, or the legislative authority of a township or county; or

(b) The owner or manufacturer of the hazardous material, an association of manufacturers of the hazardous material, or a hazardous material mutual aid group.

(2) The person giving the aid or advice acted without anticipating remuneration for self or the person's employer from the governmental official, authority, or agency that requested the aid or advice;

(3) The person giving the aid or advice was specially qualified by training or experience to give the aid or advice;

(4) Neither the person giving the aid or advice nor the public or private employer of the person giving the aid or advice was responsible for causing the release or threat of release nor would otherwise be liable for damages caused by the release;

(5) The person giving the aid or advice did not engage in willful, wanton, or reckless misconduct or grossly negligent conduct in giving the aid or advice;

(6) The person giving the aid or advice notified the emergency response section of the environmental protection agency prior to giving the aid or advice.

(B) The immunity conferred by this section does not limit the liability of any person whose action caused or contributed to the release of hazardous material. That person is liable for any enhancement of damages caused by the person giving aid or advice under this section unless the enhancement of damages was caused by the willful, wanton, or reckless misconduct or grossly negligent conduct of the person giving aid or advice.

(C) This section does not apply to any person rendering care, assistance, or advice in response to a discharge of oil when that person's immunity from liability is subject to determination under section 2305.39 of the Revised Code.

(D) As used in this section:

(1) "Hazardous material" means any material designated as such under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1803, as amended.

(2) "Mutual aid group" means any group formed at the federal, state, regional, or local level whose members agree to respond to incidents involving hazardous material whether or not they shipped, transported, manufactured, or were at all connected with the hazardous material involved in a particular incident.

(3) "Discharge" and "oil" have the same meanings as in section 2305.39 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 2305.233 - Immunity of person rendering assistance under reciprocal fire protection agreement.

(A) No officer or employee as defined in section 109.36 of the Revised Code, or employee as defined in section 2744.01 of the Revised Code, rendering fire protection assistance pursuant to a reciprocal fire protection agreement shall be liable in civil damages to any person allegedly harmed by the negligent provision of that assistance.

(B) As used in this section, "reciprocal fire protection agreement" includes any mutual aid agreement for the provision of fire protection entered into pursuant to the "Act of May 23, 1955," 69 Stat. 67, 42 U.S.C.A. 1856 - 1856 d, or any intergovernmental fire-fighting agreement entered into under section 9.60 of the Revised Code.

Effective Date: 09-29-1994



Section 2305.234 - Immunity of volunteer health care professionals and workers and of nonprofit shelters and facilities.

(A) As used in this section:

(1) "Chiropractic claim," "medical claim," and "optometric claim" have the same meanings as in section 2305.113 of the Revised Code.

(2) "Dental claim" has the same meaning as in section 2305.113 of the Revised Code, except that it does not include any claim arising out of a dental operation or any derivative claim for relief that arises out of a dental operation.

(3) "Governmental health care program" has the same meaning as in section 4731.65 of the Revised Code.

(4) "Health care facility or location" means a hospital, clinic, ambulatory surgical facility, office of a health care professional or associated group of health care professionals, training institution for health care professionals, or any other place where medical, dental, or other health-related diagnosis, care, or treatment is provided to a person.

(5) "Health care professional" means any of the following who provide medical, dental, or other health-related diagnosis, care, or treatment:

(a) Physicians authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(b) Registered nurses and licensed practical nurses licensed under Chapter 4723. of the Revised Code and individuals who hold a certificate of authority issued under that chapter that authorizes the practice of nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(c) Physician assistants authorized to practice under Chapter 4730. of the Revised Code;

(d) Dentists and dental hygienists licensed under Chapter 4715. of the Revised Code;

(e) Physical therapists, physical therapist assistants, occupational therapists, and occupational therapy assistants licensed under Chapter 4755. of the Revised Code;

(f) Chiropractors licensed under Chapter 4734. of the Revised Code;

(g) Optometrists licensed under Chapter 4725. of the Revised Code;

(h) Podiatrists authorized under Chapter 4731. of the Revised Code to practice podiatry;

(i) Dietitians licensed under Chapter 4759. of the Revised Code;

(j) Pharmacists licensed under Chapter 4729. of the Revised Code;

(k) Emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic, certified under Chapter 4765. of the Revised Code;

(l) Respiratory care professionals licensed under Chapter 4761. of the Revised Code;

(m) Speech-language pathologists and audiologists licensed under Chapter 4753. of the Revised Code;

(n) Professional clinical counselors, professional counselors, independent social workers, social workers, independent marriage and family therapists, and marriage and family therapists, licensed under Chapter 4757. of the Revised Code;

(o) Psychologists licensed under Chapter 4732. of the Revised Code;

(p) Independent chemical dependency counselors, chemical dependency counselors III, chemical dependency counselors II, and chemical dependency counselors I, licensed under Chapter 4758. of the Revised Code.

(6) "Health care worker" means a person other than a health care professional who provides medical, dental, or other health-related care or treatment under the direction of a health care professional with the authority to direct that individual's activities, including medical technicians, medical assistants, dental assistants, orderlies, aides, and individuals acting in similar capacities.

(7) "Indigent and uninsured person" means a person who meets all of the following requirements:

(a) The person's income is not greater than two hundred per cent of the current poverty line as defined by the United States office of management and budget and revised in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended.

(b) The person is not eligible to receive medical assistance under Chapter 5111. of the Revised Code or assistance under any other governmental health care program.

(c) Either of the following applies:

(i) The person is not a policyholder, certificate holder, insured, contract holder, subscriber, enrollee, member, beneficiary, or other covered individual under a health insurance or health care policy, contract, or plan.

(ii) The person is a policyholder, certificate holder, insured, contract holder, subscriber, enrollee, member, beneficiary, or other covered individual under a health insurance or health care policy, contract, or plan, but the insurer, policy, contract, or plan denies coverage or is the subject of insolvency or bankruptcy proceedings in any jurisdiction.

(8) "Nonprofit health care referral organization" means an entity that is not operated for profit and refers patients to, or arranges for the provision of, health-related diagnosis, care, or treatment by a health care professional or health care worker.

(9) "Operation" means any procedure that involves cutting or otherwise infiltrating human tissue by mechanical means, including surgery, laser surgery, ionizing radiation, therapeutic ultrasound, or the removal of intraocular foreign bodies. "Operation" does not include the administration of medication by injection, unless the injection is administered in conjunction with a procedure infiltrating human tissue by mechanical means other than the administration of medicine by injection. "Operation" does not include routine dental restorative procedures, the scaling of teeth, or extractions of teeth that are not impacted.

(10) "Tort action" means a civil action for damages for injury, death, or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons or government entities.

(11) "Volunteer" means an individual who provides any medical, dental, or other health-care related diagnosis, care, or treatment without the expectation of receiving and without receipt of any compensation or other form of remuneration from an indigent and uninsured person, another person on behalf of an indigent and uninsured person, any health care facility or location, any nonprofit health care referral organization, or any other person or government entity.

(12) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(13) "Deep sedation" means a drug-induced depression of consciousness during which a patient cannot be easily aroused but responds purposefully following repeated or painful stimulation, a patient's ability to independently maintain ventilatory function may be impaired, a patient may require assistance in maintaining a patent airway and spontaneous ventilation may be inadequate, and cardiovascular function is usually maintained.

(14) "General anesthesia" means a drug-induced loss of consciousness during which a patient is not arousable, even by painful stimulation, the ability to independently maintain ventilatory function is often impaired, a patient often requires assistance in maintaining a patent airway, positive pressure ventilation may be required because of depressed spontaneous ventilation or drug-induced depression of neuromuscular function, and cardiovascular function may be impaired.

(B)

(1) Subject to divisions (F) and (G)(3) of this section, a health care professional who is a volunteer and complies with division (B)(2) of this section is not liable in damages to any person or government entity in a tort or other civil action, including an action on a medical, dental, chiropractic, optometric, or other health-related claim, for injury, death, or loss to person or property that allegedly arises from an action or omission of the volunteer in the provision to an indigent and uninsured person of medical, dental, or other health-related diagnosis, care, or treatment, including the provision of samples of medicine and other medical products, unless the action or omission constitutes willful or wanton misconduct.

(2) To qualify for the immunity described in division (B)(1) of this section, a health care professional shall do all of the following prior to providing diagnosis, care, or treatment:

(a) Determine, in good faith, that the indigent and uninsured person is mentally capable of giving informed consent to the provision of the diagnosis, care, or treatment and is not subject to duress or under undue influence;

(b) Inform the person of the provisions of this section, including notifying the person that, by giving informed consent to the provision of the diagnosis, care, or treatment, the person cannot hold the health care professional liable for damages in a tort or other civil action, including an action on a medical, dental, chiropractic, optometric, or other health-related claim, unless the action or omission of the health care professional constitutes willful or wanton misconduct;

(c) Obtain the informed consent of the person and a written waiver, signed by the person or by another individual on behalf of and in the presence of the person, that states that the person is mentally competent to give informed consent and, without being subject to duress or under undue influence, gives informed consent to the provision of the diagnosis, care, or treatment subject to the provisions of this section. A written waiver under division (B)(2)(c) of this section shall state clearly and in conspicuous type that the person or other individual who signs the waiver is signing it with full knowledge that, by giving informed consent to the provision of the diagnosis, care, or treatment, the person cannot bring a tort or other civil action, including an action on a medical, dental, chiropractic, optometric, or other health-related claim, against the health care professional unless the action or omission of the health care professional constitutes willful or wanton misconduct.

(3) A physician or podiatrist who is not covered by medical malpractice insurance, but complies with division (B)(2) of this section, is not required to comply with division (A) of section 4731.143 of the Revised Code.

(C) Subject to divisions (F) and (G)(3) of this section, health care workers who are volunteers are not liable in damages to any person or government entity in a tort or other civil action, including an action upon a medical, dental, chiropractic, optometric, or other health-related claim, for injury, death, or loss to person or property that allegedly arises from an action or omission of the health care worker in the provision to an indigent and uninsured person of medical, dental, or other health-related diagnosis, care, or treatment, unless the action or omission constitutes willful or wanton misconduct.

(D) Subject to divisions (F) and (G)(3) of this section, a nonprofit health care referral organization is not liable in damages to any person or government entity in a tort or other civil action, including an action on a medical, dental, chiropractic, optometric, or other health-related claim, for injury, death, or loss to person or property that allegedly arises from an action or omission of the nonprofit health care referral organization in referring indigent and uninsured persons to, or arranging for the provision of, medical, dental, or other health-related diagnosis, care, or treatment by a health care professional described in division (B)(1) of this section or a health care worker described in division (C) of this section, unless the action or omission constitutes willful or wanton misconduct.

(E) Subject to divisions (F) and (G)(3) of this section and to the extent that the registration requirements of section 3701.071 of the Revised Code apply, a health care facility or location associated with a health care professional described in division (B)(1) of this section, a health care worker described in division (C) of this section, or a nonprofit health care referral organization described in division (D) of this section is not liable in damages to any person or government entity in a tort or other civil action, including an action on a medical, dental, chiropractic, optometric, or other health-related claim, for injury, death, or loss to person or property that allegedly arises from an action or omission of the health care professional or worker or nonprofit health care referral organization relative to the medical, dental, or other health-related diagnosis, care, or treatment provided to an indigent and uninsured person on behalf of or at the health care facility or location, unless the action or omission constitutes willful or wanton misconduct.

(F)

(1) Except as provided in division (F)(2) of this section, the immunities provided by divisions (B), (C), (D), and (E) of this section are not available to a health care professional, health care worker, nonprofit health care referral organization, or health care facility or location if, at the time of an alleged injury, death, or loss to person or property, the health care professionals or health care workers involved are providing one of the following:

(a) Any medical, dental, or other health-related diagnosis, care, or treatment pursuant to a community service work order entered by a court under division (B) of section 2951.02 of the Revised Code or imposed by a court as a community control sanction;

(b) Performance of an operation to which any one of the following applies:

(i) The operation requires the administration of deep sedation or general anesthesia.

(ii) The operation is a procedure that is not typically performed in an office.

(iii) The individual involved is a health care professional, and the operation is beyond the scope of practice or the education, training, and competence, as applicable, of the health care professional.

(c) Delivery of a baby or any other purposeful termination of a human pregnancy.

(2) Division (F)(1) of this section does not apply when a health care professional or health care worker provides medical, dental, or other health-related diagnosis, care, or treatment that is necessary to preserve the life of a person in a medical emergency.

(G)

(1) This section does not create a new cause of action or substantive legal right against a health care professional, health care worker, nonprofit health care referral organization, or health care facility or location.

(2) This section does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which a health care professional, health care worker, nonprofit health care referral organization, or health care facility or location may be entitled in connection with the provision of emergency or other medical, dental, or other health-related diagnosis, care, or treatment.

(3) This section does not grant an immunity from tort or other civil liability to a health care professional, health care worker, nonprofit health care referral organization, or health care facility or location for actions that are outside the scope of authority of health care professionals or health care workers.

(4) This section does not affect any legal responsibility of a health care professional, health care worker, or nonprofit health care referral organization to comply with any applicable law of this state or rule of an agency of this state.

(5) This section does not affect any legal responsibility of a health care facility or location to comply with any applicable law of this state, rule of an agency of this state, or local code, ordinance, or regulation that pertains to or regulates building, housing, air pollution, water pollution, sanitation, health, fire, zoning, or safety.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-13-2004; 04-07-2005



Section 2305.235 - Immunity of person involved with providing automated external defibrillation.

(A) As used in this section:

(1) "Automated external defibrillation" means the process of applying a specialized defibrillator to a person in cardiac arrest, allowing the defibrillator to interpret the cardiac rhythm, and, if appropriate, delivering an electrical shock to the heart to allow it to resume effective electrical activity.

(2) "Physician" has the same meaning as in section 4765.01 of the Revised Code.

(B) Except in the case of willful or wanton misconduct, no physician shall be held liable in civil damages for injury, death, or loss to person or property for providing a prescription for an automated external defibrillator approved for use as a medical device by the United States food and drug administration or consulting with a person regarding the use and maintenance of a defibrillator.

(C) Except in the case of willful or wanton misconduct, no person shall be held liable in civil damages for injury, death, or loss to person or property for providing training in automated external defibrillation and cardiopulmonary resuscitation.

(D) Except in the case of willful or wanton misconduct or when there is no good faith attempt to activate an emergency medical services system in accordance with section 3701.85 of the Revised Code, no person shall be held liable in civil damages for injury, death, or loss to person or property, or held criminally liable, for performing automated external defibrillation in good faith, regardless of whether the person has obtained appropriate training on how to perform automated external defibrillation or successfully completed a course in cardiopulmonary resuscitation.

Effective Date: 12-17-1998



Section 2305.236 - Immunity concerning domestic violence shelter definitions.

As used in sections 2305.236 to 2305.239 of the Revised Code:

(A) "Conduct" means actions or omissions.

(B) "Domestic violence," "shelter," and "shelter for victims of domestic violence" have the same meanings as in section 3113.33 of the Revised Code.

(C) "Perpetrator" means a person who allegedly has committed domestic violence and who bears one of the relationships specified in division (B) of section 3113.33 of the Revised Code to a victim of domestic violence who is a shelter client.

(D) "Harm" means injury, death, or loss to person or property.

(E) "Political subdivision" has the same meaning as in section 2744.01 of the Revised Code.

(F) "Tort action" means a civil action for damages for injury, death, or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons.

(G) "Volunteer" means an individual who provides any service at a shelter for victims of domestic violence without the expectation of receiving and without receiving any compensation or other form of remuneration, either directly or indirectly, for the provision of the service.

(H) "Shelter client" means a person who is a victim of domestic violence and who is seeking to use or is using the services or facilities of a shelter for victims of domestic violence.

(I) "Victim advocate" means a person from a crime victim service organization who provides support and assistance for a victim of a crime during court proceedings and recovery efforts related to the crime.

(J) "Crime victim service organization" means any organization that is not organized for profit and that is organized and operated to provide, or to contribute to the support of organizations or institutions organized and operated to provide, services and assistance for victims of crime.

Effective Date: 08-14-2002



Section 2305.237 - Immunity of domestic violence shelter and associated persons concerning torts committed on shelter premises.

(A) Except as provided in division (B) of this section and subject to section 2305.239 of the Revised Code, a shelter for victims of domestic violence and a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter are not liable in damages in a tort action for harm that a shelter client or other person who is on the shelter's premises allegedly sustains as a result of tortious conduct of a perpetrator that is committed on the shelter's premises if the perpetrator is not a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter and if any of the following situations applies:

(1) The perpetrator illegally entered and illegally remained on the premises at the time the perpetrator's tortious conduct allegedly caused the harm sustained by a shelter client or other person who is on the premises.

(2) The perpetrator legally entered the premises; a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter instructed the perpetrator to leave the premises, and took reasonable steps under the circumstances to cause the perpetrator to leave the premises, before the perpetrator allegedly caused the harm sustained by a shelter client or other person who is on the premises; and, despite those reasonable steps, the perpetrator remained on the premises and committed the tortious conduct that allegedly caused the harm sustained by a shelter client or other person who is on the premises.

(3) The perpetrator legally entered the premises; a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter granted the perpetrator permission to remain on the premises after taking either of the following precautionary steps; and, despite taking either of those steps, the perpetrator committed the tortious conduct that allegedly caused the harm sustained by a shelter client or other person who is on the premises:

(a) The director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter asks a person entering the premises whether the person is related by consanguinity or affinity to or has resided with a shelter client; the person responds that the person is not so related and has not so resided; and the director, owner, trustee, officer, employee, victim advocate, or volunteer, in exercising the reasonable judgment and discretion of a prudent person under similar circumstances, believes that the person is not so related and has not so resided.

(b) The director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter asks a person entering the premises whether the person is related by consanguinity or affinity to or has resided with a shelter client; the person responds that the person is so related or has so resided; and the director, owner, trustee, officer, employee, victim advocate, or volunteer, in exercising the reasonable judgment and discretion of a prudent person under similar circumstances, determines that granting the person permission to remain on the premises does not appear to pose a threat of harm to a shelter client or other person who is on the premises.

(B) The immunity from tort liability conferred by division (A) of this section is not available to a shelter for victims of domestic violence or a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter if the plaintiff in a tort action establishes, by clear and convincing evidence, that a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter contributed to the harm sustained by a shelter client or other person who is on the shelter's premises, by an action or omission that involved malicious purpose, bad faith, or wanton or reckless conduct. For purposes of this division, "reckless conduct" includes the release of confidential information that pertains to a shelter client.

Effective Date: 08-14-2002



Section 2305.238 - Immunity where tort committed off domestic violence shelter premises.

(A) Except as provided in division (B) of this section and subject to section 2305.239 of the Revised Code, a shelter for victims of domestic violence and a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter are not liable in damages in a tort action for harm that a shelter client or other person who is on the premises allegedly sustains as a result of tortious conduct of a perpetrator that is committed on premises other than the shelter's premises if the perpetrator is not a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter and if both of the following apply when the harm is caused:

(1) A director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter is providing assistance to a shelter client, including, but not limited to, accompanying the client to a health care practitioner's or attorney's office.

(2) The director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter is engaged in the course of that director's, owner's, trustee's, officer's, employee's, victim advocate's, or volunteer's employment, official responsibilities, or authorized services for the shelter.

(B) The immunity from tort liability conferred by division (A) of this section is not available to a shelter for victims of domestic violence or a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter if the plaintiff in a tort action establishes, by clear and convincing evidence, that a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter contributed to the harm sustained by a shelter client or other person who is on the premises, by an action or omission that involved malicious purpose, bad faith, or wanton or reckless conduct. For purposes of this division, "reckless conduct" includes the release of confidential information that pertains to a shelter client.

Effective Date: 08-14-2002



Section 2305.239 - No new cause of action or substantive legal rights created - effect on other laws.

(A) Sections 2305.237 and 2305.238 of the Revised Code do not create a new cause of action or substantive legal right against a shelter for victims of domestic violence or a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter.

(B) Sections 2305.237 and 2305.238 of the Revised Code do not affect any immunities from civil liability or defenses established under section 2305.234, 2744.02, or 2744.03 or another section of the Revised Code or available at common law to which a shelter for victims of domestic violence, a director, owner, trustee, officer, employee, victim advocate, or volunteer of the shelter, or a political subdivision associated with the shelter may be entitled in connection with alleged tort liability of third parties or in connection with circumstances not covered by section 2305.237 or 2305.238 of the Revised Code.

Effective Date: 08-14-2002



Section 2305.2341 - Medical liability insurance reimbursement program.

(A) The medical liability insurance reimbursement program is hereby established. Free clinics and federally qualified health center look-alikes, including the clinics' and centers' staff and volunteer health care professionals and volunteer health care workers, may participate in the medical liability insurance reimbursement program established by this section. The coverage provided under the program shall be limited to claims that arise out of the diagnosis, treatment, and care of patients of free clinics and centers, as defined in division (D) of this section.

(B) A free clinic or federally qualified health center look-alike is eligible to receive reimbursement under the medical liability insurance reimbursement program for the premiums that the clinic or center pays for medical liability insurance coverage for the clinic or center, its staff, and volunteer health care professionals and health care workers. Free clinics and federally qualified health center look-alikes shall register with the department of health by the thirty-first day of January of each year in order to participate in and to obtain reimbursement under the program. Clinics that register with the department in accordance with this division shall receive priority over centers that register for reimbursement.

Free clinics and federally qualified health center look-alikes shall provide all of the following to the department of health at the time of registration:

(1) A statement of the number of volunteer and paid health care professionals and health care workers providing health care services at the free clinic or federally qualified health center look-alike at that time;

(2) A statement of the number of health care services rendered by the free clinic or federally qualified health center look-alike during the previous fiscal year;

(3) A signed form acknowledging that the free clinic or federally qualified health center look-alike agrees to follow its medical liability insurer's risk management and loss prevention policies;

(4) A copy of the medical liability insurance policy purchased by the free clinic or federally qualified health center look-alike, or the policy's declaration page, and documentation of the premiums paid by the clinic or center.

(C) The department of health shall reimburse free clinics and federally qualified health center look-alikes participating in the professional liability insurance reimbursement program for up to eighty per cent of the premiums that the clinic or center pays for medical liability insurance coverage up to twenty thousand dollars. Appropriations to the department of health may be made from the general fund of the state for this purpose.

(D) As used in this section:

(1) "Federally qualified health center look-alike" means a public or not-for-profit health center that meets the eligibility requirements to receive a federal public health services grant under the "Public Health Services Act," 117 Stat. 2020, 42 U.S.C. 254b, as amended, but does not receive grant funding.

(2) "Free clinic" means a nonprofit organization exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," as amended, or a program component of a nonprofit organization, whose primary mission is to provide health care services for free or for a minimal administrative fee to individuals with limited resources. A free clinic facilitates the delivery of health care services through the use of volunteer health care professionals and voluntary care networks. For this purpose, a free clinic shall comply with all of the following:

(a) If a free clinic does request a minimal administrative fee, a free clinic shall not deny an individual access to its health care services based on an individual's ability to pay the fee.

(b) A free clinic shall not bill a patient for health care services rendered.

(c) Free clinics shall not perform operations, as defined by divisions (A)(9) and (F)(1)(b) of section 2305.234 of the Revised Code.

A clinic is not a free clinic if the clinic bills medicaid, medicare, or other third-party payers for health care services rendered at the clinic, and receives twenty-five per cent or more of the clinic's annual revenue from the third-party payments.

(3) "Health care professional" and "health care worker" have the same meanings as in section 2305.234 of the Revised Code.

Effective Date: 09-29-2005; 03-30-2006; 2007 HB119 06-30-2007



Section 2305.24 - Information furnished to quality assurance or utilization committee to be confidential.

Any information, data, reports, or records made available to a quality assurance committee or utilization committee of a hospital or long-term care facility or of any not-for-profit health care corporation that is a member of the hospital or long-term care facility or of which the hospital or long-term care facility is a member are confidential and shall be used by the committee and the committee members only in the exercise of the proper functions of the committee. Any information, data, reports, or records made available to a utilization committee of a state or local medical society composed of doctors of medicine or doctors of osteopathic medicine are confidential and shall be used by the committee and the committee members only in the exercise of the proper functions of the committee. A right of action similar to that a patient may have against an attending physician for misuse of information, data, reports, or records arising out of the physician-patient relationship shall accrue against a member of a quality assurance committee or utilization committee for misuse of any information, data, reports, or records furnished to the committee by an attending physician. No physician, institution, hospital, or long-term care facility furnishing information, data, reports, or records to a committee with respect to any patient examined or treated by the physician or confined in the institution, hospital, or long-term care facility shall, by reason of the furnishing, be deemed liable in damages to any person, or be held to answer for betrayal of a professional confidence within the meaning and intent of section 4731.22 of the Revised Code. Information, data, or reports furnished to a utilization committee of a state or local medical society shall contain no name of any person involved therein.

Any information, data, reports, or records made available to a quality assurance committee of the bureau of workers' compensation or the industrial commission that is responsible for reviewing the professional qualifications and the performance of providers conducting medical examinations or file reviews for the bureau or the commission are confidential and shall be used by the committee and the committee members only in the exercise of the proper functions of the committee.

As used in this section, "utilization committee" is the committee established to administer a utilization review plan of a hospital, of a not-for-profit health care corporation which is a member of the hospital or of which the hospital is a member, or of a skilled nursing facility as provided in the "Health Insurance for the Aged Act," 79 Stat. 313 (1965), 42 U.S.C. 1395x(k).

Amended by 128th General Assemblych.9,HB 16, §101, eff. 9/29/2009.

Effective Date: 08-01-2003



Section 2305.25 - Peer review committee definitions.

As used in this section and sections 2305.251 to 2305.253 of the Revised Code:

(A)

(1) "Health care entity" means an entity, whether acting on its own behalf or on behalf of or in affiliation with other health care entities, that conducts as part of its regular business activities professional credentialing or quality review activities involving the competence of, professional conduct of, or quality of care provided by health care providers, including both individuals who provide health care and entities that provide health care.

(2) "Health care entity" includes any entity described in division (A)(1) of this section, regardless of whether it is a government entity; for-profit or nonprofit corporation; limited liability company; partnership; professional corporation; state or local society composed of physicians, dentists, optometrists, psychologists, or pharmacists; or other health care organization.

(B) "Health insuring corporation" means an entity that holds a certificate of authority under Chapter 1751. of the Revised Code. "Health insuring corporation" includes wholly owned subsidiaries of a health insuring corporation.

(C) "Hospital" means either of the following:

(1) An institution that has been registered or licensed by the department of health as a hospital;

(2) An entity, other than an insurance company authorized to do business in this state, that owns, controls, or is affiliated with an institution that has been registered or licensed by the department of health as a hospital.

(D) "Incident report or risk management report" means a report of an incident involving injury or potential injury to a patient as a result of patient care provided by health care providers, including both individuals who provide health care and entities that provide health care, that is prepared by or for the use of a peer review committee of a health care entity and is within the scope of the functions of that committee.

(E)

(1) "Peer review committee" means a utilization review committee, quality assessment committee, performance improvement committee, tissue committee, credentialing committee, or other committee that does either of the following:

(a) Conducts professional credentialing or quality review activities involving the competence of, professional conduct of, or quality of care provided by health care providers, including both individuals who provide health care and entities that provide health care;

(b) Conducts any other attendant hearing process initiated as a result of a peer review committee's recommendations or actions.

(2) "Peer review committee" includes all of the following:

(a) A peer review committee of a hospital or long-term care facility or a peer review committee of a nonprofit health care corporation that is a member of the hospital or long-term care facility or of which the hospital or facility is a member;

(b) A peer review committee of a community mental health center;

(c) A board or committee of a hospital, a long-term care facility, or other health care entity when reviewing professional qualifications or activities of health care providers, including both individuals who provide health care and entities that provide health care;

(d) A peer review committee, professional standards review committee, or arbitration committee of a state or local society composed of members who are in active practice as physicians, dentists, optometrists, psychologists, or pharmacists;

(e) A peer review committee of a health insuring corporation that has at least a two-thirds majority of member physicians in active practice and that conducts professional credentialing and quality review activities involving the competence or professional conduct of health care providers that adversely affects or could adversely affect the health or welfare of any patient;

(f) A peer review committee of a health insuring corporation that has at least a two-thirds majority of member physicians in active practice and that conducts professional credentialing and quality review activities involving the competence or professional conduct of a health care facility that has contracted with the health insuring corporation to provide health care services to enrollees, which conduct adversely affects, or could adversely affect, the health or welfare of any patient;

(g) A peer review committee of a sickness and accident insurer that has at least a two-thirds majority of physicians in active practice and that conducts professional credentialing and quality review activities involving the competence or professional conduct of health care providers that adversely affects or could adversely affect the health or welfare of any patient;

(h) A peer review committee of a sickness and accident insurer that has at least a two-thirds majority of physicians in active practice and that conducts professional credentialing and quality review activities involving the competence or professional conduct of a health care facility that has contracted with the insurer to provide health care services to insureds, which conduct adversely affects, or could adversely affect, the health or welfare of any patient;

(i) A peer review committee of any insurer authorized under Title XXXIX of the Revised Code to do the business of medical professional liability insurance in this state that conducts professional quality review activities involving the competence or professional conduct of health care providers that adversely affects or could affect the health or welfare of any patient;

(j) A peer review committee of the bureau of workers' compensation or the industrial commission that is responsible for reviewing the professional qualifications and the performance of providers conducting medical examinations or file reviews for the bureau or the commission;

(k) Any other peer review committee of a health care entity.

(F) "Physician" means an individual authorized to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(G) "Sickness and accident insurer" means an entity authorized under Title XXXIX of the Revised Code to do the business of sickness and accident insurance in this state.

(H) "Tort action" means a civil action for damages for injury, death, or loss to a patient of a health care entity. "Tort action" includes a product liability claim, as defined in section 2307.71 of the Revised Code, and an asbestos claim, as defined in section 2307.91 of the Revised Code, but does not include a civil action for a breach of contract or another agreement between persons.

Amended by 128th General Assemblych.9,HB 16, §101, eff. 9/29/2009.

Effective Date: 08-01-2003; 04-07-2005



Section 2305.251 - Peer review committee immunity.

(A) No health care entity shall be liable in damages to any person for any acts, omissions, decisions, or other conduct within the scope of the functions of a peer review committee of the health care entity. No individual who is a member of or works for or on behalf of a peer review committee of a health care entity shall be liable in damages to any person for any acts, omissions, decisions, or other conduct within the scope of the functions of the peer review committee.

(B)

(1) A hospital shall be presumed to not be negligent in the credentialing of an individual who has, or has applied for, staff membership or professional privileges at the hospital pursuant to section 3701.351 of the Revised Code, and a health insuring corporation or sickness and accident insurer shall be presumed to not be negligent in the credentialing of an individual who is, or has applied to be, a participating provider with the health insuring corporation or sickness and accident insurer, if the hospital, health insuring corporation, or sickness and accident insurer proves by a preponderance of the evidence that, at the time of the alleged negligent credentialing of the individual, the hospital, health insuring corporation, or sickness and accident insurer was accredited by one of the following:

(a) The joint commission on accreditation of healthcare organizations;

(b) The American osteopathic association;

(c) The national committee for quality assurance;

(d) The utilization review accreditation commission.

(2) The presumption that a hospital, health insuring corporation, or sickness and accident insurer is not negligent as provided in division (B)(1) of this section may be rebutted only by proof, by a preponderance of the evidence, of any of the following:

(a) The credentialing and review requirements of the accrediting organization did not apply to the hospital, health insuring corporation, sickness and accident insurer, the individual, or the type of professional care that is the basis of the claim against the hospital, health insuring corporation, or sickness and accident insurer.

(b) The hospital, health insuring corporation, or sickness and accident insurer failed to comply with all material credentialing and review requirements of the accrediting organization that applied to the individual.

(c) The hospital, health insuring corporation, or sickness and accident insurer, through its medical staff executive committee or its governing body and sufficiently in advance to take appropriate action, knew that a previously competent individual had developed a pattern of incompetence or otherwise inappropriate behavior, either of which indicated that the individual's staff membership, professional privileges, or participation as a provider should have been limited or terminated prior to the individual's provision of professional care to the plaintiff.

(d) The hospital, health insuring corporation, or sickness and accident insurer, through its medical staff executive committee or its governing body and sufficiently in advance to take appropriate action, knew that a previously competent individual would provide fraudulent medical treatment but failed to limit or terminate the individual's staff membership, professional privileges, or participation as a provider prior to the individual's provision of professional care to the plaintiff.

(3) If the plaintiff fails to rebut the presumption provided in division (B)(1) of this section, upon the motion of the hospital, health insuring corporation, or sickness and accident insurer, the court shall enter judgment in favor of the hospital, health insuring corporation, or sickness and accident insurer on the claim of negligent credentialing.

(C) Nothing in this section otherwise shall relieve any individual or health care entity from liability arising from treatment of an individual. Nothing in this section shall be construed as creating an exception to section 2305.252 of the Revised Code.

(D) No person who provides information under this section without malice and in the reasonable belief that the information is warranted by the facts known to the person shall be subject to suit for civil damages as a result of providing the information.

Effective Date: 04-09-2003



Section 2305.252 - Confidentiality of proceedings and records within scope of peer review committee of health care entity.

Proceedings and records within the scope of a peer review committee of a health care entity shall be held in confidence and shall not be subject to discovery or introduction in evidence in any civil action against a health care entity or health care provider, including both individuals who provide health care and entities that provide health care, arising out of matters that are the subject of evaluation and review by the peer review committee. No individual who attends a meeting of a peer review committee, serves as a member of a peer review committee, works for or on behalf of a peer review committee, or provides information to a peer review committee shall be permitted or required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the peer review committee or as to any finding, recommendation, evaluation, opinion, or other action of the committee or a member thereof. Information, documents, or records otherwise available from original sources are not to be construed as being unavailable for discovery or for use in any civil action merely because they were produced or presented during proceedings of a peer review committee, but the information, documents, or records are available only from the original sources and cannot be obtained from the peer review committee's proceedings or records. An individual who testifies before a peer review committee, serves as a representative of a peer review committee, serves as a member of a peer review committee, works for or on behalf of a peer review committee, or provides information to a peer review committee shall not be prevented from testifying as to matters within the individual's knowledge, but the individual cannot be asked about the individual's testimony before the peer review committee, information the individual provided to the peer review committee, or any opinion the individual formed as a result of the peer review committee's activities. An order by a court to produce for discovery or for use at trial the proceedings or records described in this section is a final order.

Effective Date: 04-09-2003



Section 2305.253 - Incident or risk management report not admissible or discoverable.

(A) Notwithstanding any contrary provision of section 149.43, 1751.21, 2305.24, 2305.25, 2305.251, 2305.252, or 2305.28 of the Revised Code, an incident report or risk management report and the contents of an incident report or risk management report are not subject to discovery in, and are not admissible in evidence in the trial of, a tort action. An individual who prepares or has knowledge of the contents of an incident report or risk management report shall not testify and shall not be required to testify in a tort action as to the contents of the report.

(B)

(1) Except as specified in division (A) of this section, this section does not affect any provision of section 149.43, 1751.21, 2305.24, 2305.25, 2305.251, 2305.252, or 2305.28 of the Revised Code that describes, imposes, or confers any of the following:

(a) An immunity from tort or other civil liability;

(b) A forfeiture of an immunity from tort or other civil liability;

(c) A requirement of confidentiality;

(d) A limitation on the use of information, data, reports, or records;

(e) Tort or other civil liability;

(f) A limitation on discovery of matter, introduction into evidence of matter, or testimony pertaining to matter in a tort or other civil action.

(2) Divisions (A) and (B)(1) of this section do not prohibit or limit the discovery or admissibility of testimony or evidence relating to patient care that is within an individual's personal knowledge.

(3) Divisions (A) and (B)(1) and (2) of this section do not affect a privileged communication between an attorney and the attorney's client as described in section 2317.02 of the Revised Code.

Effective Date: 04-09-2003



Section 2305.26 - Action to enforce lien - limitations - notice of continuation.

(A) An action by the state or an agency or political subdivision of the state to enforce a lien upon real or personal property created under and by virtue of section 1901.21, 2505.13, 2937.25, 4123.76, 4123.78, 4141.23, 4509.60, or 5719.04 of the Revised Code shall be brought within fifteen years from the date when the lien or notice of continuation of the lien has been filed in the office of the county recorder. The fifteen-year limitation period applies to liens and notices of continuation of liens filed before, on, or after the effective date of the amendment of this section by H.B. 699 of the 126th general assembly.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, beginning February 1, 2007, a notice of continuation of lien may be filed in the office of the county recorder within six months prior to the expiration of the fifteen-year period following the original filing of the lien or the filing of the notice of continuation of the lien as specified in division (A) of this section. The notice must identify the original notice of lien and state that the original lien is still effective. Upon timely filing of a notice of continuation of lien, the effectiveness of the original lien is continued for fifteen years after the last date on which the lien was effective, whereupon it lapses, unless another notice of continuation of lien is filed prior to the lapse. Succeeding notices of continuation of lien may be filed in the same manner to continue the effectiveness of the original lien.

(2) As used in division (B)(2) of this section, "interim period" means the period beginning September 26, 2003, and ending September 27, 2006.

Division (B)(2) of this section applies only to liens enforceable by an action subject to the limitation of division (A) of this section on September 25, 2003, as this section existed on that date, and notice of continuation of which would have had to have been filed under division (B) of this section, as this section existed on that date, during the interim period if this section had been in effect during the interim period.

Notice of continuation of such a lien may be filed as otherwise provided in division (B)(1) of this section, except the notice shall be filed within six months prior to the expiration of fifteen years following the expiration of the six-year period within which such notice was required to have been filed under this section as this section existed on September 25, 2003.

(C) The recorder shall mark each notice of continuation of lien with a consecutive file number and with the date of filing and shall hold the notice open for public inspection. In addition, the recorder shall index the notices according to the names of the person against whom they are effective, and shall note in the index the file numbers of the notices. Except in cases of liens arising under section 5719.04 of the Revised Code, the recorder shall mark the record of the original lien "continued" and note thereon the date on which the notice of continuation of lien was filed. The recorder may remove a lapsed lien or lapsed notice of continuation of lien from the file and destroy it.

(D) A notice of continuation of lien must be signed and filed by the clerk of the court or the magistrate in cases of liens arising under sections 1901.21, 2505.13, and 2937.25 of the Revised Code, by the industrial commission in cases of liens arising under sections 4123.76 and 4123.78 of the Revised Code, by the director of job and family services in cases of liens arising under section 4141.23 of the Revised Code, by the registrar of motor vehicles in cases of liens arising under section 4509.60 of the Revised Code, and by the county auditor in cases of liens arising under section 5719.04 of the Revised Code.

Effective Date: 09-28-2006; 2006 HB699 03-29-2007



Section 2305.27 - [Repealed].

Effective Date: 04-11-2003



Section 2305.28 - Peer or professional standards review committee or counseling and assistance committee of a professional organization not liable for actions taken.

(A) As used in this section, "counseling and assistance committee" means a committee of a professional organization whose purpose is to render counseling and assistance to members of the profession whose personal or professional lives are or reasonably appear to be impaired by reason of substance abuse, chemical dependency, or mental illness.

(B) No member or employee of a peer review committee, professional standards review committee, or counseling and assistance committee of a state or local professional organization composed of doctors of chiropractic, doctors of veterinary medicine, attorneys at law, real estate brokers, architects, professional engineers, certified public accountants, public accountants, or registered nurses is liable to any person for any action taken or recommendation made within the scope of the functions of the committee, if the committee member or employee acts without malice and in the reasonable belief that the action or recommendation is warranted by the facts known to him after reasonable effort to obtain the facts of the matter as to which the action is taken or recommendation is made.

(C) Division (B) of this section also shall apply to any member or employee of a nonprofit corporation that is engaged in performing the functions of a peer review committee, professional standards review committee, or counseling and assistance committee of a state or local professional organization composed of doctors of chiropractic, doctors of veterinary medicine, attorneys at law, real estate brokers, architects, professional engineers, certified public accountants, public accountants, or registered nurses.

(D) No person who provides information to a peer review committee, professional standards review committee, or counseling and assistance committee of a state or local professional organization as described in division (B) of this section, to a nonprofit corporation as described in division (C) of this section, or to a member or employee of such a peer review committee, professional standards review committee, counseling and assistance committee, or nonprofit corporation, without malice and in the reasonable belief that the information is warranted by the facts known to him is liable in damages in a civil action as a result of providing that information.

Effective Date: 07-01-1992



Section 2305.29 - No civil liability for breach of a promise to marry, alienation of affections, or criminal conversation.

No person shall be liable in civil damages for any breach of a promise to marry, alienation of affections, or criminal conversation, and no person shall be liable in civil damages for seduction of any person eighteen years of age or older who is not incompetent, as defined in section 2111.01 of the Revised Code.

Effective Date: 06-26-1978



Section 2305.31 - Promisee indemnified against damage liability.

A covenant, promise, agreement, or understanding in, or in connection with or collateral to, a contract or agreement relative to the design, planning, construction, alteration, repair, or maintenance of a building, structure, highway, road, appurtenance, and appliance, including moving, demolition, and excavating connected therewith, pursuant to which contract or agreement the promisee, or its independent contractors, agents or employees has hired the promisor to perform work, purporting to indemnify the promisee, its independent contractors, agents, employees, or indemnities against liability for damages arising out of bodily injury to persons or damage to property initiated or proximately caused by or resulting from the negligence of the promisee, its independent contractors, agents, employees, or indemnities is against public policy and is void. Nothing in this section shall prohibit any person from purchasing insurance from an insurance company authorized to do business in the state of Ohio for his own protection or from purchasing a construction bond.

Effective Date: 11-19-1975



Section 2305.32 - Sponsoring employer in ridesharing arrangements not liable.

(A) As used in this section:

(1) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(2) "Employer" has the same meaning as in section 4123.01 of the Revised Code.

(B) An employer shall not be liable for injuries to passengers and other persons resulting from the operation or use of a motor vehicle, not owned, leased, or contracted for by the employer, in a ridesharing arrangement.

(C) An employer shall not be liable for injuries to passengers and other persons because the employer provides information, incentives, or otherwise encourages his employees to participate in ridesharing arrangements.

Effective Date: 07-01-1982



Section 2305.321 - Certain equine activities no liability.

(A) As used in this section:

(1) "Equine" means a horse, pony, mule, donkey, hinny, zebra, zebra hybrid, or alpaca.

(2)

(a) "Equine activity" means any of the following:

(i) An equine show, fair, competition, performance, or parade that involves an equine and an equine discipline, including, but not limited to, dressage, a hunter and jumper show, grand prix jumping, a three-day event, combined training, a rodeo, driving, pulling, cutting, reining, team penning, barrel racing, polo, steeplechasing, english or western performance riding, endurance or nonendurance trail riding, western games, hunting, packing, and recreational riding;

(ii) An equine or rider training, teaching, instructing, testing, or evaluating activity, including, but not limited to, a clinic, seminar, or symposium;

(iii) The boarding of an equine, including, but not limited to, normal daily care of an equine;

(iv) The trailering, loading, unloading, or transporting of an equine;

(v) The riding, inspecting, or evaluating of an equine owned by another person, regardless of whether the owner has received anything of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate it;

(vi) A ride, trip, hunt, branding, roundup, cattle drive, or other activity that involves an equine and that is sponsored by an equine activity sponsor, regardless of whether the activity is formal, informal, planned, or impromptu;

(vii) The placing or replacing of horseshoes on an equine, the removing of horseshoes from an equine, or the trimming of the hooves of an equine;

(viii) The provision of or assistance in the provision of veterinary treatment or maintenance care for an equine;

(ix) The conducting of procedures or assistance in the conducting of procedures necessary to breed an equine by means of artificial insemination or otherwise.

(b) "Equine activity" does not include horse or mule racing.

(3) "Equine activity participant" means a person who engages in any of the following activities, regardless of whether the person is an amateur or a professional or whether a fee is paid to participate in the particular activity:

(a) Riding, training, driving, or controlling in any manner an equine, whether the equine is mounted or unmounted;

(b) Being a passenger upon an equine;

(c) Providing medical treatment to an equine;

(d) Conducting procedures or assisting in conducting procedures necessary to breed an equine by means of artificial insemination or otherwise;

(e) Assisting a person who is engaged in an activity described in division (A)(3)(a), (b), (c), or (d) of this section;

(f) Sponsoring an equine activity;

(g) Being a spectator at an equine activity.

(4) "Equine activity sponsor" means either of the following persons:

(a) A person who, for profit or not for profit, sponsors, organizes, or provides a facility for an equine activity, including, but not limited to, a pony club, 4-H club, hunt club, riding club, or therapeutic riding program, or a class, program, or activity that is sponsored by a school, college, or university;

(b) An operator or promoter of, or an instructor at, an equine facility, such as a stable, clubhouse, pony ride, fair, training facility, show ground, or arena at which an equine activity is held.

(5) "Equine professional" means a person who engages for compensation in any of the following activities:

(a) Training, teaching, instructing, testing, or evaluating an equine or an equine activity participant;

(b) Renting to an equine activity participant an equine for the purpose of riding, driving, or being a passenger upon an equine;

(c) Renting equipment or tack to an equine activity participant for use in an equine activity;

(d) Providing daily care to an equine boarded at an equine activity;

(e) Providing or assisting in providing veterinary treatment or maintenance care to an equine;

(f) Conducting procedures or assisting in conducting procedures necessary to breed an equine by means of artificial insemination or otherwise.

(6) "Harm" means injury, death, or loss to person or property.

(7) "Inherent risk of an equine activity" means a danger or condition that is an integral part of an equine activity, including, but not limited to, any of the following:

(a) The propensity of an equine to behave in ways that may result in injury, death, or loss to persons on or around the equine;

(b) The unpredictability of an equine's reaction to sounds, sudden movement, unfamiliar objects, persons, or other animals;

(c) Hazards, including, but not limited to, surface or subsurface conditions;

(d) A collision with another equine, another animal, a person, or an object;

(e) The potential of an equine activity participant to act in a negligent manner that may contribute to injury, death, or loss to the person of the participant or to other persons, including, but not limited to, failing to maintain control over an equine or failing to act within the ability of the participant.

(8) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes governmental entities.

(9) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" does not include a civil action for damages for a breach of contract or another agreement between persons.

(10) "Veterinarian" means a person who is licensed to practice veterinary medicine in this state pursuant to Chapter 4741. of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section and subject to division (C) of this section, an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person is not liable in damages in a tort or other civil action for harm that an equine activity participant allegedly sustains during an equine activity and that results from an inherent risk of an equine activity. Except as provided in division (B)(2) of this section and subject to division (C) of this section, an equine activity participant or the personal representative of an equine activity participant does not have a claim or cause of action upon which a recovery of damages may be based against, and may not recover damages in a tort or other civil action against, an equine activity sponsor, another equine activity participant, an equine professional, a veterinarian, a farrier, or another person for harm that the equine activity participant allegedly sustained during an equine activity and that resulted from an inherent risk of an equine activity.

(2) The immunity from tort or other civil liability conferred by division (B)(1) of this section is forfeited if any of the following circumstances applies:

(a) An equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person provides to an equine activity participant faulty or defective equipment or tack and knows or should know that the equipment or tack is faulty or defective, and the fault or defect in the equipment or tack proximately causes the harm involved.

(b) An equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person provides an equine to an equine activity participant and fails to make reasonable and prudent efforts to determine the equine activity participant's ability to safely engage in the equine activity or to safely manage the equine based on the equine activity participant's representations of the participant's ability, the equine activity participant fails to safely engage in the equine activity or to safely manage the equine, and that failure proximately causes the harm involved.

(c) The harm involved is proximately caused by a dangerous latent condition of the land on which or the premises at which the harm occurs, an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person owns, leases, rents, or otherwise lawfully possesses and controls the land or premises and knows or should know of the dangerous latent condition, but does not post conspicuously prior to the time of the harm involved one or more signs that warn of the dangerous latent condition.

(d) An act or omission of an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person constitutes a willful or wanton disregard for the safety of an equine activity participant and proximately causes the harm involved.

(e) An equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person intentionally causes the harm involved.

(C)

(1) Notwithstanding the immunity conferred by division (B)(1) of this section and the grounds for its forfeiture specified in division (B)(2) of this section, subject to divisions (C)(2)(b) and (3) of this section, an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person is not liable in damages in a tort or other civil action for harm that an equine activity participant allegedly sustains during an equine activity and that results from an inherent risk of an equine activity if that equine activity participant or a parent, guardian, custodian, or other legal representative of that equine activity participant voluntarily executes, prior to the occurrence of the harm involved, a written waiver as described in division (C)(2) of this section. Subject to divisions (C)(2)(b) and (C)(3) of this section, the equine activity participant who is the subject of that waiver or the parent, guardian, custodian, or other legal representative of the equine activity participant who is the subject of that waiver does not have a claim or cause of action upon which a recovery of damages may be based against, and may not recover damages in a tort or other civil action against, an equine activity sponsor, another equine activity participant, an equine professional, a veterinarian, a farrier, or another person in whose favor the waiver was executed.

(2)

(a) A valid waiver for purposes of division (C)(1) of this section shall be in writing and subscribed by the equine activity participant or the parent, guardian, custodian, or other legal representative of the equine activity participant, and shall specify at least each inherent risk of an equine activity that is listed in divisions (A)(7)(a) to (e) of this section and that will be a subject of the waiver of tort or other civil liability.

(b) A waiver in the form described in division (C)(2)(a) of this section shall remain valid until it is revoked in the manner described in division (C)(3) of this section. Unless so revoked, such a waiver that pertains to equine activities sponsored by a school, college, or university shall apply to all equine activities in which the equine activity participant who is the subject of the waiver is involved during the twelve-month period following the execution of the waiver.

(3) A valid waiver in the form described in division (C)(2)(a) of this section may be revoked in writing by the equine activity participant or the parent, guardian, custodian, or other legal representative of the equine activity participant who executed the waiver. The revocation of the waiver does not affect the availability of the immunity conferred by division (B)(1) of this section.

(D)

(1) This section does not create a new cause of action or substantive legal right against an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person.

(2) This section does not affect the availability in appropriate circumstances of a civil action based on a product liability claim under sections 2307.71 to 2307.801 of the Revised Code.

Effective Date: 03-03-1997



Section 2305.33 - Physician reporting to public transportation employer employee's use of a drug of abuse no liability.

(A) As used in this section:

(1) "Bus" has the same meaning as in section 4511.78 of the Revised Code.

(2) "Business of public transportation" means a business that includes among its functions the transporting of passengers in interstate or intrastate commerce by aircraft, railroad train, school or other bus, taxicab, or other type of common carrier, whether or not a charge is imposed for the transportation. "Business of public transportation" includes, but is not limited to, an Ohio transit system.

(3) "Civil action" means a tort or contract action for damages for harm.

(4) "Employee" means an individual who is employed by an employer to operate any aircraft, railroad train, school or other bus, taxicab, or other type of common carrier.

(5) "Employer" means a person that is engaged in the business of public transportation.

(6) "Harm" means injury, death, or loss to person or property.

(7) "Ohio transit system" means a county transit system operated in accordance with sections 306.01 to 306.13 of the Revised Code, a regional transit authority operated in accordance with sections 306.30 to 306.71 of the Revised Code, a regional transit commission operated in accordance with sections 306.80 to 306.90 of the Revised Code, any municipally owned transportation system, and any mass transit company that operates exclusively within the territorial limits of a municipal corporation, or within the territorial limits of a municipal corporation and one or more municipal corporations immediately contiguous to that municipal corporation.

(8) "Physician" means a person who is licensed pursuant to Chapter 4731. of the Revised Code to practice medicine or surgery or osteopathic medicine and surgery.

(9) "Prescription" has the same meaning as in section 4729.01 of the Revised Code.

(10) "School bus" has the same meaning as in section 4511.01 of the Revised Code.

(11) "Tort action" means a civil action for damages for injury, death, or loss to person or property, other than a civil action for damages for a breach of contract or another agreement between persons. "Tort action" includes, but is not limited to, a civil action for damages against a physician on the ground of a breach of the confidentiality of the physician-patient relationship.

(B) A physician is not liable in damages in a civil action for harm that allegedly is incurred by an employee as a result of the physician reporting any of the following to the employer of the employee:

(1) The physician has determined that the employee is using a drug of abuse dispensed pursuant to a prescription and that the employee's use of the drug of abuse represents a potential risk of harm to passengers on any aircraft, railroad train, school or other bus, taxicab, or other type of common carrier operated by the employee;

(2) The physician has determined that the employee is using a drug of abuse otherwise than pursuant to a prescription.

(3) The physician has determined that the employee has a condition, other than one involving the use of a drug of abuse, that represents a potential risk of harm to passengers on any aircraft, railroad train, school or other bus, taxicab, or other type of common carrier operated by the employee.

(C)

(1) This section does not create, and shall not be construed as creating, a new cause of action or substantive legal right against a physician and in favor of an employee who was a patient of the physician, who was the subject of a report described in division (B) of this section, and who allegedly sustained harm as a result of the report, or in favor of any other person who allegedly sustained harm as a result of the report.

(2) This section does not impose, and shall not be construed as imposing, a duty upon a physician to make a report as described in division (B) of this section to an employer of an employee who the physician determines is using a drug of abuse dispensed pursuant to a prescription or is using a drug of abuse other than pursuant to a prescription, or who the physician determines has a condition, other than one involving the use of a drug of abuse, that represents a potential risk of harm to passengers on the type of common carrier operated by the employee.

(3) This section does not affect and shall not be construed as affecting, any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which a physician may be entitled.

(D) In the event that a physician makes a report described in division (B) of this section, the physician also shall make a report to the employee who was the subject of the report. If the report to the employer is in writing, the report to the employee shall be in writing.

Effective Date: 07-22-1998



Section 2305.34 - Hydrant failure of nonprofit corporation or water and sewer district no liability.

(A) Neither a nonprofit corporation organized under Chapter 1702. of the Revised Code that owns or operates a water supply or waterworks that regularly serves persons located outside a municipal corporation nor a regional water and sewer district organized under Chapter 6119. of the Revised Code is liable in damages in a civil action for injury, death, or loss to person or property that allegedly arises from the failure of a hydrant controlled by the corporation or district to provide a sufficient quantity of water or sufficient water pressure to adequately suppress a fire of any size, regardless of whether the hydrant was designed for use as a fire hydrant or whether a fire department uses the hydrant with the permission of the corporation or district. All low-pressure hydrants in a municipal corporation or regional water and sewer district shall be designated as such by being painted a conspicuous color distinguishing low-pressure hydrants from high-pressure hydrants in the municipal corporation or regional water and sewer district.

(B) This section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right against a nonprofit corporation described in division (A) of this section or a regional water and sewer district.

(C) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by any other provisions of the Revised Code, including, without limitation, Chapter 2744. of the Revised Code in the case of a regional water and sewer district, or any immunities from civil liability or defenses available at common law, to which a nonprofit corporation described in division (A) of this section or a regional water and sewer district may be entitled under circumstances not covered by this section.

Effective Date: 08-21-1997



Section 2305.35 - Donor not liable for injuries to gleaner.

(A) As used in this section:

(1) "Agency" has the same meaning as in section 2305.37 of the Revised Code.

(2) "Donor" means an owner, lessee, renter, or operator of a farm or other real property who gives permission to a gleaner to enter the property to salvage free-of-charge food items remaining on the property for subsequent donations of the food items to, or subsequent distributions of the food items by, an agency or nonprofit organization.

(3) "Gleaner" means any person that, with the permission of the owner, lessee, renter, or operator of a farm or other real property, enters the property to salvage free-of-charge food items remaining on the property for subsequent donations of the food items to, or subsequent distributions of the food items by, an agency or nonprofit organization.

(4) "Hazard" means a risk of serious physical harm to persons or property.

(5) "Nonprofit organization" means a corporation, association, group, institution, society, or other organization that is exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501(c)(3), as amended.

(6) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code but does not include a civil action for damages for a breach of contract or another agreement between persons.

(B)

(1) Except as provided in division (B)(2) of this section, a donor is not liable in damages to any person in a tort action for injury, death, or loss to person or property sustained by a gleaner as a result of any of the following:

(a) Any condition of the farm or other real property on which the gleaner is salvaging food items;

(b) Any normal agricultural operations occurring on the farm or other real property on which the gleaner is salvaging food items;

(c) Any risks of physical harm to persons or property involved in salvaging the food items the gleaner is salvaging.

(2) The immunity described in division (B)(1) of this section does not apply to a donor in a tort action for injury, death, or loss to person or property sustained by a gleaner as a result of any condition, operations, or risks described in division (B)(1)(a), (b), or (c) of this section if the injury, death, or loss to person or property sustained by the gleaner was caused by any of the following actions or omissions:

(a) An action or omission of the donor that constitutes negligence, if that negligence involves one or both of the following:

(i) The failure of the donor to warn the gleaner of a hazard of which the donor had actual knowledge prior to the gleaner entering the property;

(ii) The creation or enhancement of a hazard by the donor prior to the gleaner entering the property.

(b) An action or omission of the donor that constitutes willful or wanton misconduct or intentionally tortious conduct;

(c) An action or omission of an employee of the donor, a family member of the donor or another person associated with the donor that is imputable to the donor and that constitutes negligence, if that negligence involves one or both of the following:

(i) The failure of the employee, family member, or other associated person to warn the gleaner of a hazard of which the employee, family member, or other associated person had actual knowledge prior to the gleaner entering the property;

(ii) The creation or enhancement of a hazard by the employee, family member, or other associated person prior to the gleaner entering the property.

(d) An action or omission of an employee of the donor, a family member of the donor, or another person associated with the donor, that is imputable to the donor and that constitutes willful or wanton misconduct.

(C)

(1) This section does not create a new cause of action or substantive legal right against donors.

(2) This section does not affect any immunities from or defenses to tort liability established by another section of the Revised Code or available at common law, to which donors may be entitled under circumstances not covered by this section.

Effective Date: 07-06-2001



Section 2305.36 - Limited immunity for injury due to cumulative consumption, weight gain, or obesity.

(A) As used in this section:

(1) "Cumulative consumption" means, with respect to a health condition, any health condition, including, but not limited to, increased cholesterol, heart disease, or high blood pressure, that is caused by successive consumption of a qualified product.

(2) "Person engaged in the business" means a person who manufactures, markets, distributes, advertises, or sells a qualified product in the regular course of the person's trade or business.

(3) "Manufacturer" and "supplier" have the same meanings as in section 2307.71 of the Revised Code.

(4) "Qualified product" means all of the following:

(a) Articles used for food or drink for a human being or other animal;

(b) Chewing gum;

(c) Articles used for components of any article listed in division (A)(4)(a) or (b) of this section.

(5) "Seller" means, with respect to a qualified product, a person lawfully engaged in the business of marketing, distributing, advertising, or selling the product.

(6) "Trade association" means any association or business organization that is not operated for profit and in which two or more members of the trade association are manufacturers, marketers, distributors, advertisers, or sellers of a qualified product.

(B) Except as provided in division (D) of this section, no manufacturer, seller, or supplier of a qualified product and no trade association is liable for injury, death, or loss to person or property for damages, is subject to an action for declaratory judgment, injunctive relief, or declaratory relief, or is responsible for restitution, damages, or other relief arising out of, resulting from, or related to cumulative consumption, weight gain, obesity, or any health condition that is related to cumulative consumption, weight gain, or obesity.

(C) A party that prevails on a motion to dismiss an action under division (B) of this section may recover reasonable attorney's fees and costs that the party incurred in connection with the motion to dismiss.

(D) The immunity from liability provided in division (B) of this section does not apply to any of the following if it, alone or in combination with any of the following, was the predominate proximate cause of the claim of injury, death, or loss resulting from cumulative consumption, weight gain, obesity, or any health condition that is related to cumulative consumption, weight gain, or obesity:

(1) The misbranding of the qualified product involved;

(2) Any knowing and willful violation of state or federal law that applies to the qualified product involved;

(3) Any breach of express contract or breach of express warranty in connection with the purchase of the qualified product involved.

(E) Nothing in this section shall be construed as creating any new cause of action for a claim of injury, death, or loss resulting from a person's cumulative consumption, weight gain, obesity, or any health condition that is related to cumulative consumption, weight gain, or obesity.

Effective Date: 04-07-2005



Section 2305.37 - Person donating perishable food for distribution to needy individuals not liable for injuries.

(A) As used in this section:

(1) "Agency" means any nonhospital, charitable nonprofit corporation that is organized and operated pursuant to Chapter 1702. of the Revised Code and that satisfies both of the following, or any nonhospital, charitable association, group, institution, organization, or society that is not organized and not operated for profit and that satisfies both of the following:

(a) It distributes consumer goods or perishable food, directly or indirectly, to individuals in need.

(b) It does not charge or accept any form of compensation from the individuals in need for the distribution of the consumer goods or perishable food to them.

(2) "Consumer goods" means items of tangible personal property other than food that are used primarily for personal, family, or household purposes.

(3) "Food service operation" has the same meaning as in section 3717.01 of the Revised Code.

(4) "Food that is gleaned" means perishable food that remains on a farm or other real property and that the owner, lessee, renter, or operator of the property permits one or more persons to salvage free-of-charge for subsequent donation to one or more agencies.

(5) "Harm" means injury, death, or loss to person or property.

(6) "Hospital" has the same meaning as in section 2108.01, 3701.01, or 5122.01 of the Revised Code.

(7) "Individuals in need" means those persons who an agency determines are eligible to receive free distributions of consumer goods or perishable food because of poverty, illness, disability, infancy, or other conditions or circumstances that may result in persons having a need to receive free distributions of consumer goods or perishable food.

(8) "Perishable food" means any food that may spoil or otherwise become unfit for human consumption because of its nature, age, or physical condition. "Perishable food" includes, but is not limited to, fresh meats, processed meats, poultry, fish and other seafood, dairy products, bakery products, eggs in the shell, fresh fruits, fresh vegetables, food that is gleaned, food that is packaged, refrigerated, or frozen, food that is canned, and prepared or other food that has not been served by a restaurant, cafeteria, hospital, hotel, caterer, or other food service operation to any customer, patient, or other person in the ordinary course of business, by a public or private school, college, university, or other educational institution to a student or another person on the premises in the ordinary course of the operation of the institution, or by a fraternal, veteran's, or other organization to its members or other persons on the premises in the ordinary course of the operation of the organization.

(9) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes governmental entities and federal instrumentalities.

(10) "Sale date" means the date by which the manufacturer, processor, or packager of a packaged food product recommends that the food product be sold for consumption based on the food product's quality assurance period.

(11) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code but does not include a civil action for a breach of contract or another agreement between persons.

(B) Notwithstanding Chapter 3715. of the Revised Code, a person who, in good faith, donates perishable food to an agency is not liable in damages in a tort action for harm that allegedly arises because that perishable food, when distributed by the agency or any other agency to a particular individual in need, is not fit for human consumption, if both of the following apply:

(1) Prior to the donation of the perishable food to the agency, the person determines that the perishable food will be fit for human consumption at the time of its donation. A presumption favoring liability does not arise because the perishable food is donated to an agency on or after an applicable sale date.

(2) The person does not make the determination that the perishable food will be fit for human consumption at the time of its donation to the agency in a manner that constitutes gross negligence or willful or wanton misconduct.

(C) A person who, in good faith, donates consumer goods to an agency is not liable in damages in a tort action for harm that allegedly arises because those consumer goods are not fit for use at the time the agency or any other agency distributes them to a particular individual in need, if both of the following apply:

(1) Prior to the donation of the consumer goods to the agency, the person determines that the consumer goods will be fit for use at the time of their donation. A presumption favoring liability does not arise because the consumer goods are in packaging that has been damaged.

(2) The person does not make the determination that the consumer goods will be fit for use at the time of their donation to the agency in a manner that constitutes gross negligence or willful or wanton misconduct.

(D) Notwithstanding Chapter 3715. of the Revised Code, an agency that, in good faith, distributes consumer goods or perishable food to a particular individual in need is not liable in damages in a tort action for harm that allegedly arises because those consumer goods are not fit for use or that perishable food is not fit for human consumption if both of the following apply:

(1) Prior to the distribution of the consumer goods or perishable food to the individual, the agency determines that the consumer goods will be fit for use or the perishable food will be fit for human consumption at the time of its distribution. A presumption favoring liability does not arise because the consumer goods are in packaging that has been damaged or because the perishable food is distributed to an individual on or after an applicable sale date.

(2) The agency does not make the determination that the consumer goods will be fit for use or the perishable food will be fit for human consumption at the time of its distribution to the individual in a manner that constitutes gross negligence or willful or wanton misconduct.

(E)

(1) This section does not create a new cause of action or substantive legal right against persons who donate consumer goods or perishable food to an agency or against agencies that distribute consumer goods or perishable food to an individual in need.

(2) This section does not affect any immunities from or defenses to tort liability established by another section of the Revised Code or available at common law to which persons who donate consumer goods or perishable food other than to agencies, or to which agencies that distribute consumer goods or perishable food other than to individuals in need, may be entitled.

Effective Date: 07-06-2001; 2007 HB89 10-18-2007



Section 2305.38 - Uncompensated volunteers of nonprofit charitable organizations no liability.

(A) As used in this section:

(1) "Charitable organization" means either of the following:

(a) Any charitable nonprofit corporation that is organized and operated pursuant to Chapter 1702. of the Revised Code, including, but not limited to, any such corporation whose articles of incorporation specify that it is organized and to be operated for an education-related purpose;

(b) Any charitable association, group, institution, or society that is not organized and not operated for profit, including, but not limited to, any such association, group, institution, or society that is organized and operated for any education-related purpose.

(2) "Compensation" does not include actual and necessary expenses that are incurred by a volunteer in connection with the services that the volunteer performs for a charitable organization, and that are reimbursed to the volunteer or otherwise paid.

(3) "Corporate services" means services that are performed by a volunteer who is associated with a charitable organization as defined in division (A)(1)(a) of this section and that reflect duties or responsibilities arising under Chapter 1702. of the Revised Code.

(4) "Supervisory services" means services that are performed by a volunteer who is associated with a charitable organization as defined in division (A)(1)(a) or (b) of this section and that involve duties and responsibilities in connection with the supervision of one or more officers, employees, trustees, or other volunteers of that charitable organization.

(5) "Volunteer" means an officer, trustee, or other person who performs services for a charitable organization but does not receive compensation, either directly or indirectly, for those services.

(B) A volunteer is not liable in damages in a civil action for injury, death, or loss to person or property that arises from the actions or omissions of any of the officers, employees, trustees, or other volunteers of the charitable organization for which the volunteer performs services, unless either of the following applies:

(1) With prior knowledge of an action or omission of a particular officer, employee, trustee, or other volunteer, the volunteer authorizes, approves, or otherwise actively participates in that action or omission.

(2) After an action or omission of a particular officer, employee, trustee, or other volunteer, the volunteer, with full knowledge of that action or omission, ratifies it.

(C) A volunteer is not liable in damages in a civil action for injury, death, or loss to person or property that arises from the volunteer's actions or omissions in connection with any supervisory or corporate services that the volunteer performs for the charitable organization, unless either of the following applies:

(1) An action or omission of the volunteer involves conduct as described in division (B)(1) or (2) of this section;

(2) An action or omission of the volunteer constitutes willful or wanton misconduct or intentionally tortious conduct.

(D) A volunteer is not liable in damages in a civil action for injury, death, or loss to person or property that arises from the volunteer's actions or omissions in connection with any nonsupervisory or noncorporate services that the volunteer performs for the charitable organization, unless either of the following applies:

(1) An action or omission of the volunteer involves conduct as described in division (B)(1) or (2) of this section;

(2) An action or omission of the volunteer constitutes negligence, willful or wanton misconduct, or intentionally tortious conduct.

(E)

(1) This section does not create a new cause of action or substantive legal right against a volunteer.

(2) This section does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which a volunteer may be entitled under circumstances not covered by this section. This section does not diminish in any respect the immunities provided in section 2305.251 of the Revised Code. The immunities conferred upon volunteers in this section are not intended to affect the liability of a charitable organization in a civil action for injury, death, or loss to person or property.

Effective Date: 04-09-2003



Section 2305.381, 2305.382 - [Repealed].

Effective Date: 07-06-2001



Section 2305.39 - Non-responsible persons responding to oil spill not liable.

(A) As used in this section:

(1) "Damages" means damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of oil.

(2) "Discharge" means an intentional or unintentional emission of oil into or upon the navigable waters located within this state or the adjoining shorelines of such navigable waters, including spilling, leaking, pumping, pouring, emitting, emptying, or dumping. "Discharge" does not include natural seepage.

(3) "Federal on-scene coordinator" means the federal official designated in the national contingency plan.

(4) "National contingency plan" means the plan prepared and published under the "Federal Water Pollution Control Act," 33 U.S.C.A. 1321(d), as amended by the "Oil Pollution Act of 1990," Pub. L. No. 101-380 , 104 Stat. 484.

(5) "Oil" means oil of any kind or in any form, including petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil. "Oil" does not include petroleum, including crude oil or any fraction thereof that is specifically a hazardous substance identified or listed in rules adopted under division (B)(1)(c) of section 3750.02 of the Revised Code.

(6) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes governmental entities.

(7) "Removal costs" means the costs of containing and removing oil that are incurred after a discharge of oil has occurred or, when there is a substantial threat of a discharge of oil, the costs of preventing, minimizing, or mitigating oil pollution arising from the incident, including the costs of taking other actions as may be necessary to minimize or mitigate damage to the public health or welfare, and damage to fish, shellfish, wildlife, and public and private property, including shorelines and beaches.

(8) "Responsible party" has the same meaning as in the "Oil Pollution Act of 1990," Pub. L. No. 101-380 , 104 Stat. 486, 33 U.S.C.A. 2701.

(9) "Navigable waters" has the same meaning as in the "Federal Water Pollution Act Amendments of 1972," 86 Stat. 816, 33 U.S.C.A. 1251, as amended.

(B) Notwithstanding any other provision of law, a person, other than a responsible party, is not liable for removal costs or damages that result from an act or omission in the course of rendering care, assistance, or advice consistent with the national contingency plan, or as otherwise directed by the federal on-scene coordinator or by a state official with responsibility for responding to a discharge. Division (B) of this section does not apply to acts or omissions of the person constituting gross negligence or reckless or willful misconduct.

(C)

(1) This section does not limit or affect the liability of a responsible party. A responsible party is liable for removal costs or damages resulting from the act or omission of a person who is relieved of liability under division (B) of this section.

(2) This section does not limit or affect the liability of any person for personal injury or wrongful death.

(3) This section does not create a new cause of action or substantive legal right against any person resulting from an act or omission in the course of responding to a discharge.

Effective Date: 08-23-1995



Section 2305.40 - Owner, lessee, or renter of real property not liable to trespasser.

(A) As used in this section:

(1) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(2) "Tort action" means a civil action for damages for injury, death, or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons.

(3) "Vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(B)

(1) The owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property is not liable in damages to a trespasser on the property, to a member of the family of the trespasser, or to any other person in a tort action for injury, death, or loss to person or property of the trespasser that allegedly is caused by the owner, lessee, renter, or family member if, at the time the injury, death, or loss to person or property allegedly is caused, all of the following apply:

(a) The owner, lessee, renter, or family member is inside a building or other structure on the property that is maintained as a permanent or temporary dwelling;

(b) The trespasser has made, is making, or is attempting to make an unlawful entry into the building or other structure described in division (B)(1)(a) of this section;

(c) The owner, lessee, renter, or family member uses reasonably necessary force to repel the trespasser from the building or other structure described in division (B)(1)(a) of this section or to prevent the trespasser from making the unlawful entry into that building or other structure.

(2) For purposes of the immunity created by division (B)(1) of this section, reasonably necessary force to repel a trespasser from a building or other structure that is maintained as a permanent or temporary dwelling or to prevent a trespasser from making an unlawful entry into a building or other structure of that nature may include the taking of or attempting to take the trespasser's life, or causing or attempting to cause physical harm or serious physical harm to the person of the trespasser, if the owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property has a reasonable good faith belief that the owner, lessee, or renter or a member of the owner's, lessee's, or renter's family is in imminent danger of death or serious physical harm to person and that the only means to escape from the imminent danger is to use deadly force or other force that likely will cause physical harm or serious physical harm to the person of the trespasser, even if the owner, lessee, renter, or family member is mistaken as to the existence or imminence of the danger of death or serious physical harm to person.

(3) In order to qualify for the immunity created by division (B)(1) of this section, an owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property is not required to retreat from a building or other structure that is maintained as a permanent or temporary dwelling prior to using reasonably necessary force to repel a trespasser from the building or other structure or to prevent a trespasser from making an unlawful entry into the building or other structure.

(C) The owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property is not liable in damages to a trespasser on the property, to a member of the family of the trespasser, or to any other person in a tort action for injury, death, or loss to person or property of the trespasser that allegedly is caused by the owner, lessee, renter, or family member under circumstances not covered by division (B)(1) of this section if, at the time the injury, death, or loss to person or property allegedly is caused, none of the following applies:

(1) The injury, death, or loss to person or property is caused by a physical assault of the owner, lessee, renter, or family member upon the trespasser other than in self-defense or defense of a third person.

(2) Self-defense or defense of a third person is not involved, and the injury, death, or loss to person or property is caused by a vehicle driven or otherwise set in motion, a firearm shot, or any other item of tangible personal property held, driven, set in motion, projected, or thrown by the owner, lessee, renter, or family member with the intent to cause injury, death, or loss to person or property of the trespasser or with the intent to cause the trespasser to believe that the owner, lessee, renter, or family member would cause injury, death, or loss to person or property of the trespasser.

(3) Under circumstances not described in division (C)(1) or (2) of this section, self-defense or defense of a third person is not involved, and the owner, lessee, renter, or family member intends to create a risk of injury, death, or loss to person or property of any trespasser by direct or indirect means, including, but not limited to, the use of spring guns, traps, or other dangerous instrumentalities.

(D)

(1) This section does not create a new cause of action or substantive legal right against the owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property.

(2) This section does not affect any civil liability under another section of the Revised Code or the common law of this state of an owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property with respect to individuals other than trespassers, including, but not limited to, civil liability to invitees or licensees.

(3) This section does not affect any immunities from or defenses to civil liability established by another section of the Revised Code or available at common law to which the owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property may be entitled with respect to individuals other than trespassers, including, but not limited to, immunities from or defenses to civil liability to invitees or licensees.

(4) This section does not affect any criminal liability that the owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property may have for injury, death, or loss to person or property of a trespasser, invitee, or licensee on the property.

(5) This section does not affect any immunities from or defenses to civil liability established by another section of the Revised Code or available at common law to which an individual other than the owner, lessee, or renter of real property or a member of the owner's, lessee's, or renter's family who resides on the property may be entitled in connection with injury, death, or loss to person or property of a trespasser on real property owned, leased, or rented by another person, including, but not limited to, self-defense or defense of third persons.

Effective Date: 03-18-1997



Section 2305.401 - member of the firearms industry not liable for harm sustained as a result of the operation or discharge of firearm.

(A) As used in this section:

(1) "Ammunition" means any projectile capable of being expelled or propelled from a firearm by the action of an explosive or combustible propellant.

(2) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(3) Except as provided in division (C)(2) of this section, "harm" means injury, death, or loss to person or property.

(4) "Member of the firearms industry" means any manufacturer, dealer, or importer of firearms, firearms components, or firearms ammunition or any trade association the members of which, in whole or in part, are manufacturers, dealers, or importers of firearms, firearms components, or firearms ammunition.

(5) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes all governmental entities.

(6) "Tort action" means a civil action for damages for injury, death, or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons.

(B)

(1) Except as provided in divisions (B)(2) and (3) of this section and subject to division (C) of this section, a member of the firearms industry is not liable in damages in, and is not subject to a grant of injunctive relief in, a tort or other civil action for harm allegedly sustained by any person as a result of the operation or discharge of a firearm. Except as provided in divisions (B)(2) and (3) of this section and subject to division (C) of this section, a person who allegedly sustains harm as a result of the operation or discharge of a firearm or that person's personal representative does not have a claim for relief against, and may not recover damages or injunctive relief in a tort or other civil action against, a member of the firearms industry based upon that harm.

(2) A member of the firearms industry forfeits the immunity from civil liability and injunctive relief conferred by division (B)(1) of this section if the member of the firearms industry operates or discharges the firearm that results in the harm that is the basis of the claim for relief in the tort or other civil action in a manner that constitutes negligence, willful or wanton misconduct, or intentionally tortious conduct or that constitutes a criminal violation of law.

(3) A member of the firearms industry forfeits the immunity from civil liability and injunctive relief conferred by division (B)(1) of this section if the member of the firearms industry sells, lends, gives, or furnishes to any person, in violation of section 2923.20 or 2923.21 or another section of the Revised Code or in violation of federal law, the firearm that results in the harm that is the basis of the claim for relief in the tort or other civil action.

(C)

(1) This section does not create a new cause of action or substantive legal right against a member of the firearms industry.

(2) This section does not limit the availability against a member of the firearms industry of a civil action that seeks damages for harm and that is based on a product liability claim authorized by Chapter 2307. of the Revised Code. As used in this division, "harm" and "product liability claim" have the same meanings as in section 2307.71 of the Revised Code.

(3) This section does not limit the availability against a member of the firearms industry of a civil action for a breach of an express provision of a contract or of another agreement between persons, or a civil action for a breach of an express warranty, pertaining to firearms, firearms components, or firearms ammunition.

(D) This section applies to tort or other civil actions commenced on or after the effective date of this section, or commenced prior to and pending on the effective date of this section, for damages or injunctive relief based upon harm allegedly sustained by any person as a result of the operation or discharge of a firearm prior to, on, or after the effective date of this section.

Effective Date: 10-08-2001



Section 2305.402 - Duties owed to trespassers.

(A) As used in this section:

(1) "Possessor of real property" means the owner, lessee, renter, or other occupant of real property.

(2) "Tort action" means a civil action for damages for injury, death, or loss to person other than a civil action for damages for a breach of contract or another agreement between persons.

(3) "Trespasser" means an individual who, without express or implied authorization, invitation, or inducement, enters real property purely for the individual's own purposes and convenience.

(4) "Child" means an individual under eighteen years of age.

(B) The possessor of real property does not owe a duty of care to a trespasser on the property except to refrain from willful, wanton, or reckless conduct that is likely to cause injury, death, or loss to the person of the trespasser.

(C) Notwithstanding division (B) of this section, the possessor of real property is liable in damages to a trespasser on the property or to any other person in a tort action for injury, death, or loss to the person of the trespasser that allegedly is caused by the possessor of the real property if, at the time the injury, death, or loss allegedly is caused, the possessor knows, or from facts within the possessor's knowledge should know or believe, that the trespasser is in a position of peril on the property, and the possessor of the property fails to exercise ordinary care to avoid causing that injury, death, or loss.

(D)

(1) Notwithstanding division (B) of this section, the possessor of real property is liable in damages to a trespasser on the property who is a child, to a parent, guardian, or custodian of the child, or to any other person in a tort action for injury, death, or loss to the person of the child that allegedly is caused by an artificial condition on the real property if, at the time the injury, death, or loss allegedly is caused, all of the following apply:

(a) The place on the property where the artificial condition exists is a place upon which the possessor of the property knows or has reason to know that children are likely to trespass.

(b) The artificial condition is a condition that the possessor of the property knows, has reason to know, realizes, or should realize will involve an unreasonable risk of death or serious injury to those children.

(c) Because of their youth, the children who are likely to trespass on the property do not discover the artificial condition on the property or do not realize the risk involved in intermeddling with it or coming within the area made dangerous by it.

(d) The utility to the possessor of the property of maintaining the artificial condition and the burden of eliminating the danger involved in maintaining the condition are slight in comparison to the risk of injury, death, or loss to the person of those children.

(e) The possessor of the property fails to exercise reasonable care to eliminate the danger involved in maintaining the artificial condition or to otherwise protect the children who are likely to trespass on the property.

(2) Notwithstanding division (B) of this section, the possessor of real property is liable in damages to an adult person who trespasses on the property or to any other person in a tort action for injury, death, or loss to the person of the adult that allegedly is caused in an attempt by the adult person to rescue a child who trespasses on the property under the conditions specified in division (D)(1) of this section.

(E)

(1) This section does not create a new cause of action or substantive legal right against the possessor of real property.

(2) This section does not affect any civil liability under another section of the Revised Code or the common law of this state of a possessor of real property with respect to trespassers under circumstances not covered by this section or with respect to individuals other than trespassers, including, but not limited to, civil liability to invitees or licensees on the property.

(3) This section does not affect any immunities from or defenses to tort liability established by another section of the Revised Code or available at common law to which a possessor of real property may be entitled in connection with injury, death, or loss to the person or property of a trespasser on the property, including, but not limited to, self-defense or defense of third persons.

(4) This section does not affect any criminal liability that the possessor of real property may have for injury, death, or loss to the person or property of a trespasser on the property.

(5) This section does not affect any immunities from or defenses to civil liability established by another section of the Revised Code or available at common law to which a possessor of real property may be entitled in connection with injury, death, or loss to the person or property of a trespasser on real property owned, leased, rented, or occupied by another person, including, but not limited to, self-defense or defense of third persons.

Added by 129th General AssemblyFile No.122,SB 202, §1, eff. 9/6/2012.

Related Legislative Provision: See 129th General AssemblyFile No.122,SB 202, §2



Section 2305.41 - Duties to disabled persons definitions.

As used in sections 2305.41 to 2305.49 of the Revised Code:

(A) "Disabled condition" means the condition of being unconscious, semiconscious, incoherent, or otherwise incapacitated to communicate.

(B) "Disabled person" means a person in a disabled condition.

(C) "Emergency symbol" means the caduceus inscribed within a six-barred cross used by the American medical association to denote emergency information.

(D) "Identifying device" means an identifying bracelet, necklace, metal tag, or similar device bearing the emergency symbol and the information needed in an emergency.

(E) "Identification card" means any card containing the holder's name, type of medical condition, physician's name, and other medical information. "Identification card" does not include any license or permit issued pursuant to Chapter 4507. of the Revised Code.

(F) "Medical practitioner" means an individual who holds a current valid certificate issued under Chapter 4731. of the Revised Code authorizing the practice of medicine and surgery or osteopathic medicine and surgery.

(G) "Paramedic" has the meaning given in section 4765.01 of the Revised Code.

Effective Date: 11-12-1992



Section 2305.42 - Identifying devices.

(A) A person who suffers from epilepsy, diabetes, a cardiac condition, or any other type of illness that causes temporary blackouts, semiconscious periods, or complete unconsciousness, or who suffers from a condition requiring specific medication or medical treatment, is allergic to certain medications or items used in medical treatment, wears contact lenses, has religious objections to certain forms of medication or medical treatment, or is unable to communicate coherently or effectively in the English language, is authorized and encouraged to wear an identifying device.

(B) Any person may carry an identification card.

(C) By wearing an identifying device a person gives his consent for any law enforcement officer or medical practitioner who finds him in a disabled condition to make a reasonable search of his clothing or other effects for an identification card.

Effective Date: 09-30-1976



Section 2305.43 - Duty of law enforcement officer.

(A) A law enforcement officer shall make a diligent effort to determine whether any disabled person he finds is an epileptic or a diabetic, or suffers from some other type of illness that would cause the condition. Whenever feasible, this effort shall be made before the person is charged with a crime or taken to a place of detention.

(B) In seeking to determine whether a disabled person suffers from an illness, a law enforcement officer may make a reasonable search for an identifying device and an identification card and examine them for emergency information. The law enforcement officer may not search for an identifying device or an identification card in a manner or to an extent that would appear to a reasonable person in the circumstances to cause an unreasonable risk of worsening the disabled person's condition.

(C) A law enforcement officer who finds a disabled person without an identifying device or identification card is not relieved of his duty to that person to make a diligent effort to ascertain the existence of any illness causing the disabled condition.

(D) A cause of action against a law enforcement officer does not arise from his making a reasonable search of the disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

(E) A law enforcement officer who determines or has reason to believe that a disabled person is suffering from an illness causing his condition shall promptly notify the person's physician, if practicable. If the officer is unable to ascertain the physician's identity or to communicate with him, the officer shall make a reasonable effort to cause the disabled person to be transported immediately to a medical practitioner or to a facility where medical treatment is available. If the officer believes it unduly dangerous to move the disabled person, he shall make a reasonable effort to obtain the assistance of a medical practitioner.

Effective Date: 09-30-1976



Section 2305.44 - Duty of medical practitioner.

(A) A medical practitioner or a trained paramedic, in discharging his duty to a disabled person whom he has undertaken to examine or treat, shall make a reasonable search for an identifying device or identification card and examine them for emergency information.

(B) A cause of action against a medical practitioner or a trained paramedic does not arise from his making a reasonable search of a disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

Effective Date: 09-30-1976



Section 2305.45 - Duty of others.

(A) A person, other than a law enforcement officer, medical practitioner, or a trained paramedic, who finds a disabled person shall make a reasonable effort to notify a law enforcement officer or medical practitioner. If a law enforcement officer or medical practitioner is not present, a person who finds a disabled person may:

(1) Make a reasonable search for an identifying device;

(2) If the identifying device is found, make a reasonable search for an identification card.

If a device or card is located, the person making the search shall attempt promptly to bring its contents to the attention of a law enforcement officer or medical practitioner.

(B) A cause of action does not arise from a reasonable search to locate an identifying device or identification card as authorized by division (A) of this section.

Effective Date: 09-30-1976



Section 2305.46 - False identifying information.

(A) No person, with purpose to deceive, shall provide, wear, use, or possess a false identifying device or identification card.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the third degree.

Effective Date: 09-30-1976



Section 2305.47 - Other duties.

The duties imposed by sections 2305.41 to 2305.49 of the Revised Code are in addition to, and not in limitation of, other duties existing under the law of this state.

Effective Date: 09-30-1976



Section 2305.48 - Uniformity of application.

Sections 2305.41 to 2305.49 of the Revised Code shall be so applied and construed as to effectuate its [their] general purpose to make uniform among the states the law with respect to duties to disabled persons.

Effective Date: 09-30-1976



Section 2305.49 - Title and citation.

Sections 2305.41 to 2305.49 of the Revised Code may be cited as the "uniform duties to disabled persons act."

Effective Date: 09-30-1976



Section 2305.51 - Mental health professional or organization not liable for violent behavior by client or patient.

(A)

(1) As used in this section:

(a) "Civil rights" has the same meaning as in section 5122.301 of the Revised Code.

(b) "Mental health client or patient" means an individual who is receiving mental health services from a mental health professional or organization.

(c) "Mental health organization" means an organization that engages one or more mental health professionals to provide mental health services to one or more mental health clients or patients.

(d) "Mental health professional" means an individual who is licensed, certified, or registered under the Revised Code, or otherwise authorized in this state, to provide mental health services for compensation, remuneration, or other personal gain.

(e) "Mental health service" means a service provided to an individual or group of individuals involving the application of medical, psychiatric, psychological, counseling, social work, or nursing principles or procedures to either of the following:

(i) The assessment, diagnosis, prevention, treatment, or amelioration of mental, emotional, psychiatric, psychological, or psychosocial disorders or diseases, as described in the most recent edition of the diagnostic and statistical manual of mental disorders published by the American psychiatric association;

(ii) The assessment or improvement of mental, emotional, psychiatric, psychological, or psychosocial adjustment or functioning, regardless of whether there is a diagnosable, pre-existing disorder or disease.

(f) "Knowledgeable person" means an individual who has reason to believe that a mental health client or patient has the intent and ability to carry out an explicit threat of inflicting imminent and serious physical harm to or causing the death of a clearly identifiable potential victim or victims and who is either an immediate family member of the client or patient or an individual who otherwise personally knows the client or patient.

(2) For the purpose of this section, in the case of a threat to a readily identifiable structure, "clearly identifiable potential victim" includes any potential occupant of the structure.

(B) A mental health professional or mental health organization may be held liable in damages in a civil action, or may be made subject to disciplinary action by an entity with licensing or other regulatory authority over the professional or organization, for serious physical harm or death resulting from failing to predict, warn of, or take precautions to provide protection from the violent behavior of a mental health client or patient, only if the client or patient or a knowledgeable person has communicated to the professional or organization an explicit threat of inflicting imminent and serious physical harm to or causing the death of one or more clearly identifiable potential victims, the professional or organization has reason to believe that the client or patient has the intent and ability to carry out the threat, and the professional or organization fails to take one or more of the following actions in a timely manner:

(1) Exercise any authority the professional or organization possesses to hospitalize the client or patient on an emergency basis pursuant to section 5122.10 of the Revised Code;

(2) Exercise any authority the professional or organization possesses to have the client or patient involuntarily or voluntarily hospitalized under Chapter 5122. of the Revised Code;

(3) Establish and undertake a documented treatment plan that is reasonably calculated, according to appropriate standards of professional practice, to eliminate the possibility that the client or patient will carry out the threat, and, concurrent with establishing and undertaking the treatment plan, initiate arrangements for a second opinion risk assessment through a management consultation about the treatment plan with, in the case of a mental health organization, the clinical director of the organization, or, in the case of a mental health professional who is not acting as part of a mental health organization, any mental health professional who is licensed to engage in independent practice;

(4) Communicate to a law enforcement agency with jurisdiction in the area where each potential victim resides, where a structure threatened by a mental health client or patient is located, or where the mental health client or patient resides, and if feasible, communicate to each potential victim or a potential victim's parent or guardian if the potential victim is a minor or has been adjudicated incompetent, all of the following information:

(a) The nature of the threat;

(b) The identity of the mental health client or patient making the threat;

(c) The identity of each potential victim of the threat.

(C) All of the following apply when a mental health professional or organization takes one or more of the actions set forth in divisions (B)(1) to (4) of this section:

(1) The mental health professional or organization shall consider each of the alternatives set forth and shall document the reasons for choosing or rejecting each alternative.

(2) The mental health professional or organization may give special consideration to those alternatives which, consistent with public safety, would least abridge the rights of the mental health client or patient established under the Revised Code, including the rights specified in sections 5122.27 to 5122.31 of the Revised Code.

(3) The mental health professional or organization is not required to take an action that, in the exercise of reasonable professional judgment, would physically endanger the professional or organization, increase the danger to a potential victim, or increase the danger to the mental health client or patient.

(4) The mental health professional or organization is not liable in damages in a civil action, and shall not be made subject to disciplinary action by any entity with licensing or other regulatory authority over the professional or organization, for disclosing any confidential information about a mental health client or patient that is disclosed for the purpose of taking any of the actions.

(D) The immunities from civil liability and disciplinary action conferred by this section are in addition to and not in limitation of any immunity conferred on a mental health professional or organization by any other section of the Revised Code or by judicial precedent.

(E) This section does not affect the civil rights of a mental health client or patient under Ohio or federal law.

Effective Date: 09-15-1999






Chapter 2307 - CIVIL ACTIONS

Section 2307.01 - Action defined.

An action is an ordinary proceeding in a court of justice, involving process, pleadings, and ending in a judgment or decree, by which a party prosecutes another for the redress of a legal wrong, enforcement of a legal right, or the punishment of a public offense.

Effective Date: 10-01-1953



Section 2307.011 - Civil action definitions.

As used in Chapters 2307. and 2315. of the Revised Code:

(A) "Conduct" means actions or omissions.

(B) "Contributory fault" means contributory negligence, other contributory tortious conduct, or, except as provided with respect to product liability claims in section 2307.711 of the Revised Code, express or implied assumption of the risk.

(C) "Economic loss" means any of the following types of pecuniary harm:

(1) All wages, salaries, or other compensation lost as a result of an injury, death, or loss to person or property that is a subject of a tort action, including wages, salaries, or other compensation lost as of the date of a judgment and future expected lost earnings;

(2) All expenditures for medical care or treatment, rehabilitation services, or other care, treatment, services, products, or accommodations incurred as a result of an injury, death, or loss to person that is a subject of a tort action, including expenditures for those purposes that were incurred as of the date of a judgment and expenditures for those purposes that, in the determination of the trier of fact, will be incurred in the future because of the injury, whether paid by the injured person or by another person on behalf of the injured person;

(3) All expenditures of a person whose property was injured or destroyed or of another person on behalf of the person whose property was injured or destroyed in order to repair or replace the property;

(4) Any other expenditures incurred as a result of an injury, death, or loss to person or property that is a subject of a tort action, except expenditures of the injured person, the person whose property was injured or destroyed, or another person on behalf of the injured person or the person whose property was injured or destroyed in relation to the actual preparation or presentation of the claim involved.

(D) "Intentional tort claim" means a claim alleging that a tortfeasor intentionally caused or intentionally contributed to the injury or loss to person or property or the wrongful death or that a tortfeasor knew or believed that the injury or loss to person or property or the wrongful death was substantially certain to result from the tortfeasor's conduct. As used in sections 2307.22, 2307.711, and 2315.32 of the Revised Code, "intentional tort claim" does not include an intentional tort claim alleged by an employee or the employee's legal representative against the employee's employer and that arises from the tortfeasor's conduct that occurs on premises owned, leased, or supervised by the employer.

(E) "Noneconomic loss" means nonpecuniary harm that results from an injury, death, or loss to person that is a subject of a tort action, including, but not limited to, pain and suffering; loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education; mental anguish; and any other intangible loss.

(F) "Person" has the same meaning as in division (C) of section 1.59 of the Revised Code and additionally includes a political subdivision and the state.

(G) "Persons from whom the plaintiff does not seek recovery in this action" includes, but is not limited to, the following:

(1) Persons who have entered into a settlement agreement with the plaintiff;

(2) Persons whom the plaintiff has dismissed from the tort action without prejudice;

(3) Persons whom the plaintiff has dismissed from the tort action with prejudice;

(4) Persons who are not a party to the tort action whether or not that person was or could have been a party to the tort action if the name of the person has been disclosed prior to trial.

(H) "Plaintiff" includes the person for whom the plaintiff is legal representative.

(I) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(J) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim, as defined in section 2307.71 of the Revised Code, and an asbestos claim, as defined in section 2307.91 of the Revised Code, but does not include a civil action for damages for a breach of contract or another agreement between persons.

(K) "Trier of fact" means the jury or, in a nonjury action, the court.

Effective Date: 04-09-2003; 04-07-2005



Section 2307.02 - [Repealed].

Effective Date: 04-01-1986



Section 2307.03 to 2307.05 - [Repealed].

Effective Date: 07-01-1971



Section 2307.06 - Suit on bond.

When a person forfeits his bond, or renders his sureties liable thereon, a person injured thereby, or who is entitled to the benefit of the security, may bring an action thereon, in his own name, against the person and his sureties, to recover the amount to which he is entitled by reason of the delinquency, which action may be prosecuted on a certified copy of the bond. A judgment for one delinquency does not preclude the same for another person from bringing an action on the instrument for another delinquency.

Effective Date: 10-01-1953



Section 2307.07 - Copy of bond.

On tender of the proper fee, the custodian of the bond referred to in section 2307.06 of the Revised Code shall deliver a copy thereof to a person claiming to be injured. The requirements of such section are not imperative, if other provision is made by law.

Effective Date: 10-01-1953



Section 2307.08 - [Repealed].

Effective Date: 07-01-1971



Section 2307.09 - Married woman may sue and be sued.

A married woman may sue and be sued as if she were unmarried, and her husband may be joined with her only when the cause of action is in favor of or against both.

Effective Date: 10-01-1953



Section 2307.10 - Wife's right to defend.

When husband and wife are sued together, the wife may defend for her own right; and if the husband neglects to defend[,] she also may defend for his right.

Effective Date: 10-01-1953



Section 2307.11, 2307.111 - [Repealed].

Effective Date: 07-01-1971



Section 2307.12 - Next friend liable for costs.

The next friend shall be liable for the costs of the action brought by him. When a next friend is insolvent the court, on motion, may require security for such costs.

Effective Date: 10-01-1953



Section 2307.13 - [Repealed].

Effective Date: 07-01-1971



Section 2307.131 - Appointment of trustee of interest of person not yet born - representing future interest of charitable trust.

If in any action it shall appear that any persons not yet born are or may become entitled to, or may upon coming into being claim to be entitled to, any future interest, legal or equitable, whether arising by way of remainder, reversion, possibility of reverter, executory devise, upon the happening of a condition subsequent, or otherwise, in any property, real or personal, involved in such suit, the court may, and upon the application of any party to the action shall, appoint some competent and disinterested person as trustee of the interest of such persons not yet born, to appear for and represent in such cause such future interest and to defend the suit for and on behalf of such persons not yet born; and any judgment or decree rendered in such suit shall be as binding and effectual for all purposes as though such persons were born and were parties to such suit. Such persons not yet born need not be served by publication.

In case the beneficiary of any such future interest is a charitable trust, not in being, service shall be made upon the attorney general who shall represent such interest.

Effective Date: 10-04-1955



Section 2307.14 - Compensation and replacement of guardian ad litem or trustee.

The court shall require a guardian ad litem, or a trustee appointed under section 2307.131 of the Revised Code, faithfully to discharge the guardian ad litem's or trustee's duty, and upon failure to do so, may remove the guardian ad litem or trustee, and appoint another. The court may fix a compensation for the guardian ad litem's or trustee's services, which shall be taxed in the costs against the minor or the unborn persons.

Effective Date: 10-04-1955; 2007 HB53 08-07-2007; 2008 SB157 05-14-2008



Section 2307.15 - Determination of insanity of a party.

When the insanity of a party is not manifest to the court, and the fact of insanity is disputed by a party or an attorney in the action, the court may try the question, or impanel a jury to try it.

Effective Date: 10-01-1953



Section 2307.16 - Partnership may sue or be sued by its name.

A partnership formed for the purpose of carrying on a trade or business in this state, or holding property in this state, may sue or be sued by the usual or ordinary name that it has assumed, or by which it is known.

Effective Date: 07-06-2001



Section 2307.161 - [Repealed].

Effective Date: 07-01-1971



Section 2307.17 - Person claiming property interest may be made a party.

In an action for the recovery of real or personal property, a person claiming an interest in the property, on application, may be made a party.

Effective Date: 07-06-2001



Section 2307.18 - Officer acting under process may interplead.

A judicial officer against whom an action is brought to recover personal property taken by the officer on execution, or for the proceeds of such property sold by the officer, upon exhibiting to the court the process under which the officer acted, with the officer's affidavit that the property was taken or sold by the officer under such process, may have the benefit of Civil Rule 22, against the party in whose favor the execution issued.

Effective Date: 07-06-2001



Section 2307.19 to 2307.20 - [Repealed].

Effective Date: 07-01-1971



Section 2307.22 - Joint and several tort liability.

(A) Subject to sections 2307.23 and 2307.24 and except as provided in division (B) of section 2307.70, division (B) of section 4507.07, section 4399.02, or another section of the Revised Code that expressly establishes joint and several tort liability for specified persons, joint and several tort liability shall be determined as follows:

(1) In a tort action in which the trier of fact determines that two or more persons proximately caused the same injury or loss to person or property or the same wrongful death and in which the trier of fact determines that more than fifty per cent of the tortious conduct is attributable to one defendant, that defendant shall be jointly and severally liable in tort for all compensatory damages that represent economic loss.

(2) If division (A)(1) of this section is applicable, each defendant who is determined by the trier of fact to be legally responsible for the same injury or loss to person or property or the same wrongful death and to whom fifty per cent or less of the tortious conduct is attributable shall be liable to the plaintiff only for that defendant's proportionate share of the compensatory damages that represent economic loss. The proportionate share of a defendant shall be calculated by multiplying the total amount of the economic damages awarded to the plaintiff by the percentage of tortious conduct as determined pursuant to section 2307.23 of the Revised Code that is attributable to that defendant.

(3) In a tort action in which the trier of fact determines that two or more persons proximately caused the same injury or loss to person or property or the same wrongful death and in which the trier of fact determines that fifty per cent or less of the tortious conduct is attributable to any defendant against whom an intentional tort claim has been alleged and established, that defendant shall be jointly and severally liable in tort for all compensatory damages that represent economic loss.

(4) If division (A)(3) of this section is applicable, each defendant against whom an intentional tort claim has not been alleged and established, who is determined by the trier of fact to be legally responsible for the same injury or loss to person or property or the same wrongful death, and to whom fifty per cent or less of the tortious conduct is attributable shall be liable to the plaintiff only for that defendant's proportionate share of the compensatory damages that represent economic loss. The proportionate share of a defendant shall be calculated by multiplying the total amount of the economic damages awarded to the plaintiff by the percentage of tortious conduct as determined pursuant to section 2307.23 of the Revised Code that is attributable to that defendant.

(B) Except as otherwise provided in divisions (A)(3) and (4) of this section, in a tort action in which the trier of fact determines that two or more persons proximately caused the same injury or loss to person or property or the same wrongful death and in which the trier of fact determines that fifty per cent or less of the tortious conduct is attributable to each defendant, each defendant shall be liable to the plaintiff only for that defendant's proportionate share of the compensatory damages that represent economic loss. The proportionate share of a defendant shall be calculated by multiplying the total amount of the economic damages awarded to the plaintiff by the percentage of tortious conduct as determined pursuant to section 2307.23 of the Revised Code that is attributable to that defendant.

(C) In a tort action in which the trier of fact determines that two or more persons proximately caused the same injury or loss to person or property or the same wrongful death, each defendant who is determined by the trier of fact to be legally responsible for the same injury or loss to person or property or for the same wrongful death shall be liable to the plaintiff only for that defendant's proportionate share of the compensatory damages that represent noneconomic loss. The proportionate share of a defendant shall be calculated by multiplying the total amount of the noneconomic damages awarded to the plaintiff by the percentage of tortious conduct as determined pursuant to section 2307.23 of the Revised Code that is attributable to that defendant.

(D) Sections 2307.25 to 2307.29 of the Revised Code shall apply to joint and several tort liability that is described in division (A) of this section.

Effective Date: 04-09-2003



Section 2307.23 - Determining percentage of tortious conduct attributable to party in tort action.

(A) In determining the percentage of tortious conduct attributable to a party in a tort action under section 2307.22 or sections 2315.32 to 2315.36 of the Revised Code, the court in a nonjury action shall make findings of fact, and the jury in a jury action shall return a general verdict accompanied by answers to interrogatories, that shall specify all of the following:

(1) The percentage of tortious conduct that proximately caused the injury or loss to person or property or the wrongful death that is attributable to the plaintiff and to each party to the tort action from whom the plaintiff seeks recovery in this action;

(2) The percentage of tortious conduct that proximately caused the injury or loss to person or property or the wrongful death that is attributable to each person from whom the plaintiff does not seek recovery in this action.

(B) The sum of the percentages of tortious conduct as determined pursuant to division (A) of this section shall equal one hundred per cent.

(C) For purposes of division (A)(2) of this section, it is an affirmative defense for each party to the tort action from whom the plaintiff seeks recovery in this action that a specific percentage of the tortious conduct that proximately caused the injury or loss to person or property or the wrongful death is attributable to one or more persons from whom the plaintiff does not seek recovery in this action. Any party to the tort action from whom the plaintiff seeks recovery in this action may raise an affirmative defense under this division at any time before the trial of the action.

Effective Date: 04-09-2003; 04-07-2005



Section 2307.24 - Joint and several liability that is not based in tort.

(A) Sections 2307.22 and 2307.23 of the Revised Code do not affect joint and several liability that is not based in tort.

(B) Sections 2307.22 and 2307.23 of the Revised Code do not affect any other section of the Revised Code or the common law of this state to the extent that the other section or common law makes a principal, master, or other person vicariously liable for the tortious conduct of an agent, servant, or other person. For purposes of section 2307.22 of the Revised Code, a principal and agent, a master and servant, or other persons having a vicarious liability relationship shall constitute a single party when determining percentages of tortious conduct in a tort action in which vicarious liability is asserted

Effective Date: 04-09-2003



Section 2307.25 - Right of contribution.

(A) Except as otherwise provided in sections 2307.25 to 2307.28 of the Revised Code, if one or more persons are jointly and severally liable in tort for the same injury or loss to person or property or for the same wrongful death, there may be a right of contribution even though judgment has not been recovered against all or any of them. The right of contribution exists only in favor of a tortfeasor who has paid more than that tortfeasor's proportionate share of the common liability, and that tortfeasor's total recovery is limited to the amount paid by that tortfeasor in excess of that tortfeasor's proportionate share. No tortfeasor may be compelled to make contribution beyond that tortfeasor's own proportionate share of the common liability. There is no right of contribution in favor of any tortfeasor against whom an intentional tort claim has been alleged and established.

(B) A tortfeasor who enters into a settlement with a claimant is not entitled to contribution from another tortfeasor whose liability for the injury or loss to person or property or the wrongful death is not extinguished by the settlement, or in respect to any amount paid in a settlement that is in excess of what is reasonable.

(C) A liability insurer that by payment has discharged in full or in part the liability of a tortfeasor and has discharged in full by the payment its obligation as insurer is subrogated to the tortfeasor's right of contribution to the extent of the amount it has paid in excess of the tortfeasor's proportionate share of the common liability. This division does not limit or impair any right of subrogation arising from any other relationship.

(D) This section does not impair any right of indemnity under existing law. If one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of the indemnity obligation.

(E) This section does not apply to breaches of trust or of other fiduciary obligations.

(F) The proportionate shares of tortfeasors in the common liability shall be based upon their relative degrees of legal responsibility. If equity requires the collective liability of some as a group, the group shall constitute a single share, and principles of equity applicable to contribution generally shall apply.

(G) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or loss to person or property or for the same wrongful death, contribution may be enforced by separate action.

(H) Whenever the provisions of the "Federal Tort Claims Act," 60 Stat. 842 (1946), 28 U.S.C. 2671 et seq., are applicable to a tort and the United States is held liable in tort, the United States has no right of contribution under this section against the state pursuant to the waiver of sovereign immunity contained in Chapter 2743. of the Revised Code.

Effective Date: 04-09-2003



Section 2307.26 - Enforcing contribution one or more tortfeasors.

If a judgment that imposes joint and several liability has been entered in an action against one or more tortfeasors for the same injury or loss to person or property or for the same wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment debtors, by motion, upon notice to all parties to the action. If there is a judgment for the injury or loss to person or property or the wrongful death against the tortfeasor seeking contribution, that tortfeasor shall commence any separate action to enforce contribution within one year after the judgment has become final by lapse of time for appeal or after appellate review.

If there is no judgment for the injury or loss to person or property or the wrongful death against the tortfeasor seeking contribution, that tortfeasor's right of contribution is barred unless either of the following applies:

(A) That tortfeasor has discharged by payment the common liability within the statute of limitations period applicable to the claimant's right of action against that tortfeasor and has commenced that tortfeasor's action for contribution within one year after the payment.

(B) That tortfeasor has agreed while an action is pending against that tortfeasor to discharge the common liability and has paid within one year after the agreement the common liability and commenced that tortfeasor's action for contribution.

Effective Date: 04-09-2003



Section 2307.27 - Satisfying judgment - apportioning liability.

(A) The recovery of a judgment for an injury or loss to person or property or a wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury, loss, or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(B) Valid answers to interrogatories by a jury or findings of fact by a court sitting without a jury in determining the percentage of liability of several defendants for an injury or loss to person or property or a wrongful death shall be binding as among those defendants in determining their right to contribution.

Effective Date: 04-09-2003



Section 2307.28 - Release or a covenant not to sue or not to enforce judgment.

When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons for the same injury or loss to person or property or the same wrongful death, both of the following apply:

(A) The release or covenant does not discharge any of the other tortfeasors from liability for the injury, loss, or wrongful death unless its terms otherwise provide, but it reduces the claim against the other tortfeasors to the extent of the greater of any amount stipulated by the release or the covenant or the amount of the consideration paid for it, except that the reduction of the claim against the other tortfeasors shall not apply in any case in which the reduction results in the plaintiff recovering less than the total amount of the plaintiff's compensatory damages awarded by the trier of fact and except that in any case in which the reduction does not apply the plaintiff shall not recover more than the total amount of the plaintiff's compensatory damages awarded by the trier of fact.

(B) The release or covenant discharges the person to whom it is given from all liability for contribution to any other tortfeasor.

Effective Date: 04-09-2003



Section 2307.29 - Contribution rights relation to other statutes.

No provision of sections 2307.25 to 2307.28 of the Revised Code applies to a tort claim to the extent that sections 2307.22 to 2307.24 or sections 2315.32 to 2315.36 of the Revised Code make a party against whom a judgment is entered liable to the plaintiff only for the proportionate share of that party as described in those sections.

Effective Date: 04-09-2003; 04-07-2005



Section 2307.30 - Separate composition of joint debtor with creditor.

(A) A joint debtor may make a separate composition or compromise with any creditor. Any composition or compromise shall be a full and effectual discharge to the debtor who makes it, but only to that person, from all liability to the creditor with whom it is made, according to its terms. A debtor who makes such a composition or compromise may take from the creditor a note or memorandum in writing exonerating the debtor from all individual liability incurred by reason of the joint debt. That note or memorandum may be given in evidence to bar the creditor's right of recovery against the debtor. If joint liability is by judgment in a court of record in this state, on production to and filing of the note or memorandum with the clerk of the court, the clerk shall discharge the judgment of record as far as the compromising debtor is concerned.

(B) A compromise or composition with one joint debtor shall not discharge other joint debtors or impair the right of the creditor to proceed against other joint debtors who have not been discharged. A joint debtor who is proceeded against may counterclaim against the creditor for any demand that could have been asserted as a counterclaim had the suit by the creditor been brought against all of the joint debtors.

(C) A compromise or discharge of one joint debtor does not prevent the other joint debtors from availing themselves of any defense, except that they shall not set up the discharge of one debtor as a discharge of the others unless it appears that all were intended to be discharged. The discharge of one debtor is deemed a payment to the creditor equal to the proportionate liability of the discharged debtor.

(D) A compromise or composition by a joint debtor with a creditor does not affect any right the other joint debtors have to call on the discharged debtor for that person's ratable portion of the joint debt.

Effective Date: 2008 HB332 08-06-2008



Section 2307.31 - [Repealed].

Effective Date: 04-09-2003



Section 2307.311 - [Repealed].

Effective Date: 07-01-1971



Section 2307.32, 2307.33 - [Repealed].

Effective Date: 04-09-2003



Section 2307.331 - [Repealed].

Effective Date: 07-06-2001



Section 2307.34 - Cause of action for contribution in favor of primary insurer against secondary insurer.

(A) As used in this section:

(1) "Leased motor vehicle" means a motor vehicle that is the subject of a lease agreement governed by Chapter 4901:2-3 of the Ohio Administrative Code or 49 C.F.R. 1057.

(2) "Nontrucking activity," as used in relation to the operation of a leased motor vehicle, means any of the following:

(a) Any operation of the leased motor vehicle that is not for the benefit of the lessee;

(b) Any operation of the leased motor vehicle by anyone other than an operator who previously has been qualified and authorized by the lessee or authorized agents of the lessee to operate the vehicle;

(c) Any operation of the leased motor vehicle for the purpose of conducting any personal or business affairs of the vehicle owner or his agents or employees, if the operation results in a diversion of the vehicle, while transporting property for the lessee, from its normal or reasonable route between its point of origin and point of destination and all scheduled pick-up or delivery stops en route thereto;

(d) Any operation of the leased vehicle by any person to transport property without the prior knowledge and consent of the lessee.

(3) "Primary insurer," as used in relation to the operation of a leased motor vehicle, means an insurance company authorized to do business in this state that issues or delivers a policy of motor vehicle liability insurance to a motor carrier authorized by the public utilities commission to conduct operations in this state.

(4) "Secondary insurer," as used in relation to the operation of a leased motor vehicle, means an insurance company authorized to do business in this state that issues or delivers a policy of motor vehicle liability insurance to the owner of a motor vehicle leased to a motor carrier authorized by the public utilities commission to conduct operations in this state.

(B) A cause of action for contribution in favor of a primary insurer against a secondary insurer exists if all of the following apply:

(1) The primary insurer issues a policy of motor vehicle liability insurance to a motor carrier to pay any final judgment recovered against the motor carrier for the death of any person or an injury to or loss to person or property of any person resulting from the negligent operation, maintenance, or use of motor vehicles displaying the identification placards of the motor carrier, as required by the interstate commerce commission or the public utilities commission;

(2) The motor carrier enters into a lease agreement with the owner of a motor vehicle not owned by the motor carrier, that provides that an operator not employed by the motor carrier will, during the duration of the lease, operate the motor vehicle in service to the motor carrier and will display on the motor vehicle the required identification placards;

(3) Due to the negligent operation by the operator of the leased motor vehicle an accident involving the leased motor vehicle occurs while the operator is engaged in a nontrucking activity, resulting in the death of any person or in an injury to or loss to person or property of any person, and the operator is not an employee of the motor carrier;

(4) The primary insurer pays a final judgment to compensate a party for the death of any person as the result of the accident or for an injury or loss to person or property of the party as the result of the accident;

(5) At the time of the accident, a secondary insurer had issued to the owner of the motor vehicle a policy of motor vehicle liability insurance to pay any final judgment recovered against the owner for the death of any person or an injury to or loss to person or property of any person resulting from the negligent operation, maintenance, or use of the motor vehicle while it is being operated during a nontrucking activity.

(C) No motor carrier authorized by the public utilities commission to conduct operations in this state shall be liable in civil damages for any death, injury, or loss caused by a motor vehicle not owned by the motor carrier, or caused by an operator not employed by the motor carrier, unless the motor vehicle is being operated in service of the motor carrier pursuant to a valid lease agreement at the time the injury or damage occurs. The unauthorized display of a motor carrier's name on a motor vehicle not owned by the motor carrier shall not be grounds for imposing any civil liability on the motor carrier.

Effective Date: 10-20-1994



Section 2307.35 to 2307.38 - [Repealed].

Effective Date: 07-01-1971



Section 2307.381 - Long-arm statute definitions.

As used in sections 2307.381 to 2307.385, inclusive, of the Revised Code, "person" includes an individual, his executor, administrator, or other personal representative, or a corporation, partnership, association, or any other legal or commercial entity, who is a nonresident of this state.

Effective Date: 09-28-1965



Section 2307.382 - Personal jurisdiction.

(A) A court may exercise personal jurisdiction over a person who acts directly or by an agent, as to a cause of action arising from the person's:

(1) Transacting any business in this state;

(2) Contracting to supply services or goods in this state;

(3) Causing tortious injury by an act or omission in this state;

(4) Causing tortious injury in this state by an act or omission outside this state if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this state;

(5) Causing injury in this state to any person by breach of warranty expressly or impliedly made in the sale of goods outside this state when he might reasonably have expected such person to use, consume, or be affected by the goods in this state, provided that he also regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this state;

(6) Causing tortious injury in this state to any person by an act outside this state committed with the purpose of injuring persons, when he might reasonably have expected that some person would be injured thereby in this state;

(7) Causing tortious injury to any person by a criminal act, any element of which takes place in this state, which he commits or in the commission of which he is guilty of complicity.

(8) Having an interest in, using, or possessing real property in this state;

(9) Contracting to insure any person, property, or risk located within this state at the time of contracting.

(B) For purposes of this section, a person who enters into an agreement, as a principal, with a sales representative for the solicitation of orders in this state is transacting business in this state. As used in this division, "principal" and "sales representative" have the same meanings as in section 1335.11 of the Revised Code.

(C) When jurisdiction over a person is based solely upon this section, only a cause of action arising from acts enumerated in this section may be asserted against him.

Effective Date: 09-09-1988



Section 2307.383, 2307.384 - [Repealed].

Effective Date: 07-01-1971



Section 2307.385 - Jurisdiction.

A court of this state may exercise jurisdiction on any other basis authorized in the Revised Code notwithstanding sections 2307.381 to 2307.385, inclusive, of the Revised Code.

Effective Date: 09-28-1965



Section 2307.39 - Agreements to be bound by Ohio law.

(A) Except as provided in division (C) of this section, any person may bring a civil action in a court of this state against an individual, corporation, or other person who is a resident of, incorporated under the laws of, or otherwise engaged in the conduct of business in a foreign nation or a province, territory, or other political subdivision of a foreign nation, against a foreign nation, or against a province, territory, or other political subdivision of a foreign nation upon a cause of action that arises out of or relates to a contingent or other contract, agreement, or undertaking, whether or not it bears a reasonable relation to this state, if the contract, agreement, or undertaking contains both of the following provisions:

(1) An agreement by the parties to be governed in their rights and duties under the contract, agreement, or undertaking, in whole or in part, by the law of this state;

(2) An agreement by the parties to submit to the jurisdiction of the courts of this state.

(B) The court shall not stay or dismiss a civil action brought in accordance with division (A) of this section on the ground of inconvenient forum. In the civil action, the court shall apply the law of this state as agreed upon by the parties.

(C) This section applies to a transaction covered by section 1301.301 of the Revised Code unless the transaction is subject to a limitation on choice of law specified in division (B) of that section. This section does not apply to a contract, agreement, or undertaking for labor or personal services or for a consumer transaction, as defined by section 1345.01 of the Revised Code.

(D) This section does not limit or deny, and shall not be construed as limiting or denying the enforcement of a provision respecting choice of law or choice of forum in a contract, agreement, or undertaking to which this section does not apply.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 10-23-1991



Section 2307.40 - Members and officers of the general assembly privileged from answering.

A member of the senate or house of representatives, or an officer of either branch of the general assembly, shall be privileged from answering to a suit instituted against him in a county other than the one in which he resides upon a cause of action which accrued ten days before the first day of a session of the general assembly of which he is an officer or a member. All proceedings in actions to which such a person is a party shall be stayed during such session, and the time necessarily employed in going thereto and returning therefrom.

Effective Date: 09-17-1973



Section 2307.41 - Venue for aircraft negligence.

Actions for injury to a person or property caused by the negligence of the pilot, operator, legal or equitable owner, lessor, or lessee of an aircraft may be brought by the person injured against such pilot, operator, legal or equitable owner, lessor, or lessee in the county in which such injury occurred, or in any county on or over which the aircraft passes in the course of the voyage. A summons in such action against any defendant shall be issued to the sheriff of any county within this state in which such defendant resides and shall be served as in other civil actions.

Effective Date: 07-25-1961



Section 2307.42, 2307.43 - [Repealed].

Effective Date: 07-06-2001



Section 2307.44 - Hazing civil liability.

Any person who is subjected to hazing, as defined in division (A) of section 2903.31 of the Revised Code, may commence a civil action for injury or damages, including mental and physical pain and suffering, that result from the hazing. The action may be brought against any participants in the hazing, any organization whose local or national directors, trustees, or officers authorized, requested, commanded, or tolerated the hazing, and any local or national director, trustee, or officer of the organization who authorized, requested, commanded, or tolerated the hazing. If the hazing involves students in a primary, secondary, or post-secondary school, university, college, or any other educational institution, an action may also be brought against any administrator, employee, or faculty member of the school, university, college, or other educational institution who knew or reasonably should have known of the hazing and who did not make reasonable attempts to prevent it and against the school, university, college, or other educational institution. If an administrator, employee, or faculty member is found liable in a civil action for hazing, then notwithstanding Chapter 2743. of the Revised Code, the school, university, college, or other educational institution that employed the administrator, employee, or faculty member may also be held liable.

The negligence or consent of the plaintiff or any assumption of the risk by the plaintiff is not a defense to an action brought pursuant to this section. In an action against a school, university, college, or other educational institution, it is an affirmative defense that the school, university, college, or other institution was actively enforcing a policy against hazing at the time the cause of action arose.

Effective Date: 03-03-1983



Section 2307.45 - Reciprocity in enforcing tax statutes.

The courts of this state shall recognize and enforce statutes concerning taxation constitutionally imposed by other states that extend like comity.

Effective Date: 09-21-1982



Section 2307.46 - Request for confidentiality by woman bringing civil action based on abortion.

(A) In any civil action based on or related to any injury, death, or loss to person or property suffered as a result of the performance or inducement of an abortion or suffered as a result of an attempt to perform or induce an abortion, the woman upon whom the abortion was allegedly performed, induced, or attempted, at the time of the filing of the complaint in the civil action, may file a motion with the court requesting that her identity only be revealed to the defendant and to the court and that in all other respects the civil action be conducted in a manner that maintains her confidentiality. The motion shall set forth the reasons for the requested confidentiality. Prior to service of the complaint, the court shall conduct an ex parte hearing in a timely manner to determine whether sufficient cause exists to require that the confidentiality of the movant be maintained in the civil action. The decision of the court on the motion is final and is not subject to appeal.

(B) The Supreme Court shall prescribe rules to implement division (A) of this section.

Effective Date: 05-28-1992



Section 2307.48 - [Repealed].

Effective Date: 07-06-2001



Section 2307.50 - Civil action to recover damages for interference with the parental or guardianship interest.

(A) As used in this section:

(1) "Child stealing crime" means a violation of sections 2905.01, 2905.02, 2905.03, and 2919.23 of the Revised Code or section 2905.04 of the Revised Code as it existed prior to the effective date of this amendment.

(2) "Minor" means a person under eighteen years of age.

(3) "Parental or guardianship interest" means that a parent of a minor is the residential parent and legal custodian of the minor and has the rights corresponding to that capacity, that a parent of a minor is the parent other than the residential parent of the minor and has a right of access to the minor, that the parents of a minor have parental rights and responsibilities for the care of the minor and are the residential parents and legal custodians of the child, or that any other person has a right of custody or access to a minor as his guardian or other custodian.

(B) Except as provided in division (D) of this section, if a minor is the victim of a child stealing crime and if, as a result of that crime, the minor's parents, parent who is the residential parent and legal custodian, parent who is not the residential parent and legal custodian, guardian, or other custodian is deprived of a parental or guardianship interest in the minor, the parents, parent who is the residential parent and legal custodian, parent who is not the residential parent and legal custodian, guardian, or other custodian may maintain a civil action against the offender to recover damages for interference with the parental or guardianship interest. In the civil action, the plaintiffs may recover all of the following:

(1) Full compensatory damages, including, but not limited to, damages for the mental suffering and anguish incurred by the plaintiffs, damages for the loss of society of the minor, and, if applicable, damages for the loss of the minor's services and damages for expenses incurred by the plaintiffs in locating or recovering the minor;

(2) Punitive damages;

(3) Reasonable attorney's fees;

(4) Costs of bringing the civil action.

(C) In a civil action brought pursuant to this section, the trier of fact may determine that the minor was the victim of a child stealing crime and that the defendant committed the crime, regardless of whether the defendant has been convicted of or pleaded guilty to a child stealing crime.

(D) This section does not create a civil action for one parent against the other parent who commits a child stealing crime against the parent's own child.

Effective Date: 07-01-1996



Section 2307.51 - Civil action for damages related to crime of trafficking in persons.

(A) A victim of a violation of section 2905.32 of the Revised Code has and may commence a civil cause of action for compensatory and punitive damages against the trafficker for harm that resulted from the violation of section 2905.32 of the Revised Code.

(B) The cause of action created by this section is in addition to any other cause of action available under statutory or common law.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 08-18-2000



Section 2307.52 - Civil action for damages for terminating or attempting termination of pregnancy after viability.

(A) As used in this section:

(1) "Frivolous conduct" has the same meaning as in section 2323.51 of the Revised Code.

(2) "Viable" has the same meaning as in section 2919.16 of the Revised Code.

(B) A woman upon whom an abortion is purposely performed or induced or attempted to be performed or induced in violation of division (A) of section 2919.17 of the Revised Code has and may commence a civil action for compensatory damages, punitive or exemplary damages if authorized by section 2315.21 of the Revised Code, and court costs and reasonable attorney's fees against the person who purposely performed or induced or attempted to perform or induce the abortion in violation of division (A) of section 2919.17 of the Revised Code.

(C) If a judgment is rendered in favor of the defendant in a civil action commenced pursuant to division (B) of this section and the court finds, upon the filing of a motion under section 2323.51 of the Revised Code, that the commencement of the civil action constitutes frivolous conduct and that the defendant was adversely affected by the frivolous conduct, the court shall award in accordance with section 2323.51 of the Revised Code reasonable attorney's fees to the defendant.

Amended by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.

Effective Date: 11-15-1995



Section 2307.53 - Civil action for damages for partial birth feticide.

(A) As used in this section:

(1) "Frivolous conduct" has the same meaning as in section 2323.51 of the Revised Code.

(2) "Partial birth procedure" has the same meaning as in section 2919.151 of the Revised Code.

(B) A woman upon whom a partial birth procedure is performed in violation of division (B) or (C) of section 2919.151 of the Revised Code, the father of the child if the child was not conceived by rape, or the parent of the woman if the woman is not eighteen years of age or older at the time of the violation has and may commence a civil action for compensatory damages, punitive or exemplary damages if authorized by section 2315.21 of the Revised Code, and court costs and reasonable attorney's fees against the person who committed the violation.

(C) If a judgment is rendered in favor of the defendant in a civil action commenced pursuant to division (B) of this section and the court finds, upon the filing of a motion under section 2323.51 of the Revised Code, that the commencement of the civil action constitutes frivolous conduct and that the defendant was adversely affected by the frivolous conduct, the court shall award in accordance with section 2323.51 of the Revised Code reasonable attorney's fees to the defendant.

Effective Date: 08-18-2000



Section 2307.60 - Civil action for damages for criminal act.

(A)

(1) Anyone injured in person or property by a criminal act has, and may recover full damages in, a civil action unless specifically excepted by law, may recover the costs of maintaining the civil action and attorney's fees if authorized by any provision of the Rules of Civil Procedure or another section of the Revised Code or under the common law of this state, and may recover punitive or exemplary damages if authorized by section 2315.21 or another section of the Revised Code.

(2) A final judgment of a trial court that has not been reversed on appeal or otherwise set aside, nullified, or vacated, entered after a trial or upon a plea of guilty, but not upon a plea of no contest or the equivalent plea from another jurisdiction, that adjudges an offender guilty of an offense of violence punishable by death or imprisonment in excess of one year, when entered as evidence in any subsequent civil proceeding based on the criminal act, shall preclude the offender from denying in the subsequent civil proceeding any fact essential to sustaining that judgment, unless the offender can demonstrate that extraordinary circumstances prevented the offender from having a full and fair opportunity to litigate the issue in the criminal proceeding or other extraordinary circumstances justify affording the offender an opportunity to relitigate the issue. The offender may introduce evidence of the offender's pending appeal of the final judgment of the trial court, if applicable, and the court may consider that evidence in determining the liability of the offender.

(B)

(1) As used in division (B) of this section:

(a) "Tort action" means a civil action for damages for injury, death, or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons. "Tort action" includes, but is not limited to, a product liability claim, as defined in section 2307.71 of the Revised Code, and an asbestos claim, as defined in section 2307.91 of the Revised Code, an action for wrongful death under Chapter 2125. of the Revised Code, and an action based on derivative claims for relief.

(b) "Residence" has the same meaning as in section 2901.05 of the Revised Code.

(2) Recovery on a claim for relief in a tort action is barred to any person or the person's legal representative if any of the following apply:

(a) The person has been convicted of or has pleaded guilty to a felony, or to a misdemeanor that is an offense of violence, arising out of criminal conduct that was a proximate cause of the injury or loss for which relief is claimed in the tort action.

(b) The person engaged in conduct that, if prosecuted, would constitute a felony, a misdemeanor that is an offense of violence, an attempt to commit a felony, or an attempt to commit a misdemeanor that is an offense of violence and that conduct was a proximate cause of the injury or loss for which relief is claimed in the tort action, regardless of whether the person has been convicted of or pleaded guilty to or has been charged with committing the felony, the misdemeanor, or the attempt to commit the felony or misdemeanor.

(c) The person suffered the injury or loss for which relief is claimed in the tort action as a proximate result of the victim of conduct that, if prosecuted, would constitute a felony, a misdemeanor that is an offense of violence, an attempt to commit a felony, or an attempt to commit a misdemeanor that is an offense of violence acting against the person in self-defense, defense of another, or defense of the victim's residence, regardless of whether the person has been convicted of or pleaded guilty to or has been charged with committing the felony, the misdemeanor, or the attempt to commit the felony or misdemeanor. Division (B)(2)(c) of this section does not apply if the person who suffered the injury or loss, at the time of the victim's act of self-defense, defense of another, or defense of residence, was an innocent bystander who had no connection with the underlying conduct that prompted the victim's exercise of self-defense, defense of another, or defense of residence.

(3) Recovery against a victim of conduct that, if prosecuted, would constitute a felony, a misdemeanor that is an offense of violence, an attempt to commit a felony, or an attempt to commit a misdemeanor that is an offense of violence, on a claim for relief in a tort action is barred to any person or the person's legal representative if conduct the person engaged in against that victim was a proximate cause of the injury or loss for which relief is claimed in the tort action and that conduct, if prosecuted, would constitute a felony, a misdemeanor that is an offense of violence, an attempt to commit a felony, or an attempt to commit a misdemeanor that is an offense of violence, regardless of whether the person has been convicted of or pleaded guilty to or has been charged with committing the felony, the misdemeanor, or the attempt to commit the felony or misdemeanor.

(4) Divisions (B)(1) to (3) of this section do not apply to civil claims based upon alleged intentionally tortious conduct, alleged violations of the United States Constitution, or alleged violations of statutes of the United States pertaining to civil rights. For purposes of division (B)(4) of this section, a person's act of self-defense, defense of another, or defense of the person's residence does not constitute intentionally tortious conduct.

Effective Date: 06-28-2002; 04-07-2005; 2006 SB117 10-31-2007; 2008 SB184 09-09-2008



Section 2307.601 - No duty to retreat in residence or vehicle.

(A) As used in this section:

(1) "Residence" and "vehicle" have the same meanings as in section 2901.05 of the Revised Code.

(2) "Tort action" has the same meaning as in section 2307.60 of the Revised Code.

(B) For purposes of determining the potential liability of a person in a tort action related to the person's use of force alleged to be in self-defense, defense of another, or defense of the person's residence, if the person lawfully is in that person's residence, the person has no duty to retreat before using force in self-defense, defense of another, or defense of that person's residence, and, if the person lawfully is an occupant of that person's vehicle or lawfully is an occupant in a vehicle owned by an immediate family member of the person, the person has no duty to retreat before using force in self-defense or defense of another.

Effective Date: 2008 SB184 09-09-2008



Section 2307.61 - Civil action for willful damage or theft.

(A) If a property owner brings a civil action pursuant to division (A) of section 2307.60 of the Revised Code to recover damages from any person who willfully damages the owner's property or who commits a theft offense, as defined in section 2913.01 of the Revised Code, involving the owner's property, the property owner may recover as follows:

(1) In the civil action, the property owner may elect to recover moneys as described in division (A)(1)(a) or (b) of this section:

(a) Compensatory damages that may include, but are not limited to, the value of the property and liquidated damages in whichever of the following amounts applies:

(i) Fifty dollars, if the value of the property was fifty dollars or less at the time it was willfully damaged or was the subject of a theft offense;

(ii) One hundred dollars, if the value of the property was more than fifty dollars, but not more than one hundred dollars, at the time it was willfully damaged or was the subject of a theft offense;

(iii) One hundred fifty dollars, if the value of the property was more than one hundred dollars at the time it was willfully damaged or was the subject of a theft offense.

(b) Liquidated damages in whichever of the following amounts is greater:

(i) Two hundred dollars;

(ii) Three times the value of the property at the time it was willfully damaged or was the subject of a theft offense, irrespective of whether the property is recovered by way of replevin or otherwise, is destroyed or otherwise damaged, is modified or otherwise altered, or is resalable at its full market price. This division does not apply to a check, negotiable order of withdrawal, share draft, or other negotiable instrument that was returned or dishonored for insufficient funds by a financial institution if the check, negotiable order of withdrawal, share draft, or other negotiable instrument was presented by an individual borrower to a licensee under sections 1321.35 to 1321.48 of the Revised Code for a loan transaction.

(2) In a civil action in which the value of the property that was willfully damaged or was the subject of a theft offense is less than five thousand dollars, the property owner may recover damages as described in division (A)(1)(a) or (b) of this section and additionally may recover the reasonable administrative costs, if any, of the property owner that were incurred in connection with actions taken pursuant to division (A)(2) of this section, the cost of maintaining the civil action, and reasonable attorney's fees, if all of the following apply:

(a) The property owner, at least thirty days prior to the filing of the civil action, serves a written demand for payment of moneys as described in division (A)(1)(a) of this section and the reasonable administrative costs, if any, of the property owner that have been incurred in connection with actions taken pursuant to division (A)(2) of this section, upon the person who willfully damaged the property or committed the theft offense.

(b) The demand conforms to the requirements of division (C) of this section and is sent by certified mail, return receipt requested.

(c) Either the person who willfully damaged the property or committed the theft offense does not make payment to the property owner of the amount specified in the demand within thirty days after the date of its service upon that person and does not enter into an agreement with the property owner during that thirty-day period for that payment or the person who willfully damaged the property or committed the theft offense enters into an agreement with the property owner during that thirty-day period for that payment but does not make that payment in accordance with the agreement.

(B) If a property owner who brings a civil action pursuant to division (A) of section 2307.60 of the Revised Code to recover damages for willful damage to property or for a theft offense attempts to collect the reasonable administrative costs, if any, of the property owner that have been incurred in connection with actions taken pursuant to division (A)(2) of this section, the cost of maintaining the civil action, and reasonable attorney's fees under authority of that division and if the defendant prevails in the civil action, the defendant may recover from the property owner reasonable attorney's fees, the cost of defending the civil action, and any compensatory damages that may be proven.

(C) For purposes of division (A)(2) of this section, a written demand for payment shall include a conspicuous notice to the person upon whom the demand is to be served that indicates all of the following:

(1) The willful property damage or theft offense that the person allegedly committed;

(2) That, if the person makes payment of the amount specified in the demand within thirty days after its service upon the person or enters into an agreement with the property owner during that thirty-day period for that payment and makes that payment in accordance with the agreement, the person cannot be sued by the property owner in a civil action in relation to the willful property damage or theft offense;

(3) That, if the person fails to make payment of the amount specified in the demand within thirty days after the date of its service upon the person and fails to enter into an agreement for that payment with the property owner during that thirty-day period or enters into an agreement for that payment with the property owner during that thirty-day period but does not make that payment in accordance with the agreement, the person may be sued in a civil action in relation to the willful property damage or theft offense;

(4) The potential judgment that the person may be required to pay if the person is sued in a civil action in relation to the willful property damage or theft offense and judgment is rendered against the person in that civil action;

(5) That, if the person is sued in a civil action by the property owner in relation to the willful property damage or theft offense, if the civil action requests that the person be required to pay the reasonable administrative costs, if any, of the property owner that have been incurred in connection with actions taken pursuant to division (A)(2) of this section, the cost of maintaining the action, and reasonable attorney's fees, and if the person prevails in the civil action, the person may recover from the property owner reasonable attorney's fees, the cost of defending the action, and any compensatory damages that can be proved.

(D) If a property owner whose property was willfully damaged or was the subject of a theft offense serves a written demand for payment upon a person who willfully damaged the property or committed the theft offense and if the person makes payment of the amount specified in the demand within thirty days after the date of its service upon the person or the person enters into an agreement with the property owner during that thirty-day period for that payment and makes payment in accordance with the agreement, the property owner shall not file a civil action against the person in relation to the willful property damage or theft offense.

(E) If a property owner whose property was willfully damaged or was the subject of a theft offense serves a written demand for payment upon a person who willfully damaged the property or committed the theft offense and if the person, within thirty days after the date of service of the demand upon the person, enters into an agreement with the property owner for the payment of the amount specified in the demand but does not make that payment in accordance with the agreement, the time between the entering of the agreement and the failure to make that payment shall not be computed as any part of the period within which a civil action based on the willful property damage or theft offense must be brought under the Revised Code.

(F) A civil action to recover damages for willful property damage or for a theft offense may be joined with a civil action that is brought pursuant to Chapter 2737. of the Revised Code to recover the property. If the two actions are joined, any compensatory damages recoverable by the property owner shall be limited to the value of the property.

(G)

(1) In a civil action to recover damages for willful property damage or for a theft offense, the trier of fact may determine that an owner's property was willfully damaged or that a theft offense involving the owner's property has been committed, whether or not any person has pleaded guilty to or has been convicted of any criminal offense or has been adjudicated a delinquent child in relation to any act involving the owner's property.

(2) This section does not affect the prosecution of any criminal action or proceeding or any action to obtain a delinquent child adjudication in connection with willful property damage or a theft offense.

(H) As used in this section:

(1) "Administrative costs" includes the costs of written demands for payment and associated postage under division (A)(2) of this section.

(2) "Value of the property" means one of the following:

(a) The retail value of any property that is offered for sale by a mercantile establishment, irrespective of whether the property is destroyed or otherwise damaged, is modified or otherwise altered, or otherwise is not resalable at its full market price;

(b) The face value of any check or other negotiable instrument that is not honored due to insufficient funds in the drawer's account, the absence of any drawer's account, or another reason, and all charges imposed by a bank, savings and loan association, credit union, or other financial institution upon the holder of the check or other negotiable instrument;

(c) The replacement value of any property not described in division (H)(1) or (2) of this section.

Effective Date: 06-28-2002; 2008 HB545 09-01-2008



Section 2307.62 - Civil action for damages by cable television owner or operator.

(A) As used in this section:

(1) "Cable service" and "cable system" have the same meanings as in section 2913.04 of the Revised Code.

(2) "Trier of fact" means the jury or, in a nonjury trial, the court.

(3) "Profits" derived from a violation of division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code are equal to whichever of the following applies:

(a) The gross revenue derived from the violation by the persons who violated division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code, as established by a preponderance of the evidence by the owner or operator of the cable service, cable system, cable television system, or other similar closed circuit coaxial cable communications system who is aggrieved by the violation;

(b) The gross revenue derived from the violation by the persons who violated division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code, as established by a preponderance of the evidence by the owner or operator of the cable service, cable system, cable television system, or other similar closed circuit coaxial cable communications system who is aggrieved by the violation, minus deductible expenses and other elements of profit that are not attributable to the violation of division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code, as established by a preponderance of the evidence by the persons who violated either or both of those divisions.

(B)

(1) An owner or operator of a cable service, cable system, cable television system, or other similar closed circuit coaxial cable communications system who is aggrieved by conduct that is prohibited by division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code may elect to commence a civil action for damages in accordance with division (A) of section 2307.60 or section 2307.61 of the Revised Code or to commence a civil action under this section in the appropriate municipal court, county court, or court of common pleas to recover damages and other specified moneys described in division (B)(1)(a), (b), or (c) of this section and, if applicable, damages described in division (B)(2) of this section from the persons who violated division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code. If the owner or operator elects to commence a civil action for damages and other specified moneys under this section, the owner or operator shall specify in its complaint which of the following categories of damages and other specified moneys the owner or operator seeks to recover from the persons who violated division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code:

(a) Full compensatory damages, punitive or exemplary damages if authorized by section 2315.21 of the Revised Code, and the reasonable attorney's fees, court costs, and other reasonable expenses incurred in maintaining the civil action under this section.

(b) Damages equal to the actual loss suffered by the owner or operator as a proximate result of the conduct that violated division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code and, in addition, damages equal to the profits derived by the persons who violated one or more of those divisions as a proximate result of the prohibited conduct.

(c) Regarding a violation of division (A) or (B) of section 2913.041 of the Revised Code, liquidated damages in an amount of not less than two hundred fifty dollars and not more than ten thousand dollars, as determined by the trier of fact, for each separate violation of division (A) or (B) of section 2913.041 of the Revised Code as described in division (D) of that section. Division (B)(1)(c) of this section does not apply regarding a violation of division (B) of section 2913.04 of the Revised Code.

(2) The trier of fact shall determine the amount of any compensatory damages to be awarded pursuant to division (B)(1)(a) of this section, and the court shall determine the amount of any punitive or exemplary damages authorized by section 2315.21 of the Revised Code and the amount of reasonable attorney's fees, court costs, and other reasonable expenses to be awarded pursuant to division (B)(1)(a) of this section. The trier of fact shall determine the amount of damages to be awarded to the owner or operator under division (B)(1)(b) of this section.

(3) In a civil action under this section, if an owner or operator of a cable service, cable system, cable television system, or other similar closed circuit coaxial cable communications system establishes by a preponderance of the evidence that the persons who violated division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code engaged in the prohibited conduct for the purpose of direct or indirect commercial advantage or private financial gain, the trier of fact may award to the owner or operator damages in an amount not to exceed fifty thousand dollars in addition to any amount recovered pursuant to division (B)(1)(a), (b), or (c) of this section, whichever of those divisions applies to the owner or operator.

(C) A person may join a civil action under this section with a civil action under Chapter 2737. of the Revised Code to recover any property of the owner or operator of a cable service, cable system, cable television system, or other similar closed circuit coaxial cable communications system that was the subject of the violation of division (B) of section 2913.04 or division (A) or (B) of section 2913.041 of the Revised Code. A person may commence a civil action under this section regardless of whether any person who allegedly violated one or more of those divisions has pleaded guilty to or has been convicted of a violation of one or more of those divisions or has been adjudicated a delinquent child for the commission of any act that constitutes a violation of one or more of those divisions.

Effective Date: 07-08-2002



Section 2307.63 - Consent as defense in action against mental health professional based on sexual conduct or contact.

(A) In an action for assault or battery brought against a mental health professional that asserts as a claim that, while the plaintiff was a mental health client or patient of the mental health professional, the mental health professional engaged in sexual conduct with, had sexual contact with, or caused one or more other persons to have sexual contact with the plaintiff, the consent of the plaintiff to the sexual conduct or sexual contact is not a defense to the claim unless either of the following applies:

(1) At the time of that sexual conduct or sexual contact, the plaintiff was the spouse of the mental health professional.

(2) The mental health professional proves by a preponderance of the evidence all of the following:

(a) At the time of the sexual conduct or sexual contact, the plaintiff was not emotionally dependent upon the mental health professional.

(b) The plaintiff did not submit to the sexual conduct or sexual contact because of therapeutic deception by the mental health professional or because the mental health professional falsely represented to the plaintiff that the sexual conduct or sexual contact was necessary for medical or mental health purposes.

(B) As used in this section:

(1) "Emotionally dependent" means that the emotional condition of a mental health client or patient of a mental health professional and the treatment provided by the mental health professional to the client or patient are of such a nature that the mental health professional knows or has reason to know that the client or patient is unable to withhold consent to one or more of the following:

(a) Engaging in sexual conduct with the mental health professional;

(b) Having sexual contact with the mental health professional or having sexual contact caused by the mental health professional with one or more other persons.

(2) "Mental health client or patient" has the same meaning as in section 2305.51 of the Revised Code.

(3) "Mental health professional" has the same meaning as in section 2305.115 of the Revised Code.

(4) "Sexual conduct" and "sexual contact" have the same meanings as in section 2907.01 of the Revised Code.

(5) "Therapeutic deception" means a representation by a mental health professional that one or more of the following is consistent with or part of the treatment for a mental health client or patient of the mental health professional:

(a) The client or patient engaging in sexual conduct with the mental health professional;

(b) The client or patient having sexual contact with the mental health professional or having sexual contact caused by the mental health professional with one or more other persons.

Effective Date: 05-14-2002



Section 2307.64 - Regulating electronic mail advertisements.

(A) As used in this section:

(1) "Advertisement" has the same meaning as in section 4931.10 of the Revised Code.

(2) "Computer," "computer network," "computer program," "computer services," and "telecommunications device" have the same meanings as in section 2913.01 of the Revised Code.

(3) "Electronic mail" means an electronic message that is transmitted between two or more telecommunications devices or electronic devices capable of receiving electronic messages, whether or not the message is converted to hard copy format after receipt, and whether or not the message is viewed upon the transmission or stored for later retrieval. "Electronic mail" includes electronic messages that are transmitted through a local, regional, or global computer network.

(4) "Electronic mail advertisement" means electronic mail containing an advertisement.

(5) "Electronic mail service provider" means any person that is an intermediary in sending and receiving electronic mail and that provides to users of electronic mail services the ability to send or receive electronic mail. "Electronic mail service provider" includes an internet service provider.

(6) "Originating address" means the string of characters used to specify the source of any electronic mail message.

(7) "Person" has the same meaning as in section 1.59 of the Revised Code, but when a person is not an individual, the person responsible for transmitting or causing to be transmitted an electronic mail advertisement is the particular division of the partnership, corporation, or other business entity actually responsible for the transmission of the electronic mail advertisement.

(8) "Pre-existing business relationship" means that there was a business transaction between the initiator and the recipient of a commercial electronic mail message during the five-year period preceding the receipt of that message. A pre-existing business relationship includes a transaction involving the free provision of information, goods, or services requested by the recipient. A pre-existing business relationship does not exist after a recipient requests to be removed from the distribution lists of an initiator pursuant to division (B) of this section and a reasonable amount of time has expired since that request.

(9) "Receiving address" means the string of characters used to specify a recipient with each receiving address creating a unique and separate recipient.

(10) "Recipient" means a person who receives an electronic mail advertisement at any one of the following receiving addresses:

(a) A receiving address furnished by an electronic mail service provider that bills for furnishing and maintaining that receiving address to a mailing address within this state;

(b) A receiving address ordinarily accessed from a computer located within this state;

(c) A receiving address ordinarily accessed by a person domiciled within this state;

(d) Any other receiving address with respect to which the obligations imposed by this section can be imposed consistent with the United States Constitution.

(B)

(1) Except as otherwise provided in division (B)(3) of this section, a person that transmits or causes to be transmitted to a recipient an electronic mail advertisement shall clearly and conspicuously provide to the recipient, within the body of the electronic mail advertisement, both of the following:

(a) The person's name and complete residence or business address and the electronic mail address of the person transmitting the electronic mail advertisement;

(b) A notice that the recipient may decline to receive from the person transmitting or causing to be transmitted the electronic mail advertisement any additional electronic mail advertisements and a detailed procedure for declining to receive any additional electronic mail advertisements at no cost. The notice shall be of the same size of type as the majority of the text of the message and shall not require that the recipient provide any information other than the receiving address.

(2) If the recipient of an electronic mail advertisement uses the procedure contained in the notice described in division (B)(1)(b) of this section to decline to receive any additional electronic mail advertisements, the person that transmitted or caused to be transmitted the original electronic mail advertisement, within a reasonable period of time, shall cease transmitting or causing to be transmitted to the receiving address any additional electronic mail advertisements.

(3) A person does not violate division (B) of this section if the person transmits or causes to be transmitted to the recipient an electronic mail advertisement when any of the following apply:

(a) The person has a pre-existing business or personal relationship with the recipient.

(b) The recipient has consented or has agreed as a condition of service to receive the electronic mail advertisement.

(c) The recipient receives the electronic mail advertisement because another recipient forwarded the advertisement to that recipient via an internet web site or another recipient made a direct referral of that recipient to receive the advertisement.

(C) No person shall use a computer, a computer network, or the computer services of an electronic mail service provider to transmit an electronic mail advertisement in contravention of the authority granted by, or in violation of the policies related to electronic mail advertisements set by, the electronic mail service provider if the electronic mail service provider has provided the person notice of those policies. For the purposes of this division, notice of those policies shall be deemed sufficient if an electronic mail service provider maintains an easily accessible web page containing its policies regarding electronic mail advertisements and can demonstrate that notice was supplied via electronic means between the sending and receiving computers.

(D) No electronic mail service provider shall be liable for transmitting another person's electronic mail advertisement through its service in violation of this section, or shall be liable for any action it voluntarily takes in good faith to block the receipt or transmission through its service of any electronic mail advertisement that it believes is, or will be sent, in violation of this section.

(E) A recipient of an electronic mail advertisement transmitted in violation of division (B) of this section may bring a civil action against a person who transmitted that advertisement or caused it to be transmitted. In that action, the recipient may recover the following:

(1) One hundred dollars for each violation, not to exceed a total of fifty thousand dollars;

(2) Reasonable attorney's fees, court costs, and other costs of bringing the action.

(F) An electronic mail service provider whose authority or policy has been contravened in violation of division (C) of this section may bring a civil action against a person who transmitted that advertisement or caused it to be transmitted. In that action, the electronic mail service provider may recover the following:

(1)

(a) Fifty dollars for each violation of division (C) of this section, not to exceed fifty thousand dollars;

(b) If a violation of division (C) of this section is a willful or knowing violation, the court may increase the amount recoverable to an amount not to exceed five hundred thousand dollars.

(c) If a violation of division (C) of this section is accompanied by a violation of division (H) of this section, there shall be no limit on the amount that may be recovered pursuant to this section.

(2) Reasonable attorney's fees, court costs, and other costs of bringing the action.

(G) In addition to any recovery that is allowed under division (E) or (F) of this section, the recipient of an electronic mail advertisement transmitted in violation of division (B) of this section or the electronic mail service provider of an advertisement transmitted in violation of division (C) of this section may apply to the court of common pleas of the county in which the recipient resides or the service provider is located for an order enjoining the person who transmitted or caused to be transmitted that electronic mail advertisement from transmitting or causing to be transmitted to the recipient any additional electronic mail advertisement.

(H) No person shall use a computer, a computer network, a computer program, or the computer services of an electronic mail service provider with the intent to forge an originating address or other routing information, in any manner, in connection with the transmission of an electronic mail advertisement through or into the network of an electronic mail service provider or its subscribers. Each use of a computer, a computer network, a computer program, or the computer services of an electronic mail service provider in violation of this division constitutes a separate offense. A person who violates this division is guilty of forgery under section 2913.31 of the Revised Code.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Effective Date: 11-01-2002; 11-05-2004; 05-06-2005



Section 2307.65 - Civil action to recover benefits improperly paid.

(A) The attorney general may bring a civil action in the Franklin county court of common pleas on behalf of the department of job and family services, and the prosecuting attorney of the county in which a violation of division (B) of section 2913.401 of the Revised Code occurs may bring a civil action in the court of common pleas of that county on behalf of the county department of job and family services, against a person who violates division (B) of section 2913.401 of the Revised Code for the recovery of the amount of benefits paid on behalf of a person that either department would not have paid but for the violation minus any amounts paid in restitution under division (C)(2) of section 2913.401 of the Revised Code and for reasonable attorney's fees and all other fees and costs of litigation.

(B) In a civil action brought under division (A) of this section, if the defendant failed to disclose a transfer of property in violation of division (B)(3) of section 2913.401 of the Revised Code, the court may also grant any of the following relief to the extent permitted by 42 U.S.C. 1396p :

(1) Avoidance of the transfer of property that was not disclosed in violation of division (B)(3) of section 2913.401 of the Revised Code to the extent of the amount of benefits the department would not have paid but for the violation;

(2) An order of attachment or garnishment against the property in accordance with Chapter 2715. or 2716. of the Revised Code;

(3) An injunction against any further disposition by the transferor or transferee, or both, of the property the transfer of which was not disclosed in violation of division (B)(3) of section 2913.401 of the Revised Code or against the disposition of other property by the transferor or transferee;

(4) Appointment of a receiver to take charge of the property transferred or of other property of the transferee;

(5) Any other relief that the court considers just and equitable.

(C) To the extent permitted by 42 U.S.C. 1396p, the department of job and family services or the county department of job and family services may enforce a judgment obtained under this section by levying on property the transfer of which was not disclosed in violation of division (B)(3) of section 2913.401 of the Revised Code or on the proceeds of the transfer of that property in accordance with Chapter 2329. of the Revised Code.

(D) The remedies provided in divisions (B) and (C) of this section do not apply if the transferee of the property the transfer of which was not disclosed in violation of division (B)(3) of section 2913.401 of the Revised Code acquired the property in good faith and for fair market value.

(E) The remedies provided in this section are not exclusive and do not preclude the use of any other criminal or civil remedy for any act that is in violation of section 2913.401 of the Revised Code.

(F) Amounts of medicaid benefits paid and recovered in an action brought under this section shall be credited to the general revenue fund, and any applicable federal share shall be returned to the appropriate agency or department of the United States.

Effective Date: 09-29-2005



Section 2307.70 - Civil action for damages for vandalism, desecration or ethnic intimidation.

(A) Any person who suffers injury or loss to person or property as a result of an act committed in violation of section 2909.05, 2927.11, or 2927.12 of the Revised Code has a civil action against the offender and may recover in that action full compensatory damages, including, but not limited to, damages for emotional distress, and may recover punitive or exemplary damages, court costs, other reasonable expenses incurred in maintaining that action, and the reasonable attorney's fees incurred in maintaining that action.

(B)

(1) Any person who suffers injury or loss to person or property as a result of an act committed in violation of section 2909.05, 2927.11, or 2927.12 of the Revised Code by a minor child has a civil action against the parent of the minor child and may recover in that action compensatory damages not to exceed fifteen thousand dollars, court costs, other reasonable expenses incurred in maintaining that action, and reasonable attorney's fees incurred in maintaining that action. A parent and the parent's minor child are jointly and severally liable as specified in this division for the injury or loss to person or property caused by the minor child's act committed in violation of section 2909.05, 2927.11, or 2927.12 of the Revised Code. If a person recovers compensatory damages from a parent of a minor child pursuant to this division, that recovery does not preclude the person from maintaining a civil action against the minor child pursuant to division (A) of this section.

(2) As used in division (B) of this section:

(a) "Minor child" means a person who is under eighteen years of age and who is not married at the time of the commission of an act in violation of section 2909.05, 2927.11, or 2927.12 of the Revised Code that gives rise to a civil action under division (B) of this section.

(b) "Parent" has the same meaning as in section 3109.09 of the Revised Code.

(C) The monetary limitation upon compensatory damages set forth in section 3109.09 or 3109.10 of the Revised Code does not apply to a civil action brought pursuant to division (A) or (B) of this section.

(D) A civil action may be maintained under division (A) or (B) of this section whether or not the person who committed an act in violation of section 2909.05, 2927.11, or 2927.12 of the Revised Code has been charged by an indictment, information, or complaint with a violation of any of those sections, has been convicted of or pleaded guilty to a violation of any of those sections, has been charged by a complaint with being a delinquent child for committing an act that is a violation of any of those sections, or has been adjudicated a delinquent child for having committed an act of that nature.

(E) No record of conviction, unless obtained by confession in open court, or delinquent child adjudication shall be used as evidence in a civil action brought pursuant to division (A) or (B) of this section.

Effective Date: 09-20-1999



Section 2307.71 - Product liability definitions.

(A) As used in sections 2307.71 to 2307.80 of the Revised Code:

(1) "Claimant" means either of the following:

(a) A person who asserts a product liability claim or on whose behalf such a claim is asserted;

(b) If a product liability claim is asserted on behalf of the surviving spouse, children, parents, or other next of kin of a decedent or on behalf of the estate of a decedent, whether as a claim in a wrongful death action under Chapter 2125. of the Revised Code or as a survivorship claim, whichever of the following is appropriate:

(i) The decedent, if the reference is to the person who allegedly sustained harm or economic loss for which, or in connection with which, compensatory damages or punitive or exemplary damages are sought to be recovered;

(ii) The personal representative of the decedent or the estate of the decedent, if the reference is to the person who is asserting or has asserted the product liability claim.

(2) "Economic loss" means direct, incidental, or consequential pecuniary loss, including, but not limited to, damage to the product in question, and nonphysical damage to property other than that product. Harm is not "economic loss."

(3) "Environment" means only navigable waters, surface water, ground water, drinking water supplies, land surface, subsurface strata, and air.

(4) "Ethical drug" means a prescription drug that is prescribed or dispensed by a physician or any other person who is legally authorized to prescribe or dispense a prescription drug.

(5) "Ethical medical device" means a medical device that is prescribed, dispensed, or implanted by a physician or any other person who is legally authorized to prescribe, dispense, or implant a medical device and that is regulated under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040, 21 U.S.C. 301 - 392, as amended.

(6) "Foreseeable risk" means a risk of harm that satisfies both of the following:

(a) It is associated with an intended or reasonably foreseeable use, modification, or alteration of a product in question.

(b) It is a risk that the manufacturer in question should recognize while exercising both of the following:

(i) The attention, perception, memory, knowledge, and intelligence that a reasonable manufacturer should possess;

(ii) Any superior attention, perception, memory, knowledge, or intelligence that the manufacturer in question possesses.

(7) "Harm" means death, physical injury to person, serious emotional distress, or physical damage to property other than the product in question. Economic loss is not "harm."

(8) "Hazardous or toxic substances" include, but are not limited to, hazardous waste as defined in section 3734.01 of the Revised Code, hazardous waste as specified in the rules of the director of environmental protection pursuant to division (A) of section 3734.12 of the Revised Code, hazardous substances as defined in section 3716.01 of the Revised Code, and hazardous substances, pollutants, and contaminants as defined in or by regulations adopted pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C. 9601, as amended.

(9) "Manufacturer" means a person engaged in a business to design, formulate, produce, create, make, construct, assemble, or rebuild a product or a component of a product.

(10) "Person" has the same meaning as in division (C) of section 1.59 of the Revised Code and also includes governmental entities.

(11) "Physician" means a person who is licensed to practice medicine and surgery or osteopathic medicine and surgery by the state medical board.

(12)

(a) "Product" means, subject to division (A)(12)(b) of this section, any object, substance, mixture, or raw material that constitutes tangible personal property and that satisfies all of the following:

(i) It is capable of delivery itself, or as an assembled whole in a mixed or combined state, or as a component or ingredient.

(ii) It is produced, manufactured, or supplied for introduction into trade or commerce.

(iii) It is intended for sale or lease to persons for commercial or personal use.

(b) "Product" does not include human tissue, blood, or organs.

(13) "Product liability claim" means a claim or cause of action that is asserted in a civil action pursuant to sections 2307.71 to 2307.80 of the Revised Code and that seeks to recover compensatory damages from a manufacturer or supplier for death, physical injury to person, emotional distress, or physical damage to property other than the product in question, that allegedly arose from any of the following:

(a) The design, formulation, production, construction, creation, assembly, rebuilding, testing, or marketing of that product;

(b) Any warning or instruction, or lack of warning or instruction, associated with that product;

(c) Any failure of that product to conform to any relevant representation or warranty. "Product liability claim" also includes any public nuisance claim or cause of action at common law in which it is alleged that the design, manufacture, supply, marketing, distribution, promotion, advertising, labeling, or sale of a product unreasonably interferes with a right common to the general public.

(14) "Representation" means an express representation of a material fact concerning the character, quality, or safety of a product.

(15)

(a) "Supplier" means, subject to division (A)(15)(b) of this section, either of the following:

(i) A person that, in the course of a business conducted for the purpose, sells, distributes, leases, prepares, blends, packages, labels, or otherwise participates in the placing of a product in the stream of commerce;

(ii) A person that, in the course of a business conducted for the purpose, installs, repairs, or maintains any aspect of a product that allegedly causes harm.

(b) "Supplier" does not include any of the following:

(i) A manufacturer;

(ii) A seller of real property;

(iii) A provider of professional services who, incidental to a professional transaction the essence of which is the furnishing of judgment, skill, or services, sells or uses a product;

(iv) Any person who acts only in a financial capacity with respect to the sale of a product, or who leases a product under a lease arrangement in which the selection, possession, maintenance, and operation of the product are controlled by a person other than the lessor.

(16) "Unavoidably unsafe" means that, in the state of technical, scientific, and medical knowledge at the time a product in question left the control of its manufacturer, an aspect of that product was incapable of being made safe.

(B) Sections 2307.71 to 2307.80 of the Revised Code are intended to abrogate all common law product liability claims or causes of action.

Effective Date: 07-06-2001; 04-07-2005; 2006 SB117 10-31-2007



Section 2307.711 - Assumption of risk as affirmative defense to product liability claim.

(A) Subject to divisions (B)(1), (2), and (3) of this section, sections 2315.32 to 2315.36 of the Revised Code apply to a product liability claim that is asserted pursuant to sections 2307.71 to 2307.80 of the Revised Code.

(B)

(1) Express or implied assumption of the risk may be asserted as an affirmative defense to a product liability claim under sections 2307.71 to 2307.80 of the Revised Code, except that express or implied assumption of the risk may not be asserted as an affirmative defense to an intentional tort claim.

(2) Subject to division (B)(3) of this section, if express or implied assumption of the risk is asserted as an affirmative defense to a product liability claim under sections 2307.71 to 2307.80 of the Revised Code and if it is determined that the claimant expressly or impliedly assumed a risk and that the express or implied assumption of the risk was a direct and proximate cause of harm for which the claimant seeks to recover damages, the express or implied assumption of the risk is a complete bar to the recovery of those damages.

(3) If implied assumption of the risk is asserted as an affirmative defense to a product liability claim against a supplier under division (A)(1) of section 2307.78 of the Revised Code, sections 2315.32 to 2315.36 of the Revised Code are applicable to that affirmative defense and shall be used to determine whether the claimant is entitled to recover compensatory damages based on that claim and the amount of any recoverable compensatory damages.

Effective Date: 04-07-2005



Section 2307.72 - Civil action for product liability claim.

(A) Any recovery of compensatory damages based on a product liability claim is subject to sections 2307.71 to 2307.79 of the Revised Code.

(B) Any recovery of punitive or exemplary damages in connection with a product liability claim is subject to sections 2307.71 to 2307.80 of the Revised Code.

(C) Any recovery of compensatory damages for economic loss based on a claim that is asserted in a civil action, other than a product liability claim, is not subject to sections 2307.71 to 2307.79 of the Revised Code, but may occur under the common law of this state or other applicable sections of the Revised Code.

(D)

(1) Sections 2307.71 to 2307.80 of the Revised Code do not supersede, modify, or otherwise affect any statute, regulation, or rule of this state or of the United States, or the common law of this state or of the United States, that relates to liability in compensatory damages or punitive or exemplary damages for injury, death, or loss to person or property, or to relief in the form of the abatement of a nuisance, civil penalties, cleanup costs, cost recovery, an injunction or temporary restraining order, or restitution, that arises, in whole or in part, from contamination or pollution of the environment or a threat of contamination or pollution of the environment, including contamination or pollution or a threat of contamination or pollution from hazardous or toxic substances.

(2) Consistent with the Rules of Civil Procedure, in the same civil action against the same defendant or different defendants, a claimant may assert both of the following:

(a) A product liability claim, including a claim for the recovery of punitive or exemplary damages in connection with a product liability claim;

(b) A claim for the recovery of compensatory damages or punitive or exemplary damages for injury, death, or loss to person or property, or for relief in the form of the abatement of a nuisance, civil penalties, cleanup costs, cost recovery, an injunction or temporary restraining order, or restitution, that arises, in whole or in part, from contamination or pollution of the environment or a threat of contamination or pollution of the environment, including contamination or pollution or a threat of contamination or pollution from hazardous or toxic substances.

Effective Date: 07-06-2001



Section 2307.73 - Liability of manufacturer - enterprise liability rejected.

(A) A manufacturer is subject to liability for compensatory damages based on a product liability claim only if the claimant establishes, by a preponderance of the evidence, all of the following:

(1) Subject to division (B) of this section, the manufacturer's product in question was defective in manufacture or construction as described in section 2307.74 of the Revised Code, was defective in design or formulation as described in section 2307.75 of the Revised Code, was defective due to inadequate warning or instruction as described in section 2307.76 of the Revised Code, or was defective because it did not conform to a representation made by its manufacturer as described in section 2307.77 of the Revised Code;

(2) A defective aspect of the manufacturer's product in question as described in division (A)(1) of this section was a proximate cause of harm for which the claimant seeks to recover compensatory damages;

(3) The manufacturer designed, formulated, produced, constructed, created, assembled, or rebuilt the actual product that was the cause of harm for which the claimant seeks to recover compensatory damages.

(B) If a claimant is unable because the manufacturer's product in question was destroyed to establish by direct evidence that the manufacturer's product in question was defective or if a claimant otherwise is unable to establish by direct evidence that the manufacturer's product in question was defective, then, consistent with the Rules of Evidence, it shall be sufficient for the claimant to present circumstantial or other competent evidence that establishes, by a preponderance of the evidence, that the manufacturer's product in question was defective in any one of the four respects specified in division (A)(1) of this section.

(C) Proof that a manufacturer designed, formulated, produced, constructed, created, assembled, or rebuilt the type of product in question is not proof that the manufacturer designed, formulated, produced, constructed, created, assembled, or rebuilt the actual defective product in the product liability claim. A manufacturer may not be held liable in a product liability action based on market share, enterprise, or industrywide liability.

Effective Date: 07-06-2001; 2006 SB117 10-31-2007



Section 2307.74 - Product defective in manufacture or construction.

A product is defective in manufacture or construction if, when it left the control of its manufacturer, it deviated in a material way from the design specifications, formula, or performance standards of the manufacturer, or from otherwise identical units manufactured to the same design specifications, formula, or performance standards. A product may be defective in manufacture or construction as described in this section even though its manufacturer exercised all possible care in its manufacture or construction.

Effective Date: 01-05-1988



Section 2307.75 - Product defective in design or formulation.

(A) Subject to divisions (D), (E), and (F) of this section, a product is defective in design or formulation if, at the time it left the control of its manufacturer, the foreseeable risks associated with its design or formulation as determined pursuant to division (B) of this section exceeded the benefits associated with that design or formulation as determined pursuant to division (C) of this section.

(B) The foreseeable risks associated with the design or formulation of a product shall be determined by considering factors including, but not limited to, the following:

(1) The nature and magnitude of the risks of harm associated with that design or formulation in light of the intended and reasonably foreseeable uses, modifications, or alterations of the product;

(2) The likely awareness of product users, whether based on warnings, general knowledge, or otherwise, of those risks of harm;

(3) The likelihood that that design or formulation would cause harm in light of the intended and reasonably foreseeable uses, modifications, or alterations of the product;

(4) The extent to which that design or formulation conformed to any applicable public or private product standard that was in effect when the product left the control of its manufacturer;

(5) The extent to which that design or formulation is more dangerous than a resonably prudent consumer would expect when used in an intended or reasonably foreseeable manner.

(C) The benefits associated with the design or formulation of a product shall be determined by considering factors including, but not limited to, the following:

(1) The intended or actual utility of the product, including any performance or safety advantages associated with that design or formulation;

(2) The technical and economic feasibility, when the product left the control of its manufacturer, of using an alternative design or formulation;

(3) The nature and magnitude of any foreseeable risks associated with an alternative design or formulation.

(D) An ethical drug or ethical medical device is not defective in design or formulation because some aspect of it is unavoidably unsafe, if the manufacturer of the ethical drug or ethical medical device provides adequate warning and instruction under section 2307.76 of the Revised Code concerning that unavoidably unsafe aspect.

(E) A product is not defective in design or formulation if the harm for which the claimant seeks to recover compensatory damages was caused by an inherent characteristic of the product which is a generic aspect of the product that cannot be eliminated without substantially compromising the product's usefulness or desirability and which is recognized by the ordinary person with the ordinary knowledge common to the community.

(F) A product is not defective in design or formulation if, at the time the product left the control of its manufacturer, a practical and technically feasible alternative design or formulation was not available that would have prevented the harm for which the claimant seeks to recover compensatory damages without substantially impairing the usefulness or intended purpose of the product.

Effective Date: 07-06-2001; 04-07-2005



Section 2307.76 - Product defective due to inadequate warning or instruction.

(A) Subject to divisions (B) and (C) of this section, a product is defective due to inadequate warning or instruction if either of the following applies:

(1) It is defective due to inadequate warning or instruction at the time of marketing if, when it left the control of its manufacturer, both of the following applied:

(a) The manufacturer knew or, in the exercise of reasonable care, should have known about a risk that is associated with the product and that allegedly caused harm for which the claimant seeks to recover compensatory damages;

(b) The manufacturer failed to provide the warning or instruction that a manufacturer exercising reasonable care would have provided concerning that risk, in light of the likelihood that the product would cause harm of the type for which the claimant seeks to recover compensatory damages and in light of the likely seriousness of that harm.

(2) It is defective due to inadequate post-marketing warning or instruction if, at a relevant time after it left the control of its manufacturer, both of the following applied:

(a) The manufacturer knew or, in the exercise of reasonable care, should have known about a risk that is associated with the product and that allegedly caused harm for which the claimant seeks to recover compensatory damages;

(b) The manufacturer failed to provide the post-marketing warning or instruction that a manufacturer exercising reasonable care would have provided concerning that risk, in light of the likelihood that the product would cause harm of the type for which the claimant seeks to recover compensatory damages and in light of the likely seriousness of that harm.

(B) A product is not defective due to lack of warning or instruction or inadequate warning or instruction as a result of the failure of its manufacturer to warn or instruct about an open and obvious risk or a risk that is a matter of common knowledge.

(C) An ethical drug is not defective due to inadequate warning or instruction if its manufacturer provides otherwise adequate warning and instruction to the physician or other legally authorized person who prescribes or dispenses that ethical drug for a claimant in question and if the federal food and drug administration has not provided that warning or instruction relative to that ethical drug is to be given directly to the ultimate user of it.

Effective Date: 01-05-1988



Section 2307.77 - Product conforming to representation made by manufacturer.

A product is defective if it did not conform, when it left the control of its manufacturer, to a representation made by that manufacturer. A product may be defective because it did not conform to a representation even though its manufacturer did not act fraudulently, recklessly, or negligently in making the representation.

Effective Date: 01-05-1988



Section 2307.78 - Liability of supplier.

(A) Subject to division (B) of this section, a supplier is subject to liability for compensatory damages based on a product liability claim only if the claimant establishes, by a preponderance of the evidence, that either of the following applies:

(1) The supplier in question was negligent and that, negligence was a proximate cause of harm for which the claimant seeks to recover compensatory damages;

(2) The product in question did not conform, when it left the control of the supplier in question, to a representation made by that supplier, and that representation and the failure to conform to it were a proximate cause of harm for which the claimant seeks to recover compensatory damages. A supplier is subject to liability for such a representation and the failure to conform to it even though the supplier did not act fraudulently, recklessly, or negligently in making the representation.

(B) A supplier of a product is subject to liability for compensatory damages based on a product liability claim under sections 2307.71 to 2307.77 of the Revised Code, as if it were the manufacturer of that product, if the manufacturer of that product is or would be subject to liability for compensatory damages based on a product liability claim under sections 2307.71 to 2307.77 of the Revised Code and any of the following applies:

(1) The manufacturer of that product is not subject to judicial process in this state;

(2) The claimant will be unable to enforce a judgment against the manufacturer of that product due to actual or asserted insolvency of the manufacturer;

(3) The supplier in question owns or, when it supplied that product, owned, in whole or in part, the manufacturer of that product;

(4) The supplier in question is owned or, when it supplied that product, was owned, in whole or in part, by the manufacturer of that product;

(5) The supplier in question created or furnished a manufacturer with the design or formulation that was used to produce, create, make, construct, assemble, or rebuild that product or a component of that product;

(6) The supplier in question altered, modified, or failed to maintain that product after it came into the possession of, and before it left the possession of, the supplier in question, and the alteration, modification, or failure to maintain that product rendered it defective;

(7) The supplier in question marketed that product under its own label or trade name;

(8) The supplier in question failed to respond timely and reasonably to a written request by or on behalf of the claimant to disclose to the claimant the name and address of the manufacturer of that product.

Effective Date: 07-06-2001



Section 2307.79 - Compensatory damages for economic loss from manufacturer or supplier.

(A) If a claimant is entitled to recover compensatory damages for harm from a manufacturer in accordance with section 2307.73 of the Revised Code or from a supplier in accordance with division (B) of section 2307.78 of the Revised Code, the claimant may recover from the manufacturer or supplier in question, in that action, compensatory damages for any economic loss that proximately resulted from the defective aspect of the product in question.

(B) If a claimant is entitled to recover compensatory damages for harm from a supplier in accordance with division (A) of section 2307.78 of the Revised Code, the claimant may recover from the supplier in question, in that action, compensatory damages for any economic loss that proximately resulted from the negligence of that supplier or from the representation made by that supplier and the failure of the product in question to conform to that representation.

Effective Date: 01-05-1988



Section 2307.791, 2307.791 - [Repealed].

Effective Date: 07-06-2001



Section 2307.80 - Punitive or exemplary damages from manufacturer or supplier.

(A) Subject to divisions (C) and (D) of this section, punitive or exemplary damages shall not be awarded against a manufacturer or supplier in question in connection with a product liability claim unless the claimant establishes, by clear and convincing evidence, that harm for which the claimant is entitled to recover compensatory damages in accordance with section 2307.73 or 2307.78 of the Revised Code was the result of misconduct of the manufacturer or supplier in question that manifested a flagrant disregard of the safety of persons who might be harmed by the product in question. The fact by itself that a product is defective does not establish a flagrant disregard of the safety of persons who might be harmed by that product.

(B) Whether the trier of fact is a jury or the court, if the trier of fact determines that a manufacturer or supplier in question is liable for punitive or exemplary damages in connection with a product liability claim, the amount of those damages shall be determined by the court. In determining the amount of punitive or exemplary damages, the court shall consider factors including, but not limited to, the following:

(1) The likelihood that serious harm would arise from the misconduct of the manufacturer or supplier in question;

(2) The degree of the awareness of the manufacturer or supplier in question of that likelihood;

(3) The profitability of the misconduct to the manufacturer or supplier in question;

(4) The duration of the misconduct and any concealment of it by the manufacturer or supplier in question;

(5) The attitude and conduct of the manufacturer or supplier in question upon the discovery of the misconduct and whether the misconduct has terminated;

(6) The financial condition of the manufacturer or supplier in question;

(7) The total effect of other punishment imposed or likely to be imposed upon the manufacturer or supplier in question as a result of the misconduct, including awards of punitive or exemplary damages to persons similarly situated to the claimant and the severity of criminal penalties to which the manufacturer or supplier in question has been or is likely to be subjected.

(C)

(1) Except as provided in division (C)(2) of this section, if a claimant alleges in a product liability claim that a drug or device caused harm to the claimant, the manufacturer of the drug or device shall not be liable for punitive or exemplary damages in connection with that product liability claim if the drug or device that allegedly caused the harm satisfies either of the following:

(a) It was manufactured and labeled in relevant and material respects in accordance with the terms of an approval or license issued by the federal food and drug administration under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C. 301 - 392, as amended, or the "Public Health Service Act," 58 Stat. 682 (1944), 42 U.S.C. 201 - 300 cc-15, as amended.

(b) It was an over-the-counter drug marketed pursuant to federal regulations, was generally recognized as safe and effective and as not being misbranded pursuant to the applicable federal regulations, and satisfied in relevant and material respects each of the conditions contained in the applicable regulations and each of the conditions contained in an applicable monograph.

(2) Division (C)(1) of this section does not apply if the claimant establishes, by a preponderance of the evidence, that the manufacturer fraudulently and in violation of applicable regulations of the food and drug administration withheld from the food and drug administration information known to be material and relevant to the harm that the claimant allegedly suffered or misrepresented to the food and drug administration information of that type.

(3) For purposes of divisions (C) and (D) of this section:

(a) "Drug" has the same meaning as in the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040, 1041 (1938), 21 U.S.C. 321(g)(1), as amended.

(b) "Device" has the same meaning as in the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040, 1041 (1938), 21 U.S.C. 321(h), as amended.

(D)

(1) If a claimant alleges in a product liability claim that a product other than a drug or device caused harm to the claimant, the manufacturer or supplier of the product shall not be liable for punitive or exemplary damages in connection with the claim if the manufacturer or supplier fully complied with all applicable government safety and performance standards, whether or not designated as such by the government, relative to the product's manufacture or construction, the product's design or formulation, adequate warnings or instructions, and representations when the product left the control of the manufacturer or supplier, and the claimant's injury results from an alleged defect of a product's manufacture or construction, the product's design or formulation, adequate warnings or instructions, and representations for which there is an applicable government safety or performance standard.

(2) Division (D)(1) of this section does not apply if the claimant establishes, by a preponderance of the evidence, that the manufacturer or supplier of the product other than a drug or device fraudulently and in violation of applicable government safety and performance standards, whether or not designated as such by the government, withheld from an applicable government agency information known to be material and relevant to the harm that the claimant allegedly suffered or misrepresented to an applicable government agency information of that type.

(E) The bifurcated trial provisions of division (B) of section 2315.21 of the Revised Code, the ceiling on recoverable punitive or exemplary damages specified in division (D)(1) of that section, and the provisions of division (D)(3) of that section apply to awards of punitive or exemplary damages under this section.

Effective Date: 07-06-2001; 04-07-2005



Section 2307.801 - [Repealed].

Effective Date: 07-06-2001



Section 2307.81 - Dissemination of false information about the safety of Ohio's food supply.

(A) The general assembly finds that the production of agricultural and aquacultural food products constitutes an important and significant portion of the economy of this state. Further, the general assembly finds that the dissemination in this state of false information about the safety of Ohio's food supply would be extremely detrimental to Ohio's economy, the welfare of the consuming public, and the producers of agricultural and aquacultural food products. Accordingly, it is the intent of the general assembly in enacting section 2307.81 of the Revised Code to benefit all the citizens of this state and protect the vitality of the agricultural and aquacultural economy by providing a cause of action for producers of perishable agricultural and aquacultural food products to recover damages for the disparagement of such food products.

(B) As used in this section:

(1) "Disparagement" means the dissemination to the public in any manner of any false information that a perishable agricultural or aquacultural food product is not safe for human consumption.

(2) "False information" means any information that is not based upon reasonable and reliable scientific inquiry, facts, or data, and that directly indicates that a perishable agricultural or aquacultural product is not safe for human consumption.

(3) "Perishable agricultural or aquacultural food product" means any food product or commodity of agriculture or aquaculture that is grown, raised, produced, distributed, or sold within this state in a form that will perish or decay beyond marketability within a reasonable period of time.

(4) "Producer" means a person who grows, raises, produces, distributes, or sells a perishable agricultural or aquacultural food product.

(C) Any producer of perishable agricultural or aquacultural food products that suffers damage as a result of another person's disparagement of any such perishable agricultural or aquacultural food product or any association representing producers of perishable agricultural or aquacultural food products that have suffered damage as a result of another person's disparagement of any such perishable agricultural or aquacultural food product may bring an action for damages and for any other relief a court having jurisdiction considers appropriate. If the plaintiff establishes that the disseminator knew or should have known that the information was false, damages may be awarded, including compensatory and punitive damages, reasonable attorney's fees, and costs of the action.

(D) In any action maintained under division (C) of this section by an association representing producers of perishable agricultural or aquacultural food products, the court shall direct written individual notice to the members of the association that have suffered damages as a result of another person's disparagement of any such perishable agricultural or aquacultural food product. The notice shall advise each member that:

(1) The court will exclude the member from the action if the member so requests by a specified date;

(2) The judgment, whether favorable or not, will include all members who have received the notice and who do not request exclusion;

(3) Any member who does not request exclusion may enter an appearance through the member's counsel.

The judgment in an action maintained under division (C) of this section by an association representing producers of perishable agricultural or aquacultural food products, whether favorable to the association, shall include and specify or describe those members to whom the notice provided in division (D) of this section was directed, and who did not request exclusion. If the judgment is favorable to the association, the court shall require the association to submit a plan for the distribution to the association and the members of the association included in the judgment of any award of monetary damages under division (C) or (E) of this section. The court may accept or modify the plan of the association and shall enter a written order for the distribution of any award of monetary damages.

(E) Notwithstanding any contrary provisions of section 2315.21 of the Revised Code, any person who intentionally disparages a perishable agricultural or aquacultural food product for the purpose of harming the producers of that product, in addition to any award of punitive damages, is liable for damages in an amount up to three times the amount of compensatory damages awarded under division (C) of this section.

(F) Notwithstanding any contrary statute of limitations prescribed by section 2305.11 of the Revised Code, an action under division (C) of this section shall be commenced no later than two years after the last disparagement of the perishable agricultural or aquacultural food product occurs.

(G) The cause of action established in this section is in addition to all other causes of action available under common law or under any other section of the Revised Code.

Effective Date: 05-08-1996



Section 2307.84 - Silicosis or mixed dust disease claims - definitions.

As used in sections 2307.84 to 2307.90 and 2307.901 of the Revised Code:

(A) "AMA guides to the evaluation of permanent impairment" means the American medical association's guides to the evaluation of permanent impairment (fifth edition 2000) as may be modified by the American medical association.

(B) "Board-certified internist" means a medical doctor who is currently certified by the American board of internal medicine.

(C) "Board-certified occupational medicine specialist" means a medical doctor who is currently certified by the American board of preventive medicine in the specialty of occupational medicine.

(D) "Board-certified oncologist" means a medical doctor who is currently certified by the American board of internal medicine in the subspecialty of medical oncology.

(E) "Board-certified pathologist" means a medical doctor who is currently certified by the American board of pathology.

(F) "Board-certified pulmonary specialist" means a medical doctor who is currently certified by the American board of internal medicine in the subspecialty of pulmonary medicine.

(G) "Certified B-reader" means an individual qualified as a "final" or "B-reader" as defined in 42 C.F.R. section 37.51(b), as amended.

(H) "Civil action" means all suits or claims of a civil nature in a state or federal court, whether cognizable as cases at law or in equity or admiralty. "Civil action" does not include any of the following:

(1) A civil action relating to any workers' compensation law;

(2) A civil action alleging any claim or demand made against a trust established pursuant to 11 U.S.C. section 524(g) ;

(3) A civil action alleging any claim or demand made against a trust established pursuant to a plan of reorganization confirmed under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Chapter 11.

(I) "Competent medical authority" means a medical doctor who is providing a diagnosis for purposes of constituting prima-facie evidence of an exposed person's physical impairment that meets the requirements specified in section 2307.85 or 2307.86 of the Revised Code, whichever is applicable, and who meets the following requirements:

(1) The medical doctor is a board-certified internist, pulmonary specialist, oncologist, pathologist, or occupational medicine specialist.

(2) The medical doctor is actually treating or has treated the exposed person and has or had a doctor-patient relationship with the person.

(3) As the basis for the diagnosis, the medical doctor has not relied, in whole or in part, on any of the following:

(a) The reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the claimant's medical condition in violation of any law, regulation, licensing requirement, or medical code of practice of the state in which that examination, test, or screening was conducted;

(b) The reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the claimant's medical condition that was conducted without clearly establishing a doctor-patient relationship with the claimant or medical personnel involved in the examination, test, or screening process;

(c) The reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the claimant's medical condition that required the claimant to agree to retain the legal services of the law firm sponsoring the examination, test, or screening.

(4) The medical doctor spends not more than twenty-five per cent of the medical doctor's professional practice time in providing consulting or expert services in connection with actual or potential tort actions, and the medical doctor's medical group, professional corporation, clinic, or other affiliated group earns not more than twenty per cent of its revenues from providing those services.

(J) "Exposed person" means either of the following, whichever is applicable:

(1) A person whose exposure to silica is the basis for a silicosis claim under section 2307.85 of the Revised Code;

(2) A person whose exposure to mixed dust is the basis for a mixed dust disease claim under section 2307.86 of the Revised Code.

(K) "ILO scale" means the system for the classification of chest x-rays set forth in the international labour office's guidelines for the use of ILO international classification of radiographs of pneumoconioses (2000), as amended.

(L) "Lung cancer" means a malignant tumor in which the primary site of origin of the cancer is inside the lungs.

(M) "Mixed dust" means a mixture of dusts composed of silica and one or more other fibrogenic dusts capable of inducing pulmonary fibrosis if inhaled in sufficient quantity.

(N) "Mixed dust disease claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with mixed dust. "Mixed dust disease claim" includes a claim made by or on behalf of any person who has been exposed to mixed dust, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to mixed dust.

(O) "Mixed dust pneumoconiosis" means the interstitial lung disease caused by the pulmonary response to inhaled mixed dusts.

(P) "Nonmalignant condition" means a condition, other than a diagnosed cancer, that is caused or may be caused by either of the following, whichever is applicable:

(1) Silica, as provided in section 2307.85 of the Revised Code;

(2) Mixed dust, as provided in section 2307.86 of the Revised Code.

(Q) "Pathological evidence of mixed dust pneumoconiosis" means a statement by a board-certified pathologist that more than one representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of peribronchiolar and parenchymal stellate (star-shaped) nodular scarring and that there is no other more likely explanation for the presence of the fibrosis.

(R) "Pathological evidence of silicosis" means a statement by a board-certified pathologist that more than one representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of round silica nodules and birefringent crystals or other demonstration of crystal structures consistent with silica (well-organized concentric whorls of collagen surrounded by inflammatory cells) in the lung parenchyma and that there is no other more likely explanation for the presence of the fibrosis.

(S) "Physical impairment" means any of the following, whichever is applicable:

(1) A nonmalignant condition that meets the minimum requirements of division (B) of section 2307.85 of the Revised Code or lung cancer of an exposed person who is a smoker that meets the minimum requirements of division (C) of section 2307.85 of the Revised Code;

(2) A nonmalignant condition that meets the minimum requirements of division (B) of section 2307.86 of the Revised Code or lung cancer of an exposed person who is a smoker that meets the minimum requirements of division (C) of section 2307.86 of the Revised Code.

(T) "Premises owner" means a person who owns, in whole or in part, leases, rents, maintains, or controls privately owned lands, ways, or waters, or any buildings and structures on those lands, ways, or waters, and all privately owned and state-owned lands, ways, or waters leased to a private person, firm, or organization, including any buildings and structures on those lands, ways, or waters.

(U) "Radiological evidence of mixed dust pneumoconiosis" means a chest x-ray showing bilateral rounded or irregular opacities in the upper lung fields graded by a certified B-reader as at least 1/1 on the ILO scale.

(V) "Radiological evidence of silicosis" means a chest x-ray showing bilateral small rounded opacities (p, q, or r) in the upper lung fields graded by a certified B-reader as at least 1/1 on the ILO scale.

(W) "Regular basis" means on a frequent or recurring basis.

(X) "Silica" means a respirable crystalline form of silicon dioxide, including, but not limited to, alpha quartz, cristobalite, and trydmite.

(Y) "Silicosis claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with silica. "Silicosis claim" includes a claim made by or on behalf of any person who has been exposed to silica, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to silica.

(Z) "Silicosis" means an interstitial lung disease caused by the pulmonary response to inhaled silica.

(AA) "Smoker" means a person who has smoked the equivalent of one-pack year, as specified in the written report of a competent medical authority pursuant to section 2307.85 or 2307.86 and section 2307.87 of the Revised Code, during the last fifteen years.

(BB) "Substantial contributing factor" means both of the following:

(1) Exposure to silica or mixed dust is the predominate cause of the physical impairment alleged in the silicosis claim or mixed dust disease claim, whichever is applicable.

(2) A competent medical authority has determined with a reasonable degree of medical certainty that without the silica or mixed dust exposures the physical impairment of the exposed person would not have occurred.

(CC) "Substantial occupational exposure to silica" means employment for a cumulative period of at least five years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(1) Handled silica;

(2) Fabricated silica-containing products so that the person was exposed to silica in the fabrication process;

(3) Altered, repaired, or otherwise worked with a silica-containing product in a manner that exposed the person on a regular basis to silica;

(4) Worked in close proximity to other workers engaged in any of the activities described in division (CC)(1), (2), or (3) of this section in a manner that exposed the person on a regular basis to silica.

(DD) "Substantial occupational exposure to mixed dust" means employment for a cumulative period of at least five years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(1) Handled mixed dust;

(2) Fabricated mixed dust-containing products so that the person was exposed to mixed dust in the fabrication process;

(3) Altered, repaired, or otherwise worked with a mixed dust-containing product in a manner that exposed the person on a regular basis to mixed dust;

(4) Worked in close proximity to other workers engaged in any of the activities described in division (DD)(1), (2), or (3) of this section in a manner that exposed the person on a regular basis to mixed dust.

(EE) "Tort action" means a civil action for damages for injury, death, or loss to person. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code. "Tort action" does not include a civil action for damages for a breach of contract or another agreement between persons.

(FF) "Veterans' benefit program" means any program for benefits in connection with military service administered by the veterans' administration under title 38 of the United States Code.

(GG) "Workers' compensation law" means Chapters 4121., 4123., 4127., and 4131. of the Revised Code.

Effective Date: 09-01-2004



Section 2307.85 - Silicosis claim - prima facie showing - evidence of physical impairment - effect of decision.

(A) Physical impairment of the exposed person, to which the person's exposure to silica is a substantial contributing factor, shall be an essential element of a silicosis claim in any tort action.

(B) No person shall bring or maintain a tort action alleging a silicosis claim based on a nonmalignant condition in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.87 of the Revised Code, that the exposed person has a physical impairment, that the physical impairment is a result of a medical condition, and that the person's exposure to silica is a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(1) Evidence verifying that a competent medical authority has taken a detailed occupational and exposure history of the exposed person from the exposed person or, if that person is deceased, from the person who is most knowledgeable about the exposures that form the basis of the silicosis claim for a nonmalignant condition, including all of the following:

(a) All of the exposed person's principal places of employment and exposures to airborne contaminants;

(b) Whether each principal place of employment involved exposures to airborne contaminants, including, but not limited to, silica or other disease causing dusts, that can cause pulmonary impairment and, if that type of exposure is involved, the general nature, duration, and general level of exposure.

(2) Evidence verifying that a competent medical authority has taken a detailed medical and smoking history of the exposed person, including a thorough review of the exposed person's past and present medical problems and the most probable causes of those medical problems;

(3) A diagnosis by a competent medical authority, based on a medical examination and pulmonary function testing of the exposed person, that both of the following apply to the exposed person:

(a) The exposed person has a permanent respiratory impairment rating of at least class 2 as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment.

(b) The exposed person has silicosis based at a minimum on radiological or pathological evidence of silicosis.

(C) No person shall bring or maintain a tort action alleging that silica caused that person to contract lung cancer if the exposed person is or was also a smoker, in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.87 of the Revised Code, that the exposed person has a physical impairment, that the physical impairment is a result of a medical condition, and that the person's exposure to silica is a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(1) A diagnosis by a competent medical authority that the exposed person has primary lung cancer and that exposure to silica is a substantial contributing factor to that cancer;

(2) Evidence that is sufficient to demonstrate that at least ten years have elapsed from the date of the exposed person's first exposure to silica until the date of diagnosis of the exposed person's primary lung cancer. The ten-year latency period described in this division is a rebuttable presumption and the plaintiff has the burden of proof to rebut the presumption.

(3) Both of the following:

(a) Radiological or pathological evidence of silicosis;

(b) Evidence of the exposed person's substantial occupational exposure to silica.

(D)

(1) No person shall bring or maintain a tort action alleging a silicosis claim based on wrongful death, as described in section 2125.01 of the Revised Code, of an exposed person, in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.87 of the Revised Code, that the death of the exposed person was the result of a physical impairment, that the death and physical impairment were the result of a medical condition, and that the person's exposure to silica was a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(a) A diagnosis by a competent medical authority that exposure to silica was a substantial contributing factor to the death of the exposed person;

(b) Evidence that is sufficient to demonstrate that at least ten years have elapsed from the date of the exposed person's first exposure to silica until the date of diagnosis under division (D)(1)(a) of this section or death of the exposed person. The ten-year latency period described in this division is a rebuttable presumption, and the plaintiff has the burden of proof to rebut the presumption.

(c) Both of the following:

(i) Radiological or pathological evidence of silicosis;

(ii) Evidence of the exposed person's substantial occupational exposure to silica.

(2) If a person files a tort action that alleges a silicosis claim based on wrongful death, as described in section 2125.01 of the Revised Code, of an exposed person and further alleges in the action that the death of the exposed person was the result of living with another person who, if the tort action had been filed by the other person, would have met the requirements specified in division (D)(1)(c) of this section and that the exposed person lived with the other person for the period of time specified in division (CC) of section 2307.84 of the Revised Code, the exposed person is considered as having satisfied the requirements specified in division (D)(1)(c) of this section.

(E) Evidence relating to physical impairment under this section, including pulmonary function testing and diffusing studies, shall comply with the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment incorporated in the AMA guides to the evaluation of permanent impairment and reported as set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A, Sec. 3.00 E. and F., and the interpretive standards set forth in the official statement of the American thoracic society entitled "lung function testing: selection of reference values and interpretive strategies" as published in American review of respiratory disease, 1991:144:1202-1218.

(F) All of the following apply to the court's decision on the prima-facie showing that meets the requirements of division (B), (C), or (D) of this section:

(1) The court's decision does not result in any presumption at trial that the exposed person has a physical impairment that is caused by a silica-related condition.

(2) The court's decision is not conclusive as to the liability of any defendant in the case.

(3) The court's findings and decision are not admissible at trial.

(4) If the trier of fact is a jury, the court shall not instruct the jury with respect to the court's decision on the prima-facie showing, and neither counsel for any party nor a witness shall inform the jury or potential jurors of that showing.

Effective Date: 09-01-2004



Section 2307.86 - Mixed dust disease claim - prima facie showing - evidence of physical impairment - effect of decision.

(A) Physical impairment of the exposed person, to which the person's exposure to mixed dust is a substantial contributing factor, shall be an essential element of a mixed dust disease claim in any tort action.

(B) No person shall bring or maintain a tort action alleging a mixed dust disease claim based on a nonmalignant condition in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.87 of the Revised Code, that the exposed person has a physical impairment, that the physical impairment is a result of a medical condition, and that the person's exposure to mixed dust is a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(1) Evidence verifying that a competent medical authority has taken a detailed occupational and exposure history of the exposed person from the exposed person or, if that person is deceased, from the person who is most knowledgeable about the exposures that form the basis of the mixed dust disease claim for a nonmalignant condition, including all of the following:

(a) All of the exposed person's principal places of employment and exposures to airborne contaminants;

(b) Whether each principal place of employment involved exposures to airborne contaminants, including, but not limited to, mixed dust, that can cause pulmonary impairment and, if that type of exposure is involved, the general nature, duration, and general level of the exposure.

(2) Evidence verifying that a competent medical authority has taken a detailed medical and smoking history of the exposed person, including a thorough review of the exposed person's past and present medical problems and the most probable causes of those medical problems;

(3) A diagnosis by a competent medical authority, based on a medical examination and pulmonary function testing of the exposed person, that both of the following apply to the exposed person:

(a) The exposed person has a permanent respiratory impairment rating of at least class 2 as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment.

(b) The exposed person has mixed dust pneumoconiosis, based at a minimum on radiological or pathological evidence of mixed dust pneumoconiosis.

(C) No person shall bring or maintain a tort action alleging that mixed dust caused that person to contract lung cancer if the exposed person is or was also a smoker, in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.87 of the Revised Code, that the exposed person has a physical impairment, that the physical impairment is a result of a medical condition, and that the person's exposure to mixed dust is a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(1) A diagnosis by a competent medical authority that the exposed person has primary lung cancer and that exposure to mixed dust is a substantial contributing factor to that cancer;

(2) Evidence that is sufficient to demonstrate that at least ten years have elapsed from the date of the exposed person's first exposure to mixed dust until the date of diagnosis of the exposed person's primary lung cancer. The ten-year latency period described in this division is a rebuttable presumption, and the plaintiff has the burden of proof to rebut the presumption.

(3) Both of the following:

(a) Radiological or pathological evidence of mixed dust pneumoconiosis;

(b) Evidence of the exposed person's substantial occupational exposure to mixed dust.

(D)

(1) No person shall bring or maintain a tort action alleging a mixed dust disease claim based on wrongful death, as described in section 2125.01 of the Revised Code, of an exposed person, in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.87 of the Revised Code, that the death of the exposed person was the result of a physical impairment, that the death and physical impairment were the result of a medical condition, and that the person's exposure to mixed dust was a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(a) A diagnosis by a competent medical authority that exposure to mixed dust was a substantial contributing factor to the death of the exposed person;

(b) Evidence that is sufficient to demonstrate that at least ten years have elapsed from the date of the exposed person's first exposure to mixed dust until the date of diagnosis under division (D)(1)(a) of this section or death of the exposed person. The ten-year latency period described in this division is a rebuttable presumption, and the plaintiff has the burden of proof to rebut the presumption.

(c) Both of the following:

(i) Radiological or pathological evidence of mixed dust pneumoconiosis;

(ii) Evidence of the exposed person's substantial occupational exposure to mixed dust.

(2) If a person files a tort action that alleges a mixed dust disease claim based on wrongful death, as defined in section 2125.01 of the Revised Code, of an exposed person and further alleges in the action that the death of the exposed person was the result of living with another person who, if the tort action had been filed by the other person, would have met the requirements specified in division (D)(1)(c) of this section and that the exposed person lived with the other person for the period of time specified in division (DD) of section 2307.84 of the Revised Code, the exposed person is considered as having satisfied the requirements specified in division (D)(1)(c) of this section.

(E) Evidence relating to physical impairment under this section, including pulmonary function testing and diffusing studies, shall comply with the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment incorporated in the AMA guides to the evaluation of permanent impairment and reported as set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A, Sec. 3.00 E. and F., and the interpretive standards set forth in the official statement of the American thoracic society entitled "lung function testing: selection of reference values and interpretive strategies" as published in American review of respiratory disease, 1991:144:1202-1218.

(F) All of the following apply to the court's decision on the prima-facie showing that meets the requirements of division (B), (C), or (D) of this section:

(1) The court's decision does not result in any presumption at trial that the exposed person has a physical impairment that is caused by a mixed dust-related condition.

(2) The court's decision is not conclusive as to the liability of any defendant in the case.

(3) The court's findings and decision are not admissible at trial.

(4) If the trier of fact is a jury, the court shall not instruct the jury with respect to the court's decision on the prima-facie showing, and neither counsel for any party nor a witness shall inform the jury or potential jurors of that showing.

Effective Date: 09-01-2004



Section 2307.87 - Silicosis or mixed dust disease claim - filing of evidence of physical impairment - challenge - administrative dismissal.

(A) The plaintiff in any tort action who alleges a silicosis claim or a mixed dust disease claim shall file, within thirty days after filing the complaint or other initial pleading, a written report and supporting test results constituting prima-facie evidence of the exposed person's physical impairment that meets the minimum requirements specified in division (B), (C), or (D) of section 2307.85 or division (B), (C), or (D) of section 2307.86 of the Revised Code, whichever is applicable. The defendant in the case shall be afforded a reasonable opportunity, upon the defendant's motion, to challenge the adequacy of the proffered prima-facie evidence of the physical impairment for failure to comply with the minimum requirements specified in division (B), (C), or (D) of section 2307.85 or division (B), (C), or (D) of section 2307.86 of the Revised Code, whichever is applicable. The defendant has one hundred twenty days from the date the prima-facie evidence of the exposed person's physical impairment is proffered to challenge the adequacy of that prima-facie evidence. If the defendant makes that challenge and uses a physician to do so, the physician must meet the requirements specified in divisions (I)(1), (3), and (4) of section 2307.84 of the Revised Code.

(B) If the defendant challenges the adequacy of the prima-facie evidence of the exposed person's physical impairment as provided in division (A) of this section, the court shall determine from all of the evidence submitted whether the proffered prima-facie evidence meets the minimum requirements specified in division (B), (C), or (D) of section 2307.85 or division (B), (C), or (D) of section 2307.86 of the Revised Code, whichever is applicable. The court shall resolve the issue of whether the plaintiff has made the prima-facie showing required by any of those divisions as applicable, by applying the standard for resolving a motion for summary judgment.

(C) The court shall administratively dismiss the plaintiff's claim without prejudice upon a finding of failure to make the prima-facie showing required by division (B), (C), or (D) of section 2307.85 or division (B), (C), or (D) of section 2307.86 of the Revised Code, whichever is applicable. The court shall maintain its jurisdiction over any case that is administratively dismissed under this division. Any plaintiff whose case has been administratively dismissed under this division may move to reinstate the plaintiff's case if the plaintiff makes a prima-facie showing that meets the minimum requirements specified in any of those divisions as applicable.

(D) This section applies only to tort actions that allege a silicosis claim or a mixed dust disease claim and that are filed on or after the effective date of this section.

Effective Date: 09-01-2004



Section 2307.88 - Silicosis or mixed dust disease claim - tolling of statute of limitations - nonmalignant and cancer claims distinct.

(A) Notwithstanding any other provision of the Revised Code, with respect to any silicosis claim or mixed dust disease claim based upon a nonmalignant condition that is not barred as of the effective date of this section, the period of limitations shall not begin to run until the exposed person discovers, or through the exercise of reasonable diligence should have discovered, that the person has a physical impairment due to a nonmalignant condition. A silicosis claim or a mixed dust disease claim based upon a nonmalignant condition that is filed before the cause of action pursuant to this division arises is preserved for purposes of the period of limitations.

(B) A silicosis claim or a mixed dust disease claim that arises out of a nonmalignant condition shall be a distinct cause of action from a silicosis claim or a mixed dust disease claim, as the case may be, relating to the same exposed person that arises out of silica-related cancer or mixed dust-related cancer. No damages shall be awarded for fear or risk of cancer in any tort action asserting only a silicosis claim or a mixed dust disease claim for a nonmalignant condition.

(C) No settlement of a silicosis claim or a mixed dust disease claim for a nonmalignant condition that is concluded after the effective date of this section shall require, as a condition of settlement, the release of any future claim for silica-related cancer or mixed dust-related cancer.

Effective Date: 09-01-2004



Section 2307.89 - Silicosis or mixed dust disease claim against premises owner.

The following apply to all tort actions for silicosis or mixed dust disease claims brought against a premises owner to recover damages or other relief for exposure to silica or mixed dust on the premises owner's property:

(A) A premises owner is not liable for any injury to any individual resulting from silica or mixed dust exposure unless that individual's alleged exposure occurred while the individual was at the premises owner's property.

(B) If exposure to silica or mixed dust is alleged to have occurred before January 1, 1972, it is presumed that a premises owner knew that this state had adopted safe levels of exposure for silica or mixed dust and that products containing silica or mixed dust were used on its property only at levels below those safe levels of exposure. To rebut this presumption, the plaintiff must prove by a preponderance of the evidence that the premises owner knew or should have known that the levels of silica or mixed dust in the immediate breathing zone of the plaintiff regularly exceeded the threshold limit values adopted by this state and that the premises owner allowed that condition to persist.

(C)

(1) A premises owner is presumed to be not liable for any injury to any invitee who was engaged to work with, install, or remove products containing silica or mixed dust on the premises owner's property if the invitee's employer held itself out as qualified to perform the work. To rebut this presumption, the plaintiff must demonstrate by a preponderance of the evidence that the premises owner had actual knowledge of the potential dangers of the products containing silica or mixed dust at the time of the alleged exposure that was superior to the knowledge of both the invitee and the invitee's employer.

(2) A premises owner that hired a contractor before January 1, 1972, to perform the type of work at the premises owner's property that the contractor was qualified to perform cannot be liable for any injury to any individual resulting from silica or mixed dust exposure caused by any of the contractor's employees or agents on the premises owner's property unless the premises owner directed the activity that resulted in the injury or gave or denied permission for the critical acts that led to the individual's injury.

(3) If exposure to silica or mixed dust is alleged to have occurred after January 1, 1972, a premises owner is not liable for any injury to any individual resulting from that exposure caused by a contractor's employee or agent on the premises owner's property unless the plaintiff establishes the premises owner's intentional violation of an established safety standard that was in effect at the time of the exposure and that the alleged violation was in the plaintiff's breathing zone and was the proximate cause of the plaintiff's medical condition.

(D) As used in this section:

(1) "Threshold limit values" means the maximum allowable concentration of silica, or other dust, set forth in regulation 247 of the "regulations for the prevention and control of diseases resulting from exposure to toxic fumes, vapors, mists, gases, and dusts in order to preserve and protect the public health," as adopted by the former public health council of the department of health on January 1, 1947, and set forth by the industrial commission of Ohio in bulletin no. 203, "specific requirements and general safety standards of the industrial commission of Ohio for work shops and factories, chapter XV, ventilation and exhausts," effective January 3, 1955.

(2) "Established safety standard" means that, for the years after 1971, the concentration of silica or mixed dust in the breathing zone of the worker does not exceed the maximum allowable exposure limits for the eight-hour time-weighted average airborne concentration as promulgated by the occupational safety and health administration (OSHA) in effect at the time of the alleged exposure.

(3) "Employee" means an individual who performs labor or provides construction services pursuant to a construction contract, as defined in section 4123.79 of the Revised Code, or a remodeling or repair contract, whether written or oral, if at least ten of the following criteria apply:

(a) The individual is required to comply with instructions from the other contracting party regarding the manner or method of performing services.

(b) The individual is required by the other contracting party to have particular training.

(c) The individual's services are integrated into the regular functioning of the other contracting party.

(d) The individual is required to perform the work personally.

(e) The individual is hired, supervised, or paid by the other contracting party.

(f) A continuing relationship exists between the individual and the other contracting party that contemplates continuing or recurring work even if the work is not full time.

(g) The individual's hours of work are established by the other contracting party.

(h) The individual is required to devote full time to the business of the other contracting party.

(i) The individual is required to perform the work on the premises of the other contracting party.

(j) The individual is required to follow the order of work set by the other contracting party.

(k) The individual is required to make oral or written reports of progress to the other contracting party.

(l) The individual is paid for services on a regular basis, including hourly, weekly, or monthly.

(m) The individual's expenses are paid for by the other contracting party.

(n) The individual's tools and materials are furnished by the other contracting party.

(o) The individual is provided with the facilities used to perform services.

(p) The individual does not realize a profit or suffer a loss as a result of the services provided.

(q) The individual is not performing services for a number of employers at the same time.

(r) The individual does not make the same services available to the general public.

(s) The other contracting party has a right to discharge the individual.

(t) The individual has the right to end the relationship with the other contracting party without incurring liability pursuant to an employment contract or agreement.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-01-2004



Section 2307.90 - Silicosis or mixed dust disease claim - operation of other laws unaffected - exhumation not required.

(A) Nothing in sections 2307.84 to 2307.90 of the Revised Code is intended to do, and nothing in any of those sections is interpreted to do, either of the following:

(1) Affect the rights of any party in bankruptcy proceedings;

(2) Affect the ability of any person who is able to make a showing that the person satisfies the claim criteria for compensable claims or demands under a trust established pursuant to a plan of reorganization under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Chapter 11, to make a claim or demand against that trust.

(B) Sections 2307.84 to 2307.90 of the Revised Code shall not affect the scope or operation of any workers' compensation law or veterans' benefit program or the exclusive remedy of subrogation under the provisions of that law or program and shall not authorize any lawsuit that is barred by any provision of any workers' compensation law.

(C) Nothing in sections 2307.85, 2307.86, 2307.87, and 2307.88 of the Revised Code shall require or permit the exhumation of bodies in making the prima-facie showing as required by section 2307.85 or 2307.86 of the Revised Code or rebutting the presumption as provided in section 2307.85 or 2307.86 of the Revised Code.

Effective Date: 09-01-2004



Section 2307.901 - Silicosis or mixed dust disease claim - multiple defendants - substantial factor test.

(A) If a plaintiff in a tort action alleges any injury or loss to person resulting from exposure to silica or mixed dust as a result of the tortious act of one or more defendants, in order to maintain a cause of action against any of those defendants based on that injury or loss, the plaintiff must prove that the conduct of that particular defendant was a substantial factor in causing the injury or loss on which the cause of action is based.

(B) A plaintiff in a tort action who alleges any injury or loss to person resulting from exposure to silica or mixed dust has the burden of proving that the plaintiff was exposed to silica or mixed dust that was manufactured, supplied, installed, or used by the defendant in the action and that the plaintiff's exposure to the defendant's silica or mixed dust was a substantial factor in causing the plaintiff's injury or loss. In determining whether exposure to a particular defendant's silica or mixed dust was a substantial factor in causing the plaintiff's injury or loss, the trier of fact in the action shall consider, without limitation, all of the following:

(1) The manner in which the plaintiff was exposed to the defendant's silica or mixed dust;

(2) The proximity of the defendant's silica or mixed dust to the plaintiff when the exposure to the defendant's silica or mixed dust occurred;

(3) The frequency and length of the plaintiff's exposure to the defendant's silica or mixed dust;

(4) Any factors that mitigated or enhanced the plaintiff's exposure to silica or mixed dust.

(C) This section applies only to tort actions that allege any injury or loss to person resulting from exposure to silica or mixed dust and that are brought on or after the effective date of this section.

Effective Date: 09-01-2004



Section 2307.902 - Silicosis or mixed dust disease claim - piercing the corporate veil.

(A) A holder has no obligation to, and has no liability to, the covered entity or to any person with respect to any obligation or liability of the covered entity in a silicosis claim or a mixed dust disease claim under the doctrine of piercing the corporate veil unless the person seeking to pierce the corporate veil demonstrates all of the following:

(1) The holder exerted such control over the covered entity that the covered entity had no separate mind, will, or existence of its own.

(2) The holder caused the covered entity to be used for the purpose of perpetrating, and the covered entity perpetrated, an actual fraud on the person seeking to pierce the corporate veil primarily for the direct pecuniary benefit of the holder.

(3) The person seeking to pierce the corporate veil sustained an injury or unjust loss as a direct result of the control described in division (A)(1) of this section and the fraud described in division (A)(2) of this section.

(B) A court shall not find that the holder exerted such control over the covered entity that the covered entity did not have a separate mind, will, or existence of its own or to have caused the covered entity to be used for the purpose of perpetrating a fraud solely as a result of any of the following actions, events, or relationships:

(1) The holder is an affiliate of the covered entity and provides legal, accounting, treasury, cash management, human resources, administrative, or other similar services to the covered entity, leases assets to the covered entity, or makes its employees available to the covered entity.

(2) The holder loans funds to the covered entity or guarantees the obligations of the covered entity.

(3) The officers and directors of the holder are also the officers and directors of the covered entity.

(4) The covered entity makes payments of dividends or other distributions to the holder or repays loans owed to the holder.

(5) In the case of a covered entity that is a limited liability company, the holder or its employees or agents serve as the manager of the covered entity.

(C) The person seeking to pierce the corporate veil has the burden of proof on each and every element of the person's claim and must prove each element by a preponderance of the evidence.

(D) Any liability of the holder described in division (A) of this section for an obligation or liability that is limited by that division is exclusive and preempts any other obligation or liability imposed upon that holder for that obligation or liability under common law or otherwise.

(E) This section is intended to codify the elements of the common law cause of action for piercing the corporate veil and to abrogate the common law cause of action and remedies relating to piercing the corporate veil in silicosis claims and mixed dust disease claims. Nothing in this section shall be construed as creating a right or cause of action that did not exist under the common law as it existed on the effective date of this section.

(F) This section applies to all silicosis claims and mixed dust disease claims commenced on or after the effective date of this section or commenced prior to and pending on the effective date of this section.

(G) This section applies to all actions asserting the doctrine of piercing the corporate veil brought against a holder if any of the following apply:

(1) The holder is an individual and resides in this state.

(2) The holder is a corporation organized under the laws of this state.

(3) The holder is a corporation with its principal place of business in this state.

(4) The holder is a foreign corporation that is authorized to conduct or has conducted business in this state.

(5) The holder is a foreign corporation the parent corporation of which is authorized to conduct business in this state.

(6) The person seeking to pierce the corporate veil is a resident of this state.

(H) As used in this section, unless the context otherwise requires:

(1) "Affiliate" and "beneficial owner" have the same meanings as in section 1704.01 of the Revised Code.

(2) "Mixed dust," "mixed dust disease claim," "silica," and "silicosis claim" have the same meanings as in section 2307.84 of the Revised Code.

(3) "Covered entity" means a corporation, limited liability company, limited partnership, or any other entity organized under the laws of any jurisdiction, domestic or foreign, in which the shareholders, owners, or members are generally not responsible for the debts and obligations of the entity. Nothing in this section limits or otherwise affects the liabilities imposed on a general partner of a limited partnership.

(4) "Holder" means a person who is the holder, beneficial owner, or subscriber of shares or any other ownership interest of a covered entity, a member of a covered entity, or an affiliate of any person who is the holder, beneficial owner, or subscriber of shares or any other ownership interest of a covered entity.

(5) "Piercing the corporate veil" means any and all common law doctrines by which a holder may be liable for an obligation or liability of a covered entity on the basis that the holder controlled the covered entity, the holder is or was the alter ego of the covered entity, or the covered entity has been used for the purpose of actual or constructive fraud or as a sham to perpetrate a fraud or any other common law doctrine by which the covered entity is disregarded for purposes of imposing liability on a holder for the debts or obligations of that covered entity.

(6) "Person" has the same meaning as in section 1701.01 of the Revised Code.

Effective Date: 09-01-2004



Section 2307.91 - Asbestos claims - definitions.

As used in sections 2307.91 to 2307.96 of the Revised Code:

(A) "AMA guides to the evaluation of permanent impairment" means the American medical association's guides to the evaluation of permanent impairment (fifth edition 2000) as may be modified by the American medical association.

(B) "Asbestos" means chrysotile, amosite, crocidolite, tremolite asbestos, anthophyllite asbestos, actinolite asbestos, and any of these minerals that have been chemically treated or altered.

(C) "Asbestos claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos. "Asbestos claim" includes a claim made by or on behalf of any person who has been exposed to asbestos, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to asbestos.

(D) "Asbestosis" means bilateral diffuse interstitial fibrosis of the lungs caused by inhalation of asbestos fibers.

(E) "Board-certified internist" means a medical doctor who is currently certified by the American board of internal medicine.

(F) "Board-certified occupational medicine specialist" means a medical doctor who is currently certified by the American board of preventive medicine in the specialty of occupational medicine.

(G) "Board-certified oncologist" means a medical doctor who is currently certified by the American board of internal medicine in the subspecialty of medical oncology.

(H) "Board-certified pathologist" means a medical doctor who is currently certified by the American board of pathology.

(I) "Board-certified pulmonary specialist" means a medical doctor who is currently certified by the American board of internal medicine in the subspecialty of pulmonary medicine.

(J) "Certified B-reader" means an individual qualified as a "final" or "B-reader" as defined in 42 C.F.R. section 37.51(b), as amended.

(K) "Certified industrial hygienist" means an industrial hygienist who has attained the status of diplomate of the American academy of industrial hygiene subject to compliance with requirements established by the American board of industrial hygiene.

(L) "Certified safety professional" means a safety professional who has met and continues to meet all requirements established by the board of certified safety professionals and is authorized by that board to use the certified safety professional title or the CSP designation.

(M) "Civil action" means all suits or claims of a civil nature in a state or federal court, whether cognizable as cases at law or in equity or admiralty. "Civil action" does not include any of the following:

(1) A civil action relating to any workers' compensation law;

(2) A civil action alleging any claim or demand made against a trust established pursuant to 11 U.S.C. section 524(g) ;

(3) A civil action alleging any claim or demand made against a trust established pursuant to a plan of reorganization confirmed under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Chapter 11.

(N) "Exposed person" means any person whose exposure to asbestos or to asbestos-containing products is the basis for an asbestos claim under section 2307.92 of the Revised Code.

(O) "FEV1" means forced expiratory volume in the first second, which is the maximal volume of air expelled in one second during performance of simple spirometric tests.

(P) "FVC" means forced vital capacity that is maximal volume of air expired with maximum effort from a position of full inspiration.

(Q) "ILO scale" means the system for the classification of chest x-rays set forth in the international labour office's guidelines for the use of ILO international classification of radiographs of pneumoconioses (2000), as amended.

(R) "Lung cancer" means a malignant tumor in which the primary site of origin of the cancer is inside the lungs, but that term does not include mesothelioma.

(S) "Mesothelioma" means a malignant tumor with a primary site of origin in the pleura or the peritoneum, which has been diagnosed by a board-certified pathologist, using standardized and accepted criteria of microscopic morphology and appropriate staining techniques.

(T) "Nonmalignant condition" means a condition that is caused or may be caused by asbestos other than a diagnosed cancer.

(U) "Pathological evidence of asbestosis" means a statement by a board-certified pathologist that more than one representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of peribronchiolar or parenchymal scarring in the presence of characteristic asbestos bodies and that there is no other more likely explanation for the presence of the fibrosis.

(V) "Physical impairment" means a nonmalignant condition that meets the minimum requirements specified in division (B) of section 2307.92 of the Revised Code, lung cancer of an exposed person who is a smoker that meets the minimum requirements specified in division (C) of section 2307.92 of the Revised Code, or a condition of a deceased exposed person that meets the minimum requirements specified in division (D) of section 2307.92 of the Revised Code.

(W) "Plethysmography" means a test for determining lung volume, also known as "body plethysmography," in which the subject of the test is enclosed in a chamber that is equipped to measure pressure, flow, or volume changes.

(X) "Predicted lower limit of normal" means the fifth percentile of healthy populations based on age, height, and gender, as referenced in the AMA guides to the evaluation of permanent impairment.

(Y) "Premises owner" means a person who owns, in whole or in part, leases, rents, maintains, or controls privately owned lands, ways, or waters, or any buildings and structures on those lands, ways, or waters, and all privately owned and state-owned lands, ways, or waters leased to a private person, firm, or organization, including any buildings and structures on those lands, ways, or waters.

(Z) "Competent medical authority" means a medical doctor who is providing a diagnosis for purposes of constituting prima-facie evidence of an exposed person's physical impairment that meets the requirements specified in section 2307.92 of the Revised Code and who meets the following requirements:

(1) The medical doctor is a board-certified internist, pulmonary specialist, oncologist, pathologist, or occupational medicine specialist.

(2) The medical doctor is actually treating or has treated the exposed person and has or had a doctor-patient relationship with the person.

(3) As the basis for the diagnosis, the medical doctor has not relied, in whole or in part, on any of the following:

(a) The reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the claimant's medical condition in violation of any law, regulation, licensing requirement, or medical code of practice of the state in which that examination, test, or screening was conducted;

(b) The reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the claimant's medical condition that was conducted without clearly establishing a doctor-patient relationship with the claimant or medical personnel involved in the examination, test, or screening process;

(c) The reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the claimant's medical condition that required the claimant to agree to retain the legal services of the law firm sponsoring the examination, test, or screening.

(4) The medical doctor spends not more than twenty-five per cent of the medical doctor's professional practice time in providing consulting or expert services in connection with actual or potential tort actions, and the medical doctor's medical group, professional corporation, clinic, or other affiliated group earns not more than twenty per cent of its revenues from providing those services.

(AA) "Radiological evidence of asbestosis" means a chest x-ray showing small, irregular opacities (s, t) graded by a certified B-reader as at least 1/1 on the ILO scale.

(BB) "Radiological evidence of diffuse pleural thickening" means a chest x-ray showing bilateral pleural thickening graded by a certified B-reader as at least B2 on the ILO scale and blunting of at least one costophrenic angle.

(CC) "Regular basis" means on a frequent or recurring basis.

(DD) "Smoker" means a person who has smoked the equivalent of one-pack year, as specified in the written report of a competent medical authority pursuant to sections 2307.92 and 2307.93 of the Revised Code, during the last fifteen years.

(EE) "Spirometry" means the measurement of volume of air inhaled or exhaled by the lung.

(FF) "Substantial contributing factor" means both of the following:

(1) Exposure to asbestos is the predominate cause of the physical impairment alleged in the asbestos claim.

(2) A competent medical authority has determined with a reasonable degree of medical certainty that without the asbestos exposures the physical impairment of the exposed person would not have occurred.

(GG) "Substantial occupational exposure to asbestos" means employment for a cumulative period of at least five years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(1) Handled raw asbestos fibers;

(2) Fabricated asbestos-containing products so that the person was exposed to raw asbestos fibers in the fabrication process;

(3) Altered, repaired, or otherwise worked with an asbestos-containing product in a manner that exposed the person on a regular basis to asbestos fibers;

(4) Worked in close proximity to other workers engaged in any of the activities described in division (GG)(1), (2), or (3) of this section in a manner that exposed the person on a regular basis to asbestos fibers.

(HH) "Timed gas dilution" means a method for measuring total lung capacity in which the subject breathes into a spirometer containing a known concentration of an inert and insoluble gas for a specific time, and the concentration of the inert and insoluble gas in the lung is then compared to the concentration of that type of gas in the spirometer.

(II) "Tort action" means a civil action for damages for injury, death, or loss to person. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code. "Tort action" does not include a civil action for damages for a breach of contract or another agreement between persons.

(JJ) "Total lung capacity" means the volume of air contained in the lungs at the end of a maximal inspiration.

(KK) "Veterans' benefit program" means any program for benefits in connection with military service administered by the veterans' administration under title 38 of the United States Code.

(LL) "Workers' compensation law" means Chapters 4121., 4123., 4127., and 4131. of the Revised Code.

Effective Date: 09-02-2004



Section 2307.92 - Asbestos claim - prima facie showing - evidence of physical impairment - effect of decision.

(A) For purposes of section 2305.10 and sections 2307.92 to 2307.95 of the Revised Code, "bodily injury caused by exposure to asbestos" means physical impairment of the exposed person, to which the person's exposure to asbestos is a substantial contributing factor.

(B) No person shall bring or maintain a tort action alleging an asbestos claim based on a nonmalignant condition in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.93 of the Revised Code, that the exposed person has a physical impairment, that the physical impairment is a result of a medical condition, and that the person's exposure to asbestos is a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(1) Evidence verifying that a competent medical authority has taken a detailed occupational and exposure history of the exposed person from the exposed person or, if that person is deceased, from the person who is most knowledgeable about the exposures that form the basis of the asbestos claim for a nonmalignant condition, including all of the following:

(a) All of the exposed person's principal places of employment and exposures to airborne contaminants;

(b) Whether each principal place of employment involved exposures to airborne contaminants, including, but not limited to, asbestos fibers or other disease causing dusts, that can cause pulmonary impairment and, if that type of exposure is involved, the general nature, duration, and general level of the exposure.

(2) Evidence verifying that a competent medical authority has taken a detailed medical and smoking history of the exposed person, including a thorough review of the exposed person's past and present medical problems and the most probable causes of those medical problems;

(3) A diagnosis by a competent medical authority, based on a medical examination and pulmonary function testing of the exposed person, that all of the following apply to the exposed person:

(a) The exposed person has a permanent respiratory impairment rating of at least class 2 as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment.

(b) Either of the following:

(i) The exposed person has asbestosis or diffuse pleural thickening, based at a minimum on radiological or pathological evidence of asbestosis or radiological evidence of diffuse pleural thickening. The asbestosis or diffuse pleural thickening described in this division, rather than solely chronic obstructive pulmonary disease, is a substantial contributing factor to the exposed person's physical impairment, based at a minimum on a determination that the exposed person has any of the following:

(I) A forced vital capacity below the predicted lower limit of normal and a ratio of FEV1 to FVC that is equal to or greater than the predicted lower limit of normal;

(II) A total lung capacity, by plethysmography or timed gas dilution, below the predicted lower limit of normal;

(III) A chest x-ray showing small, irregular opacities (s, t) graded by a certified B-reader at least 2/1 on the ILO scale.

(ii) If the exposed person has a chest x-ray showing small, irregular opacities (s, t) graded by a certified B-reader as only a 1/0 on the ILO scale, then in order to establish that the exposed person has asbestosis, rather than solely chronic obstructive pulmonary disease, that is a substantial contributing factor to the exposed person's physical impairment the plaintiff must establish that the exposed person has both of the following:

(I) A forced vital capacity below the predicted lower limit of normal and a ratio of FEV1 to FVC that is equal to or greater than the predicted lower limit of normal;

(II) A total lung capacity, by plethysmography or timed gas dilution, below the predicted lower limit of normal.

(C)

(1) No person shall bring or maintain a tort action alleging an asbestos claim based upon lung cancer of an exposed person who is a smoker, in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.93 of the Revised Code, that the exposed person has a physical impairment, that the physical impairment is a result of a medical condition, and that the person's exposure to asbestos is a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(a) A diagnosis by a competent medical authority that the exposed person has primary lung cancer and that exposure to asbestos is a substantial contributing factor to that cancer;

(b) Evidence that is sufficient to demonstrate that at least ten years have elapsed from the date of the exposed person's first exposure to asbestos until the date of diagnosis of the exposed person's primary lung cancer. The ten-year latency period described in this division is a rebuttable presumption, and the plaintiff has the burden of proof to rebut the presumption.

(c) Either of the following:

(i) Evidence of the exposed person's substantial occupational exposure to asbestos;

(ii) Evidence of the exposed person's exposure to asbestos at least equal to 25 fiber per cc years as determined to a reasonable degree of scientific probability by a scientifically valid retrospective exposure reconstruction conducted by a certified industrial hygienist or certified safety professional based upon all reasonably available quantitative air monitoring data and all other reasonably available information about the exposed person's occupational history and history of exposure to asbestos.

(2) If a plaintiff files a tort action that alleges an asbestos claim based upon lung cancer of an exposed person who is a smoker, alleges that the plaintiff's exposure to asbestos was the result of living with another person who, if the tort action had been filed by the other person, would have met the requirements specified in division (C)(1)(c) of this section, and alleges that the plaintiff lived with the other person for the period of time specified in division (GG) of section 2307.91 of the Revised Code, the plaintiff is considered as having satisfied the requirements specified in division (C)(1)(c) of this section.

(D)

(1) No person shall bring or maintain a tort action alleging an asbestos claim that is based upon a wrongful death, as described in section 2125.01 of the Revised Code of an exposed person in the absence of a prima-facie showing, in the manner described in division (A) of section 2307.93 of the Revised Code, that the death of the exposed person was the result of a physical impairment, that the death and physical impairment were a result of a medical condition, and that the deceased person's exposure to asbestos was a substantial contributing factor to the medical condition. That prima-facie showing shall include all of the following minimum requirements:

(a) A diagnosis by a competent medical authority that exposure to asbestos was a substantial contributing factor to the death of the exposed person;

(b) Evidence that is sufficient to demonstrate that at least ten years have elapsed from the date of the deceased exposed person's first exposure to asbestos until the date of diagnosis or death of the deceased exposed person. The ten-year latency period described in this division is a rebuttable presumption, and the plaintiff has the burden of proof to rebut the presumption.

(c) Either of the following:

(i) Evidence of the deceased exposed person's substantial occupational exposure to asbestos;

(ii) Evidence of the deceased exposed person's exposure to asbestos at least equal to 25 fiber per cc years as determined to a reasonable degree of scientific probability by a scientifically valid retrospective exposure reconstruction conducted by a certified industrial hygienist or certified safety professional based upon all reasonably available quantitative air monitoring data and all other reasonably available information about the deceased exposed person's occupational history and history of exposure to asbestos.

(2) If a person files a tort action that alleges an asbestos claim based on a wrongful death, as described in section 2125.01 of the Revised Code, of an exposed person, alleges that the death of the exposed person was the result of living with another person who, if the tort action had been filed by the other person, would have met the requirements specified in division (D)(1)(c) of this section, and alleges that the exposed person lived with the other person for the period of time specified in division (GG) of section 2307.91 of the Revised Code in order to qualify as a substantial occupational exposure to asbestos, the exposed person is considered as having satisfied the requirements specified in division (D)(1)(c) of this section.

(3) No court shall require or permit the exhumation of a decedent for the purpose of obtaining evidence to make, or to oppose, a prima-facie showing required under division (D)(1) or (2) of this section regarding a tort action of the type described in that division.

(E) No prima-facie showing is required in a tort action alleging an asbestos claim based upon mesothelioma.

(F) Evidence relating to physical impairment under this section, including pulmonary function testing and diffusing studies, shall comply with the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment incorporated in the AMA guides to the evaluation of permanent impairment and reported as set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A, Sec. 3.00 E. and F., and the interpretive standards set forth in the official statement of the American thoracic society entitled "lung function testing: selection of reference values and interpretive strategies" as published in American review of respiratory disease, 1991:144:1202-1218.

(G) All of the following apply to the court's decision on the prima-facie showing that meets the requirements of division (B), (C), or (D) of this section:

(1) The court's decision does not result in any presumption at trial that the exposed person has a physical impairment that is caused by an asbestos-related condition.

(2) The court's decision is not conclusive as to the liability of any defendant in the case.

(3) The court's findings and decisions are not admissible at trial.

(4) If the trier of fact is a jury, the court shall not instruct the jury with respect to the court's decision on the prima-facie showing, and neither counsel for any party nor a witness shall inform the jury or potential jurors of that showing.

Effective Date: 09-02-2004



Section 2307.93 - Asbestos claim - filing of evidence of physical impairment - challenge - administrative dismissal.

(A)

(1) The plaintiff in any tort action who alleges an asbestos claim shall file, within thirty days after filing the complaint or other initial pleading, a written report and supporting test results constituting prima-facie evidence of the exposed person's physical impairment that meets the minimum requirements specified in division (B), (C), or (D) of section 2307.92 of the Revised Code, whichever is applicable. The defendant in the case shall be afforded a reasonable opportunity, upon the defendant's motion, to challenge the adequacy of the proffered prima-facie evidence of the physical impairment for failure to comply with the minimum requirements specified in division (B), (C), or (D) of section 2307.92 of the Revised Code. The defendant has one hundred twenty days from the date the specified type of prima-facie evidence is proffered to challenge the adequacy of that prima-facie evidence. If the defendant makes that challenge and uses a physician to do so, the physician must meet the requirements specified in divisions (Z)(1), (3), and (4) of section 2307.91 of the Revised Code.

(2) With respect to any asbestos claim that is pending on the effective date of this section, the plaintiff shall file the written report and supporting test results described in division (A)(1) of this section within one hundred twenty days following the effective date of this section. Upon motion and for good cause shown, the court may extend the one hundred twenty-day period described in this division.

(3)

(a) For any cause of action that arises before the effective date of this section, the provisions set forth in divisions (B), (C), and (D) of section 2307.92 of the Revised Code are to be applied unless the court that has jurisdiction over the case finds both of the following:

(i) A substantive right of a party to the case has been impaired.

(ii) That impairment is otherwise in violation of Section 28 of Article II, Ohio Constitution.

(b) If a finding under division (A)(3)(a) of this section is made by the court that has jurisdiction over the case, then the court shall determine whether the plaintiff has failed to provide sufficient evidence to support the plaintiff's cause of action or the right to relief under the law that is in effect prior to the effective date of this section.

(c) If the court that has jurisdiction of the case finds that the plaintiff has failed to provide sufficient evidence to support the plaintiff's cause of action or right to relief under division (A)(3)(b) of this section, the court shall administratively dismiss the plaintiff's claim without prejudice. The court shall maintain its jurisdiction over any case that is administratively dismissed under this division. Any plaintiff whose case has been administratively dismissed under this division may move to reinstate the plaintiff's case if the plaintiff provides sufficient evidence to support the plaintiff's cause of action or the right to relief under the law that was in effect when the plaintiff's cause of action arose.

(B) If the defendant in an action challenges the adequacy of the prima-facie evidence of the exposed person's physical impairment as provided in division (A)(1) of this section, the court shall determine from all of the evidence submitted whether the proffered prima-facie evidence meets the minimum requirements specified in division (B), (C), or (D) of section 2307.92 of the Revised Code. The court shall resolve the issue of whether the plaintiff has made the prima-facie showing required by division (B), (C), or (D) of section 2307.92 of the Revised Code by applying the standard for resolving a motion for summary judgment.

(C) The court shall administratively dismiss the plaintiff's claim without prejudice upon a finding of failure to make the prima-facie showing required by division (B), (C), or (D) of section 2307.92 of the Revised Code. The court shall maintain its jurisdiction over any case that is administratively dismissed under this division. Any plaintiff whose case has been administratively dismissed under this division may move to reinstate the plaintiff's case if the plaintiff makes a prima-facie showing that meets the minimum requirements specified in division (B), (C), or (D) of section 2307.92 of the Revised Code.

Effective Date: 09-02-2004



Section 2307.94 - Asbestos claim - tolling of statute of limitations - nonmalignant and cancer claims distinct.

(A) Notwithstanding any other provision of the Revised Code, with respect to any asbestos claim based upon a nonmalignant condition that is not barred as of the effective date of this section, the period of limitations shall not begin to run until the exposed person has a cause of action for bodily injury pursuant to section 2305.10 of the Revised Code. An asbestos claim based upon a nonmalignant condition that is filed before the cause of action for bodily injury pursuant to that section arises is preserved for purposes of the period of limitations.

(B) An asbestos claim that arises out of a nonmalignant condition shall be a distinct cause of action from an asbestos claim relating to the same exposed person that arises out of asbestos-related cancer. No damages shall be awarded for fear or risk of cancer in any tort action asserting only an asbestos claim for a nonmalignant condition.

(C) No settlement of an asbestos claim for a nonmalignant condition that is concluded after the effective date of this section shall require, as a condition of settlement, the release of any future claim for asbestos-related cancer.

Effective Date: 09-02-2004



Section 2307.941 - Asbestos claim against premises owner.

(A) The following apply to all tort actions for asbestos claims brought against a premises owner to recover damages or other relief for exposure to asbestos on the premises owner's property:

(1) A premises owner is not liable for any injury to any individual resulting from asbestos exposure unless that individual's alleged exposure occurred while the individual was at the premises owner's property.

(2) If exposure to asbestos is alleged to have occurred before January 1, 1972, it is presumed that a premises owner knew that this state had adopted safe levels of exposure for asbestos and that products containing asbestos were used on its property only at levels below those safe levels of exposure. To rebut this presumption, the plaintiff must prove by a preponderance of the evidence that the premises owner knew or should have known that the levels of asbestos in the immediate breathing zone of the plaintiff regularly exceeded the threshold limit values adopted by this state and that the premises owner allowed that condition to persist.

(3)

(a) A premises owner is presumed to be not liable for any injury to any invitee who was engaged to work with, install, or remove asbestos products on the premises owner's property if the invitee's employer held itself out as qualified to perform the work. To rebut this presumption, the plaintiff must prove by a preponderance of the evidence that at the time of the exposure to asbestos that is alleged the premises owner had actual knowledge of the potential dangers of the asbestos products at the time of the alleged exposure that was superior to the knowledge of both the invitee and the invitee's employer.

(b) A premises owner that hired a contractor before January 1, 1972, to perform the type of work at the premises owner's property that the contractor was qualified to perform cannot be liable for any injury to any individual resulting from asbestos exposure caused by any of the contractor's employees or agents on the premises owner's property unless the premises owner directed the activity that resulted in the injury or gave or denied permission for the critical acts that led to the individual's injury.

(c) If exposure to asbestos is alleged to have occurred on or after January 1, 1972, a premises owner is not liable for any injury to any individual resulting from that exposure caused by a contractor's employee or agent on the premises owner's property unless the plaintiff establishes the premises owner's intentional violation of an established safety standard that was in effect at the time of the exposure and that the alleged violation was in the plaintiff's breathing zone and was the proximate cause of the plaintiff's medical condition.

(B) As used in this section:

(1) "Threshold limit values" means that, for the years 1946 through 1971, the concentration of asbestos in a worker's breathing zone did not exceed the following maximum allowable exposure limits for the eight-hour time-weighted average airborne concentration:

(a) Asbestos: five million particles per cubic foot;

(b) Cadmium: 0.10 milligrams per cubic meter;

(c) Chromic acid and chromates (calculated as chromic oxide): 0.10 milligrams per cubic meter;

(d) Lead: 0.15 milligrams per cubic meter;

(e) Manganese: 6.0 milligrams per cubic meter;

(f) Mercury: 0.10 milligrams per cubic meter;

(g) Zinc oxide: 15.0 milligrams per cubic meter;

(h) Chlorinated diphenyls: 1.0 milligram per cubic meter;

(i) Chlorinated naphthalenes (trichlornaphthalene): 5.0 milligrams per cubic meter;

(j) Chlorinated naphthalenes (pentachlornaphthalene): 0.50 milligrams per cubic meter.

(2) "Established safety standard" means that, for the years after 1971, the concentration of asbestos in the breathing zone of a worker does not exceed the maximum allowable exposure limits for the eight-hour time-weighted average airborne concentration as promulgated by the occupational safety and health administration (OSHA) in effect at the time of the alleged exposure.

(3) "Employee" means an individual who performs labor or provides construction services pursuant to a construction contract as defined in section 4123.79 of the Revised Code, or a remodeling or repair contract, whether written or oral, if at least ten of the following criteria apply:

(a) The individual is required to comply with instructions from the other contracting party regarding the manner or method of performing services.

(b) The individual is required by the other contracting party to have particular training.

(c) The individual's services are integrated into the regular functioning of the other contracting party.

(d) The individual is required to perform the work personally.

(e) The individual is hired, supervised, or paid by the other contracting party.

(f) A continuing relationship exists between the individual and the other contracting party that contemplates continuing or recurring work even if the work is not full time.

(g) The individual's hours of work are established by the other contracting party.

(h) The individual is required to devote full time to the business of the other contracting party.

(i) The person is required to perform the work on the premises of the other contracting party.

(j) The individual is required to follow the order of work set by the other contracting party.

(k) The individual is required to make oral or written reports of progress to the other contracting party.

(l) The individual is paid for services on a regular basis, including hourly, weekly, or monthly.

(m) The individual's expenses are paid for by the other contracting party.

(n) The individual's tools and materials are furnished by the other contracting party.

(o) The individual is provided with the facilities used to perform services.

(p) The individual does not realize a profit or suffer a loss as a result of the services provided.

(q) The individual is not performing services for a number of employers at the same time.

(r) The individual does not make the same services available to the general public.

(s) The other contracting party has a right to discharge the individual.

(t) The individual has the right to end the relationship with the other contracting party without incurring liability pursuant to an employment contract or agreement.

Effective Date: 09-02-2004



Section 2307.95 - Asbestos claim - operation of other laws unaffected.

(A) Nothing in sections 2307.92 to 2307.95 of the Revised Code is intended to do, and nothing in any of those sections shall be interpreted to do, either of the following:

(1) Affect the rights of any party in bankruptcy proceedings;

(2) Affect the ability of any person who is able to make a showing that the person satisfies the claim criteria for compensable claims or demands under a trust established pursuant to a plan of reorganization under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Chapter 11, to make a claim or demand against that trust.

(B) Sections 2307.91 to 2307.95 of the Revised Code shall not affect the scope or operation of any workers' compensation law or veterans' benefit program or the exclusive remedy of subrogation under the provisions of that law or program and shall not authorize any lawsuit that is barred by any provision of any workers' compensation law.

(C) Except as provided in division (D) of section 2307.92 of the Revised Code and in other provisions that relate to the application of that division and the procedures and criteria it contains, nothing in sections 2307.92, 2307.93, 2307.94, and 2307.95 of the Revised Code is intended, and nothing in any of those sections shall be interpreted, to affect any wrongful death claim, as described in section 2125.01 of the Revised Code.

Effective Date: 09-02-2004



Section 2307.951 - Definitions for RC sections 2307.952 to 2307.954.

As used in this section and sections 2307.952 to 2307.954 of the Revised Code:

(A) "Asbestos," "asbestos claim," and "tort action" have the same meanings as in section 2307.91 of the Revised Code.

(B) "Asbestos tort action" means a tort action based on an asbestos claim.

(C) Except as otherwise provided in division (E) of section 2307.954 of the Revised Code, "asbestos trust" means and encompasses all trust entities, claims agents, or claims processing facilities that are created pursuant to the jurisdiction of a United States bankruptcy court and section 524(g) of Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. 524(g), or other applicable provision of law, that are formed for the purpose of compensating claimants asserting eligible asbestos claims, and that are in existence on the date initially set for trial in the asbestos tort action.

(D) "Asbestos trust claim" means any claim for compensation by an exposed person or the exposed person's representative against any asbestos trust.

(E) "Cancer" means a malignant condition.

(F) "Claimant" means any person asserting an asbestos claim or asbestos trust claim. "Claimant" includes a plaintiff, counterclaimant, cross-claimant, or third-party plaintiff.

(G) "Exposed person" means any person whose exposure to asbestos or to asbestos-containing products is the basis for an asbestos claim.

(H) "Noncancer" means a nonmalignant condition.

(I) "Proof of claim" means any form of documentation that a potential claimant against an asbestos trust submits or provides to the asbestos trust that attests to or asserts the existence of any liquidated or unliquidated asbestos claim that the claimant may have against the asbestos trust or its predecessors under any theory of law.

(J) "Trust claims material" means documents constituting an asbestos trust claim, including, but not limited to, claim forms, proofs of claim, and informational material required by an asbestos trust to be submitted by a claimant in order to have the claim evaluated by the asbestos trust and relied upon by the asbestos trust in making its compensation determination.

Added by 129th General AssemblyFile No.200,HB 380, §1, eff. 3/27/2013.

Related Legislative Provision: See 129th General AssemblyFile No.200,HB 380, §2



Section 2307.952 - Disclosures pertaining to asbestos trust claims.

(A)

(1) (a) Within thirty days after the commencement of discovery in an asbestos tort action that is not otherwise barred or deferred under applicable law or within thirty days of the effective date of this section with respect to an asbestos tort action that is pending on that effective date and in which discovery has commenced, a claimant shall provide to all of the parties in the action a sworn statement by the claimant, under penalty of perjury, identifying all existing asbestos trust claims made by or on behalf of the claimant and all trust claims material pertaining to each identified asbestos trust claim. The sworn statement shall disclose the date on which each asbestos trust claim against the relevant asbestos trust was made and whether any request for a deferral, delay, suspension, or tolling of the asbestos trust claims process has been submitted.

(b) The submission of the sworn statement under division (A)(1)(a) of this section shall be in addition to any disclosure requirements otherwise imposed by law, civil rule, court order or ruling, applicable agreement or stipulation, local rule, or case management order.

(2) If the claimant, subsequent to the submission of the sworn statement under division (A)(1)(a) of this section, files with or submits to any asbestos trust additional asbestos trust claims not previously disclosed, the claimant shall provide to all of the parties in the asbestos tort action an amendment updating the sworn statement and identifying the additional asbestos trust claims. The claimant shall provide any amendment under division (A)(2) of this section within thirty days of filing an additional asbestos trust claim with, or submitting an additional asbestos trust claim to, any asbestos trust.

(3) With respect to any asbestos trust claim that a claimant discloses under division (A)(2) of this section in an amendment to the sworn statement, the claimant shall provide to all of the parties in the asbestos tort action all trust claims material pertaining to each additional asbestos trust claim identified in that amendment. The claimant shall provide the trust claims materials under division (A)(3) of this section within thirty days of filing or submitting each additional asbestos trust claim.

(B) Failure to provide to all of the parties in the asbestos tort action all trust claims material as required by this section in a timely manner shall constitute grounds for the court to decline to assign an initial trial date or extend the date set for trial in the action.

(C) Nothing in this section prevents a court of competent jurisdiction from requiring any disclosures in addition to the disclosures required under this section.

Added by 129th General AssemblyFile No.200,HB 380, §1, eff. 3/27/2013.



Section 2307.953 - Motion to stay proceedings in asbestos tort action.

(A) Not less than seventy-five days prior to the commencement of trial, any defendant in an asbestos tort action may file a motion with the court, with notice to the claimant and to all of the parties in the action, for an order to stay the proceedings. A defendant's motion to stay the proceedings shall set forth credible evidence that demonstrates all of the following:

(1) The identities of all asbestos trusts not previously disclosed by the claimant pursuant to section 2307.952 of the Revised Code against which the claimant has not made any asbestos trust claims but against which the defendant in good faith believes the claimant may make a successful asbestos trust claim;

(2) The information that the defendant believes supports the additional asbestos trust claims described in division (A)(1) of this section;

(3) A description of the information sufficient to meet the asbestos trust claim requirements of the asbestos trusts described in division (A)(1) of this section.

(B) Notwithstanding any other provision in this section, if the claimant produces additional asbestos exposure information that supports the filing of an additional asbestos trust claim, the defendant may file a motion to stay the proceedings under division (A) of this section within seven days of receiving the additional asbestos exposure information.

(C)

(1) Within fourteen days after the filing of the defendant's motion for an order to stay the proceedings under division (A) of this section, the claimant may do any of the following:

(a) File the asbestos trust claims with or submit them to the asbestos trusts identified in the defendant's motion for an order to stay the proceedings. The submission to the court and to all of the parties in the asbestos tort action of proof demonstrating that the asbestos trust claims identified in the defendant's motion to stay the proceedings have been filed with or submitted to the appropriate asbestos trusts is dispositive of the defendant's motion for an order to stay the proceedings. Alternatively, the defendant may withdraw the motion brought under division (A) of this section.

(b) File with the court a response to the defendant's motion for an order to stay the proceedings requesting a determination by the court that the information supporting the asbestos trust claims against the asbestos trusts identified in the defendant's motion for an order to stay the proceedings should be modified prior to the filing of an asbestos trust claim with, or the submission of an asbestos trust claim to, an asbestos trust or that there is insufficient information to file or submit the asbestos trust claim identified in the defendant's motion for an order to stay the proceedings.

(c) File with the court a response to the defendant's motion for an order to stay the proceedings requesting a determination by the court that the claimant's or attorney's fees and expenses to prepare the asbestos claim form and file or submit the asbestos trust claim identified in the defendant's motion for an order to stay the proceedings exceed the claimant's reasonably anticipated recovery from the asbestos trust claim.

(2) A submission by the claimant under division (C)(1)(b) or (c) of this section does not constitute a waiver of the attorney-client privilege or work product privilege.

(D)

(1) If the defendant has met its burden under division (A) of this section and if the claimant files a response pursuant to division (C)(1)(b) of this section, the court shall determine by a preponderance of the evidence if a successful asbestos trust claim could be submitted in good faith to each asbestos trust identified in the defendant's motion for an order to stay the proceedings brought under division (A) of this section. The claimant has the burden of proof, by a preponderance of the evidence, to demonstrate that the information set forth by the defendant pursuant to divisions (A)(2) and (3) of this section should be modified prior to the filing of an asbestos trust claim with, or the submission of an asbestos trust claim to, each asbestos trust identified in the defendant's motion or that the asbestos trust claim should not be filed with or submitted to the asbestos trust because a successful asbestos trust claim cannot be made in good faith.

(2) If the defendant files a motion to stay the proceedings and if the claimant files a response pursuant to division (C)(1)(c) of this section, the court shall determine if the claimant's or attorney's fees and expenses to prepare the asbestos claim form and file or submit the asbestos trust claim identified in the defendant's motion for an order to stay the proceedings exceed the claimant's reasonably anticipated recovery from the asbestos trust claim. If the court determines that the claimant's or attorney's fees and expenses exceed the claimant's reasonably anticipated recovery from the asbestos trust claim, the court shall require the claimant to file with the court a verified statement of the claimant's exposure history to the asbestos products covered by that asbestos trust.

(E) If the court determines that there is a good faith basis for filing an asbestos trust claim with, or submitting an asbestos trust claim to, an asbestos trust identified in the defendant's motion for an order to stay the proceedings brought under division (A) of this section, the court shall stay the proceedings until the claimant files the asbestos trust claims with or submits them to the asbestos trusts identified in the defendant's motion for an order to stay the proceedings and has otherwise met the obligations set forth in this section and section 2307.952 of the Revised Code.

Added by 129th General AssemblyFile No.200,HB 380, §1, eff. 3/27/2013.



Section 2307.954 - Disclosure of noncancer asbestos trust claims and cancer asbestos trust claims.

(A) A noncancer asbestos trust claim and a cancer asbestos trust claim are based on distinct injuries caused by a person's exposure to asbestos. A noncancer asbestos trust claim that is subject to disclosure under section 2307.952 or 2307.953 of the Revised Code or is identified in this section means the noncancer asbestos claim that is the subject of the asbestos tort action in which the defendant seeks discovery pursuant to sections 2307.951 to 2307.954 of the Revised Code. If a claimant previously filed a noncancer asbestos trust claim with, or submitted a noncancer asbestos trust claim to, an asbestos trust and subsequently filed an asbestos tort action based on a cancer asbestos claim, a cancer asbestos trust claim that is subject to disclosure under section 2307.952 or 2307.953 of the Revised Code or is identified in this section means both the earlier filed noncancer asbestos trust claim and the cancer asbestos claim that is the subject of the subsequent asbestos tort action.

(B) Asbestos trust claims and the information that is the subject of disclosure under section 2307.952 or 2307.953 of the Revised Code are presumed to be authentic, relevant to, and discoverable in an asbestos tort action. Notwithstanding any agreement or confidentiality provision, trust claims material are presumed to not be privileged. The parties in the asbestos tort action may introduce at trial any trust claims material to prove alternative causation for the exposed person's claimed injury, death, or loss to person, to prove a basis to allocate responsibility for the claimant's claimed injury, death, or loss to person, and to prove issues relevant to an adjudication of the asbestos claim, unless the exclusion of the trust claims material is otherwise required by the rules of evidence.

(C) In addition to the disclosure requirements set forth in sections 2307.952 and 2307.953 of the Revised Code, the parties to the asbestos tort action may seek additional disclosure and discovery of information relevant to the action by any mechanism provided by any applicable section of the Revised Code, the Rules of Civil Procedure, any local rule, or any case management order. In addition to the disclosure described in this division, any defendant in the asbestos tort action also may seek discovery of the claimant's asbestos trust claims directly from the asbestos trusts involved.

(D) In an asbestos tort action, upon the filing by a defendant or judgment debtor of an appropriate motion seeking sanctions or other relief, the court may impose any sanction provided by a law of this state, including, but not limited to, vacating a judgment rendered in an asbestos tort action for a claimant's failure to comply with the disclosure requirements of this section and sections 2307.952 and 2307.953 of the Revised Code.

(E)

(1) If subsequent to obtaining a judgment in an asbestos tort action in this state a claimant files any additional asbestos trust claim with, or submits any additional asbestos trust claim to, an asbestos trust that was in existence at the time the claimant obtained that judgment, the trial court, upon the filing by a defendant or judgment debtor of an appropriate motion seeking sanctions or other relief, has jurisdiction to reopen its judgment in the asbestos tort action and do either of the following:

(a) Adjust the judgment by the amount of any subsequent asbestos trust payments obtained by the claimant;

(b) Order any other relief to the parties that the court considers just and proper.

(2) As used in division (E) of this section, "asbestos trust" means and encompasses all trust entities, claims agents, or claims processing facilities that are created pursuant to the jurisdiction of a United States bankruptcy court and section 524(g) of Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. 524(g), or other applicable provision of law and that are formed for the purpose of compensating claimants asserting eligible asbestos claims.

(F) A defendant or judgment debtor shall file any motion under this section within a reasonable time and not more than one year after the judgment was entered or taken.

Added by 129th General AssemblyFile No.200,HB 380, §1, eff. 3/27/2013.

Related Legislative Provision: See 129th General AssemblyFile No.200,HB 380, §2



Section 2307.96 - Asbestos claim - multiple defendants - substantial factor test.

(A) If a plaintiff in a tort action alleges any injury or loss to person resulting from exposure to asbestos as a result of the tortious act of one or more defendants, in order to maintain a cause of action against any of those defendants based on that injury or loss, the plaintiff must prove that the conduct of that particular defendant was a substantial factor in causing the injury or loss on which the cause of action is based.

(B) A plaintiff in a tort action who alleges any injury or loss to person resulting from exposure to asbestos has the burden of proving that the plaintiff was exposed to asbestos that was manufactured, supplied, installed, or used by the defendant in the action and that the plaintiff's exposure to the defendant's asbestos was a substantial factor in causing the plaintiff's injury or loss. In determining whether exposure to a particular defendant's asbestos was a substantial factor in causing the plaintiff's injury or loss, the trier of fact in the action shall consider, without limitation, all of the following:

(1) The manner in which the plaintiff was exposed to the defendant's asbestos;

(2) The proximity of the defendant's asbestos to the plaintiff when the exposure to the defendant's asbestos occurred;

(3) The frequency and length of the plaintiff's exposure to the defendant's asbestos;

(4) Any factors that mitigated or enhanced the plaintiff's exposure to asbestos.

(C) This section applies only to tort actions that allege any injury or loss to person resulting from exposure to asbestos and that are brought on or after the effective date of this section.

Effective Date: 09-02-2004



Section 2307.97 - Cumulative successor asbestos-related liabilities of corporation.

(A) As used in this section:

(1) "Asbestos" means chrysotile, amosite, crocidolite, tremolite asbestos, anthophyllite asbestos, actinolite asbestos, and any of these minerals that have been chemically treated or altered.

(2) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos. "Asbestos claim" includes any of the following:

(a) A claim made by or on behalf of any person who has been exposed to asbestos, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to asbestos;

(b) A claim for damage or loss to property that is caused by the installation, presence, or removal of asbestos.

(3) "Corporation" means a corporation for profit, including the following:

(a) A domestic corporation that is organized under the laws of this state;

(b) A foreign corporation that is organized under laws other than the laws of this state and that has had a certificate of authority to transact business in this state or has done business in this state.

(4) "Successor" means a corporation or a subsidiary of a corporation that assumes or incurs, or had assumed or incurred, successor asbestos-related liabilities or had successor asbestos-related liabilities imposed on it by court order.

(5)

(a) "Successor asbestos-related liabilities" means any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, if the liabilities are related in any way to asbestos claims and either of the following applies:

(i) The liabilities are assumed or incurred by a successor as a result of or in connection with an asset purchase, stock purchase, merger, consolidation, or agreement providing for an asset purchase, stock purchase, merger, or consolidation, including a plan of merger.

(ii) The liabilities were imposed by court order on a successor.

(b) "Successor asbestos-related liabilities" includes any liabilities described in division (A)(5)(a)(i) of this section that, after the effective date of the asset purchase, stock purchase, merger, or consolidation, are paid, otherwise discharged, committed to be paid, or committed to be otherwise discharged by or on behalf of the successor, or by or on behalf of a transferor, in connection with any judgment, settlement, or other discharge of those liabilities in this state or another jurisdiction.

(6) "Transferor" means a corporation or its shareholders from which successor asbestos-related liabilities are or were assumed or incurred by a successor or were imposed by court order on a successor.

(B) The limitations set forth in division (C) of this section apply to a corporation that is either of the following:

(1) A successor that became a successor prior to January 1, 1972, if either of the following applies:

(a) In the case of a successor in a stock purchase or an asset purchase, the successor paid less then fifteen million dollars for the stock or assets of the transferor.

(b) In the case of a successor in a merger or consolidation, the fair market value of the total gross assets of the transferor, at the time of the merger or consolidation, excluding any insurance of the transferor, was less than fifty million dollars.

(2) Any successor to a prior successor if the prior successor met the requirements of division (B)(1)(a) or (b) of this section, whichever is applicable.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, the cumulative successor asbestos-related liabilities of a corporation shall be limited to either of the following:

(a) In the case of a corporation that is a successor in a stock purchase or an asset purchase, the fair market value of the acquired stock or assets of the transferor, as determined on the effective date of the stock or asset purchase;

(b) In the case of a corporation that is a successor in a merger or consolidation, the fair market value of the total gross assets of the transferor, as determined on the effective date of the merger or consolidation.

(2)

(a) If a transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior purchase of assets or stock involving a prior transferor, the fair market value of the assets or stock purchased from the prior transferor, determined as of the effective date of the prior purchase of the assets or stock, shall be substituted for the limitation set forth in division (C)(1)(a) of this section for the purpose of determining the limitation of the liability of a corporation.

(b) If a transferor had assumed or incurred successor asbestos-related liabilities in connection with a merger or consolidation involving a prior transferor, the fair market value of the total gross assets of the prior transferor, determined as of the effective date of the prior merger or consolidation, shall be substituted for the limitation set forth in division (C)(1)(b) of this section for the purpose of determining the limitation of the liability of a corporation.

(3) A corporation described in division (C)(1) or (2) of this section shall have no responsibility for any successor asbestos-related liabilities in excess of the limitation of those liabilities as described in the applicable division.

(D)

(1) A corporation may establish the fair market value of assets, stock, or total gross assets under division (C) of this section by means of any method that is reasonable under the circumstances, including by reference to their going-concern value, to the purchase price attributable to or paid for them in an arm's length transaction, or, in the absence of other readily available information from which fair market value can be determined, to their value recorded on a balance sheet. Assets and total gross assets shall include intangible assets. A showing by the successor of a reasonable determination of the fair market value of assets, stock, or total gross assets is prima-facie evidence of their fair market value.

(2) For purposes of establishing the fair market value of total gross assets under division (D)(1) of this section, the total gross assets include the aggregate coverage under any applicable liability insurance that was issued to the transferor the assets of which are being valued for purposes of the limitations set forth in division (C) of this section, if the insurance has been collected or is collectable to cover the successor asbestos-related liabilities involved. Those successor asbestos-related liabilities do not include any compensation for any liabilities arising from the exposure of workers to asbestos solely during the course of their employment by the transferor. Any settlement of a dispute concerning the insurance coverage described in this division that is entered into by a transferor or successor with the insurer of the transferor before the effective date of this section is determinative of the aggregate coverage of the liability insurance that is included in the determination of the transferor's total gross assets.

(3) After a successor has established a reasonable determination of the fair market value of assets, stock, or total gross assets under divisions (D)(1) and (2) of this section, a claimant that disputes that determination of the fair market value has the burden of establishing a different fair market value.

(4)

(a) Subject to divisions (D)(4)(b), (c), and (d) of this section, the fair market value of assets, stock, or total gross assets at the time of the asset purchase, stock purchase, merger, or consolidation increases annually, at a rate equal to the sum of the following:

(i) The prime rate as listed in the first edition of the wall street journal published for each calendar year since the effective date of the asset purchase, stock purchase, merger, or consolidation, or, if the prime rate is not published in that edition of the wall street journal, the prime rate as reasonably determined on the first business day of the year;

(ii) One per cent.

(b) The rate that is determined pursuant to division (D)(4)(a) of this section shall not be compounded.

(c) The adjustment of the fair market value of assets, stock, or total gross assets shall continue in the manner described in division (D)(4)(a) of this section until the adjusted fair market value is first exceeded by the cumulative amounts of successor asbestos-related liabilities that are paid or committed to be paid by or on behalf of a successor or prior transferor, or by or on behalf of a transferor, after the time of the asset purchase, stock purchase, merger, or consolidation for which the fair market value of assets, stock, or total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets as provided in division (D)(4)(a) of this section shall be applied to any liability insurance that is otherwise included in total gross assets as provided in division (D)(2) of this section.

(E)

(1) The limitations set forth in division (C) of this section shall apply to the following:

(a) All asbestos claims, including asbestos claims that are pending on the effective date of this section, and all litigation involving asbestos claims, including litigation that is pending on the effective date of this section;

(b) Successors of a corporation to which this section applies.

(2) The limitations set forth in division (C) of this section do not apply to any of the following:

(a) Workers' compensation benefits that are paid by or on behalf of an employer to an employee pursuant to any provision of Chapter 4121., 4123., 4127., or 4131. of the Revised Code or comparable workers' compensation law of another jurisdiction;

(b) Any claim against a successor that does not constitute a claim for a successor asbestos-related liability;

(c) Any obligations arising under the "National Labor Relations Act," 49 Stat. 449, 29 U.S.C. 151 et seq., as amended, or under any collective bargaining agreement;

(d) Any contractual rights to indemnification.

(F) The courts in this state shall apply, to the fullest extent permissible under the Constitution of the United States, this state's substantive law, including the provisions of this section, to the issue of successor asbestos-related liabilities.

Effective Date: 04-07-2005



Section 2307.98 - Asbestos claim - piercing the corporate veil.

(A) A holder has no obligation to, and has no liability to, the covered entity or to any person with respect to any obligation or liability of the covered entity in an asbestos claim under the doctrine of piercing the corporate veil unless the person seeking to pierce the corporate veil demonstrates all of the following:

(1) The holder exerted such control over the covered entity that the covered entity had no separate mind, will, or existence of its own.

(2) The holder caused the covered entity to be used for the purpose of perpetrating, and the covered entity perpetrated, an actual fraud on the person seeking to pierce the corporate veil primarily for the direct pecuniary benefit of the holder.

(3) The person seeking to pierce the corporate veil sustained an injury or unjust loss as a direct result of the control described in division (A)(1) of this section and the fraud described in division (A)(2) of this section.

(B) A court shall not find that the holder exerted such control over the covered entity that the covered entity did not have a separate mind, will, or existence of its own or to have caused the covered entity to be used for the purpose of perpetrating a fraud solely as a result of any of the following actions, events, or relationships:

(1) The holder is an affiliate of the covered entity and provides legal, accounting, treasury, cash management, human resources, administrative, or other similar services to the covered entity, leases assets to the covered entity, or makes its employees available to the covered entity.

(2) The holder loans funds to the covered entity or guarantees the obligations of the covered entity.

(3) The officers and directors of the holder are also officers and directors of the covered entity.

(4) The covered entity makes payments of dividends or other distributions to the holder or repays loans owed to the holder.

(5) In the case of a covered entity that is a limited liability company, the holder or its employees or agents serve as the manager of the covered entity.

(C) The person seeking to pierce the corporate veil has the burden of proof on each and every element of the person's claim and must prove each element by a preponderance of the evidence.

(D) Any liability of the holder described in division (A) of this section for an obligation or liability that is limited by that division is exclusive and preempts any other obligation or liability imposed upon that holder for that obligation or liability under common law or otherwise.

(E) This section is intended to codify the elements of the common law cause of action for piercing the corporate veil and to abrogate the common law cause of action and remedies relating to piercing the corporate veil in asbestos claims. Nothing in this section shall be construed as creating a right or cause of action that did not exist under the common law as it existed on the effective date of this section.

(F) This section applies to all asbestos claims commenced on or after the effective date of this section or commenced prior to and pending on the effective date of this section.

(G) This section applies to all actions asserting the doctrine of piercing the corporate veil brought against a holder if any of the following apply:

(1) The holder is an individual and resides in this state.

(2) The holder is a corporation organized under the laws of this state.

(3) The holder is a corporation with its principal place of business in this state.

(4) The holder is a foreign corporation that is authorized to conduct or has conducted business in this state.

(5) The holder is a foreign corporation whose parent corporation is authorized to conduct business in this state.

(6) The person seeking to pierce the corporate veil is a resident of this state.

(H) As used in this section, unless the context otherwise requires:

(1) "Affiliate" and "beneficial owner" have the same meanings as in section 1704.01 of the Revised Code.

(2) "Asbestos" has the same meaning as in section 2307.91 of the Revised Code.

(3) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos. "Asbestos claim" includes any of the following:

(a) A claim made by or on behalf of any person who has been exposed to asbestos, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to asbestos;

(b) A claim for damage or loss to property that is caused by the installation, presence, or removal of asbestos.

(4) "Corporation" means a corporation for profit, including the following:

(a) A domestic corporation that is organized under the laws of this state;

(b) A foreign corporation that is organized under laws other than the laws of this state and that has had a certificate of authority to transact business in this state or has done business in this state.

(5) "Covered entity" means a corporation, limited liability company, limited partnership, or any other entity organized under the laws of any jurisdiction, domestic or foreign, in which the shareholders, owners, or members are generally not responsible for the debts and obligations of the entity. Nothing in this section limits or otherwise affects the liabilities imposed on a general partner of a limited partnership.

(6) "Holder" means a person who is the holder or beneficial owner of, or subscriber to, shares or any other ownership interest of a covered entity, a member of a covered entity, or an affiliate of any person who is the holder or beneficial owner of, or subscriber to, shares or any other ownership interest of a covered entity.

(7) "Piercing the corporate veil" means any and all common law doctrines by which a holder may be liable for an obligation or liability of a covered entity on the basis that the holder controlled the covered entity, the holder is or was the alter ego of the covered entity, or the covered entity has been used for the purpose of actual or constructive fraud or as a sham to perpetrate a fraud or any other common law doctrine by which the covered entity is disregarded for purposes of imposing liability on a holder for the debts or obligations of that covered entity.

(8) "Person" has the same meaning as in section 1701.01 of the Revised Code.

Effective Date: 09-02-2004






Chapter 2309 - PLEADINGS

Section 2309.01 - [Repealed].

Effective Date: 07-06-2001



Section 2309.02 to 2309.05 - [Repealed].

Effective Date: 07-01-1971



Section 2309.06 - [Repealed].

Effective Date: 07-20-1965



Section 2309.07 to 2309.18 - [Repealed].

Effective Date: 07-01-1971



Section 2309.19 - Cross demands compensated.

When cross demands have existed between persons under such circumstances that if one had brought an action against the other a counterclaim could have been set up, neither can be deprived of the benefit thereof by assignment by the other, or by his death. The two demands must be deemed compensated so far as they equal each other.

Effective Date: 10-01-1953



Section 2309.20 to 2309.58 - [Repealed].

Effective Date: 07-01-1971



Section 2309.59 - Reviewing court to disregard certain errors.

In every stage of an action, the court shall disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party. No final judgment or decree shall be reversed or affected by reason of such error or defect. In the judgment of any reviewing court upon any appeal in any civil action, when it is sought to reverse any final judgment or decree or obtain a new trial upon the issues joined in the pleadings, the reviewing court shall certify on its journal whether, in its opinion, substantial justice has been done the party complaining, as shown by the record of the proceedings and final judgment or decree under review. If the reviewing court determines and certifies that, in its opinion, substantial justice has been done to the party complaining as shown by the record, all alleged errors or defects occurring at the trial shall be deemed not prejudicial to the party complaining and shall be disregarded, and the final judgment or decree under review shall be affirmed, or it shall be modified if, in the opinion of such reviewing court, a modification of it will do more complete justice to the party complaining. If the reviewing court determines and certifies that, in its opinion, substantial justice has not been done to the party complaining as shown by the record, such court shall reverse the final judgment or decree and render, or remand the case to the lower court with instructions to render, the final judgment or decree that should have been rendered.

Effective Date: 03-17-1987



Section 2309.60 to 2309.71 - [Repealed].

Effective Date: 07-01-1971






Chapter 2311 - TRIAL-RELATED MATTERS

Section 2311.01 - Trial defined.

A trial is a judicial examination of the issues, whether of law or of fact, in an action or proceeding.

Effective Date: 10-01-1953



Section 2311.02 - Issues defined.

Issues arise on the pleadings where a fact or conclusion of law is maintained by one party and controverted by the other. They are of two kinds:

(A) Issues of law;

(B) Issues of fact.

Effective Date: 10-01-1953



Section 2311.03 - [Repealed].

Effective Date: 07-01-1971



Section 2311.04 - Trial of issues.

Issues of law must be tried by the court, unless referred as provided in the Rules of Civil Procedure. Issues of fact arising in actions for the recovery of money only, or specific real or personal property, shall be tried by a jury, unless a jury trial is waived, or unless all parties consent to a reference under the Rules of Civil Procedure.

All other issues of fact shall be tried by the court, subject to its power to order any issue to be tried by a jury, or referred.

Effective Date: 09-27-1976



Section 2311.041 - [Repealed].

Effective Date: 07-01-1971



Section 2311.05 - Trial docket.

Except in a court having an assignment commissioner pursuant to section 2335.03 of the Revised Code, the clerk of the court shall make a trial docket at least twelve days before the first day of each term, and the cases shall be set for particular days, in the order in which they stand on the appearance docket.

Effective Date: 10-27-1981



Section 2311.06 - Numbering of cases.

A case in all its stages in the same court and upon every docket or book, and all papers filed or issued therein, shall bear the appearance docket number. The clerk of the court shall not place a case upon the trial docket in which nothing remains to be done except to execute an order for the sale of real or personal property and to distribute the proceeds as directed by the order. If it becomes necessary, the case may be redocketed, on the application of either party, whereupon it shall stand in all respects as if it had remained on the docket.

Effective Date: 10-01-1953



Section 2311.07 - Order of hearing cases.

Cases in which there is an issue of fact or damages to be assessed shall be tried in the order in which they stand on the trial docket, unless by the consent of parties, or by the order of the court, they are continued or placed at the end of the docket, or for good cause shown are especially assigned for trial or hearing out of their regular order. Actions for wages and actions pursuant to section 5903.02 of the Revised Code shall be first in order for trial.

Effective Date: 10-01-1953; 2008 SB289 08-22-2008



Section 2311.08 - Assignment in series.

The court may assign for trial the cases triable to a jury, in a series, in the order in which they stand upon the docket, giving preference always to actions for wages, actions pursuant to section 5903.02 of the Revised Code, and cases not triable to a jury, in a series in like manner. All other cases shall be heard in the order in which they stand upon the trial docket, unless the court otherwise directs.

Effective Date: 10-01-1953; 2008 SB289 08-22-2008



Section 2311.09 - Hearing of motions and demurrers.

The court at any time may hear a motion or demurrer and, by rule, prescribe the time of hearing motions and demurrers.

Effective Date: 10-01-1953



Section 2311.10 - Assignment when judge disqualified.

In any county where there are two or more judges, one of whom is disqualified to hear or try causes upon the trial docket, the causes may be assigned for trial or hearing in a series in the order in which they stand on the docket, by a judge qualified to try them, and be tried and heard in like order.

Effective Date: 10-01-1953



Section 2311.11 - Actions triable.

Actions are triable at the first term of the court after the issues therein, by the times fixed for pleading, are or should have been made up. When issues are or should have been made up during a term, such action shall be triable at that term. When issues are or should have been made up either before or during a term of court, but after the period of [for] preparing the trial docket of the term, the clerk of the court, if required by the court, shall place such actions on such docket.

Effective Date: 10-01-1953



Section 2311.12 - [Repealed].

Effective Date: 07-01-1971



Section 2311.13 - [Repealed].

Effective Date: 10-27-1981



Section 2311.14 - Interpreter provided for person with hearing, speech or other impediment.

(A)

(1) Whenever because of a hearing, speech, or other impairment a party to or witness in a legal proceeding cannot readily understand or communicate, the court shall appoint a qualified interpreter to assist such person. Before appointing any interpreter under this division for a party or witness who is a mentally retarded person or developmentally disabled person, the court shall evaluate the qualifications of the interpreter and shall make a determination as to the ability of the interpreter to effectively interpret on behalf of the party or witness that the interpreter will assist, and the court may appoint the interpreter only if the court is satisfied that the interpreter is able to effectively interpret on behalf of that party or witness.

(2) This section is not limited to a person who speaks a language other than English. It also applies to the language and descriptions of any mentally retarded person or developmentally disabled person who cannot be reasonably understood, or who cannot understand questioning, without the aid of an interpreter. The interpreter may aid the parties in formulating methods of questioning the person with mental retardation or a developmental disability and in interpreting the answers of the person.

(B) Before entering upon official duties, the interpreter shall take an oath that the interpreter will make a true interpretation of the proceedings to the party or witness, and that the interpreter will truly repeat the statements made by such party or witness to the court, to the best of the interpreter's ability. If the interpreter is appointed to assist a mentally retarded person or developmentally disabled person as described in division (A)(2) of this section, the oath also shall include an oath that the interpreter will not prompt, lead, suggest, or otherwise improperly influence the testimony of the witness or party.

(C) The court shall determine a reasonable fee for all such interpreter service which shall be paid out of the same funds as witness fees.

(D) As used in this section, "mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

Effective Date: 01-30-2004



Section 2311.15 to 2311.20 - [Repealed].

Effective Date: 07-01-1971



Section 2311.21 - Abatement by death of party.

Unless otherwise provided, no action or proceeding pending in any court shall abate by the death of either or both of the parties thereto, except actions for libel, slander, malicious prosecution, for a nuisance, or against a judge of a county court for misconduct in office, which shall abate by the death of either party.

Effective Date: 01-01-1958



Section 2311.22 - Dower not abated by death.

If the plaintiff in an action for dower dies before final judgment therein, the action may be revived in the name of the personal representative of such plaintiff for the purpose of recovering the value of such dower, from the beginning of the action to the decedent's death.

Effective Date: 10-01-1953



Section 2311.23 to 2311.32 - [Repealed].

Effective Date: 07-01-1971



Section 2311.33 - Limitation when defendant dies.

An order to revive an action against the successor of a defendant, other than the executor or administrator, shall not be made without the consent of such successor, unless made within one year from the time it first could have been made.

Effective Date: 10-01-1953



Section 2311.34 - Limitation when plaintiff dies.

An order to revive an action in the name of the representative or successor of a plaintiff may be made forthwith, but shall not be made, of right, without the consent of the defendant, after the expiration of one year from the time it might first have been made. When the powers of the defendant have ceased, the order of revivor may be made in the period limited in section 2311.33 of the Revised Code.

Effective Date: 10-01-1953



Section 2311.35 to 2311.38 - [Repealed].

Effective Date: 07-01-1971



Section 2311.39 - Change of venue in corporation suit.

When a corporation having more than fifty stockholders is a party in an action pending in a county in which the corporation keeps its principal office, or transacts its principal business, if the opposite party makes affidavit that he cannot, as he believes, have a fair and impartial trial in that county, and his application is sustained by the several affidavits of five creditable persons residing in such county, the court shall change the venue to the adjoining county most convenient for both parties.

Effective Date: 09-16-1957



Section 2311.40 - Itemized bill of costs and expenses certified to county auditor.

In all civil actions in which the venue is changed, the clerk of the county to which such action has been sent, upon its termination in the courts of his county, shall make a full itemized bill of all costs and expenses of such action which have been paid out of the county treasury of the county to which it was changed, and certify such bill of costs and expenses to the county auditor of the county from which such action was sent. The auditor of the county in which it was instituted shall draw his warrant upon the treasury of his county, payable to the treasurer of the county, in which such trial was conducted for the full amount of costs and expenses, certified as provided in this section.

Effective Date: 10-01-1953



Section 2311.41 - [Repealed].

Effective Date: 07-01-1971



Section 2311.42 - Jury may be drawn from adjoining county.

In any civil case pending in the court of common pleas of any county in which the parties are entitled to a trial by jury, if it appears that the board of county commissioners of the county in which the action is pending is a party to the action, the court, upon the application of either party, shall certify that fact to the clerk of the court of common pleas in any adjoining county, together with the time fixed for the trial of the case and the number of jurors to be drawn, and shall order the clerk and commissioners of jurors of that county to draw from the annual jury list the number of names of persons certified to serve as jurors in the trial of such cases in that county. The sheriff or commissioners of jurors of the county from which the jury is drawn shall summon the jurors as provided in section 2313.10 of the Revised Code. The persons so drawn and summoned shall, in obedience to the summons, appear in the court of the county in which the action is pending to serve as jurors therein, being impaneled and subject to challenge the same as in other civil cases.

Each juror shall receive the greater of the compensation established for jurors in the adjoining county or three dollars for each day of service and mileage, and all costs, including the costs incident to the drawing, issuing, and service of the venire shall be paid from the county treasury in which the action is pending upon certificate by the clerk of that county as to the service and mileage of the jurors, and to the officers performing those services, upon the certificate of those officers.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 11-25-1969






Chapter 2313 - COMMISSIONERS OF JURORS

Section 2313.01 - Commissioners of jurors; examination of jurors.

(A) The judges of the general division of the court of common pleas shall appoint two persons, neither of whom shall be an attorney at law nor more than one of whom shall be of the same political party, and either or both of whom may be court employees, to be commissioners of jurors for the county. The appointments shall be made in writing, by the judge or a majority of all the judges in those counties where there is more than one judge, and shall be filed in the office of the clerk of the court of common pleas of the county and entered upon the journal of the court. The commissioners shall hold office at the pleasure of the judges of the court of common pleas in the county of their appointment. The judges may at any time , by a vote of a majority of all their number, remove any commissioner and appoint a successor. Upon a vacancy occurring in the office of commissioners of jurors, for any cause, the judges shall, as soon as practicable, in like manner appoint a successor. The successor so appointed shall be of the same political party as the commissioner whose place is to be filled. The

commissioners shall be officers of the courts of common pleas in such county.

(B) The commissioners may examine under oath any juror called for trial as to that person's qualifications to serve as a juror.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 10-01-1953



Section 2313.02 - Compensation - appointment of deputies; administration of oaths or affirmations.

(A) The commissioners of jurors shall receive compensation fixed by the court of common pleas payable out of the county treasury. They may appoint and remove, with the consent of the court, expressed in writing, as many deputy commissioners as are necessary to carry out Chapter 2313. of the Revised Code. The deputy commissioners shall receive compensation fixed by the court of common pleas payable out of the county treasury. Such compensation may at any time be changed by the court. All appointments made under this section shall be filed in the office of the clerk of the court of common pleas and entered on the journal of the court.

(B) The commissioners of jurors may, in writing, authorize a deputy to perform any duty or class of duties that a commissioner may perform. The commissioners or any deputy may administer an oath or affirmation in relation to any matter governed by Chapter 2313. of the Revised Code.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 10-01-1953



Section 2313.03 - Oath of office.

Before entering upon the duties of their office, the commissioners of jurors and any deputy commissioners shall take and subscribe to the following oath of office, and file it with the clerk of the court of common pleas:

"I do solemnly swear (or affirm) that I will honestly and faithfully discharge the duties of a commissioner of jurors (or deputy commissioner of jurors) without fear or favor; and that I will report to the court the names of any and all persons who, in any manner, seek by request, hint, or suggestion to influence me in the selection of jurors; and this I do as I shall answer to God" (or, "and this I do under the pains and penalties of perjury").

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 10-01-1953



Section 2313.04 - Office and supplies.

The board of county commissioners shall provide a suitable office for the commissioners of jurors on the order of the court of common pleas and shall make provision for supplying all equipment, stationery, postage, advertisement expenses, computer software, and other supplies as are necessary for the proper and convenient conduct of the commissioners in discharging the duties imposed by Chapter 2313. of the Revised Code.

Renumbered from § 2313.05 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 11-25-1969



Section 2313.05 - Establishment of jury year.

The court of common pleas shall establish the date on which the jury year shall begin. The court may divide each jury year into parts.

Added by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Renumbered as §2313.04 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)

(Effective Date: 11-25-1969 )



Section 2313.06 - Annual compilation of jury source list.

(A) The commissioners of jurors shall compile a new and complete jury source list annually in accordance with both of the following:

(1) On a date ordered by the court of common pleas, the board of elections for each county shall compile and file with the commissioners of jurors of the county a certified, current list containing the names, addresses, and dates of birth of all the electors of the county shown on the registration lists for the most recent general election. The board of elections shall remove from the list of all electors those electors who have failed to vote at least once during the preceding four consecutive years. The voter list so compiled shall be the current voter list.

(2) On a date ordered by the court of common pleas of any particular county, the registrar of motor vehicles shall compile and file with the commissioners of jurors of each county a certified, current list containing the names, addresses, dates of birth, and citizenship of all residents of the particular county who have been issued, on or after January 1, 1984, a commercial driver's license pursuant to Chapter 4506. or a driver's license or identification card pursuant to Chapter 4507. of the Revised Code that is valid and current on the date of the compilation of the list, who are or will be eighteen years of age or older as of the day of the general election of the year in which the list is filed, and who, regardless of whether they actually are registered to vote, would be electors if they were registered to vote.

(B) In compiling the annual jury source list, the commissioners, unless otherwise ordered by the court of common pleas, shall include all names from the current voter list and may include all names for the certified, current list of all names provided to the commissioners from the registrar of motor vehicles; provided that, upon merging the lists, any duplication shall be eliminated. The commissioners shall exclude from the annual jury source list the names of any jurors permanently excused under section 2313.14 of the Revised Code and the names of any jurors discharged under section 2313.21 of the Revised Code.

(C) The annual jury source list so compiled shall be certified by the commissioners and filed in their office before the beginning of each jury year. The names shall be entered in a suitable book or record, to be known as the "annual jury source list," and shall be arranged alphabetically. With each name shall be recorded the place of residence, date of birth, and citizenship of the person as nearly as they can be ascertained. A duplicate of the list shall be certified by the commissioners and filed in the office of the clerk of the court of common pleas.

(D) The commissioners may, by order of the court, supplement the annual jury source list with the names of persons who, after the list has been filed, are discovered to be qualified to serve as jurors. The commissioners shall certify any supplemental jury source list and file it in their office and in the office of the clerk of the court of common pleas. Any supplemental jury source list shall be added to the annual jury source list, and the supplemented annual jury source list shall be used for the rest of the jury year.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 08-22-1995 )



Section 2313.07 - Number of jurors drawn.

(A) The number of jurors to be drawn for the jury year, and each separate part of a jury year, or for any special term of a court of record, at which issues of facts are triable by jury, shall be fixed by a general order of the court, for which such jurors are drawn. The order shall be filed in the office of the clerk of the court for which the jurors are to be drawn. If the number has not been fixed at the time of the drawing, the commissioners of jurors shall fix a number they determine necessary for the business of the court for such jury year or such part of a jury year.

(B) At any time during the jury year, the court may order an additional number of jurors to be drawn by the commissioners of jurors for the jury year or for a part of a jury year at which the order is made or for immediate service in a particular case. The order shall specify the number to be drawn.

Renumbered from § 2313.19 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 10-01-1953; 05-18-2005 )



Section 2313.08 - Notice of drawing; collection of forfeiture.

(A) At least six days before the drawing of jurors under section 2313.09 of the Revised Code, the commissioners of jurors shall publish notice of the drawing in at least one newspaper of general circulation in the county. They shall also serve written notice upon the clerk of the court of common pleas and at least one judge of the court of common pleas of the county.

(B) All drawings of jurors shall be public on a day designated by the commissioners of jurors. A commissioner or a designated deputy commissioner, a judge of the court of common pleas or the judge's designated representative, and the clerk of the court of common pleas or the clerk's deputy or other designated representative shall attend at the office of the commissioners to supervise the jury list selection process.

Renumbered from § 2313.20 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 10-09-1981.)



Section 2313.09 - Methods for drawing jurors; certification and filing of list.

(A) To conduct a drawing of jurors, the commissioners of jurors may use any manual, electronic, or automated method that provides each person on the annual or supplemental jury source list with an equal, random probability of selection. The commissioners shall document the method used. The list drawn shall be the annual jury list or supplemental annual jury list.

(B) The commissioners shall certify and file in their office the annual jury list or supplemental annual jury list. The commissioners shall enter the names on the list alphabetically in a suitable book or record to be known as the annual jury list or supplemental annual jury list and record with each name the person's place of residence, date of birth, and citizenship, as nearly as they can be ascertained. The commissioners shall certify and file in the office of the clerk of the court of common pleas a duplicate of the list.

Added by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 11-25-1969 )



Section 2313.10 - Commissioner may establish electronic juror notification system.

(A) The commissioners of jurors may send to a juror whose name is drawn a printed notice informing the juror that the juror has been drawn for jury duty and will be summoned by the sheriff or commissioners of jurors. The notice may contain copies of the portions of Chapter 2313. of the Revised Code that the commissioners consider advisable.

(B) The commissioners of jurors may establish an electronic notification system to allow a person who has been drawn as a juror to be notified electronically that the juror shall attend in person the jury year or part of the jury year specified in the notice. The types of electronic notification include, but are not limited to, cellular telephone, pager, e-mail, or other forms of telecommunication. If the commissioners of jurors establish an electronic notification system, the commissioners shall establish a procedure for implementing the system, a procedure for the juror to select the method of electronic notification that is applicable to the juror, and a procedure for the juror to opt in or opt out of the electronic notification system, whichever is applicable.

(C) If under division (B) of this section the commissioners of jurors establish a procedure for the electronic notification of a person who has been drawn as a juror, the notice addressed to the juror and served pursuant to division (B) of this section shall specify the procedure for electronically notifying the juror.

(D) The sheriff, commissioners of jurors, or clerk of the court of common pleas shall summon each juror to attend in person or electronically the jury year, part of a jury year, or specified date within a part of the jury year for which the juror was drawn by serving upon the juror at least six days before the commencement of the jury year, part of a jury year, or specified date within a part of the jury year a summons addressed to the juror stating that the juror has been drawn and is required to attend in person the jury year, part of a jury year, or specified date within a part of the jury year specified in the notice. The jury commissioners or sheriff shall serve the summons by mail or by leaving it at the juror's residence or usual place of business.

(E) When the sheriff is interested in a cause in any court of record, only the jury commissioners shall summon the jurors.

Renumbered from § 2313.251and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 05-18-2005 )



Section 2313.11 - Summoning jurors.

(A) When, by reason of challenge or other cause, enough jurors to make up the panel, either of the grand or petit jury, are not present, or if the array is set aside, upon order of the court the sheriff or commissioners of jurors shall immediately summon as many persons having the qualifications of a juror as, in the opinion of the court, are necessary. The summoned jurors shall appear forthwith or at such times as the court fixes.

(B) No person known to be in or about the courthouse shall be summoned without the consent of both parties.

Renumbered from § 2313.38 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 10-01-1953

Prior History: (Renumbered as §2313.18 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)



Section 2313.12 - Obligation to serve as juror.

It is the policy of this state that every qualified citizen has an obligation to serve on petit juries when summoned by the courts of this state unless the citizen is excused as provided in Chapter 2313. of the Revised Code.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 04-16-1998; 05-18-2005



Section 2313.13 - Race or color shall not disqualify a juror.

No officer or other person charged with a duty in compiling the jury source list or the annual jury list or summoning jurors shall exclude or fail to summon a citizen as a grand or petit juror on account of race or color, provided such citizen possesses all other qualifications required by law for jurors.

Renumbered from § 2313.47 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 10-01-1953

Prior History: (Renumbered to§2313.15 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)



Section 2313.14 - Juror may be excused.

(A) Except as provided by section 2313.15 of the Revised Code, the court of common pleas or the commissioners of jurors shall not excuse a person who is liable to serve as a juror and who is drawn and notified, unless it is shown to the satisfaction of the judge or commissioners by either the juror or another person acquainted with the facts that one or more of the following applies:

(1) The interests of the public will be materially injured by the juror's attendance.

(2) The juror's spouse or a near relative of the juror or the juror's spouse has recently died or is dangerously ill.

(3) The juror is a cloistered member of a religious organization.

(4) The prospective juror has a mental or physical condition that causes the prospective juror to be incapable of performing jury service. The court or commissioners may require the prospective juror to provide the court with documentation from a physician licensed to practice medicine verifying that a mental or physical condition renders the prospective juror unfit for jury service for the remainder of the jury year.

(5) Jury service would otherwise cause undue or extreme physical or financial hardship to the prospective juror or a person under the care or supervision of the prospective juror. A judge of the court for which the prospective juror was called to jury service shall make undue or extreme physical or financial hardship determinations. The judge may delegate the authority to make these determinations to an appropriate court employee appointed by the court.

(6) The juror is over seventy-five years of age, and the juror requests to be excused.

(7) The prospective juror is an active member of a recognized Amish sect and requests to be excused because of the prospective juror's sincere belief that as a result of that membership the prospective juror cannot pass judgment in a judicial matter.

(B)

(1) A prospective juror who requests to be excused from jury service under this section shall take all actions necessary to obtain a ruling on that request by not later than the date on which the prospective juror is scheduled to appear for jury duty.

(2) A prospective juror who requests to be excused as provided in division (A)(6) of this section shall inform the appropriate court employee appointed by the court of the prospective juror's request to be so excused by not later than the date on which the prospective juror is scheduled to appear for jury duty. The prospective juror shall inform that court employee of the request to be so excused by appearing in person before the employee or contacting the employee by telephone, in writing, or by electronic mail.

(C)

(1) For purposes of this section, undue or extreme physical or financial hardship is limited to circumstances in which any of the following apply:

(a) The prospective juror would be required to abandon a person under the prospective juror's personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury.

(b) The prospective juror would incur costs that would have a substantial adverse impact on the payment of the prospective juror's necessary daily living expenses or on those for whom the prospective juror provides the principal means of support.

(c) The prospective juror would suffer physical hardship that would result in illness or disease.

(2) Undue or extreme physical or financial hardship does not exist solely based on the fact that a prospective juror will be required to be absent from the prospective juror's place of employment.

(D) A prospective juror who asks a judge to grant an excuse based on undue or extreme physical or financial hardship shall provide the judge with documentation that the judge finds to clearly support the request to be excused. If a prospective juror fails to provide satisfactory documentation, the court may deny the request to be excused.

(E) An excuse, whether permanent or not, approved pursuant to this section shall not extend beyond that jury year. Every approved excuse shall be recorded and filed with the commissioners of jurors. A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature.

(F) No person shall be exempted or excused from jury service or be granted a postponement of jury service by reason of any financial contribution to any public or private organization.

(G) The commissioners shall keep a record of all proceedings before them or in their office, of all persons who are granted an excuse or postponement, and of the time of and reasons for each excuse.

Renumbered from § 2313.16 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 04-16-1998; 05-18-2005 )



Section 2313.15 - Juror may be discharged or have service postponed or excused.

A juror may request at least two business days before the juror's initial appearance by telephone, in writing, or by electronic mail, and the judge of the court of common pleas of a county, the commissioners of jurors, or the appropriate court employee shall grant, a postponement of the juror's initial appearance for jury duty if both of the following apply:

(1) The juror has not previously been granted a postponement.

(2) The juror and the appropriate court employee appointed by the court agree to a specified date on which the juror will appear for jury service. The specified date shall be one on which the court is in session and, unless extraordinary circumstances exist, that is within the jury year and not more than six months after the date for which the juror was originally called to serve. If extraordinary circumstances exist, the court may, at the court's discretion, specify a date on which the juror will appear for jury service that is more than six months after the date for which the juror was originally called to serve.

(B) The court of common pleas of a county may grant a second or subsequent postponement of jury service to a juror only in the event of an extreme emergency, such as a death in the juror's family, a sudden illness of the juror, or a natural disaster or national emergency in which the juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Before receiving a second or subsequent postponement, the juror shall agree to a specified date on which the juror will appear for jury service. The specified date shall be one on which the court is in session and that is not more than six months after the date of the postponement.

(C) After a juror appears for jury duty, the court of common pleas of a county may postpone the juror's service at that term of court for not more than three days at a time if the exigencies of the juror's business require the juror's temporary excuse.

(D) The court of common pleas of a county, or a judge of the court of common pleas of a county, may excuse until a specified date one or more jurors summoned for jury duty whose attendance is not required for the trial of issues until that day. Each juror excused until a specified date may be required to attend the opening of court on that day and on each day after that day until the juror is discharged, without additional summons from the court.

(E) The court of common pleas of a county or a judge of the court of common pleas of a county shall automatically postpone and reschedule to a mutually agreeable date not more than six months from the date of the summons the service of a summoned juror of an employer with twenty-five or fewer full-time employees, or their equivalent, if another employee of the employer has previously been summoned to appear and served as a juror within thirty days prior to the date on which that juror has been summoned and if that employee or employee demonstrates to the satisfaction of the court that the other employee was so summoned and did serve and that the employer has twenty-five or fewer full-time employees or their equivalent.

Renumbered from § 2313.13 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 12-18-2002; 08-15-2005 )



Section 2313.16 - Array may be set aside.

A challenge to the array may be made by any party. The whole array may be set aside by the court when the jury, grand or petit, was not selected, drawn, or summoned as required by Chapter 2313. of the Revised Code or if any group protected by section 2313.13 of the Revised Code is systematically excluded from the jury selection process. No indictment shall be quashed or verdict set aside for any irregularity in the selection of jurors if the jurors possessed the requisite qualifications to act as jurors.

Renumbered from § 2313.41 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Renumbered as §2313.14 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)

(Effective Date: 10-01-1953 )



Section 2313.17 - Causes for challenge of persons called as jurors.

(A) Any person called as a juror for the trial of any cause shall be examined under oath or upon affirmation as to the person's qualifications. A person is qualified to serve as a juror if the person is eighteen years of age or older, is a resident of the county, and is an elector or would be an elector if the person were registered to vote, regardless of whether the person actually is registered to vote.

(B) The following are good causes for challenge to any person called as a juror:

(1) That the person has been convicted of a crime that by law renders the person disqualified to serve on a jury;

(2) That the person has an interest in the cause;

(3) That the person has an action pending between the person and either party;

(4) That the person formerly was a juror in the same cause;

(5) That the person is the employer, the employee, or the spouse, parent, son, or daughter of the employer or employee, counselor, agent, steward, or attorney of either party;

(6) That the person is subpoenaed in good faith as a witness in the cause;

(7) That the person is akin by consanguinity or affinity within the fourth degree to either party or to the attorney of either party;

(8) That the person or the person's spouse, parent, son, or daughter is a party to another action then pending in any court in which an attorney in the cause then on trial is an attorney, either for or against any such party to another such action;

(9) That the person discloses by the person's answers that the person cannot be a fair and impartial juror or will not follow the law as given to the person by the court.

(C) Each challenge listed in division (B) of this section shall be considered as a principal challenge, and its validity tried by the court.

(D) In addition to the causes listed in division (B) of this section, any petit juror may be challenged on suspicion of prejudice against or partiality for either party, or for want of a competent knowledge of the English language, or other cause that may render the juror at the time an unsuitable juror. The validity of the challenge shall be determined by the court and be sustained if the court has any doubt as to the juror's being entirely unbiased.

Renumbered from § 2313.42 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Former section repealed 10/9/1981.)



Section 2313.18 - Failure to testify; request for in-camera hearing.

(A) No prospective juror shall fail to answer any legal and pertinent question put to the prospective juror by the court or commissioners of jurors.

(B) If a prospective juror is required to answer written questions during the voir dire process, the questionnaire shall contain a prominent legend advising the prospective juror that the juror has the right to request and have an in-camera hearing on the record with counsel for the parties present regarding any legitimate privacy interest of the prospective juror.

(C) The court shall inform a prospective juror that if a question put to the prospective juror involves a legitimate privacy interest of that prospective juror the prospective juror has the right to request and have an in-camera hearing on the record with counsel for the parties present to respond to that question.

Renumbered from § 2313.11 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Renumbered as §2313.19 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)

(Effective Date: 10-01-1953; 05-18-2005 )



Section 2313.19 - Employer may not penalize employee for being called to jury duty.

(A) No employer shall discharge, threaten to discharge, or take any disciplinary action that could lead to the discharge of any permanent employee who is summoned to serve as a juror pursuant to Chapter 2313. of the Revised Code if the employee gives reasonable notice to the employer of the summons prior to the commencement of the employee's service as a juror and if the employee is absent from employment because of the actual jury service.

(B) No employer shall require or request an employee to use annual, vacation, or sick leave for time spent responding to a summons for jury duty, time spent participating in the jury selection process, or for time spent actually serving on a jury. Nothing in this division requires an employer to provide annual, vacation, or sick leave to employees under the provisions of this section who otherwise are not entitled to those benefits under the employer's policies.

Renumbered from § 2313.18 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Renumbered as §2313.07 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)

(Effective Date: 10-01-1953; 05-18-2005 )



Section 2313.20 - Mandatory attendance.

No person whose name is drawn and who is notified to attend a jury year, part of a jury year, or specified date within a part of a jury year as a juror or who has had the person's jury service postponed shall fail to attend at the time specified in the notice or from day to day.

Renumbered from § 2313.29 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Renumbered as §2313.08 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.)

(Effective Date: 07-01-1996 )



Section 2313.21 - Discharge for past service.

(A) A person who is summoned as a juror and who has actually served as a juror in any county of the state under Chapter 2313. of the Revised Code for two consecutive calendar weeks shall be discharged by the court, except that the person shall not be so discharged until the close of a trial in which the person may be serving when the person's jury term expires.

(B) A person who is discharged as prescribed in this section is thereafter prohibited from jury service in any court of the state until the second jury year after the day of the person's last service, except that in counties of less than one hundred thousand population the court shall make rules in the county applicable to subsequent jury service by persons of that nature.

(C) Whenever the certificates of the clerk of the court of common pleas show that a person is entitled to a discharge as prescribed in this section, the commissioners of jurors upon request shall certify to that fact. No person shall be exempted from jury service for any reason, but a person may be excused from jury service or have the person's jury service postponed in accordance with Chapter 2313. of the Revised Code and the general statutes of the state.

Added by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 08-26-1977 )



Section 2313.22 - Compensation of jurors.

(A) The board of county commissioners by resolution shall fix the compensation of each juror payable out of the county treasury.

(B) After ten days of actual service, except as otherwise authorized by division (B)(2) of this section, the compensation of a juror shall be fixed for each additional day of actual service at an amount equal to the greater of fifteen dollars or one and one-half times the compensation fixed pursuant to division (B)(1) of this section. The board of county commissioners by resolution may set the compensation at a greater amount that shall not exceed two times the compensation fixed pursuant to division (B)(1) of this section.

(C) Residents of townships that are comprised entirely of islands shall be reimbursed for the additional transportation costs they incur to serve as a juror, in the amount certified to be due by a judge of the court in which the jury service is performed.

Renumbered from § 2313.34 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 11-25-1969 )



Section 2313.23 - Retention of documents and electronic media.

The court of common pleas of a county by general order filed with the clerk of the court shall determine the retention period for all documents and electronic media filed with the commissioners of jurors in compliance with applicable rules of superintendence for the courts of Ohio.

Added by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.)

(Effective Date: 08-26-1977 )



Section 2313.24 - Jurors in inferior courts not affected.

Chapters 2313. and 2315. of the Revised Code do not contravene or affect any section of the Revised Code relating to jurors in the inferior courts in any county of the state.

Renumbered from § 2313.46 and amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Prior History: (Effective Date: 07-06-2001 )



Section 2313.25 - [Repealed] .

Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.

Prior History: (Effective Date: 10-01-1953; 05-18-2005 )



Section 2313.251 - Commissioner may establish electronic juror notification system.

Renumbered as § 2313.10 by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 05-18-2005



Section 2313.26 - [Repealed] .

Repealed by 129th General AssemblyFile No.81,HB 268, §2, eff. 5/22/2012.

Prior History: (Effective Date: 10-01-1953; 05-18-2005 )



Section 2313.27, 2313.27 - [Repealed].

Effective Date: 07-01-1996



Section 2313.29 - 2313.47 - [Renumbered and Repealed].

Renumbered and Repealed by 129th General AssemblyFile No.81,HB 268, §§1 and 2, eff. 5/22/2012.



Section 2313.99 - Penalty.

(A) Whoever violates section 2313.18, 2313.19, or 2313.20 of the Revised Code may be punished as for contempt of court pursuant to Chapter 2705. of the Revised Code.

(B) Whoever violates section 2313.13 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars, imprisoned not less than thirty nor more than ninety days, or both.

(C) Any fine assessed for a contempt against a person summoned or who has qualified as a juror may be collected by execution and shall be paid into the county treasury and disbursed as other fines.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 07-01-1996; 05-18-2005






Chapter 2315 - TRIAL PROCEDURE

Section 2315.01 - Trial - procedure.

(A) When the jury is sworn, unless for special reasons the court otherwise directs, the trial shall proceed in the following order except as provided in section 2315.02 of the Revised Code:

(1) The plaintiff concisely shall state the plaintiff's claim, and briefly may state the plaintiff's evidence to sustain it.

(2) The defendant briefly shall state the defendant's defense, and briefly may state the defendant's evidence in support of it.

(3) The party who would be defeated if no evidence were offered on either side, first, shall produce that party's evidence, and the adverse party shall then produce the adverse party's evidence.

(4) The parties then shall be confined to rebutting evidence, unless the court for good reasons and in the furtherance of justice, permits them to offer evidence in their original cases.

(5) When the evidence is concluded, either party may present written instructions to the court on matters of law and request them to be given to the jury. The court shall give or refuse to give the written instructions to the jury before the argument to the jury is commenced.

(6) The parties then may submit or argue the case to the jury. The party required first to produce that party's evidence shall have the opening and closing arguments. If several defendants have separate defensesand appear by different counsel, the court shall arrange their relative order.

(7) The court, after the argument is concluded and before proceeding with other business, shall charge the jury. The court shall reduce a charge to writing if either party, before the argument to the jury is commenced, requests it. The parties may examine that charge before any closing argument is made by any of the parties. If a charge or instruction is written and given as prescribed in this division, the court shall not orally qualify, modify, or in any manner explain the charge or instruction to the jury . All written charges and instructions shall be taken by the jurors in their retirement, shall be returned with their verdict into court, and shall remain on file with the papers of the case.

(B) In all tort actions, the court shall instruct the jury regarding the extent to which an award of compensatory damages or punitive or exemplary damages is or is not subject to taxation under federal or state income tax laws.

As used in this division, "tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim, as defined in section 2307.71 of the Revised Code, and an asbestos claim, as defined in section 2307.91 of the Revised Code, but does not include a civil action for damages for breach of contract or another agreement between persons.

Division (B) of this section shall be considered to be purely remedial in operation and shall be applied in a remedial manner in any civil action commenced on or after the effective date of this amendment, in which division (B) of this section is relevant, regardless of when the cause of action accrued and notwithstanding any other section of the Revised Code or prior rule of law of this state, but shall not be construed to apply to any civil action pending prior to the effective date of this amendment.

Effective Date: 07-06-2001; 04-07-2005



Section 2315.02 - View of property by jury.

If the court is of the opinion that it is proper for the jurors to have a view of property which is the subject of litigation, or of a place where a material fact occurred, it may order them to be conducted in a body under the charge of an officer to such property or place, which shall be shown to them by a person appointed by the court for that purpose. While the jurors are thus absent, no person, other than the person so appointed, shall speak to them on any subject connected with the trial.

The expense of such view as approved by the court shall be taxed as other costs in the case.

Effective Date: 09-11-1961



Section 2315.03 - Deliberations of jury.

When the case is submitted, the jury may decide it in court or retire to deliberate. Upon retiring, they must be kept together, in charge of an officer, at a convenient place, until they agree upon a verdict or are discharged by the court. The court may permit them temporarily to separate at night and for their meals.

Effective Date: 10-01-1953



Section 2315.04 - Duty of officer in charge of jury.

The officer in whose charge the jury is placed, as provided in section 2315.03 of the Revised Code, shall not communicate with them, nor allow anyone else to do so, unless by order of the court, except to ask if they have agreed upon their verdict. Such officer, before their verdict is rendered, shall not communicate to any person the state of their deliberations or the verdict agreed upon.

Effective Date: 10-01-1953



Section 2315.05 - Jury may be discharged without verdict.

Because of the sickness of a juror, or an accident or calamity which requires it, or with the consent of both parties, or after jurors have been kept together until it satisfactorily appears that there is no probability of their agreeing, the court may discharge the jury.

Effective Date: 07-06-2001



Section 2315.06 - Cause may be resubmitted.

When the jury is discharged during a trial or after a cause is submitted, such cause may at once be tried again, or on a future day, as the court directs.

Effective Date: 07-06-2001



Section 2315.07 - Verdict to contain amount of recovery.

If by the verdict in a civil action tried to a jury any party in the action is entitled to recover money from an adverse party, the jury shall determine the amount of the recovery in its verdict.

Effective Date: 07-06-2001



Section 2315.08 - Trial by court.

The provisions of this chapter that apply to trials by jury, apply to trials by the court.

Effective Date: 04-09-2003



Section 2315.09 - Case stated - controversy.

Parties to a question that might be the subject of a civil action, on filing an affidavit that the controversy is real and the proceeding in good faith to determine their rights, may agree upon a case containing the facts upon which the controversy depends and present a submission of it to any court of competent jurisdiction. The court shall hear and determine the case and render judgment as if an action were pending.

The case, the submission, and the judgment constitutes the record of a question submitted under this section.

Such judgment shall be with costs, may be enforced, and shall be subject to reversal, in like manner, as if it were rendered in an action, unless otherwise provided in the submission.

Effective Date: 07-06-2001



Section 2315.10 to 2315.17 - [Repealed].

Effective Date: 07-01-1971



Section 2315.18 - Compensatory damages in tort actions - factors excluded - findings or interrogatories.

(A) As used in this section and in section 2315.19 of the Revised Code:

(1) "Asbestos claim" has the same meaning as in section 2307.91 of the Revised Code.

(2) "Economic loss" means any of the following types of pecuniary harm:

(a) All wages, salaries, or other compensation lost as a result of an injury or loss to person or property that is a subject of a tort action;

(b) All expenditures for medical care or treatment, rehabilitation services, or other care, treatment, services, products, or accommodations as a result of an injury or loss to person or property that is a subject of a tort action;

(c) Any other expenditures incurred as a result of an injury or loss to person or property that is a subject of a tort action, other than attorney's fees incurred in connection with that action.

(3) "Medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

(4) "Noneconomic loss" means nonpecuniary harm that results from an injury or loss to person or property that is a subject of a tort action, including, but not limited to, pain and suffering, loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education, disfigurement, mental anguish, and any other intangible loss.

(5) "Occurrence" means all claims resulting from or arising out of any one person's bodily injury.

(6) "Product liability claim" has the same meaning as in section 2307.71 of the Revised Code.

(7) "Tort action" means a civil action for damages for injury or loss to person or property. "Tort action" includes a civil action upon a product liability claim or an asbestos claim. "Tort action" does not include a civil action upon a medical claim, dental claim, optometric claim, or chiropractic claim or a civil action for damages for a breach of contract or another agreement between persons.

(8) "Trier of fact" means the jury or, in a nonjury action, the court.

(B) In a tort action to recover damages for injury or loss to person or property, all of the following apply:

(1) There shall not be any limitation on the amount of compensatory damages that represents the economic loss of the person who is awarded the damages in the tort action.

(2) Except as otherwise provided in division (B)(3) of this section, the amount of compensatory damages that represents damages for noneconomic loss that is recoverable in a tort action under this section to recover damages for injury or loss to person or property shall not exceed the greater of two hundred fifty thousand dollars or an amount that is equal to three times the economic loss, as determined by the trier of fact, of the plaintiff in that tort action to a maximum of three hundred fifty thousand dollars for each plaintiff in that tort action or a maximum of five hundred thousand dollars for each occurrence that is the basis of that tort action.

(3) There shall not be any limitation on the amount of compensatory damages that represents damages for noneconomic loss that is recoverable in a tort action to recover damages for injury or loss to person or property if the noneconomic losses of the plaintiff are for either of the following:

(a) Permanent and substantial physical deformity, loss of use of a limb, or loss of a bodily organ system;

(b) Permanent physical functional injury that permanently prevents the injured person from being able to independently care for self and perform life-sustaining activities.

(C) In determining an award of compensatory damages for noneconomic loss in a tort action, the trier of fact shall not consider any of the following:

(1) Evidence of a defendant's alleged wrongdoing, misconduct, or guilt;

(2) Evidence of the defendant's wealth or financial resources;

(3) All other evidence that is offered for the purpose of punishing the defendant, rather than offered for a compensatory purpose.

(D) If a trial is conducted in a tort action to recover damages for injury or loss to person or property and a plaintiff prevails in that action, the court in a nonjury trial shall make findings of fact, and the jury in a jury trial shall return a general verdict accompanied by answers to interrogatories, that shall specify all of the following:

(1) The total compensatory damages recoverable by the plaintiff;

(2) The portion of the total compensatory damages that represents damages for economic loss;

(3) The portion of the total compensatory damages that represents damages for noneconomic loss.

(E)

(1) After the trier of fact in a tort action to recover damages for injury or loss to person or property complies with division (D) of this section, the court shall enter a judgment in favor of the plaintiff for compensatory damages for economic loss in the amount determined pursuant to division (D)(2) of this section, and, subject to division (F)(1) of this section, the court shall enter a judgment in favor of the plaintiff for compensatory damages for noneconomic loss. Except as provided in division (B)(3) of this section, in no event shall a judgment for compensatory damages for noneconomic loss exceed the maximum recoverable amount that represents damages for noneconomic loss as provided in division (B)(2) of this section. Division (B) of this section shall be applied in a jury trial only after the jury has made its factual findings and determination as to the damages.

(2) Prior to the trial in the tort action described in division (D) of this section, any party may seek summary judgment with respect to the nature of the alleged injury or loss to person or property, seeking a determination of the damages as described in division (B)(2) of this section.

(F)

(1) A court of common pleas has no jurisdiction to enter judgment on an award of compensatory damages for noneconomic loss in excess of the limits set forth in this section.

(2) If the trier of fact is a jury, the court shall not instruct the jury with respect to the limit on compensatory damages for noneconomic loss described in division (B)(2) of this section, and neither counsel for any party nor a witness shall inform the jury or potential jurors of that limit.

(G) With respect to a tort action to which division (B)(2) of this section applies, any excess amount of compensatory damages for noneconomic loss that is greater than the applicable amount specified in division (B)(2) of this section shall not be reallocated to any other tortfeasor beyond the amount of compensatory damages that the tortfeasor would otherwise be responsible for under the laws of this state.

(H) This section does not apply to any of the following:

(1) Tort actions that are brought against the state in the court of claims, including, but not limited to, those actions in which a state university or college is a defendant and to which division (B)(3) of section 3345.40 of the Revised Code applies;

(2) Tort actions that are brought against political subdivisions of this state and that are commenced under or are subject to Chapter 2744. of the Revised Code. Division (C) of section 2744.05 of the Revised Code applies to recoverable damages in those actions.

(3) Wrongful death actions brought pursuant to Chapter 2125. of the Revised Code.

(I) If the provisions regarding the limits on compensatory damages for noneconomic loss set forth in division (B)(2) of this section have been determined to be unconstitutional, then division (C) of this section and section 2315.19 of the Revised Code shall govern the determination of an award of compensatory damages for noneconomic loss in a tort action.

Effective Date: 04-07-2005



Section 2315.19 - Review of evidence supporting damages for noneconomic loss.

(A) Upon a post-judgment motion, a trial court in a tort action shall review the evidence supporting an award of compensatory damages for noneconomic loss that the defendant has challenged as excessive. That review shall include, but is not limited to, the following factors:

(1) Whether the evidence presented or the arguments of the attorneys resulted in one or more of the following events in the determination of an award of compensatory damages for noneconomic loss:

(a) It inflamed the passion or prejudice of the trier of fact.

(b) It resulted in the improper consideration of the wealth of the defendant.

(c) It resulted in the improper consideration of the misconduct of the defendant so as to punish the defendant improperly or in circumvention of the limitation on punitive or exemplary damages as provided in section 2315.21 of the Revised Code.

(2) Whether the verdict is in excess of verdicts involving comparable injuries to similarly situated plaintiffs;

(3) Whether there were any extraordinary circumstances in the record to account for an award of compensatory damages for noneconomic loss in excess of what was granted by courts to similarly situated plaintiffs, with consideration given to the type of injury, the severity of the injury, and the plaintiff's age at the time of the injury.

(B) A trial court upholding an award of compensatory damages for noneconomic loss that a party has challenged as inadequate or excessive shall set forth in writing its reasons for upholding the award.

(C) An appellate court shall use a de novo standard of review when considering an appeal of an award of compensatory damages for noneconomic loss on the grounds that the award is inadequate or excessive.

Effective Date: 04-07-2005



Section 2315.20 - Evidence of benefits to plaintiff from collateral sources.

(A) In any tort action, the defendant may introduce evidence of any amount payable as a benefit to the plaintiff as a result of the damages that result from an injury, death, or loss to person or property that is the subject of the claim upon which the action is based, except if the source of collateral benefits has a mandatory self-effectuating federal right of subrogation, a contractual right of subrogation, or a statutory right of subrogation or if the source pays the plaintiff a benefit that is in the form of a life insurance payment or a disability payment. However, evidence of the life insurance payment or disability payment may be introduced if the plaintiff's employer paid for the life insurance or disability policy, and the employer is a defendant in the tort action.

(B) If the defendant elects to introduce evidence described in division (A) of this section, the plaintiff may introduce evidence of any amount that the plaintiff has paid or contributed to secure the plaintiff's right to receive the benefits of which the defendant has introduced evidence.

(C) A source of collateral benefits of which evidence is introduced pursuant to division (A) of this section shall not recover any amount against the plaintiff nor shall it be subrogated to the rights of the plaintiff against a defendant.

(D) As used in this section:

(1) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a civil action upon a product liability claim and an asbestos claim. "Tort action" does not include a civil action upon a medical claim, dental claim, optometric claim, or chiropractic claim or a civil action for damages for a breach of contract or another agreement between persons.

(2) "Medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

(3) "Product liability claim" has the same meaning as in section 2307.71 of the Revised Code.

(4) "Asbestos claim" has the same meaning as in section 2307.91 of the Revised Code.

Effective Date: 04-07-2005



Section 2315.21 - Punitive or exemplary damages.

(A) As used in this section:

(1) "Tort action" means a civil action for damages for injury or loss to person or property. "Tort action" includes a product liability claim for damages for injury or loss to person or property that is subject to sections 2307.71 to 2307.80 of the Revised Code, but does not include a civil action for damages for a breach of contract or another agreement between persons.

(2) "Trier of fact" means the jury or, in a nonjury action, the court.

(3) "Home" has the same meaning as in section 3721.10 of the Revised Code.

(4) "Employer" includes, but is not limited to, a parent, subsidiary, affiliate, division, or department of the employer. If the employer is an individual, the individual shall be considered an employer under this section only if the subject of the tort action is related to the individual's capacity as an employer.

(5) "Small employer" means an employer who employs not more than one hundred persons on a full-time permanent basis, or, if the employer is classified as being in the manufacturing sector by the North American industrial classification system, "small employer" means an employer who employs not more than five hundred persons on a full-time permanent basis.

(B)

(1) In a tort action that is tried to a jury and in which a plaintiff makes a claim for compensatory damages and a claim for punitive or exemplary damages, upon the motion of any party, the trial of the tort action shall be bifurcated as follows:

(a) The initial stage of the trial shall relate only to the presentation of evidence, and a determination by the jury, with respect to whether the plaintiff is entitled to recover compensatory damages for the injury or loss to person or property from the defendant. During this stage, no party to the tort action shall present, and the court shall not permit a party to present, evidence that relates solely to the issue of whether the plaintiff is entitled to recover punitive or exemplary damages for the injury or loss to person or property from the defendant.

(b) If the jury determines in the initial stage of the trial that the plaintiff is entitled to recover compensatory damages for the injury or loss to person or property from the defendant, evidence may be presented in the second stage of the trial, and a determination by that jury shall be made, with respect to whether the plaintiff additionally is entitled to recover punitive or exemplary damages for the injury or loss to person or property from the defendant.

(2) In a tort action that is tried to a jury and in which a plaintiff makes a claim for both compensatory damages and punitive or exemplary damages, the court shall instruct the jury to return, and the jury shall return, a general verdict and, if that verdict is in favor of the plaintiff, answers to an interrogatory that specifies the total compensatory damages recoverable by the plaintiff from each defendant.

(3) In a tort action that is tried to a court and in which a plaintiff makes a claim for both compensatory damages and punitive or exemplary damages, the court shall make its determination with respect to whether the plaintiff is entitled to recover compensatory damages for the injury or loss to person or property from the defendant and, if that determination is in favor of the plaintiff, shall make findings of fact that specify the total compensatory damages recoverable by the plaintiff from the defendant.

(C) Subject to division (E) of this section, punitive or exemplary damages are not recoverable from a defendant in question in a tort action unless both of the following apply:

(1) The actions or omissions of that defendant demonstrate malice or aggravated or egregious fraud, or that defendant as principal or master knowingly authorized, participated in, or ratified actions or omissions of an agent or servant that so demonstrate.

(2) The trier of fact has returned a verdict or has made a determination pursuant to division (B)(2) or (3) of this section of the total compensatory damages recoverable by the plaintiff from that defendant.

(D)

(1) In a tort action, the trier of fact shall determine the liability of any defendant for punitive or exemplary damages and the amount of those damages.

(2) Except as provided in division (D)(6) of this section, all of the following apply regarding any award of punitive or exemplary damages in a tort action:

(a) The court shall not enter judgment for punitive or exemplary damages in excess of two times the amount of the compensatory damages awarded to the plaintiff from that defendant, as determined pursuant to division (B)(2) or (3) of this section.

(b) If the defendant is a small employer or individual, the court shall not enter judgment for punitive or exemplary damages in excess of the lesser of two times the amount of the compensatory damages awarded to the plaintiff from the defendant or ten percent of the employer's or individual's net worth when the tort was committed up to a maximum of three hundred fifty thousand dollars, as determined pursuant to division (B)(2) or (3) of this section.

(c) Any attorneys fees awarded as a result of a claim for punitive or exemplary damages shall not be considered for purposes of determining the cap on punitive damages.

(3) No award of prejudgment interest under division (C)(1) of section 1343.03 of the Revised Code shall include any prejudgment interest on punitive or exemplary damages found by the trier of fact.

(4) In a tort action, the burden of proof shall be upon a plaintiff in question, by clear and convincing evidence, to establish that the plaintiff is entitled to recover punitive or exemplary damages.

(5)

(a) In any tort action, except as provided in division (D)(5)(b) or (6) of this section, punitive or exemplary damages shall not be awarded against a defendant if that defendant files with the court a certified judgment, judgment entries, or other evidence showing that punitive or exemplary damages have already been awarded and have been collected, in any state or federal court, against that defendant based on the same act or course of conduct that is alleged to have caused the injury or loss to person or property for which the plaintiff seeks compensatory damages and that the aggregate of those previous punitive or exemplary damage awards exceeds the maximum amount of punitive or exemplary damages that may be awarded under division (D)(2) of this section against that defendant in the tort action.

(b) Notwithstanding division (D)(5)(a) of this section and except as provided in division (D)(6) of this section, punitive or exemplary damages may be awarded against a defendant in either of the following types of tort actions:

(i) In subsequent tort actions involving the same act or course of conduct for which punitive or exemplary damages have already been awarded, if the court determines by clear and convincing evidence that the plaintiff will offer new and substantial evidence of previously undiscovered, additional behavior of a type described in division (C) of this section on the part of that defendant, other than the injury or loss for which the plaintiff seeks compensatory damages. In that case, the court shall make specific findings of fact in the record to support its conclusion. The court shall reduce the amount of any punitive or exemplary damages otherwise awardable pursuant to this section by the sum of the punitive or exemplary damages awards previously rendered against that defendant in any state or federal court. The court shall not inform the jury about the court's determination and action under division (D)(5)(b)(i) of this section.

(ii) In subsequent tort actions involving the same act or course of conduct for which punitive or exemplary damages have already been awarded, if the court determines by clear and convincing evidence that the total amount of prior punitive or exemplary damages awards was totally insufficient to punish that defendant's behavior of a type described in division (C) of this section and to deter that defendant and others from similar behavior in the future. In that case, the court shall make specific findings of fact in the record to support its conclusion. The court shall reduce the amount of any punitive or exemplary damages otherwise awardable pursuant to this section by the sum of the punitive or exemplary damages awards previously rendered against that defendant in any state or federal court. The court shall not inform the jury about the court's determination and action under division (D)(5)(b)(ii) of this section.

(6) Division (D)(2) of this section does not apply to a tort action where the alleged injury, death, or loss to person or property resulted from the defendant acting with one or more of the culpable mental states of purposely and knowingly as described in section 2901.22 of the Revised Code and when the defendant has been convicted of or pleaded guilty to a criminal offense that is a felony, that had as an element of the offense one or more of the culpable mental states of purposely and knowingly as described in that section, and that is the basis of the tort action.

(E) This section does not apply to tort actions against the state in the court of claims, including, but not limited to, tort actions against a state university or college that are subject to division (B)(1) of section 3345.40 of the Revised Code, to tort actions against political subdivisions of this state that are commenced under or are subject to Chapter 2744. of the Revised Code, or to the extent that another section of the Revised Code expressly provides any of the following:

(1) Punitive or exemplary damages are recoverable from a defendant in question in a tort action on a basis other than that the actions or omissions of that defendant demonstrate malice or aggravated or egregious fraud or on a basis other than that the defendant in question as principal or master knowingly authorized, participated in, or ratified actions or omissions of an agent or servant that so demonstrate.

(2) Punitive or exemplary damages are recoverable from a defendant in question in a tort action irrespective of whether the plaintiff in question has adduced proof of actual damages.

(3) The burden of proof upon a plaintiff in question to recover punitive or exemplary damages from a defendant in question in a tort action is one other than clear and convincing evidence.

(4) Punitive or exemplary damages are not recoverable from a defendant in question in a tort action.

(F) If the trier of fact is a jury, the court shall not instruct the jury with respect to the limits on punitive or exemplary damages pursuant to division (D) of this section, and neither counsel for any party or a witness shall inform the jury or potential jurors of those limits.

(G) When determining the amount of an award of punitive or exemplary damages against either a home or a residential facility licensed under section 5123.19 of the Revised Code, the trier of fact shall consider all of the following:

(1) The ability of the home or residential facility to pay the award of punitive or exemplary damages based on the home's or residential facility's assets, income, and net worth;

(2) Whether the amount of punitive or exemplary damages is sufficient to deter future tortious conduct;

(3) The financial ability of the home or residential facility, both currently and in the future, to provide accommodations, personal care services, and skilled nursing care.

Effective Date: 11-07-2002; 04-07-2005



Section 2315.22, 2315.221 - [Repealed].

Effective Date: 07-01-1971



Section 2315.23 - Amended and Renumbered RC 2315.08.

Effective Date: 07-06-2001



Section 2315.24 - Amended and Renumbered RC 2315.09.

Effective Date: 07-06-2001



Section 2315.25 - [Repealed].

Effective Date: 07-01-1996



Section 2315.26 to 2315.31 - [Repealed].

Effective Date: 07-01-1971



Section 2315.32 - Asserting contributory fault.

(A) Sections 2315.32 to 2315.36 of the Revised Code do not apply to actions described in section 4113.03 of the Revised Code.

(B) The contributory fault of the plaintiff may be asserted as an affirmative defense to a tort claim , except that the contributory fault of the plaintiff may not be asserted as an affirmative defense to an intentional tort claim.

Effective Date: 04-09-2003; 04-07-2005



Section 2315.33 - Contributory fault effect on right to recover.

The contributory fault of a person does not bar the person as plaintiff from recovering damages that have directly and proximately resulted from the tortious conduct of one or more other persons, if the contributory fault of the plaintiff was not greater than the combined tortious conduct of all other persons from whom the plaintiff seeks recovery in this action and of all other persons from whom the plaintiff does not seek recovery in this action. The court shall diminish any compensatory damages recoverable by the plaintiff by an amount that is proportionately equal to the percentage of tortious conduct of the plaintiff as determined pursuant to section 2315.34 of the Revised Code.

Effective Date: 04-09-2003; 04-07-2005



Section 2315.34 - Findings of fact by court - general verdict and interrogatories by jury.

If contributory fault is asserted and established as an affirmative defense to a tort claim, the court in a nonjury action shall make findings of fact, and the jury in a jury action shall return a general verdict accompanied by answers to interrogatories, that shall specify the following:

(A) The total amount of the compensatory damages that would have been recoverable on that tort claim but for the tortious conduct of the plaintiff;

(B) The portion of the compensatory damages specified under division (A) of this section that represents economic loss;

(C) The portion of the compensatory damages specified under division (A) of this section that represents noneconomic loss;

(D) The percentage of tortious conduct attributable to all persons as determined pursuant to section 2307.23 of the Revised Code.

Effective Date: 04-09-2003; 04-07-2005



Section 2315.35 - Diminishing compensatory damages by percentage of tortious conduct.

After the court makes its findings of fact or after the jury returns its general verdict accompanied by answers to interrogatories as described in section 2315.34 of the Revised Code, the court shall diminish the total amount of the compensatory damages that would have been recoverable by an amount that is proportionately equal to the percentage of tortious conduct determined under section 2307.23 of the Revised Code that is attributable to the plaintiff. If the percentage of the tortious conduct determined to be attributable to the plaintiff is greater than the sum of the percentages of the tortious conduct determined to be attributable to all parties to the tort action from whom the plaintiff seeks recovery plus all persons from whom the plaintiff does not seek recovery in this action, the court shall enter judgment in favor of the defendants.

Effective Date: 04-09-2003



Section 2315.36 - Apportionment of liability.

If contributory fault is asserted as an affirmative defense to a tort claim, if it is determined that the plaintiff was contributorily at fault and that contributory fault was a direct and proximate cause of the injury, death, or loss to person or property that is the subject of the tort action, and if the plaintiff is entitled to recover compensatory damages pursuant to section 2315.33 of the Revised Code from more than one party, after it makes findings of fact or after the jury returns its general verdict accompanied by answers to interrogatories as described in section 2315.34 of the Revised Code, the court shall enter a judgment that is in favor of the plaintiff and that imposes liability pursuant to section 2307.22 of the Revised Code.

Effective Date: 04-09-2003; 04-07-2005



Section 2315.37 - [Repealed].

Effective Date: 07-06-2001



Section 2315.38 to 2315.40 - [Repealed].

Effective Date: 07-01-1971



Section 2315.41 to 2315.46 - [Repealed].

Effective Date: 04-07-2005



Section 2315.99 - [Repealed].

Effective Date: 07-01-1996






Chapter 2317 - EVIDENCE

Section 2317.01 - Competent witnesses.

All persons are competent witnesses except those of unsound mind and children under ten years of age who appear incapable of receiving just impressions of the facts and transactions respecting which they are examined, or of relating them truly.

In a hearing in an abuse, neglect, or dependency case, any examination made by the court to determine whether a child is a competent witness shall be conducted by the court in an office or room other than a courtroom or hearing room, shall be conducted in the presence of only those individuals considered necessary by the court for the conduct of the examination or the well-being of the child, and shall be conducted with a court reporter present. The court may allow the prosecutor, guardian ad litem, or attorney for any party to submit questions for use by the court in determining whether the child is a competent witness.

Effective Date: 01-01-1989



Section 2317.02 - Privileged communications.

The following persons shall not testify in certain respects:

(A)

(1) An attorney, concerning a communication made to the attorney by a client in that relation or concerning the attorney's advice to a client, except that the attorney may testify by express consent of the client or, if the client is deceased, by the express consent of the surviving spouse or the executor or administrator of the estate of the deceased client. However, if the client voluntarily reveals the substance of attorney-client communications in a nonprivileged context or is deemed by section 2151.421 of the Revised Code to have waived any testimonial privilege under this division, the attorney may be compelled to testify on the same subject.

The testimonial privilege established under this division does not apply concerning a communication between a client who has since died and the deceased client's attorney if the communication is relevant to a dispute between parties who claim through that deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction, and the dispute addresses the competency of the deceased client when the deceased client executed a document that is the basis of the dispute or whether the deceased client was a victim of fraud, undue influence, or duress when the deceased client executed a document that is the basis of the dispute.

(2) An attorney, concerning a communication made to the attorney by a client in that relationship or the attorney's advice to a client, except that if the client is an insurance company, the attorney may be compelled to testify, subject to an in camera inspection by a court, about communications made by the client to the attorney or by the attorney to the client that are related to the attorney's aiding or furthering an ongoing or future commission of bad faith by the client, if the party seeking disclosure of the communications has made a prima-facie showing of bad faith, fraud, or criminal misconduct by the client.

(B)

(1) A physician or a dentist concerning a communication made to the physician or dentist by a patient in that relation or the physician's or dentist's advice to a patient, except as otherwise provided in this division, division (B)(2), and division (B)(3) of this section, and except that, if the patient is deemed by section 2151.421 of the Revised Code to have waived any testimonial privilege under this division, the physician may be compelled to testify on the same subject.

The testimonial privilege established under this division does not apply, and a physician or dentist may testify or may be compelled to testify, in any of the following circumstances:

(a) In any civil action, in accordance with the discovery provisions of the Rules of Civil Procedure in connection with a civil action, or in connection with a claim under Chapter 4123. of the Revised Code, under any of the following circumstances:

(i) If the patient or the guardian or other legal representative of the patient gives express consent;

(ii) If the patient is deceased, the spouse of the patient or the executor or administrator of the patient's estate gives express consent;

(iii) If a medical claim, dental claim, chiropractic claim, or optometric claim, as defined in section 2305.113 of the Revised Code, an action for wrongful death, any other type of civil action, or a claim under Chapter 4123. of the Revised Code is filed by the patient, the personal representative of the estate of the patient if deceased, or the patient's guardian or other legal representative.

(b) In any civil action concerning court-ordered treatment or services received by a patient, if the court-ordered treatment or services were ordered as part of a case plan journalized under section 2151.412 of the Revised Code or the court-ordered treatment or services are necessary or relevant to dependency, neglect, or abuse or temporary or permanent custody proceedings under Chapter 2151. of the Revised Code.

(c) In any criminal action concerning any test or the results of any test that determines the presence or concentration of alcohol, a drug of abuse, a combination of them, a controlled substance, or a metabolite of a controlled substance in the patient's whole blood, blood serum or plasma, breath, urine, or other bodily substance at any time relevant to the criminal offense in question.

(d) In any criminal action against a physician or dentist. In such an action, the testimonial privilege established under this division does not prohibit the admission into evidence, in accordance with the Rules of Evidence, of a patient's medical or dental records or other communications between a patient and the physician or dentist that are related to the action and obtained by subpoena, search warrant, or other lawful means. A court that permits or compels a physician or dentist to testify in such an action or permits the introduction into evidence of patient records or other communications in such an action shall require that appropriate measures be taken to ensure that the confidentiality of any patient named or otherwise identified in the records is maintained. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(e)

(i) If the communication was between a patient who has since died and the deceased patient's physician or dentist, the communication is relevant to a dispute between parties who claim through that deceased patient, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction, and the dispute addresses the competency of the deceased patient when the deceased patient executed a document that is the basis of the dispute or whether the deceased patient was a victim of fraud, undue influence, or duress when the deceased patient executed a document that is the basis of the dispute.

(ii) If neither the spouse of a patient nor the executor or administrator of that patient's estate gives consent under division (B)(1)(a)(ii) of this section, testimony or the disclosure of the patient's medical records by a physician, dentist, or other health care provider under division (B)(1)(e)(i) of this section is a permitted use or disclosure of protected health information, as defined in 45 C.F.R. 160.103, and an authorization or opportunity to be heard shall not be required.

(iii) Division (B)(1)(e)(i) of this section does not require a mental health professional to disclose psychotherapy notes, as defined in 45 C.F.R. 164.501.

(iv) An interested person who objects to testimony or disclosure under division (B)(1)(e)(i) of this section may seek a protective order pursuant to Civil Rule 26.

(v) A person to whom protected health information is disclosed under division (B)(1)(e)(i) of this section shall not use or disclose the protected health information for any purpose other than the litigation or proceeding for which the information was requested and shall return the protected health information to the covered entity or destroy the protected health information, including all copies made, at the conclusion of the litigation or proceeding.

(2)

(a) If any law enforcement officer submits a written statement to a health care provider that states that an official criminal investigation has begun regarding a specified person or that a criminal action or proceeding has been commenced against a specified person, that requests the provider to supply to the officer copies of any records the provider possesses that pertain to any test or the results of any test administered to the specified person to determine the presence or concentration of alcohol, a drug of abuse, a combination of them, a controlled substance, or a metabolite of a controlled substance in the person's whole blood, blood serum or plasma, breath, or urine at any time relevant to the criminal offense in question, and that conforms to section 2317.022 of the Revised Code, the provider, except to the extent specifically prohibited by any law of this state or of the United States, shall supply to the officer a copy of any of the requested records the provider possesses. If the health care provider does not possess any of the requested records, the provider shall give the officer a written statement that indicates that the provider does not possess any of the requested records.

(b) If a health care provider possesses any records of the type described in division (B)(2)(a) of this section regarding the person in question at any time relevant to the criminal offense in question, in lieu of personally testifying as to the results of the test in question, the custodian of the records may submit a certified copy of the records, and, upon its submission, the certified copy is qualified as authentic evidence and may be admitted as evidence in accordance with the Rules of Evidence. Division (A) of section 2317.422 of the Revised Code does not apply to any certified copy of records submitted in accordance with this division. Nothing in this division shall be construed to limit the right of any party to call as a witness the person who administered the test to which the records pertain, the person under whose supervision the test was administered, the custodian of the records, the person who made the records, or the person under whose supervision the records were made.

(3)

(a) If the testimonial privilege described in division (B)(1) of this section does not apply as provided in division (B)(1)(a)(iii) of this section, a physician or dentist may be compelled to testify or to submit to discovery under the Rules of Civil Procedure only as to a communication made to the physician or dentist by the patient in question in that relation, or the physician's or dentist's advice to the patient in question, that related causally or historically to physical or mental injuries that are relevant to issues in the medical claim, dental claim, chiropractic claim, or optometric claim, action for wrongful death, other civil action, or claim under Chapter 4123. of the Revised Code.

(b) If the testimonial privilege described in division (B)(1) of this section does not apply to a physician or dentist as provided in division (B)(1)(c) of this section, the physician or dentist, in lieu of personally testifying as to the results of the test in question, may submit a certified copy of those results, and, upon its submission, the certified copy is qualified as authentic evidence and may be admitted as evidence in accordance with the Rules of Evidence. Division (A) of section 2317.422 of the Revised Code does not apply to any certified copy of results submitted in accordance with this division. Nothing in this division shall be construed to limit the right of any party to call as a witness the person who administered the test in question, the person under whose supervision the test was administered, the custodian of the results of the test, the person who compiled the results, or the person under whose supervision the results were compiled.

(4) The testimonial privilege described in division (B)(1) of this section is not waived when a communication is made by a physician to a pharmacist or when there is communication between a patient and a pharmacist in furtherance of the physician-patient relation.

(5)

(a) As used in divisions (B)(1) to (4) of this section, "communication" means acquiring, recording, or transmitting any information, in any manner, concerning any facts, opinions, or statements necessary to enable a physician or dentist to diagnose, treat, prescribe, or act for a patient. A "communication" may include, but is not limited to, any medical or dental, office, or hospital communication such as a record, chart, letter, memorandum, laboratory test and results, x-ray, photograph, financial statement, diagnosis, or prognosis.

(b) As used in division (B)(2) of this section, "health care provider" means a hospital, ambulatory care facility, long-term care facility, pharmacy, emergency facility, or health care practitioner.

(c) As used in division (B)(5)(b) of this section:

(i) "Ambulatory care facility" means a facility that provides medical, diagnostic, or surgical treatment to patients who do not require hospitalization, including a dialysis center, ambulatory surgical facility, cardiac catheterization facility, diagnostic imaging center, extracorporeal shock wave lithotripsy center, home health agency, inpatient hospice, birthing center, radiation therapy center, emergency facility, and an urgent care center. "Ambulatory health care facility" does not include the private office of a physician or dentist, whether the office is for an individual or group practice.

(ii) "Emergency facility" means a hospital emergency department or any other facility that provides emergency medical services.

(iii) "Health care practitioner" has the same meaning as in section 4769.01 of the Revised Code.

(iv) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(v) "Long-term care facility" means a nursing home, residential care facility, or home for the aging, as those terms are defined in section 3721.01 of the Revised Code; a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults; a nursing facility or intermediate care facility for the mentally retarded, as those terms are defined in section 5111.20 of the Revised Code; a facility or portion of a facility certified as a skilled nursing facility under Title XVIII of the "Social Security Act," 49 Stat. 286 (1965), 42 U.S.C.A. 1395, as amended.

(vi) "Pharmacy" has the same meaning as in section 4729.01 of the Revised Code.

(d) As used in divisions (B)(1) and (2) of this section, "drug of abuse" has the same meaning as in section 4506.01 of the Revised Code.

(6) Divisions (B)(1), (2), (3), (4), and (5) of this section apply to doctors of medicine, doctors of osteopathic medicine, doctors of podiatry, and dentists.

(7) Nothing in divisions (B)(1) to (6) of this section affects, or shall be construed as affecting, the immunity from civil liability conferred by section 307.628 of the Revised Code or the immunity from civil liability conferred by section 2305.33 of the Revised Code upon physicians who report an employee's use of a drug of abuse, or a condition of an employee other than one involving the use of a drug of abuse, to the employer of the employee in accordance with division (B) of that section. As used in division (B)(7) of this section, "employee," "employer," and "physician" have the same meanings as in section 2305.33 of the Revised Code.

(C)

(1) A cleric, when the cleric remains accountable to the authority of that cleric's church, denomination, or sect, concerning a confession made, or any information confidentially communicated, to the cleric for a religious counseling purpose in the cleric's professional character. The cleric may testify by express consent of the person making the communication, except when the disclosure of the information is in violation of a sacred trust and except that, if the person voluntarily testifies or is deemed by division (A)(4)(c) of section 2151.421 of the Revised Code to have waived any testimonial privilege under this division, the cleric may be compelled to testify on the same subject except when disclosure of the information is in violation of a sacred trust.

(2) As used in division (C) of this section:

(a) "Cleric" means a member of the clergy, rabbi, priest, Christian Science practitioner, or regularly ordained, accredited, or licensed minister of an established and legally cognizable church, denomination, or sect.

(b) "Sacred trust" means a confession or confidential communication made to a cleric in the cleric's ecclesiastical capacity in the course of discipline enjoined by the church to which the cleric belongs, including, but not limited to, the Catholic Church, if both of the following apply:

(i) The confession or confidential communication was made directly to the cleric.

(ii) The confession or confidential communication was made in the manner and context that places the cleric specifically and strictly under a level of confidentiality that is considered inviolate by canon law or church doctrine.

(D) Husband or wife, concerning any communication made by one to the other, or an act done by either in the presence of the other, during coverture, unless the communication was made, or act done, in the known presence or hearing of a third person competent to be a witness; and such rule is the same if the marital relation has ceased to exist;

(E) A person who assigns a claim or interest, concerning any matter in respect to which the person would not, if a party, be permitted to testify;

(F) A person who, if a party, would be restricted under section 2317.03 of the Revised Code, when the property or thing is sold or transferred by an executor, administrator, guardian, trustee, heir, devisee, or legatee, shall be restricted in the same manner in any action or proceeding concerning the property or thing.

(G)

(1) A school guidance counselor who holds a valid educator license from the state board of education as provided for in section 3319.22 of the Revised Code, a person licensed under Chapter 4757. of the Revised Code as a professional clinical counselor, professional counselor, social worker, independent social worker, marriage and family therapist or independent marriage and family therapist, or registered under Chapter 4757. of the Revised Code as a social work assistant concerning a confidential communication received from a client in that relation or the person's advice to a client unless any of the following applies:

(a) The communication or advice indicates clear and present danger to the client or other persons. For the purposes of this division, cases in which there are indications of present or past child abuse or neglect of the client constitute a clear and present danger.

(b) The client gives express consent to the testimony.

(c) If the client is deceased, the surviving spouse or the executor or administrator of the estate of the deceased client gives express consent.

(d) The client voluntarily testifies, in which case the school guidance counselor or person licensed or registered under Chapter 4757. of the Revised Code may be compelled to testify on the same subject.

(e) The court in camera determines that the information communicated by the client is not germane to the counselor-client, marriage and family therapist-client, or social worker-client relationship.

(f) A court, in an action brought against a school, its administration, or any of its personnel by the client, rules after an in-camera inspection that the testimony of the school guidance counselor is relevant to that action.

(g) The testimony is sought in a civil action and concerns court-ordered treatment or services received by a patient as part of a case plan journalized under section 2151.412 of the Revised Code or the court-ordered treatment or services are necessary or relevant to dependency, neglect, or abuse or temporary or permanent custody proceedings under Chapter 2151. of the Revised Code.

(2) Nothing in division (G)(1) of this section shall relieve a school guidance counselor or a person licensed or registered under Chapter 4757. of the Revised Code from the requirement to report information concerning child abuse or neglect under section 2151.421 of the Revised Code.

(H) A mediator acting under a mediation order issued under division (A) of section 3109.052 of the Revised Code or otherwise issued in any proceeding for divorce, dissolution, legal separation, annulment, or the allocation of parental rights and responsibilities for the care of children, in any action or proceeding, other than a criminal, delinquency, child abuse, child neglect, or dependent child action or proceeding, that is brought by or against either parent who takes part in mediation in accordance with the order and that pertains to the mediation process, to any information discussed or presented in the mediation process, to the allocation of parental rights and responsibilities for the care of the parents' children, or to the awarding of parenting time rights in relation to their children;

(I) A communications assistant, acting within the scope of the communication assistant's authority, when providing telecommunications relay service pursuant to section 4931.06 of the Revised Code or Title II of the "Communications Act of 1934," 104 Stat. 366 (1990), 47 U.S.C. 225, concerning a communication made through a telecommunications relay service. Nothing in this section shall limit the obligation of a communications assistant to divulge information or testify when mandated by federal law or regulation or pursuant to subpoena in a criminal proceeding.

Nothing in this section shall limit any immunity or privilege granted under federal law or regulation.

(J)

(1) A chiropractor in a civil proceeding concerning a communication made to the chiropractor by a patient in that relation or the chiropractor's advice to a patient, except as otherwise provided in this division. The testimonial privilege established under this division does not apply, and a chiropractor may testify or may be compelled to testify, in any civil action, in accordance with the discovery provisions of the Rules of Civil Procedure in connection with a civil action, or in connection with a claim under Chapter 4123. of the Revised Code, under any of the following circumstances:

(a) If the patient or the guardian or other legal representative of the patient gives express consent.

(b) If the patient is deceased, the spouse of the patient or the executor or administrator of the patient's estate gives express consent.

(c) If a medical claim, dental claim, chiropractic claim, or optometric claim, as defined in section 2305.113 of the Revised Code, an action for wrongful death, any other type of civil action, or a claim under Chapter 4123. of the Revised Code is filed by the patient, the personal representative of the estate of the patient if deceased, or the patient's guardian or other legal representative.

(2) If the testimonial privilege described in division (J)(1) of this section does not apply as provided in division (J)(1)(c) of this section, a chiropractor may be compelled to testify or to submit to discovery under the Rules of Civil Procedure only as to a communication made to the chiropractor by the patient in question in that relation, or the chiropractor's advice to the patient in question, that related causally or historically to physical or mental injuries that are relevant to issues in the medical claim, dental claim, chiropractic claim, or optometric claim, action for wrongful death, other civil action, or claim under Chapter 4123. of the Revised Code.

(3) The testimonial privilege established under this division does not apply, and a chiropractor may testify or be compelled to testify, in any criminal action or administrative proceeding.

(4) As used in this division, "communication" means acquiring, recording, or transmitting any information, in any manner, concerning any facts, opinions, or statements necessary to enable a chiropractor to diagnose, treat, or act for a patient. A communication may include, but is not limited to, any chiropractic, office, or hospital communication such as a record, chart, letter, memorandum, laboratory test and results, x-ray, photograph, financial statement, diagnosis, or prognosis.

(K)

(1) Except as provided under division (K)(2) of this section, a critical incident stress management team member concerning a communication received from an individual who receives crisis response services from the team member, or the team member's advice to the individual, during a debriefing session.

(2) The testimonial privilege established under division (K)(1) of this section does not apply if any of the following are true:

(a) The communication or advice indicates clear and present danger to the individual who receives crisis response services or to other persons. For purposes of this division, cases in which there are indications of present or past child abuse or neglect of the individual constitute a clear and present danger.

(b) The individual who received crisis response services gives express consent to the testimony.

(c) If the individual who received crisis response services is deceased, the surviving spouse or the executor or administrator of the estate of the deceased individual gives express consent.

(d) The individual who received crisis response services voluntarily testifies, in which case the team member may be compelled to testify on the same subject.

(e) The court in camera determines that the information communicated by the individual who received crisis response services is not germane to the relationship between the individual and the team member.

(f) The communication or advice pertains or is related to any criminal act.

(3) As used in division (K) of this section:

(a) "Crisis response services" means consultation, risk assessment, referral, and on-site crisis intervention services provided by a critical incident stress management team to individuals affected by crisis or disaster.

(b) "Critical incident stress management team member" or "team member" means an individual specially trained to provide crisis response services as a member of an organized community or local crisis response team that holds membership in the Ohio critical incident stress management network.

(c) "Debriefing session" means a session at which crisis response services are rendered by a critical incident stress management team member during or after a crisis or disaster.

(L)

(1) Subject to division (L)(2) of this section and except as provided in division (L)(3) of this section, an employee assistance professional, concerning a communication made to the employee assistance professional by a client in the employee assistance professional's official capacity as an employee assistance professional.

(2) Division (L)(1) of this section applies to an employee assistance professional who meets either or both of the following requirements:

(a) Is certified by the employee assistance certification commission to engage in the employee assistance profession;

(b) Has education, training, and experience in all of the following:

(i) Providing workplace-based services designed to address employer and employee productivity issues;

(ii) Providing assistance to employees and employees' dependents in identifying and finding the means to resolve personal problems that affect the employees or the employees' performance;

(iii) Identifying and resolving productivity problems associated with an employee's concerns about any of the following matters: health, marriage, family, finances, substance abuse or other addiction, workplace, law, and emotional issues;

(iv) Selecting and evaluating available community resources;

(v) Making appropriate referrals;

(vi) Local and national employee assistance agreements;

(vii) Client confidentiality.

(3) Division (L)(1) of this section does not apply to any of the following:

(a) A criminal action or proceeding involving an offense under sections 2903.01 to 2903.06 of the Revised Code if the employee assistance professional's disclosure or testimony relates directly to the facts or immediate circumstances of the offense;

(b) A communication made by a client to an employee assistance professional that reveals the contemplation or commission of a crime or serious, harmful act;

(c) A communication that is made by a client who is an unemancipated minor or an adult adjudicated to be incompetent and indicates that the client was the victim of a crime or abuse;

(d) A civil proceeding to determine an individual's mental competency or a criminal action in which a plea of not guilty by reason of insanity is entered;

(e) A civil or criminal malpractice action brought against the employee assistance professional;

(f) When the employee assistance professional has the express consent of the client or, if the client is deceased or disabled, the client's legal representative;

(g) When the testimonial privilege otherwise provided by division (L)(1) of this section is abrogated under law.

Amended by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 04-11-2003; 01-27-2006; 2006 HB144 06-15-2006; 2006 SB17 08-03-2006; 2006 SB8 08-17-2006; 2006 SB117 10-31-2007



Section 2317.021 - Extension of attorney-client privilege in case of dissolved corporation.

(A) As used in division (A) of section 2317.02 of the Revised Code:

"Client" means a person, firm, partnership, corporation, or other association that, directly or through any representative, consults an attorney for the purpose of retaining the attorney or securing legal service or advice from the attorney in the attorney's professional capacity, or consults an attorney employee for legal service or advice, and who communicates, either directly or through an agent, employee, or other representative, with such attorney; and includes an incompetent person whose guardian so consults the attorney in behalf of the incompetent person.

Where a corporation or association is a client having the privilege and it has been dissolved, the privilege shall extend to the last board of directors, their successors or assigns, or to the trustees, their successors or assigns.

This section shall be construed as in addition to, and not in limitation of, other laws affording protection to communications under the attorney-client privilege.

(B) As used in this section and in sections 2317.02 and 2317.03 of the Revised Code, "incompetent" or "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

Effective Date: 10-14-1963; 2007 HB53 08-07-2007



Section 2317.022 - Written statement requesting release of drug or alcohol test records.

(A) As used in this section:

(1) "Health care provider" has the same meaning as in section 2317.02 of the Revised Code.

(2) "Drug of abuse" has the same meaning as in section 4506.01 of the Revised Code.

(B) If an official criminal investigation has begun regarding a person or if a criminal action or proceeding is commenced against a person, any law enforcement officer who wishes to obtain from any health care provider a copy of any records the provider possesses that pertain to any test or the result of any test administered to the person to determine the presence or concentration of alcohol, a drug of abuse, or alcohol and a drug of abuse in the person's blood, breath, or urine at any time relevant to the criminal offense in question shall submit to the health care facility a written statement in the following form:

"WRITTEN STATEMENT REQUESTING THE RELEASE OF RECORDS

To: .................... (insert name of the health care provider in question).

I hereby state that an official criminal investigation has begun regarding, or a criminal action or proceeding has been commenced against, .................... (insert the name of the person in question), and that I believe that one or more tests has been administered to that person by this health care provider to determine the presence or concentration of alcohol, a drug of abuse, a combination of them, a controlled substance, or a metabolite of a controlled substance in that person's whole blood, blood serum or plasma, breath, or urine at a time relevant to the criminal offense in question. Therefore, I hereby request that, pursuant to division (B)(2) of section 2317.02 of the Revised Code, this health care provider supply me with copies of any records the provider possesses that pertain to any test or the results of any test administered to the person specified above to determine the presence or concentration of alcohol, a drug of abuse, a combination of them, a controlled substance, or a metabolite of a controlled substance in that person's whole blood, blood serum or plasma, breath, or urine at any time relevant to the criminal offense in question.

.....................................

(Name of officer)

.....................................

(Officer's title)

.....................................

(Officer's employing agency)

.....................................

(Officer's telephone number)

.....................................

.....................................

.....................................

(Agency's address)

.....................................

(Date written statement submitted)"

(C) A health care provider that receives a written statement of the type described in division (B) of this section shall comply with division (B)(2) of section 2317.02 of the Revised Code relative to the written statement.

Effective Date: 09-05-2001; 08-17-2006



Section 2317.023 - [Repealed].

Effective Date: 10-29-2005



Section 2317.03 - Cases in which a party shall not testify.

A party shall not testify when the adverse party is the guardian or trustee of an incompetent person, or of a child of a deceased person, or is an executor or administrator, or claims or defends as heir, grantee, assignee, devisee, or legatee of a deceased person except:

(A) As to facts which occurred after the appointment of the guardian or trustee of an incompetent person, and, in the other cases, after the time the decedent, grantor, assignor, or testator died;

(B) When the action or proceeding relates to a contract made through an agent by a person since deceased, and the agent is competent to testify as a witness, a party may testify on the same subject;

(C) If a party, or one having a direct interest, testifies to transactions or conversations with another party, the latter may testify as to the same transactions or conversations;

(D) If a party offers evidence of conversations or admissions of the opposite party, the latter may testify concerning the same conversations or admissions; and, if evidence of declarations against interest made by an incompetent or deceased person has been admitted, then any oral or written declaration made by such incompetent or deceased person concerning the same subject to which any such admitted evidence relates, and which but for this provision would be excluded as self-serving, shall be admitted in evidence if it be proved to the satisfaction of the trial judge that the declaration was made at a time when the declarant was competent to testify, concerning a subject matter in issue, and, when no apparent motive to misrepresent appears;

(E) In an action or proceeding by or against a partner or joint contractor, the adverse party shall not testify to transactions with, or admissions by, a partner or joint contractor since deceased, unless they were made in the presence of the surviving partner or joint contractor, and this rule applies without regard to the character in which the parties sue or are sued;

(F) If the claim or defense is founded on a book account, a party may testify that the book is the party's account book, that it is a book of original entries, that the entries therein were made in the regular course of business by the party personally, a person since deceased, or a disinterested person, and the book is then competent evidence in any case, without regard to the parties, upon like proof by any competent witness;

(G) If after testifying orally, a party dies, the evidence may be proved by either party on a further trial of the case, whereupon the opposite party may testify to the same matters;

(H) If a party dies and the party's deposition is offered in evidence, the opposite party may testify as to all competent matters therein.

This section does not apply to actions for causing death, or actions or proceedings involving the validity of a deed, will or codicil. When a case is plainly within the reason and spirit of this section and sections 2317.01 and 2317.02 of the Revised Code, though not within the strict letter, their principles shall be applied.

Effective Date: 10-04-1955; 2007 HB53 08-07-2007



Section 2317.04 - Impartial report of proceedings privileged.

The publication of a fair and impartial report of the proceedings before state or municipal legislative bodies, or before state or municipal executive bodies, boards, or officers, or the whole or a fair synopsis of any bill, ordinance, report, resolution, bulletin, notice, petition, or other document presented, filed, or issued in any proceeding before such legislative or executive body, board, or officer, shall be privileged, unless it is proved that such publication was made maliciously.

Effective Date: 10-01-1953



Section 2317.05 - Impartial report of indictment, warrant, affidavit, or arrest privileged.

The publication of a fair and impartial report of the return of any indictment, the issuing of any warrant, the arrest of any person accused of crime, or the filing of any affidavit, pleading, or other document in any criminal or civil cause in any court of competent jurisdiction, or of a fair and impartial report of the contents thereof, is privileged, unless it is proved that the same was published maliciously, or that defendant has refused or neglected to publish in the same manner in which the publication complained of appeared, a reasonable written explanation or contradiction thereof by the plaintiff, or that the publisher has refused, upon request of the plaintiff, to publish the subsequent determination of such suit or action. This section and section 2317.04 of the Revised Code do not authorize the publication of blasphemous or indecent matter.

Effective Date: 10-01-1953



Section 2317.06 - Proving testimony of absent witness.

(A) If a party or witness, after testifying orally, dies, is beyond the jurisdiction of the court, cannot be found after diligent search, is unable to testify because of any physical or mental infirmity, or has been summoned but appears to have been kept away by the adverse party and if the evidence of the party or witness has been taken down by an official stenographer, the evidence so taken may be read in evidence by either party on the further trial of the case and shall be prima-facie evidence of what the deceased party or witness testified to orally on the former trial. If the evidence has not been taken by an official stenographer, it may be proved by witnesses who were present at the former trial, having knowledge of the testimony. All testimony so offered shall be open to all objections that might be taken if the witness was personally present.

(B)

(1) If it is necessary in a civil action before the court to procure the testimony of a person who is imprisoned in a workhouse, juvenile detention facility, jail, or state correctional institution within this state, or who is in the custody of the department of youth services, the court shall require that the person's testimony be taken by deposition pursuant to the Civil Rules at the place of the person's confinement, unless the court determines that the interests of justice demand that the person be brought before the court for the presentation of the person's testimony.

(2) If the court determines that the interests of justice demand that a person specified in division (B)(1) of this section be brought before the court for the presentation of the person's testimony, the court shall order the person to be brought before it under the procedures set forth in division (B) or (C) of section 2945.47 of the Revised Code.

(C) When a person's deposition is taken pursuant to division (B)(1) of this section, the person shall remain in the custody of the officer who is in charge of the person, and the officer shall provide reasonable facilities for the taking of the deposition.

(D) The person requesting the testimony of the person whose deposition is taken pursuant to division (B)(1) of this section shall pay the expense of taking the deposition, except that the court may tax the expense as court costs in appropriate cases.

Effective Date: 10-06-1994; 2007 HB53 08-07-2007



Section 2317.07 - Examination of party.

At the instance of the adverse party, a party may be examined as if under cross-examination, orally, by way of deposition, like any other witness, by way of written interrogatories filed in the action or proceeding, or by any one or more of such methods. The party calling for such examination shall not thereby be concluded but may rebut it by evidence.

Effective Date: 06-30-1971



Section 2317.08 to 2317.20 - [Repealed].

Effective Date: 07-01-1971



Section 2317.21 - Attachment of witness who disobeys subpoena.

When a witness, except a witness who has demanded and has not been paid his traveling fees and fee for one day's attendance when a subpoena is served upon him, as authorized by the provisions of section 2317.18 of the Revised Code, fails to obey a subpoena personally served, the court or officer, before whom his attendance is required, may issue to the sheriff or a constable of the county, a writ of attachment, commanding him to arrest and bring the person named in the writ before such court or officer at the time and place the writ fixes, to give his testimony and answer for the contempt. If such writ does not require the witness to be immediately brought, he may give bond for a sum fixed by the court of common pleas or the court which issued the subpoena, with surety, for his appearance, which sum shall be endorsed on the back of the writ, except that, if no sum is so endorsed, it shall be one hundred dollars. When the witness was not personally served, the court, by a rule, may order him to show cause why such writ should not issue against him.

Effective Date: 10-27-1981



Section 2317.22 - Punishment for contempt.

Punishment for the acts of contempt specified in section 2317.20 of the Revised Code shall be as follows: When the witness fails to attend in obedience to a subpoena, the court or officer may fine him not more than fifty dollars; in other cases, not more than fifty dollars nor less than five dollars; or the court or officer may imprison such witness in the county jail, there to remain until he submits to be sworn, testifies, or gives his deposition.

Effective Date: 10-01-1953



Section 2317.23 - Disposition of fines.

A fine imposed under section 2317.22 of the Revised Code by the court shall be paid into the county treasury; that imposed by an officer shall be for the use of the party for whom the witness was subpoenaed. The witness also shall be liable to the party injured for any damages occasioned by his failure to attend, or refusal to be sworn, to testify, or to give his deposition.

Effective Date: 10-01-1953



Section 2317.24 - Release of witness from imprisonment.

A witness imprisoned by an officer under section 2317.22 of the Revised Code may apply to a judge of the supreme court, court of appeals, court of common pleas, or probate court, who may discharge him if it appears that such imprisonment is illegal.

Effective Date: 10-01-1953



Section 2317.25 - Contents of attachment or order to commit.

Every attachment for the arrest or order to commit a witness to prison by a court or officer, pursuant to sections 2317.21 and 2317.22 of the Revised Code, must be under seal of the court or official seal of the officer, if he has one, and must particularly specify the cause of the arrest or commitment. When committed for a refusal to answer a question, the question must be stated in the order.

Effective Date: 10-01-1953



Section 2317.26 - Order of commitment.

The order of commitment mentioned in section 2317.25 of the Revised Code may be directed to the sheriff or a constable of the county where the witness resides, or is at the time, and shall be executed by committing him to the jail of such county, and delivering a copy of it to the jailer.

Effective Date: 10-27-1981



Section 2317.27, 2317.28 - [Repealed].

Effective Date: 07-01-1971



Section 2317.29 - May not sue or serve witness out of his county.

A witness shall not be liable to be sued, in a county in which he does not reside, by being served with a summons in such county while going, returning or attending in obedience to a subpoena.

Effective Date: 10-01-1953



Section 2317.30 - Oath of witness.

Before testifying, a witness shall be sworn to testify the truth, the whole truth, and nothing but the truth.

Effective Date: 10-01-1953



Section 2317.31 to 2317.35 - [Repealed].

Effective Date: 07-01-1971



Section 2317.36 - Admissible reports.

A written report or finding of facts prepared by an expert who is not a party to the cause, nor an employee of a party, except for the purpose of making such report or finding, nor financially interested in the result of the controversy, and containing the conclusions resulting wholly or partly from written information furnished by the co-operation of several persons acting for a common purpose, shall, in so far as the same is relevant, be admissible when testified to by the person, or one of the persons, making such report or finding without calling as witnesses the persons furnishing the information, and without producing the books or other writings on which the report for finding is based, if, in the opinion of the court, no substantial injustice will be done the opposite party.

Effective Date: 10-01-1953



Section 2317.37 - Cross-examination by adverse party.

Any person who has furnished information on which a report or finding mentioned in section 2317.36 of the Revised Code is based may be cross-examined by the adverse party, but the fact that his testimony is not obtainable shall not render the report or finding inadmissible, unless the trial court finds that substantial injustice would be done to the adverse party by its admission.

Effective Date: 10-01-1953



Section 2317.38 - Notice of intention to offer report.

The report or finding mentioned in section 2317.36 of the Revised Code is not admissible unless the party offering it has given notice to the adverse party a reasonable time before trial of his intention to offer it, together with a copy of the report or finding, or so much thereof as relates to the controversy, and has afforded him a reasonable opportunity to inspect and copy any records or other documents in the offering party's possession or control, on which the report or finding was based, and also the names of all persons furnishing facts upon which the report or finding was based.

This section and sections 2317.36 and 2317.37 of the Revised Code shall be so interpreted and construed as to effectuate their general purpose to make the law of this state uniform with those states which enact similar legislation.

Effective Date: 10-01-1953



Section 2317.39 - Report of investigations conducted by court made available to all parties.

Whenever an investigation into the facts of any case, civil or criminal, pending at the time of such investigation in any court, is made, conducted, or participated in, directly or indirectly, by any court or any department thereof, through public employees, paid private investigators, social workers, friends of the court, or any other persons, and a report of such investigation is prepared for submission to the court, the contents of such report shall not be considered by any judge of the court wherein such case is pending either before the trial of the case or at any stage of the proceedings prior to final disposition thereof, unless the full contents of such report have been made readily available and accessible to all parties to the case or their counsel. The parties or their counsel shall be notified in writing of the fact that an investigation has been made, that a report has been submitted, and that the contents of the report are available for examination. Such notice shall be given at least five days prior to the time the contents of any report are to be considered by any judge of the court wherein the case is pending. In the event that a report following any investigation is prepared for submission orally, such oral report shall be reduced to writing prior to the issuance of notice of the availability of such report for examination.

This section does not apply only to the utilization of the contents of such reports as testimony, but shall prevent any judge from familiarizing himself with such contents in any manner unless this section has been fully complied with.

Effective Date: 10-01-1953



Section 2317.40 - Records as evidence.

As used in this section "business" includes every kind of business, profession, occupation, calling, or operation of institutions, whether carried on for profit or not.

A record of an act, condition, or event, in so far as relevant, is competent evidence if the custodian or the person who made such record or under whose supervision such record was made testifies to its identity and the mode of its preparation, and if it was made in the regular course of business, at or near the time of the act, condition, or event, and if, in the opinion of the court, the sources of information, method, and time of preparation were such as to justify its admission.

This section shall be so interpreted and construed as to effectuate its general purpose to make the law of this state uniform with those states which enact similar legislation.

Effective Date: 09-16-1957



Section 2317.41 - Photographic copies of records admissible as competent evidence.

"Photograph" as used in this section includes but is not limited to microphotograph, a roll or strip of film, a roll or strip of microfilm, a photostatic copy, or an optically-imaged copy.

To the extent that a record would be competent evidence under section 2317.40 of the Revised Code, a photograph of such record shall be competent evidence if the custodian of the photograph or the person who made such photograph or under whose supervision such photograph was made testifies to the identity of and the mode of making such photograph, and if, in the opinion of the trial court, the record has been destroyed or otherwise disposed of in good faith in the regular course of business, and the mode of making such photograph was such as to justify its admission. If a photograph is admissible under this section, the court may admit the whole or a part thereof.

Such photograph shall be admissible only if the party offering it has delivered a copy of it, or so much thereof as relates to the controversy, to the adverse party a reasonable time before trial, unless in the opinion of the court the adverse party has not been unfairly surprised by the failure to deliver such copy. No such photograph need be submitted to the adverse party as prescribed in this section unless the original instrument would be required to be so submitted.

Effective Date: 10-04-1996



Section 2317.42 - Reports or certified copies to be admitted.

Official reports made by officers of this state, or certified copies of the same, on a matter within the scope of their duty as defined by statute, shall, in so far as relevant, be admitted as evidence of the matters stated therein.

Effective Date: 06-30-1971



Section 2317.421 - Prima-facie evidence of the reasonableness of medical bills.

In an action for damages arising from personal injury or wrongful death, a written bill or statement, or any relevant portion thereof, itemized by date, type of service rendered, and charge, shall, if otherwise admissible, be prima-facie evidence of the reasonableness of any charges and fees stated therein for medication and prosthetic devices furnished, or medical, dental, hospital, and funeral services rendered by the person, firm, or corporation issuing such bill or statement, provided, that such bill or statement shall be prima-facie evidence of reasonableness only if the party offering it delivers a copy of it, or the relevant portion thereof, to the attorney of record for each adverse party not less than five days before trial.

Effective Date: 06-01-1970



Section 2317.422 - Authentication of nursing, rest, community alternative home and residential care facilities records.

(A) Notwithstanding sections 2317.40 and 2317.41 of the Revised Code but subject to division (B) of this section, the records, or copies or photographs of the records, of a hospital, homes required to be licensed pursuant to section 3721.01 of the Revised Code, and residential facilities licensed pursuant to section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults, in lieu of the testimony in open court of their custodian, person who made them, or person under whose supervision they were made, may be qualified as authentic evidence if any such person endorses thereon the person's verified certification identifying such records, giving the mode and time of their preparation, and stating that they were prepared in the usual course of the business of the institution. Such records, copies, or photographs may not be qualified by certification as provided in this section unless the party intending to offer them delivers a copy of them, or of their relevant portions, to the attorney of record for each adverse party not less than five days before trial. Nothing in this section shall be construed to limit the right of any party to call the custodian, person who made such records, or person under whose supervision they were made, as a witness.

(B) Division (A) of this section does not apply to any certified copy of the results of any test given to determine the presence or concentration of alcohol, a drug of abuse, a combination of them, a controlled substance, or a metabolite of a controlled substance in a patient's whole blood, blood serum or plasma, breath, or urine at any time relevant to a criminal offense that is submitted in a criminal action or proceeding in accordance with division (B)(2)(b) or (B)(3)(b) of section 2317.02 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-09-1994; 08-17-2006



Section 2317.43 - Medical liability action - defendant's expression of sympathy for victim inadmissible.

(A) In any civil action brought by an alleged victim of an unanticipated outcome of medical care or in any arbitration proceeding related to such a civil action, any and all statements, affirmations, gestures, or conduct expressing apology, sympathy, commiseration, condolence, compassion, or a general sense of benevolence that are made by a health care provider or an employee of a health care provider to the alleged victim, a relative of the alleged victim, or a representative of the alleged victim, and that relate to the discomfort, pain, suffering, injury, or death of the alleged victim as the result of the unanticipated outcome of medical care are inadmissible as evidence of an admission of liability or as evidence of an admission against interest.

(B) For purposes of this section, unless the context otherwise requires:

(1) "Health care provider" has the same meaning as in division (B)(5) of section 2317.02 of the Revised Code.

(2) "Relative" means a victim's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister, or spouse's parents. The term includes said relationships that are created as a result of adoption. In addition, "relative" includes any person who has a family-type relationship with a victim.

(3) "Representative" means a legal guardian, attorney, person designated to make decisions on behalf of a patient under a medical power of attorney, or any person recognized in law or custom as a patient's agent.

(4) "Unanticipated outcome" means the outcome of a medical treatment or procedure that differs from an expected result.

Enacted eff. 9/13/2004.



Section 2317.44 to 2317.441 - [Repealed].

Effective Date: 07-01-1971



Section 2317.45, 2317.46 - [Repealed].

Effective Date: 07-06-2001



Section 2317.47 - Blood tests by court order.

Whenever it is relevant in a civil or criminal action or proceeding to determine the paternity or identity of any person, the trial court on motion shall order any party to the action and any person involved in the controversy or proceeding to submit to one or more blood-grouping tests, to be made by qualified physicians or other qualified persons not to exceed three, to be selected by the court and under such restrictions or directions as the court or judge deems proper. In cases where exclusion is established, the results of the tests together with the findings of the experts of the fact of nonpaternity are receivable in evidence. Such experts shall be subject to cross-examination by both parties after the court has caused them to disclose their findings to the court or to the court and jury. Whenever the court orders such blood-grouping tests to be taken and one of the parties refuses to submit to such test, such fact shall be disclosed upon the trial unless good cause is shown to the contrary. The court shall determine how and by whom the costs of such examination shall be paid.

Effective Date: 10-01-1953



Section 2317.48 - Action for discovery.

When a person claiming to have a cause of action or a defense to an action commenced against him, without the discovery of a fact from the adverse party, is unable to file his complaint or answer, he may bring an action for discovery, setting forth in his complaint in the action for discovery the necessity and the grounds for the action, with any interrogatories relating to the subject matter of the discovery that are necessary to procure the discovery sought. Unless a motion to dismiss the action is filed under Civil Rule 12, the complaint shall be fully and directly answered under oath by the defendant. Upon the final disposition of the action, the costs of the action shall be taxed in the manner the court deems equitable.

Effective Date: 04-04-1985



Section 2317.49 to 2317.51 - [Repealed].

Effective Date: 07-01-1971



Section 2317.52 - Cross-examination of agent or employee.

When the action or proceeding relates to a transaction or occurrence in which it has been shown or it is admitted that the adverse party acted either in whole or in part through an agent or employee, such agent or employee of the adverse party may be called as a witness and examined as if under cross-examination upon any matters at issue between the parties which are shown or admitted to have been within the scope of such agent's or employee's authority or employment.

The party calling for such examination shall not thereby be concluded but may rebut such agent's or employee's testimony by counter testimony.

The party whose agent or employee is called as a witness by the adverse party and whose agent or employee is examined as if under cross-examination shall not thereby be concluded but may rebut such agent's or employee's testimony by counter testimony.

Effective Date: 09-13-1957



Section 2317.54 - Informed consent to surgical or medical procedure or course of procedures.

No hospital, home health agency, ambulatory surgical facility, or provider of a hospice care program or pediatric respite care program shall be held liable for a physician's failure to obtain an informed consent from the physician's patient prior to a surgical or medical procedure or course of procedures, unless the physician is an employee of the hospital, home health agency, ambulatory surgical facility, or provider of a hospice care program or pediatric respite care program.

Written consent to a surgical or medical procedure or course of procedures shall, to the extent that it fulfills all the requirements in divisions (A), (B), and (C) of this section, be presumed to be valid and effective, in the absence of proof by a preponderance of the evidence that the person who sought such consent was not acting in good faith, or that the execution of the consent was induced by fraudulent misrepresentation of material facts, or that the person executing the consent was not able to communicate effectively in spoken and written English or any other language in which the consent is written. Except as herein provided, no evidence shall be admissible to impeach, modify, or limit the authorization for performance of the procedure or procedures set forth in such written consent.

(A) The consent sets forth in general terms the nature and purpose of the procedure or procedures, and what the procedures are expected to accomplish, together with the reasonably known risks, and, except in emergency situations, sets forth the names of the physicians who shall perform the intended surgical procedures.

(B) The person making the consent acknowledges that such disclosure of information has been made and that all questions asked about the procedure or procedures have been answered in a satisfactory manner.

(C) The consent is signed by the patient for whom the procedure is to be performed, or, if the patient for any reason including, but not limited to, competence, minority, or the fact that, at the latest time that the consent is needed, the patient is under the influence of alcohol, hallucinogens, or drugs, lacks legal capacity to consent, by a person who has legal authority to consent on behalf of such patient in such circumstances, including either of the following:

(1) The parent, whether the parent is an adult or a minor, of the parent's minor child;

(2) An adult whom the parent of the minor child has given written authorization to consent to a surgical or medical procedure or course of procedures for the parent's minor child.

Any use of a consent form that fulfills the requirements stated in divisions (A), (B), and (C) of this section has no effect on the common law rights and liabilities, including the right of a physician to obtain the oral or implied consent of a patient to a medical procedure, that may exist as between physicians and patients on July 28, 1975.

As used in this section the term "hospital" has the same meaning as in section 2305.113 of the Revised Code; "home health agency" has the same meaning as in section 5101.61 of the Revised Code; "ambulatory surgical facility" has the meaning as in division (A) of section 3702.30 of the Revised Code; and "hospice care program" and "pediatric respite care program" have the same meanings as in section 3712.01 of the Revised Code. The provisions of this division apply to hospitals, doctors of medicine, doctors of osteopathic medicine, and doctors of podiatric medicine.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-11-2003; 2008 HB125 06-25-2008



Section 2317.56 - Information provided before abortion procedure.

(A) As used in this section:

(1) "Medical emergency" means a condition of a pregnant woman that, in the reasonable judgment of the physician who is attending the woman, creates an immediate threat of serious risk to the life or physical health of the woman from the continuation of the pregnancy necessitating the immediate performance or inducement of an abortion.

(2) "Medical necessity" means a medical condition of a pregnant woman that, in the reasonable judgment of the physician who is attending the woman, so complicates the pregnancy that it necessitates the immediate performance or inducement of an abortion.

(3) "Probable gestational age of the embryo or fetus" means the gestational age that, in the judgment of a physician, is, with reasonable probability, the gestational age of the embryo or fetus at the time that the physician informs a pregnant woman pursuant to division (B)(1)(b) of this section.

(B) Except when there is a medical emergency or medical necessity, an abortion shall be performed or induced only if all of the following conditions are satisfied:

(1) At least twenty-four hours prior to the performance or inducement of the abortion, a physician meets with the pregnant woman in person in an individual, private setting and gives her an adequate opportunity to ask questions about the abortion that will be performed or induced. At this meeting, the physician shall inform the pregnant woman, verbally or, if she is hearing impaired, by other means of communication, of all of the following:

(a) The nature and purpose of the particular abortion procedure to be used and the medical risks associated with that procedure;

(b) The probable gestational age of the embryo or fetus;

(c) The medical risks associated with the pregnant woman carrying the pregnancy to term.

The meeting need not occur at the facility where the abortion is to be performed or induced, and the physician involved in the meeting need not be affiliated with that facility or with the physician who is scheduled to perform or induce the abortion.

(2) At least twenty-four hours prior to the performance or inducement of the abortion, one or more physicians or one or more agents of one or more physicians do each of the following in person, by telephone, by certified mail, return receipt requested, or by regular mail evidenced by a certificate of mailing:

(a) Inform the pregnant woman of the name of the physician who is scheduled to perform or induce the abortion;

(b) Give the pregnant woman copies of the published materials described in division (C) of this section;

(c) Inform the pregnant woman that the materials given pursuant to division (B)(2)(b) of this section are published by the state and that they describe the embryo or fetus and list agencies that offer alternatives to abortion. The pregnant woman may choose to examine or not to examine the materials. A physician or an agent of a physician may choose to be disassociated from the materials and may choose to comment or not comment on the materials.

(3) Prior to the performance or inducement of the abortion, the pregnant woman signs a form consenting to the abortion and certifies both of the following on that form:

(a) She has received the information and materials described in divisions (B)(1) and (2) of this section, and her questions about the abortion that will be performed or induced have been answered in a satisfactory manner.

(b) She consents to the particular abortion voluntarily, knowingly, intelligently, and without coercion by any person, and she is not under the influence of any drug of abuse or alcohol.

(4) Prior to the performance or inducement of the abortion, the physician who is scheduled to perform or induce the abortion or the physician's agent receives a copy of the pregnant woman's signed form on which she consents to the abortion and that includes the certification required by division (B)(3) of this section.

(C) The department of health shall publish in English and in Spanish, in a typeface large enough to be clearly legible, and in an easily comprehensible format, the following materials on the department's web site:

(1) Materials that inform the pregnant woman about family planning information, of publicly funded agencies that are available to assist in family planning, and of public and private agencies and services that are available to assist her through the pregnancy, upon childbirth, and while the child is dependent, including, but not limited to, adoption agencies. The materials shall be geographically indexed; include a comprehensive list of the available agencies, a description of the services offered by the agencies, and the telephone numbers and addresses of the agencies; and inform the pregnant woman about available medical assistance benefits for prenatal care, childbirth, and neonatal care and about the support obligations of the father of a child who is born alive. The department shall ensure that the materials described in division (C)(1) of this section are comprehensive and do not directly or indirectly promote, exclude, or discourage the use of any agency or service described in this division.

(2) Materials that inform the pregnant woman of the probable anatomical and physiological characteristics of the zygote, blastocyte, embryo, or fetus at two-week gestational increments for the first sixteen weeks of pregnancy and at four-week gestational increments from the seventeenth week of pregnancy to full term, including any relevant information regarding the time at which the fetus possibly would be viable. The department shall cause these materials to be published only after it consults with the Ohio state medical association and the Ohio section of the American college of obstetricians and gynecologists relative to the probable anatomical and physiological characteristics of a zygote, blastocyte, embryo, or fetus at the various gestational increments. The materials shall use language that is understandable by the average person who is not medically trained, shall be objective and nonjudgmental, and shall include only accurate scientific information about the zygote, blastocyte, embryo, or fetus at the various gestational increments. If the materials use a pictorial, photographic, or other depiction to provide information regarding the zygote, blastocyte, embryo, or fetus, the materials shall include, in a conspicuous manner, a scale or other explanation that is understandable by the average person and that can be used to determine the actual size of the zygote, blastocyte, embryo, or fetus at a particular gestational increment as contrasted with the depicted size of the zygote, blastocyte, embryo, or fetus at that gestational increment.

(D) Upon the submission of a request to the department of health by any person, hospital, physician, or medical facility for one copy of the materials published in accordance with division (C) of this section, the department shall make the requested copy of the materials available to the person, hospital, physician, or medical facility that requested the copy.

(E) If a medical emergency or medical necessity compels the performance or inducement of an abortion, the physician who will perform or induce the abortion, prior to its performance or inducement if possible, shall inform the pregnant woman of the medical indications supporting the physician's judgment that an immediate abortion is necessary. Any physician who performs or induces an abortion without the prior satisfaction of the conditions specified in division (B) of this section because of a medical emergency or medical necessity shall enter the reasons for the conclusion that a medical emergency or medical necessity exists in the medical record of the pregnant woman.

(F) If the conditions specified in division (B) of this section are satisfied, consent to an abortion shall be presumed to be valid and effective.

(G) The performance or inducement of an abortion without the prior satisfaction of the conditions specified in division (B) of this section does not constitute, and shall not be construed as constituting, a violation of division (A) of section 2919.12 of the Revised Code. The failure of a physician to satisfy the conditions of division (B) of this section prior to performing or inducing an abortion upon a pregnant woman may be the basis of both of the following:

(1) A civil action for compensatory and exemplary damages as described in division (H) of this section;

(2) Disciplinary action under section 4731.22 of the Revised Code.

(H)

(1) Subject to divisions (H)(2) and (3) of this section, any physician who performs or induces an abortion with actual knowledge that the conditions specified in division (B) of this section have not been satisfied or with a heedless indifference as to whether those conditions have been satisfied is liable in compensatory and exemplary damages in a civil action to any person, or the representative of the estate of any person, who sustains injury, death, or loss to person or property as a result of the failure to satisfy those conditions. In the civil action, the court additionally may enter any injunctive or other equitable relief that it considers appropriate.

(2) The following shall be affirmative defenses in a civil action authorized by division (H)(1) of this section:

(a) The physician performed or induced the abortion under the circumstances described in division (E) of this section.

(b) The physician made a good faith effort to satisfy the conditions specified in division (B) of this section.

(3) An employer or other principal is not liable in damages in a civil action authorized by division (H)(1) of this section on the basis of the doctrine of respondeat superior unless either of the following applies:

(a) The employer or other principal had actual knowledge or, by the exercise of reasonable diligence, should have known that an employee or agent performed or induced an abortion with actual knowledge that the conditions specified in division (B) of this section had not been satisfied or with a heedless indifference as to whether those conditions had been satisfied.

(b) The employer or other principal negligently failed to secure the compliance of an employee or agent with division (B) of this section.

(4) Notwithstanding division (E) of section 2919.12 of the Revised Code, the civil action authorized by division (H)(1) of this section shall be the exclusive civil remedy for persons, or the representatives of estates of persons, who allegedly sustain injury, death, or loss to person or property as a result of a failure to satisfy the conditions specified in division (B) of this section.

(I) The department of job and family services shall prepare and conduct a public information program to inform women of all available governmental programs and agencies that provide services or assistance for family planning, prenatal care, child care, or alternatives to abortion.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2000



Section 2317.561 - View of ultrasound image of fetus prior to abortion.

In addition to the requirements in section 2317.56 of the Revised Code, if an obstetric ultrasound examination is performed at any time prior to the performance or inducement of an abortion or the physician performing or inducing the abortion determines that an ultrasound examination will be performed as part of the abortion procedure, the physician shall do both of the following prior to the performance or inducement of the abortion:

(A) Provide the pregnant woman receiving the abortion the opportunity to view the active ultrasound image of the embryo or fetus;

(B) Offer to provide the pregnant woman with a physical picture of the ultrasound image of the embryo or fetus.

The requirements of division (A) of this section shall be performed at no additional charge to the pregnant woman.

Effective Date: 2008 HB314 06-20-2008



Section 2317.62 - Presenting evidence of cost of annuity in connection with any issue of recoverable future damages.

(A) As used in this section:

(1) "Annuity" means an annuity that would be purchased from either of the following types of insurance companies:

(a) An insurance company that the A.M. Best Company, in its most recently published rating guide of life insurance companies, has rated A or better and has rated XII or higher as to financial size or strength;

(b)

(i) An insurance company that the superintendent of insurance, under rules adopted pursuant to Chapter 119. of the Revised Code for purposes of implementing this division, determines is licensed to do business in this state and, considering the factors described in division (A)(1)(b)(ii) of this section, is a stable insurance company that issues annuities that are safe and desirable;

(ii) In making determinations as described in division (A)(1)(b)(i) of this section, the superintendent shall be guided by the principle that the trier of fact in a tort action should be presented only with evidence as to the cost of annuities that are safe and desirable for the plaintiffs in such an action who are awarded damages. In making such determinations, the superintendent shall consider the financial condition, general standing, operating results, profitability, leverage, liquidity, amount and soundness of reinsurance, adequacy of reserves, and the management of any insurance company in question and also may consider ratings, grades, and classifications of any nationally recognized rating services of insurance companies and any other factors relevant to the making of such determinations.

(2) "Future damages" means damages that result from an injury or loss to person or property that is a subject of a tort action and that will accrue after the verdict or determination of liability by the trier of fact is rendered in that tort action.

(3) "Tort action" means a civil action for damages for injury or loss to person or property. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code, but does not include a civil action for damages for a breach of contract or another agreement between persons.

(4) "Trier of fact" means the jury or, in a nonjury action, the court.

(B) Consistent with the Rules of Evidence, any party to a tort action may present evidence of the cost of an annuity in connection with any issue of recoverable future damages. If such evidence is presented, then the trier of fact may consider that evidence in determining the future damages suffered by reason of an injury or loss to person or property that is a subject of the tort action. If such evidence is presented, the present value in dollars of any annuity is its cost.

Effective Date: 07-06-2001






Chapter 2319 - AFFIDAVITS; DEPOSITIONS

Section 2319.01 - Methods of taking testimony.

The testimony of witnesses may be taken:

(A) By affidavit;

(B) By deposition;

(C) By oral examination.

Effective Date: 10-01-1953



Section 2319.02 - Affidavit, deposition, oral testimony defined.

An affidavit is a written declaration under oath, made without notice to the adverse party. A deposition is a written declaration under oath, made upon notice to the adverse party. Oral testimony is that delivered from the lips of the witness.

Effective Date: 10-01-1953



Section 2319.03 - Use of affidavit.

An affidavit may be used to verify a pleading, to prove the service of the summons, notice, or other process in an action; or to obtain a provisional remedy, and examination of a witness, a stay of proceedings, or upon a motion, and in any other case permitted by law.

Effective Date: 10-01-1953



Section 2319.04 - Before whom affidavit may be made.

An affidavit may be made in or out of this state before any person authorized to take depositions, and unless it is a verification of a pleading it must be authenticated in the same way as a deposition.

Such affidavit may be made before any person authorized to administer oaths whether an attorney in the case or not.

Effective Date: 10-01-1953



Section 2319.05 to 2319.07 - [Repealed].

Effective Date: 07-01-1971



Section 2319.08 - Deposition in foreign suit.

Depositions may be taken when the testimony is required in an action, cause, or matter pending before any court or authority outside this state.

Effective Date: 10-01-1953



Section 2319.09 - Uniform foreign depositions.

Whenever any mandate, writ, or commission is issued out of any court of record in any other state, territory, district, or foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceedings as are employed for the purpose of taking testimony in proceedings pending in this state.

This section shall be so interpreted and construed as to effectuate its general purpose to make the law of this state uniform with those states which enact similar legislation.

Effective Date: 10-01-1953



Section 2319.10 - [Repealed].

Effective Date: 10-01-1971



Section 2319.11 - Officers authorized to take depositions for use outside of state.

Depositions taken in and to be used in this state must be taken by an officer or person whose authority is derived within the state; but, if for use elsewhere, they may be taken before a commissioner or officer who derives his authority from the state, district, or territory in which they are to be used.

Effective Date: 10-01-1953



Section 2319.12 to 2319.26 - [Repealed].

Effective Date: 07-01-1971



Section 2319.27 - Fees for taking depositions - lien.

Except as section 147.08 of the Revised Code governs the fees chargeable by a notary public for services rendered in connection with depositions, the fees and expenses chargeable for the taking and certifying of a deposition by a person who is authorized to do so in this state, including, but not limited to, a reporter, stenographer, or person described in Civil Rule 28, may be established by that person subject to the qualification specified in this section, and may be different than the fees and expenses charged for the taking and certifying of depositions by similar persons in other areas of this state. Unless, prior to the taking and certifying of a deposition, the parties who request it agree that the fees or expenses to be charged may exceed the usual and customary fees or expenses charged in the particular community for similar services, such a person shall not charge fees or expenses in connection with the taking and certifying of the deposition that exceed those usual and customary fees and expenses.

The person taking and certifying a deposition may retain the deposition until the fees and expenses that the person charged are paid. The person also shall tax the costs, if any, of a sheriff or other officer who serves any process in connection with the taking of a deposition and the fees of the witnesses, and, if directed by a person entitled to those costs or fees, may retain the deposition until those costs or fees are paid.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-1987



Section 2319.28 to 2319.31 - [Repealed].

Effective Date: 07-01-1971



Section 2319.32 to 2319.38 - [Repealed].

Effective Date: 09-22-1965



Section 2319.39 to 2319.51 - [Repealed].

Effective Date: 07-01-1971






Chapter 2321 - NEW TRIAL

Section 2321.01 - Appellate review without motion for new trial.

A motion for a new trial is not necessary as a prerequisite to obtain appellate review of the sufficiency or weight of the evidence submitted to the trial court where such evidence to be considered appears as a part of the record filed in the appellate court.

This section applies to any action or proceeding pending in the courts on October 27, 1949.

Effective Date: 10-01-1953



Section 2321.02 - [Repealed].

Effective Date: 03-17-1987



Section 2321.03 - [Repealed].

Effective Date: 07-01-1971



Section 2321.04 - Stating objection.

The objection made in the trial court with the ruling thereon must be stated, with the facts, or so much of the evidence as is necessary to explain it, and no more, and the whole as briefly as possible.

Effective Date: 10-01-1953



Section 2321.05 to 2321.16 - [Repealed].

Effective Date: 03-17-1987



Section 2321.17 - [Repealed].

Effective Date: 07-01-1971



Section 2321.18 - New trial or reversal granted only once.

The same trial court shall not grant more than one new trial on the weight of the evidence against the same party in the same case, nor shall the same court grant more than one judgment of reversal on the weight of the evidence against the same party in the same case.

Effective Date: 10-01-1953



Section 2321.19, 2321.20 - [Repealed].

Effective Date: 07-01-1971



Section 2321.21 - Application may be made after term.

When, with reasonable diligence, the grounds for a new trial could not be discovered before but are discovered after the term at which the journal entry of a final order, judgment, or decree has been approved by the trial court in writing and filed with the clerk of the court for journalization, the application for a new trial may be by petition, filed not later than the second term after the discovery, nor more than one year after the final order, judgment, or decree was rendered, on which a summons must issue, be returnable, and be served, or publication made, as in other cases.

Effective Date: 10-01-1953



Section 2321.22 - Facts in petition considered and case heard and decided.

The facts stated in the petition mentioned in section 2321.21 of the Revised Code, shall be considered as denied, without answer. If the service is complete in vacation, the case shall be heard and summarily decided at the ensuing term, and when completed in term, within twenty days after service. The case shall be placed on the trial docket, and the witnesses examined in open court, or their depositions taken as in other cases.

Effective Date: 10-01-1953






Chapter 2323 - JUDGMENT

Section 2323.01 to 2323.05 - [Repealed].

Effective Date: 07-01-1971



Section 2323.06 - Mortgagor and mortgagee mediation.

In an action for the foreclosure of a mortgage, the court may at any stage in the action require the mortgagor and the mortgagee to participate in mediation as the court considers appropriate and may include a stipulation that requires the mortgagor and the mortgagee to appear at the mediation in person.

Effective Date: 2008 HB138 09-11-2008



Section 2323.07 - Sale of foreclosed property.

When a mortgage is foreclosed or a specific lien enforced, a sale of the property, or a transfer of property pursuant to sections 323.28, 323.65 to 323.78, and 5721.19 of the Revised Code, shall be ordered by the court having jurisdiction or the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code.

When the real property to be sold is in one or more tracts, the court may order the officer who makes the sale to subdivide, appraise, and sell them in parcels, or sell any one of the tracts as a whole.

When the mortgaged property is situated in more than one county, the court may order the sheriff or master of each county to make sale of the property in the sheriff's or master's county, or may direct one officer to sell the whole. When it consists of a single tract, the court may direct that it be sold as one tract or in separate parcels, and shall direct whether appraisers shall be selected for each county or one set for all; and whether publication of the sale shall be made in all the counties, or in one county only.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2323.08 - [Repealed].

Effective Date: 07-01-1971



Section 2323.09 - Judgment against married woman.

When a married woman sues or is sued, proceedings shall be had and judgment shall be rendered and enforced as if she were unmarried. Her property and estate is liable for a judgment against her, but she is entitled to the benefits of all applicable exemptions provided by statute.

Effective Date: 09-28-1979



Section 2323.10, 2323.11 - [Repealed].

Effective Date: 07-01-1971



Section 2323.12 - Judgment by confession.

A person indebted, or against whom a cause of action exists, may personally appear in a court of competent jurisdiction, and, with the assent of the creditor, or person having such cause of action, confess judgment; whereupon judgment shall be entered accordingly.

The debt or cause of action shall be briefly stated in the judgment, or in a writing to be filed as pleadings in other actions.

Such judgment shall authorize the same proceedings for its enforcement as judgments rendered in actions regularly brought and prosecuted. The confession shall operate as a release of errors.

Effective Date: 10-01-1953



Section 2323.13 - Warrant of attorney to confess.

(A) An attorney who confesses judgment in a case, at the time of making such confession, must produce the warrant of attorney for making it to the court before which he makes the confession. Notwithstanding any agreement to the contrary, if the maker or any of several makers resides within the territorial jurisdiction of a municipal court established under section 1901.01 of the Revised Code, or signed the warrant of attorney authorizing confession of judgment in such territory, judgment on such warrant of attorney shall be confessed in a municipal court having jurisdiction in such territory, provided the court has jurisdiction over the subject matter; otherwise, judgment may be confessed in any court in the county where the maker or any of several makers resides or signed the warrant of attorney. The original or a copy of the warrant shall be filed with the clerk.

(B) The attorney who represents the judgment creditor shall include in the petition a statement setting forth to the best of his knowledge the last known address of the defendant.

(C) Immediately upon entering any such judgment the court shall notify the defendant of the entry of the judgment by personal service or by registered or certified letter mailed to him at the address set forth in the petition.

(D) A warrant of attorney to confess judgment contained in any promissory note, bond, security agreement, lease, contract, or other evidence of indebtedness executed on or after January 1, 1974, is invalid and the courts are without authority to render a judgment based upon such a warrant unless there appears on the instrument evidencing the indebtedness, directly above or below the space or spaces provided for the signature of the makers, or other person authorizing the confession, in such type size or distinctive marking that it appears more clearly and conspicuously than anything else on the document:

"Warning -- By signing this paper you give up your right to notice and court trial. If you do not pay on time a court judgment may be taken against you without your prior knowledge and the powers of a court can be used to collect from you regardless of any claims you may have against the creditor whether for returned goods, faulty goods, failure on his part to comply with the agreement, or any other cause."

(E) A warrant of attorney to confess judgment contained in any instrument executed on or after January 1, 1974, arising out of a consumer loan or consumer transaction, is invalid and the court shall have no jurisdiction to render a judgment based upon such a warrant. An action founded upon an instrument arising out of a consumer loan or a consumer transaction as defined in this section is commenced by the filing of a complaint as in any ordinary civil action.

Notice of the filing shall be served on the defendant and returned in the same manner as in other cases and shall read as follows:

"To" (Here insert the name of the defendant or defendants)

"(Here insert the name of plaintiff or plaintiffs) ask judgment in this court against you for (here insert the amount claimed in dollars and cents) upon the following claim (here insert the nature of the claim and description of the instrument).

"The court may enter judgment upon this claim if no answer is filed within the time allowed by law. If an answer is filed, a trial shall be held within sixty days of the date of filing of the answer.

"You have a right to retain an attorney. If you do not file an answer, judgment may be entered against you by default, and your earnings may be subjected to garnishment or your property may be attached to satisfy the judgment. If your defense is supported by witnesses, account books, receipts, or other documents, you must produce them at the trial. Subpoenas for witnesses and subpoenas duces tecum, if requested by a party, will be issued by the clerk."

If an answer is filed, a trial shall be held within sixty days of the date of filing of the answer, unless for good cause shown the court may continue the same.

As used in this section:

(1) "Consumer loan" means a loan to a natural person and the debt incurred is primarily for a personal, family, educational, or household purpose. The term "consumer loan" includes the creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor; the creation of a debt by a credit to an account with the lender upon which the debtor is entitled to draw; and the forebearance of debt arising from a consumer loan.

(2) "Consumer transaction" means a sale, lease, assignment, award by chance, or other transfer of an item of goods, a service, franchise, or an intangible, to an individual for purposes that are primarily personal, family, educational, or household.

Effective Date: 01-01-1974



Section 2323.14 - Confession of judgment by attorney named by person in custody.

A warrant of attorney to confess judgment, executed by a person in custody, in favor of the person at whose suit he is in custody, shall be of no force unless executed in the presence of an attorney expressly named by the person in custody, and signed by him as a witness.

Effective Date: 10-01-1953



Section 2323.15 to 2323.20 - [Repealed].

Effective Date: 07-01-1971



Section 2323.21 - Rights of infants reserved in judgments.

It is not necessary to reserve in a judgment or order the right of a minor to show cause against it after attaining the age of majority; but in any case in which, but for this section, such reservation would have been proper, within one year after his majority, the minor may show cause against such order or judgment.

Effective Date: 10-01-1953



Section 2323.22 - [Repealed].

Effective Date: 07-01-1971



Section 2323.23 - Record made unless waived.

Except as provided in section 2323.26 of the Revised Code, the clerk shall make a complete record of every cause as soon as it is finally determined when ordered on the journal to do so, unless such record, or some part thereof, is waived.

The clerk shall make up such record in each cause when so ordered.

Effective Date: 08-06-1976



Section 2323.24 - Contents of record.

The record provided for in section 2323.23 of the Revised Code shall be made up from the complaint, the process, returns, pleadings subsequent thereto, reports, verdicts, orders, judgments, and all material acts and proceedings of the court. If items of an account, or copies of papers attached to pleadings are voluminous, the court may order the record to be made by abbreviating them or inserting a pertinent description of them, or by omitting them entirely.

Evidence shall not be recorded.

Effective Date: 03-17-1987



Section 2323.25 - Courts may order records completed.

When the judicial acts or other proceedings of a court have not been regularly brought up and recorded by the clerk, such court may have them made up and recorded within such time as it directs. When made up, and found to be correct, the presiding judge shall sign them.

Effective Date: 08-04-1961



Section 2323.26 - Complete records need not be made.

A complete record need not be made:

(A) When an action has been dismissed without prejudice to a future action;

(B) In actions in which, in open court, at the term at which the final order or judgment is made, both parties declare their agreement that no record shall be made.

Effective Date: 08-04-1961



Section 2323.261 - Records of extracounty actions.

A copy of the record or part of the record of any extracounty action or proceeding that affects the title to or possession of real property, when authenticated as provided in Civil Rule 44, may be filed in the office of the clerk of the court of common pleas of the county in which the real property or any part of the real property is situated. Upon payment of the fees prescribed by division (W) of section 2303.20 of the Revised Code, the copy shall be admitted to record and shall be numbered, docketed, indexed, and filed in the same manner and shall have the same effect as a similar record of a local action or proceeding affecting the title to or possession of real property in the county.

Effective Date: 01-01-1993



Section 2323.27 - Transcription of judicial records.

When deemed necessary, the court, by order on the journal, may direct its clerk to transcribe any book in his office into a new volume, and the transcript so made shall be as valid as the original.

Effective Date: 10-01-1953



Section 2323.28 - Records in dismissed cases.

When an action has been dismissed without prejudice to a future action, the clerk shall make a complete record of the proceedings, upon being paid therefor by the party requesting it.

Effective Date: 10-01-1953



Section 2323.29 - Index to judgments.

The clerk shall keep, either as part of the general index or as a separate one, an index, direct and reverse, of all judgments, by names of parties alphabetically arranged, showing in separate columns the name of the judgment debtor, the name of the judgment creditor, the amount of the judgment and the year and term when it was rendered, the page of the journal on which it is entered, the volume and page of the final record, the number of the suit, the number and the time of issue of the execution, and satisfaction thereof, when it appears to have been made.

Effective Date: 10-27-1981



Section 2323.30 - Costs secured by plaintiff.

In all actions in which the plaintiff is a nonresident of the county in which the action is brought, a partnership suing by its company name, an insolvent corporation, or any party required to furnish security under section 2323.31 of the Revised Code, the plaintiff shall deposit cash or furnish security for costs. The surety must be a resident of the county and approved by the clerk. The obligation of the surety shall be complete by indorsing the summons or signing his name on the petition as surety for costs. The surety shall be bound for the payment of the costs which are adjudged against the plaintiff in the court in which the action is brought, or in any other court to which it is carried, and for all the costs taxed against the plaintiff in such action, whether he obtains a judgment or not. When a plaintiff makes affidavit of inability either to give security or a cash deposit to secure costs, the clerk shall receive and file the petition. Such affidavit shall be filed with it and treated as are similar papers.

Effective Date: 10-01-1953



Section 2323.31 - Cash deposits as security.

The court of common pleas by rule may require an advance deposit for the filing of any civil action or proceeding. On motion of the defendant, and if satisfied that such deposit is insufficient, the court may require it to be increased from time to time, so as to secure all costs that may accrue in the cause, or may require personal security to be given; but if a plaintiff makes an affidavit of inability either to prepay or give security for costs, the clerk of the court shall receive and file the petition. Such affidavit shall be filed with the petition, and treated as are similar papers in such cases.

Effective Date: 10-01-1953



Section 2323.32 - Rule as to executors and administrators.

Sections 2323.30 and 2323.31 of the Revised Code do not require administrators or executors to give security for costs in any suit commenced or prosecuted by them in the county in which they have been appointed or qualified, and in which they have given bond as such.

Effective Date: 10-01-1953



Section 2323.33 - Action dismissed for want of security for costs.

If security for costs is not given in a case mentioned in sections 2323.30 to 2323.32, inclusive, of the Revised Code, at any time before the commencement of the trial, on motion of the defendant, and notice to the plaintiff, the court shall dismiss the action, unless in a reasonable time, which it may allow, security is given.

Effective Date: 10-01-1953



Section 2323.34 - Security if plaintiff becomes a nonresident.

If the plaintiff becomes a nonresident of the county in which the suit is brought, during its pendency, he may be compelled, in the manner stated in sections 2323.30 to 2323.33, inclusive, of the Revised Code, to give security.

Effective Date: 10-01-1953



Section 2323.35 - Additional security on motion of defendant.

In an action in which security for costs has been given, at any time before commencement of the trial, after reasonable notice to the plaintiff, the defendant may move the court for additional security. On such motion if the court is satisfied that the surety has removed from this state, or is not sufficient, the action may be dismissed, unless, in a reasonable time, to be fixed by the court, sufficient security is given.

Effective Date: 10-01-1953



Section 2323.36 - Judgment entered against surety for costs.

After final judgment in an action in which security for costs has been given, on motion of the defendant or a person having a right to such costs, or a part thereof, after ten days' notice of such motion, the court may render judgment in the name of the defendant, or his legal representatives, against the surety, his executors, or administrators, for the amount of costs adjudged against the plaintiff, or so much thereof as is unpaid. Execution may be issued on such judgment, as in other cases, for the use and benefit of the persons entitled to such costs.

Effective Date: 10-01-1953



Section 2323.37 to 2323.40 - [Repealed].

Effective Date: 07-01-1971



Section 2323.41 - Collateral benefits introduced into evidence.

(A) In any civil action upon a medical, dental, optometric, or chiropractic claim, the defendant may introduce evidence of any amount payable as a benefit to the plaintiff as a result of the damages that result from an injury, death, or loss to person or property that is the subject of the claim, except if the source of collateral benefits has a mandatory self-effectuating federal right of subrogation, a contractual right of subrogation, or a statutory right of subrogation.

(B) If the defendant elects to introduce evidence described in division (A) of this section, the plaintiff may introduce evidence of any amount that the plaintiff has paid or contributed to secure the plaintiff's right to receive the benefits of which the defendant has introduced evidence.

(C) A source of collateral benefits of which evidence is introduced pursuant to division (A) of this section shall not recover any amount against the plaintiff nor shall it be subrogated to the rights of the plaintiff against a defendant.

(D) As used in this section, "medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

Effective Date: 04-11-2003



Section 2323.42 - Motion and hearing to determine good faith of claim.

(A) Upon the motion of any defendant in a civil action based upon a medical claim, dental claim, optometric claim, or chiropractic claim, the court shall conduct a hearing regarding the existence or nonexistence of a reasonable good faith basis upon which the particular claim is asserted against the moving defendant. The defendant shall file the motion not earlier than the close of discovery in the action and not later than thirty days after the court or jury renders any verdict or award in the action. After the motion is filed, the plaintiff shall have not less than fourteen days to respond to the motion. Upon good cause shown by the plaintiff, the court shall grant an extension of the time for the plaintiff to respond as necessary to obtain evidence demonstrating the existence of a reasonable good faith basis for the claim.

(B) At the request of any party to the good faith motion described in division (A) of this section, the court shall order the motion to be heard at an oral hearing and shall consider all evidence and arguments submitted by the parties. In determining whether a plaintiff has a reasonable good faith basis upon which to assert the claim in question against the moving defendant, the court shall take into consideration, in addition to the facts of the underlying claim, whether the plaintiff did any of the following:

(1) Obtained a reasonably timely review of the merits of the particular claim by a qualified medical, dental, optometric, or chiropractic expert, as appropriate;

(2) Reasonably relied upon the results of that review in supporting the assertion of the particular claim;

(3) Had an opportunity to conduct a pre-suit investigation or was afforded by the defendant full and timely discovery during litigation;

(4) Reasonably relied upon evidence discovered during the course of litigation in support of the assertion of the claim in question;

(5) Took appropriate and reasonable steps to timely dismiss any defendant on behalf of whom it was alleged or determined that no reasonable good faith basis existed for continued assertion of the claim in question.

(C) If the court determines that there was no reasonable good faith basis upon which the plaintiff asserted the claim in question against the moving defendant or that, at some point during the litigation, the plaintiff lacked a good faith basis for continuing to assert that claim, the court shall award all of the following in favor of the moving defendant:

(1) All court costs incurred by the moving defendant;

(2) Reasonable attorneys' fees incurred by the moving defendant in defense of the claim after the time that the court determines that no reasonable good faith basis existed upon which to assert or continue to assert the claim;

(3) Reasonable attorneys' fees incurred in support of the good faith motion.

(D) Prior to filing a good faith motion as described in division (A) of this section, any defendant that intends to file that type of motion shall serve a "notice of demand for dismissal and intention to file a good faith motion." If, within fourteen days of service of that notice, the plaintiff dismisses the defendant from the action, the defendant after the dismissal shall be precluded from filing a good faith motion as to any attorneys' fees and other costs subsequent to the dismissal.

(E) As used in this section, "medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

Effective Date: 04-11-2003



Section 2323.421 - Medical liability action - out-of-state physician deemed licensed in Ohio to testify.

A person licensed in another state to practice medicine, who testifies as an expert witness on behalf of any party in this state in any action against a physician for injury or death, whether in contract or tort, arising out of the provision of or failure to provide health care services, shall be deemed to have a temporary license to practice medicine in this state solely for the purpose of providing such testimony and is subject to the authority of the state medical board and the provisions of Chapter 4731. of the Revised Code. The conclusion of an action against a physician shall not be construed to have any effect on the board's authority to take action against a physician who testifies as an expert witness under this section.

Effective Date: 09-13-2004



Section 2323.43 - Limitation on compensatory damages that represent economic loss.

(A) In a civil action upon a medical, dental, optometric, or chiropractic claim to recover damages for injury, death, or loss to person or property, all of the following apply:

(1) There shall not be any limitation on compensatory damages that represent the economic loss of the person who is awarded the damages in the civil action.

(2) Except as otherwise provided in division (A)(3) of this section, the amount of compensatory damages that represents damages for noneconomic loss that is recoverable in a civil action under this section to recover damages for injury, death, or loss to person or property shall not exceed the greater of two hundred fifty thousand dollars or an amount that is equal to three times the plaintiff's economic loss, as determined by the trier of fact, to a maximum of three hundred fifty thousand dollars for each plaintiff or a maximum of five hundred thousand dollars for each occurrence.

(3) The amount recoverable for noneconomic loss in a civil action under this section may exceed the amount described in division (A)(2) of this section but shall not exceed five hundred thousand dollars for each plaintiff or one million dollars for each occurrence if the noneconomic losses of the plaintiff are for either of the following:

(a) Permanent and substantial physical deformity, loss of use of a limb, or loss of a bodily organ system;

(b) Permanent physical functional injury that permanently prevents the injured person from being able to independently care for self and perform life sustaining activities.

(B) If a trial is conducted in a civil action upon a medical, dental, optometric, or chiropractic claim to recover damages for injury, death, or loss to person or property and a plaintiff prevails with respect to that claim, the court in a nonjury trial shall make findings of fact, and the jury in a jury trial shall return a general verdict accompanied by answers to interrogatories, that shall specify all of the following:

(1) The total compensatory damages recoverable by the plaintiff;

(2) The portion of the total compensatory damages that represents damages for economic loss;

(3) The portion of the total compensatory damages that represents damages for noneconomic loss.

(C)

(1) After the trier of fact in a civil action upon a medical, dental, optometric, or chiropractic claim to recover damages for injury, death, or loss to person or property complies with division (B) of this section, the court shall enter a judgment in favor of the plaintiff for compensatory damages for economic loss in the amount determined pursuant to division (B)(2) of this section, and, subject to division (D)(1) of this section, the court shall enter a judgment in favor of the plaintiff for compensatory damages for noneconomic loss. In no event shall a judgment for compensatory damages for noneconomic loss exceed the maximum recoverable amount that represents damages for noneconomic loss as provided in divisions (A)(2) and (3) of this section. Division (A) of this section shall be applied in a jury trial only after the jury has made its factual findings and determination as to the damages.

(2) Prior to the trial in the civil action, any party may seek summary judgment with respect to the nature of the alleged injury or loss to person or property, seeking a determination of the damages as described in division (A)(2) or (3) of this section.

(D)

(1) A court of common pleas has no jurisdiction to enter judgment on an award of compensatory damages for noneconomic loss in excess of the limits set forth in this section.

(2) If the trier of fact is a jury, the court shall not instruct the jury with respect to the limit on compensatory damages for noneconomic loss described in divisions (A)(2) and (3) of this section, and neither counsel for any party nor a witness shall inform the jury or potential jurors of that limit.

(E) Any excess amount of compensatory damages for noneconomic loss that is greater than the applicable amount specified in division (A)(2) or (3) of this section shall not be reallocated to any other tortfeasor beyond the amount of compensatory damages that that tortfeasor would otherwise be responsible for under the laws of this state.

(F)

(1) If pursuant to a contingency fee agreement between an attorney and a plaintiff in a civil action upon a medical claim, dental claim, optometric claim, or chiropractic claim, the amount of the attorney's fees exceed the applicable amount of the limits on compensatory damages for noneconomic loss as provided in division (A)(2) or (3) of this section, the attorney shall make an application in the probate court of the county in which the civil action was commenced or in which the settlement was entered. The application shall contain a statement of facts, including the amount to be allocated to the settlement of the claim, the amount of the settlement or judgment that represents the compensatory damages for economic loss and noneconomic loss, the relevant provision in the contingency fee agreement, and the dollar amount of the attorney's fees under the contingency fee agreement. The application shall include the proposed distribution of the amount of the judgment or settlement.

(2) The attorney shall give written notice of the hearing and a copy of the application to all interested persons who have not waived notice of the hearing. Notwithstanding the waivers and consents of the interested persons, the probate court shall retain jurisdiction over the settlement, allocation, and distribution of the claim.

(3) The application shall state the arrangements, if any, that have been made with respect to the attorney's fees. The attorney's fees shall be subject to the approval of the probate court.

(G) This section does not apply to any of the following:

(1) Civil actions upon a medical, dental, optometric, or chiropractic claim that are brought against the state in the court of claims, including, but not limited to, those actions in which a state university or college is a defendant and to which division (B)(3) of section 3345.40 of the Revised Code applies;

(2) Civil actions upon a medical, dental, optometric, or chiropractic claim that are brought against political subdivisions of this state and that are commenced under or are subject to Chapter 2744. of the Revised Code. Division (C) of section 2744.05 of the Revised Code applies to recoverable damages in those actions;

(3) Wrongful death actions brought pursuant to Chapter 2125. of the Revised Code.

(H) As used in this section:

(1) "Economic loss" means any of the following types of pecuniary harm:

(a) All wages, salaries, or other compensation lost as a result of an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim;

(b) All expenditures for medical care or treatment, rehabilitation services, or other care, treatment, services, products, or accommodations as a result of an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim;

(c) Any other expenditures incurred as a result of an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim, other than attorney's fees incurred in connection with that action.

(2) "Medical claim, dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

(3) "Noneconomic loss" means nonpecuniary harm that results from an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim, including, but not limited to, pain and suffering, loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education, disfigurement, mental anguish, and any other intangible loss.

(4) "Trier of fact" means the jury or, in a nonjury action, the court.

Effective Date: 04-11-2003



Section 2323.44 - Ohio subrogation rights commission.

(A)

(1) There is hereby created the Ohio subrogation rights commission consisting of six voting members and ten nonvoting members. To be eligible as a voting member, a person shall be a current member of the general assembly. The president of the senate and the speaker of the house of representatives shall jointly appoint nine members. The chairperson of the senate committee to which bills pertaining to insurance are referred shall be a member of the commission. The chairperson of the house committee to which bills pertaining to insurance are referred shall be a member of the commission. The chairperson and the ranking minority member of the senate committee to which bills pertaining to civil justice are referred shall each be a member of the commission. The chairperson and the ranking minority member of the house committee to which bills pertaining to civil justice are referred shall each be a member of the commission. Of the nine members jointly appointed by the president of the senate and the speaker of the house of representative, one shall represent a health insuring company doing business in the state , one shall represent a public employees union in the state, one shall represent the Ohio academy of trial lawyers, one shall represent a property and casualty insurance company doing business in the state, one shall represent the Ohio state bar association, and one shall represent a sickness and accident insurer doing business in the state; all of these appointees shall have expertise in insurance law, including subrogation rights. Of the remaining three members jointly appointed by the president of the senate and the speaker of the house of representatives, one shall represent plaintiffs in tort actions who suffered damages as a result of the injury, death, or loss to person or property upon which the tort actions were based, and two shall represent employers whose primary place of business is located in this state, one of which shall represent a small employer. A member of the Ohio judicial conference who is an elected or appointed judge shall be a member of the commission.

(2) As used in this division:

(a) "Small employer" means an employer who employs not more than one hundred persons on a full-time permanent basis, or, if the employer is classified as being in the manufacturing sector by the North American industrial classification system, an employer who employs not more than five hundred persons on a full-time permanent basis.

(b) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim, as defined in section 2307.71 of the Revised Code, but does not include a civil action for damages for a breach of contract or another agreement between persons.

(B) The commission shall do all of the following:

(1) Investigate the problems posed by, and the issues surrounding, the N. Buckeye Educ. Council Group Health Benefits Plan v. Lawson (2004), 103 Ohio St. 3d 188 decision regarding subrogation;

(2) Prepare a report of recommended legislative solutions to the court decision referred to in division (B)(1) of this section;

(3) Submit a report of its findings to the members of the general assembly not later than December 31, 2005.

(C) Any vacancy in the membership of the commission shall be filled in the same manner in which the original appointment was made.

(D) The chairpersons of the house and senate committees to which bills pertaining to insurance are referred shall jointly call the first meeting of the commission not later than thirty days after the effective date of this amendment. The first meeting shall be organizational, and the voting members of the commission shall determine the chairperson from among the commission's voting members by a majority vote.

(E) The legislative service commission shall provide any technical, professional, and clerical employees that are necessary for the commission to perform its duties.

(F) All meetings of the commission are public meetings and shall be open to the public at all times. A member of the commission must be present in person at a meeting that is open to the public in order to be considered present or to vote at the meeting and for the purposes of determining whether a quorum is present. The commission shall promptly prepare and maintain the minutes of its meetings, and the minutes shall be public records under section 149.43 of the Revised Code. The commission shall give reasonable notice of its meetings so that any person may determine the time and place of all scheduled meetings. The commission shall not hold a meeting unless it gives at least twenty-four hours advance notice to the news media organizations that have requested notification of its meetings.

Effective Date: 04-07-2005; 06-27-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 2323.45 - Medical liability action - affidavit of noninvolvement by health care provider - procedure.

(A)

(1) A health care provider named as a defendant in a civil action based upon a medical claim is permitted to file a motion with the court for dismissal of the claim accompanied by an affidavit of noninvolvement. The defendant shall notify all parties in writing of the filing of the motion. Prior to ruling on the motion, the court shall allow the parties not less than thirty days from the date that the parties were served with the notice to respond to the motion.

(2) An affidavit of noninvolvement shall set forth, with particularity, the facts that demonstrate that the defendant was misidentified or otherwise not involved individually or through the action of the defendant's agents or employees in the care and treatment of the plaintiff, was not obligated individually or through the defendant's agents or employees to provide for the care and treatment of the plaintiff, and could not have caused the alleged malpractice individually or through the defendant's agents or employees in any way.

(B)

(1) The parties shall have the right to challenge the affidavit of noninvolvement by filing a motion and submitting an affidavit with the court that contradicts the assertions of noninvolvement made in the defendant's affidavit of noninvolvement.

(2) If the affidavit of noninvolvement is challenged, any party may request an oral hearing on the motion for dismissal. If requested, the court shall hold a hearing to determine if the defendant was involved, directly or indirectly, in the care and treatment of the plaintiff, or was obligated, directly or indirectly, for the care and treatment of the plaintiff.

(3) The court shall consider all evidence submitted by the parties and the parties' arguments and may dismiss the civil action based upon the defendant's lack of involvement in the elements of the plaintiff's medical claim. The court shall rule on all challenges to the affidavit of noninvolvement within seventy-five days after the filing of the affidavit of noninvolvement.

(4) A court's dismissal of a claim against a defendant pursuant to this section shall be deemed otherwise than upon the merits and without prejudice pursuant to Civil Rule 41.

(C) If the court determines that a health care provider named as a defendant has falsely filed or made false or inaccurate statements in an affidavit of noninvolvement, the court, upon a motion or upon its own initiative, shall immediately reinstate the claim against that defendant, if previously dismissed. Reinstatement of a party pursuant to this division shall not be barred by any statute of limitations defense that was not valid at the time the original affidavit was filed.

(D) In any action in which the defendant is found by the court to have knowingly filed a false or inaccurate affidavit of noninvolvement, the court shall impose upon the person who signed the affidavit or represented the defendant, or both, an appropriate sanction, including, but not limited to, an order to pay to other parties to the claim the amount of the reasonable expenses that the parties incurred as a result of the filing of the false or inaccurate affidavit, including reasonable attorney's fees.

(E) In any action in which the court determines that a party falsely objected to a defendant's affidavit of noninvolvement, or knowingly provided an inaccurate statement regarding a defendant's affidavit, the court shall impose upon the party or the party's counsel, or both, an appropriate sanction, including, but not limited to, an order to pay to the other parties to the claim the amount of the reasonable expenses that the parties incurred as a result of the submission of the false objection or inaccurate statement, including reasonable attorney's fees.

(F) As used in this section:

(1) "Health care provider" has the same meaning as in division (B)(5) of section 2317.02 of the Revised Code.

(2) "Medical claim" means any claim that is asserted in any civil action against a health care provider and that arises out of the medical diagnosis, care, or treatment of any person. "Medical claim" includes derivative claims for relief.

Effective Date: 09-13-2004



Section 2323.46 - Fees on summons to another county.

When a summons is issued to another county, it may be returned by mail, and the sheriff shall be entitled to the same fees as if it had issued in the county of which he is sheriff.

Effective Date: 10-01-1953



Section 2323.51 - Frivolous conduct in filing civil claims.

(A) As used in this section:

(1) "Conduct" means any of the following:

(a) The filing of a civil action, the assertion of a claim, defense, or other position in connection with a civil action, the filing of a pleading, motion, or other paper in a civil action, including, but not limited to, a motion or paper filed for discovery purposes, or the taking of any other action in connection with a civil action;

(b) The filing by an inmate of a civil action or appeal against a government entity or employee, the assertion of a claim, defense or other position in connection with a civil action of that nature or the assertion of issues of law in an appeal of that nature, or the taking of any other action in connection with a civil action or appeal of that nature.

(2) "Frivolous conduct" means either of the following:

(a) Conduct of an inmate or other party to a civil action, of an inmate who has filed an appeal of the type described in division (A)(1)(b) of this section, or of the inmate's or other party's counsel of record that satisfies any of the following:

(i) It obviously serves merely to harass or maliciously injure another party to the civil action or appeal or is for another improper purpose, including, but not limited to, causing unnecessary delay or a needless increase in the cost of litigation.

(ii) It is not warranted under existing law , cannot be supported by a good faith argument for an extension, modification, or reversal of existing law, or cannot be supported by a good faith argument for the establishment of new law.

(iii) The conduct consists of allegations or other factual contentions that have no evidentiary support or, if specifically so identified, are not likely to have evidentiary support after a reasonable opportunity for further investigation or discovery.

(iv) The conduct consists of denials or factual contentions that are not warranted by the evidence or, if specifically so identified, are not reasonably based on a lack of information or belief.

(b) An inmate's commencement of a civil action or appeal against a government entity or employee when any of the following applies:

(i) The claim that is the basis of the civil action fails to state a claim or the issues of law that are the basis of the appeal fail to state any issues of law.

(ii) It is clear that the inmate cannot prove material facts in support of the claim that is the basis of the civil action or in support of the issues of law that are the basis of the appeal.

(iii) The claim that is the basis of the civil action is substantially similar to a claim in a previous civil action commenced by the inmate or the issues of law that are the basis of the appeal are substantially similar to issues of law raised in a previous appeal commenced by the inmate, in that the claim that is the basis of the current civil action or the issues of law that are the basis of the current appeal involve the same parties or arise from the same operative facts as the claim or issues of law in the previous civil action or appeal.

(3) "Civil action or appeal against a government entity or employee," "inmate," "political subdivision," and "employee" have the same meanings as in section 2969.21 of the Revised Code.

(4) "Reasonable attorney's fees" or "attorney's fees," when used in relation to a civil action or appeal against a government entity or employee, includes both of the following, as applicable:

(a) The approximate amount of the compensation, and the fringe benefits, if any, of the attorney general, an assistant attorney general, or special counsel appointed by the attorney general that has been or will be paid by the state in connection with the legal services that were rendered by the attorney general, assistant attorney general, or special counsel in the civil action or appeal against the government entity or employee, including, but not limited to, a civil action or appeal commenced pro se by an inmate, and that were necessitated by frivolous conduct of an inmate represented by counsel of record, the counsel of record of an inmate, or a pro se inmate.

(b) The approximate amount of the compensation, and the fringe benefits, if any, of a prosecuting attorney or other chief legal officer of a political subdivision, or an assistant to a chief legal officer of those natures, who has been or will be paid by a political subdivision in connection with the legal services that were rendered by the chief legal officer or assistant in the civil action or appeal against the government entity or employee, including, but not limited to, a civil action or appeal commenced pro se by an inmate, and that were necessitated by frivolous conduct of an inmate represented by counsel of record, the counsel of record of an inmate, or a pro se inmate.

(5) "State" has the same meaning as in section 2743.01 of the Revised Code.

(6) "State correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(B)

(1) Subject to divisions (B)(2) and (3), (C), and (D) of this section and except as otherwise provided in division (E)(2)(b) of section 101.15 or division (I)(2)(b) of section 121.22 of the Revised Code, at any time not more than thirty days after the entry of final judgment in a civil action or appeal, any party adversely affected by frivolous conduct may file a motion for an award of court costs, reasonable attorney's fees, and other reasonable expenses incurred in connection with the civil action or appeal . The court may assess and make an award to any party to the civil action or appeal who was adversely affected by frivolous conduct, as provided in division (B)(4) of this section.

(2) An award may be made pursuant to division (B)(1) of this section upon the motion of a party to a civil action or an appeal of the type described in that division or on the court's own initiative, but only after the court does all of the following:

(a) Sets a date for a hearing to be conducted in accordance with division (B)(2)(c) of this section, to determine whether particular conduct was frivolous, to determine, if the conduct was frivolous, whether any party was adversely affected by it, and to determine, if an award is to be made, the amount of that award;

(b) Gives notice of the date of the hearing described in division (B)(2)(a) of this section to each party or counsel of record who allegedly engaged in frivolous conduct and to each party who allegedly was adversely affected by frivolous conduct;

(c) Conducts the hearing described in division (B)(2)(a) of this section in accordance with this division, allows the parties and counsel of record involved to present any relevant evidence at the hearing, including evidence of the type described in division (B)(5) of this section, determines that the conduct involved was frivolous and that a party was adversely affected by it, and then determines the amount of the award to be made. If any party or counsel of record who allegedly engaged in or allegedly was adversely affected by frivolous conduct is confined in a state correctional institution or in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, the court, if practicable, may hold the hearing by telephone or, in the alternative, at the institution, jail, or workhouse in which the party or counsel is confined.

(3) The amount of an award made pursuant to division (B)(1) of this section that represents reasonable attorney's fees shall not exceed, and may be equal to or less than, whichever of the following is applicable:

(a) If the party is being represented on a contingent fee basis, an amount that corresponds to reasonable fees that would have been charged for legal services had the party been represented on an hourly fee basis or another basis other than a contingent fee basis;

(b) In all situations other than that described in division (B)(3)(a) of this section, the attorney's fees that were reasonably incurred by a party.

(4) An award made pursuant to division (B)(1) of this section may be made against a party, the party's counsel of record, or both.

(5)

(a) In connection with the hearing described in division (B)(2)(a) of this section, each party who may be awarded reasonable attorney's fees and the party's counsel of record may submit to the court or be ordered by the court to submit to it, for consideration in determining the amount of the reasonable attorney's fees, an itemized list or other evidence of the legal services rendered, the time expended in rendering the services, and whichever of the following is applicable:

(i) If the party is being represented by that counsel on a contingent fee basis, the reasonable attorney's fees that would have been associated with those services had the party been represented by that counsel on an hourly fee basis or another basis other than a contingent fee basis;

(ii) In all situations other than those described in division (B)(5)(a)(i) of this section, the attorney's fees associated with those services.

(b) In connection with the hearing described in division (B)(2)(a) of this section, each party who may be awarded court costs and other reasonable expenses incurred in connection with the civil action or appeal may submit to the court or be ordered by the court to submit to it, for consideration in determining the amount of the costs and expenses, an itemized list or other evidence of the costs and expenses that were incurred in connection with that action or appeal and that were necessitated by the frivolous conduct, including, but not limited to, expert witness fees and expenses associated with discovery.

(C) An award of reasonable attorney's fees under this section does not affect or determine the amount of or the manner of computation of attorney's fees as between an attorney and the attorney's client.

(D) This section does not affect or limit the application of any provision of the Rules of Civil Procedure, the Rules of Appellate Procedure, or another court rule or section of the Revised Code to the extent that the provision prohibits an award of court costs, attorney's fees, or other expenses incurred in connection with a particular civil action or appeal or authorizes an award of court costs, attorney's fees, or other expenses incurred in connection with a particular civil action or appeal in a specified manner, generally, or subject to limitations.

Effective Date: 07-06-2001; 04-07-2005



Section 2323.52 - Civil action to declare person vexatious litigator.

(A) As used in this section:

(1) "Conduct" has the same meaning as in section 2323.51 of the Revised Code.

(2) "Vexatious conduct" means conduct of a party in a civil action that satisfies any of the following:

(a) The conduct obviously serves merely to harass or maliciously injure another party to the civil action.

(b) The conduct is not warranted under existing law and cannot be supported by a good faith argument for an extension, modification, or reversal of existing law.

(c) The conduct is imposed solely for delay.

(3) "Vexatious litigator" means any person who has habitually, persistently, and without reasonable grounds engaged in vexatious conduct in a civil action or actions, whether in the court of claims or in a court of appeals, court of common pleas, municipal court, or county court, whether the person or another person instituted the civil action or actions, and whether the vexatious conduct was against the same party or against different parties in the civil action or actions. "Vexatious litigator" does not include a person who is authorized to practice law in the courts of this state under the Ohio Supreme Court Rules for the Government of the Bar of Ohio unless that person is representing or has represented self pro se in the civil action or actions.

(B) A person, the office of the attorney general, or a prosecuting attorney, city director of law, village solicitor, or similar chief legal officer of a municipal corporation who has defended against habitual and persistent vexatious conduct in the court of claims or in a court of appeals, court of common pleas, municipal court, or county court may commence a civil action in a court of common pleas with jurisdiction over the person who allegedly engaged in the habitual and persistent vexatious conduct to have that person declared a vexatious litigator. The person, office of the attorney general, prosecuting attorney, city director of law, village solicitor, or similar chief legal officer of a municipal corporation may commence this civil action while the civil action or actions in which the habitual and persistent vexatious conduct occurred are still pending or within one year after the termination of the civil action or actions in which the habitual and persistent vexatious conduct occurred.

(C) A civil action to have a person declared a vexatious litigator shall proceed as any other civil action, and the Ohio Rules of Civil Procedure apply to the action.

(D)

(1) If the person alleged to be a vexatious litigator is found to be a vexatious litigator, subject to division (D)(2) of this section, the court of common pleas may enter an order prohibiting the vexatious litigator from doing one or more of the following without first obtaining the leave of that court to proceed:

(a) Instituting legal proceedings in the court of claims or in a court of common pleas, municipal court, or county court;

(b) Continuing any legal proceedings that the vexatious litigator had instituted in any of the courts specified in division (D)(1)(a) of this section prior to the entry of the order;

(c) Making any application, other than an application for leave to proceed under division (F)(1) of this section, in any legal proceedings instituted by the vexatious litigator or another person in any of the courts specified in division (D)(1)(a) of this section.

(2) If the court of common pleas finds a person who is authorized to practice law in the courts of this state under the Ohio Supreme Court Rules for the Government of the Bar of Ohio to be a vexatious litigator and enters an order described in division (D)(1) of this section in connection with that finding, the order shall apply to the person only insofar as the person would seek to institute proceedings described in division (D)(1)(a) of this section on a pro se basis, continue proceedings described in division (D)(1)(b) of this section on a pro se basis, or make an application described in division (D)(1)(c) of this section on a pro se basis. The order shall not apply to the person insofar as the person represents one or more other persons in the person's capacity as a licensed and registered attorney in a civil or criminal action or proceeding or other matter in a court of common pleas, municipal court, or county court or in the court of claims. Division (D)(2) of this section does not affect any remedy that is available to a court or an adversely affected party under section 2323.51 or another section of the Revised Code, under Civil Rule 11 or another provision of the Ohio Rules of Civil Procedure, or under the common law of this state as a result of frivolous conduct or other inappropriate conduct by an attorney who represents one or more clients in connection with a civil or criminal action or proceeding or other matter in a court of common pleas, municipal court, or county court or in the court of claims.

(3) A person who is subject to an order entered pursuant to division (D)(1) of this section may not institute legal proceedings in a court of appeals, continue any legal proceedings that the vexatious litigator had instituted in a court of appeals prior to entry of the order, or make any application, other than the application for leave to proceed allowed by division (F)(2) of this section, in any legal proceedings instituted by the vexatious litigator or another person in a court of appeals without first obtaining leave of the court of appeals to proceed pursuant to division (F)(2) of this section.

(E) An order that is entered under division (D)(1) of this section shall remain in force indefinitely unless the order provides for its expiration after a specified period of time.

(F)

(1) A court of common pleas that entered an order under division (D)(1) of this section shall not grant a person found to be a vexatious litigator leave for the institution or continuance of, or the making of an application in, legal proceedings in the court of claims or in a court of common pleas, municipal court, or county court unless the court of common pleas that entered that order is satisfied that the proceedings or application are not an abuse of process of the court in question and that there are reasonable grounds for the proceedings or application. If a person who has been found to be a vexatious litigator under this section requests the court of common pleas that entered an order under division (D)(1) of this section to grant the person leave to proceed as described in division (F)(1) of this section, the period of time commencing with the filing with that court of an application for the issuance of an order granting leave to proceed and ending with the issuance of an order of that nature shall not be computed as a part of an applicable period of limitations within which the legal proceedings or application involved generally must be instituted or made.

(2) A person who is subject to an order entered pursuant to division (D)(1) of this section and who seeks to institute or continue any legal proceedings in a court of appeals or to make an application, other than an application for leave to proceed under division (F)(2) of this section, in any legal proceedings in a court of appeals shall file an application for leave to proceed in the court of appeals in which the legal proceedings would be instituted or are pending. The court of appeals shall not grant a person found to be a vexatious litigator leave for the institution or continuance of, or the making of an application in, legal proceedings in the court of appeals unless the court of appeals is satisfied that the proceedings or application are not an abuse of process of the court and that there are reasonable grounds for the proceedings or application. If a person who has been found to be a vexatious litigator under this section requests the court of appeals to grant the person leave to proceed as described in division (F)(2) of this section, the period of time commencing with the filing with the court of an application for the issuance of an order granting leave to proceed and ending with the issuance of an order of that nature shall not be computed as a part of an applicable period of limitations within which the legal proceedings or application involved generally must be instituted or made.

(G) During the period of time that the order entered under division (D)(1) of this section is in force, no appeal by the person who is the subject of that order shall lie from a decision of the court of common pleas or court of appeals under division (F) of this section that denies that person leave for the institution or continuance of, or the making of an application in, legal proceedings in the court of claims or in a court of appeals, court of common pleas, municipal court, or county court.

(H) The clerk of the court of common pleas that enters an order under division (D)(1) of this section shall send a certified copy of the order to the supreme court for publication in a manner that the supreme court determines is appropriate and that will facilitate the clerk of the court of claims and a clerk of a court of appeals, court of common pleas, municipal court, or county court in refusing to accept pleadings or other papers submitted for filing by persons who have been found to be a vexatious litigator under this section and who have failed to obtain leave to proceed under this section.

(I) Whenever it appears by suggestion of the parties or otherwise that a person found to be a vexatious litigator under this section has instituted, continued, or made an application in legal proceedings without obtaining leave to proceed from the appropriate court of common pleas or court of appeals to do so under division (F) of this section, the court in which the legal proceedings are pending shall dismiss the proceedings or application of the vexatious litigator.

Effective Date: 06-28-2002



Section 2323.54 - [Repealed].

Effective Date: 07-06-2001



Section 2323.55 - Future damages in medical malpractice actions.

(A) As used in this section:

(1) "Economic loss" means any of the following types of pecuniary harm:

(a) All wages, salaries, or other compensation lost as a result of an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim;

(b) All expenditures for medical care or treatment, rehabilitation services, or other care, treatment, services, products, or accommodations as a result of an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim;

(c) Any other expenditures incurred as a result of an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim, other than attorney's fees incurred in connection with that action.

(2) "Future damages" means any damages that result from an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim and that will accrue after the verdict or determination of liability is rendered in that action by the trier of fact. "Future damages" includes both economic and noneconomic loss.

(3) "Medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

(4) "Noneconomic loss" means nonpecuniary harm that results from an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim, including, but not limited to, pain and suffering, loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education, disfigurement, mental anguish, and any other intangible loss.

(5) "Past damages" means any damages that result from an injury, death, or loss to person or property that is a subject of a civil action upon a medical, dental, optometric, or chiropractic claim and that have accrued by the time that the verdict or determination of liability is rendered in that action by the trier of fact. "Past damages" include both economic loss and noneconomic loss.

(6) "Trier of fact" means the jury or, in a nonjury action, the court.

(B) In any civil action upon a medical, dental, optometric, or chiropractic claim in which a plaintiff makes a good faith claim against the defendant for future damages that exceed fifty thousand dollars, upon motion of that plaintiff or the defendant, the trier of fact shall return a general verdict and, if that verdict is in favor of that plaintiff, answers to interrogatories or findings of fact that specify both of the following:

(1) The past damages recoverable by that plaintiff;

(2) The future damages recoverable by that plaintiff.

(C) If answers to interrogatories are returned or findings of fact are made pursuant to division (B) of this section and if the future damages recoverable by that plaintiff exceeds fifty thousand dollars, the plaintiff or defendant may file a motion with the court that seeks a determination under division (D) of this section. The plaintiff or defendant shall file the motion at any time after the verdict or determination in favor of the plaintiff is rendered by the trier of fact but prior to the entry of judgment in accordance with Civil Rule 58.

(D)

(1) Upon the filing of a motion pursuant to division (C) of this section and prior to the entry of judgment in accordance with Civil Rule 58, the court shall do all of the following:

(a) Set a date for a hearing to address whether all or any part of the future damages recoverable by the plaintiff shall be received by the plaintiff in a series of periodic payments rather than in a lump sum;

(b) Give notice of the date of the hearing described in division (D)(1)(a) of this section to the parties involved and their counsel of record;

(c) Conduct the hearing described in division (D)(1)(a) of this section, allow the parties involved to present any relevant evidence at the hearing, consider the factors described in division (D)(2) of this section in making its determination, and make its determination in accordance with division (D)(3) of this section.

(2) In determining whether all or any part of the future damages recoverable by the plaintiff shall be received by the plaintiff in a series of periodic payments rather than in a lump sum, the court shall consider all of the following factors:

(a) The purposes for which those portions of the future damages were awarded to that plaintiff;

(b) The business or occupational experience of that plaintiff;

(c) The age of that plaintiff;

(d) The physical and mental condition of that plaintiff;

(e) Whether that plaintiff or the parent, guardian, or custodian of that plaintiff is able to competently manage the future damages;

(f) Any other circumstance that relates to whether the injury sustained by that plaintiff would be better compensated by the payment of the future damages in a lump sum or by their receipt in a series of periodic payments.

(3) After the hearing described in division (D)(1) of this section and prior to the entry of judgment in accordance with Civil Rule 58, the court shall determine, in its discretion, whether all or any part of the future damages recoverable by the plaintiff shall be received by the plaintiff in a series of periodic payments rather than in a lump sum. If the court determines that a plaintiff shall receive the future damages recoverable by the plaintiff in a series of periodic payments, it may order the payments only as to the amount of the future damages recoverable by the plaintiff that exceeds fifty thousand dollars. If the court determines that the plaintiff shall receive the future damages recoverable by the plaintiff in a lump sum, the future damages shall be paid in a lump sum.

(E) If the court determines pursuant to division (D) of this section that a plaintiff shall receive the future damages recoverable by the plaintiff in a series of periodic payments, both of the following apply:

(1) Within twenty days after the court makes that determination, the plaintiff shall submit a periodic payments plan to the court. The plan may include, but is not limited to, a provision for a trust or an annuity and may be submitted by that plaintiff alone or by that plaintiff and the defendant.

(2) Within twenty days after the court makes that determination, the defendant may submit to the court, alone or jointly with the plaintiff, a periodic payments plan. If the defendant submits a periodic payments plan, the plan may include, but is not limited to, a provision for a trust or an annuity.

(F)

(1) If the defendant and plaintiff do not jointly submit a periodic payments plan and if the defendant does not separately submit a periodic payments plan, then, within ten days after that plaintiff submits a plan, the defendant may submit to the court written comments relative to the periodic payments plan of the plaintiff.

(2) If the defendant and plaintiff do not jointly submit a periodic payments plan and if the defendant separately submits a periodic payments plan, then, within ten days after the defendant submits the plan, the plaintiff may submit to the court written comments relative to the periodic payments plan of the defendant.

(G)

(1) The court, in its discretion, may modify, approve, or reject any submitted periodic payments plan. In approving any periodic payments plan, the court shall require interest on the judgment in question in accordance with section 1343.03 of the Revised Code. Additionally, in approving any periodic payments plan, the court is not required to ensure that payments under the periodic payments plan are equal in amount or that the total amount paid each year under the periodic payments plan is equal in amount to the total amount paid in other years under the plan; rather, a periodic payments plan may provide for payments to be made in irregular or varied amounts, or to be graduated upward or downward in amount over the duration of the periodic payments plan.

(2) The court shall include in any approved periodic payments plan adequate security to insure that the plaintiff will receive all of the periodic payments under that plan. If the approved periodic payments plan includes a provision for an annuity as the adequate security or otherwise, the defendant shall purchase the annuity from either of the following types of insurance companies:

(a) An insurance company that the A.M. Best Company, in its most recently published rating guide of life insurance companies, has rated A or better and has rated XII or higher as to financial size or strength;

(b) An insurance company that the superintendent of insurance, under rules adopted pursuant to Chapter 119. of the Revised Code for purposes of implementing this division, determines is licensed to do business in this state and, considering the factors described in this division, is a stable insurance company that issues annuities that are safe and desirable. In making determinations as described in this division, the superintendent shall be guided by the principle that annuities should be safe and desirable for plaintiffs who are awarded damages. In making those determinations, the superintendent shall consider the financial condition, general standing, operating results, profitability, leverage, liquidity, amount and soundness of reinsurance, adequacy of reserves, and the management of any insurance company in question and also may consider ratings, grades, and classifications of any nationally recognized rating services of insurance companies and any other factors relevant to the making of such determinations.

(3) If a periodic payments plan provides for periodic payments over a period of five years or more to the plaintiff, the court, in its discretion, may include in the approved periodic payments plan a provision in which it reserves to itself continuing jurisdiction over that plan, including jurisdiction to review and modify that plan.

(4) The court shall specify in the entry of judgment in the tort action the determination made pursuant to division (D) of this section and, if applicable, the terms of any approved periodic payments plan.

(H) After a periodic payments plan is approved, the future damages that are to be received in periodic payments shall be paid in accordance with the plan, including, if applicable, payment over to a trust or annuity provided for in the plan.

(I) If a court orders a series of periodic payments of future damages in accordance with this section and the plaintiff dies prior to the receipt of all of the future damages, the liability for the unpaid portion of those damages that is not yet due at the time of the death of that plaintiff shall continue, but the payments shall be paid to the heirs of that plaintiff as scheduled in and otherwise in accordance with the approved periodic payments plan or, if the plan does not contain a relevant provision, as the court shall order.

(J)

(1) Nothing in this section precludes a plaintiff and a defendant from mutually agreeing to a settlement of the action.

(2) Except as otherwise provided in this section, nothing in this section increases the time for filing any motion or notice of appeal or taking any other action relative to a civil action upon a medical, dental, optometric, or chiropractic claim, alters the amount of any verdict or determination of damages by the trier of fact in a civil action upon a medical, dental, optometric, or chiropractic claim, or alters the liability of any party to pay or satisfy the verdict or determination.

(K) This section does not apply to tort actions that are brought against political subdivisions of this state and that are commenced under or are subject to Chapter 2744. of the Revised Code or to tort actions brought against the state in the court of claims.

Effective Date: 04-11-2003



Section 2323.56 - Periodic payments of future damages.

(A) As used in this section:

(1) "Economic loss" means any of the following types of pecuniary harm:

(a) All wages, salaries, or other compensation lost as a result of an injury to person that is a subject of a tort action;

(b) All expenditures for medical care or treatment, rehabilitation services, or other care, treatment, services, products, or accommodations as a result of an injury to person that is a subject of a tort action;

(c) Any other expenditures incurred as a result of an injury to person that is a subject of a tort action.

(2) "Future damages" means any damages that result from an injury to person that is a subject of a tort action and that will accrue after the verdict or determination of liability by the trier of fact is rendered in that tort action.

(3) "Medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

(4) "Noneconomic loss" means nonpecuniary harm that results from an injury to person that is a subject of a tort action, including, but not limited to, pain and suffering, loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education, mental anguish, and any other intangible loss.

(5) "Past damages" means any damages that result from an injury to person that is a subject of a tort action and that have accrued by the time that the verdict or determination of liability by the trier of fact is rendered in that tort action, and any punitive or exemplary damages awarded.

(6) "Tort action" means a civil action for damages for injury to person. "Tort action" includes a product liability claim for damages for injury to person that is subject to sections 2307.71 to 2307.80 of the Revised Code, but does not include a civil action for damages for a breach of contract or another agreement between persons.

(7) "Trier of fact" means the jury or, in a nonjury action, the court.

(B)

(1) In any tort action that is tried to a jury and in which a plaintiff makes a good faith claim against the defendant in question for future damages that exceed two hundred thousand dollars, upon motion of that plaintiff or the defendant in question, the court shall instruct the jury to return, and the jury shall return, a general verdict and, if that verdict is in favor of that plaintiff, answers to interrogatories that shall specify all of the following:

(a) The past damages recoverable by that plaintiff;

(b) The future damages recoverable by that plaintiff, and the portions of those future damages that represent each of the following:

(i) Noneconomic loss;

(ii) Economic loss;

(iii) Economic loss as described in division (A)(1)(a) of this section;

(iv) Economic loss as described in division (A)(1)(b) of this section;

(v) Economic loss as described in division (A)(1)(c) of this section.

(2) In any tort action that is tried to a court and in which a plaintiff makes a good faith claim against the defendant in question for future damages that exceed two hundred thousand dollars, upon motion of that plaintiff or the defendant in question, the court shall make its determination in the action and, if that determination is in favor of that plaintiff, make findings of fact that shall specify damages as provided in division (B)(1) of this section.

(C) If answers to interrogatories are returned or findings of fact are made pursuant to division (B) of this section and if the total of the portions of the future damages described in divisions (B)(1)(b)(i), (iv), and (v) of this section exceeds both two hundred thousand dollars and twenty-five per cent of the total of the damages described in divisions (B)(1)(a) and (b) of this section, the plaintiff or defendant in question may file a motion with the court that seeks a determination under division (D) of this section. Such a motion shall be filed at any time after the verdict or determination in favor of the plaintiff in question is rendered by the trier of fact but prior to the entry of judgment in accordance with Civil Rule 58.

(D)

(1) Upon the filing of a motion pursuant to division (C) of this section and prior to the entry of judgment in accordance with Civil Rule 58, the court shall do all of the following:

(a) Set a date for a hearing to address whether all or any part of the total of the portions of the future damages described in divisions (B)(1)(b)(i), (iv), and (v) of this section shall be received by the plaintiff in question in a series of periodic payments rather than in a lump sum;

(b) Give notice of the date of the hearing described in division (D)(1)(a) of this section to the parties involved and their counsel of record;

(c) Conduct the hearing described in division (D)(1)(a) of this section, allow the parties involved to present any relevant evidence at the hearing, consider the factors described in division (D)(2) of this section in making its determination, and make its determination in accordance with division (D)(3) of this section.

(2) In determining whether all or any part of the total of the portions of the future damages described in divisions (B)(1)(b)(i), (iv), and (v) of this section shall be received by the plaintiff in question in a series of periodic payments rather than in a lump sum, the court shall consider all of the following factors:

(a) The purposes for which those portions of the future damages were awarded to that plaintiff;

(b) The business or occupational experience of that plaintiff;

(c) The age of that plaintiff;

(d) The physical and mental condition of that plaintiff;

(e) Whether that plaintiff or the parent, guardian, or custodian of that plaintiff is able to competently manage those portions of the future damages;

(f) Any other circumstance that relates to whether the injury sustained by that plaintiff would be better compensated by the payment of those portions of the future damages in a lump sum or by their receipt in a series of periodic payments.

(3) After the hearing described in division (D)(1) of this section and prior to the entry of judgment in accordance with Civil Rule 58, the court shall determine, in its discretion, whether all or any part of the total of the portions of the future damages described in divisions (B)(1)(b)(i), (iv), and (v) of this section shall be received by the plaintiff in question in a series of periodic payments rather than in a lump sum. If the court determines that a series of periodic payments shall be received by that plaintiff, it may order such payments only as to the amount of that total that exceeds both two hundred thousand dollars and twenty-five per cent of the total of the damages described in divisions (B)(1)(a) and (b) of this section.

(E)

(1)

(a) If the court determines pursuant to division (D) of this section that a series of periodic payments shall be received by the plaintiff in question, then, within twenty days after the court so determines, that plaintiff shall submit a periodic payments plan to the court. Such a plan may include, but is not limited to, a provision for a trust or an annuity, and may be submitted by that plaintiff alone or by that plaintiff and the defendant in question.

(b) If that defendant and that plaintiff do not jointly submit a periodic payments plan, then, within twenty days after the court makes its determination pursuant to division (D) of this section that a series of periodic payments shall be received by that plaintiff, that defendant may submit to the court a periodic payments plan. If that defendant does so, it may include, but is not limited to, a provision for a trust or an annuity.

(c) If that defendant and that plaintiff do not jointly submit a periodic payments plan and if that defendant does not separately submit such a plan pursuant to division (E)(1)(b) of this section, then, within ten days after that plaintiff submits such a plan, that defendant may submit to the court written comments relative to the periodic payments plan of that plaintiff. If that defendant and that plaintiff do not jointly submit a periodic payments plan and if that defendant separately submits such a plan pursuant to division (E)(1)(b) of this section, then, within ten days after that defendant submits such a plan, that plaintiff may submit to the court written comments relative to the periodic payments plan of that defendant.

(d) The court, in its discretion, may modify, approve, or reject any submitted periodic payments plan. In approving any periodic payments plan, the court shall take into consideration interest on the judgment in question, in accordance with section 1343.03 of the Revised Code. Additionally, in approving any periodic payments plan, the court is not required to ensure that payments under the periodic payments plan are equal in amount or that the total amount paid each year under the periodic payments plan is equal in amount to the total amount paid in other years under the plan; rather, a periodic payments plan may provide for payments to be made in irregular or varied amounts, or to be graduated upward or downward in amount over the duration of the periodic payments plan.

(e) The court shall include in any approved periodic payments plan adequate security to insure that the plaintiff in question will receive all of the periodic payments under that plan. If the approved periodic payments plan includes a provision for an annuity as the adequate security or otherwise, the defendant in question shall purchase the annuity from either of the following types of insurance companies:

(i) An insurance company that the A.M. Best Company, in its most recently published rating guide of life insurance companies, has rated A or better and has rated XII or higher as to financial size or strength;

(ii) An insurance company that the superintendent of insurance, under rules adopted pursuant to Chapter 119. of the Revised Code for purposes of implementing this division, determines is licensed to do business in this state and, considering the factors described in this division, is a stable insurance company that issues annuities that are safe and desirable.

In making determinations as described in this division, the superintendent shall be guided by the principle that annuities should be safe and desirable for plaintiffs who are awarded damages. In making such determinations, the superintendent shall consider the financial condition, general standing, operating results, profitability, leverage, liquidity, amount and soundness of reinsurance, adequacy of reserves, and the management of any insurance company in question and also may consider ratings, grades, and classifications of any nationally recognized rating services of insurance companies and any other factors relevant to the making of such determinations.

(f) If a periodic payments plan provides for periodic payments over a period of five years or more to the plaintiff in question, the court, in its discretion, may include in the approved periodic payments plan a provision in which it reserves to itself continuing jurisdiction over that plan, including jurisdiction to review and modify that plan.

(g) After a periodic payments plan is approved, the future damages that are to be received in periodic payments shall be paid in accordance with the plan, including, if applicable, payment over to a trust or annuity provided for in the plan.

(2) If the court determines pursuant to division (D) of this section that a series of periodic payments shall not be received by the plaintiff in question, the future damages described in divisions (B)(1)(b)(i), (iv), and (v) of this section shall be paid in a lump sum.

(3) The court shall specify in the entry of judgment in the tort action the determination made pursuant to division (D) of this section and, if applicable, the terms of any approved periodic payments plan.

(F) If a court orders a series of periodic payments of future damages in accordance with this section, the following rules shall govern those payments if the plaintiff in question dies prior to the receipt of all of them:

(1) The liability for the portion of those payments that represents future economic loss as described in division (B)(1)(b)(iv) of this section and that is not due at the time of the death of that plaintiff shall cease at that time;

(2) The liability for the portion of those payments that represents future noneconomic loss of that plaintiff as described in division (B)(1)(b)(i) of this section and that is not due at the time of the death of that plaintiff shall continue, but the payments shall be paid to the heirs of that plaintiff as scheduled in and otherwise in accordance with the approved periodic payments plan or, if the plan does not contain a relevant provision, as the court shall order;

(3) The liability for the portion of those payments not described in division (F)(1) or (2) of this section shall continue, but the payments shall be paid as described in division (F)(2) of this section.

(G)

(1) Nothing in this section precludes a plaintiff in question and a defendant in question from mutually agreeing to a settlement of the action.

(2) Except to the extent provided in divisions (A) to (F) of this section, nothing in those divisions increases the time for filing any motion or notice of appeal or taking any other action relative to a tort action, alters the amount of any verdict or determination of damages by the trier of fact in a tort action, or alters the liability of any party to pay or satisfy any such verdict or determination.

(H) This section does not apply to tort actions against political subdivisions of this state that are commenced under or are subject to Chapter 2744. of the Revised Code or to tort actions against the state in the court of claims. This section also does not apply to a tort or other civil action upon a medical claim, dental claim, optometric claim, or chiropractic claim, and instead such an action shall be subject to section 2323.55 of the Revised Code.

Effective Date: 04-09-2003



Section 2323.57 - General verdict for future damages.

In any tort action to which section 2323.55 or 2323.56 of the Revised Code does not apply, if a plaintiff makes a good faith claim against a defendant for future damages, the trier of fact shall return a general verdict and, if that verdict is in favor of the plaintiff, answers to interrogatories or findings of fact that specify both of the following:

(A) The past damages recoverable by that plaintiff;

(B) The future damages recoverable by that plaintiff.

Effective Date: 06-02-2004



Section 2323.58 - Transfer of structural settlement payment rights definitions.

As used in this section and sections 2323.581 to 2323.587 of the Revised Code:

(A) "Annuity issuer" means an insurer that has issued an insurance contract that is used to fund periodic payments under a structured settlement.

(B) "Applicable law" means any of the following, as applicable in interpreting the terms of a structured settlement agreement:

(1) The laws of the United States;

(2) The laws of this state, including principles of equity that are applied in the courts of this state;

(3) The laws of any other jurisdiction if any of the following applies:

(a) The laws of that other jurisdiction govern the structured settlement.

(b) A court or a responsible administrative authority approved the structured settlement agreement under the laws of that other jurisdiction.

(c) The transfer of payments under the structured settlement is subject to the laws of that other jurisdiction.

(C) "Dependent" means a spouse of a payee, a minor child of a payee, or any other member of the family of a payee or other person whom, by law or by court order or decree, the payee is legally obligated to support.

(D) "Discounted present value" means the fair present value of the future payments under a structured settlement that is determined by discounting those payments to the present, using the most recently published applicable federal rate for determining the present value of an annuity as issued by the United States internal revenue service.

(E) "Independent professional advice" means the advice of an attorney, a certified public accountant, an actuary, or any other licensed professional adviser if all of the following apply:

(1) The payee has engaged the services of the licensed professional adviser to render advice concerning the legal and other implications of a transfer of structured settlement payment rights.

(2) The licensed professional adviser has signed a statement to the effect that the licensed professional adviser rendered advice to the payee concerning the legal and other implications of a transfer of structured settlement payment rights.

(3) The licensed professional adviser is not affiliated in any manner with, referred by, or compensated in any manner by the transferee of the structured settlement payment rights.

(4) The compensation of the licensed professional adviser is not affected by whether or not a transfer of structured settlement payment rights occurs.

(F) "Interested party" includes the payee with respect to a structured settlement, the annuity issuer, the structured settlement agreement obligor, and any other party that has continuing rights or obligations under the structured settlement agreement.

(G) "Payee" means an individual who is receiving periodic payments under a structured settlement agreement that are excludable from the individual's gross income under federal income taxation laws applicable to that individual and who proposes to make a transfer of the rights to receive those periodic payments.

(H) "Periodic payments" includes both continuing monthly or other periodic payments and scheduled future lump-sum payments under a structured settlement.

(I) "Qualified assignment agreement" means an agreement that provides for a qualified assignment, as defined in section 130 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 130(c), as amended, through an assignment of the liability under a structured settlement agreement to make periodic payments as damages, on account of personal injury or sickness.

(J) "Responsible administrative authority" means any government authority of another state vested by the law of that state with the original exclusive jurisdiction over the settled claim resolved by a structured settlement.

(K) "Settled claim" means the original tort claim resolved by a structured settlement.

(L) "Structured settlement" means an arrangement for periodic payments of damages for injury to a person that is established by a settlement or a court judgment in resolution of a tort claim.

(M) "Structured settlement agreement" means an agreement, judgment, stipulation, or release that embodies the terms of a structured settlement, including the rights of a payee to receive periodic payments.

(N) "Structured settlement obligor" means the party that has the obligation to make continuing periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(O) "Structured settlement payment rights" means the rights under a structured settlement agreement to receive periodic payments from a structured settlement obligor or an annuity issuer if either of the following applies:

(1) The payee, the structured settlement obligor, or the annuity issuer with respect to the structured settlement agreement is a resident of this state.

(2) The structured settlement agreement was approved by a court in this state.

(P) "Terms of a structured settlement" includes the terms of a structured settlement agreement, an insurance contract, a qualified assignment agreement, and any order or approval by a court, a responsible administrative authority, or other government authority authorizing or approving the structured settlement.

(Q) "Transfer" means a sale, assignment, pledge, hypothecation, or any other form of alienation or encumbrance of structured settlement payment rights made by a payee for consideration.

(R) "Transfer agreement" means an agreement that provides for the transfer of structured settlement payment rights from a payee to a transferee.

(S) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer of those rights.

Effective Date: 10-27-2000



Section 2323.581 - Valid transfer of structural settlement payment rights.

No direct or indirect transfer of structured settlement payment rights shall be effective, and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to a transferee of structured settlement payment rights, unless the transferee has provided the payee and other interested parties with the disclosures required by section 2323.582 of the Revised Code and the transfer has been approved in advance in a final order of a court of competent jurisdiction in accordance with sections 2323.583 and 2323.584 of the Revised Code.

Effective Date: 10-27-2000



Section 2323.582 - Contents and form of disclosure statement.

Not less than ten days prior to the date on which a payee becomes obligated under a transfer agreement, the transferee shall provide to the payee a disclosure statement, in boldface type of the minimum size of fourteen points, setting forth all of the following:

(A) The amounts and due dates of the structured settlement payments that would be transferred under the transfer agreement;

(B) The aggregate amount of the payments described in division (A) of this section;

(C) The discounted present value of the payments described in division (A) of this section and the amount of the applicable federal rate used in determining the discounted present value;

(D) The gross amount payable to the payee in exchange for or as consideration for the transfer of the structured settlement payments described in division (A) of this section;

(E) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee as described in division (D) of this section;

(F) The net amount payable to the payee after deduction from the gross amount payable to the payee as described in division (D) of this section of all commissions, fees, costs, expenses, and charges described in division (E) of this section;

(G) The quotient, expressed as a percentage, obtained by dividing the net amount payable to the payee as described in division (F) of this section by the discounted present value of the payments described in division (C) of this section;

(H) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of any breach of the transfer agreement by the payee.

Effective Date: 10-27-2000



Section 2323.583 - Approval of transfer of structured settlement payment rights.

A court of competent jurisdiction may approve a transfer of structured settlement payment rights only in a final order that is based on the express findings of the court, and the express findings shall include all of the following:

(A) The transferee has provided to the payee a disclosure statement that complies with section 2323.582 of the Revised Code, and the payee has confirmed the payee's receipt of the disclosure statement, as evidenced by the payee's notarized signature on a copy of the disclosure statement.

(B)

(1) Except as provided in division (B)(2) of this section, the payee has established that the transfer is fair and reasonable and in the best interests of the payee and the payee's dependents.

(2) If, on the effective date of the transfer agreement, a federal hardship standard exists, the payee has established that the transfer meets that hardship standard.

(C) The payee has received independent professional advice regarding the legal and other implications of the transfer.

(D) If the transfer contravenes the terms of the structured settlement involved, all of the following have been complied with:

(1) Each dependent whom the payee is legally obligated to support by court order or decree, in a written approval and waiver, approves the transfer and waives the right to require that the structured settlement payments be made to the payee in accordance with the terms of the structured settlement.

(2) Any court or responsible administrative authority that previously approved the structured settlement, other than the court from which the approval of the transfer is sought under sections 2323.58 to 2323.585 of the Revised Code, has expressly approved the transfer in writing.

(3) The transferee has provided to the court in which the application for approval of the transfer was filed all of the signed original copies of the approvals required under divisions (D)(1) and (2) of this section.

(4) The transferee has furnished each interested party copies of the approvals required under divisions (D)(1) and (2) of this section.

(E) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of that notice with the court in which the application for approval of the transfer was filed.

(F) The transfer complies with all of the requirements of sections 2323.58 to 2323.585 of the Revised Code and does not contravene any applicable law.

Effective Date: 10-27-2000



Section 2323.584 - Filing application for approval in advance of transfer.

(A) A person shall file an application under sections 2323.58 to 2323.585 of the Revised Code for the approval in advance of a transfer of structured settlement payment rights in the Ohio court that approved the structured settlement agreement. If the structured settlement agreement was not approved by an Ohio court, a person shall file an application under sections 2323.58 to 2323.585 of the Revised Code for the approval in advance of a transfer of structured settlement payment rights in the probate division of the court of common pleas of the county in which the payee, the structured settlement obligor, or the annuity issuer resides.

(B) The following procedures shall apply to an application for the approval in advance by a court of a transfer of structured settlement payment rights under division (A) of this section:

(1) Upon the filing of the application, the court shall set a date and time for a hearing on the application and shall notify the transferee of the date, time, and place of the hearing.

(2) Not less than twenty days prior to the date set by the court for the hearing on an application filed pursuant to this section, the transferee shall file with the court and shall serve on the court or any responsible administrative authority that previously approved the structured settlement, on all interested parties, and on the annuity issuer and the structured settlement obligor, in the manner prescribed in the Rules of Civil Procedure for the service of process, a notice of the proposed transfer and the application for its approval in advance. The notice shall include all of the following:

(a) A copy of the application;

(b) A copy of the transfer agreement;

(c) A copy of the disclosure statement provided by the transferee pursuant to section 2323.582 of the Revised Code and signed by the payee pursuant to division (A) of section 2323.583 of the Revised Code;

(d) Notification of the date, time, and place of the hearing on the application;

(e) Notification that any interested party may support, oppose, or otherwise respond to the application, either in person or by counsel, by submitting to the court a written response containing the interested party's support of, opposition to, or comments on the application or by participating in the hearing;

(f) Notification of the manner of filing a written response to the application and the time within which the response is required to be filed in order for the court to consider it.

(3) Within fifteen days after receipt of the notice described in division (B)(2) of this section, any interested party who wishes to respond to the application shall file a written response with the court personally or by certified mail, return receipt requested.

(4) At the conclusion of the hearing on an application under this section, the court may grant or deny the approval of the transfer. The court shall enter its order accordingly. If the court grants the approval of the transfer, it shall include in its order all of the express findings specified in section 2323.583 of the Revised Code. If the court denies the approval of the transfer, it shall include in its order the reasons for the denial.

(5) An order of the court made under division (B)(4) of this section is a final and appealable order.

Effective Date: 10-27-2000



Section 2323.585 - Immunity - waiver - illegal transfers.

(A) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee based on a failure of the transfer to comply with any of the requirements of sections 2323.581 to 2323.584 of the Revised Code.

(B) No provision of this section or section 2323.581, 2323.582, 2323.583, or 2323.584 of the Revised Code may be waived.

(C) No provision of this section or section 2323.581, 2323.582, 2323.583, or 2323.584 of the Revised Code authorizes any transfer of structured settlement payment rights in contravention of applicable law or gives effect to any transfer of structured settlement payment rights that is void under any applicable law.

Effective Date: 10-27-2000



Section 2323.586 - Settlement obligor and annuity issuer immune from liability.

The structured settlement obligor and the annuity issuer under a transfer or transfer agreement are immune from liability based upon any claim by the payee, or any party, other than a transferee, claiming through the payee, as to any structured settlement payment rights or periodic payments that are the subject of the transfer or transfer agreement.

Effective Date: 10-27-2000



Section 2323.587 - Consumer sales practices act applicability.

A violation of section 2323.581, 2323.582, 2323.583, 2323.584, 2323.585, or 2323.586 of the Revised Code is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code.

Effective Date: 10-27-2000



Section 2323.59 - [Repealed].

Effective Date: 07-06-2001






Chapter 2325 - RELIEF AFTER JUDGMENT

Section 2325.01, 2325.02 - [Repealed].

Effective Date: 07-01-1971



Section 2325.03 - Bona fide purchaser unaffected.

The title to property, which title is the subject of a final judgment or order sought to be vacated, modified, or set aside by any type of proceeding or attack and which title has, by, in consequence of, or in reliance upon the final judgment or order, passed to a purchaser in good faith, shall not be affected by the proceeding or attack; nor shall the title to property that is sold before judgment under an attachment be affected by the proceeding or attack. "Purchaser in good faith," as used in this section, includes a purchaser at a duly confirmed judicial sale.

This section does not apply if in the proceeding resulting in the judgment or order sought to be vacated, modified, or set aside, the person then holding the title in question was not lawfully served with process or notice, as required by the law or Civil Rules applicable to the proceeding.

Effective Date: 11-15-1977



Section 2325.04 to 2325.11 - [Repealed].

Effective Date: 07-01-1971



Section 2325.12 - Recovery of excess of amount claimed in pleading.

When, by mistake of the pleader, the amount claimed in the pleading and recovered is less than the true amount then due, the party injured by the mistake may recover the balance by civil action, without costs.

Effective Date: 10-01-1953



Section 2325.13, 2325.14 - [Repealed].

Effective Date: 07-01-1971



Section 2325.15 - Revivor of dormant judgment or finding.

When a judgment, including judgments rendered by a judge of a county court or mayor, a transcript of which has been filed in the court of common pleas for execution, is dormant, or when a finding for money in equitable proceedings remains unpaid in whole or in part, under the order of the court therein made, such judgment may be revived, or such finding made subject to execution as judgments at law are, in the manner prescribed for reviving actions before judgment, or by action in the court in which such judgment was rendered or finding made, or in which transcript of judgment was filed.

Effective Date: 01-10-1961



Section 2325.16 - Service by publication.

When either party to the dormant judgment or finding mentioned in section 2325.15 of the Revised Code, his agent or attorney, makes affidavit showing that the adverse party is not a resident of the state, that such judgment or finding remains unsatisfied in whole or part and the amount owing thereon, service may be made by publication, as provided in section 2703.18 of the Revised Code, but only for judgments or findings in which personal service originally was made on the adverse party.

Effective Date: 10-01-1953



Section 2325.17 - Time a lien attaches when a dormant judgment is revived.

If sufficient cause is not shown to the contrary, the judgment or finding mentioned in section 2325.15 of the Revised Code shall stand revived, and thereafter may be made to operate as a lien upon the lands and tenements of each judgment debtor for the amount which the court finds to be due and unsatisfied thereon to the same extent and in the same manner as judgments or findings rendered in any other action.

Effective Date: 10-01-1953



Section 2325.18 - Limitation.

(A) An action to revive a judgment can only be brought within ten years from the time it became dormant, unless the party entitled to bring that action, at the time the judgment became dormant, was within the age of minority, of unsound mind, or imprisoned, in which cases the action may be brought within ten years after the disability is removed.

(B) For the purpose of calculating interest due on a revived judgment, interest shall not accrue and shall not be computed from the date the judgment became dormant to the date the judgment is revived.

Effective Date: 06-02-2004



Section 2325.19 - New parties to and revivor of judgment on death of party.

In case of the death of either or both parties after judgment rendered, and before its satisfaction, his or their representatives may be made parties to the judgment, and it may be revived by an action brought for that purpose; or they may be made parties thereto in the manner prescribed for the revival of actions before judgment. Such judgment may be rendered and execution awarded as might or should have been given or awarded against the representative of such deceased party.

Effective Date: 10-01-1953



Section 2325.20 - Judgment remanded for execution by court of common pleas may be revived.

When a judgment or decree has been rendered in the court of appeals and a mandate directed to the court of common pleas to carry it into execution, on the death of either or both parties thereto before its satisfaction, it may be revived in such court of common pleas in conformity with section 2325.19 of the Revised Code.

Effective Date: 10-01-1953



Section 2325.21, 2325.22 - [Repealed].

Effective Date: 07-01-1971






Chapter 2327 - EXECUTION GENERALLY

Section 2327.01 - Execution defined.

An execution is a process of a court, issued by its clerk, the court itself, or the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code, and directed to the sheriff of the county. Executions may be issued to the sheriffs of different counties at the same time.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2327.02 - Kinds of execution.

(A) Executions are of three kinds:

(1) Against the property of the judgment debtor, including orders of sale or orders to transfer property pursuant to sections 323.28, 323.65 to 323.78, and 5721.19 of the Revised Code;

(2) Against the person of the judgment debtor;

(3) For the delivery of the possession of real property, including real property sold under orders of sale or transferred under orders to transfer property pursuant to sections 323.28, 323.65 to 323.78, and 5721.19 of the Revised Code.

(B) The writ shall contain a specific description of the property, and a command to the sheriff to deliver it to the person entitled to the property. It also may require the sheriff to make the damages recovered for withholding the possession and costs, or costs alone, out of the property of the person who so withholds it.

(C) In the case of foreclosures of real property, including foreclosures for taxes, mortgages, judgment liens, and other valid liens, the description of the property, the order of sale, order to transfer, and any deed or deed forms may be prepared, adopted, and otherwise approved in advance by the court having jurisdiction or the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code, directly commanding the sheriff to sell, convey, or deliver possession of the property as commanded in that order. In those cases, the clerk shall journalize the order and deliver that writ or order to the sheriff for execution. If the property is sold under an order of sale or transferred under an order to transfer, the officer who conducted the sale or made the transfer of the property shall collect the recording fee and any associated costs to cover the recording from the purchaser or transferee at the time of the sale or transfer and, following confirmation of the sale or transfer and the payment of the balance due on the purchase price of the property, shall execute and record the deed conveying title to the property to the purchaser or transferee. For purposes of recording that deed, by placement of a bid or making a statement of interest by any party ultimately awarded the property, the purchaser or transferee thereby appoints the officer who makes the sale or is charged with executing and delivering the deed as agent for that purchaser or transferee for the sole purpose of accepting delivery of the deed.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2327.03 - Disposition of property in hands of trustee.

When it is admitted by the pleading, or on the examination of a party, that he has in his possession, or under his control, money or other thing capable of delivery, which is the subject of the litigation, and held by him as trustee for another party, or which belongs or is due to another party, the court may order it to be deposited in court or delivered to such party, with or without security, subject to its further direction.

Effective Date: 10-01-1953



Section 2327.04 - Enforcing orders of court.

When, in the exercise of its authority, a court orders the deposit or delivery of money or other thing, and the order is disobeyed, besides punishing the disobedience as for a contempt, the court may make an order requiring the sheriff to take the money or thing and deposit or deliver it in conformity with the court's direction.

Effective Date: 10-01-1953






Chapter 2329 - EXECUTION AGAINST PROPERTY

Section 2329.01 - Property subject to levy and sale.

Lands and tenements, including vested legal interests therein, permanent leasehold estates renewable forever, and goods and chattels, not exempt by law, shall be subject to the payment of debts, and liable to be taken on execution and sold as provided in sections 2329.02 to 2329.61, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2329.02 - Judgment lien - certificate of judgment - filing - transfer.

Any judgment or decree rendered by any court of general jurisdiction, including district courts of the United States, within this state shall be a lien upon lands and tenements of each judgment debtor within any county of this state from the time there is filed in the office of the clerk of the court of common pleas of such county a certificate of such judgment, setting forth the court in which the same was rendered, the title and number of the action, the names of the judgment creditors and judgment debtors, the amount of the judgment and costs, the rate of interest, if the judgment provides for interest, and the date from which such interest accrues, the date of rendition of the judgment, and the volume and page of the journal entry thereof.

No such judgment or decree shall be a lien upon any lands, whether or not situated within the county in which such judgment is rendered, registered under sections 5309.02 to 5309.98, inclusive, and 5310.01 to 5310.21, inclusive, of the Revised Code, until a certificate under the hand and official seal of the clerk of the court in which the same is entered or of record, stating the date and purport of the judgment, giving the number of the case, the full names of the parties, plaintiff and defendant, and the volume and page of the journal or record in which it is entered, or a certified copy of such judgment, stating such facts, is filed and noted in the office of the county recorder of the county in which the land is situated, and a memorial of the same is entered upon the register of the last certificate of title to the land to be affected.

Such certificate shall be made by the clerk of the court in which the judgment was rendered, under the seal of said court, upon the order of any person in whose favor such judgment was rendered or upon the order of any person claiming under him, and shall be delivered to the party so ordering the same; and the fee therefor shall be taxed in the costs of the action.

When any such certificate is delivered to the clerk of the court of common pleas of any county in this state, the same shall be filed by such clerk, and he shall docket and index it under the names of the judgment creditors and the judgment debtors in a judgment docket, which shall show as to each judgment all of the matters set forth in such certificate as required by this section. The fee for such filing, docketing, and indexing shall be taxed as increased costs of such judgment upon such judgment docket and shall be included in the lien of the judgment.

When the clerk of any court, other than that rendering the judgment, in whose office any such certificate is filed, has docketed and indexed the same, he shall indorse upon such certificate the fact of such filing with the date thereof and the volume and page of the docket entry of such certificate and shall return the same so indorsed to the clerk of the court in which the judgment was rendered, who shall note upon the original docket the fact of the filing of said certificate, showing the county in which the same was filed and the date of such filing. When such certificate is filed, docketed, and indexed in the office of the clerk of the court which rendered the judgment, such clerk shall likewise indorse the certificate and make like notation upon the original docket.

Each such judgment shall be deemed to have been rendered in the county in which is kept the journal of the court rendering the same, in which journal such judgment is entered.

Certificates or certified copies of judgments or decrees of any courts of general jurisdiction, including district courts of the United States, within this state, may be filed, registered, noted, and memorials thereof entered, in the office of the recorder of any county in which is situated land registered under sections 5309.02 to 5309.98, inclusive, and 5310.01 to 5310.21, inclusive, of the Revised Code, for the purpose of making such judgments liens upon such registered land.

Notwithstanding any other provision of the Revised Code, any judgment issued in a court of record may be transferred to any other court of record. Any proceedings for collection may be had on such judgment the same as if it had been issued by the transferee court.

Effective Date: 09-16-1957



Section 2329.021 - Foreign judgment defined.

As used in sections 2329.021 to 2329.027 of the Revised Code, "foreign judgment" means any judgment, decree, or order of a court of the United States, or of any court of another state, that is entitled to full faith and credit in this state.

Effective Date: 07-29-1983



Section 2329.022 - Filing and status of foreign judgments.

A copy of any foreign judgment authenticated in accordance with section 1738 of Title 28 of the United States Code, 62 Stat. 947 (1948), may be filed with the clerk of any court of common pleas. The clerk shall treat the foreign judgment in the same manner as a judgment of a court of common pleas. A foreign judgment filed pursuant to this section has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of a court of common pleas and may be enforced or satisfied in same manner as a judgment of a court of common pleas.

Effective Date: 07-29-1983



Section 2329.023 - Notice of filing.

(A) When a foreign judgment is filed pursuant to section 2329.022 of the Revised Code, the judgment creditor or his attorney shall make and file with the clerk of the court in which the foreign judgment is filed an affidavit setting forth the name and last known address of the judgment debtor and of the judgment creditor.

(B) Upon the filing of a foreign judgment pursuant to section 2329.022 of the Revised Code and the affidavit pursuant to division (A) of this section, the judgment creditor or his attorney shall file with the clerk of the court a praecipe instructing the clerk to issue a notice of the filing of the foreign judgment to the judgment debtor at the address given in the affidavit. The clerk shall enter a note of the mailing in the docket. The notice shall include the name and address of the judgment creditor, and of the judgment creditor's attorney, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the foreign judgment to the judgment debtor and may file proof of mailing with the clerk. The failure of the clerk to mail to the judgment debtor notice of the filing of the foreign judgment does not affect the enforcement proceedings with respect to the foreign judgment, if the judgment creditor has filed proof that he mailed a notice of the filing to the judgment debtor.

(C) No execution or other process for enforcement of a foreign judgment that is filed pursuant to section 2329.022 of the Revised Code shall issue until thirty days after the date the foreign judgment is filed pursuant to that section.

Effective Date: 07-29-1983



Section 2329.024 - Stay.

(A) If the judgment debtor shows the court of common pleas that an appeal is pending or will be taken from a foreign judgment that is filed pursuant to section 2329.022 of the Revised Code, or that a stay of execution of the foreign judgment has been granted and if proof is given to the court that the judgment debtor has furnished the security for the satisfaction of the foreign judgment that is required by the jurisdiction in which the foreign judgment was rendered, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated.

(B) If the judgment debtor shows the court of common pleas any ground upon which enforcement of a judgment of a court of common pleas would be stayed, the court shall, upon requiring the same security for satisfaction of the judgment that is required in this state, stay enforcement of a foreign judgment that is filed pursuant to section 2329.022 of the Revised Code for an appropriate period.

Effective Date: 07-29-1983



Section 2329.025 - Fees.

Any person who files a foreign judgment pursuant to section 2329.022 of the Revised Code shall pay a filing fee of fifteen dollars. Fees for docketing, transcription, or other enforcement proceedings shall be as provided in section 2303.20 of the Revised Code.

Effective Date: 07-29-1983



Section 2329.026 - Optional procedure.

Sections 2329.021 to 2329.027 of the Revised Code do not affect the right of a judgment creditor to bring an action to enforce a foreign judgment rather than to enforce the judgment pursuant to those sections.

Effective Date: 07-29-1983



Section 2329.027 - Uniformity of interpretation.

Sections 2329.021 to 2329.027 of the Revised Code shall be construed to effectuate the general purpose to make uniform the law of those states that enact a uniform enforcement of foreign judgments act.

Effective Date: 07-29-1983



Section 2329.03 - Lien without filing of certificate.

Lands and tenements of a judgment debtor shall be bound with a lien for the satisfaction of any judgment of any court of general jurisdiction, including district courts of the United States, within this state, without the filing of the certificate provided for in section 2329.02 of the Revised Code, from the time when the same are seized in execution. Goods and chattels of a judgment debtor shall be bound from the time they are seized in execution.

Effective Date: 10-01-1953



Section 2329.04 - Judgments of inferior courts - stay of execution - certificate in lieu of transcript.

Judgments of probate courts, municipal courts, county courts, and other courts inferior to the court of common pleas may be made liens upon lands and tenements of a judgment debtor within any county of this state only in the manner provided in section 2329.02 of the Revised Code. The certificate of such judgment shall be made by the clerk of any such court or judge of a county court except that as to all judgments mentioned in section 5309.54 of the Revised Code, when the certificate is to be filed in the office of the county recorder in order to obtain a lien upon registered lands, the same shall be procured and issued as provided in said sections. When any certificate of a judgment of any such court made by the clerk of such court or judge of a county court has been filed in the office of the clerk of the court of common pleas of any county, and docketed and indexed therein, execution may be issued out of such court of common pleas upon such judgment, and such further proceedings to enforce said judgment may be had as if the same had been rendered in such court of common pleas. If stay of execution of any such judgment is obtained, such facts shall be certified by the clerk of the court rendering the decision or the judge of a county court, to the clerk of the court of common pleas, who shall enter a memorandum of such stay upon the judgment docket. Such certificate of judgment shall be used instead of a transcript in every case where it is or has been provided by law that a transcript of a judgment shall be filed in order to obtain a lien upon the lands.

Effective Date: 01-01-1958



Section 2329.05 - Judgment of supreme court.

A judgment of the supreme court for money shall bind the lands and tenements of the judgment debtor in any county from the time there is filed, docketed, and indexed, in the office of the clerk of the court of common pleas of such county, a certificate of such judgment, issued by the clerk of the supreme court or by the clerk of the court to which the mandate of the supreme court is directed or to which such judgment is finally remanded for execution, in like manner as is provided in sections 2329.02 and 2329.04 of the Revised Code. The goods and chattels of the judgment debtor shall be bound from the time they are seized in execution. This section does not affect the lien of any judgment which, having attached to property of a judgment debtor in any county, is preserved pending the review of such judgment upon appeal in the court of appeals or the supreme court.

Effective Date: 10-01-1953



Section 2329.06 - Lien of a judgment when action removed to supreme court.

When a certificate is filed as provided in section 2329.02 of the Revised Code, the lien of a judgment of the court of common pleas in an action which is appealed by the judgment debtor to the court of appeals and thence removed into the supreme court shall not thereby be divested or vacated, but shall be continued until the final determination of the action in the supreme court.

Effective Date: 10-01-1953



Section 2329.07 - Judgment may become dormant.

(A)

(1) If neither execution on a judgment rendered in a court of record or certified to the clerk of the court of common pleas in the county in which the judgment was rendered is issued, nor a certificate of judgment for obtaining a lien upon lands and tenements is issued and filed, as provided in sections 2329.02 and 2329.04 of the Revised Code, within five years from the date of the judgment or within five years from the date of the issuance of the last execution thereon or the issuance and filing of the last such certificate, whichever is later, then, unless the judgment is in favor of the state, the judgment shall be dormant and shall not operate as a lien upon the estate of the judgment debtor.

(2) If the judgment is in favor of the state, the judgment shall not become dormant and shall not cease to operate as a lien against the estate of the judgment debtor provided that either execution on the judgment is issued or a certificate of judgment is issued and filed, as provided in sections 2329.02 and 2329.04 of the Revised Code, within ten years from the date of the judgment or within fifteen years from the date of the issuance of the last execution thereon or the issuance and filing of the last such certificate, whichever is later, except as otherwise provided in division (C) of this section. The fifteen-year limitation period applies to executions issued and certificates of judgments issued and filed before, on, or after the effective date of the amendment of this section by .......... of the 126th general assembly.

(B) If, in any county other than that in which a judgment was rendered, the judgment has become a lien by reason of the filing, in the office of the clerk of the court of common pleas of that county, of a certificate of the judgment as provided in sections 2329.02 and 2329.04 of the Revised Code, and if no execution is issued for the enforcement of the judgment within that county, or no further certificate of the judgment is filed in that county, within five years or, if the judgment is in favor of the state, within fifteen years from the date of issuance of the last execution for the enforcement of the judgment within that county or the date of filing of the last certificate in that county, whichever is the later, then the judgment shall cease to operate as a lien upon lands and tenements of the judgment debtor within that county, except as otherwise provided in division (C) of this section. The fifteen-year limitation period applies to executions issued and certificates of judgments issued and filed before, on, or after the effective date of the amendment of this section by H.B. 699 of the 126th general assembly.

(C)

(1) As used in division (C) of this section, "interim period" means the period beginning September 26, 2003, and ending September 27, 2006.

(2) Division (C) of this section applies only to judgments in favor of the state that are subject to this section and to which both of the following apply:

(a) The first issuance of execution on the judgment, or the first issuance and filing of the certificate of judgment, was issued or issued and filed within the ten-year period provided in this section before the beginning of the interim period;

(b) Subsequent issuance of execution on the judgment or subsequent issuance and filing of the certificate of judgment would have been required during the interim period in order to keep the lien from becoming dormant under this section as this section existed on September 25, 2003, and as if this section as it existed on that date had been in effect during the interim period.

(3) Such a judgment shall not become dormant and shall not cease to operate as a lien against the estate of the judgment debtor if either execution on the judgment is issued or a certificate of judgment is issued and filed, as provided in sections 2329.02 and 2329.04 of the Revised Code, within fifteen years after the expiration of the ten-year period following issuance of the last execution on the judgment or following the issuance and filing of the last such certificate, whichever is later.

Effective Date: 09-26-2003; 09-28-2006; 2006 HB699 03-29-2007



Section 2329.08 - Limitation of enforcement of deficiency judgment - waiver - pending actions.

Any judgment for money rendered in a court of record in this state upon any indebtedness which is secured or evidenced by a mortgage, or other instrument in the nature of a mortgage, on real property or any interest therein, upon which real property there has been located a dwelling or dwellings for not more than two families which has been used in whole or in part as a home or farm dwelling or which at any time was held as a homestead by the person who executed or assumed such mortgage or other instrument, or which has been held by such person as a homesite, shall be unenforceable as to any deficiency remaining due thereon, after the expiration of two years from the date of the confirmation of any judicial sale of such property completed subsequent to the rendition of such judgment. Any execution issued upon such judgment, or any action or proceeding in aid of execution, or in the nature thereof, or to marshal liens, commenced prior to the expiration of such two year period, shall not be affected by this section. This section does not affect any action or proceeding in the nature of a creditor's bill, commenced within such two year period, to subject the interest of the judgment debtor in any property owned at the date of such judgment and concealed with intent to hinder, delay, or defraud creditors.

This section may be waived by an instrument in writing, executed by the judgment debtor within such two year period, but such waiver shall not be effective unless within such two year period, such waiver is filed in the office of the clerk of the court in which the judgment was rendered. Upon the filing of said waiver such clerk shall enter a memorial thereof on the docket in which the judgment was rendered.

Effective Date: 09-16-1957



Section 2329.09 - Writ of execution.

The writ of execution against the property of a judgment debtor issuing from a court of record shall command the officer to whom it is directed to levy on the goods and chattels of the debtor. If no goods or chattels can be found, the officer shall levy on the lands and tenements of the debtor. If the court rendering the judgment or decree so orders, real estate may be sold under execution as follows: one third cash on the day of sale, one third in one year, the third in two years thereafter, with interest on deferred payments, to be secured by mortgage on the premises so sold. An execution on a judgment rendered against a partnership firm by its firm name shall operate only on the partnership property. The exact amount of the debt, damages, and costs, for which the judgment is entered, shall be indorsed on the execution.

Effective Date: 10-01-1953



Section 2329.091 - Levying officer to execute writ of execution.

(A) When a judgment creditor files a praecipe for a writ of execution with a clerk of a common pleas court pursuant to section 2303.11 of the Revised Code, or with a clerk of a municipal court pursuant to section 1901.23 of the Revised Code, or with a clerk of the county court pursuant to section 1907.47 of the Revised Code, the clerk shall issue a writ of execution to the levying officer and cause a notice and a hearing request form to be served upon the judgment debtor. The court, in accordance with division (E) of this section, shall appoint a levying officer who shall immediately and simultaneously execute the writ of execution and serve the notice and the hearing request form upon the judgment debtor. If the levying officer is unable to obtain personal service upon the judgment debtor, the levying officer shall serve the notice and hearing request form upon the judgment debtor by both certified mail and regular mail at the judgment debtor's last known address.

(B)

(1) The notice to the judgment debtor shall be in substantially the following form:

"(Name and Address of Court)

(Case Caption).................. Case No........................

NOTICE TO THE JUDGMENT DEBTOR

You are hereby notified that this court has issued a writ of execution in the above case in favor of (name and address of judgment creditor), the judgment creditor in this proceeding, directing that some or all of your property be sold according to law and the proceeds of the sale be delivered to the clerk of this court to be used to satisfy all or part of your debt to the judgment creditor. This writ of execution was issued on the basis of the judgment creditor's judgment against you that was obtained in (name of court) in (case number) on (date).

The laws of Ohio and the United States provide that certain property cannot be taken from you to pay a debt. The law exempts from execution your interest in or right to specified property as described in Ohio Revised Code section 2329.66(A). The substance of this statutory provision is attached to this notice.

If you believe that some or all of your property is exempt from execution, you may request a hearing before this court by filling out the enclosed form for requesting a hearing, or a substantially similar form, and delivering the request for hearing to the office of the clerk of this court no later than the end of the fifth business day after you receive this notice. In the space provided on the form, you may state your reason for claiming that some of your property is exempt from execution, but you are not required to do so. If you do not state reasons on the form, the court will permit you to state your reasons at the hearing. If you do state reasons on the form, you may also state other reasons at the hearing.

If you request a hearing by delivering your request for hearing no later than the end of the fifth business day after you receive this notice, the hearing will be conducted no later than twelve days after the court receives your request, unless you request an earlier hearing due to an emergency, in which case the court will schedule the hearing as soon as practicable. At the hearing, the court will consider the amount of your property that is exempt from execution and the amount that can be used to satisfy all or part of the judgment you owe to the judgment creditor. The court will not hear or consider any objections to the judgment itself at the hearing.

If you do not request a hearing by delivering your request prior to the end of the fifth business day after you receive this notice, you give up your right to a hearing and to assert reasons why some or all of your property should not be used for payment of your debt to the judgment creditor.

If you have any questions concerning this matter, you may contact the office of the clerk of this court. If you want legal representation, you should contact your lawyer immediately. If you need the name of a lawyer, contact the local bar association or your local legal aid or legal services office.

----------------------------------

Clerk of the Court

----------------------------------

Date"

(2) The notice that is served upon the judgment debtor shall, securely and prominently, have attached to it a document setting forth the substance of division (A) of section 2329.66 of the Revised Code.

(C) The hearing request form that is served upon the judgment debtor shall have attached to it a postage-paid, self-addressed envelope or shall be on a postage-paid self-addressed postcard, and shall be in substantially the following form:

"(Name and Address of Court)

Case Number......................... Date............................

REQUEST FOR HEARING

I believe that some or all of my property may be exempt from execution in the above case and request that a hearing be held no later than twelve days after the delivery of this request to the court.

OPTIONAL

I request that a hearing be held as soon as possible due to emergency circumstances as follows:

...........................................................................................................................

...........................................................................................................................

...........................................................................................................................

I believe that some or all of my property may be exempt from execution for the following reasons:

...........................................................................................................................

(Optional)

...........................................................................................................................

...........................................................................................................................

----------------------------------

(Name of Judgment Debtor)

----------------------------------

(Address of Judgment Debtor)

----------------------------------

(Telephone Number of Judgment Debtor)

----------------------------------

(Signature of Judgment Debtor)

----------------------------------

(Date)

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING, AND SOME OR ALL OF YOUR PROPERTY WILL BE USED TO SATISFY ALL OR PART OF YOUR DEBT TO (JUDGMENT CREDITOR'S NAME)."

(D) A judgment debtor shall receive a hearing in accordance with this division if he delivers a written request for a hearing to the clerk of the court within five business days after receipt of the notice required under division (A) of this section. The judgment debtor may set forth on the request its reasons for believing that some or all of its property is exempt from execution, but neither its inclusion of reasons on the request nor its failure to include reasons constitutes a waiver of any defense or affects its right to produce evidence at any hearing.

If the judgment debtor makes the request within the prescribed time, the court shall schedule a hearing no later than twelve days after the court receives the request, unless the judgment debtor advises the court that an emergency hearing is necessary, in which case the court shall schedule the hearing as soon as practicable after the request is made. The clerk of court shall send notice of the date, time, and place of the hearing to the parties in accordance with division (G) of this section. The hearing shall be limited to a consideration of the amount of the property of the judgment debtor that can be executed upon to satisfy all or part of the debt owed to the judgment creditor.

If the judgment debtor does not request a hearing within the prescribed time, the court may grant a hearing if, prior to the sale of the property by the levying officer, the judgment debtor establishes a reasonable justification for its failure to request the hearing within the prescribed time.

(E) The court shall appoint a levying officer to immediately and simultaneously execute the writ of execution and serve the notice and the hearing request form required by division (A) of this section upon the judgment debtor. The levying officer shall be the bailiff, a deputy bailiff, or an ex officio deputy bailiff of the court as specified in Chapter 1901. of the Revised Code or another chapter of the Revised Code, or the sheriff of the appropriate county. Notwithstanding any contrary provision of the Revised Code, if the bailiff, deputy bailiff, ex officio deputy bailiff, or sheriff is not able to perform the duties of the levying officer in accordance with this section, the court, upon application by the judgment creditor, shall appoint a disinterested person to serve as the levying officer. The disinterested person shall post a bond with the clerk of the court in an amount set by the court to ensure the faithful performance of his duties.

(F) If the nature of the property executed upon precludes the levying officer from taking immediate physical possession of the property, the court, upon application by the judgment creditor or the levying officer, shall appoint a custodian of the property until the levying officer is able to take physical possession of the property. If the person appointed as custodian converts the property, fails to conserve it, or places it beyond the reach of the levying officer, the custodian shall be subject to a citation for contempt.

(G) The clerk of the court shall send any notice of hearing to the parties by regular mail or otherwise in accordance with Rule 5 of the Rules of Civil Procedure.

(H) If a hearing is conducted, the court shall determine what portion, if any, of the property of the judgment debtor is exempt under section 2329.66 of the Revised Code and shall issue an order to the levying officer setting forth that determination and ordering the levying officer to sell the nonexempt property according to law.

(I) If it is necessary to ascertain the amount or value of the judgment debtor's personal property that is exempt under section 2329.66 of the Revised Code, it shall be estimated and appraised in accordance with section 2329.68 of the Revised Code.

Effective Date: 08-19-1994



Section 2329.10 - Preference between writs of execution.

When two or more writs of execution against the same debtor are delivered to the officer to whom they are directed on the same day, no preference shall be given to either of such writs. If a sufficient sum of money is not made to satisfy all such executions, the amount made shall be distributed to the several creditors in proportion to the amounts of their respective demands. In all other cases the writ of execution first delivered to the officer shall be the first satisfied. The officer shall indorse on every writ of execution the time when he received it. This section does not affect any preferable lien which a judgment on which execution issued has on the lands of the debtor.

Effective Date: 10-01-1953



Section 2329.11 - Order in which officer to make levy.

The officer to whom a writ of execution is delivered shall proceed immediately to levy it upon the goods and chattels of the debtor. If no goods and chattels can be found, the officer shall indorse on the execution the words "no goods," and forthwith levy it upon the lands and tenements of the debtor which are liable to satisfy the judgment.

Effective Date: 10-01-1953



Section 2329.12 - Bond for delivery of goods and chattels.

When a sheriff, coroner, or other officer, by virtue of an execution, levies upon goods and chattels which afterward remain upon his hands unsold for want of bidders, for the want of time to advertise and sell, or for other reasonable cause, for his own security, he may take of the defendant a bond with security in such sum as he deems sufficient, to the effect that the property shall be delivered to the officer holding an execution for the sale of it at the time and place appointed by such officer, either by notice given in writing to the defendant in execution, or by advertisement published in a newspaper published in the county, naming therein the day and place of sale. If the defendant fails to deliver the goods and chattels at the time and place mentioned in the notice, or to pay to the officer holding the execution the full value of such goods and chattels, or the amount of the debt and costs, the bond shall be considered as broken, and may be proceeded on as in other cases.

Effective Date: 10-07-1977



Section 2329.13 - Notice of sale of goods on execution - setting aside or confirmation of sale.

(A) Goods and chattels levied upon by virtue of an execution of a court of record shall not be sold until both of the following occur:

(1)

(a) Except as otherwise provided in division (A)(1)(b) of this section, the judgment creditor who seeks the sale of the goods and chattels or the judgment creditor's attorney does both of the following:

(i) Causes a written notice of the date, time, and place of the sale to be served in accordance with divisions (A) and (B) of Civil Rule 5 upon the judgment debtor and upon each other party to the action in which the judgment giving rise to the execution was rendered;

(ii) At least three calendar days prior to the date of the sale, files with the clerk of the court that rendered the judgment giving rise to the execution a copy of the written notice described in division (A)(1)(a)(i) of this section with proof of service endorsed on the copy in the form described in division (D) of Civil Rule 5.

(b) Service of the written notice described in division (A)(1)(a)(i) of this section is not required to be made upon any party who is in default for failure to appear in the action in which the judgment giving rise to the execution was rendered.

(2)

(a) Subject to division (A)(2)(b) of this section, the officer who levies upon the goods and chattels gives public notice of the date, time, and place of the sale for at least ten days before the day of sale by advertisement in a newspaper published in and of general circulation in the county. The court ordering the sale may designate in the order of sale the newspaper in which this public notice shall be published.

(b) If the goods to be sold are merchandise or inventory used in connection with a trade or business and if the sale is to satisfy a judgment in favor of the state or one of its political subdivisions for delinquent taxes, public notice of the sale shall be given by advertisement in a newspaper published in and of general circulation in the county once a week for three weeks preceding the date of the sale. In the case of a sale of goods used in connection with a trade or business, notice of the location, date, and nature of that sale also shall be conspicuously posted on the premises where the trade or business is carried on and on the premises where the goods to be sold are kept if they are located elsewhere.

(B)

(1) A sale of goods and chattels levied upon by virtue of an execution of a court of record may be set aside in accordance with division (B)(2) of this section.

(2) Subject to divisions (B)(3) and (4) of this section, all sales of goods and chattels levied upon by virtue of an execution of a court of record that are made without compliance with the written notice requirements of division (A)(1)(a) of this section and the public notice requirements of division (A)(2) of this section shall be set aside, on motion, by the court to which the execution is returnable.

(3) Proof of service endorsed upon a copy of the written notice required by division (A)(1)(a) of this section shall be conclusive evidence of the service of the written notice in compliance with the requirements of that division, unless, prior to the confirmation of the sale of the goods and chattels as described in division (B)(4) of this section, a party files a motion to set aside the sale pursuant to division (B)(1) of this section and establishes by a preponderance of the evidence that the proof of service is fraudulent.

(4) If the court to which the execution is returnable enters its order confirming the sale of the goods and chattels, the order has both of the following effects:

(a) The order shall be deemed to constitute a judicial finding as follows:

(i) That the sale of the goods and chattels complied with the written notice requirements of division (A)(1)(a) of this section and the public notice requirements of division (A)(2) of this section, or that compliance of that nature did not occur but the failure to give a written notice to a party entitled to notice under division (A)(1)(a) of this section has not prejudiced that party;

(ii) That all parties entitled to notice under division (A)(1)(a) of this section received adequate notice of the date, time, and place of the sale of the goods and chattels.

(b) The order bars the filing of any further motions to set aside the sale of the goods and chattels.

Effective Date: 09-29-1999



Section 2329.14 - Execution against unsold goods.

When goods and chattels levied upon by execution cannot be sold for want of bidders or for want of time, the officer who makes the return shall annex to the execution a true inventory of the goods and chattels remaining unsold. The plaintiff in that execution may have another execution issued directing the sale of the goods and chattels levied upon. The goods and chattels shall not be so sold unless the written notice requirements of division (A)(1)(a) of section 2329.13 of the Revised Code and the public notice requirements of division (A)(2) of that section first have been satisfied. Division (B) of that section also applies to any sale of goods and chattels levied upon by virtue of a subsequent execution of a court of record under this section.

Effective Date: 09-29-1999



Section 2329.15 - Public and private sale of goods on execution.

All sales of goods and chattels shall be at public auction unless the court from which an execution or order of sale issues, or a judge thereof in vacation, for good cause shown, on application of either party and due notice to the adverse party, makes an order directing the sheriff, or other officer holding the process, to sell them at private sale for cash, specifying the time, not beyond the return day of the process, during which such sale will continue. Before such sale, public or private, is made, the court shall order the property to be appraised by three disinterested persons; and it shall not be sold for less than two thirds of its appraised value.

In the case of a sale to satisfy a judgment in favor of the state, or one of its political subdivisions for delinquent taxes, if the sum bid by the purchaser for goods sold pursuant to this section is insufficient to pay the costs which the court has determined prior to such sale shall be paid out of the proceeds thereof, then the purchaser, in addition to the amount of his bid, must pay a sum which, with the amount so bid will be sufficient to pay the costs. The court may fix the amount remaining unpaid on such claims or obligations for the purpose of the sale, and to that end require the parties to the suit to furnish satisfactory evidence of such unpaid amount.

Effective Date: 05-07-1974



Section 2329.151 - Licensed auctioneer to conduct judicial sale.

All public auctions of goods, chattels, or lands levied upon by execution shall be conducted personally by an officer of the court or by an auctioneer licensed under Chapter 4707. of the Revised Code.

Effective Date: 10-22-1969



Section 2329.16 - Another levy allowed.

When a writ is issued directing the sale of property previously taken in execution, the officer who issues the writ, if requested by the person entitled to the benefit thereof, his agent or attorney, shall add thereto a command to the officer to whom it is directed, that if, in his opinion, the property remaining in his hands not sold is insufficient to satisfy the judgment, he shall levy the writ upon lands and tenements, goods and chattels, or either, of the judgment debtor, as the law permits, sufficient to satisfy the debt.

Effective Date: 10-01-1953



Section 2329.17 - Lands to be appraised.

(A) When execution is levied upon lands and tenements, the officer who makes the levy shall call an inquest of three disinterested freeholders, residents of the county where the lands taken in execution are situated, and administer to them an oath impartially to appraise the property so levied upon, upon actual view. They forthwith shall return to such officer, under their hands, an estimate of the real value of the property in money.

(B) The municipal corporation or township in which the real property is situated may inspect prior to the judicial sale any structures located on lands subject to a writ of execution.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2329.18 - Copy of appraisement to be left with clerk.

When an officer receives the return provided for in division (A) of section 2329.17 of the Revised Code, the officer forthwith shall deposit a copy of it with the clerk of the court from which the writ issued, and immediately advertise and sell such real estate in conformity with sections 2329.01 to 2329.61 of the Revised Code.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2329.19 - Extent of lien of judgment.

Upon the return of the estimate provided for in division (A) of section 2329.17 of the Revised Code, if it appears by the inquisition that two thirds of the appraised value of the lands and tenements levied upon is sufficient to satisfy the execution, with costs, the judgment on which the execution issued shall not operate as a lien on the residue of the debtor's estate to the prejudice of any other judgment creditor.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2329.191 - Preliminary judicial report by petitioner.

(A) As used in this section, "title insurance company" has the same meaning as in section 3953.01 of the Revised Code.

(B) In every action demanding the judicial sale of residential real estate consisting of one to four single-family units, the party seeking that judicial sale shall file with the clerk of the court of common pleas within fourteen days after filing the pleadings requesting relief a preliminary judicial report on a form that is approved by the department of insurance that is prepared and issued by a duly licensed title insurance agent on behalf of a licensed title insurance company or by a title insurance company that is authorized by the department of insurance to transact business in this state. The preliminary judicial report shall be effective within thirty days prior to the filing of the complaint or other pleading requesting a judicial sale and shall include at least all of the following:

(1) A legal description of each parcel of real estate to be sold at the judicial sale;

(2) The street address of the real estate or, if there is no street address, the name of the street or road upon which the real estate fronts together with the names of the streets or roads immediately to the north and south or east and west of the real estate;

(3) The county treasurer's permanent parcel number or other tax identification number of the real estate;

(4) The name of the owners of record of the real estate to be sold;

(5) A reference to the volume and page or instrument number of the recording by which the owners acquired title to the real estate;

(6) A description of the record title to the real estate; however, easements, restrictions, setback lines, declarations, conditions, covenants, reservations, and rights-of-way that were filed for record prior to the lien being foreclosed are not required to be included;

(7) The name and address of each lienholder and the name and address of each lienholder's attorney, if any, as shown on the recorded lien of the lienholder.

Prior to submitting any order or judgment entry to a court that would order the sale of the residential real estate, the party submitting the order or judgment entry shall file with the clerk of the court of common pleas a final judicial report that updates the state of the record title to that real estate from the effective date of the preliminary judicial report through the date of lis pendens and includes a copy of the court's docket for the case. The cost of the title examination necessary for the preparation of both the preliminary judicial report and the final judicial report together with the premiums for those reports computed as required by the department of insurance, based on the fair market value of the real estate, or in the case of a foreclosure, the principal balance of the mortgage or other lien being foreclosed on or any other additional amount as may be ordered by the court shall be taxed as costs in the case.

(C) In every action demanding the judicial sale of residential real estate consisting of more than four single-family units or of commercial real estate, the party seeking that judicial sale shall file with the clerk of the court of common pleas within fourteen days after filing the pleadings requesting relief either a preliminary judicial report or a commitment for an owner's fee policy of title insurance on the form approved by the department of insurance that is prepared and issued by a duly licensed title insurance agent on behalf of a licensed title insurance company. Division (B) of this section applies if the party seeking the judicial sale files a preliminary judicial report. If the party seeking the judicial sale files a commitment for an owner's fee policy of title insurance, the commitment shall have an effective date within fourteen days prior to the filing of the complaint or other pleading requesting a judicial sale and shall contain at least all of the information required in divisions (B)(1) to (7) of this section. The commitment shall cover each parcel of real estate to be sold, shall include the amount of the successful bid at the judicial sale, shall show the purchaser at the judicial sale as the proposed insured, and shall not expire until thirty days after the recordation of the deed by the officer who makes the sale to that purchaser. After the officer's return of the order of sale and prior to the confirmation of the sale, the party requesting the order of sale shall cause an invoice for the cost of the title insurance policy, commitment cost related expenses, and cancellation fees, if any, to be filed with the clerk of the court of common pleas. The amount of the invoice shall be taxed as costs in the case. The purchaser at the judicial sale may, by paying the premium for the title insurance policy, obtain the issuance of title insurance in accordance with the commitment.

Effective Date: 2008 HB138 09-11-2008



Section 2329.20 - Land not to be sold for less than two thirds of appraised value.

No tract of land shall be sold for less than two thirds of the value returned in the inquest required by section 2329.17 of the Revised Code; except that in all cases where a junior mortgage or other junior lien is sought to be enforced against real estate by an order, judgment, or decree of court, subject to a prior lien thereon, and such prior lien, and the claims or obligations secured thereby, are unaffected by such order, judgment, or decree, the court making such order, judgment, or decree, may determine the minimum amount for which such real estate may be sold, such minimum amount to be not less than two thirds of the difference between the value of the real estate appraised as provided in such section, and the amount remaining unpaid on the claims or obligations secured by such prior lien.

Effective Date: 10-01-1953



Section 2329.21 - Purchaser to add enough to pay costs in certain cases.

If the sum bid by the purchaser for the real estate sold under section 2329.20 of the Revised Code relating to the enforcement of junior liens is insufficient to pay the costs and allowance which the court has determined prior to such sale should be paid out of the proceeds thereof, pursuant to the terms of the mortgage or lien sought to be enforced, then the purchaser, in addition to the amount of his bid, must pay a sum which with the amount so bid will be sufficient to pay the costs and allowances. The court may fix the amount remaining unpaid on such claims or obligations for the purpose of the sale, and to that end require the parties to the suit to furnish to it satisfactory evidence of such unpaid amount.

Effective Date: 10-01-1953



Section 2329.22 - Rule as to sale of lands by state.

Sections 2329.19 to 2329.21, inclusive, of the Revised Code do not affect the sale of lands by the state. All lands, the property of individuals, indebted to the state for debt, taxes, or in any other manner shall be sold without valuation for the discharge of such debt or taxes.

Effective Date: 10-01-1953



Section 2329.23 - Notices of sale of lands.

All notices and advertisements for the sale of lands and tenements located in a municipal corporation, made by virtue of the proceedings in a court of record , in addition to a description of the lands and tenements, shall contain the street number of the buildings erected on the lands, or the street number of the lots offered for sale. If no such number exists, then the notice or advertisement shall contain the name of the street or road upon which the lands and tenements are located together with the names of the streets or roads immediately north and south or east and west of the lands and tenements that cross or intersect the street or road upon which they are located. The notice or advertisement shall, if applicable, include the web site address of the officer who makes the sale that allows a person to obtain a complete legal description of the lands and tenements.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2329.24 - Name of township in certain cases.

All notices and advertisements for the sale of lands and tenements located in a township and not within the limits of a municipal corporation, which are made by virtue of proceedings in a court of record therein, must contain the name of the township in which the lands and tenements are located.

Effective Date: 10-01-1953



Section 2329.25 - Property to be sold without valuation.

If the property of a clerk of the court of common pleas, sheriff, coroner, county court judge, or constable, or of a collector of state, county, municipal corporation, or township taxes, is levied on, for or on account of money by him collected or received in his official capacity, the property so levied on shall be sold without valuation.

Effective Date: 01-01-1958



Section 2329.26 - Notice of date, time and place of sale.

(A) Lands and tenements taken in execution shall not be sold until all of the following occur:

(1)

(a) Except as otherwise provided in division (A)(1)(b) of this section, the judgment creditor who seeks the sale of the lands and tenements or the judgment creditor's attorney does both of the following:

(i) Causes a written notice of the date, time, and place of the sale to be served in accordance with divisions (A) and (B) of Civil Rule 5 upon the judgment debtor and upon each other party to the action in which the judgment giving rise to the execution was rendered;

(ii) At least seven calendar days prior to the date of the sale, files with the clerk of the court that rendered the judgment giving rise to the execution a copy of the written notice described in division (A)(1)(a)(i) of this section with proof of service endorsed on the copy in the form described in division (D) of Civil Rule 5.

(b) Service of the written notice described in division (A)(1)(a)(i) of this section is not required to be made upon any party who is in default for failure to appear in the action in which the judgment giving rise to the execution was rendered.

(2) The officer taking the lands and tenements gives public notice of the date, time, and place of the sale once a week for at least three consecutive weeks before the day of sale by advertisement in a newspaper of general circulation in the county. The newspaper shall meet the requirements of section 7.12 of the Revised Code. The court ordering the sale may designate in the order of sale the newspaper in which this public notice shall be published.

(3) The officer taking the lands and tenements shall collect the purchaser's information required by section 2329.271 of the Revised Code.

(B) A sale of lands and tenements taken in execution may be set aside in accordance with division (A) or (B) of section 2329.27 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999; 2008 HB138 09-11-2008



Section 2329.27 - Public notice requirements - setting aside or confirmation of sale.

(A) When the public notice required by division (A)(2) of section 2329.26 of the Revised Code is made in a newspaper published weekly, it is sufficient to insert it for three consecutive weeks. If both a daily and weekly edition of the paper are published and the circulation of the daily in the county exceeds that of the weekly in the county, or if the lands and tenements taken in execution are situated in a city, both a daily and weekly edition of the paper are published, and the circulation of the daily in that city exceeds the circulation of the weekly in that city, it is sufficient to publish the public notice in the daily once a week for three consecutive weeks before the day of sale, each insertion to be on the same day of the week. The expense of that publication in a daily shall not exceed the cost of publishing it in a weekly.

(B)

(1) Subject to divisions (B)(2) and (3) of this section, all sales of lands and tenements taken in execution that are made without compliance with the written notice requirements of division (A)(1)(a) of section 2329.26 of the Revised Code , the public notice requirements of division (A)(2) of that section, the purchaser information requirements of section 2329.271 of the Revised Code, and division (A) of this section shall be set aside, on motion by any interested party, by the court to which the execution is returnable.

(2) Proof of service endorsed upon a copy of the written notice required by division (A)(1)(a) of section 2329.26 of the Revised Code shall be conclusive evidence of the service of the written notice in compliance with the requirements of that division, unless a party files a motion to set aside the sale of the lands and tenements pursuant to division (B)(1) of this section and establishes by a preponderance of the evidence that the proof of service is fraudulent.

(3) If the court to which the execution is returnable enters its order confirming the sale of the lands and tenements, the order shall have both of the following effects:

(a) The order shall be deemed to constitute a judicial finding as follows:

(i) That the sale of the lands and tenements complied with the written notice requirements of division (A)(1)(a) of section 2329.26 of the Revised Code and the public notice requirements of division (A)(2) of that section and division (A) of this section, or that compliance of that nature did not occur but the failure to give a written notice to a party entitled to notice under division (A)(1)(a) of section 2329.26 of the Revised Code has not prejudiced that party;

(ii) That all parties entitled to notice under division (A)(1)(a) of section 2329.26 of the Revised Code received adequate notice of the date, time, and place of the sale of the lands and tenements;

(iii) That the purchaser has submitted the contact information required by section 2329.271 of the Revised Code.

(b) The order bars the filing of any further motions to set aside the sale of the lands and tenements.

Effective Date: 09-29-1999; 2008 HB138 09-11-2008



Section 2329.271 - Identifying information submitted by purchaser.

(A)

(1) Subject to division (A)(2) of this section, the purchaser of lands and tenements taken in execution shall submit to the officer who makes the sale the following information:

(a) The name, address, and telephone number of the purchaser;

(b) If the lands and tenements taken in execution are residential rental property and the residential rental property is purchased by a trust, business trust, estate, partnership, limited partnership, limited liability company, association, corporation, or any other business entity, the name, address, and telephone number of the following with the provision that the purchaser be readily accessible through the identified contact person:

(i) A trustee, in the case of a trust or business trust;

(ii) The executor or administrator, in the case of an estate;

(iii) A general partner, in the case of a partnership or a limited partnership;

(iv) A member, manager, or officer, in the case of a limited liability company;

(v) An associate, in the case of an association;

(vi) An officer, in the case of a corporation;

(vii) A member, manager, or officer, in the case of any other business entity.

(c) A statement indicating whether the purchaser will occupy the lands and tenements.

(2) If the lands and tenements taken in execution are not residential rental property and the purchaser of those lands and tenements is a corporation, partnership, association, estate, trust, or other business organization the only place of business of which is in the county in which the real property is located, the information required by divisions (A)(1)(a) and (c) of this section shall be the contact information for the office of an employee of the purchasing entity that is located in that county and that the purchasing entity has designated to receive notices or inquiries about the property. If the purchasing entity has a place of business outside the county in which the real property is located and the purchasing entity's principal place of business is located in this state, the information required by divisions (A)(1)(a) and (c) of this section shall be the contact information for the office of an employee of the purchasing entity that is located in this state and that the purchasing entity has designated to receive notices or inquiries about the property. If the purchasing entity's principal place of business is not located in this state, the information required by divisions (A)(1)(a) and (c) of this section shall be the contact information for a natural person who is employed by the purchasing entity at the purchasing entity's principal place of business outside of this state and whom the purchasing entity has designated to receive notices or inquiries about the property.

(B) The information required by division (A) of this section shall be part of the sheriff's record of proceedings and shall be part of the record of the court of common pleas. The information is a public record and open to public inspection.

Effective Date: 2008 HB138 09-11-2008



Section 2329.272 - Open house of property prior to sale.

(A) The officer who will make the sale of lands and tenements that are delinquent vacant tenements or premises or abandoned tenements or premises may hold an open house of the delinquent vacant tenements or premises or abandoned tenements or premises to allow any person to view the delinquent vacant tenements or premises or abandoned tenements or premises prior to the sale. The officer may include a notice of the open house in the public notice of the date, time, and place of the sale pursuant to section 2329.26 of the Revised Code. The officer is not required to give those persons who view the delinquent vacant tenements or premises or abandoned tenements or premises any advice regarding the tenements or premises.

(B) The officer who makes the sale of lands and tenements shall deduct any costs associated with holding the open house from the proceeds of the sale of the lands and tenements.

(C) The officer who holds the open house is not liable as provided in Chapter 2744. of the Revised Code for injury, death, or loss to person or property that occurs at the open house.

Effective Date: 2008 HB138 09-11-2008



Section 2329.28 - The return of the writ and record thereof.

The sheriff shall indorse on the writ of execution his proceedings thereon, and the clerk of the court of common pleas, upon the return thereof, immediately shall record all such indorsements at length, in the execution docket, or other docket provided for that purpose. That record shall be a part of the record of the court of common pleas.

Effective Date: 10-01-1953



Section 2329.29 - Disposition of money made without sale of real estate.

If the sheriff collects any part of a judgment by virtue of an execution without the sale of real estate, he shall pay it to the judgment creditor, or his attorney, upon demand made therefor at the sheriff's office. If the execution is fully satisfied, the sheriff shall return it within three days after he collected the money thereon.

Effective Date: 10-01-1953



Section 2329.30 - Failure of purchaser to pay.

The court from which an execution or order of sale issues, upon notice and motion of the officer who makes the sale or of an interested party, may punish any purchaser of lands and tenements who fails to pay within thirty days of the confirmation of the sale the balance due on the purchase price of the lands and tenements by forfeiting the sale of the lands and tenements and returning any deposit paid in connection with the sale of the lands and tenements, by forfeiting any deposit paid in connection with the sale of the lands and tenements, as for contempt, or in any other manner the court considers appropriate.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2329.31 - Confirmation and order for deed.

(A) Upon the return of any writ of execution for the satisfaction of which lands and tenements have been sold, on careful examination of the proceedings of the officer making the sale, if the court of common pleas finds that the sale was made, in all respects, in conformity with sections 2329.01 to 2329.61 of the Revised Code, it shall, within thirty days of the return of the writ, direct the clerk of the court of common pleas to make an entry on the journal that the court is satisfied of the legality of such sale and that the attorney who filed the writ of execution make to the purchaser a deed for the lands and tenements. Nothing in this section prevents the court of common pleas from staying the confirmation of the sale to permit a property owner time to redeem the property or for any other reason that it determines is appropriate. In those instances, the sale shall be confirmed within thirty days after the termination of any stay of confirmation.

(B) The officer making the sale shall require the purchaser, including a lienholder, to pay within thirty days of the confirmation of the sale the balance due on the purchase price of the lands and tenements.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2329.32 - Officer may retain purchase money until sale confirmed.

The officer, on making the sale of property of a judgment debtor, may retain the purchase money in his hands until the court examines his proceedings, when he shall pay it to the person entitled thereto, under the order of the court.

Effective Date: 10-01-1953



Section 2329.33 - Redemption by judgment debtor.

In sales of real estate on execution or order of sale, at any time before the confirmation thereof, the debtor may redeem it from sale by depositing in the hands of the clerk of the court of common pleas to which such execution or order is returnable, the amount of the judgment or decree upon which such lands were sold, with all costs, including poundage, and interest at the rate of eight per cent per annum on the purchase money from the day of sale to the time of such deposit, except where the judgment creditor is the purchaser, the interest at such rate on the excess above his claim. The court of common pleas thereupon shall make an order setting aside such sale, and apply the deposit to the payment of such judgment or decree and costs, and award such interest to the purchaser, who shall received from the officer making the sale the purchase money paid by him, and the interest from the clerk. This section does not take away the power of the court to set aside such sale for any reason for which it might have been set aside prior to April 16, 1888.

Effective Date: 08-06-1976



Section 2329.34 - Conveyance by commissioner.

Real property may be conveyed by a master commissioner or special master only:

(A) When, by an order or a judgment in an action or proceeding, a party is required to convey such property to another, and he neglects or refuses to do so, and the master is directed to convey on his failure;

(B) When specific real property is sold by a master under an order or judgment of the court appointing him. No court shall make or issue an order to a master for the sale of real estate, unless there exists some special reason why the sale should not be made by the sheriff of the county where the decree or order was made, which reason, if the court finds any to exist, shall be embodied in and made part of the judgment, order, or decree for such sale.

Effective Date: 10-01-1953



Section 2329.35 - Sheriff may act for master commissioner.

A master commissioner or special master who sells real property shall have the same power to administer oaths that is conferred upon sheriffs. A sheriff may act as a master commissioner. On notice, and for a reasonable compensation to be paid him by a master out of his fees, the sheriff shall attend and make sale for a master who, by reason of sickness, is unable to attend. Sales made by a master must conform to the laws regulating sales of lands upon execution.

Effective Date: 10-01-1953



Section 2329.36 - Deed of sheriff, master.

(A) The attorney who files the writ of execution shall, not later than seven days after the filing of the order of confirmation of sale pursuant to section 2329.31 of the Revised Code, make to the purchaser a deed, containing the names of the parties to the judgment, the names of the owners of the property sold, a reference to the volume and page of the recording of the next preceding recorded instrument by or through which the owners claim title, the date and amount of the judgment, the substance of the execution or order on which the property was sold, the substance of the officer's return thereon, and the order of confirmation and deliver the deed to the officer who sold the real property. The deed shall be executed, acknowledged, and recorded as other deeds. The officer or the officer's legal representative may review and approve or reject the deed for form and substance.

(B) By placing a bid at a sale conducted pursuant to this chapter, the purchaser appoints the officer who makes the sale as agent of the purchaser for the sole purpose of accepting delivery of the deed described in division (A) of this section.

(C) The officer who sells the real property shall record the deed, or for registered land file the documents required by section 5309.64 of the Revised Code, with the county recorder within fourteen business days of the date the purchaser pays the balance due on the purchase price of the lands and tenements. The officer shall charge the purchaser a fee to cover the actual costs of recording the deed or filing the documents.

Effective Date: 09-09-1957; 2008 HB138 09-11-2008



Section 2329.37 - Effect of deed.

The deed provided for in section 2329.36 of the Revised Code shall be prima facie evidence of the legality and regularity of the sale. All the estate and interest of the person whose property the officer so professed to sell and convey, whether it existed at the time the property become liable to satisfy the judgment, or was acquired afterward, shall be vested in the purchaser by such sale.

Effective Date: 10-01-1953



Section 2329.38 - Printer's fee.

The officer who makes a levy, or holds an order of sale, before giving notice of the sale, may demand of the plaintiff, his agent or attorney, the fees of the printer for publishing such notice. The officer need not make such publication until the fees are paid.

Effective Date: 10-01-1953



Section 2329.39 - Place of sale.

Sale of lands or tenements under execution or order of sale must be held in the county in which they are situated and at the courthouse, unless otherwise ordered by the court. Purchase of real or personal property, by the officer making the sale thereof, or by an appraiser of such property, shall be fraudulent and void.

Effective Date: 10-01-1953



Section 2329.40 - Alias execution.

If lands and tenements levied on, or ordered to be sold, are not sold upon execution, other executions may be issued to sell them.

Effective Date: 10-01-1953



Section 2329.41 - Separate levies directed on separate tracts.

When two or more executions come to the hands of an officer, and it is necessary to levy on real estate to satisfy them, and either of the judgment creditors, or his assignee, requires him to make a separate levy to satisfy his executions, the officer shall obey the direction. The officer who makes the levy on behalf of the creditor whose execution is entitled to a preference by sections 2329.01 to 2329.61, inclusive, of the Revised Code, has the choice of such part of the real property of the judgment debtor as, at two thirds of the appraised value, will be sufficient to satisfy it.

Effective Date: 10-01-1953



Section 2329.42 - Two or more executions to same officer.

If two or more executions entitled to no preference as to each other are put in the hands of the same officer, when required, he must levy them on separate parcels of the real property of the judgment debtor if, in the opinion of the appraisers, they can be divided without material injury. If the real property of such debtor is not sufficient, at two thirds of its appraised value, to satisfy all the executions chargeable thereon, such part of it must be levied on, to satisfy each execution, as bears the same proportion in value to the whole as the amount due on the execution bears to the amount of all the executions chargeable thereon, as near as may be, according to the appraised value of each separate parcel.

Effective Date: 10-01-1953



Section 2329.43 - Deeds for lands sold may be made by a sheriff's successor.

If the term of service of the officer who makes a sale of lands and tenements expires, or if he dies, is absent, or otherwise unable to make a deed of conveyance of the property sold, on receiving a certificate from the court from which execution issued for such sale, signed by the clerk of such court, by order of the court, setting forth that sufficient proof has been made that the sale was fair and legal, on tender of the purchase money, or if it or a part thereof has been paid, then, on proof of such payment and tender of the balance, any of the successors of such officer may execute to the purchaser, or his legal representatives, a deed of conveyance of the lands and tenements sold. Such deed shall be as valid in law as if the officer who made the sale had executed it.

Effective Date: 10-01-1953



Section 2329.44 - Excess payable to debtor - notice to debtor.

(A) On a sale made pursuant to this chapter, if the officer who makes the sale receives from the sale more money than is necessary to satisfy the writ of execution, with interest and costs, the officer who made the sale shall deliver any balance remaining after satisfying the writ of execution, with interest and costs, to the clerk of the court that issued the writ of execution. The clerk then shall do one of the following:

(1) If the balance is twenty-five dollars or more, send to the judgment debtor whose property was the subject of the sale a notice that indicates the amount of the balance, informs the judgment debtor that he is entitled to receive the balance, and sets forth the procedure that the judgment debtor is required to follow to obtain the balance. This notice shall be sent to the judgment debtor at the address of the judgment debtor in the caption on the judgment or at any different address he may have provided, by certified mail, return receipt requested, within ninety days after the sale. If the certified mail envelope is returned with an endorsement showing failure or refusal of delivery, the clerk immediately shall send the judgment debtor, at the address of the judgment debtor in the caption on the judgment or any different address he may have provided, a similar notice by ordinary mail. If the ordinary mail envelope is returned for any reason, the clerk immediately shall give a similar notice to the judgment debtor by an advertisement in a newspaper published in and of general circulation in the county, which advertisement shall run once a week for at least three consecutive weeks.

(2) If the balance is less than twenty-five dollars, send to the judgment debtor whose property was the subject of the sale a notice that indicates the amount of the balance, informs the judgment debtor that he is entitled to receive the balance, and sets forth the procedure that the judgment debtor is required to follow to obtain the balance. This notice shall be sent to the judgment debtor at the address of the judgment debtor in the caption on the judgment or at any different address he may have provided, by ordinary mail.

(B)

(1) Subject to division (B)(2) of this section, the clerk of the court that issued the writ of execution, on demand and whether or not the notice required by division (A)(1) or (2) of this section is provided as prescribed, shall pay the balance to the judgment debtor or his legal representatives.

(2) The clerk of the court that issued the writ of execution is not required to pay the balance to the judgment debtor or his legal representatives pursuant to division (B)(1) of this section until the judgment debtor or the legal representatives pay to the clerk twenty-five dollars if the balance is twenty-five dollars or more, or five dollars if the balance is less than twenty-five dollars to compensate the clerk for the costs incurred in the provision of the notice required by division (A)(1) or (2) of this section.

Effective Date: 07-16-1986



Section 2329.45 - Reversal of judgment.

If a judgment in satisfaction of which lands, or tenements are sold, is reversed, such reversal shall not defeat or affect the title of the purchaser. In such case restitution must be made by the judgment creditor of the money for which such lands or tenements were sold, with interest from the day of sale.

Effective Date: 10-01-1953



Section 2329.46 - Remedy of purchaser if sale invalid.

Upon the sale of property on execution, if the title of the purchaser is invalid by reason of a defect in the proceedings, he may be subrogated to the right of the creditor against the debtor to the extent of the money paid and applied to the debtor's benefit, and, to the same extent, may have a lien on the property sold, as against all persons, except bona fide purchasers without notice. This section does not require the creditor to refund the purchase money by reason of the invalidity of such sales.

This section applies to sales by order of court, sales by executors, administrators, guardians, and assignees, and to sales for taxes.

Effective Date: 10-01-1953



Section 2329.47 - Proceedings to vacate satisfaction of judgment.

When a plaintiff in execution or his agent, in good faith, has ordered a levy of execution upon property not subject thereto, and which has been sold, applied on his judgment, and a recovery therefor had against him by the owner of the property, such plaintiff, having paid the amount so recovered, on motion in the court having control of the judgment, on giving the judgment defendant notice thereof, may have the satisfaction so made from the sale of the property vacated, and may collect the judgment.

Effective Date: 10-01-1953



Section 2329.48 - Relief of officer who levies upon and sells wrong property in good faith.

When an officer to whom an execution issues on a judgment levies it in good faith upon property not subject to levy, sells it, applies the proceeds in satisfaction in whole or part of the judgment, and a recovery is had against him for its value, upon payment thereof, on motion before the court having control of the judgment and a showing that due notice of such motion was given to the defendant in the execution, such officer may have the satisfaction of such judgment vacated, and execution shall issue therefor for his use as if such levy and sale had not been made.

Effective Date: 10-01-1953



Section 2329.49 - Remedy when one of cosureties pays for such property.

When a defendant in a judgment, or his surety or cosurety, by mistake has directed an execution issued on the judgment to be levied on property not liable thereto, thereby causing such judgment to be wholly or in part satisfied, and has been compelled to pay the owner of the property therefor, he has the same rights against a codefendant in such judgment, and against a cosurety or principal in respect of the debts on which such judgment is founded, as though such satisfaction, by due process of law, had been made out of the property of such defendant, surety, or cosurety so directing such levy.

Effective Date: 10-01-1953



Section 2329.50 - Supreme court and court of appeals judgments.

In all cases in which judgment is rendered in the court of appeals or supreme court and a special mandate is directed to the court of common pleas to carry it into execution, the lien of the judgment creditor shall continue for one year after it is so entered. In computing such period of one year, the time covered by an appeal of the case, or by an injunction against the execution, or by a vacancy in the office of sheriff and coroner, or by the inability of such officers, shall be excluded.

Effective Date: 08-06-1976



Section 2329.51 - New appraisement.

When real estate taken on execution and appraised, advertised, and offered for sale is unsold for want of bidders, the court from which the execution issued, on motion of the plaintiff, shall set aside such appraisement and order a new appraisement to be made, or shall set aside the levy and appraisement and award a new execution to issue. When such real estate or a part of it has been two times appraised and thereafter advertised and offered for sale, and is unsold for want of bidders, the court may direct the amount for which it shall be sold.

Effective Date: 10-01-1953



Section 2329.52 - New appraisement - sale of part - terms of sale.

When premises are ordered to be sold, if said premises, or a part thereof, remain unsold for want of bidders after having been once appraised, advertised, and offered for sale, the court from which the order of sale issued may, on motion of the plaintiff or defendant and from time to time until said premises are disposed of, order a new appraisement and sale or direct the amount for which said premises, or a part thereof, may be sold.

The court may order that the premises be sold as follows: One third cash in hand, one third in nine months from the day of sale, and the remaining one third in eighteen months from the day of sale, the deferred payments to draw interest at six per cent and be secured by a mortgage on the premises.

Effective Date: 10-01-1953



Section 2329.53 - Return day of writ of execution.

The officer to whom a writ of execution is directed shall return such writ to the court to which it is returnable within sixty days from its date.

Effective Date: 10-01-1953



Section 2329.54 - Entry of judgment against principal and surety.

When judgment is rendered in a court of record in this state upon an instrument in writing in which two or more persons are jointly or severally bound, and it appears to the court, by parol or other testimony, that one or more of the persons so bound signed it as surety or bail for his codefendant, the clerk of such court, in recording the judgment thereon, must certify which of the defendants is principal debtor and which is the surety or bail. Such clerk shall issue execution on such judgment, commanding the officer to levy on the goods, chattels, lands, and tenements, of the principal debtor, or, for want of sufficient property of his to make it, to levy on the goods, chattels, lands, and tenements, of the surety or bail. The property, personal and real, of the principal debtor, within the jurisdiction of the court, shall be exhausted before any of the property of the surety or bail is taken in execution.

Effective Date: 10-01-1953



Section 2329.55 - [Repealed].

Effective Date: 09-13-1955



Section 2329.56 - Penalty for neglecting to serve as appraiser.

When a freeholder, summoned as an appraiser, fails to appear at the time and place appointed by the officers ordering his appearance and discharge his duty as such, on complaint made to a judge of the county court in the district in which such freeholder resides, unless he has a reasonable excuse, he shall pay fifty cents for each neglect, which shall be collected by the judge, and paid into the county treasury for the use of the county.

Effective Date: 01-01-1958



Section 2329.57 - Execution issued to another county may be returned by mail.

When execution is issued in a county and directed to the sheriff or coroner of another county, the sheriff or coroner having the execution, after discharging all the duties required of him, may transmit it by mail to the clerk of the court who issued the writ. On proof by such sheriff or coroner that it was mailed soon enough to reach the office where it was issued within the time prescribed by law, he shall not be liable to amercement or penalty if it does not reach the office in due time.

Effective Date: 10-01-1953



Section 2329.58 - Money not to be forwarded by mail.

No sheriff or coroner shall forward by mail any money made on an execution, unless he is specially instructed to do so by the plaintiff, his agent, or attorney of record.

Effective Date: 10-01-1953



Section 2329.59 - Entries on execution docket.

The clerk of the court of common pleas shall enter upon the execution docket the names in full of parties to the cause in which an execution is issued, the number of the cause on the appearance docket, number of the execution, date of its issue, amount of the judgment, the costs due each person or officer, the time when the judgment was rendered, and the date of the return. The return shall be recorded upon the execution docket in full.

Effective Date: 10-01-1953



Section 2329.60 - Index to execution docket.

The clerk of the court of common pleas shall keep an index to the execution docket, showing, in separate columns, the names of all parties against whom and in whose favor an execution has been issued, the number of the execution, and the number of the cause upon the execution docket.

Effective Date: 10-01-1953



Section 2329.61 - Order of sale issued in case not on trial docket.

If an order of sale is issued in a case not on the trial docket, the clerk of the court of common pleas shall enter it on the execution docket and enter the subsequent proceedings in pursuance thereof in the manner that executions and proceedings thereon are entered. When a sale of real estate is made under such order, it shall be confirmed as are sales on executions. After the sale, the officer shall be governed by the law relating to sales on execution.

Effective Date: 10-01-1953



Section 2329.62, 2329.621 - [Repealed].

Effective Date: 09-28-1979



Section 2329.63 - Beneficiary funds exempt.

A beneficiary fund, not exceeding five thousand dollars, set apart, appropriated, or paid by a benevolent association or society, according to its rules, regulations, or bylaws, to the family of a deceased member, or to a member of such family, is not liable to be taken by process or proceedings, legal or equitable, to pay any debt of such deceased member.

Effective Date: 10-01-1953



Section 2329.64 - Certain property of benevolent societies exempt.

The regalia, insignia of office, journals of proceedings, account books, and the private work belonging to a benevolent society in this state is exempt from seizure or sale to satisfy any judgment or decree rendered against such society.

Effective Date: 10-01-1953



Section 2329.65 - Property kept to put out fires exempt.

Property used, or kept to be used, by a municipal corporation or fire company for the purpose of extinguishing fire is exempt from execution or sale to satisfy any judgment or order arising upon contract or otherwise, but the owner thereof may create valid liens thereon by bill of sale or mortgage.

Effective Date: 10-01-1953



Section 2329.66 - [See notes for adjustments for inflation] Exempted interests and rights.

(A) Every person who is domiciled in this state may hold property exempt from execution, garnishment, attachment, or sale to satisfy a judgment or order, as follows:

(1)

(a) In the case of a judgment or order regarding money owed for health care services rendered or health care supplies provided to the person or a dependent of the person, one parcel or item of real or personal property that the person or a dependent of the person uses as a residence. Division (A)(1)(a) of this section does not preclude, affect, or invalidate the creation under this chapter of a judgment lien upon the exempted property but only delays the enforcement of the lien until the property is sold or otherwise transferred by the owner or in accordance with other applicable laws to a person or entity other than the surviving spouse or surviving minor children of the judgment debtor. Every person who is domiciled in this state may hold exempt from a judgment lien created pursuant to division (A)(1)(a) of this section the person's interest, not to exceed one hundred twenty-five thousand dollars, in the exempted property.

(b) In the case of all other judgments and orders, the person's interest, not to exceed one hundred twenty-five thousand dollars, in one parcel or item of real or personal property that the person or a dependent of the person uses as a residence.

(c) For purposes of divisions (A)(1)(a) and (b) of this section, "parcel" means a tract of real property as identified on the records of the auditor of the county in which the real property is located.

(2) The person's interest, not to exceed three thousand two hundred twenty-five dollars, in one motor vehicle;

(3) The person's interest, not to exceed four hundred dollars, in cash on hand, money due and payable, money to become due within ninety days, tax refunds, and money on deposit with a bank, savings and loan association, credit union, public utility, landlord, or other person, other than personal earnings.

(4)

(a) The person's interest, not to exceed five hundred twenty-five dollars in any particular item or ten thousand seven hundred seventy-five dollars in aggregate value, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, musical instruments, firearms, and hunting and fishing equipment that are held primarily for the personal, family, or household use of the person;

(b) The person's aggregate interest in one or more items of jewelry, not to exceed one thousand three hundred fifty dollars, held primarily for the personal, family, or household use of the person or any of the person's dependents.

(5) The person's interest, not to exceed an aggregate of two thousand twenty-five dollars, in all implements, professional books, or tools of the person's profession, trade, or business, including agriculture;

(6)

(a) The person's interest in a beneficiary fund set apart, appropriated, or paid by a benevolent association or society, as exempted by section 2329.63 of the Revised Code;

(b) The person's interest in contracts of life or endowment insurance or annuities, as exempted by section 3911.10 of the Revised Code;

(c) The person's interest in a policy of group insurance or the proceeds of a policy of group insurance, as exempted by section 3917.05 of the Revised Code;

(d) The person's interest in money, benefits, charity, relief, or aid to be paid, provided, or rendered by a fraternal benefit society, as exempted by section 3921.18 of the Revised Code;

(e) The person's interest in the portion of benefits under policies of sickness and accident insurance and in lump sum payments for dismemberment and other losses insured under those policies, as exempted by section 3923.19 of the Revised Code.

(7) The person's professionally prescribed or medically necessary health aids;

(8) The person's interest in a burial lot, including, but not limited to, exemptions under section 517.09 or 1721.07 of the Revised Code;

(9) The person's interest in the following:

(a) Moneys paid or payable for living maintenance or rights, as exempted by section 3304.19 of the Revised Code;

(b) Workers' compensation, as exempted by section 4123.67 of the Revised Code;

(c) Unemployment compensation benefits, as exempted by section 4141.32 of the Revised Code;

(d) Cash assistance payments under the Ohio works first program, as exempted by section 5107.75 of the Revised Code;

(e) Benefits and services under the prevention, retention, and contingency program, as exempted by section 5108.08 of the Revised Code;

(f) Disability financial assistance payments, as exempted by section 5115.06 of the Revised Code;

(g) Payments under section 24 or 32 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

(10)

(a) Except in cases in which the person was convicted of or pleaded guilty to a violation of section 2921.41 of the Revised Code and in which an order for the withholding of restitution from payments was issued under division (C)(2)(b) of that section, in cases in which an order for withholding was issued under section 2907.15 of the Revised Code, in cases in which an order for forfeiture was issued under division (A) or (B) of section 2929.192 of the Revised Code, and in cases in which an order was issued under section 2929.193 or 2929.194 of the Revised Code, and only to the extent provided in the order, and except as provided in sections 3105.171, 3105.63, 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code, the person's rights to or interests in a pension, benefit, annuity, retirement allowance, or accumulated contributions, the person's rights to or interests in a participant account in any deferred compensation program offered by the Ohio public employees deferred compensation board, a government unit, or a municipal corporation, or the person's other accrued or accruing rights or interests, as exempted by section 145.56, 146.13, 148.09, 742.47, 3307.41, 3309.66, or 5505.22 of the Revised Code, and the person's rights to or interests in benefits from the Ohio public safety officers death benefit fund;

(b) Except as provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code, the person's rights to receive or interests in receiving a payment or other benefits under any pension, annuity, or similar plan or contract, not including a payment or benefit from a stock bonus or profit-sharing plan or a payment included in division (A)(6)(b) or (10)(a) of this section, on account of illness, disability, death, age, or length of service, to the extent reasonably necessary for the support of the person and any of the person's dependents, except if all the following apply:

(i) The plan or contract was established by or under the auspices of an insider that employed the person at the time the person's rights or interests under the plan or contract arose.

(ii) The payment is on account of age or length of service.

(iii) The plan or contract is not qualified under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

(c) Except for any portion of the assets that were deposited for the purpose of evading the payment of any debt and except as provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code, the person's rights or interests in the assets held in, or to directly or indirectly receive any payment or benefit under, any individual retirement account, individual retirement annuity, "Roth IRA," "529 plan," or education individual retirement account that provides payments or benefits by reason of illness, disability, death, retirement, or age or provides payments or benefits for purposes of education, to the extent that the assets, payments, or benefits described in division (A)(10)(c) of this section are attributable to or derived from any of the following or from any earnings, dividends, interest, appreciation, or gains on any of the following:

(i) Contributions of the person that were less than or equal to the applicable limits on deductible contributions to an individual retirement account or individual retirement annuity in the year that the contributions were made, whether or not the person was eligible to deduct the contributions on the person's federal tax return for the year in which the contributions were made;

(ii) Contributions of the person that were less than or equal to the applicable limits on contributions to a Roth IRA or education individual retirement account in the year that the contributions were made;

(iii) Contributions of the person that are within the applicable limits on rollover contributions under subsections 219, 402(c), 403(a)(4), 403(b)(8), 408(b), 408(d)(3), 408A(c)(3)(B), 408A(d)(3), and 530(d)(5) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended;

(iv) Contributions by any person into any plan, fund, or account that is formed, created, or administered pursuant to, or is otherwise subject to, section 529 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

(d) Except for any portion of the assets that were deposited for the purpose of evading the payment of any debt and except as provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code, the person's rights or interests in the assets held in, or to receive any payment under, any Keogh or "H.R. 10" plan that provides benefits by reason of illness, disability, death, retirement, or age, to the extent reasonably necessary for the support of the person and any of the person's dependents.

(e) The person's rights to or interests in any assets held in, or to directly or indirectly receive any payment or benefit under, any individual retirement account, individual retirement annuity, "Roth IRA," "529 plan," or education individual retirement account that a decedent, upon or by reason of the decedent's death, directly or indirectly left to or for the benefit of the person, either outright or in trust or otherwise, including, but not limited to, any of those rights or interests in assets or to receive payments or benefits that were transferred, conveyed, or otherwise transmitted by the decedent by means of a will, trust, exercise of a power of appointment, beneficiary designation, transfer or payment on death designation, or any other method or procedure.

(f) The exemptions under divisions (A)(10)(a) to (e) of this section also shall apply or otherwise be available to an alternate payee under a qualified domestic relations order (QDRO) or other similar court order.

(g) A person's interest in any plan, program, instrument, or device described in divisions (A)(10)(a) to (e) of this section shall be considered an exempt interest even if the plan, program, instrument, or device in question, due to an error made in good faith, failed to satisfy any criteria applicable to that plan, program, instrument, or device under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

(11) The person's right to receive spousal support, child support, an allowance, or other maintenance to the extent reasonably necessary for the support of the person and any of the person's dependents;

(12) The person's right to receive, or moneys received during the preceding twelve calendar months from, any of the following:

(a) An award of reparations under sections 2743.51 to 2743.72 of the Revised Code, to the extent exempted by division (D) of section 2743.66 of the Revised Code;

(b) A payment on account of the wrongful death of an individual of whom the person was a dependent on the date of the individual's death, to the extent reasonably necessary for the support of the person and any of the person's dependents;

(c) Except in cases in which the person who receives the payment is an inmate, as defined in section 2969.21 of the Revised Code, and in which the payment resulted from a civil action or appeal against a government entity or employee, as defined in section 2969.21 of the Revised Code, a payment, not to exceed twenty thousand two hundred dollars, on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the person or an individual for whom the person is a dependent;

(d) A payment in compensation for loss of future earnings of the person or an individual of whom the person is or was a dependent, to the extent reasonably necessary for the support of the debtor and any of the debtor's dependents.

(13) Except as provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code, personal earnings of the person owed to the person for services in an amount equal to the greater of the following amounts:

(a) If paid weekly, thirty times the current federal minimum hourly wage; if paid biweekly, sixty times the current federal minimum hourly wage; if paid semimonthly, sixty-five times the current federal minimum hourly wage; or if paid monthly, one hundred thirty times the current federal minimum hourly wage that is in effect at the time the earnings are payable, as prescribed by the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C. 206(a)(1), as amended;

(b) Seventy-five per cent of the disposable earnings owed to the person.

(14) The person's right in specific partnership property, as exempted by the person's rights in a partnership pursuant to section 1776.50 of the Revised Code, except as otherwise set forth in section 1776.50 of the Revised Code;

(15) A seal and official register of a notary public, as exempted by section 147.04 of the Revised Code;

(16) The person's interest in a tuition unit or a payment under section 3334.09 of the Revised Code pursuant to a tuition payment contract, as exempted by section 3334.15 of the Revised Code;

(17) Any other property that is specifically exempted from execution, attachment, garnishment, or sale by federal statutes other than the "Bankruptcy Reform Act of 1978," 92 Stat. 2549, 11 U.S.C.A. 101, as amended;

(18) The person's aggregate interest in any property, not to exceed one thousand seventy-five dollars, except that division (A)(18) of this section applies only in bankruptcy proceedings.

(B) [See Note]On April 1, 2010, and on the first day of April in each third calendar year after 2010, the Ohio judicial conference shall adjust each dollar amount set forth in this section to reflect any increase in the consumer price index for all urban consumers, as published by the United States department of labor, or, if that index is no longer published, a generally available comparable index, for the three-year period ending on the thirty-first day of December of the preceding year. Any adjustments required by this division shall be rounded to the nearest twenty-five dollars.

The Ohio judicial conference shall prepare a memorandum specifying the adjusted dollar amounts. The judicial conference shall transmit the memorandum to the director of the legislative service commission, and the director shall publish the memorandum in the register of Ohio. (Publication of the memorandum in the register of Ohio shall continue until the next memorandum specifying an adjustment is so published.) The judicial conference also may publish the memorandum in any other manner it concludes will be reasonably likely to inform persons who are affected by its adjustment of the dollar amounts.

(C) As used in this section:

(1) "Disposable earnings" means net earnings after the garnishee has made deductions required by law, excluding the deductions ordered pursuant to section 3119.80, 3119.81, 3121.02, 3121.03, or 3123.06 of the Revised Code.

(2) "Insider" means:

(a) If the person who claims an exemption is an individual, a relative of the individual, a relative of a general partner of the individual, a partnership in which the individual is a general partner, a general partner of the individual, or a corporation of which the individual is a director, officer, or in control;

(b) If the person who claims an exemption is a corporation, a director or officer of the corporation; a person in control of the corporation; a partnership in which the corporation is a general partner; a general partner of the corporation; or a relative of a general partner, director, officer, or person in control of the corporation;

(c) If the person who claims an exemption is a partnership, a general partner in the partnership; a general partner of the partnership; a person in control of the partnership; a partnership in which the partnership is a general partner; or a relative in, a general partner of, or a person in control of the partnership;

(d) An entity or person to which or whom any of the following applies:

(i) The entity directly or indirectly owns, controls, or holds with power to vote, twenty per cent or more of the outstanding voting securities of the person who claims an exemption, unless the entity holds the securities in a fiduciary or agency capacity without sole discretionary power to vote the securities or holds the securities solely to secure to debt and the entity has not in fact exercised the power to vote.

(ii) The entity is a corporation, twenty per cent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the person who claims an exemption or by an entity to which division (C)(2)(d)(i) of this section applies.

(iii) A person whose business is operated under a lease or operating agreement by the person who claims an exemption, or a person substantially all of whose business is operated under an operating agreement with the person who claims an exemption.

(iv) The entity operates the business or all or substantially all of the property of the person who claims an exemption under a lease or operating agreement.

(e) An insider, as otherwise defined in this section, of a person or entity to which division (C)(2)(d)(i), (ii), (iii), or (iv) of this section applies, as if the person or entity were a person who claims an exemption;

(f) A managing agent of the person who claims an exemption.

(3) "Participant account" has the same meaning as in section 148.01 of the Revised Code.

(4) "Government unit" has the same meaning as in section 148.06 of the Revised Code.

(D) For purposes of this section, "interest" shall be determined as follows:

(1) In bankruptcy proceedings, as of the date a petition is filed with the bankruptcy court commencing a case under Title 11 of the United States Code;

(2) In all cases other than bankruptcy proceedings, as of the date of an appraisal, if necessary under section 2329.68 of the Revised Code, or the issuance of a writ of execution.

An interest, as determined under division (D)(1) or (2) of this section, shall not include the amount of any lien otherwise valid pursuant to section 2329.661 of the Revised Code.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 06-26-2003; 09-29-2005; 2008 SB3 05-13-2008; 2008 HB332 08-06-2008; 2008 SB281 09-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.25,HB 5, §3

Ohio Judicial Council adjustments for inflation, See

Exemptions from Execution, Garnishment, Attachment, or Sale



Section 2329.661 - Certain claims not exempted.

(A) Division (A)(1) of section 2329.66 of the Revised Code does not:

(1) Extend to a judgment rendered on a mortgage executed, or security interest given on real or personal property by a debtor or to a claim for less than four hundred dollars for manual work or labor;

(2) Impair the lien, by mortgage or otherwise, of the vendor for the purchase money of real or personal property that the debtor or a dependent of the debtor uses as a residence or the lien of a mechanic or other person, under a statute of this state, for materials furnished or labor performed in the erection of a dwelling house on real property;

(3) Affect or invalidate any mortgage on any real property or any lien created by such a mortgage;

(4) Impair a lien for the payment of taxes, debts, or other obligations owed to this state or any agency or political subdivision of this state;

(5) Extend to a judgment rendered against a debtor for tortious operation of a motor vehicle by the debtor that results in injury, death, or loss to person or property if that injury, death, or loss was caused at a time when the debtor failed to maintain proof of financial responsibility as defined in section 4509.01 of the Revised Code.

(B) No promise, agreement, or contract shall be made or entered into that would waive the exemption laws of this state, and every promise, agreement, or contract insofar as it seeks to waive the exemption laws of this state is void.

(C) Section 2329.66 of the Revised Code does not affect or invalidate any sale, contract of sale, conditional sale, security interest, or pledge of any personal property, or any lien created thereby.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 09-28-1979



Section 2329.662 - Federal exemption not authorized.

Pursuant to the "Bankruptcy Reform Act of 1978," 92 Stat. 2549, 11 U.S.C. 522(b)(1), this state specifically does not authorize debtors who are domiciled in this state to exempt the property specified in the "Bankruptcy Reform Act of 1978," 92 Stat. 2549, 11 U.S.C. 522(d).

Effective Date: 09-28-1979



Section 2329.67 - Exemption not subject to payment of cost of proceedings to collect debt.

The exempt personal earnings provided for in division (A)(13) of section 2329.66 of the Revised Code are not subject to the payment of the cost of any proceedings brought to recover a judgment for a debt or to satisfy a judgment for a debt.

Effective Date: 09-28-1979



Section 2329.68 - Appraisal of exempted property.

When it is necessary to ascertain the amount or value of personal property exempt under sections 2329.63 to 2329.71 of the Revised Code, it shall be estimated and appraised by two disinterested householders of the county, who shall be selected by the officer holding the execution and sworn by the officer to impartially make the appraisement.

Effective Date: 09-28-1979



Section 2329.69 - Exemptions apply to all courts.

Sections 2329.63 to 2329.71 of the Revised Code, with respect to exemptions, apply to all courts in this state, and a person is entitled to all applicable exemptions in any case or proceeding before any court or officer.

Effective Date: 09-28-1979



Section 2329.70 - Application for appointment of trustee.

Any person upon whom a demand has been made in accordance with section 2716.02 of the Revised Code may apply to any judge of a county court or judge of a municipal court within this state in whose jurisdiction the person resides or, if the person is not a resident of this state, in whose jurisdiction the person's place of employment is located for the appointment of a trustee to receive that portion of the personal earnings of the debtor that is not exempt from execution, garnishment, attachment, or proceedings in aid of execution and any additional sums that the debtor voluntarily pays or assigns to the trustee. The person shall file with the person's application a full, accurate, and complete statement, under oath, of the names of the person's secured and unsecured creditors with liquidated claims, their addresses, and the amount due to each of them. Upon that application and filing, the judge shall appoint a trustee to distribute the funds to the creditors of the debtor at the time of the application and filing.

If a debtor fails, through mistake or otherwise, to list a creditor, that creditor or debtor may apply to the court, with notice to the other party, to list the omitted creditor in the trusteeship. Any person who becomes a creditor after the appointment of a trustee may be listed in the trusteeship, and that creditor shall share in any distribution made by the trustee after the next ensuing distribution.

No proceedings in garnishment, attachment, or aid of execution or other action or proceeding to subject the personal earnings of the debtor to the payment of claims shall be brought or maintained by any creditor as long as at least the amount of the personal earnings of the debtor that is not exempt from execution, garnishment, attachment, or proceedings in aid of execution is paid to the trustee at regular intervals as fixed by the county court judge or the municipal court judge. This section does not prohibit creditors from recovering judgment against the debtor or prohibit levy, under a writ of attachment or execution, upon any other property that is not exempt from execution.

The maintaining of proceedings in garnishment, attachment, aid of execution, or otherwise in violation of this section is prohibited and may be prevented by a writ of prohibition in addition to all other remedies provided by law. The judge of the county court or municipal court shall provide by rule or otherwise for notice to creditors, the authentication and proof of claims, the time and manner of payment by the debtor, the distribution of funds, the bond of the trustee if required, and all other matters necessary or proper to carry into effect the jurisdiction conferred by this section.

The personal earnings of the debtor that are exempted by law shall not be liable to the plaintiff for the costs of any proceedings brought to recover a judgment for debt, damage, fine, or amercement or for the costs of any proceedings in garnishment, attachment, or aid of execution to satisfy that judgment, if the debtor has listed that creditor as to name, amount of that creditor's claim, and the amount due on that claim and makes payment as provided for in this section.

Upon an application for a trustee, a judge of the court in which the application is made shall designate the clerk of the court to act as trustee, and the clerk shall serve as trustee without additional compensation. The clerk's official bond shall be construed as conditioned upon the fulfillment of the trust, and no additional bond shall be required.

The trusteeship shall terminate upon the failure of the debtor to make the payments required by this section in accordance with the rules established by the county court or municipal court. The privileges conferred by this section that exempt that debtor's personal earnings from proceedings in garnishment, attachment, or aid of execution or any other action or proceeding to subject the personal earnings of that debtor to the payment of claims or judgments shall terminate upon that neglect.

If a trusteeship is dismissed for nonpayment as provided by this section, the trusteeship shall not be reinstated, and the debtor shall not be permitted to file for a new trusteeship for a period of six months from date of the dismissal of the trusteeship, unless, upon motion supported by affidavit, the debtor proves to the satisfaction of the court that the failure to maintain the trusteeship agreement was not due to willful neglect.

Effective Date: 03-30-1999



Section 2329.71 - Participation by secured creditor in trusteeship.

Any creditor who holds a chattel mortgage or any other lien or encumbrance on the property of any applicant for trusteeship under section 2329.70 of the Revised Code may participate in a trusteeship.

The holder of a chattel mortgage or other encumbrance may elect to participate in a trusteeship, subject to the terms of a written agreement with the debtor, filed with and approved by the court in which the application for trusteeship is filed. If the holder of a chattel mortgage elects to participate in the trusteeship, he shall be estopped to assert his lien or other encumbrance so long as the debtor complies with the terms of such agreement and with section 2329.70 of the Revised Code. Upon the failure of the debtor to maintain such agreement, the creditor may be released from the trusteeship, upon written request to the court, to pursue his chattel property or other remedies as provided by law, which are not in violation of section 2329.70 of the Revised Code.

Upon the receipt of a notice of the filing of an application for trusteeship as provided in section 2329.70 of the Revised Code, a secured creditor shall file with the court, in writing, his election to participate and his agreement with the debtor, if such has been created, or his objection to being included. Failure of a secured creditor to answer such notice as provided in section 2329.70 of the Revised Code within ten days after receiving such notice, shall be held by the court as an election to participate in the trusteeship, and such creditor shall be estopped to assert his lien for so long as the debtor maintains his trusteeship agreement, as provided by section 2329.70 of the Revised Code.

Effective Date: 01-23-1963



Section 2329.72 - Amended and Renumbered RC 2329.661.

Effective Date: 1979 HB674 09-28-1979



Section 2329.73 to 2329.82 - [Repealed].

Effective Date: 09-28-1979



Section 2329.83 - Dower, mansion house rights not impaired.

Sections 2327.01 and 2327.02 and Chapters 2329. and 2331. of the Revised Code do not impair the right of contingent or vested dower, the right to remain in the mansion house set forth in section 2106.15 of the Revised Code, or the mode provided by law for enforcing those rights.

Effective Date: 05-31-1990



Section 2329.84 - Goods claimed by third parties.

If, by virtue of a writ of execution issued from a court of record in this state, an officer levies it on goods and chattels claimed by a person other than the defendant, such officer forthwith shall give written notice to a judge of the county court, which notice shall contain the names of the plaintiff, defendant, and claimant, and at the same time furnish the judge a schedule of the property claimed. Immediately upon the receipt of the notice and schedule, the judge shall make an entry of them on his docket, and issue a summons directed to the sheriff or any constable of the county commanding him to summon five disinterested men, having the qualifications of electors, to be named in the summons, to appear before him, at the time and place therein mentioned, which shall not be more than three days after the date of the writ, to try and determine the claimant's right to the property in controversy. The claimant shall give two days' notice, in writing, to the plaintiff, or other party, for whose benefit the execution was issued and levied, his agent, or attorney, if within the county, of the time and place of trial. The claimant shall prove to the satisfaction of the judge that such notice was given, or that it could not be given by reason of the absence of the party, his agent, or attorney.

Effective Date: 01-01-1958



Section 2329.85 - Trial of right of property.

The jurors summoned under section 2329.84 of the Revised Code shall be sworn to try and determine the right of the claimant to the property in controversy, and give a true verdict according to the evidence. If the jury finds that the right to the goods and chattels, in whole or part, is in the claimant, they also shall find the value thereof. The judge of the county court shall render judgment on such finding for the claimant that he recover his costs against the plaintiff in execution, or other party for whose benefit the writ issued, and also have restitution of the goods and chattels, or any part thereof, according to the finding of the jury. If the jury finds that no right to any part of the goods and chattels, is in the claimant, the judge shall render judgment on such finding in favor of the plaintiff in execution, or other party for whose benefit it issued, and against the claimant, for costs, and award execution thereon. If the jury fails to agree and is discharged, costs shall be taxed, to abide the final event of the proceedings, and another jury shall be summoned as before. Unless a bond is executed, as provided in section 2329.86 of the Revised Code, a judgment for the claimant shall be a justification of the officer in returning "no goods" to the writ by virtue of which the levy was made, as to such part of the goods and chattels as were found to belong to the claimant. The same fees shall be allowed and taxed by the judge, or himself, officers, jurors, and witnesses, as are allowed by law for like services.

Effective Date: 01-01-1958



Section 2329.86 - Finding of jury.

If the jury summoned under section 2329.84 of the Revised Code finds that the right to the property, or a part of it, is in the claimant, and the plaintiff in execution within three days after the trial tenders to the officer having the property in his custody, a bond in double the amount of its value as assessed by the jury, with good and sufficient sureties, payable to the claimant, to the effect that they will pay all damages sustained by reason of the detention or sale of the property, the officer shall deliver such bond to the claimant, sell the property as if no trial of the right thereto had taken place, and shall not be liable to the claimant therefor.

Effective Date: 10-01-1953



Section 2329.90 - Uniform foreign country money judgments recognition act definitions.

As used in sections 2329.90 to 2329.94 of the Revised Code:

(A) "Foreign country" means a governmental unit other than the United States and other than a state, district, commonwealth, territory, or insular possession of the United States.

(B) "Foreign country judgment" means any judgment of a foreign country that grants or denies the recovery of a sum of money, other than the following types of judgments:

(1) A judgment for taxes;

(2) A judgment imposing a fine or other monetary penalty;

(3) A judgment for support involving matrimonial or family matters.

Effective Date: 08-29-1985



Section 2329.91 - Enforcement of foreign country judgment.

(A) Except as provided in sections 2329.92 and 2329.93 of the Revised Code, any foreign country judgment that is final, conclusive, and enforceable where rendered shall be recognized and enforced by the courts of this state, even though an appeal from the judgment is pending or the judgment is subject to an appeal. Such a foreign country judgment is enforceable in this state in the same manner as a judgment of another state that is entitled to full faith and credit.

(B) For purposes of division (A) of this section, a foreign country judgment is conclusive between the parties to the extent that it grants or denies the recovery of a sum of money, except that, if any of the following applies, a foreign country judgment is not conclusive:

(1) The judgment was rendered under a system that does not provide impartial tribunals or procedures that are compatible with the requirements of the due process of law;

(2) Subject to divisions (C) and (D) of this section, the foreign court did not have personal jurisdiction over the defendant;

(3) The foreign court did not have jurisdiction over the subject matter.

(C) A foreign country judgment shall be considered conclusive, and shall not be refused recognition and enforcement for lack of personal jurisdiction, if any of the following applies:

(1) The defendant was personally served in the foreign country;

(2) The defendant voluntarily appeared in the proceedings other than for the purpose of protecting seized property or property threatened with seizure in the proceedings, or other than to contest the jurisdiction of the foreign court over him;

(3) Prior to the commencement of the proceedings, the defendant agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) The defendant was domiciled in the foreign country when the proceedings were commenced or, if the defendant was a corporation, it had its principal place of business, was incorporated, or otherwise had acquired corporate status in the foreign country;

(5) The defendant had a business office in the foreign country and the proceedings in the foreign court involved a claim for relief that arose out of the business done by the defendant through that office;

(6) The defendant operated a motor vehicle or airplane in the foreign country and the proceedings involved a claim for relief that arose out of that operation.

(D) A court of this state may recognize bases for jurisdiction over a defendant that are not listed in division (C) of this section and that have been recognized by the courts of this state or the general assembly.

Effective Date: 08-29-1985



Section 2329.92 - When judgment not enforceable - reciprocity.

(A) A foreign country judgment shall not be recognized and enforced pursuant to section 2329.91 of the Revised Code if the judge determines that any of the following are true:

(1) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him to defend;

(2) The foreign country judgment was obtained by fraud;

(3) The claim for relief on which the foreign country judgment is based is repugnant to the public policy of this state;

(4) The foreign country judgment conflicts with another final and conclusive judgment;

(5) The proceedings in the foreign court were contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court;

(6) If jurisdiction was based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

(B) A foreign country judgment rendered in a foreign country that does not have a procedure for recognizing judgments made by courts of other countries and their political subdivisions in its statutes, rules, or common law that is substantially similar to sections 2329.90 to 2329.94 of the Revised Code may be recognized and enforced pursuant to section 2329.91 of the Revised Code in the discretion of the court.

Effective Date: 08-29-1985



Section 2329.93 - Stay pending appeal.

A court of this state may stay proceedings under sections 2329.90 to 2329.94 of the Revised Code to recognize and enforce a foreign country judgment if the defendant satisfies the court that an appeal is pending or that he is entitled and intends to appeal the foreign country judgment. The stay may be granted only until the appeal has been determined or until the expiration of a time period sufficient to enable the defendant to prosecute an appeal.

Effective Date: 08-29-1985



Section 2329.94 - Scope and construction.

(A) Sections 2329.90 to 2329.94 of the Revised Code do not prevent courts from recognizing judgments in situations not covered by those sections.

(B) Sections 2329.90 to 2329.94 of the Revised Code shall be construed so as to effectuate the general purpose to make uniform the laws of the states that enact similar provisions.

Effective Date: 08-29-1985






Chapter 2331 - EXECUTION AGAINST THE PERSON

Section 2331.01 - Execution against person.

An execution against the person of a judgment debtor shall require the officer to arrest such debtor and commit him to the jail of the county until he pays the judgment, or is discharged according to law.

Effective Date: 10-01-1953



Section 2331.02 - Execution may issue.

An execution against the person of a debtor may be issued upon any judgment for the payment of money:

(A) When the judgment debtor has removed, or begun to remove, any of his property out of the jurisdiction of the court, with intent to prevent the collection of the money due on the judgment;

(B) When the judgment debtor has property, rights in action, evidences of debt, or interest or stock in a corporation or company, which he fraudulently conceals with like intent;

(C) When the judgment debtor has assigned or disposed of any of his property or rights in action, or has converted them into money, with intent to defraud his creditors, or with the intent to prevent such property from being taken in execution;

(D) When the judgment debtor fraudulently contracted the debt or incurred the obligation upon which the judgment was rendered;

(E) When the judgment was rendered for money, or other valuable thing, lost by playing at any game or by means of any bet or wager;

(F) When the judgment debtor was arrested on an order before judgment and has not been discharged as an insolvent debtor, or the order has not been set aside.

Effective Date: 10-01-1953



Section 2331.03 - Allowance of execution.

An execution against the person of the debtor, except as prescribed in section 2331.05 of the Revised Code, can be issued only when allowed by the supreme court, court of appeals, court of common pleas, probate court, or any judge of such courts, upon being satisfied, by the affidavit of the judgment creditor or his attorney, and such other evidence as is presented, of the existence of one or more of the particulars mentioned in section 2331.02 of the Revised Code.

Effective Date: 10-01-1953



Section 2331.04 - Execution issued by county court judge.

A judge of a county court may issue an execution against the person of a judgment debtor, upon being satisfied of the existence of one or more of the particulars mentioned in section 2331.02 of the Revised Code, by affidavit and evidence as required in section 2331.03 of the Revised Code.

Effective Date: 01-01-1958



Section 2331.05 - Execution issued as a matter of course.

When the judgment debtor was arrested before judgment and has not been released from imprisonment by an application for relief as an insolvent debtor, and the order for such arrest has not been adjudged improper, an execution against the person of such judgment debtor may issue as a matter of course.

Effective Date: 10-01-1953



Section 2331.06 - Discharge by delivery of property.

A person taken in execution as provided in sections 2331.01 to 2331.05, inclusive, of the Revised Code, must be discharged by delivering or setting off to the officer who serves the writ, if issued from a court of record, real or personal property, or if issued by a judge of a county court, personal property only, sufficient to satisfy the judgment and costs for which the writ was issued.

Effective Date: 01-01-1958



Section 2331.07 - Execution may issue against property.

A person imprisoned under sections 2331.01 to 2331.10, inclusive, of the Revised Code, is entitled to prison bounds, as prescribed by sections 2331.15 to 2331.16 of the Revised Code. In case the person is out of jail in prison bounds, the judgment creditor, upon whose judgment he was imprisoned, is entitled to execution against the lands and tenements, and goods, and chattels of the debtor, and all other remedies prescribed by law for the collection of debts.

Effective Date: 10-01-1953



Section 2331.08 - Death of debtor no satisfaction of judgment.

The death of a person under arrest in an action shall not satisfy the judgment, but an execution may issue thereon as if no arrest had been made.

Effective Date: 10-01-1953



Section 2331.09 - One arrested before judgment.

If a person who is imprisoned under an order of arrest made before judgment is not charged in execution within ten days after judgment, he shall be discharged from such imprisonment.

Effective Date: 10-01-1953



Section 2331.10 - Debtor may be discharged.

A person imprisoned under sections 2331.01 to 2331.10, inclusive, of the Revised Code, or upon an order of arrest before judgment in civil cases, who is unable to perform the act or endure the imprisonment, may be discharged therefrom upon such terms as are just by the court out of which the process was issued, or a judge thereof, or by the court in which the judgment was or might have been rendered, or a judge thereof.

Effective Date: 10-01-1953



Section 2331.11 - Privilege from arrest.

(A) The following persons are privileged from arrest:

(1) Members, the chief administrative officer of the house of representatives, the clerk of the house of representatives, clerks, sergeants at arms, and staff of the senate and house of representatives, during the sessions of the general assembly, and while traveling to and from such sessions;

(2) Electors, while going to, returning from, or in attendance at elections;

(3) Judges of the courts, while attending court, and also during the time necessarily employed in going to, holding, and returning from the court that it is their duty to attend;

(4) Attorneys, bailiffs, clerks of courts, sheriffs, coroners, constables, plaintiffs, defendants, jurors, and witnesses, and other officers or employees of the court, while going to, attending, or returning from court;

(5) Persons who, on their traditional day of worship, are within, going to, or returning from their place of worship, are worshipping at a service, or are going to or returning from a service.

(B) Whoever arrests a person in violation of division (A) of this section shall pay one hundred dollars, to be recovered by civil action, in the name and for the use of the person injured.

Effective Date: 03-09-1999



Section 2331.12 - Days on which arrests may not be made.

No person shall be arrested during a sitting of the senate or house of representatives, within the hall where such session is being held, or in any court of justice during the sitting of such court, or on Sunday or on the fourth day of July.

Effective Date: 10-01-1953



Section 2331.13 - Application.

Sections 2331.11 to 2331.14, inclusive, of the Revised Code do not extend to cases of treason, felony, or breach of the peace, nor do they privilege any person specified in such sections from being served with a summons or notice to appear. Arrests not contrary to such sections made in any place or on any river or watercourse within or bounding upon this state are lawful.

Effective Date: 10-01-1953



Section 2331.14 - Discharging prisoner.

A person arrested contrary to sections 2331.11 to 2331.14, inclusive, of the Revised Code, shall be discharged by a writ of habeas corpus, or in a summary way, by motion before the court from which the process issued, at the cost of the party who sued out the process.

Effective Date: 10-01-1953



Section 2331.15 - Prison bounds fixed.

No person imprisoned for debt is entitled to the privilege of prison bounds, which shall be coextensive with the limits of the county. Such prisoner shall not pass over or without such limits.

Effective Date: 10-01-1953



Section 2331.16 - Prisoner entitled to benefit of prison bounds.

A prisoner is not entitled to the privilege of prison bounds until he gives bond to the creditors, with two or more sureties, resident in the county, approved by the judge or mayor who issued the process, or, in other cases, by the probate judge, in double the sum for which he stands committed, for his safe continuance in the custody of the jailer within the limits of the prison bounds, until legally discharged, which bond shall be deposited with the sheriff until the creditor demands it. When the condition of the bond is broken, the creditor may put it in suit and have judgment entered against the sureties for the debt, interest, and costs for which the prisoner stands committed.

Effective Date: 01-10-1961






Chapter 2333 - PROCEEDINGS IN AID OF EXECUTION

Section 2333.01 - Equitable and certain other assets.

When a judgment debtor does not have sufficient personal or real property subject to levy on execution to satisfy the judgment, any equitable interest which he has in real estate as mortgagor, mortgagee, or otherwise, or any interest he has in a banking, turnpike, bridge, or other joint-stock company, or in a money contract, claim, or chose in action, due or to become due to him, or in a judgment or order, or money, goods, or effects which he has in the possession of any person or body politic or corporate, shall be subject to the payment of the judgment by action.

Effective Date: 10-01-1953



Section 2333.02 - Judgment creditor.

The plaintiff, his agent, or attorney, in a judgment against a railroad company rendered in any court upon a claim due to the common laborers for work and labor performed for the company, or for crossties, lumber, or wood furnished thereto, to be used in the construction, repair, or operation of its road or for the erection of fences along the line of its road, required by law to be erected, or upon a note, or other evidence of indebtedness given for such considerations, for execution upon such judgment may file his affidavit, with a praecipe, setting forth the claim upon which the judgment is founded, that he has no knowledge of any property of the defendant liable to levy and sale upon the execution, and that a person or corporation, therein named, and within the jurisdiction of the officer to whom the execution is to be directed, is indebted to the defendant, or has property or claims of the defendant in his possession or under his control as agent of the defendant or otherwise. Thereupon the clerk of the court of common pleas shall issue a notice to each person or corporation named, to the effect that he is required to pay over and deliver to the officer holding such writ the money, property, and claims of the defendant, in his possession or under his control, or which may come into his possession or under his control before the satisfaction of the judgment, not exceeding an amount sufficient to pay it and the costs.

Effective Date: 10-01-1953



Section 2333.03 - Notice to garnishee.

The officer holding a writ of execution shall serve upon each garnishee named in the notice required by section 2333.02 of the Revised Code a copy of the execution and notice, and the person so served shall be bound to the plaintiff in execution from the date of such service for all the money, property, and credits of the defendant in his possession or under his control, or which may come into his possession or under his control, before the satisfaction of the judgment.

Effective Date: 10-01-1953



Section 2333.04 - Examination of garnishee.

By a written notice after service on him as required by section 2333.03 of the Revised Code, the garnishee may be required to appear before any officer within his township competent to administer oaths, or before the clerk of the court of common pleas of his county, and answer such questions as are asked him touching the property of every description, money, and credits of the defendant, in his possession or under his control. The notice must be signed by the plaintiff, his agent, or attorney, and shall specify the time when and place where the examination will be held, and shall be served at least one day before the day fixed for the examination. The examination must be reduced to writing, signed by the garnishee, certified by the officer before whom it was taken, and filed with the papers in the case. The garnishee shall be entitled to the same fees for attendance as are allowed to witnesses.

Effective Date: 10-01-1953



Section 2333.05 - Attachment against garnishee.

If the garnishee refuses to appear, as required by the notice mentioned in section 2333.04 of the Revised Code, an attachment may be issued against him, upon proof made of due service of the notice. Having appeared, if he refuses to answer the questions asked him, the officer before whom the examination is had shall commit him to the jail of the county until he answers such questions, or is discharged according to law.

Effective Date: 10-01-1953



Section 2333.07 - Officer to sell property.

As upon execution, the officer holding a writ shall sell any property of the defendant delivered to him pursuant to section 2333.06 of the Revised Code which would be liable to seizure and sale on execution, and hold all the other property to abide the order of the court.

Effective Date: 10-01-1953



Section 2333.08 - Assignments void.

An assignment or transfer of property in the hands or under the control of an agent of the railroad company mentioned in section 2333.02 of the Revised Code at the date of the service of notice of garnishment required by such section, or which afterwards and before the satisfaction of the judgment, comes into his hands or under his control, shall be void as against judgment claimants under sections 2333.02 to 2333.07, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2333.09 - Order for examination of a judgment debtor.

A judgment creditor shall be entitled to an order for the examination of a judgment debtor concerning his property, income, or other means of satisfying the judgment upon proof by affidavit that such judgment is unpaid in whole or in part. Such order shall be issued by a probate judge or a judge of the court of common pleas in the county in which the judgment was rendered or in which the debtor resides, requiring such debtor to appear and answer concerning his property before such judge, or a referee appointed by him, at a time and place within the county to be specified in the order.

Effective Date: 07-11-1961



Section 2333.10 - Examination of debtor after execution issues.

On proof by the affidavit of the judgment creditor, or otherwise, to the satisfaction of a judge of the court of common pleas, or a probate judge, of the county in which the debtor is found, that the judgment debtor has property which he unjustly refuses to apply toward the satisfaction of the judgment, such judge, by order, may require the debtor to appear at a time and place in such county to answer concerning it. Such proceedings thereupon may be had for the application of the property of the debtor toward the satisfaction of the judgment, as are prescribed by sections 2333.09 to 2333.27, inclusive, of the Revised Code.

Effective Date: 07-11-1961



Section 2333.11 - Order of arrest may issue.

Instead of the order mentioned in section 2333.10 of the Revised Code requiring the attendance of the judgment debtor, upon proof in writing to his satisfaction, by affidavit of the judgment creditor, or otherwise, that there is danger of the debtor's leaving the state, or concealing himself, to avoid such examination, the judge may issue a warrant requiring the sheriff to arrest and bring such debtor before him. Such warrant can be issued only by a judge of the court of common pleas, or the probate judge, of a county in which the debtor is found, and the sheriff can execute it only within that county. In executing the warrant, the sheriff shall deliver to the debtor a copy thereof and of the testimony on which it issued.

Effective Date: 10-01-1953



Section 2333.12 - Examination of debtor and bond.

When brought before the judge as provided in section 2333.11 of the Revised Code, the judgment debtor shall be examined on oath, and other witnesses may be examined on either side. In the examination, if it appears that there is danger of such debtor's leaving the state, or that he has property which he unjustly refuses to apply to the judgment, he may be ordered to enter into a bond, with surety, in such sum as the judge prescribes that he will attend before the judge or referee for examination, from time to time, as directed. In default of entering into such bond, he may be committed to the jail of a county, by warrant of the judge, as for contempt.

Effective Date: 10-01-1953



Section 2333.13, 2333.14 - [Repealed].

Effective Date: 03-12-1986



Section 2333.15 - Fraud does not excuse examination.

On examination pursuant to sections 2333.09 to 2333.27, inclusive, of the Revised Code, no person shall be excused from answering any question on the ground that his examination will tend to convict him of a fraud. His answer shall not be used as evidence against him in a prosecution for such fraud.

Effective Date: 10-01-1953



Section 2333.16 - Reference by judge.

In a proceeding under sections 2333.09 to 2333.27, inclusive, of the Revised Code, the judge of the court of common pleas or the probate judge may order a reference to a referee agreed upon, or appointed by such judge to report the evidence or the facts.

Such judge or referee may continue his proceedings from time to time, until they are completed.

Effective Date: 10-01-1953



Section 2333.17 - Attendance of parties and witnesses.

In a proceeding under sections 2333.09 to 2333.27, inclusive, of the Revised Code, a party or witness may be compelled, by an order of the judge, or by a subpoena, to attend, before a judge or referee, to testify.

Effective Date: 10-01-1953



Section 2333.18 - Examination before referee.

If an examination held pursuant to sections 2333.09 to 2333.27, inclusive, of the Revised Code, is before a referee, such examination must be taken by the referee, and certified to the judge. All examinations and answers before a judge or referee must be on oath. When a corporation answers, the answer must be on the oath of an officer thereof.

Effective Date: 10-01-1953



Section 2333.19 - Disobedience of order.

If a person, party, or witness disobeys an order of the judge, court, or referee, issued and served pursuant to sections 2333.09 to 2333.27, inclusive, of the Revised Code, such person may be punished as for contempt; and such referee may report the case to the court, or judge, and such court or judge may punish for contempt.

Effective Date: 10-01-1953



Section 2333.20 - Debtor may pay execution against creditor.

After the issuance of execution against property, a person indebted to the judgment debtor may pay to the sheriff the amount of his debt, or so much as is necessary to satisfy the execution. The sheriff's receipt shall be a sufficient discharge for the amount so paid or directed to be credited by the judgment creditor on the execution.

Effective Date: 10-01-1953



Section 2333.21 - Judge may order property to be applied on execution - earnings excepted.

The judge may order any property of the judgment debtor that is not exempt by law to be applied toward the satisfaction of the judgment, but the earnings of the judgment debtor for personal services shall be applied only in accordance with sections 2329.66 and 2329.70 and Chapter 2716. of the Revised Code.

Effective Date: 03-30-1999



Section 2333.22 - Judge may appoint receiver and prohibit transfer of property.

In proceedings under sections 2333.09 to 2333.27, inclusive, of the Revised Code, the judge by order may appoint the sheriff of the proper county, or other suitable person, a receiver of the property of the judgment debtor. Such judge also, by order, may forbid a transfer, or other disposition of or interference with, the property of the judgment debtor not exempt by law.

Effective Date: 10-01-1953



Section 2333.23 - Liability of sheriff on official bond.

If the sheriff is appointed receiver under section 2333.22 of the Revised Code, he and his sureties shall be liable on his official bond as such receiver. If another person is appointed, he must take an oath and give a bond.

Effective Date: 10-01-1953



Section 2333.24 - Proceedings when indebtedness denied or another claims the property.

If it appears that the judgment debtor has an interest in real estate, in the county in which proceedings under sections 2333.09 to 2333.27, inclusive, of the Revised Code, are had, as mortgagor, mortgagee, or otherwise, and his interest can be ascertained as between himself and the person holding the legal estate, or the person having a lien on or interest in the property, without controversy as to the interest of the person holding such estate, or interest therein, or lien thereon, the receiver appointed pursuant to section 2333.22 of the Revised Code may be ordered to sell and convey such real estate, or the interest of the debtor therein. The sale shall be conducted as is provided for the sale of real estate upon execution, and the proceedings of sale before the execution of the deed shall be approved by the court in which the judgment was rendered, or the transcript filed.

Effective Date: 10-01-1953



Section 2333.25 - Order reduced to writing and filed with clerk.

The order requiring a judgment debtor to appear and submit to the examination provided for by sections 2333.09 to 2333.27 of the Revised Code, shall be in writing, signed by the judge who makes it, and served as a summons. The judge shall reduce all his orders to writing, which, together with a minute of his proceedings that he has signed, shall be filed with the clerk of the court of common pleas of the county in which the judgment is rendered, or in which the transcript of the judge of the county court is filed, which clerk shall enter on his execution docket the time of filing it.

Effective Date: 03-13-1986



Section 2333.26 - Fees of probate court.

The fees of the probate court for its services required by sections 2333.09 to 2333.27, inclusive, of the Revised Code, shall be five dollars in each case, and such fees as are allowed by law to clerks of the court of common pleas for similar services.

Effective Date: 10-01-1953



Section 2333.27 - Costs.

The judge, in proceedings under sections 2333.09 to 2333.27, inclusive, of the Revised Code, shall allow to clerks, sheriffs, referees, receivers, and witnesses, such compensation as is allowed for like services in other cases, to be taxed as costs in the case, and by order, shall enforce their collection from such parties as ought to pay them.

Effective Date: 10-01-1953



Section 2333.28 - Enforcement by attachment.

When a judgment is not for the recovery of money or real property, it may be enforced by attachment by the court which rendered it, upon motion made, or by a rule of the court upon the defendant; but in either case notice of the motion, or a service of a copy of the rule, must be made on the defendant a reasonable time before making the order of attachment.

Effective Date: 10-01-1953






Chapter 2335 - FEES; COSTS

Section 2335.01 - Fees of commissioners and appraisers.

Each commissioner appointed to make partition of lands or to assign dower, for the time so engaged, and in going to and returning from such lands, shall receive not to exceed ten dollars each, per parcel of land, as the court determines.

A parcel of personal property is to include all the articles included in one action, execution, replevin, or attachment. Each person called by an officer to appraise real or personal property, on execution, replevin, or attachment, or to fix the value of exempt property shall receive not more than ten dollars per parcel and necessary expenses, provided, that in the appraisal of real estate the court may fix compensation at more than ten dollars per parcel.

Effective Date: 09-14-1961



Section 2335.02 - Compensation of appraisers and arbitrators.

In any cause, matter, or proceeding arising in any court of record, where appraisers, commissioners, or arbitrators are appointed by such court to make or procure an appraisement or valuation of any property, real or personal, such appraisers, commissioners, or arbitrators shall receive, on application to such court, such compensation as the court deems reasonable and proper in addition to the amount specified by law and such compensation shall be taxed in the costs of such cause, matter, or proceeding in the same manner as other costs are now taxed.

Effective Date: 10-01-1953



Section 2335.021 - Appointment of licensed auctioneer - compensation, reimbursement.

Any court of record may appoint an auctioneer licensed under Chapter 4707. of the Revised Code to conduct any public auction of goods, chattels, or lands required to be sold by an officer of the court. Such auctioneer shall receive such compensation and reimbursement for the expenses of advertising such public auction as the court finds reasonable and proper. Such compensation and advertising expenses shall be charged as costs in the action or proceeding in which such sale is ordered.

Effective Date: 10-22-1969



Section 2335.03 - Assignment commissioners.

The judges of the court of common pleas of any county where two or more such judges hold court at the same time, may, in joint session, appoint assignment commissioners to attend to the assignment of all cases for trial and to discharge such other duties as the court requires. Such assignment commissioners shall be allowed such compensation for their services as the court appointing them determines, and shall be paid monthly from the county treasury. An entry shall be made in the court journal designating the persons appointed as assignment commissioners, and fixing their compensation.

Effective Date: 10-30-1965



Section 2335.04 - Assignment commissioner in county having one judge.

When the business of the court of common pleas requires, such court, in any county having not more than one judge of the court of common pleas, may appoint an assignment commissioner whose duty it will be to make assignments of cases to be tried in the court under the direction of the judge holding such court. Such commissioner shall hold office during the pleasure of the court making the appointment and shall receive such compensation as is fixed by the court making the appointment, which amount shall not exceed three thousand dollars per year, payable monthly.

Effective Date: 08-21-1978



Section 2335.05 - Witness fees and mileage.

In all cases or proceedings not specified in sections 2335.06 and 2335.08 of the Revised Code, except as otherwise provided in section 2335.061 of the Revised Code, each person subpoenaed as a witness shall be allowed one dollar for each day's attendance and the mileage allowed in courts of record. If not subpoenaed each person called upon to testify in a case or proceeding shall receive twenty-five cents. Such fee shall be taxed in the bill of costs, and if incurred in a state or ordinance case, or in a proceeding before a public officer, board, or commission, the fee shall be paid out of the proper public treasury, upon the certificate of the court, officer, board, or commission conducting the proceeding.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 2335.06 - Witness fees in civil cases.

(A) Except as otherwise provided in section 2335.061 of the Revised Code, each witness in civil cases shall receive the following fees:

(1) Twelve dollars for each full day's attendance and six dollars for each half day's attendance at a court of record, mayor's court, or before a person authorized to take depositions, to be taxed in the bill of costs. Each witness shall also receive reimbursement for each mile necessarily traveled to and from the witness's place of residence to the place of giving testimony, to be taxed in the bill of costs. The board of county commissioners of each county shall set the reimbursement rate for each mile necessarily traveled by a witness in a civil case in the common pleas court, any division of the common pleas court, a county court, or a county-operated municipal court. The rate shall not exceed fifty and one-half cents for each mile.

(2) For attending a coroner's inquest, the same fees and mileage provided by division (A)(1) of this section, payable from the county treasury on the certificate of the coroner.

(B) As used in this section, "full day's attendance" means a day on which a witness is required or requested to be present at proceedings before and after twelve noon regardless of whether the witness actually testifies; "half day's attendance" means a day on which a witness is required or requested to be present at proceedings either before or after twelve noon, but not both, regardless of whether the witness actually testifies.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 127th General Assemblych.28,HB 525, §1, eff. 7/1/2009.

Effective Date: 06-02-1976



Section 2335.061 - Testimony of coroner or deputy coroner; fees.

(A) As used in this section:

(1) "Coroner" has the same meaning as in section 313.01 of the Revised Code, and includes the following:

(a) The coroner of a county other than a county in which the death occurred or the dead human body was found if the coroner of that other county performed services for the county in which the death occurred or the dead human body was found;

(b) A medical examiner appointed by the governing authority of a county to perform the duties of a coroner set forth in Chapter 313. of the Revised Code.

(2) "Deposition fee" means the amount derived by multiplying the hourly rate by the number of hours a coroner or deputy coroner spent preparing for and giving expert testimony at a deposition in a civil action pursuant to this section.

(3) "Deputy coroner" means a pathologist serving as a deputy coroner.

(4) "Expert testimony" means testimony given by a coroner or deputy coroner as an expert witness pursuant to this section and the Rules of Evidence.

(5) "Fact testimony" means testimony given by a coroner or deputy coroner regarding the performance of the duties of the coroner as set forth in Chapter 313. of the Revised Code. "Fact testimony" does not include expert testimony.

(6) "Hourly rate" means the compensation established in sections 325.15 and 325.18 of the Revised Code for a coroner without a private practice of medicine at the class 8 level for calendar year 2001 and thereafter, divided by two thousand eighty.

(7) "Testimonial fee" means the amount derived by multiplying the hourly rate by six and multiplying the product by the number of hours that a coroner or deputy coroner spent preparing for and giving expert testimony at a trial or hearing in a civil action pursuant to this section.

(B)

(1) A party may subpoena a coroner or deputy coroner to give expert testimony at a trial, hearing, or deposition in a civil action only upon filing with the court a notice that includes all of the following:

(a) The name of the coroner or deputy coroner whose testimony is sought;

(b) A brief statement of the issues upon which the party seeks expert testimony from the coroner or deputy coroner;

(c) An acknowledgment by the party that the giving of expert testimony by the coroner or deputy coroner at the trial, hearing, or deposition is governed by this section and that the party will comply with all of the requirements of this section;

(d) A statement of the obligations of the coroner or deputy coroner under division (C) of this section.

(2) The notice under division (B)(1) of this section shall be served together with the subpoena.

(C) A party that obtains the expert testimony of a coroner or deputy coroner at a trial, hearing, or deposition in a civil action pursuant to division (B) or (D) of this section shall pay to the treasury of the county in which the coroner or deputy coroner holds office or is appointed or employed a testimonial fee or deposition fee, whichever is applicable, within thirty days after receiving the statement described in this division. Upon the conclusion of the coroner's or deputy coroner's expert testimony, the coroner or deputy coroner shall file a statement with the court on behalf of the county in which the coroner or deputy coroner holds office or is appointed or employed showing the fee due and how the coroner or deputy coroner calculated the fee. The coroner or deputy coroner shall serve a copy of the statement on each of the parties.

(D) For good cause shown, the court may permit a coroner or deputy coroner who has not been served with a subpoena under division (B) of this section to give expert testimony at a trial, hearing, or deposition in a civil action. Unless good cause is shown, the failure of a party to file with the court the notice described in division (B)(1) of this section prohibits the party from having a coroner or deputy coroner subpoenaed to give expert testimony at a trial, hearing, or deposition in a civil action or from otherwise calling the coroner or a deputy coroner to give expert testimony at a trial, hearing, or deposition in a civil action.

(E) In the event of a dispute as to the contents of the notice filed by a party under division (B) of this section or as to the nature of the testimony sought from or given by a coroner or a deputy coroner at a trial, hearing, or deposition in a civil action, the court shall determine whether the testimony sought from or given by the coroner or deputy coroner is expert testimony or fact testimony. In making this determination, the court shall consider all of the following:

(1) The definitions of "expert testimony" and "fact testimony" set forth in this section;

(2) All applicable rules of evidence;

(3) Any other information that the court considers relevant.

(F) Nothing in this section shall be construed to alter, amend, or supersede the requirements of the Rules of Civil Procedure or the Rules of Evidence.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 2335.07 - Return of miles by officers.

The sheriff or other officer serving a writ or subpoena shall indorse thereon the number of miles to which each witness is entitled as provided by sections 2335.05 and 2335.06 of the Revised Code. Each judicial officer returning witnesses under recognizance to any court for the trial of criminal causes shall indorse on his transcript the number of miles to which each such witness is entitled.

Effective Date: 10-01-1953



Section 2335.08 - Witness fees in criminal cases.

Each witness attending, under recognizance or subpoena issued by order of the prosecuting attorney or defendant, before the grand jury or any court of record, in criminal causes, shall be allowed the same fees as provided by section 2335.06 of the Revised Code in civil causes, to be taxed in only one cause when such witness is attending in more causes than one on the same days, unless otherwise directed by special order of the court. When certified to the county auditor by the clerk of the court, such fees shall be paid from the county treasury, and except as to the grand jury, taxed in the bill of costs. Each witness attending before a judge of a county court, magistrate, or mayor, under subpoena in criminal cases, shall be allowed the fees provided by such section for witnesses in the court of common pleas. In state cases such fees shall be paid out of the county treasury, and in ordinance cases they shall be paid out of the treasury of the municipal corporation, upon the certificates of the judge or magistrate, and they shall be taxed in the bill of costs.

When the fees enumerated by this section have been collected from the judgment debtor, they shall be paid to the public treasury from which such fees were advanced.

Effective Date: 01-01-1976



Section 2335.09 - Interpreter.

Whenever, in any criminal proceeding or prosecution for the violation of an ordinance, or in a hearing before a coroner, an interpreter is necessary, the judge, magistrate, or coroner may appoint interpreters, who shall receive fees as witnesses in the case or proceeding. Such fees shall be taxed and paid as provided by sections 2335.05 to 2335.08, inclusive, of the Revised Code for other witness fees. This section shall not apply if, by law, an interpreter is otherwise provided.

Effective Date: 10-01-1953



Section 2335.10 - Expenses in pursuit of felon.

The board of county commissioners may allow and pay the necessary expenses incurred by an officer in pursuit of a person charged with a felony, who has signed a formal waiver of interstate extradition or fled the country.

Effective Date: 02-05-1968



Section 2335.11 - Payment of fees and costs in felonies and minor state cases.

In felony cases in which the defendant is convicted, the fees of the various magistrates and their officers, the witness fees, and interpreter's fees shall be inserted in the judgment of conviction and, when collected shall be disbursed by the clerk of the court of common pleas to the persons entitled thereto. In minor state cases, which have come to the court of common pleas through such magistrate's courts, the fees enumerated by this section shall be inserted in the judgment of conviction and, when collected shall be disbursed by the clerk to the persons entitled thereto. In both felonies and minor state cases, such clerk shall pay the witness and interpreter's fees into the county treasury, monthly.

In all cases in which recognizances are taken, forfeited, and collected, the amount recovered shall be paid into the county treasury, and if no conviction is had, such costs shall be paid by the county upon the allowance of the county auditor.

Effective Date: 10-01-1953



Section 2335.12 - Necessary expenses for salaried officers.

In all state cases, any wholly salaried minor court officer, charged with the execution of a warrant to arrest or order of commitment, shall receive from the county treasury the actual necessary expense of executing such writs upon specifically itemized bills, verified by the oath of such officer, and certified to by the proper magistrate, court, or clerk thereof. Such expense shall, in a like manner, be paid from the municipal treasury when incurred in ordinance cases.

Effective Date: 10-01-1953



Section 2335.13 - Allowance wherein state fails or defendant is insolvent.

In felony cases in which the state fails, and in misdemeanor cases in which the defendant proves insolvent, the board of county commissioners, at its first meeting in January, shall make an allowance to constables, in the place of fees, but in no year shall the aggregate allowance to such officer exceed the fees legally taxed to him in such causes, nor, in any calendar year, shall the aggregate amount allowed such officer and his successor exceed one hundred dollars. If there is a successor, such amount shall be prorated on the basis of lost fees.

Effective Date: 12-16-1964



Section 2335.14 - Inclusion of officer's fees in ascertaining the amount of fees taxed.

In ascertaining the amount of fees taxed by a judge of a county court in order to make the allowance provided by section 2335.13 of the Revised Code, in cases in which such judge was authorized to take security for costs, it must appear that he exercised reasonable care in taking such security. Until satisfied by the certificate of such judge or by other proof, to the satisfaction of the board of county commissioners, that the prosecuting witness was indigent and unable to pay the costs or procure security thereof, and that the officer exercised due care in taking such security, the fees of such officer in such cases shall not be included in ascertaining the amount to be so allowed.

Effective Date: 01-01-1958



Section 2335.15 - Insufficient security for costs.

Where a judge of a county court takes security for costs that at the time of taking is insufficient, the board of county commissioners, in making allowance to him, shall not take into account his fees in such case.

Effective Date: 01-01-1958



Section 2335.16 - Taxing of costs by county court judge.

In all causes in which a judge of a county court may fine a person charged with the commission of an offense, such judge shall render judgment for such fine, and shall tax such costs for himself, the constable, and witnesses as are allowed by law.

In any misdemeanor case, all fees due any such officers, if collected, shall be paid into the county treasury, unless the amount of such fees was not taken into account in estimating the allowance to such officer.

Effective Date: 01-01-1958



Section 2335.17 - Witness fees of policemen.

No police officer is entitled to witness fees in a cause prosecuted under an ordinance of a city before a magistrate. In all prosecutions under a criminal law of the state involving a felony, municipal police officers shall be allowed the same fees for attendance as are allowed by section 2335.06 of the Revised Code. Such fees shall be taxed in the bill of costs and deposited, by municipal police officers, with the treasurer of the municipal corporation, to the credit of the general fund.

Effective Date: 07-01-1985



Section 2335.18 - Costs of each party.

The costs of the parties in all actions, motions, and proceedings, in any of the courts of this state, shall be taxed and entered of record separately.

Effective Date: 10-01-1953



Section 2335.19 - Certificate of judgment for costs.

(A) On the rendition of judgment in any cause in any court, the costs of the party recovering, together with the party's debt or damages, shall be carried into the party's judgment, and the costs of the party against whom that judgment is rendered shall be separately stated in the record or docket entry. No party in whose favor judgment for costs is rendered in a cause may release, satisfy, or discharge, in whole or in part, any of those costs, unless that party previously has paid those costs to the clerk of the court or unless those costs have been paid to the person entitled to those costs or have been legally assigned or transferred to that party by the persons in whose names those costs stand taxed upon the record or docket.

(B) An entry of judgment that includes a grant of judgment for costs is an order that authorizes the clerk of the court, in accordance with division (C) of this section, to issue a certificate of judgment for all costs including any interest due on the judgment for costs, any cost incurred by the clerk in collecting the judgment for costs, and any fee a public agency or private vendor charges the clerk pursuant to a contract entered into under division (B)(1) of section 2335.24 of the Revised Code for collecting the judgment for costs against the person who is liable for the payment of those costs.

(C) The clerk of a court who wishes to issue a certificate of judgment for costs pursuant to a judgment for costs shall provide an itemized bill of fees and costs to the person who is liable for costs under the judgment, either upon the request of the person as specified in section 2335.32 of the Revised Code or without a request. If the person does not pay the fees and costs within thirty days after the clerk provides the itemized bill, the clerk shall send the person a first notice requesting payment of the fees and costs as stated in the itemized bill. If the person does not respond to the first notice with the full payment of the fees and costs within thirty days, the clerk shall send the person a second notice requesting payment of the fees and costs. If ninety days elapse from the date that the clerk provides the itemized bill and if the person has not paid the full amount of the fees and costs pursuant to the itemized bill and the notices, the clerk may issue a certificate of judgment for costs against the person for the fees and costs. After issuing a certificate of judgment for costs, the clerk may assess the interest accrued from the date the clerk sends the first notice requesting payment of the fees and costs as stated in the itemized bill to the date of collection of the judgment at the rate established in section 1343.03 of the Revised Code.

Effective Date: 08-28-2002



Section 2335.20 - Indorsement on execution of costs of party condemned.

The clerk of the court or the judge of a county court, issuing execution for a judgment as provided by section 2335.19 of the Revised Code, shall indorse thereon the amount of the costs of the party condemned, which costs shall be collected by the officer to whom such writ is directed, in the same manner and at the same time as the judgment mentioned in the execution.

Effective Date: 01-10-1961



Section 2335.21 - Special execution may issue for costs.

When the party recovering judgment in a cause neglects to sue out execution immediately, or after such execution has been returned without satisfaction of costs, the clerk of the court, for his own benefit, may, or at the instance of a person entitled to fees in the bill of costs taxed against either party, shall issue against the party indebted to such clerk or other person for such fees, whether plaintiff or defendant, an execution to compel the party to pay his own costs. Such execution shall be in the following form:

(Form of execution to compel either party to pay his own costs.)

The State of Ohio, . . . . . . . . . . county, ss:

To the sheriff of . . . . . . . . . . county, greeting[s]:

Whereas, in a certain civil action lately prosecuted in the . . . . . . . . . . court of . . . . . . . . . . county, wherein . . . . . . . . . . was plaintiff and . . . . . . . . . . was defendant, the costs of said . . . . . . . . . . were taxed at . . . . . . . . . . dollars, . . . . . . . . . . cents: You are therefore commanded, that, of the goods and chattels, or, for the want of goods and chattels, of the lands and tenements of the said . . . . . . . . . . in your county, you cause to be made the costs aforesaid, with interest thereon from the . . . . . . . . . . day of . . . . . . . . . ., A.D. . . . . . . . . . (the date of the judgment) until paid, and costs that may accrue: And, if you shall levy and make said costs and interests, do you have the same before the . . . . . . . . . . court of . . . . . . . . . . county, within sixty days from the date hereof, to render unto the persons entitled to the same; and have you then and there this writ.

Witness my hand and the seal of the . . . . . . . . . court, this . . . day of . . . . . . . . . . A.D. . . . . . . . . . ..

A.B., Clerk.

Effective Date: 10-01-1953



Section 2335.22 - Costs on amendments, continuance, or under special rule.

The costs adjudged against either party on continuances, amendments, or under a special rule may be collected by process, at any time after judgment or order of court awarding such costs to be issued from the court in which the judgment or order is made, in the form of execution prescribed by section 2335.21 of the Revised Code, with the following alteration: after the asterisk, instead of the word "of," these words shall be inserted: "adjudged against the said . . . . . . . . . . on continuance," or "amendment," or otherwise, as the case may be. If the special rule for payment of costs is in the court of appeals, the writ shall be so altered as to make it returnable to that court.

Effective Date: 10-01-1953



Section 2335.23 - Costs to be taxed separately - costs in court of appeals.

In transcripts given by clerks and judges of county courts, the costs of each party shall be stated and set forth separately. In causes taken from the court of common pleas to the court of appeals on appeal, the clerk of the court of common pleas shall certify to the court of appeals the costs of each party, separately. The clerk of the court of appeals shall, in like manner, certify in the mandate to the court of common pleas, for execution, the costs in such court of appeals of each party, separately. The costs of the losing party in the court of appeals as well as the costs of the successful party shall, except as provided in section 2335.22 of the Revised Code, be collected, by process, from the court of common pleas in the manner prescribed in section 2335.21 of the Revised Code.

Effective Date: 01-10-1961



Section 2335.24 - Collection of costs - contracts for collection.

(A) In all causes in any court, except as otherwise provided in section 2969.23 of the Revised Code, costs taxed and entered as provided by sections 2335.18 to 2335.23 of the Revised Code may be collected by the process provided by those sections.

(B)

(1) The clerk of a court may enter into contracts with one or more public agencies or private vendors for the collection of amounts due under judgments for costs. The contracts shall comply with division (B)(2) of this section. The amounts may include any interest that also is due on a judgment for costs. Before entering into or renewing a contract of that nature, the clerk of a court shall do all of the following:

(a) Comply with the provisions of sections 307.86 to 307.92 of the Revised Code that pertain to required competitive bidding. For purposes of complying with those sections, the clerk of the court shall be considered the contracting authority.

(b) Obtain the approval of the terms of the contract by the legislative authority associated with the court.

(2) A contract entered into or renewed by the clerk of a court pursuant to division (B)(1) of this section shall include all of the following terms:

(a) A requirement that the contracting public agency or private vendor must disburse the full amount collected by the agency or vendor that is due under the judgment for costs, including any interest that is also due on that judgment, to the contracting clerk of a court for disbursement to the appropriate entity as designated by the Revised Code;

(b) A provision that prohibits the contracting public agency or private vendor from deducting any fees or expenses that the agency or vendor incurs in the collection of the judgment from the amount collected that is due under the judgment including interest.

(3) As used in division (B) of this section, "legislative authority" has the same meaning as in division (B) of section 1901.03 of the Revised Code, if the clerk of the court involved is the clerk of a municipal court, and means a board of county commissioners, if the clerk of the court involved is the clerk of a county court or a court of common pleas.

Effective Date: 08-28-2002



Section 2335.241 - Use of certain interest on certificates of judgment for computerization of clerk's office.

In order to provide funds to support the effective use of computerization within the office of the clerk of the court of common pleas, upon the request of the clerk of the court of common pleas, the board of county commissioners, by a resolution adopted on an annual basis prior to the thirty-first day of January in any year, may authorize the clerk of court to deposit in a fund for that purpose all or a portion of the interest that is due on certificates of judgment issued by that clerk pursuant to division (C) of section 2335.19 of the Revised Code and that the clerk receives during that calendar year. The clerk of the court shall pay to the county treasurer the interest authorized by the resolution of the board of county commissioners to be used for computerization within the office of the clerk. The treasurer shall deposit the money from this interest into any fund previously established under division (B)(1) of section 2303.021 of the Revised Code if a fund has been established for funds collected under that division. If a fund has not been established under that division, the treasurer shall deposit the money from this interest into a separate fund to be distributed after appropriation by the board of county commissioners in an amount no greater than the actual cost of a computerization project recommended by the clerk of the court of common pleas and approved by the board of county commissioners. The board of county commissioners, with the consent of the clerk of the court of common pleas, may determine at any time that the separate fund established is no longer necessary and may terminate that fund. Notwithstanding sections 5705.14 to 5705.16 of the Revised Code, if that fund is terminated, the treasurer shall transfer any moneys that remain in the fund to the general fund of the county.

Effective Date: 08-28-2002



Section 2335.25 - Cashbooks of costs - clerk shall receive moneys payable at office.

Each clerk of a court of record, the sheriff, and the prosecuting attorney shall enter in a journal or cashbook, provided at the expense of the county, an accurate account of all moneys collected or received in his official capacity, on the days of the receipt, and in the order of time so received, with a minute of the date and suit, or other matter, on account of which the money was received. The cashbook shall be a public record of the office, and shall, on the expiration of the term of each such officer, be delivered to his successor in office. The clerk shall be the receiver of all moneys payable into his office, whether collected by public officers of court or tendered by other persons, and, on request, shall pay the moneys to the persons entitled to receive them.

The clerk of the court of common pleas or of the county court may deposit moneys payable into his office in a bank or a building and loan association, as defined in section 1151.01 of the Revised Code, subject to section 131.11 of the Revised Code. Any interest received upon the deposits shall be paid into the treasury of the county for which the clerk performs his duties.

Effective Date: 09-01-1975



Section 2335.26 - Courts may require clerks to give additional bonds.

If, at any time, in the opinion of the court, the official bond of its clerk, is not sufficient in form, or becomes insufficient, for want of responsible sureties to secure the payment of the sum specified in such bond, the court, on motion, shall order its clerk to give additional bond, with responsible sureties, in the sum required by law, with the proper conditions.

Effective Date: 10-01-1953



Section 2335.27 - Costs collected by prosecuting attorney.

On the first day of November of each year, the prosecuting attorney shall file with the clerk of the court of common pleas a certified report of all costs collected by him, or that are in the process of collection, in felony cases. The report shall state the amount received in each case, the date received, and when the amount was paid to the county treasurer. At the same time, the prosecuting attorney shall file a like report of all costs and fines that are collected by him in misdemeanors and that he is required to pay into the county treasury.

Effective Date: 10-06-1994



Section 2335.28 - Jury fees in civil actions to be taxed as costs.

(A) Except as provided in division (B) of this section, in any civil action in a court of common pleas in which a jury is sworn and a verdict is returned, the fees of the jurors sworn shall be taxed as costs unless the court determines that the payment of the fees by a party against whom they are proposed to be taxed would not be in the interest of justice.

(B)

(1) If a civil action in a court of common pleas in which a jury has been summoned but not sworn is settled or does not otherwise go forward, the fees of the jurors summoned may be taxed as costs at the discretion of the trial court.

(2) If a civil action in a court of common pleas is settled after jurors are sworn, the fees of the jurors sworn shall be paid in accordance with the settlement agreement. If the agreement does not provide for the payment of the fees, the fees of the jurors sworn may be taxed as costs at the discretion of the trial court.

(C) Upon receipt of fees taxed as costs under division (A) or (B) of this section or paid in accordance with a settlement agreement, the clerk of the court shall pay the fees to the county treasurer to be deposited in the county treasury.

(D) If any juror serves on more than one jury on the same day, the court shall tax the juror's jury fees for that day as costs equally among the parties who are required to pay the fees under this section either as determined by the court or pursuant to a settlement agreement.

(E) Jury fees shall be taxed as costs pursuant to this section for each day or part of a day that a sworn juror serves.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 04-04-1985; 05-18-2005



Section 2335.29 - [Repealed].

Effective Date: 09-11-1961



Section 2335.30 - Table of fees to be posted in office.

Within three months after being elected or appointed to office, each county officer shall make and post, in a conspicuous place in his office, for the inspection by all persons who have business in his office, a table of the fees to which he is entitled.

Effective Date: 09-11-1961



Section 2335.31 - Items of fees to be returned on process.

No sheriff, coroner, or constable may receive, either on mesne or final process, any fees, unless he returns, upon the process on which a charge is made, the particular items of such charge.

Effective Date: 10-01-1953



Section 2335.32 - Itemized bill of costs.

In all cases, when demanded by a person liable for the payment of any fees or costs to an officer, such officer, without charge, shall make, sign, and deliver to the person an itemized bill of such fees or costs. No person shall, after such demand, be compelled to pay such fees or costs until an itemized bill is so made and delivered, with a receipt for the amount paid.

Effective Date: 10-01-1953



Section 2335.33 - Costs collected by sheriffs.

Each sheriff shall pay to the clerk of the court of common pleas all costs collected by such sheriff or his deputies, except when collected upon process from the supreme court, the probate court, or from the court of common pleas of another county in which cases the sheriff shall pay such costs to the clerk of the court from which the process issued. A sheriff may pay costs to the parties entitled thereto.

Effective Date: 10-01-1953



Section 2335.34 - Lists of unclaimed costs.

On the first Monday of January, each year, the clerk of each court of common pleas and court of appeals, each probate judge, and each sheriff shall make two certified lists of causes in which money has been paid and has remained in the hands of that person or in the hands of a former clerk, probate judge, or sheriff, for one year next preceding that first Monday of January. The lists shall designate the amount of money and in whose hands it remains. One list shall be set up in a conspicuous place by the officer, in the officer's office, for the period of thirty days, and the other list shall be posted at a public area of the courthouse or published on the web site of the court or officer, on the second Monday of January, for the same period of time.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 10-01-1953



Section 2335.35 - Disposition of unclaimed fees and costs.

All moneys, fees, costs, debts, and damages, remaining in the hands of the clerk of the court of common pleas or probate judge, and all unclaimed moneys, other than costs, remaining in the hands of the sheriff from the expiration of thirty days from the ending of the time of advertisement as provided by section 2335.34 of the Revised Code, shall be paid by such officer or his successor to the county treasurer, on the order of the county auditor. Each such officer shall indicate each item in his cashbook and docket the disposition made thereof. Upon ceasing to be such officer, each clerk, probate judge, and sheriff shall immediately pay to his successor all money in his hands as such officer.

Effective Date: 10-01-1953



Section 2335.36 - Payment to person entitled to money from county treasury.

A person entitled to money turned into the county treasury as provided by section 2335.35 of the Revised Code shall, upon demand, receive a warrant for such money from the county auditor, payable to the order of the person named in the list furnished the auditor as provided by section 2335.38 of the Revised Code. Such warrant shall be issued upon the certificate of the clerk of the court of common pleas, probate judge, or sheriff, in office at the time such demand is made.

Effective Date: 10-01-1953



Section 2335.37 - Payment of certain costs.

All costs certified from the county treasury in criminal cases, and afterwards collected and paid to the clerk of the court of common pleas, probate judge, or sheriff, and all fines paid to them, shall be paid by such officer into the county treasury, on or before the Saturday next preceding the beginning of each term of the court of common pleas.

Effective Date: 10-01-1953



Section 2335.38 - Records shall be kept.

Each clerk of the court of common pleas, probate judge, or sheriff shall keep a book, which shall be a record of his office, showing in detail all the moneys paid by him into the county treasury, with proper references showing where each item may be found on the respective cashbooks and dockets, and giving the names of the parties, in alphabetical order, to whom such money belongs. A detailed statement of each item shall be furnished the county auditor, and no clerk, probate judge, or sheriff, shall receive from his successor in office any fees earned by him, which have come into the hands of such successor, until settlements are all fully made.

Effective Date: 10-01-1953



Section 2335.39 - Compensation for fees incurred by prevailing party in connection with action or appeal.

(A) As used in this section:

(1) "Court" means any court of record.

(2) "Eligible party" means a party to an action or appeal involving the state, other than the following:

(a) The state;

(b) An individual whose net worth exceeded one million dollars at the time the action or appeal was filed;

(c) A sole owner of an unincorporated business that had, or a partnership, corporation, association, or organization that had, a net worth exceeding five million dollars at the time the action or appeal was filed, except that an organization that is described in subsection 501(c)(3) and is tax exempt under subsection 501(a) of the Internal Revenue Code shall not be excluded as an eligible party under this division because of its net worth;

(d) A sole owner of an unincorporated business that employed, or a partnership, corporation, association, or organization that employed, more than five hundred persons at the time the action or appeal was filed.

(3) "Fees" means reasonable attorney's fees, in an amount not to exceed seventy-five dollars per hour or a higher hourly fee approved by the court.

(4) "Internal Revenue Code" means the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended.

(5) "Prevailing eligible party" means an eligible party that prevails in an action or appeal involving the state.

(6) "State" has the same meaning as in section 2743.01 of the Revised Code.

(B)

(1) Except as provided in divisions (B)(2) and (F) of this section, in a civil action, or appeal of a judgment in a civil action, to which the state is a party, or in an appeal of an adjudication order of an agency pursuant to section 119.12 of the Revised Code, the prevailing eligible party is entitled, upon filing a motion in accordance with this division, to compensation for fees incurred by that party in connection with the action or appeal. Compensation, when payable to a prevailing eligible party under this section, is in addition to any other costs and expenses that may be awarded to that party by the court pursuant to law or rule.

A prevailing eligible party that desires an award of compensation for fees shall file a motion requesting the award with the court within thirty days after the court enters final judgment in the action or appeal. The motion shall do all of the following:

(a) Identify the party;

(b) Indicate that the party is the prevailing eligible party and is entitled to receive an award of compensation for fees;

(c) Include a statement that the state's position in initiating the matter in controversy was not substantially justified;

(d) Indicate the amount sought as an award;

(e) Itemize all fees sought in the requested award. The itemization shall include a statement from any attorney who represented the prevailing eligible party, that indicates the fees charged, the actual time expended, and the rate at which the fees were calculated.

(2) Upon the filing of a motion under this section, the court shall review the request for the award of compensation for fees and determine whether the position of the state in initiating the matter in controversy was substantially justified, whether special circumstances make an award unjust, and whether the prevailing eligible party engaged in conduct during the course of the action or appeal that unduly and unreasonably protracted the final resolution of the matter in controversy. The court shall issue an order, in writing, on the motion of the prevailing eligible party, which order shall include a statement indicating whether an award has been granted, the findings and conclusions underlying it, the reasons or bases for the findings and conclusions, and, if an award has been granted, its amount. The order shall be included in the record of the action or appeal, and the clerk of the court shall mail a certified copy of it to the state and the prevailing eligible party.

With respect to a motion under this section, the state has the burden of proving that its position in initiating the matter in controversy was substantially justified, that special circumstances make an award unjust, or that the prevailing eligible party engaged in conduct during the course of the action or appeal that unduly and unreasonably protracted the final resolution of the matter in controversy.

A court considering a motion under this section may deny an award entirely, or reduce the amount of an award that otherwise would be payable, to a prevailing eligible party only as follows:

(a) If the court determines that the state has sustained its burden of proof that its position in initiating the matter in controversy was substantially justified or that special circumstances make an award unjust, the motion shall be denied;

(b) If the court determines that the state has sustained its burden of proof that the prevailing eligible party engaged in conduct during the course of the action or appeal that unduly and unreasonably protracted the final resolution of the matter in controversy, the court may reduce the amount of an award, or deny an award, to that party to the extent of that conduct.

An order of a court considering a motion under this section is appealable as in other cases, by a prevailing eligible party that is denied an award or receives a reduced award. If the case is an appeal of the adjudication order of an agency pursuant to section 119.12 of the Revised Code, the agency may appeal an order granting an award. The order of the court may be modified by the appellate court only if it finds that the grant or the failure to grant an award, or the calculation of the amount of an award, involved an abuse of discretion.

(C) Compensation for fees awarded to a prevailing eligible party under this section may be paid by the specific branch of the state government or the state department, board, office, commission, agency, institution, or other instrumentality over which the party prevailed in the action or appeal from any funds available to it for payment of such compensation. If compensation is not paid from such funds or such funds are not available, upon the filing of the court's order in favor of the prevailing eligible party with the clerk of the court of claims, the order shall be treated as if it were a judgment under Chapter 2743. of the Revised Code and be payable in accordance with the procedures specified in section 2743.19 of the Revised Code, except that interest shall not be paid in relation to the award.

(D) If compensation for fees is awarded under this section to a prevailing eligible party that is appealing an agency adjudication order pursuant to section 119.12 of the Revised Code, it shall include the fees incurred in the appeal and, if requested in the motion, the fees incurred by the party in the adjudication hearing conducted under Chapter 119. of the Revised Code. A motion containing such a request shall itemize, in the manner described in division (B)(1)(e) of section 119.092 of the Revised Code, the fees, as defined in that section, that are sought in an award.

(E) Each court that orders during any fiscal year compensation for fees to be paid to a prevailing eligible party pursuant to this section shall prepare a report for that year. The report shall be completed no later than the first day of October of the fiscal year following the fiscal year covered by the report, and copies of it shall be filed with the general assembly. It shall contain the following information:

(1) The total amount and total number of awards of compensation for fees required to be paid to prevailing eligible parties;

(2) The amount and nature of each individual award ordered;

(3) Any other information that may aid the general assembly in evaluating the scope and impact of awards of compensation for fees.

(F) The provisions of this section do not apply in any of the following:

(1) Appropriation proceedings under Chapter 163. of the Revised Code;

(2) Civil actions or appeals of civil actions that involve torts;

(3) An appeal pursuant to section 119.12 of the Revised Code that involves any of the following:

(a) An adjudication order entered after a hearing described in division (F) of section 119.092 of the Revised Code;

(b) A prevailing eligible party represented in the appeal by an attorney who was paid pursuant to an appropriation by the federal or state government or a local government;

(c) An administrative appeal decision made under section 5101.35 of the Revised Code.

Effective Date: 09-26-2003






Chapter 2337 - UNIFORM FOREIGN-MONEY CLAIMS ACT

Section 2337.01 - Uniform foreign-money claims act definitions.

As used in sections 2337.01 to 2337.14 of the Revised Code:

(A) "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

(B) "Bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(C) "Conversion date" means the banking day next preceding the date on which money, in accordance with sections 2337.01 to 2337.15 of the Revised Code, is:

(1) Paid to a claimant in an action or distribution proceeding;

(2) Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

(3) Used to recoup, set-off, or counterclaim in different moneys in an action or distribution proceeding.

(D) "Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.

(E) "Foreign money" means money other than money of the United States.

(F) "Foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

(G) "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

(H) "Money of the claim" means the money determined as proper pursuant to section 2337.04 of the Revised Code.

(I) "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(J) "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

(K) "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

(L) "State" has the same meaning as in section 1.59 of the Revised Code.

Effective Date: 07-20-1994



Section 2337.02 - When provisions apply.

(A) Sections 2337.01 to 2337.15 of the Revised Code apply only to a foreign-money claim in an action or distribution proceeding.

(B) Sections 2337.01 to 2337.15 of the Revised Code apply to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding.

Effective Date: 07-20-1994



Section 2337.03 - Variation by agreement.

(A) The effect of sections 2337.01 to 2337.15 of the Revised Code may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

(B) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

Effective Date: 07-20-1994



Section 2337.04 - Determining money of claim.

(A) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

(B) If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(1) Regularly used between the parties as a matter of usage or course of dealing;

(2) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3) In which the loss was ultimately felt or will be incurred by the party claimant.

Effective Date: 07-20-1994



Section 2337.05 - Determining amount of money of certain contract claims.

(A) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

(B) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding thirty days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

(C) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

Effective Date: 07-20-1994



Section 2337.06 - Asserting and defending foreign money claim.

(A) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

(B) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

(C) A person may assert a defense, set-off, recoupment, or counterclaim in any money without regard to the money of other claims.

(D) The determination of the proper money of the claim is a question of law.

Effective Date: 07-20-1994



Section 2337.07 - Judgments and awards on foreign-money claims - times of money conversion - form of judgment.

(A) Except as provided in division (C) of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

(B) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate.

(C) Assessed costs must be entered in United States dollars.

(D) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(E) A judgment or award made in an action or distribution proceeding on both a defense, set-off, recoupment, or counterclaim and the adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

(F) A judgment substantially in the following form complies with division (A) of this section:

"It is adjudged and ordered, that defendant . . . . . . . . . pay to plaintiff . . . . . . . . . the sum of . . . . . . . . (amount in foreign money) plus interest on that sum at the rate of . . . . . . . . . per cent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the . . . . . . . . . (name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of . . . . . . . . (amount) United States dollars."

(G) If a contract claim is of the type covered by division (A) or (B) of section 2337.05 of the Revised Code, the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

(H) A judgment must be filed and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.

Effective Date: 07-20-1994



Section 2337.08 - Conversions of foreign money in distribution proceeding.

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

Effective Date: 07-20-1994



Section 2337.09 - Pre-judgment and judgment interest.

(A) With respect to a foreign-money claim, recovery of prejudgment or preaward interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in division (B) of this section, are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this state.

(B) The court or arbitrator shall increase or decrease the amount of prejudgment or preaward interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(C) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.

Effective Date: 07-20-1994



Section 2337.10 - Enforcement of foreign judgments.

(A) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in section 2337.07 of the Revised Code, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

(B) A foreign judgment may be filed in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

(C) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

(D) A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only.

Effective Date: 07-20-1994



Section 2337.11 - Determining United States dollar value of foreign-money claims for limited purposes.

(A) Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

(B) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in divisions (C) and (D) of this section.

(C) A party seeking process, costs, bond, or other undertaking under division (B) of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

(D) A party seeking the process, costs, bond, or other undertaking under division (B) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

Effective Date: 07-20-1994



Section 2337.12 - Effect of currency revalorization.

(A) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(B) If substitution under division (A) of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

Effective Date: 07-20-1994



Section 2337.13 - Supplementary general principles of law.

Unless displaced by particular provisions of sections 2337.01 to 2337.15 of the Revised Code, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes, supplement these sections.

Effective Date: 07-20-1994



Section 2337.14 - Uniformity of application and construction.

Sections 2337.01 to 2337.15 of the Revised Code shall be applied and construed to effectuate the general purpose to make uniform the law with respect to the subject of these sections among states enacting it.

Effective Date: 07-20-1994



Section 2337.15 - Title and citation.

Sections 2337.01 to 2337.14 of the Revised Code may be cited as the "Uniform Foreign-Money Claims Act."

Effective Date: 07-20-1994









Title [25] XXV COURTS - APPELLATE

Chapter 2501 - COURT OF APPEALS

Section 2501.01 - Judicial court of appeals districts.

The state shall be divided into twelve judicial court of appeals districts. The counties constituting the districts are as follows:

(A) First district: Hamilton;

(B) Second district: Darke, Miami, Montgomery, Champaign, Clark, and Greene;

(C) Third district: Mercer, Van Wert, Paulding, Defiance, Henry, Putnam, Allen, Auglaize, Hancock, Hardin, Logan, Union, Seneca, Shelby, Marion, Wyandot, and Crawford;

(D) Fourth district: Adams, Highland, Pickaway, Ross, Pike, Scioto, Lawrence, Gallia, Jackson, Meigs, Vinton, Hocking, Athens, and Washington;

(E) Fifth district: Morrow, Richland, Ashland, Knox, Licking, Fairfield, Perry, Morgan, Muskingum, Guernsey, Coshocton, Holmes, Stark, Tuscarawas, and Delaware;

(F) Sixth district: Williams, Fulton, Wood, Lucas, Ottawa, Sandusky, Erie, and Huron;

(G) Seventh district: Mahoning, Columbiana, Carroll, Jefferson, Harrison, Belmont, Noble, and Monroe;

(H) Eighth district: Cuyahoga;

(I) Ninth district: Lorain, Medina, Wayne, and Summit;

(J) Tenth district: Franklin;

(K) Eleventh district: Lake, Ashtabula, Geauga, Trumbull, and Portage;

(L) Twelfth district: Brown, Butler, Clermont, Clinton, Fayette, Madison, Preble, and Warren.

Effective Date: 07-25-1980



Section 2501.011 - Additional judges in fifth through seventh districts.

(A) There shall be three additional judges of the court of appeals of the fifth district, composed of Ashland, Coshocton, Delaware, Fairfield, Guernsey, Holmes, Knox, Licking, Morgan, Morrow, Muskingum, Perry, Richland, Stark, and Tuscarawas counties.

One of the additional judges of the fifth district court of appeals shall be elected at the general election in 1980 for a term of six years beginning February 10, 1981. One of the additional judges of the fifth district court of appeals shall be elected at the general election in 1982 for a term of six years beginning February 10, 1983. One of the additional judges of the fifth district court of appeals shall be elected at the general election in 2000 for a term of six years beginning February 11, 2001. The additional judges shall thereafter be elected to hold terms of six years.

In the fifth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(B) There shall be two additional judges of the court of appeals of the sixth district, composed of Erie, Fulton, Huron, Lucas, Ottawa, Sandusky, Williams, and Wood counties.

One of the additional judges of the sixth district court of appeals shall be elected at the general election in 1980 for a term of six years beginning February 10, 1981. One of the additional judges of the sixth district court of appeals shall be elected at the general election in 1990 for a term of six years beginning on February 10, 1991. The additional judges shall thereafter be elected to hold terms of six years.

In the sixth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(C) There shall be one additional judge of the court of appeals of the seventh district, composed of Belmont, Carroll, Columbiana, Harrison, Jefferson, Mahoning, Monroe, and Noble counties.

The additional judge shall be elected at the general election in 1996 for a term of six years beginning February 10, 1997. The additional judge thereafter shall be elected to hold terms of six years.

In the seventh district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(D) The judges provided for in this section and sections 2501.012 and 2501.013 of the Revised Code shall exercise the same powers and jurisdiction and perform the same duties as the judges of the courts of appeals; and shall receive the same compensation, as provided by law, for the judges of the courts of appeals.

Effective Date: 07-10-2003



Section 2501.012 - Additional judges in eighth through twelfth districts.

(A) There shall be nine additional judges of the court of appeals of the eighth district, composed of Cuyahoga county.

Three of the additional judges of the eighth district court of appeals shall be elected at the general election in 1962 for a term of six years, their terms to commence on successive days beginning on the first day of January, 1963. Three of the additional judges of the eighth district court of appeals shall be elected at the general election in 1976 for a term of six years, their terms to commence on successive days beginning on the first day of January, 1977. Three of the additional judges of the eighth district court of appeals shall be elected at the general election in 1990 for a term of six years, their terms to commence on successive days beginning on February 10, 1991. The additional judges shall thereafter be elected to hold terms of six years.

In the eighth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(B) There shall be two additional judges of the court of appeals of the ninth district, composed of Lorain, Medina, Summit, and Wayne counties.

One of the additional judges of the ninth district court of appeals shall be elected at the general election in 1980 for a term of six years beginning February 10, 1981. One of the additional judges of the ninth district court of appeals shall be elected at the general election in 1986 for a term of six years beginning February 11, 1987. The additional judges shall thereafter be elected to hold terms of six years.

In the ninth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(C) There shall be five additional judges of the court of appeals of the tenth district, composed of Franklin county.

One of the additional judges of the tenth district court of appeals shall be elected at the general election in 1962 for a term of six years beginning January 1, 1963. One of the additional judges of the tenth district court of appeals shall be elected at the general election in 1970 for a term of six years beginning February 10, 1971. One of the additional judges of the tenth district court of appeals shall be elected at the general election in 1980 for a term of six years beginning January 2, 1981. One of the additional judges of the tenth district court of appeals shall be elected at the general election in 1986 for a term of six years beginning January 3, 1987. One of the additional judges of the tenth district court of appeals shall be elected at the general election in 1990 for a term of six years beginning July 1, 1991. The additional judges shall thereafter be elected to hold terms of six years.

In the tenth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(D) There shall be two additional judges of the court of appeals of the eleventh district, composed of Lake, Ashtabula, Geauga, Trumbull, and Portage counties.

One of the additional judges of the eleventh district court of appeals shall be elected at the general election in 1990 for a term of six years beginning February 10, 1991. One of the additional judges of the eleventh district court of appeals shall be elected at the general election in 2000 for a term of six years beginning February 10, 2001. The additional judges shall thereafter be elected to hold terms of six years.

In the eleventh district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(E) There shall be two additional judges of the court of appeals of the twelfth district, composed of Brown, Butler, Clermont, Clinton, Fayette, Madison, Preble, and Warren counties.

One of the additional judges of the twelfth district court of appeals shall be elected at the general election in 1986 for a term of six years beginning February 10, 1987. One of the additional judges of the twelfth district court of appeals shall be elected at the general election in 2008 for a term of six years beginning January 1, 2009. The additional judges shall thereafter be elected to hold terms of six years.

In the twelfth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(F) Any judge of the court of appeals may be assigned by the chief justice of the supreme court to hold court in another district and shall hold court in the district to which the judge is assigned.

Effective Date: 12-22-1999; 01-02-2007



Section 2501.013 - Additional judges in first through fourth districts.

(A) There shall be three additional judges of the court of appeals of the first district, composed of Hamilton county.

The additional three judges shall be elected at the general election in 1976 for terms of six years, their terms to commence on successive days beginning on the tenth day of February, 1977. The additional judges shall thereafter be elected to hold terms of six years.

In the first district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(B) There shall be two additional judges of the court of appeals of the second district, composed of Champaign, Clark, Darke, Greene, Miami, and Montgomery counties.

One of the additional judges of the second district court of appeals shall be elected at the general election in 1980 for a term of six years beginning February 10, 1981. One of the additional judges of the second district court of appeals shall be elected at the general election in 1986 for a term of six years beginning February 11, 1987. The additional judges shall thereafter be elected to hold terms of six years.

In the second district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(C) There shall be one additional judge of the court of appeals of the third district, composed of Mercer, Van Wert, Paulding, Defiance, Henry, Putnam, Allen, Auglaize, Hancock, Hardin, Logan, Union, Seneca, Shelby, Marion, Wyandot, and Crawford counties.

The additional judge shall be elected at the general election in 1986 for a term of six years beginning February 11, 1987. The additional judge shall thereafter be elected to hold terms of six years.

In the third district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

(D) There shall be one additional judge of the court of appeals of the fourth district, composed of Adams, Highland, Pickaway, Ross, Pike, Scioto, Lawrence, Gallia, Jackson, Meigs, Vinton, Hocking, Athens, and Washington counties.

The additional judge shall be elected at the general election in 1988 for a term of six years beginning February 10, 1989. The additional judge shall thereafter be elected to hold terms of six years.

In the fourth district, any three judges shall comprise the court of appeals in the hearing and disposition of cases in accordance with any local rules of practice and procedure that may be adopted by the judges of the court.

Effective Date: 10-20-1987



Section 2501.02 - Qualification, term and jurisdiction of appellate judges.

Each judge of a court of appeals shall have been admitted to practice as an attorney at law in this state and have, for a total of six years preceding the judge's appointment or commencement of the judge's term, engaged in the practice of law in this state or served as a judge of a court of record in any jurisdiction in the United States, or both. One judge shall be chosen in each court of appeals district every two years, and shall hold office for six years, beginning on the ninth day of February next after the judge's election.

In addition to the original jurisdiction conferred by Section 3 of Article IV, Ohio Constitution, the court shall have jurisdiction upon an appeal upon questions of law to review, affirm, modify, set aside, or reverse judgments or final orders of courts of record inferior to the court of appeals within the district, including the finding, order, or judgment of a juvenile court that a child is delinquent, neglected, abused, or dependent, for prejudicial error committed by such lower court.

The court, on good cause shown, may issue writs of supersedeas in any case, and all other writs, not specially provided for or prohibited by statute, necessary to enforce the administration of justice.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-06-2001



Section 2501.03 - Annual organizational meeting.

The judges of the court of appeals shall meet annually at such time and place within the state as may be set by the chief judge of the court of appeals to organize and to choose one of their members as chief judge and one as secretary for the next judicial year, which shall commence on the first day of January. The judges may adopt rules to govern their organization, the purpose of which is the implementation of the goals of the Ohio judicial conference as set forth in section 105.91 of the Revised Code.

The judges of the court of appeals, or committees composed of those judges, may meet at such other times and places within this state as may be designated by the chief judge to carry out the purposes of the organization. Annual dues in a reasonable amount may be assessed each member of the organization. Annual dues and the actual and necessary expenses incurred by each judge in attending meetings of the organization shall be reimbursed by the state in the same manner as provided in section 141.10 of the Revised Code.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 01-17-1978



Section 2501.04 - No term of court - sessions of court.

There shall be no terms of court for the court of appeals. The court of appeals of each district shall hold sessions in each county of the district as the necessity arises.

Effective Date: 01-17-1978



Section 2501.05 - Cause heard in county of origination.

The court of appeals shall hear each cause in the county in which the cause originated, unless, for good cause shown, the court of appeals determines that the cause may be heard in another county of the district. A cause may be decided in any county of the district. When a cause is decided, or heard and decided, in a county other than the county in which the cause originated, the court shall certify its decision to the proper county in the district and make all the necessary orders pertaining to that cause.

Effective Date: 01-17-1978



Section 2501.06 - Presiding judge - administrative judge.

(A) The judge of each court of appeals district composed of three judges who has the shortest time to serve, and who does not hold office by appointment or election to fill a vacancy, shall be the presiding judge of that district. If this judge is absent, and no administrative judge has been designated under division (C) of this section, the judge having the next shortest time to serve shall be the presiding judge.

(B) In each district composed of more than three judges, the court of appeals may adopt local rules to provide a method for selecting the presiding judge different from that provided in division (A) of this section. Unless local rules to the contrary have been adopted, the presiding judge in a district composed of more than three judges shall be determined according to division (A) of this section.

(C) The judges of the court of appeals of any district may, at their discretion, designate an administrative judge in addition to the presiding judge. The administrative judge shall assist the presiding judge in the performance of his duties, and shall perform the duties of the presiding judge during the absence or disability of the presiding judge.

Effective Date: 01-17-1978



Section 2501.07 - Quorum - absence of judge.

A majority of the judges of the court of appeals, competent to sit, is necessary to form a quorum, or to make or render any order, judgment, or decree. No judge shall absent himself from a session of the court in his district or a district to which he has been assigned, except for sickness or other good cause.

Effective Date: 01-17-1978



Section 2501.08 - Uniform rules of practice.

The judges of the court of appeals, or a majority of such judges, may make and publish such uniform rules of practice, for all the districts, as are not in conflict with statute or the rules of the supreme court.

Effective Date: 10-01-1953



Section 2501.09 - Docket order of cases.

Cases in the court of appeals shall be entered on the docket in the order in which they are commenced, received, or filed. They shall be taken up and disposed of in the same order, unless for good cause shown the court otherwise directs. The court may dispose of the following cases in advance of their assignment or order on the docket:

(A) Proceedings in quo warranto, mandamus, habeas corpus, prohibition, or procedendo;

(B) Cases in which the person seeking relief is imprisoned or has been convicted of a felony;

(C) Cases involving the validity of a tax levied or assessment made, or the power to make such levy or assessment;

(D) Cases involving the construction or constitutionality of a statute or a question of practice, in which the questions arising are of general public interest;

(E) Cases in which the relief sought is damages for personal injury, or for death caused by negligence, and in which the person injured makes affidavit that the person's livelihood is dependent upon daily labor, or, in case of death, in which the surviving spouse or any next of kin of the deceased makes an affidavit that such surviving spouse or next of kin was dependent for livelihood upon the person's or the decedent's daily labor.

When a case is dismissed or otherwise disposed of, and again comes into court, it shall be disposed of as if it had retained its original place on the docket.

Effective Date: 10-25-1978



Section 2501.10, 2501.11 - [Repealed].

Effective Date: 01-17-1978



Section 2501.12 - Motion to certify record in case of conflict.

A motion seeking an order of the court of appeals to certify the record of a case to the supreme court for the reason that the judgment of the court of appeals in the case is in conflict with a judgment pronounced upon the same question by another court of appeals of this state, shall be filed in the court of appeals within thirty days after the journal entry of the judgment in the case sought to be certified has been approved by the court in writing and filed with its clerk for journalization. Such motion shall set forth the title and number of the other case, the county and the appellate district in which the judgment was entered, and the respect in which the judgments are in conflict.

Effective Date: 03-17-1987



Section 2501.13 - Filing affidavit of disqualification.

If a judge of the court of appeals allegedly is interested in a proceeding pending before the court in a county of the judge's district, allegedly is related to or has a bias or prejudice for or against a party to a proceeding pending before the court or a party's counsel, allegedly presided in the lower court in the same proceeding, or allegedly otherwise is disqualified to preside in a proceeding pending before the court, any party to the proceeding or the party's counsel may file an affidavit of disqualification with the clerk of the supreme court. The affidavit of disqualification shall be filed and decided in accordance with divisions (B) to (E) of section 2701.03 of the Revised Code, and, upon the filing of the affidavit, the provisions of those divisions apply to the affidavit, the proceeding, the judge, and the parties to the proceeding.

Effective Date: 11-20-1996



Section 2501.14 - Assigning judges from another district.

When the presiding judge of a district requests that judges of the court of appeals be assigned to hold court with the judges of such district or to hold an additional court in such district, the chief judge of the court of appeals, upon being satisfied that the business of such district requires it, shall assign such judges, as in the chief judge's opinion can be assigned without impairing the business of the district from which such assigned judges are selected, to hold court in such district.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 10-01-1953



Section 2501.15 - Expenses of assigned judge.

A judge assigned under section 2501.14 of the Revised Code shall be paid the judge's actual expenses for each day the judge performs judicial duties, including the time necessarily devoted to going to, and returning from, such assignment, and to the examination and decision of cases heard by the judge while engaged outside the district for which the judge was elected. Such expenses shall be paid from appropriations made for this purpose pursuant to the certificate of the chief judge of the court of appeals, or the judge making the assignment.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 07-01-1985



Section 2501.16 - Clerks - employees - special projects of court.

(A) Each court of appeals may appoint one or more official reporters, law clerks, secretaries, and any other employees that the court considers necessary for its efficient operation.

The clerk of the court of common pleas, acting as the clerk of the court of appeals for the county, shall perform the duties otherwise performed and collect the fees otherwise collected by the clerk of the court of common pleas, as set forth in section 2303.03 of the Revised Code, and shall maintain the files and records of the court. The clerk of the court of common pleas, acting as the clerk of the court of appeals for the county, may refuse to accept for filing any pleading or paper submitted for filing by a person who has been found to be a vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain leave from the court of appeals to proceed under that section. The overhead expenses pertaining to the office of the clerk of the court of common pleas that result from the clerk's acting as clerk of the court of appeals for the county, other than wages and salaries, shall be paid from the funds provided under sections 2501.18 and 2501.181 of the Revised Code.

Each officer and employee appointed pursuant to this section shall take an oath of office, serve at the pleasure of the court, and perform any duties that the court directs. Each reporter shall have the powers that are vested in official reporters of the court of common pleas under sections 2301.18 to 2301.26 of the Revised Code. Whenever an opinion, per curiam, or report of a case has been prepared in accordance with section 2503.20 of the Revised Code, the official reporter immediately shall forward one copy of the opinion, per curiam, or report to the reporter of the supreme court, without expense to the reporter.

(B) The court of appeals may determine that, for the efficient operation of the court, additional funds are necessary to acquire and pay for special projects of the court, including, but not limited to, the acquisition of additional facilities or the rehabilitation of existing facilities, the acquisition of equipment, the hiring and training of staff, the employment of magistrates, the training and education of judges, acting judges, and magistrates, community service programs, and other related services. Upon that determination, the court by rule may charge a fee, in addition to all other court costs, on the filing of each case or cause over which the court has jurisdiction.

If the court of appeals offers a special program or service in cases of a specific type, the court by rule may assess an additional charge in a case of that type, over and above court costs, to cover the special program or service. The court shall adjust the special assessment periodically, but not retroactively, so that the amount assessed in those cases does not exceed the actual cost of providing the service or program.

All moneys collected under division (B) of this section shall be paid to the county treasurer of the county selected as the principal seat of that court of appeals for deposit into either a general special projects fund or a fund established for a specific special project. Moneys from a fund of that nature shall be disbursed upon an order of the court in an amount no greater than the actual cost to the court of a project. If a specific fund is terminated because of the discontinuance of a program or service established under division (B) of this section, the court may order that moneys remaining in the fund be transferred to an account established under this division for a similar purpose.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-28-2002



Section 2501.161 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 2501.17 - Compensation of clerks and employees.

Each officer and employee of a court of appeals appointed under section 2501.16 of the Revised Code shall receive the compensation that is fixed by the court of appeals and payable from the state treasury upon the certificate of the presiding or administrative judge of the district in which the officer or employee serves. The additional amount of compensation that the clerk of the court of common pleas receives for acting as the clerk of the court of appeals in the clerk's county and assuming the duties of that office and that is equal to one-eighth of the annual compensation that the clerk receives pursuant to sections 325.08 and 325.18 of the Revised Code for being the clerk of the court of common pleas is payable from the state treasury upon the certificate of the presiding or administrative judge of the district in which the clerk serves.

Reporters may receive additional compensation for transcripts of evidence, the fee for the transcripts to be fixed by the judges of the court of appeals and paid and collected in the same manner as the fees for transcripts furnished by official reporters of the court of common pleas under section 2301.24 of the Revised Code. Reporters appointed for a term of less than one year shall receive a per diem compensation of not less than thirty dollars per day. All reporters shall receive their actual expenses for traveling when attending court in any county other than that in which they reside, to be paid as provided by section 2301.22 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-14-1989



Section 2501.18 - Furnishing supplies and courtrooms.

Upon the written requisition of the courts of appeals, the clerks of the courts of appeals shall provide such courts with necessary stationery, and furnish for their use reports of the decisions of the courts of this state, with the latest edition of the Revised Code, digests, and such other lawbooks as such courts require, which books shall be the property of the county. The expense incurred by such clerks shall be paid from the county treasury on the warrant of the county auditor.

The board of county commissioners must provide a room for holding court and a consultation room for the judges, cause such rooms to be properly furnished, heated, ventilated, lighted, and kept clean and in good order, and provide such other conveniences as the court deems necessary.

The performance of the duties required of the clerk and the board by this section may be enforced by such courts.

Effective Date: 10-01-1953



Section 2501.181 - Principal seat - county responsibility.

(A) A court of appeals may select one of the counties in its district as its principal seat.

(B) The board of county commissioners of the county selected as the principal seat of a court of appeals shall provide and maintain the books, supplies, and facilities required to be provided under section 2501.18 of the Revised Code. The expenses of operating the court, including the cost of providing and maintaining books, supplies, and facilities, and including the compensation of one or more constables appointed pursuant to section 2701.07 of the Revised Code, shall be borne by all counties in the district. The share of such expenses required to be paid by each county shall be proportionate to the population of each such county compared with the total population of the district, according to the latest federal decennial census. The auditor of the county selected as the principal seat of a court of appeals shall, annually, calculate the share of the court's expenses owed by each of the other counties in the district, and shall issue his warrant for the proper amount to the treasurer of each such county. The share of each county shall be paid on such warrant into the treasury of the county selected as the principal seat of the court.

(C) If a court of appeals selects a county as its principal seat as provided in this section the other counties in the district shall not be required to provide separate books, supplies, and facilities for the court under section 2501.18 of the Revised Code. When the court in the interests of justice temporarily conducts business in the county other than the county constituting its principal seat, such other county shall provide the court with such facilities as it needs at the time for the proper conduct of its business.

(D) If a court of appeals does not select a county as its principal seat, the expenses of operating the court specified in section 2501.18 of the Revised Code shall be borne by all counties in the district. Each county shall pay a share of the expenses in an amount proportionate to the population of each county compared with the total population of the district, according to the latest federal decennial census. The auditor of each county shall annually submit a statement of expenses incurred pursuant to section 2501.18 of the Revised Code, or a statement that no such expenses were incurred, to the auditor of the most populous county in the district, who shall calculate, based on the total expenses incurred by the district, the proportionate share owed by each county in the district. For each county whose proportionate share of district expenses exceeds the expenses that county incurred, the auditor of the most populous county shall then issue an order for payment by the county of an amount equal to the difference between that county's proportionate share and the expenses that county incurred. The payments so ordered shall be paid to the credit of a special fund created for the purpose of this division in the treasury of the most populous county. From that fund, the auditor of the most populous county shall draw a warrant, payable to each county in the district that incurred expenses in excess of the county's proportionate share of the district expenses, in the amount by which those expenses exceed that proportionate share.

Effective Date: 09-29-1995



Section 2501.19 - Process.

Process issuing from the court of appeals shall be directed to the sheriff or other proper officer of the county where it is to be executed, who shall serve and return it according to its command. Such sheriff or other officer shall receive the same fees as such officers are entitled to receive for like services in the court of common pleas under section 311.17 of the Revised Code. Such officer shall attend upon the court during any session in his county.

The performance of such duties by the sheriff or other officer may be enforced by the court.

Effective Date: 01-17-1978



Section 2501.20 - [Repealed].

Effective Date: 06-13-1996






Chapter 2503 - SUPREME COURT

Section 2503.01 - Composition of supreme court; qualifications for justices.

The supreme court shall consist of a chief justice and six justices, each of whom has been admitted to practice as an attorney at law in this state and has, for a total of at least six years preceding appointment or commencement of the justice's term, engaged in the practice of law in this state or served as a judge of a court of record in any jurisdiction of the United States, or both.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1972



Section 2503.02 - Chief justice term, election, vacancy.

A chief justice of the supreme court shall be elected every six years and shall hold office for six years commencing on the first day of January next after his election. Vacancies occurring in the office of chief justice shall be filled in the manner prescribed for the filling of vacancies in the office of judge of the supreme court.

Effective Date: 10-01-1953



Section 2503.03 - Justice term, election.

Two judges of the supreme court shall be chosen in each even-numbered year. Each judge shall hold office for six years. The term of one of such judges shall commence on the first day of January next after his election and the term of the other judge shall commence on the second day of January next after his election.

Effective Date: 10-01-1953



Section 2503.04 - Presiding judge - assigning judges from common pleas court.

The chief justice of the supreme court shall preside at all terms and sessions of the supreme court. When an unusual number of cases have accumulated in the court of common pleas of any county, the chief justice may, without request, assign judges from other counties to aid in the disposition of such business. When the number of cases pending in the court of common pleas of any county exceeds seventy-five per cent of the number of cases filed during the preceding year, the chief justice, without request, shall assign judges from other counties to aid in the disposition of such business, and the chief justice shall, at such times as he may desire, and not less than once each year, ascertain the number of cases pending in the court of common pleas in each county.

The expenses incurred by the chief justice, or the judge serving in his stead, in performing all his administrative duties shall be paid from the state treasury upon the warrant of the state auditor.

Effective Date: 09-09-1957



Section 2503.05 - Appointment of officers and employees.

The supreme court may appoint the clerk of the supreme court, the reporter of the supreme court, the administrative director of the supreme court, the law librarian of the court, the marshal of the court, the administrative assistant to the chief justice, and assistants, deputies, clerks, stenographers, and other employees who are necessary for the prompt and efficient discharge of the duties of the offices of the clerk, the reporter, the administrative director, the law librarian, the marshal, and the administrative assistant. All such appointees shall serve at the pleasure of the court.

The supreme court shall fix the compensation to be paid the clerk, the reporter, the administrative director, the law librarian, the marshal, the administrative assistant, and all assistants, deputies, clerks, stenographers, and other employees, which compensation shall be paid from the state treasury in bi-weekly installments upon the approval of the court administrative director. Every appropriation authorized by the general assembly for the payment of such compensation may be distributed and paid among these appointees as the court may direct.

Effective Date: 04-04-1985



Section 2503.06 - Bond of clerk of supreme court.

Before entering upon the discharge of the duties of his office, the clerk of the supreme court shall give a bond to the state in the sum of twenty thousand dollars, with two or more sureties approved by the court, conditioned for the faithful discharge of the duties of his office. Such bond with the approval of the court and the oath of office required by sections 3.22 and 3.23 of the Revised Code indorsed thereon shall be deposited with the secretary of state.

Effective Date: 10-01-1953



Section 2503.07 - Deputy clerks.

With the approval of the supreme court, the clerk of the supreme court may appoint two deputy clerks for the court, and when necessary he may appoint a deputy for the supreme court commission to be approved by the commission. The appointment of such deputies must be in writing, and entered on the journal of the respective courts. The clerk may require each deputy to give a bond in such amount and with such sureties as such clerk directs, conditioned for the faithful discharge of the duties of such deputy. The clerk shall be responsible for the neglect of duty or misconduct in office of a deputy.

Effective Date: 10-01-1953



Section 2503.08 - Vacancy in clerk's office.

In case of a vacancy in the office of clerk of the supreme court, the supreme court shall appoint a clerk pro tempore, who shall give a bond and take the oath of office required of the clerk by section 2503.06 of the Revised Code.

Effective Date: 10-01-1953



Section 2503.09 - Removal of clerk.

If the clerk of the supreme court fails to attend to the duties of his office or becomes incompetent, he may be removed by the court. The vacancy shall be filled as provided in section 2503.08 of the Revised Code.

Effective Date: 10-01-1953



Section 2503.10 - Office furnishings for clerk.

The clerk of the supreme court shall keep his office at Columbus, in the rooms provided for that purpose. He shall be furnished by the state with all necessary printing, books, blanks, stationery, and furniture.

Effective Date: 10-01-1953



Section 2503.11 - Duties of clerk.

The clerk of the supreme court shall prepare the necessary dockets, attend the sessions, enter and record the orders, judgments, decrees, and proceedings of the supreme court and supreme court commission, and issue necessary writs and process.

Effective Date: 10-01-1953



Section 2503.12 - [Repealed].

Effective Date: 10-02-1961



Section 2503.13 - Direct and reverse index of cases.

The clerk of the supreme court shall keep a direct and reverse index of all causes by the names of parties, alphabetically arranged, showing in separate columns the names of plaintiff and defendant, as they appear on the journal in the final order, unless otherwise ordered by the court. Such index must show the volume and page of the minute book on which the final judgment or order is entered, the term at which it was rendered, the journal or order book on which it is entered, and the volume and page of the final record.

Effective Date: 10-01-1953



Section 2503.14 to 2503.16 - [Repealed].

Effective Date: 06-30-1997



Section 2503.17 - Filing fees.

The clerk of the supreme court shall charge and collect one hundred dollars, as a filing fee, for each case entered upon the docket. The filing fees so charged and collected shall be in full for each case filed in the supreme court under the Rules of Practice of the Supreme Court. The party invoking the action of the court shall pay the filing fee to the clerk before the case is docketed, and it shall be taxed as costs and recovered from the other party if the party invoking the action of the court succeeds, unless the court otherwise directs.

No filing fee or security deposit shall be charged to an indigent party upon determination of indigency by the supreme court pursuant to the Rules of Practice of the Supreme Court.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-28-2002



Section 2503.18 - Cancellation of uncollectible debts.

If at any time the court finds that an amount owing to the court is due and uncollectible, in whole or in part, the court may direct the clerk of the court to cancel all or part of the claim. The clerk shall then effect the cancellation.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 2503.19 - Bond of reporter of supreme court.

Before entering upon the discharge of the duties of his office, the reporter of the supreme court shall give bond to the state in the sum of five thousand dollars, with two or more sureties approved by the chief justice of the supreme court, conditioned for the faithful discharge of the duties of his office. Such bond with the approval of the chief justice and the oath of office indorsed thereon shall be deposited with the secretary of state and kept in his office.

Effective Date: 10-01-1953



Section 2503.20 - Duties of reporter of supreme court.

When requested by the supreme court, the reporter of the supreme court shall attend its sessions and consultations and shall report and prepare its decisions for publication under its direction. The reporter shall prepare for publication and edit, tabulate, and index those opinions and decisions of any court of appeals furnished the reporter for publication by any such court, and such opinions and decisions of any of the inferior courts, as may be designated by the reporter and approved by the chief justice of the supreme court. No cases in any court of appeals shall be reported for publication except those selected by that court of appeals, or by a majority of the judges thereof.

The supreme court may appoint assistants necessary to carry on the work of the reporter's office. The court shall fix the compensation of each assistant, which compensation shall be paid out of the state treasury upon the warrant of the director of budget and management.

Whenever a case is reported for publication, the syllabus of such case shall be prepared by the judge delivering the opinion, and approved by a majority of the members of the court. Such report may be per curiam, or if an opinion is reported, such opinion shall be written in as concise form as may be consistent with a clear presentation of the law of the case. Opinions for permanent publication in book form shall be furnished to the reporter and to no other person. All such cases shall be reported in accordance with this section before they are recognized by and receive the official sanction of any court.

Effective Date: 04-04-1985; 12-01-2006



Section 2503.21 - Report of decisions delivered to superintendent of purchases and printing.

Immediately after the decision of a case by the supreme court and of all other cases which are to be reported, the reporter of the supreme court shall prepare a report thereof under the supervision of the court or judge by whom it was rendered. If practicable, such reporter may incorporate in the report the points made and authorities cited by counsel in briefs, but their arguments shall not be published unless the court so orders. Thereupon the reporter shall deliver the report in manuscript to the superintendent of purchases and printing.

Effective Date: 10-01-1953



Section 2503.22 - Reporter to edit, tabulate, index, and publish all cases disposed of on general docket.

The reporter of the supreme court shall edit, tabulate, index, and publish all cases disposed of on the general docket of the supreme court, except cases dismissed for want of preparation, failure to file printed record, or by consent of the parties. He shall state in such publication the number and style of each case, character of suits, the court of appeals from which appeal is prosecuted, the attorneys of the parties, and the judgment of the court, together with the reasons therefor.

Effective Date: 10-01-1953



Section 2503.23 - Specifications for printed decisions.

The reports of the supreme court, of the courts of appeals, and of inferior courts shall be printed on such paper and style of type as the supreme court directs, and bound in volumes in such manner and of such size as it prescribes. Each volume of the supreme court reports, reports of the courts of appeals, and of the inferior courts shall be issued at such time and cover such period of works as the supreme court orders. All reports shall contain an index, table of cases, list of citations, and other proper tabulation. The reporter of the supreme court shall secure a copyright for the use of the state for each volume of reports published.

Effective Date: 10-01-1953



Section 2503.24 - Contracts for publication of court reports.

With the approval and under the direction of the supreme court, the reporter of the supreme court may contract with one or more responsible persons to furnish materials, print, and bind the reports of the supreme court and courts of appeals, and the reports of other courts of record as are designated by the reporter, with the approval of the chief justice of the supreme court. The price at which the bound volumes shall be sold to persons or companies may be fixed by the supreme court. The reporter may award separate contracts for publication of the reports of the supreme court, the reports of the courts of appeals, and the reports of other courts of record, or contracts for the publication of any combination of those reports. Each contractor shall have the exclusive right to publish the reports that he has contracted to publish during the term of the contract.

Effective Date: 04-11-1991



Section 2503.25 - Bond of contractor for publishing court reports.

The contractor for publishing the reports under section 2503.24 of the Revised Code shall give a bond to the state in the sum of twenty thousand dollars, with such sureties as the supreme court requires, conditioned for the faithful performance of his contract within the time and in the manner provided by law and the order of the court. Such bond shall be deposited with the secretary of state and kept in his office.

Effective Date: 10-01-1953



Section 2503.26 - Bond of law librarian of supreme court.

Before entering upon the discharge of the duties of his office, the law librarian shall give bond to the state in the sum of five thousand dollars, with two or more sureties approved by the chief justice of the supreme court, conditioned for the faithful discharge of the duties of his office. Such bond with the approval of the chief justice and the oath of office indorsed thereon shall be deposited with the treasurer of state and kept in his office.

Effective Date: 10-01-1953



Section 2503.27 - Receipt for library contents.

The law librarian shall make and deliver to his predecessor in office a receipt for the books and other property belonging to the law library which come into his possession. He separately shall specify in such receipt each book or set of books, and each article of property under his control, and file the receipt with the treasurer of state. Such librarian shall make further receipts for books or property purchased for or presented to such library and file them with the treasurer of state. On the death, resignation, or removal of such librarian, the books and other property of such library shall forthwith be delivered to his successor, and credit therefor entered on the receipts so filed. Such library shall be independent of the state library.

Effective Date: 10-01-1953



Section 2503.28 - Duties of law librarian.

The law librarian shall have charge of the law library, the rooms designated for the use of the court, with all property pertaining thereto, and perform such other services as the court directs.

Effective Date: 10-01-1953



Section 2503.281 - Administrative director of supreme court.

The administrative director of the supreme court shall, under the supervision and direction of the supreme court, do the following:

(A) Examine the state of the dockets of the courts of record, determine the need for assistance by any such court, and report the same to the chief justice;

(B) Make recommendations to the chief justice relating to the assignment of judges when courts of record are in need of assistance and carry out the direction of the chief justice as to the assignment of judges;

(C) Attend to such other matters as may be assigned by the supreme court.

Effective Date: 04-04-1985



Section 2503.282 - Administrative director of supreme court to handle information requests.

The justices, judges, clerks, and officers of the supreme court, the courts of appeals, the courts of common pleas, and the probate courts shall comply with all requests made by the administrative director of the supreme court for information bearing on the state of the dockets of such courts and such other information as the chief justice of the supreme court may determine to be necessary in order to discharge his lawful duties.

Effective Date: 04-04-1985



Section 2503.29 - Appointment and compensation of stenographers.

The supreme court shall appoint such stenographers as are necessary for the prompt and efficient discharge of the business of said court, and shall fix the compensation to be paid therefor, which compensation shall be paid from the state treasury in monthly installments upon the certificate of the chief justice of the supreme court.

Effective Date: 10-01-1953



Section 2503.30 - Oath and duties of stenographers.

Each official stenographer of the supreme court shall take an oath of office and perform such duties as the court designates. For incompetency, neglect of duty, or other good cause, a stenographer may be removed by the court, and the vacancy shall be filled by a person appointed by the court for the unexpired term.

Effective Date: 04-04-1985



Section 2503.31 - Equipment for stenographers.

The necessary typewriting machines and materials for the use of the stenographers of the supreme court in official duties shall be paid for by the state.

Effective Date: 10-01-1953



Section 2503.32 - Records and papers of court.

The records and papers pertaining to the business of the supreme court shall be kept in the rooms provided for the court. They shall not be removed therefrom unless by direction of the court, and then only so long as its business requires.

Effective Date: 10-01-1953



Section 2503.33 - Term of court.

The chief justice and the judges of the supreme court shall meet at Columbus in January of each year and at subsequent times throughout the year as determined by the court.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 10-01-1953



Section 2503.34 - Special or adjourned terms.

The supreme court may hold special or adjourned terms at such times and places as a majority of the judges determines. If a special term is held elsewhere than at Columbus, thirty days' notice of the time and place thereof must be given by publication in the newspaper published in Columbus. The court may make necessary orders for the return of process and the transmission of papers and files of the court to and from the place of holding a special term.

Effective Date: 10-07-1977



Section 2503.35 - Quorum.

If a quorum of the supreme court is not in attendance on the first day of a term, the clerk of the supreme court shall enter such fact on record, and the court will stand adjourned from day to day for ten days. If the court is not opened within ten days, all matters pending therein shall stand continued until the next term. No action or matter shall abate or be discontinued because of such continuance.

Effective Date: 10-01-1953



Section 2503.36 - Rules of practice.

The supreme court may prescribe rules for the regulation of its practice, the reservation of questions, the transmission of cases to it from the lower courts, and the remanding of cases.

Effective Date: 10-01-1953



Section 2503.37 - Docket order of cases.

Cases commenced in or taken to the supreme court shall be entered on the docket in the order in which they are commenced, received, or filed. They shall be disposed of in the same order, except that the court may dispose of the following classes of cases in advance of their order on the docket:

(A) Proceedings in quo warranto, mandamus, procedendo, prohibition, or habeas corpus;

(B) Cases in which the person seeking relief has been convicted of felony;

(C) Cases involving the validity of a tax levy or assessment;

(D) Cases involving the construction or constitutionality of a statute, or a question of practice, in which the questions arising are of general public interest;

(E) Cases of general interest to the public, if two or more of the courts of appeals have held the law directly opposite upon like facts;

(F) Cases in which the relief sought is damages for personal injury, or for death caused by negligence, and in which the person injured makes affidavit that the person's livelihood is dependent upon daily labor, or, in case of death, in which the surviving spouse or any of the next of kin of the deceased makes an affidavit that the surviving spouse or next of kin was dependent for livelihood upon the person's or the decedent's daily labor;

(G) Cases in which a trust fund for the care, support, or education of a minor, or care or support of a mentally retarded person, is in question;

(H) Cases involving controversies or questions arising in the administration of the estate of a deceased person under the laws of this state;

(I) Cases involving the construction of a statute for the annexation of territory to a municipal corporation.

Effective Date: 04-09-1981



Section 2503.38 - Case involving same questions taken out of order.

If a case is reached in its order in the supreme court, and there are other cases on the docket involving the same questions, such cases may be taken out of their order and disposed of with the one reached in order. If a case is disposed of and again comes into court, it shall be taken up as if it had its original place on the docket.

Effective Date: 10-01-1953



Section 2503.39 - Oral and written arguments.

Oral arguments must be heard in a cause in the supreme court if either party so requests, but the written arguments of counsel may be transmitted to the court, placed on file with the papers, and read by the court in the investigation of the cause. In cases involving the constitutionality of a law of the state, the court, upon request, shall permit not more than two attorneys at law on each side, in addition to the attorneys engaged by the parties, to be heard orally, or in writing, as such attorneys prefer.

Effective Date: 10-01-1953



Section 2503.40 - Issuance of writs.

In addition to the original jurisdiction conferred by Section 2 of Article IV, Ohio Constitution, the supreme court when in session, and on good cause shown, may issue writs of supersedeas in any case, and other writs not specially provided for and not prohibited by law, when necessary to enforce the administration of justice.

Effective Date: 10-01-1953



Section 2503.41 - Process.

Process issuing out of the supreme court shall be directed to the sheriff or other proper officer of the county where it is to be executed, who shall serve and return it. The marshal or a messenger of the court may serve a rule, order, warrant, or notice of citation issuing out of court, for which he shall be paid the same fees as other officers are entitled to for like services.

Effective Date: 10-01-1953



Section 2503.42 - Reporting decisions.

The supreme court shall cause each of its decisions, in disposing of a motion or otherwise, which determines or modifies an unsettled or new and important question of law, or gives construction to a statute of ambiguous import, to be reported with as much brevity as practicable. The court shall cause to be reported such other of its decisions as it deems of public interest and importance.

Effective Date: 10-01-1953



Section 2503.43 - Supreme court need not determine weight of evidence.

In a civil case or proceeding, except when its jurisdiction is original and except as provided by section 2309.59 of the Revised Code, the supreme court need not determine as to the weight of the evidence.

Effective Date: 03-17-1987



Section 2503.44 - Remand final decrees, judgments, or orders.

The supreme court may remand its final decrees, judgments, or orders in cases brought before it on appeal to the court below for specific or general execution, or to the inferior courts for further proceedings.

Effective Date: 03-17-1987



Section 2503.45 - Entity to operate and maintain the facilities and attendant exterior grounds of state-owned real estate located in Franklin County.

(A) The supreme court may create a board, commission, or other entity to be responsible for the operation and maintenance of the facilities and attendant exterior grounds included within the real estate described in division (A) of Section 2 of Sub. House Bill No. 388 of the 125th general assembly. The supreme court may authorize any board, commission, or other entity so created to establish a trust for the purpose of receiving, restoring, maintaining, and displaying items of historic, artistic, or educational value in the facilities or on the grounds.

(B) The facilities and attendant exterior grounds granted to the supreme court pursuant to division (A) of Section 2 of Sub. House Bill No. 388 of the 125th general assembly, and any income from the possession or operation of those facilities and grounds, are exempt from taxation and assessments.

Effective Date: 03-02-2004






Chapter 2505 - PROCEDURE ON APPEAL

Section 2505.01 - Procedure on appeal definitions.

(A) As used in the Revised Code, unless the context requires a different meaning:

(1) "Appeal" means all proceedings in which a court reviews or retries a cause determined by another court, or by an administrative officer, agency, board, department, tribunal, commission, or other instrumentality.

(2) "Appeal on questions of law" means a review of a cause upon questions of law, including the weight and sufficiency of the evidence.

(3) "Appeal on questions of law and fact" or "appeal on questions of fact" means a rehearing and retrial of a cause upon the law and the facts.

(B) As used in this chapter, "administrative-related appeal" means an appeal to a court of the final order of an administrative officer, agency, board, department, tribunal, commission, or other instrumentality.

Effective Date: 03-17-1987



Section 2505.02 - Final orders.

(A) As used in this section:

(1) "Substantial right" means a right that the United States Constitution, the Ohio Constitution, a statute, the common law, or a rule of procedure entitles a person to enforce or protect.

(2) "Special proceeding" means an action or proceeding that is specially created by statute and that prior to 1853 was not denoted as an action at law or a suit in equity.

(3) "Provisional remedy" means a proceeding ancillary to an action, including, but not limited to, a proceeding for a preliminary injunction, attachment, discovery of privileged matter, suppression of evidence, a prima-facie showing pursuant to section 2307.85 or 2307.86 of the Revised Code, a prima-facie showing pursuant to section 2307.92 of the Revised Code, or a finding made pursuant to division (A)(3) of section 2307.93 of the Revised Code.

(B) An order is a final order that may be reviewed, affirmed, modified, or reversed, with or without retrial, when it is one of the following:

(1) An order that affects a substantial right in an action that in effect determines the action and prevents a judgment;

(2) An order that affects a substantial right made in a special proceeding or upon a summary application in an action after judgment;

(3) An order that vacates or sets aside a judgment or grants a new trial;

(4) An order that grants or denies a provisional remedy and to which both of the following apply:

(a) The order in effect determines the action with respect to the provisional remedy and prevents a judgment in the action in favor of the appealing party with respect to the provisional remedy.

(b) The appealing party would not be afforded a meaningful or effective remedy by an appeal following final judgment as to all proceedings, issues, claims, and parties in the action.

(5) An order that determines that an action may or may not be maintained as a class action;

(6) An order determining the constitutionality of any changes to the Revised Code made by Am. Sub. S.B. 281 of the 124th general assembly, including the amendment of sections 1751.67, 2117.06, 2305.11, 2305.15, 2305.234, 2317.02, 2317.54, 2323.56, 2711.21, 2711.22, 2711.23, 2711.24, 2743.02, 2743.43, 2919.16, 3923.63, 3923.64, 4705.15, and 5111.018, and the enactment of sections 2305.113, 2323.41, 2323.43, and 2323.55 of the Revised Code or any changes made by Sub. S.B. 80 of the 125th general assembly, including the amendment of sections 2125.02, 2305.10, 2305.131, 2315.18, 2315.19, and 2315.21 of the Revised Code;

(7) An order in an appropriation proceeding that may be appealed pursuant to division (B)(3) of section 163.09 of the Revised Code.

(C) When a court issues an order that vacates or sets aside a judgment or grants a new trial, the court, upon the request of either party, shall state in the order the grounds upon which the new trial is granted or the judgment vacated or set aside.

(D) This section applies to and governs any action, including an appeal, that is pending in any court on July 22, 1998, and all claims filed or actions commenced on or after July 22, 1998, notwithstanding any provision of any prior statute or rule of law of this state.

Effective Date: 07-22-1998; 09-01-2004; 09-02-2004; 09-13-2004; 12-30-2004; 04-07-2005; 2007 SB7 10-10-2007



Section 2505.03 - Appeal of final order, judgment, or decree.

(A) Every final order, judgment, or decree of a court and, when provided by law, the final order of any administrative officer, agency, board, department, tribunal, commission, or other instrumentality may be reviewed on appeal by a court of common pleas, a court of appeals, or the supreme court, whichever has jurisdiction.

(B) Unless, in the case of an administrative-related appeal, Chapter 119. or other sections of the Revised Code apply, such an appeal is governed by this chapter and, to the extent this chapter does not contain a relevant provision, the Rules of Appellate Procedure. When an administrative-related appeal is so governed, if it is necessary in applying the Rules of Appellate Procedure to such an appeal, the administrative officer, agency, board, department, tribunal, commission, or other instrumentality shall be treated as if it were a trial court whose final order, judgment, or decree is the subject of an appeal to a court of appeals or as if it were a clerk of such a trial court.

(C) An appeal of a final order, judgment, or decree of a court shall be governed by the Rules of Appellate Procedure or by the Rules of Practice of the Supreme Court, whichever are applicable, and, to the extent not in conflict with those rules, this chapter.

Effective Date: 03-17-1987



Section 2505.04 - Perfecting an appeal.

An appeal is perfected when a written notice of appeal is filed, in the case of an appeal of a final order, judgment, or decree of a court, in accordance with the Rules of Appellate Procedure or the Rules of Practice of the Supreme Court, or, in the case of an administrative-related appeal, with the administrative officer, agency, board, department, tribunal, commission, or other instrumentality involved. If a leave to appeal from a court first must be obtained, a notice of appeal also shall be filed in the appellate court. After being perfected, an appeal shall not be dismissed without notice to the appellant, and no step required to be taken subsequent to the perfection of the appeal is jurisdictional.

Effective Date: 03-17-1987



Section 2505.05 - Notice of appeal.

The notice of appeal described in section 2505.04 of the Revised Code shall conform, in the case of an appeal of a final order, judgment, or decree of a court, with the Rules of Appellate Procedure or the Rules of Practice of the Supreme Court and shall designate, in the case of an administrative-related appeal, the final order appealed from and whether the appeal is on questions of law or questions of law and fact. In the notice, the party appealing shall be designated the appellant, and the adverse party, the appellee. In the case of an administrative-related appeal, the failure to designate the type of hearing upon appeal is not jurisdictional, and the notice of appeal may be amended with the approval of the appellate court for good cause shown.

Effective Date: 03-17-1987



Section 2505.06 - Bond on administrative-related appeal.

Except as provided in section 2505.12 of the Revised Code, no administrative-related appeal shall be effective as an appeal upon questions of law and fact until the final order appealed is superseded by a bond in the amount and with the conditions provided in sections 2505.09 and 2505.14 of the Revised Code, and unless such bond is filed at the time the notice of appeal is required to be filed.

Effective Date: 03-17-1987



Section 2505.07 - Time for perfecting appeal.

After the entry of a final order of an administrative officer, agency, board, department, tribunal, commission, or other instrumentality, the period of time within which the appeal shall be perfected, unless otherwise provided by law, is thirty days.

Effective Date: 03-17-1987



Section 2505.071 - [Repealed].

Effective Date: 03-17-1987



Section 2505.072 - Amended and Renumbered RC 2501.12.

Effective Date: 03-17-1987



Section 2505.073 - Appeal denial of abortion by minor.

(A) A complainant whose complaint under section 2151.85 of the Revised Code is dismissed by a juvenile court, may appeal in accordance with this section. Within four days after a notice of appeal is filed in an action arising under that section, the clerk of the juvenile court shall deliver a copy of the notice of appeal and the record on appeal to the clerk of the court of appeals named in the notice. Upon receipt of the notice and record, the clerk of the court of appeals shall place the appeal on the docket of the court.

The appellant shall file her brief within four days after the appeal is docketed. Unless the appellant waives the right to oral argument, the court of appeals shall hear oral argument within five days after the appeal is docketed. The court of appeals shall enter judgment in the appeal immediately after the oral argument or, if oral argument has been waived, within five days after the appeal is docketed.

No filing fee shall be required of, and no court costs shall be assessed against, an appellant who appeals under this section.

Upon motion of the appellant and for good cause shown, the court of appeals may shorten or extend any of the maximum times set forth in this division. However, in any case, if judgment is not entered within five days after the appeal is docketed, the failure to enter the judgment shall be considered to be a constructive order of the court authorizing the appellant to consent to the performance or inducement of an abortion without the notification of her parent, guardian, or custodian, and the appellant and any other person may rely on the constructive order to the same extent as if the court actually had entered a judgment under this section authorizing the appellant to consent to the performance or inducement of an abortion without such notification.

In the interest of justice, the court of appeals, in an appeal in accordance with this section, shall liberally modify or dispense with the formal requirements that normally apply as to the contents and form of an appellant's brief.

(B) All proceedings under division (A) of this section shall be conducted in a manner that will preserve the anonymity of the appellant on appeal. All papers and records that pertain to an appeal under this section shall be kept confidential and are not public records under section 149.43 of the Revised Code.

Effective Date: 03-17-1987



Section 2505.08 - Complete transcript of original papers, testimony, and evidence taken into consideration in issuing final order.

In the case of an administrative-related appeal other than an expedited appeal brought under sections 2506.05 to 2506.08 of the Revised Code, within forty days after the filing of a notice of appeal or the obtaining of a leave to appeal, as described in section 2505.04 of the Revised Code, the administrative officer, agency, board, department, tribunal, commission, or other instrumentality whose final order is being appealed shall prepare and file in the court to which the appeal is taken a complete transcript of all the original papers, testimony, and evidence offered, heard, and taken into consideration in issuing the final order. The costs of the transcript shall be taxed as part of the costs of the appeal.

Effective Date: 03-17-1987; 08-17-2006



Section 2505.09 - Stay of execution - supersedeas bond.

Except as provided in section 2505.11 or 2505.12 or another section of the Revised Code or in applicable rules governing courts, an appeal does not operate as a stay of execution until a stay of execution has been obtained pursuant to the Rules of Appellate Procedure or in another applicable manner, and a supersedeas bond is executed by the appellant to the appellee, with sufficient sureties and in a sum that is not less than, if applicable, the cumulative total for all claims covered by the final order, judgment, or decree and interest involved, except that the bond shall not exceed fifty million dollars excluding interest and costs, as directed by the court that rendered the final order, judgment, or decree that is sought to be superseded or by the court to which the appeal is taken. That bond shall be conditioned as provided in section 2505.14 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-28-2002



Section 2505.10 - Supersedeas bond - sufficiency of sureties.

Before a supersedeas bond shall operate to stay execution of a final order, judgment, or decree, its execution and the sufficiency of its sureties shall be approved by the court in which the final order, judgment, or decree was rendered or by the court to which the appeal is taken. In the case of an appeal of a final order, judgment, or decree of a court, the approval shall be obtained pursuant to the Rules of Appellate Procedure or in another applicable manner.

If a supersedeas bond is approved in connection with any appeal, the fact of approval shall be indorsed on the bond, and the bond shall be filed in the office of the clerk of the court in which the final order, judgment, or decree was rendered or, in the case of an administrative-related appeal, of the court to which the appeal is taken, for the appellee.

Effective Date: 03-17-1987



Section 2505.11 - Substitute for supersedeas bond.

A conveyance of property may be ordered by a court instead of a supersedeas bond in connection with an appeal, and, if a conveyance of property is so ordered, the conveyance may be executed and deposited with the clerk of the court in which the final order, judgment, or decree was rendered, or, in the case of an administrative-related appeal, with the clerk of the court to which the appeal is taken, to abide the judgment of the reviewing court.

In any appeal, in lieu of filing a supersedeas bond, an appellant may deposit an amount of money equal to that specified for the bond with the clerk of the appropriate court to abide the result of the appeal and the conditions specified by the court.

Effective Date: 03-17-1987



Section 2505.12 - No supersedeas bond required for certain appeals.

An appellant is not required to give a supersedeas bond in connection with any of the following:

(A) An appeal by any of the following:

(1) An executor, administrator, guardian, receiver, trustee, or trustee in bankruptcy who is acting in that person's trust capacity and who has given bond in this state, with surety according to law;

(2) The state or any political subdivision of the state;

(3) Any public officer of the state or of any of its political subdivisions who is suing or is sued solely in the public officer's representative capacity as that officer.

(B) An administrative-related appeal of a final order that is not for the payment of money.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-11-2001



Section 2505.13 - Supersedeas bond lien upon the land of the sureties.

If a supersedeas bond has been executed and filed and the surety is one other than a surety company, the clerk of the court with which the bond has been filed, upon request, shall issue a certificate that sets forth the fact that the bond has been filed and that states the style and number of the appeal, the amount of the bond, and the sureties on it. Such a certificate may be filed in the office of the county recorder of any county in which the sureties may own land, and, when filed, the bond shall be a lien upon the land of the sureties in such county. The lien shall be extinguished upon the satisfaction, reversal, or vacation of the final order, judgment, or decree involved, or by an order of the court that entered the final order, judgment, or decree, that releases the lien or releases certain land from the operation of the lien.

The clerk, upon request, shall issue a notice of discharge of such a lien, which may be filed in the office of any recorder in whose office the certificate of lien was filed. Such notice shall state that the final order, judgment, or decree involved is satisfied, reversed, or vacated, or that an order has been entered that releases the lien or certain land from the operation of the lien. Such recorder shall properly keep and file such certificates and notices as are filed with the recorder and shall index them in the book or record provided for in section 2937.27 of the Revised Code.

The fee for issuing such a certificate or notice shall be as provided by law, and shall be taxed as part of the costs of the appeal. A county recorder shall receive a base fee of fifty cents for filing and indexing such a certificate, which fee shall cover the filing and the entering on the index of the notice and a housing trust fund fee of fifty cents pursuant to section 317.36 of the Revised Code.

Effective Date: 08-01-2003



Section 2505.14 - Conditions of supersedeas bond.

A supersedeas bond shall be payable to the appellee or otherwise, as may be directed by the court, when the conflicting interests of the parties require it, and shall be subject to the condition that the appellant shall abide and perform the order, judgment, or decree of the appellate court and pay all money, costs, and damages which may be required of or awarded against him upon the final determination of the appeal and subject to any other conditions that the court provides. When the final order, judgment, or decree appealed is for the payment of money, the bond may provide that, if the final order, judgment, or decree is not paid upon final affirmance, it may be entered against the sureties on the bond.

Effective Date: 03-17-1987



Section 2505.15 - Appeal when interest of party is distinct from others involved in action.

If the interest of a party is distinct from that of all others in an action or proceeding, and the party desires to appeal his part of it, the appeal shall be so allowed by the court, and any supersedeas bond shall be fixed accordingly. The court shall make such order as to the papers, pleadings, and other documents of the action or proceeding, or copies of them, and shall make such other orders, as it considers appropriate in view of the division of the action or proceeding for appeal.

Effective Date: 03-17-1987



Section 2505.16 - Bond insufficient.

When a surety upon a supersedeas bond has moved out of the state or is not sufficient, or if the bond is insufficient in form or amount, on motion, the appellate court may order its change or renewal, or that a new supersedeas bond be given, with security to be approved by the court and in an amount to be determined with the limitations specified in section 2505.09 of the Revised Code. If that order is not complied with, the stay of execution shall cease to operate.

Effective Date: 06-28-2002



Section 2505.17, 2505.18 - [Repealed].

Effective Date: 03-17-1987



Section 2505.19 - Amended and Renumbered RC 2701.19.

Effective Date: 03-17-1987



Section 2505.20 - Judgment or order against sureties.

Upon the affirmance of a final order, judgment, or decree by an appellate court, a judgment or order may be entered against the sureties on any supersedeas bond involved when the mandate of affirmance from the appellate court is filed in the trial court or with the administrative officer, agency, board, department, tribunal, commission, or other instrumentality involved.

Effective Date: 03-17-1987



Section 2505.21 - [Repealed].

Effective Date: 03-17-1987



Section 2505.22 - Filing assignments of error.

In connection with an appeal of a final order, judgment, or decree of a court, assignments of error may be filed by an appellee who does not appeal, which assignments shall be passed upon by a reviewing court before the final order, judgment, or decree is reversed in whole or in part. The time within which assignments of error by an appellee may be filed shall be fixed by rule of court.

Effective Date: 03-17-1987



Section 2505.23 to 2505.33 - [Repealed].

Effective Date: 03-17-1987



Section 2505.34 - Appeal on questions of law and fact damages.

In an appeal on questions of law and fact, if the judgment of an appellate court is substantially the same as the final order of an administrative officer, agency, board, department, tribunal, commission, or other instrumentality, whose final order is the subject of the appeal, or if such an appeal is dismissed for want of prosecution, damages may be awarded as follows:

(A) If the judgment involves the payment of money other than in a nominal amount, unless the appellate court is satisfied that there were reasonable grounds for the appeal, it shall be adjudged that the appellant pay the appellee five per cent on the amount of that money or, if the court is satisfied that the appeal was for delay merely, that he pay ten per cent on the amount of that money.

(B) In other appeals, including those in which a judgment is for a nominal amount of money, costs only, or both, unless the court is satisfied that a reasonable ground existed for the appeal, it shall grant damages to the appellee in any sum considered reasonable, not exceeding two hundred dollars.

Effective Date: 03-17-1987



Section 2505.35 - Appeal on questions of law damages.

In an appeal on questions of law, if the final order, judgment, or decree is affirmed, or if the appeal is dismissed for want of prosecution, as part of the costs in the case there may be taxed a reasonable fee of not more than two hundred fifty dollars, to be fixed by the appellate court, for the counsel of the appellee. The appellate court may grant damages to the appellee in any reasonable sum not exceeding one thousand dollars, unless the final order, judgment, or decree of the lower court or of the administrative officer, agency, board, department, tribunal, commission, or other instrumentality involved directs the payment of money and execution was stayed on appeal in the appellate court. If such execution was stayed on appeal, in lieu of such damages, the final order, judgment, or decree shall bear additional interest, at a rate not exceeding five per cent per annum, for the time it was stayed, to be ascertained and awarded by the court. If the appellate court certifies in its judgment that there was reasonable cause for the appeal, such fee, additional interest, and damages shall not be taxed, adjudged, or awarded.

Effective Date: 03-17-1987



Section 2505.36 to 2505.38 - [Repealed].

Effective Date: 03-17-1987



Section 2505.39 - Remand of cases.

A court that reverses or affirms a final order, judgment, or decree of a lower court upon appeal on questions of law, shall not issue execution, but shall send a special mandate to the lower court for execution or further proceedings.

The court to which such mandate is sent shall proceed as if the final order, judgment, or decree had been rendered in it. On motion and for good cause shown, it may suspend an execution made returnable before it, as if the execution had been issued from its own court. Such suspension shall extend only to stay proceedings until the matter can be further heard by the court of appeals or the supreme court.

Effective Date: 03-17-1987



Section 2505.40, 2505.41 - [Repealed].

Effective Date: 03-17-1987



Section 2505.42 - Renumbered RC 2701.17.

Effective Date: 03-17-1987



Section 2505.43 - Amended and Renumbered RC 2701.18.

Effective Date: 03-17-1987



Section 2505.44 - Compelling completion of transcripts of actions or proceedings.

Courts may compel transcripts of actions or proceedings, that relate to a final order, judgment, or decree sought to be reversed, to be furnished, completed, or perfected.

Effective Date: 03-17-1987



Section 2505.45 - [Repealed].

Effective Date: 03-17-1987






Chapter 2506 - APPEALS FROM ORDERS OF ADMINISTRATIVE OFFICERS AND AGENCIES

Section 2506.01 - Appeal from decisions of agency of political subdivisions.

(A) Except as otherwise provided in sections 2506.05 to 2506.08 of the Revised Code, and except as modified by this section and sections 2506.02 to 2506.04 of the Revised Code, every final order, adjudication, or decision of any officer, tribunal, authority, board, bureau, commission, department, or other division of any political subdivision of the state may be reviewed by the court of common pleas of the county in which the principal office of the political subdivision is located as provided in Chapter 2505. of the Revised Code.

(B) The appeal provided in this section is in addition to any other remedy of appeal provided by law.

(C) As used in this chapter, "final order, adjudication, or decision" means an order, adjudication, or decision that determines rights, duties, privileges, benefits, or legal relationships of a person, but does not include any order, adjudication, or decision from which an appeal is granted by rule, ordinance, or statute to a higher administrative authority if a right to a hearing on such appeal is provided, or any order, adjudication, or decision that is issued preliminary to or as a result of a criminal proceeding.

Effective Date: 03-17-1987; 08-17-2006



Section 2506.02 - Notice of appeal - filing transcript.

Within forty days after filing a notice of appeal in relation to a final order, adjudication, or decision covered by division (A) of section 2506.01 of the Revised Code, the officer or body from which the appeal is taken, upon the filing of a praecipe by the appellant, shall prepare and file in the court to which the appeal is taken, a complete transcript of all the original papers, testimony, and evidence offered, heard, and taken into consideration in issuing the final order, adjudication, or decision . The costs of the transcript shall be taxed as a part of the costs of the appeal.

Effective Date: 03-17-1987; 08-17-2006



Section 2506.03 - Hearing.

(A) The hearing of an appeal taken in relation to a final order, adjudication, or decision covered by division (A) of section 2506.01 of the Revised Code shall proceed as in the trial of a civil action, but the court shall be confined to the transcript filed under section 2506.02 of the Revised Code unless it appears, on the face of that transcript or by affidavit filed by the appellant, that one of the following applies:

(1) The transcript does not contain a report of all evidence admitted or proffered by the appellant.

(2) The appellant was not permitted to appear and be heard in person, or by the appellant's attorney, in opposition to the final order, adjudication, or decision , and to do any of the following:

(a) Present the appellant's position, arguments, and contentions;

(b) Offer and examine witnesses and present evidence in support;

(c) Cross-examine witnesses purporting to refute the appellant's position, arguments, and contentions;

(d) Offer evidence to refute evidence and testimony offered in opposition to the appellant's position, arguments, and contentions;

(e) Proffer any such evidence into the record, if the admission of it is denied by the officer or body appealed from.

(3) The testimony adduced was not given under oath.

(4) The appellant was unable to present evidence by reason of a lack of the power of subpoena by the officer or body appealed from, or the refusal, after request, of that officer or body to afford the appellant opportunity to use the power of subpoena when possessed by the officer or body.

(5) The officer or body failed to file with the transcript conclusions of fact supporting the final order, adjudication, or decision .

(B) If any circumstance described in divisions (A)(1) to (5) of this section applies, the court shall hear the appeal upon the transcript and additional evidence as may be introduced by any party. At the hearing, any party may call, as if on cross-examination, any witness who previously gave testimony in opposition to that party.

Effective Date: 03-17-1987; 08-17-2006



Section 2506.04 - Order, adjudication, or decision of court.

If an appeal is taken in relation to a final order, adjudication, or decision covered by division (A) of section 2506.01 of the Revised Code, the court may find that the order, adjudication, or decision is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence on the whole record. Consistent with its findings, the court may affirm, reverse, vacate, or modify the order, adjudication, or decision, or remand the cause to the officer or body appealed from with instructions to enter an order, adjudication, or decision consistent with the findings or opinion of the court. The judgment of the court may be appealed by any party on questions of law as provided in the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 03-17-1987; 08-17-2006



Section 2506.05 - Expedited appeal of final order regarding adult entertainment establishments.

(A)

(1) Except as modified by this section and sections 2506.06 to 2506.08 of the Revised Code, every final order, adjudication, or decision of any officer, tribunal, authority, board, bureau, commission, department, or other division of any political subdivision of the state denying an application for, or suspending or revoking, a license or permit to locate or operate an adult entertainment establishment, as defined in section 2907.39 of the Revised Code or as similarly defined by a political subdivision, may be reviewed by the court of common pleas of the county in which the principal office of the political subdivision is located as provided in Chapter 2505. of the Revised Code.

(2) In addition to appeals brought pursuant to division (A)(1) of this section, a court of common pleas may hear appeals under this section and sections 2506.06 to 2506.08 of the Revised Code in cases in which the court determines that there is a threat of restraint of expression protected or presumptively protected under the First Amendment to the United States Constitution or under Section 11 of Article I, Ohio Constitution.

(B) An appellant seeking to have an appeal heard under this section shall designate it as an expedited appeal by inserting the words "Expedited Appeal Requested" in conspicuous typeface in the caption of the notice of appeal.

(C) In an appeal under this section, if the political subdivision does not object to the expedited appeal within three days after receiving notice of the filing of the notice of appeal or if, over the objection of the political subdivision, the court determines that there is a threat of restraint of expression protected or presumptively protected under the First Amendment of the United States Constitution or under Section 11 of Article I of the Ohio Constitution, the court shall conduct a hearing as promptly as is practicable and render a decision in a prompt and expeditious manner consistent with the United States Constitution and the Ohio Constitution. If the court denies the request for an expedited appeal, the appeal shall be heard in accordance with sections 2506.01 to 2506.04 of the Revised Code.

(D) The appeal provided in this section is in addition to any other remedy of appeal provided by law.

Effective Date: 08-17-2006



Section 2506.06 - Transcript to be filed following notice of appeal.

Within five days after receiving notice of the filing of a notice of appeal under section 2506.05 of the Revised Code, the officer or body from which the appeal is taken, upon the filing of a praecipe by the appellant, shall prepare and file in the court to which the appeal is taken, a complete transcript of all the original papers, testimony, and evidence offered, heard, and taken into consideration in issuing the final order, adjudication, or decision appealed from. The costs of the transcript shall be taxed as a part of the costs of the appeal.

Effective Date: 08-17-2006



Section 2506.07 - Hearing confined to transcript - exceptions.

(A) The hearing of an appeal taken under section 2506.05 of the Revised Code shall proceed as in the trial of a civil action, but the court shall be confined to the transcript as filed under section 2506.06 of the Revised Code unless it appears on the face of that transcript or by affidavit filed by the appellant that one or more of the following applies:

(1) The transcript does not contain a report of all evidence admitted or proffered by the appellant.

(2) The appellant was not permitted to appear and be heard in person, or by the appellant's attorney, in opposition to the final order, adjudication, or decision appealed from and to do any of the following:

(a) Present the appellant's position, arguments, and contentions;

(b) Offer and examine witnesses and present evidence in support;

(c) Cross-examine witnesses purporting to refute the appellant's position, arguments, and contentions;

(d) Offer evidence to refute evidence and testimony offered in opposition to the appellant's position, arguments, and contentions;

(e) Proffer any evidence offered pursuant to division (A)(2)(d) of this section into the record if the admission of it is denied by the officer or body appealed from.

(3) The testimony adduced was not given under oath.

(4) The appellant was unable to present evidence because of a lack of the power of subpoena by the officer or body appealed from or because of the refusal after request of that officer or body to afford the appellant opportunity to use the power of subpoena when possessed by the officer or body.

(5) The officer or body failed to file with the transcript conclusions of fact supporting the final order, adjudication, or decision appealed from.

(B) If any circumstance described in divisions (A)(1) to (5) of this section applies, the court shall hear the appeal upon the transcript and additional evidence as may be introduced by any party. At the hearing, any party may call, as if on cross-examination, any witness who previously gave testimony in opposition to that party.

Effective Date: 08-17-2006



Section 2506.08 - Findings and order of court on appeal.

If an appeal is taken under section 2506.05 of the Revised Code, the court may find that the order, adjudication, or decision is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence on the whole record. Consistent with its findings, the court may affirm, reverse, vacate, or modify the order, adjudication, or decision, or remand the cause to the officer or body appealed from with instructions to enter an order, adjudication, or decision consistent with the findings or opinion of the court. If the order, adjudication, or decision is remanded to the officer or body appealed from with those instructions, the officer or body shall enter the consistent order, adjudication, or decision within five days after that remand. The judgment of the court may be appealed by any party on questions of law as provided in the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 08-17-2006









Title [27] XXVII COURTS - GENERAL PROVISIONS - SPECIAL REMEDIES

Chapter 2701 - COURTS OF RECORD - GENERAL PROVISIONS

Section 2701.01 - Amended and Renumbered RC 2503.44.

Effective Date: 03-17-1987



Section 2701.02 - Courts must render decisions within time limit.

When submitted to a court on motion, demurrer, or motion for new trial, or when submitted to a court on appeal on questions of law or on final trial on the issues joined, a cause begun in a court of record shall be determined and adjudicated within thirty days after such submission.

This section applies to causes sent to a referee or special master, and to motions affecting the confirmation, modification, or vacation of a report thereof. This section does not affect, alter, or change the rules of the supreme court.

Effective Date: 10-01-1953



Section 2701.03 - Disqualification of common pleas judge - affidavit.

(A) If a judge of the court of common pleas allegedly is interested in a proceeding pending before the court, allegedly is related to or has a bias or prejudice for or against a party to a proceeding pending before the court or a party's counsel, or allegedly otherwise is disqualified to preside in a proceeding pending before the court, any party to the proceeding or the party's counsel may file an affidavit of disqualification with the clerk of the supreme court in accordance with division (B) of this section.

(B) An affidavit of disqualification filed under section 2101.39 or 2501.13 of the Revised Code or division (A) of this section shall be filed with the clerk of the supreme court not less than seven calendar days before the day on which the next hearing in the proceeding is scheduled and shall include all of the following:

(1) The specific allegations on which the claim of interest, bias, prejudice, or disqualification is based and the facts to support each of those allegations or, in relation to an affidavit filed against a judge of a court of appeals, a specific allegation that the judge presided in the lower court in the same proceeding and the facts to support that allegation;

(2) The jurat of a notary public or another person authorized to administer oaths or affirmations;

(3) A certificate indicating that a copy of the affidavit has been served on the probate judge, judge of a court of appeals, or judge of a court of common pleas against whom the affidavit is filed and on all other parties or their counsel;

(4) The date of the next scheduled hearing in the proceeding or, if there is no hearing scheduled, a statement that there is no hearing scheduled.

(C)

(1) Except as provided in division (C)(2) of this section, when an affidavit of disqualification is presented to the clerk of the supreme court for filing under division (B) of this section, all of the following apply:

(a) The clerk of the supreme court shall accept the affidavit for filing and shall forward the affidavit to the chief justice of the supreme court.

(b) The supreme court shall send notice of the filing of the affidavit to the probate court served by the judge if the affidavit is filed against a probate court judge, to the clerk of the court of appeals served by the judge if the affidavit is filed against a judge of a court of appeals, or to the clerk of the court of common pleas served by the judge if the affidavit is filed against a judge of a court of common pleas.

(c) Upon receipt of the notice under division (C)(1)(b) of this section, the probate court, the clerk of the court of appeals, or the clerk of the court of common pleas shall enter the fact of the filing of the affidavit on the docket of the probate court, the docket of the court of appeals, or the docket in the proceeding in the court of common pleas.

(2) The clerk of the supreme court shall not accept an affidavit of disqualification presented for filing under division (B) of this section if it is not timely presented for filing or does not satisfy the requirements of divisions (B)(2), (3), and (4) of this section.

(D)

(1) Except as provided in divisions (D)(2) to (4) of this section, if the clerk of the supreme court accepts an affidavit of disqualification for filing under divisions (B) and (C) of this section, the affidavit deprives the judge against whom the affidavit was filed of any authority to preside in the proceeding until the chief justice of the supreme court, or a justice of the supreme court designated by the chief justice, rules on the affidavit pursuant to division (E) of this section.

(2) A judge against whom an affidavit of disqualification has been filed under divisions (B) and (C) of this section may do any of the following that is applicable:

(a) If, based on the scheduled hearing date, the affidavit was not timely filed, the judge may preside in the proceeding.

(b) If the proceeding is a domestic relations proceeding, the judge may issue any temporary order relating to spousal support pendente lite and the support, maintenance, and allocation of parental rights and responsibilities for the care of children.

(c) If the proceeding pertains to a complaint brought pursuant to Chapter 2151. or 2152. of the Revised Code, the judge may issue any temporary order pertaining to the relation and conduct of any other person toward a child who is the subject of a complaint as the interest and welfare of the child may require.

(3) A judge against whom an affidavit of disqualification has been filed under divisions (B) and (C) of this section may determine a matter that does not affect a substantive right of any of the parties.

(4) If the clerk of the supreme court accepts an affidavit of disqualification for filing under divisions (B) and (C) of this section, if the chief justice of the supreme court, or a justice of the supreme court designated by the chief justice, denies the affidavit of disqualification pursuant to division (E) of this section, and if, after the denial, a second or subsequent affidavit of disqualification regarding the same judge and the same proceeding is filed by the same party who filed or on whose behalf was filed the affidavit that was denied or by counsel for the same party who filed or on whose behalf was filed the affidavit that was denied, the judge against whom the second or subsequent affidavit is filed may preside in the proceeding prior to the ruling of the chief justice of the supreme court, or a justice designated by the chief justice, on the second or subsequent affidavit.

(E) If the clerk of the supreme court accepts an affidavit of disqualification for filing under divisions (B) and (C) of this section and if the chief justice of the supreme court, or any justice of the supreme court designated by the chief justice, determines that the interest, bias, prejudice, or disqualification alleged in the affidavit does not exist, the chief justice or the designated justice shall issue an entry denying the affidavit of disqualification. If the chief justice of the supreme court, or any justice of the supreme court designated by the chief justice, determines that the interest, bias, prejudice, or disqualification alleged in the affidavit exists, the chief justice or the designated justice shall issue an entry that disqualifies that judge from presiding in the proceeding and either order that the proceeding be assigned to another judge of the court of which the disqualified judge is a member, to a judge of another court, or to a retired judge.

Effective Date: 01-01-2002



Section 2701.031 - Disqualification of municipal or county court judge - affidavit.

(A) If a judge of a municipal or county court allegedly is interested in a proceeding pending before the judge, allegedly is related to or has a bias or prejudice for or against a party to a proceeding pending before the judge or to a party's counsel, or allegedly otherwise is disqualified to preside in a proceeding pending before the judge, any party to the proceeding or the party's counsel may file an affidavit of disqualification with the clerk of the court in which the proceeding is pending.

(B) An affidavit of disqualification shall be filed under this section with the clerk of the court in which the proceeding is pending not less than seven calendar days before the day on which the next hearing in the proceeding is scheduled and shall include all of the following:

(1) The specific allegations on which the claim of interest, bias, prejudice, or disqualification is based and the facts to support each of those allegations;

(2) The jurat of a notary public or another person authorized to administer oaths or affirmations;

(3) A certificate indicating that a copy of the affidavit has been served on the judge of the municipal or county court against whom the affidavit is filed and on all other parties or their counsel;

(4) The date of the next scheduled hearing in the proceeding or, if there is no hearing scheduled, a statement that there is no hearing scheduled.

(C)

(1) Except as provided in division (C)(2) of this section, when an affidavit of disqualification is presented to the clerk of a municipal or county court for filing under division (B) of this section, the clerk shall enter the fact of the filing on the docket in that proceeding and shall provide notice of the filing of the affidavit to one of the following:

(a) The presiding judge of the court of common pleas of the county;

(b) If there is no presiding judge of the court of common pleas of the county, a judge of the court of common pleas of the county.

(2) The clerk of the municipal or county court in which a proceeding is pending shall not accept an affidavit of disqualification presented for filing under division (B) of this section if it is not timely presented for filing or does not satisfy the requirements of divisions (B)(2), (3), and (4) of this section.

(D)

(1) Except as provided in divisions (D)(2) to (4) of this section, if the clerk of the municipal or county court in which a proceeding is pending accepts an affidavit of disqualification for filing under divisions (B) and (C) of this section, the affidavit deprives the judge of a municipal or county court against whom the affidavit was filed of any authority to preside in the proceeding until the judge who was notified pursuant to division (C)(1) of this section rules on the affidavit pursuant to division (E) of this section.

(2) A judge of a municipal or county court against whom an affidavit of disqualification has been filed under divisions (B) and (C) of this section may preside in the proceeding if, based on the scheduled hearing date, the affidavit was not timely filed.

(3) A judge of a municipal or county court against whom an affidavit of disqualification has been filed under divisions (B) and (C) of this section may determine a matter that does not affect a substantive right of any of the parties.

(4) If the clerk of a municipal or county court accepts an affidavit of disqualification for filing under divisions (B) and (C) of this section, if the judge who is notified pursuant to division (C)(1) of this section of the filing of the affidavit of disqualification denies the affidavit pursuant to division (E) of this section, and if, after the denial, a second or subsequent affidavit of disqualification regarding the same judge and the same proceeding is filed by the same party who filed or on whose behalf was filed the affidavit that was denied or by counsel for the same party who filed or on whose behalf was filed the affidavit that was denied, the judge of a municipal or county court against whom the second or subsequent affidavit is filed may preside in the proceeding prior to the ruling, by the judge who is notified pursuant to division (C)(1) of this section, on the second or subsequent affidavit pursuant to division (E) of this section.

(E) If the clerk of a municipal or county court accepts an affidavit of disqualification for filing under division (B) and (C) of this section and if the judge who is notified pursuant to division (C)(1) of this section of the filing of the affidavit determines that the interest, bias, prejudice, or disqualification alleged in the affidavit does not exist, the judge who is so notified shall issue an entry denying the affidavit of disqualification. If the judge who is notified pursuant to division (C)(1) of this section of the filing of the affidavit determines that the interest, bias, prejudice, or disqualification alleged in the affidavit exists, the judge who is so notified shall issue an entry that disqualifies the judge against whom the affidavit was filed from presiding in the proceeding and designate another judge of the municipal or county court, or of the court of common pleas, to preside in the proceeding in place of the disqualified judge.

Effective Date: 11-20-1996



Section 2701.04 - Removal of residence of judge.

If a judge of the supreme court removes his residence from this state, or a judge of the court of appeals from his district, or a judge of the court of common pleas from his county, he is deemed to have resigned and vacated his office. Thereupon the governor shall fill such vacancy.

Effective Date: 10-01-1953



Section 2701.05 - Commission to judge of the supreme court.

Each commission issued by the governor to a judge of the supreme court, upon the demand of such person, shall be delivered to him by the secretary of state. On or before the first day of his official term under such commission, the person to whom it is issued shall appear before the supreme court, or before a judge thereof if the court is not in session, and take the oath required by Section 7 of Article XV, Ohio Constitution and sections 3.22 and 3.23 of the Revised Code. The taking of such oath shall be shown by entry upon the journal of the supreme court.

Effective Date: 10-01-1953



Section 2701.06 - Transmitting commission.

The secretary of state shall transmit each commission issued by the governor to a judge of the court of appeals or a judge of the court of common pleas , to the clerk of the court of common pleas of the county in which that judge resides. The clerk shall receive the commission and forthwith transmit it to the person entitled to it. The person shall take the oath as provided in Section 7 of Article XV, Ohio Constitution and sections 3.22 and 3.23 of the Revised Code.

Effective Date: 10-01-1953; 2006 HB699 03-29-2007



Section 2701.07 - Court constables - duties.

When, in the opinion of the court, the business thereof so requires, each court of common pleas, court of appeals, and, in counties having at the last or any future federal census more than seventy thousand inhabitants, the probate court, may appoint one or more constables to preserve order, attend the assignment of cases in counties where more than two judges of the court of common pleas regularly hold court at the same time, and discharge such other duties as the court requires. When so directed by the court, each constable has the same powers as sheriffs to call and impanel jurors, except in capital cases.

Effective Date: 10-01-1953



Section 2701.08 - Court constables - compensation.

Each constable appointed under section 2701.07 of the Revised Code shall receive the compensation fixed by the judge or judges of the court making the appointment, to be paid monthly from the county treasury upon warrant of the county auditor.

In counties where only one judge holds court, the constable, when not attending the court of common pleas, shall upon order of the judge of such court of common pleas, and without additional compensation, attend the probate court and the court of appeals of such county.

Effective Date: 09-24-1963



Section 2701.09 - Publication of court calendar.

In any county in which a daily law journal is printed, the judges of the courts of record, other than the court of appeals, shall jointly designate such daily law journal as the journal in which shall be published all calendars of the courts of record in such county, which calendars shall contain the numbers and titles of causes, and names of attorneys appearing therein, together with the motion dockets and such particulars and notices respecting causes, as may be specified by the judges, and each notice required to be published by any of such judges.

In all cases, proceedings, administrations of estates, assignments, and matters pending in any of the courts of record of such counties in which legal notices or advertisements are required to be published, such law journal shall, once a week and on the same day of the week, publish an abstract of each such legal advertisement, but the jurisdiction over, or irregularity of, a proceeding, trial, or judgment shall not be affected by anything therein.

For the publication of such calendars, motion dockets, and notices, the fees for which are not fixed by law, the publisher of the paper shall receive a sum to be fixed by the judges for each case brought, to be paid in advance by the party filing the petition, transcripts for appeal, or lien, to be taxed in the costs and collected as other costs. For the publication of abstracts of legal advertising such publisher shall receive a sum to be fixed by the judges for each case, proceeding, or matter, in which such advertising is had, to be taxed and collected as a part of the costs thereof.

Effective Date: 10-29-1975



Section 2701.10 - Referrals for adjudication of civil actions or proceedings to retired judges.

(A) Any voluntarily retired judge, or any judge who is retired under Section 6 of Article IV, Ohio Constitution, may register with the clerk of any court of common pleas, municipal court, or county court for the purpose of receiving referrals for adjudication of civil actions or proceedings, and submissions for determination of specific issues or questions of fact or law in any civil action or proceeding, pending in the court. There is no limitation upon the number, type, or location of courts with which a retired judge may register under this division. Upon registration with the clerk of any court under this division, the retired judge is eligible to receive referrals and submissions from that court, in accordance with this section. Each court of common pleas, municipal court, and county court shall maintain an index of all retired judges who have registered with the clerk of that court pursuant to this division and shall make the index available to any person, upon request.

(B)

(1) The parties to any civil action or proceeding pending in any court of common pleas, municipal court, or county court unanimously may choose to have the action or proceeding in its entirety referred for adjudication, or to have any specific issue or question of fact or law in the action or proceeding submitted for determination, to a judge of their choosing who has registered with the clerk of that court in accordance with division (A) of this section.

If the parties unanimously do choose to have a referral or submission made to a retired judge pursuant to this section, all of the parties to the action or proceeding shall enter into a written agreement with the retired judge that does all of the following:

(a) Designates the retired judge to whom the referral or submission is to be made;

(b) If a submission is to be made, describes in detail the specific issue or question to be submitted;

(c) Indicates either of the following:

(i) That the action or proceeding in its entirety is to be referred to, and is to be tried, determined, and adjudicated by that retired judge;

(ii) Indicates that the issue or question is to be submitted, and is to be tried and determined by that retired judge.

(d) Indicates that the parties will assume the responsibility for providing facilities, equipment, and personnel reasonably needed by the retired judge during his consideration of the action or proceeding and will pay all costs arising out of the provision of the facilities, equipment, and personnel;

(e) Identifies an amount of compensation to be paid by the parties to the retired judge for his services and the manner of payment of the compensation.

(2) In any case described in division (B)(1) of this section, the agreement shall be filed with the clerk of the court or the judge before whom the action or proceeding is pending. Upon the filing of the agreement, the judge before whom the action or proceeding is pending, by journal entry, shall order the referral or submission in accordance with the agreement. No referral or submission shall be made to a retired judge under this section, unless the parties to the action or proceeding unanimously choose to have the referral or submission made, enter into an agreement of the type described in division (B)(1) of this section with the retired judge, and file the agreement in accordance with this division.

(C) Upon the entry of an order of referral or submission in accordance with division (B)(2) of this section, the retired judge to whom the referral or submission is made, relative to the action or proceeding referred or the issue or question submitted, shall have all of the powers, duties, and authority of an active judge of the court in which the action or proceeding is pending. The court in which the action or proceeding is pending is not required to provide the retired judge with court or other facilities, equipment, or personnel during his consideration of the action, proceeding, issue, or question. The retired judge shall not receive any compensation, other than that agreed to by the parties and the retired judge, for his services during his consideration of the action, proceeding, issue, or question.

(D) A retired judge to whom a referral is made under this section shall try all of the issues in the action or proceeding, shall prepare relevant findings of fact and conclusions of law, and shall enter a judgment in the action or proceeding in the same manner as if he were an active judge of the court. A retired judge to whom a submission is made under this section shall try the specific issue or question submitted, shall prepare relevant findings of fact or conclusions of law, shall make a determination on the issue or question submitted, and shall file the findings, conclusions, and determination with the clerk of the court in which the action or proceeding is pending. Any judgment entered, and any finding of fact, conclusion of law, or determination of an issue or question made, by a retired judge in accordance with this section shall have the same force and effect as if it had been entered or made by an active judge of the court, and any appeal from the judgment, finding, conclusion, or determination shall be made as if the judgment had been entered, or the finding, conclusion, or determination had been made, by an active judge of the court.

(E) Any judge who registers with any court in accordance with division (A) of this section may have his name removed from the index of registered retired judges maintained by that court at any time after the registration. On and after the date of removal of the name of a retired judge from the index of a court, the retired judge is not eligible under this section to receive referrals or submissions from that court.

(F) This section does not affect, and shall not be construed as affecting, the provisions of section 141.16 of the Revised Code. This section does not apply to any action or proceeding pending in a small claims division of a municipal court or county court.

Effective Date: 09-26-1984



Section 2701.11 - Rules for retirement for disability, removal and suspension for cause of judges.

Subject to rules implementing this section and section 2701.12 of the Revised Code that shall be promulgated by the supreme court, upon written and sworn complaint setting forth the cause or causes and after reasonable notice thereof and an opportunity to be heard, any judge may be retired for disability, removed for cause, or suspended, without pay, for cause by a commission composed of five judges of this state, all of whom shall be appointed by the supreme court from among judges of the courts of record located within the territorial jurisdiction in each of any five of the appellate districts, not including that within which the respondent judge resides.

Such a commission shall be appointed by the supreme court upon receipt of a report of its board of commissioners on grievances and discipline that such board has received a written and sworn complaint alleging that cause exists for retirement, removal, or suspension of a judge under section 2701.12 of the Revised Code, and that upon investigation and a finding by at least two-thirds of the members of such board that there is substantial credible evidence in support of such complaint. Any judge so retired, removed, or suspended may appeal, on the record made before the commission, from the commission's action to the supreme court. The commission, the court, or a judge of the court may stay execution of an order pending disposition of an appeal. The court may affirm, reverse, or modify the order of the commission.

Members of the commission shall be reimbursed from the state treasury for their actual and necessary expenses in connection with their service on the commission.

The administrative director of the supreme court shall be the secretary of each commission appointed to consider retirement, removal, or suspension of a judge. The secretary shall certify each order of a commission which commands the retirement, removal, or suspension of a judge to the governor, the chief justice of the supreme court, and the officer required by law to draw warrants for payment of the salary of such judge.

Upon the request of any such commission, the attorney general shall assist in the performance of its duties.

Effective Date: 04-04-1985



Section 2701.12 - Removal, suspension or retirement of judge.

(A) Cause for removal or suspension of a judge from office without pay under section 2701.11 of the Revised Code exists when he has, since first elected or appointed to judicial office:

(1) Engaged in any misconduct involving moral turpitude, or a violation of such of the canons of judicial ethics adopted by the supreme court as would result in a substantial loss of public respect for the office;

(2) Been convicted of a crime involving moral turpitude; or

(3) Been disbarred or suspended for an indefinite period from the practice of law for misconduct occurring before such election or appointment.

(B) Grounds for retirement of a judge from office for disability exist when he has a permanent physical or mental disability which prevents the proper discharge of the duties of his office.

(C) Grounds for suspension without pay of a judge from office for disability exist when he has a physical or mental disability which will prevent the proper discharge of the duties of his office for an indefinite time.

Effective Date: 10-30-1965



Section 2701.15 - Court may not order abortion.

No person shall be ordered by a court to submit to an abortion.

Effective Date: 09-16-1974



Section 2701.17 - Misprision of clerk.

A mistake, neglect, or omission of the clerk of a court is not a ground of error until it has been presented and acted upon in the court in which the mistake, neglect, or omission occurred.

Effective Date: 03-17-1987



Section 2701.18 - Premature judgment deemed clerical error.

Rendering judgment before the action stood for trial according to Title XIX [19], XXI [21], XXIII [23], XXV [25], XXVII [27], or XXIX [29] of the Revised Code and any rules applicable to a court shall be deemed a clerical error.

Effective Date: 03-17-1987



Section 2701.19 - Lien of judgment on appeal.

When the party against whom a judgment is rendered appeals his cause, the lien of the opposite party on the real estate of the appellant that was created by the judgment, shall not be removed or vacated. The real estate shall be bound in the same manner as if the appeal had not been taken, until final determination of the cause.

Effective Date: 03-17-1987



Section 2701.20 - Clerk's refusal of documents materially false or fraudulent.

(A) Notwithstanding any other provision of the Revised Code, if a person presents a document to the clerk of a court of record for filing or for docketing and indexing, the clerk may refuse to accept the document for filing or refuse to docket and index the document if the document is not required or authorized to be filed or to be docketed and indexed with the clerk or the clerk has reasonable cause to believe the document is materially false or fraudulent. This division does not create a duty upon the clerk to inspect, evaluate, or investigate a document that is presented for filing or for docketing and indexing.

(B) If the clerk of a court of record, pursuant to division (A) of this section, refuses to accept a document for filing or refuses to docket and index a document, the person who presented the document to the clerk may commence an action in or apply for an order from the court that the clerk serves to require the clerk to accept the document for filing or to docket and index the document. If the court determines that the document is appropriate for filing or for docketing and indexing, it shall order the clerk to accept the document for that purpose.

(C) If the clerk of a court of record, acting under this section in a manner that is not described in division (A)(6)(b) of section 2744.03 of the Revised Code, improperly refuses to accept a document for filing or refuses to docket and index a document, the clerk shall not be personally liable on account of the improper refusal and the surety that issued the bond shall not have a right of subrogation against the clerk on account of a claim made on the clerk's bond as a result of the improper refusal.

Effective Date: 11-06-1996






Chapter 2703 - SERVICE OF SUMMONS

Section 2703.01 to 2703.132 - [Repealed].

Effective Date: 07-01-1971



Section 2703.14 - Service by publication.

Service may be made by publication in any of the following cases:

(A) In an action for the recovery of real property or of an estate or interest in real property, when the defendant is not a resident of this state or his place of residence cannot be ascertained;

(B) In an action for the partition of real property, when the defendant is not a resident of this state or his place of residence cannot be ascertained;

(C) In an action to foreclose a mortgage or to enforce a lien or other encumbrance or charge on real property, when the defendant is not a resident of this state or his place of residence cannot be ascertained;

(D) In an action to compel the specific performance of a contract for the sale of real property, when the defendant is not a resident of this state or his place of residence cannot be ascertained;

(E) In connection with giving notice of the admission of a will to probate, when the place of residence of a defendant or other person entitled to notice is not known and cannot with reasonable diligence be ascertained;

(F) In an action by an executor, administrator, guardian, or trustee seeking the direction of the court respecting the trust or property to be administered and the rights of the parties in interest, when the defendant is not a resident of this state or his place of residence cannot be ascertained;

(G) In an action in which it is sought by a provisional remedy to take or to appropriate in any way property of the defendant, when the defendant is not a resident of this state or is a foreign corporation or his place of residence cannot be ascertained;

(H) In an action against a corporation organized under the laws of this state that has failed to elect officers or to appoint an agent upon whom service of summons can be made and that has no place of doing business in this state;

(I) In an action that relates to or the subject of which is real or personal property in this state, when the defendant has or claims a lien on the property or an actual or contingent interest in the property or the relief demanded consists wholly or partly in excluding him from any interest in the property, and the defendant is not a resident of this state or is a foreign corporation or his place of residence cannot be ascertained;

(J) In an action against an executor, administrator, or guardian who has given bond in that capacity in this state but who, at the time of the commencement of the action, is not a resident of this state or his place of residence cannot be ascertained;

(K) In an action or proceeding for a new trial or other relief after judgment, or to impeach a judgment or order for fraud, or to obtain an order of satisfaction thereof, when the defendant is not a resident of this state or his place of residence cannot be ascertained;

(L) In an action in which the defendant, being a resident of this state, has departed from the county of his residence with intent to delay or defraud his creditors or to avoid the service of a summons, or keeps himself concealed with a similar intent.

Effective Date: 06-23-1994



Section 2703.141 - Service of process by publication - foreclosure action.

(A) If service by publication is necessary in an action to foreclose a mortgage or to enforce a lien or other encumbrance or charge on real property, the party seeking service by publication shall cause the publication to be made once a week for three consecutive weeks instead of as provided by Civil Rule 4.4.

(B) In any county that has adopted a permanent parcel system, the parcel may be described in the notice described in division (A) of this section by listing the complete street address and the parcel number, instead of also with a complete legal description, or the parcel may be described in the notice by listing the complete street address of the parcel and by indicating that the complete legal description of the parcel may be obtained from the county auditor.

Effective Date: 2008 HB138 09-11-2008



Section 2703.15 to 2703.19 - [Repealed].

Effective Date: 07-01-1971



Section 2703.20 - Service of process upon nonresident owners or operators of motor vehicles.

Any nonresident of this state, being the operator or owner of any motor vehicle, who accepts the privilege extended by the laws of this state to nonresident operators and owners, of operating a motor vehicle or of having the same operated, within this state, or any resident of this state, being the licensed operator or owner of any motor vehicle under the laws of this state, who subsequently becomes a nonresident or conceals his whereabouts, by such acceptance or licensure and by the operation of such motor vehicle within this state makes the secretary of state of the state of Ohio his agent for the service of process in any civil suit or proceeding instituted in the courts of this state against such operator or owner of such motor vehicle, arising out of, or by reason of, any accident or collision occurring within this state in which such motor vehicle is involved. Such appointment shall be irrevocable and binding upon the executor or administrator of such nonresident operator or owner.

Such process shall be served, by the officer to whom the same is directed, or by the sheriff of Franklin county, who may be deputized for such purposes by the officer to whom the service is directed, upon the secretary of state by leaving at the office of the secretary of state, at least fifteen days before the return day of such process, a true and attested copy thereof, and by sending to the defendant, by registered mail, postage prepaid, a like true and attested copy, with an indorsement thereon of the service upon said secretary of state, addressed to such defendant at his last known address. The registered mail return receipt of such defendant shall be attached to and made a part of the return of service of such process.

Where the nonresident operator or owner dies prior to the commencement of an action brought pursuant to this section, service of process may be made on the executor or administrator of such nonresident operator or owner in the same manner and on the same notice as is provided in the case of a nonresident operator or owner. Where an action has been commenced under the provisions of this section by service on a defendant who dies thereafter the court must allow the action to be continued against his executor or administrator upon motion with such notice as the court deems proper. Where the nonresident operator or owner of such motor vehicle is an infant, service in the manner provided in this section shall be made upon the infant only, and service upon the persons named in section 2703.13 of the Revised Code shall not be required.

Effective Date: 10-04-1955



Section 2703.201 - Nonresident owners and other operators of aircraft service of summons.

Any nonresident of this state, being the pilot, operator, legal or equitable owner, lessor, or lessee of any aircraft, who accepts the privilege of operating an aircraft, or of having the same operated within or over this state, or any resident of this state, being the pilot, operator, legal or equitable owner, lessor, or lessee of any aircraft, who subsequently becomes a nonresident or conceals his whereabouts, by operation of such aircraft within or over this state makes the secretary of state of this state his agent for the service of summons in any civil suit or proceeding instituted in the courts of this state against any pilot, operator, legal or equitable owner, lessor, or lessee of such aircraft arising out of or by reason of any damage, accident, or injury occurring within this state during such operation. Such appointment is irrevocable and binding upon the executor or administrator of such nonresident pilot, operator, legal or equitable owner, lessor, or lessee.

Such summons shall be served by the officer to whom the same is directed or by the sheriff of Franklin county, who may be deputized for such purposes by the officer to whom the service is directed, upon the secretary of state by leaving at the office of the secretary of state at least fifteen days before the return day of such process, a true and attested copy thereof, and by sending to the defendant, by registered or certified mail, return receipt requested, postage prepaid, a true and attested copy with an endorsement thereon of the service upon said secretary of state, addressed to the defendant at his last known address. The registered or certified mail return receipt of such defendant shall be attached to and made a part of the return of service of such summons. The return day shall be the third Monday after the date of such summons.

Where the nonresident pilot, operator, legal or equitable owner, lessor, or lessee dies prior to the commencement of an action brought pursuant to this section, service of summons shall be made on the executor or administrator of such nonresident pilot, operator, legal or equitable owner, lessor, or lessee in the same manner and by the same notice as is provided in the case of a nonresident pilot, operator, legal or equitable owner, lessor, or lessee. Where an action has been commenced under this section by service on a defendant who dies thereafter, the court must allow the action to be continued against his executor or administrator upon motion with such notice as the court deems proper. Where the nonresident pilot, operator, legal or equitable owner, lessor, or lessee of such aircraft is an infant, service in the manner provided in this section shall be made upon the infant only and service upon the persons named in section 2703.13 of the Revised Code is not required.

Effective Date: 01-23-1963



Section 2703.21 to 2703.23 - [Repealed].

Effective Date: 07-01-1971



Section 2703.24 - Proceedings when name of party is unknown.

When it appears by affidavit that the name and residence of a necessary party are unknown to the plaintiff, proceedings against him may be had without naming him; and the court shall make an order respecting the publication of notice, but the order shall require not less than six weeks' publication.

Effective Date: 10-04-1955



Section 2703.25 - [Repealed].

Effective Date: 07-01-1971



Section 2703.26 - Lis pendens in general.

When a complaint is filed, the action is pending so as to charge a third person with notice of its pendency. While pending, no interest can be acquired by third persons in the subject of the action, as against the plaintiff's title.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 2703.27 - Lis pendens as to suits in other counties.

When a part of real property, the subject matter of an action, is situated in a county other than the one in which the action is brought, a certified copy of the judgment in such action must be recorded in the county recorder's office of such other county before it operates therein as notice so as to charge third persons, as provided in section 2703.26 of the Revised Code. It shall operate as such notice, without record, in the county where it is rendered. This section does not apply to actions or proceedings under any statute which does not require such record.

Effective Date: 10-01-1953



Section 2703.28 - [Repealed].

Effective Date: 07-01-1971



Section 2703.29 - Service of summons on cross petition upon nonresident plaintiff.

When a plaintiff is not a resident of the state and a defendant files a cross petition, service of summons on the cross petition may be made upon such nonresident plaintiff by registered mail directed to the plaintiff at the address listed by plaintiff with the clerk of courts of the county in which the action is pending and return of the sheriff shall be in accordance with section 2703.23 of the Revised Code.

Thereafter continued prosecution of the case by the nonresident plaintiff shall be deemed a waiver of service of summons on the cross petition.

Effective Date: 07-23-1965






Chapter 2705 - CONTEMPT OF COURT

Section 2705.01 - Summary punishment for contempt.

A court, or judge at chambers, may summarily punish a person guilty of misbehavior in the presence of or so near the court or judge as to obstruct the administration of justice.

Effective Date: 10-01-1953



Section 2705.02 - Acts in contempt of court.

A person guilty of any of the following acts may be punished as for a contempt:

(A) Disobedience of, or resistance to, a lawful writ, process, order, rule, judgment, or command of a court or officer;

(B) Misbehavior of an officer of the court in the performance of official duties, or in official transactions;

(C) A failure to obey a subpoena duly served, or a refusal to be sworn or to answer as a witness, when lawfully required;

(D) The rescue, or attempted rescue, of a person or of property in the custody of an officer by virtue of an order or process of court held by the officer;

(E) A failure upon the part of a person recognized to appear as a witness in a court to appear in compliance with the terms of the person's recognizance;

(F) A failure to comply with an order issued pursuant to section 3109.19 or 3111.81 of the Revised Code;

(G) A failure to obey a subpoena issued by the department of job and family services or a child support enforcement agency pursuant to section 5101.37 of the Revised Code;

(H) A willful failure to submit to genetic testing, or a willful failure to submit a child to genetic testing, as required by an order for genetic testing issued under section 3111.41 of the Revised Code.

Effective Date: 03-22-2001



Section 2705.03 - Hearing.

In cases under section 2705.02 of the Revised Code, a charge in writing shall be filed with the clerk of the court, an entry thereof made upon the journal, and an opportunity given to the accused to be heard, by himself or counsel. This section does not prevent the court from issuing process to bring the accused into court, or from holding him in custody, pending such proceedings.

Effective Date: 10-01-1953



Section 2705.031 - Initiating contempt action for failure to pay support or comply with visitation order.

(A) As used in this section, "Title IV-D case" has the same meaning as in section 3125.01 of the Revised Code.

(B)

(1) Any party who has a legal claim to any support ordered for a child, spouse, or former spouse may initiate a contempt action for failure to pay the support. In Title IV-D cases, the contempt action for failure to pay support also may be initiated by an attorney retained by the party who has the legal claim, the prosecuting attorney, or an attorney of the department of job and family services or the child support enforcement agency.

(2) Any parent who is granted parenting time rights under a parenting time order or decree issued pursuant to section 3109.051 or 3109.12 of the Revised Code, any person who is granted visitation rights under a visitation order or decree issued pursuant to section 3109.051, 3109.11, or 3109.12 of the Revised Code or pursuant to any other provision of the Revised Code, or any other person who is subject to any parenting time or visitation order or decree, may initiate a contempt action for a failure to comply with, or an interference with, the order or decree.

(C) In any contempt action initiated pursuant to division (B) of this section, the accused shall appear upon the summons and order to appear that is issued by the court. The summons shall include all of the following:

(1) Notice that failure to appear may result in the issuance of an order of arrest, and in cases involving alleged failure to pay support, the issuance of an order for the payment of support by withholding an amount from the personal earnings of the accused or by withholding or deducting an amount from some other asset of the accused;

(2) Notice that the accused has a right to counsel, and that if indigent, the accused must apply for a public defender or court appointed counsel within three business days after receipt of the summons;

(3) Notice that the court may refuse to grant a continuance at the time of the hearing for the purpose of the accused obtaining counsel, if the accused fails to make a good faith effort to retain counsel or to obtain a public defender;

(4) Notice of the potential penalties that could be imposed upon the accused, if the accused is found guilty of contempt for failure to pay support or for a failure to comply with, or an interference with, a parenting time or visitation order or decree;

(5) Notice that the court may grant limited driving privileges under section 4510.021 of the Revised Code pursuant to a request made by the accused, if the driver's license was suspended based on a notice issued pursuant to section 3123.54 of the Revised Code by the child support enforcement agency and if the request is accompanied by a recent noncertified copy of a driver's abstract from the registrar of motor vehicles.

(D) If the accused is served as required by the Rules of Civil Procedure or by any special statutory proceedings that are relevant to the case, the court may order the attachment of the person of the accused upon failure to appear as ordered by the court.

(E) The imposition of any penalty for contempt under section 2705.05 of the Revised Code shall not eliminate any obligation of the accused to pay any past, present, or future support obligation or any obligation of the accused to comply with or refrain from interfering with the parenting time or visitation order or decree. The court shall have jurisdiction to make a finding of contempt for the failure to pay support and to impose the penalties set forth in section 2705.05 of the Revised Code in all cases in which past due support is at issue even if the duty to pay support has terminated, and shall have jurisdiction to make a finding of contempt for a failure to comply with, or an interference with, a parenting time or visitation order or decree and to impose the penalties set forth in section 2705.05 of the Revised Code in all cases in which the failure or interference is at issue even if the parenting time or visitation order or decree no longer is in effect.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 03-22-2001



Section 2705.04 - Right of accused to bail.

In proceedings under section 2705.02 of the Revised Code, if the writ is not returnable forthwith, the court may fix the amount of a bond to be given by the accused, with surety to the satisfaction of the sheriff. Upon the return of a writ, when it is not convenient to hear the charge without delay, the court shall fix the amount of a bond to be given, with surety to the satisfaction of the clerk of the court, for the appearance of the accused to answer the charge.

On the execution of such bond, the accused shall be released from custody.

Effective Date: 10-01-1953



Section 2705.05 - Hearings for contempt proceedings.

(A) In all contempt proceedings, the court shall conduct a hearing. At the hearing, the court shall investigate the charge and hear any answer or testimony that the accused makes or offers and shall determine whether the accused is guilty of the contempt charge. If the accused is found guilty, the court may impose any of the following penalties:

(1) For a first offense, a fine of not more than two hundred fifty dollars, a definite term of imprisonment of not more than thirty days in jail, or both;

(2) For a second offense, a fine of not more than five hundred dollars, a definite term of imprisonment of not more than sixty days in jail, or both;

(3) For a third or subsequent offense, a fine of not more than one thousand dollars, a definite term of imprisonment of not more than ninety days in jail, or both.

(B) In all contempt proceedings initiated pursuant to section 2705.031 of the Revised Code against an employer, the bureau of workers' compensation, an employer that is paying workers' compensation benefits, a board, board of trustees, or other governing entity of a retirement system, person paying or distributing income to an obligor under a support order, or financial institution that is ordered to withhold or deduct an amount of money from the income or other assets of a person required to pay support and that fails to withhold or deduct the amount of money as ordered by the support order, the court also may require the employer, the bureau of workers' compensation, an employer that is paying workers' compensation benefits, a board, board of trustees, or other governing entity of a retirement system, person paying or distributing income to an obligor under a support order, or financial institution to pay the accumulated support arrearages.

Effective Date: 12-01-1986



Section 2705.06 - Imprisonment until order obeyed.

When the contempt consists of the omission to do an act which the accused yet can perform, he may be imprisoned until he performs it.

Effective Date: 10-01-1953



Section 2705.07 - Proceedings when party released on bail fails to appear.

If the party released on bail under section 2705.04 of the Revised Code fails to appear upon the day named, the court may issue another order of arrest, or order the bond for his appearance to be prosecuted, or both. If the bond is prosecuted, the measure of damages in the action is the extent of loss or injury sustained by the aggrieved party by reason of the misconduct for which the contempt was prosecuted, and the costs of the proceeding. Such recovery is for the benefit of the party injured.

Effective Date: 10-01-1953



Section 2705.08 - Release of prisoner committed for contempt.

When a person is committed to jail for contempt, the court or judge who made the order may discharge him from imprisonment when it appears that the public interest will not suffer thereby.

Effective Date: 10-01-1953



Section 2705.09 - Judgment final.

The judgment and orders of a court or officer made in cases of contempt may be reviewed on appeal. Appeal proceedings shall not suspend execution of the order or judgment until the person in contempt files a bond in the court rendering the judgment, or in the court or before the officer making the order, payable to the state, with sureties to the acceptance of the clerk of that court, in an amount fixed by the reviewing court, or a judge thereof, conditioned that if judgment is rendered against such person he will abide by and perform the order or judgment.

Effective Date: 10-01-1953



Section 2705.10 - Alternative remedy.

This chapter furnishes a remedy in cases not provided for by another section of the Revised Code.

Effective Date: 03-17-1987






Chapter 2707 - AMERCEMENT

Section 2707.01 - Amercement of officer.

If an execution or order of sale directed to an officer comes to his hands to be executed, and he neglects or refuses to execute it; or if he neglects or refuses to sell property of any kind which, by a writ or order, he is directed to sell; or fails to call an inquest, or to return to the clerk's office a copy of the certificate of appraisement made by the inquest; or neglects to return to the proper court an execution or order of sale to him directed on or before the return day thereof; or neglects to return a correct inventory of personal property taken on execution unless he returns that the amount of the judgment, including costs, has been paid to him; or neglects, on demand, to pay to the person entitled thereto, money by him collected or received for the use of such person; or neglects or refuses, on demand, to pay the judgment debtor all money by him received on sale made, beyond what is sufficient to satisfy the writ or order of sale, with interest and costs, on motion in court, and notice thereof, in writing, as provided in section 2707.02 of the Revised Code, such officer shall be amerced in the amount of such judgment, including costs, with ten per cent thereon, to and for the use of the plaintiff or defendant.

Effective Date: 10-01-1953



Section 2707.02 - Notice of motion for amercement.

If the officer resides in the county in which the motion mentioned in section 2707.01 of the Revised Code is made, notice shall be served upon him at least two days before it is heard. If he is an officer of another county, the notice shall be served upon him, or left at his office, at least fifteen days before the first day of the term at which the motion will be heard, or sent to him by mail at least sixty days before such day.

Effective Date: 10-01-1953



Section 2707.03 - Amercement for not serving or returning process.

If an officer fails to execute a summons, order, execution, or other process directed to him, or to return it, as required by law, unless he makes it appear, to the satisfaction of the court, that he was prevented by unavoidable accident from so doing, he shall be amerced, upon motion and notice, as provided in sections 2707.01 and 2707.02 of the Revised Code, in a sum not exceeding one thousand dollars, and be liable to the action of any person aggrieved by such failure. Such officer is not liable to an action or amercement for a failure to execute such process directed to him from a county other than that in which he was elected, unless his fees are deposited with the clerk who issued the process, and an indorsement is made and subscribed by such clerk thereon at the time of its issue, in these words: "Funds are deposited to pay the sheriff on this process."

Effective Date: 10-01-1953



Section 2707.04 - Clerks may be amerced for not paying over money.

If a clerk of a court neglects or refuses, on demand, to pay, to the person entitled thereto, money by him received in his official capacity for the use of such person, he may be amerced, on motion and notice as provided in sections 2707.01 and 2707.02 of the Revised Code.

Effective Date: 10-01-1953



Section 2707.05 - Amount of amercement for not paying over money.

When the cause of amercement is the refusal to pay over money collected, the officer shall not be amerced in a greater sum than the amount withheld, with ten per cent thereon.

Effective Date: 10-01-1953



Section 2707.06 - Surety may be made party to judgment.

A surety of an officer may be made party to the judgment rendered against such officer under sections 2707.01 to 2707.05, inclusive, of the Revised Code, by action, but the goods and chattels, and lands and tenements, of such surety shall not be liable to execution when sufficient goods and chattels, and lands and tenements, of the officer against whom execution is issued, can be found to satisfy the execution. Either party may proceed against the officer by attachment.

Effective Date: 10-01-1953



Section 2707.07 - Officer may have execution on original judgment.

If an officer who is amerced has not collected the amount of the original judgment, he may sue out an execution and collect, for his own use, the amount of the judgment, in the name of the original plaintiff.

Effective Date: 10-01-1953






Chapter 2709 - APPROPRIATION OF PROPERTY [REPEALED]

Section 2709.01 to 2709.12 - [Repealed].

Effective Date: 01-01-1966



Section 2709.13, 2709.14 - [Repealed].

Effective Date: 08-16-1961



Section 2709.15 to 2709.46 - [Repealed].

Effective Date: 01-01-1966






Chapter 2710 - UNIFORM MEDIATION ACT

Section 2710.01 - Definitions.

As used in sections 2710.01 to 2710.10 of the Revised Code:

(A) "Mediation" means any process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

(B) "Mediation communication" means a statement, whether oral, in a record, verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator.

(C) "Mediator" means an individual who conducts a mediation.

(D) "Nonparty participant" means a person, other than a party or mediator, that participates in a mediation.

(E) "Mediation party" means a person that participates in a mediation and whose agreement is necessary to resolve the dispute.

(F) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, agency or instrumentality of the state or of any political subdivision of the state, public corporation, or any other legal or commercial entity.

(G) "Proceeding" means either of the following:

(1) A judicial, administrative, arbitral, or other adjudicative process, including related pre-hearing and post-hearing motions, conferences, and discovery;

(2) A legislative hearing or similar process.

(H) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(I) "Sign" means either of the following:

(1) To execute or adopt a tangible symbol with the present intent to authenticate a record;

(2) To attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.

Effective Date: 10-29-2005



Section 2710.02 - Application of chapter.

(A) Except as otherwise provided in division (B) or (C) of this section, sections 2710.01 to 2710.10 of the Revised Code apply to a mediation under any of the following circumstances:

(1) The mediation parties are required to mediate by statute or court or administrative agency rule or referred to mediation by a court, administrative agency, or arbitrator.

(2) The mediation parties and the mediator agree to mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure.

(3) The mediation parties use as a mediator an individual who holds himself or herself out as a mediator, or the mediation is provided by a person that holds itself out as providing mediation.

(B) Sections 2710.01 to 2710.10 of the Revised Code do not apply to a mediation in which any of the following apply:

(1) The mediation relates to the establishment, negotiation, administration, or termination of a collective bargaining relationship.

(2) The mediation relates to a dispute that is pending under or is part of the processes established by a collective bargaining agreement, except that sections 2710.01 to 2710.10 of the Revised Code apply to a mediation arising out of a dispute that has been filed with an administrative agency or court.

(3) The mediation is conducted by a judge or magistrate who might make a ruling on the case.

(4) The mediation is conducted under the auspices of either of the following:

(a) A primary or secondary school if all the parties are students;

(b) A correctional institution for youths if all the parties are residents of that institution.

(C) If the parties agree in advance in a signed record, or a record of proceeding reflects agreement by the parties, that all or part of a mediation is not privileged, the privileges under sections 2710.03, 2710.04, and 2710.05 of the Revised Code do not apply to the mediation or part agreed upon. However, sections 2710.03, 2710.04, and 2710.05 of the Revised Code do apply to a mediation communication made by a person that has not received actual notice of the agreement before the communication is made.

Effective Date: 10-29-2005



Section 2710.03 - Mediation communications privileged.

(A) Except as otherwise provided in section 2710.05 of the Revised Code, a mediation communication is privileged as provided in division (B) of this section and is not subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided in section 2710.04 of the Revised Code.

(B) In a proceeding, the following privileges apply:

(1) A mediation party may refuse to disclose, and may prevent any other person from disclosing, a mediation communication.

(2) A mediator may refuse to disclose a mediation communication. A mediator may prevent any other person from disclosing a mediation communication of the mediator.

(3) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

(C) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.

Effective Date: 10-29-2005



Section 2710.04 - Waiver of privilege - privilege precluded.

(A) A privilege under section 2710.03 of the Revised Code may be waived in a record or orally during a proceeding if it is expressly waived by all mediation parties and by whichever of the following is applicable:

(1) In the case of the privilege of a mediator, it is expressly waived by the mediator.

(2) In the case of the privilege of a nonparty participant, it is expressly waived by the nonparty participant.

(B) A person that discloses or makes a representation about a mediation communication that prejudices another person in a proceeding is precluded from asserting a privilege under section 2710.03 of the Revised Code, but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.

(C) A person that intentionally uses a mediation to plan, attempt to commit, or commit a crime or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under section 2710.03 of the Revised Code.

Effective Date: 10-29-2005



Section 2710.05 - Exceptions to privilege - partial admission of nonprivileged communication.

(A) There is no privilege under section 2710.03 of the Revised Code for a mediation communication to which any of the following applies:

(1) The mediation communication is contained in a written agreement evidenced by a record signed by all parties to the agreement.

(2) The mediation communication is available to the public under section 149.43 of the Revised Code or made during a session of a mediation that is open, or is required by law to be open, to the public;

(3) The mediation communication is an imminent threat or statement of a plan to inflict bodily injury or commit a crime of violence.

(4) The mediation communication is intentionally used to plan, attempt to commit, or commit a crime or to conceal an ongoing crime or ongoing criminal activity.

(5) The mediation communication is sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediator.

(6) Except as otherwise provided in division (C) of this section, the mediation communication is sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation.

(7) Except as provided in sections 2317.02 and 3109.052 of the Revised Code, the mediation communication is sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation in a proceeding in which a child or adult protective services agency is a party, unless the case is referred by a court to mediation and a public agency participates.

(8) The mediation communication is required to be disclosed pursuant to section 2921.22 of the Revised Code.

(9) The mediation communication is sought in connection with or offered in any criminal proceeding involving a felony, a delinquent child proceeding based on what would be a felony if committed by an adult, or a proceeding initiated by the state or a child protection agency in which it is alleged that a child is an abused, neglected, or dependent child.

(B) There is no privilege under section 2710.03 of the Revised Code if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that the disclosure is necessary in the particular case to prevent a manifest injustice, and that the mediation communication is sought or offered in either of the following:

(1) A court proceeding involving a misdemeanor;

(2) Except as otherwise provided in division (C) of this section, a proceeding to prove a claim to rescind or reform or a defense to avoid liability on a contract arising out of the mediation.

(C) A mediator may not be compelled to provide evidence of a mediation communication referred to in division (A)(6) or (B)(2) of this section.

(D) If a mediation communication is not privileged under division (A) or (B) of this section, only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under division (A) or (B) of this section does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.

Effective Date: 10-29-2005



Section 2710.06 - Communication or disclosure by mediator.

(A) Except as provided in division (B) of this section and section 3109.052 of the Revised Code, a mediator shall not make a report, assessment, evaluation, recommendation, finding, or other communication regarding a mediation to a court, department, agency, or officer of this state or its political subdivisions that may make a ruling on the dispute that is the subject of the mediation.

(B) A mediator may disclose any of the following:

(1) Whether the mediation occurred or has terminated, whether a settlement was reached, and attendance;

(2) A mediation communication as permitted by section 2710.07 of the Revised Code;

(3) A mediation communication evidencing abuse, neglect, abandonment, or exploitation of an individual to a public agency responsible for protecting individuals against abuse, neglect, abandonment, or exploitation.

(C) A communication made in violation of division (A) of this section shall not be considered by a court, administrative agency, or arbitrator.

Effective Date: 10-29-2005



Section 2710.07 - Confidentiality of mediation communications.

Except as provided in sections 121.22 and 149.43 of the Revised Code, mediation communications are confidential to the extent agreed by the parties or provided by other sections of the Revised Code or rules adopted under any section of the Revised Code.

Effective Date: 10-29-2005



Section 2710.08 - Inquiry by proposed mediator - disclosures - qualifications - impartiality.

(A) Before accepting a mediation, an individual who is requested to serve as a mediator shall do both of the following:

(1) Make an inquiry that is reasonable under the circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation;

(2) Disclose any known fact described in division (A)(1) of this section to the mediation parties as soon as is practical before accepting a mediation.

(B) If a mediator learns any fact described in division (A)(1) of this section after accepting a mediation, the mediator shall disclose it to the mediation parties as soon as is practicable.

(C) At the request of a mediation party, an individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.

(D) A person that violates division (A), (B), (C), or (G) of this section is precluded from asserting a privilege under section 2710.03 of the Revised Code.

(E) Divisions (A), (B), (C), and (G) of this section do not apply when the mediation is conducted by a judge who might make a ruling on the case.

(F) Sections 2710.01 to 2710.10 of the Revised Code do not require that a mediator have a special qualification by background or profession.

(G) A mediator shall be impartial, unless after disclosure of the facts required to be disclosed by divisions (A) and (B) of this section the parties agree otherwise.

Effective Date: 10-29-2005



Section 2710.09 - Participation of party's attorney - withdrawal of mediator.

An attorney or other individual designated by a party may accompany the party to and participate in a mediation. A waiver of participation given before the mediation may be rescinded. A mediator may withdraw as mediator at any time.

Effective Date: 10-29-2005



Section 2710.10 - Preemption of federal electronic signatures statute.

Sections 2710.01 to 2710.10 of the Revised Code may modify, limit, or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but sections 2710.01 to 2710.10 of the Revised Code shall not modify, limit, or supersede section 101(c) of that act or authorize electronic delivery of any of the notices described in section 103(b) of that act.

Effective Date: 10-29-2005






Chapter 2711 - ARBITRATION

Section 2711.01 - Provision in contract for arbitration of controversies valid - exceptions.

(A) A provision in any written contract, except as provided in division (B) of this section, to settle by arbitration a controversy that subsequently arises out of the contract, or out of the refusal to perform the whole or any part of the contract, or any agreement in writing between two or more persons to submit to arbitration any controversy existing between them at the time of the agreement to submit, or arising after the agreement to submit, from a relationship then existing between them or that they simultaneously create, shall be valid, irrevocable, and enforceable, except upon grounds that exist at law or in equity for the revocation of any contract.

(B)

(1) Sections 2711.01 to 2711.16 of the Revised Code do not apply to controversies involving the title to or the possession of real estate, with the following exceptions:

(a) Controversies involving the amount of increased or decreased valuation of the property at the termination of certain periods, as provided in a lease;

(b) Controversies involving the amount of rentals due under any lease;

(c) Controversies involving the determination of the value of improvements at the termination of any lease;

(d) Controversies involving the appraisal of property values in connection with making or renewing any lease;

(e) Controversies involving the boundaries of real estate.

(2) Sections 2711.01 to 2711.16 of the Revised Code do not apply to controversies involving international commercial arbitration or conciliation that are subject to Chapter 2712. of the Revised Code.

Effective Date: 10-23-1991



Section 2711.02 - Court may stay trial.

(A) As used in this section and section 2711.03 of the Revised Code, "commercial construction contract" means any written contract or agreement for the construction of any improvement to real property, other than an improvement that is used or intended to be used as a single-family, two-family, or three-family detached dwelling house and accessory structures incidental to that use.

(B) If any action is brought upon any issue referable to arbitration under an agreement in writing for arbitration, the court in which the action is pending, upon being satisfied that the issue involved in the action is referable to arbitration under an agreement in writing for arbitration, shall on application of one of the parties stay the trial of the action until the arbitration of the issue has been had in accordance with the agreement, provided the applicant for the stay is not in default in proceeding with arbitration.

(C) Except as provided in division (D) of this section, an order under division (B) of this section that grants or denies a stay of a trial of any action pending arbitration, including, but not limited to, an order that is based upon a determination of the court that a party has waived arbitration under the arbitration agreement, is a final order and may be reviewed, affirmed, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

(D) If an action is brought under division (B) of this section upon any issue referable to arbitration under an agreement in writing for arbitration that is included in a commercial construction contract, an order under that division that denies a stay of a trial of the action pending arbitration, including, but not limited to, an order that is based upon a determination of the court that a party has waived arbitration under the arbitration agreement, is a final order and may be reviewed, affirmed, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 03-15-2001



Section 2711.03 - Enforcing arbitration agreement.

(A) The party aggrieved by the alleged failure of another to perform under a written agreement for arbitration may petition any court of common pleas having jurisdiction of the party so failing to perform for an order directing that the arbitration proceed in the manner provided for in the written agreement. Five days' notice in writing of that petition shall be served upon the party in default. Service of the notice shall be made in the manner provided for the service of a summons. The court shall hear the parties, and, upon being satisfied that the making of the agreement for arbitration or the failure to comply with the agreement is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the agreement.

(B) If the making of the arbitration agreement or the failure to perform it is in issue in a petition filed under division (A) of this section, the court shall proceed summarily to the trial of that issue. If no jury trial is demanded as provided in this division, the court shall hear and determine that issue. Except as provided in division (C) of this section, if the issue of the making of the arbitration agreement or the failure to perform it is raised, either party, on or before the return day of the notice of the petition, may demand a jury trial of that issue. Upon the party's demand for a jury trial, the court shall make an order referring the issue to a jury called and impaneled in the manner provided in civil actions. If the jury finds that no agreement in writing for arbitration was made or that there is no default in proceeding under the agreement, the proceeding shall be dismissed. If the jury finds that an agreement for arbitration was made in writing and that there is a default in proceeding under the agreement, the court shall make an order summarily directing the parties to proceed with the arbitration in accordance with that agreement.

(C) If a written agreement for arbitration is included in a commercial construction contract and the making of the arbitration agreement or the failure to perform it is in issue in a petition filed under division (A) of this section, the court shall proceed summarily to the trial of that issue, and the court shall hear and determine that issue.

Effective Date: 03-15-2001



Section 2711.04 - Appointment of arbitrator.

If, in the arbitration agreement, provision is made for a method of naming or appointing an arbitrator or an umpire, such method shall be followed. If no method is provided therein, or if a method is provided and any party thereto fails to avail himself of such method, or if for any other reason there is a lapse in the naming of an arbitrator or an umpire, or in filling a vacancy, then upon the application of either party to the controversy the court of common pleas in the county in which the arbitration is to be held shall, within fifteen days after such application is made, appoint an arbitrator or umpire, who shall act under said agreement with the same effect as if he had been specifically named therein. Unless otherwise provided in the agreement, the arbitration shall be by a single arbitrator.

Effective Date: 10-01-1953



Section 2711.05 - Hearing of application.

Any application to the court of common pleas under sections 2711.01 to 2711.15, inclusive, of the Revised Code, shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise expressly provided in such sections.

Effective Date: 10-01-1953



Section 2711.06 - Powers and duties of arbitrators - subpoena of witnesses, failure to obey.

When more than one arbitrator is agreed to, all the arbitrators shall sit at the hearing of the controversy unless, by consent in writing, all parties agree to proceed with the hearing with a less[er] number. The arbitrators selected either as prescribed in sections 2711.01 to 2711.15, inclusive, of the Revised Code, or otherwise, or a majority of them, may administer oaths or affirmations to witnesses, fix the time and place of their hearings, adjourn their meetings from day to day or for a longer time, and also from place to place, and may subpoena in writing any person to attend before any of them as a witness and in a proper case to bring with him any book, record, document, or paper which is deemed material as evidence in the case. The fees for such attendance shall be the same as the fees of witnesses in the court of common pleas. The subpoena shall issue in the name of the arbitrators, or a majority of them, and shall be signed by the arbitrators, or a majority of them, and shall be directed to said person and shall be served in the same manner as subpoenas to appear and testify before such court. If any person so subpoenaed to testify refuses or neglects to obey such subpoena, upon petition, the court of common pleas in the county in which such arbitrators, or a majority of them, are sitting may compel the attendance of such person before said arbitrators, or punish said person for contempt in the same manner provided for securing the attendance of witnesses or their punishment for neglect or refusal to attend in such court.

Effective Date: 10-01-1953



Section 2711.07 - Depositions.

Upon petition approved by the arbitrators, or by a majority of them, the court of common pleas in the county in which such arbitrators, or a majority of them, are sitting may direct the taking of depositions to be used as evidence before the arbitrators, in the same manner and for the same reasons as provided by law for the taking of depositions in suits or proceedings pending in such court.

Effective Date: 10-01-1953



Section 2711.08 - Award must be in writing.

The award made in an arbitration proceeding must be in writing and must be signed by a majority of the arbitrators. A true copy of such award without delay shall be delivered to each of the parties in interest. The parties to the arbitration agreement may designate therein the county in which the arbitration shall be held and the award made.

Effective Date: 09-12-1967



Section 2711.09 - Application for order confirming award.

At any time within one year after an award in an arbitration proceeding is made, any party to the arbitration may apply to the court of common pleas for an order confirming the award. Thereupon the court shall grant such an order and enter judgment thereon, unless the award is vacated, modified, or corrected as prescribed in sections 2711.10 and 2711.11 of the Revised Code. Notice in writing of the application shall be served upon the adverse party or his attorney five days before the hearing thereof.

Effective Date: 08-31-1976



Section 2711.10 - Court may vacate award.

In any of the following cases, the court of common pleas shall make an order vacating the award upon the application of any party to the arbitration if:

(A) The award was procured by corruption, fraud, or undue means.

(B) There was evident partiality or corruption on the part of the arbitrators, or any of them.

(C) The arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party have been prejudiced.

(D) The arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.

If an award is vacated and the time within which the agreement required the award to be made has not expired, the court may direct a rehearing by the arbitrators.

Effective Date: 03-18-1969



Section 2711.11 - Court may modify award.

In any of the following cases, the court of common pleas in the county wherein an award was made in an arbitration proceeding shall make an order modifying or correcting the award upon the application of any party to the arbitration if:

(A) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing, or property referred to in the award;

(B) The arbitrators have awarded upon a matter not submitted to them, unless it is a matter not affecting the merits of the decision upon the matters submitted;

(C) The award is imperfect in matter of form not affecting the merits of the controversy.

The order shall modify and correct the award, so as to effect the intent thereof and promote justice between the parties.

Effective Date: 10-01-1953



Section 2711.12 - Judgment to be entered.

Upon the granting of an order confirming, modifying, correcting, or vacating an award made in an arbitration proceeding, the court must enter judgment in conformity therewith.

Effective Date: 10-01-1953



Section 2711.13 - Motion to vacate, modify, or correct an award - notice, service.

After an award in an arbitration proceeding is made, any party to the arbitration may file a motion in the court of common pleas for an order vacating, modifying, or correcting the award as prescribed in sections 2711.10 and 2711.11 of the Revised Code.

Notice of a motion to vacate, modify, or correct an award must be served upon the adverse party or his attorney within three months after the award is delivered to the parties in interest, as prescribed by law for service of notice of a motion in an action. For the purposes of the motion, any judge who might make an order to stay the proceedings in an action brought in the same court may make an order, to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.

Effective Date: 08-31-1976



Section 2711.14 - Papers to be filed with application.

Any party to a proceeding for an order confirming, modifying, correcting, or vacating an award made in an arbitration proceeding shall, at the time the application is filed with the clerk of the court of common pleas, also file the following papers with the clerk:

(A) The agreement, the selection or appointment, if any, of an additional arbitrator or umpire, and each written extension of the time within which to make the award;

(B) The award;

(C) Each notice, affidavit, or other paper used upon an application to confirm, modify, or correct the award, and a copy of each order of the court upon such an application.

The judgment entered in such proceeding shall be docketed as if rendered in an action.

The judgment so entered shall have in all respects the same effect as, and be subject to all laws relating to, a judgment in an action. Such judgment may be enforced as if rendered in an action in the court in which it is entered.

Effective Date: 10-01-1953



Section 2711.15 - Appeal.

An appeal may be taken from an order confirming, modifying, correcting, or vacating an award made in an arbitration proceeding or from judgment entered upon an award.

Effective Date: 10-01-1953



Section 2711.16 - Jurisdiction of courts of common pleas.

Jurisdiction of judicial proceedings provided for by sections 2711.01 to 2711.14, inclusive, of the Revised Code, is generally in the courts of common pleas, and actions and proceedings brought under such sections shall be brought either in the court of common pleas of the county designated by the parties to the arbitration agreement as provided in section 2711.08 of the Revised Code, which designation is an irrevocable consent to the parties thereto to such jurisdiction, or, whether or not such designation has been made, in the court of common pleas of any county in which a party in interest resides or may be summoned, or if any party in interest is a corporation, in any county in which such corporation is situated, or has or had its principal office or place of business, or in which such corporation has an office or agent, or in any county in which a summons may be served upon the president, chairman or president of the board of directors or trustees, or other chief officer.

Effective Date: 03-18-1969



Section 2711.21 - Arbitration of medical claims.

(A) Upon the filing of any medical, dental, optometric, or chiropractic claim as defined in section 2305.113 of the Revised Code, if all of the parties to the medical, dental, optometric, or chiropractic claim agree to submit it to nonbinding arbitration, the controversy shall be submitted to an arbitration board consisting of three arbitrators to be named by the court. The arbitration board shall consist of one person designated by the plaintiff or plaintiffs, one person designated by the defendant or defendants, and a person designated by the court. The person designated by the court shall serve as the chairperson of the board. Each member of the board shall receive a reasonable compensation based on the extent and duration of actual service rendered, and shall be paid in equal proportions by the parties in interest. In a claim accompanied by a poverty affidavit, the cost of the arbitration shall be borne by the court.

(B) The arbitration proceedings shall be conducted in accordance with sections 2711.06 to 2711.16 of the Revised Code insofar as they are applicable. Such proceedings shall be conducted in the county in which the trial is to be held.

(C) If the decision of the arbitration board is not accepted by all parties to the medical, dental, optometric, or chiropractic claim, the claim shall proceed as if it had not been submitted to nonbinding arbitration pursuant to this section. The decision of the arbitration board and any dissenting opinion written by any board member are not admissible into evidence at the trial.

(D) Nothing in this section shall be construed to limit the right of any person to enter into an agreement to submit a controversy underlying a medical, dental, optometric, or chiropractic claim to binding arbitration.

Effective Date: 04-11-2003



Section 2711.22 - Contract for arbitration of malpractice claim that may arise.

(A) Except as otherwise provided in this section, a written contract between a patient and a hospital or healthcare provider to settle by binding arbitration any dispute or controversy arising out of the diagnosis, treatment, or care of the patient rendered by a hospital or healthcare provider, that is entered into prior to the diagnosis, treatment, or care of the patient is valid, irrevocable, and enforceable once the contract is signed by all parties. The contract remains valid, irrevocable, and enforceable until or unless the patient or the patient's legal representative rescinds the contract by written notice within thirty days of the signing of the contract. A guardian or other legal representative of the patient may give written notice of the rescission of the contract if the patient is incapacitated or a minor.

(B) As used in this section and in sections 2711.23 and 2711.24 of the Revised Code:

(1) "Healthcare provider" means a physician, podiatrist, dentist, licensed practical nurse, registered nurse, advanced practice registered nurse, chiropractor, optometrist, physician assistant, emergency medical technician-basic, emergency medical technician-intermediate, emergency medical technician-paramedic, or physical therapist.

(2) "Hospital," "physician," "podiatrist," "dentist," "licensed practical nurse," "registered nurse," "advanced practice registered nurse," "chiropractor," "optometrist," "physician assistant," "emergency medical technician-basic," "emergency medical technician-intermediate," "emergency medical technician-paramedic," "physical therapist," "medical claim," "dental claim," "optometric claim," and "chiropractic claim" have the same meanings as in section 2305.113 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-11-2003



Section 2711.23 - Provision of contract for arbitration.

To be valid and enforceable any arbitration agreements pursuant to sections 2711.01 and 2711.22 of the Revised Code for controversies involving a medical, dental, chiropractic, or optometric claim that is entered into prior to a patient receiving any care, diagnosis, or treatment shall include or be subject to the following conditions:

(A) The agreement shall provide that the care, diagnosis, or treatment will be provided whether or not the patient signs the agreement to arbitrate;

(B) The agreement shall provide that the patient, or the patient's spouse, or the personal representative of the patient's estate in the event of the patient's death or incapacity, shall have a right to withdraw the patient's consent to arbitrate the patient's claim by notifying the healthcare provider or hospital in writing within thirty days after the patient's signing of the agreement. Nothing in this division shall be construed to mean that the spouse of a competent patient can withdraw over the objection of the patient the consent of the patient to arbitrate;

(C) The agreement shall provide that the decision whether or not to sign the agreement is solely a matter for the patient's determination without any influence;

(D) The agreement shall, if appropriate, provide that its terms constitute a waiver of any right to a trial in court, or a waiver of any right to a trial by jury;

(E) The agreement shall provide that the arbitration expenses shall be divided equally between the parties to the agreement;

(F) Any arbitration panel shall consist of three persons, no more than one of whom shall be a physician or the representative of a hospital;

(G) The arbitration agreement shall be separate from any other agreement, consent, or document;

(H) The agreement shall not be submitted to a patient for approval when the patient's condition prevents the patient from making a rational decision whether or not to agree;

(I) Filing of a medical, dental, chiropractic, or optometric claim within the thirty days provided for withdrawal of a patient from the arbitration agreement shall be deemed a withdrawal from the agreement;

(J) The agreement shall contain a separately stated notice that clearly informs the patient of the patient's rights under division (B) of this section.

Effective Date: 04-11-2003



Section 2711.24 - Form for arbitration agreement.

To the extent it is in ten-point type and is executed in the following form, an arbitration agreement of the type stated in section 2711.23 of the Revised Code shall be presumed valid and enforceable in the absence of proof by a preponderance of the evidence that the execution of the agreement was induced by fraud, that the patient executed the agreement as a direct result of the willful or negligent disregard by the healthcare provider of the patient's right not to so execute, or that the patient executing the agreement was not able to communicate effectively in spoken and written English or any other language in which the agreement is written:

"AGREEMENT TO RESOLVE FUTURE MALPRACTICE CLAIM BY BINDING ARBITRATION

In the event of any dispute or controversy arising out of the diagnosis, treatment, or care of the patient by the healthcare provider, the dispute or controversy shall be submitted to binding arbitration.

Within fifteen days after a party to this agreement has given written notice to the other of demand for arbitration of said dispute or controversy, the parties to the dispute or controversy shall each appoint an arbitrator and give notice of such appointment to the other. Within a reasonable time after such notices have been given the two arbitrators so selected shall select a neutral arbitrator and give notice of the selection thereof to the parties. The arbitrators shall hold a hearing within a reasonable time from the date of notice of selection of the neutral arbitrator.

Expenses of the arbitration shall be shared equally by the parties to this agreement.

The patient, by signing this agreement, also acknowledges that the patient has been informed that:

(1) Care, diagnosis, or treatment will be provided whether or not the patient signs the agreement to arbitrate;

(2) The agreement may not even be submitted to a patient for approval when the patient's condition prevents the patient from making a rational decision whether or not to agree;

(3) The decision whether or not to sign the agreement is solely a matter for the patient's determination without any influence;

(4) The agreement waives the patient's right to a trial in court for any future malpractice claim the patient may have against the healthcare provider;

(5) The patient must be furnished with two copies of this agreement.

PATIENT'S RIGHT TO CANCEL AGREEMENT TO ARBITRATE

The patient, or the patient's spouse or the personal representative of the patient's estate in the event of the patient's death or incapacity, has the right to cancel this agreement to arbitrate by notifying the healthcare provider in writing within thirty days after the patient's signing of the agreement. The patient, or the patient's spouse or representative, as appropriate, may cancel this agreement by merely writing "cancelled" on the face of one of the patient's copies of the agreement, signing the patient's name under such word, and mailing, by certified mail, return receipt requested, the copy to the healthcare provider within the thirty-day period.

Filing of a medical claim in a court within the thirty days provided for cancellation of the arbitration agreement by the patient will cancel the agreement without any further action by the patient.

Date:

_____________________________________

Signature of provider of medical services

_____________________________________

Signature of patient"

Effective Date: 04-11-2003






Chapter 2712 - INTERNATIONAL COMMERCIAL ARBITRATION

Section 2712.01 - International commercial arbitration definitions.

As used in this chapter:

(A) "Arbitral award" means any decisions of the arbitral tribunal on the substance of the dispute submitted to it and includes an interim, interlocutory, or partial arbitral award.

(B) "Arbitral tribunal" means a sole arbitrator or a panel of arbitrators.

(C) "Arbitration" means any arbitration, whether or not administered by a permanent arbitral institution.

(D) "Arbitration agreement" means an agreement by the parties to submit to arbitration all or certain disputes that have arisen or that may arise between them in respect of a defined legal, contractual or other relationship.

(E) "Conciliation" means any conciliation, whether or not administered by a permanent conciliation institution.

(F) "Court" means a body or an organ of the judicial system of a state.

(G) "Court of common pleas" means the court of common pleas of the county of this state described in or selected pursuant to section 2712.11 of the Revised Code.

(H) "Foreign nation" means any nation other than the United States and includes any province, territory, or other political subdivision of that nation.

(I) "Party" means a party to an arbitration or conciliation agreement.

(J) Except as provided in division (L) of this section, "state" means the United States and any foreign nation.

(K) "Supreme court" means the supreme court of this state.

(L) "This state" has the same meaning as in section 1.59 of the Revised Code.

(M) "United States" includes any state, district, commonwealth, territory, or insular possession of the United States and any area subject to the legislative authority of the United States.

Effective Date: 10-23-1991



Section 2712.02 - Applicability of chapter.

(A) This chapter applies to international commercial arbitration and conciliation, subject to any agreement that is in force between the United States or any other state or states.

(B) This chapter, except sections 2712.13 to 2712.16 and sections 2712.75 to 2712.79 of the Revised Code, applies only if the place of arbitration or conciliation is in this state.

Effective Date: 10-23-1991



Section 2712.03 - Determining when arbitration or conciliation agreement is international.

(A) An arbitration or conciliation agreement is international if any of the following applies:

(1) The parties to an arbitration or conciliation agreement have, at the time of the conclusion of that agreement, their places of business in different states.

(2) One of the following places is situated outside the state in which the parties have their place of business:

(a) The place of arbitration or conciliation as determined in, or pursuant to, the arbitration or conciliation agreement;

(b) Any place where a substantial part of the obligations of the commercial relationship is to be performed;

(c) The place with which the subject matter of the dispute is involved most closely.

(3) The parties expressly have agreed that the subject matter of the arbitration or conciliation agreement relates to commercial interests in more than one state.

(4) The subject matter of the arbitration or conciliation agreement otherwise is related to commercial interests in more than one state.

(B) For purposes of this section, the states, districts, commonwealths, territories, and insular possessions of the United States and the areas subject to the legislative authority of the United States shall be considered one state.

(C) For purposes of this section, if a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration or conciliation agreement, and, if a party does not have a place of business, "place of business" shall be construed to mean his habitual residence.

Effective Date: 10-23-1991



Section 2712.04 - Determining when arbitration or conciliation agreement is commercial.

An arbitration or conciliation agreement is commercial if it arises out of a relationship of a commercial nature, including any of the following:

(A) A transaction for the supply or exchange of goods or services;

(B) A distribution agreement;

(C) A commercial representation or agency;

(D) An exploitation agreement or concession;

(E) A joint venture or other related form of industrial or business cooperation;

(F) The carriage of goods or passengers by air, sea, rail, or road;

(G) Construction;

(H) Insurance;

(I) Licensing;

(J) Factoring;

(K) Leasing;

(L) Consulting;

(M) Engineering;

(N) Financing;

(O) Banking;

(P) The transfer of data or technology;

(Q) Intellectual or industrial property, including trademarks, patents, copyrights, and software programs;

(R) Professional services.

Effective Date: 10-23-1991



Section 2712.05 - General arbitration statutes superseded.

This chapter supersedes Chapter 2711. of the Revised Code with respect only to international commercial arbitration and conciliation. This chapter does not affect any other provisions of the Revised Code by virtue of which certain disputes may not be submitted to arbitration or conciliation or may be submitted to arbitration or conciliation only in accordance with provisions other than those of this chapter.

Effective Date: 10-23-1991



Section 2712.06 - Freedom to determine issues.

If a provision of this chapter, except sections 2712.53 to 2712.55 of the Revised Code, leaves the parties free to determine a certain issue, that freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

Effective Date: 10-23-1991



Section 2712.07 - Inclusion of arbitration or conciliation rules in agreement.

If a provision of this chapter refers to the fact that the parties have agreed or that they may agree, or in any other way refers to an agreement of the parties, the agreement shall be deemed to include any arbitration or conciliation rules referred to in that agreement.

Effective Date: 10-23-1991



Section 2712.08 - Counterclaims or defenses to counterclaims.

If this chapter, other than division (C) of section 2712.44 and division (A) of section 2712.66 of the Revised Code, refers to a claim or defense, it also applies to a counterclaim or a defense to that counterclaim.

Effective Date: 10-23-1991



Section 2712.09 - Written communication deemed to have been received.

(A) Unless otherwise agreed to by the parties, any written communication is deemed to have been received if it is delivered to the addressee personally or if it is delivered at his place of business, habitual residence, or mailing address, and the communication is deemed to have been received on the day it is so delivered.

(B) If none of the places referred to in division (A) of this section can be found after making reasonable inquiry, a written communication is deemed to have been received if it is sent to the addressee's last-known place of business, habitual residence, or mailing address by certified mail, return receipt requested, or by any other means that provides a record of the attempt to deliver it.

(C) This section does not apply to written communications in court proceedings.

Effective Date: 10-23-1991



Section 2712.10 - Waiving right to object to noncompliance.

(A) A party who knows that any provision of this chapter, or any requirement under the arbitration agreement, has not been complied with and who proceeds with the arbitration without stating his objection to the noncompliance without undue delay or, if a time limit is provided for stating that objection, within that period of time, shall be deemed to have waived his right to object.

(B) As used in this section, "any provision of this chapter" means any provision of this chapter in respect of which the parties otherwise may agree.

Effective Date: 10-23-1991



Section 2712.11 - Intervention by court.

(A) In matters governed by this chapter, no court shall intervene except as provided in this chapter or in applicable federal law.

(B) The functions of a court referred to in this chapter shall be performed by the court of common pleas of the county in which the arbitration is located, except that the functions referred to in section 2712.13 of the Revised Code shall be performed by the appropriate court of common pleas selected pursuant to the Rules of Civil Procedure.

Effective Date: 10-23-1991



Section 2712.12 - Arbitration agreement form.

An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement. An arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams, or other means of telecommunications that provide a record of the agreement, or in an exchange of statements of claims and defenses in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference is such as to make that clause part of the contract.

Effective Date: 10-23-1991



Section 2712.13 - Application for stay of proceedings and to compel arbitration.

(A) When a party to an international commercial arbitration agreement commences judicial proceedings seeking relief with respect to a matter covered by the agreement to arbitrate, any other party to the agreement may apply to the court of common pleas for an order to stay the proceedings and to compel arbitration.

(B) A timely request for a stay of judicial proceedings made under this section shall be granted.

Effective Date: 10-23-1991



Section 2712.14 - Interim measure of protection.

(A) It is not incompatible with an arbitration agreement for a party to request a court of common pleas, before or during arbitral proceedings, to issue an interim measure of protection, or for the court to grant such a measure.

(B) Any party to an arbitration governed by this chapter may request the court of common pleas to enforce an award of an arbitral tribunal rendered pursuant to section 2712.36 of the Revised Code, which award orders a party to take any interim measure of protection. Enforcement shall be granted pursuant to the law applicable to the granting of the type of interim measure of protection requested.

Effective Date: 10-23-1991



Section 2712.15 - Granting measures of protection.

In connection with a pending arbitration, the court may grant measures of protection, including the following:

(A) An order of attachment issued to assure that the award to which the applicant may be entitled is not rendered ineffectual by the dissipation of party assets;

(B) A preliminary injunction granted to protect trade secrets or to conserve goods that are the subject matter of the arbitral dispute.

Effective Date: 10-23-1991



Section 2712.16 - Considerations in granting measures of protection.

In considering a request for interim measures of protection, both of the following apply:

(A) The court shall give preclusive effect to any findings of fact of the arbitral tribunal, including the probable validity of the claim that is the subject of the award for interim measures, provided the interim award is consistent with public policy and provided division (B) of this section does not apply.

(B) If the arbitral tribunal has not ruled on an objection to its jurisdiction, the court first shall make an independent finding as to the jurisdiction of the arbitral tribunal. If the court rules that the arbitral tribunal did have jurisdiction, it shall proceed in accordance with division (A) of this section. If the court rules that the arbitral tribunal did not have jurisdiction, the court shall deny the application for interim measures. A ruling by the court that the arbitral tribunal lacks jurisdiction is not binding on the arbitral tribunal or subsequent judicial proceedings.

Effective Date: 10-23-1991



Section 2712.17 - Composition of arbitration tribunal.

The arbitral tribunal shall consist of one arbitrator, unless the parties agree to another number of arbitrators. A person of any nationality may be an arbitrator, unless the parties agree otherwise.

Effective Date: 10-23-1991



Section 2712.18 - Procedure for appointing arbitral tribunal.

(A) The parties may agree on a procedure for appointing the arbitral tribunal.

(B) If the parties fail to agree on an appointment procedure, the arbitral tribunal shall be appointed as follows:

(1) In an arbitration with a single arbitrator, the appointment shall be made by the court of common pleas upon the request of a party.

(2) In an arbitration with more than one arbitrator and two parties, each party shall appoint one arbitrator, and the two appointed arbitrators jointly shall appoint the remaining arbitrators. However, if either party fails to appoint an arbitrator within thirty days after receipt of a request to do so by the other party, or if the two appointed arbitrators fail to agree on the appointment of the remaining arbitrators within thirty days after their appointments, the appointments shall be made by the court of common pleas upon the request of a party.

Effective Date: 10-23-1991



Section 2712.19 - Measures to secure the appointment of an arbitrator.

Upon the request of a party, the court of common pleas may take the necessary measures to secure the appointment of an arbitrator, unless the agreement on the appointment procedure provides other means for securing the appointment, where, under an appointment procedure agreed upon by the parties, any of the following occurs:

(A) A party fails to act as required under that procedure.

(B) The parties, or two appointed arbitrators, fail to reach an agreement expected of them under that procedure.

(C) A third party, including an institution, fails to perform any function entrusted to it under that procedure.

Effective Date: 10-23-1991



Section 2712.20 - Appointing arbitrators.

In appointing an arbitrator, the court of common pleas shall consider all of the following:

(A) Any qualifications required of the arbitrator by the agreement of the parties;

(B) Other considerations that are likely to secure the appointment of an independent and impartial arbitrator;

(C) In the case of a sole or third arbitrator, the advisability of appointing an arbitrator of a nationality other than those of the parties.

Effective Date: 10-23-1991



Section 2712.21 - Finality of decision appointing arbitrators.

A decision by the court of common pleas regarding the appointment of an arbitrator pursuant to sections 2712.18 and 2712.19 of the Revised Code is final and not subject to appeal.

Effective Date: 10-23-1991



Section 2712.22 - Potential arbitrators and conciliators to disclose questionable impartiality.

Except as otherwise provided in this chapter, all persons whose names are submitted for consideration for appointment or designation as arbitrators or conciliators, or who are appointed or designated as arbitrators or conciliators, within fifteen days of the submission, designation, or appointment, shall disclose to the parties any information that might cause their impartiality to be questioned, including any of the following circumstances:

(A) The person has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceedings.

(B) The person served as an attorney in the matter in controversy, the person is or was associated with another who has participated in the matter during such association, or the person has been a material witness concerning it.

(C) The person served as an arbitrator or conciliator in another proceeding involving one or more of the parties to the proceedings.

(D) The person, individually or as a fiduciary, or the person's spouse or minor child residing in his household, has a financial interest in the subject matter in controversy or in a party to the proceedings, or any other interest that could be substantially affected by the outcome of the proceedings.

(E) The person, his spouse, a person within the third degree of relationship to either of them, or the spouse of such a person meets any of the following conditions:

(1) The person is or has been a party to the proceedings, or an officer, director, or trustee of a party.

(2) The person is acting or has acted as an attorney in the proceedings.

(3) The person is known to have an interest that could be substantially affected by the outcome of the proceedings.

(4) The person is likely to be a material witness in the proceedings.

(F) The person has a close personal or professional relationship with a person who meets any of the following conditions:

(1) The person is or has been a party to the proceedings, or an officer, director, or trustee of a party.

(2) The person is acting or has acted as an attorney or representative in the proceedings.

(3) The person is or expects to be nominated as an arbitrator or conciliator in the proceedings.

(4) The person is known to have an interest that could be substantially affected by the outcome of the proceedings.

(5) The person is likely to be a material witness in the proceedings.

Effective Date: 10-23-1991



Section 2712.23 - Obligation to disclose information.

The obligation to disclose information set forth in section 2712.22 of the Revised Code is mandatory and cannot be waived as to the parties with respect to persons serving either as the sole arbitrator or sole conciliator or as the chief or prevailing arbitrator or conciliator. The parties otherwise may agree to waive the disclosure.

Effective Date: 10-23-1991



Section 2712.24 - Continuing duty to disclose questionable impartiality.

From the time of appointment and throughout the arbitral proceedings, an arbitrator immediately shall disclose to the parties any circumstances referred to in section 2712.22 of the Revised Code that previously were not disclosed.

Effective Date: 10-23-1991



Section 2712.25 - Challenging an arbitrator.

(A) The parties may agree on a procedure for challenging an arbitrator, and the decision reached pursuant to that procedure shall be final.

(B) Failing any such agreement, a party intending to challenge an arbitrator, within fifteen days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstances referred to in division (A) or (B) of section 2712.22 of the Revised Code, whichever is later, shall send a written statement of the reasons for the challenge to the arbitral tribunal.

Effective Date: 10-23-1991



Section 2712.26 - Circumstances causing challenge.

(A) Unless otherwise agreed by the parties or pursuant to the rules governing the arbitration, an arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his independence or impartiality, or as to his possession of the qualifications upon which the parties have agreed.

(B) A party may challenge an arbitrator appointed by it, or in whose appointment it has participated, only for reasons of which the party becomes aware after the appointment has been made.

Effective Date: 10-23-1991



Section 2712.27 - Deciding challenges.

Unless the arbitrator challenged under section 2712.25 of the Revised Code withdraws from his office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

Effective Date: 10-23-1991



Section 2712.28 - Court of common pleas to review challenge decisions.

(A) If a challenge following the procedure under section 2712.25 of the Revised Code is not successful, the challenging party may request the court of common pleas, within thirty days after having received notice of the decision rejecting the challenge, to decide on it. If a challenge is based upon the grounds set forth in section 2712.22 of the Revised Code, and the court of common pleas determines that the facts support a finding that any of those grounds fairly exist, then the challenge shall be sustained.

(B) The decision of the court of common pleas under this section is final and is not subject to appeal.

(C) While a request under this section is pending, the arbitral tribunal, including the challenged arbitrator, may continue with the arbitral proceedings and make an arbitral award.

Effective Date: 10-23-1991



Section 2712.29 - Mandate of arbitrator terminates.

(A) The mandate of an arbitrator terminates if he becomes de jure or de facto unable to perform his functions or for other reasons fails to act without undue delay, and if he withdraws from his office or the parties agree to the termination of his mandate. The withdrawal or agreement shall not imply acceptance of the validity of any ground referred to in section 2712.22 of the Revised Code.

(B) If a controversy remains concerning any of the grounds referred to in this section, a party may request the court of common pleas to decide on the termination of the mandate. A decision of the court of common pleas under this division is not appealable.

(C) The mandate of an arbitrator also terminates upon his withdrawal from office for any reason, or by or pursuant to agreement of the parties.

Effective Date: 10-23-1991



Section 2712.30 - Replacing arbitrator.

(A) If the mandate of an arbitrator terminates, a substitute arbitrator shall be appointed according to the rules applicable to the appointment of the arbitrator being replaced.

(B) Unless otherwise agreed to by the parties, when the substitute arbitrator is appointed:

(1) Any hearings previously held shall be repeated, if the sole or presiding arbitrator is replaced.

(2) Any hearings previously held may be repeated at the discretion of the arbitral tribunal, if an arbitrator other than the sole or presiding arbitrator is replaced.

(C) An order or ruling of the arbitral tribunal made prior to the replacement of an arbitrator under this section is not invalid because there has been a change in the composition of the tribunal.

Effective Date: 10-23-1991



Section 2712.31 - Jurisdiction rulings.

The arbitral tribunal may rule on its own jurisdiction, including ruling on any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause that forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is void shall not invalidate the arbitration clause.

Effective Date: 10-23-1991



Section 2712.32 - Plea of lack of jurisdiction.

A plea that the arbitral tribunal lacks jurisdiction shall be raised not later than the date of the submission of the statement of defense. a party is not precluded from raising that plea by the fact that he has appointed, or participated in the appointment of, an arbitrator.

Effective Date: 10-23-1991



Section 2712.33 - Exceeding scope of authority plea.

A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings.

Effective Date: 10-23-1991



Section 2712.34 - Admission of later plea.

In either of the cases referred to in sections 2712.32 and 2712.33 of the Revised Code, the arbitral tribunal may admit a later plea if it considers the delay justified. The arbitral tribunal may rule on a later plea either as a preliminary question or in an award on the merits.

Effective Date: 10-23-1991



Section 2712.35 - Court review of ruling on jurisdiction.

(A) If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party, within thirty days after having received notice of that ruling, shall request the court of common pleas to decide the matter or shall be deemed to have waived objection to that ruling. The decision of the court of common pleas under this section is final and is not appealable.

(B) While a request under division (A) of this section is pending, the arbitral tribunal may continue with the arbitral proceedings and make an arbitral award.

Effective Date: 10-23-1991



Section 2712.36 - Requests for interim measure of protection order.

(A) Unless otherwise agreed by the parties, the arbitral tribunal, at the request of a party, may order a party to take any measure of protection that the arbitral tribunal considers necessary in respect of the subject matter of the dispute. The arbitral tribunal may require a party to provide appropriate security in connection with a measure of protection ordered under this division.

(B) A party may request an interim measure of protection directly from any court with jurisdiction. However, no measure of protection shall be granted by a court of this state unless the party shows that an application to the arbitral tribunal for the measure of protection would prejudice the party's rights and that an interim measure of protection from the court is necessary to protect those rights. The arbitral tribunal shall be deemed to be a party in interest in any action under this division. Any court of this state that issues an order for an interim measure of protection as provided in this division, upon application of the tribunal, shall modify or terminate its order as appropriate.

Effective Date: 10-23-1991



Section 2712.37 - Equal opportunity to present case.

The parties shall be treated with equality by, and each party shall be given a full opportunity to present his case before, the arbitral tribunal.

Effective Date: 10-23-1991



Section 2712.38 - Agreement for procedure.

Subject to the provisions of this chapter, the parties may agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

Effective Date: 10-23-1991



Section 2712.39 - Tribunal to determine procedure.

(A) Failing any agreement referred to in section 2712.38 of the Revised Code, the arbitral tribunal may conduct the arbitration in the manner it considers appropriate, subject to the provisions of this chapter.

(B) The power of the arbitral tribunal under this section includes the power to determine the admissibility, relevance, materiality, and weight of any evidence.

Effective Date: 10-23-1991



Section 2712.40 - Place of arbitration decision.

The parties may agree on the place of arbitration within this state. If the parties do not reach such an agreement, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

Effective Date: 10-23-1991



Section 2712.41 - Place of meeting of arbitral tribunal.

Notwithstanding section 2712.40 of the Revised Code and unless otherwise agreed by the parties, the arbitral tribunal may meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of documents, goods, or other property.

Effective Date: 10-23-1991



Section 2712.42 - Language used in proceedings.

The parties may agree upon the language or languages to be used in the arbitral proceedings. If the parties do not reach such an agreement, the arbitral tribunal shall determine the language or languages to be used in the proceedings. Unless otherwise specified, the agreement or determination referred to in this section shall apply to any written statement by a party, any hearing, and any arbitral award, decision, or other communication by the tribunal. The tribunal may order that any documentary evidence be accompanied by a translation into the language or languages chosen pursuant to this section.

Effective Date: 10-23-1991



Section 2712.43 - Arbitral proceeding commences on date of request.

Unless otherwise agreed by the parties, the arbitral proceedings concerning a particular dispute commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.

Effective Date: 10-23-1991



Section 2712.44 - Timely submission of statement of claims.

(A) Within the period of time agreed upon by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting his claims, the points at issue, and the relief or remedy sought, and the respondent shall state his defenses regarding these particulars, unless the parties otherwise have agreed as to the required elements of those statements.

(B) The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they plan to submit.

(C) Unless otherwise agreed by the parties and unless the claimant shows sufficient cause for not doing so, if the claimant fails to communicate his statement of claim in accordance with this section, the arbitral tribunal shall terminate the proceedings.

(D) Unless otherwise agreed by the parties and unless the respondent shows sufficient cause for not doing so, if the respondent fails to communicate his statement of defense in accordance with this section, the arbitral tribunal shall continue the proceedings without treating that failure in itself as an admission of the claimant's allegations.

Effective Date: 10-23-1991



Section 2712.45 - Amending or supplementing statement of claim or defense.

Unless otherwise agreed by the parties, either party may amend or supplement his statement of claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow the amendment or supplement having regard to the delay in making it.

Effective Date: 10-23-1991



Section 2712.46 - Oral hearings and meetings.

(A) Unless otherwise agreed by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument, or whether the proceedings shall be conducted on the basis of documents and other materials.

(B) Unless the parties have agreed that no oral hearings shall be held, the arbitral tribunal shall hold oral hearings at an appropriate stage of the proceedings, if so requested by a party.

(C) Unless otherwise agreed by the parties, all oral hearings and meetings in the proceedings shall be held in chambers.

Effective Date: 10-23-1991



Section 2712.47 - Notice of hearings or meetings.

The arbitral tribunal shall give the parties sufficient advance notice of any hearing and of any meeting of the tribunal for the purpose of inspection of documents, goods, or other property.

Effective Date: 10-23-1991



Section 2712.48 - Information on which the tribunal may rely to be communicated to all parties.

All statements, documents, or other information supplied to, or applications made to, the arbitral tribunal by one party shall be communicated to the other party, and any expert report or evidentiary document on which the tribunal may rely in making its decision shall be communicated to the parties.

Effective Date: 10-23-1991



Section 2712.49 - Party's failure to appear or produce documents.

Unless otherwise agreed by the parties and unless a party shows sufficient cause for not doing so, if a party fails to appear at an oral hearing or to produce documentary evidence, the arbitral tribunal may continue with the proceedings and make the arbitral award on the evidence before it.

Effective Date: 10-23-1991



Section 2712.50 - Experts.

(A) Unless otherwise agreed by the parties, the arbitral tribunal may appoint one or more experts to report to it on specific issues to be determined by the tribunal and may require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods, or other property for his inspection.

(B) Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert, after delivery of his written or oral report, shall participate in an oral hearing at which the parties have the opportunity to question the expert and to present expert witnesses on the points at issue.

Effective Date: 10-23-1991



Section 2712.51 - Assistance by court of common pleas.

The arbitral tribunal, or a party with the approval of the tribunal, may request from the court of common pleas assistance in taking evidence, including requests for foreign judicial assistance, and the court shall execute the request within its competence and according to its rules on taking evidence. A subpoena may be issued by the court as provided in the Rules of Civil Procedure, in which case witness compensation shall be as provided by the Revised Code.

Effective Date: 10-23-1991



Section 2712.52 - Consolidating arbitration.

(A) If the parties to two or more arbitration agreements have agreed, in their respective arbitration agreements or otherwise, to consolidate the arbitrations arising out of those arbitration agreements, the court of common pleas, on application by one party with the consent of all the other parties to those arbitration agreements, may do one or more of the following:

(1) Order the arbitrations to be consolidated on terms the court considers just and necessary;

(2) If all the parties cannot agree on an arbitral tribunal for the consolidated arbitration, appoint an arbitral tribunal in accordance with section 2712.20 of the Revised Code;

(3) If all the parties cannot agree on any other matter necessary to conduct the consolidated arbitration, make any other order it considers necessary.

(B) Nothing in this section shall be construed to prevent the parties to two or more arbitrations from agreeing to consolidate those arbitrations and taking any steps that are necessary to effect that consolidation.

Effective Date: 10-23-1991



Section 2712.53 - Designation of law or legal system.

(A) The arbitral tribunal shall decide the dispute in accordance with the rules of law designated by the parties as applicable to the substance of the dispute. Any designation by the parties of the law or legal system of a given state shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state and not to its conflict of laws rules.

(B) If the parties fail to designate the law applicable to the substance of the dispute, the arbitral tribunal shall apply the rules of law it considers to be appropriate given all the circumstances surrounding the dispute.

Effective Date: 10-23-1991



Section 2712.54 - Authorization for decision ex aequo et bono or amiable compositeur.

The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur, only if the parties have expressly authorized it to do so.

Effective Date: 10-23-1991



Section 2712.55 - Accordance with contract - usages of trade.

In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

Effective Date: 10-23-1991



Section 2712.56 - Decision of majority or presider.

Unless otherwise agreed by the parties, in arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made by a majority of all of its members. However, if authorized by the parties or all the members of the arbitral tribunal, questions of procedure may be decided by a presiding arbitrator.

Effective Date: 10-23-1991



Section 2712.57 - Encouraging settlement.

It is not incompatible with an arbitration agreement for an arbitral tribunal to encourage settlement, and, with the agreement of the parties, the tribunal may use mediation, conciliation, or other procedures at any time during the arbitral proceedings to encourage settlement.

Effective Date: 10-23-1991



Section 2712.58 - Record of settlement.

If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the tribunal, record the settlement in the form of an arbitral award on agreed terms. An arbitral award on agreed terms shall be made in accordance with the provisions of sections 2712.59 to 2712.64 of the Revised Code and shall state that it is an arbitral award. An arbitral award on agreed terms has the same status and effect as any other arbitral award on the substance of the dispute.

Effective Date: 10-23-1991



Section 2712.59 - Form and delivery of award.

(A) An arbitral award shall be in writing and signed by the members of the arbitral tribunal. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all the members of the tribunal shall be sufficient if the reason for any omitted signature is stated.

(B) The arbitral award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or unless the award is an arbitral award on agreed terms pursuant to section 2712.58 of the Revised Code.

(C) The arbitral award shall state its date and the place of arbitration as determined in accordance with section 2712.40 of the Revised Code. The award shall be deemed to have been made at the place so determined.

(D) After the arbitral award is made, a signed copy shall be delivered to each party.

Effective Date: 10-23-1991



Section 2712.60 - Interim arbitral award.

At any time during the arbitral proceedings, the arbitral tribunal may make an interim arbitral award on any matter with respect to which it may make a final arbitral award. The interim award may be enforced in the same manner as a final award.

Effective Date: 10-23-1991



Section 2712.61 - Interest and cost allocation.

(A) Unless otherwise agreed by the parties, the arbitral tribunal may award interest and costs and may allocate costs among the parties as it considers appropriate. In making an order awarding or allocating costs, the tribunal may include as costs any of the following:

(1) The fees and expenses of the arbitrators and expert witnesses;

(2) Legal fees and expenses;

(3) Any administration fees of the institution supervising the arbitration;

(4) Any other expenses incurred in connection with the arbitral proceedings.

(B) In making an order for costs, the arbitral tribunal may specify any of the following:

(1) The party entitled to costs;

(2) The party who is required to pay the costs;

(3) The amount of the costs or the method of determining that amount;

(4) The manner in which the costs are to be paid.

Effective Date: 10-23-1991



Section 2712.62 - Request for correction of errors or interpretation of award.

(A) Within thirty days after receipt of the arbitral award, unless another period of time has been agreed upon by the parties, a party may request the arbitral tribunal to correct any computation, clerical, typographical, or other errors of a similar nature. If agreed by the parties, a party may request the tribunal to give an interpretation of a specific point or part of the award.

(B) Within thirty days after the date of the arbitral award, the arbitral tribunal, on its own initiative, may correct any computation, clerical, typographical, or other errors of a similar nature.

(C) Sections 2712.59 to 2712.61 of the Revised Code apply to a correction or interpretation of the arbitral award made pursuant to this section.

(D) If the arbitral tribunal considers any request made under this section to be justified, it shall make the correction or give the interpretation within thirty days after receipt of the request, and the interpretation shall form part of the arbitral award.

Effective Date: 10-23-1991



Section 2712.63 - Request of additional award as to claims presented but not adjudicated.

(A) Unless otherwise agreed by the parties, a party may request, within thirty days after receipt of the arbitral award, the arbitral tribunal to make an additional arbitral award as to the claims presented in the arbitral proceedings but omitted from the arbitral award. If the tribunal considers any request made under this section to be justified, it shall make the additional arbitral award within sixty days after receipt of the request.

(B) Sections 2712.59 to 2712.61 of the Revised Code apply to an additional arbitral award made pursuant to this section.

Effective Date: 10-23-1991



Section 2712.64 - Time extensions.

The arbitral tribunal may extend the period of time within which it may make a correction, give an interpretation, or make an additional arbitral award under section 2712.62 or 2712.63 of the Revised Code.

Effective Date: 10-23-1991



Section 2712.65 - Terminating proceedings.

The arbitral proceedings are terminated by the final arbitral award or by an order of the arbitral tribunal under section 2712.66 of the Revised Code. The award is final upon the expiration of the applicable periods set forth in sections 2712.62 to 2712.64 of the Revised Code.

Effective Date: 10-23-1991



Section 2712.66 - Termination order.

The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when any of the following occurs:

(A) The claimant withdraws his claim, unless the respondent objects to the order and the tribunal recognizes a legitimate interest of the respondent in obtaining a final settlement of the dispute.

(B) The parties agree on the termination of the proceedings.

(C) The tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

Effective Date: 10-23-1991



Section 2712.67 - Terminating mandate or arbitrators.

Subject to sections 2712.62 to 2712.65 of the Revised Code, the mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings.

Effective Date: 10-23-1991



Section 2712.68 - Arbitrators' immunity.

No person who serves as an arbitrator shall be liable in an action for damages resulting from any act or omission in the performance of his duties as an arbitrator in any proceedings subject to this chapter.

Effective Date: 10-23-1991



Section 2712.69 - Confirmation or vacation of award.

(A) Any party to an arbitration within the scope of this chapter may apply to a court of common pleas in order to confirm or vacate any final award of an arbitral tribunal or to declare that the award is not entitled to confirmation by the courts of this state. The court shall dispose of all such applications as provided in division (B) of this section without regard to the law of the place of arbitration, the law governing the award, or whether a court would apply the law or decisional principles applied by the arbitral tribunal or would grant the relief granted in the award.

(B)

(1) The court of common pleas shall grant an application to confirm the award without regard to the place of arbitration unless one of the grounds set forth in section 2712.70 of the Revised Code is established as an affirmative defense. If such an affirmative defense is established and the conditions of division (B)(2) of this section are met, the court shall vacate the award without regard to any time limit contained in this section. If such an affirmative defense is established and the conditions of division (B)(2) of this section are not met, the court shall issue an order declaring the award is not entitled to confirmation by the courts of this state.

(2) The court of common pleas shall grant an application to vacate the award if the applicant establishes one of the grounds set forth in section 2712.70 of the Revised Code and either the place of arbitration was in this state or the arbitration was subject to the laws of this state.

(3) The court of common pleas shall declare that the award is not entitled to confirmation by the courts of this state if the applicant establishes one or more of the grounds set forth in section 2712.70 of the Revised Code, but the place of arbitration was not in this state or the arbitration was not subject to the laws of this state.

(C) In any action under divisions (A) and (B) of this section, the judgment of a court of a foreign nation determining whether one or more of the grounds established in section 2712.70 of the Revised Code is established shall be accorded the effect normally given the judgment of a court of a foreign nation by the courts of this state.

(D) The applications referred to in divisions (A) and (B) of this section shall be brought within the following time limits:

(1) An application to confirm an award shall be brought within the time provided for in the Revised Code for the enforcement of judgments.

(2) An application to vacate an award or for a declaration that the award is not entitled to confirmation by the courts of this state shall be brought within ninety days of receipt of the final award by the applicant or, in the case of an application based on division (A)(4) or (5) of section 2712.70 of the Revised Code, within ninety days of the date when the circumstances giving rise to the application were discovered or, with the exercise of due diligence, should have been discovered by the applicant.

(E) If any party to an arbitration dies or becomes incompetent, a court may extend the time limits set forth in division (D) of this section.

(F) In considering an application filed under divisions (A) and (B) of this section, a court may modify or correct the award for any evident miscalculation or mistake in the description of any person or property or for any imperfection of form not affecting the merits.

(G) A judgment or decree of a court of this state confirming an award, upon application, may be vacated at any time on the ground set forth in division (A)(4) or (5) of section 2712.70 of the Revised Code, provided the application is made within ninety days of the date when the circumstances giving rise to the application were first discovered or, with the exercise of due diligence, should have been discovered by the applicant.

(H) If a final award has been reduced to judgment or made the subject of official action by any court, tribunal, or other governmental authority outside the United States, the courts of this state, except as provided in division (C) of this section, shall confirm, vacate, or declare the award not entitled to confirmation by the courts of this state without regard to any term of the foreign judgment or official action and without regard to whether the award may be deemed merged into the judgment.

(I)

(1) For the purposes of this section and section 2712.70 of the Revised Code, an arbitral award shall be considered a final award unless any of the following applies:

(a) It expressly is designated an interim or interlocutory award or by its terms is not final.

(b) An application to vacate, clarify, correct, or amend the award is pending before the arbitral tribunal.

(c) Under the rules applicable to the arbitration, it is subject to further review by any arbitral authority.

(2) For the purposes of the law of this state, an award that is final as described in division (I)(1) of this section shall be deemed final regardless of whether judicial confirmation or other official action is necessary to render that award final within the contemplation of any foreign law that may be applicable to the arbitration.

Effective Date: 10-23-1991



Section 2712.70 - Grounds for confirmation or vacation of award.

(A) A final award shall be vacated or declared not entitled to confirmation by the courts of this state only if one or more of the following grounds are established:

(1) There was no written undertaking to arbitrate, there was fraud in the inducement of an undertaking to arbitrate, or an arbitral tribunal impaneled in accordance with the undertaking previously had determined that the dispute was nonarbitrable or that the undertaking was invalid or unenforceable, unless the party challenging the award participated on the merits in the arbitral proceedings leading to the award without first having submitted such questions to the arbitral tribunal.

(2) The party challenging the award was not given notice of the appointment of the arbitral tribunal or of the arbitral proceedings, unless notice proved impossible after efforts reasonably designed to give actual notice or that party waived notice or participated in those proceedings on the merits of the dispute.

(3) The arbitral tribunal conducted its proceedings so unfairly as to substantially prejudice the rights of the party challenging the award.

(4) The award was obtained by corruption, fraud, or undue influence or is contrary to the public policy of the United States or of this state.

(5) Any neutral arbitrator had a material conflict of interest with the party challenging the award, unless that party had timely notice of the conflict and proceeded without objection to arbitrate the dispute.

(6) The award resolves a dispute that the parties did not agree to refer to the arbitral tribunal, unless the party objecting arbitrated the dispute without objection, and the decision of the tribunal that the dispute was referred to it for arbitration clearly was erroneous, provided that a court may determine instead to vacate or declare not entitled to confirmation only that portion of the award dealing with the excluded dispute.

(7) The arbitral tribunal was not constituted in accordance with the agreement of the parties, unless the party challenging the award waived the irregularity or participated in the arbitral proceedings without first objecting to them.

(B) The courts of this state shall not make an independent factual determination concerning whether the grounds described in division (A)(3), (6), or (7) of this section are present if the arbitration leading to the award was conducted under the rules of, or was subject to supervision by, an arbitral authority and those grounds were submitted to the authority as a basis for challenging the validity of the award or the conduct of the arbitration. In such a case, the determination of the arbitral authority concerning those grounds shall be final. If, under the rules applicable to an arbitration, the grounds described in division (A)(3), (6), or (7) of this section could have been, but were not, submitted to an arbitral authority as a basis for challenging the validity of the award or the conduct of the arbitration, the courts of this state shall not declare an award not entitled to confirmation or vacate that award or deny its confirmation on those grounds.

(C) A court that issues an order to vacate an award or to declare that an award is not entitled to confirmation by the courts of this state also may order that all or part of the dispute between the parties be resubmitted to the same or a new arbitral tribunal as it finds appropriate.

Effective Date: 10-23-1991



Section 2712.71 - Relief granted in foreign currency.

The courts of this state shall confirm a final award, notwithstanding the fact that it grants relief in a currency other than United States dollars. In such a case, the court, in addition to entering the order in a foreign currency designated by the award, upon application by a party also shall enter that order in United States dollars determined by reference to the market rate of exchange prevailing in this state on the date the award was issued, unless the award itself fixes some other date. If no such market rate of exchange is available, the court shall fix the rate it determines to be appropriate.

Effective Date: 10-23-1991



Section 2712.72 - Entering judgment or decree.

After an order confirming or vacating an award or declaring that an award is not entitled to confirmation by the courts of this state has been rendered, a judgment or decree shall be entered in conformity with that order to be enforced in the same manner as any other judgment or decree. Upon entry of a judgment or decree, the court, in its discretion, also may award costs and disbursements.

Effective Date: 10-23-1991



Section 2712.73 - Appeal from court of common pleas.

(A) An appeal may be taken from any of the following decisions rendered by the court of common pleas:

(1) An order granting or denying an application to compel or to stay arbitration;

(2) An order granting or denying an application for assistance in obtaining evidence or an application for interim measure of protection;

(3) An order confirming or vacating a final award or declaring that an award is not entitled to confirmation by the courts of this state.

(B) Appeals shall be taken in the same manner and be subject to the same review as appeals from orders or judgments in civil actions. All appeals shall be confined to questions within the competence conferred by this chapter upon the court from which the appeal is taken or to the question of whether that court exceeded that competence.

Effective Date: 10-23-1991



Section 2712.74 - Policy of state to encourage arbitration or conciliation.

It is the policy of this state to encourage parties to an international commercial agreement or transaction that qualifies for arbitration or conciliation pursuant to section 2712.03 of the Revised Code, to resolve disputes arising from the agreement or transaction through conciliation. The parties may select or permit an arbitral tribunal or other third party to select one or more persons to serve as the conciliator or conciliators who shall assist the parties in an independent and impartial manner in their attempt to reach an amicable settlement of their dispute.

Effective Date: 10-23-1991



Section 2712.75 - Guiding principles.

The conciliator or conciliators shall be guided by principles of objectivity, fairness, and justice, giving consideration to, among other things, the rights and obligations of the parties, the usages of the trade concerned, and the circumstances surrounding the dispute, including any previous practices between the parties.

Effective Date: 10-23-1991



Section 2712.76 - Proceedings of conciliation.

The conciliator or conciliators may conduct the conciliation proceedings in a manner that they consider appropriate, taking into account the circumstances of the case, the wishes of the parties, and the desirability of a speedy settlement of the dispute. Except as otherwise provided in this chapter, other provisions of the Revised Code, the Rules of Evidence, and the Ohio rules of court shall not apply to conciliation proceedings brought under this chapter.

Effective Date: 10-23-1991



Section 2712.77 - Representation or assistance.

The parties may appear in person or be represented or assisted by any person of their choice. A person assisting or representing a party need not be an attorney or licensed to practice law in this state.

Effective Date: 10-23-1991



Section 2712.78 - Draft conciliation statement.

At any time during the proceedings, the conciliator or conciliators may prepare a draft conciliation settlement that may include the assessment and apportionment of costs between the parties, and send copies to the parties, specifying the time within which they must signify their approval.

Effective Date: 10-23-1991



Section 2712.79 - Acceptance of settlement.

No party is required to accept any settlement proposed by the conciliator or conciliators.

Effective Date: 10-23-1991



Section 2712.80 - Evidence and documents admissibility and disclosure.

When persons agree to participate in conciliation under this chapter, all of the following apply:

(A) Evidence of anything said or of any admission made in the course of the conciliation is not admissible in evidence, and disclosure of any such evidence shall not be compelled, in any arbitration or civil action in which, pursuant to law, testimony may be compelled to be given. However, this division does not limit the admissibility of evidence if all parties participating in conciliation consent to its disclosure.

(B) If any such evidence is offered in contravention of this section, the arbitral tribunal or the court shall make any order that it considers to be appropriate to deal with the matter, including orders restricting the introduction of evidence, or dismissing the case without prejudice.

(C) Unless the document provides otherwise, no document prepared for the purpose of, in the course of, or pursuant to the conciliation or any copy of it, is admissible in evidence, and disclosure of the document shall not be compelled, in any arbitration or civil action in which, pursuant to law, testimony may be compelled to be given.

Effective Date: 10-23-1991



Section 2712.81 - Stay of judicial and arbitral proceedings.

The agreement of the parties to submit a dispute to conciliation shall be deemed an agreement between or among those parties to stay all judicial or arbitral proceedings from the commencement of conciliation until the termination of conciliation proceedings.

Effective Date: 10-23-1991



Section 2712.82 - Conciliation tolls statute of limitations.

All applicable limitation periods including periods of prescription shall be tolled or extended upon the commencement of conciliation proceedings to conciliate a dispute under this chapter, and all limitation periods shall remain tolled and periods of prescription extended as to all parties to the conciliation proceedings until the tenth day following the termination of the proceedings. For purposes of this chapter, conciliation proceedings are deemed to have commenced as soon as a party has requested conciliation of a particular dispute or disputes and the other party or parties agree to participate in the proceedings.

Effective Date: 10-23-1991



Section 2712.83 - Terminating conciliation proceedings.

The conciliation proceedings may be terminated as to all parties by any of the following at the time specified:

(A) A written declaration of the conciliator or conciliators, after consultation with the parties, to the effect that further efforts at conciliation no longer are justified, on the date of the declaration;

(B) A written declaration of the parties addressed to the conciliator or conciliators to the effect that the conciliation proceedings are terminated, on the date of the declaration;

(C) The signing of a settlement agreement by all of the parties, on the date of the agreement.

Effective Date: 10-23-1991



Section 2712.84 - Terminating as to particular parties.

The conciliation proceedings may be terminated as to particular parties by a written declaration of a party to the other party and the conciliator or conciliators, if appointed, to the effect that the conciliation proceedings are terminated as to that particular party, on the date of the declaration or by the signing of a settlement agreement by some of the parties, on the date of the agreement.

Effective Date: 10-23-1991



Section 2712.85 - Participation of conciliator in other proceedings involving same dispute.

No person who has served as conciliator may be appointed as an arbitrator for, or take part in any arbitral or judicial proceedings in, the same dispute, unless all parties manifest their consent to the participation or the rules adopted for conciliation or arbitration otherwise provide.

Effective Date: 10-23-1991



Section 2712.86 - Waiving rights and remedies.

By submitting to conciliation, no party shall be deemed to have waived any rights or remedies that the party would have had if conciliation had not been initiated, other than those set forth in any settlement agreement that results from the conciliation.

Effective Date: 10-23-1991



Section 2712.87 - Written conciliation agreement treated as arbitral award.

If the conciliation succeeds in settling the dispute, and the result of the conciliation is reduced to writing and signed by the conciliator or conciliators and the parties or their representatives, the written agreement shall be treated as an arbitral award rendered by an arbitral tribunal duly constituted in and pursuant to the laws of this state, and shall have the same force and effect as a final award in arbitration.

Effective Date: 10-23-1991



Section 2712.88 - Conciliation costs.

Upon termination of the conciliation proceedings, the conciliator shall fix the costs of the conciliation and give written notice of the costs to the parties. As used in sections 2712.74 to 2712.90 of the Revised Code, "costs" includes only the following:

(A) A reasonable fee to be paid to the conciliator or conciliators;

(B) The travel and other reasonable expenses of the conciliator or conciliators;

(C) The travel and other reasonable expenses of witnesses requested by the conciliator or conciliators with the consent of the parties;

(D) The cost of any expert advice requested by the conciliator or conciliators with the consent of the parties;

(E) The cost of any court.

Effective Date: 10-23-1991



Section 2712.89 - Cost apportionment - immunity of conciliator.

(A) The costs of the conciliation referred to in section 2712.88 of the Revised Code shall be borne equally by the parties unless the settlement agreement provides for a different apportionment. All other expenses incurred by a party shall be borne by that party.

(B) No person who serves as a conciliator shall be held liable in an action for damages resulting from any act or omission in the performance of his duties as a conciliator in any proceedings subject to this chapter.

Effective Date: 10-23-1991



Section 2712.90 - State court jurisdiction.

Neither the request for conciliation, the consent to participate in the conciliation proceedings, the participation in the proceedings, nor the entering into a conciliation agreement or settlement shall be deemed as a consent to the jurisdiction of any court in this state if conciliation fails.

Effective Date: 10-23-1991



Section 2712.91 - Chapter provisions classified as substantive.

If, in any arbitral, judicial, or other official proceeding within or without this state, it becomes necessary to classify any provision of this chapter as substantive or procedural within the meanings of those terms in the conflict of laws, all provisions of this chapter relating to the obligation of the parties to arbitrate, to the conduct of arbitral proceedings, and to the validity of arbitral awards shall be classified as substantive.

Effective Date: 10-23-1991






Chapter 2713 - ARREST AND BAIL

Section 2713.01 - Arrest.

In a civil action, a defendant can be arrested before judgment only in the manner prescribed by sections 2713.01 to 2713.29, inclusive, of the Revised Code. This section does not apply to proceedings for contempt, nor to actions prosecuted or judgments obtained in the name of the state to recover fines or penalties.

Effective Date: 10-01-1953



Section 2713.02 - Order of arrest.

An order for the arrest of the defendant shall be made by the clerk of the court in which the action is brought, when there is filed in his office an affidavit of the plaintiff, his authorized agent or attorney, made before a judge or clerk of any court of the state, stating the nature of the plaintiff's claim, that it is just, the amount of it as nearly as may be, and establishing one or more of the following particulars:

(A) That the defendant has removed, or begun to remove, any of his property out of the jurisdiction of the court with intent to defraud his creditors;

(B) That he has begun to convert his property, or a part thereof, into money for the purpose of placing it beyond the reach of his creditors;

(C) That he has property, or rights of action, which he fraudulently conceals;

(D) That he has assigned, removed, disposed of, or begun to dispose of his property, or a part of it, with intent to defraud his creditors;

(E) That he fraudulently contracted the debt or incurred the obligation for which suit is about to be or has been brought;

(F) That the money, or other valuable thing, for which a recovery is sought in the action, was lost by playing at any game or by means of a bet or wager.

The affidavit also must contain a statement of the facts claimed to justify the belief in the existence of one or more of such particulars.

Effective Date: 01-10-1961



Section 2713.03 - Bond.

The order of arrest provided for by section 2713.02 of the Revised Code shall not be issued by the clerk of the court until there is executed, by sufficient sureties of the plaintiff, a bond to the effect that the plaintiff will pay to the defendant all damages, not exceeding double the amount of the plaintiff's claim stated in the affidavit, which he may sustain by reason of the arrest if the order proves to have been wrongfully obtained.

Effective Date: 10-01-1953



Section 2713.04 - Time for issuance of order of arrest.

The order of arrest provided for by section 2713.02 of the Revised Code may be made to accompany the summons or at any time afterward before judgment.

Effective Date: 10-01-1953



Section 2713.05 - Contents of order of arrest.

With a copy of the affidavit, the order of arrest provided for by section 2713.02 of the Revised Code shall be addressed and delivered to the sheriff, and must specify the names of the parties, the court in which the action is brought, the amount of the plaintiff's claim stated in the affidavit, and require the sheriff to arrest the defendant, hold him in bail in double that sum, and to make return thereof on a day to be named therein, with the bond of the bail, if any is given.

Effective Date: 10-01-1953



Section 2713.06 - Return day of order of arrest.

The return day of the order of arrest provided for by section 2713.02 of the Revised Code, when it is issued at the commencement of a suit, shall be the same as that of the summons. When issued afterward, it shall be fifteen days after its date.

Effective Date: 10-01-1953



Section 2713.07 - Execution of order of arrest.

The sheriff shall execute the order of arrest mentioned in section 2713.02 of the Revised Code by arresting the defendant, and delivering to him a copy thereof and of the affidavit. If the defendant cannot be found before the return day, the plaintiff may have further orders without other affidavits or bond until the defendant is arrested. An order of arrest shall not be issued to any other than the county in which the action is brought.

Effective Date: 10-01-1953



Section 2713.08 - Custody of the defendant.

The defendant, when arrested pursuant to section 2713.07 of the Revised Code, must be committed to the jail of the county and kept in custody until discharged by law.

Effective Date: 10-01-1953



Section 2713.09 - Defendant may deposit money.

Before or after giving bail, the defendant may deposit with the sheriff, or in court, the amount specified in the order of arrest issued pursuant to section 2713.02 of the Revised Code; whereupon the defendant must be discharged, or his bail be released.

Effective Date: 10-01-1953



Section 2713.10 - Money to be paid into court.

The sheriff shall pay into court the money received by him in lieu of bail under section 2713.09 of the Revised Code. If it is received in vacation, he shall pay it on the first day of the next term; if received during the term, immediately.

Effective Date: 10-01-1953



Section 2713.11 - Control of money.

The court shall make proper orders for the safekeeping of money deposited in lieu of bail under section 2713.09 of the Revised Code, and may direct the sheriff to keep it, and after final judgment in the action shall order it to be paid to the party entitled to it according to the result.

Effective Date: 10-01-1953



Section 2713.12 - Sheriff and sureties liable for money.

Money deposited with the sheriff as provided in section 2713.09 of the Revised Code, or directed by the court to be kept by him, shall be held upon his official responsibility; and he and his sureties shall be liable, and may be proceeded against, for any default in relation thereto as in other cases of delinquency.

Effective Date: 10-01-1953



Section 2713.13 - Bail may be given before judgment.

Bail may be given by the defendant on his arrest under section 2713.07 of the Revised Code, or afterward, before judgment. It shall be done by causing sufficient bail to execute a bond to the plaintiff, in the presence of the sheriff, to the effect that, if judgment is rendered in the action against the defendant, such bail will be amenable to the process of the court thereon. The bond, when accepted, shall be returned to the clerk's office, and the defendant shall be discharged.

Effective Date: 10-01-1953



Section 2713.14 - Plaintiff may object to bail.

The plaintiff, or his attorney, may object to the bail provided under section 2713.13 of the Revised Code, for insufficiency, within ten days after the bond is given, by serving upon the sheriff a written notice that he does not accept the bail. Failure to serve such notice shall be deemed an acceptance of the bail, and the sheriff is exonerated from liability. When the bond is given after the return of the order of arrest, the plaintiff shall have notice thereof.

Effective Date: 10-01-1953



Section 2713.15 - Notice of justification.

Within ten days after receipt of the notice provided for by section 2713.14 of the Revised Code, the sheriff or the defendant may give to the plaintiff, or his attorney, notice in writing of the justification of the same or other bail before a judge or clerk of the court in which the action is brought, a probate judge, or judge of a county court, at a time, not less than five nor more than ten days thereafter, and a place to be specified therein. If other bail is given, a new bond must be executed.

Effective Date: 01-10-1961



Section 2713.16 - Manner of justification.

For the purpose of justification, each of the bail must attend before the proper officer, at the time and place mentioned in the notice of justification provided for by section 2713.15 of the Revised Code, and may be examined on oath touching his sufficiency, in such manner as the officer deems proper.

If the officer finds the bail sufficient, he shall indorse his allowance on the bond and file it with the clerk of the court; and the sheriff thereupon shall be discharged from liability.

Effective Date: 10-01-1953



Section 2713.17 - Sheriff liable as bail - discharge.

After the arrest of the defendant pursuant to section 2713.07 of the Revised Code, if he escapes or is rescued, or bail is not taken or is adjudged insufficient, or a deposit is not made, the sheriff shall be liable as bail; but he may discharge himself from liability by putting in sufficient bail before judgment.

Effective Date: 10-01-1953



Section 2713.18 - Extent of sheriff's liability.

The return of "not found" upon an execution against the body of the defendant is necessary to fix the liability of the sheriff as bail, which liability shall be the amount of the judgment, interest, and costs. This liability can be enforced only in a separate action against the sheriff, or against him and his sureties on his official bond, as in other cases of delinquency.

Effective Date: 10-01-1953



Section 2713.19 - Insufficient bail liable to sheriff.

The bail adjudged insufficient by an officer mentioned in section 2713.15 of the Revised Code shall be liable to the sheriff for the damages he sustains by reason of such insufficiency.

Effective Date: 10-01-1953



Section 2713.20 - Liability of bail.

The liability of the bail shall be fixed in the manner provided by law for fixing the liability of the sheriff as bail. The bail can be proceeded against in an action only.

Effective Date: 10-01-1953



Section 2713.21 - Surrender of defendant discharges bail.

A surrender of a defendant to the sheriff of the county in which he was arrested, with a delivery of a certified copy of the bond of the bail, whether such surrender is made by the defendant himself or by his bail, discharges the bail. A surrender may be made before the return day of the summons in an action against the bail. The sheriff shall give to the bail a written acknowledgment of the surrender, and hold the defendant in his custody upon such copy of the bond of the bail as upon an order of arrest. The clerk of the court, on the production to him of the sheriff's acknowledgment of the surrender, shall enter on the bond an exoneration of the bail.

Effective Date: 10-01-1953



Section 2713.22 - Bail may arrest defendant.

For the purpose of surrendering the defendant, the bail may arrest him at any time or place before he is finally charged, or, by a written authority indorsed on a certified copy of the bond, may empower any person of suitable age and discretion to do so.

Effective Date: 10-01-1953



Section 2713.23 - Bail shall be exonerated.

The bail shall be exonerated by the death of the defendant, his imprisonment in a state prison, his legal discharge from the obligation to render himself amenable to the process of the court, or by his surrender to the sheriff of the county in which he was arrested in the execution of such process, within the time fixed in section 2713.21 of the Revised Code, or within such further time as the court in which the action is pending allows.

Effective Date: 10-01-1953



Section 2713.24 - Bail may be substituted for a deposit of money.

If the defendant deposits money as provided by section 2713.09 of the Revised Code, on notice such as is required for giving and justifying it, bail may be given and justified any time before judgment. Thereupon the court in which the action is brought, on being satisfied that bail has been given and adjudged sufficient, shall direct that the money deposited be refunded to the defendant, and it must be refunded accordingly.

Effective Date: 10-01-1953



Section 2713.25 - Stay of proceedings against bail.

Before or after judgment against the bail, if an appeal is commenced on the judgment against the principal in the suit in which their bond was taken, on motion the court may stay proceedings against such bail for a reasonable time, on their payment of all costs accrued against them. On such appeal, if the judgment against the principal is reversed, and he is discharged from such suit, the bail must be discharged from the bond.

Effective Date: 10-01-1953



Section 2713.26 - Vacating order of arrest or reducing the amount of bail.

A defendant who is arrested, on motion, at any time before judgment in the action, may apply to the court in which suit is brought, if in session, and, in vacation, to a judge thereof, or to any judge of a court of record of the state, to vacate the order of arrest or to reduce the amount of the bail. The court or judge shall allow him such time for preparation and the hearing of the motion as is just. Reasonable notice of such motion must be given to the plaintiff.

Effective Date: 10-01-1953



Section 2713.27 - Motion may be supported and opposed by affidavits.

When the notice mentioned in section 2713.26 of the Revised Code is made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose it by affidavits or other evidence in addition to the evidence on which the order of arrest was made.

Effective Date: 01-10-1961



Section 2713.28 - Payment of jail fees.

A person who causes another to be committed to jail under sections 2713.01 to 2713.29, inclusive, of the Revised Code, shall be liable in the first instance for the jail fees, and if required by the jailer must pay such fees weekly in advance. The fees so paid shall be a part of the costs of the case.

Effective Date: 10-01-1953



Section 2713.29 - Sheriff may discharge prisoner.

The sheriff or jailer may discharge a person imprisoned on mesne or final process issued in a civil proceeding, when there is no money in his hands to pay for the sustenance of the prisoner, or he may detain such prisoner and hold the adverse party liable for such sustenance.

Effective Date: 10-01-1953






Chapter 2715 - ATTACHMENT

Section 2715.01 - Grounds of attachment.

(A) An attachment against the property, other than personal earnings, of a defendant may be had in a civil action for the recovery of money, at or after its commencement, upon any one of the following grounds:

(1) Excepting foreign corporations which by compliance with the law therefore are exempted from attachment as such, that the defendant or one of several defendants is a foreign corporation;

(2) That the defendant is not a resident of this state;

(3) That the defendant has absconded with the intent to defraud creditors;

(4) That the defendant has left the county of the defendant's residence to avoid the service of a summons;

(5) That the defendant so conceals self that a summons cannot be served upon the defendant;

(6) That the defendant is about to remove property, in whole or part, out of the jurisdiction of the court, with the intent to defraud creditors;

(7) That the defendant is about to convert property, in whole or part, into money, for the purpose of placing it beyond the reach of creditors;

(8) That the defendant has property or rights in action, which the defendant conceals;

(9) That the defendant has assigned, removed, disposed of, or is about to dispose of, property, in whole or part, with the intent to defraud creditors;

(10) That the defendant has fraudulently or criminally contracted the debt, or incurred the obligations for which suit is about to be or has been brought;

(11) That the claim is for work or labor.

(B) An attachment shall not be granted on the ground that the defendant is a foreign corporation or not a resident of this state for any claim, other than a debt or demand arising upon contract, judgment, or decree, or for causing damage to property or death or personal injury by negligent or wrongful act.

(C) An attachment against the personal earnings of a defendant may be granted only after a judgment has been obtained by the plaintiff and only through a proceeding for garnishment of personal earnings in accordance with Chapter 2716. of the Revised Code.

(D) An attachment against the property, other than personal earnings, of a defendant may be accomplished prior to the entry of judgment only pursuant to an attachment proceeding under this chapter.

An attachment against the property, other than personal earnings, of a defendant that is in the possession of another person, may be accomplished prior to the entry of judgment only pursuant to a garnishment proceeding under section 2715.091 of the Revised Code and related provisions of this chapter.

(E) An attachment against the property, other than personal earnings, of a defendant that is in the possession of another person, may be accomplished after judgment has been obtained only pursuant to a garnishment proceeding under Chapter 2716. of the Revised Code.

Effective Date: 08-15-1996



Section 2715.011 - Grounds of attachment definitions.

As used in this chapter:

(A) "Probable cause to support the motion" means that it is likely that a plaintiff who files a motion for attachment pursuant to section 2715.03 of the Revised Code will obtain judgment against the defendant against whom the motion was filed that entitles the plaintiff to a money judgment that can be satisfied out of the property that is the subject of the motion.

(B) "Levying officer" means the sheriff, another authorized law enforcement officer, or a bailiff who is ordered by the court to take possession of property under an order of attachment.

(C) "Occupied dwelling unit" means a structure that is used in whole or in part as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household, and the facilities and appurtenances in it and in which any person is present or is likely to be present, except that such a structure is not an occupied dwelling unit at any time if, after reasonable efforts to personally contact any person who may be present in the structure at that time, the person who made the efforts reasonably believes that no person is present in the structure at that time.

Effective Date: 03-13-1986



Section 2715.02 - Amended and Renumbered RC 2716.02.

Effective Date: 1982 HB254 08-26-1982



Section 2715.03 - Motion and affidavit for order of attachment - contents.

A plaintiff in an action for the recovery of money, upon or at any time after the commencement of the action, may apply to the court by written motion for the attachment of property, other than personal earnings, of the defendant. The motion shall have attached to it the affidavit of the plaintiff, his agent, or attorney, which shall set forth all of the following:

(A) The nature and amount of the plaintiff's claim, and if the claim is based upon a written instrument, a copy of that instrument;

(B) The facts that support at least one of the grounds for an attachment contained in section 2715.01 of the Revised Code;

(C) A description of the property sought and its approximate value, if known;

(D) To the best of plaintiff's knowledge, the location of the property;

(E) To the best of the plaintiff's knowledge, after reasonable investigation, the use to which the defendant has put the property and that the property is not exempt from attachment or execution.[;]

(F) If the property sought is in the possession of a third person, the name of the person possessing the property.

Effective Date: 08-26-1982



Section 2715.04 - Defendant may request hearing on motion.

A defendant against whom a motion for attachment is filed under section 2715.03 of the Revised Code may receive a hearing on the motion in accordance with section 2715.043 of the Revised Code by delivering a written request for a hearing to the court within five business days after receipt of the notice provided pursuant to section 2715.041 of the Revised Code. The request may set forth the defendant's reasons for disputing the claim of the plaintiff who filed the motion for attachment of the property; however, neither the defendant's inclusion of nor his failure to include such reasons upon the request constitutes a waiver of any defense of the defendant or affects the defendant's right to produce evidence at any hearing or at the trial of the action. The time and place for the hearing shall be that set forth in the notice. If a written request for a hearing is not received by the court within the prescribed time and the court does not grant a continuance of the scheduled hearing in accordance with division (B) of section 2715.042 of the Revised Code, the hearing scheduled pursuant to section 2715.043 of the Revised Code immediately shall be canceled and the court shall issue an order of attachment in accordance with division (A) of section 2715.042 of the Revised Code.

Effective Date: 03-13-1986



Section 2715.041 - Form for notice of filing motion for order of attachment.

(A) Upon the filing of a motion for an order of attachment pursuant to section 2715.03 of the Revised Code, the plaintiff shall file with the clerk of the court a praecipe instructing the clerk to issue to the defendant against whom the motion was filed a notice of the proceeding. Upon receipt of the praecipe, the clerk shall issue the notice which shall be in substantially the following form:

(Case Caption)

You are hereby notified that (name and address of plaintiff), the plaintiff in this proceeding, has applied to this court for the attachment of property in your possession. The basis for this application is indicated in the documents that are enclosed with this notice.

The law of Ohio and the United States provides that certain benefit payments cannot be taken from you to pay a debt. Typical among the benefits that cannot be attached or executed on by a creditor are:

(1) Workers' compensation benefits;

(2) Unemployment compensation payments;

(3) Cash assistance payments under the Ohio works first program;

(4) Benefits and services under the prevention, retention, and contingency program;

(5) Disability financial assistance administered by the Ohio department of job and family services;

(6) Social security benefits;

(7) Supplemental security income (S.S.I.);

(8) Veteran's benefits;

(9) Black lung benefits;

(10) Certain pensions.

Additionally, your wages never can be taken to pay a debt until a judgment has been obtained against you. There may be other benefits not included in this list that apply in your case.

If you dispute the plaintiff's claim and believe that you are entitled to retain possession of the property because it is exempt or for any other reason, you may request a hearing before this court by disputing the claim in the request for hearing form appearing below, or in a substantially similar form, and delivering the request for the hearing to this court, at the office of the clerk of this court, not later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the claim in the space provided on the form, but you are not required to do so. If you do state your reasons for disputing the claim in the space provided on the form, you are not prohibited from stating any other reasons at the hearing, and if you do not state your reasons, it will not be held against you by the court and you can state your reasons at the hearing.

If you request a hearing, it will be conducted in ................... courtroom ........, (address of court), at .............m. on ............., .....

You may avoid having a hearing but retain possession of the property until the entry of final judgment in the action by filing with the court, at the office of the clerk of this court, not later than the end of the fifth business day after you receive this notice, a bond executed by an acceptable surety in the amount of $............

If you do not request a hearing or file a bond on or before the end of the fifth business day after you receive this notice, the court, without further notice to you, may order a law enforcement officer or bailiff to take possession of the property. Notice of the dates, times, places, and purposes of any subsequent hearings and of the date, time, and place of the trial of the action will be sent to you.

(B) Along with the notice required by division (A) of this section, the clerk of the court also shall deliver to the defendant, in accordance with division (C) of this section, a request for hearing form together with a postage-paid, self-addressed envelope or a request for hearing form on a postage-paid, self-addressed postcard. The request for hearing shall be in substantially the following form:

I dispute the claim for the attachment of property in the above case and request that a hearing in this matter be held at the time and place set forth in the notice that I previously received.

I dispute the claim for the following reasons:

................................................................

(Optional)

................................................................

................................................................

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING AT THIS TIME AND YOU MAY BE REQUIRED TO GIVE UP THE PROPERTY SOUGHT WITHOUT A HEARING."

(C) The notice required by division (A) of this section shall be served on the defendant in duplicate not less than seven business days prior to the date on which the hearing is scheduled, together with a copy of the complaint and summons, if not previously served, and a copy of the motion for the attachment of property and the affidavit attached to the motion, in the same manner as provided in the Rules of Civil Procedure for the service of process. Service may be effected by publication as provided in the Rules of Civil Procedure except that the number of weeks for publication may be reduced by the court to the extent appropriate.

Effective Date: 06-26-2003



Section 2715.042 - Issuing order of attachment without conducting hearing.

(A) If a motion for an order of attachment has been filed pursuant to section 2715.03 of the Revised Code, the court may issue an order of attachment without conducting a hearing if it finds all of the following:

(1) The notice, motion, and affidavit have been served on the defendant against whom the motion for attachment was filed, as required by section 2715.041 of the Revised Code;

(2) The defendant has not requested a hearing within the prescribed time pursuant to section 2715.04 of the Revised Code, and a continuance of the scheduled hearing has not been granted pursuant to division (B) of this section;

(3) A bond has not been filed within the prescribed time pursuant to section 2715.10 or 2715.26 of the Revised Code;

(4) The court finds, on the basis of the affidavit, that there is probable cause to support the motion.

(B) If the defendant against whom a motion for an order of attachment was filed pursuant to section 2715.03 of the Revised Code does not request a hearing on the motion within the prescribed time pursuant to section 2715.04 of the Revised Code, the court nevertheless may grant a continuance of the scheduled hearing if the defendant, prior to the time at which the hearing was scheduled, as indicated on the notice served on the defendant under section 2715.04 of the Revised Code, or the time of issuance of an order of attachment, whichever is earlier, establishes a reasonable justification for his failure to request the hearing within the prescribed time. If the court grants such a continuance of the hearing, it shall cause the matter to be set for hearing as soon as practicable thereafter, but in no event shall the continued hearing be set for a time that is more than five business days after the date on which the original hearing was scheduled unless the plaintiff consents to the setting of a hearing at a later time. The continued hearing shall be conducted in accordance with section 2715.043 of the Revised Code.

(C) If the court grants a continuance of the scheduled hearing pursuant to division (B) of this section, the court shall not issue an order of attachment without a hearing pursuant to division (A) of this section unless the defendant subsequently delivers written notice to the contrary to the court.

Effective Date: 03-13-1986



Section 2715.043 - Hearing on motion for order of attachment.

(A) Upon the filing of the motion for an order of attachment pursuant to section 2715.03 of the Revised Code, the court shall cause the matter to be set for hearing within twenty days thereafter and the defendant shall be notified in accordance with section 2715.041 of the Revised Code.

(B) If a hearing is requested in accordance with section 2715.04 of the Revised Code or if a continuance is granted in accordance with division (B) of section 2715.042 of the Revised Code, the hearing shall be limited to a consideration of whether there is probable cause to support the motion and whether any of the property of the defendant is exempt from attachment.

The court shall issue an order of attachment if it finds, on the basis of the affidavit and, if applicable, the evidence presented at the hearing, that there is probable cause to support the motion.

(C) Any failure of the defendant against whom the motion for attachment was filed to oppose the motion or to refute any evidence presented by the plaintiff that filed the motion shall not constitute a waiver of any defense of the defendant or affect the defendant's right to produce evidence at subsequent hearings or at the trial of the action.

(D) The defendant against whom the motion for attachment was filed shall be sent prior notice of the date, time, place, and purpose of any hearing other than the hearing set under division (A) of this section and of the date, time, and place of the trial of the action.

Effective Date: 08-26-1982



Section 2715.044 - Effective date of order of attachment.

An order of attachment issued by a court shall not be effective until the plaintiff that filed the motion for attachment files with the court a bond to the defendant against whom the motion was filed, executed by the plaintiff's surety, in an amount twice the approximate value of the property to be attached under the order, to the effect that, should judgment be issued against the plaintiff, the plaintiff will return the property taken or pay the value so assessed, at the election of the defendant, and also pay the damages suffered by the defendant as a result of the taking and detention of, and any injury to, the property and the costs of the action. If the plaintiff does not know the approximate value of the property sought to be attached under the order, or if the identity of the property to be attached is not known, the bond shall be in an amount twice that of the plaintiff's claim, as indicated in the plaintiff's affidavit filed pursuant to section 2715.03 of the Revised Code.

In lieu of the bond, the plaintiff may deposit with the clerk of the court cash in an amount equal to twice the approximate value of the property or, if that value is not known or the identity of the property to be attached is not known, equal to twice the amount of the claim of the plaintiff.

When the ground of attachment is that the defendant is a foreign corporation, or not a resident of this state, the order of attachment may be issued without a bond.

If the plaintiff is indigent, the court may, on motion of the plaintiff or on its own motion, waive the bond required by this section or may set the bond in a lower amount, as fairness requires.

Effective Date: 03-13-1986



Section 2715.045 - Issuing order of attachment without notice or hearing.

(A) Upon the filing of a motion for attachment, a court may issue an order of attachment without issuing notice to the defendant against whom the motion was filed and without conducting a hearing if the court finds that there is probable cause to support the motion and that the plaintiff that filed the motion for attachment will suffer irreparable injury if the order is delayed until the defendant against whom the motion has been filed has been given the opportunity for a hearing. The court's findings shall be based upon the motion and affidavit filed pursuant to section 2715.03 of the Revised Code and any other relevant evidence that it may wish to consider.

(B) A finding by the court that the plaintiff will suffer irreparable injury may be made only if the court finds the existence of either of the following circumstances:

(1) There is present danger that the property will be immediately disposed of, concealed, or placed beyond the jurisdiction of the court.

(2) The value of the property will be impaired substantially if the issuance of an order of attachment is delayed.

(C)

(1) Upon the issuance by a court of an order of attachment without notice and hearing pursuant to this section, the plaintiff shall file the order with the clerk of the court, together with a praecipe instructing the clerk to issue to the defendant against whom the order was issued a copy of the motion, affidavit, and order of attachment, and a notice that an order of attachment was issued and that the defendant has a right to a hearing on the matter. The clerk then immediately shall serve upon the defendant, in the manner provided by the Rules of Civil Procedure for service of process, a copy of the complaint and summons, if not previously served, a copy of the motion, affidavit, and order of attachment, and the following notice:

You are hereby notified that this court has issued an order in the above case in favor of (name and address of plaintiff), the plaintiff in this proceeding, directing that property now in your possession, be taken from you. This order was issued on the basis of the plaintiff's claim against you as indicated in the documents that are enclosed with this notice.

The law of Ohio and the United States provides that certain benefit payments cannot be taken from you to pay a debt. Typical among the benefits that cannot be attached or executed on by a creditor are:

(1) Workers' compensation benefits;

(2) Unemployment compensation payments;

(3) Cash assistance payments under the Ohio works first program;

(4) Benefits and services under the prevention, retention, and contingency program;

(5) Disability financial assistance administered by the Ohio department of job and family services;

(6) Social security benefits;

(7) Supplemental security income (S.S.I.);

(8) Veteran's benefits;

(9) Black lung benefits;

(10) Certain pensions.

Additionally, your wages never can be taken to pay a debt until a judgment has been obtained against you. There may be other benefits not included in this list that apply in your case.

If you dispute the plaintiff's claim and believe that you are entitled to possession of the property because it is exempt or for any other reason, you may request a hearing before this court by disputing the claim in the request for hearing form, appearing below, or in a substantially similar form, and delivering the request for hearing to this court at the above address, at the office of the clerk of this court, no later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the claim in the space provided on the form; however, you are not required to do so. If you do state your reasons for disputing the claim, you are not prohibited from stating any other reasons at the hearing, and if you do not state your reasons, it will not be held against you by the court and you can state your reasons at the hearing. If you request a hearing, it will be held within three business days after delivery of your request for hearing and notice of the date, time, and place of the hearing will be sent to you.

You may avoid a hearing but recover and retain possession of the property until the entry of final judgment in the action by filing with the court, at the office of the clerk of this court, not later than the end of the fifth business day after you receive this notice, a bond executed by an acceptable surety in the amount of $.........

If you do not request a hearing or file a bond before the end of the fifth business day after you receive this notice, possession of the property will be withheld from you during the pendency of the action. Notice of the dates, times, places, and purposes of any subsequent hearings and of the date, time, and place of the trial of the action will be sent to you.

(2) Along with the notice required by division (C)(1) of this section, the clerk of the court also shall deliver to the defendant a request for hearing form together with a postage-paid, self-addressed envelope or a request for hearing form on a postage-paid, self-addressed postcard. The request for hearing shall be in substantially the following form:

I dispute the claim for possession of property in the above case and request that a hearing in this matter be held within three business days after delivery of this request to the court.

I dispute the claim for the following reasons:

..................................................................

(Optional)

..................................................................

..................................................................

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING AND POSSESSION OF THE PROPERTY WILL BE WITHHELD FROM YOU DURING THE PENDENCY OF THE ACTION."

(D) The defendant may receive a hearing in accordance with section 2715.043 of the Revised Code by delivering a written request for hearing to the court within five business days after receipt of the notice provided pursuant to division (C) of this section. The request may set forth the defendant's reasons for disputing the plaintiff's claim for possession of property. However, neither the defendant's inclusion of nor failure to include such reasons upon the request constitutes a waiver of any defense of the defendant or affects the defendant's right to produce evidence at any hearing or at the trial of the action. If the request is made by the defendant, the court shall schedule a hearing within three business days after the request is made, send notice to the parties of the date, time, and place of the hearing, and hold the hearing accordingly.

(E) If, after hearing, the court finds that there is not probable cause to support the motion, it shall order that the property be redelivered to the defendant without the condition of bond.

Effective Date: 06-26-2003



Section 2715.05 - Order of attachment.

(A) An order of attachment issued by the court shall be addressed and delivered to the levying officer, and shall require him, after the order has taken effect, to attach the lands, tenements, goods, chattels, stocks or interest in stocks, rights, credits, money, and effects of the defendant, in such officer's county, not exempt by law from being applied to the payment of plaintiff's claim, or so much thereof as will satisfy it, to be stated in the order as in the affidavit, and costs of the action, not exceeding one hundred dollars. An order of attachment may be directed to the levying officer of any county within this state.

(B) An order of attachment shall contain the names of the parties and the court in which the action was brought and a statement that the property subject to the order of attachment can be recovered by filing a bond pursuant to section 2715.10 or 2715.26 of the Revised Code.

(C) An order of attachment, other than one issued under section 2715.045 of the Revised Code, shall be served upon the defendant against whom the order was issued in the same manner as provided in the Rules of Civil Procedure for the service of papers subsequent to original complaints.

Effective Date: 03-13-1986



Section 2715.06 - Two or more attachments.

Orders of attachment may be issued to the levying officers of different counties. Several of them, at the option of the plaintiff, may be issued at the same time or in succession. Only those which have been executed shall be taxed in the costs, unless otherwise directed by the court.

Effective Date: 08-26-1982



Section 2715.07 - Return day of order.

The return day of the order of attachment shall be no later than twenty days after the order is issued.

Effective Date: 08-26-1982



Section 2715.08 - Order in which attachments are executed.

If there are several orders of attachment against the same defendant, they shall be executed in the order in which they were received by the levying officer.

Effective Date: 08-26-1982



Section 2715.09 - Manner of executing order of attachment.

(A) The levying officer shall execute an order of attachment, after it has taken effect, without delay. He shall go to the place where the defendant's property is, and he or his agent shall make a true inventory and appraisement of all the property which shall be set forth in his or his agent's affidavit and returned with the order. When the property is real property, the officer shall leave a copy of the order with the occupant of the property, or, if there is no occupant, in a conspicuous place on the property. When it is personal property and can be reached, he shall take it into his custody and hold it in a secure place subject to the order of the court, and shall deliver a copy of the order to the defendant, or if he is unable to find the defendant shall leave a copy at the address where the property was detained; but, if removal of the property from the address where it is detained would be unreasonably expensive, the officer may take possession by conspicuously placing a notice of possession on the property. The delivery of the order under this division is required in addition to the service of the order required by section 2715.045 or 2715.05 of the Revised Code.

(B) Unless the order of attachment directed to the levying officer specifies otherwise, the officer, in the execution of the order, may use any lawful means to enter any building or enclosure, other than an occupied dwelling unit, in which property that can be applied to the plaintiff's claim is contained, if reasonable efforts to obtain voluntary admittance have failed. If the officer enters the building or enclosure to take possession of property without first obtaining permission to enter, he shall file with the court on the next business day an affidavit setting forth the circumstances of his entry and the reasons he was unable to obtain voluntary admittance.

Effective Date: 08-26-1982



Section 2715.091 - Leaving notice of attachment and copy of order with garnishee.

(A) When the plaintiff, his agent, or attorney, in the affidavit accompanying a motion for attachment filed under section 2715.03 of the Revised Code, states that he has good reason to believe, and does believe, that a person named in the affidavit has property of the defendant other than personal earnings in his possession, and the levying officer attempts to get possession of such property but cannot do so, he shall leave with the person a copy of the order of attachment, with a written notice that he appear in court and answer, as provided in section 2715.29 of the Revised Code. The person is the garnishee and the proceeding in relation to the garnishee is a garnishment proceeding. Any court of common pleas that issues an order of attachment has jurisdiction to serve process pursuant to this section upon a garnishee who does not reside within the jurisdiction of the court. Any county court or municipal court that issues an order of attachment has jurisdiction to serve process pursuant to this section upon a garnishee who resides in any county that is contiguous to that in which the court is located. When the garnishee does not reside within the jurisdiction of the court that issued the order, the process may be served by the proper officer of the county in which the garnishee resides, or may be personally served.

If the garnishee is an individual, a copy of the order and notice shall be served upon him personally, or left at his usual place of residence. When a partnership is garnisheed by its company name, a copy of the order and notice shall be left at its usual place of doing business, or with a member of such partnership. If the garnishee is a corporation, a copy of the order and notice shall be left with an officer or a managing or general agent of the corporation. If such corporation is a railroad company, a copy of the order and notice may be left with a regular ticket or freight agent thereof, in any county in which the railroad is located.

(B) This section applies only to property of a defendant other than personal earnings and only prior to the entry of judgment against a defendant. Garnishment of personal earnings may be granted only after a judgment has been obtained by the plaintiff, and only pursuant to Chapter 2716. of the Revised Code. Garnishment of property other than personal earnings of a person against whom judgment has been entered may be granted only pursuant to Chapter 2716. of the Revised Code.

Effective Date: 03-19-1987



Section 2715.10 - Property may be delivered to persons with whom found.

The levying officer shall deliver the property attached under section 2715.09 of the Revised Code to the person in whose possession it was found, upon the person's executing a bond to the plaintiff, with sufficient surety, to the effect that the parties to it are bound in the same amount as the bond filed by the plaintiff under section 2715.044 of the Revised Code, or if the plaintiff has not filed such a bond, in double the appraised value of the property, and to the effect that the property or its appraised value in money will be forthcoming to answer the judgment of the court in the action. If it appears to the court that any part of such property has been lost or destroyed by unavoidable accident, the appraised value of the property shall be remitted to the plaintiff if judgment is rendered in his favor.

If the person is indigent, the court may, upon motion of the person or upon its own motion, waive the bond required by this section or set bond in a lower amount, as fairness requires.

Effective Date: 03-13-1986



Section 2715.11 - Amended and Renumbered RC 2716.03.

Effective Date: 1982 HB254 08-26-1982



Section 2715.111, 2715.112 - Amended and Renumbered RC 2716.04, 2716.05.

Effective Date: 1982 HB254 08-26-1982



Section 2715.12 - Effect of service of process upon public officer.

The service of process of garnishment under this chapter upon the sheriff, coroner, clerk, constable, master commissioner, marshal of a municipal corporation, or other officer having in his possession any money, claim, or other property of the defendant, other than personal earnings, or in which the defendant has an interest, shall bind it from the time of service and be a legal excuse to such officers, to the extent of the demand of the plaintiff, for not paying such money or delivering such claim or property to the defendant, as by law or the terms of the process in his hands he would otherwise be bound to do.

Effective Date: 08-26-1982



Section 2715.13 - Garnishee to answer and be examined.

The answer of the garnishee required by section 2715.091 of the Revised Code shall be made before the clerk of the court of common pleas of the county in which the garnishee resides, or, if he resides out of the state, before the clerk of the county where he was served, or where the action is pending. A special examination of the garnishee shall be had, and actions against him for failing to appear, or to answer satisfactorily, or to comply with the order of the court in the premises, shall be brought in the county in which he resides.

Effective Date: 08-26-1982



Section 2715.14 - Clerk to transmit answer to proper court.

The clerk of the court of common pleas before whom the answer mentioned in section 2715.13 of the Revised Code is made shall transmit it to the clerk of the court in which the suit is pending, in the manner depositions are required to be directed and transmitted. For his services he shall receive such fees as are allowed by law for taking depositions and to clerks for furnishing certificates with their seals of office attached.

Effective Date: 10-01-1953



Section 2715.15 - Admission of indebtedness.

If in his answer under section 2715.13 of the Revised Code the garnishee admits an indebtedness to the defendant, and the court orders the payment of it in whole or part to the plaintiff, and the garnishee fails to pay according to such order, execution may issue thereon as upon judgments for the payment of money.

Effective Date: 10-01-1953



Section 2715.16 - Different attachments may be made by the same officer.

Different attachments of the same property may be made by the same officer; but one inventory and appraisement are sufficient, and it is not necessary to return them with more than one order of attachment.

Effective Date: 10-01-1953



Section 2715.17 - Subsequent attachments.

When property is under attachment, attachments thereon under subsequent orders of attachment must be as follows:

(A) If it is real property, it shall be attached in the manner prescribed for executing attachment.

(B) If it is personal property, it shall be attached as in the hands of the officer, and be subject to any previous attachment.

(C) If a person is made a garnishee more than once with respect to the same property indebtedness or liability, copies of the order and notice mentioned in section 2715.091 of the Revised Code shall be left with him in the manner prescribed by section 2715.091 of the Revised Code for serving a garnishee.

Effective Date: 08-26-1982



Section 2715.18 - Form of return.

The levying officer shall return upon every order of attachment what he has done under it. The return shall show the property attached and the time it was attached. When garnishees are served under this chapter, their names, and the time each was served, shall be stated. The officer shall return with the order all bonds given under it.

Effective Date: 08-26-1982



Section 2715.19 - Property and garnishee bound.

An order of attachment shall bind the property attached from the time of service. A garnishee under this chapter shall be liable to the plaintiff in attachment for all property of the defendant in his hands, and money and credits due from him to the defendant, other than personal earnings, from the time he is served with the written notice required in section 2715.091 of the Revised Code. When property is attached in the hands of a consignee, lienholder, or secured party whose lien or security interest is then perfected by possession, his lien or security interest relative to the property shall not be affected by the attachment.

Effective Date: 03-13-1986



Section 2715.20 - Receiver may be appointed.

On application of the plaintiff, and for good cause shown, the court, may appoint a receiver, who shall take an oath and give a bond as is provided in other cases.

Effective Date: 08-26-1982



Section 2715.21 - Powers and duties of receiver.

The receiver appointed under section 2715.20 of the Revised Code shall take possession of all notes, due bills, books of account, accounts, and other evidences of debt, that have been taken by the levying officer as the property of the defendant in attachment, and proceed to settle and collect them. For that purpose, the receiver may commence and maintain actions in his own name, as receiver, but no right of defense therein shall be impaired or affected.

Effective Date: 08-26-1982



Section 2715.22 - Notice of appointment of receiver.

The receiver appointed under section 2715.20 of the Revised Code forthwith shall give written or printed notice of his appointment to the persons indebted to the defendant in attachment, which notice must be served on the debtor by a copy personally, or by a copy left at his residence. From the date of such service, the debtors shall be liable to the plaintiff in attachment for the amount of money and credits of the defendant in attachment in their hands, or due from them to him, and shall account therefor to the receiver.

Effective Date: 10-01-1953



Section 2715.23 - Report of receiver.

When required, the receiver appointed under section 2715.20 of the Revised Code shall report his proceedings to the court, and hold all money collected by him, and property which may come into his hands, subject to the order of the court.

Effective Date: 10-01-1953



Section 2715.24 - Officer to act as receiver.

When a receiver is not appointed as provided in section 2715.20 of the Revised Code, the levying officer who attaches the property shall have the powers and perform the duties of a receiver appointed by the court, and, if necessary, as such officer may commence and maintain actions in his own name. He also may be required to give security other than his official bond.

Effective Date: 08-26-1982



Section 2715.25 - Disposal of attached property.

The court may make proper orders for the preservation of property attached during the pendency of a suit and direct a sale of it when, because of its perishable nature or the costs of its keeping, that will be for the benefit of the parties. The sale shall be public, after such advertisement as is prescribed for the sale of like property on execution, and shall be made in such manner and on such terms of credit, with security, as, having regard to the probable duration of the action, the court or judge directs. The sheriff shall hold and pay over all proceeds of the sale collected by him and all money received by him from garnishees under the same requirements and responsibilities of himself and sureties as are provided in respect to money deposited in lieu of bail.

Effective Date: 08-26-1982



Section 2715.26 - Discharge of attachment by bond - deposit in lieu of bond.

If the defendant, or other person on his behalf, before judgment, executes a bond to the plaintiff, with sufficient surety resident in the county and approved by the court, in the same amount as the bond filed by the plaintiff under section 2715.044 of the Revised Code, or if the plaintiff has not filed such a bond, in double the amount of the plaintiff's claim as stated in his affidavit under section 2715.03 of the Revised Code, to the effect that the defendant will perform the judgment of the court, the attachment shall be discharged and restitution made of any property taken under it, or the proceeds thereof. Such bond shall also discharge the liability of a garnishee in the action for property of the defendant in his hands.

The defendant, in lieu of the bond provided for in this section, may deposit with the clerk of the court cash in an amount equal to the approximate value of the property or the amount of the bond of the plaintiff if he filed a bond, whichever is less.

If the defendant is indigent, the court may, upon motion of the defendant or on its own motion, waive the bond required by this section or set the bond in a lower amount, as fairness requires.

Effective Date: 03-13-1986



Section 2715.27 - Claim for causing death or injury.

When the plaintiff's claim is for causing death or personal injury by a negligent or wrongful act, the bond required by section 2715.26 of the Revised Code shall be in such amount as is fixed by the court where the action is pending, or a judge thereof if application is made in vacation.

Effective Date: 10-01-1953



Section 2715.28 - Bond may be executed in vacation.

The bond mentioned in sections 2715.26 and 2715.27 of the Revised Code, in vacation, may be executed in the presence of the officer having the order of attachment in his hands, or, after its return before the clerk, with the same effect as if executed in court. The sureties shall be approved by the officer before whom such bond is executed.

Effective Date: 10-01-1953



Section 2715.29 - Appearance and answer of garnishee.

After the written notice is issued to a garnishee as provided in section 2715.091 of the Revised Code, the garnishee shall appear and answer within the time allowed the defendant to answer the petition upon which the attachment was granted. Under oath, he shall answer all questions put to him touching property of every description, and credits of the defendant in his possession or under his control. The garnishee shall truly disclose the amount owing by him to the defendant, other than for personal earnings, whether due or not, and in the case of a corporation, any stock held therein by or for the benefit of the defendant, at or after the service of notice.

Effective Date: 08-26-1982



Section 2715.30 - Garnishee may pay money into court.

A garnishee under this chapter shall deliver the property in his hands or pay the money other than personal earnings owing by him to the defendant, or so much thereof as the court orders, into court in accordance with section 2715.32 of the Revised Code. He shall be discharged from liability to the defendant for property so delivered or money so paid and shall not be subjected to costs beyond those caused by his resistance of the claims against him.

Effective Date: 08-26-1982



Section 2715.31 - Attachment of garnishee for contempt.

If a garnishee under this chapter fails to appear in court and answer, as required by section 2715.29 of the Revised Code, the court may proceed against him as for a contempt.

Effective Date: 08-26-1982



Section 2715.32 - Disposition of property in hands of garnishee.

If a garnishee under this chapter appears and answers, as required by section 2715.29 of the Revised Code, and on his examination it is discovered that at or after the service of the order and notice upon him under section 2715.091 of the Revised Code, he was possessed of property of the defendant, or was indebted to him, or both, the court may order the delivery of such property, or the payment of the amount owing by him, other than personal earnings, into court, or both; or it may permit the garnishee to retain the property, or the amount owing, upon his executing a bond to the plaintiff, by sufficient surety, to the effect that the amount will be paid, or the property forthcoming, as the court directs.

Effective Date: 08-26-1982



Section 2715.33 - Action against the garnishee.

If the garnishee fails to appear and answer as required by section 2715.29 of the Revised Code, or if he appears and answers and his disclosure is not satisfactory to the plaintiff, or if he fails to comply with the order of the court to deliver the property and pay the money owing into court, or to give the bond required in section 2715.32 of the Revised Code, the plaintiff may proceed against him by civil action. Thereupon such proceedings may be had as in other actions. Judgment may be rendered in favor of the plaintiff for the amount of property and credits of the defendant in possession of the garnishee, for what may appear to be owing by him to the defendant, and for the costs of the proceedings against the garnishee.

Effective Date: 10-01-1953



Section 2715.34 - Payment of costs by plaintiff.

If the plaintiff proceeds against the garnishee by action, as provided in section 2715.33 of the Revised Code, for the cause that his disclosure was unsatisfactory, unless it appears on the trial that such disclosure was incomplete, the plaintiff must pay the costs thereof. When the claim of the plaintiff in attachment is satisfied, on motion, the defendant may be substituted as the plaintiff in the judgment.

Effective Date: 10-01-1953



Section 2715.35 - Judgment against garnishee.

Final judgment shall not be rendered against a garnishee under section 2715.091 of the Revised Code until the action against the defendant in attachment is determined. If judgment is rendered therein for the defendant in attachment, the garnishee shall be discharged, and recover costs. If the plaintiff recovers, and the garnishee delivers up the property and credits of the defendant in his possession, and pays the money due from him, as the court orders, he shall be discharged, and the costs of proceedings against him shall be paid out of the property and money so surrendered, or as the court deems right.

Effective Date: 08-26-1982



Section 2715.36 - Judgment for defendant.

If the judgment in an action in attachment is rendered for the defendant, the attachment shall be discharged, and the property attached or its proceeds returned to him.

Effective Date: 10-01-1953



Section 2715.37 - Proceedings after judgment for plaintiff.

If judgment is rendered for the plaintiff in an action in attachment, it shall be satisfied as follows: So much of the property in the hands of the levying officer, after applying the money arising from the sale of perishable property and so much of the personal property, and lands and tenements, whether held by legal or equitable title, as is necessary, shall be sold by order of the court, under the same restrictions and regulations as if it had been levied on by execution. The money arising therefrom, with the amount which is recovered from the garnishee, shall be applied to satisfy the judgment and costs. If there is not enough to satisfy them, the judgment shall stand and execution may issue thereon for the residue, as in other cases. Any surplus of the attached property or its proceeds shall be returned to the defendant.

Effective Date: 08-26-1982



Section 2715.38 - Court may enforce the delivery of property.

The court may compel the delivery to the levying officer, for sale, of any attached property for which a bond has been given, and may proceed summarily on such bond to enforce delivery of the property, or payment of the money due thereon, by rules and attachment as in cases of contempt.

Effective Date: 08-26-1982



Section 2715.39 - Repossession of attached property.

For the purpose of selling it, the court may order the levying officer to repossess himself of attached property which has passed out of his hands without having been sold or converted into money. Under such order, the officer shall have the same power to take the property as under an order of attachment.

Effective Date: 08-26-1982



Section 2715.40 - Attached property claimed by a third person.

If personal property which has been attached is claimed by a person other than the defendant, the levying officer shall have the validity of such claim tried; and such proceedings shall be had, with like effect, as in case of property seized upon execution, and claimed by a third person.

Effective Date: 08-26-1982



Section 2715.41 - Priority of attachments.

When several attachments are executed on the same property, or the same person is made a garnishee by several parties, on the motion of any of the plaintiffs, the court may order a reference to ascertain and report the amounts and priorities of the several attachments.

Effective Date: 10-01-1953



Section 2715.42 - Proceedings do not end by death of defendant.

From the time an order of attachment is issued, the court shall have jurisdiction and control of all subsequent proceedings under sections 2715.01 to 2715.49, inclusive, of the Revised Code. After the order issues, if the defendant dies, or if the defendant is a corporation and its charter expires by limitation, forfeiture, or otherwise, the proceedings shall be carried on. In such cases, other than where the defendant is a foreign corporation, the legal representatives of the defendant shall be made parties to the action.

Effective Date: 10-01-1953



Section 2715.43 - Objection to surety - additional security.

(A) In any case in which a motion for attachment is filed, the defendant against whom the motion is filed may object to the surety of the plaintiff that filed the motion on the bond filed under section 2715.044 of the Revised Code, and the plaintiff may object to the surety of the defendant or another person on a bond filed under section 2715.26 or 2715.10 of the Revised Code, respectively. An objection against a surety under this division shall be made by filing with the court within ten days after the filing of the surety's bond an exception to the sufficiency of the surety. All objections to sureties are otherwise waived. When an exception to a surety is made, that surety shall show to the court that it is sufficient to fulfill the obligations of its bond. After an exception has been made, the levying officer may execute the order of attachment in accordance with section 2715.09 of the Revised Code, but shall not take any further action until the surety is found by the court to be sufficient or is replaced by sufficient surety.

(B) Before judgment, after reasonable notice to the plaintiff in an action in attachment, the defendant may move the court for additional security on his part. On such motion, if the court is satisfied that the surety in the plaintiff's bond has removed from the state or is not sufficient for its amount, it may vacate the order of attachment and direct restitution of property taken under it, unless, in a reasonable time, to be fixed by the court, the plaintiff gives sufficient security.

Effective Date: 08-26-1982



Section 2715.431 - Complaint against surety.

A party may seek recovery of damages awarded on final judgment and the costs of judgment execution against the other party's surety on a bond filed pursuant to section 2715.044, 2715.10, or 2715.26 of the Revised Code if execution of judgment issued in favor of that party is returned unsatisfied, by the filing of a complaint against the surety in the same action in which the bond was filed.

Effective Date: 08-26-1982



Section 2715.44 - Motion to discharge attachment.

Before judgment, upon reasonable notice to the plaintiff, the defendant may move to discharge an attachment as to the whole or any of the property attached. The motion shall promptly be heard and decided by the court.

Effective Date: 08-26-1982



Section 2715.45 - Evidence on motion to discharge.

When, on the part of the defendant, a motion to discharge an attachment is made on affidavits or papers and evidence in the case, but not otherwise, the plaintiff may oppose it by affidavits or other evidence, in addition to that on which the order of attachment was made.

Effective Date: 10-01-1953



Section 2715.46 - Appeal to reverse, vacate, or modify order of attachment.

A party to a suit affected by an order discharging or refusing to discharge an order of attachment may appeal on questions of law to reverse, vacate, or modify it as in other cases; and the original action shall proceed to trial and judgment as though no appeal had been taken.

Effective Date: 03-17-1987



Section 2715.47 - Time in which appeal may be filed.

When an order discharging an order of attachment is made, and a party affected thereby excepts thereto, the court or judge shall fix the number of days, not to exceed thirty, in which such party may file his appeal, during which it shall be filed and the attached property held by the sheriff or other officer.

Effective Date: 10-01-1953



Section 2715.48 - Bond.

The party who appeals under section 2715.47 of the Revised Code must give a bond to the adverse party, with surety to be approved by the clerk of the court of appeals, in double the amount of the appraised value of the property attached, conditioned to pay such adverse party all damages sustained by him in consequence of filing such appeal, in the event of the discharge of the order of attachment by the court in which it is filed because the order was wrongfully obtained. When the appeal is filed and a bond is given, the sheriff or other officer shall continue to hold the property attached, subject to the further order of the court.

Effective Date: 10-01-1953



Section 2715.49 - Administrator or executor may file appeal.

If a party who excepts to an order discharging or refusing to discharge an order of attachment dies within the time limited for filing his appeal, the administrator or executor of such party, within thirty days after his appointment and qualification, may file his appeal, and thereby become a party to the action. He shall not be required to give the bond required by section 2715.48 of the Revised Code. No such appeal can be filed by an executor or administrator after one year from the time such order is made.

Effective Date: 10-01-1953



Section 2715.50 - Grounds of attachment before debt is due.

A creditor may bring an action on his claim before it is due and have an attachment against the property of the debtor when any of the following applies:

(A) A debtor has sold or otherwise transferred or disposed of his property with the fraudulent intent to cheat or defraud his creditors, or to hinder or delay them in the collection of their debts;

(B) A debtor is about to make such a sale or other transfer or disposition of his property, with such fraudulent intent;

(C) A debtor is about to remove his property, or a material part of it, with the intent or to the effect of cheating or defrauding his creditors, or of hindering or delaying them in the collection of their debts.

Effective Date: 09-28-1990



Section 2715.51 - Attachment to be granted by court in which action is brought.

The attachment provided for in section 2715.50 of the Revised Code may be granted, pursuant and subject to sections 2715.01 to 2715.49 of the Revised Code, by the court in which the action was brought.

Effective Date: 08-26-1982



Section 2715.52 - Action to be dismissed if attachment refused.

If the court or judge refuses to grant an order of attachment under section 2715.50 of the Revised Code, the action shall be dismissed, but without prejudice to a future action. In all such actions application for an attachment must be made.

Effective Date: 10-01-1953






Chapter 2716 - GARNISHMENT

Section 2715.53 to 2715.56 - [Repealed].

Effective Date: 08-26-1982



Section 2716.01 - Garnishing personal earnings or property of judgment debtor.

(A) A person who obtains a judgment against another person may garnish the personal earnings of the person against whom judgment was obtained only through a proceeding in garnishment of personal earnings and only in accordance with this chapter.

(B) A person who obtains a judgment against another person may garnish the property, other than personal earnings, of the person against whom judgment was obtained, if the property is in the possession of a person other than the person against whom judgment was obtained, only through a proceeding in garnishment and only in accordance with this chapter.

(C) As used in this chapter:

(1) "Employer" means a person who is required to withhold taxes out of payments of personal earnings made to a judgment debtor.

(2) "Personal earnings" means money, or any other consideration or thing of value, that is paid or due to a person in exchange for work, labor, or personal services provided by the person to an employer.

(3) "Judgment creditor" means a person who has obtained a judgment in a civil action against another person.

(4) "Judgment debtor" means a person against whom a judgment has been obtained in a civil action.

(5) "Support order" has the same meaning as in section 3119.01 of the Revised Code.

Effective Date: 03-22-2001



Section 2716.02 - Form for notice of court proceeding to collect debt.

(A) Any person seeking an order of garnishment of personal earnings, after obtaining a judgment, shall make the following demand in writing for the excess of the amount of the judgment over the amount of personal earnings that may be exempt from execution, garnishment, attachment, or sale to satisfy a judgment or order, or for so much of the excess as will satisfy the judgment. The demand shall be made after the judgment is obtained and at least fifteen days and not more than forty-five days before the order is sought by delivering it to the judgment debtor by personal service by the court, by sending it to the judgment debtor by certified mail, return receipt requested, or by sending it to the judgment debtor by regular mail evidenced by a properly completed and stamped certificate of mailing by regular mail, addressed to the judgment debtor's last known place of residence.

The demand shall be in substantially the following form:

"NOTICE OF COURT PROCEEDING TO COLLECT DEBT

Date of mailing or date of service by the court ..............

To: ..............................

(Name of Judgment Debtor)

..................................

(Last Known Residence Address of Judgment Debtor)

You owe the undersigned ....................... (Name of Judgment Creditor) $.........., including interest and court costs, for which a judgment was obtained against you or certified in the .......... court on .........., payment of which is hereby demanded.

If you do not do one of the three things listed below within fifteen days of the date of the mailing of this notice or of its service by the court, we will go to court, unless we are otherwise precluded by law from doing so, and ask that your employer be ordered to withhold money from your earnings until the judgment is paid in full or, if applicable, is paid to a certain extent and to pay the withheld money to the court in satisfaction of your debt. This is called garnishment of personal earnings.

It is to your advantage to avoid garnishment of personal earnings because the placing of the extra burden on your employer possibly could cause you to lose your job.

YOU CAN AVOID THE GARNISHMENT BY DOING ONE OF THESE THREE THINGS WITHIN THE FIFTEEN-DAY PERIOD:

(1) Pay to us the amount due;

(2) Complete the attached form entitled "Payment to Avoid Garnishment" and return it to us with the payment, if any, shown due on it; or

(3) Apply to your local municipal or county court or, if you are not a resident of Ohio, to the municipal or county court in whose jurisdiction your place of employment is located, for the appointment of a trustee to receive the part of your earnings that is not exempt from garnishment, and notify us that you have applied for the appointment of a trustee. You will be required to list your creditors, the amounts of their claims, and the amounts due on their claims, and the amount you then will pay to your trustee each payday will be divided among them until the debts are paid off. This can be to your advantage because in the meantime none of those creditors can garnish your wages.

You also may contact a budget and debt counseling service described in division (D) of section 2716.03 of the Revised Code for the purpose of entering into an agreement for debt scheduling. There may not be enough time to set up an agreement for debt scheduling in order to avoid a garnishment of your wages based upon this demand for payment, but entering into an agreement for debt scheduling might protect you from future garnishments of your wages. Under an agreement for debt scheduling, you will have to regularly pay a portion of your income to the service until the debts subject to the agreement are paid off. This portion of your income will be paid by the service to your creditors who are owed debts subject to the agreement. This can be to your advantage because these creditors cannot garnish your wages while you make your payments to the service on time.

..............................

(Name of Judgment Creditor)

..............................

(Signature of Judgment Creditor or Judgment Creditor's Attorney)

..............................

..............................

..............................

(Address of Judgment Creditor)

PAYMENT TO AVOID GARNISHMENT

To: ..............................

(Name of Judgment Creditor)

..................................

..................................

(Address of Judgment Creditor)

To avoid the garnishment of personal earnings of which you have given me notice, I enclose $ ............... to apply toward my indebtedness to you. The amount of the payment was computed as follows:

1. Total amount of indebtedness demanded: (1) $..........

2. Enter the amount of your personal earnings, after deductions required by law, earned by you during the current pay period (that is, the pay period in which this demand is received by you): (2) $..........

3.

(A) Enter your pay period (weekly, biweekly, semimonthly, monthly): (3)(A) ........

(B) Enter the date when your present pay period ends: (3)(B) ........

4. Enter an amount equal to 25% of the amount on line (2): (4) ...........

5.

(A) The current federal minimum hourly wage is .......... (to be filled in by Judgment Creditor) (You should use the above figure to complete this portion of the form.)

If you are paid weekly, enter thirty times the current federal minimum hourly wage; if paid biweekly, enter sixty times the current federal minimum hourly wage; if paid semimonthly, enter sixty-five times the current federal minimum hourly wage; if paid monthly, enter one hundred thirty times the current federal minimum hourly wage: (5)(A) ........

(B) Enter the amount by which the amount on line (2) exceeds the amount on line 5(A):(5)(B) ........

6. Enter the smallest of the amounts on line (1), (4), or 5(B). Send this amount to the judgment creditor along with this form after you have signed it: (6) $..........

I certify that the statements contained above are true to the best of my knowledge and belief.

.......................................

(Signature of Judgment Debtor)

.......................................

.......................................

.......................................

(Print Name and Residence Address of Judgment Debtor)

(To verify that the amount shown on line (2) is a true statement of your earnings, you must either have your employer certify below that the amount shown on line (2) is a true statement of your earnings or you may submit copies of your pay stubs for the two pay periods immediately prior to your receiving this notice.)

I certify that the amount shown on line (2) is a true statement of the judgment debtor's earnings.

.......................................

(Print Name of Employer)

.......................................

(Signature of Employer or Agent)

I certify that I have attached copies of my pay stubs for the two pay periods immediately prior to my receiving this notice.

......................................

(Signature of Judgment Debtor)"

(B) If a judgment debtor properly completes a payment to avoid garnishment and returns it with the required funds to the judgment creditor or the judgment creditor's attorney, the judgment creditor or the judgment creditor's attorney who issued the notice of court proceeding to collect debt may not issue another notice of court proceeding to collect debt to the judgment debtor until the expiration date of the judgment debtor's present pay period that is set forth by the judgment debtor and the judgment debtor's employer in the answer to (3)(B) in the payment to avoid garnishment.

(C) If an order of garnishment of personal earnings issued pursuant to this chapter has not been paid in full when it ceases to remain in effect because of the operation of division (C)(1) of section 2716.041 of the Revised Code, the garnishee's duties under the order of garnishment are complete with the filing of the final report and answer of the garnishee. The judgment creditor must institute new garnishment proceedings if the judgment creditor wants an additional garnishment.

Effective Date: 08-29-2000; 2008 SB281 09-30-2008



Section 2716.021 - [Repealed].

Effective Date: 11-24-1995



Section 2716.03 - Commencing proceeding for garnishment of personal earnings.

(A) Subject to the limitation on the commencement of proceedings contained in division (B) of section 124.10 of the Revised Code, a proceeding in garnishment of personal earnings may be commenced after a judgment has been obtained by a judgment creditor by the filing of an affidavit in writing made by the judgment creditor or the judgment creditor's attorney setting forth all of the following:

(1) The name of the judgment debtor whose personal earnings the judgment creditor seeks to garnish;

(2) The name and address of the garnishee who may be an employer of the judgment debtor and who may have personal earnings of the judgment debtor ;

(3) That the demand in writing, as required by section 2716.02 of the Revised Code, has been made;

(4) That the payment demanded in the notice required by section 2716.02 of the Revised Code has not been made, and a sufficient portion of the payment demanded has not been made to prevent the garnishment of personal earnings as described in section 2716.02 of the Revised Code;

(5) That the affiant has no knowledge of any application by the judgment debtor for the appointment of a trustee so as to preclude the garnishment of the judgment debtor's personal earnings;

(6) That the affiant has no knowledge that the debt to which the affidavit pertains is the subject of a debt scheduling agreement of a nature that precludes the garnishment of the personal earnings of the judgment debtor under division (B) of this section.

(B) No proceeding in garnishment of personal earnings shall be brought against a judgment debtor for the collection of a debt that is the subject of an agreement for debt scheduling between the judgment debtor and a budget and debt counseling service, unless any payment to be made by the judgment debtor, or by a budget and debt counseling service to the judgment creditor under the agreement for debt scheduling between the judgment debtor and the budget and debt counseling service, is due and unpaid for more than forty-five days after the date on which the payment became due, or unless the judgment creditor previously was notified by the service that the debt scheduling agreement between the judgment debtor and the service was terminated.

(C) Upon a court's issuance of an order of garnishment of personal earnings following a judgment creditor's filing of an affidavit under this section and compliance with section 2716.04 of the Revised Code, the garnishee and the judgment debtor shall be notified of the proceeding in garnishment of personal earnings in accordance with sections 2716.05 and 2716.06 of the Revised Code.

(D) As used in this chapter:

(1) A "budget and debt counseling service" or "service" means a corporation organized under Chapter 1702. of the Revised Code for the purpose of counseling consumers with respect to their financial obligations and assisting them in dealing with their creditors.

(2) "Debt scheduling" means counseling and assistance provided to a consumer by a budget and debt counseling service under all of the following circumstances:

(a) The counseling and assistance is manifested in an agreement between the consumer and the service under which the consumer regularly pays that portion of the consumer's income to the service that has been determined not to be required for the maintenance of health or the essentials of life.

(b) The payments are made to the service until the debts of the consumer that are the subject of the agreement are fully retired.

(c) The service has sent written notice, by certified mail, return receipt requested, or by regular mail evidenced by a properly completed and stamped certificate of mailing by regular mail, to the creditors of the consumer that are disclosed by the consumer to the service. The notice shall contain all of the following:

(i) A statement of the consumer's intent to participate in debt scheduling;

(ii) A summary of the consumer's income, proposed itemized budget, schedule of creditors, and proposed debt retirement plan;

(iii) A statement of the particular creditor's duty to respond, in writing, to the service regarding the consumer's participation in debt scheduling within fifteen days after receiving the notice.

(d) The debts of the consumer that are the subject of the agreement for debt scheduling are determined as follows:

(i) Any debt owed to a creditor that was notified of the consumer's intent to participate is a subject of the agreement if the creditor responds to the service and enters into an agreement with the service, pursuant to which the creditor agrees not to attempt to collect the debts of the consumer as long as the consumer regularly pays to the service the amount previously agreed upon by the service and the consumer, and no payment to be made by the judgment debtor to the service or by the service to the creditor is due and unpaid for more than forty-five days after the date on which the payment became due, as long as the debt scheduling agreement between the consumer and the service has not been terminated, and as long as the service regularly pays to the creditor a mutually acceptable amount that is either the amount agreed upon by the service and the creditor on the date they entered into their original agreement or an amount agreed upon by both the service and the creditor on a date after the date of the original agreement.

(ii) Any debt owed to a creditor that was notified of the consumer's intent to participate is a subject of the agreement if the creditor does not respond to the service and state the creditor's objection, in writing, to the consumer's participation in debt scheduling within fifteen days after receiving notice of the consumer's intention to do so; however, no debt that is subject to a lien or security interest of any type, other than a judgment lien or execution lien, shall be a subject of the agreement unless the creditor specifically assents, in writing, to the debt being a subject of the agreement. The creditor shall be considered to have entered into an agreement of the type described in division (D)(2)(d)(i) of this section, and the amount to be regularly paid by the service to the creditor shall be an amount determined to be reasonable by the service or an amount agreed upon by both the service and the creditor on a date after the expiration of the fifteen-day period.

(iii) Any debt owed to a creditor that was not notified of the consumer's intent to participate, or a debt owed to a creditor that was notified of the consumer's intent to participate and that responded to the service and stated its objection, in writing, to the consumer's participation in debt scheduling within fifteen days after receiving notice of the consumer's intention to do so, is not a subject of the agreement.

(e) The service agrees that, if the consumer fails to make a payment under the agreement within forty-five days of its due date or if the agreement is terminated, the service will notify each creditor that is owed a debt that is subject to the agreement of the failure or termination by regular mail within two business days of the failure or termination, and the service provides that notice in accordance with the agreement.

Effective Date: 03-30-1999; 11-05-2004; 2008 SB281 09-30-2008



Section 2716.031 - Filing affidavit of current balance due on garnishment order.

(A) The judgment creditor or judgment creditor's attorney shall file with the court, the garnishee, and the judgment debtor an affidavit of current balance due on garnishment order that contains the current balance due on the order. The judgment creditor or attorney shall file the affidavit on an annual basis.

(B) At any time after the filing of the original affidavit of garnishment, the judgment creditor or the judgment creditor's attorney may file with the court, the garnishee, and the judgment debtor an affidavit of current balance due on garnishment order that contains the current balance due on the order.

(C) An affidavit of current balance due on garnishment order shall contain the name of the court issuing the order, the case number, the caption of the case, the original amount of the judgment that is the basis of the order, the accrued interest to date, the court costs assessed to date, all moneys paid to the judgment creditor and the judgment creditor's attorney on the judgment to date, the current balance due, the name and address of the judgment creditor and the judgment creditor's attorney, and the date of the affidavit. The judgment creditor or judgment creditor's attorney shall serve the affidavit upon the judgment debtor by personally delivering it to the judgment debtor by personal service, by sending it to the judgment debtor by certified mail, return receipt requested, or by sending it to the judgment debtor by regular mail evidenced by a properly completed and stamped certificate of mailing by regular mail, addressed to the judgment debtor's last known place of residence. A certificate of service upon the judgment debtor shall be attached to each affidavit of current balance due on garnishment order.

(D) Court costs shall not be assessed for filing the affidavit of current balance due on garnishment order with the court.

(E)

(1) When a judgment creditor or a judgment creditor's attorney issues an affidavit of current balance due on garnishment order in accordance with division (A) of this section, the judgment creditor or the judgment creditor's attorney shall comply with division (E) of this section and serve the notice and request for hearing upon the judgment debtor in accordance with division (E) of this section.

(2)

(a) The notice to the judgment debtor that the judgment creditor or the judgment creditor's attorney is required to serve on and deliver to the judgment debtor shall be in substantially the following form:

"(Name and Address of the Court)

(Case Caption)

Case No. ..........

NOTICE TO THE JUDGMENT DEBTOR

You are hereby notified that the judgment creditor in this proceeding has issued an affidavit of current balance due on garnishment order in the above case. The document entitled "AFFIDAVIT OF CURRENT BALANCE DUE ON GARNISHMENT ORDER" that is enclosed with this notice shows the original amount of the judgment that was the basis of the garnishment order, the accrued interest to date, the court costs assessed to date, all moneys paid to the judgment creditor and the judgment creditor's attorney on the judgment to date, and the current balance due on the judgment.

If you dispute the judgment creditor's determination of these amounts or if you believe that this affidavit is improper for any other reason, you may request a hearing before this court by disputing the affidavit in the request for hearing form, appearing below, or in a substantially similar form, and delivering the request for hearing to this court at the above address, at the office of the clerk of this court, no later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the judgment creditor's determination of the amounts shown in the "AFFIDAVIT OF CURRENT BALANCE DUE ON GARNISHMENT ORDER" in the space provided on the form; however, you are not required to do so. If you do state your reasons for disputing the judgment creditor's determination, you are not prohibited from stating any other reason at the hearing. If you do not state your reasons, it will not be held against you by the court, and you can state your reasons at the hearing. NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR CONSIDERED AT THE HEARING. The hearing will be limited to a consideration of the amount currently due on the judgment you owe to the judgment creditor.

If you request a hearing by delivering your request for hearing not later than the end of the fifth business day after you receive this notice, the court will conduct the hearing no later than twelve days after your request is received by the court, and the court will send you notice of the date, time, and place. You may indicate in the form that you believe that the need for the hearing is an emergency and that it should be given priority by the court. If you do so, the court will schedule the hearing as soon as practicable after your request is received and will send you notice of the date, time, and place. If you do not request a hearing by delivering your request for hearing not later than the end of the fifth business day after you receive this notice, some of your personal earnings will continue to be paid to the judgment creditor until the judgment is satisfied.

If you have any questions concerning this matter, you may contact the office of the clerk of this court. If you want legal representation, you should contact your lawyer immediately. If you need the name of a lawyer, you should contact the local bar association.

..............................................................

Judgment Creditor or

Judgment Creditor's Attorney

..............................................................

Date"

(b) The request for hearing form that the judgment creditor or the judgment creditor's attorney is required to serve on and deliver to the judgment debtor shall have attached to it a postage-paid, self-addressed envelope or shall be on a postage-paid, self-addressed postcard, and shall be in substantially the following form:

"(Name and Address of Court)

Case Number ........... Date ..............

REQUEST FOR HEARING

I dispute the judgment creditor's determination of current balance due on garnishment order in the above case and request that a hearing in this matter be held not later than twelve days after delivery of this request to the court.

I ............ believe that the need for

(Insert "do" or "do not") the hearing is an emergency.

I dispute the judgment creditor's determination for the following reasons:

..............................................................................

(Name of Judgment Debtor)

..............................................................

(Signature)

..............................................................

Date

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING, AND SOME OF YOUR PERSONAL EARNINGS WILL CONTINUE TO BE PAID TO (JUDGMENT CREDITOR'S NAME) IN SATISFACTION OF YOUR DEBT TO THE JUDGMENT CREDITOR."

(F) The judgment debtor may receive a hearing in accordance with this division by delivering a written request for a hearing to the clerk of the court within five business days after receipt of the notice provided pursuant to division (E) of this section. The request may set forth the judgment debtor's reasons for disputing the judgment creditor's determination of the current balance due on garnishment order; however, neither the judgment debtor's inclusion of nor the judgment debtor's failure to include those reasons upon the request constitutes a waiver of any defense of the judgment debtor or affects the judgment debtor's right to produce evidence at the hearing. If the request is made by the judgment debtor within the prescribed time, the court shall schedule a hearing no later than twelve days after the request is made, unless the judgment debtor indicated that the judgment debtor believed the need for the hearing was an emergency, in which case the court shall schedule the hearing as soon as practicable after the request is made. The court shall send notice of the date, time, and place of the hearing to the parties in accordance with division (H) of this section. The hearing shall be limited to a consideration of the amount of the current balance due on the garnishment order, if any.

(G) If the judgment debtor does not request a hearing within the prescribed time pursuant to division (F) of this section, the garnishee shall continue to pay some of the judgment debtor's personal disposable earnings into court. If a hearing is conducted, the court shall determine at the hearing the amount owed by the judgment debtor to the judgment creditor and issue an order, accordingly, to the garnishee to pay that amount, calculated each pay period at the statutory percentage, of the personal disposable earnings into court. If the court determines that the judgment debtor has overpaid on the judgment, the court shall issue an order to the judgment creditor to pay that amount to the judgment debtor and issue an order terminating the garnishment. If the court determines that the judgment is satisfied, then the court shall issue an order terminating the garnishment.

(H) If the judgment debtor requests a hearing within the prescribed time pursuant to division (F) of this section, the clerk shall send a notice of the date, time, and place of the hearing by regular mail to the judgment creditor or the judgment creditor's attorney and the judgment debtor.

Effective Date: 08-29-2000



Section 2716.04 - Proof of service of written demand.

The affidavit required by section 2716.03 of the Revised Code in a proceeding for garnishment of personal earnings shall be accompanied by the return receipt requested for the written demand made pursuant to section 2716.02 of the Revised Code, the unclaimed letter, or a photographic or other direct image copy of the receipt or letter if the demand was sent by certified mail, return receipt requested; by proof of service by the court of the demand; or by a properly completed and stamped certificate of mailing by regular mail, a photographic or other direct image copy of the demand, and a sworn statement that it was sent by regular mail. The clerk shall serve a copy of the affidavit on the garnishee.

Effective Date: 2000 HB294 08-09-2000



Section 2716.041 - Order of garnishment of personal earnings to be continuous.

(A) When a municipal court, county court, or court of common pleas issues an order of garnishment of personal earnings following a judgment creditor's filing of an affidavit in accordance with section 2716.03 of the Revised Code and the judgment creditor's compliance with section 2716.04 of the Revised Code, the order shall operate in the manner described in this section, be served upon the garnishee in accordance with section 2716.05 of the Revised Code, be answered by the garnishee in accordance with division (E) of this section and sections 2716.05 and 2716.21 of the Revised Code, and be served upon the judgment debtor in accordance with section 2716.06 of the Revised Code.

(B) Except as otherwise provided in this section, an order of garnishment of personal earnings shall be a continuous order that requires the garnishee to withhold a specified amount calculated each pay period at the statutory percentage from the judgment debtor's personal disposable earnings during each pay period of the judgment debtor commencing with the first full pay period beginning after the garnishee receives the order until the judgment in favor of the judgment creditor and the associated court costs, judgment interest, and, if applicable, prejudgment interest awarded to the judgment creditor have been paid in full. For this purpose, the order of garnishment of personal earnings shall specify the total probable amount due on the judgment; shall state that that total probable amount includes the unpaid portion of the judgment in favor of the judgment creditor and specify that unpaid portion; shall state that that total probable amount includes judgment interest and, if applicable, prejudgment interest at the rate prescribed in division (A) of section 1343.03 of the Revised Code or a different rate provided in a written contract and specify the applicable interest rate; and shall state that that total probable amount includes the court costs awarded to the judgment creditor and specify the amount of those court costs.

(C)

(1) A continuous order of garnishment of personal earnings described in division (B) of this section remains in effect until whichever of the following first occurs:

(a) The total probable amount due on the judgment described in division (B) of this section is paid in full to the judgment creditor as a result of the garnishee's withholding of the specified amount from the judgment debtor's personal disposable earnings during each pay period of the judgment debtor commencing with the first full pay period beginning after the garnishee receives the order.

(b) The judgment creditor files with the court that issued the order, and serves upon the garnishee and judgment debtor in the same manner as a summons is served, either a written notice that the total probable amount due on the judgment described in division (B) of this section has been paid in full to the judgment creditor in the manner described in division (C)(1)(a) of this section or otherwise has been satisfied or a written request to terminate the order of garnishment and release the garnishee from the mandate of the order of garnishment.

(c) A municipal or county court appoints a trustee for the judgment debtor pursuant to section 2329.70 of the Revised Code and issues to the garnishee an order that stays the continuous order of garnishment of personal earnings.

(d) A bankruptcy court of the United States issues to the garnishee an order that stays the continuous order of garnishment of personal earnings.

(e) A municipal or county court or a court of common pleas issues to the garnishee another order of garnishment of personal earnings that relates to the same judgment debtor and a different judgment creditor, and the law of this state or of the United States provides that the other order of garnishment of personal earnings has a higher priority than the pending continuous order of garnishment of personal earnings. A higher priority order of that nature may include, but is not limited to, a support order and an internal revenue service levy.

(f) A municipal or county court or a court of common pleas issues to the garnishee another order of garnishment of personal earnings that relates to the same judgment debtor and a different judgment creditor and that is not described in division (C)(1)(e) of this section.

(2) If the circumstances described in division (C)(1)(e) or (f) of this section apply to a continuous order of garnishment of personal earnings, division (D) of this section also applies to the garnishee and that order.

(3) As long as a continuous order of garnishment of personal earnings with respect to a particular judgment debtor and a particular judgment creditor remains in effect or, if the circumstances described in division (C)(1)(e) or (f) of this section apply to an order of that nature, as long as division (D) of this section applies to the garnishee and an order of that nature, the particular judgment creditor may not file in any municipal or county court or any court of common pleas another affidavit as described in section 2716.03 of the Revised Code that pertains to the particular judgment debtor and the same judgment that underlies the order.

(4)

(a) Subject to divisions (C)(1) and (D) of this section and section 2716.05 of the Revised Code, a garnishee to whom a municipal or county court or court of common pleas issues a continuous order of garnishment of personal earnings shall pay to the court within thirty days after each pay period of the judgment debtor ends the amount, calculated each pay period at the statutory percentage, that the order specifies to be withheld from the judgment debtor's personal disposable earnings during each pay period of the judgment debtor commencing with the first full pay period beginning after the garnishee receives the order. The payment to the court of that amount calculated each pay period at the statutory percentage shall be accompanied by the garnishee's interim report and answer that shall be substantially in the form set forth in section 2716.07 of the Revised Code and shall specifically state all of the following:

(i) The date that the garnishee received the continuous order of garnishment of personal earnings;

(ii) The total probable amount due on the judgment, as described in division (B) of this section;

(iii) The amount of the judgment debtor's personal disposable earnings that has been withheld for the particular pay period and that is being submitted with the interim report and answer.

(b) A garnishee shall prepare each interim report and answer in triplicate, shall submit one complete and signed copy of that document to the court in accordance with division (C)(4)(a) of this section, shall retain one complete and signed copy of that document for the garnishee's records, and shall deliver one complete and signed copy of that document to the judgment debtor.

(c) A garnishee to whom a municipal or county court or court of common pleas issues a continuous order of garnishment of personal earnings may electronically perform both of the following:

(i) Pay to the court the amount calculated each pay period at the statutory percentage of the judgment debtor's personal disposable earnings that the order specifies to be withheld from the judgment debtor's personal disposable earnings by electronic transfer of funds if the court permits payment to be made electronically;

(ii) File the garnishee's interim report and answer or the garnishee's final report and answer by electronic image transmission if the clerk of the court permits the filing of documents electronically.

(d) A garnishee to whom a municipal or county court or court of common pleas issues a continuous order of garnishment of personal earnings shall file with the court the garnishee's interim report and answer for each pay period of the judgment debtor for which an amount from the judgment debtor's personal disposable earnings during that pay period was withheld for that order. The garnishee is not required to file an interim report and answer for any pay period for which no amount from the judgment debtor's personal disposable earnings during that pay period was withheld for that order.

(e) A garnishee to whom a municipal or county court or court of common pleas issues a continuous order of garnishment of personal earnings may deduct a processing fee of up to three dollars from the amount withheld from the judgment debtor's personal disposable earnings for each pay period of the judgment debtor that an amount from the judgment debtor's personal disposable earnings was withheld for that order. A garnishee shall not deduct the processing fee for any pay period in which no amount from the judgment debtor's personal disposable earnings during that pay period was withheld for that order and no garnishee's interim report and answer is filed. The garnishee's processing fee shall not be charged as court costs.

(5)

(a) Subject to division (D) of this section, if a continuous order of garnishment of personal earnings ceases to remain in effect because of the operation of division (C)(1) of this section, the garnishee shall file with the municipal or county court or the court of common pleas that issued the order the garnishee's final report and answer. The final report and answer shall be substantially in the form set forth in section 2716.08 of the Revised Code and shall specifically state all of the following:

(i) The date that the garnishee received the continuous order of garnishment of personal earnings;

(ii) The total probable amount due on the judgment, as described in division (B) of this section;

(iii) The total amount of the judgment debtor's personal disposable earnings that the garnishee has withheld and paid to the court while the order remained in effect;

(iv) The reason listed in division (C)(1) of this section that precludes the continuation of the withholding of the specified amount of the judgment debtor's personal disposable earnings in accordance with the order. This reason shall be stated only if the total probable amount due on the judgment, as described in division (B) of this section, is not the total amount of the judgment debtor's personal disposable earnings that the garnishee withheld and paid to the court while the order remained in effect and if the reason that the order has ceased to remain in effect is described in division (C)(1)(c), (d), (e), or (f) of this section.

(b) A garnishee shall prepare each final report and answer in triplicate, shall submit one complete and signed copy of that document to the court in accordance with division (C)(5)(a) of this section, shall retain one complete and signed copy of that document for the garnishee's records, and shall deliver one complete and signed copy of that document to the judgment debtor.

(D)

(1) Except as provided in division (D)(2) of this section, if a garnishee receives an order of garnishment of personal earnings with respect to a particular judgment debtor and if, at the time of the receipt of that order, the garnishee is the subject of a previously received continuous order of garnishment of personal earnings with respect to the same judgment debtor, the previous order shall cease to remain in effect as described in division (C)(1)(f) of this section. However, for the time period up to and including the full pay period within which the one hundred eighty-second day from the date that the garnishee began processing the previous order falls, the garnishee shall withhold the specified amount from the judgment debtor's personal earnings in accordance with the previous order. During that time period, the previous order shall be deemed a higher priority order. Upon the expiration of that final full pay period, the garnishee shall comply with division (C)(5) of this section.

(2) If a garnishee receives an order of garnishment of personal earnings with respect to a particular judgment debtor, if, at the time of the receipt of that order, the garnishee is the subject of a previously received continuous order of garnishment of personal earnings with respect to the same judgment debtor, and if the law of this state or of the United States provides that the subsequent order has a higher priority than the previous order, the previous order shall cease to remain in effect as described in division (C)(1)(e) of this section. However, for the time period up to and including the full pay period within which the one hundred eighty-second day from the date the garnishee began processing the previous order falls, the garnishee shall comply with division (D)(3)(c)(ii) of this section. Upon the expiration of that final full pay period, the garnishee shall comply with division (C)(5) of this section.

(3)

(a) Except as provided in division (D)(2) and (3)(b) and (c) of this section, if a garnishee receives an order of garnishment of personal earnings with respect to a particular judgment debtor and if, at the time of the receipt of that order, the garnishee is the subject of a previously received continuous order of garnishment of personal earnings with respect to the same judgment debtor, the garnishee shall do both of the following:

(i) The garnishee shall process the subsequent order in the order in which the garnishee receives it, commencing with the first full pay period beginning after the subsequent order reaches highest priority, and only after all previously received orders of garnishment of personal earnings with respect to the same judgment debtor have been processed for a time period up to and including the full pay period within which the one-hundred-eighty-second day from the first processing date falls or have ceased to remain in effect for a reason listed in division (C)(1) of this section.

(ii) When, pursuant to the procedure required by division (D)(3)(a)(i) of this section for the stacking of orders of garnishment of personal earnings with respect to the same judgment debtor, the subsequent order reaches highest priority, the garnishee, commencing with the first full pay period beginning after the subsequent order reaches highest priority, shall process the subsequent order until the subsequent order ceases to remain in effect for a reason listed in division (C)(1) of this section.

(b) If a garnishee receives an order of garnishment of personal earnings with respect to a particular judgment debtor, if, at the time of the receipt of that order, the garnishee is the subject of a previously received continuous order of garnishment of personal earnings with respect to the same judgment debtor, and if the previous order has a higher priority under division (D)(1) or (3)(a) of this section, the garnishee shall do both of the following:

(i) The garnishee shall withhold from the judgment debtor's personal earnings during each pay period the amount, calculated each pay period at the statutory percentage, of the judgment debtor's personal disposable earnings during each pay period specified in the previous order for the requisite time period up to and including the full pay period within which the one-hundred-eighty-second-processing day falls or until the previous order ceases to remain in effect for a reason listed in division (C)(1) of this section.

(ii) If the maximum amount of the personal earnings of the judgment debtor that may be garnished during each pay period under the law of this state or of the United States is not exceeded after the application of division (D)(3)(b)(i) of this section, the garnishee shall withhold from the judgment debtor's personal disposable earnings during each pay period the amount, calculated each pay period at the statutory percentage, specified in one or more of the subsequent orders, in their order of priority, commencing with the first full pay period beginning after the subsequent order reaches priority, until the maximum amount, calculated each pay period at the statutory percentage, of the personal disposable earnings of the judgment debtor that may be garnished during each pay period under the law of this state or of the United States is reached and as long as the requisite time period up to and including the full pay period within which the one-hundred-eighty-second processing day falls has not expired with respect to a subsequent order and the subsequent order has not ceased to remain in effect for a reason listed in division (C)(1) of this section.

(c) If a garnishee receives an order of garnishment of personal earnings with respect to a particular judgment debtor, if, at the time of the receipt of that order, the garnishee is the subject of a previously received continuous order of garnishment of personal earnings with respect to the same judgment debtor, and if the subsequent order has a higher priority under division (D)(2) of this section, the garnishee shall do both of the following:

(i) The garnishee shall withhold from the judgment debtor's personal disposable earnings during each pay period the amount, calculated each pay period at the statutory percentage, specified in the subsequent order, commencing with the first full pay period beginning after the subsequent order reaches priority.

(ii) If the maximum amount of the personal earnings of the judgment debtor that may be garnished during each pay period under the law of this state or of the United States is not exceeded after the application of division (D)(3)(c)(i) of this section, the garnishee shall withhold from the judgment debtor's personal disposable earnings during each pay period the amount, calculated each pay period at the statutory percentage, of the judgment debtor's personal disposable earnings during each pay period specified in one or more of the previous orders, in their order of priority, until the maximum amount of the personal earnings of the judgment debtor that may be garnished during each pay period under the law of this state or of the United States is reached and as long as the requisite time period up to and including the full pay period within which the one-hundred-eighty-second processing day falls has not expired with respect to a previous order and the previous order has not ceased to remain in effect for a reason listed in division (C)(1) of this section.

(E) If a garnishee receives an order of garnishment of personal earnings with respect to a particular judgment debtor and if, at the time of the receipt of that order, the garnishee is the subject of one or more previously received continuous orders of garnishment of personal earnings with respect to the same judgment debtor, the garnishee shall include in its answer of employer filed pursuant to section 2716.05 of the Revised Code in relation to the subsequent order all of the following information:

(1) The name of the court that issued the subsequent order and each previous order and the case number associated with each of those orders;

(2) The date that the garnishee received the subsequent order and each previous order;

(3) With respect to the subsequent order and each previous order, the balance due to the relevant judgment creditor at the time of the filing of the answer of employer. The garnishee shall calculate the balance due in relation to a particular order by subtracting the total amount of the judgment debtor's personal earnings that the garnishee previously has withheld and paid to the court pursuant to that order from the total probable amount due on the judgment underlying that order, as described in division (B) of this section.

Effective Date: 08-29-2000



Section 2716.05 - Service of order and notices on garnishee.

The garnishee shall be served, in the same manner as a summons is served, with three copies of the order of garnishment of personal earnings and of a written notice that the garnishee answer as provided in division (E) of section 2716.041 of the Revised Code, this section, and section 2716.21 of the Revised Code and with the garnishee's fee required by section 2716.04 of the Revised Code. The garnishee also shall be served, at that time, with two copies of the notice to the judgment debtor form and of the request for hearing form described in section 2716.06 of the Revised Code, one copy of the interim report and answer form described in section 2716.07 of the Revised Code, one copy of the employer guide to processing continuous orders of garnishment, and one copy of the final report and answer form described in section 2716.08 of the Revised Code.

A court of common pleas or municipal or county court that issues an order of garnishment of personal earnings has jurisdiction to serve process pursuant to this section upon a garnishee who does not reside within the territorial jurisdiction of the court. If the garnishee does not reside within the territorial jurisdiction of the court that issued the order, the process may be served upon the garnishee by the proper officer of the county in which the garnishee resides or may be served upon the garnishee by personal service by the court, by sending it to the garnishee by certified mail, return receipt requested, or by sending it to the garnishee by regular mail evidenced by a properly completed and stamped certificate of mailing by regular mail.

The order of garnishment of personal earnings shall bind the personal earnings of the judgment debtor due from the garnishee at the time of service in accordance with this section. The order of garnishment of personal earnings and notice to answer shall be in substantially the following form:

"ORDER AND NOTICE OF GARNISHMENT

AND ANSWER OF EMPLOYER

Docket No. ...................

Case No. .....................

In the ................. Court

........................, Ohio

The State of Ohio

County of ....................., ss

......................., Judgment Creditor

......................., Judgment Debtor

SECTION A. COURT ORDER AND NOTICE OF GARNISHMENT

To: ............................................, Garnishee

The judgment creditor in the above case has filed an affidavit, satisfactory to the undersigned, in this court stating that you may owe the judgment debtor money for personal earnings .

You are therefore ordered to complete the "ANSWER OF EMPLOYER (GARNISHEE)" in section B of this form. Return one completed and signed copy of this form to the clerk of this court within five (5) business days after you receive this order of garnishment. Deliver one completed and signed copy of this form and the accompanying documents entitled "NOTICE TO THE JUDGMENT DEBTOR" and "REQUEST FOR HEARING" to the judgment debtor. Keep the other completed and signed copy of this form for your files.

(The total probable amount now due on this judgment is $................... The total probable amount now due includes the unpaid portion of the judgment in favor of the judgment creditor, which is $........; interest on that judgment and, if applicable, prejudgment interest relative to that judgment at the rate of .....% per annum payable until that judgment is satisfied in full; and court costs in the amount of $..........)

This order of garnishment of personal earnings is a continuous order that generally requires you to withhold a specified amount, calculated each pay period at the statutory percentage, of the judgment debtor's personal disposable earnings during each pay period, as determined in accordance with the "INTERIM REPORT AND ANSWER OF GARNISHEE," from the judgment debtor's personal disposable earnings during each pay period of the judgment debtor commencing with the first full pay period beginning after you receive the order until the judgment in favor of the judgment creditor and the associated court costs, judgment interest, and, if applicable, prejudgment interest awarded to the judgment creditor as described above have been paid in full. You generally must pay that specified amount, calculated each pay period at the statutory percentage, to the clerk of this court within thirty (30) days after the end of each pay period of the judgment debtor and must include with that specified amount calculated each pay period at the statutory percentage an "INTERIM REPORT AND ANSWER OF GARNISHEE" substantially in the form set forth in section 2716.07 of the Ohio Revised Code. A copy of the "INTERIM REPORT AND ANSWER OF GARNISHEE" is attached to this order of garnishment of personal earnings, and you may photocopy it to use each time you pay the specified amount to the clerk of this court. You are permitted to deduct a processing fee of up to three dollars from the judgment debtor's personal disposable earnings for any pay period of the judgment debtor that an amount was withheld for that order (the processing fee is not a part of the court costs). You are not required to file with the court the "INTERIM REPORT AND ANSWER OF GARNISHEE" for any pay period of the judgment debtor for which an amount from the judgment debtor's personal disposable earnings during that pay period was not withheld for that order.

This order of garnishment of personal earnings generally will remain in effect until one of the following occurs:

(1) The total probable amount due on the judgment as described above is paid in full as a result of your withholding of the specified amount, calculated each pay period at the statutory percentage, from the judgment debtor's personal disposable earnings during each pay period of the judgment debtor that commenced with the first full pay period beginning after you received the order.

(2) The judgment creditor or the judgment creditor's attorney files with this court a written notice that the total probable amount due on the judgment as described above has been satisfied or the judgment creditor or the judgment creditor's attorney files a written request to terminate this order of garnishment and release you from the mandate of this order of garnishment.

(3) A municipal or county court appoints a trustee for the judgment debtor and issues to you an order that stays this order of garnishment of personal earnings.

(4) A federal bankruptcy court issues to you an order that stays this order of garnishment of personal earnings.

(5) A municipal or county court or a court of common pleas issues to you another order of garnishment of personal earnings that relates to the judgment debtor and a different judgment creditor, and Ohio or federal law provides the other order with a higher priority than this order.

(6) A municipal or county court or a court of common pleas issues to you another order of garnishment of personal earnings that relates to the judgment debtor and a different judgment creditor and that does not have a higher priority than this order.

(7) The judgment creditor or the judgment creditor's attorney files with this court a written request to terminate and release the order of garnishment, and as a result, the order of garnishment will cease to remain in effect.

Under any of the circumstances listed above, you are required to file with this court a "FINAL REPORT AND ANSWER OF GARNISHEE" substantially in the form set forth in section 2716.08 of the Ohio Revised Code. A copy of the "FINAL REPORT AND ANSWER OF GARNISHEE" is attached to this order of garnishment of personal earnings. Under the circumstances listed in (5) and (6) above, you must cease processing this order of garnishment after the expiration of the full pay period within which the one hundred eighty-second (182) day after you began processing it falls.

Special stacking, priority of payment, and manner of payment rules apply when a garnishee receives multiple orders of garnishment with respect to the same judgment debtor. These rules are set forth in section 2716.041 of the Ohio Revised Code. An employer guide to processing continuous orders of garnishment is included with this order of garnishment. You should become familiar with these rules.

Witness my hand and the seal of this court this ........... day of ..................., ...... ..............................Judge

SECTION B. ANSWER OF EMPLOYER (GARNISHEE)

(An employer is one who is required to withhold payroll taxes out of payments of personal earnings made to the judgment debtor.)

(Answer all pertinent questions)

Now comes ..............................., the employer (garnishee) herein, who says:

1. This order of garnishment of personal earnings was received on ............

Yes No

2. The judgment debtor is in my/our employ...... .....

If answer is "No," give date of lastemployment. (2) ...........

Yes No

3. (A) Is the debt to which this order of garnishment of personal earnings pertains the subject of an existing agreement for debt scheduling between the judgment debtor and a budget and debt counseling service and has the judgment debtor made every payment that was due under the agreement for debt scheduling no later than forty-five days after the date on which the payment was due?..... .....

If the answer to both parts of this question is "Yes," give all available details of the agreement, sign this form, and return it to the court.3(A)..............

.............................................................

.............................................................

Yes No

(B) Were you, on the date that you received this order of garnishment of personal earnings, withholding moneys from the judgment debtor's personal disposable earnings pursuant to another order of garnishment of personal earnings that Ohio or federal law provides with a higher priority than this order of garnishment of personal earnings (such as a support order or Internal Revenue service Service levy)? ..... .....

If the answer to this question is "Yes," give the name of the court that issued the higher priority order, the associated case number, the date upon which you received that order, and the balance due to the relevant judgment creditor under that order.3(B)..............

.............................................................

Yes No

(C) Did you receive prior to the date that you received this order of garnishment of personal earnings one or more other orders of garnishment of personal earnings that are not described in question 3(B), and are you currently processing one or more of those orders for the statutorily required time period or holding one or more of those orders for processing for a statutorily required period in the sequence of their receipt by you?..... .....

If the answer to this question is "Yes," give the name of the court that issued each of those previously received orders, the associated case numbers, the date upon which you received each of those orders, and the balance due to the relevant judgment creditor under each of those orders. List first the previously received order(s) that you are currently processing, and list each of the other previously received orders in the sequence that you are required to process them. 3(C)..............

.............................................................

.............................................................

.............................................................

I certify that the statements above are true.

..............................

(Print Name of Employer)

..............................

(Print Name and Title of Person Who Completed Form on behalf of the Employer)

Signed ........................................................

(Signature of Employer or Employer's Agent)

Dated this ........... day of ..........., ....."

Section A of the form described in this section shall be completed before service. Section B of the form shall be completed by the garnishee, and the garnishee shall file one completed and signed copy of the form with the clerk of the court as the garnishee's answer. The garnishee may keep one completed and signed copy of the form and shall deliver the other completed and signed copy of the form to the judgment debtor not later than the time that the garnishee otherwise would pay the judgment debtor the personal earnings that the garnishee instead is paying to the court. The garnishee also shall deliver at that time the two copies of the notice to the judgment debtor form and of the request for hearing form described in section 2716.06 of the Revised Code that were served on the garnishee.

No employer shall discharge an employee solely because of the successful garnishment of the employee's personal earnings by only one judgment creditor in any twelve-month period.

If several affidavits seeking orders of garnishment of personal earnings are filed against the same judgment debtor in accordance with section 2716.03 of the Revised Code, the court involved shall issue the requested orders in the same order in which the clerk received the associated affidavits.

The garnishee also shall be served with a copy of the employer guide to processing continuous orders of garnishment at the same time that the forms as provided in this section are served upon the garnishee.

Effective Date: 08-29-2000; 2008 SB281 09-30-2008



Section 2716.051 - [Repealed].

Effective Date: 11-24-1995



Section 2716.06 - Form for notice to judgment debtor.

(A) The notice to the judgment debtor that must be served on the garnishee and delivered to the judgment debtor shall be in substantially the following form:

"(Name and Address of the Court)

(Case Caption) Case No. .......

NOTICE TO THE JUDGMENT DEBTOR

You are hereby notified that this court has issued an order in the above case in favor of (name and address of judgment creditor), the judgment creditor in this proceeding, directing that some of your personal earnings be used in satisfaction of your debt to the judgment creditor instead of being paid to you. This order was issued on the basis of the judgment creditor's judgment against you that was obtained in (name of court) in (case number) on (date).

The law of Ohio provides that you are entitled to keep a certain amount of your personal earnings free from the claims of creditors. Additionally, wages under a certain amount may never be used to satisfy the claims of creditors. The documents entitled "ORDER AND NOTICE OF GARNISHMENT AND ANSWER OF EMPLOYER" that are enclosed with this notice show how the amount proposed to be taken out of your personal earnings was calculated by your employer.

If you dispute the judgment creditor's right to garnish your personal earnings and believe that you are entitled to possession of the personal earnings because they are exempt or if you feel that this order is improper for any other reason, you may request a hearing before this court by disputing the claim in the request for hearing form, appearing below, or in a substantially similar form, and delivering the request for hearing to this court at the above address, at the office of the clerk of this court, no later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the judgment creditor's right to garnish your personal earnings in the space provided on the form; however, you are not required to do so. If you do state your reasons for disputing the judgment creditor's right, you are not prohibited from stating any other reason at the hearing. If you do not state your reasons, it will not be held against you by the court, and you can state your reasons at the hearing. NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR CONSIDERED AT THE HEARING. The hearing will be limited to a consideration of the amount of your personal earnings, if any, that can be used in satisfaction of the judgment you owe to the judgment creditor.

If you request a hearing by delivering your request for hearing no later than the end of the fifth business day after you receive this notice, it will be conducted no later than twelve days after your request is received by the court, and the court will send you notice of the date, time, and place. You may indicate in the form that you believe that the need for the hearing is an emergency and that it should be given priority by the court. If you do so, the court will schedule the hearing as soon as practicable after your request is received and will send you notice of the date, time, and place. If you do not request a hearing by delivering your request for hearing no later than the end of the fifth business day after you receive this notice, some of your personal earnings will be paid to the judgment creditor.

If you have any questions concerning this matter, you may contact the office of the clerk of this court. If you want legal representation, you should contact your lawyer immediately. If you need the name of a lawyer, contact the local bar association.

..................................................

Clerk of Court

..................................................

Date"

(B) The request for hearing form that must be served on the garnishee and delivered to the judgment debtor shall have attached to it a postage-paid, self-addressed envelope or shall be on a postage-paid, self-addressed postcard, and shall be in substantially the following form:

"(Name and Address of Court)

Case Number ......... Date .........

REQUEST FOR HEARING

I dispute the judgment creditor's right to garnish my personal earnings in the above case and request that a hearing in this matter be held no later than twelve days after delivery of this request to the court.

I ................... feel that the need for the

(insert "do" or "do not") hearing is an emergency.

I dispute the judgment creditor's right to garnish my personal earnings for the following reasons:

.............................................................................................................................................

(Optional)

.............................................................................................................................................

.............................................................................................................................................

I UNDERSTAND THAT NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE CONSIDERED AT THE HEARING.

.............................................................................................................................................

(Name of Judgment Debtor)

.............................................................................................................................................

(Signature)

.............................................................................................................................................

(Date)

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING, AND SOME OF YOUR PERSONAL EARNINGS WILL BE PAID TO (JUDGMENT CREDITOR'S NAME) IN SATISFACTION OF YOUR DEBT TO THE JUDGMENT CREDITOR."

(C) The judgment debtor may receive a hearing in accordance with this division by delivering a written request for a hearing to the clerk of the court within five business days after receipt of the notice provided pursuant to division (A) of this section. The request may set forth the judgment debtor's reasons for disputing the judgment creditor's right to garnish the personal earnings; however, neither the judgment debtor's inclusion of nor the judgment debtor's failure to include those reasons upon the request constitutes a waiver of any defense of the judgment debtor or affects the judgment debtor's right to produce evidence at the hearing. If the request is made by the judgment debtor within the prescribed time, the court shall schedule a hearing no later than twelve days after the request is made, unless the judgment debtor indicated that the judgment debtor felt the need for the hearing was an emergency, in which case the court shall schedule the hearing as soon as practicable after the request is made. Notice of the date, time, and place of the hearing shall be sent to the parties in accordance with division (E) of this section. The hearing shall be limited to a consideration of the amount of the personal earnings of the judgment debtor, if any, that can be used in satisfaction of the debt owed by the judgment debtor to the judgment creditor.

(D) If the judgment debtor does not request a hearing within the prescribed time pursuant to division (C) of this section, the court shall issue an order to the garnishee to pay some of the judgment debtor's personal disposable earnings into court, if they have not already been paid to the court. This order shall be based on the answer of the garnishee filed pursuant to section 2716.05 of the Revised Code. If a hearing is conducted, the court shall determine at the hearing the amount, calculated each pay period at the statutory percentage, of the judgment debtor's personal disposable earnings for the present pay period, if any, that can be used in satisfaction of the debt owed by the judgment debtor to the judgment creditor, and issue an order, accordingly, to the garnishee to pay that amount, calculated each pay period at the statutory percentage, of the personal disposable earnings into court if it has not already been paid to the court.

(E) If the judgment debtor requests a hearing within the prescribed time pursuant to division (C) of this section, the clerk shall send a notice of the date, time, and place of the hearing by regular mail to the judgment creditor or the judgment creditor's attorney and the judgment debtor.

Effective Date: 08-29-2000



Section 2716.07 - Payments on continuous order of garnishment of personal earnings.

(A) Subject to divisions (C)(1) and (D) of section 2716.041 and section 2716.05 of the Revised Code, a garnishee to whom a municipal or county court or court of common pleas issues a continuous order of garnishment of personal earnings shall pay to the court within thirty days after the end of each pay period of the judgment debtor, commencing with the first full pay period beginning after the garnishee receives the ORDER AND NOTICE OF GARNISHMENT AND ANSWER OF EMPLOYER, the amount, calculated each pay period at the statutory percentage, that the order specifies to be withheld from the judgment debtor's personal disposable earnings during each pay period of the judgment debtor following the garnishee's receipt of the order. The payment to the court of that amount shall be accompanied by the garnishee's interim report and answer that shall be substantially in the following form:

"INTERIM REPORT AND ANSWER OF

GARNISHEE

Case No. . . . . . . . . . . . . . . . . . .

In The . . . . . . . . . . . . . . Court

. . . . . . . . . . . . . . . . . . . . . , Ohio

. . . . . . ., Judgment Creditor vs .

. . . . . . ., Judgment Debtor

The garnishee, ........., in the above case states as follows:

1. The date that the garnishee received the order of garnishment of the judgment debtor's personal earnings was .................

2. The total probable amount due on the judgment, including court costs, judgment interest, and, if applicable, prejudgment interest, as stated in either section A of the order of garnishment of the judgment debtor's personal earnings or in the affidavit of current balance due on garnishment order if that affidavit has been received subsequent to the order of garnishment, is $.............

3. The pay period of the judgment debtor is (enter weekly, biweekly, semimonthly, or monthly. Do not enter a pay period of more than one month).

4. The disposable earnings of the judgment debtor earned during the judgment debtor's present pay period is ("disposable earnings" means earnings after deductions required by law. "Present pay period" means the pay period for which you are completing this INTERIM REPORT AND ANSWER OF GARNISHEE.) $ ...........

5. The amount equal to twenty-five per cent (25%) of the judgment debtor's disposable earnings set forth in section 4 of this form is $ ............................................

6. Times the current federal minimum hourly wage is (if the judgment debtor is paid weekly, enter thirty above, if paid biweekly, enter sixty, if paid semimonthly, enter sixty-five, if paid monthly, enter one hundred thirty, then calculate the amount.) $........

7. The amount by which the amount in section 4 of this form exceeds the amount in section 6 of this form is .............

8. The smallest of either the amount entered in section 5 of this form, the amount entered in section 7 of this form, or the amount entered in section 2 of this form, is $............

9. The amount entered in section 8 of this form, plus or minus (as appropriate) the garnishee's processing fee is $............ (if the amount entered in section 8 of this form equals the amount entered in section 2 of this form, then add up to three dollars ($3); otherwise subtract up to three dollars ($3))

10. Other deductions $11. The calculated amount that has been withheld from the judgment debtor's personal earnings during the judgment debtor's present pay period and that is submitted with this "INTERIM REPORT AND ANSWER OF GARNISHEE" is $..............

I certify that the statements above are true.

.......................................................

(Print Name of Employer)

.......................................................

(Print Name and Title of

Person who Completed Form)

Signed ..........................................................................

(Signature of Person Who Completed Form) dated this ....... day of .........., ......"

(B) One copy of the interim report and answer shall be served upon the garnishee in accordance with section 2716.05 of the Revised Code. The garnishee may photocopy that copy for use in accordance with division (A) of this section and division (C)(4) of section 2716.041 of the Revised Code.

(C) A garnishee to whom a municipal or county court or court of common pleas issues a continuous order of garnishment of personal earnings shall file with the court the garnishee's interim report and answer for each pay period of the judgment debtor for which an amount from the judgment debtor's personal disposable earnings during that pay period was withheld for that order. The garnishee is not required to file an interim report and answer for any pay period for which no amount from the judgment debtor's personal disposable earnings during that pay period was withheld for that order.

Effective Date: 08-29-2000



Section 2716.08 - Form for final report and answer of garnishee.

(A) Subject to division (D) of section 2716.041 of the Revised Code, if a continuous order of garnishment of personal earnings ceases to remain in effect because of the operation of division (C)(1) of that section, the garnishee shall file with the municipal or county court or court of common pleas that issued the order the garnishee's final report and answer that shall be substantially in the following form:

"FINAL REPORT AND ANSWER OF

GARNISHEE

Case No. . . . . . . . . . . . . . . . . . .

In The . . . . . . . . . . . . . . Court

. . . . . . . . . . . . . . . . . . . . . , Ohio

. . . . . . ., Judgment Creditor vs .

. . . . . . ., Judgment Debtor

The garnishee, ........., in the above case states as follows:

1. The date that the garnishee received the order of garnishment of the judgment debtor's personal earnings was .................

2. The total probable amount due on the judgment, including court costs, judgment interest, and, if applicable, prejudgment interest, as stated in section A of the order of garnishment of the judgment debtor's personal earnings, is $................

3. The total amount that has been withheld from the judgment debtor's personal disposable earnings and paid to the court while the order of garnishment of the judgment debtor's personal earnings remained in effect is $.................

4. (When applicable) the total probable amount due on the judgment (as stated in 2 above) is not equal to the total amount that has been withheld (as stated in 3 above), and the reason for that difference is that the order of garnishment of the judgment debtor's personal earnings ceased to be in effect for the following statutorily prescribed reason(s) (check whichever apply):

(a) ..... A municipal or county court appointed a trustee for the judgment debtor and issued an order that stays the order of garnishment of the judgment debtor's personal earnings.

(b) ..... A federal bankruptcy court issued an order that stays the order of garnishment of the judgment debtor's personal earnings.

(c) ..... A municipal or county court or a court of common pleas issued another order of garnishment of personal earnings that relates to the judgment debtor and a different judgment creditor, and Ohio or federal law provides the other order a higher priority. (Set forth the name of the court that issued the higher priority order, the associated case number, the date that the higher priority order was received, and the balance due to the relevant judgment creditor under that order):

..........................................................................................................................

(d) ..... A municipal or county court or a court of common pleas issued another order of garnishment of personal earnings that relates to the judgment debtor and a different judgment creditor and that is not described in 4(c) above. (Set forth the name of the court that issued the subsequently received order, the associated case number, the date that the subsequent order was received, and the balance due to the relevant judgment creditor under that order):

.............................................................................................................................................

.............................................................................................................................................

(e) ..... The judgment creditor or judgment creditor's attorney has issued a request that the order of garnishment be terminated and the garnishee released from the mandates of the order of garnishment.

(f) ..... Judgment debtor's employment terminated on: ................................................

(g) ..... Other:

...........................................................................................................

I certify that the statements above are true.

.....................................................................

(Print Name of Employer)

......................................................................

(Print Name and Title of

Person who Completed Form on behalf of the Employer)

Signed .........................................................................

(Signature of Employer or Employer's Agent)

Dated this ....... day of .........., ......"

(B) One copy of the final report and answer shall be served upon the garnishee in accordance with section 2716.05 of the Revised Code. The garnishee shall use the final report and answer in accordance with division (A) of this section and division (C)(5) of section 2716.041 of the Revised Code.

Effective Date: 08-29-2000



Section 2716.09 - Modifying and interrupting the processing of an order of garnishment of personal earnings.

(A) Except as otherwise provided in this section, a municipal or county court or court of common pleas does not have jurisdiction to modify and interrupt the processing of an order of garnishment of personal earnings that that court issued in a proceeding in garnishment of personal earnings under this chapter unless all of the following apply:

(1) The judgment creditor and the judgment debtor associated with that order jointly apply to that court for the modification and interruption.

(2) That judgment creditor and judgment debtor jointly agree that the amount of the judgment debtor's personal disposable earnings that is required to be withheld during each pay period under that court's order should be modified to a mutually agreed upon and specified amount and that the garnishee should withhold that specified amount until the judgment in favor of the judgment creditor and the associated court costs, judgment interest, and, if applicable, prejudgment interest awarded to the judgment creditor have been paid in full or until that court's order otherwise ceases to remain in effect under division (C)(1) of section 2716.041 of the Revised Code.

(3) That court enters an order that approves of the modification described in division (A)(2) of this section and causes a copy of that order to be served upon the garnishee in the same manner as process is served.

(B) A judgment creditor or judgment creditor's attorney may request that the clerk of the court that issued an order of garnishment of personal earnings disburse the garnishment proceeds on a less frequent basis than is otherwise provided by this chapter. Upon receiving the request, the clerk may elect to disburse the garnishment proceeds on a time schedule other than that as provided by this chapter.

Effective Date: 08-29-2000



Section 2716.11 - Garnishment of property, other than personal earnings of judgment debtor.

A proceeding for garnishment of property, other than personal earnings, may be commenced after a judgment has been obtained by a judgment creditor by the filing of an affidavit in writing made by the judgment creditor or the judgment creditor's attorney setting forth all of the following:

(A) The name of the judgment debtor whose property the judgment creditor seeks to garnish;

(B) A description of the property;

(C) The name and address of the garnishee who may have in the garnishee's hands or control money, property, or credits, other than personal earnings, of the judgment debtor.

Effective Date: 03-30-1999; 11-05-2004; 05-06-2005; 2008 SB281 09-30-2008



Section 2716.12 - Garnishee's fee.

The affidavit required by section 2716.11 of the Revised Code in a proceeding for garnishment of property, other than personal earnings, shall be accompanied by one dollar as the garnishee's fee for compliance with the order, no part of which shall be charged as court costs.

Effective Date: 03-13-1986



Section 2716.13 - Hearing on motion for garnishment of property, other than personal earnings of judgment debtor.

(A) Upon the filing of a proceeding in garnishment of property, other than personal earnings, under section 2716.11 of the Revised Code, the court shall cause the matter to be set for hearing within twelve days after that filing.

(B) Upon the scheduling of a hearing relative to a proceeding in garnishment of property, other than personal earnings, under division (A) of this section, the clerk of the court immediately shall issue to the garnishee three copies of the order of garnishment of property, other than personal earnings, and of a written notice that the garnishee answer as provided in section 2716.21 of the Revised Code and the garnishee's fee required by section 2716.12 of the Revised Code. The copies of the order and of the notice shall be served upon the garnishee in the same manner as a summons is served and the clerk shall also mail a copy of the order and notice of garnishment to the garnishee by ordinary or regular mail service. The copies of the order and of the notice shall not be served later than seven days prior to the date on which the hearing is scheduled. The order shall bind the property in excess of four hundred dollars, other than personal earnings, of the judgment debtor in the possession of the garnishee at the time of service. Any garnishee that garnishes the property, other than personal earnings, of a judgment debtor in good faith reliance upon the order and notice of garnishment received by ordinary or regular mail service shall not be liable for damages in any civil action.

The order of garnishment of property, other than personal earnings, and notice to answer shall be in substantially the following form:

"ORDER AND NOTICE OF GARNISHMENT OF PROPERTY OTHER THAN PERSONAL EARNINGS AND ANSWER OF GARNISHEE

Docket No. ...................

Case No. .....................

In the ................. Court

........................, Ohio

The State of Ohio

County of ............, ss

..................., Judgment Creditor vs .

..................., Judgment Debtor

SECTION A. COURT ORDER AND NOTICE OF GARNISHMENT

To: ...................., Garnishee

The judgment creditor in the above case has filed an affidavit, satisfactory to the undersigned, in this Court stating that you may have money, property, or credits, other than personal earnings, in your hands or under your control that belong to the judgment debtor.

You are therefore ordered to complete the "ANSWER OF GARNISHEE" in section (B) of this form. Return one completed and signed copy of this form to the clerk of this court together with the amount determined in accordance with the "ANSWER OF GARNISHEE" by the following date on which a hearing is tentatively scheduled relative to this order of garnishment: ............ Deliver one completed and signed copy of this form to the judgment debtor prior to that date. Keep the other completed and signed copy of this form for your files.

The total probable amount now due on this judgment is $.......... The total probable amount now due includes the unpaid portion of the judgment in favor of the judgment creditor, which is $..........; interest on that judgment and, if applicable, prejudgment interest relative to that judgment at the rate of .....% per annum payable until that judgment is satisfied in full; and court costs in the amount of $...........

You also are ordered to hold safely anything of value that belongs to the judgment debtor and that has to be paid to the court, as determined under the "ANSWER OF GARNISHEE" in section (B) of this form, but that is of such a nature that it cannot be so delivered, until further order of the court.

Witness my hand and the seal of this court this .......... day of .........., ..........

.........................

Judge

SECTION B. ANSWER OF GARNISHEE

Now comes .................... the garnishee, who says:

1. That the garnishee has more than $400 in money, property, or credits, other than personal earnings, of the judgment debtor under the garnishee's control and in the garnishee's possession.

............... ............... ...................yes no if yes, amount over $400

2. That property is described as:

3. If the answer to line 1 is "yes" and the amount is less than the probable amount now due on the judgment, as indicated in section (A) of this form, sign and return this form and pay the amount of line 1 to the clerk of this court.

4. If the answer to line 1 is "yes" and the amount is greater than that probable amount now due on the judgment, as indicated in section (A) of this form, sign and return this form and pay that probable amount now due to the clerk of this court.

5. If the answer to line 1 is "yes" but the money, property, or credits are of such a nature that they cannot be delivered to the clerk of the court, indicate that by placing an "X" in this space: ...... Do not dispose of that money, property, or credits or give them to anyone else until further order of the court.

6. If the answer to line 1 is "no," sign and return this form to the clerk of this court.

I certify that the statements above are true.

..............................

(Print Name of Garnishee)

..............................

(Print Name and Title of Person Who Completed Form)

Signed........................................................

(Signature of Person Completing Form)

Dated this .......... day of .........., ....."

Section A of the form described in this division shall be completed before service. Section B of the form shall be completed by the garnishee, and the garnishee shall file one completed and signed copy of the form with the clerk of the court as the garnishee's answer. The garnishee may keep one completed and signed copy of the form and shall deliver the other completed and signed copy of the form to the judgment debtor.

If several affidavits seeking orders of garnishment of property, other than personal earnings, are filed against the same judgment debtor in accordance with section 2716.11 of the Revised Code, the court involved shall issue the requested orders in the same order in which the clerk received the associated affidavits.

(C)

(1) At the time of the filing of a proceeding in garnishment of property, other than personal earnings, under section 2716.11 of the Revised Code, the judgment creditor also shall file with the clerk of the court a praecipe instructing the clerk to issue to the judgment debtor a notice to the judgment debtor form and a request for hearing form. Upon receipt of the praecipe and the scheduling of a hearing relative to an action in garnishment of property, other than personal earnings, under division (A) of this section, the clerk of the court immediately shall serve upon the judgment debtor, in accordance with division (D) of this section, two copies of the notice to the judgment debtor form and of the request for hearing form. The copies of the notice to the judgment debtor form and of the request for hearing form shall not be served later than seven days prior to the date on which the hearing is scheduled.

(a) The notice to the judgment debtor that must be served upon the judgment debtor shall be in substantially the following form:

"(Name and Address of the Court)

(Case Caption) ......................... Case No. .............

NOTICE TO THE JUDGMENT DEBTOR

You are hereby notified that this court has issued an order in the above case in favor of (name and address of judgment creditor), the judgment creditor in this proceeding, directing that some of your money in excess of four hundred dollars, property, or credits, other than personal earnings, that now may be in the possession of (name and address of garnishee), the garnishee in this proceeding, be used to satisfy your debt to the judgment creditor. This order was issued on the basis of the judgment creditor's judgment against you that was obtained in (name of court) in (case number) on (date). Upon your receipt of this notice, you are prohibited from removing or attempting to remove the money, property, or credits until expressly permitted by the court. Any violation of this prohibition subjects you to punishment for contempt of court.

The law of Ohio and the United States provides that certain benefit payments cannot be taken from you to pay a debt. Typical among the benefits that cannot be attached or executed upon by a creditor are the following:

(1) Workers' compensation benefits;

(2) Unemployment compensation payments;

(3) Cash assistance payments under the Ohio works first program;

(4) Benefits and services under the prevention, retention, and contingency program;

(5) Disability financial assistance administered by the Ohio department of job and family services;

(6) Social security benefits;

(7) Supplemental security income (S.S.I.);

(8) Veteran's benefits;

(9) Black lung benefits;

(10) Certain pensions.

There may be other benefits not included in the above list that apply in your case.

If you dispute the judgment creditor's right to garnish your property and believe that the judgment creditor should not be given your money, property, or credits, other than personal earnings, now in the possession of the garnishee because they are exempt or if you feel that this order is improper for any other reason, you may request a hearing before this court by disputing the claim in the request for hearing form, appearing below, or in a substantially similar form, and delivering the request for hearing to this court at the above address, at the office of the clerk of this court no later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the judgment creditor's right to garnish your property in the space provided on the form; however, you are not required to do so. If you do state your reasons for disputing the judgment creditor's right, you are not prohibited from stating any other reason at the hearing. If you do not state your reasons, it will not be held against you by the court, and you can state your reasons at the hearing. NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR CONSIDERED AT THE HEARING. If you request a hearing, the hearing will be limited to a consideration of the amount of your money, property, or credits, other than personal earnings, in the possession or control of the garnishee, if any, that can be used to satisfy all or part of the judgment you owe to the judgment creditor.

If you request a hearing by delivering your request for hearing no later than the end of the fifth business day after you receive this notice, it will be conducted in .......... courtroom .........., (address of court), at ..... m. on .........., .......... You may request the court to conduct the hearing before this date by indicating your request in the space provided on the form; the court then will send you notice of any change in the date, time, or place of the hearing. If you do not request a hearing by delivering your request for a hearing no later than the end of the fifth business day after you receive this notice, some of your money, property, or credits, other than personal earnings, will be paid to the judgment creditor.

If you have any questions concerning this matter, you may contact the office of the clerk of this court. If you want legal representation, you should contact your lawyer immediately. If you need the name of a lawyer, contact the local bar association.

..............................

Clerk of the Court

..............................

Date"

(b) The request for hearing form that must be served upon the judgment debtor shall have attached to it a postage-paid, self-addressed envelope or shall be on a postage-paid self-addressed postcard, and shall be in substantially the following form:

"(Name and Address of Court)

Case Number ........................... Date ....................

REQUEST FOR HEARING

I dispute the judgment creditor's right to garnish my money, property, or credits, other than personal earnings, in the above case and request that a hearing in this matter be held

..................................................................

(Insert "on" or "earlier than") the date and time set forth in the document entitled "NOTICE TO THE JUDGMENT DEBTOR" that I received with this request form.

I dispute the judgment creditor's right to garnish my property for the following reasons:

..................................................................

(Optional)

..................................................................

..................................................................

I UNDERSTAND THAT NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR CONSIDERED AT THE HEARING.

..............................

(Name of Judgment Debtor)

..............................

(Signature)

..............................

(Date)

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING AND SOME OF YOUR MONEY, PROPERTY, OR CREDITS, OTHER THAN PERSONAL EARNINGS, NOW IN THE POSSESSION OF (GARNISHEE'S NAME) WILL BE PAID TO (JUDGMENT CREDITOR'S NAME) TO SATISFY SOME OF YOUR DEBT TO (JUDGMENT CREDITOR'S NAME)."

(2) The judgment debtor may receive a hearing in accordance with this division by delivering a written request for hearing to the court within five business days after receipt of the notice provided pursuant to division (C)(1) of this section. The request may set forth the judgment debtor's reasons for disputing the judgment creditor's right to garnish the money, property, or credits, other than personal earnings; however, neither the judgment debtor's inclusion of nor failure to include those reasons upon the request constitutes a waiver of any defense of the judgment debtor or affects the judgment debtor's right to produce evidence at the hearing. If the request is made by the judgment debtor within the prescribed time, the hearing shall be limited to a consideration of the amount of money, property, or credits, other than personal earnings, of the judgment debtor in the hands of the garnishee, if any, that can be used to satisfy all or part of the debt owed by the judgment debtor to the judgment creditor. If a request for a hearing is not received by the court within the prescribed time, the hearing scheduled pursuant to division (A) of this section shall be canceled unless the court grants the judgment debtor a continuance in accordance with division (C)(3) of this section.

(3) If the judgment debtor does not request a hearing in the action within the prescribed time pursuant to division (C)(2) of this section, the court nevertheless may grant a continuance of the scheduled hearing if the judgment debtor, prior to the time at which the hearing was scheduled, as indicated on the notice to the judgment debtor required by division (C)(1) of this section, establishes a reasonable justification for failure to request the hearing within the prescribed time. If the court grants a continuance of the hearing, it shall cause the matter to be set for hearing as soon as practicable thereafter. The continued hearing shall be conducted in accordance with division (C)(2) of this section.

(4) The court may conduct the hearing on the matter prior to the time at which the hearing was scheduled, as indicated on the notice to the judgment debtor required by division (C)(1) of this section, upon the request of the judgment debtor. The parties shall be sent notice, by the clerk of the court, by regular mail, of any change in the date, time, or place of the hearing.

(5) If the scheduled hearing is canceled and no continuance is granted, the court shall issue an order to the garnishee to pay all or some of the money, property, or credits, other than personal earnings, of the judgment debtor in the possession of the garnishee at the time of service of the notice and order into court if they have not already been paid to the court. This order shall be based on the answer of the garnishee filed pursuant to this section. If the scheduled hearing is conducted or if it is continued and conducted, the court shall determine at the hearing the amount of the money, property, or credits, other than personal earnings, of the judgment debtor in the possession of the garnishee at the time of service of the notice and order, if any, that can be used to satisfy all or part of the debt owed by the judgment debtor to the judgment creditor, and issue an order, accordingly, to the garnishee to pay that amount into court if it has not already been paid to the court.

(D) The notice to the judgment debtor form and the request for hearing form described in division (C) of this section shall be sent by the clerk by ordinary or regular mail service unless the judgment creditor requests that service be made in accordance with the Rules of Civil Procedure, in which case the forms shall be served in accordance with the Rules of Civil Procedure. Any court of common pleas that issues an order of garnishment of property, other than personal earnings, under this section has jurisdiction to serve process pursuant to this section upon a garnishee who does not reside within the jurisdiction of the court. Any county court or municipal court that issues an order of garnishment of property, other than personal earnings, under this section has jurisdiction to serve process pursuant to this section upon a garnishee who does not reside within the jurisdiction of the court.

Effective Date: 06-26-2003; 2008 SB281 09-30-2008



Section 2716.21 - Garnishee's answer.

(A) If the answer of a garnishee required by section 2716.05 or 2716.13 of the Revised Code is not made in writing as ordered by the court that issued the garnishment order, the answer shall be made before the clerk of the court of common pleas of the county in which the garnishee resides or, if the garnishee resides outside of the state, before the clerk of the county in which the garnishee was served or in which the action is pending. Upon receipt of an answer under this division, the clerk shall transmit it to the clerk of the court in which the action is pending, if different, in the same manner as depositions are required to be directed and transmitted. For the clerk's services, the clerk shall receive the fees allowed by law for taking depositions and to clerks for furnishing certificates with their seals of office attached.

(B) After the order of garnishment is served on a garnishee, as provided in section 2716.05 or 2716.13 of the Revised Code, the garnishee shall return the answer to the court that issued the garnishment order within five business days after receipt of the order if the order is served under section 2716.05 of the Revised Code or before the date set for the hearing as indicated on the order if the order is served under section 2716.13 of the Revised Code. The garnishee shall answer all questions addressed to the garnishee regarding the personal earnings of the judgment debtor or regarding the amount of money, property, or credits, other than personal earnings, of the judgment debtor that are in the garnishee's possession or under the garnishee's control at the time of service of the order, whichever is applicable. The garnishee shall truly disclose the amount owed by the garnishee to the judgment debtor whether due or not and, in the case of a corporation, any stock held in the corporation by or for the benefit of the judgment debtor. If a garnishee answers and it is discovered that, at the time of the service of the order upon the garnishee, the garnishee possessed any money, property, or credits of the judgment debtor or was indebted to the judgment debtor, the court may order the payment of the amount owed into court, or it may permit the garnishee to retain the money, property, or credits or the amount owed upon the garnishee's executing to the judgment creditor a bond with sufficient surety to the effect that the amount will be paid as the court directs.

(C) If, in a garnishee's answer, a garnishee admits an indebtedness to the judgment debtor and the court orders the payment of it in whole or in part to the judgment creditor, and if the garnishee fails to pay according to the order, execution may issue on the order.

(D) A garnishee shall pay the personal earnings owed to the judgment debtor or the money or value of the property or credits, other than personal earnings, of the judgment debtor in the garnishee's possession or under the garnishee's control at the time of service of the order of garnishment, or so much thereof as the court orders, into court. The garnishee shall be discharged from liability to the judgment debtor for money so paid and shall not be subjected to costs beyond those caused by the garnishee's resistance of the claims against the garnishee. A garnishee is liable to the judgment creditor for all money, property, and credits, other than personal earnings, of the judgment debtor in the garnishee's possession or under the garnishee's control or for all personal earnings due from the garnishee to the judgment debtor, whichever is applicable, at the time the garnishee is served with the order under section 2716.05 or 2716.13 of the Revised Code.

(E) If a garnishee fails to answer as required by this section, answers but fails to answer satisfactorily, or fails to comply with a proper order of a court in connection with a garnishment under this chapter, the court may proceed against the garnishee for contempt.

Upon the request of the judgment creditor, a special examination of a garnishee may be had by the judgment creditor if the garnishee fails to answer as required by this section, answers but fails to answer satisfactorily, or fails to comply with a proper order of a court in connection with the garnishment. That examination may be conducted in the county in which the garnishee resides.

(F)

(1) If a garnishee fails to answer as required by this section, answers and the garnishee's answer is not satisfactory to the judgment creditor, or fails to comply with the order of the court to pay the money owed or deliver the property into court or to give the bond authorized under division (B) of this section, the judgment creditor may proceed against the garnishee by civil action. Thereupon, proceedings may be had as in other civil actions. Judgment may be rendered in favor of the judgment creditor for the amount of money owed the judgment debtor in the garnishee's possession at the time the garnishee was served with the order of garnishment under section 2716.05 or 2716.13 of the Revised Code and, if it appears on the trial that the garnishee's answer was incomplete, for the costs of the proceedings against the garnishee. An action authorized under this division shall be brought in the county in which the garnishee resides.

(2) A garnishee who acts, or attempts to act, in accordance with Chapter 2716. of the Revised Code is not liable for damages in any civil action for any action taken pursuant to that chapter in good faith or any omission made in good faith.

Effective Date: 08-29-2000






Chapter 2717 - CHANGE OF NAME

Section 2717.01 - 2717.01

(A)

(1) A person desiring a change of name may file an application in the probate court of the county in which the person resides. The application shall set forth that the applicant has been a bona fide resident of that county for at least one year prior to the filing of the application, the cause for which the change of name is sought, and the requested new name. The application shall require the applicant to state whether the applicant has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for identity fraud or has a duty to comply with section 2950.04 or 2950.041 of the Revised Code because the applicant was convicted of, pleaded guilty to, or was adjudicated a delinquent child for having committed a sexually oriented offense or a child-victim oriented offense.

(2) Except as provided in division (A)(4) of this section, notice of the application shall be given once by publication in a newspaper of general circulation in the county at least thirty days before the hearing on the application. The notice shall set forth the court in which the application was filed, the case number, and the date and time of the hearing.

(3) Except as provided by division (C) of this section, upon proof that proper notice was given or that notice was waived under division (A)(4) of this section and proof that the facts set forth in the application show reasonable and proper cause for changing the name of the applicant, the court may order the change of name.

(4) If an applicant for a change of name submits to the court, along with the application described in division (A)(1) of this section, satisfactory proof that the publication of the notice under division (A)(2) of this section would jeopardize the applicant's personal safety, both of the following apply:

(a) The court shall waive the notice requirement.

(b) If the court orders the change of name under division (A)(3) of this section, the court shall order the records of the change of name proceeding to be sealed and to be opened only by order of the court for good cause shown or at the request of the applicant for any reason.

(B) An application for change of name may be made on behalf of a minor by either of the minor's parents, a legal guardian, or a guardian ad litem. When application is made on behalf of a minor, in addition to the notice and proof required pursuant to division (A) of this section, the consent of both living, legal parents of the minor shall be filed, or notice of the hearing shall be given to the parent or parents not consenting by certified mail, return receipt requested. If there is no known father of the minor, the notice shall be given to the person who the mother of the minor alleges to be the father. If no father is so alleged, or if either parent or the address of either parent is unknown, notice pursuant to division (A) of this section shall be sufficient as to the father or parent.

Any additional notice required by this division may be waived in writing by any person entitled to the notice.

(C)

(1) The court shall not order a change of name under division (A) of this section if the person applying for a change of name or for whom the application for a change of name is made has a duty to comply with section 2950.04 or 2950.041 of the Revised Code because the applicant or the person on whose behalf the application for a change of name is made was convicted of, pleaded guilty to, or was adjudicated a delinquent child for having committed a sexually oriented offense or a child-victim oriented offense.

(2) The court shall not order a change of name under division (A) of this section if the person applying for a change of name or for whom the application for a change of name is made has pleaded guilty to, been convicted of, or been adjudicated a delinquent child for committing a violation of section 2913.49 of the Revised Code unless the guilty plea, conviction, or adjudication has been reversed on appeal.

(3) As used in this division, "sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 12-17-1986






Chapter 2719 - CORRECTION OF DEFECTS IN INSTRUMENTS OR PROCEEDINGS

Section 2719.01 - Intention of parties.

When there is an omission, defect, or error in an instrument in writing or in a proceeding by reason of the inadvertence of an officer, or of a party, person, or body corporate, so that it is not in strict conformity with the laws of this state, the courts of this state may give full effect to such instrument or proceeding, according to the true, manifest intention of the parties thereto.

Effective Date: 10-01-1953



Section 2719.02 - Certain errors, defects, and omissions may be corrected.

When an error, omission, or defect as described in section 2719.01 of the Revised Code occurs in an instrument or proceeding which is required to be made a matter of record, a party, person, body corporate, or persons intending and undertaking to become a body corporate, having or claiming an interest in the correction of such error, omission, or defect, may file a petition in the court of common pleas, setting forth particularly the error, defect, or omission complained of, and asking an order for its correction.

Effective Date: 10-01-1953



Section 2719.03 - Petition to be filed.

When the record to be corrected is in any way connected with a body corporate, the petition mentioned in section 2719.02 of the Revised Code shall be filed in the county wherein the principal office of such corporation is located, and in all other cases, in the county wherein the record is kept.

Effective Date: 10-01-1953



Section 2719.04 - Service.

When the application provided for in section 2719.02 of the Revised Code is made by a body corporate, or by persons intending and undertaking to become such, notice of the application, specifying the error, defect, or omission complained of, and the time and place of hearing it, shall be published for six consecutive weeks in some newspaper of general circulation in the county where the application is made. In all other cases, service shall be made in the manner prescribed by law for making service in civil actions.

Effective Date: 10-01-1953



Section 2719.05 - Order to correct error.

Upon being satisfied that the mistake, error, or omission set forth in the application under section 2719.02 of the Revised Code was made, the court of common pleas shall make an order to correct it, which order shall be filed in the office wherein such record is required to be kept. From and after such filing, such record, and the order correcting it, shall be received as evidence in all cases, in all courts, as if no such error, omission, or defect ever existed.

Effective Date: 10-01-1953



Section 2719.06 - Court may correct errors in deed involving husband and wife.

The court of common pleas may correct, amend, and relieve against errors, defects, or mistakes occurring in the deed or other conveyance of a husband and wife, executed and intended to convey or encumber the lands or estate of the wife, or her right of dower in the lands of her husband, in the manner and to the extent that such courts are authorized to correct errors, mistakes, or defects in the deeds or conveyances of other persons.

Effective Date: 10-01-1953






Chapter 2721 - DECLARATORY JUDGMENTS

Section 2721.01 - Person defined.

As used in this chapter, "person" means any person, partnership, joint-stock company, unincorporated association, society, municipal corporation, or other corporation.

Effective Date: 09-24-1999



Section 2721.02 - Force and effect of declaratory judgments - action or proceeding against insurer.

(A) Subject to division (B) of this section, courts of record may declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding is open to objection on the ground that a declaratory judgment or decree is prayed for under this chapter. The declaration may be either affirmative or negative in form and effect. The declaration has the effect of a final judgment or decree.

(B) A plaintiff who is not an insured under a particular policy of liability insurance may not commence against the insurer that issued the policy an action or proceeding under this chapter that seeks a declaratory judgment or decree as to whether the policy's coverage provisions extend to an injury, death, or loss to person or property that a particular insured under the policy allegedly tortiously caused the plaintiff to sustain or caused another person for whom the plaintiff is a legal representative to sustain, until a court of record enters in a distinct civil action for damages between the plaintiff and that insured as a tortfeasor a final judgment awarding the plaintiff damages for the injury, death, or loss to person or property involved.

(C) In an action or proceeding for declaratory relief that a judgment creditor commences in accordance with divisions (A) and (B) of this section against an insurer that issued a particular policy of liability insurance, the insurer has and may assert as an affirmative defense against the judgment creditor any coverage defenses that the insurer possesses and could assert against the holder of the policy in an action or proceeding under this chapter between the holder and the insurer.

If, prior to the judgment creditor's commencement of the action or proceeding for declaratory relief, the holder of the policy commences a similar action or proceeding against the insurer for a determination as to whether the policy's coverage provisions extend to the injury, death, or loss to person or property underlying the judgment creditor's judgment, and if the court involved in that action or proceeding enters a final judgment with respect to the policy's coverage or noncoverage of that injury, death, or loss, that final judgment shall be deemed to also have binding legal effect upon the judgment creditor for purposes of the judgment creditor's action or proceeding for declaratory relief against the insurer. This division shall apply notwithstanding any contrary common law principles of res judicata or adjunct principles of collateral estoppel.

Effective Date: 09-24-1999



Section 2721.03 - Construction or validity of instrument or legal provision.

Subject to division (B) of section 2721.02 of the Revised Code, any person interested under a deed, will, written contract, or other writing constituting a contract or any person whose rights, status, or other legal relations are affected by a constitutional provision, statute, rule as defined in section 119.01 of the Revised Code, municipal ordinance, township resolution, contract, or franchise may have determined any question of construction or validity arising under the instrument, constitutional provision, statute, rule, ordinance, resolution, contract, or franchise and obtain a declaration of rights, status, or other legal relations under it.

The testator of a will may have the validity of the will determined at any time during the testator's lifetime pursuant to sections 2107.081 to 2107.085 of the Revised Code.

Effective Date: 09-24-1999



Section 2721.04 - Contract.

Subject to division (B) of section 2721.02 of the Revised Code, a contract may be construed by a declaratory judgment or decree either before or after there has been a breach of the contract.

Effective Date: 09-24-1999



Section 2721.05 - Determination of rights or legal relations.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, an incompetent person, or an insolvent person, may have a declaration of rights or legal relations in respect thereto in any of the following cases:

(A) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(B) To direct the executors, administrators, trustees, or other fiduciaries to do or abstain from doing any particular act in their fiduciary capacity;

(C) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 2721.06 - Powers not restricted.

Sections 2721.03 to 2721.05 of the Revised Code do not limit or restrict the exercise of the general powers conferred by division (A) of section 2721.02 of the Revised Code in any action or proceeding in which declaratory relief is sought under this chapter and in which a judgment or decree will terminate the controversy or remove an uncertainty.

Effective Date: 09-24-1999



Section 2721.07 - Court may refuse judgment.

Courts of record may refuse to render or enter a declaratory judgment or decree under this chapter if the judgment or decree would not terminate the uncertainty or controversy giving rise to the action or proceeding in which the declaratory relief is sought.

Effective Date: 09-24-1999



Section 2721.08 - Appeals.

All judgments and decrees under this chapter may be reviewed on appeal as are other judgments and decrees of the court of record involved.

Effective Date: 09-24-1999



Section 2721.09 - Further relief granted.

Subject to section 2721.16 of the Revised Code, whenever necessary or proper, a court of record may grant further relief based on a declaratory judgment or decree previously granted under this chapter. The application for the further relief shall be by a complaint filed in a court of record with jurisdiction to grant the further relief. If the application is sufficient, the court, on reasonable notice, shall require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why the further relief should not be granted forthwith.

Effective Date: 09-24-1999



Section 2721.10 - Determination of issues of fact.

When an action or proceeding in which declaratory relief is sought under this chapter involves the determination of an issue of fact, that issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the action or proceeding is pending.

Effective Date: 09-24-1999



Section 2721.11 - Costs.

In any action or proceeding in which declaratory relief is sought under this chapter, the court may make an award of court costs as is equitable and just.

Effective Date: 09-24-1999



Section 2721.12 - Declaratory judgment procedure.

(A) Subject to division (B) of this section, when declaratory relief is sought under this chapter in an action or proceeding, all persons who have or claim any interest that would be affected by the declaration shall be made parties to the action or proceeding. Except as provided in division (B) of this section, a declaration shall not prejudice the rights of persons who are not made parties to the action or proceeding. In any action or proceeding that involves the validity of a municipal ordinance or franchise, the municipal corporation shall be made a party and shall be heard, and, if any statute or the ordinance or franchise is alleged to be unconstitutional, the attorney general also shall be served with a copy of the complaint in the action or proceeding and shall be heard. In any action or proceeding that involves the validity of a township resolution, the township shall be made a party and shall be heard.

(B) A declaratory judgment or decree that a court of record enters in an action or proceeding under this chapter between an insurer and a holder of a policy of liability insurance issued by the insurer and that resolves an issue as to whether the policy's coverage provisions extend to an injury, death, or loss to person or property that an insured under the policy allegedly tortiously caused shall be deemed to have the binding legal effect described in division (C)(2) of section 3929.06 of the Revised Code and to also have binding legal effect upon any person who seeks coverage as an assignee of the insured's rights under the policy in relation to the injury, death, or loss involved. This division applies whether or not an assignee is made a party to the action or proceeding for declaratory relief and notwithstanding any contrary common law principles of res judicata or adjunct principles of collateral estoppel.

Effective Date: 09-24-1999



Section 2721.13 - Liberal construction of chapter.

Effective Date: 09-24-1999



Section 2721.14 - Interpretation.

Effective Date: 09-24-1999



Section 2721.15 - Independent sections.

With the exception of sections 2721.02 and 2721.03 of the Revised Code, the provisions of this chapter are independent and severable, and the invalidity of any part of those provisions does not affect or render the remainder of those provisions invalid or inoperative.

Effective Date: 09-24-1999



Section 2721.16 - Award of attorney's fees.

(A)

(1) A court of record shall not award attorney's fees to any party on a claim or proceeding for declaratory relief under this chapter unless any of the following applies:

(a) A section of the Revised Code explicitly authorizes a court of record to award attorney's fees on a claim for declaratory relief under this chapter.

(b) An award of attorney's fees is authorized by section 2323.51 of the Revised Code, by the Civil Rules, or by an award of punitive or exemplary damages against the party ordered to pay attorney's fees.

(c) Regardless of whether a claim for declaratory relief is granted under this chapter, a court of record awards attorney's fees to a fiduciary, beneficiary, or other interested party, the attorney's fees are to be paid out of trust property, estate property, or other property that is the subject of a fiduciary relationship and that is involved in that claim or proceeding for declaratory relief, and the attorney's fees are awarded in accordance with equitable principles that permit recovery of attorney's fees incurred for services that are beneficial to the trust or estate.

(2) References in another section of the Revised Code to an award of costs or expenses incurred in connection with an action or proceeding does not authorize an award of attorney's fees for purposes of division (A)(1) of this section.

(B) Consistent with section 2721.13 of the Revised Code, the provisions of this section are remedial in nature. Notwithstanding any provision of the Revised Code in existence on the day immediately prior to September 24, 1999, notwithstanding any judicial construction prior to September 24, 1999, of a statutory provision of that nature, notwithstanding the holding in any decision of a court of this state, other than a decision based on equitable principles described in division (A)(1)(c) of this section, that authorized an award of attorney's fees to a party to a civil action or proceeding based on common law grounds rather than a statutory authorization of the general assembly, regardless of the date upon which a cause of action accrued that pertains to an action or proceeding in which declaratory relief is sought under this chapter, and regardless of who is the plaintiff or the defendant in an action or proceeding in which declaratory relief is sought under this chapter, division (A) of this section shall apply in connection with both of the following:

(1) An action or proceeding that is commenced on or after September 24, 1999, and that seeks declaratory relief under this chapter;

(2) An action or proceeding that was commenced prior to September 24, 1999, that is pending in a court of record on that date, and that seeks declaratory relief under this chapter.

Effective Date: 01-25-2002



Section 2721.21 - Action for registry listing where childhood sexual abuse action barred.

(A) As used in this section:

(1) "Defendant" means a person against whom an individual believes that, but for the expiration of the limitation period for the cause of action under section 2305.111 of the Revised Code, the individual would have a cause of action for assault or battery based on childhood sexual abuse.

(2) "Prosecuting attorney" means the prosecuting attorney of the county in which the defendant resides or, if the defendant does not reside in this state, the prosecuting attorney of Franklin county.

(3) "Reside" has the same meaning as in section 3797.01 of the Revised Code.

(B) In any case in which an individual is precluded from commencing a civil action for assault or battery based on childhood sexual abuse against a person solely because the limitation period under section 2305.111 of the Revised Code for the action expired on or before the effective date of this section, the attorney general or the prosecuting attorney may bring an action in a court designated in division (C) of this section for a declaratory judgment finding that the person would have been liable for assault or battery based on childhood sexual abuse but for the expiration of the limitation period under section 2305.111 of the Revised Code. The attorney general or prosecuting attorney may bring an action pursuant to this section only for childhood sexual abuse that allegedly occurred in this state.

(C) If an individual believes that, but for the expiration of the limitation period under section 2305.111 of the Revised Code for an action for assault or battery based on childhood sexual abuse on or before the effective date of this section, the individual would have a cause of action against a defendant for assault or battery based on childhood sexual abuse that occurred in this state, the individual may serve written notice of the individual's belief and the basis for the belief simultaneously on the defendant, the attorney general, and the prosecuting attorney. The individual shall serve the notice by certified mail, return receipt requested. The prosecuting attorney within forty-five days after receipt of the notice may commence an action pursuant to division (B) of this section in the court of common pleas of the county in which the prosecuting attorney is elected. If the prosecuting attorney does not commence an action within that forty-five day period, the attorney general within ninety days after receipt of the notice may commence an action pursuant to division (B) of this section in the Franklin county court of common pleas or the court of common pleas of the county in which the defendant resides. If neither the attorney general nor the prosecuting attorney commences an action pursuant to division (B) of this section within the appropriate forty-five-day or ninety-day period after receiving the notice, the individual may commence an action in the court of common pleas of the county in which the individual or the defendant resides or in which the childhood sexual abuse allegedly occurred for a declaratory judgment finding that the defendant would be liable for assault or battery based on childhood sexual abuse but for the expiration of the limitation period under section 2305.111 of the Revised Code.

(D) If the court finds by a preponderance of the evidence in an action brought pursuant to this section that the defendant would be liable for assault or battery based on childhood sexual abuse but for the expiration of the limitation period under section 2305.111 of the Revised Code, the court shall enter a judgment with that finding against the defendant and shall order that the defendant be listed on the civil registry maintained by the attorney general pursuant to section 3797.08 of the Revised Code. The court shall notify the defendant of the defendant's obligations under sections 3797.02, 3797.03, and 3797.04 of the Revised Code.

(E) In an action brought by an individual pursuant to division (C) of this section, the court may award reasonable attorney's fees to the prevailing party.

(F) After the expiration of six years from the date on which a court orders pursuant to this section that an individual be listed on the civil registry maintained by the attorney general pursuant to section 3797.08 of the Revised Code, the registrant may apply to the court that issued the order to be removed from the registry. The court may order that the individual's name be removed from the registry if the court finds by clear and convincing evidence that since the individual was first listed on the civil registry the individual has not been found liable in damages in an action for assault or battery based on childhood sexual abuse, has not been required to register pursuant to section 2950.04 or 2950.041 of the Revised Code or a similar statute of any other state, and is not likely to commit an act in the future that would subject the individual to the requirement to register under section 2950.04, 2950.041, or 3797.02 of the Revised Code.

Effective Date: 08-03-2006






Chapter 2723 - ENJOINING AND RECOVERING ILLEGAL TAXES AND ASSESSMENTS

Section 2723.01 - Jurisdiction of courts of common pleas.

Courts of common pleas may enjoin the illegal levy or collection of taxes and assessments and entertain actions to recover them when collected, without regard to the amount thereof, but no recovery shall be had unless the action is brought within one year after the taxes or assessments are collected.

Effective Date: 10-01-1953



Section 2723.02 - Parties to actions to enjoin levy.

Actions to enjoin the illegal levy of taxes and assessments must be brought against the corporation or person for whose use and benefit the levy is made. If the levy would go upon the county duplicate, the county auditor must be joined in the action.

Effective Date: 10-01-1953



Section 2723.03 - Parties to actions to enjoin collection of taxes or to recover taxes.

Action to enjoin the collection of taxes and assessments must be brought against the officer whose duty it is to collect them. Actions to recover taxes and assessments must be brought against the officer who made the collection, or if he is dead, against his personal representative. When they were not collected on the county duplicate, each corporation or board which is entitled to share in the revenue so collected must be joined in the action. If a plaintiff in an action to recover taxes or assessments, or both, alleges and proves that he or the corporation or deceased person whose estate he represents, at the time of paying such taxes or assessments, filed a written protest as to the portion sought to be recovered, specifying the nature of his claim as to the illegality thereof, together with notice of his intention to sue under sections 2723.01 to 2723.05, inclusive, of the Revised Code, such action shall not be dismissed on the ground that the taxes or assessments, sought to be recovered, were voluntarily paid.

Effective Date: 10-01-1953



Section 2723.04 - Amount admitted must be tendered - bond.

If the plaintiff in an action to enjoin the collection of taxes or assessments admits that a part thereof was legally levied, he first must pay or tender the sum admitted to be due. When an injunction is allowed, bond must be given as in other cases. The injunction shall be a justification of the officers charged with the collection of such taxes or assessments for not collecting them.

Effective Date: 10-01-1953



Section 2723.05 - Refunding an illegal tax or assessment.

If, by judgment or final order of any court of competent jurisdiction in this state, in an action not pending on appeal, it is determined that any tax or assessment or part thereof was illegal and such judgment or order is not made in time to prevent the collection or payment of such tax or assessment, then such tax or assessment or such part thereof as is at the time of such judgment or order unexpended and in the possession of the officer collecting the same shall be refunded to the person paying such tax or assessment by the officer having the same in his possession.

Effective Date: 10-01-1953






Chapter 2725 - HABEAS CORPUS

Section 2725.01 - Persons entitled to writ of habeas corpus.

Whoever is unlawfully restrained of his liberty, or entitled to the custody of another, of which custody such person is unlawfully deprived, may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment, restraint, or deprivation.

Effective Date: 10-01-1953



Section 2725.02 - Courts authorized to grant writ.

The writ of habeas corpus may be granted by the supreme court, court of appeals, court of common pleas, probate court, or by a judge of any such court.

Effective Date: 10-01-1953



Section 2725.03 - Jurisdiction for production or discharge of inmate of institution.

If a person restrained of his liberty is an inmate of a state benevolent or correctional institution, the location of which is fixed by statute and at the time is in the custody of the officers of the institution, no court or judge other than the courts or judges of the county in which the institution is located has jurisdiction to issue or determine a writ of habeas corpus for his production or discharge. Any writ issued by a court or judge of another county to an officer or person in charge at the state institution to compel the production or discharge of an inmate thereof is void.

Effective Date: 10-06-1994



Section 2725.04 - Application for writ.

Application for the writ of habeas corpus shall be by petition, signed and verified either by the party for whose relief it is intended, or by some person for him, and shall specify:

(A) That the person in whose behalf the application is made is imprisoned, or restrained of his liberty;

(B) The officer, or name of the person by whom the prisoner is so confined or restrained; or, if both are unknown or uncertain, such officer or person may be described by an assumed appellation and the person who is served with the writ is deemed the person intended;

(C) The place where the prisoner is so imprisoned or restrained, if known;

(D) A copy of the commitment or cause of detention of such person shall be exhibited, if it can be procured without impairing the efficiency of the remedy; or, if the imprisonment or detention is without legal authority, such fact must appear.

Effective Date: 10-01-1953



Section 2725.05 - Writ not allowed.

If it appears that a person alleged to be restrained of his liberty is in the custody of an officer under process issued by a court or magistrate, or by virtue of the judgment or order of a court of record, and that the court or magistrate had jurisdiction to issue the process, render the judgment, or make the order, the writ of habeas corpus shall not be allowed. If the jurisdiction appears after the writ is allowed, the person shall not be discharged by reason of any informality or defect in the process, judgment, or order.

Effective Date: 10-01-1953



Section 2725.06 - Writ must be granted.

When a petition for a writ of habeas corpus is presented, if it appears that the writ ought to issue, a court or judge authorized to grant the writ must grant it forthwith.

Effective Date: 10-01-1953



Section 2725.07 - Clerk shall issue writ.

When a writ of habeas corpus is granted, the clerk of the court which granted the writ shall forthwith issue said writ under the seal of such court. In case of emergency, the judge who allowed the writ may issue it under his own hand, and depute any officer or other person to serve it.

Effective Date: 10-01-1953



Section 2725.08 - Designation of prisoner.

The person to be produced upon a writ of habeas corpus shall be designated by his name, if known, and if his name is not known, or is uncertain, such person may be described in any other way so as to make known who is intended.

Effective Date: 10-01-1953



Section 2725.09 - Requisites of writ.

In case of confinement, imprisonment, or detention of a person by an officer, a writ of habeas corpus shall be directed to him, and command him to have such person before the court or judge designated in the writ, at a time and place therein specified.

Effective Date: 10-01-1953



Section 2725.10 - Form of writ when prisoner not in custody of an officer.

In case of confinement, imprisonment, or detention by a person not an officer, the writ of habeas corpus shall be in the following form:

The State of Ohio, __________________County, ss.:

To the sheriff of our several counties, greeting:

We command you that the body of ___________ of by ______________________ of___________imprisoned and restrained of his liberty, as it is said, you take and have before ______________, a judge of our _________________court, or, in case of his absence or disability, before some other judge of the same court, at____________, forthwith to do and receive what our said judge shall then and there consider __________________ concerning him in his behalf; and summon the said ________________ then and there to appear before our said judge, to show the cause of the taking and detention of the said ___________________________

(Seal) Witness_________________________, at _______________________, this_________day of______________ , in the year_______.

Effective Date: 10-01-1953



Section 2725.11 - Service of writ.

The writ of habeas corpus may be served in any county by the sheriff of that or any other county or by a person deputed by the court or judge issuing the writ.

Effective Date: 10-01-1953



Section 2725.12 - Execution and return of writ.

The officer or person to whom a writ of habeas corpus is directed shall convey the person imprisoned or detained, and named in the writ, before the judge granting the writ, or, in case of his absence or disability, before some other judge of the same court, on the day specified in the writ. Said officer or person shall make due return of the writ, together with the day and the cause of the caption and detention of such person, according to its command.

Effective Date: 10-01-1953



Section 2725.13 - Return of writ to another judge.

When a writ of habeas corpus is issued by a court in session, if the court has adjourned when the writ is returned, it shall be returned before any judge of the same court. When the writ is returned before one judge, at a time when the court is in session, he may adjourn the case into the court, there to be heard and determined.

Effective Date: 10-01-1953



Section 2725.14 - Contents of the return.

When the person to be produced under a writ of habeas corpus is imprisoned or restrained by an officer, the person who makes the return shall state therein, and in other cases the person in whose custody the prisoner is found shall state, in writing, to the court or judge before whom the writ is returnable, plainly and unequivocally:

(A) Whether or not he has the prisoner in his custody or power or under restraint.

(B) If the prisoner is in his custody or power or under restraint, he shall set forth, at large, the authority, and the true and whole cause, of such imprisonment and restraint, with a copy of the writ, warrant, or other process upon which the prisoner is detained.

(C) If such prisoner was in his custody or power or under restraint, and such custody or restraint was transferred to another, he shall state particularly to whom, at what time, for what cause, and by what authority such transfer was made.

Effective Date: 10-01-1953



Section 2725.15 - Return must be signed and sworn to.

The return or statement referred to in section 2725.14 of the Revised Code shall be signed by the person who makes it, and shall be sworn to by him, unless he is a sworn public officer and makes the return in his official capacity.

Effective Date: 10-01-1953



Section 2725.16 - Continuance of cause.

The court or judge to whom a writ of habeas corpus is returned, or the court into which it is adjourned, for good cause shown, may continue the cause, and, in that event, shall make such order for the safekeeping of the person imprisoned or detained as the nature of the case requires.

Effective Date: 10-01-1953



Section 2725.17 - Discharge of prisoner.

When the judge has examined the cause of caption and detention of a person brought before him as provided in section 2725.12 of the Revised Code, and is satisfied that such person is unlawfully imprisoned or detained, he shall forthwith discharge such person from confinement. On such examination, the judge may disregard matters of form or technicalities in any mittimus or order of commitment by a court or officer authorized by law to commit.

Effective Date: 10-01-1953



Section 2725.18 - Prisoner may be committed or let to bail.

When the person brought before a judge under section 2725.12 of the Revised Code is confined or detained in a legal manner on a charge of having committed a crime or offense which is bailable, the judge may recommit him or let him to bail. If such person is let to bail, the judge shall require him to enter into a recognizance, with sufficient surety, in such sum as the judge finds reasonable, after considering the circumstances of the prisoner and the nature of the offense charged, and conditioned for his appearance at the court where the offense is properly cognizable. The judge forthwith shall certify his proceedings, together with any recognizance, to the proper court. If the person charged fails to give such recognizance, he shall be committed to prison by the judge.

Effective Date: 10-01-1953



Section 2725.19 - Mandatory commitment for capital offense.

If a prisoner brought before a judge under section 2725.12 of the Revised Code was committed by a judge, and is plainly and specifically charged in the warrant of commitment with a felony the punishment for which is capital, he shall not be removed, discharged, or let to bail.

Effective Date: 01-10-1961



Section 2725.20 - Return as evidence or plea.

If a prisoner brought before a judge under section 2725.12 of the Revised Code is in custody under a warrant or commitment in pursuance of law, the return of the writ of habeas corpus is prima-facie evidence of the cause of detention. If such prisoner is restrained of his liberty by alleged private authority, the return is only a plea of the facts therein set forth, and the party claiming the custody shall be held to make proof of such facts. Upon the final disposition of a case, the court or judge shall make such order as to costs as it requires.

Effective Date: 10-01-1953



Section 2725.21 - Forfeiture by clerk for refusal to issue writ.

A clerk of a court who refuses to issue a writ of habeas corpus, after an allowance of such writ and a demand therefor, shall forfeit to the party aggrieved the sum of five hundred dollars.

Effective Date: 10-01-1953



Section 2725.22 - Failure to obey writ.

No person to whom a writ of habeas corpus is directed shall neglect or refuse to obey or make return of it according to the command thereof, or make a false return, or upon demand made by the prisoner, or by any person on his behalf, refuse to deliver to the person demanding, within six hours after demand therefor, a true copy of the warrant of commitment and detainer of the prisoner.

Whoever violates this section shall forfeit to the party aggrieved two hundred dollars for a first offense; for a second offense such person shall forfeit four hundred dollars, and, if an officer, shall be incapable of holding his office.

Effective Date: 10-01-1953



Section 2725.23 - Persons at large upon writ not to be again imprisoned.

A person who is set at large upon a writ of habeas corpus shall not be imprisoned again for the same offense, unless by the legal order or process of the court in which he is bound by recognizance to appear, or other court having jurisdiction of the cause or offense.

No person shall knowingly, contrary to sections 2725.01 to 2725.28, inclusive, of the Revised Code, recommit, imprison, or cause to be recommitted or imprisoned, for the same offense, or pretended offense, a person so set at large, or knowingly aid or assist therein.

Whoever violates this section shall forfeit to the party aggrieved five hundred dollars, notwithstanding any colorable pretense or variation in the warrant or commitment.

Effective Date: 10-01-1953



Section 2725.24 - Prisoner shall not be removed from custody of one officer to another.

A person committed to prison, or in the custody of an officer for a criminal matter, shall not be removed therefrom into the custody of another officer, unless by legal process, or unless the prisoner is delivered to an inferior officer to be taken to jail, or, by order of the proper court, is removed from one place to another within this state for trial, or in case of fire, infection, or other necessity.

A person who, after such commitment, makes, signs, or countersigns a warrant for such removal contrary to this section shall forfeit to the party aggrieved five hundred dollars.

Effective Date: 10-01-1953



Section 2725.25 - [Repealed].

Effective Date: 10-01-1953; 2008 HB215 04-07-2009



Section 2725.26 - Record of writs.

The proceedings upon a writ of habeas corpus must be recorded by the clerk of the court in which such proceedings were had, and may be reviewed on appeal as in other cases.

Effective Date: 10-01-1953



Section 2725.27 - Recovery of forfeitures - limitations.

The forfeitures mentioned in sections 2725.21 to 2725.24 of the Revised Code may be recovered by the party aggrieved or the executors or administrators of the party aggrieved against the offender or the offender's executors or administrators by civil action in a court having cognizance thereof.

Actions for violations of sections 2725.21 to 2725.24 of the Revised Code shall be brought within two years after the offense is committed, except in cases of imprisonment of the party aggrieved, when action may be brought within two years after the delivery of the party aggrieved out of prison, or after death if the party aggrieved dies in prison.

Effective Date: 10-01-1953; 2008 HB215 04-07-2009



Section 2725.28 - Fees and costs.

The fees of officers and witnesses shall be taxed by the judge, on return of the proceedings on a writ of habeas corpus, and collected as a part of the original costs in the case. When the prisoner is discharged, the costs shall be taxed to the state, and paid out of the county treasury, upon the warrant of the county auditor. No officer or person shall demand payment in advance for any fees to which he is entitled by virtue of the proceedings, when the writ is demanded or issued for the discharge from custody of a person confined under color of proceedings in a criminal case. When a person in custody by virtue or under color of proceedings in a civil case is discharged, costs shall be taxed against the party at whose instance he was so in custody. If he is remanded to custody, costs shall be taxed against him.

Effective Date: 10-01-1953






Chapter 2727 - INJUNCTIONS

Section 2727.01 - [Repealed].

Effective Date: 07-01-1971



Section 2727.02 - Causes for an injunction.

A temporary order may be granted restraining an act when it appears by the petition that the plaintiff is entitled to the relief demanded, and such relief, or any part of it, consists in restraining the commission or continuance of such act, the commission or continuance of which, during the litigation, would produce great or irreparable injury to the plaintiff, or when, during the litigation, it appears that the defendant is doing, threatens or is about to do, or is procuring or permitting to be done, such act in violation of the plaintiff's rights respecting the subject of the action, and tending to render the judgment ineffectual.

Effective Date: 10-01-1953



Section 2727.03 - Courts authorized to grant injunctions.

At the beginning of an action, or any time before judgment, an injunction may be granted by the supreme court or a judge thereof, the court of appeals or a judge thereof in his district, the court of common pleas or a judge thereof in his county, or the probate court, in causes pending therein, when it appears to the court or judge by affidavit of the plaintiff, or his agent, that the plaintiff is entitled to an injunction. On like grounds and proof, the probate judge may grant injunctions in actions pending in either the court of common pleas or court of appeals of his county, in the absence therefrom of the judges of such courts.

Effective Date: 10-01-1953



Section 2727.04 - [Repealed].

Effective Date: 07-01-1971



Section 2727.05 - Injunction may be granted in cases of appeal.

When an injunction has been allowed and during the pendency of the action in the court of common pleas has been vacated, either by a judge thereof in vacation or by the court previous to the trial of the action, and after such trial an appeal is taken from the judgment or final order of the court of common pleas to the court of appeals, an injunction may be granted before judgment or final order in the action, by the court of appeals in which it is pending or by a judge thereof, when it appears satisfactorily to such court or judge, by affidavit of the party seeking the injunction or his agent, that such party is entitled thereto. Upon like proof, an injunction also may be allowed by the supreme court or court of appeals, or by a judge of either, as a temporary remedy, during the pendency of a case on appeal in such courts.

Effective Date: 10-01-1953



Section 2727.06 to 2727.10 - [Repealed].

Effective Date: 1970 HB1201 07-01-1971



Section 2727.11 - Enforcing an injunction or restraining order.

An injunction or restraining order granted by a judge may be enforced as the act of the court, and disobedience thereof may be punished by the court, or by a judge who granted it in vacation, as a contempt.

Effective Date: 10-01-1953



Section 2727.12 - Procedure if injunction or restraining order is disobeyed.

Upon being satisfied, by affidavit, of the breach of an injunction or restraining order, the court or judge who issued such injunction or order may issue an attachment against the guilty party who shall pay a fine of not more than two hundred dollars, for the use of the county, make immediate restitution to the party injured, and give further security to obey the injunction or restraining order. In default thereof, said party may be committed to close custody until he complies with such requirement, or is otherwise discharged.

Effective Date: 10-01-1953



Section 2727.13 to 2727.15 - [Repealed].

Effective Date: 07-01-1971






Chapter 2729 - LOST AND DESTROYED RECORDS

Section 2729.01 - Restoration of probate court records.

When the records, dockets, journals, and files, or any part thereof, of any probate court have been lost or destroyed by fire, riot, or civil commotion, the probate court of its own motion, or upon the application of any party interested therein, may order the restoration of the record of every lost or destroyed will, and probate thereof, from the original or a certified copy of such will and probate, and the restoration of all lost or destroyed administration dockets, guardian dockets, trustee dockets, journals of such court, records of bonds, and dockets of assignments and trustees under the insolvent laws of the state.

Upon the application of a party interested, and on notice to parties interested therein, the court may order the restoration of any other record of any proceeding or document required to be recorded or filed, except a will and probate thereof. For that purpose, if a complete copy of such record cannot be obtained, the substance and effect thereof, material to the preservation of the rights of the parties affected thereby, may be ordered substituted for the lost or destroyed record. The court may issue a citation to any party to appear before it, produce any document or paper in his possession, and give evidence relating to such lost record.

Effective Date: 10-01-1953



Section 2729.02 - Commissioner to take testimony - rules.

To enable the probate court to make restoration of lost or destroyed records as provided in section 2729.01 of the Revised Code, the probate judge may make such rules and regulations governing the proceedings for taking testimony and ascertaining the facts with reference to their restoration as he deems necessary.

If such records are lost by fire, riot, or civil commotion, such judge may appoint a commissioner to take testimony and report it with his findings thereon, in matters of their restoration. All such evidence shall be taken before such commissioner unless, upon the application of the parties, a reference is ordered to a special master commissioner, in which case the costs of reference shall be paid by the parties.

Effective Date: 10-01-1953



Section 2729.03 - Salary and term of commissioner.

A commissioner appointed as provided in section 2729.02 of the Revised Code shall be paid a salary of twenty-five hundred dollars per annum and hold office for one year from the day of appointment.

Effective Date: 10-01-1953



Section 2729.04 - Restoration costs.

The costs of restoring the records of the probate court shall be paid out of the county treasury upon the order of the probate judge.

Effective Date: 10-01-1953



Section 2729.05 - Deed is prima-facie evidence of record of sale by order of court.

When real estate has been sold by a sheriff, executor, administrator, guardian, assignee, receiver, trustee, master commissioner, special master, or other person appointed or authorized by the court, and the record of the action in which such sale was made, or the papers or accounts filed by an executor, or his successor, of a will authorizing a sale of real estate, is lost or destroyed by fire, riot, or civil commotion, the deed for such property made by such sheriff, executor, administrator, guardian, assignee, receiver, trustee, master commissioner, special master, or other person appointed or authorized by the court is prima-facie evidence of the legality and regularity of such sale, and of the correctness of the proceedings in the action or proceeding by which the property was sold.

Effective Date: 10-01-1953



Section 2729.06 - County auditor's deed.

The deeds made by the county auditor of lands sold at delinquent or forfeited tax sales are not prima-facie evidence of title in the purchaser of such lands, nor is there any presumption in favor of such tax deeds or sales when the records of the sale and the proceedings upon which it was based have been lost or destroyed by fire, riot, or civil commotion.

Effective Date: 10-01-1953



Section 2729.07 - Restoration of will or title to real estate.

When the record of a deed or other instrument conveying title to real estate, authorized or required to be recorded, or a will and the probate thereof, is lost or destroyed by fire, riot, or civil commotion, and the original of such deed or other instrument, or will and the probate thereof, or a certified copy thereof, cannot be found, any person claiming title to such real estate or any interest under such will may bring an action in the court of common pleas of the county in which the loss occurred to establish the fact of the existence, contents, and record of such deed or other instrument, or will and probate thereof, prior to such loss or destruction, and the decree in the case shall be entered in the office where the original record existed.

Any person having or claiming an interest in such real estate or being in possession thereof, as well as the parties to such lost deed or other instrument or their privies, and all persons interested under such will, may be made parties defendant in such suit. Service of summons shall be made in the same manner as in other suits concerning real estate.

Effective Date: 10-01-1953



Section 2729.08 - Costs of proceedings.

The costs of the proceedings mentioned in section 2729.07 of the Revised Code shall be the same as are provided by law for like services in civil cases, and shall be paid out of the county treasury on the order of the court.

Effective Date: 10-01-1953



Section 2729.09 - Restoration of road records.

When an application is filed in the court of common pleas by the board of county commissioners, showing that the records of specified roads of the county were lost or destroyed by fire, riot, or civil commotion and that copies thereof or of some of them are in existence, and praying that the verity of such copies as are produced be ascertained and declared by the court, said court shall require notice to be given by publication for six weeks upon such days, not less than once a week, and in such newspapers as it directs, of the filing and prayer of such application, that it will stand for hearing upon some day fixed by the court, and requiring all persons interested to appear on such day and show cause why the application should not be granted. The court shall cause a copy of such publication to be served at each occupied house on premises abutting on such roads, upon any person dwelling therein, and on the owner of each lot or tract of land abutting on the roads, or his agent, if he is found in the county, at least one week before the day fixed for such hearing.

Effective Date: 10-01-1953



Section 2729.10 - Proceedings for restoration of road records.

Upon the day fixed therefor, and upon such days thereafter as the court of common pleas directs by entry on its journal, the court shall proceed to hear and determine whether the papers produced before it pursuant to an application by a board of county commissioners under section 2729.09 of the Revised Code, or any of them, are accurate or substantial copies of the lost or destroyed records, fairly and honestly made. In considering the accuracy of such copies, the court shall hear any evidence which in its judgment clarifies the matter without regard to the ordinary rules of evidence. As often as the court finds any of such papers to be accurate or substantial copies of such records, the court shall enter such finding upon its journal and direct transcripts of such copies to be made by such persons as it selects. As often as any of such transcripts are completed to the satisfaction of the court, an entry of that fact must be made upon its journal. Thereupon the clerk of the court of common pleas shall certify on such transcript that it has been approved by the court, and deliver it to the board. Transcripts so certified prima facie have the same effect as the original from which the copies were made.

Effective Date: 10-01-1953



Section 2729.11 - Costs of transcripts.

The costs of making the transcripts mentioned in section 2729.10 of the Revised Code shall be fixed and allowed by the court of common pleas. Other costs under sections 2729.11 to 2729.13, inclusive, of the Revised Code shall be the same as fixed by law for similar services, and all costs for restoring lost road records shall be paid by the county, except as provided in section 2729.12 of the Revised Code.

Effective Date: 10-01-1953



Section 2729.12 - Proceedings when copies in existence.

If at any time after the filing of an application as provided in section 2729.09 of the Revised Code, and before the final determination thereof, it appears to the court of common pleas that any person has in his possession or under his control papers purporting to be copies of a lost road record, or the originals from which they were made, and such person refuses to produce them to the court, the court shall issue a rule requiring such person to show cause why he does not produce such papers and enforce it by proceedings for contempt as in other cases. If the production of such papers is ordered by the court, the party ordered to produce them shall pay all the costs under this section.

Effective Date: 10-01-1953



Section 2729.13 - County roads.

As to every county road the records of which have been lost or destroyed, and which records are not reproduced under section 2729.09 to 2729.12, inclusive, of the Revised Code, the center of the road as fenced on April 12, 1884, is prima facie the true center, and the width of such road is prima facie sixty feet.

Effective Date: 10-01-1953



Section 2729.14 - Replacement of lost records.

When the record, or any part thereof, of the proceedings, judgment, or decree in an action or other proceeding of a court in this state, in which a final judgment has been rendered, is lost or destroyed by fire, riot, or civil commotion, upon the application of a party interested therein, such court may grant an order authorizing such record or part thereof to be supplied or replaced:

(A) By a certified copy of such original record, or part thereof, when it can be obtained;

(B) By a certified copy of the record in the supreme court of such original record of any action or proceeding removed to that court which remains recorded therein;

(C) By the original pleadings, entries, papers, and files in such action or proceeding, when they can be obtained;

(D) By an agreement in writing signed by all the parties to such action or proceeding, or by their representatives or attorneys, that a substituted copy of such original record is substantially correct.

Effective Date: 10-01-1953



Section 2729.15 - Restoring lost or destroyed records of judgments.

When the record or any part thereof of the proceedings, judgment, or decree in an action or other proceeding of a court in this state in which the final judgment has been rendered, is lost or destroyed by fire, riot, or civil commotion, and such loss cannot be supplied or replaced as provided in section 2729.14 of the Revised Code, any person interested therein may make a written application to the court to which such record belongs, setting forth its substance, which shall be verified in the manner provided for the verification of pleadings in a civil action. Thereupon summons shall issue and actual service or service by publication shall be made upon all persons interested in or affected by such original judgment or final entry, in the manner provided by law for the commencement of civil actions, except that parties may waive the issuing or service of summons and enter their appearance to such application.

Effective Date: 10-01-1953



Section 2729.16 - Hearing of application.

On the hearing of a written application mentioned in section 2729.15 of the Revised Code, without further pleadings, if the court finds that the record of the proceedings, judgment, or decree was lost or destroyed and that it can by the evidence produced find the substance or effect thereof material to the preservation of the rights of the parties thereto, it shall make an order allowing a record. Such record shall recite the substance and effect of the lost or destroyed record, or part thereof, shall be recorded in the court, and shall have the same effect as the original record, so far as concerns the rights of the parties making the application, persons served with summons, persons entering their appearance, or persons claiming under them by a title acquired subsequently to the filing of the application.

Effective Date: 10-01-1953



Section 2729.17 - Evidence on hearing.

Upon the hearing of a written application as provided in section 2729.16 of the Revised Code, the court may admit in evidence any complete or partial abstract of the record mentioned in section 2729.15 of the Revised Code, docket entries, or indexes, and other written evidence of the contents or effect of such records, and published reports concerning the actions or proceeding mentioned in section 2729.15 of the Revised Code, when the court is of opinion that such abstracts, writings, and publications were fairly and honestly made before the loss of such records occurred.

Effective Date: 10-01-1953



Section 2729.18 - Limitation of time.

When a lost or destroyed judgment or order is one to which either party has a right to appeal on questions of law, the time intervening between the filing of the application mentioned in section 2729.15 of the Revised Code and the final order of the court on the application shall be excluded in computing the time within which such appeal may be taken.

Effective Date: 03-17-1987



Section 2729.19 - Costs of restoring lost records.

The costs to be taxed upon an application to restore lost or destroyed records mentioned in section 2729.14 of the Revised Code shall be the same as provided for like services in civil actions. Where the record is lost or destroyed by fire, riot, civil commotion, or other cause, the cost of replacing and restoring it, as provided in sections 2729.14 to 2729.16, inclusive, of the Revised Code, shall be paid out of the county treasury on the order of the court.

Effective Date: 10-01-1953



Section 2729.20 - Order for restoration.

When the original papers and records mentioned in section 2729.14 of the Revised Code have been saved from destruction, riot, civil commotion, or other cause and the appearance dockets have been destroyed, and when such saved records should be recopied, the court of common pleas may order its clerk to restore such original papers upon the appearance docket, and may order the recopying of the records, the replacing of the appearance docket, indexes thereto, and such matters as it deems necessary. The costs thereof shall be the same as are provided for like service in civil actions, and shall be paid out of the county treasury, on the order of the court.

Effective Date: 10-01-1953



Section 2729.21 - Remedies cumulative.

Remedies and rules of evidence provided by sections 2729.07 to 2729.20, inclusive, of the Revised Code, are cumulative to those otherwise provided by law.

Effective Date: 10-01-1953






Chapter 2731 - MANDAMUS

Section 2731.01 - Mandamus defined.

Mandamus is a writ, issued in the name of the state to an inferior tribunal, a corporation, board, or person, commanding the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station.

Effective Date: 10-01-1953



Section 2731.02 - Courts authorized to issue writ - contents.

The writ of mandamus may be allowed by the supreme court, the court of appeals, or the court of common pleas and shall be issued by the clerk of the court in which the application is made. Such writ may issue on the information of the party beneficially interested.

Such writ shall contain a copy of the petition, verification, and order of allowance.

Effective Date: 10-01-1953



Section 2731.03 - Writ does not control judicial discretion.

The writ of mandamus may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, but it cannot control judicial discretion.

Effective Date: 10-01-1953



Section 2731.04 - Application for writ.

Application for the writ of mandamus must be by petition, in the name of the state on the relation of the person applying, and verified by affidavit. The court may require notice of it to be given to the defendant, or grant an order to show cause why it should not be allowed, or allow the writ without notice.

Effective Date: 10-01-1953



Section 2731.05 - Adequacy of law remedy bar to writ.

The writ of mandamus must not be issued when there is plain and adequate remedy in the ordinary course of the law.

Effective Date: 10-01-1953



Section 2731.06 - Peremptory writ in first instance.

When the right to require the performance of an act is clear and it is apparent that no valid excuse can be given for not doing it, a court, in the first instance, may allow a peremptory mandamus. In all other cases an alternative writ must first be issued on the allowance of the court, or a judge thereof.

Effective Date: 10-01-1953



Section 2731.07 - Allowance of writ entered on journal.

The allowance of the writ of mandamus, and an order that the defendant, immediately upon service, do the act required to be performed, or, when an alternative writ is allowed, that he do the act or show cause before the court, at a specified time and place, why he does not do the act, shall be entered on the journal.

Effective Date: 10-01-1953



Section 2731.08 - Service of writ.

The writ of mandamus shall be served upon the defendant personally, by copy, by the sheriff or by a person specially authorized by the court or judge issuing the writ. Such officer or person must report his proceedings therewith to the court. When the service is made by a person not an officer, the return must be verified by his affidavit.

Effective Date: 10-01-1953



Section 2731.09 - Pleadings - effect.

On the return day of an alternative writ of mandamus, or such further day as the court allows, the defendant may answer as in a civil action. If the writ is allowed by a single judge, said defendant may demur.

The plaintiff may demur to the answer or reply to new matter therein, and the defendant may demur to the reply, as in a civil action.

The pleadings have the same effect, must be construed, may be amended, and issues of fact made by them must be tried, and further proceedings thereon had, in the same manner as in civil actions.

Effective Date: 10-01-1953



Section 2731.10 - Peremptory writ allowed on failure to answer.

If no answer is made to an alternative writ of mandamus, a peremptory mandamus must be allowed against the defendant.

Effective Date: 10-01-1953



Section 2731.11 - Recovery of damages.

If judgment in a proceeding for a writ of mandamus is rendered for the plaintiff, the relator may recover the damages which he has sustained, to be ascertained by the court or a jury, or by a referee or master, as in a civil action, and costs. A peremptory mandamus shall also be granted to him without delay.

Such recovery of damages against a defendant is a bar to any other action upon such cause of action.

Effective Date: 10-01-1953



Section 2731.12 - Costs against relator.

If judgment in a proceeding for a writ of mandamus is rendered for the defendant, all costs shall be adjudged against the relator.

Effective Date: 10-01-1953



Section 2731.13 - Failure to obey writ.

When a peremptory mandamus has been directed to a public officer, body, or board commanding the performance of a public duty specially enjoined by law, and the court finds that such officer, or a member of such body or board, without just excuse, refused or neglected to perform the duty so enjoined, such court may impose a fine not exceeding five hundred dollars upon such officer or member. Such fine shall be paid into the county treasury of the county in which the duty should have been performed, and its payment is a bar to an action for any forfeiture or fine incurred by such officer or member by reason of such refusal or neglect.

Effective Date: 10-01-1953



Section 2731.14 - Writ to force tax levy - county auditor to levy and assess tax.

When a peremptory mandamus has been awarded against a board of county commissioners, a board of township trustees, the legislative authority of a municipal corporation, or a board of education of a school district to levy and assess a tax to pay interest upon a debt or to create a sinking fund for the payment of a funded debt, and such officers have resigned, or refuse or neglect to levy and assess such tax, or their offices are vacant, upon the motion of an interested person and on being satisfied of the fact of such resignation, vacancy, or refusal or neglect to levy such tax, and of the right of such person to have it levied and assessed, the court may issue a special order to the auditor commanding him to levy and assess upon the taxable property of the county, township, or municipal corporation the taxes required by law, or by the judgment or order of such court, to be levied and assessed for such purposes, and to place such taxes upon the duplicate for collection by the county treasurer.

Effective Date: 11-21-1988



Section 2731.15 - County auditor shall execute order.

When a special order is issued to a county auditor under section 2731.14 of the Revised Code, he is responsible for its execution as if he were an officer of the court. He shall receive such fees for his services in executing the order as may be fixed by the court. He shall add such fees and all other costs of the proceeding to the taxes levied in executing such order, and place them upon the duplicate for collection with such taxes.

Effective Date: 10-01-1953



Section 2731.16 - Power of court.

Sections 2731.14 and 2731.15 of the Revised Code do not limit the power of the court to carry its order and judgment into execution, or to punish any officer named therein for contempt or disobedience of its orders or writs.

Effective Date: 10-01-1953






Chapter 2733 - QUO WARRANTO

Section 2733.01 - Proceedings against a person.

A civil action in quo warranto may be brought in the name of the state:

(A) Against a person who usurps, intrudes into, or unlawfully holds or exercises a public office, civil or military, or a franchise, within this state, or an office in a corporation created by the authority of this state;

(B) Against a public officer, civil or military, who does or suffers an act which, by law, works a forfeiture of his office;

(C) Against an association of persons who act as a corporation within this state without being legally incorporated.

Effective Date: 10-01-1953



Section 2733.02 - Proceedings against a corporation.

A civil action in quo warranto may be brought in the name of the state against a corporation:

(A) When it has offended against a law providing for its creation or renewal, or any amendment thereof;

(B) When it has forfeited its privileges and franchises by nonuser;

(C) When it has committed or omitted an act which amounts to a surrender of its corporate rights, privileges, and franchises;

(D) When it has misused a franchise, privilege, or right conferred upon it by law, or when it claims or holds by contract or otherwise, or has exercised a franchise, privilege, or right in contravention of law;

(E) When any application for a license to transact business in this state filed by a foreign corporation, any articles of incorporation of a domestic corporation or any amendment to them, or any certificate of merger or consolidation which set forth a corporate name prohibited by the Revised Code, has been improperly approved and filed.

Effective Date: 06-15-1978



Section 2733.03 - Jurisdiction and venue in quo warranto actions.

An action in quo warranto can be brought only in the supreme court, or in the court of appeals of the county in which the defendant, or one of the defendants, resides or is found, or, when the defendant is a corporation, in the county in which it is situated or has a place of business. When the attorney general files the petition, such action may be brought in the court of appeals of Franklin county.

Effective Date: 10-01-1953



Section 2733.04 - Commencing quo warranto.

When directed by the governor, supreme court, secretary of state, or general assembly, the attorney general, or a prosecuting attorney, shall commence an action in quo warranto. When, upon complaint or otherwise, either of such officers has good reason to believe that any case specified in section 2733.02 of the Revised Code can be established by proof, he shall commence such action.

Effective Date: 06-15-1978



Section 2733.05 - Bringing action.

The attorney general or a prosecuting attorney may bring an action in quo warranto upon his own relation, or, on leave of the court, or of a judge thereof in vacation, he may bring the action upon the relation of another person. If the action is brought under division (A) of section 2733.01 of the Revised Code, he may require security for costs to be given as in other cases.

Effective Date: 10-01-1953



Section 2733.06 - Usurpation of office.

A person claiming to be entitled to a public office unlawfully held and exercised by another may bring an action therefor by himself or an attorney at law, upon giving security for costs.

Effective Date: 10-01-1953



Section 2733.07 - Prosecution in absence of prosecuting attorney.

When the office of prosecuting attorney is vacant, or the prosecuting attorney is absent, interested in the action in quo warranto, or disabled, the court, or a judge thereof in vacation, may direct or permit any member of the bar to act in his place to bring and prosecute the action.

Effective Date: 10-01-1953



Section 2733.08 - Petition against person for usurpation of office.

When an action in quo warranto is brought against a person for usurping an office, the petition shall set forth the name of the person claiming to be entitled to the office, with an averment of his right thereto. Judgment may be rendered upon the right of the defendant, and also on the right of the person averred to be so entitled, or only upon the right of the defendant, as justice requires.

All persons who claim to be entitled to the same office or franchise may be made defendants in one action, to try their respective rights to such office or franchise.

Effective Date: 10-01-1953



Section 2733.09 - Leave to file petition - notice.

Upon application for leave to file a petition in an action in quo warranto, the court or judge may direct notice thereof to be given to the defendant previous to granting such leave, and may hear the defendant in opposition thereto. If leave is granted, an entry thereof shall be made on the journal, or the fact shall be indorsed by the judge on the petition, which shall then be filed.

Effective Date: 10-01-1953



Section 2733.10 - Issue of summons and service.

When the petition in an action in quo warranto is filed without leave and notice, a summons shall issue, and be served as in other cases. Such summons may be sent to and returned by the sheriff of any county by mail. The sheriff is entitled to the same fees thereon as if it had been issued and returned in his own county.

Effective Date: 10-01-1953



Section 2733.11 - Service by publication.

When a summons in an action in quo warranto is returned not served because the defendant, or its officers or office, cannot be found within the county, the clerk of the court in which the action was brought must publish a notice for four consecutive weeks in a newspaper published and of general circulation in the county, setting forth the filing and substance of the petition. Upon proof of such publication the default of the defendant may be entered and judgment rendered thereon, as if he had been served with summons.

Effective Date: 10-01-1953



Section 2733.12 - Pleadings after petition.

The defendant in an action in quo warranto may demur or file an answer, which may contain as many several defenses as he has, within thirty days after the filing of the petition, if it was filed on leave and notice, or after the return day of the summons. The plaintiff may file a demurrer or a reply to such answer within thirty days thereafter.

Effective Date: 10-01-1953



Section 2733.13 - Court may extend time for pleading.

In an action in quo warranto an order may be made by the court, or by a judge thereof, extending the time within which a pleading may be filed. Such order does not work a continuance of the case.

Effective Date: 10-01-1953



Section 2733.14 - Judgment when office, franchise, or privilege is usurped.

When a defendant in an action in quo warranto is found guilty of usurping, intruding into, or unlawfully holding or exercising an office, franchise, or privilege, judgment shall be rendered that he be ousted and excluded therefrom, and that the relator recover his costs.

Effective Date: 10-01-1953



Section 2733.15 - Judgment when director of a corporation is illegally elected.

When an action in quo warranto is against a director of a corporation, and the court finds that, at his election, illegal votes were received or legal votes rejected sufficient to change the result, judgment may be rendered that the defendant be ousted, and of induction in favor of the person who was entitled to be declared elected.

Effective Date: 10-01-1953



Section 2733.16 - New election.

In a case under section 2733.15 of the Revised Code the court may order a new election to be held at a time and place and by judges it appoints. Notice of the election and naming such judges shall be given as provided by law for notice of elections of directors of the corporation. The order of the court is obligatory upon the corporation and its officers when a duly certified copy is served upon its secretary personally, or left at its principal office. The court may enforce its order by attachment, or as the court deems necessary.

Effective Date: 10-01-1953



Section 2733.17 - Rights of person adjudged entitled to an office.

If judgment in an action in quo warranto is rendered in favor of the person averred to be entitled to an office, after taking the oath of office and executing any official bond required by law, he may take upon him the execution of the office. Immediately thereafter such person shall demand of the defendant all books and papers in his custody or within his power appertaining to the office from which the defendant has been ousted.

Effective Date: 10-01-1953



Section 2733.18 - Action for damages.

Within one year after the date of a judgment mentioned in section 2733.17 of the Revised Code, the person in whose favor the judgment is rendered may bring an action against the party ousted, and recover the damages he sustained by reason of such usurpation.

Effective Date: 10-01-1953



Section 2733.19 - Enforcement of judgment.

No defendant mentioned in section 2733.17 of the Revised Code shall refuse or neglect to deliver over any book or paper pursuant to a demand made under such section. Whoever violates this section is guilty of a contempt of court.

Effective Date: 10-01-1953



Section 2733.20 - Judgment when corporation has forfeited its rights.

When, in an action in quo warranto, it is found and adjudged that, by an act done or omitted, a corporation has surrendered or forfeited its corporate rights, privileges, and franchises, or has not used them during a term of five years, judgment shall be entered that it be ousted and excluded therefrom, and that it be dissolved.

When it is found and adjudged in such case, that a corporation has offended in a matter or manner that does not work such surrender or forfeiture, or has misused a franchise, or exercised a power not conferred by law, judgment shall be entered that it be ousted from the continuance of such offense or the exercise of such power.

When it is found and adjudged in such case, that any application for a license to transact business in this state filed by a foreign corporation, any articles of incorporation of a domestic corporation or any amendment to them, or any certificate of merger or consolidation which set forth a corporate name prohibited by the Revised Code has been improperly approved and filed, judgment shall be entered that the corporation be ousted from the continued use of such corporate name.

Effective Date: 10-16-1980



Section 2733.21 - Dissolution of corporation - appointment of trustees by court.

The court rendering a judgment dissolving a corporation as provided in section 2733.20 of the Revised Code shall appoint a trustee or trustees, not exceeding three in number, for the benefit of the creditors and stockholders thereof, who shall each give an undertaking payable to this state, in such sum and with such sureties as the court designates and approves, conditioned that they will faithfully discharge their respective trusts in accordance with the orders of such court or of the court to which such quo warranto proceedings may be remanded, as provided in section 2733.22 of the Revised Code, and properly pay and apply all money and other property that comes into their hands as such trustees, in accordance with such orders.

Effective Date: 10-01-1953



Section 2733.22 - Remanding to court of common pleas.

Upon the appointment and qualification of trustees under section 2733.21 of the Revised Code, the supreme court, or the court of appeals in which the quo warranto proceedings have been instituted, may remand the proceedings to the court of common pleas of the county in which the corporation has or last had its principal place of business for further proceedings. When the proceedings are remanded, the court of common pleas has full jurisdiction, and the same power with reference thereto as the supreme court or court of appeals would have had if such proceedings had not been remanded. The jurisdiction of the supreme court or court of appeals over the proceedings ceases upon such remand.

Effective Date: 10-01-1953



Section 2733.23 - Order of court.

Any party to a quo warranto proceeding against a corporation, including trustees appointed as provided in section 2733.21 of the Revised Code, may appeal from any order made in such proceedings in the same manner as in civil cases. The orders of the court in which such proceedings are instituted or to which they are remanded are binding upon the trustees, stockholders, creditors, and other persons interested in such corporation, unless reversed by appropriate proceedings.

Effective Date: 10-01-1953



Section 2733.24 - Duties of trustees as to notice of court order.

Upon the appointment and qualification of trustees under section 2733.21 of the Revised Code, they shall forthwith give notice of the order dissolving the corporation, of their appointment as trustees, and of the date of their appointment, by publication once a week for four consecutive weeks in a newspaper of general circulation in the county in which the corporation has or had its principal place of business. Such notice shall require all persons having claims against the corporation to file them with such trustees within ninety days from the date of their appointment. All claims not filed within ninety days from the date of the appointment shall be barred as against such trustees and the property of the corporation, unless the court, for good cause shown, orders otherwise.

Effective Date: 10-01-1953



Section 2733.25 - Rejected claims.

If, in the judgment of the trustees appointed as provided in section 2733.21 of the Revised Code, any claims filed with them as provided in section 2733.24 of the Revised Code are for any reason not valid claims against the estate of the corporation, the trustees shall notify the claimants that their respective claims are rejected by written notice by registered mail, directed to the claimants' last known address. Such claimants, at any time within ninety days from the mailing of such notice of rejection, may sue such trustees for the recovery of such claims in any court of competent jurisdiction in the county in which such corporation has or had its last principal place of business. Should such suit finally terminate in favor of the claimant, the judgment therein obtained by him is entitled to share with other claims against the corporation, in the manner and to the same extent as if the claim had been allowed in the first instance by the trustees. Upon the failure of a claimant to bring suit within ninety days from the date of the mailing of the notice that it is rejected by the trustees, the claim is barred against the trustees or the property of the corporation, unless the court for good cause shown orders otherwise.

Effective Date: 10-01-1953



Section 2733.26 - Powers of trustees.

The trustees appointed as provided in section 2733.21 of the Revised Code are subject to the orders of the court appointing them or of the court to which the quo warranto proceedings are remanded, and are vested with the title to all the property, real and personal, of the corporation from the date of their appointment and qualification, and subject to the orders of the court may settle the affairs of the corporation, collect and pay outstanding debts, and divide among the stockholders the money and other property which remains after the payment of debts and necessary expenses. Said trustees may file in the court of their appointment, or in the court to which such proceedings are remanded, motions, applications for instructions or orders, and other pleadings. In the enforcement of any demands said trustees have all rights which the stockholders or creditors of the corporation might otherwise be entitled, to enforce, in addition to the rights of the corporation itself. The stockholders and creditors of such corporation may not enforce any such rights except upon the refusal of such trustees to do so within a reasonable time upon demand therefor by such stockholders and creditors.

Effective Date: 10-01-1953



Section 2733.27 - Demands by trustees.

Trustees, upon their appointment and qualification as provided in section 2733.21 of the Revised Code, shall forthwith demand all money, property, books, deeds, notes, bills, obligations, and papers of every description within the custody, power, or control of the officers of the corporation or any other persons, belonging to the corporation, or in any way necessary for settlement of its affairs or for the discharge of its debts and liabilities. Such trustees, without leave of court, may sue for and recover in the name of such trustees the demands and property of the corporation, and they are severally liable to the creditors and stockholders to fully and faithfully administer their respective trusts, in accordance with the orders of the court.

Effective Date: 10-01-1953



Section 2733.28 - Report to court.

The trustees shall, as soon as possible after their appointment under section 2733.21 of the Revised Code, prepare and report to the court a statement of assets and liabilities of the corporation. At such times as are ordered by such court, the trustees shall report to it their proceedings as such trustees. Upon collecting such assets as are collectable and disbursing them to the approval of such court, the trustees and their sureties, by order of such court, shall be discharged from any further liability in the premises.

Effective Date: 10-01-1953



Section 2733.29 - Prohibition against refusing to deliver property of corporation to trustees.

No officer of a corporation shall refuse or neglect to deliver over money, or other things, pursuant to a demand made by the trustees as provided in section 2733.27 of the Revised Code. Any officer violating this section is guilty of contempt of court. Such officer is also liable to the trustees for the value of all money, or other things, so refused or neglected to be surrendered, together with the damages sustained by the stockholders and creditors of the corporation in consequence of such neglect or refusal.

Effective Date: 10-01-1953



Section 2733.30 - Costs.

If, in an action in quo warranto, judgment is rendered against a corporation, or against a person claiming to be a corporation, the court may render judgment for costs against the directors or other officers of the corporation, or against the person claiming to be a corporation.

Effective Date: 10-01-1953



Section 2733.31 - Order to deliver property enforced.

In an action in quo warranto, when judgment is rendered against the defendant, the court may make an order directing him forthwith to deliver over the books, papers, property, money, deeds, notes, bills, and obligations to the persons entitled thereto, or to the trustees appointed to receive them, and may send a transcript of the proceedings, including a copy of such order, to the court of common pleas of the proper county, with a special mandate directing such court to carry it into effect. On complaint being made to such court of common pleas, by affidavit, of a neglect or refusal to comply with such order, that court shall direct an attachment to issue for the defendant, returnable forthwith, who may be required to answer under oath touching the premises. If it appears that the defendant neglects or refuses to comply, the court shall render judgment for penalty or imprisonment, or both, such as the court making the order might have rendered.

Effective Date: 10-01-1953



Section 2733.32 - Injunction in certain cases.

A stockholder, or stockholders, owning not less than one fourth of the capital stock of a banking association actually paid in, or entitled to the beneficial interest therein, pending proceedings in quo warranto against such association, may have an injunction restraining the directors thereof from making any disposition of the assets of such association prejudicial to the interests of such stockholders, or inconsistent with their duties as directors.

Effective Date: 10-01-1953



Section 2733.33 - Court may require bank directors to give security.

Upon satisfactory proof that the directors of a banking association mentioned in section 2733.32 of the Revised Code have violated or are about to violate any of its franchises, the court, or a judge thereof in vacation, may require the directors to give security to the stockholders, to the satisfaction of the court or judge, for the proper discharge of their duties and the management and security of the assets. Such court or judge may enjoin the directors from incurring any additional liabilities except for the payment of the necessary services of the officers and employees of the banking association, the amount of which, while the quo warranto proceedings are pending, shall be under the control of the court.

Effective Date: 10-01-1953



Section 2733.34 - Enjoining directors from borrowing or issuing money.

On petition, the court or judge may enjoin the directors of a banking association mentioned in section 2733.32 of the Revised Code from borrowing or issuing, directly or indirectly, any of the money or assets of such bank, for their individual benefit, while the quo warranto proceedings are pending.

Effective Date: 10-01-1953



Section 2733.35 - Limitations.

Actions in quo warranto against a corporation for forfeiture of its charter shall be commenced within five years after the act complained of was done or committed. No action in quo warranto shall be brought against a corporation for the exercise of a power or franchise under its charter, which it has used and exercised for a term of twenty years. No action in quo warranto shall be brought against an officer to oust him from his office, unless it is brought within three years after the cause of such ouster, or the right to hold the office, arose.

Effective Date: 10-01-1953



Section 2733.36 - Action for damages against officers of ousted corporations.

When, in an action in quo warranto, judgment of forfeiture and ouster is rendered against a corporation because of misconduct of the officers or directors thereof, within one year thereafter a person injured thereby, in an action against such officers or directors, may recover the damages he has sustained by reason of such misconduct.

Effective Date: 10-01-1953



Section 2733.37 - Remedies cumulative.

Sections 2733.01 to 2733.39, inclusive, of the Revised Code do not restrain a court from enforcing the performance of trusts for charitable purposes, at the relation of the prosecuting attorney of the proper county, or from enforcing trusts or restraining abuses in other corporations, at the suit of a person injured.

Effective Date: 10-01-1953



Section 2733.38 - Disposition of fines.

Fines collected under section 2733.99 of the Revised Code shall be paid into the treasury of the proper county for the use of the schools as provided in section 3315.32 of the Revised Code.

Effective Date: 10-01-1953



Section 2733.39 - Actions to have precedence.

Actions in quo warranto have precedence over other civil business. If the matter is of public concern, on motion of the attorney general or prosecuting attorney the court shall require as speedy a trial of the merits of the case as is consistent with the rights of the parties.

Effective Date: 10-01-1953



Section 2733.99 - Penalty.

(A) Whoever violates section 2733.19 or 2733.29 of the Revised Code shall be fined not more than ten thousand dollars and imprisoned in the county jail until he complies with the order of the court, or is otherwise legally discharged.

Effective Date: 10-01-1953






Chapter 2735 - RECEIVERSHIP

Section 2735.01 - Appointment of receiver.

A receiver may be appointed by the supreme court or a judge thereof, the court of appeals or a judge thereof in his district, the court of common pleas or a judge thereof in his county, or the probate court, in causes pending in such courts respectively, in the following cases:

(A) In an action by a vendor to vacate a fraudulent purchase of property, or by a creditor to subject property or a fund to his claim, or between partners or others jointly owning or interested in any property or fund, on the application of the plaintiff, or of a party whose right to or interest in the property or fund, or the proceeds thereof, is probable, and when it is shown that the property or fund is in danger of being lost, removed, or materially injured;

(B) In an action by a mortgagee, for the foreclosure of his mortgage and sale of the mortgaged property, when it appears that the mortgaged property is in danger of being lost, removed, or materially injured, or that the condition of the mortgage has not been performed, and the property is probably insufficient to discharge the mortgage debt;

(C) After judgment, to carry the judgment into effect;

(D) After judgment, to dispose of the property according to the judgment, or to preserve it during the pendency of an appeal, or when an execution has been returned unsatisfied and the judgment debtor refuses to apply the property in satisfaction of the judgment;

(E) When a corporation has been dissolved, or is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights;

(F) In all other cases in which receivers have been appointed by the usages of equity.

Effective Date: 10-01-1953



Section 2735.02 - Qualifications of receiver.

No party, attorney, or person interested in an action shall be appointed receiver therein except by consent of the parties. No person except a resident of this state shall be appointed or act as receiver of a railroad or other corporation within this state.

Effective Date: 10-01-1953



Section 2735.03 - Oath and bond.

Before a receiver appointed as provided in section 2735.01 of the Revised Code enters upon his duties, he must be sworn to perform his duties faithfully, and, with surety approved by the court, judge, or clerk, execute a bond to such person, and in such sum as the court or judge directs, to the effect that such receiver will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

Effective Date: 10-01-1953



Section 2735.04 - Powers of receiver.

Under the control of the court which appointed him, as provided in section 2735.01 of the Revised Code, a receiver may bring and defend actions in his own name as receiver, take and keep possession of property, receive rents, collect, compound for, and compromise demands, make transfers, and generally do such acts respecting the property as the court authorizes.

Effective Date: 10-01-1953



Section 2735.05 - Examination.

On application of the receiver or of a creditor, the court appointing such receiver as provided in section 2735.01 of the Revised Code may, upon reasonable notice, require any person, or officer or director of a corporation, or member of a partnership for which a receiver has been appointed, to attend and submit to an examination on oath as to its property, trade, dealings with others, accounts, and debts due or claimed from it, and as to all other matters concerning the property and estate of the person, partnership, or corporation for which such receiver has been appointed.

Effective Date: 10-01-1953



Section 2735.06 - Investment of funds by receiver.

By order of the court appointing a receiver as provided in section 2735.01 of the Revised Code, funds in the hands of such receiver may be invested upon interest. No such order shall be made except upon the consent of all the parties to the action.

Effective Date: 10-01-1953






Chapter 2737 - REPLEVIN

Section 2737.01 - Replevin definitions.

As used in this chapter:

(A) "Movant" means a party to an action who has filed a motion for an order of possession of specific personal property pursuant to section 2737.03 of the Revised Code.

(B) "Respondent" means the party against whom a motion for an order of possession of specific personal property pursuant to section 2737.03 of the Revised Code is filed.

(C) "Probable cause to support the motion" means that it is likely that the movant will obtain judgment against the respondent that entitles the movant to permanent possession of the specific personal property that is the subject of a motion filed pursuant to section 2737.03 of the Revised Code.

(D) "Order of possession" means the order issued by a court under this chapter for delivery to the movant of possession of specific personal property pending final judgment in the action.

(E) "Levying officer" means the sheriff, another authorized law enforcement officer, or a bailiff who is ordered by the court to take possession of property and deliver it to the movant.

(F) "Occupied dwelling unit" means a structure that is used in whole or in part as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household and the facilities or appurtenances in it and in which any person is present or is likely to be present, except that such a structure is not an occupied dwelling unit at any time if, after reasonable efforts to personally contact any person who may be present in the structure at that time, the person who made the efforts reasonably believes that no person is present in the structure at that time.

Effective Date: 03-13-1986



Section 2737.02 - Pre-judgment recovery of personal property.

The possession of specific personal property may be recovered in a civil action prior to the entry of judgment, only as provided in sections 2737.01 to 2737.20 of the Revised Code.

Effective Date: 08-26-1982



Section 2737.03 - Motion and affidavit for order of possession of property.

Any party to an action involving a claim for the recovery of specific personal property, upon or at any time after commencement of the action, may apply to the court by written motion for an order of possession of the property. The motion shall have attached to it the affidavit of the movant, his agent, or his attorney containing all of the following:

(A) A description of the specific personal property claimed and the approximate value of each item or category of property claimed;

(B) The specific interest of the movant in the property and, if the interest is based upon a written instrument, a copy of that instrument;

(C) The manner in which the respondent came into possession of the property, the reason that the detention is wrongful and, to the best of the knowledge of the movant, the reason, if any, that the respondent may claim the detention is not wrongful;

(D) The use to which the respondent has put the property, as determined by the movant after such investigation as is reasonable in the circumstances;

(E) The extent, if any, to which the movant is or will be damaged by the respondent's detention of the property;

(F) To the best of the movant's knowledge, the location of the property;

(G) That the property was not taken for a tax, assessment, or fine pursuant to statute, or seized under execution of judgment against the property of the movant or, if so seized, that it is statutorily exempt from seizure.

Effective Date: 03-13-1986



Section 2737.04 - Request for hearing on motion for order of possession of property.

A respondent to a motion filed under section 2737.03 of the Revised Code may receive a hearing on the motion in accordance with section 2737.07 of the Revised Code by delivering a written request for a hearing to the court within five business days after receipt of the notice provided pursuant to section 2737.05 of the Revised Code. The request may set forth the respondent's reasons for disputing the movant's claim for possession of the property. However, neither the respondent's inclusion of nor his failure to include such reasons upon the request constitutes a waiver of any defense of the respondent or affects the respondent's right to produce evidence at any hearing or at the trial of the action. The time and place for the hearing shall be that set forth in the notice. If a written request for a hearing is not received by the court within the prescribed time and the court does not grant a continuance of the scheduled hearing in accordance with division (B) of section 2737.06 of the Revised Code, the hearing scheduled pursuant to section 2737.07 of the Revised Code immediately shall be canceled and the court at any time thereafter, upon request of the movant, may issue an order of possession in accordance with division (A) of section 2737.06 of the Revised Code.

Effective Date: 03-13-1986



Section 2737.05 - Form for notice of motion for an order of possession.

(A) Upon the filing of a motion for an order of possession pursuant to section 2737.03 of the Revised Code, the movant shall file with the clerk of the court a praecipe instructing the clerk to issue to the respondent a notice of the proceeding. Upon receipt of the praecipe, the clerk shall issue the notice which shall be in substantially the following form:

"(Name and Address of Court)"

Case No. ....................................

(Case Caption)

NOTICE

You are hereby notified that (name and address of movant), the movant in this proceeding, has applied to this court for the recovery of possession of (describe property) claimed to be in your possession. The basis for this application is indicated in the documents that are enclosed with this notice.

If you dispute the movant's claim for possession of property and believe that you are entitled to retain possession of the property because it is exempt or for any other reason, you may request a hearing before this court by disputing the claim in the request for hearing form appearing below, or in a substantially similar form and delivering the request for the hearing to this court, at the office of the clerk of this court, not later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the claim in the space provided on the form; however, you are not required to do so. If you do state your reasons for disputing the claim, you are not prohibited from stating any other reasons at the hearing, and if you do not state your reasons, it will not be held against you by the court and you can state your reasons at the hearing.

If you request a hearing, it will be conducted in .............. courtroom ............., (address of court), at ......m. on .........., ........

You may avoid having a hearing but retain possession of the property until the entry of final judgment in the action by filing with the court, at the office of the clerk of this court, not later than the end of the fifth business day after you receive this notice, a bond executed by an acceptable surety in the amount of $............

If you do not request a hearing or file a bond on or before the end of the fifth business day after you receive this notice, the court, without further notice to you, may order a law enforcement officer or bailiff to take possession of the property. Notice of the dates, times, places, and purposes of any subsequent hearings and of the date, time, and place of the trial of the action will be sent to you.

........................................................

Clerk of Court

Date: .............................................."

(B) Along with the notice required by division (A) of this section, the clerk of the court also shall deliver to the respondent, in accordance with division (C) of this section, a request for hearing form together with a postage-paid, self-addressed envelope or a request for hearing form on a postage-paid, self-addressed postcard. The request for hearing shall be in substantially the following form:

"(Name and Address of Court)

Case Number ............. Date ..............

REQUEST FOR HEARING

I dispute the claim for the possession of property in the above case and request that a hearing in this matter be held at the time and place set forth in the notice that I previously received.

I dispute the claim for the following reasons:

................................................................................................................................................................

(Optional)

................................................................................................................................................................

................................................................................................................................................................

...............................................................

(Name of Respondent)

...............................................................

(Signature)

...............................................................

(Date)

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING AT THIS TIME AND YOU MAY BE REQUIRED TO GIVE UP THE PROPERTY SOUGHT WITHOUT A HEARING."

(C) The notice required by division (A) of this section shall be served on the respondent in duplicate not less than seven business days prior to the date on which the hearing is scheduled, together with a copy of the complaint and summons, if not previously served, and a copy of the motion for the delivery of property and the affidavit attached to the motion, in the same manner as provided in the Rules of Civil Procedure for the service of process. Service may be effected by publication as provided in the Rules of Civil Procedure except that the number of weeks for publication may be reduced by the court to the extent appropriate.

Effective Date: 05-09-2000



Section 2737.06 - Issuing order of possession without hearing.

(A) If a motion for an order of possession has been filed pursuant to section 2737.03 of the Revised Code, the court may issue an order of possession without conducting a hearing if it finds all of the following:

(1) The notice, motion, and affidavit have been served on the respondent as required by section 2737.05 of the Revised Code;

(2) The respondent has not requested a hearing within the prescribed time pursuant to section 2737.04 of the Revised Code, and a continuance of the scheduled hearing has not been granted pursuant to division (B) of this section;

(3) The respondent has not filed a bond on or before the fifth business day after he received the notice;

(4) The court finds, on the basis of the affidavit, that there is probable cause to support the motion.

(B) If the respondent does not request a hearing on the motion within the prescribed time pursuant to section 2737.04 of the Revised Code, the court nevertheless may grant a continuance of the scheduled hearing if the respondent, prior to the time at which the hearing was scheduled, as indicated on the notice served on the respondent under section 2737.04 of the Revised Code or the time of issuance of an order of possession, whichever is earlier, establishes a reasonable justification for his failure to request the hearing within the prescribed time. If the court grants such a continuance of the hearing, it shall cause the matter to be set for hearing as soon as practicable thereafter, but in no event shall the continued hearing be set for a time that is more than five business days after the date on which the original hearing was scheduled unless the movant consents to the setting of a hearing at a later time. The continued hearing shall be conducted in accordance with section 2737.07 of the Revised Code.

(C) If the court grants a continuance of the scheduled hearing pursuant to division (B) of this section, the court shall not issue an order of possession without a hearing pursuant to division (A) of this section unless the respondent subsequently delivers written notice to the contrary to the court.

Effective Date: 03-13-1986



Section 2737.07 - Hearing on motion for order of possession of property.

(A) Upon the filing of the motion for an order of possession pursuant to section 2737.03 of the Revised Code, the court shall cause the matter to be set for hearing within twenty days thereafter and the respondent shall be notified in accordance with section 2737.05 of the Revised Code.

(B) If a hearing is requested in accordance with section 2737.04 of the Revised Code or if a continuance is granted in accordance with division (B) of section 2737.06 of the Revised Code, the hearing shall be limited to a consideration of whether there is probable cause to support the motion.

The court shall issue an order of possession if it finds, on the basis of the affidavit and, if applicable, the evidence presented at the hearing, that there is probable cause to support the motion.

(C) Any failure of the respondent to oppose the motion or to refute any evidence presented by the movant shall not constitute a waiver of any defense of the respondent or affect the respondent's right to produce evidence at subsequent hearings or at the trial of the action.

(D) The respondent shall be sent prior notice of the date, time, place, and purpose of any hearing other than the hearing set under division (A) of this section and of the date, time, and place of the trial of the action.

Effective Date: 08-26-1982



Section 2737.08 - Order of possession contents.

(A) An order of possession issued by the court shall be addressed and delivered to the levying officer. It shall contain all of the following:

(1) The names of the parties and the court in which the action was brought;

(2) A description of the property to be seized that is sufficient to enable the levying officer to identify it;

(3) The location of the property, if known;

(4) A commandment to the levying officer to take the property after the order has taken effect and deliver it to the movant;

(5) A statement that the respondent may recover the property taken by filing a bond with the court and a statement of the amount of the bond.

(B) In addition to the order of possession delivered to the levying officer, the court may issue an order of possession to the respondent to deliver possession of the property to the movant at the place the court designates and within a time specified in the order, or to file a bond pursuant to section 2737.11 of the Revised Code within that time.

(C) The order [of] possession other than one issued under section 2737.19 of the Revised Code shall be served upon the respondent in the same manner as provided in the Rules of Civil Procedure for the service of papers subsequent to original complaints.

Effective Date: 03-13-1986



Section 2737.09 - Execution of order.

The levying officer promptly shall execute the order of possession after it has taken effect by taking possession of the property described in the order and by delivering the property to the movant in accordance with the order of possession. The levying officer shall not execute the order if the respondent has filed a bond pursuant to section 2737.11 of the Revised Code. In addition to the service of the order of possession required by section 2737.08 or 2737.19 of the Revised Code, the levying officer, at the time he takes possession of the property, shall deliver a copy of the order to the respondent, or if he is unable to find the respondent, shall leave a copy at the address where the property was detained.

Effective Date: 08-26-1982



Section 2737.10 - Filing of bond before order of possession is effective.

An order of possession issued by a court shall not be effective until the movant files with the court a bond to the respondent, executed by the movant's surety, in an amount twice the approximate value of the property described in the order, to the effect that, should judgment be issued against the movant, the movant will return the property taken or pay the value so assessed, at the election of the respondent, and also pay the damages suffered by the respondent as a result of the taking and detention of, and any injury to, the property and the costs of the action.

In lieu of the bond, the movant may deposit with the clerk of the court cash in an amount equal to twice the approximate value of the property.

If the movant is indigent, the court may, on motion of the movant or on its own motion, waive the bond required by this section, or may set the bond in a lower amount, as fairness requires.

Effective Date: 03-13-1986



Section 2737.11 - Recovery of property by filing bond or cash deposit.

The respondent may recover property taken pursuant to an order of possession of which the property is the subject by filing with the court a bond to the movant, executed by the respondent's surety in the same amount as the bond filed by the movant pursuant to section 2737.10 of the Revised Code, to the effect that, if judgment is issued against the respondent, the respondent will return the property detained or pay the value assessed, at the election of the movant, and will also pay the damages suffered by the movant as a result of the detention of and any injury to the property, and the costs of the action. If the movant has not filed a bond, the amount of the respondent's bond shall be twice the approximate value of the property as stated in the affidavit filed pursuant to section 2737.03 of the Revised Code. If an order of possession has been issued by the court, the respondent also shall provide the levying officer with a copy of the bond.

In lieu of the bond, the respondent may deposit with the clerk of the court cash in an amount equal to the approximate value of the property.

If the respondent is indigent, the court may, on motion of the respondent or on its own motion, waive the bond required by this section or set the bond in a lower amount, as fairness requires.

Effective Date: 03-13-1986



Section 2737.12 - Objections to sureties.

The movant or the respondent may object to the surety of the other by filing with the court within ten days after the filing of the surety's bond an exception to the sufficiency of the surety. All objections to sureties are otherwise waived. When an exception to a surety is made, that surety shall show to the court that it is sufficient to fulfill the obligations of its bond. After an exception has been made, the levying officer may execute the order of possession in accordance with section 2737.09 of the Revised Code, but shall not take any further action until the surety is found by the court to be sufficient or is replaced by sufficient surety.

Effective Date: 08-26-1982



Section 2737.13 - Duty of levying officer after taking possession of property pursuant to order of possession.

After the levying officer takes possession of property pursuant to an order of possession, and until the property is delivered to the movant, he shall keep the property in a secure place. If removal of the property from the address where it is detained would be unreasonably expensive, the levying officer may take possession by conspicuously placing a notice of possession on the property. The court may order a sale of the property if, because of its perishable nature or the existence of circumstances that would diminish its value, a sale would be for the benefit of the parties. The sale may be made in the manner and on the terms the court directs. The proceeds of the sale shall be deposited with the court until the entry of final judgment or dismissal of the action, which entry shall include an order for delivery of the proceeds of the sale to the successful party. The costs to the levying officer of taking possession, storing, or selling the property shall be taxed as costs in the action.

Effective Date: 08-26-1982



Section 2737.14 - Final judgment to award permanent possession.

In an action to recover possession of personal property in which an order of possession has been issued, the final judgment shall award permanent possession of the property and any damages to the party obtaining the award to the extent the damages proximately resulted from the taking, withholding, or detention of the property by the other, and the costs of the action. If delivery of the property cannot be made, the action may proceed as a claim for conversion upon due notice being given the respondent of the date, time, place, and purpose of the hearing upon such claim.

Effective Date: 08-26-1982



Section 2737.15 - Proceedings when movant fails to prosecute to final judgment.

When a movant obtains possession of property pursuant to this chapter, but fails to prosecute the action to final judgment, on application of the respondent, the court may order the return of the property and shall assess the damages caused the respondent by deprivation of the possession of the property, the amount of which, with costs of the action, shall be awarded to the respondent by judgment of the court.

Effective Date: 08-26-1982



Section 2737.16 - Order of possession directed to levying officer of county.

An order of possession may be directed to the levying officer of any county within this state.

Effective Date: 08-26-1982



Section 2737.17 - Officer may use any lawful means to enter any building or enclosure.

Unless the order of possession directed to the levying officer specifies otherwise, the levying officer, in the execution of the order, may use any lawful means to enter any building or enclosure, other than an occupied dwelling unit, in which the property described in the order, or any part of it, is contained, if reasonable efforts to obtain voluntary admittance have failed. If the officer enters the building or enclosure to take possession of the property described in the order without first obtaining permission to enter, he shall file with the court on the next business day an affidavit setting forth the circumstances of his entry and the reasons he was unable to obtain voluntary admittance.

Effective Date: 08-26-1982



Section 2737.18 - Action on bond.

A party may seek recovery of damages awarded pursuant to section 2737.14 of the Revised Code and the costs of judgment execution against the other party's surety on a bond filed pursuant to section 2737.10 or 2737.11 of the Revised Code if execution of judgment issued in favor of that party is returned unsatisfied, by the filing of a complaint against the surety in the same action in which the bond was filed.

Effective Date: 08-26-1982



Section 2737.19 - Issuing order of possession without notice or hearing.

(A) Upon the filing of a motion for an order of possession, the court may issue an order of possession without issuing notice to the respondent and without conducting a hearing if the court finds that there is probable cause to support the motion and that the movant will suffer irreparable injury if the order is delayed until the respondent has been given the opportunity for a hearing. The court's findings shall be based upon the motion and affidavit filed pursuant to section 2737.03 of the Revised Code and any other relevant evidence that it may wish to consider.

(B) A finding by the court that the movant will suffer irreparable injury may be made only if the court finds the existence of either of the following circumstances:

(1) There is present danger that the property will be immediately disposed of, concealed, or placed beyond the jurisdiction of the court;

(2) The value of the property will be impaired substantially if the issuance of an order of possession is delayed.

(C)

(1) Upon the issuance by a court of an order of possession without notice and hearing pursuant to this section, the movant shall file the order with the clerk of the court, together with a praecipe instructing the clerk to issue to the respondent a copy of the motion, affidavit, and order of possession, and a notice that an order of possession was issued and that the respondent has a right to a hearing on the matter. The clerk then immediately shall serve upon the respondent, in the manner provided by the Rules of Civil Procedure for service of process, a copy of the complaint and summons, if not previously served, a copy of the motion, affidavit, and order of replevin, and the following notice:

"(Name and Address of Court)

(Case Caption) Case No.________________________

NOTICE

You are hereby notified that this court has issued an order in the above case in favor of (name and address of movant), the movant in this proceeding, directing that (describe property), now in your possession, be taken from you. This order was issued on the basis of the movant's claim against you as indicated in the documents that are enclosed with this notice.

If you dispute the movant's claim and believe that you are entitled to possession of the property, you may request a hearing before this court by disputing the claim in the request for hearing form, appearing below, or in a substantially similar form, and delivering the request for hearing to this court at the above address, at the office of the clerk of this court, no later than the end of the fifth business day after you receive this notice. You may state your reasons for disputing the claim in the space provided on the form; however, you are not required to do so. If you do state your reasons for disputing the claim, you are not prohibited from stating any other reasons at the hearing, and if you do not state your reasons, it will not be held against you by the court and you can state your reasons at the hearing. If you request a hearing, it will be held within three business days after delivery of your request for hearing and notice of the date, time, and place of the hearing will be sent to you.

You may avoid a hearing but recover and retain possession of the property until the entry of final judgment in the action by filing with the court, at the office of the clerk of this court, not later than the end of the fifth business day after you receive this notice, a bond executed by an acceptable surety in the amount of $____________________.

If you do not request a hearing or file a bond before the end of the fifth business day after you receive this notice, possession of the property will be withheld from you during the pendency of the action. Notice of the dates, times, places, and purposes of any subsequent hearings and of the date, time, and place of the trial of the action will be sent to you.

___________________________________

Clerk of Court

___________________________________

Date"

(2) Along with the notice required by division (C)(1) of this section, the clerk of the court also shall deliver to the respondent a request for hearing form together with a postage-paid, self-addressed envelope or a request for hearing form on a postage-paid, self-addressed postcard in substantially the following form:

"(Name and Address of Court)

Case Number__________________ Date_________________

REQUEST FOR HEARING

I dispute the claim for possession of property in the above case and request that a hearing in this matter be held within three business days after delivery of this request to the court.

I dispute the claim for the following reasons:

______________________________________________________________________________________

(Optional)

________________________________________________________________________________________

________________________________________________________________________________________

______________________________

(Name of Respondent)

______________________________

(Signature)

______________________________

(Date)

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE YOUR RIGHT TO A HEARING AND POSSESSION OF THE PROPERTY WILL BE WITHHELD FROM YOU DURING THE PENDENCY OF THE ACTION."

(D) The respondent may receive a hearing in accordance with section 2737.07 of the Revised Code by delivering a written request for hearing to the court within five business days after receipt of the notice provided pursuant to division (C) of this section. The request may set forth the respondent's reasons for disputing the movant's claim for possession of property. However, neither the respondent's inclusion of nor his failure to include such reasons upon the request constitutes a waiver of any defense or affects the respondent's right to produce any evidence at any hearing or at the trial of the action. If the request is made by the respondent, the court shall schedule a hearing within three business days after the request is made, send notice to the parties of the date, time, and place of the hearing, and hold the hearing accordingly.

(E) If, after hearing, the court finds that there is not probable cause to support the motion, it shall order that the property be redelivered to the respondent without the condition of bond.

Effective Date: 03-13-1986



Section 2737.20 - Injunctive relief.

In addition to, or in lieu of, any other relief available under sections 2737.01 to 2737.19 of the Revised Code, the court may grant a temporary restraining order, preliminary injunction, or permanent injunction in accordance with the Rules of Civil Procedure.

Effective Date: 08-26-1982



Section 2727.21 to 2727.24 - [Repealed].

Effective Date: 08-26-1982






Chapter 2739 - SLANDER; LIBEL

Section 2739.01 - Libel and slander.

In an action for a libel or slander, it is sufficient to state, generally, that the defamatory matter was published or spoken of the plaintiff. If the allegation is denied, the plaintiff must prove the facts, showing that the defamatory matter was published or spoken of him. In such action it is not necessary to set out any obscene word, but it is sufficient to state its import.

Effective Date: 10-01-1953



Section 2739.02 - Defenses in actions for libel or slander.

In an action for a libel or a slander, the defendant may allege and prove the truth of the matter charged as defamatory. Proof of the truth thereof shall be a complete defense. In all such actions any mitigating circumstances may be proved to reduce damages.

Effective Date: 10-01-1953



Section 2739.03 - Conditions for liability of owners, licensees, or operators of radio and television stations.

(A) The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations shall not be liable for any damages for any defamatory statement uttered over the facilities of the station or network by or on behalf of any candidate for public office if the statement is not subject to censorship or control by reason of any federal statute or any ruling or order of the federal communications commission made pursuant thereto, provided, however, that this section shall not apply to any owner, licensee or operator of a visual or sound radio broadcasting station, or network of stations when the owner, licensee, or operator is a candidate for public office or speaking on behalf of a candidate for public office.

(B) The owner, licensee, or operator shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast by one other than the owner, licensee, or operator, or agent or employee thereof, if the owner, licensee, or operator proves that the owner, licensee, or operator exercised reasonable care to prevent the publication or utterance of the statement in such broadcast time.

(C) If any broadcasting station, at any time, broadcasts, publishes, or circulates any false statement, allegation, or rumor pertaining or relating to any individual or association of individuals, to any trade, labor, business, social, economic or religious organization, to any firm, corporation, or business, or to any public official or candidate for a public office, the broadcasting station, upon demand of any person or persons affected or of their representatives, shall broadcast any statement setting forth in proper language the truth pertaining to the statement, allegation, or rumor, which said person or persons or their representatives shall offer to the broadcasting station for broadcast.

(D) Whenever demand has been made for the broadcast of a statement under division (C) of this section, the broadcasting station shall broadcast the statement within forty-eight hours following the receipt of the statement. The statement shall be phrased in proper language and be broadcast without any additions to, or omissions from it, in as prominent a manner and at as prominent a time as the original broadcast to which the statement relates. The broadcasting station shall broadcast the statements without cost to such persons or their representatives; and the broadcast may be proved at the trial of a suit for damages as a mitigating circumstance to reduce damages, provided that any voluntary broadcast made without demand may be used to rebut any presumption of malice or injury on the part of the station growing out of the original broadcast to which the same related. This section does not prevent the injured party from alleging and proving actual malice on the part of the owner, licensee, or operator, and any special damages resulting to the injured party therefrom.

(E) Every statement that broadcasting stations are required to broadcast under division (C) of this section shall be sworn to by the person offering the statement for broadcast, but the certificate of the notary or other official showing that the statement was so made under oath shall not be broadcast.

Whoever purposely swears falsely to any such statement is guilty of falsification in violation of section 2921.13 of the Revised Code.

No broadcasting station shall be held liable in any civil or criminal proceedings for anything in any such statement.

(F) No broadcasting station shall refuse or fail to broadcast and circulate any statement or article if true as required by division (C) of this section.

(G) Any person responsible for refusing to broadcast and circulate any statement mentioned in division (C) of this section shall be fined as provided in division (H) of section 2739.99 of the Revised Code.

The prosecuting attorney of the county in which the broadcasting station is located when complaint is made to the prosecuting attorney in writing of the refusal or failure of any such broadcasting station or persons to comply with divisions (C), (D), (E), (F), and (G) of this section, relative to the broadcasting of such statements, shall investigate the complaint and upon reasonable cause shall begin proceedings against the broadcasting station or person and prosecute the same.

Effective Date: 07-01-1996



Section 2739.04 - Disclosure of new source.

No person engaged in the work of, or connected with, or employed by any noncommercial educational or commercial radio broadcasting station, or any noncommercial educational or commercial television broadcasting station, or network of such stations, for the purpose of gathering, procuring, compiling, editing, disseminating, publishing, or broadcasting news shall be required to disclose the source of any information procured or obtained by such person in the course of his employment, in any legal proceeding, trial, or investigation before any court, grand jury, petit jury, or any officer thereof, before the presiding officer of any tribunal, or his agent, or before any commission, department, division, or bureau of this state, or before any county or municipal body, officer, or committee thereof.

Every noncommercial educational or commercial radio broadcasting station, and every noncommercial educational or commercial television broadcasting station shall maintain for a period of six months from the date of its broadcast thereof, a record of those statements of information the source of which was procured or obtained by persons employed by the station in gathering, procuring, compiling, editing, disseminating, publishing, or broadcasting news.

As used in this section:

(A) "Record" includes a tape, disc, script, or any other item or document that sets forth the content of the statements that are required by this section to be recorded.

(B) "Noncommercial educational television or radio broadcasting station" means a television or radio broadcast station that is licensed by the federal communications commission as a noncommercial educational radio or television broadcast station, transmits only noncommercial programs for educational purposes, and is owned and operated by:

(1) A public agency or institution or nonprofit private foundation, corporation, or association;

(2) A municipal corporation.

Effective Date: 11-11-1977



Section 2739.11 - Newspaper defined.

Any person, firm, partnership, voluntary association, joint-stock association, or corporation, wherever organized or incorporated, engaged in the business of printing or publishing a newspaper, magazine, or other periodical sold or offered for sale in this state, in a newspaper company, and any such newspaper, magazine, or other periodical publication is a newspaper within the meaning of sections 2739.13 to 2739.18, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2739.12 - Newspaper reporters not required to reveal source of information.

No person engaged in the work of, or connected with, or employed by any newspaper or any press association for the purpose of gathering, procuring, compiling, editing, disseminating, or publishing news shall be required to disclose the source of any information procured or obtained by such person in the course of his employment, in any legal proceeding, trial, or investigation before any court, grand jury, petit jury, or any officer thereof, before the presiding officer of any tribunal, or his agent, or before any commission, department, division, or bureau of this state, or before any county or municipal body, officer or committee thereof.

Effective Date: 10-01-1953



Section 2739.13 - Correction of false statement formerly published.

If any newspaper company, at any time, prints, publishes, or circulates any false statement, allegation, or rumor relating to any individual or association of individuals, or to any trade, labor, business, social, economic, or religious organization or to any firm, corporation, or business, or to any public official or candidate for a public office, such company upon demand of any persons affected or of their representatives, shall print, publish, and circulate any statement or article setting forth in proper language the truth pertaining to such statement, allegation, or rumor, which such persons or their representatives, shall offer to such company for publication.

Effective Date: 10-01-1953



Section 2739.14 - Publishing corrected statements.

Whenever demand has been made for the publication of statements or articles under section 2739.13 of the Revised Code, the newspaper company shall print and circulate the same in the next regular issue or within forty-eight hours following the receipt of such statement or article. Such statement or article shall be phrased in proper language and be printed without any additions to, or omissions therefrom, in the same color of ink, from like type, with headlines of equal prominence, occupying a like space in the same portion of the newspaper as was used in printing the original article complained of, and shall be given the same publicity in all respects and, as nearly as possible, the same circulation as such original article. Such company shall print and publish such statements or articles without cost to such persons or their representatives; and such publication may be proved at the trial of a suit for damages as a mitigating circumstance to reduce damages, provided that any voluntary publication made without demand may be used to rebut any presumption of malice or injury on the part of such company growing out of the original publication to which the same related. This section does not prevent the injured party from alleging and proving actual malice on the part of the publisher and any special damages resulting to him therefrom.

Effective Date: 10-01-1953



Section 2739.15 - Published statements shall be sworn to.

(A) Every statement or article that newspaper companies are required to publish under sections 2739.13 to 2739.18 of the Revised Code shall be sworn to by the person offering the statement or article for publication, but the certificate of the notary or other official showing that the statement or article was so made under oath shall not be published.

(B) Whoever purposely swears falsely to any statement or article that newspaper companies are required to publish under those sections is guilty of perjury in violation of section 2921.11 of the Revised Code.

(C) No newspaper company shall be held liable in any civil or criminal proceedings for anything in any statement or article that newspaper companies are required to publish under those sections.

Effective Date: 07-01-1996



Section 2739.16 - Refusal or failure to publish.

(A) No newspaper company shall refuse or fail to print, publish, and circulate any statement or article if true as required by sections 2739.13 to 2739.18 of the Revised Code.

(B) Any person responsible for refusing to print, publish, and circulate any statement or article mentioned in division (A) of this section shall be fined as provided in division (B) of section 2739.99 of the Revised Code.

The prosecuting attorney of the county in which the newspaper is published, when complaint is made to the prosecuting attorney in writing of the refusal or failure of any newspaper company or persons to comply with sections 2739.13 to 2739.18 of the Revised Code, relative to the publication of such statements or articles, shall investigate the complaint and upon reasonable cause shall begin proceedings against the newspaper company or person and prosecute the same.

Effective Date: 07-01-1996



Section 2739.17 - [Repealed].

Effective Date: 07-01-1996



Section 2739.18 - Prohibition against threats of publication to influence official action.

No newspaper company, or owner, officer, editor, writer, or representative thereof, shall attempt improperly to influence any public official for or against any public measure or official action by threats of publication of articles derogatory to such public official, or seek improperly to influence such public official on the floor or in the cloakrooms or committee rooms of any general assembly or other legislative body, to which he has access because of his connection with the newspaper, for or against any proposed law, ordinance, or other legislative act.

Effective Date: 10-01-1953



Section 2739.99 - Penalty.

(A) Whoever violates division (A) of section 2739.16 of the Revised Code shall be fined not more than one thousand dollars.

(B) Whoever violates division (B) of section 2739.16 of the Revised Code shall be fined not more than five hundred dollars.

(C) Whoever violates section 2739.18 of the Revised Code shall be fined not more than one thousand dollars, imprisoned not more than one year, or both.

(D) Whoever violates division (F) of section 2739.03 of the Revised Code shall be fined not more than one thousand dollars.

(E) Whoever violates division (G) of section 2739.03 of the Revised Code shall be fined not more than five hundred dollars.

Effective Date: 07-01-1996






Chapter 2741 - RIGHT OF PUBLICITY IN INDIVIDUAL'S PERSONA

Section 2741.01 - Right of publicity in individual's persona definitions.

As used in this chapter:

(A) "Persona" means an individual's name, voice, signature, photograph, image, likeness, or distinctive appearance, if any of these aspects have commercial value.

(B) "Commercial purpose" means the use of or reference to an aspect of an individual's persona in any of the following manners:

(1) On or in connection with a place, product, merchandise, goods, services, or other commercial activities not expressly exempted under this chapter;

(2) For advertising or soliciting the purchase of products, merchandise, goods, services, or other commercial activities not expressly exempted under this chapter;

(3) For the purpose of promoting travel to a place;

(4) For the purpose of fundraising.

(C) "Name" means the actual, assumed, or clearly identifiable name of or reference to a living or deceased individual that identifies the individual.

(D) "Right of publicity" means the property right in an individual's persona to use the individual's persona for a commercial purpose.

(E) "Trier of fact" means the jury or, in a nonjury action, the court.

(F) "Written consent" includes written, electronic, digital, or any other verifiable means of authorization.

(G) "Institution of higher education" means a state institution of higher education as defined in section 3345.011 of the Revised Code, a private nonprofit college or university located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code, or a school located in this state that possesses a certificate of registration and one or more program authorizations issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code.

Effective Date: 04-03-2003



Section 2741.02 - Using individual's persona for commercial purpose without authorization.

(A) Except as otherwise provided in this section, a person shall not use any aspect of an individual's persona for a commercial purpose :

(1) During the individual's lifetime ;

(2) For a period of sixty years after the date of the individual's death; or

(3) For a period of ten years after the date of death of a deceased member of the Ohio national guard or the armed forces of the United States.

(B) A person may use an individual's persona for a commercial purpose during the individual's lifetime if the person first obtains the written consent to use the individual's persona from a person specified in section 2741.05 of the Revised Code. If an individual whose persona is at issue has died, a person may use the individual's persona for a commercial purpose if either of the following applies:

(1) The person first obtains the written consent to use the individual's persona from a person specified in section 2741.05 of the Revised Code who owns the individual's right of publicity.

(2) The name of the individual whose persona is used was the name of a business entity or a trade name at the time of the individual's death.

(C) Subject to the terms of any agreement between a person specified in section 2741.05 of the Revised Code and a person to whom that person grants consent to use an individual's right of publicity, a consent obtained before the death of an individual whose persona is at issue remains valid after the individual's death.

(D) For purposes of this section:

(1) A use of an aspect of an individual's persona in connection with any news, public affairs, sports broadcast, or account does not constitute a use for which consent is required under division (A) of this section.

(2) A use of an aspect of an individual's persona in connection with any political campaign and in compliance with Title XXXV of the Revised Code does not constitute a use for which consent is required under division (A) of this section.

(E) The owners or employees of any medium used for advertising, including but not limited to, a newspaper, magazine, radio or television network or station, cable television system, billboard, transit ad, and global communications network, by whom any advertisement or solicitation in violation of this section is published or disseminated are not liable under this section or section 2741.07 of the Revised Code unless it is established that those owners or employees had knowledge of the unauthorized use of the persona as prohibited by this section.

Effective Date: 11-22-1999; 2008 SB248 04-07-2009



Section 2741.03 - Application to residents of this state.

Except as otherwise provided in section 2741.09 of the Revised Code, this chapter applies only to the following:

(A) The right of publicity in the persona of an individual whose domicile or residence is in this state on or after the effective date of this section;

(B) The right of publicity in the persona of an individual who died on or after January 1, 1998, and whose domicile or residence was in this state on the date of the individual's death.

Effective Date: 11-22-1999



Section 2741.04 - Right of publicity in individual's persona is freely transferable and descendible.

The right of publicity in an individual's persona is freely transferable and descendible, in whole or in part, by any of the following means:

(A) Contract;

(B) License;

(C) Gift;

(D) Trust;

(E) Will;

(F) Operation of the laws of intestate succession applicable to the state administering the majority of the real and personal property of an individual who died intestate, regardless of whether that state recognizes the right of publicity as a property right.

Effective Date: 11-22-1999



Section 2741.05 - Granting consent for commercial use.

(A) Except as otherwise expressly provided in an agreement transferring an aspect of an individual's right of publicity, only the following persons may grant consent to use an individual's persona for a commercial purpose:

(1) A person or persons, including the individual whose right of publicity is at issue, who collectively own more than fifty per cent of the individual's right of publicity, subject to the terms of any other licenses regarding that right of publicity;

(2) A person, including a licensee of the individual's right of publicity, who is expressly authorized in writing to grant consent by a person or persons specified in division (A)(1) of this section.

(B) A person or persons specified in division (A) of this section may do one or both of the following:

(1) Grant a person or persons consent to use all or part of an individual's right of publicity for a commercial purpose;

(2) Limit, restrict, or place conditions on how a person or persons to whom consent is granted pursuant to this section may use an individual's right of publicity.

Effective Date: 11-22-1999



Section 2741.06 - Civil action to enforce publicity right.

(A) The following persons may bring a civil action to enforce the rights set forth in this chapter:

(1) A person or persons, including an individual whose right of publicity is at issue, who collectively own all of an individual's right of publicity, subject to any licenses regarding that right of publicity;

(2) A person, including a licensee of an individual's right of publicity, who is expressly authorized in writing by the owner or owners of an individual's right of publicity to bring a civil action;

(3) Except as otherwise expressly provided in an agreement transferring an aspect of an individual's right of publicity and subject to division (C) of this section, a person to whom ownership or any portion of ownership of an individual's right of publicity has been transferred.

(B) Before bringing a civil action under this section, a person who owns less than all of an individual's right of publicity shall notify the individual whose right of publicity is the subject of the proposed action, if living, by regular mail addressed to the last known address of that individual. The person also shall notify any persons to whom the individual's right of publicity has been transferred of the proposed civil action by the following means:

(1) Regular mail addressed to the last known address of each transferee;

(2) If the address of the transferee is not known, publication in a newspaper of general circulation in the county in which the individual whose right of publicity is the subject of the proposed civil action resides, or, in the case of a deceased individual, in the county in which the individual's estate has been or would have been admitted to probate.

(C) The individual whose right of publicity is the subject of the proposed civil action brought under this section, and any person to whom ownership of that right of publicity has been transferred, may object to the proposed civil action within twenty days from the date of the mailing of the notice referred to in division (B) of this section or sixty days from the date of publication referred to in that division by giving written notice of the objection to the person proposing the civil action. If the individual or transferee does not object to the civil action within the time period specified in this division, the individual or transferee is forever barred from objecting to that action.

A person may not bring a civil action under this section if a person or persons, including the individual whose right of publicity is the subject of the proposed civil action, who collectively own more than fifty per cent of the individual's right of publicity object to the proposed civil action.

(D) A person, other than a licensee of an individual's right of publicity, who owns less than all of an individual's right of publicity and who brings a civil action under this chapter shall account to any other person owning an interest in that right of publicity to the extent of the other person's interest with respect to any net recovery in a civil action less the person's costs of collection and reasonable attorney's fees.

Effective Date: 11-22-1999



Section 2741.07 - Damages in civil action to enforce publicity right.

(A)

(1) A person who violates section 2741.02 of the Revised Code is liable in a civil action to the person injured by the violation for the following:

(a) Actual damages, including any profits derived from and attributable to the unauthorized use of an individual's persona for a commercial purpose as determined under division (A)(2) of this section;

(b) At the election of the plaintiff and in lieu of actual damages, statutory damages in the amount of at least two thousand five hundred dollars and not more than ten thousand dollars, as determined in the discretion of the trier of fact, taking into account the willfulness of the violation, the harm to the persona in question, and the ability of the defendant to pay a civil damage award;

(c) If applicable pursuant to section 2315.21 of the Revised Code, punitive or exemplary damages.

(2) The trier of fact shall include any profits derived from and attributable to the unauthorized use of an individual's persona for a commercial purpose in calculating the award of actual damages under division (A)(1)(a) of this section.

(B) Each party has the right to a jury trial of an action under this section. To assert the right, a party shall demand a jury trial in the manner prescribed in the Rules of Civil Procedure. If a party demands a jury trial in that manner, the action shall be tried to a jury.

(C) An action under this section shall be brought within four years of a violation of section 2741.02 of the Revised Code.

(D) A court in which an action under this section is brought may do any of the following:

(1) Award the prevailing party reasonable attorney's fees, court costs, and reasonable expenses associated with the civil action;

(2) Award treble damages against a party identified in division (E) of section 2741.02 of the Revised Code who has knowledge of the unauthorized use of the persona as prohibited by section 2741.02 of the Revised Code;

(3) Order temporary or permanent injunctive relief;

(4) Order the impoundment, on terms the court considers reasonable, of both of the following during the pendency of a civil action under this section:

(a) Products, merchandise, goods, or other materials alleged to have been made or used in violation of section 2741.02 of the Revised Code;

(b) Plates, molds, and matrices, or the specific violative portions of masters, tapes, negatives, digital recordings, electronic media, or other items, from which products, merchandise, goods, or other materials may be manufactured or reproduced.

(E) As part of a final judgment, a court may order the destruction or other reasonable disposition of items described in division (D)(4) of this section.

Effective Date: 11-22-1999



Section 2741.08 - Additional remedies.

The remedies provided for in this chapter are in addition to any other remedies provided for by state or federal statute or common law.

Effective Date: 11-22-1999



Section 2741.09 - Exceptions.

(A) This chapter does not apply to any of the following:

(1)

(a) A literary work, dramatic work, fictional work, historical work, audiovisual work, or musical work regardless of the media in which the work appears or is transmitted, other than an advertisement or commercial announcement not exempt under division (A)(1)(d) of this section;

(b) Material that has political or newsworthy value;

(c) Original works of fine art;

(d) An advertisement or commercial announcement for a use permitted by division (A)(1)(a), (b), or (c) of this section.

(2) The use of an individual's name to truthfully identify the individual as the author of or contributor to a written work or the performer of a recorded performance under circumstances in which the written work or the recorded performance is otherwise lawfully reproduced, exhibited, or broadcast;

(3) The use of an aspect of an individual's persona in connection with the broadcast or reporting of an event or topic of general or public interest;

(4) The use of the persona of an individual solely in the individual's role as a member of the public if the individual is not named or otherwise singled out as an individual;

(5) A use of an individual's persona by an institution of higher education if all of the following apply:

(a) The individual is or was a student at, or a member of the faculty or staff of, the institution of higher education.

(b) The use of the individual's persona is for educational purposes or for the promotion of the institution of higher education and its educational or institutional objectives.

(6) A use of the persona of an individual that is protected by the First Amendment to the United States Constitution as long as the use does not convey or reasonably suggest endorsement by the individual whose persona is at issue.

(B) This chapter does not affect rights or privileges recognized under the Ohio Constitution or United States Constitution.

Effective Date: 11-22-1999



Section 2741.99 - Penalty for violation of RC 2741(A)(3).

Whoever violates division (A)(3) of section 2741.02 of the Revised Code is guilty of a misdemeanor of the first degree. A criminal penalty imposed under this section is cumulative to a civil remedy under Chapter 2741. of the Revised Code.

Effective Date: 2008 SB248 04-07-2009






Chapter 2743 - COURT OF CLAIMS

Section 2743.01 - State liability definitions.

As used in this chapter:

(A) "State" means the state of Ohio, including, but not limited to, the general assembly, the supreme court, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, institutions, and other instrumentalities of the state . "State" does not include political subdivisions.

(B) "Political subdivisions" means municipal corporations, townships, counties, school districts, and all other bodies corporate and politic responsible for governmental activities only in geographic areas smaller than that of the state to which the sovereign immunity of the state attaches.

(C) "Claim for an award of reparations" or "claim" means a claim for an award of reparations made under sections 2743.51 to 2743.72 of the Revised Code.

(D) "Award of reparations" or "award" means an award made under sections 2743.51 to 2743.72 of the Revised Code.

(E)

(1) "Public duty" includes, but is not limited to, any statutory, regulatory, or assumed duty concerning any action or omission of the state involving any of the following:

(a) Permitting, certifying, licensing, inspecting, investigating, supervising, regulating, auditing, monitoring, law enforcement, or emergency response activity;

(b) Supervising, rehabilitating, or liquidating corporations or other business entities.

(2) "Public duty" does not include any action of the state under circumstances in which a special relationship can be established between the state and an injured party as provided in division (A)(3) of section 2743.02 of the Revised Code.

Effective Date: 03-13-1980; 03-31-2005



Section 2743.02 - State waives immunity from liability.

(A)

(1) The state hereby waives its immunity from liability, except as provided for the office of the state fire marshal in division (G)(1) of section 9.60 and division (B) of section 3737.221 of the Revised Code and subject to division (H) of this section, and consents to be sued, and have its liability determined, in the court of claims created in this chapter in accordance with the same rules of law applicable to suits between private parties, except that the determination of liability is subject to the limitations set forth in this chapter and, in the case of state universities or colleges, in section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of this section. To the extent that the state has previously consented to be sued, this chapter has no applicability.

Except in the case of a civil action filed by the state, filing a civil action in the court of claims results in a complete waiver of any cause of action, based on the same act or omission, that the filing party has against any officer or employee, as defined in section 109.36 of the Revised Code. The waiver shall be void if the court determines that the act or omission was manifestly outside the scope of the officer's or employee's office or employment or that the officer or employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

(2) If a claimant proves in the court of claims that an officer or employee, as defined in section 109.36 of the Revised Code, would have personal liability for the officer's or employee's acts or omissions but for the fact that the officer or employee has personal immunity under section 9.86 of the Revised Code, the state shall be held liable in the court of claims in any action that is timely filed pursuant to section 2743.16 of the Revised Code and that is based upon the acts or omissions.

(3)

(a) Except as provided in division (A)(3)(b) of this section, the state is immune from liability in any civil action or proceeding involving the performance or nonperformance of a public duty, including the performance or nonperformance of a public duty that is owed by the state in relation to any action of an individual who is committed to the custody of the state.

(b) The state immunity provided in division (A)(3)(a) of this section does not apply to any action of the state under circumstances in which a special relationship can be established between the state and an injured party. A special relationship under this division is demonstrated if all of the following elements exist:

(i) An assumption by the state, by means of promises or actions, of an affirmative duty to act on behalf of the party who was allegedly injured;

(ii) Knowledge on the part of the state's agents that inaction of the state could lead to harm;

(iii) Some form of direct contact between the state's agents and the injured party;

(iv) The injured party's justifiable reliance on the state's affirmative undertaking.

(B) The state hereby waives the immunity from liability of all hospitals owned or operated by one or more political subdivisions and consents for them to be sued, and to have their liability determined, in the court of common pleas, in accordance with the same rules of law applicable to suits between private parties, subject to the limitations set forth in this chapter. This division is also applicable to hospitals owned or operated by political subdivisions that have been determined by the supreme court to be subject to suit prior to July 28, 1975.

(C) Any hospital, as defined in section 2305.113 of the Revised Code, may purchase liability insurance covering its operations and activities and its agents, employees, nurses, interns, residents, staff, and members of the governing board and committees, and, whether or not such insurance is purchased, may, to the extent that its governing board considers appropriate, indemnify or agree to indemnify and hold harmless any such person against expense, including attorney's fees, damage, loss, or other liability arising out of, or claimed to have arisen out of, the death, disease, or injury of any person as a result of the negligence, malpractice, or other action or inaction of the indemnified person while acting within the scope of the indemnified person's duties or engaged in activities at the request or direction, or for the benefit, of the hospital. Any hospital electing to indemnify those persons, or to agree to so indemnify, shall reserve any funds that are necessary, in the exercise of sound and prudent actuarial judgment, to cover the potential expense, fees, damage, loss, or other liability. The superintendent of insurance may recommend, or, if the hospital requests the superintendent to do so, the superintendent shall recommend, a specific amount for any period that, in the superintendent's opinion, represents such a judgment. This authority is in addition to any authorization otherwise provided or permitted by law.

(D) Recoveries against the state shall be reduced by the aggregate of insurance proceeds, disability award, or other collateral recovery received by the claimant. This division does not apply to civil actions in the court of claims against a state university or college under the circumstances described in section 3345.40 of the Revised Code. The collateral benefits provisions of division (B)(2) of that section apply under those circumstances.

(E) The only defendant in original actions in the court of claims is the state. The state may file a third-party complaint or counterclaim in any civil action, except a civil action for ten thousand dollars or less, that is filed in the court of claims.

(F) A civil action against an officer or employee, as defined in section 109.36 of the Revised Code, that alleges that the officer's or employee's conduct was manifestly outside the scope of the officer's or employee's employment or official responsibilities, or that the officer or employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner shall first be filed against the state in the court of claims that has exclusive, original jurisdiction to determine, initially, whether the officer or employee is entitled to personal immunity under section 9.86 of the Revised Code and whether the courts of common pleas have jurisdiction over the civil action. The officer or employee may participate in the immunity determination proceeding before the court of claims to determine whether the officer or employee is entitled to personal immunity under section 9.86 of the Revised Code.

The filing of a claim against an officer or employee under this division tolls the running of the applicable statute of limitations until the court of claims determines whether the officer or employee is entitled to personal immunity under section 9.86 of the Revised Code.

(G) If a claim lies against an officer or employee who is a member of the Ohio national guard, and the officer or employee was, at the time of the act or omission complained of, subject to the "Federal Tort Claims Act," 60 Stat. 842 (1946), 28 U.S.C. 2671, et seq., the Federal Tort Claims Act is the exclusive remedy of the claimant and the state has no liability under this section.

(H) If an inmate of a state correctional institution has a claim against the state for the loss of or damage to property and the amount claimed does not exceed three hundred dollars, before commencing an action against the state in the court of claims, the inmate shall file a claim for the loss or damage under the rules adopted by the director of rehabilitation and correction pursuant to this division. The inmate shall file the claim within the time allowed for commencement of a civil action under section 2743.16 of the Revised Code. If the state admits or compromises the claim, the director shall make payment from a fund designated by the director for that purpose. If the state denies the claim or does not compromise the claim at least sixty days prior to expiration of the time allowed for commencement of a civil action based upon the loss or damage under section 2743.16 of the Revised Code, the inmate may commence an action in the court of claims under this chapter to recover damages for the loss or damage.

The director of rehabilitation and correction shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003; 03-31-2005; 01-13-2005



Section 2743.03 - Court of claims.

(A)

(1) There is hereby created a court of claims. The court of claims is a court of record and has exclusive, original jurisdiction of all civil actions against the state permitted by the waiver of immunity contained in section 2743.02 of the Revised Code, exclusive jurisdiction of the causes of action of all parties in civil actions that are removed to the court of claims, and jurisdiction to hear appeals from the decisions of the court of claims commissioners. The court shall have full equity powers in all actions within its jurisdiction and may entertain and determine all counterclaims, cross-claims, and third-party claims.

(2) If the claimant in a civil action as described in division (A)(1) of this section also files a claim for a declaratory judgment, injunctive relief, or other equitable relief against the state that arises out of the same circumstances that gave rise to the civil action described in division (A)(1) of this section, the court of claims has exclusive, original jurisdiction to hear and determine that claim in that civil action. This division does not affect, and shall not be construed as affecting, the original jurisdiction of another court of this state to hear and determine a civil action in which the sole relief that the claimant seeks against the state is a declaratory judgment, injunctive relief, or other equitable relief.

(3) In addition to its exclusive, original jurisdiction as conferred by division (A)(1) and (2) of this section, the court of claims has exclusive, original jurisdiction as described in division (F) of section 2743.02, division (B) of section 3335.03, and division (C) of section 5903.02 of the Revised Code.

(B) The court of claims shall sit in Franklin county, its hearings shall be public, and it shall consist of incumbent justices or judges of the supreme court, courts of appeals, or courts of common pleas, or retired justices or judges eligible for active duty pursuant to division (C) of Section 6 of Article IV, Ohio Constitution, sitting by temporary assignment of the chief justice of the supreme court. The chief justice may direct the court to sit in any county for cases on removal upon a showing of substantial hardship and whenever justice dictates.

(C)

(1) A civil action against the state shall be heard and determined by a single judge. Upon application by the claimant or the state, the chief justice of the supreme court may assign a panel of three judges to hear and determine a civil action presenting novel or complex issues of law or fact. Concurrence of two members of the panel is necessary for any judgment or order.

(2) Whenever the chief justice of the supreme court believes an equitable resolution of a case will be expedited, the chief justice may appoint referees in accordance with Civil Rule 53 to hear the case.

(3) When any dispute under division (B) of section 153.12 of the Revised Code is brought to the court of claims, upon request of either party to the dispute, the chief justice of the supreme court shall appoint a single referee or a panel of three referees. The referees need not be attorneys, but shall be persons knowledgeable about construction contract law, a member of the construction industry panel of the American arbitration association, or an individual or individuals deemed qualified by the chief justice to serve. No person shall serve as a referee if that person has been employed by an affected state agency or a contractor or subcontractor involved in the dispute at any time in the preceding five years. Proceedings governing referees shall be in accordance with Civil Rule 53, except as modified by this division. The referee or panel of referees shall submit its report, which shall include a recommendation and finding of fact, to the judge assigned to the case by the chief justice, within thirty days of the conclusion of the hearings. Referees appointed pursuant to this division shall be compensated on a per diem basis at the same rate as is paid to judges of the court and also shall be paid their expenses. If a single referee is appointed or a panel of three referees is appointed, then, with respect to one referee of the panel, the compensation and expenses of the referee shall not be taxed as part of the costs in the case but shall be included in the budget of the court. If a panel of three referees is appointed, the compensation and expenses of the two remaining referees shall be taxed as costs of the case.

All costs of a case shall be apportioned among the parties. The court may not require that any party deposit with the court cash, bonds, or other security in excess of two hundred dollars to guarantee payment of costs without the prior approval in each case of the chief justice.

(4) An appeal from a decision of the court of claims commissioners shall be heard and determined by one judge of the court of claims.

(D) The Rules of Civil Procedure shall govern practice and procedure in all actions in the court of claims, except insofar as inconsistent with this chapter. The supreme court may promulgate rules governing practice and procedure in actions in the court as provided in Section 5 of Article IV, Ohio Constitution.

(E)

(1) A party who files a counterclaim against the state or makes the state a third-party defendant in an action commenced in any court, other than the court of claims, shall file a petition for removal in the court of claims. The petition shall state the basis for removal, be accompanied by a copy of all process, pleadings, and other papers served upon the petitioner, and shall be signed in accordance with Civil Rule 11. A petition for removal based on a counterclaim shall be filed within twenty-eight days after service of the counterclaim of the petitioner. A petition for removal based on third-party practice shall be filed within twenty-eight days after the filing of the third-party complaint of the petitioner.

(2) Within seven days after filing a petition for removal, the petitioner shall give written notice to the parties, and shall file a copy of the petition with the clerk of the court in which the action was brought originally. The filing effects the removal of the action to the court of claims, and the clerk of the court where the action was brought shall forward all papers in the case to the court of claims. The court of claims shall adjudicate all civil actions removed. The court may remand a civil action to the court in which it originated upon a finding that the removal petition does not justify removal, or upon a finding that the state is no longer a party.

(3) Bonds, undertakings, or security and injunctions, attachments, sequestrations, or other orders issued prior to removal remain in effect until dissolved or modified by the court of claims.

Effective Date: 09-26-1988; 2008 SB289 08-22-2008



Section 2743.04 - Judges.

(A) Judges of the court of claims who are not residents of Franklin county, or when the court sits outside Franklin county the judges who are residents of Franklin county, shall be compensated for their actual and necessary expenses of traveling to and from the place of holding the court.

(B) A retired judge shall, in addition to his retirement allowance, receive per diem compensation for service as a member of the court of claims at a rate computed on the annual compensation of a judge of a court of appeals. An incumbent judge shall receive additional per diem compensation equal to that allowed retired judges under this section less a per diem amount computed on his annual compensation.

Effective Date: 03-03-1982



Section 2743.05 - Powers of court.

Except as stated in section 2743.63 of the Revised Code, the court of claims has the same powers to subpoena witnesses, require the production of evidence, and punish for contempt as the court of common pleas.

Effective Date: 09-29-1976



Section 2743.06 - Fees and mileage for witness.

Any witness subpoenaed or whose deposition is taken shall receive the same fees and mileage as witnesses are provided under section 119.094 of the Revised Code. The party at whose instance the witness appears or the deposition is taken shall pay the fees and mileage, except that the state may not pay the fees to its own employees.

Effective Date: 01-01-1975; 2008 HB525 07-01-2009



Section 2743.07 - Supreme court to appoint clerk and deputy clerks - bond.

(A) The supreme court shall appoint the clerk and deputy clerks of the court of claims who shall be licensed to practice law in the state, to serve at its pleasure. The appointment or removal of the clerk shall be in writing, and entered on the supreme court journal.

(B) The supreme court may require the clerk to give a bond in the amount and with the sureties as it directs, conditioned on the faithful discharge of his duties.

Effective Date: 01-01-1975



Section 2743.08 - Supplies, equipment - compensation of personnel.

The supreme court shall:

(A) Furnish the clerk of the court of claims with the necessary printing, books, blanks, stationery, and equipment;

(B) Fix the compensation to be paid the clerk and deputy clerks, court reporters, secretaries, and clerical personnel employed by the court of claims.

Effective Date: 01-01-1975



Section 2743.09 - Duties of clerk.

The clerk of the court of claims shall do all of the following:

(A) Administer oaths and take and certify affidavits, depositions, and acknowledgments of powers of attorney and other instruments in writing;

(B) Prepare the dockets, enter and record the orders, judgments, decisions, awards, and proceedings of the court of claims and the court of claims commissioners, and issue writs and process;

(C) Maintain an office in Franklin county in rooms provided by the supreme court for that purpose;

(D) Keep an appearance docket of civil actions, claims for an award of reparations, and appeals from decisions of the court of claims commissioners. The clerk may refuse to accept for filing any pleading or paper that relates to a civil action in the court of claims and that is submitted for filing by a person who has been found to be a vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain leave to proceed under that section.

Upon the commencement of an action or claim, the clerk shall assign it a number. This number shall be placed on the first page, and every continuation page, of the appearance docket that concerns the particular action or claim. In addition, this number and the names of the parties shall be placed on the case file and every paper filed in the action or claim.

At the time the action is commenced the clerk shall enter in the appearance docket the names of the parties in full and the names of counsel and shall index the action alphabetically by the last name of each party. Thereafter, the clerk shall chronologically note in the appearance docket all process issued and returns, pleas, motions, papers filed in the action, orders, verdicts, and judgments. The notations shall be brief but shall show the date of filing, substance, and journal volume and page of each order, verdict, and judgment. An action is commenced for purposes of this division by the filing of a complaint, including a form complaint under section 2743.10 of the Revised Code or a petition for removal.

At the time an appeal for an award of reparations is commenced, the clerk shall enter the full names of the claimant, the victim, and the attorneys in the appearance docket and shall index the claim alphabetically by the last name of the claimant and the victim. Thereafter, the clerk shall chronologically note in the appearance docket all process issued and returns, motions, papers filed in the claim, orders, decisions, and awards. The notations shall be brief but shall show the date of filing, substance, and journal volume and page of each order.

(E) Keep all original papers filed in an action or claim in a separate file folder and a journal in which all orders, verdicts, and judgments of the court and commissioners shall be recorded;

(F) Charge and collect fees pursuant to section 2303.20 of the Revised Code, keep a cashbook in which the clerk shall enter the amounts received, make a report to the clerk of the supreme court each quarter of the fees received during the preceding quarter, and pay them monthly into the state treasury;

(G) Appoint reporters and other clerical personnel;

(H) Under the direction of the chief justice, establish procedures for hearing and determining appeals for an award of reparations pursuant to sections 2743.51 to 2743.72 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2000



Section 2743.091 - Actions under RC 5903.02 to be given priority.

If a person brings an action in the court of claims pursuant to section 5903.02 of the Revised Code or section 4323 of the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C. 4301, et seq., the clerk of the court of claims shall give the action priority on the court of claims' dockets.

Effective Date: 2008 SB289 08-22-2008



Section 2743.10 - Civil actions determined administratively by clerk.

(A) Civil actions against the state for ten thousand dollars or less shall be determined administratively by the clerk of the court of claims, except that the clerk is not required to administratively determine a civil action of that nature if the civil action was commenced by a person who has been found to be a vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain leave to proceed under that section and if the clerk refused pursuant to division (D) of section 2743.09 of the Revised Code to accept for filing any pleading or paper that relates to the civil action and that was submitted for filing by that person and except that all civil actions against the state that have been removed to the court of claims shall be heard and determined by a judge of the court of claims.

(B) Civil actions covered by division (A) of this section shall be commenced by filing with the clerk on complaint forms prescribed by the supreme court. The clerk shall forward copies of the form complaint to the attorney general and the state department, board, office, commission, agency, institution, or other instrumentality whose actions or failure to act are the subject of complaint. The latter shall investigate the allegations made in the form complaint and report the results of its investigation to the clerk within sixty days of receipt of a copy of the form complaint. The clerk shall forward a copy of the report to the claimant and give the claimant an opportunity to respond to the report either in writing or by appearing before the clerk.

(C) The clerk shall determine the civil action covered by division (A) of this section and make a report of the decision, together with findings of fact and conclusions of law, copies of which shall be mailed to the claimant and the state instrumentality. Except as otherwise provided in this division, the determination shall be based upon principles of law applicable in the court of claims, including, but not limited to, section 3345.40 of the Revised Code if a state university or college is a defendant in the court of claims.

Rules of evidence shall not be applicable in the determination. Procedures shall be governed by rules promulgated by the clerk, shall be informal, and shall be designed to accommodate persons who are not skilled in the law.

(D) Upon the motion of a party, the court of claims shall review the determination of the clerk upon the clerk's report and papers filed in the action and shall enter judgment consistent with its findings. The judgment shall not be the subject of further appeal. No civil action arising out of the same transaction or set of facts may be commenced by the claimant in the court of claims.

(E) The determination of the clerk pursuant to division (C) of this section shall be processed pursuant to section 2743.19 of the Revised Code as if it were a judgment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1997



Section 2743.11 - Trial by jury.

No claimant in the court of claims shall be entitled to have his civil action against the state determined by a trial by jury. Parties retain their right to trial by jury in the court of claims of any civil actions not against the state.

Jury trials shall be conducted at the court of claims, the court of common pleas of Franklin county, or the court of common pleas of the county in which a removed case is tried. Juries shall be drawn from the common pleas list of qualified jurors, and empaneled in the same manner as in cases that originate in the court of common pleas. The state shall pay all expenses incidental to a jury trial, except that juror costs shall be taxed to the losing party.

Effective Date: 02-07-1978



Section 2743.12 - Judgments rendered in writing.

The court of claims shall render its judgments against the state in writing and shall include separate findings of fact and conclusions of law. An opinion, memorandum, or decision stating the judgment and containing separate findings of fact and conclusions of law shall be sufficient to satisfy the requirements of this section. Judgments shall be entered on the journal and the clerk shall certify on the judgment the date of journalization and shall send copies of the judgment to the claimant and the attorney general.

Effective Date: 07-01-1987



Section 2743.121 - Court of claims commissioners to render award of reparation decisions in writing.

(A) A panel of court of claims commissioners shall render its decisions as to claims for an award of reparations in writing and shall include separate findings of fact and any conclusions of law that are necessary. Orders as to claims for an award of reparations shall be entered on the journal, and the clerk shall certify on the order the date of journalization and shall send copies of the order and decision to the claimant, the attorney general, and the prosecuting attorney of the county in which the criminally injurious conduct occurred.

(B) A judge of the court of claims shall render the judge's decisions as to appeals from decisions of a panel of court of claims commissioners in writing and shall include a separate finding for each issue contested upon appeal. Orders as to appeals shall be entered on the journal, and the clerk shall certify on the order the date of journalization and shall send copies of the order and decision to the claimant, the attorney general, and the prosecuting attorney of the county in which the criminally injurious conduct occurred.

Effective Date: 07-01-2000



Section 2743.13 - Filing complaint or other pleading - summons.

(A) The complaint or other pleading asserted in the court of claims against the state shall name as defendant each state department, board, office, commission, agency, institution, or other instrumentality whose actions are alleged as the basis of complaint.

(B) Upon the filing of the complaint or other pleading requiring service of summons, the clerk of the court of claims shall issue summons to each defendant and the attorney general. Summonses shall be in the form prescribed by and issued pursuant to the Civil Rules. The claimant shall file the original of the complaint or other pleading with the clerk and shall provide the clerk with sufficient copies to serve one copy upon each named defendant and the attorney general.

Effective Date: 02-07-1978



Section 2743.14 - Representation of state.

The attorney general or one of his assistants, or special counsel appointed by the attorney general, shall represent the state in all actions against the state permitted by this chapter.

Effective Date: 01-01-1975



Section 2743.15 - Settle or compromise civil action against state.

(A) The director or other administrative chief, or the governing body, of any department, board, office, commission, agency, institution, or other instrumentality of the state, with the approval of the attorney general and the court of claims, may settle or compromise any civil action against the state insofar as the department, board, office, commission, agency, institution, or other instrumentality is named as a defendant.

(B) The acceptance by the claimant of any such compromise or settlement shall be final and conclusive on the claimant and is a complete release of the civil action against the state insofar as the particular department, board, office, commission, agency, institution, or other instrumentality is named, or could be named, as a defendant. A compromise or settlement that requires the payment of money by the state may be implemented and enforced, insofar as the payment of money is concerned, only through the procedure specified in section 2743.19 of the Revised Code, which shall be commenced by the attorney general forwarding a clerk's certified copy of the settlement instrument to the director of budget and management.

No interest of any kind, including any kind set forth in sections 2743.18 and 2743.19 of the Revised Code, is allowed on any compromise or settlement of any civil action against the state under this section.

Effective Date: 07-01-1985



Section 2743.16 - Statute of limitations - compromise of claims.

(A) Subject to division (B) of this section, civil actions against the state permitted by sections 2743.01 to 2743.20 of the Revised Code shall be commenced no later than two years after the date of accrual of the cause of action or within any shorter period that is applicable to similar suits between private parties.

(B) If a person suffers injury, death, or loss to person or property from the operation of an automobile, truck, motor vehicle with auxiliary equipment, self-propelling equipment or trailer, aircraft, or watercraft by an officer or employee of the state while engaged in the course of his employment or official responsibilities for the state, the person or the representative of that person or of the estate of that person shall attempt, prior to the commencement of an action based upon that injury, death, or loss, to have the claim based upon that injury, death, or loss compromised by the state or satisfied by the state's liability insurance.

If the state, upon a request of the person or of his or his estate's representative to compromise such a claim, does not compromise the claim within a reasonable time after the request is made and at least sixty days prior to the expiration of the applicable period of limitations for commencement of an action based upon the injury, death, or loss, or if the amount of the claim is in excess of the state's liability insurance coverage, the person or his or his estate's representative may commence an action in the court of claims under this chapter to recover the claim or the unpaid amount of the claim from the state. Neither the person nor his or his estate's representative shall commence an action against the officer or employee to recover damages for the injury, death, or loss until after he commences the action in the court of claims against the state and the action in that court is terminated. If the court of claims determines that the state is not liable for the injury, death, or loss caused by the officer's or employee's operation of the automobile, truck, motor vehicle with auxiliary equipment, self-propelling equipment or trailer, aircraft, or watercraft, the person or his or his estate's representative is not prohibited by this division from commencing an action against the officer or employee to recover the claim or the unpaid amount of the claim based upon the injury, death, or loss.

If a person or his or his estate's representative attempts, pursuant to this division, to have a claim compromised by the state or satisfied by the state's liability insurance, and if the state determines not to compromise the claim, the state's liability insurance will not cover the claim, or the claim is in excess of the state's liability insurance coverage, then the state shall so notify the person or his or his estate's representative in writing. The notice shall be provided as soon as possible after the state determines not to compromise the claim or it is determined that the state's liability insurance will not cover either the claim or the entire claim.

(C)

(1) The period of limitations prescribed by division (A) of this section shall be tolled pursuant to section 2305.16 of the Revised Code.

(2) If a person suffers injury, death, or loss to person or property from the operation of an automobile, truck, motor vehicle with auxiliary equipment, self-propelling equipment or trailer, aircraft, or watercraft by an officer or employee of the state while engaged in the course of his employment or official responsibilities for the state, if the person or his or his estate's representative is required by division (B) of this section to attempt to have the claim based upon the injury, death, or loss compromised by the state or satisfied by the state's liability insurance prior to commencing an action based upon the injury, death, or loss, and if the person or his or his estate's representative complies with that division prior to the expiration of the applicable period of limitations prescribed by division (A) of this section for the commencement of an action in the court of claims based upon that injury, death, or loss, the period of time commencing with the submission of the claim to the state for the purposes of compromise or liability insurance satisfaction and ending with the state's compromise of the claim, the satisfaction of the claim by the state's liability insurance, or the provision of the written notice described in division (B) of this section shall not be computed as any part of the period within which an action based upon that injury, death, or loss must be brought.

(3) If a person or his or his estate's representative commences an action to recover a claim, or the unpaid amount of a claim, against the state in the court of claims and that claim arises out of the operation of an automobile, truck, motor vehicle with auxiliary equipment, self-propelling equipment or trailer, aircraft, or watercraft by an officer or employee of the state while engaged in the course of his employment or official responsibilities for the state, the statute of limitations on the claim against the officer or employee shall not run during any time when the action against the state is pending in the court of claims.

Effective Date: 01-13-1991



Section 2743.17 - Prior decision by sundry claims board.

No person may commence an action in the court of claims if the transactions, facts, and circumstances giving rise to the action were the subject of a claim of that person decided by the sundry claims board.

Effective Date: 01-01-1975



Section 2743.18 - Prejudgment interest - interest on judgment or determination.

(A)

(1) Prejudgment interest shall be allowed with respect to a civil action on which a judgment or determination is rendered against the state for the same period of time and at the same rate as allowed between private parties to a suit.

(2) The court of claims, in its discretion, may deny prejudgment interest for any period of undue delay between the commencement of the civil action and the entry of a judgment or determination against the state, for which it finds the claimant to have been responsible.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, interest shall be allowed on a judgment or determination rendered against the state in a civil action pursuant to this chapter at the same rate that is applicable to judgments rendered against private parties to a suit as specified in section 1343.03 of the Revised Code and for each day between the date of entry of the judgment or the determination pursuant to division (C) of section 2743.10 of the Revised Code and the date of payment of the judgment or determination pursuant to division (C)(3) or (6) of section 2743.19 of the Revised Code, or for sixty days from the date of entry of the judgment or the determination, whichever is less.

(2) If the court of claims renders a judgment pursuant to this chapter against the state in a civil action or the clerk of the court of claims enters an administrative determination under section 2743.10 of the Revised Code against the state in a civil action, the civil action is not based on tortious conduct, and the claimant in the court of claims prevails in any appeal of the judgment or determination, postjudgment interest shall be paid with respect to the judgment or determination rendered against the state at the same rate that is applicable to judgments rendered against private parties to a suit as set forth in section 1343.03 of the Revised Code and for each day between the date of entry of the judgment or determination and the date of payment of the judgment or determination pursuant to division (C)(3) or (6) of section 2743.19 of the Revised Code.

Effective Date: 07-06-2001



Section 2743.19 - Enforcing and paying judgment and interest.

(A) In rendering a judgment against the state, the court of claims shall determine and specify in the judgment the department, office, commission, board, agency, institution, or other instrumentality of the state against which a determination of liability has been made. The court of claims shall award compensation for fees to a prevailing party in an action under this chapter in accordance with section 2335.39 of the Revised Code.

(B) No execution shall issue against the state or any department, board, office, commission, agency, institution, or other instrumentality of the state upon any judgment for the payment of money.

(C) Judgments shall be accomplished only through the following procedure, which may be enforced by writ of mandamus directed to the appropriate official:

(1) The clerk of the court of claims shall forward a certified copy of the judgment to the director of budget and management and the attorney general or the officer who signed the investigative report for the department, office, commission, board, agency, institution, or other instrumentality of the state against which a determination of liability has been made.

(2) The expense of a judgment paid, plus interest at the same rate that is applicable to judgments rendered against private parties to a suit as specified in section 1343.03 of the Revised Code and for the number of days determined pursuant to division (B)(1) or (2) of section 2743.18 of the Revised Code, shall be charged by the director of budget and management against available unencumbered moneys in the appropriations to whichever state departments, boards, offices, commissions, agencies, institutions, or other instrumentalities are named in the judgment. The director of budget and management shall have sole discretion to determine whether or not unencumbered moneys in a particular appropriation are available for satisfaction of a judgment.

(3) The director of budget and management, upon receipt of the certified copy of the judgment from the clerk of the court of claims pursuant to division (C)(1) of this section, shall provide for payment of the judgment creditor in the amount of the judgment certified by the clerk of the court of claims, plus interest.

(4) If the director of budget and management determines that sufficient unencumbered moneys do not exist in the particular appropriations to pay the judgment and interest, the director may make application for payment of the judgment and interest out of the emergency purposes account or another appropriation for emergencies or contingencies.

(5) If moneys in the emergency purposes account or another appropriation for emergencies or contingencies are not used to pay the judgment and interest, the director of budget and management shall request the general assembly to make an appropriation sufficient to pay the judgment and interest, and no payment shall be made until the appropriation has been made. The appropriate state department, board, office, commission, agency, institution, or other instrumentality shall make this appropriation request during the current biennium and during each succeeding biennium until a sufficient appropriation is made.

(6) If the judgment is against any department, board, office, commission, agency, institution, or other instrumentality of the state whose funds are not handled by the director of budget and management, the instrumentality against which the judgment is made, within sixty days after the date of the judgment, shall pay the judgment creditor in the amount of the judgment plus interest at the same rate that is applicable to judgments rendered against private parties to a suit as specified in section 1343.03 of the Revised Code and for the number of days determined pursuant to division (B)(1) or (2) of section 2743.18 of the Revised Code.

(D) No judgment shall be forwarded by the clerk of the court of claims to the director of budget and management until all appeals have been determined and all rights to appeal have been exhausted, except as otherwise provided in this section. If a party to a civil action against the state appeals from only a portion of a judgment and if a remaining portion provides for the payment of money by the state, a certified copy of the judgment and a copy of the notice of appeal shall be forwarded to the director, and that part of the judgment calling for the payment of money by the state and not a subject of the appeal shall be processed for payment as described in this section.

Effective Date: 07-06-2001



Section 2743.191 - Reparations fund.

(A)

(1) There is hereby created in the state treasury the reparations fund, which shall be used only for the following purposes:

(a) The payment of awards of reparations that are granted by the attorney general;

(b) The compensation of any personnel needed by the attorney general to administer sections 2743.51 to 2743.72 of the Revised Code;

(c) The compensation of witnesses as provided in division (J) of section 2743.65 of the Revised Code;

(d) Other administrative costs of hearing and determining claims for an award of reparations by the attorney general;

(e) The costs of administering sections 2907.28 and 2969.01 to 2969.06 of the Revised Code;

(f) The costs of investigation and decision-making as certified by the attorney general;

(g) The provision of state financial assistance to victim assistance programs in accordance with sections 109.91 and 109.92 of the Revised Code;

(h) The costs of paying the expenses of sex offense-related examinations and antibiotics pursuant to section 2907.28 of the Revised Code;

(i) The cost of printing and distributing the pamphlet prepared by the attorney general pursuant to section 109.42 of the Revised Code;

(j) Subject to division (D) of section 2743.71 of the Revised Code, the costs associated with the printing and providing of information cards or other printed materials to law enforcement agencies and prosecuting authorities and with publicizing the availability of awards of reparations pursuant to section 2743.71 of the Revised Code;

(k) The payment of costs of administering a DNA specimen collection procedure pursuant to sections 2152.74 and 2901.07 of the Revised Code, of performing DNA analysis of those DNA specimens, and of entering the resulting DNA records regarding those analyses into the DNA database pursuant to section 109.573 of the Revised Code;

(l) The payment of actual costs associated with initiatives by the attorney general for the apprehension, prosecution, and accountability of offenders, and the enhancing of services to crime victims. The amount of payments made pursuant to division (A)(1)(l) of this section during any given fiscal year shall not exceed five per cent of the balance of the reparations fund at the close of the immediately previous fiscal year;

(m) The costs of administering the adult parole authority's supervision pursuant to division (E) of section 2971.05 of the Revised Code of sexually violent predators who are sentenced to a prison term pursuant to division (A)(3) of section 2971.03 of the Revised Code and of offenders who are sentenced to a prison term pursuant to division (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of that section;

(n) Subject to the limit set forth in those sections, the costs of the installation and monitoring of an electronic monitoring device used in the monitoring of a respondent pursuant to an electronic monitoring order issued by a court under division (E)(1)(b) of section 2151.34 or division (E)(1)(b) of section 2903.214 of the Revised Code if the court determines that the respondent is indigent or used in the monitoring of an offender pursuant to an electronic monitoring order issued under division (B)(5) of section 2919.27 of the Revised Code if the court determines that the offender is indigent.

(2) All costs paid pursuant to section 2743.70 of the Revised Code, the portions of license reinstatement fees mandated by division (F)(2)(b) of section 4511.191 of the Revised Code to be credited to the fund, the portions of the proceeds of the sale of a forfeited vehicle specified in division (C)(2) of section 4503.234 of the Revised Code, payments collected by the department of rehabilitation and correction from prisoners who voluntarily participate in an approved work and training program pursuant to division (C)(8)(b)(ii) of section 5145.16 of the Revised Code, and all moneys collected by the state pursuant to its right of subrogation provided in section 2743.72 of the Revised Code shall be deposited in the fund.

(B) In making an award of reparations, the attorney general shall render the award against the state. The award shall be accomplished only through the following procedure, and the following procedure may be enforced by writ of mandamus directed to the appropriate official:

(1) The attorney general shall provide for payment of the claimant or providers in the amount of the award only if the amount of the award is fifty dollars or more.

(2) The expense shall be charged against all available unencumbered moneys in the fund.

(3) If sufficient unencumbered moneys do not exist in the fund, the attorney general shall make application for payment of the award out of the emergency purposes account or any other appropriation for emergencies or contingencies, and payment out of this account or other appropriation shall be authorized if there are sufficient moneys greater than the sum total of then pending emergency purposes account requests or requests for releases from the other appropriations.

(4) If sufficient moneys do not exist in the account or any other appropriation for emergencies or contingencies to pay the award, the attorney general shall request the general assembly to make an appropriation sufficient to pay the award, and no payment shall be made until the appropriation has been made. The attorney general shall make this appropriation request during the current biennium and during each succeeding biennium until a sufficient appropriation is made. If, prior to the time that an appropriation is made by the general assembly pursuant to this division, the fund has sufficient unencumbered funds to pay the award or part of the award, the available funds shall be used to pay the award or part of the award, and the appropriation request shall be amended to request only sufficient funds to pay that part of the award that is unpaid.

(C) The attorney general shall not make payment on a decision or order granting an award until all appeals have been determined and all rights to appeal exhausted, except as otherwise provided in this section. If any party to a claim for an award of reparations appeals from only a portion of an award, and a remaining portion provides for the payment of money by the state, that part of the award calling for the payment of money by the state and not a subject of the appeal shall be processed for payment as described in this section.

(D) The attorney general shall prepare itemized bills for the costs of printing and distributing the pamphlet the attorney general prepares pursuant to section 109.42 of the Revised Code. The itemized bills shall set forth the name and address of the persons owed the amounts set forth in them.

(E) As used in this section, "DNA analysis" and "DNA specimen" have the same meanings as in section 109.573 of the Revised Code.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 01-01-2004; 05-18-2005; 09-29-2005; 01-02-2007; 2007 SB10 01-01-2008; 2008 HB471 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2743.20 - Appeals.

Appeals from orders and judgments of the court of claims lie to the same courts under the same circumstances, as appeals from the court of common pleas of Franklin county, and the same rules of law govern their determination. The decision of the court of claims with respect to an appeal from a decision of the court of claims commissioners is final, and no appeal from the decision of the court of claims lies to any other court.

Effective Date: 09-29-1976



Section 2743.31, 2743.32 - Amended and Renumbered RC 2743.51, 2743.52.

Effective Date: 1976 HB82 09-29-1976



Section 2743.33 to 2743.35 - [Repealed].

Effective Date: 09-29-1976



Section 2743.43 - Expert testimony on liability issues in medical claim.

(A) No person shall be deemed competent to give expert testimony on the liability issues in a medical claim, as defined in section 2305.113 of the Revised Code, unless:

(1) Such person is licensed to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery by the state medical board or by the licensing authority of any state;

(2) Such person devotes three-fourths of the person's professional time to the active clinical practice of medicine or surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, or to its instruction in an accredited university;

(3) The person practices in the same or a substantially similar specialty as the defendant. The court shall not permit an expert in one medical specialty to testify against a health care provider in another medical specialty unless the expert shows both that the standards of care and practice in the two specialties are similar and that the expert has substantial familiarity between the specialties.

(4) If the person is certified in a specialty, the person must be certified by a board recognized by the American board of medical specialties or the American board of osteopathic specialties in a specialty having acknowledged expertise and training directly related to the particular health care matter at issue.

(B) Nothing in division (A) of this section shall be construed to limit the power of the trial court to adjudge the testimony of any expert witness incompetent on any other ground.

(C) Nothing in division (A) of this section shall be construed to limit the power of the trial court to allow the testimony of any other witness, on a matter unrelated to the liability issues in the medical claim, when that testimony is relevant to the medical claim involved.

Effective Date: 04-11-2003; 09-13-2004



Section 2743.48 - Wrongful imprisonment civil action against state.

(A) As used in this section and section 2743.49 of the Revised Code, a "wrongfully imprisoned individual" means an individual who satisfies each of the following:

(1) The individual was charged with a violation of a section of the Revised Code by an indictment or information , and the violation charged was an aggravated felony or felony.

(2) The individual was found guilty of, but did not plead guilty to, the particular charge or a lesser-included offense by the court or jury involved, and the offense of which the individual was found guilty was an aggravated felony or felony.

(3) The individual was sentenced to an indefinite or definite term of imprisonment in a state correctional institution for the offense of which the individual was found guilty.

(4) The individual's conviction was vacated , dismissed, or reversed on appeal, the prosecuting attorney in the case cannot or will not seek any further appeal of right or upon leave of court, and no criminal proceeding is pending, can be brought, or will be brought by any prosecuting attorney, city director of law, village solicitor, or other chief legal officer of a municipal corporation against the individual for any act associated with that conviction.

(5) Subsequent to sentencing and during or subsequent to imprisonment, an error in procedure resulted in the individual's release, or it was determined by the court of common pleas in the county where the underlying criminal action was initiated that the charged offense , including all lesser-included offenses, either was not committed by the individual or was not committed by any person.

(B)

(1) A person may file a civil action to be declared a wrongfully imprisoned individual in the court of common pleas in the county where the underlying criminal action was initiated. That civil action shall be separate from the underlying finding of guilt by the court of common pleas. Upon the filing of a civil action to be determined a wrongfully imprisoned individual, the attorney general shall be served with a copy of the complaint and shall be heard.

(2) When the court of common pleas in the county where the underlying criminal action was initiated determines in a separate civil action that a person is a wrongfully imprisoned individual, the court shall provide the person with a copy of this section and orally inform the person and the person's attorney of the person's rights under this section to commence a civil action against the state in the court of claims because of the person's wrongful imprisonment and to be represented in that civil action by counsel of the person's own choice.

(3) The court described in division (B)(1) of this section shall notify the clerk of the court of claims, in writing and within seven days after the date of the entry of its determination that the person is a wrongfully imprisoned individual, of the name and proposed mailing address of the person and of the fact that the person has the rights to commence a civil action and to have legal representation as provided in this section. The clerk of the court of claims shall maintain in the clerk's office a list of wrongfully imprisoned individuals for whom notices are received under this section and shall create files in the clerk's office for each such individual.

(4) Within sixty days after the date of the entry of the determination by the court of common pleas in the county where the underlying criminal action was initiated that a person is a wrongfully imprisoned individual, the clerk of the court of claims shall forward a preliminary judgment to the president of the controlling board requesting the payment of fifty per cent of the amount described in division (E)(2)(b) of this section to the wrongfully imprisoned individual. The board shall take all actions necessary to cause the payment of that amount out of the emergency purposes special purpose account of the board.

(C)

(1) In a civil action under this section, a wrongfully imprisoned individual has the right to have counsel of the individual's own choice.

(2) If a wrongfully imprisoned individual who is the subject of a court determination as described in division (B) (2) of this section does not commence a civil action under this section within six months after the entry of that determination, the clerk of the court of claims shall send a letter to the wrongfully imprisoned individual, at the address set forth in the notice received from the court of common pleas pursuant to division (B) (3) of this section or to any later address provided by the wrongfully imprisoned individual, that reminds the wrongfully imprisoned individual of the wrongfully imprisoned individual's rights under this section. Until the statute of limitations provided in division (H) of this section expires and unless the wrongfully imprisoned individual commences a civil action under this section, the clerk of the court of claims shall send a similar letter in a similar manner to the wrongfully imprisoned individual at least once each three months after the sending of the first reminder.

(D) Notwithstanding any provisions of this chapter to the contrary, a wrongfully imprisoned individual has and may file a civil action against the state, in the court of claims, to recover a sum of money as described in this section, because of the individual's wrongful imprisonment. The court of claims shall have exclusive, original jurisdiction over such a civil action. The civil action shall proceed, be heard, and be determined as provided in sections 2743.01 to 2743.20 of the Revised Code, except that if a provision of this section conflicts with a provision in any of those sections, the provision in this section controls.

(E)

(1) In a civil action as described in division (D) of this section, the complainant may establish that the claimant is a wrongfully imprisoned individual by submitting to the court of claims a certified copy of the judgment entry of the court of common pleas associated with the claimant's conviction and sentencing, and a certified copy of the entry of the determination of the court of common pleas that the claimant is a wrongfully imprisoned individual under division (B)(2) of this section. No other evidence shall be required of the complainant to establish that the claimant is a wrongfully imprisoned individual, and the claimant shall be irrebuttably presumed to be a wrongfully imprisoned individual.

(2) In a civil action as described in division (D) of this section, upon presentation of requisite proof to the court of claims, a wrongfully imprisoned individual is entitled to receive a sum of money that equals the total of each of the following amounts:

(a) The amount of any fine or court costs imposed and paid, and the reasonable attorney's fees and other expenses incurred by the wrongfully imprisoned individual in connection with all associated criminal proceedings and appeals, and, if applicable, in connection with obtaining the wrongfully imprisoned individual's discharge from confinement in the state correctional institution;

(b) For each full year of imprisonment in the state correctional institution for the offense of which the wrongfully imprisoned individual was found guilty, forty thousand three hundred thirty dollars or the adjusted amount determined by the auditor of state pursuant to section 2743.49 of the Revised Code, and for each part of a year of being so imprisoned, a pro-rated share of forty thousand three hundred thirty dollars or the adjusted amount determined by the auditor of state pursuant to section 2743.49 of the Revised Code;

(c) Any loss of wages, salary, or other earned income that directly resulted from the wrongfully imprisoned individual's arrest, prosecution, conviction, and wrongful imprisonment;

(d) The amount of the following cost debts the department of rehabilitation and correction recovered from the wrongfully imprisoned individual who was in custody of the department or under the department's supervision:

(i) Any user fee or copayment for services at a detention facility, including, but not limited to, a fee or copayment for sick call visits;

(ii) The cost of housing and feeding the wrongfully imprisoned individual in a detention facility;

(iii) The cost of supervision of the wrongfully imprisoned individual;

(iv) The cost of any ancillary services provided to the wrongfully imprisoned individual.

(F)

(1) If the court of claims determines in a civil action as described in division (D) of this section that the complainant is a wrongfully imprisoned individual, it shall enter judgment for the wrongfully imprisoned individual in the amount of the sum of money to which the wrongfully imprisoned individual is entitled under division (E)(2) of this section. In determining that sum, the court of claims shall not take into consideration any expenses incurred by the state or any of its political subdivisions in connection with the arrest, prosecution, and imprisonment of the wrongfully imprisoned individual, including, but not limited to, expenses for food, clothing, shelter, and medical services. The court shall reduce that sum by the amount of the payment to the wrongfully imprisoned individual described in division (B) (4) of this section.

(2) If the wrongfully imprisoned individual was represented in the civil action under this section by counsel of the wrongfully imprisoned individual's own choice, the court of claims shall include in the judgment entry referred to in division (F)(1) of this section an award for the reasonable attorney's fees of that counsel. These fees shall be paid as provided in division (G) of this section.

(3) The state consents to be sued by a wrongfully imprisoned individual because the imprisonment was wrongful, and to liability on its part because of that fact, only as provided in this section. However, this section does not affect any liability of the state or of its employees to a wrongfully imprisoned individual on a claim for relief that is not based on the fact of the wrongful imprisonment, including, but not limited to, a claim for relief that arises out of circumstances occurring during the wrongfully imprisoned individual's confinement in the state correctional institution.

(G) The clerk of the court of claims shall forward a certified copy of a judgment under division (F) of this section to the president of the controlling board. The board shall take all actions necessary to cause the payment of the judgment out of the emergency purposes special purpose account of the board.

(H) To be eligible to recover a sum of money as described in this section because of wrongful imprisonment, both of the following shall apply to a wrongfully imprisoned individual:

(1) The wrongfully imprisoned individual shall not have been, prior to September 24, 1986, the subject of an act of the general assembly that authorized an award of compensation for the wrongful imprisonment or have been the subject of an action before the former sundry claims board that resulted in an award of compensation for the wrongful imprisonment.

(2) The wrongfully imprisoned individual shall commence a civil action under this section in the court of claims no later than two years after the date of the entry of the determination of the court of common pleas that the individual is a wrongfully imprisoned individual under division (B)(2) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 04-09-2003



Section 2743.49 - Adjusting amount recoverable for wrongful imprisonment.

(A)

(1) In January of each odd-numbered year, the auditor of state, in accordance with this division and division (A)(2) of this section, shall adjust the actual dollar figure specified in division (E)(2)(b) of section 2743.48 of the Revised Code or the actual dollar amount determined pursuant to this section. The adjustment shall be based on the yearly average of the previous two years of the consumer price index for all urban consumers or its successive equivalent, as determined by the United States department of labor, bureau of labor statistics, or its successor in responsibility, for all items, Series A.

Using the yearly average for the immediately preceding even-numbered year as the base year, the auditor of state shall compare the most current average consumer price index with that determined in the preceding odd-numbered year and shall determine the percentage increase or decrease. The auditor of state shall multiply the percentage increase or decrease by the actual dollar figure specified in division (E)(2)(b) of section 2743.48 of the Revised Code or the actual dollar figure determined under this section for the previous odd-numbered year and shall add the product to or subtract the product from its corresponding actual dollar figure, as applicable, for the previous odd-numbered year.

(2) The auditor of state shall calculate the adjustment under division (A)(1) of this section on or before the thirty-first day of January of each odd-numbered year. The auditor of state shall base the adjustment on the most current consumer price index that is described in division (A)(1) of this section and that is in effect as of the first day of January of each odd-numbered year.

(B)

(1) The auditor of state shall certify the calculations made under division (A) of this section on or before the thirty-first day of January of each odd-numbered year.

(2) On or before the fifteenth day of February of each odd-numbered year, the auditor of state shall prepare a report setting forth the amount that a wrongfully imprisoned individual is entitled to for each full year of imprisonment in the state correctional institution for the offense of which the wrongfully imprisoned individual was found guilty as provided in division (E)(2)(b) of section 2743.48 of the Revised Code and as calculated in accordance with this section. The report and all documents relating to the calculations contained in the report are public records. The report shall contain an indication of the period in which the calculated amount applies, a summary of how the amount was calculated, and a statement that the report and all related documents are available for inspection and copying at the office of the auditor of state.

(3) On or before the fifteenth day of February of each odd-numbered year, the auditor of state shall transmit the report to the general assembly and to the court of claims.

Effective Date: 04-09-2003; 04-05-2007; 2008 HB562 09-22-2008



Section 2743.51 - Reparation award to victim of crime definitions.

As used in sections 2743.51 to 2743.72 of the Revised Code:

(A) "Claimant" means both of the following categories of persons:

(1) Any of the following persons who claim an award of reparations under sections 2743.51 to 2743.72 of the Revised Code:

(a) A victim who was one of the following at the time of the criminally injurious conduct:

(i) A resident of the United States;

(ii) A resident of a foreign country the laws of which permit residents of this state to recover compensation as victims of offenses committed in that country.

(b) A dependent of a deceased victim who is described in division (A)(1)(a) of this section;

(c) A third person, other than a collateral source, who legally assumes or voluntarily pays the obligations of a victim, or of a dependent of a victim, who is described in division (A)(1)(a) of this section, which obligations are incurred as a result of the criminally injurious conduct that is the subject of the claim and may include, but are not limited to, medical or burial expenses;

(d) A person who is authorized to act on behalf of any person who is described in division (A)(1)(a), (b), or (c) of this section;

(e) The estate of a deceased victim who is described in division (A)(1)(a) of this section.

(2) Any of the following persons who claim an award of reparations under sections 2743.51 to 2743.72 of the Revised Code:

(a) A victim who had a permanent place of residence within this state at the time of the criminally injurious conduct and who, at the time of the criminally injurious conduct, complied with any one of the following:

(i) Had a permanent place of employment in this state;

(ii) Was a member of the regular armed forces of the United States or of the United States coast guard or was a full-time member of the Ohio organized militia or of the United States army reserve, naval reserve, or air force reserve;

(iii) Was retired and receiving social security or any other retirement income;

(iv) Was sixty years of age or older;

(v) Was temporarily in another state for the purpose of receiving medical treatment;

(vi) Was temporarily in another state for the purpose of performing employment-related duties required by an employer located within this state as an express condition of employment or employee benefits;

(vii) Was temporarily in another state for the purpose of receiving occupational, vocational, or other job-related training or instruction required by an employer located within this state as an express condition of employment or employee benefits;

(viii) Was a full-time student at an academic institution, college, or university located in another state;

(ix) Had not departed the geographical boundaries of this state for a period exceeding thirty days or with the intention of becoming a citizen of another state or establishing a permanent place of residence in another state.

(b) A dependent of a deceased victim who is described in division (A)(2)(a) of this section;

(c) A third person, other than a collateral source, who legally assumes or voluntarily pays the obligations of a victim, or of a dependent of a victim, who is described in division (A)(2)(a) of this section, which obligations are incurred as a result of the criminally injurious conduct that is the subject of the claim and may include, but are not limited to, medical or burial expenses;

(d) A person who is authorized to act on behalf of any person who is described in division (A)(2)(a), (b), or (c) of this section;

(e) The estate of a deceased victim who is described in division (A)(2)(a) of this section.

(B) "Collateral source" means a source of benefits or advantages for economic loss otherwise reparable that the victim or claimant has received, or that is readily available to the victim or claimant, from any of the following sources:

(1) The offender;

(2) The government of the United States or any of its agencies, a state or any of its political subdivisions, or an instrumentality of two or more states, unless the law providing for the benefits or advantages makes them excess or secondary to benefits under sections 2743.51 to 2743.72 of the Revised Code;

(3) Social security, medicare, and medicaid;

(4) State-required, temporary, nonoccupational disability insurance;

(5) Workers' compensation;

(6) Wage continuation programs of any employer;

(7) Proceeds of a contract of insurance payable to the victim for loss that the victim sustained because of the criminally injurious conduct;

(8) A contract providing prepaid hospital and other health care services, or benefits for disability;

(9) That portion of the proceeds of all contracts of insurance payable to the claimant on account of the death of the victim that exceeds fifty thousand dollars;

(10) Any compensation recovered or recoverable under the laws of another state, district, territory, or foreign country because the victim was the victim of an offense committed in that state, district, territory, or country.

"Collateral source" does not include any money, or the monetary value of any property, that is subject to sections 2969.01 to 2969.06 of the Revised Code or that is received as a benefit from the Ohio public safety officers death benefit fund created by section 742.62 of the Revised Code.

(C) "Criminally injurious conduct" means one of the following:

(1) For the purposes of any person described in division (A)(1) of this section, any conduct that occurs or is attempted in this state; poses a substantial threat of personal injury or death; and is punishable by fine, imprisonment, or death, or would be so punishable but for the fact that the person engaging in the conduct lacked capacity to commit the crime under the laws of this state. Criminally injurious conduct does not include conduct arising out of the ownership, maintenance, or use of a motor vehicle, except when any of the following applies:

(a) The person engaging in the conduct intended to cause personal injury or death;

(b) The person engaging in the conduct was using the vehicle to flee immediately after committing a felony or an act that would constitute a felony but for the fact that the person engaging in the conduct lacked the capacity to commit the felony under the laws of this state;

(c) The person engaging in the conduct was using the vehicle in a manner that constitutes an OVI violation;

(d) The conduct occurred on or after July 25, 1990, and the person engaging in the conduct was using the vehicle in a manner that constitutes a violation of section 2903.08 of the Revised Code;

(e) The person engaging in the conduct acted in a manner that caused serious physical harm to a person and that constituted a violation of section 4549.02 or 4549.021 of the Revised Code.

(2) For the purposes of any person described in division (A)(2) of this section, any conduct that occurs or is attempted in another state, district, territory, or foreign country; poses a substantial threat of personal injury or death; and is punishable by fine, imprisonment, or death, or would be so punishable but for the fact that the person engaging in the conduct lacked capacity to commit the crime under the laws of the state, district, territory, or foreign country in which the conduct occurred or was attempted. Criminally injurious conduct does not include conduct arising out of the ownership, maintenance, or use of a motor vehicle, except when any of the following applies:

(a) The person engaging in the conduct intended to cause personal injury or death;

(b) The person engaging in the conduct was using the vehicle to flee immediately after committing a felony or an act that would constitute a felony but for the fact that the person engaging in the conduct lacked the capacity to commit the felony under the laws of the state, district, territory, or foreign country in which the conduct occurred or was attempted;

(c) The person engaging in the conduct was using the vehicle in a manner that constitutes an OVI violation;

(d) The conduct occurred on or after July 25, 1990, the person engaging in the conduct was using the vehicle in a manner that constitutes a violation of any law of the state, district, territory, or foreign country in which the conduct occurred, and that law is substantially similar to a violation of section 2903.08 of the Revised Code;

(e) The person engaging in the conduct acted in a manner that caused serious physical harm to a person and that constituted a violation of any law of the state, district, territory, or foreign country in which the conduct occurred, and that law is substantially similar to section 4549.02 or 4549.021 of the Revised Code.

(3) For the purposes of any person described in division (A)(1) or (2) of this section, terrorism that occurs within or outside the territorial jurisdiction of the United States.

(D) "Dependent" means an individual wholly or partially dependent upon the victim for care and support, and includes a child of the victim born after the victim's death.

(E) "Economic loss" means economic detriment consisting only of allowable expense, work loss, funeral expense, unemployment benefits loss, replacement services loss, cost of crime scene cleanup, and cost of evidence replacement. If criminally injurious conduct causes death, economic loss includes a dependent's economic loss and a dependent's replacement services loss. Noneconomic detriment is not economic loss; however, economic loss may be caused by pain and suffering or physical impairment.

(F)

(1) "Allowable expense" means reasonable charges incurred for reasonably needed products, services, and accommodations, including those for medical care, rehabilitation, rehabilitative occupational training, and other remedial treatment and care and including replacement costs for hearing aids; dentures, retainers, and other dental appliances; canes, walkers, and other mobility tools; and eyeglasses and other corrective lenses. It does not include that portion of a charge for a room in a hospital, clinic, convalescent home, nursing home, or any other institution engaged in providing nursing care and related services in excess of a reasonable and customary charge for semiprivate accommodations, unless accommodations other than semiprivate accommodations are medically required.

(2) An immediate family member of a victim of criminally injurious conduct that consists of a homicide, a sexual assault, domestic violence, or a severe and permanent incapacitating injury resulting in paraplegia or a similar life-altering condition, who requires psychiatric care or counseling as a result of the criminally injurious conduct, may be reimbursed for that care or counseling as an allowable expense through the victim's application. The cumulative allowable expense for care or counseling of that nature shall not exceed two thousand five hundred dollars for each immediate family member of a victim of that type and seven thousand five hundred dollars in the aggregate for all immediate family members of a victim of that type.

(3) A family member of a victim who died as a proximate result of criminally injurious conduct may be reimbursed as an allowable expense through the victim's application for wages lost and travel expenses incurred in order to attend criminal justice proceedings arising from the criminally injurious conduct. The cumulative allowable expense for wages lost and travel expenses incurred by a family member to attend criminal justice proceedings shall not exceed five hundred dollars for each family member of the victim and two thousand dollars in the aggregate for all family members of the victim.

(4)

(a) "Allowable expense" includes reasonable expenses and fees necessary to obtain a guardian's bond pursuant to section 2109.04 of the Revised Code when the bond is required to pay an award to a fiduciary on behalf of a minor or other incompetent.

(b) "Allowable expense" includes attorney's fees not exceeding one thousand dollars, at a rate not exceeding one hundred dollars per hour, incurred to successfully obtain a restraining order, custody order, or other order to physically separate a victim from an offender. Attorney's fees for the services described in this division may include an amount for reasonable travel time incurred to attend court hearings, not exceeding three hours round-trip for each court hearing, assessed at a rate not exceeding thirty dollars per hour.

(G) "Work loss" means loss of income from work that the injured person would have performed if the person had not been injured and expenses reasonably incurred by the person to obtain services in lieu of those the person would have performed for income, reduced by any income from substitute work actually performed by the person, or by income the person would have earned in available appropriate substitute work that the person was capable of performing but unreasonably failed to undertake.

(H) "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the injured person would have performed, not for income, but for the benefit of the person's self or family, if the person had not been injured.

(I) "Dependent's economic loss" means loss after a victim's death of contributions of things of economic value to the victim's dependents, not including services they would have received from the victim if the victim had not suffered the fatal injury, less expenses of the dependents avoided by reason of the victim's death. If a minor child of a victim is adopted after the victim's death, the minor child continues after the adoption to incur a dependent's economic loss as a result of the victim's death. If the surviving spouse of a victim remarries, the surviving spouse continues after the remarriage to incur a dependent's economic loss as a result of the victim's death.

(J) "Dependent's replacement services loss" means loss reasonably incurred by dependents after a victim's death in obtaining ordinary and necessary services in lieu of those the victim would have performed for their benefit if the victim had not suffered the fatal injury, less expenses of the dependents avoided by reason of the victim's death and not subtracted in calculating the dependent's economic loss. If a minor child of a victim is adopted after the victim's death, the minor child continues after the adoption to incur a dependent's replacement services loss as a result of the victim's death. If the surviving spouse of a victim remarries, the surviving spouse continues after the remarriage to incur a dependent's replacement services loss as a result of the victim's death.

(K) "Noneconomic detriment" means pain, suffering, inconvenience, physical impairment, or other nonpecuniary damage.

(L) "Victim" means a person who suffers personal injury or death as a result of any of the following:

(1) Criminally injurious conduct;

(2) The good faith effort of any person to prevent criminally injurious conduct;

(3) The good faith effort of any person to apprehend a person suspected of engaging in criminally injurious conduct.

(M) "Contributory misconduct" means any conduct of the claimant or of the victim through whom the claimant claims an award of reparations that is unlawful or intentionally tortious and that, without regard to the conduct's proximity in time or space to the criminally injurious conduct, has a causal relationship to the criminally injurious conduct that is the basis of the claim.

(N)

(1) "Funeral expense" means any reasonable charges that are not in excess of seven thousand five hundred dollars per funeral and that are incurred for expenses directly related to a victim's funeral, cremation, or burial and any wages lost or travel expenses incurred by a family member of a victim in order to attend the victim's funeral, cremation, or burial.

(2) An award for funeral expenses shall be applied first to expenses directly related to the victim's funeral, cremation, or burial. An award for wages lost or travel expenses incurred by a family member of the victim shall not exceed five hundred dollars for each family member and shall not exceed in the aggregate the difference between seven thousand five hundred dollars and expenses that are reimbursed by the program and that are directly related to the victim's funeral, cremation, or burial.

(O) "Unemployment benefits loss" means a loss of unemployment benefits pursuant to Chapter 4141. of the Revised Code when the loss arises solely from the inability of a victim to meet the able to work, available for suitable work, or the actively seeking suitable work requirements of division (A)(4)(a) of section 4141.29 of the Revised Code.

(P) "OVI violation" means any of the following:

(1) A violation of section 4511.19 of the Revised Code, of any municipal ordinance prohibiting the operation of a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them, or of any municipal ordinance prohibiting the operation of a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine;

(2) A violation of division (A)(1) of section 2903.06 of the Revised Code;

(3) A violation of division (A)(2), (3), or (4) of section 2903.06 of the Revised Code or of a municipal ordinance substantially similar to any of those divisions, if the offender was under the influence of alcohol, a drug of abuse, or a combination of them, at the time of the commission of the offense;

(4) For purposes of any person described in division (A)(2) of this section, a violation of any law of the state, district, territory, or foreign country in which the criminally injurious conduct occurred, if that law is substantially similar to a violation described in division (P)(1) or (2) of this section or if that law is substantially similar to a violation described in division (P)(3) of this section and the offender was under the influence of alcohol, a drug of abuse, or a combination of them, at the time of the commission of the offense.

(Q) "Pendency of the claim" for an original reparations application or supplemental reparations application means the period of time from the date the criminally injurious conduct upon which the application is based occurred until the date a final decision, order, or judgment concerning that original reparations application or supplemental reparations application is issued.

(R) "Terrorism" means any activity to which all of the following apply:

(1) The activity involves a violent act or an act that is dangerous to human life.

(2) The act described in division (R)(1) of this section is committed within the territorial jurisdiction of the United States and is a violation of the criminal laws of the United States, this state, or any other state or the act described in division (R)(1) of this section is committed outside the territorial jurisdiction of the United States and would be a violation of the criminal laws of the United States, this state, or any other state if committed within the territorial jurisdiction of the United States.

(3) The activity appears to be intended to do any of the following:

(a) Intimidate or coerce a civilian population;

(b) Influence the policy of any government by intimidation or coercion;

(c) Affect the conduct of any government by assassination or kidnapping.

(4) The activity occurs primarily outside the territorial jurisdiction of the United States or transcends the national boundaries of the United States in terms of the means by which the activity is accomplished, the person or persons that the activity appears intended to intimidate or coerce, or the area or locale in which the perpetrator or perpetrators of the activity operate or seek asylum.

(S) "Transcends the national boundaries of the United States" means occurring outside the territorial jurisdiction of the United States in addition to occurring within the territorial jurisdiction of the United States.

(T) "Cost of crime scene cleanup" means any of the following:

(1) The replacement cost for items of clothing removed from a victim in order to make an assessment of possible physical harm or to treat physical harm;

(2) Reasonable and necessary costs of cleaning the scene and repairing, for the purpose of personal security, property damaged at the scene where the criminally injurious conduct occurred, not to exceed seven hundred fifty dollars in the aggregate per claim.

(U) "Cost of evidence replacement" means costs for replacement of property confiscated for evidentiary purposes related to the criminally injurious conduct, not to exceed seven hundred fifty dollars in the aggregate per claim.

(V) "Provider" means any person who provides a victim or claimant with a product, service, or accommodations that are an allowable expense or a funeral expense.

(W) "Immediate family member" means an individual who resided in the same permanent household as a victim at the time of the criminally injurious conduct and who is related to the victim by affinity or consanguinity.

(X) "Family member" means an individual who is related to a victim by affinity or consanguinity.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 08-17-2006; 04-04-2007



Section 2743.52 - Awards of reparations for economic loss arising from criminally injurious conduct.

(A) The attorney general shall make awards of reparations for economic loss arising from criminally injurious conduct, if satisfied by a preponderance of the evidence that the requirements for an award of reparations have been met.

(B) A court of claims panel of commissioners or a judge of the court of claims has appellate jurisdiction to order awards of reparations for economic loss arising from criminally injurious conduct, if satisfied by a preponderance of the evidence that the requirements for an award of reparations have been met.

(C) A decision of the attorney general, an order of a court of claims panel of commissioners, or the judgment of a judge of the court of claims concerning an OVI violation shall not be used as the basis for any civil or criminal action and shall not be admissible as evidence in any civil or criminal proceeding.

Effective Date: 01-01-2004



Section 2743.521 - Auditing fee bill payments and adjust fee bill reimbursements.

(A) For claims for medical, psychological, dental, chiropractic, hospital, physical therapy, and nursing services, the attorney general may audit fee bill payments and adjust fee bill reimbursements in accordance with appropriate cost containment and reimbursement guidelines adopted by the administrator of workers compensation.

(B) A medical provider that accepts payment for medical care-related allowable expenses as part of an award of reparations shall not seek reimbursement for any part of those allowable expenses from the victim or the claimant who was granted the award. This division does not prohibit the medical provider from seeking reimbursement from a collateral source.

Effective Date: 07-01-2000



Section 2743.53 - Appeals.

(A) A court of claims panel of commissioners shall hear and determine all matters relating to appeals from decisions of the attorney general pursuant to sections 2743.51 to 2743.72 of the Revised Code.

(B) A judge of the court of claims shall hear and determine all matters relating to appeals from decisions or orders of a panel of commissioners of the court of claims.

Effective Date: 07-01-2000



Section 2743.531 - Court of claims victims of crime fund.

The court of claims victims of crime fund is hereby created in the state treasury. The fund shall be used to pay the compensation of the court of claims commissioners, the compensation of judges of the court of claims necessary to hear and determine appeals from the commissioners, the compensation of any court of claims personnel needed to administer sections 2743.51 to 2743.72 of the Revised Code, and other administrative expenses of hearing and determining appeals by court of claims commissioners and judges.

At the beginning of each fiscal year, the director of budget and management shall transfer cash from the reparations fund to the court of claims victims of crime fund in an amount sufficient to make the cash balance in the court of claims victims of crime fund equal to the sum of the appropriation for that fiscal year and all prior fiscal year encumbrances. If the appropriation from the court of claims victims of crime fund is increased during the fiscal year, the director shall transfer cash from the reparations fund to the court of claims victims of crime fund in an amount equal to the increase in the appropriation.

Effective Date: 07-01-2000



Section 2743.54 - Appointment and compensation of court of claims commissioners.

(A) The supreme court shall appoint at least three court of claims commissioners to hear and determine all matters relating to appeals from decisions of the attorney general pursuant to sections 2743.51 to 2743.72 of the Revised Code. Each commissioner shall be an attorney who has been licensed to practice law in this state for at least three years prior to appointment and shall serve at the pleasure of the supreme court and under the administrative supervision of the clerk of the court of claims.

(B) The supreme court shall fix the compensation of the court of claims commissioners, and the compensation shall be paid out of the court of claims victims of crime fund.

Effective Date: 07-01-2000



Section 2743.55 - Determination of claims for an award of reparations.

(A) The attorney general, a court of claims panel of commissioners, or a judge of the court of claims shall determine all matters relating to claims for an award of reparations. The attorney general, a court of claims panel of commissioners, or a judge of the court of claims may order law enforcement officers to provide copies of any information or data gathered in the investigation of the criminally injurious conduct that is the basis of any claim to enable the attorney general, a court of claims panel of commissioners, or a judge of the court of claims to determine whether, and the extent to which, a claimant qualifies for an award of reparations.

(B) A court of claims panel of commissioners shall sit in Franklin county.

Effective Date: 07-01-2000



Section 2743.56 - Application for award of reparations.

(A) A claim for an award of reparations shall be commenced by filing an application for an award of reparations with the attorney general. The application may be filed by mail. If the application is filed by mail, the post-marked date of the application shall be considered the filing date of the application. The application shall be in a form prescribed by the attorney general and shall include a release authorizing the attorney general and the court of claims to obtain any report, document, or information that relates to the determination of the claim for an award of reparations that is requested in the application.

(B) All applications for an award of reparations shall be filed as follows:

(1) If the victim of the criminally injurious conduct was a minor, within two years of the victim's eighteenth birthday or within two years from the date a complaint, indictment, or information is filed against the alleged offender, whichever is later. This division does not require that a complaint, indictment, or information be filed against an alleged offender in order for an application for an award of reparations to be filed pertaining to a victim who was a minor if the application is filed within two years of the victim's eighteenth birthday, and does not affect the provisions of section 2743.64 of the Revised Code.

(2) If the victim of the criminally injurious conduct was an adult, at any time after the occurrence of the criminally injurious conduct.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-2000; 04-04-2007



Section 2743.57 - [Repealed].

Effective Date: 07-01-2000



Section 2743.58 - Immunity from civil liability.

The prosecuting attorney and any officer or employee of the office of the prosecuting attorney or of the law enforcement agency shall be immune from any civil liability that might otherwise be incurred as the result of providing information on criminally injurious conduct and related matters to the attorney general.

Effective Date: 07-01-2000



Section 2743.59 - Investigating claim for award of reparations.

(A) The attorney general shall fully investigate a claim for an award of reparations, regardless of whether any person is prosecuted for or convicted of committing the criminally injurious conduct alleged in the application. After completing the investigation, the attorney general shall make a written finding of fact and decision concerning an award of reparations.

(B)

(1) The attorney general may require the claimant to supplement the application for an award of reparations with any further information or documentary materials, including any medical report readily available, that may lead to any relevant facts in the determination of whether, and the extent to which, a claimant qualifies for an award of reparations. The attorney general may depose any witness, including the claimant, pursuant to Civil Rules 28, 30, and 45.

(2)

(a) For the purpose of determining whether, and the extent to which, a claimant qualifies for an award of reparations, the attorney general may issue subpoenas and subpoenas duces tecum to compel any person or entity, including any collateral source, that provided, will provide, or would have provided to the victim any income, benefit, advantage, product, service, or accommodation, including any medical care or other income, benefit, advantage, product, service, or accommodation that might qualify as an allowable expense or a funeral expense, to produce materials to the attorney general that are relevant to the income, benefit, advantage, product, service, or accommodation that was, will be, or would have been so provided and to the attorney general's determination.

(b) If the attorney general issues a subpoena or subpoena duces tecum under division (B)(2)(a) of this section and if the materials that the attorney general requires to be produced are located outside this state, the attorney general may designate one or more representatives, including officials of the state in which the materials are located, to inspect the materials on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states. The person or entity subpoenaed may make the materials available to the attorney general at a convenient location within the state.

(c) At any time before the return day specified in the subpoena or subpoena duces tecum issued under division (B)(2)(a) of this section or within twenty days after the subpoena or subpoena duces tecum has been served, whichever period is shorter, the person or entity subpoenaed may file with a judge of the court of claims a petition to extend the return day or to modify or quash the subpoena or subpoena duces tecum. The petition shall state good cause.

(d) A person or entity who is subpoenaed under division (B)(2)(a) of this section shall comply with the terms of the subpoena or subpoena duces tecum unless otherwise provided by an order of a judge of the court of claims entered prior to the day for return contained in the subpoena or as extended by the court. If a person or entity fails without lawful excuse to obey a subpoena or subpoena duces tecum issued under division (B)(2)(a) of this section or to produce relevant materials, the attorney general may apply to a judge of the court of claims for and obtain an order adjudging the person or entity in contempt of court.

(C) The finding of fact and decision that is issued by the attorney general pursuant to division (A) of this section shall contain all of the following:

(1) Whether the criminally injurious conduct that is the basis for the application did occur, the date on which the conduct occurred, and the exact nature of the conduct;

(2) Whether the criminally injurious conduct was reported to a law enforcement officer or agency, the date on which the conduct was reported, the name of the person who reported the conduct, and the reasons why the conduct was not reported to a law enforcement officer or agency ;

(3) The exact nature of the injuries that the victim sustained as a result of the criminally injurious conduct;

(4) A specific list of the economic loss that was sustained as a result of the criminally injurious conduct by the victim, the claimant, or a dependent;

(5) A specific list of any benefits or advantages that the victim, the claimant, or a dependent has received or is entitled to receive from any collateral source for economic loss that resulted from the conduct and whether a collateral source would have reimbursed the claimant for a particular expense if a timely claim had been made, and the extent to which the expenses likely would have been reimbursed by the collateral source;

(6) A description of any evidence in support of contributory misconduct by the claimant or by the victim through whom the claimant claims an award of reparations, whether the victim has been convicted of a felony or has a record of felony arrests under the laws of this state, another state, or the United States, whether disqualifying conditions exist under division (E) of section 2743.60 of the Revised Code, and whether there is evidence that the victim engaged in an ongoing course of criminal conduct within five years or less of the criminally injurious conduct that is the subject of the claim;

(7) Whether the victim of the criminally injurious conduct was a minor;

(8) If the victim of the criminally injurious conduct was a minor, whether a complaint, indictment, or information was filed against the alleged offender and, if such a filing occurred, its date;

(9) Any information that is relevant to the claim for an award of reparations.

(D) The decision that is issued by the attorney general pursuant to division (A) of this section shall contain all of the following:

(1) A statement as to whether a claimant is eligible for an award of reparations, whether payments made pursuant to the award are to be made to the claimant, to a provider, or jointly to the claimant and a provider, and the amount of the payments to the claimant or provider;

(2) A statement as to whether any of the payments made pursuant to the award should be paid in a lump sum or in installments;

(3) If the attorney general decides that an award not be made to the claimant, the reasons for that decision.

(E) The attorney general shall make a written finding of fact and decision in accordance with sections 2743.51 to 2743.72 of the Revised Code within one hundred twenty days after receiving the claim application. The attorney general may extend the one-hundred-twenty-day time limit and shall record in writing specific reasons to justify the extension. The attorney general shall notify the claimant of the extension and of the reasons for the extension. The attorney general shall serve a copy of its written finding of fact and decision upon the claimant.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-2000



Section 2743.60 - Denial of claim or reduction of award of reparations.

(A) The attorney general, a court of claims panel of commissioners, or a judge of the court of claims shall not make or order an award of reparations to a claimant if the criminally injurious conduct upon which the claimant bases a claim never was reported to a law enforcement officer or agency.

(B)

(1) The attorney general, a panel of commissioners, or a judge of the court of claims shall not make or order an award of reparations to a claimant if any of the following apply:

(a) The claimant is the offender or an accomplice of the offender who committed the criminally injurious conduct, or the award would unjustly benefit the offender or accomplice.

(b) Except as provided in division (B)(2) of this section, both of the following apply:

(i) The victim was a passenger in a motor vehicle and knew or reasonably should have known that the driver was under the influence of alcohol, a drug of abuse, or both.

(ii) The claimant is seeking compensation for injuries proximately caused by the driver described in division (B)(1)(b)(i) of this section being under the influence of alcohol, a drug of abuse, or both.

(c) Both of the following apply:

(i) The victim was under the influence of alcohol, a drug of abuse, or both and was a passenger in a motor vehicle and, if sober, should have reasonably known that the driver was under the influence of alcohol, a drug of abuse, or both.

(ii) The claimant is seeking compensation for injuries proximately caused by the driver described in division (B)(1)(b)(i) of this section being under the influence of alcohol, a drug of abuse, or both.

(2) Division (B)(1)(b) of this section does not apply if on the date of the occurrence of the criminally injurious conduct, the victim was under sixteen years of age or was at least sixteen years of age but less than eighteen years of age and was riding with a parent, guardian, or care-provider.

(C) The attorney general, a panel of commissioners, or a judge of the court of claims, upon a finding that the claimant or victim has not fully cooperated with appropriate law enforcement agencies, may deny a claim or reconsider and reduce an award of reparations.

(D) The attorney general, a panel of commissioners, or a judge of the court of claims shall reduce an award of reparations or deny a claim for an award of reparations that is otherwise payable to a claimant to the extent that the economic loss upon which the claim is based is recouped from other persons, including collateral sources. If an award is reduced or a claim is denied because of the expected recoupment of all or part of the economic loss of the claimant from a collateral source, the amount of the award or the denial of the claim shall be conditioned upon the claimant's economic loss being recouped by the collateral source. If the award or denial is conditioned upon the recoupment of the claimant's economic loss from a collateral source and it is determined that the claimant did not unreasonably fail to present a timely claim to the collateral source and will not receive all or part of the expected recoupment, the claim may be reopened and an award may be made in an amount equal to the amount of expected recoupment that it is determined the claimant will not receive from the collateral source.

If the claimant recoups all or part of the economic loss upon which the claim is based from any other person or entity, including a collateral source, the attorney general may recover pursuant to section 2743.72 of the Revised Code the part of the award that represents the economic loss for which the claimant received the recoupment from the other person or entity.

(E)

(1) Except as otherwise provided in division (E)(2) of this section, the attorney general, a panel of commissioners, or a judge of the court of claims shall not make an award to a claimant if any of the following applies:

(a) The victim was convicted of a felony within ten years prior to the criminally injurious conduct that gave rise to the claim or is convicted of a felony during the pendency of the claim.

(b) The claimant was convicted of a felony within ten years prior to the criminally injurious conduct that gave rise to the claim or is convicted of a felony during the pendency of the claim.

(c) It is proved by a preponderance of the evidence that the victim or the claimant engaged, within ten years prior to the criminally injurious conduct that gave rise to the claim or during the pendency of the claim, in an offense of violence, a violation of section 2925.03 of the Revised Code, or any substantially similar offense that also would constitute a felony under the laws of this state, another state, or the United States.

(d) The claimant was convicted of a violation of section 2919.22 or 2919.25 of the Revised Code, or of any state law or municipal ordinance substantially similar to either section, within ten years prior to the criminally injurious conduct that gave rise to the claim or during the pendency of the claim.

(e) It is proved by a preponderance of the evidence that the victim at the time of the criminally injurious conduct that gave rise to the claim engaged in conduct that was a felony violation of section 2925.11 of the Revised Code or engaged in any substantially similar conduct that would constitute a felony under the laws of this state, another state, or the United States.

(2) The attorney general, a panel of commissioners, or a judge of the court of claims may make an award to a minor dependent of a deceased victim for dependent's economic loss or for counseling pursuant to division (F)(2) of section 2743.51 of the Revised Code if the minor dependent is not ineligible under division (E)(1) of this section due to the minor dependent's criminal history and if the victim was not killed while engaging in illegal conduct that contributed to the criminally injurious conduct that gave rise to the claim. For purposes of this section, the use of illegal drugs by the deceased victim shall not be deemed to have contributed to the criminally injurious conduct that gave rise to the claim.

(F) In determining whether to make an award of reparations pursuant to this section, the attorney general or panel of commissioners shall consider whether there was contributory misconduct by the victim or the claimant. The attorney general, a panel of commissioners, or a judge of the court of claims shall reduce an award of reparations or deny a claim for an award of reparations to the extent it is determined to be reasonable because of the contributory misconduct of the claimant or the victim.

When the attorney general decides whether a claim should be denied because of an allegation of contributory misconduct, the burden of proof on the issue of that alleged contributory misconduct shall be upon the claimant, if either of the following apply:

(1) The victim was convicted of a felony more than ten years prior to the criminally injurious conduct that is the subject of the claim or has a record of felony arrests under the laws of this state, another state, or the United States.

(2) There is good cause to believe that the victim engaged in an ongoing course of criminal conduct within five years or less of the criminally injurious conduct that is the subject of the claim.

(G) The attorney general, a panel of commissioners, or a judge of the court of claims shall not make an award of reparations to a claimant if the criminally injurious conduct that caused the injury or death that is the subject of the claim occurred to a victim who was an adult and while the victim, after being convicted of or pleading guilty to an offense, was serving a sentence of imprisonment in any detention facility, as defined in section 2921.01 of the Revised Code.

(H) If a claimant unreasonably fails to present a claim timely to a source of benefits or advantages that would have been a collateral source and that would have reimbursed the claimant for all or a portion of a particular expense, the attorney general, a panel of commissioners, or a judge of the court of claims may reduce an award of reparations or deny a claim for an award of reparations to the extent that it is reasonable to do so.

(I) Reparations payable to a victim and to all other claimants sustaining economic loss because of injury to or the death of that victim shall not exceed fifty thousand dollars in the aggregate. If the attorney general, a panel of commissioners, or a judge of the court of claims reduces an award under division (F) of this section, the maximum aggregate amount of reparations payable under this division shall be reduced proportionately to the reduction under division (F) of this section.

(J) Nothing in this section shall be construed to prohibit an award to a claimant whose claim is based on the claimant's being a victim of a violation of section 2905.32 of the Revised Code if the claimant was less than eighteen years of age when the criminally injurious conduct occurred.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 06-26-2003



Section 2743.601 - Applicability of certain provisions pertaining to reparations.

Except as otherwise provided in this section, the amendments to sections 2743.51, 2743.56, 2743.59, and 2743.60 of the Revised Code made by the act in which this section was enacted apply to all applications for an award of reparations filed on or after the effective date of this section and to all applications for an award of reparations filed before the effective date of this section for which an award or denial of the claim by the attorney general, a panel of commissioners, or the court of claims has not yet become final. The amendments to section 2743.60 of the Revised Code made by the act in which this section was enacted, to the extent that they eliminate the statute of limitations and to the extent that they remove the seventy-two hour reporting requirement, and the amendments to section 2743.51 of the Revised Code concerning guardian bonds shall apply to all claims for an award of reparations pending on the effective date of this section and to all claims for an award of reparations filed on or after the effective date of this section that are based on criminally injurious conduct not previously addressed by the attorney general, by a panel of commissioners, or by the court of claims.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2743.61 - Reconsideration of decisions - appeal.

(A) The attorney general, on the attorney general's own motion or upon request of a claimant or victim, may reconsider a decision to make an award of reparations, the amount of an award of reparations, or a decision to deny a claim for an award of reparations. A claimant may file a request for reconsideration with the attorney general not later than thirty days after the attorney general renders an initial decision. A claimant may submit with the request any additional information that is relevant to the claimant's claim for an award of reparation.

The attorney general shall reconsider the application based upon evidence that is relevant to the application and issue a final decision within sixty days of receiving the request for reconsideration. The attorney general may extend the sixty-day time limit and shall record in writing specific reasons to justify the extension. The attorney general shall notify the claimant of the extension and of the reasons for the extension.

If a claimant does not file a request for reconsideration of a decision of the attorney general to make an award or to deny a claim or of the amount of an award within thirty days after the decision is rendered, the award, the denial of the claim, or the amount of the award is final unless the attorney general in the interest of justice allows the reconsideration after the expiration of that period of time.

(B) A claimant may appeal an award of reparations, the amount of an award of reparations, or the denial of a claim for an award of reparations that is made by a final decision of the attorney general after any reconsideration. If the final decision of the attorney general with respect to any claim for an award of reparations is appealed, a court of claims panel of commissioners, within ninety days of receiving the notice of appeal, shall schedule and conduct a hearing on the appeal. The panel of commissioners shall determine the appeal within sixty days from the date of the hearing on the basis of the record of the hearing before the commissioners, including the original award or denial and the finding of fact of the attorney general, any information or documents that the attorney general used in the investigation, any information or data provided to the attorney general, any briefs or oral arguments that may be requested by a court of claims panel of commissioners, and any additional evidence presented at the hearing. The panel of commissioners may extend the sixty-day time limit and shall record in writing specific reasons to justify the extension. The attorney general shall supply the panel of commissioners with the original decision awarding or denying compensation, the finding of fact of the attorney general, any information or documents that the attorney general used in the investigation, and any information or data provided to the attorney general within fourteen days of the filing of the objection and notice of appeal by the applicant. The panel of commissioners shall notify the claimant and attorney general of the extension and of the reasons for the extension. If upon hearing and consideration of the record and evidence, the court of claims panel of commissioners decides that the decision of the attorney general appealed from is reasonable and lawful, it shall affirm the same. If the court of claims panel of commissioners decides that the decision of the attorney general is not supported by a preponderance of the evidence or is unreasonable or unlawful, it shall reverse and vacate the decision or modify it and enter judgment thereon.

(C) The attorney general or a claimant may appeal an award of reparations, the amount of an award of reparations, or the denial of a claim for an award of reparations that is made by a panel of court of claims commissioners. If the determination of the panel of commissioners with respect to any claim for an award of reparations is appealed, a judge of the court of claims shall hear and determine the appeal on the basis of the record of the hearing before the commissioners, including the original award or denial made by the attorney general, any information or documents presented to the panel of commissioners, and any briefs or oral arguments that may be requested by the judge. If upon hearing and consideration of the record and evidence, the judge decides that the decision of the panel of commissioners is unreasonable or unlawful, the judge shall reverse and vacate the decision or modify it and enter judgment on the claim. The decision of the judge of the court of claims is final.

(D) Notices of an appeal concerning an award of reparations shall be filed within thirty days after the date on which the award or the denial of a claim is made by a final decision of the attorney general. If a notice of appeal is not filed within the thirty-day period, the award or denial of the claim is final unless a court of claims panel of commissioners in the interests of justice allows the appeal.

(E) The attorney general or a claimant shall file a notice of an appeal concerning an order or decision of a panel of commissioners within thirty days after the date on which the award or the denial of a claim is made by the panel of commissioners. If the attorney general or a claimant does not file a notice of appeal with respect to an award or denial within the thirty-day period, the award or denial of the claim is final unless a judge of the court of claims in the interests of justice allows the appeal.

Effective Date: 07-01-2000



Section 2743.62 - Privilege - mental and physical examinations.

(A)

(1) Subject to division (A)(2) of this section, there is no privilege, except the privileges arising from the attorney-client relationship, as to communications or records that are relevant to the physical, mental, or emotional condition of the claimant or victim in a proceeding under sections 2743.51 to 2743.72 of the Revised Code in which that condition is an element.

(2)

(a) Except as specified in division (A)(2)(b) of this section, any record or report that a judge of the court of claims, a court of claims panel of commissioners, or the attorney general has obtained prior to, or obtains on or after, June 30, 1998, under the provisions of sections 2743.51 to 2743.72 of the Revised Code and that is confidential or otherwise exempt from public disclosure under section 149.43 of the Revised Code while in the possession of the creator of the record or report shall remain confidential or exempt from public disclosure under section 149.43 of the Revised Code while in the possession of the court of claims or the attorney general.

(b) Notwithstanding division (A)(2)(a) of this section, a judge of the court of claims, a panel of commissioners, a claimant, a claimant's attorney, or the attorney general may disclose or refer to records or reports described in that division in any hearing conducted under sections 2743.51 to 2743.72 of the Revised Code or in the judge's, panel of commissioners', claimant's, or attorney general's written pleadings, findings, recommendations, and decisions.

(B) If the mental, physical, or emotional condition of a victim or claimant is material to a claim for an award of reparations, the attorney general, a panel of commissioners, or a judge of the court of claims may order the victim or claimant to submit to a mental or physical examination and may order an autopsy of a deceased victim. The order may be made for good cause shown and upon notice to the person to be examined and to the claimant. The order shall specify the time, place, manner, conditions, and scope of the examination or autopsy and the person by whom it is to be made. In the case of a mental examination, the person specified may be a physician or psychologist. In the case of a physical examination, the person specified may be a physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. In the case of an autopsy, the person specified must be a physician. The order shall require the person who performs the examination or autopsy to file with the attorney general a detailed written report of the examination or autopsy. The report shall set out the findings, including the results of all tests made, diagnoses, prognoses, and other conclusions and reports of earlier examinations of the same conditions.

(C) On request of the person examined, the attorney general shall furnish the person a copy of the report. If the victim is deceased, the attorney general, on request, shall furnish the claimant a copy of the report.

(D) The attorney general, a panel of commissioners, or a judge of the court of claims may require the claimant to supplement the application for an award of reparations with any reasonably available medical or psychological reports relating to the injury for which the award of reparations is claimed.

(E) The attorney general, a panel of commissioners, or a judge of the court of claims, in a claim arising out of a violation of any provision of sections 2907.02 to 2907.07 of the Revised Code, shall not request the victim or the claimant to supply, or permit any person to supply, any evidence of specific instances of the victim's sexual activity, opinion evidence of the victim's sexual activity, or reputation evidence of the victim's sexual activity unless it involves evidence of the origin of semen, pregnancy, or disease or evidence of the victim's past sexual activity with the offender and only to the extent that the judge, the panel of commissioners, or the attorney general finds that the evidence is relevant to a fact at issue in the claim.

Effective Date: 03-31-2003



Section 2743.63 - Contempt finding.

If a person refuses to comply with an order under sections 2743.51 to 2743.72 of the Revised Code, or asserts a privilege, except privileges arising from the attorney-client relationship, to withhold or suppress evidence relevant to a claim for an award of reparations, the attorney general may make any just decision including denial of the claim but shall not find the person in contempt. If necessary to carry out any of the attorney general's powers and duties, the attorney general may petition a court of claims panel of commissioners for an appropriate order, including but not limited to a finding of contempt, but a panel of commissioners shall not find a person in contempt for refusal to submit to a mental or physical examination.

Effective Date: 07-01-2000



Section 2743.64 - Effect of criminal conviction or prosecution.

The attorney general, a court of claims panel of commissioners, or a judge of the court of claims may make an award of reparations whether or not any person is prosecuted or convicted for committing the conduct that is the basis of the award. Proof of conviction of a person whose conduct gave rise to a claim is conclusive evidence that the crime was committed, unless an application for rehearing, an appeal of the conviction, or certiorari is pending, or a rehearing or new trial has been ordered.

If the prosecuting attorney of the county in which the criminally injurious conduct allegedly occurred requests the suspension of proceedings in any claim for an award of reparations and if the request is made because of the commencement of a criminal prosecution, the attorney general may suspend, because a criminal prosecution has been commenced or is imminent, the proceedings in any claim for an award of reparations for a definite period of time, and may make an emergency award under section 2743.67 of the Revised Code.

Effective Date: 07-01-2000



Section 2743.65 - Attorney fees - witness fees.

(A) The attorney general shall determine, and the state shall pay, in accordance with this section attorney's fees, commensurate with services rendered, to the attorney representing a claimant under sections 2743.51 to 2743.72 of the Revised Code. The attorney shall submit on an application form an itemized fee bill at the rate of sixty dollars per hour upon receipt of the final decision on the claim. Attorney's fees paid pursuant to this section are subject to the following maximum amounts:

(1) A maximum of seven hundred twenty dollars for claims resolved without the filing of an appeal to the panel of commissioners;

(2) A maximum of one thousand twenty dollars for claims in which an appeal to the panel of commissioners is filed plus, at the request of an attorney whose main office is not in Franklin county, Delaware county, Licking county, Fairfield county, Pickaway county, Madison county, or Union county, an amount for the attorney's travel time to attend the oral hearing before the panel of commissioners at the rate of thirty dollars per hour;

(3) A maximum of one thousand three hundred twenty dollars for claims in which an appeal to a judge of the court of claims is filed plus, at the request of an attorney whose main office is not in Franklin county, Delaware county, Licking county, Fairfield county, Pickaway county, Madison county, or Union county, an amount for the attorney's travel time to attend the oral hearing before the judge at the rate of thirty dollars per hour;

(4) A maximum of seven hundred twenty dollars for a supplemental reparations application;

(5) A maximum of two hundred dollars if the claim is denied on the basis of a claimant's or victim's conviction of a felony offense prior to the filing of the claim. If the claimant or victim is convicted of a felony offense during the pendency of the claim, the two hundred dollars maximum does not apply. If the attorney had knowledge of the claimant's or victim's felony conviction prior to the filing of the application for the claim, the attorney general may determine that the filing of the claim was frivolous and may deny attorney's fees.

(B) The attorney general may determine that an attorney be reimbursed for fees incurred in the creation of a guardianship if the guardianship is required in order for an individual to receive an award of reparations, and those fees shall be reimbursed at a rate of sixty dollars per hour.

(C)

(1) The attorney general shall forward an application form for attorney's fees to a claimant's attorney before or when the final decision on a claim is rendered. The application form for attorney's fees shall do all of the following:

(a) Inform the attorney of the requirements of this section;

(b) Require a verification statement comporting with the law prohibiting falsification;

(c) Require an itemized fee statement;

(d) Require a verification statement that the claimant was served a copy of the completed application form;

(e) Include notice that the claimant may oppose the application by notifying the attorney general in writing within ten days.

(2) The attorney general shall forward a copy of this section to the attorney with the application form for attorney's fees. The attorney shall file the application form with the attorney general. The attorney general's decision with respect to an award of attorney's fees is final ten days after the attorney general renders the decision and mails a copy of the decision to the attorney at the address provided by the attorney. The attorney may request reconsideration of the decision on grounds that it is insufficient or calculated incorrectly. The attorney general's decision on the request for reconsideration is final.

(D) The attorney general shall review all application forms for attorney's fees that are submitted by a claimant's attorney and shall issue an order approving the amount of fees to be paid to the attorney within sixty days after receipt of the application form.

(E) No attorney's fees shall be paid for the following:

(1) Estate work or representation of a claimant against a collateral source;

(2) Duplication of investigative work required to be performed by the attorney general;

(3) Performance of unnecessary criminal investigation of the offense;

(4) Presenting or appealing an issue that has been repeatedly ruled upon by the highest appellate authority, unless a unique set of facts or unique issue of law exists that distinguishes it;

(5) A fee request that is unreasonable, is not commensurate with services rendered, violates the Ohio code of professional responsibility, or is based upon services that are determined to be frivolous.

(F)

(1) The attorney general may reduce or deny the payment of attorney's fees to an attorney who has filed a frivolous claim. Subject to division (A)(5) of this section, the denial of a claim on the basis of a felony conviction, felony conduct, or contributory misconduct does not constitute a frivolous claim.

(2) As used in this section, "frivolous claim" means a claim in which there is clearly no legal grounds under the existing laws of this state to support the filing of a claim on behalf of the claimant or victim.

(G) The attorney general may determine that a lesser number of hours should have been required in a given case. Additional reimbursement may be made where the attorney demonstrates to the attorney general that the nature of the particular claim required the expenditure of an amount in excess of that allowed.

(H) No attorney shall receive payment under this section for assisting a claimant with an application for an award of reparations under sections 2743.51 to 2743.72 of the Revised Code if that attorney's fees have been allowed as an expense in accordance with division (F)(4) of section 2743.51 of the Revised Code.

(I) A contract or other agreement between an attorney and any person that provides for the payment of attorney's fees or other payments in excess of the attorney's fees allowed under this section for representing a claimant under sections 2743.51 to 2743.72 of the Revised Code shall be void and unenforceable.

(J) Each witness who appears in a hearing on a claim for an award of reparations shall receive compensation in an amount equal to that received by witnesses under section 119.094 of the Revised Code.

Effective Date: 06-26-2003; 2008 HB525 07-01-2009



Section 2743.66 - Payment of award of reparations in lump sum or in installments.

(A) A decision of the attorney general, order of a court of claims panel of commissioners, or judgment of a judge of the court of claims granting an award of reparations may provide for the payment of the award in a lump sum or in installments. The part of an award equal to the amount of economic loss accrued to the date of the award shall be paid in a lump sum. An award for allowable expense that would accrue after the award is made shall not be paid in a lump sum. Except as provided in division (B) of this section, the part of an award not paid in a lump sum shall be paid in installments.

(B) Upon the motion of the claimant, the attorney general may commute future economic loss, other than allowable expense, to a lump sum but only upon a finding that either of the following applies:

(1) The award in a lump sum will promote the interests of the claimant.

(2) The present value of all future economic loss, other than allowable expense, does not exceed one thousand dollars.

(C) The attorney general may make an award for future economic loss payable in installments only for a period as to which future economic loss reasonably can be determined. An award for future economic loss payable in installments may be reconsidered and modified upon a finding that a material and substantial change of circumstances has occurred.

(D) An award is not subject to execution, attachment, garnishment, or other process, except that, upon receipt of an award by a claimant:

(1) The part of the award that is for allowable expense or funeral expense is not exempt from such action by a creditor to the extent that the creditor provided products, services, or accommodations the costs of which are included in the award.

(2) The part of the award that is for work loss shall not be exempt from such action to secure payment of spousal support, other maintenance, or child support.

(3) The attorney general may recover the award pursuant to section 2743.72 of the Revised Code if it is discovered that the claimant actually was not eligible for the award or that the award otherwise should not have been made under the standards and criteria set forth in sections 2743.51 to 2743.72 of the Revised Code.

(4) If the claimant receives compensation from any other person or entity, including a collateral source, for an expense that is included within the award, the attorney general may recover pursuant to section 2743.72 of the Revised Code the part of the award that represents the expense for which the claimant received the compensation from the other person or entity.

(E) If a person entitled to an award of reparations is under eighteen years of age and if the amount of the award exceeds one thousand dollars, the order providing for the payment of the award shall specify that the award be paid either to the guardian of the estate of the minor appointed pursuant to Chapter 2111. of the Revised Code or to the person or depository designated by the probate court under section 2111.05 of the Revised Code. If a person entitled to an award of reparations is under eighteen years of age and if the amount of the award is one thousand dollars or less, the order providing for the payment of the award may specify that the award be paid to an adult member of the family of the minor who is legally responsible for the minor's care or to any other person designated by the attorney general or panel of commissioners issuing the decision or order.

Effective Date: 07-01-2000



Section 2743.67 - Making emergency awards.

The attorney general may make an emergency award if, before acting on an application for an award of reparations under this section, it appears likely that a final award will be made, and the claimant or victim will suffer undue hardship if immediate economic relief is not obtained. An emergency award shall not exceed two thousand dollars. The attorney general or the court of claims panel of commissioners shall deduct an amount of the emergency award from the final award, or the claimant or victim shall repay the amount of the emergency award that exceeds the final award made to the claimant. If no final award is made, the claimant or victim shall repay the entire emergency award.

Effective Date: 07-01-2000



Section 2743.68 - Application for supplemental reparations.

A claimant may file a supplemental reparations application in a claim if the attorney general, a court of claims panel of commissioners, or judge of the court of claims, within five years prior to the filing of the supplemental application, has made any of the following determinations:

(A) That an award, supplemental award, or installment award be granted;

(B) That an award, supplemental award, or installment award be conditioned or denied because of actual or potential recovery from a collateral source;

(C) That an award, supplemental award, or installment award be denied because the claimant had not incurred any economic loss at that time.

Effective Date: 07-01-2000



Section 2743.69 - Annual report.

(A) The attorney general shall prepare and transmit annually to the governor, the president of the senate, the speaker of the house of representatives, and the minority leaders of both houses a report of the activities of the Ohio crime victims compensation program under sections 2743.51 to 2743.72 of the Revised Code. The report shall include all of the following:

(1) The number of claims filed, the number of awards made and the amount of each award, and a statistical summary of awards made and denied, including the average size of awards;

(2) The balance in the reparations fund, with a listing by source and amount of the moneys that have been deposited in the fund;

(3) The amount that has been withdrawn from the fund, including separate listings of the administrative costs incurred by the attorney general and a court of claims panel of commissioners, compensation of judges and court personnel, the amount awarded as attorney's fees, and the amount of payments made pursuant to divisions (A)(1)(k) and (l) of section 2743.191 of the Revised Code.

(B) The director of budget and management shall assist the attorney general in the preparation of the report required by this section.

Effective Date: 07-31-2003



Section 2743.70 - Additional court costs and bail for reparations fund.

(A)

(1) The court, in which any person is convicted of or pleads guilty to any offense other than a traffic offense that is not a moving violation, shall impose the following sum as costs in the case in addition to any other court costs that the court is required by law to impose upon the offender:

(a) Thirty dollars, if the offense is a felony;

(b) Nine dollars, if the offense is a misdemeanor.

The court shall not waive the payment of the thirty or nine dollars court costs, unless the court determines that the offender is indigent and waives the payment of all court costs imposed upon the indigent offender. All such moneys shall be transmitted on the first business day of each month by the clerk of the court to the treasurer of state and deposited by the treasurer in the reparations fund.

(2) The juvenile court in which a child is found to be a delinquent child or a juvenile traffic offender for an act which, if committed by an adult, would be an offense other than a traffic offense that is not a moving violation, shall impose the following sum as costs in the case in addition to any other court costs that the court is required or permitted by law to impose upon the delinquent child or juvenile traffic offender:

(a) Thirty dollars, if the act, if committed by an adult, would be a felony;

(b) Nine dollars, if the act, if committed by an adult, would be a misdemeanor.

The thirty or nine dollars court costs shall be collected in all cases unless the court determines the juvenile is indigent and waives the payment of all court costs, or enters an order on its journal stating that it has determined that the juvenile is indigent, that no other court costs are to be taxed in the case, and that the payment of the thirty or nine dollars court costs is waived. All such moneys collected during a month shall be transmitted on or before the twentieth day of the following month by the clerk of the court to the treasurer of state and deposited by the treasurer in the reparations fund.

(B) Whenever a person is charged with any offense other than a traffic offense that is not a moving violation and posts bail pursuant to sections 2937.22 to 2937.46 of the Revised Code, Criminal Rule 46, or Traffic Rule 4, the court shall add to the amount of the bail the thirty or nine dollars required to be paid by division (A)(1) of this section. The thirty or nine dollars shall be retained by the clerk of the court until the person is convicted, pleads guilty, forfeits bail, is found not guilty, or has the charges dismissed. If the person is convicted, pleads guilty, or forfeits bail, the clerk shall transmit the thirty or nine dollars to the treasurer of state, who shall deposit it in the reparations fund. If the person is found not guilty or the charges are dismissed, the clerk shall return the thirty or nine dollars to the person.

(C) No person shall be placed or held in jail for failing to pay the additional thirty or nine dollars court costs or bail that are required to be paid by this section.

(D) As used in this section:

(1) "Moving violation" means any violation of any statute or ordinance, other than section 4513.263 of the Revised Code or an ordinance that is substantially equivalent to that section, that regulates the operation of vehicles, streetcars, or trackless trolleys on highways or streets or that regulates size or load limitations or fitness requirements of vehicles. "Moving violation" does not include the violation of any statute or ordinance that regulates pedestrians or the parking of vehicles.

(2) "Bail" means cash, a check, a money order, a credit card, or any other form of money that is posted by or for an offender pursuant to sections 2937.22 to 2937.46 of the Revised Code, Criminal Rule 46, or Traffic Rule 4 to prevent the offender from being placed or held in a detention facility, as defined in section 2921.01 of the Revised Code.

Effective Date: 07-22-1998



Section 2743.71 - Information explaining awards of reparations provided to victims.

(A) Any law enforcement agency that investigates, and any prosecuting attorney, city director of law, village solicitor, or similar prosecuting authority who prosecutes, an offense committed in this state shall, upon first contact with the victim or the victim's family or dependents, give the victim or the victim's family or dependents a copy of an information card or other printed material provided by the attorney general pursuant to division (B) of this section and explain, upon request, the information on the card or material to the victim or the victim's family or dependents.

(B) The attorney general shall have printed, and shall provide to law enforcement agencies, prosecuting attorneys, city directors of law, village solicitors, and similar prosecuting authorities, cards or other materials that contain information explaining awards of reparations. The information on the cards or other materials shall include, but shall not be limited to, the following statements:

(1) Awards of reparations are limited to losses that are caused by physical injury resulting from criminally injurious conduct;

(2) Reparations applications are required to be filed within two years after the date of the criminally injurious conduct if the victim was an adult, or within the period provided by division (C)(1) of section 2743.56 of the Revised Code if the victim of the criminally injurious conduct was a minor;

(3) An attorney who represents an applicant for an award of reparations cannot charge the applicant for the services rendered in relation to that representation but is required to apply to the attorney general for payment for the representation;

(4) Applications for awards of reparations may be obtained from the attorney general, law enforcement agencies, and victim assistance agencies and are to be filed with the attorney general.

(C) The attorney general may order that a reasonable amount of money be paid out of the reparations fund, subject to the limitation imposed by division (D) of this section, for use by the attorney general to publicize the availability of awards of reparations.

(D) During any fiscal year, the total expenditure for the printing and providing of information cards or other materials pursuant to division (B) of this section and for the publicizing of the availability of awards of reparations pursuant to division (C) of this section shall not exceed two per cent of the total of all court costs deposited, in accordance with section 2743.70 of the Revised Code, in the reparations fund during the immediately preceding fiscal year.

Effective Date: 07-01-2000



Section 2743.711 - Attorney general is legal representative of reparations fund.

The attorney general is the legal representative of the reparations fund established by section 2743.191 of the Revised Code. The attorney general may institute, prosecute, and settle actions or proceedings for the enforcement of the reparations fund's right of repayment, reimbursement, recovery, and subrogation. The attorney general shall defend all suits, actions, or proceedings brought against the fund.

Effective Date: 07-01-2000



Section 2743.712 - Investigation by attorney general prior to reparations fund enforcement action.

(A) The attorney general, before taking any action regarding enforcement of the reparations fund's right of repayment, reimbursement, recovery, and subrogation pursuant to section 2743.72 of the Revised Code, or before taking any other action pursuant to that section, may investigate the need for that action.

(B)

(1) For the purpose of determining whether action is necessary under section 2743.72 of the Revised Code, the attorney general may issue subpoenas and subpoenas duces tecum to compel any person or entity to provide any information regarding overpayments from the reparations fund or that the attorney general determines would impact whether action should be taken under section 2743.72 of the Revised Code.

(2) If the attorney general issues a subpoena or subpoena duces tecum under this section and if the materials required to be produced are located outside this state, the attorney general may designate one or more representatives, including officials of the state in which the materials are located, to inspect the materials on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states. The person or entity may make the materials available to the attorney general at a convenient location within the state.

(3) At any time before the return day specified in the subpoena or subpoena duces tecum issued under this section or within twenty days after the subpoena or subpoena duces tecum has been served, whichever period is shorter, the person or entity subpoenaed may file with the court of common pleas of Franklin county a petition to extend the return day or to modify or quash the subpoena or subpoena duces tecum. The petition shall state good cause.

(4) A person or entity who is subpoenaed under this section shall comply with the terms of the subpoena or subpoena duces tecum unless otherwise provided by an order of the court of common pleas of Franklin county entered prior to the day for return contained in the subpoena or as extended by the court. In the event a person or entity fails to comply with a subpoena or subpoena duces tecum issued under this section, that failure shall be contempt of court under division (C) of section 2705.02 of the Revised Code. The attorney general may file a charge of contempt of court under section 2705.03 of the Revised Code in the court of common pleas of Franklin county for that failure and may obtain an order adjudging the person or entity in contempt of court under section 2705.05 of the Revised Code.

Effective Date: 05-06-2005



Section 2743.72 - Right of reimbursement, repayment, and subrogation in favor of reparations fund.

(A) The payment of an award of reparations from the reparations fund established by section 2743.191 of the Revised Code creates a right of reimbursement, repayment, and subrogation in favor of the reparations fund from an individual who is convicted of the offense that is the basis of the award of reparations. For purposes of establishing an individual's liability under this provision, a certified judgment of the individual's conviction together with the related indictment is admissible as evidence to prove the individual's liability.

(B) The payment of an award of reparations from the reparations fund creates a right of reimbursement, repayment, and subrogation in favor of the reparations fund from a third party who, because of an express or implied contractual or other legal relationship, had an obligation to pay any expenses for which an award of reparations was made.

(C) If an award of reparations is made to a claimant under sections 2743.51 to 2743.72 of the Revised Code and if it is discovered that the claimant actually was not eligible for the award or that the award otherwise should not have been made under the standards and criteria set forth in sections 2743.51 to 2743.72 of the Revised Code, the fund is entitled to recover the award from the claimant.

(D) If an award of reparations is made to a claimant under sections 2743.51 to 2743.72 of the Revised Code and if the claimant receives compensation from any other person or entity, including a collateral source, for an expense that is included within the award, the fund is entitled to recover from the claimant the part of the award that represents the expense for which the claimant received the compensation from the other person or entity.

(E) The reparations fund is an eligible recipient for payment of restitution.

(F) The subrogation right of the reparations fund includes the amount of an award of reparations actually paid to a claimant or to another person on the claimant's behalf and a right of prepayment for the anticipated future payment of an award of reparations to be paid by reason of criminally injurious conduct.

(G) The subrogation right of the reparations fund is enforceable through the filing of an action in the Franklin county court of common pleas within six years of the date of the last payment of any part of an award of reparations from the fund. The time of an offender's imprisonment shall not be computed as any part of this period of limitation. This subrogation right may be established and enforced in the Franklin county court of common pleas as against the heirs and assigns of a subrogation debtor.

(H) As a prerequisite to bringing an action to recover an award related to criminally injurious conduct upon which compensation is claimed or awarded, the claimant must give the attorney general prior written notice of the proposed action. If an action is initiated prior to a claimant filing a reparations claim or supplemental reparations claim, the claimant must give the attorney general written notice of the existence of the action. After receiving either notice, the attorney general promptly shall do one of the following:

(1) Join in the action as a party plaintiff to recover any reparations awarded;

(2) Require the claimant to bring the action in the claimant's individual name as trustee on behalf of the state to recover any reparations awarded;

(3) Reserve the rights described in division (H)(1) or (2) of this section.

If, as requested by the attorney general, the claimant brings the action as trustee and the claimant recovers compensation awarded by the reparations fund, the claimant may deduct from the compensation recovered on behalf of the state the reasonable expenses including attorney's fees allocable by the court for that recovery.

(I) A claimant shall not settle or resolve any action arising out of criminally injurious conduct without written authorization from the attorney general to do so. Any attempt by a third party or an offender, or an agent, an insurer, or attorneys of third parties or offenders, to settle an action is void and shall result in no release from liability to the reparations fund.

(J) If there is more than one offender in connection with an instance of criminally injurious conduct, each offender is jointly and severally liable to pay to the reparations fund the full amount of the reparations award.

(K) The right of the reparations fund to repayment, reimbursement, and subrogation under sections 2743.711 and 2743.72 of the Revised Code is automatic, regardless of whether the reparations fund is joined as a party in an action by a claimant against an offender or third party in connection with criminally injurious conduct.

(L) The reparations fund, through the attorney general, may assert its repayment, reimbursement, or subrogation rights through correspondence with the claimant, offender, or third party, or their legal representatives. The assertion is not to be considered the assertion of a consumer debt.

(M) The reparations fund, through the attorney general, may institute and pursue legal proceedings against an offender, third party, or overpaid claimant. In actions against an offender or third party, the claimant and victim are not necessary parties to the action.

(N) The costs and attorney's fees of the attorney general in enforcing the reparations fund's reimbursement, repayment, or subrogation rights are fully recoverable from the liable offender, third party, or overpaid claimant.

(O) All moneys that are collected by the state pursuant to its rights of subrogation as provided in this section or pursuant to the attorney general's authority to recover some or all of an award of reparations that is granted pursuant to this section shall be deposited in the reparations fund.

Effective Date: 07-01-2000






Chapter 2744 - POLITICAL SUBDIVISION TORT LIABILITY

Section 2744.01 - Political subdivision tort liability definitions.

As used in this chapter:

(A) "Emergency call" means a call to duty, including, but not limited to, communications from citizens, police dispatches, and personal observations by peace officers of inherently dangerous situations that demand an immediate response on the part of a peace officer.

(B) "Employee" means an officer, agent, employee, or servant, whether or not compensated or full-time or part-time, who is authorized to act and is acting within the scope of the officer's, agent's, employee's, or servant's employment for a political subdivision. "Employee" does not include an independent contractor and does not include any individual engaged by a school district pursuant to section 3319.301 of the Revised Code. "Employee" includes any elected or appointed official of a political subdivision. "Employee" also includes a person who has been convicted of or pleaded guilty to a criminal offense and who has been sentenced to perform community service work in a political subdivision whether pursuant to section 2951.02 of the Revised Code or otherwise, and a child who is found to be a delinquent child and who is ordered by a juvenile court pursuant to section 2152.19 or 2152.20 of the Revised Code to perform community service or community work in a political subdivision.

(C)

(1) "Governmental function" means a function of a political subdivision that is specified in division (C)(2) of this section or that satisfies any of the following:

(a) A function that is imposed upon the state as an obligation of sovereignty and that is performed by a political subdivision voluntarily or pursuant to legislative requirement;

(b) A function that is for the common good of all citizens of the state;

(c) A function that promotes or preserves the public peace, health, safety, or welfare; that involves activities that are not engaged in or not customarily engaged in by nongovernmental persons; and that is not specified in division (G)(2) of this section as a proprietary function.

(2) A "governmental function" includes, but is not limited to, the following:

(a) The provision or nonprovision of police, fire, emergency medical, ambulance, and rescue services or protection;

(b) The power to preserve the peace; to prevent and suppress riots, disturbances, and disorderly assemblages; to prevent, mitigate, and clean up releases of oil and hazardous and extremely hazardous substances as defined in section 3750.01 of the Revised Code; and to protect persons and property;

(c) The provision of a system of public education;

(d) The provision of a free public library system;

(e) The regulation of the use of, and the maintenance and repair of, roads, highways, streets, avenues, alleys, sidewalks, bridges, aqueducts, viaducts, and public grounds;

(f) Judicial, quasi-judicial, prosecutorial, legislative, and quasi-legislative functions;

(g) The construction, reconstruction, repair, renovation, maintenance, and operation of buildings that are used in connection with the performance of a governmental function, including, but not limited to, office buildings and courthouses;

(h) The design, construction, reconstruction, renovation, repair, maintenance, and operation of jails, places of juvenile detention, workhouses, or any other detention facility, as defined in section 2921.01 of the Revised Code;

(i) The enforcement or nonperformance of any law;

(j) The regulation of traffic, and the erection or nonerection of traffic signs, signals, or control devices;

(k) The collection and disposal of solid wastes, as defined in section 3734.01 of the Revised Code, including, but not limited to, the operation of solid waste disposal facilities, as "facilities" is defined in that section, and the collection and management of hazardous waste generated by households. As used in division (C)(2)(k) of this section, "hazardous waste generated by households" means solid waste originally generated by individual households that is listed specifically as hazardous waste in or exhibits one or more characteristics of hazardous waste as defined by rules adopted under section 3734.12 of the Revised Code, but that is excluded from regulation as a hazardous waste by those rules.

(l) The provision or nonprovision, planning or design, construction, or reconstruction of a public improvement, including, but not limited to, a sewer system;

(m) The operation of a job and family services department or agency, including, but not limited to, the provision of assistance to aged and infirm persons and to persons who are indigent;

(n) The operation of a health board, department, or agency, including, but not limited to, any statutorily required or permissive program for the provision of immunizations or other inoculations to all or some members of the public, provided that a "governmental function" does not include the supply, manufacture, distribution, or development of any drug or vaccine employed in any such immunization or inoculation program by any supplier, manufacturer, distributor, or developer of the drug or vaccine;

(o) The operation of mental health facilities, mental retardation or developmental disabilities facilities, alcohol treatment and control centers, and children's homes or agencies;

(p) The provision or nonprovision of inspection services of all types, including, but not limited to, inspections in connection with building, zoning, sanitation, fire, plumbing, and electrical codes, and the taking of actions in connection with those types of codes, including, but not limited to, the approval of plans for the construction of buildings or structures and the issuance or revocation of building permits or stop work orders in connection with buildings or structures;

(q) Urban renewal projects and the elimination of slum conditions;

(r) Flood control measures;

(s) The design, construction, reconstruction, renovation, operation, care, repair, and maintenance of a township cemetery;

(t) The issuance of revenue obligations under section 140.06 of the Revised Code;

(u) The design, construction, reconstruction, renovation, repair, maintenance, and operation of any school athletic facility, school auditorium, or gymnasium or any recreational area or facility, including, but not limited to, any of the following:

(i) A park, playground, or playfield;

(ii) An indoor recreational facility;

(iii) A zoo or zoological park;

(iv) A bath, swimming pool, pond, water park, wading pool, wave pool, water slide, or other type of aquatic facility;

(v) A golf course;

(vi) A bicycle motocross facility or other type of recreational area or facility in which bicycling, skating, skate boarding, or scooter riding is engaged;

(vii) A rope course or climbing walls;

(viii) An all-purpose vehicle facility in which all-purpose vehicles, as defined in section 4519.01 of the Revised Code, are contained, maintained, or operated for recreational activities.

(v) The provision of public defender services by a county or joint county public defender's office pursuant to Chapter 120. of the Revised Code;

(w)

(i) At any time before regulations prescribed pursuant to 49 U.S.C.A 20153 become effective, the designation, establishment, design, construction, implementation, operation, repair, or maintenance of a public road rail crossing in a zone within a municipal corporation in which, by ordinance, the legislative authority of the municipal corporation regulates the sounding of locomotive horns, whistles, or bells;

(ii) On and after the effective date of regulations prescribed pursuant to 49 U.S.C.A. 20153, the designation, establishment, design, construction, implementation, operation, repair, or maintenance of a public road rail crossing in such a zone or of a supplementary safety measure, as defined in 49 U.S.C.A 20153, at or for a public road rail crossing, if and to the extent that the public road rail crossing is excepted, pursuant to subsection (c) of that section, from the requirement of the regulations prescribed under subsection (b) of that section.

(x) A function that the general assembly mandates a political subdivision to perform.

(D) "Law" means any provision of the constitution, statutes, or rules of the United States or of this state; provisions of charters, ordinances, resolutions, and rules of political subdivisions; and written policies adopted by boards of education. When used in connection with the "common law," this definition does not apply.

(E) "Motor vehicle" has the same meaning as in section 4511.01 of the Revised Code.

(F) "Political subdivision" or "subdivision" means a municipal corporation, township, county, school district, or other body corporate and politic responsible for governmental activities in a geographic area smaller than that of the state. "Political subdivision" includes, but is not limited to, a county hospital commission appointed under section 339.14 of the Revised Code, board of hospital commissioners appointed for a municipal hospital under section 749.04 of the Revised Code, board of hospital trustees appointed for a municipal hospital under section 749.22 of the Revised Code, regional planning commission created pursuant to section 713.21 of the Revised Code, county planning commission created pursuant to section 713.22 of the Revised Code, joint planning council created pursuant to section 713.231 of the Revised Code, interstate regional planning commission created pursuant to section 713.30 of the Revised Code, port authority created pursuant to section 4582.02 or 4582.26 of the Revised Code or in existence on December 16, 1964, regional council established by political subdivisions pursuant to Chapter 167. of the Revised Code, emergency planning district and joint emergency planning district designated under section 3750.03 of the Revised Code, joint emergency medical services district created pursuant to section 307.052 of the Revised Code, fire and ambulance district created pursuant to section 505.375 of the Revised Code, joint interstate emergency planning district established by an agreement entered into under that section, county solid waste management district and joint solid waste management district established under section 343.01 or 343.012 of the Revised Code, community school established under Chapter 3314. of the Revised Code, the county or counties served by a community-based correctional facility and program or district community-based correctional facility and program established and operated under sections 2301.51 to 2301.58 of the Revised Code, a community-based correctional facility and program or district community-based correctional facility and program that is so established and operated, and the facility governing board of a community-based correctional facility and program or district community-based correctional facility and program that is so established and operated.

(G)

(1) "Proprietary function" means a function of a political subdivision that is specified in division (G)(2) of this section or that satisfies both of the following:

(a) The function is not one described in division (C)(1)(a) or (b) of this section and is not one specified in division (C)(2) of this section;

(b) The function is one that promotes or preserves the public peace, health, safety, or welfare and that involves activities that are customarily engaged in by nongovernmental persons.

(2) A "proprietary function" includes, but is not limited to, the following:

(a) The operation of a hospital by one or more political subdivisions;

(b) The design, construction, reconstruction, renovation, repair, maintenance, and operation of a public cemetery other than a township cemetery;

(c) The establishment, maintenance, and operation of a utility, including, but not limited to, a light, gas, power, or heat plant, a railroad, a busline or other transit company, an airport, and a municipal corporation water supply system;

(d) The maintenance, destruction, operation, and upkeep of a sewer system;

(e) The operation and control of a public stadium, auditorium, civic or social center, exhibition hall, arts and crafts center, band or orchestra, or off-street parking facility.

(H) "Public roads" means public roads, highways, streets, avenues, alleys, and bridges within a political subdivision. "Public roads" does not include berms, shoulders, rights-of-way, or traffic control devices unless the traffic control devices are mandated by the Ohio manual of uniform traffic control devices.

(I) "State" means the state of Ohio, including, but not limited to, the general assembly, the supreme court, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, colleges and universities, institutions, and other instrumentalities of the state of Ohio. "State" does not include political subdivisions.

Effective Date: 04-09-2003; 04-27-2005; 10-12-2006



Section 2744.02 - Governmental functions and proprietary functions of political subdivisions.

(A)

(1) For the purposes of this chapter, the functions of political subdivisions are hereby classified as governmental functions and proprietary functions. Except as provided in division (B) of this section, a political subdivision is not liable in damages in a civil action for injury, death, or loss to person or property allegedly caused by any act or omission of the political subdivision or an employee of the political subdivision in connection with a governmental or proprietary function.

(2) The defenses and immunities conferred under this chapter apply in connection with all governmental and proprietary functions performed by a political subdivision and its employees, whether performed on behalf of that political subdivision or on behalf of another political subdivision.

(3) Subject to statutory limitations upon their monetary jurisdiction, the courts of common pleas, the municipal courts, and the county courts have jurisdiction to hear and determine civil actions governed by or brought pursuant to this chapter.

(B) Subject to sections 2744.03 and 2744.05 of the Revised Code, a political subdivision is liable in damages in a civil action for injury, death, or loss to person or property allegedly caused by an act or omission of the political subdivision or of any of its employees in connection with a governmental or proprietary function, as follows:

(1) Except as otherwise provided in this division, political subdivisions are liable for injury, death, or loss to person or property caused by the negligent operation of any motor vehicle by their employees when the employees are engaged within the scope of their employment and authority. The following are full defenses to that liability:

(a) A member of a municipal corporation police department or any other police agency was operating a motor vehicle while responding to an emergency call and the operation of the vehicle did not constitute willful or wanton misconduct;

(b) A member of a municipal corporation fire department or any other firefighting agency was operating a motor vehicle while engaged in duty at a fire, proceeding toward a place where a fire is in progress or is believed to be in progress, or answering any other emergency alarm and the operation of the vehicle did not constitute willful or wanton misconduct;

(c) A member of an emergency medical service owned or operated by a political subdivision was operating a motor vehicle while responding to or completing a call for emergency medical care or treatment, the member was holding a valid commercial driver's license issued pursuant to Chapter 4506. or a driver's license issued pursuant to Chapter 4507. of the Revised Code, the operation of the vehicle did not constitute willful or wanton misconduct, and the operation complies with the precautions of section 4511.03 of the Revised Code.

(2) Except as otherwise provided in sections 3314.07 and 3746.24 of the Revised Code, political subdivisions are liable for injury, death, or loss to person or property caused by the negligent performance of acts by their employees with respect to proprietary functions of the political subdivisions.

(3) Except as otherwise provided in section 3746.24 of the Revised Code, political subdivisions are liable for injury, death, or loss to person or property caused by their negligent failure to keep public roads in repair and other negligent failure to remove obstructions from public roads, except that it is a full defense to that liability, when a bridge within a municipal corporation is involved, that the municipal corporation does not have the responsibility for maintaining or inspecting the bridge.

(4) Except as otherwise provided in section 3746.24 of the Revised Code, political subdivisions are liable for injury, death, or loss to person or property that is caused by the negligence of their employees and that occurs within or on the grounds of, and is due to physical defects within or on the grounds of, buildings that are used in connection with the performance of a governmental function, including, but not limited to, office buildings and courthouses, but not including jails, places of juvenile detention, workhouses, or any other detention facility, as defined in section 2921.01 of the Revised Code.

(5) In addition to the circumstances described in divisions (B)(1) to (4) of this section, a political subdivision is liable for injury, death, or loss to person or property when civil liability is expressly imposed upon the political subdivision by a section of the Revised Code, including, but not limited to, sections 2743.02 and 5591.37 of the Revised Code. Civil liability shall not be construed to exist under another section of the Revised Code merely because that section imposes a responsibility or mandatory duty upon a political subdivision, because that section provides for a criminal penalty, because of a general authorization in that section that a political subdivision may sue and be sued, or because that section uses the term "shall" in a provision pertaining to a political subdivision.

(C) An order that denies a political subdivision or an employee of a political subdivision the benefit of an alleged immunity from liability as provided in this chapter or any other provision of the law is a final order.

Effective Date: 04-09-2003; 2007 HB119 09-29-2007



Section 2744.03 - Defenses - immunities.

(A) In a civil action brought against a political subdivision or an employee of a political subdivision to recover damages for injury, death, or loss to person or property allegedly caused by any act or omission in connection with a governmental or proprietary function, the following defenses or immunities may be asserted to establish nonliability:

(1) The political subdivision is immune from liability if the employee involved was engaged in the performance of a judicial, quasi-judicial, prosecutorial, legislative, or quasi-legislative function.

(2) The political subdivision is immune from liability if the conduct of the employee involved, other than negligent conduct, that gave rise to the claim of liability was required by law or authorized by law, or if the conduct of the employee involved that gave rise to the claim of liability was necessary or essential to the exercise of powers of the political subdivision or employee.

(3) The political subdivision is immune from liability if the action or failure to act by the employee involved that gave rise to the claim of liability was within the discretion of the employee with respect to policy-making, planning, or enforcement powers by virtue of the duties and responsibilities of the office or position of the employee.

(4) The political subdivision is immune from liability if the action or failure to act by the political subdivision or employee involved that gave rise to the claim of liability resulted in injury or death to a person who had been convicted of or pleaded guilty to a criminal offense and who, at the time of the injury or death, was serving any portion of the person's sentence by performing community service work for or in the political subdivision whether pursuant to section 2951.02 of the Revised Code or otherwise, or resulted in injury or death to a child who was found to be a delinquent child and who, at the time of the injury or death, was performing community service or community work for or in a political subdivision in accordance with the order of a juvenile court entered pursuant to section 2152.19 or 2152.20 of the Revised Code, and if, at the time of the person's or child's injury or death, the person or child was covered for purposes of Chapter 4123. of the Revised Code in connection with the community service or community work for or in the political subdivision.

(5) The political subdivision is immune from liability if the injury, death, or loss to person or property resulted from the exercise of judgment or discretion in determining whether to acquire, or how to use, equipment, supplies, materials, personnel, facilities, and other resources unless the judgment or discretion was exercised with malicious purpose, in bad faith, or in a wanton or reckless manner.

(6) In addition to any immunity or defense referred to in division (A)(7) of this section and in circumstances not covered by that division or sections 3314.07 and 3746.24 of the Revised Code, the employee is immune from liability unless one of the following applies:

(a) The employee's acts or omissions were manifestly outside the scope of the employee's employment or official responsibilities;

(b) The employee's acts or omissions were with malicious purpose, in bad faith, or in a wanton or reckless manner;

(c) Civil liability is expressly imposed upon the employee by a section of the Revised Code. Civil liability shall not be construed to exist under another section of the Revised Code merely because that section imposes a responsibility or mandatory duty upon an employee, because that section provides for a criminal penalty, because of a general authorization in that section that an employee may sue and be sued, or because the section uses the term "shall" in a provision pertaining to an employee.

(7) The political subdivision, and an employee who is a county prosecuting attorney, city director of law, village solicitor, or similar chief legal officer of a political subdivision, an assistant of any such person, or a judge of a court of this state is entitled to any defense or immunity available at common law or established by the Revised Code.

(B) Any immunity or defense conferred upon, or referred to in connection with, an employee by division (A)(6) or (7) of this section does not affect or limit any liability of a political subdivision for an act or omission of the employee as provided in section 2744.02 of the Revised Code.

Effective Date: 04-09-2003



Section 2744.04 - Statute of limitations - demand for judgment for damages.

(A) An action against a political subdivision to recover damages for injury, death, or loss to person or property allegedly caused by any act or omission in connection with a governmental or proprietary function, whether brought as an original action, cross-claim, counterclaim, third-party claim, or claim for subrogation, shall be brought within two years after the cause of action accrues, or within any applicable shorter period of time for bringing the action provided by the Revised Code. The period of limitation contained in this division shall be tolled pursuant to section 2305.16 of the Revised Code. This division applies to actions brought against political subdivisions by all persons, governmental entities, and the state.

(B) In the complaint filed in a civil action against a political subdivision or an employee of a political subdivision to recover damages for injury, death, or loss to person or property allegedly caused by an act or omission in connection with a governmental or proprietary function, whether filed in an original action, cross-claim, counterclaim, third-party claim, or claim for subrogation, the complainant shall include a demand for a judgment for the damages that the judge in a nonjury trial or the jury in a jury trial finds that the complainant is entitled to be awarded, but shall not specify in that demand any monetary amount for damages sought.

Effective Date: 04-09-2003



Section 2744.05 - Damage limitations.

Notwithstanding any other provisions of the Revised Code or rules of a court to the contrary, in an action against a political subdivision to recover damages for injury, death, or loss to person or property caused by an act or omission in connection with a governmental or proprietary function:

(A) Punitive or exemplary damages shall not be awarded.

(B)

(1) If a claimant receives or is entitled to receive benefits for injuries or loss allegedly incurred from a policy or policies of insurance or any other source, the benefits shall be disclosed to the court, and the amount of the benefits shall be deducted from any award against a political subdivision recovered by that claimant. No insurer or other person is entitled to bring an action under a subrogation provision in an insurance or other contract against a political subdivision with respect to those benefits.

The amount of the benefits shall be deducted from an award against a political subdivision under division (B)(1) of this section regardless of whether the claimant may be under an obligation to pay back the benefits upon recovery, in whole or in part, for the claim. A claimant whose benefits have been deducted from an award under division (B)(1) of this section is not considered fully compensated and shall not be required to reimburse a subrogated claim for benefits deducted from an award pursuant to division (B)(1) of this section.

(2) Nothing in division (B)(1) of this section shall be construed to do either of the following:

(a) Limit the rights of a beneficiary under a life insurance policy or the rights of sureties under fidelity or surety bonds;

(b) Prohibit the department of job and family services from recovering from the political subdivision, pursuant to section 5101.58 of the Revised Code, the cost of medical assistance benefits provided under Chapter 5107. or 5111. of the Revised Code.

(C)

(1) There shall not be any limitation on compensatory damages that represent the actual loss of the person who is awarded the damages. However, except in wrongful death actions brought pursuant to Chapter 2125. of the Revised Code, damages that arise from the same cause of action, transaction or occurrence, or series of transactions or occurrences and that do not represent the actual loss of the person who is awarded the damages shall not exceed two hundred fifty thousand dollars in favor of any one person. The limitation on damages that do not represent the actual loss of the person who is awarded the damages provided in this division does not apply to court costs that are awarded to a plaintiff, or to interest on a judgment rendered in favor of a plaintiff, in an action against a political subdivision.

(2) As used in this division, "the actual loss of the person who is awarded the damages" includes all of the following:

(a) All wages, salaries, or other compensation lost by the person injured as a result of the injury, including wages, salaries, or other compensation lost as of the date of a judgment and future expected lost earnings of the person injured;

(b) All expenditures of the person injured or another person on behalf of the person injured for medical care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations that were necessary because of the injury;

(c) All expenditures to be incurred in the future, as determined by the court, by the person injured or another person on behalf of the person injured for medical care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations that will be necessary because of the injury;

(d) All expenditures of a person whose property was injured or destroyed or of another person on behalf of the person whose property was injured or destroyed in order to repair or replace the property that was injured or destroyed;

(e) All expenditures of the person injured or of the person whose property was injured or destroyed or of another person on behalf of the person injured or of the person whose property was injured or destroyed in relation to the actual preparation or presentation of the claim involved;

(f) Any other expenditures of the person injured or of the person whose property was injured or destroyed or of another person on behalf of the person injured or of the person whose property was injured or destroyed that the court determines represent an actual loss experienced because of the personal or property injury or property loss.

"The actual loss of the person who is awarded the damages" does not include any fees paid or owed to an attorney for any services rendered in relation to a personal or property injury or property loss, and does not include any damages awarded for pain and suffering, for the loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education of the person injured, for mental anguish, or for any other intangible loss.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003; 2008 HB562 09-22-2008



Section 2744.06 - Satisfying a judgment against political subdivision.

(A) Real or personal property, and moneys, accounts, deposits, or investments of a political subdivision are not subject to execution, judicial sale, garnishment, or attachment to satisfy a judgment rendered against a political subdivision in a civil action to recover damages for injury, death, or loss to person or property caused by an act or omission of the political subdivision or any of its employees in connection with a governmental or proprietary function. Those judgments shall be paid from funds of the political subdivisions that have been appropriated for that purpose, but, if sufficient funds are not currently appropriated for the payment of judgments, the fiscal officer of a political subdivision shall certify the amount of any unpaid judgments to the taxing authority of the political subdivision for inclusion in the next succeeding budget and annual appropriation measure and payment in the next succeeding fiscal year as provided by section 5705.08 of the Revised Code, unless any judgment is to be paid from the proceeds of bonds issued pursuant to section 133.14 of the Revised Code or pursuant to annual installments authorized by division (B) or (C) of this section.

(B)

(1)

(a) As used in this division, "the actual loss of the person who is awarded the damages" includes all of the following:

(i) All wages, salaries, or other compensation lost by the person injured as a result of the injury, as of the date of the judgment;

(ii) All expenditures of the person injured or of another person on behalf of the person injured for medical care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations that were necessary because of the injury;

(iii) All expenditures of a person whose property was injured or destroyed or of another person on behalf of the person whose property was injured or destroyed in order to repair or replace the property that was injured or destroyed;

(iv) All expenditures of the person injured or whose property was injured or destroyed or of another person on behalf of the person injured or whose property was injured or destroyed in relation to the actual preparation or presentation of the person's claim;

(v) Any other expenditures of the person injured or whose property was injured or destroyed or of another person on behalf of the person injured or whose property was injured or destroyed that the court determines represent an actual loss experienced because of the personal or property injury or property loss.

(b) As used in this division, "the actual loss of the person who is awarded the damages" does not include any of the following:

(i) Wages, salaries, or other compensation lost by the person injured as a result of the injury, that are future expected earnings of that person;

(ii) Expenditures to be incurred in the future, as determined by the court, by the person injured or by another person on behalf of the person injured for medical care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations that will be necessary because of the injury;

(iii) Any fees paid or owed to an attorney for any services rendered in relation to a personal or property injury or property loss;

(iv) Any damages awarded for pain and suffering, for the loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education of the person injured, for mental anguish, or for any other intangible loss.

(2) Except as specifically provided to the contrary in this division, a court that renders a judgment against a political subdivision as described in division (A) of this section and that is not in favor of the state may authorize the political subdivision, upon the motion of the political subdivision, to pay the judgment or a specified portion of the judgment in annual installments over a period not to exceed ten years, subject to the payment of interest at the rate specified in division (A) of section 1343.03 of the Revised Code. A court shall not authorize the payment in installments under this division of any portion of a judgment or entire judgment that represents the actual loss of the person who is awarded the damages.

Additionally, a court shall not authorize the payment in installments under this division of any portion of a judgment or entire judgment that does not represent the actual loss of the person who is awarded the damages unless the court, after balancing the interests of the political subdivision and of the person in whose favor the judgment was rendered, determines that installment payments would be appropriate under the circumstances and would not be unjust to the person in whose favor the judgment was rendered. If a court makes that determination, it shall fix the amount of the installment payments in a manner that achieves for the person in whose favor the judgment was rendered, the same economic result over the period as that person would have received if the judgment or portion of the judgment subject to the installment payments had been paid in a lump sum payment.

(C) At the option of a political subdivision, a judgment as described in division (A) of this section and that is rendered in favor of the state may be paid in equal annual installments over a period not to exceed ten years, without the payment of interest.

Effective Date: 04-09-2003



Section 2744.07 - Defending and indemnifying employees.

(A)

(1) Except as otherwise provided in this division, a political subdivision shall provide for the defense of an employee, in any state or federal court, in any civil action or proceeding which contains an allegation for damages for injury, death, or loss to person or property caused by an act or omission of the employee in connection with a governmental or proprietary function. The political subdivision has the duty to defend the employee if the act or omission occurred while the employee was acting both in good faith and not manifestly outside the scope of employment or official responsibilities. Amounts expended by a political subdivision in the defense of its employees shall be from funds appropriated for this purpose or from proceeds of insurance. The duty to provide for the defense of an employee specified in this division does not apply in a civil action or proceeding that is commenced by or on behalf of a political subdivision.

(2) Except as otherwise provided in this division, a political subdivision shall indemnify and hold harmless an employee in the amount of any judgment, other than a judgment for punitive or exemplary damages, that is obtained against the employee in a state or federal court or as a result of a law of a foreign jurisdiction and that is for damages for injury, death, or loss to person or property caused by an act or omission in connection with a governmental or proprietary function, if at the time of the act or omission the employee was acting in good faith and within the scope of employment or official responsibilities.

(B)

(1) A political subdivision may enter into a consent judgment or settlement and may secure releases from liability for itself or an employee, with respect to any claim for injury, death, or loss to person or property caused by an act or omission in connection with a governmental or proprietary function.

(2) No action or appeal of any kind shall be brought by any person, including any employee or a taxpayer, with respect to the decision of a political subdivision pursuant to division (B)(1) of this section whether to enter into a consent judgment or settlement or to secure releases, or concerning the amount and circumstances of a consent judgment or settlement. Amounts expended for any settlement shall be from funds appropriated for this purpose.

(C) If a political subdivision refuses to provide an employee with a defense in a civil action or proceeding as described in division (A)(1) of this section, upon the motion of the political subdivision, the court shall conduct a hearing regarding the political subdivision's duty to defend the employee in that civil action. The political subdivision shall file the motion within thirty days of the close of discovery in the action. After the motion is filed, the employee shall have not less than thirty days to respond to the motion.

At the request of the political subdivision or the employee, the court shall order the motion to be heard at an oral hearing. At the hearing on the motion, the court shall consider all evidence and arguments submitted by the parties. In determining whether a political subdivision has a duty to defend the employee in the action, the court shall determine whether the employee was acting both in good faith and not manifestly outside the scope of employment or official responsibilities. The pleadings shall not be determinative of whether the employee acted in good faith or was manifestly outside the scope of employment or official responsibilities.

If the court determines that the employee was acting both in good faith and not manifestly outside the scope of employment or official responsibilities, the court shall order the political subdivision to defend the employee in the action.

Effective Date: 04-09-2003



Section 2744.08 - Liability and self-insurance programs.

(A)

(1) A political subdivision may use public funds to secure insurance with respect to its and its employees' potential liability in damages in civil actions for injury, death, or loss to persons or property allegedly caused by an act or omission of the political subdivision or any of its employees in connection with a governmental or proprietary function. The insurance may be at the limits, for the circumstances, and subject to the terms and conditions, that are determined by the political subdivision in its discretion.

The insurance may be for the period of time that is set forth in specifications for competitive bids or, when competitive bidding is not required, for the period of time that is mutually agreed upon by the political subdivision and insurance company. The period of time does not have to be, but can be, limited to the fiscal cycle under which the political subdivision is funded and operates.

(2)

(a) Regardless of whether a political subdivision procures a policy or policies of liability insurance pursuant to division (A)(1) of this section or otherwise, the political subdivision may establish and maintain a self-insurance program relative to its and its employees' potential liability in damages in civil actions for injury, death, or loss to persons or property allegedly caused by an act or omission of the political subdivision or any of its employees in connection with a governmental or proprietary function. The political subdivision may reserve such funds as it deems appropriate in a special fund that may be established pursuant to an ordinance or resolution of the political subdivision and not subject to section 5705.12 of the Revised Code. The political subdivision may allocate the costs of insurance or a self-insurance program, or both, among the funds or accounts in the subdivision's treasury on the basis of relative exposure and loss experience. The political subdivision may require any deductibles under an insurance or self-insurance program, or both, to be paid from funds or accounts in the subdivision's treasury from which a loss was directly attributable. If it so chooses, the political subdivision may contract with any person, other political subdivision, or regional council of governments for purposes of the administration of such a program.

(b) Political subdivisions that have established self-insurance programs relative to their and their employees' potential liability as described in division (A)(2)(a) of this section may mutually agree that their self-insurance programs will be jointly administered in a specified manner.

(B) The purchase of liability insurance, or the establishment and maintenance of a self-insurance program, by a political subdivision does not constitute a waiver of any immunity or defense of the political subdivision or its employees, except that the political subdivision may specifically waive any immunity or defense to which it or its employees may be entitled if a provision to that effect is specifically included in the policy of insurance or in a written plan of operation of the self-insurance program, or, if any, the legislative enactment of the political subdivision authorizing the purchase of the insurance or the establishment and maintenance of the self-insurance program. Such a specific waiver shall be only to the extent of the insurance or self-insurance program coverage.

(C) The authorizations for political subdivisions to secure insurance and to establish and maintain self-insurance programs in this section are in addition to any other authority to secure insurance or to establish and maintain self-insurance programs that is granted pursuant to the Revised Code or the constitution of this state, and they are not in derogation of any other authorization.

Effective Date: 06-07-1986; 09-29-2005



Section 2744.081 - Joint self-insurance pool - risk-management.

(A) Regardless of whether a political subdivision, under section 2744.08 of the Revised Code, secures a policy or policies of liability insurance, establishes and maintains a self-insurance program, or enters into an agreement for the joint administration of a self-insurance program, the political subdivision may, pursuant to a written agreement and to the extent that it considers necessary, join with other political subdivisions in establishing and maintaining a joint self-insurance pool to provide for the payment of judgments, settlement of claims, expense, loss, and damage that arises, or is claimed to have arisen, from an act or omission of the political subdivision or any of its employees in connection with a governmental or proprietary function and to indemnify or hold harmless the subdivision's employees against such loss or damage.

All of the following apply to a joint self-insurance pool under this section:

(1) Such funds shall be reserved as are necessary, in the exercise of sound and prudent actuarial judgment, to cover potential political subdivision and employee liability, expense, loss, and damage. A report of aggregate amounts so reserved and aggregate disbursements made from such funds, together with a written report of a member of the American academy of actuaries certifying whether the amounts reserved conform to the requirements of this division, are computed in accordance with accepted loss reserving standards, and are fairly stated in accordance with sound loss reserving principles, shall be prepared and maintained in the office of the pool administrator described in division (A)(2) of this section. The report shall be prepared and maintained on or before the last day of March for the preceding calendar year or, if the joint self-insurance pool's fiscal year is other than a calendar year, not later than ninety days after the close of the pool's fiscal year.

The report required by this division shall include, but not be limited to, the aggregate of disbursements made for the administration of the pool, including claims paid, costs of the legal representation of political subdivisions and employees, and fees paid to consultants.

The pool administrator described in division (A)(2) of this section shall make the report required by this division available for inspection by any person at all reasonable times during regular business hours, and, upon the request of such person, shall make copies of the report available at cost within a reasonable period of time. The report required by this division is in lieu of the records required by division (A) of section 149.431 of the Revised Code.

(2) A contract may be awarded, without the necessity of competitive bidding, to any person, political subdivision, nonprofit corporation organized under Chapter 1702. of the Revised Code, or regional council of governments created under Chapter 167. of the Revised Code for purposes of administration of a joint self-insurance pool. No such contract shall be entered into without full, prior, public disclosure of all terms and conditions. Such disclosure shall include, at a minimum, a statement listing all representations made in connection with any possible savings and losses resulting from such contract, and potential liability of any political subdivision or employee. The proposed contract and statement shall be disclosed and presented at a meeting of the political subdivision not less than one week prior to the meeting at which the political subdivision authorizes the contract.

(3) A joint self-insurance pool shall include a contract with a member of the American academy of actuaries for the preparation of the written evaluation of the reserve funds required under division (A)(1) of this section.

(4) A joint self-insurance pool may allocate the costs of funding the pool among the funds or accounts in the treasuries of the political subdivisions on the basis of their relative exposure and loss experience. A joint self-insurance program may require any deductible under the program to be paid from funds or accounts in the treasury of the political subdivision from which a loss was directly attributable.

(B) Two or more political subdivisions may also authorize the establishment and maintenance of a joint risk-management program, including but not limited to the employment of risk managers and consultants, for the purpose of preventing and reducing the risks covered by insurance, self-insurance, or joint self-insurance programs.

(C) A political subdivision is not liable under a joint self-insurance pool for any amount in excess of amounts payable pursuant to the written agreement for the participation of the political subdivision in the joint self-insurance pool. Under a joint self-insurance pool agreement a political subdivision may, to the extent permitted under the written agreement, assume the risks of any other political subdivision, including the indemnification of its employees. A joint self-insurance pool, established under this section, is deemed a separate legal entity for the public purpose of enabling the members of the joint self-insurance pool to obtain insurance or to provide for a formalized, jointly administered self-insurance fund for its members. An entity created pursuant to this section is exempt from all state and local taxes.

(D) Any political subdivision may issue general obligation bonds, or special obligation bonds which are not payable from real or personal property taxes, and may also issue notes in anticipation of such bonds, pursuant to an ordinance or resolution of its legislative authority or other governing body for the purpose of providing funds to pay judgments, losses, damages, and the expenses of litigation or settlement of claims, whether by way of a reserve or otherwise, and to pay the political subdivision's portion of the cost of establishing and maintaining a joint self-insurance pool or to provide for the reserve in the special fund authorized by division (A)(2)(a) of section 2744.08 of the Revised Code.

In its ordinance or resolution authorizing bonds or notes under this section, a political subdivision may elect to issue such bonds or notes under the procedures set forth in Chapter 133. of the Revised Code. In the event of such an election, notwithstanding Chapter 133. of the Revised Code, the maturity of the bonds may be for any period authorized in the ordinance or resolution not exceeding twenty years, which period shall be the maximum maturity of the bonds for purposes of section 133.22 of the Revised Code.

Bonds and notes issued under this section shall not be considered in calculating the net indebtedness of the political subdivision under sections 133.04, 133.05, 133.06, and 133.07 of the Revised Code. Sections 9.98 to 9.983 of the Revised Code apply to bonds or notes authorized under this section.

(E)

(1) A joint self-insurance pool, in addition to its powers to provide self-insurance against any and all liabilities under this chapter, may also include any one or more of the following forms of property or casualty self-insurance for the purpose of covering any other liabilities or risks of the members of the pool:

(a) Public general liability, professional liability, or employees liability;

(b) Individual or fleet motor vehicle or automobile liability and protection against other liability and loss associated with the ownership, maintenance, and use of motor vehicles;

(c) Aircraft liability and protection against other liability and loss associated with the ownership, maintenance, and use of aircraft;

(d) Fidelity, surety, and guarantee;

(e) Loss or damage to property and loss of use and occupancy of property by fire, lightning, hail, tempest, flood, earthquake, or snow, explosion, accident, or other risk;

(f) Marine, inland transportation and navigation, boiler, containers, pipes, engines, flywheels, elevators, and machinery;

(g) Environmental impairment;

(h) Loss or damage by any hazard upon any other risk to which political subdivisions are subject, which is not prohibited by statute or at common law from being the subject of casualty or property insurance.

(2) A joint self-insurance pool is not an insurance company. Its operation does not constitute doing an insurance business and is not subject to the insurance laws of this state.

(F) A public official or employee of a political subdivision who is or becomes a member of the governing body of a joint self-insurance pool in which the political subdivision participates is not in violation of division (D) or (E) of section 102.03, division (C) of section 102.04, or section 2921.42 of the Revised Code as a result of the political subdivision's entering under this section into the written agreement to participate in the pool or into any contract with the pool.

(G) This section shall not be construed to affect the ability of any political subdivision to self-insure under the authority conferred by any other section of the Revised Code.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 10-06-1994



Section 2744.082 - Reimbursement of general fund for self-insurance payments.

(A) If a political subdivision, pursuant to division (A)(2)(a) of section 2744.08 of the Revised Code or a joint self-insurance pool pursuant to section 2744.081 of the Revised Code, has allocated costs to, or required the payment of deductibles from, funds or accounts in the subdivision's treasury, the subdivision's fiscal officer, pursuant to an ordinance or resolution of the subdivision's legislative authority, shall transfer amounts equal to those costs or deductibles from the funds or accounts to the subdivision's general fund if both of the following occur:

(1) The subdivision requests payment from the employee responsible for the funds or accounts for those costs or deductibles;

(2) The employee receiving the request fails to remit payment within forty-five days after the date of receipt of the request.

(B) Sections 5705.14, 5705.15, and 5705.16 of the Revised Code do not apply to transfers made pursuant to this section.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 09-29-2005



Section 2744.09 - Exceptions.

This chapter does not apply to, and shall not be construed to apply to, the following:

(A) Civil actions that seek to recover damages from a political subdivision or any of its employees for contractual liability;

(B) Civil actions by an employee, or the collective bargaining representative of an employee, against his political subdivision relative to any matter that arises out of the employment relationship between the employee and the political subdivision;

(C) Civil actions by an employee of a political subdivision against the political subdivision relative to wages, hours, conditions, or other terms of his employment;

(D) Civil actions by sureties, and the rights of sureties, under fidelity or surety bonds;

(E) Civil claims based upon alleged violations of the constitution or statutes of the United States, except that the provisions of section 2744.07 of the Revised Code shall apply to such claims or related civil actions.

Effective Date: 11-20-1985



Section 2744.10 - Immunity as to Year 2000 compliant claims.

(A) As used in this section:

(1) "Computer services," "computer," "computer system," "computer network," "computer program," "computer software," and "data" have the same meanings as in section 2913.01 of the Revised Code.

(2) "Information technology system or product" includes a computer service, computer, computer system, computer network, or computer program, computer software, and data and also includes, but is not limited to, any software, firmware, microcode, hardware, embedded chips, or other system or product or any combination of those items that creates, reads, writes, calculates, compares, sequences, or otherwise processes date data.

(3) "State" and "political subdivision" have the same meaning as in section 2744.01 of the Revised Code.

(4) "Year 2000 compliant" means a computer system or systems that are, or will be, capable of accurately processing, storing, providing and receiving date and time data from, into, and between the twentieth and twenty-first centuries, including the years 1999 and 2000, and leap-year calculations, when used on a stand-alone basis or in combination with other hardware, firmware, or software, without creating new errors or side effects. The processing of date and time data includes, but is not limited to, calculating, comparing, projecting, and sequencing.

(B) The state or a political subdivision shall not be liable in any civil action or proceedings for any damages caused by the failure of any information technology system or product provided or used by the state or the political subdivision to be year 2000 compliant, unless the claimant proves, by clear and convincing evidence, that both of the following apply:

(1) The failure of the information technology system or product to be year 2000 compliant is the proximate cause of the damages alleged.

(2) The state or the political subdivision failed to make a good faith effort, prior to January 1, 2000, to become year 2000 compliant.

(C) An action for damages against the state under this section shall be filed in the court of claims pursuant to Chapter 2743. of the Revised Code.

Effective Date: 09-29-1999






Chapter 2745 - EMPLOYMENT INTENTIONAL TORT

Section 2745.01 - 2745.01

(A) In an action brought against an employer by an employee, or by the dependent survivors of a deceased employee, for damages resulting from an intentional tort committed by the employer during the course of employment, the employer shall not be liable unless the plaintiff proves that the employer committed the tortious act with the intent to injure another or with the belief that the injury was substantially certain to occur.

(B) As used in this section, "substantially certain" means that an employer acts with deliberate intent to cause an employee to suffer an injury, a disease, a condition, or death.

(C) Deliberate removal by an employer of an equipment safety guard or deliberate misrepresentation of a toxic or hazardous substance creates a rebuttable presumption that the removal or misrepresentation was committed with intent to injure another if an injury or an occupational disease or condition occurs as a direct result.

(D) This section does not apply to claims arising during the course of employment involving discrimination, civil rights, retaliation, harassment in violation of Chapter 4112. of the Revised Code, intentional infliction of emotional distress not compensable under Chapters 4121. and 4123. of the Revised Code, contract, promissory estoppel, or defamation.

Effective Date: 04-07-2005






Chapter 2746 - COURT COSTS AND FEES

Section 2746.01 - Court fees and costs in all courts of record; civil actions and certain criminal actions.

A court of record of this state shall tax as costs or otherwise require the payment of fees for the following services rendered or as compensation for the following persons or any other of the following fees that are applicable in a particular case:

(A) Appraisers, commissioners, or arbitrators appointed to make or procure an appraisement or valuation of any property, as provided in section 2335.02 of the Revised Code;

(B) Auctioneers appointed to conduct any public auction of goods, chattels, or lands required to be sold by an officer of the court, as provided in section 2335.021 of the Revised Code;

(C) Commissioners appointed to make partition of lands or to assign dower and appraisers of real or personal property on execution, replevin, or attachment or to fix the value of exempt property, as provided in section 2335.01 of the Revised Code;

(D) Deposit of rent with the clerk of court by a resident of a manufactured home park, as provided in section 4781.42 of the Revised Code, or by a tenant of residential premises, as provided in section 5321.08 of the Revised Code;

(E) Interpreters, as provided in section 2335.09 of the Revised Code;

(F) Fees in a civil action or appeal commenced by an inmate against a government entity or employee, as provided in section 2969.22 of the Revised Code;

(G) Procurement of a transcript of a judgment or proceeding or exemplification of a record in an appeal or other civil action, as provided in section 2303.21 of the Revised Code;

(H) Publication of an advertisement, notice, or proclamation required to be published by a trustee, assignee, executor, administrator, receiver, or other officer of the court or a party in a case or proceeding, as provided in section 7.13 of the Revised Code;

(I) Publication of calendars, motion dockets, legal advertisements, and notices, the fees for which are not fixed by law, as provided in section 2701.09 of the Revised Code;

(J) Sheriffs, as provided in section 311.17 of the Revised Code;

(K) Township constables or members of the police force of a township police district or joint police district, as provided in section 509.15 of the Revised Code;

(L) Witnesses, as follows:

(1) Fees and mileage in civil cases, as provided in section 2335.06 of the Revised Code;

(2) Fees and mileage in criminal cases, as provided in section 2335.08 of the Revised Code;

(3) Fees in all cases or proceedings not specified in sections 2335.06 and 2335.08 of the Revised Code, as provided in section 2335.05 of the Revised Code;

(4) Fees of municipal police officers in state felony cases, as provided in section 2335.17 of the Revised Code;

(5) Fees in arbitration proceedings, as provided in section 2711.06 of the Revised Code.

(M) In an action to abate a nuisance or to enforce a local code relating to buildings, the expenses of operating and conserving the building, as provided in section 3767.41 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.02 - Court fees and costs in all courts of record; criminal actions.

A court of record of this state shall tax as costs or otherwise require the payment of fees for the following services rendered, as compensation for the following persons, or as part of the sentence imposed by the court, or any other of the following fees that are applicable in a particular case:

(A) In a felony case, financial sanctions, as provided in section 2929.18 of the Revised Code;

(B) In any criminal case, the costs of prosecution, as provided in section 2947.23 of the Revised Code;

(C) In a misdemeanor case in which the offender is sentenced to a jail term, the local detention facility is covered by a policy adopted by the facility's governing authority requiring reimbursement for the costs of confinement, and the offender is presented with an itemized bill pursuant to section 2929.37 of the Revised Code for such costs, the costs of confinement, as provided in section 2929.24 of the Revised Code;

(D) In a case in which an offender is sentenced for endangering children in violation of section 2919.22 of the Revised Code, the costs of the offender's supervised community service work, as provided in section 2919.22 of the Revised Code;

(E) In a case in which a defendant is charged with any of certain sexual assault or prostitution-related offenses and is found to be suffering from a venereal disease in an infectious stage, the cost of medical treatment, as provided in section 2907.27 of the Revised Code;

(F) In a case in which a defendant is charged with harassment with a bodily substance, the cost of medical testing, as provided in section 2921.38 of the Revised Code;

(G) In a case in which a defendant is charged with violating a protection order in violation of section 2919.27 of the Revised Code or of a municipal ordinance that is substantially similar to that section, the costs of any evaluation and preceding examination of the defendant, as provided in section 2919.271 of the Revised Code;

(H) Presentence psychological or psychiatric reports, as provided in section 2947.06 of the Revised Code;

(I) In a criminal proceeding, the taking of a deposition of a person who is imprisoned in a detention facility or state correctional institution within this state or who is in the custody of the department of youth services, as provided in section 2945.47 of the Revised Code;

(J) In a case in which a person is convicted of or pleads guilty to any offense other than a parking violation or in which a child is found to be a delinquent child or a juvenile traffic offender for an act that, if committed by an adult, would be an offense other than a parking violation, additional costs and bail, if applicable, as provided in sections 2743.70 and 2949.091 of the Revised Code, but subject to waiver as provided in section 2949.092 of the Revised Code;

(K) In a case in which a person is convicted of or pleads guilty to a moving violation or in which a child is found to be a juvenile traffic offender for an act which, if committed by an adult, would be a moving violation, additional costs and bail, if applicable, as provided in sections 2949.093 and 2949.094 of the Revised Code, but subject to waiver as provided in section 2949.092 of the Revised Code;

(L) In a case in which a defendant is convicted of abandoning a junk vessel or outboard motor without notifying the appropriate law enforcement officer, the cost incurred by the state or a political subdivision in disposing of the vessel or motor, as provided in section 1547.99 of the Revised Code;

(M) The costs of electronic monitoring in the following cases:

(1) In a misdemeanor case in which the offender is convicted of any of certain prostitution-related offenses and a specification under section 2941.1421 of the Revised Code, as provided in section 2929.24 of the Revised Code;

(2) In a case in which the court issues a criminal protection order against a minor upon a petition alleging that the respondent committed any of certain assault, menacing, or trespass offenses, a sexually oriented offense, or an offense under a municipal ordinance that is substantially equivalent to any of those offenses, as provided in section 2151.34 of the Revised Code;

(3) In a case in which the court issues a protection order against an adult upon a petition alleging that the respondent committed menacing by stalking or a sexually oriented offense, as provided in section 2903.214 of the Revised Code;

(4) In a case in which an offender is convicted of violating a protection order, as provided in section 2919.27 of the Revised Code;

(5) In a case in which the offender is convicted of any sexually oriented offense and is a tier III sex offender/child-victim offender relative to that offense, as provided in section 2929.13 of the Revised Code.

(N) In a proceeding for post-conviction relief, a transcript, as provided in section 2953.21 of the Revised Code;

(O) In a proceeding for the sealing of a conviction record, the fee provided for in section 2953.32 of the Revised Code.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.03 - Fees and costs in supreme court, courts of appeals, or court of claims.

In addition to any applicable fees or costs set forth in sections 2746.01 and 2746.02 of the Revised Code or any other applicable provision of law, the supreme court, a court of appeals, or the court of claims shall tax as costs or otherwise require the payment of fees for the following services rendered or as compensation for the following persons or any other of the following fees that are applicable in a particular case:

(A) In the supreme court, filing fees, as provided in section 2503.17 of the Revised Code;

(B) In a court of appeals:

(1) Fees collectible by the clerk of a court of common pleas when acting as the clerk of the court of appeals of the county, as provided in section 2303.03 of the Revised Code;

(2) Additional filing fees or charges for special projects, programs, or services, as provided in section 2501.16 of the Revised Code;

(3) Sheriffs or other officers who serve process, as provided in section 2501.19 of the Revised Code;

(4) Reporters, as provided in section 2501.17 of the Revised Code;

(5) The expense of preparing and transcribing the record in an appeal to the tenth district court of appeals from a ruling of the director of health under the certificate of need program, as provided in section 3702.60 of the Revised Code.

(C) In the court of claims:

(1) The fees provided for in section 2743.09 of the Revised Code;

(2) Witness fees and mileage, as provided in section 2743.06 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.04 - Fees and costs in court of common pleas.

In addition to any applicable fees or costs set forth in sections 2746.01 and 2746.02 of the Revised Code or any other applicable provision of law, a court of common pleas shall tax as costs or otherwise require the payment of fees for the following services rendered or as compensation for the following persons or any other of the following fees that are applicable in a particular case:

(A) The fees provided for in section 2303.20 of the Revised Code;

(B) Additional fees to computerize the court, make available computerized legal research services, computerize the office of the clerk of the court, provide financial assistance to legal aid societies, support the office of the state public defender, fund shelters for victims of domestic violence, and special projects of the court, as provided in section 2303.201 and, for a court that has a domestic relations division, section 2301.031 of the Revised Code;

(C) Filing for a divorce decree under section 3105.10 or a decree of dissolution under section 3105.65 of the Revised Code, as provided in section 3109.14 of the Revised Code;

(D) Filing of a foreign judgment pursuant to section 2329.022 of the Revised Code, as provided in section 2329.025 of the Revised Code;

(E) Interpreters, as provided in section 2301.14 of the Revised Code;

(F) Jurors in civil actions, as provided in section 2335.28 of the Revised Code;

(G) Reporters, as provided in sections 2301.21 and 2301.24 of the Revised Code;

(H) In a case involving the operation by a nonresident of a vessel upon the waters in this state, or the operation on the waters in this state of a vessel owned by a nonresident if operated with his consent, actual traveling expenses of the defendant, as provided in section 1547.36 of the Revised Code;

(I) In a civil case, the expenses of taking a deposition of a person who is imprisoned in a workhouse, juvenile detention facility, jail, or state correctional institution within this state, or who is in the custody of the department of youth services, as provided in section 2317.06 of the Revised Code;

(J) In proceedings relating to the examination of a judgment debtor under sections 2333.09 to 2333.27 of the Revised Code, compensation for clerks, sheriffs, referees, receivers, and witnesses, as provided in section 2333.27 of the Revised Code;

(K) In an appeal from an order of an agency issued pursuant to an adjudication under section 119.12 of the Revised Code, the expense of preparing and transcribing the record;

(L) In a case in which the court issues a protection order upon a petition alleging that the respondent engaged in domestic violence against a family or household member, the cost of supervision of the respondent's exercise of parenting time, visitation, or companionship rights, as provided in section 3113.31 of the Revised Code;

(M) Upon a petition to have a person involuntarily institutionalized, the costs of appointed counsel for the respondent at a full hearing, as provided in section 5123.76 of the Revised Code;

(N) In a case before the domestic relations division of the Hamilton county court of common pleas, the expense of serving a summons, warrant, citation, subpoena, or other writ issued to an officer other than a bailiff, constable, or staff investigator of the division, as provided in section 2301.03 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.05 - Fees and costs in juvenile court.

In addition to any applicable fees or costs set forth in sections 2746.01, 2746.02, and 2746.04 of the Revised Code or any other applicable provision of law, a juvenile court shall tax as costs or otherwise require the payment of fees for the following services or as compensation for the following persons:

(A) The fees provided for in section 2151.54 of the Revised Code;

(B) Additional fees to computerize the court, make available computerized legal research services, and computerize the office of the clerk of the court, as provided in sections 2151.541, 2153.081, and 2301.031 of the Revised Code;

(C) The costs of house arrest with electronic monitoring, as provided in section 2152.19 of the Revised Code;

(D) Witness fees, as provided in section 2151.28 of the Revised Code.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.06 - Fees and costs in probate court.

In addition to any applicable fees or costs set forth in sections 2746.01, 2746.02, and 2746.04 of the Revised Code or any other applicable provision of law, and subject to any waiver of fees for combat zone casualties under section 2101.164 of the Revised Code and any reduction of fees under section 2101.20 of the Revised Code, a probate court shall tax as costs or otherwise require the payment of fees for the following services rendered or as compensation for the following persons or any other of the following fees that are applicable in a particular case:

(A) The fees provided for in sections 2101.16, 2101.17, 2101.18, and 2101.32 of the Revised Code;

(B) Additional fees to computerize the court, make available computerized legal research services, and computerize the office of the clerk of the court, as provided in section 2101.162 of the Revised Code;

(C) In a proceeding upon the assignment of property in trust for the benefit of creditors, the fees provided for in section 1313.52 of the Revised Code;

(D) The fees allowable to a special master commissioner under section 2101.07 of the Revised Code;

(E) In a proceeding filed pursuant to dispute resolution procedures established by rule of the probate judge, a filing fee, as provided in section 2101.163 of the Revised Code;

(F) Costs incident to the appointment of a fiduciary, as provided in section 2101.21 of the Revised Code;

(G) A fee for solemnizing a marriage, as provided in section 2101.27 of the Revised Code;

(H) The additional marriage license fee provided for in section 3113.34 of the Revised Code;

(I) The fee for deposit of a will provided for in section 2107.07 of the Revised Code;

(J) In a proceeding for the appointment of a guardian for an alleged incompetent, physicians and other qualified persons to examine, investigate, or represent the alleged incompetent, as provided in section 2111.031 of the Revised Code;

(K) In an action to obtain authority to sell real estate, the fees for failure to enter a release and satisfaction provided for in section 2127.19 of the Revised Code;

(L) In a proceeding in aid of execution, the fees provided for in section 2333.26 and 2333.27 of the Revised Code.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.07 - Fees and costs in municipal court.

In addition to any applicable fees or costs set forth in sections 2746.01, 2746.02, and 2746.04 of the Revised Code or any other applicable provision of law, a municipal court shall tax as costs or otherwise require the payment of fees for the following services or as compensation for the following persons:

(A) The fees and costs provided for in section 1901.26 of the Revised Code;

(B) Additional fees to computerize the court, make available computerized legal research services, and computerize the office of the clerk of the court, as provided in section 1901.261 of the Revised Code;

(C) Jurors, as provided in section 1901.25 of the Revised Code;

(D) In proceedings in the small claims division, the fees and costs provided for in sections 1925.02, 1925.04, 1925.05, 1925.11, and 1925.15 of the Revised Code;

(E) In a case in which an accused is brought before the court pursuant to a warrant to keep the peace, an appeal bond, as provided in section 2933.06 of the Revised Code;

(F) In a proceeding filed pursuant to dispute resolution procedures established by rule of the court, a filing fee, as provided in section 1901.262 of the Revised Code;

(G) In a case in which the clerk of the Cleveland municipal court files a copy of a defendant's bond with the county recorder, the recording fees and charges, as provided in section 1901.21 of the Revised Code;

(H) In a criminal case, the expenses of an evaluation of the defendant's competence to stand trial or the defendant's mental condition at the time of the commission of the offense, as provided in section 2945.37 of the Revised Code.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.08 - Fees and costs in county court.

In addition to any applicable fees or costs set forth in sections 2746.01, 2746.02, and 2746.04 of the Revised Code or any other applicable provision of law, a county court shall tax as costs or otherwise require the payment of fees for the following services rendered or as compensation for the following persons or such other of the following fees as are applicable in a particular case:

(A) The fees and costs provided for in section 1907.24 of the Revised Code;

(B) Additional fees to computerize the court, make available computerized legal research services, and computerize the office of the clerk of the court, as provided in section 1907.261 of the Revised Code;

(C) Arbitrators, as provided in section 1907.42 of the Revised Code;

(D) Jurors, as provided in section 1907.28 of the Revised Code;

(E) Performing a marriage ceremony, as provided in section 1907.26 of the Revised Code;

(F) Witnesses, as provided in section 1907.27 of the Revised Code;

(G) In proceedings in the small claims division, the fees and costs provided for in sections 1925.02, 1925.04, 1925.05, 1925.11, and 1925.15 of the Revised Code;

(H) In a case in which an accused is brought before the court pursuant to a warrant to keep the peace, an appeal bond, as provided in section 2933.06 of the Revised Code;

(I) In a proceeding filed pursuant to dispute resolution procedures established by rule of the court, a filing fee, as provided in section 1907.262 of the Revised Code.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 2746.09 - Additional costs, fees, or expenses.

In addition to any other applicable fees or costs set forth in this chapter, a court shall tax as costs or otherwise require the payment of the following fees, costs, or expenses:

(A) The costs and expenses of a receiver allowed by the court under section 323.49 of the Revised Code in a proceeding brought by a county treasurer to be appointed receiver for the purposes of collecting taxes and assessments charged upon real estate;

(B) The expenses of a referee or receiver allowed by the court under section 1334.08 of the Revised Code in an action brought by the attorney general pursuant to that section for a violation of the business opportunity plans act;

(C) The expenses of a referee or receiver allowed by the court under section 1345.07 of the Revised Code in an action brought by the attorney general pursuant to that section for a violation of the consumer sales practices act;

(D) The expenses of a master or receiver allowed by the court under section 5311.27 of the Revised Code in an action brought by the attorney general pursuant to that section for a violation of the condominium act;

(E) Fees to which a receiver appointed under section 2715.20 or 2735.01 of the Revised Code may be entitled;

(F) Fees allowed to a receiver under any applicable rule of court.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.









Title [29] XXIX CRIMES - PROCEDURE

Chapter 2901 - GENERAL PROVISIONS

Section 2901.01 - General provisions definitions.

(A) As used in the Revised Code:

(1) "Force" means any violence, compulsion, or constraint physically exerted by any means upon or against a person or thing.

(2) "Deadly force" means any force that carries a substantial risk that it will proximately result in the death of any person.

(3) "Physical harm to persons" means any injury, illness, or other physiological impairment, regardless of its gravity or duration.

(4) "Physical harm to property" means any tangible or intangible damage to property that, in any degree, results in loss to its value or interferes with its use or enjoyment. "Physical harm to property" does not include wear and tear occasioned by normal use.

(5) "Serious physical harm to persons" means any of the following:

(a) Any mental illness or condition of such gravity as would normally require hospitalization or prolonged psychiatric treatment;

(b) Any physical harm that carries a substantial risk of death;

(c) Any physical harm that involves some permanent incapacity, whether partial or total, or that involves some temporary, substantial incapacity;

(d) Any physical harm that involves some permanent disfigurement or that involves some temporary, serious disfigurement;

(e) Any physical harm that involves acute pain of such duration as to result in substantial suffering or that involves any degree of prolonged or intractable pain.

(6) "Serious physical harm to property" means any physical harm to property that does either of the following:

(a) Results in substantial loss to the value of the property or requires a substantial amount of time, effort, or money to repair or replace;

(b) Temporarily prevents the use or enjoyment of the property or substantially interferes with its use or enjoyment for an extended period of time.

(7) "Risk" means a significant possibility, as contrasted with a remote possibility, that a certain result may occur or that certain circumstances may exist.

(8) "Substantial risk" means a strong possibility, as contrasted with a remote or significant possibility, that a certain result may occur or that certain circumstances may exist.

(9) "Offense of violence" means any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.15, 2903.21, 2903.211, 2903.22, 2905.01, 2905.02, 2905.11, 2905.32, 2907.02, 2907.03, 2907.05, 2909.02, 2909.03, 2909.24, 2911.01, 2911.02, 2911.11, 2917.01, 2917.02, 2917.03, 2917.31, 2919.25, 2921.03, 2921.04, 2921.34, or 2923.161, of division (A)(1), (2), or (3) of section 2911.12, or of division (B)(1), (2), (3), or (4) of section 2919.22 of the Revised Code or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former municipal ordinance or law of this or any other state or the United States, substantially equivalent to any section, division, or offense listed in division (A)(9)(a) of this section;

(c) An offense, other than a traffic offense, under an existing or former municipal ordinance or law of this or any other state or the United States, committed purposely or knowingly, and involving physical harm to persons or a risk of serious physical harm to persons;

(d) A conspiracy or attempt to commit, or complicity in committing, any offense under division (A)(9)(a), (b), or (c) of this section.

(10)

(a) "Property" means any property, real or personal, tangible or intangible, and any interest or license in that property. "Property" includes, but is not limited to, cable television service, other telecommunications service, telecommunications devices, information service, computers, data, computer software, financial instruments associated with computers, other documents associated with computers, or copies of the documents, whether in machine or human readable form, trade secrets, trademarks, copyrights, patents, and property protected by a trademark, copyright, or patent. "Financial instruments associated with computers" include, but are not limited to, checks, drafts, warrants, money orders, notes of indebtedness, certificates of deposit, letters of credit, bills of credit or debit cards, financial transaction authorization mechanisms, marketable securities, or any computer system representations of any of them.

(b) As used in division (A)(10) of this section, "trade secret" has the same meaning as in section 1333.61 of the Revised Code, and "telecommunications service" and "information service" have the same meanings as in section 2913.01 of the Revised Code.

(c) As used in divisions (A)(10) and (13) of this section, "cable television service," "computer," "computer software," "computer system," "computer network," "data," and "telecommunications device" have the same meanings as in section 2913.01 of the Revised Code.

(11) "Law enforcement officer" means any of the following:

(a) A sheriff, deputy sheriff, constable, police officer of a township or joint police district, marshal, deputy marshal, municipal police officer, member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code, or state highway patrol trooper;

(b) An officer, agent, or employee of the state or any of its agencies, instrumentalities, or political subdivisions, upon whom, by statute, a duty to conserve the peace or to enforce all or certain laws is imposed and the authority to arrest violators is conferred, within the limits of that statutory duty and authority;

(c) A mayor, in the mayor's capacity as chief conservator of the peace within the mayor's municipal corporation;

(d) A member of an auxiliary police force organized by county, township, or municipal law enforcement authorities, within the scope of the member's appointment or commission;

(e) A person lawfully called pursuant to section 311.07 of the Revised Code to aid a sheriff in keeping the peace, for the purposes and during the time when the person is called;

(f) A person appointed by a mayor pursuant to section 737.01 of the Revised Code as a special patrolling officer during riot or emergency, for the purposes and during the time when the person is appointed;

(g) A member of the organized militia of this state or the armed forces of the United States, lawfully called to duty to aid civil authorities in keeping the peace or protect against domestic violence;

(h) A prosecuting attorney, assistant prosecuting attorney, secret service officer, or municipal prosecutor;

(i) A veterans' home police officer appointed under section 5907.02 of the Revised Code;

(j) A member of a police force employed by a regional transit authority under division (Y) of section 306.35 of the Revised Code;

(k) A special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code;

(l) The house of representatives sergeant at arms if the house of representatives sergeant at arms has arrest authority pursuant to division (E)(1) of section 101.311 of the Revised Code and an assistant house of representatives sergeant at arms;

(m) The senate sergeant at arms and an assistant senate sergeant at arms;

(n) A special police officer employed by a municipal corporation at a municipal airport, or other municipal air navigation facility, that has scheduled operations, as defined in section 119.3 of Title 14 of the Code of Federal Regulations, 14 C.F.R. 119.3, as amended, and that is required to be under a security program and is governed by aviation security rules of the transportation security administration of the United States department of transportation as provided in Parts 1542. and 1544. of Title 49 of the Code of Federal Regulations, as amended.

(12) "Privilege" means an immunity, license, or right conferred by law, bestowed by express or implied grant, arising out of status, position, office, or relationship, or growing out of necessity.

(13) "Contraband" means any property that is illegal for a person to acquire or possess under a statute, ordinance, or rule, or that a trier of fact lawfully determines to be illegal to possess by reason of the property's involvement in an offense. "Contraband" includes, but is not limited to, all of the following:

(a) Any controlled substance, as defined in section 3719.01 of the Revised Code, or any device or paraphernalia;

(b) Any unlawful gambling device or paraphernalia;

(c) Any dangerous ordnance or obscene material.

(14) A person is "not guilty by reason of insanity" relative to a charge of an offense only if the person proves, in the manner specified in section 2901.05 of the Revised Code, that at the time of the commission of the offense, the person did not know, as a result of a severe mental disease or defect, the wrongfulness of the person's acts.

(B)

(1)

(a) Subject to division (B)(2) of this section, as used in any section contained in Title XXIX of the Revised Code that sets forth a criminal offense, "person" includes all of the following:

(i) An individual, corporation, business trust, estate, trust, partnership, and association;

(ii) An unborn human who is viable.

(b) As used in any section contained in Title XXIX of the Revised Code that does not set forth a criminal offense, "person" includes an individual, corporation, business trust, estate, trust, partnership, and association.

(c) As used in division (B)(1)(a) of this section:

(i) "Unborn human" means an individual organism of the species Homo sapiens from fertilization until live birth.

(ii) "Viable" means the stage of development of a human fetus at which there is a realistic possibility of maintaining and nourishing of a life outside the womb with or without temporary artificial life-sustaining support.

(2) Notwithstanding division (B)(1)(a) of this section, in no case shall the portion of the definition of the term "person" that is set forth in division (B)(1)(a)(ii) of this section be applied or construed in any section contained in Title XXIX of the Revised Code that sets forth a criminal offense in any of the following manners:

(a) Except as otherwise provided in division (B)(2)(a) of this section, in a manner so that the offense prohibits or is construed as prohibiting any pregnant woman or her physician from performing an abortion with the consent of the pregnant woman, with the consent of the pregnant woman implied by law in a medical emergency, or with the approval of one otherwise authorized by law to consent to medical treatment on behalf of the pregnant woman. An abortion that violates the conditions described in the immediately preceding sentence may be punished as a violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.05, 2903.06, 2903.08, 2903.11, 2903.12, 2903.13, 2903.14, 2903.21, or 2903.22 of the Revised Code, as applicable. An abortion that does not violate the conditions described in the second immediately preceding sentence, but that does violate section 2919.12, division (B) of section 2919.13, or section 2919.151, 2919.17, or 2919.18 of the Revised Code, may be punished as a violation of section 2919.12, division (B) of section 2919.13, or section 2919.151, 2919.17, or 2919.18 of the Revised Code, as applicable. Consent is sufficient under this division if it is of the type otherwise adequate to permit medical treatment to the pregnant woman, even if it does not comply with section 2919.12 of the Revised Code.

(b) In a manner so that the offense is applied or is construed as applying to a woman based on an act or omission of the woman that occurs while she is or was pregnant and that results in any of the following:

(i) Her delivery of a stillborn baby;

(ii) Her causing, in any other manner, the death in utero of a viable, unborn human that she is carrying;

(iii) Her causing the death of her child who is born alive but who dies from one or more injuries that are sustained while the child is a viable, unborn human;

(iv) Her causing her child who is born alive to sustain one or more injuries while the child is a viable, unborn human;

(v) Her causing, threatening to cause, or attempting to cause, in any other manner, an injury, illness, or other physiological impairment, regardless of its duration or gravity, or a mental illness or condition, regardless of its duration or gravity, to a viable, unborn human that she is carrying.

(C) As used in Title XXIX of the Revised Code:

(1) "School safety zone" consists of a school, school building, school premises, school activity, and school bus.

(2) "School," "school building," and "school premises" have the same meanings as in section 2925.01 of the Revised Code.

(3) "School activity" means any activity held under the auspices of a board of education of a city, local, exempted village, joint vocational, or cooperative education school district; a governing authority of a community school established under Chapter 3314. of the Revised Code; a governing board of an educational service center, or the governing body of a school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code.

(4) "School bus" has the same meaning as in section 4511.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 04-08-2003; 07-01-2007



Section 2901.02 - Classification of crimes.

As used in the Revised Code:

(A) Offenses include aggravated murder, murder, felonies of the first, second, third, fourth, and fifth degree, misdemeanors of the first, second, third, and fourth degree, minor misdemeanors, and offenses not specifically classified.

(B) Aggravated murder when the indictment or the count in the indictment charging aggravated murder contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of Revised Code, and any other offense for which death may be imposed as a penalty, is a capital offense.

(C) Aggravated murder and murder are felonies.

(D) Regardless of the penalty that may be imposed, any offense specifically classified as a felony is a felony, and any offense specifically classified as a misdemeanor is a misdemeanor.

(E) Any offense not specifically classified is a felony if imprisonment for more than one year may be imposed as a penalty.

(F) Any offense not specifically classified is a misdemeanor if imprisonment for not more than one year may be imposed as a penalty.

(G) Any offense not specifically classified is a minor misdemeanor if the only penalty that may be imposed is one of the following:

(1) For an offense committed prior to January 1, 2004, a fine not exceeding one hundred dollars;

(2) For an offense committed on or after January 1, 2004, a fine not exceeding one hundred fifty dollars, community service under division (D) of section 2929.27 of the Revised Code, or a financial sanction other than a fine under section 2929.28 of the Revised Code.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004



Section 2901.03 - Abrogation of common law offenses.

(A) No conduct constitutes a criminal offense against the state unless it is defined as an offense in the Revised Code.

(B) An offense is defined when one or more sections of the Revised Code state a positive prohibition or enjoin a specific duty, and provide a penalty for violation of such prohibition or failure to meet such duty.

(C) This section does not affect any power of the general assembly under section 8 of Article II, Ohio Constitution, nor does it affect the power of a court to punish for contempt or to employ any sanction authorized by law to enforce an order, civil judgment, or decree.

Effective Date: 01-01-1974



Section 2901.04 - Rules of construction for statutes and rules of procedure.

(A) Except as otherwise provided in division (C) or (D) of this section, sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.

(B) Rules of criminal procedure and sections of the Revised Code providing for criminal procedure shall be construed so as to effect the fair, impartial, speedy, and sure administration of justice.

(C) Any provision of a section of the Revised Code that refers to a previous conviction of or plea of guilty to a violation of a section of the Revised Code or of a division of a section of the Revised Code shall be construed to also refer to a previous conviction of or plea of guilty to a substantially equivalent offense under an existing or former law of this state, another state, or the United States or under an existing or former municipal ordinance.

(D) Any provision of the Revised Code that refers to a section, or to a division of a section, of the Revised Code that defines or specifies a criminal offense shall be construed to also refer to an existing or former law of this state, another state, or the United States, to an existing or former municipal ordinance, or to an existing or former division of any such existing or former law or ordinance that defines or specifies, or that defined or specified, a substantially equivalent offense.

Effective Date: 03-23-2000; 09-23-2004



Section 2901.05 - Burden of proof - reasonable doubt - self-defense.

(A) Every person accused of an offense is presumed innocent until proven guilty beyond a reasonable doubt, and the burden of proof for all elements of the offense is upon the prosecution. The burden of going forward with the evidence of an affirmative defense, and the burden of proof, by a preponderance of the evidence, for an affirmative defense, is upon the accused.

(B)

(1) Subject to division (B)(2) of this section, a person is presumed to have acted in self defense or defense of another when using defensive force that is intended or likely to cause death or great bodily harm to another if the person against whom the defensive force is used is in the process of unlawfully and without privilege to do so entering, or has unlawfully and without privilege to do so entered, the residence or vehicle occupied by the person using the defensive force.

(2)

(a) The presumption set forth in division (B)(1) of this section does not apply if the person against whom the defensive force is used has a right to be in, or is a lawful resident of, the residence or vehicle.

(b) The presumption set forth in division (B)(1) of this section does not apply if the person who uses the defensive force uses it while in a residence or vehicle and the person is unlawfully, and without privilege to be, in that residence or vehicle.

(3) The presumption set forth in division (B)(1) of this section is a rebuttable presumption and may be rebutted by a preponderance of the evidence.

(C) As part of its charge to the jury in a criminal case, the court shall read the definitions of "reasonable doubt" and "proof beyond a reasonable doubt," contained in division (D) of this section.

(D) As used in this section:

(1) An "affirmative defense" is either of the following:

(a) A defense expressly designated as affirmative;

(b) A defense involving an excuse or justification peculiarly within the knowledge of the accused, on which the accused can fairly be required to adduce supporting evidence.

(2) "Dwelling" means a building or conveyance of any kind that has a roof over it and that is designed to be occupied by people lodging in the building or conveyance at night, regardless of whether the building or conveyance is temporary or permanent or is mobile or immobile. As used in this division, a building or conveyance includes, but is not limited to, an attached porch, and a building or conveyance with a roof over it includes, but is not limited to, a tent.

(3) "Residence" means a dwelling in which a person resides either temporarily or permanently or is visiting as a guest.

(4) "Vehicle" means a conveyance of any kind, whether or not motorized, that is designed to transport people or property.

(E) "Reasonable doubt" is present when the jurors, after they have carefully considered and compared all the evidence, cannot say they are firmly convinced of the truth of the charge. It is a doubt based on reason and common sense. Reasonable doubt is not mere possible doubt, because everything relating to human affairs or depending on moral evidence is open to some possible or imaginary doubt. "Proof beyond a reasonable doubt" is proof of such character that an ordinary person would be willing to rely and act upon it in the most important of the person's own affairs.

Effective Date: 11-01-1978; 2008 SB184 09-09-2008



Section 2901.06 - Battered woman syndrome evidence.

(A) The general assembly hereby declares that it recognizes both of the following, in relation to the "battered woman syndrome:"

(1) That the syndrome currently is a matter of commonly accepted scientific knowledge;

(2) That the subject matter and details of the syndrome are not within the general understanding or experience of a person who is a member of the general populace and are not within the field of common knowledge.

(B) If a person is charged with an offense involving the use of force against another and the person, as a defense to the offense charged, raises the affirmative defense of self-defense, the person may introduce expert testimony of the "battered woman syndrome" and expert testimony that the person suffered from that syndrome as evidence to establish the requisite belief of an imminent danger of death or great bodily harm that is necessary, as an element of the affirmative defense, to justify the person's use of the force in question. The introduction of any expert testimony under this division shall be in accordance with the Ohio Rules of Evidence.

Effective Date: 11-05-1990



Section 2901.07 - DNA specimen collection procedure.

(A) As used in this section:

(1) "DNA analysis" and "DNA specimen" have the same meanings as in section 109.573 of the Revised Code.

(2) "Jail" and "community-based correctional facility" have the same meanings as in section 2929.01 of the Revised Code.

(3) "Post-release control" has the same meaning as in section 2967.01 of the Revised Code.

(4) "Head of the arresting law enforcement agency" means whichever of the following is applicable regarding the arrest in question:

(a) If the arrest was made by a sheriff or a deputy sheriff, the sheriff who made the arrest or who employs the deputy sheriff who made the arrest;

(b) If the arrest was made by a law enforcement officer of a law enforcement agency of a municipal corporation, the chief of police, marshal, or other chief law enforcement officer of the agency that employs the officer who made the arrest;

(c) If the arrest was made by a constable or a law enforcement officer of a township police department or police district police force, the constable who made the arrest or the chief law enforcement officer of the department or agency that employs the officer who made the arrest;

(d) If the arrest was made by the superintendent or a trooper of the state highway patrol, the superintendent of the state highway patrol;

(e) If the arrest was made by a law enforcement officer not identified in division (A)(4)(a), (b), (c), or (d) of this section, the chief law enforcement officer of the law enforcement agency that employs the officer who made the arrest.

(5) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(B)

(1)

(a) On and after July 1, 2011, a person who is eighteen years of age or older and who is arrested on or after July 1, 2011, for a felony offense shall submit to a DNA specimen collection procedure administered by the head of the arresting law enforcement agency. The head of the arresting law enforcement agency shall cause the DNA specimen to be collected from the person during the intake process at the jail, community-based correctional facility, detention facility, or law enforcement agency office or station to which the arrested person is taken after the arrest. The head of the arresting law enforcement agency shall cause the DNA specimen to be collected in accordance with division (C) of this section.

(b) If a person who is charged with a felony on or after July 1, 2011, has not been arrested and first appears before a court or magistrate in response to a summons, or if the head of the arresting law enforcement agency has not administered a DNA specimen collection procedure upon the person arrested for a felony in accordance with division (B)(1)(a) of this section by the time of the arraignment or first appearance of the person, the court shall order the person to appear before the sheriff or chief of police of the county or municipal corporation within twenty-four hours to submit to a DNA specimen collection procedure administered by the sheriff or chief of police. The sheriff or chief of police shall cause the DNA specimen to be collected from the person in accordance with division (C) of this section.

(c) Every court with jurisdiction over a case involving a person with respect to whom division (B)(1)(a) or (b) of this section requires the head of a law enforcement agency or a sheriff or chief of police to administer a DNA specimen collection procedure upon the person shall inquire at the time of the person's sentencing whether or not the person has submitted to a DNA specimen collection procedure pursuant to division (B)(1)(a) or (b) of this section for the original arrest or court appearance upon which the sentence is based. If the person has not submitted to a DNA specimen collection procedure for the original arrest or court appearance upon which the sentence is based, the court shall order the person to appear before the sheriff or chief of police of the county or municipal corporation within twenty-four hours to submit to a DNA specimen collection procedure administered by the sheriff or chief of police. The sheriff or chief of police shall cause the DNA specimen to be collected in accordance with division (C) of this section.

(d) If a person is in the custody of a law enforcement agency or a detention facility, if the chief law enforcement officer or chief administrative officer of the detention facility discovers that a warrant has been issued or a bill of information has been filed alleging the person to have committed an offense other than the offense for which the person is in custody, and if the other alleged offense is one for which a DNA specimen is to be collected from the person pursuant to division (B)(1)(a) or (b) of this section, the chief law enforcement officer or chief administrative officer shall cause a DNA specimen to be collected from the person in accordance with division (C) of this section.

(2) Regardless of when the conviction occurred or the guilty plea was entered, a person who has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a felony offense, who is sentenced to a prison term or to a community residential sanction in a jail or community-based correctional facility for that offense pursuant to section 2929.16 of the Revised Code, and who does not provide a DNA specimen pursuant to division (B)(1) of this section, and a person who has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a misdemeanor offense listed in division (D) of this section, who is sentenced to a term of imprisonment for that offense, and who does not provide a DNA specimen pursuant to division (B)(1) of this section, shall submit to a DNA specimen collection procedure administered by the director of rehabilitation and correction or the chief administrative officer of the jail or other detention facility in which the person is serving the term of imprisonment. If the person serves the prison term in a state correctional institution, the director of rehabilitation and correction shall cause the DNA specimen to be collected from the person during the intake process at the reception facility designated by the director. If the person serves the community residential sanction or term of imprisonment in a jail, a community-based correctional facility, or another county, multicounty, municipal, municipal-county, or multicounty-municipal detention facility, the chief administrative officer of the jail, community-based correctional facility, or detention facility shall cause the DNA specimen to be collected from the person during the intake process at the jail, community-based correctional facility, or detention facility. The DNA specimen shall be collected in accordance with division (C) of this section.

(3) Regardless of when the conviction occurred or the guilty plea was entered, if a person has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a felony offense or a misdemeanor offense listed in division (D) of this section, is serving a prison term, community residential sanction, or term of imprisonment for that offense, and does not provide a DNA specimen pursuant to division (B)(1) or (2) of this section, prior to the person's release from the prison term, community residential sanction, or imprisonment, the person shall submit to, and the director of rehabilitation and correction or the chief administrative officer of the jail, community-based correctional facility, or detention facility in which the person is serving the prison term, community residential sanction, or term of imprisonment shall administer, a DNA specimen collection procedure at the state correctional institution, jail, community-based correctional facility, or detention facility in which the person is serving the prison term, community residential sanction, or term of imprisonment. The DNA specimen shall be collected in accordance with division (C) of this section.

(4)

(a) Regardless of when the conviction occurred or the guilty plea was entered, if a person has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a felony offense or a misdemeanor offense listed in division (D) of this section and the person is on probation, released on parole, under transitional control, on community control, on post-release control, or under any other type of supervised release under the supervision of a probation department or the adult parole authority for that offense, and did not provide a DNA specimen pursuant to division (B)(1), (2), or (3) of this section, the person shall submit to a DNA specimen collection procedure administered by the chief administrative officer of the probation department or the adult parole authority. The DNA specimen shall be collected in accordance with division (C) of this section. If the person refuses to submit to a DNA specimen collection procedure as provided in this division, the person may be subject to the provisions of section 2967.15 of the Revised Code.

(b) If a person to whom division (B)(4)(a) of this section applies is sent to jail or is returned to a jail, community-based correctional facility, or state correctional institution for a violation of the terms and conditions of the probation, parole, transitional control, other release, or post-release control, if the person was or will be serving a term of imprisonment, prison term, or community residential sanction for committing a felony offense or for committing a misdemeanor offense listed in division (D) of this section, and if the person did not provide a DNA specimen pursuant to division (B)(1), (2), (3), or (4)(a) of this section, the person shall submit to, and the director of rehabilitation and correction or the chief administrative officer of the jail or community-based correctional facility shall administer, a DNA specimen collection procedure at the jail, community-based correctional facility, or state correctional institution in which the person is serving the term of imprisonment, prison term, or community residential sanction. The DNA specimen shall be collected from the person in accordance with division (C) of this section.

(5) Regardless of when the conviction occurred or the guilty plea was entered, if a person has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a felony offense or a misdemeanor offense listed in division (D) of this section, the person is not sentenced to a prison term, a community residential sanction in a jail or community-based correctional facility, a term of imprisonment, or any type of supervised release under the supervision of a probation department or the adult parole authority, and the person does not provide a DNA specimen pursuant to division (B)(1), (2), (3), (4)(a), or (4)(b) of this section, the sentencing court shall order the person to report to the county probation department immediately after sentencing to submit to a DNA specimen collection procedure administered by the chief administrative officer of the county probation office. If the person is incarcerated at the time of sentencing, the person shall submit to a DNA specimen collection procedure administered by the director of rehabilitation and correction or the chief administrative officer of the jail or other detention facility in which the person is incarcerated. The DNA specimen shall be collected in accordance with division (C) of this section.

(C) If the DNA specimen is collected by withdrawing blood from the person or a similarly invasive procedure, a physician, registered nurse, licensed practical nurse, duly licensed clinical laboratory technician, or other qualified medical practitioner shall collect in a medically approved manner the DNA specimen required to be collected pursuant to division (B) of this section. If the DNA specimen is collected by swabbing for buccal cells or a similarly noninvasive procedure, this section does not require that the DNA specimen be collected by a qualified medical practitioner of that nature. No later than fifteen days after the date of the collection of the DNA specimen, the head of the arresting law enforcement agency, the sheriff or chief of police, the chief law enforcement officer, or the chief administrative officer of the detention facility regarding a DNA specimen taken pursuant to division (B)(1) of this section, the director of rehabilitation and correction or the chief administrative officer of the detention facility regarding a DNA specimen taken pursuant to division (B)(2), (3), or (4)(b) of this section, the chief administrative officer of the probation department or the adult parole authority regarding a DNA specimen taken pursuant to division (B)(4)(a) of this section, or the chief administrative officer of the county probation office, the director of rehabilitation and correction, or the chief administrative officer of the detention facility regarding a DNA specimen taken pursuant to division (B)(5) of this section, whichever is applicable, shall cause the DNA specimen to be forwarded to the bureau of criminal identification and investigation in accordance with procedures established by the superintendent of the bureau under division (H) of section 109.573 of the Revised Code. The bureau shall provide the specimen vials, mailing tubes, labels, postage, and instructions needed for the collection and forwarding of the DNA specimen to the bureau.

(D) The DNA specimen collection duty set forth in division (B)(1) of this section applies to any person who is eighteen years of age or older and who on or after July 1, 2011, is arrested for or charged with any felony offense or is in any other circumstance described in that division. The DNA specimen collection duties set forth in divisions (B)(2), (3), (4)(a), (4)(b), and (5) of this section apply to any person who has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to any felony offense or any of the following misdemeanor offenses:

(1) A misdemeanor violation, an attempt to commit a misdemeanor violation, or complicity in committing a misdemeanor violation of section 2907.04 of the Revised Code;

(2) A misdemeanor violation of any law that arose out of the same facts and circumstances and same act as did a charge against the person of a violation of section 2903.01, 2903.02, 2905.01, 2907.02, 2907.03, 2907.04, 2907.05, or 2911.11 of the Revised Code that previously was dismissed or amended or as did a charge against the person of a violation of section 2907.12 of the Revised Code as it existed prior to September 3, 1996, that previously was dismissed or amended;

(3) A misdemeanor violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had it been committed prior to that date;

(4) A sexually oriented offense or a child-victim oriented offense, both as defined in section 2950.01 of the Revised Code, that is a misdemeanor, if, in relation to that offense, the offender is a tier III sex offender/child-victim offender, as defined in section 2950.01 of the Revised Code.

(E) The director of rehabilitation and correction may prescribe rules in accordance with Chapter 119. of the Revised Code to collect a DNA specimen, as provided in this section, from an offender whose supervision is transferred from another state to this state in accordance with the interstate compact for adult offender supervision described in section 5149.21 of the Revised Code.

Amended by 129th General AssemblyFile No.99,SB 268, §1, eff. 8/6/2012.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 07-31-2003; 05-18-2005; 06-30-2005; 07-11-2006; 2007 SB10 01-01-2008



Section 2901.08 - Effect of adjudication of delinquency or juvenile traffic offender.

(A) If a person is alleged to have committed an offense and if the person previously has been adjudicated a delinquent child or juvenile traffic offender for a violation of a law or ordinance, except as provided in division (B) of this section, the adjudication as a delinquent child or as a juvenile traffic offender is a conviction for a violation of the law or ordinance for purposes of determining the offense with which the person should be charged and, if the person is convicted of or pleads guilty to an offense, the sentence to be imposed upon the person relative to the conviction or guilty plea.

(B) A previous adjudication of a person as a delinquent child or juvenile traffic offender for a violation of a law or ordinance is not a conviction for a violation of the law or ordinance for purposes of determining whether the person is a repeat violent offender, as defined in section 2929.01 of the Revised Code, or whether the person should be sentenced as a repeat violent offender under division (B)(2) of section 2929.14 and section 2941.149 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-1996; 08-03-2006



Section 2901.09 - No duty to retreat in residence or vehicle.

(A) As used in this section, "residence" and "vehicle" have the same meanings as in section 2901.05 of the Revised Code.

(B) For purposes of any section of the Revised Code that sets forth a criminal offense, a person who lawfully is in that person's residence has no duty to retreat before using force in self-defense, defense of another, or defense of that person's residence, and a person who lawfully is an occupant of that person's vehicle or who lawfully is an occupant in a vehicle owned by an immediate family member of the person has no duty to retreat before using force in self-defense or defense of another.

Effective Date: 2008 SB184 09-09-2008



Section 2901.10 - [Repealed].

Effective Date: 01-01-1974



Section 2901.11 - Jurisdiction for criminal acts.

(A) A person is subject to criminal prosecution and punishment in this state if any of the following occur:

(1) The person commits an offense under the laws of this state, any element of which takes place in this state.

(2) While in this state, the person attempts to commit, or is guilty of complicity in the commission of, an offense in another jurisdiction, which offense is an offense under both the laws of this state and the other jurisdiction, or, while in this state, the person conspires to commit an offense in another jurisdiction, which offense is an offense under both the laws of this state and the other jurisdiction, and a substantial overt act in furtherance of the conspiracy is undertaken in this state by the person or another person involved in the conspiracy, subsequent to the person's entrance into the conspiracy. In any case in which a person attempts to commit, is guilty of complicity in the commission of, or conspires to commit an offense in another jurisdiction as described in this division, the person is subject to criminal prosecution and punishment in this state for the attempt, complicity, or conspiracy, and for any resulting offense that is committed or completed in the other jurisdiction.

(3) While out of this state, the person conspires or attempts to commit, or is guilty of complicity in the commission of, an offense in this state.

(4) While out of this state, the person omits to perform a legal duty imposed by the laws of this state, which omission affects a legitimate interest of the state in protecting, governing, or regulating any person, property, thing, transaction, or activity in this state.

(5) While out of this state, the person unlawfully takes or retains property and subsequently brings any of the unlawfully taken or retained property into this state.

(6) While out of this state, the person unlawfully takes or entices another and subsequently brings the other person into this state.

(7) The person, by means of a computer, computer system, computer network, telecommunication, telecommunications device, telecommunications service, or information service, causes or knowingly permits any writing, data, image, or other telecommunication to be disseminated or transmitted into this state in violation of the law of this state.

(B) In homicide, the element referred to in division (A)(1) of this section includes the act that causes death, the physical contact that causes death, the death itself, or any other element that is set forth in the offense in question. If any part of the body of a homicide victim is found in this state, the death is presumed to have occurred within this state.

(C)

(1) This state includes the land and water within its boundaries and the air space above that land and water, with respect to which this state has either exclusive or concurrent legislative jurisdiction. Where the boundary between this state and another state or foreign country is disputed, the disputed territory is conclusively presumed to be within this state for purposes of this section.

(2) The courts of common pleas of Adams, Athens, Belmont, Brown, Clermont, Columbiana, Gallia, Hamilton, Jefferson, Lawrence, Meigs, Monroe, Scioto, and Washington counties have jurisdiction beyond the north or northwest shore of the Ohio river extending to the opposite shore line, between the extended boundary lines of any adjacent counties or adjacent state. Each of those courts of common pleas has concurrent jurisdiction on the Ohio river with any adjacent court of common pleas that borders on that river and with any court of Kentucky or of West Virginia that borders on the Ohio river and that has jurisdiction on the Ohio river under the law of Kentucky or the law of West Virginia, whichever is applicable, or under federal law.

(D) When an offense is committed under the laws of this state, and it appears beyond a reasonable doubt that the offense or any element of the offense took place either in this state or in another jurisdiction or jurisdictions, but it cannot reasonably be determined in which it took place, the offense or element is conclusively presumed to have taken place in this state for purposes of this section.

(E) When a person is subject to criminal prosecution and punishment in this state for an offense committed or completed outside of this state, the person is subject to all specifications for that offense that would be applicable if the offense had been committed within this state.

(F) Any act, conduct, or element that is a basis of a person being subject under this section to criminal prosecution and punishment in this state need not be committed personally by the person as long as it is committed by another person who is in complicity or conspiracy with the person.

(G) This section shall be liberally construed, consistent with constitutional limitations, to allow this state the broadest possible jurisdiction over offenses and persons committing offenses in, or affecting, this state.

(H) For purposes of division (A)(2) of this section, an overt act is substantial when it is of a character that manifests a purpose on the part of the actor that the object of the conspiracy should be completed.

(I) As used in this section, "computer," "computer system," "computer network," "information service," "telecommunication," "telecommunications device," "telecommunications service," "data," and "writing" have the same meanings as in section 2913.01 of the Revised Code.

Effective Date: 03-30-1999; 07-13-2005



Section 2901.12 - Venue of criminal cases.

(A) The trial of a criminal case in this state shall be held in a court having jurisdiction of the subject matter, and in the territory of which the offense or any element of the offense was committed.

(B) When the offense or any element of the offense was committed in an aircraft, motor vehicle, train, watercraft, or other vehicle, in transit, and it cannot reasonably be determined in which jurisdiction the offense was committed, the offender may be tried in any jurisdiction through which the aircraft, motor vehicle, train, watercraft, or other vehicle passed.

(C) When the offense involved the unlawful taking or receiving of property or the unlawful taking or enticing of another, the offender may be tried in any jurisdiction from which or into which the property or victim was taken, received, or enticed.

(D) When the offense is conspiracy, attempt, or complicity cognizable under division (A)(2) of section 2901.11 of the Revised Code, the offender may be tried in any jurisdiction in which the conspiracy, attempt, complicity, or any of its elements occurred. If an offense resulted outside this state from the conspiracy, attempt, or complicity, that resulting offense also may be tried in any jurisdiction in which the conspiracy, attempt, complicity, or any of the elements of the conspiracy, attempt, or complicity occurred.

(E) When the offense is conspiracy or attempt cognizable under division (A)(3) of section 2901.11 of the Revised Code, the offender may be tried in any jurisdiction in which the offense that was the object of the conspiracy or attempt, or any element of that offense, was intended to or could have taken place. When the offense is complicity cognizable under division (A)(3) of section 2901.11 of the Revised Code, the offender may be tried in any jurisdiction in which the principal offender may be tried.

(F) When an offense is considered to have been committed in this state while the offender was out of this state, and the jurisdiction in this state in which the offense or any material element of the offense was committed is not reasonably ascertainable, the offender may be tried in any jurisdiction in which the offense or element reasonably could have been committed.

(G) When it appears beyond a reasonable doubt that an offense or any element of an offense was committed in any of two or more jurisdictions, but it cannot reasonably be determined in which jurisdiction the offense or element was committed, the offender may be tried in any of those jurisdictions.

(H) When an offender, as part of a course of criminal conduct, commits offenses in different jurisdictions, the offender may be tried for all of those offenses in any jurisdiction in which one of those offenses or any element of one of those offenses occurred. Without limitation on the evidence that may be used to establish the course of criminal conduct, any of the following is prima-facie evidence of a course of criminal conduct:

(1) The offenses involved the same victim, or victims of the same type or from the same group.

(2) The offenses were committed by the offender in the offender's same employment, or capacity, or relationship to another.

(3) The offenses were committed as part of the same transaction or chain of events, or in furtherance of the same purpose or objective.

(4) The offenses were committed in furtherance of the same conspiracy.

(5) The offenses involved the same or a similar modus operandi.

(6) The offenses were committed along the offender's line of travel in this state, regardless of the offender's point of origin or destination.

(I)

(1) When the offense involves a computer, computer system, computer network, telecommunication, telecommunications device, telecommunications service, or information service, the offender may be tried in any jurisdiction containing any location of the computer, computer system, or computer network of the victim of the offense, in any jurisdiction from which or into which, as part of the offense, any writing, data, or image is disseminated or transmitted by means of a computer, computer system, computer network, telecommunication, telecommunications device, telecommunications service, or information service, or in any jurisdiction in which the alleged offender commits any activity that is an essential part of the offense.

(2) As used in this section, "computer," "computer system," "computer network," "information service," "telecommunication," "telecommunications device," "telecommunications service," "data," and "writing" have the same meanings as in section 2913.01 of the Revised Code.

(J) When the offense involves the death of a person, and it cannot reasonably be determined in which jurisdiction the offense was committed, the offender may be tried in the jurisdiction in which the dead person's body or any part of the dead person's body was found.

(K) Notwithstanding any other requirement for the place of trial, venue may be changed, upon motion of the prosecution, the defense, or the court, to any court having jurisdiction of the subject matter outside the county in which trial otherwise would be held, when it appears that a fair and impartial trial cannot be held in the jurisdiction in which trial otherwise would be held, or when it appears that trial should be held in another jurisdiction for the convenience of the parties and in the interests of justice.

Effective Date: 03-30-1999; 07-13-2005



Section 2901.13 - Statute of limitations for criminal offenses.

(A)

(1) Except as provided in division (A)(2) or (3) of this section or as otherwise provided in this section, a prosecution shall be barred unless it is commenced within the following periods after an offense is committed:

(a) For a felony, six years;

(b) For a misdemeanor other than a minor misdemeanor, two years;

(c) For a minor misdemeanor, six months.

(2) There is no period of limitation for the prosecution of a violation of section 2903.01 or 2903.02 of the Revised Code.

(3) Except as otherwise provided in divisions (B) to (H) of this section, a prosecution of any of the following offenses shall be barred unless it is commenced within twenty years after the offense is committed:

(a) A violation of section 2903.03, 2903.04, 2905.01, 2907.02, 2907.03, 2907.04, 2907.05, 2907.21, 2909.02, 2909.22, 2909.23, 2909.24, 2909.26, 2909.27, 2909.28, 2909.29, 2911.01, 2911.02, 2911.11, 2911.12, or 2917.02 of the Revised Code, a violation of section 2903.11 or 2903.12 of the Revised Code if the victim is a peace officer, a violation of section 2903.13 of the Revised Code that is a felony, or a violation of former section 2907.12 of the Revised Code;

(b) A conspiracy to commit, attempt to commit, or complicity in committing a violation set forth in division (A)(3)(a) of this section.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, if the period of limitation provided in division (A)(1) or (3) of this section has expired, prosecution shall be commenced for an offense of which an element is fraud or breach of a fiduciary duty, within one year after discovery of the offense either by an aggrieved person, or by the aggrieved person's legal representative who is not a party to the offense.

(2) If the period of limitation provided in division (A)(1) or (3) of this section has expired, prosecution for a violation of section 2913.49 of the Revised Code shall be commenced within five years after discovery of the offense either by an aggrieved person or the aggrieved person's legal representative who is not a party to the offense.

(C)

(1) If the period of limitation provided in division (A)(1) or (3) of this section has expired, prosecution shall be commenced for the following offenses during the following specified periods of time:

(a) For an offense involving misconduct in office by a public servant , at any time while the accused remains a public servant, or within two years thereafter;

(b) For an offense by a person who is not a public servant but whose offense is directly related to the misconduct in office of a public servant, at any time while that public servant remains a public servant, or within two years thereafter.

(2) As used in this division:

(a) An "offense is directly related to the misconduct in office of a public servant" includes, but is not limited to, a violation of section 101.71, 101.91, 121.61 or 2921.13, division (F) or (H) of section 102.03, division (A) of section 2921.02, division (A) or (B) of section 2921.43, or division (F) or (G) of section 3517.13 of the Revised Code, that is directly related to an offense involving misconduct in office of a public servant.

(b) "Public servant" has the same meaning as in section 2921.01 of the Revised Code.

(D) An offense is committed when every element of the offense occurs. In the case of an offense of which an element is a continuing course of conduct, the period of limitation does not begin to run until such course of conduct or the accused's accountability for it terminates, whichever occurs first.

(E) A prosecution is commenced on the date an indictment is returned or an information filed, or on the date a lawful arrest without a warrant is made, or on the date a warrant, summons, citation, or other process is issued, whichever occurs first. A prosecution is not commenced by the return of an indictment or the filing of an information unless reasonable diligence is exercised to issue and execute process on the same. A prosecution is not commenced upon issuance of a warrant, summons, citation, or other process, unless reasonable diligence is exercised to execute the same.

(F) The period of limitation shall not run during any time when the corpus delicti remains undiscovered.

(G) The period of limitation shall not run during any time when the accused purposely avoids prosecution. Proof that the accused departed this state or concealed the accused's identity or whereabouts is prima-facie evidence of the accused's purpose to avoid prosecution.

(H) The period of limitation shall not run during any time a prosecution against the accused based on the same conduct is pending in this state, even though the indictment, information, or process that commenced the prosecution is quashed or the proceedings on the indictment, information, or process are set aside or reversed on appeal.

(I) The period of limitation for a violation of any provision of Title XXIX of the Revised Code that involves a physical or mental wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of a child under eighteen years of age or of a mentally retarded, developmentally disabled, or physically impaired child under twenty-one years of age shall not begin to run until either of the following occurs:

(1) The victim of the offense reaches the age of majority.

(2) A public children services agency, or a municipal or county peace officer that is not the parent or guardian of the child, in the county in which the child resides or in which the abuse or neglect is occurring or has occurred has been notified that abuse or neglect is known, suspected, or believed to have occurred.

(J) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 03-09-1999; 04-14-2006; 08-03-2006; 2008 SB219 07-18-2008; 2008 HB46 09-01-2008



Section 2901.14 to 2901.20 - [Repealed].

Effective Date: 01-01-1974



Section 2901.21 - Criminal liability, culpability.

(A) Except as provided in division (B) of this section, a person is not guilty of an offense unless both of the following apply:

(1) The person's liability is based on conduct that includes either a voluntary act, or an omission to perform an act or duty that the person is capable of performing;

(2) The person has the requisite degree of culpability for each element as to which a culpable mental state is specified by the section defining the offense.

(B) When the section defining an offense does not specify any degree of culpability, and plainly indicates a purpose to impose strict criminal liability for the conduct described in the section, then culpability is not required for a person to be guilty of the offense. When the section neither specifies culpability nor plainly indicates a purpose to impose strict liability, recklessness is sufficient culpability to commit the offense.

(C) Voluntary intoxication may not be taken into consideration in determining the existence of a mental state that is an element of a criminal offense. Voluntary intoxication does not relieve a person of a duty to act if failure to act constitutes a criminal offense. Evidence that a person was voluntarily intoxicated may be admissible to show whether or not the person was physically capable of performing the act with which the person is charged.

(D) As used in this section:

(1) Possession is a voluntary act if the possessor knowingly procured or received the thing possessed, or was aware of the possessor's control of the thing possessed for a sufficient time to have ended possession.

(2) Reflexes, convulsions, body movements during unconsciousness or sleep, and body movements that are not otherwise a product of the actor's volition, are involuntary acts.

(3) "Culpability" means purpose, knowledge, recklessness, or negligence, as defined in section 2901.22 of the Revised Code.

(4) "Intoxication" includes, but is not limited to, intoxication resulting from the ingestion of alcohol, a drug, or alcohol and a drug.

Effective Date: 10-27-2000



Section 2901.22 - Degrees of culpability attached to mental states.

(A) A person acts purposely when it is his specific intention to cause a certain result, or, when the gist of the offense is a prohibition against conduct of a certain nature, regardless of what the offender intends to accomplish thereby, it is his specific intention to engage in conduct of that nature.

(B) A person acts knowingly, regardless of his purpose, when he is aware that his conduct will probably cause a certain result or will probably be of a certain nature. A person has knowledge of circumstances when he is aware that such circumstances probably exist.

(C) A person acts recklessly when, with heedless indifference to the consequences, he perversely disregards a known risk that his conduct is likely to cause a certain result or is likely to be of a certain nature. A person is reckless with respect to circumstances when, with heedless indifference to the consequences, he perversely disregards a known risk that such circumstances are likely to exist.

(D) A person acts negligently when, because of a substantial lapse from due care, he fails to perceive or avoid a risk that his conduct may cause a certain result or may be of a certain nature. A person is negligent with respect to circumstances when, because of a substantial lapse from due care, he fails to perceive or avoid a risk that such circumstances may exist.

(E) When the section defining an offense provides that negligence suffices to establish an element thereof, then recklessness, knowledge, or purpose is also sufficient culpability for such element. When recklessness suffices to establish an element of an offense, then knowledge or purpose is also sufficient culpability for such element. When knowledge suffices to establish an element of an offense, then purpose is also sufficient culpability for such element.

Effective Date: 01-01-1974



Section 2901.23 - Criminal liability of organizations.

(A) An organization may be convicted of an offense under any of the following circumstances:

(1) The offense is a minor misdemeanor committed by an officer, agent, or employee of the organization acting in its behalf and within the scope of the officer's, agent's, or employee's office or employment, except that if the section defining the offense designates the officers, agents, or employees for whose conduct the organization is accountable or the circumstances under which it is accountable, those provisions shall apply.

(2) A purpose to impose organizational liability plainly appears in the section defining the offense, and the offense is committed by an officer, agent, or employee of the organization acting in its behalf and within the scope of the officer's, agent's, or employee's office or employment, except that if the section defining the offense designates the officers, agents, or employees for whose conduct the organization is accountable or the circumstances under which it is accountable, those provisions shall apply.

(3) The offense consists of an omission to discharge a specific duty imposed by law on the organization.

(4) If, acting with the kind of culpability otherwise required for the commission of the offense, its commission was authorized, requested, commanded, tolerated, or performed by the board of directors, trustees, partners, or by a high managerial officer, agent, or employee acting in behalf of the organization and within the scope of such a board's or person's office or employment.

(B) If strict liability is imposed for the commission of an offense, a purpose to impose organizational liability shall be presumed, unless the contrary plainly appears.

(C) In a prosecution of an organization for an offense other than one for which strict liability is imposed, it is a defense that the high managerial officer, agent, or employee having supervisory responsibility over the subject matter of the offense exercised due diligence to prevent its commission. This defense is not available if it plainly appears inconsistent with the purpose of the section defining the offense.

(D) As used in this section, "organization" means a corporation for profit or not for profit, partnership, limited partnership, joint venture, unincorporated nonprofit association, estate, trust, or other commercial or legal entity. "Organization" does not include an entity organized as or by a governmental agency for the execution of a governmental program.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 01-01-1974



Section 2901.24 - Personal liability for organizational conduct.

(A) An officer, agent, or employee of an organization as defined in section 2901.23 of the Revised Code may be prosecuted for an offense committed by such organization, if he acts with the kind of culpability required for the commission of the offense, and any of the following apply:

(1) In the name of the organization or in its behalf, he engages in conduct constituting the offense, or causes another to engage in such conduct, or tolerates such conduct when it is of a type for which he has direct responsibility;

(2) He has primary responsibility to discharge a duty imposed on the organization by law, and such duty is not discharged.

(B) When a person is convicted of an offense by reason of this section, he is subject to the same penalty as if he had acted in his own behalf.

Effective Date: 01-01-1974



Section 2901.241 to 2901.29 - [Repealed].

Effective Date: 01-01-1974



Section 2901.30 - Missing child report.

(A) As used in sections 2901.30 to 2901.32 of the Revised Code:

(1) "Information" means information that can be integrated into the computer system and that relates to the physical or mental description of a minor including, but not limited to, height, weight, color of hair and eyes, use of eyeglasses or contact lenses, skin coloring, physical or mental handicaps, special medical conditions or needs, abnormalities, problems, scars and marks, and distinguishing characteristics, and other information that could assist in identifying a minor including, but not limited to, full name and nickname, date and place of birth, age, names and addresses of parents and other relatives, fingerprints, dental records, photographs, social security number, driver's license number, credit card numbers, bank account numbers, and clothing.

(2) "Minor" means a person under eighteen years of age.

(3) "Missing children" or "missing child" means either of the following:

(a) A minor who has run away from or who otherwise is missing from the home of, or the care, custody, and control of, the minor's parents, parent who is the residential parent and legal custodian, guardian, legal custodian, or other person having responsibility for the care of the minor;

(b) A minor who is missing and about whom there is reason to believe the minor could be the victim of a violation of section 2905.01, 2905.02, 2905.03, or 2919.23 of the Revised Code or of a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996.

(B) When a law enforcement agency in this state that has jurisdiction in the matter is informed that a minor is or may be a missing child and that the person providing the information wishes to file a missing child report, the law enforcement agency shall take that report. Upon taking the report, the law enforcement agency shall take prompt action upon it, including, but not limited to, concerted efforts to locate the missing child. No law enforcement agency in this state shall have a rule or policy that prohibits or discourages the filing of or the taking of action upon a missing child report, within a specified period following the discovery or formulation of a belief that a minor is or could be a missing child.

(C) If a missing child report is made to a law enforcement agency in this state that has jurisdiction in the matter, the law enforcement agency shall gather readily available information about the missing child and integrate it into the national crime information center computer immediately following the making of the report. The law enforcement agency shall make reasonable efforts to acquire additional information about the missing child following the transmittal of the initially available information, and promptly integrate any additional information acquired into such computer systems.

Whenever a law enforcement agency integrates information about a missing child into the national crime information center computer, the law enforcement agency promptly shall notify the missing child's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian, or any other person responsible for the care of the missing child, that it has so integrated the information.

The parents, parent who is the residential parent and legal custodian, guardian, legal custodian, or other person responsible for the care of the missing child shall provide available information upon request, and may provide information voluntarily, to the law enforcement agency during the information gathering process. The law enforcement agency also may obtain available information about the missing child from other persons, subject to constitutional and statutory limitations.

(D) Upon the filing of a missing child report, the law enforcement agency involved may notify the public or nonpublic school in which the missing child is or was most recently enrolled, as ascertained by the agency, that the child is the subject of a missing child report and that the child's school records are to be marked in accordance with section 3313.672 of the Revised Code.

(E) Upon the filing of a missing child report, the law enforcement agency involved promptly shall make a reasonable attempt to notify other law enforcement agencies within its county and, if the agency has jurisdiction in a municipal corporation or township that borders another county, to notify the law enforcement agency for the municipal corporation or township in the other county with which it shares the border, that it has taken a missing child report and may be requesting assistance or cooperation in the case, and provide relevant information to the other law enforcement agencies. The agency may notify additional law enforcement agencies, appropriate public children services agencies, about the case, request their assistance or cooperation in the case, and provide them with relevant information.

Upon request from a law enforcement agency, a public children services agency shall grant the law enforcement agency access to all information concerning a missing child that the agency possesses that may be relevant to the law enforcement agency in investigating a missing child report concerning that child. The information obtained by the law enforcement agency shall be used only to further the investigation to locate the missing child.

(F) Upon request, law enforcement agencies in this state shall provide assistance to, and cooperate with, other law enforcement agencies in their investigation of missing child cases. The assistance and cooperation under this paragraph shall be pursuant to any terms agreed upon by the law enforcement agencies, which may include the provision of law enforcement services or the use of law enforcement equipment or the interchange of services and equipment among the cooperating law enforcement agencies. Chapter 2744. of the Revised Code, insofar as it applies to the operation of law enforcement agencies, shall apply to the cooperating political subdivisions and to the law enforcement agency employees when they are rendering services pursuant to this paragraph outside the territory of the political subdivision by which they are employed. Law enforcement agency employees rendering services outside the territory of the political subdivision in which they are employed, pursuant to this paragraph, shall be entitled to participate in any indemnity fund established by their employer to the same extent as if they were rendering service within the territory of their employing political subdivision. Those law enforcement agency employees also shall be entitled to all the rights and benefits of Chapter 4123. of the Revised Code to the same extent as if rendering services within the territory of their employing political subdivision.

The information in any missing child report made to a law enforcement agency shall be made available, upon request, to law enforcement personnel of this state, other states, and the federal government when the law enforcement personnel indicate that the request is to aid in identifying or locating a missing child or the possible identification of a deceased minor who, upon discovery, cannot be identified.

(G) When a missing child has not been located within thirty days after the date on which the missing child report pertaining to the child was filed with a law enforcement agency, that law enforcement agency shall request the missing child's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian, or any other person responsible for the care of the missing child, to provide written consent for the law enforcement agency to contact the missing child's dentist and request the missing child's dental records. Upon receipt of such written consent, the dentist shall release a copy of the missing child's dental records to the law enforcement agency and shall provide and encode the records in such form as requested by the law enforcement agency. The law enforcement agency then shall integrate information in the records into the national crime information center computer in order to compare the records to those of unidentified deceased persons. This division does not prevent a law enforcement agency from seeking consent to obtain copies of a missing child's dental records, or prevent a missing child's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian, or any other person responsible for the care of the missing child, from granting consent for the release of copies of the missing child's dental records to a law enforcement agency, at any time.

(H) A missing child's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian, or any other persons responsible for the care of a missing child, immediately shall notify the law enforcement agency with which they filed the missing child report whenever the child has returned to their home or to their care, custody, and control, has been released if the missing child was the victim of an offense listed in division (A)(3)(b) of this section, or otherwise has been located. Upon such notification or upon otherwise learning that a missing child has returned to the home of, or to the care, custody, and control of the missing child's parents, parent who is the residential parent and legal custodian, guardian, legal custodian, or other person responsible for the missing child's care, has been released if the missing child was the victim of an offense listed in division (A)(3)(b) of this section, or otherwise has been located, the law enforcement agency involved promptly shall integrate the fact that the minor no longer is a missing child into the national crime information center computer and shall inform any school that was notified under division (D) of this section that the minor is no longer a missing child.

(I) Nothing contained in this section shall be construed to impair the confidentiality of services provided to runaway minors by shelters for runaway minors pursuant to sections 5119.64 to 5119.68 of the Revised Code.

Effective Date: 10-01-1997; 2008 SB87 06-20-2008; 2008 HB181 09-12-2008



Section 2901.31 - Cooperation with federal government.

Law enforcement agencies in this state shall cooperate fully with the United States attorney general in the collection of information that would assist in the identification of unidentified deceased persons and information that would assist in the location of missing persons under the "Federal Missing Children Act of 1982," 96 Stat. 1259, 28 U.S.C. 534, as amended.

Law enforcement agencies in this state that are investigating missing children cases shall utilize the records and information compiled by the United States attorney general pursuant to that act when the circumstances of an investigation indicate that the records and information may be of assistance and when the act authorizes it.

Effective Date: 04-09-1985



Section 2901.32 - Guilty of improper solicitation of contributions for missing children.

(A) No organization shall solicit contributions for the purpose of distributing materials containing information relating to missing children unless it complies with all of the following requirements:

(1) It has been incorporated under Chapter 1702. of the Revised Code or the nonprofit corporation law of another state for a period of two years prior to the time of the solicitation of contributions.

(2) It has been exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3), 501(c)(4), 501(c)(8), 501(c)(10), or 501(c)(19) of the Internal Revenue Code of 1954, 68A Stat. 3, 26 U.S.C. 1, as now or hereafter amended, for a period of two years prior to the time of the solicitation of contributions.

(3) It does not use fund-raising counsel, professional solicitors, commercial co-venturers, or other charitable organizations, as these terms are defined in section 1716.01 of the Revised Code, to solicit such contributions.

(B) No organization that solicits contributions for the purpose of distributing materials containing information relating to missing children shall expressly state or imply in any way that it is affiliated with, or is soliciting contributions on behalf of, an organization established to assist in the location of missing children without the express written consent of that organization.

(C) Whoever violates division (A) or (B) of this section is guilty of improper solicitation of contributions for missing children, a misdemeanor of the third degree.

Effective Date: 11-07-1990



Section 2901.33 to 2901.40 - [Repealed].

Effective Date: 01-01-1974



Section 2901.41 - Missing person reports policies.

(A) As used in this section and section 2901.42 of the Revised Code, "missing person" means an individual who is eighteen years of age or older, whose temporary or permanent residence is in Ohio, and who meets one of the following characteristics:

(1) The individual has a physical or mental disability.

(2) The individual is missing under circumstances indicating that the individual's safety may be in danger.

(3) The individual is missing under circumstances indicating that the individual's disappearance was not voluntary.

(B) The attorney general shall publish and distribute to all law enforcement agencies in this state a best practices protocol for addressing reports of missing persons. Upon receipt of the best practices protocol from the attorney general, each law enforcement agency in this state shall develop and adopt a written policy establishing reasonable procedures to be followed by the law enforcement agency when the agency is informed that a person is or may be a missing person.

(C) After a law enforcement agency adopts a written policy as required by division (B) of this section, the peace officers that are employed by that agency shall make a good faith effort to follow the procedures contained in the policy.

(D) The requirements of this section do not create a private cause of action for damages against the state or any law enforcement agency, political subdivision, peace officer, or other person who fails to comply with the requirements of this section.

Effective Date: 04-05-2007



Section 2901.42 - Missing person report indicating foul play.

(A) If a law enforcement agency receives an initial report or receives additional information for the report that a person who is at least eighteen but less than twenty-one years of age is missing , the law enforcement agency shall make available through the national crime information center all information contained in the report immediately after the law enforcement agency receives the report or additional information.

(B)

(1) If a law enforcement agency receives a report that a person who is twenty-one years of age or older is missing and if there is evidence that the person was a victim of foul play at the time the victim is reported missing, the law enforcement agency shall make available through the national crime information center all information contained in the report not later than seven days after the law enforcement agency receives the report. If there is no evidence that the person was a victim of foul play, and no evidence to the contrary is received, the law enforcement agency shall make the information available through the national crime information center not later than thirty days after receiving the report that the person is missing.

(2) If a law enforcement agency receives a report that a person who is twenty-one years of age or older is missing and there is no evidence of foul play at the time the agency receives the report and if the agency discovers after the law enforcement agency receives the report but before the end of the seven-day period under division (B)(1) of this section evidence that the person who is missing was a victim of foul play, the law enforcement agency shall make available through the national crime information center all information contained in the report by the end of that seven-day period. If a law enforcement agency receives a report that a person who is twenty-one years of age or older is missing and there is no evidence of foul play at the time the agency receives the report and if the agency discovers after the end of the seven-day period under division (B)(1) of this section evidence that the person who is missing was a victim of foul play, the law enforcement agency shall make available through the national crime information center all information contained in the report not later than forty-eight hours after discovering the evidence that the person was a victim of foul play.

(C) If a law enforcement agency pursuant to divisions (A) and (B) of this section made available through the national crime information center information contained in a report that a person is missing and the missing person is found, the agency shall promptly remove that information from the law enforcement automated data system.

(D) As used in this section, indicators that a person was a victim of "foul play" include, but are not limited to, evidence that the person's home or car is in disarray, evidence of a struggle between the person and another person, or evidence a law enforcement agency determines to be foul play through the written policy the law enforcement agency develops and adopts pursuant to division (B) of section 2901.41 of the Revised Code.

Effective Date: 04-05-2007; 2008 SB87 06-20-2008



Section 2901.43 - Notice of charges to be sent to retirement plan.

(A)

(1) As used in this section:

(a) "Public retirement system," "alternative retirement plan," and "prosecutor" have the same meanings as in section 2907.15 of the Revised Code.

(b) "Position of honor, trust, or profit" has the same meaning as in section 2929.192 of the Revised Code.

(2) For purposes of divisions (B) and (C) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this section" if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after the effective date of this section.

(B) Upon the filing of charges against a person alleging that the person committed on or after the effective date of this section any violation or offense specified in division (C) of this section, if the person allegedly committed the violation or offense while serving in a position of honor, trust, or profit and if the person is an electing employee participating in an alternative retirement plan or a member of a public retirement system, the prosecutor who is assigned the case shall send written notice that those charges have been filed against that person to the alternative retirement plan in which the person is a participant or the public retirement system in which the person is a member, whichever is applicable. The written notice shall specifically identify the person charged.

(C) Division (B) of this section applies when a person is charged with committing on or after the effective date of this section any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony, in the circumstances specified in the particular division.

Effective Date: 2008 SB3 05-13-2008



Section 2901.431 - Notice of felony charges filed against member.

On the filing of charges against a person who is a member of the public employees retirement system alleging that the person committed a felony on or after the effective date of this section, the prosecutor assigned to the case shall send written notice to the retirement system that the charges have been filed. The notice shall specifically identify the person.

For purposes of this section, a violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is committed on or after the effective date of this section if the course of conduct continues, one or more of the multiple acts occurs, or the person's accountability for the course of conduct or one or more of the multiple acts continues on or after that date.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 2901.44 to 2901.45 - [Repealed].

Effective Date: 01-01-1974






Chapter 2903 - HOMICIDE AND ASSAULT

Section 2903.01 - Aggravated murder.

(A) No person shall purposely, and with prior calculation and design, cause the death of another or the unlawful termination of another's pregnancy.

(B) No person shall purposely cause the death of another or the unlawful termination of another's pregnancy while committing or attempting to commit, or while fleeing immediately after committing or attempting to commit, kidnapping, rape, aggravated arson, arson, aggravated robbery, robbery, aggravated burglary, burglary, trespass in a habitation when a person is present or likely to be present, terrorism, or escape.

(C) No person shall purposely cause the death of another who is under thirteen years of age at the time of the commission of the offense.

(D) No person who is under detention as a result of having been found guilty of or having pleaded guilty to a felony or who breaks that detention shall purposely cause the death of another.

(E) No person shall purposely cause the death of a law enforcement officer whom the offender knows or has reasonable cause to know is a law enforcement officer when either of the following applies:

(1) The victim, at the time of the commission of the offense, is engaged in the victim's duties.

(2) It is the offender's specific purpose to kill a law enforcement officer.

(F) Whoever violates this section is guilty of aggravated murder, and shall be punished as provided in section 2929.02 of the Revised Code.

(G) As used in this section:

(1) "Detention" has the same meaning as in section 2921.01 of the Revised Code.

(2) "Law enforcement officer" has the same meaning as in section 2911.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 05-15-2002



Section 2903.02 - Murder.

(A) No person shall purposely cause the death of another or the unlawful termination of another's pregnancy.

(B) No person shall cause the death of another as a proximate result of the offender's committing or attempting to commit an offense of violence that is a felony of the first or second degree and that is not a violation of section 2903.03 or 2903.04 of the Revised Code.

(C) Division (B) of this section does not apply to an offense that becomes a felony of the first or second degree only if the offender previously has been convicted of that offense or another specified offense.

(D) Whoever violates this section is guilty of murder, and shall be punished as provided in section 2929.02 of the Revised Code.

Effective Date: 06-30-1998



Section 2903.03 - Voluntary manslaughter.

(A) No person, while under the influence of sudden passion or in a sudden fit of rage, either of which is brought on by serious provocation occasioned by the victim that is reasonably sufficient to incite the person into using deadly force, shall knowingly cause the death of another or the unlawful termination of another's pregnancy.

(B) No person, with a sexual motivation, shall violate division (A) of this section.

(C) Whoever violates this section is guilty of voluntary manslaughter, a felony of the first degree.

(D) As used in this section, "sexual motivation" has the same meaning as in section 2971.01 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 09-06-1996



Section 2903.04 - Involuntary manslaughter.

(A) No person shall cause the death of another or the unlawful termination of another's pregnancy as a proximate result of the offender's committing or attempting to commit a felony.

(B) No person shall cause the death of another or the unlawful termination of another's pregnancy as a proximate result of the offender's committing or attempting to commit a misdemeanor of any degree, a regulatory offense, or a minor misdemeanor other than a violation of any section contained in Title XLV of the Revised Code that is a minor misdemeanor and other than a violation of an ordinance of a municipal corporation that, regardless of the penalty set by ordinance for the violation, is substantially equivalent to any section contained in Title XLV of the Revised Code that is a minor misdemeanor.

(C) Whoever violates this section is guilty of involuntary manslaughter. Violation of division (A) of this section is a felony of the first degree. Violation of division (B) of this section is a felony of the third degree.

(D) If an offender is convicted of or pleads guilty to a violation of division (A) or (B) of this section and if the felony, misdemeanor, or regulatory offense that the offender committed or attempted to commit, that proximately resulted in the death of the other person or the unlawful termination of another's pregnancy, and that is the basis of the offender's violation of division (A) or (B) of this section was a violation of division (A) or (B) of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance or included, as an element of that felony, misdemeanor, or regulatory offense, the offender's operation or participation in the operation of a snowmobile, locomotive, watercraft, or aircraft while the offender was under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse, both of the following apply:

(1) The court shall impose a class one suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege as specified in division (A)(1) of section 4510.02 of the Revised Code.

(2) The court shall impose a mandatory prison term for the violation of division (A) or (B) of this section from the range of prison terms authorized for the level of the offense under section 2929.14 of the Revised Code.

Effective Date: 01-01-2004



Section 2903.041 - Reckless homicide.

(A) No person shall recklessly cause the death of another or the unlawful termination of another's pregnancy.

(B) Whoever violates this section is guilty of reckless homicide, a felony of the third degree.

Effective Date: 09-29-1999



Section 2903.05 - Negligent homicide.

(A) No person shall negligently cause the death of another or the unlawful termination of another's pregnancy by means of a deadly weapon or dangerous ordnance as defined in section 2923.11 of the Revised Code.

(B) Whoever violates this section is guilty of negligent homicide, a misdemeanor of the first degree.

Effective Date: 09-06-1996



Section 2903.06 - Aggravated vehicular homicide - vehicular homicide - vehicular manslaughter.

(A) No person, while operating or participating in the operation of a motor vehicle, motorcycle, snowmobile, locomotive, watercraft, or aircraft, shall cause the death of another or the unlawful termination of another's pregnancy in any of the following ways:

(1)

(a) As the proximate result of committing a violation of division (A) of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance;

(b) As the proximate result of committing a violation of division (A) of section 1547.11 of the Revised Code or of a substantially equivalent municipal ordinance;

(c) As the proximate result of committing a violation of division (A)(3) of section 4561.15 of the Revised Code or of a substantially equivalent municipal ordinance.

(2) In one of the following ways:

(a) Recklessly;

(b) As the proximate result of committing, while operating or participating in the operation of a motor vehicle or motorcycle in a construction zone, a reckless operation offense, provided that this division applies only if the person whose death is caused or whose pregnancy is unlawfully terminated is in the construction zone at the time of the offender's commission of the reckless operation offense in the construction zone and does not apply as described in division (F) of this section.

(3) In one of the following ways:

(a) Negligently;

(b) As the proximate result of committing, while operating or participating in the operation of a motor vehicle or motorcycle in a construction zone, a speeding offense, provided that this division applies only if the person whose death is caused or whose pregnancy is unlawfully terminated is in the construction zone at the time of the offender's commission of the speeding offense in the construction zone and does not apply as described in division (F) of this section.

(4) As the proximate result of committing a violation of any provision of any section contained in Title XLV of the Revised Code that is a minor misdemeanor or of a municipal ordinance that, regardless of the penalty set by ordinance for the violation, is substantially equivalent to any provision of any section contained in Title XLV of the Revised Code that is a minor misdemeanor.

(B)

(1) Whoever violates division (A)(1) or (2) of this section is guilty of aggravated vehicular homicide and shall be punished as provided in divisions (B)(2) and (3) of this section.

(2)

(a) Except as otherwise provided in division (B)(2)(b) or (c) of this section, aggravated vehicular homicide committed in violation of division (A)(1) of this section is a felony of the second degree and the court shall impose a mandatory prison term on the offender as described in division (E) of this section.

(b) Except as otherwise provided in division (B)(2)(c) of this section, aggravated vehicular homicide committed in violation of division (A)(1) of this section is a felony of the first degree, and the court shall impose a mandatory prison term on the offender as described in division (E) of this section, if any of the following apply:

(i) At the time of the offense, the offender was driving under a suspension or cancellation imposed under Chapter 4510. or any other provision of the Revised Code or was operating a motor vehicle or motorcycle, did not have a valid driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege, and was not eligible for renewal of the offender's driver's license or commercial driver's license without examination under section 4507.10 of the Revised Code.

(ii) The offender previously has been convicted of or pleaded guilty to a violation of this section.

(iii) The offender previously has been convicted of or pleaded guilty to any traffic-related homicide, manslaughter, or assault offense.

(c) Aggravated vehicular homicide committed in violation of division (A)(1) of this section is a felony of the first degree, and the court shall sentence the offender to a mandatory prison term as provided in section 2929.142 of the Revised Code and described in division (E) of this section if any of the following apply:

(i) The offender previously has been convicted of or pleaded guilty to three or more prior violations of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(ii) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A) of section 1547.11 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(iii) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(3) of section 4561.15 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(iv) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(1) of this section within the previous six years.

(v) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(1) of section 2903.08 of the Revised Code within the previous six years.

(vi) The offender previously has been convicted of or pleaded guilty to three or more prior violations of section 2903.04 of the Revised Code within the previous six years in circumstances in which division (D) of that section applied regarding the violations.

(vii) The offender previously has been convicted of or pleaded guilty to three or more violations of any combination of the offenses listed in division (B)(2)(c)(i), (ii), (iii), (iv), (v), or (vi) of this section within the previous six years.

(viii) The offender previously has been convicted of or pleaded guilty to a second or subsequent felony violation of division (A) of section 4511.19 of the Revised Code.

(d) In addition to any other sanctions imposed pursuant to division (B)(2)(a), (b), or (c) of this section for aggravated vehicular homicide committed in violation of division (A)(1) of this section, the court shall impose upon the offender a class one suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege as specified in division (A)(1) of section 4510.02 of the Revised Code.

(3) Except as otherwise provided in this division, aggravated vehicular homicide committed in violation of division (A)(2) of this section is a felony of the third degree. Aggravated vehicular homicide committed in violation of division (A)(2) of this section is a felony of the second degree if, at the time of the offense, the offender was driving under a suspension or cancellation imposed under Chapter 4510. or any other provision of the Revised Code or was operating a motor vehicle or motorcycle, did not have a valid driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege, and was not eligible for renewal of the offender's driver's license or commercial driver's license without examination under section 4507.10 of the Revised Code or if the offender previously has been convicted of or pleaded guilty to a violation of this section or any traffic-related homicide, manslaughter, or assault offense. The court shall impose a mandatory prison term on the offender when required by division (E) of this section.

In addition to any other sanctions imposed pursuant to this division for a violation of division (A)(2) of this section, the court shall impose upon the offender a class two suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(2) of section 4510.02 of the Revised Code or, if the offender previously has been convicted of or pleaded guilty to a traffic-related murder, felonious assault, or attempted murder offense, a class one suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege as specified in division (A)(1) of that section.

(C) Whoever violates division (A)(3) of this section is guilty of vehicular homicide. Except as otherwise provided in this division, vehicular homicide is a misdemeanor of the first degree. Vehicular homicide committed in violation of division (A)(3) of this section is a felony of the fourth degree if, at the time of the offense, the offender was driving under a suspension or cancellation imposed under Chapter 4510. or any other provision of the Revised Code or was operating a motor vehicle or motorcycle, did not have a valid driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege, and was not eligible for renewal of the offender's driver's license or commercial driver's license without examination under section 4507.10 of the Revised Code or if the offender previously has been convicted of or pleaded guilty to a violation of this section or any traffic-related homicide, manslaughter, or assault offense. The court shall impose a mandatory jail term or a mandatory prison term on the offender when required by division (E) of this section.

In addition to any other sanctions imposed pursuant to this division, the court shall impose upon the offender a class four suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code, or, if the offender previously has been convicted of or pleaded guilty to a violation of this section or any traffic-related homicide, manslaughter, or assault offense, a class three suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(3) of that section, or, if the offender previously has been convicted of or pleaded guilty to a traffic-related murder, felonious assault, or attempted murder offense, a class two suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege as specified in division (A)(2) of that section.

(D) Whoever violates division (A)(4) of this section is guilty of vehicular manslaughter. Except as otherwise provided in this division, vehicular manslaughter is a misdemeanor of the second degree. Vehicular manslaughter is a misdemeanor of the first degree if, at the time of the offense, the offender was driving under a suspension or cancellation imposed under Chapter 4510. or any other provision of the Revised Code or was operating a motor vehicle or motorcycle, did not have a valid driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege, and was not eligible for renewal of the offender's driver's license or commercial driver's license without examination under section 4507.10 of the Revised Code or if the offender previously has been convicted of or pleaded guilty to a violation of this section or any traffic-related homicide, manslaughter, or assault offense.

In addition to any other sanctions imposed pursuant to this division, the court shall impose upon the offender a class six suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(6) of section 4510.02 of the Revised Code or, if the offender previously has been convicted of or pleaded guilty to a violation of this section, any traffic-related homicide, manslaughter, or assault offense, or a traffic-related murder, felonious assault, or attempted murder offense, a class four suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(4) of that section.

(E) The court shall impose a mandatory prison term on an offender who is convicted of or pleads guilty to a violation of division (A)(1) of this section. If division (B)(2)(c)(i), (ii), (iii), (iv), (v), (vi), (vii), or (viii) of this section applies to an offender who is convicted of or pleads guilty to the violation of division (A)(1) of this section, the court shall impose the mandatory prison term pursuant to section 2929.142 of the Revised Code. The court shall impose a mandatory jail term of at least fifteen days on an offender who is convicted of or pleads guilty to a misdemeanor violation of division (A)(3)(b) of this section and may impose upon the offender a longer jail term as authorized pursuant to section 2929.24 of the Revised Code. The court shall impose a mandatory prison term on an offender who is convicted of or pleads guilty to a violation of division (A)(2) or (3)(a) of this section or a felony violation of division (A)(3)(b) of this section if either of the following applies:

(1) The offender previously has been convicted of or pleaded guilty to a violation of this section or section 2903.08 of the Revised Code.

(2) At the time of the offense, the offender was driving under suspension or cancellation under Chapter 4510. or any other provision of the Revised Code or was operating a motor vehicle or motorcycle, did not have a valid driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege, and was not eligible for renewal of the offender's driver's license or commercial driver's license without examination under section 4507.10 of the Revised Code.

(F) Divisions (A)(2)(b) and (3)(b) of this section do not apply in a particular construction zone unless signs of the type described in section 2903.081 of the Revised Code are erected in that construction zone in accordance with the guidelines and design specifications established by the director of transportation under section 5501.27 of the Revised Code. The failure to erect signs of the type described in section 2903.081 of the Revised Code in a particular construction zone in accordance with those guidelines and design specifications does not limit or affect the application of division (A)(1), (A)(2)(a), (A)(3)(a), or (A)(4) of this section in that construction zone or the prosecution of any person who violates any of those divisions in that construction zone.

(G)

(1) As used in this section:

(a) "Mandatory prison term" and "mandatory jail term" have the same meanings as in section 2929.01 of the Revised Code.

(b) "Traffic-related homicide, manslaughter, or assault offense" means a violation of section 2903.04 of the Revised Code in circumstances in which division (D) of that section applies, a violation of section 2903.06 or 2903.08 of the Revised Code, or a violation of section 2903.06, 2903.07, or 2903.08 of the Revised Code as they existed prior to March 23, 2000.

(c) "Construction zone" has the same meaning as in section 5501.27 of the Revised Code.

(d) "Reckless operation offense" means a violation of section 4511.20 of the Revised Code or a municipal ordinance substantially equivalent to section 4511.20 of the Revised Code.

(e) "Speeding offense" means a violation of section 4511.21 of the Revised Code or a municipal ordinance pertaining to speed.

(f) "Traffic-related murder, felonious assault, or attempted murder offense" means a violation of section 2903.01 or 2903.02 of the Revised Code in circumstances in which the offender used a motor vehicle as the means to commit the violation, a violation of division (A)(2) of section 2903.11 of the Revised Code in circumstances in which the deadly weapon used in the commission of the violation is a motor vehicle, or an attempt to commit aggravated murder or murder in violation of section 2923.02 of the Revised Code in circumstances in which the offender used a motor vehicle as the means to attempt to commit the aggravated murder or murder.

(g) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(2) For the purposes of this section, when a penalty or suspension is enhanced because of a prior or current violation of a specified law or a prior or current specified offense, the reference to the violation of the specified law or the specified offense includes any violation of any substantially equivalent municipal ordinance, former law of this state, or current or former law of another state or the United States.

Effective Date: 01-01-2004; 06-01-2004; 04-04-2007; 2008 HB215 04-07-2009



Section 2903.07 - [Repealed].

Effective Date: 03-23-2000



Section 2903.08 - Aggravated vehicular assault; vehicular assault.

(A) No person, while operating or participating in the operation of a motor vehicle, motorcycle, snowmobile, locomotive, watercraft, or aircraft, shall cause serious physical harm to another person or another's unborn in any of the following ways:

(1)

(a) As the proximate result of committing a violation of division (A) of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance;

(b) As the proximate result of committing a violation of division (A) of section 1547.11 of the Revised Code or of a substantially equivalent municipal ordinance;

(c) As the proximate result of committing a violation of division (A)(3) of section 4561.15 of the Revised Code or of a substantially equivalent municipal ordinance.

(2) In one of the following ways:

(a) As the proximate result of committing, while operating or participating in the operation of a motor vehicle or motorcycle in a construction zone, a reckless operation offense, provided that this division applies only if the person to whom the serious physical harm is caused or to whose unborn the serious physical harm is caused is in the construction zone at the time of the offender's commission of the reckless operation offense in the construction zone and does not apply as described in division (E) of this section;

(b) Recklessly.

(3) As the proximate result of committing, while operating or participating in the operation of a motor vehicle or motorcycle in a construction zone, a speeding offense, provided that this division applies only if the person to whom the serious physical harm is caused or to whose unborn the serious physical harm is caused is in the construction zone at the time of the offender's commission of the speeding offense in the construction zone and does not apply as described in division (E) of this section.

(B)

(1) Whoever violates division (A)(1) of this section is guilty of aggravated vehicular assault. Except as otherwise provided in this division, aggravated vehicular assault is a felony of the third degree. Aggravated vehicular assault is a felony of the second degree if any of the following apply:

(a) At the time of the offense, the offender was driving under a suspension imposed under Chapter 4510. or any other provision of the Revised Code.

(b) The offender previously has been convicted of or pleaded guilty to a violation of this section.

(c) The offender previously has been convicted of or pleaded guilty to any traffic-related homicide, manslaughter, or assault offense.

(d) The offender previously has been convicted of or pleaded guilty to three or more prior violations of section 4511.19 of the Revised Code or a substantially equivalent municipal ordinance within the previous six years.

(e) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A) of section 1547.11 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(f) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(3) of section 4561.15 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(g) The offender previously has been convicted of or pleaded guilty to three or more prior violations of any combination of the offenses listed in division (B)(1)(d), (e), or (f) of this section.

(h) The offender previously has been convicted of or pleaded guilty to a second or subsequent felony violation of division (A) of section 4511.19 of the Revised Code.

(2) In addition to any other sanctions imposed pursuant to division (B)(1) of this section, except as otherwise provided in this division, the court shall impose upon the offender a class three suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(3) of section 4510.02 of the Revised Code . If the offender previously has been convicted of or pleaded guilty to a violation of this section , any traffic-related homicide, manslaughter, or assault offense, or any traffic-related murder, felonious assault, or attempted murder offense, the court shall impose either a class two suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(2) of that section or a class one suspension as specified in division (A)(1) of that section.

(C)

(1) Whoever violates division (A)(2) or (3) of this section is guilty of vehicular assault and shall be punished as provided in divisions (C)(2) and (3) of this section.

(2) Except as otherwise provided in this division, vehicular assault committed in violation of division (A)(2) of this section is a felony of the fourth degree. Vehicular assault committed in violation of division (A)(2) of this section is a felony of the third degree if, at the time of the offense, the offender was driving under a suspension imposed under Chapter 4510. or any other provision of the Revised Code, if the offender previously has been convicted of or pleaded guilty to a violation of this section or any traffic-related homicide, manslaughter, or assault offense, or if, in the same course of conduct that resulted in the violation of division (A)(2) of this section, the offender also violated section 4549.02, 4549.021, or 4549.03 of the Revised Code.

In addition to any other sanctions imposed, the court shall impose upon the offender a class four suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code or, if the offender previously has been convicted of or pleaded guilty to a violation of this section , any traffic-related homicide, manslaughter, or assault offense, or any traffic-related murder, felonious assault, or attempted murder offense, a class three suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(3) of that section.

(3) Except as otherwise provided in this division, vehicular assault committed in violation of division (A)(3) of this section is a misdemeanor of the first degree. Vehicular assault committed in violation of division (A)(3) of this section is a felony of the fourth degree if, at the time of the offense, the offender was driving under a suspension imposed under Chapter 4510. or any other provision of the Revised Code or if the offender previously has been convicted of or pleaded guilty to a violation of this section or any traffic-related homicide, manslaughter, or assault offense.

In addition to any other sanctions imposed, the court shall impose upon the offender a class four suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code or, if the offender previously has been convicted of or pleaded guilty to a violation of this section , any traffic-related homicide, manslaughter, or assault offense, or any traffic-related murder, felonious assault, or attempted murder offense, a class three suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(3) of section 4510.02 of the Revised Code.

(D)

(1) The court shall impose a mandatory prison term on an offender who is convicted of or pleads guilty to a violation of division (A)(1) of this section.

(2) The court shall impose a mandatory prison term on an offender who is convicted of or pleads guilty to a violation of division (A)(2) of this section or a felony violation of division (A)(3) of this section if either of the following applies:

(a) The offender previously has been convicted of or pleaded guilty to a violation of this section or section 2903.06 of the Revised Code.

(b) At the time of the offense, the offender was driving under suspension under Chapter 4510. or any other provision of the Revised Code.

(3) The court shall impose a mandatory jail term of at least seven days on an offender who is convicted of or pleads guilty to a misdemeanor violation of division (A)(3) of this section and may impose upon the offender a longer jail term as authorized pursuant to section 2929.24 of the Revised Code.

(E) Divisions (A)(2)(a) and (3) of this section do not apply in a particular construction zone unless signs of the type described in section 2903.081 of the Revised Code are erected in that construction zone in accordance with the guidelines and design specifications established by the director of transportation under section 5501.27 of the Revised Code. The failure to erect signs of the type described in section 2903.081 of the Revised Code in a particular construction zone in accordance with those guidelines and design specifications does not limit or affect the application of division (A)(1) or (2)(b) of this section in that construction zone or the prosecution of any person who violates either of those divisions in that construction zone.

(F) As used in this section:

(1) "Mandatory prison term" and "mandatory jail term" have the same meanings as in section 2929.01 of the Revised Code.

(2) "Traffic-related homicide, manslaughter, or assault offense" and "traffic-related murder, felonious assault, or attempted murder offense" have the same meanings as in section 2903.06 of the Revised Code.

(3) "Construction zone" has the same meaning as in section 5501.27 of the Revised Code.

(4) "Reckless operation offense" and "speeding offense" have the same meanings as in section 2903.06 of the Revised Code.

(G) For the purposes of this section, when a penalty or suspension is enhanced because of a prior or current violation of a specified law or a prior or current specified offense, the reference to the violation of the specified law or the specified offense includes any violation of any substantially equivalent municipal ordinance, former law of this state, or current or former law of another state or the United States.

Effective Date: 01-01-2004; 06-01-2004; 09-23-2004; 04-04-2007



Section 2903.081 - Warning signs in construction zones.

(A) As used in this section:

(1) "Construction zone" has the same meaning as in section 5501.27 of the Revised Code.

(2) "Reckless operation offense" and "speeding offense" have the same meanings as in section 2903.06 of the Revised Code.

(B) The director of transportation, board of county commissioners, or board of township trustees shall cause signs to be erected in construction zones notifying motorists of the prohibitions set forth in sections 2903.06 and 2903.08 of the Revised Code regarding the death of or injury to any person in the construction zone as a proximate result of a reckless operation offense or speeding offense in the construction zone. The prohibitions set forth in divisions (A)(2)(b) and (3)(b) of section 2903.06 and divisions (A)(2)(a) and (3) of section 2903.08 of the Revised Code apply to persons who commit a reckless operation offense or speeding offense in a particular construction zone only when signs of that nature are erected in that construction zone in accordance with the guidelines and design specifications established by the director under section 5501.27 of the Revised Code. The failure to erect signs of that nature in a particular construction zone in accordance with those guidelines and design specifications does not limit or affect the application of division (A)(1), (A)(2)(a), (A)(3)(a), or (A)(4) of section 2903.06 or division (A)(1) or (2)(b) of section 2903.08 of the Revised Code in that construction zone or the prosecution of any person who violates either of those divisions in that construction zone.

Effective Date: 06-01-2004



Section 2903.09 - Aggravated vehicular assault - vehicular assault.

As used in sections 2903.01 to 2903.08, 2903.11 to 2903.14, 2903.21, and 2903.22 of the Revised Code:

(A) "Unlawful termination of another's pregnancy" means causing the death of an unborn member of the species homo sapiens, who is or was carried in the womb of another, as a result of injuries inflicted during the period that begins with fertilization and that continues unless and until live birth occurs.

(B) "Another's unborn" or "such other person's unborn" means a member of the species homo sapiens, who is or was carried in the womb of another, during a period that begins with fertilization and that continues unless and until live birth occurs.

(C) Notwithstanding divisions (A) and (B) of this section, in no case shall the definitions of the terms "unlawful termination of another's pregnancy," "another's unborn," and "such other person's unborn" that are set forth in division (A) of this section be applied or construed in any of the following manners:

(1) Except as otherwise provided in division (C)(1) of this section, in a manner so that the offense prohibits or is construed as prohibiting any pregnant woman or her physician from performing an abortion with the actual consent of the pregnant woman, with the consent of the pregnant woman implied by law in a medical emergency, or with the approval of one otherwise authorized by law to consent to medical treatment on behalf of the pregnant woman. An abortion that violates the conditions described in the immediately preceding sentence may be punished as a violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.05, 2903.06, 2903.08, 2903.11, 2903.12, 2903.13, 2903.14, 2903.21, or 2903.22 of the Revised Code, as applicable. An abortion that does not violate the conditions described in the second immediately preceding sentence, but that does violate section 2919.12, division (B) of section 2919.13, or section 2919.151, 2919.17, or 2919.18 of the Revised Code, may be punished as a violation of section 2919.12, division (B) of section 2919.13, or section 2919.151, 2919.17, or 2919.18 of the Revised Code, as applicable.

(2) In a manner so that the offense is applied or is construed as applying to a woman based on an act or omission of the woman that occurs while she is or was pregnant and that results in any of the following:

(a) Her delivery of a stillborn baby;

(b) Her causing, in any other manner, the death in utero of an unborn that she is carrying;

(c) Her causing the death of her child who is born alive but who dies from one or more injuries that are sustained while the child is an unborn;

(d) Her causing her child who is born alive to sustain one or more injuries while the child is an unborn;

(e) Her causing, threatening to cause, or attempting to cause, in any other manner, an injury, illness, or other physiological impairment, regardless of its duration or gravity, or a mental illness or condition, regardless of its duration or gravity, to an unborn that she is carrying.

Effective Date: 08-18-2000



Section 2903.10 - Functionally impaired person, caretaker defined.

As used in sections 2903.13 and 2903.16 of the Revised Code:

(A) "Functionally impaired person" means any person who has a physical or mental impairment that prevents him from providing for his own care or protection or whose infirmities caused by aging prevent him from providing for his own care or protection.

(B) "Caretaker" means a person who assumes the duty to provide for the care and protection of a functionally impaired person on a voluntary basis, by contract, through receipt of payment for care and protection, as a result of a family relationship, or by order of a court of competent jurisdiction. "Caretaker" does not include a person who owns, operates, or administers, or who is an agent or employee of, a care facility, as defined in section 2903.33 of the Revised Code.

Effective Date: 03-17-1989



Section 2903.11 - Felonious assault.

(A) No person shall knowingly do either of the following:

(1) Cause serious physical harm to another or to another's unborn;

(2) Cause or attempt to cause physical harm to another or to another's unborn by means of a deadly weapon or dangerous ordnance.

(B) No person, with knowledge that the person has tested positive as a carrier of a virus that causes acquired immunodeficiency syndrome, shall knowingly do any of the following:

(1) Engage in sexual conduct with another person without disclosing that knowledge to the other person prior to engaging in the sexual conduct;

(2) Engage in sexual conduct with a person whom the offender knows or has reasonable cause to believe lacks the mental capacity to appreciate the significance of the knowledge that the offender has tested positive as a carrier of a virus that causes acquired immunodeficiency syndrome;

(3) Engage in sexual conduct with a person under eighteen years of age who is not the spouse of the offender.

(C) The prosecution of a person under this section does not preclude prosecution of that person under section 2907.02 of the Revised Code.

(D)

(1)

(a) Whoever violates this section is guilty of felonious assault. Except as otherwise provided in this division or division (D)(1)(b) of this section, felonious assault is a felony of the second degree. If the victim of a violation of division (A) of this section is a peace officer or an investigator of the bureau of criminal identification and investigation, felonious assault is a felony of the first degree.

(b) Regardless of whether the felonious assault is a felony of the first or second degree under division (D)(1)(a) of this section, if the offender also is convicted of or pleads guilty to a specification as described in section 2941.1423 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, except as otherwise provided in this division or unless a longer prison term is required under any other provision of law, the court shall sentence the offender to a mandatory prison term as provided in division (B)(8) of section 2929.14 of the Revised Code. If the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation, and if the victim suffered serious physical harm as a result of the commission of the offense, felonious assault is a felony of the first degree, and the court, pursuant to division (F) of section 2929.13 of the Revised Code, shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(2) In addition to any other sanctions imposed pursuant to division (D)(1) of this section for felonious assault committed in violation of division (A)(2) of this section, if the deadly weapon used in the commission of the violation is a motor vehicle, the court shall impose upon the offender a class two suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege as specified in division (A)(2) of section 4510.02 of the Revised Code.

(E) As used in this section:

(1) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(2) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(3) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(4) "Sexual conduct" has the same meaning as in section 2907.01 of the Revised Code, except that, as used in this section, it does not include the insertion of an instrument, apparatus, or other object that is not a part of the body into the vaginal or anal opening of another, unless the offender knew at the time of the insertion that the instrument, apparatus, or other object carried the offender's bodily fluid.

(5) "Investigator of the bureau of criminal identification and investigation" means an investigator of the bureau of criminal identification and investigation who is commissioned by the superintendent of the bureau as a special agent for the purpose of assisting law enforcement officers or providing emergency assistance to peace officers pursuant to authority granted under section 109.541 of the Revised Code.

(6) "Investigator" has the same meaning as in section 109.541 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-23-2000; 08-03-2006; 03-14-2007; 04-04-2007; 2008 HB280 04-07-2009



Section 2903.12 - Aggravated assault.

(A) No person, while under the influence of sudden passion or in a sudden fit of rage, either of which is brought on by serious provocation occasioned by the victim that is reasonably sufficient to incite the person into using deadly force, shall knowingly:

(1) Cause serious physical harm to another or to another's unborn;

(2) Cause or attempt to cause physical harm to another or to another's unborn by means of a deadly weapon or dangerous ordnance, as defined in section 2923.11 of the Revised Code.

(B) Whoever violates this section is guilty of aggravated assault. Except as otherwise provided in this division, aggravated assault is a felony of the fourth degree. If the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation, aggravated assault is a felony of the third degree. Regardless of whether the offense is a felony of the third or fourth degree under this division, if the offender also is convicted of or pleads guilty to a specification as described in section 2941.1423 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, except as otherwise provided in this division, the court shall sentence the offender to a mandatory prison term as provided in division (B)(8) of section 2929.14 of the Revised Code. If the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation, and if the victim suffered serious physical harm as a result of the commission of the offense, aggravated assault is a felony of the third degree, and the court, pursuant to division (F) of section 2929.13 of the Revised Code, shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree.

(C) As used in this section:

(1) "Investigator of the bureau of criminal identification and investigation" has the same meaning as in section 2903.11 of the Revised Code.

(2) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 02-03-2000; 03-14-2007; 2008 HB280 04-07-2009



Section 2903.13 - Assault.

(A) No person shall knowingly cause or attempt to cause physical harm to another or to another's unborn.

(B) No person shall recklessly cause serious physical harm to another or to another's unborn.

(C)

(1) Whoever violates this section is guilty of assault, and the court shall sentence the offender as provided in this division and divisions (C)(1), (2), (3), (4), (5), (6), (7), (8), and (9) of this section. Except as otherwise provided in division (C) (2), (3), (4), (5), (6), (7), or (8) of this section, assault is a misdemeanor of the first degree.

(2) Except as otherwise provided in this division, if the offense is committed by a caretaker against a functionally impaired person under the caretaker's care, assault is a felony of the fourth degree. If the offense is committed by a caretaker against a functionally impaired person under the caretaker's care, if the offender previously has been convicted of or pleaded guilty to a violation of this section or section 2903.11 or 2903.16 of the Revised Code, and if in relation to the previous conviction the offender was a caretaker and the victim was a functionally impaired person under the offender's care, assault is a felony of the third degree.

(3) If the offense is committed in any of the following circumstances, assault is a felony of the fifth degree:

(a) The offense occurs in or on the grounds of a state correctional institution or an institution of the department of youth services, the victim of the offense is an employee of the department of rehabilitation and correction, the department of youth services, or a probation department or is on the premises of the particular institution for business purposes or as a visitor, and the offense is committed by a person incarcerated in the state correctional institution, by a person institutionalized in the department of youth services institution pursuant to a commitment to the department of youth services, by a parolee, by an offender under transitional control, under a community control sanction, or on an escorted visit, by a person under post-release control, or by an offender under any other type of supervision by a government agency.

(b) The offense occurs in or on the grounds of a local correctional facility, the victim of the offense is an employee of the local correctional facility or a probation department or is on the premises of the facility for business purposes or as a visitor, and the offense is committed by a person who is under custody in the facility subsequent to the person's arrest for any crime or delinquent act, subsequent to the person's being charged with or convicted of any crime, or subsequent to the person's being alleged to be or adjudicated a delinquent child.

(c) The offense occurs off the grounds of a state correctional institution and off the grounds of an institution of the department of youth services, the victim of the offense is an employee of the department of rehabilitation and correction, the department of youth services, or a probation department, the offense occurs during the employee's official work hours and while the employee is engaged in official work responsibilities, and the offense is committed by a person incarcerated in a state correctional institution or institutionalized in the department of youth services who temporarily is outside of the institution for any purpose, by a parolee, by an offender under transitional control, under a community control sanction, or on an escorted visit, by a person under post-release control, or by an offender under any other type of supervision by a government agency.

(d) The offense occurs off the grounds of a local correctional facility, the victim of the offense is an employee of the local correctional facility or a probation department, the offense occurs during the employee's official work hours and while the employee is engaged in official work responsibilities, and the offense is committed by a person who is under custody in the facility subsequent to the person's arrest for any crime or delinquent act, subsequent to the person being charged with or convicted of any crime, or subsequent to the person being alleged to be or adjudicated a delinquent child and who temporarily is outside of the facility for any purpose or by a parolee, by an offender under transitional control, under a community control sanction, or on an escorted visit, by a person under post-release control, or by an offender under any other type of supervision by a government agency.

(e) The victim of the offense is a school teacher or administrator or a school bus operator, and the offense occurs in a school, on school premises, in a school building, on a school bus, or while the victim is outside of school premises or a school bus and is engaged in duties or official responsibilities associated with the victim's employment or position as a school teacher or administrator or a school bus operator, including, but not limited to, driving, accompanying, or chaperoning students at or on class or field trips, athletic events, or other school extracurricular activities or functions outside of school premises.

(4) If the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation, a firefighter, or a person performing emergency medical service, while in the performance of their official duties, assault is a felony of the fourth degree.

(5) If the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation and if the victim suffered serious physical harm as a result of the commission of the offense, assault is a felony of the fourth degree, and the court, pursuant to division (F) of section 2929.13 of the Revised Code, shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the fourth degree that is at least twelve months in duration.

(6) If the victim of the offense is an officer or employee of a public children services agency or a private child placing agency and the offense relates to the officer's or employee's performance or anticipated performance of official responsibilities or duties, assault is either a felony of the fifth degree or, if the offender previously has been convicted of or pleaded guilty to an offense of violence, the victim of that prior offense was an officer or employee of a public children services agency or private child placing agency, and that prior offense related to the officer's or employee's performance or anticipated performance of official responsibilities or duties, a felony of the fourth degree.

(7) If the victim of the offense is a health care professional of a hospital, a health care worker of a hospital, or a security officer of a hospital whom the offender knows or has reasonable cause to know is a health care professional of a hospital, a health care worker of a hospital, or a security officer of a hospital, if the victim is engaged in the performance of the victim's duties, and if the hospital offers de-escalation or crisis intervention training for such professionals, workers, or officers, assault is one of the following:

(a) Except as otherwise provided in division (C)(7)(b) of this section, assault committed in the specified circumstances is a misdemeanor of the first degree. Notwithstanding the fine specified in division (A)(2)(b) of section 2929.28 of the Revised Code for a misdemeanor of the first degree, in sentencing the offender under this division and if the court decides to impose a fine, the court may impose upon the offender a fine of not more than five thousand dollars.

(b) If the offender previously has been convicted of or pleaded guilty to one or more assault or homicide offenses committed against hospital personnel, assault committed in the specified circumstances is a felony of the fifth degree.

(8) If the victim of the offense is a judge, magistrate, prosecutor, or court official or employee whom the offender knows or has reasonable cause to know is a judge, magistrate, prosecutor, or court official or employee, and if the victim is engaged in the performance of the victim's duties, assault is one of the following:

(a) Except as otherwise provided in division (C)(7)(b) of this section, assault committed in the specified circumstances is a misdemeanor of the first degree. In sentencing the offender under this division, if the court decides to impose a fine, notwithstanding the fine specified in division (A)(2)(b) of section 2929.28 of the Revised Code for a misdemeanor of the first degree, the court may impose upon the offender a fine of not more than five thousand dollars.

(b) If the offender previously has been convicted of or pleaded guilty to one or more assault or homicide offenses committed against justice system personnel, assault committed in the specified circumstances is a felony of the fifth degree.

(9) If an offender who is convicted of or pleads guilty to assault when it is a misdemeanor also is convicted of or pleads guilty to a specification as described in section 2941.1423 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory jail term as provided in division (G) of section 2929.24 of the Revised Code.

If an offender who is convicted of or pleads guilty to assault when it is a felony also is convicted of or pleads guilty to a specification as described in section 2941.1423 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, except as otherwise provided in division (C) (5) of this section, the court shall sentence the offender to a mandatory prison term as provided in division (B)(8) of section 2929.14 of the Revised Code.

(D) As used in this section:

(1) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Firefighter" has the same meaning as in section 3937.41 of the Revised Code.

(3) "Emergency medical service" has the same meaning as in section 4765.01 of the Revised Code.

(4) "Local correctional facility" means a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, a minimum security jail established under section 341.23 or 753.21 of the Revised Code, or another county, multicounty, municipal, municipal-county, or multicounty-municipal facility used for the custody of persons arrested for any crime or delinquent act, persons charged with or convicted of any crime, or persons alleged to be or adjudicated a delinquent child.

(5) "Employee of a local correctional facility" means a person who is an employee of the political subdivision or of one or more of the affiliated political subdivisions that operates the local correctional facility and who operates or assists in the operation of the facility.

(6) "School teacher or administrator" means either of the following:

(a) A person who is employed in the public schools of the state under a contract described in section 3311.77 or 3319.08 of the Revised Code in a position in which the person is required to have a certificate issued pursuant to sections 3319.22 to 3319.311 of the Revised Code.

(b) A person who is employed by a nonpublic school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code and who is certificated in accordance with section 3301.071 of the Revised Code.

(7) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(8) "Escorted visit" means an escorted visit granted under section 2967.27 of the Revised Code.

(9) "Post-release control" and "transitional control" have the same meanings as in section 2967.01 of the Revised Code.

(10) "Investigator of the bureau of criminal identification and investigation" has the same meaning as in section 2903.11 of the Revised Code.

(11) "Health care professional" and "health care worker" have the same meanings as in section 2305.234 of the Revised Code.

(12) "Assault or homicide offense committed against hospital personnel" means a violation of this section or of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.041, 2903.11, 2903.12, or 2903.14 of the Revised Code committed in circumstances in which all of the following apply:

(a) The victim of the offense was a health care professional of a hospital, a health care worker of a hospital, or a security officer of a hospital.

(b) The offender knew or had reasonable cause to know that the victim was a health care professional of a hospital, a health care worker of a hospital, or a security officer of a hospital.

(c) The victim was engaged in the performance of the victim's duties.

(d) The hospital offered de-escalation or crisis intervention training for such professionals, workers, or officers.

(13) "De-escalation or crisis intervention training" means de-escalation or crisis intervention training for health care professionals of a hospital, health care workers of a hospital, and security officers of a hospital to facilitate interaction with patients, members of a patient's family, and visitors, including those with mental impairments.

(14) "Assault or homicide offense committed against justice system personnel" means a violation of this section or of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.041, 2903.11, 2903.12, or 2903.14 of the Revised Code committed in circumstances in which the victim of the offense was a judge, magistrate, prosecutor, or court official or employee whom the offender knew or had reasonable cause to know was a judge, magistrate, prosecutor, or court official or employee, and the victim was engaged in the performance of the victim's duties.

(15) "Court official or employee" means any official or employee of a court created under the constitution or statutes of this state or of a United States court located in this state.

(16) "Judge" means a judge of a court created under the constitution or statutes of this state or of a United States court located in this state.

(17) "Magistrate" means an individual who is appointed by a court of record of this state and who has the powers and may perform the functions specified in Civil Rule 53, Criminal Rule 19, or Juvenile Rule 40, or an individual who is appointed by a United States court located in this state who has similar powers and functions.

(18) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(19)

(a) "Hospital" means, subject to division (D)(19)(b) of this section, an institution classified as a hospital under section 3701.01 of the Revised Code in which are provided to patients diagnostic, medical, surgical, obstetrical, psychiatric, or rehabilitation care or a hospital operated by a health maintenance organization.

(b) "Hospital" does not include any of the following:

(i) A facility licensed under Chapter 3721. of the Revised Code, a health care facility operated by the department of mental health or the department of developmental disabilities, a health maintenance organization that does not operate a hospital, or the office of any private, licensed health care professional, whether organized for individual or group practice;

(ii) An institution for the sick that is operated exclusively for patients who use spiritual means for healing and for whom the acceptance of medical care is inconsistent with their religious beliefs, accredited by a national accrediting organization, exempt from federal income taxation under section 501 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, and providing twenty-four-hour nursing care pursuant to the exemption in division (E) of section 4723.32 of the Revised Code from the licensing requirements of Chapter 4723. of the Revised Code.

(20) "Health maintenance organization" has the same meaning as in section 3727.01 of the Revised Code.

Amended by 129th General AssemblyFile No.158,HB 62, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 03-14-2007; 2008 HB280 04-07-2009



Section 2903.14 - Negligent assault.

(A) No person shall negligently, by means of a deadly weapon or dangerous ordnance as defined in section 2923.11 of the Revised Code, cause physical harm to another or to another's unborn.

(B) Whoever violates this section is guilty of negligent assault, a misdemeanor of the third degree.

Effective Date: 09-06-1996



Section 2903.15 - Permitting child abuse.

(A) No parent, guardian, custodian, or person having custody of a child under eighteen years of age or of a mentally or physically handicapped child under twenty-one years of age shall cause serious physical harm to the child, or the death of the child, as a proximate result of permitting the child to be abused, to be tortured, to be administered corporal punishment or other physical disciplinary measure, or to be physically restrained in a cruel manner or for a prolonged period.

(B) It is an affirmative defense to a charge under this section that the defendant did not have readily available a means to prevent the harm to the child or the death of the child and that the defendant took timely and reasonable steps to summon aid.

(C) Whoever violates this section is guilty of permitting child abuse. If the violation of this section causes serious physical harm to the child, permitting child abuse is a felony of the third degree. If the violation of this section causes the death of the child, permitting child abuse is a felony of the first degree.

Effective Date: 08-25-1999



Section 2903.16 - Failing to provide for a functionally impaired person.

(A) No caretaker shall knowingly fail to provide a functionally impaired person under the caretaker's care with any treatment, care, goods, or service that is necessary to maintain the health or safety of the functionally impaired person when this failure results in physical harm or serious physical harm to the functionally impaired person.

(B) No caretaker shall recklessly fail to provide a functionally impaired person under the caretaker's care with any treatment, care, goods, or service that is necessary to maintain the health or safety of the functionally impaired person when this failure results in serious physical harm to the functionally impaired person.

(C)

(1) Whoever violates division (A) of this section is guilty of knowingly failing to provide for a functionally impaired person, a misdemeanor of the first degree. If the functionally impaired person under the offender's care suffers serious physical harm as a result of the violation of this section, a violation of division (A) of this section is a felony of the fourth degree.

(2) Whoever violates division (B) of this section is guilty of recklessly failing to provide for a functionally impaired person, a misdemeanor of the second degree. If the functionally impaired person under the offender's care suffers serious physical harm as a result of the violation of this section, a violation of division (B) of this section is a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2903.21 - Aggravated menacing.

(A) No person shall knowingly cause another to believe that the offender will cause serious physical harm to the person or property of the other person, the other person's unborn, or a member of the other person's immediate family.

(B) Whoever violates this section is guilty of aggravated menacing. Except as otherwise provided in this division, aggravated menacing is a misdemeanor of the first degree. If the victim of the offense is an officer or employee of a public children services agency or a private child placing agency and the offense relates to the officer's or employee's performance or anticipated performance of official responsibilities or duties, aggravated menacing is a felony of the fifth degree or, if the offender previously has been convicted of or pleaded guilty to an offense of violence, the victim of that prior offense was an officer or employee of a public children services agency or private child placing agency, and that prior offense related to the officer's or employee's performance or anticipated performance of official responsibilities or duties, a felony of the fourth degree.

Effective Date: 04-10-2001



Section 2903.211 - Menacing by stalking.

(A)

(1) No person by engaging in a pattern of conduct shall knowingly cause another person to believe that the offender will cause physical harm to the other person or cause mental distress to the other person.

(2) No person, through the use of any electronic method of remotely transferring information, including, but not limited to, any computer, computer network, computer program, or computer system, shall post a message with purpose to urge or incite another to commit a violation of division (A)(1) of this section.

(3) No person, with a sexual motivation, shall violate division (A)(1) or (2) of this section.

(B) Whoever violates this section is guilty of menacing by stalking.

(1) Except as otherwise provided in divisions (B)(2) and (3) of this section, menacing by stalking is a misdemeanor of the first degree.

(2) Menacing by stalking is a felony of the fourth degree if any of the following applies:

(a) The offender previously has been convicted of or pleaded guilty to a violation of this section or a violation of section 2911.211 of the Revised Code.

(b) In committing the offense under division (A)(1), (2), or (3) of this section, the offender made a threat of physical harm to or against the victim, or as a result of an offense committed under division (A)(2) or (3) of this section, a third person induced by the offender's posted message made a threat of physical harm to or against the victim.

(c) In committing the offense under division (A)(1), (2), or (3) of this section, the offender trespassed on the land or premises where the victim lives, is employed, or attends school, or as a result of an offense committed under division (A)(2) or (3) of this section, a third person induced by the offender's posted message trespassed on the land or premises where the victim lives, is employed, or attends school.

(d) The victim of the offense is a minor.

(e) The offender has a history of violence toward the victim or any other person or a history of other violent acts toward the victim or any other person.

(f) While committing the offense under division (A)(1) of this section or a violation of division (A)(3) of this section based on conduct in violation of division (A)(1) of this section, the offender had a deadly weapon on or about the offender's person or under the offender's control. Division (B)(2)(f) of this section does not apply in determining the penalty for a violation of division (A)(2) of this section or a violation of division (A)(3) of this section based on conduct in violation of division (A)(2) of this section.

(g) At the time of the commission of the offense, the offender was the subject of a protection order issued under section 2903.213 or 2903.214 of the Revised Code, regardless of whether the person to be protected under the order is the victim of the offense or another person.

(h) In committing the offense under division (A)(1), (2), or (3) of this section, the offender caused serious physical harm to the premises at which the victim resides, to the real property on which that premises is located, or to any personal property located on that premises, or, as a result of an offense committed under division (A)(2) of this section or an offense committed under division (A)(3) of this section based on a violation of division (A)(2) of this section, a third person induced by the offender's posted message caused serious physical harm to that premises, that real property, or any personal property on that premises.

(i) Prior to committing the offense, the offender had been determined to represent a substantial risk of physical harm to others as manifested by evidence of then-recent homicidal or other violent behavior, evidence of then-recent threats that placed another in reasonable fear of violent behavior and serious physical harm, or other evidence of then-present dangerousness.

(3) If the victim of the offense is an officer or employee of a public children services agency or a private child placing agency and the offense relates to the officer's or employee's performance or anticipated performance of official responsibilities or duties, menacing by stalking is either a felony of the fifth degree or, if the offender previously has been convicted of or pleaded guilty to an offense of violence, the victim of that prior offense was an officer or employee of a public children services agency or private child placing agency, and that prior offense related to the officer's or employee's performance or anticipated performance of official responsibilities or duties, a felony of the fourth degree.

(C) Section 2919.271 of the Revised Code applies in relation to a defendant charged with a violation of this section.

(D) As used in this section:

(1) "Pattern of conduct" means two or more actions or incidents closely related in time, whether or not there has been a prior conviction based on any of those actions or incidents. Actions or incidents that prevent, obstruct, or delay the performance by a public official, firefighter, rescuer, emergency medical services person, or emergency facility person of any authorized act within the public official's, firefighter's, rescuer's, emergency medical services person's, or emergency facility person's official capacity, or the posting of messages or receipt of information or data through the use of an electronic method of remotely transferring information, including, but not limited to, a computer, computer network, computer program, computer system, or telecommunications device, may constitute a "pattern of conduct."

(2) "Mental distress" means any of the following:

(a) Any mental illness or condition that involves some temporary substantial incapacity;

(b) Any mental illness or condition that would normally require psychiatric treatment, psychological treatment, or other mental health services, whether or not any person requested or received psychiatric treatment, psychological treatment, or other mental health services.

(3) "Emergency medical services person" is the singular of "emergency medical services personnel" as defined in section 2133.21 of the Revised Code.

(4) "Emergency facility person" is the singular of "emergency facility personnel" as defined in section 2909.04 of the Revised Code.

(5) "Public official" has the same meaning as in section 2921.01 of the Revised Code.

(6) "Computer," "computer network," "computer program," "computer system," and "telecommunications device" have the same meanings as in section 2913.01 of the Revised Code.

(7) "Post a message" means transferring, sending, posting, publishing, disseminating, or otherwise communicating, or attempting to transfer, send, post, publish, disseminate, or otherwise communicate, any message or information, whether truthful or untruthful, about an individual, and whether done under one's own name, under the name of another, or while impersonating another.

(8) "Third person" means, in relation to conduct as described in division (A)(2) of this section, an individual who is neither the offender nor the victim of the conduct.

(9) "Sexual motivation" has the same meaning as in section 2971.01 of the Revised Code.

(E) The state does not need to prove in a prosecution under this section that a person requested or received psychiatric treatment, psychological treatment, or other mental health services in order to show that the person was caused mental distress as described in division (D)(2)(b) of this section.

(F)

(1) This section does not apply to a person solely because the person provided access or connection to or from an electronic method of remotely transferring information not under that person's control, including having provided capabilities that are incidental to providing access or connection to or from the electronic method of remotely transferring the information, and that do not include the creation of the content of the material that is the subject of the access or connection. In addition, any person providing access or connection to or from an electronic method of remotely transferring information not under that person's control shall not be liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any information that it believes is, or will be sent, in violation of this section.

(2) Division (F)(1) of this section does not create an affirmative duty for any person providing access or connection to or from an electronic method of remotely transferring information not under that person's control to block the receipt or transmission through its service of any information that it believes is, or will be sent, in violation of this section except as otherwise provided by law.

(3) Division (F)(1) of this section does not apply to a person who conspires with a person actively involved in the creation or knowing distribution of material in violation of this section or who knowingly advertises the availability of material of that nature.

Effective Date: 08-29-2003; 2007 SB10 01-01-2008



Section 2903.212 - Bail for violations of certain protection orders.

(A) Except when the complaint involves a person who is a family or household member as defined in section 2919.25 of the Revised Code, if a person is charged with a violation of section 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code , a violation of a municipal ordinance that is substantially similar to one of those sections, or a sexually oriented offense and if the person, at the time of the alleged violation, was subject to the terms of any order issued pursuant to section 2903.213, 2933.08, or 2945.04 of the Revised Code or previously had been convicted of or pleaded guilty to a violation of section 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code that involves the same complainant , a violation of a municipal ordinance that is substantially similar to one of those sections and that involves the same complainant, or a sexually oriented offense that involves the same complainant, the court shall consider all of the following, in addition to any other circumstances considered by the court and notwithstanding any provisions to the contrary contained in Criminal Rule 46, before setting the amount and conditions of the bail for the person:

(1) Whether the person has a history of violence toward the complainant or a history of other violent acts;

(2) The mental health of the person;

(3) Whether the person has a history of violating the orders of any court or governmental entity;

(4) Whether the person is potentially a threat to any other person;

(5) Whether setting bail at a high level will interfere with any treatment or counseling that the person is undergoing.

(B) Any court that has jurisdiction over violations of section 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code , violations of a municipal ordinance that is substantially similar to one of those sections, or sexually oriented offenses may set a schedule for bail to be used in cases involving those violations. The schedule shall require that a judge consider all of the factors listed in division (A) of this section and may require judges to set bail at a certain level or impose other reasonable conditions related to a release on bail or on recognizance if the history of the alleged offender or the circumstances of the alleged offense meet certain criteria in the schedule.

(C) As used in this section, "sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

Effective Date: 11-05-1992; 01-02-2007



Section 2903.213 - Motion for and hearing on protection order.

(A) Except when the complaint involves a person who is a family or household member as defined in section 2919.25 of the Revised Code, upon the filing of a complaint that alleges a violation of section 2903.11, 2903.12, 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, a violation of a municipal ordinance substantially similar to section 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, or the commission of a sexually oriented offense, the complainant, the alleged victim, or a family or household member of an alleged victim may file a motion that requests the issuance of a protection order as a pretrial condition of release of the alleged offender, in addition to any bail set under Criminal Rule 46. The motion shall be filed with the clerk of the court that has jurisdiction of the case at any time after the filing of the complaint. If the complaint involves a person who is a family or household member, the complainant, the alleged victim, or the family or household member may file a motion for a temporary protection order pursuant to section 2919.26 of the Revised Code.

(B) A motion for a protection order under this section shall be prepared on a form that is provided by the clerk of the court, and the form shall be substantially as follows:

"Motion for Protection Order

............................

Name and address of court

State of Ohio

v. No. ..........

.............................

Name of Defendant

(Name of person), moves the court to issue a protection order containing terms designed to ensure the safety and protection of the complainant or the alleged victim in the above-captioned case, in relation to the named defendant, pursuant to its authority to issue a protection order under section 2903.213 of the Revised Code.

A complaint, a copy of which has been attached to this motion, has been filed in this court charging the named defendant with a violation of section 2903.11, 2903.12, 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, a violation of a municipal ordinance substantially similar to section 2903.13, 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code, or the commission of a sexually oriented offense.

I understand that I must appear before the court, at a time set by the court not later than the next day that the court is in session after the filing of this motion, for a hearing on the motion, and that any protection order granted pursuant to this motion is a pretrial condition of release and is effective only until the disposition of the criminal proceeding arising out of the attached complaint or until the issuance under section 2903.214 of the Revised Code of a protection order arising out of the same activities as those that were the basis of the attached complaint.

.....................................

Signature of person

.....................................

Address of person"

(C)

(1) As soon as possible after the filing of a motion that requests the issuance of a protection order under this section, but not later than the next day that the court is in session after the filing of the motion, the court shall conduct a hearing to determine whether to issue the order. The person who requested the order shall appear before the court and provide the court with the information that it requests concerning the basis of the motion. If the court finds that the safety and protection of the complainant or the alleged victim may be impaired by the continued presence of the alleged offender, the court may issue a protection order under this section, as a pretrial condition of release, that contains terms designed to ensure the safety and protection of the complainant or the alleged victim, including a requirement that the alleged offender refrain from entering the residence, school, business, or place of employment of the complainant or the alleged victim.

(2)

(a) If the court issues a protection order under this section that includes a requirement that the alleged offender refrain from entering the residence, school, business, or place of employment of the complainant or the alleged victim, the order shall clearly state that the order cannot be waived or nullified by an invitation to the alleged offender from the complainant, the alleged victim, or a family or household member to enter the residence, school, business, or place of employment or by the alleged offender's entry into one of those places otherwise upon the consent of the complainant, the alleged victim, or a family or household member.

(b) Division (C)(2)(a) of this section does not limit any discretion of a court to determine that an alleged offender charged with a violation of section 2919.27 of the Revised Code, with a violation of a municipal ordinance substantially equivalent to that section, or with contempt of court, which charge is based on an alleged violation of a protection order issued under this section, did not commit the violation or was not in contempt of court.

(D)

(1) Except when the complaint involves a person who is a family or household member as defined in section 2919.25 of the Revised Code, upon the filing of a complaint that alleges a violation specified in division (A) of this section, the court, upon its own motion, may issue a protection order under this section as a pretrial condition of release of the alleged offender if it finds that the safety and protection of the complainant or the alleged victim may be impaired by the continued presence of the alleged offender.

(2) If the court issues a protection order under this section as an ex parte order, it shall conduct, as soon as possible after the issuance of the order but not later than the next day that the court is in session after its issuance, a hearing to determine whether the order should remain in effect, be modified, or be revoked. The hearing shall be conducted under the standards set forth in division (C) of this section.

(3) If a municipal court or a county court issues a protection order under this section and if, subsequent to the issuance of the order, the alleged offender who is the subject of the order is bound over to the court of common pleas for prosecution of a felony arising out of the same activities as those that were the basis of the complaint upon which the order is based, notwithstanding the fact that the order was issued by a municipal court or county court, the order shall remain in effect, as though it were an order of the court of common pleas, while the charges against the alleged offender are pending in the court of common pleas, for the period of time described in division (E)(2) of this section, and the court of common pleas has exclusive jurisdiction to modify the order issued by the municipal court or county court. This division applies when the alleged offender is bound over to the court of common pleas as a result of the person waiving a preliminary hearing on the felony charge, as a result of the municipal court or county court having determined at a preliminary hearing that there is probable cause to believe that the felony has been committed and that the alleged offender committed it, as a result of the alleged offender having been indicted for the felony, or in any other manner.

(E) A protection order that is issued as a pretrial condition of release under this section:

(1) Is in addition to, but shall not be construed as a part of, any bail set under Criminal Rule 46;

(2) Is effective only until the disposition, by the court that issued the order or, in the circumstances described in division (D)(3) of this section, by the court of common pleas to which the alleged offender is bound over for prosecution, of the criminal proceeding arising out of the complaint upon which the order is based or until the issuance under section 2903.214 of the Revised Code of a protection order arising out of the same activities as those that were the basis of the complaint filed under this section;

(3) Shall not be construed as a finding that the alleged offender committed the alleged offense and shall not be introduced as evidence of the commission of the offense at the trial of the alleged offender on the complaint upon which the order is based.

(F) A person who meets the criteria for bail under Criminal Rule 46 and who, if required to do so pursuant to that rule, executes or posts bond or deposits cash or securities as bail, shall not be held in custody pending a hearing before the court on a motion requesting a protection order under this section.

(G)

(1) A copy of a protection order that is issued under this section shall be issued by the court to the complainant, to the alleged victim, to the person who requested the order, to the defendant, and to all law enforcement agencies that have jurisdiction to enforce the order. The court shall direct that a copy of the order be delivered to the defendant on the same day that the order is entered. If a municipal court or a county court issues a protection order under this section and if, subsequent to the issuance of the order, the defendant who is the subject of the order is bound over to the court of common pleas for prosecution as described in division (D)(3) of this section, the municipal court or county court shall direct that a copy of the order be delivered to the court of common pleas to which the defendant is bound over.

(2)

All law enforcement agencies shall establish and maintain an index for the protection orders delivered to the agencies pursuant to division (G)(1) of this section. With respect to each order delivered, each agency shall note on the index the date and time of the agency's receipt of the order.

(3) Regardless of whether the petitioner has registered the protection order in the county in which the officer's agency has jurisdiction, any officer of a law enforcement agency shall enforce a protection order issued pursuant to this section in accordance with the provisions of the order.

(H) Upon a violation of a protection order issued pursuant to this section, the court may issue another protection order under this section, as a pretrial condition of release, that modifies the terms of the order that was violated.

(I) Notwithstanding any provision of law to the contrary and regardless of whether a protection order is issued or a consent agreement is approved by a court of another county or by a court of another state, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing of a motion pursuant to this section, in connection with the filing, issuance, registration, or service of a protection order or consent agreement, or for obtaining certified copies of a protection order or consent agreement.

(J) As used in this section, "sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 03-31-2003; 01-02-2007; 2008 HB562 06-24-2008



Section 2903.214 - Petition for protection order in menacing by stalking cases.

(A) As used in this section:

(1) "Court" means the court of common pleas of the county in which the person to be protected by the protection order resides.

(2) "Victim advocate" means a person who provides support and assistance for a person who files a petition under this section.

(3) "Family or household member" has the same meaning as in section 3113.31 of the Revised Code.

(4) "Protection order issued by a court of another state" has the same meaning as in section 2919.27 of the Revised Code.

(5) "Sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

(6) "Electronic monitoring" has the same meaning as in section 2929.01 of the Revised Code.

(B) The court has jurisdiction over all proceedings under this section.

(C) A person may seek relief under this section for the person, or any parent or adult household member may seek relief under this section on behalf of any other family or household member, by filing a petition with the court. The petition shall contain or state all of the following:

(1) An allegation that the respondent is eighteen years of age or older and engaged in a violation of section 2903.211 of the Revised Code against the person to be protected by the protection order or committed a sexually oriented offense against the person to be protected by the protection order, including a description of the nature and extent of the violation;

(2) If the petitioner seeks relief in the form of electronic monitoring of the respondent, an allegation that at any time preceding the filing of the petition the respondent engaged in conduct that would cause a reasonable person to believe that the health, welfare, or safety of the person to be protected was at risk, a description of the nature and extent of that conduct, and an allegation that the respondent presents a continuing danger to the person to be protected;

(3) A request for relief under this section.

(D)

(1) If a person who files a petition pursuant to this section requests an ex parte order, the court shall hold an ex parte hearing as soon as possible after the petition is filed, but not later than the next day that the court is in session after the petition is filed. The court, for good cause shown at the ex parte hearing, may enter any temporary orders, with or without bond, that the court finds necessary for the safety and protection of the person to be protected by the order. Immediate and present danger to the person to be protected by the protection order constitutes good cause for purposes of this section. Immediate and present danger includes, but is not limited to, situations in which the respondent has threatened the person to be protected by the protection order with bodily harm or in which the respondent previously has been convicted of or pleaded guilty to a violation of section 2903.211 of the Revised Code or a sexually oriented offense against the person to be protected by the protection order.

(2)

(a) If the court, after an ex parte hearing, issues a protection order described in division (E) of this section, the court shall schedule a full hearing for a date that is within ten court days after the ex parte hearing. The court shall give the respondent notice of, and an opportunity to be heard at, the full hearing. The court shall hold the full hearing on the date scheduled under this division unless the court grants a continuance of the hearing in accordance with this division. Under any of the following circumstances or for any of the following reasons, the court may grant a continuance of the full hearing to a reasonable time determined by the court:

(i) Prior to the date scheduled for the full hearing under this division, the respondent has not been served with the petition filed pursuant to this section and notice of the full hearing.

(ii) The parties consent to the continuance.

(iii) The continuance is needed to allow a party to obtain counsel.

(iv) The continuance is needed for other good cause.

(b) An ex parte order issued under this section does not expire because of a failure to serve notice of the full hearing upon the respondent before the date set for the full hearing under division (D)(2)(a) of this section or because the court grants a continuance under that division.

(3) If a person who files a petition pursuant to this section does not request an ex parte order, or if a person requests an ex parte order but the court does not issue an ex parte order after an ex parte hearing, the court shall proceed as in a normal civil action and grant a full hearing on the matter.

(E)

(1)

(a) After an ex parte or full hearing, the court may issue any protection order, with or without bond, that contains terms designed to ensure the safety and protection of the person to be protected by the protection order, including, but not limited to, a requirement that the respondent refrain from entering the residence, school, business, or place of employment of the petitioner or family or household member. If the court includes a requirement that the respondent refrain from entering the residence, school, business, or place of employment of the petitioner or family or household member in the order, it also shall include in the order provisions of the type described in division (E)(5) of this section.

(b) After a full hearing, if the court considering a petition that includes an allegation of the type described in division (C)(2) of this section, or the court upon its own motion, finds upon clear and convincing evidence that the petitioner reasonably believed that the respondent's conduct at any time preceding the filing of the petition endangered the health, welfare, or safety of the person to be protected and that the respondent presents a continuing danger to the person to be protected, the court may order that the respondent be electronically monitored for a period of time and under the terms and conditions that the court determines are appropriate. Electronic monitoring shall be in addition to any other relief granted to the petitioner.

(2)

(a) Any protection order issued pursuant to this section shall be valid until a date certain but not later than five years from the date of its issuance.

(b) Any protection order issued pursuant to this section may be renewed in the same manner as the original order was issued.

(3) A court may not issue a protection order that requires a petitioner to do or to refrain from doing an act that the court may require a respondent to do or to refrain from doing under division (E)(1) of this section unless all of the following apply:

(a) The respondent files a separate petition for a protection order in accordance with this section.

(b) The petitioner is served with notice of the respondent's petition at least forty-eight hours before the court holds a hearing with respect to the respondent's petition, or the petitioner waives the right to receive this notice.

(c) If the petitioner has requested an ex parte order pursuant to division (D) of this section, the court does not delay any hearing required by that division beyond the time specified in that division in order to consolidate the hearing with a hearing on the petition filed by the respondent.

(d) After a full hearing at which the respondent presents evidence in support of the request for a protection order and the petitioner is afforded an opportunity to defend against that evidence, the court determines that the petitioner has committed a violation of section 2903.211 of the Revised Code against the person to be protected by the protection order issued pursuant to division (E)(3) of this section, has committed a sexually oriented offense against the person to be protected by the protection order issued pursuant to division (E)(3) of this section, or has violated a protection order issued pursuant to section 2903.213 of the Revised Code relative to the person to be protected by the protection order issued pursuant to division (E)(3) of this section.

(4) No protection order issued pursuant to this section shall in any manner affect title to any real property.

(5)

(a) If the court issues a protection order under this section that includes a requirement that the alleged offender refrain from entering the residence, school, business, or place of employment of the petitioner or a family or household member, the order shall clearly state that the order cannot be waived or nullified by an invitation to the alleged offender from the complainant to enter the residence, school, business, or place of employment or by the alleged offender's entry into one of those places otherwise upon the consent of the petitioner or family or household member.

(b) Division (E)(5)(a) of this section does not limit any discretion of a court to determine that an alleged offender charged with a violation of section 2919.27 of the Revised Code, with a violation of a municipal ordinance substantially equivalent to that section, or with contempt of court, which charge is based on an alleged violation of a protection order issued under this section, did not commit the violation or was not in contempt of court.

(F)

(1) The court shall cause the delivery of a copy of any protection order that is issued under this section to the petitioner, to the respondent, and to all law enforcement agencies that have jurisdiction to enforce the order. The court shall direct that a copy of the order be delivered to the respondent on the same day that the order is entered.

(2) Upon the issuance of a protection order under this section, the court shall provide the parties to the order with the following notice orally or by form:

"NOTICE

As a result of this order, it may be unlawful for you to possess or purchase a firearm, including a rifle, pistol, or revolver, or ammunition pursuant to federal law under 18 U.S.C. 922(g)(8). If you have any questions whether this law makes it illegal for you to possess or purchase a firearm or ammunition, you should consult an attorney."

(3) All law enforcement agencies shall establish and maintain an index for the protection orders delivered to the agencies pursuant to division (F)(1) of this section. With respect to each order delivered, each agency shall note on the index the date and time that it received the order.

(4) Regardless of whether the petitioner has registered the protection order in the county in which the officer's agency has jurisdiction pursuant to division (M) of this section, any officer of a law enforcement agency shall enforce a protection order issued pursuant to this section by any court in this state in accordance with the provisions of the order, including removing the respondent from the premises, if appropriate.

(G) Any proceeding under this section shall be conducted in accordance with the Rules of Civil Procedure, except that a protection order may be obtained under this section with or without bond. An order issued under this section, other than an ex parte order, that grants a protection order, or that refuses to grant a protection order, is a final, appealable order. The remedies and procedures provided in this section are in addition to, and not in lieu of, any other available civil or criminal remedies.

(H) The filing of proceedings under this section does not excuse a person from filing any report or giving any notice required by section 2151.421 of the Revised Code or by any other law.

(I) Any law enforcement agency that investigates an alleged violation of section 2903.211 of the Revised Code or an alleged commission of a sexually oriented offense shall provide information to the victim and the family or household members of the victim regarding the relief available under this section and section 2903.213 of the Revised Code.

(J) Notwithstanding any provision of law to the contrary and regardless of whether a protection order is issued or a consent agreement is approved by a court of another county or by a court of another state, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing of a petition pursuant to this section, in connection with the filing, issuance, registration, or service of a protection order or consent agreement, or for obtaining a certified copy of a protection order or consent agreement.

(K)

(1) A person who violates a protection order issued under this section is subject to the following sanctions:

(a) Criminal prosecution for a violation of section 2919.27 of the Revised Code, if the violation of the protection order constitutes a violation of that section;

(b) Punishment for contempt of court.

(2) The punishment of a person for contempt of court for violation of a protection order issued under this section does not bar criminal prosecution of the person for a violation of section 2919.27 of the Revised Code. However, a person punished for contempt of court is entitled to credit for the punishment imposed upon conviction of a violation of that section, and a person convicted of a violation of that section shall not subsequently be punished for contempt of court arising out of the same activity.

(L) In all stages of a proceeding under this section, a petitioner may be accompanied by a victim advocate.

(M)

(1) A petitioner who obtains a protection order under this section or a protection order under section 2903.213 of the Revised Code may provide notice of the issuance or approval of the order to the judicial and law enforcement officials in any county other than the county in which the order is issued by registering that order in the other county pursuant to division (M)(2) of this section and filing a copy of the registered order with a law enforcement agency in the other county in accordance with that division. A person who obtains a protection order issued by a court of another state may provide notice of the issuance of the order to the judicial and law enforcement officials in any county of this state by registering the order in that county pursuant to section 2919.272 of the Revised Code and filing a copy of the registered order with a law enforcement agency in that county.

(2) A petitioner may register a protection order issued pursuant to this section or section 2903.213 of the Revised Code in a county other than the county in which the court that issued the order is located in the following manner:

(a) The petitioner shall obtain a certified copy of the order from the clerk of the court that issued the order and present that certified copy to the clerk of the court of common pleas or the clerk of a municipal court or county court in the county in which the order is to be registered.

(b) Upon accepting the certified copy of the order for registration, the clerk of the court of common pleas, municipal court, or county court shall place an endorsement of registration on the order and give the petitioner a copy of the order that bears that proof of registration.

(3) The clerk of each court of common pleas, municipal court, or county court shall maintain a registry of certified copies of protection orders that have been issued by courts in other counties pursuant to this section or section 2903.213 of the Revised Code and that have been registered with the clerk.

(N)

(1) If the court orders electronic monitoring of the respondent under this section, the court shall direct the sheriff's office or any other appropriate law enforcement agency to install the electronic monitoring device and to monitor the respondent. Unless the court determines that the respondent is indigent, the court shall order the respondent to pay the cost of the installation and monitoring of the electronic monitoring device. If the court determines that the respondent is indigent and subject to the maximum amount allowable to be paid in any year from the fund and the rules promulgated by the attorney general under division (N)(2) of this section, the cost of the installation and monitoring of the electronic monitoring device may be paid out of funds from the reparations fund created pursuant to section 2743.191 of the Revised Code. The total amount of costs for the installation and monitoring of electronic monitoring devices paid pursuant to this division and sections 2151.34 and 2919.27 of the Revised Code from the reparations fund shall not exceed three hundred thousand dollars per year.

(2) The attorney general may promulgate rules pursuant to section 111.15 of the Revised Code to govern payments made from the reparations fund pursuant to this division and sections 2151.34 and 2919.27 of the Revised Code. The rules may include reasonable limits on the total cost paid pursuant to this division and sections 2151.34 and 2919.27 of the Revised Code per respondent, the amount of the three hundred thousand dollars allocated to each county, and how invoices may be submitted by a county, court, or other entity.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-31-2003; 01-02-2007; 2008 HB562 06-24-2008; 2008 HB471 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2903.215 - [Repealed].

Effective Date: 07-01-1996



Section 2903.22 - Menacing.

(A) No person shall knowingly cause another to believe that the offender will cause physical harm to the person or property of the other person, the other person's unborn, or a member of the other person's immediate family.

(B) Whoever violates this section is guilty of menacing. Except as otherwise provided in this division, menacing is a misdemeanor of the fourth degree. If the victim of the offense is an officer or employee of a public children services agency or a private child placing agency and the offense relates to the officer's or employee's performance or anticipated performance of official responsibilities or duties, menacing is a misdemeanor of the first degree or, if the offender previously has been convicted of or pleaded guilty to an offense of violence, the victim of that prior offense was an officer or employee of a public children services agency or private child placing agency, and that prior offense related to the officer's or employee's performance or anticipated performance of official responsibilities or duties, a felony of the fourth degree.

Effective Date: 04-10-2001



Section 2903.31 - Hazing.

(A) As used in this section, "hazing" means doing any act or coercing another, including the victim, to do any act of initiation into any student or other organization that causes or creates a substantial risk of causing mental or physical harm to any person.

(B)

(1) No person shall recklessly participate in the hazing of another.

(2) No administrator, employee, or faculty member of any primary, secondary, or post-secondary school or of any other educational institution, public or private, shall recklessly permit the hazing of any person.

(C) Whoever violates this section is guilty of hazing, a misdemeanor of the fourth degree.

Effective Date: 03-03-1983



Section 2903.33 - Patient abuse and neglect in care facilities definitions.

As used in sections 2903.33 to 2903.36 of the Revised Code:

(A) "Care facility" means any of the following:

(1) Any "home" as defined in section 3721.10 or 5111.20 of the Revised Code;

(2) Any "residential facility" as defined in section 5123.19 of the Revised Code;

(3) Any institution or facility operated or provided by the department of mental health or by the department of developmental disabilities pursuant to sections 5119.02 and 5123.03 of the Revised Code;

(4) Any "residential facility" as defined in section 5119.22 of the Revised Code;

(5) Any unit of any hospital, as defined in section 3701.01 of the Revised Code, that provides the same services as a nursing home, as defined in section 3721.01 of the Revised Code;

(6) Any institution, residence, or facility that provides, for a period of more than twenty-four hours, whether for a consideration or not, accommodations to one individual or two unrelated individuals who are dependent upon the services of others .

(B) "Abuse" means knowingly causing physical harm or recklessly causing serious physical harm to a person by physical contact with the person or by the inappropriate use of a physical or chemical restraint, medication, or isolation on the person.

(C)

(1) "Gross neglect" means knowingly failing to provide a person with any treatment, care, goods, or service that is necessary to maintain the health or safety of the person when the failure results in physical harm or serious physical harm to the person.

(2) "Neglect" means recklessly failing to provide a person with any treatment, care, goods, or service that is necessary to maintain the health or safety of the person when the failure results in serious physical harm to the person.

(D) "Inappropriate use of a physical or chemical restraint, medication, or isolation" means the use of physical or chemical restraint, medication, or isolation as punishment, for staff convenience, excessively, as a substitute for treatment, or in quantities that preclude habilitation and treatment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1996



Section 2903.34 - Patient abuse or neglect.

(A) No person who owns, operates, or administers, or who is an agent or employee of, a care facility shall do any of the following:

(1) Commit abuse against a resident or patient of the facility;

(2) Commit gross neglect against a resident or patient of the facility;

(3) Commit neglect against a resident or patient of the facility.

(B)

(1) A person who relies upon treatment by spiritual means through prayer alone, in accordance with the tenets of a recognized religious denomination, shall not be considered neglected under division (A)(3) of this section for that reason alone.

(2) It is an affirmative defense to a charge of gross neglect or neglect under this section that the actor's conduct was committed in good faith solely because the actor was ordered to commit the conduct by a person with supervisory authority over the actor.

(C) Whoever violates division (A)(1) of this section is guilty of patient abuse, a felony of the fourth degree. If the offender previously has been convicted of, or pleaded guilty to, any violation of this section, patient abuse is a felony of the third degree.

(D) Whoever violates division (A)(2) of this section is guilty of gross patient neglect, a misdemeanor of the first degree. If the offender previously has been convicted of, or pleaded guilty to, any violation of this section, gross patient neglect is a felony of the fifth degree.

(E) Whoever violates division (A)(3) of this section is guilty of patient neglect, a misdemeanor of the second degree. If the offender previously has been convicted of or pleaded guilty to any violation of this section, patient neglect is a felony of the fifth degree.

Effective Date: 07-01-1996



Section 2903.341 - Patient endangerment.

(A) As used in this section:

(1) "MR/DD caretaker" means any MR/DD employee or any person who assumes the duty to provide for the care and protection of a mentally retarded person or a developmentally disabled person on a voluntary basis, by contract, through receipt of payment for care and protection, as a result of a family relationship, or by order of a court of competent jurisdiction. "MR/DD caretaker" includes a person who is an employee of a care facility and a person who is an employee of an entity under contract with a provider. "MR/DD caretaker" does not include a person who owns, operates, or administers a care facility or who is an agent of a care facility unless that person also personally provides care to persons with mental retardation or a developmental disability.

(2) "Mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

(3) "MR/DD employee" has the same meaning as in section 5123.50 of the Revised Code.

(B) No MR/DD caretaker shall create a substantial risk to the health or safety of a mentally retarded person or a developmentally disabled person. An MR/DD caretaker does not create a substantial risk to the health or safety of a mentally retarded person or a developmentally disabled person under this division when the MR/DD caretaker treats a physical or mental illness or defect of the mentally retarded person or developmentally disabled person by spiritual means through prayer alone, in accordance with the tenets of a recognized religious body.

(C) No person who owns, operates, or administers a care facility or who is an agent of a care facility shall condone, or knowingly permit, any conduct by an MR/DD caretaker who is employed by or under the control of the owner, operator, administrator, or agent that is in violation of division (B) of this section and that involves a mentally retarded person or a developmentally disabled person who is under the care of the owner, operator, administrator, or agent. A person who relies upon treatment by spiritual means through prayer alone, in accordance with the tenets of a recognized religious denomination, shall not be considered endangered under this division for that reason alone.

(D)

(1) It is an affirmative defense to a charge of a violation of division (B) or (C) of this section that the actor's conduct was committed in good faith solely because the actor was ordered to commit the conduct by a person to whom one of the following applies:

(a) The person has supervisory authority over the actor.

(b) The person has authority over the actor's conduct pursuant to a contract for the provision of services.

(2) It is an affirmative defense to a charge of a violation of division (C) of this section that the person who owns, operates, or administers a care facility or who is an agent of a care facility and who is charged with the violation is following the individual service plan for the involved mentally retarded person or a developmentally disabled person or that the admission, discharge, and transfer rule set forth in the Administrative Code is being followed.

(3) It is an affirmative defense to a charge of a violation of division (C) of this section that the actor did not have readily available a means to prevent either the harm to the person with mental retardation or a developmental disability or the death of such a person and the actor took reasonable steps to summon aid.

(E)

(1) Except as provided in division (E)(2) or (E)(3) of this section, whoever violates division (B) or (C) of this section is guilty of patient endangerment, a misdemeanor of the first degree.

(2) If the offender previously has been convicted of, or pleaded guilty to, a violation of this section, patient endangerment is a felony of the fourth degree.

(3) If the violation results in serious physical harm to the person with mental retardation or a developmental disability, patient endangerment is a felony of the third degree.

Effective Date: 01-30-2004



Section 2903.35 - Filing false patient abuse or neglect complaints.

(A) No person shall knowingly make a false statement, or knowingly swear or affirm the truth of a false statement previously made, alleging a violation of section 2903.34 of the Revised Code, when the statement is made with purpose to incriminate another.

(B) Whoever violates this section is guilty of filing a false patient abuse or neglect complaint, a misdemeanor of the first degree.

Effective Date: 09-17-1986



Section 2903.36 - Whistleblower protection.

No care facility shall discharge or in any manner discriminate or retaliate against any person solely because such person, in good faith, filed a complaint, affidavit, or other document alleging a violation of section 2903.34 of the Revised Code.

Effective Date: 09-17-1986



Section 2903.37 - License revocation upon conviction.

Any individual, who owns, operates, or administers, or who is an agent or employee of, a care facility, who is convicted of a felony violation of section 2903.34 of the Revised Code, and who is required to be licensed under any law of this state, shall have his license revoked in accordance with Chapter 119. of the Revised Code.

Effective Date: 09-17-1986






Chapter 2905 - KIDNAPPING AND EXTORTION

Section 2905.01 - Kidnapping.

(A) No person, by force, threat, or deception, or, in the case of a victim under the age of thirteen or mentally incompetent, by any means, shall remove another from the place where the other person is found or restrain the liberty of the other person, for any of the following purposes:

(1) To hold for ransom, or as a shield or hostage;

(2) To facilitate the commission of any felony or flight thereafter;

(3) To terrorize, or to inflict serious physical harm on the victim or another;

(4) To engage in sexual activity, as defined in section 2907.01 of the Revised Code, with the victim against the victim's will;

(5) To hinder, impede, or obstruct a function of government, or to force any action or concession on the part of governmental authority;

(6) To hold in a condition of involuntary servitude.

(B) No person, by force, threat, or deception, or, in the case of a victim under the age of thirteen or mentally incompetent, by any means, shall knowingly do any of the following, under circumstances that create a substantial risk of serious physical harm to the victim or, in the case of a minor victim, under circumstances that either create a substantial risk of serious physical harm to the victim or cause physical harm to the victim:

(1) Remove another from the place where the other person is found;

(2) Restrain another of the other person's liberty.

(C)

(1) Whoever violates this section is guilty of kidnapping. Except as otherwise provided in this division or division (C)(2) or (3) of this section, kidnapping is a felony of the first degree. Except as otherwise provided in this division or division (C)(2) or (3) of this section, if an offender who violates division (A)(1) to (5), (B)(1), or (B)(2) of this section releases the victim in a safe place unharmed, kidnapping is a felony of the second degree.

(2) If the offender in any case also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code and, except as otherwise provided in division (C)(3) of this section, shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code.

(3) If the victim of the offense is less than thirteen years of age and if the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, kidnapping is a felony of the first degree, and, notwithstanding the definite sentence provided for a felony of the first degree in section 2929.14 of the Revised Code, the offender shall be sentenced pursuant to section 2971.03 of the Revised Code as follows:

(a) Except as otherwise provided in division (C)(3)(b) of this section, the offender shall be sentenced pursuant to that section to an indefinite prison term consisting of a minimum term of fifteen years and a maximum term of life imprisonment.

(b) If the offender releases the victim in a safe place unharmed, the offender shall be sentenced pursuant to that section to an indefinite term consisting of a minimum term of ten years and a maximum term of life imprisonment.

(D) As used in this section:

(1) "Involuntary servitude" has the same meaning as in section 2905.31 of the Revised Code.

(2) "Sexual motivation specification" has the same meaning as in section 2971.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 07-01-1996; 2007 SB10 01-01-2008; 2008 HB280 04-07-2009



Section 2905.02 - Abduction.

(A) No person, without privilege to do so, shall knowingly do any of the following:

(1) By force or threat, remove another from the place where the other person is found;

(2) By force or threat, restrain the liberty of another person under circumstances that create a risk of physical harm to the victim or place the other person in fear;

(3) Hold another in a condition of involuntary servitude.

(B) No person, with a sexual motivation, shall violate division (A) of this section.

(C) Whoever violates this section is guilty of abduction. A violation of division (A)(1) or (2) of this section or a violation of division (B) of this section involving conduct of the type described in division (A)(1) or (2) of this section is a felony of the third degree. A violation of division (A)(3) of this section or a violation of division (B) of this section involving conduct of the type described in division (A)(3) of this section is a felony of the second degree. If the offender in any case also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code.

(D) As used in this section:

(1) "Involuntary servitude" has the same meaning as in section 2905.31 of the Revised Code.

(2) "Sexual motivation" has the same meaning as in section 2971.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 07-01-1996; 2007 SB10 01-01-2008; 2008 HB280 04-07-2009



Section 2905.03 - Unlawful restraint.

(A) No person, without privilege to do so, shall knowingly restrain another of the other person's liberty.

(B) No person, without privilege to do so and with a sexual motivation, shall knowingly restrain another of the other person's liberty.

(C) Whoever violates this section is guilty of unlawful restraint, a misdemeanor of the third degree.

(D) As used in this section, "sexual motivation" has the same meaning as in section 2971.01 of the Revised Code.

Effective Date: 01-01-1974; 2007 SB10 01-01-2008



Section 2905.031 - [Repealed].

Effective Date: 01-01-1974



Section 2905.04 - [Repealed].

Effective Date: 07-01-1996



Section 2905.041 - [Repealed].

Effective Date: 01-01-1974



Section 2905.05 - Criminal child enticement.

(A) No person, by any means and without privilege to do so, shall knowingly solicit, coax, entice, or lure any child under fourteen years of age to accompany the person in any manner, including entering into any vehicle or onto any vessel, whether or not the offender knows the age of the child, if both of the following apply:

(1) The actor does not have the express or implied permission of the parent, guardian, or other legal custodian of the child in undertaking the activity.

(2) The actor is not a law enforcement officer, medic, firefighter, or other person who regularly provides emergency services, and is not an employee or agent of, or a volunteer acting under the direction of, any board of education, or the actor is any of such persons, but, at the time the actor undertakes the activity, the actor is not acting within the scope of the actor's lawful duties in that capacity.

(B) No person, with a sexual motivation, shall violate division (A) of this section.

(C) It is an affirmative defense to a charge under division (A) of this section that the actor undertook the activity in response to a bona fide emergency situation or that the actor undertook the activity in a reasonable belief that it was necessary to preserve the health, safety, or welfare of the child.

(D) Whoever violates this section is guilty of criminal child enticement, a misdemeanor of the first degree. If the offender previously has been convicted of a violation of this section, section 2907.02 or 2907.03 or former section 2907.12 of the Revised Code, or section 2905.01 or 2907.05 of the Revised Code when the victim of that prior offense was under seventeen years of age at the time of the offense, criminal child enticement is a felony of the fifth degree.

(E) As used in this section:

(1) "Sexual motivation" has the same meaning as in section 2971.01 of the Revised Code.

(2) "Vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(3) "Vessel" has the same meaning as in section 1547.01 of the Revised Code.

Effective Date: 04-09-2001; 04-11-2005; 2007 SB10 01-01-2008



Section 2905.06 to 2905.10 - [Repealed].

Effective Date: 01-01-1974



Section 2905.11 - Extortion.

(A) No person, with purpose to obtain any valuable thing or valuable benefit or to induce another to do an unlawful act, shall do any of the following:

(1) Threaten to commit any felony;

(2) Threaten to commit any offense of violence;

(3) Violate section 2903.21 or 2903.22 of the Revised Code;

(4) Utter or threaten any calumny against any person;

(5) Expose or threaten to expose any matter tending to subject any person to hatred, contempt, or ridicule, or to damage any person's personal or business repute, or to impair any person's credit.

(B) Whoever violates this section is guilty of extortion, a felony of the third degree.

(C) As used in this section, "threat" includes a direct threat and a threat by innuendo.

Effective Date: 07-01-1996



Section 2905.12 - Coercion.

(A) No person, with purpose to coerce another into taking or refraining from action concerning which the other person has a legal freedom of choice, shall do any of the following:

(1) Threaten to commit any offense;

(2) Utter or threaten any calumny against any person;

(3) Expose or threaten to expose any matter tending to subject any person to hatred, contempt, or ridicule, to damage any person's personal or business repute, or to impair any person's credit;

(4) Institute or threaten criminal proceedings against any person;

(5) Take, withhold, or threaten to take or withhold official action, or cause or threaten to cause official action to be taken or withheld.

(B) Divisions (A)(4) and (5) of this section shall not be construed to prohibit a prosecutor or court from doing any of the following in good faith and in the interests of justice:

(1) Offering or agreeing to grant, or granting immunity from prosecution pursuant to section 2945.44 of the Revised Code;

(2) In return for a plea of guilty to one or more offenses charged or to one or more other or lesser offenses, or in return for the testimony of the accused in a case to which the accused is not a party, offering or agreeing to dismiss, or dismissing one or more charges pending against an accused, or offering or agreeing to impose, or imposing a certain sentence or modification of sentence;

(3) Imposing a community control sanction on certain conditions, including without limitation requiring the offender to make restitution or redress to the victim of the offense.

(C) It is an affirmative defense to a charge under division (A)(3), (4), or (5) of this section that the actor's conduct was a reasonable response to the circumstances that occasioned it, and that the actor's purpose was limited to any of the following:

(1) Compelling another to refrain from misconduct or to desist from further misconduct;

(2) Preventing or redressing a wrong or injustice;

(3) Preventing another from taking action for which the actor reasonably believed the other person to be disqualified;

(4) Compelling another to take action that the actor reasonably believed the other person to be under a duty to take.

(D) Whoever violates this section is guilty of coercion, a misdemeanor of the second degree.

(E) As used in this section:

(1) "Threat" includes a direct threat and a threat by innuendo.

(2) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004



Section 2905.13 to 2905.20 - [Repealed].

Effective Date: 01-01-1974



Section 2905.21 - Extortionate extension of credit - criminal usury definitions.

As used in sections 2905.21 to 2905.24 of the Revised Code:

(A) "To extend credit" means to make or renew any loan, or to enter into any agreement, express or implied, for the repayment or satisfaction of any debt or claim, regardless of whether the extension of credit is acknowledged or disputed, valid or invalid, and however arising.

(B) "Creditor" means any person who extends credit, or any person claiming by, under, or through such a person.

(C) "Debtor" means any person who receives an extension of credit, any person who guarantees the repayment of an extension of credit, or any person who in any manner undertakes to indemnify the creditor against loss resulting from the failure of any recipient to repay an extension of credit.

(D) "Repayment" of an extension of credit means the repayment, satisfaction, or discharge in whole or in part of any debt or claim, acknowledged or disputed, valid or invalid, resulting from or in connection with that extension of credit.

(E) "Collect an extension of credit" means an attempt to collect from a debtor all or part of an amount due from the extension of credit.

(F) "Extortionate extension of credit" means any extension of credit with respect to which it is the understanding of the creditor and the debtor at the time it is made that delay in making repayment or failure to make repayment will result in the use of an extortionate means or if the debtor at a later time learns that failure to make repayment will result in the use of extortionate means.

(G) "Extortionate means" is any means that involves the use, or an express or implicit threat of use, of violence or other criminal means to cause harm to the person or property of the debtor or any member of his family.

(H) "Criminal usury" means illegally charging, taking, or receiving any money or other property as interest on an extension of credit at a rate exceeding twenty-five per cent per annum or the equivalent rate for a longer or shorter period, unless either:

(1) The rate of interest is otherwise authorized by law;

(2) The creditor and the debtor, or all the creditors and all the debtors are members of the same immediate family.

(I) "Immediate family" means a person's spouse residing in the person's household, brothers and sisters of the whole or of the half blood, and children, including adopted children.

Effective Date: 10-09-1978



Section 2905.22 - Extortionate extension of credit - criminal usury.

(A) No person shall:

(1) Knowingly make or participate in an extortionate extension of credit;

(2) Knowingly engage in criminal usury;

(3) Possess any writing, paper, instrument, or article used to record criminally usurious transactions, knowing that the contents record a criminally usurious transaction.

(B) Whoever violates division (A)(1) or (2) of this section is guilty of a felony of the fourth degree. Whoever violates division (A)(3) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996



Section 2905.23 - Probable cause to believe that extension of credit was extortionate.

In any prosecution under sections 2905.21 to 2905.24 of the Revised Code, if it is shown that any of the following factors were present in connection with the extension of credit, there is probable cause to believe that the extension of credit was extortionate:

(A) The extension of credit was made at a rate of interest in excess of that established for criminal usury;

(B) At the time credit was extended, the debtor reasonably believed that:

(1) One or more extensions of credit by the creditor were collected or attempted to be collected by extortionate means, or the nonrepayment thereof was punished by extortionate means;

(2) The creditor had a reputation for the use of extortionate means to collect extensions of credit or punish the nonrepayment thereof.

Effective Date: 10-09-1978



Section 2905.24 - Evidence showing an implicit threat as means of collection.

In any prosecution under sections 2905.21 to 2905.24 of the Revised Code, for the purpose of showing an implicit threat as a means of collection, evidence may be introduced tending to show that one or more extensions of credit by the creditor were, to the knowledge of the person against whom the implicit threat is alleged to have been made, collected, or attempted to be collected by extortionate means or that the nonrepayment thereof was punished by extortionate means.

Effective Date: 10-09-1978



Section 2905.25 to 2905.30 - [Repealed].

Effective Date: 01-01-1974



Section 2905.31 - Definitions for sections to 2905.33.

As used in sections 2905.31 to 2905.33 of the Revised Code:

(A) "Involuntary servitude" means being compelled to perform labor or services for another against one's will.

(B) "Material that is obscene, sexually oriented, or nudity oriented" and "performance that is obscene, sexually oriented, or nudity oriented" have the same meanings as in section 2929.01 of the Revised Code.

Added by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.



Section 2905.32 - Trafficking in persons.

(A) No person shall knowingly recruit, lure, entice, isolate, harbor, transport, provide, obtain, or maintain, or knowingly attempt to recruit, lure, entice, isolate, harbor, transport, provide, obtain, or maintain, another person knowing that the person will be subjected to involuntary servitude or be compelled to engage in sexual activity for hire, engage in a performance that is obscene, sexually oriented, or nudity oriented, or be a model or participant in the production of material that is obscene, sexually oriented, or nudity oriented.

(B) For a prosecution under this section, the element "compelled" does not require that the compulsion be openly displayed or physically exerted. The element "compelled" has been established if the state proves that the victim's will was overcome by force, fear, duress, or intimidation.

(C) In a prosecution under this section, proof that the defendant engaged in sexual activity with any person, or solicited sexual activity with any person, whether or not for hire, without more, does not constitute a violation of this section.

(D) A prosecution for a violation of this section does not preclude a prosecution of a violation of any other section of the Revised Code. One or more acts, a series of acts, or a course of behavior that can be prosecuted under this section or any other section of the Revised Code may be prosecuted under this section, the other section of the Revised Code, or both sections. However, if an offender is convicted of or pleads guilty to a violation of this section and also is convicted of or pleads guilty to a violation of section 2907.21 of the Revised Code based on the same conduct involving the same victim that was the basis of the violation of this section, or is convicted of or pleads guilty to any other violation of Chapter 2907. of the Revised Code based on the same conduct involving the same victim that was the basis of the violation of this section, the two offenses are allied offenses of similar import under section 2941.25 of the Revised Code.

(E) Whoever violates this section is guilty of trafficking in persons, a felony of the first degree. Notwithstanding division (A)(1) of section 2929.14 of the Revised Code, the court shall sentence the offender to a definite prison term of ten, eleven, twelve, thirteen, fourteen, or fifteen years.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Added by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.



Section 2905.33 - Unlawful conduct with respect to documents.

(A) No person, without privilege to do so, shall knowingly destroy, conceal, remove, confiscate, or possess any actual or purported government identification document or passport of another person in the course of a violation of, with intent to violate, or with intent to facilitate a violation of section 2905.01, 2905.02, 2905.32, 2907.21, 2907.22, 2907.32, 2907.321, 2907.322, or 2907.323 of the Revised Code.

(B) Whoever violates this section is guilty of unlawful conduct with respect to documents, a felony of the third degree.

Added by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.



Section 2905.34 - [Repealed].

Effective Date: 01-01-1974



Section 2905.341 to 2905.343 - [Repealed].

Effective Date: 09-15-1970



Section 2905.35 to 2905.37 - [Repealed].

Effective Date: 01-01-1974



Section 2905.371 - [Repealed].

Effective Date: 09-15-1970



Section 2905.38 - [Repealed].

Effective Date: 01-01-1974



Section 2905.39 to 2905.41 - [Repealed].

Effective Date: 09-15-1970



Section 2905.42 to 2905.44 - [Repealed].

Effective Date: 01-01-1974






Chapter 2907 - SEX OFFENSES

Section 2907.01 - Sex offenses general definitions.

As used in sections 2907.01 to 2907.38 of the Revised Code:

(A) "Sexual conduct" means vaginal intercourse between a male and female; anal intercourse, fellatio, and cunnilingus between persons regardless of sex; and, without privilege to do so, the insertion, however slight, of any part of the body or any instrument, apparatus, or other object into the vaginal or anal opening of another. Penetration, however slight, is sufficient to complete vaginal or anal intercourse.

(B) "Sexual contact" means any touching of an erogenous zone of another, including without limitation the thigh, genitals, buttock, pubic region, or, if the person is a female, a breast, for the purpose of sexually arousing or gratifying either person.

(C) "Sexual activity" means sexual conduct or sexual contact, or both.

(D) "Prostitute" means a male or female who promiscuously engages in sexual activity for hire, regardless of whether the hire is paid to the prostitute or to another.

(E) "Harmful to juveniles" means that quality of any material or performance describing or representing nudity, sexual conduct, sexual excitement, or sado-masochistic abuse in any form to which all of the following apply:

(1) The material or performance, when considered as a whole, appeals to the prurient interest of juveniles in sex.

(2) The material or performance is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable for juveniles.

(3) The material or performance, when considered as a whole, lacks serious literary, artistic, political, and scientific value for juveniles.

(F) When considered as a whole, and judged with reference to ordinary adults or, if it is designed for sexual deviates or other specially susceptible group, judged with reference to that group, any material or performance is "obscene" if any of the following apply:

(1) Its dominant appeal is to prurient interest;

(2) Its dominant tendency is to arouse lust by displaying or depicting sexual activity, masturbation, sexual excitement, or nudity in a way that tends to represent human beings as mere objects of sexual appetite;

(3) Its dominant tendency is to arouse lust by displaying or depicting bestiality or extreme or bizarre violence, cruelty, or brutality;

(4) Its dominant tendency is to appeal to scatological interest by displaying or depicting human bodily functions of elimination in a way that inspires disgust or revulsion in persons with ordinary sensibilities, without serving any genuine scientific, educational, sociological, moral, or artistic purpose;

(5) It contains a series of displays or descriptions of sexual activity, masturbation, sexual excitement, nudity, bestiality, extreme or bizarre violence, cruelty, or brutality, or human bodily functions of elimination, the cumulative effect of which is a dominant tendency to appeal to prurient or scatological interest, when the appeal to such an interest is primarily for its own sake or for commercial exploitation, rather than primarily for a genuine scientific, educational, sociological, moral, or artistic purpose.

(G) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(H) "Nudity" means the showing, representation, or depiction of human male or female genitals, pubic area, or buttocks with less than a full, opaque covering, or of a female breast with less than a full, opaque covering of any portion thereof below the top of the nipple, or of covered male genitals in a discernibly turgid state.

(I) "Juvenile" means an unmarried person under the age of eighteen.

(J) "Material" means any book, magazine, newspaper, pamphlet, poster, print, picture, figure, image, description, motion picture film, phonographic record, or tape, or other tangible thing capable of arousing interest through sight, sound, or touch and includes an image or text appearing on a computer monitor, television screen, liquid crystal display, or similar display device or an image or text recorded on a computer hard disk, computer floppy disk, compact disk, magnetic tape, or similar data storage device.

(K) "Performance" means any motion picture, preview, trailer, play, show, skit, dance, or other exhibition performed before an audience.

(L) "Spouse" means a person married to an offender at the time of an alleged offense, except that such person shall not be considered the spouse when any of the following apply:

(1) When the parties have entered into a written separation agreement authorized by section 3103.06 of the Revised Code;

(2) During the pendency of an action between the parties for annulment, divorce, dissolution of marriage, or legal separation;

(3) In the case of an action for legal separation, after the effective date of the judgment for legal separation.

(M) "Minor" means a person under the age of eighteen.

(N) "Mental health client or patient" has the same meaning as in section 2305.51 of the Revised Code.

(O) "Mental health professional" has the same meaning as in section 2305.115 of the Revised Code.

(P) "Sado-masochistic abuse" means flagellation or torture by or upon a person or the condition of being fettered, bound, or otherwise physically restrained.

Effective Date: 01-01-2004; 08-03-2006; 08-17-2006; 2007 SB10 01-01-2008



Section 2907.02 - Rape.

(A)

(1) No person shall engage in sexual conduct with another who is not the spouse of the offender or who is the spouse of the offender but is living separate and apart from the offender, when any of the following applies:

(a) For the purpose of preventing resistance, the offender substantially impairs the other person's judgment or control by administering any drug, intoxicant, or controlled substance to the other person surreptitiously or by force, threat of force, or deception.

(b) The other person is less than thirteen years of age, whether or not the offender knows the age of the other person.

(c) The other person's ability to resist or consent is substantially impaired because of a mental or physical condition or because of advanced age, and the offender knows or has reasonable cause to believe that the other person's ability to resist or consent is substantially impaired because of a mental or physical condition or because of advanced age.

(2) No person shall engage in sexual conduct with another when the offender purposely compels the other person to submit by force or threat of force.

(B) Whoever violates this section is guilty of rape, a felony of the first degree. If the offender under division (A)(1)(a) of this section substantially impairs the other person's judgment or control by administering any controlled substance described in section 3719.41 of the Revised Code to the other person surreptitiously or by force, threat of force, or deception, the prison term imposed upon the offender shall be one of the prison terms prescribed for a felony of the first degree in section 2929.14 of the Revised Code that is not less than five years. Except as otherwise provided in this division, notwithstanding sections 2929.11 to 2929.14 of the Revised Code, an offender under division (A)(1)(b) of this section shall be sentenced to a prison term or term of life imprisonment pursuant to section 2971.03 of the Revised Code. If an offender is convicted of or pleads guilty to a violation of division (A)(1)(b) of this section, if the offender was less than sixteen years of age at the time the offender committed the violation of that division, and if the offender during or immediately after the commission of the offense did not cause serious physical harm to the victim, the victim was ten years of age or older at the time of the commission of the violation, and the offender has not previously been convicted of or pleaded guilty to a violation of this section or a substantially similar existing or former law of this state, another state, or the United States, the court shall not sentence the offender to a prison term or term of life imprisonment pursuant to section 2971.03 of the Revised Code, and instead the court shall sentence the offender as otherwise provided in this division. If an offender under division (A)(1)(b) of this section previously has been convicted of or pleaded guilty to violating division (A)(1)(b) of this section or to violating an existing or former law of this state, another state, or the United States that is substantially similar to division (A)(1)(b) of this section, if the offender during or immediately after the commission of the offense caused serious physical harm to the victim, or if the victim under division (A)(1)(b) of this section is less than ten years of age, in lieu of sentencing the offender to a prison term or term of life imprisonment pursuant to section 2971.03 of the Revised Code, the court may impose upon the offender a term of life without parole. If the court imposes a term of life without parole pursuant to this division, division (F) of section 2971.03 of the Revised Code applies, and the offender automatically is classified a tier III sex offender/child-victim offender, as described in that division.

(C) A victim need not prove physical resistance to the offender in prosecutions under this section.

(D) Evidence of specific instances of the victim's sexual activity, opinion evidence of the victim's sexual activity, and reputation evidence of the victim's sexual activity shall not be admitted under this section unless it involves evidence of the origin of semen, pregnancy, or disease, or the victim's past sexual activity with the offender, and only to the extent that the court finds that the evidence is material to a fact at issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value.

Evidence of specific instances of the defendant's sexual activity, opinion evidence of the defendant's sexual activity, and reputation evidence of the defendant's sexual activity shall not be admitted under this section unless it involves evidence of the origin of semen, pregnancy, or disease, the defendant's past sexual activity with the victim, or is admissible against the defendant under section 2945.59 of the Revised Code, and only to the extent that the court finds that the evidence is material to a fact at issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value.

(E) Prior to taking testimony or receiving evidence of any sexual activity of the victim or the defendant in a proceeding under this section, the court shall resolve the admissibility of the proposed evidence in a hearing in chambers, which shall be held at or before preliminary hearing and not less than three days before trial, or for good cause shown during the trial.

(F) Upon approval by the court, the victim may be represented by counsel in any hearing in chambers or other proceeding to resolve the admissibility of evidence. If the victim is indigent or otherwise is unable to obtain the services of counsel, the court, upon request, may appoint counsel to represent the victim without cost to the victim.

(G) It is not a defense to a charge under division (A)(2) of this section that the offender and the victim were married or were cohabiting at the time of the commission of the offense.

Effective Date: 06-13-2002; 01-02-2007; 2007 SB10 01-01-2008



Section 2907.021 - [Repealed].

Effective Date: 01-01-1974



Section 2907.03 - Sexual battery.

(A) No person shall engage in sexual conduct with another, not the spouse of the offender, when any of the following apply:

(1) The offender knowingly coerces the other person to submit by any means that would prevent resistance by a person of ordinary resolution.

(2) The offender knows that the other person's ability to appraise the nature of or control the other person's own conduct is substantially impaired.

(3) The offender knows that the other person submits because the other person is unaware that the act is being committed.

(4) The offender knows that the other person submits because the other person mistakenly identifies the offender as the other person's spouse.

(5) The offender is the other person's natural or adoptive parent, or a stepparent, or guardian, custodian, or person in loco parentis of the other person.

(6) The other person is in custody of law or a patient in a hospital or other institution, and the offender has supervisory or disciplinary authority over the other person.

(7) The offender is a teacher, administrator, coach, or other person in authority employed by or serving in a school for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code, the other person is enrolled in or attends that school, and the offender is not enrolled in and does not attend that school.

(8) The other person is a minor, the offender is a teacher, administrator, coach, or other person in authority employed by or serving in an institution of higher education, and the other person is enrolled in or attends that institution.

(9) The other person is a minor, and the offender is the other person's athletic or other type of coach, is the other person's instructor, is the leader of a scouting troop of which the other person is a member, or is a person with temporary or occasional disciplinary control over the other person.

(10) The offender is a mental health professional, the other person is a mental health client or patient of the offender, and the offender induces the other person to submit by falsely representing to the other person that the sexual conduct is necessary for mental health treatment purposes.

(11) The other person is confined in a detention facility, and the offender is an employee of that detention facility.

(12) The other person is a minor, the offender is a cleric, and the other person is a member of, or attends, the church or congregation served by the cleric.

(13) The other person is a minor, the offender is a peace officer, and the offender is more than two years older than the other person.

(B) Whoever violates this section is guilty of sexual battery. Except as otherwise provided in this division, sexual battery is a felony of the third degree. If the other person is less than thirteen years of age, sexual battery is a felony of the second degree, and the court shall impose upon the offender a mandatory prison term equal to one of the prison terms prescribed in section 2929.14 of the Revised Code for a felony of the second degree.

(C) As used in this section:

(1) "Cleric" has the same meaning as in section 2317.02 of the Revised Code.

(2) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(3) "Institution of higher education" means a state institution of higher education defined in section 3345.011 of the Revised Code, a private nonprofit college or university located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code, or a school certified under Chapter 3332. of the Revised Code.

(4) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 03-31-2003; 08-03-2006; 2008 HB209 04-07-2009



Section 2907.04 - Unlawful sexual conduct with minor.

(A) No person who is eighteen years of age or older shall engage in sexual conduct with another, who is not the spouse of the offender, when the offender knows the other person is thirteen years of age or older but less than sixteen years of age, or the offender is reckless in that regard.

(B) Whoever violates this section is guilty of unlawful sexual conduct with a minor.

(1) Except as otherwise provided in divisions (B)(2), (3), and (4) of this section, unlawful sexual conduct with a minor is a felony of the fourth degree.

(2) Except as otherwise provided in division (B)(4) of this section, if the offender is less than four years older than the other person, unlawful sexual conduct with a minor is a misdemeanor of the first degree.

(3) Except as otherwise provided in division (B)(4) of this section, if the offender is ten or more years older than the other person, unlawful sexual conduct with a minor is a felony of the third degree.

(4) If the offender previously has been convicted of or pleaded guilty to a violation of section 2907.02, 2907.03, or 2907.04 of the Revised Code or a violation of former section 2907.12 of the Revised Code, unlawful sexual conduct with a minor is a felony of the second degree.

Effective Date: 10-17-2000



Section 2907.05 - Gross sexual imposition.

(A) No person shall have sexual contact with another, not the spouse of the offender; cause another, not the spouse of the offender, to have sexual contact with the offender; or cause two or more other persons to have sexual contact when any of the following applies:

(1) The offender purposely compels the other person, or one of the other persons, to submit by force or threat of force.

(2) For the purpose of preventing resistance, the offender substantially impairs the judgment or control of the other person or of one of the other persons by administering any drug, intoxicant, or controlled substance to the other person surreptitiously or by force, threat of force, or deception.

(3) The offender knows that the judgment or control of the other person or of one of the other persons is substantially impaired as a result of the influence of any drug or intoxicant administered to the other person with the other person's consent for the purpose of any kind of medical or dental examination, treatment, or surgery.

(4) The other person, or one of the other persons, is less than thirteen years of age, whether or not the offender knows the age of that person.

(5) The ability of the other person to resist or consent or the ability of one of the other persons to resist or consent is substantially impaired because of a mental or physical condition or because of advanced age, and the offender knows or has reasonable cause to believe that the ability to resist or consent of the other person or of one of the other persons is substantially impaired because of a mental or physical condition or because of advanced age.

(B) No person shall knowingly touch the genitalia of another, when the touching is not through clothing, the other person is less than twelve years of age, whether or not the offender knows the age of that person, and the touching is done with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.

(C) Whoever violates this section is guilty of gross sexual imposition.

(1) Except as otherwise provided in this section, gross sexual imposition committed in violation of division (A)(1), (2), (3), or (5) of this section is a felony of the fourth degree. If the offender under division (A)(2) of this section substantially impairs the judgment or control of the other person or one of the other persons by administering any controlled substance described in section 3719.41 of the Revised Code to the person surreptitiously or by force, threat of force, or deception, gross sexual imposition committed in violation of division (A)(2) of this section is a felony of the third degree.

(2) Gross sexual imposition committed in violation of division (A)(4) or (B) of this section is a felony of the third degree. Except as otherwise provided in this division, for gross sexual imposition committed in violation of division (A)(4) or (B) of this section there is a presumption that a prison term shall be imposed for the offense. The court shall impose on an offender convicted of gross sexual imposition in violation of division (A)(4) or (B) of this section a mandatory prison term equal to one of the prison terms prescribed in section 2929.14 of the Revised Code for a felony of the third degree if either of the following applies:

(a) Evidence other than the testimony of the victim was admitted in the case corroborating the violation;

(b) The offender previously was convicted of or pleaded guilty to a violation of this section, rape, the former offense of felonious sexual penetration, or sexual battery, and the victim of the previous offense was less than thirteen years of age.

(D) A victim need not prove physical resistance to the offender in prosecutions under this section.

(E) Evidence of specific instances of the victim's sexual activity, opinion evidence of the victim's sexual activity, and reputation evidence of the victim's sexual activity shall not be admitted under this section unless it involves evidence of the origin of semen, pregnancy, or disease, or the victim's past sexual activity with the offender, and only to the extent that the court finds that the evidence is material to a fact at issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value.

Evidence of specific instances of the defendant's sexual activity, opinion evidence of the defendant's sexual activity, and reputation evidence of the defendant's sexual activity shall not be admitted under this section unless it involves evidence of the origin of semen, pregnancy, or disease, the defendant's past sexual activity with the victim, or is admissible against the defendant under section 2945.59 of the Revised Code, and only to the extent that the court finds that the evidence is material to a fact at issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value.

(F) Prior to taking testimony or receiving evidence of any sexual activity of the victim or the defendant in a proceeding under this section, the court shall resolve the admissibility of the proposed evidence in a hearing in chambers, which shall be held at or before preliminary hearing and not less than three days before trial, or for good cause shown during the trial.

(G) Upon approval by the court, the victim may be represented by counsel in any hearing in chambers or other proceeding to resolve the admissibility of evidence. If the victim is indigent or otherwise is unable to obtain the services of counsel, the court, upon request, may appoint counsel to represent the victim without cost to the victim.

Effective Date: 03-10-1998; 08-03-2006; 2007 SB10 01-01-2008



Section 2907.06 - Sexual imposition.

(A) No person shall have sexual contact with another, not the spouse of the offender; cause another, not the spouse of the offender, to have sexual contact with the offender; or cause two or more other persons to have sexual contact when any of the following applies:

(1) The offender knows that the sexual contact is offensive to the other person, or one of the other persons, or is reckless in that regard.

(2) The offender knows that the other person's, or one of the other person's, ability to appraise the nature of or control the offender's or touching person's conduct is substantially impaired.

(3) The offender knows that the other person, or one of the other persons, submits because of being unaware of the sexual contact.

(4) The other person, or one of the other persons, is thirteen years of age or older but less than sixteen years of age, whether or not the offender knows the age of such person, and the offender is at least eighteen years of age and four or more years older than such other person.

(5) The offender is a mental health professional, the other person or one of the other persons is a mental health client or patient of the offender, and the offender induces the other person who is the client or patient to submit by falsely representing to the other person who is the client or patient that the sexual contact is necessary for mental health treatment purposes.

(B) No person shall be convicted of a violation of this section solely upon the victim's testimony unsupported by other evidence.

(C) Whoever violates this section is guilty of sexual imposition, a misdemeanor of the third degree. If the offender previously has been convicted of a violation of this section or of section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.12 of the Revised Code, a violation of this section is a misdemeanor of the first degree.

Effective Date: 05-14-2002



Section 2907.07 - Importuning.

(A) No person shall solicit a person who is less than thirteen years of age to engage in sexual activity with the offender, whether or not the offender knows the age of such person.

(B)

(1) No person shall solicit another, not the spouse of the offender, to engage in sexual conduct with the offender, when the offender is eighteen years of age or older and four or more years older than the other person, and the other person is thirteen years of age or older but less than sixteen years of age, whether or not the offender knows the age of the other person.

(2) No person shall solicit another, not the spouse of the offender, to engage in sexual conduct with the offender, when the offender is eighteen years of age or older and four or more years older than the other person, the other person is sixteen or seventeen years of age and a victim of a violation of section 2905.32 of the Revised Code, and the offender knows or has reckless disregard of the age of the other person.

(C) No person shall solicit another by means of a telecommunications device, as defined in section 2913.01 of the Revised Code, to engage in sexual activity with the offender when the offender is eighteen years of age or older and either of the following applies:

(1) The other person is less than thirteen years of age, and the offender knows that the other person is less than thirteen years of age or is reckless in that regard.

(2) The other person is a law enforcement officer posing as a person who is less than thirteen years of age, and the offender believes that the other person is less than thirteen years of age or is reckless in that regard.

(D) No person shall solicit another by means of a telecommunications device, as defined in section 2913.01 of the Revised Code, to engage in sexual activity with the offender when the offender is eighteen years of age or older and either of the following applies:

(1) The other person is thirteen years of age or older but less than sixteen years of age, the offender knows that the other person is thirteen years of age or older but less than sixteen years of age or is reckless in that regard, and the offender is four or more years older than the other person.

(2) The other person is a law enforcement officer posing as a person who is thirteen years of age or older but less than sixteen years of age, the offender believes that the other person is thirteen years of age or older but less than sixteen years of age or is reckless in that regard, and the offender is four or more years older than the age the law enforcement officer assumes in posing as the person who is thirteen years of age or older but less than sixteen years of age.

(E) Divisions (C) and (D) of this section apply to any solicitation that is contained in a transmission via a telecommunications device that either originates in this state or is received in this state.

(F)

(1) Whoever violates this section is guilty of importuning.

(2) Except as otherwise provided in this division, a violation of division (A) or (C) of this section is a felony of the third degree on a first offense, and, notwithstanding division (C) of section 2929.13 of the Revised Code, there is a presumption that a prison term shall be imposed as described in division (D) of section 2929.13 of the Revised Code. If the offender previously has been convicted of a sexually oriented offense or a child-victim oriented offense, a violation of division (A) or (C) of this section is a felony of the second degree, and the court shall impose upon the offender as a mandatory prison term one of the prison terms prescribed in section 2929.14 of the Revised Code for a felony of the second degree.

(3) A violation of division (B) or (D) of this section is a felony of the fifth degree on a first offense, and, notwithstanding division (B) of section 2929.13 of the Revised Code, there is a presumption that a prison term shall be imposed as described in division (D) of section 2929.13 of the Revised Code. If the offender previously has been convicted of a sexually oriented offense or a child-victim oriented offense, a violation of division (B) or (D) of this section is a felony of the fourth degree, and the court shall impose upon the offender as a mandatory prison term one of the prison terms prescribed in section 2929.14 of the Revised Code for a felony of the fourth degree that is not less than twelve months in duration.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 07-31-2003; 01-02-2007; 2008 SB183 09-11-2008



Section 2907.08 - Voyeurism.

(A) No person, for the purpose of sexually arousing or gratifying the person's self, shall commit trespass or otherwise surreptitiously invade the privacy of another, to spy or eavesdrop upon another.

(B) No person, for the purpose of sexually arousing or gratifying the person's self, shall commit trespass or otherwise surreptitiously invade the privacy of another to videotape, film, photograph, or otherwise record the other person in a state of nudity.

(C) No person, for the purpose of sexually arousing or gratifying the person's self, shall commit trespass or otherwise surreptitiously invade the privacy of another to videotape, film, photograph, otherwise record, or spy or eavesdrop upon the other person in a state of nudity if the other person is a minor.

(D) No person shall secretly or surreptitiously videotape, film, photograph, or otherwise record another person under or through the clothing being worn by that other person for the purpose of viewing the body of, or the undergarments worn by, that other person.

(E)

(1) Whoever violates this section is guilty of voyeurism.

(2) A violation of division (A) of this section is a misdemeanor of the third degree.

(3) A violation of division (B) of this section is a misdemeanor of the second degree.

(4) A violation of division (D) of this section is a misdemeanor of the first degree.

(5) A violation of division (C) of this section is a felony of the fifth degree.

Effective Date: 01-01-2001; 06-15-2006; 2008 HB74 04-07-2009



Section 2907.081, 2907.082 - [Repealed].

Effective Date: 01-01-1974



Section 2907.09 - Public indecency.

(A) No person shall recklessly do any of the following, under circumstances in which the person's conduct is likely to be viewed by and affront others who are in the person's physical proximity and who are not members of the person's household:

(1) Expose the person's private parts;

(2) Engage in sexual conduct or masturbation;

(3) Engage in conduct that to an ordinary observer would appear to be sexual conduct or masturbation.

(B) No person shall knowingly do any of the following, under circumstances in which the person's conduct is likely to be viewed by and affront another person who is a minor, who is not the spouse of the offender, and who resides in the person's household:

(1) Engage in masturbation;

(2) Engage in sexual conduct;

(3) Engage in conduct that to an ordinary observer would appear to be sexual conduct or masturbation;

(4) Expose the person's private parts with the purpose of personal sexual arousal or gratification or to lure the minor into sexual activity.

(C)

(1) Whoever violates this section is guilty of public indecency and shall be punished as provided in divisions (C)(2), (3), (4), and (5) of this section.

(2) Except as otherwise provided in division (C)(2) of this section, a violation of division (A)(1) of this section is a misdemeanor of the fourth degree. If the offender previously has been convicted of or pleaded guilty to one violation of this section, a violation of division (A)(1) of this section is a misdemeanor of the third degree or, if any person who was likely to view and be affronted by the offender's conduct was a minor, a misdemeanor of the second degree. If the offender previously has been convicted of or pleaded guilty to two violations of this section, a violation of division (A)(1) of this section is a misdemeanor of the second degree or, if any person who was likely to view and be affronted by the offender's conduct was a minor, a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to three or more violations of this section, a violation of division (A)(1) of this section is a misdemeanor of the first degree or, if any person who was likely to view and be affronted by the offender's conduct was a minor, a felony of the fifth degree.

(3) Except as otherwise provided in division (C)(3) of this section, a violation of division (A)(2) or (3) of this section is a misdemeanor of the third degree. If the offender previously has been convicted of or pleaded guilty to one violation of this section, a violation of division (A)(2) or (3) of this section is a misdemeanor of the second degree or, if any person who was likely to view and be affronted by the offender's conduct was a minor, a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to two or more violations of this section, a violation of division (A)(2) or (3) of this section is a misdemeanor of the first degree or, if any person who was likely to view and be affronted by the offender's conduct was a minor, a felony of the fifth degree.

(4) Except as otherwise provided in division (C)(4) of this section, a violation of division (B)(1), (2), or (3) of this section is a misdemeanor of the second degree. If the offender previously has been convicted of or pleaded guilty to one violation of this section, a violation of division (B)(1), (2), or (3) of this section is a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to two or more violations of this section, a violation of division (B)(1), (2), or (3) of this section is a felony of the fifth degree.

(5) Except as otherwise provided in division (C)(5) of this section, a violation of division (B)(4) of this section is a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to any violation of this section, a violation of division (B)(4) of this section is a felony of the fifth degree.

Effective Date: 07-01-1996; 09-26-2005; 04-04-2007



Section 2907.10 - Preliminary polygraph test of sex offense victim.

(A)

(1) A peace officer, prosecutor, or other public official shall not ask or require a victim of an alleged sex offense to submit to a polygraph examination as a condition for proceeding with the investigation of the alleged sex offense.

(2) The refusal of the victim of an alleged sex offense to submit to a polygraph examination shall not prevent the investigation of the alleged sex offense, the filing of criminal charges with respect to the alleged sex offense, or the prosecution of the alleged perpetrator of the alleged sex offense.

(B) As used in this section:

(1) "Peace officer" has the same meaning as in section 2921.51 of the Revised Code.

(2) "Polygraph examination" means any mechanical or electrical instrument or device of any type used or allegedly used to examine, test, or question an individual for the purpose of determining the individual's truthfulness.

(3) "Prosecution" means the prosecution of criminal charges in a criminal prosecution or the prosecution of a delinquent child complaint in a delinquency proceeding.

(4) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(5) "Public official" has the same meaning as in section 117.01 of the Revised Code.

(6) "Sex offense" means a violation of any provision of sections 2907.02 to 2907.09 of the Revised Code.

Effective Date: 2008 HB562 06-24-2008



Section 2907.11 - Suppression of names of victim and offender and details of the alleged offense.

Upon the request of the victim or offender in a prosecution under any provision of sections 2907.02 to 2907.07 of the Revised Code, the judge before whom any person is brought on a charge of having committed an offense under a provision of one of those sections shall order that the names of the victim and offender and the details of the alleged offense as obtained by any law enforcement officer be suppressed until the preliminary hearing, the accused is arraigned in the court of common pleas, the charge is dismissed, or the case is otherwise concluded, whichever occurs first. Nothing in this section shall be construed to deny to either party in the case the name and address of the other party or the details of the alleged offense.

Effective Date: 09-03-1996



Section 2907.12 - [Repealed].

Effective Date: 09-03-1996



Section 2907.121 to 2907.145 - [Repealed].

Effective Date: 01-01-1974



Section 2907.15 - Withholding moneys needed for restitution to crime victims from state retirement funds.

(A) As used in this section:

(1) "Public retirement system" means the public employees retirement system, state teachers retirement system, school employees retirement system, Ohio police and fire pension fund, state highway patrol retirement system, or a municipal retirement system of a municipal corporation of this state.

(2) "Government deferred compensation program" means such a program offered by the Ohio public employees deferred compensation board; a municipal corporation; or a governmental unit, as defined in section 148.06 of the Revised Code.

(3) "Deferred compensation program participant" means a "participating employee" or "continuing member," as defined in section 148.01 of the Revised Code, or any other public employee who has funds in a government deferred compensation program.

(4) "Alternative retirement plan" means an alternative retirement plan provided pursuant to Chapter 3305. of the Revised Code.

(5) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

In any case in which a sentencing court orders restitution to the victim under section 2929.18 or 2929.28 of the Revised Code for a violation of section 2907.02, 2907.03, 2907.04, or 2907.05 of the Revised Code and in which the offender is a government deferred compensation program participant, is an electing employee, as defined in section 3305.01 of the Revised Code, or is a member of, or receiving a pension, benefit, or allowance, other than a survivorship benefit, from, a public retirement system and committed the offense against a child, student, patient, or other person with whom the offender had contact in the context of the offender's public employment, at the request of the victim the prosecutor shall file a motion with the sentencing court specifying the government deferred compensation program, alternative retirement plan, or public retirement system and requesting that the court issue an order requiring the government deferred compensation program, alternative retirement plan, or public retirement system to withhold the amount required as restitution from one or more of the following: any payment to be made from a government deferred compensation program, any payment or benefit under an alternative retirement plan, or under a pension, annuity, allowance, or any other benefit, other than a survivorship benefit, that has been or is in the future granted to the offender; from any payment of accumulated employee contributions standing to the offender's credit with the government deferred compensation program, alternative retirement plan, or public retirement system; or from any payment of any other amounts to be paid to the offender pursuant to Chapter 145., 148., 742., 3307., 3309., or 5505. of the Revised Code on withdrawal of contributions. The motion may be filed at any time subsequent to the conviction of the offender or entry of a guilty plea. On the filing of the motion, the clerk of the court in which the motion is filed shall notify the offender and the government deferred compensation program, alternative retirement plan, or public retirement system, in writing, of all of the following: that the motion was filed; that the offender will be granted a hearing on the issuance of the requested order if the offender files a written request for a hearing with the clerk prior to the expiration of thirty days after the offender receives the notice; that, if a hearing is requested, the court will schedule a hearing as soon as possible and notify the offender and the government deferred compensation program, alternative retirement plan, or public retirement system of the date, time, and place of the hearing; that, if a hearing is conducted, it will be limited to a consideration of whether the offender can show good cause why the order should not be issued; that, if a hearing is conducted, the court will not issue the order if the court determines, based on evidence presented at the hearing by the offender, that there is good cause for the order not to be issued; that the court will issue the order if a hearing is not requested or if a hearing is conducted but the court does not determine, based on evidence presented at the hearing by the offender, that there is good cause for the order not to be issued; and that, if the order is issued, the government deferred compensation program, alternative retirement plan, or public retirement system specified in the motion will be required to withhold the amount required as restitution from payments to the offender.

(B) In any case in which a motion requesting the issuance of a withholding order as described in division (A) of this section is filed, the offender may receive a hearing on the motion by delivering a written request for a hearing to the court prior to the expiration of thirty days after the offender's receipt of the notice provided pursuant to division (A) of this section. If the offender requests a hearing within the prescribed time, the court shall schedule a hearing as soon as possible after the request is made and notify the offender and the government deferred compensation program, alternative retirement plan, or public retirement system of the date, time, and place of the hearing. A hearing scheduled under this division shall be limited to a consideration of whether there is good cause, based on evidence presented by the offender, for the requested order not to be issued. If the court determines, based on evidence presented by the offender, that there is good cause for the order not to be issued, the court shall deny the motion and shall not issue the order. Good cause for not issuing the order includes a determination by the court that the order would severely impact the offender's ability to support the offender's dependents.

If the offender does not request a hearing within the prescribed time or the court conducts a hearing but does not determine, based on evidence presented by the offender, that there is good cause for the order not to be issued, the court shall order the government deferred compensation program, alternative retirement plan, or public retirement system to withhold the amount required as restitution from one or more of the following: any payments to be made from a government deferred compensation program, any payment or benefit under an alternative retirement plan, or under a pension, annuity, allowance, or under any other benefit, other than a survivorship benefit, that has been or is in the future granted to the offender; from any payment of accumulated employee contributions standing to the offender's credit with the government deferred compensation program, alternative retirement plan, or public retirement system; or from any payment of any other amounts to be paid to the offender upon withdrawal of contributions pursuant to Chapter 145., 148., 742., 3307., 3309., or 5505. of the Revised Code and to continue the withholding for that purpose, in accordance with the order, out of each payment to be made on or after the date of issuance of the order, until further order of the court. On receipt of an order issued under this division, the government deferred compensation program, alternative retirement plan, or public retirement system shall withhold the amount required as restitution, in accordance with the order, from any such payments and immediately forward the amount withheld to the clerk of the court in which the order was issued for payment to the person to whom restitution is to be made. The order shall not apply to any portion of payments made from a government deferred compensation program, alternative retirement plan, or public retirement system to a person other than the offender pursuant to a previously issued domestic court order.

(C) Service of a notice required by division (A) or (B) of this section shall be effected in the same manner as provided in the Rules of Civil Procedure for the service of process.

(D) Upon the filing of charges under section 2907.02, 2907.03, 2907.04, or 2907.05 of the Revised Code against a person who is a deferred compensation program participant, an electing employee participating in an alternative retirement plan, or a member of, or receiving a pension benefit, or allowance, other than a survivorship benefit, from a public retirement system for an offense against a child, student, patient, or other person with whom the offender had contact in the context of the offender's public employment, the prosecutor shall send written notice that charges have been filed against that person to the appropriate government deferred compensation program, alternative retirement plan, or public retirement system. The notice shall specifically identify the person charged.

Effective Date: 01-01-2004



Section 2907.16 - [Repealed].

Effective Date: 01-01-1974



Section 2907.17 - Notice of indictment of mental health professional sent to regulatory or licensing board or agency.

If a mental health professional is indicted or charged and bound over to the court of common pleas for trial for an alleged violation of division (A)(10) of section 2907.03 or division (A)(5) of section 2907.06 of the Revised Code, the prosecuting attorney handling the case shall send written notice of the indictment or the charge and bind over to the regulatory or licensing board or agency, if any, that has the administrative authority to suspend or revoke the mental health professional's professional license, certification, registration, or authorization.

Effective Date: 05-14-2002



Section 2907.171 - Prosecutor's failure to give notice.

The failure of the prosecuting attorney to give the notice required by section 2907.17 of the Revised Code does not give rise to a claim for damages against the prosecuting attorney or the county. The failure of the prosecuting attorney to give the notice does not constitute grounds for declaring a mistrial or new trial, for setting aside a conviction or sentence, or for granting postconviction relief to a defendant.

Effective Date: 05-14-2002



Section 2907.18 - Notice of conviction of mental health professional sent to regulatory or licensing board or agency.

If a mental health professional is convicted of or pleads guilty to a violation of division (A)(10) of section 2907.03 or division (A)(5) of section 2907.06 of the Revised Code, the court shall transmit a certified copy of the judgment entry of conviction to the regulatory or licensing board or agency, if any, that has the administrative authority to suspend or revoke the mental health professional's professional license, certification, registration, or authorization.

Effective Date: 05-14-2002



Section 2907.19 to 2907.201 - [Repealed].

Effective Date: 01-01-1974



Section 2907.21 - Compelling prostitution.

(A) No person shall knowingly do any of the following:

(1) Compel another to engage in sexual activity for hire;

(2) Induce, procure, encourage, solicit, request, or otherwise facilitate either of the following:

(a) A minor to engage in sexual activity for hire, whether or not the offender knows the age of the minor;

(b) A person the offender believes to be a minor to engage in sexual activity for hire, whether or not the person is a minor.

(3)

(a) Pay or agree to pay a minor, either directly or through the minor's agent, so that the minor will engage in sexual activity, whether or not the offender knows the age of the minor;

(b) Pay or agree to pay a person the offender believes to be a minor, either directly or through the person's agent, so that the person will engage in sexual activity, whether or not the person is a minor.

(4)

(a) Pay a minor, either directly or through the minor's agent, for the minor having engaged in sexual activity pursuant to a prior agreement, whether or not the offender knows the age of the minor;

(b) Pay a person the offender believes to be a minor, either directly or through the person's agent, for the person having engaged in sexual activity pursuant to a prior agreement, whether or not the person is a minor.

(5)

(a) Allow a minor to engage in sexual activity for hire if the person allowing the child to engage in sexual activity for hire is the parent, guardian, custodian, person having custody or control, or person in loco parentis of the minor;

(b) Allow a person the offender believes to be a minor to engage in sexual activity for hire if the person allowing the person to engage in sexual activity for hire is the parent, guardian, custodian, person having custody or control, or person in loco parentis of the person the offender believes to be a minor, whether or not the person is a minor.

(B) For a prosecution under division (A)(1) of this section, the element "compel" does not require that the compulsion be openly displayed or physically exerted. The element "compel" has been established if the state proves that the victim's will was overcome by force, fear, duress, or intimidation.

(C) Whoever violates this section is guilty of compelling prostitution. Except as otherwise provided in this division, compelling prostitution is a felony of the third degree. If the offender commits a violation of division (A)(1) of this section and the person compelled to engage in sexual activity for hire in violation of that division is sixteen years of age or older but less than eighteen years of age, compelling prostitution is a felony of the second degree. If the offender commits a violation of division (A)(1) of this section and the person compelled to engage in sexual activity for hire in violation of that division is less than sixteen years of age, compelling prostitution is a felony of the first degree. If the offender in any case also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 07-01-1996; 2008 SB183 09-11-2008; 2008 HB280 04-07-2009



Section 2907.22 - Promoting prostitution.

(A) No person shall knowingly:

(1) Establish, maintain, operate, manage, supervise, control, or have an interest in a brothel;

(2) Supervise, manage, or control the activities of a prostitute in engaging in sexual activity for hire;

(3) Transport another, or cause another to be transported across the boundary of this state or of any county in this state, in order to facilitate the other person's engaging in sexual activity for hire;

(4) For the purpose of violating or facilitating a violation of this section, induce or procure another to engage in sexual activity for hire.

(B) Whoever violates this section is guilty of promoting prostitution. Except as otherwise provided in this division, promoting prostitution is a felony of the fourth degree. If any prostitute in the brothel involved in the offense, or the prostitute whose activities are supervised, managed, or controlled by the offender, or the person transported, induced, or procured by the offender to engage in sexual activity for hire, is a minor, whether or not the offender knows the age of the minor, then promoting prostitution is a felony of the third degree. If the offender in any case also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996; 2008 HB280 04-07-2009



Section 2907.23 - Enticement or solicitation to patronize a prostitute; procurement of a prostitute for another.

(A) No person, knowingly and for gain, shall do either of the following:

(1) Entice or solicit another to patronize a prostitute or brothel;

(2) Procure a prostitute for another to patronize, or take or direct another at the other's request to any place for the purpose of patronizing a prostitute.

(B) No person, having authority or responsibility over the use of premises, shall knowingly permit such premises to be used for the purpose of engaging in sexual activity for hire.

(C) Whoever violates this section is guilty of procuring . Except as otherwise provided in this division, procuring is a misdemeanor of the first degree. If the prostitute who is procured, patronized, or otherwise involved in a violation of division (A)(2) of this section is under sixteen years of age at the time of the violation, regardless of whether the offender who violates division (A)(2) of this section knows the prostitute's age, or if a prostitute who engages in sexual activity for hire in premises used in violation of division (B) of this section is under sixteen years of age at the time of the violation, regardless of whether the offender who violates division (B) of this section knows the prostitute's age, procuring is a felony of the fourth degree. If the prostitute who is procured, patronized, or otherwise involved in a violation of division (A)(2) of this section is sixteen or seventeen years of age at the time of the violation or if a prostitute who engages in sexual activity for hire in premises used in violation of division (B) of this section is sixteen or seventeen years of age at the time of the violation, procuring is a felony of the fifth degree.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 01-01-1974



Section 2907.24 - Soliciting - after positive HIV test - driver's license suspension.

(A) No person shall solicit another to engage with such other person in sexual activity for hire.

(B) No person, with knowledge that the person has tested positive as a carrier of a virus that causes acquired immunodeficiency syndrome, shall engage in conduct in violation of division (A) of this section.

(C)

(1) Whoever violates division (A) of this section is guilty of soliciting, a misdemeanor of the third degree.

(2) Whoever violates division (B) of this section is guilty of engaging in solicitation after a positive HIV test. If the offender commits the violation prior to July 1, 1996, engaging in solicitation after a positive HIV test is a felony of the second degree. If the offender commits the violation on or after July 1, 1996, engaging in solicitation after a positive HIV test is a felony of the third degree.

(D) If a person is convicted of or pleads guilty to a violation of any provision of this section, an attempt to commit a violation of any provision of this section, or a violation of or an attempt to commit a violation of a municipal ordinance that is substantially equivalent to any provision of this section and if the person, in committing or attempting to commit the violation, was in, was on, or used a motor vehicle, the court, in addition to or independent of all other penalties imposed for the violation, may impose upon the offender a class six suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(6) of section 4510.02 of the Revised Code. In lieu of imposing upon the offender the class six suspension, the court instead may require the offender to perform community service for a number of hours determined by the court.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004



Section 2907.241 - Loitering to engage in solicitation - solicitation after positive HIV test.

(A) No person, with purpose to solicit another to engage in sexual activity for hire and while in or near a public place, shall do any of the following:

(1) Beckon to, stop, or attempt to stop another;

(2) Engage or attempt to engage another in conversation;

(3) Stop or attempt to stop the operator of a vehicle or approach a stationary vehicle;

(4) If the offender is the operator of or a passenger in a vehicle, stop, attempt to stop, beckon to, attempt to beckon to, or entice another to approach or enter the vehicle of which the offender is the operator or in which the offender is the passenger;

(5) Interfere with the free passage of another.

(B) No person, with knowledge that the person has tested positive as a carrier of a virus that causes acquired immunodeficiency syndrome, shall engage in conduct in violation of division (A) of this section.

(C) As used in this section:

(1) "Vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(2) "Public place" means any of the following:

(a) A street, road, highway, thoroughfare, bikeway, walkway, sidewalk, bridge, alley, alleyway, plaza, park, driveway, parking lot, or transportation facility;

(b) A doorway or entrance way to a building that fronts on a place described in division (C)(2)(a) of this section;

(c) A place not described in division (C)(2)(a) or (b) of this section that is open to the public.

(D)

(1) Whoever violates division (A) of this section is guilty of loitering to engage in solicitation, a misdemeanor of the third degree.

(2) Whoever violates division (B) of this section is guilty of loitering to engage in solicitation after a positive HIV test. If the offender commits the violation prior to July 1, 1996, loitering to engage in solicitation after a positive HIV test is a felony of the fourth degree. If the offender commits the violation on or after July 1, 1996, loitering to engage in solicitation after a positive HIV test is a felony of the fifth degree.

Effective Date: 05-30-1996



Section 2907.25 - Prostitution - after positive HIV test.

(A) No person shall engage in sexual activity for hire.

(B) No person, with knowledge that the person has tested positive as a carrier of a virus that causes acquired immunodeficiency syndrome, shall engage in sexual activity for hire.

(C)

(1) Whoever violates division (A) of this section is guilty of prostitution, a misdemeanor of the third degree.

(2) Whoever violates division (B) of this section is guilty of engaging in prostitution after a positive HIV test. If the offender commits the violation prior to July 1, 1996, engaging in prostitution after a positive HIV test is a felony of the second degree. If the offender commits the violation on or after July 1, 1996, engaging in prostitution after a positive HIV test is a felony of the third degree.

Effective Date: 05-30-1996



Section 2907.26 - Rules of evidence in brothel and prostitution cases.

(A) In any case in which it is necessary to prove that a place is a brothel, evidence as to the reputation of such place and as to the reputation of the persons who inhabit or frequent it, is admissible on the question of whether such place is or is not a brothel.

(B) In any case in which it is necessary to prove that a person is a prostitute, evidence as to the reputation of such person is admissible on the question of whether such person is or is not a prostitute.

(C) In any prosecution for a violation of sections 2907.21 to 2907.25 of the Revised Code, proof of a prior conviction of the accused of any such offense or substantially equivalent offense is admissible in support of the charge.

(D) The prohibition contained in division (D) of section 2317.02 of the Revised Code against testimony by a husband or wife concerning communications between them does not apply, and the accused's spouse may testify concerning any such communication, in any of the following cases:

(1) When the husband or wife is charged with a violation of section 2907.21 of the Revised Code, and the spouse testifying was the victim of the offense;

(2) When the husband or wife is charged with a violation of section 2907.22 of the Revised Code, and the spouse testifying was the prostitute involved in the offense, or the person transported, induced, or procured by the offender to engage in sexual activity for hire;

(3) When the husband or wife is charged with a violation of section 2907.23 of the Revised Code, and the spouse testifying was the prostitute involved in the offense or the person who used the offender's premises to engage in sexual activity for hire;

(4) When the husband or wife is charged with a violation of section 2907.24 or 2907.25 of the Revised Code.

Effective Date: 08-26-1977



Section 2907.27 - Testing and treatment for venereal diseases and HIV.

(A)

(1) If a person is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.24, 2907.241, or 2907.25 of the Revised Code or with a violation of a municipal ordinance that is substantially equivalent to any of those sections, the arresting authorities or a court, upon the request of the prosecutor in the case or upon the request of the victim, shall cause the accused to submit to one or more appropriate tests to determine if the accused is suffering from a venereal disease. The court, upon the request of the prosecutor in the case or upon the request of the victim shall cause the accused to submit to one or more appropriate tests to determine if the accused is suffering from the human immunodeficiency virus (HIV) within forty-eight hours after the date on which the complaint, information, or indictment is filed or within forty-eight hours after the date on which the complaint, information, or indictment is served on the accused, whichever date is later. Nothing in this section shall be construed to prevent the court from ordering at any time during which the complaint, information, or indictment is pending, that the accused submit to one or more appropriate tests to determine if the accused is suffering from a venereal disease or from the human immunodeficiency virus (HIV).

(2) If the accused is found to be suffering from a venereal disease in an infectious stage, the accused shall be required to submit to medical treatment for that disease. The cost of the medical treatment shall be charged to and paid by the accused who undergoes the treatment. If the accused is indigent, the court shall order the accused to report to a facility operated by a city health district or a general health district for treatment. If the accused is convicted of or pleads guilty to the offense with which the accused is charged and is placed under a community control sanction, a condition of community control shall be that the offender submit to and faithfully follow a course of medical treatment for the venereal disease. If the offender does not seek the required medical treatment, the court may revoke the offender's community control and order the offender to undergo medical treatment during the period of the offender's incarceration and to pay the cost of that treatment.

(B)

(1)

(a) If a person is charged with a violation of division (B) of section 2903.11 or of section 2907.02, 2907.03, 2907.04, 2907.05, 2907.12, 2907.24, 2907.241, or 2907.25 of the Revised Code or with a violation of a municipal ordinance that is substantially equivalent to that division or any of those sections, the court, upon the request of the prosecutor in the case, upon the request of the victim, or upon the request of any other person whom the court reasonably believes had contact with the accused in circumstances related to the violation that could have resulted in the transmission to that person the human immunodeficiency virus, shall cause the accused to submit to one or more tests designated by the director of health under section 3701.241 of the Revised Code to determine if the accused is infected with HIV. The court, upon the request of the prosecutor in the case, upon the request of the victim with the agreement of the prosecutor, or upon the request of any other person with the agreement of the prosecutor, may cause an accused who is charged with a violation of any other section of the Revised Code or with a violation of any other municipal ordinance to submit to one or more tests so designated by the director of health if the circumstances of the violation indicate probable cause to believe that the accused, if the accused is infected with HIV, might have transmitted HIV to any of the following persons in committing the violation:

(i) In relation to a request made by the prosecuting attorney, to the victim or to any other person;

(ii) In relation to a request made by the victim, to the victim making the request;

(iii) In relation to a request made by any other person, to the person making the request.

(b) The results of a test performed under division (B)(1)(a) of this section shall be communicated in confidence to the court, and the court shall inform the accused of the result. The court shall inform the victim that the test was performed and that the victim has a right to receive the results on request. If the test was performed upon the request of a person other than the prosecutor in the case and other than the victim, the court shall inform the person who made the request that the test was performed and that the person has a right to receive the results upon request. Additionally, regardless of who made the request that was the basis of the test being performed, if the court reasonably believes that, in circumstances related to the violation, a person other than the victim had contact with the accused that could have resulted in the transmission of HIV to that person, the court may inform that person that the test was performed and that the person has a right to receive the results of the test on request. If the accused tests positive for HIV, the test results shall be reported to the department of health in accordance with section 3701.24 of the Revised Code and to the sheriff, head of the state correctional institution, or other person in charge of any jail or prison in which the accused is incarcerated. If the accused tests positive for HIV and the accused was charged with, and was convicted of or pleaded guilty to, a violation of section 2907.24, 2907.241, or 2907.25 of the Revised Code or a violation of a municipal ordinance that is substantially equivalent to any of those sections, the test results also shall be reported to the law enforcement agency that arrested the accused, and the law enforcement agency may use the test results as the basis for any future charge of a violation of division (B) of any of those sections or a violation of a municipal ordinance that is substantially equivalent to division (B) of any of those sections. No other disclosure of the test results or the fact that a test was performed shall be made, other than as evidence in a grand jury proceeding or as evidence in a judicial proceeding in accordance with the Rules of Evidence. If the test result is negative, and the charge has not been dismissed or if the accused has been convicted of the charge or a different offense arising out of the same circumstances as the offense charged, the court shall order that the test be repeated not earlier than three months nor later than six months after the original test.

(2) If an accused who is free on bond refuses to submit to a test ordered by the court pursuant to division (B)(1) of this section, the court may order that the accused's bond be revoked and that the accused be incarcerated until the test is performed. If an accused who is incarcerated refuses to submit to a test ordered by the court pursuant to division (B)(1) of this section, the court shall order the person in charge of the jail or prison in which the accused is incarcerated to take any action necessary to facilitate the performance of the test, including the forcible restraint of the accused for the purpose of drawing blood to be used in the test.

(3) A state agency, a political subdivision of the state, or an employee of a state agency or of a political subdivision of the state is immune from liability in a civil action to recover damages for injury, death, or loss to person or property allegedly caused by any act or omission in connection with the performance of the duties required under division (B)(2) of this section unless the acts or omissions are with malicious purpose, in bad faith, or in a wanton or reckless manner.

(C) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "HIV" means the human immunodeficiency virus.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 2907.28 - Payment for medical examination and test of any victim or accused.

(A) Any cost incurred by a hospital or emergency medical facility in conducting a medical examination of a victim of an offense under any provision of sections 2907.02 to 2907.06 of the Revised Code for the purpose of gathering physical evidence for a possible prosecution, including the cost of any antibiotics administered as part of the examination, shall be paid out of the reparations fund established pursuant to section 2743.191 of the Revised Code, subject to the following conditions:

(1) The hospital or emergency facility shall follow a protocol for conducting such medical examinations that is identified by the attorney general in rule adopted in accordance with Chapter 119. of the Revised Code.

(2) The hospital or emergency facility shall submit requests for payment to the attorney general on a monthly basis, through a procedure determined by the attorney general and on forms approved by the attorney general. The requests shall identify the number of sexual assault examinations performed and shall verify that all required protocols were met for each examination form submitted for payment in the request.

(3) The attorney general shall review all requests for payment that are submitted under division (A)(2) of this section and shall submit for payment as described in division (A)(5) of this section all requests that meet the requirements of this section.

(4) The hospital or emergency facility shall accept a flat fee payment for conducting each examination in the amount determined by the attorney general pursuant to Chapter 119. of the Revised Code as payment in full for any cost incurred in conducting a medical examination and test of a victim of an offense under any provision of sections 2907.02 to 2907.06 of the Revised Code for the purpose of gathering physical evidence for a possible prosecution of a person. The attorney general shall determine a flat fee payment amount to be paid under this division that is reasonable.

(5) In approving a payment under this section, the attorney general shall order the payment against the state. The payment shall be accomplished only through the following procedure, and the procedure may be enforced through a mandamus action and a writ of mandamus directed to the appropriate official:

(a) The attorney general shall provide for payment in the amount set forth in the order.

(b) The expense of the payment of the amount described in this section shall be charged against all available unencumbered moneys in the reparations fund.

(B) No costs incurred by a hospital or emergency facility in conducting a medical examination and test of any victim of an offense under any provision of sections 2907.02 to 2907.06 of the Revised Code for the purpose of gathering physical evidence for a possible prosecution of a person shall be billed or charged directly or indirectly to the victim or the victim's insurer.

(C) Any cost incurred by a hospital or emergency medical facility in conducting a medical examination and test of any person who is charged with a violation of division (B) of section 2903.11 or of section 2907.02, 2907.03, 2907.04, 2907.05, 2907.24, 2907.241, or 2907.25 of the Revised Code or with a violation of a municipal ordinance that is substantially equivalent to that division or any of those sections, pursuant to division (B) of section 2907.27 of the Revised Code, shall be charged to and paid by the accused who undergoes the examination and test, unless the court determines that the accused is unable to pay, in which case the cost shall be charged to and paid by the municipal corporation in which the offense allegedly was committed, or charged to and paid by the county if the offense allegedly was committed within an unincorporated area. If separate counts of an alleged offense or alleged separate offenses under section 2907.02, 2907.03, 2907.04, 2907.05, 2907.24, 2907.241, or 2907.25 of the Revised Code or under a municipal ordinance that is substantially equivalent to any of those sections took place in more than one municipal corporation or more than one unincorporated area, or both, the local governments shall share the cost of the examination and test. If a hospital or other emergency medical facility has submitted charges for the cost of a medical examination and test to an accused and has been unable to collect payment for the charges after making good faith attempts to collect for a period of six months or more, the cost shall be charged to and paid by the appropriate municipal corporation or county as specified in division (C) of this section.

Effective Date: 07-01-2000



Section 2907.29 - Hospital emergency services for victims of sexual offenses.

Every hospital of this state that offers organized emergency services shall provide that a physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife is available on call twenty-four hours each day for the examination of persons reported to any law enforcement agency to be victims of sexual offenses cognizable as violations of any provision of sections 2907.02 to 2907.06 of the Revised Code. The physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife, upon the request of any peace officer or prosecuting attorney and with the consent of the reported victim or upon the request of the reported victim, shall examine the person for the purposes of gathering physical evidence and shall complete any written documentation of the physical examination. The director of health shall establish procedures for gathering evidence under this section.

Each reported victim shall be informed of available venereal disease, pregnancy, medical, and psychiatric services.

Notwithstanding any other provision of law, a minor may consent to examination under this section. The consent is not subject to disaffirmance because of minority, and consent of the parent, parents, or guardian of the minor is not required for an examination under this section. However, the hospital shall give written notice to the parent, parents, or guardian of a minor that an examination under this section has taken place. The parent, parents, or guardian of a minor giving consent under this section are not liable for payment for any services provided under this section without their consent.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-31-2003



Section 2907.30 - Interview of victim by crisis intervention trained officer.

(A) A victim of a sexual offense cognizable as a violation of section 2907.02 of the Revised Code who is interviewed by a law enforcement agency shall be interviewed by a peace officer employed by the agency who has had crisis intervention training, if any of the peace officers employed by the agency who have had crisis intervention training is reasonably available.

(B) When a person is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.06 of the Revised Code and the law enforcement agency that arrested the person or a court discovers that the person arrested or a person whom the person arrested caused to engage in sexual activity has a communicable disease, the law enforcement agency that arrested the person or the court immediately shall notify the victim of the nature of the disease.

(C) As used in this section, "crisis intervention training" has the same meaning as in section 109.71 of the Revised Code.

Effective Date: 09-03-1996



Section 2907.31 - Disseminating matter harmful to juveniles.

(A) No person, with knowledge of its character or content, shall recklessly do any of the following:

(1) Directly sell, deliver, furnish, disseminate, provide, exhibit, rent, or present to a juvenile, a group of juveniles, a law enforcement officer posing as a juvenile, or a group of law enforcement officers posing as juveniles any material or performance that is obscene or harmful to juveniles;

(2) Directly offer or agree to sell, deliver, furnish, disseminate, provide, exhibit, rent, or present to a juvenile, a group of juveniles, a law enforcement officer posing as a juvenile, or a group of law enforcement officers posing as juveniles any material or performance that is obscene or harmful to juveniles;

(3) While in the physical proximity of the juvenile or law enforcement officer posing as a juvenile, allow any juvenile or law enforcement officer posing as a juvenile to review or peruse any material or view any live performance that is harmful to juveniles.

(B) The following are affirmative defenses to a charge under this section that involves material or a performance that is harmful to juveniles but not obscene:

(1) The defendant is the parent, guardian, or spouse of the juvenile involved.

(2) The juvenile involved, at the time of the conduct in question, was accompanied by the juvenile's parent or guardian who, with knowledge of its character, consented to the material or performance being furnished or presented to the juvenile.

(3) The juvenile exhibited to the defendant or to the defendant's agent or employee a draft card, driver's license, birth record, marriage license, or other official or apparently official document purporting to show that the juvenile was eighteen years of age or over or married, and the person to whom that document was exhibited did not otherwise have reasonable cause to believe that the juvenile was under the age of eighteen and unmarried.

(C)

(1) It is an affirmative defense to a charge under this section, involving material or a performance that is obscene or harmful to juveniles, that the material or performance was furnished or presented for a bona fide medical, scientific, educational, governmental, judicial, or other proper purpose, by a physician, psychologist, sociologist, scientist, teacher, librarian, clergyman, prosecutor, judge, or other proper person.

(2) Except as provided in division (B)(3) of this section, mistake of age is not a defense to a charge under this section.

(D)

(1) A person directly sells, delivers, furnishes, disseminates, provides, exhibits, rents, or presents or directly offers or agrees to sell, deliver, furnish, disseminate, provide, exhibit, rent, or present material or a performance to a juvenile, a group of juveniles, a law enforcement officer posing as a juvenile, or a group of law enforcement officers posing as juveniles in violation of this section by means of an electronic method of remotely transmitting information if the person knows or has reason to believe that the person receiving the information is a juvenile or the group of persons receiving the information are juveniles.

(2) A person remotely transmitting information by means of a method of mass distribution does not directly sell, deliver, furnish, disseminate, provide, exhibit, rent, or present or directly offer or agree to sell, deliver, furnish, disseminate, provide, exhibit, rent, or present the material or performance in question to a juvenile, a group of juveniles, a law enforcement officer posing as a juvenile, or a group of law enforcement officers posing as juveniles in violation of this section if either of the following applies:

(a) The person has inadequate information to know or have reason to believe that a particular recipient of the information or offer is a juvenile.

(b) The method of mass distribution does not provide the person the ability to prevent a particular recipient from receiving the information.

(E) If any provision of this section, or the application of any provision of this section to any person or circumstance, is held invalid, the invalidity does not affect other provisions or applications of this section or related sections that can be given effect without the invalid provision or application. To this end, the provisions are severable.

(F) Whoever violates this section is guilty of disseminating matter harmful to juveniles. If the material or performance involved is harmful to juveniles, except as otherwise provided in this division, a violation of this section is a misdemeanor of the first degree. If the material or performance involved is obscene, except as otherwise provided in this division, a violation of this section is a felony of the fifth degree. If the material or performance involved is obscene and the juvenile to whom it is sold, delivered, furnished, disseminated, provided, exhibited, rented, or presented, the juvenile to whom the offer is made or who is the subject of the agreement, or the juvenile who is allowed to review, peruse, or view it is under thirteen years of age, violation of this section is a felony of the fourth degree.

Effective Date: 01-01-2004



Section 2907.311 - Displaying matter harmful to juveniles.

(A) No person who has custody, control, or supervision of a commercial establishment, with knowledge of the character or content of the material involved, shall display at the establishment any material that is harmful to juveniles and that is open to view by juveniles as part of the invited general public.

(B) It is not a violation of division (A) of this section if the material in question is displayed by placing it behind "blinder racks" or similar devices that cover at least the lower two-thirds of the material, if the material in question is wrapped or placed behind the counter, or if the material in question otherwise is covered or located so that the portion that is harmful to juveniles is not open to the view of juveniles.

(C) Whoever violates this section is guilty of displaying matter harmful to juveniles, a misdemeanor of the first degree. Each day during which the offender is in violation of this section constitutes a separate offense.

Effective Date: 03-17-1989



Section 2907.32 - Pandering obscenity.

(A) No person, with knowledge of the character of the material or performance involved, shall do any of the following:

(1) Create, reproduce, or publish any obscene material, when the offender knows that the material is to be used for commercial exploitation or will be publicly disseminated or displayed, or when the offender is reckless in that regard;

(2) Promote or advertise for sale, delivery, or dissemination; sell, deliver, publicly disseminate, publicly display, exhibit, present, rent, or provide; or offer or agree to sell, deliver, publicly disseminate, publicly display, exhibit, present, rent, or provide, any obscene material;

(3) Create, direct, or produce an obscene performance, when the offender knows that it is to be used for commercial exploitation or will be publicly presented, or when the offender is reckless in that regard;

(4) Advertise or promote an obscene performance for presentation, or present or participate in presenting an obscene performance, when the performance is presented publicly, or when admission is charged;

(5) Buy, procure, possess, or control any obscene material with purpose to violate division (A)(2) or (4) of this section.

(B) It is an affirmative defense to a charge under this section, that the material or performance involved was disseminated or presented for a bona fide medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, clergyman, prosecutor, judge, or other person having a proper interest in the material or performance.

(C) Whoever violates this section is guilty of pandering obscenity, a felony of the fifth degree. If the offender previously has been convicted of a violation of this section or of section 2907.31 of the Revised Code, then pandering obscenity is a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2907.321 - Pandering obscenity involving a minor.

(A) No person, with knowledge of the character of the material or performance involved, shall do any of the following:

(1) Create, reproduce, or publish any obscene material that has a minor as one of its participants or portrayed observers;

(2) Promote or advertise for sale or dissemination; sell, deliver, disseminate, display, exhibit, present, rent, or provide; or offer or agree to sell, deliver, disseminate, display, exhibit, present, rent, or provide, any obscene material that has a minor as one of its participants or portrayed observers;

(3) Create, direct, or produce an obscene performance that has a minor as one of its participants;

(4) Advertise or promote for presentation, present, or participate in presenting an obscene performance that has a minor as one of its participants;

(5) Buy, procure, possess, or control any obscene material, that has a minor as one of its participants;

(6) Bring or cause to be brought into this state any obscene material that has a minor as one of its participants or portrayed observers.

(B)

(1) This section does not apply to any material or performance that is sold, disseminated, displayed, possessed, controlled, brought or caused to be brought into this state, or presented for a bona fide medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, clergyman, prosecutor, judge, or other person having a proper interest in the material or performance.

(2) Mistake of age is not a defense to a charge under this section.

(3) In a prosecution under this section, the trier of fact may infer that a person in the material or performance involved is a minor if the material or performance, through its title, text, visual representation, or otherwise, represents or depicts the person as a minor.

(C) Whoever violates this section is guilty of pandering obscenity involving a minor. Violation of division (A)(1), (2), (3), (4), or (6) of this section is a felony of the second degree. Violation of division (A)(5) of this section is a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or section 2907.322 or 2907.323 of the Revised Code, pandering obscenity involving a minor in violation of division (A)(5) of this section is a felony of the third degree.

Effective Date: 03-17-1989



Section 2907.322 - Pandering sexually oriented matter involving a minor.

(A) No person, with knowledge of the character of the material or performance involved, shall do any of the following:

(1) Create, record, photograph, film, develop, reproduce, or publish any material that shows a minor participating or engaging in sexual activity, masturbation, or bestiality;

(2) Advertise for sale or dissemination, sell, distribute, transport, disseminate, exhibit, or display any material that shows a minor participating or engaging in sexual activity, masturbation, or bestiality;

(3) Create, direct, or produce a performance that shows a minor participating or engaging in sexual activity, masturbation, or bestiality;

(4) Advertise for presentation, present, or participate in presenting a performance that shows a minor participating or engaging in sexual activity, masturbation, or bestiality;

(5) Knowingly solicit, receive, purchase, exchange, possess, or control any material that shows a minor participating or engaging in sexual activity, masturbation, or bestiality;

(6) Bring or cause to be brought into this state any material that shows a minor participating or engaging in sexual activity, masturbation, or bestiality, or bring, cause to be brought, or finance the bringing of any minor into or across this state with the intent that the minor engage in sexual activity, masturbation, or bestiality in a performance or for the purpose of producing material containing a visual representation depicting the minor engaged in sexual activity, masturbation, or bestiality.

(B)

(1) This section does not apply to any material or performance that is sold, disseminated, displayed, possessed, controlled, brought or caused to be brought into this state, or presented for a bona fide medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, clergyman, prosecutor, judge, or other person having a proper interest in the material or performance.

(2) Mistake of age is not a defense to a charge under this section.

(3) In a prosecution under this section, the trier of fact may infer that a person in the material or performance involved is a minor if the material or performance, through its title, text, visual representation, or otherwise, represents or depicts the person as a minor.

(C) Whoever violates this section is guilty of pandering sexually oriented matter involving a minor. Violation of division (A)(1), (2), (3), (4), or (6) of this section is a felony of the second degree. Violation of division (A)(5) of this section is a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or section 2907.321 or 2907.323 of the Revised Code, pandering sexually oriented matter involving a minor in violation of division (A)(5) of this section is a felony of the third degree.

Effective Date: 03-22-2001



Section 2907.323 - Illegal use of minor in nudity-oriented material or performance.

(A) No person shall do any of the following:

(1) Photograph any minor who is not the person's child or ward in a state of nudity, or create, direct, produce, or transfer any material or performance that shows the minor in a state of nudity, unless both of the following apply:

(a) The material or performance is, or is to be, sold, disseminated, displayed, possessed, controlled, brought or caused to be brought into this state, or presented for a bona fide artistic, medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, member of the clergy, prosecutor, judge, or other person having a proper interest in the material or performance;

(b) The minor's parents, guardian, or custodian consents in writing to the photographing of the minor, to the use of the minor in the material or performance, or to the transfer of the material and to the specific manner in which the material or performance is to be used.

(2) Consent to the photographing of the person's minor child or ward, or photograph the person's minor child or ward, in a state of nudity or consent to the use of the person's minor child or ward in a state of nudity in any material or performance, or use or transfer a material or performance of that nature, unless the material or performance is sold, disseminated, displayed, possessed, controlled, brought or caused to be brought into this state, or presented for a bona fide artistic, medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, member of the clergy, prosecutor, judge, or other person having a proper interest in the material or performance;

(3) Possess or view any material or performance that shows a minor who is not the person's child or ward in a state of nudity, unless one of the following applies:

(a) The material or performance is sold, disseminated, displayed, possessed, controlled, brought or caused to be brought into this state, or presented for a bona fide artistic, medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, member of the clergy, prosecutor, judge, or other person having a proper interest in the material or performance.

(b) The person knows that the parents, guardian, or custodian has consented in writing to the photographing or use of the minor in a state of nudity and to the manner in which the material or performance is used or transferred.

(B) Whoever violates this section is guilty of illegal use of a minor in a nudity-oriented material or performance. Whoever violates division (A)(1) or (2) of this section is guilty of a felony of the second degree. Except as otherwise provided in this division, whoever violates division (A)(3) of this section is guilty of a felony of the fifth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or section 2907.321 or 2907.322 of the Revised Code, illegal use of a minor in a nudity-oriented material or performance in violation of division (A)(3) of this section is a felony of the fourth degree. If the offender who violates division (A)(1) or (2) of this section also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996; 2008 HB280 04-07-2009



Section 2907.33 - Deception to obtain matter harmful to juveniles.

(A) No person, for the purpose of enabling a juvenile to obtain any material or gain admission to any performance which is harmful to juveniles, shall do either of the following:

(1) Falsely represent that he is the parent, guardian, or spouse of such juvenile;

(2) Furnish such juvenile with any identification or document purporting to show that such juvenile is eighteen years of age or over or married.

(B) No juvenile, for the purpose of obtaining any material or gaining admission to any performance which is harmful to juveniles, shall do either of the following:

(1) Falsely represent that he is eighteen years of age or over or married;

(2) Exhibit any identification or document purporting to show that he is eighteen years of age or over or married.

(C) Whoever violates this section is guilty of deception to obtain matter harmful to juveniles, a misdemeanor of the second degree. A juvenile who violates division (B) of this section shall be adjudged an unruly child, with such disposition of the case as may be appropriate under Chapter 2151. of the Revised Code.

Effective Date: 01-01-1974



Section 2907.34 - Compelling acceptance of objectionable materials.

(A) No person, as a condition to the sale, allocation, consignment, or delivery of any material or goods of any kind, shall require the purchaser or consignee to accept any other material reasonably believed to be obscene, or which if furnished or presented to a juvenile would be in violation of section 2907.31 of the Revised Code.

(B) No person shall deny or threaten to deny any franchise or impose or threaten to impose any financial or other penalty upon any purchaser or consignee because the purchaser or consignee failed or refused to accept any material reasonably believed to be obscene as a condition to the sale, allocation, consignment, or delivery of any other material or goods or because the purchaser or consignee returned any material believed to be obscene that the purchaser or consignee initially accepted.

(C) Whoever violates this section is guilty of compelling acceptance of objectionable materials, a felony of the fifth degree.

Effective Date: 07-01-1996



Section 2907.35 - Presumptions in obscenity cases.

(A) An owner or manager, or agent or employee of an owner or manager, of a bookstore, newsstand, theater, or other commercial establishment engaged in selling materials or exhibiting performances, who, in the course of business:

(1) Possesses five or more identical or substantially similar obscene articles, having knowledge of their character, is presumed to possess them in violation of division (A)(5) of section 2907.32 of the Revised Code;

(2) Does any of the acts prohibited by section 2907.31 or 2907.32 of the Revised Code, is presumed to have knowledge of the character of the material or performance involved, if the owner, manager, or agent or employee of the owner or manager has actual notice of the nature of such material or performance, whether or not the owner, manager, or agent or employee of the owner or manager has precise knowledge of its contents.

(B) Without limitation on the manner in which such notice may be given, actual notice of the character of material or a performance may be given in writing by the chief legal officer of the jurisdiction in which the person to whom the notice is directed does business. Such notice, regardless of the manner in which it is given, shall identify the sender, identify the material or performance involved, state whether it is obscene or harmful to juveniles, and bear the date of such notice.

(C) Sections 2907.31 and 2907.32 of the Revised Code do not apply to a motion picture operator or projectionist acting within the scope of employment as an employee of the owner or manager of a theater or other place for the showing of motion pictures to the general public, and having no managerial responsibility or financial interest in the operator's or projectionist's place of employment, other than wages.

(D)

(1) Sections 2907.31, 2907.311, 2907.32, 2907.321, 2907.322, 2907.323, and 2907.34 and division (A) of section 2907.33 of the Revised Code do not apply to a person solely because the person provided access or connection to or from an electronic method of remotely transferring information not under that person's control, including having provided capabilities that are incidental to providing access or connection to or from the electronic method of remotely transferring the information, and that do not include the creation of the content of the material that is the subject of the access or connection.

(2) Division (D)(1) of this section does not apply to a person who conspires with an entity actively involved in the creation or knowing distribution of material in violation of section 2907.31, 2907.311, 2907.32, 2907.321, 2907.322, 2907.323, 2907.33, or 2907.34 of the Revised Code or who knowingly advertises the availability of material of that nature.

(3) Division (D)(1) of this section does not apply to a person who provides access or connection to an electronic method of remotely transferring information that is engaged in the violation of section 2907.31, 2907.311, 2907.32, 2907.321, 2907.322, 2907.323, 2907.33, or 2907.34 of the Revised Code and that contains content that person has selected and introduced into the electronic method of remotely transferring information or content over which that person exercises editorial control.

(E) An employer is not guilty of a violation of section 2907.31, 2907.311, 2907.32, 2907.321, 2907.322, 2907.323, 2907.33, or 2907.34 of the Revised Code based on the actions of an employee or agent of the employer unless the employee's or agent's conduct is within the scope of employee's or agent's employment or agency, and the employer does either of the following:

(1) With knowledge of the employee's or agent's conduct, the employer authorizes or ratifies the conduct.

(2) The employer recklessly disregards the employee's or agent's conduct.

(F) It is an affirmative defense to a charge under section 2907.31 or 2907.311 of the Revised Code as the section applies to an image transmitted through the internet or another electronic method of remotely transmitting information that the person charged with violating the section has taken, in good faith, reasonable, effective, and appropriate actions under the circumstances to restrict or prevent access by juveniles to material that is harmful to juveniles, including any method that is feasible under available technology.

(G) If any provision of this section, or the application of any provision of this section to any person or circumstance, is held invalid, the invalidity does not affect other provisions or applications of this section or related sections that can be given effect without the invalid provision or application. To this end, the provisions are severable.

Effective Date: 01-01-2004



Section 2907.36 - Declaratory judgment action.

(A) Without limitation on the persons otherwise entitled to bring an action for a declaratory judgment pursuant to Chapter 2721. of the Revised Code, involving the same issue, the following persons have standing to bring a declaratory judgment action to determine whether particular materials or performances are obscene or harmful to juveniles:

(1) The chief legal officer of the jurisdiction in which there is reasonable cause to believe that section 2907.31 or 2907.32 of the Revised Code is being or is about to be violated;

(2) Any person who, pursuant to division (B) of section 2907.35 of the Revised Code, has received notice in writing from a chief legal officer stating that particular materials or performances are obscene or harmful to juveniles.

(B) Any party to an action for a declaratory judgment pursuant to division (A) of this section is entitled, upon the party's request, to trial on the merits within five days after joinder of the issues, and the court shall render judgment within five days after trial is concluded.

(C) An action for a declaratory judgment pursuant to division (A) of this section shall not be brought during the pendency of any civil action or criminal prosecution, when the character of the particular materials or performances involved is at issue in the pending case, and either of the following applies:

(1) Either of the parties to the action for a declaratory judgment is a party to the pending case.

(2) A judgment in the pending case will necessarily constitute res judicata as to the character of the materials or performances involved.

(D) A civil action or criminal prosecution in which the character of particular materials or performances is at issue, brought during the pendency of an action for a declaratory judgment involving the same issue, shall be stayed during the pendency of the action for a declaratory judgment.

(E) The fact that a violation of section 2907.31 or 2907.32 of the Revised Code occurs prior to a judicial determination of the character of the material or performance involved in the violation does not relieve the offender of criminal liability for the violation, even though prosecution may be stayed pending the judicial determination.

Effective Date: 09-24-1999



Section 2907.37 - Injunction - nuisance.

(A) Where it appears that section 2907.31 or 2907.32 of the Revised Code is being or is about to be violated, the chief legal officer of the jurisdiction in which the violation is taking place or is about to take place may bring an action to enjoin the violation. The defendant, upon his request, is entitled to trial on the merits within five days after joinder of the issues, and the court shall render judgment within five days after trial is concluded.

(B) Premises used or occupied for repeated violations of section 2907.31 or 2907.32 of the Revised Code constitute a nuisance subject to abatement pursuant to sections 3767.01 to 3767.99 of the Revised Code.

Effective Date: 01-01-1974



Section 2907.38 - Permitting unlawful operation of viewing booths depicting sexual conduct.

(A) As used in this section:

(1) "Commercial establishment" means an entity that is open to the public and to which either of the following applies:

(a) It has a substantial or significant portion of its stock in trade of the sale, rental, or viewing of visual materials or performances depicting sexual conduct.

(b) It has as a principal business purpose the sale, rental, or viewing of visual materials or performances depicting sexual conduct.

(2) "Visual materials or performances" means films, videos, CD-ROM discs, streaming video, or other motion pictures.

(B) No person who has custody, control, or supervision of a commercial establishment, with knowledge of the character of the visual material or performance involved, shall knowingly permit the use of, or offer the use of, viewing booths, stalls, or partitioned portions of a room located in the commercial establishment for the purpose of viewing visual materials or performances depicting sexual conduct unless both of the following apply:

(1) The inside of each booth, stall, or partitioned room is visible from, and at least one side of each booth, stall, or partitioned room is open to, a continuous and contiguous main aisle or hallway that is open to the public areas of the commercial establishment and is not obscured by any curtain, door, or other covering or enclosure.

(2) No booth, stall, or partitioned room is designed, constructed, pandered, or allowed to be used for the purpose of encouraging or facilitating nudity or sexual activity on the part of or between patrons or members of the public, and no booth, stall, or partitioned room has any aperture, hole, or opening for the purpose of encouraging or facilitating nudity or sexual activity.

(C) It is an affirmative defense to a charge under this section that either of the following applies to the involved visual materials or performances:

(1) The visual materials or performances depicting sexual conduct are disseminated or presented for a bona fide medical, scientific, educational, religious, governmental, judicial, or other proper purpose and by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, member of the clergy, prosecutor, judge, or other person having a proper interest in the visual materials or performances.

(2) The visual materials or performances depicting sexual conduct, taken as a whole, would be found by a reasonable person to have serious literary, artistic, political, or scientific value or are presented or disseminated in good faith for a serious literary, artistic, political, or scientific purpose and are not pandered for their prurient appeal.

(D) Whoever violates this section is guilty of permitting unlawful operation of viewing booths depicting sexual conduct, a misdemeanor of the first degree.

Effective Date: 08-17-2006



Section 2907.39 - Permitting juvenile on premises of adult entertainment establishment - use of false information to gain entry.

(A) As used in this section:

(1) "Adult arcade" means any place to which the public is permitted or invited in which coin-operated, slug-operated, or electronically, electrically, or mechanically controlled still or motion picture machines, projectors, or other image-producing devices are regularly maintained to show images to five or fewer persons per machine at any one time, and in which the images so displayed are distinguished or characterized by their emphasis upon matter exhibiting or describing specified sexual activities or specified anatomical areas.

(2)

(a) "Adult bookstore," "adult novelty store," or "adult video store" means a commercial establishment that, for any form of consideration, has as a significant or substantial portion of its stock-in-trade in, derives a significant or substantial portion of its revenues from, devotes a significant or substantial portion of its interior business or advertising to, or maintains a substantial section of its sales or display space for the sale or rental of any of the following:

(i) Books, magazines, periodicals, or other printed matter, or photographs, films, motion pictures, video cassettes, compact discs, slides, or other visual representations, that are characterized by their emphasis upon the exhibition or description of specified sexual activities or specified anatomical areas;

(ii) Instruments, devices, or paraphernalia that are designed for use or marketed primarily for stimulation of human genital organs or for sadomasochistic use or abuse of self or others.

(b) "Adult bookstore," "adult novelty store," or "adult video store" includes a commercial establishment as defined in section 2907.38 of the Revised Code. An establishment may have other principal business purposes that do not involve the offering for sale, rental, or viewing of materials exhibiting or describing specified sexual activities or specified anatomical areas and still be categorized as an adult bookstore, adult novelty store, or adult video store. The existence of other principal business purposes does not exempt an establishment from being categorized as an adult bookstore, adult novelty store, or adult video store so long as one of its principal business purposes is offering for sale or rental, for some form of consideration, such materials that exhibit or describe specified sexual activities or specified anatomical areas.

(3) "Adult cabaret" means a nightclub, bar, juice bar, restaurant, bottle club, or similar commercial establishment, whether or not alcoholic beverages are served, that regularly features any of the following:

(a) Persons who appear in a state of nudity or seminudity;

(b) Live performances that are characterized by the exposure of specified anatomical areas or specified sexual activities;

(c) Films, motion pictures, video cassettes, slides, or other photographic reproductions that are distinguished or characterized by their emphasis upon the exhibition or description of specified sexual activities or specified anatomical areas.

(4) "Adult entertainment" means the sale, rental, or exhibition, for any form of consideration, of books, films, video cassettes, magazines, periodicals, or live performances that are characterized by an emphasis on the exposure or display of specified anatomical areas or specified sexual activity.

(5) "Adult entertainment establishment" means an adult arcade, adult bookstore, adult novelty store, adult video store, adult cabaret, adult motion picture theater, adult theater, nude or seminude model studio, or sexual encounter establishment. An establishment in which a medical practitioner, psychologist, psychiatrist, or similar professional person licensed by the state engages in medically approved and recognized therapy, including, but not limited to, massage therapy, as regulated pursuant to section 4731.15 of the Revised Code, is not an "adult entertainment establishment."

(6) "Adult motion picture theater" means a commercial establishment where films, motion pictures, video cassettes, slides, or similar photographic reproductions that are distinguished or characterized by their emphasis upon the exhibition or description of specified sexual activities or specified anatomical areas are regularly shown for any form of consideration.

(7) "Adult theater" means a theater, concert hall, auditorium, or similar commercial establishment that, for any form of consideration, regularly features persons who appear in a state of nudity or seminudity or live performances that are characterized by their emphasis upon the exposure of specified anatomical areas or specified sexual activities.

(8) "Distinguished or characterized by their emphasis upon" means the dominant or principal character and theme of the object described by this phrase. For instance, when the phrase refers to films "that are distinguished or characterized by their emphasis upon the exhibition or description of specified sexual activities or specified anatomical areas," the films so described are those whose dominant or principal character and theme are the exhibition or description of specified sexual activities or specified anatomical areas.

(9)

(a) "Nude or seminude model studio" means any place where a person, who regularly appears in a state of nudity or seminudity, is provided for money or any other form of consideration to be observed, sketched, drawn, painted, sculptured, photographed, or similarly depicted by other persons.

(b) A modeling class or studio is not a nude or seminude model studio and is not subject to this chapter if it is operated in any of the following ways:

(i) By a college or university supported entirely or partly by taxation;

(ii) By a private college or university that maintains and operates educational programs, the credits for which are transferable to a college or university supported entirely or partly by taxation;

(iii) In a structure that has no sign visible from the exterior of the structure and no other advertising indicating that a person appearing in a state of nudity or seminudity is available for viewing, if in order to participate in a class in the structure, a student must enroll at least three days in advance of the class and if not more than one nude or seminude model is on the premises at any one time.

(10) "Nudity," "nude," or "state of nudity" means the showing of the human male or female genitals, pubic area, vulva, anus, anal cleft, or cleavage with less than a fully opaque covering; or the showing of the female breasts with less than a fully opaque covering of any part of the nipple.

(11) "Regularly features" or "regularly shown" means a consistent or substantial course of conduct, such that the films or performances exhibited constitute a substantial portion of the films or performances offered as a part of the ongoing business of the adult entertainment establishment.

(12) "Seminude" or "state of seminudity" means a state of dress in which opaque clothing covers not more than the genitals, pubic region, and nipple of the female breast, as well as portions of the body covered by supporting straps or devices.

(13)

(a) "Sexual encounter establishment" means a business or commercial establishment that, as one of its principal business purposes, offers for any form of consideration a place where either of the following occur:

(i) Two or more persons may congregate, associate, or consort for the purpose of engaging in specified sexual activities.

(ii) Two or more persons appear nude or seminude for the purpose of displaying their nude or seminude bodies for their receipt of consideration or compensation in any type or form.

(b) An establishment where a medical practitioner, psychologist, psychiatrist, or similar professional person licensed by the state engages in medically approved and recognized therapy, including, but not limited to, massage therapy, as regulated pursuant to section 4731.15 of the Revised Code, is not a "sexual encounter establishment."

(14) "Specified anatomical areas" means the cleft of the buttocks, anus, male or female genitals, or the female breast.

(15) "Specified sexual activity" means any of the following:

(a) Sex acts, normal or perverted, or actual or simulated, including intercourse, oral copulation, masturbation, or sodomy;

(b) Excretory functions as a part of or in connection with any of the activities described in division (A)(15)(a) of this section.

(B) No person knowingly shall allow an individual, including, but not limited to, a patron, customer, or employee, who is under eighteen years of age on the premises of an adult entertainment establishment.

(C) No individual who is under eighteen years of age knowingly shall show or give false information concerning the individual's name or age, or other false identification, for the purpose of gaining entrance to an adult entertainment establishment.

(D) A person shall not be found guilty of a violation of division (B) of this section if the person raises as an affirmative defense and if the jury or, in a nonjury trial, the court finds the person has established by a preponderance of the evidence, all of the following:

(1) The individual gaining entrance to the adult entertainment establishment exhibited to an operator, employee, agent, or independent contractor of the adult entertainment establishment a driver's or commercial driver's license or an identification card issued under sections 4507.50 and 4507.52 of the Revised Code showing that the individual was then at least eighteen years of age.

(2) The operator, employee, agent, or independent contractor made a bona fide effort to ascertain the true age of the individual gaining entrance to the adult entertainment establishment by checking the identification presented, at the time of entrance, to ascertain that the description on the identification compared with the appearance of the individual and that the identification had not been altered in any way.

(3) The operator, employee, agent, or independent contractor had reason to believe that the individual gaining entrance to the adult entertainment establishment was at least eighteen years of age.

(E) In any criminal action in which the affirmative defense described in division (D) of this section is raised, the registrar of motor vehicles or the deputy registrar who issued a driver's or commercial driver's license or an identification card under sections 4507.50 and 4507.52 of the Revised Code shall be permitted to submit certified copies of the records, in the registrar's or deputy registrar's possession, of the issuance of the license or identification card in question, in lieu of the testimony of the personnel of the bureau of motor vehicles in the action.

(F)

(1) Whoever violates division (B) of this section is guilty of permitting a juvenile on the premises of an adult entertainment establishment, a misdemeanor of the first degree. Each day a person violates this division constitutes a separate offense.

(2) Whoever violates division (C) of this section is guilty of use by a juvenile of false information to enter an adult entertainment establishment, a delinquent act that would be a misdemeanor of the fourth degree if committed by an adult.

Effective Date: 08-17-2006



Section 2907.40 - Illegally operating sexually oriented business.

(A) As used in this section:

(1) "Adult bookstore" or "adult video store" means a commercial establishment that has as a significant or substantial portion of its stock in trade or inventory in, derives a significant or substantial portion of its revenues from, devotes a significant or substantial portion of its interior business or advertising to, or maintains a substantial section of its sales or display space for the sale or rental, for any form of consideration, of books, magazines, periodicals, or other printed matter, or photographs, films, motion pictures, video cassettes, compact discs, slides, or other visual representations, that are characterized by their emphasis upon the exhibition or description of specified sexual activities or specified anatomical areas.

(2) "Adult cabaret" has the same meaning as in section 2907.39 of the Revised Code.

(3) "Adult motion picture theater" means a commercial establishment where films, motion pictures, videocassettes, slides, or similar photographic reproductions that are characterized by their emphasis upon the display of specified sexual activities or specified anatomical areas are regularly shown to more than five individuals for any form of consideration.

(4) "Characterized by" means describing the essential character or quality of an item.

(5) "Employee" means any individual who performs any service on the premises of a sexually oriented business on a full-time, part-time, or contract basis, regardless of whether the individual is denominated an employee, independent contractor, agent, or otherwise, but does not include an individual exclusively on the premises for repair or maintenance of the premises or for the delivery of goods to the premises.

(6) "Nudity," "nude," or "state of nudity" has the same meaning as in section 2907.39 of the Revised Code.

(7) "Operator" means any individual on the premises of a sexually oriented business who causes the business to function or who puts or keeps in operation the business or who is authorized to manage the business or exercise overall operational control of the business premises.

(8) "Patron" means any individual on the premises of a sexually oriented business except for any of the following:

(a) An operator or an employee of the sexually oriented business;

(b) An individual who is on the premises exclusively for repair or maintenance of the premises or for the delivery of goods to the premises;

(c) A public employee or a volunteer firefighter emergency medical services worker acting within the scope of the public employee's or volunteer's duties as a public employee or volunteer.

(9) "Premises" means the real property on which the sexually oriented business is located and all appurtenances to the real property, including, but not limited, to the sexually oriented business, the grounds, private walkways, and parking lots or parking garages adjacent to the real property under the ownership, control, or supervision of the owner or operator of the sexually oriented business.

(10) "Regularly" means consistently or repeatedly.

(11) "Seminude" or "state of seminudity" has the same meaning as in section 2907.39 of the Revised Code.

(12) "Sexual device" means any three-dimensional object designed and marketed for stimulation of the male or female human genitals or anus or female breasts or for sadomasochistic use or abuse of oneself or others, including, but not limited to, dildos, vibrators, penis pumps, and physical representations of the human genital organs, but not including devices primarily intended for protection against sexually transmitted diseases or for preventing pregnancy.

(13) "Sexual device shop" means a commercial establishment that regularly features sexual devices, but not including any pharmacy, drug store, medical clinic, or establishment primarily dedicated to providing medical or healthcare products or services, and not including any commercial establishment that does not restrict access to its premises by reason of age.

(14) "Sexual encounter center" means a business or commercial enterprise that, as one of its principal business purposes, purports to offer for any form of consideration physical contact in the form of wrestling or tumbling between individuals of the opposite sex when one or more of the individuals is nude or seminude.

(15) "Sexually oriented business" means an adult bookstore, adult video store, adult cabaret, adult motion picture theater, sexual device shop, or sexual encounter center, but does not include a business solely by reason of its showing, selling, or renting materials that may depict sex.

(16) "Specified anatomical areas" includes human genitals, pubic region, and buttocks and the human female breast below a point immediately above the top of the areola.

(17) "Specified sexual activity" means sexual intercourse, oral copulation, masturbation, or sodomy, or excretory functions as a part of or in connection with any of these activities.

(B) No sexually oriented business shall be or remain open for business between 12:00 midnight and 6:00 a.m. on any day, except that a sexually oriented business that holds a liquor permit pursuant to Chapter 4303. of the Revised Code may remain open until the hour specified in that permit if it does not conduct, offer, or allow sexually oriented entertainment activity in which the performers appear nude.

(C)

(1) No patron who is not a member of the employee's immediate family shall knowingly touch any employee while that employee is nude or seminude or touch the clothing of any employee while that employee is nude or seminude.

(2) No employee who regularly appears nude or seminude on the premises of a sexually oriented business, while on the premises of that sexually oriented business and while nude or seminude, shall knowingly touch a patron who is not a member of the employee's immediate family or another employee who is not a member of the employee's immediate family or the clothing of a patron who is not a member of the employee's immediate family or another employee who is not a member of the employee's immediate family or allow a patron who is not a member of the employee's immediate family or another employee who is not a member of the employee's immediate family to touch the employee or the clothing of the employee.

(D) Whoever violates division (B) of this section is guilty of illegally operating a sexually oriented business, a misdemeanor of the first degree.

(E) Whoever violates division (C) of this section is guilty of illegal sexually oriented activity in a sexually oriented business. If the offender touches a specified anatomical area of the patron or employee, or the clothing covering a specified anatomical area, a violation of division (C) of this section is a misdemeanor of the first degree. If the offender does not touch a specified anatomical area of the patron or employee, or the clothing covering a specified anatomical area, a violation of division (C) of this section is a misdemeanor of the fourth degree.

Effective Date: 2007 SB16 09-04-2007; 2007 SB97 09-04-2007; 2008 SB183 09-11-2008



Section 2907.41 - Person charged with subsequent sexual offense - setting of bail.

(A) Subject to division (D) of this section, a person who is charged with the commission of any sexually oriented offense or with a violation of section 2907.09 of the Revised Code shall appear before the court for the setting of bail if the person charged previously was convicted of or pleaded guilty to a sexually oriented offense, a violation of section 2907.09 of the Revised Code, or a violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially similar to section 2907.09 of the Revised Code.

(B) To the extent that information about any of the following is available to the court, the court, in addition to any other circumstances considered by the court and notwithstanding any provisions to the contrary contained in Criminal Rule 46, shall consider all of the following before setting bail for a person who appears before the court pursuant to division (A) of this section:

(1) Whether the person previously has been adjudicated a sexual predator or child-victim predator pursuant to Chapter 2950. of the Revised Code, previously has been determined to be a habitual sex offender or habitual child-victim offender pursuant to that Chapter, has a history of committing sexually oriented offenses or child-victim oriented offenses, or has a history of committing violations of section 2907.09 of the Revised Code or violations of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially similar to that section;

(2) The mental health of the person;

(3) Whether the person has a history of violating the orders of any court or governmental entity;

(4) Whether the person is potentially a threat to any other person;

(5) Whether the person has access to deadly weapons or a history of using deadly weapons;

(6) Whether the person has a history of abusing alcohol or any controlled substance;

(7) The severity of the alleged conduct of the person that is the basis of the offense, including but not limited to, the duration of the alleged conduct, and whether the alleged conduct involved physical injury, assault, violence, or forcible entry to gain access to an alleged victim;

(8) Whether the person has exhibited obsessive or controlling behaviors toward another person, including, but not limited to, stalking, surveillance, or isolation of another person;

(9) Whether the person has expressed suicidal or homicidal ideations;

(10) Any information contained in the complaint and any police reports, affidavits, or other documents accompanying the complaint.

(C) Any court that has jurisdiction over charges alleging the commission of a sexually oriented offense or a violation of section 2907.09 of the Revised Code, in circumstances in which the person charged previously was convicted of or pleaded guilty to any of the offenses or violations described in division (A) of this section, may set a schedule for bail to be used in cases involving those offenses and violations. The schedule shall require that a judge consider all of the factors listed in division (B) of this section and may require judges to set bail at a certain level if the history of the alleged offender or the circumstances of the alleged offense meet certain criteria in the schedule.

(D)

(1) Upon the court's own motion or the motion of a party and upon any terms that the court may direct, a court may permit a person who is required to appear before it by division (A) of this section to appear by video conferencing equipment.

(2) If, in the opinion of the court, the appearance in person or by video conferencing equipment of a person who is charged with a misdemeanor and who is required to appear before the court by division (A) of this section is not practicable, the court may waive the appearance and release the person on bail in accordance with the court's schedule for bail set under division (C) of this section or, if the court has not set a schedule for bail under that division, on one or both of the following types of bail in an amount set by the court:

(a) A bail bond secured by a deposit of ten per cent of the amount of the bond in cash;

(b) A surety bond, a bond secured by real estate or securities as allowed by law, or the deposit of cash, at the option of the person.

(3) Division (A) of this section does not create a right in a person to appear before the court for the setting of bail or prohibit a court from requiring any person charged with a sexually oriented offense or a violation of section 2907.09 of the Revised Code who is not described in that division from appearing before the court for the setting of bail.

(E) As used in this section, "child-victim oriented offense," "child-victim predator," "habitual child-victim offender," "habitual sex offender," "sexually oriented offense," and "sexual predator" have the same meanings as in section 2950.01 of the Revised Code.

Effective Date: 04-04-2007



Section 2907.42 to 2907.48 - [Repealed].

Effective Date: 01-01-1974






Chapter 2909 - ARSON AND RELATED OFFENSES

Section 2909.01 - Arson and related offenses definitions.

As used in sections 2909.01 to 2909.07 of the Revised Code:

(A) To "create a substantial risk of serious physical harm to any person" includes the creation of a substantial risk of serious physical harm to any emergency personnel.

(B) "Emergency personnel" means any of the following persons:

(1) A peace officer, as defined in section 2935.01 of the Revised Code;

(2) A member of a fire department or other firefighting agency of a municipal corporation, township, township fire district, joint fire district, other political subdivision, or combination of political subdivisions;

(3) A member of a private fire company, as defined in section 9.60 of the Revised Code, or a volunteer firefighter;

(4) A member of a joint ambulance district or joint emergency medical services district;

(5) An emergency medical technician-basic, emergency medical technician-intermediate, emergency medical technician-paramedic, ambulance operator, or other member of an emergency medical service that is owned or operated by a political subdivision or a private entity;

(6) The state fire marshal, the chief deputy state fire marshal, or an assistant state fire marshal;

(7) A fire prevention officer of a political subdivision or an arson, fire, or similar investigator of a political subdivision.

(C) "Occupied structure" means any house, building, outbuilding, watercraft, aircraft, railroad car, truck, trailer, tent, or other structure, vehicle, or shelter, or any portion thereof, to which any of the following applies:

(1) It is maintained as a permanent or temporary dwelling, even though it is temporarily unoccupied and whether or not any person is actually present.

(2) At the time, it is occupied as the permanent or temporary habitation of any person, whether or not any person is actually present.

(3) At the time, it is specially adapted for the overnight accommodation of any person, whether or not any person is actually present.

(4) At the time, any person is present or likely to be present in it.

(D) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(E) "Computer," "computer hacking," "computer network," "computer program," "computer software," "computer system," "data," and "telecommunications device" have the same meanings as in section 2913.01 of the Revised Code.

(F) "Computer contaminant" means a computer program that is designed to modify, damage, destroy, disable, deny or degrade access to, allow unauthorized access to, functionally impair, record, or transmit information within a computer, computer system, or computer network without the express or implied consent of the owner or other person authorized to give consent and that is of a type or kind described in divisions (F)(1) to (4) of this section or of a type or kind similar to a type or kind described in divisions (F)(1) to (4) of this section:

(1) A group of computer programs commonly known as "viruses" and "worms" that are self-replicating or self-propagating and that are designed to contaminate other computer programs, compromise computer security, consume computer resources, modify, destroy, record, or transmit data, or disrupt the normal operation of the computer, computer system, or computer network;

(2) A group of computer programs commonly known as "Trojans" or "Trojan horses" that are not self-replicating or self-propagating and that are designed to compromise computer security, consume computer resources, modify, destroy, record, or transmit data, or disrupt the normal operation of the computer, computer system, or computer network;

(3) A group of computer programs commonly known as "zombies" that are designed to use a computer without the knowledge and consent of the owner, or other person authorized to give consent, and that are designed to send large quantities of data to a targeted computer network for the purpose of degrading the targeted computer's or network's performance, or denying access through the network to the targeted computer or network, resulting in what is commonly known as "Denial of Service" or "Distributed Denial of Service" attacks;

(4) A group of computer programs commonly know as "trap doors," "back doors," or "root kits" that are designed to bypass standard authentication software and that are designed to allow access to or use of a computer without the knowledge or consent of the owner, or other person authorized to give consent.

(G) "Internet" has the same meaning as in section 341.42 of the Revised Code.

Effective Date: 03-19-2003; 09-23-2004



Section 2909.02 - Aggravated arson.

(A) No person, by means of fire or explosion, shall knowingly do any of the following:

(1) Create a substantial risk of serious physical harm to any person other than the offender;

(2) Cause physical harm to any occupied structure;

(3) Create, through the offer or acceptance of an agreement for hire or other consideration, a substantial risk of physical harm to any occupied structure.

(B)

(1) Whoever violates this section is guilty of aggravated arson.

(2) A violation of division (A)(1) or (3) of this section is a felony of the first degree.

(3) A violation of division (A)(2) of this section is a felony of the second degree.

Effective Date: 07-01-1996



Section 2909.03 - Arson.

(A) No person, by means of fire or explosion, shall knowingly do any of the following:

(1) Cause, or create a substantial risk of, physical harm to any property of another without the other person's consent;

(2) Cause, or create a substantial risk of, physical harm to any property of the offender or another, with purpose to defraud;

(3) Cause, or create a substantial risk of, physical harm to the statehouse or a courthouse, school building, or other building or structure that is owned or controlled by the state, any political subdivision, or any department, agency, or instrumentality of the state or a political subdivision, and that is used for public purposes;

(4) Cause, or create a substantial risk of, physical harm, through the offer or the acceptance of an agreement for hire or other consideration, to any property of another without the other person's consent or to any property of the offender or another with purpose to defraud;

(5) Cause, or create a substantial risk of, physical harm to any park, preserve, wildlands, brush-covered land, cut-over land, forest, timberland, greenlands, woods, or similar real property that is owned or controlled by another person, the state, or a political subdivision without the consent of the other person, the state, or the political subdivision;

(6) With purpose to defraud, cause, or create a substantial risk of, physical harm to any park, preserve, wildlands, brush-covered land, cut-over land, forest, timberland, greenlands, woods, or similar real property that is owned or controlled by the offender, another person, the state, or a political subdivision.

(B)

(1) Whoever violates this section is guilty of arson.

(2) A violation of division (A)(1) of this section is one of the following:

(a) Except as otherwise provided in division (B)(2)(b) of this section, a misdemeanor of the first degree;

(b) If the value of the property or the amount of the physical harm involved is one thousand dollars or more, a felony of the fourth degree.

(3) A violation of division (A)(2), (3), (5), or (6) of this section is a felony of the fourth degree.

(4) A violation of division (A)(4) of this section is a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2909.04 - Disrupting public services.

(A) No person, purposely by any means or knowingly by damaging or tampering with any property, shall do any of the following:

(1) Interrupt or impair television, radio, telephone, telegraph, or other mass communications service; police, fire, or other public service communications; radar, loran, radio, or other electronic aids to air or marine navigation or communications; or amateur or citizens band radio communications being used for public service or emergency communications;

(2) Interrupt or impair public transportation, including without limitation school bus transportation, or water supply, gas, power, or other utility service to the public;

(3) Substantially impair the ability of law enforcement officers, firefighters, rescue personnel, emergency medical services personnel, or emergency facility personnel to respond to an emergency or to protect and preserve any person or property from serious physical harm.

(B) No person shall knowingly use any computer, computer system, computer network, telecommunications device, or other electronic device or system or the internet so as to disrupt, interrupt, or impair the functions of any police, fire, educational, commercial, or governmental operations.

(C) Whoever violates this section is guilty of disrupting public services, a felony of the fourth degree.

(D) As used in this section:

(1) "Emergency medical services personnel" has the same meaning as in section 2133.21 of the Revised Code.

(2) "Emergency facility personnel" means any of the following:

(a) Any of the following individuals who perform services in the ordinary course of their professions in an emergency facility:

(i) Physicians authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(ii) Registered nurses and licensed practical nurses licensed under Chapter 4723. of the Revised Code;

(iii) Physician assistants authorized to practice under Chapter 4730. of the Revised Code;

(iv) Health care workers;

(v) Clerical staffs.

(b) Any individual who is a security officer performing security services in an emergency facility;

(c) Any individual who is present in an emergency facility, who was summoned to the facility by an individual identified in division (D)(2)(a) or (b) of this section.

(3) "Emergency facility" means a hospital emergency department or any other facility that provides emergency medical services.

(4) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(5) "Health care worker" means an individual, other than an individual specified in division (D)(2)(a), (b), or (c) of this section, who provides medical or other health-related care or treatment in an emergency facility, including medical technicians, medical assistants, orderlies, aides, or individuals acting in similar capacities.

Effective Date: 01-25-2002; 09-23-2004



Section 2909.05 - Vandalism.

(A) No person shall knowingly cause serious physical harm to an occupied structure or any of its contents.

(B)

(1) No person shall knowingly cause physical harm to property that is owned or possessed by another, when either of the following applies:

(a) The property is used by its owner or possessor in the owner's or possessor's profession, business, trade, or occupation, and the value of the property or the amount of physical harm involved is one thousand dollars or more;

(b) Regardless of the value of the property or the amount of damage done, the property or its equivalent is necessary in order for its owner or possessor to engage in the owner's or possessor's profession, business, trade, or occupation.

(2) No person shall knowingly cause serious physical harm to property that is owned, leased, or controlled by a governmental entity. A governmental entity includes, but is not limited to, the state or a political subdivision of the state, a school district, the board of trustees of a public library or public university, or any other body corporate and politic responsible for governmental activities only in geographical areas smaller than that of the state.

(C) No person, without privilege to do so, shall knowingly cause serious physical harm to any tomb, monument, gravestone, or other similar structure that is used as a memorial for the dead; to any fence, railing, curb, or other property that is used to protect, enclose, or ornament any cemetery; or to a cemetery.

(D) No person, without privilege to do so, shall knowingly cause physical harm to a place of burial by breaking and entering into a tomb, crypt, casket, or other structure that is used as a memorial for the dead or as an enclosure for the dead.

(E) Whoever violates this section is guilty of vandalism. Except as otherwise provided in this division, vandalism is a felony of the fifth degree that is punishable by a fine of up to two thousand five hundred dollars in addition to the penalties specified for a felony of the fifth degree in sections 2929.11 to 2929.18 of the Revised Code. If the value of the property or the amount of physical harm involved is seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, vandalism is a felony of the fourth degree. If the value of the property or the amount of physical harm involved is one hundred fifty thousand dollars or more, vandalism is a felony of the third degree.

(F) For purposes of this section:

(1) "Cemetery" means any place of burial and includes burial sites that contain American Indian burial objects placed with or containing American Indian human remains.

(2) "Serious physical harm" means physical harm to property that results in loss to the value of the property of one thousand dollars or more.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-30-1998

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2909.06 - Criminal damaging or endangering.

(A) No person shall cause, or create a substantial risk of physical harm to any property of another without the other person's consent:

(1) Knowingly, by any means;

(2) Recklessly, by means of fire, explosion, flood, poison gas, poison, radioactive material, caustic or corrosive material, or other inherently dangerous agency or substance.

(B) Whoever violates this section is guilty of criminal damaging or endangering, a misdemeanor of the second degree. If a violation of this section creates a risk of physical harm to any person, criminal damaging or endangering is a misdemeanor of the first degree. If the property involved in a violation of this section is an aircraft, an aircraft engine, propeller, appliance, spare part, or any other equipment or implement used or intended to be used in the operation of an aircraft and if the violation creates a risk of physical harm to any person, criminal damaging or endangering is a felony of the fifth degree. If the property involved in a violation of this section is an aircraft, an aircraft engine, propeller, appliance, spare part, or any other equipment or implement used or intended to be used in the operation of an aircraft and if the violation creates a substantial risk of physical harm to any person or if the property involved in a violation of this section is an occupied aircraft, criminal damaging or endangering is a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2909.07 - Criminal mischief.

(A) No person shall:

(1) Without privilege to do so, knowingly move, deface, damage, destroy, or otherwise improperly tamper with the property of another;

(2) With purpose to interfere with the use or enjoyment of property of another, employ a tear gas device, stink bomb, smoke generator, or other device releasing a substance that is harmful or offensive to persons exposed or that tends to cause public alarm;

(3) Without privilege to do so, knowingly move, deface, damage, destroy, or otherwise improperly tamper with a bench mark, triangulation station, boundary marker, or other survey station, monument, or marker;

(4) Without privilege to do so, knowingly move, deface, damage, destroy, or otherwise improperly tamper with any safety device, the property of another, or the property of the offender when required or placed for the safety of others, so as to destroy or diminish its effectiveness or availability for its intended purpose;

(5) With purpose to interfere with the use or enjoyment of the property of another, set a fire on the land of another or place personal property that has been set on fire on the land of another, which fire or personal property is outside and apart from any building, other structure, or personal property that is on that land;

(6) Without privilege to do so, and with intent to impair the functioning of any computer, computer system, computer network, computer software, or computer program, knowingly do any of the following:

(a) In any manner or by any means, including, but not limited to, computer hacking, alter, damage, destroy, or modify a computer, computer system, computer network, computer software, or computer program or data contained in a computer, computer system, computer network, computer software, or computer program;

(b) Introduce a computer contaminant into a computer, computer system, computer network, computer software, or computer program.

(B) As used in this section, "safety device" means any fire extinguisher, fire hose, or fire axe, or any fire escape, emergency exit, or emergency escape equipment, or any life line, life-saving ring, life preserver, or life boat or raft, or any alarm, light, flare, signal, sign, or notice intended to warn of danger or emergency, or intended for other safety purposes, or any guard railing or safety barricade, or any traffic sign or signal, or any railroad grade crossing sign, signal, or gate, or any first aid or survival equipment, or any other device, apparatus, or equipment intended for protecting or preserving the safety of persons or property.

(C)

(1) Whoever violates this section is guilty of criminal mischief, and shall be punished as provided in division (C)(2) or (3) of this section.

(2) Except as otherwise provided in this division, criminal mischief committed in violation of division (A)(1), (2), (3), (4), or (5) of this section is a misdemeanor of the third degree. Except as otherwise provided in this division, if the violation of division (A)(1), (2), (3), (4), or (5) of this section creates a risk of physical harm to any person, criminal mischief committed in violation of division (A)(1), (2), (3), (4), or (5) of this section is a misdemeanor of the first degree. If the property involved in the violation of division (A)(1), (2), (3), (4), or (5) of this section is an aircraft, an aircraft engine, propeller, appliance, spare part, fuel, lubricant, hydraulic fluid, any other equipment, implement, or material used or intended to be used in the operation of an aircraft, or any cargo carried or intended to be carried in an aircraft , criminal mischief committed in violation of division (A)(1), (2), (3), (4), or (5) of this section is one of the following:

(a) If the violation creates a risk of physical harm to any person, except as otherwise provided in division (C)(2)(b) of this section, criminal mischief committed in violation of division (A)(1), (2), (3), (4), or (5) of this section is a felony of the fifth degree.

(b) If the violation creates a substantial risk of physical harm to any person or if the property involved in a violation of this section is an occupied aircraft, criminal mischief committed in violation of division (A)(1), (2), (3), (4), or (5) of this section is a felony of the fourth degree.

(3) Except as otherwise provided in this division, criminal mischief committed in violation of division (A)(6) of this section is a misdemeanor of the first degree. Except as otherwise provided in this division, if the value of the computer, computer system, computer network, computer software, computer program, or data involved in the violation of division (A)(6) of this section or the loss to the victim resulting from the violation is one thousand dollars or more and less than ten thousand dollars, or if the computer, computer system, computer network, computer software, computer program, or data involved in the violation of division (A)(6) of this section is used or intended to be used in the operation of an aircraft and the violation creates a risk of physical harm to any person, criminal mischief committed in violation of division (A)(6) of this section is a felony of the fifth degree. If the value of the computer, computer system, computer network, computer software, computer program, or data involved in the violation of division (A)(6) of this section or the loss to the victim resulting from the violation is ten thousand dollars or more, or if the computer, computer system, computer network, computer software, computer program, or data involved in the violation of division (A)(6) of this section is used or intended to be used in the operation of an aircraft and the violation creates a substantial risk of physical harm to any person or the aircraft in question is an occupied aircraft, criminal mischief committed in violation of division (A)(6) of this section is a felony of the fourth degree.

Effective Date: 07-01-1996; 09-23-2004



Section 2909.08 - Endangering aircraft or airport operations.

(A) As used in this section:

(1) "Air gun" means a hand pistol or rifle that propels its projectile by means of releasing compressed air, carbon dioxide, or other gas.

(2) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(3) "Spring-operated gun" means a hand pistol or rifle that propels a projectile not less than four or more than five millimeters in diameter by means of a spring.

(4) "Airport operational surface" means any surface of land or water that is developed, posted, or marked so as to give an observer reasonable notice that the surface is designed and developed for the purpose of storing, parking, taxiing, or operating aircraft, or any surface of land or water that is actually being used for any of those purposes.

(B) No person shall do either of the following:

(1) Knowingly throw an object at, or drop an object upon, any moving aircraft;

(2) Knowingly shoot with a bow and arrow, or knowingly discharge a firearm, air gun, or spring-operated gun, at or toward any aircraft.

(C) No person shall knowingly or recklessly shoot with a bow and arrow, or shall knowingly or recklessly discharge a firearm, air gun, or spring-operated gun, upon or over any airport operational surface. This division does not apply to the following:

(1) An officer, agent, or employee of this or any other state or the United States, or a law enforcement officer, authorized to discharge firearms and acting within the scope of the officer's, agent's, or employee's duties;

(2) A person who, with the consent of the owner or operator of the airport operational surface or the authorized agent of either, is lawfully engaged in any hunting or sporting activity or is otherwise lawfully discharging a firearm.

(D) Whoever violates division (B) of this section is guilty of endangering aircraft, a misdemeanor of the first degree. If the violation creates a risk of physical harm to any person, endangering aircraft is a felony of the fifth degree. If the violation creates a substantial risk of physical harm to any person or if the aircraft that is the subject of the violation is occupied, endangering aircraft is a felony of the fourth degree.

(E) Whoever violates division (C) of this section is guilty of endangering airport operations, a misdemeanor of the second degree. If the violation creates a risk of physical harm to any person, endangering airport operations is a felony of the fifth degree. If the violation creates a substantial risk of physical harm to any person, endangering airport operations is a felony of the fourth degree. In addition to any other penalty or sanction imposed for the violation, the hunting license or permit of a person who violates division (C) of this section while hunting shall be suspended or revoked pursuant to section 1533.68 of the Revised Code.

(F) Any bow and arrow, air gun, spring-operated gun, or firearm that has been used in a felony violation of this section shall be seized or forfeited, and shall be disposed of pursuant to Chapter 2981. of the Revised Code.

Effective Date: 07-01-1996; 07-01-2007



Section 2909.081 - Interfering with operation of aircraft with laser.

(A) No person shall knowingly discharge a laser or other device that creates visible light into the cockpit of an aircraft that is in the process of taking off or landing or is in flight.

(B) Whoever violates this section is guilty of interfering with the operation of an aircraft with a laser, a felony of the second degree.

(C) As used in this section, "laser" means both of the following:

(1) Any device that utilizes the natural oscillations of atoms or molecules between energy levels for generating coherent electromagnetic radiation in the ultraviolet, visible, or infrared region of the spectrum and when discharged exceeds one milliwatt continuous wave;

(2) Any device designed or used to amplify electromagnetic radiation by simulated emission that is visible to the human eye.

Effective Date: 07-20-2006



Section 2909.09 - Vehicular vandalism.

(A) As used in this section:

(1) "Highway" means any highway as defined in section 4511.01 of the Revised Code or any lane, road, street, alley, bridge, or overpass.

(2) "Alley," "street," "streetcar," "trackless trolley," and "vehicle" have the same meanings as in section 4511.01 of the Revised Code.

(3) "Vessel" and "waters in this state" have the same meanings as in section 1547.01 of the Revised Code.

(B) No person shall knowingly, and by any means, drop or throw any object at, onto, or in the path of any of the following:

(1) Any vehicle, streetcar, or trackless trolley on a highway;

(2) Any boat or vessel on any of the waters in this state.

(C) Whoever violates this section is guilty of vehicular vandalism. Except as otherwise provided in this division, vehicular vandalism is a misdemeanor of the first degree. Except as otherwise provided in this division, if the violation of this section creates a substantial risk of physical harm to any person or the violation of this section causes serious physical harm to property, vehicular vandalism is a felony of the fourth degree. Except as otherwise provided in this division, if the violation of this section causes physical harm to any person, vehicular vandalism is a felony of the third degree. If the violation of this section causes serious physical harm to any person, vehicular vandalism is a felony of the second degree.

Effective Date: 04-09-2003



Section 2909.10 - Railroad vandalism - criminal trespass - interference with operation of train.

(A) No person shall knowingly, and by any means, drop or throw any object at, onto, or in the path of, any railroad rail, railroad track, locomotive, engine, railroad car, or other vehicle of a railroad company while such vehicle is on a railroad track.

(B) No person, without privilege to do so, shall climb upon or into any locomotive, engine, railroad car, or other vehicle of a railroad company when it is on a railroad track.

(C) No person, without privilege to do so, shall disrupt, delay, or prevent the operation of any train or other vehicle of a railroad company while such vehicle is on a railroad track.

(D) No person, without privilege to do so, shall knowingly enter or remain on the land or premises of a railroad company.

(E) Whoever violates division (A) of this section is guilty of railroad vandalism. Whoever violates division (B) of this section is guilty of criminal trespass on a locomotive, engine, railroad car, or other railroad vehicle. Whoever violates division (C) of this section is guilty of interference with the operation of a train.

Except as otherwise provided in this division, railroad vandalism; criminal trespass on a locomotive, engine, railroad car, or other railroad vehicle; and interference with the operation of a train each is a misdemeanor of the first degree. Except as otherwise provided in this division, if the violation of division (A), (B), or (C) of this section causes serious physical harm to property or creates a substantial risk of physical harm to any person, the violation is a felony of the fourth degree. Except as otherwise provided in this division, if the violation of division (A), (B), or (C) of this section causes physical harm to any person, the violation is a felony of the third degree. If the violation of division (A), (B), or (C) of this section causes serious physical harm to any person, the violation is a felony of the second degree.

(F) Whoever violates division (D) of this section is guilty of criminal trespass on the land or premises of a railroad company, a misdemeanor of the fourth degree.

Effective Date: 04-09-2003



Section 2909.101 - Railroad grade crossing device vandalism.

(A) No person shall knowingly deface, damage, obstruct, remove, or otherwise impair the operation of any railroad grade crossing warning signal or other protective device, including any gate, bell, light, crossbuck, stop sign, yield sign, advance warning sign, or advance pavement marking.

(B) Whoever violates this section is guilty of railroad grade crossing device vandalism. Except as otherwise provided in this division, railroad grade crossing device vandalism is a misdemeanor of the first degree. Except as otherwise provided in this division, if the violation of this section causes serious physical harm to property or creates a substantial risk of physical harm to any person, railroad grade crossing device vandalism is a felony of the fourth degree. Except as otherwise provided in this division, if the violation of this section causes physical harm to any person, railroad grade crossing device vandalism is a felony of the third degree. If the violation of this section causes serious physical harm to any person, railroad grade crossing device vandalism is a felony of the second degree.

Effective Date: 04-09-2003



Section 2909.11 - Property value or amount of physical harm findings.

(A) When a person is charged with a violation of division (A)(1) of section 2909.03 of the Revised Code involving property value or an amount of physical harm of one thousand dollars or more or with a violation of section 2909.05 of the Revised Code involving property value or an amount of physical harm of one thousand dollars or more, the jury or court trying the accused shall determine the value of the property or amount of physical harm and, if a guilty verdict is returned, shall return the finding as part of the verdict. In any such case, it is unnecessary to find or return the exact value or amount of physical harm, section 2945.75 of the Revised Code applies, and it is sufficient if either of the following applies, as appropriate, relative to the finding and return of the value or amount of physical harm:

(1) If the finding and return relate to a violation of division (A)(1) of section 2909.03 of the Revised Code and are that the value or amount of the physical harm was one thousand dollars or more, the finding and return shall include a statement that the value or amount was one thousand dollars or more.

(2) If the finding and return relate to a violation of section 2909.05 of the Revised Code and are that the value or amount of the physical harm was in any of the following categories, the finding and return shall include one of the following statements, as appropriate:

(a) If the finding and return are that the value or amount was one hundred fifty thousand dollars or more, a statement that the value or amount was one hundred fifty thousand dollars or more;

(b) If the finding and return are that the value or amount was seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars a statement that the value or amount was seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars;

(c) If the finding and return are that the value or amount was one thousand dollars or more but less than seven thousand five hundred dollars, a statement that the value or amount was one thousand dollars or more but less than seven thousand five hundred dollars.

(B) The following criteria shall be used in determining the value of property or amount of physical harm involved in a violation of division (A)(1) of section 2909.03 or section 2909.05 of the Revised Code:

(1) If the property is an heirloom, memento, collector's item, antique, museum piece, manuscript, document, record, or other thing that is either irreplaceable or is replaceable only on the expenditure of substantial time, effort, or money, the value of the property or the amount of physical harm involved is the amount that would compensate the owner for its loss.

(2) If the property is not covered under division (B)(1) of this section and the physical harm is such that the property can be restored substantially to its former condition, the amount of physical harm involved is the reasonable cost of restoring the property.

(3) If the property is not covered under division (B)(1) of this section and the physical harm is such that the property cannot be restored substantially to its former condition, the value of the property, in the case of personal property, is the cost of replacing the property with new property of like kind and quality, and, in the case of real property or real property fixtures, is the difference in the fair market value of the property immediately before and immediately after the offense.

(C) As used in this section, "fair market value" has the same meaning as in section 2913.61 of the Revised Code.

(D) Prima-facie evidence of the value of property, as provided in division (E) of section 2913.61 of the Revised Code, may be used to establish the value of property pursuant to this section.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2909.13 - [Effective 7/1/2013] Definitions for RC sections to 2909.15.

As used in sections 2909.13 to 2909.15 of the Revised Code:

(A) "Arson-related offense" means any of the following violations or offenses committed by a person:

(1) A violation of section 2909.02 or 2909.03 of the Revised Code;

(2) Any attempt to commit, conspiracy to commit, or complicity in committing either offense listed in division (A)(1) of this section.

(B) "Arson offender" means any of the following:

(1) A person who on or after the effective date of this section is convicted of or pleads guilty to an arson-related offense;

(2) A person who on the effective date of this section has been convicted of or pleaded guilty to an arson-related offense and is confined in a jail, workhouse, state correctional institution, or other institution, serving a prison term, term of imprisonment, or other term of confinement for the offense;

(3) A person who on or after the effective date of this section is charged with committing, attempting to commit, conspiring to commit, or complicity in committing a violation of section 2909.02 or 2909.03 of the Revised Code and who pleads guilty to a violation of any provision of Chapter 2909. of the Revised Code other than section 2909.02 or 2909.03 of the Revised Code.

(C) "Community control sanction," "jail," and "prison" have the same meanings as in section 2929.01 of the Revised Code.

(D) "Firefighter" has the same meaning as in section 4765.01 of the Revised Code.

(E) "Out-of-state arson offender" means a person who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a violation of any existing or former municipal ordinance or law of another state or the United States, or any existing or former law applicable in a military court or in an Indian tribal court, that is or was substantially equivalent to a violation of section 2909.02 or 2909.03 of the Revised Code.

(F) "Post-release control sanction" and "supervised release" have the same meanings as in section 2950.01 of the Revised Code.

Added by 129th General AssemblyFile No.187,SB 70, §1, eff. 7/1/2013.



Section 2909.14 - [Effective 7/1/2013] Arson offender registration; notice.

(A) Each arson offender shall be provided notice of the arson offender's duty to register personally with the sheriff of the county in which the arson offender resides or that sheriff's designee. The following persons shall provide the notice at the following times:

(1) On or after the effective date of this section, the official in charge of a jail, workhouse, state correctional institution, or other institution in which an arson offender is serving a prison term, term of imprisonment, or other term of confinement, or the official's designee, shall provide the notice to the arson offender before the arson offender is released pursuant to any type of supervised release or before the arson offender is otherwise released from the prison term, term of imprisonment, or other term of confinement.

(2) If an arson offender is sentenced on or after the effective date of this section for an arson-related offense and the judge does not sentence the arson offender to a prison term, term of imprisonment, or other term of confinement in a jail, workhouse, state correctional institution, or other institution for that offense, the judge shall provide the notice to the arson offender at the time of the arson offender's sentencing.

(B) The judge, official, or official's designee providing the notice under divisions (A)(1) and (2) of this section shall require the arson offender to read and sign a form stating that the arson offender has received and understands the notice. If the arson offender is unable to read, the judge, official, or official's designee shall inform the arson offender of the arson offender's duties as set forth in the notice and shall certify on the form that the judge, official, or official's designee informed the arson offender of the arson offender's duties and that the arson offender indicated an understanding of those duties.

(C) The attorney general shall prescribe the notice and the form provided under division (B) of this section. The notice shall include notice of the arson offender's duties to reregister annually.

(D) The person providing the notice under division (B) of this section shall provide a copy of the notice and signed form to the arson offender. The person providing the notice also shall determine the county in which the arson offender intends to reside and shall provide a copy of the signed form to the sheriff of that county in accordance with rules adopted by the attorney general pursuant to Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.187,SB 70, §1, eff. 7/1/2013.



Section 2909.15 - [Effective 7/1/2013] Arson offender registration; time frames; form.

(A) Each arson offender who has received notice pursuant to section 2909.14 of the Revised Code shall register personally with the sheriff of the county in which the arson offender resides or that sheriff's designee within the following time periods:

(1) An arson offender who receives notice under division (A)(1) of section 2909.14 of the Revised Code shall register within ten days after the arson offender is released from a jail, workhouse, state correctional institution, or other institution, unless the arson offender is being transferred to the custody of another jail, workhouse, state correctional institution, or other institution. The arson offender is not required to register with any sheriff or designee prior to release.

(2) An arson offender who receives notice under division (A)(2) of section 2909.14 of the Revised Code shall register within ten days after the sentencing hearing.

(B) Each out-of-state arson offender shall register personally with the sheriff of the county in which the out-of-state arson offender resides or that sheriff's designee within ten days after residing in or occupying a dwelling in this state for more than three consecutive days.

(C)

(1) An arson offender or out-of-state arson offender shall register personally with the sheriff of the county in which the offender resides or that sheriff's designee. The registrant shall obtain from the sheriff or designee a copy of a registration form prescribed by the attorney general that conforms to division (C)(2) of this section, shall complete and sign the form, and shall return to the sheriff or designee the completed and signed form together with the identification records required under division (C)(3) of this section.

(2) The registration form to be used under division (C)(1) of this section shall include or contain all of the following for the arson offender or out-of-state arson offender who is registering:

(a) The arson offender's or out-of-state arson offender's full name and any alias used;

(b) The arson offender's or out-of-state arson offender's residence address;

(c) The arson offender's or out-of-state arson offender's social security number;

(d) Any driver's license number, commercial driver's license number, or state identification card number issued to the arson offender or out-of-state arson offender by this or another state;

(e) The offense that the arson offender or out-of-state arson offender was convicted of or pleaded guilty to;

(f) The name and address of any place where the arson offender or out-of-state arson offender is employed;

(g) The name and address of any school or institution of higher education that the arson offender or out-of-state arson offender is attending;

(h) The identification license plate number of each vehicle owned or operated by the arson offender or out-of-state arson offender or registered in the arson offender's or out-of-state arson offender's name, the vehicle identification number of each vehicle, and a description of each vehicle;

(i) A description of any scars, tattoos, or other distinguishing marks on the arson offender or out-of-state arson offender;

(j) Any other information required by the attorney general.

(3) The arson offender or out-of-state arson offender shall provide fingerprints and palm prints at the time of registration. The sheriff or sheriff's designee shall obtain a photograph of the arson offender or out-of-state arson offender at the time of registration.

(D)

(1) Each arson offender or out-of-state arson offender shall reregister annually, in person, with the sheriff of the county in which the offender resides or that sheriff's designee within ten days of the anniversary of the calendar date on which the offender initially registered. The registrant shall reregister by completing, signing, and returning to the sheriff or designee a copy of the registration form prescribed by the attorney general and described in divisions (C)(1) and (2) of this section, amending any information required under division (C) of this section that has changed since the registrant's last registration, and providing any additional registration information required by the attorney general. The sheriff or designee with whom the arson offender or out-of-state arson offender reregisters shall obtain a new photograph of the offender annually when the offender reregisters. Additionally, if the arson offender's or out-of-state arson offender's most recent registration or reregistration was with a sheriff or designee of a sheriff of a different county, the offender shall provide written notice of the offender's change of residence address to that sheriff or a designee of that sheriff.

(2)

(a) Except as provided in division (D)(2)(b) of this section, the duty of an arson offender or out-of-state arson offender to reregister annually shall continue until the offender's death.

(b) The judge may limit an arson offender's duty to reregister at an arson offender's sentencing hearing to not less than ten years if the judge receives a request from the prosecutor and the investigating law enforcement agency to consider limiting the arson offender's registration period.

(3) The official in charge of a jail, workhouse, state correctional institution, or other institution shall notify the attorney general in accordance with rules adopted by the attorney general pursuant to Chapter 119. of the Revised Code if a registered arson offender or out-of-state arson offender is confined in the jail, workhouse, state correctional institution, or other institution.

(E)

(1) After an arson offender or out-of-state arson offender registers or reregisters with a sheriff or a sheriff's designee pursuant to this section, the sheriff or designee shall forward the offender's signed, written registration form, photograph, fingerprints, palm prints, and other materials to the bureau of criminal identification and investigation in accordance with forwarding procedures adopted by the attorney general under division (G) of this section. The bureau shall include the information and materials forwarded to it under this division in the registry of arson offenders and out-of-state arson offenders established and maintained under division (E)(2) of this section.

(2) The bureau of criminal identification and investigation shall establish and maintain a registry of arson offenders and out-of-state arson offenders that includes the information and materials the bureau receives pursuant to division (D)(1) of this section. The bureau shall make the registry available to the fire marshal's office, to state and local law enforcement officers, and to any firefighter who is authorized by the chief of the agency the firefighter serves to review the record through the Ohio law enforcement gateway or its successor. The registry of arson offenders and out-of-state arson offenders maintained by the bureau is not a public record under section 149.43 of the Revised Code.

(F) Each sheriff or sheriff's designee with whom an arson offender or out-of-state arson offender registers or reregisters under this section shall collect a registration fee of fifty dollars and an annual reregistration fee of twenty-five dollars from each arson offender or out-of-state arson offender who registers or reregisters with the sheriff or designee. By the last day of March, the last day of June, the last day of September, and the last day of December in each year, each sheriff who collects or whose designee collects any fees under this division in the preceding three-month period shall send to the attorney general the fees collected during that period. The fees shall be used for the maintenance of the registry of arson offenders and out-of-state arson offenders. A sheriff or designee may waive a fee for an indigent arson offender or out-of-state arson offender.

(G) The attorney general shall prescribe the forms to be used by arson offenders and out-of-state arson offenders to register, reregister, and provide notice of a change of residence address under divisions (A) to (D) of this section. The attorney general shall adopt procedures for sheriffs to use to forward information, photographs, fingerprints, palm prints, and other materials to the bureau of criminal identification and investigation pursuant to division (E)(1) of this section.

(H) Whoever fails to register or reregister as required by this section is guilty of a felony of the fifth degree. If an arson offender or out-of-state arson offender is subject to a community control sanction, is on parole, is subject to one or more post-release control sanctions, or is subject to any other type of supervised release at the time of the violation, the violation shall constitute a violation of the terms and conditions of the community control sanction, parole, post-release control sanction, or other type of supervised released.

Added by 129th General AssemblyFile No.187,SB 70, §1, eff. 7/1/2013.



Section 2909.16 to 2909.20 - [Repealed].

Effective Date: 01-01-1974



Section 2909.21 - Terrorism definitions.

As used in sections 2909.21 to 2909.31 of the Revised Code:

(A) "Act of terrorism" means an act that is committed within or outside the territorial jurisdiction of this state or the United States, that constitutes a specified offense if committed in this state or constitutes an offense in any jurisdiction within or outside the territorial jurisdiction of the United States containing all of the essential elements of a specified offense, and that is intended to do one or more of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy of any government by intimidation or coercion;

(3) Affect the conduct of any government by the act that constitutes the offense.

(B) "Biological agent," "delivery system," "toxin," and "vector" have the same meanings as in section 2917.33 of the Revised Code.

(C) "Biological weapon" means any biological agent, toxin, vector, or delivery system or combination of any biological agent or agents, any toxin or toxins, any vector or vectors, and any delivery system or systems.

(D) "Chemical weapon" means any one or more of the following:

(1) Any toxic chemical or precursor of a toxic chemical that is listed in Schedule 1, Schedule 2, or Schedule 3 of the international "Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (CWC)," as entered into force on April 29, 1997;

(2) A device specifically designed to cause death or other harm through the toxic properties of a toxic chemical or precursor identified in division (D)(1) of this section that would be created or released as a result of the employment of that device;

(3) Any equipment specifically designed for use directly in connection with the employment of devices identified in division (D)(2) of this section.

(E) "Radiological or nuclear weapon" means any device that is designed to create or release radiation or radioactivity at a level that is dangerous to human life or in order to cause serious physical harm to persons as a result of the radiation or radioactivity created or released.

(F) "Explosive device" has the same meaning as in section 2923.11 of the Revised Code.

(G) "Key component of a binary or multicomponent chemical system" means the precursor that plays the most important role in determining the toxic properties of the final product and reacts rapidly with other chemicals in the binary or multicomponent chemical system.

(H)

"Material support or resources" means currency, payment instruments, other financial securities, funds, transfer of funds, financial services, communications, lodging, training, safe houses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, personnel, transportation, and other physical assets, except medicine or religious materials.

(I) "Payment instrument" means a check, draft, money order, traveler's check, cashier's check, teller's check, or other instrument or order for the transmission or payment of money, regardless of whether the item in question is negotiable.

(J) "Peace officer" and "prosecutor" have the same meanings as in section 2935.01 of the Revised Code.

(K) "Precursor" means any chemical reactant that takes part at any stage in the production by whatever method of a toxic chemical, including any key component of a binary or multicomponent chemical system.

(L) "Response costs" means all costs a political subdivision incurs as a result of, or in making any response to, a threat of a specified offense made as described in section 2909.23 of the Revised Code or a specified offense committed as described in section 2909.24 of the Revised Code, including, but not limited to, all costs so incurred by any law enforcement officers, firefighters, rescue personnel, or emergency medical services personnel of the political subdivision and all costs so incurred by the political subdivision that relate to laboratory testing or hazardous material cleanup.

(M) "Specified offense" means any of the following:

(1) A felony offense of violence, a violation of section 2909.04, 2909.081, 2909.22, 2909.23, 2909.24, 2909.26, 2909.27, 2909.28, 2909.29, or 2927.24 of the Revised Code, a felony of the first degree that is not a violation of any provision in Chapter 2925. or 3719. of the Revised Code;

(2) An attempt to commit, complicity in committing, or a conspiracy to commit an offense listed in division (M)(1) of this section.

(N) "Toxic chemical" means any chemical that through its chemical action on life processes can cause death or serious physical harm to persons or animals, regardless of its origin or of its method of production and regardless of whether it is produced in facilities, in munitions, or elsewhere.

(O) "Hazardous radioactive substance" means any substance or item that releases or is designed to release radiation or radioactivity at a level dangerous to human life.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-15-2002; 04-14-2006; 07-20-2006



Section 2909.22 - Soliciting or providing support for act of terrorism.

(A) No person shall raise, solicit, collect, donate, or provide any material support or resources, with purpose that the material support or resources will be used in whole or in part to plan, prepare, carry out, or aid in either an act of terrorism or the concealment of, or an escape from, an act of terrorism.

(B) Whoever violates this section is guilty of soliciting or providing support for an act of terrorism, a felony of the third degree. Section 2909.25 of the Revised Code applies regarding an offender who is convicted of or pleads guilty to a violation of this section.

(C) A prosecution for a violation of this section does not preclude a prosecution for a violation of any other section of the Revised Code. One or more acts, a series of acts, or a course of behavior that can be prosecuted under this section or any other section of the Revised Code may be prosecuted under this section, the other section, or both sections.

Effective Date: 05-15-2002



Section 2909.23 - Making terroristic threat.

(A) No person shall threaten to commit or threaten to cause to be committed a specified offense when both of the following apply:

(1) The person makes the threat with purpose to do any of the following:

(a) Intimidate or coerce a civilian population;

(b) Influence the policy of any government by intimidation or coercion;

(c) Affect the conduct of any government by the threat or by the specified offense.

(2) As a result of the threat, the person causes a reasonable expectation or fear of the imminent commission of the specified offense.

(B) It is not a defense to a charge of a violation of this section that the defendant did not have the intent or capability to commit the threatened specified offense or that the threat was not made to a person who was a subject of the threatened specified offense.

(C) Whoever violates this section is guilty of making a terroristic threat, a felony of the third degree. Section 2909.25 of the Revised Code applies regarding an offender who is convicted of or pleads guilty to a violation of this section.

Effective Date: 05-15-2002



Section 2909.24 - Terrorism.

(A) No person shall commit a specified offense with purpose to do any of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy of any government by intimidation or coercion;

(3) Affect the conduct of any government by the specified offense.

(B)

(1) Whoever violates this section is guilty of terrorism.

(2) Except as otherwise provided in divisions (B)(3) and (4) of this section, terrorism is an offense one degree higher than the most serious underlying specified offense the defendant committed.

(3) If the most serious underlying specified offense the defendant committed is a felony of the first degree or murder, the person shall be sentenced to life imprisonment without parole.

(4) If the most serious underlying specified offense the defendant committed is aggravated murder, the offender shall be sentenced to life imprisonment without parole or death pursuant to sections 2929.02 to 2929.06 of the Revised Code.

(5) Section 2909.25 of the Revised Code applies regarding an offender who is convicted of or pleads guilty to a violation of this section.

Effective Date: 05-15-2002



Section 2909.25 - Expenses of investigation, prosecution, response costs of terrorism.

(A) In addition to the financial sanctions authorized under section 2929.18 of the Revised Code, the court imposing sentence upon an offender who is convicted of or pleads guilty to a violation of section 2909.22, 2909.23, or 2909.24 of the Revised Code or to a violation of section 2921.32 of the Revised Code when the offense or act committed by the person aided or to be aided as described in that section is an act of terrorism may order the offender to pay to the state, municipal, or county law enforcement agencies that handled the investigation and prosecution all of the costs that the state, municipal corporation, or county reasonably incurred in the investigation and prosecution of the violation. The court shall hold a hearing to determine the amount of costs to be imposed under this section. The court may hold the hearing as part of the sentencing hearing for the offender.

(B) If a person is convicted of or pleads guilty to a violation of section 2909.23 or 2909.24 of the Revised Code and if any political subdivision incurred any response costs as a result of, or in making any response to, the threat of the specified offense involved in the violation of section 2909.23 of the Revised Code or the actual specified offense involved in the violation of section 2909.24 of the Revised Code, in addition to the financial sanctions authorized under section 2929.18 of the Revised Code, the court imposing sentence upon the offender for the violation may order the offender to reimburse the involved political subdivision for the response costs it so incurred.

Effective Date: 05-15-2002



Section 2909.26 - Criminal possession of chemical, biological, radiological, or nuclear weapon or explosive device.

(A) No person shall knowingly possess any chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device with the intent to use it to cause serious physical harm or death to another person.

(B) No person shall knowingly possess any chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device with intent to use the weapon to do any of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy of any government by intimidation or coercion;

(3) Affect the conduct of any government by murder, assassination, or kidnapping.

(C) Whoever violates this section is guilty of criminal possession of a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device. A violation of division (A) of this section is a felony of the third degree. A violation of division (B) of this section is a felony of the second degree.

(D) This section does not apply when the items described in division (A) of this section are possessed for a purpose related to the performance of official duties related to any military purpose of the United States and any law enforcement purpose, including any domestic riot control purpose.

Effective Date: 04-14-2006



Section 2909.27 - Criminal use of chemical, biological, radiological, or nuclear weapon or explosive device.

(A) No person shall recklessly use, deploy, release, or cause to be used, deployed, or released any chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device that creates a risk of death or serious physical harm to another person not a participant in the offense.

(B) No person shall knowingly use, deploy, release, or cause to be used, deployed, or released any chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device with the intent to do any of the following:

(1) Intimidate or coerce a civilian population;

(2) Influence the policy of any government by intimidation or coercion;

(3) Affect the conduct of any government by murder, assassination, or kidnapping;

(4) Cause physical harm to, or the death of, any person who is not a participant in the offense.

(C) Whoever violates this section is guilty of criminal use of a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device. A violation of division (A) of this section is a felony of the second degree. A violation of division (B) of this section is a felony of the first degree.

(D)

(1) Division (A) of this section does not apply to any person who uses any of the following:

(a) Any household product that is generally available for sale to consumers in this state in the quantity and concentration available for sale to those consumers;

(b) A self-defense spray;

(c) A biological agent, toxin, or delivery system the person possesses solely for protective, bona fide research, or other peaceful purposes;

(d) A chemical weapon that the person possesses solely for a purpose not prohibited under this section if the type and quantity is consistent with that purpose.

(2) For purposes of this division, "a purpose not prohibited under this section" means any of the following:

(a) Any peaceful purpose related to an industrial, agricultural, research, medical, or pharmaceutical activity or other peaceful activity;

(b) Any purpose directly related to protection against toxic chemicals and to protection against chemical weapons;

(c) Any military purpose of the United States that is not connected with the use of a chemical weapon or that is not dependent on the use of the toxic or poisonous properties of the chemical weapon to cause death or other harm, when related to the performance of official duties;

(d) Any law enforcement purpose, including any domestic riot control purpose, when related to the performance of official duties.

Effective Date: 04-14-2006



Section 2909.28 - Illegal assembly or possession of chemicals or substances for manufacture of prohibited weapons.

(A) No person, with the intent to manufacture a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device, shall knowingly assemble or possess one or more toxins, toxic chemicals, precursors of toxic chemicals, vectors, biological agents, or hazardous radioactive substances that may be used to manufacture a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device.

(B) In a prosecution under this section, it is not necessary to allege or prove that the offender assembled or possessed all chemicals or substances necessary to manufacture a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device. The assembly or possession of a single chemical or substance, with the intent to use that chemical or substance in the manufacture of a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device, is sufficient to violate this section.

(C) Whoever violates this section is guilty of illegal assembly or possession of chemicals or substances for the manufacture of a chemical weapon, biological weapon, radiological or nuclear weapon, or explosive device, which is a felony of the fourth degree.

(D) This section does not apply when the items described in division (A) of this section are assembled or possessed for a purpose related to the performance of official duties related to any military purpose of the United States and any law enforcement purpose, including any domestic riot control purpose.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-14-2006



Section 2909.29 - Money laundering in support if terrorism.

(A) No person, knowing that property is the proceeds of an act of terrorism or a monetary instrument given, received, or intended to be used in support of an act of terrorism, shall conduct or attempt to conduct any transaction involving that property or transport, transmit or transfer that monetary instrument with the intent to do any of the following:

(1) Commit or further the commission of criminal activity;

(2) Conceal or disguise the nature, location, source, ownership, or control of either the proceeds of an act of terrorism or a monetary instrument given, received, or intended to be used to support an act of terrorism;

(3) Conceal or disguise the intent to avoid a transaction reporting requirement under section 1315.53 of the Revised Code or federal law.

(B)

(1) Whoever violates this section is guilty of money laundering in support of terrorism, which is a misdemeanor of the first degree, except as otherwise provided in this division.

(2) A violation of division (A) of this section is a felony of the fifth degree if the total value of the property or monetary instrument involved in the transaction equals or exceeds one thousand dollars and is less than five thousand dollars.

(3) Money laundering in support of terrorism is a felony of the fourth degree if the total value of the property or monetary instrument involved in the transaction equals or exceeds five thousand dollars and is less than twenty-five thousand dollars.

(4) Money laundering in support of terrorism is a felony of the third degree if the total value of the property or monetary instrument involved in the transaction equals or exceeds twenty-five thousand dollars and is less than seventy-five thousand dollars.

(5) Money laundering in support of terrorism is a felony of the second degree if the total value of the property or monetary instrument involved in the transaction equals or exceeds seventy-five thousand dollars.

Effective Date: 04-14-2006



Section 2909.30 - Notification of homeland security department of conviction of suspected alien.

(A) A judge of a court of record shall direct the clerk of that court to notify the immigration and customs enforcement section of the United States department of homeland security when a suspected alien has been convicted of or pleaded guilty to a felony.

(B) The department of rehabilitation and correction monthly shall compile a list of suspected aliens who are serving a prison term. The list shall include the earliest possible date of release of the offender, whether through expiration of prison term, parole, or other means. The department shall provide a copy of the list to the immigration and customs enforcement section of the United States department of homeland security for the section to determine whether it wishes custody of the suspected alien. If the immigration and customs enforcement section indicates it wishes custody, the department of rehabilitation and correction is responsible for the suspected alien until the section takes custody.

(C) The department of rehabilitation and correction, pursuant to a valid detainer lodged against an alien who is not legally present in the United States and who has been convicted of or pleaded guilty to a felony, shall transfer that alien to the custody of the immigration and enforcement section of the United States department of homeland security upon completion of the alien's prison term.

(D) As used in this section, "alien" means an individual who is not a citizen of the United States.

Effective Date: 04-14-2006



Section 2909.31 - Person entering transportation facility to show identification.

(A) No person entering an airport, train station, port, or other similar critical transportation infrastructure site shall refuse to show identification when requested by a law enforcement officer when there is a threat to security and the law enforcement officer is requiring identification of all persons entering the site.

(B) A law enforcement officer may prevent any person who refuses to show identification when asked under the circumstances described in division (A) of this section from entering the critical transportation infrastructure site.

Effective Date: 04-14-2006



Section 2909.32 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 04-14-2006; 04-04-2007



Section 2909.33 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 04-14-2006; 04-04-2007



Section 2909.34 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 04-14-2006; 04-04-2007






Chapter 2911 - ROBBERY, BURGLARY, TRESPASS AND SAFECRACKING

Section 2911.01 - Aggravated robbery.

(A) No person, in attempting or committing a theft offense, as defined in section 2913.01 of the Revised Code, or in fleeing immediately after the attempt or offense, shall do any of the following:

(1) Have a deadly weapon on or about the offender's person or under the offender's control and either display the weapon, brandish it, indicate that the offender possesses it, or use it;

(2) Have a dangerous ordnance on or about the offender's person or under the offender's control;

(3) Inflict, or attempt to inflict, serious physical harm on another.

(B) No person, without privilege to do so, shall knowingly remove or attempt to remove a deadly weapon from the person of a law enforcement officer, or shall knowingly deprive or attempt to deprive a law enforcement officer of a deadly weapon, when both of the following apply:

(1) The law enforcement officer, at the time of the removal, attempted removal, deprivation, or attempted deprivation, is acting within the course and scope of the officer's duties;

(2) The offender knows or has reasonable cause to know that the law enforcement officer is a law enforcement officer.

(C) Whoever violates this section is guilty of aggravated robbery, a felony of the first degree.

(D) As used in this section:

(1) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(2) "Law enforcement officer" has the same meaning as in section 2901.01 of the Revised Code and also includes employees of the department of rehabilitation and correction who are authorized to carry weapons within the course and scope of their duties.

Effective Date: 09-16-1997



Section 2911.02 - Robbery.

(A) No person, in attempting or committing a theft offense or in fleeing immediately after the attempt or offense, shall do any of the following:

(1) Have a deadly weapon on or about the offender's person or under the offender's control;

(2) Inflict, attempt to inflict, or threaten to inflict physical harm on another;

(3) Use or threaten the immediate use of force against another.

(B) Whoever violates this section is guilty of robbery. A violation of division (A)(1) or (2) of this section is a felony of the second degree. A violation of division (A)(3) of this section is a felony of the third degree.

(C) As used in this section:

(1) "Deadly weapon" has the same meaning as in section 2923.11 of the Revised Code.

(2) "Theft offense" has the same meaning as in section 2913.01 of the Revised Code.

Effective Date: 07-01-1996



Section 2911.03 to 2911.09 - [Repealed].

Effective Date: 01-01-1974



Section 2911.10 - Trespass as element of offense.

As used in sections 2911.11 to 2911.13 of the Revised Code, the element of trespass refers to a violation of section 2911.21 of the Revised Code.

Effective Date: 08-03-2006



Section 2911.11 - Aggravated burglary.

(A) No person, by force, stealth, or deception, shall trespass in an occupied structure or in a separately secured or separately occupied portion of an occupied structure, when another person other than an accomplice of the offender is present, with purpose to commit in the structure or in the separately secured or separately occupied portion of the structure any criminal offense, if any of the following apply:

(1) The offender inflicts, or attempts or threatens to inflict physical harm on another;

(2) The offender has a deadly weapon or dangerous ordnance on or about the offender's person or under the offender's control.

(B) Whoever violates this section is guilty of aggravated burglary, a felony of the first degree.

(C) As used in this section:

(1) "Occupied structure" has the same meaning as in section 2909.01 of the Revised Code.

(2) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

Effective Date: 07-01-1996



Section 2911.111 - [Repealed].

Effective Date: 01-01-1974



Section 2911.12 - Burglary.

(A) No person, by force, stealth, or deception, shall do any of the following:

(1) Trespass in an occupied structure or in a separately secured or separately occupied portion of an occupied structure, when another person other than an accomplice of the offender is present, with purpose to commit in the structure or in the separately secured or separately occupied portion of the structure any criminal offense;

(2) Trespass in an occupied structure or in a separately secured or separately occupied portion of an occupied structure that is a permanent or temporary habitation of any person when any person other than an accomplice of the offender is present or likely to be present, with purpose to commit in the habitation any criminal offense;

(3) Trespass in an occupied structure or in a separately secured or separately occupied portion of an occupied structure, with purpose to commit in the structure or separately secured or separately occupied portion of the structure any criminal offense .

(B) No person, by force, stealth, or deception, shall trespass in a permanent or temporary habitation of any person when any person other than an accomplice of the offender is present or likely to be present.

(C) As used in this section, "occupied structure" has the same meaning as in section 2909.01 of the Revised Code.

(D) Whoever violates division (A) of this section is guilty of burglary. A violation of division (A)(1) or (2) of this section is a felony of the second degree. A violation of division (A)(3) of this section is a felony of the third degree.

(E) Whoever violates division (B) of this section is guilty of trespass in a habitation when a person is present or likely to be present, a felony of the fourth degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996



Section 2911.13 - Breaking and entering.

(A) No person by force, stealth, or deception, shall trespass in an unoccupied structure, with purpose to commit therein any theft offense, as defined in section 2913.01 of the Revised Code, or any felony.

(B) No person shall trespass on the land or premises of another, with purpose to commit a felony.

(C) Whoever violates this section is guilty of breaking and entering, a felony of the fifth degree.

Effective Date: 07-01-1996



Section 2911.131 to 2911.17 - [Repealed].

Effective Date: 01-01-1974



Section 2911.18 - [Repealed].

Effective Date: 07-01-1962



Section 2911.19, 2911.20 - [Repealed].

Effective Date: 01-01-1974



Section 2911.21 - Criminal trespass.

(A) No person, without privilege to do so, shall do any of the following:

(1) Knowingly enter or remain on the land or premises of another;

(2) Knowingly enter or remain on the land or premises of another, the use of which is lawfully restricted to certain persons, purposes, modes, or hours, when the offender knows the offender is in violation of any such restriction or is reckless in that regard;

(3) Recklessly enter or remain on the land or premises of another, as to which notice against unauthorized access or presence is given by actual communication to the offender, or in a manner prescribed by law, or by posting in a manner reasonably calculated to come to the attention of potential intruders, or by fencing or other enclosure manifestly designed to restrict access;

(4) Being on the land or premises of another, negligently fail or refuse to leave upon being notified by signage posted in a conspicuous place or otherwise being notified to do so by the owner or occupant, or the agent or servant of either.

(B) It is no defense to a charge under this section that the land or premises involved was owned, controlled, or in custody of a public agency.

(C) It is no defense to a charge under this section that the offender was authorized to enter or remain on the land or premises involved, when such authorization was secured by deception.

(D)

(1) Whoever violates this section is guilty of criminal trespass, a misdemeanor of the fourth degree.

(2) Notwithstanding section 2929.28 of the Revised Code, if the person, in committing the violation of this section, used a snowmobile, off-highway motorcycle, or all-purpose vehicle, the court shall impose a fine of two times the usual amount imposed for the violation.

(3) If an offender previously has been convicted of or pleaded guilty to two or more violations of this section or a substantially equivalent municipal ordinance, and the offender, in committing each violation, used a snowmobile, off-highway motorcycle, or all-purpose vehicle, the court, in addition to or independent of all other penalties imposed for the violation, may impound the certificate of registration of that snowmobile or off-highway motorcycle or the certificate of registration and license plate of that all-purpose vehicle for not less than sixty days. In such a case, section 4519.47 of the Revised Code applies.

(E) Notwithstanding any provision of the Revised Code, if the offender, in committing the violation of this section, used an all-purpose vehicle, the clerk of the court shall pay the fine imposed pursuant to this section to the state recreational vehicle fund created by section 4519.11 of the Revised Code.

(F) As used in this section:

(1) "All-purpose vehicle," "off-highway motorcycle," and

"snowmobile" have the same meanings as in section 4519.01 of the Revised Code.

(2) "Land or premises" includes any land, building, structure, or place belonging to, controlled by, or in custody of another, and any separate enclosure or room, or portion thereof.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 04-08-2004



Section 2911.211 - Aggravated trespass.

(A) No person shall enter or remain on the land or premises of another with purpose to commit on that land or those premises a misdemeanor, the elements of which involve causing physical harm to another person or causing another person to believe that the offender will cause physical harm to him.

(B) Whoever violates this section is guilty of aggravated trespass, a misdemeanor of the first degree.

Effective Date: 11-05-1992



Section 2911.22 - [Repealed].

Effective Date: 01-01-1974



Section 2911.23 - Criminal trespass on place of public amusement.

(A) As used in this section, "place of public amusement" means a stadium, theater, or other facility, whether licensed or not, at which a live performance, sporting event, or other activity takes place for entertainment of the public and to which access is made available to the public, regardless of whether admission is charged.

(B) No person, without privilege to do so, shall knowingly enter or remain on any restricted portion of a place of public amusement and, as a result of that conduct, interrupt or cause the delay of the live performance, sporting event, or other activity taking place at the place of public amusement after a printed written notice has been given as provided in division (D)(1) of this section that the general public is restricted from access to that restricted portion of the place of public amusement. A restricted portion of a place of public amusement may include, but is not limited to, a playing field, an athletic surface, or a stage located at the place of public amusement.

(C) An owner or lessee of a place of public amusement, an agent of the owner or lessee, or a performer or participant at a place of public amusement may use reasonable force to restrain and remove a person from a restricted portion of the place of public amusement if the person enters or remains on the restricted portion of the place of public amusement and, as a result of that conduct, interrupts or causes the delay of the live performance, sporting event, or other activity taking place at the place of public amusement. This division does not provide immunity from criminal liability for any use of force beyond reasonable force by an owner or lessee of a place of public amusement, an agent of either the owner or lessee, or a performer or participant at a place of public amusement.

(D)

(1) Notice has been given that the general public is restricted from access to a portion of a place of public amusement if a printed written notice of the restricted access has been conspicuously posted or exhibited at the entrance to that portion of the place of public amusement. If a printed written notice is posted or exhibited as described in this division regarding a portion of a place of public amusement, in addition to that posting or exhibition, notice that the general public is restricted from access to that portion of the place of public amusement also may be given, but is not required to be given, by either of the following means:

(a) By notifying the person personally, either orally or in writing, that access to that portion of the place of public amusement is restricted;

(b) By broadcasting over the public address system of the place of public amusement an oral warning that access to that portion of the place of public amusement is restricted.

(2) If notice that the general public is restricted from access to a portion of a place of public amusement is provided by the posting or exhibition of a printed written notice as described in division (D)(1) of this section, the state, in a criminal prosecution for a violation of division (B) of this section, is not required to prove that the defendant received actual notice that the general public is restricted from access to a portion of a place of public amusement.

(E)

(1) Whoever violates division (B) of this section is guilty of criminal trespass on a place of public amusement, a misdemeanor of the first degree.

(2) In addition to any jail term, fine, or other sentence, penalty, or sanction it imposes upon the offender pursuant to division (E)(1) of this section, a court may require an offender who violates this section to perform not less than thirty and not more than one hundred twenty hours of supervised community service work.

Effective Date: 08-03-2006



Section 2911.24 to 2911.30 - [Repealed].

Effective Date: 01-01-1974



Section 2911.31 - Safecracking.

(A) No person, with purpose to commit an offense, shall knowingly enter, force an entrance into, or tamper with any vault, safe, or strongbox.

(B) Whoever violates this section is guilty of safecracking, a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2911.32 - Tampering with coin machines.

(A) No person, with purpose to commit theft or to defraud, shall knowingly enter, force an entrance into, tamper with, or insert any part of an instrument into any coin machine.

(B) Whoever violates this section is guilty of tampering with coin machines, a misdemeanor of the first degree. If the offender previously has been convicted of a violation of this section or of any theft offense as defined in section 2913.01 of the Revised Code, tampering with coin machines is a felony of the fifth degree.

Effective Date: 07-01-1996



Section 2911.33 to 2911.49 - [Repealed].

Effective Date: 01-01-1974



Section 2911.71 to 2911.73 - [Repealed].

Effective Date: 01-01-1974






Chapter 2913 - THEFT AND FRAUD

Section 2913.01 - [Effective Until 7/1/2013] Theft and fraud general definitions.

As used in this chapter, unless the context requires that a term be given a different meaning:

(A) "Deception" means knowingly deceiving another or causing another to be deceived by any false or misleading representation, by withholding information, by preventing another from acquiring information, or by any other conduct, act, or omission that creates, confirms, or perpetuates a false impression in another, including a false impression as to law, value, state of mind, or other objective or subjective fact.

(B) "Defraud" means to knowingly obtain, by deception, some benefit for oneself or another, or to knowingly cause, by deception, some detriment to another.

(C) "Deprive" means to do any of the following:

(1) Withhold property of another permanently, or for a period that appropriates a substantial portion of its value or use, or with purpose to restore it only upon payment of a reward or other consideration;

(2) Dispose of property so as to make it unlikely that the owner will recover it;

(3) Accept, use, or appropriate money, property, or services, with purpose not to give proper consideration in return for the money, property, or services, and without reasonable justification or excuse for not giving proper consideration.

(D) "Owner" means, unless the context requires a different meaning, any person, other than the actor, who is the owner of, who has possession or control of, or who has any license or interest in property or services, even though the ownership, possession, control, license, or interest is unlawful.

(E) "Services" include labor, personal services, professional services, rental services, public utility services including wireless service as defined in division (F)(1) of section 5507.01 of the Revised Code, common carrier services, and food, drink, transportation, entertainment, and cable television services and, for purposes of section 2913.04 of the Revised Code, include cable services as defined in that section.

(F) "Writing" means any computer software, document, letter, memorandum, note, paper, plate, data, film, or other thing having in or upon it any written, typewritten, or printed matter, and any token, stamp, seal, credit card, badge, trademark, label, or other symbol of value, right, privilege, license, or identification.

(G) "Forge" means to fabricate or create, in whole or in part and by any means, any spurious writing, or to make, execute, alter, complete, reproduce, or otherwise purport to authenticate any writing, when the writing in fact is not authenticated by that conduct.

(H) "Utter" means to issue, publish, transfer, use, put or send into circulation, deliver, or display.

(I) "Coin machine" means any mechanical or electronic device designed to do both of the following:

(1) Receive a coin, bill, or token made for that purpose;

(2) In return for the insertion or deposit of a coin, bill, or token, automatically dispense property, provide a service, or grant a license.

(J) "Slug" means an object that, by virtue of its size, shape, composition, or other quality, is capable of being inserted or deposited in a coin machine as an improper substitute for a genuine coin, bill, or token made for that purpose.

(K) "Theft offense" means any of the following:

(1) A violation of section 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2911.31, 2911.32, 2913.02, 2913.03, 2913.04, 2913.041, 2913.05, 2913.06, 2913.11, 2913.21, 2913.31, 2913.32, 2913.33, 2913.34, 2913.40, 2913.42, 2913.43, 2913.44, 2913.45, 2913.47, 2913.48, former section 2913.47 or 2913.48, section 2913.51, 2915.05, or 2921.41, or division (B)(2) of section 4737.04 of the Revised Code;

(2) A violation of an existing or former municipal ordinance or law of this or any other state, or of the United States, substantially equivalent to any section listed in division (K)(1) of this section or a violation of section 2913.41, 2913.81, or 2915.06 of the Revised Code as it existed prior to July 1, 1996;

(3) An offense under an existing or former municipal ordinance or law of this or any other state, or of the United States, involving robbery, burglary, breaking and entering, theft, embezzlement, wrongful conversion, forgery, counterfeiting, deceit, or fraud;

(4) A conspiracy or attempt to commit, or complicity in committing, any offense under division (K)(1), (2), or (3) of this section.

(L) "Computer services" includes, but is not limited to, the use of a computer system, computer network, computer program, data that is prepared for computer use, or data that is contained within a computer system or computer network.

(M) "Computer" means an electronic device that performs logical, arithmetic, and memory functions by the manipulation of electronic or magnetic impulses. "Computer" includes, but is not limited to, all input, output, processing, storage, computer program, or communication facilities that are connected, or related, in a computer system or network to an electronic device of that nature.

(N) "Computer system" means a computer and related devices, whether connected or unconnected, including, but not limited to, data input, output, and storage devices, data communications links, and computer programs and data that make the system capable of performing specified special purpose data processing tasks.

(O) "Computer network" means a set of related and remotely connected computers and communication facilities that includes more than one computer system that has the capability to transmit among the connected computers and communication facilities through the use of computer facilities.

(P) "Computer program" means an ordered set of data representing coded instructions or statements that, when executed by a computer, cause the computer to process data.

(Q) "Computer software" means computer programs, procedures, and other documentation associated with the operation of a computer system.

(R) "Data" means a representation of information, knowledge, facts, concepts, or instructions that are being or have been prepared in a formalized manner and that are intended for use in a computer, computer system, or computer network. For purposes of section 2913.47 of the Revised Code, "data" has the additional meaning set forth in division (A) of that section.

(S) "Cable television service" means any services provided by or through the facilities of any cable television system or other similar closed circuit coaxial cable communications system, or any microwave or similar transmission service used in connection with any cable television system or other similar closed circuit coaxial cable communications system.

(T) "Gain access" means to approach, instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system, or computer network, or any cable service or cable system both as defined in section 2913.04 of the Revised Code.

(U) "Credit card" includes, but is not limited to, a card, code, device, or other means of access to a customer's account for the purpose of obtaining money, property, labor, or services on credit, or for initiating an electronic fund transfer at a point-of-sale terminal, an automated teller machine, or a cash dispensing machine. It also includes a county procurement card issued under section 301.29 of the Revised Code.

(V) "Electronic fund transfer" has the same meaning as in 92 Stat. 3728, 15 U.S.C.A. 1693a, as amended.

(W) "Rented property" means personal property in which the right of possession and use of the property is for a short and possibly indeterminate term in return for consideration; the rentee generally controls the duration of possession of the property, within any applicable minimum or maximum term; and the amount of consideration generally is determined by the duration of possession of the property.

(X) "Telecommunication" means the origination, emission, dissemination, transmission, or reception of data, images, signals, sounds, or other intelligence or equivalence of intelligence of any nature over any communications system by any method, including, but not limited to, a fiber optic, electronic, magnetic, optical, digital, or analog method.

(Y) "Telecommunications device" means any instrument, equipment, machine, or other device that facilitates telecommunication, including, but not limited to, a computer, computer network, computer chip, computer circuit, scanner, telephone, cellular telephone, pager, personal communications device, transponder, receiver, radio, modem, or device that enables the use of a modem.

(Z) "Telecommunications service" means the providing, allowing, facilitating, or generating of any form of telecommunication through the use of a telecommunications device over a telecommunications system.

(AA) "Counterfeit telecommunications device" means a telecommunications device that, alone or with another telecommunications device, has been altered, constructed, manufactured, or programmed to acquire, intercept, receive, or otherwise facilitate the use of a telecommunications service or information service without the authority or consent of the provider of the telecommunications service or information service. "Counterfeit telecommunications device" includes, but is not limited to, a clone telephone, clone microchip, tumbler telephone, or tumbler microchip; a wireless scanning device capable of acquiring, intercepting, receiving, or otherwise facilitating the use of telecommunications service or information service without immediate detection; or a device, equipment, hardware, or software designed for, or capable of, altering or changing the electronic serial number in a wireless telephone.

(BB)

(1) "Information service" means, subject to division (BB)(2) of this section, the offering of a capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via telecommunications, including, but not limited to, electronic publishing.

(2) "Information service" does not include any use of a capability of a type described in division (BB)(1) of this section for the management, control, or operation of a telecommunications system or the management of a telecommunications service.

(CC) "Elderly person" means a person who is sixty-five years of age or older.

(DD) "Disabled adult" means a person who is eighteen years of age or older and has some impairment of body or mind that makes the person unable to work at any substantially remunerative employment that the person otherwise would be able to perform and that will, with reasonable probability, continue for a period of at least twelve months without any present indication of recovery from the impairment, or who is eighteen years of age or older and has been certified as permanently and totally disabled by an agency of this state or the United States that has the function of so classifying persons.

(EE) "Firearm" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(FF) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(GG) "Dangerous drug" has the same meaning as in section 4729.01 of the Revised Code.

(HH) "Drug abuse offense" has the same meaning as in section 2925.01 of the Revised Code.

(II)

(1) "Computer hacking" means any of the following:

(a) Gaining access or attempting to gain access to all or part of a computer, computer system, or a computer network without express or implied authorization with the intent to defraud or with intent to commit a crime;

(b) Misusing computer or network services including, but not limited to, mail transfer programs, file transfer programs, proxy servers, and web servers by performing functions not authorized by the owner of the computer, computer system, or computer network or other person authorized to give consent. As used in this division, "misuse of computer and network services" includes, but is not limited to, the unauthorized use of any of the following:

(i) Mail transfer programs to send mail to persons other than the authorized users of that computer or computer network;

(ii) File transfer program proxy services or proxy servers to access other computers, computer systems, or computer networks;

(iii) Web servers to redirect users to other web pages or web servers.

(c)

(i) Subject to division (II)(1)(c)(ii) of this section, using a group of computer programs commonly known as "port scanners" or "probes" to intentionally access any computer, computer system, or computer network without the permission of the owner of the computer, computer system, or computer network or other person authorized to give consent. The group of computer programs referred to in this division includes, but is not limited to, those computer programs that use a computer network to access a computer, computer system, or another computer network to determine any of the following: the presence or types of computers or computer systems on a network; the computer network's facilities and capabilities; the availability of computer or network services; the presence or versions of computer software including, but not limited to, operating systems, computer services, or computer contaminants; the presence of a known computer software deficiency that can be used to gain unauthorized access to a computer, computer system, or computer network; or any other information about a computer, computer system, or computer network not necessary for the normal and lawful operation of the computer initiating the access.

(ii) The group of computer programs referred to in division (II)(1)(c)(i) of this section does not include standard computer software used for the normal operation, administration, management, and test of a computer, computer system, or computer network including, but not limited to, domain name services, mail transfer services, and other operating system services, computer programs commonly called "ping," "tcpdump," and "traceroute" and other network monitoring and management computer software, and computer programs commonly known as "nslookup" and "whois" and other systems administration computer software.

(d) The intentional use of a computer, computer system, or a computer network in a manner that exceeds any right or permission granted by the owner of the computer, computer system, or computer network or other person authorized to give consent.

(2) "Computer hacking" does not include the introduction of a computer contaminant, as defined in section 2909.01 of the Revised Code, into a computer, computer system, computer program, or computer network.

(JJ) "Police dog or horse" has the same meaning as in section 2921.321 of the Revised Code.

(KK) "Anhydrous ammonia" is a compound formed by the combination of two gaseous elements, nitrogen and hydrogen, in the manner described in this division. Anhydrous ammonia is one part nitrogen to three parts hydrogen (NH3). Anhydrous ammonia by weight is fourteen parts nitrogen to three parts hydrogen, which is approximately eighty-two per cent nitrogen to eighteen per cent hydrogen.

(LL) "Assistance dog" has the same meaning as in section 955.011 of the Revised Code.

(MM) "Federally licensed firearms dealer" has the same meaning as in section 5502.63 of the Revised Code.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 02-12-2004; 09-23-2004; 11-26-2004; 04-15-2005; 05-06-2005; 06-30-2006; 03-14-2007; 2008 SB320 04-07-2009

This section is set out twice. See also § 2913.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 2913.01 - [Effective 7/1/2013] Theft and fraud general definitions.

As used in this chapter, unless the context requires that a term be given a different meaning:

(A) "Deception" means knowingly deceiving another or causing another to be deceived by any false or misleading representation, by withholding information, by preventing another from acquiring information, or by any other conduct, act, or omission that creates, confirms, or perpetuates a false impression in another, including a false impression as to law, value, state of mind, or other objective or subjective fact.

(B) "Defraud" means to knowingly obtain, by deception, some benefit for oneself or another, or to knowingly cause, by deception, some detriment to another.

(C) "Deprive" means to do any of the following:

(1) Withhold property of another permanently, or for a period that appropriates a substantial portion of its value or use, or with purpose to restore it only upon payment of a reward or other consideration;

(2) Dispose of property so as to make it unlikely that the owner will recover it;

(3) Accept, use, or appropriate money, property, or services, with purpose not to give proper consideration in return for the money, property, or services, and without reasonable justification or excuse for not giving proper consideration.

(D) "Owner" means, unless the context requires a different meaning, any person, other than the actor, who is the owner of, who has possession or control of, or who has any license or interest in property or services, even though the ownership, possession, control, license, or interest is unlawful.

(E) "Services" include labor, personal services, professional services, rental services, public utility services including wireless service as defined in division (F)(1) of section 5507.01 of the Revised Code, common carrier services, and food, drink, transportation, entertainment, and cable television services and, for purposes of section 2913.04 of the Revised Code, include cable services as defined in that section.

(F) "Writing" means any computer software, document, letter, memorandum, note, paper, plate, data, film, or other thing having in or upon it any written, typewritten, or printed matter, and any token, stamp, seal, credit card, badge, trademark, label, or other symbol of value, right, privilege, license, or identification.

(G) "Forge" means to fabricate or create, in whole or in part and by any means, any spurious writing, or to make, execute, alter, complete, reproduce, or otherwise purport to authenticate any writing, when the writing in fact is not authenticated by that conduct.

(H) "Utter" means to issue, publish, transfer, use, put or send into circulation, deliver, or display.

(I) "Coin machine" means any mechanical or electronic device designed to do both of the following:

(1) Receive a coin, bill, or token made for that purpose;

(2) In return for the insertion or deposit of a coin, bill, or token, automatically dispense property, provide a service, or grant a license.

(J) "Slug" means an object that, by virtue of its size, shape, composition, or other quality, is capable of being inserted or deposited in a coin machine as an improper substitute for a genuine coin, bill, or token made for that purpose.

(K) "Theft offense" means any of the following:

(1) A violation of section 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2911.31, 2911.32, 2913.02, 2913.03, 2913.04, 2913.041, 2913.05, 2913.06, 2913.11, 2913.21, 2913.31, 2913.32, 2913.33, 2913.34, 2913.40, 2913.42, 2913.43, 2913.44, 2913.45, 2913.47, 2913.48, former section 2913.47 or 2913.48, or section 2913.51, 2915.05, or 2921.41 of the Revised Code;

(2) A violation of an existing or former municipal ordinance or law of this or any other state, or of the United States, substantially equivalent to any section listed in division (K)(1) of this section or a violation of section 2913.41, 2913.81, or 2915.06 of the Revised Code as it existed prior to July 1, 1996;

(3) An offense under an existing or former municipal ordinance or law of this or any other state, or of the United States, involving robbery, burglary, breaking and entering, theft, embezzlement, wrongful conversion, forgery, counterfeiting, deceit, or fraud;

(4) A conspiracy or attempt to commit, or complicity in committing, any offense under division (K)(1), (2), or (3) of this section.

(L) "Computer services" includes, but is not limited to, the use of a computer system, computer network, computer program, data that is prepared for computer use, or data that is contained within a computer system or computer network.

(M) "Computer" means an electronic device that performs logical, arithmetic, and memory functions by the manipulation of electronic or magnetic impulses. "Computer" includes, but is not limited to, all input, output, processing, storage, computer program, or communication facilities that are connected, or related, in a computer system or network to an electronic device of that nature.

(N) "Computer system" means a computer and related devices, whether connected or unconnected, including, but not limited to, data input, output, and storage devices, data communications links, and computer programs and data that make the system capable of performing specified special purpose data processing tasks.

(O) "Computer network" means a set of related and remotely connected computers and communication facilities that includes more than one computer system that has the capability to transmit among the connected computers and communication facilities through the use of computer facilities.

(P) "Computer program" means an ordered set of data representing coded instructions or statements that, when executed by a computer, cause the computer to process data.

(Q) "Computer software" means computer programs, procedures, and other documentation associated with the operation of a computer system.

(R) "Data" means a representation of information, knowledge, facts, concepts, or instructions that are being or have been prepared in a formalized manner and that are intended for use in a computer, computer system, or computer network. For purposes of section 2913.47 of the Revised Code, "data" has the additional meaning set forth in division (A) of that section.

(S) "Cable television service" means any services provided by or through the facilities of any cable television system or other similar closed circuit coaxial cable communications system, or any microwave or similar transmission service used in connection with any cable television system or other similar closed circuit coaxial cable communications system.

(T) "Gain access" means to approach, instruct, communicate with, store data in, retrieve data from, or otherwise make use of any resources of a computer, computer system, or computer network, or any cable service or cable system both as defined in section 2913.04 of the Revised Code.

(U) "Credit card" includes, but is not limited to, a card, code, device, or other means of access to a customer's account for the purpose of obtaining money, property, labor, or services on credit, or for initiating an electronic fund transfer at a point-of-sale terminal, an automated teller machine, or a cash dispensing machine. It also includes a county procurement card issued under section 301.29 of the Revised Code.

(V) "Electronic fund transfer" has the same meaning as in 92 Stat. 3728, 15 U.S.C.A. 1693a, as amended.

(W) "Rented property" means personal property in which the right of possession and use of the property is for a short and possibly indeterminate term in return for consideration; the rentee generally controls the duration of possession of the property, within any applicable minimum or maximum term; and the amount of consideration generally is determined by the duration of possession of the property.

(X) "Telecommunication" means the origination, emission, dissemination, transmission, or reception of data, images, signals, sounds, or other intelligence or equivalence of intelligence of any nature over any communications system by any method, including, but not limited to, a fiber optic, electronic, magnetic, optical, digital, or analog method.

(Y) "Telecommunications device" means any instrument, equipment, machine, or other device that facilitates telecommunication, including, but not limited to, a computer, computer network, computer chip, computer circuit, scanner, telephone, cellular telephone, pager, personal communications device, transponder, receiver, radio, modem, or device that enables the use of a modem.

(Z) "Telecommunications service" means the providing, allowing, facilitating, or generating of any form of telecommunication through the use of a telecommunications device over a telecommunications system.

(AA) "Counterfeit telecommunications device" means a telecommunications device that, alone or with another telecommunications device, has been altered, constructed, manufactured, or programmed to acquire, intercept, receive, or otherwise facilitate the use of a telecommunications service or information service without the authority or consent of the provider of the telecommunications service or information service. "Counterfeit telecommunications device" includes, but is not limited to, a clone telephone, clone microchip, tumbler telephone, or tumbler microchip; a wireless scanning device capable of acquiring, intercepting, receiving, or otherwise facilitating the use of telecommunications service or information service without immediate detection; or a device, equipment, hardware, or software designed for, or capable of, altering or changing the electronic serial number in a wireless telephone.

(BB)

(1) "Information service" means, subject to division (BB)(2) of this section, the offering of a capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via telecommunications, including, but not limited to, electronic publishing.

(2) "Information service" does not include any use of a capability of a type described in division (BB)(1) of this section for the management, control, or operation of a telecommunications system or the management of a telecommunications service.

(CC) "Elderly person" means a person who is sixty-five years of age or older.

(DD) "Disabled adult" means a person who is eighteen years of age or older and has some impairment of body or mind that makes the person unable to work at any substantially remunerative employment that the person otherwise would be able to perform and that will, with reasonable probability, continue for a period of at least twelve months without any present indication of recovery from the impairment, or who is eighteen years of age or older and has been certified as permanently and totally disabled by an agency of this state or the United States that has the function of so classifying persons.

(EE) "Firearm" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(FF) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(GG) "Dangerous drug" has the same meaning as in section 4729.01 of the Revised Code.

(HH) "Drug abuse offense" has the same meaning as in section 2925.01 of the Revised Code.

(II)

(1) "Computer hacking" means any of the following:

(a) Gaining access or attempting to gain access to all or part of a computer, computer system, or a computer network without express or implied authorization with the intent to defraud or with intent to commit a crime;

(b) Misusing computer or network services including, but not limited to, mail transfer programs, file transfer programs, proxy servers, and web servers by performing functions not authorized by the owner of the computer, computer system, or computer network or other person authorized to give consent. As used in this division, "misuse of computer and network services" includes, but is not limited to, the unauthorized use of any of the following:

(i) Mail transfer programs to send mail to persons other than the authorized users of that computer or computer network;

(ii) File transfer program proxy services or proxy servers to access other computers, computer systems, or computer networks;

(iii) Web servers to redirect users to other web pages or web servers.

(c)

(i) Subject to division (II)(1)(c)(ii) of this section, using a group of computer programs commonly known as "port scanners" or "probes" to intentionally access any computer, computer system, or computer network without the permission of the owner of the computer, computer system, or computer network or other person authorized to give consent. The group of computer programs referred to in this division includes, but is not limited to, those computer programs that use a computer network to access a computer, computer system, or another computer network to determine any of the following: the presence or types of computers or computer systems on a network; the computer network's facilities and capabilities; the availability of computer or network services; the presence or versions of computer software including, but not limited to, operating systems, computer services, or computer contaminants; the presence of a known computer software deficiency that can be used to gain unauthorized access to a computer, computer system, or computer network; or any other information about a computer, computer system, or computer network not necessary for the normal and lawful operation of the computer initiating the access.

(ii) The group of computer programs referred to in division (II)(1)(c)(i) of this section does not include standard computer software used for the normal operation, administration, management, and test of a computer, computer system, or computer network including, but not limited to, domain name services, mail transfer services, and other operating system services, computer programs commonly called "ping," "tcpdump," and "traceroute" and other network monitoring and management computer software, and computer programs commonly known as "nslookup" and "whois" and other systems administration computer software.

(d) The intentional use of a computer, computer system, or a computer network in a manner that exceeds any right or permission granted by the owner of the computer, computer system, or computer network or other person authorized to give consent.

(2) "Computer hacking" does not include the introduction of a computer contaminant, as defined in section 2909.01 of the Revised Code, into a computer, computer system, computer program, or computer network.

(JJ) "Police dog or horse" has the same meaning as in section 2921.321 of the Revised Code.

(KK) "Anhydrous ammonia" is a compound formed by the combination of two gaseous elements, nitrogen and hydrogen, in the manner described in this division. Anhydrous ammonia is one part nitrogen to three parts hydrogen (NH3). Anhydrous ammonia by weight is fourteen parts nitrogen to three parts hydrogen, which is approximately eighty-two per cent nitrogen to eighteen per cent hydrogen.

(LL) "Assistance dog" has the same meaning as in section 955.011 of the Revised Code.

(MM) "Federally licensed firearms dealer" has the same meaning as in section 5502.63 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 02-12-2004; 09-23-2004; 11-26-2004; 04-15-2005; 05-06-2005; 06-30-2006; 03-14-2007; 2008 SB320 04-07-2009

This section is set out twice. See also § 2913.01, effective until 7/1/2013.



Section 2913.02 - [Effective Until 7/1/2013] Theft.

(A) No person, with purpose to deprive the owner of property or services, shall knowingly obtain or exert control over either the property or services in any of the following ways:

(1) Without the consent of the owner or person authorized to give consent;

(2) Beyond the scope of the express or implied consent of the owner or person authorized to give consent;

(3) By deception;

(4) By threat;

(5) By intimidation.

(B)

(1) Whoever violates this section is guilty of theft.

(2) Except as otherwise provided in this division or division (B)(3), (4), (5), (6), (7), or (8) of this section, a violation of this section is petty theft, a misdemeanor of the first degree. If the value of the property or services stolen is one thousand dollars or more and is less than seven thousand five hundred dollars or if the property stolen is any of the property listed in section 2913.71 of the Revised Code, a violation of this section is theft, a felony of the fifth degree. If the value of the property or services stolen is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a violation of this section is grand theft, a felony of the fourth degree. If the value of the property or services stolen is one hundred fifty thousand dollars or more and is less than seven hundred fifty thousand dollars, a violation of this section is aggravated theft, a felony of the third degree. If the value of the property or services is seven hundred fifty thousand dollars or more and is less than one million five hundred thousand dollars, a violation of this section is aggravated theft, a felony of the second degree. If the value of the property or services stolen is one million five hundred thousand dollars or more, a violation of this section is aggravated theft of one million five hundred thousand dollars or more, a felony of the first degree.

(3) Except as otherwise provided in division (B)(4), (5), (6), (7), or (8) of this section, if the victim of the offense is an elderly person or disabled adult, a violation of this section is theft from an elderly person or disabled adult, and division (B)(3) of this section applies. Except as otherwise provided in this division, theft from an elderly person or disabled adult is a felony of the fifth degree. If the value of the property or services stolen is one thousand dollars or more and is less than seven thousand five hundred dollars, theft from an elderly person or disabled adult is a felony of the fourth degree. If the value of the property or services stolen is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, theft from an elderly person or disabled adult is a felony of the third degree. If the value of the property or services stolen is thirty-seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, theft from an elderly person or disabled adult is a felony of the second degree. If the value of the property or services stolen is one hundred fifty thousand dollars or more, theft from an elderly person or disabled adult is a felony of the first degree.

(4) If the property stolen is a firearm or dangerous ordnance, a violation of this section is grand theft. Except as otherwise provided in this division, grand theft when the property stolen is a firearm or dangerous ordnance is a felony of the third degree, and there is a presumption in favor of the court imposing a prison term for the offense. If the firearm or dangerous ordnance was stolen from a federally licensed firearms dealer, grand theft when the property stolen is a firearm or dangerous ordnance is a felony of the first degree. The offender shall serve a prison term imposed for grand theft when the property stolen is a firearm or dangerous ordnance consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(5) If the property stolen is a motor vehicle, a violation of this section is grand theft of a motor vehicle, a felony of the fourth degree.

(6) If the property stolen is any dangerous drug, a violation of this section is theft of drugs, a felony of the fourth degree, or, if the offender previously has been convicted of a felony drug abuse offense, a felony of the third degree.

(7) If the property stolen is a police dog or horse or an assistance dog and the offender knows or should know that the property stolen is a police dog or horse or an assistance dog, a violation of this section is theft of a police dog or horse or an assistance dog, a felony of the third degree.

(8) If the property stolen is anhydrous ammonia, a violation of this section is theft of anhydrous ammonia, a felony of the third degree.

(9) In addition to the penalties described in division (B)(2) of this section, if the offender committed the violation by causing a motor vehicle to leave the premises of an establishment at which gasoline is offered for retail sale without the offender making full payment for gasoline that was dispensed into the fuel tank of the motor vehicle or into another container, the court may do one of the following:

(a) Unless division (B)(9)(b) of this section applies, suspend for not more than six months the offender's driver's license, probationary driver's license, commercial driver's license, temporary instruction permit, or nonresident operating privilege;

(b) If the offender's driver's license, probationary driver's license, commercial driver's license, temporary instruction permit, or nonresident operating privilege has previously been suspended pursuant to division (B)(9)(a) of this section, impose a class seven suspension of the offender's license, permit, or privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code, provided that the suspension shall be for at least six months.

(c) The court, in lieu of suspending the offender's driver's or commercial driver's license, probationary driver's license, temporary instruction permit, or nonresident operating privilege pursuant to division (B)(9)(a) or (b) of this section, instead may require the offender to perform community service for a number of hours determined by the court.

(10) In addition to the penalties described in division (B)(2) of this section, if the offender committed the violation by stealing rented property or rental services, the court may order that the offender make restitution pursuant to section 2929.18 or 2929.28 of the Revised Code. Restitution may include, but is not limited to, the cost of repairing or replacing the stolen property, or the cost of repairing the stolen property and any loss of revenue resulting from deprivation of the property due to theft of rental services that is less than or equal to the actual value of the property at the time it was rented. Evidence of intent to commit theft of rented property or rental services shall be determined pursuant to the provisions of section 2913.72 of the Revised Code.

(C) The sentencing court that suspends an offender's license, permit, or nonresident operating privilege under division (B)(9) of this section may grant the offender limited driving privileges during the period of the suspension in accordance with Chapter 4510. of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-08-2004; 11-26-2004; 06-30-2006; 03-14-2007; 2008 SB320 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4

This section is set out twice. See also § 2913.02, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 2913.02 - [Effective 7/1/2013] Theft.

(A) No person, with purpose to deprive the owner of property or services, shall knowingly obtain or exert control over either the property or services in any of the following ways:

(1) Without the consent of the owner or person authorized to give consent;

(2) Beyond the scope of the express or implied consent of the owner or person authorized to give consent;

(3) By deception;

(4) By threat;

(5) By intimidation.

(B)

(1) Whoever violates this section is guilty of theft.

(2) Except as otherwise provided in this division or division (B)(3), (4), (5), (6), (7), (8), or (9) of this section, a violation of this section is petty theft, a misdemeanor of the first degree. If the value of the property or services stolen is one thousand dollars or more and is less than seven thousand five hundred dollars or if the property stolen is any of the property listed in section 2913.71 of the Revised Code, a violation of this section is theft, a felony of the fifth degree. If the value of the property or services stolen is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a violation of this section is grand theft, a felony of the fourth degree. If the value of the property or services stolen is one hundred fifty thousand dollars or more and is less than seven hundred fifty thousand dollars, a violation of this section is aggravated theft, a felony of the third degree. If the value of the property or services is seven hundred fifty thousand dollars or more and is less than one million five hundred thousand dollars, a violation of this section is aggravated theft, a felony of the second degree. If the value of the property or services stolen is one million five hundred thousand dollars or more, a violation of this section is aggravated theft of one million five hundred thousand dollars or more, a felony of the first degree.

(3) Except as otherwise provided in division (B)(4), (5), (6), (7), (8), or (9) of this section, if the victim of the offense is an elderly person or disabled adult, a violation of this section is theft from an elderly person or disabled adult, and division (B)(3) of this section applies. Except as otherwise provided in this division, theft from an elderly person or disabled adult is a felony of the fifth degree. If the value of the property or services stolen is one thousand dollars or more and is less than seven thousand five hundred dollars, theft from an elderly person or disabled adult is a felony of the fourth degree. If the value of the property or services stolen is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, theft from an elderly person or disabled adult is a felony of the third degree. If the value of the property or services stolen is thirty-seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, theft from an elderly person or disabled adult is a felony of the second degree. If the value of the property or services stolen is one hundred fifty thousand dollars or more, theft from an elderly person or disabled adult is a felony of the first degree.

(4) If the property stolen is a firearm or dangerous ordnance, a violation of this section is grand theft. Except as otherwise provided in this division, grand theft when the property stolen is a firearm or dangerous ordnance is a felony of the third degree, and there is a presumption in favor of the court imposing a prison term for the offense. If the firearm or dangerous ordnance was stolen from a federally licensed firearms dealer, grand theft when the property stolen is a firearm or dangerous ordnance is a felony of the first degree. The offender shall serve a prison term imposed for grand theft when the property stolen is a firearm or dangerous ordnance consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(5) If the property stolen is a motor vehicle, a violation of this section is grand theft of a motor vehicle, a felony of the fourth degree.

(6) If the property stolen is any dangerous drug, a violation of this section is theft of drugs, a felony of the fourth degree, or, if the offender previously has been convicted of a felony drug abuse offense, a felony of the third degree.

(7) If the property stolen is a police dog or horse or an assistance dog and the offender knows or should know that the property stolen is a police dog or horse or an assistance dog, a violation of this section is theft of a police dog or horse or an assistance dog, a felony of the third degree.

(8) If the property stolen is anhydrous ammonia, a violation of this section is theft of anhydrous ammonia, a felony of the third degree.

(9) Except as provided in division (B)(2) of this section with respect to property with a value of seven thousand five hundred dollars or more and division (B)(3) of this section with respect to property with a value of one thousand dollars or more, if the property stolen is a special purpose article as defined in section 4737.04 of the Revised Code or is a bulk merchandise container as defined in section 4737.012 of the Revised Code, a violation of this section is theft of a special purpose article or articles or theft of a bulk merchandise container or containers, a felony of the fifth degree.

(10) In addition to the penalties described in division (B)(2) of this section, if the offender committed the violation by causing a motor vehicle to leave the premises of an establishment at which gasoline is offered for retail sale without the offender making full payment for gasoline that was dispensed into the fuel tank of the motor vehicle or into another container, the court may do one of the following:

(a) Unless division (B) (10)(b) of this section applies, suspend for not more than six months the offender's driver's license, probationary driver's license, commercial driver's license, temporary instruction permit, or nonresident operating privilege;

(b) If the offender's driver's license, probationary driver's license, commercial driver's license, temporary instruction permit, or nonresident operating privilege has previously been suspended pursuant to division (B) (10)(a) of this section, impose a class seven suspension of the offender's license, permit, or privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code, provided that the suspension shall be for at least six months.

(c) The court, in lieu of suspending the offender's driver's or commercial driver's license, probationary driver's license, temporary instruction permit, or nonresident operating privilege pursuant to division (B) (10)(a) or (b) of this section, instead may require the offender to perform community service for a number of hours determined by the court.

(11) In addition to the penalties described in division (B)(2) of this section, if the offender committed the violation by stealing rented property or rental services, the court may order that the offender make restitution pursuant to section 2929.18 or 2929.28 of the Revised Code. Restitution may include, but is not limited to, the cost of repairing or replacing the stolen property, or the cost of repairing the stolen property and any loss of revenue resulting from deprivation of the property due to theft of rental services that is less than or equal to the actual value of the property at the time it was rented. Evidence of intent to commit theft of rented property or rental services shall be determined pursuant to the provisions of section 2913.72 of the Revised Code.

(C) The sentencing court that suspends an offender's license, permit, or nonresident operating privilege under division (B) (10) of this section may grant the offender limited driving privileges during the period of the suspension in accordance with Chapter 4510. of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-08-2004; 11-26-2004; 06-30-2006; 03-14-2007; 2008 SB320 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4

This section is set out twice. See also § 2913.02, effective until 7/1/2013.



Section 2913.03 - Unauthorized use of a vehicle.

(A) No person shall knowingly use or operate an aircraft, motor vehicle, motorcycle, motorboat, or other motor-propelled vehicle without the consent of the owner or person authorized to give consent.

(B) No person shall knowingly use or operate an aircraft, motor vehicle, motorboat, or other motor-propelled vehicle without the consent of the owner or person authorized to give consent, and either remove it from this state or keep possession of it for more than forty-eight hours.

(C) The following are affirmative defenses to a charge under this section:

(1) At the time of the alleged offense, the actor, though mistaken, reasonably believed that the actor was authorized to use or operate the property.

(2) At the time of the alleged offense, the actor reasonably believed that the owner or person empowered to give consent would authorize the actor to use or operate the property.

(D)

(1) Whoever violates this section is guilty of unauthorized use of a vehicle.

(2) Except as otherwise provided in division (D)(4) of this section, a violation of division (A) of this section is a misdemeanor of the first degree.

(3) Except as otherwise provided in division (D)(4) of this section, a violation of division (B) of this section is a felony of the fifth degree.

(4) If the victim of the offense is an elderly person or disabled adult and if the victim incurs a loss as a result of the violation, a violation of division (A) or (B) of this section is whichever of the following is applicable:

(a) Except as otherwise provided in division (D)(4)(b), (c), or (d) of this section, a felony of the fifth degree;

(b) If the loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fourth degree;

(c) If the loss to the victim is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, a felony of the third degree;

(d) If the loss to the victim is thirty-seven thousand five hundred dollars or more, a felony of the second degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-10-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.04 - Unauthorized use of property - computer, cable, or telecommunication property.

(A) No person shall knowingly use or operate the property of another without the consent of the owner or person authorized to give consent.

(B) No person, in any manner and by any means, including, but not limited to, computer hacking, shall knowingly gain access to, attempt to gain access to, or cause access to be gained to any computer, computer system, computer network, cable service, cable system, telecommunications device, telecommunications service, or information service without the consent of, or beyond the scope of the express or implied consent of, the owner of the computer, computer system, computer network, cable service, cable system, telecommunications device, telecommunications service, or information service or other person authorized to give consent.

(C) No person shall knowingly gain access to, attempt to gain access to, cause access to be granted to, or disseminate information gained from access to the law enforcement automated database system created pursuant to section 5503.10 of the Revised Code without the consent of, or beyond the scope of the express or implied consent of, the chair of the law enforcement automated data system steering committee.

(D) No person shall knowingly gain access to, attempt to gain access to, cause access to be granted to, or disseminate information gained from access to the Ohio law enforcement gateway established and operated pursuant to division (C)(1) of section 109.57 of the Revised Code without the consent of, or beyond the scope of the express or implied consent of, the superintendent of the bureau of criminal identification and investigation.

(E) The affirmative defenses contained in division (C) of section 2913.03 of the Revised Code are affirmative defenses to a charge under this section.

(F)

(1) Whoever violates division (A) of this section is guilty of unauthorized use of property.

(2) Except as otherwise provided in division (F)(3) or (4) of this section, unauthorized use of property is a misdemeanor of the fourth degree.

(3) Except as otherwise provided in division (F)(4) of this section, if unauthorized use of property is committed for the purpose of devising or executing a scheme to defraud or to obtain property or services, unauthorized use of property is whichever of the following is applicable:

(a) Except as otherwise provided in division (F)(3)(b), (c), or (d) of this section, a misdemeanor of the first degree.

(b) If the value of the property or services or the loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fifth degree.

(c) If the value of the property or services or the loss to the victim is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a felony of the fourth degree.

(d) If the value of the property or services or the loss to the victim is one hundred fifty thousand dollars or more, a felony of the third degree.

(4) If the victim of the offense is an elderly person or disabled adult, unauthorized use of property is whichever of the following is applicable:

(a) Except as otherwise provided in division (F)(4)(b), (c), or (d) of this section, a felony of the fifth degree;

(b) If the value of the property or services or loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fourth degree;

(c) If the value of the property or services or loss to the victim is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, a felony of the third degree;

(d) If the value of the property or services or loss to the victim is thirty-seven thousand five hundred dollars or more, a felony of the second degree.

(G)

(1) Whoever violates division (B) of this section is guilty of unauthorized use of computer, cable, or telecommunication property, and shall be punished as provided in division (G)(2), (3), or (4) of this section.

(2) Except as otherwise provided in division (G)(3) or (4) of this section, unauthorized use of computer, cable, or telecommunication property is a felony of the fifth degree.

(3) Except as otherwise provided in division (G)(4) of this section, if unauthorized use of computer, cable, or telecommunication property is committed for the purpose of devising or executing a scheme to defraud or to obtain property or services, for obtaining money, property, or services by false or fraudulent pretenses, or for committing any other criminal offense, unauthorized use of computer, cable, or telecommunication property is whichever of the following is applicable:

(a) Except as otherwise provided in division (G)(3)(b) of this section, if the value of the property or services involved or the loss to the victim is seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, a felony of the fourth degree;

(b) If the value of the property or services involved or the loss to the victim is one hundred fifty thousand dollars or more, a felony of the third degree.

(4) If the victim of the offense is an elderly person or disabled adult, unauthorized use of computer, cable, or telecommunication property is whichever of the following is applicable:

(a) Except as otherwise provided in division (G)(4)(b), (c), or (d) of this section, a felony of the fifth degree;

(b) If the value of the property or services or loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fourth degree;

(c) If the value of the property or services or loss to the victim is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, a felony of the third degree;

(d) If the value of the property or services or loss to the victim is thirty-seven thousand five hundred dollars or more, a felony of the second degree.

(H) Whoever violates division (C) of this section is guilty of unauthorized use of the law enforcement automated database system, a felony of the fifth degree.

(I) Whoever violates division (D) of this section is guilty of unauthorized use of the Ohio law enforcement gateway, a felony of the fifth degree.

(J) As used in this section:

(1) "Cable operator" means any person or group of persons that does either of the following:

(a) Provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in that cable system;

(b) Otherwise controls or is responsible for, through any arrangement, the management and operation of a cable system.

(2) "Cable service" means any of the following:

(a) The one-way transmission to subscribers of video programming or of information that a cable operator makes available to all subscribers generally;

(b) Subscriber interaction, if any, that is required for the selection or use of video programming or of information that a cable operator makes available to all subscribers generally, both as described in division (J)(2)(a) of this section;

(c) Any cable television service.

(3) "Cable system" means any facility, consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service that includes video programming and that is provided to multiple subscribers within a community. "Cable system" does not include any of the following:

(a) Any facility that serves only to retransmit the television signals of one or more television broadcast stations;

(b) Any facility that serves subscribers without using any public right-of-way;

(c) Any facility of a common carrier that, under 47 U.S.C.A. 522(7)(c), is excluded from the term "cable system" as defined in 47 U.S.C.A. 522(7);

(d) Any open video system that complies with 47 U.S.C.A. 573;

(e) Any facility of any electric utility used solely for operating its electric utility system.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 04-08-2004; 09-23-2004

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.041 - Possession or sale of unauthorized cable television device.

(A) No person shall knowingly possess any device, including any instrument, apparatus, computer chip, equipment, decoder, descrambler, converter, software, or other device specially adapted, modified, or remanufactured for gaining access to cable television service, without securing authorization from or paying the required compensation to the owner or operator of the system that provides the cable television service.

(B) No person shall knowingly sell, distribute, or manufacture any device, including any instrument, apparatus, computer chip, equipment, decoder, descrambler, converter, software, or other device specially adapted, modified, or remanufactured for gaining access to cable television service, without securing authorization from or paying the required compensation to the owner or operator of the system that provides the cable television service.

(C) Whoever violates division (A) of this section is guilty of possession of an unauthorized device, a felony of the fifth degree. Whoever violates division (B) of this section is guilty of sale of an unauthorized device, a felony of the fourth degree.

(D) A person commits a separate violation of this section with regard to each device that is sold, distributed, manufactured, or possessed in violation of division (A) or (B) of this section.

Effective Date: 07-01-1996



Section 2913.05 - Telecommunications fraud.

(A) No person, having devised a scheme to defraud, shall knowingly disseminate, transmit, or cause to be disseminated or transmitted by means of a wire, radio, satellite, telecommunication, telecommunications device, or telecommunications service any writing, data, sign, signal, picture, sound, or image with purpose to execute or otherwise further the scheme to defraud.

(B) If an offender commits a violation of division (A) of this section and the violation occurs as part of a course of conduct involving other violations of division (A) of this section or violations of, attempts to violate, conspiracies to violate, or complicity in violations of section 2913.02, 2913.04, 2913.11, 2913.21, 2913.31, 2913.42, 2913.43, or 2921.13 of the Revised Code, the court, in determining the degree of the offense pursuant to division (C) of this section, may aggregate the value of the benefit obtained by the offender or of the detriment to the victim of the fraud in the violations involved in that course of conduct. The course of conduct may involve one victim or more than one victim.

(C) Whoever violates this section is guilty of telecommunications fraud. Except as otherwise provided in this division, telecommunications fraud is a felony of the fifth degree. If the value of the benefit obtained by the offender or of the detriment to the victim of the fraud is one thousand dollars or more but less than seven thousand five hundred dollars, telecommunications fraud is a felony of the fourth degree. If the value of the benefit obtained by the offender or of the detriment to the victim of the fraud is seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, telecommunications fraud is a felony of the third degree. If the value of the benefit obtained by the offender or of the detriment to the victims of the fraud is one hundred fifty thousand dollars or more but less than one million dollars, telecommunications fraud is a felony of the second degree. If the value of the benefit obtained by the offender or of the detriment to the victims of the fraud is one million dollars or more, telecommunications fraud is a felony of the first degree.

Amended by 129th General AssemblyFile No.88,SB 223, §1, eff. 6/8/2012.

Effective Date: 03-30-1999



Section 2913.06 - Unlawful use of telecommunications device.

(A) No person shall knowingly manufacture, possess, deliver, offer to deliver, or advertise a counterfeit telecommunications device with purpose to use it criminally.

(B) No person shall knowingly manufacture, possess, deliver, offer to deliver, or advertise a counterfeit telecommunications device with purpose to use that device or to allow that device to be used, or knowing or having reason to know that another person may use that device, to do any of the following:

(1) Obtain or attempt to obtain telecommunications service or information service with purpose to avoid a lawful charge for that service or aid or cause another person to obtain or attempt to obtain telecommunications service or information service with purpose to avoid a lawful charge for that service;

(2) Conceal the existence, place of origin, or destination of a telecommunications service or information service.

(C) Whoever violates this section is guilty of unlawful use of a telecommunications device, a felony of the fifth degree.

(D) This section does not prohibit or restrict a person who holds an amateur service license issued by the federal communications commission from possessing a radio receiver or transceiver that is intended primarily or exclusively for use in the amateur radio service and is used for lawful purposes.

(E) This section does not preclude a person from disputing charges imposed for telecommunications service or information service by the provider of that service.

Effective Date: 03-30-1999



Section 2913.07 - Motion picture piracy.

(A) As used in this section:

(1) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology existing on, or developed after, the effective date of this section.

(2) "Facility" includes all retail establishments and movie theaters.

(B) No person, without the written consent of the owner or lessee of the facility and of the licensor of the motion picture, shall knowingly operate an audiovisual recording function of a device in a facility in which a motion picture is being shown.

(C) Whoever violates division (B) of this section is guilty of motion picture piracy, a misdemeanor of the first degree on the first offense and a felony of the fifth degree on each subsequent offense.

(D) This section does not prohibit or restrict a lawfully authorized investigative, law enforcement, protective, or intelligence gathering employee or agent of the government of this state or a political subdivision of this state, or of the federal government, when acting in an official capacity, from operating an audiovisual recording function of a device in any facility in which a motion picture is being shown.

(E) Division (B) of this section does not limit or affect the application of any other prohibition in the Revised Code. Any act that is a violation of both division (B) of this section and another provision of the Revised Code may be prosecuted under this section, under the other provision of the Revised Code, or under both this section and the other provision of the Revised Code.

Effective Date: 12-23-2003



Section 2913.08 to 2913.10 - [Repealed].

Effective Date: 01-01-1974



Section 2913.11 - Passing bad checks.

(A) As used in this section:

(1) "Check" includes any form of debit from a demand deposit account, including, but not limited to any of the following:

(a) A check, bill of exchange, draft, order of withdrawal, or similar negotiable or non-negotiable instrument;

(b) An electronic check, electronic transaction, debit card transaction, check card transaction, substitute check, web check, or any form of automated clearing house transaction.

(2) "Issue a check" means causing any form of debit from a demand deposit account.

(B) No person, with purpose to defraud, shall issue or transfer or cause to be issued or transferred a check or other negotiable instrument, knowing that it will be dishonored or knowing that a person has ordered or will order stop payment on the check or other negotiable instrument.

(C) For purposes of this section, a person who issues or transfers a check or other negotiable instrument is presumed to know that it will be dishonored if either of the following occurs:

(1) The drawer had no account with the drawee at the time of issue or the stated date, whichever is later;

(2) The check or other negotiable instrument was properly refused payment for insufficient funds upon presentment within thirty days after issue or the stated date, whichever is later, and the liability of the drawer, indorser, or any party who may be liable thereon is not discharged by payment or satisfaction within ten days after receiving notice of dishonor.

(D) For purposes of this section, a person who issues or transfers a check, bill of exchange, or other draft is presumed to have the purpose to defraud if the drawer fails to comply with section 1349.16 of the Revised Code by doing any of the following when opening a checking account intended for personal, family, or household purposes at a financial institution:

(1) Falsely stating that the drawer has not been issued a valid driver's or commercial driver's license or identification card issued under section 4507.50 of the Revised Code;

(2) Furnishing such license or card, or another identification document that contains false information;

(3) Making a false statement with respect to the drawer's current address or any additional relevant information reasonably required by the financial institution.

(E) In determining the value of the payment for purposes of division (F) of this section, the court may aggregate all checks and other negotiable instruments that the offender issued or transferred or caused to be issued or transferred in violation of division (A) of this section within a period of one hundred eighty consecutive days.

(F) Whoever violates this section is guilty of passing bad checks. Except as otherwise provided in this division, passing bad checks is a misdemeanor of the first degree. If the check or checks or other negotiable instrument or instruments are issued or transferred to a single vendor or single other person for the payment of one thousand dollars or more but less than seven thousand five hundred dollars or if the check or checks or other negotiable instrument or instruments are issued or transferred to multiple vendors or persons for the payment of one thousand five hundred dollars or more but less than seven thousand five hundred dollars, passing bad checks is a felony of the fifth degree. If the check or checks or other negotiable instrument or instruments are for the payment of seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, passing bad checks is a felony of the fourth degree. If the check or checks or other negotiable instrument or instruments are for the payment of one hundred fifty thousand dollars or more, passing bad checks is a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996; 05-18-2005

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.12 to 2913.17 - [Repealed].

Effective Date: 01-01-1974



Section 2913.21 - Misuse of credit cards.

(A) No person shall do any of the following:

(1) Practice deception for the purpose of procuring the issuance of a credit card, when a credit card is issued in actual reliance thereon;

(2) Knowingly buy or sell a credit card from or to a person other than the issuer.

(B) No person, with purpose to defraud, shall do any of the following:

(1) Obtain control over a credit card as security for a debt;

(2) Obtain property or services by the use of a credit card, in one or more transactions, knowing or having reasonable cause to believe that the card has expired or been revoked, or was obtained, is retained, or is being used in violation of law;

(3) Furnish property or services upon presentation of a credit card, knowing that the card is being used in violation of law;

(4) Represent or cause to be represented to the issuer of a credit card that property or services have been furnished, knowing that the representation is false.

(C) No person, with purpose to violate this section, shall receive, possess, control, or dispose of a credit card.

(D)

(1) Whoever violates this section is guilty of misuse of credit cards.

(2) Except as otherwise provided in division (D)(4) of this section, a violation of division (A), (B)(1), or (C) of this section is a misdemeanor of the first degree.

(3) Except as otherwise provided in this division or division (D)(4) of this section, a violation of division (B)(2), (3), or (4) of this section is a misdemeanor of the first degree. If the cumulative retail value of the property and services involved in one or more violations of division (B)(2), (3), or (4) of this section, which violations involve one or more credit card accounts and occur within a period of ninety consecutive days commencing on the date of the first violation, is one thousand dollars or more and is less than seven thousand five hundred dollars, misuse of credit cards in violation of any of those divisions is a felony of the fifth degree. If the cumulative retail value of the property and services involved in one or more violations of division (B)(2), (3), or (4) of this section, which violations involve one or more credit card accounts and occur within a period of ninety consecutive days commencing on the date of the first violation, is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, misuse of credit cards in violation of any of those divisions is a felony of the fourth degree. If the cumulative retail value of the property and services involved in one or more violations of division (B)(2), (3), or (4) of this section, which violations involve one or more credit card accounts and occur within a period of ninety consecutive days commencing on the date of the first violation, is one hundred fifty thousand dollars or more, misuse of credit cards in violation of any of those divisions is a felony of the third degree.

(4) If the victim of the offense is an elderly person or disabled adult, and if the offense involves a violation of division (B)(1) or (2) of this section, division (D)(4) of this section applies. Except as otherwise provided in division (D)(4) of this section, a violation of division (B)(1) or (2) of this section is a felony of the fifth degree. If the debt for which the card is held as security or the cumulative retail value of the property or services involved in the violation is one thousand dollars or more and is less than seven thousand five hundred dollars, a violation of either of those divisions is a felony of the fourth degree. If the debt for which the card is held as security or the cumulative retail value of the property or services involved in the violation is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, a violation of either of those divisions is a felony of the third degree. If the debt for which the card is held as security or the cumulative retail value of the property or services involved in the violation is thirty-seven thousand five hundred dollars or more, a violation of either of those divisions is a felony of the second degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-10-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.31 - Forgery - Forging identification cards or selling or distributing forged identification cards.

(A) No person, with purpose to defraud, or knowing that the person is facilitating a fraud, shall do any of the following:

(1) Forge any writing of another without the other person's authority;

(2) Forge any writing so that it purports to be genuine when it actually is spurious, or to be the act of another who did not authorize that act, or to have been executed at a time or place or with terms different from what in fact was the case, or to be a copy of an original when no such original existed;

(3) Utter, or possess with purpose to utter, any writing that the person knows to have been forged.

(B) No person shall knowingly do either of the following:

(1) Forge an identification card;

(2) Sell or otherwise distribute a card that purports to be an identification card, knowing it to have been forged.

As used in this division, "identification card" means a card that includes personal information or characteristics of an individual, a purpose of which is to establish the identity of the bearer described on the card, whether the words "identity," "identification," "identification card," or other similar words appear on the card.

(C)

(1)

(a) Whoever violates division (A) of this section is guilty of forgery.

(b) Except as otherwise provided in this division or division (C)(1)(c) of this section, forgery is a felony of the fifth degree. If property or services are involved in the offense or the victim suffers a loss, forgery is one of the following:

(i) If the value of the property or services or the loss to the victim is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a felony of the fourth degree;

(ii) If the value of the property or services or the loss to the victim is one hundred fifty thousand dollars or more, a felony of the third degree.

(c) If the victim of the offense is an elderly person or disabled adult, division (C)(1)(c) of this section applies to the forgery. Except as otherwise provided in division (C)(1)(c) of this section, forgery is a felony of the fifth degree. If property or services are involved in the offense or if the victim suffers a loss, forgery is one of the following:

(i) If the value of the property or services or the loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fourth degree;

(ii) If the value of the property or services or the loss to the victim is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, a felony of the third degree;

(iii) If the value of the property or services or the loss to the victim is thirty-seven thousand five hundred dollars or more, a felony of the second degree.

(2) Whoever violates division (B) of this section is guilty of forging identification cards or selling or distributing forged identification cards. Except as otherwise provided in this division, forging identification cards or selling or distributing forged identification cards is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of division (B) of this section, forging identification cards or selling or distributing forged identification cards is a misdemeanor of the first degree and, in addition, the court shall impose upon the offender a fine of not less than two hundred fifty dollars.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-10-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.32 - Criminal simulation.

(A) No person, with purpose to defraud, or knowing that the person is facilitating a fraud, shall do any of the following:

(1) Make or alter any object so that it appears to have value because of antiquity, rarity, curiosity, source, or authorship, which it does not in fact possess;

(2) Practice deception in making, retouching, editing, or reproducing any photograph, movie film, video tape, phonograph record, or recording tape;

(3) Falsely or fraudulently make, simulate, forge, alter, or counterfeit any wrapper, label, stamp, cork, or cap prescribed by the liquor control commission under Chapters 4301. and 4303. of the Revised Code, falsely or fraudulently cause to be made, simulated, forged, altered, or counterfeited any wrapper, label, stamp, cork, or cap prescribed by the liquor control commission under Chapters 4301. and 4303. of the Revised Code, or use more than once any wrapper, label, stamp, cork, or cap prescribed by the liquor control commission under Chapters 4301. and 4303. of the Revised Code.

(4) Utter, or possess with purpose to utter, any object that the person knows to have been simulated as provided in division (A)(1), (2), or (3) of this section.

(B) Whoever violates this section is guilty of criminal simulation. Except as otherwise provided in this division, criminal simulation is a misdemeanor of the first degree. If the loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, criminal simulation is a felony of the fifth degree. If the loss to the victim is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, criminal simulation is a felony of the fourth degree. If the loss to the victim is one hundred fifty thousand dollars or more, criminal simulation is a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.33 - Making or using slugs.

(A) No person shall do any of the following:

(1) Insert or deposit a slug in a coin machine, with purpose to defraud;

(2) Make, possess, or dispose of a slug, with purpose of enabling another to defraud by inserting or depositing it in a coin machine.

(B) Whoever violates this section is guilty of making or using slugs, a misdemeanor of the second degree.

Effective Date: 01-01-1974



Section 2913.34 - Trademark counterfeiting.

(A) No person shall knowingly do any of the following:

(1) Attach, affix, or otherwise use a counterfeit mark in connection with the manufacture of goods or services, whether or not the goods or services are intended for sale or resale;

(2) Possess, sell, or offer for sale tools, machines, instruments, materials, articles, or other items of personal property with the knowledge that they are designed for the production or reproduction of counterfeit marks;

(3) Purchase or otherwise acquire goods, and keep or otherwise have the goods in the person's possession, with the knowledge that a counterfeit mark is attached to, affixed to, or otherwise used in connection with the goods and with the intent to sell or otherwise dispose of the goods;

(4) Sell, offer for sale, or otherwise dispose of goods with the knowledge that a counterfeit mark is attached to, affixed to, or otherwise used in connection with the goods;

(5) Sell, offer for sale, or otherwise provide services with the knowledge that a counterfeit mark is used in connection with that sale, offer for sale, or other provision of the services.

(B)

(1) Whoever violates this section is guilty of trademark counterfeiting.

(2) Except as otherwise provided in this division, a violation of division (A)(1) of this section is a felony of the fifth degree. Except as otherwise provided in this division, if the cumulative sales price of the goods or services to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is five thousand dollars or more but less than one hundred thousand dollars or if the number of units of goods to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is more than one hundred units but less than one thousand units, a violation of division (A)(1) of this section is a felony of the fourth degree. If the cumulative sales price of the goods or services to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is one hundred thousand dollars or more or if the number of units of goods to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is one thousand units or more, a violation of division (A)(1) of this section is a felony of the third degree.

(3) Except as otherwise provided in this division, a violation of division (A)(2) of this section is a misdemeanor of the first degree. If the circumstances of the violation indicate that the tools, machines, instruments, materials, articles, or other items of personal property involved in the violation were intended for use in the commission of a felony, a violation of division (A)(2) of this section is a felony of the fifth degree.

(4) Except as otherwise provided in this division, a violation of division (A)(3), (4), or (5) of this section is a misdemeanor of the first degree. Except as otherwise provided in this division, if the cumulative sales price of the goods or services to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is one thousand dollars or more but less than seven thousand five hundred dollars, a violation of division (A)(3), (4), or (5) of this section is a felony of the fifth degree. Except as otherwise provided in this division, if the cumulative sales price of the goods or services to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars or if the number of units of goods to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is more than one hundred units but less than one thousand units, a violation of division (A)(3), (4), or (5) of this section is a felony of the fourth degree. If the cumulative sales price of the goods or services to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is one hundred fifty thousand dollars or more or if the number of units of goods to which or in connection with which the counterfeit mark is attached, affixed, or otherwise used in the offense is one thousand units or more, a violation of division (A)(3), (4), or (5) of this section is a felony of the third degree.

(C) A defendant may assert as an affirmative defense to a charge of a violation of this section defenses, affirmative defenses, and limitations on remedies that would be available in a civil, criminal, or administrative action or proceeding under the "Lanham Act," 60 Stat. 427-443 (1946), 15 U.S.C. 1051 - 1127, as amended, "The Trademark Counterfeiting Act of 1984," 98 Stat. 2178, 18 U.S.C. 2320, as amended, Chapter 1329. or another section of the Revised Code, or common law.

(D)

(1) Law enforcement officers may seize pursuant to Criminal Rule 41 or Chapter 2933. or 2981. of the Revised Code either of the following:

(a) Goods to which or in connection with which a person attached, affixed, otherwise used, or intended to attach, affix, or otherwise use a counterfeit mark in violation of this section;

(b) Tools, machines, instruments, materials, articles, vehicles, or other items of personal property that are possessed, sold, offered for sale, or used in a violation of this section or in an attempt to commit or complicity in the commission of a violation of this section.

(2) Notwithstanding any contrary provision of Chapter 2981. of the Revised Code, if a person is convicted of or pleads guilty to a violation of this section, an attempt to violate this section, or complicity in a violation of this section, the court involved shall declare that the goods described in division (D)(1)(a) of this section and the personal property described in division (D)(1)(b) of this section are contraband and are forfeited. Prior to the court's entry of judgment under Criminal Rule 32, the owner of a registered trademark or service mark that is the subject of the counterfeit mark may recommend a manner in which the forfeited goods and forfeited personal property should be disposed of. If that owner makes a timely recommendation of a manner of disposition, the court is not bound by the recommendation. If that owner makes a timely recommendation of a manner of disposition, the court may include in its entry of judgment an order that requires appropriate persons to dispose of the forfeited goods and forfeited personal property in the recommended manner. If that owner fails to make a timely recommendation of a manner of disposition or if that owner makes a timely recommendation of the manner of disposition but the court determines to not follow the recommendation, the court shall include in its entry of judgment an order that requires the law enforcement agency that employs the law enforcement officer who seized the forfeited goods or the forfeited personal property to destroy them or cause their destruction.

(E) This section does not affect the rights of an owner of a trademark or a service mark, or the enforcement in a civil action or in administrative proceedings of the rights of an owner of a trademark or a service mark, under the "Lanham Act," 60 Stat. 427-443 (1946), 15 U.S.C. 1051 - 1127, as amended, "The Trademark Counterfeiting Act of 1984," 92 Stat. 2178, 18 U.S.C. 2320, as amended, Chapter 1329. or another section of the Revised Code, or common law.

(F) As used in this section:

(1)

(a) Except as provided in division (F)(1)(b) of this section, "counterfeit mark" means a spurious trademark or a spurious service mark that satisfies both of the following:

(i) It is identical with or substantially indistinguishable from a mark that is registered on the principal register in the United States patent and trademark office for the same goods or services as the goods or services to which or in connection with which the spurious trademark or spurious service mark is attached, affixed, or otherwise used or from a mark that is registered with the secretary of state pursuant to sections 1329.54 to 1329.67 of the Revised Code for the same goods or services as the goods or services to which or in connection with which the spurious trademark or spurious service mark is attached, affixed, or otherwise used, and the owner of the registration uses the registered mark, whether or not the offender knows that the mark is registered in a manner described in division (F)(1)(a)(i) of this section.

(ii) Its use is likely to cause confusion or mistake or to deceive other persons.

(b) "Counterfeit mark" does not include a mark or other designation that is attached to, affixed to, or otherwise used in connection with goods or services if the holder of the right to use the mark or other designation authorizes the manufacturer, producer, or vendor of those goods or services to attach, affix, or otherwise use the mark or other designation in connection with those goods or services at the time of their manufacture, production, or sale.

(2) "Cumulative sales price" means the product of the lowest single unit sales price charged or sought to be charged by an offender for goods to which or in connection with which a counterfeit mark is attached, affixed, or otherwise used or of the lowest single service transaction price charged or sought to be charged by an offender for services in connection with which a counterfeit mark is used, multiplied by the total number of those goods or services, whether or not units of goods are sold or are in an offender's possession, custody, or control.

(3) "Registered trademark or service mark" means a trademark or service mark that is registered in a manner described in division (F)(1) of this section.

(4) "Trademark" and "service mark" have the same meanings as in section 1329.54 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-31-1997; 07-01-2007

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.40 - Medicaid fraud.

(A) As used in this section:

(1) "Statement or representation" means any oral, written, electronic, electronic impulse, or magnetic communication that is used to identify an item of goods or a service for which reimbursement may be made under the medical assistance program or that states income and expense and is or may be used to determine a rate of reimbursement under the medical assistance program.

(2) "Medical assistance program" means the program established by the department of job and family services to provide medical assistance under section 5111.01 of the Revised Code and the medicaid program of Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended.

(3) "Provider" means any person who has signed a provider agreement with the department of job and family services to provide goods or services pursuant to the medical assistance program or any person who has signed an agreement with a party to such a provider agreement under which the person agrees to provide goods or services that are reimbursable under the medical assistance program.

(4) "Provider agreement" means an oral or written agreement between the department of job and family services and a person in which the person agrees to provide goods or services under the medical assistance program.

(5) "Recipient" means any individual who receives goods or services from a provider under the medical assistance program.

(6) "Records" means any medical, professional, financial, or business records relating to the treatment or care of any recipient, to goods or services provided to any recipient, or to rates paid for goods or services provided to any recipient and any records that are required by the rules of the director of job and family services to be kept for the medical assistance program.

(B) No person shall knowingly make or cause to be made a false or misleading statement or representation for use in obtaining reimbursement from the medical assistance program.

(C) No person, with purpose to commit fraud or knowing that the person is facilitating a fraud, shall do either of the following:

(1) Contrary to the terms of the person's provider agreement, charge, solicit, accept, or receive for goods or services that the person provides under the medical assistance program any property, money, or other consideration in addition to the amount of reimbursement under the medical assistance program and the person's provider agreement for the goods or services and any cost-sharing expenses authorized by section 5111.0112 of the Revised Code or rules adopted pursuant to section 5111.01, 5111.011, or 5111.02 of the Revised Code.

(2) Solicit, offer, or receive any remuneration, other than any cost-sharing expenses authorized by section 5111.0112 of the Revised Code or rules adopted under section 5111.01, 5111.011, or 5111.02 of the Revised Code, in cash or in kind, including, but not limited to, a kickback or rebate, in connection with the furnishing of goods or services for which whole or partial reimbursement is or may be made under the medical assistance program.

(D) No person, having submitted a claim for or provided goods or services under the medical assistance program, shall do either of the following for a period of at least six years after a reimbursement pursuant to that claim, or a reimbursement for those goods or services, is received under the medical assistance program:

(1) Knowingly alter, falsify, destroy, conceal, or remove any records that are necessary to fully disclose the nature of all goods or services for which the claim was submitted, or for which reimbursement was received, by the person;

(2) Knowingly alter, falsify, destroy, conceal, or remove any records that are necessary to disclose fully all income and expenditures upon which rates of reimbursements were based for the person.

(E) Whoever violates this section is guilty of medicaid fraud. Except as otherwise provided in this division, medicaid fraud is a misdemeanor of the first degree. If the value of property, services, or funds obtained in violation of this section is one thousand dollars or more and is less than seven thousand five hundred dollars, medicaid fraud is a felony of the fifth degree. If the value of property, services, or funds obtained in violation of this section is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, medicaid fraud is a felony of the fourth degree. If the value of the property, services, or funds obtained in violation of this section is one hundred fifty thousand dollars or more, medicaid fraud is a felony of the third degree.

(F) Upon application of the governmental agency, office, or other entity that conducted the investigation and prosecution in a case under this section, the court shall order any person who is convicted of a violation of this section for receiving any reimbursement for furnishing goods or services under the medical assistance program to which the person is not entitled to pay to the applicant its cost of investigating and prosecuting the case. The costs of investigation and prosecution that a defendant is ordered to pay pursuant to this division shall be in addition to any other penalties for the receipt of that reimbursement that are provided in this section, section 5111.03 of the Revised Code, or any other provision of law.

(G) The provisions of this section are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy for any act that is in violation of this section.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 06-05-2002; 09-29-2005; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.401 - Medicaid eligibility fraud.

(A) As used in this section:

(1) "Medicaid benefits" means benefits under the medical assistance program established under Chapter 5111. of the Revised Code.

(2) "Property" means any real or personal property or other asset in which a person has any legal title or interest.

(B) No person shall knowingly do any of the following in an application for medicaid benefits or in a document that requires a disclosure of assets for the purpose of determining eligibility to receive medicaid benefits:

(1) Make or cause to be made a false or misleading statement;

(2) Conceal an interest in property;

(3)

(a) Except as provided in division (B)(3)(b) of this section, fail to disclose a transfer of property that occurred during the period beginning thirty-six months before submission of the application or document and ending on the date the application or document was submitted;

(b) Fail to disclose a transfer of property that occurred during the period beginning sixty months before submission of the application or document and ending on the date the application or document was submitted and that was made to an irrevocable trust a portion of which is not distributable to the applicant for medicaid benefits or the recipient of medicaid benefits or to a revocable trust.

(C)

(1) Whoever violates this section is guilty of medicaid eligibility fraud. Except as otherwise provided in this division, a violation of this section is a misdemeanor of the first degree. If the value of the medicaid benefits paid as a result of the violation is one thousand dollars or more and is less than seven thousand five hundred dollars, a violation of this section is a felony of the fifth degree. If the value of the medicaid benefits paid as a result of the violation is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a violation of this section is a felony of the fourth degree. If the value of the medicaid benefits paid as a result of the violation is one hundred fifty thousand dollars or more, a violation of this section is a felony of the third degree.

(2) In addition to imposing a sentence under division (C)(1) of this section, the court shall order that a person who is guilty of medicaid eligibility fraud make restitution in the full amount of any medicaid benefits paid on behalf of an applicant for or recipient of medicaid benefits for which the applicant or recipient was not eligible, plus interest at the rate applicable to judgments on unreimbursed amounts from the date on which the benefits were paid to the date on which restitution is made.

(3) The remedies and penalties provided in this section are not exclusive and do not preclude the use of any other criminal or civil remedy for any act that is in violation of this section.

(D) This section does not apply to a person who fully disclosed in an application for medicaid benefits or in a document that requires a disclosure of assets for the purpose of determining eligibility to receive medicaid benefits all of the interests in property of the applicant for or recipient of medicaid benefits, all transfers of property by the applicant for or recipient of medicaid benefits, and the circumstances of all those transfers.

(E) Any amounts of medicaid benefits recovered as restitution under this section and any interest on those amounts shall be credited to the general revenue fund, and any applicable federal share shall be returned to the appropriate agency or department of the United States.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.41 - Defrauding a rental agency or hostelry.

In a prosecution of a person for a theft offense that alleges that the person, with purpose to defraud or knowing that the person was facilitating a fraud, hired or rented an aircraft, motor vehicle, motorcycle, motorboat, sailboat, camper, trailer, horse, buggy, or other property or equipment, kept or operated any of the same that has been hired or rented, or engaged accommodations at a hotel, motel, inn, campground, or other hostelry, it is prima-facie evidence of purpose to defraud if the person did any of the following:

(A) Used deception to induce the rental agency to furnish the person with the aircraft, motor vehicle, motorcycle, motorboat, sailboat, camper, trailer, horse, buggy, or other property or equipment, or used deception to induce the hostelry to furnish the person with accommodations;

(B) Hired or rented any aircraft, motor vehicle, motorcycle, motorboat, sailboat, camper, trailer, horse, buggy, or other property or equipment, or engaged accommodations, knowing the person was without sufficient means to pay the hire or rental;

(C) Absconded without paying the hire or rental;

(D) Knowingly failed to pay the hire or rental as required by the contract of hire or rental, without reasonable excuse for such failure;

(E) Knowingly failed to return hired or rented property as required by the contract of hire or rental, without reasonable excuse for the failure.

Effective Date: 04-10-2001



Section 2913.42 - Tampering with records.

(A) No person, knowing the person has no privilege to do so, and with purpose to defraud or knowing that the person is facilitating a fraud, shall do any of the following:

(1) Falsify, destroy, remove, conceal, alter, deface, or mutilate any writing, computer software, data, or record;

(2) Utter any writing or record, knowing it to have been tampered with as provided in division (A)(1) of this section.

(B)

(1) Whoever violates this section is guilty of tampering with records.

(2) Except as provided in division (B)(4) of this section, if the offense does not involve data or computer software, tampering with records is whichever of the following is applicable:

(a) If division (B)(2)(b) of this section does not apply, a misdemeanor of the first degree;

(b) If the writing or record is a will unrevoked at the time of the offense, a felony of the fifth degree.

(3) Except as provided in division (B)(4) of this section, if the offense involves a violation of division (A) of this section involving data or computer software, tampering with records is whichever of the following is applicable:

(a) Except as otherwise provided in division (B)(3)(b), (c), or (d) of this section, a misdemeanor of the first degree;

(b) If the value of the data or computer software involved in the offense or the loss to the victim is one thousand dollars or more and is less than seven thousand five hundred dollars, a felony of the fifth degree;

(c) If the value of the data or computer software involved in the offense or the loss to the victim is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a felony of the fourth degree;

(d) If the value of the data or computer software involved in the offense or the loss to the victim is one hundred fifty thousand dollars or more or if the offense is committed for the purpose of devising or executing a scheme to defraud or to obtain property or services and the value of the property or services or the loss to the victim is seven thousand five hundred dollars or more, a felony of the third degree.

(4) If the writing, data, computer software, or record is kept by or belongs to a local, state, or federal governmental entity, a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-30-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.421 - Illegally transmitting multiple commercial electronic mail messages (spamming) - unauthorized access of computer.

(A) As used in this section:

(1) "Computer," "computer network," and "computer system" have the same meanings as in section 2913.01 of the Revised Code.

(2) "Commercial electronic mail message" means any electronic mail message the primary purpose of which is the commercial advertisement or promotion of a commercial product or service, including content on an internet web site operated for a commercial purpose, but does not include a transactional or relationship message. The inclusion of a reference to a commercial entity or a link to the web site of a commercial entity does not, by itself, cause that message to be treated as a commercial electronic mail message for the purpose of this section, if the contents or circumstances of the message indicate a primary purpose other than commercial advertisement or promotion of a commercial product or service.

(3) "Domain name" means any alphanumeric designation that is registered with or assigned by any domain name registrar, domain name registry, or other domain name registration authority as part of an electronic address on the internet.

(4) "Electronic mail," "originating address," and "receiving address" have the same meanings as in section 2307.64 of the Revised Code.

(5) "Electronic mail message" means each electronic mail addressed to a discrete addressee.

(6) "Electronic mail service provider" means any person, including an internet service provider, that is an intermediary in sending and receiving electronic mail and that provides to the public electronic mail accounts or online user accounts from which electronic mail may be sent.

(7) "Header information" means the source, destination, and routing information attached to an electronic mail message, including the originating domain name, the originating address, and technical information that authenticates the sender of an electronic mail message for computer network security or computer network management purposes.

(8) "Initiate the transmission" or "initiated" means to originate or transmit a commercial electronic mail message or to procure the origination or transmission of that message, regardless of whether the message reaches its intended recipients, but does not include actions that constitute routine conveyance of such message.

(9) "Internet" has the same meaning as in section 341.42 of the Revised Code.

(10) "Internet protocol address" means the string of numbers by which locations on the internet are identified by routers or other computers connected to the internet.

(11) "Materially falsify" means to alter or conceal in a manner that would impair the ability of a recipient of an electronic mail message, an electronic mail service provider processing an electronic mail message on behalf of a recipient, a person alleging a violation of this section, or a law enforcement agency to identify, locate, or respond to the person that initiated the electronic mail message or to investigate an alleged violation of this section.

(12) "Multiple" means more than ten commercial electronic mail messages during a twenty-four-hour period, more than one hundred commercial electronic mail messages during a thirty-day period, or more than one thousand commercial electronic mail messages during a one-year period.

(13) "Recipient" means a person who receives a commercial electronic mail message at any one of the following receiving addresses:

(a) A receiving address furnished by an electronic mail service provider that bills for furnishing and maintaining that receiving address to a mailing address within this state;

(b) A receiving address ordinarily accessed from a computer located within this state or by a person domiciled within this state;

(c) Any other receiving address with respect to which this section can be imposed consistent with the United States Constitution.

(14) "Routine conveyance" means the transmission, routing, relaying, handling, or storing, through an automated technical process, of an electronic mail message for which another person has identified the recipients or provided the recipient addresses.

(15) "Transactional or relationship message" means an electronic mail message the primary purpose of which is to do any of the following:

(a) Facilitate, complete, or confirm a commercial transaction that the recipient has previously agreed to enter into with the sender;

(b) Provide warranty information, product recall information, or safety or security information with respect to a commercial product or service used or purchased by the recipient;

(c) Provide notification concerning a change in the terms or features of; a change in the recipient's standing or status with respect to; or, at regular periodic intervals, account balance information or other type of account statement with respect to, a subscription, membership, account, loan, or comparable ongoing commercial relationship involving the ongoing purchase or use by the recipient of products or services offered by the sender;

(d) Provide information directly related to an employment relationship or related benefit plan in which the recipient is currently involved, participating, or enrolled;

(e) Deliver goods or services, including product updates or upgrades, that the recipient is entitled to receive under the terms of a transaction that the recipient has previously agreed to enter into with the sender.

(B) No person, with regard to commercial electronic mail messages sent from or to a computer in this state, shall do any of the following:

(1) Knowingly use a computer to relay or retransmit multiple commercial electronic mail messages, with the intent to deceive or mislead recipients or any electronic mail service provider, as to the origin of those messages;

(2) Knowingly and materially falsify header information in multiple commercial electronic mail messages and purposely initiate the transmission of those messages;

(3) Knowingly register, using information that materially falsifies the identity of the actual registrant, for five or more electronic mail accounts or online user accounts or two or more domain names and purposely initiate the transmission of multiple commercial electronic mail messages from one, or any combination, of those accounts or domain names;

(4) Knowingly falsely represent the right to use five or more internet protocol addresses, and purposely initiate the transmission of multiple commercial electronic mail messages from those addresses.

(C)

(1) Whoever violates division (B) of this section is guilty of illegally transmitting multiple commercial electronic mail messages. Except as otherwise provided in division (C)(2) or (E) of this section, illegally transmitting multiple commercial electronic mail messages is a felony of the fifth degree.

(2) Illegally transmitting multiple commercial electronic mail messages is a felony of the fourth degree if any of the following apply:

(a) Regarding a violation of division (B)(3) of this section, the offender, using information that materially falsifies the identity of the actual registrant, knowingly registers for twenty or more electronic mail accounts or online user accounts or ten or more domain names, and purposely initiates, or conspires to initiate, the transmission of multiple commercial electronic mail messages from the accounts or domain names.

(b) Regarding any violation of division (B) of this section, the volume of commercial electronic mail messages the offender transmitted in committing the violation exceeds two hundred and fifty during any twenty-four-hour period, two thousand five hundred during any thirty-day period, or twenty-five thousand during any one-year period.

(c) Regarding any violation of division (B) of this section, during any one-year period the aggregate loss to the victim or victims of the violation is one thousand dollars or more, or during any one-year period the aggregate value of the property or services obtained by any offender as a result of the violation is one thousand dollars or more.

(d) Regarding any violation of division (B) of this section, the offender committed the violation with three or more other persons with respect to whom the offender was the organizer or leader of the activity that resulted in the violation.

(e) Regarding any violation of division (B) of this section, the offender knowingly assisted in the violation through the provision or selection of electronic mail addresses to which the commercial electronic mail message was transmitted, if that offender knew that the electronic mail addresses of the recipients were obtained using an automated means from an internet web site or proprietary online service operated by another person, and that web site or online service included, at the time the electronic mail addresses were obtained, a notice stating that the operator of that web site or online service will not transfer addresses maintained by that web site or online service to any other party for the purposes of initiating the transmission of, or enabling others to initiate the transmission of, electronic mail messages.

(f) Regarding any violation of division (B) of this section, the offender knowingly assisted in the violation through the provision or selection of electronic mail addresses of the recipients obtained using an automated means that generates possible electronic mail addresses by combining names, letters, or numbers into numerous permutations.

(D)

(1) No person, with regard to commercial electronic mail messages sent from or to a computer in this state, shall knowingly access a computer without authorization and purposely initiate the transmission of multiple commercial electronic mail messages from or through the computer.

(2) Except as otherwise provided in division (E) of this section, whoever violates division (D)(1) of this section is guilty of unauthorized access of a computer, a felony of the fourth degree.

(E) Illegally transmitting multiple commercial electronic mail messages and unauthorized access of a computer in violation of this section are felonies of the third degree if the offender previously has been convicted of a violation of this section, or a violation of a law of another state or the United States regarding the transmission of electronic mail messages or unauthorized access to a computer, or if the offender committed the violation of this section in the furtherance of a felony.

(F)

(1) The attorney general or an electronic mail service provider that is injured by a violation of this section may bring a civil action in an appropriate court of common pleas of this state seeking relief from any person whose conduct violated this section. The civil action may be commenced at any time within one year of the date after the act that is the basis of the civil action.

(2) In a civil action brought by the attorney general pursuant to division (F)(1) of this section for a violation of this section, the court may award temporary, preliminary, or permanent injunctive relief. The court also may impose a civil penalty against the offender, as the court considers just, in an amount that is the lesser of: (a) twenty-five thousand dollars for each day a violation occurs, or (b) not less than two dollars but not more than eight dollars for each commercial electronic mail message initiated in violation of this section.

(3) In a civil action brought by an electronic mail service provider pursuant to division (F)(1) of this section for a violation of this section, the court may award temporary, preliminary, or permanent injunctive relief, and also may award damages in an amount equal to the greater of the following:

(a) The sum of the actual damages incurred by the electronic mail service provider as a result of a violation of this section, plus any receipts of the offender that are attributable to a violation of this section and that were not taken into account in computing actual damages;

(b) Statutory damages, as the court considers just, in an amount that is the lesser of: (i) twenty-five thousand dollars for each day a violation occurs, or (ii) not less than two dollars but not more than eight dollars for each commercial electronic mail message initiated in violation of this section.

(4) In assessing damages awarded under division (F)(3) of this section, the court may consider whether the offender has established and implemented, with due care, commercially reasonable practices and procedures designed to effectively prevent the violation, or the violation occurred despite commercially reasonable efforts to maintain the practices and procedures established.

(G) Any equipment, software, or other technology of a person who violates this section that is used or intended to be used in the commission of a violation of this section, and any real or personal property that constitutes or is traceable to the gross proceeds obtained from the commission of a violation of this section, is contraband and is subject to seizure and forfeiture pursuant to Chapter 2981. of the Revised Code.

(H) The attorney general may bring a civil action, pursuant to the "CAN-SPAM Act of 2003," Pub. L. No. 108-187, 117 Stat. 2699, 15 U.S.C. 7701 et seq., on behalf of the residents of the state in a district court of the United States that has jurisdiction for a violation of the CAN-SPAM Act of 2003, but the attorney general shall not bring a civil action under both this division and division (F) of this section. If a federal court dismisses a civil action brought under this division for reasons other than upon the merits, a civil action may be brought under division (F) of this section in the appropriate court of common pleas of this state.

(I) Nothing in this section shall be construed:

(1) To require an electronic mail service provider to block, transmit, route, relay, handle, or store certain types of electronic mail messages;

(2) To prevent or limit, in any way, an electronic mail service provider from adopting a policy regarding electronic mail, including a policy of declining to transmit certain types of electronic mail messages, or from enforcing such policy through technical means, through contract, or pursuant to any remedy available under any other federal, state, or local criminal or civil law;

(3) To render lawful any policy adopted under division (I)(2) of this section that is unlawful under any other law.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 05-06-2005; 07-01-2007

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.43 - Securing writings by deception.

(A) No person, by deception, shall cause another to execute any writing that disposes of or encumbers property, or by which a pecuniary obligation is incurred.

(B)

(1) Whoever violates this section is guilty of securing writings by deception.

(2) Except as otherwise provided in this division or division (B)(3) of this section, securing writings by deception is a misdemeanor of the first degree. If the value of the property or the obligation involved is one thousand dollars or more and less than seven thousand five hundred dollars, securing writings by deception is a felony of the fifth degree. If the value of the property or the obligation involved is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, securing writings by deception is a felony of the fourth degree. If the value of the property or the obligation involved is one hundred fifty thousand dollars or more, securing writings by deception is a felony of the third degree.

(3) If the victim of the offense is an elderly person or disabled adult, division (B)(3) of this section applies. Except as otherwise provided in division (B)(3) of this section, securing writings by deception is a felony of the fifth degree. If the value of the property or obligation involved is one thousand dollars or more and is less than seven thousand five hundred dollars, securing writings by deception is a felony of the fourth degree. If the value of the property or obligation involved is seven thousand five hundred dollars or more and is less than thirty-seven thousand five hundred dollars, securing writings by deception is a felony of the third degree. If the value of the property or obligation involved is thirty-seven thousand five hundred dollars or more, securing writings by deception is a felony of the second degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-10-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.44 - Personating an officer.

(A) No person, with purpose to defraud or knowing that he is facilitating a fraud, or with purpose to induce another to purchase property or services, shall personate a law enforcement officer, or an inspector, investigator, or agent of any governmental agency.

(B) Whoever violates this section is guilty of personating an officer, a misdemeanor of the first degree.

Effective Date: 01-01-1974



Section 2913.441 - Unlawful display of law enforcement emblem.

(A) No person who is not entitled to do so shall knowingly display on a motor vehicle the emblem of a law enforcement agency or an organization of law enforcement officers.

(B) Whoever violates this section is guilty of the unlawful display of the emblem of a law enforcement agency or an organization of law enforcement officers, a minor misdemeanor.

Effective Date: 01-11-1977



Section 2913.45 - Defrauding creditors.

(A) No person, with purpose to defraud one or more of the person's creditors, shall do any of the following:

(1) Remove, conceal, destroy, encumber, convey, or otherwise deal with any of the person's property;

(2) Misrepresent or refuse to disclose to a fiduciary appointed to administer or manage the person's affairs or estate, the existence, amount, or location of any of the person's property, or any other information regarding such property that the person is legally required to furnish to the fiduciary.

(B) Whoever violates this section is guilty of defrauding creditors. Except as otherwise provided in this division, defrauding creditors is a misdemeanor of the first degree. If the value of the property involved is one thousand dollars or more and is less than seven thousand five hundred dollars, defrauding creditors is a felony of the fifth degree. If the value of the property involved is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, defrauding creditors is a felony of the fourth degree. If the value of the property involved is one hundred fifty thousand dollars or more, defrauding creditors is a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.46 - Illegal use of food stamps or WIC program benefits.

(A)

(1) As used in this section:

(a) "Electronically transferred benefit" means the transfer of supplemental nutrition assistance program benefits or WIC program benefits through the use of an access device.

(b) "WIC program benefits" includes money, coupons, delivery verification receipts, other documents, food, or other property received directly or indirectly pursuant to section 17 of the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C.A. 1786, as amended.

(c) "Access device" means any card, plate, code, account number, or other means of access that can be used, alone or in conjunction with another access device, to obtain payments, allotments, benefits, money, goods, or other things of value or that can be used to initiate a transfer of funds pursuant to section 5101.33 of the Revised Code and the Food and Nutrition Act of 2008 ( 7 U.S.C. 2011 et seq.), or any supplemental food program administered by any department of this state or any county or local agency pursuant to section 17 of the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C.A. 1786, as amended. An "access device" may include any electronic debit card or other means authorized by section 5101.33 of the Revised Code.

(d) "Aggregate value of supplemental nutrition assistance program benefits, WIC program benefits, and electronically transferred benefits involved in the violation" means the total face value of any supplemental nutrition assistance program benefits, plus the total face value of WIC program coupons or delivery verification receipts, plus the total value of other WIC program benefits, plus the total value of any electronically transferred benefit or other access device, involved in the violation.

(e) "Total value of any electronically transferred benefit or other access device" means the total value of the payments, allotments, benefits, money, goods, or other things of value that may be obtained, or the total value of funds that may be transferred, by use of any electronically transferred benefit or other access device at the time of violation.

(2) If supplemental nutrition assistance program benefits, WIC program benefits, or electronically transferred benefits or other access devices of various values are used, transferred, bought, acquired, altered, purchased, possessed, presented for redemption, or transported in violation of this section over a period of twelve months, the course of conduct may be charged as one offense and the values of supplemental nutrition assistance program benefits, WIC program benefits, or any electronically transferred benefits or other access devices may be aggregated in determining the degree of the offense.

(B) No individual shall knowingly possess, buy, sell, use, alter, accept, or transfer supplemental nutrition assistance program benefits, WIC program benefits, or any electronically transferred benefit in any manner not authorized by the Food and Nutrition Act of 2008 ( 7 U.S.C. 2011 et seq.) or section 17 of the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1786, as amended.

(C) No organization, as defined in division (D) of section 2901.23 of the Revised Code, shall do either of the following:

(1) Knowingly allow an employee or agent to sell, transfer, or trade items or services, the purchase of which is prohibited by the Food and Nutrition Act of 2008 ( 7 U.S.C. 2011 et seq. or section 17 of the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1786, as amended, in exchange for supplemental nutrition assistance program benefits, WIC program benefits, or any electronically transferred benefit;

(2) Negligently allow an employee or agent to sell, transfer, or exchange supplemental nutrition assistance program benefits, WIC program benefits, or any electronically transferred benefit for anything of value.

(D) Whoever violates this section is guilty of illegal use of supplemental nutrition assistance program benefits or WIC program benefits. Except as otherwise provided in this division, illegal use of supplemental nutrition assistance program benefits or WIC program benefits is a felony of the fifth degree. If the aggregate value of the supplemental nutrition assistance program benefits, WIC program benefits, and electronically transferred benefits involved in the violation is one thousand dollars or more and is less than seven thousand five hundred dollars, illegal use of supplemental nutrition assistance program benefits or WIC program benefits is a felony of the fourth degree. If the aggregate value of the supplemental nutrition assistance program benefits, WIC program benefits, and electronically transferred benefits involved in the violation is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, illegal use of supplemental nutrition assistance program benefits or WIC program benefits is a felony of the third degree. If the aggregate value of the supplemental nutrition assistance program benefits, WIC program benefits, and electronically transferred benefits involved in the violation is one hundred fifty thousand dollars or more, illegal use of supplemental nutrition assistance program benefits or WIC program benefits is a felony of the second degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.47 - Insurance fraud.

(A) As used in this section:

(1) "Data" has the same meaning as in section 2913.01 of the Revised Code and additionally includes any other representation of information, knowledge, facts, concepts, or instructions that are being or have been prepared in a formalized manner.

(2) "Deceptive" means that a statement, in whole or in part, would cause another to be deceived because it contains a misleading representation, withholds information, prevents the acquisition of information, or by any other conduct, act, or omission creates, confirms, or perpetuates a false impression, including, but not limited to, a false impression as to law, value, state of mind, or other objective or subjective fact.

(3) "Insurer" means any person that is authorized to engage in the business of insurance in this state under Title XXXIX of the Revised Code, the Ohio fair plan underwriting association created under section 3929.43 of the Revised Code, any health insuring corporation, and any legal entity that is self-insured and provides benefits to its employees or members.

(4) "Policy" means a policy, certificate, contract, or plan that is issued by an insurer.

(5) "Statement" includes, but is not limited to, any notice, letter, or memorandum; proof of loss; bill of lading; receipt for payment; invoice, account, or other financial statement; estimate of property damage; bill for services; diagnosis or prognosis; prescription; hospital, medical, or dental chart or other record; x-ray, photograph, videotape, or movie film; test result; other evidence of loss, injury, or expense; computer-generated document; and data in any form.

(B) No person, with purpose to defraud or knowing that the person is facilitating a fraud, shall do either of the following:

(1) Present to, or cause to be presented to, an insurer any written or oral statement that is part of, or in support of, an application for insurance, a claim for payment pursuant to a policy, or a claim for any other benefit pursuant to a policy, knowing that the statement, or any part of the statement, is false or deceptive;

(2) Assist, aid, abet, solicit, procure, or conspire with another to prepare or make any written or oral statement that is intended to be presented to an insurer as part of, or in support of, an application for insurance, a claim for payment pursuant to a policy, or a claim for any other benefit pursuant to a policy, knowing that the statement, or any part of the statement, is false or deceptive.

(C) Whoever violates this section is guilty of insurance fraud. Except as otherwise provided in this division, insurance fraud is a misdemeanor of the first degree. If the amount of the claim that is false or deceptive is one thousand dollars or more and is less than seven thousand five hundred dollars, insurance fraud is a felony of the fifth degree. If the amount of the claim that is false or deceptive is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, insurance fraud is a felony of the fourth degree. If the amount of the claim that is false or deceptive is one hundred fifty thousand dollars or more, insurance fraud is a felony of the third degree.

(D) This section shall not be construed to abrogate, waive, or modify division (A) of section 2317.02 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 06-04-1997

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.48 - Workers' compensation fraud.

(A) No person, with purpose to defraud or knowing that the person is facilitating a fraud, shall do any of the following:

(1) Receive workers' compensation benefits to which the person is not entitled;

(2) Make or present or cause to be made or presented a false or misleading statement with the purpose to secure payment for goods or services rendered under Chapter 4121., 4123., 4127., or 4131. of the Revised Code or to secure workers' compensation benefits;

(3) Alter, falsify, destroy, conceal, or remove any record or document that is necessary to fully establish the validity of any claim filed with, or necessary to establish the nature and validity of all goods and services for which reimbursement or payment was received or is requested from, the bureau of workers' compensation, or a self-insuring employer under Chapter 4121., 4123., 4127., or 4131. of the Revised Code;

(4) Enter into an agreement or conspiracy to defraud the bureau or a self-insuring employer by making or presenting or causing to be made or presented a false claim for workers' compensation benefits;

(5) Make or present or cause to be made or presented a false statement concerning manual codes, classification of employees, payroll, paid compensation, or number of personnel, when information of that nature is necessary to determine the actual workers' compensation premium or assessment owed to the bureau by an employer;

(6) Alter, forge, or create a workers' compensation certificate to falsely show current or correct workers' compensation coverage;

(7) Fail to secure or maintain workers' compensation coverage as required by Chapter 4123. of the Revised Code with the intent to defraud the bureau of workers' compensation.

(B) Whoever violates this section is guilty of workers' compensation fraud. Except as otherwise provided in this division, a violation of this section is a misdemeanor of the first degree. If the value of premiums and assessments unpaid pursuant to actions described in division (A)(5), (6), or (7) of this section, or of goods, services, property, or money stolen is one thousand dollars or more and is less than seven thousand five hundred dollars, a violation of this section is a felony of the fifth degree. If the value of premiums and assessments unpaid pursuant to actions described in division (A)(5), (6), or (7) of this section, or of goods, services, property, or money stolen is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, a violation of this section is a felony of the fourth degree. If the value of premiums and assessments unpaid pursuant to actions described in division (A)(5), (6), or (7) of this section, or of goods, services, property, or money stolen is one hundred fifty thousand dollars or more, a violation of this section is a felony of the third degree.

(C) Upon application of the governmental body that conducted the investigation and prosecution of a violation of this section, the court shall order the person who is convicted of the violation to pay the governmental body its costs of investigating and prosecuting the case. These costs are in addition to any other costs or penalty provided in the Revised Code or any other section of law.

(D) The remedies and penalties provided in this section are not exclusive remedies and penalties and do not preclude the use of any other criminal or civil remedy or penalty for any act that is in violation of this section.

(E) As used in this section:

(1) "False" means wholly or partially untrue or deceptive.

(2) "Goods" includes, but is not limited to, medical supplies, appliances, rehabilitative equipment, and any other apparatus or furnishing provided or used in the care, treatment, or rehabilitation of a claimant for workers' compensation benefits.

(3) "Services" includes, but is not limited to, any service provided by any health care provider to a claimant for workers' compensation benefits and any and all services provided by the bureau as part of workers' compensation insurance coverage.

(4) "Claim" means any attempt to cause the bureau, an independent third party with whom the administrator or an employer contracts under section 4121.44 of the Revised Code, or a self-insuring employer to make payment or reimbursement for workers' compensation benefits.

(5) "Employment" means participating in any trade, occupation, business, service, or profession for substantial gainful remuneration.

(6) "Employer," "employee," and "self-insuring employer" have the same meanings as in section 4123.01 of the Revised Code.

(7) "Remuneration" includes, but is not limited to, wages, commissions, rebates, and any other reward or consideration.

(8) "Statement" includes, but is not limited to, any oral, written, electronic, electronic impulse, or magnetic communication notice, letter, memorandum, receipt for payment, invoice, account, financial statement, or bill for services; a diagnosis, prognosis, prescription, hospital, medical, or dental chart or other record; and a computer generated document.

(9) "Records" means any medical, professional, financial, or business record relating to the treatment or care of any person, to goods or services provided to any person, or to rates paid for goods or services provided to any person, or any record that the administrator of workers' compensation requires pursuant to rule.

(10) "Workers' compensation benefits" means any compensation or benefits payable under Chapter 4121., 4123., 4127., or 4131. of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996; 2006 SB7 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.49 - Identity fraud.

(A) As used in this section, "personal identifying information" includes, but is not limited to, the following: the name, address, telephone number, driver's license, driver's license number, commercial driver's license, commercial driver's license number, state identification card, state identification card number, social security card, social security number, birth certificate, place of employment, employee identification number, mother's maiden name, demand deposit account number, savings account number, money market account number, mutual fund account number, other financial account number, personal identification number, password, or credit card number of a living or dead individual.

(B) No person, without the express or implied consent of the other person, shall use, obtain, or possess any personal identifying information of another person with intent to do either of the following:

(1) Hold the person out to be the other person;

(2) Represent the other person's personal identifying information as the person's own personal identifying information.

(C) No person shall create, obtain, possess, or use the personal identifying information of any person with the intent to aid or abet another person in violating division (B) of this section.

(D) No person, with intent to defraud, shall permit another person to use the person's own personal identifying information.

(E) No person who is permitted to use another person's personal identifying information as described in division (D) of this section shall use, obtain, or possess the other person's personal identifying information with intent to defraud any person by doing any act identified in division (B)(1) or (2) of this section.

(F)

(1) It is an affirmative defense to a charge under division (B) of this section that the person using the personal identifying information is acting in accordance with a legally recognized guardianship or conservatorship or as a trustee or fiduciary.

(2) It is an affirmative defense to a charge under division (B), (C), (D), or (E) of this section that either of the following applies:

(a) The person or entity using, obtaining, possessing, or creating the personal identifying information or permitting it to be used is a law enforcement agency, authorized fraud personnel, or a representative of or attorney for a law enforcement agency or authorized fraud personnel and is using, obtaining, possessing, or creating the personal identifying information or permitting it to be used, with prior consent given as specified in this division, in a bona fide investigation, an information security evaluation, a pretext calling evaluation, or a similar matter. The prior consent required under this division shall be given by the person whose personal identifying information is being used, obtained, possessed, or created or is being permitted to be used or, if the person whose personal identifying information is being used, obtained, possessed, or created or is being permitted to be used is deceased, by that deceased person's executor, or a member of that deceased person's family, or that deceased person's attorney. The prior consent required under this division may be given orally or in writing by the person whose personal identifying information is being used, obtained, possessed, or created or is being permitted to be used or that person's executor, or family member, or attorney.

(b) The personal identifying information was obtained, possessed, used, created, or permitted to be used for a lawful purpose, provided that division (F)(2)(b) of this section does not apply if the person or entity using, obtaining, possessing, or creating the personal identifying information or permitting it to be used is a law enforcement agency, authorized fraud personnel, or a representative of or attorney for a law enforcement agency or authorized fraud personnel that is using, obtaining, possessing, or creating the personal identifying information or permitting it to be used in an investigation, an information security evaluation, a pretext calling evaluation, or similar matter.

(G) It is not a defense to a charge under this section that the person whose personal identifying information was obtained, possessed, used, created, or permitted to be used was deceased at the time of the offense.

(H)

(1) If an offender commits a violation of division (B), (D), or (E) of this section and the violation occurs as part of a course of conduct involving other violations of division (B), (D), or (E) of this section or violations of, attempts to violate, conspiracies to violate, or complicity in violations of division (C) of this section or section 2913.02, 2913.04, 2913.11, 2913.21, 2913.31, 2913.42, 2913.43, or 2921.13 of the Revised Code, the court, in determining the degree of the offense pursuant to division (I) of this section, may aggregate all credit, property, or services obtained or sought to be obtained by the offender and all debts or other legal obligations avoided or sought to be avoided by the offender in the violations involved in that course of conduct. The course of conduct may involve one victim or more than one victim.

(2) If an offender commits a violation of division (C) of this section and the violation occurs as part of a course of conduct involving other violations of division (C) of this section or violations of, attempts to violate, conspiracies to violate, or complicity in violations of division (B), (D), or (E) of this section or section 2913.02, 2913.04, 2913.11, 2913.21, 2913.31, 2913.42, 2913.43, or 2921.13 of the Revised Code, the court, in determining the degree of the offense pursuant to division (I) of this section, may aggregate all credit, property, or services obtained or sought to be obtained by the person aided or abetted and all debts or other legal obligations avoided or sought to be avoided by the person aided or abetted in the violations involved in that course of conduct. The course of conduct may involve one victim or more than one victim.

(I)

(1) Whoever violates this section is guilty of identity fraud.

(2) Except as otherwise provided in this division or division (I)(3) of this section, identity fraud is a felony of the fifth degree. If the value of the credit, property, services, debt, or other legal obligation involved in the violation or course of conduct is one thousand dollars or more and is less than seven thousand five hundred dollars, except as otherwise provided in division (I)(3) of this section, identity fraud is a felony of the fourth degree. If the value of the credit, property, services, debt, or other legal obligation involved in the violation or course of conduct is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, except as otherwise provided in division (I)(3) of this section, identity fraud is a felony of the third degree. If the value of the credit, property, services, debt, or other legal obligation involved in the violation or course of conduct is one hundred fifty thousand dollars or more, except as otherwise provided in division (I)(3) of this section, identity fraud is a felony of the second degree.

(3) If the victim of the offense is an elderly person or disabled adult, a violation of this section is identity fraud against an elderly person or disabled adult. Except as otherwise provided in this division, identity fraud against an elderly person or disabled adult is a felony of the fifth degree. If the value of the credit, property, services, debt, or other legal obligation involved in the violation or course of conduct is one thousand dollars or more and is less than seven thousand five hundred dollars, identity fraud against an elderly person or disabled adult is a felony of the third degree. If the value of the credit, property, services, debt, or other legal obligation involved in the violation or course of conduct is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, identity fraud against an elderly person or disabled adult is a felony of the second degree. If the value of the credit, property, services, debt, or other legal obligation involved in the violation or course of conduct is one hundred fifty thousand dollars or more, identity fraud against an elderly person or disabled adult is a felony of the first degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-27-2002; 09-16-2005

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.51 - [Effective Until 7/1/2013] Receiving stolen property.

(A) No person shall receive, retain, or dispose of property of another knowing or having reasonable cause to believe that the property has been obtained through commission of a theft offense.

(B) It is not a defense to a charge of receiving stolen property in violation of this section that the property was obtained by means other than through the commission of a theft offense if the property was explicitly represented to the accused person as being obtained through the commission of a theft offense.

(C) Whoever violates this section is guilty of receiving stolen property. Except as otherwise provided in this division, receiving stolen property is a misdemeanor of the first degree. If the value of the property involved is one thousand dollars or more and is less than seven thousand five hundred dollars, if the property involved is any of the property listed in section 2913.71 of the Revised Code, receiving stolen property is a felony of the fifth degree. If the property involved is a motor vehicle, as defined in section 4501.01 of the Revised Code, if the property involved is a dangerous drug, as defined in section 4729.01 of the Revised Code, if the value of the property involved is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, or if the property involved is a firearm or dangerous ordnance, as defined in section 2923.11 of the Revised Code, receiving stolen property is a felony of the fourth degree. If the value of the property involved is one hundred fifty thousand dollars or more, receiving stolen property is a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 10-29-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4

This section is set out twice. See also § 2913.51, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 2913.51 - [Effective 7/1/2013] Receiving stolen property.

(A) No person shall receive, retain, or dispose of property of another knowing or having reasonable cause to believe that the property has been obtained through commission of a theft offense.

(B) It is not a defense to a charge of receiving stolen property in violation of this section that the property was obtained by means other than through the commission of a theft offense if the property was explicitly represented to the accused person as being obtained through the commission of a theft offense.

(C) Whoever violates this section is guilty of receiving stolen property. Except as otherwise provided in this division or division (D) of this section, receiving stolen property is a misdemeanor of the first degree. If the value of the property involved is one thousand dollars or more and is less than seven thousand five hundred dollars, if the property involved is any of the property listed in section 2913.71 of the Revised Code, receiving stolen property is a felony of the fifth degree. If the property involved is a motor vehicle, as defined in section 4501.01 of the Revised Code, if the property involved is a dangerous drug, as defined in section 4729.01 of the Revised Code, if the value of the property involved is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, or if the property involved is a firearm or dangerous ordnance, as defined in section 2923.11 of the Revised Code, receiving stolen property is a felony of the fourth degree. If the value of the property involved is one hundred fifty thousand dollars or more, receiving stolen property is a felony of the third degree.

(D) Except as provided in division (C) of this section with respect to property involved in a violation of this section with a value of seven thousand five hundred dollars or more, if the property involved in violation of this section is a special purchase article as defined in section 4737.04 of the Revised Code or a bulk merchandise container as defined in section 4737.012 of the Revised Code, a violation of this section is receiving a stolen special purchase article or articles or receiving a stolen bulk merchandise container or containers, a felony of the fifth degree.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 10-29-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4

This section is set out twice. See also § 2913.51, effective until 7/1/2013.



Section 2913.61 - Finding of value of stolen property as part of verdict.

(A) When a person is charged with a theft offense, or with a violation of division (A)(1) of section 1716.14 of the Revised Code involving a victim who is an elderly person or disabled adult that involves property or services valued at one thousand dollars or more, property or services valued at one thousand dollars or more and less than seven thousand five hundred dollars, property or services valued at one thousand five hundred dollars or more and less than seven thousand five hundred dollars, property or services valued at seven thousand five hundred dollars or more and less than thirty-seven thousand five hundred dollars, property or services valued at seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, property or services valued at thirty-seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, property or services valued at thirty-seven thousand five hundred dollars or more, property or services valued at one hundred fifty thousand dollars or more, property or services valued at one hundred fifty thousand dollars or more and less than seven hundred fifty thousand dollars, property or services valued at seven hundred fifty thousand dollars or more and less than one million five hundred thousand dollars, or property or services valued at one million five hundred thousand dollars or more, the jury or court trying the accused shall determine the value of the property or services as of the time of the offense and, if a guilty verdict is returned, shall return the finding of value as part of the verdict. In any case in which the jury or court determines that the value of the property or services at the time of the offense was one thousand dollars or more, it is unnecessary to find and return the exact value, and it is sufficient if the finding and return is to the effect that the value of the property or services involved was one thousand dollars or more and less than seven thousand five hundred dollars, was one thousand dollars or more and less than seven thousand five hundred dollars, was seven thousand five hundred dollars or more and less than thirty-seven thousand five hundred dollars, was seven thousand five hundred dollars or more and less than thirty-seven thousand five hundred dollars, was seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, was thirty-seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, was thirty-seven thousand five hundred dollars or more and less than one hundred fifty thousand dollars, was one hundred fifty thousand dollars or more, was one hundred fifty thousand dollars or more and less than seven hundred fifty thousand dollars, was seven hundred fifty thousand dollars or more and less than one million five hundred thousand dollars, or was one million five hundred thousand dollars or more, whichever is relevant regarding the offense.

(B) If more than one item of property or services is involved in a theft offense or in a violation of division (A)(1) of section 1716.14 of the Revised Code involving a victim who is an elderly person or disabled adult, the value of the property or services involved for the purpose of determining the value as required by division (A) of this section is the aggregate value of all property or services involved in the offense.

(C)

(1) When a series of offenses under section 2913.02 of the Revised Code, or a series of violations of, attempts to commit a violation of, conspiracies to violate, or complicity in violations of division (A)(1) of section 1716.14, section 2913.02, 2913.03, or 2913.04, division (B)(1) or (2) of section 2913.21, or section 2913.31 or 2913.43 of the Revised Code involving a victim who is an elderly person or disabled adult, is committed by the offender in the offender's same employment, capacity, or relationship to another, all of those offenses shall be tried as a single offense. The value of the property or services involved in the series of offenses for the purpose of determining the value as required by division (A) of this section is the aggregate value of all property and services involved in all offenses in the series.

(2) If an offender commits a series of offenses under section 2913.02 of the Revised Code that involves a common course of conduct to defraud multiple victims, all of the offenses may be tried as a single offense. If an offender is being tried for the commission of a series of violations of, attempts to commit a violation of, conspiracies to violate, or complicity in violations of division (A)(1) of section 1716.14, section 2913.02, 2913.03, or 2913.04, division (B)(1) or (2) of section 2913.21, or section 2913.31 or 2913.43 of the Revised Code, whether committed against one victim or more than one victim, involving a victim who is an elderly person or disabled adult, pursuant to a scheme or course of conduct, all of those offenses may be tried as a single offense. If the offenses are tried as a single offense, the value of the property or services involved for the purpose of determining the value as required by division (A) of this section is the aggregate value of all property and services involved in all of the offenses in the course of conduct.

(3) When a series of two or more offenses under section 2913.40, 2913.48, or 2921.41 of the Revised Code is committed by the offender in the offender's same employment, capacity, or relationship to another, all of those offenses may be tried as a single offense. If the offenses are tried as a single offense, the value of the property or services involved for the purpose of determining the value as required by division (A) of this section is the aggregate value of all property and services involved in all of the offenses in the series of two or more offenses.

(4) In prosecuting a single offense under division (C)(1), (2), or (3) of this section, it is not necessary to separately allege and prove each offense in the series. Rather, it is sufficient to allege and prove that the offender, within a given span of time, committed one or more theft offenses or violations of section 2913.40, 2913.48, or 2921.41 of the Revised Code in the offender's same employment, capacity, or relationship to another as described in division (C)(1) or (3) of this section, or committed one or more theft offenses that involve a common course of conduct to defraud multiple victims or a scheme or course of conduct as described in division (C)(2) of this section. While it is not necessary to separately allege and prove each offense in the series in order to prosecute a single offense under division (C)(1), (2), or (3) of this section, it remains necessary in prosecuting them as a single offense to prove the aggregate value of the property or services in order to meet the requisite statutory offense level sought by the prosecution.

(D) The following criteria shall be used in determining the value of property or services involved in a theft offense:

(1) The value of an heirloom, memento, collector's item, antique, museum piece, manuscript, document, record, or other thing that has intrinsic worth to its owner and that either is irreplaceable or is replaceable only on the expenditure of substantial time, effort, or money, is the amount that would compensate the owner for its loss.

(2) The value of personal effects and household goods, and of materials, supplies, equipment, and fixtures used in the profession, business, trade, occupation, or avocation of its owner, which property is not covered under division (D)(1) of this section and which retains substantial utility for its purpose regardless of its age or condition, is the cost of replacing the property with new property of like kind and quality.

(3) The value of any real or personal property that is not covered under division (D)(1) or (2) of this section, and the value of services, is the fair market value of the property or services. As used in this section, "fair market value" is the money consideration that a buyer would give and a seller would accept for property or services, assuming that the buyer is willing to buy and the seller is willing to sell, that both are fully informed as to all facts material to the transaction, and that neither is under any compulsion to act.

(E) Without limitation on the evidence that may be used to establish the value of property or services involved in a theft offense:

(1) When the property involved is personal property held for sale at wholesale or retail, the price at which the property was held for sale is prima-facie evidence of its value.

(2) When the property involved is a security or commodity traded on an exchange, the closing price or, if there is no closing price, the asked price, given in the latest market quotation prior to the offense is prima-facie evidence of the value of the security or commodity.

(3) When the property involved is livestock, poultry, or raw agricultural products for which a local market price is available, the latest local market price prior to the offense is prima-facie evidence of the value of the livestock, poultry, or products.

(4) When the property involved is a negotiable instrument, the face value is prima-facie evidence of the value of the instrument.

(5) When the property involved is a warehouse receipt, bill of lading, pawn ticket, claim check, or other instrument entitling the holder or bearer to receive property, the face value or, if there is no face value, the value of the property covered by the instrument less any payment necessary to receive the property is prima-facie evidence of the value of the instrument.

(6) When the property involved is a ticket of admission, ticket for transportation, coupon, token, or other instrument entitling the holder or bearer to receive property or services, the face value or, if there is no face value, the value of the property or services that may be received by the instrument is prima-facie evidence of the value of the instrument.

(7) When the services involved are gas, electricity, water, telephone, transportation, shipping, or other services for which the rate is established by law, the duly established rate is prima-facie evidence of the value of the services.

(8) When the services involved are services for which the rate is not established by law, and the offender has been notified prior to the offense of the rate for the services, either in writing, orally, or by posting in a manner reasonably calculated to come to the attention of potential offenders, the rate contained in the notice is prima-facie evidence of the value of the services.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-14-2000

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2913.71 - Felony of fifth degree regardless of the value of the property.

Regardless of the value of the property involved and regardless of whether the offender previously has been convicted of a theft offense, a violation of section 2913.02 or 2913.51 of the Revised Code is a felony of the fifth degree if the property involved is any of the following:

(A) A credit card;

(B) A printed form for a check or other negotiable instrument, that on its face identifies the drawer or maker for whose use it is designed or identifies the account on which it is to be drawn, and that has not been executed by the drawer or maker or on which the amount is blank;

(C) A motor vehicle identification license plate as prescribed by section 4503.22 of the Revised Code, a temporary license placard or windshield sticker as prescribed by section 4503.182 of the Revised Code, or any comparable license plate, placard, or sticker as prescribed by the applicable law of another state or the United States;

(D) A blank form for a certificate of title or a manufacturer's or importer's certificate to a motor vehicle, as prescribed by section 4505.07 of the Revised Code;

(E) A blank form for any license listed in section 4507.01 of the Revised Code.

Effective Date: 07-01-1996



Section 2913.72 - Evidence of an intent to commit theft of rented property.

(A) Each of the following shall be considered evidence of an intent to commit theft of rented property or rental services:

(1) At the time of entering into the rental contract, the rentee presented the renter with identification that was materially false, fictitious, or not current with respect to name, address, place of employment, or other relevant information.

(2) After receiving a notice demanding the return of rented property as provided in division (B) of this section, the rentee neither returned the rented property nor made arrangements acceptable with the renter to return the rented property.

(B) To establish that a rentee has an intent to commit theft of rented property or rental services under division (A)(2) of this section, a renter may issue a notice to a rentee demanding the return of rented property. The renter shall mail the notice by certified mail, return receipt requested, to the rentee at the address the rentee gave when the rental contract was executed, or to the rentee at the last address the rentee or the rentee's agent furnished in writing to the renter.

(C) A demand for the return of rented property is not a prerequisite for the prosecution of a rentee for theft of rented property or rental services. The evidence specified in division (A) of this section does not constitute the only evidence that may be considered as evidence of intent to commit theft of rented property or rental services.

(D) As used in this section:

(1) "Renter" means a person who owns rented property.

(2) "Rentee" means a person who pays consideration to a renter for the use of rented property.

Effective Date: 07-01-1996; 2008 SB320 04-07-2009



Section 2913.73 - Evidence that victim lacked capacity to give consent.

In a prosecution for any alleged violation of a provision of this chapter, if the lack of consent of the victim is an element of the provision that allegedly was violated, evidence that, at the time of the alleged violation, the victim lacked the capacity to give consent is admissible to show that the victim did not give consent.

As used in this section, "lacks the capacity to consent" means being impaired for any reason to the extent that the person lacks sufficient understanding or capacity to make and carry out reasonable decisions concerning the person or the person's resources.

Effective Date: 11-10-1999



Section 2913.81 - [Repealed].

Effective Date: 07-01-1996



Section 2913.82 - Towing or storage fees to be paid by person convicted of theft offense that involves motor vehicle.

If a person is convicted of a theft offense that involves a motor vehicle, as defined in section 4501.01 of the Revised Code, or any major part of a motor vehicle, and if a local authority, as defined in section 4511.01 of the Revised Code, the owner of the vehicle or major part, or a person, acting on behalf of the owner, was required to pay any towing or storage fees prior to recovering possession of the motor vehicle or major part, the court that sentences the offender, as a part of its sentence, shall require the offender to repay the fees to the local authority, the owner, or the person who paid the fees on behalf of the owner.

As used in this section, "major part" has the same meaning as in the "Motor Vehicle Theft Law Enforcement Act of 1984," 98 Stat. 2754, 15 U.S.C. 2021(7), as amended.

Effective Date: 03-25-1987






Chapter 2915 - GAMBLING

Section 2915.01 - Gambling definitions.

As used in this chapter:

(A) "Bookmaking" means the business of receiving or paying off bets.

(B) "Bet" means the hazarding of anything of value upon the result of an event, undertaking, or contingency, but does not include a bona fide business risk.

(C) "Scheme of chance" means a slot machine, lottery, numbers game, pool conducted for profit, or other scheme in which a participant gives a valuable consideration for a chance to win a prize, but does not include bingo, a skill-based amusement machine, or a pool not conducted for profit.

(D) "Game of chance" means poker, craps, roulette, or other game in which a player gives anything of value in the hope of gain, the outcome of which is determined largely by chance, but does not include bingo.

(E) "Game of chance conducted for profit" means any game of chance designed to produce income for the person who conducts or operates the game of chance, but does not include bingo.

(F) "Gambling device" means any of the following:

(1) A book, totalizer, or other equipment for recording bets;

(2) A ticket, token, or other device representing a chance, share, or interest in a scheme of chance or evidencing a bet;

(3) A deck of cards, dice, gaming table, roulette wheel, slot machine, or other apparatus designed for use in connection with a game of chance;

(4) Any equipment, device, apparatus, or paraphernalia specially designed for gambling purposes;

(5) Bingo supplies sold or otherwise provided, or used, in violation of this chapter.

(G) "Gambling offense" means any of the following:

(1) A violation of section 2915.02, 2915.03, 2915.04, 2915.05, 2915.06, 2915.07, 2915.08, 2915.081, 2915.082, 2915.09, 2915.091, 2915.092, 2915.10, or 2915.11 of the Revised Code;

(2) A violation of an existing or former municipal ordinance or law of this or any other state or the United States substantially equivalent to any section listed in division (G)(1) of this section or a violation of section 2915.06 of the Revised Code as it existed prior to July 1, 1996;

(3) An offense under an existing or former municipal ordinance or law of this or any other state or the United States, of which gambling is an element;

(4) A conspiracy or attempt to commit, or complicity in committing, any offense under division (G)(1), (2), or (3) of this section.

(H) Except as otherwise provided in this chapter, "charitable organization" means either of the following:

(1) An organization that is, and has received from the internal revenue service a determination letter that currently is in effect stating that the organization is, exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code ;

(2) A volunteer rescue service organization, volunteer firefighter's organization, veteran's organization, fraternal organization, or sporting organization that is exempt from federal income taxation under subsection 501(c)(4), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code.

To qualify as a "charitable organization," an organization shall have been in continuous existence as such in this state for a period of two years immediately preceding either the making of an application for a bingo license under section 2915.08 of the Revised Code or the conducting of any game of chance as provided in division (D) of section 2915.02 of the Revised Code.

(I) "Religious organization" means any church, body of communicants, or group that is not organized or operated for profit and that gathers in common membership for regular worship and religious observances.

(J)

"Veteran's organization" means any individual post or state headquarters of a national veteran's association or an auxiliary unit of any individual post of a national veteran's association, which post, state headquarters, or auxiliary unit is incorporated as a nonprofit corporation and either has received a letter from the state headquarters of the national veteran's association indicating that the individual post or auxiliary unit is in good standing with the national veteran's association or has received a letter from the national veteran's association indicating that the state headquarters is in good standing with the national veteran's association. As used in this division, "national veteran's association" means any veteran's association that has been in continuous existence as such for a period of at least five years and either is incorporated by an act of the United States congress or has a national dues-paying membership of at least five thousand persons.

(K) "Volunteer firefighter's organization" means any organization of volunteer firefighters, as defined in section 146.01 of the Revised Code, that is organized and operated exclusively to provide financial support for a volunteer fire department or a volunteer fire company and that is recognized or ratified by a county, municipal corporation, or township.

(L) "Fraternal organization" means any society, order, state headquarters, or association within this state, except a college or high school fraternity, that is not organized for profit, that is a branch, lodge, or chapter of a national or state organization, that exists exclusively for the common business or sodality of its members.

(M) "Volunteer rescue service organization" means any organization of volunteers organized to function as an emergency medical service organization, as defined in section 4765.01 of the Revised Code.

(N) "Charitable bingo game" means any bingo game described in division (O)(1) or (2) of this section that is conducted by a charitable organization that has obtained a license pursuant to section 2915.08 of the Revised Code and the proceeds of which are used for a charitable purpose.

(O) "Bingo" means either of the following:

(1) A game with all of the following characteristics:

(a) The participants use bingo cards or sheets, including paper formats and electronic representation or image formats, that are divided into twenty-five spaces arranged in five horizontal and five vertical rows of spaces, with each space, except the central space, being designated by a combination of a letter and a number and with the central space being designated as a free space.

(b) The participants cover the spaces on the bingo cards or sheets that correspond to combinations of letters and numbers that are announced by a bingo game operator.

(c) A bingo game operator announces combinations of letters and numbers that appear on objects that a bingo game operator selects by chance, either manually or mechanically, from a receptacle that contains seventy-five objects at the beginning of each game, each object marked by a different combination of a letter and a number that corresponds to one of the seventy-five possible combinations of a letter and a number that can appear on the bingo cards or sheets.

(d) The winner of the bingo game includes any participant who properly announces during the interval between the announcements of letters and numbers as described in division (O)(1)(c) of this section, that a predetermined and preannounced pattern of spaces has been covered on a bingo card or sheet being used by the participant.

(2) Instant bingo, punch boards, and raffles.

(P) "Conduct" means to back, promote, organize, manage, carry on, sponsor, or prepare for the operation of bingo or a game of chance.

(Q) "Bingo game operator" means any person, except security personnel, who performs work or labor at the site of bingo, including, but not limited to, collecting money from participants, handing out bingo cards or sheets or objects to cover spaces on bingo cards or sheets, selecting from a receptacle the objects that contain the combination of letters and numbers that appear on bingo cards or sheets, calling out the combinations of letters and numbers, distributing prizes, selling or redeeming instant bingo tickets or cards, supervising the operation of a punch board, selling raffle tickets, selecting raffle tickets from a receptacle and announcing the winning numbers in a raffle, and preparing, selling, and serving food or beverages.

(R) "Participant" means any person who plays bingo.

(S) "Bingo session" means a period that includes both of the following:

(1) Not to exceed five continuous hours for the conduct of one or more games described in division (O)(1) of this section, instant bingo, and seal cards;

(2) A period for the conduct of instant bingo and seal cards for not more than two hours before and not more than two hours after the period described in division (S)(1) of this section.

(T) "Gross receipts" means all money or assets, including admission fees, that a person receives from bingo without the deduction of any amounts for prizes paid out or for the expenses of conducting bingo. "Gross receipts" does not include any money directly taken in from the sale of food or beverages by a charitable organization conducting bingo, or by a bona fide auxiliary unit or society of a charitable organization conducting bingo, provided all of the following apply:

(1) The auxiliary unit or society has been in existence as a bona fide auxiliary unit or society of the charitable organization for at least two years prior to conducting bingo.

(2) The person who purchases the food or beverage receives nothing of value except the food or beverage and items customarily received with the purchase of that food or beverage.

(3) The food and beverages are sold at customary and reasonable prices.

(U) "Security personnel" includes any person who either is a sheriff, deputy sheriff, marshal, deputy marshal, township constable, or member of an organized police department of a municipal corporation or has successfully completed a peace officer's training course pursuant to sections 109.71 to 109.79 of the Revised Code and who is hired to provide security for the premises on which bingo is conducted.

(V) "Charitable purpose" means that the net profit of bingo, other than instant bingo, is used by, or is given, donated, or otherwise transferred to, any of the following:

(1) Any organization that is described in subsection 509(a)(1), 509(a)(2), or 509(a)(3) of the Internal Revenue Code and is either a governmental unit or an organization that is tax exempt under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code;

(2) A veteran's organization that is a post, chapter, or organization of veterans, or an auxiliary unit or society of, or a trust or foundation for, any such post, chapter, or organization organized in the United States or any of its possessions, at least seventy-five per cent of the members of which are veterans and substantially all of the other members of which are individuals who are spouses, widows, or widowers of veterans, or such individuals, provided that no part of the net earnings of such post, chapter, or organization inures to the benefit of any private shareholder or individual, and further provided that the net profit is used by the post, chapter, or organization for the charitable purposes set forth in division (B)(12) of section 5739.02 of the Revised Code, is used for awarding scholarships to or for attendance at an institution mentioned in division (B)(12) of section 5739.02 of the Revised Code, is donated to a governmental agency, or is used for nonprofit youth activities, the purchase of United States or Ohio flags that are donated to schools, youth groups, or other bona fide nonprofit organizations, promotion of patriotism, or disaster relief;

(3) A fraternal organization that has been in continuous existence in this state for fifteen years and that uses the net profit exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, if contributions for such use would qualify as a deductible charitable contribution under subsection 170 of the Internal Revenue Code;

(4) A volunteer firefighter's organization that uses the net profit for the purposes set forth in division (K) of this section.

(W) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as now or hereafter amended.

(X) "Youth athletic organization" means any organization, not organized for profit, that is organized and operated exclusively to provide financial support to, or to operate, athletic activities for persons who are twenty-one years of age or younger by means of sponsoring, organizing, operating, or contributing to the support of an athletic team, club, league, or association.

(Y) "Youth athletic park organization" means any organization, not organized for profit, that satisfies both of the following:

(1) It owns, operates, and maintains playing fields that satisfy both of the following:

(a) The playing fields are used at least one hundred days per year for athletic activities by one or more organizations, not organized for profit, each of which is organized and operated exclusively to provide financial support to, or to operate, athletic activities for persons who are eighteen years of age or younger by means of sponsoring, organizing, operating, or contributing to the support of an athletic team, club, league, or association.

(b) The playing fields are not used for any profit-making activity at any time during the year.

(2) It uses the proceeds of bingo it conducts exclusively for the operation, maintenance, and improvement of its playing fields of the type described in division (Y)(1) of this section.

(Z) "Bingo supplies" means bingo cards or sheets; instant bingo tickets or cards; electronic bingo aids; raffle tickets; punch boards; seal cards; instant bingo ticket dispensers; and devices for selecting or displaying the combination of bingo letters and numbers or raffle tickets. Items that are "bingo supplies" are not gambling devices if sold or otherwise provided, and used, in accordance with this chapter. For purposes of this chapter, "bingo supplies" are not to be considered equipment used to conduct a bingo game.

(AA) "Instant bingo" means a form of bingo that shall use folded or banded tickets or paper cards with perforated break-open tabs, a face of which is covered or otherwise hidden from view to conceal a number, letter, or symbol, or set of numbers, letters, or symbols, some of which have been designated in advance as prize winners , and may also include games in which some winners are determined by the random selection of one or more bingo numbers by the use of a seal card or bingo blower. In all "instant bingo" the prize amount and structure shall be predetermined. "Instant bingo" does not include any device that is activated by the insertion of a coin, currency, token, or an equivalent, and that contains as one of its components a video display monitor that is capable of displaying numbers, letters, symbols, or characters in winning or losing combinations.

(BB) "Seal card" means a form of instant bingo that uses instant bingo tickets in conjunction with a board or placard that contains one or more seals that, when removed or opened, reveal predesignated winning numbers, letters, or symbols.

(CC) "Raffle" means a form of bingo in which the one or more prizes are won by one or more persons who have purchased a raffle ticket. The one or more winners of the raffle are determined by drawing a ticket stub or other detachable section from a receptacle containing ticket stubs or detachable sections corresponding to all tickets sold for the raffle. "Raffle" does not include the drawing of a ticket stub or other detachable section of a ticket purchased to attend a professional sporting event if both of the following apply:

(1) The ticket stub or other detachable section is used to select the winner of a free prize given away at the professional sporting event; and

(2) The cost of the ticket is the same as the cost of a ticket to the professional sporting event on days when no free prize is given away.

(DD) "Punch board" means a board containing a number of holes or receptacles of uniform size in which are placed, mechanically and randomly, serially numbered slips of paper that may be punched or drawn from the hole or receptacle when used in conjunction with instant bingo. A player may punch or draw the numbered slips of paper from the holes or receptacles and obtain the prize established for the game if the number drawn corresponds to a winning number or, if the punch board includes the use of a seal card, a potential winning number.

(EE) "Gross profit" means gross receipts minus the amount actually expended for the payment of prize awards.

(FF) "Net profit" means gross profit minus expenses.

(GG) "Expenses" means the reasonable amount of gross profit actually expended for all of the following:

(1) The purchase or lease of bingo supplies;

(2) The annual license fee required under section 2915.08 of the Revised Code;

(3) Bank fees and service charges for a bingo session or game account described in section 2915.10 of the Revised Code;

(4) Audits and accounting services;

(5) Safes;

(6) Cash registers;

(7) Hiring security personnel;

(8) Advertising bingo;

(9) Renting premises in which to conduct a bingo session;

(10) Tables and chairs;

(11) Expenses for maintaining and operating a charitable organization's facilities, including, but not limited to, a post home, club house, lounge, tavern, or canteen and any grounds attached to the post home, club house, lounge, tavern, or canteen;

(12) Payment of real property taxes and assessments that are levied on a premises on which bingo is conducted;

(13) Any other product or service directly related to the conduct of bingo that is authorized in rules adopted by the attorney general under division (B)(1) of section 2915.08 of the Revised Code.

(HH) "Person" has the same meaning as in section 1.59 of the Revised Code and includes any firm or any other legal entity, however organized.

(II) "Revoke" means to void permanently all rights and privileges of the holder of a license issued under section 2915.08, 2915.081, or 2915.082 of the Revised Code or a charitable gaming license issued by another jurisdiction.

(JJ) "Suspend" means to interrupt temporarily all rights and privileges of the holder of a license issued under section 2915.08, 2915.081, or 2915.082 of the Revised Code or a charitable gaming license issued by another jurisdiction.

(KK) "Distributor" means any person who purchases or obtains bingo supplies and who does either of the following:

(1) Sells, offers for sale, or otherwise provides or offers to provide the bingo supplies to another person for use in this state;

(2) Modifies, converts, adds to, or removes parts from the bingo supplies to further their promotion or sale for use in this state.

(LL) "Manufacturer" means any person who assembles completed bingo supplies from raw materials, other items, or subparts or who modifies, converts, adds to, or removes parts from bingo supplies to further their promotion or sale.

(MM) "Gross annual revenues" means the annual gross receipts derived from the conduct of bingo described in division (O)(1) of this section plus the annual net profit derived from the conduct of bingo described in division (O)(2) of this section.

(NN) "Instant bingo ticket dispenser" means a mechanical device that dispenses an instant bingo ticket or card as the sole item of value dispensed and that has the following characteristics:

(1) It is activated upon the insertion of United States currency.

(2) It performs no gaming functions.

(3) It does not contain a video display monitor or generate noise.

(4) It is not capable of displaying any numbers, letters, symbols, or characters in winning or losing combinations.

(5) It does not simulate or display rolling or spinning reels.

(6) It is incapable of determining whether a dispensed bingo ticket or card is a winning or nonwinning ticket or card and requires a winning ticket or card to be paid by a bingo game operator.

(7) It may provide accounting and security features to aid in accounting for the instant bingo tickets or cards it dispenses.

(8) It is not part of an electronic network and is not interactive.

(OO)

(1) "Electronic bingo aid" means an electronic device used by a participant to monitor bingo cards or sheets purchased at the time and place of a bingo session and that does all of the following:

(a) It provides a means for a participant to input numbers and letters announced by a bingo caller.

(b) It compares the numbers and letters entered by the participant to the bingo faces previously stored in the memory of the device.

(c) It identifies a winning bingo pattern.

(2) "Electronic bingo aid" does not include any device into which a coin, currency, token, or an equivalent is inserted to activate play.

(PP) "Deal of instant bingo tickets" means a single game of instant bingo tickets all with the same serial number.

(QQ)

(1) "Slot machine" means either of the following:

(a) Any mechanical, electronic, video, or digital device that is capable of accepting anything of value, directly or indirectly, from or on behalf of a player who gives the thing of value in the hope of gain;

(b) Any mechanical, electronic, video, or digital device that is capable of accepting anything of value, directly or indirectly, from or on behalf of a player to conduct bingo or a scheme or game of chance.

(2) "Slot machine" does not include a skill-based amusement machine or an instant bingo ticket dispenser.

(RR) "Net profit from the proceeds of the sale of instant bingo" means gross profit minus the ordinary, necessary, and reasonable expense expended for the purchase of instant bingo supplies, and, in the case of instant bingo conducted by a veteran's, fraternal, or sporting organization, minus the payment by that organization of real property taxes and assessments levied on a premises on which instant bingo is conducted.

(SS) "Charitable instant bingo organization" means an organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code and is a charitable organization as defined in this section. A "charitable instant bingo organization" does not include a charitable organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code and that is created by a veteran's organization, a fraternal organization, or a sporting organization in regards to bingo conducted or assisted by a veteran's organization, a fraternal organization, or a sporting organization pursuant to section 2915.13 of the Revised Code.

(TT) "Game flare" means the board or placard that accompanies each deal of instant bingo tickets and that has printed on or affixed to it the following information for the game:

(1) The name of the game;

(2) The manufacturer's name or distinctive logo;

(3) The form number;

(4) The ticket count;

(5) The prize structure, including the number of winning instant bingo tickets by denomination and the respective winning symbol or number combinations for the winning instant bingo tickets;

(6) The cost per play;

(7) The serial number of the game.

(UU)

(1) "Skill-based amusement machine" means a mechanical, video, digital, or electronic device that rewards the player or players, if at all, only with merchandise prizes or with redeemable vouchers redeemable only for merchandise prizes, provided that with respect to rewards for playing the game all of the following apply:

(a) The wholesale value of a merchandise prize awarded as a result of the single play of a machine does not exceed ten dollars;

(b) Redeemable vouchers awarded for any single play of a machine are not redeemable for a merchandise prize with a wholesale value of more than ten dollars;

(c) Redeemable vouchers are not redeemable for a merchandise prize that has a wholesale value of more than ten dollars times the fewest number of single plays necessary to accrue the redeemable vouchers required to obtain that prize; and

(d) Any redeemable vouchers or merchandise prizes are distributed at the site of the skill-based amusement machine at the time of play.

A card for the purchase of gasoline is a redeemable voucher for purposes of division (UU)(1) of this section even if the skill-based amusement machine for the play of which the card is awarded is located at a place where gasoline may not be legally distributed to the public or the card is not redeemable at the location of, or at the time of playing, the skill-based amusement machine.

(2) A device shall not be considered a skill-based amusement machine and shall be considered a slot machine if it pays cash or one or more of the following apply:

(a) The ability of a player to succeed at the game is impacted by the number or ratio of prior wins to prior losses of players playing the game.

(b) Any reward of redeemable vouchers is not based solely on the player achieving the object of the game or the player's score;

(c) The outcome of the game, or the value of the redeemable voucher or merchandise prize awarded for winning the game, can be controlled by a source other than any player playing the game.

(d) The success of any player is or may be determined by a chance event that cannot be altered by player actions.

(e) The ability of any player to succeed at the game is determined by game features not visible or known to the player.

(f) The ability of the player to succeed at the game is impacted by the exercise of a skill that no reasonable player could exercise.

(3) All of the following apply to any machine that is operated as described in division (UU)(1) of this section:

(a) As used in division (UU) of this section, "game" and "play" mean one event from the initial activation of the machine until the results of play are determined without payment of additional consideration. An individual utilizing a machine that involves a single game, play, contest, competition, or tournament may be awarded redeemable vouchers or merchandise prizes based on the results of play.

(b) Advance play for a single game, play, contest, competition, or tournament participation may be purchased. The cost of the contest, competition, or tournament participation may be greater than a single noncontest, competition, or tournament play.

(c) To the extent that the machine is used in a contest, competition, or tournament, that contest, competition, or tournament has a defined starting and ending date and is open to participants in competition for scoring and ranking results toward the awarding of redeemable vouchers or merchandise prizes that are stated prior to the start of the contest, competition, or tournament.

(4) For purposes of division (UU)(1) of this section, the mere presence of a device, such as a pin-setting, ball-releasing, or scoring mechanism, that does not contribute to or affect the outcome of the play of the game does not make the device a skill-based amusement machine.

(VV) "Merchandise prize" means any item of value, but shall not include any of the following:

(1) Cash, gift cards, or any equivalent thereof;

(2) Plays on games of chance, state lottery tickets, bingo, or instant bingo;

(3) Firearms, tobacco, or alcoholic beverages; or

(4) A redeemable voucher that is redeemable for any of the items listed in division (VV)(1), (2), or (3) of this section.

(WW) "Redeemable voucher" means any ticket, token, coupon, receipt, or other noncash representation of value.

(XX) "Pool not conducted for profit" means a scheme in which a participant gives a valuable consideration for a chance to win a prize and the total amount of consideration wagered is distributed to a participant or participants.

(YY) "Sporting organization" means a hunting, fishing, or trapping organization, other than a college or high school fraternity or sorority, that is not organized for profit, that is affiliated with a state or national sporting organization, including but not limited to, the league of Ohio sportsmen, and that has been in continuous existence in this state for a period of three years.

(ZZ) "Community action agency" has the same meaning as in section 122.66 of the Revised Code.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-21-2003; 09-23-2004; 09-30-2004; 2007 HB177 10-25-2007



Section 2915.02 - Gambling.

(A) No person shall do any of the following:

(1) Engage in bookmaking, or knowingly engage in conduct that facilitates bookmaking;

(2) Establish, promote, or operate or knowingly engage in conduct that facilitates any game of chance conducted for profit or any scheme of chance;

(3) Knowingly procure, transmit, exchange, or engage in conduct that facilitates the procurement, transmission, or exchange of information for use in establishing odds or determining winners in connection with bookmaking or with any game of chance conducted for profit or any scheme of chance;

(4) Engage in betting or in playing any scheme or game of chance as a substantial source of income or livelihood;

(5) With purpose to violate division (A)(1), (2), (3), or (4) of this section, acquire, possess, control, or operate any gambling device.

(B) For purposes of division (A)(1) of this section, a person facilitates bookmaking if the person in any way knowingly aids an illegal bookmaking operation, including, without limitation, placing a bet with a person engaged in or facilitating illegal bookmaking. For purposes of division (A)(2) of this section, a person facilitates a game of chance conducted for profit or a scheme of chance if the person in any way knowingly aids in the conduct or operation of any such game or scheme, including, without limitation, playing any such game or scheme.

(C) This section does not prohibit conduct in connection with gambling expressly permitted by law.

(D) This section does not apply to any of the following:

(1) Games of chance, if all of the following apply:

(a) The games of chance are not craps for money or roulette for money.

(b) The games of chance are conducted by a charitable organization that is, and has received from the internal revenue service a determination letter that is currently in effect, stating that the organization is, exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code.

(c) The games of chance are conducted at festivals of the charitable organization that are conducted not more than a total of five days a calendar year, and are conducted on premises owned by the charitable organization for a period of no less than one year immediately preceding the conducting of the games of chance, on premises leased from a governmental unit, or on premises that are leased from a veteran's or fraternal organization and that have been owned by the lessor veteran's or fraternal organization for a period of no less than one year immediately preceding the conducting of the games of chance.

A charitable organization shall not lease premises from a veteran's or fraternal organization to conduct a festival described in division (D)(1)(c) of this section if the veteran's or fraternal organization already has leased the premises twelve times during the preceding year to charitable organizations for that purpose. If a charitable organization leases premises from a veteran's or fraternal organization to conduct a festival described in division (D)(1)(c) of this section, the charitable organization shall not pay a rental rate for the premises per day of the festival that exceeds the rental rate per bingo session that a charitable organization may pay under division (B)(1) of section 2915.09 of the Revised Code when it leases premises from another charitable organization to conduct bingo games.

(d) All of the money or assets received from the games of chance after deduction only of prizes paid out during the conduct of the games of chance are used by, or given, donated, or otherwise transferred to, any organization that is described in subsection 509(a)(1), 509(a)(2), or 509(a)(3) of the Internal Revenue Code and is either a governmental unit or an organization that is tax exempt under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code;

(e) The games of chance are not conducted during, or within ten hours of, a bingo game conducted for amusement purposes only pursuant to section 2915.12 of the Revised Code.

No person shall receive any commission, wage, salary, reward, tip, donation, gratuity, or other form of compensation, directly or indirectly, for operating or assisting in the operation of any game of chance.

(2) Any tag fishing tournament operated under a permit issued under section 1533.92 of the Revised Code, as "tag fishing tournament" is defined in section 1531.01 of the Revised Code;

(3) Bingo conducted by a charitable organization that holds a license issued under section 2915.08 of the Revised Code.

(E) Division (D) of this section shall not be construed to authorize the sale, lease, or other temporary or permanent transfer of the right to conduct games of chance, as granted by that division, by any charitable organization that is granted that right.

(F) Whoever violates this section is guilty of gambling, a misdemeanor of the first degree. If the offender previously has been convicted of any gambling offense, gambling is a felony of the fifth degree.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-2003



Section 2915.03 - Operating a gambling house.

(A) No person, being the owner or lessee, or having custody, control, or supervision of premises, shall:

(1) Use or occupy such premises for gambling in violation of section 2915.02 of the Revised Code;

(2) Recklessly permit such premises to be used or occupied for gambling in violation of section 2915.02 of the Revised Code.

(B) Whoever violates this section is guilty of operating a gambling house, a misdemeanor of the first degree. If the offender previously has been convicted of a gambling offense, operating a gambling house is a felony of the fifth degree.

(C) Premises used or occupied in violation of this section constitute a nuisance subject to abatement pursuant to sections 3767.01 to 3767.99 of the Revised Code.

Effective Date: 07-01-1996



Section 2915.04 - Public gaming.

(A) No person, while at a hotel, restaurant, tavern, store, arena, hall, or other place of public accommodation, business, amusement, or resort shall make a bet or play any game of chance or scheme of chance.

(B) No person, being the owner or lessee, or having custody, control, or supervision, of a hotel, restaurant, tavern, store, arena, hall, or other place of public accommodation, business, amusement, or resort shall recklessly permit those premises to be used or occupied in violation of division (A) of this section.

(C) Divisions (A) and (B) of this section do not prohibit conduct in connection with gambling expressly permitted by law.

(D) Whoever violates this section is guilty of public gaming. Except as otherwise provided in this division, public gaming is a minor misdemeanor. If the offender previously has been convicted of any gambling offense, public gaming is a misdemeanor of the fourth degree.

(E) Premises used or occupied in violation of division (B) of this section constitute a nuisance subject to abatement under Chapter 3767. of the Revised Code.

Effective Date: 04-03-2003



Section 2915.05 - Cheating - corrupting sports.

(A) No person, with purpose to defraud or knowing that the person is facilitating a fraud, shall engage in conduct designed to corrupt the outcome of any of the following:

(1) The subject of a bet;

(2) A contest of knowledge, skill, or endurance that is not an athletic or sporting event;

(3) A scheme or game of chance;

(4) Bingo.

(B) No person shall knowingly do any of the following:

(1) Offer, give, solicit, or accept anything of value to corrupt the outcome of an athletic or sporting event;

(2) Engage in conduct designed to corrupt the outcome of an athletic or sporting event.

(C)

(1) Whoever violates division (A) of this section is guilty of cheating. Except as otherwise provided in this division, cheating is a misdemeanor of the first degree. If the potential gain from the cheating is one thousand dollars or more or if the offender previously has been convicted of any gambling offense or of any theft offense, as defined in section 2913.01 of the Revised Code, cheating is a felony of the fifth degree.

(2) Whoever violates division (B) of this section is guilty of corrupting sports. Corrupting sports is a felony of the fifth degree on a first offense and a felony of the fourth degree on each subsequent offense.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-03-2003

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2915.06 - Skill-based amusement machine prohibited conduct.

(A) No person shall give to another person any item described in division (VV)(1), (2), (3), or (4) of section 2915.01 of the Revised Code in exchange for a noncash prize, toy, or novelty received as a reward for playing or operating a skill-based amusement machine or for a free or reduced-price game won on a skill-based amusement machine.

(B) Whoever violates division (A) of this section is guilty of skill-based amusement machine prohibited conduct. A violation of division (A) of this section is a misdemeanor of the first degree for each redemption of a prize that is involved in the violation. If the offender previously has been convicted of a violation of division (A) of this section, a violation of that division is a felony of the fifth degree for each redemption of a prize that is involved in the violation. The maximum fine authorized to be imposed for a felony of the fifth degree shall be imposed upon the offender.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 2007 HB177 10-25-2007



Section 2915.061 - Regulation of skill-based amusement machines.

Any regulation of skill-based amusement machines shall be governed by this chapter and not by Chapter 1345. of the Revised Code.

Effective Date: 2007 HB177 10-25-2007



Section 2915.07 - Conducting illegal bingo.

(A) No person, except a charitable organization that has obtained a license pursuant to section 2915.08 of the Revised Code, shall conduct or advertise bingo. This division does not apply to a raffle that a charitable organization conducts or advertises.

(B) Whoever violates this section is guilty of conducting illegal bingo, a felony of the fourth degree.

Effective Date: 04-03-2003



Section 2915.08 - Application for license to conduct bingo, instant bingo.

(A)

(1) Annually before the first day of January, a charitable organization that desires to conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session shall make out, upon a form to be furnished by the attorney general for that purpose, an application for a license to conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session and deliver that application to the attorney general together with a license fee as follows:

(a) Except as otherwise provided in this division, for a license for the conduct of bingo, two hundred dollars;

(b) For a license for the conduct of instant bingo at a bingo session or instant bingo other than at a bingo session for a charitable organization that previously has not been licensed under this chapter to conduct instant bingo at a bingo session or instant bingo other than at a bingo session, a license fee of five hundred dollars, and for any other charitable organization, a license fee that is based upon the gross profits received by the charitable organization from the operation of instant bingo at a bingo session or instant bingo other than at a bingo session, during the one-year period ending on the thirty-first day of October of the year immediately preceding the year for which the license is sought, and that is one of the following:

(i) Five hundred dollars, if the total is fifty thousand dollars or less;

(ii) One thousand two hundred fifty dollars plus one-fourth per cent of the gross profit, if the total is more than fifty thousand dollars but less than two hundred fifty thousand one dollars;

(iii) Two thousand two hundred fifty dollars plus one-half per cent of the gross profit, if the total is more than two hundred fifty thousand dollars but less than five hundred thousand one dollars;

(iv) Three thousand five hundred dollars plus one per cent of the gross profit, if the total is more than five hundred thousand dollars but less than one million one dollars;

(v) Five thousand dollars plus one per cent of the gross profit, if the total is one million one dollars or more;

(c) A reduced license fee established by the attorney general pursuant to division (G) of this section.

(d) For a license to conduct bingo for a charitable organization that prior to July 1, 2003, has not been licensed under this chapter to conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session, a license fee established by rule by the attorney general in accordance with division (H) of this section.

(2) The application shall be in the form prescribed by the attorney general, shall be signed and sworn to by the applicant, and shall contain all of the following:

(a) The name and post-office address of the applicant;

(b) A statement that the applicant is a charitable organization and that it has been in continuous existence as a charitable organization in this state for two years immediately preceding the making of the application ;

(c) The location at which the organization will conduct bingo, which location shall be within the county in which the principal place of business of the applicant is located, the days of the week and the times on each of those days when bingo will be conducted, whether the organization owns, leases, or subleases the premises, and a copy of the rental agreement if it leases or subleases the premises;

(d) A statement of the applicant's previous history, record, and association that is sufficient to establish that the applicant is a charitable organization, and a copy of a determination letter that is issued by the Internal Revenue Service and states that the organization is tax exempt under subsection 501(a) and described in subsection 501(c)(3), 501(c)(4), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) of the Internal Revenue Code;

(e) A statement as to whether the applicant has ever had any previous application refused, whether it previously has had a license revoked or suspended, and the reason stated by the attorney general for the refusal, revocation, or suspension;

(f) A statement of the charitable purposes for which the net profit derived from bingo, other than instant bingo, will be used, and a statement of how the net profit derived from instant bingo will be distributed in accordance with section 2915.101 of the Revised Code;

(g) Other necessary and reasonable information that the attorney general may require by rule adopted pursuant to section 111.15 of the Revised Code;

(h) If the applicant is a charitable trust as defined in section 109.23 of the Revised Code, a statement as to whether it has registered with the attorney general pursuant to section 109.26 of the Revised Code or filed annual reports pursuant to section 109.31 of the Revised Code, and, if it is not required to do either, the exemption in section 109.26 or 109.31 of the Revised Code that applies to it;

(i) If the applicant is a charitable organization as defined in section 1716.01 of the Revised Code, a statement as to whether it has filed with the attorney general a registration statement pursuant to section 1716.02 of the Revised Code and a financial report pursuant to section 1716.04 of the Revised Code, and, if it is not required to do both, the exemption in section 1716.03 of the Revised Code that applies to it;

(j) In the case of an applicant seeking to qualify as a youth athletic park organization, a statement issued by a board or body vested with authority under Chapter 755. of the Revised Code for the supervision and maintenance of recreation facilities in the territory in which the organization is located, certifying that the playing fields owned by the organization were used for at least one hundred days during the year in which the statement is issued, and were open for use to all residents of that territory, regardless of race, color, creed, religion, sex, or national origin, for athletic activities by youth athletic organizations that do not discriminate on the basis of race, color, creed, religion, sex, or national origin, and that the fields were not used for any profit-making activity at any time during the year. That type of board or body is authorized to issue the statement upon request and shall issue the statement if it finds that the applicant's playing fields were so used.

(3) The attorney general, within thirty days after receiving a timely filed application from a charitable organization that has been issued a license under this section that has not expired and has not been revoked or suspended, shall send a temporary permit to the applicant specifying the date on which the application was filed with the attorney general and stating that, pursuant to section 119.06 of the Revised Code, the applicant may continue to conduct bingo until a new license is granted or, if the application is rejected, until fifteen days after notice of the rejection is mailed to the applicant. The temporary permit does not affect the validity of the applicant's application and does not grant any rights to the applicant except those rights specifically granted in section 119.06 of the Revised Code. The issuance of a temporary permit by the attorney general pursuant to this division does not prohibit the attorney general from rejecting the applicant's application because of acts that the applicant committed, or actions that the applicant failed to take, before or after the issuance of the temporary permit.

(4) Within thirty days after receiving an initial license application from a charitable organization to conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session, the attorney general shall conduct a preliminary review of the application and notify the applicant regarding any deficiencies. Once an application is deemed complete, or beginning on the thirtieth day after the application is filed, if the attorney general failed to notify the applicant of any deficiencies, the attorney general shall have an additional sixty days to conduct an investigation and either grant or deny the application based on findings established and communicated in accordance with divisions (B) and (E) of this section. As an option to granting or denying an initial license application, the attorney general may grant a temporary license and request additional time to conduct the investigation if the attorney general has cause to believe that additional time is necessary to complete the investigation and has notified the applicant in writing about the specific concerns raised during the investigation.

(B)

(1) The attorney general shall adopt rules to enforce sections 2915.01, 2915.02, and 2915.07 to 2915.13 of the Revised Code to ensure that bingo or instant bingo is conducted in accordance with those sections and to maintain proper control over the conduct of bingo or instant bingo. The rules, except rules adopted pursuant to divisions (A)(2)(g) and (G) of this section, shall be adopted pursuant to Chapter 119. of the Revised Code. The attorney general shall license charitable organizations to conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session in conformance with this chapter and with the licensing provisions of Chapter 119. of the Revised Code.

(2) The attorney general may refuse to grant a license to any organization, or revoke or suspend the license of any organization, that does any of the following or to which any of the following applies:

(a) Fails or has failed at any time to meet any requirement of section 109.26, 109.31, or 1716.02, or sections 2915.07 to 2915.11 of the Revised Code, or violates or has violated any provision of sections 2915.02 or 2915.07 to 2915.13 of the Revised Code or any rule adopted by the attorney general pursuant to this section;

(b) Makes or has made an incorrect or false statement that is material to the granting of the license in an application filed pursuant to division (A) of this section;

(c) Submits or has submitted any incorrect or false information relating to an application if the information is material to the granting of the license;

(d) Maintains or has maintained any incorrect or false information that is material to the granting of the license in the records required to be kept pursuant to divisions (A) and (C) of section 2915.10 of the Revised Code, if applicable;

(e) The attorney general has good cause to believe that the organization will not conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session in accordance with sections 2915.07 to 2915.13 of the Revised Code or with any rule adopted by the attorney general pursuant to this section.

(3) For the purposes of division (B) of this section, any action of an officer, trustee, agent, representative, or bingo game operator of an organization is an action of the organization.

(C) The attorney general may grant licenses to charitable organizations that are branches, lodges, or chapters of national charitable organizations.

(D) The attorney general shall send notice in writing to the prosecuting attorney and sheriff of the county in which the organization will conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session, as stated in its application for a license or amended license, and to any other law enforcement agency in that county that so requests, of all of the following:

(1) The issuance of the license;

(2) The issuance of the amended license;

(3) The rejection of an application for and refusal to grant a license;

(4) The revocation of any license previously issued;

(5) The suspension of any license previously issued.

(E) A license issued by the attorney general shall set forth the information contained on the application of the charitable organization that the attorney general determines is relevant, including, but not limited to, the location at which the organization will conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session and the days of the week and the times on each of those days when bingo will be conducted. If the attorney general refuses to grant or revokes or suspends a license, the attorney general shall notify the applicant in writing and specifically identify the reason for the refusal, revocation, or suspension in narrative form and, if applicable, by identifying the section of the Revised Code violated. The failure of the attorney general to give the written notice of the reasons for the refusal, revocation, or suspension or a mistake in the written notice does not affect the validity of the attorney general's refusal to grant, or the revocation or suspension of, a license. If the attorney general fails to give the written notice or if there is a mistake in the written notice, the applicant may bring an action to compel the attorney general to comply with this division or to correct the mistake, but the attorney general's order refusing to grant, or revoking or suspending, a license shall not be enjoined during the pendency of the action.

(F) A charitable organization that has been issued a license pursuant to division (B) of this section but that cannot conduct bingo or instant bingo at the location, or on the day of the week or at the time, specified on the license due to circumstances that make it impractical to do so may apply in writing, together with an application fee of two hundred fifty dollars, to the attorney general, at least thirty days prior to a change in location, day of the week, or time, and request an amended license. The application shall describe the causes making it impractical for the organization to conduct bingo or instant bingo in conformity with its license and shall indicate the location, days of the week, and times on each of those days when it desires to conduct bingo or instant bingo. Except as otherwise provided in this division, the attorney general shall issue the amended license in accordance with division (E) of this section, and the organization shall surrender its original license to the attorney general. The attorney general may refuse to grant an amended license according to the terms of division (B) of this section.

(G) The attorney general, by rule adopted pursuant to section 111.15 of the Revised Code, shall establish a schedule of reduced license fees for charitable organizations that desire to conduct bingo or instant bingo during fewer than twenty-six weeks in any calendar year.

(H) The attorney general, by rule adopted pursuant to section 111.15 of the Revised Code, shall establish license fees for the conduct of bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session for charitable organizations that prior to July 1, 2003, have not been licensed to conduct bingo, instant bingo at a bingo session, or instant bingo other than at a bingo session under this chapter.

(I) The attorney general may enter into a written contract with any other state agency to delegate to that state agency the powers prescribed to the attorney general under Chapter 2915. of the Revised Code.

(J) The attorney general, by rule adopted pursuant to section 111.15 of the Revised Code, may adopt rules to determine the requirements for a charitable organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code to be in good standing in the state.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 07-01-2003



Section 2915.081 - Illegally operating as distributor of bingo supplies.

(A) No distributor shall sell, offer to sell, or otherwise provide or offer to provide bingo supplies to another person, or modify, convert, add to, or remove parts from bingo supplies to further their promotion or sale, for use in this state without having obtained a license from the attorney general under this section.

(B) The attorney general may issue a distributor license to any person that meets the requirements of this section. The application for the license shall be on a form prescribed by the attorney general and be accompanied by the annual fee prescribed by this section. The license is valid for a period of one year, and the annual fee for the license is five thousand dollars.

(C) The attorney general may refuse to issue a distributor license to any person to which any of the following applies, or to any person that has an officer, partner, or other person who has an ownership interest of ten per cent or more and to whom any of the following applies:

(1) The person, officer, or partner has been convicted of a felony under the laws of this state, another state, or the United States.

(2) The person, officer, or partner has been convicted of any gambling offense.

(3) The person, officer, or partner has made an incorrect or false statement that is material to the granting of a license in an application submitted to the attorney general under this section or in a similar application submitted to a gambling licensing authority in another jurisdiction if the statement resulted in license revocation through administrative action in the other jurisdiction.

(4) The person, officer, or partner has submitted any incorrect or false information relating to the application to the attorney general under this section, if the information is material to the granting of the license.

(5) The person, officer, or partner has failed to correct any incorrect or false information that is material to the granting of the license in the records required to be maintained under division (E) of section 2915.10 of the Revised Code.

(6) The person, officer, or partner has had a license related to gambling revoked or suspended under the laws of this state, another state, or the United States.

(D) The attorney general shall not issue a distributor license to any person that is involved in the conduct of bingo on behalf of a charitable organization or that is a lessor of premises used for the conduct of bingo. This division does not prohibit a distributor from advising charitable organizations on the use and benefit of specific bingo supplies or prohibit a distributor from advising a customer on operational methods to improve bingo profitability.

(E)

(1) No distributor shall sell, offer to sell, or otherwise provide or offer to provide bingo supplies to any person, or modify, convert, add to, or remove parts from bingo supplies to further their promotion or sale, for use in this state except to or for the use of a charitable organization that has been issued a license under section 2915.08 of the Revised Code or to another distributor that has been issued a license under this section. No distributor shall accept payment for the sale or other provision of bingo supplies other than by check or electronic fund transfer.

(2) No distributor may donate, give, loan, lease, or otherwise provide any bingo supplies or equipment, or modify, convert, add to, or remove parts from bingo supplies to further their promotion or sale, to or for the use of a charitable organization for use in a bingo session conditioned on or in consideration for an exclusive right to provide bingo supplies to the charitable organization. A distributor may provide a licensed charitable organization with free samples of the distributor's products to be used as prizes or to be used for the purpose of sampling.

(3) No distributor shall purchase bingo supplies for use in this state from any person except from a manufacturer issued a license under section 2915.082 of the Revised Code or from another distributor issued a license under this section. Subject to division (D) of section 2915.082 of the Revised Code, no distributor shall pay for purchased bingo supplies other than by check or electronic fund transfer.

(4) No distributor shall participate in the conduct of bingo on behalf of a charitable organization or have any direct or indirect ownership interest in a premises used for the conduct of bingo.

(5) No distributor shall knowingly solicit, offer, pay, or receive any kickback, bribe, or undocumented rebate, directly or indirectly, overtly or covertly, in cash or in kind, in return for providing bingo supplies to any person in this state.

(F) The attorney general may suspend or revoke a distributor license for any of the reasons for which the attorney general may refuse to issue a distributor license specified in division (C) of this section or if the distributor holding the license violates any provision of this chapter or any rule adopted by the attorney general under this chapter.

(G) Whoever violates division (A) or (E) of this section is guilty of illegally operating as a distributor. Except as otherwise provided in this division, illegally operating as a distributor is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of division (A) or (E) of this section, illegally operating as a distributor is a felony of the fifth degree.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-2003; 09-30-2004



Section 2915.082 - Illegally operating as manufacturer of bingo supplies.

(A) No manufacturer shall sell, offer to sell, or otherwise provide or offer to provide bingo supplies for use in this state without having obtained a license from the attorney general under this section.

(B) The attorney general may issue a manufacturer license to any person that meets the requirements of this section. The application for the license shall be on a form prescribed by the attorney general and be accompanied by the annual fee prescribed by this section. The license is valid for a period of one year, and the annual fee for the license is five thousand dollars.

(C) The attorney general may refuse to issue a manufacturer license to any person to which any of the following applies, or to any person that has an officer, partner, or other person who has an ownership interest of ten per cent or more and to whom any of the following applies:

(1) The person, officer, or partner has been convicted of a felony under the laws of this state, another state, or the United States.

(2) The person, officer, or partner has been convicted of any gambling offense.

(3) The person, officer, or partner has made an incorrect or false statement that is material to the granting of a license in an application submitted to the attorney general under this section or in a similar application submitted to a gambling licensing authority in another jurisdiction if the statement resulted in license revocation through administrative action in the other jurisdiction.

(4) The person, officer, or partner has submitted any incorrect or false information relating to the application to the attorney general under this section, if the information is material to the granting of the license.

(5) The person, officer, or partner has failed to correct any incorrect or false information that is material to the granting of the license in the records required to be maintained under division (F) of section 2915.10 of the Revised Code.

(6) The person, officer, or partner has had a license related to gambling revoked or suspended under the laws of this state, another state, or the United States.

(D)

(1) No manufacturer shall sell, offer to sell, or otherwise provide or offer to provide bingo supplies to any person for use in this state except to a distributor that has been issued a license under section 2915.081 of the Revised Code. No manufacturer shall accept payment for the sale of bingo supplies other than by check or electronic fund transfer.

(2) No manufacturer shall knowingly solicit, offer, pay, or receive any kickback, bribe, or undocumented rebate, directly or indirectly, overtly or covertly, in cash or in kind, in return for providing bingo supplies to any person in this state.

(E)

(1) The attorney general may suspend or revoke a manufacturer license for any of the reasons for which the attorney general may refuse to issue a manufacturer license specified in division (C) of this section or if the manufacturer holding the license violates any provision of this chapter or any rule adopted by the attorney general under this chapter.

(2) The attorney general may perform an onsite inspection of a manufacturer of bingo supplies that is selling, offering to sell, or otherwise providing or offering to provide bingo supplies or that is applying for a license to sell, offer to sell, or otherwise provide or offer to provide bingo supplies in this state.

(F) Whoever violates division (A) or (D) of this section is guilty of illegally operating as a manufacturer. Except as otherwise provided in this division, illegally operating as a manufacturer is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of division (A) or (D) of this section, illegally operating as a manufacturer is a felony of the fifth degree.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-2003



Section 2915.09 - Illegally conducting bingo game - rules.

(A) No charitable organization that conducts bingo shall fail to do any of the following:

(1) Own all of the equipment used to conduct bingo or lease that equipment from a charitable organization that is licensed to conduct bingo, or from the landlord of a premises where bingo is conducted, for a rental rate that is not more than is customary and reasonable for that equipment;

(2) Except as otherwise provided in division (A)(3) of this section, use all of the gross receipts from bingo for paying prizes, for reimbursement of expenses for or for renting premises in which to conduct a bingo session, for reimbursement of expenses for or for purchasing or leasing bingo supplies used in conducting bingo, for reimbursement of expenses for or for hiring security personnel, for reimbursement of expenses for or for advertising bingo, or for reimbursement of other expenses or for other expenses listed in division (GG) of section 2915.01 of the Revised Code, provided that the amount of the receipts so spent is not more than is customary and reasonable for a similar purchase, lease, hiring, advertising, or expense. If the building in which bingo is conducted is owned by the charitable organization conducting bingo and the bingo conducted includes a form of bingo described in division (O)(1) of section 2915.01 of the Revised Code, the charitable organization may deduct from the total amount of the gross receipts from each session a sum equal to the lesser of six hundred dollars or forty-five per cent of the gross receipts from the bingo described in that division as consideration for the use of the premises.

(3) Use, or give, donate, or otherwise transfer, all of the net profit derived from bingo, other than instant bingo, for a charitable purpose listed in its license application and described in division (V) of section 2915.01 of the Revised Code, or distribute all of the net profit from the proceeds of the sale of instant bingo as stated in its license application and in accordance with section 2915.101 of the Revised Code.

(B) No charitable organization that conducts a bingo game described in division (O)(1) of section 2915.01 of the Revised Code shall fail to do any of the following:

(1) Conduct the bingo game on premises that are owned by the charitable organization, on premises that are owned by another charitable organization and leased from that charitable organization for a rental rate not in excess of the lesser of six hundred dollars per bingo session or forty-five per cent of the gross receipts of the bingo session, on premises that are leased from a person other than a charitable organization for a rental rate that is not more than is customary and reasonable for premises that are similar in location, size, and quality but not in excess of four hundred fifty dollars per bingo session, or on premises that are owned by a person other than a charitable organization, that are leased from that person by another charitable organization, and that are subleased from that other charitable organization by the charitable organization for a rental rate not in excess of four hundred fifty dollars per bingo session. No charitable organization is required to pay property taxes or assessments on premises that the charitable organization leases from another person to conduct bingo sessions. If the charitable organization leases from a person other than a charitable organization the premises on which it conducts bingo sessions, the lessor of the premises shall provide the premises to the organization and shall not provide the organization with bingo game operators, security personnel, concessions or concession operators, bingo supplies, or any other type of service. A charitable organization shall not lease or sublease premises that it owns or leases to more than three other charitable organizations per calendar week for conducting bingo sessions on the premises. A person that is not a charitable organization shall not lease premises that it owns, leases, or otherwise is empowered to lease to more than three charitable organizations per calendar week for conducting bingo sessions on the premises. In no case shall more than nine bingo sessions be conducted on any premises in any calendar week.

(2) Display its license conspicuously at the premises where the bingo session is conducted;

(3) Conduct the bingo session in accordance with the definition of bingo set forth in division (O)(1) of section 2915.01 of the Revised Code.

(C) No charitable organization that conducts a bingo game described in division (O)(1) of section 2915.01 of the Revised Code shall do any of the following:

(1) Pay any compensation to a bingo game operator for operating a bingo session that is conducted by the charitable organization or for preparing, selling, or serving food or beverages at the site of the bingo session, permit any auxiliary unit or society of the charitable organization to pay compensation to any bingo game operator who prepares, sells, or serves food or beverages at a bingo session conducted by the charitable organization, or permit any auxiliary unit or society of the charitable organization to prepare, sell, or serve food or beverages at a bingo session conducted by the charitable organization, if the auxiliary unit or society pays any compensation to the bingo game operators who prepare, sell, or serve the food or beverages;

(2) Pay consulting fees to any person for any services performed in relation to the bingo session;

(3) Pay concession fees to any person who provides refreshments to the participants in the bingo session;

(4) Except as otherwise provided in division (C)(4) of this section, conduct more than three bingo sessions in any seven-day period. A volunteer firefighter's organization or a volunteer rescue service organization that conducts not more than five bingo sessions in a calendar year may conduct more than three bingo sessions in a seven-day period after notifying the attorney general when it will conduct the sessions.

(5) Pay out more than six thousand dollars in prizes for bingo games described in division (O)(1) of section 2915.01 of the Revised Code during any bingo session that is conducted by the charitable organization. "Prizes" does not include awards from the conduct of instant bingo.

(6) Conduct a bingo session at any time during the eight-hour period between two a.m. and ten a.m., at any time during, or within ten hours of, a bingo game conducted for amusement only pursuant to section 2915.12 of the Revised Code, at any premises not specified on its license, or on any day of the week or during any time period not specified on its license. Division (A)(6) of this section does not prohibit the sale of instant bingo tickets beginning at nine a.m. for a bingo session that begins at ten a.m. If circumstances make it impractical for the charitable organization to conduct a bingo session at the premises, or on the day of the week or at the time, specified on its license, or if a charitable organization wants to conduct bingo sessions on a day of the week or at a time other than the day or time specified on its license, the charitable organization may apply in writing to the attorney general for an amended license pursuant to division (F) of section 2915.08 of the Revised Code. A charitable organization may apply twice in each calendar year for an amended license to conduct bingo sessions on a day of the week or at a time other than the day or time specified on its license. If the amended license is granted, the organization may conduct bingo sessions at the premises, on the day of the week, and at the time specified on its amended license.

(7) Permit any person whom the charitable organization knows, or should have known, is under the age of eighteen to work as a bingo game operator;

(8) Permit any person whom the charitable organization knows, or should have known, has been convicted of a felony or gambling offense in any jurisdiction to be a bingo game operator;

(9) Permit the lessor of the premises on which the bingo session is conducted, if the lessor is not a charitable organization, to provide the charitable organization with bingo game operators, security personnel, concessions, bingo supplies, or any other type of service;

(10) Purchase or lease bingo supplies from any person except a distributor issued a license under section 2915.081 of the Revised Code;

(11)

(a) Use or permit the use of electronic bingo aids except under the following circumstances:

(i) For any single participant, not more than ninety bingo faces can be played using an electronic bingo aid or aids.

(ii) The charitable organization shall provide a participant using an electronic bingo aid with corresponding paper bingo cards or sheets.

(iii) The total price of bingo faces played with an electronic bingo aid shall be equal to the total price of the same number of bingo faces played with a paper bingo card or sheet sold at the same bingo session but without an electronic bingo aid.

(iv) An electronic bingo aid cannot be part of an electronic network other than a network that includes only bingo aids and devices that are located on the premises at which the bingo is being conducted or be interactive with any device not located on the premises at which the bingo is being conducted.

(v) An electronic bingo aid cannot be used to participate in bingo that is conducted at a location other than the location at which the bingo session is conducted and at which the electronic bingo aid is used.

(vi) An electronic bingo aid cannot be used to provide for the input of numbers and letters announced by a bingo caller other than the bingo caller who physically calls the numbers and letters at the location at which the bingo session is conducted and at which the electronic bingo aid is used.

(b) The attorney general may adopt rules in accordance with Chapter 119. of the Revised Code that govern the use of electronic bingo aids. The rules may include a requirement that an electronic bingo aid be capable of being audited by the attorney general to verify the number of bingo cards or sheets played during each bingo session.

(12) Permit any person the charitable organization knows, or should have known, to be under eighteen years of age to play bingo described in division (O)(1) of section 2915.01 of the Revised Code.

(D)

(1) Except as otherwise provided in division (D)(3) of this section, no charitable organization shall provide to a bingo game operator, and no bingo game operator shall receive or accept, any commission, wage, salary, reward, tip, donation, gratuity, or other form of compensation, directly or indirectly, regardless of the source, for conducting bingo or providing other work or labor at the site of bingo during a bingo session.

(2) Except as otherwise provided in division (D)(3) of this section, no charitable organization shall provide to a bingo game operator any commission, wage, salary, reward, tip, donation, gratuity, or other form of compensation, directly or indirectly, regardless of the source, for conducting instant bingo other than at a bingo session at the site of instant bingo other than at a bingo session.

(3) Nothing in division (D) of this section prohibits an employee of a fraternal organization, veteran's organization, or sporting organization from selling instant bingo tickets or cards to the organization's members or invited guests, as long as no portion of the employee's compensation is paid from any receipts of bingo.

(E) Notwithstanding division (B)(1) of this section, a charitable organization that, prior to December 6, 1977, has entered into written agreements for the lease of premises it owns to another charitable organization or other charitable organizations for the conducting of bingo sessions so that more than two bingo sessions are conducted per calendar week on the premises, and a person that is not a charitable organization and that, prior to December 6, 1977, has entered into written agreements for the lease of premises it owns to charitable organizations for the conducting of more than two bingo sessions per calendar week on the premises, may continue to lease the premises to those charitable organizations, provided that no more than four sessions are conducted per calendar week, that the lessor organization or person has notified the attorney general in writing of the organizations that will conduct the sessions and the days of the week and the times of the day on which the sessions will be conducted, that the initial lease entered into with each organization that will conduct the sessions was filed with the attorney general prior to December 6, 1977, and that each organization that will conduct the sessions was issued a license to conduct bingo games by the attorney general prior to December 6, 1977.

(F) This section does not prohibit a bingo licensed charitable organization or a game operator from giving any person an instant bingo ticket as a prize.

(G) Whoever violates division (A)(2) of this section is guilty of illegally conducting a bingo game, a felony of the fourth degree. Except as otherwise provided in this division, whoever violates division (A)(1) or (3), (B)(1), (2), or (3), (C)(1) to (12), or (D) of this section is guilty of a minor misdemeanor. If the offender previously has been convicted of a violation of division (A)(1) or (3), (B)(1), (2), or (3), (C)(1) to (11), or (D) of this section, a violation of division (A)(1) or (3), (B)(1), (2), or (3), (C), or (D) of this section is a misdemeanor of the first degree. Whoever violates division (C)(12) of this section is guilty of a misdemeanor of the first degree, if the offender previously has been convicted of a violation of division (C)(12) of this section, a felony of the fourth degree.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-2003; 09-30-2004



Section 2915.091 - Illegally conducting instant bingo - rules.

(A) No charitable organization that conducts instant bingo shall do any of the following:

(1) Fail to comply with the requirements of divisions (A)(1), (2), and (3) of section 2915.09 of the Revised Code;

(2) Conduct instant bingo unless either of the following applies:

(a) That organization is, and has received from the internal revenue service a determination letter that is currently in effect stating that the organization is, exempt from federal income taxation under subsection 501(a), is described in subsection 501(c)(3) of the Internal Revenue Code, is a charitable organization as defined in section 2915.01 of the Revised Code, is in good standing in the state pursuant to section 2915.08 of the Revised Code, and is in compliance with Chapter 1716. of the Revised Code;

(b) That organization is, and has received from the internal revenue service a determination letter that is currently in effect stating that the organization is, exempt from federal income taxation under subsection 501(a), is described in subsection 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) or is a veteran's organization described in subsection 501(c)(4) of the Internal Revenue Code, and conducts instant bingo under section 2915.13 of the Revised Code.

(3) Conduct instant bingo on any day, at any time, or at any premises not specified on the organization's license issued pursuant to section 2915.08 of the Revised Code;

(4) Permit any person whom the organization knows or should have known has been convicted of a felony or gambling offense in any jurisdiction to be a bingo game operator in the conduct of instant bingo;

(5) Purchase or lease supplies used to conduct instant bingo or punch board games from any person except a distributor licensed under section 2915.081 of the Revised Code;

(6) Sell or provide any instant bingo ticket or card for a price different from the price printed on it by the manufacturer on either the instant bingo ticket or card or on the game flare;

(7) Sell an instant bingo ticket or card to a person under eighteen years of age;

(8) Fail to keep unsold instant bingo tickets or cards for less than three years;

(9) Pay any compensation to a bingo game operator for conducting instant bingo that is conducted by the organization or for preparing, selling, or serving food or beverages at the site of the instant bingo game, permit any auxiliary unit or society of the organization to pay compensation to any bingo game operator who prepares, sells, or serves food or beverages at an instant bingo game conducted by the organization, or permit any auxiliary unit or society of the organization to prepare, sell, or serve food or beverages at an instant bingo game conducted by the organization, if the auxiliary unit or society pays any compensation to the bingo game operators who prepare, sell, or serve the food or beverages;

(10) Pay fees to any person for any services performed in relation to an instant bingo game, except as provided in division (D) of section 2915.093 of the Revised Code;

(11) Pay fees to any person who provides refreshments to the participants in an instant bingo game;

(12)

(a) Allow instant bingo tickets or cards to be sold to bingo game operators at a premises at which the organization sells instant bingo tickets or cards or to be sold to employees of a D permit holder who are working at a premises at which instant bingo tickets or cards are sold;

(b) Division (A)(12)(a) of this section does not prohibit a licensed charitable organization or a bingo game operator from giving any person an instant bingo ticket as a prize in place of a cash prize won by a participant in an instant bingo game. In no case shall an instant bingo ticket or card be sold or provided for a price different from the price printed on it by the manufacturer on either the instant bingo ticket or card or on the game flare.

(13) Fail to display its bingo license, and the serial numbers of the deal of instant bingo tickets or cards to be sold, conspicuously at each premises at which it sells instant bingo tickets or cards;

(14) Possess a deal of instant bingo tickets or cards that was not purchased from a distributor licensed under section 2915.081 of the Revised Code as reflected on an invoice issued by the distributor that contains all of the information required by division (E) of section 2915.10 of the Revised Code;

(15) Fail, once it opens a deal of instant bingo tickets or cards, to continue to sell the tickets or cards in that deal until the tickets or cards with the top two highest tiers of prizes in that deal are sold;

(16) Possess bingo supplies that were not obtained in accordance with sections 2915.01 to 2915.13 of the Revised Code.

(B) A charitable organization may purchase, lease, or use instant bingo ticket dispensers to sell instant bingo tickets or cards.

(C) The attorney general may adopt rules in accordance with Chapter 119. of the Revised Code that govern the conduct of instant bingo by charitable organizations. Before those rules are adopted, the attorney general shall reference the recommended standards for opacity, randomization, minimum information, winner protection, color, and cutting for instant bingo tickets or cards, seal cards, and punch boards established by the North American gaming regulators association.

(D) Whoever violates division (A) of this section or a rule adopted under division (C) of this section is guilty of illegal instant bingo conduct. Except as otherwise provided in this division, illegal instant bingo conduct is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of division (A) of this section or of such a rule, illegal instant bingo conduct is a felony of the fifth degree.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-2003



Section 2915.092 - Raffles - Illegal conduct of raffle - penalties.

(A)

(1) Subject to division (A)(2) of this section, a charitable organization, a public school, a chartered nonpublic school, a community school, or a veteran's organization, fraternal organization, or sporting organization that is exempt from federal income taxation under subsection 501(a) and is described in subsection 501(c)(3), 501(c)(4), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19) of the Internal Revenue Code may conduct a raffle to raise money for the organization or school and does not need a license to conduct bingo in order to conduct a raffle drawing that is not for profit.

(2) If a charitable organization that is described in division (A)(1) of this section, but that is not also described in subsection 501(c)(3) of the Internal Revenue Code, conducts a raffle, the charitable organization shall distribute at least fifty per cent of the net profit from the raffle to a charitable purpose described in division (V) of section 2915.01 of the Revised Code or to a department or agency of the federal government, the state, or any political subdivision.

(B) Except as provided in division (A) or (B) of this section, no person shall conduct a raffle drawing that is for profit or a raffle drawing that is not for profit.

(C) Whoever violates division (B) of this section is guilty of illegal conduct of a raffle. Except as otherwise provided in this division, illegal conduct of a raffle is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of division (B) of this section, illegal conduct of a raffle is a felony of the fifth degree.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 07-01-2003; 09-23-2004; 09-30-2004



Section 2915.093 - Charitable organization conducting instant bingo other than at bingo session at location where primary activity is instant bingo.

(A) As used in this section, "retail income from all commercial activity" means the income that a person receives from the provision of goods, services, or activities that are provided at the location where instant bingo other than at a bingo session is conducted, including the sale of instant bingo tickets. A religious organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code, at not more than one location at which it conducts its charitable programs, may include donations from its members and guests as retail income.

(B)

(1) If a charitable instant bingo organization conducts instant bingo other than at a bingo session, the charitable instant bingo organization shall enter into a written contract with the owner or lessor of the location at which the instant bingo is conducted to allow the owner or lessor to assist in the conduct of instant bingo other than at a bingo session, identify each location where the instant bingo other than at a bingo session is being conducted, and identify the owner or lessor of each location.

(2) A charitable instant bingo organization that conducts instant bingo other than at a bingo session is not required to enter into a written contract with the owner or lessor of the location at which the instant bingo is conducted, provided that the owner or lessor is not assisting in the conduct of the instant bingo other than at a bingo session and provided that the conduct of the instant bingo other than at a bingo session at that location is not more than five days per calendar year and not more than ten hours per day.

(C) Except as provided in division (F) of this section, no charitable instant bingo organization shall conduct instant bingo other than at a bingo session at a location where the primary source of retail income from all commercial activity at that location is the sale of instant bingo tickets.

(D) The owner or lessor of a location that enters into a contract pursuant to division (B) of this section shall pay the full gross profit to the charitable instant bingo organization, in return for the deal of instant bingo tickets. The owner or lessor may retain the money that the owner or lessor receives for selling the instant bingo tickets, provided, however, that after the deal has been sold, the owner or lessor shall pay to the charitable instant bingo organization the value of any unredeemed instant bingo prizes remaining in the deal of instant bingo tickets.

The charitable instant bingo organization shall pay six per cent of the total gross receipts of any deal of instant bingo tickets for the purpose of reimbursing the owner or lessor for expenses described in this division.

As used in this division, "expenses" means those items provided for in divisions (GG)(4), (5), (6), (7), (8), (12), and (13) of section 2915.01 of the Revised Code and that percentage of the owner's or lessor's rent for the location where instant bingo is conducted. "Expenses," in the aggregate, shall not exceed six per cent of the total gross receipts of any deal of instant bingo tickets.

As used in this division, "full gross profit" means the amount by which the total receipts of all instant bingo tickets, if the deal had been sold in full, exceeds the amount that would be paid out if all prizes were redeemed.

(E) A charitable instant bingo organization shall provide the attorney general with all of the following information:

(1) That the charitable instant bingo organization has terminated a contract entered into pursuant to division (B) of this section with an owner or lessor of a location;

(2) That the charitable instant bingo organization has entered into a written contract pursuant to division (B) of this section with a new owner or lessor of a location;

(3) That the charitable instant bingo organization is aware of conduct by the owner or lessor of a location at which instant bingo is conducted that is in violation of this chapter.

(F) Division (C) of this section does not apply to a volunteer firefighter's organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code, that conducts instant bingo other than at a bingo session on the premises where the organization conducts firefighter training, that has conducted instant bingo continuously for at least five years prior to July 1, 2003, and that, during each of those five years, had gross receipts of at least one million five hundred thousand dollars.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 07-01-2003; 09-30-2004



Section 2915.094 - Owner or lessor conducting instant bingo other than at bingo session at location where primary activity is instant bingo.

(A) No owner or lessor of a location shall assist a charitable instant bingo organization in the conduct of instant bingo other than at a bingo session at that location unless the owner or lessor has entered into a written contract, as described in section 2915.093 of the Revised Code, with the charitable instant bingo organization to assist in the conduct of instant bingo other than at a bingo session.

(B) The location of the lessor or owner shall be designated as a location where the charitable instant bingo organization conducts instant bingo other than at a bingo session.

(C) No owner or lessor of a location that enters into a written contract as prescribed in division (A) of this section shall violate any provision of Chapter 2915. of the Revised Code, or permit, aid, or abet any other person in violating any provision of Chapter 2915. of the Revised Code.

(D) No owner or lessor of a location that enters into a written contract as prescribed in division (A) of this section shall violate the terms of the contract.

(E)

(1) Whoever violates division (C) or (D) of this section is guilty of illegal instant bingo conduct. Except as otherwise provided in this division, illegal instant bingo conduct is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of division (C) or (D) of this section, illegal instant bingo conduct is a felony of the fifth degree.

(2) If an owner or lessor of a location knowingly, intentionally, or recklessly violates division (C) or (D) of this section, any license that the owner or lessor holds for the retail sale of any goods on the owner's or lessor's premises that is issued by the state or a political subdivision is subject to suspension, revocation, or payment of a monetary penalty at the request of the attorney general.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 04-03-2003



Section 2915.095 - Standard contract for the conduct of instant bingo other than at bingo session.

The attorney general, by rule adopted pursuant to section 111.15 of the Revised Code, shall establish a standard contract to be used by a charitable instant bingo organization, a veteran's organization, , a fraternal organization, or a sporting organization for the conduct of instant bingo other than at a bingo session. The terms of the contract shall be limited to the provisions in Chapter 2915. of the Revised Code.

Effective Date: 07-01-2003



Section 2915.10 - Bingo records retention.

(A) No charitable organization that conducts bingo or a game of chance pursuant to division (D) of section 2915.02 of the Revised Code shall fail to maintain the following records for at least three years from the date on which the bingo or game of chance is conducted:

(1) An itemized list of the gross receipts of each bingo session, each game of instant bingo by serial number, each raffle, each punch board game, and each game of chance, and an itemized list of the gross profits of each game of instant bingo by serial number;

(2) An itemized list of all expenses, other than prizes, that are incurred in conducting bingo or instant bingo, the name of each person to whom the expenses are paid, and a receipt for all of the expenses;

(3) A list of all prizes awarded during each bingo session, each raffle, each punch board game, and each game of chance conducted by the charitable organization, the total prizes awarded from each game of instant bingo by serial number, and the name, address, and social security number of all persons who are winners of prizes of six hundred dollars or more in value;

(4) An itemized list of the recipients of the net profit of the bingo or game of chance, including the name and address of each recipient to whom the money is distributed, and if the organization uses the net profit of bingo, or the money or assets received from a game of chance, for any charitable or other purpose set forth in division (V) of section 2915.01, division (D) of section 2915.02, or section 2915.101 of the Revised Code, a list of each purpose and an itemized list of each expenditure for each purpose;

(5) The number of persons who participate in any bingo session or game of chance that is conducted by the charitable organization;

(6) A list of receipts from the sale of food and beverages by the charitable organization or one of its auxiliary units or societies, if the receipts were excluded from gross receipts under division (T) of section 2915.01 of the Revised Code;

(7) An itemized list of all expenses incurred at each bingo session, each raffle, each punch board game, or each game of instant bingo conducted by the charitable organization in the sale of food and beverages by the charitable organization or by an auxiliary unit or society of the charitable organization, the name of each person to whom the expenses are paid, and a receipt for all of the expenses.

(B) A charitable organization shall keep the records that it is required to maintain pursuant to division (A) of this section at its principal place of business in this state or at its headquarters in this state and shall notify the attorney general of the location at which those records are kept.

(C) The gross profit from each bingo session or game described in division (O)(1) or (2) of section 2915.01 of the Revised Code shall be deposited into a checking account devoted exclusively to the bingo session or game. Payments for allowable expenses incurred in conducting the bingo session or game and payments to recipients of some or all of the net profit of the bingo session or game shall be made only by checks or electronic fund transfers drawn on the bingo session or game account.

(D) Each charitable organization shall conduct and record an inventory of all of its bingo supplies as of the first day of November of each year.

(E) The attorney general may adopt rules in accordance with Chapter 119. of the Revised Code that establish standards of accounting, record keeping, and reporting to ensure that gross receipts from bingo or games of chance are properly accounted for.

(F) A distributor shall maintain, for a period of three years after the date of its sale or other provision, a record of each instance of its selling or otherwise providing to another person bingo supplies for use in this state. The record shall include all of the following for each instance:

(1) The name of the manufacturer from which the distributor purchased the bingo supplies and the date of the purchase;

(2) The name and address of the charitable organization or other distributor to which the bingo supplies were sold or otherwise provided;

(3) A description that clearly identifies the bingo supplies;

(4) Invoices that include the nonrepeating serial numbers of all paper bingo cards and sheets and all instant bingo deals sold or otherwise provided to each charitable organization.

(G) A manufacturer shall maintain, for a period of three years after the date of its sale or other provision, a record of each instance of its selling or otherwise providing bingo supplies for use in this state. The record shall include all of the following for each instance:

(1) The name and address of the distributor to whom the bingo supplies were sold or otherwise provided;

(2) A description that clearly identifies the bingo supplies, including serial numbers;

(3) Invoices that include the nonrepeating serial numbers of all paper bingo cards and sheets and all instant bingo deals sold or otherwise provided to each distributor.

(H) The attorney general or any law enforcement agency may do all of the following:

(1) Investigate any charitable organization or any officer, agent, trustee, member, or employee of the organization;

(2) Examine the accounts and records of the organization;

(3) Conduct inspections, audits, and observations of bingo or games of chance;

(4) Conduct inspections of the premises where bingo or games of chance are conducted;

(5) Take any other necessary and reasonable action to determine if a violation of any provision of sections 2915.01 to 2915.13 of the Revised Code has occurred and to determine whether section 2915.11 of the Revised Code has been complied with.

If any law enforcement agency has reasonable grounds to believe that a charitable organization or an officer, agent, trustee, member, or employee of the organization has violated any provision of this chapter, the law enforcement agency may proceed by action in the proper court to enforce this chapter, provided that the law enforcement agency shall give written notice to the attorney general when commencing an action as described in this division.

(I) No person shall destroy, alter, conceal, withhold, or deny access to any accounts or records of a charitable organization that have been requested for examination, or obstruct, impede, or interfere with any inspection, audit, or observation of bingo or a game of chance or premises where bingo or a game of chance is conducted, or refuse to comply with any reasonable request of, or obstruct, impede, or interfere with any other reasonable action undertaken by, the attorney general or a law enforcement agency pursuant to division (H) of this section.

(J) Whoever violates division (A) or (I) of this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 07-01-2003



Section 2915.101 - Distributing net profit from proceeds of sale of instant bingo.

Except as otherwise provided by law, a charitable organization that conducts instant bingo shall distribute the net profit from the proceeds of the sale of instant bingo as follows:

(A)

(1) If a veteran's organization, a fraternal organization, or a sporting organization conducted the instant bingo, the organization shall distribute the net profit from the proceeds of the sale of instant bingo, as follows:

(a) For the first two hundred fifty thousand dollars, or a greater amount prescribed by the attorney general to adjust for changes in prices as measured by the consumer price index as defined in section 325.18 of the Revised Code and other factors affecting the organization's expenses, as defined in division (GG) of section 2915.01 of the Revised Code, or less of net profit from the proceeds of the sale of instant bingo generated in a calendar year:

(i) At least twenty-five per cent shall be distributed to an organization described in division (V)(1) of section 2915.01 of the Revised Code or to a department or agency of the federal government, the state, or any political subdivision.

(ii) Not more than seventy-five per cent may be deducted and retained by the organization for reimbursement of or for the organization's expenses, as defined in division (GG) of section 2915.01 of the Revised Code, in conducting the instant bingo game.

(b) For any net profit from the proceeds of the sale of instant bingo of more than two hundred fifty thousand dollars or an adjusted amount generated in a calendar year:

(i) A minimum of fifty per cent shall be distributed to an organization described in division (V)(1) of section 2915.01 of the Revised Code or to a department or agency of the federal government, the state, or any political subdivision.

(ii) Five per cent may be distributed for the organization's own charitable purposes or to a community action agency.

(iii) Forty-five per cent may be deducted and retained by the organization for reimbursement of or for the organization's expenses, as defined in division (GG) of section 2915.01 of the Revised Code, in conducting the instant bingo game.

(2) If a veteran's organization, a fraternal organization, or a sporting organization does not distribute the full percentages specified in divisions (A)(1)(a) and (b) of this section for the purposes specified in those divisions, the organization shall distribute the balance of the net profit from the proceeds of the sale of instant bingo not distributed or retained for those purposes to an organization described in division (V)(1) of section 2915.01 of the Revised Code.

(B) If a charitable organization other than a veteran's organization, a fraternal organization, or a sporting organization conducted the instant bingo, the organization shall distribute one hundred per cent of the net profit from the proceeds of the sale of instant bingo to an organization described in division (V)(1) of section 2915.01 of the Revised Code or to a department or agency of the federal government, the state, or any political subdivision.

(C) Nothing in this section prohibits a veteran's organization, a fraternal organization, or a sporting organization from distributing any net profit from the proceeds of the sale of instant bingo to an organization that is described in subsection 501(c)(3) of the Internal Revenue Code when the organization that is described in subsection 501(c)(3) of the Internal Revenue Code is one that makes donations to other organizations and permits donors to advise or direct such donations so long as the donations comply with requirements established in or pursuant to subsection 501(c)(3) of the Internal Revenue Code.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-01-2003; 09-30-2004; 2008 HB562 09-22-2008



Section 2915.11 - Bingo game operator requirements.

(A) No person shall be a bingo game operator unless he is eighteen years of age or older.

(B) No person who has been convicted of a felony or a gambling offense in any jurisdiction shall be a bingo game operator.

(C) Whoever violates division (A) of this section is guilty of a misdemeanor of the third degree.

(D) Whoever violates division (B) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 12-15-1977



Section 2915.111 - [Repealed].

Effective Date: 01-01-1974



Section 2915.12 - Bingo games conducted for amusement only.

(A) Sections 2915.07 to 2915.11 of the Revised Code do not apply to bingo games that are conducted for the purpose of amusement only. A bingo game is conducted for the purpose of amusement only if it complies with all of the requirements specified in either division (A)(1) or (2) of this section:

(1)

(a) The participants do not pay any money or any other thing of value including an admission fee, or any fee for bingo cards or sheets, objects to cover the spaces, or other devices used in playing bingo, for the privilege of participating in the bingo game, or to defray any costs of the game, or pay tips or make donations during or immediately before or after the bingo game.

(b) All prizes awarded during the course of the game are nonmonetary, and in the form of merchandise, goods, or entitlements to goods or services only, and the total value of all prizes awarded during the game is less than one hundred dollars.

(c) No commission, wages, salary, reward, tip, donation, gratuity, or other form of compensation, either directly or indirectly, and regardless of the source, is paid to any bingo game operator for work or labor performed at the site of the bingo game.

(d) The bingo game is not conducted either during or within ten hours of any of the following:

(i) A bingo session during which a charitable bingo game is conducted pursuant to sections 2915.07 to 2915.11 of the Revised Code;

(ii) A scheme or game of chance, or bingo described in division (O)(2) of section 2915.01 of the Revised Code.

(e) The number of players participating in the bingo game does not exceed fifty.

(2)

(a) The participants do not pay money or any other thing of value as an admission fee, and no participant is charged more than twenty-five cents to purchase a bingo card or sheet, objects to cover the spaces, or other devices used in playing bingo.

(b) The total amount of money paid by all of the participants for bingo cards or sheets, objects to cover the spaces, or other devices used in playing bingo does not exceed one hundred dollars.

(c) All of the money paid for bingo cards or sheets, objects to cover spaces, or other devices used in playing bingo is used only to pay winners monetary and nonmonetary prizes and to provide refreshments.

(d) The total value of all prizes awarded during the game does not exceed one hundred dollars.

(e) No commission, wages, salary, reward, tip, donation, gratuity, or other form of compensation, either directly or indirectly, and regardless of the source, is paid to any bingo game operator for work or labor performed at the site of the bingo game.

(f) The bingo game is not conducted during or within ten hours of either of the following:

(i) A bingo session during which a charitable bingo game is conducted pursuant to sections 2915.07 to 2915.11 of the Revised Code;

(ii) A scheme of chance or game of chance, or bingo described in division (O)(2) of section 2915.01 of the Revised Code.

(g) All of the participants reside at the premises where the bingo game is conducted.

(h) The bingo games are conducted on different days of the week and not more than twice in a calendar week.

(B) The attorney general or any local law enforcement agency may investigate the conduct of a bingo game that purportedly is conducted for purposes of amusement only if there is reason to believe that the purported amusement bingo game does not comply with the requirements of either division (A)(1) or (2) of this section. A local law enforcement agency may proceed by action in the proper court to enforce this section if the local law enforcement agency gives written notice to the attorney general when commencing the action.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 04-03-2003



Section 2915.121, 2915.122 - [Repealed].

Effective Date: 01-01-1974



Section 2915.13 - Veteran's organization or fraternal organization authorized to conduct bingo session.

(A) A veteran's organization, a fraternal organization, or a sporting organization authorized to conduct a bingo session pursuant to sections 2915.01 to 2915.12 of the Revised Code may conduct instant bingo other than at a bingo session if all of the following apply:

(1) The veteran's organization, fraternal organization, or sporting organization limits the sale of instant bingo to twelve hours during any day , provided that the sale does not begin earlier than ten a.m. and ends not later than two a.m.

(2) The veteran's organization, fraternal organization, or sporting organization limits the sale of instant bingo to its own premises and to its own members and invited guests.

(3) The veteran's organization, fraternal organization, or sporting organization is raising money for an organization that is described in subsection 509(a)(1), 509(a)(2), or 509(a)(3) of the Internal Revenue Code and is either a governmental unit or an organization that maintains its principal place of business in this state, that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code, and that is in good standing in this state and executes a written contract with that organization as required in division (B) of this section.

(B) If a veteran's organization, fraternal organization, or sporting organization authorized to conduct instant bingo pursuant to division (A) of this section is raising money for another organization that is described in subsection 509(a)(1), 509(a)(2), or 509(a)(3) of the Internal Revenue Code and is either a governmental unit or an organization that maintains its principal place of business in this state, that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code, and that is in good standing in this state, the veteran's organization, fraternal organization, or sporting organization shall execute a written contract with the organization that is described in subsection 509(a)(1), 509(a)(2), or 509(a)(3) of the Internal Revenue Code and is either a governmental unit or an organization that maintains its principal place of business in this state, that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code, and that is in good standing in this state in order to conduct instant bingo. That contract shall include a statement of the percentage of the net proceeds that the veteran's, fraternal, or sporting organization will be distributing to the organization that is described in subsection 509(a)(1), 509(a)(2), or 509(a)(3) of the Internal Revenue Code and is either a governmental unit or an organization that maintains its principal place of business in this state, that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3) of the Internal Revenue Code, and that is in good standing in this state.

(C)

(1) If a veteran's organization, fraternal organization, or sporting organization authorized to conduct instant bingo pursuant to division (A) of this section has been issued a liquor permit under Chapter 4303. of the Revised Code, that permit may be subject to suspension, revocation, or cancellation if the veteran's organization, fraternal organization, or sporting organization violates a provision of this chapter.

(2) No veteran's organization, fraternal organization, or sporting organization that enters into a written contract pursuant to division (B) of this section shall violate any provision of this chapter or permit, aid, or abet any other person in violating any provision of this chapter.

(D) A veteran's organization, fraternal organization, or sporting organization shall give all required proceeds earned from the conduct of instant bingo to the organization with which the veteran's organization, fraternal organization, or sporting organization has entered into a written contract.

(E) Whoever violates this section is guilty of illegal instant bingo conduct. Except as otherwise provided in this division, illegal instant bingo conduct is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of this section, illegal instant bingo conduct is a felony of the fifth degree.

Effective Date: 07-01-2003; 09-30-2004



Section 2915.14 to 2915.21 - [Repealed].

Effective Date: 01-01-1974



Section 2915.31 to 2915.37 - [Repealed].

Effective Date: 01-01-1974



Section 2915.40 - [Repealed].

Effective Date: 01-01-1974






Chapter 2917 - OFFENSES AGAINST THE PUBLIC PEACE

Section 2917.01 - Inciting to violence.

(A) No person shall knowingly engage in conduct designed to urge or incite another to commit any offense of violence, when either of the following apply:

(1) The conduct takes place under circumstances that create a clear and present danger that any offense of violence will be committed;

(2) The conduct proximately results in the commission of any offense of violence.

(B) Whoever violates this section is guilty of inciting to violence. If the offense of violence that the other person is being urged or incited to commit is a misdemeanor, inciting to violence is a misdemeanor of the first degree. If the offense of violence that the other person is being urged or incited to commit is a felony, inciting to violence is a felony of the third degree.

Effective Date: 07-01-1996



Section 2917.02 - Aggravated riot.

(A) No person shall participate with four or more others in a course of disorderly conduct in violation of section 2917.11 of the Revised Code:

(1) With purpose to commit or facilitate the commission of a felony;

(2) With purpose to commit or facilitate the commission of any offense of violence;

(3) When the offender or any participant to the knowledge of the offender has on or about the offender's or participant's person or under the offender's or participant's control, uses, or intends to use a deadly weapon or dangerous ordnance, as defined in section 2923.11 of the Revised Code.

(B)

(1) No person, being an inmate in a detention facility, shall violate division (A)(1) or (3) of this section.

(2) No person, being an inmate in a detention facility, shall violate division (A)(2) of this section or section 2917.03 of the Revised Code.

(C) Whoever violates this section is guilty of aggravated riot. A violation of division (A)(1) or (3) of this section is a felony of the fifth degree. A violation of division (A)(2) or (B)(1) of this section is a felony of the fourth degree. A violation of division (B)(2) of this section is a felony of the third degree.

(D) As used in this section, "detention facility" has the same meaning as in section 2921.01 of the Revised Code.

Effective Date: 07-01-1996



Section 2917.03 - Riot.

(A) No person shall participate with four or more others in a course of disorderly conduct in violation of section 2917.11 of the Revised Code:

(1) With purpose to commit or facilitate the commission of a misdemeanor, other than disorderly conduct;

(2) With purpose to intimidate a public official or employee into taking or refraining from official action, or with purpose to hinder, impede, or obstruct a function of government;

(3) With purpose to hinder, impede, or obstruct the orderly process of administration or instruction at an educational institution, or to interfere with or disrupt lawful activities carried on at such institution.

(B) No person shall participate with four or more others with purpose to do an act with unlawful force or violence, even though such act might otherwise be lawful.

(C) Whoever violates this section is guilty of riot, a misdemeanor of the first degree.

Effective Date: 01-01-1974



Section 2917.031 - Required proof for offenses of riot and aggravated riot.

For the purposes of prosecuting violations of sections 2917.02 and 2917.03 of the Revised Code, the state is not required to allege or prove that the offender expressly agreed with four or more others to commit any act that constitutes a violation of either section prior to or while committing those acts.

Effective Date: 03-22-2004



Section 2917.04 - Failure to disperse.

(A) Where five or more persons are participating in a course of disorderly conduct in violation of section 2917.11 of the Revised Code, and there are other persons in the vicinity whose presence creates the likelihood of physical harm to persons or property or of serious public inconvenience, annoyance, or alarm, a law enforcement officer or other public official may order the participants and such other persons to disperse. No person shall knowingly fail to obey such order.

(B) Nothing in this section requires persons to disperse who are peaceably assembled for a lawful purpose.

(C)

(1) Whoever violates this section is guilty of failure to disperse .

(2) Except as otherwise provided in division (C)(3) of this section, failure to disperse is a minor misdemeanor.

(3) Failure to disperse is a misdemeanor of the fourth degree if the failure to obey the order described in division (A) of this section creates the likelihood of physical harm to persons or is committed at the scene of a fire, accident, disaster, riot, or emergency of any kind.

Effective Date: 03-22-2004



Section 2917.05 - Use of force to suppress riot or in protecting persons or property during riot.

A law enforcement officer or fireman, engaged in suppressing riot or in protecting persons or property during riot:

(A) Is justified in using force, other than deadly force, when and to the extent he has probable cause to believe such force is necessary to disperse or apprehend rioters;

(B) Is justified in using force, including deadly force, when and to the extent he has probable cause to believe such force is necessary to disperse or apprehend rioters whose conduct is creating a substantial risk of serious physical harm to persons.

Effective Date: 01-01-1974



Section 2917.06 to 2917.10 - [Repealed].

Effective Date: 01-01-1974



Section 2917.11 - Disorderly conduct.

(A) No person shall recklessly cause inconvenience, annoyance, or alarm to another by doing any of the following:

(1) Engaging in fighting, in threatening harm to persons or property, or in violent or turbulent behavior;

(2) Making unreasonable noise or an offensively coarse utterance, gesture, or display or communicating unwarranted and grossly abusive language to any person;

(3) Insulting, taunting, or challenging another, under circumstances in which that conduct is likely to provoke a violent response;

(4) Hindering or preventing the movement of persons on a public street, road, highway, or right-of-way, or to, from, within, or upon public or private property, so as to interfere with the rights of others, and by any act that serves no lawful and reasonable purpose of the offender;

(5) Creating a condition that is physically offensive to persons or that presents a risk of physical harm to persons or property, by any act that serves no lawful and reasonable purpose of the offender.

(B) No person, while voluntarily intoxicated, shall do either of the following:

(1) In a public place or in the presence of two or more persons, engage in conduct likely to be offensive or to cause inconvenience, annoyance, or alarm to persons of ordinary sensibilities, which conduct the offender, if the offender were not intoxicated, should know is likely to have that effect on others;

(2) Engage in conduct or create a condition that presents a risk of physical harm to the offender or another, or to the property of another.

(C) Violation of any statute or ordinance of which an element is operating a motor vehicle, locomotive, watercraft, aircraft, or other vehicle while under the influence of alcohol or any drug of abuse, is not a violation of division (B) of this section.

(D) If a person appears to an ordinary observer to be intoxicated, it is probable cause to believe that person is voluntarily intoxicated for purposes of division (B) of this section.

(E)

(1) Whoever violates this section is guilty of disorderly conduct.

(2) Except as otherwise provided in division (E)(3) of this section, disorderly conduct is a minor misdemeanor.

(3) Disorderly conduct is a misdemeanor of the fourth degree if any of the following applies:

(a) The offender persists in disorderly conduct after reasonable warning or request to desist.

(b) The offense is committed in the vicinity of a school or in a school safety zone.

(c) The offense is committed in the presence of any law enforcement officer, firefighter, rescuer, medical person, emergency medical services person, or other authorized person who is engaged in the person's duties at the scene of a fire, accident, disaster, riot, or emergency of any kind.

(d) The offense is committed in the presence of any emergency facility person who is engaged in the person's duties in an emergency facility.

(F) As used in this section:

(1) "Emergency medical services person" is the singular of "emergency medical services personnel" as defined in section 2133.21 of the Revised Code.

(2) "Emergency facility person" is the singular of "emergency facility personnel" as defined in section 2909.04 of the Revised Code.

(3) "Emergency facility" has the same meaning as in section 2909.04 of the Revised Code.

(4) "Committed in the vicinity of a school" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 01-25-2002



Section 2917.12 - Disturbing a lawful meeting.

(A) No person, with purpose to prevent or disrupt a lawful meeting, procession, or gathering, shall do either of the following:

(1) Do any act which obstructs or interferes with the due conduct of such meeting, procession, or gathering;

(2) Make any utterance, gesture, or display which outrages the sensibilities of the group.

(B) Whoever violates this section is guilty of disturbing a lawful meeting, a misdemeanor of the fourth degree.

Effective Date: 01-01-1974



Section 2917.13 - Misconduct at emergency.

(A) No person shall knowingly do any of the following:

(1) Hamper the lawful operations of any law enforcement officer, firefighter, rescuer, medical person, emergency medical services person, or other authorized person, engaged in the person's duties at the scene of a fire, accident, disaster, riot, or emergency of any kind;

(2) Hamper the lawful activities of any emergency facility person who is engaged in the person's duties in an emergency facility;

(3) Fail to obey the lawful order of any law enforcement officer engaged in the law enforcement officer's duties at the scene of or in connection with a fire, accident, disaster, riot, or emergency of any kind.

(B) Nothing in this section shall be construed to limit access or deny information to any news media representative in the lawful exercise of the news media representative's duties.

(C) Whoever violates this section is guilty of misconduct at an emergency. Except as otherwise provided in this division, misconduct at an emergency is a misdemeanor of the fourth degree. If a violation of this section creates a risk of physical harm to persons or property, misconduct at an emergency is a misdemeanor of the first degree.

(D) As used in this section:

(1) "Emergency medical services person" is the singular of "emergency medical services personnel" as defined in section 2133.21 of the Revised Code.

(2) "Emergency facility person" is the singular of "emergency facility personnel" as defined in section 2909.04 of the Revised Code.

(3) "Emergency facility" has the same meaning as in section 2909.04 of the Revised Code.

Effective Date: 03-22-2004



Section 2917.14 to 2917.20 - [Repealed].

Effective Date: 01-01-1974



Section 2917.21 - Telecommunications harassment.

(A) No person shall knowingly make or cause to be made a telecommunication, or knowingly permit a telecommunication to be made from a telecommunications device under the person's control, to another, if the caller does any of the following:

(1) Fails to identify the caller to the recipient of the telecommunication and makes the telecommunication with purpose to harass or abuse any person at the premises to which the telecommunication is made, whether or not actual communication takes place between the caller and a recipient;

(2) Describes, suggests, requests, or proposes that the caller, the recipient of the telecommunication, or any other person engage in sexual activity, and the recipient or another person at the premises to which the telecommunication is made has requested, in a previous telecommunication or in the immediate telecommunication, that the caller not make a telecommunication to the recipient or to the premises to which the telecommunication is made;

(3) During the telecommunication, violates section 2903.21 of the Revised Code;

(4) Knowingly states to the recipient of the telecommunication that the caller intends to cause damage to or destroy public or private property, and the recipient, any member of the recipient's family, or any other person who resides at the premises to which the telecommunication is made owns, leases, resides, or works in, will at the time of the destruction or damaging be near or in, has the responsibility of protecting, or insures the property that will be destroyed or damaged;

(5) Knowingly makes the telecommunication to the recipient of the telecommunication, to another person at the premises to which the telecommunication is made, or to those premises, and the recipient or another person at those premises previously has told the caller not to make a telecommunication to those premises or to any persons at those premises.

(B) No person shall make or cause to be made a telecommunication, or permit a telecommunication to be made from a telecommunications device under the person's control, with purpose to abuse, threaten, or harass another person.

(C)

(1) Whoever violates this section is guilty of telecommunications harassment.

(2) A violation of division (A)(1), (2), (3), or (5) or (B) of this section is a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(3) Except as otherwise provided in division (C)(3) of this section, a violation of division (A)(4) of this section is a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense. If a violation of division (A)(4) of this section results in economic harm of one thousand dollars or more but less than seven thousand five hundred dollars, telecommunications harassment is a felony of the fifth degree. If a violation of division (A)(4) of this section results in economic harm of seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, telecommunications harassment is a felony of the fourth degree. If a violation of division (A)(4) of this section results in economic harm of one hundred fifty thousand dollars or more, telecommunications harassment is a felony of the third degree.

(D) No cause of action may be asserted in any court of this state against any provider of a telecommunications service or information service, or against any officer, employee, or agent of a telecommunication service or information service, for any injury, death, or loss to person or property that allegedly arises out of the provider's, officer's, employee's, or agent's provision of information, facilities, or assistance in accordance with the terms of a court order that is issued in relation to the investigation or prosecution of an alleged violation of this section. A provider of a telecommunications service or information service, or an officer, employee, or agent of a telecommunications service or information service, is immune from any civil or criminal liability for injury, death, or loss to person or property that allegedly arises out of the provider's, officer's, employee's, or agent's provision of information, facilities, or assistance in accordance with the terms of a court order that is issued in relation to the investigation or prosecution of an alleged violation of this section.

(E) As used in this section:

(1) "Economic harm" means all direct, incidental, and consequential pecuniary harm suffered by a victim as a result of criminal conduct. "Economic harm" includes, but is not limited to, all of the following:

(a) All wages, salaries, or other compensation lost as a result of the criminal conduct;

(b) The cost of all wages, salaries, or other compensation paid to employees for time those employees are prevented from working as a result of the criminal conduct;

(c) The overhead costs incurred for the time that a business is shut down as a result of the criminal conduct;

(d) The loss of value to tangible or intangible property that was damaged as a result of the criminal conduct.

(2) "Caller" means the person described in division (A) of this section who makes or causes to be made a telecommunication or who permits a telecommunication to be made from a telecommunications device under that person's control.

(3) "Telecommunication" and "telecommunications device" have the same meanings as in section 2913.01 of the Revised Code.

(4) "Sexual activity" has the same meaning as in section 2907.01 of the Revised Code.

(F) Nothing in this section prohibits a person from making a telecommunication to a debtor that is in compliance with the "Fair Debt Collection Practices Act," 91 Stat. 874 (1977), 15 U.S.C. 1692, as amended, or the "Telephone Consumer Protection Act," 105 Stat. 2395 (1991), 47 U.S.C. 227, as amended.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 03-30-1999

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2917.211 to 2917.30 - [Repealed].

Effective Date: 01-01-1974



Section 2917.31 - Inducing panic.

(A) No person shall cause the evacuation of any public place, or otherwise cause serious public inconvenience or alarm, by doing any of the following:

(1) Initiating or circulating a report or warning of an alleged or impending fire, explosion, crime, or other catastrophe, knowing that such report or warning is false;

(2) Threatening to commit any offense of violence;

(3) Committing any offense, with reckless disregard of the likelihood that its commission will cause serious public inconvenience or alarm.

(B) Division (A)(1) of this section does not apply to any person conducting an authorized fire or emergency drill.

(C)

(1) Whoever violates this section is guilty of inducing panic.

(2) Except as otherwise provided in division (C)(3), (4), (5), (6), (7), or (8) of this section, inducing panic is a misdemeanor of the first degree.

(3) Except as otherwise provided in division (C)(4), (5), (6), (7), or (8) of this section, if a violation of this section results in physical harm to any person, inducing panic is a felony of the fourth degree.

(4) Except as otherwise provided in division (C)(5), (6), (7), or (8) of this section, if a violation of this section results in economic harm, the penalty shall be determined as follows:

(a) If the violation results in economic harm of one thousand dollars or more but less than seven thousand five hundred dollars and if division (C)(3) of this section does not apply, inducing panic is a felony of the fifth degree.

(b) If the violation results in economic harm of seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, inducing panic is a felony of the fourth degree.

(c) If the violation results in economic harm of one hundred fifty thousand dollars or more, inducing panic is a felony of the third degree.

(5) If the public place involved in a violation of division (A)(1) of this section is a school or an institution of higher education, inducing panic is a felony of the second degree.

(6) If the violation pertains to a purported, threatened, or actual use of a weapon of mass destruction, and except as otherwise provided in division (C)(5), (7), or (8) of this section, inducing panic is a felony of the fourth degree.

(7) If the violation pertains to a purported, threatened, or actual use of a weapon of mass destruction, and except as otherwise provided in division (C)(5) of this section, if a violation of this section results in physical harm to any person, inducing panic is a felony of the third degree.

(8) If the violation pertains to a purported, threatened, or actual use of a weapon of mass destruction, and except as otherwise provided in division (C)(5) of this section, if a violation of this section results in economic harm of one hundred thousand dollars or more, inducing panic is a felony of the third degree.

(D)

(1) It is not a defense to a charge under this section that pertains to a purported or threatened use of a weapon of mass destruction that the offender did not possess or have the ability to use a weapon of mass destruction or that what was represented to be a weapon of mass destruction was not a weapon of mass destruction.

(2) Any act that is a violation of this section and any other section of the Revised Code may be prosecuted under this section, the other section, or both sections.

(E) As used in this section:

(1) "Economic harm" means any of the following:

(a) All direct, incidental, and consequential pecuniary harm suffered by a victim as a result of criminal conduct. "Economic harm" as described in this division includes, but is not limited to, all of the following:

(i) All wages, salaries, or other compensation lost as a result of the criminal conduct;

(ii) The cost of all wages, salaries, or other compensation paid to employees for time those employees are prevented from working as a result of the criminal conduct;

(iii) The overhead costs incurred for the time that a business is shut down as a result of the criminal conduct;

(iv) The loss of value to tangible or intangible property that was damaged as a result of the criminal conduct.

(b) All costs incurred by the state or any political subdivision as a result of, or in making any response to, the criminal conduct that constituted the violation of this section or section 2917.32 of the Revised Code, including, but not limited to, all costs so incurred by any law enforcement officers, firefighters, rescue personnel, or emergency medical services personnel of the state or the political subdivision.

(2) "School" means any school operated by a board of education or any school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code, whether or not any instruction, extracurricular activities, or training provided by the school is being conducted at the time a violation of this section is committed.

(3) "Weapon of mass destruction" means any of the following:

(a) Any weapon that is designed or intended to cause death or serious physical harm through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors;

(b) Any weapon involving a disease organism or biological agent;

(c) Any weapon that is designed to release radiation or radioactivity at a level dangerous to human life;

(d) Any of the following, except to the extent that the item or device in question is expressly excepted from the definition of "destructive device" pursuant to 18 U.S.C. 921(a)(4) and regulations issued under that section:

(i) Any explosive, incendiary, or poison gas bomb, grenade, rocket having a propellant charge of more than four ounces, missile having an explosive or incendiary charge of more than one-quarter ounce, mine, or similar device;

(ii) Any combination of parts either designed or intended for use in converting any item or device into any item or device described in division (E)(3)(d)(i) of this section and from which an item or device described in that division may be readily assembled.

(4) "Biological agent" has the same meaning as in section 2917.33 of the Revised Code.

(5) "Emergency medical services personnel" has the same meaning as in section 2133.21 of the Revised Code.

(6) "Institution of higher education" means any of the following:

(a) A state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college, state community college, university branch, or technical college;

(b) A private, nonprofit college, university or other post-secondary institution located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code;

(c) A post-secondary institution with a certificate of registration issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-27-2002; 2007 HB142 03-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2917.32 - Making false alarms.

(A) No person shall do any of the following:

(1) Initiate or circulate a report or warning of an alleged or impending fire, explosion, crime, or other catastrophe, knowing that the report or warning is false and likely to cause public inconvenience or alarm;

(2) Knowingly cause a false alarm of fire or other emergency to be transmitted to or within any organization, public or private, for dealing with emergencies involving a risk of physical harm to persons or property;

(3) Report to any law enforcement agency an alleged offense or other incident within its concern, knowing that such offense did not occur.

(B) This section does not apply to any person conducting an authorized fire or emergency drill.

(C)

(1) Whoever violates this section is guilty of making false alarms.

(2) Except as otherwise provided in division (C)(3), (4), (5), or (6) of this section, making false alarms is a misdemeanor of the first degree.

(3) Except as otherwise provided in division (C)(4) of this section, if a violation of this section results in economic harm of one thousand dollars or more but less than seven thousand five hundred dollars, making false alarms is a felony of the fifth degree.

(4) If a violation of this section pertains to a purported, threatened, or actual use of a weapon of mass destruction, making false alarms is a felony of the third degree.

(5) If a violation of this section results in economic harm of seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars and if division (C)(4) of this section does not apply, making false alarms is a felony of the fourth degree.

(6) If a violation of this section results in economic harm of one hundred fifty thousand dollars or more, making false alarms is a felony of the third degree.

(D)

(1) It is not a defense to a charge under this section that pertains to a purported or threatened use of a weapon of mass destruction that the offender did not possess or have the ability to use a weapon of mass destruction or that what was represented to be a weapon of mass destruction was not a weapon of mass destruction.

(2) Any act that is a violation of this section and any other section of the Revised Code may be prosecuted under this section, the other section, or both sections.

(E) As used in this section, "economic harm" and "weapon of mass destruction" have the same meanings as in section 2917.31 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-27-2002

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2917.33 - Unlawful possession or use of a hoax weapon of mass destruction.

(A) No person, without privilege to do so, shall manufacture, possess, sell, deliver, display, use, threaten to use, attempt to use, conspire to use, or make readily accessible to others a hoax weapon of mass destruction with the intent to deceive or otherwise mislead one or more persons into believing that the hoax weapon of mass destruction will cause terror, bodily harm, or property damage.

(B) This section does not apply to any member or employee of the armed forces of the United States, a governmental agency of this state, another state, or the United States, or a private entity, to whom all of the following apply:

(1) The member or employee otherwise is engaged in lawful activity within the scope of the member's or employee's duties or employment.

(2) The member or employee otherwise is duly authorized or licensed to manufacture, possess, sell, deliver, display, or otherwise engage in activity as described in division (A) of this section.

(3) The member or employee is in compliance with applicable federal and state law.

(C) Whoever violates this section is guilty of unlawful possession or use of a hoax weapon of mass destruction, a felony of the fourth degree.

(D) Any act that is a violation of this section and any other section of the Revised Code may be prosecuted under this section, the other section, or both sections.

(E) As used in this section:

(1) "Hoax weapon of mass destruction" means any device or object that by its design, construction, content, or characteristics appears to be, appears to constitute, or appears to contain, or is represented as being, constituting, or containing, a weapon of mass destruction and to which either of the following applies:

(a) It is, in fact, an inoperative facsimile, imitation, counterfeit, or representation of a weapon of mass destruction that does not meet the definition of a weapon of mass destruction.

(b) It does not actually contain or constitute a weapon, biological agent, toxin, vector, or delivery system.

(2) "Biological agent" means any microorganism, virus, infectious substance, or biological product that may be engineered through biotechnology, or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product that may be engineered through biotechnology, capable of causing any of the following:

(a) Death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism;

(b) Deterioration of food, water, equipment, supplies, or material of any kind;

(c) Deleterious alteration of the environment.

(3) "Toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi, or infectious substances or a recombinant molecule, whatever its origin or method of reproduction, including, but not limited to, any of the following:

(a) Any poisonous substance or biological product that may be engineered through biotechnology and that is produced by a living organism;

(b) Any poisonous isomer or biological product, homolog, or derivative of any substance or product described in division (D)(3)(a) of this section.

(4) "Delivery system" means any of the following:

(a) Any apparatus, equipment, device, or means of delivery specifically designed to deliver or disseminate a biological agent, toxin, or vector;

(b) Any vector.

(5) "Vector" means a living organism or molecule, including a recombinant molecule or biological product that may be engineered through biotechnology, capable of carrying a biological agent or toxin to a host.

(6) "Weapon of mass destruction" has the same meaning as in section 2917.31 of the Revised Code.

Effective Date: 09-27-2002



Section 2917.34 to 2917.39 - [Repealed].

Effective Date: 01-01-1974



Section 2917.40 - Safety at live entertainment performances.

(A) As used in this section:

(1) "Live entertainment performance" means any live speech; any live musical performance, including a concert; any live dramatic performance; any live variety show; and any other live performance with respect to which the primary intent of the audience can be construed to be viewing the performers. A "live entertainment performance" does not include any form of entertainment with respect to which the person purchasing a ticket routinely participates in amusements as well as views performers.

(2) "Restricted entertainment area" means any wholly or partially enclosed area, whether indoors or outdoors, that has limited access through established entrances, or established turnstiles or similar devices.

(3) "Concert" means a musical performance of which the primary component is a presentation by persons singing or playing musical instruments, that is intended by its sponsors mainly, but not necessarily exclusively, for the listening enjoyment of the audience, and that is held in a facility. A "concert" does not include any performance in which music is a part of the presentation and the primary component of which is acting, dancing, a motion picture, a demonstration of skills or talent other than singing or playing an instrument, an athletic event, an exhibition, or a speech.

(4) "Facility" means any structure that has a roof or partial roof and that has walls that wholly surround the area on all sides, including, but not limited to, a stadium, hall, arena, armory, auditorium, ballroom, exhibition hall, convention center, or music hall.

(5) "Person" includes, in addition to an individual or entity specified in division (C) of section 1.59 of the Revised Code, any governmental entity.

(B)

(1) No person shall sell, offer to sell, or offer in return for a donation any ticket that is not numbered and that does not correspond to a specific seat for admission to either of the following:

(a) A live entertainment performance that is not exempted under division (D) of this section, that is held in a restricted entertainment area, and for which more than eight thousand tickets are offered to the public;

(b) A concert that is not exempted under division (D) of this section and for which more than three thousand tickets are offered to the public.

(2) No person shall advertise any live entertainment performance as described in division (B)(1)(a) of this section or any concert as described in division (B)(1)(b) of this section, unless the advertisement contains the words "Reserved Seats Only."

(C) Unless exempted by division (D)(1) of this section, no person who owns or operates any restricted entertainment area shall fail to open, maintain, and properly staff at least the number of entrances designated under division (E) of this section for a minimum of ninety minutes prior to the scheduled start of any live entertainment performance that is held in the restricted entertainment area and for which more than three thousand tickets are sold, offered for sale, or offered in return for a donation.

(D)

(1) A live entertainment performance, other than a concert, is exempted from the provisions of divisions (B) and (C) of this section if both of the following apply:

(a) The restricted entertainment area in which the performance is held has at least eight entrances or, if both entrances and separate admission turnstiles or similar devices are used, has at least eight turnstiles or similar devices;

(b) The eight entrances or, if applicable, the eight turnstiles or similar devices are opened, maintained, and properly staffed at least one hour prior to the scheduled start of the performance.

(2)

(a) The chief of the police department of a township police district or joint police district in the case of a facility located within the district, the officer responsible for public safety within a municipal corporation in the case of a facility located within the municipal corporation, or the county sheriff in the case of a facility located outside the boundaries of a township or joint police district or municipal corporation may, upon application of the sponsor of a concert covered by division (B) of this section, exempt the concert from the provisions of that division if the official finds that the health, safety, and welfare of the participants and spectators would not be substantially affected by failure to comply with the provisions of that division.

(i) The size and design of the facility in which the concert is scheduled;

(ii) The size, age, and anticipated conduct of the crowd expected to attend the concert;

(iii) The ability of the sponsor to manage and control the expected crowd.

If the sponsor of any concert desires to obtain an exemption under this division, the sponsor shall apply to the appropriate official on a form prescribed by that official. The official shall issue an order that grants or denies the exemption within five days after receipt of the application. The sponsor may appeal any order that denies an exemption to the court of common pleas of the county in which the facility is located.

In determining whether to grant an exemption, the official shall consider the following factors:

(b) If an official grants an exemption under division (D)(2)(a) of this section, the official shall designate an on-duty law enforcement officer to be present at the concert. The designated officer has authority to issue orders to all security personnel at the concert to protect the health, safety, and welfare of the participants and spectators.

(3) Notwithstanding division (D)(2) of this section, in the case of a concert held in a facility located on the campus of an educational institution covered by section 3345.04 of the Revised Code, a state university law enforcement officer appointed pursuant to sections 3345.04 and 3345.21 of the Revised Code shall do both of the following:

(a) Exercise the authority to grant exemptions provided by division (D)(2)(a) of this section in lieu of an official designated in that division;

(b) If the officer grants an exemption under division (D)(3)(a) of this section, designate an on-duty state university law enforcement officer to be present at the concert. The designated officer has authority to issue orders to all security personnel at the concert to protect the health, safety, and welfare of the participants and spectators.

(E)

(1) Unless a live entertainment performance is exempted by division (D)(1) of this section, the chief of the police department of a township police district or joint police district in the case of a restricted entertainment area located within the district, the officer responsible for public safety within a municipal corporation in the case of a restricted entertainment area located within the municipal corporation, or the county sheriff in the case of a restricted entertainment area located outside the boundaries of a township or joint police district or municipal corporation shall designate, for purposes of division (C) of this section, the minimum number of entrances required to be opened, maintained, and staffed at each live entertainment performance so as to permit crowd control and reduce congestion at the entrances. The designation shall be based on such factors as the size and nature of the crowd expected to attend the live entertainment performance, the length of time prior to the live entertainment performance that crowds are expected to congregate at the entrances, and the amount of security provided at the restricted entertainment area.

(2) Notwithstanding division (E)(1) of this section, a state university law enforcement officer appointed pursuant to sections 3345.04 and 3345.21 of the Revised Code shall designate the number of entrances required to be opened, maintained, and staffed in the case of a live entertainment performance that is held at a restricted entertainment area located on the campus of an educational institution covered by section 3345.04 of the Revised Code.

(F) No person shall enter into any contract for a live entertainment performance, that does not permit or require compliance with this section.

(G)

(1) This section does not apply to a live entertainment performance held in a restricted entertainment area if one admission ticket entitles the holder to view or participate in three or more different games, rides, activities, or live entertainment performances occurring simultaneously at different sites within the restricted entertainment area and if the initial admittance entrance to the restricted entertainment area, for which the ticket is required, is separate from the entrance to any specific live entertainment performance and an additional ticket is not required for admission to the particular live entertainment performance.

(2) This section does not apply to a symphony orchestra performance, a ballet performance, horse races, dances, or fairs.

(H) This section does not prohibit the legislative authority of any municipal corporation from imposing additional requirements, not in conflict with this section, for the promotion or holding of live entertainment performances.

(I) Whoever violates division (B), (C), or (F) of this section is guilty of a misdemeanor of the first degree. If any individual suffers physical harm to the individual's person as a result of a violation of this section, the sentencing court shall consider this factor in favor of imposing a term of imprisonment upon the offender.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-23-1981



Section 2917.41 - Misconduct involving public transportation system.

(A) No person shall evade the payment of the known fares of a public transportation system.

(B) No person shall alter any transfer, pass, ticket, or token of a public transportation system with the purpose of evading the payment of fares or of defrauding the system.

(C) No person shall do any of the following while in any facility or on any vehicle of a public transportation system:

(1) Play sound equipment without the proper use of a private earphone;

(2) Smoke, eat, or drink in any area where the activity is clearly marked as being prohibited;

(3) Expectorate upon a person, facility, or vehicle.

(D) No person shall write, deface, draw, or otherwise mark on any facility or vehicle of a public transportation system.

(E) No person shall fail to comply with a lawful order of a public transportation system police officer, and no person shall resist, obstruct, or abuse a public transportation police officer in the performance of the officer's duties.

(F) Whoever violates this section is guilty of misconduct involving a public transportation system.

(1) Violation of division (A), (B), or (E) of this section is a misdemeanor of the fourth degree.

(2) Violation of division (C) of this section is a minor misdemeanor on a first offense. If a person previously has been convicted of or pleaded guilty to a violation of any division of this section or of a municipal ordinance that is substantially similar to any division of this section, violation of division (C) of this section is a misdemeanor of the fourth degree.

(3) Violation of division (D) of this section is a misdemeanor of the third degree.

(G) Notwithstanding any other provision of law, seventy-five per cent of each fine paid to satisfy a sentence imposed for a violation of this section shall be deposited into the treasury of the county in which the violation occurred and twenty-five per cent shall be deposited with the county transit board, regional transit authority, or regional transit commission that operates the public transportation system involved in the violation, unless the board of county commissioners operates the public transportation system, in which case one hundred per cent of each fine shall be deposited into the treasury of the county.

(H) As used in this section, "public transportation system" means a county transit system operated in accordance with sections 306.01 to 306.13 of the Revised Code, a regional transit authority operated in accordance with sections 306.30 to 306.71 of the Revised Code, or a regional transit commission operated in accordance with sections 306.80 to 306.90 of the Revised Code.

Effective Date: 09-26-2003



Section 2917.42 to 2917.45 - [Repealed].

Effective Date: 01-01-1974



Section 2917.46 - Unauthorized use of a block parent symbol.

(A) No person shall, with intent to identify a building as a block parent home or building, display the block parent symbol adopted by the state board of education pursuant to former section 3301.076 of the Revised Code prior to its repeal on the effective date of this amendment.

(B) No person shall, with intent to identify a building as a block parent home or building, display a symbol that falsely gives the appearance of being the block parent symbol adopted by the state board of education pursuant to former section 3301.076 of the Revised Code prior to its repeal on the effective date of this amendment.

(C) No person, with intent to identify a home or building as a mcgruff house program home or building, shall display the mcgruff house symbol adopted by the division of criminal justice services in the state department of public safety pursuant to section 5502.62 of the Revised Code unless authorized in accordance with that section, any rule adopted pursuant to that section, or section 3313.206 of the Revised Code.

(D) No person, with intent to identify a home or building as a mcgruff house program home or building, shall display a symbol that falsely gives the appearance of being the mcgruff house symbol adopted by the division of criminal justice services in the state department of public safety pursuant to section 5502.62 of the Revised Code or any rule adopted pursuant to that section.

(E)

(1) Whoever violates division (A) or (B) of this section is guilty of unauthorized use of a block parent symbol, a minor misdemeanor.

(2) Whoever violates division (C) or (D) of this section is guilty of unauthorized use of a mcgruff house symbol, a minor misdemeanor.

Effective Date: 04-19-1988; 09-28-2006



Section 2917.47 - Improperly handling infectious agents.

As used in this section, "infectious agent" means a microorganism such as a virus, bacterium, or similar agent that causes disease or death in human beings.

(A) No person shall knowingly possess, send, receive, or cause to be sent or received an isolate or derivative of an isolate of an infectious agent, except as permitted by division (B) of this section.

(B) A person may possess, send, receive, or cause to be sent or received an isolate or derivative of an isolate of an infectious agent as permitted by state or federal law, including for purposes of biomedical or biotechnical research or production, provision of health care services, or investigation of disease by public health agencies.

(C) Whoever violates this section is guilty of improperly handling infectious agents, a felony of the second degree.

Effective Date: 09-10-1996






Chapter 2919 - OFFENSES AGAINST THE FAMILY

Section 2919.01 - Bigamy.

(A) No married person shall marry another or continue to cohabit with such other person in this state.

(B) It is an affirmative defense to a charge under this section that the actor's spouse was continuously absent for five years immediately preceding the purported subsequent marriage, and was not known by the actor to be alive within that time.

(C) Whoever violates this section is guilty of bigamy, a misdemeanor of the first degree.

Effective Date: 01-01-1974



Section 2919.02 to 2919.10 - [Repealed].

Effective Date: 01-01-1974



Section 2919.11 - Abortion defined.

As used in the Revised Code, "abortion" means the purposeful termination of a human pregnancy by any person, including the pregnant woman herself, with an intention other than to produce a live birth or to remove a dead fetus or embryo. Abortion is the practice of medicine or surgery for the purposes of section 4731.41 of the Revised Code.

Effective Date: 09-16-1974



Section 2919.12 - Unlawful abortion.

(A) No person shall perform or induce an abortion without the informed consent of the pregnant woman.

(B)

(1)

(a) No person shall knowingly perform or induce an abortion upon a woman who is pregnant, unmarried, under eighteen years of age, and unemancipated unless at least one of the following applies:

(i) Subject to division (B)(2) of this section, the person has given at least twenty-four hours actual notice, in person or by telephone, to one of the woman's parents, her guardian, or her custodian as to the intention to perform or induce the abortion, provided that if the woman has requested, in accordance with division (B)(1)(b) of this section, that notice be given to a specified brother or sister of the woman who is twenty-one years of age or older or to a specified stepparent or grandparent of the woman instead of to one of her parents, her guardian, or her custodian, and if the person is notified by a juvenile court that affidavits of the type described in that division have been filed with that court, the twenty-four hours actual notice described in this division as to the intention to perform or induce the abortion shall be given, in person or by telephone, to the specified brother, sister, stepparent, or grandparent instead of to the parent, guardian, or custodian;

(ii) One of the woman's parents, her guardian, or her custodian has consented in writing to the performance or inducement of the abortion;

(iii) A juvenile court pursuant to section 2151.85 of the Revised Code issues an order authorizing the woman to consent to the abortion without notification of one of her parents, her guardian, or her custodian;

(iv) A juvenile court or a court of appeals, by its inaction, constructively has authorized the woman to consent to the abortion without notification of one of her parents, her guardian, or her custodian under division (B)(1) of section 2151.85 or division (A) of section 2505.073 of the Revised Code.

(b) If a woman who is pregnant, unmarried, under eighteen years of age, and unemancipated desires notification as to a person's intention to perform or induce an abortion on the woman to be given to a specified brother or sister of the woman who is twenty-one years of age or older or to a specified stepparent or grandparent of the woman instead of to one of her parents, her guardian, or her custodian, the person who intends to perform or induce the abortion shall notify the specified brother, sister, stepparent, or grandparent instead of the parent, guardian, or custodian for purposes of division (B)(1)(a)(i) of this section if all of the following apply:

(i) The woman has requested the person to provide the notification to the specified brother, sister, stepparent, or grandparent, clearly has identified the specified brother, sister, stepparent, or grandparent and her relation to that person, and, if the specified relative is a brother or sister, has indicated the age of the brother or sister;

(ii) The woman has executed an affidavit stating that she is in fear of physical, sexual, or severe emotional abuse from the parent, guardian, or custodian who otherwise would be notified under division (B)(1)(a)(i) of this section, and that the fear is based on a pattern of physical, sexual, or severe emotional abuse of her exhibited by that parent, guardian, or custodian, has filed the affidavit with the juvenile court of the county in which the woman has a residence or legal settlement, the juvenile court of any county that borders to any extent the county in which she has a residence or legal settlement, or the juvenile court of the county in which the hospital, clinic, or other facility in which the abortion would be performed or induced is located, and has given the court written notice of the name and address of the person who intends to perform or induce the abortion;

(iii) The specified brother, sister, stepparent, or grandparent has executed an affidavit stating that the woman has reason to fear physical, sexual, or severe emotional abuse from the parent, guardian, or custodian who otherwise would be notified under division (B)(1)(a)(i) of this section, based on a pattern of physical, sexual, or severe emotional abuse of her by that parent, guardian, or custodian, and the woman or the specified brother, sister, stepparent, or grandparent has filed the affidavit with the juvenile court in which the affidavit described in division (B)(1)(b)(ii) of this section was filed;

(iv) The juvenile court in which the affidavits described in divisions (B)(1)(b)(ii) and (iii) of this section were filed has notified the person that both of those affidavits have been filed with the court.

(c) If an affidavit of the type described in division (B)(1)(b)(ii) of this section and an affidavit of the type described in division (B)(1)(b)(iii) of this section are filed with a juvenile court and the court has been provided with written notice of the name and address of the person who intends to perform or induce an abortion upon the woman to whom the affidavits pertain, the court promptly shall notify the person who intends to perform or induce the abortion that the affidavits have been filed. If possible, the notice to the person shall be given in person or by telephone.

(2) If division (B)(1)(a)(ii), (iii), or (iv) of this section does not apply, and if no parent, guardian, or custodian can be reached for purposes of division (B)(1)(a)(i) of this section after a reasonable effort, or if notification is to be given to a specified brother, sister, stepparent, or grandparent under that division and the specified brother, sister, stepparent, or grandparent cannot be reached for purposes of that division after a reasonable effort, no person shall perform or induce such an abortion without giving at least forty-eight hours constructive notice to one of the woman's parents, her guardian, or her custodian, by both certified and ordinary mail sent to the last known address of the parent, guardian, or custodian, or if notification for purposes of division (B)(1)(a)(i) of this section is to be given to a specified brother, sister, stepparent, or grandparent, without giving at least forty-eight hours constructive notice to that specified brother, sister, stepparent, or grandparent by both certified and ordinary mail sent to the last known address of that specified brother, sister, stepparent, or grandparent. The forty-eight-hour period under this division begins when the certified mail notice is mailed. If a parent, guardian, or custodian of the woman, or if notification under division (B)(1)(a)(i) of this section is to be given to a specified brother, sister, stepparent, or grandparent, the specified brother, sister, stepparent, or grandparent, is not reached within the forty-eight-hour period, the abortion may proceed even if the certified mail notice is not received.

(3) If a parent, guardian, custodian, or specified brother, sister, stepparent, or grandparent who has been notified in accordance with division (B)(1) or (2) of this section clearly and unequivocally expresses that he or she does not wish to consult with a pregnant woman prior to her abortion, then the abortion may proceed without any further waiting period.

(4) For purposes of prosecutions for a violation of division (B)(1) or (2) of this section, it shall be a rebuttable presumption that a woman who is unmarried and under eighteen years of age is unemancipated.

(C)

(1) It is an affirmative defense to a charge under division (B)(1) or (2) of this section that the pregnant woman provided the person who performed or induced the abortion with false, misleading, or incorrect information about her age, marital status, or emancipation, about the age of a brother or sister to whom she requested notice be given as a specified relative instead of to one of her parents, her guardian, or her custodian, or about the last known address of either of her parents, her guardian, her custodian, or a specified brother, sister, stepparent, or grandparent to whom she requested notice be given and the person who performed or induced the abortion did not otherwise have reasonable cause to believe the pregnant woman was under eighteen years of age, unmarried, or unemancipated, to believe that the age of a brother or sister to whom she requested notice be given as a specified relative instead of to one of her parents, her guardian, or her custodian was not twenty-one years of age, or to believe that the last known address of either of her parents, her guardian, her custodian, or a specified brother, sister, stepparent, or grandparent to whom she requested notice be given was incorrect.

(2) It is an affirmative defense to a charge under this section that compliance with the requirements of this section was not possible because an immediate threat of serious risk to the life or physical health of the pregnant woman from the continuation of her pregnancy created an emergency necessitating the immediate performance or inducement of an abortion.

(D) Whoever violates this section is guilty of unlawful abortion. A violation of division (A) of this section is a misdemeanor of the first degree on the first offense and a felony of the fourth degree on each subsequent offense. A violation of division (B) of this section is a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(E) Whoever violates this section is liable to the pregnant woman and her parents, guardian, or custodian for civil compensatory and exemplary damages.

(F) As used in this section "unemancipated" means that a woman who is unmarried and under eighteen years of age has not entered the armed services of the United States, has not become employed and self-subsisting, or has not otherwise become independent from the care and control of her parent, guardian, or custodian.

Effective Date: 07-01-1996



Section 2919.121 - Unlawful abortion upon minor.

(A) For the purpose of this section, a minor shall be considered "emancipated" if the minor has married, entered the armed services of the United States, become employed and self-subsisting, or has otherwise become independent from the care and control of her parent, guardian, or custodian.

(B) No person shall knowingly perform or induce an abortion upon a pregnant minor unless one of the following is the case:

(1) The attending physician has secured the informed written consent of the minor and one parent, guardian, or custodian;

(2) The minor is emancipated and the attending physician has received her written informed consent;

(3) The minor has been authorized to consent to the abortion by a court order issued pursuant to division (C) of this section, and the attending physician has received her informed written consent;

(4) The court has given its consent in accordance with division (C) of this section and the minor is having the abortion willingly.

(C) The right of a minor to consent to an abortion under division (B)(3) of this section or judicial consent to obtain an abortion under division (B)(4) of this section may be granted by a court order pursuant to the following procedures:

(1) The minor or next friend shall make an application to the juvenile court of the county in which the minor has a residence or legal settlement or the juvenile court of any county that borders the county in which she has a residence or legal settlement. The juvenile court shall assist the minor or next friend in preparing the petition and notices required by this section. The minor or next friend shall thereafter file a petition setting forth all of the following: the initials of the minor; her age; the names and addresses of each parent, guardian, custodian, or, if the minor's parents are deceased and no guardian has been appointed, any other person standing in loco parentis of the minor; that the minor has been fully informed of the risks and consequences of the abortion; that the minor is of sound mind and has sufficient intellectual capacity to consent to the abortion; that the minor has not previously filed a petition under this section concerning the same pregnancy that was denied on the merits; that, if the court does not authorize the minor to consent to the abortion, the court should find that the abortion is in the best interests of the minor and give judicial consent to the abortion; that the court should appoint a guardian ad litem; and if the minor does not have private counsel, that the court should appoint counsel. The petition shall be signed by the minor or the next friend.

(2)

(a) A hearing on the merits shall be held on the record as soon as possible within five days of filing the petition. If the minor has not retained counsel, the court shall appoint counsel at least twenty-four hours prior to the hearing. The court shall appoint a guardian ad litem to protect the interests of the minor at the hearing. If the guardian ad litem is an attorney admitted to the practice of law in this state, the court may appoint the guardian ad litem to serve as the minor's counsel. At the hearing, the court shall do all of the following:

(i) Hear evidence relating to the emotional development, maturity, intellect, and understanding of the minor; the nature, possible consequences, and alternatives to the abortion; and any other evidence that the court may find useful in determining whether the minor should be granted the right to consent to the abortion or whether the abortion is in the best interests of the minor;

(ii) Specifically inquire about the minor's understanding of the possible physical and emotional complications of abortion and how the minor would respond if the minor experienced those complications after the abortion;

(iii) Specifically inquire about the extent to which anyone has instructed the minor on how to answer questions and on what testimony to give at the hearing.

(b) If the minor or her counsel fail to appear for a scheduled hearing, jurisdiction shall remain with the judge who would have presided at the hearing.

(3) If the court finds by clear and convincing evidence that the minor is sufficiently mature and well enough informed to decide intelligently whether to have an abortion, the court shall grant the petition and permit the minor to consent to the abortion.

If the court finds by clear and convincing evidence that the abortion is in the best interests of the minor, the court shall give judicial consent to the abortion, setting forth the grounds for its finding.

If the court does not make either of the findings specified in division (C)(3) of this section, the court shall deny the petition, setting forth the grounds on which the petition is denied.

The court shall issue its order not later than twenty-four hours after the end of the hearing.

(4) No juvenile court shall have jurisdiction to rehear a petition concerning the same pregnancy once a juvenile court has granted or denied the petition.

(5) If the petition is granted, the informed consent of the minor, pursuant to a court order authorizing the minor to consent to the abortion, or judicial consent to the abortion, shall bar an action by the parents, guardian, or custodian of the minor for battery of the minor against any person performing or inducing the abortion. The immunity granted shall only extend to the performance or inducement of the abortion in accordance with this section and to any accompanying services that are performed in a competent manner.

(6) An appeal from an order issued under this section may be taken to the court of appeals by the minor. The record on appeal shall be completed and the appeal perfected within four days from the filing of the notice of appeal. Because the abortion may need to be performed in a timely manner, the supreme court shall, by rule, provide for expedited appellate review of cases appealed under this section.

(7) All proceedings under this section shall be conducted in a confidential manner and shall be given such precedence over other pending matters as will ensure that the court will reach a decision promptly and without delay.

The petition and all other papers and records that pertain to an action commenced under this section shall be kept confidential and are not public records under section 149.43 of the Revised Code.

(8) No filing fee shall be required of or court costs assessed against a person filing a petition under this section or appealing an order issued under this section.

(9) Nothing in division (C) of this section shall constitute a waiver of any testimonial privilege provided under the Revised Code or at common law.

(D) It is an affirmative defense to any civil, criminal, or professional disciplinary claim brought under this section that compliance with the requirements of this section was not possible because an immediate threat of serious risk to the life or physical health of the minor from the continuation of her pregnancy created an emergency necessitating the immediate performance or inducement of an abortion.

(E) Whoever violates division (B) of this section is guilty of unlawful abortion, a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section, unlawful abortion is a felony of the fourth degree.

(F) Whoever violates division (B) of this section is liable to the pregnant minor and her parents, guardian, or custodian for civil, compensatory, and exemplary damages.

Amended by 129th General AssemblyFile No.54,HB 63, §1, eff. 2/3/2012.

Effective Date: 05-06-1998



Section 2919.122 - Application of unlawful abortion on a minor law.

Section 2919.121 of the Revised Code applies in lieu of division (B) of section 2919.12 of the Revised Code whenever its operation is not enjoined. If section 2919.121 of the Revised Code is enjoined, division (B) of section 2919.12 of the Revised Code applies.

If a person complies with the requirements of division (B) of section 2919.12 of the Revised Code under the good faith belief that the application or enforcement of section 2919.121 of the Revised Code is subject to a restraining order or injunction, good faith compliance shall constitute a complete defense to any civil, criminal, or professional disciplinary action brought under section 2919.121 of the Revised Code.

If a person complies with the requirements of section 2919.121 of the Revised Code under the good faith belief that it is not subject to a restraining order or injunction, good faith compliance shall constitute a complete defense to any criminal, civil, or professional disciplinary action for failure to comply with the requirements of division (B) of section 2919.12 of the Revised Code.

Effective Date: 05-06-1998



Section 2919.123 - Unlawful distribution of an abortion-inducing drug.

(A) No person shall knowingly give, sell, dispense, administer, otherwise provide, or prescribe RU-486 (mifepristone) to another for the purpose of inducing an abortion in any person or enabling the other person to induce an abortion in any person, unless the person who gives, sells, dispenses, administers, or otherwise provides or prescribes the RU-486 (mifepristone) is a physician, the physician satisfies all the criteria established by federal law that a physician must satisfy in order to provide RU-486 (mifepristone) for inducing abortions, and the physician provides the RU-486 (mifepristone) to the other person for the purpose of inducing an abortion in accordance with all provisions of federal law that govern the use of RU-486 (mifepristone) for inducing abortions. A person who gives, sells, dispenses, administers, otherwise provides, or prescribes RU-486 (mifepristone) to another as described in division (A) of this section shall not be prosecuted based on a violation of the criteria contained in this division unless the person knows that the person is not a physician, that the person did not satisfy all the specified criteria established by federal law, or that the person did not provide the RU-486 (mifepristone) in accordance with the specified provisions of federal law, whichever is applicable.

(B) No physician who provides RU-486 (mifepristone) to another for the purpose of inducing an abortion as authorized under division (A) of this section shall knowingly fail to comply with the applicable requirements of any federal law that pertain to follow-up examinations or care for persons to whom or for whom RU-486 (mifepristone) is provided for the purpose of inducing an abortion.

(C)

(1) If a physician provides RU-486 (mifepristone) to another for the purpose of inducing an abortion as authorized under division (A) of this section and if the physician knows that the person who uses the RU-486 (mifepristone) for the purpose of inducing an abortion experiences during or after the use an incomplete abortion, severe bleeding, or an adverse reaction to the RU-486 (mifepristone) or is hospitalized, receives a transfusion, or experiences any other serious event, the physician promptly must provide a written report of the incomplete abortion, severe bleeding, adverse reaction, hospitalization, transfusion, or serious event to the state medical board. The board shall compile and retain all reports it receives under this division. Except as otherwise provided in this division, all reports the board receives under this division are public records open to inspection under section 149.43 of the Revised Code. In no case shall the board release to any person the name or any other personal identifying information regarding a person who uses RU-486 (mifepristone) for the purpose of inducing an abortion and who is the subject of a report the board receives under this division.

(2) No physician who provides RU-486 (mifepristone) to another for the purpose of inducing an abortion as authorized under division (A) of this section shall knowingly fail to file a report required under division (C)(1) of this section.

(D) Division (A) of this section does not apply to any of the following:

(1) A pregnant woman who obtains or possesses RU-486 (mifepristone) for the purpose of inducing an abortion to terminate her own pregnancy;

(2) The legal transport of RU-486 (mifepristone) by any person or entity and the legal delivery of the RU-486 (mifepristone) by any person to the recipient, provided that this division does not apply regarding any conduct related to the RU-486 (mifepristone) other than its transport and delivery to the recipient;

(3) The distribution, provision, or sale of RU-486 (mifepristone) by any legal manufacturer or distributor of RU-486 (mifepristone), provided the manufacturer or distributor made a good faith effort to comply with any applicable requirements of federal law regarding the distribution, provision, or sale.

(E) Whoever violates this section is guilty of unlawful distribution of an abortion-inducing drug, a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or of section 2919.12, 2919.121, 2919.13, 2919.14, 2919.151, 2919.17, or 2919.18 of the Revised Code, unlawful distribution of an abortion-inducing drug is a felony of the third degree.

If the offender is a professionally licensed person, in addition to any other sanction imposed by law for the offense, the offender is subject to sanctioning as provided by law by the regulatory or licensing board or agency that has the administrative authority to suspend or revoke the offender's professional license, including the sanctioning provided in section 4731.22 of the Revised Code for offenders who have a certificate to practice or certificate of registration issued under that chapter.

(F) As used in this section:

(1) "Federal law" means any law, rule, or regulation of the United States or any drug approval letter of the food and drug administration of the United States that governs or regulates the use of RU-486 (mifepristone) for the purpose of inducing abortions.

(2) "Personal identifying information" has the same meaning as in section 2913.49 of the Revised Code.

(3) "Physician" has the same meaning as in section 2305.113 of the Revised Code.

(4) "Professionally licensed person" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 09-23-2004



Section 2919.13 - Abortion manslaughter.

(A) No person shall purposely take the life of a child born by attempted abortion who is alive when removed from the uterus of the pregnant woman.

(B) No person who performs an abortion shall fail to take the measures required by the exercise of medical judgment in light of the attending circumstances to preserve the life of a child who is alive when removed from the uterus of the pregnant woman.

(C) Whoever violates this section is guilty of abortion manslaughter, a felony of the first degree.

Effective Date: 09-16-1974



Section 2919.14 - Abortion trafficking.

(A) No person shall experiment upon or sell the product of human conception which is aborted. Experiment does not include autopsies pursuant to sections 313.13 and 2108.50 of the Revised Code.

(B) Whoever violates this section is guilty of abortion trafficking, a misdemeanor of the first degree.

Effective Date: 09-16-1974



Section 2919.15 - [Repealed].

Effective Date: 08-18-2000



Section 2919.151 - Partial birth feticide.

(A) As used in this section:

(1) "Dilation and evacuation procedure of abortion" does not include the dilation and extraction procedure of abortion.

(2) "From the body of the mother" means that the portion of the fetus' body in question is beyond the mother's vaginal introitus in a vaginal delivery.

(3) "Partial birth procedure" means the medical procedure that includes all of the following elements in sequence:

(a) Intentional dilation of the cervix of a pregnant woman, usually over a sequence of days;

(b) In a breech presentation, intentional extraction of at least the lower torso to the navel, but not the entire body, of an intact fetus from the body of the mother, or in a cephalic presentation, intentional extraction of at least the complete head, but not the entire body, of an intact fetus from the body of the mother;

(c) Intentional partial evacuation of the intracranial contents of the fetus, which procedure the person performing the procedure knows will cause the death of the fetus, intentional compression of the head of the fetus, which procedure the person performing the procedure knows will cause the death of the fetus, or performance of another intentional act that the person performing the procedure knows will cause the death of the fetus;

(d) Completion of the vaginal delivery of the fetus.

(4) "Partially born" means that the portion of the body of an intact fetus described in division (A)(3)(b) of this section has been intentionally extracted from the body of the mother.

(5) "Serious risk of the substantial and irreversible impairment of a major bodily function" means any medically diagnosed condition that so complicates the pregnancy of the woman as to directly or indirectly cause the substantial and irreversible impairment of a major bodily function.

(6) "Viable" has the same meaning as in section 2901.01 of the Revised Code.

(B) When the fetus that is the subject of the procedure is viable, no person shall knowingly perform a partial birth procedure on a pregnant woman when the procedure is not necessary, in reasonable medical judgment, to preserve the life or health of the mother as a result of the mother's life or health being endangered by a serious risk of the substantial and irreversible impairment of a major bodily function.

(C) When the fetus that is the subject of the procedure is not viable, no person shall knowingly perform a partial birth procedure on a pregnant woman when the procedure is not necessary, in reasonable medical judgment, to preserve the life or health of the mother as a result of the mother's life or health being endangered by a serious risk of the substantial and irreversible impairment of a major bodily function.

(D) Whoever violates division (B) or (C) of this section is guilty of partial birth feticide, a felony of the second degree.

(E) A pregnant woman upon whom a partial birth procedure is performed in violation of division (B) or (C) of this section is not guilty of committing, attempting to commit, complicity in the commission of, or conspiracy in the commission of a violation of those divisions.

(F) This section does not prohibit the suction curettage procedure of abortion, the suction aspiration procedure of abortion, or the dilation and evacuation procedure of abortion.

(G) This section does not apply to any person who performs or attempts to perform a legal abortion if the act that causes the death of the fetus is performed prior to the fetus being partially born even though the death of the fetus occurs after it is partially born.

Effective Date: 08-18-2000



Section 2919.16 - Post-viability abortion definitions.

As used in sections 2919.16 to 2919.18 of the Revised Code:

(A) "Fertilization" means the fusion of a human spermatozoon with a human ovum.

(B) "Gestational age" or "gestation" means the age of an unborn child as calculated from the first day of the last menstrual period of a pregnant woman.

(C) "Health care facility" means a hospital, clinic, ambulatory surgical treatment center, other center, medical school, office of a physician, infirmary, dispensary, medical training institution, or other institution or location in or at which medical care, treatment, or diagnosis is provided to a person.

(D) "Hospital" has the same meanings as in sections 3701.01, 3727.01, and 5122.01 of the Revised Code.

(E) "Live birth" has the same meaning as in division (A) of section 3705.01 of the Revised Code.

(F) "Medical emergency" means a condition that in the physician's good faith medical judgment, based upon the facts known to the physician at that time, so complicates the woman's pregnancy as to necessitate the immediate performance or inducement of an abortion in order to prevent the death of the pregnant woman or to avoid a serious risk of the substantial and irreversible impairment of a major bodily function of the pregnant woman that delay in the performance or inducement of the abortion would create.

(G) "Physician" has the same meaning as in section 2305.113 of the Revised Code.

(H) "Pregnant" means the human female reproductive condition, that commences with fertilization, of having a developing fetus.

(I) "Pregnancy" means the condition of being pregnant.

(J) "Premature infant" means a human whose live birth occurs prior to thirty-eight weeks of gestational age.

(K) "Serious risk of the substantial and irreversible impairment of a major bodily function" means any medically diagnosed condition that so complicates the pregnancy of the woman as to directly or indirectly cause the substantial and irreversible impairment of a major bodily function . A medically diagnosed condition that constitutes a "serious risk of the substantial and irreversible impairment of a major bodily function" includes pre-eclampsia, inevitable abortion, and premature rupture of the membranes, may include, but is not limited to, diabetes and multiple sclerosis, and does not include a condition related to the woman's mental health.

(L) "Unborn child" means an individual organism of the species homo sapiens from fertilization until live birth.

(M) "Viable" means the stage of development of a human fetus at which in the determination of a physician, based on the particular facts of a woman's pregnancy that are known to the physician and in light of medical technology and information reasonably available to the physician, there is a realistic possibility of the maintaining and nourishing of a life outside of the womb with or without temporary artificial life-sustaining support.

Amended by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.

Effective Date: 04-11-2003; 2008 HB529 04-07-2009



Section 2919.17 - Terminating or attempting to terminate human pregnancy after viability.

(A) No person shall purposely perform or induce or attempt to perform or induce an abortion on a pregnant woman when the unborn child is viable.

(B)

(1) It is an affirmative defense to a charge under division (A) of this section that the abortion was performed or induced or attempted to be performed or induced by a physician and that the physician determined, in the physician's good faith medical judgment, based on the facts known to the physician at that time, that either of the following applied:

(a) The unborn child was not viable.

(b) The abortion was necessary to prevent the death of the pregnant woman or a serious risk of the substantial and irreversible impairment of a major bodily function of the pregnant woman.

(2) No abortion shall be considered necessary under division (B)(1)(b) of this section on the basis of a claim or diagnosis that the pregnant woman will engage in conduct that would result in the pregnant woman's death or a substantial and irreversible impairment of a major bodily function of the pregnant woman or based on any reason related to the woman's mental health.

(C) Except when a medical emergency exists that prevents compliance with section 2919.18 of the Revised Code, the affirmative defense set forth in division (B)(1)(a) of this section does not apply unless the physician who performs or induces or attempts to perform or induce the abortion performs the viability testing required by division (A) of section 2919.18 of the Revised Code and certifies in writing, based on the results of the tests performed, that in the physician's good faith medical judgment the unborn child is not viable.

(D) Except when a medical emergency exists that prevents compliance with one or more of the following conditions, the affirmative defense set forth in division (B)(1)(b) of this section does not apply unless the physician who performs or induces or attempts to perform or induce the abortion complies with all of the following conditions:

(1) The physician who performs or induces or attempts to perform or induce the abortion certifies in writing that, in the physician's good faith medical judgment, based on the facts known to the physician at that time, the abortion is necessary to prevent the death of the pregnant woman or a serious risk of the substantial and irreversible impairment of a major bodily function of the pregnant woman.

(2) Another physician who is not professionally related to the physician who intends to perform or induce the abortion certifies in writing that, in that physician's good faith medical judgment, based on the facts known to that physician at that time, the abortion is necessary to prevent the death of the pregnant woman or a serious risk of the substantial and irreversible impairment of a major bodily function of the pregnant woman.

(3) The physician performs or induces or attempts to perform or induce the abortion in a hospital or other health care facility that has appropriate neonatal services for premature infants.

(4) The physician who performs or induces or attempts to perform or induce the abortion terminates or attempts to terminate the pregnancy in the manner that provides the best opportunity for the unborn child to survive, unless that physician determines, in the physician's good faith medical judgment, based on the facts known to the physician at that time, that the termination of the pregnancy in that manner poses a greater risk of the death of the pregnant woman or a greater risk of the substantial and irreversible impairment of a major bodily function of the pregnant woman than would other available methods of abortion.

(5) The physician certifies in writing the available method or techniques considered and the reasons for choosing the method or technique employed.

(6) The physician who performs or induces or attempts to perform or induce the abortion has arranged for the attendance in the same room in which the abortion is to be performed or induced or attempted to be performed or induced at least one other physician who is to take control of, provide immediate medical care for, and take all reasonable steps necessary to preserve the life and health of the unborn child immediately upon the child's complete expulsion or extraction from the pregnant woman.

(E) For purposes of this section, there is a rebuttable presumption that an unborn child of at least twenty-four weeks gestational age is viable.

(F) Whoever violates this section is guilty of terminating or attempting to terminate a human pregnancy after viability, a felony of the fourth degree.

(G) The state medical board shall revoke a physician's license to practice medicine in this state if the physician violates this section.

(H) Any physician who performs or induces an abortion or attempts to perform or induce an abortion with actual knowledge that neither of the affirmative defenses set forth in division (B)(1) of this section applies, or with a heedless indifference as to whether either affirmative defense applies, is liable in a civil action for compensatory and exemplary damages and reasonable attorney's fees to any person, or the representative of the estate of any person, who sustains injury, death, or loss to person or property as the result of the performance or inducement or the attempted performance or inducement of the abortion. In any action under this division, the court also may award any injunctive or other equitable relief that the court considers appropriate.

(I) A pregnant woman on whom an abortion is performed or induced or attempted to be performed or induced in violation of division (A) of this section is not guilty of violating division (A) of this section or of attempting to commit, conspiring to commit, or complicity in committing a violation of division (A) of this section.

Added by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.



Section 2919.171 - Physician's report to department on attempted or completed abortions.

(A) A physician who performs or induces or attempts to perform or induce an abortion on a pregnant woman shall submit a report to the department of health in accordance with the forms, rules, and regulations adopted by the department that includes all of the information the physician is required to certify in writing or determine under sections 2919.17 and 2919.18 of the Revised Code:

(B) By September 30 of each year, the department of health shall issue a public report that provides statistics for the previous calendar year compiled from all of the reports covering that calendar year submitted to the department in accordance with this section for each of the items listed in division (A) of this section. The report shall also provide the statistics for each previous calendar year in which a report was filed with the department pursuant to this section, adjusted to reflect any additional information that a physician provides to the department in a late or corrected report. The department shall ensure that none of the information included in the report could reasonably lead to the identification of any pregnant woman upon whom an abortion is performed.

(C)

(1) The physician shall submit the report described in division (A) of this section to the department of health within fifteen days after the woman is discharged. If the physician fails to submit the report more than thirty days after that fifteen-day deadline, the physician shall be subject to a late fee of five hundred dollars for each additional thirty-day period or portion of a thirty-day period the report is overdue. A physician who is required to submit to the department of health a report under division (A) of this section and who has not submitted a report or has submitted an incomplete report more than one year following the fifteen-day deadline may, in an action brought by the department of health, be directed by a court of competent jurisdiction to submit a complete report to the department of health within a period of time stated in a court order or be subject to contempt of court.

(2) If a physician fails to comply with the requirements of this section, other than filing a late report with the department of health, or fails to submit a complete report to the department of health in accordance with a court order, the physician is subject to division (B)(41) of section 4731.22 of the Revised Code.

(3) No person shall falsify any report required under this section. Whoever violates this division is guilty of abortion report falsification, a misdemeanor of the first degree.

(D) Within ninety days of the effective date of this section, the department of health shall adopt rules pursuant to section 111.15 of the Revised Code to assist in compliance with this section.

Added by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.



Section 2919.18 - Failure to perform viability testing.

(A) Except in a medical emergency that prevents compliance with this division, no physician shall perform or induce or attempt to perform or induce an abortion on a pregnant woman after the beginning of the twentieth week of gestation unless, prior to the performance or inducement of the abortion or the attempt to perform or induce the abortion, the physician determines, in the physician's good faith medical judgment, that the unborn child is not viable, and the physician makes that determination after performing a medical examination of the pregnant woman and after performing or causing to be performed those tests for assessing gestational age, weight, lung maturity, or other tests that the physician, in that physician's good faith medical judgment, believes are necessary to determine whether an unborn child is viable.

(B) Except in a medical emergency that prevents compliance with this division, no physician shall perform or induce or attempt to perform or induce an abortion on a pregnant woman after the beginning of the twentieth week of gestation without first entering the determination made in division (A) of this section and the associated findings of the medical examination and tests in the medical record of the pregnant woman.

(C) Whoever violates this section is guilty of failure to perform viability testing, a misdemeanor of the fourth degree.

(D) The state medical board shall suspend a physician's license to practice medicine in this state for a period of not less than six months if the physician violates this section.

Added by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.



Section 2919.19, 2919.20 - [Repealed].

Effective Date: 01-01-1974



Section 2919.21 - Nonsupport or contributing to nonsupport of dependents.

(A) No person shall abandon, or fail to provide adequate support to:

(1) The person's spouse, as required by law;

(2) The person's child who is under age eighteen, or mentally or physically handicapped child who is under age twenty-one;

(3) The person's aged or infirm parent or adoptive parent, who from lack of ability and means is unable to provide adequately for the parent's own support.

(B) No person shall abandon, or fail to provide support as established by a court order to, another person whom, by court order or decree, the person is legally obligated to support.

(C) No person shall aid, abet, induce, cause, encourage, or contribute to a child or a ward of the juvenile court becoming a dependent child, as defined in section 2151.04 of the Revised Code, or a neglected child, as defined in section 2151.03 of the Revised Code.

(D) It is an affirmative defense to a charge of failure to provide adequate support under division (A) of this section or a charge of failure to provide support established by a court order under division (B) of this section that the accused was unable to provide adequate support or the established support but did provide the support that was within the accused's ability and means.

(E) It is an affirmative defense to a charge under division (A)(3) of this section that the parent abandoned the accused or failed to support the accused as required by law, while the accused was under age eighteen, or was mentally or physically handicapped and under age twenty-one.

(F) It is not a defense to a charge under division (B) of this section that the person whom a court has ordered the accused to support is being adequately supported by someone other than the accused.

(G)

(1) Except as otherwise provided in this division, whoever violates division (A) or (B) of this section is guilty of nonsupport of dependents, a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (A)(2) or (B) of this section or if the offender has failed to provide support under division (A)(2) or (B) of this section for a total accumulated period of twenty-six weeks out of one hundred four consecutive weeks, whether or not the twenty-six weeks were consecutive, then a violation of division (A)(2) or (B) of this section is a felony of the fifth degree. If the offender previously has been convicted of or pleaded guilty to a felony violation of this section, a violation of division (A)(2) or (B) of this section is a felony of the fourth degree.

If the violation of division (A) or (B) of this section is a felony, all of the following apply to the sentencing of the offender:

(a) Except as otherwise provided in division (G)(1)(b) of this section, the court in imposing sentence on the offender shall first consider placing the offender on one or more community control sanctions under section 2929.16, 2929.17, or 2929.18 of the Revised Code, with an emphasis under the sanctions on intervention for nonsupport, obtaining or maintaining employment, or another related condition.

(b) The preference for placement on community control sanctions described in division (G)(1)(a) of this section does not apply to any offender to whom one or more of the following applies:

(i) The court determines that the imposition of a prison term on the offender is consistent with the purposes and principles of sentencing set forth in section 2929.11 of the Revised Code.

(ii) The offender previously was convicted of or pleaded guilty to a violation of this section that was a felony, and the offender was sentenced to a prison term for that violation.

(iii) The offender previously was convicted of or pleaded guilty to a violation of this section that was a felony, the offender was sentenced to one or more community control sanctions of a type described in division (G)(1)(a) of this section for that violation, and the offender failed to comply with the conditions of any of those community control sanctions.

(2) If the offender is guilty of nonsupport of dependents by reason of failing to provide support to the offender's child as required by a child support order issued on or after April 15, 1985, pursuant to section 2151.23, 2151.231, 2151.232, 2151.33, 3105.21, 3109.05, 3111.13, 3113.04, 3113.31, or 3115.31 of the Revised Code, the court, in addition to any other sentence imposed, shall assess all court costs arising out of the charge against the person and require the person to pay any reasonable attorney's fees of any adverse party other than the state, as determined by the court, that arose in relation to the charge.

(3) Whoever violates division (C) of this section is guilty of contributing to the nonsupport of dependents, a misdemeanor of the first degree. Each day of violation of division (C) of this section is a separate offense.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-1998



Section 2919.22 - Endangering children.

(A) No person, who is the parent, guardian, custodian, person having custody or control, or person in loco parentis of a child under eighteen years of age or a mentally or physically handicapped child under twenty-one years of age, shall create a substantial risk to the health or safety of the child, by violating a duty of care, protection, or support. It is not a violation of a duty of care, protection, or support under this division when the parent, guardian, custodian, or person having custody or control of a child treats the physical or mental illness or defect of the child by spiritual means through prayer alone, in accordance with the tenets of a recognized religious body.

(B) No person shall do any of the following to a child under eighteen years of age or a mentally or physically handicapped child under twenty-one years of age:

(1) Abuse the child;

(2) Torture or cruelly abuse the child;

(3) Administer corporal punishment or other physical disciplinary measure, or physically restrain the child in a cruel manner or for a prolonged period, which punishment, discipline, or restraint is excessive under the circumstances and creates a substantial risk of serious physical harm to the child;

(4) Repeatedly administer unwarranted disciplinary measures to the child, when there is a substantial risk that such conduct, if continued, will seriously impair or retard the child's mental health or development;

(5) Entice, coerce, permit, encourage, compel, hire, employ, use, or allow the child to act, model, or in any other way participate in, or be photographed for, the production, presentation, dissemination, or advertisement of any material or performance that the offender knows or reasonably should know is obscene, is sexually oriented matter, or is nudity-oriented matter;

(6) Allow the child to be on the same parcel of real property and within one hundred feet of, or, in the case of more than one housing unit on the same parcel of real property, in the same housing unit and within one hundred feet of, any act in violation of section 2925.04 or 2925.041 of the Revised Code when the person knows that the act is occurring, whether or not any person is prosecuted for or convicted of the violation of section 2925.04 or 2925.041 of the Revised Code that is the basis of the violation of this division.

(C)

(1) No person shall operate a vehicle, streetcar, or trackless trolley within this state in violation of division (A) of section 4511.19 of the Revised Code when one or more children under eighteen years of age are in the vehicle, streetcar, or trackless trolley. Notwithstanding any other provision of law, a person may be convicted at the same trial or proceeding of a violation of this division and a violation of division (A) of section 4511.19 of the Revised Code that constitutes the basis of the charge of the violation of this division. For purposes of sections 4511.191 to 4511.197 of the Revised Code and all related provisions of law, a person arrested for a violation of this division shall be considered to be under arrest for operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them or for operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine.

(2) As used in division (C)(1) of this section:

(a) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(b) "Vehicle," "streetcar," and "trackless trolley" have the same meanings as in section 4511.01 of the Revised Code.

(D)

(1) Division (B)(5) of this section does not apply to any material or performance that is produced, presented, or disseminated for a bona fide medical, scientific, educational, religious, governmental, judicial, or other proper purpose, by or to a physician, psychologist, sociologist, scientist, teacher, person pursuing bona fide studies or research, librarian, member of the clergy, prosecutor, judge, or other person having a proper interest in the material or performance.

(2) Mistake of age is not a defense to a charge under division (B)(5) of this section.

(3) In a prosecution under division (B)(5) of this section, the trier of fact may infer that an actor, model, or participant in the material or performance involved is a juvenile if the material or performance, through its title, text, visual representation, or otherwise, represents or depicts the actor, model, or participant as a juvenile.

(4) As used in this division and division (B)(5) of this section:

(a) "Material," "performance," "obscene," and "sexual activity" have the same meanings as in section 2907.01 of the Revised Code.

(b) "Nudity-oriented matter" means any material or performance that shows a minor in a state of nudity and that, taken as a whole by the average person applying contemporary community standards, appeals to prurient interest.

(c) "Sexually oriented matter" means any material or performance that shows a minor participating or engaging in sexual activity, masturbation, or bestiality.

(E)

(1) Whoever violates this section is guilty of endangering children.

(2) If the offender violates division (A) or (B)(1) of this section, endangering children is one of the following, and, in the circumstances described in division (E)(2)(e) of this section, that division applies:

(a) Except as otherwise provided in division (E)(2)(b), (c), or (d) of this section, a misdemeanor of the first degree;

(b) If the offender previously has been convicted of an offense under this section or of any offense involving neglect, abandonment, contributing to the delinquency of, or physical abuse of a child, except as otherwise provided in division (E)(2)(c) or (d) of this section, a felony of the fourth degree;

(c) If the violation is a violation of division (A) of this section and results in serious physical harm to the child involved, a felony of the third degree;

(d) If the violation is a violation of division (B)(1) of this section and results in serious physical harm to the child involved, a felony of the second degree.

(e) If the violation is a felony violation of division (B)(1) of this section and the offender also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code.

(3) If the offender violates division (B)(2), (3), (4), or (6) of this section, except as otherwise provided in this division, endangering children is a felony of the third degree. If the violation results in serious physical harm to the child involved, or if the offender previously has been convicted of an offense under this section or of any offense involving neglect, abandonment, contributing to the delinquency of, or physical abuse of a child, endangering children is a felony of the second degree. If the offender violates division (B)(2), (3), or (4) of this section and the offender also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code. If the offender violates division (B)(6) of this section and the drug involved is methamphetamine, the court shall impose a mandatory prison term on the offender as follows:

(a) If the violation is a violation of division (B)(6) of this section that is a felony of the third degree under division (E)(3) of this section and the drug involved is methamphetamine, except as otherwise provided in this division, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree that is not less than two years. If the violation is a violation of division (B)(6) of this section that is a felony of the third degree under division (E)(3) of this section, if the drug involved is methamphetamine, and if the offender previously has been convicted of or pleaded guilty to a violation of division (B)(6) of this section, a violation of division (A) of section 2925.04 of the Revised Code, or a violation of division (A) of section 2925.041 of the Revised Code, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree that is not less than five years.

(b) If the violation is a violation of division (B)(6) of this section that is a felony of the second degree under division (E)(3) of this section and the drug involved is methamphetamine, except as otherwise provided in this division, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree that is not less than three years. If the violation is a violation of division (B)(6) of this section that is a felony of the second degree under division (E)(3) of this section, if the drug involved is methamphetamine, and if the offender previously has been convicted of or pleaded guilty to a violation of division (B)(6) of this section, a violation of division (A) of section 2925.04 of the Revised Code, or a violation of division (A) of section 2925.041 of the Revised Code, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree that is not less than five years.

(4) If the offender violates division (B)(5) of this section, endangering children is a felony of the second degree. If the offender also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code.

(5) If the offender violates division (C) of this section, the offender shall be punished as follows:

(a) Except as otherwise provided in division (E)(5)(b) or (c) of this section, endangering children in violation of division (C) of this section is a misdemeanor of the first degree.

(b) If the violation results in serious physical harm to the child involved or the offender previously has been convicted of an offense under this section or any offense involving neglect, abandonment, contributing to the delinquency of, or physical abuse of a child, except as otherwise provided in division (E)(5)(c) of this section, endangering children in violation of division (C) of this section is a felony of the fifth degree.

(c) If the violation results in serious physical harm to the child involved and if the offender previously has been convicted of a violation of division (C) of this section, section 2903.06 or 2903.08 of the Revised Code, section 2903.07 of the Revised Code as it existed prior to March 23, 2000, or section 2903.04 of the Revised Code in a case in which the offender was subject to the sanctions described in division (D) of that section, endangering children in violation of division (C) of this section is a felony of the fourth degree.

(d) In addition to any term of imprisonment, fine, or other sentence, penalty, or sanction it imposes upon the offender pursuant to division (E)(5)(a), (b), or (c) of this section or pursuant to any other provision of law and in addition to any suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege under Chapter 4506., 4509., 4510., or 4511. of the Revised Code or under any other provision of law, the court also may impose upon the offender a class seven suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

(e) In addition to any term of imprisonment, fine, or other sentence, penalty, or sanction imposed upon the offender pursuant to division (E)(5)(a), (b), (c), or (d) of this section or pursuant to any other provision of law for the violation of division (C) of this section, if as part of the same trial or proceeding the offender also is convicted of or pleads guilty to a separate charge charging the violation of division (A) of section 4511.19 of the Revised Code that was the basis of the charge of the violation of division (C) of this section, the offender also shall be sentenced in accordance with section 4511.19 of the Revised Code for that violation of division (A) of section 4511.19 of the Revised Code.

(F)

(1)

(a) A court may require an offender to perform not more than two hundred hours of supervised community service work under the authority of an agency, subdivision, or charitable organization. The requirement shall be part of the community control sanction or sentence of the offender, and the court shall impose the community service in accordance with and subject to divisions (F)(1)(a) and (b) of this section. The court may require an offender whom it requires to perform supervised community service work as part of the offender's community control sanction or sentence to pay the court a reasonable fee to cover the costs of the offender's participation in the work, including, but not limited to, the costs of procuring a policy or policies of liability insurance to cover the period during which the offender will perform the work. If the court requires the offender to perform supervised community service work as part of the offender's community control sanction or sentence, the court shall do so in accordance with the following limitations and criteria:

(i) The court shall require that the community service work be performed after completion of the term of imprisonment or jail term imposed upon the offender for the violation of division (C) of this section, if applicable.

(ii) The supervised community service work shall be subject to the limitations set forth in divisions (B)(1), (2), and (3) of section 2951.02 of the Revised Code.

(iii) The community service work shall be supervised in the manner described in division (B)(4) of section 2951.02 of the Revised Code by an official or person with the qualifications described in that division. The official or person periodically shall report in writing to the court concerning the conduct of the offender in performing the work.

(iv) The court shall inform the offender in writing that if the offender does not adequately perform, as determined by the court, all of the required community service work, the court may order that the offender be committed to a jail or workhouse for a period of time that does not exceed the term of imprisonment that the court could have imposed upon the offender for the violation of division (C) of this section, reduced by the total amount of time that the offender actually was imprisoned under the sentence or term that was imposed upon the offender for that violation and by the total amount of time that the offender was confined for any reason arising out of the offense for which the offender was convicted and sentenced as described in sections 2949.08 and 2967.191 of the Revised Code, and that, if the court orders that the offender be so committed, the court is authorized, but not required, to grant the offender credit upon the period of the commitment for the community service work that the offender adequately performed.

(b) If a court, pursuant to division (F)(1)(a) of this section, orders an offender to perform community service work as part of the offender's community control sanction or sentence and if the offender does not adequately perform all of the required community service work, as determined by the court, the court may order that the offender be committed to a jail or workhouse for a period of time that does not exceed the term of imprisonment that the court could have imposed upon the offender for the violation of division (C) of this section, reduced by the total amount of time that the offender actually was imprisoned under the sentence or term that was imposed upon the offender for that violation and by the total amount of time that the offender was confined for any reason arising out of the offense for which the offender was convicted and sentenced as described in sections 2949.08 and 2967.191 of the Revised Code. The court may order that a person committed pursuant to this division shall receive hour-for-hour credit upon the period of the commitment for the community service work that the offender adequately performed. No commitment pursuant to this division shall exceed the period of the term of imprisonment that the sentencing court could have imposed upon the offender for the violation of division (C) of this section, reduced by the total amount of time that the offender actually was imprisoned under that sentence or term and by the total amount of time that the offender was confined for any reason arising out of the offense for which the offender was convicted and sentenced as described in sections 2949.08 and 2967.191 of the Revised Code.

(2) Division (F)(1) of this section does not limit or affect the authority of the court to suspend the sentence imposed upon a misdemeanor offender and place the offender under a community control sanction pursuant to section 2929.25 of the Revised Code, to require a misdemeanor or felony offender to perform supervised community service work in accordance with division (B) of section 2951.02 of the Revised Code, or to place a felony offender under a community control sanction.

(G)

(1) If a court suspends an offender's driver's or commercial driver's license or permit or nonresident operating privilege under division (E)(5)(d) of this section, the period of the suspension shall be consecutive to, and commence after, the period of suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege that is imposed under Chapter 4506., 4509., 4510., or 4511. of the Revised Code or under any other provision of law in relation to the violation of division (C) of this section that is the basis of the suspension under division (E)(5)(d) of this section or in relation to the violation of division (A) of section 4511.19 of the Revised Code that is the basis for that violation of division (C) of this section.

(2) An offender is not entitled to request, and the court shall not grant to the offender, limited driving privileges if the offender's license, permit, or privilege has been suspended under division (E)(5)(d) of this section and the offender, within the preceding six years, has been convicted of or pleaded guilty to three or more violations of one or more of the following:

(a) Division (C) of this section;

(b) Any equivalent offense, as defined in section 4511.181 of the Revised Code.

(H)

(1) If a person violates division (C) of this section and if, at the time of the violation, there were two or more children under eighteen years of age in the motor vehicle involved in the violation, the offender may be convicted of a violation of division (C) of this section for each of the children, but the court may sentence the offender for only one of the violations.

(2)

(a) If a person is convicted of or pleads guilty to a violation of division (C) of this section but the person is not also convicted of and does not also plead guilty to a separate charge charging the violation of division (A) of section 4511.19 of the Revised Code that was the basis of the charge of the violation of division (C) of this section, both of the following apply:

(i) For purposes of the provisions of section 4511.19 of the Revised Code that set forth the penalties and sanctions for a violation of division (A) of section 4511.19 of the Revised Code, the conviction of or plea of guilty to the violation of division (C) of this section shall not constitute a violation of division (A) of section 4511.19 of the Revised Code;

(ii) For purposes of any provision of law that refers to a conviction of or plea of guilty to a violation of division (A) of section 4511.19 of the Revised Code and that is not described in division (H)(2)(a)(i) of this section, the conviction of or plea of guilty to the violation of division (C) of this section shall constitute a conviction of or plea of guilty to a violation of division (A) of section 4511.19 of the Revised Code.

(b) If a person is convicted of or pleads guilty to a violation of division (C) of this section and the person also is convicted of or pleads guilty to a separate charge charging the violation of division (A) of section 4511.19 of the Revised Code that was the basis of the charge of the violation of division (C) of this section, the conviction of or plea of guilty to the violation of division (C) of this section shall not constitute, for purposes of any provision of law that refers to a conviction of or plea of guilty to a violation of division (A) of section 4511.19 of the Revised Code, a conviction of or plea of guilty to a violation of division (A) of section 4511.19 of the Revised Code.

(I) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code;

(2) "Limited driving privileges" has the same meaning as in section 4501.01 of the Revised Code;

(3) "Methamphetamine" has the same meaning as in section 2925.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 08-11-2004; 05-17-2006; 08-17-2006; 2008 HB280 04-07-2009



Section 2919.222 - Parental education neglect.

No person required to attend a parental education or training program pursuant to a policy adopted under division (A) or (B) of section 3313.663 of the Revised Code shall fail to attend the program. Whoever violates this section is guilty of parental education neglect, a misdemeanor of the fourth degree.

Effective Date: 10-29-1996



Section 2919.223 - Child and family day-care facilities - definitions.

As used in sections 2919.223 to 2919.227 of the Revised Code:

(A) "Child care," "child day-care center," "in-home aide," "type A family day-care home," and "type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(B) "Child care center licensee" means the owner of a child day-care center licensed pursuant to Chapter 5104. of the Revised Code who is responsible for ensuring the center's compliance with Chapter 5104. of the Revised Code and rules adopted pursuant to that chapter.

(C) "Child care facility" means a child day-care center, a type A family day-care home, or a type B family day-care home.

(D) "Child care provider" means any of the following:

(1) An owner, provider, administrator, or employee of, or volunteer at, a child care facility;

(2) An in-home aide;

(3) A person who represents that the person provides child care.

(E) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 05-18-2005



Section 2919.224 - Misrepresentation relating to provision of child care.

(A) No child care provider shall knowingly misrepresent any factor or condition that relates to the provision of child care and that substantially affects the health or safety of any child or children in that provider's facility or receiving child care from that provider to any of the following:

(1) A parent, guardian, custodian, or other person responsible for the care of a child in the provider's facility or receiving child care from the provider;

(2) A parent, guardian, custodian, or other person responsible for the care of a child who is considering the provider as a child care provider for the child;

(3) A public official responsible for issuing the provider a license or certificate to provide child care;

(4) A public official investigating or inquiring about the provision of child care by the provider;

(5) A peace officer.

(B) For the purposes of this section, "any factor or condition that relates to the provision of child care" includes, but is not limited to, the following:

(1) The person or persons who will provide child care to the child of the parent, guardian, custodian, or other person responsible for the care of the child, or to the children in general;

(2) The qualifications to provide child care of the child care provider, of a person employed by the provider, or of a person who provides child care as a volunteer;

(3) The number of children to whom child care is provided at one time or the number of children receiving child care in the child care facility at one time;

(4) The conditions or safety features of the child care facility;

(5) The area of the child care facility in which child day-care is provided.

(C) Whoever violates division (A) of this section is guilty of misrepresentation by a child care provider, a misdemeanor of the first degree.

Effective Date: 05-18-2005



Section 2919.225 - Disclosure and notice regarding death or injury of child in facility.

(A) Subject to division (C) of this section, no owner, provider, or administrator of a type A family day-care home or type B family day-care home, knowing that the event described in division (A)(1) or (2) of this section has occurred, shall accept a child into that home without first disclosing to the parent, guardian, custodian, or other person responsible for the care of that child any of the following that has occurred:

(1) A child died while under the care of the home or while receiving child care from the owner, provider, or administrator or died as a result of injuries suffered while under the care of the home or while receiving child care from the owner, provider, or administrator.

(2) Within the preceding ten years, a child suffered injuries while under the care of the home or while receiving child care from the owner, provider, or administrator, and those injuries led to the child being hospitalized for more than twenty-four hours.

(B)

(1) Subject to division (C) of this section, no owner, provider, or administrator of a type A family day-care home or type B family day-care home shall fail to provide notice in accordance with division (B)(3) of this section to the persons and entities specified in division (B)(2) of this section, of any of the following that occurs:

(a) A child who is under the care of the home or is receiving child care from the owner, provider, or administrator dies while under the care of the home or while receiving child care from the owner, provider, or administrator or dies as a result of injuries suffered while under the care of the home or while receiving child day-care from the owner, provider, or administrator.

(b) A child who is under the care of the home or is receiving child care from the owner, provider, or administrator is hospitalized for more than twenty-four hours as a result of injuries suffered while under the care of the home or while receiving child care from the owner, provider, or administrator.

(2) An owner, provider, or administrator of a home shall provide the notices required under division (B)(1) of this section to each of the following:

(a) For each child who, at the time of the injury or death for which the notice is required, is receiving or is enrolled to receive child care at the home or from the owner, provider, or administrator, to the parent, guardian, custodian, or other person responsible for the care of the child;

(b) If the notice is required as the result of the death of a child as described in division (B)(1)(a) of this section, to the public children services agency of the county in which the home is located or the child care was given, a municipal or county peace officer in the county in which the child resides or in which the home is located or the child care was given, and the child fatality review board appointed under section 307.621 of the Revised Code that serves the county in which the home is located or the child care was given.

(3) An owner, provider, or administrator of a home shall provide the notices required by divisions (B)(1) and (2) of this section not later than forty-eight hours after the child dies or, regarding a child who is hospitalized for more than twenty-four hours as a result of injuries suffered while under the care of the home, not later than forty-eight hours after the child suffers the injuries. If a child is hospitalized for more than twenty-four hours as a result of injuries suffered while under the care of the home, and the child subsequently dies as a result of those injuries, the owner, provider, or administrator shall provide separate notices under divisions (B)(1) and (2) of this section regarding both the injuries and the death. All notices provided under divisions (B)(1) and (2) of this section shall state that the death or injury occurred.

(C) Division (A) of this section does not require more than one person to make disclosures to the same parent, guardian, custodian, or other person responsible for the care of a child regarding any single injury or death for which disclosure is required under that division. Division (B) of this section does not require more than one person to give notices to the same parent, guardian, custodian, other person responsible for the care of the child, public children services agency, peace officer, or child fatality review board regarding any single injury or death for which disclosure is required under division (B)(1) of this section.

(D) An owner, provider, or administrator of a type A family day-care home or type B family day-care home is not subject to civil liability solely for making a disclosure required by this section.

(E) Whoever violates division (A) or (B) of this section is guilty of failure of a type A or type B family day-care home to disclose the death or serious injury of a child, a misdemeanor of the fourth degree.

Effective Date: 05-18-2005



Section 2919.226 - Child day-care disclosure form - immunity from prosecution.

(A) If a child care provider accurately answers the questions on a child care disclosure form that is in substantially the form set forth in division (B) of this section, presents the form to a person identified in division (A)(1) or (2) of section 2919.224 of the Revised Code, and obtains the person's signature on the acknowledgement in the form, to the extent that the information set forth on the form is accurate, the provider who presents the form is not subject to prosecution under division (A) of section 2919.224 of the Revised Code regarding presentation of that information to that person.

An owner, provider, or administrator of a type A family day-care home or a type B family day-care home may comply with division (A) of section 2919.225 of the Revised Code by accurately answering the questions on a child care disclosure form that is in substantially the form set forth in division (B) of this section, providing a copy of the form to the parent, guardian, custodian, or other person responsible for the care of a child and to whom disclosure is to be made under division (A) of section 2919.225 of the Revised Code, and obtaining the person's signature on the acknowledgement in the form.

The use of the form set forth in division (B) of this section is discretionary and is not required to comply with any disclosure requirement contained in section 2919.225 of the Revised Code or for any purpose related to section 2919.224 of the Revised Code.

(B) To be sufficient for the purposes described in division (A) of this section, a child care disclosure form shall be in substantially the following form:

"CHILD CARE DISCLOSURE FORM

Please Note: This form contains information that is accurate only at the time the form is given to you. The information provided in this form is likely to change over time. It is the duty of the person responsible for the care of the child to monitor the status of child care services to ensure that those services remain satisfactory. If a question on this form is left unanswered, the child care provider makes no assertion regarding the question. Choosing appropriate child care for a child is a serious responsibility, and the person responsible for the care of the child is encouraged to make all appropriate inquiries. Also, in acknowledging receipt of this form, the person responsible for the care of the child acknowledges that in selecting the child care provider the person is not relying on any representations other than those provided in this form unless the child care provider has acknowledged the other representations in writing.

1. What are the names and qualifications to provide child care of: (a) the child care provider, (b) the employee who will provide child care to the applicant child, (c) the volunteer who will provide child care to the applicant child, and (d) any other employees or volunteers of the child care provider? (attach additional sheets if necessary):

2. What is the maximum number of children to whom you provide child care at one time? (If children are divided into groups or classes, please describe the maximum number of children in each group or class and indicate the group or class in which the applicant child will be placed.):

3. Where in the home will you provide child care to the applicant child?:

4. Has a child died while in the care of, or receiving child care from, the child care provider? (Yes/No)

Description/explanation (attach additional sheets if necessary)

5. Has a child died as a result of injuries suffered while under the care of, or receiving child care from, the child day-care provider? (Yes/No)

Description/explanation (attach additional sheets if necessary)

6. Within the preceding ten years, has a child suffered injuries while under the care of, or receiving child care from, the child care provider that led to the child being hospitalized for more than 24 hours? (Yes/No)

Description/explanation (attach additional sheets if necessary)

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................................................................

............................ ..........................

Signature of person completing form Date

............................

Name of person completing form

(Typed or printed)

.............................

Title of person completing form

(Typed or printed)

Acknowledgement:

I hereby acknowledge that I have been given a copy of the preceding document and have read and understood its contents. I further acknowledge that I am not relying on any other representations in selecting the child care provider unless the child care provider has acknowledged the other representations in writing.

............................ ..........................

Person receiving the form Date"

(C) If a child care provider accurately answers the questions on a disclosure form that is substantially similar to the form described in division (B) of this section, presents the form to a person identified in division (A)(1) or (2) of section 2919.224 of the Revised Code, and obtains the person's signature on the acknowledgement in the form, to the extent that the information set forth on the form is accurate, the form is sufficient for the purposes described in division (A) of this section.

An owner, provider, or administrator of a type A family day-care home or a type B family day-care home who accurately answers the questions on a disclosure form that is substantially similar to the form described in division (B) of this section, provides a copy of the completed form to the parent, guardian, custodian, or other person who is responsible for the care of a child and to whom disclosure is to be made under division (A) of section 2919.225 of the Revised Code, and obtains the person's signature on the acknowledgement in the form complies with the requirements of that division. If the owner, provider, or administrator uses the disclosure form, leaving a portion of the disclosure form blank does not constitute a misrepresentation for the purposes of section 2919.224 of the Revised Code but may constitute a violation of section 2919.225 of the Revised Code. The owner, provider, or administrator of a type A family day-care home or type B family day-care home who completes the disclosure form and provides a copy of the form to any person described in section 2919.224 or 2919.225 of the Revised Code may retain a copy of the completed form.

Effective Date: 05-18-2005



Section 2919.227 - [Effective Until 1/1/2014] Information to be provided to prospective users - notice of death of child.

(A)

(1) No child care center licensee shall accept a child into that center without first providing to the parent, guardian, custodian, or other person responsible for the care of that child the following information, if the parent, guardian, custodian, or other person responsible for the care of the child requests the information:

(a) The types of injuries to children, as reported in accordance with rules adopted under section 5104.011 of the Revised Code, that occurred at the center on or after April 1, 2003, or the date that is two years before the date the information is requested, whichever date is more recent;

(b) The number of each type of injury to children that occurred at the center during that period.

(2) If a death described in division (A)(2)(a) or (A)(2)(b) of this section occurred during the fifteen-year period immediately preceding the date that the parent, guardian, custodian, or other person responsible for the care of a child seeks to enroll that child, no child care center licensee shall accept that child into that center without first providing to the parent, guardian, custodian, or other person responsible for the care of that child a notice that states that the death occurred.

(a) A child died while under the care of the center or while receiving child care from the owner, provider, or administrator of the center;

(b) A child died as a result of injuries suffered while under the care of the center or while receiving child care from the owner, provider, or administrator of the center.

(3) Each child care center licensee shall keep on file at the center a copy of the information provided under this division for at least three years after providing the information.

(B)

(1) No child care center licensee shall fail to provide notice in accordance with division (B)(3) of this section to the persons and entities specified in division (B)(2) of this section if a child who is under the care of the center or is receiving child care from the owner, provider, or administrator of the center dies while under the care of the center or while receiving child care from the owner, provider, or administrator or dies as a result of injuries suffered while under the care of the center or while receiving child care from the owner, provider, or administrator.

(2) A child care center licensee shall provide the notice required under division (B)(1) of this section to all of the following:

(a) The parent, guardian, custodian, or other person responsible for the care of each child who, at the time of the death for which notice is required, is receiving or is enrolled to receive child care from the center;

(b) The public children services agency of the county in which the center is located or the child care was given;

(c) A municipal or county peace officer in the county in which the child resides or in which the center is located or the child care was given;

(d) The child fatality review board appointed under section 307.621 of the Revised Code that serves the county in which the center is located or the child care was given.

(3) A child care center licensee shall provide the notice required by division (B)(1) of this section not later than forty-eight hours after the child dies. The notice shall state that the death occurred.

(C) Whoever violates division (A) or (B) of this section is guilty of failure of a child care center to disclose the death or serious injury of a child, a misdemeanor of the fourth degree.

Effective Date: 05-18-2005

This section is set out twice. See also §2919.2272, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2919.227 - [Effective 1/1/2014] Information to be provided to prospective users - notice of death of child.

(A)

(1) No child care center licensee shall accept a child into that center without first providing to the parent, guardian, custodian, or other person responsible for the care of that child the following information, if the parent, guardian, custodian, or other person responsible for the care of the child requests the information:

(a) The types of injuries to children, as reported in accordance with rules adopted under section 5104.015 of the Revised Code, that occurred at the center on or after April 1, 2003, or the date that is two years before the date the information is requested, whichever date is more recent;

(b) The number of each type of injury to children that occurred at the center during that period.

(2) If a death described in division (A)(2)(a) or (A)(2)(b) of this section occurred during the fifteen-year period immediately preceding the date that the parent, guardian, custodian, or other person responsible for the care of a child seeks to enroll that child, no child care center licensee shall accept that child into that center without first providing to the parent, guardian, custodian, or other person responsible for the care of that child a notice that states that the death occurred.

(a) A child died while under the care of the center or while receiving child care from the owner, provider, or administrator of the center;

(b) A child died as a result of injuries suffered while under the care of the center or while receiving child care from the owner, provider, or administrator of the center.

(3) Each child care center licensee shall keep on file at the center a copy of the information provided under this division for at least three years after providing the information.

(B)

(1) No child care center licensee shall fail to provide notice in accordance with division (B)(3) of this section to the persons and entities specified in division (B)(2) of this section if a child who is under the care of the center or is receiving child care from the owner, provider, or administrator of the center dies while under the care of the center or while receiving child care from the owner, provider, or administrator or dies as a result of injuries suffered while under the care of the center or while receiving child care from the owner, provider, or administrator.

(2) A child care center licensee shall provide the notice required under division (B)(1) of this section to all of the following:

(a) The parent, guardian, custodian, or other person responsible for the care of each child who, at the time of the death for which notice is required, is receiving or is enrolled to receive child care from the center;

(b) The public children services agency of the county in which the center is located or the child care was given;

(c) A municipal or county peace officer in the county in which the child resides or in which the center is located or the child care was given;

(d) The child fatality review board appointed under section 307.621 of the Revised Code that serves the county in which the center is located or the child care was given.

(3) A child care center licensee shall provide the notice required by division (B)(1) of this section not later than forty-eight hours after the child dies. The notice shall state that the death occurred.

(C) Whoever violates division (A) or (B) of this section is guilty of failure of a child care center to disclose the death or serious injury of a child, a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 05-18-2005

This section is set out twice. See also §2919.2271, effective until 1/1/2014.



Section 2919.23 - Interference with custody.

(A) No person, knowing the person is without privilege to do so or being reckless in that regard, shall entice, take, keep, or harbor a person identified in division (A)(1), (2), or (3) of this section from the parent, guardian, or custodian of the person identified in division (A)(1), (2), or (3) of this section:

(1) A child under the age of eighteen, or a mentally or physically handicapped child under the age of twenty-one;

(2) A person committed by law to an institution for delinquent, unruly, neglected, abused, or dependent children;

(3) A person committed by law to an institution for the mentally ill or mentally retarded.

(B) No person shall aid, abet, induce, cause, or encourage a child or a ward of the juvenile court who has been committed to the custody of any person, department, or public or private institution to leave the custody of that person, department, or institution without legal consent.

(C) It is an affirmative defense to a charge of enticing or taking under division (A)(1) of this section, that the actor reasonably believed that the actor's conduct was necessary to preserve the child's health or safety. It is an affirmative defense to a charge of keeping or harboring under division (A) of this section, that the actor in good faith gave notice to law enforcement or judicial authorities within a reasonable time after the child or committed person came under the actor's shelter, protection, or influence.

(D)

(1) Whoever violates this section is guilty of interference with custody.

(2) Except as otherwise provided in this division, a violation of division (A)(1) of this section is a misdemeanor of the first degree. If the child who is the subject of a violation of division (A)(1) of this section is removed from the state or if the offender previously has been convicted of an offense under this section, a violation of division (A)(1) of this section is a felony of the fifth degree. If the child who is the subject of a violation of division (A)(1) of this section suffers physical harm as a result of the violation, a violation of division (A)(1) of this section is a felony of the fourth degree.

(3) A violation of division (A)(2) or (3) of this section is a misdemeanor of the third degree.

(4) A violation of division (B) of this section is a misdemeanor of the first degree. Each day of violation of division (B) of this section is a separate offense.

Effective Date: 07-01-1996



Section 2919.231 - Interfering with action to issue or modify support order.

(A) No person, by using physical harassment or threats of violence against another person, shall interfere with the other person's initiation or continuance of, or attempt to prevent the other person from initiating or continuing, an action to issue or modify a support order under Chapter 3115. or under section 2151.23, 2151.231, 2151.232, 2151.33, 2151.36, 2151.361, 2151.49, 3105.18, 3105.21, 3109.05, 3109.19, 3111.13, 3113.04, 3113.07, or 3113.31 of the Revised Code.

(B) Whoever violates this section is guilty of interfering with an action to issue or modify a support order, a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or of section 3111.19 of the Revised Code, interfering with an action to issue or modify a support order is a felony of the fifth degree.

Effective Date: 03-15-2002



Section 2919.24 - Contributing to unruliness or delinquency of a child.

(A) No person, including a parent, guardian, or other custodian of a child, shall do any of the following:

(1) Aid, abet, induce, cause, encourage, or contribute to a child or a ward of the juvenile court becoming an unruly child, as defined in section 2151.022 of the Revised Code, or a delinquent child, as defined in section 2152.02 of the Revised Code;

(2) Act in a way tending to cause a child or a ward of the juvenile court to become an unruly child, as defined in section 2151.022 of the Revised Code, or a delinquent child, as defined in section 2152.02 of the Revised Code;

(3) If the person is the parent, guardian, or custodian of a child who has the duties under Chapters 2152. and 2950. of the Revised Code to register, register a new residence address, and periodically verify a residence address, and, if applicable, to send a notice of intent to reside, and if the child is not emancipated, as defined in section 2919.121 of the Revised Code, fail to ensure that the child complies with those duties under Chapters 2152. and 2950. of the Revised Code.

(B) Whoever violates this section is guilty of contributing to the unruliness or delinquency of a child, a misdemeanor of the first degree. Each day of violation of this section is a separate offense.

Effective Date: 07-23-2003



Section 2919.25 - Domestic violence.

(A) No person shall knowingly cause or attempt to cause physical harm to a family or household member.

(B) No person shall recklessly cause serious physical harm to a family or household member.

(C) No person, by threat of force, shall knowingly cause a family or household member to believe that the offender will cause imminent physical harm to the family or household member.

(D)

(1) Whoever violates this section is guilty of domestic violence, and the court shall sentence the offender as provided in divisions (D)(2) to (6) of this section.

(2) Except as otherwise provided in divisions (D)(3) to (5) of this section, a violation of division (C) of this section is a misdemeanor of the fourth degree, and a violation of division (A) or (B) of this section is a misdemeanor of the first degree.

(3) Except as otherwise provided in division (D)(4) of this section, if the offender previously has pleaded guilty to or been convicted of domestic violence, a violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially similar to domestic violence, a violation of section 2903.14, 2909.06, 2909.07, 2911.12, 2911.211, or 2919.22 of the Revised Code if the victim of the violation was a family or household member at the time of the violation, a violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially similar to any of those sections if the victim of the violation was a family or household member at the time of the commission of the violation, or any offense of violence if the victim of the offense was a family or household member at the time of the commission of the offense, a violation of division (A) or (B) of this section is a felony of the fourth degree, and, if the offender knew that the victim of the violation was pregnant at the time of the violation, the court shall impose a mandatory prison term on the offender pursuant to division (D)(6) of this section, and a violation of division (C) of this section is a misdemeanor of the second degree.

(4) If the offender previously has pleaded guilty to or been convicted of two or more offenses of domestic violence or two or more violations or offenses of the type described in division (D)(3) of this section involving a person who was a family or household member at the time of the violations or offenses, a violation of division (A) or (B) of this section is a felony of the third degree, and, if the offender knew that the victim of the violation was pregnant at the time of the violation, the court shall impose a mandatory prison term on the offender pursuant to division (D)(6) of this section, and a violation of division (C) of this section is a misdemeanor of the first degree.

(5) Except as otherwise provided in division (D)(3) or (4) of this section, if the offender knew that the victim of the violation was pregnant at the time of the violation, a violation of division (A) or (B) of this section is a felony of the fifth degree, and the court shall impose a mandatory prison term on the offender pursuant to division (D)(6) of this section, and a violation of division (C) of this section is a misdemeanor of the third degree.

(6) If division (D)(3), (4), or (5) of this section requires the court that sentences an offender for a violation of division (A) or (B) of this section to impose a mandatory prison term on the offender pursuant to this division, the court shall impose the mandatory prison term as follows:

(a) If the violation of division (A) or (B) of this section is a felony of the fourth or fifth degree, except as otherwise provided in division (D)(6)(b) or (c) of this section, the court shall impose a mandatory prison term on the offender of at least six months.

(b) If the violation of division (A) or (B) of this section is a felony of the fifth degree and the offender, in committing the violation, caused serious physical harm to the pregnant woman's unborn or caused the termination of the pregnant woman's pregnancy, the court shall impose a mandatory prison term on the offender of twelve months.

(c) If the violation of division (A) or (B) of this section is a felony of the fourth degree and the offender, in committing the violation, caused serious physical harm to the pregnant woman's unborn or caused the termination of the pregnant woman's pregnancy, the court shall impose a mandatory prison term on the offender of at least twelve months.

(d) If the violation of division (A) or (B) of this section is a felony of the third degree, except as otherwise provided in division (D)(6)(e) of this section and notwithstanding the range of prison terms prescribed in section 2929.14 of the Revised Code for a felony of the third degree, the court shall impose a mandatory prison term on the offender of either a definite term of six months or one of the prison terms prescribed in section 2929.14 of the Revised Code for felonies of the third degree.

(e) If the violation of division (A) or (B) of this section is a felony of the third degree and the offender, in committing the violation, caused serious physical harm to the pregnant woman's unborn or caused the termination of the pregnant woman's pregnancy, notwithstanding the range of prison terms prescribed in section 2929.14 of the Revised Code for a felony of the third degree, the court shall impose a mandatory prison term on the offender of either a definite term of one year or one of the prison terms prescribed in section 2929.14 of the Revised Code for felonies of the third degree.

(E) Notwithstanding any provision of law to the contrary, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing of charges against a person alleging that the person violated this section or a municipal ordinance substantially similar to this section or in connection with the prosecution of any charges so filed.

(F) As used in this section and sections 2919.251 and 2919.26 of the Revised Code:

(1) "Family or household member" means any of the following:

(a) Any of the following who is residing or has resided with the offender:

(i) A spouse, a person living as a spouse, or a former spouse of the offender;

(ii) A parent, a foster parent, or a child of the offender, or another person related by consanguinity or affinity to the offender;

(iii) A parent or a child of a spouse, person living as a spouse, or former spouse of the offender, or another person related by consanguinity or affinity to a spouse, person living as a spouse, or former spouse of the offender.

(b) The natural parent of any child of whom the offender is the other natural parent or is the putative other natural parent.

(2) "Person living as a spouse" means a person who is living or has lived with the offender in a common law marital relationship, who otherwise is cohabiting with the offender, or who otherwise has cohabited with the offender within five years prior to the date of the alleged commission of the act in question.

(3) "Pregnant woman's unborn" has the same meaning as "such other person's unborn," as set forth in section 2903.09 of the Revised Code, as it relates to the pregnant woman. Division (C) of that section applies regarding the use of the term in this section, except that the second and third sentences of division (C)(1) of that section shall be construed for purposes of this section as if they included a reference to this section in the listing of Revised Code sections they contain.

(4) "Termination of the pregnant woman's pregnancy" has the same meaning as "unlawful termination of another's pregnancy," as set forth in section 2903.09 of the Revised Code, as it relates to the pregnant woman. Division (C) of that section applies regarding the use of the term in this section, except that the second and third sentences of division (C)(1) of that section shall be construed for purposes of this section as if they included a reference to this section in the listing of Revised Code sections they contain.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 11-09-2003; 2008 HB280 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2919.251 - Bail in certain domestic violence cases.

(A) Subject to division (D) of this section, a person who is charged with the commission of any offense of violence shall appear before the court for the setting of bail if the alleged victim of the offense charged was a family or household member at the time of the offense and if any of the following applies:

(1) The person charged, at the time of the alleged offense, was subject to the terms of a protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code or previously was convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code or a violation of section 2919.27 of the Revised Code involving a protection order or consent agreement of that type, a violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially similar to either section, a violation of section 2909.06, 2909.07, 2911.12, or 2911.211 of the Revised Code if the victim of the violation was a family or household member at the time of the violation a violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially similar to any of those sections if the victim of the violation was a family or household member at the time of the commission of the violation, or any offense of violence if the victim of the offense was a family or household member at the time of the offense;

(2) The arresting officer indicates in a police report or other document accompanying the complaint any of the following:

(a) That the arresting officer observed on the alleged victim objective manifestations of physical harm that the arresting officer reasonably believes are a result of the alleged offense;

(b) That the arresting officer reasonably believes that the person had on the person's person at the time of the alleged offense a deadly weapon or dangerous ordnance;

(c) That the arresting officer reasonably believes that the person presents a credible threat of serious physical harm to the alleged victim or to any other person if released on bail before trial.

(B) To the extent that information about any of the following is available to the court, the court shall consider all of the following, in addition to any other circumstances considered by the court and notwithstanding any provisions to the contrary contained in Criminal Rule 46, before setting bail for a person who appears before the court pursuant to division (A) of this section:

(1) Whether the person has a history of domestic violence or a history of other violent acts;

(2) The mental health of the person;

(3) Whether the person has a history of violating the orders of any court or governmental entity;

(4) Whether the person is potentially a threat to any other person;

(5) Whether the person has access to deadly weapons or a history of using deadly weapons;

(6) Whether the person has a history of abusing alcohol or any controlled substance;

(7) The severity of the alleged violence that is the basis of the offense, including but not limited to, the duration of the alleged violent incident, and whether the alleged violent incident involved serious physical injury, sexual assault, strangulation, abuse during the alleged victim's pregnancy, abuse of pets, or forcible entry to gain access to the alleged victim;

(8) Whether a separation of the person from the alleged victim or a termination of the relationship between the person and the alleged victim has recently occurred or is pending;

(9) Whether the person has exhibited obsessive or controlling behaviors toward the alleged victim, including but not limited to, stalking, surveillance, or isolation of the alleged victim;

(10) Whether the person has expressed suicidal or homicidal ideations;

(11) Any information contained in the complaint and any police reports, affidavits, or other documents accompanying the complaint.

(C) Any court that has jurisdiction over charges alleging the commission of an offense of violence in circumstances in which the alleged victim of the offense was a family or household member at the time of the offense may set a schedule for bail to be used in cases involving those offenses. The schedule shall require that a judge consider all of the factors listed in division (B) of this section and may require judges to set bail at a certain level if the history of the alleged offender or the circumstances of the alleged offense meet certain criteria in the schedule.

(D)

(1) Upon the court's own motion or the motion of a party and upon any terms that the court may direct, a court may permit a person who is required to appear before it by division (A) of this section to appear by video conferencing equipment.

(2) If in the opinion of the court the appearance in person or by video conferencing equipment of a person who is charged with a misdemeanor and who is required to appear before the court by division (A) of this section is not practicable, the court may waive the appearance and release the person on bail in accordance with the court's schedule for bail set under division (C) of this section or, if the court has not set a schedule for bail under that division, on one or both of the following types of bail in an amount set by the court:

(a) A bail bond secured by a deposit of ten per cent of the amount of the bond in cash;

(b) A surety bond, a bond secured by real estate or securities as allowed by law, or the deposit of cash, at the option of the person.

(3) Division (A) of this section does not create a right in a person to appear before the court for the setting of bail or prohibit a court from requiring any person charged with an offense of violence who is not described in that division from appearing before the court for the setting of bail.

(E) As used in this section:

(1) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(2) "Dangerous ordnance" and "deadly weapon" have the same meanings as in section 2923.11 of the Revised Code.

Effective Date: 11-09-2003; 08-26-2005



Section 2919.26 - Motion for and hearing on protection order.

(A)

(1) Upon the filing of a complaint that alleges a violation of section 2909.06, 2909.07, 2911.12, or 2911.211 of the Revised Code if the alleged victim of the violation was a family or household member at the time of the violation, a violation of a municipal ordinance that is substantially similar to any of those sections if the alleged victim of the violation was a family or household member at the time of the violation, any offense of violence if the alleged victim of the offense was a family or household member at the time of the commission of the offense, or any sexually oriented offense if the alleged victim of the offense was a family or household member at the time of the commission of the offense, the complainant, the alleged victim, or a family or household member of an alleged victim may file, or, if in an emergency the alleged victim is unable to file, a person who made an arrest for the alleged violation or offense under section 2935.03 of the Revised Code may file on behalf of the alleged victim, a motion that requests the issuance of a temporary protection order as a pretrial condition of release of the alleged offender, in addition to any bail set under Criminal Rule 46. The motion shall be filed with the clerk of the court that has jurisdiction of the case at any time after the filing of the complaint.

(2) For purposes of section 2930.09 of the Revised Code, all stages of a proceeding arising out of a complaint alleging the commission of a violation, offense of violence, or sexually oriented offense described in division (A)(1) of this section, including all proceedings on a motion for a temporary protection order, are critical stages of the case, and a victim may be accompanied by a victim advocate or another person to provide support to the victim as provided in that section.

(B) The motion shall be prepared on a form that is provided by the clerk of the court, which form shall be substantially as follows:

"MOTION FOR TEMPORARY PROTECTION ORDER

.......................... Court

Name and address of court

State of Ohio

v. No. ..........

..........................................

Name of Defendant

(name of person), moves the court to issue a temporary protection order containing terms designed to ensure the safety and protection of the complainant, alleged victim, and other family or household members, in relation to the named defendant, pursuant to its authority to issue such an order under section 2919.26 of the Revised Code.

A complaint, a copy of which has been attached to this motion, has been filed in this court charging the named defendant with .......................... (name of the specified violation, the offense of violence, or sexually oriented offense charged) in circumstances in which the victim was a family or household member in violation of (section of the Revised Code designating the specified violation, offense of violence, or sexually oriented offense charged), or charging the named defendant with a violation of a municipal ordinance that is substantially similar to ........................ (section of the Revised Code designating the specified violation, offense of violence, or sexually oriented offense charged) involving a family or household member.

I understand that I must appear before the court, at a time set by the court within twenty-four hours after the filing of this motion, for a hearing on the motion or that, if I am unable to appear because of hospitalization or a medical condition resulting from the offense alleged in the complaint, a person who can provide information about my need for a temporary protection order must appear before the court in lieu of my appearing in court. I understand that any temporary protection order granted pursuant to this motion is a pretrial condition of release and is effective only until the disposition of the criminal proceeding arising out of the attached complaint, or the issuance of a civil protection order or the approval of a consent agreement, arising out of the same activities as those that were the basis of the complaint, under section 3113.31 of the Revised Code.

..........................................

Signature of person

(or signature of the arresting officer who filed the motion on behalf of the alleged victim)

..........................................

Address of person (or office address of the arresting officer who filed the motion on behalf of the alleged victim)"

(C)

(1) As soon as possible after the filing of a motion that requests the issuance of a temporary protection order, but not later than twenty-four hours after the filing of the motion, the court shall conduct a hearing to determine whether to issue the order. The person who requested the order shall appear before the court and provide the court with the information that it requests concerning the basis of the motion. If the person who requested the order is unable to appear and if the court finds that the failure to appear is because of the person's hospitalization or medical condition resulting from the offense alleged in the complaint, another person who is able to provide the court with the information it requests may appear in lieu of the person who requested the order. If the court finds that the safety and protection of the complainant, alleged victim, or any other family or household member of the alleged victim may be impaired by the continued presence of the alleged offender, the court may issue a temporary protection order, as a pretrial condition of release, that contains terms designed to ensure the safety and protection of the complainant, alleged victim, or the family or household member, including a requirement that the alleged offender refrain from entering the residence, school, business, or place of employment of the complainant, alleged victim, or the family or household member.

(2)

(a) If the court issues a temporary protection order that includes a requirement that the alleged offender refrain from entering the residence, school, business, or place of employment of the complainant, the alleged victim, or the family or household member, the order shall state clearly that the order cannot be waived or nullified by an invitation to the alleged offender from the complainant, alleged victim, or family or household member to enter the residence, school, business, or place of employment or by the alleged offender's entry into one of those places otherwise upon the consent of the complainant, alleged victim, or family or household member.

(b) Division (C)(2)(a) of this section does not limit any discretion of a court to determine that an alleged offender charged with a violation of section 2919.27 of the Revised Code, with a violation of a municipal ordinance substantially equivalent to that section, or with contempt of court, which charge is based on an alleged violation of a temporary protection order issued under this section, did not commit the violation or was not in contempt of court.

(D)

(1) Upon the filing of a complaint that alleges a violation of section 2909.06, 2909.07, 2911.12, or 2911.211 of the Revised Code if the alleged victim of the violation was a family or household member at the time of the violation, a violation of a municipal ordinance that is substantially similar to any of those sections if the alleged victim of the violation was a family or household member at the time of the violation, any offense of violence if the alleged victim of the offense was a family or household member at the time of the commission of the offense, or any sexually oriented offense if the alleged victim of the offense was a family or household member at the time of the commission of the offense, the court, upon its own motion, may issue a temporary protection order as a pretrial condition of release if it finds that the safety and protection of the complainant, alleged victim, or other family or household member of the alleged offender may be impaired by the continued presence of the alleged offender.

(2) If the court issues a temporary protection order under this section as an ex parte order, it shall conduct, as soon as possible after the issuance of the order, a hearing in the presence of the alleged offender not later than the next day on which the court is scheduled to conduct business after the day on which the alleged offender was arrested or at the time of the appearance of the alleged offender pursuant to summons to determine whether the order should remain in effect, be modified, or be revoked. The hearing shall be conducted under the standards set forth in division (C) of this section.

(3) An order issued under this section shall contain only those terms authorized in orders issued under division (C) of this section.

(4) If a municipal court or a county court issues a temporary protection order under this section and if, subsequent to the issuance of the order, the alleged offender who is the subject of the order is bound over to the court of common pleas for prosecution of a felony arising out of the same activities as those that were the basis of the complaint upon which the order is based, notwithstanding the fact that the order was issued by a municipal court or county court, the order shall remain in effect, as though it were an order of the court of common pleas, while the charges against the alleged offender are pending in the court of common pleas, for the period of time described in division (E)(2) of this section, and the court of common pleas has exclusive jurisdiction to modify the order issued by the municipal court or county court. This division applies when the alleged offender is bound over to the court of common pleas as a result of the person waiving a preliminary hearing on the felony charge, as a result of the municipal court or county court having determined at a preliminary hearing that there is probable cause to believe that the felony has been committed and that the alleged offender committed it, as a result of the alleged offender having been indicted for the felony, or in any other manner.

(E) A temporary protection order that is issued as a pretrial condition of release under this section:

(1) Is in addition to, but shall not be construed as a part of, any bail set under Criminal Rule 46;

(2) Is effective only until the occurrence of either of the following:

(a) The disposition, by the court that issued the order or, in the circumstances described in division (D)(4) of this section, by the court of common pleas to which the alleged offender is bound over for prosecution, of the criminal proceeding arising out of the complaint upon which the order is based;

(b) The issuance of a protection order or the approval of a consent agreement, arising out of the same activities as those that were the basis of the complaint upon which the order is based, under section 3113.31 of the Revised Code;

(3) Shall not be construed as a finding that the alleged offender committed the alleged offense, and shall not be introduced as evidence of the commission of the offense at the trial of the alleged offender on the complaint upon which the order is based.

(F) A person who meets the criteria for bail under Criminal Rule 46 and who, if required to do so pursuant to that rule, executes or posts bond or deposits cash or securities as bail, shall not be held in custody pending a hearing before the court on a motion requesting a temporary protection order.

(G)

(1) A copy of any temporary protection order that is issued under this section shall be issued by the court to the complainant, to the alleged victim, to the person who requested the order, to the defendant, and to all law enforcement agencies that have jurisdiction to enforce the order. The court shall direct that a copy of the order be delivered to the defendant on the same day that the order is entered. If a municipal court or a county court issues a temporary protection order under this section and if, subsequent to the issuance of the order, the defendant who is the subject of the order is bound over to the court of common pleas for prosecution as described in division (D)(4) of this section, the municipal court or county court shall direct that a copy of the order be delivered to the court of common pleas to which the defendant is bound over.

(2) Upon the issuance of a protection order under this section, the court shall provide the parties to the order with the following notice orally or by form:

"NOTICE

As a result of this protection order, it may be unlawful for you to possess or purchase a firearm, including a rifle, pistol, or revolver, or ammunition pursuant to federal law under 18 U.S.C. 922(g) (8). If you have any questions whether this law makes it illegal for you to possess or purchase a firearm or ammunition, you should consult an attorney."

(3) All law enforcement agencies shall establish and maintain an index for the temporary protection orders delivered to the agencies pursuant to division (G)(1) of this section. With respect to each order delivered, each agency shall note on the index, the date and time of the receipt of the order by the agency.

(4) A complainant, alleged victim, or other person who obtains a temporary protection order under this section may provide notice of the issuance of the temporary protection order to the judicial and law enforcement officials in any county other than the county in which the order is issued by registering that order in the other county in accordance with division (N) of section 3113.31 of the Revised Code and filing a copy of the registered protection order with a law enforcement agency in the other county in accordance with that division.

(5) Any officer of a law enforcement agency shall enforce a temporary protection order issued by any court in this state in accordance with the provisions of the order, including removing the defendant from the premises, regardless of whether the order is registered in the county in which the officer's agency has jurisdiction as authorized by division (G)(4) of this section.

(H) Upon a violation of a temporary protection order, the court may issue another temporary protection order, as a pretrial condition of release, that modifies the terms of the order that was violated.

(I)

(1) As used in divisions (I)(1) and (2) of this section, "defendant" means a person who is alleged in a complaint to have committed a violation, offense of violence, or sexually oriented offense of the type described in division (A) of this section.

(2) If a complaint is filed that alleges that a person committed a violation, offense of violence, or sexually oriented offense of the type described in division (A) of this section, the court may not issue a temporary protection order under this section that requires the complainant, the alleged victim, or another family or household member of the defendant to do or refrain from doing an act that the court may require the defendant to do or refrain from doing under a temporary protection order unless both of the following apply:

(a) The defendant has filed a separate complaint that alleges that the complainant, alleged victim, or other family or household member in question who would be required under the order to do or refrain from doing the act committed a violation or offense of violence of the type described in division (A) of this section.

(b) The court determines that both the complainant, alleged victim, or other family or household member in question who would be required under the order to do or refrain from doing the act and the defendant acted primarily as aggressors, that neither the complainant, alleged victim, or other family or household member in question who would be required under the order to do or refrain from doing the act nor the defendant acted primarily in self-defense, and, in accordance with the standards and criteria of this section as applied in relation to the separate complaint filed by the defendant, that it should issue the order to require the complainant, alleged victim, or other family or household member in question to do or refrain from doing the act.

(J) Notwithstanding any provision of law to the contrary and regardless of whether a protection order is issued or a consent agreement is approved by a court of another county or a court of another state, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing of a motion pursuant to this section, in connection with the filing, issuance, registration, or service of a protection order or consent agreement, or for obtaining a certified copy of a protection order or consent agreement.

(K) As used in this section:

(1) "Sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

(2) "Victim advocate" means a person who provides support and assistance for a victim of an offense during court proceedings.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 11-09-2003; 08-03-2006; 01-02-2007; 2008 HB562 06-24-2008



Section 2919.27 - Violating protection order.

(A) No person shall recklessly violate the terms of any of the following:

(1) A protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code;

(2) A protection order issued pursuant to section 2151.34, 2903.213, or 2903.214 of the Revised Code;

(3) A protection order issued by a court of another state.

(B)

(1) Whoever violates this section is guilty of violating a protection order.

(2) Except as otherwise provided in division (B)(3) or (4) of this section, violating a protection order is a misdemeanor of the first degree.

(3) If the offender previously has been convicted of , pleaded guilty to, or been adjudicated a delinquent child for a violation of a protection order issued pursuant to section 2151.34, 2903.213, or 2903.214 of the Revised Code, two or more violations of section 2903.21, 2903.211, 2903.22, or 2911.211 of the Revised Code that involved the same person who is the subject of the protection order or consent agreement, or one or more violations of this section, violating a protection order is a felony of the fifth degree.

(4) If the offender violates a protection order or consent agreement while committing a felony offense, violating a protection order is a felony of the third degree.

(5) If the protection order violated by the offender was an order issued pursuant to section 2151.34 or2903.214 of the Revised Code that required electronic monitoring of the offender pursuant to that section, the court may require in addition to any other sentence imposed upon the offender that the offender be electronically monitored for a period not exceeding five years by a law enforcement agency designated by the court. If the court requires under this division that the offender be electronically monitored, unless the court determines that the offender is indigent, the court shall order that the offender pay the costs of the installation of the electronic monitoring device and the cost of monitoring the electronic monitoring device. If the court determines that the offender is indigent and subject to the maximum amount allowable and the rules promulgated by the attorney general under section 2903.214 of the Revised Code, the costs of the installation of the electronic monitoring device and the cost of monitoring the electronic monitoring device may be paid out of funds from the reparations fund created pursuant to section 2743.191 of the Revised Code. The total amount paid from the reparations fund created pursuant to section 2743.191 of the Revised Code for electronic monitoring under this section and sections 2151.34 and 2903.214 of the Revised Code shall not exceed three hundred thousand dollars per year.

(C) It is an affirmative defense to a charge under division (A)(3) of this section that the protection order issued by a court of another state does not comply with the requirements specified in 18 U.S.C. 2265(b) for a protection order that must be accorded full faith and credit by a court of this state or that it is not entitled to full faith and credit under 18 U.S.C. 2265(c).

(D) As used in this section, "protection order issued by a court of another state" means an injunction or another order issued by a criminal court of another state for the purpose of preventing violent or threatening acts or harassment against, contact or communication with, or physical proximity to another person, including a temporary order, and means an injunction or order of that nature issued by a civil court of another state, including a temporary order and a final order issued in an independent action or as a pendente lite order in a proceeding for other relief, if the court issued it in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection. "Protection order issued by a court of another state" does not include an order for support or for custody of a child issued pursuant to the divorce and child custody laws of another state, except to the extent that the order for support or for custody of a child is entitled to full faith and credit under the laws of the United States.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 11-09-2003; 2008 HB471 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 2919.271 - Evaluation of mental condition of defendant.

(A)

(1)

(a) If a defendant is charged with a violation of section 2919.27 of the Revised Code or of a municipal ordinance that is substantially similar to that section, the court may order an evaluation of the mental condition of the defendant if the court determines that either of the following criteria apply:

(i) If the alleged violation is a violation of a protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code, that the violation allegedly involves conduct by the defendant that caused physical harm to the person or property of a family or household member covered by the order or agreement, or conduct by the defendant that caused a family or household member to believe that the defendant would cause physical harm to that member or that member's property.

(ii) If the alleged violation is a violation of a protection order issued pursuant to section 2903.213 or 2903.214 of the Revised Code or a protection order issued by a court of another state, that the violation allegedly involves conduct by the defendant that caused physical harm to the person or property of the person covered by the order, or conduct by the defendant that caused the person covered by the order to believe that the defendant would cause physical harm to that person or that person's property.

(b) If a defendant is charged with a violation of section 2903.211 of the Revised Code or of a municipal ordinance that is substantially similar to that section, the court may order an evaluation of the mental condition of the defendant.

(2) An evaluation ordered under division (A)(1) of this section shall be completed no later than thirty days from the date the order is entered pursuant to that division. In that order, the court shall do either of the following:

(a) Order that the evaluation of the mental condition of the defendant be preceded by an examination conducted either by a forensic center that is designated by the department of mental health to conduct examinations and make evaluations of defendants charged with violations of section 2903.211 or 2919.27 of the Revised Code or of substantially similar municipal ordinances in the area in which the court is located, or by any other program or facility that is designated by the department of mental health or the department of developmental disabilities to conduct examinations and make evaluations of defendants charged with violations of section 2903.211 or 2919.27 of the Revised Code or of substantially similar municipal ordinances, and that is operated by either department or is certified by either department as being in compliance with the standards established under division (H) of section 5119.01 of the Revised Code or division (C) of section 5123.04 of the Revised Code.

(b) Designate a center, program, or facility other than one designated by the department of mental health or the department of developmental disabilities, as described in division (A)(2)(a) of this section, to conduct the evaluation and preceding examination of the mental condition of the defendant.Whether the court acts pursuant to division (A)(2)(a) or (b) of this section, the court may designate examiners other than the personnel of the center, program, facility, or department involved to make the evaluation and preceding examination of the mental condition of the defendant.

(B) If the court considers that additional evaluations of the mental condition of a defendant are necessary following the evaluation authorized by division (A) of this section, the court may order up to two additional similar evaluations. These evaluations shall be completed no later than thirty days from the date the applicable court order is entered. If more than one evaluation of the mental condition of the defendant is ordered under this division, the prosecutor and the defendant may recommend to the court an examiner whom each prefers to perform one of the evaluations and preceding examinations.

(C)

(1) The court may order a defendant who has been released on bail to submit to an examination under division (A) or (B) of this section. The examination shall be conducted either at the detention facility in which the defendant would have been confined if the defendant had not been released on bail, or, if so specified by the center, program, facility, or examiners involved, at the premises of the center, program, or facility. Additionally, the examination shall be conducted at the times established by the examiners involved. If such a defendant refuses to submit to an examination or a complete examination as required by the court or the center, program, facility, or examiners involved, the court may amend the conditions of the bail of the defendant and order the sheriff to take the defendant into custody and deliver the defendant to the detention facility in which the defendant would have been confined if the defendant had not been released on bail, or, if so specified by the center, program, facility, or examiners involved, to the premises of the center, program, or facility, for purposes of the examination.

(2) A defendant who has not been released on bail shall be examined at the detention facility in which the defendant is confined or, if so specified by the center, program, facility, or examiners involved, at the premises of the center, program, or facility.

(D) The examiner of the mental condition of a defendant under division (A) or (B) of this section shall file a written report with the court within thirty days after the entry of an order for the evaluation of the mental condition of the defendant. The report shall contain the findings of the examiner; the facts in reasonable detail on which the findings are based; the opinion of the examiner as to the mental condition of the defendant; the opinion of the examiner as to whether the defendant represents a substantial risk of physical harm to other persons as manifested by evidence of recent homicidal or other violent behavior, evidence of recent threats that placed other persons in reasonable fear of violent behavior and serious physical harm, or evidence of present dangerousness; and the opinion of the examiner as to the types of treatment or counseling that the defendant needs. The court shall provide copies of the report to the prosecutor and defense counsel.

(E) The costs of any evaluation and preceding examination of a defendant that is ordered pursuant to division (A) or (B) of this section shall be taxed as court costs in the criminal case.

(F) If the examiner considers it necessary in order to make an accurate evaluation of the mental condition of a defendant, an examiner under division (A) or (B) of this section may request any family or household member of the defendant to provide the examiner with information. A family or household member may, but is not required to, provide information to the examiner upon receipt of the request.

(G) As used in this section:

(1) "Bail" includes a recognizance.

(2) "Examiner" means a psychiatrist, a licensed independent social worker who is employed by a forensic center that is certified as being in compliance with the standards established under division (H) of section 5119.01 or division (C) of section 5123.04 of the Revised Code, a licensed professional clinical counselor who is employed at a forensic center that is certified as being in compliance with such standards, or a licensed clinical psychologist, except that in order to be an examiner, a licensed clinical psychologist shall meet the criteria of division (I)(1) of section 5122.01 of the Revised Code or be employed to conduct examinations by the department of mental health or by a forensic center certified as being in compliance with the standards established under division (H) of section 5119.01 or division (C) of section 5123.04 of the Revised Code that is designated by the department of mental health.

(3) "Family or household member" has the same meaning as in section 2919.25 of the Revised Code.

(4) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(5) "Psychiatrist" and "licensed clinical psychologist" have the same meanings as in section 5122.01 of the Revised Code.

(6) "Protection order issued by a court of another state" has the same meaning as in section 2919.27 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-05-2001



Section 2919.272 - Protection order issued by court of another state.

(A) As used in this section, "protection order issued by a court of another state" has the same meaning as in section 2919.27 of the Revised Code.

(B) A person who has obtained a protection order issued by a court of another state may provide notice of the issuance of the order to judicial and law enforcement officials in any county of this state by registering the order in that county and filing a copy of the registered order with a law enforcement agency in that county. To register the order, the person shall obtain a certified copy of the order from the clerk of the court that issued the order and present that certified copy to the clerk of the court of common pleas or the clerk of a municipal court or county court in the county in which the order is to be registered. Upon accepting the certified copy of the order for registration, the clerk shall place an endorsement of registration on the order and give the person a copy of the order that bears proof of registration. The person then may file with a law enforcement agency in that county a copy of the order that bears proof of registration.

(C) The clerk of each court of common pleas and the clerk of each municipal court and county court shall maintain a registry of certified copies of protection orders issued by courts of another state that have been registered with the clerk. Each law enforcement agency shall establish and maintain a registry for protection orders delivered to the agency pursuant to this section. The agency shall note in the registry the date and time that the agency received an order.

(D) An officer of a law enforcement agency shall enforce a protection order issued by a court of another state in accordance with the provisions of the order, including removing the person allegedly violating the order from the premises, regardless of whether the order is registered as authorized by division (B) of this section in the county in which the officer's agency has jurisdiction.

(E) Notwithstanding any provision of law to the contrary and regardless of whether a protection order is issued or a consent agreement is approved by a court of another county or a court of another state, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing, issuance, registration, or service of a protection order or consent agreement or for obtaining a certified copy of a protection order or consent agreement, including a protection order issued by a court of another state.

Effective Date: 03-31-2003






Chapter 2921 - OFFENSES AGAINST JUSTICE AND PUBLIC ADMINISTRATION

Section 2921.01 - Offenses against justice and public administration general definitions.

As used in sections 2921.01 to 2921.45 of the Revised Code:

(A) "Public official" means any elected or appointed officer, or employee, or agent of the state or any political subdivision, whether in a temporary or permanent capacity, and includes, but is not limited to, legislators, judges, and law enforcement officers. "Public official" does not include an employee, officer, or governor-appointed member of the board of directors of the nonprofit corporation formed under section 187.01 of the Revised Code.

(B) "Public servant" means any of the following:

(1) Any public official;

(2) Any person performing ad hoc a governmental function, including, but not limited to, a juror, member of a temporary commission, master, arbitrator, advisor, or consultant;

(3) A person who is a candidate for public office, whether or not the person is elected or appointed to the office for which the person is a candidate. A person is a candidate for purposes of this division if the person has been nominated according to law for election or appointment to public office, or if the person has filed a petition or petitions as required by law to have the person's name placed on the ballot in a primary, general, or special election, or if the person campaigns as a write-in candidate in any primary, general, or special election.

"Public servant" does not include an employee, officer, or governor-appointed member of the board of directors of the nonprofit corporation formed under section 187.01 of the Revised Code.

(C) "Party official" means any person who holds an elective or appointive post in a political party in the United States or this state, by virtue of which the person directs, conducts, or participates in directing or conducting party affairs at any level of responsibility.

(D) "Official proceeding" means any proceeding before a legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, and includes any proceeding before a referee, hearing examiner, commissioner, notary, or other person taking testimony or a deposition in connection with an official proceeding.

(E) "Detention" means arrest; confinement in any vehicle subsequent to an arrest; confinement in any public or private facility for custody of persons charged with or convicted of crime in this state or another state or under the laws of the United States or alleged or found to be a delinquent child or unruly child in this state or another state or under the laws of the United States; hospitalization, institutionalization, or confinement in any public or private facility that is ordered pursuant to or under the authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code; confinement in any vehicle for transportation to or from any facility of any of those natures; detention for extradition or deportation; except as provided in this division, supervision by any employee of any facility of any of those natures that is incidental to hospitalization, institutionalization, or confinement in the facility but that occurs outside the facility; supervision by an employee of the department of rehabilitation and correction of a person on any type of release from a state correctional institution; or confinement in any vehicle, airplane, or place while being returned from outside of this state into this state by a private person or entity pursuant to a contract entered into under division (E) of section 311.29 of the Revised Code or division (B) of section 5149.03 of the Revised Code. For a person confined in a county jail who participates in a county jail industry program pursuant to section 5147.30 of the Revised Code, "detention" includes time spent at an assigned work site and going to and from the work site.

(F) "Detention facility" means any public or private place used for the confinement of a person charged with or convicted of any crime in this state or another state or under the laws of the United States or alleged or found to be a delinquent child or unruly child in this state or another state or under the laws of the United States.

(G) "Valuable thing or valuable benefit" includes, but is not limited to, a contribution. This inclusion does not indicate or imply that a contribution was not included in those terms before September 17, 1986.

(H) "Campaign committee," "contribution," "political action committee," "legislative campaign fund," "political party," and "political contributing entity" have the same meanings as in section 3517.01 of the Revised Code.

(I) "Provider agreement" and "medical assistance program" have the same meanings as in section 2913.40 of the Revised Code.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Effective Date: 03-15-2001; 03-31-2005; 04-26-2005



Section 2921.02 - Bribery.

(A) No person, with purpose to corrupt a public servant or party official, or improperly to influence a public servant or party official with respect to the discharge of the public servant's or party official's duty, whether before or after the public servant or party official is elected, appointed, qualified, employed, summoned, or sworn, shall promise, offer, or give any valuable thing or valuable benefit.

(B) No person, either before or after the person is elected, appointed, qualified, employed, summoned, or sworn as a public servant or party official, shall knowingly solicit or accept for self or another person any valuable thing or valuable benefit to corrupt or improperly influence the person or another public servant or party official with respect to the discharge of the person's or the other public servant's or party official's duty.

(C) No person, with purpose to corrupt a witness or improperly to influence a witness with respect to the witness's testimony in an official proceeding, either before or after the witness is subpoenaed or sworn, shall promise, offer, or give the witness or another person any valuable thing or valuable benefit.

(D) No person, either before or after the person is subpoenaed or sworn as a witness, shall knowingly solicit or accept for self or another person any valuable thing or valuable benefit to corrupt or improperly influence self or another person with respect to testimony given in an official proceeding.

(E) No person, with purpose to corrupt a director, officer, or employee of a municipal school district transformation alliance established under section 3311.86 of the Revised Code, or improperly to influence a director, officer, or employee of a municipal school district transformation alliance with respect to the discharge of the director's, officer's, or employee's duties, whether before or after the director, officer, or employee is appointed or employed, shall promise, offer, or give the director, officer, or employee any valuable thing or valuable benefit.

(F) No person, either before or after the person is appointed or employed as a director, officer, or employee of a municipal school district transformation alliance established under section 3311.86 of the Revised Code, shall knowingly solicit or accept for self or another person any valuable thing or valuable benefit to corrupt or improperly influence the person or another director, officer, or employee of a municipal school district transformation alliance with respect to the discharge of the person's or other director's, officer's, or employee's duties.

(G) Whoever violates this section is guilty of bribery, a felony of the third degree.

(H) A public servant or party official, or director, officer, or employee of a municipal school district transformation alliance established under section 3311.86 of the Revised Code, who is convicted of bribery is forever disqualified from holding any public office, employment, or position of trust in this state.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 09-17-1986



Section 2921.03 - Intimidation.

(A) No person, knowingly and by force, by unlawful threat of harm to any person or property, or by filing, recording, or otherwise using a materially false or fraudulent writing with malicious purpose, in bad faith, or in a wanton or reckless manner, shall attempt to influence, intimidate, or hinder a public servant , party official, or witness in the discharge of the person's duty.

(B) Whoever violates this section is guilty of intimidation, a felony of the third degree.

(C) A person who violates this section is liable in a civil action to any person harmed by the violation for injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other expenses incurred as a result of prosecuting the civil action commenced under this division. A civil action under this division is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of this section.

Effective Date: 11-06-1996



Section 2921.04 - Intimidation of attorney, victim or witness in criminal case or delinquent child action proceeding.

(A) No person shall knowingly attempt to intimidate or hinder the victim of a crime or delinquent act in the filing or prosecution of criminal charges or a delinquent child action or proceeding, and no person shall knowingly attempt to intimidate a witness to a criminal or delinquent act by reason of the person being a witness to that act.

(B) No person, knowingly and by force or by unlawful threat of harm to any person or property or by unlawful threat to commit any offense or calumny against any person, shall attempt to influence, intimidate, or hinder any of the following persons:

(1) The victim of a crime or delinquent act in the filing or prosecution of criminal charges or a delinquent child action or proceeding;

(2) A witness to a criminal or delinquent act by reason of the person being a witness to that act;

(3) An attorney by reason of the attorney's involvement in any criminal or delinquent child action or proceeding .

(C) Division (A) of this section does not apply to any person who is attempting to resolve a dispute pertaining to the alleged commission of a criminal offense, either prior to or subsequent to the filing of a complaint, indictment, or information, by participating in the arbitration, mediation, compromise, settlement, or conciliation of that dispute pursuant to an authorization for arbitration, mediation, compromise, settlement, or conciliation of a dispute of that nature that is conferred by any of the following:

(1) A section of the Revised Code;

(2) The Rules of Criminal Procedure, the Rules of Superintendence for Municipal Courts and County Courts, the Rules of Superintendence for Courts of Common Pleas, or another rule adopted by the supreme court in accordance with section 5 of Article IV, Ohio Constitution;

(3) A local rule of court, including, but not limited to, a local rule of court that relates to alternative dispute resolution or other case management programs and that authorizes the referral of disputes pertaining to the alleged commission of certain types of criminal offenses to appropriate and available arbitration, mediation, compromise, settlement, or other conciliation programs;

(4) The order of a judge of a municipal court, county court, or court of common pleas.

(D) Whoever violates this section is guilty of intimidation of an attorney, victim, or witness in a criminal case. A violation of division (A) of this section is a misdemeanor of the first degree. A violation of division (B) of this section is a felony of the third degree.

(E) As used in this section, "witness" means any person who has or claims to have knowledge concerning a fact or facts concerning a criminal or delinquent act, whether or not criminal or delinquent child charges are actually filed.

Amended by 129th General AssemblyFile No.83,HB 20, §1, eff. 6/4/2012.

Effective Date: 09-03-1996



Section 2921.05 - Retaliation.

(A) No person, purposely and by force or by unlawful threat of harm to any person or property, shall retaliate against a public servant, a party official, or an attorney or witness who was involved in a civil or criminal action or proceeding because the public servant, party official, attorney, or witness discharged the duties of the public servant, party official, attorney, or witness.

(B) No person, purposely and by force or by unlawful threat of harm to any person or property, shall retaliate against the victim of a crime because the victim filed or prosecuted criminal charges.

(C) Whoever violates this section is guilty of retaliation, a felony of the third degree.

Effective Date: 09-03-1996



Section 2921.06 to 2921.10 - [Repealed].

Effective Date: 01-01-1974



Section 2921.11 - Perjury.

(A) No person, in any official proceeding, shall knowingly make a false statement under oath or affirmation, or knowingly swear or affirm the truth of a false statement previously made, when either statement is material.

(B) A falsification is material, regardless of its admissibility in evidence, if it can affect the course or outcome of the proceeding. It is no defense to a charge under this section that the offender mistakenly believed a falsification to be immaterial.

(C) It is no defense to a charge under this section that the oath or affirmation was administered or taken in an irregular manner.

(D) Where contradictory statements relating to the same material fact are made by the offender under oath or affirmation and within the period of the statute of limitations for perjury, it is not necessary for the prosecution to prove which statement was false, but only that one or the other was false.

(E) No person shall be convicted of a violation of this section where proof of falsity rests solely upon contradiction by testimony of one person other than the defendant.

(F) Whoever violates this section is guilty of perjury, a felony of the third degree.

Effective Date: 01-01-1974



Section 2921.12 - Tampering with evidence.

(A) No person, knowing that an official proceeding or investigation is in progress, or is about to be or likely to be instituted, shall do any of the following:

(1) Alter, destroy, conceal, or remove any record, document, or thing, with purpose to impair its value or availability as evidence in such proceeding or investigation;

(2) Make, present, or use any record, document, or thing, knowing it to be false and with purpose to mislead a public official who is or may be engaged in such proceeding or investigation, or with purpose to corrupt the outcome of any such proceeding or investigation.

(B) Whoever violates this section is guilty of tampering with evidence, a felony of the third degree.

Effective Date: 01-01-1974



Section 2921.13 - Falsification - in theft offense - to purchase firearm.

(A) No person shall knowingly make a false statement, or knowingly swear or affirm the truth of a false statement previously made, when any of the following applies:

(1) The statement is made in any official proceeding.

(2) The statement is made with purpose to incriminate another.

(3) The statement is made with purpose to mislead a public official in performing the public official's official function.

(4) The statement is made with purpose to secure the payment of unemployment compensation; Ohio works first; prevention, retention, and contingency benefits and services; disability financial assistance; retirement benefits; or health care coverage from a state retirement system; economic development assistance, as defined in section 9.66 of the Revised Code; or other benefits administered by a governmental agency or paid out of a public treasury.

(5) The statement is made with purpose to secure the issuance by a governmental agency of a license, permit, authorization, certificate, registration, release, or provider agreement.

(6) The statement is sworn or affirmed before a notary public or another person empowered to administer oaths.

(7) The statement is in writing on or in connection with a report or return that is required or authorized by law.

(8) The statement is in writing and is made with purpose to induce another to extend credit to or employ the offender, to confer any degree, diploma, certificate of attainment, award of excellence, or honor on the offender, or to extend to or bestow upon the offender any other valuable benefit or distinction, when the person to whom the statement is directed relies upon it to that person's detriment.

(9) The statement is made with purpose to commit or facilitate the commission of a theft offense.

(10) The statement is knowingly made to a probate court in connection with any action, proceeding, or other matter within its jurisdiction, either orally or in a written document, including, but not limited to, an application, petition, complaint, or other pleading, or an inventory, account, or report.

(11) The statement is made on an account, form, record, stamp, label, or other writing that is required by law.

(12) The statement is made in connection with the purchase of a firearm, as defined in section 2923.11 of the Revised Code, and in conjunction with the furnishing to the seller of the firearm of a fictitious or altered driver's or commercial driver's license or permit, a fictitious or altered identification card, or any other document that contains false information about the purchaser's identity.

(13) The statement is made in a document or instrument of writing that purports to be a judgment, lien, or claim of indebtedness and is filed or recorded with the secretary of state, a county recorder, or the clerk of a court of record.

(14) The statement is made in an application filed with a county sheriff pursuant to section 2923.125 of the Revised Code in order to obtain or renew a concealed handgun license or is made in an affidavit submitted to a county sheriff to obtain a concealed handgun license on a temporary emergency basis under section 2923.1213 of the Revised Code.

(15) The statement is required under section 5743.71 of the Revised Code in connection with the person's purchase of cigarettes or tobacco products in a delivery sale.

(B) No person, in connection with the purchase of a firearm, as defined in section 2923.11 of the Revised Code, shall knowingly furnish to the seller of the firearm a fictitious or altered driver's or commercial driver's license or permit, a fictitious or altered identification card, or any other document that contains false information about the purchaser's identity.

(C) No person, in an attempt to obtain a concealed handgun license under section 2923.125 of the Revised Code, shall knowingly present to a sheriff a fictitious or altered document that purports to be certification of the person's competence in handling a handgun as described in division (B)(3) of that section .

(D) It is no defense to a charge under division (A)(6) of this section that the oath or affirmation was administered or taken in an irregular manner.

(E) If contradictory statements relating to the same fact are made by the offender within the period of the statute of limitations for falsification, it is not necessary for the prosecution to prove which statement was false but only that one or the other was false.

(F)

(1) Whoever violates division (A)(1), (2), (3), (4), (5), (6), (7), (8), (10), (11), (13), or (15) of this section is guilty of falsification, a misdemeanor of the first degree.

(2) Whoever violates division (A)(9) of this section is guilty of falsification in a theft offense. Except as otherwise provided in this division, falsification in a theft offense is a misdemeanor of the first degree. If the value of the property or services stolen is one thousand dollars or more and is less than seven thousand five hundred dollars, falsification in a theft offense is a felony of the fifth degree. If the value of the property or services stolen is seven thousand five hundred dollars or more and is less than one hundred fifty thousand dollars, falsification in a theft offense is a felony of the fourth degree. If the value of the property or services stolen is one hundred fifty thousand dollars or more, falsification in a theft offense is a felony of the third degree.

(3) Whoever violates division (A)(12) or (B) of this section is guilty of falsification to purchase a firearm, a felony of the fifth degree.

(4) Whoever violates division (A)(14) or (C) of this section is guilty of falsification to obtain a concealed handgun license, a felony of the fourth degree.

(G) A person who violates this section is liable in a civil action to any person harmed by the violation for injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other expenses incurred as a result of prosecuting the civil action commenced under this division. A civil action under this division is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of this section.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-08-2004; 06-30-2005; 04-06-2007; 07-01-2007; 2008 HB562 06-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2921.14 - Making or causing false report of child abuse or neglect.

(A) No person shall knowingly make or cause another person to make a false report under division (B) of section 2151.421 of the Revised Code alleging that any person has committed an act or omission that resulted in a child being an abused child as defined in section 2151.031 of the Revised Code or a neglected child as defined in section 2151.03 of the Revised Code.

(B) Whoever violates this section is guilty of making or causing a false report of child abuse or child neglect, a misdemeanor of the first degree.

Effective Date: 04-11-1991



Section 2921.15 - Making false allegation of peace officer misconduct.

(A) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(B) No person shall knowingly file a complaint against a peace officer that alleges that the peace officer engaged in misconduct in the performance of the officer's duties if the person knows that the allegation is false.

(C) Whoever violates division (B) of this section is guilty of making a false allegation of peace officer misconduct, a misdemeanor of the first degree.

Effective Date: 03-22-2001



Section 2921.16 to 2921.18 - [Repealed].

Effective Date: 01-01-1974



Section 2921.21 - Compounding a crime.

(A) No person shall knowingly demand, accept, or agree to accept anything of value in consideration of abandoning or agreeing to abandon a pending criminal prosecution.

(B) It is an affirmative defense to a charge under this section when both of the following apply:

(1) The pending prosecution involved is for a violation of section 2913.02 or 2913.11, division (B)(2) of section 2913.21, or section 2913.47 of the Revised Code, of which the actor under this section was the victim.

(2) The thing of value demanded, accepted, or agreed to be accepted, in consideration of abandoning or agreeing to abandon the prosecution, did not exceed an amount that the actor reasonably believed due him as restitution for the loss caused him by the offense.

(C) When a prosecuting witness abandons or agrees to abandon a prosecution under division (B) of this section, the abandonment or agreement in no way binds the state to abandoning the prosecution.

(D) Whoever violates this section is guilty of compounding a crime, a misdemeanor of the first degree.

Effective Date: 07-18-1990



Section 2921.22 - Failure to report a crime or knowledge of a death or burn injury.

(A)

(1) Except as provided in division (A)(2) of this section, no person, knowing that a felony has been or is being committed, shall knowingly fail to report such information to law enforcement authorities.

(2) No person, knowing that a violation of division (B) of section 2913.04 of the Revised Code has been, or is being committed or that the person has received information derived from such a violation, shall knowingly fail to report the violation to law enforcement authorities.

(B) Except for conditions that are within the scope of division (E) of this section, no physician, limited practitioner, nurse, or other person giving aid to a sick or injured person shall negligently fail to report to law enforcement authorities any gunshot or stab wound treated or observed by the physician, limited practitioner, nurse, or person, or any serious physical harm to persons that the physician, limited practitioner, nurse, or person knows or has reasonable cause to believe resulted from an offense of violence.

(C) No person who discovers the body or acquires the first knowledge of the death of a person shall fail to report the death immediately to a physician whom the person knows to be treating the deceased for a condition from which death at such time would not be unexpected, or to a law enforcement officer, an ambulance service, an emergency squad, or the coroner in a political subdivision in which the body is discovered, the death is believed to have occurred, or knowledge concerning the death is obtained.

(D) No person shall fail to provide upon request of the person to whom a report required by division (C) of this section was made, or to any law enforcement officer who has reasonable cause to assert the authority to investigate the circumstances surrounding the death, any facts within the person's knowledge that may have a bearing on the investigation of the death.

(E)

(1) As used in this division, "burn injury" means any of the following:

(a) Second or third degree burns;

(b) Any burns to the upper respiratory tract or laryngeal edema due to the inhalation of superheated air;

(c) Any burn injury or wound that may result in death;

(d) Any physical harm to persons caused by or as the result of the use of fireworks, novelties and trick noisemakers, and wire sparklers, as each is defined by section 3743.01 of the Revised Code.

(2) No physician, nurse, or limited practitioner who, outside a hospital, sanitarium, or other medical facility, attends or treats a person who has sustained a burn injury that is inflicted by an explosion or other incendiary device or that shows evidence of having been inflicted in a violent, malicious, or criminal manner shall fail to report the burn injury immediately to the local arson, or fire and explosion investigation, bureau, if there is a bureau of this type in the jurisdiction in which the person is attended or treated, or otherwise to local law enforcement authorities.

(3) No manager, superintendent, or other person in charge of a hospital, sanitarium, or other medical facility in which a person is attended or treated for any burn injury that is inflicted by an explosion or other incendiary device or that shows evidence of having been inflicted in a violent, malicious, or criminal manner shall fail to report the burn injury immediately to the local arson, or fire and explosion investigation, bureau, if there is a bureau of this type in the jurisdiction in which the person is attended or treated, or otherwise to local law enforcement authorities.

(4) No person who is required to report any burn injury under division (E)(2) or (3) of this section shall fail to file, within three working days after attending or treating the victim, a written report of the burn injury with the office of the state fire marshal. The report shall comply with the uniform standard developed by the state fire marshal pursuant to division (A)(15) of section 3737.22 of the Revised Code.

(5) Anyone participating in the making of reports under division (E) of this section or anyone participating in a judicial proceeding resulting from the reports is immune from any civil or criminal liability that otherwise might be incurred or imposed as a result of such actions. Notwithstanding section 4731.22 of the Revised Code, the physician-patient relationship is not a ground for excluding evidence regarding a person's burn injury or the cause of the burn injury in any judicial proceeding resulting from a report submitted under division (E) of this section.

(F)

(1) Any doctor of medicine or osteopathic medicine, hospital intern or resident, registered or licensed practical nurse, psychologist, social worker, independent social worker, social work assistant, professional clinical counselor, or professional counselor who knows or has reasonable cause to believe that a patient or client has been the victim of domestic violence, as defined in section 3113.31 of the Revised Code, shall note that knowledge or belief and the basis for it in the patient's or client's records.

(2) Notwithstanding section 4731.22 of the Revised Code, the doctor-patient privilege shall not be a ground for excluding any information regarding the report containing the knowledge or belief noted under division (F)(1) of this section, and the information may be admitted as evidence in accordance with the Rules of Evidence.

(G) Divisions (A) and (D) of this section do not require disclosure of information, when any of the following applies:

(1) The information is privileged by reason of the relationship between attorney and client; doctor and patient; licensed psychologist or licensed school psychologist and client; member of the clergy, rabbi, minister, or priest and any person communicating information confidentially to the member of the clergy, rabbi, minister, or priest for a religious counseling purpose of a professional character; husband and wife; or a communications assistant and those who are a party to a telecommunications relay service call.

(2) The information would tend to incriminate a member of the actor's immediate family.

(3) Disclosure of the information would amount to revealing a news source, privileged under section 2739.04 or 2739.12 of the Revised Code.

(4) Disclosure of the information would amount to disclosure by a member of the ordained clergy of an organized religious body of a confidential communication made to that member of the clergy in that member's capacity as a member of the clergy by a person seeking the aid or counsel of that member of the clergy.

(5) Disclosure would amount to revealing information acquired by the actor in the course of the actor's duties in connection with a bona fide program of treatment or services for drug dependent persons or persons in danger of drug dependence, which program is maintained or conducted by a hospital, clinic, person, agency, or organization certified pursuant to section 3793.06 of the Revised Code.

(6) Disclosure would amount to revealing information acquired by the actor in the course of the actor's duties in connection with a bona fide program for providing counseling services to victims of crimes that are violations of section 2907.02 or 2907.05 of the Revised Code or to victims of felonious sexual penetration in violation of former section 2907.12 of the Revised Code. As used in this division, "counseling services" include services provided in an informal setting by a person who, by education or experience, is competent to provide those services.

(H) No disclosure of information pursuant to this section gives rise to any liability or recrimination for a breach of privilege or confidence.

(I) Whoever violates division (A) or (B) of this section is guilty of failure to report a crime. Violation of division (A)(1) of this section is a misdemeanor of the fourth degree. Violation of division (A)(2) or (B) of this section is a misdemeanor of the second degree.

(J) Whoever violates division (C) or (D) of this section is guilty of failure to report knowledge of a death, a misdemeanor of the fourth degree.

(K)

(1) Whoever negligently violates division (E) of this section is guilty of a minor misdemeanor.

(2) Whoever knowingly violates division (E) of this section is guilty of a misdemeanor of the second degree.

Effective Date: 03-19-2003; 2008 SB248 04-07-2009



Section 2921.23 - Failure to aid a law enforcement officer.

(A) No person shall negligently fail or refuse to aid a law enforcement officer, when called upon for assistance in preventing or halting the commission of an offense, or in apprehending or detaining an offender, when such aid can be given without a substantial risk of physical harm to the person giving it.

(B) Whoever violates this section is guilty of failure to aid a law enforcement officer, a minor misdemeanor.

Effective Date: 01-01-1974



Section 2921.24 - Disclosure of confidential information.

(A) No officer or employee of a law enforcement agency or court, or of the office of the clerk of any court, shall disclose during the pendency of any criminal case the home address of any peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, or youth services employee who is a witness or arresting officer in the case.

(B) Division (A) of this section does not prohibit a peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, or youth services employee from disclosing the peace officer's, parole officer's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, or youth services employee's own home address, and does not apply to any person who discloses the home address of a peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, or youth services employee pursuant to a court-ordered disclosure under division (C) of this section.

(C) The court in which any criminal case is pending may order the disclosure of the home address of any peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, or youth services employee who is a witness or arresting officer in the case, if the court determines after a written request for the disclosure that good cause exists for disclosing the home address of the peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, or youth services employee.

(D) Whoever violates division (A) of this section is guilty of disclosure of confidential information, a misdemeanor of the fourth degree.

(E) As used in this section:

(1) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Correctional employee" and "youth services employee" have the same meanings as in section 149.43 of the Revised Code.

Effective Date: 09-26-1984; 03-30-2007



Section 2921.25 - Peace officer's home address not to be disclosed during trial.

(A) No judge of a court of record, or mayor presiding over a mayor's court, shall order a peace officer, parole officer, prosecuting attorney, assistant prosecuting attorney, correctional employee, or youth services employee who is a witness in a criminal case, to disclose the peace officer's, parole officer's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, or youth services employee's home address during the peace officer's, parole officer's, prosecuting attorney's, assistant prosecuting attorney's, correctional employee's, or youth services employee's examination in the case, unless the judge or mayor determines that the defendant has a right to the disclosure.

(B) As used in this section:

(1) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Correctional employee" and "youth services employee" have the same meanings as in section 149.43 of the Revised Code.

Effective Date: 09-26-1984; 03-30-2007



Section 2921.26, 2921.27 - [Repealed].

Effective Date: 01-01-1974



Section 2921.29 - Failure to disclose personal information.

(A) No person who is in a public place shall refuse to disclose the person's name, address, or date of birth, when requested by a law enforcement officer who reasonably suspects either of the following:

(1) The person is committing, has committed, or is about to commit a criminal offense.

(2) The person witnessed any of the following:

(a) An offense of violence that would constitute a felony under the laws of this state;

(b) A felony offense that causes or results in, or creates a substantial risk of, serious physical harm to another person or to property;

(c) Any attempt or conspiracy to commit, or complicity in committing, any offense identified in division (A)(2)(a) or (b) of this section;

(d) Any conduct reasonably indicating that any offense identified in division (A)(2)(a) or (b) of this section or any attempt, conspiracy, or complicity described in division (A)(2)(c) of this section has been, is being, or is about to be committed.

(B) Whoever violates this section is guilty of failure to disclose one's personal information, a misdemeanor of the fourth degree.

(C) Nothing in this section requires a person to answer any questions beyond that person's name, address, or date of birth. Nothing in this section authorizes a law enforcement officer to arrest a person for not providing any information beyond that person's name, address, or date of birth or for refusing to describe the offense observed.

(D) It is not a violation of this section to refuse to answer a question that would reveal a person's age or date of birth if age is an element of the crime that the person is suspected of committing.

Effective Date: 04-14-2006



Section 2921.31 - Obstructing official business.

(A) No person, without privilege to do so and with purpose to prevent, obstruct, or delay the performance by a public official of any authorized act within the public official's official capacity, shall do any act that hampers or impedes a public official in the performance of the public official's lawful duties.

(B) Whoever violates this section is guilty of obstructing official business. Except as otherwise provided in this division, obstructing official business is a misdemeanor of the second degree. If a violation of this section creates a risk of physical harm to any person, obstructing official business is a felony of the fifth degree.

Effective Date: 03-10-2000



Section 2921.32 - Obstructing justice.

(A) No person, with purpose to hinder the discovery, apprehension, prosecution, conviction, or punishment of another for crime or to assist another to benefit from the commission of a crime, and no person, with purpose to hinder the discovery, apprehension, prosecution, adjudication as a delinquent child, or disposition of a child for an act that if committed by an adult would be a crime or to assist a child to benefit from the commission of an act that if committed by an adult would be a crime, shall do any of the following:

(1) Harbor or conceal the other person or child;

(2) Provide the other person or child with money, transportation, a weapon, a disguise, or other means of avoiding discovery or apprehension;

(3) Warn the other person or child of impending discovery or apprehension;

(4) Destroy or conceal physical evidence of the crime or act, or induce any person to withhold testimony or information or to elude legal process summoning the person to testify or supply evidence;

(5) Communicate false information to any person;

(6) Prevent or obstruct any person, by means of force, intimidation, or deception, from performing any act to aid in the discovery, apprehension, or prosecution of the other person or child.

(B) A person may be prosecuted for, and may be convicted of or adjudicated a delinquent child for committing, a violation of division (A) of this section regardless of whether the person or child aided ultimately is apprehended for, is charged with, is convicted of, pleads guilty to, or is adjudicated a delinquent child for committing the crime or act the person or child aided committed. The crime or act the person or child aided committed shall be used under division (C) of this section in determining the penalty for the violation of division (A) of this section, regardless of whether the person or child aided ultimately is apprehended for, is charged with, is convicted of, pleads guilty to, or is adjudicated a delinquent child for committing the crime or act the person or child aided committed.

(C)

(1) Whoever violates this section is guilty of obstructing justice.

(2) If the crime committed by the person aided is a misdemeanor or if the act committed by the child aided would be a misdemeanor if committed by an adult, obstructing justice is a misdemeanor of the same degree as the crime committed by the person aided or a misdemeanor of the same degree that the act committed by the child aided would be if committed by an adult.

(3) Except as otherwise provided in divisions (C)(4) , (5), and (6) of this section, if the crime committed by the person aided is a felony or if the act committed by the child aided would be a felony if committed by an adult, obstructing justice is a felony of the fifth degree.

(4) Except as otherwise provided in division (C)(6) of this section, if the crime committed by the person aided is aggravated murder, murder, or a felony of the first or second degree or if the act committed by the child aided would be one of those offenses if committed by an adult and if the offender knows or has reason to believe that the crime committed by the person aided is one of those offenses or that the act committed by the child aided would be one of those offenses if committed by an adult, obstructing justice is a felony of the third degree.

(5) If the crime or act committed by the person or child aided is an act of terrorism, obstructing justice is one of the following:

(a) Except as provided in division (C)(5)(b) of this section, a felony of the second degree;

(b) If the act of terrorism resulted in the death of a person who was not a participant in the act of terrorism, a felony of the first degree.

(6) If the crime committed by the person is trafficking in persons or if the act committed by the child aided would be trafficking in persons if committed by an adult, obstructing justice is a felony of the second degree.

(D) As used in this section:

(1) "Adult" and "child" have the same meanings as in section 2151.011 of the Revised Code.

(2) "Delinquent child" has the same meaning as in section 2152.02 of the Revised Code.

(3) "Act of terrorism" has the same meaning as in section 2909.21 of the Revised Code.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 05-15-2002



Section 2921.321 - Assaulting or harassing police dog or horse or service dog.

(A) No person shall knowingly cause, or attempt to cause, physical harm to a police dog or horse in either of the following circumstances:

(1) The police dog or horse is assisting a law enforcement officer in the performance of the officer's official duties at the time the physical harm is caused or attempted.

(2) The police dog or horse is not assisting a law enforcement officer in the performance of the officer's official duties at the time the physical harm is caused or attempted, but the offender has actual knowledge that the dog or horse is a police dog or horse.

(B) No person shall recklessly do any of the following:

(1) Taunt, torment, or strike a police dog or horse;

(2) Throw an object or substance at a police dog or horse;

(3) Interfere with or obstruct a police dog or horse, or interfere with or obstruct a law enforcement officer who is being assisted by a police dog or horse, in a manner that does any of the following:

(a) Inhibits or restricts the law enforcement officer's control of the police dog or horse;

(b) Deprives the law enforcement officer of control of the police dog or horse;

(c) Releases the police dog or horse from its area of control;

(d) Enters the area of control of the police dog or horse without the consent of the law enforcement officer, including placing food or any other object or substance into that area;

(e) Inhibits or restricts the ability of the police dog or horse to assist a law enforcement officer.

(4) Engage in any conduct that is likely to cause serious physical injury or death to a police dog or horse;

(5) If the person is the owner, keeper, or harborer of a dog, fail to reasonably restrain the dog from taunting, tormenting, chasing, approaching in a menacing fashion or apparent attitude of attack, or attempting to bite or otherwise endanger a police dog or horse that at the time of the conduct is assisting a law enforcement officer in the performance of the officer's duties or that the person knows is a police dog or horse.

(C) No person shall knowingly cause, or attempt to cause, physical harm to an assistance dog in either of the following circumstances:

(1) The dog is assisting or serving a blind, deaf or hearing impaired, or mobility impaired person at the time the physical harm is caused or attempted.

(2) The dog is not assisting or serving a blind, deaf or hearing impaired, or mobility impaired person at the time the physical harm is caused or attempted, but the offender has actual knowledge that the dog is an assistance dog.

(D) No person shall recklessly do any of the following:

(1) Taunt, torment, or strike an assistance dog;

(2) Throw an object or substance at an assistance dog;

(3) Interfere with or obstruct an assistance dog, or interfere with or obstruct a blind, deaf or hearing impaired, or mobility impaired person who is being assisted or served by an assistance dog, in a manner that does any of the following:

(a) Inhibits or restricts the assisted or served person's control of the dog;

(b) Deprives the assisted or served person of control of the dog;

(c) Releases the dog from its area of control;

(d) Enters the area of control of the dog without the consent of the assisted or served person, including placing food or any other object or substance into that area;

(e) Inhibits or restricts the ability of the dog to assist the assisted or served person.

(4) Engage in any conduct that is likely to cause serious physical injury or death to an assistance dog;

(5) If the person is the owner, keeper, or harborer of a dog, fail to reasonably restrain the dog from taunting, tormenting, chasing, approaching in a menacing fashion or apparent attitude of attack, or attempting to bite or otherwise endanger an assistance dog that at the time of the conduct is assisting or serving a blind, deaf or hearing impaired, or mobility impaired person or that the person knows is an assistance dog.

(E)

(1) Whoever violates division (A) of this section is guilty of assaulting a police dog or horse. Except as otherwise provided in this division, assaulting a police dog or horse is a misdemeanor of the second degree. If the violation results in the death of the police dog or horse, assaulting a police dog or horse is a felony of the third degree. If the violation results in serious physical harm to the police dog or horse other than its death, assaulting a police dog or horse is a felony of the fourth degree. If the violation results in physical harm to the police dog or horse other than death or serious physical harm, assaulting a police dog or horse is a misdemeanor of the first degree.

(2) Whoever violates division (B) of this section is guilty of harassing a police dog or horse. Except as otherwise provided in this division, harassing a police dog or horse is a misdemeanor of the second degree. If the violation results in the death of the police dog or horse, harassing a police dog or horse is a felony of the third degree. If the violation results in serious physical harm to the police dog or horse, but does not result in its death, harassing a police dog or horse, is a felony of the fourth degree. If the violation results in physical harm to the police dog or horse, but does not result in its death or in serious physical harm to it, harassing a police dog or horse is a misdemeanor of the first degree.

(3) Whoever violates division (C) of this section is guilty of assaulting an assistance dog. Except as otherwise provided in this division, assaulting an assistance dog is a misdemeanor of the second degree. If the violation results in the death of the assistance dog, assaulting an assistance dog is a felony of the third degree. If the violation results in serious physical harm to the assistance dog other than its death, assaulting an assistance dog is a felony of the fourth degree. If the violation results in physical harm to the assistance dog other than death or serious physical harm, assaulting an assistance dog is a misdemeanor of the first degree.

(4) Whoever violates division (D) of this section is guilty of harassing an assistance dog. Except as otherwise provided in this division, harassing an assistance dog is a misdemeanor of the second degree. If the violation results in the death of the assistance dog, harassing an assistance dog is a felony of the third degree. If the violation results in serious physical harm to the assistance dog, but does not result in its death, harassing an assistance dog is a felony of the fourth degree. If the violation results in physical harm to the assistance dog, but does not result in its death or in serious physical harm to it, harassing an assistance dog is a misdemeanor of the first degree.

(5) In addition to any other sanction or penalty imposed for the offense under this section, Chapter 2929., or any other provision of the Revised Code, whoever violates division (A), (B), (C), or (D) of this section is responsible for the payment of all of the following:

(a) Any veterinary bill or bill for medication incurred as a result of the violation by the police department regarding a violation of division (A) or (B) of this section or by the blind, deaf or hearing impaired, or mobility impaired person assisted or served by the assistance dog regarding a violation of division (C) or (D) of this section;

(b) The cost of any damaged equipment that results from the violation;

(c) If the violation did not result in the death of the police dog or horse or the assistance dog that was the subject of the violation and if, as a result of that dog or horse being the subject of the violation, the dog or horse needs further training or retraining to be able to continue in the capacity of a police dog or horse or an assistance dog, the cost of any further training or retraining of that dog or horse by a law enforcement officer or by the blind, deaf or hearing impaired, or mobility impaired person assisted or served by the assistance dog;

(d) If the violation resulted in the death of the police dog or horse or the assistance dog that was the subject of the violation or resulted in serious physical harm to that dog or horse to the extent that the dog or horse needs to be replaced on either a temporary or a permanent basis, the cost of replacing that dog or horse and of any further training of a new police dog or horse or a new assistance dog by a law enforcement officer or by the blind, deaf or hearing impaired, or mobility impaired person assisted or served by the assistance dog, which replacement or training is required because of the death of or the serious physical harm to the dog or horse that was the subject of the violation.

(F) This section does not apply to a licensed veterinarian whose conduct is in accordance with Chapter 4741. of the Revised Code.

(G) This section only applies to an offender who knows or should know at the time of the violation that the police dog or horse or assistance dog that is the subject of a violation under this section is a police dog or horse or an assistance dog.

(H) As used in this section:

(1) "Physical harm" means any injury, illness, or other physiological impairment, regardless of its gravity or duration.

(2) "Police dog or horse" means a dog or horse that has been trained, and may be used, to assist law enforcement officers in the performance of their official duties.

(3) "Serious physical harm" means any of the following:

(a) Any physical harm that carries a substantial risk of death;

(b) Any physical harm that causes permanent maiming or that involves some temporary, substantial maiming;

(c) Any physical harm that causes acute pain of a duration that results in substantial suffering.

(4) " Assistance dog," "blind," and "mobility impaired person" have the same meanings as in section 955.011 of the Revised Code.

Effective Date: 04-09-2001; 11-26-2004; 06-30-2006



Section 2921.33 - Resisting arrest.

(A) No person, recklessly or by force, shall resist or interfere with a lawful arrest of the person or another.

(B) No person, recklessly or by force, shall resist or interfere with a lawful arrest of the person or another person and, during the course of or as a result of the resistance or interference, cause physical harm to a law enforcement officer.

(C) No person, recklessly or by force, shall resist or interfere with a lawful arrest of the person or another person if either of the following applies:

(1) The offender, during the course of or as a result of the resistance or interference, recklessly causes physical harm to a law enforcement officer by means of a deadly weapon;

(2) The offender, during the course of the resistance or interference, brandishes a deadly weapon.

(D) Whoever violates this section is guilty of resisting arrest. A violation of division (A) of this section is a misdemeanor of the second degree. A violation of division (B) of this section is a misdemeanor of the first degree. A violation of division (C) of this section is a felony of the fourth degree.

(E) As used in this section, "deadly weapon" has the same meaning as in section 2923.11 of the Revised Code.

Effective Date: 09-16-1997



Section 2921.331 - Failure to comply with order or signal of police officer.

(A) No person shall fail to comply with any lawful order or direction of any police officer invested with authority to direct, control, or regulate traffic.

(B) No person shall operate a motor vehicle so as willfully to elude or flee a police officer after receiving a visible or audible signal from a police officer to bring the person's motor vehicle to a stop.

(C)

(1) Whoever violates this section is guilty of failure to comply with an order or signal of a police officer.

(2) A violation of division (A) of this section is a misdemeanor of the first degree.

(3) Except as provided in divisions (C)(4) and (5) of this section, a violation of division (B) of this section is a misdemeanor of the first degree.

(4) Except as provided in division (C)(5) of this section, a violation of division (B) of this section is a felony of the fourth degree if the jury or judge as trier of fact finds by proof beyond a reasonable doubt that, in committing the offense, the offender was fleeing immediately after the commission of a felony.

(5)

(a) A violation of division (B) of this section is a felony of the third degree if the jury or judge as trier of fact finds any of the following by proof beyond a reasonable doubt:

(i) The operation of the motor vehicle by the offender was a proximate cause of serious physical harm to persons or property.

(ii) The operation of the motor vehicle by the offender caused a substantial risk of serious physical harm to persons or property.

(b) If a police officer pursues an offender who is violating division (B) of this section and division (C)(5)(a) of this section applies, the sentencing court, in determining the seriousness of an offender's conduct for purposes of sentencing the offender for a violation of division (B) of this section, shall consider, along with the factors set forth in sections 2929.12 and 2929.13 of the Revised Code that are required to be considered, all of the following:

(i) The duration of the pursuit;

(ii) The distance of the pursuit;

(iii) The rate of speed at which the offender operated the motor vehicle during the pursuit;

(iv) Whether the offender failed to stop for traffic lights or stop signs during the pursuit;

(v) The number of traffic lights or stop signs for which the offender failed to stop during the pursuit;

(vi) Whether the offender operated the motor vehicle during the pursuit without lighted lights during a time when lighted lights are required;

(vii) Whether the offender committed a moving violation during the pursuit;

(viii) The number of moving violations the offender committed during the pursuit;

(ix) Any other relevant factors indicating that the offender's conduct is more serious than conduct normally constituting the offense.

(D) If an offender is sentenced pursuant to division (C)(4) or (5) of this section for a violation of division (B) of this section, and if the offender is sentenced to a prison term for that violation, the offender shall serve the prison term consecutively to any other prison term or mandatory prison term imposed upon the offender.

(E) In addition to any other sanction imposed for a felony violation of division (B) of this section, the court shall impose a class two suspension from the range specified in division (A)(2) of section 4510.02 of the Revised Code. In addition to any other sanction imposed for a violation of division (A) of this section or a misdemeanor violation of division (B) of this section, the court shall impose a class five suspension from the range specified in division (A)(5) of section 4510.02 of the Revised Code. If the offender previously has been found guilty of an offense under this section, in addition to any other sanction imposed for the offense, the court shall impose a class one suspension as described in division (A)(1) of that section. The court shall not grant limited driving privileges to the offender on a suspension imposed for a felony violation of this section. The court may grant limited driving privileges to the offender on a suspension imposed for a misdemeanor violation of this section as set forth in section 4510.021 of the Revised Code. No judge shall suspend the first three years of suspension under a class two suspension of an offender's license, permit, or privilege required by this division on any portion of the suspension under a class one suspension of an offender's license, permit, or privilege required by this division.

(F) As used in this section:

(1) "Moving violation" has the same meaning as in section 2743.70 of the Revised Code.

(2) "Police officer" has the same meaning as in section 4511.01 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004



Section 2921.34 - Escape.

(A)

(1) No person, knowing the person is under detention, other than supervised release detention, or being reckless in that regard, shall purposely break or attempt to break the detention, or purposely fail to return to detention, either following temporary leave granted for a specific purpose or limited period, or at the time required when serving a sentence in intermittent confinement.

(2)

(a) Division (A)(2)(b) of this section applies to any person who is sentenced to a prison term pursuant to division (A)(3) or (B) of section 2971.03 of the Revised Code.

(b) No person to whom this division applies, for whom the requirement that the entire prison term imposed upon the person pursuant to division (A)(3) or (B) of section 2971.03 of the Revised Code be served in a state correctional institution has been modified pursuant to section 2971.05 of the Revised Code, and who, pursuant to that modification, is restricted to a geographic area, knowing that the person is under a geographic restriction or being reckless in that regard, shall purposely leave the geographic area to which the restriction applies or purposely fail to return to that geographic area following a temporary leave granted for a specific purpose or for a limited period of time.

(3) No person, knowing the person is under supervised release detention or being reckless in that regard, shall purposely break or attempt to break the supervised release detention or purposely fail to return to the supervised release detention, either following temporary leave granted for a specific purpose or limited period, or at the time required when serving a sentence in intermittent confinement.

(B) Irregularity in bringing about or maintaining detention, or lack of jurisdiction of the committing or detaining authority, is not a defense to a charge under this section if the detention is pursuant to judicial order or in a detention facility. In the case of any other detention, irregularity or lack of jurisdiction is an affirmative defense only if either of the following occurs:

(1) The escape involved no substantial risk of harm to the person or property of another.

(2) The detaining authority knew or should have known there was no legal basis or authority for the detention.

(C) Whoever violates this section is guilty of escape.

(1) If the offender violates division (A)(1) or (2) of this section, if the offender, at the time of the commission of the offense, was under detention as an alleged or adjudicated delinquent child or unruly child, and if the act for which the offender was under detention would not be a felony if committed by an adult, escape is a misdemeanor of the first degree.

(2) If the offender violates division (A)(1) or (2) of this section and if either the offender, at the time of the commission of the offense, was under detention in any other manner or the offender is a person for whom the requirement that the entire prison term imposed upon the person pursuant to division (A)(3) or (B) of section 2971.03 of the Revised Code be served in a state correctional institution has been modified pursuant to section 2971.05 of the Revised Code, escape is one of the following:

(a) A felony of the second degree, when the most serious offense for which the person was under detention or for which the person had been sentenced to the prison term under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code is aggravated murder, murder, or a felony of the first or second degree or, if the person was under detention as an alleged or adjudicated delinquent child, when the most serious act for which the person was under detention would be aggravated murder, murder, or a felony of the first or second degree if committed by an adult;

(b) A felony of the third degree, when the most serious offense for which the person was under detention or for which the person had been sentenced to the prison term under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code is a felony of the third, fourth, or fifth degree or an unclassified felony or, if the person was under detention as an alleged or adjudicated delinquent child, when the most serious act for which the person was under detention would be a felony of the third, fourth, or fifth degree or an unclassified felony if committed by an adult;

(c) A felony of the fifth degree, when any of the following applies:

(i) The most serious offense for which the person was under detention is a misdemeanor.

(ii) The person was found not guilty by reason of insanity, and the person's detention consisted of hospitalization, institutionalization, or confinement in a facility under an order made pursuant to or under authority of section 2945.40, 2945.401, or 2945.402 of the Revised Code.

(d) A misdemeanor of the first degree, when the most serious offense for which the person was under detention is a misdemeanor and when the person fails to return to detention at a specified time following temporary leave granted for a specific purpose or limited period or at the time required when serving a sentence in intermittent confinement.

(3) If the offender violates division (A)(3) of this section, except as otherwise provided in this division, escape is a felony of the fifth degree. If the offender violates division (A)(3) of this section and if, at the time of the commission of the offense, the most serious offense for which the offender was under supervised release detention was aggravated murder, murder, any other offense for which a sentence of life imprisonment was imposed, or a felony of the first or second degree, escape is a felony of the fourth degree.

(D) As used in this section, "supervised release detention" means detention that is supervision of a person by an employee of the department of rehabilitation and correction while the person is on any type of release from a state correctional institution, other than transitional control under section 2967.26 of the Revised Code or placement in a community-based correctional facility by the parole board under section 2967.28 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1997; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2921.35 - Aiding escape or resistance to lawful authority.

(A) No person, with purpose to promote or facilitate an escape or resistance to lawful authority, shall convey into a detention facility, or provide anyone confined therein with any instrument or thing which may be used for such purposes.

(B) No person who is confined in a detention facility, and with purpose to promote or facilitate an escape or resistance to lawful authority, shall make, procure, conceal, unlawfully possess, or give to another inmate, any instrument or thing which may be used for such purposes.

(C) Whoever violates this section is guilty of aiding escape or resistance to lawful authority, a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2921.36 - Illegal conveyance of weapons, drugs or other prohibited items onto grounds of detention facility or institution.

(A) No person shall knowingly convey, or attempt to convey, onto the grounds of a detention facility or of an institution, office building, or other place that is under the control of the department of mental health, the department of developmental disabilities, the department of youth services, or the department of rehabilitation and correction any of the following items:

(1) Any deadly weapon or dangerous ordnance, as defined in section 2923.11 of the Revised Code, or any part of or ammunition for use in such a deadly weapon or dangerous ordnance;

(2) Any drug of abuse, as defined in section 3719.011 of the Revised Code;

(3) Any intoxicating liquor, as defined in section 4301.01 of the Revised Code.

(B) Division (A) of this section does not apply to any person who conveys or attempts to convey an item onto the grounds of a detention facility or of an institution, office building, or other place under the control of the department of mental health, the department of developmental disabilities, the department of youth services, or the department of rehabilitation and correction pursuant to the written authorization of the person in charge of the detention facility or the institution, office building, or other place and in accordance with the written rules of the detention facility or the institution, office building, or other place.

(C) No person shall knowingly deliver, or attempt to deliver, to any person who is confined in a detention facility, to a child confined in a youth services facility, to a prisoner who is temporarily released from confinement for a work assignment, or to any patient in an institution under the control of the department of mental health or the department of developmental disabilities any item listed in division (A)(1), (2), or (3) of this section.

(D) No person shall knowingly deliver, or attempt to deliver, cash to any person who is confined in a detention facility, to a child confined in a youth services facility, or to a prisoner who is temporarily released from confinement for a work assignment.

(E) No person shall knowingly deliver, or attempt to deliver, to any person who is confined in a detention facility, to a child confined in a youth services facility, or to a prisoner who is temporarily released from confinement for a work assignment a cellular telephone, two-way radio, or other electronic communications device.

(F)

(1) It is an affirmative defense to a charge under division (A)(1) of this section that the weapon or dangerous ordnance in question was being transported in a motor vehicle for any lawful purpose, that it was not on the actor's person, and, if the weapon or dangerous ordnance in question was a firearm, that it was unloaded and was being carried in a closed package, box, or case or in a compartment that can be reached only by leaving the vehicle.

(2) It is an affirmative defense to a charge under division (C) of this section that the actor was not otherwise prohibited by law from delivering the item to the confined person, the child, the prisoner, or the patient and that either of the following applies:

(a) The actor was permitted by the written rules of the detention facility or the institution, office building, or other place to deliver the item to the confined person or the patient.

(b) The actor was given written authorization by the person in charge of the detention facility or the institution, office building, or other place to deliver the item to the confined person or the patient.

(G)

(1) Whoever violates division (A)(1) of this section or commits a violation of division (C) of this section involving an item listed in division (A)(1) of this section is guilty of illegal conveyance of weapons onto the grounds of a specified governmental facility, a felony of the third degree. If the offender is an officer or employee of the department of rehabilitation and correction, the court shall impose a mandatory prison term.

(2) Whoever violates division (A)(2) of this section or commits a violation of division (C) of this section involving any drug of abuse is guilty of illegal conveyance of drugs of abuse onto the grounds of a specified governmental facility, a felony of the third degree. If the offender is an officer or employee of the department of rehabilitation and correction or of the department of youth services, the court shall impose a mandatory prison term.

(3) Whoever violates division (A)(3) of this section or commits a violation of division (C) of this section involving any intoxicating liquor is guilty of illegal conveyance of intoxicating liquor onto the grounds of a specified governmental facility, a misdemeanor of the second degree.

(4) Whoever violates division (D) of this section is guilty of illegal conveyance of cash onto the grounds of a detention facility, a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (D) of this section, illegal conveyance of cash onto the grounds of a detention facility is a felony of the fifth degree.

(5) Whoever violates division (E) of this section is guilty of illegal conveyance of a communications device onto the grounds of a specified governmental facility, a misdemeanor of the first degree, or if the offender previously has been convicted of or pleaded guilty to a violation of division (E) of this section, a felony of the fifth degree.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003; 2008 HB130 04-07-2009



Section 2921.37 - Arrest powers of person in charge of detention facility.

The person in charge of a detention facility shall, on the grounds of the detention facility, have the same power as a peace officer, as defined in section 2935.01 of the Revised Code, to arrest a person who violates section 2921.36 of the Revised Code.

Effective Date: 05-23-1978



Section 2921.38 - Harassment by inmate.

(A) No person who is confined in a detention facility, with intent to harass, annoy, threaten, or alarm another person, shall cause or attempt to cause the other person to come into contact with blood, semen, urine, feces, or another bodily substance by throwing the bodily substance at the other person, by expelling the bodily substance upon the other person, or in any other manner.

(B) No person, with intent to harass, annoy, threaten, or alarm a law enforcement officer, shall cause or attempt to cause the law enforcement officer to come into contact with blood, semen, urine, feces, or another bodily substance by throwing the bodily substance at the law enforcement officer, by expelling the bodily substance upon the law enforcement officer, or in any other manner.

(C) No person, with knowledge that the person is a carrier of the virus that causes acquired immunodeficiency syndrome, is a carrier of a hepatitis virus, or is infected with tuberculosis and with intent to harass, annoy, threaten, or alarm another person, shall cause or attempt to cause the other person to come into contact with blood, semen, urine, feces, or another bodily substance by throwing the bodily substance at the other person, by expelling the bodily substance upon the other person, or in any other manner.

(D) Whoever violates this section is guilty of harassment with a bodily substance. A violation of division (A) or (B) of this section is a felony of the fifth degree. A violation of division (C) of this section is a felony of the third degree.

(E)

(1) The court, on request of the prosecutor, or the law enforcement authority responsible for the investigation of the violation, shall cause a person who allegedly has committed a violation of this section to submit to one or more appropriate tests to determine if the person is a carrier of the virus that causes acquired immunodeficiency syndrome, is a carrier of a hepatitis virus, or is infected with tuberculosis.

(2) The court shall charge the offender with the costs of the test or tests ordered under division (E)(1) of this section unless the court determines that the accused is unable to pay, in which case the costs shall be charged to the entity that operates the detention facility in which the alleged offense occurred.

(F) This section does not apply to a person who is hospitalized, institutionalized, or confined in a facility operated by the department of mental health or the department of developmental disabilities.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-11-1997; 04-04-2007



Section 2921.41 - Theft in office.

(A) No public official or party official shall commit any theft offense, as defined in division (K) of section 2913.01 of the Revised Code, when either of the following applies:

(1) The offender uses the offender's office in aid of committing the offense or permits or assents to its use in aid of committing the offense;

(2) The property or service involved is owned by this state, any other state, the United States, a county, a municipal corporation, a township, or any political subdivision, department, or agency of any of them, is owned by a political party, or is part of a political campaign fund.

(B) Whoever violates this section is guilty of theft in office. Except as otherwise provided in this division, theft in office is a felony of the fifth degree. If the value of property or services stolen is one thousand dollars or more and is less than seven thousand five hundred dollars, theft in office is a felony of the fourth degree. If the value of property or services stolen is seven thousand five hundred dollars or more, theft in office is a felony of the third degree.

(C)

(1) A public official or party official who pleads guilty to theft in office and whose plea is accepted by the court or a public official or party official against whom a verdict or finding of guilt for committing theft in office is returned is forever disqualified from holding any public office, employment, or position of trust in this state.

(2)

(a) A court that imposes sentence for a violation of this section based on conduct described in division (A)(2) of this section shall require the public official or party official who is convicted of or pleads guilty to the offense to make restitution for all of the property or the service that is the subject of the offense, in addition to the term of imprisonment and any fine imposed. A court that imposes sentence for a violation of this section based on conduct described in division (A)(1) of this section and that determines at trial that this state or a political subdivision of this state if the offender is a public official, or a political party in the United States or this state if the offender is a party official, suffered actual loss as a result of the offense shall require the offender to make restitution to the state, political subdivision, or political party for all of the actual loss experienced, in addition to the term of imprisonment and any fine imposed.

(b)

(i) In any case in which a sentencing court is required to order restitution under division (C)(2)(a) of this section and in which the offender, at the time of the commission of the offense or at any other time, was a member of the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, or the state highway patrol retirement system; was an electing employee, as defined in section 3305.01 of the Revised Code, participating in an alternative retirement plan provided pursuant to Chapter 3305. of the Revised Code; was a participating employee or continuing member, as defined in section 148.01 of the Revised Code, in a deferred compensation program offered by the Ohio public employees deferred compensation board; was an officer or employee of a municipal corporation who was a participant in a deferred compensation program offered by that municipal corporation; was an officer or employee of a government unit, as defined in section 148.06 of the Revised Code, who was a participant in a deferred compensation program offered by that government unit, or was a participating employee, continuing member, or participant in any deferred compensation program described in this division and a member of a retirement system specified in this division or a retirement system of a municipal corporation, the entity to which restitution is to be made may file a motion with the sentencing court specifying any retirement system, any provider as defined in section 3305.01 of the Revised Code, and any deferred compensation program of which the offender was a member, electing employee, participating employee, continuing member, or participant and requesting the court to issue an order requiring the specified retirement system, the specified provider under the alternative retirement plan, or the specified deferred compensation program, or, if more than one is specified in the motion, the applicable combination of these, to withhold the amount required as restitution from any payment that is to be made under a pension, annuity, or allowance, under an option in the alternative retirement plan, under a participant account, as defined in section 148.01 of the Revised Code, or under any other type of benefit, other than a survivorship benefit, that has been or is in the future granted to the offender, from any payment of accumulated employee contributions standing to the offender's credit with that retirement system, that provider of the option under the alternative retirement plan, or that deferred compensation program, or, if more than one is specified in the motion, the applicable combination of these, and from any payment of any other amounts to be paid to the offender upon the offender's withdrawal of the offender's contributions pursuant to Chapter 145., 148., 742., 3307., 3309., or 5505. of the Revised Code. A motion described in this division may be filed at any time subsequent to the conviction of the offender or entry of a guilty plea. Upon the filing of the motion, the clerk of the court in which the motion is filed shall notify the offender, the specified retirement system, the specified provider under the alternative retirement plan, or the specified deferred compensation program, or, if more than one is specified in the motion, the applicable combination of these, in writing, of all of the following: that the motion was filed; that the offender will be granted a hearing on the issuance of the requested order if the offender files a written request for a hearing with the clerk prior to the expiration of thirty days after the offender receives the notice; that, if a hearing is requested, the court will schedule a hearing as soon as possible and notify the offender, any specified retirement system, any specified provider under an alternative retirement plan, and any specified deferred compensation program of the date, time, and place of the hearing; that, if a hearing is conducted, it will be limited only to a consideration of whether the offender can show good cause why the requested order should not be issued; that, if a hearing is conducted, the court will not issue the requested order if the court determines, based on evidence presented at the hearing by the offender, that there is good cause for the requested order not to be issued; that the court will issue the requested order if a hearing is not requested or if a hearing is conducted but the court does not determine, based on evidence presented at the hearing by the offender, that there is good cause for the requested order not to be issued; and that, if the requested order is issued, any retirement system, any provider under an alternative retirement plan, and any deferred compensation program specified in the motion will be required to withhold the amount required as restitution from payments to the offender.

(ii) In any case in which a sentencing court is required to order restitution under division (C)(2)(a) of this section and in which a motion requesting the issuance of a withholding order as described in division (C)(2)(b)(i) of this section is filed, the offender may receive a hearing on the motion by delivering a written request for a hearing to the court prior to the expiration of thirty days after the offender's receipt of the notice provided pursuant to division (C)(2)(b)(i) of this section. If a request for a hearing is made by the offender within the prescribed time, the court shall schedule a hearing as soon as possible after the request is made and shall notify the offender, the specified retirement system, the specified provider under the alternative retirement plan, or the specified deferred compensation program, or, if more than one is specified in the motion, the applicable combination of these, of the date, time, and place of the hearing. A hearing scheduled under this division shall be limited to a consideration of whether there is good cause, based on evidence presented by the offender, for the requested order not to be issued. If the court determines, based on evidence presented by the offender, that there is good cause for the order not to be issued, the court shall deny the motion and shall not issue the requested order. If the offender does not request a hearing within the prescribed time or if the court conducts a hearing but does not determine, based on evidence presented by the offender, that there is good cause for the order not to be issued, the court shall order the specified retirement system, the specified provider under the alternative retirement plan, or the specified deferred compensation program, or, if more than one is specified in the motion, the applicable combination of these, to withhold the amount required as restitution under division (C)(2)(a) of this section from any payments to be made under a pension, annuity, or allowance, under a participant account, as defined in section 148.01 of the Revised Code, under an option in the alternative retirement plan, or under any other type of benefit, other than a survivorship benefit, that has been or is in the future granted to the offender, from any payment of accumulated employee contributions standing to the offender's credit with that retirement system, that provider under the alternative retirement plan, or that deferred compensation program, or, if more than one is specified in the motion, the applicable combination of these, and from any payment of any other amounts to be paid to the offender upon the offender's withdrawal of the offender's contributions pursuant to Chapter 145., 148., 742., 3307., 3309., or 5505. of the Revised Code, and to continue the withholding for that purpose, in accordance with the order, out of each payment to be made on or after the date of issuance of the order, until further order of the court. Upon receipt of an order issued under this division, the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, the state highway patrol retirement system, a municipal corporation retirement system, the provider under the alternative retirement plan, and the deferred compensation program offered by the Ohio public employees deferred compensation board, a municipal corporation, or a government unit, as defined in section 148.06 of the Revised Code, whichever are applicable, shall withhold the amount required as restitution, in accordance with the order, from any such payments and immediately shall forward the amount withheld to the clerk of the court in which the order was issued for payment to the entity to which restitution is to be made.

(iii) Service of a notice required by division (C)(2)(b)(i) or (ii) of this section shall be effected in the same manner as provided in the Rules of Civil Procedure for the service of process.

(D) Upon the filing of charges against a person under this section, the prosecutor, as defined in section 2935.01 of the Revised Code, who is assigned the case shall send written notice that charges have been filed against that person to the public employees retirement system, the Ohio police and fire pension fund, the state teachers retirement system, the school employees retirement system, the state highway patrol retirement system, the provider under an alternative retirement plan, any municipal corporation retirement system in this state, and the deferred compensation program offered by the Ohio public employees deferred compensation board, a municipal corporation, or a government unit, as defined in section 148.06 of the Revised Code. The written notice shall specifically identify the person charged.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-01-2001; 2008 HB195 09-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2921.42 - Having an unlawful interest in a public contract.

(A) No public official shall knowingly do any of the following:

(1) Authorize, or employ the authority or influence of the public official's office to secure authorization of any public contract in which the public official, a member of the public official's family, or any of the public official's business associates has an interest;

(2) Authorize, or employ the authority or influence of the public official's office to secure the investment of public funds in any share, bond, mortgage, or other security, with respect to which the public official, a member of the public official's family, or any of the public official's business associates either has an interest, is an underwriter, or receives any brokerage, origination, or servicing fees;

(3) During the public official's term of office or within one year thereafter, occupy any position of profit in the prosecution of a public contract authorized by the public official or by a legislative body, commission, or board of which the public official was a member at the time of authorization, unless the contract was let by competitive bidding to the lowest and best bidder;

(4) Have an interest in the profits or benefits of a public contract entered into by or for the use of the political subdivision or governmental agency or instrumentality with which the public official is connected;

(5) Have an interest in the profits or benefits of a public contract that is not let by competitive bidding if required by law and that involves more than one hundred fifty dollars.

(B) In the absence of bribery or a purpose to defraud, a public official, member of a public official's family, or any of a public official's business associates shall not be considered as having an interest in a public contract or the investment of public funds, if all of the following apply:

(1) The interest of that person is limited to owning or controlling shares of the corporation, or being a creditor of the corporation or other organization, that is the contractor on the public contract involved, or that is the issuer of the security in which public funds are invested;

(2) The shares owned or controlled by that person do not exceed five per cent of the outstanding shares of the corporation, and the amount due that person as creditor does not exceed five per cent of the total indebtedness of the corporation or other organization;

(3) That person, prior to the time the public contract is entered into, files with the political subdivision or governmental agency or instrumentality involved, an affidavit giving that person's exact status in connection with the corporation or other organization.

(C) This section does not apply to a public contract in which a public official, member of a public official's family, or one of a public official's business associates has an interest, when all of the following apply:

(1) The subject of the public contract is necessary supplies or services for the political subdivision or governmental agency or instrumentality involved;

(2) The supplies or services are unobtainable elsewhere for the same or lower cost, or are being furnished to the political subdivision or governmental agency or instrumentality as part of a continuing course of dealing established prior to the public official's becoming associated with the political subdivision or governmental agency or instrumentality involved;

(3) The treatment accorded the political subdivision or governmental agency or instrumentality is either preferential to or the same as that accorded other customers or clients in similar transactions;

(4) The entire transaction is conducted at arm's length, with full knowledge by the political subdivision or governmental agency or instrumentality involved, of the interest of the public official, member of the public official's family, or business associate, and the public official takes no part in the deliberations or decision of the political subdivision or governmental agency or instrumentality with respect to the public contract.

(D) Division (A)(4) of this section does not prohibit participation by a public employee in any housing program funded by public moneys if the public employee otherwise qualifies for the program and does not use the authority or influence of the public employee's office or employment to secure benefits from the program and if the moneys are to be used on the primary residence of the public employee. Such participation does not constitute an unlawful interest in a public contract in violation of this section.

(E) Whoever violates this section is guilty of having an unlawful interest in a public contract. Violation of division (A)(1) or (2) of this section is a felony of the fourth degree. Violation of division (A)(3), (4), or (5) of this section is a misdemeanor of the first degree.

(F) It is not a violation of this section for a prosecuting attorney to appoint assistants and employees in accordance with sections 309.06 and 2921.421 of the Revised Code, for a chief legal officer of a municipal corporation or an official designated as prosecutor in a municipal corporation to appoint assistants and employees in accordance with sections 733.621 and 2921.421 of the Revised Code, or for a township law director appointed under section 504.15 of the Revised Code to appoint assistants and employees in accordance with sections 504.151 and 2921.421 of the Revised Code.

(G) This section does not apply to a public contract in which a township trustee in a township with a population of five thousand or less in its unincorporated area, a member of the township trustee's family, or one of the township trustee's business associates has an interest, if all of the following apply:

(1) The subject of the public contract is necessary supplies or services for the township and the amount of the contract is less than five thousand dollars per year;

(2) The supplies or services are being furnished to the township as part of a continuing course of dealing established before the township trustee held that office with the township;

(3) The treatment accorded the township is either preferential to or the same as that accorded other customers or clients in similar transactions;

(4) The entire transaction is conducted with full knowledge by the township of the interest of the township trustee, member of the township trustee's family, or the township trustee's business associate.

(H) Any public contract in which a public official, a member of the public official's family, or any of the public official's business associates has an interest in violation of this section is void and unenforceable. Any contract securing the investment of public funds in which a public official, a member of the public official's family, or any of the public official's business associates has an interest, is an underwriter, or receives any brokerage, origination, or servicing fees and that was entered into in violation of this section is void and unenforceable.

(I) As used in this section:

(1) "Public contract" means any of the following:

(a) The purchase or acquisition, or a contract for the purchase or acquisition, of property or services by or for the use of the state, any of its political subdivisions, or any agency or instrumentality of either, including the employment of an individual by the state, any of its political subdivisions, or any agency or instrumentality of either;

(b) A contract for the design, construction, alteration, repair, or maintenance of any public property.

(2) "Chief legal officer" has the same meaning as in section 733.621 of the Revised Code.

Effective Date: 06-23-1994; 2007 HB119 09-29-2007



Section 2921.421 - Prosecuting attorney, elected chief legal officer, or township law director appointment of assistants or employees.

(A) As used in this section:

(1) "Chief legal officer" has the same meaning as in section 733.621 of the Revised Code.

(2) "Political subdivision" means a county, a municipal corporation, or a township that adopts a limited home rule government under Chapter 504. of the Revised Code.

(B) A prosecuting attorney may appoint assistants and employees, except a member of the family of the prosecuting attorney, in accordance with division (B) of section 309.06 of the Revised Code, a chief legal officer of a municipal corporation or an official designated as prosecutor in a municipal corporation may appoint assistants and employees, except a member of the family of the chief legal officer or official designated as prosecutor, in accordance with section 733.621 of the Revised Code, and a township law director appointed under section 504.15 of the Revised Code may appoint assistants and employees, except a member of the family of the township law director, in accordance with section 504.151 of the Revised Code, if all of the following apply:

(1) The services to be furnished by the appointee or employee are necessary services for the political subdivision or are authorized by the legislative authority, governing board, or other contracting authority of the political subdivision.

(2) The treatment accorded the political subdivision is either preferential to or the same as that accorded other clients or customers of the appointee or employee in similar transactions, or the legislative authority, governing board, or other contracting authority of the political subdivision, in its sole discretion, determines that the compensation and other terms of appointment or employment of the appointee or employee are fair and reasonable to the political subdivision.

(3) The appointment or employment is made after prior written disclosure to the legislative authority, governing board, or other contracting authority of the political subdivision of the business relationship between the prosecuting attorney, the chief legal officer or official designated as prosecutor in a municipal corporation, or the township law director and the appointee or employee thereof. In the case of a municipal corporation, the disclosure may be made or evidenced in an ordinance, resolution, or other document that does either or both of the following:

(a) Authorizes the furnishing of services as required under division (B)(1) of this section;

(b) Determines that the compensation and other terms of appointment or employment of the appointee or employee are fair and reasonable to the political subdivision as required under division (B)(2) of this section.

(4) The prosecuting attorney, the elected chief legal officer, or the township law director does not receive any distributive share or other portion, in whole or in part, of the earnings of the business associate, partner, or employee paid by the political subdivision to the business associate, partner, or employee for services rendered for the political subdivision.

(C) It is not a violation of this section or of section 102.03 or 2921.42 of the Revised Code for the legislative authority, the governing board, or other contracting authority of a political subdivision to engage the services of any firm that practices the profession of law upon the terms approved by the legislative authority, the governing board, or the contracting authority, or to designate any partner, officer, or employee of that firm as a nonelected public official or employee of the political subdivision, whether the public office or position of employment is created by statute, charter, ordinance, resolution, or other legislative or administrative action.

Effective Date: 09-20-1999



Section 2921.43 - Soliciting or accepting improper compensation.

(A) No public servant shall knowingly solicit or accept, and no person shall knowingly promise or give to a public servant, either of the following:

(1) Any compensation, other than as allowed by divisions (G), (H), and (I) of section 102.03 of the Revised Code or other provisions of law, to perform the public servant's official duties, to perform any other act or service in the public servant's public capacity, for the general performance of the duties of the public servant's public office or public employment, or as a supplement to the public servant's public compensation;

(2) Additional or greater fees or costs than are allowed by law to perform the public servant's official duties.

(B) No public servant for the public servant's own personal or business use, and no person for the person's own personal or business use or for the personal or business use of a public servant or party official, shall solicit or accept anything of value in consideration of either of the following:

(1) Appointing or securing, maintaining, or renewing the appointment of any person to any public office, employment, or agency;

(2) Preferring, or maintaining the status of, any public employee with respect to compensation, duties, placement, location, promotion, or other material aspects of employment.

(C) No person for the benefit of a political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity shall coerce any contribution in consideration of either of the following:

(1) Appointing or securing, maintaining, or renewing the appointment of any person to any public office, employment, or agency;

(2) Preferring, or maintaining the status of, any public employee with respect to compensation, duties, placement, location, promotion, or other material aspects of employment.

(D) Whoever violates this section is guilty of soliciting improper compensation, a misdemeanor of the first degree.

(E) A public servant who is convicted of a violation of this section is disqualified from holding any public office, employment, or position of trust in this state for a period of seven years from the date of conviction.

(F) Divisions (A), (B), and (C) of this section do not prohibit a person from making voluntary contributions to a political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity or prohibit a political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity from accepting voluntary contributions.

Effective Date: 07-13-1998; 03-31-2005; 04-26-2005



Section 2921.431 - [Repealed].

Effective Date: 08-23-1995



Section 2921.44 - Dereliction of duty.

(A) No law enforcement officer shall negligently do any of the following:

(1) Fail to serve a lawful warrant without delay;

(2) Fail to prevent or halt the commission of an offense or to apprehend an offender, when it is in the law enforcement officer's power to do so alone or with available assistance.

(B) No law enforcement, ministerial, or judicial officer shall negligently fail to perform a lawful duty in a criminal case or proceeding.

(C) No officer, having charge of a detention facility, shall negligently do any of the following:

(1) Allow the detention facility to become littered or unsanitary;

(2) Fail to provide persons confined in the detention facility with adequate food, clothing, bedding, shelter, and medical attention;

(3) Fail to control an unruly prisoner, or to prevent intimidation of or physical harm to a prisoner by another;

(4) Allow a prisoner to escape;

(5) Fail to observe any lawful and reasonable regulation for the management of the detention facility.

(D) No public official of the state shall recklessly create a deficiency, incur a liability, or expend a greater sum than is appropriated by the general assembly for the use in any one year of the department, agency, or institution of the state with which the public official is connected.

(E) No public servant shall recklessly fail to perform a duty expressly imposed by law with respect to the public servant's office, or recklessly do any act expressly forbidden by law with respect to the public servant's office.

(F) Whoever violates this section is guilty of dereliction of duty, a misdemeanor of the second degree.

(G) As used in this section, "public servant" includes an officer or employee of a contractor as defined in section 9.08 of the Revised Code.

Effective Date: 06-08-2000



Section 2921.45 - Interfering with civil rights.

(A) No public servant, under color of his office, employment, or authority, shall knowingly deprive, or conspire or attempt to deprive any person of a constitutional or statutory right.

(B) Whoever violates this section is guilty of interfering with civil rights, a misdemeanor of the first degree.

Effective Date: 01-01-1974



Section 2921.51 - Impersonation of peace officer or private police officer.

(A) As used in this section:

(1) "Peace officer" means a sheriff, deputy sheriff, marshal, deputy marshal, member of the organized police department of a municipal corporation, or township constable, who is employed by a political subdivision of this state ; a member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code ; a member of a police force employed by a regional transit authority under division (Y) of section 306.35 of the Revised Code ; a state university law enforcement officer appointed under section 3345.04 of the Revised Code ; a veterans' home police officer appointed under section 5907.02 of the Revised Code ; a special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code ; an officer, agent, or employee of the state or any of its agencies, instrumentalities, or political subdivisions, upon whom, by statute, a duty to conserve the peace or to enforce all or certain laws is imposed and the authority to arrest violators is conferred, within limits of that statutory duty and authority; or a state highway patrol trooper whose primary duties are to preserve the peace, to protect life and property, and to enforce the laws, ordinances, or rules of the state or any of its political subdivisions.

(2) "Private police officer" means any security guard, special police officer, private detective, or other person who is privately employed in a police capacity.

(3) "Federal law enforcement officer" means an employee of the United States who serves in a position the duties of which are primarily the investigation, apprehension, or detention of individuals suspected or convicted of offenses under the criminal laws of the United States.

(4) "Impersonate" means to act the part of, assume the identity of, wear the uniform or any part of the uniform of, or display the identification of a particular person or of a member of a class of persons with purpose to make another person believe that the actor is that particular person or is a member of that class of persons.

(5) "Investigator of the bureau of criminal identification and investigation" has the same meaning as in section 2903.11 of the Revised Code.

(B) No person shall impersonate a peace officer, private police officer, federal law enforcement officer, or investigator of the bureau of criminal identification and investigation.

(C) No person, by impersonating a peace officer, private police officer, federal law enforcement officer, or investigator of the bureau of criminal identification and investigation, shall arrest or detain any person, search any person, or search the property of any person.

(D) No person, with purpose to commit or facilitate the commission of an offense, shall impersonate a peace officer, private police officer, federal law enforcement officer, officer, agent, or employee of the state, or investigator of the bureau of criminal identification and investigation.

(E) No person shall commit a felony while impersonating a peace officer, private police officer, federal law enforcement officer, officer, agent, or employee of the state, or investigator of the bureau of criminal identification and investigation.

(F) It is an affirmative defense to a charge under division (B) of this section that the impersonation of the peace officer, private police officer, or investigator of the bureau of criminal identification and investigation was for a lawful purpose.

(G) Whoever violates division (B) of this section is guilty of a misdemeanor of the fourth degree. Whoever violates division (C) or (D) of this section is guilty of a misdemeanor of the first degree. If the purpose of a violation of division (D) of this section is to commit or facilitate the commission of a felony, a violation of division (D) is a felony of the fourth degree. Whoever violates division (E) of this section is guilty of a felony of the third degree.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 01-04-2007; 04-04-2007



Section 2921.52 - Using sham legal process.

(A) As used in this section:

(1) "Lawfully issued" means adopted, issued, or rendered in accordance with the United States constitution, the constitution of a state, and the applicable statutes, rules, regulations, and ordinances of the United States, a state, and the political subdivisions of a state.

(2) "State" means a state of the United States, including without limitation, the state legislature, the highest court of the state that has statewide jurisdiction, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, institutions, and other instrumentalities of the state. "State" does not include the political subdivisions of the state.

(3) "Political subdivisions" means municipal corporations, townships, counties, school districts, and all other bodies corporate and politic that are organized under state law and are responsible for governmental activities only in geographical areas smaller than that of a state.

(4) "Sham legal process" means an instrument that meets all of the following conditions:

(a) It is not lawfully issued.

(b) It purports to do any of the following:

(i) To be a summons, subpoena, judgment, or order of a court, a law enforcement officer, or a legislative, executive, or administrative body.

(ii) To assert jurisdiction over or determine the legal or equitable status, rights, duties, powers, or privileges of any person or property.

(iii) To require or authorize the search, seizure, indictment, arrest, trial, or sentencing of any person or property.

(c) It is designed to make another person believe that it is lawfully issued.

(B) No person shall, knowing the sham legal process to be sham legal process, do any of the following:

(1) Knowingly issue, display, deliver, distribute, or otherwise use sham legal process;

(2) Knowingly use sham legal process to arrest, detain, search, or seize any person or the property of another person;

(3) Knowingly commit or facilitate the commission of an offense, using sham legal process;

(4) Knowingly commit a felony by using sham legal process.

(C) It is an affirmative defense to a charge under division (B)(1) or (2) of this section that the use of sham legal process was for a lawful purpose.

(D) Whoever violates this section is guilty of using sham legal process. A violation of division (B)(1) of this section is a misdemeanor of the fourth degree. A violation of division (B)(2) or (3) of this section is a misdemeanor of the first degree, except that, if the purpose of a violation of division (B)(3) of this section is to commit or facilitate the commission of a felony, a violation of division (B)(3) of this section is a felony of the fourth degree. A violation of division (B)(4) of this section is a felony of the third degree.

(E) A person who violates this section is liable in a civil action to any person harmed by the violation for injury, death, or loss to person or property incurred as a result of the commission of the offense and for reasonable attorney's fees, court costs, and other expenses incurred as a result of prosecuting the civil action commenced under this division. A civil action under this division is not the exclusive remedy of a person who incurs injury, death, or loss to person or property as a result of a violation of this section.

Effective Date: 11-06-1996






Chapter 2923 - CONSPIRACY, ATTEMPT, AND COMPLICITY; WEAPONS CONTROL; CORRUPT ACTIVITY

Section 2923.01 - Conspiracy.

(A) No person, with purpose to commit or to promote or facilitate the commission of aggravated murder, murder, kidnapping, abduction, compelling prostitution, promoting prostitution, trafficking in persons, aggravated arson, arson, aggravated robbery, robbery, aggravated burglary, burglary, trespassing in a habitation when a person is present or likely to be present, engaging in a pattern of corrupt activity, corrupting another with drugs, a felony drug trafficking, manufacturing, processing, or possession offense, theft of drugs, or illegal processing of drug documents, the commission of a felony offense of unauthorized use of a vehicle, illegally transmitting multiple commercial electronic mail messages or unauthorized access of a computer in violation of section 2923.421 of the Revised Code, or the commission of a violation of any provision of Chapter 3734. of the Revised Code, other than section 3734.18 of the Revised Code, that relates to hazardous wastes, shall do either of the following:

(1) With another person or persons, plan or aid in planning the commission of any of the specified offenses;

(2) Agree with another person or persons that one or more of them will engage in conduct that facilitates the commission of any of the specified offenses.

(B) No person shall be convicted of conspiracy unless a substantial overt act in furtherance of the conspiracy is alleged and proved to have been done by the accused or a person with whom the accused conspired, subsequent to the accused's entrance into the conspiracy. For purposes of this section, an overt act is substantial when it is of a character that manifests a purpose on the part of the actor that the object of the conspiracy should be completed.

(C) When the offender knows or has reasonable cause to believe that a person with whom the offender conspires also has conspired or is conspiring with another to commit the same offense, the offender is guilty of conspiring with that other person, even though the other person's identity may be unknown to the offender.

(D) It is no defense to a charge under this section that, in retrospect, commission of the offense that was the object of the conspiracy was impossible under the circumstances.

(E) A conspiracy terminates when the offense or offenses that are its objects are committed or when it is abandoned by all conspirators. In the absence of abandonment, it is no defense to a charge under this section that no offense that was the object of the conspiracy was committed.

(F) A person who conspires to commit more than one offense is guilty of only one conspiracy, when the offenses are the object of the same agreement or continuous conspiratorial relationship.

(G) When a person is convicted of committing or attempting to commit a specific offense or of complicity in the commission of or attempt to commit the specific offense, the person shall not be convicted of conspiracy involving the same offense.

(H)

(1) No person shall be convicted of conspiracy upon the testimony of a person with whom the defendant conspired, unsupported by other evidence.

(2) If a person with whom the defendant allegedly has conspired testifies against the defendant in a case in which the defendant is charged with conspiracy and if the testimony is supported by other evidence, the court, when it charges the jury, shall state substantially the following:

"The testimony of an accomplice that is supported by other evidence does not become inadmissible because of the accomplice's complicity, moral turpitude, or self-interest, but the admitted or claimed complicity of a witness may affect the witness' credibility and make the witness' testimony subject to grave suspicion, and require that it be weighed with great caution.

It is for you, as jurors, in the light of all the facts presented to you from the witness stand, to evaluate such testimony and to determine its quality and worth or its lack of quality and worth."

(3) "Conspiracy," as used in division (H)(1) of this section, does not include any conspiracy that results in an attempt to commit an offense or in the commission of an offense.

(I) The following are affirmative defenses to a charge of conspiracy:

(1) After conspiring to commit an offense, the actor thwarted the success of the conspiracy under circumstances manifesting a complete and voluntary renunciation of the actor's criminal purpose.

(2) After conspiring to commit an offense, the actor abandoned the conspiracy prior to the commission of or attempt to commit any offense that was the object of the conspiracy, either by advising all other conspirators of the actor's abandonment, or by informing any law enforcement authority of the existence of the conspiracy and of the actor's participation in the conspiracy.

(J) Whoever violates this section is guilty of conspiracy, which is one of the following:

(1) A felony of the first degree, when one of the objects of the conspiracy is aggravated murder, murder, or an offense for which the maximum penalty is imprisonment for life;

(2) A felony of the next lesser degree than the most serious offense that is the object of the conspiracy, when the most serious offense that is the object of the conspiracy is a felony of the first, second, third, or fourth degree;

(3) A felony punishable by a fine of not more than twenty-five thousand dollars or imprisonment for not more than eighteen months, or both, when the offense that is the object of the conspiracy is a violation of any provision of Chapter 3734. of the Revised Code, other than section 3734.18 of the Revised Code, that relates to hazardous wastes;

(4) A misdemeanor of the first degree, when the most serious offense that is the object of the conspiracy is a felony of the fifth degree.

(K) This section does not define a separate conspiracy offense or penalty where conspiracy is defined as an offense by one or more sections of the Revised Code, other than this section. In such a case, however:

(1) With respect to the offense specified as the object of the conspiracy in the other section or sections, division (A) of this section defines the voluntary act or acts and culpable mental state necessary to constitute the conspiracy;

(2) Divisions (B) to (I) of this section are incorporated by reference in the conspiracy offense defined by the other section or sections of the Revised Code.

(L)

(1) In addition to the penalties that otherwise are imposed for conspiracy, a person who is found guilty of conspiracy to engage in a pattern of corrupt activity is subject to divisions (B)(2) and (3) of section 2923.32, division (A) of section 2981.04, and division (D) of section 2981.06 of the Revised Code.

(2) If a person is convicted of or pleads guilty to conspiracy and if the most serious offense that is the object of the conspiracy is a felony drug trafficking, manufacturing, processing, or possession offense, in addition to the penalties or sanctions that may be imposed for the conspiracy under division (J)(2) or (4) of this section and Chapter 2929. of the Revised Code, both of the following apply:

(a) The provisions of divisions (D), (F), and (G) of section 2925.03, division (D) of section 2925.04, division (D) of section 2925.05, division (D) of section 2925.06, and division (E) of section 2925.11 of the Revised Code that pertain to mandatory and additional fines, driver's or commercial driver's license or permit suspensions, and professionally licensed persons and that would apply under the appropriate provisions of those divisions to a person who is convicted of or pleads guilty to the felony drug trafficking, manufacturing, processing, or possession offense that is the most serious offense that is the basis of the conspiracy shall apply to the person who is convicted of or pleads guilty to the conspiracy as if the person had been convicted of or pleaded guilty to the felony drug trafficking, manufacturing, processing, or possession offense that is the most serious offense that is the basis of the conspiracy.

(b) The court that imposes sentence upon the person who is convicted of or pleads guilty to the conspiracy shall comply with the provisions identified as being applicable under division (L)(2) of this section, in addition to any other penalty or sanction that it imposes for the conspiracy under division (J)(2) or (4) of this section and Chapter 2929. of the Revised Code.

(M) As used in this section:

(1) "Felony drug trafficking, manufacturing, processing, or possession offense" means any of the following that is a felony:

(a) A violation of section 2925.03, 2925.04, 2925.05, or 2925.06 of the Revised Code;

(b) A violation of section 2925.11 of the Revised Code that is not a minor drug possession offense.

(2) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 01-01-2004; 05-06-2005; 07-01-2007



Section 2923.011, 2923.012 - [Repealed].

Effective Date: 01-01-1974



Section 2923.02 - Attempt to commit an offense.

(A) No person, purposely or knowingly, and when purpose or knowledge is sufficient culpability for the commission of an offense, shall engage in conduct that, if successful, would constitute or result in the offense.

(B) It is no defense to a charge under this section that, in retrospect, commission of the offense that was the object of the attempt was either factually or legally impossible under the attendant circumstances, if that offense could have been committed had the attendant circumstances been as the actor believed them to be.

(C) No person who is convicted of committing a specific offense, of complicity in the commission of an offense, or of conspiracy to commit an offense shall be convicted of an attempt to commit the same offense in violation of this section.

(D) It is an affirmative defense to a charge under this section that the actor abandoned the actor's effort to commit the offense or otherwise prevented its commission, under circumstances manifesting a complete and voluntary renunciation of the actor's criminal purpose.

(E)

(1) Whoever violates this section is guilty of an attempt to commit an offense. An attempt to commit aggravated murder, murder, or an offense for which the maximum penalty is imprisonment for life is a felony of the first degree. An attempt to commit a drug abuse offense for which the penalty is determined by the amount or number of unit doses of the controlled substance involved in the drug abuse offense is an offense of the same degree as the drug abuse offense attempted would be if that drug abuse offense had been committed and had involved an amount or number of unit doses of the controlled substance that is within the next lower range of controlled substance amounts than was involved in the attempt. An attempt to commit any other offense is an offense of the next lesser degree than the offense attempted. In the case of an attempt to commit an offense other than a violation of Chapter 3734. of the Revised Code that is not specifically classified, an attempt is a misdemeanor of the first degree if the offense attempted is a felony, and a misdemeanor of the fourth degree if the offense attempted is a misdemeanor. In the case of an attempt to commit a violation of any provision of Chapter 3734. of the Revised Code, other than section 3734.18 of the Revised Code, that relates to hazardous wastes, an attempt is a felony punishable by a fine of not more than twenty-five thousand dollars or imprisonment for not more than eighteen months, or both. An attempt to commit a minor misdemeanor, or to engage in conspiracy, is not an offense under this section.

(2) In addition to any other sanctions imposed pursuant to division (E)(1) of this section for an attempt to commit aggravated murder or murder in violation of division (A) of this section, if the offender used a motor vehicle as the means to attempt to commit the offense, the court shall impose upon the offender a class two suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege as specified in division (A)(2) of section 4510.02 of the Revised Code.

(3) If a person is convicted of or pleads guilty to attempted rape and also is convicted of or pleads guilty to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code, the offender shall be sentenced to a prison term or term of life imprisonment pursuant to section 2971.03 of the Revised Code.

(F) As used in this section:

(1) "Drug abuse offense" has the same meaning as in section 2925.01 of the Revised Code.

(2) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

Effective Date: 03-23-2000; 01-02-2007; 04-04-2007



Section 2923.021 - [Repealed].

Effective Date: 01-01-1974



Section 2923.03 - Complicity.

(A) No person, acting with the kind of culpability required for the commission of an offense, shall do any of the following:

(1) Solicit or procure another to commit the offense;

(2) Aid or abet another in committing the offense;

(3) Conspire with another to commit the offense in violation of section 2923.01 of the Revised Code;

(4) Cause an innocent or irresponsible person to commit the offense.

(B) It is no defense to a charge under this section that no person with whom the accused was in complicity has been convicted as a principal offender.

(C) No person shall be convicted of complicity under this section unless an offense is actually committed, but a person may be convicted of complicity in an attempt to commit an offense in violation of section 2923.02 of the Revised Code.

(D) If an alleged accomplice of the defendant testifies against the defendant in a case in which the defendant is charged with complicity in the commission of or an attempt to commit an offense, an attempt to commit an offense, or an offense, the court, when it charges the jury, shall state substantially the following:

"The testimony of an accomplice does not become inadmissible because of his complicity, moral turpitude, or self-interest, but the admitted or claimed complicity of a witness may affect his credibility and make his testimony subject to grave suspicion, and require that it be weighed with great caution.

It is for you, as jurors, in the light of all the facts presented to you from the witness stand, to evaluate such testimony and to determine its quality and worth or its lack of quality and worth."

(E) It is an affirmative defense to a charge under this section that, prior to the commission of or attempt to commit the offense, the actor terminated his complicity, under circumstances manifesting a complete and voluntary renunciation of his criminal purpose.

(F) Whoever violates this section is guilty of complicity in the commission of an offense, and shall be prosecuted and punished as if he were a principal offender. A charge of complicity may be stated in terms of this section, or in terms of the principal offense.

Effective Date: 09-17-1986



Section 2923.04 - [Repealed].

Effective Date: 01-01-1986



Section 2923.05 to 2923.10 - [Repealed].

Effective Date: 01-01-1974



Section 2923.11 - Weapons control definitions.

As used in sections 2923.11 to 2923.24 of the Revised Code:

(A) "Deadly weapon" means any instrument, device, or thing capable of inflicting death, and designed or specially adapted for use as a weapon, or possessed, carried, or used as a weapon.

(B)

(1) "Firearm" means any deadly weapon capable of expelling or propelling one or more projectiles by the action of an explosive or combustible propellant. "Firearm" includes an unloaded firearm, and any firearm that is inoperable but that can readily be rendered operable.

(2) When determining whether a firearm is capable of expelling or propelling one or more projectiles by the action of an explosive or combustible propellant, the trier of fact may rely upon circumstantial evidence, including, but not limited to, the representations and actions of the individual exercising control over the firearm.

(C) "Handgun" means any of the following:

(1) Any firearm that has a short stock and is designed to be held and fired by the use of a single hand;

(2) Any combination of parts from which a firearm of a type described in division (C)(1) of this section can be assembled.

(D) "Semi-automatic firearm" means any firearm designed or specially adapted to fire a single cartridge and automatically chamber a succeeding cartridge ready to fire, with a single function of the trigger.

(E) "Automatic firearm" means any firearm designed or specially adapted to fire a succession of cartridges with a single function of the trigger. "Automatic firearm" also means any semi-automatic firearm designed or specially adapted to fire more than thirty-one cartridges without reloading, other than a firearm chambering only .22 caliber short, long, or long-rifle cartridges.

(F) "Sawed-off firearm" means a shotgun with a barrel less than eighteen inches long, or a rifle with a barrel less than sixteen inches long, or a shotgun or rifle less than twenty-six inches long overall.

(G) "Zip-gun" means any of the following:

(1) Any firearm of crude and extemporized manufacture;

(2) Any device, including without limitation a starter's pistol, that is not designed as a firearm, but that is specially adapted for use as a firearm;

(3) Any industrial tool, signalling device, or safety device, that is not designed as a firearm, but that as designed is capable of use as such, when possessed, carried, or used as a firearm.

(H) "Explosive device" means any device designed or specially adapted to cause physical harm to persons or property by means of an explosion, and consisting of an explosive substance or agency and a means to detonate it. "Explosive device" includes without limitation any bomb, any explosive demolition device, any blasting cap or detonator containing an explosive charge, and any pressure vessel that has been knowingly tampered with or arranged so as to explode.

(I) "Incendiary device" means any firebomb, and any device designed or specially adapted to cause physical harm to persons or property by means of fire, and consisting of an incendiary substance or agency and a means to ignite it.

(J) "Ballistic knife" means a knife with a detachable blade that is propelled by a spring-operated mechanism.

(K) "Dangerous ordnance" means any of the following, except as provided in division (L) of this section:

(1) Any automatic or sawed-off firearm, zip-gun, or ballistic knife;

(2) Any explosive device or incendiary device;

(3) Nitroglycerin, nitrocellulose, nitrostarch, PETN, cyclonite, TNT, picric acid, and other high explosives; amatol, tritonal, tetrytol, pentolite, pecretol, cyclotol, and other high explosive compositions; plastic explosives; dynamite, blasting gelatin, gelatin dynamite, sensitized ammonium nitrate, liquid-oxygen blasting explosives, blasting powder, and other blasting agents; and any other explosive substance having sufficient brisance or power to be particularly suitable for use as a military explosive, or for use in mining, quarrying, excavating, or demolitions;

(4) Any firearm, rocket launcher, mortar, artillery piece, grenade, mine, bomb, torpedo, or similar weapon, designed and manufactured for military purposes, and the ammunition for that weapon;

(5) Any firearm muffler or silencer;

(6) Any combination of parts that is intended by the owner for use in converting any firearm or other device into a dangerous ordnance.

(L) "Dangerous ordnance" does not include any of the following:

(1) Any firearm, including a military weapon and the ammunition for that weapon, and regardless of its actual age, that employs a percussion cap or other obsolete ignition system, or that is designed and safe for use only with black powder;

(2) Any pistol, rifle, or shotgun, designed or suitable for sporting purposes, including a military weapon as issued or as modified, and the ammunition for that weapon, unless the firearm is an automatic or sawed-off firearm;

(3) Any cannon or other artillery piece that, regardless of its actual age, is of a type in accepted use prior to 1887, has no mechanical, hydraulic, pneumatic, or other system for absorbing recoil and returning the tube into battery without displacing the carriage, and is designed and safe for use only with black powder;

(4) Black powder, priming quills, and percussion caps possessed and lawfully used to fire a cannon of a type defined in division (L)(3) of this section during displays, celebrations, organized matches or shoots, and target practice, and smokeless and black powder, primers, and percussion caps possessed and lawfully used as a propellant or ignition device in small-arms or small-arms ammunition;

(5) Dangerous ordnance that is inoperable or inert and cannot readily be rendered operable or activated, and that is kept as a trophy, souvenir, curio, or museum piece.

(6) Any device that is expressly excepted from the definition of a destructive device pursuant to the "Gun Control Act of 1968," 82 Stat. 1213, 18 U.S.C. 921(a)(4), as amended, and regulations issued under that act.

(M) "Explosive" means any chemical compound, mixture, or device, the primary or common purpose of which is to function by explosion. "Explosive" includes all materials that have been classified as division 1.1, division 1.2, division 1.3, or division 1.4 explosives by the United States department of transportation in its regulations and includes, but is not limited to, dynamite, black powder, pellet powders, initiating explosives, blasting caps, electric blasting caps, safety fuses, fuse igniters, squibs, cordeau detonant fuses, instantaneous fuses, and igniter cords and igniters. "Explosive" does not include "fireworks," as defined in section 3743.01 of the Revised Code, or any substance or material otherwise meeting the definition of explosive set forth in this section that is manufactured, sold, possessed, transported, stored, or used in any activity described in section 3743.80 of the Revised Code, provided the activity is conducted in accordance with all applicable laws, rules, and regulations, including, but not limited to, the provisions of section 3743.80 of the Revised Code and the rules of the fire marshal adopted pursuant to section 3737.82 of the Revised Code.

(N)

(1) "Concealed handgun license" or "license to carry a concealed handgun" means, subject to division (N)(2) of this section, a license or temporary emergency license to carry a concealed handgun issued under section 2923.125 or 2923.1213 of the Revised Code or a license to carry a concealed handgun issued by another state with which the attorney general has entered into a reciprocity agreement under section 109.69 of the Revised Code.

(2) A reference in any provision of the Revised Code to a concealed handgun license issued under section 2923.125 of the Revised Code or a license to carry a concealed handgun issued under section 2923.125 of the Revised Code means only a license of the type that is specified in that section. A reference in any provision of the Revised Code to a concealed handgun license issued under section 2923.1213 of the Revised Code, a license to carry a concealed handgun issued under section 2923.1213 of the Revised Code, or a license to carry a concealed handgun on a temporary emergency basis means only a license of the type that is specified in section 2923.1213 of the Revised Code. A reference in any provision of the Revised Code to a concealed handgun license issued by another state or a license to carry a concealed handgun issued by another state means only a license issued by another state with which the attorney general has entered into a reciprocity agreement under section 109.69 of the Revised Code.

(O) "Valid concealed handgun license" or "valid license to carry a concealed handgun" means a concealed handgun license that is currently valid, that is not under a suspension under division (A)(1) of section 2923.128 of the Revised Code, under section 2923.1213 of the Revised Code, or under a suspension provision of the state other than this state in which the license was issued, and that has not been revoked under division (B)(1) of section 2923.128 of the Revised Code, under section 2923.1213 of the Revised Code, or under a revocation provision of the state other than this state in which the license was issued.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 2008 HB562 09-22-2008



Section 2923.12 - Carrying concealed weapons.

(A) No person shall knowingly carry or have, concealed on the person's person or concealed ready at hand, any of the following:

(1) A deadly weapon other than a handgun;

(2) A handgun other than a dangerous ordnance;

(3) A dangerous ordnance.

(B) No person who has been issued a concealed handgun license shall do any of the following:

(1) If the person is stopped for a law enforcement purpose and is carrying a concealed handgun, fail to promptly inform any law enforcement officer who approaches the person after the person has been stopped that the person has been issued a concealed handgun license and that the person then is carrying a concealed handgun;

(2) If the person is stopped for a law enforcement purpose and is carrying a concealed handgun, knowingly fail to keep the person's hands in plain sight at any time after any law enforcement officer begins approaching the person while stopped and before the law enforcement officer leaves, unless the failure is pursuant to and in accordance with directions given by a law enforcement officer;

(3) If the person is stopped for a law enforcement purpose, if the person is carrying a concealed handgun, and if the person is approached by any law enforcement officer while stopped, knowingly remove or attempt to remove the loaded handgun from the holster, pocket, or other place in which the person is carrying it, knowingly grasp or hold the loaded handgun, or knowingly have contact with the loaded handgun by touching it with the person's hands or fingers at any time after the law enforcement officer begins approaching and before the law enforcement officer leaves, unless the person removes, attempts to remove, grasps, holds, or has contact with the loaded handgun pursuant to and in accordance with directions given by the law enforcement officer;

(4) If the person is stopped for a law enforcement purpose and is carrying a concealed handgun, knowingly disregard or fail to comply with any lawful order of any law enforcement officer given while the person is stopped, including, but not limited to, a specific order to the person to keep the person's hands in plain sight.

(C)

(1) This section does not apply to any of the following:

(a) An officer, agent, or employee of this or any other state or the United States, or to a law enforcement officer, who is authorized to carry concealed weapons or dangerous ordnance or is authorized to carry handguns and is acting within the scope of the officer's, agent's, or employee's duties;

(b) Any person who is employed in this state, who is authorized to carry concealed weapons or dangerous ordnance or is authorized to carry handguns, and who is subject to and in compliance with the requirements of section 109.801 of the Revised Code, unless the appointing authority of the person has expressly specified that the exemption provided in division (C)(1)(b) of this section does not apply to the person;

(c) A person's transportation or storage of a firearm, other than a firearm described in divisions (G) to (M) of section 2923.11 of the Revised Code, in a motor vehicle for any lawful purpose if the firearm is not on the actor's person;

(d) A person's storage or possession of a firearm, other than a firearm described in divisions (G) to (M) of section 2923.11 of the Revised Code, in the actor's own home for any lawful purpose.

(2) Division (A)(2) of this section does not apply to any person who, at the time of the alleged carrying or possession of a handgun, is carrying a valid concealed handgun license, unless the person knowingly is in a place described in division (B) of section 2923.126 of the Revised Code.

(D) It is an affirmative defense to a charge under division (A)(1) of this section of carrying or having control of a weapon other than a handgun and other than a dangerous ordnance that the actor was not otherwise prohibited by law from having the weapon and that any of the following applies:

(1) The weapon was carried or kept ready at hand by the actor for defensive purposes while the actor was engaged in or was going to or from the actor's lawful business or occupation, which business or occupation was of a character or was necessarily carried on in a manner or at a time or place as to render the actor particularly susceptible to criminal attack, such as would justify a prudent person in going armed.

(2) The weapon was carried or kept ready at hand by the actor for defensive purposes while the actor was engaged in a lawful activity and had reasonable cause to fear a criminal attack upon the actor, a member of the actor's family, or the actor's home, such as would justify a prudent person in going armed.

(3) The weapon was carried or kept ready at hand by the actor for any lawful purpose and while in the actor's own home.

(E) No person who is charged with a violation of this section shall be required to obtain a concealed handgun license as a condition for the dismissal of the charge.

(F)

(1) Whoever violates this section is guilty of carrying concealed weapons. Except as otherwise provided in this division or division (F)(2) of this section, carrying concealed weapons in violation of division (A) of this section is a misdemeanor of the first degree. Except as otherwise provided in this division or division (F)(2) of this section, if the offender previously has been convicted of a violation of this section or of any offense of violence, if the weapon involved is a firearm that is either loaded or for which the offender has ammunition ready at hand, or if the weapon involved is dangerous ordnance, carrying concealed weapons in violation of division (A) of this section is a felony of the fourth degree. Except as otherwise provided in division (F)(2) of this section, if the offense is committed aboard an aircraft, or with purpose to carry a concealed weapon aboard an aircraft, regardless of the weapon involved, carrying concealed weapons in violation of division (A) of this section is a felony of the third degree.

(2) If a person being arrested for a violation of division (A)(2) of this section promptly produces a valid concealed handgun license, and if at the time of the violation the person was not knowingly in a place described in division (B) of section 2923.126 of the Revised Code, the officer shall not arrest the person for a violation of that division. If the person is not able to promptly produce any concealed handgun license and if the person is not in a place described in that section, the officer may arrest the person for a violation of that division, and the offender shall be punished as follows:

(a) The offender shall be guilty of a minor misdemeanor if both of the following apply:

(i) Within ten days after the arrest, the offender presents a concealed handgun license, which license was valid at the time of the arrest to the law enforcement agency that employs the arresting officer.

(ii) At the time of the arrest, the offender was not knowingly in a place described in division (B) of section 2923.126 of the Revised Code.

(b) The offender shall be guilty of a misdemeanor and shall be fined five hundred dollars if all of the following apply:

(i) The offender previously had been issued a concealed handgun license , and that license expired within the two years immediately preceding the arrest.

(ii) Within forty-five days after the arrest, the offender presents a concealed handgun license to the law enforcement agency that employed the arresting officer, and the offender waives in writing the offender's right to a speedy trial on the charge of the violation that is provided in section 2945.71 of the Revised Code.

(iii) At the time of the commission of the offense, the offender was not knowingly in a place described in division (B) of section 2923.126 of the Revised Code.

(c) If neither division (F)(2)(a) nor (b) of this section applies, the offender shall be punished under division (F)(1) of this section.

(3) Except as otherwise provided in this division, carrying concealed weapons in violation of division (B)(1) of this section is a misdemeanor of the first degree, and, in addition to any other penalty or sanction imposed for a violation of division (B)(1) of this section, the offender's concealed handgun license shall be suspended pursuant to division (A)(2) of section 2923.128 of the Revised Code. If, at the time of the stop of the offender for a law enforcement purpose that was the basis of the violation, any law enforcement officer involved with the stop had actual knowledge that the offender has been issued a concealed handgun license, carrying concealed weapons in violation of division (B)(1) of this section is a minor misdemeanor, and the offender's concealed handgun license shall not be suspended pursuant to division (A)(2) of section 2923.128 of the Revised Code.

(4) Carrying concealed weapons in violation of division (B)(2) or (4) of this section is a misdemeanor of the first degree or, if the offender previously has been convicted of or pleaded guilty to a violation of division (B)(2) or (4) of this section, a felony of the fifth degree. In addition to any other penalty or sanction imposed for a misdemeanor violation of division (B)(2) or (4) of this section, the offender's concealed handgun license shall be suspended pursuant to division (A)(2) of section 2923.128 of the Revised Code.

(5) Carrying concealed weapons in violation of division (B)(3) of this section is a felony of the fifth degree.

(G) If a law enforcement officer stops a person to question the person regarding a possible violation of this section, for a traffic stop, or for any other law enforcement purpose, if the person surrenders a firearm to the officer, either voluntarily or pursuant to a request or demand of the officer, and if the officer does not charge the person with a violation of this section or arrest the person for any offense, the person is not otherwise prohibited by law from possessing the firearm, and the firearm is not contraband, the officer shall return the firearm to the person at the termination of the stop. If a court orders a law enforcement officer to return a firearm to a person pursuant to the requirement set forth in this division, division (B) of section 2923.163 of the Revised Code applies.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008



Section 2923.121 - Possession of firearm in beer liquor permit premises - prohibition, exceptions.

(A) No person shall possess a firearm in any room in which any person is consuming beer or intoxicating liquor in a premises for which a D permit has been issued under Chapter 4303. of the Revised Code or in an open air arena for which a permit of that nature has been issued.

(B)

(1) This section does not apply to any of the following:

(a) An officer, agent, or employee of this or any other state or the United States, or to a law enforcement officer, who is authorized to carry firearms and is acting within the scope of the officer's, agent's, or employee's duties;

(b) Any person who is employed in this state, who is authorized to carry firearms, and who is subject to and in compliance with the requirements of section 109.801 of the Revised Code, unless the appointing authority of the person has expressly specified that the exemption provided in division (B)(1)(b) of this section does not apply to the person;

(c) Any room used for the accommodation of guests of a hotel, as defined in section 4301.01 of the Revised Code;

(d) The principal holder of a D permit issued for a premises or an open air arena under Chapter 4303. of the Revised Code while in the premises or open air arena for which the permit was issued if the principal holder of the D permit also possesses a valid concealed handgun license and as long as the principal holder is not consuming beer or intoxicating liquor or under the influence of alcohol or a drug of abuse, or any agent or employee of that holder who also is a peace officer, as defined in section 2151.3515 of the Revised Code, who is off duty, and who otherwise is authorized to carry firearms while in the course of the officer's official duties and while in the premises or open air arena for which the permit was issued and as long as the agent or employee of that holder is not consuming beer or intoxicating liquor or under the influence of alcohol or a drug of abuse.

(e) Any person who is carrying a valid concealed handgun license, as long as the person is not consuming beer or intoxicating liquor or under the influence of alcohol or a drug of abuse.

(2) This section does not prohibit any person who is a member of a veteran's organization, as defined in section 2915.01 of the Revised Code, from possessing a rifle in any room in any premises owned, leased, or otherwise under the control of the veteran's organization, if the rifle is not loaded with live ammunition and if the person otherwise is not prohibited by law from having the rifle.

(3) This section does not apply to any person possessing or displaying firearms in any room used to exhibit unloaded firearms for sale or trade in a soldiers' memorial established pursuant to Chapter 345. of the Revised Code, in a convention center, or in any other public meeting place, if the person is an exhibitor, trader, purchaser, or seller of firearms and is not otherwise prohibited by law from possessing, trading, purchasing, or selling the firearms.

(C) It is an affirmative defense to a charge under this section of illegal possession of a firearm in a liquor permit premises that involves the possession of a firearm other than a handgun, that the actor was not otherwise prohibited by law from having the firearm, and that any of the following apply:

(1) The firearm was carried or kept ready at hand by the actor for defensive purposes, while the actor was engaged in or was going to or from the actor's lawful business or occupation, which business or occupation was of such character or was necessarily carried on in such manner or at such a time or place as to render the actor particularly susceptible to criminal attack, such as would justify a prudent person in going armed.

(2) The firearm was carried or kept ready at hand by the actor for defensive purposes, while the actor was engaged in a lawful activity, and had reasonable cause to fear a criminal attack upon the actor or a member of the actor's family, or upon the actor's home, such as would justify a prudent person in going armed.

(D) No person who is charged with a violation of this section shall be required to obtain a concealed handgun license as a condition for the dismissal of the charge.

(E) Whoever violates this section is guilty of illegal possession of a firearm in a liquor permit premises. Except as otherwise provided in this division, illegal possession of a firearm in a liquor permit premises is a felony of the fifth degree. If the offender commits the violation of this section by knowingly carrying or having the firearm concealed on the offender's person or concealed ready at hand, illegal possession of a firearm in a liquor permit premises is a felony of the third degree.

(F) As used in this section, "beer" and "intoxicating liquor" have the same meanings as in section 4301.01 of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008



Section 2923.122 - Illegal conveyance or possession of deadly weapon or dangerous ordnance or of object indistinguishable from firearm in school safety zone.

(A) No person shall knowingly convey, or attempt to convey, a deadly weapon or dangerous ordnance into a school safety zone.

(B) No person shall knowingly possess a deadly weapon or dangerous ordnance in a school safety zone.

(C) No person shall knowingly possess an object in a school safety zone if both of the following apply:

(1) The object is indistinguishable from a firearm, whether or not the object is capable of being fired.

(2) The person indicates that the person possesses the object and that it is a firearm, or the person knowingly displays or brandishes the object and indicates that it is a firearm.

(D)

(1) This section does not apply to any of the following:

(a) An officer, agent, or employee of this or any other state or the United States, or a law enforcement officer, who is authorized to carry deadly weapons or dangerous ordnance and is acting within the scope of the officer's, agent's, or employee's duties, a security officer employed by a board of education or governing body of a school during the time that the security officer is on duty pursuant to that contract of employment, or any other person who has written authorization from the board of education or governing body of a school to convey deadly weapons or dangerous ordnance into a school safety zone or to possess a deadly weapon or dangerous ordnance in a school safety zone and who conveys or possesses the deadly weapon or dangerous ordnance in accordance with that authorization;

(b) Any person who is employed in this state, who is authorized to carry deadly weapons or dangerous ordnance, and who is subject to and in compliance with the requirements of section 109.801 of the Revised Code, unless the appointing authority of the person has expressly specified that the exemption provided in division (D)(1)(b) of this section does not apply to the person.

(2) Division (C) of this section does not apply to premises upon which home schooling is conducted. Division (C) of this section also does not apply to a school administrator, teacher, or employee who possesses an object that is indistinguishable from a firearm for legitimate school purposes during the course of employment, a student who uses an object that is indistinguishable from a firearm under the direction of a school administrator, teacher, or employee, or any other person who with the express prior approval of a school administrator possesses an object that is indistinguishable from a firearm for a legitimate purpose, including the use of the object in a ceremonial activity, a play, reenactment, or other dramatic presentation, or a ROTC activity or another similar use of the object.

(3) This section does not apply to a person who conveys or attempts to convey a handgun into, or possesses a handgun in, a school safety zone if, at the time of that conveyance, attempted conveyance, or possession of the handgun, all of the following apply:

(a) The person does not enter into a school building or onto school premises and is not at a school activity.

(b) The person is carrying a valid concealed handgun license.

(c) The person is in the school safety zone in accordance with 18 U.S.C. 922(q)(2)(B).

(d) The person is not knowingly in a place described in division (B)(1) or (B)(3) to (10) of section 2923.126 of the Revised Code.

(4) This section does not apply to a person who conveys or attempts to convey a handgun into, or possesses a handgun in, a school safety zone if at the time of that conveyance, attempted conveyance, or possession of the handgun all of the following apply:

(a) The person is carrying a valid concealed handgun license.

(b) The person is the driver or passenger in a motor vehicle and is in the school safety zone while immediately in the process of picking up or dropping off a child.

(c) The person is not in violation of section 2923.16 of the Revised Code.

(E)

(1) Whoever violates division (A) or (B) of this section is guilty of illegal conveyance or possession of a deadly weapon or dangerous ordnance in a school safety zone. Except as otherwise provided in this division, illegal conveyance or possession of a deadly weapon or dangerous ordnance in a school safety zone is a felony of the fifth degree. If the offender previously has been convicted of a violation of this section, illegal conveyance or possession of a deadly weapon or dangerous ordnance in a school safety zone is a felony of the fourth degree.

(2) Whoever violates division (C) of this section is guilty of illegal possession of an object indistinguishable from a firearm in a school safety zone. Except as otherwise provided in this division, illegal possession of an object indistinguishable from a firearm in a school safety zone is a misdemeanor of the first degree. If the offender previously has been convicted of a violation of this section, illegal possession of an object indistinguishable from a firearm in a school safety zone is a felony of the fifth degree.

(F)

(1) In addition to any other penalty imposed upon a person who is convicted of or pleads guilty to a violation of this section and subject to division (F)(2) of this section, if the offender has not attained nineteen years of age, regardless of whether the offender is attending or is enrolled in a school operated by a board of education or for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code, the court shall impose upon the offender a class four suspension of the offender's probationary driver's license, restricted license, driver's license, commercial driver's license, temporary instruction permit, or probationary commercial driver's license that then is in effect from the range specified in division (A)(4) of section 4510.02 of the Revised Code and shall deny the offender the issuance of any permit or license of that type during the period of the suspension.

If the offender is not a resident of this state, the court shall impose a class four suspension of the nonresident operating privilege of the offender from the range specified in division (A)(4) of section 4510.02 of the Revised Code.

(2) If the offender shows good cause why the court should not suspend one of the types of licenses, permits, or privileges specified in division (F)(1) of this section or deny the issuance of one of the temporary instruction permits specified in that division, the court in its discretion may choose not to impose the suspension, revocation, or denial required in that division.

(G) As used in this section, "object that is indistinguishable from a firearm" means an object made, constructed, or altered so that, to a reasonable person without specialized training in firearms, the object appears to be a firearm.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008



Section 2923.123 - Illegal conveyance of deadly weapon or dangerous ordnance into courthouse - illegal possession or control in courthouse.

(A) No person shall knowingly convey or attempt to convey a deadly weapon or dangerous ordnance into a courthouse or into another building or structure in which a courtroom is located.

(B) No person shall knowingly possess or have under the person's control a deadly weapon or dangerous ordnance in a courthouse or in another building or structure in which a courtroom is located.

(C) This section does not apply to any of the following:

(1) Except as provided in division (E) of this section, a judge of a court of record of this state or a magistrate;

(2) A peace officer, officer of a law enforcement agency, or person who is in either of the following categories:

(a) Except as provided in division (E) of this section, a peace officer, or an officer of a law enforcement agency of another state, a political subdivision of another state, or the United States, who is authorized to carry a deadly weapon or dangerous ordnance, who possesses or has under that individual's control a deadly weapon or dangerous ordnance as a requirement of that individual's duties, and who is acting within the scope of that individual's duties at the time of that possession or control;

(b) Except as provided in division (E) of this section, a person who is employed in this state, who is authorized to carry a deadly weapon or dangerous ordnance, who possesses or has under that individual's control a deadly weapon or dangerous ordnance as a requirement of that person's duties, and who is subject to and in compliance with the requirements of section 109.801 of the Revised Code, unless the appointing authority of the person has expressly specified that the exemption provided in division (C)(2)(b) of this section does not apply to the person.

(3) A person who conveys, attempts to convey, possesses, or has under the person's control a deadly weapon or dangerous ordnance that is to be used as evidence in a pending criminal or civil action or proceeding;

(4) Except as provided in division (E) of this section, a bailiff or deputy bailiff of a court of record of this state who is authorized to carry a firearm pursuant to section 109.77 of the Revised Code, who possesses or has under that individual's control a firearm as a requirement of that individual's duties, and who is acting within the scope of that individual's duties at the time of that possession or control;

(5) Except as provided in division (E) of this section, a prosecutor, or a secret service officer appointed by a county prosecuting attorney, who is authorized to carry a deadly weapon or dangerous ordnance in the performance of the individual's duties, who possesses or has under that individual's control a deadly weapon or dangerous ordnance as a requirement of that individual's duties, and who is acting within the scope of that individual's duties at the time of that possession or control;

(6) Except as provided in division (E) of this section, a person who conveys or attempts to convey a handgun into a courthouse or into another building or structure in which a courtroom is located, who, at the time of the conveyance or attempt, is carrying a valid concealed handgun license, and who transfers possession of the handgun to the officer or officer's designee who has charge of the courthouse or building. The officer shall secure the handgun until the licensee is prepared to leave the premises. The exemption described in this division applies only if the officer who has charge of the courthouse or building provides services of the nature described in this division. An officer who has charge of the courthouse or building is not required to offer services of the nature described in this division.

(D)

(1) Whoever violates division (A) of this section is guilty of illegal conveyance of a deadly weapon or dangerous ordnance into a courthouse. Except as otherwise provided in this division, illegal conveyance of a deadly weapon or dangerous ordnance into a courthouse is a felony of the fifth degree. If the offender previously has been convicted of a violation of division (A) or (B) of this section, illegal conveyance of a deadly weapon or dangerous ordnance into a courthouse is a felony of the fourth degree.

(2) Whoever violates division (B) of this section is guilty of illegal possession or control of a deadly weapon or dangerous ordnance in a courthouse. Except as otherwise provided in this division, illegal possession or control of a deadly weapon or dangerous ordnance in a courthouse is a felony of the fifth degree. If the offender previously has been convicted of a violation of division (A) or (B) of this section, illegal possession or control of a deadly weapon or dangerous ordnance in a courthouse is a felony of the fourth degree.

(E) The exemptions described in divisions (C)(1), (2)(a), (2)(b), (4), (5), and (6) of this section do not apply to any judge, magistrate, peace officer, officer of a law enforcement agency, bailiff, deputy bailiff, prosecutor, secret service officer, or other person described in any of those divisions if a rule of superintendence or another type of rule adopted by the supreme court pursuant to Article IV, Ohio Constitution, or an applicable local rule of court prohibits all persons from conveying or attempting to convey a deadly weapon or dangerous ordnance into a courthouse or into another building or structure in which a courtroom is located or from possessing or having under one's control a deadly weapon or dangerous ordnance in a courthouse or in another building or structure in which a courtroom is located.

(F) As used in this section:

(1) "Magistrate" means an individual who is appointed by a court of record of this state and who has the powers and may perform the functions specified in Civil Rule 53, Criminal Rule 19, or Juvenile Rule 40.

(2) "Peace officer" and "prosecutor" have the same meanings as in section 2935.01 of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 03-14-2007



Section 2923.124 - [Effective Until 1/1/2014] Concealed handgun definitions.

As used in sections 2923.124 to 2923.1213 of the Revised Code:

(A) "Application form" means the application form prescribed pursuant to division (A)(1) of section 109.731 of the Revised Code and includes a copy of that form.

(B) "Competency certification" and "competency certificate" mean a document of the type described in division (B)(3) of section 2923.125 of the Revised Code.

(C) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(D) "Licensee" means a person to whom a concealed handgun license has been issued under section 2923.125 of the Revised Code and, except when the context clearly indicates otherwise, includes a person to whom a concealed handgun license on a temporary emergency basis has been issued under section 2923.1213 of the Revised Code and a person to whom a concealed handgun license has been issued by another state.

(E) "License fee" or "license renewal fee" means the fee for a concealed handgun license or the fee to renew that license that is prescribed pursuant to division (C) of section 109.731 of the Revised Code and that is to be paid by an applicant for a license of that type.

(F) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(G) "State correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(H)

"Civil protection order" means a protection order issued, or consent agreement approved, under section 2903.214 or 3113.31 of the Revised Code.

(I) "Temporary protection order" means a protection order issued under section 2903.213 or 2919.26 of the Revised Code.

(J) "Protection order issued by a court of another state" has the same meaning as in section 2919.27 of the Revised Code.

(K) "Child day-care center," "type A family day-care home" and "type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(L) "Type C family day-care home" means a family day-care home authorized to provide child care by Sub. H.B. 62 of the 121st general assembly, as amended by Am. Sub. S.B. 160 of the 121st general assembly and Sub. H.B. 407 of the 123rd general assembly.

(M) "Foreign air transportation," "interstate air transportation," and "intrastate air transportation" have the same meanings as in 49 U.S.C. 40102, as now or hereafter amended.

(N) "Commercial motor vehicle" has the same meaning as in division (A) of section 4506.25 of the Revised Code.

(O) "Motor carrier enforcement unit" has the same meaning as in section 2923.16 of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 05-18-2005; 03-14-2007

This section is set out twice. See also §2923.1243, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2923.124 - [Effective 1/1/2014] Concealed handgun definitions.

As used in sections 2923.124 to 2923.1213 of the Revised Code:

(A) "Application form" means the application form prescribed pursuant to division (A)(1) of section 109.731 of the Revised Code and includes a copy of that form.

(B) "Competency certification" and "competency certificate" mean a document of the type described in division (B)(3) of section 2923.125 of the Revised Code.

(C) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(D) "Licensee" means a person to whom a concealed handgun license has been issued under section 2923.125 of the Revised Code and, except when the context clearly indicates otherwise, includes a person to whom a concealed handgun license on a temporary emergency basis has been issued under section 2923.1213 of the Revised Code and a person to whom a concealed handgun license has been issued by another state.

(E) "License fee" or "license renewal fee" means the fee for a concealed handgun license or the fee to renew that license that is prescribed pursuant to division (C) of section 109.731 of the Revised Code and that is to be paid by an applicant for a license of that type.

(F) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(G) "State correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(H) "Civil protection order" means a protection order issued, or consent agreement approved, under section 2903.214 or 3113.31 of the Revised Code.

(I) "Temporary protection order" means a protection order issued under section 2903.213 or 2919.26 of the Revised Code.

(J) "Protection order issued by a court of another state" has the same meaning as in section 2919.27 of the Revised Code.

(K) "Child day-care center," "type A family day-care home" and "type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(L) "Foreign air transportation," "interstate air transportation," and "intrastate air transportation" have the same meanings as in 49 U.S.C. 40102, as now or hereafter amended.

[(M)] "Commercial motor vehicle" has the same meaning as in division (A) of section 4506.25 of the Revised Code.

[(N)] "Motor carrier enforcement unit" has the same meaning as in section 2923.16 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 05-18-2005; 03-14-2007

This section is set out twice. See also §2923.1241, effective until 1/1/2014.



Section 2923.125 - Application and licensing process.

(A) This section applies with respect to the application for and issuance by this state of concealed handgun licenses other than concealed handgun licenses on a temporary emergency basis that are issued under section 2923.1213 of the Revised Code. Upon the request of a person who wishes to obtain a concealed handgun license with respect to which this section applies or to renew a concealed handgun license with respect to which this section applies, a sheriff, as provided in division (I) of this section, shall provide to the person free of charge an application form and the web site address at which the pamphlet described in division (B) of section 109.731 of the Revised Code may be found. A sheriff shall accept a completed application form and the fee, items, materials, and information specified in divisions (B)(1) to (5) of this section at the times and in the manners described in division (I) of this section.

(B) An applicant for a concealed handgun license with respect to which this section applies shall submit a completed application form and all of the following to the sheriff of the county in which the applicant resides or to the sheriff of any county adjacent to the county in which the applicant resides:

(1)

(a) A nonrefundable license fee as described in either of the following:

(i) For an applicant who has been a resident of this state for five or more years, a fee of sixty-seven dollars;

(ii) For an applicant who has been a resident of this state for less than five years, a fee of sixty-seven dollars plus the actual cost of having a background check performed by the federal bureau of investigation.

(b) No sheriff shall require an applicant to pay for the cost of a background check performed by the bureau of criminal identification and investigation.

(c) A sheriff shall waive the payment of the license fee described in division (B)(1)(a) of this section in connection with an initial or renewal application for a license that is submitted by an applicant who is a retired peace officer, a retired person described in division (B)(1)(b) of section 109.77 of the Revised Code, or a retired federal law enforcement officer who, prior to retirement, was authorized under federal law to carry a firearm in the course of duty, unless the retired peace officer, person, or federal law enforcement officer retired as the result of a mental disability.

(d) The sheriff shall deposit all fees paid by an applicant under division (B)(1)(a) of this section into the sheriff's concealed handgun license issuance fund established pursuant to section 311.42 of the Revised Code. The county shall distribute the fees in accordance with section 311.42 of the Revised Code.

(2) A color photograph of the applicant that was taken within thirty days prior to the date of the application;

(3) One or more of the following competency certifications, each of which shall reflect that, regarding a certification described in division (B)(3)(a), (b), (c), (e), or (f) of this section, within the three years immediately preceding the application the applicant has performed that to which the competency certification relates and that, regarding a certification described in division (B)(3)(d) of this section, the applicant currently is an active or reserve member of the armed forces of the United States or within the six years immediately preceding the application the honorable discharge or retirement to which the competency certification relates occurred:

(a) An original or photocopy of a certificate of completion of a firearms safety, training, or requalification or firearms safety instructor course, class, or program that was offered by or under the auspices of the national rifle association and that complies with the requirements set forth in division (G) of this section;

(b) An original or photocopy of a certificate of completion of a firearms safety, training, or requalification or firearms safety instructor course, class, or program that satisfies all of the following criteria:

(i) It was open to members of the general public.

(ii) It utilized qualified instructors who were certified by the national rifle association, the executive director of the Ohio peace officer training commission pursuant to section 109.75 or 109.78 of the Revised Code, or a governmental official or entity of another state.

(iii) It was offered by or under the auspices of a law enforcement agency of this or another state or the United States, a public or private college, university, or other similar postsecondary educational institution located in this or another state, a firearms training school located in this or another state, or another type of public or private entity or organization located in this or another state.

(iv) It complies with the requirements set forth in division (G) of this section.

(c) An original or photocopy of a certificate of completion of a state, county, municipal, or department of natural resources peace officer training school that is approved by the executive director of the Ohio peace officer training commission pursuant to section 109.75 of the Revised Code and that complies with the requirements set forth in division (G) of this section, or the applicant has satisfactorily completed and been issued a certificate of completion of a basic firearms training program, a firearms requalification training program, or another basic training program described in section 109.78 or 109.801 of the Revised Code that complies with the requirements set forth in division (G) of this section;

(d) A document that evidences both of the following:

(i) That the applicant is an active or reserve member of the armed forces of the United States, was honorably discharged from military service in the active or reserve armed forces of the United States, is a retired trooper of the state highway patrol, or is a retired peace officer or federal law enforcement officer described in division (B)(1) of this section or a retired person described in division (B)(1)(b) of section 109.77 of the Revised Code and division (B)(1) of this section;

(ii) That, through participation in the military service or through the former employment described in division (B)(3)(d)(i) of this section, the applicant acquired experience with handling handguns or other firearms, and the experience so acquired was equivalent to training that the applicant could have acquired in a course, class, or program described in division (B)(3)(a), (b), or (c) of this section.

(e) A certificate or another similar document that evidences satisfactory completion of a firearms training, safety, or requalification or firearms safety instructor course, class, or program that is not otherwise described in division (B)(3)(a), (b), (c), or (d) of this section, that was conducted by an instructor who was certified by an official or entity of the government of this or another state or the United States or by the national rifle association, and that complies with the requirements set forth in division (G) of this section;

(f) An affidavit that attests to the applicant's satisfactory completion of a course, class, or program described in division (B)(3)(a), (b), (c), or (e) of this section and that is subscribed by the applicant's instructor or an authorized representative of the entity that offered the course, class, or program or under whose auspices the course, class, or program was offered.

(4) A certification by the applicant that the applicant has read the pamphlet prepared by the Ohio peace officer training commission pursuant to section 109.731 of the Revised Code that reviews firearms, dispute resolution, and use of deadly force matters.

(5) A set of fingerprints of the applicant provided as described in section 311.41 of the Revised Code through use of an electronic fingerprint reading device or, if the sheriff to whom the application is submitted does not possess and does not have ready access to the use of such a reading device, on a standard impression sheet prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code.

(C) Upon receipt of the completed application form, supporting documentation, and, if not waived, license fee of an applicant under this section, a sheriff, in the manner specified in section 311.41 of the Revised Code, shall conduct or cause to be conducted the criminal records check and the incompetency records check described in section 311.41 of the Revised Code.

(D)

(1) Except as provided in division (D)(3) or (4) of this section, within forty-five days after a sheriff's receipt of an applicant's completed application form for a concealed handgun license under this section, the supporting documentation, and, if not waived, the license fee, the sheriff shall make available through the law enforcement automated data system in accordance with division (H) of this section the information described in that division and, upon making the information available through the system, shall issue to the applicant a concealed handgun license that shall expire as described in division (D)(2)(a) of this section if all of the following apply:

(a) The applicant is legally living in the United States, has been a resident of this state for at least forty-five days, and has been a resident of the county in which the person seeks the license or a county adjacent to the county in which the person seeks the license for at least thirty days. For purposes of division (D)(1)(a) of this section:

(i) If a person is absent from the United States, from this state, or from a particular county in this state in compliance with military or naval orders as an active or reserve member of the armed forces of the United States and if prior to leaving this state in compliance with those orders the person was legally living in the United States and was a resident of this state, the person, solely by reason of that absence, shall not be considered to have lost the person's status as living in the United States or the person's residence in this state or in the county in which the person was a resident prior to leaving this state in compliance with those orders, without regard to whether or not the person intends to return to this state or to that county, shall not be considered to have acquired a residence in any other state, and shall not be considered to have become a resident of any other state.

(ii) If a person is present in this state in compliance with military or naval orders as an active or reserve member of the armed forces of the United States for at least forty-five days, the person shall be considered to have been a resident of this state for that period of at least forty-five days, and, if a person is present in a county of this state in compliance with military or naval orders as an active or reserve member of the armed forces of the United States for at least thirty days, the person shall be considered to have been a resident of that county for that period of at least thirty days.

(b) The applicant is at least twenty-one years of age.

(c) The applicant is not a fugitive from justice.

(d) The applicant is not under indictment for or otherwise charged with a felony; an offense under Chapter 2925., 3719., or 4729. of the Revised Code that involves the illegal possession, use, sale, administration, or distribution of or trafficking in a drug of abuse; a misdemeanor offense of violence; or a violation of section 2903.14 or 2923.1211 of the Revised Code.

(e) Except as otherwise provided in division (D)(5) of this section, the applicant has not been convicted of or pleaded guilty to a felony or an offense under Chapter 2925., 3719., or 4729. of the Revised Code that involves the illegal possession, use, sale, administration, or distribution of or trafficking in a drug of abuse; has not been adjudicated a delinquent child for committing an act that if committed by an adult would be a felony or would be an offense under Chapter 2925., 3719., or 4729. of the Revised Code that involves the illegal possession, use, sale, administration, or distribution of or trafficking in a drug of abuse; and has not been convicted of, pleaded guilty to, or adjudicated a delinquent child for committing a violation of section 2903.13 of the Revised Code when the victim of the violation is a peace officer, regardless of whether the applicant was sentenced under division (C)(3) of that section.

(f) Except as otherwise provided in division (D)(5) of this section, the applicant, within three years of the date of the application, has not been convicted of or pleaded guilty to a misdemeanor offense of violence other than a misdemeanor violation of section 2921.33 of the Revised Code or a violation of section 2903.13 of the Revised Code when the victim of the violation is a peace officer, or a misdemeanor violation of section 2923.1211 of the Revised Code; and has not been adjudicated a delinquent child for committing an act that if committed by an adult would be a misdemeanor offense of violence other than a misdemeanor violation of section 2921.33 of the Revised Code or a violation of section 2903.13 of the Revised Code when the victim of the violation is a peace officer or for committing an act that if committed by an adult would be a misdemeanor violation of section 2923.1211 of the Revised Code.

(g) Except as otherwise provided in division (D)(1)(e) of this section, the applicant, within five years of the date of the application, has not been convicted of, pleaded guilty to, or adjudicated a delinquent child for committing two or more violations of section 2903.13 or 2903.14 of the Revised Code.

(h) Except as otherwise provided in division (D)(5) of this section, the applicant, within ten years of the date of the application, has not been convicted of, pleaded guilty to, or adjudicated a delinquent child for committing a violation of section 2921.33 of the Revised Code.

(i) The applicant has not been adjudicated as a mental defective, has not been committed to any mental institution, is not under adjudication of mental incompetence, has not been found by a court to be a mentally ill person subject to hospitalization by court order, and is not an involuntary patient other than one who is a patient only for purposes of observation. As used in this division, "mentally ill person subject to hospitalization by court order" and "patient" have the same meanings as in section 5122.01 of the Revised Code.

(j) The applicant is not currently subject to a civil protection order, a temporary protection order, or a protection order issued by a court of another state.

(k) The applicant certifies that the applicant desires a legal means to carry a concealed handgun for defense of the applicant or a member of the applicant's family while engaged in lawful activity.

(l) The applicant submits a competency certification of the type described in division (B)(3) of this section and submits a certification of the type described in division (B)(4) of this section regarding the applicant's reading of the pamphlet prepared by the Ohio peace officer training commission pursuant to section 109.731 of the Revised Code.

(m) The applicant currently is not subject to a suspension imposed under division (A)(2) of section 2923.128 of the Revised Code of a concealed handgun license that previously was issued to the applicant under this section or section 2923.1213 of the Revised Code.

(2)

(a) A concealed handgun license that a sheriff issues under division (D)(1) of this section shall expire five years after the date of issuance.

If a sheriff issues a license under this section, the sheriff shall place on the license a unique combination of letters and numbers identifying the license in accordance with the procedure prescribed by the Ohio peace officer training commission pursuant to section 109.731 of the Revised Code.

(b) If a sheriff denies an application under this section because the applicant does not satisfy the criteria described in division (D)(1) of this section, the sheriff shall specify the grounds for the denial in a written notice to the applicant. The applicant may appeal the denial pursuant to section 119.12 of the Revised Code in the county served by the sheriff who denied the application. If the denial was as a result of the criminal records check conducted pursuant to section 311.41 of the Revised Code and if, pursuant to section 2923.127 of the Revised Code, the applicant challenges the criminal records check results using the appropriate challenge and review procedure specified in that section, the time for filing the appeal pursuant to section 119.12 of the Revised Code and this division is tolled during the pendency of the request or the challenge and review. If the court in an appeal under section 119.12 of the Revised Code and this division enters a judgment sustaining the sheriff's refusal to grant to the applicant a concealed handgun license, the applicant may file a new application beginning one year after the judgment is entered. If the court enters a judgment in favor of the applicant, that judgment shall not restrict the authority of a sheriff to suspend or revoke the license pursuant to section 2923.128 or 2923.1213 of the Revised Code or to refuse to renew the license for any proper cause that may occur after the date the judgment is entered. In the appeal, the court shall have full power to dispose of all costs.

(3) If the sheriff with whom an application for a concealed handgun license was filed under this section becomes aware that the applicant has been arrested for or otherwise charged with an offense that would disqualify the applicant from holding the license, the sheriff shall suspend the processing of the application until the disposition of the case arising from the arrest or charge.

(4) If the sheriff determines that the applicant is legally living in the United States and is a resident of the county in which the applicant seeks the license or of an adjacent county but does not yet meet the residency requirements described in division (D)(1)(a) of this section, the sheriff shall not deny the license because of the residency requirements but shall not issue the license until the applicant meets those residency requirements.

(5) If an applicant has been convicted of or pleaded guilty to an offense identified in division (D)(1)(e), (f), or (h) of this section or has been adjudicated a delinquent child for committing an act or violation identified in any of those divisions, and if a court has ordered the sealing or expungement of the records of that conviction, guilty plea, or adjudication pursuant to sections 2151.355 to 2151.358, sections 2953.31 to 2953.36, or section 2953.37 of the Revised Code or a court has granted the applicant relief pursuant to section 2923.14 of the Revised Code from the disability imposed pursuant to section 2923.13 of the Revised Code relative to that conviction, guilty plea, or adjudication, the sheriff with whom the application was submitted shall not consider the conviction, guilty plea, or adjudication in making a determination under division (D)(1) or (F) of this section or, in relation to an application for a concealed handgun license on a temporary emergency basis submitted under section 2923.1213 of the Revised Code, in making a determination under division (B)(2) of that section.

(E) If a concealed handgun license issued under this section is lost or is destroyed, the licensee may obtain from the sheriff who issued that license a duplicate license upon the payment of a fee of fifteen dollars and the submission of an affidavit attesting to the loss or destruction of the license. The sheriff, in accordance with the procedures prescribed in section 109.731 of the Revised Code, shall place on the replacement license a combination of identifying numbers different from the combination on the license that is being replaced.

(F)

(1) A licensee who wishes to renew a concealed handgun license issued under this section shall do so not earlier than ninety days before the expiration date of the license or at any time after the expiration date of the license by filing with the sheriff of the county in which the applicant resides or with the sheriff of an adjacent county an application for renewal of the license obtained pursuant to division (D) of this section, a certification by the applicant that, subsequent to the issuance of the license, the applicant has reread the pamphlet prepared by the Ohio peace officer training commission pursuant to section 109.731 of the Revised Code that reviews firearms, dispute resolution, and use of deadly force matters, and a nonrefundable license renewal fee in an amount determined pursuant to division (F)(4) of this section unless the fee is waived .

(2) A sheriff shall accept a completed renewal application, the license renewal fee, and the information specified in division (F)(1) of this section at the times and in the manners described in division (I) of this section. Upon receipt of a completed renewal application, of certification that the applicant has reread the specified pamphlet prepared by the Ohio peace officer training commission, and of a license renewal fee unless the fee is waived, a sheriff, in the manner specified in section 311.41 of the Revised Code shall conduct or cause to be conducted the criminal records check and the incompetency records check described in section 311.41 of the Revised Code. The sheriff shall renew the license if the sheriff determines that the applicant continues to satisfy the requirements described in division (D)(1) of this section, except that the applicant is not required to meet the requirements of division (D)(1)(l) of this section. A renewed license shall expire five years after the date of issuance. A renewed license is subject to division (E) of this section and sections 2923.126 and 2923.128 of the Revised Code. A sheriff shall comply with divisions (D)(2) to (4) of this section when the circumstances described in those divisions apply to a requested license renewal. If a sheriff denies the renewal of a concealed handgun license, the applicant may appeal the denial, or challenge the criminal record check results that were the basis of the denial if applicable, in the same manner as specified in division (D)(2)(b) of this section and in section 2923.127 of the Revised Code, regarding the denial of a license under this section.

(3) A renewal application submitted pursuant to division (F) of this section shall only require the licensee to list on the application form information and matters occurring since the date of the licensee's last application for a license pursuant to division (B) or (F) of this section. A sheriff conducting the criminal records check and the incompetency records check described in section 311.41 of the Revised Code shall conduct the check only from the date of the licensee's last application for a license pursuant to division (B) or (F) of this section through the date of the renewal application submitted pursuant to division (F) of this section.

(4) An applicant for a renewal concealed handgun license under this section shall submit to the sheriff of the county in which the applicant resides or to the sheriff of any county adjacent to the county in which the applicant resides a nonrefundable license fee as described in either of the following:

(a) For an applicant who has been a resident of this state for five or more years, a fee of fifty dollars;

(b) For an applicant who has been a resident of this state for less than five years, a fee of fifty dollars plus the actual cost of having a background check performed by the federal bureau of investigation.

(G)

(1) Each course, class, or program described in division (B)(3)(a), (b), (c), or (e) of this section shall provide to each person who takes the course, class, or program the web site address at which the pamphlet prepared by the Ohio peace officer training commission pursuant to section 109.731 of the Revised Code that reviews firearms, dispute resolution, and use of deadly force matters may be found. Each such course, class, or program described in one of those divisions shall include at least twelve hours of training in the safe handling and use of a firearm that shall include all of the following:

(a) At least ten hours of training on the following matters:

(i) The ability to name, explain, and demonstrate the rules for safe handling of a handgun and proper storage practices for handguns and ammunition;

(ii) The ability to demonstrate and explain how to handle ammunition in a safe manner;

(iii) The ability to demonstrate the knowledge, skills, and attitude necessary to shoot a handgun in a safe manner;

(iv) Gun handling training.

(b) At least two hours of training that consists of range time and live-fire training.

(2) To satisfactorily complete the course, class, or program described in division (B)(3)(a), (b), (c), or (e) of this section, the applicant shall pass a competency examination that shall include both of the following:

(a) A written section on the ability to name and explain the rules for the safe handling of a handgun and proper storage practices for handguns and ammunition;

(b) A physical demonstration of competence in the use of a handgun and in the rules for safe handling and storage of a handgun and a physical demonstration of the attitude necessary to shoot a handgun in a safe manner.

(3) The competency certification described in division (B)(3)(a), (b), (c), or (e) of this section shall be dated and shall attest that the course, class, or program the applicant successfully completed met the requirements described in division (G)(1) of this section and that the applicant passed the competency examination described in division (G)(2) of this section.

(H) Upon deciding to issue a concealed handgun license, deciding to issue a replacement concealed handgun license, or deciding to renew a concealed handgun license pursuant to this section, and before actually issuing or renewing the license, the sheriff shall make available through the law enforcement automated data system all information contained on the license. If the license subsequently is suspended under division (A)(1) or (2) of section 2923.128 of the Revised Code, revoked pursuant to division (B)(1) of section 2923.128 of the Revised Code, or lost or destroyed, the sheriff also shall make available through the law enforcement automated data system a notation of that fact. The superintendent of the state highway patrol shall ensure that the law enforcement automated data system is so configured as to permit the transmission through the system of the information specified in this division.

(I) A sheriff shall accept a completed application form or renewal application, and the fee, items, materials, and information specified in divisions (B)(1) to (5) or division (F) of this section, whichever is applicable, and shall provide an application form or renewal application to any person during at least fifteen hours a week and shall provide the web site address at which the pamphlet described in division (B) of section 109.731 of the Revised Code may be found at any time, upon request. The sheriff shall post notice of the hours during which the sheriff is available to accept or provide the information described in this division.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008; 2008 HB450 04-07-2009



Section 2923.126 - [Effective Until 1/1/2014] Duties of licensed individual.

(A) A concealed handgun license that is issued under section 2923.125 of the Revised Code shall expire five years after the date of issuance. A licensee who has been issued a license under that section shall be granted a grace period of thirty days after the licensee's license expires during which the licensee's license remains valid. Except as provided in divisions (B) and (C) of this section, a licensee who has been issued a concealed handgun license under section 2923.125 or 2923.1213 of the Revised Code may carry a concealed handgun anywhere in this state if the licensee also carries a valid license and valid identification when the licensee is in actual possession of a concealed handgun. The licensee shall give notice of any change in the licensee's residence address to the sheriff who issued the license within forty-five days after that change.

If a licensee is the driver or an occupant of a motor vehicle that is stopped as the result of a traffic stop or a stop for another law enforcement purpose and if the licensee is transporting or has a loaded handgun in the motor vehicle at that time, the licensee shall promptly inform any law enforcement officer who approaches the vehicle while stopped that the licensee has been issued a concealed handgun license and that the licensee currently possesses or has a loaded handgun; the licensee shall not knowingly disregard or fail to comply with lawful orders of a law enforcement officer given while the motor vehicle is stopped, knowingly fail to remain in the motor vehicle while stopped, or knowingly fail to keep the licensee's hands in plain sight after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves, unless directed otherwise by a law enforcement officer; and the licensee shall not knowingly have contact with the loaded handgun by touching it with the licensee's hands or fingers, in any manner in violation of division (E) of section 2923.16 of the Revised Code, after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves. Additionally, if a licensee is the driver or an occupant of a commercial motor vehicle that is stopped by an employee of the motor carrier enforcement unit for the purposes defined in section 5503.04 of the Revised Code and if the licensee is transporting or has a loaded handgun in the commercial motor vehicle at that time, the licensee shall promptly inform the employee of the unit who approaches the vehicle while stopped that the licensee has been issued a concealed handgun license and that the licensee currently possesses or has a loaded handgun.

If a licensee is stopped for a law enforcement purpose and if the licensee is carrying a concealed handgun at the time the officer approaches, the licensee shall promptly inform any law enforcement officer who approaches the licensee while stopped that the licensee has been issued a concealed handgun license and that the licensee currently is carrying a concealed handgun; the licensee shall not knowingly disregard or fail to comply with lawful orders of a law enforcement officer given while the licensee is stopped or knowingly fail to keep the licensee's hands in plain sight after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves, unless directed otherwise by a law enforcement officer; and the licensee shall not knowingly remove, attempt to remove, grasp, or hold the loaded handgun or knowingly have contact with the loaded handgun by touching it with the licensee's hands or fingers, in any manner in violation of division (B) of section 2923.12 of the Revised Code, after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves.

(B) A valid concealed handgun license does not authorize the licensee to carry a concealed handgun in any manner prohibited under division (B) of section 2923.12 of the Revised Code or in any manner prohibited under section 2923.16 of the Revised Code. A valid license does not authorize the licensee to carry a concealed handgun into any of the following places:

(1) A police station, sheriff's office, or state highway patrol station, premises controlled by the bureau of criminal identification and investigation, a state correctional institution, jail, workhouse, or other detention facility, an airport passenger terminal, or an institution that is maintained, operated, managed, and governed pursuant to division (A) of section 5119.02 of the Revised Code or division (A)(1) of section 5123.03 of the Revised Code;

(2) A school safety zone if the licensee's carrying the concealed handgun is in violation of section 2923.122 of the Revised Code;

(3) A courthouse or another building or structure in which a courtroom is located, in violation of section 2923.123 of the Revised Code;

(4) Any premises or open air arena for which a D permit has been issued under Chapter 4303. of the Revised Code if the licensee's carrying the concealed handgun is in violation of section 2923.121 of the Revised Code;

(5) Any premises owned or leased by any public or private college, university, or other institution of higher education, unless the handgun is in a locked motor vehicle or the licensee is in the immediate process of placing the handgun in a locked motor vehicle;

(6) Any church, synagogue, mosque, or other place of worship, unless the church, synagogue, mosque, or other place of worship posts or permits otherwise;

(7) A child day-care center, a type A family day-care home, a type B family day-care home, or a type C family day-care home, except that this division does not prohibit a licensee who resides in a type A family day-care home, a type B family day-care home, or a type C family day-care home from carrying a concealed handgun at any time in any part of the home that is not dedicated or used for day-care purposes, or from carrying a concealed handgun in a part of the home that is dedicated or used for day-care purposes at any time during which no children, other than children of that licensee, are in the home;

(8) An aircraft that is in, or intended for operation in, foreign air transportation, interstate air transportation, intrastate air transportation, or the transportation of mail by aircraft;

(9) Any building that is a government facility of this state or a political subdivision of this state and that is not a building that is used primarily as a shelter, restroom, parking facility for motor vehicles, or rest facility and is not a courthouse or other building or structure in which a courtroom is located that is subject to division (B)(3) of this section;

(10) A place in which federal law prohibits the carrying of handguns.

(C)

(1) Nothing in this section shall negate or restrict a rule, policy, or practice of a private employer that is not a private college, university, or other institution of higher education concerning or prohibiting the presence of firearms on the private employer's premises or property, including motor vehicles owned by the private employer. Nothing in this section shall require a private employer of that nature to adopt a rule, policy, or practice concerning or prohibiting the presence of firearms on the private employer's premises or property, including motor vehicles owned by the private employer.

(2)

(a) A private employer shall be immune from liability in a civil action for any injury, death, or loss to person or property that allegedly was caused by or related to a licensee bringing a handgun onto the premises or property of the private employer, including motor vehicles owned by the private employer, unless the private employer acted with malicious purpose. A private employer is immune from liability in a civil action for any injury, death, or loss to person or property that allegedly was caused by or related to the private employer's decision to permit a licensee to bring, or prohibit a licensee from bringing, a handgun onto the premises or property of the private employer. As used in this division, "private employer" includes a private college, university, or other institution of higher education.

(b) A political subdivision shall be immune from liability in a civil action, to the extent and in the manner provided in Chapter 2744. of the Revised Code, for any injury, death, or loss to person or property that allegedly was caused by or related to a licensee bringing a handgun onto any premises or property owned, leased, or otherwise under the control of the political subdivision. As used in this division, "political subdivision" has the same meaning as in section 2744.01 of the Revised Code.

(3)

(a) Except as provided in division (C)(3)(b) of this section, the owner or person in control of private land or premises, and a private person or entity leasing land or premises owned by the state, the United States, or a political subdivision of the state or the United States, may post a sign in a conspicuous location on that land or on those premises prohibiting persons from carrying firearms or concealed firearms on or onto that land or those premises. Except as otherwise provided in this division, a person who knowingly violates a posted prohibition of that nature is guilty of criminal trespass in violation of division (A)(4) of section 2911.21 of the Revised Code and is guilty of a misdemeanor of the fourth degree. If a person knowingly violates a posted prohibition of that nature and the posted land or premises primarily was a parking lot or other parking facility, the person is not guilty of criminal trespass in violation of division (A)(4) of section 2911.21 of the Revised Code and instead is subject only to a civil cause of action for trespass based on the violation.

(b) A landlord may not prohibit or restrict a tenant who is a licensee and who on or after September 9, 2008, enters into a rental agreement with the landlord for the use of residential premises, and the tenant's guest while the tenant is present, from lawfully carrying or possessing a handgun on those residential premises.

(c) As used in division (C)(3) of this section:

(i) "Residential premises" has the same meaning as in section 5321.01 of the Revised Code, except "residential premises" does not include a dwelling unit that is owned or operated by a college or university.

(ii) "Landlord," "tenant," and "rental agreement" have the same meanings as in section 5321.01 of the Revised Code.

(D) A person who holds a concealed handgun license issued by another state that is recognized by the attorney general pursuant to a reciprocity agreement entered into pursuant to section 109.69 of the Revised Code has the same right to carry a concealed handgun in this state as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code and is subject to the same restrictions that apply to a person who carries a license issued under that section.

(E) A peace officer has the same right to carry a concealed handgun in this state as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code. For purposes of reciprocity with other states, a peace officer shall be considered to be a licensee in this state.

(F)

(1) A qualified retired peace officer who possesses a retired peace officer identification card issued pursuant to division (F)(2) of this section and a valid firearms requalification certification issued pursuant to division (F)(3) of this section has the same right to carry a concealed handgun in this state as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code and is subject to the same restrictions that apply to a person who carries a license issued under that section. For purposes of reciprocity with other states, a qualified retired peace officer who possesses a retired peace officer identification card issued pursuant to division (F)(2) of this section and a valid firearms requalification certification issued pursuant to division (F)(3) of this section shall be considered to be a licensee in this state.

(2)

(a) Each public agency of this state or of a political subdivision of this state that is served by one or more peace officers shall issue a retired peace officer identification card to any person who retired from service as a peace officer with that agency, if the issuance is in accordance with the agency's policies and procedures and if the person, with respect to the person's service with that agency, satisfies all of the following:

(i) The person retired in good standing from service as a peace officer with the public agency, and the retirement was not for reasons of mental instability.

(ii) Before retiring from service as a peace officer with that agency, the person was authorized to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law and the person had statutory powers of arrest.

(iii) At the time of the person's retirement as a peace officer with that agency, the person was trained and qualified to carry firearms in the performance of the peace officer's duties.

(iv) Before retiring from service as a peace officer with that agency, the person was regularly employed as a peace officer for an aggregate of fifteen years or more, or, in the alternative, the person retired from service as a peace officer with that agency, after completing any applicable probationary period of that service, due to a service-connected disability, as determined by the agency.

(b) A retired peace officer identification card issued to a person under division (F)(2)(a) of this section shall identify the person by name, contain a photograph of the person, identify the public agency of this state or of the political subdivision of this state from which the person retired as a peace officer and that is issuing the identification card, and specify that the person retired in good standing from service as a peace officer with the issuing public agency and satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section. In addition to the required content specified in this division, a retired peace officer identification card issued to a person under division (F)(2)(a) of this section may include the firearms requalification certification described in division (F)(3) of this section, and if the identification card includes that certification, the identification card shall serve as the firearms requalification certification for the retired peace officer. If the issuing public agency issues credentials to active law enforcement officers who serve the agency, the agency may comply with division (F)(2)(a) of this section by issuing the same credentials to persons who retired from service as a peace officer with the agency and who satisfy the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section, provided that the credentials so issued to retired peace officers are stamped with the word "RETIRED."

(c) A public agency of this state or of a political subdivision of this state may charge persons who retired from service as a peace officer with the agency a reasonable fee for issuing to the person a retired peace officer identification card pursuant to division (F)(2)(a) of this section.

(3) If a person retired from service as a peace officer with a public agency of this state or of a political subdivision of this state and the person satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section, the public agency may provide the retired peace officer with the opportunity to attend a firearms requalification program that is approved for purposes of firearms requalification required under section 109.801 of the Revised Code. The retired peace officer may be required to pay the cost of the course.

If a retired peace officer who satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section attends a firearms requalification program that is approved for purposes of firearms requalification required under section 109.801 of the Revised Code, the retired peace officer's successful completion of the firearms requalification program requalifies the retired peace officer for purposes of division (F) of this section for five years from the date on which the program was successfully completed, and the requalification is valid during that five-year period. If a retired peace officer who satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section satisfactorily completes such a firearms requalification program, the retired peace officer shall be issued a firearms requalification certification that identifies the retired peace officer by name, identifies the entity that taught the program, specifies that the retired peace officer successfully completed the program, specifies the date on which the course was successfully completed, and specifies that the requalification is valid for five years from that date of successful completion. The firearms requalification certification for a retired peace officer may be included in the retired peace officer identification card issued to the retired peace officer under division (F)(2) of this section.

A retired peace officer who attends a firearms requalification program that is approved for purposes of firearms requalification required under section 109.801 of the Revised Code may be required to pay the cost of the program.

(G) As used in this section:

(1) "Qualified retired peace officer" means a person who satisfies all of the following:

(a) The person satisfies the criteria set forth in divisions (F)(2)(a)(i) to (v) of this section.

(b) The person is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance.

(c) The person is not prohibited by federal law from receiving firearms.

(2) "Retired peace officer identification card" means an identification card that is issued pursuant to division (F)(2) of this section to a person who is a retired peace officer.

(3) "Government facility of this state or a political subdivision of this state" means any of the following:

(a) A building or part of a building that is owned or leased by the government of this state or a political subdivision of this state and where employees of the government of this state or the political subdivision regularly are present for the purpose of performing their official duties as employees of the state or political subdivision;

(b) The office of a deputy registrar serving pursuant to Chapter 4503. of the Revised Code that is used to perform deputy registrar functions.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008

This section is set out twice. See also §2923.1263, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2923.126 - [Effective 1/1/2014] Duties of licensed individual.

(A) A concealed handgun license that is issued under section 2923.125 of the Revised Code shall expire five years after the date of issuance. A licensee who has been issued a license under that section shall be granted a grace period of thirty days after the licensee's license expires during which the licensee's license remains valid. Except as provided in divisions (B) and (C) of this section, a licensee who has been issued a concealed handgun license under section 2923.125 or 2923.1213 of the Revised Code may carry a concealed handgun anywhere in this state if the licensee also carries a valid license and valid identification when the licensee is in actual possession of a concealed handgun. The licensee shall give notice of any change in the licensee's residence address to the sheriff who issued the license within forty-five days after that change.

If a licensee is the driver or an occupant of a motor vehicle that is stopped as the result of a traffic stop or a stop for another law enforcement purpose and if the licensee is transporting or has a loaded handgun in the motor vehicle at that time, the licensee shall promptly inform any law enforcement officer who approaches the vehicle while stopped that the licensee has been issued a concealed handgun license and that the licensee currently possesses or has a loaded handgun; the licensee shall not knowingly disregard or fail to comply with lawful orders of a law enforcement officer given while the motor vehicle is stopped, knowingly fail to remain in the motor vehicle while stopped, or knowingly fail to keep the licensee's hands in plain sight after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves, unless directed otherwise by a law enforcement officer; and the licensee shall not knowingly have contact with the loaded handgun by touching it with the licensee's hands or fingers, in any manner in violation of division (E) of section 2923.16 of the Revised Code, after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves. Additionally, if a licensee is the driver or an occupant of a commercial motor vehicle that is stopped by an employee of the motor carrier enforcement unit for the purposes defined in section 5503.04 of the Revised Code and if the licensee is transporting or has a loaded handgun in the commercial motor vehicle at that time, the licensee shall promptly inform the employee of the unit who approaches the vehicle while stopped that the licensee has been issued a concealed handgun license and that the licensee currently possesses or has a loaded handgun.

If a licensee is stopped for a law enforcement purpose and if the licensee is carrying a concealed handgun at the time the officer approaches, the licensee shall promptly inform any law enforcement officer who approaches the licensee while stopped that the licensee has been issued a concealed handgun license and that the licensee currently is carrying a concealed handgun; the licensee shall not knowingly disregard or fail to comply with lawful orders of a law enforcement officer given while the licensee is stopped or knowingly fail to keep the licensee's hands in plain sight after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves, unless directed otherwise by a law enforcement officer; and the licensee shall not knowingly remove, attempt to remove, grasp, or hold the loaded handgun or knowingly have contact with the loaded handgun by touching it with the licensee's hands or fingers, in any manner in violation of division (B) of section 2923.12 of the Revised Code, after any law enforcement officer begins approaching the licensee while stopped and before the officer leaves.

(B) A valid concealed handgun license does not authorize the licensee to carry a concealed handgun in any manner prohibited under division (B) of section 2923.12 of the Revised Code or in any manner prohibited under section 2923.16 of the Revised Code. A valid license does not authorize the licensee to carry a concealed handgun into any of the following places:

(1) A police station, sheriff's office, or state highway patrol station, premises controlled by the bureau of criminal identification and investigation, a state correctional institution, jail, workhouse, or other detention facility, an airport passenger terminal, or an institution that is maintained, operated, managed, and governed pursuant to division (A) of section 5119.02 of the Revised Code or division (A)(1) of section 5123.03 of the Revised Code;

(2) A school safety zone if the licensee's carrying the concealed handgun is in violation of section 2923.122 of the Revised Code;

(3) A courthouse or another building or structure in which a courtroom is located, in violation of section 2923.123 of the Revised Code;

(4) Any premises or open air arena for which a D permit has been issued under Chapter 4303. of the Revised Code if the licensee's carrying the concealed handgun is in violation of section 2923.121 of the Revised Code;

(5) Any premises owned or leased by any public or private college, university, or other institution of higher education, unless the handgun is in a locked motor vehicle or the licensee is in the immediate process of placing the handgun in a locked motor vehicle;

(6) Any church, synagogue, mosque, or other place of worship, unless the church, synagogue, mosque, or other place of worship posts or permits otherwise;

(7) A child day-care center, a type A family day-care home, or a type B family day-care home, except that this division does not prohibit a licensee who resides in a type A family day-care home or a type B family day-care home from carrying a concealed handgun at any time in any part of the home that is not dedicated or used for day-care purposes, or from carrying a concealed handgun in a part of the home that is dedicated or used for day-care purposes at any time during which no children, other than children of that licensee, are in the home;

(8) An aircraft that is in, or intended for operation in, foreign air transportation, interstate air transportation, intrastate air transportation, or the transportation of mail by aircraft;

(9) Any building that is a government facility of this state or a political subdivision of this state and that is not a building that is used primarily as a shelter, restroom, parking facility for motor vehicles, or rest facility and is not a courthouse or other building or structure in which a courtroom is located that is subject to division (B)(3) of this section;

(10) A place in which federal law prohibits the carrying of handguns.

(C)

(1) Nothing in this section shall negate or restrict a rule, policy, or practice of a private employer that is not a private college, university, or other institution of higher education concerning or prohibiting the presence of firearms on the private employer's premises or property, including motor vehicles owned by the private employer. Nothing in this section shall require a private employer of that nature to adopt a rule, policy, or practice concerning or prohibiting the presence of firearms on the private employer's premises or property, including motor vehicles owned by the private employer.

(2)

(a) A private employer shall be immune from liability in a civil action for any injury, death, or loss to person or property that allegedly was caused by or related to a licensee bringing a handgun onto the premises or property of the private employer, including motor vehicles owned by the private employer, unless the private employer acted with malicious purpose. A private employer is immune from liability in a civil action for any injury, death, or loss to person or property that allegedly was caused by or related to the private employer's decision to permit a licensee to bring, or prohibit a licensee from bringing, a handgun onto the premises or property of the private employer. As used in this division, "private employer" includes a private college, university, or other institution of higher education.

(b) A political subdivision shall be immune from liability in a civil action, to the extent and in the manner provided in Chapter 2744. of the Revised Code, for any injury, death, or loss to person or property that allegedly was caused by or related to a licensee bringing a handgun onto any premises or property owned, leased, or otherwise under the control of the political subdivision. As used in this division, "political subdivision" has the same meaning as in section 2744.01 of the Revised Code.

(3)

(a) Except as provided in division (C)(3)(b) of this section, the owner or person in control of private land or premises, and a private person or entity leasing land or premises owned by the state, the United States, or a political subdivision of the state or the United States, may post a sign in a conspicuous location on that land or on those premises prohibiting persons from carrying firearms or concealed firearms on or onto that land or those premises. Except as otherwise provided in this division, a person who knowingly violates a posted prohibition of that nature is guilty of criminal trespass in violation of division (A)(4) of section 2911.21 of the Revised Code and is guilty of a misdemeanor of the fourth degree. If a person knowingly violates a posted prohibition of that nature and the posted land or premises primarily was a parking lot or other parking facility, the person is not guilty of criminal trespass in violation of division (A)(4) of section 2911.21 of the Revised Code and instead is subject only to a civil cause of action for trespass based on the violation.

(b) A landlord may not prohibit or restrict a tenant who is a licensee and who on or after September 9, 2008, enters into a rental agreement with the landlord for the use of residential premises, and the tenant's guest while the tenant is present, from lawfully carrying or possessing a handgun on those residential premises.

(c) As used in division (C)(3) of this section:

(i) "Residential premises" has the same meaning as in section 5321.01 of the Revised Code, except "residential premises" does not include a dwelling unit that is owned or operated by a college or university.

(ii) "Landlord," "tenant," and "rental agreement" have the same meanings as in section 5321.01 of the Revised Code.

(D) A person who holds a concealed handgun license issued by another state that is recognized by the attorney general pursuant to a reciprocity agreement entered into pursuant to section 109.69 of the Revised Code has the same right to carry a concealed handgun in this state as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code and is subject to the same restrictions that apply to a person who carries a license issued under that section.

(E) A peace officer has the same right to carry a concealed handgun in this state as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code. For purposes of reciprocity with other states, a peace officer shall be considered to be a licensee in this state.

(F)

(1) A qualified retired peace officer who possesses a retired peace officer identification card issued pursuant to division (F)(2) of this section and a valid firearms requalification certification issued pursuant to division (F)(3) of this section has the same right to carry a concealed handgun in this state as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code and is subject to the same restrictions that apply to a person who carries a license issued under that section. For purposes of reciprocity with other states, a qualified retired peace officer who possesses a retired peace officer identification card issued pursuant to division (F)(2) of this section and a valid firearms requalification certification issued pursuant to division (F)(3) of this section shall be considered to be a licensee in this state.

(2)

(a) Each public agency of this state or of a political subdivision of this state that is served by one or more peace officers shall issue a retired peace officer identification card to any person who retired from service as a peace officer with that agency, if the issuance is in accordance with the agency's policies and procedures and if the person, with respect to the person's service with that agency, satisfies all of the following:

(i) The person retired in good standing from service as a peace officer with the public agency, and the retirement was not for reasons of mental instability.

(ii) Before retiring from service as a peace officer with that agency, the person was authorized to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law and the person had statutory powers of arrest.

(iii) At the time of the person's retirement as a peace officer with that agency, the person was trained and qualified to carry firearms in the performance of the peace officer's duties.

(iv) Before retiring from service as a peace officer with that agency, the person was regularly employed as a peace officer for an aggregate of fifteen years or more, or, in the alternative, the person retired from service as a peace officer with that agency, after completing any applicable probationary period of that service, due to a service-connected disability, as determined by the agency.

(b) A retired peace officer identification card issued to a person under division (F)(2)(a) of this section shall identify the person by name, contain a photograph of the person, identify the public agency of this state or of the political subdivision of this state from which the person retired as a peace officer and that is issuing the identification card, and specify that the person retired in good standing from service as a peace officer with the issuing public agency and satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section. In addition to the required content specified in this division, a retired peace officer identification card issued to a person under division (F)(2)(a) of this section may include the firearms requalification certification described in division (F)(3) of this section, and if the identification card includes that certification, the identification card shall serve as the firearms requalification certification for the retired peace officer. If the issuing public agency issues credentials to active law enforcement officers who serve the agency, the agency may comply with division (F)(2)(a) of this section by issuing the same credentials to persons who retired from service as a peace officer with the agency and who satisfy the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section, provided that the credentials so issued to retired peace officers are stamped with the word "RETIRED."

(c) A public agency of this state or of a political subdivision of this state may charge persons who retired from service as a peace officer with the agency a reasonable fee for issuing to the person a retired peace officer identification card pursuant to division (F)(2)(a) of this section.

(3) If a person retired from service as a peace officer with a public agency of this state or of a political subdivision of this state and the person satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section, the public agency may provide the retired peace officer with the opportunity to attend a firearms requalification program that is approved for purposes of firearms requalification required under section 109.801 of the Revised Code. The retired peace officer may be required to pay the cost of the course.

If a retired peace officer who satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section attends a firearms requalification program that is approved for purposes of firearms requalification required under section 109.801 of the Revised Code, the retired peace officer's successful completion of the firearms requalification program requalifies the retired peace officer for purposes of division (F) of this section for five years from the date on which the program was successfully completed, and the requalification is valid during that five-year period. If a retired peace officer who satisfies the criteria set forth in divisions (F)(2)(a)(i) to (iv) of this section satisfactorily completes such a firearms requalification program, the retired peace officer shall be issued a firearms requalification certification that identifies the retired peace officer by name, identifies the entity that taught the program, specifies that the retired peace officer successfully completed the program, specifies the date on which the course was successfully completed, and specifies that the requalification is valid for five years from that date of successful completion. The firearms requalification certification for a retired peace officer may be included in the retired peace officer identification card issued to the retired peace officer under division (F)(2) of this section.

A retired peace officer who attends a firearms requalification program that is approved for purposes of firearms requalification required under section 109.801 of the Revised Code may be required to pay the cost of the program.

(G) As used in this section:

(1) "Qualified retired peace officer" means a person who satisfies all of the following:

(a) The person satisfies the criteria set forth in divisions (F)(2)(a)(i) to (v) of this section.

(b) The person is not under the influence of alcohol or another intoxicating or hallucinatory drug or substance.

(c) The person is not prohibited by federal law from receiving firearms.

(2) "Retired peace officer identification card" means an identification card that is issued pursuant to division (F)(2) of this section to a person who is a retired peace officer.

(3) "Government facility of this state or a political subdivision of this state" means any of the following:

(a) A building or part of a building that is owned or leased by the government of this state or a political subdivision of this state and where employees of the government of this state or the political subdivision regularly are present for the purpose of performing their official duties as employees of the state or political subdivision;

(b) The office of a deputy registrar serving pursuant to Chapter 4503. of the Revised Code that is used to perform deputy registrar functions.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008

This section is set out twice. See also §2923.1262, effective until 1/1/2014.



Section 2923.127 - Challenging denial of license.

(A) If a sheriff denies an application for a concealed handgun license under section 2923.125 of the Revised Code, denies the renewal of a concealed handgun license under that section, or denies an application for a concealed handgun license on a temporary emergency basis under section 2923.1213 of the Revised Code as a result of the criminal records check conducted pursuant to section 311.41 of the Revised Code and if the applicant believes the denial was based on incorrect information reported by the source the sheriff used in conducting the criminal records check, the applicant may challenge the criminal records check results using whichever of the following is applicable:

(1) If the bureau of criminal identification and investigation performed the criminal records check, by using the bureau's existing challenge and review procedures;

(2) If division (A)(1) of this section does not apply, by using the existing challenge and review procedure of the sheriff who denied the application or, if the sheriff does not have a challenge and review procedure, by using the challenge and review procedure prescribed by the bureau of criminal identification and investigation pursuant to division (B) of this section.

(B) The bureau of criminal identification and investigation shall prescribe a challenge and review procedure for applicants to use to challenge criminal records checks under division (A)(2) of this section in counties in which the sheriff with whom an application of a type described in division (A) of this section was filed or submitted does not have an existing challenge and review procedure.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 03-14-2007



Section 2923.128 - Suspension and revocation of license.

(A)

(1)

(a) If a licensee holding a valid concealed handgun license is arrested for or otherwise charged with an offense described in division (D)(1)(d) of section 2923.125 of the Revised Code or with a violation of section 2923.15 of the Revised Code or becomes subject to a temporary protection order or to a protection order issued by a court of another state that is substantially equivalent to a temporary protection order, the sheriff who issued the license shall suspend it and shall comply with division (A)(3) of this section upon becoming aware of the arrest, charge, or protection order. Upon suspending the license , the sheriff also shall comply with division (H) of section 2923.125 of the Revised Code.

(b) A suspension under division (A)(1)(a) of this section shall be considered as beginning on the date that the licensee is arrested for or otherwise charged with an offense described in that division or on the date the appropriate court issued the protection order described in that division, irrespective of when the sheriff notifies the licensee under division (A)(3) of this section. The suspension shall end on the date on which the charges are dismissed or the licensee is found not guilty of the offense described in division (A)(1)(a) of this section or, subject to division (B) of this section, on the date the appropriate court terminates the protection order described in that division. If the suspension so ends, the sheriff shall return the license or temporary emergency license to the licensee.

(2)

(a) If a licensee holding a valid concealed handgun license is convicted of or pleads guilty to a misdemeanor violation of division (B)(1), (2), or (4) of section 2923.12 of the Revised Code or of division (E)(1), (2), (3), or (5) of section 2923.16 of the Revised Code, except as provided in division (A)(2)(c) of this section and subject to division (C) of this section, the sheriff who issued the license shall suspend it and shall comply with division (A)(3) of this section upon becoming aware of the conviction or guilty plea. Upon suspending the license , the sheriff also shall comply with division (H) of section 2923.125 of the Revised Code.

(b) A suspension under division (A)(2)(a) of this section shall be considered as beginning on the date that the licensee is convicted of or pleads guilty to the offense described in that division, irrespective of when the sheriff notifies the licensee under division (A)(3) of this section. If the suspension is imposed for a misdemeanor violation of division (B)(1) or (2) of section 2923.12 of the Revised Code or of division (E)(1), (2), or (3) of section 2923.16 of the Revised Code, it shall end on the date that is one year after the date that the licensee is convicted of or pleads guilty to that violation. If the suspension is imposed for a misdemeanor violation of division (B)(4) of section 2923.12 of the Revised Code or of division (E)(5) of section 2923.16 of the Revised Code, it shall end on the date that is two years after the date that the licensee is convicted of or pleads guilty to that violation. If the licensee's license was issued under section 2923.125 of the Revised Code and the license remains valid after the suspension ends as described in this division, when the suspension ends, the sheriff shall return the license to the licensee. If the licensee's license was issued under section 2923.125 of the Revised Code and the license expires before the suspension ends as described in this division, or if the licensee's license was issued under section 2923.1213 of the Revised Code, the licensee is not eligible to apply for a new license under section 2923.125 or 2923.1213 of the Revised Code or to renew the license under section 2923.125 of the Revised Code until after the suspension ends as described in this division.

(c) The license of a licensee who is convicted of or pleads guilty to a violation of division (B)(1) of section 2923.12 or division (E)(1) or (2) of section 2923.16 of the Revised Code shall not be suspended pursuant to division (A)(2)(a) of this section if, at the time of the stop of the licensee for a law enforcement purpose, for a traffic stop, or for a purpose defined in section 5503.34 of the Revised Code that was the basis of the violation, any law enforcement officer involved with the stop or the employee of the motor carrier enforcement unit who made the stop had actual knowledge of the licensee's status as a licensee.

(3) Upon becoming aware of an arrest, charge, or protection order described in division (A)(1)(a) of this section with respect to a licensee who was issued a concealed handgun license , or a conviction of or plea of guilty to a misdemeanor offense described in division (A)(2)(a) of this section with respect to a licensee who was issued a concealed handgun license and with respect to which division (A)(2)(c) of this section does not apply, subject to division (C) of this section, the sheriff who issued the licensee's license shall notify the licensee, by certified mail, return receipt requested, at the licensee's last known residence address that the license has been suspended and that the licensee is required to surrender the license at the sheriff's office within ten days of the date on which the notice was mailed. If the suspension is pursuant to division (A)(2) of this section, the notice shall identify the date on which the suspension ends.

(B)

(1) A sheriff who issues a concealed handgun license to a licensee shall revoke the license in accordance with division (B)(2) of this section upon becoming aware that the licensee satisfies any of the following:

(a) The licensee is under twenty-one years of age.

(b) Subject to division (C) of this section, at the time of the issuance of the license , the licensee did not satisfy the eligibility requirements of division (D)(1)(c), (d), (e), (f), (g), or (h) of section 2923.125 of the Revised Code.

(c) Subject to division (C) of this section, on or after the date on which the license was issued, the licensee is convicted of or pleads guilty to a violation of section 2923.15 of the Revised Code or an offense described in division (D)(1)(e), (f), (g), or (h) of section 2923.125 of the Revised Code.

(d) On or after the date on which the license was issued, the licensee becomes subject to a civil protection order or to a protection order issued by a court of another state that is substantially equivalent to a civil protection order.

(e) The licensee knowingly carries a concealed handgun into a place that the licensee knows is an unauthorized place specified in division (B) of section 2923.126 of the Revised Code.

(f) On or after the date on which the license was issued, the licensee is adjudicated as a mental defective or is committed to a mental institution.

(g) At the time of the issuance of the license , the licensee did not meet the residency requirements described in division (D)(1) of section 2923.125 of the Revised Code and currently does not meet the residency requirements described in that division.

(h) Regarding a license issued under section 2923.125 of the Revised Code, the competency certificate the licensee submitted was forged or otherwise was fraudulent.

(2) Upon becoming aware of any circumstance listed in division (B)(1) of this section that applies to a particular licensee who was issued a concealed handgun license , subject to division (C) of this section, the sheriff who issued the license to the licensee shall notify the licensee, by certified mail, return receipt requested, at the licensee's last known residence address that the license is subject to revocation and that the licensee may come to the sheriff's office and contest the sheriff's proposed revocation within fourteen days of the date on which the notice was mailed. After the fourteen-day period and after consideration of any information that the licensee provides during that period, if the sheriff determines on the basis of the information of which the sheriff is aware that the licensee is described in division (B)(1) of this section and no longer satisfies the requirements described in division (D)(1) of section 2923.125 of the Revised Code that are applicable to the licensee's type of license, the sheriff shall revoke the license , notify the licensee of that fact, and require the licensee to surrender the license . Upon revoking the license , the sheriff also shall comply with division (H) of section 2923.125 of the Revised Code.

(C) If a sheriff who issues a concealed handgun license to a licensee becomes aware that at the time of the issuance of the license the licensee had been convicted of or pleaded guilty to an offense identified in division (D)(1)(e), (f), or (h) of section 2923.125 of the Revised Code or had been adjudicated a delinquent child for committing an act or violation identified in any of those divisions or becomes aware that on or after the date on which the license was issued the licensee has been convicted of or pleaded guilty to an offense identified in division (A)(2)(a) or (B)(1)(c) of this section, the sheriff shall not consider that conviction, guilty plea, or adjudication as having occurred for purposes of divisions (A)(2), (A)(3), (B)(1), and (B)(2) of this section if a court has ordered the sealing or expungement of the records of that conviction, guilty plea, or adjudication pursuant to sections 2151.355 to 2151.358 or sections 2953.31 to 2953.36 of the Revised Code or a court has granted the licensee relief pursuant to section 2923.14 of the Revised Code from the disability imposed pursuant to section 2923.13 of the Revised Code relative to that conviction, guilty plea, or adjudication.

(D) As used in this section, "motor carrier enforcement unit" has the same meaning as in section 2923.16 of the Revised Code.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008



Section 2923.129 - Immunity.

(A)

(1) If a sheriff, the superintendent of the bureau of criminal identification and investigation, the employees of the bureau, the Ohio peace officer training commission, or the employees of the commission make a good faith effort in performing the duties imposed upon the sheriff, the superintendent, the bureau's employees, the commission, or the commission's employees by sections 109.731, 311.41, and 2923.124 to 2923.1213 of the Revised Code, in addition to the personal immunity provided by section 9.86 of the Revised Code or division (A)(6) of section 2744.03 of the Revised Code and the governmental immunity of sections 2744.02 and 2744.03 of the Revised Code and in addition to any other immunity possessed by the bureau, the commission, and their employees, the sheriff, the sheriff's office, the county in which the sheriff has jurisdiction, the bureau, the superintendent of the bureau, the bureau's employees, the commission, and the commission's employees are immune from liability in a civil action for injury, death, or loss to person or property that allegedly was caused by or related to any of the following:

(a) The issuance, renewal, suspension, or revocation of a concealed handgun license;

(b) The failure to issue, renew, suspend, or revoke a concealed handgun license;

(c) Any action or misconduct with a handgun committed by a licensee.

(2) Any action of a sheriff relating to the issuance, renewal, suspension, or revocation of a concealed handgun license shall be considered to be a governmental function for purposes of Chapter 2744. of the Revised Code.

(3) An entity that or instructor who provides a competency certification of a type described in division (B)(3) of section 2923.125 of the Revised Code is immune from civil liability that might otherwise be incurred or imposed for any death or any injury or loss to person or property that is caused by or related to a person to whom the entity or instructor has issued the competency certificate if all of the following apply:

(a) The alleged liability of the entity or instructor relates to the training provided in the course, class, or program covered by the competency certificate.

(b) The entity or instructor makes a good faith effort in determining whether the person has satisfactorily completed the course, class, or program and makes a good faith effort in assessing the person in the competency examination conducted pursuant to division (G)(2) of section 2923.125 of the Revised Code.

(c) The entity or instructor did not issue the competency certificate with malicious purpose, in bad faith, or in a wanton or reckless manner.

(4) An entity that or instructor who, prior to the effective date of this amendment, provides a renewed competency certification of a type described in division (G)(4) of section 2923.125 of the Revised Code as it existed prior to the effective date of this amendment is immune from civil liability that might otherwise be incurred or imposed for any death or any injury or loss to person or property that is caused by or related to a person to whom the entity or instructor has issued the renewed competency certificate if all of the following apply:

(a) The entity or instructor makes a good faith effort in assessing the person in the physical demonstrations or the competency examination conducted pursuant to division (G)(4) of section 2923.125 of the Revised Code as it existed prior to the effective date of this amendment.

(b) The entity or instructor did not issue the renewed competency certificate with malicious purpose, in bad faith, or in a wanton or reckless manner.

(5) A law enforcement agency that employs a peace officer is immune from liability in a civil action to recover damages for injury, death, or loss to person or property allegedly caused by any act of that peace officer if the act occurred while the peace officer carried a concealed handgun and was off duty and if the act allegedly involved the peace officer's use of the concealed handgun. Sections 9.86 and 9.87, and Chapter 2744., of the Revised Code apply to any civil action involving a peace officer's use of a concealed handgun in the performance of the peace officer's official duties while the peace officer is off duty.

(B)

(1) Notwithstanding section 149.43 of the Revised Code, except as provided in division (B)(2) of this section, the records that a sheriff keeps relative to the issuance, renewal, suspension, or revocation of a concealed handgun license, including, but not limited to, completed applications for the issuance or renewal of a license, completed affidavits submitted regarding an application for a license on a temporary emergency basis, reports of criminal records checks and incompetency records checks under section 311.41 of the Revised Code, and applicants' social security numbers and fingerprints that are obtained under division (A) of section 311.41 of the Revised Code, are confidential and are not public records. Except as provided in division (B)(2) of this section, no person shall release or otherwise disseminate records that are confidential under this division unless required to do so pursuant to a court order.

(2)

(a) A journalist, on or after April 8, 2004, may submit to a sheriff a signed, written request to view the name, county of residence, and date of birth of each person to whom the sheriff has issued , renewed, or issued a replacement for a concealed handgun license, or a signed, written request to view the name, county of residence, and date of birth of each person for whom the sheriff has suspended or revoked a concealed handgun license. The request shall include the journalist's name and title, shall include the name and address of the journalist's employer, and shall state that disclosure of the information sought would be in the public interest. If a journalist submits a signed, written request to the sheriff to view the information described in this division, the sheriff shall grant the journalist's request. The journalist shall not copy the name, county of residence, or date of birth of each person to or for whom the sheriff has issued, suspended, or revoked a license described in this division.

(b) As used in division (B)(2) of this section, "journalist" means a person engaged in, connected with, or employed by any news medium, including a newspaper, magazine, press association, news agency, or wire service, a radio or television station, or a similar medium, for the purpose of gathering, processing, transmitting, compiling, editing, or disseminating information for the general public.

(C) Each sheriff shall report to the Ohio peace officer training commission the number of concealed handgun licenses that the sheriff issued, renewed, suspended, revoked, or denied under section 2923.125 of the Revised Code during the previous quarter of the calendar year, the number of applications for those licenses for which processing was suspended in accordance with division (D)(3) of section 2923.125 of the Revised Code during the previous quarter of the calendar year, and the number of concealed handgun licenses on a temporary emergency basis that the sheriff issued, suspended, revoked, or denied under section 2923.1213 of the Revised Code during the previous quarter of the calendar year. The sheriff shall not include in the report the name or any other identifying information of an applicant or licensee. The sheriff shall report that information in a manner that permits the commission to maintain the statistics described in division (C) of section 109.731 of the Revised Code and to timely prepare the statistical report described in that division. The information that is received by the commission under this division is a public record kept by the commission for the purposes of section 149.43 of the Revised Code.

(D) Law enforcement agencies may use the information a sheriff makes available through the use of the law enforcement automated data system pursuant to division (H) of section 2923.125 or division (B)(2) or (D) of section 2923.1213 of the Revised Code for law enforcement purposes only. The information is confidential and is not a public record. A person who releases or otherwise disseminates this information obtained through the law enforcement automated data system in a manner not described in this division is guilty of a violation of section 2913.04 of the Revised Code.

(E) Whoever violates division (B) of this section is guilty of illegal release of confidential concealed handgun license records, a felony of the fifth degree. In addition to any penalties imposed under Chapter 2929. of the Revised Code for a violation of division (B) of this section or a violation of section 2913.04 of the Revised Code described in division (D) of this section, if the offender is a sheriff, an employee of a sheriff, or any other public officer or employee, and if the violation was willful and deliberate, the offender shall be subject to a civil fine of one thousand dollars. Any person who is harmed by a violation of division (B) or (C) of this section or a violation of section 2913.04 of the Revised Code described in division (D) of this section has a private cause of action against the offender for any injury, death, or loss to person or property that is a proximate result of the violation and may recover court costs and attorney's fees related to the action.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004; 09-29-2007; 2008 SB184 09-09-2008



Section 2923.1210 - Application form.

The application for a concealed handgun license or for the renewal of a license of that nature that is to be used under section 2923.125 of the Revised Code shall conform substantially to the following forms:

"Ohio Peace Officer Training Commission

APPLICATION FOR A LICENSE TO CARRY A CONCEALED HANDGUN

Please Type or Print in Ink

SECTION I.

This application will not be processed unless all applicable questions have been answered and until all required supporting documents as described in division (B) or (F) of section 2923.125 of the Ohio Revised Code and, unless waived, a cashier's check, certified check, or money order in the amount of the applicable license fee or license renewal fee have been submitted. FEES ARE NONREFUNDABLE.

SECTION II.

Name:

Last First Middle

Social Security Number: ...............................

Current Residence:

Street City State County Zip

............ ............ ............ ........... ............

Mailing Address (If Different From Above):

Street City State Zip

............ ............ ............ ..............

Date of Birth Place of Birth Sex Race Residence Telephone

...../..../.... ............ .... ..... (...).........

SECTION III. THE FOLLOWING QUESTIONS ARE TO BE ANSWERED YES OR NO

(1)(a) Are you legally living in the United States?

.... YES

.... NO

(b) Have you been a resident of Ohio for at least forty-five days and have you been a resident for thirty days of the county with whose sheriff you are filing this application or of a county adjacent to that county?

.... YES

.... NO

(2) Are you at least twenty-one years of age?

.... YES

.... NO

(3) Are you a fugitive from justice?

.... YES

.... NO

(4) Are you under indictment for a felony, or, except for a conviction or guilty plea the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you ever been convicted of or pleaded guilty to a felony, or, except for a delinquent child adjudication the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you ever been adjudicated a delinquent child for committing an act that would be a felony if committed by an adult?

.... YES

.... NO

(5) Are you under indictment for or otherwise charged with, or, except for a conviction or guilty plea the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you ever been convicted of or pleaded guilty to, an offense under Chapter 2925., 3719., or 4729. of the Ohio Revised Code that involves the illegal possession, use, sale, administration, or distribution of or trafficking in a drug of abuse, or, except for a delinquent child adjudication the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you ever been adjudicated a delinquent child for committing an act that would be an offense of that nature if committed by an adult?

.... YES

.... NO

(6) Are you under indictment for or otherwise charged with, or, except for a conviction or guilty plea the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you been convicted of or pleaded guilty to within three years of the date of this application, a misdemeanor that is an offense of violence or the offense of possessing a revoked or suspended concealed handgun license, or, except for a delinquent child adjudication the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you been adjudicated a delinquent child within three years of the date of this application for committing an act that would be a misdemeanor of that nature if committed by an adult?

.... YES

.... NO

(7) Are you under indictment for or otherwise charged with, or, except for a conviction or guilty plea the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you been convicted of or pleaded guilty to within ten years of the date of this application, resisting arrest, or, except for a delinquent child adjudication the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you been adjudicated a delinquent child for committing, within ten years of the date of this application an act that if committed by an adult would be the offense of resisting arrest?

.... YES

.... NO

(8)(a) Are you under indictment for or otherwise charged with assault or negligent assault?

.... YES

.... NO

(b) Have you been convicted of, pleaded guilty to, or adjudicated a delinquent child two or more times for committing assault or negligent assault within five years of the date of this application?

.... YES

.... NO

(c) Except for a conviction, guilty plea, or delinquent child adjudication the records of which a court has ordered sealed or expunged or relative to which a court has granted relief from disability pursuant to section 2923.14 of the Revised Code, have you ever been convicted of, pleaded guilty to, or adjudicated a delinquent child for assaulting a peace officer?

.... YES

.... NO

(9)(a) Have you ever been adjudicated as a mental defective?

.... YES

.... NO

(b) Have you ever been committed to a mental institution?

.... YES

.... NO

(10) Are you currently subject to a civil protection order, a temporary protection order, or a protection order issued by a court of another state?

.... YES

.... NO

(11) Are you currently subject to a suspension imposed under division (A)(2) of section 2923.128 of the Revised Code of a concealed handgun license that previously was issued to you?

.... YES

.... NO

SECTION IV. YOU MUST COMPLETE THIS SECTION OF THE APPLICATION BY PROVIDING, TO THE BEST OF YOUR KNOWLEDGE, THE ADDRESS OF EACH PLACE OF RESIDENCE AT WHICH YOU RESIDED AT ANY TIME AFTER YOU ATTAINED EIGHTEEN YEARS OF AGE AND UNTIL YOU COMMENCED YOUR RESIDENCE AT THE LOCATION IDENTIFIED IN SECTION II OF THIS FORM, AND THE DATES OF RESIDENCE AT EACH OF THOSE ADDRESSES. IF YOU NEED MORE SPACE, COMPLETE AN ADDITIONAL SHEET WITH THE RELEVANT INFORMATION, ATTACH IT TO THE APPLICATION, AND NOTE THE ATTACHMENT AT THE END OF THIS SECTION.

Residence 1:

Street City State County Zip

.......... .......... .......... .......... ..........

Dates of residence at this address

Residence 2:

Street City State County Zip

.......... .......... .......... .......... ..........

Dates of residence at this address

Residence 3:

Street City State County Zip

.......... .......... .......... .......... ..........

Dates of residence at this address

Residence 4:

Street City State County Zip

.......... .......... .......... .......... ..........

Dates of residence at this address

SECTION V.

YOU MUST COMPLETE THIS SECTION OF THE APPLICATION BY ANSWERING THE QUESTION POSED IN PART (1) AND, IF THE ANSWER TO THE QUESTION IS "YES," BY PROVIDING IN PART (2) THE INFORMATION SPECIFIED. IF YOU NEED MORE SPACE, COMPLETE AN ADDITIONAL SHEET WITH THE RELEVANT INFORMATION, ATTACH IT TO THE APPLICATION, AND NOTE THE ATTACHMENT AT THE END OF THIS SECTION.

(1)

Have you previously applied in any county in Ohio or in any other state for a concealed handgun license?

.... YES

.... NO

(2) If your answer to the question in part (1) of this section of the application is "yes," you must complete this part by listing each county in Ohio, and each other state, in which you previously applied for a license and, to the best of your knowledge, the date on which you made the application.

Previous application made in .............. (insert name of Ohio county or other state) on ............... (insert date of application.)

Previous application made in .............. (insert name of Ohio county or other state) on ............... (insert date of application.)

Previous application made in .............. (insert name of Ohio county or other state) on ............... (insert date of application.)

Previous application made in .............. (insert name of Ohio county or other state) on ............... (insert date of application.)

SECTION VI.

AN APPLICANT WHO KNOWINGLY GIVES A FALSE ANSWER TO ANY QUESTION OR SUBMITS FALSE INFORMATION ON, OR A FALSE DOCUMENT WITH THE APPLICATION MAY BE PROSECUTED FOR FALSIFICATION TO OBTAIN A CONCEALED HANDGUN LICENSE, A FELONY OF THE FOURTH DEGREE, IN VIOLATION OF SECTION 2921.13 OF THE OHIO REVISED CODE.

(1) I have read the pamphlet that explains the Ohio firearms laws, that provides instruction in dispute resolution and explains the Ohio laws related to that matter, and that provides information regarding all aspects of the use of deadly force with a firearm, and I am knowledgeable of the provisions of those laws and of the information on those matters.

(2) I desire a legal means to carry a concealed handgun for defense of myself or a member of my family while engaged in lawful activity.

(3) I have never been convicted of or pleaded guilty to a crime of violence in the state of Ohio or elsewhere (if you have been convicted of or pleaded guilty to such a crime, but the records of that conviction or guilty plea have been sealed or expunged by court order or a court has granted relief pursuant to section 2923.14 of the Revised Code from the disability imposed pursuant to section 2923.13 of the Revised Code relative to that conviction or guilty plea, you may treat the conviction or guilty plea for purposes of this paragraph as if it never had occurred). I am of sound mind. I hereby certify that the statements contained herein are true and correct to the best of my knowledge and belief. I understand that if I knowingly make any false statements herein I am subject to penalties prescribed by law. I authorize the sheriff or the sheriff's designee to inspect only those records or documents relevant to information required for this application.

(4) The information contained in this application and all attached documents are true and correct to the best of my knowledge.

Signature of Applicant"

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008



Section 2923.1211 - Falsification of concealed handgun license - possessing a revoked or suspended concealed handgun license.

(A) No person shall alter a concealed handgun license or create a fictitious document that purports to be a license of that nature.

(B) No person, except in the performance of official duties, shall possess a concealed handgun license that was issued and that has been revoked or suspended .

(C) Whoever violates division (A) of this section is guilty of falsification of a concealed handgun license, a felony of the fifth degree. Whoever violates division (B) of this section is guilty of possessing a revoked or suspended concealed handgun license, a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Effective Date: 04-08-2004



Section 2923.1212 - [Effective Until 1/1/2014] Signage prohibiting concealed handguns.

(A) The following persons, boards, and entities, or designees, shall post in the following locations a sign that contains a statement in substantially the following form: "Unless otherwise authorized by law, pursuant to the Ohio Revised Code, no person shall knowingly possess, have under the person's control, convey, or attempt to convey a deadly weapon or dangerous ordnance onto these premises.":

(1) The director of public safety or the person or board charged with the erection, maintenance, or repair of police stations, municipal jails, and the municipal courthouse and courtrooms in a conspicuous location at all police stations, municipal jails, and municipal courthouses and courtrooms;

(2) The sheriff or sheriff's designee who has charge of the sheriff's office in a conspicuous location in that office;

(3) The superintendent of the state highway patrol or the superintendent's designee in a conspicuous location at all state highway patrol stations;

(4) Each sheriff, chief of police, or person in charge of every county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or other local or state correctional institution or detention facility within the state, or that person's designee, in a conspicuous location at that facility under that person's charge;

(5) The board of trustees of a regional airport authority, chief administrative officer of an airport facility, or other person in charge of an airport facility in a conspicuous location at each airport facility under that person's control;

(6) The officer or officer's designee who has charge of a courthouse or the building or structure in which a courtroom is located in a conspicuous location in that building or structure;

(7) The superintendent of the bureau of criminal identification and investigation or the superintendent's designee in a conspicuous location in all premises controlled by that bureau;

(8) The owner, administrator, or operator of a child day-care center, a type A family day-care home, a type B family day-care home, or a type C family day-care home;

(9) The officer of this state or of a political subdivision of this state, or the officer's designee, who has charge of a building that is a government facility of this state or the political subdivision of this state, as defined in section 2923.126 of the Revised Code, and that is not a building that is used primarily as a shelter, restroom, parking facility for motor vehicles, or rest facility and is not a courthouse or other building or structure in which a courtroom is located that is subject to division (B)(3) of that section.

(B) The following boards, bodies, and persons, or designees, shall post in the following locations a sign that contains a statement in substantially the following form: "Unless otherwise authorized by law, pursuant to Ohio Revised Code section 2923.122, no person shall knowingly possess, have under the person's control, convey, or attempt to convey a deadly weapon or dangerous ordnance into a school safety zone.":

(1) A board of education of a city, local, exempted village, or joint vocational school district or that board's designee in a conspicuous location in each building and on each parcel of real property owned or controlled by the board;

(2) A governing body of a school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code or that body's designee in a conspicuous location in each building and on each parcel of real property owned or controlled by the school;

(3) The principal or chief administrative officer of a nonpublic school in a conspicuous location on property owned or controlled by that nonpublic school.

Effective Date: 04-08-2004; 2008 SB184 09-09-2008

This section is set out twice. See also §2923.12122, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2923.1212 - [Effective 1/1/2014] Signage prohibiting concealed handguns.

(A) The following persons, boards, and entities, or designees, shall post in the following locations a sign that contains a statement in substantially the following form: "Unless otherwise authorized by law, pursuant to the Ohio Revised Code, no person shall knowingly possess, have under the person's control, convey, or attempt to convey a deadly weapon or dangerous ordnance onto these premises.":

(1) The director of public safety or the person or board charged with the erection, maintenance, or repair of police stations, municipal jails, and the municipal courthouse and courtrooms in a conspicuous location at all police stations, municipal jails, and municipal courthouses and courtrooms;

(2) The sheriff or sheriff's designee who has charge of the sheriff's office in a conspicuous location in that office;

(3) The superintendent of the state highway patrol or the superintendent's designee in a conspicuous location at all state highway patrol stations;

(4) Each sheriff, chief of police, or person in charge of every county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, community-based correctional facility, halfway house, alternative residential facility, or other local or state correctional institution or detention facility within the state, or that person's designee, in a conspicuous location at that facility under that person's charge;

(5) The board of trustees of a regional airport authority, chief administrative officer of an airport facility, or other person in charge of an airport facility in a conspicuous location at each airport facility under that person's control;

(6) The officer or officer's designee who has charge of a courthouse or the building or structure in which a courtroom is located in a conspicuous location in that building or structure;

(7) The superintendent of the bureau of criminal identification and investigation or the superintendent's designee in a conspicuous location in all premises controlled by that bureau;

(8) The owner, administrator, or operator of a child day-care center, a type A family day-care home, or a type B family day-care home;

(9) The officer of this state or of a political subdivision of this state, or the officer's designee, who has charge of a building that is a government facility of this state or the political subdivision of this state, as defined in section 2923.126 of the Revised Code, and that is not a building that is used primarily as a shelter, restroom, parking facility for motor vehicles, or rest facility and is not a courthouse or other building or structure in which a courtroom is located that is subject to division (B)(3) of that section.

(B) The following boards, bodies, and persons, or designees, shall post in the following locations a sign that contains a statement in substantially the following form: "Unless otherwise authorized by law, pursuant to Ohio Revised Code section 2923.122, no person shall knowingly possess, have under the person's control, convey, or attempt to convey a deadly weapon or dangerous ordnance into a school safety zone.":

(1) A board of education of a city, local, exempted village, or joint vocational school district or that board's designee in a conspicuous location in each building and on each parcel of real property owned or controlled by the board;

(2) A governing body of a school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code or that body's designee in a conspicuous location in each building and on each parcel of real property owned or controlled by the school;

(3) The principal or chief administrative officer of a nonpublic school in a conspicuous location on property owned or controlled by that nonpublic school.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 04-08-2004; 2008 SB184 09-09-2008

This section is set out twice. See also §2923.12121, effective until 1/1/2014.



Section 2923.1213 - Temporary emergency license.

(A) As used in this section:

(1) "Evidence of imminent danger" means any of the following:

(a) A statement sworn by the person seeking to carry a concealed handgun that is made under threat of perjury and that states that the person has reasonable cause to fear a criminal attack upon the person or a member of the person's family, such as would justify a prudent person in going armed;

(b) A written document prepared by a governmental entity or public official describing the facts that give the person seeking to carry a concealed handgun reasonable cause to fear a criminal attack upon the person or a member of the person's family, such as would justify a prudent person in going armed. Written documents of this nature include, but are not limited to, any temporary protection order, civil protection order, protection order issued by another state, or other court order, any court report, and any report filed with or made by a law enforcement agency or prosecutor.

(2) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B)

(1) A person seeking a concealed handgun license on a temporary emergency basis shall submit to the sheriff of the county in which the person resides all of the following:

(a) Evidence of imminent danger to the person or a member of the person's family;

(b) A sworn affidavit that contains all of the information required to be on the license and attesting that the person is legally living in the United States; is at least twenty-one years of age; is not a fugitive from justice; is not under indictment for or otherwise charged with an offense identified in division (D)(1)(d) of section 2923.125 of the Revised Code; has not been convicted of or pleaded guilty to an offense, and has not been adjudicated a delinquent child for committing an act, identified in division (D)(1)(e) of that section and to which division (B)(3) of this section does not apply; within three years of the date of the submission, has not been convicted of or pleaded guilty to an offense, and has not been adjudicated a delinquent child for committing an act, identified in division (D)(1)(f) of that section and to which division (B)(3) of this section does not apply; within five years of the date of the submission, has not been convicted of, pleaded guilty, or adjudicated a delinquent child for committing two or more violations identified in division (D)(1)(g) of that section; within ten years of the date of the submission, has not been convicted of, pleaded guilty, or adjudicated a delinquent child for committing a violation identified in division (D)(1)(h) of that section and to which division (B)(3) of this section does not apply; has not been adjudicated as a mental defective, has not been committed to any mental institution, is not under adjudication of mental incompetence, has not been found by a court to be a mentally ill person subject to hospitalization by court order, and is not an involuntary patient other than one who is a patient only for purposes of observation, as described in division (D)(1)(i) of that section; is not currently subject to a civil protection order, a temporary protection order, or a protection order issued by a court of another state, as described in division (D)(1)(j) of that section; and is not currently subject to a suspension imposed under division (A)(2) of section 2923.128 of the Revised Code of a concealed handgun license that previously was issued to the person;

(c) A nonrefundable temporary emergency license fee as described in either of the following:

(i) For an applicant who has been a resident of this state for five or more years, a fee of fifteen dollars plus the actual cost of having a background check performed by the bureau of criminal identification and investigation pursuant to section 311.41 of the Revised Code;

(ii) For an applicant who has been a resident of this state for less than five years, a fee of fifteen dollars plus the actual cost of having background checks performed by the federal bureau of investigation and the bureau of criminal identification and investigation pursuant to section 311.41 of the Revised Code.

(d) A set of fingerprints of the applicant provided as described in section 311.41 of the Revised Code through use of an electronic fingerprint reading device or, if the sheriff to whom the application is submitted does not possess and does not have ready access to the use of an electronic fingerprint reading device, on a standard impression sheet prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code. If the fingerprints are provided on a standard impression sheet, the person also shall provide the person's social security number to the sheriff.

(2) A sheriff shall accept the evidence of imminent danger, the sworn affidavit, the fee, and the set of fingerprints required under division (B)(1) of this section at the times and in the manners described in division (I) of this section. Upon receipt of the evidence of imminent danger, the sworn affidavit, the fee, and the set of fingerprints required under division (B)(1) of this section, the sheriff, in the manner specified in section 311.41 of the Revised Code, immediately shall conduct or cause to be conducted the criminal records check and the incompetency records check described in section 311.41 of the Revised Code. Immediately upon receipt of the results of the records checks, the sheriff shall review the information and shall determine whether the criteria set forth in divisions (D)(1)(a) to (j) and (m) of section 2923.125 of the Revised Code apply regarding the person. If the sheriff determines that all of criteria set forth in divisions (D)(1)(a) to (j) and (m) of section 2923.125 of the Revised Code apply regarding the person, the sheriff shall immediately make available through the law enforcement automated data system all information that will be contained on the temporary emergency license for the person if one is issued, and the superintendent of the state highway patrol shall ensure that the system is so configured as to permit the transmission through the system of that information. Upon making that information available through the law enforcement automated data system, the sheriff shall immediately issue to the person a concealed handgun license on a temporary emergency basis.

If the sheriff denies the issuance of a license on a temporary emergency basis to the person, the sheriff shall specify the grounds for the denial in a written notice to the person. The person may appeal the denial, or challenge criminal records check results that were the basis of the denial if applicable, in the same manners specified in division (D)(2) of section 2923.125 and in section 2923.127 of the Revised Code, regarding the denial of an application for a concealed handgun license under that section.

The license on a temporary emergency basis issued under this division shall be in the form, and shall include all of the information, described in divisions (A)(2) and (5) of section 109.731 of the Revised Code, and also shall include a unique combination of identifying letters and numbers in accordance with division (A)(4) of that section.

The license on a temporary emergency basis issued under this division is valid for ninety days and may not be renewed. A person who has been issued a license on a temporary emergency basis under this division shall not be issued another license on a temporary emergency basis unless at least four years has expired since the issuance of the prior license on a temporary emergency basis.

(3) If a person seeking a concealed handgun license on a temporary emergency basis has been convicted of or pleaded guilty to an offense identified in division (D)(1)(e), (f), or (h) of section 2923.125 of the Revised Code or has been adjudicated a delinquent child for committing an act or violation identified in any of those divisions, and if a court has ordered the sealing or expungement of the records of that conviction, guilty plea, or adjudication pursuant to sections 2151.355 to 2151.358 or sections 2953.31 to 2953.36 of the Revised Code or a court has granted the applicant relief pursuant to section 2923.14 of the Revised Code from the disability imposed pursuant to section 2923.13 of the Revised Code relative to that conviction, guilty plea, or adjudication, the conviction, guilty plea, or adjudication shall not be relevant for purposes of the sworn affidavit described in division (B)(1)(b) of this section, and the person may complete, and swear to the truth of, the affidavit as if the conviction, guilty plea, or adjudication never had occurred.

(4) The sheriff shall waive the payment pursuant to division (B)(1)(c) of this section of the license fee in connection with an application that is submitted by an applicant who is a retired peace officer, a retired person described in division (B)(1)(b) of section 109.77 of the Revised Code, or a retired federal law enforcement officer who, prior to retirement, was authorized under federal law to carry a firearm in the course of duty, unless the retired peace officer, person, or federal law enforcement officer retired as the result of a mental disability.

The sheriff shall deposit all fees paid by an applicant under division (B)(1)(c) of this section into the sheriff's concealed handgun license issuance fund established pursuant to section 311.42 of the Revised Code.

(C) A person who holds a concealed handgun license on a temporary emergency basis has the same right to carry a concealed handgun as a person who was issued a concealed handgun license under section 2923.125 of the Revised Code, and any exceptions to the prohibitions contained in section 1547.69 and sections 2923.12 to 2923.16 of the Revised Code for a licensee under section 2923.125 of the Revised Code apply to a licensee under this section. The person is subject to the same restrictions, and to all other procedures, duties, and sanctions, that apply to a person who carries a license issued under section 2923.125 of the Revised Code, other than the license renewal procedures set forth in that section.

(D) A sheriff who issues a concealed handgun license on a temporary emergency basis under this section shall not require a person seeking to carry a concealed handgun in accordance with this section to submit a competency certificate as a prerequisite for issuing the license and shall comply with division (H) of section 2923.125 of the Revised Code in regards to the license. The sheriff shall suspend or revoke the license in accordance with section 2923.128 of the Revised Code. In addition to the suspension or revocation procedures set forth in section 2923.128 of the Revised Code, the sheriff may revoke the license upon receiving information, verifiable by public documents, that the person is not eligible to possess a firearm under either the laws of this state or of the United States or that the person committed perjury in obtaining the license; if the sheriff revokes a license under this additional authority, the sheriff shall notify the person, by certified mail, return receipt requested, at the person's last known residence address that the license has been revoked and that the person is required to surrender the license at the sheriff's office within ten days of the date on which the notice was mailed. Division (H) of section 2923.125 of the Revised Code applies regarding any suspension or revocation of a concealed handgun license on a temporary emergency basis.

(E) A sheriff who issues a concealed handgun license on a temporary emergency basis under this section shall retain, for the entire period during which the license is in effect, the evidence of imminent danger that the person submitted to the sheriff and that was the basis for the license, or a copy of that evidence, as appropriate.

(F) If a concealed handgun license on a temporary emergency basis issued under this section is lost or is destroyed, the licensee may obtain from the sheriff who issued that license a duplicate license upon the payment of a fee of fifteen dollars and the submission of an affidavit attesting to the loss or destruction of the license. The sheriff, in accordance with the procedures prescribed in section 109.731 of the Revised Code, shall place on the replacement license a combination of identifying numbers different from the combination on the license that is being replaced.

(G) The Ohio peace officer training commission shall prescribe, and shall make available to sheriffs, a standard form to be used under division (B) of this section by a person who applies for a concealed handgun license on a temporary emergency basis on the basis of imminent danger of a type described in division (A)(1)(a) of this section.

(H) A sheriff who receives any fees paid by a person under this section shall deposit all fees so paid into the sheriff's concealed handgun license issuance expense fund established under section 311.42 of the Revised Code.

(I) A sheriff shall accept evidence of imminent danger, a sworn affidavit, the fee, and the set of fingerprints specified in division (B)(1) of this section at any time during normal business hours. In no case shall a sheriff require an appointment, or designate a specific period of time, for the submission or acceptance of evidence of imminent danger, a sworn affidavit, the fee, and the set of fingerprints specified in division (B)(1) of this section, or for the provision to any person of a standard form to be used for a person to apply for a concealed handgun license on a temporary emergency basis.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB184 09-09-2008



Section 2923.13 - Having weapons while under disability.

(A) Unless relieved from disability as provided in section 2923.14 of the Revised Code, no person shall knowingly acquire, have, carry, or use any firearm or dangerous ordnance, if any of the following apply:

(1) The person is a fugitive from justice.

(2) The person is under indictment for or has been convicted of any felony offense of violence or has been adjudicated a delinquent child for the commission of an offense that, if committed by an adult, would have been a felony offense of violence.

(3) The person is under indictment for or has been convicted of any felony offense involving the illegal possession, use, sale, administration, distribution, or trafficking in any drug of abuse or has been adjudicated a delinquent child for the commission of an offense that, if committed by an adult, would have been a felony offense involving the illegal possession, use, sale, administration, distribution, or trafficking in any drug of abuse.

(4) The person is drug dependent, in danger of drug dependence, or a chronic alcoholic.

(5) The person is under adjudication of mental incompetence, has been adjudicated as a mental defective, has been committed to a mental institution, has been found by a court to be a mentally ill person subject to hospitalization by court order, or is an involuntary patient other than one who is a patient only for purposes of observation. As used in this division, "mentally ill person subject to hospitalization by court order" and "patient" have the same meanings as in section 5122.01 of the Revised Code.

(B) Whoever violates this section is guilty of having weapons while under disability, a felony of the third degree.

Amended by 129th General AssemblyFile No.30,HB 54, §1, eff. 9/30/2011.

Effective Date: 04-08-2004



Section 2923.131 - Possession of deadly weapon while under detention.

(A) "Detention" and "detention facility" have the same meanings as in section 2921.01 of the Revised Code.

(B) No person under detention at a detention facility shall possess a deadly weapon.

(C) Whoever violates this section is guilty of possession of a deadly weapon while under detention.

(1) If the offender, at the time of the commission of the offense, was under detention as an alleged or adjudicated delinquent child or unruly child and if at the time the offender commits the act for which the offender was under detention it would not be a felony if committed by an adult, possession of a deadly weapon while under detention is a misdemeanor of the first degree.

(2) If the offender, at the time of the commission of the offense, was under detention in any other manner, possession of a deadly weapon while under detention is one of the following:

(a) A felony of the first degree, when the most serious offense for which the person was under detention is aggravated murder or murder and regardless of when the aggravated murder or murder occurred or, if the person was under detention as an alleged or adjudicated delinquent child, when the most serious act for which the person was under detention would be aggravated murder or murder if committed by an adult and regardless of when that act occurred;

(b) A felony of the second degree if any of the following applies:

(i) The most serious offense for which the person was under detention is a felony of the first degree committed on or after July 1, 1996, or an aggravated felony of the first degree committed prior to July 1, 1996.

(ii) If the person was under detention as an alleged or adjudicated delinquent child, the most serious act for which the person was under detention was committed on or after July 1, 1996, and would be a felony of the first degree if committed by an adult, or was committed prior to July 1, 1996, and would have been an aggravated felony of the first degree if committed by an adult.

(c) A felony of the third degree if any of the following applies:

(i) The most serious offense for which the person was under detention is a felony of the second degree committed on or after July 1, 1996, or is an aggravated felony of the second degree or a felony of the first degree committed prior to July 1, 1996.

(ii) If the person was under detention as an alleged or adjudicated delinquent child, the most serious act for which the person was under detention was committed on or after July 1, 1996, and would be a felony of the second degree if committed by an adult, or was committed prior to July 1, 1996, and would have been an aggravated felony of the second degree or a felony of the first degree if committed by an adult.

(d) A felony of the fourth degree if any of the following applies:

(i) The most serious offense for which the person was under detention is a felony of the third degree committed on or after July 1, 1996, is an aggravated felony of the third degree or a felony of the second degree committed prior to July 1, 1996, or is a felony of the third degree committed prior to July 1, 1996, that, if it had been committed on or after July 1, 1996, also would be a felony of the third degree.

(ii) If the person was under detention as an alleged or adjudicated delinquent child, the most serious act for which the person was under detention was committed on or after July 1, 1996, and would be a felony of the third degree if committed by an adult, was committed prior to July 1, 1996, and would have been an aggravated felony of the third degree or a felony of the second degree if committed by an adult, or was committed prior to July 1, 1996, would have been a felony of the third degree if committed by an adult, and, if it had been committed on or after July 1, 1996, also would be a felony of the third degree if committed by an adult.

(e) A felony of the fifth degree if any of the following applies:

(i) The most serious offense for which the person was under detention is a felony of the fourth or fifth degree committed on or after July 1, 1996, is a felony of the third degree committed prior to July 1, 1996, that, if committed on or after July 1, 1996, would be a felony of the fourth degree, is a felony of the fourth degree committed prior to July 1, 1996, or is an unclassified felony or a misdemeanor regardless of when the unclassified felony or misdemeanor is committed.

(ii) If the person was under detention as an alleged or adjudicated delinquent child, the most serious act for which the person was under detention was committed on or after July 1, 1996, and would be a felony of the fourth or fifth degree if committed by an adult, was committed prior to July 1, 1996, would have been a felony of the third degree if committed by an adult, and, if it had been committed on or after July 1, 1996, would be a felony of the fourth degree if committed by an adult, was committed prior to July 1, 1996, and would have been a felony of the fourth degree if committed by an adult, or would be an unclassified felony if committed by an adult regardless of when the act is committed.

Effective Date: 10-04-1996



Section 2923.14 - Relief from weapons disability.

(A) Any person who is prohibited from acquiring, having, carrying, or using firearms may apply to the court of common pleas in the county in which the person resides for relief from such prohibition.

(B) The application shall recite the following:

(1) All indictments, convictions, or adjudications upon which the applicant's disability is based, the sentence imposed and served, and any release granted under a community control sanction, post-release control sanction, or parole, any partial or conditional pardon granted, or other disposition of each case, or, if the disability is based upon a factor other than an indictment, a conviction, or an adjudication, the factor upon which the disability is based and all details related to that factor;

(2) Facts showing the applicant to be a fit subject for relief under this section.

(C) A copy of the application shall be served on the county prosecutor. The county prosecutor shall cause the matter to be investigated and shall raise before the court any objections to granting relief that the investigation reveals.

(D) Upon hearing, the court may grant the applicant relief pursuant to this section, if all of the following apply:

(1) One of the following applies:

(a) If the disability is based upon an indictment, a conviction, or an adjudication, the applicant has been fully discharged from imprisonment, community control, post-release control, and parole, or, if the applicant is under indictment, has been released on bail or recognizance.

(b) If the disability is based upon a factor other than an indictment, a conviction, or an adjudication, that factor no longer is applicable to the applicant.

(2) The applicant has led a law-abiding life since discharge or release, and appears likely to continue to do so.

(3) The applicant is not otherwise prohibited by law from acquiring, having, or using firearms.

(E) Costs of the proceeding shall be charged as in other civil cases, and taxed to the applicant.

(F) Relief from disability granted pursuant to this section restores the applicant to all civil firearm rights to the full extent enjoyed by any citizen, and is subject to the following conditions:

(1) Applies only with respect to indictments, convictions, or adjudications, or to the other factor, recited in the application as the basis for the applicant's disability;

(2) Applies only with respect to firearms lawfully acquired, possessed, carried, or used by the applicant;

(3)

May be revoked by the court at any time for good cause shown and upon notice to the applicant;

(4) Is automatically void upon commission by the applicant of any offense set forth in division (A)(2) or (3) of section 2923.13 of the Revised Code, or upon the applicant's becoming one of the class of persons named in division (A)(1), (4), or (5) of that section.

(G) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control" and "post-release control sanction" have the same meanings as in section 2967.01 of the Revised Code.

Amended by 129th General AssemblyFile No.30,HB 54, §1, eff. 9/30/2011.

Effective Date: 01-01-2004

Related Legislative Provision: See 129th General AssemblyFile No.30,HB 54, §3



Section 2923.15 - Using weapons while intoxicated.

(A) No person, while under the influence of alcohol or any drug of abuse, shall carry or use any firearm or dangerous ordnance.

(B) Whoever violates this section is guilty of using weapons while intoxicated, a misdemeanor of the first degree.

Effective Date: 01-01-1974



Section 2923.16 - Improperly handling firearms in a motor vehicle.

(A) No person shall knowingly discharge a firearm while in or on a motor vehicle.

(B) No person shall knowingly transport or have a loaded firearm in a motor vehicle in such a manner that the firearm is accessible to the operator or any passenger without leaving the vehicle.

(C) No person shall knowingly transport or have a firearm in a motor vehicle, unless the person may lawfully possess that firearm under applicable law of this state or the United States, the firearm is unloaded, and the firearm is carried in one of the following ways:

(1) In a closed package, box, or case;

(2) In a compartment that can be reached only by leaving the vehicle;

(3) In plain sight and secured in a rack or holder made for the purpose;

(4) If the firearm is at least twenty-four inches in overall length as measured from the muzzle to the part of the stock furthest from the muzzle and if the barrel is at least eighteen inches in length, either in plain sight with the action open or the weapon stripped, or, if the firearm is of a type on which the action will not stay open or which cannot easily be stripped, in plain sight.

(D) No person shall knowingly transport or have a loaded handgun in a motor vehicle if, at the time of that transportation or possession, any of the following applies:

(1) The person is under the influence of alcohol, a drug of abuse, or a combination of them.

(2) The person's whole blood, blood serum or plasma, breath, or urine contains a concentration of alcohol, a listed controlled substance, or a listed metabolite of a controlled substance prohibited for persons operating a vehicle, as specified in division (A) of section 4511.19 of the Revised Code, regardless of whether the person at the time of the transportation or possession as described in this division is the operator of or a passenger in the motor vehicle.

(E) No person who has been issued a concealed handgun license, who is the driver or an occupant of a motor vehicle that is stopped as a result of a traffic stop or a stop for another law enforcement purpose or is the driver or an occupant of a commercial motor vehicle that is stopped by an employee of the motor carrier enforcement unit for the purposes defined in section 5503.34 of the Revised Code, and who is transporting or has a loaded handgun in the motor vehicle or commercial motor vehicle in any manner, shall do any of the following:

(1) Fail to promptly inform any law enforcement officer who approaches the vehicle while stopped that the person has been issued a concealed handgun license and that the person then possesses or has a loaded handgun in the motor vehicle;

(2) Fail to promptly inform the employee of the unit who approaches the vehicle while stopped that the person has been issued a concealed handgun license and that the person then possesses or has a loaded handgun in the commercial motor vehicle;

(3) Knowingly fail to remain in the motor vehicle while stopped or knowingly fail to keep the person's hands in plain sight at any time after any law enforcement officer begins approaching the person while stopped and before the law enforcement officer leaves, unless the failure is pursuant to and in accordance with directions given by a law enforcement officer;

(4) Knowingly have contact with the loaded handgun by touching it with the person's hands or fingers in the motor vehicle at any time after the law enforcement officer begins approaching and before the law enforcement officer leaves, unless the person has contact with the loaded handgun pursuant to and in accordance with directions given by the law enforcement officer;

(5) Knowingly disregard or fail to comply with any lawful order of any law enforcement officer given while the motor vehicle is stopped, including, but not limited to, a specific order to the person to keep the person's hands in plain sight.

(F)

(1) Divisions (A), (B), (C), and (E) of this section do not apply to any of the following:

(a) An officer, agent, or employee of this or any other state or the United States, or a law enforcement officer, when authorized to carry or have loaded or accessible firearms in motor vehicles and acting within the scope of the officer's, agent's, or employee's duties;

(b) Any person who is employed in this state, who is authorized to carry or have loaded or accessible firearms in motor vehicles, and who is subject to and in compliance with the requirements of section 109.801 of the Revised Code, unless the appointing authority of the person has expressly specified that the exemption provided in division (F)(1)(b) of this section does not apply to the person.

(2) Division (A) of this section does not apply to a person if all of the following circumstances apply:

(a) The person discharges a firearm from a motor vehicle at a coyote or groundhog, the discharge is not during the deer gun hunting season as set by the chief of the division of wildlife of the department of natural resources, and the discharge at the coyote or groundhog, but for the operation of this section, is lawful.

(b) The motor vehicle from which the person discharges the firearm is on real property that is located in an unincorporated area of a township and that either is zoned for agriculture or is used for agriculture.

(c) The person owns the real property described in division (F)(2)(b) of this section, is the spouse or a child of another person who owns that real property, is a tenant of another person who owns that real property, or is the spouse or a child of a tenant of another person who owns that real property.

(d) The person does not discharge the firearm in any of the following manners:

(i) While under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse;

(ii) In the direction of a street, highway, or other public or private property used by the public for vehicular traffic or parking;

(iii) At or into an occupied structure that is a permanent or temporary habitation;

(iv) In the commission of any violation of law, including, but not limited to, a felony that includes, as an essential element, purposely or knowingly causing or attempting to cause the death of or physical harm to another and that was committed by discharging a firearm from a motor vehicle.

(3) Division (A) of this section does not apply to a person if all of the following apply:

(a) The person possesses a valid electric-powered all-purpose vehicle permit issued under section 1533.103 of the Revised Code by the chief of the division of wildlife.

(b) The person discharges a firearm at a wild quadruped or game bird as defined in section 1531.01 of the Revised Code during the open hunting season for the applicable wild quadruped or game bird.

(c) The person discharges a firearm from a stationary electric-powered all-purpose vehicle as defined in section 1531.01 of the Revised Code or a motor vehicle that is parked on a road that is owned or administered by the division of wildlife, provided that the road is identified by an electric-powered all-purpose vehicle sign.

(d) The person does not discharge the firearm in any of the following manners:

(i) While under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse;

(ii) In the direction of a street, a highway, or other public or private property that is used by the public for vehicular traffic or parking;

(iii) At or into an occupied structure that is a permanent or temporary habitation;

(iv) In the commission of any violation of law, including, but not limited to, a felony that includes, as an essential element, purposely or knowingly causing or attempting to cause the death of or physical harm to another and that was committed by discharging a firearm from a motor vehicle.

(4) Divisions (B) and (C) of this section do not apply to a person if all of the following circumstances apply:

(a) At the time of the alleged violation of either of those divisions, the person is the operator of or a passenger in a motor vehicle.

(b) The motor vehicle is on real property that is located in an unincorporated area of a township and that either is zoned for agriculture or is used for agriculture.

(c) The person owns the real property described in division (D)(4)(b) of this section, is the spouse or a child of another person who owns that real property, is a tenant of another person who owns that real property, or is the spouse or a child of a tenant of another person who owns that real property.

(d) The person, prior to arriving at the real property described in division (D)(4)(b) of this section, did not transport or possess a firearm in the motor vehicle in a manner prohibited by division (B) or (C) of this section while the motor vehicle was being operated on a street, highway, or other public or private property used by the public for vehicular traffic or parking.

(5) Divisions (B) and (C) of this section do not apply to a person who transports or possesses a handgun in a motor vehicle if, at the time of that transportation or possession, both of the following apply:

(a) The person transporting or possessing the handgun is carrying a valid concealed handgun license.

(b) The person transporting or possessing the handgun is not knowingly in a place described in division (B) of section 2923.126 of the Revised Code.

(6) Divisions (B) and (C) of this section do not apply to a person if all of the following apply:

(a) The person possesses a valid electric-powered all-purpose vehicle permit issued under section 1533.103 of the Revised Code by the chief of the division of wildlife.

(b) The person is on or in an electric-powered all-purpose vehicle as defined in section 1531.01 of the Revised Code or a motor vehicle during the open hunting season for a wild quadruped or game bird.

(c) The person is on or in an electric-powered all-purpose vehicle as defined in section 1531.01 of the Revised Code or a motor vehicle that is parked on a road that is owned or administered by the division of wildlife, provided that the road is identified by an electric-powered all-purpose vehicle sign.

(7) Nothing in this section prohibits or restricts a person from possessing, storing, or leaving a firearm in a locked motor vehicle that is parked in the state underground parking garage at the state capitol building or in the parking garage at the Riffe center for government and the arts in Columbus, if the person's transportation and possession of the firearm in the motor vehicle while traveling to the premises or facility was not in violation of division (A), (B), (C), (D), or (E) of this section or any other provision of the Revised Code.

(G)

(1) The affirmative defenses authorized in divisions (D)(1) and (2) of section 2923.12 of the Revised Code are affirmative defenses to a charge under division (B) or (C) of this section that involves a firearm other than a handgun.

(2) It is an affirmative defense to a charge under division (B) or (C) of this section of improperly handling firearms in a motor vehicle that the actor transported or had the firearm in the motor vehicle for any lawful purpose and while the motor vehicle was on the actor's own property, provided that this affirmative defense is not available unless the person, immediately prior to arriving at the actor's own property, did not transport or possess the firearm in a motor vehicle in a manner prohibited by division (B) or (C) of this section while the motor vehicle was being operated on a street, highway, or other public or private property used by the public for vehicular traffic.

(H)

(1) No person who is charged with a violation of division (B), (C), or (D) of this section shall be required to obtain a concealed handgun license as a condition for the dismissal of the charge.

(2)

(a) If a person is convicted of, was convicted of, pleads guilty to, or has pleaded guilty to a violation of division (E) of this section as it existed prior to September 30, 2011, and if the conduct that was the basis of the violation no longer would be a violation of division (E) of this section on or after September 30, 2011, the person may file an application under section 2953.37 of the Revised Code requesting the expungement of the record of conviction.

If a person is convicted of, was convicted of, pleads guilty to, or has pleaded guilty to a violation of division (B) or (C) of this section as the division existed prior to September 30, 2011, and if the conduct that was the basis of the violation no longer would be a violation of division (B) or (C) of this section on or after September 30, 2011, due to the application of division (F)(5) of this section as it exists on and after September 30, 2011, the person may file an application under section 2953.37 of the Revised Code requesting the expungement of the record of conviction.

(b) The attorney general shall develop a public media advisory that summarizes the expungement procedure established under section 2953.37 of the Revised Code and the offenders identified in division (H)(2)(a) of this section who are authorized to apply for the expungement. Within thirty days after September 30, 2011, the attorney general shall provide a copy of the advisory to each daily newspaper published in this state and each television station that broadcasts in this state. The attorney general may provide the advisory in a tangible form, an electronic form, or in both tangible and electronic forms.

(I) Whoever violates this section is guilty of improperly handling firearms in a motor vehicle. Violation of division (A) of this section is a felony of the fourth degree. Violation of division (C) of this section is a misdemeanor of the fourth degree. A violation of division (D) of this section is a felony of the fifth degree or, if the loaded handgun is concealed on the person's person, a felony of the fourth degree. Except as otherwise provided in this division, a violation of division (E)(1) or (2) of this section is a misdemeanor of the first degree, and, in addition to any other penalty or sanction imposed for the violation, the offender's concealed handgun license shall be suspended pursuant to division (A)(2) of section 2923.128 of the Revised Code. If at the time of the stop of the offender for a traffic stop, for another law enforcement purpose, or for a purpose defined in section 5503.34 of the Revised Code that was the basis of the violation any law enforcement officer involved with the stop or the employee of the motor carrier enforcement unit who made the stop had actual knowledge of the offender's status as a licensee, a violation of division (E)(1) or (2) of this section is a minor misdemeanor, and the offender's concealed handgun license shall not be suspended pursuant to division (A)(2) of section 2923.128 of the Revised Code. A violation of division (E)(4) of this section is a felony of the fifth degree. A violation of division (E)(3) or (5) of this section is a misdemeanor of the first degree or, if the offender previously has been convicted of or pleaded guilty to a violation of division (E)(3) or (5) of this section, a felony of the fifth degree. In addition to any other penalty or sanction imposed for a misdemeanor violation of division (E)(3) or (5) of this section, the offender's concealed handgun license shall be suspended pursuant to division (A)(2) of section 2923.128 of the Revised Code. A violation of division (B) of this section is a felony of the fourth degree.

(J) If a law enforcement officer stops a motor vehicle for a traffic stop or any other purpose, if any person in the motor vehicle surrenders a firearm to the officer, either voluntarily or pursuant to a request or demand of the officer, and if the officer does not charge the person with a violation of this section or arrest the person for any offense, the person is not otherwise prohibited by law from possessing the firearm, and the firearm is not contraband, the officer shall return the firearm to the person at the termination of the stop. If a court orders a law enforcement officer to return a firearm to a person pursuant to the requirement set forth in this division, division (B) of section 2923.163 of the Revised Code applies.

(K) As used in this section:

(1) "Motor vehicle," "street," and "highway" have the same meanings as in section 4511.01 of the Revised Code.

(2) "Occupied structure" has the same meaning as in section 2909.01 of the Revised Code.

(3) "Agriculture" has the same meaning as in section 519.01 of the Revised Code.

(4) "Tenant" has the same meaning as in section 1531.01 of the Revised Code.

(5)

(a) "Unloaded" means

, with respect to a firearm other than a firearm described in division (K)(6) of this section, that no ammunition is in the firearm in question, no magazine or speed loader containing ammunition is inserted into the firearm in question , and one of the following applies:

(i) There is no ammunition in a magazine or speed loader that is in the vehicle in question and that may be used with the firearm in question.

(ii) Any magazine or speed loader that contains ammunition and that may be used with the firearm in question is stored in a compartment within the vehicle in question that cannot be accessed without leaving the vehicle or is stored in a container that provides complete and separate enclosure.

(b) For the purposes of division (K)(5)(a)(ii) of this section, a "container that provides complete and separate enclosure" includes, but is not limited to, any of the following:

(i) A package, box, or case with multiple compartments, as long as the loaded magazine or speed loader and the firearm in question either are in separate compartments within the package, box, or case, or, if they are in the same compartment, the magazine or speed loader is contained within a separate enclosure in that compartment that does not contain the firearm and that closes using a snap, button, buckle, zipper, hook and loop closing mechanism, or other fastener that must be opened to access the contents or the firearm is contained within a separate enclosure of that nature in that compartment that does not contain the magazine or speed loader;

(ii) A pocket or other enclosure on the person of the person in question that closes using a snap, button, buckle, zipper, hook and loop closing mechanism, or other fastener that must be opened to access the contents.

(c) For the purposes of divisions (K)(5)(a) and (b) of this section, ammunition held in stripper-clips or in en-bloc clips is not considered ammunition that is loaded into a magazine or speed loader.

(6) "Unloaded" means, with respect to a firearm employing a percussion cap, flintlock, or other obsolete ignition system, when the weapon is uncapped or when the priming charge is removed from the pan.

(7) "Commercial motor vehicle" has the same meaning as in division (A) of section 4506.25 of the Revised Code.

(8) "Motor carrier enforcement unit" means the motor carrier enforcement unit in the department of public safety, division of state highway patrol, that is created by section 5503.34 of the Revised Code.

(L) Divisions (K)(5)(a) and (b) of this section do not affect the authority of a person who is carrying a valid concealed handgun license to have one or more magazines or speed loaders containing ammunition anywhere in a vehicle, without being transported as described in those divisions, as long as no ammunition is in a firearm, other than a handgun, in the vehicle other than as permitted under any other provision of this chapter. A person who is carrying a valid concealed handgun license may have one or more magazines or speed loaders containing ammunition anywhere in a vehicle without further restriction, as long as no ammunition is in a firearm, other than a handgun, in the vehicle other than as permitted under any provision of this chapter.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2004; 03-14-2007; 2008 SB209 06-25-2008; 2008 SB184 09-09-2008



Section 2923.161 - Improperly discharging firearm at or into a habitation, in a school safety zone or with intent to cause harm or panic to persons in a school building or at a school function.

(A) No person, without privilege to do so, shall knowingly do any of the following:

(1) Discharge a firearm at or into an occupied structure that is a permanent or temporary habitation of any individual;

(2) Discharge a firearm at, in, or into a school safety zone;

(3) Discharge a firearm within one thousand feet of any school building or of the boundaries of any school premises, with the intent to do any of the following:

(a) Cause physical harm to another who is in the school, in the school building, or at a function or activity associated with the school;

(b) Cause panic or fear of physical harm to another who is in the school, in the school building, or at a function or activity associated with the school;

(c) Cause the evacuation of the school, the school building, or a function or activity associated with the school.

(B) This section does not apply to any officer, agent, or employee of this or any other state or the United States, or to any law enforcement officer, who discharges the firearm while acting within the scope of the officer's, agent's, or employee's duties.

(C) Whoever violates this section is guilty of improperly discharging a firearm at or into a habitation, in a school safety zone, or with the intent to cause harm or panic to persons in a school, in a school building, or at a school function or the evacuation of a school function, a felony of the second degree.

(D) As used in this section, "occupied structure" has the same meaning as in section 2909.01 of the Revised Code.

Effective Date: 10-11-2002



Section 2923.162 - Discharge of firearm on or near prohibited premises.

(A) No person shall do any of the following:

(1) Without permission from the proper officials and subject to division (B)(1) of this section, discharge a firearm upon or over a cemetery or within one hundred yards of a cemetery;

(2) Subject to division (B)(2) of this section, discharge a firearm on a lawn, park, pleasure ground, orchard, or other ground appurtenant to a schoolhouse, church, or inhabited dwelling, the property of another, or a charitable institution;

(3) Discharge a firearm upon or over a public road or highway.

(B)

(1) Division (A)(1) of this section does not apply to a person who, while on the person's own land, discharges a firearm.

(2) Division (A)(2) of this section does not apply to a person who owns any type of property described in that division and who, while on the person's own enclosure, discharges a firearm.

(C) Whoever violates this section is guilty of discharge of a firearm on or near prohibited premises. A violation of division (A)(1) or (2) of this section is a misdemeanor of the fourth degree. A violation of division (A)(3) of this section shall be punished as follows:

(1) Except as otherwise provided in division (C)(2), (3), or (4) of this section, a violation of division (A)(3) of this section is a misdemeanor of the first degree.

(2) Except as otherwise provided in division (C)(3) or (4) of this section, if the violation created a substantial risk of physical harm to any person or caused serious physical harm to property, a violation of division (A)(3) of this section is a felony of the third degree.

(3) Except as otherwise provided in division (C)(4) of this section, if the violation caused physical harm to any person, a violation of division (A)(3) of this section is a felony of the second degree.

(4) If the violation caused serious physical harm to any person, a violation of division (A)(3) of this section is a felony of the first degree.

Effective Date: 03-23-2000; 06-01-2004



Section 2923.163 - Surrender of firearm to law enforcement officer.

If a law enforcement officer stops a person for any law enforcement purpose and the person voluntarily or pursuant to a request or demand of the officer surrenders a firearm to the officer, if a law enforcement officer stops a motor vehicle for any purpose and a person in the motor vehicle voluntarily or pursuant to a request or demand of the officer surrenders a firearm to the officer, or if a law enforcement officer otherwise seizes a firearm from a person, all of the following apply:

(A) If the law enforcement officer does not return the firearm to the person at the termination of the stop or otherwise promptly return the firearm to the person after the seizure of the firearm, the officer or other personnel at the officer's law enforcement agency shall maintain the integrity and identity of the firearm in such a manner so that if the firearm subsequently is to be returned to the person it can be identified and returned to the person in the same condition it was in when it was seized.

(B) If the law enforcement officer does not return the firearm to the person at the termination of the stop or otherwise promptly return the firearm to the person after the seizure of the firearm, if a court finds that a law enforcement officer failed to return the firearm to the person after the person has demanded the return of the firearm from the officer, and if the court orders a law enforcement officer to return the firearm to the person, in addition to any other relief ordered, the court also shall award reasonable costs and attorney's fees to the person who sought the order to return the firearm.

Effective Date: 2008 SB184 09-09-2008



Section 2923.17 - Unlawful possession of dangerous ordnance - illegally manufacturing or processing explosives.

(A) No person shall knowingly acquire, have, carry, or use any dangerous ordnance.

(B) No person shall manufacture or process an explosive at any location in this state unless the person first has been issued a license, certificate of registration, or permit to do so from a fire official of a political subdivision of this state or from the office of the fire marshal.

(C) Division (A) of this section does not apply to:

(1) Officers, agents, or employees of this or any other state or the United States, members of the armed forces of the United States or the organized militia of this or any other state, and law enforcement officers, to the extent that any such person is authorized to acquire, have, carry, or use dangerous ordnance and is acting within the scope of the person's duties;

(2) Importers, manufacturers, dealers, and users of explosives, having a license or user permit issued and in effect pursuant to the "Organized Crime Control Act of 1970," 84 Stat. 952, 18 U.S.C. 843, and any amendments or additions thereto or reenactments thereof, with respect to explosives and explosive devices lawfully acquired, possessed, carried, or used under the laws of this state and applicable federal law;

(3) Importers, manufacturers, and dealers having a license to deal in destructive devices or their ammunition, issued and in effect pursuant to the "Gun Control Act of 1968," 82 Stat. 1213, 18 U.S.C. 923, and any amendments or additions thereto or reenactments thereof, with respect to dangerous ordnance lawfully acquired, possessed, carried, or used under the laws of this state and applicable federal law;

(4) Persons to whom surplus ordnance has been sold, loaned, or given by the secretary of the army pursuant to 70A Stat. 262 and 263, 10 U.S.C. 4684, 4685, and 4686, and any amendments or additions thereto or reenactments thereof, with respect to dangerous ordnance when lawfully possessed and used for the purposes specified in such section;

(5) Owners of dangerous ordnance registered in the national firearms registration and transfer record pursuant to the act of October 22, 1968, 82 Stat. 1229, 26 U.S.C. 5841, and any amendments or additions thereto or reenactments thereof, and regulations issued thereunder.

(6) Carriers, warehouses, and others engaged in the business of transporting or storing goods for hire, with respect to dangerous ordnance lawfully transported or stored in the usual course of their business and in compliance with the laws of this state and applicable federal law;

(7) The holders of a license or temporary permit issued and in effect pursuant to section 2923.18 of the Revised Code, with respect to dangerous ordnance lawfully acquired, possessed, carried, or used for the purposes and in the manner specified in such license or permit.

(D) Whoever violates division (A) of this section is guilty of unlawful possession of dangerous ordnance, a felony of the fifth degree.

(E) Whoever violates division (B) of this section is guilty of illegally manufacturing or processing explosives, a felony of the second degree.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1996



Section 2923.18 - License or temporary permit to possess or use dangerous ordnance.

(A) Upon application to the sheriff of the county or safety director or police chief of the municipality where the applicant resides or has his principal place of business, and upon payment of the fee specified in division (B) of this section, a license or temporary permit shall be issued to qualified applicants to acquire, possess, carry, or use dangerous ordnance, for the following purposes:

(1) Contractors, wreckers, quarrymen, mine operators, and other persons regularly employing explosives in the course of a legitimate business, with respect to explosives and explosive devices acquired, possessed, carried, or used in the course of such business;

(2) Farmers, with respect to explosives and explosive devices acquired, possessed, carried, or used for agricultural purposes on lands farmed by them;

(3) Scientists, engineers, and instructors, with respect to dangerous ordnance acquired, possessed, carried, or used in the course of bona fide research or instruction;

(4) Financial institution and armored car company guards, with respect to automatic firearms lawfully acquired, possessed, carried, or used by any such person while acting within the scope of his duties;

(5) In the discretion of the issuing authority, any responsible person, with respect to dangerous ordnance lawfully acquired, possessed, carried, or used for a legitimate research, scientific, educational, industrial, or other proper purpose.

(B) Application for a license or temporary permit under this section shall be in writing under oath to the sheriff of the county or safety director or police chief of the municipality where the applicant resides or has his principal place of business. The application shall be accompanied by an application fee of fifty dollars when the application is for a license, and an application fee of five dollars when the application is for a temporary permit. The fees shall be paid into the general revenue fund of the county or municipality. The application shall contain the following information:

(1) The name, age, address, occupation, and business address of the applicant, if he is a natural person, or the name, address, and principal place of business of the applicant, if the applicant is a corporation;

(2) A description of the dangerous ordnance for which a permit is requested;

(3) A description of the place or places where and the manner in which the dangerous ordnance is to be kept, carried, and used;

(4) A statement of the purposes for which the dangerous ordnance is to be acquired, possessed, carried, or used;

(5) Such other information as the issuing authority may require in giving effect to this section.

(C) Upon investigation, the issuing authority shall issue a license or temporary permit only if all of the following apply:

(1) The applicant is not otherwise prohibited by law from acquiring, having, carrying or using dangerous ordnance;

(2) The applicant is age twenty-one or over, if he is a natural person;

(3) It appears that the applicant has sufficient competence to safely acquire, possess, carry, or use the dangerous ordnance, and that proper precautions will be taken to protect the security of the dangerous ordnance and ensure the safety of persons and property;

(4) It appears that the dangerous ordnance will be lawfully acquired, possessed, carried, and used by the applicant for a legitimate purpose.

(D) The license or temporary permit shall identify the person to whom it is issued, identify the dangerous ordnance involved and state the purposes for which the license or temporary permit is issued, state the expiration date, if any, and list such restrictions on the acquisition, possession, carriage, or use of the dangerous ordnance as the issuing authority considers advisable to protect the security of the dangerous ordnance and ensure the safety of persons and property.

(E) A temporary permit shall be issued for the casual use of explosives and explosive devices, and other consumable dangerous ordnance, and shall expire within thirty days of its issuance. A license shall be issued for the regular use of consumable dangerous ordnance, or for any nonconsumable dangerous ordnance, which license need not specify an expiration date, but the issuing authority may specify such expiration date, not earlier than one year from the date of issuance, as it considers advisable in view of the nature of the dangerous ordnance and the purposes for which the license is issued.

(F) The dangerous ordnance specified in a license or temporary permit may be obtained by the holder anywhere in the state. The holder of a license may use such dangerous ordnance anywhere in the state. The holder of a temporary permit may use such dangerous ordnance only within the territorial jurisdiction of the issuing authority.

(G) The issuing authority shall forward to the state fire marshal a copy of each license or temporary permit issued pursuant to this section, and a copy of each record of a transaction in dangerous ordnance and of each report of lost or stolen dangerous ordnance, given to the local law enforcement authority as required by divisions (A)(4) and (5) of section 2923.20 of the Revised Code. The state fire marshal shall keep a permanent file of all licenses and temporary permits issued pursuant to this section, and of all records of transactions in, and losses or thefts of dangerous ordnance forwarded by local law enforcement authorities pursuant to this section.

Effective Date: 07-01-1979



Section 2923.19 - Failure to secure dangerous ordnance.

(A) No person, in acquiring, possessing, carrying, or using any dangerous ordnance, shall negligently fail to take proper precautions:

(1) To secure the dangerous ordnance against theft, or against its acquisition or use by any unauthorized or incompetent person;

(2) To insure the safety of persons and property.

(B) Whoever violates this section is guilty of failure to secure dangerous ordnance, a misdemeanor of the second degree.

Effective Date: 01-01-1974



Section 2923.20 - Unlawful transaction in weapons.

(A) No person shall:

(1) Recklessly sell, lend, give, or furnish any firearm to any person prohibited by section 2923.13 or 2923.15 of the Revised Code from acquiring or using any firearm, or recklessly sell, lend, give, or furnish any dangerous ordnance to any person prohibited by section 2923.13, 2923.15, or 2923.17 of the Revised Code from acquiring or using any dangerous ordnance;

(2) Possess any firearm or dangerous ordnance with purpose to dispose of it in violation of division (A) of this section;

(3) Manufacture, possess for sale, sell, or furnish to any person other than a law enforcement agency for authorized use in police work, any brass knuckles, cestus, billy, blackjack, sandbag, switchblade knife, springblade knife, gravity knife, or similar weapon;

(4) When transferring any dangerous ordnance to another, negligently fail to require the transferee to exhibit such identification, license, or permit showing him to be authorized to acquire dangerous ordnance pursuant to section 2923.17 of the Revised Code, or negligently fail to take a complete record of the transaction and forthwith forward a copy of that record to the sheriff of the county or safety director or police chief of the municipality where the transaction takes place;

(5) Knowingly fail to report to law enforcement authorities forthwith the loss or theft of any firearm or dangerous ordnance in the person's possession or under the person's control.

(B) Whoever violates this section is guilty of unlawful transactions in weapons. A violation of division (A)(1) or (2) of this section is a felony of the fourth degree. A violation of division (A)(3) or (4) of this section is a misdemeanor of the second degree. A violation of division (A)(5) of this section is a misdemeanor of the fourth degree.

Effective Date: 07-01-1996



Section 2923.201 - Possessing a defaced firearm.

(A) No person shall do either of the following:

(1) Change, alter, remove, or obliterate the name of the manufacturer, model, manufacturer's serial number, or other mark of identification on a firearm.

(2) Possess a firearm knowing or having reasonable cause to believe that the name of the manufacturer, model, manufacturer's serial number, or other mark of identification on the firearm has been changed, altered, removed, or obliterated.

(B)

(1) Whoever violates division (A)(1) of this section is guilty of defacing identification marks of a firearm. Except as otherwise provided in this division, defacing identification marks of a firearm is a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (A)(1) of this section, defacing identification marks of a firearm is a felony of the fourth degree.

(2) Whoever violates division (A)(2) of this section is guilty of possessing a defaced firearm. Except as otherwise provided in this division, possessing a defaced firearm is a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (A)(2) of this section, possessing a defaced firearm is a felony of the fourth degree.

(C) Division (A) of this section does not apply to any firearm on which no manufacturer's serial number was inscribed at the time of its manufacture.

Effective Date: 09-28-2006



Section 2923.21 - Improperly furnishing firearms to minor.

(A) No person shall do any of the following:

(1) Sell any firearm to a person who is under eighteen years of age;

(2) Subject to division (B) of this section, sell any handgun to a person who is under twenty-one years of age;

(3) Furnish any firearm to a person who is under eighteen years of age or, subject to division (B) of this section, furnish any handgun to a person who is under twenty-one years of age, except for lawful hunting, sporting, or educational purposes, including, but not limited to, instruction in firearms or handgun safety, care, handling, or marksmanship under the supervision or control of a responsible adult;

(4) Sell or furnish a firearm to a person who is eighteen years of age or older if the seller or furnisher knows, or has reason to know, that the person is purchasing or receiving the firearm for the purpose of selling the firearm in violation of division (A)(1) of this section to a person who is under eighteen years of age or for the purpose of furnishing the firearm in violation of division (A)(3) of this section to a person who is under eighteen years of age;

(5) Sell or furnish a handgun to a person who is twenty-one years of age or older if the seller or furnisher knows, or has reason to know, that the person is purchasing or receiving the handgun for the purpose of selling the handgun in violation of division (A)(2) of this section to a person who is under twenty-one years of age or for the purpose of furnishing the handgun in violation of division (A)(3) of this section to a person who is under twenty-one years of age;

(6) Purchase or attempt to purchase any firearm with the intent to sell the firearm in violation of division (A)(1) of this section to a person who is under eighteen years of age or with the intent to furnish the firearm in violation of division (A)(3) of this section to a person who is under eighteen years of age;

(7) Purchase or attempt to purchase any handgun with the intent to sell the handgun in violation of division (A)(2) of this section to a person who is under twenty-one years of age or with the intent to furnish the handgun in violation of division (A)(3) of this section to a person who is under twenty-one years of age.

(B) Divisions (A)(1) and (2) of this section do not apply to the sale or furnishing of a handgun to a person eighteen years of age or older and under twenty-one years of age if the person eighteen years of age or older and under twenty-one years of age is a law enforcement officer who is properly appointed or employed as a law enforcement officer and has received firearms training approved by the Ohio peace officer training council or equivalent firearms training.

(C) Whoever violates this section is guilty of improperly furnishing firearms to a minor, a felony of the fifth degree.

Effective Date: 03-31-1997



Section 2923.211 - Underage purchase of firearm or handgun.

(A) No person under eighteen years of age shall purchase or attempt to purchase a firearm.

(B) No person under twenty-one years of age shall purchase or attempt to purchase a handgun, provided that this division does not apply to the purchase or attempted purchase of a handgun by a person eighteen years of age or older and under twenty-one years of age if either of the following apply:

(1) The person is a law enforcement officer who is properly appointed or employed as a law enforcement officer and has received firearms training approved by the Ohio peace officer training council or equivalent firearms training.

(2) The person is an active or reserve member of the armed services of the United States or the Ohio national guard, or was honorably discharged from military service in the active or reserve armed services of the United States or the Ohio national guard, and the person has received firearms training from the armed services or the national guard or equivalent firearms training.

(C) Whoever violates division (A) of this section is guilty of underage purchase of a firearm, a delinquent act that would be a felony of the fourth degree if it could be committed by an adult. Whoever violates division (B) of this section is guilty of underage purchase of a handgun, a misdemeanor of the second degree.

Effective Date: 01-01-2002; 2008 HB450 04-07-2009



Section 2923.22 - Interstate transactions in firearms.

(A) Any resident of Ohio age eighteen or over, and not prohibited by section 2923.13 or 2923.15 of the Revised Code or any applicable law of another state or the United States from acquiring or using firearms, may purchase or obtain a rifle, shotgun, or ammunition therefor in Indiana, Kentucky, Michigan, Pennsylvania, or West Virginia.

(B) Any resident of Indiana, Kentucky, Michigan, Pennsylvania, or West Virginia, age eighteen or over, and not prohibited by section 2923.13 or 2923.15 of the Revised Code or the laws of his domicile or the United States from acquiring or using firearms, may purchase or obtain a rifle, shotgun, or ammunition therefor in Ohio.

(C) Any purchase and sale pursuant to this section shall be for such purposes and under such circumstances and upon such conditions as are prescribed by the "Gun Control Act of 1968," 82 Stat. 1213, 18 U.S.C. 922(b)(3), and any amendments or additions thereto or reenactments thereof.

Effective Date: 01-01-1974



Section 2923.23 - Voluntary surrender of firearms and dangerous ordnance.

(A) No person who acquires, possesses, or carries a firearm or dangerous ordnance in violation of section 2923.13 or 2923.17 of the Revised Code shall be prosecuted for such violation, if he reports his possession of firearms or dangerous ordnance to any law enforcement authority, describes the firearms of [or] dangerous ordnance in his possession and where they may be found, and voluntarily surrenders the firearms or dangerous ordnance to the law enforcement authority. A surrender is not voluntary if it occurs when the person is taken into custody or during a pursuit or attempt to take the person into custody under circumstances indicating that the surrender is made under threat of force.

(B) No person in violation of section 2923.13 of the Revised Code solely by reason of his being under indictment shall be prosecuted for such violation if, within ten days after service of the indictment, he voluntarily surrenders the firearms and dangerous ordnance in his possession to any law enforcement authority pursuant to division (A) of this section, for safekeeping pending disposition of the indictment or of an application for relief under section 2923.14 of the Revised Code.

(C) Evidence obtained from or by reason of an application or proceeding under section 2923.14 of the Revised Code for relief from disability, shall not be used in a prosecution of the applicant for any violation of section 2923.13 of the Revised Code.

(D) Evidence obtained from or by reason of an application under section 2923.18 of the Revised Code for a permit to possess dangerous ordnance, shall not be used in a prosecution of the applicant for any violation of section 2923.13 or 2923.17 of the Revised Code.

Effective Date: 01-01-1974



Section 2923.24 - Possessing criminal tools.

(A) No person shall possess or have under the person's control any substance, device, instrument, or article, with purpose to use it criminally.

(B) Each of the following constitutes prima-facie evidence of criminal purpose:

(1) Possession or control of any dangerous ordnance, or the materials or parts for making dangerous ordnance, in the absence of circumstances indicating the dangerous ordnance, materials, or parts are intended for legitimate use;

(2) Possession or control of any substance, device, instrument, or article designed or specially adapted for criminal use;

(3) Possession or control of any substance, device, instrument, or article commonly used for criminal purposes, under circumstances indicating the item is intended for criminal use.

(C) Whoever violates this section is guilty of possessing criminal tools. Except as otherwise provided in this division, possessing criminal tools is a misdemeanor of the first degree. If the circumstances indicate that the substance, device, instrument, or article involved in the offense was intended for use in the commission of a felony, possessing criminal tools is a felony of the fifth degree.

Effective Date: 07-01-1996



Section 2923.241 - Hidden compartments in vehicles.

(A) As used in this section:

(1) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(2) "Hidden compartment" means a container, space, or enclosure that conceals, hides, or otherwise prevents the discovery of the contents of the container, space, or enclosure. "Hidden compartment" includes, but is not limited to, any of the following:

(a) False, altered, or modified fuel tanks;

(b) Any original factory equipment on a vehicle that has been modified to conceal, hide, or prevent the discovery of the modified equipment's contents;

(c) Any compartment, space, box, or other closed container that is added or attached to existing compartments, spaces, boxes, or closed containers integrated or attached to a vehicle.

(3) "Vehicle" has the same meaning as in section 4511.01 of the Revised Code and includes, but is not limited to, a motor vehicle, commercial tractor, trailer, noncommercial trailer, semitrailer, mobile home, recreational vehicle, or motor home.

(4) "Motor vehicle," "commercial trailer," "trailer," "noncommercial trailer," "semitrailer," "mobile home," "manufacturer," "recreational vehicle," and "motor home" have the same meanings as in section 4501.01 of the Revised Code.

(5) "Motor vehicle dealer" has the same meaning as in section 4517.01 of the Revised Code.

(B) No person shall knowingly design, build, construct, or fabricate a vehicle with a hidden compartment, or modify or alter any portion of a vehicle in order to create or add a hidden compartment, with the intent to facilitate the unlawful concealment or transportation of a controlled substance.

(C) No person shall knowingly operate, possess, or use a vehicle with a hidden compartment with knowledge that the hidden compartment is used or intended to be used to facilitate the unlawful concealment or transportation of a controlled substance.

(D) No person who has been convicted of or pleaded guilty to a violation of aggravated trafficking in drugs under section 2925.03 of the Revised Code that is a felony of the first or second degree shall operate, possess, or use a vehicle with a hidden compartment.

(E) Whoever violates division (B) of this section is guilty of designing a vehicle with a hidden compartment used to transport a controlled substance. Except as otherwise provided in this division, designing a vehicle with a hidden compartment used to transport a controlled substance is a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (B) of this section, designing a vehicle with a hidden compartment used to transport a controlled substance is a felony of the third degree.

(F) Whoever violates division (C) or (D) of this section is guilty of operating a vehicle with a hidden compartment used to transport a controlled substance. Except as otherwise provided in this division, operating a vehicle with a hidden compartment used to transport a controlled substance is a felony of the fourth degree. Except as otherwise provided in this division, if the offender previously has been convicted of or pleaded guilty to a violation of division (C) or (D) of this section, operating a vehicle with a hidden compartment used to transport a controlled substance is a felony of the third degree. If the hidden compartment contains a controlled substance at the time of the offense, operating a vehicle with a hidden compartment used to transport a controlled substance is a felony of the second degree.

(G) This section does not apply to any law enforcement officer acting in the performance of the law enforcement officer's duties.

(H)

(1) This section does not apply to any licensed motor vehicle dealer or motor vehicle manufacturer that in the ordinary course of business repairs, purchases, receives in trade, leases, or sells a motor vehicle.

(2) This section does not impose a duty on a licensed motor vehicle dealer to know, discover, report, repair, or disclose the existence of a hidden compartment to any person.

(I) This section does not apply to a box, safe, container, or other item added to a vehicle for the purpose of securing valuables, electronics, or firearms provided that at the time of discovery the box, safe, container, or other item added to the vehicle does not contain a controlled substance or visible residue of a controlled substance.

Added by 129th General AssemblyFile No.136,SB 305, §1, eff. 9/28/2012.



Section 2923.25 - Gun locking devices.

Each federally licensed firearms dealer who sells any firearm, at the time of the sale of the firearm, shall offer for sale to the purchaser of the firearm a trigger lock, gun lock, or gun locking device that is appropriate for that firearm. Each federally licensed firearms dealer shall post in a conspicuous location in the dealer's place of business the poster furnished to the dealer pursuant to section 5502.63 of the Revised Code and shall make available to all purchasers of firearms from the dealer the brochure furnished to the dealer pursuant to that section.

As used in this section, "federally licensed firearms dealer" has the same meaning as in section 5502.63 of the Revised Code.

Effective Date: 04-08-2004; 06-30-2005



Section 2923.251 to 2923.30 - [Repealed].

Effective Date: 01-01-1974



Section 2923.31 - Corrupt activity definitions.

As used in sections 2923.31 to 2923.36 of the Revised Code:

(A) "Beneficial interest" means any of the following:

(1) The interest of a person as a beneficiary under a trust in which the trustee holds title to personal or real property;

(2) The interest of a person as a beneficiary under any other trust arrangement under which any other person holds title to personal or real property for the benefit of such person;

(3) The interest of a person under any other form of express fiduciary arrangement under which any other person holds title to personal or real property for the benefit of such person.

"Beneficial interest" does not include the interest of a stockholder in a corporation or the interest of a partner in either a general or limited partnership.

(B) "Costs of investigation and prosecution" and "costs of investigation and litigation" mean all of the costs incurred by the state or a county or municipal corporation under sections 2923.31 to 2923.36 of the Revised Code in the prosecution and investigation of any criminal action or in the litigation and investigation of any civil action, and includes, but is not limited to, the costs of resources and personnel.

(C) "Enterprise" includes any individual, sole proprietorship, partnership, limited partnership, corporation, trust, union, government agency, or other legal entity, or any organization, association, or group of persons associated in fact although not a legal entity. "Enterprise" includes illicit as well as licit enterprises.

(D) "Innocent person" includes any bona fide purchaser of property that is allegedly involved in a violation of section 2923.32 of the Revised Code, including any person who establishes a valid claim to or interest in the property in accordance with division (E) of section 2981.04 of the Revised Code, and any victim of an alleged violation of that section or of any underlying offense involved in an alleged violation of that section.

(E) "Pattern of corrupt activity" means two or more incidents of corrupt activity, whether or not there has been a prior conviction, that are related to the affairs of the same enterprise, are not isolated, and are not so closely related to each other and connected in time and place that they constitute a single event.

At least one of the incidents forming the pattern shall occur on or after January 1, 1986. Unless any incident was an aggravated murder or murder, the last of the incidents forming the pattern shall occur within six years after the commission of any prior incident forming the pattern, excluding any period of imprisonment served by any person engaging in the corrupt activity.

For the purposes of the criminal penalties that may be imposed pursuant to section 2923.32 of the Revised Code, at least one of the incidents forming the pattern shall constitute a felony under the laws of this state in existence at the time it was committed or, if committed in violation of the laws of the United States or of any other state, shall constitute a felony under the law of the United States or the other state and would be a criminal offense under the law of this state if committed in this state.

(F) "Pecuniary value" means money, a negotiable instrument, a commercial interest, or anything of value, as defined in section 1.03 of the Revised Code, or any other property or service that has a value in excess of one hundred dollars.

(G) "Person" means any person, as defined in section 1.59 of the Revised Code, and any governmental officer, employee, or entity.

(H) "Personal property" means any personal property, any interest in personal property, or any right, including, but not limited to, bank accounts, debts, corporate stocks, patents, or copyrights. Personal property and any beneficial interest in personal property are deemed to be located where the trustee of the property, the personal property, or the instrument evidencing the right is located.

(I) "Corrupt activity" means engaging in, attempting to engage in, conspiring to engage in, or soliciting, coercing, or intimidating another person to engage in any of the following:

(1) Conduct defined as "racketeering activity" under the "Organized Crime Control Act of 1970," 84 Stat. 941, 18 U.S.C. 1961(1)(B), (1)(C), (1)(D), and (1)(E), as amended;

(2) Conduct constituting any of the following:

(a) A violation of section 1315.55, 1322.02, 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2905.01, 2905.02, 2905.11, 2905.22, 2905.32 as specified in division (I)(2)(g) of this section, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2909.22, 2909.23, 2909.24, 2909.26, 2909.27, 2909.28, 2909.29, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2911.31, 2913.05, 2913.06, 2921.02, 2921.03, 2921.04, 2921.11, 2921.12, 2921.32, 2921.41, 2921.42, 2921.43, 2923.12, or 2923.17; division (F)(1)(a), (b), or (c) of section 1315.53; division (A)(1) or (2) of section 1707.042; division (B), (C)(4), (D), (E), or (F) of section 1707.44; division (A)(1) or (2) of section 2923.20; division (E) or (G) of section 3772.99; division (J)(1) of section 4712.02; section 4719.02, 4719.05, or 4719.06; division (C), (D), or (E) of section 4719.07; section 4719.08; or division (A) of section 4719.09 of the Revised Code.

(b) Any violation of section 3769.11, 3769.15, 3769.16, or 3769.19 of the Revised Code as it existed prior to July 1, 1996, any violation of section 2915.02 of the Revised Code that occurs on or after July 1, 1996, and that, had it occurred prior to that date, would have been a violation of section 3769.11 of the Revised Code as it existed prior to that date, or any violation of section 2915.05 of the Revised Code that occurs on or after July 1, 1996, and that, had it occurred prior to that date, would have been a violation of section 3769.15, 3769.16, or 3769.19 of the Revised Code as it existed prior to that date.

(c) Any violation of section 2907.21, 2907.22, 2907.31, 2913.02, 2913.11, 2913.21, 2913.31, 2913.32, 2913.34, 2913.42, 2913.47, 2913.51, 2915.03, 2925.03, 2925.04, 2925.05, or 2925.37 of the Revised Code, any violation of section 2925.11 of the Revised Code that is a felony of the first, second, third, or fourth degree and that occurs on or after July 1, 1996, any violation of section 2915.02 of the Revised Code that occurred prior to July 1, 1996, any violation of section 2915.02 of the Revised Code that occurs on or after July 1, 1996, and that, had it occurred prior to that date, would not have been a violation of section 3769.11 of the Revised Code as it existed prior to that date, any violation of section 2915.06 of the Revised Code as it existed prior to July 1, 1996, or any violation of division (B) of section 2915.05 of the Revised Code as it exists on and after July 1, 1996, when the proceeds of the violation, the payments made in the violation, the amount of a claim for payment or for any other benefit that is false or deceptive and that is involved in the violation, or the value of the contraband or other property illegally possessed, sold, or purchased in the violation exceeds one thousand dollars, or any combination of violations described in division (I)(2)(c) of this section when the total proceeds of the combination of violations, payments made in the combination of violations, amount of the claims for payment or for other benefits that is false or deceptive and that is involved in the combination of violations, or value of the contraband or other property illegally possessed, sold, or purchased in the combination of violations exceeds one thousand dollars;

(d) Any violation of section 5743.112 of the Revised Code when the amount of unpaid tax exceeds one hundred dollars;

(e) Any violation or combination of violations of section 2907.32 of the Revised Code involving any material or performance containing a display of bestiality or of sexual conduct, as defined in section 2907.01 of the Revised Code, that is explicit and depicted with clearly visible penetration of the genitals or clearly visible penetration by the penis of any orifice when the total proceeds of the violation or combination of violations, the payments made in the violation or combination of violations, or the value of the contraband or other property illegally possessed, sold, or purchased in the violation or combination of violations exceeds one thousand dollars;

(f) Any combination of violations described in division (I)(2)(c) of this section and violations of section 2907.32 of the Revised Code involving any material or performance containing a display of bestiality or of sexual conduct, as defined in section 2907.01 of the Revised Code, that is explicit and depicted with clearly visible penetration of the genitals or clearly visible penetration by the penis of any orifice when the total proceeds of the combination of violations, payments made in the combination of violations, amount of the claims for payment or for other benefits that is false or deceptive and that is involved in the combination of violations, or value of the contraband or other property illegally possessed, sold, or purchased in the combination of violations exceeds one thousand dollars;

(g) Any violation of section 2905.32 of the Revised Code to the extent the violation is not based solely on the same conduct that constitutes corrupt activity pursuant to division (I)(2)(c) of this section due to the conduct being in violation of section 2907.21 of the Revised Code.

(3) Conduct constituting a violation of any law of any state other than this state that is substantially similar to the conduct described in division (I)(2) of this section, provided the defendant was convicted of the conduct in a criminal proceeding in the other state;

(4) Animal or ecological terrorism;

(5)

(a) Conduct constituting any of the following:

(i) Organized retail theft;

(ii) Conduct that constitutes one or more violations of any law of any state other than this state, that is substantially similar to organized retail theft, and that if committed in this state would be organized retail theft, if the defendant was convicted of or pleaded guilty to the conduct in a criminal proceeding in the other state.

(b) By enacting division (I)(5)(a) of this section, it is the intent of the general assembly to add organized retail theft and the conduct described in division (I)(5)(a)(ii) of this section as conduct constituting corrupt activity. The enactment of division (I)(5)(a) of this section and the addition by division (I)(5)(a) of this section of organized retail theft and the conduct described in division (I)(5)(a)(ii) of this section as conduct constituting corrupt activity does not limit or preclude, and shall not be construed as limiting or precluding, any prosecution for a violation of section 2923.32 of the Revised Code that is based on one or more violations of section 2913.02 or 2913.51 of the Revised Code, one or more similar offenses under the laws of this state or any other state, or any combination of any of those violations or similar offenses, even though the conduct constituting the basis for those violations or offenses could be construed as also constituting organized retail theft or conduct of the type described in division (I)(5)(a)(ii) of this section.

(J) "Real property" means any real property or any interest in real property, including, but not limited to, any lease of, or mortgage upon, real property. Real property and any beneficial interest in it is deemed to be located where the real property is located.

(K) "Trustee" means any of the following:

(1) Any person acting as trustee under a trust in which the trustee holds title to personal or real property;

(2) Any person who holds title to personal or real property for which any other person has a beneficial interest;

(3) Any successor trustee.

"Trustee" does not include an assignee or trustee for an insolvent debtor or an executor, administrator, administrator with the will annexed, testamentary trustee, guardian, or committee, appointed by, under the control of, or accountable to a court.

(L) "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part because the debt was incurred or contracted in violation of any federal or state law relating to the business of gambling activity or relating to the business of lending money at an usurious rate unless the creditor proves, by a preponderance of the evidence, that the usurious rate was not intentionally set and that it resulted from a good faith error by the creditor, notwithstanding the maintenance of procedures that were adopted by the creditor to avoid an error of that nature.

(M) "Animal activity" means any activity that involves the use of animals or animal parts, including, but not limited to, hunting, fishing, trapping, traveling, camping, the production, preparation, or processing of food or food products, clothing or garment manufacturing, medical research, other research, entertainment, recreation, agriculture, biotechnology, or service activity that involves the use of animals or animal parts.

(N) "Animal facility" means a vehicle, building, structure, nature preserve, or other premises in which an animal is lawfully kept, handled, housed, exhibited, bred, or offered for sale, including, but not limited to, a zoo, rodeo, circus, amusement park, hunting preserve, or premises in which a horse or dog event is held.

(O) "Animal or ecological terrorism" means the commission of any felony that involves causing or creating a substantial risk of physical harm to any property of another, the use of a deadly weapon or dangerous ordnance, or purposely, knowingly, or recklessly causing serious physical harm to property and that involves an intent to obstruct, impede, or deter any person from participating in a lawful animal activity, from mining, foresting, harvesting, gathering, or processing natural resources, or from being lawfully present in or on an animal facility or research facility.

(P) "Research facility" means a place, laboratory, institution, medical care facility, government facility, or public or private educational institution in which a scientific test, experiment, or investigation involving the use of animals or other living organisms is lawfully carried out, conducted, or attempted.

(Q) "Organized retail theft" means the theft of retail property with a retail value of one thousand dollars or more from one or more retail establishments with the intent to sell, deliver, or transfer that property to a retail property fence.

(R) "Retail property" means any tangible personal property displayed, held, stored, or offered for sale in or by a retail establishment.

(S) "Retail property fence" means a person who possesses, procures, receives, or conceals retail property that was represented to the person as being stolen or that the person knows or believes to be stolen.

(T) "Retail value" means the full retail value of the retail property. In determining whether the retail value of retail property equals or exceeds one thousand dollars, the value of all retail property stolen from the retail establishment or retail establishments by the same person or persons within any one-hundred-eighty-day period shall be aggregated.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 05-15-2002; 04-14-2006; 07-01-2007; 2008 SB320 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2923.32 - Engaging in pattern of corrupt activity.

(A)

(1) No person employed by, or associated with, any enterprise shall conduct or participate in, directly or indirectly, the affairs of the enterprise through a pattern of corrupt activity or the collection of an unlawful debt.

(2) No person, through a pattern of corrupt activity or the collection of an unlawful debt, shall acquire or maintain, directly or indirectly, any interest in, or control of, any enterprise or real property.

(3) No person, who knowingly has received any proceeds derived, directly or indirectly, from a pattern of corrupt activity or the collection of any unlawful debt, shall use or invest, directly or indirectly, any part of those proceeds, or any proceeds derived from the use or investment of any of those proceeds, in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise.

A purchase of securities on the open market with intent to make an investment, without intent to control or participate in the control of the issuer, and without intent to assist another to do so is not a violation of this division, if the securities of the issuer held after the purchase by the purchaser, the members of the purchaser's immediate family, and the purchaser's or the immediate family members' accomplices in any pattern of corrupt activity or the collection of an unlawful debt do not aggregate one per cent of the outstanding securities of any one class of the issuer and do not confer, in law or in fact, the power to elect one or more directors of the issuer.

(B)

(1) Whoever violates this section is guilty of engaging in a pattern of corrupt activity. Except as otherwise provided in this division, engaging in corrupt activity is a felony of the second degree. Except as otherwise provided in this division, if at least one of the incidents of corrupt activity is a felony of the first, second, or third degree, aggravated murder, or murder, if at least one of the incidents was a felony under the law of this state that was committed prior to July 1, 1996, and that would constitute a felony of the first, second, or third degree, aggravated murder, or murder if committed on or after July 1, 1996, or if at least one of the incidents of corrupt activity is a felony under the law of the United States or of another state that, if committed in this state on or after July 1, 1996, would constitute a felony of the first, second, or third degree, aggravated murder, or murder under the law of this state, engaging in a pattern of corrupt activity is a felony of the first degree. If the offender also is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense, engaging in a pattern of corrupt activity is a felony of the first degree, and the court shall sentence the offender to a mandatory prison term as provided in division (B)(7) of section 2929.14 of the Revised Code and shall order the offender to make restitution as provided in division (B)(8) of section 2929.18 of the Revised Code. Notwithstanding any other provision of law, a person may be convicted of violating the provisions of this section as well as of a conspiracy to violate one or more of those provisions under section 2923.01 of the Revised Code.

(2) Notwithstanding the financial sanctions authorized by section 2929.18 of the Revised Code, the court may do all of the following with respect to any person who derives pecuniary value or causes property damage, personal injury other than pain and suffering, or other loss through or by the violation of this section:

(a) In lieu of the fine authorized by that section, impose a fine not exceeding the greater of three times the gross value gained or three times the gross loss caused and order the clerk of the court to pay the fine into the state treasury to the credit of the corrupt activity investigation and prosecution fund, which is hereby created;

(b) In addition to the fine described in division (B)(2)(a) of this section and the financial sanctions authorized by section 2929.18 of the Revised Code, order the person to pay court costs;

(c) In addition to the fine described in division (B)(2)(a) of this section and the financial sanctions authorized by section 2929.18 of the Revised Code, order the person to pay to the state, municipal, or county law enforcement agencies that handled the investigation and prosecution the costs of investigation and prosecution that are reasonably incurred.

The court shall hold a hearing to determine the amount of fine, court costs, and other costs to be imposed under this division.

(3) In addition to any other penalty or disposition authorized or required by law, the court shall order any person who is convicted of or pleads guilty to a violation of this section or who is adjudicated delinquent by reason of a violation of this section to criminally forfeit to the state under Chapter 2981. of the Revised Code any personal or real property in which the person has an interest and that was used in the course of or intended for use in the course of a violation of this section, or that was derived from or realized through conduct in violation of this section, including any property constituting an interest in, means of control over, or influence over the enterprise involved in the violation and any property constituting proceeds derived from the violation, including all of the following:

(a) Any position, office, appointment, tenure, commission, or employment contract of any kind acquired or maintained by the person in violation of this section, through which the person, in violation of this section, conducted or participated in the conduct of an enterprise, or that afforded the person a source of influence or control over an enterprise that the person exercised in violation of this section;

(b) Any compensation, right, or benefit derived from a position, office, appointment, tenure, commission, or employment contract described in division (B)(3)(a) of this section that accrued to the person in violation of this section during the period of the pattern of corrupt activity;

(c) Any interest in, security of, claim against, or property or contractual right affording the person a source of influence or control over the affairs of an enterprise that the person exercised in violation of this section;

(d) Any amount payable or paid under any contract for goods or services that was awarded or performed in violation of this section.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002; 07-01-2007; 2008 HB280 04-07-2009



Section 2923.33 - [Repealed].

Effective Date: 07-01-2007



Section 2923.34 - Civil proceeding seeking relief from any person whose conduct constitutes corrupt activity.

(A) Any person who is injured or threatened with injury by a violation of section 2923.32 of the Revised Code may institute a civil proceeding in an appropriate court seeking relief from any person whose conduct violated or allegedly violated section 2923.32 of the Revised Code or who conspired or allegedly conspired to violate that section, except that the pattern of corrupt activity alleged by an injured person or person threatened with injury shall include at least one incident other than a violation of division (A)(1) or (2) of section 1707.042 or division (B), (C)(4), (D), (E), or (F) of section 1707.44 of the Revised Code, of 18 U.S.C. 1341, 18 U.S.C. 1343, 18 U.S.C. 2314, or any other offense involving fraud in the sale of securities.

(B) If the plaintiff in a civil action instituted pursuant to this section proves the violation by a preponderance of the evidence, the court, after making due provision for the rights of innocent persons, may grant relief by entering any appropriate orders to ensure that the violation will not continue or be repeated. The orders may include, but are not limited to, orders that:

(1) Require the divestiture of the defendant's interest in any enterprise or in any real property;

(2) Impose reasonable restrictions upon the future activities or investments of any defendant in the action, including, but not limited to, restrictions that prohibit the defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of section 2923.32 of the Revised Code;

(3) Order the dissolution or reorganization of any enterprise;

(4) Order the suspension or revocation of a license, permit, or prior approval granted to any enterprise by any department or agency of the state;

(5) Order the dissolution of a corporation organized under the laws of this state, or the revocation of the authorization of a foreign corporation to conduct business within this state, upon a finding that the board of directors or an agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of section 2923.32 of the Revised Code, and that, for the prevention of future criminal conduct, the public interest requires the corporation to be dissolved or its license revoked.

(C) Relief pursuant to division (B)(3), (4), or (5) of this section shall not be granted in any civil proceeding instituted by an injured person unless the attorney general intervenes in the civil action pursuant to this division.

Upon the filing of a civil proceeding for relief under division (B)(3), (4), or (5) of this section by an allegedly injured person other than a prosecuting attorney, the allegedly injured person immediately shall notify the attorney general of the filing. The attorney general, upon timely application, may intervene in any civil proceeding for relief under division (B)(3), (4), or (5) if the attorney general certifies that, in the attorney general's opinion, the proceeding is of general public interest. In any proceeding brought by an injured person under division (B)(3), (4), or (5) of this section, the attorney general is entitled to the same relief as if the attorney general instituted the proceeding.

(D) In a civil proceeding under division (B) of this section, the court may grant injunctive relief without a showing of special or irreparable injury.

Pending final determination of a civil proceeding initiated under this section, the court may issue a temporary restraining order or a preliminary injunction upon a showing of immediate danger or significant injury to the plaintiff, including the possibility that any judgment for money damages might be difficult to execute, and, in a proceeding initiated by an aggrieved person, upon the execution of proper bond against injury for an improvidently granted injunction.

(E) In a civil proceeding under division (A) of this section, any person directly or indirectly injured by conduct in violation of section 2923.32 of the Revised Code or a conspiracy to violate that section, other than a violator of that section or a conspirator to violate that section, in addition to relief under division (B) of this section, shall have a cause of action for triple the actual damages the person sustained. To recover triple damages, the plaintiff shall prove the violation or conspiracy to violate that section and actual damages by clear and convincing evidence. Damages under this division may include, but are not limited to, competitive injury and injury distinct from the injury inflicted by corrupt activity.

(F) In a civil action in which the plaintiff prevails under division (B) or (E) of this section, the plaintiff shall recover reasonable attorney fees in the trial and appellate courts, and the court shall order the defendant to pay to the state, municipal, or county law enforcement agencies that handled the investigation and litigation the costs of investigation and litigation that reasonably are incurred and that are not ordered to be paid pursuant to division (B)(2) of section 2923.32 of the Revised Code or division (H) of this section.

(G) Upon application, based on the evidence presented in the case by the plaintiff, as the interests of justice may require, the trial court may grant a defendant who prevails in a civil action brought pursuant to this section all or part of the defendant's costs, including the costs of investigation and litigation reasonably incurred, and all or part of the defendant's reasonable attorney fees, unless the court finds that special circumstances, including the relative economic position of the parties, make an award unjust.

(H) If a person, other than an individual, is not convicted of a violation of section 2923.32 of the Revised Code, the prosecuting attorney may institute proceedings against the person to recover a civil penalty for conduct that the prosecuting attorney proves by clear and convincing evidence is in violation of section 2923.32 of the Revised Code. The civil penalty shall not exceed one hundred thousand dollars and shall be paid into the state treasury to the credit of the corrupt activity investigation and prosecution fund created in section 2923.32 of the Revised Code. If a civil penalty is ordered pursuant to this division, the court shall order the defendant to pay to the state, municipal, or county law enforcement agencies that handled the investigation and litigation the costs of investigation and litigation that are reasonably incurred and that are not ordered to be paid pursuant to this section.

(I) A final judgment, decree, or delinquency adjudication rendered against the defendant or the adjudicated delinquent child in a civil action under this section or in a criminal or delinquency action or proceeding for a violation of section 2923.32 of the Revised Code shall estop the defendant or the adjudicated delinquent child in any subsequent civil proceeding or action brought by any person as to all matters as to which the judgment, decree, or adjudication would be an estoppel as between the parties to the civil, criminal, or delinquency proceeding or action.

(J) Notwithstanding any other provision of law providing a shorter period of limitations, a civil proceeding or action under this section may be commenced at any time within five years after the unlawful conduct terminates or the cause of action accrues or within any longer statutory period of limitations that may be applicable. If a criminal proceeding, delinquency proceeding, civil action, or other proceeding is brought or intervened in by the state to punish, prevent, or restrain any activity that is unlawful under section 2923.32 of the Revised Code, the running of the period of limitations prescribed by this division with respect to any civil action brought under this section by a person who is injured by a violation or threatened violation of section 2923.32 of the Revised Code, based in whole or in part upon any matter complained of in the state prosecution, action, or proceeding, shall be suspended during the pendency of the state prosecution, action, or proceeding and for two years following its termination.

(K) Personal service of any process in a proceeding under this section may be made upon any person outside this state if the person was involved in any conduct constituting a violation of section 2923.32 of the Revised Code in this state. The person is deemed by the person's conduct in violation of section 2923.32 of the Revised Code to have submitted to the jurisdiction of the courts of this state for the purposes of this section.

(L) The application of any civil remedy under this section shall not preclude the application of any criminal remedy or criminal forfeiture under section 2923.32 of the Revised Code or any other provision of law, or the application of any delinquency disposition under Chapter 2152. of the Revised Code or any other provision of law.

(M)

(1) Any person who prevails in a civil action pursuant to this section has a right to any property, or the proceeds of any property, criminally forfeited to the state pursuant to section 2981.04 of the Revised Code or against which any fine under section 2923.32 of the Revised Code or civil penalty under division (H) of this section may be imposed.

The right of any person who prevails in a civil action pursuant to this section, other than a prosecuting attorney performing official duties under that section, to forfeited property, property against which fines and civil penalties may be imposed, and the proceeds of that property is superior to any right of the state, a municipal corporation, or a county to the property or the proceeds of the property, if the civil action is brought within one hundred eighty days after the entry of a sentence of forfeiture or a fine pursuant to sections 2923.32 and 2981.04 of the Revised Code or the entry of a civil penalty pursuant to division (H) of this section.

The right is limited to the total value of the treble damages, civil penalties, attorney's fees, and costs awarded to the prevailing party in an action pursuant to this section, less any restitution received by the person.

(2) If the aggregate amount of claims of persons who have prevailed in a civil action pursuant to this section against any one defendant is greater than the total value of the treble fines, civil penalties, and forfeited property paid by the person against whom the actions were brought, all of the persons who brought their actions within one hundred eighty days after the entry of a sentence or disposition of forfeiture or a fine pursuant to section 2923.32 of the Revised Code or the entry of a civil penalty pursuant to division (H) of this section, first shall receive a pro rata share of the total amount of the fines, civil penalties, and forfeited property. After the persons who brought their actions within the specified one-hundred-eighty-day period have satisfied their claims out of the fines, civil penalties, and forfeited property, all other persons who prevailed in civil actions pursuant to this section shall receive a pro rata share of the total amount of the fines, civil penalties, and forfeited property that remains in the custody of the law enforcement agency or in the corrupt activity investigation and prosecution fund.

(N) As used in this section, "law enforcement agency" includes, but is not limited to, the state board of pharmacy.

Effective Date: 01-01-2002; 07-01-2007



Section 2923.35 - [Repealed].

Effective Date: 07-01-2007



Section 2923.36 - Corrupt activity lien notice.

(A) Upon the institution of any criminal proceeding charging a violation of section 2923.32 of the Revised Code, the filing of any complaint, indictment, or information in juvenile court alleging a violation of that section as a delinquent act, or the institution of any civil proceeding under section 2923.34 or 2981.05 of the Revised Code, the state, at any time during the pendency of the proceeding, may file a corrupt activity lien notice with the county recorder of any county in which property subject to forfeiture may be located. No fee shall be required for filing the notice. The recorder immediately shall record the notice pursuant to section 317.08 of the Revised Code.

(B) A corrupt activity lien notice shall be signed by the prosecuting attorney who files the lien. The notice shall set forth all of the following information:

(1) The name of the person against whom the proceeding has been brought. The prosecuting attorney may specify in the notice any aliases, names, or fictitious names under which the person may be known. The prosecuting attorney also may specify any corporation, partnership, or other entity in which the person has an interest subject to forfeiture under Chapter 2981. of the Revised Code and shall describe in the notice the person's interest in the corporation, partnership, or other entity.

(2) If known to the prosecuting attorney, the present residence and business addresses of the person or names set forth in the notice;

(3) A statement that a criminal or delinquency proceeding for a violation of section 2923.32 of the Revised Code or a civil proceeding under section 2923.34 or 2981.05 of the Revised Code has been brought against the person named in the notice, the name of the county in which the proceeding has been brought, and the case number of the proceeding;

(4) A statement that the notice is being filed pursuant to this section;

(5) The name and address of the prosecuting attorney filing the notice;

(6) A description of the real or personal property subject to the notice and of the interest in that property of the person named in the notice, to the extent the property and the interest of the person in it reasonably is known at the time the proceeding is instituted or at the time the notice is filed.

(C) A corrupt activity lien notice shall apply only to one person and, to the extent applicable, any aliases, fictitious names, or other names, including names of corporations, partnerships, or other entities, to the extent permitted in this section. A separate corrupt activity lien notice is required to be filed for any other person.

(D) Within seven days after the filing of each corrupt activity lien notice, the prosecuting attorney who files the notice shall furnish to the person named in the notice by certified mail, return receipt requested, to the last known business or residential address of the person, a copy of the recorded notice with a notation on it of any county in which the notice has been recorded. The failure of the prosecuting attorney to furnish a copy of the notice under this section shall not invalidate or otherwise affect the corrupt activity lien notice when the prosecuting attorney did not know and could not reasonably ascertain the address of the person entitled to notice.

After receipt of a copy of the notice under this division, the person named in the notice may petition the court to authorize the person to post a surety bond in lieu of the lien or to otherwise modify the lien as the interests of justice may require. The bond shall be in an amount equal to the value of the property reasonably known to be subject to the notice and conditioned on the payment of any judgment and costs ordered in an action pursuant to Chapter 2981. of the Revised Code up to the value of the bond.

(E) From the date of filing of a corrupt activity lien notice, the notice creates a lien in favor of the state on any personal or real property or any beneficial interest in the property located in the county in which the notice is filed that then or subsequently is owned by the person named in the notice or under any of the names set forth in the notice.

The lien created in favor of the state is superior and prior to the interest of any other person in the personal or real property or beneficial interest in the property, if the interest is acquired subsequent to the filing of the notice.

(F)

(1) Notwithstanding any law or rule to the contrary, in conjunction with any civil proceeding brought pursuant to section 2981.05 of the Revised Code, the prosecuting attorney may file in any county, without prior court order, a lis pendens pursuant to sections 2703.26 and 2703.27 of the Revised Code. In such a case, any person acquiring an interest in the subject property or beneficial interest in the property, if the property interest is acquired subsequent to the filing of the lis pendens, shall take the property or interest subject to the civil proceeding and any subsequent judgment.

(2) If a corrupt activity lien notice has been filed, the prosecuting attorney may name as a defendant in the lis pendens, in addition to the person named in the notice, any person acquiring an interest in the personal or real property or beneficial interest in the property subsequent to the filing of the notice. If a judgment of forfeiture is entered in the criminal or delinquency proceeding pursuant to section 2981.04 of the Revised Code in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and judgment of forfeiture.

(G) Upon a final judgment of forfeiture in favor of the state pursuant to Chapter 2981. of the Revised Code, title of the state to the forfeited property shall do either of the following:

(1) In the case of real property, or a beneficial interest in it, relate back to the date of filing of the corrupt activity lien notice in the county where the property or interest is located. If no corrupt activity lien notice was filed, title of the state relates back to the date of the filing of any lis pendens under division (F) of this section in the records of the county recorder of the county in which the real property or beneficial interest is located. If no corrupt activity lien notice or lis pendens was filed, title of the state relates back to the date of the recording of the final judgment of forfeiture in the records of the county recorder of the county in which the real property or beneficial interest is located.

(2) In the case of personal property or a beneficial interest in it, relate back to the date on which the property or interest was seized by the state, or the date of filing of a corrupt activity lien notice in the county in which the property or beneficial interest is located. If the property was not seized and no corrupt activity lien notice was filed, title of the state relates back to the date of the recording of the final judgment of forfeiture in the county in which the personal property or beneficial interest is located.

(H) If personal or real property, or a beneficial interest in it, that is subject to forfeiture pursuant to section 2923.32 of the Revised Code is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of either a corrupt activity lien notice, or a criminal or delinquency proceeding for a violation of section 2923.32 or a civil proceeding under section 2981.05 of the Revised Code, whichever is earlier, the state may bring an action in any court of common pleas against the person named in the corrupt activity lien notice or the defendant in the criminal, delinquency, or civil proceeding to recover the value of the property or interest. The court shall enter final judgment against the person named in the notice or the defendant for an amount equal to the value of the property or interest together with investigative costs and attorney's fees incurred by the state in the action. If a civil proceeding is pending, an action pursuant to this section shall be filed in the court in which the proceeding is pending.

(I) If personal or real property, or a beneficial interest in it, that is subject to forfeiture pursuant to Chapter 2981. of the Revised Code is alienated or otherwise transferred or disposed of after either the filing of a corrupt activity lien notice, or the filing of a criminal or delinquency proceeding for a violation of section 2923.32 or a civil proceeding under section 2981.05 of the Revised Code, whichever is earlier, the transfer or disposal is fraudulent as to the state and the state shall have all the rights granted a creditor under Chapter 1336. of the Revised Code.

(J) No trustee, who acquires actual knowledge that a corrupt activity lien notice, a criminal or delinquency proceeding for a violation of section 2923.32 or a civil proceeding under section 2981.05 of the Revised Code has been filed against any person for whom the trustee holds legal or record title to personal or real property, shall recklessly fail to furnish promptly to the prosecuting attorney all of the following:

(1) The name and address of the person, as known to the trustee;

(2) The name and address, as known to the trustee, of all other persons for whose benefit the trustee holds title to the property;

(3) If requested by the prosecuting attorney, a copy of the trust agreement or other instrument under which the trustee holds title to the property.

Any trustee who fails to comply with this division is guilty of failure to provide corrupt activity lien information, a misdemeanor of the first degree.

(K) If a trustee transfers title to personal or real property after a corrupt activity lien notice is filed against the property, the lien is filed in the county in which the property is located, and the lien names a person who holds a beneficial interest in the property, the trustee, if the trustee has actual notice of the notice, shall be liable to the state for the greater of the following:

(1) The proceeds received directly by the person named in the notice as a result of the transfer;

(2) The proceeds received by the trustee as a result of the transfer and distributed to the person named in the notice;

(3) The fair market value of the interest of the person named in the notice in the property transferred.

However, if the trustee transfers property for at least its fair market value and holds the proceeds that otherwise would be paid or distributed to the beneficiary, or at the direction of the beneficiary or the beneficiary's designee, the liability of the trustee shall not exceed the amount of the proceeds held by the trustee.

(L) The filing of a corrupt activity lien notice does not constitute a lien on the record title to personal or real property owned by the trustee, except to the extent the trustee is named in the notice.

The prosecuting attorney for the county may bring a civil action in any court of common pleas to recover from the trustee the amounts set forth in division (H) of this section. The county may recover investigative costs and attorney's fees incurred by the prosecuting attorney.

(M)

(1) This section does not apply to any transfer by a trustee under a court order, unless the order is entered in an action between the trustee and the beneficiary.

(2) Unless the trustee has actual knowledge that a person owning a beneficial interest in the trust is named in a corrupt activity lien notice or otherwise is a defendant in a civil proceeding brought pursuant to section 2923.34 or 2981.05 of the Revised Code, this section does not apply to either of the following:

(a) Any transfer by a trustee required under the terms of any trust agreement, if the agreement is a matter of public record before the filing of any corrupt activity lien notice;

(b) Any transfer by a trustee to all of the persons who own a beneficial interest in the trust.

(N) The filing of a corrupt activity lien notice does not affect the use to which personal or real property, or a beneficial interest in it, that is owned by the person named in the notice may be put or the right of the person to receive any proceeds resulting from the use and ownership, but not the sale, of the property, until a judgment of forfeiture is entered.

(O) The term of a corrupt activity lien notice is five years from the date the notice is filed, unless a renewal notice has been filed by the prosecuting attorney of the county in which the property or interest is located. The term of any renewal of a corrupt activity lien notice granted by the court is five years from the date of its filing. A corrupt activity lien notice may be renewed any number of times while a criminal or civil proceeding under section 2923.34, 2981.04, or 2981.05 of the Revised Code, or an appeal from either type of proceeding, is pending.

(P) The prosecuting attorney who files the corrupt activity lien notice may terminate, in whole or part, any corrupt activity lien notice or release any personal or real property or beneficial interest in the property upon any terms that the prosecuting attorney determines are appropriate. Any termination or release shall be filed by the prosecuting attorney with each county recorder with whom the notice was filed. No fee shall be imposed for the filing.

(Q)

(1) If no civil proceeding has been brought by the prosecuting attorney pursuant to section 2923.34 of the Revised Code against the person named in the corrupt activity lien notice, the acquittal in a criminal or delinquency proceeding for a violation of section 2923.32 of the Revised Code of the person named in the notice or the dismissal of a criminal or delinquency proceeding for such a violation against the person named in the notice terminates the notice. In such a case, the filing of the notice has no effect.

(2) If a civil proceeding has been brought pursuant to section 2923.34 or 2981.05 of the Revised Code with respect to any property that is the subject of a corrupt activity lien notice and if the criminal or delinquency proceeding brought against the person named in the notice for a violation of section 2923.32 of the Revised Code has been dismissed or the person named in the notice has been acquitted in the criminal or delinquency proceeding for such a violation, the notice shall continue for the duration of the civil proceeding and any appeals from the civil proceeding, except that it shall not continue any longer than the term of the notice as determined pursuant to division (O) of this section.

(3) If no civil proceeding brought pursuant to section 2981.05 of the Revised Code then is pending against the person named in a corrupt activity lien notice, any person so named may bring an action against the prosecuting attorney who filed the notice, in the county where it was filed, seeking a release of the property subject to the notice or termination of the notice. In such a case, the court of common pleas promptly shall set a date for hearing, which shall be not less than five nor more than ten days after the action is filed. The order and a copy of the complaint shall be served on the prosecuting attorney within three days after the action is filed. At the hearing, the court shall take evidence as to whether any personal or real property, or beneficial interest in it, that is owned by the person bringing the action is covered by the notice or otherwise is subject to forfeiture. If the person bringing the action shows by a preponderance of the evidence that the notice does not apply to the person or that any personal or real property, or beneficial interest in it, that is owned by the person is not subject to forfeiture, the court shall enter a judgment terminating the notice or releasing the personal or real property or beneficial interest from the notice.

At a hearing, the court may release from the notice any property or beneficial interest upon the posting of security, by the person against whom the notice was filed, in an amount equal to the value of the property or beneficial interest owned by the person.

(4) The court promptly shall enter an order terminating a corrupt activity lien notice or releasing any personal or real property or beneficial interest in the property, if a sale of the property or beneficial interest is pending and the filing of the notice prevents the sale. However, the proceeds of the sale shall be deposited with the clerk of the court, subject to the further order of the court.

(R) Notwithstanding any provision of this section, any person who has perfected a security interest in personal or real property or a beneficial interest in the property for the payment of an enforceable debt or other similar obligation prior to the filing of a corrupt activity lien notice or a lis pendens in reference to the property or interest may foreclose on the property or interest as otherwise provided by law. The foreclosure, insofar as practical, shall be made so that it otherwise will not interfere with a forfeiture under Chapter 2981. of the Revised Code.

Effective Date: 01-01-2002; 07-01-2007



Section 2923.41 - Criminal gang definitions.

As used in sections 2923.41 to 2923.44 of the Revised Code:

(A) "Criminal gang" means an ongoing formal or informal organization, association, or group of three or more persons to which all of the following apply:

(1) It has as one of its primary activities the commission of one or more of the offenses listed in division (B) of this section.

(2) It has a common name or one or more common, identifying signs, symbols, or colors.

(3) The persons in the organization, association, or group individually or collectively engage in or have engaged in a pattern of criminal gang activity.

(B)

(1) "Pattern of criminal gang activity" means, subject to division (B)(2) of this section, that persons in the criminal gang have committed, attempted to commit, conspired to commit, been complicitors in the commission of, or solicited, coerced, or intimidated another to commit, attempt to commit, conspire to commit, or be in complicity in the commission of two or more of any of the following offenses:

(a) A felony or an act committed by a juvenile that would be a felony if committed by an adult;

(b) An offense of violence or an act committed by a juvenile that would be an offense of violence if committed by an adult;

(c) A violation of section 2907.04, 2909.06, 2911.211, 2917.04, 2919.23, or 2919.24 of the Revised Code, section 2921.04 or 2923.16 of the Revised Code, section 2925.03 of the Revised Code if the offense is trafficking in marihuana, or section 2927.12 of the Revised Code.

(2) There is a "pattern of criminal gang activity" if all of the following apply with respect to the offenses that are listed in division (B)(1)(a), (b), or (c) of this section and that persons in the criminal gang committed, attempted to commit, conspired to commit, were in complicity in committing, or solicited, coerced, or intimidated another to commit, attempt to commit, conspire to commit, or be in complicity in committing:

(a) At least one of the two or more offenses is a felony.

(b) At least one of those two or more offenses occurs on or after January 1, 1999.

(c) The last of those two or more offenses occurs within five years after at least one of those offenses.

(d) The two or more offenses are committed on separate occasions or by two or more persons.

(C) "Criminal conduct" means the commission of, an attempt to commit, a conspiracy to commit, complicity in the commission of, or solicitation, coercion, or intimidation of another to commit, attempt to commit, conspire to commit, or be in complicity in the commission of an offense listed in division (B)(1)(a), (b), or (c) of this section or an act that is committed by a juvenile and that would be an offense, an attempt to commit an offense, a conspiracy to commit an offense, complicity in the commission of, or solicitation, coercion, or intimidation of another to commit, attempt to commit, conspire to commit, or be in complicity in the commission of an offense listed in division (B)(1)(a), (b), or (c) of this section if committed by an adult.

(D) "Juvenile" means a person who is under eighteen years of age.

(E) "Law enforcement agency" includes, but is not limited to, the state board of pharmacy and the office of a prosecutor.

(F) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 01-01-1999; 07-01-2007



Section 2923.42 - Participating in criminal gang.

(A) No person who actively participates in a criminal gang, with knowledge that the criminal gang engages in or has engaged in a pattern of criminal gang activity, shall purposely promote, further, or assist any criminal conduct, as defined in division (C) of section 2923.41 of the Revised Code, or shall purposely commit or engage in any act that constitutes criminal conduct, as defined in division (C) of section 2923.41 of the Revised Code.

(B) Whoever violates this section is guilty of participating in a criminal gang, a felony of the second degree.

(C)

(1) Notwithstanding any contrary provision of any section of the Revised Code, the clerk of the court shall pay any fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code to the county, township, municipal corporation, park district, as created pursuant to section 511.18 or 1545.04 of the Revised Code, or state law enforcement agencies in this state that primarily were responsible for or involved in making the arrest of, and in prosecuting, the offender. However, the clerk shall not pay a fine so imposed to a law enforcement agency unless the agency has adopted a written internal control policy under division (C)(2) of this section that addresses the use of the fine moneys that it receives. Each agency shall use the fines so paid in accordance with the written internal control policy adopted by the recipient agency under division (C)(2) of this section to subsidize the agency's law enforcement efforts that pertain to criminal gangs.

(2)

(a) Prior to receiving any fine moneys under division (C)(1) of this section or division (B) of section 2923.44 of the Revised Code, a law enforcement agency shall adopt a written internal control policy that addresses the agency's use and disposition of all fine moneys so received and that provides for the keeping of detailed financial records of the receipts of those fine moneys, the general types of expenditures made out of those fine moneys, and the specific amount of each general type of expenditure. The policy shall not provide for or permit the identification of any specific expenditure that is made in an ongoing investigation. All financial records of the receipts of those fine moneys, the general types of expenditures made out of those fine moneys, and the specific amount of each general type of expenditure by an agency are public records open for inspection under section 149.43 of the Revised Code. Additionally, a written internal control policy adopted under division (C)(2)(a) of this section is a public record open for inspection under section 149.43 of the Revised Code, and the agency that adopted the policy shall comply with it.

(b) Each law enforcement agency that receives in any calendar year any fine moneys under division (C)(1) of this section or division (B) of section 2923.44 of the Revised Code shall prepare a report covering the calendar year that cumulates all of the information contained in all of the public financial records kept by the agency pursuant to division (C)(2)(a) of this section for that calendar year and shall send a copy of the cumulative report, no later than the first day of March in the calendar year following the calendar year covered by the report, to the attorney general. Each report received by the attorney general is a public record open for inspection under section 149.43 of the Revised Code. Not later than the fifteenth day of April in the calendar year in which the reports are received, the attorney general shall send the president of the senate and the speaker of the house of representatives a written notice that does all of the following:

(i) Indicates that the attorney general has received from law enforcement agencies reports of the type described in division (C)(2)(b) of this section that cover the previous calendar year and indicates that the reports were received under division (C)(2)(b) of this section;

(ii) Indicates that the reports are open for inspection under section 149.43 of the Revised Code;

(iii) Indicates that the attorney general will provide a copy of any or all reports to the president of the senate or the speaker of the house upon request.

(D) A prosecution for a violation of this section does not preclude a prosecution of a violation of any other section of the Revised Code. One or more acts, a series of acts, or a course of behavior that can be prosecuted under this section or any other section of the Revised Code may be prosecuted under this section, the other section of the Revised Code, or both sections.

Effective Date: 01-01-1999; 07-01-2007



Section 2923.43 - Property used or occupied by a criminal gang.

Any building, premises, or real estate, including vacant land, that is used or occupied by a criminal gang on more than two occasions within a one-year period to engage in a pattern of criminal gang activity constitutes a nuisance subject to abatement pursuant to sections 3767.01 to 3767.11 of the Revised Code.

Effective Date: 01-01-1999



Section 2923.44 - Criminal forfeiture of property relating to gang participation.

(A) If a person is convicted of or pleads guilty to a violation of section 2923.42 of the Revised Code, or a juvenile is found by a juvenile court to be a delinquent child for an act that is a violation of section 2923.42 of the Revised Code, and derives profits or other proceeds from the offense or act, the court that imposes sentence or an order of disposition upon the offender or delinquent child, in lieu of any fine that the court is otherwise authorized or required to impose, may impose upon the offender or delinquent child a fine of not more than twice the gross profits or other proceeds so derived.

(B) Notwithstanding any contrary provision of the Revised Code, the clerk of the court shall pay all fines imposed pursuant to this section to the county, municipal corporation, township, park district created pursuant to section 511.18 or 1545.01 of the Revised Code, or state law enforcement agencies in this state that were primarily responsible for or involved in making the arrest of, and in prosecuting, the offender. However, the clerk shall not pay a fine so imposed to a law enforcement agency unless the agency has adopted a written internal control policy pursuant to division (C)(2) of section 2923.42 of the Revised Code that addresses the use of the fine moneys that it receives under this section and division (C)(1) of section 2923.42 of the Revised Code. The law enforcement agencies shall use the fines imposed and paid pursuant to this section to subsidize their efforts pertaining to criminal gangs, in accordance with the written internal control policy adopted by the recipient agency pursuant to division (C)(2) of section 2923.42 of the Revised Code.

Effective Date: 01-01-2002; 07-01-2007



Section 2923.45 - [Repealed].

Effective Date: 07-01-2007



Section 2923.46 - [Repealed].

Effective Date: 07-01-2007



Section 2923.47 - [Repealed].

Effective Date: 07-01-2007



Section 2923.51 to 2923.57 - [Repealed].

Effective Date: 01-01-1974



Section 2923.61 - [Repealed].

Effective Date: 01-01-1974



Section 2923.99 - [Repealed].

Effective Date: 01-10-1961






Chapter 2925 - DRUG OFFENSES

Section 2925.01 - Drug offense definitions.

As used in this chapter:

(A) "Administer," "controlled substance," "controlled substance analog," "dispense," "distribute," "hypodermic," "manufacturer," "official written order," "person," "pharmacist," "pharmacy," "sale," "schedule I," "schedule II," "schedule III," "schedule IV," "schedule V," and "wholesaler" have the same meanings as in section 3719.01 of the Revised Code.

(B) "Drug dependent person" and "drug of abuse" have the same meanings as in section 3719.011 of the Revised Code.

(C) "Drug," "dangerous drug," "licensed health professional authorized to prescribe drugs," and "prescription" have the same meanings as in section 4729.01 of the Revised Code.

(D) "Bulk amount" of a controlled substance means any of the following:

(1) For any compound, mixture, preparation, or substance included in schedule I, schedule II, or schedule III, with the exception of controlled substance analogs, marihuana, cocaine, L.S.D., heroin, and hashish and except as provided in division (D)(2) or (5) of this section, whichever of the following is applicable:

(a) An amount equal to or exceeding ten grams or twenty-five unit doses of a compound, mixture, preparation, or substance that is or contains any amount of a schedule I opiate or opium derivative;

(b) An amount equal to or exceeding ten grams of a compound, mixture, preparation, or substance that is or contains any amount of raw or gum opium;

(c) An amount equal to or exceeding thirty grams or ten unit doses of a compound, mixture, preparation, or substance that is or contains any amount of a schedule I hallucinogen other than tetrahydrocannabinol or lysergic acid amide, or a schedule I stimulant or depressant;

(d) An amount equal to or exceeding twenty grams or five times the maximum daily dose in the usual dose range specified in a standard pharmaceutical reference manual of a compound, mixture, preparation, or substance that is or contains any amount of a schedule II opiate or opium derivative;

(e) An amount equal to or exceeding five grams or ten unit doses of a compound, mixture, preparation, or substance that is or contains any amount of phencyclidine;

(f) An amount equal to or exceeding one hundred twenty grams or thirty times the maximum daily dose in the usual dose range specified in a standard pharmaceutical reference manual of a compound, mixture, preparation, or substance that is or contains any amount of a schedule II stimulant that is in a final dosage form manufactured by a person authorized by the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, and the federal drug abuse control laws, as defined in section 3719.01 of the Revised Code, that is or contains any amount of a schedule II depressant substance or a schedule II hallucinogenic substance;

(g) An amount equal to or exceeding three grams of a compound, mixture, preparation, or substance that is or contains any amount of a schedule II stimulant, or any of its salts or isomers, that is not in a final dosage form manufactured by a person authorized by the Federal Food, Drug, and Cosmetic Act and the federal drug abuse control laws.

(2) An amount equal to or exceeding one hundred twenty grams or thirty times the maximum daily dose in the usual dose range specified in a standard pharmaceutical reference manual of a compound, mixture, preparation, or substance that is or contains any amount of a schedule III or IV substance other than an anabolic steroid or a schedule III opiate or opium derivative;

(3) An amount equal to or exceeding twenty grams or five times the maximum daily dose in the usual dose range specified in a standard pharmaceutical reference manual of a compound, mixture, preparation, or substance that is or contains any amount of a schedule III opiate or opium derivative;

(4) An amount equal to or exceeding two hundred fifty milliliters or two hundred fifty grams of a compound, mixture, preparation, or substance that is or contains any amount of a schedule V substance;

(5) An amount equal to or exceeding two hundred solid dosage units, sixteen grams, or sixteen milliliters of a compound, mixture, preparation, or substance that is or contains any amount of a schedule III anabolic steroid.

(E) "Unit dose" means an amount or unit of a compound, mixture, or preparation containing a controlled substance that is separately identifiable and in a form that indicates that it is the amount or unit by which the controlled substance is separately administered to or taken by an individual.

(F) "Cultivate" includes planting, watering, fertilizing, or tilling.

(G) "Drug abuse offense" means any of the following:

(1) A violation of division (A) of section 2913.02 that constitutes theft of drugs, or a violation of section 2925.02, 2925.03, 2925.04, 2925.041, 2925.05, 2925.06, 2925.11, 2925.12, 2925.13, 2925.22, 2925.23, 2925.24, 2925.31, 2925.32, 2925.36, or 2925.37 of the Revised Code;

(2) A violation of an existing or former law of this or any other state or of the United States that is substantially equivalent to any section listed in division (G)(1) of this section;

(3) An offense under an existing or former law of this or any other state, or of the United States, of which planting, cultivating, harvesting, processing, making, manufacturing, producing, shipping, transporting, delivering, acquiring, possessing, storing, distributing, dispensing, selling, inducing another to use, administering to another, using, or otherwise dealing with a controlled substance is an element;

(4) A conspiracy to commit, attempt to commit, or complicity in committing or attempting to commit any offense under division (G)(1), (2), or (3) of this section.

(H) "Felony drug abuse offense" means any drug abuse offense that would constitute a felony under the laws of this state, any other state, or the United States.

(I) "Harmful intoxicant" does not include beer or intoxicating liquor but means any of the following:

(1) Any compound, mixture, preparation, or substance the gas, fumes, or vapor of which when inhaled can induce intoxication, excitement, giddiness, irrational behavior, depression, stupefaction, paralysis, unconsciousness, asphyxiation, or other harmful physiological effects, and includes, but is not limited to, any of the following:

(a) Any volatile organic solvent, plastic cement, model cement, fingernail polish remover, lacquer thinner, cleaning fluid, gasoline, or other preparation containing a volatile organic solvent;

(b) Any aerosol propellant;

(c) Any fluorocarbon refrigerant;

(d) Any anesthetic gas.

(2) Gamma Butyrolactone;

(3) 1,4 Butanediol.

(J) "Manufacture" means to plant, cultivate, harvest, process, make, prepare, or otherwise engage in any part of the production of a drug, by propagation, extraction, chemical synthesis, or compounding, or any combination of the same, and includes packaging, repackaging, labeling, and other activities incident to production.

(K) "Possess" or "possession" means having control over a thing or substance, but may not be inferred solely from mere access to the thing or substance through ownership or occupation of the premises upon which the thing or substance is found.

(L) "Sample drug" means a drug or pharmaceutical preparation that would be hazardous to health or safety if used without the supervision of a licensed health professional authorized to prescribe drugs, or a drug of abuse, and that, at one time, had been placed in a container plainly marked as a sample by a manufacturer.

(M) "Standard pharmaceutical reference manual" means the current edition, with cumulative changes if any, of

references that are approved by the state board of pharmacy.

(N) "Juvenile" means a person under eighteen years of age.

(O) "Counterfeit controlled substance" means any of the following:

(1) Any drug that bears, or whose container or label bears, a trademark, trade name, or other identifying mark used without authorization of the owner of rights to that trademark, trade name, or identifying mark;

(2) Any unmarked or unlabeled substance that is represented to be a controlled substance manufactured, processed, packed, or distributed by a person other than the person that manufactured, processed, packed, or distributed it;

(3) Any substance that is represented to be a controlled substance but is not a controlled substance or is a different controlled substance;

(4) Any substance other than a controlled substance that a reasonable person would believe to be a controlled substance because of its similarity in shape, size, and color, or its markings, labeling, packaging, distribution, or the price for which it is sold or offered for sale.

(P) An offense is "committed in the vicinity of a school" if the offender commits the offense on school premises, in a school building, or within one thousand feet of the boundaries of any school premises, regardless of whether the offender knows the offense is being committed on school premises, in a school building, or within one thousand feet of the boundaries of any school premises.

(Q) "School" means any school operated by a board of education, any community school established under Chapter 3314. of the Revised Code, or any nonpublic school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code, whether or not any instruction, extracurricular activities, or training provided by the school is being conducted at the time a criminal offense is committed.

(R) "School premises" means either of the following:

(1) The parcel of real property on which any school is situated, whether or not any instruction, extracurricular activities, or training provided by the school is being conducted on the premises at the time a criminal offense is committed;

(2) Any other parcel of real property that is owned or leased by a board of education of a school, the governing authority of a community school established under Chapter 3314. of the Revised Code, or the governing body of a nonpublic school for which the state board of education prescribes minimum standards under section 3301.07 of the Revised Code and on which some of the instruction, extracurricular activities, or training of the school is conducted, whether or not any instruction, extracurricular activities, or training provided by the school is being conducted on the parcel of real property at the time a criminal offense is committed.

(S) "School building" means any building in which any of the instruction, extracurricular activities, or training provided by a school is conducted, whether or not any instruction, extracurricular activities, or training provided by the school is being conducted in the school building at the time a criminal offense is committed.

(T) "Disciplinary counsel" means the disciplinary counsel appointed by the board of commissioners on grievances and discipline of the supreme court under the Rules for the Government of the Bar of Ohio.

(U) "Certified grievance committee" means a duly constituted and organized committee of the Ohio state bar association or of one or more local bar associations of the state of Ohio that complies with the criteria set forth in Rule V, section 6 of the Rules for the Government of the Bar of Ohio.

(V) "Professional license" means any license, permit, certificate, registration, qualification, admission, temporary license, temporary permit, temporary certificate, or temporary registration that is described in divisions (W)(1) to (36) of this section and that qualifies a person as a professionally licensed person.

(W) "Professionally licensed person" means any of the following:

(1) A person who has obtained a license as a manufacturer of controlled substances or a wholesaler of controlled substances under Chapter 3719. of the Revised Code;

(2) A person who has received a certificate or temporary certificate as a certified public accountant or who has registered as a public accountant under Chapter 4701. of the Revised Code and who holds an Ohio permit issued under that chapter;

(3) A person who holds a certificate of qualification to practice architecture issued or renewed and registered under Chapter 4703. of the Revised Code;

(4) A person who is registered as a landscape architect under Chapter 4703. of the Revised Code or who holds a permit as a landscape architect issued under that chapter;

(5) A person licensed under Chapter 4707. of the Revised Code;

(6) A person who has been issued a certificate of registration as a registered barber under Chapter 4709. of the Revised Code;

(7) A person licensed and regulated to engage in the business of a debt pooling company by a legislative authority, under authority of Chapter 4710. of the Revised Code;

(8) A person who has been issued a cosmetologist's license, hair designer's license, manicurist's license, esthetician's license, natural hair stylist's license, managing cosmetologist's license, managing hair designer's license, managing manicurist's license, managing esthetician's license, managing natural hair stylist's license, cosmetology instructor's license, hair design instructor's license, manicurist instructor's license, esthetics instructor's license, natural hair style instructor's license, independent contractor's license, or tanning facility permit under Chapter 4713. of the Revised Code;

(9) A person who has been issued a license to practice dentistry, a general anesthesia permit, a conscious intravenous sedation permit, a limited resident's license, a limited teaching license, a dental hygienist's license, or a dental hygienist's teacher's certificate under Chapter 4715. of the Revised Code;

(10) A person who has been issued an embalmer's license, a funeral director's license, a funeral home license, or a crematory license, or who has been registered for an embalmer's or funeral director's apprenticeship under Chapter 4717. of the Revised Code;

(11) A person who has been licensed as a registered nurse or practical nurse, or who has been issued a certificate for the practice of nurse-midwifery under Chapter 4723. of the Revised Code;

(12) A person who has been licensed to practice optometry or to engage in optical dispensing under Chapter 4725. of the Revised Code;

(13) A person licensed to act as a pawnbroker under Chapter 4727. of the Revised Code;

(14) A person licensed to act as a precious metals dealer under Chapter 4728. of the Revised Code;

(15) A person licensed as a pharmacist, a pharmacy intern, a wholesale distributor of dangerous drugs, or a terminal distributor of dangerous drugs under Chapter 4729. of the Revised Code;

(16) A person who is authorized to practice as a physician assistant under Chapter 4730. of the Revised Code;

(17) A person who has been issued a certificate to practice medicine and surgery, osteopathic medicine and surgery, a limited branch of medicine, or podiatry under Chapter 4731. of the Revised Code;

(18) A person licensed as a psychologist or school psychologist under Chapter 4732. of the Revised Code;

(19) A person registered to practice the profession of engineering or surveying under Chapter 4733. of the Revised Code;

(20) A person who has been issued a license to practice chiropractic under Chapter 4734. of the Revised Code;

(21) A person licensed to act as a real estate broker or real estate salesperson under Chapter 4735. of the Revised Code;

(22) A person registered as a registered sanitarian under Chapter 4736. of the Revised Code;

(23) A person licensed to operate or maintain a junkyard under Chapter 4737. of the Revised Code;

(24) A person who has been issued a motor vehicle salvage dealer's license under Chapter 4738. of the Revised Code;

(25) A person who has been licensed to act as a steam engineer under Chapter 4739. of the Revised Code;

(26) A person who has been issued a license or temporary permit to practice veterinary medicine or any of its branches, or who is registered as a graduate animal technician under Chapter 4741. of the Revised Code;

(27) A person who has been issued a hearing aid dealer's or fitter's license or trainee permit under Chapter 4747. of the Revised Code;

(28) A person who has been issued a class A, class B, or class C license or who has been registered as an investigator or security guard employee under Chapter 4749. of the Revised Code;

(29) A person licensed and registered to practice as a nursing home administrator under Chapter 4751. of the Revised Code;

(30) A person licensed to practice as a speech-language pathologist or audiologist under Chapter 4753. of the Revised Code;

(31) A person issued a license as an occupational therapist or physical therapist under Chapter 4755. of the Revised Code;

(32) A person who is licensed as a professional clinical counselor or professional counselor, licensed as a social worker or independent social worker, or registered as a social work assistant under Chapter 4757. of the Revised Code;

(33) A person issued a license to practice dietetics under Chapter 4759. of the Revised Code;

(34) A person who has been issued a license or limited permit to practice respiratory therapy under Chapter 4761. of the Revised Code;

(35) A person who has been issued a real estate appraiser certificate under Chapter 4763. of the Revised Code;

(36) A person who has been admitted to the bar by order of the supreme court in compliance with its prescribed and published rules.

(X) "Cocaine" means any of the following:

(1) A cocaine salt, isomer, or derivative, a salt of a cocaine isomer or derivative, or the base form of cocaine;

(2) Coca leaves or a salt, compound, derivative, or preparation of coca leaves, including ecgonine, a salt, isomer, or derivative of ecgonine, or a salt of an isomer or derivative of ecgonine;

(3) A salt, compound, derivative, or preparation of a substance identified in division (X)(1) or (2) of this section that is chemically equivalent to or identical with any of those substances, except that the substances shall not include decocainized coca leaves or extraction of coca leaves if the extractions do not contain cocaine or ecgonine.

(Y) "L.S.D." means lysergic acid diethylamide.

(Z) "Hashish" means the resin or a preparation of the resin contained in marihuana, whether in solid form or in a liquid concentrate, liquid extract, or liquid distillate form.

(AA) "Marihuana" has the same meaning as in section 3719.01 of the Revised Code, except that it does not include hashish.

(BB) An offense is "committed in the vicinity of a juvenile" if the offender commits the offense within one hundred feet of a juvenile or within the view of a juvenile, regardless of whether the offender knows the age of the juvenile, whether the offender knows the offense is being committed within one hundred feet of or within view of the juvenile, or whether the juvenile actually views the commission of the offense.

(CC) "Presumption for a prison term" or "presumption that a prison term shall be imposed" means a presumption, as described in division (D) of section 2929.13 of the Revised Code, that a prison term is a necessary sanction for a felony in order to comply with the purposes and principles of sentencing under section 2929.11 of the Revised Code.

(DD) "Major drug offender" has the same meaning as in section 2929.01 of the Revised Code.

(EE) "Minor drug possession offense" means either of the following:

(1) A violation of section 2925.11 of the Revised Code as it existed prior to July 1, 1996;

(2) A violation of section 2925.11 of the Revised Code as it exists on and after July 1, 1996, that is a misdemeanor or a felony of the fifth degree.

(FF) "Mandatory prison term" has the same meaning as in section 2929.01 of the Revised Code.

(GG) "Adulterate" means to cause a drug to be adulterated as described in section 3715.63 of the Revised Code.

(HH) "Public premises" means any hotel, restaurant, tavern, store, arena, hall, or other place of public accommodation, business, amusement, or resort.

(II) "Methamphetamine" means methamphetamine, any salt, isomer, or salt of an isomer of methamphetamine, or any compound, mixture, preparation, or substance containing methamphetamine or any salt, isomer, or salt of an isomer of methamphetamine.

(JJ) "Lawful prescription" means a prescription that is issued for a legitimate medical purpose by a licensed health professional authorized to prescribe drugs, that is not altered or forged, and that was not obtained by means of deception or by the commission of any theft offense.

(KK) "Deception" and "theft offense" have the same meanings as in section 2913.01 of the Revised Code.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 09-23-2004; 05-06-2005; 05-17-2006; 2008 HB195 09-30-2008



Section 2925.02 - Corrupting another with drugs.

(A) No person shall knowingly do any of the following:

(1) By force, threat, or deception, administer to another or induce or cause another to use a controlled substance;

(2) By any means, administer or furnish to another or induce or cause another to use a controlled substance with purpose to cause serious physical harm to the other person, or with purpose to cause the other person to become drug dependent;

(3) By any means, administer or furnish to another or induce or cause another to use a controlled substance, and thereby cause serious physical harm to the other person, or cause the other person to become drug dependent;

(4) By any means, do any of the following:

(a) Furnish or administer a controlled substance to a juvenile who is at least two years the offender's junior, when the offender knows the age of the juvenile or is reckless in that regard;

(b) Induce or cause a juvenile who is at least two years the offender's junior to use a controlled substance, when the offender knows the age of the juvenile or is reckless in that regard;

(c) Induce or cause a juvenile who is at least two years the offender's junior to commit a felony drug abuse offense, when the offender knows the age of the juvenile or is reckless in that regard;

(d) Use a juvenile, whether or not the offender knows the age of the juvenile, to perform any surveillance activity that is intended to prevent the detection of the offender or any other person in the commission of a felony drug abuse offense or to prevent the arrest of the offender or any other person for the commission of a felony drug abuse offense.

(B) Division (A)(1), (3), or (4) of this section does not apply to manufacturers, wholesalers, licensed health professionals authorized to prescribe drugs, pharmacists, owners of pharmacies, and other persons whose conduct is in accordance with Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised Code.

(C) Whoever violates this section is guilty of corrupting another with drugs. The penalty for the offense shall be determined as follows:

(1) Except as otherwise provided in this division, if the drug involved is any compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, 1-Pentyl-3-(1-naphthoyl)indole, 1-Butyl-3-(1-naphthoyl)indole, 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole, 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, and 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, corrupting another with drugs is a felony of the second degree, and, subject to division (E) of this section, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the drug involved is any compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, 1-Pentyl-3-(1-naphthoyl)indole, 1-Butyl-3-(1-naphthoyl)indole, 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole, 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, or 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, and if the offense was committed in the vicinity of a school, corrupting another with drugs is a felony of the first degree, and, subject to division (E) of this section, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(2) Except as otherwise provided in this division, if the drug involved is any compound, mixture, preparation, or substance included in schedule III, IV, or V, corrupting another with drugs is a felony of the second degree, and there is a presumption for a prison term for the offense. If the drug involved is any compound, mixture, preparation, or substance included in schedule III, IV, or V and if the offense was committed in the vicinity of a school, corrupting another with drugs is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(3) Except as otherwise provided in this division, if the drug involved is marihuana, 1-Pentyl-3-(1-naphthoyl)indole, 1-Butyl-3-(1-naphthoyl)indole, 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole, 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, or 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, corrupting another with drugs is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the drug involved is marihuana, 1-Pentyl-3-(1-naphthoyl)indole, 1-Butyl-3-(1-naphthoyl)indole, 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole, 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, or 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, and if the offense was committed in the vicinity of a school, corrupting another with drugs is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(D) In addition to any prison term authorized or required by division (C) or (E) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section or the clerk of that court shall do all of the following that are applicable regarding the offender:

(1)

(a) If the violation is a felony of the first, second, or third degree, the court shall impose upon the offender the mandatory fine specified for the offense under division (B)(1) of section 2929.18 of the Revised Code unless, as specified in that division, the court determines that the offender is indigent.

(b) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, any mandatory fine imposed pursuant to division (D)(1)(a) of this section and any fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code shall be paid by the clerk of the court in accordance with and subject to the requirements of, and shall be used as specified in, division (F) of section 2925.03 of the Revised Code.

(c) If a person is charged with any violation of this section that is a felony of the first, second, or third degree, posts bail, and forfeits the bail, the forfeited bail shall be paid by the clerk of the court pursuant to division (D)(1)(b) of this section as if it were a fine imposed for a violation of this section.

(2) The court shall suspend for not less than six months nor more than five years the offender's driver's or commercial driver's license or permit. If an offender's driver's or commercial driver's license or permit is suspended pursuant to this division, the offender, at any time after the expiration of two years from the day on which the offender's sentence was imposed or from the day on which the offender finally was released from a prison term under the sentence, whichever is later, may file a motion with the sentencing court requesting termination of the suspension. Upon the filing of the motion and the court's finding of good cause for the termination, the court may terminate the suspension.

(3) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) Notwithstanding the prison term otherwise authorized or required for the offense under division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code, if the violation of division (A) of this section involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, 1-Pentyl-3-(1-naphthoyl)indole, 1-Butyl-3-(1-naphthoyl)indole, 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole, 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, and 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol, and if the court imposing sentence upon the offender finds that the offender as a result of the violation is a major drug offender and is guilty of a specification of the type described in section 2941.1410 of the Revised Code, the court, in lieu of the prison term that otherwise is authorized or required, shall impose upon the offender the mandatory prison term specified in division (B)(3)(a) of section 2929.14 of the Revised Code.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 05-17-2006



Section 2925.03 - Trafficking, aggravated trafficking in drugs.

(A) No person shall knowingly do any of the following:

(1) Sell or offer to sell a controlled substance or a controlled substance analog;

(2) Prepare for shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled substance or a controlled substance analog, when the offender knows or has reasonable cause to believe that the controlled substance or a controlled substance analog is intended for sale or resale by the offender or another person.

(B) This section does not apply to any of the following:

(1) Manufacturers, licensed health professionals authorized to prescribe drugs, pharmacists, owners of pharmacies, and other persons whose conduct is in accordance with Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised Code;

(2) If the offense involves an anabolic steroid, any person who is conducting or participating in a research project involving the use of an anabolic steroid if the project has been approved by the United States food and drug administration;

(3) Any person who sells, offers for sale, prescribes, dispenses, or administers for livestock or other nonhuman species an anabolic steroid that is expressly intended for administration through implants to livestock or other nonhuman species and approved for that purpose under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, and is sold, offered for sale, prescribed, dispensed, or administered for that purpose in accordance with that act.

(C) Whoever violates division (A) of this section is guilty of one of the following:

(1) If the drug involved in the violation is any compound, mixture, preparation, or substance included in schedule I or schedule II, with the exception of marihuana, cocaine, L.S.D., heroin, hashish, and controlled substance analogs, whoever violates division (A) of this section is guilty of aggravated trafficking in drugs. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(1)(b), (c), (d), (e), or (f) of this section, aggravated trafficking in drugs is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(1)(c), (d), (e), or (f) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, aggravated trafficking in drugs is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds the bulk amount but is less than five times the bulk amount, aggravated trafficking in drugs is a felony of the third degree, and, except as otherwise provided in this division, there is a presumption for a prison term for the offense. If aggravated trafficking in drugs is a felony of the third degree under this division and if the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, aggravated trafficking in drugs is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds five times the bulk amount but is less than fifty times the bulk amount, aggravated trafficking in drugs is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, aggravated trafficking in drugs is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(e) If the amount of the drug involved equals or exceeds fifty times the bulk amount but is less than one hundred times the bulk amount and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, aggravated trafficking in drugs is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds one hundred times the bulk amount and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, aggravated trafficking in drugs is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(2) If the drug involved in the violation is any compound, mixture, preparation, or substance included in schedule III, IV, or V, whoever violates division (A) of this section is guilty of trafficking in drugs. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(2)(b), (c), (d), or (e) of this section, trafficking in drugs is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(2)(c), (d), or (e) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in drugs is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds the bulk amount but is less than five times the bulk amount, trafficking in drugs is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in drugs is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds five times the bulk amount but is less than fifty times the bulk amount, trafficking in drugs is a felony of the third degree, and there is a presumption for a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in drugs is a felony of the second degree, and there is a presumption for a prison term for the offense.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds fifty times the bulk amount, trafficking in drugs is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the amount of the drug involved equals or exceeds fifty times the bulk amount and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in drugs is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(3) If the drug involved in the violation is marihuana or a compound, mixture, preparation, or substance containing marihuana other than hashish, whoever violates division (A) of this section is guilty of trafficking in marihuana. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(3)(b), (c), (d), (e), (f), (g), or (h) of this section, trafficking in marihuana is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(3)(c), (d), (e), (f), (g), or (h) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds two hundred grams but is less than one thousand grams, trafficking in marihuana is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds one thousand grams but is less than five thousand grams, trafficking in marihuana is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a felony of the second degree, and there is a presumption that a prison term shall be imposed for the offense.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds five thousand grams but is less than twenty thousand grams, trafficking in marihuana is a felony of the third degree, and there is a presumption that a prison term shall be imposed for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a felony of the second degree, and there is a presumption that a prison term shall be imposed for the offense.

(f) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds twenty thousand grams but is less than forty thousand grams, trafficking in marihuana is a felony of the second degree, and the court shall impose a mandatory prison term of five, six, seven, or eight years. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a felony of the first degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(g) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds forty thousand grams, trafficking in marihuana is a felony of the second degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the second degree. If the amount of the drug involved equals or exceeds forty thousand grams and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a felony of the first degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(h) Except as otherwise provided in this division, if the offense involves a gift of twenty grams or less of marihuana, trafficking in marihuana is a minor misdemeanor upon a first offense and a misdemeanor of the third degree upon a subsequent offense. If the offense involves a gift of twenty grams or less of marihuana and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in marihuana is a misdemeanor of the third degree.

(4) If the drug involved in the violation is cocaine or a compound, mixture, preparation, or substance containing cocaine, whoever violates division (A) of this section is guilty of trafficking in cocaine. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(4)(b), (c), (d), (e), (f), or (g) of this section, trafficking in cocaine is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(4)(c), (d), (e), (f), or (g) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds five grams but is less than ten grams of cocaine, trafficking in cocaine is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds ten grams but is less than twenty grams of cocaine, trafficking in cocaine is a felony of the third degree, and, except as otherwise provided in this division, there is a presumption for a prison term for the offense. If trafficking in cocaine is a felony of the third degree under this division and if the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds twenty grams but is less than twenty-seven grams of cocaine, trafficking in cocaine is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds twenty-seven grams but is less than one hundred grams of cocaine and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(g) If the amount of the drug involved equals or exceeds one hundred grams of cocaine and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(5) If the drug involved in the violation is L.S.D. or a compound, mixture, preparation, or substance containing L.S.D., whoever violates division (A) of this section is guilty of trafficking in L.S.D. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(5)(b), (c), (d), (e), (f), or (g) of this section, trafficking in L.S.D. is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(5)(c), (d), (e), (f), or (g) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in L.S.D. is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds ten unit doses but is less than fifty unit doses of L.S.D. in a solid form or equals or exceeds one gram but is less than five grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in L.S.D. is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in L.S.D. is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds fifty unit doses but is less than two hundred fifty unit doses of L.S.D. in a solid form or equals or exceeds five grams but is less than twenty-five grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in L.S.D. is a felony of the third degree, and, except as otherwise provided in this division, there is a presumption for a prison term for the offense. If trafficking in L.S.D. is a felony of the third degree under this division and if the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in L.S.D. is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds two hundred fifty unit doses but is less than one thousand unit doses of L.S.D. in a solid form or equals or exceeds twenty-five grams but is less than one hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in L.S.D. is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in L.S.D. is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds one thousand unit doses but is less than five thousand unit doses of L.S.D. in a solid form or equals or exceeds one hundred grams but is less than five hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in L.S.D. is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(g) If the amount of the drug involved equals or exceeds five thousand unit doses of L.S.D. in a solid form or equals or exceeds five hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in L.S.D. is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(6) If the drug involved in the violation is heroin or a compound, mixture, preparation, or substance containing heroin, whoever violates division (A) of this section is guilty of trafficking in heroin. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(6)(b), (c), (d), (e), (f), or (g) of this section, trafficking in heroin is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(6)(c), (d), (e), (f), or (g) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in heroin is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds ten unit doses but is less than fifty unit doses or equals or exceeds one gram but is less than five grams, trafficking in heroin is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in heroin is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds fifty unit doses but is less than one hundred unit doses or equals or exceeds five grams but is less than ten grams, trafficking in heroin is a felony of the third degree, and there is a presumption for a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in heroin is a felony of the second degree, and there is a presumption for a prison term for the offense.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds one hundred unit doses but is less than five hundred unit doses or equals or exceeds ten grams but is less than fifty grams, trafficking in heroin is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in heroin is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds five hundred unit doses but is less than two thousand five hundred unit doses or equals or exceeds fifty grams but is less than two hundred fifty grams and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in heroin is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(g) If the amount of the drug involved equals or exceeds two thousand five hundred unit doses or equals or exceeds two hundred fifty grams and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in heroin is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(7) If the drug involved in the violation is hashish or a compound, mixture, preparation, or substance containing hashish, whoever violates division (A) of this section is guilty of trafficking in hashish. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(7)(b), (c), (d), (e), (f), or (g) of this section, trafficking in hashish is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(7)(c), (d), (e), (f), or (g) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in hashish is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds ten grams but is less than fifty grams of hashish in a solid form or equals or exceeds two grams but is less than ten grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in hashish is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in hashish is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds fifty grams but is less than two hundred fifty grams of hashish in a solid form or equals or exceeds ten grams but is less than fifty grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in hashish is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in hashish is a felony of the second degree, and there is a presumption that a prison term shall be imposed for the offense.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds two hundred fifty grams but is less than one thousand grams of hashish in a solid form or equals or exceeds fifty grams but is less than two hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in hashish is a felony of the third degree, and there is a presumption that a prison term shall be imposed for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in hashish is a felony of the second degree, and there is a presumption that a prison term shall be imposed for the offense.

(f) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds one thousand grams but is less than two thousand grams of hashish in a solid form or equals or exceeds two hundred grams but is less than four hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in hashish is a felony of the second degree, and the court shall impose a mandatory prison term of five, six, seven, or eight years. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in hashish is a felony of the first degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(g) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds two thousand grams of hashish in a solid form or equals or exceeds four hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, trafficking in hashish is a felony of the second degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the second degree. If the amount of the drug involved equals or exceeds two thousand grams of hashish in a solid form or equals or exceeds four hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in hashish is a felony of the first degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(8) If the drug involved in the violation is a controlled substance analog or compound, mixture, preparation, or substance that contains a controlled substance analog, whoever violates division (A) of this section is guilty of trafficking in a controlled substance analog. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(8)(b), (c), (d), (e), (f), or (g) of this section, trafficking in a controlled substance analog is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) Except as otherwise provided in division (C)(8)(c), (d), (e), (f), or (g) of this section, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in a controlled substance analog is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds ten grams but is less than twenty grams, trafficking in a controlled substance analog is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in a controlled substance analog is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds twenty grams but is less than thirty grams, trafficking in a controlled substance analog is a felony of the third degree, and there is a presumption for a prison term for the offense. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in a controlled substance analog is a felony of the second degree, and there is a presumption for a prison term for the offense.

(e) Except as otherwise provided in this division, if the amount of the drug involved equals or exceeds thirty grams but is less than forty grams, trafficking in a controlled substance analog is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree. If the amount of the drug involved is within that range and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in a controlled substance analog is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds forty grams but is less than fifty grams and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in a controlled substance analog is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(g) If the amount of the drug involved equals or exceeds fifty grams and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in a controlled substance analog is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(D) In addition to any prison term authorized or required by division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code, and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do all of the following that are applicable regarding the offender:

(1) If the violation of division (A) of this section is a felony of the first, second, or third degree, the court shall impose upon the offender the mandatory fine specified for the offense under division (B)(1) of section 2929.18 of the Revised Code unless, as specified in that division, the court determines that the offender is indigent. Except as otherwise provided in division (H)(1) of this section, a mandatory fine or any other fine imposed for a violation of this section is subject to division (F) of this section. If a person is charged with a violation of this section that is a felony of the first, second, or third degree, posts bail, and forfeits the bail, the clerk of the court shall pay the forfeited bail pursuant to divisions (D)(1) and (F) of this section, as if the forfeited bail was a fine imposed for a violation of this section. If any amount of the forfeited bail remains after that payment and if a fine is imposed under division (H)(1) of this section, the clerk of the court shall pay the remaining amount of the forfeited bail pursuant to divisions (H)(2) and (3) of this section, as if that remaining amount was a fine imposed under division (H)(1) of this section.

(2) The court shall suspend the driver's or commercial driver's license or permit of the offender in accordance with division (G) of this section.

(3) If the offender is a professionally licensed person, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) When a person is charged with the sale of or offer to sell a bulk amount or a multiple of a bulk amount of a controlled substance, the jury, or the court trying the accused, shall determine the amount of the controlled substance involved at the time of the offense and, if a guilty verdict is returned, shall return the findings as part of the verdict. In any such case, it is unnecessary to find and return the exact amount of the controlled substance involved, and it is sufficient if the finding and return is to the effect that the amount of the controlled substance involved is the requisite amount, or that the amount of the controlled substance involved is less than the requisite amount.

(F)

(1) Notwithstanding any contrary provision of section 3719.21 of the Revised Code and except as provided in division (H) of this section, the clerk of the court shall pay any mandatory fine imposed pursuant to division (D)(1) of this section and any fine other than a mandatory fine that is imposed for a violation of this section pursuant to division (A) or (B)(5) of section 2929.18 of the Revised Code to the county, township, municipal corporation, park district, as created pursuant to section 511.18 or 1545.04 of the Revised Code, or state law enforcement agencies in this state that primarily were responsible for or involved in making the arrest of, and in prosecuting, the offender. However, the clerk shall not pay a mandatory fine so imposed to a law enforcement agency unless the agency has adopted a written internal control policy under division (F)(2) of this section that addresses the use of the fine moneys that it receives. Each agency shall use the mandatory fines so paid to subsidize the agency's law enforcement efforts that pertain to drug offenses, in accordance with the written internal control policy adopted by the recipient agency under division (F)(2) of this section.

(2)

(a) Prior to receiving any fine moneys under division (F)(1) of this section or division (B) of section 2925.42 of the Revised Code, a law enforcement agency shall adopt a written internal control policy that addresses the agency's use and disposition of all fine moneys so received and that provides for the keeping of detailed financial records of the receipts of those fine moneys, the general types of expenditures made out of those fine moneys, and the specific amount of each general type of expenditure. The policy shall not provide for or permit the identification of any specific expenditure that is made in an ongoing investigation. All financial records of the receipts of those fine moneys, the general types of expenditures made out of those fine moneys, and the specific amount of each general type of expenditure by an agency are public records open for inspection under section 149.43 of the Revised Code. Additionally, a written internal control policy adopted under this division is such a public record, and the agency that adopted it shall comply with it.

(b) Each law enforcement agency that receives in any calendar year any fine moneys under division (F)(1) of this section or division (B) of section 2925.42 of the Revised Code shall prepare a report covering the calendar year that cumulates all of the information contained in all of the public financial records kept by the agency pursuant to division (F)(2)(a) of this section for that calendar year, and shall send a copy of the cumulative report, no later than the first day of March in the calendar year following the calendar year covered by the report, to the attorney general. Each report received by the attorney general is a public record open for inspection under section 149.43 of the Revised Code. Not later than the fifteenth day of April in the calendar year in which the reports are received, the attorney general shall send to the president of the senate and the speaker of the house of representatives a written notification that does all of the following:

(i) Indicates that the attorney general has received from law enforcement agencies reports of the type described in this division that cover the previous calendar year and indicates that the reports were received under this division;

(ii) Indicates that the reports are open for inspection under section 149.43 of the Revised Code;

(iii) Indicates that the attorney general will provide a copy of any or all of the reports to the president of the senate or the speaker of the house of representatives upon request.

(3) As used in division (F) of this section:

(a) "Law enforcement agencies" includes, but is not limited to, the state board of pharmacy and the office of a prosecutor.

(b) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(G) When required under division (D)(2) of this section or any other provision of this chapter, the court shall suspend for not less than six months or more than five years the driver's or commercial driver's license or permit of any person who is convicted of or pleads guilty to any violation of this section or any other specified provision of this chapter. If an offender's driver's or commercial driver's license or permit is suspended pursuant to this division, the offender, at any time after the expiration of two years from the day on which the offender's sentence was imposed or from the day on which the offender finally was released from a prison term under the sentence, whichever is later, may file a motion with the sentencing court requesting termination of the suspension; upon the filing of such a motion and the court's finding of good cause for the termination, the court may terminate the suspension.

(H)

(1) In addition to any prison term authorized or required by division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code, in addition to any other penalty or sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, and in addition to the forfeiture of property in connection with the offense as prescribed in Chapter 2981. of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section may impose upon the offender an additional fine specified for the offense in division (B)(4) of section 2929.18 of the Revised Code. A fine imposed under division (H)(1) of this section is not subject to division (F) of this section and shall be used solely for the support of one or more eligible alcohol and drug addiction programs in accordance with divisions (H)(2) and (3) of this section.

(2) The court that imposes a fine under division (H)(1) of this section shall specify in the judgment that imposes the fine one or more eligible alcohol and drug addiction programs for the support of which the fine money is to be used. No alcohol and drug addiction program shall receive or use money paid or collected in satisfaction of a fine imposed under division (H)(1) of this section unless the program is specified in the judgment that imposes the fine. No alcohol and drug addiction program shall be specified in the judgment unless the program is an eligible alcohol and drug addiction program and, except as otherwise provided in division (H)(2) of this section, unless the program is located in the county in which the court that imposes the fine is located or in a county that is immediately contiguous to the county in which that court is located. If no eligible alcohol and drug addiction program is located in any of those counties, the judgment may specify an eligible alcohol and drug addiction program that is located anywhere within this state.

(3) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay any fine imposed under division (H)(1) of this section to the eligible alcohol and drug addiction program specified pursuant to division (H)(2) of this section in the judgment. The eligible alcohol and drug addiction program that receives the fine moneys shall use the moneys only for the alcohol and drug addiction services identified in the application for certification under section 3793.06 of the Revised Code or in the application for a license under section 3793.11 of the Revised Code filed with the department of alcohol and drug addiction services by the alcohol and drug addiction program specified in the judgment.

(4) Each alcohol and drug addiction program that receives in a calendar year any fine moneys under division (H)(3) of this section shall file an annual report covering that calendar year with the court of common pleas and the board of county commissioners of the county in which the program is located, with the court of common pleas and the board of county commissioners of each county from which the program received the moneys if that county is different from the county in which the program is located, and with the attorney general. The alcohol and drug addiction program shall file the report no later than the first day of March in the calendar year following the calendar year in which the program received the fine moneys. The report shall include statistics on the number of persons served by the alcohol and drug addiction program, identify the types of alcohol and drug addiction services provided to those persons, and include a specific accounting of the purposes for which the fine moneys received were used. No information contained in the report shall identify, or enable a person to determine the identity of, any person served by the alcohol and drug addiction program. Each report received by a court of common pleas, a board of county commissioners, or the attorney general is a public record open for inspection under section 149.43 of the Revised Code.

(5) As used in divisions (H)(1) to (5) of this section:

(a) "Alcohol and drug addiction program" and "alcohol and drug addiction services" have the same meanings as in section 3793.01 of the Revised Code.

(b) "Eligible alcohol and drug addiction program" means an alcohol and drug addiction program that is certified under section 3793.06 of the Revised Code or licensed under section 3793.11 of the Revised Code by the department of alcohol and drug addiction services.

(I) As used in this section, "drug" includes any substance that is represented to be a drug.

(J) It is an affirmative defense to a charge of trafficking in a controlled substance analog under division (C)(8) of this section that the person charged with violating that offense sold or offered to sell, or prepared for shipment, shipped, transported, delivered, prepared for distribution, or distributed an item described in division (HH)(2)(a), (b), or (c) of section 3719.01 of the Revised Code.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 05-17-2006; 07-01-2007; 2008 HB195 09-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §3



Section 2925.04 - Illegal manufacture of drugs - illegal cultivation of marihuana - methamphetamine offenses.

(A) No person shall knowingly cultivate marihuana or knowingly manufacture or otherwise engage in any part of the production of a controlled substance.

(B) This section does not apply to any person listed in division (B)(1), (2), or (3) of section 2925.03 of the Revised Code to the extent and under the circumstances described in those divisions.

(C)

(1) Whoever commits a violation of division (A) of this section that involves any drug other than marihuana is guilty of illegal manufacture of drugs, and whoever commits a violation of division (A) of this section that involves marihuana is guilty of illegal cultivation of marihuana.

(2) Except as otherwise provided in this division, if the drug involved in the violation of division (A) of this section is any compound, mixture, preparation, or substance included in schedule I or II, with the exception of methamphetamine or marihuana, illegal manufacture of drugs is a felony of the second degree, and, subject to division (E) of this section, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

If the drug involved in the violation is any compound, mixture, preparation, or substance included in schedule I or II, with the exception of methamphetamine or marihuana, and if the offense was committed in the vicinity of a juvenile or in the vicinity of a school, illegal manufacture of drugs is a felony of the first degree, and, subject to division (E) of this section, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(3) If the drug involved in the violation of division (A) of this section is methamphetamine, the penalty for the violation shall be determined as follows:

(a) Except as otherwise provided in division (C)(3)(b) of this section, if the drug involved in the violation is methamphetamine, illegal manufacture of drugs is a felony of the second degree, and, subject to division (E) of this section, the court shall impose a mandatory prison term on the offender determined in accordance with this division. Except as otherwise provided in this division, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree that is not less than three years. If the offender previously has been convicted of or pleaded guilty to a violation of division (A) of this section, a violation of division (B)(6) of section 2919.22 of the Revised Code, or a violation of division (A) of section 2925.041 of the Revised Code, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree that is not less than five years.

(b) If the drug involved in the violation is methamphetamine and if the offense was committed in the vicinity of a juvenile, in the vicinity of a school, or on public premises, illegal manufacture of drugs is a felony of the first degree, and, subject to division (E) of this section, the court shall impose a mandatory prison term on the offender determined in accordance with this division. Except as otherwise provided in this division, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree that is not less than four years. If the offender previously has been convicted of or pleaded guilty to a violation of division (A) of this section, a violation of division (B)(6) of section 2919.22 of the Revised Code, or a violation of division (A) of section 2925.041 of the Revised Code, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree that is not less than five years.

(4) If the drug involved in the violation of division (A) of this section is any compound, mixture, preparation, or substance included in schedule III, IV, or V, illegal manufacture of drugs is a felony of the third degree or, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, a felony of the second degree, and there is a presumption for a prison term for the offense.

(5) If the drug involved in the violation is marihuana, the penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(5)(b), (c), (d), (e), or (f) of this section, illegal cultivation of marihuana is a minor misdemeanor or, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, a misdemeanor of the fourth degree.

(b) If the amount of marihuana involved equals or exceeds one hundred grams but is less than two hundred grams, illegal cultivation of marihuana is a misdemeanor of the fourth degree or, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, a misdemeanor of the third degree.

(c) If the amount of marihuana involved equals or exceeds two hundred grams but is less than one thousand grams, illegal cultivation of marihuana is a felony of the fifth degree or, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(d) If the amount of marihuana involved equals or exceeds one thousand grams but is less than five thousand grams, illegal cultivation of marihuana is a felony of the third degree or, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, a felony of the second degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(e) If the amount of marihuana involved equals or exceeds five thousand grams but is less than twenty thousand grams, illegal cultivation of marihuana is a felony of the third degree or, if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, a felony of the second degree, and there is a presumption for a prison term for the offense.

(f) Except as otherwise provided in this division, if the amount of marihuana involved equals or exceeds twenty thousand grams, illegal cultivation of marihuana is a felony of the second degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the second degree. If the amount of the drug involved equals or exceeds twenty thousand grams and if the offense was committed in the vicinity of a school or in the vicinity of a juvenile, illegal cultivation of marihuana is a felony of the first degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(D) In addition to any prison term authorized or required by division (C) or (E) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do all of the following that are applicable regarding the offender:

(1) If the violation of division (A) of this section is a felony of the first, second, or third degree, the court shall impose upon the offender the mandatory fine specified for the offense under division (B)(1) of section 2929.18 of the Revised Code unless, as specified in that division, the court determines that the offender is indigent. The clerk of the court shall pay a mandatory fine or other fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code. If a person is charged with a violation of this section that is a felony of the first, second, or third degree, posts bail, and forfeits the bail, the clerk shall pay the forfeited bail as if the forfeited bail were a fine imposed for a violation of this section.

(2) The court shall suspend the offender's driver's or commercial driver's license or permit in accordance with division (G) of section 2925.03 of the Revised Code. If an offender's driver's or commercial driver's license or permit is suspended in accordance with that division, the offender may request termination of, and the court may terminate, the suspension in accordance with that division.

(3) If the offender is a professionally licensed person, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) Notwithstanding the prison term otherwise authorized or required for the offense under division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code, if the violation of division (A) of this section involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the court imposing sentence upon the offender finds that the offender as a result of the violation is a major drug offender and is guilty of a specification of the type described in section 2941.1410 of the Revised Code, the court, in lieu of the prison term otherwise authorized or required, shall impose upon the offender the mandatory prison term specified in division (B)(3) of section 2929.14 of the Revised Code.

(F) It is an affirmative defense, as provided in section 2901.05 of the Revised Code, to a charge under this section for a fifth degree felony violation of illegal cultivation of marihuana that the marihuana that gave rise to the charge is in an amount, is in a form, is prepared, compounded, or mixed with substances that are not controlled substances in a manner, or is possessed or cultivated under any other circumstances that indicate that the marihuana was solely for personal use.

Notwithstanding any contrary provision of division (F) of this section, if, in accordance with section 2901.05 of the Revised Code, a person who is charged with a violation of illegal cultivation of marihuana that is a felony of the fifth degree sustains the burden of going forward with evidence of and establishes by a preponderance of the evidence the affirmative defense described in this division, the person may be prosecuted for and may be convicted of or plead guilty to a misdemeanor violation of illegal cultivation of marihuana.

(G) Arrest or conviction for a minor misdemeanor violation of this section does not constitute a criminal record and need not be reported by the person so arrested or convicted in response to any inquiries about the person's criminal record, including any inquiries contained in an application for employment, a license, or any other right or privilege or made in connection with the person's appearance as a witness.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 08-11-2004; 05-17-2006



Section 2925.041 - Illegal assembly or possession of chemicals for manufacture of drugs.

(A) No person shall knowingly assemble or possess one or more chemicals that may be used to manufacture a controlled substance in schedule I or II with the intent to manufacture a controlled substance in schedule I or II in violation of section 2925.04 of the Revised Code.

(B) In a prosecution under this section, it is not necessary to allege or prove that the offender assembled or possessed all chemicals necessary to manufacture a controlled substance in schedule I or II. The assembly or possession of a single chemical that may be used in the manufacture of a controlled substance in schedule I or II, with the intent to manufacture a controlled substance in either schedule, is sufficient to violate this section.

(C) Whoever violates this section is guilty of illegal assembly or possession of chemicals for the manufacture of drugs. Except as otherwise provided in this division, illegal assembly or possession of chemicals for the manufacture of drugs is a felony of the third degree, and, except as otherwise provided in division (C)(1) or (2) of this section, division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the offense was committed in the vicinity of a juvenile or in the vicinity of a school, illegal assembly or possession of chemicals for the manufacture of drugs is a felony of the second degree, and, except as otherwise provided in division (C)(1) or (2) of this section, division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the violation of division (A) of this section is a felony of the third degree under this division and if the chemical or chemicals assembled or possessed in violation of division (A) of this section may be used to manufacture methamphetamine, there either is a presumption for a prison term for the offense or the court shall impose a mandatory prison term on the offender, determined as follows:

(1) Except as otherwise provided in this division, there is a presumption for a prison term for the offense. If the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense, except as otherwise provided in this division, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree that is not less than two years. If the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense and if at least one of those previous convictions or guilty pleas was to a violation of division (A) of this section, a violation of division (B)(6) of section 2919.22 of the Revised Code, or a violation of division (A) of section 2925.04 of the Revised Code, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree that is not less than five years.

(2) If the violation of division (A) of this section is a felony of the second degree under division (C) of this section and the chemical or chemicals assembled or possessed in committing the violation may be used to manufacture methamphetamine, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree that is not less than three years. If the violation of division (A) of this section is a felony of the second degree under division (C) of this section, if the chemical or chemicals assembled or possessed in committing the violation may be used to manufacture methamphetamine, and if the offender previously has been convicted of or pleaded guilty to a violation of division (A) of this section, a violation of division (B)(6) of section 2919.22 of the Revised Code, or a violation of division (A) of section 2925.04 of the Revised Code, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree that is not less than five years.

(D) In addition to any prison term authorized by division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of this section shall do all of the following that are applicable regarding the offender:

(1) The court shall impose upon the offender the mandatory fine specified for the offense under division (B)(1) of section 2929.18 of the Revised Code unless, as specified in that division, the court determines that the offender is indigent. The clerk of the court shall pay a mandatory fine or other fine imposed for a violation of this section under division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code. If a person charged with a violation of this section posts bail and forfeits the bail, the clerk shall pay the forfeited bail as if the forfeited bail were a fine imposed for a violation of this section.

(2) The court shall revoke or suspend the offender's driver's or commercial driver's license or permit in accordance with division (G) of section 2925.03 of the Revised Code. If an offender's driver's or commercial driver's license or permit is revoked in accordance with that division, the offender may request termination of, and the court may terminate, the revocation in accordance with that division.

(3) If the offender is a professionally licensed person or a person who has been admitted to the bar by order of the supreme court in compliance with its prescribed and published rules, the court shall comply with section 2925.38 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 08-07-2001; 08-11-2004; 05-17-2006



Section 2925.05 - Funding, aggravated funding of drug or marihuana trafficking.

(A) No person shall knowingly provide money or other items of value to another person with the purpose that the recipient of the money or items of value use them to obtain any controlled substance for the purpose of violating section 2925.04 of the Revised Code or for the purpose of selling or offering to sell the controlled substance in the following amount:

(1) If the drug to be sold or offered for sale is any compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, cocaine, L.S.D., heroin, and hashish, or schedule III, IV, or V, an amount of the drug that equals or exceeds the bulk amount of the drug;

(2) If the drug to be sold or offered for sale is marihuana or a compound, mixture, preparation, or substance other than hashish containing marihuana, an amount of the marihuana that equals or exceeds two hundred grams;

(3) If the drug to be sold or offered for sale is cocaine or a compound, mixture, preparation, or substance containing cocaine, an amount of the cocaine that equals or exceeds five grams ;

(4) If the drug to be sold or offered for sale is L.S.D. or a compound, mixture, preparation, or substance containing L.S.D., an amount of the L.S.D. that equals or exceeds ten unit doses if the L.S.D. is in a solid form or equals or exceeds one gram if the L.S.D. is in a liquid concentrate, liquid extract, or liquid distillate form;

(5) If the drug to be sold or offered for sale is heroin or a compound, mixture, preparation, or substance containing heroin, an amount of the heroin that equals or exceeds ten unit doses or equals or exceeds one gram;

(6) If the drug to be sold or offered for sale is hashish or a compound, mixture, preparation, or substance containing hashish, an amount of the hashish that equals or exceeds ten grams if the hashish is in a solid form or equals or exceeds two grams if the hashish is in a liquid concentrate, liquid extract, or liquid distillate form.

(B) This section does not apply to any person listed in division (B)(1), (2), or (3) of section 2925.03 of the Revised Code to the extent and under the circumstances described in those divisions.

(C)

(1) If the drug involved in the violation is any compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, whoever violates division (A) of this section is guilty of aggravated funding of drug trafficking, a felony of the first degree, and, subject to division (E) of this section, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(2) If the drug involved in the violation is any compound, mixture, preparation, or substance included in schedule III, IV, or V, whoever violates division (A) of this section is guilty of funding of drug trafficking, a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(3) If the drug involved in the violation is marihuana, whoever violates division (A) of this section is guilty of funding of marihuana trafficking, a felony of the third degree, and, except as otherwise provided in this division, there is a presumption for a prison term for the offense. If funding of marihuana trafficking is a felony of the third degree under this division and if the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree.

(D) In addition to any prison term authorized or required by division (C) or (E) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do all of the following that are applicable regarding the offender:

(1) The court shall impose the mandatory fine specified for the offense under division (B)(1) of section 2929.18 of the Revised Code unless, as specified in that division, the court determines that the offender is indigent. The clerk of the court shall pay a mandatory fine or other fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine in accordance with division (F) of section 2925.03 of the Revised Code. If a person is charged with a violation of this section, posts bail, and forfeits the bail, the forfeited bail shall be paid as if the forfeited bail were a fine imposed for a violation of this section.

(2) The court shall suspend the offender's driver's or commercial driver's license or permit in accordance with division (G) of section 2925.03 of the Revised Code. If an offender's driver's or commercial driver's license or permit is suspended in accordance with that division, the offender may request termination of, and the court may terminate, the suspension in accordance with that division.

(3) If the offender is a professionally licensed person, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) Notwithstanding the prison term otherwise authorized or required for the offense under division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code, if the violation of division (A) of this section involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the court imposing sentence upon the offender finds that the offender as a result of the violation is a major drug offender and is guilty of a specification of the type described in section 2941.1410 of the Revised Code, the court, in lieu of the prison term otherwise authorized or required, shall impose upon the offender the mandatory prison term specified in division (B)(3) of section 2929.14 of the Revised Code .

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §3



Section 2925.06 - Illegal administration or distribution of anabolic steroids.

(A) No person shall knowingly administer to a human being, or prescribe or dispense for administration to a human being, any anabolic steroid not approved by the United States food and drug administration for administration to human beings.

(B) This section does not apply to any person listed in division (B)(1), (2), or (3) of section 2925.03 of the Revised Code to the extent and under the circumstances described in those divisions.

(C) Whoever violates division (A) of this section is guilty of illegal administration or distribution of anabolic steroids, a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(D) In addition to any prison term authorized or required by division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do both of the following:

(1) The court shall suspend the offender's driver's or commercial driver's license or permit in accordance with division (G) of section 2925.03 of the Revised Code. If an offender's driver's or commercial driver's license or permit is suspended in accordance with that division, the offender may request termination of, and the court may terminate, the suspension in accordance with that division.

(2) If the offender is a professionally licensed person, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) If a person commits any act that constitutes a violation of division (A) of this section and that also constitutes a violation of any other provision of the Revised Code, the prosecutor, as defined in section 2935.01 of the Revised Code, using customary prosecutorial discretion, may prosecute the person for a violation of the appropriate provision of the Revised Code.

Effective Date: 01-01-2004



Section 2925.07 - [Repealed].

Effective Date: 02-13-2001



Section 2925.09 - Unapproved drugs - dangerous drug offenses involving livestock.

(A) No person shall administer, dispense, distribute, manufacture, possess, sell, or use any drug, other than a controlled substance, that is not approved by the United States food and drug administration, or the United States department of agriculture, unless one of the following applies:

(1) The United States food and drug administration has approved an application for investigational use in accordance with the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, and the drug is used only for the approved investigational use;

(2) The United States department of agriculture has approved an application for investigational use in accordance with the federal "Virus-Serum-Toxin Act," 37 Stat. 832 (1913), 21 U.S.C.A. 151, as amended, and the drug is used only for the approved investigational use;

(3) A licensed health professional authorized to prescribe drugs, other than a veterinarian, prescribes or combines two or more drugs as a single product for medical purposes;

(4) A pharmacist, pursuant to a prescription, compounds and dispenses two or more drugs as a single product for medical purposes.

(B)

(1) As used in this division, "dangerous drug," "prescription," "sale at retail," "wholesale distributor of dangerous drugs," and "terminal distributor of dangerous drugs," have the same meanings as in section 4729.01 of the Revised Code.

(2) Except as provided in division (B)(3) of this section, no person shall administer, dispense, distribute, manufacture, possess, sell, or use any dangerous drug to or for livestock or any animal that is generally used for food or in the production of food, unless the drug is prescribed by a licensed veterinarian by prescription or other written order and the drug is used in accordance with the veterinarian's order or direction.

(3) Division (B)(2) of this section does not apply to a registered wholesale distributor of dangerous drugs, a licensed terminal distributor of dangerous drugs, or a person who possesses, possesses for sale, or sells, at retail, a drug in accordance with Chapters 3719., 4729., or 4741. of the Revised Code.

(C) Whoever violates division (A) or (B)(2) of this section is guilty of a felony of the fifth degree on a first offense and of a felony of the fourth degree on each subsequent offense.

Effective Date: 1996 SB269 07-01-1996; 1998 SB66 07-22-1998



Section 2925.11 - Possession of controlled substances.

(A) No person shall knowingly obtain, possess, or use a controlled substance or a controlled substance analog.

(B) This section does not apply to any of the following:

(1) Manufacturers, licensed health professionals authorized to prescribe drugs, pharmacists, owners of pharmacies, and other persons whose conduct was in accordance with Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised Code;

(2) If the offense involves an anabolic steroid, any person who is conducting or participating in a research project involving the use of an anabolic steroid if the project has been approved by the United States food and drug administration;

(3) Any person who sells, offers for sale, prescribes, dispenses, or administers for livestock or other nonhuman species an anabolic steroid that is expressly intended for administration through implants to livestock or other nonhuman species and approved for that purpose under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, and is sold, offered for sale, prescribed, dispensed, or administered for that purpose in accordance with that act;

(4) Any person who obtained the controlled substance pursuant to a lawful prescription issued by a licensed health professional authorized to prescribe drugs.

(C) Whoever violates division (A) of this section is guilty of one of the following:

(1) If the drug involved in the violation is a compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, cocaine, L.S.D., heroin, hashish, and controlled substance analogs, whoever violates division (A) of this section is guilty of aggravated possession of drugs. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(1)(b), (c), (d), or (e) of this section, aggravated possession of drugs is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of the drug involved equals or exceeds the bulk amount but is less than five times the bulk amount, aggravated possession of drugs is a felony of the third degree, and there is a presumption for a prison term for the offense.

(c) If the amount of the drug involved equals or exceeds five times the bulk amount but is less than fifty times the bulk amount, aggravated possession of drugs is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(d) If the amount of the drug involved equals or exceeds fifty times the bulk amount but is less than one hundred times the bulk amount, aggravated possession of drugs is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(e) If the amount of the drug involved equals or exceeds one hundred times the bulk amount, aggravated possession of drugs is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(2) If the drug involved in the violation is a compound, mixture, preparation, or substance included in schedule III, IV, or V, whoever violates division (A) of this section is guilty of possession of drugs. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(2)(b), (c), or (d) of this section, possession of drugs is a misdemeanor of the first degree or, if the offender previously has been convicted of a drug abuse offense, a felony of the fifth degree.

(b) If the amount of the drug involved equals or exceeds the bulk amount but is less than five times the bulk amount, possession of drugs is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) If the amount of the drug involved equals or exceeds five times the bulk amount but is less than fifty times the bulk amount, possession of drugs is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) If the amount of the drug involved equals or exceeds fifty times the bulk amount, possession of drugs is a felony of the second degree, and the court shall impose upon the offender as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(3) If the drug involved in the violation is marihuana or a compound, mixture, preparation, or substance containing marihuana other than hashish, whoever violates division (A) of this section is guilty of possession of marihuana. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(3)(b), (c), (d), (e), (f), or (g) of this section, possession of marihuana is a minor misdemeanor.

(b) If the amount of the drug involved equals or exceeds one hundred grams but is less than two hundred grams, possession of marihuana is a misdemeanor of the fourth degree.

(c) If the amount of the drug involved equals or exceeds two hundred grams but is less than one thousand grams, possession of marihuana is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(d) If the amount of the drug involved equals or exceeds one thousand grams but is less than five thousand grams, possession of marihuana is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(e) If the amount of the drug involved equals or exceeds five thousand grams but is less than twenty thousand grams, possession of marihuana is a felony of the third degree, and there is a presumption that a prison term shall be imposed for the offense.

(f) If the amount of the drug involved equals or exceeds twenty thousand grams but is less than forty thousand grams, possession of marihuana is a felony of the second degree, and the court shall impose a mandatory prison term of five, six, seven, or eight years.

(g) If the amount of the drug involved equals or exceeds forty thousand grams, possession of marihuana is a felony of the second degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the second degree.

(4) If the drug involved in the violation is cocaine or a compound, mixture, preparation, or substance containing cocaine, whoever violates division (A) of this section is guilty of possession of cocaine. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(4)(b), (c), (d), (e), or (f) of this section, possession of cocaine is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of the drug involved equals or exceeds five grams but is less than ten grams of cocaine, possession of cocaine is a felony of the fourth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) If the amount of the drug involved equals or exceeds ten grams but is less than twenty grams of cocaine, possession of cocaine is a felony of the third degree, and, except as otherwise provided in this division, there is a presumption for a prison term for the offense. If possession of cocaine is a felony of the third degree under this division and if the offender two or more times previously has been convicted of or pleaded guilty to a felony drug abuse offense, the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the third degree.

(d) If the amount of the drug involved equals or exceeds twenty grams but is less than twenty-seven grams of cocaine, possession of cocaine is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(e) If the amount of the drug involved equals or exceeds twenty-seven grams but is less than one hundred grams of cocaine, possession of cocaine is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds one hundred grams of cocaine, possession of cocaine is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(5) If the drug involved in the violation is L.S.D., whoever violates division (A) of this section is guilty of possession of L.S.D. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(5)(b), (c), (d), (e), or (f) of this section, possession of L.S.D. is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of L.S.D. involved equals or exceeds ten unit doses but is less than fifty unit doses of L.S.D. in a solid form or equals or exceeds one gram but is less than five grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, possession of L.S.D. is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) If the amount of L.S.D. involved equals or exceeds fifty unit doses, but is less than two hundred fifty unit doses of L.S.D. in a solid form or equals or exceeds five grams but is less than twenty-five grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, possession of L.S.D. is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) If the amount of L.S.D. involved equals or exceeds two hundred fifty unit doses but is less than one thousand unit doses of L.S.D. in a solid form or equals or exceeds twenty-five grams but is less than one hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, possession of L.S.D. is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(e) If the amount of L.S.D. involved equals or exceeds one thousand unit doses but is less than five thousand unit doses of L.S.D. in a solid form or equals or exceeds one hundred grams but is less than five hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, possession of L.S.D. is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of L.S.D. involved equals or exceeds five thousand unit doses of L.S.D. in a solid form or equals or exceeds five hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form, possession of L.S.D. is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(6) If the drug involved in the violation is heroin or a compound, mixture, preparation, or substance containing heroin, whoever violates division (A) of this section is guilty of possession of heroin. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(6)(b), (c), (d), (e), or (f) of this section, possession of heroin is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of the drug involved equals or exceeds ten unit doses but is less than fifty unit doses or equals or exceeds one gram but is less than five grams, possession of heroin is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) If the amount of the drug involved equals or exceeds fifty unit doses but is less than one hundred unit doses or equals or exceeds five grams but is less than ten grams, possession of heroin is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) If the amount of the drug involved equals or exceeds one hundred unit doses but is less than five hundred unit doses or equals or exceeds ten grams but is less than fifty grams, possession of heroin is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(e) If the amount of the drug involved equals or exceeds five hundred unit doses but is less than two thousand five hundred unit doses or equals or exceeds fifty grams but is less than two hundred fifty grams, possession of heroin is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds two thousand five hundred unit doses or equals or exceeds two hundred fifty grams, possession of heroin is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(7) If the drug involved in the violation is hashish or a compound, mixture, preparation, or substance containing hashish, whoever violates division (A) of this section is guilty of possession of hashish. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(7)(b), (c), (d), (e), (f), or (g) of this section, possession of hashish is a minor misdemeanor.

(b) If the amount of the drug involved equals or exceeds five grams but is less than ten grams of hashish in a solid form or equals or exceeds one gram but is less than two grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, possession of hashish is a misdemeanor of the fourth degree.

(c) If the amount of the drug involved equals or exceeds ten grams but is less than fifty grams of hashish in a solid form or equals or exceeds two grams but is less than ten grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, possession of hashish is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(d) If the amount of the drug involved equals or exceeds fifty grams but is less than two hundred fifty grams of hashish in a solid form or equals or exceeds ten grams but is less than fifty grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, possession of hashish is a felony of the third degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(e) If the amount of the drug involved equals or exceeds two hundred fifty grams but is less than one thousand grams of hashish in a solid form or equals or exceeds fifty grams but is less than two hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, possession of hashish is a felony of the third degree, and there is a presumption that a prison term shall be imposed for the offense.

(f) If the amount of the drug involved equals or exceeds one thousand grams but is less than two thousand grams of hashish in a solid form or equals or exceeds two hundred grams but is less than four hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, possession of hashish is a felony of the second degree, and the court shall impose a mandatory prison term of five, six, seven, or eight years.

(g) If the amount of the drug involved equals or exceeds two thousand grams of hashish in a solid form or equals or exceeds four hundred grams of hashish in a liquid concentrate, liquid extract, or liquid distillate form, possession of hashish is a felony of the second degree, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the second degree.

(8) If the drug involved is a controlled substance analog or compound, mixture, preparation, or substance that contains a controlled substance analog, whoever violates division (A) of this section is guilty of possession of a controlled substance analog. The penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(8)(b), (c), (d), (e), or (f) of this section, possession of a controlled substance analog is a felony of the fifth degree, and division (B) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of the drug involved equals or exceeds ten grams but is less than twenty grams, possession of a controlled substance analog is a felony of the fourth degree, and there is a presumption for a prison term for the offense.

(c) If the amount of the drug involved equals or exceeds twenty grams but is less than thirty grams, possession of a controlled substance analog is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) If the amount of the drug involved equals or exceeds thirty grams but is less than forty grams, possession of a controlled substance analog is a felony of the second degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the second degree.

(e) If the amount of the drug involved equals or exceeds forty grams but is less than fifty grams, possession of a controlled substance analog is a felony of the first degree, and the court shall impose as a mandatory prison term one of the prison terms prescribed for a felony of the first degree.

(f) If the amount of the drug involved equals or exceeds fifty grams, possession of a controlled substance analog is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree.

(D) Arrest or conviction for a minor misdemeanor violation of this section does not constitute a criminal record and need not be reported by the person so arrested or convicted in response to any inquiries about the person's criminal record, including any inquiries contained in any application for employment, license, or other right or privilege, or made in connection with the person's appearance as a witness.

(E) In addition to any prison term or jail term authorized or required by division (C) of this section and sections 2929.13, 2929.14, 2929.22, 2929.24, and 2929.25 of the Revised Code and in addition to any other sanction that is imposed for the offense under this section, sections 2929.11 to 2929.18, or sections 2929.21 to 2929.28 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do all of the following that are applicable regarding the offender:

(1)

(a) If the violation is a felony of the first, second, or third degree, the court shall impose upon the offender the mandatory fine specified for the offense under division (B)(1) of section 2929.18 of the Revised Code unless, as specified in that division, the court determines that the offender is indigent.

(b) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay a mandatory fine or other fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

(c) If a person is charged with a violation of this section that is a felony of the first, second, or third degree, posts bail, and forfeits the bail, the clerk shall pay the forfeited bail pursuant to division (E)(1)(b) of this section as if it were a mandatory fine imposed under division (E)(1)(a) of this section.

(2) The court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit.

(3) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(F) It is an affirmative defense, as provided in section 2901.05 of the Revised Code, to a charge of a fourth degree felony violation under this section that the controlled substance that gave rise to the charge is in an amount, is in a form, is prepared, compounded, or mixed with substances that are not controlled substances in a manner, or is possessed under any other circumstances, that indicate that the substance was possessed solely for personal use. Notwithstanding any contrary provision of this section, if, in accordance with section 2901.05 of the Revised Code, an accused who is charged with a fourth degree felony violation of division (C)(2), (4), (5), or (6) of this section sustains the burden of going forward with evidence of and establishes by a preponderance of the evidence the affirmative defense described in this division, the accused may be prosecuted for and may plead guilty to or be convicted of a misdemeanor violation of division (C)(2) of this section or a fifth degree felony violation of division (C)(4), (5), or (6) of this section respectively.

(G) When a person is charged with possessing a bulk amount or multiple of a bulk amount, division (E) of section 2925.03 of the Revised Code applies regarding the determination of the amount of the controlled substance involved at the time of the offense.

(H) It is an affirmative defense to a charge of possession of a controlled substance analog under division (C)(8) of this section that the person charged with violating that offense obtained, possessed, or used an item described in division (HH)(2)(a), (b), or (c) of section 3719.01 of the Revised Code.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 05-17-2006; 2008 HB195 09-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §3



Section 2925.12 - Possessing drug abuse instruments.

(A) No person shall knowingly make, obtain, possess, or use any instrument, article, or thing the customary and primary purpose of which is for the administration or use of a dangerous drug, other than marihuana, when the instrument involved is a hypodermic or syringe, whether or not of crude or extemporized manufacture or assembly, and the instrument, article, or thing involved has been used by the offender to unlawfully administer or use a dangerous drug, other than marihuana, or to prepare a dangerous drug, other than marihuana, for unlawful administration or use.

(B) This section does not apply to manufacturers, licensed health professionals authorized to prescribe drugs, pharmacists, owners of pharmacies, and other persons whose conduct was in accordance with Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised Code.

(C) Whoever violates this section is guilty of possessing drug abuse instruments, a misdemeanor of the second degree. If the offender previously has been convicted of a drug abuse offense, a violation of this section is a misdemeanor of the first degree.

(D) In addition to any other sanction imposed upon an offender for a violation of this section, the court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit. If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

Effective Date: 01-01-2004; 05-17-2006



Section 2925.13 - Permitting drug abuse.

(A) No person who is the owner, operator, or person in charge of a locomotive, watercraft, aircraft, or other vehicle, as defined in division (A) of section 4501.01 of the Revised Code, shall knowingly permit the vehicle to be used for the commission of a felony drug abuse offense.

(B) No person who is the owner, lessee, or occupant, or who has custody, control, or supervision, of premises or real estate, including vacant land, shall knowingly permit the premises or real estate, including vacant land, to be used for the commission of a felony drug abuse offense by another person.

(C)

(1) Whoever violates this section is guilty of permitting drug abuse.

(2) Except as provided in division (C)(3) of this section, permitting drug abuse is a misdemeanor of the first degree.

(3) Permitting drug abuse is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender, if the felony drug abuse offense in question is a violation of section 2925.02 or 2925.03 of the Revised Code.

(D) In addition to any prison term authorized or required by division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences a person who is convicted of or pleads guilty to a violation of division (A) of this section shall do all of the following that are applicable regarding the offender:

(1) The court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit .

(2) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay a fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

(F) Any premises or real estate that is permitted to be used in violation of division (B) of this section constitutes a nuisance subject to abatement pursuant to Chapter 3767. of the Revised Code.

Effective Date: 01-01-2004



Section 2925.14 - Illegal use or possession of drug paraphernalia.

(A) As used in this section, "drug paraphernalia" means any equipment, product, or material of any kind that is used by the offender, intended by the offender for use, or designed for use, in propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body, a controlled substance in violation of this chapter. "Drug paraphernalia" includes, but is not limited to, any of the following equipment, products, or materials that are used by the offender, intended by the offender for use, or designed by the offender for use, in any of the following manners:

(1) A kit for propagating, cultivating, growing, or harvesting any species of a plant that is a controlled substance or from which a controlled substance can be derived;

(2) A kit for manufacturing, compounding, converting, producing, processing, or preparing a controlled substance;

(3) Any object, instrument, or device for manufacturing, compounding, converting, producing, processing, or preparing methamphetamine;

(4) An isomerization device for increasing the potency of any species of a plant that is a controlled substance;

(5) Testing equipment for identifying, or analyzing the strength, effectiveness, or purity of, a controlled substance;

(6) A scale or balance for weighing or measuring a controlled substance;

(7) A diluent or adulterant, such as quinine hydrochloride, mannitol, mannite, dextrose, or lactose, for cutting a controlled substance;

(8) A separation gin or sifter for removing twigs and seeds from, or otherwise cleaning or refining, marihuana;

(9) A blender, bowl, container, spoon, or mixing device for compounding a controlled substance;

(10) A capsule, balloon, envelope, or container for packaging small quantities of a controlled substance;

(11) A container or device for storing or concealing a controlled substance;

(12) A hypodermic syringe, needle, or instrument for parenterally injecting a controlled substance into the human body;

(13) An object, instrument, or device for ingesting, inhaling, or otherwise introducing into the human body, marihuana, cocaine, hashish, or hashish oil, such as a metal, wooden, acrylic, glass, stone, plastic, or ceramic pipe, with or without a screen, permanent screen, hashish head, or punctured metal bowl; water pipe; carburetion tube or device; smoking or carburetion mask; roach clip or similar object used to hold burning material, such as a marihuana cigarette, that has become too small or too short to be held in the hand; miniature cocaine spoon, or cocaine vial; chamber pipe; carburetor pipe; electric pipe; air driver pipe; chillum; bong; or ice pipe or chiller.

(B) In determining if any equipment, product, or material is drug paraphernalia, a court or law enforcement officer shall consider, in addition to other relevant factors, the following:

(1) Any statement by the owner, or by anyone in control, of the equipment, product, or material, concerning its use;

(2) The proximity in time or space of the equipment, product, or material, or of the act relating to the equipment, product, or material, to a violation of any provision of this chapter;

(3) The proximity of the equipment, product, or material to any controlled substance;

(4) The existence of any residue of a controlled substance on the equipment, product, or material;

(5) Direct or circumstantial evidence of the intent of the owner, or of anyone in control, of the equipment, product, or material, to deliver it to any person whom the owner or person in control of the equipment, product, or material knows intends to use the object to facilitate a violation of any provision of this chapter. A finding that the owner, or anyone in control, of the equipment, product, or material, is not guilty of a violation of any other provision of this chapter does not prevent a finding that the equipment, product, or material was intended or designed by the offender for use as drug paraphernalia.

(6) Any oral or written instruction provided with the equipment, product, or material concerning its use;

(7) Any descriptive material accompanying the equipment, product, or material and explaining or depicting its use;

(8) National or local advertising concerning the use of the equipment, product, or material;

(9) The manner and circumstances in which the equipment, product, or material is displayed for sale;

(10) Direct or circumstantial evidence of the ratio of the sales of the equipment, product, or material to the total sales of the business enterprise;

(11) The existence and scope of legitimate uses of the equipment, product, or material in the community;

(12) Expert testimony concerning the use of the equipment, product, or material.

(C)

(1) Subject to division (D)(2) of this section, no person shall knowingly use, or possess with purpose to use, drug paraphernalia.

(2) No person shall knowingly sell, or possess or manufacture with purpose to sell, drug paraphernalia, if the person knows or reasonably should know that the equipment, product, or material will be used as drug paraphernalia.

(3) No person shall place an advertisement in any newspaper, magazine, handbill, or other publication that is published and printed and circulates primarily within this state, if the person knows that the purpose of the advertisement is to promote the illegal sale in this state of the equipment, product, or material that the offender intended or designed for use as drug paraphernalia.

(D)

(1) This section does not apply to manufacturers, licensed health professionals authorized to prescribe drugs, pharmacists, owners of pharmacies, and other persons whose conduct is in accordance with Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised Code. This section shall not be construed to prohibit the possession or use of a hypodermic as authorized by section 3719.172 of the Revised Code.

(2) Division (C)(1) of this section does not apply to a person's use, or possession with purpose to use, any drug paraphernalia that is equipment, a product, or material of any kind that is used by the person, intended by the person for use, or designed for use in storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body marihuana.

(E) Notwithstanding Chapter 2981. of the Revised Code, any drug paraphernalia that was used, possessed, sold, or manufactured in a violation of this section shall be seized, after a conviction for that violation shall be forfeited, and upon forfeiture shall be disposed of pursuant to division (B) of section 2981.12 of the Revised Code.

(F)

(1) Whoever violates division (C)(1) of this section is guilty of illegal use or possession of drug paraphernalia, a misdemeanor of the fourth degree.

(2) Except as provided in division (F)(3) of this section, whoever violates division (C)(2) of this section is guilty of dealing in drug paraphernalia, a misdemeanor of the second degree.

(3) Whoever violates division (C)(2) of this section by selling drug paraphernalia to a juvenile is guilty of selling drug paraphernalia to juveniles, a misdemeanor of the first degree.

(4) Whoever violates division (C)(3) of this section is guilty of illegal advertising of drug paraphernalia, a misdemeanor of the second degree.

(G) In addition to any other sanction imposed upon an offender for a violation of this section, the court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit. If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 05-17-2006; 07-01-2007



Section 2925.141 - Illegal use or possession of marihuana drug paraphernalia.

(A) As used in this section, "drug paraphernalia" has the same meaning as in section 2925.14 of the Revised Code.

(B) In determining if any equipment, product, or material is drug paraphernalia, a court or law enforcement officer shall consider, in addition to other relevant factors, all factors identified in division (B) of section 2925.14 of the Revised Code.

(C) No person shall knowingly use, or possess with purpose to use, any drug paraphernalia that is equipment, a product, or material of any kind that is used by the person, intended by the person for use, or designed for use in storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body marihuana.

(D) This section does not apply to any person identified in division (D)(1) of section 2925.14 of the Revised Code, and it shall not be construed to prohibit the possession or use of a hypodermic as authorized by section 3719.172 of the Revised Code.

(E) Division (E) of section 2925.14 of the Revised Code applies with respect to any drug paraphernalia that was used or possessed in violation of this section.

(F) Whoever violates division (C) of this section is guilty of illegal use or possession of marihuana drug paraphernalia, a minor misdemeanor.

(G) In addition to any other sanction imposed upon an offender for a violation of this section, the court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit. If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

Added by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.



Section 2925.21 - [Repealed].

Effective Date: 11-20-1990



Section 2925.22 - Deception to obtain a dangerous drug.

(A) No person, by deception, shall procure the administration of, a prescription for, or the dispensing of, a dangerous drug or shall possess an uncompleted preprinted prescription blank used for writing a prescription for a dangerous drug.

(B) Whoever violates this section is guilty of deception to obtain a dangerous drug. The penalty for the offense shall be determined as follows:

(1) If the person possesses an uncompleted preprinted prescription blank used for writing a prescription for a dangerous drug or if the drug involved is a dangerous drug, except as otherwise provided in division (B)(2) or (3) of this section, deception to obtain a dangerous drug is a felony of the fifth degree or, if the offender previously has been convicted of or pleaded guilty to a drug abuse offense, a felony of the fourth degree. Division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender pursuant to this division.

(2) If the drug involved is a compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, the penalty for deception to obtain drugs is one of the following:

(a) Except as otherwise provided in division (B)(2)(b), (c), or (d) of this section, it is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of the drug involved equals or exceeds the bulk amount but is less than five times the bulk amount, or if the amount of the drug involved that could be obtained pursuant to the prescription would equal or exceed the bulk amount but would be less than five times the bulk amount, it is a felony of the third degree, and there is a presumption for a prison term for the offense.

(c) If the amount of the drug involved equals or exceeds five times the bulk amount but is less than fifty times the bulk amount, or if the amount of the drug involved that could be obtained pursuant to the prescription would equal or exceed five times the bulk amount but would be less than fifty times the bulk amount, it is a felony of the second degree, and there is a presumption for a prison term for the offense.

(d) If the amount of the drug involved equals or exceeds fifty times the bulk amount, or if the amount of the drug involved that could be obtained pursuant to the prescription would equal or exceed fifty times the bulk amount, it is a felony of the first degree, and there is a presumption for a prison term for the offense.

(3) If the drug involved is a compound, mixture, preparation, or substance included in schedule III, IV, or V or is marihuana, the penalty for deception to obtain a dangerous drug is one of the following:

(a) Except as otherwise provided in division (B)(3)(b), (c), or (d) of this section it is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the amount of the drug involved equals or exceeds the bulk amount but is less than five times the bulk amount, or if the amount of the drug involved that could be obtained pursuant to the prescription would equal or exceed the bulk amount but would be less than five times the bulk amount, it is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(c) If the amount of the drug involved equals or exceeds five times the bulk amount but is less than fifty times the bulk amount, or if the amount of the drug involved that could be obtained pursuant to the prescription would equal or exceed five times the bulk amount but would be less than fifty times the bulk amount, it is a felony of the third degree, and there is a presumption for a prison term for the offense.

(d) If the amount of the drug involved equals or exceeds fifty times the bulk amount, or if the amount of the drug involved that could be obtained pursuant to the prescription would equal or exceed fifty times the bulk amount, it is a felony of the second degree, and there is a presumption for a prison term for the offense.

(C) In addition to any prison term authorized or required by division (B) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do both of the following:

(1) The court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit.

(2) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(D) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay a fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

Effective Date: 01-01-2004; 2008 HB195 09-30-2008



Section 2925.23 - Illegal processing of drug documents.

(A) No person shall knowingly make a false statement in any prescription, order, report, or record required by Chapter 3719. or 4729. of the Revised Code.

(B) No person shall intentionally make, utter, or sell, or knowingly possess any of the following that is a false or forged:

(1) Prescription;

(2) Uncompleted preprinted prescription blank used for writing a prescription;

(3) Official written order;

(4) License for a terminal distributor of dangerous drugs as required in section 4729.60 of the Revised Code;

(5) Registration certificate for a wholesale distributor of dangerous drugs as required in section 4729.60 of the Revised Code.

(C) No person, by theft as defined in section 2913.02 of the Revised Code, shall acquire any of the following:

(1) A prescription;

(2) An uncompleted preprinted prescription blank used for writing a prescription;

(3) An official written order;

(4) A blank official written order;

(5) A license or blank license for a terminal distributor of dangerous drugs as required in section 4729.60 of the Revised Code;

(6) A registration certificate or blank registration certificate for a wholesale distributor of dangerous drugs as required in section 4729.60 of the Revised Code.

(D) No person shall knowingly make or affix any false or forged label to a package or receptacle containing any dangerous drugs.

(E) Divisions (A) and (D) of this section do not apply to licensed health professionals authorized to prescribe drugs, pharmacists, owners of pharmacies, and other persons whose conduct is in accordance with Chapters 3719., 4715., 4723., 4725., 4729., 4730., 4731., and 4741. of the Revised Code.

(F) Whoever violates this section is guilty of illegal processing of drug documents. If the offender violates division (B)(2), (4), or (5) or division (C)(2), (4), (5), or (6) of this section, illegal processing of drug documents is a felony of the fifth degree. If the offender violates division (A), division (B)(1) or (3), division (C)(1) or (3), or division (D) of this section, the penalty for illegal processing of drug documents shall be determined as follows:

(1) If the drug involved is a compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, illegal processing of drug documents is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(2) If the drug involved is a dangerous drug or a compound, mixture, preparation, or substance included in schedule III, IV, or V or is marihuana, illegal processing of drug documents is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(G) In addition to any prison term authorized or required by division (F) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to any violation of divisions (A) to (D) of this section shall do both of the following:

(1) The court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit.

(2) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(H) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of court shall pay a fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

Effective Date: 01-01-2004; 05-17-2006



Section 2925.24 - Tampering with drugs.

(A) No person shall knowingly adulterate or alter any dangerous drug or substitute any dangerous drug with another substance.

(B) No person shall knowingly adulterate or alter any package or receptacle containing any dangerous drug or substitute any package or receptacle containing any dangerous drug with another package or receptacle.

(C) Divisions (A) and (B) of this section do not apply to manufacturers, practitioners, pharmacists, owners of pharmacies, nurses, and other persons, when the conduct of the manufacturer, practitioner, pharmacist, owner of a pharmacy, nurse, or other person is in accordance with Chapters 3719., 4715., 4723., 4729., 4731., and 4741. of the Revised Code.

(D) It is an affirmative defense to a charge under this section alleging that a person altered a dangerous drug that the dangerous drug the person allegedly altered was lawfully prescribed for the person's personal use and that the person did not sell or transfer or intend to sell or transfer the dangerous drug to another person.

(E) Whoever violates this section is guilty of tampering with drugs, a felony of the third degree. If the violation results in physical harm to any person, tampering with drugs is a felony of the second degree.

Effective Date: 02-09-2000



Section 2925.31 - Abusing harmful intoxicants.

(A) Except for lawful research, clinical, medical, dental, or veterinary purposes, no person, with purpose to induce intoxication or similar physiological effects, shall obtain, possess, or use a harmful intoxicant.

(B) Whoever violates this section is guilty of abusing harmful intoxicants, a misdemeanor of the first degree. If the offender previously has been convicted of a drug abuse offense, abusing harmful intoxicants is a felony of the fifth degree.

(C) In addition to any other sanction imposed upon an offender for a violation of this section, the court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit. If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

Effective Date: 01-01-2004



Section 2925.32 - Trafficking in harmful intoxicants - improperly dispensing or distributing nitrous oxide.

(A) Divisions (A)(1) and (2) of this section do not apply to the dispensing or distributing of nitrous oxide.

(1) No person shall knowingly dispense or distribute a harmful intoxicant to a person age eighteen or older if the person who dispenses or distributes it knows or has reason to believe that the harmful intoxicant will be used in violation of section 2925.31 of the Revised Code.

(2) No person shall knowingly dispense or distribute a harmful intoxicant to a person under age eighteen if the person who dispenses or distributes it knows or has reason to believe that the harmful intoxicant will be used in violation of section 2925.31 of the Revised Code. Division (A)(2) of this section does not prohibit either of the following:

(a) Dispensing or distributing a harmful intoxicant to a person under age eighteen if a written order from the juvenile's parent or guardian is provided to the dispenser or distributor;

(b) Dispensing or distributing gasoline or diesel fuel to a person under age eighteen if the dispenser or distributor does not know or have reason to believe the product will be used in violation of section 2925.31 of the Revised Code. Division (A)(2)(a) of this section does not require a person to obtain a written order from the parent or guardian of a person under age eighteen in order to distribute or dispense gasoline or diesel fuel to the person.

(B)

(1) No person shall knowingly dispense or distribute nitrous oxide to a person age twenty-one or older if the person who dispenses or distributes it knows or has reason to believe the nitrous oxide will be used in violation of section 2925.31 of the Revised Code.

(2) Except for lawful medical, dental, or clinical purposes, no person shall knowingly dispense or distribute nitrous oxide to a person under age twenty-one.

(3) No person, at the time a cartridge of nitrous oxide is sold to another person, shall sell a device that allows the purchaser to inhale nitrous oxide from cartridges or to hold nitrous oxide released from cartridges for purposes of inhalation. The sale of any such device constitutes a rebuttable presumption that the person knew or had reason to believe that the purchaser intended to abuse the nitrous oxide.

(4) No person who dispenses or distributes nitrous oxide in cartridges shall fail to comply with either of the following:

(a) The record-keeping requirements established under division (F) of this section;

(b) The labeling and transaction identification requirements established under division (G) of this section.

(C) This section does not apply to products used in making, fabricating, assembling, transporting, or constructing a product or structure by manual labor or machinery for sale or lease to another person, or to the mining, refining, or processing of natural deposits.

(D)

(1) Whoever violates division (A)(1) or (2) or division (B)(1), (2), or (3) of this section is guilty of trafficking in harmful intoxicants, a felony of the fifth degree. If the offender previously has been convicted of a drug abuse offense, trafficking in harmful intoxicants is a felony of the fourth degree. In addition to any other sanction imposed upon an offender for trafficking in harmful intoxicants, the court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit. If the offender is a professionally licensed person, in addition to any other sanction imposed for trafficking in harmful intoxicants, the court immediately shall comply with section 2925.38 of the Revised Code.

(2) Whoever violates division (B)(4)(a) or (b) of this section is guilty of improperly dispensing or distributing nitrous oxide, a misdemeanor of the fourth degree.

(E) It is an affirmative defense to a charge of a violation of division (A)(2) or (B)(2) of this section that:

(1) An individual exhibited to the defendant or an officer or employee of the defendant, for purposes of establishing the individual's age, a driver's license or permit issued by this state, a commercial driver's license or permit issued by this state, an identification card issued pursuant to section 4507.50 of the Revised Code, for another document that purports to be a license, permit, or identification card described in this division;

(2) The document exhibited appeared to be a genuine, unaltered document, to pertain to the individual, and to establish the individual's age;

(3) The defendant or the officer or employee of the defendant otherwise did not have reasonable cause to believe that the individual was under the age represented.

(F) Beginning July 1, 2001, a person who dispenses or distributes nitrous oxide shall record each transaction involving the dispensing or distributing of the nitrous oxide on a separate card. The person shall require the purchaser to sign the card and provide a complete residence address. The person dispensing or distributing the nitrous oxide shall sign and date the card. The person shall retain the card recording a transaction for one year from the date of the transaction. The person shall maintain the cards at the person's business address and make them available during normal business hours for inspection and copying by officers or employees of the state board of pharmacy or of other law enforcement agencies of this state or the United States that are authorized to investigate violations of Chapter 2925., 3719., or 4729. of the Revised Code or the federal drug abuse control laws.

The cards used to record each transaction shall inform the purchaser of the following:

(1) That nitrous oxide cartridges are to be used only for purposes of preparing food;

(2) That inhalation of nitrous oxide can have dangerous health effects;

(3) That it is a violation of state law to distribute or dispense cartridges of nitrous oxide to any person under age twenty-one, punishable as a felony of the fifth degree.

(G)

(1) Each cartridge of nitrous oxide dispensed or distributed in this state shall bear the following printed warning:

"Nitrous oxide cartridges are to be used only for purposes of preparing food. Nitrous oxide cartridges may not be sold to persons under age twenty-one. Do not inhale contents. Misuse can be dangerous to your health."

(2) Each time a person dispenses or distributes one or more cartridges of nitrous oxide, the person shall mark the packaging containing the cartridges with a label or other device that identifies the person who dispensed or distributed the nitrous oxide and the person's business address.

Effective Date: 01-01-2004



Section 2925.33 - Possessing nitrous oxide in motor vehicle.

(A) As used in this section, "motor vehicle," "street," and "highway" have the same meanings as in section 4511.01 of the Revised Code.

(B) Unless authorized under Chapter 3719., 4715., 4729., 4731., 4741., or 4765. of the Revised Code, no person shall possess an open cartridge of nitrous oxide in either of the following circumstances:

(1) While operating or being a passenger in or on a motor vehicle on a street, highway, or other public or private property open to the public for purposes of vehicular traffic or parking;

(2) While being in or on a stationary motor vehicle on a street, highway, or other public or private property open to the public for purposes of vehicular traffic or parking.

(C) Whoever violates this section is guilty of possessing nitrous oxide in a motor vehicle, a misdemeanor of the fourth degree.

Effective Date: 01-01-1997



Section 2925.36 - Illegal dispensing of drug samples.

(A) No person shall knowingly furnish another a sample drug.

(B) Division (A) of this section does not apply to manufacturers, wholesalers, pharmacists, owners of pharmacies, licensed health professionals authorized to prescribe drugs, and other persons whose conduct is in accordance with Chapters 3719., 4715., 4723., 4725., 4729., 4730., 4731., and 4741. of the Revised Code.

(C)

(1) Whoever violates this section is guilty of illegal dispensing of drug samples.

(2) If the drug involved in the offense is a compound, mixture, preparation, or substance included in schedule I or II, with the exception of marihuana, the penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(2)(b) of this section, illegal dispensing of drug samples is a felony of the fifth degree, and, subject to division (E) of this section, division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(b) If the offense was committed in the vicinity of a school or in the vicinity of a juvenile, illegal dispensing of drug samples is a felony of the fourth degree, and, subject to division (E) of this section, division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(3) If the drug involved in the offense is a dangerous drug or a compound, mixture, preparation, or substance included in schedule III, IV, or V, or is marihuana, the penalty for the offense shall be determined as follows:

(a) Except as otherwise provided in division (C)(3)(b) of this section, illegal dispensing of drug samples is a misdemeanor of the second degree.

(b) If the offense was committed in the vicinity of a school or in the vicinity of a juvenile, illegal dispensing of drug samples is a misdemeanor of the first degree.

(D) In addition to any prison term authorized or required by division (C) or (E) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (A) of this section shall do both of the following:

(1) The court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit.

(2) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(E) Notwithstanding the prison term authorized or required by division (C) of this section and sections 2929.13 and 2929.14 of the Revised Code, if the violation of division (A) of this section involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the court imposing sentence upon the offender finds that the offender as a result of the violation is a major drug offender and is guilty of a specification of the type described in section 2941.1410 of the Revised Code, the court, in lieu of the prison term otherwise authorized or required, shall impose upon the offender the mandatory prison term specified in division (B)(3)(a) of section 2929.14 of the Revised Code .

(F) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay a fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 05-17-2006



Section 2925.37 - Counterfeit controlled substance offenses.

(A) No person shall knowingly possess any counterfeit controlled substance.

(B) No person shall knowingly make, sell, offer to sell, or deliver any substance that the person knows is a counterfeit controlled substance.

(C) No person shall make, possess, sell, offer to sell, or deliver any punch, die, plate, stone, or other device knowing or having reason to know that it will be used to print or reproduce a trademark, trade name, or other identifying mark upon a counterfeit controlled substance.

(D) No person shall sell, offer to sell, give, or deliver any counterfeit controlled substance to a juvenile.

(E) No person shall directly or indirectly represent a counterfeit controlled substance as a controlled substance by describing its effects as the physical or psychological effects associated with use of a controlled substance.

(F) No person shall directly or indirectly falsely represent or advertise a counterfeit controlled substance as a controlled substance. As used in this division, "advertise" means engaging in "advertisement," as defined in section 3715.01 of the Revised Code.

(G) Whoever violates division (A) of this section is guilty of possession of counterfeit controlled substances, a misdemeanor of the first degree.

(H) Whoever violates division (B) or (C) of this section is guilty of trafficking in counterfeit controlled substances. Except as otherwise provided in this division, trafficking in counterfeit controlled substances is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in counterfeit controlled substances is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(I) Whoever violates division (D) of this section is guilty of aggravated trafficking in counterfeit controlled substances. Except as otherwise provided in this division, aggravated trafficking in counterfeit controlled substances is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(J) Whoever violates division (E) of this section is guilty of promoting and encouraging drug abuse. Except as otherwise provided in this division, promoting and encouraging drug abuse is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the offense was committed in the vicinity of a school or in the vicinity of a juvenile, promoting and encouraging drug abuse is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(K) Whoever violates division (F) of this section is guilty of fraudulent drug advertising. Except as otherwise provided in this division, fraudulent drug advertising is a felony of the fifth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender. If the offense was committed in the vicinity of a school or in the vicinity of a juvenile, fraudulent drug advertising is a felony of the fourth degree, and division (C) of section 2929.13 of the Revised Code applies in determining whether to impose a prison term on the offender.

(L) In addition to any prison term authorized or required by divisions (H) to (K) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under this section or sections 2929.11 to 2929.18 of the Revised Code, the court that sentences an offender who is convicted of or pleads guilty to a violation of division (B), (C), (D), (E), or (F) of this section shall do both of the following:

(1) The court shall suspend for not less than six months or more than five years the offender's driver's or commercial driver's license or permit .

(2) If the offender is a professionally licensed person, in addition to any other sanction imposed for a violation of this section, the court immediately shall comply with section 2925.38 of the Revised Code.

(M) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay a fine imposed for a violation of this section pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

Effective Date: 01-01-2004



Section 2925.38 - Notice of conviction of professionally licensed person sent to regulatory or licensing board or agency.

If a person who is convicted of or pleads guilty to a violation of section 2925.02, 2925.03, 2925.04, 2925.041, 2925.05, 2925.06, 2925.11, 2925.12, 2925.13, 2925.14, 2925.141, 2925.22, 2925.23, 2925.31, 2925.32, 2925.36, or 2925.37 of the Revised Code is a professionally licensed person, in addition to any other sanctions imposed for the violation, the court, except as otherwise provided in this section, immediately shall transmit a certified copy of the judgment entry of conviction to the regulatory or licensing board or agency that has the administrative authority to suspend or revoke the offender's professional license. If the professionally licensed person who is convicted of or pleads guilty to a violation of any section listed in this section is a person who has been admitted to the bar by order of the supreme court in compliance with its prescribed and published rules, in addition to any other sanctions imposed for the violation, the court immediately shall transmit a certified copy of the judgment entry of conviction to the secretary of the board of commissioners on grievances and discipline of the supreme court and to either the disciplinary counsel or the president, secretary, and chairperson of each certified grievance committee.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004



Section 2925.41 - [Repealed].

Effective Date: 07-01-2007



Section 2925.42 - Criminal forfeiture of property relating to felony drug abuse offense.

(A) If a person is convicted of or pleads guilty to a felony drug abuse offense, or a juvenile is found by a juvenile court to be a delinquent child for an act that, if committed by an adult, would be a felony drug abuse offense, and derives profits or other proceeds from the offense or act, the court that imposes sentence or an order of disposition upon the offender or delinquent child, in lieu of any fine that the court is otherwise authorized or required to impose, may impose upon the offender or delinquent child a fine of not more than twice the gross profits or other proceeds so derived.

(B) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, all fines imposed pursuant to this section shall be paid by the clerk of the court to the county, municipal corporation, township, park district, as created pursuant to section 511.18 or 1545.01 of the Revised Code, or state law enforcement agencies in this state that were primarily responsible for or involved in making the arrest of, and in prosecuting, the offender. However, no fine so imposed shall be paid to a law enforcement agency unless the agency has adopted a written internal control policy under division (F)(2) of section 2925.03 of the Revised Code that addresses the use of the fine moneys that it receives under this division and division (F)(1) of section 2925.03 of the Revised Code. The fines imposed and paid pursuant to this division shall be used by the law enforcement agencies to subsidize their efforts pertaining to drug offenses, in accordance with the written internal control policy adopted by the recipient agency under division (F)(2) of section 2925.03 of the Revised Code.

(C) As used in this section:

(1) "Law enforcement agencies" includes, but is not limited to, the state board of pharmacy and the office of a prosecutor.

(2) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 01-01-2002; 07-01-2007



Section 2925.43 - [Repealed].

Effective Date: 07-01-2007



Section 2925.44 - [Repealed].

Effective Date: 07-01-2007



Section 2925.45 - [Repealed].

Effective Date: 07-01-2007



Section 2925.50 - Conviction or acquittal under federal drug abuse control laws bar to state prosecution.

If a violation of this chapter is a violation of the federal drug abuse control laws, as defined in section 3719.01 of the Revised Code, a conviction or acquittal under the federal drug abuse control laws for the same act is a bar to prosecution in this state.

Effective Date: 07-22-1998



Section 2925.51 - Evidence in drug offense cases.

(A) In any criminal prosecution for a violation of this chapter or Chapter 3719. of the Revised Code, a laboratory report from the bureau of criminal identification and investigation, a laboratory operated by another law enforcement agency, or a laboratory established by or under the authority of an institution of higher education that has its main campus in this state and that is accredited by the association of American universities or the north central association of colleges and secondary schools, primarily for the purpose of providing scientific services to law enforcement agencies and signed by the person performing the analysis, stating that the substance that is the basis of the alleged offense has been weighed and analyzed and stating the findings as to the content, weight, and identity of the substance and that it contains any amount of a controlled substance and the number and description of unit dosages, is prima-facie evidence of the content, identity, and weight or the existence and number of unit dosages of the substance. In any criminal prosecution for a violation of section 2925.041 of the Revised Code or a violation of this chapter or Chapter 3719. of the Revised Code that is based on the possession of chemicals sufficient to produce a compound, mixture, preparation, or substance included in schedule I, II, III, IV, or V, a laboratory report from the bureau or from any laboratory that is operated or established as described in this division that is signed by the person performing the analysis, stating that the substances that are the basis of the alleged offense have been weighed and analyzed and stating the findings as to the content, weight, and identity of each of the substances, is prima-facie evidence of the content, identity, and weight of the substances.

Attached to that report shall be a copy of a notarized statement by the signer of the report giving the name of the signer and stating that the signer is an employee of the laboratory issuing the report and that performing the analysis is a part of the signer's regular duties, and giving an outline of the signer's education, training, and experience for performing an analysis of materials included under this section. The signer shall attest that scientifically accepted tests were performed with due caution, and that the evidence was handled in accordance with established and accepted procedures while in the custody of the laboratory.

(B) The prosecuting attorney shall serve a copy of the report on the attorney of record for the accused, or on the accused if the accused has no attorney, prior to any proceeding in which the report is to be used against the accused other than at a preliminary hearing or grand jury proceeding where the report may be used without having been previously served upon the accused.

(C) The report shall not be prima-facie evidence of the contents, identity, and weight or the existence and number of unit dosages of the substance if the accused or the accused's attorney demands the testimony of the person signing the report, by serving the demand upon the prosecuting attorney within seven days from the accused or the accused's attorney's receipt of the report. The time may be extended by a trial judge in the interests of justice.

(D) Any report issued for use under this section shall contain notice of the right of the accused to demand, and the manner in which the accused shall demand, the testimony of the person signing the report.

(E) Any person who is accused of a violation of this chapter or of Chapter 3719. of the Revised Code is entitled, upon written request made to the prosecuting attorney, to have a portion of the substance that is, or of each of the substances that are, the basis of the alleged violation preserved for the benefit of independent analysis performed by a laboratory analyst employed by the accused person, or, if the accused is indigent, by a qualified laboratory analyst appointed by the court. Such portion shall be a representative sample of the entire substance that is, or of each of the substances that are, the basis of the alleged violation and shall be of sufficient size, in the opinion of the court, to permit the accused's analyst to make a thorough scientific analysis concerning the identity of the substance or substances. The prosecuting attorney shall provide the accused's analyst with the sample portion at least fourteen days prior to trial, unless the trial is to be held in a court not of record or unless the accused person is charged with a minor misdemeanor, in which case the prosecuting attorney shall provide the accused's analyst with the sample portion at least three days prior to trial. If the prosecuting attorney determines that such a sample portion cannot be preserved and given to the accused's analyst, the prosecuting attorney shall so inform the accused person or his attorney. In such a circumstance, the accused person is entitled, upon written request made to the prosecuting attorney, to have the accused's privately employed or court appointed analyst present at an analysis of the substance that is, or the substances that are, the basis of the alleged violation, and, upon further written request, to receive copies of all recorded scientific data that result from the analysis and that can be used by an analyst in arriving at conclusions, findings, or opinions concerning the identity of the substance or substances subject to the analysis.

(F) In addition to the rights provided under division (E) of this section, any person who is accused of a violation of this chapter or of Chapter 3719. of the Revised Code that involves a bulk amount of a controlled substance, or any multiple thereof, or who is accused of a violation of section 2925.11 of the Revised Code, other than a minor misdemeanor violation, that involves marihuana, is entitled, upon written request made to the prosecuting attorney, to have a laboratory analyst of the accused's choice, or, if the accused is indigent, a qualified laboratory analyst appointed by the court present at a measurement or weighing of the substance that is the basis of the alleged violation. Also, the accused person is entitled, upon further written request, to receive copies of all recorded scientific data that result from the measurement or weighing and that can be used by an analyst in arriving at conclusions, findings, or opinions concerning the weight, volume, or number of unit doses of the substance subject to the measurement or weighing.

Effective Date: 08-07-2001



Section 2925.511 - Reimbursement for costs of positive drug tests.

In addition to the financial sanctions authorized or required under sections 2929.18 and 2929.28 of the Revised Code and to any costs otherwise authorized or required under any provision of law, the court imposing sentence upon an offender who is convicted of or pleads guilty to a drug abuse offense may order the offender to pay to the state, municipal, or county law enforcement agencies that handled the investigation and prosecution all of the costs that the state, municipal corporation, or county reasonably incurred in having tests performed under section 2925.51 of the Revised Code or in any other manner on any substance that was the basis of, or involved in, the offense to determine whether the substance contained any amount of a controlled substance if the results of the tests indicate that the substance tested contained any controlled substance. No court shall order an offender under this section to pay the costs of tests performed on a substance if the results of the tests do not indicate that the substance tested contained any controlled substance.

The court shall hold a hearing to determine the amount of costs to be imposed under this section. The court may hold the hearing as part of the sentencing hearing for the offender.

Effective Date: 10-12-2006



Section 2925.52 - Motion for destruction of chemicals for methamphetamine production.

(A) If a person is charged with a violation of section 2925.041 of the Revised Code or with any violation of this chapter or Chapter 3719. of the Revised Code that is based on the possession of chemicals sufficient to produce methamphetamine, the law enforcement agency that has custody of the chemicals may file a motion with the court in which the charges are pending requesting the court to order the chemicals destroyed in accordance with this division. If a law enforcement agency files a motion of that type with a court, the court may issue an order that requires the containers in which the chemicals are contained be photographed, orders the chemicals forfeited, and requires that the chemicals be destroyed.

(B) If the court issues an order under division (A) of this section, the court may include in the order a requirement that the chemicals be sampled prior to their destruction and that the samples be preserved.

Effective Date: 08-07-2001; 05-17-2006



Section 2925.55 - Unlawful purchase of pseudoephedrine or ephedrine product.

(A) As used in sections 2925.55 to 2925.58 of the Revised Code:

(1) "Consumer product" means any food or drink that is consumed or used by humans and any drug, including a drug that may be provided legally only pursuant to a prescription, that is intended to be consumed or used by humans.

(2) "Terminal distributor of dangerous drugs" has the same meaning as in section 4729.01 of the Revised Code.

(3) "Pseudoephedrine" means any material, compound, mixture, or preparation that contains any quantity of pseudoephedrine, any of its salts, optical isomers, or salts of optical isomers.

(4) "Pseudoephedrine product" means a consumer product that contains pseudoephedrine .

(5) "Retailer" means a place of business that offers consumer products for sale to the general public.

(6) "Single-ingredient preparation" means a compound, mixture, preparation, or substance that contains a single active ingredient.

(7) "Ephedrine" means any material, compound, mixture, or preparation that contains any quantity of ephedrine, any of its salts, optical isomers, or salts of optical isomers.

(8) "Ephedrine product" means a consumer product that contains ephedrine.

(B)

(1) No individual shall knowingly purchase, receive, or otherwise acquire an amount of pseudoephedrine product or ephedrine product that is greater than either of the following unless the pseudoephedrine product or ephedrine product is dispensed by a pharmacist pursuant to a valid prescription issued by a licensed health professional authorized to prescribe drugs and the conduct of the pharmacist and the licensed health professional authorized to prescribe drugs is in accordance with Chapter 3719., 4715., 4723., 4729., 4730., 4731., or 4741. of the Revised Code:

(a) Three and six tenths grams within a period of a single day;

(b) Nine grams within a period of thirty consecutive days.

The limits specified in divisions (B)(1)(a) and (b) of this section apply to the total amount of base pseudoephedrine or base ephedrine in the pseudoephedrine product or ephedrine product, respectively. The limits do not apply to the product's overall weight.

(2) It is not a violation of division (B)(1) of this section for an individual to receive or accept more than an amount of pseudoephedrine product or ephedrine product specified in division (B)(1)(a) or (b) of this section if the individual is an employee of a retailer or terminal distributor of dangerous drugs, and the employee receives or accepts from the retailer or terminal distributor of dangerous drugs the pseudoephedrine product or ephedrine product in a sealed container in connection with manufacturing, warehousing, placement, stocking, bagging, loading, or unloading of the product.

(C)

(1) No individual under eighteen years of age shall knowingly purchase, receive, or otherwise acquire a pseudoephedrine product or ephedrine product unless the pseudoephedrine product or ephedrine product is dispensed by a pharmacist pursuant to a valid prescription issued by a licensed health professional authorized to prescribe drugs and the conduct of the pharmacist and the licensed health professional authorized to prescribe drugs is in accordance with Chapter 3719., 4715., 4723., 4729., 4730., 4731., or 4741. of the Revised Code.

(2) Division (C)(1) of this section does not apply to an individual under eighteen years of age who purchases, receives, or otherwise acquires a pseudoephedrine product or ephedrine product from any of the following:

(a) A licensed health professional authorized to prescribe drugs or pharmacist who dispenses, sells, or otherwise provides the pseudoephedrine product or ephedrine product to that individual and whose conduct is in accordance with Chapter 3719., 4715., 4723., 4729., 4730., 4731., or 4741. of the Revised Code;

(b) A parent or guardian of that individual who provides the pseudoephedrine product or ephedrine product to the individual;

(c) A person, as authorized by that individual's parent or guardian, who dispenses, sells, or otherwise provides the pseudoephedrine product or ephedrine product to the individual;

(d) A retailer or terminal distributor of dangerous drugs who provides the pseudoephedrine product or ephedrine product to that individual if the individual is an employee of the retailer or terminal distributor of dangerous drugs and the individual receives or accepts from the retailer or terminal distributor of dangerous drugs the pseudoephedrine product or ephedrine product in a sealed container in connection with manufacturing, warehousing, placement, stocking, bagging, loading, or unloading of the product.

(D) No individual under eighteen years of age shall knowingly show or give false information concerning the individual's name, age, or other identification for the purpose of purchasing, receiving, or otherwise acquiring a pseudoephedrine product or ephedrine product.

(E) No individual shall knowingly fail to comply with the requirements of division (B) of section 3715.051 of the Revised Code.

(F) Whoever violates division (B)(1) of this section is guilty of unlawful purchase of a pseudoephedrine product or ephedrine product, a misdemeanor of the first degree.

(G) Whoever violates division (C)(1) of this section is guilty of underage purchase of a pseudoephedrine product or ephedrine product, a delinquent act that would be a misdemeanor of the fourth degree if it could be committed by an adult.

(H) Whoever violates division (D) of this section is guilty of using false information to purchase a pseudoephedrine product or ephedrine product, a delinquent act that would be a misdemeanor of the first degree if it could be committed by an adult.

(I) Whoever violates division (E) of this section is guilty of improper purchase of a pseudoephedrine product or ephedrine product, a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.

Effective Date: 05-17-2006



Section 2925.56 - Unlawful sale of pseudoephedrine or ephedrine product.

(A)

(1) Except as provided in division (A)(2) of this section, no retailer or terminal distributor of dangerous drugs or an employee of a retailer or terminal distributor of dangerous drugs shall knowingly sell, offer to sell, hold for sale, deliver, or otherwise provide to any individual an amount of pseudoephedrine product or ephedrine product that is greater than either of the following:

(a) Three and six tenths grams within a period of a single day;

(b) Nine grams within a period of thirty consecutive days.

The maximum amounts specified in divisions (A)(1)(a) and (b) of this section apply to the total amount of base pseudoephedrine or base ephedrine in the pseudoephedrine product or ephedrine product, respectively. The maximum amounts do not apply to the product's overall weight.

(2)

(a) Division (A)(1) of this section does not apply to any quantity of pseudoephedrine product or ephedrine product dispensed by a pharmacist pursuant to a valid prescription issued by a licensed health professional authorized to prescribe drugs if the conduct of the pharmacist and the licensed health professional authorized to prescribe drugs is in accordance with Chapter 3719., 4715., 4723., 4729., 4730., 4731., or 4741. of the Revised Code.

(b) It is not a violation of division (A)(1) of this section for a retailer, terminal distributor of dangerous drugs, or employee of either to provide to an individual more than an amount of pseudoephedrine product or ephedrine product specified in division (A)(1)(a) or (b) of this section under either of the following circumstances:

(i) The individual is an employee of the retailer or terminal distributor of dangerous drugs, and the employee receives or accepts from the retailer, terminal distributor of dangerous drugs, or employee the pseudoephedrine product or ephedrine product in a sealed container in connection with manufacturing, warehousing, placement, stocking, bagging, loading, or unloading of the product;

(ii) A stop-sale alert is generated after the submission of information to the national precursor log exchange under the conditions described in division (A)(2) of section 3715.052 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, no retailer or terminal distributor of dangerous drugs or an employee of a retailer or terminal distributor of dangerous drugs shall sell, offer to sell, hold for sale, deliver, or otherwise provide a pseudoephedrine product or ephedrine product to an individual who is under eighteen years of age.

(2) Division (B)(1) of this section does not apply to any of the following:

(a) A licensed health professional authorized to prescribe drugs or pharmacist who dispenses, sells, or otherwise provides a pseudoephedrine product or ephedrine product to an individual under eighteen years of age and whose conduct is in accordance with Chapter 3719., 4715., 4723., 4729., 4730., 4731., or 4741. of the Revised Code;

(b) A parent or guardian of an individual under eighteen years of age who provides a pseudoephedrine product or ephedrine product to the individual;

(c) A person who, as authorized by the individual's parent or guardian, dispenses, sells, or otherwise provides a pseudoephedrine product or ephedrine product to an individual under eighteen years of age;

(d) The provision by a retailer, terminal distributor of dangerous drugs, or employee of either of a pseudoephedrine product or ephedrine product in a sealed container to an employee of the retailer or terminal distributor of dangerous drugs who is under eighteen years of age in connection with manufacturing, warehousing, placement, stocking, bagging, loading, or unloading of the product.

(C) No retailer or terminal distributor of dangerous drugs shall fail to comply with the requirements of division (A) of section 3715.051 or division (A)(2) of section 3715.052 of the Revised Code.

(D) No retailer or terminal distributor of dangerous drugs shall fail to comply with the requirements of division (A)(1) of section 3715.052 of the Revised Code.

(E) Whoever violates division (A)(1) of this section is guilty of unlawfully selling a pseudoephedrine product or ephedrine product, a misdemeanor of the first degree.

(F) Whoever violates division (B)(1) of this section is guilty of unlawfully selling a pseudoephedrine product or ephedrine product to a minor, a misdemeanor of the fourth degree.

(G) Whoever violates division (C) of this section is guilty of improper sale of a pseudoephedrine product or ephedrine product, a misdemeanor of the second degree.

(H) Whoever violates division (D) of this section is guilty of failing to submit information to the national precursor log exchange, a misdemeanor for which the offender shall be fined not more than one thousand dollars per violation.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.

Effective Date: 05-17-2006



Section 2925.57 - Illegal pseudoephedrine or ephedrine product transaction scan.

(A) As used in this section and section 2925.58 of the Revised Code:

(1) "Card holder" means any person who presents a driver's or commercial driver's license or an identification card to a seller, or an agent or employee of a seller, to purchase or receive any pseudoephedrine product or ephedrine product from the seller, agent, or employee.

(2) "Identification card" and "transaction scan device" have the same meanings as in section 2927.021 of the Revised Code.

(3) "Seller" means a retailer or terminal distributor of dangerous drugs.

(4) "Transaction scan" means the process by which a seller or an agent or employee of a seller checks by means of a transaction scan device the validity of a driver's or commercial driver's license or an identification card that is presented as a condition for purchasing or receiving any pseudoephedrine product or ephedrine product.

(B)

(1) A seller or an agent or employee of a seller may perform a transaction scan by means of a transaction scan device to check the validity of a driver's or commercial driver's license or identification card presented by a card holder as a condition for selling, giving away, or otherwise distributing to the card holder a pseudoephedrine product or ephedrine product.

(2) If the information deciphered by the transaction scan performed under division (B)(1) of this section fails to match the information printed on the driver's or commercial driver's license or identification card presented by the card holder, or if the transaction scan indicates that the information so printed is false or fraudulent, neither the seller nor any agent or employee of the seller shall sell, give away, or otherwise distribute any pseudoephedrine product or ephedrine product to the card holder.

(3) Division (B)(1) of this section does not preclude a seller or an agent or employee of a seller as a condition for selling, giving away, or otherwise distributing a pseudoephedrine product or ephedrine product to the person presenting the document from using a transaction scan device to check the validity of a document other than a driver's or commercial driver's license or an identification card if the document includes a bar code or magnetic strip that may be scanned by the device.

(C) Rules adopted by the registrar of motor vehicles under division (C) of section 4301.61 of the Revised Code apply to the use of transaction scan devices for purposes of this section and section 2925.58 of the Revised Code.

(D)

(1) No seller or agent or employee of a seller shall electronically or mechanically record or maintain any information derived from a transaction scan, except the following:

(a) The name, address, and date of birth of the person listed on the driver's or commercial driver's license or identification card presented by a card holder;

(b) The expiration date , identification number, and issuing agency of the driver's or commercial driver's license or identification card presented by a card holder.

(2) No seller or agent or employee of a seller shall use the information that is derived from a transaction scan or that is permitted to be recorded and maintained under division (D)(1) of this section except for purposes of section 2925.58or division (A)(1) of section 3715.052 of the Revised Code.

(3) No seller or agent or employee of a seller shall use a transaction scan device for a purpose other than the purpose specified in division (B)(1) of this section.

(4) No seller or agent or employee of a seller shall sell or otherwise disseminate the information derived from a transaction scan to any third party, including, but not limited to, selling or otherwise disseminating that information for any marketing, advertising, or promotional activities, but a seller or agent or employee of a seller may release that information pursuant to a court order or as specifically authorized by section 2925.58 or another section of the Revised Code.

(E) Nothing in this section or section 2925.58 of the Revised Code relieves a seller or an agent or employee of a seller of any responsibility to comply with any other applicable state or federal laws or rules governing the sale, giving away, or other distribution of pseudoephedrine products or ephedrine products.

(F) Whoever violates division (B)(2) or (D) of this section is guilty of engaging in an illegal pseudoephedrine product or ephedrine product transaction scan, and the court may impose upon the offender a civil penalty of up to one thousand dollars for each violation. The clerk of the court shall pay each collected civil penalty to the county treasurer for deposit into the county treasury.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.

Effective Date: 05-17-2006



Section 2925.58 - Unlawful sale of pseudoephedrine product to minor - affirmative defense.

(A) A seller or an agent or employee of a seller may not be found guilty of a charge of a violation of section 2925.56 of the Revised Code in which the age of the purchaser or other recipient of a pseudoephedrine product is an element of the alleged violation if the seller, agent, or employee raises and proves as an affirmative defense that all of the following occurred:

(1) A card holder attempting to purchase or receive a pseudoephedrine product presented a driver's or commercial driver's license or an identification card.

(2) A transaction scan of the driver's or commercial driver's license or identification card that the card holder presented indicated that the license or card was valid.

(3) The pseudoephedrine product was sold, given away, or otherwise distributed to the card holder in reasonable reliance upon the identification presented and the completed transaction scan.

(B) In determining whether a seller or an agent or employee of a seller has proven the affirmative defense provided by division (A) of this section, the trier of fact in the action for the alleged violation of section 2925.56 of the Revised Code shall consider any written policy that the seller has adopted and implemented and that is intended to prevent violations of section 2925.56 of the Revised Code. For purposes of division (A)(3) of this section, the trier of fact shall consider that reasonable reliance upon the identification presented and the completed transaction scan may require a seller or an agent or employee of a seller to exercise reasonable diligence to determine, and that the use of a transaction scan device does not excuse a seller or an agent or employee of a seller from exercising reasonable diligence to determine, the following:

(1) Whether a person to whom the seller or agent or employee of a seller sells, gives away, or otherwise distributes a pseudoephedrine product is eighteen years of age or older;

(2) Whether the description and picture appearing on the driver's or commercial driver's license or identification card presented by a card holder is that of the card holder.

(C) In any criminal action in which the affirmative defense provided by division (A) of this section is raised, the registrar of motor vehicles or a deputy registrar who issued an identification card under sections 4507.50 to 4507.52 of the Revised Code shall be permitted to submit certified copies of the records of that issuance in lieu of the testimony of the personnel of or contractors with the bureau of motor vehicles in the action.

Effective Date: 05-17-2006






Chapter 2927 - MISCELLANEOUS OFFENSES

Section 2927.01 - Abuse of a corpse.

(A) No person, except as authorized by law, shall treat a human corpse in a way that the person knows would outrage reasonable family sensibilities.

(B) No person, except as authorized by law, shall treat a human corpse in a way that would outrage reasonable community sensibilities.

(C) Whoever violates division (A) of this section is guilty of abuse of a corpse, a misdemeanor of the second degree. Whoever violates division (B) of this section is guilty of gross abuse of a corpse, a felony of the fifth degree.

Effective Date: 07-01-1996



Section 2927.02 - Illegal distribution of or permitting children to use cigarettes or other tobacco products.

(A) As used in this section and section 2927.021 of the Revised Code:

(1) "Child" has the same meaning as in section 2151.011 of the Revised Code.

(2) "Cigarette" includes clove cigarettes and hand-rolled cigarettes.

(3) "Distribute" means to furnish, give, or provide cigarettes, other tobacco products, or papers used to roll cigarettes to the ultimate consumer of the cigarettes, other tobacco products, or papers used to roll cigarettes.

(4) "Proof of age" means a driver's license, a commercial driver's license, a military identification card, a passport, or an identification card issued under sections 4507.50 to 4507.52 of the Revised Code that shows that a person is eighteen years of age or older.

(5) "Tobacco product" means any product that is made from tobacco, including, but not limited to, a cigarette, a cigar, pipe tobacco, chewing tobacco, or snuff.

(6) "Vending machine" has the same meaning as "coin machine" in section 2913.01 of the Revised Code.

(B) No manufacturer, producer, distributor, wholesaler, or retailer of cigarettes, other tobacco products, or papers used to roll cigarettes, no agent, employee, or representative of a manufacturer, producer, distributor, wholesaler, or retailer of cigarettes, other tobacco products, or papers used to roll cigarettes, and no other person shall do any of the following:

(1) Give, sell, or otherwise distribute cigarettes, other tobacco products, or papers used to roll cigarettes to any child;

(2) Give away, sell, or distribute cigarettes, other tobacco products, or papers used to roll cigarettes in any place that does not have posted in a conspicuous place a sign stating that giving, selling, or otherwise distributing cigarettes, other tobacco products, or papers used to roll cigarettes to a person under eighteen years of age is prohibited by law;

(3) Knowingly furnish any false information regarding the name, age, or other identification of any child with purpose to obtain cigarettes, other tobacco products, or papers used to roll cigarettes for that child;

(4) Manufacture, sell, or distribute in this state any pack or other container of cigarettes containing fewer than twenty cigarettes or any package of roll-your-own tobacco containing less than six-tenths of one ounce of tobacco;

(5) Sell cigarettes in a smaller quantity than that placed in the pack or other container by the manufacturer.

(C) No person shall sell or offer to sell cigarettes or other tobacco products by or from a vending machine, except in the following locations:

(1) An area within a factory, business, office, or other place not open to the general public;

(2) An area to which children are not generally permitted access;

(3) Any other place not identified in division (C)(1) or (2) of this section, upon all of the following conditions:

(a) The vending machine is located within the immediate vicinity, plain view, and control of the person who owns or operates the place, or an employee of that person, so that all cigarettes and other tobacco product purchases from the vending machine will be readily observed by the person who owns or operates the place or an employee of that person. For the purpose of this section, a vending machine located in any unmonitored area, including an unmonitored coatroom, restroom, hallway, or outer waiting area, shall not be considered located within the immediate vicinity, plain view, and control of the person who owns or operates the place, or an employee of that person.

(b) The vending machine is inaccessible to the public when the place is closed.

(D) The following are affirmative defenses to a charge under division (B)(1) of this section:

(1) The child was accompanied by a parent, spouse who is eighteen years of age or older, or legal guardian of the child.

(2) The person who gave, sold, or distributed cigarettes, other tobacco products, or papers used to roll cigarettes to a child under division (B)(1) of this section is a parent, spouse who is eighteen years of age or older, or legal guardian of the child.

(E) It is not a violation of division (B)(1) or (2) of this section for a person to give or otherwise distribute to a child cigarettes, other tobacco products, or papers used to roll cigarettes while the child is participating in a research protocol if all of the following apply:

(1) The parent, guardian, or legal custodian of the child has consented in writing to the child participating in the research protocol.

(2) An institutional human subjects protection review board, or an equivalent entity, has approved the research protocol.

(3) The child is participating in the research protocol at the facility or location specified in the research protocol.

(F)

(1) Whoever violates division (B)(1), (2), (4), or (5) or (C) of this section is guilty of illegal distribution of cigarettes or other tobacco products, a misdemeanor of the fourth degree. If the offender previously has been convicted of a violation of division (B)(1), (2), (4), or (5) or (C) of this section, illegal distribution of cigarettes or other tobacco products is a misdemeanor of the third degree.

(2) Whoever violates division (B)(3) of this section is guilty of permitting children to use cigarettes or other tobacco products, a misdemeanor of the fourth degree. If the offender previously has been convicted of a violation of division (B)(3) of this section, permitting children to use cigarettes or other tobacco products is a misdemeanor of the third degree.

(G) Any cigarettes, other tobacco products, or papers used to roll cigarettes that are given, sold, or otherwise distributed to a child in violation of this section and that are used, possessed, purchased, or received by a child in violation of section 2151.87 of the Revised Code are subject to seizure and forfeiture as contraband under Chapter 2981. of the Revised Code.

Effective Date: 09-19-2002; 07-01-2007



Section 2927.021 - Engaging in illegal tobacco product transaction scan.

(A) As used in this section and section 2927.022 of the Revised Code:

(1) "Card holder" means any person who presents a driver's or commercial driver's license or an identification card to a seller, or an agent or employee of a seller, to purchase or receive cigarettes or other tobacco products from the seller, agent, or employee.

(2) "Identification card" means an identification card issued under sections 4507.50 to 4507.52 of the Revised Code.

(3) "Seller" means a seller of cigarettes or other tobacco products and includes any person whose gift of or other distribution of cigarettes or other tobacco products is subject to the prohibitions of section 2927.02 of the Revised Code.

(4) "Transaction scan" means the process by which a seller or an agent or employee of a seller checks, by means of a transaction scan device, the validity of a driver's or commercial driver's license or an identification card that is presented as a condition for purchasing or receiving cigarettes or other tobacco products.

(5) "Transaction scan device" means any commercial device or combination of devices used at a point of sale that is capable of deciphering in an electronically readable format the information encoded on the magnetic strip or bar code of a driver's or commercial driver's license or an identification card.

(B)

(1) A seller or an agent or employee of a seller may perform a transaction scan by means of a transaction scan device to check the validity of a driver's or commercial driver's license or identification card presented by a card holder as a condition for selling, giving away, or otherwise distributing to the card holder cigarettes or other tobacco products.

(2) If the information deciphered by the transaction scan performed under division (B)(1) of this section fails to match the information printed on the driver's or commercial driver's license or identification card presented by the card holder, or if the transaction scan indicates that the information so printed is false or fraudulent, neither the seller nor any agent or employee of the seller shall sell, give away, or otherwise distribute any cigarettes or other tobacco products to the card holder.

(3) Division (B)(1) of this section does not preclude a seller or an agent or employee of a seller from using a transaction scan device to check the validity of a document other than a driver's or commercial driver's license or an identification card, if the document includes a bar code or magnetic strip that may be scanned by the device, as a condition for selling, giving away, or otherwise distributing cigarettes or other tobacco products to the person presenting the document.

(C) Rules adopted by the registrar of motor vehicles under division (C) of section 4301.61 of the Revised Code apply to the use of transaction scan devices for purposes of this section and section 2927.022 of the Revised Code.

(D)

(1) No seller or agent or employee of a seller shall electronically or mechanically record or maintain any information derived from a transaction scan, except the following:

(a) The name and date of birth of the person listed on the driver's or commercial driver's license or identification card presented by a card holder;

(b) The expiration date and identification number of the driver's or commercial driver's license or identification card presented by a card holder.

(2) No seller or agent or employee of a seller shall use the information that is derived from a transaction scan or that is permitted to be recorded and maintained under division (D)(1) of this section, except for purposes of section 2927.022 of the Revised Code.

(3) No seller or agent or employee of a seller shall use a transaction scan device for a purpose other than the purpose specified in division (B)(1) of this section.

(4) No seller or agent or employee of a seller shall sell or otherwise disseminate the information derived from a transaction scan to any third party, including, but not limited to, selling or otherwise disseminating that information for any marketing, advertising, or promotional activities, but a seller or agent or employee of a seller may release that information pursuant to a court order or as specifically authorized by section 2927.022 or another section of the Revised Code.

(E) Nothing in this section or section 2927.022 of the Revised Code relieves a seller or an agent or employee of a seller of any responsibility to comply with any other applicable state or federal laws or rules governing the sale, giving away, or other distribution of cigarettes or other tobacco products.

(F) Whoever violates division (B)(2) or (D) of this section is guilty of engaging in an illegal tobacco product transaction scan, and the court may impose upon the offender a civil penalty of up to one thousand dollars for each violation. The clerk of the court shall pay each collected civil penalty to the county treasurer for deposit into the county treasury.

Effective Date: 09-21-2000



Section 2927.022 - Affirmative defense to cigarette or tobacco product charge.

(A) A seller or an agent or employee of a seller may not be found guilty of a charge of a violation of section 2927.02 of the Revised Code in which the age of the purchaser or other recipient of cigarettes or other tobacco products is an element of the alleged violation, if the seller, agent, or employee raises and proves as an affirmative defense that all of the following occurred:

(1) A card holder attempting to purchase or receive cigarettes or other tobacco products presented a driver's or commercial driver's license or an identification card.

(2) A transaction scan of the driver's or commercial driver's license or identification card that the card holder presented indicated that the license or card was valid.

(3) The cigarettes or other tobacco products were sold, given away, or otherwise distributed to the card holder in reasonable reliance upon the identification presented and the completed transaction scan.

(B) In determining whether a seller or an agent or employee of a seller has proven the affirmative defense provided by division (A) of this section, the trier of fact in the action for the alleged violation of section 2927.02 of the Revised Code shall consider any written policy that the seller has adopted and implemented and that is intended to prevent violations of section 2927.02 of the Revised Code. For purposes of division (A)(3) of this section, the trier of fact shall consider that reasonable reliance upon the identification presented and the completed transaction scan may require a seller or an agent or employee of a seller to exercise reasonable diligence to determine, and that the use of a transaction scan device does not excuse a seller or an agent or employee of a seller from exercising reasonable diligence to determine, the following:

(1) Whether a person to whom the seller or agent or employee of a seller sells, gives away, or otherwise distributes cigarettes or other tobacco products is eighteen years of age or older;

(2) Whether the description and picture appearing on the driver's or commercial driver's license or identification card presented by a card holder is that of the card holder.

(C) In any criminal action in which the affirmative defense provided by division (A) of this section is raised, the registrar of motor vehicles or a deputy registrar who issued an identification card under sections 4507.50 to 4507.52 of the Revised Code shall be permitted to submit certified copies of the records of that issuance in lieu of the testimony of the personnel of or contractors with the bureau of motor vehicles in the action.

Effective Date: 09-21-2000



Section 2927.023 - Unlawful transportation of tobacco products.

(A) As used in this section :

(1) "Authorized recipient of tobacco products" means a person who is:

(a) Licensed as a cigarette wholesale dealer under section 5743.15 of the Revised Code;

(b) Licensed as a retail dealer as long as the person purchases cigarettes with the appropriate tax stamp affixed;

(c) An export warehouse proprietor as defined in section 5702 of the Internal Revenue Code;

(d) An operator of a customs bonded warehouse under 19 U.S.C. 1311 or 19 U.S.C. 1555;

(e) An officer, employee, or agent of the federal government or of this state acting in the person's official capacity;

(f) A department, agency, instrumentality, or political subdivision of the federal government or of this state;

(g) A person having a consent for consumer shipment issued by the tax commissioner under section 5743.71 of the Revised Code.

(2) "Motor carrier" has the same meaning as in section 4923.01 of the Revised Code.

The purpose of this section is to prevent the sale of cigarettes to minors and to ensure compliance with the Master Settlement Agreement, as defined in section 1346.01 of the Revised Code.

(B)

(1) No person shall cause to be shipped any cigarettes to any person in this state other than an authorized recipient of tobacco products.

(2) No motor carrier, or other person shall knowingly transport cigarettes to any person in this state that the carrier or other person reasonably believes is not an authorized recipient of tobacco products. If cigarettes are transported to a home or residence, it shall be presumed that the motor carrier, or other person knew that the person to whom the cigarettes were delivered was not an authorized recipient of tobacco products.

(C) No person engaged in the business of selling cigarettes who ships or causes to be shipped cigarettes to any person in this state in any container or wrapping other than the original container or wrapping of the cigarettes shall fail to plainly and visibly mark the exterior of the container or wrapping in which the cigarettes are shipped with the words "cigarettes."

(D) A court shall impose a fine of up to one thousand dollars for each violation of division (B)(1), (B)(2), or (C) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-29-2005; 2007 HB119 06-30-2007



Section 2927.03 - Injure, intimidate, or interfere with fair housing rights.

(A) No person, whether or not acting under color of law, shall by force or threat of force willfully injure, intimidate, or interfere with, or attempt to injure, intimidate, or interfere with, any of the following:

(1) Any person because of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, national origin, military status as defined in that section, disability as defined in that section, or ancestry and because that person is or has been selling, purchasing, renting, financing, occupying, contracting, or negotiating for the sale, purchase, rental, financing, or occupation of any housing accommodations, or applying for or participating in any service, organization, or facility relating to the business of selling or renting housing accommodations;

(2) Any person because that person is or has been doing, or in order to intimidate that person or any other person or any class of persons from doing, either of the following:

(a) Participating, without discrimination on account of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, national origin, military status as defined in that section, disability as defined in that section, or ancestry, in any of the activities, services, organizations, or facilities described in division (A)(1) of this section;

(b) Affording another person or class of persons opportunity or protection so to participate.

(3) Any person because that person is or has been, or in order to discourage that person or any other person from, lawfully aiding or encouraging other persons to participate, without discrimination on account of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, national origin, military status as defined in that section, disability as defined in that section, or ancestry, in any of the activities, services, organizations, or facilities described in division (A)(1) of this section, or participating lawfully in speech or peaceful assembly opposing any denial of the opportunity to so participate.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 2927.11 - Desecration.

(A) No person, without privilege to do so, shall purposely deface, damage, pollute, or otherwise physically mistreat any of the following:

(1) The flag of the United States or of this state;

(2) Any public monument;

(3) Any historical or commemorative marker, or any structure, Indian mound or earthwork, cemetery, thing, or site of great historical or archaeological interest;

(4) A place of worship, its furnishings, or religious artifacts or sacred texts within the place of worship or within the grounds upon which the place of worship is located;

(5) A work of art or museum piece;

(6) Any other object of reverence or sacred devotion.

(B) Whoever violates this section is guilty of desecration. A violation of division (A)(1), (2), (3), (5), or (6) of this section is a misdemeanor of the second degree. Except as otherwise provided in this division, a violation of division (A)(4) of this section is a felony of the fifth degree that is punishable by a fine of up to two thousand five hundred dollars in addition to the penalties specified for a felony of the fifth degree in sections 2929.13 to 2929.18 of the Revised Code. If the value of the property or the amount of physical harm involved in a violation of division (A)(4) of this section is five thousand dollars or more but less than one hundred thousand dollars, a violation of that division is a felony of the fourth degree. If the value of the property or the amount of physical harm involved in a violation of division (A)(4) of this section is one hundred thousand dollars or more, a violation of that division is a felony of the third degree.

(C) As used in this section, "cemetery" means any place of burial and includes burial sites that contain American Indian burial objects placed with or containing American Indian human remains.

Effective Date: 09-20-1999



Section 2927.12 - Ethnic intimidation.

(A) No person shall violate section 2903.21, 2903.22, 2909.06, or 2909.07, or division (A)(3), (4), or (5) of section 2917.21 of the Revised Code by reason of the race, color, religion, or national origin of another person or group of persons.

(B) Whoever violates this section is guilty of ethnic intimidation. Ethnic intimidation is an offense of the next higher degree than the offense the commission of which is a necessary element of ethnic intimidation.

Effective Date: 03-19-1987



Section 2927.13 - Selling or donating contaminated blood.

(A) No person, with knowledge that the person is a carrier of a virus that causes acquired immune deficiency syndrome, shall sell or donate the person's blood, plasma, or a product of the person's blood, if the person knows or should know the blood, plasma, or product of the person's blood is being accepted for the purpose of transfusion to another individual.

(B) Whoever violates this section is guilty of selling or donating contaminated blood, a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2927.15 - Privilege or consent to collect bodily substance.

(A) No person shall knowingly collect any blood, urine, tissue, or other bodily substance of another person without privilege or consent to do so.

(B)

(1) Division (A) of this section does not apply to any of the following:

(a) The collection of any bodily substance of a person by a law enforcement officer, or by another person pursuant to the direction or advice of a law enforcement officer, for purposes of a chemical test or tests of the substance under division (A)(1) of section 1547.111 or division (A)(2) of section 4511.191 of the Revised Code to determine the alcohol, drug, controlled substance, metabolite of a controlled substance, or combination content of the bodily substance;

(b) The collection of any bodily substance of a person by a peace officer, or by another person pursuant to the direction or advice of a peace officer, for purposes of a test or tests of the substance as provided in division (A) of section 4506.17 of the Revised Code to determine the person's alcohol concentration or the presence of any controlled substance or metabolite of a controlled substance.

(2) Division (B)(1) of this section shall not be construed as implying that the persons identified in divisions (B)(1)(a) and (b) of this section do not have privilege to collect the bodily substance of another person as described in those divisions or as limiting the definition of "privilege" set forth in section 2901.01 of the Revised Code.

(C) Whoever violates division (A) of this section is guilty of unlawful collection of a bodily substance. Except as otherwise provided in this division, unlawful collection of a bodily substance is a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (A) of this section, unlawful collection of a bodily substance is a felony of the fifth degree.

Added by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.



Section 2927.21 - [Repealed] .

Repealed by 129th General AssemblyFile No.113,SB 310, §2, eff. 9/5/2012.

Effective Date: 09-11-1985; 12-20-2005



Section 2927.24 - Contaminating substance for human consumption or use or contamination with hazardous chemical, biological, or radioactive substance - spreading false report of contamination.

(A) As used in this section:

(1) "Poison" has the same meaning as in section 3719.01 of the Revised Code.

(2) "Drug" has the same meaning as in section 4729.01 of the Revised Code.

(3) "Hazardous chemical, biological, or radioactive substance" means any of the following:

(a) Any toxic or poisonous chemical, the precursor of any toxic or poisonous chemical, or any toxin;

(b) Any disease organism or biological agent;

(c) Any substance or item that releases or is designed to release radiation or radioactivity at a level dangerous to human life.

(4) "Biological agent" means any microorganism, virus, infectious substance, or biological product that may be engineered through biotechnology, or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product that may be engineered through biotechnology, capable of causing death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism, deterioration of food, water, equipment, supplies, or material of any kind, or deleterious alteration of the environment.

(5) "Toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi, or infectious substances, or a recombinant molecule, whatever its origin or method of reproduction, including, but not limited to, any poisonous substance or biological product that may be engineered through biotechnology or produced by a living organism and any poisonous isomer or biological product, homolog, or derivative of any substance or product of that nature.

(B) Except as provided in division (D) of this section, no person shall do any of the following:

(1) Knowingly mingle a poison, hazardous chemical, biological, or radioactive substance, or other harmful substance with a food, drink, nonprescription drug, prescription drug, or pharmaceutical product, or knowingly place a poison, hazardous chemical, biological, or radioactive substance, or other harmful substance in a spring, well, reservoir, or public water supply, if the person knows or has reason to know that the food, drink, nonprescription drug, prescription drug, pharmaceutical product, or water may be ingested or used by another person. For purposes of this division, a person does not know or have reason to know that water may be ingested or used by another person if it is disposed of as waste into a household drain including the drain of a toilet, sink, tub, or floor.

(2) Knowingly release into the air, knowingly leave in any public place, or knowingly expose one or more persons to any hazardous chemical, biological, or radioactive substance with the intent to cause, or create a risk of, death or serious physical harm to any person.

(C) No person shall do any of the following:

(1) Inform another person that a poison, hazardous chemical, biological, or radioactive substance, or other harmful substance has been or will be placed in a food, drink, nonprescription drug, prescription drug, or other pharmaceutical product, spring, well, reservoir, or public water supply, if the placement of the poison or substance would be a violation of division (B)(1) of this section, and the person knows both that the information is false and that the information likely will be disseminated to the public.

(2) Inform another person that a hazardous chemical, biological, or radioactive substance has been or will be released into the air or left in a public place, or that one or more persons has been or will be exposed to a hazardous chemical, biological, or radioactive substance, if the release, leaving, or exposure of the hazardous chemical, biological, or radioactive substance would be a violation of division (B)(2) of this section, and the person knows both that the information is false and that the information likely will be disseminated to the general public.

(D)

(1) A person may mingle a drug with a food or drink for the purpose of causing the drug to be ingested or used in the quantity described by its labeling or prescription.

(2) A person may place a poison or other harmful substance in a spring, well, reservoir, or public water supply in such quantity as is necessary to treat the spring, well, reservoir, or water supply to make it safe for human consumption and use.

(3) The provisions of division (B) of this section shall not be applied in a manner that conflicts with any other state or federal law or rule relating to substances permitted to be applied to or present in any food, raw or processed, any milk or milk product, any meat or meat product, any type of crop, water, or alcoholic or nonalcoholic beverage.

(E)

(1) Whoever violates division (B)(1) or (2) of this section is guilty of contaminating a substance for human consumption or use or contamination with a hazardous chemical, biological, or radioactive substance. Except as otherwise provided in this division, contaminating a substance for human consumption or use or contamination with a hazardous chemical, biological, or radioactive substance is a felony of the first degree. If the offense involved an amount of poison, the hazardous chemical, biological, or radioactive substance, or the other harmful substance sufficient to cause death if ingested or used by a person regarding a violation of division (B)(1) of this section or sufficient to cause death to persons who are exposed to it regarding a violation of division (B)(2) of this section or if the offense resulted in serious physical harm to another person, whoever violates division (B)(1) or (2) of this section shall be imprisoned for life with parole eligibility after serving fifteen years of imprisonment.

(2) Whoever violates division (C)(1) or (2) of this section is guilty of spreading a false report of contamination, a felony of the fourth degree.

(F) Divisions (C)(1) and (2) of this section do not limit or affect the application of sections 2917.31 or 2917.32 of the Revised Code. Any act that is a violation of both division (C)(1) or (2) of this section and of section 2917.31 or 2917.32 of the Revised Code may be prosecuted under this section, section 2917.31 or 2917.32 of the Revised Code, or both this section and section 2917.31 or 2917.32 of the Revised Code.

Effective Date: 05-15-2002



Section 2927.27 - Illegal bail bond agent practices.

(A) No person, other than a law enforcement officer, shall apprehend, detain, or arrest a principal on bond, wherever issued, unless that person meets all of the following criteria:

(1) The person is any of the following:

(a) Qualified, licensed, and appointed as a surety bail bond agent under sections 3905.83 to 3905.95 of the Revised Code;

(b) Licensed as a surety bail bond agent by the state where the bond was written;

(c) Licensed as a private investigator under Chapter 4749. of the Revised Code;

(d) Licensed as a private investigator by the state where the bond was written;

(e) An off-duty peace officer, as defined in section 2921.51 of the Revised Code.

(2) The person, prior to apprehending, detaining, or arresting the principal, has entered into a written contract with the surety or with a licensed surety bail bond agent appointed by the surety, which contract sets forth the name of the principal who is to be apprehended, detained, or arrested.

For purposes of division (A)(2) of this section, "surety" has the same meaning as in section 3905.83 of the Revised Code.

(3) The person, prior to apprehending, detaining, or arresting the principal, has notified the local law enforcement agency having jurisdiction over the area in which such activities will be performed and has provided any form of identification or other information requested by the law enforcement agency.

(B) No person shall represent the person's self to be a bail enforcement agent or bounty hunter, or claim any similar title, in this state.

(C)

(1) Whoever violates this section is guilty of illegal bail bond agent practices.

(2) A violation of division (A) of this section is a misdemeanor of the first degree or, if the offender previously has been convicted of or pleaded guilty to two or more violations of division (A) of this section, a felony of the third degree.

(3) A violation of division (B) of this section is a misdemeanor of the first degree or, if the offender previously has been convicted of or pleaded guilty to two or more violations of division (B) of this section, a felony of the third degree.

Effective Date: 10-09-2001






Chapter 2929 - PENALTIES AND SENTENCING

Section 2929.01 - Penalties and sentencing general definitions.

As used in this chapter:

(A)

(1) "Alternative residential facility" means, subject to division (A)(2) of this section, any facility other than an offender's home or residence in which an offender is assigned to live and that satisfies all of the following criteria:

(a) It provides programs through which the offender may seek or maintain employment or may receive education, training, treatment, or habilitation.

(b) It has received the appropriate license or certificate for any specialized education, training, treatment, habilitation, or other service that it provides from the government agency that is responsible for licensing or certifying that type of education, training, treatment, habilitation, or service.

(2) "Alternative residential facility" does not include a community-based correctional facility, jail, halfway house, or prison.

(B) "Basic probation supervision" means a requirement that the offender maintain contact with a person appointed to supervise the offender in accordance with sanctions imposed by the court or imposed by the parole board pursuant to section 2967.28 of the Revised Code. "Basic probation supervision" includes basic parole supervision and basic post-release control supervision.

(C) "Cocaine," "hashish," "L.S.D.," and "unit dose" have the same meanings as in section 2925.01 of the Revised Code.

(D) "Community-based correctional facility" means a community-based correctional facility and program or district community-based correctional facility and program developed pursuant to sections 2301.51 to 2301.58 of the Revised Code.

(E) "Community control sanction" means a sanction that is not a prison term and that is described in section 2929.15, 2929.16, 2929.17, or 2929.18 of the Revised Code or a sanction that is not a jail term and that is described in section 2929.26, 2929.27, or 2929.28 of the Revised Code. "Community control sanction" includes probation if the sentence involved was imposed for a felony that was committed prior to July 1, 1996, or if the sentence involved was imposed for a misdemeanor that was committed prior to January 1, 2004.

(F) "Controlled substance," "marihuana," "schedule I," and "schedule II" have the same meanings as in section 3719.01 of the Revised Code.

(G) "Curfew" means a requirement that an offender during a specified period of time be at a designated place.

(H) "Day reporting" means a sanction pursuant to which an offender is required each day to report to and leave a center or other approved reporting location at specified times in order to participate in work, education or training, treatment, and other approved programs at the center or outside the center.

(I) "Deadly weapon" has the same meaning as in section 2923.11 of the Revised Code.

(J) "Drug and alcohol use monitoring" means a program under which an offender agrees to submit to random chemical analysis of the offender's blood, breath, or urine to determine whether the offender has ingested any alcohol or other drugs.

(K) "Drug treatment program" means any program under which a person undergoes assessment and treatment designed to reduce or completely eliminate the person's physical or emotional reliance upon alcohol, another drug, or alcohol and another drug and under which the person may be required to receive assessment and treatment on an outpatient basis or may be required to reside at a facility other than the person's home or residence while undergoing assessment and treatment.

(L) "Economic loss" means any economic detriment suffered by a victim as a direct and proximate result of the commission of an offense and includes any loss of income due to lost time at work because of any injury caused to the victim, and any property loss, medical cost, or funeral expense incurred as a result of the commission of the offense. "Economic loss" does not include non-economic loss or any punitive or exemplary damages.

(M) "Education or training" includes study at, or in conjunction with a program offered by, a university, college, or technical college or vocational study and also includes the completion of primary school, secondary school, and literacy curricula or their equivalent.

(N) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(O) "Halfway house" means a facility licensed by the division of parole and community services of the department of rehabilitation and correction pursuant to section 2967.14 of the Revised Code as a suitable facility for the care and treatment of adult offenders.

(P) "House arrest" means a period of confinement of an offender that is in the offender's home or in other premises specified by the sentencing court or by the parole board pursuant to section 2967.28 of the Revised Code and during which all of the following apply:

(1) The offender is required to remain in the offender's home or other specified premises for the specified period of confinement, except for periods of time during which the offender is at the offender's place of employment or at other premises as authorized by the sentencing court or by the parole board.

(2) The offender is required to report periodically to a person designated by the court or parole board.

(3) The offender is subject to any other restrictions and requirements that may be imposed by the sentencing court or by the parole board.

(Q) "Intensive probation supervision" means a requirement that an offender maintain frequent contact with a person appointed by the court, or by the parole board pursuant to section 2967.28 of the Revised Code, to supervise the offender while the offender is seeking or maintaining necessary employment and participating in training, education, and treatment programs as required in the court's or parole board's order. "Intensive probation supervision" includes intensive parole supervision and intensive post-release control supervision.

(R) "Jail" means a jail, workhouse, minimum security jail, or other residential facility used for the confinement of alleged or convicted offenders that is operated by a political subdivision or a combination of political subdivisions of this state.

(S) "Jail term" means the term in a jail that a sentencing court imposes or is authorized to impose pursuant to section 2929.24 or 2929.25 of the Revised Code or pursuant to any other provision of the Revised Code that authorizes a term in a jail for a misdemeanor conviction.

(T) "Mandatory jail term" means the term in a jail that a sentencing court is required to impose pursuant to division (G) of section 1547.99 of the Revised Code, division (E) of section 2903.06 or division (D) of section 2903.08 of the Revised Code, division (E) or (G) of section 2929.24 of the Revised Code, division (B) of section 4510.14 of the Revised Code, or division (G) of section 4511.19 of the Revised Code or pursuant to any other provision of the Revised Code that requires a term in a jail for a misdemeanor conviction.

(U) "Delinquent child" has the same meaning as in section 2152.02 of the Revised Code.

(V) "License violation report" means a report that is made by a sentencing court, or by the parole board pursuant to section 2967.28 of the Revised Code, to the regulatory or licensing board or agency that issued an offender a professional license or a license or permit to do business in this state and that specifies that the offender has been convicted of or pleaded guilty to an offense that may violate the conditions under which the offender's professional license or license or permit to do business in this state was granted or an offense for which the offender's professional license or license or permit to do business in this state may be revoked or suspended.

(W) "Major drug offender" means an offender who is convicted of or pleads guilty to the possession of, sale of, or offer to sell any drug, compound, mixture, preparation, or substance that consists of or contains at least one thousand grams of hashish; at least one hundred grams of cocaine; at least two thousand five hundred unit doses or two hundred fifty grams of heroin; at least five thousand unit doses of L.S.D. or five hundred grams of L.S.D. in a liquid concentrate, liquid extract, or liquid distillate form; at least fifty grams of a controlled substance analog; or at least one hundred times the amount of any other schedule I or II controlled substance other than marihuana that is necessary to commit a felony of the third degree pursuant to section 2925.03, 2925.04, 2925.05, or 2925.11 of the Revised Code that is based on the possession of, sale of, or offer to sell the controlled substance.

(X) "Mandatory prison term" means any of the following:

(1) Subject to division (X)(2) of this section, the term in prison that must be imposed for the offenses or circumstances set forth in divisions (F)(1) to (8) or (F)(12) to (18) of section 2929.13 and division (B) of section 2929.14 of the Revised Code. Except as provided in sections 2925.02, 2925.03, 2925.04, 2925.05, and 2925.11 of the Revised Code, unless the maximum or another specific term is required under section 2929.14 or 2929.142 of the Revised Code, a mandatory prison term described in this division may be any prison term authorized for the level of offense.

(2) The term of sixty or one hundred twenty days in prison that a sentencing court is required to impose for a third or fourth degree felony OVI offense pursuant to division (G)(2) of section 2929.13 and division (G)(1)(d) or (e) of section 4511.19 of the Revised Code or the term of one, two, three, four, or five years in prison that a sentencing court is required to impose pursuant to division (G)(2) of section 2929.13 of the Revised Code.

(3) The term in prison imposed pursuant to division (A) of section 2971.03 of the Revised Code for the offenses and in the circumstances described in division (F)(11) of section 2929.13 of the Revised Code or pursuant to division (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code and that term as modified or terminated pursuant to section 2971.05 of the Revised Code.

(Y) "Monitored time" means a period of time during which an offender continues to be under the control of the sentencing court or parole board, subject to no conditions other than leading a law-abiding life.

(Z) "Offender" means a person who, in this state, is convicted of or pleads guilty to a felony or a misdemeanor.

(AA) "Prison" means a residential facility used for the confinement of convicted felony offenders that is under the control of the department of rehabilitation and correction but does not include a violation sanction center operated under authority of section 2967.141 of the Revised Code.

(BB) "Prison term" includes either of the following sanctions for an offender:

(1) A stated prison term;

(2) A term in a prison shortened by, or with the approval of, the sentencing court pursuant to section 2929.143, 2929.20, 2967.26, 5120.031, 5120.032, or 5120.073 of the Revised Code.

(CC) "Repeat violent offender" means a person about whom both of the following apply:

(1) The person is being sentenced for committing or for complicity in committing any of the following:

(a) Aggravated murder, murder, any felony of the first or second degree that is an offense of violence, or an attempt to commit any of these offenses if the attempt is a felony of the first or second degree;

(b) An offense under an existing or former law of this state, another state, or the United States that is or was substantially equivalent to an offense described in division (CC)(1)(a) of this section.

(2) The person previously was convicted of or pleaded guilty to an offense described in division (CC)(1)(a) or (b) of this section.

(DD) "Sanction" means any penalty imposed upon an offender who is convicted of or pleads guilty to an offense, as punishment for the offense. "Sanction" includes any sanction imposed pursuant to any provision of sections 2929.14 to 2929.18 or 2929.24 to 2929.28 of the Revised Code.

(EE) "Sentence" means the sanction or combination of sanctions imposed by the sentencing court on an offender who is convicted of or pleads guilty to an offense.

(FF) "Stated prison term" means the prison term, mandatory prison term, or combination of all prison terms and mandatory prison terms imposed by the sentencing court pursuant to section 2929.14, 2929.142, or 2971.03 of the Revised Code or under section 2919.25 of the Revised Code. "Stated prison term" includes any credit received by the offender for time spent in jail awaiting trial, sentencing, or transfer to prison for the offense and any time spent under house arrest or house arrest with electronic monitoring imposed after earning credits pursuant to section 2967.193 of the Revised Code. If an offender is serving a prison term as a risk reduction sentence under sections 2929.143 and 5120.036 of the Revised Code, "stated prison term" includes any period of time by which the prison term imposed upon the offender is shortened by the offender's successful completion of all assessment and treatment or programming pursuant to those sections.

(GG) "Victim-offender mediation" means a reconciliation or mediation program that involves an offender and the victim of the offense committed by the offender and that includes a meeting in which the offender and the victim may discuss the offense, discuss restitution, and consider other sanctions for the offense.

(HH) "Fourth degree felony OVI offense" means a violation of division (A) of section 4511.19 of the Revised Code that, under division (G) of that section, is a felony of the fourth degree.

(II) "Mandatory term of local incarceration" means the term of sixty or one hundred twenty days in a jail, a community-based correctional facility, a halfway house, or an alternative residential facility that a sentencing court may impose upon a person who is convicted of or pleads guilty to a fourth degree felony OVI offense pursuant to division (G)(1) of section 2929.13 of the Revised Code and division (G)(1)(d) or (e) of section 4511.19 of the Revised Code.

(JJ) "Designated homicide, assault, or kidnapping offense," "violent sex offense," "sexual motivation specification," "sexually violent offense," "sexually violent predator," and "sexually violent predator specification" have the same meanings as in section 2971.01 of the Revised Code.

(KK) "Sexually oriented offense," "child-victim oriented offense," and "tier III sex offender/child-victim offender" have the same meanings as in section 2950.01 of the Revised Code.

(LL) An offense is "committed in the vicinity of a child" if the offender commits the offense within thirty feet of or within the same residential unit as a child who is under eighteen years of age, regardless of whether the offender knows the age of the child or whether the offender knows the offense is being committed within thirty feet of or within the same residential unit as the child and regardless of whether the child actually views the commission of the offense.

(MM) "Family or household member" has the same meaning as in section 2919.25 of the Revised Code.

(NN) "Motor vehicle" and "manufactured home" have the same meanings as in section 4501.01 of the Revised Code.

(OO) "Detention" and "detention facility" have the same meanings as in section 2921.01 of the Revised Code.

(PP) "Third degree felony OVI offense" means a violation of division (A) of section 4511.19 of the Revised Code that, under division (G) of that section, is a felony of the third degree.

(QQ) "Random drug testing" has the same meaning as in section 5120.63 of the Revised Code.

(RR) "Felony sex offense" has the same meaning as in section 2967.28 of the Revised Code.

(SS) "Body armor" has the same meaning as in section 2941.1411 of the Revised Code.

(TT) "Electronic monitoring" means monitoring through the use of an electronic monitoring device.

(UU) "Electronic monitoring device" means any of the following:

(1) Any device that can be operated by electrical or battery power and that conforms with all of the following:

(a) The device has a transmitter that can be attached to a person, that will transmit a specified signal to a receiver of the type described in division (UU)(1)(b) of this section if the transmitter is removed from the person, turned off, or altered in any manner without prior court approval in relation to electronic monitoring or without prior approval of the department of rehabilitation and correction in relation to the use of an electronic monitoring device for an inmate on transitional control or otherwise is tampered with, that can transmit continuously and periodically a signal to that receiver when the person is within a specified distance from the receiver, and that can transmit an appropriate signal to that receiver if the person to whom it is attached travels a specified distance from that receiver.

(b) The device has a receiver that can receive continuously the signals transmitted by a transmitter of the type described in division (UU)(1)(a) of this section, can transmit continuously those signals by a wireless or landline telephone connection to a central monitoring computer of the type described in division (UU)(1)(c) of this section, and can transmit continuously an appropriate signal to that central monitoring computer if the device has been turned off or altered without prior court approval or otherwise tampered with. The device is designed specifically for use in electronic monitoring, is not a converted wireless phone or another tracking device that is clearly not designed for electronic monitoring, and provides a means of text-based or voice communication with the person.

(c) The device has a central monitoring computer that can receive continuously the signals transmitted by a wireless or landline telephone connection by a receiver of the type described in division (UU)(1)(b) of this section and can monitor continuously the person to whom an electronic monitoring device of the type described in division (UU)(1)(a) of this section is attached.

(2) Any device that is not a device of the type described in division (UU)(1) of this section and that conforms with all of the following:

(a) The device includes a transmitter and receiver that can monitor and determine the location of a subject person at any time, or at a designated point in time, through the use of a central monitoring computer or through other electronic means.

(b) The device includes a transmitter and receiver that can determine at any time, or at a designated point in time, through the use of a central monitoring computer or other electronic means the fact that the transmitter is turned off or altered in any manner without prior approval of the court in relation to the electronic monitoring or without prior approval of the department of rehabilitation and correction in relation to the use of an electronic monitoring device for an inmate on transitional control or otherwise is tampered with.

(3) Any type of technology that can adequately track or determine the location of a subject person at any time and that is approved by the director of rehabilitation and correction, including, but not limited to, any satellite technology, voice tracking system, or retinal scanning system that is so approved.

(VV) "Non-economic loss" means nonpecuniary harm suffered by a victim of an offense as a result of or related to the commission of the offense, including, but not limited to, pain and suffering; loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education; mental anguish; and any other intangible loss.

(WW) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(XX) "Continuous alcohol monitoring" means the ability to automatically test and periodically transmit alcohol consumption levels and tamper attempts at least every hour, regardless of the location of the person who is being monitored.

(YY) A person is "adjudicated a sexually violent predator" if the person is convicted of or pleads guilty to a violent sex offense and also is convicted of or pleads guilty to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that violent sex offense or if the person is convicted of or pleads guilty to a designated homicide, assault, or kidnapping offense and also is convicted of or pleads guilty to both a sexual motivation specification and a sexually violent predator specification that were included in the indictment, count in the indictment, or information charging that designated homicide, assault, or kidnapping offense.

(ZZ) An offense is "committed in proximity to a school" if the offender commits the offense in a school safety zone or within five hundred feet of any school building or the boundaries of any school premises, regardless of whether the offender knows the offense is being committed in a school safety zone or within five hundred feet of any school building or the boundaries of any school premises.

(AAA) "Human trafficking" means a scheme or plan to which all of the following apply:

(1) Its object is to subject a victim or victims to involuntary servitude, as defined in section 2905.31 of the Revised Code, to compel a victim or victims to engage in sexual activity for hire, to engage in a performance that is obscene, sexually oriented, or nudity oriented, or to be a model or participant in the production of material that is obscene, sexually oriented, or nudity oriented.

(2) It involves at least two felony offenses, whether or not there has been a prior conviction for any of the felony offenses, to which all of the following apply:

(a) Each of the felony offenses is a violation of section 2905.01, 2905.02, 2905.32, 2907.21, 2907.22, or 2923.32, division (A)(1) or (2) of section 2907.323, or division (B)(1), (2), (3), (4), or (5) of section 2919.22 of the Revised Code or is a violation of a law of any state other than this state that is substantially similar to any of the sections or divisions of the Revised Code identified in this division.

(b) At least one of the felony offenses was committed in this state.

(c) The felony offenses are related to the same scheme or plan and are not isolated instances.

(BBB) "Material," "nudity," "obscene," "performance," and "sexual activity" have the same meanings as in section 2907.01 of the Revised Code.

(CCC) "Material that is obscene, sexually oriented, or nudity oriented" means any material that is obscene, that shows a person participating or engaging in sexual activity, masturbation, or bestiality, or that shows a person in a state of nudity.

(DDD) "Performance that is obscene, sexually oriented, or nudity oriented" means any performance that is obscene, that shows a person participating or engaging in sexual activity, masturbation, or bestiality, or that shows a person in a state of nudity.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 12-23-2003; 06-01-2004; 09-23-2004; 04-29-2005; 08-03-2006; 10-12-2006; 01-02-2007; 04-04-2007; 2007 SB10 01-01-2008; 2008 SB220 09-30-2008; 2008 HB280 04-07-2009; 2008 HB130 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §3



Section 2929.02 - Murder penalties.

(A) Whoever is convicted of or pleads guilty to aggravated murder in violation of section 2903.01 of the Revised Code shall suffer death or be imprisoned for life, as determined pursuant to sections 2929.022, 2929.03, and 2929.04 of the Revised Code, except that no person who raises the matter of age pursuant to section 2929.023 of the Revised Code and who is not found to have been eighteen years of age or older at the time of the commission of the offense shall suffer death. In addition, the offender may be fined an amount fixed by the court, but not more than twenty-five thousand dollars.

(B)

(1) Except as otherwise provided in division (B)(2) or (3) of this section, whoever is convicted of or pleads guilty to murder in violation of section 2903.02 of the Revised Code shall be imprisoned for an indefinite term of fifteen years to life.

(2) Except as otherwise provided in division (B)(3) of this section, if a person is convicted of or pleads guilty to murder in violation of section 2903.02 of the Revised Code, the victim of the offense was less than thirteen years of age, and the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, the court shall impose an indefinite prison term of thirty years to life pursuant to division (B)(3) of section 2971.03 of the Revised Code.

(3) If a person is convicted of or pleads guilty to murder in violation of section 2903.02 of the Revised Code and also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that were included in the indictment, count in the indictment, or information that charged the murder, the court shall impose upon the offender a term of life imprisonment without parole that shall be served pursuant to section 2971.03 of the Revised Code.

(4) In addition, the offender may be fined an amount fixed by the court, but not more than fifteen thousand dollars.

(C) The court shall not impose a fine or fines for aggravated murder or murder which, in the aggregate and to the extent not suspended by the court, exceeds the amount which the offender is or will be able to pay by the method and within the time allowed without undue hardship to the offender or to the dependents of the offender, or will prevent the offender from making reparation for the victim's wrongful death.

(D)

(1) In addition to any other sanctions imposed for a violation of section 2903.01 or 2903.02 of the Revised Code, if the offender used a motor vehicle as the means to commit the violation, the court shall impose upon the offender a class two suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege as specified in division (A)(2) of section 4510.02 of the Revised Code.

(2) As used in division (D) of this section, "motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

Effective Date: 07-29-1998; 04-04-2007; 2007 SB10 01-01-2008



Section 2929.021 - Notice to supreme court of indictment charging aggravated murder with aggravating circumstances.

(A) If an indictment or a count in an indictment charges the defendant with aggravated murder and contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code, the clerk of the court in which the indictment is filed, within fifteen days after the day on which it is filed, shall file a notice with the supreme court indicating that the indictment was filed. The notice shall be in the form prescribed by the clerk of the supreme court and shall contain, for each charge of aggravated murder with a specification, at least the following information pertaining to the charge:

(1) The name of the person charged in the indictment or count in the indictment with aggravated murder with a specification;

(2) The docket number or numbers of the case or cases arising out of the charge, if available;

(3) The court in which the case or cases will be heard;

(4) The date on which the indictment was filed.

(B) If the indictment or a count in an indictment charges the defendant with aggravated murder and contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code and if the defendant pleads guilty or no contest to any offense in the case or if the indictment or any count in the indictment is dismissed, the clerk of the court in which the plea is entered or the indictment or count is dismissed shall file a notice with the supreme court indicating what action was taken in the case. The notice shall be filed within fifteen days after the plea is entered or the indictment or count is dismissed, shall be in the form prescribed by the clerk of the supreme court, and shall contain at least the following information:

(1) The name of the person who entered the guilty or no contest plea or who is named in the indictment or count that is dismissed;

(2) The docket numbers of the cases in which the guilty or no contest plea is entered or in which the indictment or count is dismissed;

(3) The sentence imposed on the offender in each case.

Effective Date: 10-19-1981



Section 2929.022 - Sentencing hearing - determining existence of aggravating circumstance.

(A) If an indictment or count in an indictment charging a defendant with aggravated murder contains a specification of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code, the defendant may elect to have the panel of three judges, if the defendant waives trial by jury, or the trial judge, if the defendant is tried by jury, determine the existence of that aggravating circumstance at the sentencing hearing held pursuant to divisions (C) and (D) of section 2929.03 of the Revised Code.

(1) If the defendant does not elect to have the existence of the aggravating circumstance determined at the sentencing hearing, the defendant shall be tried on the charge of aggravated murder, on the specification of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code, and on any other specifications of an aggravating circumstance listed in division (A) of section 2929.04 of the Revised Code in a single trial as in any other criminal case in which a person is charged with aggravated murder and specifications.

(2) If the defendant does elect to have the existence of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code determined at the sentencing hearing, then, following a verdict of guilty of the charge of aggravated murder, the panel of three judges or the trial judge shall:

(a) Hold a sentencing hearing pursuant to division (B) of this section, unless required to do otherwise under division (A)(2)(b) of this section;

(b) If the offender raises the matter of age at trial pursuant to section 2929.023 of the Revised Code and is not found at trial to have been eighteen years of age or older at the time of the commission of the offense, conduct a hearing to determine if the specification of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code is proven beyond a reasonable doubt. After conducting the hearing, the panel or judge shall proceed as follows:

(i) If that aggravating circumstance is proven beyond a reasonable doubt or if the defendant at trial was convicted of any other specification of an aggravating circumstance, the panel or judge shall impose sentence according to division (E) of section 2929.03 of the Revised Code.

(ii) If that aggravating circumstance is not proven beyond a reasonable doubt and the defendant at trial was not convicted of any other specification of an aggravating circumstance, except as otherwise provided in this division, the panel or judge shall impose sentence of life imprisonment with parole eligibility after serving twenty years of imprisonment on the offender. If that aggravating circumstance is not proven beyond a reasonable doubt, the defendant at trial was not convicted of any other specification of an aggravating circumstance, the victim of the aggravated murder was less than thirteen years of age, and the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, the panel or judge shall sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment.

(B) At the sentencing hearing, the panel of judges, if the defendant was tried by a panel of three judges, or the trial judge, if the defendant was tried by jury, shall, when required pursuant to division (A)(2) of this section, first determine if the specification of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code is proven beyond a reasonable doubt. If the panel of judges or the trial judge determines that the specification of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code is proven beyond a reasonable doubt or if they do not determine that the specification is proven beyond a reasonable doubt but the defendant at trial was convicted of a specification of any other aggravating circumstance listed in division (A) of section 2929.04 of the Revised Code, the panel of judges or the trial judge and trial jury shall impose sentence on the offender pursuant to division (D) of section 2929.03 and section 2929.04 of the Revised Code. If the panel of judges or the trial judge does not determine that the specification of the aggravating circumstance of a prior conviction listed in division (A)(5) of section 2929.04 of the Revised Code is proven beyond a reasonable doubt and the defendant at trial was not convicted of any other specification of an aggravating circumstance listed in division (A) of section 2929.04 of the Revised Code, the panel of judges or the trial judge shall terminate the sentencing hearing and impose sentence on the offender as follows:

(1) Subject to division (B)(2) of this section, the panel or judge shall impose a sentence of life imprisonment with parole eligibility after serving twenty years of imprisonment on the offender.

(2) If the victim of the aggravated murder was less than thirteen years of age and the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, the panel or judge shall sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment.

Effective Date: 10-19-1981; 2007 SB10 01-01-2008



Section 2929.023 - Raising the matter of age at trial.

A person charged with aggravated murder and one or more specifications of an aggravating circumstance may, at trial, raise the matter of his age at the time of the alleged commission of the offense and may present evidence at trial that he was not eighteen years of age or older at the time of the alleged commission of the offense. The burdens of raising the matter of age, and of going forward with the evidence relating to the matter of age, are upon the defendant. After a defendant has raised the matter of age at trial, the prosecution shall have the burden of proving, by proof beyond a reasonable doubt, that the defendant was eighteen years of age or older at the time of the alleged commission of the offense.

Effective Date: 10-19-1981



Section 2929.024 - Investigation services and experts for indigent defendant.

If the court determines that the defendant is indigent and that investigation services, experts, or other services are reasonably necessary for the proper representation of a defendant charged with aggravated murder at trial or at the sentencing hearing, the court shall authorize the defendant's counsel to obtain the necessary services for the defendant, and shall order that payment of the fees and expenses for the necessary services be made in the same manner that payment for appointed counsel is made pursuant to Chapter 120. of the Revised Code. If the court determines that the necessary services had to be obtained prior to court authorization for payment of the fees and expenses for the necessary services, the court may, after the services have been obtained, authorize the defendant's counsel to obtain the necessary services and order that payment of the fees and expenses for the necessary services be made as provided in this section.

Effective Date: 10-19-1981



Section 2929.03 - Imposition of sentence for aggravated murder.

(A) If the indictment or count in the indictment charging aggravated murder does not contain one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code, then, following a verdict of guilty of the charge of aggravated murder, the trial court shall impose sentence on the offender as follows:

(1) Except as provided in division (A)(2) of this section, the trial court shall impose one of the following sentences on the offender:

(a) Life imprisonment without parole;

(b) Subject to division (A)(1)(e) of this section, life imprisonment with parole eligibility after serving twenty years of imprisonment;

(c) Subject to division (A)(1)(e) of this section, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment;

(d) Subject to division (A)(1)(e) of this section, life imprisonment with parole eligibility after serving thirty full years of imprisonment;

(e) If the victim of the aggravated murder was less than thirteen years of age, the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, and the trial court does not impose a sentence of life imprisonment without parole on the offender pursuant to division (A)(1)(a) of this section, the trial court shall sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment that shall be served pursuant to that section.

(2) If the offender also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that are included in the indictment, count in the indictment, or information that charged the aggravated murder, the trial court shall impose upon the offender a sentence of life imprisonment without parole that shall be served pursuant to section 2971.03 of the Revised Code.

(B) If the indictment or count in the indictment charging aggravated murder contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code, the verdict shall separately state whether the accused is found guilty or not guilty of the principal charge and, if guilty of the principal charge, whether the offender was eighteen years of age or older at the time of the commission of the offense, if the matter of age was raised by the offender pursuant to section 2929.023 of the Revised Code, and whether the offender is guilty or not guilty of each specification. The jury shall be instructed on its duties in this regard. The instruction to the jury shall include an instruction that a specification shall be proved beyond a reasonable doubt in order to support a guilty verdict on the specification, but the instruction shall not mention the penalty that may be the consequence of a guilty or not guilty verdict on any charge or specification.

(C)

(1) If the indictment or count in the indictment charging aggravated murder contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code, then, following a verdict of guilty of the charge but not guilty of each of the specifications, and regardless of whether the offender raised the matter of age pursuant to section 2929.023 of the Revised Code, the trial court shall impose sentence on the offender as follows:

(a) Except as provided in division (C)(1)(b) of this section, the trial court shall impose one of the following sentences on the offender:

(i) Life imprisonment without parole;

(ii) Subject to division (C)(1)(a)(v) of this section, life imprisonment with parole eligibility after serving twenty years of imprisonment;

(iii) Subject to division (C)(1)(a)(v) of this section, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment;

(iv) Subject to division (C)(1)(a)(v) of this section, life imprisonment with parole eligibility after serving thirty full years of imprisonment;

(v) If the victim of the aggravated murder was less than thirteen years of age, the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, and the trial court does not impose a sentence of life imprisonment without parole on the offender pursuant to division (C)(1)(a)(i) of this section, the trial court shall sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment.

(b) If the offender also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that are included in the indictment, count in the indictment, or information that charged the aggravated murder, the trial court shall impose upon the offender a sentence of life imprisonment without parole that shall be served pursuant to section 2971.03 of the Revised Code.

(2)

(a) If the indictment or count in the indictment contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code and if the offender is found guilty of both the charge and one or more of the specifications, the penalty to be imposed on the offender shall be one of the following:

(i) Except as provided in division (C)(2)(a)(ii) or (iii) of this section, the penalty to be imposed on the offender shall be death, life imprisonment without parole, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment, or life imprisonment with parole eligibility after serving thirty full years of imprisonment.

(ii) Except as provided in division (C)(2)(a)(iii) of this section, if the victim of the aggravated murder was less than thirteen years of age, the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, and the trial court does not impose a sentence of death or life imprisonment without parole on the offender pursuant to division (C)(2)(a)(i) of this section, the penalty to be imposed on the offender shall be an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment that shall be imposed pursuant to division (B)(3) of section 2971.03 of the Revised Code and served pursuant to that section.

(iii) If the offender also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that are included in the indictment, count in the indictment, or information that charged the aggravated murder, the penalty to be imposed on the offender shall be death or life imprisonment without parole that shall be served pursuant to section 2971.03 of the Revised Code.

(b) A penalty imposed pursuant to division (C)(2)(a)(i), (ii), or (iii) of this section shall be determined pursuant to divisions (D) and (E) of this section and shall be determined by one of the following:

(i) By the panel of three judges that tried the offender upon the offender's waiver of the right to trial by jury;

(ii) By the trial jury and the trial judge, if the offender was tried by jury.

(D)

(1) Death may not be imposed as a penalty for aggravated murder if the offender raised the matter of age at trial pursuant to section 2929.023 of the Revised Code and was not found at trial to have been eighteen years of age or older at the time of the commission of the offense. When death may be imposed as a penalty for aggravated murder, the court shall proceed under this division. When death may be imposed as a penalty, the court, upon the request of the defendant, shall require a pre-sentence investigation to be made and, upon the request of the defendant, shall require a mental examination to be made, and shall require reports of the investigation and of any mental examination submitted to the court, pursuant to section 2947.06 of the Revised Code. No statement made or information provided by a defendant in a mental examination or proceeding conducted pursuant to this division shall be disclosed to any person, except as provided in this division, or be used in evidence against the defendant on the issue of guilt in any retrial. A pre-sentence investigation or mental examination shall not be made except upon request of the defendant. Copies of any reports prepared under this division shall be furnished to the court, to the trial jury if the offender was tried by a jury, to the prosecutor, and to the offender or the offender's counsel for use under this division. The court, and the trial jury if the offender was tried by a jury, shall consider any report prepared pursuant to this division and furnished to it and any evidence raised at trial that is relevant to the aggravating circumstances the offender was found guilty of committing or to any factors in mitigation of the imposition of the sentence of death, shall hear testimony and other evidence that is relevant to the nature and circumstances of the aggravating circumstances the offender was found guilty of committing, the mitigating factors set forth in division (B) of section 2929.04 of the Revised Code, and any other factors in mitigation of the imposition of the sentence of death, and shall hear the statement, if any, of the offender, and the arguments, if any, of counsel for the defense and prosecution, that are relevant to the penalty that should be imposed on the offender. The defendant shall be given great latitude in the presentation of evidence of the mitigating factors set forth in division (B) of section 2929.04 of the Revised Code and of any other factors in mitigation of the imposition of the sentence of death. If the offender chooses to make a statement, the offender is subject to cross-examination only if the offender consents to make the statement under oath or affirmation.

The defendant shall have the burden of going forward with the evidence of any factors in mitigation of the imposition of the sentence of death. The prosecution shall have the burden of proving, by proof beyond a reasonable doubt, that the aggravating circumstances the defendant was found guilty of committing are sufficient to outweigh the factors in mitigation of the imposition of the sentence of death.

(2) Upon consideration of the relevant evidence raised at trial, the testimony, other evidence, statement of the offender, arguments of counsel, and, if applicable, the reports submitted pursuant to division (D)(1) of this section, the trial jury, if the offender was tried by a jury, shall determine whether the aggravating circumstances the offender was found guilty of committing are sufficient to outweigh the mitigating factors present in the case. If the trial jury unanimously finds, by proof beyond a reasonable doubt, that the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors, the trial jury shall recommend to the court that the sentence of death be imposed on the offender. Absent such a finding, the jury shall recommend that the offender be sentenced to one of the following:

(a) Except as provided in division (D)(2)(b) or (c) of this section, to life imprisonment without parole, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment, or life imprisonment with parole eligibility after serving thirty full years of imprisonment;

(b) Except as provided in division (D)(2)(c) of this section, if the victim of the aggravated murder was less than thirteen years of age, the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, and the jury does not recommend a sentence of life imprisonment without parole pursuant to division (D)(2)(a) of this section, to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment to be imposed pursuant to division (B)(3) of section 2971.03 of the Revised Code and served pursuant to that section.

(c) If the offender also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that are included in the indictment, count in the indictment, or information that charged the aggravated murder, to life imprisonment without parole.

If the trial jury recommends that the offender be sentenced to life imprisonment without parole, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment, life imprisonment with parole eligibility after serving thirty full years of imprisonment, or an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment to be imposed pursuant to division (B)(3) of section 2971.03 of the Revised Code, the court shall impose the sentence recommended by the jury upon the offender. If the sentence is an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment imposed as described in division (D)(2)(b) of this section or a sentence of life imprisonment without parole imposed under division (D)(2)(c) of this section, the sentence shall be served pursuant to section 2971.03 of the Revised Code. If the trial jury recommends that the sentence of death be imposed upon the offender, the court shall proceed to impose sentence pursuant to division (D)(3) of this section.

(3) Upon consideration of the relevant evidence raised at trial, the testimony, other evidence, statement of the offender, arguments of counsel, and, if applicable, the reports submitted to the court pursuant to division (D)(1) of this section, if, after receiving pursuant to division (D)(2) of this section the trial jury's recommendation that the sentence of death be imposed, the court finds, by proof beyond a reasonable doubt, or if the panel of three judges unanimously finds, by proof beyond a reasonable doubt, that the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors, it shall impose sentence of death on the offender. Absent such a finding by the court or panel, the court or the panel shall impose one of the following sentences on the offender:

(a) Except as provided in division (D)(3)(b) of this section, one of the following:

(i) Life imprisonment without parole;

(ii) Subject to division (D)(3)(a)(iv) of this section, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment;

(iii) Subject to division (D)(3)(a)(iv) of this section, life imprisonment with parole eligibility after serving thirty full years of imprisonment;

(iv) If the victim of the aggravated murder was less than thirteen years of age, the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, and the trial court does not impose a sentence of life imprisonment without parole on the offender pursuant to division (D)(3)(a)(i) of this section, the court or panel shall sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment.

(b) If the offender also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that are included in the indictment, count in the indictment, or information that charged the aggravated murder, life imprisonment without parole that shall be served pursuant to section 2971.03 of the Revised Code.

(E) If the offender raised the matter of age at trial pursuant to section 2929.023 of the Revised Code, was convicted of aggravated murder and one or more specifications of an aggravating circumstance listed in division (A) of section 2929.04 of the Revised Code, and was not found at trial to have been eighteen years of age or older at the time of the commission of the offense, the court or the panel of three judges shall not impose a sentence of death on the offender. Instead, the court or panel shall impose one of the following sentences on the offender:

(1) Except as provided in division (E)(2) of this section, one of the following:

(a) Life imprisonment without parole;

(b) Subject to division (E)(2)(d) of this section, life imprisonment with parole eligibility after serving twenty-five full years of imprisonment;

(c) Subject to division (E)(2)(d) of this section, life imprisonment with parole eligibility after serving thirty full years of imprisonment;

(d) If the victim of the aggravated murder was less than thirteen years of age, the offender also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging the offense, and the trial court does not impose a sentence of life imprisonment without parole on the offender pursuant to division (E)(2)(a) of this section, the court or panel shall sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code to an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment.

(2) If the offender also is convicted of or pleads guilty to a sexual motivation specification and a sexually violent predator specification that are included in the indictment, count in the indictment, or information that charged the aggravated murder, life imprisonment without parole that shall be served pursuant to section 2971.03 of the Revised Code.

(F) The court or the panel of three judges, when it imposes sentence of death, shall state in a separate opinion its specific findings as to the existence of any of the mitigating factors set forth in division (B) of section 2929.04 of the Revised Code, the existence of any other mitigating factors, the aggravating circumstances the offender was found guilty of committing, and the reasons why the aggravating circumstances the offender was found guilty of committing were sufficient to outweigh the mitigating factors. The court or panel, when it imposes life imprisonment or an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment under division (D) of this section, shall state in a separate opinion its specific findings of which of the mitigating factors set forth in division (B) of section 2929.04 of the Revised Code it found to exist, what other mitigating factors it found to exist, what aggravating circumstances the offender was found guilty of committing, and why it could not find that these aggravating circumstances were sufficient to outweigh the mitigating factors. For cases in which a sentence of death is imposed for an offense committed before January 1, 1995, the court or panel shall file the opinion required to be prepared by this division with the clerk of the appropriate court of appeals and with the clerk of the supreme court within fifteen days after the court or panel imposes sentence. For cases in which a sentence of death is imposed for an offense committed on or after January 1, 1995, the court or panel shall file the opinion required to be prepared by this division with the clerk of the supreme court within fifteen days after the court or panel imposes sentence. The judgment in a case in which a sentencing hearing is held pursuant to this section is not final until the opinion is filed.

(G)

(1) Whenever the court or a panel of three judges imposes a sentence of death for an offense committed before January 1, 1995, the clerk of the court in which the judgment is rendered shall deliver the entire record in the case to the appellate court.

(2) Whenever the court or a panel of three judges imposes a sentence of death for an offense committed on or after January 1, 1995, the clerk of the court in which the judgment is rendered shall deliver the entire record in the case to the supreme court.

Effective Date: 01-01-1997; 03-23-2005; 2007 SB10 01-01-2008



Section 2929.04 - Death penalty or imprisonment - aggravating and mitigating factors.

(A) Imposition of the death penalty for aggravated murder is precluded unless one or more of the following is specified in the indictment or count in the indictment pursuant to section 2941.14 of the Revised Code and proved beyond a reasonable doubt:

(1) The offense was the assassination of the president of the United States or a person in line of succession to the presidency, the governor or lieutenant governor of this state, the president-elect or vice president-elect of the United States, the governor-elect or lieutenant governor-elect of this state, or a candidate for any of the offices described in this division. For purposes of this division, a person is a candidate if the person has been nominated for election according to law, if the person has filed a petition or petitions according to law to have the person's name placed on the ballot in a primary or general election, or if the person campaigns as a write-in candidate in a primary or general election.

(2) The offense was committed for hire.

(3) The offense was committed for the purpose of escaping detection, apprehension, trial, or punishment for another offense committed by the offender.

(4) The offense was committed while the offender was under detention or while the offender was at large after having broken detention. As used in division (A)(4) of this section, "detention" has the same meaning as in section 2921.01 of the Revised Code, except that detention does not include hospitalization, institutionalization, or confinement in a mental health facility or mental retardation and developmentally disabled facility unless at the time of the commission of the offense either of the following circumstances apply:

(a) The offender was in the facility as a result of being charged with a violation of a section of the Revised Code.

(b) The offender was under detention as a result of being convicted of or pleading guilty to a violation of a section of the Revised Code.

(5) Prior to the offense at bar, the offender was convicted of an offense an essential element of which was the purposeful killing of or attempt to kill another, or the offense at bar was part of a course of conduct involving the purposeful killing of or attempt to kill two or more persons by the offender.

(6) The victim of the offense was a law enforcement officer, as defined in section 2911.01 of the Revised Code, whom the offender had reasonable cause to know or knew to be a law enforcement officer as so defined, and either the victim, at the time of the commission of the offense, was engaged in the victim's duties, or it was the offender's specific purpose to kill a law enforcement officer as so defined.

(7) The offense was committed while the offender was committing, attempting to commit, or fleeing immediately after committing or attempting to commit kidnapping, rape, aggravated arson, aggravated robbery, or aggravated burglary, and either the offender was the principal offender in the commission of the aggravated murder or, if not the principal offender, committed the aggravated murder with prior calculation and design.

(8) The victim of the aggravated murder was a witness to an offense who was purposely killed to prevent the victim's testimony in any criminal proceeding and the aggravated murder was not committed during the commission, attempted commission, or flight immediately after the commission or attempted commission of the offense to which the victim was a witness, or the victim of the aggravated murder was a witness to an offense and was purposely killed in retaliation for the victim's testimony in any criminal proceeding.

(9) The offender, in the commission of the offense, purposefully caused the death of another who was under thirteen years of age at the time of the commission of the offense, and either the offender was the principal offender in the commission of the offense or, if not the principal offender, committed the offense with prior calculation and design.

(10) The offense was committed while the offender was committing, attempting to commit, or fleeing immediately after committing or attempting to commit terrorism.

(B) If one or more of the aggravating circumstances listed in division (A) of this section is specified in the indictment or count in the indictment and proved beyond a reasonable doubt, and if the offender did not raise the matter of age pursuant to section 2929.023 of the Revised Code or if the offender, after raising the matter of age, was found at trial to have been eighteen years of age or older at the time of the commission of the offense, the court, trial jury, or panel of three judges shall consider, and weigh against the aggravating circumstances proved beyond a reasonable doubt, the nature and circumstances of the offense, the history, character, and background of the offender, and all of the following factors:

(1) Whether the victim of the offense induced or facilitated it;

(2) Whether it is unlikely that the offense would have been committed, but for the fact that the offender was under duress, coercion, or strong provocation;

(3) Whether, at the time of committing the offense, the offender, because of a mental disease or defect, lacked substantial capacity to appreciate the criminality of the offender's conduct or to conform the offender's conduct to the requirements of the law;

(4) The youth of the offender;

(5) The offender's lack of a significant history of prior criminal convictions and delinquency adjudications;

(6) If the offender was a participant in the offense but not the principal offender, the degree of the offender's participation in the offense and the degree of the offender's participation in the acts that led to the death of the victim;

(7) Any other factors that are relevant to the issue of whether the offender should be sentenced to death.

(C) The defendant shall be given great latitude in the presentation of evidence of the factors listed in division (B) of this section and of any other factors in mitigation of the imposition of the sentence of death.

The existence of any of the mitigating factors listed in division (B) of this section does not preclude the imposition of a sentence of death on the offender but shall be weighed pursuant to divisions (D)(2) and (3) of section 2929.03 of the Revised Code by the trial court, trial jury, or the panel of three judges against the aggravating circumstances the offender was found guilty of committing.

Effective Date: 05-15-2002



Section 2929.05 - Supreme court review upon appeal of sentence of death.

(A) Whenever sentence of death is imposed pursuant to sections 2929.03 and 2929.04 of the Revised Code, the court of appeals, in a case in which a sentence of death was imposed for an offense committed before January 1, 1995, and the supreme court shall review upon appeal the sentence of death at the same time that they review the other issues in the case. The court of appeals and the supreme court shall review the judgment in the case and the sentence of death imposed by the court or panel of three judges in the same manner that they review other criminal cases, except that they shall review and independently weigh all of the facts and other evidence disclosed in the record in the case and consider the offense and the offender to determine whether the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors in the case, and whether the sentence of death is appropriate. In determining whether the sentence of death is appropriate, the court of appeals, in a case in which a sentence of death was imposed for an offense committed before January 1, 1995, and the supreme court shall consider whether the sentence is excessive or disproportionate to the penalty imposed in similar cases. They also shall review all of the facts and other evidence to determine if the evidence supports the finding of the aggravating circumstances the trial jury or the panel of three judges found the offender guilty of committing, and shall determine whether the sentencing court properly weighed the aggravating circumstances the offender was found guilty of committing and the mitigating factors. The court of appeals, in a case in which a sentence of death was imposed for an offense committed before January 1, 1995, or the supreme court shall affirm a sentence of death only if the particular court is persuaded from the record that the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors present in the case and that the sentence of death is the appropriate sentence in the case.

A court of appeals that reviews a case in which the sentence of death is imposed for an offense committed before January 1, 1995, shall file a separate opinion as to its findings in the case with the clerk of the supreme court. The opinion shall be filed within fifteen days after the court issues its opinion and shall contain whatever information is required by the clerk of the supreme court.

(B) The court of appeals, in a case in which a sentence of death was imposed for an offense committed before January 1, 1995, and the supreme court shall give priority over all other cases to the review of judgments in which the sentence of death is imposed and, except as otherwise provided in this section, shall conduct the review in accordance with the Rules of Appellate Procedure.

(C) At any time after a sentence of death is imposed pursuant to section 2929.022 or 2929.03 of the Revised Code, the court of common pleas that sentenced the offender shall vacate the sentence if the offender did not present evidence at trial that the offender was not eighteen years of age or older at the time of the commission of the aggravated murder for which the offender was sentenced and if the offender shows by a preponderance of the evidence that the offender was less than eighteen years of age at the time of the commission of the aggravated murder for which the offender was sentenced. The court is not required to hold a hearing on a motion filed pursuant to this division unless the court finds, based on the motion and any supporting information submitted by the defendant, any information submitted by the prosecuting attorney, and the record in the case, including any previous hearings and orders, probable cause to believe that the defendant was not eighteen years of age or older at the time of the commission of the aggravated murder for which the defendant was sentenced to death.

Effective Date: 07-29-1998



Section 2929.06 - Resentencing hearing.

(A) If a sentence of death imposed upon an offender is set aside, nullified, or vacated because the court of appeals, in a case in which a sentence of death was imposed for an offense committed before January 1, 1995, or the supreme court, in cases in which the supreme court reviews the sentence upon appeal, could not affirm the sentence of death under the standards imposed by section 2929.05 of the Revised Code, is set aside, nullified, or vacated for the sole reason that the statutory procedure for imposing the sentence of death that is set forth in sections 2929.03 and 2929.04 of the Revised Code is unconstitutional, is set aside, nullified, or vacated pursuant to division (C) of section 2929.05 of the Revised Code, or is set aside, nullified, or vacated because a court has determined that the offender is mentally retarded under standards set forth in decisions of the supreme court of this state or the United States supreme court, the trial court that sentenced the offender shall conduct a hearing to resentence the offender. At the resentencing hearing, the court shall impose upon the offender a sentence of life imprisonment or an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment that is determined as specified in this division. If division (D) of section 2929.03 of the Revised Code, at the time the offender committed the aggravated murder for which the sentence of death was imposed, required the imposition when a sentence of death was not imposed of a sentence of life imprisonment without parole or a sentence of an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment to be imposed pursuant to division (A) or (B)(3) of section 2971.03 of the Revised Code and served pursuant to that section, the court shall impose the sentence so required. In all other cases, the sentences of life imprisonment that are available at the hearing, and from which the court shall impose sentence, shall be the same sentences of life imprisonment that were available under division (D) of section 2929.03 or under section 2909.24 of the Revised Code at the time the offender committed the offense for which the sentence of death was imposed. Nothing in this division regarding the resentencing of an offender shall affect the operation of section 2971.03 of the Revised Code.

(B) Whenever any court of this state or any federal court sets aside, nullifies, or vacates a sentence of death imposed upon an offender because of error that occurred in the sentencing phase of the trial and if division (A) of this section does not apply, the trial court that sentenced the offender shall conduct a new hearing to resentence the offender. If the offender was tried by a jury, the trial court shall impanel a new jury for the hearing. If the offender was tried by a panel of three judges, that panel or, if necessary, a new panel of three judges shall conduct the hearing. At the hearing, the court or panel shall follow the procedure set forth in division (D) of section 2929.03 of the Revised Code in determining whether to impose upon the offender a sentence of death, a sentence of life imprisonment, or an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment. If, pursuant to that procedure, the court or panel determines that it will impose a sentence other than a sentence of death, the court or panel shall impose upon the offender one of the sentences of life imprisonment that could have been imposed at the time the offender committed the offense for which the sentence of death was imposed, determined as specified in this division, or an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment that is determined as specified in this division. If division (D) of section 2929.03 of the Revised Code, at the time the offender committed the aggravated murder for which the sentence of death was imposed, required the imposition when a sentence of death was not imposed of a sentence of life imprisonment without parole or a sentence of an indefinite term consisting of a minimum term of thirty years and a maximum term of life imprisonment to be imposed pursuant to division (A) or (B)(3) of section 2971.03 of the Revised Code and served pursuant to that section, the court or panel shall impose the sentence so required. In all other cases, the sentences of life imprisonment that are available at the hearing, and from which the court or panel shall impose sentence, shall be the same sentences of life imprisonment that were available under division (D) of section 2929.03 or under section 2909.24 of the Revised Code at the time the offender committed the offense for which the sentence of death was imposed.

(C) If a sentence of life imprisonment without parole imposed upon an offender pursuant to section 2929.021 or 2929.03 of the Revised Code is set aside, nullified, or vacated for the sole reason that the statutory procedure for imposing the sentence of life imprisonment without parole that is set forth in sections 2929.03 and 2929.04 of the Revised Code is unconstitutional, the trial court that sentenced the offender shall conduct a hearing to resentence the offender to life imprisonment with parole eligibility after serving twenty-five full years of imprisonment or to life imprisonment with parole eligibility after serving thirty full years of imprisonment.

(D) Nothing in this section limits or restricts the rights of the state to appeal any order setting aside, nullifying, or vacating a conviction or sentence of death, when an appeal of that nature otherwise would be available.

(E) This section, as amended by H.B. 184 of the 125th general assembly, shall apply to all offenders who have been sentenced to death for an aggravated murder that was committed on or after October 19, 1981, or for terrorism that was committed on or after May 15, 2002. This section, as amended by H.B. 184 of the 125th general assembly, shall apply equally to all such offenders sentenced to death prior to, on, or after March 23, 2005, including offenders who, on March 23, 2005, are challenging their sentence of death and offenders whose sentence of death has been set aside, nullified, or vacated by any court of this state or any federal court but who, as of March 23, 2005, have not yet been resentenced.

Effective Date: 07-29-1998; 03-23-2005; 2007 SB10 01-01-2008



Section 2929.11 - Purposes of felony sentencing.

(A) A court that sentences an offender for a felony shall be guided by the overriding purposes of felony sentencing. The overriding purposes of felony sentencing are to protect the public from future crime by the offender and others and to punish the offender using the minimum sanctions that the court determines accomplish those purposes without imposing an unnecessary burden on state or local government resources. To achieve those purposes, the sentencing court shall consider the need for incapacitating the offender, deterring the offender and others from future crime, rehabilitating the offender, and making restitution to the victim of the offense, the public, or both.

(B) A sentence imposed for a felony shall be reasonably calculated to achieve the two overriding purposes of felony sentencing set forth in division (A) of this section, commensurate with and not demeaning to the seriousness of the offender's conduct and its impact upon the victim, and consistent with sentences imposed for similar crimes committed by similar offenders.

(C) A court that imposes a sentence upon an offender for a felony shall not base the sentence upon the race, ethnic background, gender, or religion of the offender.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996



Section 2929.12 - Seriousness of crime and recidivism factors.

(A) Unless otherwise required by section 2929.13 or 2929.14 of the Revised Code, a court that imposes a sentence under this chapter upon an offender for a felony has discretion to determine the most effective way to comply with the purposes and principles of sentencing set forth in section 2929.11 of the Revised Code. In exercising that discretion, the court shall consider the factors set forth in divisions (B) and (C) of this section relating to the seriousness of the conduct , the factors provided in divisions (D) and (E) of this section relating to the likelihood of the offender's recidivism, and the factors set forth in division (F) of this section pertaining to the offender's service in the armed forces of the United States and, in addition, may consider any other factors that are relevant to achieving those purposes and principles of sentencing.

(B) The sentencing court shall consider all of the following that apply regarding the offender, the offense, or the victim, and any other relevant factors, as indicating that the offender's conduct is more serious than conduct normally constituting the offense:

(1) The physical or mental injury suffered by the victim of the offense due to the conduct of the offender was exacerbated because of the physical or mental condition or age of the victim.

(2) The victim of the offense suffered serious physical, psychological, or economic harm as a result of the offense.

(3) The offender held a public office or position of trust in the community, and the offense related to that office or position.

(4) The offender's occupation, elected office, or profession obliged the offender to prevent the offense or bring others committing it to justice.

(5) The offender's professional reputation or occupation, elected office, or profession was used to facilitate the offense or is likely to influence the future conduct of others.

(6) The offender's relationship with the victim facilitated the offense.

(7) The offender committed the offense for hire or as a part of an organized criminal activity.

(8) In committing the offense, the offender was motivated by prejudice based on race, ethnic background, gender, sexual orientation, or religion.

(9) If the offense is a violation of section 2919.25 or a violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code involving a person who was a family or household member at the time of the violation, the offender committed the offense in the vicinity of one or more children who are not victims of the offense, and the offender or the victim of the offense is a parent, guardian, custodian, or person in loco parentis of one or more of those children.

(C) The sentencing court shall consider all of the following that apply regarding the offender, the offense, or the victim, and any other relevant factors, as indicating that the offender's conduct is less serious than conduct normally constituting the offense:

(1) The victim induced or facilitated the offense.

(2) In committing the offense, the offender acted under strong provocation.

(3) In committing the offense, the offender did not cause or expect to cause physical harm to any person or property.

(4) There are substantial grounds to mitigate the offender's conduct, although the grounds are not enough to constitute a defense.

(D) The sentencing court shall consider all of the following that apply regarding the offender, and any other relevant factors, as factors indicating that the offender is likely to commit future crimes:

(1) At the time of committing the offense, the offender was under release from confinement before trial or sentencing, under a sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or under post-release control pursuant to section 2967.28 or any other provision of the Revised Code for an earlier offense or had been unfavorably terminated from post-release control for a prior offense pursuant to division (B) of section 2967.16 or section 2929.141 of the Revised Code.

(2) The offender previously was adjudicated a delinquent child pursuant to Chapter 2151. of the Revised Code prior to January 1, 2002, or pursuant to Chapter 2152. of the Revised Code, or the offender has a history of criminal convictions.

(3) The offender has not been rehabilitated to a satisfactory degree after previously being adjudicated a delinquent child pursuant to Chapter 2151. of the Revised Code prior to January 1, 2002, or pursuant to Chapter 2152. of the Revised Code, or the offender has not responded favorably to sanctions previously imposed for criminal convictions.

(4) The offender has demonstrated a pattern of drug or alcohol abuse that is related to the offense, and the offender refuses to acknowledge that the offender has demonstrated that pattern, or the offender refuses treatment for the drug or alcohol abuse.

(5) The offender shows no genuine remorse for the offense.

(E) The sentencing court shall consider all of the following that apply regarding the offender, and any other relevant factors, as factors indicating that the offender is not likely to commit future crimes:

(1) Prior to committing the offense, the offender had not been adjudicated a delinquent child.

(2) Prior to committing the offense, the offender had not been convicted of or pleaded guilty to a criminal offense.

(3) Prior to committing the offense, the offender had led a law-abiding life for a significant number of years.

(4) The offense was committed under circumstances not likely to recur.

(5) The offender shows genuine remorse for the offense.

(F) The sentencing court shall consider the offender's military service record and whether the offender has an emotional, mental, or physical condition that is traceable to the offender's service in the armed forces of the United States and that was a contributing factor in the offender's commission of the offense or offenses.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Effective Date: 07-08-2002



Section 2929.13 - Sanction imposed by degree of felony.

(A) Except as provided in division (E), (F), or (G) of this section and unless a specific sanction is required to be imposed or is precluded from being imposed pursuant to law, a court that imposes a sentence upon an offender for a felony may impose any sanction or combination of sanctions on the offender that are provided in sections 2929.14 to 2929.18 of the Revised Code.

If the offender is eligible to be sentenced to community control sanctions, the court shall consider the appropriateness of imposing a financial sanction pursuant to section 2929.18 of the Revised Code or a sanction of community service pursuant to section 2929.17 of the Revised Code as the sole sanction for the offense. Except as otherwise provided in this division, if the court is required to impose a mandatory prison term for the offense for which sentence is being imposed, the court also shall impose any financial sanction pursuant to section 2929.18 of the Revised Code that is required for the offense and may impose any other financial sanction pursuant to that section but may not impose any additional sanction or combination of sanctions under section 2929.16 or 2929.17 of the Revised Code.

If the offender is being sentenced for a fourth degree felony OVI offense or for a third degree felony OVI offense, in addition to the mandatory term of local incarceration or the mandatory prison term required for the offense by division (G)(1) or (2) of this section, the court shall impose upon the offender a mandatory fine in accordance with division (B)(3) of section 2929.18 of the Revised Code and may impose whichever of the following is applicable:

(1) For a fourth degree felony OVI offense for which sentence is imposed under division (G)(1) of this section, an additional community control sanction or combination of community control sanctions under section 2929.16 or 2929.17 of the Revised Code. If the court imposes upon the offender a community control sanction and the offender violates any condition of the community control sanction, the court may take any action prescribed in division (B) of section 2929.15 of the Revised Code relative to the offender, including imposing a prison term on the offender pursuant to that division.

(2) For a third or fourth degree felony OVI offense for which sentence is imposed under division (G)(2) of this section, an additional prison term as described in division (B)(4) of section 2929.14 of the Revised Code or a community control sanction as described in division (G)(2) of this section.

(B)

(1)

(a) Except as provided in division (B)(1)(b) of this section, if an offender is convicted of or pleads guilty to a felony of the fourth or fifth degree that is not an offense of violence or that is a qualifying assault offense, the court shall sentence the offender to a community control sanction of at least one year's duration if all of the following apply:

(i) The offender previously has not been convicted of or pleaded guilty to a felony offense .

(ii) The most serious charge against the offender at the time of sentencing is a felony of the fourth or fifth degree.

(iii) If the court made a request of the department of rehabilitation and correction pursuant to division (B)(1)(c) of this section, the department, within the forty-five-day period specified in that division, provided the court with the names of, contact information for, and program details of one or more community control sanctions of at least one year's duration that are available for persons sentenced by the court.

(b) The court has discretion to impose a prison term upon an offender who is convicted of or pleads guilty to a felony of the fourth or fifth degree that is not an offense of violence or that is a qualifying assault offense if any of the following apply:

(i) The offender committed the offense while having a firearm on or about the offender's person or under the offender's control.

(ii) If the offense is a qualifying assault offense, the offender caused serious physical harm to another person while committing the offense, and, if the offense is not a qualifying assault offense, the offender caused physical harm to another person while committing the offense.

(iii) The offender violated a term of the conditions of bond as set by the court.

(iv) The court made a request of the department of rehabilitation and correction pursuant to division (B)(1)(c) of this section, and the department, within the forty-five-day period specified in that division, did not provide the court with the name of, contact information for, and program details of any community control sanction of at least one year's duration that is available for persons sentenced by the court.

(iv) The offender previously has not been convicted of or pleaded guilty to a misdemeanor offense of violence that the offender committed within two years prior to the offense for which sentence is being imposed.

(v) The offense is a sex offense that is a fourth or fifth degree felony violation of any provision of Chapter 2907. of the Revised Code.

(vi) In committing the offense, the offender attempted to cause or made an actual threat of physical harm to a person with a deadly weapon.

(vii) In committing the offense, the offender attempted to cause or made an actual threat of physical harm to a person, and the offender previously was convicted of an offense that caused physical harm to a person.

(viii) The offender held a public office or position of trust, and the offense related to that office or position; the offender's position obliged the offender to prevent the offense or to bring those committing it to justice; or the offender's professional reputation or position facilitated the offense or was likely to influence the future conduct of others.

(ix) The offender committed the offense for hire or as part of an organized criminal activity.

(x) The offender at the time of the offense was serving, or the offender previously had served, a prison term.

(xi) The offender committed the offense while under a community control sanction, while on probation, or while released from custody on a bond or personal recognizance.

(c) If a court that is sentencing an offender who is convicted of or pleads guilty to a felony of the fourth or fifth degree that is not an offense of violence or that is a qualifying assault offense believes that no community control sanctions are available for its use that, if imposed on the offender, will adequately fulfill the overriding principles and purposes of sentencing, the court shall contact the department of rehabilitation and correction and ask the department to provide the court with the names of, contact information for, and program details of one or more community control sanctions of at least one year's duration that are available for persons sentenced by the court. Not later than forty-five days after receipt of a request from a court under this division, the department shall provide the court with the names of, contact information for, and program details of one or more community control sanctions of at least one year's duration that are available for persons sentenced by the court, if any. Upon making a request under this division that relates to a particular offender, a court shall defer sentencing of that offender until it receives from the department the names of, contact information for, and program details of one or more community control sanctions of at least one year's duration that are available for persons sentenced by the court or for forty-five days, whichever is the earlier.

If the department provides the court with the names of, contact information for, and program details of one or more community control sanctions of at least one year's duration that are available for persons sentenced by the court within the forty-five-day period specified in this division, the court shall impose upon the offender a community control sanction under division (B)(1)(a) of this section, except that the court may impose a prison term under division (B)(1)(b) of this section if a factor described in division (B)(1)(b)(i) or (ii) of this section applies. If the department does not provide the court with the names of, contact information for, and program details of one or more community control sanctions of at least one year's duration that are available for persons sentenced by the court within the forty-five-day period specified in this division, the court may impose upon the offender a prison term under division (B)(1)(b) (iv) of this section.

(d) A sentencing court may impose an additional penalty under division (B) of section 2929.15 of the Revised Code upon an offender sentenced to a community control sanction under division (B)(1)(a) of this section if the offender violates the conditions of the community control sanction, violates a law, or leaves the state without the permission of the court or the offender's probation officer.

(2) If division (B)(1) of this section does not apply, except as provided in division (E), (F), or (G) of this section, in determining whether to impose a prison term as a sanction for a felony of the fourth or fifth degree, the sentencing court shall comply with the purposes and principles of sentencing under section 2929.11 of the Revised Code and with section 2929.12 of the Revised Code.

(C) Except as provided in division (D), (E), (F), or (G) of this section, in determining whether to impose a prison term as a sanction for a felony of the third degree or a felony drug offense that is a violation of a provision of Chapter 2925. of the Revised Code and that is specified as being subject to this division for purposes of sentencing, the sentencing court shall comply with the purposes and principles of sentencing under section 2929.11 of the Revised Code and with section 2929.12 of the Revised Code.

(D)

(1) Except as provided in division (E) or (F) of this section, for a felony of the first or second degree, for a felony drug offense that is a violation of any provision of Chapter 2925., 3719., or 4729. of the Revised Code for which a presumption in favor of a prison term is specified as being applicable, and for a violation of division (A)(4) or (B) of section 2907.05 of the Revised Code for which a presumption in favor of a prison term is specified as being applicable, it is presumed that a prison term is necessary in order to comply with the purposes and principles of sentencing under section 2929.11 of the Revised Code. Division (D)(2) of this section does not apply to a presumption established under this division for a violation of division (A)(4) of section 2907.05 of the Revised Code.

(2) Notwithstanding the presumption established under division (D)(1) of this section for the offenses listed in that division other than a violation of division (A)(4) or (B) of section 2907.05 of the Revised Code, the sentencing court may impose a community control sanction or a combination of community control sanctions instead of a prison term on an offender for a felony of the first or second degree or for a felony drug offense that is a violation of any provision of Chapter 2925., 3719., or 4729. of the Revised Code for which a presumption in favor of a prison term is specified as being applicable if it makes both of the following findings:

(a) A community control sanction or a combination of community control sanctions would adequately punish the offender and protect the public from future crime, because the applicable factors under section 2929.12 of the Revised Code indicating a lesser likelihood of recidivism outweigh the applicable factors under that section indicating a greater likelihood of recidivism.

(b) A community control sanction or a combination of community control sanctions would not demean the seriousness of the offense, because one or more factors under section 2929.12 of the Revised Code that indicate that the offender's conduct was less serious than conduct normally constituting the offense are applicable, and they outweigh the applicable factors under that section that indicate that the offender's conduct was more serious than conduct normally constituting the offense.

(E)

(1) Except as provided in division (F) of this section, for any drug offense that is a violation of any provision of Chapter 2925. of the Revised Code and that is a felony of the third, fourth, or fifth degree, the applicability of a presumption under division (D) of this section in favor of a prison term or of division (B) or (C) of this section in determining whether to impose a prison term for the offense shall be determined as specified in section 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, 2925.11, 2925.13, 2925.22, 2925.23, 2925.36, or 2925.37 of the Revised Code, whichever is applicable regarding the violation.

(2) If an offender who was convicted of or pleaded guilty to a felony violates the conditions of a community control sanction imposed for the offense solely by reason of producing positive results on a drug test, the court, as punishment for the violation of the sanction, shall not order that the offender be imprisoned unless the court determines on the record either of the following:

(a) The offender had been ordered as a sanction for the felony to participate in a drug treatment program, in a drug education program, or in narcotics anonymous or a similar program, and the offender continued to use illegal drugs after a reasonable period of participation in the program.

(b) The imprisonment of the offender for the violation is consistent with the purposes and principles of sentencing set forth in section 2929.11 of the Revised Code.

(3) A court that sentences an offender for a drug abuse offense that is a felony of the third, fourth, or fifth degree may require that the offender be assessed by a properly credentialed professional within a specified period of time. The court shall require the professional to file a written assessment of the offender with the court. If the offender is eligible for a community control sanction and after considering the written assessment, the court may impose a community control sanction that includes treatment and recovery support services authorized by section 3793.02 of the Revised Code. If the court imposes treatment and recovery support services as a community control sanction, the court shall direct the level and type of treatment and recovery support services after considering the assessment and recommendation of treatment and recovery support services providers.

(F) Notwithstanding divisions (A) to (E) of this section, the court shall impose a prison term or terms under sections 2929.02 to 2929.06, section 2929.14, section 2929.142, or section 2971.03 of the Revised Code and except as specifically provided in section 2929.20, divisions (C) to (I) of section 2967.19, or section 2967.191 of the Revised Code or when parole is authorized for the offense under section 2967.13 of the Revised Code shall not reduce the term or terms pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code for any of the following offenses:

(1) Aggravated murder when death is not imposed or murder;

(2) Any rape, regardless of whether force was involved and regardless of the age of the victim, or an attempt to commit rape if, had the offender completed the rape that was attempted, the offender would have been guilty of a violation of division (A)(1)(b) of section 2907.02 of the Revised Code and would be sentenced under section 2971.03 of the Revised Code;

(3) Gross sexual imposition or sexual battery, if the victim is less than thirteen years of age and if any of the following applies:

(a) Regarding gross sexual imposition, the offender previously was convicted of or pleaded guilty to rape, the former offense of felonious sexual penetration, gross sexual imposition, or sexual battery, and the victim of the previous offense was less than thirteen years of age;

(b) Regarding gross sexual imposition, the offense was committed on or after August 3, 2006, and evidence other than the testimony of the victim was admitted in the case corroborating the violation.

(c) Regarding sexual battery, either of the following applies:

(i) The offense was committed prior to August 3, 2006, the offender previously was convicted of or pleaded guilty to rape, the former offense of felonious sexual penetration, or sexual battery, and the victim of the previous offense was less than thirteen years of age.

(ii) The offense was committed on or after August 3, 2006.

(4) A felony violation of section 2903.04, 2903.06, 2903.08, 2903.11, 2903.12, 2903.13, 2905.32, or 2907.07 of the Revised Code if the section requires the imposition of a prison term;

(5) A first, second, or third degree felony drug offense for which section 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, 2925.11, 2925.13, 2925.22, 2925.23, 2925.36, 2925.37, 3719.99, or 4729.99 of the Revised Code, whichever is applicable regarding the violation, requires the imposition of a mandatory prison term;

(6) Any offense that is a first or second degree felony and that is not set forth in division (F)(1), (2), (3), or (4) of this section, if the offender previously was convicted of or pleaded guilty to aggravated murder, murder, any first or second degree felony, or an offense under an existing or former law of this state, another state, or the United States that is or was substantially equivalent to one of those offenses;

(7) Any offense that is a third degree felony and either is a violation of section 2903.04 of the Revised Code or an attempt to commit a felony of the second degree that is an offense of violence and involved an attempt to cause serious physical harm to a person or that resulted in serious physical harm to a person if the offender previously was convicted of or pleaded guilty to any of the following offenses:

(a) Aggravated murder, murder, involuntary manslaughter, rape, felonious sexual penetration as it existed under section 2907.12 of the Revised Code prior to September 3, 1996, a felony of the first or second degree that resulted in the death of a person or in physical harm to a person, or complicity in or an attempt to commit any of those offenses;

(b) An offense under an existing or former law of this state, another state, or the United States that is or was substantially equivalent to an offense listed in division (F)(7)(a) of this section that resulted in the death of a person or in physical harm to a person.

(8) Any offense, other than a violation of section 2923.12 of the Revised Code, that is a felony, if the offender had a firearm on or about the offender's person or under the offender's control while committing the felony, with respect to a portion of the sentence imposed pursuant to division (B)(1)(a) of section 2929.14 of the Revised Code for having the firearm;

(9) Any offense of violence that is a felony, if the offender wore or carried body armor while committing the felony offense of violence, with respect to the portion of the sentence imposed pursuant to division (B)(1)(d) of section 2929.14 of the Revised Code for wearing or carrying the body armor;

(10) Corrupt activity in violation of section 2923.32 of the Revised Code when the most serious offense in the pattern of corrupt activity that is the basis of the offense is a felony of the first degree;

(11) Any violent sex offense or designated homicide, assault, or kidnapping offense if, in relation to that offense, the offender is adjudicated a sexually violent predator;

(12) A violation of division (A)(1) or (2) of section 2921.36 of the Revised Code, or a violation of division (C) of that section involving an item listed in division (A)(1) or (2) of that section, if the offender is an officer or employee of the department of rehabilitation and correction;

(13) A violation of division (A)(1) or (2) of section 2903.06 of the Revised Code if the victim of the offense is a peace officer, as defined in section 2935.01 of the Revised Code, or an investigator of the bureau of criminal identification and investigation, as defined in section 2903.11 of the Revised Code, with respect to the portion of the sentence imposed pursuant to division (B)(5) of section 2929.14 of the Revised Code;

(14) A violation of division (A)(1) or (2) of section 2903.06 of the Revised Code if the offender has been convicted of or pleaded guilty to three or more violations of division (A) or (B) of section 4511.19 of the Revised Code or an equivalent offense, as defined in section 2941.1415 of the Revised Code, or three or more violations of any combination of those divisions and offenses, with respect to the portion of the sentence imposed pursuant to division (B)(6) of section 2929.14 of the Revised Code;

(15) Kidnapping, in the circumstances specified in section 2971.03 of the Revised Code and when no other provision of division (F) of this section applies;

(16) Kidnapping, abduction, compelling prostitution, promoting prostitution, engaging in a pattern of corrupt activity, illegal use of a minor in a nudity-oriented material or performance in violation of division (A)(1) or (2) of section 2907.323 of the Revised Code, or endangering children in violation of division (B)(1), (2), (3), (4), or (5) of section 2919.22 of the Revised Code, if the offender is convicted of or pleads guilty to a specification as described in section 2941.1422 of the Revised Code that was included in the indictment, count in the indictment, or information charging the offense;

(17) A felony violation of division (A) or (B) of section 2919.25 of the Revised Code if division (D)(3), (4), or (5) of that section, and division (D)(6) of that section, require the imposition of a prison term;

(18) A felony violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code, if the victim of the offense was a woman that the offender knew was pregnant at the time of the violation, with respect to a portion of the sentence imposed pursuant to division (B)(8) of section 2929.14 of the Revised Code.

(G) Notwithstanding divisions (A) to (E) of this section, if an offender is being sentenced for a fourth degree felony OVI offense or for a third degree felony OVI offense, the court shall impose upon the offender a mandatory term of local incarceration or a mandatory prison term in accordance with the following:

(1) If the offender is being sentenced for a fourth degree felony OVI offense and if the offender has not been convicted of and has not pleaded guilty to a specification of the type described in section 2941.1413 of the Revised Code, the court may impose upon the offender a mandatory term of local incarceration of sixty days or one hundred twenty days as specified in division (G)(1)(d) of section 4511.19 of the Revised Code. The court shall not reduce the term pursuant to section 2929.20, 2967.193, or any other provision of the Revised Code. The court that imposes a mandatory term of local incarceration under this division shall specify whether the term is to be served in a jail, a community-based correctional facility, a halfway house, or an alternative residential facility, and the offender shall serve the term in the type of facility specified by the court. A mandatory term of local incarceration imposed under division (G)(1) of this section is not subject to any other Revised Code provision that pertains to a prison term except as provided in division (A)(1) of this section.

(2) If the offender is being sentenced for a third degree felony OVI offense, or if the offender is being sentenced for a fourth degree felony OVI offense and the court does not impose a mandatory term of local incarceration under division (G)(1) of this section, the court shall impose upon the offender a mandatory prison term of one, two, three, four, or five years if the offender also is convicted of or also pleads guilty to a specification of the type described in section 2941.1413 of the Revised Code or shall impose upon the offender a mandatory prison term of sixty days or one hundred twenty days as specified in division (G)(1)(d) or (e) of section 4511.19 of the Revised Code if the offender has not been convicted of and has not pleaded guilty to a specification of that type. Subject to divisions (C) to (I) of section 2967.19 of the Revised Code, the court shall not reduce the term pursuant to section 2929.20, 2967.19, 2967.193, or any other provision of the Revised Code. The offender shall serve the one-, two-, three-, four-, or five-year mandatory prison term consecutively to and prior to the prison term imposed for the underlying offense and consecutively to any other mandatory prison term imposed in relation to the offense. In no case shall an offender who once has been sentenced to a mandatory term of local incarceration pursuant to division (G)(1) of this section for a fourth degree felony OVI offense be sentenced to another mandatory term of local incarceration under that division for any violation of division (A) of section 4511.19 of the Revised Code. In addition to the mandatory prison term described in division (G)(2) of this section, the court may sentence the offender to a community control sanction under section 2929.16 or 2929.17 of the Revised Code, but the offender shall serve the prison term prior to serving the community control sanction. The department of rehabilitation and correction may place an offender sentenced to a mandatory prison term under this division in an intensive program prison established pursuant to section 5120.033 of the Revised Code if the department gave the sentencing judge prior notice of its intent to place the offender in an intensive program prison established under that section and if the judge did not notify the department that the judge disapproved the placement. Upon the establishment of the initial intensive program prison pursuant to section 5120.033 of the Revised Code that is privately operated and managed by a contractor pursuant to a contract entered into under section 9.06 of the Revised Code, both of the following apply:

(a) The department of rehabilitation and correction shall make a reasonable effort to ensure that a sufficient number of offenders sentenced to a mandatory prison term under this division are placed in the privately operated and managed prison so that the privately operated and managed prison has full occupancy.

(b) Unless the privately operated and managed prison has full occupancy, the department of rehabilitation and correction shall not place any offender sentenced to a mandatory prison term under this division in any intensive program prison established pursuant to section 5120.033 of the Revised Code other than the privately operated and managed prison.

(H) If an offender is being sentenced for a sexually oriented offense or child-victim oriented offense that is a felony committed on or after January 1, 1997, the judge shall require the offender to submit to a DNA specimen collection procedure pursuant to section 2901.07 of the Revised Code.

(I) If an offender is being sentenced for a sexually oriented offense or a child-victim oriented offense committed on or after January 1, 1997, the judge shall include in the sentence a summary of the offender's duties imposed under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and the duration of the duties. The judge shall inform the offender, at the time of sentencing, of those duties and of their duration. If required under division (A)(2) of section 2950.03 of the Revised Code, the judge shall perform the duties specified in that section, or, if required under division (A)(6) of section 2950.03 of the Revised Code, the judge shall perform the duties specified in that division.

(J)

(1) Except as provided in division (J)(2) of this section, when considering sentencing factors under this section in relation to an offender who is convicted of or pleads guilty to an attempt to commit an offense in violation of section 2923.02 of the Revised Code, the sentencing court shall consider the factors applicable to the felony category of the violation of section 2923.02 of the Revised Code instead of the factors applicable to the felony category of the offense attempted.

(2) When considering sentencing factors under this section in relation to an offender who is convicted of or pleads guilty to an attempt to commit a drug abuse offense for which the penalty is determined by the amount or number of unit doses of the controlled substance involved in the drug abuse offense, the sentencing court shall consider the factors applicable to the felony category that the drug abuse offense attempted would be if that drug abuse offense had been committed and had involved an amount or number of unit doses of the controlled substance that is within the next lower range of controlled substance amounts than was involved in the attempt.

(K) As used in this section :

(1) "Drug abuse offense" has the same meaning as in section 2925.01 of the Revised Code.

(2) "Qualifying assault offense" means a violation of section 2903.13 of the Revised Code for which the penalty provision in division (C)(7)(b) or (C)(8)(b) of that section applies.

(L) At the time of sentencing an offender for any sexually oriented offense, if the offender is a tier III sex offender/child-victim offender relative to that offense and the offender does not serve a prison term or jail term, the court may require that the offender be monitored by means of a global positioning device. If the court requires such monitoring, the cost of monitoring shall be borne by the offender. If the offender is indigent, the cost of compliance shall be paid by the crime victims reparations fund.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.158,HB 62, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 07-31-2003; 06-01-2004; 09-23-2004; 04-29-2005; 08-03-2006; 01-02-2007; 01-04-2007; 04-04-2007; 2007 SB10 01-01-2008; 2008 SB183 09-11-2008; 2008 HB280 04-07-2009; 2008 HB130 04-07-2009



Section 2929.14 - Definite prison terms.

(A) Except as provided in division (B)(1), (B)(2), (B)(3), (B)(4), (B)(5), (B)(6), (B)(7), (B)(8), (E), (G), (H), or (J) of this section or in division (D)(6) of section 2919.25 of the Revised Code and except in relation to an offense for which a sentence of death or life imprisonment is to be imposed, if the court imposing a sentence upon an offender for a felony elects or is required to impose a prison term on the offender pursuant to this chapter, the court shall impose a definite prison term that shall be one of the following:

(1) For a felony of the first degree, the prison term shall be three, four, five, six, seven, eight, nine, ten, or eleven years.

(2) For a felony of the second degree, the prison term shall be two, three, four, five, six, seven, or eight years.

(3)

(a) For a felony of the third degree that is a violation of section 2903.06, 2903.08, 2907.03, 2907.04, or 2907.05 of the Revised Code or that is a violation of section 2911.02 or 2911.12 of the Revised Code if the offender previously has been convicted of or pleaded guilty in two or more separate proceedings to two or more violations of section 2911.01, 2911.02, 2911.11, or 2911.12 of the Revised Code, the prison term shall be twelve, eighteen, twenty-four, thirty, thirty-six, forty-two, forty-eight, fifty-four, or sixty months.

(b) For a felony of the third degree that is not an offense for which division (A)(3)(a) of this section applies, the prison term shall be nine, twelve, eighteen, twenty-four, thirty, or thirty-six months.

(4) For a felony of the fourth degree, the prison term shall be six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, or eighteen months.

(5) For a felony of the fifth degree, the prison term shall be six, seven, eight, nine, ten, eleven, or twelve months.

(B)

(1)

(a) Except as provided in division (B)(1)(e) of this section, if an offender who is convicted of or pleads guilty to a felony also is convicted of or pleads guilty to a specification of the type described in section 2941.141, 2941.144, or 2941.145 of the Revised Code, the court shall impose on the offender one of the following prison terms:

(i) A prison term of six years if the specification is of the type described in section 2941.144 of the Revised Code that charges the offender with having a firearm that is an automatic firearm or that was equipped with a firearm muffler or silencer on or about the offender's person or under the offender's control while committing the felony;

(ii) A prison term of three years if the specification is of the type described in section 2941.145 of the Revised Code that charges the offender with having a firearm on or about the offender's person or under the offender's control while committing the offense and displaying the firearm, brandishing the firearm, indicating that the offender possessed the firearm, or using it to facilitate the offense;

(iii) A prison term of one year if the specification is of the type described in section 2941.141 of the Revised Code that charges the offender with having a firearm on or about the offender's person or under the offender's control while committing the felony.

(b) If a court imposes a prison term on an offender under division (B)(1)(a) of this section, the prison term shall not be reduced pursuant to section 2967.19, section 2929.20, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. Except as provided in division (B)(1)(g) of this section, a court shall not impose more than one prison term on an offender under division (B)(1)(a) of this section for felonies committed as part of the same act or transaction.

(c) Except as provided in division (B)(1)(e) of this section, if an offender who is convicted of or pleads guilty to a violation of section 2923.161 of the Revised Code or to a felony that includes, as an essential element, purposely or knowingly causing or attempting to cause the death of or physical harm to another, also is convicted of or pleads guilty to a specification of the type described in section 2941.146 of the Revised Code that charges the offender with committing the offense by discharging a firearm from a motor vehicle other than a manufactured home, the court, after imposing a prison term on the offender for the violation of section 2923.161 of the Revised Code or for the other felony offense under division (A), (B)(2), or (B)(3) of this section, shall impose an additional prison term of five years upon the offender that shall not be reduced pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. A court shall not impose more than one additional prison term on an offender under division (B)(1)(c) of this section for felonies committed as part of the same act or transaction. If a court imposes an additional prison term on an offender under division (B)(1)(c) of this section relative to an offense, the court also shall impose a prison term under division (B)(1)(a) of this section relative to the same offense, provided the criteria specified in that division for imposing an additional prison term are satisfied relative to the offender and the offense.

(d) If an offender who is convicted of or pleads guilty to an offense of violence that is a felony also is convicted of or pleads guilty to a specification of the type described in section 2941.1411 of the Revised Code that charges the offender with wearing or carrying body armor while committing the felony offense of violence, the court shall impose on the offender a prison term of two years. The prison term so imposed, subject to divisions (C) to (I) of section 2967.19 of the Revised Code, shall not be reduced pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. A court shall not impose more than one prison term on an offender under division (B)(1)(d) of this section for felonies committed as part of the same act or transaction. If a court imposes an additional prison term under division (B)(1)(a) or (c) of this section, the court is not precluded from imposing an additional prison term under division (B)(1)(d) of this section.

(e) The court shall not impose any of the prison terms described in division (B)(1)(a) of this section or any of the additional prison terms described in division (B)(1)(c) of this section upon an offender for a violation of section 2923.12 or 2923.123 of the Revised Code. The court shall not impose any of the prison terms described in division (B)(1)(a) or (b) of this section upon an offender for a violation of section 2923.122 that involves a deadly weapon that is a firearm other than a dangerous ordnance, section 2923.16, or section 2923.121 of the Revised Code. The court shall not impose any of the prison terms described in division (B)(1)(a) of this section or any of the additional prison terms described in division (B)(1)(c) of this section upon an offender for a violation of section 2923.13 of the Revised Code unless all of the following apply:

(i) The offender previously has been convicted of aggravated murder, murder, or any felony of the first or second degree.

(ii) Less than five years have passed since the offender was released from prison or post-release control, whichever is later, for the prior offense.

(f) If an offender is convicted of or pleads guilty to a felony that includes, as an essential element, causing or attempting to cause the death of or physical harm to another and also is convicted of or pleads guilty to a specification of the type described in section 2941.1412 of the Revised Code that charges the offender with committing the offense by discharging a firearm at a peace officer as defined in section 2935.01 of the Revised Code or a corrections officer, as defined in section 2941.1412 of the Revised Code, the court, after imposing a prison term on the offender for the felony offense under division (A), (B)(2), or (B)(3) of this section, shall impose an additional prison term of seven years upon the offender that shall not be reduced pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. If an offender is convicted of or pleads guilty to two or more felonies that include, as an essential element, causing or attempting to cause the death or physical harm to another and also is convicted of or pleads guilty to a specification of the type described under division (B)(1)(f) of this section in connection with two or more of the felonies of which the offender is convicted or to which the offender pleads guilty, the sentencing court shall impose on the offender the prison term specified under division (B)(1)(f) of this section for each of two of the specifications of which the offender is convicted or to which the offender pleads guilty and, in its discretion, also may impose on the offender the prison term specified under that division for any or all of the remaining specifications. If a court imposes an additional prison term on an offender under division (B)(1)(f) of this section relative to an offense, the court shall not impose a prison term under division (B)(1)(a) or (c) of this section relative to the same offense.

(g) If an offender is convicted of or pleads guilty to two or more felonies, if one or more of those felonies are aggravated murder, murder, attempted aggravated murder, attempted murder, aggravated robbery, felonious assault, or rape, and if the offender is convicted of or pleads guilty to a specification of the type described under division (B)(1)(a) of this section in connection with two or more of the felonies, the sentencing court shall impose on the offender the prison term specified under division (B)(1)(a) of this section for each of the two most serious specifications of which the offender is convicted or to which the offender pleads guilty and, in its discretion, also may impose on the offender the prison term specified under that division for any or all of the remaining specifications.

(2)

(a) If division (B)(2)(b) of this section does not apply, the court may impose on an offender, in addition to the longest prison term authorized or required for the offense, an additional definite prison term of one, two, three, four, five, six, seven, eight, nine, or ten years if all of the following criteria are met:

(i) The offender is convicted of or pleads guilty to a specification of the type described in section 2941.149 of the Revised Code that the offender is a repeat violent offender.

(ii) The offense of which the offender currently is convicted or to which the offender currently pleads guilty is aggravated murder and the court does not impose a sentence of death or life imprisonment without parole, murder, terrorism and the court does not impose a sentence of life imprisonment without parole, any felony of the first degree that is an offense of violence and the court does not impose a sentence of life imprisonment without parole, or any felony of the second degree that is an offense of violence and the trier of fact finds that the offense involved an attempt to cause or a threat to cause serious physical harm to a person or resulted in serious physical harm to a person.

(iii) The court imposes the longest prison term for the offense that is not life imprisonment without parole.

(iv) The court finds that the prison terms imposed pursuant to division (B)(2)(a)(iii) of this section and, if applicable, division (B)(1) or (3) of this section are inadequate to punish the offender and protect the public from future crime, because the applicable factors under section 2929.12 of the Revised Code indicating a greater likelihood of recidivism outweigh the applicable factors under that section indicating a lesser likelihood of recidivism.

(v) The court finds that the prison terms imposed pursuant to division (B)(2)(a)(iii) of this section and, if applicable, division (B)(1) or (3) of this section are demeaning to the seriousness of the offense, because one or more of the factors under section 2929.12 of the Revised Code indicating that the offender's conduct is more serious than conduct normally constituting the offense are present, and they outweigh the applicable factors under that section indicating that the offender's conduct is less serious than conduct normally constituting the offense.

(b) The court shall impose on an offender the longest prison term authorized or required for the offense and shall impose on the offender an additional definite prison term of one, two, three, four, five, six, seven, eight, nine, or ten years if all of the following criteria are met:

(i) The offender is convicted of or pleads guilty to a specification of the type described in section 2941.149 of the Revised Code that the offender is a repeat violent offender.

(ii) The offender within the preceding twenty years has been convicted of or pleaded guilty to three or more offenses described in division (CC)(1) of section 2929.01 of the Revised Code, including all offenses described in that division of which the offender is convicted or to which the offender pleads guilty in the current prosecution and all offenses described in that division of which the offender previously has been convicted or to which the offender previously pleaded guilty, whether prosecuted together or separately.

(iii) The offense or offenses of which the offender currently is convicted or to which the offender currently pleads guilty is aggravated murder and the court does not impose a sentence of death or life imprisonment without parole, murder, terrorism and the court does not impose a sentence of life imprisonment without parole, any felony of the first degree that is an offense of violence and the court does not impose a sentence of life imprisonment without parole, or any felony of the second degree that is an offense of violence and the trier of fact finds that the offense involved an attempt to cause or a threat to cause serious physical harm to a person or resulted in serious physical harm to a person.

(c) For purposes of division (B)(2)(b) of this section, two or more offenses committed at the same time or as part of the same act or event shall be considered one offense, and that one offense shall be the offense with the greatest penalty.

(d) A sentence imposed under division (B)(2)(a) or (b) of this section shall not be reduced pursuant to section 2929.20, section 2967.19, or section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. The offender shall serve an additional prison term imposed under this section consecutively to and prior to the prison term imposed for the underlying offense.

(e) When imposing a sentence pursuant to division (B)(2)(a) or (b) of this section, the court shall state its findings explaining the imposed sentence.

(3) Except when an offender commits a violation of section 2903.01 or 2907.02 of the Revised Code and the penalty imposed for the violation is life imprisonment or commits a violation of section 2903.02 of the Revised Code, if the offender commits a violation of section 2925.03 or 2925.11 of the Revised Code and that section classifies the offender as a major drug offender , if the offender commits a felony violation of section 2925.02, 2925.04, 2925.05, 2925.36, 3719.07, 3719.08, 3719.16, 3719.161, 4729.37, or 4729.61, division (C) or (D) of section 3719.172, division (C) of section 4729.51, or division (J) of section 4729.54 of the Revised Code that includes the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and the court imposing sentence upon the offender finds that the offender is guilty of a specification of the type described in section 2941.1410 of the Revised Code charging that the offender is a major drug offender, if the court imposing sentence upon an offender for a felony finds that the offender is guilty of corrupt activity with the most serious offense in the pattern of corrupt activity being a felony of the first degree, or if the offender is guilty of an attempted violation of section 2907.02 of the Revised Code and, had the offender completed the violation of section 2907.02 of the Revised Code that was attempted, the offender would have been subject to a sentence of life imprisonment or life imprisonment without parole for the violation of section 2907.02 of the Revised Code, the court shall impose upon the offender for the felony violation a mandatory prison term of the maximum prison term prescribed for a felony of the first degree that, subject to divisions (C) to (I) of section 2967.19 of the Revised Code, cannot be reduced pursuant to section 2929.20, section 2967.19, or any other provision of Chapter 2967. or 5120. of the Revised Code.

(4) If the offender is being sentenced for a third or fourth degree felony OVI offense under division (G)(2) of section 2929.13 of the Revised Code, the sentencing court shall impose upon the offender a mandatory prison term in accordance with that division. In addition to the mandatory prison term, if the offender is being sentenced for a fourth degree felony OVI offense, the court, notwithstanding division (A)(4) of this section, may sentence the offender to a definite prison term of not less than six months and not more than thirty months, and if the offender is being sentenced for a third degree felony OVI offense, the sentencing court may sentence the offender to an additional prison term of any duration specified in division (A)(3) of this section. In either case, the additional prison term imposed shall be reduced by the sixty or one hundred twenty days imposed upon the offender as the mandatory prison term. The total of the additional prison term imposed under division (B)(4) of this section plus the sixty or one hundred twenty days imposed as the mandatory prison term shall equal a definite term in the range of six months to thirty months for a fourth degree felony OVI offense and shall equal one of the authorized prison terms specified in division (A)(3) of this section for a third degree felony OVI offense. If the court imposes an additional prison term under division (B)(4) of this section, the offender shall serve the additional prison term after the offender has served the mandatory prison term required for the offense. In addition to the mandatory prison term or mandatory and additional prison term imposed as described in division (B)(4) of this section, the court also may sentence the offender to a community control sanction under section 2929.16 or 2929.17 of the Revised Code, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

If the offender is being sentenced for a fourth degree felony OVI offense under division (G)(1) of section 2929.13 of the Revised Code and the court imposes a mandatory term of local incarceration, the court may impose a prison term as described in division (A)(1) of that section.

(5) If an offender is convicted of or pleads guilty to a violation of division (A)(1) or (2) of section 2903.06 of the Revised Code and also is convicted of or pleads guilty to a specification of the type described in section 2941.1414 of the Revised Code that charges that the victim of the offense is a peace officer, as defined in section 2935.01 of the Revised Code, or an investigator of the bureau of criminal identification and investigation, as defined in section 2903.11 of the Revised Code, the court shall impose on the offender a prison term of five years. If a court imposes a prison term on an offender under division (B)(5) of this section, the prison term, subject to divisions (C) to (I) of section 2967.19 of the Revised Code, shall not be reduced pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. A court shall not impose more than one prison term on an offender under division (B)(5) of this section for felonies committed as part of the same act.

(6) If an offender is convicted of or pleads guilty to a violation of division (A)(1) or (2) of section 2903.06 of the Revised Code and also is convicted of or pleads guilty to a specification of the type described in section 2941.1415 of the Revised Code that charges that the offender previously has been convicted of or pleaded guilty to three or more violations of division (A) or (B) of section 4511.19 of the Revised Code or an equivalent offense, as defined in section 2941.1415 of the Revised Code, or three or more violations of any combination of those divisions and offenses, the court shall impose on the offender a prison term of three years. If a court imposes a prison term on an offender under division (B)(6) of this section, the prison term, subject to divisions (C) to (I) of section 2967.19 of the Revised Code, shall not be reduced pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. or Chapter 5120. of the Revised Code. A court shall not impose more than one prison term on an offender under division (B)(6) of this section for felonies committed as part of the same act.

(7)

(a) If an offender is convicted of or pleads guilty to a felony violation of section 2905.01, 2905.02, 2907.21, 2907.22, or 2923.32, division (A)(1) or (2) of section 2907.323, or division (B)(1), (2), (3), (4), or (5) of section 2919.22 of the Revised Code and also is convicted of or pleads guilty to a specification of the type described in section 2941.1422 of the Revised Code that charges that the offender knowingly committed the offense in furtherance of human trafficking, the court shall impose on the offender a mandatory prison term that is one of the following:

(i) If the offense is a felony of the first degree, a definite prison term of not less than five years and not greater than ten years;

(ii) If the offense is a felony of the second or third degree, a definite prison term of not less than three years and not greater than the maximum prison term allowed for the offense by division (A) of section 2929.14 of the Revised Code;

(iii) If the offense is a felony of the fourth or fifth degree, a definite prison term that is the maximum prison term allowed for the offense by division (A) of section 2929.14 of the Revised Code.

(b) Subject to divisions (C) to (I) of section 2967.19 of the Revised Code, the prison term imposed under division (B)(7)(a) of this section shall not be reduced pursuant to section 2929.20, section 2967.19, section 2967.193, or any other provision of Chapter 2967. of the Revised Code. A court shall not impose more than one prison term on an offender under division (B)(7)(a) of this section for felonies committed as part of the same act, scheme, or plan.

(8) If an offender is convicted of or pleads guilty to a felony violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code and also is convicted of or pleads guilty to a specification of the type described in section 2941.1423 of the Revised Code that charges that the victim of the violation was a woman whom the offender knew was pregnant at the time of the violation, notwithstanding the range of prison terms prescribed in division (A) of this section for felonies of the same degree as the violation, the court shall impose on the offender a mandatory prison term that is either a definite prison term of six months or one of the prison terms prescribed in section 2929.14 of the Revised Code for felonies of the same degree as the violation.

(C)

(1)

(a) Subject to division (C)(1)(b) of this section, if a mandatory prison term is imposed upon an offender pursuant to division (B)(1)(a) of this section for having a firearm on or about the offender's person or under the offender's control while committing a felony, if a mandatory prison term is imposed upon an offender pursuant to division (B)(1)(c) of this section for committing a felony specified in that division by discharging a firearm from a motor vehicle, or if both types of mandatory prison terms are imposed, the offender shall serve any mandatory prison term imposed under either division consecutively to any other mandatory prison term imposed under either division or under division (B)(1)(d) of this section, consecutively to and prior to any prison term imposed for the underlying felony pursuant to division (A), (B)(2), or (B)(3) of this section or any other section of the Revised Code, and consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(b) If a mandatory prison term is imposed upon an offender pursuant to division (B)(1)(d) of this section for wearing or carrying body armor while committing an offense of violence that is a felony, the offender shall serve the mandatory term so imposed consecutively to any other mandatory prison term imposed under that division or under division (B)(1)(a) or (c) of this section, consecutively to and prior to any prison term imposed for the underlying felony under division (A), (B)(2), or (B)(3) of this section or any other section of the Revised Code, and consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(c) If a mandatory prison term is imposed upon an offender pursuant to division (B)(1)(f) of this section, the offender shall serve the mandatory prison term so imposed consecutively to and prior to any prison term imposed for the underlying felony under division (A), (B)(2), or (B)(3) of this section or any other section of the Revised Code, and consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(d) If a mandatory prison term is imposed upon an offender pursuant to division (B)(7) or (8) of this section, the offender shall serve the mandatory prison term so imposed consecutively to any other mandatory prison term imposed under that division or under any other provision of law and consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(2) If an offender who is an inmate in a jail, prison, or other residential detention facility violates section 2917.02, 2917.03, or 2921.35 of the Revised Code or division (A)(1) or (2) of section 2921.34 of the Revised Code, if an offender who is under detention at a detention facility commits a felony violation of section 2923.131 of the Revised Code, or if an offender who is an inmate in a jail, prison, or other residential detention facility or is under detention at a detention facility commits another felony while the offender is an escapee in violation of division (A)(1) or (2) of section 2921.34 of the Revised Code, any prison term imposed upon the offender for one of those violations shall be served by the offender consecutively to the prison term or term of imprisonment the offender was serving when the offender committed that offense and to any other prison term previously or subsequently imposed upon the offender.

(3) If a prison term is imposed for a violation of division (B) of section 2911.01 of the Revised Code, a violation of division (A) of section 2913.02 of the Revised Code in which the stolen property is a firearm or dangerous ordnance, or a felony violation of division (B) of section 2921.331 of the Revised Code, the offender shall serve that prison term consecutively to any other prison term or mandatory prison term previously or subsequently imposed upon the offender.

(4) If multiple prison terms are imposed on an offender for convictions of multiple offenses, the court may require the offender to serve the prison terms consecutively if the court finds that the consecutive service is necessary to protect the public from future crime or to punish the offender and that consecutive sentences are not disproportionate to the seriousness of the offender's conduct and to the danger the offender poses to the public, and if the court also finds any of the following:

(a) The offender committed one or more of the multiple offenses while the offender was awaiting trial or sentencing, was under a sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release control for a prior offense.

(b) At least two of the multiple offenses were committed as part of one or more courses of conduct, and the harm caused by two or more of the multiple offenses so committed was so great or unusual that no single prison term for any of the offenses committed as part of any of the courses of conduct adequately reflects the seriousness of the offender's conduct.

(c) The offender's history of criminal conduct demonstrates that consecutive sentences are necessary to protect the public from future crime by the offender.

(5) If a mandatory prison term is imposed upon an offender pursuant to division (B)(5) or (6) of this section, the offender shall serve the mandatory prison term consecutively to and prior to any prison term imposed for the underlying violation of division (A)(1) or (2) of section 2903.06 of the Revised Code pursuant to division (A) of this section or section 2929.142 of the Revised Code. If a mandatory prison term is imposed upon an offender pursuant to division (B)(5) of this section, and if a mandatory prison term also is imposed upon the offender pursuant to division (B)(6) of this section in relation to the same violation, the offender shall serve the mandatory prison term imposed pursuant to division (B)(5) of this section consecutively to and prior to the mandatory prison term imposed pursuant to division (B)(6) of this section and consecutively to and prior to any prison term imposed for the underlying violation of division (A)(1) or (2) of section 2903.06 of the Revised Code pursuant to division (A) of this section or section 2929.142 of the Revised Code.

(6) When consecutive prison terms are imposed pursuant to division (C)(1), (2), (3), (4), or (5) or division (H)(1) or (2) of this section, the term to be served is the aggregate of all of the terms so imposed.

(D)

(1) If a court imposes a prison term for a felony of the first degree, for a felony of the second degree, for a felony sex offense, or for a felony of the third degree that is not a felony sex offense and in the commission of which the offender caused or threatened to cause physical harm to a person, it shall include in the sentence a requirement that the offender be subject to a period of post-release control after the offender's release from imprisonment, in accordance with that division. If a court imposes a sentence including a prison term of a type described in this division on or after July 11, 2006, the failure of a court to include a post-release control requirement in the sentence pursuant to this division does not negate, limit, or otherwise affect the mandatory period of post-release control that is required for the offender under division (B) of section 2967.28 of the Revised Code. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in this division and failed to include in the sentence pursuant to this division a statement regarding post-release control.

(2) If a court imposes a prison term for a felony of the third, fourth, or fifth degree that is not subject to division (D)(1) of this section, it shall include in the sentence a requirement that the offender be subject to a period of post-release control after the offender's release from imprisonment, in accordance with that division, if the parole board determines that a period of post-release control is necessary. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in this division and failed to include in the sentence pursuant to this division a statement regarding post-release control.

(E) The court shall impose sentence upon the offender in accordance with section 2971.03 of the Revised Code, and Chapter 2971. of the Revised Code applies regarding the prison term or term of life imprisonment without parole imposed upon the offender and the service of that term of imprisonment if any of the following apply:

(1) A person is convicted of or pleads guilty to a violent sex offense or a designated homicide, assault, or kidnapping offense, and, in relation to that offense, the offender is adjudicated a sexually violent predator.

(2) A person is convicted of or pleads guilty to a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, and either the court does not impose a sentence of life without parole when authorized pursuant to division (B) of section 2907.02 of the Revised Code, or division (B) of section 2907.02 of the Revised Code provides that the court shall not sentence the offender pursuant to section 2971.03 of the Revised Code.

(3) A person is convicted of or pleads guilty to attempted rape committed on or after January 2, 2007, and a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code.

(4) A person is convicted of or pleads guilty to a violation of section 2905.01 of the Revised Code committed on or after January 1, 2008, and that section requires the court to sentence the offender pursuant to section 2971.03 of the Revised Code.

(5) A person is convicted of or pleads guilty to aggravated murder committed on or after January 1, 2008, and division (A)(2)(b)(ii) of section 2929.022, division (A)(1)(e), (C)(1)(a)(v), (C)(2)(a)(ii), (D)(2)(b), (D)(3)(a)(iv), or (E)(1)(d) of section 2929.03, or division (A) or (B) of section 2929.06 of the Revised Code requires the court to sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code.

(6) A person is convicted of or pleads guilty to murder committed on or after January 1, 2008, and division (B)(2) of section 2929.02 of the Revised Code requires the court to sentence the offender pursuant to section 2971.03 of the Revised Code.

(F) If a person who has been convicted of or pleaded guilty to a felony is sentenced to a prison term or term of imprisonment under this section, sections 2929.02 to 2929.06 of the Revised Code, section 2929.142 of the Revised Code, section 2971.03 of the Revised Code, or any other provision of law, section 5120.163 of the Revised Code applies regarding the person while the person is confined in a state correctional institution.

(G) If an offender who is convicted of or pleads guilty to a felony that is an offense of violence also is convicted of or pleads guilty to a specification of the type described in section 2941.142 of the Revised Code that charges the offender with having committed the felony while participating in a criminal gang, the court shall impose upon the offender an additional prison term of one, two, or three years.

(H)

(1) If an offender who is convicted of or pleads guilty to aggravated murder, murder, or a felony of the first, second, or third degree that is an offense of violence also is convicted of or pleads guilty to a specification of the type described in section 2941.143 of the Revised Code that charges the offender with having committed the offense in a school safety zone or towards a person in a school safety zone, the court shall impose upon the offender an additional prison term of two years. The offender shall serve the additional two years consecutively to and prior to the prison term imposed for the underlying offense.

(2)

(a) If an offender is convicted of or pleads guilty to a felony violation of section 2907.22, 2907.24, 2907.241, or 2907.25 of the Revised Code and to a specification of the type described in section 2941.1421 of the Revised Code and if the court imposes a prison term on the offender for the felony violation, the court may impose upon the offender an additional prison term as follows:

(i) Subject to division (H)(2)(a)(ii) of this section, an additional prison term of one, two, three, four, five, or six months;

(ii) If the offender previously has been convicted of or pleaded guilty to one or more felony or misdemeanor violations of section 2907.22, 2907.23, 2907.24, 2907.241, or 2907.25 of the Revised Code and also was convicted of or pleaded guilty to a specification of the type described in section 2941.1421 of the Revised Code regarding one or more of those violations, an additional prison term of one, two, three, four, five, six, seven, eight, nine, ten, eleven, or twelve months.

(b) In lieu of imposing an additional prison term under division (H)(2)(a) of this section, the court may directly impose on the offender a sanction that requires the offender to wear a real-time processing, continual tracking electronic monitoring device during the period of time specified by the court. The period of time specified by the court shall equal the duration of an additional prison term that the court could have imposed upon the offender under division (H)(2)(a) of this section. A sanction imposed under this division shall commence on the date specified by the court, provided that the sanction shall not commence until after the offender has served the prison term imposed for the felony violation of section 2907.22, 2907.24, 2907.241, or 2907.25 of the Revised Code and any residential sanction imposed for the violation under section 2929.16 of the Revised Code. A sanction imposed under this division shall be considered to be a community control sanction for purposes of section 2929.15 of the Revised Code, and all provisions of the Revised Code that pertain to community control sanctions shall apply to a sanction imposed under this division, except to the extent that they would by their nature be clearly inapplicable. The offender shall pay all costs associated with a sanction imposed under this division, including the cost of the use of the monitoring device.

(I) At the time of sentencing, the court may recommend the offender for placement in a program of shock incarceration under section 5120.031 of the Revised Code or for placement in an intensive program prison under section 5120.032 of the Revised Code, disapprove placement of the offender in a program of shock incarceration or an intensive program prison of that nature, or make no recommendation on placement of the offender. In no case shall the department of rehabilitation and correction place the offender in a program or prison of that nature unless the department determines as specified in section 5120.031 or 5120.032 of the Revised Code, whichever is applicable, that the offender is eligible for the placement.

If the court disapproves placement of the offender in a program or prison of that nature, the department of rehabilitation and correction shall not place the offender in any program of shock incarceration or intensive program prison.

If the court recommends placement of the offender in a program of shock incarceration or in an intensive program prison, and if the offender is subsequently placed in the recommended program or prison, the department shall notify the court of the placement and shall include with the notice a brief description of the placement.

If the court recommends placement of the offender in a program of shock incarceration or in an intensive program prison and the department does not subsequently place the offender in the recommended program or prison, the department shall send a notice to the court indicating why the offender was not placed in the recommended program or prison.

If the court does not make a recommendation under this division with respect to an offender and if the department determines as specified in section 5120.031 or 5120.032 of the Revised Code, whichever is applicable, that the offender is eligible for placement in a program or prison of that nature, the department shall screen the offender and determine if there is an available program of shock incarceration or an intensive program prison for which the offender is suited. If there is an available program of shock incarceration or an intensive program prison for which the offender is suited, the department shall notify the court of the proposed placement of the offender as specified in section 5120.031 or 5120.032 of the Revised Code and shall include with the notice a brief description of the placement. The court shall have ten days from receipt of the notice to disapprove the placement.

(J) If a person is convicted of or pleads guilty to aggravated vehicular homicide in violation of division (A)(1) of section 2903.06 of the Revised Code and division (B)(2)(c) of that section applies, the person shall be sentenced pursuant to section 2929.142 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-08-2004; 06-01-2004; 09-23-2004; 04-29-2005; 07-11-2006; 08-03-2006; 01-02-2007; 01-04-2007; 04-04-2007; 2007 SB10 01-01-2008; 2008 SB184 09-09-2008; 2008 SB220 09-30-2008; 2008 HB280 04-07-2009; 2008 HB130 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §11



Section 2929.141 - Person on release committing a felony.

(A) Upon the conviction of or plea of guilty to a felony by a person on post-release control at the time of the commission of the felony, the court may terminate the term of post-release control , and the court may do either of the following regardless of whether the sentencing court or another court of this state imposed the original prison term for which the person is on post-release control:

(1) In addition to any prison term for the new felony, impose a prison term for the post-release control violation. The maximum prison term for the violation shall be the greater of twelve months or the period of post-release control for the earlier felony minus any time the person has spent under post-release control for the earlier felony. In all cases, any prison term imposed for the violation shall be reduced by any prison term that is administratively imposed by the parole board as a post-release control sanction. A prison term imposed for the violation shall be served consecutively to any prison term imposed for the new felony. The imposition of a prison term for the post-release control violation shall terminate the period of post-release control for the earlier felony.

(2) Impose a sanction under sections 2929.15 to 2929.18 of the Revised Code for the violation that shall be served concurrently or consecutively, as specified by the court, with any community control sanctions for the new felony.

Effective Date: 07-08-2002; 2008 HB130 04-07-2009



Section 2929.142 - Aggravated vehicular homicide - mandatory prison term.

Notwithstanding the definite prison term specified in division (A) of section 2929.14 of the Revised Code for a felony of the first degree, if an offender is convicted of or pleads guilty to aggravated vehicular homicide in violation of division (A)(1) of section 2903.06 of the Revised Code, the court shall impose upon the offender a mandatory prison term of ten, eleven, twelve, thirteen, fourteen, or fifteen years if any of the following apply:

(A) The offender previously has been convicted of or pleaded guilty to three or more prior violations of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(B) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A) of section 1547.11 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(C) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(3) of section 4561.15 of the Revised Code or of a substantially equivalent municipal ordinance within the previous six years.

(D) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(1) of section 2903.06 of the Revised Code.

(E) The offender previously has been convicted of or pleaded guilty to three or more prior violations of division (A)(1) of section 2903.08 of the Revised Code.

(F) The offender previously has been convicted of or pleaded guilty to three or more prior violations of section 2903.04 of the Revised Code in circumstances in which division (D) of that section applied regarding the violations.

(G) The offender previously has been convicted of or pleaded guilty to three or more violations of any combination of the offenses listed in division (A), (B), (C), (D), (E), or (F) of this section.

(H) The offender previously has been convicted of or pleaded guilty to a second or subsequent felony violation of division (A) of section 4511.19 of the Revised Code.

Effective Date: 04-04-2007



Section 2929.143 - Risk reduction sentences.

(A) When a court sentences an offender who is convicted of a felony to a term of incarceration in a state correctional institution, the court may recommend that the offender serve a risk reduction sentence under section 5120.036 of the Revised Code if the court determines that a risk reduction sentence is appropriate, and all of the following apply:

(1) The offense for which the offender is being sentenced is not aggravated murder, murder, complicity in committing aggravated murder or murder, an offense of violence that is a felony of the first or second degree, a sexually oriented offense, or an attempt or conspiracy to commit or complicity in committing any offense otherwise identified in this division if the attempt, conspiracy, or complicity is a felony of the first or second degree.

(2) The offender's sentence to the term of incarceration does not consist solely of one or more mandatory prison terms.

(3) The offender agrees to cooperate with an assessment of the offender's needs and risk of reoffending that the department of rehabilitation and correction conducts under section 5120.036 of the Revised Code.

(4) The offender agrees to participate in any programming or treatment that the department of rehabilitation and correction orders to address any issues raised in the assessment described in division (A)(3) of this section.

(B) An offender who is serving a risk reduction sentence is not entitled to any earned credit under section 2967.193 of the Revised Code.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2929.15 - Community control sanctions - felony.

(A)

(1) If in sentencing an offender for a felony the court is not required to impose a prison term, a mandatory prison term, or a term of life imprisonment upon the offender, the court may directly impose a sentence that consists of one or more community control sanctions authorized pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code. If the court is sentencing an offender for a fourth degree felony OVI offense under division (G)(1) of section 2929.13 of the Revised Code, in addition to the mandatory term of local incarceration imposed under that division and the mandatory fine required by division (B)(3) of section 2929.18 of the Revised Code, the court may impose upon the offender a community control sanction or combination of community control sanctions in accordance with sections 2929.16 and 2929.17 of the Revised Code. If the court is sentencing an offender for a third or fourth degree felony OVI offense under division (G)(2) of section 2929.13 of the Revised Code, in addition to the mandatory prison term or mandatory prison term and additional prison term imposed under that division, the court also may impose upon the offender a community control sanction or combination of community control sanctions under section 2929.16 or 2929.17 of the Revised Code, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

The duration of all community control sanctions imposed upon an offender under this division shall not exceed five years. If the offender absconds or otherwise leaves the jurisdiction of the court in which the offender resides without obtaining permission from the court or the offender's probation officer to leave the jurisdiction of the court, or if the offender is confined in any institution for the commission of any offense while under a community control sanction, the period of the community control sanction ceases to run until the offender is brought before the court for its further action. If the court sentences the offender to one or more nonresidential sanctions under section 2929.17 of the Revised Code, the court shall impose as a condition of the nonresidential sanctions that, during the period of the sanctions, the offender must abide by the law and must not leave the state without the permission of the court or the offender's probation officer. The court may impose any other conditions of release under a community control sanction that the court considers appropriate, including, but not limited to, requiring that the offender not ingest or be injected with a drug of abuse and submit to random drug testing as provided in division (D) of this section to determine whether the offender ingested or was injected with a drug of abuse and requiring that the results of the drug test indicate that the offender did not ingest or was not injected with a drug of abuse.

(2)

(a) If a court sentences an offender to any community control sanction or combination of community control sanctions authorized pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, the court shall place the offender under the general control and supervision of a department of probation in the county that serves the court for purposes of reporting to the court a violation of any condition of the sanctions, any condition of release under a community control sanction imposed by the court, a violation of law, or the departure of the offender from this state without the permission of the court or the offender's probation officer. Alternatively, if the offender resides in another county and a county department of probation has been established in that county or that county is served by a multicounty probation department established under section 2301.27 of the Revised Code, the court may request the court of common pleas of that county to receive the offender into the general control and supervision of that county or multicounty department of probation for purposes of reporting to the court a violation of any condition of the sanctions, any condition of release under a community control sanction imposed by the court, a violation of law, or the departure of the offender from this state without the permission of the court or the offender's probation officer, subject to the jurisdiction of the trial judge over and with respect to the person of the offender, and to the rules governing that department of probation.

If there is no department of probation in the county that serves the court, the court shall place the offender, regardless of the offender's county of residence, under the general control and supervision of the adult parole authority for purposes of reporting to the court a violation of any of the sanctions, any condition of release under a community control sanction imposed by the court, a violation of law, or the departure of the offender from this state without the permission of the court or the offender's probation officer.

(b) If the court imposing sentence upon an offender sentences the offender to any community control sanction or combination of community control sanctions authorized pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, and if the offender violates any condition of the sanctions, any condition of release under a community control sanction imposed by the court, violates any law, or departs the state without the permission of the court or the offender's probation officer, the public or private person or entity that operates or administers the sanction or the program or activity that comprises the sanction shall report the violation or departure directly to the sentencing court, or shall report the violation or departure to the county or multicounty department of probation with general control and supervision over the offender under division (A)(2)(a) of this section or the officer of that department who supervises the offender, or, if there is no such department with general control and supervision over the offender under that division, to the adult parole authority. If the public or private person or entity that operates or administers the sanction or the program or activity that comprises the sanction reports the violation or departure to the county or multicounty department of probation or the adult parole authority, the department's or authority's officers may treat the offender as if the offender were on probation and in violation of the probation, and shall report the violation of the condition of the sanction, any condition of release under a community control sanction imposed by the court, the violation of law, or the departure from the state without the required permission to the sentencing court.

(3) If an offender who is eligible for community control sanctions under this section admits to being drug addicted or the court has reason to believe that the offender is drug addicted, and if the offense for which the offender is being sentenced was related to the addiction, the court may require that the offender be assessed by a properly credentialed professional within a specified period of time and shall require the professional to file a written assessment of the offender with the court. If a court imposes treatment and recovery support services as a community control sanction, the court shall direct the level and type of treatment and recovery support services after consideration of the written assessment, if available at the time of sentencing, and recommendations of the professional and other treatment and recovery support services providers.

(4) If an assessment completed pursuant to division (A)(3) of this section indicates that the offender is addicted to drugs or alcohol, the court may include in any community control sanction imposed for a violation of section 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, 2925.11, 2925.13, 2925.22, 2925.23, 2925.36, or 2925.37 of the Revised Code a requirement that the offender participate in a treatment and recovery support services program certified under section 3793.06 of the Revised Code or offered by another properly credentialed program provider.

(B)

(1) If the conditions of a community control sanction are violated or if the offender violates a law or leaves the state without the permission of the court or the offender's probation officer, the sentencing court may impose upon the violator one or more of the following penalties:

(a) A longer time under the same sanction if the total time under the sanctions does not exceed the five-year limit specified in division (A) of this section;

(b) A more restrictive sanction under section 2929.16, 2929.17, or 2929.18 of the Revised Code;

(c) A prison term on the offender pursuant to section 2929.14 of the Revised Code.

(2) The prison term, if any, imposed upon a violator pursuant to this division shall be within the range of prison terms available for the offense for which the sanction that was violated was imposed and shall not exceed the prison term specified in the notice provided to the offender at the sentencing hearing pursuant to division (B) (2) of section 2929.19 of the Revised Code. The court may reduce the longer period of time that the offender is required to spend under the longer sanction, the more restrictive sanction, or a prison term imposed pursuant to this division by the time the offender successfully spent under the sanction that was initially imposed.

(C) If an offender, for a significant period of time, fulfills the conditions of a sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code in an exemplary manner, the court may reduce the period of time under the sanction or impose a less restrictive sanction, but the court shall not permit the offender to violate any law or permit the offender to leave the state without the permission of the court or the offender's probation officer.

(D)

(1) If a court under division (A)(1) of this section imposes a condition of release under a community control sanction that requires the offender to submit to random drug testing, the department of probation or the adult parole authority that has general control and supervision of the offender under division (A)(2)(a) of this section may cause the offender to submit to random drug testing performed by a laboratory or entity that has entered into a contract with any of the governmental entities or officers authorized to enter into a contract with that laboratory or entity under section 341.26, 753.33, or 5120.63 of the Revised Code.

(2) If no laboratory or entity described in division (D)(1) of this section has entered into a contract as specified in that division, the department of probation or the adult parole authority that has general control and supervision of the offender under division (A)(2)(a) of this section shall cause the offender to submit to random drug testing performed by a reputable public laboratory to determine whether the individual who is the subject of the drug test ingested or was injected with a drug of abuse.

(3) A laboratory or entity that has entered into a contract pursuant to section 341.26, 753.33, or 5120.63 of the Revised Code shall perform the random drug tests under division (D)(1) of this section in accordance with the applicable standards that are included in the terms of that contract. A public laboratory shall perform the random drug tests under division (D)(2) of this section in accordance with the standards set forth in the policies and procedures established by the department of rehabilitation and correction pursuant to section 5120.63 of the Revised Code. An offender who is required under division (A)(1) of this section to submit to random drug testing as a condition of release under a community control sanction and whose test results indicate that the offender ingested or was injected with a drug of abuse shall pay the fee for the drug test if the department of probation or the adult parole authority that has general control and supervision of the offender requires payment of a fee. A laboratory or entity that performs the random drug testing on an offender under division (D)(1) or (2) of this section shall transmit the results of the drug test to the appropriate department of probation or the adult parole authority that has general control and supervision of the offender under division (A)(2)(a) of this section.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 01-01-2004; 09-23-2004; 2008 HB130 04-07-2009



Section 2929.16 - Community residential sanctions - felony.

(A) Except as provided in this division, the court imposing a sentence for a felony upon an offender who is not required to serve a mandatory prison term may impose any community residential sanction or combination of community residential sanctions under this section. The court imposing a sentence for a fourth degree felony OVI offense under division (G)(1) or (2) of section 2929.13 of the Revised Code or for a third degree felony OVI offense under division (G)(2) of that section may impose upon the offender, in addition to the mandatory term of local incarceration or mandatory prison term imposed under the applicable division, a community residential sanction or combination of community residential sanctions under this section, and the offender shall serve or satisfy the sanction or combination of sanctions after the offender has served the mandatory term of local incarceration or mandatory prison term required for the offense. Community residential sanctions include, but are not limited to, the following:

(1) A term of up to six months at a community-based correctional facility that serves the county;

(2) Except as otherwise provided in division (A)(3) of this section and subject to division (D) of this section, a term of up to six months in a jail;

(3) If the offender is convicted of a fourth degree felony OVI offense and is sentenced under division (G)(1) of section 2929.13 of the Revised Code, subject to division (D) of this section, a term of up to one year in a jail less the mandatory term of local incarceration of sixty or one hundred twenty consecutive days of imprisonment imposed pursuant to that division;

(4) A term in a halfway house;

(5) A term in an alternative residential facility.

(B) The court that assigns any offender convicted of a felony to a residential sanction under this section may authorize the offender to be released so that the offender may seek or maintain employment, receive education or training, or receive treatment. A release pursuant to this division shall be only for the duration of time that is needed to fulfill the purpose of the release and for travel that reasonably is necessary to fulfill the purposes of the release.

(C) If the court assigns an offender to a county jail that is not a minimum security misdemeanant jail in a county that has established a county jail industry program pursuant to section 5147.30 of the Revised Code, the court shall specify, as part of the sentence, whether the sheriff of that county may consider the offender for participation in the county jail industry program. During the offender's term in the county jail, the court shall retain jurisdiction to modify its specification upon a reassessment of the offender's qualifications for participation in the program.

(D) If a court sentences an offender to a term in jail under division (A)(2) or (3) of this section and if the sentence is imposed for a felony of the fourth or fifth degree that is not an offense of violence, the court may specify that it prefers that the offender serve the term in a minimum security jail established under section 341.34 or 753.21 of the Revised Code. If the court includes a specification of that type in the sentence and if the administrator of the appropriate minimum security jail or the designee of that administrator classifies the offender in accordance with section 341.34 or 753.21 of the Revised Code as a minimal security risk, the offender shall serve the term in the minimum security jail established under section 341.34 or 753.21 of the Revised Code. Absent a specification of that type and a finding of that type, the offender shall serve the term in a jail other than a minimum security jail established under section 341.34 or 753.21 of the Revised Code.

(E) If a person who has been convicted of or pleaded guilty to a felony is sentenced to a community residential sanction as described in division (A) of this section, at the time of reception and at other times the person in charge of the operation of the community-based correctional facility, jail, halfway house, alternative residential facility, or other place at which the offender will serve the residential sanction determines to be appropriate, the person in charge of the operation of the community-based correctional facility, jail, halfway house, alternative residential facility, or other place may cause the convicted offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the community-based correctional facility, jail, halfway house, alternative residential facility, or other place at which the offender will serve the residential sanction may cause a convicted offender in the community-based correctional facility, jail, halfway house, alternative residential facility, or other place who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004; 09-23-2004



Section 2929.17 - Nonresidential sanctions - felony.

Except as provided in this section, the court imposing a sentence for a felony upon an offender who is not required to serve a mandatory prison term may impose any nonresidential sanction or combination of nonresidential sanctions authorized under this section. If the court imposes one or more nonresidential sanctions authorized under this section, the court shall impose as a condition of the sanction that, during the period of the nonresidential sanction, the offender shall abide by the law and shall not leave the state without the permission of the court or the offender's probation officer.

The court imposing a sentence for a fourth degree felony OVI offense under division (G)(1) or (2) of section 2929.13 of the Revised Code or for a third degree felony OVI offense under division (G)(2) of that section may impose upon the offender, in addition to the mandatory term of local incarceration or mandatory prison term imposed under the applicable division, a nonresidential sanction or combination of nonresidential sanctions under this section, and the offender shall serve or satisfy the sanction or combination of sanctions after the offender has served the mandatory term of local incarceration or mandatory prison term required for the offense. The court shall not impose a term in a drug treatment program as described in division (D) of this section until after considering an assessment by a properly credentialed treatment professional, if available. Nonresidential sanctions include, but are not limited to, the following:

(A) A term of day reporting;

(B) A term of house arrest with electronic monitoring or continuous alcohol monitoring or both electronic monitoring and continuous alcohol monitoring, a term of electronic monitoring or continuous alcohol monitoring without house arrest, or a term of house arrest without electronic monitoring or continuous alcohol monitoring;

(C) A term of community service of up to five hundred hours pursuant to division (B) of section 2951.02 of the Revised Code or, if the court determines that the offender is financially incapable of fulfilling a financial sanction described in section 2929.18 of the Revised Code, a term of community service as an alternative to a financial sanction;

(D) A term in a drug treatment program with a level of security for the offender as determined by the court;

(E) A term of intensive probation supervision;

(F) A term of basic probation supervision;

(G) A term of monitored time;

(H) A term of drug and alcohol use monitoring, including random drug testing;

(I) A curfew term;

(J) A requirement that the offender obtain employment;

(K) A requirement that the offender obtain education or training;

(L) Provided the court obtains the prior approval of the victim, a requirement that the offender participate in victim-offender mediation;

(M) A license violation report;

(N) If the offense is a violation of section 2919.25 or a violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code involving a person who was a family or household member at the time of the violation, if the offender committed the offense in the vicinity of one or more children who are not victims of the offense, and if the offender or the victim of the offense is a parent, guardian, custodian, or person in loco parentis of one or more of those children, a requirement that the offender obtain counseling. This division does not limit the court in requiring the offender to obtain counseling for any offense or in any circumstance not specified in this division.

Effective Date: 01-01-2004; 09-23-2004; 2008 HB130 04-07-2009



Section 2929.18 - Financial sanctions - felony.

(A) Except as otherwise provided in this division and in addition to imposing court costs pursuant to section 2947.23 of the Revised Code, the court imposing a sentence upon an offender for a felony may sentence the offender to any financial sanction or combination of financial sanctions authorized under this section or, in the circumstances specified in section 2929.32 of the Revised Code, may impose upon the offender a fine in accordance with that section. Financial sanctions that may be imposed pursuant to this section include, but are not limited to, the following:

(1) Restitution by the offender to the victim of the offender's crime or any survivor of the victim, in an amount based on the victim's economic loss. If the court imposes restitution, the court shall order that the restitution be made to the victim in open court, to the adult probation department that serves the county on behalf of the victim, to the clerk of courts, or to another agency designated by the court. If the court imposes restitution, at sentencing, the court shall determine the amount of restitution to be made by the offender. If the court imposes restitution, the court may base the amount of restitution it orders on an amount recommended by the victim, the offender, a presentence investigation report, estimates or receipts indicating the cost of repairing or replacing property, and other information, provided that the amount the court orders as restitution shall not exceed the amount of the economic loss suffered by the victim as a direct and proximate result of the commission of the offense. If the court decides to impose restitution, the court shall hold a hearing on restitution if the offender, victim, or survivor disputes the amount. All restitution payments shall be credited against any recovery of economic loss in a civil action brought by the victim or any survivor of the victim against the offender.

If the court imposes restitution, the court may order that the offender pay a surcharge of not more than five per cent of the amount of the restitution otherwise ordered to the entity responsible for collecting and processing restitution payments.

The victim or survivor may request that the prosecutor in the case file a motion, or the offender may file a motion, for modification of the payment terms of any restitution ordered. If the court grants the motion, it may modify the payment terms as it determines appropriate.

(2) Except as provided in division (B)(1), (3), or (4) of this section, a fine payable by the offender to the state, to a political subdivision, or as described in division (B)(2) of this section to one or more law enforcement agencies, with the amount of the fine based on a standard percentage of the offender's daily income over a period of time determined by the court and based upon the seriousness of the offense. A fine ordered under this division shall not exceed the maximum conventional fine amount authorized for the level of the offense under division (A)(3) of this section.

(3) Except as provided in division (B)(1), (3), or (4) of this section, a fine payable by the offender to the state, to a political subdivision when appropriate for a felony, or as described in division (B)(2) of this section to one or more law enforcement agencies, in the following amount:

(a) For a felony of the first degree, not more than twenty thousand dollars;

(b) For a felony of the second degree, not more than fifteen thousand dollars;

(c) For a felony of the third degree, not more than ten thousand dollars;

(d) For a felony of the fourth degree, not more than five thousand dollars;

(e) For a felony of the fifth degree, not more than two thousand five hundred dollars.

(4) A state fine or costs as defined in section 2949.111 of the Revised Code.

(5)

(a) Reimbursement by the offender of any or all of the costs of sanctions incurred by the government, including the following:

(i) All or part of the costs of implementing any community control sanction, including a supervision fee under section 2951.021 of the Revised Code;

(ii) All or part of the costs of confinement under a sanction imposed pursuant to section 2929.14, 2929.142, or 2929.16 of the Revised Code, provided that the amount of reimbursement ordered under this division shall not exceed the total amount of reimbursement the offender is able to pay as determined at a hearing and shall not exceed the actual cost of the confinement;

(iii) All or part of the cost of purchasing and using an immobilizing or disabling device, including a certified ignition interlock device, or a remote alcohol monitoring device that a court orders an offender to use under section 4510.13 of the Revised Code.

(b) If the offender is sentenced to a sanction of confinement pursuant to section 2929.14 or 2929.16 of the Revised Code that is to be served in a facility operated by a board of county commissioners, a legislative authority of a municipal corporation, or another local governmental entity, if, pursuant to section 307.93, 341.14, 341.19, 341.23, 753.02, 753.04, 753.16, 2301.56, or 2947.19 of the Revised Code and section 2929.37 of the Revised Code, the board, legislative authority, or other local governmental entity requires prisoners to reimburse the county, municipal corporation, or other entity for its expenses incurred by reason of the prisoner's confinement, and if the court does not impose a financial sanction under division (A)(5)(a)(ii) of this section, confinement costs may be assessed pursuant to section 2929.37 of the Revised Code. In addition, the offender may be required to pay the fees specified in section 2929.38 of the Revised Code in accordance with that section.

(c) Reimbursement by the offender for costs pursuant to section 2929.71 of the Revised Code.

(B)

(1) For a first, second, or third degree felony violation of any provision of Chapter 2925., 3719., or 4729. of the Revised Code, the sentencing court shall impose upon the offender a mandatory fine of at least one-half of, but not more than, the maximum statutory fine amount authorized for the level of the offense pursuant to division (A)(3) of this section. If an offender alleges in an affidavit filed with the court prior to sentencing that the offender is indigent and unable to pay the mandatory fine and if the court determines the offender is an indigent person and is unable to pay the mandatory fine described in this division, the court shall not impose the mandatory fine upon the offender.

(2) Any mandatory fine imposed upon an offender under division (B)(1) of this section and any fine imposed upon an offender under division (A)(2) or (3) of this section for any fourth or fifth degree felony violation of any provision of Chapter 2925., 3719., or 4729. of the Revised Code shall be paid to law enforcement agencies pursuant to division (F) of section 2925.03 of the Revised Code.

(3) For a fourth degree felony OVI offense and for a third degree felony OVI offense, the sentencing court shall impose upon the offender a mandatory fine in the amount specified in division (G)(1)(d) or (e) of section 4511.19 of the Revised Code, whichever is applicable. The mandatory fine so imposed shall be disbursed as provided in the division pursuant to which it is imposed.

(4) Notwithstanding any fine otherwise authorized or required to be imposed under division (A)(2) or (3) or (B)(1) of this section or section 2929.31 of the Revised Code for a violation of section 2925.03 of the Revised Code, in addition to any penalty or sanction imposed for that offense under section 2925.03 or sections 2929.11 to 2929.18 of the Revised Code and in addition to the forfeiture of property in connection with the offense as prescribed in Chapter 2981. of the Revised Code, the court that sentences an offender for a violation of section 2925.03 of the Revised Code may impose upon the offender a fine in addition to any fine imposed under division (A)(2) or (3) of this section and in addition to any mandatory fine imposed under division (B)(1) of this section. The fine imposed under division (B)(4) of this section shall be used as provided in division (H) of section 2925.03 of the Revised Code. A fine imposed under division (B)(4) of this section shall not exceed whichever of the following is applicable:

(a) The total value of any personal or real property in which the offender has an interest and that was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of section 2925.03 of the Revised Code, including any property that constitutes proceeds derived from that offense;

(b) If the offender has no interest in any property of the type described in division (B)(4)(a) of this section or if it is not possible to ascertain whether the offender has an interest in any property of that type in which the offender may have an interest, the amount of the mandatory fine for the offense imposed under division (B)(1) of this section or, if no mandatory fine is imposed under division (B)(1) of this section, the amount of the fine authorized for the level of the offense imposed under division (A)(3) of this section.

(5) Prior to imposing a fine under division (B)(4) of this section, the court shall determine whether the offender has an interest in any property of the type described in division (B)(4)(a) of this section. Except as provided in division (B)(6) or (7) of this section, a fine that is authorized and imposed under division (B)(4) of this section does not limit or affect the imposition of the penalties and sanctions for a violation of section 2925.03 of the Revised Code prescribed under those sections or sections 2929.11 to 2929.18 of the Revised Code and does not limit or affect a forfeiture of property in connection with the offense as prescribed in Chapter 2981. of the Revised Code.

(6) If the sum total of a mandatory fine amount imposed for a first, second, or third degree felony violation of section 2925.03 of the Revised Code under division (B)(1) of this section plus the amount of any fine imposed under division (B)(4) of this section does not exceed the maximum statutory fine amount authorized for the level of the offense under division (A)(3) of this section or section 2929.31 of the Revised Code, the court may impose a fine for the offense in addition to the mandatory fine and the fine imposed under division (B)(4) of this section. The sum total of the amounts of the mandatory fine, the fine imposed under division (B)(4) of this section, and the additional fine imposed under division (B)(6) of this section shall not exceed the maximum statutory fine amount authorized for the level of the offense under division (A)(3) of this section or section 2929.31 of the Revised Code. The clerk of the court shall pay any fine that is imposed under division (B)(6) of this section to the county, township, municipal corporation, park district as created pursuant to section 511.18 or 1545.04 of the Revised Code, or state law enforcement agencies in this state that primarily were responsible for or involved in making the arrest of, and in prosecuting, the offender pursuant to division (F) of section 2925.03 of the Revised Code.

(7) If the sum total of the amount of a mandatory fine imposed for a first, second, or third degree felony violation of section 2925.03 of the Revised Code plus the amount of any fine imposed under division (B)(4) of this section exceeds the maximum statutory fine amount authorized for the level of the offense under division (A)(3) of this section or section 2929.31 of the Revised Code, the court shall not impose a fine under division (B)(6) of this section.

(8)

(a) If an offender who is convicted of or pleads guilty to a violation of section 2905.01, 2905.02, 2907.21, 2907.22, or 2923.32, division (A)(1) or (2) of section 2907.323, or division (B)(1), (2), (3), (4), or (5) of section 2919.22 of the Revised Code also is convicted of or pleads guilty to a specification of the type described in section 2941.1422 of the Revised Code that charges that the offender knowingly committed the offense in furtherance of human trafficking, the sentencing court shall sentence the offender to a financial sanction of restitution by the offender to the victim or any survivor of the victim, with the restitution including the costs of housing, counseling, and medical and legal assistance incurred by the victim as a direct result of the offense and the greater of the following:

(i) The gross income or value to the offender of the victim's labor or services;

(ii) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the "Federal Fair Labor Standards Act of 1938," 52 Stat. 1060, 20 U.S.C. 207, and state labor laws.

(b) If a court imposing sentence upon an offender for a felony is required to impose upon the offender a financial sanction of restitution under division (B)(8)(a) of this section, in addition to that financial sanction of restitution, the court may sentence the offender to any other financial sanction or combination of financial sanctions authorized under this section, including a restitution sanction under division (A)(1) of this section.

(C)

(1) The offender shall pay reimbursements imposed upon the offender pursuant to division (A)(5)(a) of this section to pay the costs incurred by the department of rehabilitation and correction in operating a prison or other facility used to confine offenders pursuant to sanctions imposed under section 2929.14, 2929.142, or 2929.16 of the Revised Code to the treasurer of state. The treasurer of state shall deposit the reimbursements in the confinement cost reimbursement fund that is hereby created in the state treasury. The department of rehabilitation and correction shall use the amounts deposited in the fund to fund the operation of facilities used to confine offenders pursuant to sections 2929.14, 2929.142, and 2929.16 of the Revised Code.

(2) Except as provided in section 2951.021 of the Revised Code, the offender shall pay reimbursements imposed upon the offender pursuant to division (A)(5)(a) of this section to pay the costs incurred by a county pursuant to any sanction imposed under this section or section 2929.16 or 2929.17 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.16 of the Revised Code to the county treasurer. The county treasurer shall deposit the reimbursements in the sanction cost reimbursement fund that each board of county commissioners shall create in its county treasury. The county shall use the amounts deposited in the fund to pay the costs incurred by the county pursuant to any sanction imposed under this section or section 2929.16 or 2929.17 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.16 of the Revised Code.

(3) Except as provided in section 2951.021 of the Revised Code, the offender shall pay reimbursements imposed upon the offender pursuant to division (A)(5)(a) of this section to pay the costs incurred by a municipal corporation pursuant to any sanction imposed under this section or section 2929.16 or 2929.17 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.16 of the Revised Code to the treasurer of the municipal corporation. The treasurer shall deposit the reimbursements in a special fund that shall be established in the treasury of each municipal corporation. The municipal corporation shall use the amounts deposited in the fund to pay the costs incurred by the municipal corporation pursuant to any sanction imposed under this section or section 2929.16 or 2929.17 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.16 of the Revised Code.

(4) Except as provided in section 2951.021 of the Revised Code, the offender shall pay reimbursements imposed pursuant to division (A)(5)(a) of this section for the costs incurred by a private provider pursuant to a sanction imposed under this section or section 2929.16 or 2929.17 of the Revised Code to the provider.

(D) Except as otherwise provided in this division, a financial sanction imposed pursuant to division (A) or (B) of this section is a judgment in favor of the state or a political subdivision in which the court that imposed the financial sanction is located, and the offender subject to the financial sanction is the judgment debtor. A financial sanction of reimbursement imposed pursuant to division (A)(5)(a)(ii) of this section upon an offender who is incarcerated in a state facility or a municipal jail is a judgment in favor of the state or the municipal corporation, and the offender subject to the financial sanction is the judgment debtor. A financial sanction of reimbursement imposed upon an offender pursuant to this section for costs incurred by a private provider of sanctions is a judgment in favor of the private provider, and the offender subject to the financial sanction is the judgment debtor. A financial sanction of restitution imposed pursuant to division (A)(1) or (B)(8) of this section is an order in favor of the victim of the offender's criminal act that can be collected through a certificate of judgment as described in division (D)(1) of this section, through execution as described in division (D) (2) of this section, or through an order as described in division (D) (3) of this section, and the offender shall be considered for purposes of the collection as the judgment debtor. Imposition of a financial sanction and execution on the judgment does not preclude any other power of the court to impose or enforce sanctions on the offender. Once the financial sanction is imposed as a judgment or order under this division, the victim, private provider, state, or political subdivision may do any of the following:

(1) Obtain from the clerk of the court in which the judgment was entered a certificate of judgment that shall be in the same manner and form as a certificate of judgment issued in a civil action;

(2) Obtain execution of the judgment or order through any available procedure, including:

(a) An execution against the property of the judgment debtor under Chapter 2329. of the Revised Code;

(b) An execution against the person of the judgment debtor under Chapter 2331. of the Revised Code;

(c) A proceeding in aid of execution under Chapter 2333. of the Revised Code, including:

(i) A proceeding for the examination of the judgment debtor under sections 2333.09 to 2333.12 and sections 2333.15 to 2333.27 of the Revised Code;

(ii) A proceeding for attachment of the person of the judgment debtor under section 2333.28 of the Revised Code;

(iii) A creditor's suit under section 2333.01 of the Revised Code.

(d) The attachment of the property of the judgment debtor under Chapter 2715. of the Revised Code;

(e) The garnishment of the property of the judgment debtor under Chapter 2716. of the Revised Code.

(3) Obtain an order for the assignment of wages of the judgment debtor under section 1321.33 of the Revised Code.

(E) A court that imposes a financial sanction upon an offender may hold a hearing if necessary to determine whether the offender is able to pay the sanction or is likely in the future to be able to pay it.

(F) Each court imposing a financial sanction upon an offender under this section or under section 2929.32 of the Revised Code may designate the clerk of the court or another person to collect the financial sanction. The clerk or other person authorized by law or the court to collect the financial sanction may enter into contracts with one or more public agencies or private vendors for the collection of, amounts due under the financial sanction imposed pursuant to this section or section 2929.32 of the Revised Code. Before entering into a contract for the collection of amounts due from an offender pursuant to any financial sanction imposed pursuant to this section or section 2929.32 of the Revised Code, a court shall comply with sections 307.86 to 307.92 of the Revised Code.

(G) If a court that imposes a financial sanction under division (A) or (B) of this section finds that an offender satisfactorily has completed all other sanctions imposed upon the offender and that all restitution that has been ordered has been paid as ordered, the court may suspend any financial sanctions imposed pursuant to this section or section 2929.32 of the Revised Code that have not been paid.

(H) No financial sanction imposed under this section or section 2929.32 of the Revised Code shall preclude a victim from bringing a civil action against the offender.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 06-01-2004; 04-04-2007; 07-01-2007; 2008 SB17 09-30-2008; 2008 HB280 04-07-2009



Section 2929.181 - [Repealed].

Effective Date: 07-01-1996



Section 2929.19 - Sentencing hearing.

(A) The court shall hold a sentencing hearing before imposing a sentence under this chapter upon an offender who was convicted of or pleaded guilty to a felony and before resentencing an offender who was convicted of or pleaded guilty to a felony and whose case was remanded pursuant to section 2953.07 or 2953.08 of the Revised Code. At the hearing, the offender, the prosecuting attorney, the victim or the victim's representative in accordance with section 2930.14 of the Revised Code, and, with the approval of the court, any other person may present information relevant to the imposition of sentence in the case. The court shall inform the offender of the verdict of the jury or finding of the court and ask the offender whether the offender has anything to say as to why sentence should not be imposed upon the offender.

(B)

(1) At the sentencing hearing, the court, before imposing sentence, shall consider the record, any information presented at the hearing by any person pursuant to division (A) of this section, and, if one was prepared, the presentence investigation report made pursuant to section 2951.03 of the Revised Code or Criminal Rule 32.2, and any victim impact statement made pursuant to section 2947.051 of the Revised Code.

(2) Subject to division (B)(3) of this section, if the sentencing court determines at the sentencing hearing that a prison term is necessary or required, the court shall do all of the following:

(a) Impose a stated prison term and, if the court imposes a mandatory prison term, notify the offender that the prison term is a mandatory prison term;

(b) In addition to any other information, include in the sentencing entry the name and section reference to the offense or offenses, the sentence or sentences imposed and whether the sentence or sentences contain mandatory prison terms, if sentences are imposed for multiple counts whether the sentences are to be served concurrently or consecutively, and the name and section reference of any specification or specifications for which sentence is imposed and the sentence or sentences imposed for the specification or specifications;

(c) Notify the offender that the offender will be supervised under section 2967.28 of the Revised Code after the offender leaves prison if the offender is being sentenced for a felony of the first degree or second degree, for a felony sex offense, or for a felony of the third degree that is not a felony sex offense and in the commission of which the offender caused or threatened to cause physical harm to a person. This division applies with respect to all prison terms imposed for an offense of a type described in this division, including a term imposed for any such offense that is a risk reduction sentence, as defined in section 2967.28 of the Revised Code. If a court imposes a sentence including a prison term of a type described in division (B)(2)(c) of this section on or after July 11, 2006, the failure of a court to notify the offender pursuant to division (B)(2)(c) of this section that the offender will be supervised under section 2967.28 of the Revised Code after the offender leaves prison or to include in the judgment of conviction entered on the journal a statement to that effect does not negate, limit, or otherwise affect the mandatory period of supervision that is required for the offender under division (B) of section 2967.28 of the Revised Code. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in division (B)(2)(c) of this section and failed to notify the offender pursuant to division (B)(2)(c) of this section regarding post-release control or to include in the judgment of conviction entered on the journal or in the sentence a statement regarding post-release control.

(d) Notify the offender that the offender may be supervised under section 2967.28 of the Revised Code after the offender leaves prison if the offender is being sentenced for a felony of the third, fourth, or fifth degree that is not subject to division (B)(2)(c) of this section. This division applies with respect to all prison terms imposed for an offense of a type described in this division, including a term imposed for any such offense that is a risk reduction sentence, as defined in section 2967.28 of the Revised Code. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in division (B)(2)(d) of this section and failed to notify the offender pursuant to division (B)(2)(d) of this section regarding post-release control or to include in the judgment of conviction entered on the journal or in the sentence a statement regarding post-release control.

(e) Notify the offender that, if a period of supervision is imposed following the offender's release from prison, as described in division (B)(2)(c) or (d) of this section, and if the offender violates that supervision or a condition of post-release control imposed under division (B) of section 2967.131 of the Revised Code, the parole board may impose a prison term, as part of the sentence, of up to one-half of the stated prison term originally imposed upon the offender. If a court imposes a sentence including a prison term on or after July 11, 2006, the failure of a court to notify the offender pursuant to division (B)(2)(e) of this section that the parole board may impose a prison term as described in division (B)(2)(e) of this section for a violation of that supervision or a condition of post-release control imposed under division (B) of section 2967.131 of the Revised Code or to include in the judgment of conviction entered on the journal a statement to that effect does not negate, limit, or otherwise affect the authority of the parole board to so impose a prison term for a violation of that nature if, pursuant to division (D)(1) of section 2967.28 of the Revised Code, the parole board notifies the offender prior to the offender's release of the board's authority to so impose a prison term. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term and failed to notify the offender pursuant to division (B)(2)(e) of this section regarding the possibility of the parole board imposing a prison term for a violation of supervision or a condition of post-release control.

(f) Require that the offender not ingest or be injected with a drug of abuse and submit to random drug testing as provided in section 341.26, 753.33, or 5120.63 of the Revised Code, whichever is applicable to the offender who is serving a prison term, and require that the results of the drug test administered under any of those sections indicate that the offender did not ingest or was not injected with a drug of abuse.

(g)

(i) Determine, notify the offender of, and include in the sentencing entry the number of days that the offender has been confined for any reason arising out of the offense for which the offender is being sentenced and by which the department of rehabilitation and correction must reduce the stated prison term under section 2967.191 of the Revised Code. The court's calculation shall not include the number of days, if any, that the offender previously served in the custody of the department of rehabilitation and correction arising out of the offense for which the prisoner was convicted and sentenced.

(ii) In making a determination under division (B)(2)(h)(i) of this section, the court shall consider the arguments of the parties and conduct a hearing if one is requested.

(iii) The sentencing court retains continuing jurisdiction to correct any error not previously raised at sentencing in making a determination under division (B)(2)(h)(i) of this section. The offender may, at any time after sentencing, file a motion in the sentencing court to correct any error made in making a determination under division (B)(2)(h)(i) of this section, and the court may in its discretion grant or deny that motion. If the court changes the number of days in its determination or redetermination, the court shall cause the entry granting that change to be delivered to the department of rehabilitation and correction without delay. Sections 2931.15 and 2953.21 of the Revised Code do not apply to a motion made under this section.

(iv) An inaccurate determination under division (B)(2)(h)(i) of this section is not grounds for setting aside the offender's conviction or sentence and does not otherwise render the sentence void or voidable.

(3)

(a) The court shall include in the offender's sentence a statement that the offender is a tier III sex offender/child-victim offender, and the court shall comply with the requirements of section 2950.03 of the Revised Code if any of the following apply:

(i) The offender is being sentenced for a violent sex offense or designated homicide, assault, or kidnapping offense that the offender committed on or after January 1, 1997, and the offender is adjudicated a sexually violent predator in relation to that offense.

(ii) The offender is being sentenced for a sexually oriented offense that the offender committed on or after January 1, 1997, and the offender is a tier III sex offender/child-victim offender relative to that offense.

(iii) The offender is being sentenced on or after July 31, 2003, for a child-victim oriented offense, and the offender is a tier III sex offender/child-victim offender relative to that offense.

(iv) The offender is being sentenced under section 2971.03 of the Revised Code for a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007.

(v) The offender is sentenced to a term of life without parole under division (B) of section 2907.02 of the Revised Code.

(vi) The offender is being sentenced for attempted rape committed on or after January 2, 2007, and a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code.

(vii) The offender is being sentenced under division (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code for an offense described in those divisions committed on or after January 1, 2008.

(b) Additionally, if any criterion set forth in divisions (B)(3)(a)(i) to (vii) of this section is satisfied, in the circumstances described in division (E) of section 2929.14 of the Revised Code, the court shall impose sentence on the offender as described in that division.

(4) If the sentencing court determines at the sentencing hearing that a community control sanction should be imposed and the court is not prohibited from imposing a community control sanction, the court shall impose a community control sanction. The court shall notify the offender that, if the conditions of the sanction are violated, if the offender commits a violation of any law, or if the offender leaves this state without the permission of the court or the offender's probation officer, the court may impose a longer time under the same sanction, may impose a more restrictive sanction, or may impose a prison term on the offender and shall indicate the specific prison term that may be imposed as a sanction for the violation, as selected by the court from the range of prison terms for the offense pursuant to section 2929.14 of the Revised Code.

(5) Before imposing a financial sanction under section 2929.18 of the Revised Code or a fine under section 2929.32 of the Revised Code, the court shall consider the offender's present and future ability to pay the amount of the sanction or fine.

(6) If the sentencing court sentences the offender to a sanction of confinement pursuant to section 2929.14 or 2929.16 of the Revised Code that is to be served in a local detention facility, as defined in section 2929.36 of the Revised Code, and if the local detention facility is covered by a policy adopted pursuant to section 307.93, 341.14, 341.19, 341.21, 341.23, 753.02, 753.04, 753.16, 2301.56, or 2947.19 of the Revised Code and section 2929.37 of the Revised Code, both of the following apply:

(a) The court shall specify both of the following as part of the sentence:

(i) If the offender is presented with an itemized bill pursuant to section 2929.37 of the Revised Code for payment of the costs of confinement, the offender is required to pay the bill in accordance with that section.

(ii) If the offender does not dispute the bill described in division (B)(6)(a)(i) of this section and does not pay the bill by the times specified in section 2929.37 of the Revised Code, the clerk of the court may issue a certificate of judgment against the offender as described in that section.

(b) The sentence automatically includes any certificate of judgment issued as described in division (B)(6)(a)(ii) of this section.

(7) The failure of the court to notify the offender that a prison term is a mandatory prison term pursuant to division (B)(2)(a) of this section or to include in the sentencing entry any information required by division (B)(2)(b) of this section does not affect the validity of the imposed sentence or sentences. If the sentencing court notifies the offender at the sentencing hearing that a prison term is mandatory but the sentencing entry does not specify that the prison term is mandatory, the court may complete a corrected journal entry and send copies of the corrected entry to the offender and the department of rehabilitation and correction, or, at the request of the state, the court shall complete a corrected journal entry and send copies of the corrected entry to the offender and department of rehabilitation and correction.

(C)

(1) If the offender is being sentenced for a fourth degree felony OVI offense under division (G)(1) of section 2929.13 of the Revised Code, the court shall impose the mandatory term of local incarceration in accordance with that division, shall impose a mandatory fine in accordance with division (B)(3) of section 2929.18 of the Revised Code, and, in addition, may impose additional sanctions as specified in sections 2929.15, 2929.16, 2929.17, and 2929.18 of the Revised Code. The court shall not impose a prison term on the offender except that the court may impose a prison term upon the offender as provided in division (A)(1) of section 2929.13 of the Revised Code.

(2) If the offender is being sentenced for a third or fourth degree felony OVI offense under division (G)(2) of section 2929.13 of the Revised Code, the court shall impose the mandatory prison term in accordance with that division, shall impose a mandatory fine in accordance with division (B)(3) of section 2929.18 of the Revised Code, and, in addition, may impose an additional prison term as specified in section 2929.14 of the Revised Code. In addition to the mandatory prison term or mandatory prison term and additional prison term the court imposes, the court also may impose a community control sanction on the offender, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

(D) The sentencing court, pursuant to division (I)(1) of section 2929.14 of the Revised Code, may recommend placement of the offender in a program of shock incarceration under section 5120.031 of the Revised Code or an intensive program prison under section 5120.032 of the Revised Code, disapprove placement of the offender in a program or prison of that nature, or make no recommendation. If the court recommends or disapproves placement, it shall make a finding that gives its reasons for its recommendation or disapproval.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-31-2003; 09-23-2004; 04-29-2005; 07-11-2006; 01-02-2007; 04-04-2007; 2007 SB10 01-01-2008; 2008 HB130 04-07-2009



Section 2929.191 - Correction of judgment of conviction to include supervision information.

(A)

(1) If, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in division (B) (2)(c) of section 2929.19 of the Revised Code and failed to notify the offender pursuant to that division that the offender will be supervised under section 2967.28 of the Revised Code after the offender leaves prison or to include a statement to that effect in the judgment of conviction entered on the journal or in the sentence pursuant to division (D)(1) of section 2929.14 of the Revised Code, at any time before the offender is released from imprisonment under that term and at a hearing conducted in accordance with division (C) of this section, the court may prepare and issue a correction to the judgment of conviction that includes in the judgment of conviction the statement that the offender will be supervised under section 2967.28 of the Revised Code after the offender leaves prison.

If, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in division (B) (2)(d) of section 2929.19 of the Revised Code and failed to notify the offender pursuant to that division that the offender may be supervised under section 2967.28 of the Revised Code after the offender leaves prison or to include a statement to that effect in the judgment of conviction entered on the journal or in the sentence pursuant to division (D)(2) of section 2929.14 of the Revised Code, at any time before the offender is released from imprisonment under that term and at a hearing conducted in accordance with division (C) of this section, the court may prepare and issue a correction to the judgment of conviction that includes in the judgment of conviction the statement that the offender may be supervised under section 2967.28 of the Revised Code after the offender leaves prison.

(2) If a court prepares and issues a correction to a judgment of conviction as described in division (A)(1) of this section before the offender is released from imprisonment under the prison term the court imposed prior to July 11, 2006, the court shall place upon the journal of the court an entry nunc pro tunc to record the correction to the judgment of conviction and shall provide a copy of the entry to the offender or, if the offender is not physically present at the hearing, shall send a copy of the entry to the department of rehabilitation and correction for delivery to the offender. If the court sends a copy of the entry to the department, the department promptly shall deliver a copy of the entry to the offender. The court's placement upon the journal of the entry nunc pro tunc before the offender is released from imprisonment under the term shall be considered, and shall have the same effect, as if the court at the time of original sentencing had included the statement in the sentence and the judgment of conviction entered on the journal and had notified the offender that the offender will be so supervised regarding a sentence including a prison term of a type described in division (B) (2)(c) of section 2929.19 of the Revised Code or that the offender may be so supervised regarding a sentence including a prison term of a type described in division (B) (2)(d) of that section.

(B)

(1) If, prior to July 11, 2006, a court imposed a sentence including a prison term and failed to notify the offender pursuant to division (B) (2)(e) of section 2929.19 of the Revised Code regarding the possibility of the parole board imposing a prison term for a violation of supervision or a condition of post-release control or to include in the judgment of conviction entered on the journal a statement to that effect, at any time before the offender is released from imprisonment under that term and at a hearing conducted in accordance with division (C) of this section, the court may prepare and issue a correction to the judgment of conviction that includes in the judgment of conviction the statement that if a period of supervision is imposed following the offender's release from prison, as described in division (B) (2)(c) or (d) of section 2929.19 of the Revised Code, and if the offender violates that supervision or a condition of post-release control imposed under division (B) of section 2967.131 of the Revised Code the parole board may impose as part of the sentence a prison term of up to one-half of the stated prison term originally imposed upon the offender.

(2) If the court prepares and issues a correction to a judgment of conviction as described in division (B)(1) of this section before the offender is released from imprisonment under the term, the court shall place upon the journal of the court an entry nunc pro tunc to record the correction to the judgment of conviction and shall provide a copy of the entry to the offender or, if the offender is not physically present at the hearing, shall send a copy of the entry to the department of rehabilitation and correction for delivery to the offender. If the court sends a copy of the entry to the department, the department promptly shall deliver a copy of the entry to the offender. The court's placement upon the journal of the entry nunc pro tunc before the offender is released from imprisonment under the term shall be considered, and shall have the same effect, as if the court at the time of original sentencing had included the statement in the judgment of conviction entered on the journal and had notified the offender pursuant to division (B) (2)(e) of section 2929.19 of the Revised Code regarding the possibility of the parole board imposing a prison term for a violation of supervision or a condition of post-release control.

(C) On and after July 11, 2006, a court that wishes to prepare and issue a correction to a judgment of conviction of a type described in division (A)(1) or (B)(1) of this section shall not issue the correction until after the court has conducted a hearing in accordance with this division. Before a court holds a hearing pursuant to this division, the court shall provide notice of the date, time, place, and purpose of the hearing to the offender who is the subject of the hearing, the prosecuting attorney of the county, and the department of rehabilitation and correction. The offender has the right to be physically present at the hearing, except that, upon the court's own motion or the motion of the offender or the prosecuting attorney, the court may permit the offender to appear at the hearing by video conferencing equipment if available and compatible. An appearance by video conferencing equipment pursuant to this division has the same force and effect as if the offender were physically present at the hearing. At the hearing, the offender and the prosecuting attorney may make a statement as to whether the court should issue a correction to the judgment of conviction.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-11-2006



Section 2929.192 - Forfeiture of retirement benefits on conviction.

(A) If an offender is being sentenced for any felony offense listed in division (D) of this section that was committed on or after May 13, 2008, if the offender committed the offense while serving in a position of honor, trust, or profit, and if the offender, at the time of the commission of the offense, was a member of any public retirement system or a participant in an alternative retirement plan, in addition to any other sanction it imposes under section 2929.14, 2929.15, 2929.16, 2929.17, or 2929.18 of the Revised Code but subject to division (B) of this section, the court shall order the forfeiture to the public retirement system or alternative retirement plan in which the offender was a member or participant of the offender's right to a retirement allowance, pension, disability benefit, or other right or benefit, other than payment of the offender's accumulated contributions, earned by reason of the offender's being a member of the public retirement system or alternative retirement plan. A forfeiture ordered under this division is part of, and shall be included in, the sentence of the offender. The court shall send a copy of the journal entry imposing sentence on the offender to the appropriate public retirement system or alternative retirement plan in which the offender was a member or participant.

(B) In any case in which a sentencing court is required to order forfeiture of an offender's right to a retirement allowance, pension, disability benefit, or other right or benefit under division (A) of this section, the offender may request a hearing regarding the forfeiture by delivering to the court prior to sentencing a written request for a hearing. If a request for a hearing is made by the offender prior to sentencing, the court shall conduct the hearing before sentencing. The court shall notify the offender, the prosecutor who handled the case in which the offender was convicted of or pleaded guilty to the offense for which the forfeiture order was imposed, and the appropriate public retirement system, or alternative retirement plan provider, whichever is applicable, or, if more than one is specified in the motion, the applicable combination of these, of the hearing. A hearing scheduled under this division shall be limited to a consideration of whether there is good cause based on evidence presented by the offender for the forfeiture order not to be issued. If the court determines based on evidence presented by the offender that there is good cause for the forfeiture order not to be issued, the court shall not issue the forfeiture order. If the offender does not request a hearing prior to sentencing or if the court conducts a hearing but does not determine based on evidence presented by the offender that there is good cause for the forfeiture order not to be issued, the court shall order the forfeiture described in division (A) of this section in accordance with that division and shall send a copy of the journal entry imposing sentence on the offender to the appropriate public retirement system or alternative retirement plan in which the offender was a member or participant.

(C) Upon receipt of a copy of the journal entry imposing sentence on an offender under division (A) or (B) of this section that contains an order of forfeiture of a type described in that division, the public retirement system or alternative retirement plan in which the offender was a member or participant shall comply with the forfeiture order on application for a refund of the accumulated contributions of the member or participant.

(D) Division (A) of this section applies regarding an offender who is convicted of or pleads guilty to any of the following offenses committed on or after May 13, 2008, that is a felony and who committed the offense while serving in a position of honor, trust, or profit:

(1) A violation of section 2921.02 or 2923.32 of the Revised Code or a violation of section 2921.41 of the Revised Code that is a felony of the third degree;

(2) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (D)(1) of this section;

(3) A conspiracy to commit, attempt to commit, or complicity in committing any violation listed in division (D)(1) or described in division (D)(2) of this section.

(E) For purposes of divisions (A) and (D) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after May 13, 2008," if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after May 13, 2008.

(F) As used in this section:

(1)

(a) For the period beginning May 13, 2008, and ending the day before the effective date of this amendment, "position of honor, trust, or profit" means any of the following:

(i) An elective office of the state or any political subdivision of the state;

(ii) A position on any board or commission of the state that is appointed by the governor or the attorney general;

(iii) A position as a public official or employee, as defined in section 102.01 of the Revised Code, who is required to file a disclosure statement under section 102.02 of the Revised Code;

(iv) A position as a prosecutor, as defined in section 2935.01 of the Revised Code;

(v) A position as a peace officer, as defined in section 2935.01 of the Revised Code, or as the superintendent or a trooper of the state highway patrol.

(b) On and after the effective date of this amendment, "position of honor, trust, or profit" has the same meaning as in division (F)(1)(a) of this section, except that it also includes a position in which, in the course of public employment, an employee has control over the expenditure of public funds of one hundred thousand dollars or more annually.

(2) "Public retirement system" and "alternative retirement plan" have the same meanings as in section 2907.15 of the Revised Code.

(3) "Accumulated contributions" means whichever of the following is applicable:

(a) Regarding an offender who is a member of the public employees retirement system, except as otherwise provided in division (F)(3)(a) of this section, "accumulated contributions" has the same meaning as in section 145.01 of the Revised Code. For a member participating in a PERS defined contribution plan, "accumulated contributions" means the contributions made under section 145.85 of the Revised Code and any earnings on those contributions. For a member participating in a PERS defined contribution plan that includes definitely determinable benefits, "accumulated contributions" means the contributions made under section 145.85 of the Revised Code, any earnings on those contributions, and additionally any amounts paid by the member to purchase service credits.

(b) Regarding an offender who is or was a member of the Ohio police and fire pension fund, "accumulated contributions" means the amount payable to a member under division (G) of section 742.37 of the Revised Code.

(c) Regarding an offender who is a member of the state teachers retirement system, except as otherwise provided in division (F)(3)(c) of this section, "accumulated contributions" has the same meaning as in section 3307.50 of the Revised Code. For a member participating in an STRS defined contribution plan, "accumulated contributions" means the contributions made under section 3307.26 of the Revised Code to participate in a plan established under section 3307.81 of the Revised Code and any earnings on those contributions. For a member participating in a STRS defined contribution plan that includes definitely determinable benefits, "accumulated contributions" means the contributions made under section 3307.26 of the Revised Code to participate in a plan established under section 3307.81 of the Revised Code, any earnings on those contributions, and additionally any amounts paid by the member to purchase service credits.

(d) Regarding an offender who is or was a member of the school employees retirement system, "accumulated contributions" has the same meaning as in section 3309.01 of the Revised Code and also includes employee contributions made under section 3309.85 of the Revised Code and any earnings on those contributions.

(e) Regarding an offender who is or was a member of the state highway patrol retirement system, "accumulated contributions" has the same meaning as in section 5505.01 of the Revised Code.

(f) Regarding an offender who is or was participating in an alternative retirement plan, "accumulated contributions" means the amounts contributed to an alternative retirement plan participant's account by the plan participant pursuant to section 3305.06 of the Revised Code and any earnings on those contributions.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 2008 SB3 05-13-2008



Section 2929.193 - Offenses while serving in a position of honor, trust, or profit; hearing; recovery of benefits.

(A) As used in this section:

(1) "Position of honor, trust, or profit" has the same meaning as in division (F)(1)(b) of section 2929.192 of the Revised Code.

(2) "Public retirement system," "alternative retirement plan," and "prosecutor" have the same meanings as in section 2907.15 of the Revised Code.

(B) This section applies to an offender to whom all of the following apply:

(1) The offender is being sentenced for an offense listed in division (D) of section 2929.192 of the Revised Code that is a felony and was committed on or after the effective date of this section.

(2) The offense was committed while the offender was serving in a position of honor, trust, or profit.

(3) At the time of the offense, the offender was one of the following:

(a) A member of a public retirement system;

(b) A contributor to a public retirement system receiving or eligible to receive a benefit under section 145.384, 742.26, 3307.352, or 3309.344 of the Revised Code;

(c) A participant in an alternative retirement plan.

(4) Prior to the final disposition of the case, the offender was granted a disability benefit by a public retirement system or an alternative retirement plan provider.

(C)

(1) Prior to sentencing an offender subject to this section, the court shall hold a hearing regarding the condition for which the offender was granted a disability benefit. Not later than ten days prior to the scheduled date of the hearing, the court shall give written notice of the hearing to the offender, the prosecutor who handled the case, and the appropriate public retirement system, alternative retirement plan provider, or, if more than one is providing a disability benefit, the applicable combination of these. The hearing shall be limited to a consideration of whether the offender's disabling condition arose out of the commission of the offense the offender was convicted of or pleaded guilty to.

The system or provider shall submit to the court the offender's medical reports and recommendations, and the offender's disability application. If the court determines based on those documents that the disabling condition arose out of the commission of the offense the offender was convicted of or pleaded guilty to, the court shall order the system or provider to terminate the disability benefit.

(2) Any disability benefit paid the offender prior to its termination may be recovered in accordance with section 145.563, 742.64, 3305.22, 3307.47, 3309.70, or 5505.34 of the Revised Code.

(D) For purposes of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this section" if the course of conduct continues, one or more of the multiple acts occurs, or the offender's accountability for the course of conduct or for one or more of the multiple acts continues on or after the effective date of this section.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 2929.194 - Offenders under physical or mental disability; forfeiture.

(A) This section applies to members of the public employees retirement system except that in any circumstance in which either section 2929.192 or 2929.193 of the Revised Code applies this section does not apply.

(B) If an offender is being sentenced for a felony offense that was the cause of a physical or mental disability in the offender and was committed on or after the effective date of this section while the offender was a member of the public employees retirement system, in addition to any sanction it imposes under section 2929.14, 2929.15, 2929.16, 2929.17, or 2929.18 of the Revised Code but subject to division (C) of this section, the court shall order forfeiture of any right of the offender to a disability benefit from the retirement system that is based on the disability caused by commission of the felony. The forfeiture shall be ordered regardless of whether a disability benefit has been requested or granted. A forfeiture ordered under this section is part of, and shall be included in, the offender's sentence.

(C) Before sentencing in a case in which the sentencing court is required to order forfeiture under division (B) of this section, the offender may request a hearing regarding the forfeiture by delivering a written request for a hearing to the court. If there is a timely request, the court shall schedule the hearing to be conducted before sentencing. Not later than ten days prior to the scheduled date of the hearing, the court shall give notice of the hearing date to the offender, the prosecutor who handled the case, and the retirement system. The hearing shall be limited to determination of whether the offender's disability resulted from commission of the offense. If a disability benefit has already been granted, the retirement system shall submit to the court documentation of the evidence on which the benefit was granted.

(D) If the offender does not make a timely request for a hearing or if a hearing is held and the court determines that the disability resulted from commission of the offense, the court shall order the forfeiture of any right the offender may have to a disability benefit from the retirement system that is based on the disability caused by commission of the felony. If the disability benefit has already been granted, the court shall order termination of the benefit. Any disability benefit paid to the offender prior to its termination may be recovered in accordance with section 145.563 of the Revised Code.

(E) The court shall send a copy of the journal entry imposing sentence on the offender to the retirement system.

(F) For purposes of this section, any violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is committed on or after the effective date of this section if the course of conduct continues, one or more of the multiple acts occurs, or the offender's accountability for the course of conduct or for one or more of the multiple acts continues on or after the effective date of this section.

Added by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.



Section 2929.20 - Sentence reduction through judicial release.

(A) As used in this section:

(1)

(a) Except as provided in division (A)(1)(b) of this section, "eligible offender" means any person who, on or after April 7, 2009, is serving a stated prison term that includes one or more nonmandatory prison terms.

(b) "Eligible offender" does not include any person who, on or after April 7, 2009, is serving a stated prison term for any of the following criminal offenses that was a felony and was committed while the person held a public office in this state:

(i) A violation of section 2921.02, 2921.03, 2921.05, 2921.31, 2921.32, 2921.41, 2921.42, or 2923.32 of the Revised Code;

(ii) A violation of section 2913.42, 2921.04, 2921.11, or 2921.12 of the Revised Code, when the conduct constituting the violation was related to the duties of the offender's public office or to the offender's actions as a public official holding that public office;

(iii) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (A)(1)(b)(i) of this section;

(iv) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (A)(1)(b)(ii) of this section, when the conduct constituting the violation was related to the duties of the offender's public office or to the offender's actions as a public official holding that public office;

(v) A conspiracy to commit, attempt to commit, or complicity in committing any offense listed in division (A)(1)(b)(i) or described in division (A)(1)(b)(iii) of this section;

(vi) A conspiracy to commit, attempt to commit, or complicity in committing any offense listed in division (A)(1)(b)(ii) or described in division (A)(1)(b)(iv) of this section, if the conduct constituting the offense that was the subject of the conspiracy, that would have constituted the offense attempted, or constituting the offense in which the offender was complicit was or would have been related to the duties of the offender's public office or to the offender's actions as a public official holding that public office.

(2) "Nonmandatory prison term" means a prison term that is not a mandatory prison term.

(3) "Public office" means any elected federal, state, or local government office in this state.

(4) "Victim's representative" has the same meaning as in section 2930.01 of the Revised Code.

(B) On the motion of an eligible offender or upon its own motion, the sentencing court may reduce the eligible offender's aggregated nonmandatory prison term or terms through a judicial release under this section.

(C) An eligible offender may file a motion for judicial release with the sentencing court within the following applicable periods:

(1) If the aggregated nonmandatory prison term or terms is less than two years, the eligible offender may file the motion not earlier than thirty days after the offender is delivered to a state correctional institution or, if the prison term includes a mandatory prison term or terms, not earlier than thirty days after the expiration of all mandatory prison terms.

(2) If the aggregated nonmandatory prison term or terms is at least two years but less than five years, the eligible offender may file the motion not earlier than one hundred eighty days after the offender is delivered to a state correctional institution or, if the prison term includes a mandatory prison term or terms, not earlier than one hundred eighty days after the expiration of all mandatory prison terms.

(3) If the aggregated nonmandatory prison term or terms is five years, the eligible offender may file the motion not earlier than four years after the eligible offender is delivered to a state correctional institution or, if the prison term includes a mandatory prison term or terms, not earlier than four years after the expiration of all mandatory prison terms.

(4) If the aggregated nonmandatory prison term or terms is more than five years but not more than ten years, the eligible offender may file the motion not earlier than five years after the eligible offender is delivered to a state correctional institution or, if the prison term includes a mandatory prison term or terms, not earlier than five years after the expiration of all mandatory prison terms.

(5) If the aggregated nonmandatory prison term or terms is more than ten years, the eligible offender may file the motion not earlier than the later of the date on which the offender has served one-half of the offender's stated prison term or the date specified in division (C)(4) of this section.

(D) Upon receipt of a timely motion for judicial release filed by an eligible offender under division (C) of this section or upon the sentencing court's own motion made within the appropriate time specified in that division, the court may deny the motion without a hearing or schedule a hearing on the motion. The court shall not grant the motion without a hearing. If a court denies a motion without a hearing, the court later may consider judicial release for that eligible offender on a subsequent motion filed by that eligible offender unless the court denies the motion with prejudice. If a court denies a motion with prejudice, the court may later consider judicial release on its own motion. If a court denies a motion after a hearing, the court shall not consider a subsequent motion for that eligible offender. The court shall hold only one hearing for any eligible offender.

A hearing under this section shall be conducted in open court not less than thirty or more than sixty days after the motion is filed, provided that the court may delay the hearing for one hundred eighty additional days. If the court holds a hearing, the court shall enter a ruling on the motion within ten days after the hearing. If the court denies the motion without a hearing, the court shall enter its ruling on the motion within sixty days after the motion is filed.

(E) If a court schedules a hearing under division (D) of this section, the court shall notify the eligible offender and the head of the state correctional institution in which the eligible offender is confined prior to the hearing. The head of the state correctional institution immediately shall notify the appropriate person at the department of rehabilitation and correction of the hearing, and the department within twenty-four hours after receipt of the notice, shall post on the database it maintains pursuant to section 5120.66 of the Revised Code the offender's name and all of the information specified in division (A)(1)(c)(i) of that section. If the court schedules a hearing for judicial release, the court promptly shall give notice of the hearing to the prosecuting attorney of the county in which the eligible offender was indicted. Upon receipt of the notice from the court, the prosecuting attorney shall do whichever of the following is applicable:

(1) Subject to division (E)(2) of this section, notify the victim of the offense or the victim's representative pursuant to division (B) of section 2930.16 of the Revised Code;

(2) If the offense was an offense of violence that is a felony of the first, second, or third degree, except as otherwise provided in this division, notify the victim or the victim's representative of the hearing regardless of whether the victim or victim's representative has requested the notification. The notice of the hearing shall not be given under this division to a victim or victim's representative if the victim or victim's representative has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the victim or the victim's representative not be provided the notice. If notice is to be provided to a victim or victim's representative under this division, the prosecuting attorney may give the notice by any reasonable means, including regular mail, telephone, and electronic mail, in accordance with division (D)(1) of section 2930.16 of the Revised Code. If the notice is based on an offense committed prior to the effective date of this amendment, the notice also shall include the opt-out information described in division (D)(1) of section 2930.16 of the Revised Code. The prosecuting attorney, in accordance with division (D)(2) of section 2930.16 of the Revised Code, shall keep a record of all attempts to provide the notice, and of all notices provided, under this division. Division (E)(2) of this section, and the notice-related provisions of division (K) of this section, division (D)(1) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, and division (A)(2) of section 5149.101 of the Revised Code enacted in the act in which division (E)(2) of this section was enacted, shall be known as "Roberta's Law."

(F) Upon an offender's successful completion of rehabilitative activities, the head of the state correctional institution may notify the sentencing court of the successful completion of the activities.

(G) Prior to the date of the hearing on a motion for judicial release under this section, the head of the state correctional institution in which the eligible offender is confined shall send to the court an institutional summary report on the eligible offender's conduct in the institution and in any institution from which the eligible offender may have been transferred. Upon the request of the prosecuting attorney of the county in which the eligible offender was indicted or of any law enforcement agency, the head of the state correctional institution, at the same time the person sends the institutional summary report to the court, also shall send a copy of the report to the requesting prosecuting attorney and law enforcement agencies. The institutional summary report shall cover the eligible offender's participation in school, vocational training, work, treatment, and other rehabilitative activities and any disciplinary action taken against the eligible offender. The report shall be made part of the record of the hearing.

(H) If the court grants a hearing on a motion for judicial release under this section, the eligible offender shall attend the hearing if ordered to do so by the court. Upon receipt of a copy of the journal entry containing the order, the head of the state correctional institution in which the eligible offender is incarcerated shall deliver the eligible offender to the sheriff of the county in which the hearing is to be held. The sheriff shall convey the eligible offender to and from the hearing.

(I) At the hearing on a motion for judicial release under this section, the court shall afford the eligible offender and the eligible offender's attorney an opportunity to present written and, if present, oral information relevant to the motion. The court shall afford a similar opportunity to the prosecuting attorney, the victim or the victim's representative, and any other person the court determines is likely to present additional relevant information. The court shall consider any statement of a victim made pursuant to section 2930.14 or 2930.17 of the Revised Code, any victim impact statement prepared pursuant to section 2947.051 of the Revised Code, and any report made under division (G) of this section. The court may consider any written statement of any person submitted to the court pursuant to division (L) of this section. After ruling on the motion, the court shall notify the victim of the ruling in accordance with sections 2930.03 and 2930.16 of the Revised Code.

(J)

(1) A court shall not grant a judicial release under this section to an eligible offender who is imprisoned for a felony of the first or second degree, or to an eligible offender who committed an offense under Chapter 2925. or 3719. of the Revised Code and for whom there was a presumption under section 2929.13 of the Revised Code in favor of a prison term, unless the court, with reference to factors under section 2929.12 of the Revised Code, finds both of the following:

(a) That a sanction other than a prison term would adequately punish the offender and protect the public from future criminal violations by the eligible offender because the applicable factors indicating a lesser likelihood of recidivism outweigh the applicable factors indicating a greater likelihood of recidivism;

(b) That a sanction other than a prison term would not demean the seriousness of the offense because factors indicating that the eligible offender's conduct in committing the offense was less serious than conduct normally constituting the offense outweigh factors indicating that the eligible offender's conduct was more serious than conduct normally constituting the offense.

(2) A court that grants a judicial release to an eligible offender under division (J)(1) of this section shall specify on the record both findings required in that division and also shall list all the factors described in that division that were presented at the hearing.

(K) If the court grants a motion for judicial release under this section, the court shall order the release of the eligible offender, shall place the eligible offender under an appropriate community control sanction, under appropriate conditions, and under the supervision of the department of probation serving the court and shall reserve the right to reimpose the sentence that it reduced if the offender violates the sanction. If the court reimposes the reduced sentence, it may do so either concurrently with, or consecutive to, any new sentence imposed upon the eligible offender as a result of the violation that is a new offense. The period of community control shall be no longer than five years. The court, in its discretion, may reduce the period of community control by the amount of time the eligible offender spent in jail or prison for the offense and in prison. If the court made any findings pursuant to division (J)(1) of this section, the court shall serve a copy of the findings upon counsel for the parties within fifteen days after the date on which the court grants the motion for judicial release.

If the court grants a motion for judicial release, the court shall notify the appropriate person at the department of rehabilitation and correction, and the department shall post notice of the release on the database it maintains pursuant to section 5120.66 of the Revised Code. The court also shall notify the prosecuting attorney of the county in which the eligible offender was indicted that the motion has been granted. Unless the victim or the victim's representative has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the victim or victim's representative not be provided the notice, the prosecuting attorney shall notify the victim or the victim's representative of the judicial release in any manner, and in accordance with the same procedures, pursuant to which the prosecuting attorney is authorized to provide notice of the hearing pursuant to division (E)(2) of this section. If the notice is based on an offense committed prior to the effective date of this amendment, the notice to the victim or victim's representative also shall include the opt-out information described in division (D)(1) of section 2930.16 of the Revised Code.

(L) In addition to and independent of the right of a victim to make a statement pursuant to section 2930.14, 2930.17, or 2946.051 of the Revised Code and any right of a person to present written information or make a statement pursuant to division (I) of this section, any person may submit to the court, at any time prior to the hearing on the offender's motion for judicial release, a written statement concerning the effects of the offender's crime or crimes, the circumstances surrounding the crime or crimes, the manner in which the crime or crimes were perpetrated, and the person's opinion as to whether the offender should be released.

(M) The changes to this section that are made on September 30, 2011, apply to any judicial release decision made on or after September 30, 2011, for any eligible offender.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-08-2002; 11-23-2005; 2008 SB108 04-07-2009; 2008 HB130 04-07-2009



Section 2929.21 - Purposes of misdemeanor sentencing.

(A) A court that sentences an offender for a misdemeanor or minor misdemeanor violation of any provision of the Revised Code, or of any municipal ordinance that is substantially similar to a misdemeanor or minor misdemeanor violation of a provision of the Revised Code, shall be guided by the overriding purposes of misdemeanor sentencing. The overriding purposes of misdemeanor sentencing are to protect the public from future crime by the offender and others and to punish the offender. To achieve those purposes, the sentencing court shall consider the impact of the offense upon the victim and the need for changing the offender's behavior, rehabilitating the offender, and making restitution to the victim of the offense, the public, or the victim and the public.

(B) A sentence imposed for a misdemeanor or minor misdemeanor violation of a Revised Code provision or for a violation of a municipal ordinance that is subject to division (A) of this section shall be reasonably calculated to achieve the two overriding purposes of misdemeanor sentencing set forth in division (A) of this section, commensurate with and not demeaning to the seriousness of the offender's conduct and its impact upon the victim, and consistent with sentences imposed for similar offenses committed by similar offenders.

(C) A court that imposes a sentence upon an offender for a misdemeanor or minor misdemeanor violation of a Revised Code provision or for a violation of a municipal ordinance that is subject to division (A) of this section shall not base the sentence upon the race, ethnic background, gender, or religion of the offender.

(D) Divisions (A) and (B) of this section shall not apply to any offense that is disposed of by a traffic violations bureau of any court pursuant to Traffic Rule 13 and shall not apply to any violation of any provision of the Revised Code that is a minor misdemeanor and that is disposed of without a court appearance. Divisions (A) to (C) of this section do not affect any penalties established by a municipal corporation for a violation of its ordinances.

Effective Date: 07-31-2003; 06-01-2004



Section 2929.22 - Determining appropriate sentence for misdemeanors.

(A) Unless a mandatory jail term is required to be imposed by division (G) of section 1547.99, division (B) of section 4510.14, division (G) of section 4511.19 of the Revised Code, or any other provision of the Revised Code a court that imposes a sentence under this chapter upon an offender for a misdemeanor or minor misdemeanor has discretion to determine the most effective way to achieve the purposes and principles of sentencing set forth in section 2929.21 of the Revised Code.

Unless a specific sanction is required to be imposed or is precluded from being imposed by the section setting forth an offense or the penalty for an offense or by any provision of sections 2929.23 to 2929.28 of the Revised Code, a court that imposes a sentence upon an offender for a misdemeanor may impose on the offender any sanction or combination of sanctions under sections 2929.24 to 2929.28 of the Revised Code. The court shall not impose a sentence that imposes an unnecessary burden on local government resources.

(B)

(1) In determining the appropriate sentence for a misdemeanor, the court shall consider all of the following factors:

(a) The nature and circumstances of the offense or offenses;

(b) Whether the circumstances regarding the offender and the offense or offenses indicate that the offender has a history of persistent criminal activity and that the offender's character and condition reveal a substantial risk that the offender will commit another offense;

(c) Whether the circumstances regarding the offender and the offense or offenses indicate that the offender's history, character, and condition reveal a substantial risk that the offender will be a danger to others and that the offender's conduct has been characterized by a pattern of repetitive, compulsive, or aggressive behavior with heedless indifference to the consequences;

(d) Whether the victim's youth, age, disability, or other factor made the victim particularly vulnerable to the offense or made the impact of the offense more serious;

(e) Whether the offender is likely to commit future crimes in general, in addition to the circumstances described in divisions (B)(1)(b) and (c) of this section;

(f) Whether the offender has an emotional, mental, or physical condition that is traceable to the offender's service in the armed forces of the United States and that was a contributing factor in the offender's commission of the offense or offenses;

(g) The offender's military service record.

(2) In determining the appropriate sentence for a misdemeanor, in addition to complying with division (B)(1) of this section, the court may consider any other factors that are relevant to achieving the purposes and principles of sentencing set forth in section 2929.21 of the Revised Code.

(C) Before imposing a jail term as a sentence for a misdemeanor, a court shall consider the appropriateness of imposing a community control sanction or a combination of community control sanctions under sections 2929.25, 2929.26, 2929.27, and 2929.28 of the Revised Code. A court may impose the longest jail term authorized under section 2929.24 of the Revised Code only upon offenders who commit the worst forms of the offense or upon offenders whose conduct and response to prior sanctions for prior offenses demonstrate that the imposition of the longest jail term is necessary to deter the offender from committing a future crime.

(D)

(1) A sentencing court shall consider any relevant oral or written statement made by the victim, the defendant, the defense attorney, or the prosecuting authority regarding sentencing for a misdemeanor. This division does not create any rights to notice other than those rights authorized by Chapter 2930. of the Revised Code.

(2) At the time of sentencing for a misdemeanor or as soon as possible after sentencing, the court shall notify the victim of the offense of the victim's right to file an application for an award of reparations pursuant to sections 2743.51 to 2743.72 of the Revised Code.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Effective Date: 12-23-2003



Section 2929.221 - Amended and Renumbered RC 2929.34.

Effective Date: 01-01-2004



Section 2929.223 - [Repealed].

Effective Date: 09-06-2002



Section 2929.23 - Sentence for sexually oriented misdemeanor committed on or after 1-1-97.

(A) If an offender is being sentenced for a sexually oriented offense or child-victim oriented offense that is a misdemeanor committed on or after January 1, 1997, and the offender is a tier III sex offender/child-victim offender relative to the offense or the offense is any offense listed in division (D)(1) to (3) of section 2901.07 of the Revised Code, the judge shall include in the offender's sentence a statement that the offender is a tier III sex offender/child-victim offender, shall comply with the requirements of section 2950.03 of the Revised Code, and shall require the offender to submit to a DNA specimen collection procedure pursuant to section 2901.07 of the Revised Code.

(B) If an offender is being sentenced for a sexually oriented offense or a child-victim oriented offense that is a misdemeanor committed on or after January 1, 1997, the judge shall include in the sentence a summary of the offender's duties imposed under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and the duration of the duties. The judge shall inform the offender, at the time of sentencing, of those duties and of their duration. If required under division (A)(2) of section 2950.03 of the Revised Code, the judge shall perform the duties specified in that section or, if required under division (A)(6) of section 2950.03 of the Revised Code, the judge shall perform the duties specified in that division.

Effective Date: 01-01-2004; 2007 SB10 01-01-2008



Section 2929.24 - Definite jail terms for misdemeanors.

(A) Except as provided in section 2929.22 or 2929.23 of the Revised Code or division (E) or (F) of this section and unless another term is required or authorized pursuant to law, if the sentencing court imposing a sentence upon an offender for a misdemeanor elects or is required to impose a jail term on the offender pursuant to this chapter, the court shall impose a definite jail term that shall be one of the following:

(1) For a misdemeanor of the first degree, not more than one hundred eighty days;

(2) For a misdemeanor of the second degree, not more than ninety days;

(3) For a misdemeanor of the third degree, not more than sixty days;

(4) For a misdemeanor of the fourth degree, not more than thirty days.

(B)

(1) A court that sentences an offender to a jail term under this section may permit the offender to serve the sentence in intermittent confinement or may authorize a limited release of the offender as provided in division (B) of section 2929.26 of the Revised Code. The court retains jurisdiction over every offender sentenced to jail to modify the jail sentence imposed at any time, but the court shall not reduce any mandatory jail term.

(2)

(a) If a prosecutor, as defined in section 2935.01 of the Revised Code, has filed a notice with the court that the prosecutor wants to be notified about a particular case and if the court is considering modifying the jail sentence of the offender in that case, the court shall notify the prosecutor that the court is considering modifying the jail sentence of the offender in that case. The prosecutor may request a hearing regarding the court's consideration of modifying the jail sentence of the offender in that case, and, if the prosecutor requests a hearing, the court shall notify the eligible offender of the hearing.

(b) If the prosecutor requests a hearing regarding the court's consideration of modifying the jail sentence of the offender in that case, the court shall hold the hearing before considering whether or not to release the offender from the offender's jail sentence.

(C) If a court sentences an offender to a jail term under this section and the court assigns the offender to a county jail that has established a county jail industry program pursuant to section 5147.30 of the Revised Code, the court shall specify, as part of the sentence, whether the offender may be considered for participation in the program. During the offender's term in the county jail, the court retains jurisdiction to modify its specification regarding the offender's participation in the county jail industry program.

(D) If a person is sentenced to a jail term pursuant to this section, the court may impose as part of the sentence pursuant to section 2929.28 of the Revised Code a reimbursement sanction, and, if the local detention facility in which the term is to be served is covered by a policy adopted pursuant to section 307.93, 341.14, 341.19, 341.21, 341.23, 753.02, 753.04, 753.16, 2301.56, or 2947.19 of the Revised Code and section 2929.37 of the Revised Code, both of the following apply:

(1) The court shall specify both of the following as part of the sentence:

(a) If the person is presented with an itemized bill pursuant to section 2929.37 of the Revised Code for payment of the costs of confinement, the person is required to pay the bill in accordance with that section.

(b) If the person does not dispute the bill described in division (D)(1)(a) of this section and does not pay the bill by the times specified in section 2929.37 of the Revised Code, the clerk of the court may issue a certificate of judgment against the person as described in that section.

(2) The sentence automatically includes any certificate of judgment issued as described in division (D)(1)(b) of this section.

(E) If an offender who is convicted of or pleads guilty to a violation of division (B) of section 4511.19 of the Revised Code also is convicted of or also pleads guilty to a specification of the type described in section 2941.1416 of the Revised Code and if the court imposes a jail term on the offender for the underlying offense, the court shall impose upon the offender an additional definite jail term of not more than six months. The additional jail term shall not be reduced pursuant to any provision of the Revised Code. The offender shall serve the additional jail term consecutively to and prior to the jail term imposed for the underlying offense and consecutively to any other mandatory term imposed in relation to the offense.

(F)

(1) If an offender is convicted of or pleads guilty to a misdemeanor violation of section 2907.23, 2907.24, 2907.241, or 2907.25 of the Revised Code and to a specification of the type described in section 2941.1421 of the Revised Code and if the court imposes a jail term on the offender for the misdemeanor violation, the court may impose upon the offender an additional definite jail term as follows:

(a) Subject to division (F)(1)(b) of this section, an additional definite jail term of not more than sixty days;

(b) If the offender previously has been convicted of or pleaded guilty to one or more misdemeanor or felony violations of section 2907.22, 2907.23, 2907.24, 2907.241, or 2907.25 of the Revised Code and also was convicted of or pleaded guilty to a specification of the type described in section 2941.1421 of the Revised Code regarding one or more of those violations, an additional definite jail term of not more than one hundred twenty days.

(2) In lieu of imposing an additional definite jail term under division (F)(1) of this section, the court may directly impose on the offender a sanction that requires the offender to wear a real-time processing, continual tracking electronic monitoring device during the period of time specified by the court. The period of time specified by the court shall equal the duration of an additional jail term that the court could have imposed upon the offender under division (F)(1) of this section. A sanction imposed under this division shall commence on the date specified by the court, provided that the sanction shall not commence until after the offender has served the jail term imposed for the misdemeanor violation of section 2907.23, 2907.24, 2907.241, or 2907.25 of the Revised Code and any residential sanction imposed for the violation under section 2929.26 of the Revised Code. A sanction imposed under this division shall be considered to be a community control sanction for purposes of section 2929.25 of the Revised Code, and all provisions of the Revised Code that pertain to community control sanctions shall apply to a sanction imposed under this division, except to the extent that they would by their nature be clearly inapplicable. The offender shall pay all costs associated with a sanction imposed under this division, including the cost of the use of the monitoring device.

(G) If an offender is convicted of or pleads guilty to a misdemeanor violation of section 2903.13 of the Revised Code and also is convicted of or pleads guilty to a specification of the type described in section 2941.1423 of the Revised Code that charges that the victim of the violation was a woman whom the offender knew was pregnant at the time of the violation, the court shall impose on the offender a mandatory jail term that is a definite term of at least thirty days.

(H) If a court sentences an offender to a jail term under this section, the sentencing court retains jurisdiction over the offender and the jail term. Upon motion of either party or upon the court's own motion, the court, in the court's sole discretion and as the circumstances warrant, may substitute one or more community control sanctions under section 2929.26 or 2929.27 of the Revised Code for any jail days that are not mandatory jail days.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 01-01-2004; 09-23-2004; 2008 SB220 09-30-2008; 2008 HB280 04-07-2009



Section 2929.25 - Community control sanctions - misdemeanor.

(A)

(1) Except as provided in sections 2929.22 and 2929.23 of the Revised Code or when a jail term is required by law, in sentencing an offender for a misdemeanor, other than a minor misdemeanor, the sentencing court may do either of the following:

(a) Directly impose a sentence that consists of one or more community control sanctions authorized by section 2929.26, 2929.27, or 2929.28 of the Revised Code. The court may impose any other conditions of release under a community control sanction that the court considers appropriate. If the court imposes a jail term upon the offender, the court may impose any community control sanction or combination of community control sanctions in addition to the jail term.

(b) Impose a jail term under section 2929.24 of the Revised Code from the range of jail terms authorized under that section for the offense, suspend all or a portion of the jail term imposed, and place the offender under a community control sanction or combination of community control sanctions authorized under section 2929.26, 2929.27, or 2929.28 of the Revised Code.

(2) The duration of all community control sanctions imposed upon an offender and in effect for an offender at any time shall not exceed five years.

(3) At sentencing, if a court directly imposes a community control sanction or combination of community control sanctions pursuant to division (A)(1)(a) or (B) of this section, the court shall state the duration of the community control sanctions imposed and shall notify the offender that if any of the conditions of the community control sanctions are violated the court may do any of the following:

(a) Impose a longer time under the same community control sanction if the total time under all of the offender's community control sanctions does not exceed the five-year limit specified in division (A)(2) of this section;

(b) Impose a more restrictive community control sanction under section 2929.26, 2929.27, or 2929.28 of the Revised Code, but the court is not required to impose any particular sanction or sanctions;

(c) Impose a definite jail term from the range of jail terms authorized for the offense under section 2929.24 of the Revised Code.

(B) If a court sentences an offender to any community control sanction or combination of community control sanctions pursuant to division (A)(1)(a) of this section, the sentencing court retains jurisdiction over the offender and the period of community control for the duration of the period of community control. Upon the motion of either party or on the court's own motion, the court, in the court's sole discretion and as the circumstances warrant, may modify the community control sanctions or conditions of release previously imposed, substitute a community control sanction or condition of release for another community control sanction or condition of release previously imposed, or impose an additional community control sanction or condition of release.

(C)

(1) If a court sentences an offender to any community control sanction or combination of community control sanctions authorized under section 2929.26, 2929.27, or 2929.28 of the Revised Code, the court shall place the offender under the general control and supervision of the court or of a department of probation in the jurisdiction that serves the court for purposes of reporting to the court a violation of any of the conditions of the sanctions imposed. If the offender resides in another jurisdiction and a department of probation has been established to serve the municipal court or county court in that jurisdiction, the sentencing court may request the municipal court or the county court to receive the offender into the general control and supervision of that department of probation for purposes of reporting to the sentencing court a violation of any of the conditions of the sanctions imposed. The sentencing court retains jurisdiction over any offender whom it sentences for the duration of the sanction or sanctions imposed.

(2) The sentencing court shall require as a condition of any community control sanction that the offender abide by the law and not leave the state without the permission of the court or the offender's probation officer. In the interests of doing justice, rehabilitating the offender, and ensuring the offender's good behavior, the court may impose additional requirements on the offender. The offender's compliance with the additional requirements also shall be a condition of the community control sanction imposed upon the offender.

(D)

(1) If the court imposing sentence upon an offender sentences the offender to any community control sanction or combination of community control sanctions authorized under section 2929.26, 2929.27, or 2929.28 of the Revised Code, and if the offender violates any of the conditions of the sanctions, the public or private person or entity that supervises or administers the program or activity that comprises the sanction shall report the violation directly to the sentencing court or to the department of probation or probation officer with general control and supervision over the offender. If the public or private person or entity reports the violation to the department of probation or probation officer, the department or officer shall report the violation to the sentencing court.

(2) If an offender violates any condition of a community control sanction, the sentencing court may impose upon the violator one or more of the following penalties:

(a) A longer time under the same community control sanction if the total time under all of the community control sanctions imposed on the violator does not exceed the five-year limit specified in division (A)(2) of this section;

(b) A more restrictive community control sanction;

(c) A combination of community control sanctions, including a jail term.

(3) If the court imposes a jail term upon a violator pursuant to division (D)(2) of this section, the total time spent in jail for the misdemeanor offense and the violation of a condition of the community control sanction shall not exceed the maximum jail term available for the offense for which the sanction that was violated was imposed. The court may reduce the longer period of time that the violator is required to spend under the longer sanction or the more restrictive sanction imposed under division (D)(2) of this section by all or part of the time the violator successfully spent under the sanction that was initially imposed.

(E) Except as otherwise provided in this division, if an offender, for a significant period of time, fulfills the conditions of a community control sanction imposed pursuant to section 2929.26, 2929.27, or 2929.28 of the Revised Code in an exemplary manner, the court may reduce the period of time under the community control sanction or impose a less restrictive community control sanction. Fulfilling the conditions of a community control sanction does not relieve the offender of a duty to make restitution under section 2929.28 of the Revised Code.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 12-23-2003



Section 2929.26 - Community residential sanctions - misdemeanor.

(A) Except when a mandatory jail term is required by law, the court imposing a sentence for a misdemeanor, other than a minor misdemeanor, may impose upon the offender any community residential sanction or combination of community residential sanctions under this section. Community residential sanctions include, but are not limited to, the following:

(1) A term of up to one hundred eighty days in a halfway house or community-based correctional facility or a term in a halfway house or community-based correctional facility not to exceed the longest jail term available for the offense, whichever is shorter, if the political subdivision that would have responsibility for paying the costs of confining the offender in a jail has entered into a contract with the halfway house or community-based correctional facility for use of the facility for misdemeanor offenders;

(2) If the offender is an eligible offender, as defined in section 307.932 of the Revised Code, a term of up to sixty days in a community alternative sentencing center or district community alternative sentencing center established and operated in accordance with that section, in the circumstances specified in that section, with one of the conditions of the sanction being that the offender complete in the center the entire term imposed.

(B) A sentence to a community residential sanction under division (A)(3) of this section shall be in accordance with section 307.932 of the Revised Code. In all other cases, the court that sentences an offender to a community residential sanction under this section may do either or both of the following:

(1) Permit the offender to serve the offender's sentence in intermittent confinement, overnight, on weekends or at any other time or times that will allow the offender to continue at the offender's occupation or care for the offender's family;

(2) Authorize the offender to be released so that the offender may seek or maintain employment, receive education or training, receive treatment, perform community service, or otherwise fulfill an obligation imposed by law or by the court. A release pursuant to this division shall be only for the duration of time that is needed to fulfill the purpose of the release and for travel that reasonably is necessary to fulfill the purposes of the release.

(C) The court may order that a reasonable portion of the income earned by the offender upon a release pursuant to division (B) of this section be applied to any financial sanction imposed under section 2929.28 of the Revised Code.

(D) No court shall sentence any person to a prison term for a misdemeanor or minor misdemeanor or to a jail term for a minor misdemeanor.

(E) If a court sentences a person who has been convicted of or pleaded guilty to a misdemeanor to a community residential sanction as described in division (A) of this section, at the time of reception and at other times the person in charge of the operation of the halfway house, community alternative sentencing center, district community alternative sentencing center, or other place at which the offender will serve the residential sanction determines to be appropriate, the person in charge of the operation of the halfway house, community alternative sentencing center, district community alternative sentencing center, or other place may cause the convicted offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the halfway house, community alternative sentencing center, district community alternative sentencing center, or other place at which the offender will serve the residential sanction may cause a convicted offender in the halfway house, community alternative sentencing center, district community alternative sentencing center, or other place who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including, but not limited to, hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

(F) A political subdivision may enter into a contract with a halfway house for use of the halfway house to house misdemeanor offenders under a sanction imposed under division (A)(1) of this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004



Section 2929.27 - Nonresidential sanctions - misdemeanor.

(A) Except when a mandatory jail term is required by law, the court imposing a sentence for a misdemeanor, other than a minor misdemeanor, may impose upon the offender any nonresidential sanction or combination of nonresidential sanctions authorized under this division. Nonresidential sanctions include, but are not limited to, the following:

(1) A term of day reporting;

(2) A term of house arrest with electronic monitoring or continuous alcohol monitoring or both electronic monitoring and continuous alcohol monitoring, a term of electronic monitoring or continuous alcohol monitoring without house arrest, or a term of house arrest without electronic monitoring or continuous alcohol monitoring;

(3) A term of community service of up to five hundred hours for a misdemeanor of the first degree or two hundred hours for a misdemeanor of the second, third, or fourth degree;

(4) A term in a drug treatment program with a level of security for the offender as determined necessary by the court;

(5) A term of intensive probation supervision;

(6) A term of basic probation supervision;

(7) A term of monitored time;

(8) A term of drug and alcohol use monitoring, including random drug testing;

(9) A curfew term;

(10) A requirement that the offender obtain employment;

(11) A requirement that the offender obtain education or training;

(12) Provided the court obtains the prior approval of the victim, a requirement that the offender participate in victim-offender mediation;

(13) If authorized by law, suspension of the offender's privilege to operate a motor vehicle, immobilization or forfeiture of the offender's motor vehicle, a requirement that the offender obtain a valid motor vehicle operator's license, or any other related sanction;

(14) A requirement that the offender obtain counseling if the offense is a violation of section 2919.25 or a violation of section 2903.13 of the Revised Code involving a person who was a family or household member at the time of the violation, if the offender committed the offense in the vicinity of one or more children who are not victims of the offense, and if the offender or the victim of the offense is a parent, guardian, custodian, or person in loco parentis of one or more of those children. This division does not limit the court in requiring that the offender obtain counseling for any offense or in any circumstance not specified in this division.

(B) If the court imposes a term of community service pursuant to division (A)(3) of this section, the offender may request that the court modify the sentence to authorize the offender to make a reasonable contribution, as determined by the court, to the general fund of the county, municipality, or other local entity that provides funding to the court. The court may grant the request if the offender demonstrates a change in circumstances from the date the court imposes the sentence or that the modification would otherwise be in the interests of justice. If the court grants the request, the offender shall make a reasonable contribution to the court, and the clerk of the court shall deposit that contribution into the general fund of the county, municipality, or other local entity that provides funding to the court. If more than one entity provides funding to the court, the clerk shall deposit a percentage of the reasonable contribution equal to the percentage of funding the entity provides to the court in that entity's general fund.

(C) In addition to the sanctions authorized under division (A) of this section, the court imposing a sentence for a misdemeanor, other than a minor misdemeanor, upon an offender who is not required to serve a mandatory jail term may impose any other sanction that is intended to discourage the offender or other persons from committing a similar offense if the sanction is reasonably related to the overriding purposes and principles of misdemeanor sentencing.

(D) The court imposing a sentence for a minor misdemeanor may impose a term of community service in lieu of all or part of a fine. The term of community service imposed for a minor misdemeanor shall not exceed thirty hours. After imposing a term of community service, the court may modify the sentence to authorize a reasonable contribution, as determined by the court, to the appropriate general fund as provided in division (B) of this section.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 09-23-2004



Section 2929.28 - Financial sanctions - misdemeanor.

(A) In addition to imposing court costs pursuant to section 2947.23 of the Revised Code, the court imposing a sentence upon an offender for a misdemeanor, including a minor misdemeanor, may sentence the offender to any financial sanction or combination of financial sanctions authorized under this section. If the court in its discretion imposes one or more financial sanctions, the financial sanctions that may be imposed pursuant to this section include, but are not limited to, the following:

(1) Unless the misdemeanor offense is a minor misdemeanor or could be disposed of by the traffic violations bureau serving the court under Traffic Rule 13, restitution by the offender to the victim of the offender's crime or any survivor of the victim, in an amount based on the victim's economic loss. The court may not impose restitution as a sanction pursuant to this division if the offense is a minor misdemeanor or could be disposed of by the traffic violations bureau serving the court under Traffic Rule 13. If the court requires restitution, the court shall order that the restitution be made to the victim in open court or to the adult probation department that serves the jurisdiction or the clerk of the court on behalf of the victim.

If the court imposes restitution, the court shall determine the amount of restitution to be paid by the offender. If the court imposes restitution, the court may base the amount of restitution it orders on an amount recommended by the victim, the offender, a presentence investigation report, estimates or receipts indicating the cost of repairing or replacing property, and other information, provided that the amount the court orders as restitution shall not exceed the amount of the economic loss suffered by the victim as a direct and proximate result of the commission of the offense. If the court decides to impose restitution, the court shall hold an evidentiary hearing on restitution if the offender, victim, or survivor disputes the amount of restitution. If the court holds an evidentiary hearing, at the hearing the victim or survivor has the burden to prove by a preponderance of the evidence the amount of restitution sought from the offender.

All restitution payments shall be credited against any recovery of economic loss in a civil action brought by the victim or any survivor of the victim against the offender. No person may introduce evidence of an award of restitution under this section in a civil action for purposes of imposing liability against an insurer under section 3937.18 of the Revised Code.

If the court imposes restitution, the court may order that the offender pay a surcharge, of not more than five per cent of the amount of the restitution otherwise ordered, to the entity responsible for collecting and processing restitution payments.

The victim or survivor may request that the prosecutor in the case file a motion, or the offender may file a motion, for modification of the payment terms of any restitution ordered. If the court grants the motion, it may modify the payment terms as it determines appropriate.

(2) A fine of the type described in divisions (A)(2)(a) and (b) of this section payable to the appropriate entity as required by law:

(a) A fine in the following amount:

(i) For a misdemeanor of the first degree, not more than one thousand dollars;

(ii) For a misdemeanor of the second degree, not more than seven hundred fifty dollars;

(iii) For a misdemeanor of the third degree, not more than five hundred dollars;

(iv) For a misdemeanor of the fourth degree, not more than two hundred fifty dollars;

(v) For a minor misdemeanor, not more than one hundred fifty dollars.

(b) A state fine or cost as defined in section 2949.111 of the Revised Code.

(3)

(a) Reimbursement by the offender of any or all of the costs of sanctions incurred by the government, including, but not limited to, the following:

(i) All or part of the costs of implementing any community control sanction, including a supervision fee under section 2951.021 of the Revised Code;

(ii) All or part of the costs of confinement in a jail or other residential facility, including, but not limited to, a per diem fee for room and board, the costs of medical and dental treatment, and the costs of repairing property damaged by the offender while confined;

(iii) All or part of the cost of purchasing and using an immobilizing or disabling device, including a certified ignition interlock device, or a remote alcohol monitoring device that a court orders an offender to use under section 4510.13 of the Revised Code.

(b) The amount of reimbursement ordered under division (A)(3)(a) of this section shall not exceed the total amount of reimbursement the offender is able to pay and shall not exceed the actual cost of the sanctions. The court may collect any amount of reimbursement the offender is required to pay under that division. If the court does not order reimbursement under that division, confinement costs may be assessed pursuant to a repayment policy adopted under section 2929.37 of the Revised Code. In addition, the offender may be required to pay the fees specified in section 2929.38 of the Revised Code in accordance with that section.

(B) If the court determines a hearing is necessary, the court may hold a hearing to determine whether the offender is able to pay the financial sanction imposed pursuant to this section or court costs or is likely in the future to be able to pay the sanction or costs.

If the court determines that the offender is indigent and unable to pay the financial sanction or court costs, the court shall consider imposing and may impose a term of community service under division (A) of section 2929.27 of the Revised Code in lieu of imposing a financial sanction or court costs. If the court does not determine that the offender is indigent, the court may impose a term of community service under division (A) of section 2929.27 of the Revised Code in lieu of or in addition to imposing a financial sanction under this section and in addition to imposing court costs. The court may order community service for a minor misdemeanor pursuant to division (D) of section 2929.27 of the Revised Code in lieu of or in addition to imposing a financial sanction under this section and in addition to imposing court costs. If a person fails to pay a financial sanction or court costs, the court may order community service in lieu of the financial sanction or court costs.

(C)

(1) The offender shall pay reimbursements imposed upon the offender pursuant to division (A)(3) of this section to pay the costs incurred by a county pursuant to any sanction imposed under this section or section 2929.26 or 2929.27 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.26 of the Revised Code to the county treasurer. The county treasurer shall deposit the reimbursements in the county's general fund. The county shall use the amounts deposited in the fund to pay the costs incurred by the county pursuant to any sanction imposed under this section or section 2929.26 or 2929.27 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.26 of the Revised Code.

(2) The offender shall pay reimbursements imposed upon the offender pursuant to division (A)(3) of this section to pay the costs incurred by a municipal corporation pursuant to any sanction imposed under this section or section 2929.26 or 2929.27 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.26 of the Revised Code to the treasurer of the municipal corporation. The treasurer shall deposit the reimbursements in the municipal corporation's general fund. The municipal corporation shall use the amounts deposited in the fund to pay the costs incurred by the municipal corporation pursuant to any sanction imposed under this section or section 2929.26 or 2929.27 of the Revised Code or in operating a facility used to confine offenders pursuant to a sanction imposed under section 2929.26 of the Revised Code.

(3) The offender shall pay reimbursements imposed pursuant to division (A)(3) of this section for the costs incurred by a private provider pursuant to a sanction imposed under this section or section 2929.26 or 2929.27 of the Revised Code to the provider.

(D) Except as otherwise provided in this division, a financial sanction imposed under division (A) of this section is a judgment in favor of the state or the political subdivision that operates the court that imposed the financial sanction, and the offender subject to the financial sanction is the judgment debtor. A financial sanction of reimbursement imposed pursuant to division (A)(3)(a)(i) of this section upon an offender is a judgment in favor of the entity administering the community control sanction, and the offender subject to the financial sanction is the judgment debtor. A financial sanction of reimbursement imposed pursuant to division (A)(3)(a)(ii) of this section upon an offender confined in a jail or other residential facility is a judgment in favor of the entity operating the jail or other residential facility, and the offender subject to the financial sanction is the judgment debtor. A financial sanction of restitution imposed pursuant to division (A)(1) of this section is an order in favor of the victim of the offender's criminal act that can be collected through a certificate of judgment as described in division (D)(1) of this section, through execution as described in division (D) (2) of this section, or through an order as described in division (D) (3) of this section, and the offender shall be considered for purposes of the collection as the judgment debtor.

Once the financial sanction is imposed as a judgment or order under this division, the victim, private provider, state, or political subdivision may do any of the following:

(1) Obtain from the clerk of the court in which the judgment was entered a certificate of judgment that shall be in the same manner and form as a certificate of judgment issued in a civil action;

(2) Obtain execution of the judgment or order through any available procedure, including any of the procedures identified in divisions (D)(1) and (2) of section 2929.18 of the Revised Code.

(3) Obtain an order for the assignment of wages of the judgment debtor under section 1321.33 of the Revised Code.

(E) The civil remedies authorized under division (D) of this section for the collection of the financial sanction supplement, but do not preclude, enforcement of the criminal sentence.

(F) Each court imposing a financial sanction upon an offender under this section may designate the clerk of the court or another person to collect the financial sanction. The clerk, or another person authorized by law or the court to collect the financial sanction may do the following:

(1) Enter into contracts with one or more public agencies or private vendors for the collection of amounts due under the sanction. Before entering into a contract for the collection of amounts due from an offender pursuant to any financial sanction imposed pursuant to this section, a court shall comply with sections 307.86 to 307.92 of the Revised Code.

(2) Permit payment of all or any portion of the sanction in installments, by financial transaction device if the court is a county court or a municipal court operated by a county, by credit or debit card or by another electronic transfer if the court is a municipal court not operated by a county, or by any other reasonable method, in any time, and on any terms that court considers just, except that the maximum time permitted for payment shall not exceed five years. If the court is a county court or a municipal court operated by a county, the acceptance of payments by any financial transaction device shall be governed by the policy adopted by the board of county commissioners of the county pursuant to section 301.28 of the Revised Code. If the court is a municipal court not operated by a county, the clerk may pay any fee associated with processing an electronic transfer out of public money or may charge the fee to the offender.

(3) To defray administrative costs, charge a reasonable fee to an offender who elects a payment plan rather than a lump sum payment of any financial sanction.

(G) No financial sanction imposed under this section shall preclude a victim from bringing a civil action against the offender.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 12-23-2003; 06-01-2004; 2008 SB17 09-30-2008



Section 2929.29 - Amended and Renumbered RC 2929.43.

Effective Date: 01-01-2004



Section 2929.31 - Fines for organizations by degree of offense.

(A) Regardless of the penalties provided in sections 2929.02, 2929.14 to 2929.18, and 2929.24 to 2929.28 of the Revised Code, an organization convicted of an offense pursuant to section 2901.23 of the Revised Code shall be fined in accordance with this section. The court shall fix the fine as follows:

(1) For aggravated murder, not more than one hundred thousand dollars;

(2) For murder, not more than fifty thousand dollars;

(3) For a felony of the first degree, not more than twenty-five thousand dollars;

(4) For a felony of the second degree, not more than twenty thousand dollars;

(5) For a felony of the third degree, not more than fifteen thousand dollars;

(6) For a felony of the fourth degree, not more than ten thousand dollars;

(7) For a felony of the fifth degree, not more than seventy-five hundred dollars;

(8) For a misdemeanor of the first degree, not more than five thousand dollars;

(9) For a misdemeanor of the second degree, not more than four thousand dollars;

(10) For a misdemeanor of the third degree, not more than three thousand dollars;

(11) For a misdemeanor of the fourth degree, not more than two thousand dollars;

(12) For a minor misdemeanor, not more than one thousand dollars;

(13) For a felony not specifically classified, not more than ten thousand dollars;

(14) For a misdemeanor not specifically classified, not more than two thousand dollars;

(15) For a minor misdemeanor not specifically classified, not more than one thousand dollars.

(B) When an organization is convicted of an offense that is not specifically classified, and the section defining the offense or penalty plainly indicates a purpose to impose the penalty provided for violation upon organizations, then the penalty so provided shall be imposed in lieu of the penalty provided in this section.

(C) When an organization is convicted of an offense that is not specifically classified, and the penalty provided includes a higher fine than the fine that is provided in this section, then the penalty imposed shall be pursuant to the penalty provided for the violation of the section defining the offense.

(D) This section does not prevent the imposition of available civil sanctions against an organization convicted of an offense pursuant to section 2901.23 of the Revised Code, either in addition to or in lieu of a fine imposed pursuant to this section.

Effective Date: 01-01-2004



Section 2929.32 - Additional fines for certain offenses.

(A)

(1) Subject to division (A)(2) of this section, notwithstanding the fines prescribed in section 2929.02 of the Revised Code for a person who is convicted of or pleads guilty to aggravated murder or murder, the fines prescribed in section 2929.18 of the Revised Code for a person who is convicted of or pleads guilty to a felony, the fines prescribed in section 2929.28 of the Revised Code for a person who is convicted of or pleads guilty to a misdemeanor, the fines prescribed in section 2929.31 of the Revised Code for an organization that is convicted of or pleads guilty to an offense, and the fines prescribed in any other section of the Revised Code for a person who is convicted of or pleads guilty to an offense, a sentencing court may impose upon the offender a fine of not more than one million dollars if any of the following applies to the offense and the offender:

(a) There are three or more victims, as defined in section 2969.11 of the Revised Code, of the offense for which the offender is being sentenced.

(b) The offender previously has been convicted of or pleaded guilty to one or more offenses, and, for the offense for which the offender is being sentenced and all of the other offenses, there is a total of three or more victims, as defined in section 2969.11 of the Revised Code.

(c) The offense for which the offender is being sentenced is aggravated murder, murder, or a felony of the first degree that, if it had been committed prior to July 1, 1996, would have been an aggravated felony of the first degree.

(2) If the offense in question is a first, second, or third degree felony violation of any provision of Chapter 2925., 3719., or 4729. of the Revised Code, the court shall impose upon the offender the mandatory fine described in division (B) of section 2929.18 of the Revised Code, and, in addition, may impose a fine under division (A)(1) of this section, provided that the total of the mandatory fine and the fine imposed under division (A)(1) of this section shall not exceed one million dollars. The mandatory fine shall be paid as described in division (D) of section 2929.18 of the Revised Code, and the fine imposed under division (A)(1) of this section shall be deposited pursuant to division (B) of this section.

(B) If a sentencing court imposes a fine upon an offender pursuant to division (A)(1) of this section, all moneys paid in satisfaction of the fine or collected pursuant to division (C)(1) of this section in satisfaction of the fine shall be deposited into the crime victims recovery fund created by division (D) of this section and shall be distributed as described in that division.

(C)

(1) Subject to division (C)(2) of this section, notwithstanding any contrary provision of any section of the Revised Code, if a sentencing court imposes a fine upon an offender pursuant to division (A)(1) of this section or pursuant to another section of the Revised Code, the fine shall be a judgment against the offender in favor of the state, and both of the following apply to that judgment:

(a) The state may collect the judgment by garnishing, attaching, or otherwise executing against any income, profits, or other real or personal property in which the offender has any right, title, or interest, including property acquired after the imposition of the fine, in the same manner as if the judgment had been rendered against the offender and in favor of the state in a civil action. If the fine is imposed pursuant to division (A)(1) of this section, the moneys collected as a result of the garnishment, attachment, or other execution shall be deposited and distributed as described in divisions (B) and (D) of this section. If the fine is not imposed pursuant to division (A)(1) of this section, the moneys collected as a result of the garnishment, attachment, or other execution shall be distributed as otherwise provided by law for the distribution of money paid in satisfaction of a fine.

(b) The provisions of Chapter 2329. of the Revised Code relative to the establishment of court judgments and decrees as liens and to the enforcement of those liens apply to the judgment.

(2) Division (C)(1) of this section does not apply to any financial sanction imposed pursuant to section 2929.18 of the Revised Code upon a person who is convicted of or pleads guilty to a felony.

(D) There is hereby created in the state treasury the crime victims recovery fund. If a sentencing court imposes a fine upon an offender pursuant to division (A)(1) of this section, all moneys paid in satisfaction of the fine and all moneys collected in satisfaction of the fine pursuant to division (C)(1) of this section shall be deposited into the fund. The fund shall be administered and the moneys in it shall be distributed in accordance with sections 2969.11 to 2969.14 of the Revised Code.

Effective Date: 01-01-2004



Section 2929.34 - Where imprisonment to be served.

(A) A person who is convicted of or pleads guilty to aggravated murder, murder, or an offense punishable by life imprisonment and who is sentenced to a term of life imprisonment or a prison term pursuant to that conviction shall serve that term in an institution under the control of the department of rehabilitation and correction.

(B)

(1) A person who is convicted of or pleads guilty to a felony other than aggravated murder, murder, or an offense punishable by life imprisonment and who is sentenced to a term of imprisonment or a prison term pursuant to that conviction shall serve that term as follows:

(a) Subject to divisions (B)(1)(b) and (B)(2) of this section, in an institution under the control of the department of rehabilitation and correction if the term is a prison term or as otherwise determined by the sentencing court pursuant to section 2929.16 of the Revised Code if the term is not a prison term;

(b) In a facility of a type described in division (G)(1) of section 2929.13 of the Revised Code, if the offender is sentenced pursuant to that division.

(2) If the term is a prison term, the person may be imprisoned in a jail that is not a minimum security jail pursuant to agreement under section 5120.161 of the Revised Code between the department of rehabilitation and correction and the local authority that operates the jail.

(C) A person who is convicted of or pleads guilty to one or more misdemeanors and who is sentenced to a jail term or term of imprisonment pursuant to the conviction or convictions shall serve that term in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse; in a community alternative sentencing center or district community alternative sentencing center when authorized by section 307.932 of the Revised Code; or, if the misdemeanor or misdemeanors are not offenses of violence, in a minimum security jail.

(D) Nothing in this section prohibits the commitment, referral, or sentencing of a person who is convicted of or pleads guilty to a felony to a community-based correctional facility.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 10-12-2006



Section 2929.35 - Amended and Renumbered RC 2929.36.

Effective Date: 01-01-2004



Section 2929.36 - Confinement costs definitions.

As used in sections 2929.36 to 2929.38 of the Revised Code:

(A) "Chief legal officer" includes a prosecuting attorney, village solicitor, city director of law, and attorney for a district of a joint city and county workhouse or county workhouse.

(B) "Clerk of the appropriate court" or "appropriate court clerk" means whichever of the following applies:

(1) If the local detention facility in question is a multicounty correctional center, multicounty-municipal correctional center, district community-based correctional facility, or district workhouse, the clerk of the court of common pleas of the most populous county served by the local detention facility;

(2) If the local detention facility in question is a city workhouse, the clerk of the municipal court for that city;

(3) If neither (B)(1) nor (B)(2) of this section applies, the clerk of the court of common pleas of the county in which the local detention facility in question is located.

(C) "Homestead" has the same meaning as in division (A) of section 323.151 of the Revised Code.

(D) "Inmate account" has the same meaning as in section 2969.21 of the Revised Code.

(E) "Local detention facility" means a multicounty correctional center, municipal-county correctional center, multicounty-municipal correctional center, community-based correctional facility, district community-based correctional facility, jail, county jail, municipal or county prison, station house, workhouse, city workhouse, county workhouse, joint city and county workhouse, and district workhouse.

Effective Date: 01-01-2004



Section 2929.37 - Confinement cost policy.

(A) A board of county commissioners, in an agreement with the sheriff, a legislative authority of a municipal corporation, a corrections commission, a facility governing board, or any other public or private entity that operates a local detention facility at which a prisoner who is convicted of an offense and who is confined in the facility under a sanction or term of imprisonment imposed under section 2929.16, sections 2929.21 to 2929.28, or any other provision of the Revised Code may adopt, pursuant to section 307.93, 341.14, 341.19, 341.21, 341.23, 753.02, 753.04, 753.16, 2301.56, or 2947.19 of the Revised Code, a policy that requires the prisoner to pay all or part of the costs of confinement in that facility. If a board of county commissioners, legislative authority, corrections commission, facility governing board, or other entity adopts a policy for a facility pursuant to one of those sections, the person in charge of that facility shall appoint a reimbursement coordinator to administer the facility's policy.

The costs of confinement may include, but are not limited to, the costs of repairing property damaged by the prisoner while confined, a per diem fee for room and board, medical and dental treatment costs, the fee for a random drug test assessed under division (E) of section 341.26 and division (E) of section 753.33 of the Revised Code, and a one-time reception fee for the costs of processing the prisoner into the facility at the time of the prisoner's initial entry into the facility under the confinement in question, minus any fees deducted under section 2929.38 of the Revised Code. Any policy adopted under this section shall be used when a court does not order reimbursement of confinement costs under section 2929.18 or 2929.28 of the Revised Code. The amount assessed under this section shall not exceed the total amount that the prisoner is able to pay.

(B)

(1) Each prisoner covered by a repayment policy adopted as described in division (A) of this section shall receive at the end of the prisoner's confinement an itemized bill of the expenses to be reimbursed. The policy shall allow periodic payments on a schedule to be implemented upon a prisoner's release. The bill also shall state that payment shall be made to the person identified in the bill as the reimbursement coordinator and include a notice that specifies that the prisoner has thirty days in which to dispute the bill by filing a written objection with the reimbursement coordinator and that if the prisoner does not dispute the bill in that manner within that period, the prisoner is required to pay the bill and a certificate of judgment may be obtained against the prisoner for the amount of the unpaid expenses. The prisoner shall sign a copy of the bill, and the reimbursement coordinator shall retain that copy. If the prisoner disputes an item on the bill within thirty days after receiving the bill, the reimbursement coordinator may either concede the disputed item or proceed to a hearing under division (B)(2) of this section.

(2) If the prisoner disputes an item on an itemized bill presented to the prisoner under division (B)(1) of this section and the reimbursement coordinator does not concede the item, the reimbursement coordinator shall submit the bill to the court, and the court shall hold a hearing on the disputed items in the bill. At the end of the hearing, the court shall determine how much of the disputed expenses the prisoner shall reimburse the legislative authority or managing authority and shall issue a judgment in favor of the legislative authority or managing authority for any undisputed expenses and the amount of the disputed expenses for which the prisoner must reimburse the legislative authority or managing authority. The reimbursement coordinator shall not seek to enforce the judgment until at least ninety days after the court issues the judgment.

(C) If a prisoner does not dispute the itemized bill presented to the prisoner under division (B) of this section and does not pay the bill within ninety days, the reimbursement coordinator shall send by mail a notice to the prisoner requesting payment of the expenses as stated in the bill. If the prisoner does not respond to the notice by paying the expenses in full within thirty days of the date the notice was mailed, the reimbursement coordinator shall send by mail a second notice to the prisoner requesting payment of the expenses. If one hundred eighty days elapse from the date that the reimbursement coordinator provides the bill and if the prisoner has not paid the full amount of the expenses pursuant to the bill and the notices, the reimbursement coordinator may notify the clerk of the appropriate court of those facts, and the clerk may issue a certificate of judgment against the prisoner for the balance of the expenses remaining unpaid.

(D) The reimbursement coordinator may collect any amounts remaining unpaid on an itemized bill and any costs associated with the enforcement of the judgment and may enter into a contract with one or more public agencies or private vendors to collect any amounts remaining unpaid. For enforcing a judgment issued under this section, the reimbursement coordinator may assess an additional poundage fee of two per cent of the amount remaining unpaid and may collect costs associated with the enforcement of the judgment.

(E) Neither the reimbursement coordinator nor the legislative authority or the managing authority shall enforce any judgment obtained under this section by means of execution against the prisoner's homestead. Any reimbursement received under this section shall be credited to the general fund of the treasury of the political subdivision that incurred the expense, to be used for general fund purposes.

Effective Date: 01-01-2004; 10-12-2006



Section 2929.38 - Reception and other fees.

(A) A board of commissioners of a county, in an agreement with the sheriff, a legislative authority of a municipal corporation, a corrections commission, a facility governing board, or any other public or private entity that operates a local detention facility described in division (A) of section 2929.37 of the Revised Code, may establish a policy that requires any prisoner who is confined in the facility as a result of pleading guilty to or having been convicted of an offense to pay a one-time reception fee for the costs of processing the prisoner into the facility at the time of the prisoner's initial entry into the facility under the confinement in question, to pay a reasonable fee for any medical or dental treatment or service requested by and provided to that prisoner, and to pay the fee for a random drug test assessed under division (E) of section 341.26 and division (E) of section 753.33 of the Revised Code. The fee for the medical treatment or service shall not exceed the actual cost of the treatment or service provided. No prisoner confined in the local detention facility shall be denied any necessary medical care because of inability to pay the fees.

(B) Upon assessment of a one-time reception fee as described in division (A) of this section, the provision of the requested medical treatment or service, or the assessment of a fee for a random drug test, payment of the required fee may be automatically deducted from the prisoner's inmate account in the business office of the local detention facility in which the prisoner is confined. If there is no money in the account, a deduction may be made at a later date during the prisoner's confinement if the money becomes available in the account. If, after release, the prisoner has an unpaid balance of those fees, the sheriff, legislative authority of the municipal corporation, corrections commission, facility governing board, or other entity that operates the local detention facility described in division (A) of section 2929.37 of the Revised Code may bill the prisoner for the payment of the unpaid fees. Fees received for medical or dental treatment or services shall be paid to the commissary fund or resident program fund of a community-based correctional facility, if one exists for the facility, or if no commissary fund or resident program fund exists, to the general fund of the treasury of the political subdivision that incurred the expenses, in the same proportion as those expenses were borne by the political subdivision. Fees received for medical treatment or services that are placed in the commissary fund or resident program fund under this division shall be used for the same purposes as profits from the commissary fund or resident program fund, except that they shall not be used to pay any salary or benefits of any person who works in or is employed for the sole purpose of providing service to the commissary.

(C) Any fee paid by a person under this section shall be deducted from any medical or dental costs that the person is ordered to reimburse under a financial sanction imposed pursuant to section 2929.28 of the Revised Code or to repay under a policy adopted under section 2929.37 of the Revised Code.

(D) As used in this section, "inmate account" has the same meaning as in section 2969.21 of the Revised Code.

Effective Date: 01-01-2004; 10-12-2006



Section 2929.41 - Concurrent and consecutive sentences.

(A) Except as provided in division (B) of this section, division (C) of section 2929.14, or division (D) or (E) of section 2971.03 of the Revised Code, a prison term, jail term, or sentence of imprisonment shall be served concurrently with any other prison term, jail term, or sentence of imprisonment imposed by a court of this state, another state, or the United States. Except as provided in division (B)(3) of this section, a jail term or sentence of imprisonment for misdemeanor shall be served concurrently with a prison term or sentence of imprisonment for felony served in a state or federal correctional institution.

(B)

(1) A jail term or sentence of imprisonment for a misdemeanor shall be served consecutively to any other prison term, jail term, or sentence of imprisonment when the trial court specifies that it is to be served consecutively or when it is imposed for a misdemeanor violation of section 2907.322, 2921.34, or 2923.131 of the Revised Code.

When consecutive sentences are imposed for misdemeanor under this division, the term to be served is the aggregate of the consecutive terms imposed, except that the aggregate term to be served shall not exceed eighteen months.

(2) If a court of this state imposes a prison term upon the offender for the commission of a felony and a court of another state or the United States also has imposed a prison term upon the offender for the commission of a felony, the court of this state may order that the offender serve the prison term it imposes consecutively to any prison term imposed upon the offender by the court of another state or the United States.

(3) A jail term or sentence of imprisonment imposed for a misdemeanor violation of section 4510.11, 4510.14, 4510.16, 4510.21, or 4511.19 of the Revised Code shall be served consecutively to a prison term that is imposed for a felony violation of section 2903.06, 2903.07, 2903.08, or 4511.19 of the Revised Code or a felony violation of section 2903.04 of the Revised Code involving the operation of a motor vehicle by the offender and that is served in a state correctional institution when the trial court specifies that it is to be served consecutively.

When consecutive jail terms or sentences of imprisonment and prison terms are imposed for one or more misdemeanors and one or more felonies under this division, the term to be served is the aggregate of the consecutive terms imposed, and the offender shall serve all terms imposed for a felony before serving any term imposed for a misdemeanor.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §11



Section 2929.42 - Notice of conviction sent to licensing board.

(A) The prosecutor in any case against any person licensed, certified, registered, or otherwise authorized to practice under Chapter 3719., 4715., 4723., 4729., 4730., 4731., 4734., or 4741. of the Revised Code shall notify the appropriate licensing board, on forms provided by the board, of any of the following regarding the person:

(1) A plea of guilty to, or a conviction of, a felony, or a court order dismissing a felony charge on technical or procedural grounds;

(2) A plea of guilty to, or a conviction of, a misdemeanor committed in the course of practice or in the course of business, or a court order dismissing such a misdemeanor charge on technical or procedural grounds;

(3) A plea of guilty to, or a conviction of, a misdemeanor involving moral turpitude, or a court order dismissing such a charge on technical or procedural grounds.

(B) The report required by division (A) of this section shall include the name and address of the person, the nature of the offense, and certified copies of court entries in the action.

Effective Date: 01-01-2004



Section 2929.43 - Procedure for accepting peace officer's guilty plea to felony or after conviction; negotiated misdemeanor pleas.

(A) As used in this section:

(1) "Peace officer" has the same meaning as in section 109.71 of the Revised Code.

(2) "Felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Prior to accepting a plea of guilty to an indictment, information, or complaint charging a felony, the court shall determine whether the defendant is a peace officer. If the court determines that the defendant is a peace officer, it shall address the defendant personally and provide the following advisement to the defendant that shall be entered in the record of the court.

"You are hereby advised that conviction of the felony offense to which you are pleading guilty will result in the termination of your employment as a peace officer and in your decertification as a peace officer pursuant to the laws of Ohio."

Upon the request of the defendant, the court shall allow the defendant additional time to consider the appropriateness of the plea of guilty in light of the advisement described in division (B)(1) of this section.

The court shall not accept a plea of guilty of a defendant who is a peace officer unless, in addition to any other procedures required under the Rules of Criminal Procedure, the court determines that the defendant voluntarily and intelligently enters that plea after being given the advisement described in division (B)(1) of this section.

(2) After accepting under division (B)(1) of this section a plea of guilty to an indictment, information, or complaint charging a felony, the court shall provide to the clerk of the court of common pleas a written notice of the plea of guilty of the defendant peace officer, the name and address of the peace officer, the law enforcement agency or other governmental entity that employs the peace officer and its address, the date of the plea, the nature of the felony offense, and certified copies of court entries in the action. Upon receiving the written notice required by division (B)(2) of this section, the clerk of the court of common pleas shall transmit to the employer of the peace officer and to the Ohio peace officer training council a report that includes the information contained in the written notice and the certified copies of the court entries in the action.

(C)

(1) Upon the conviction of a defendant, after trial, of a felony, the trial judge shall determine whether the defendant is a peace officer. If the judge determines that the defendant is a peace officer or if the defendant states on the record that the defendant is a peace officer, the judge shall provide to the clerk of the court of common pleas a written notice of the conviction of the defendant peace officer, the name and address of the peace officer, the law enforcement agency or other governmental entity that employs the peace officer and its address, the date of the conviction, the nature of the felony offense, and certified copies of court entries in the action. Upon receiving the written notice required by division (C)(1) of this section, the clerk of the court of common pleas shall transmit to the employer of the peace officer and to the Ohio peace officer training council a report that includes the information contained in the written notice and the certified copies of the court entries in the action.

(2) Upon the conclusion of the final appeal of a defendant who is a peace officer and who has been convicted of a felony, upon expiration of the time period within which that peace officer may appeal the conviction if no appeal is taken, or otherwise upon the final disposition of the criminal action against that peace officer, the trial judge shall provide to the clerk of the court of common pleas a written notice of the final disposition of the action that shall include, as appropriate, notice of the final conviction of the peace officer of the felony, the acquittal of the peace officer of the felony, the conviction of the peace officer of a misdemeanor, or the dismissal of the felony charge against the peace officer. The judge also shall provide to the clerk of the court of common pleas certified copies of the court entries in the action. Upon receiving the written notice required by division (C)(2) of this section, the clerk of the court of common pleas shall transmit to the employer of the peace officer and to the Ohio peace officer training council a report that includes the information contained in the written notice and the certified copies of the court entries in the action.

(D) If pursuant to a negotiated plea agreement between a prosecuting attorney and a defendant who is a peace officer and who is charged with a felony, in which the defendant agrees to enter a plea of guilty to a misdemeanor and to surrender the certificate awarded to the defendant under section 109.77 of the Revised Code, the trial judge issues an order to the defendant to surrender that certificate, the trial judge shall provide to the clerk of the court a written notice of the order, the name and address of the peace officer, the law enforcement agency or other governmental entity that employs the peace officer and its address, the date of the plea, the nature of the misdemeanor to which the peace officer pleaded guilty, and certified copies of court entries in the action. Upon receiving the written notice required by this division, the clerk of the court shall transmit to the employer of the peace officer and to the executive director of the Ohio peace officer training council a report that includes the information contained in the written notice and the certified copies of the court entries in the action.

Effective Date: 01-01-2004



Section 2929.51 - [Repealed].

Effective Date: 01-01-2004



Section 2929.61 - Sentencing under prior law.

(A) Persons charged with a capital offense committed prior to January 1, 1974, shall be prosecuted under the law as it existed at the time the offense was committed, and, if convicted, shall be imprisoned for life, except that whenever the statute under which any such person is prosecuted provides for a lesser penalty under the circumstances of the particular case, such lesser penalty shall be imposed.

(B) Persons charged with an offense, other than a capital offense, committed prior to January 1, 1974, shall be prosecuted under the law as it existed at the time the offense was committed. Persons convicted or sentenced on or after January 1, 1974, for an offense committed prior to January 1, 1974, shall be sentenced according to the penalty for commission of the substantially equivalent offense under Amended Substitute House Bill 511 of the 109th General Assembly. If the offense for which sentence is being imposed does not have a substantial equivalent under that act, or if that act provides a more severe penalty than that originally prescribed for the offense of which the person is convicted, then sentence shall be imposed under the law as it existed prior to January 1, 1974.

(C) Persons charged with an offense that is a felony of the third or fourth degree and that was committed on or after January 1, 1974, and before July 1, 1983, shall be prosecuted under the law as it existed at the time the offense was committed. Persons convicted or sentenced on or after July 1, 1983, for an offense that is a felony of the third or fourth degree and that was committed on or after January 1, 1974, and before July 1, 1983, shall be notified by the court sufficiently in advance of sentencing that they may choose to be sentenced pursuant to either the law in effect at the time of the commission of the offense or the law in effect at the time of sentencing. This notice shall be written and shall include the differences between and possible effects of the alternative sentence forms and the effect of the person's refusal to choose. The person to be sentenced shall then inform the court in writing of his choice, and shall be sentenced accordingly. Any person choosing to be sentenced pursuant to the law in effect at the time of the commission of an offense that is a felony of the third or fourth degree shall then be eligible for parole, and this person cannot at a later date have his sentence converted to a definite sentence. If the person refuses to choose between the two possible sentences, the person shall be sentenced pursuant to the law in effect at the time of the commission of the offense.

(D) Persons charged with an offense that was a felony of the first or second degree at the time it was committed, that was committed on or after January 1, 1974, and that was committed prior to July 1, 1983, shall be prosecuted for that offense and, if convicted, shall be sentenced under the law as it existed at the time the offense was committed.

Effective Date: 07-01-1983



Section 2929.71 - Reimbursement of investigative costs of arson.

(A) As used in this section:

(1) "Agency" means any law enforcement agency, other public agency, or public official involved in the investigation or prosecution of the offender or in the investigation of the fire or explosion in an aggravated arson, arson, or criminal damaging or endangering case. An "agency" includes, but is not limited to, a sheriff's office, a municipal corporation, township, or township or joint police district police department, the office of a prosecuting attorney, city director of law, village solicitor, or similar chief legal officer of a municipal corporation, the fire marshal's office, a municipal corporation, township, or township fire district fire department, the office of a fire prevention officer, and any state, county, or municipal corporation crime laboratory.

(2) "Assets" includes all forms of real or personal property.

(3) "Itemized statement" means the statement of costs described in division (B) of this section.

(4) "Offender" means the person who has been convicted of or pleaded guilty to committing, attempting to commit, or complicity in committing a violation of section 2909.02 or 2909.03 of the Revised Code, or, when the means used are fire or explosion, division (A)(2) of section 2909.06 of the Revised Code.

(5) "Costs" means the reasonable value of the time spent by an officer or employee of an agency on the aggravated arson, arson, or criminal damaging or endangering case, any moneys spent by the agency on that case, and the reasonable fair market value of resources used or expended by the agency on that case.

(B) Prior to the sentencing of an offender, the court shall enter an order that directs agencies that wish to be reimbursed by the offender for the costs they incurred in the investigation or prosecution of the offender or in the investigation of the fire or explosion involved in the case, to file with the court within a specified time an itemized statement of those costs. The order also shall require that a copy of the itemized statement be given to the offender or offender's attorney within the specified time. Only itemized statements so filed and given shall be considered at the hearing described in division (C) of this section.

(C) The court shall set a date for a hearing on all the itemized statements filed with it and given to the offender or the offender's attorney in accordance with division (B) of this section. The hearing shall be held prior to the sentencing of the offender, but may be held on the same day as the sentencing. Notice of the hearing date shall be given to the offender or the offender's attorney and to the agencies whose itemized statements are involved. At the hearing, each agency has the burden of establishing by a preponderance of the evidence that the costs set forth in its itemized statement were incurred in the investigation or prosecution of the offender or in the investigation of the fire or explosion involved in the case, and of establishing by a preponderance of the evidence that the offender has assets available for the reimbursement of all or a portion of the costs.

The offender may cross-examine all witnesses and examine all documentation presented by the agencies at the hearing, and the offender may present at the hearing witnesses and documentation the offender has obtained without a subpoena or a subpoena duces tecum or, in the case of documentation, that belongs to the offender. The offender also may issue subpoenas and subpoenas duces tecum for, and present and examine at the hearing, witnesses and documentation, subject to the following applying to the witnesses or documentation subpoenaed:

(1) The testimony of witnesses subpoenaed or documentation subpoenaed is material to the preparation or presentation by the offender of the offender's defense to the claims of the agencies for a reimbursement of costs;

(2) If witnesses to be subpoenaed are personnel of an agency or documentation to be subpoenaed belongs to an agency, the personnel or documentation may be subpoenaed only if the agency involved has indicated, pursuant to this division, that it intends to present the personnel as witnesses or use the documentation at the hearing. The offender shall submit, in writing, a request to an agency as described in this division to ascertain whether the agency intends to present various personnel as witnesses or to use particular documentation. The request shall indicate that the offender is considering issuing subpoenas to personnel of the agency who are specifically named or identified by title or position, or for documentation of the agency that is specifically described or generally identified, and shall request the agency to indicate, in writing, whether it intends to present such personnel as witnesses or to use such documentation at the hearing. The agency shall promptly reply to the request of the offender. An agency is prohibited from presenting personnel as witnesses or from using documentation at the hearing if it indicates to the offender it does not intend to do so in response to a request of the offender under this division, or if it fails to reply or promptly reply to such a request.

(D) Following the hearing, the court shall determine which of the agencies established by a preponderance of the evidence that costs set forth in their itemized statements were incurred as described in division (C) of this section and that the offender has assets available for reimbursement purposes. The court also shall determine whether the offender has assets available to reimburse all such agencies, in whole or in part, for their established costs, and if it determines that the assets are available, it shall order the offender, as part of the offender's sentence, to reimburse the agencies from the offender's assets for all or a specified portion of their established costs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 2929.72 - [Repealed].

Effective Date: 07-01-1996






Chapter 2930 - VICTIM'S RIGHTS

Section 2930.01 - Definitions.

As used in this chapter:

(A) "Crime" means any of the following:

(1) A felony;

(2) A violation of section 2903.05, 2903.06, 2903.13, 2903.21, 2903.211, 2903.22, 2907.06, 2919.25, or 2921.04 of the Revised Code, a violation of section 2903.07 of the Revised Code as it existed prior to March 23, 2000, or a violation of a substantially equivalent municipal ordinance;

(3) A violation of division (A) or (B) of section 4511.19, division (A) or (B) of section 1547.11, or division (A)(3) of section 4561.15 of the Revised Code or of a municipal ordinance substantially similar to any of those divisions that is the proximate cause of a vehicle, streetcar, trackless trolley, aquatic device, or aircraft accident in which the victim receives injuries for which the victim receives medical treatment either at the scene of the accident by emergency medical services personnel or at a hospital, ambulatory care facility, physician's office, specialist's office, or other medical care facility.

(4) A motor vehicle accident to which both of the following apply:

(a) The motor vehicle accident is caused by a violation of a provision of the Revised Code that is a misdemeanor of the first degree or higher.

(b) As a result of the motor vehicle accident, the victim receives injuries for which the victim receives medical treatment either at the scene of the accident by emergency medical services personnel or at a hospital, ambulatory care facility, physician's office, specialist's office, or other medical care facility.

(B) "Custodial agency" means one of the following:

(1) The entity that has custody of a defendant or an alleged juvenile offender who is incarcerated for a crime, is under detention for the commission of a specified delinquent act, or who is detained after a finding of incompetence to stand trial or not guilty by reason of insanity relative to a crime, including any of the following:

(a) The department of rehabilitation and correction or the adult parole authority;

(b) A county sheriff;

(c) The entity that administers a jail, as defined in section 2929.01 of the Revised Code;

(d) The entity that administers a community-based correctional facility and program or a district community-based correctional facility and program;

(e) The department of mental health or other entity to which a defendant found incompetent to stand trial or not guilty by reason of insanity is committed.

(2) The entity that has custody of an alleged juvenile offender pursuant to an order of disposition of a juvenile court, including the department of youth services or a school, camp, institution, or other facility operated for the care of delinquent children.

(C) "Defendant" means a person who is alleged to be the perpetrator of a crime in a police report or in a complaint, indictment, or information that charges the commission of a crime and that provides the basis for the criminal prosecution and subsequent proceedings to which this chapter makes reference.

(D) "Member of the victim's family" means a spouse, child, stepchild, sibling, parent, stepparent, grandparent, or other relative of a victim but does not include a person who is charged with, convicted of, or adjudicated to be a delinquent child for the crime or specified delinquent act against the victim or another crime or specified delinquent act arising from the same conduct, criminal episode, or plan.

(E) "Prosecutor" means one of the following:

(1) With respect to a criminal case, it has the same meaning as in section 2935.01 of the Revised Code and also includes the attorney general and, when appropriate, the employees of any person listed in section 2935.01 of the Revised Code or of the attorney general.

(2) With respect to a delinquency proceeding, it includes any person listed in division (C) of section 2935.01 of the Revised Code or an employee of a person listed in that division who prosecutes a delinquency proceeding.

(F) "Public agency" means an office, agency, department, bureau, or other governmental entity of the state or of a political subdivision of the state.

(G) "Public official" has the same meaning as in section 2921.01 of the Revised Code.

(H) "Victim" means either of the following:

(1) A person who is identified as the victim of a crime or specified delinquent act in a police report or in a complaint, indictment, or information that charges the commission of a crime and that provides the basis for the criminal prosecution or delinquency proceeding and subsequent proceedings to which this chapter makes reference.

(2) A person who receives injuries as a result of a vehicle, streetcar, trackless trolley, aquatic device, or aircraft accident that is proximately caused by a violation described in division (A)(3) of this section or a motor vehicle accident that is proximately caused by a violation described in division (A)(4) of this section and who receives medical treatment as described in division (A)(3) or (4) of this section, whichever is applicable.

(I) "Victim's representative" means a member of the victim's family or another person who pursuant to the authority of section 2930.02 of the Revised Code exercises the rights of a victim under this chapter.

(J) "Court" means a court of common pleas, juvenile court, municipal court, or county court.

(K) "Delinquency proceeding" means all proceedings in a juvenile court that are related to a case in which a complaint has been filed alleging that a child is a delinquent child.

(L) "Case" means a delinquency proceeding and all related activity or a criminal prosecution and all related activity.

(M) The "defense" means the defense against criminal charges in a criminal prosecution or the defense against a delinquent child complaint in a delinquency proceeding.

(N) The "prosecution" means the prosecution of criminal charges in a criminal prosecution or the prosecution of a delinquent child complaint in a delinquency proceeding.

(O) "Specified delinquent act" means any of the following:

(1) An act committed by a child that if committed by an adult would be a felony;

(2) An act committed by a child that is a violation of a section listed in division (A)(1) or (2) of this section or is a violation of a substantially equivalent municipal ordinance;

(3) An act committed by a child that is described in division (A)(3) or (4) of this section.

(P)

(1) "Alleged juvenile offender" means a child who is alleged to have committed a specified delinquent act in a police report or in a complaint in juvenile court that charges the commission of a specified delinquent act and that provides the basis for the delinquency proceeding and all subsequent proceedings to which this chapter makes reference.

(2) As used in divisions (O) and (P)(1) of this section, "child" has the same meaning as in section 2151.011 of the Revised Code.

(Q) "Motor vehicle accident" means any accident involving a motor vehicle.

(R) "Motor vehicle" has the same meaning as in section 4509.01 of the Revised Code.

(S) "Aircraft" has the same meaning as in section 4561.01 of the Revised Code.

(T) "Aquatic device" means any vessel, or any water skis, aquaplane, or similar device.

(U) "Vehicle," "streetcar," and "trackless trolley" have the same meanings as in section 4511.01 of the Revised Code.

(V) "Vehicle, streetcar, trackless trolley, aquatic device, or aircraft accident" means any accident involving a vehicle, streetcar, trackless trolley, aquatic device, or aircraft.

(W) "Vessel" has the same meaning as in section 1547.01 of the Revised Code.

Effective Date: 03-23-2000; 05-17-2006



Section 2930.02 - Victim's representative.

(A) If a victim is a minor or is incapacitated, incompetent, or deceased, or if the victim chooses to designate another person, a member of a victim's family or another person may exercise the rights of the victim under this chapter as the victim's representative.

If more than one person seeks to act as the victim's representative for a particular victim, the court in which the criminal prosecution or delinquency proceeding is held shall designate one of those persons as the victim's representative. If a victim does not want to have anyone act as the victim's representative, the court shall order that only the victim may exercise the rights of a victim under this chapter.

(B) If pursuant to division (A) of this section a victim's representative is to exercise the rights of a victim, the victim or victim's representative shall notify the prosecutor or, if it is a delinquency proceeding and a prosecutor is not involved in the case, shall notify the court that the victim's representative is to act for the victim. When a victim or victim's representative has so notified the prosecutor or the court, all notice under this chapter shall be sent only to the victim's representative, all rights under this chapter shall be granted only to the victim's representative, and all references in this chapter to a victim shall be interpreted as being references to the victim's representative unless the victim informs the notifying authority that the victim also wishes to receive the notices or exercise the rights. If division (B) of section 2930.03 of the Revised Code requires a victim to make a request in order to receive any notice of a type described in this division and if a victim's representative is to exercise the rights of the victim, the victim's representative shall make the request.

Effective Date: 11-22-1999



Section 2930.03 - Methods of giving notice.

(A) A person or entity required or authorized under this chapter to give notice to a victim shall give the notice to the victim by any means reasonably calculated to provide prompt actual notice. Except when a provision requires that notice is to be given in a specific manner, a notice may be oral or written.

(B)

(1) Except for receipt of the initial information and notice required to be given to a victim under divisions (A) and (B) of section 2930.04, section 2930.05, and divisions (A) and (B) of section 2930.06of the Revised Code and the notice required to be given to a victim under division (D) of section 2930.16 of the Revised Code, a victim who wishes to receive any notice authorized by this chapter shall make a request for the notice to the prosecutor or the custodial agency that is to provide the notice, as specified in this chapter. If the victim does not make a request as described in this division, the prosecutor or custodial agency is not required to provide any notice described in this chapter other than the initial information and notice required to be given to a victim under divisions (A) and (B) of section 2930.04, section 2930.05, and divisions (A) and (B) of section 2930.06of the Revised Code and the notice required to be given to a victim under division (D) of section 2930.16 of the Revised Code.

(2) A victim who does not wish to receive any of the notices required to be given to a victim under division (E)(2) or (K) of section 2929.20, division (D) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, or division (A)(2) of section 5149.101 of the Revised Code shall make a request to the prosecutor or custodial agency that is to provide the particular notice that the notice not be provided to the victim. Unless the victim makes a request as described in this division, the prosecutor or custodial agency shall provide the notices required to be given to a victim under division (E)(2) or (K) of section 2929.20, division (D) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, or division (A)(2) of section 5149.101 of the Revised Code in any manner, and in accordance with the procedures, specified in the particular division. This division also applies to a victim's representative or a member of a victim's immediate family that is authorized to receive any of the notices specified in this division.

(C) A person or agency that is required to furnish notice under this chapter shall give the notice to the victim at the address or telephone number provided to the person or agency by the victim. A victim who requests to receive notice under this chapter as described in division (B) of this section shall inform the person or agency of the name, address, or telephone number of the victim and of any change to that information.

(D) A person or agency that has furnished information to a victim in accordance with any requirement or authorization under this chapter shall notify the victim promptly of any significant changes to that information.

(E) Divisions (A) to (D) of this section do not apply regarding a notice that a prosecutor is required to provide under section 2930.061 of the Revised Code. A prosecutor required to provide notice under that section shall provide the notice as specified in that section.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 01-30-2004



Section 2930.04 - Information provided to victim by law enforcement agency.

(A) After its initial contact with a victim of a crime, the law enforcement agency responsible for investigating the crime promptly shall give to the victim, in writing, all of the following information:

(1) An explanation of the victim's rights under this chapter;

(2) Information about medical, counseling, housing, emergency, and any other services that are available to a victim;

(3) Information about compensation for victims under the reparations program in sections 2743.51 to 2743.72 of the Revised Code and the name, street address, and telephone number of the agency to contact to apply for an award of reparations under those sections;

(4) Information about protection that is available to the victim, including protective orders issued by a court.

(B) As soon as practicable after its initial contact with a victim of a crime, the law enforcement agency responsible for investigating the crime shall give to the victim all of the following information:

(1) The business telephone number of the law enforcement officer assigned to investigate the case;

(2) The office address and business telephone number of the prosecutor in the case;

(3) A statement that, if the victim is not notified of the arrest of the offender in the case within a reasonable period of time, the victim may contact the law enforcement agency to learn the status of the case.

(C) To the extent that the information required by this section is provided in the pamphlet prepared pursuant to section 109.42 of the Revised Code or in the information card or other material prepared pursuant to section 2743.71 of the Revised Code, the law enforcement agency may fulfill that portion of its obligations under this section by giving that pamphlet, information card, or other material to the victim.

Effective Date: 07-01-1996



Section 2930.05 - Notice of arrest or detention of offender.

(A) Within a reasonable period of time after the arrest or detention of a defendant or an alleged juvenile offender for a crime or specified delinquent act, the law enforcement agency that investigates the crime or specified delinquent act shall give the victim of the crime or specified delinquent act notice of all of the following:

(1) The arrest or detention;

(2) The name of the defendant or alleged juvenile offender;

(3) Whether the defendant or alleged juvenile offender is eligible for pretrial release or for release from detention;

(4) The telephone number of the law enforcement agency;

(5) The victim's right to telephone the agency to ascertain whether the defendant or alleged juvenile offender has been released from custody or from detention.

(B) If a defendant or alleged juvenile offender has been released from custody on a bond or personal recognizance or has been released from detention and the prosecutor in the case has received the affidavit of a victim stating that the defendant or alleged juvenile offender, or someone acting at the defendant's or alleged juvenile offender's direction, has committed or threatened to commit one or more acts of violence or intimidation against the victim, the victim's family, or the victim's representative, the prosecutor may file a motion asking the court to reconsider the conditions of the bond or personal recognizance granted to the defendant or alleged juvenile offender or to consider returning the defendant or alleged juvenile offender to detention.

Effective Date: 11-22-1999



Section 2930.06 - Prosecutor to confer with victim - court to give notice of proceedings to victim.

(A) The prosecutor in a case, to the extent practicable, shall confer with the victim in the case before pretrial diversion is granted to the defendant or alleged juvenile offender in the case, before amending or dismissing an indictment, information, or complaint against that defendant or alleged juvenile offender, before agreeing to a negotiated plea for that defendant or alleged juvenile offender, before a trial of that defendant by judge or jury, or before the juvenile court conducts an adjudicatory hearing for that alleged juvenile offender. If the juvenile court disposes of a case prior to the prosecutor's involvement in the case, the court or a court employee shall notify the victim in the case that the alleged juvenile offender will be granted pretrial diversion, the complaint against that alleged juvenile offender will be amended or dismissed, or the court will conduct an adjudicatory hearing for that alleged juvenile offender. If the prosecutor fails to confer with the victim at any of those times, the court, if informed of the failure, shall note on the record the failure and the prosecutor's reasons for the failure. A prosecutor's failure to confer with a victim as required by this division and a court's failure to provide the notice as required by this division do not affect the validity of an agreement between the prosecutor and the defendant or alleged juvenile offender in the case, a pretrial diversion of the defendant or alleged juvenile offender, an amendment or dismissal of an indictment, information, or complaint filed against the defendant or alleged juvenile offender, a plea entered by the defendant or alleged juvenile defender, an admission entered by the defendant or alleged juvenile offender, or any other disposition in the case. A court shall not dismiss a criminal complaint, charge, information, or indictment or a delinquent child complaint solely at the request of the victim and over the objection of the prosecuting attorney, village solicitor, city director of law, or other chief legal officer responsible for the prosecution of the case.

(B) After a prosecution in a case has been commenced, the prosecutor or a designee of the prosecutor other than a court or court employee, to the extent practicable, promptly shall give the victim all of the following information, except that, if the juvenile court disposes of a case prior to the prosecutor's involvement in the case, the court or a court employee, to the extent practicable, promptly shall give the victim all of the following information:

(1) The name of the crime or specified delinquent act with which the defendant or alleged juvenile offender in the case has been charged and the name of the defendant or alleged juvenile offender;

(2) The file number of the case;

(3) A brief statement regarding the procedural steps in a criminal prosecution or delinquency proceeding involving a crime or specified delinquent act similar to the crime or specified delinquent act with which the defendant or alleged juvenile offender has been charged and the right of the victim to be present during all proceedings held throughout the prosecution of the case;

(4) A summary of the rights of a victim under this chapter;

(5) Procedures the victim or the prosecutor may follow if the victim becomes subject to threats or intimidation by the defendant, alleged juvenile offender, or any other person;

(6) The name and business telephone number of a person to contact for further information with respect to the case;

(7) The right of the victim to have a victim's representative exercise the victim's rights under this chapter in accordance with section 2930.02 of the Revised Code and the procedure by which a victim's representative may be designated;

(8) Notice that any notification under division (C) of this section, sections 2930.07 to 2930.15, division (A), (B), or (C) of section 2930.16, sections 2930.17 to 2930.19, and section 5139.56 of the Revised Code will be given to the victim only if the victim asks to receive the notification and that notice under division (E)(2) or (K) of section 2929.20, division (D) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, or division (A)(2) of section 5149.101 of the Revised Code will be given unless the victim asks that the notification not be provided.

(C) Upon the request of the victim, the prosecutor or, if it is a delinquency proceeding and a prosecutor is not involved in the case, the court shall give the victim notice of the date, time, and place of any scheduled criminal or juvenile proceedings in the case and notice of any changes in those proceedings or in the schedule in the case.

(D) A victim who requests notice under division (C) of this section and who elects pursuant to division (B) of section 2930.03 of the Revised Code to receive any further notice from the prosecutor or, if it is a delinquency proceeding and a prosecutor is not involved in the case, the court under this chapter shall keep the prosecutor or the court informed of the victim's current address and telephone number until the case is dismissed or terminated, the defendant is acquitted or sentenced, the delinquent child complaint is dismissed, the defendant is adjudicated a delinquent child, or the appellate process is completed, whichever is the final disposition in the case.

(E) If a defendant is charged with the commission of a misdemeanor offense that is not identified in division (A)(2) of section 2930.01 of the Revised Code and if a police report or a complaint, indictment, or information that charges the commission of that offense and provides the basis for a criminal prosecution of that defendant identifies one or more individuals as individuals against whom that offense was committed, after a prosecution in the case has been commenced, the prosecutor or a designee of the prosecutor other than a court or court employee, to the extent practicable, promptly shall notify each of the individuals so identified in the report, complaint, indictment, or information that, if the defendant is convicted of or pleads guilty to the offense, the individual may make an oral or written statement to the court hearing the case regarding the sentence to be imposed upon the defendant and that the court must consider any statement so made that is relevant. Before imposing sentence in the case, the court shall permit the individuals so identified in the report, complaint, indictment, or information to make an oral or written statement. Division (A) of section 2930.14 of the Revised Code applies regarding any statement so made. The court shall consider a statement so made, in accordance with division (B) of that section and division (D) of section 2929.22 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 01-01-2004



Section 2930.061 - Notice of charges to department of developmental disabilities.

(A) If a person is charged in a complaint, indictment, or information with any crime or specified delinquent act or with any other violation of law, and if the case involves a victim that the prosecutor in the case knows is a mentally retarded person or a developmentally disabled person, in addition to any other notices required under this chapter or under any other provision of law, the prosecutor in the case shall send written notice of the charges to the department of developmental disabilities. The written notice shall specifically identify the person so charged.

(B) As used in this section, "mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

Amended by 128th General Assemblych.178,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 2930.062 - Notification of victim's injuries.

A victim described in division (H)(2) of section 2930.01 of the Revised Code may provide the prosecutor, or if it is a delinquency proceeding and a prosecutor is not involved in the case may provide the court, in the victim's case with written notification of the victim's injuries at any time. Upon receipt of the written notification, the prosecutor or court shall give the victim all of the information specified in division (B) of section 2930.06 if the prosecutor has not already done so.

Effective Date: 05-17-2006



Section 2930.07 - Protection of victim's identification information.

(A) If the prosecutor in a case determines that there are reasonable grounds for the victim in a case to be apprehensive regarding acts or threats of violence or intimidation by the defendant or alleged juvenile offender in the case or at the defendant's or alleged juvenile offender's direction against the victim, the victim's family, or the victim's representative, the prosecutor may file a motion with the court requesting that the court issue an order specifying that the victim and other witnesses in the case not be compelled in any phase of the criminal or delinquency proceeding to give testimony that would disclose the victim's or victim's representative's address, place of employment, or similar identifying fact without the victim's or victim's representative's consent. The court shall hold a hearing on the motion in chambers, and a court reporter shall make a record of the proceeding.

(B) If the court, pursuant to division (A) of this section, orders that the victim's or victim's representative's address, telephone number, place of employment, or other identifying fact shall be confidential, the court files or documents shall not contain that information unless it is used to identify the location of the crime or specified delinquent act. The hearing shall be recorded, and the court shall order the transcript sealed.

Effective Date: 11-22-1999



Section 2930.08 - Notification of substantial delay in prosecution.

If a motion, request, or agreement between counsel is made in a case and the motion, request, or agreement might result in a substantial delay in the prosecution of the case, the prosecutor in the case, to the extent practicable and if the victim has requested notice pursuant to division (B) of section 2930.03 of the Revised Code, shall inform the victim that the motion, request, or agreement has been made and that it might result in a delay. If the victim objects to the delay, the prosecutor shall inform the court of the victim's objections, and the court shall consider the victim's objections in ruling on the motion, request, or agreement.

Effective Date: 07-01-1996



Section 2930.09 - Victim's presence at trial.

A victim in a case may be present whenever the defendant or alleged juvenile offender in the case is present during any stage of the case against the defendant or alleged juvenile offender that is conducted on the record, other than a grand jury proceeding, unless the court determines that exclusion of the victim is necessary to protect the defendant's or alleged juvenile offender's right to a fair trial or to a fair delinquency proceeding. At any stage of the case at which the victim is present, the court, at the victim's request, shall permit the victim to be accompanied by an individual to provide support to the victim unless the court determines that exclusion of the individual is necessary to protect the defendant's or alleged juvenile offender's right to a fair trial or to a fair delinquency proceeding.

Effective Date: 11-22-1999



Section 2930.10 - Minimizing contact between victim and defendant - separate waiting areas.

(A) The court in which a criminal prosecution or delinquency proceeding is held shall make a reasonable effort to minimize any contact between the victim in the case, members of the victim's family, the victim's representative, or witnesses for the prosecution and the defendant or alleged juvenile offender in the case, members of the defendant's or alleged juvenile offender's family, or witnesses for the defense before, during, and immediately after all court proceedings.

(B) The court shall provide a waiting area for the victim, members of the victim's family, the victim's representative, or witnesses for the prosecution that is separate from the waiting area provided for the defendant or alleged juvenile offender, members of the defendant's or alleged juvenile offender's family, and defense witnesses if a separate waiting area is available and the use of the area is practical.

Effective Date: 11-22-1999



Section 2930.11 - Returning or retaining victim's property.

(A) Except as otherwise provided in this section or in Chapter 2981. of the Revised Code, the law enforcement agency responsible for investigating a crime or specified delinquent act shall promptly return to the victim of the crime or specified delinquent act any property of the victim that was taken in the course of the investigation. In accordance with Criminal Rule 26 or an applicable Juvenile Rule, the law enforcement agency may take photographs of the property for use as evidence. If the ownership of the property is in dispute, the agency shall not return the property until the dispute is resolved.

(B) The law enforcement agency responsible for investigating a crime or specified delinquent act shall retain any property of the victim of the crime or specified delinquent act that is needed as evidence in the case, including any weapon used in the commission of the crime or specified delinquent act, if the prosecutor certifies to the court a need to retain the property in lieu of a photograph of the property or of another evidentiary substitute for the property itself.

(C) If the defendant or alleged juvenile offender in a case files a motion requesting the court to order the law enforcement agency to retain property of the victim because the property is needed for the defense in the case, the agency shall retain the property until the court rules on the motion. The court, in making a determination on the motion, shall weigh the victim's need for the property against the defendant's or alleged juvenile offender's assertion that the property has evidentiary value for the defense. The court shall rule on the motion in a timely fashion.

Effective Date: 11-22-1999; 07-01-2007



Section 2930.12 - Notice of the defendant's acquittal or conviction.

At the request of the victim in a criminal prosecution, the prosecutor shall give the victim notice of the defendant's acquittal or conviction. At the request of the victim in a delinquency proceeding, the prosecutor shall give the victim notice of the dismissal of the complaint against the alleged juvenile offender or of the adjudication of the alleged juvenile offender as a delinquent child, except that, if the juvenile court dismisses the complaint against the alleged juvenile offender or adjudicates the alleged juvenile offender a delinquent child prior to the prosecutor's involvement in the case, at the request of the victim, the court or a court employee shall give the victim notice of the dismissal or of the adjudication. If the defendant or alleged juvenile offender is convicted or is adjudicated a delinquent child, the notice shall include all of the following:

(A) The crimes or specified delinquent acts of which the defendant was convicted or for which the alleged juvenile offender was adjudicated a delinquent child;

(B) The address and telephone number of the probation office or other person, if any, that is to prepare a presentence investigation report pursuant to section 2951.03 of the Revised Code or Criminal Rule 32.2, the address and telephone number of the person, if any, who is to prepare a disposition investigation report pursuant to division (C)(1) of section 2152.18 of the Revised Code, and the address and telephone number of the person, if any, who is to prepare a victim impact statement pursuant to division (D)(1) of section 2152.19 or section 2947.051 of the Revised Code;

(C) Notice that the victim may make a statement about the impact of the crime or specified delinquent act to the probation officer or other person, if any, who prepares the presentence investigation report or to the person, if any, who prepares a victim impact statement, that a statement of the victim included in the report will be made available to the defendant or alleged juvenile offender unless the court exempts it from disclosure, and that the court may make the victim impact statement available to the defendant or alleged juvenile offender;

(D) Notice of the victim's right under section 2930.14 of the Revised Code to make a statement about the impact of the crime or specified delinquent act before sentencing or disposition;

(E) The date, time, and place of the sentencing hearing or dispositional hearing;

(F) One of the following:

(1) Any sentence imposed upon the defendant and any subsequent modification of that sentence, including modification under section 2929.20or 5120.036 of the Revised Code or as a result of the defendant's appeal of the sentence pursuant to section 2953.08 of the Revised Code;

(2) Any disposition ordered for the defendant and any subsequent modification of that disposition, including judicial release or early release in accordance with section 2151.38 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2930.13 - Victim impact statement.

(A) If the court orders the preparation of a victim impact statement pursuant to division (D)(1) of section 2152.19 or section 2947.051 of the Revised Code, the victim in the case may make a written or oral statement regarding the impact of the crime or specified delinquent act to the person whom the court orders to prepare the victim impact statement. A statement made by the victim under this section shall be included in the victim impact statement.

(B) If a probation officer or other person is preparing a presentence investigation report pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2, or a disposition investigation report pursuant to section 2152.18 of the Revised Code, concerning the defendant or alleged juvenile offender in the case, the victim may make a written or oral statement regarding the impact of the crime or specified delinquent act to the probation officer or other person. The probation officer or other person shall use the statement in preparing the presentence investigation report or disposition investigation report and, upon the victim's request, shall include a written statement submitted by the victim in the presentence investigation report or disposition investigation report.

(C) A statement made by the victim under division (A) or (B) of this section may include the following:

(1) An explanation of the nature and extent of any physical, psychological, or emotional harm suffered by the victim as a result of the crime or specified delinquent act that is the basis of the case;

(2) An explanation of the extent of any property damage or other economic loss suffered by the victim as a result of that crime or specified delinquent act;

(3) An opinion regarding the extent to which, if any, the victim needs restitution for harm caused by the defendant or alleged juvenile offender as a result of that crime or specified delinquent act and information about whether the victim has applied for or received any compensation for loss or damage caused by that crime or specified delinquent act;

(4) The victim's recommendation for an appropriate sanction or disposition for the defendant or alleged juvenile offender regarding that crime or specified delinquent act.

(D) If a statement made by a victim under division (A) of this section is included in a victim impact statement, the provision, receipt, and retention of copies of, the use of, and the confidentiality, nonpublic record character, and sealing of the victim impact statement is governed by division (B)(2) of section 2152.20 or by division (C) of section 2947.051 of the Revised Code, as appropriate. If a statement made by a victim under division (B) of this section is included in a presentence investigation report prepared pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 or in a disposition investigation report pursuant to division (C)(1) of section 2152.18 of the Revised Code, the provision, receipt, and retention of copies of, the use of, and the confidentiality, nonpublic record character, and sealing of the presentence investigation report or disposition investigation report that contains the victim's statement is governed by section 2951.03 of the Revised Code.

Effective Date: 01-01-2002; 07-11-2006



Section 2930.14 - Victim's statement.

(A) Before imposing sentence upon, or entering an order of disposition for, a defendant or alleged juvenile offender for the commission of a crime or specified delinquent act, the court shall permit the victim of the crime or specified delinquent act to make a statement. The court may give copies of any written statement made by a victim to the defendant or alleged juvenile offender and defendant's or alleged juvenile offender's counsel and may give any written statement made by the defendant or alleged juvenile offender to the victim and the prosecutor. The court may redact any information contained in a written statement that the court determines is not relevant to and will not be relied upon in the sentencing or disposition decision. The written statement of the victim or of the defendant or alleged juvenile offender is confidential and is not a public record as used in section 149.43 of the Revised Code. Any person to whom a copy of a written statement was released by the court shall return it to the court immediately following sentencing or disposition.

(B) The court shall consider a victim's statement made under division (A) of this section along with other factors that the court is required to consider in imposing sentence or in determining the order of disposition. If the statement includes new material facts, the court shall not rely on the new material facts unless it continues the sentencing or dispositional proceeding or takes other appropriate action to allow the defendant or alleged juvenile offender an adequate opportunity to respond to the new material facts.

Effective Date: 11-22-1999



Section 2930.15 - Notice of appeal.

(A) If a defendant is convicted of committing a crime against a victim or an alleged juvenile offender is adjudicated a delinquent child for committing a specified delinquent act against a victim, if the victim requests notice of the filing of an appeal, and if the defendant or alleged juvenile offender files an appeal, the prosecutor in the case promptly shall notify the victim of the appeal. The prosecutor also shall give the victim all of the following information:

(1) A brief explanation of the appellate process, including the possible disposition of the case;

(2) Whether the defendant or alleged juvenile offender has been released on bail or other recognizance or under conditions imposed by the juvenile court pending the disposition of the appeal;

(3) The time, place, and location of appellate court proceedings and any subsequent changes in the time, place, or location of those proceedings;

(4) The result of the appeal.

(B) If the appellate court returns the defendant's or alleged juvenile offender's case to the trial court or juvenile court for further proceedings, the victim may exercise all the rights that previously were available to the victim in the trial court or the juvenile court.

Effective Date: 11-22-1999



Section 2930.16 - Notice of incarceration and release date.

(A) If a defendant is incarcerated, a victim in a case who has requested to receive notice under this section shall be given notice of the incarceration of the defendant. If an alleged juvenile offender is committed to the temporary custody of a school, camp, institution, or other facility operated for the care of delinquent children or to the legal custody of the department of youth services, a victim in a case who has requested to receive notice under this section shall be given notice of the commitment. Promptly after sentence is imposed upon the defendant or the commitment of the alleged juvenile offender is ordered, the prosecutor in the case shall notify the victim of the date on which the defendant will be released from confinement or the prosecutor's reasonable estimate of that date or the date on which the alleged juvenile offender will have served the minimum period of commitment or the prosecutor's reasonable estimate of that date. The prosecutor also shall notify the victim of the name of the custodial agency of the defendant or alleged juvenile offender and tell the victim how to contact that custodial agency. If the custodial agency is the department of rehabilitation and correction, the prosecutor shall notify the victim of the services offered by the office of victims' services pursuant to section 5120.60 of the Revised Code. If the custodial agency is the department of youth services, the prosecutor shall notify the victim of the services provided by the office of victims' services within the release authority of the department pursuant to section 5139.55 of the Revised Code and the victim's right pursuant to section 5139.56 of the Revised Code to submit a written request to the release authority to be notified of actions the release authority takes with respect to the alleged juvenile offender. The victim shall keep the custodial agency informed of the victim's current address and telephone number.

(B)

(1) Upon the victim's request or in accordance with division (D) of this section, the prosecutor promptly shall notify the victim of any hearing for judicial release of the defendant pursuant to section 2929.20 of the Revised Code, of any hearing for release of the defendant pursuant to section 2967.19 of the Revised Code, or of any hearing for judicial release or early release of the alleged juvenile offender pursuant to section 2151.38 of the Revised Code and of the victim's right to make a statement under those sections. The court shall notify the victim of its ruling in each of those hearings and on each of those applications.

(2) If an offender is sentenced to a prison term pursuant to division (A)(3) or (B) of section 2971.03 of the Revised Code, upon the request of the victim of the crime or in accordance with division (D) of this section, the prosecutor promptly shall notify the victim of any hearing to be conducted pursuant to section 2971.05 of the Revised Code to determine whether to modify the requirement that the offender serve the entire prison term in a state correctional facility in accordance with division (C) of that section, whether to continue, revise, or revoke any existing modification of that requirement, or whether to terminate the prison term in accordance with division (D) of that section. The court shall notify the victim of any order issued at the conclusion of the hearing.

(C) Upon the victim's request made at any time before the particular notice would be due or in accordance with division (D) of this section, the custodial agency of a defendant or alleged juvenile offender shall give the victim any of the following notices that is applicable:

(1) At least sixty days before the adult parole authority recommends a pardon or commutation of sentence for the defendant or at least sixty days prior to a hearing before the adult parole authority regarding a grant of parole to the defendant, notice of the victim's right to submit a statement regarding the impact of the defendant's release in accordance with section 2967.12 of the Revised Code and, if applicable, of the victim's right to appear at a full board hearing of the parole board to give testimony as authorized by section 5149.101 of the Revised Code;

(2) At least sixty days before the defendant is transferred to transitional control under section 2967.26 of the Revised Code, notice of the pendency of the transfer and of the victim's right under that section to submit a statement regarding the impact of the transfer;

(3) At least sixty days before the release authority of the department of youth services holds a release review, release hearing, or discharge review for the alleged juvenile offender, notice of the pendency of the review or hearing, of the victim's right to make an oral or written statement regarding the impact of the crime upon the victim or regarding the possible release or discharge, and, if the notice pertains to a hearing, of the victim's right to attend and make statements or comments at the hearing as authorized by section 5139.56 of the Revised Code;

(4) Prompt notice of the defendant's or alleged juvenile offender's escape from a facility of the custodial agency in which the defendant was incarcerated or in which the alleged juvenile offender was placed after commitment, of the defendant's or alleged juvenile offender's absence without leave from a mental health or mental retardation and developmental disabilities facility or from other custody, and of the capture of the defendant or alleged juvenile offender after an escape or absence;

(5) Notice of the defendant's or alleged juvenile offender's death while in confinement or custody;

(6) Notice of the filing of a petition by the director of rehabilitation and correction pursuant to section 2967.19 of the Revised Code requesting the early release under that section of the defendant;

(7) Notice of the defendant's or alleged juvenile offender's release from confinement or custody and the terms and conditions of the release.

(D)

(1) If a defendant is incarcerated for the commission of aggravated murder, murder, or an offense of violence that is a felony of the first, second, or third degree or is under a sentence of life imprisonment or if an alleged juvenile offender has been charged with the commission of an act that would be aggravated murder, murder, or an offense of violence that is a felony of the first, second, or third degree or be subject to a sentence of life imprisonment if committed by an adult, except as otherwise provided in this division, the notices described in divisions (B) and (C) of this section shall be given regardless of whether the victim has requested the notification. The notices described in divisions (B) and (C) of this section shall not be given under this division to a victim if the victim has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the victim not be provided the notice. Regardless of whether the victim has requested that the notices described in division (C) of this section be provided or not be provided, the custodial agency shall give notice similar to those notices to the prosecutor in the case, to the sentencing court, to the law enforcement agency that arrested the defendant or alleged juvenile offender if any officer of that agency was a victim of the offense, and to any member of the victim's immediate family who requests notification. If the notice given under this division to the victim is based on an offense committed prior to the effective date of this amendment and if the prosecutor or custodial agency has not previously successfully provided any notice to the victim under this division or division (B) or (C) of this section with respect to that offense and the offender who committed it, the notice also shall inform the victim that the victim may request that the victim not be provided any further notices with respect to that offense and the offender who committed it and shall describe the procedure for making that request. If the notice given under this division to the victim pertains to a hearing regarding a grant of a parole to the defendant, the notice also shall inform the victim that the victim, a member of the victim's immediate family, or the victim's representative may request a victim conference, as described in division (E) of this section, and shall provide an explanation of a victim conference.

The prosecutor or custodial agency may give the notices to which this division applies by any reasonable means, including regular mail, telephone, and electronic mail. If the prosecutor or custodial agency attempts to provide notice to a victim under this division but the attempt is unsuccessful because the prosecutor or custodial agency is unable to locate the victim, is unable to provide the notice by its chosen method because it cannot determine the mailing address, telephone number, or electronic mail address at which to provide the notice, or, if the notice is sent by mail, the notice is returned, the prosecutor or custodial agency shall make another attempt to provide the notice to the victim. If the second attempt is unsuccessful, the prosecutor or custodial agency shall make at least one more attempt to provide the notice. If the notice is based on an offense committed prior to the effective date of this amendment, in each attempt to provide the notice to the victim, the notice shall include the opt-out information described in the preceding paragraph. The prosecutor or custodial agency, in accordance with division (D)(2) of this section, shall keep a record of all attempts to provide the notice, and of all notices provided, under this division.

Division (D)(1) of this section, and the notice-related provisions of divisions (E)(2) and (K) of section 2929.20, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, and division (A)(2) of section 5149.101 of the Revised Code enacted in the act in which division (D)(1) of this section was enacted, shall be known as "Roberta's Law."

(2) Each prosecutor and custodial agency that attempts to give any notice to which division (D)(1) of this section applies shall keep a record of all attempts to give the notice. The record shall indicate the person who was to be the recipient of the notice, the date on which the attempt was made, the manner in which the attempt was made, and the person who made the attempt. If the attempt is successful and the notice is given, the record shall indicate that fact. The record shall be kept in a manner that allows public inspection of attempts and notices given to persons other than victims without revealing the names, addresses, or other identifying information relating to victims. The record of attempts and notices given to victims is not a public record, but the prosecutor or custodial agency shall provide upon request a copy of that record to a prosecuting attorney, judge, law enforcement agency, or member of the general assembly. The record of attempts and notices given to persons other than victims is a public record. A record kept under this division may be indexed by offender name, or in any other manner determined by the prosecutor or the custodial agency. Each prosecutor or custodial agency that is required to keep a record under this division shall determine the procedures for keeping the record and the manner in which it is to be kept, subject to the requirements of this division.

(E) The adult parole authority shall adopt rules under Chapter 119. of the Revised Code providing for a victim conference, upon request of the victim, a member of the victim's immediate family, or the victim's representative, prior to a parole hearing in the case of a prisoner who is incarcerated for the commission of aggravated murder, murder, or an offense of violence that is a felony of the first, second, or third degree or is under a sentence of life imprisonment. The rules shall provide for, but not be limited to, all of the following:

(1) Subject to division (E)(3) of this section, attendance by the victim, members of the victim's immediate family, the victim's representative, and, if practicable, other individuals;

(2) Allotment of up to one hour for the conference;

(3) A specification of the number of persons specified in division (E)(1) of this section who may be present at any single victim conference, if limited by the department pursuant to division (F) of this section.

(F) The department may limit the number of persons specified in division (E)(1) of this section who may be present at any single victim conference, provided that the department shall not limit the number of persons who may be present at any single conference to fewer than three. If the department limits the number of persons who may be present at any single victim conference, the department shall permit and schedule, upon request of the victim, a member of the victim's immediate family, or the victim's representative, multiple victim conferences for the persons specified in division (E)(1) of this section.

(G) As used in this section, "victim's immediate family" has the same meaning as in section 2967.12 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-22-1999; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2930.17 - Statement of victim prior to judicial release or early release.

(A) In determining whether to grant a judicial release to a defendant from a prison term pursuant to section 2929.20 of the Revised Code at a time before the defendant's stated prison term expires, in determining whether to grant a release to an offender from a prison term pursuant to section 2967.19 of the Revised Code at a time before the offender's stated prison term expires, or in determining whether to grant a judicial release or early release to an alleged juvenile offender from a commitment to the department of youth services pursuant to section 2151.38 of the Revised Code, the court shall permit a victim of a crime or specified delinquent act for which the defendant or alleged juvenile offender was incarcerated or committed to make a statement, in addition to any other statement made under this chapter, concerning the effects of that crime or specified delinquent act on the victim, the circumstances surrounding the crime or specified delinquent act, the manner in which the crime or specified delinquent act was perpetrated, and the victim's opinion whether the defendant or alleged juvenile offender should be released. The victim may make the statement in writing or orally, at the court's discretion. The court shall give the defendant or alleged juvenile offender and either the adult parole authority or the department of youth services, whichever is applicable, a copy of any written impact statement made by the victim under this division.

(B) In deciding whether to grant a judicial release or early release to the defendant or alleged juvenile offender, the court shall consider a statement made by the victim under division (A) of this section or section 2930.14 or 2947.051 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-22-1999



Section 2930.18 - No employee discipline for court attendance necessary to protect rights of victim.

No employer of a victim shall discharge, discipline, or otherwise retaliate against the victim, a member of the victim's family, or a victim's representative for participating, at the prosecutor's request, in preparation for a criminal or delinquency proceeding or for attendance, pursuant to a subpoena, at a criminal or delinquency proceeding if the attendance is reasonably necessary to protect the interests of the victim. This section generally does not require an employer to pay an employee for time lost as a result of attendance at a criminal or delinquency proceeding. An employer who knowingly violates this section is in contempt of court. This section does not limit or affect the application to any person of section 2151.211, 2939.121, or 2945.451 of the Revised Code.

Effective Date: 11-22-1999



Section 2930.19 - Prosecutor to protect rights of victims.

(A) In a manner consistent with the duty of a prosecutor to represent the interests of the public as a whole, a prosecutor shall seek compliance with this chapter on behalf of a victim, a member of the victim's family, or the victim's representative.

(B) The failure of a public official or public agency to comply with the requirements of this chapter does not give rise to a claim for damages against that public official or public agency, except that a public agency as an employer may be held responsible for a violation of section 2930.18 of the Revised Code.

(C) The failure of any person or entity to provide a right, privilege, or notice to a victim under this chapter does not constitute grounds for declaring a mistrial or new trial, for setting aside a conviction, sentence, adjudication, or disposition, or for granting postconviction release to a defendant or alleged juvenile offender.

(D) If there is a conflict between a provision in this chapter and a specific statute governing the procedure in a case involving a capital offense, the specific statute supersedes the provision in this chapter.

(E) If the victim of a crime is incarcerated in a state or local correctional facility or is in the legal custody of the department of youth services, the victim's rights under this chapter may be modified by court order to prevent any security risk, hardship, or undue burden upon a public official or public agency with a duty under this chapter.

Effective Date: 11-22-1999






Chapter 2931 - JURISDICTION; VENUE

Section 2931.01 - Definitions pertaining to jurisdiction and venue.

As used in Chapters 2931. to 2953. of the Revised Code:

(A) "Magistrate" includes county court judges, police justices, mayors of municipal corporation[s], and judges of other courts inferior to the court of common pleas.

(B) "Judge" does not include the probate judge.

(C) "Court" does not include the probate court.

(D) "Clerk" does not include the clerk of the probate court.

Effective Date: 01-01-1976



Section 2931.02 - Criminal jurisdiction - county courts.

A judge of a county court is a conservator of the peace and has jurisdiction in criminal cases throughout his area of jurisdiction. He may hear complaints of [breach of] the peace and issue search warrants. Judges of county courts have jurisdiction on sworn complaint, to issue a warrant for the arrest of a person charged with the commission of a felony where it is made to appear that such person has fled or is outside this state and it is necessary or desirable to extradite such person. Judges of county courts have jurisdiction within their respective areas of jurisdiction in all cases of violation of any law relating to:

(A) Adulteration or deception in the sale of dairy products and other food, drink, drugs, and medicines;

(B) Prevention of cruelty to animals and children;

(C) The abandonment, nonsupport, or ill treatment of a child under eighteen years of age or a physically and mentally handicapped child under the age of eighteen years by its parents;

(D) The abandonment, or ill treatment of a child under eighteen years of age or a physically and mentally handicapped child under the age of eighteen years by its guardian;

(E) The employment of a child under fourteen years of age in public exhibitions or vocations injurious to health, life, or morals, or which will cause or permit him to suffer unnecessary physical or mental pain;

(F) The regulation, restriction, or prohibition of the employment of females and minors;

(G) The torturing, unlawfully punishing, ill treating, or depriving anyone of necessary food, clothing, or shelter;

(H) Any violation of Chapters 4301. and 4303. of the Revised Code, or keeping a place where intoxicating liquor is sold, given away, or furnished in violation of any law prohibiting such acts;

(I) The shipping, selling, using, permitting the use of, branding, or having unlawful quantities of illuminating oil for or in a mine;

(J) The sale, shipment, or adulteration of commercial feeds;

(K) The use of dust-creating machinery in workshops and factories;

(L) The conducting of a pharmacy, or retail drug or chemical store, or the dispensing or selling of drugs, chemicals, poisons, or pharmaceutical preparations therein;

(M) The failure to place and keep in a sanitary condition a bakery, confectionery, creamery, dairy barn, milk depot, laboratory, hotel, restaurant, eating house, packing house, slaughterhouse, ice cream factory, or place where a food product is manufactured, packed, stored, deposited, collected, prepared, produced, or sold for any purpose, or for the violation of any law relating to public health;

(N) Inspection of steam boilers, and of laws licensing steam engineers and boiler operators;

(O) Prevention of short weighing and measuring and all violations of the weights and measures laws;

(P) Laws relating to the practice of medicine or surgery, or any of its branches;

(Q) Laws relating to the filling or refilling of registered containers by other than the owner, or the defacing of the marks of ownership thereon;

(R) Offenses arising from or growing out of the violation of conservation laws.

Effective Date: 01-01-1974



Section 2931.03 - Criminal jurisdiction - common pleas courts.

The court of common pleas has original jurisdiction of all crimes and offenses, except in cases of minor offenses the exclusive jurisdiction of which is vested in courts inferior to the court of common pleas.

A judge of a court of common pleas does not have the authority to dismiss a criminal complaint, charge, information, or indictment solely at the request of the complaining witness and over the objection of the prosecuting attorney or other chief legal officer who is responsible for the prosecution of the case.

Effective Date: 03-17-1998



Section 2931.04 - Criminal jurisdiction - municipal courts.

Sections 2931.01 to 2931.03, inclusive, of the Revised Code, do not affect, modify, or limit the jurisdiction of municipal courts. All municipal court judges have jurisdiction within the territory for which they were elected or appointed in all cases of violation of Chapters 4301. and 4303. of the Revised Code and of prosecutions for keeping a place where intoxicating liquor is sold, given away, or furnished, in violation of any law prohibiting such acts.

Effective Date: 11-06-1959



Section 2931.041 - [Repealed].

Effective Date: 03-17-1987



Section 2931.05 - [Repealed].

Effective Date: 01-01-1960



Section 2931.06 - Special constables.

When the constables in a township situated on and consisting in whole or in part of one or more islands in a lake in this state, or in a township adjoining or abutting on lands belonging to a state or national home for disabled volunteer soldiers or a disabled volunteer soldiers' home, are insufficient to maintain the peace and enforce the laws for the preservation of order therein, a judge of the county court having jurisdiction in [such] township may appoint not more than ten special constables to be conservators of the peace within such township and with powers of constables in criminal causes. The appointing judge shall enter such appointments upon his docket and they shall continue in force for one year unless revoked by him. Such special constables shall receive like fees as are paid for similar services to regular constables.

Effective Date: 01-01-1958



Section 2931.07 - Return of recognizances.

Recognizances taken by a judge of a county court or other officer authorized to take them, may be returned to the court of common pleas.

Such recognizances shall be returned to such court forthwith after the commitment of the accused, or after the taking of a recognizance for his appearance before such court. The prosecuting attorney may proceed with the prosecution in such court, and the accused shall appear therein and answer to his recognizance.

Effective Date: 01-01-1958



Section 2931.08 to 2931.10 - [Repealed].

Effective Date: 03-17-1987



Section 2931.11 to 2931.14 - [Repealed].

Effective Date: 01-01-1960



Section 2931.15 - New trial.

In prosecutions before a magistrate, a defendant who has been found guilty upon the verdict of a jury or by the decision of the magistrate without the intervention of a jury may[,] upon written application filed within three days after the verdict or decision, be granted a new trial in like manner and for like reasons as provided by sections 2945.79 to 2945.83, inclusive, of the Revised Code.

Effective Date: 01-01-1960



Section 2931.16, 2931.17 - [Repealed].

Effective Date: 01-01-1960



Section 2931.18 - Employment of attorneys by humane society.

A humane society or its agent may employ an attorney, and may also employ one or more assistant attorneys to prosecute violations of law relating to:

(A) Prevention of cruelty to animals or children;

(B) Abandonment, nonsupport, or ill-treatment of a child by its parent;

(C) Employment of a child under fourteen years of age in public exhibitions or vocations injurious to health, life, or morals or which cause or permit such child to suffer unnecessary physical or mental pain;

(D) Neglect or refusal of an adult to support destitute parent. Such attorneys shall be paid out of the county treasury in an amount approved as just and reasonable by the board of county commissioners of that county.

Effective Date: 12-12-1988



Section 2931.19 to 2931.28 - [Repealed].

Effective Date: 01-01-1974



Section 2931.29 - Change of venue procedure.

When a change of venue is ordered pursuant to section 2901.12 of the Revised Code, the clerk of the court in which the cause is pending shall make a certified transcript of the proceedings in the case, which, with the original affidavit, complaint, indictment, or information, he shall transmit to the clerk of the court to which said case is sent for trial, and the trial shall be conducted as if the cause had originated in the jurisdiction of the latter court. The prosecuting attorney, city director of law, or other officer who would have prosecuted the case in the court in which the cause originated shall take charge of and try the cause, and the court to which the cause is sent may on application appoint one or more attorneys to assist the prosecutor in the trial, and allow the appointed attorneys reasonable compensation.

Effective Date: 11-01-1977



Section 2931.30 - Change of venue - transfer of accused.

When a change of venue is ordered pursuant to section 2901.12 of the Revised Code, and the accused is in jail, a warrant shall be issued by the clerk of the court in which the cause originated, directed to the proper officer, commanding him to convey the prisoner to the jail of the county or municipal corporation where the prisoner is to be tried, there to be kept until discharged. If the accused is charged with a bailable offense, and at the date of the order changing the venue is under bond for his appearance at the court from which the venue is changed, the court may fix in said order the amount of recognizance which said accused shall give for his appearance at the time the court may designate, in the court to which the venue is changed, and the clerk shall take such recognizance as in other cases, and forward the same with the record. The court shall recognize the witnesses of the prosecution to appear before the court in which the accused is to be tried.

Effective Date: 01-01-1974



Section 2931.31 - Change of venue - costs and expenses.

The reasonable expenses of the officer acting as prosecutor, incurred in consequence of a change of venue under section 2901.12 of the Revised Code, the fees of the clerk of the court to which the venue is changed, the sheriff or bailiff, and of the jury shall be allowed and paid out of the treasury of the county in which said cause originated.

Effective Date: 01-01-1974



Section 2931.32 - [Repealed].

Effective Date: 01-01-1974






Chapter 2933 - PEACE WARRANTS; SEARCH WARRANTS

Section 2933.01 - Peace and search warrant definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2933 of the Revised Code.

Effective Date: 10-01-1953



Section 2933.02 - Warrant to keep the peace.

When a complaint is made in writing and upon oath, filed with a municipal or county court or a mayor sitting as the judge of a mayor's court, and states that the complainant has just cause to fear and fears that another individual will commit an offense against the person or property of the complainant or his ward or child, a municipal or county court judge or mayor shall issue to the sheriff or to any other appropriate peace officer, as defined in section 2935.01 of the Revised Code, within the territorial jurisdiction of the court, a warrant in the name of the state that commands him forthwith to arrest and take the individual complained of before the court to answer the complaint.

Effective Date: 03-17-1987



Section 2933.03 - Warrant to keep the peace - form.

Warrants issued under section 2933.02 of the Revised Code shall be substantially in the following form:

The state of Ohio,. . . . . . . County, ss:

To the sheriff or other appropriate peace officer, greeting:

Whereas, a complaint has been filed by one C. D., in writing and upon oath, stating that he has just cause to fear and does fear that one E. F. will (here state the threatened injury or violence according to the fact as sworn to).

These are therefore to command you to forthwith arrest E. F. and bring him before this court to show cause why he should not find surety to keep the peace and be of good behavior toward the citizens of the state generally, and C. D. especially, and for his appearance before the proper court.

Given under my hand, this . . . . . . . day of. . .

A. B., Judge,............................ County Court;

Judge, .................................. Municipal Court;

Mayor, .................................... Mayor's Court

Effective Date: 03-17-1987



Section 2933.04 - Warrant to keep the peace - hearing.

When the accused in [is] brought before the municipal, county, or mayor's court pursuant to sections 2933.02 and 2933.03 of the Revised Code, he shall be heard in his defense. If it is necessary for just cause to adjourn the hearing, the municipal or county court judge or mayor involved may order such adjournment. The judge or mayor also may direct the sheriff or other peace officer having custody of the accused to detain him in the county jail or other appropriate detention facility until the cause of delay is removed, unless a bond in a sum fixed by the judge or mayor but not to exceed five hundred dollars, with sufficient surety, is given by the accused. A delay shall not exceed two days.

Effective Date: 03-17-1987



Section 2933.05 - Warrant to keep the peace - disposition, bond, costs.

The municipal or county court judge or mayor sitting as the judge of a mayor's court, upon the appearance of the parties pursuant to sections 2933.02 to 2933.04 of the Revised Code, shall hear the witnesses under oath and do one of the following:

(A) Discharge the accused, render judgment against the complainant for costs, and award execution for the costs;

(B) Order the accused to enter into a bond of not less than fifty or more than five hundred dollars, with sufficient surety, to keep the peace and be of good behavior for such time as may be just, render judgment against him for costs, and award execution for the costs.

In default of such bond, the judge or mayor shall commit the accused to the county jail or other appropriate detention facility, until such order is complied with or he is discharged.

Effective Date: 03-17-1987



Section 2933.06 - Warrant to keep the peace - appeal.

The accused under sections 2933.02 to 2933.05 of the Revised Code may appeal from the decision of a municipal or county court judge to the appropriate court of appeals or from the decision of a mayor sitting as the judge of a mayor's court to the appropriate municipal or county court. An appeal from the decision of a municipal or county court judge to the appropriate court of appeals shall be only as to questions of law and, to the extent that sections 2933.06 to 2933.09 of the Revised Code do not contain relevant provisions, shall be made and proceed in accordance with the Rules of Appellate Procedure. An appeal from the decision of a mayor sitting as the judge of a mayor's court to the appropriate municipal or county court shall be as to questions of law and fact, and shall be made and proceed in accordance with sections 2933.06 to 2933.09 of the Revised Code.

In connection with either type of appeal, the accused shall file with the clerk of the municipal, county, or mayor's court, within ten days after the decision is rendered, an appeal bond in a sum to be fixed by the judge or mayor at not less than fifty or more than five hundred dollars, with surety to be approved by the judge or mayor, conditioned that, pending the determination of the appeal, the accused will keep the peace and will be of good behavior generally and especially towards the person named in the complaint. Upon the filing of the appeal bond, the clerk of the municipal, county, or mayor's court forthwith shall make a certified transcript of the proceedings in the action, the appeal bond to be included. Upon the payment by the appellant of the fee for the transcript, the clerk immediately shall file the transcript and all the original papers in the action in the office of the clerk of the appellate court.

Effective Date: 03-17-1987



Section 2933.07 - Warrant to keep the peace - failure to prosecute appeal.

In the case of an appeal from the decision of a mayor sitting as the judge of a mayor's court to the appropriate municipal or county court, no further pleadings shall be required. If the complainant fails to prosecute in such an appeal, the accused shall be discharged unless good cause to the contrary is shown, and the municipal or county court shall render judgment against the complainant for the costs of prosecution and award execution for the costs.

Effective Date: 03-17-1987



Section 2933.08 - Warrant to keep the peace - hearing on appeal.

In the case of an appeal from the decision of a mayor sitting as the judge of a mayor's court to the appropriate municipal or county court, the municipal or county court shall set a time for the hearing of that appeal and, at that time, shall hear the witnesses under oath, and either discharge the accused, render judgment against the complainant for costs, and award execution for the costs, or order the accused to enter into a bond, for such time as may be just, to keep the peace and be of good behavior, render judgment against him for costs, and award execution for the costs.

Effective Date: 03-17-1987



Section 2933.09 - Warrant to keep the peace - failure to enter into bond.

In the case of an appeal from the decision of a mayor sitting as the judge of a mayor's court to the appropriate municipal or county court, if the accused fails to enter into a bond ordered pursuant to section 2933.08 of the Revised Code, the municipal or county court shall commit the accused to jail until he enters into a bond or is discharged by law, and shall render judgment against him for costs and award execution for the costs. He shall not be imprisoned longer than one year.

After such a commitment following such an appeal, or after a commitment of not more than one year for not entering into a bond ordered pursuant to section 2933.05 of the Revised Code, if such an appeal was not taken, the court may at any time discharge the accused on his own recognizance.

Effective Date: 03-17-1987



Section 2933.10 - Warrant to keep the peace - acts committed in presence of court.

Whoever, in the presence of a municipal or county court judge, or a mayor sitting as the judge of a mayor's court, makes an affray, threatens to beat or kill another or to commit an offense against the person or property of another, or contends with angry words to the disturbance of the peace, may be ordered without process or other proof to enter into a bond under section 2933.05 of the Revised Code. In default of such a bond, the person may be committed under that section.

Effective Date: 04-19-1988



Section 2933.16 - [Repealed].

Effective Date: 01-01-2004



Section 2933.21 - Issuance of search warrants.

A judge of a court of record may, within his jurisdiction, issue warrants to search a house or place:

(A) For property stolen, taken by robbers, embezzled, or obtained under false pretense;

(B) For weapons, implements, tools, instruments, articles or property used as a means of the commission of a crime, or when any of the objects or articles are in the possession of another person with the intent to use them as a means of committing crime;

(C) For forged or counterfeit coins, stamps, imprints, labels, trade-marks, bank bills, or other instruments of writing, and dies, plates, stamps, or brands for making them;

(D) For obscene materials and materials harmful to minors involved in a violation of section 2907.31 or 2907.32 of the Revised Code, but only so much of such materials shall be seized as are [is] necessary for evidence in a prosecution of the violation;

(E) For [any] gaming table, establishment, device, or apparatus kept or exhibited for unlawful gaming, or to win or gain money or other property, and for money or property won by unlawful gaming;

(F) For the existence of physical conditions which are or may become hazardous to the public health, safety, or welfare, when governmental inspections of property are authorized or required by law.

The enumeration of certain property and material in this section shall not affect or modify other laws for search and seizure.

Effective Date: 06-13-1975



Section 2933.22 - Probable cause for search warrant.

(A) A warrant of search or seizure shall issue only upon probable cause, supported by oath or affirmation particularly describing the place to be searched and the property and things to be seized.

(B) A warrant of search to conduct an inspection of property shall issue only upon probable cause to believe that conditions exist upon such property which are or may become hazardous to the public health, safety, or welfare.

Effective Date: 10-23-1972



Section 2933.23 - Search warrant affidavit.

A search warrant shall not be issued until there is filed with the judge or magistrate an affidavit that particularly describes the place to be searched, names or describes the person to be searched, and names or describes the property to be searched for and seized; that states substantially the offense in relation to the property and that the affiant believes and has good cause to believe that the property is concealed at the place or on the person; and that states the facts upon which the affiant's belief is based. The judge or magistrate may demand other and further evidence before issuing the warrant. If the judge or magistrate is satisfied that grounds for the issuance of the warrant exist or that there is probable cause to believe that they exist, he shall issue the warrant, identifying in it the property and naming or describing the person or place to be searched.

A search warrant issued pursuant to this chapter or Criminal Rule 41 also may contain a provision waiving the statutory precondition for nonconsensual entry, as described in division (C) of section 2933.231 of the Revised Code, if the requirements of that section are satisfied.

Effective Date: 11-20-1990



Section 2933.231 - Waiving the statutory precondition for nonconsensual entry.

(A) As used in this section:

(1) "Law enforcement officer" has the same meaning as in section 2901.01 of the Revised Code and in Criminal Rule 2.

(2) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code, and includes any prosecuting attorney as defined in Criminal Rule 2.

(3) "Statutory precondition for nonconsensual entry" means the precondition specified in section 2935.12 of the Revised Code that requires a law enforcement officer or other authorized individual executing a search warrant to give notice of his intention to execute the warrant and then be refused admittance to a dwelling house or other building before he legally may break down a door or window to gain entry to execute the warrant.

(B) A law enforcement officer, prosecutor, or other authorized individual who files an affidavit for the issuance of a search warrant pursuant to this chapter or Criminal Rule 41 may include in the affidavit a request that the statutory precondition for nonconsensual entry be waived in relation to the search warrant. A request for that waiver shall contain all of the following:

(1) A statement that the affiant has good cause to believe that there is a risk of serious physical harm to the law enforcement officers or other authorized individuals who will execute the warrant if they are required to comply with the statutory precondition for nonconsensual entry;

(2) A statement setting forth the facts upon which the affiant's belief is based, including, but not limited to, the names of all known persons who the affiant believes pose the risk of serious physical harm to the law enforcement officers or other authorized individuals who will execute the warrant at the particular dwelling house or other building;

(3) A statement verifying the address of the dwelling house or other building proposed to be searched as the correct address in relation to the criminal offense or other violation of law underlying the request for the issuance of the search warrant;

(4) A request that, based on those facts, the judge or magistrate waive the statutory precondition for nonconsensual entry.

(C) If an affidavit for the issuance of a search warrant filed pursuant to this chapter or Criminal Rule 41 includes a request for a waiver of the statutory precondition for nonconsensual entry, if the request conforms with division (B) of this section, if division (E) of this section is satisfied, and if the judge or magistrate issues the warrant, the judge or magistrate shall include in it a provision that waives the statutory precondition for nonconsensual entry for purposes of the search and seizure authorized under the warrant only if he determines there is probable cause to believe that, if the law enforcement officers or other authorized individuals who execute the warrant are required to comply with the statutory precondition for nonconsensual entry, they will be subjected to a risk of serious physical harm and to believe that the address of the dwelling house or other building to be searched is the correct address in relation to the criminal offense or other violation of law underlying the issuance of the warrant.

(D)

(1) A waiver of the statutory precondition for nonconsensual entry by a judge or magistrate pursuant to division (C) of this section does not authorize, and shall not be construed as authorizing, a law enforcement officer or other authorized individual who executes a search warrant to enter a building other than a building described in the warrant.

(2) The state or any political subdivision associated with a law enforcement officer or other authorized officer who executes a search warrant that contains a provision waiving the statutory precondition for nonconsensual entry is liable in damages in a tort action for any injury, death, or loss to person or property that is proximately caused by the officer's execution of the warrant in accordance with the waiver at an address of a dwelling house or other building that is not described in the warrant.

(E) Any proceeding before a judge or magistrate that involves a request for a waiver of the statutory precondition for nonconsensual entry shall be recorded by shorthand, by stenotype, or by any other mechanical, electronic, or video recording device. The recording of and any transcript of the recording of such a proceeding shall not be a public record for purposes of section 149.43 of the Revised Code until the search warrant is returned by the law enforcement officer or other authorized officer who executes it. This division shall not be construed as requiring, authorizing, or permitting, and does not require, authorize, or permit, the making available for inspection, or the copying, under section 149.43 of the Revised Code of any confidential law enforcement investigatory record or trial preparation record, as defined in that section.

Effective Date: 11-20-1990



Section 2933.24 - Contents of search warrant - report of physical conditions.

(A) A search warrant shall be directed to the proper law enforcement officer or other authorized individual and, by a copy of the affidavit inserted in it or annexed and referred to in it, shall show or recite all the material facts alleged in the affidavit, and particularly name or describe the property to be searched for and seized, the place to be searched, and the person to be searched. If a waiver of the statutory precondition for nonconsensual entry, as defined in division (A) of section 2933.231 of the Revised Code, has been granted pursuant to that section, the warrant also shall contain a provision as described in division (C) of that section.

The warrant shall command the officer or individual to search the place or person named or described for the property, and to bring them, together with the person, before the judge or magistrate. The command of the warrant shall be that the search be made in the daytime, unless there is urgent necessity for a search in the night, in which case a search in the night may be ordered.

The warrant shall be returned promptly by the officer or individual holding it . It shall designate the judge or magistrate to whom it shall be returned, if such judge or magistrate is available.

(B) When a search warrant commands a proper law enforcement officer or other authorized individual to inspect physical conditions relating to public health, safety, or welfare, such officer or individual, upon completion of the search, shall complete a report of the conditions and file a copy of such report with the officer's or individual's agency headquarters.

Effective Date: 11-20-1990; 10-21-2005



Section 2933.241 - Return and inventory of property.

The officer taking property under a warrant for search shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the applicant for the warrant or the person from whose possession or premises the property was taken and shall be verified by the officer. The judge or magistrate shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

Effective Date: 10-14-1963



Section 2933.25 - Form of search warrant.

Warrants issued under section 2933.21 of the Revised Code shall be substantially in the following form:

State of Ohio, ....................... County, ss:

To the sheriff (or other officer) of said County, greeting:

Whereas there has been filed with me an affidavit, of which the following is a copy (here copy the affidavit).

These are, therefore, to command you in the name of the State of Ohio, with the necessary and proper assistance, to enter, in the daytime (or in the nighttime) into (here describe the house or place as in the affidavit) of the said .......... of the township of ........... in the County aforesaid, and there diligently search for the said goods and chattels, or articles, to wit: (here describe the articles as in the affidavit) and that you bring the same or any part thereof, found on such search, and also the body of E. F., forthwith before me, or some other judge or magistrate of the county having cognizance thereof to be disposed of and dealt with according to law.

Given under my hand, this ............. day of ...........................

A. B., Judge, County Court

Effective Date: 01-01-1958



Section 2933.26 - Seized property to be kept by court.

When a warrant is executed by the seizure of property or things described therein, such property or things shall be kept by the judge, clerk, or magistrate to be used as evidence.

Effective Date: 10-01-1953



Section 2933.27 - Keeping of seized property until trial.

If, upon examination, the judge or magistrate is satisfied that the offense charged with reference to the things seized under a search warrant has been committed, he shall keep such things or deliver them to the sheriff of the county, to be kept until the accused is tried or the claimant's right is otherwise ascertained.

Effective Date: 10-01-1953



Section 2933.28 - [Repealed].

Effective Date: 03-28-1985



Section 2933.29 - Gambling or gaming property seized liable for fines.

Upon conviction of a person for keeping a room or place to be used for gambling, or knowingly permitting gambling to be conducted therein, or permitting a game to be played for gain, or a gaming device for gain, money, or other property or for betting, or gambling, or permitting such device to be so used, or for being without a fixed residence and in the habit of gambling, if money or other property won in gaming is found in his possession, such money or other property is subject to seizure and payment of a judgment which may be rendered against him, growing out of such violation.

Effective Date: 10-01-1953



Section 2933.30 - Search for dead human bodies.

When an affidavit is filed before a judge or magistrate, alleging that affiant has reason to believe and does believe that a dead human body, procured or obtained contrary to law, is secreted in a building or place in the county, therein particularly specified, such judge or magistrate, taking with him a judge of a county court, or if within a municipal corporation, two officers of such corporation, may enter, inspect, and search said building or place for such body. In making such search, they have the powers of officers executing warrants of search.

Effective Date: 01-01-1958



Section 2933.31 - Search in case of animal law violations.

When complaint is made, on oath or affirmation to a judge or magistrate, that the complainant believes that the law relating to or affecting animals is being, or is about to be violated in a particular building or place, such judge or magistrate shall forthwith issue and deliver a warrant, directed to any sheriff, deputy sheriff, marshal, deputy marshal, watchman, police officer, or agent of a society for the prevention of cruelty to animals, authorizing him to enter and search such building or place and arrest all persons there violating, or attempting to violate, such law, and bring such persons before a judge or magistrate within the county within which such offense has been committed.

An attempt to violate such law relating to animals is a violation thereof.

Effective Date: 10-01-1953



Section 2933.32 - Body cavity search, strip search - conducting unauthorized search - failure to prepare proper search report.

(A) As used in this section:

(1) "Body cavity search" means an inspection of the anal or vaginal cavity of a person that is conducted visually, manually, by means of any instrument, apparatus, or object, or in any other manner while the person is detained or arrested for the alleged commission of a misdemeanor or traffic offense.

(2) "Strip search" means an inspection of the genitalia, buttocks, breasts, or undergarments of a person that is preceded by the removal or rearrangement of some or all of the person's clothing that directly covers the person's genitalia, buttocks, breasts, or undergarments and that is conducted visually, manually, by means of any instrument, apparatus, or object, or in any other manner while the person is detained or arrested for the alleged commission of a misdemeanor or traffic offense. "Strip search" does not mean the visual observation of a person who was afforded a reasonable opportunity to secure release on bail or recognizance, who fails to secure such release, and who is to be integrated with the general population of any detention facility, while the person is changing into clothing that is required to be worn by inmates in the facility.

(B)

(1) Except as authorized by this division, no law enforcement officer, other employee of a law enforcement agency, physician, or registered nurse or licensed practical nurse shall conduct or cause to be conducted a body cavity search or a strip search.

(2) A body cavity search or strip search may be conducted if a law enforcement officer or employee of a law enforcement agency has probable cause to believe that the person is concealing evidence of the commission of a criminal offense, including fruits or tools of a crime, contraband, or a deadly weapon, as defined in section 2923.11 of the Revised Code, that could not otherwise be discovered. In determining probable cause for purposes of this section, a law enforcement officer or employee of a law enforcement agency shall consider the nature of the offense with which the person to be searched is charged, the circumstances of the person's arrest, and, if known, the prior conviction record of the person.

(3) A body cavity search or strip search may be conducted for any legitimate medical or hygienic reason.

(4) Unless there is a legitimate medical reason or medical emergency justifying a warrantless search, a body cavity search shall be conducted only after a search warrant is issued that authorizes the search. In any case, a body cavity search shall be conducted under sanitary conditions and only by a physician, or a registered nurse or licensed practical nurse, who is registered or licensed to practice in this state.

(5) Unless there is a legitimate medical reason or medical emergency that makes obtaining written authorization impracticable, a body cavity search or strip search shall be conducted only after a law enforcement officer or employee of a law enforcement agency obtains a written authorization for the search from the person in command of the law enforcement agency, or from a person specifically designated by the person in command to give a written authorization for either type of search.

(6) A body cavity search or strip search shall be conducted by a person or persons who are of the same sex as the person who is being searched and the search shall be conducted in a manner and in a location that permits only the person or persons who are physically conducting the search and the person who is being searched to observe the search.

(C)

(1) Upon completion of a body cavity search or strip search pursuant to this section, the person or persons who conducted the search shall prepare a written report concerning the search that shall include all of the following:

(a) The written authorization for the search obtained from the person in command of the law enforcement agency or his designee, if required by division (B)(5) of this section;

(b) The name of the person who was searched;

(c) The name of the person or persons who conducted the search, the time and date of the search, and the place at which the search was conducted;

(d) A list of the items, if any, recovered during the search;

(e) The facts upon which the law enforcement officer or employee of the law enforcement agency based his probable cause for the search, including, but not limited to, the officer or employee's review of the nature of the offense with which the searched person is charged, the circumstances of his arrest, and, if known, his prior conviction record;

(f) If the body cavity search was conducted before or without the issuance of a search warrant pursuant to division (B)(4) of this section, or if the body cavity or strip search was conducted before or without the granting of written authorization pursuant to division (B)(5) of this section, the legitimate medical reason or medical emergency that justified the warrantless search or made obtaining written authorization impracticable.

(2) A copy of the written report required by division (C)(1) of this section shall be kept on file in the law enforcement agency, and another copy of it shall be given to the person who was searched.

(D)

(1) This section does not preclude the prosecution of a law enforcement officer or employee of a law enforcement agency for the violation of any other section of the Revised Code.

(2) This section does not limit, and shall not be construed to limit, any statutory or common law rights of a person to obtain injunctive relief or to recover damages in a civil action.

(3) If a person is subjected to a body cavity search or strip search in violation of this section, any person may commence a civil action to recover compensatory damages for any injury, death, or loss to person or property or any indignity arising from the violation. In the civil action, the court may award punitive damages to the plaintiffs if they prevail in the action, and it may award reasonable attorney's fees to the parties who prevail in the action.

(4) This section does not apply to body cavity searches or strip searches of persons who have been sentenced to serve a term of imprisonment and who are serving that term in a detention facility, as defined in section 2921.01 of the Revised Code.

(E)

(1) Whoever violates division (B) of this section is guilty of conducting an unauthorized search, a misdemeanor of the first degree.

(2) Whoever violates division (C) of this section is guilty of failure to prepare a proper search report, a misdemeanor of the fourth degree.

Effective Date: 04-04-1985



Section 2933.33 - Search of premises for illegal manufacture of methamphetamine.

(A) If a law enforcement officer has probable cause to believe that particular premises are used for the illegal manufacture of methamphetamine, for the purpose of conducting a search of the premises without a warrant, the risk of explosion or fire from the illegal manufacture of methamphetamine causing injury to the public constitutes exigent circumstances and reasonable grounds to believe that there is an immediate need to protect the lives, or property, of the officer and other individuals in the vicinity of the illegal manufacture.

(B) As used in this section, "methamphetamine" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 05-17-2006



Section 2933.41 - [Repealed].

Effective Date: 07-01-2007



Section 2933.42 - [Repealed].

Effective Date: 07-01-2007



Section 2933.43 - [Repealed].

Effective Date: 07-01-2007



Section 2933.44 - [Repealed].

Effective Date: 07-01-2007



Section 2933.51 - Wiretapping, electronic surveillance definitions.

As used in sections 2933.51 to 2933.66 of the Revised Code:

(A) "Wire communication" means an aural transfer that is made in whole or in part through the use of facilities for the transmission of communications by the aid of wires or similar methods of connecting the point of origin of the communication and the point of reception of the communication, including the use of a method of connecting the point of origin and the point of reception of the communication in a switching station, if the facilities are furnished or operated by a person engaged in providing or operating the facilities for the transmission of communications. "Wire communication" includes an electronic storage of a wire communication.

(B) "Oral communication" means an oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying that expectation. "Oral communication" does not include an electronic communication.

(C) "Intercept" means the aural or other acquisition of the contents of any wire, oral, or electronic communication through the use of an interception device.

(D) "Interception device" means an electronic, mechanical, or other device or apparatus that can be used to intercept a wire, oral, or electronic communication. "Interception device" does not mean any of the following:

(1) A telephone or telegraph instrument, equipment, or facility, or any of its components, if the instrument, equipment, facility, or component is any of the following:

(a) Furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business;

(b) Furnished by a subscriber or user for connection to the facilities of a provider of wire or electronic communication service and used in the ordinary course of that subscriber's or user's business;

(c) Being used by a provider of wire or electronic communication service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of the officer's duties that do not involve the interception of wire, oral, or electronic communications.

(2) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(E) "Investigative officer" means any of the following:

(1) An officer of this state or a political subdivision of this state, who is empowered by law to conduct investigations or to make arrests for a designated offense;

(2) A person described in divisions (A)(11)(a) and (b) of section 2901.01 of the Revised Code;

(3) An attorney authorized by law to prosecute or participate in the prosecution of a designated offense;

(4) A secret service officer appointed pursuant to section 309.07 of the Revised Code;

(5) An officer of the United States, a state, or a political subdivision of a state who is authorized to conduct investigations pursuant to the "Electronic Communications Privacy Act of 1986," 100 Stat. 1848-1857, 18 U.S.C. 2510 - 2521(1986), as amended.

(F) "Interception warrant" means a court order that authorizes the interception of wire, oral, or electronic communications and that is issued pursuant to sections 2933.53 to 2933.56 of the Revised Code.

(G) "Contents," when used with respect to a wire, oral, or electronic communication, includes any information concerning the substance, purport, or meaning of the communication.

(H) "Communications common carrier" means a person who is engaged as a common carrier for hire in intrastate, interstate, or foreign communications by wire, radio, or radio transmission of energy. "Communications common carrier" does not include, to the extent that the person is engaged in radio broadcasting, a person engaged in radio broadcasting.

(I) "Designated offense" means any of the following:

(1) A felony violation of section 1315.53, 1315.55, 2903.01, 2903.02, 2903.11, 2905.01, 2905.02, 2905.11, 2905.22, 2905.32, 2907.02, 2907.21, 2907.22, 2909.02, 2909.03, 2909.04, 2909.22, 2909.23, 2909.24, 2909.26, 2909.27, 2909.28, 2909.29, 2911.01, 2911.02, 2911.11, 2911.12, 2913.02, 2913.04, 2913.42, 2913.51, 2915.02, 2915.03, 2917.01, 2917.02, 2921.02, 2921.03, 2921.04, 2921.32, 2921.34, 2923.20, 2923.32, 2925.03, 2925.04, 2925.05, or 2925.06 or of division (B) of section 2915.05or of division (E) or (G) of section 3772.99 of the Revised Code;

(2) A violation of section 2919.23 of the Revised Code that, had it occurred prior to July 1, 1996, would have been a violation of section 2905.04 of the Revised Code as it existed prior to that date;

(3) A felony violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, as defined in section 2925.01 of the Revised Code;

(4) Complicity in the commission of a felony violation of a section listed in division (I)(1), (2), or (3) of this section;

(5) An attempt to commit, or conspiracy in the commission of, a felony violation of a section listed in division (I)(1), (2), or (3) of this section, if the attempt or conspiracy is punishable by a term of imprisonment of more than one year.

(J) "Aggrieved person" means a person who was a party to an intercepted wire, oral, or electronic communication or a person against whom the interception of the communication was directed.

(K) "Person" means a person, as defined in section 1.59 of the Revised Code, or a governmental officer, employee, or entity.

(L) "Special need" means a showing that a licensed physician, licensed practicing psychologist, attorney, practicing cleric, journalist, or either spouse is personally engaging in continuing criminal activity, was engaged in continuing criminal activity over a period of time, or is committing, has committed, or is about to commit, a designated offense, or a showing that specified public facilities are being regularly used by someone who is personally engaging in continuing criminal activity, was engaged in continuing criminal activity over a period of time, or is committing, has committed, or is about to commit, a designated offense.

(M) "Journalist" means a person engaged in, connected with, or employed by, any news media, including a newspaper, magazine, press association, news agency, or wire service, a radio or television station, or a similar media, for the purpose of gathering, processing, transmitting, compiling, editing, or disseminating news for the general public.

(N) "Electronic communication" means a transfer of a sign, signal, writing, image, sound, datum, or intelligence of any nature that is transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system. "Electronic communication" does not mean any of the following:

(1) A wire or oral communication;

(2) A communication made through a tone-only paging device;

(3) A communication from an electronic or mechanical tracking device that permits the tracking of the movement of a person or object.

(O) "User" means a person or entity that uses an electronic communication service and is duly authorized by the provider of the service to engage in the use of the electronic communication service.

(P) "Electronic communications system" means a wire, radio, electromagnetic, photoelectronic, or photo-optical facility for the transmission of electronic communications, and a computer facility or related electronic equipment for the electronic storage of electronic communications.

(Q) "Electronic communication service" means a service that provides to users of the service the ability to send or receive wire or electronic communications.

(R) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is none of the following:

(1) Scrambled or encrypted;

(2) Transmitted using a modulation technique, the essential parameters of which have been withheld from the public with the intention of preserving the privacy of the communication;

(3) Carried on a subcarrier or other signal subsidiary to a radio transmission;

(4) Transmitted over a communications system provided by a communications common carrier, unless the communication is a tone-only paging system communication;

(5) Transmitted on a frequency allocated under part 25, subpart D, E, or F of part 74, or part 94 of the Rules of the Federal Communications Commission, as those provisions existed on July 1, 1996, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(S) "Electronic storage" means a temporary, intermediate storage of a wire or electronic communication that is incidental to the electronic transmission of the communication, and a storage of a wire or electronic communication by an electronic communication service for the purpose of backup protection of the communication.

(T) "Aural transfer" means a transfer containing the human voice at a point between and including the point of origin and the point of reception.

(U) "Pen register" means a device that records or decodes electronic impulses that identify the numbers dialed, pulsed, or otherwise transmitted on telephone lines to which the device is attached.

(V) "Trap and trace device" means a device that captures the incoming electronic or other impulses that identify the originating number of an instrument or device from which a wire communication or electronic communication was transmitted but that does not intercept the contents of the wire communication or electronic communication.

(W) "Judge of a court of common pleas" means a judge of that court who is elected or appointed as a judge of general jurisdiction or as a judge who exercises both general jurisdiction and probate, domestic relations, or juvenile jurisdiction. "Judge of a court of common pleas" does not mean a judge of that court who is elected or appointed specifically as a probate, domestic relations, or juvenile judge.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.58,SB 235, §1, eff. 3/24/2011.

Effective Date: 05-15-2002; 04-14-2006



Section 2933.52 - Interception of wire, oral or electronic communications.

(A) No person purposely shall do any of the following:

(1) Intercept, attempt to intercept, or procure another person to intercept or attempt to intercept a wire, oral, or electronic communication;

(2) Use, attempt to use, or procure another person to use or attempt to use an interception device to intercept a wire, oral, or electronic communication, if either of the following applies:

(a) The interception device is affixed to, or otherwise transmits a signal through, a wire, cable, satellite, microwave, or other similar method of connection used in wire communications;

(b) The interception device transmits communications by radio, or interferes with the transmission of communications by radio.

(3) Use, or attempt to use, the contents of a wire, oral, or electronic communication, knowing or having reason to know that the contents were obtained through the interception of a wire, oral, or electronic communication in violation of sections 2933.51 to 2933.66 of the Revised Code.

(B) This section does not apply to any of the following:

(1) The interception, disclosure, or use of the contents, or evidence derived from the contents, of an oral, wire, or electronic communication that is obtained through the use of an interception warrant issued pursuant to sections 2933.53 to 2933.56 of the Revised Code, that is obtained pursuant to an oral approval for an interception granted pursuant to section 2933.57 of the Revised Code, or that is obtained pursuant to an order that is issued or an interception that is made in accordance with section 802 of the "Omnibus Crime Control and Safe Streets Act of 1968," 82 Stat. 237, 254, 18 U.S.C. 2510 to 2520(1968), as amended, the "Electronic Communications Privacy Act of 1986," 100 Stat. 1848-1857, 18 U.S.C. 2510 - 2521 (1986 ), as amended, or the "Foreign Intelligence Surveillance Act," 92 Stat. 1783, 50 U.S.C. 1801.11(1978), as amended;

(2) An operator of a switchboard, or an officer, employee, or agent of a provider of wire or electronic communication service, whose facilities are used in the transmission of a wire or electronic communication to intercept, disclose, or use that communication in the normal course of employment while engaged in an activity that is necessary to the rendition of service or to the protection of the rights or property of the provider of that service, except that a provider of wire or electronic communication service to the public shall not utilize service observing or random monitoring except for mechanical or service quality control checks;

(3) A law enforcement officer who intercepts a wire, oral, or electronic communication, if the officer is a party to the communication or if one of the parties to the communication has given prior consent to the interception by the officer;

(4) A person who is not a law enforcement officer and who intercepts a wire, oral, or electronic communication, if the person is a party to the communication or if one of the parties to the communication has given the person prior consent to the interception, and if the communication is not intercepted for the purpose of committing a criminal offense or tortious act in violation of the laws or Constitution of the United States or this state or for the purpose of committing any other injurious act;

(5) An officer, employee, or agent of a communications common carrier providing information, facilities, or technical assistance to an investigative officer who is authorized to intercept a wire, oral, or electronic communication pursuant to sections 2933.51 to 2933.66 of the Revised Code;

(6) The use of a pen register in accordance with federal or state law;

(7) The use of a trap and trace device in accordance with federal or state law;

(8) A police, fire, or emergency communications system to intercept wire communications coming into and going out of the communications system of a police department, fire department, or emergency center, if both of the following apply:

(a) The telephone, instrument, equipment, or facility is limited to the exclusive use of the communication system for administrative purposes;

(b) At least one telephone, instrument, equipment, or facility that is not subject to interception is made available for public use at each police department, fire department, or emergency center.

(9) The interception or accessing of an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public.

(10) The interception of a radio communication that is transmitted by any of the following:

(a) A station for the use of the general public;

(b) A governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including a police or fire system, that is readily accessible to the general public;

(c) A station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services;

(d) A marine or aeronautical communications system.

(11) The interception of a radio communication that relates to a ship, aircraft, vehicle, or person in distress.

(12) The interception of a wire or electronic communication the transmission of which is causing harmful interference to a lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of that interference.

(13) Other users of the same frequency to intercept a radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of that system, if the communication is not scrambled or encrypted.

(C) Whoever violates this section is guilty of interception of wire, oral, or electronic communications, a felony of the fourth degree.

Effective Date: 07-01-1996



Section 2933.521 - Divulging content of electronic communications service.

(A) Except as provided in division (B) of this section, no person or entity that provides electronic communication service to the public shall purposely divulge the content of a communication, while it is in transmission on that service, to a person or entity other than an addressee or intended recipient of the communication or an agent of an addressee or intended recipient of the communication.

(B)

(1) Division (A) of this section does not apply to a communication being transmitted to the person or entity providing the electronic communication service or to an agent of that person or entity.

(2) Notwithstanding division (A) of this section, a person or entity that provides electronic communication service to the public may divulge the content of a communication that is in transmission on that service in any of the following circumstances:

(a) The divulgence is authorized by division (B)(2) of section 2933.52, by section 2933.581, by division (C) of section 2933.55, or by division (F) or (G) of section 2933.59 of the Revised Code or by a provision of the "Electronic Communications Privacy Act of 1986," 100 Stat. 1848-1857, 18 U.S.C. 2510 - 2521 (1986 ), as amended.

(b) The originator or an addressee or intended recipient of the communication has lawfully consented to the divulgence.

(c) The divulgence is made to a person who is employed or authorized, or whose facilities are used, to forward the communication to its destination.

(d) The content of the communication divulged was inadvertently obtained by the provider of the service, the content appears to pertain to the commission of a crime, and the divulgence is made to a law enforcement agency.

(C) Neither division (A) of this section nor any other provision of sections 2933.51 to 2933.66 of the Revised Code prohibits a provider of electronic communication service from recording the fact that a wire or electronic communication was initiated or completed, in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of the electronic communication service from fraudulent, unlawful, or abusive use of the electronic communication service.

Effective Date: 06-13-1996



Section 2933.522 - Interception warrants.

A judge of a court of common pleas, in accordance with sections 2933.51 to 2933.66 of the Revised Code, may accept applications for interception warrants, may issue interception warrants, may accept applications for extensions of interception warrants, may order extensions of interception warrants, may accept applications for grants of oral orders for interceptions, may grant oral orders for interceptions, and may issue other orders, perform other functions, or engage in other activities authorized or required by sections 2933.51 to 2933.66 of the Revised Code.

Effective Date: 06-13-1996



Section 2933.53 - Application for interception warrant.

(A) The prosecuting attorney of the county in which an interception is to take place or in which an interception device is to be installed, or an assistant to the prosecuting attorney of that county who is specifically designated by the prosecuting attorney to exercise authority under this section, may authorize an application for an interception warrant to a judge of the court of common pleas of the county in which the interception is to take place or in which the interception device is to be installed. If the prosecuting attorney of a county in which an interception is to take place or in which an interception device is to be installed is the subject of an investigation, a special prosecutor appointed by a judge of the court of common pleas of the county served by the prosecuting attorney, without the knowledge of the prosecuting attorney, may apply the procedures of this section. If the subject of an investigation is employed in the office of the prosecuting attorney of the county in which an interception is to take place or in which an interception device is to be installed or the prosecuting attorney of that county believes that the subject has a conflict of interest, the approval of the prosecuting attorney shall be obtained before a special prosecutor is appointed to authorize the application for an interception warrant.

(B) Each application for an interception warrant shall be made in writing upon oath or affirmation to a judge of the court of common pleas of the county in which the interception is to take place or in which the interception device is to be installed, by a person who has received training that satisfies the minimum standards established by the attorney general and the Ohio peace officer training commission under section 2933.64 of the Revised Code. Each application shall contain all of the following:

(1) The name and office of the applicant and the name and office of the prosecuting attorney or assistant prosecuting attorney authorizing the application;

(2) The identity of the investigative officers or law enforcement agency that will intercept the wire, oral, or electronic communications;

(3) A full and complete statement of the objective in seeking the warrant, and a full and complete statement of the facts and circumstances relied on by the applicant to justify the belief that the warrant should be issued, including, but not limited to the following:

(a) The details regarding the designated offense that has been, is being, or is about to be committed;

(b) The identity of the person, if known, who has committed, is committing, or is about to commit the designated offense and whose communications are to be intercepted and the location at which the communications are sought to be intercepted;

(c) Except as provided in division (G)(1) of this section, a particular description of the nature and location of the facilities from which, or the place at which, the communication is to be intercepted;

(d) A particular description of the type of communication sought to be intercepted, and the basis for believing that evidence relating to a designated offense will be obtained through the interception.

(4) A statement as to whether the applicant, or the prosecuting attorney or assistant prosecuting attorney authorizing the application for an interception warrant, knows or has reason to know that the communications sought to be intercepted are privileged under section 2317.02 of the Revised Code, the nature of any privilege that exists, and the basis of the knowledge of the applicant or authorizing prosecuting attorney or assistant prosecuting attorney of the privileged nature of the communications;

(5) A statement of the use to which the contents of an intercepted wire, oral, or electronic communication, or the evidence derived from the communication, will be put;

(6) A statement of the period of time for which the interception is required to be maintained, and, if the nature of the investigation requires that the authorization for interception not be terminated automatically when the described type of communication first has been intercepted, a particular description of the facts establishing probable cause to believe that additional communications of the same type will occur after the first intercepted communication;

(7) A full and complete statement indicating whether other investigative procedures have been tried and have failed to produce the required evidence or indicating the reason that other investigative procedures reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ in order to obtain evidence;

(8) A full and complete statement of the particular facts concerning all previous applications known to the applicant or the prosecuting attorney or assistant prosecuting attorney authorizing the application for the interception warrant, that have been made to a judge for authorization to intercept wire, oral, or electronic communications involving any of the persons, facilities, or places specified in the application, and the action of the judge with respect to each previous application;

(9) Unless the attorney general is a subject of the investigation, a written statement, signed by the attorney general or an assistant attorney general designated by the attorney general, that the attorney general or assistant attorney general has reviewed the application and either agrees or disagrees with the submission of the application to a judge of the court of common pleas of the county in which the interception is to take place or in which the interception device is to be installed. A disagreement by the attorney general or assistant attorney general does not preclude the making or consideration of an application that otherwise complies with divisions (B)(1) to (8) of this section.

(C) If an application for an interception warrant is for an extension of a warrant, the application shall include, in addition to the information and statements specified in division (B) of this section, a statement setting forth the results thus far obtained from the interceptions of wire, oral, or electronic communications, or a reasonable explanation of the failure to obtain results from the interceptions.

(D) An applicant may submit affidavits of persons other than the applicant in conjunction with the application if the affidavits support a fact or conclusion in the application. The accompanying affidavits shall be based on personal knowledge of the affiant or shall be based on information and belief and specify the source of the information and the reason for the belief. If the applicant or an affiant personally knows of the facts contained in the application or affidavit, the application or affidavit shall state the personal knowledge. If the application or affidavit states the facts based upon information and belief, the application or affidavit shall state that reliance upon information and belief and shall set forth fully the facts supporting the information and belief. If the facts contained in the application or affidavits are derived in whole or in part from the statement of a person other than the applicant or affiant, the application or affidavits shall disclose or describe the sources of the facts and shall contain facts establishing the existence and reliability of the other person or the reliability of the information supplied by the other person. The application also shall state, so far as possible, the basis of the other person's knowledge or belief. If the application or affidavit relies on hearsay to support a fact alleged on information and belief, the application or affidavit shall contain the underlying facts that establish the basis for the conclusions of the source of the hearsay and the factual basis upon which the applicant or the affiant concludes that the source of the hearsay is credible or reliable.

(E) A judge of a court of common pleas to whom an application is made under this section may require the applicant to furnish additional sworn testimony or documentary evidence in support of the application. All sworn testimony furnished shall be recorded and transcribed and shall be made part of the application.

(F) An interception warrant is not required for any of the following:

(1) A pen register used in accordance with federal or state law;

(2) The interception of a wire, oral, or electronic communication by a law enforcement officer if the officer is a party to the communication or if one of the parties to the communication has given prior consent to the interception by the officer;

(3) The interception of a wire, oral, or electronic communication by a person who is not a law enforcement officer if the person is a party to the communication or if one of the parties to the communication has given the person prior consent to the interception, and if the communication is not intercepted for the purpose of committing a criminal offense or tortious act in violation of the laws or constitution of the United States or this state or for the purpose of committing another injurious act.

(4) A trap and trace device used in accordance with federal or state law.

(G)

(1) The requirements of division (B)(3)(c) of this section and of division (A)(5) of section 2933.54 of the Revised Code that relate to the specification of facilities from which or the place at which the communication is to be intercepted do not apply if either of the following applies:

(a) In the case of an application with respect to the interception of an oral communication, the application contains a full and complete statement indicating the reason that the specification is not practical and identifies the person committing the designated offense and whose communications are to be intercepted, and the judge of a court of common pleas to whom the application is made finds that the specification is not practical.

(b) In the case of an application with respect to a wire or electronic communication, the application identifies the person believed to be committing the designated offense and whose communications are to be intercepted, the applicant makes a showing of purpose on the part of that person to thwart interception by changing facilities, and the judge of a court of common pleas to whom the application is made finds that that purpose adequately has been shown.

(2) An interception of a communication under an interception warrant with respect to which the requirements of division (B)(3)(c) of this section and division (A)(5) of section 2933.54 of the Revised Code do not apply, due to the application of division (G)(1) of this section, shall not begin until the facilities from which or the place at which the communication is to be intercepted is ascertained by the person implementing the interception warrant.

A provider of wire or electronic communication service that has received an interception warrant that does not specify the facilities from which or the place at which the communication is to be intercepted, due to the application of division (G)(1)(b) of this section, may file a motion with the court requesting the court to modify or quash the interception warrant on the ground that the provider's assistance with respect to the interception cannot be performed in a timely or reasonable manner. The court, upon notice to the applicant for the interception warrant, shall decide the motion expeditiously.

Effective Date: 12-02-1996



Section 2933.54 - Findings for issuing interception warrant.

(A) A judge of a court of common pleas to whom an application for an interception warrant is made under section 2933.53 of the Revised Code may issue an interception warrant if the judge determines, on the basis of the facts submitted by the person who made the application and all affiants, that all of the following exist:

(1) The application and affidavits comply with section 2933.53 of the Revised Code.

(2) There is probable cause to believe that a particular person is committing, has committed, or is about to commit a designated offense.

(3) There is probable cause to believe that particular communications concerning the designated offense will be obtained through the interception of wire, oral, or electronic communications.

(4) Normal investigative procedures with respect to the designated offense have been tried and have failed or normal investigative procedures with respect to the designated offense reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ in order to obtain evidence.

(5) Except as provided in division (G)(1) of section 2933.53 of the Revised Code, there is probable cause to believe that the communication facilities from which the communications are to be intercepted, or the place at which oral communications are to be intercepted, are being used or are about to be used in connection with the commission of the designated offense or are leased to, listed in the name of, or commonly used by a person who is the subject of the interception warrant.

(6) The investigative officer has received training that satisfies the minimum standards established by the attorney general and the Ohio peace officer training commission under section 2933.64 of the Revised Code in order to intercept the wire, oral, or electronic communication and is able to execute the interception sought.

(B) If the communication facilities from which a wire or electronic communication is to be intercepted are public facilities, the judge of the court of common pleas to whom the application for an interception warrant is made shall not issue an interception warrant unless the judge, in addition to the findings specified in division (A) of this section, determines that there is a special need to intercept wire or electronic communications made from the facilities.

(C) If the facilities from which, or the place at which, the wire, oral, or electronic communications are to be intercepted are being used by, are about to be used by, are leased to, are listed in the name of, or are commonly used by a licensed physician, a licensed practicing psychologist, an attorney, a practicing clergyman, or a journalist or are used primarily for habitation by a husband and wife, the judge of the court of common pleas to whom the application is made shall not issue an interception warrant unless the judge, in addition to the findings specified in divisions (A) and (B) of this section, determines that there is a special need to intercept wire, oral, or electronic communications over the facilities or in those places. No otherwise privileged wire, oral, or electronic communication shall lose its privileged character because it is intercepted in accordance with or in violation of sections 2933.51 to 2933.66 of the Revised Code.

(D) If an application for an interception warrant does not comply with section 2933.53 of the Revised Code, or if the judge of a court of common pleas with whom an application is filed is not satisfied that grounds exist for issuance of an interception warrant, the judge shall deny the application.

(E) An interception warrant shall terminate when the objective of the warrant has been achieved or upon the expiration of thirty days after the date of commencement of the warrant as specified in this division, whichever occurs first, unless an extension is granted as described in this division. The date of commencement of an interception warrant is the day on which an investigative or law enforcement officer first begins to conduct an interception under the warrant, or the day that is ten days after the warrant is issued, whichever is earlier. A judge of a court of common pleas may grant extensions of a warrant pursuant to section 2933.55 of the Revised Code.

(F) If a judge of a court of common pleas issues an interception warrant, the judge shall make a finding as to the objective of the warrant.

Effective Date: 12-02-1996



Section 2933.55 - Application for extension of interception warrant.

(A) At any time prior to the expiration of an interception warrant, the person who made the application for the warrant may apply for an extension of the warrant. The person shall file the application for extension with a judge of the court of common pleas of the county in which the interception under the warrant was to take place. An application for extension shall comply with section 2933.53 of the Revised Code.

(B) A judge of a court of common pleas with whom an application for extension of an interception warrant is filed shall determine whether to order an extension of the interception warrant in accordance with section 2933.54 of the Revised Code and shall order an extension for a period no longer than the judge considers necessary to achieve the purposes of the extension. The extension shall terminate upon the attainment of the authorized objective or thirty days after it is granted, whichever occurs first. All provisions of sections 2933.51 to 2933.66 of the Revised Code that apply to original interception warrants apply to extensions of interception warrants.

(C)

(1) When an investigative officer, while intercepting communications pursuant to an interception warrant or pursuant to an oral order for an interception granted under section 2933.57 of the Revised Code, intercepts wire, oral, or electronic communications that pertain to a criminal offense that is other than the designated offense specified in the interception warrant or oral order and that is completely unrelated to the designated offense specified in the interception warrant or oral order, the prosecuting attorney, in order to permit the disclosure or use of the contents, or evidence derived from the contents, of the intercepted communications pursuant to division (G) of section 2933.59 of the Revised Code, may file a motion with the judge who issued the warrant or granted the oral order for an order approving the interception. The judge shall enter an order approving the interception if the judge finds that the communication otherwise was intercepted in accordance with sections 2933.53 to 2933.66 of the Revised Code.

A person may disclose or use the contents, and any evidence derived from the contents, of the intercepted communications dealing with the other, unrelated offense as set forth in division (F) of section 2933.59 of the Revised Code. The person may disclose or use those contents and the evidence derived from those contents as set forth in division (G) of section 2933.59 of the Revised Code only if the issuing judge issues an order approving the interception of the communications concerning the other, unrelated offense.

(2) When an investigative officer, while intercepting communications pursuant to an interception warrant or pursuant to an oral order for an interception granted under section 2933.57 of the Revised Code, intercepts wire, oral, or electronic communications that pertain to a criminal offense that is other than the designated offense specified in the interception warrant or oral order but that is not completely unrelated to the designated offense specified in the interception warrant or oral order, the wire, oral, or electronic communications intercepted shall be treated for all purposes and without the need for further action as if the offense to which they pertain was a designated offense specified in the interception warrant or oral order.

Effective Date: 06-13-1996



Section 2933.56 - Contents - sealing application - disclosure - retention.

(A) Any interception warrant or extension of an interception warrant that is issued pursuant to sections 2933.53 to 2933.55 of the Revised Code shall contain all of the following:

(1) The name and court of the judge who issued the warrant and the jurisdiction of that court;

(2) If known, the identity of each person whose communications are to be intercepted or, if the identity is unascertainable, a detailed description of each known person whose communications are to be intercepted;

(3) The nature and location of the communications facilities from which or of the place at which the authority to intercept is granted and, in the case of telephone or telegraph communications, a designation of the particular lines involved;

(4) A statement of the objective of the warrant, as found by the issuing judge, and a statement of the designated offenses for which the authority to intercept is granted;

(5) A description of the particular type of communication sought to be intercepted;

(6) The identity of the investigative officer or law enforcement agency that is authorized to intercept communications pursuant to the interception warrant and the identity of the prosecuting attorney or assistant prosecuting attorney authorizing the application for the interception warrant;

(7) The period of time during which the interception is authorized, including a statement as to whether the interception shall terminate automatically when the described communication is first intercepted;

(8) A statement that the interception warrant shall be executed as soon as practicable;

(9) A statement that the interception shall be conducted in a way that minimizes the interception of communications that are not subject to the interception warrant, provided that if the intercepted communication is in a code or a foreign language and an expert in decoding or in that foreign language is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception;

(10) A statement that the interception shall terminate upon attainment of the authorized objective or upon the expiration of the thirty-day period described in division (E) of section 2933.54 of the Revised Code, whichever occurs first, unless an extension of the interception warrant is granted upon application by the judge who issued the original warrant;

(11) A statement that the person who made the application for the warrant or extension and the investigative officer or law enforcement agency authorized to intercept the communications shall provide oral or written progress reports at seven-day intervals to the judge who issued the warrant showing the progress made toward achievement of the authorized objective of the warrant and the need for continued interception;

(12) An authorization to enter private premises, other than the premises of a provider of wire or electronic communication service, for the sole purposes of installing, or of removing and permanently inactivating, interception devices and, if the entry is necessary to execute the interception warrant, a requirement that the time and date of the entry and name of the individual making the entry be reported to the court;

(13) If applicable, a statement directing a provider of wire or electronic communication service, landlord, custodian, or other person forthwith to furnish the applicant all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the provider of wire or electronic communication service, landlord, custodian, or other person is providing to the person whose communications are to be intercepted. This assistance by a provider of wire or electronic communication service shall not include assistance in supplying, installing, or removing and permanently inactivating, interception devices. Any provider of wire or electronic communication service and any landlord, custodian, or other person furnishing the facilities or technical assistance shall be compensated for them at the prevailing rates.

(B) The judge of the court of common pleas to whom the application is made or who issued the warrant shall seal all applications for interception warrants that are made and all interception warrants that are issued pursuant to sections 2933.53 to 2933.55 of the Revised Code.

The judge of a court of common pleas who received the application or issued the warrant shall specify who shall have custody of the sealed application and interception warrant. Copies of the interception warrant, together with a copy of the application, shall be delivered to and retained by the person who made the application for the warrant or extension as authority for the interception authorized by the warrant.

Except as otherwise provided in sections 2933.51 to 2933.66 of the Revised Code, the application and interception warrants shall be disclosed only upon a showing of good cause before a judge who is authorized to issue interception warrants. Upon the termination of the authorized interception, the person who made the application for the warrant or extension shall return all applications made and interception warrants issued under sections 2933.53 to 2933.55 of the Revised Code that pertain to the interception to the issuing judge, and the applications and warrants shall be sealed under the issuing judge's direction.

The applications and warrants shall be kept for at least ten years. At the expiration of the ten-year period, the issuing or denying judge may order that the applications and warrants be destroyed.

(C) A violation of division (B) of this section may be punished as contempt of court.

Effective Date: 06-13-1996



Section 2933.57 - Oral order for interception without warrant of wire, oral, or electronic communication.

(A) A judge of the court of common pleas may grant an oral order for an interception without a warrant of a wire, oral, or electronic communication. Upon receipt of an application under this division, the judge of the court of common pleas to whom the application is made may grant an oral order for an interception without a warrant, may include in the order a statement of the type described in division (A)(13) of section 2933.56 of the Revised Code, and shall condition the order upon the filing with the judge, within forty-eight hours, of an application for an interception warrant under section 2933.53 of the Revised Code and division (B) of this section, if the judge determines all of the following:

(1) There appear to be grounds upon which an interception warrant could be issued under section 2933.54 of the Revised Code.

(2) There is probable cause to believe that an emergency situation exists with respect to the investigation of a designated offense.

(3) There is probable cause to believe that the emergency situation involves an immediate danger of death or serious physical harm that justifies the authorization for immediate interception of a private wire, oral, or electronic communication before an application for an interception warrant could, with due diligence, be submitted to the judge and acted upon.

(B) No statement by the attorney general or the attorney general's designee pursuant to division (B)(9) of section 2933.53 is required prior to consideration of an application pursuant to this section.

(C) The judge of a court of common pleas to whom an application is made under division (A) of this section, the applicant, the prosecuting attorney or assistant prosecuting attorney who authorized the application, and any involved provider of wire or electronic communication service may tape record any telephone or other communications between any of them related to the application for, the approval of, and the implementation of an oral order for an interception. All of the provisions of sections 2933.51 to 2933.66 of the Revised Code concerning the sealing, distribution, use, and disclosure of an application for an interception warrant apply to any tape recording between the judge, the applicant, and the prosecuting attorney or the designated assistant concerning the application for and an oral order for an interception.

(D)

(1) As soon as possible after granting an oral order for an interception without a warrant, a judge shall place upon the journal of the court an entry nunc pro tunc to record the granting of the oral order. If an interception warrant is issued pursuant to the filing of an application following the granting of an oral order for an interception under this section, the judge shall issue the warrant in accordance with section 2933.54 of the Revised Code, and the warrant shall recite the granting of the oral order and shall be retroactive to the time of the oral order.

(2) Interception pursuant to an oral order under this section shall be made in accordance with section 2933.59 of the Revised Code, except that the interception shall terminate immediately when the communication sought is obtained or when the application for a warrant is denied, whichever is earlier.

(3) If no application for a warrant is made in accordance with this section within forty-eight hours following a grant of an oral order or if an application for a warrant is made in accordance with this section following the grant of an oral order but the application is denied, the content of any private wire, oral, or electronic communication intercepted under the oral order shall be treated as having been obtained in violation of this chapter, and an inventory shall be served in accordance with section 2933.61 of the Revised Code upon the person named in the application. However, a provider of wire or electronic communication service that relies in good faith on the oral order in accordance with division (B) of section 2933.65 of the Revised Code is immune from civil or criminal liability in accordance with that section.

(4) If no application for a warrant is made within forty-eight hours following a grant of an oral order under this section or if an application for a warrant is made but is denied, the judge of a court of common pleas who granted an oral order for the interception shall prepare a journal entry reciting the grant of the oral order that includes as much of the information required to be included in an interception warrant that is practical to include. All of the provisions of sections 2933.51 to 2933.63 of the Revised Code concerning the sealing, distribution, use, and disclosure of an interception warrant apply to the journal entry required by this division. The judge who granted the oral order also shall order the person who received the oral order under this section to prepare an inventory of the recordings and resumes compiled under the oral order and shall require the tape or other recording of the intercepted communication to be delivered to, and sealed by, the judge in accordance with division (B) of section 2933.59 of the Revised Code. The court served by that judge shall retain the evidence, and no person shall use or disclose the evidence in a legal proceeding, other than a civil action brought by an aggrieved person or as otherwise authorized by the order of a judge of the court of common pleas of the county in which the interception took place. In addition to other remedies or penalties provided by law, a failure to deliver a tape or other recording to the judge in accordance with this division shall be punishable as contempt by the judge directing the delivery.

Effective Date: 06-13-1996



Section 2933.58 - Prosecutor's instructions to investigative officers.

(A) Upon the issuance of an interception warrant pursuant to section 2933.54 of the Revised Code and prior to the execution of the warrant or upon a grant of an oral order for an interception under section 2933.57 of the Revised Code, the prosecuting attorney or assistant prosecuting attorney who authorized the application for the warrant or the oral approval shall instruct the investigative officers who are authorized to intercept the communications regarding the application and interpretation of divisions (A), (B), and (C) of section 2317.02 of the Revised Code. The prosecuting attorney or assistant prosecuting attorney who authorized the application or the oral order also shall instruct the officers to minimize the interception of communications that are not subject to the warrant or oral order and shall inform the officers of the procedures to be followed if communications concerning another offense are intercepted. If individuals operating under a contract to provide interception services as described in section 2933.59 of the Revised Code are involved in the interception, the prosecuting attorney or assistant prosecuting attorney who authorized the application for the warrant or the oral order also shall give the instructions and information under this division to those individuals.

(B) Investigative officers who are authorized to intercept communications pursuant to an interception warrant or pursuant to an oral order for an interception granted under section 2933.57 of the Revised Code and individuals who are operating under a contract to provide interception services as described in section 2933.59 of the Revised Code shall monitor the receiver of the interception device at all times during the time period for which the interception is authorized. All communications shall be intercepted only in accordance with the warrant or the oral order.

(C) An interception warrant issued pursuant to sections 2933.53 to 2933.55 of the Revised Code or an oral order for an interception granted under section 2933.57 of the Revised Code authorizes the interception of wire, oral, or electronic communications or the installation of an interception device within the jurisdiction of the court of common pleas served by the judge who issued the warrant or granted the oral order. The warrant or oral order is valid at any place if the interception device is installed within the jurisdiction of the judge who issued the warrant or granted the oral order and is then moved to another place by persons other than the investigative officers.

Effective Date: 06-13-1996



Section 2933.581 - Information, facilities or technical assistance to officer intercepting communications.

(A) Notwithstanding any other provision of law, a provider of wire or electronic communication service, an officer, employee, or agent of a provider of that type, and a landlord, custodian, or other person is authorized to provide information, facilities, or technical assistance to a person who is authorized by the law of this state or the United States to intercept wire, oral, or electronic communications if both of the following apply:

(1) The provider, officer, employee, agent, landlord, custodian, or person has been provided with either of the following:

(a) An interception warrant or extension of an interception warrant that contains a statement of the type described in division (A)(13) of section 2933.56 of the Revised Code;

(b) A written representation of a judge of a court of common pleas or of a prosecuting attorney or specifically designated assistant prosecuting attorney that an oral order for an interception has been granted pursuant to section 2933.57 of the Revised Code, that no interception warrant is required by law, that all applicable statutory requirements have been satisfied, and that the oral order contains a statement of the type described in division (A)(13) of section 2933.56 of the Revised Code that directs the provision of the specified information, facilities, or technical assistance.

(2) The warrant, extension, or representation sets forth the period of time during which the provision of the information, facilities, or technical assistance is authorized and specifies the information, facilities, or technical assistance required.

(B)

(1) Except as provided in division (B)(2) of this section, no provider of wire or electronic communication service, no officer, employee, or agent of a provider of that type, and no landlord, custodian, or other person who is authorized to provide information, facilities, or technical assistance under division (A) of this section shall disclose the existence of an interception or the device used to accomplish the interception with respect to which the person has been furnished an interception warrant, an extension of an interception warrant, or a written representation pursuant to that division. A person that makes a disclosure in violation of this division is liable for civil damages of the type described in section 2933.65 of the Revised Code.

(2) Division (B)(1) of this section does not prohibit the disclosure of the existence of an interception or the disclosure of a device used to accomplish an interception when the disclosure is required by legal process, provided the person making the disclosure gives prior notification of the disclosure to the prosecuting attorney of the county in which the interception takes place or in which the interception device is installed.

(C) Except as provided in this section, a provider of wire or electronic communication service, an officer, employee, or agent of a provider of that type, and a landlord, custodian, or other specified person is immune from civil or criminal liability in any action that arises out of its providing information, facilities, or technical assistance in accordance with division (A) of this section and the terms of the interception warrant, extension of an interception warrant, or written representation provided under that division.

Effective Date: 06-13-1996



Section 2933.59 - Executing interception warrant or oral order.

(A) An investigative officer who is, or a member of the law enforcement agency that is, authorized by an interception warrant or a grant of an oral order for an interception pursuant to section 2933.57 of the Revised Code to intercept wire, oral, or electronic communications or an individual who is operating under a contract with that agency and is acting under the supervision of that officer or a member of that agency shall execute the interception warrant or the oral order in accordance with the terms of the warrant or oral order. The officer or member of the law enforcement agency who executes the warrant or oral order or who supervises the execution of the warrant or oral order shall have received training that satisfies the minimum standards established by the attorney general and the Ohio peace officer training commission under section 2933.64 of the Revised Code. The contents of a wire, oral, or electronic communication intercepted pursuant to an interception warrant or pursuant to a grant of an oral order for an interception, if possible, shall be recorded on tape or another similar device. If it is not possible to record the intercepted communication, a detailed resume of that communication immediately shall be reduced to writing. The recording or transcribing of the contents of any wire, oral, or electronic communication pursuant to sections 2933.51 to 2933.66 of the Revised Code shall be done in a way that will protect the recording or transcription from editing or any other alteration.

(B) Immediately upon the expiration of the period of time for which an interception warrant was authorized, or any extensions of that time period, all wire, oral, or electronic communications interceptions shall cease, and any interception device installed pursuant to the interception warrant shall be removed or permanently inactivated as soon as is reasonably practicable. Entry to remove or inactivate an interception device is authorized by the granting of an interception warrant.

Immediately upon the expiration of that period of time or the extension, the recordings or resumes of intercepted communications shall be made available to the issuing judge and shall be sealed under the judge's direction. The issuing judge shall specify who shall have custody of the sealed recordings and resumes. The recordings and resumes shall be kept for at least ten years. At the expiration of the ten-year period, the recordings and resumes may be destroyed upon the order of a judge of the court of common pleas of the county in which the interception took place. Duplicate recordings or resumes may be made for use or disclosure pursuant to divisions (F) and (G) of this section.

(C) No person, with intent to present the altered recording or resume in any judicial proceeding or proceeding under oath or affirmation, shall purposely edit, alter, or tamper with any recording or resume of any intercepted wire, oral, or electronic communications, shall attempt to edit, alter, or tamper with any recording or resume of any intercepted wire, oral, or electronic communications, or shall present or permit the presentation of any altered recording or resume in any judicial proceeding or proceeding under oath or affirmation, without fully indicating the nature of the changes made in the original state of the recording or resume.

(D)

(1) Any interception warrant, the existence of lawfully installed interception devices, the application, affidavits, and return prepared in connection with the warrant, and any information concerning the application for, the granting of, or the denial of an interception warrant shall remain secret until they have been disclosed in a criminal trial or in a proceeding that is open to the public or until they have been furnished to the defendant or unless otherwise provided in sections 2933.51 to 2933.66 of the Revised Code.

(2) Any person who violates division (D)(1) of this section may be punished for contempt of court.

(E) When an order for destruction of any documents dealing with an interception warrant is issued, the person directed in the order to destroy the applications, affidavits, interception warrants, any amendments or extensions of the warrants, or recordings or resumes made pursuant to the warrants shall do so in the presence of at least one witness who is not connected with a law enforcement agency. The person who destroys the documents and each witness shall execute affidavits setting forth the facts and circumstances of the destruction. The affidavits shall be filed with and approved by the court having custody of the original materials.

(F) An investigative officer who has obtained knowledge of the contents, or of evidence derived from the contents, of a wire, oral, or electronic communication pursuant to sections 2933.51 to 2933.66 of the Revised Code may disclose the contents or evidence to another investigative officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure and may use the contents or evidence to the extent appropriate to the proper performance of official duties.

(G) A person who has received, pursuant to sections 2933.51 to 2933.66 of the Revised Code, information concerning, or evidence derived from, a wire, oral, or electronic communication intercepted pursuant to an interception warrant may disclose the contents of that communication, or the evidence derived from the contents, while giving testimony under oath or affirmation in a proceeding held under the authority of the United States, this state, another state, or a political subdivision of this state or another state, except that the presence of the seal provided for in division (B) of section 2933.56 of the Revised Code and in division (B) of this section, or a satisfactory explanation of the absence of the seal, shall be a prerequisite for the use or disclosure of the contents of any wire, oral, or electronic communication or evidence derived from the contents. The contents, or evidence derived from the contents, of a wire, oral, or electronic communication intercepted pursuant to an interception warrant and in accordance with sections 2933.51 to 2933.66 of the Revised Code otherwise may be disclosed only upon a showing of good cause before a judge authorized to issue interception warrants.

(H) Whoever violates division (C) of this section is guilty of a felony of the third degree.

Effective Date: 12-02-1996



Section 2933.591 - Giving warning of possible surveillance.

(A) No person who knows that an application for an interception warrant has been authorized or made under section 2933.53 of the Revised Code, that an interception warrant has been issued under section 2933.54 of the Revised Code, that an application for an extension of an interception warrant has been filed under section 2933.53 of the Revised Code, that an extension of an interception warrant has been ordered under that section, that an application for a grant of an oral order for an interception has been made under section 2933.57 of the Revised Code, or that oral order for an interception has been granted under section 2933.57 of the Revised Code, with purpose to obstruct, impede, or prevent the interception in question, shall give notice or attempt to give notice of the possible interception to a person.

(B) Whoever violates division (A) of this section is guilty of giving warning of possible surveillance, a felony of the third degree.

Effective Date: 06-13-1996



Section 2933.60 - Reports of interception warrants by judges and prosecutors,.

(A) Within thirty days after the expiration of an interception warrant, the expiration of an extension of an interception warrant, or the denial of an application for an interception warrant, the judge of a court of common pleas who issued the warrant or extension or denied the application shall report all of the following to the administrative office of the United States courts and to the attorney general of this state:

(1) The fact that an application was made for an interception warrant or extension of an interception warrant;

(2) The kind of interception warrant or extension for which application was made, including a statement of whether the warrant or extension was or was not one to which the requirements of division (B)(3)(c) of section 2933.53 and division (A)(5) of section 2933.54 of the Revised Code did not apply due to the application of division (G)(1) of section 2933.53 of the Revised Code;

(3) The fact that the interception warrant or extension was granted as applied for or was denied;

(4) The period of interception authorized by the interception warrant, and the number and duration of any extensions of the warrant;

(5) The designated offenses specified in the interception warrant, application, or extension;

(6) The identity of the person who made the application, any person who executed any accompanying affidavit to an application, and the prosecuting attorney or assistant prosecuting attorney who authorized the application;

(7) The nature of the facilities from which, or the place at which, communications are to be intercepted.

(B) In January of each year, the prosecuting attorney of each county shall report to the administrative office of the United States courts and to the attorney general of this state all information that is required to be reported by subsection (2) of section 2519 of the "Omnibus Crime Control and Safe Streets Act of 1968," 82 Stat. 197, 18 U.S.C. 2519(1968), as amended.

Effective Date: 06-13-1996



Section 2933.61 - Serving inventory of interception warrant.

(A) Within a reasonable time not later than ninety days after the filing of an application for an interception warrant that is denied or after the termination of the period of an interception warrant or any extensions of an interception warrant, the judge of a court of common pleas who issued the warrant or extension or denied the application shall cause to be served on the persons named in the application or the interception warrant, and on any other parties to intercepted wire, oral, or electronic communications that the judge determines in the judge's discretion should be notified in the interest of justice, an inventory that shall include notice of all of the following:

(1) The fact that an interception warrant was issued or that application for one was made;

(2) The date the interception warrant was issued and the period of authorized, approved, or disapproved interception or the date of the denial of the application;

(3) The fact that during the stated period wire, oral, or electronic communications were or were not intercepted.

(B) A judge of the court of common pleas of the county, upon the filing of a motion for inspection, in the judge's discretion, may make available for inspection to the person filing the motion or the person's counsel any portions of intercepted wire, oral, or electronic communications, applications for interception warrants, or interception warrants that the judge determines to be in the interest of justice. Upon an ex parte showing of good cause to a judge of a court of common pleas who denied the issuance of or issued an interception warrant, the judge may postpone the serving of the inventory required by this section for a specified period of time.

Effective Date: 06-13-1996



Section 2933.62 - Receiving evidence from intercepted wire, oral, or electronic communication.

(A) No part of the contents, and no evidence derived from the contents, of any intercepted wire, oral, or electronic communication shall be received in evidence in any trial, hearing, or other proceedings in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of this state or of a political subdivision of this state, if the disclosure of that information is in violation of sections 2933.51 to 2933.66 of the Revised Code.

(B) The contents, or any evidence derived from the contents, of any wire, oral, or electronic communication intercepted pursuant to sections 2933.51 to 2933.66 of the Revised Code shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding held under the authority of this state, other than a proceeding or session of the grand jury, unless each party has been furnished not less than ten days before the trial, hearing, or proceeding, with a copy of the interception warrant and the related application, or a written representation of a judge of a court of common pleas or of a prosecuting attorney or specifically designated assistant prosecuting attorney that an oral order for an interception has been granted pursuant to section 2933.57 of the Revised Code, under which the interception was authorized or approved. The judge or other officer conducting the trial, hearing, or other proceeding may waive the ten-day period if the judge or officer finds that it was not possible to furnish the party with the above information at least ten days before the trial, hearing, or proceeding, and that the party will not be prejudiced by the delay in receiving the information.

Effective Date: 06-13-1996



Section 2933.63 - Motion to suppress evidence from intercepted wire, oral, or electronic communication.

(A) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of this state or of a political subdivision of this state, other than a grand jury, may request the involved court, department, officer, agency, body, or authority, by motion, to suppress the contents, or evidence derived from the contents, of a wire, oral, or electronic communication intercepted pursuant to sections 2933.51 to 2933.66 of the Revised Code for any of the following reasons:

(1) The communication was unlawfully intercepted.

(2) The interception warrant under which the communication was intercepted is insufficient on its face.

(3) The interception was not made in conformity with the interception warrant or an oral order for an interception granted under section 2933.57 of the Revised Code.

(4) The communications are of a privileged character and a special need for their interception is not shown or is inadequate as shown.

(B) Any motion filed pursuant to division (A) of this section shall be made before the trial, hearing, or proceeding at which the contents, or evidence derived from the contents, is to be used, unless there was no opportunity to make the motion or the aggrieved person was not aware of the intercepted communications or the grounds of the motion. Upon the filing of the motion by the aggrieved person, the judge or other officer conducting the trial, hearing, or proceeding may make available to the aggrieved person or the person's counsel for inspection any portions of the intercepted communication or evidence derived from the intercepted communication as the judge or other officer determines to be in the interest of justice. If the judge or other officer grants the motion to suppress evidence pursuant to this section, the contents, or the evidence derived from the contents, of the intercepted wire, oral, or electronic communications shall be treated as having been obtained in violation of the law, and the contents and evidence derived from the contents shall not be received in evidence in any trial, hearing, or proceeding.

(C) In addition to any other right to appeal, the state shall have an appeal as of right from an order granting a motion to suppress the contents, or evidence derived from the contents, of a wire, oral, or electronic communication that was intercepted pursuant to an interception warrant or an oral order for an interception granted under section 2933.57 of the Revised Code, or the denial of an application for an interception warrant, if the state's representative certifies to the judge or other official who granted the motion or denied the application that the appeal is not taken for purposes of delay. Any appeal shall be taken within thirty days after the date the order was entered and shall be diligently prosecuted.

Effective Date: 06-13-1996



Section 2933.64 - Training in legal and technical aspects of wiretapping and electronic surveillance.

The attorney general and the Ohio peace officer training commission, pursuant to Chapter 109. of the Revised Code, shall establish a course of training in the legal and technical aspects of wiretapping and electronic surveillance, shall establish regulations that they find necessary and proper for the training program, and shall establish minimum standards for certification and periodic recertification for investigative officers to be eligible to conduct wiretapping or electronic surveillance under sections 2933.51 to 2933.66 of the Revised Code. The commission shall charge each investigative officer who enrolls in this training a reasonable enrollment fee to offset the cost of the training.

Effective Date: 12-02-1996



Section 2933.65 - Civil and criminal actions for wiretapping and electronic surveillance violations.

(A) A person whose wire, oral, or electronic communications are intercepted, disclosed, or intentionally used in violation of sections 2933.51 to 2933.66 of the Revised Code may bring a civil action to recover from the person or entity that engaged in the violation any relief that may be appropriate and that includes, but is not limited to, the following:

(1) The preliminary and other equitable or declaratory relief that is appropriate;

(2) Whichever of the following is greater:

(a) Liquidated damages computed at a rate of two hundred dollars per day for each day of violation or liquidated damages of ten thousand dollars, whichever is greater;

(b) The sum of actual damages suffered by the plaintiff and the profits, if any, made as a result of the violation by the person or entity that engaged in the violation.

(3) Punitive damages, if appropriate;

(4) Reasonable attorney's fees and other litigation expenses that are reasonably incurred in bringing the civil action.

(B) Good faith reliance on an interception warrant, extension of an interception warrant, other court order, a grant of an oral order for an interception, a grand jury subpoena, a legislative or statutory authorization, or a good faith determination that divisions (A) and (B) of section 2933.521 of the Revised Code permitted the conduct that is the subject of a complaint is a complete defense to a civil action or criminal action that is brought under the laws of this state and that arises out of the execution of the warrant or the oral order.

(C) A claimant who brings a civil action under division (A) of this section shall commence the civil action within two years after the date on which the claimant first has a reasonable opportunity to discover the violation.

(D) The remedies and sanctions described in sections 2933.51 to 2933.66 of the Revised Code with respect to the interception of wire, oral, or electronic communications are the only judicial remedies and sanctions for violations of those sections involving those types of communications that are not violations of the constitution of the United States or of this state.

Effective Date: 06-13-1996



Section 2933.66 - Conform proceedings or issuance of order to federal and state constitutions.

Notwithstanding any provision of sections 2933.51 to 2933.65 of the Revised Code, a judge of a court of common pleas to whom an application for an interception warrant, an extension of an interception warrant, an oral order for an interception, or another purpose is made pursuant to sections 2933.51 to 2933.65 of the Revised Code may take evidence, make a finding, or issue an order to conform the proceedings or the issuance of an order to the constitution of the United States or of this state.

Effective Date: 06-13-1996



Section 2933.71 - [Repealed].

Effective Date: 07-01-2007



Section 2933.72 - [Repealed].

Effective Date: 07-01-2007



Section 2933.73 - [Repealed].

Effective Date: 07-01-2007



Section 2933.74 - [Repealed].

Effective Date: 07-01-2007



Section 2933.75 - Medicaid fraud lien notice.

(A) Upon the institution of any criminal proceeding charging a medicaid fraud offense, the state, at any time during the pendency of the proceeding, may file a medicaid fraud lien notice with the county recorder of any county in which forfeitable property subject to forfeiture may be located. No fee shall be required for filing the notice. The recorder immediately shall record the notice pursuant to section 317.08 of the Revised Code.

(B) A medicaid fraud lien notice shall be signed by the prosecuting attorney or attorney general who will prosecute the case and who files the lien. The notice shall set forth all of the following information:

(1) The name of the person against whom the proceeding has been brought. The prosecuting attorney or attorney general who will prosecute the case may specify in the notice any aliases, names, or fictitious names under which the person may be known.

(2) If known to the prosecuting attorney or attorney general who will prosecute the case, the present residence and business addresses of the person or names set forth in the notice;

(3) A statement that a criminal proceeding for a medicaid fraud offense has been brought against the person named in the notice, the name of the county in which the proceeding has been brought, and the case number of the proceeding;

(4) A statement that the notice is being filed pursuant to this section;

(5) The name and address of the prosecuting attorney or attorney general filing the notice;

(6) A description of the real or personal property subject to the notice and of the interest in that property of the person named in the notice, to the extent the property and the interest of the person in it reasonably is known at the time the proceeding is instituted or at the time the notice is filed.

(C) A medicaid fraud lien notice shall apply only to one person and, to the extent applicable, any aliases, fictitious names, or other names, including names of corporations, partnerships, or other entities, to the extent permitted in this section. A separate medicaid fraud lien notice is required to be filed for any other person.

(D) Within seven days after the filing of each medicaid fraud lien notice, the prosecuting attorney or attorney general who files the notice shall furnish to the person named in the notice by certified mail, return receipt requested, to the last known business or residential address of the person, a copy of the recorded notice with a notation on it of any county in which the notice has been recorded. The failure of the prosecuting attorney or attorney general to furnish a copy of the notice under this section shall not invalidate or otherwise affect the medicaid fraud lien notice when the prosecuting attorney or attorney general did not know and could not reasonably ascertain the address of the person entitled to notice.

After receipt of a copy of the notice under this division, the person named in the notice may petition the court to authorize the person to post a surety bond in lieu of the lien or to otherwise modify the lien as the interests of justice may require. The bond shall be in an amount equal to the value of the property reasonably known to be subject to the notice and conditioned on the payment of any judgment and costs ordered in an action pursuant to Chapter 2981. of the Revised Code up to the value of the bond.

(E) From the date of filing of a medicaid fraud lien notice, the notice creates a lien in favor of the state on any personal or real property or any beneficial interest in the property located in the county in which the notice is filed that then or subsequently is owned by the person named in the notice or under any of the names set forth in the notice.

The lien created in favor of the state is superior and prior to the interest of any other person in the personal or real property or beneficial interest in the property, if the interest is acquired subsequent to the filing of the notice.

(F) If a medicaid fraud lien notice has been filed, and if a forfeiture order is entered subsequent to a conviction or guilty plea in the criminal proceeding pursuant to Chapter 2981. of the Revised Code in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and order of forfeiture.

(G) Upon the issuance of an order of forfeiture in favor of the state pursuant to Chapter 2981. of the Revised Code, title of the state to the forfeited property shall do either of the following:

(1) In the case of real property, or a beneficial interest in it, relate back to the date of filing of the medicaid fraud lien notice in the county where the property or interest is located. If no medicaid fraud lien notice was filed, title of the state relates back to the date of the recording of the order of forfeiture in the records of the county recorder of the county in which the real property or beneficial interest is located.

(2) In the case of personal property or a beneficial interest in it, relate back to the date on which the property or interest was seized by the state, or the date of filing of a medicaid fraud lien notice in the county in which the property or beneficial interest is located. If the property was not seized and no medicaid fraud lien notice was filed, title of the state relates back to the date of the recording of the order of forfeiture in the county in which the personal property or beneficial interest is located.

(H) If personal or real property, or a beneficial interest in it, that is forfeitable property and is subject to forfeiture pursuant to Chapter 2981. of the Revised Code is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of either a medicaid fraud lien notice, or a criminal proceeding for a medicaid fraud offense, whichever is earlier, the state may bring an action in any court of common pleas against the person named in the medicaid fraud lien notice or the defendant in the criminal proceeding to recover the value of the property or interest. The court shall enter final judgment against the person named in the notice or the defendant for an amount equal to the value of the property or interest together with investigative costs and attorney's fees incurred by the state in the action.

(I) If personal or real property, or a beneficial interest in it, that is forfeitable property and is subject to forfeiture pursuant to Chapter 2981. of the Revised Code is alienated or otherwise transferred or disposed of after either the filing of a medicaid fraud lien notice, or the filing of a criminal proceeding for a medicaid fraud offense, whichever is earlier, the transfer or disposal is fraudulent as to the state and the state shall have all the rights granted a creditor under Chapter 1336. of the Revised Code.

(J) No trustee, who acquires actual knowledge that a medicaid fraud lien notice or a criminal proceeding for a medicaid fraud offense has been filed against any person for whom the trustee holds legal or record title to personal or real property, shall recklessly fail to furnish promptly to the prosecuting attorney or attorney general who is prosecuting the case all of the following:

(1) The name and address of the person, as known to the trustee;

(2) The name and address, as known to the trustee, of all other persons for whose benefit the trustee holds title to the property;

(3) If requested by the prosecuting attorney or attorney general who is prosecuting the case, a copy of the trust agreement or other instrument under which the trustee holds title to the property.

Any trustee who fails to comply with division (J) of this section is guilty of failure to provide medicaid fraud lien information, a misdemeanor of the first degree.

(K) If a trustee transfers title to personal or real property after a medicaid fraud lien notice is filed against the property, the lien is filed in the county in which the property is located, and the lien names a person who holds a beneficial interest in the property, the trustee, if the trustee has actual notice of the notice, shall be liable to the state for the greater of the following:

(1) The proceeds received directly by the person named in the notice as a result of the transfer;

(2) The proceeds received by the trustee as a result of the transfer and distributed to the person named in the notice;

(3) The fair market value of the interest of the person named in the notice in the property transferred.

However, if the trustee transfers property for at least its fair market value and holds the proceeds that otherwise would be paid or distributed to the beneficiary, or at the direction of the beneficiary or the beneficiary's designee, the liability of the trustee shall not exceed the amount of the proceeds held by the trustee.

(L) The filing of a medicaid fraud lien notice does not constitute a lien on the record title to personal or real property owned by the trustee, except to the extent the trustee is named in the notice.

The prosecuting attorney for the county or the attorney general may bring a civil action in any court of common pleas to recover from the trustee the amounts set forth in division (H) of this section. The county or state may recover investigative costs and attorney's fees incurred by the prosecuting attorney or the attorney general.

(M)

(1) This section does not apply to any transfer by a trustee under a court order, unless the order is entered in an action between the trustee and the beneficiary.

(2) Unless the trustee has actual knowledge that a person owning a beneficial interest in the trust is named in a medicaid fraud lien notice, this section does not apply to either of the following:

(a) Any transfer by a trustee required under the terms of any trust agreement, if the agreement is a matter of public record before the filing of any medicaid fraud lien notice;

(b) Any transfer by a trustee to all of the persons who own a beneficial interest in the trust.

(N) The filing of a medicaid fraud lien notice does not affect the use to which personal or real property, or a beneficial interest in it, that is owned by the person named in the notice may be put or the right of the person to receive any proceeds resulting from the use and ownership, but not the sale, of the property, until a judgment of forfeiture is entered.

(O) The term of a medicaid fraud lien notice is five years from the date the notice is filed, unless a renewal notice has been filed by the prosecuting attorney of the county in which the property or interest is located or by the attorney general. The term of any renewal of a medicaid fraud lien notice granted by the court is five years from the date of its filing. A medicaid fraud lien notice may be renewed any number of times while a criminal proceeding for a medicaid fraud offense, or an appeal from such a proceeding, is pending.

(P) The prosecuting attorney or attorney general who files the medicaid fraud lien notice may terminate, in whole or part, the notice or release any personal or real property or beneficial interest in the property upon any terms that the prosecuting attorney or attorney general determines are appropriate. Any termination or release shall be filed by the prosecuting attorney or attorney general with each county recorder with whom the notice was filed. No fee shall be imposed for the filing.

(Q) The acquittal in a criminal proceeding for a medicaid fraud offense of the person named in the medicaid fraud lien notice or the dismissal of a criminal proceeding for such an offense against the person named in the notice terminates the notice. In such a case, the filing of the notice has no effect.

A person named in a medicaid fraud lien notice may bring an action against the prosecuting attorney or attorney general who filed the notice, in the county where it was filed, seeking a release of the property subject to the notice or termination of the notice. In such a case, the court of common pleas promptly shall set a date for hearing, which shall be not less than five nor more than ten days after the action is filed. The order and a copy of the complaint shall be served on the prosecuting attorney or attorney general within three days after the action is filed. At the hearing, the court shall take evidence as to whether any personal or real property, or beneficial interest in it, that is owned by the person bringing the action is covered by the notice or otherwise is subject to forfeiture. If the person bringing the action shows by a preponderance of the evidence that the notice does not apply to the person or that any personal or real property, or beneficial interest in it, that is owned by the person is not subject to forfeiture, the court shall enter a judgment terminating the notice or releasing the personal or real property or beneficial interest from the notice.

At a hearing, the court may release from the notice any property or beneficial interest upon the posting of security, by the person against whom the notice was filed, in an amount equal to the value of the property or beneficial interest owned by the person.

The court promptly shall enter an order terminating a medicaid fraud lien notice or releasing any personal or real property or beneficial interest in the property, if a sale of the property or beneficial interest is pending and the filing of the notice prevents the sale. However, the proceeds of the sale shall be deposited with the clerk of the court, subject to the further order of the court.

(R) Notwithstanding any provision of this section, any person who has perfected a security interest in personal or real property or a beneficial interest in the property for the payment of an enforceable debt or other similar obligation prior to the filing of a medicaid fraud lien notice in reference to the property or interest may foreclose on the property or interest as otherwise provided by law. The foreclosure, insofar as practical, shall be made so that it otherwise will not interfere with a forfeiture under Chapter 2981. of the Revised Code.

Effective Date: 07-22-1994; 07-01-2007



Section 2933.76 - Application for pen register or trap and trace device to obtain information in connection with criminal investigation.

(A) As used in this section and section 2933.77 of the Revised Code, "electronic communication," "electronic communication service," "investigative officer," "judge of a court of common pleas," "pen register," "trap and trace device," and "wire communication" have the same meanings as in section 2933.51 of the Revised Code.

(B) A judge of a court of common pleas, in accordance with this section, may issue an order authorizing or approving the installation and use, within the jurisdiction of the court, of a pen register or a trap and trace device to obtain information in connection with a criminal investigation.

(C) A law enforcement officer or investigative officer may make an application to a judge of a court of common pleas for an order authorizing the installation and use, within the jurisdiction of the court, of a pen register or a trap and trace device to obtain information in connection with a criminal investigation. The application shall be in writing and shall be under oath or affirmation. Each application shall contain all of the following:

(1) The name of the law enforcement officer or investigative officer making the application and the name of the investigative or law enforcement agency conducting the criminal investigation to which the application relates;

(2) The name, if known, of the person to whom the telephone or other line to which the pen register or trap and trace device is to be attached is leased or in whose name that telephone or other line is listed;

(3) The name, if known, of the person who is the subject of the criminal investigation to which the application relates;

(4) The number and, if known, the physical location of the telephone or other line to which the pen register or the trap and trace device is to be attached;

(5) A statement of the offense to which the information that is likely to be obtained by the installation and use of the pen register or trap and trace device relates;

(6) A certification by the law enforcement officer or investigative officer making the application that the information that is likely to be obtained by the installation and use of the pen register or trap and trace device is relevant to an ongoing criminal investigation being conducted by the investigative or law enforcement agency identified under division (C)(1) of this section.

(D)

(1) The judge to whom an application is made under division (C) of this section shall issue and enter an order authorizing the installation and use of a pen register or a trap and trace device if the judge finds that the information relating to an offense that is likely to be obtained by the installation and use of the pen register or trap and trace device is relevant to an ongoing criminal investigation being conducted by the investigative or law enforcement agency identified under division (C)(1) of this section. In the order, the judge shall specify a finding with respect to each of the items required by divisions (C)(1) to (6) of this section to be included in the application.

(2) If the law enforcement officer or investigative officer so requests, the order shall direct the appropriate provider of wire or electronic communication service, landlord, custodian, or other person to furnish the law enforcement officer or investigative officer with all information, facilities, and technical assistance necessary to accomplish the installation and operation of a pen register or trap and trace device unobtrusively and with a minimum of interference of service to the person with respect to whom the installation and operation are to take place. The order further shall direct the person who owns or leases the telephone or other line to which the pen register or trap and trace device is to be attached, or the provider of wire or electronic communication service, landlord, custodian, or other person who is ordered under division (D)(2) of this section to provide information, facilities, or technical assistance, not to disclose the existence of the criminal investigation or of the installation and use of the pen register or trap and trace device to the listed subscriber of the telephone or other line or to another person unless or until otherwise ordered by the court. If the order pertains to a trap and trace device, the order may require the appropriate provider of wire or electronic communication service to install and operate the device. The order shall be sealed until otherwise ordered by the court.

(E) An order issued pursuant to division (D) of this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days. The court may grant an extension of the sixty-day period upon application for an order in accordance with division (C) of this section and upon the judicial findings required by division (D)(1) of this section. An extension of an order issued under this division shall be in effect for a period not to exceed sixty days. The court may order further extensions of the sixty-day extended period upon compliance with this division.

(F) A good faith reliance on a court order issued under this section, a legislative authorization, or a statutory authorization is a complete defense against any claim in a civil action or any charge in a criminal action alleging a violation of the requirements of this section or section 2933.77 of the Revised Code.

Effective Date: 03-30-1999



Section 2933.77 - Information, facilities or technical assistance to officer as to installation and use of a pen register or a trap and trace device.

(A) If an order issued under section 2933.76 of the Revised Code authorizing the installation and use of a pen register or a trap and trace device directs a provider of wire or electronic communication service, landlord, custodian, or other person to furnish information, facilities, and technical assistance to accomplish the installation and operation of the pen register or trap and trace device, that provider, landlord, custodian, or other person, in accordance with the order, shall furnish the law enforcement officer or investigative officer with all information, facilities, and technical assistance necessary to accomplish the installation and operation of the pen register or trap and trace device unobtrusively and with a minimum of interference with the service accorded by the provider, landlord, custodian, or other person to the person with respect to whom the installation and operation are to take place. If an order issued under that section requires a provider of wire or electronic communication service to install and operate a trap and trace device, the provider, in accordance with the order, shall install and operate the device.

(B) The investigative or law enforcement agency conducting the criminal investigation to which the order issued under section 2933.76 of the Revised Code for the installation and use of a pen register or a trap and trace device relates shall provide reasonable compensation to a provider of wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance in accordance with the order for any reasonable expenses the provider, landlord, custodian, or other person incurs in furnishing the facilities or technical assistance.

(C) A provider of wire or electronic communication service, an officer, employee, or agent of that provider, or a landlord, custodian, or other specified person is immune from civil or criminal liability in any action that arises from the provision of information, facilities, or technical assistance in accordance with the terms of an order of a court issued under section 2933.76 of the Revised Code.

Effective Date: 03-30-1999



Section 2933.81 - Electronic recording during custodial interrogation.

(A) As used in this section:

(1) "Custodial interrogation" means any interrogation involving a law enforcement officer's questioning that is reasonably likely to elicit incriminating responses and in which a reasonable person in the subject's position would consider self to be in custody, beginning when a person should have been advised of the person's right to counsel and right to remain silent and of the fact that anything the person says could be used against the person, as specified by the United States supreme court in Miranda v. Arizona (1966), 384 U.S. 436, and subsequent decisions, and ending when the questioning has completely finished.

(2) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(3) "Electronic recording" or "electronically recorded" means an audio and visual recording that is an authentic, accurate, unaltered record of a custodial interrogation.

(4) "Law enforcement agency" has the same meaning as in section 109.573 of the Revised Code.

(5) "Law enforcement vehicle" means a vehicle primarily used by a law enforcement agency or by an employee of a law enforcement agency for official law enforcement purposes.

(6) "Local correctional facility" has the same meaning as in section 2903.13 of the Revised Code.

(7) "Place of detention" means a jail, police or sheriff's station, holding cell, state correctional institution, local correctional facility, detention facility, or department of youth services facility. "Place of detention" does not include a law enforcement vehicle.

(8) "State correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(9) "Statement" means an oral, written, sign language, or nonverbal communication.

(B) All statements made by a person who is the suspect of a violation of or possible violation of section 2903.01, 2903.02, or 2903.03, a violation of section 2903.04 or 2903.06 that is a felony of the first or second degree, a violation of section 2907.02 or 2907.03, or an attempt to commit a violation of section 2907.02 of the Revised Code during a custodial interrogation in a place of detention are presumed to be voluntary if the statements made by the person are electronically recorded. The person making the statements during the electronic recording of the custodial interrogation has the burden of proving that the statements made during the custodial interrogation were not voluntary. There shall be no penalty against the law enforcement agency that employs a law enforcement officer if the law enforcement officer fails to electronically record as required by this division a custodial interrogation. A law enforcement officer's failure to electronically record a custodial interrogation does not create a private cause of action against that law enforcement officer.

(C) A failure to electronically record a statement as required by this section shall not provide the basis to exclude or suppress the statement in any criminal proceeding, delinquent child proceeding, or other legal proceeding.

(D)

(1) Law enforcement personnel shall clearly identify and catalog every electronic recording of a custodial interrogation that is recorded pursuant to this section.

(2) If a criminal or delinquent child proceeding is brought against a person who was the subject of a custodial interrogation that was electronically recorded, law enforcement personnel shall preserve the recording until the later of when all appeals, post-conviction relief proceedings, and habeas corpus proceedings are final and concluded or the expiration of the period of time within which such appeals and proceedings must be brought.

(3) Upon motion by the defendant in a criminal proceeding or the alleged delinquent child in a delinquent child proceeding, the court may order that a copy of an electronic recording of a custodial interrogation of the person be preserved for any period beyond the expiration of all appeals, post-conviction relief proceedings, and habeas corpus proceedings.

(4) If no criminal or delinquent child proceeding is brought against a person who was the subject of a custodial interrogation that was electronically recorded pursuant to this section, law enforcement personnel are not required to preserve the related recording.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2933.82 - Retention of biological evidence.

(A) As used in this section:

(1)

(a) "Biological evidence" means any of the following:

(i) The contents of a sexual assault examination kit;

(ii) Any item that contains blood, semen, hair, saliva, skin tissue, fingernail scrapings, bone, bodily fluids, or any other identifiable biological material that was collected as part of a criminal investigation or delinquent child investigation and that reasonably may be used to incriminate or exculpate any person for an offense or delinquent act.

(b) The definition of "biological evidence" set forth in division (A)(1)(a) of this section applies whether the material in question is cataloged separately, such as on a slide or swab or in a test tube, or is present on other evidence, including, but not limited to, clothing, ligatures, bedding or other household material, drinking cups or containers, or cigarettes.

(2) "Biological material" has the same meaning as in section 2953.71 of the Revised Code.

(3) "DNA" has the same meaning as in section 109.573 of the Revised Code.

(4) "Profile" means a unique identifier of an individual, derived from DNA.

(5) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(6) "Governmental evidence-retention entity" means all of the following:

(a) Any law enforcement agency, prosecutor's office, court, public hospital, crime laboratory, or other governmental or public entity or individual within this state that is charged with the collection, storage, or retrieval of biological evidence;

(b) Any official or employee of any entity or individual described in division (A)(6)(a) of this section.

(B)

(1) Each governmental evidence-retention entity that secures any biological evidence in relation to an investigation or prosecution of a criminal offense or delinquent act that is a violation of section 2903.01, 2903.02, or 2903.03, a violation of section 2903.04 or 2903.06 that is a felony of the first or second degree, a violation of section 2907.02 or 2907.03 or division (A)(4) or (B) of section 2907.05 of the Revised Code, or an attempt to commit a violation of section 2907.02 of the Revised Code shall secure the biological evidence for whichever of the following periods of time is applicable:

(a) For a violation of section 2903.01 or 2903.02 of the Revised Code, for the period of time that the offense or act remains unsolved;

(b) For a violation of section 2903.03, a violation of section 2903.04 or 2903.06 that is a felony of the first or second degree, a violation of section 2907.02 or 2907.03 or of division (A)(4) or (B) of section 2907.05 of the Revised Code, or an attempt to commit a violation of section 2907.02 of the Revised Code, for a period of thirty years if the offense or act remains unsolved;

(c) If any person is convicted of or pleads guilty to the offense, or is adjudicated a delinquent child for committing the delinquent act, for the earlier of the following: (i) the expiration of the latest of the following periods of time that apply to the person: the period of time that the person is incarcerated, is in a department of youth services institution or other juvenile facility, is under a community control sanction for that offense, is under any order of disposition for that act, is on probation or parole for that offense, is under judicial release or supervised release for that act, is under post-release control for that offense, is involved in civil litigation in connection with that offense or act, or is subject to registration and other duties imposed for that offense or act under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code or (ii) thirty years. If after the period of thirty years the person remains incarcerated, then the governmental evidence-retention entity shall secure the biological evidence until the person is released from incarceration or dies.

(2) This section applies to evidence likely to contain biological material that was in the possession of any governmental evidence-retention entity during the investigation and prosecution of a criminal case or delinquent child case involving a violation of section 2903.01, 2903.02, or 2903.03, a violation of section 2903.04 or 2903.06 that is a felony of the first or second degree, a violation of section 2907.02 or 2907.03 or of division (A)(4) or (B) of section 2907.05 of the Revised Code, or an attempt to commit a violation of section 2907.02 of the Revised Code.

(3) A governmental evidence-retention entity that possesses biological evidence shall retain the biological evidence in the amount and manner sufficient to develop a DNA profile from the biological material contained in or included on the evidence.

(4) Upon written request by the defendant in a criminal case or the alleged delinquent child in a delinquent child case involving a violation of section 2903.01, 2903.02, or 2903.03, a violation of section 2903.04 or 2903.06 that is a felony of the first or second degree, a violation of section 2907.02 or 2907.03 or of division (A)(4) or (B) of section 2907.05 of the Revised Code, or an attempt to commit a violation of section 2907.02 of the Revised Code, a governmental evidence-retention entity that possesses biological evidence shall prepare an inventory of the biological evidence that has been preserved in connection with the defendant's criminal case or the alleged delinquent child's delinquent child case.

(5) Except as otherwise provided in division (B)(7) of this section, a governmental evidence-retention entity that possesses biological evidence that includes biological material may destroy the evidence before the expiration of the applicable period of time specified in division (B)(1) of this section if all of the following apply:

(a) No other provision of federal or state law requires the state to preserve the evidence.

(b) The governmental evidence-retention entity, by certified mail, return receipt requested, provides notice of intent to destroy the evidence to all of the following:

(i) All persons who remain in custody, incarcerated, in a department of youth services institution or other juvenile facility, under a community control sanction, under any order of disposition, on probation or parole, under judicial release or supervised release, under post-release control, involved in civil litigation, or subject to registration and other duties imposed for that offense or act under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code as a result of a criminal conviction, delinquency adjudication, or commitment related to the evidence in question;

(ii) The attorney of record for each person who is in custody in any circumstance described in division (B)(5)(b)(i) of this section if the attorney of record can be located;

(iii) The state public defender;

(iv) The office of the prosecutor of record in the case that resulted in the custody of the person in custody in any circumstance described in division (B)(5)(b)(i) of this section;

(v) The attorney general.

(c) No person who is notified under division (B)(5)(b) of this section does either of the following within one year after the date on which the person receives the notice:

(i) Files a motion for testing of evidence under sections 2953.71 to 2953.81 or section 2953.82 of the Revised Code;

(ii) Submits a written request for retention of evidence to the governmental evidence-retention entity that provided notice of its intent to destroy evidence under division (B)(5)(b) of this section.

(6) Except as otherwise provided in division (B)(7) of this section, if, after providing notice under division (B)(5)(b) of this section of its intent to destroy evidence, a governmental evidence-retention entity receives a written request for retention of the evidence from any person to whom the notice is provided, the governmental evidence-retention entity shall retain the evidence while the person referred to in division (B)(5)(b)(i) of this section remains in custody, incarcerated, in a department of youth services institution or other juvenile facility, under a community control sanction, under any order of disposition, on probation or parole, under judicial release or supervised release, under post-release control, involved in civil litigation, or subject to registration and other duties imposed for that offense or act under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code as a result of a criminal conviction, delinquency adjudication, or commitment related to the evidence in question.

(7) A governmental evidence-retention entity that possesses biological evidence that includes biological material may destroy the evidence five years after a person pleads guilty or no contest to a violation of section 2903.01, 2903.02, or 2903.03, a violation of 2903.04 or 2903.06 that is a felony of the first or second degree, a violation of section 2907.02, 2907.03, division (A)(4) or (B) of section 2907.05, or an attempt to commit a violation of section 2907.02 of the Revised Code and all appeals have been exhausted unless, upon a motion to the court by the person who pleaded guilty or no contest or the person's attorney and notice to those persons described in division (B)(5)(b) of this section requesting that the evidence not be destroyed, the court finds good cause as to why that evidence must be retained.

(8) A governmental evidence-retention entity shall not be required to preserve physical evidence pursuant to this section that is of such a size, bulk, or physical character as to render retention impracticable. When retention of physical evidence that otherwise would be required to be retained pursuant to this section is impracticable as described in this division, the governmental evidence-retention entity that otherwise would be required to retain the physical evidence shall remove and preserve portions of the material evidence likely to contain biological evidence related to the offense, in a quantity sufficient to permit future DNA testing before returning or disposing of that physical evidence.

(C)

(1) The preservation of biological evidence task force established within the bureau of criminal identification and investigation under section 109.561 of the Revised Code shall establish a system regarding the proper preservation of biological evidence in this state. In establishing the system, the task force shall do all of the following:

(a) Devise standards regarding the proper collection, retention, and cataloguing of biological evidence for ongoing investigations and prosecutions;

(b) Recommend practices, protocols, models, and resources for the cataloging and accessibility of preserved biological evidence already in the possession of governmental evidence-retention entities.

(2) In consultation with the preservation of biological evidence task force described in division (C)(1) of this section, the office of the attorney general shall administer and conduct training programs for law enforcement officers and other relevant employees who are charged with preserving and cataloging biological evidence regarding the methods and procedures referenced in this section.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2933.83 - Administration of photo or live lineups.

(A) As used in this section:

(1) "Administrator" means the person conducting a photo lineup or live lineup.

(2) "Blind administrator" means the administrator does not know the identity of the suspect. "Blind administrator" includes an administrator who conducts a photo lineup through the use of a folder system or a substantially similar system.

(3) "Blinded administrator" means the administrator may know who the suspect is, but does not know which lineup member is being viewed by the eyewitness. "Blinded administrator" includes an administrator who conducts a photo lineup through the use of a folder system or a substantially similar system.

(4) "Eyewitness" means a person who observes another person at or near the scene of an offense.

(5) "Filler" means either a person or a photograph of a person who is not suspected of an offense and is included in an identification procedure.

(6) "Folder system" means a system for conducting a photo lineup that satisfies all of the following:

(a) The investigating officer uses one "suspect photograph" that resembles the description of the suspected perpetrator of the offense provided by the eyewitness, five "filler photographs" of persons not suspected of the offense that match the description of the suspected perpetrator but do not cause the suspect photograph to unduly stand out, four "blank photographs" that contain no images of any person, and ten empty folders.

(b) The investigating officer places one "filler photograph" into one of the empty folders and numbers it as folder 1.

(c) The administrator places the "suspect photograph" and the other four "filler photographs" into five other empty folders, shuffles the five folders so that the administrator is unaware of which folder contains the "suspect photograph," and numbers the five shuffled folders as folders 2 through 6.

(d) The administrator places the four "blank photographs" in the four remaining empty folders and numbers these folders as folders 7 through 10, and these folders serve as "dummy folders."

(e) The administrator provides instructions to the eyewitness as to the lineup procedure and informs the eyewitness that a photograph of the alleged perpetrator of the offense may or may not be included in the photographs the eyewitness is about to see and that the administrator does not know which, if any, of the folders contains the photograph of the alleged perpetrator. The administrator also shall instruct the eyewitness that the administrator does not want to view any of the photographs and will not view any of the photographs and that the eyewitness may not show the administrator any of the photographs. The administrator shall inform the eyewitness that if the eyewitness identifies a photograph as being the person the eyewitness saw the eyewitness shall identify the photograph only by the number of the photograph's corresponding folder.

(f) The administrator hands each of the ten folders to the eyewitness individually without looking at the photograph in the folder. Each time the eyewitness has viewed a folder, the eyewitness indicates whether the photograph is of the person the eyewitness saw, indicates the degree of the eyewitness's confidence in this identification, and returns the folder and the photograph it contains to the administrator.

(g) The administrator follows the procedures specified in this division for a second viewing if the eyewitness requests to view each of the folders a second time, handing them to the eyewitness in the same order as during the first viewing; the eyewitness is not permitted to have more than two viewings of the folders; and the administrator preserves the order of the folders and the photographs they contain in a facedown position in order to document the steps specified in division (A)(6)(h) of this section.

(h) The administrator documents and records the results of the procedure described in divisions (A)(6)(a) to (f) of this section before the eyewitness views each of the folders a second time and before the administrator views any photograph that the eyewitness identifies as being of the person the eyewitness saw. The documentation and record includes the date, time, and location of the lineup procedure; the name of the administrator; the names of all of the individuals present during the lineup; the number of photographs shown to the eyewitness; copies of each photograph shown to the eyewitness; the order in which the folders were presented to the witness; the source of each photograph that was used in the procedure; a statement of the eyewitness's confidence in the eyewitness's own words as to the certainty of the eyewitness's identification of the photographs as being of the person the eyewitness saw that is taken immediately upon the reaction of the eyewitness to viewing the photograph; and any additional information the administrator considers pertinent to the lineup procedure. If the eyewitness views each of the folders a second time, the administrator shall document and record the statement of the eyewitness's confidence in the eyewitness's own words as to the certainty of the eyewitness's identification of a photograph as being of the person the eyewitness saw and document that the identification was made during a second viewing of each of the folders by the eyewitness.

(i) The administrator shall not say anything to the eyewitness or give any oral or nonverbal cues as to whether or not the eyewitness identified the "suspect photograph" until the administrator documents and records the results of the procedure described in divisions (A)(6)(a) to (g) of this section and the photo lineup has concluded.

(7) "Live lineup" means an identification procedure in which a group of persons, including the suspected perpetrator of an offense and other persons not suspected of the offense, is displayed to an eyewitness for the purpose of determining whether the eyewitness identifies the suspect as the perpetrator of the offense.

(8) "Photo lineup" means an identification procedure in which an array of photographs, including a photograph of the suspected perpetrator of an offense and additional photographs of other persons not suspected of the offense, is displayed to an eyewitness for the purpose of determining whether the eyewitness identifies the suspect as the perpetrator of the offense.

(9) "Perpetrator" means the person who committed the offense.

(10) "Suspect" means the person believed by law enforcement to be the possible perpetrator of the offense.

(B) Prior to conducting any live lineup or photo lineup on or after the effective date of this section, any law enforcement agency or criminal justice entity in this state that conducts live lineups or photo lineups shall adopt specific procedures for conducting the lineups. The procedures, at a minimum, shall impose the following requirements:

(1) Unless impracticable, a blind or blinded administrator shall conduct the live lineup or photo lineup.

(2) When it is impracticable for a blind administrator to conduct the live lineup or photo lineup, the administrator shall state in writing the reason for that impracticability.

(3) When it is impracticable for either a blind or blinded administrator to conduct the live lineup or photo lineup, the administrator shall state in writing the reason for that impracticability.

(4) The administrator conducting the lineup shall make a written record that includes all of the following information:

(a) All identification and nonidentification results obtained during the lineup, signed by the eyewitnesses, including the eyewitnesses' confidence statements made immediately at the time of the identification;

(b) The names of all persons present at the lineup;

(c) The date and time of the lineup;

(d) Any eyewitness identification of one or more fillers in the lineup;

(e) The names of the lineup members and other relevant identifying information, and the sources of all photographs or persons used in the lineup.

(5) If a blind administrator is conducting the live lineup or the photo lineup, the administrator shall inform the eyewitness that the suspect may or may not be in the lineup and that the administrator does not know who the suspect is.

(C) For any photo lineup or live lineup that is administered on or after the effective date of this section, all of the following apply:

(1) Evidence of a failure to comply with any of the provisions of this section or with any procedure for conducting lineups that has been adopted by a law enforcement agency or criminal justice agency pursuant to division (B) of this section and that conforms to any provision of divisions (B)(1) to (5) of this section shall be considered by trial courts in adjudicating motions to suppress eyewitness identification resulting from or related to the lineup.

(2) Evidence of a failure to comply with any of the provisions of this section or with any procedure for conducting lineups that has been adopted by a law enforcement agency or criminal justice agency pursuant to division (B) of this section and that conforms to any provision of divisions (B)(1) to (5) of this section shall be admissible in support of any claim of eyewitness misidentification resulting from or related to the lineup as long as that evidence otherwise is admissible.

(3) When evidence of a failure to comply with any of the provisions of this section, or with any procedure for conducting lineups that has been adopted by a law enforcement agency or criminal justice agency pursuant to division (B) of this section and that conforms to any provision of divisions (B)(1) to (5) of this section, is presented at trial, the jury shall be instructed that it may consider credible evidence of noncompliance in determining the reliability of any eyewitness identification resulting from or related to the lineup.

(D) The requirements in this section regarding the procedures for live lineups or photo lineups conducted by a law enforcement agency or criminal justice entity do not prohibit a law enforcement agency or criminal justice entity from adopting other scientifically accepted procedures for conducting live lineups or photo lineups that the scientific community considers more effective.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2933.831 - Rules and regulations regarding lineups and showups; jury instructions.

(A) The General Assembly hereby requests the Attorney General to adopt rules pursuant to Chapter 119. of the Revised Code prescribing specific procedures to be followed for the administration by law enforcement agencies and criminal justice entities in this state of photo lineups, live lineups, and showups. The General Assembly also requests that any rules adopted by the Attorney General be consistent with the requirements of divisions (B) and (C) of section 2933.83 of the Revised Code. If the Attorney General adopts rules of the type described in this division, on and after the date on which the rules take effect, law enforcement agencies and criminal justice entities in this state shall comply with the rules in conducting live lineups, photo lineups, and showups.

(B) The General Assembly hereby requests the Ohio Judicial Conference to review existing jury instructions regarding eyewitness identification for compliance with this act.

Added by 128th General AssemblyFile No.30,SB 77, §3, eff. 7/6/2010.

This section was codified at the direction of the Legislative Service Commission.






Chapter 2935 - ARREST, CITATION, AND DISPOSITION ALTERNATIVES

Section 2935.01 - Arrest, citation, and disposition alternatives definitions.

As used in this chapter:

(A) "Magistrate" has the same meaning as in section 2931.01 of the Revised Code.

(B) "Peace officer" includes, except as provided in section 2935.081 of the Revised Code, a sheriff; deputy sheriff; marshal; deputy marshal; member of the organized police department of any municipal corporation, including a member of the organized police department of a municipal corporation in an adjoining state serving in Ohio under a contract pursuant to section 737.04 of the Revised Code; member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code; member of a police force employed by a regional transit authority under division (Y) of section 306.05 of the Revised Code; state university law enforcement officer appointed under section 3345.04 of the Revised Code; enforcement agent of the department of public safety designated under section 5502.14 of the Revised Code; employee of the department of taxation to whom investigation powers have been delegated under section 5743.45 of the Revised Code; employee of the department of natural resources who is a natural resources law enforcement staff officer designated pursuant to section 1501.013 of the Revised Code, a forest officer designated pursuant to section 1503.29 of the Revised Code, a preserve officer designated pursuant to section 1517.10 of the Revised Code, a wildlife officer designated pursuant to section 1531.13 of the Revised Code, a park officer designated pursuant to section 1541.10 of the Revised Code, or a state watercraft officer designated pursuant to section 1547.521 of the Revised Code; individual designated to perform law enforcement duties under section 511.232, 1545.13, or 6101.75 of the Revised Code; veterans' home police officer appointed under section 5907.02 of the Revised Code; special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code; police constable of any township; police officer of a township or joint police district; a special police officer employed by a municipal corporation at a municipal airport, or other municipal air navigation facility, that has scheduled operations, as defined in section 119.3 of Title 14 of the Code of Federal Regulations, 14 C.F.R. 119.3, as amended, and that is required to be under a security program and is governed by aviation security rules of the transportation security administration of the United States department of transportation as provided in Parts 1542. and 1544. of Title 49 of the Code of Federal Regulations, as amended; the house of representatives sergeant at arms if the house of representatives sergeant at arms has arrest authority pursuant to division (E)(1) of section 101.311 of the Revised Code; an assistant house of representatives sergeant at arms; the senate sergeant at arms; an assistant senate sergeant at arms; officer or employee of the bureau of criminal identification and investigation established pursuant to section 109.51 of the Revised Code who has been awarded a certificate by the executive director of the Ohio peace officer training commission attesting to the officer's or employee's satisfactory completion of an approved state, county, municipal, or department of natural resources peace officer basic training program and who is providing assistance upon request to a law enforcement officer or emergency assistance to a peace officer pursuant to section 109.54 or 109.541 of the Revised Code; a state fire marshal law enforcement officer described in division (A)(23) of section 109.71 of the Revised Code; and, for the purpose of arrests within those areas, for the purposes of Chapter 5503. of the Revised Code, and the filing of and service of process relating to those offenses witnessed or investigated by them, the superintendent and troopers of the state highway patrol.

(C) "Prosecutor" includes the county prosecuting attorney and any assistant prosecutor designated to assist the county prosecuting attorney, and, in the case of courts inferior to courts of common pleas, includes the village solicitor, city director of law, or similar chief legal officer of a municipal corporation, any such officer's assistants, or any attorney designated by the prosecuting attorney of the county to appear for the prosecution of a given case.

(D) "Offense," except where the context specifically indicates otherwise, includes felonies, misdemeanors, and violations of ordinances of municipal corporations and other public bodies authorized by law to adopt penal regulations.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-19-2003; 2008 HB562 09-22-2008



Section 2935.011 - Officer or employee of bureau of criminal identification and investigation included as peace officer.

If an officer or employee of the bureau of criminal identification and investigation is included as a "peace officer" under division (B) of section 2935.01 of the Revised Code, both of the following apply:

(A) Division (D)(2) of section 109.541 applies to the officer or employee while so included.

(B) The officer or employee is not, as a result of the inclusion, a member of a police department for purposes of Chapter 742. of the Revised Code or a law enforcement officer or peace officer for purposes of any state or local retirement system.

Effective Date: 08-29-2002



Section 2935.02 - Accused may be arrested in any county.

If an accused person flees from justice, or is not found in the county where a warrant for his arrest was issued, the officer holding the same may pursue and arrest him in any county in this state, and convey him before the magistrate or court of the county having cognizance of the case.

If such warrant directs the removal of the accused to the county in which the offense was committed, the officer holding the warrant shall deliver the accused to a court or magistrate of such county.

The necessary expense of such removal and reasonable compensation for his time and trouble, shall be paid to such officer out of the treasury of such county, upon the allowance and order of the county auditor.

Effective Date: 10-01-1953



Section 2935.03 - Authority to arrest without warrant - pursuit outside jurisdiction.

(A)

(1) A sheriff, deputy sheriff, marshal, deputy marshal, municipal police officer, township constable, police officer of a township or joint police district, member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code, member of a police force employed by a regional transit authority under division (Y) of section 306.35 of the Revised Code, state university law enforcement officer appointed under section 3345.04 of the Revised Code, veterans' home police officer appointed under section 5907.02 of the Revised Code, special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code, or a special police officer employed by a municipal corporation at a municipal airport, or other municipal air navigation facility, that has scheduled operations, as defined in section 119.3 of Title 14 of the Code of Federal Regulations, 14 C.F.R. 119.3, as amended, and that is required to be under a security program and is governed by aviation security rules of the transportation security administration of the United States department of transportation as provided in Parts 1542. and 1544. of Title 49 of the Code of Federal Regulations, as amended, shall arrest and detain, until a warrant can be obtained, a person found violating, within the limits of the political subdivision, metropolitan housing authority housing project, regional transit authority facilities or areas of a municipal corporation that have been agreed to by a regional transit authority and a municipal corporation located within its territorial jurisdiction, college, university, veterans' home operated under Chapter 5907. of the Revised Code, port authority, or municipal airport or other municipal air navigation facility, in which the peace officer is appointed, employed, or elected, a law of this state, an ordinance of a municipal corporation, or a resolution of a township.

(2) A peace officer of the department of natural resources, a state fire marshal law enforcement officer described in division (A)(23) of section 109.71 of the Revised Code, or an individual designated to perform law enforcement duties under section 511.232, 1545.13, or 6101.75 of the Revised Code shall arrest and detain, until a warrant can be obtained, a person found violating, within the limits of the peace officer's, state fire marshal law enforcement officer's, or individual's territorial jurisdiction, a law of this state.

(3) The house sergeant at arms, if the house sergeant at arms has arrest authority pursuant to division (E)(1) of section 101.311 of the Revised Code, and an assistant house sergeant at arms shall arrest and detain, until a warrant can be obtained, a person found violating, within the limits of the sergeant at arms's or assistant sergeant at arms's territorial jurisdiction specified in division (D)(1)(a) of section 101.311 of the Revised Code or while providing security pursuant to division (D)(1)(f) of section 101.311 of the Revised Code, a law of this state, an ordinance of a municipal corporation, or a resolution of a township.

(4) The senate sergeant at arms and an assistant senate sergeant at arms shall arrest and detain, until a warrant can be obtained, a person found violating, within the limits of the sergeant at arms's or assistant sergeant at arms's territorial jurisdiction specified in division (B) of section 101.312 of the Revised Code, a law of this state, an ordinance of a municipal corporation, or a resolution of a township.

(B)

(1) When there is reasonable ground to believe that an offense of violence, the offense of criminal child enticement as defined in section 2905.05 of the Revised Code, the offense of public indecency as defined in section 2907.09 of the Revised Code, the offense of domestic violence as defined in section 2919.25 of the Revised Code, the offense of violating a protection order as defined in section 2919.27 of the Revised Code, the offense of menacing by stalking as defined in section 2903.211 of the Revised Code, the offense of aggravated trespass as defined in section 2911.211 of the Revised Code, a theft offense as defined in section 2913.01 of the Revised Code, or a felony drug abuse offense as defined in section 2925.01 of the Revised Code, has been committed within the limits of the political subdivision, metropolitan housing authority housing project, regional transit authority facilities or those areas of a municipal corporation that have been agreed to by a regional transit authority and a municipal corporation located within its territorial jurisdiction, college, university, veterans' home operated under Chapter 5907. of the Revised Code, port authority, or municipal airport or other municipal air navigation facility, in which the peace officer is appointed, employed, or elected or within the limits of the territorial jurisdiction of the peace officer, a peace officer described in division (A) of this section may arrest and detain until a warrant can be obtained any person who the peace officer has reasonable cause to believe is guilty of the violation.

(2) For purposes of division (B)(1) of this section, the execution of any of the following constitutes reasonable ground to believe that the offense alleged in the statement was committed and reasonable cause to believe that the person alleged in the statement to have committed the offense is guilty of the violation:

(a) A written statement by a person alleging that an alleged offender has committed the offense of menacing by stalking or aggravated trespass;

(b) A written statement by the administrator of the interstate compact on mental health appointed under section 5119.51 of the Revised Code alleging that a person who had been hospitalized, institutionalized, or confined in any facility under an order made pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code has escaped from the facility, from confinement in a vehicle for transportation to or from the facility, or from supervision by an employee of the facility that is incidental to hospitalization, institutionalization, or confinement in the facility and that occurs outside of the facility, in violation of section 2921.34 of the Revised Code;

(c) A written statement by the administrator of any facility in which a person has been hospitalized, institutionalized, or confined under an order made pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code alleging that the person has escaped from the facility, from confinement in a vehicle for transportation to or from the facility, or from supervision by an employee of the facility that is incidental to hospitalization, institutionalization, or confinement in the facility and that occurs outside of the facility, in violation of section 2921.34 of the Revised Code.

(3)

(a) For purposes of division (B)(1) of this section, a peace officer described in division (A) of this section has reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed and reasonable cause to believe that a particular person is guilty of committing the offense if any of the following occurs:

(i) A person executes a written statement alleging that the person in question has committed the offense of domestic violence or the offense of violating a protection order against the person who executes the statement or against a child of the person who executes the statement.

(ii) No written statement of the type described in division (B)(3)(a)(i) of this section is executed, but the peace officer, based upon the peace officer's own knowledge and observation of the facts and circumstances of the alleged incident of the offense of domestic violence or the alleged incident of the offense of violating a protection order or based upon any other information, including, but not limited to, any reasonably trustworthy information given to the peace officer by the alleged victim of the alleged incident of the offense or any witness of the alleged incident of the offense, concludes that there are reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed and reasonable cause to believe that the person in question is guilty of committing the offense.

(iii) No written statement of the type described in division (B)(3)(a)(i) of this section is executed, but the peace officer witnessed the person in question commit the offense of domestic violence or the offense of violating a protection order.

(b) If pursuant to division (B)(3)(a) of this section a peace officer has reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed and reasonable cause to believe that a particular person is guilty of committing the offense, it is the preferred course of action in this state that the officer arrest and detain that person pursuant to division (B)(1) of this section until a warrant can be obtained.

If pursuant to division (B)(3)(a) of this section a peace officer has reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed and reasonable cause to believe that family or household members have committed the offense against each other, it is the preferred course of action in this state that the officer, pursuant to division (B)(1) of this section, arrest and detain until a warrant can be obtained the family or household member who committed the offense and whom the officer has reasonable cause to believe is the primary physical aggressor. There is no preferred course of action in this state regarding any other family or household member who committed the offense and whom the officer does not have reasonable cause to believe is the primary physical aggressor, but, pursuant to division (B)(1) of this section, the peace officer may arrest and detain until a warrant can be obtained any other family or household member who committed the offense and whom the officer does not have reasonable cause to believe is the primary physical aggressor.

(c) If a peace officer described in division (A) of this section does not arrest and detain a person whom the officer has reasonable cause to believe committed the offense of domestic violence or the offense of violating a protection order when it is the preferred course of action in this state pursuant to division (B)(3)(b) of this section that the officer arrest that person, the officer shall articulate in the written report of the incident required by section 2935.032 of the Revised Code a clear statement of the officer's reasons for not arresting and detaining that person until a warrant can be obtained.

(d) In determining for purposes of division (B)(3)(b) of this section which family or household member is the primary physical aggressor in a situation in which family or household members have committed the offense of domestic violence or the offense of violating a protection order against each other, a peace officer described in division (A) of this section, in addition to any other relevant circumstances, should consider all of the following:

(i) Any history of domestic violence or of any other violent acts by either person involved in the alleged offense that the officer reasonably can ascertain;

(ii) If violence is alleged, whether the alleged violence was caused by a person acting in self-defense;

(iii) Each person's fear of physical harm, if any, resulting from the other person's threatened use of force against any person or resulting from the other person's use or history of the use of force against any person, and the reasonableness of that fear;

(iv) The comparative severity of any injuries suffered by the persons involved in the alleged offense.

(e)

(i) A peace officer described in division (A) of this section shall not require, as a prerequisite to arresting or charging a person who has committed the offense of domestic violence or the offense of violating a protection order, that the victim of the offense specifically consent to the filing of charges against the person who has committed the offense or sign a complaint against the person who has committed the offense.

(ii) If a person is arrested for or charged with committing the offense of domestic violence or the offense of violating a protection order and if the victim of the offense does not cooperate with the involved law enforcement or prosecuting authorities in the prosecution of the offense or, subsequent to the arrest or the filing of the charges, informs the involved law enforcement or prosecuting authorities that the victim does not wish the prosecution of the offense to continue or wishes to drop charges against the alleged offender relative to the offense, the involved prosecuting authorities, in determining whether to continue with the prosecution of the offense or whether to dismiss charges against the alleged offender relative to the offense and notwithstanding the victim's failure to cooperate or the victim's wishes, shall consider all facts and circumstances that are relevant to the offense, including, but not limited to, the statements and observations of the peace officers who responded to the incident that resulted in the arrest or filing of the charges and of all witnesses to that incident.

(f) In determining pursuant to divisions (B)(3)(a) to (g) of this section whether to arrest a person pursuant to division (B)(1) of this section, a peace officer described in division (A) of this section shall not consider as a factor any possible shortage of cell space at the detention facility to which the person will be taken subsequent to the person's arrest or any possibility that the person's arrest might cause, contribute to, or exacerbate overcrowding at that detention facility or at any other detention facility.

(g) If a peace officer described in division (A) of this section intends pursuant to divisions (B)(3)(a) to (g) of this section to arrest a person pursuant to division (B)(1) of this section and if the officer is unable to do so because the person is not present, the officer promptly shall seek a warrant for the arrest of the person.

(h) If a peace officer described in division (A) of this section responds to a report of an alleged incident of the offense of domestic violence or an alleged incident of the offense of violating a protection order and if the circumstances of the incident involved the use or threatened use of a deadly weapon or any person involved in the incident brandished a deadly weapon during or in relation to the incident, the deadly weapon that was used, threatened to be used, or brandished constitutes contraband, and, to the extent possible, the officer shall seize the deadly weapon as contraband pursuant to Chapter 2981. of the Revised Code. Upon the seizure of a deadly weapon pursuant to division (B)(3)(h) of this section, section 2981.12 of the Revised Code shall apply regarding the treatment and disposition of the deadly weapon. For purposes of that section, the "underlying criminal offense" that was the basis of the seizure of a deadly weapon under division (B)(3)(h) of this section and to which the deadly weapon had a relationship is any of the following that is applicable:

(i) The alleged incident of the offense of domestic violence or the alleged incident of the offense of violating a protection order to which the officer who seized the deadly weapon responded;

(ii) Any offense that arose out of the same facts and circumstances as the report of the alleged incident of the offense of domestic violence or the alleged incident of the offense of violating a protection order to which the officer who seized the deadly weapon responded.

(4) If, in the circumstances described in divisions (B)(3)(a) to (g) of this section, a peace officer described in division (A) of this section arrests and detains a person pursuant to division (B)(1) of this section, or if, pursuant to division (B)(3)(h) of this section, a peace officer described in division (A) of this section seizes a deadly weapon, the officer, to the extent described in and in accordance with section 9.86 or 2744.03 of the Revised Code, is immune in any civil action for damages for injury, death, or loss to person or property that arises from or is related to the arrest and detention or the seizure.

(C) When there is reasonable ground to believe that a violation of division (A)(1), (2), (3), (4), or (5) of section 4506.15 or a violation of section 4511.19 of the Revised Code has been committed by a person operating a motor vehicle subject to regulation by the public utilities commission of Ohio under Title XLIX of the Revised Code, a peace officer with authority to enforce that provision of law may stop or detain the person whom the officer has reasonable cause to believe was operating the motor vehicle in violation of the division or section and, after investigating the circumstances surrounding the operation of the vehicle, may arrest and detain the person.

(D) If a sheriff, deputy sheriff, marshal, deputy marshal, municipal police officer, member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code, member of a police force employed by a regional transit authority under division (Y) of section 306.35 of the Revised Code, special police officer employed by a port authority under section 4582.04 or 4582.28 of the Revised Code, special police officer employed by a municipal corporation at a municipal airport or other municipal air navigation facility described in division (A) of this section, township constable, police officer of a township or joint police district, state university law enforcement officer appointed under section 3345.04 of the Revised Code, peace officer of the department of natural resources, individual designated to perform law enforcement duties under section 511.232, 1545.13, or 6101.75 of the Revised Code, the house sergeant at arms if the house sergeant at arms has arrest authority pursuant to division (E)(1) of section 101.311 of the Revised Code, or an assistant house sergeant at arms is authorized by division (A) or (B) of this section to arrest and detain, within the limits of the political subdivision, metropolitan housing authority housing project, regional transit authority facilities or those areas of a municipal corporation that have been agreed to by a regional transit authority and a municipal corporation located within its territorial jurisdiction, port authority, municipal airport or other municipal air navigation facility, college, or university in which the officer is appointed, employed, or elected or within the limits of the territorial jurisdiction of the peace officer, a person until a warrant can be obtained, the peace officer, outside the limits of that territory, may pursue, arrest, and detain that person until a warrant can be obtained if all of the following apply:

(1) The pursuit takes place without unreasonable delay after the offense is committed;

(2) The pursuit is initiated within the limits of the political subdivision, metropolitan housing authority housing project, regional transit authority facilities or those areas of a municipal corporation that have been agreed to by a regional transit authority and a municipal corporation located within its territorial jurisdiction, port authority, municipal airport or other municipal air navigation facility, college, or university in which the peace officer is appointed, employed, or elected or within the limits of the territorial jurisdiction of the peace officer;

(3) The offense involved is a felony, a misdemeanor of the first degree or a substantially equivalent municipal ordinance, a misdemeanor of the second degree or a substantially equivalent municipal ordinance, or any offense for which points are chargeable pursuant to section 4510.036 of the Revised Code.

(E) In addition to the authority granted under division (A) or (B) of this section:

(1) A sheriff or deputy sheriff may arrest and detain, until a warrant can be obtained, any person found violating section 4503.11, 4503.21, or 4549.01, sections 4549.08 to 4549.12, section 4549.62, or Chapter 4511. or 4513. of the Revised Code on the portion of any street or highway that is located immediately adjacent to the boundaries of the county in which the sheriff or deputy sheriff is elected or appointed.

(2) A member of the police force of a township police district created under section 505.48 of the Revised Code, a member of the police force of a joint police district created under section 505.482 of the Revised Code, or a township constable appointed in accordance with section 509.01 of the Revised Code, who has received a certificate from the Ohio peace officer training commission under section 109.75 of the Revised Code, may arrest and detain, until a warrant can be obtained, any person found violating any section or chapter of the Revised Code listed in division (E)(1) of this section, other than sections 4513.33 and 4513.34 of the Revised Code, on the portion of any street or highway that is located immediately adjacent to the boundaries of the township police district or joint police district, in the case of a member of a township police district or joint police district police force, or the unincorporated territory of the township, in the case of a township constable. However, if the population of the township that created the township police district served by the member's police force, or the townships and municipal corporations that created the joint police district served by the member's police force, or the township that is served by the township constable, is sixty thousand or less, the member of the township police district or joint police district police force or the township constable may not make an arrest under division (E)(2) of this section on a state highway that is included as part of the interstate system.

(3) A police officer or village marshal appointed, elected, or employed by a municipal corporation may arrest and detain, until a warrant can be obtained, any person found violating any section or chapter of the Revised Code listed in division (E)(1) of this section on the portion of any street or highway that is located immediately adjacent to the boundaries of the municipal corporation in which the police officer or village marshal is appointed, elected, or employed.

(4) A peace officer of the department of natural resources, a state fire marshal law enforcement officer described in division (A)(23) of section 109.71 of the Revised Code, or an individual designated to perform law enforcement duties under section 511.232, 1545.13, or 6101.75 of the Revised Code may arrest and detain, until a warrant can be obtained, any person found violating any section or chapter of the Revised Code listed in division (E)(1) of this section, other than sections 4513.33 and 4513.34 of the Revised Code, on the portion of any street or highway that is located immediately adjacent to the boundaries of the lands and waters that constitute the territorial jurisdiction of the peace officer or state fire marshal law enforcement officer.

(F)

(1) A department of mental health special police officer or a department of developmental disabilities special police officer may arrest without a warrant and detain until a warrant can be obtained any person found committing on the premises of any institution under the jurisdiction of the particular department a misdemeanor under a law of the state.

A department of mental health special police officer or a department of developmental disabilities special police officer may arrest without a warrant and detain until a warrant can be obtained any person who has been hospitalized, institutionalized, or confined in an institution under the jurisdiction of the particular department pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code and who is found committing on the premises of any institution under the jurisdiction of the particular department a violation of section 2921.34 of the Revised Code that involves an escape from the premises of the institution.

(2)

(a) If a department of mental health special police officer or a department of developmental disabilities special police officer finds any person who has been hospitalized, institutionalized, or confined in an institution under the jurisdiction of the particular department pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code committing a violation of section 2921.34 of the Revised Code that involves an escape from the premises of the institution, or if there is reasonable ground to believe that a violation of section 2921.34 of the Revised Code has been committed that involves an escape from the premises of an institution under the jurisdiction of the department of mental health or the department of developmental disabilities and if a department of mental health special police officer or a department of developmental disabilities special police officer has reasonable cause to believe that a particular person who has been hospitalized, institutionalized, or confined in the institution pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code is guilty of the violation, the special police officer, outside of the premises of the institution, may pursue, arrest, and detain that person for that violation of section 2921.34 of the Revised Code, until a warrant can be obtained, if both of the following apply:

(i) The pursuit takes place without unreasonable delay after the offense is committed;

(ii) The pursuit is initiated within the premises of the institution from which the violation of section 2921.34 of the Revised Code occurred.

(b) For purposes of division (F)(2)(a) of this section, the execution of a written statement by the administrator of the institution in which a person had been hospitalized, institutionalized, or confined pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code alleging that the person has escaped from the premises of the institution in violation of section 2921.34 of the Revised Code constitutes reasonable ground to believe that the violation was committed and reasonable cause to believe that the person alleged in the statement to have committed the offense is guilty of the violation.

(G) As used in this section:

(1) A "department of mental health special police officer" means a special police officer of the department of mental health designated under section 5119.14 of the Revised Code who is certified by the Ohio peace officer training commission under section 109.77 of the Revised Code as having successfully completed an approved peace officer basic training program.

(2) A "department of developmental disabilities special police officer" means a special police officer of the department of developmental disabilities designated under section 5123.13 of the Revised Code who is certified by the Ohio peace officer training council under section 109.77 of the Revised Code as having successfully completed an approved peace officer basic training program.

(3) "Deadly weapon" has the same meaning as in section 2923.11 of the Revised Code.

(4) "Family or household member" has the same meaning as in section 2919.25 of the Revised Code.

(5) "Street" or "highway" has the same meaning as in section 4511.01 of the Revised Code.

(6) "Interstate system" has the same meaning as in section 5516.01 of the Revised Code.

(7) "Peace officer of the department of natural resources" means an employee of the department of natural resources who is a natural resources law enforcement staff officer designated pursuant to section 1501.013 of the Revised Code, a forest officer designated pursuant to section 1503.29 of the Revised Code, a preserve officer designated pursuant to section 1517.10 of the Revised Code, a wildlife officer designated pursuant to section 1531.13 of the Revised Code, a park officer designated pursuant to section 1541.10 of the Revised Code, or a state watercraft officer designated pursuant to section 1547.521 of the Revised Code.

(8) "Portion of any street or highway" means all lanes of the street or highway irrespective of direction of travel, including designated turn lanes, and any berm, median, or shoulder.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004; 05-17-2006; 07-01-2007; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 2935.031 - Motor vehicle pursuit policy.

Any agency, instrumentality, or political subdivision of the state that employs a sheriff, deputy sheriff, constable, marshal, deputy marshal, police officer, member of a metropolitan housing authority police force, state university law enforcement officer, or veterans' home police officer with arrest authority under section 2935.03 of the Revised Code or that employs other persons with arrest authority under the Revised Code, shall adopt a policy for the pursuit in a motor vehicle of any person who violates a law of this state or an ordinance of a municipal corporation. The chief law enforcement officer or other chief official of the agency, instrumentality, or political subdivision shall formally advise each peace officer or other person with arrest authority it employs of the pursuit policy adopted by that agency, instrumentality, or political subdivision pursuant to this section.

Effective Date: 03-14-2003



Section 2935.032 - Written policy and procedure for responding to domestic violence incidents or protection order violations.

(A) Not later than ninety days after the effective date of this amendment, each agency, instrumentality, or political subdivision that is served by any peace officer described in division (B)(1) of section 2935.03 of the Revised Code shall adopt, in accordance with division (E) of this section, written policies, written procedures implementing the policies, and other written procedures for the peace officers who serve it to follow in implementing division (B)(3) of section 2935.03 of the Revised Code and for their appropriate response to each report of an alleged incident of the offense of domestic violence or an alleged incident of the offense of violating a protection order. The policies and procedures shall conform to and be consistent with the provisions of divisions (B)(1) and (B)(3) of section 2935.03 of the Revised Code and divisions (B) to (D) of this section. Each policy adopted under this division shall include, but not be limited to, all of the following:

(1) Provisions specifying that, if a peace officer who serves the agency, instrumentality, or political subdivision responds to an alleged incident of the offense of domestic violence, an alleged incident of the offense of violating a protection order, or an alleged incident of any other offense, both of the following apply:

(a) If the officer determines that there are reasonable grounds to believe that a person knowingly caused serious physical harm to another or to another's unborn or knowingly caused or attempted to cause physical harm to another or to another's unborn by means of a deadly weapon or dangerous ordnance, then, regardless of whether the victim of the offense was a family or household member of the offender, the officer shall treat the incident as felonious assault, shall consider the offender to have committed and the victim to have been the victim of felonious assault, shall consider the offense that was committed to have been felonious assault in determining the manner in which the offender should be treated, and shall comply with whichever of the following is applicable:

(i) Unless the officer has reasonable cause to believe that, during the incident, the offender who committed the felonious assault and one or more other persons committed offenses against each other, the officer shall arrest the offender who committed the felonious assault pursuant to section 2935.03 of the Revised Code and shall detain that offender pursuant to that section until a warrant can be obtained, and the arrest shall be for felonious assault.

(ii) If the officer has reasonable cause to believe that, during the incident, the offender who committed the felonious assault and one or more other persons committed offenses against each other, the officer shall determine in accordance with division (B)(3)(d) of section 2935.03 of the Revised Code which of those persons is the primary physical aggressor. If the offender who committed the felonious assault is the primary physical aggressor, the officer shall arrest that offender for felonious assault pursuant to section 2935.03 of the Revised Code and shall detain that offender pursuant to that section until a warrant can be obtained, and the officer is not required to arrest but may arrest pursuant to section 2935.03 of the Revised Code any other person who committed an offense but who is not the primary physical aggressor. If the offender who committed the felonious assault is not the primary physical aggressor, the officer is not required to arrest that offender or any other person who committed an offense during the incident but may arrest any of them pursuant to section 2935.03 of the Revised Code and detain them pursuant to that section until a warrant can be obtained.

(b) If the officer determines that there are reasonable grounds to believe that a person, while under the influence of sudden passion or in a sudden fit of rage, either of which is brought on by serious provocation occasioned by the victim that is reasonably sufficient to incite the person into using deadly force, knowingly caused serious physical harm to another or to another's unborn or knowingly caused or attempted to cause physical harm to another or to another's unborn by means of a deadly weapon or dangerous ordnance, then, regardless of whether the victim of the offense was a family or household member of the offender, the officer shall treat the incident as aggravated assault, shall consider the offender to have committed and the victim to have been the victim of aggravated assault, shall consider the offense that was committed to have been aggravated assault in determining the manner in which the offender should be treated, and shall comply with whichever of the following is applicable:

(i) Unless the officer has reasonable cause to believe that, during the incident, the offender who committed the aggravated assault and one or more other persons committed offenses against each other, the officer shall arrest the offender who committed the aggravated assault pursuant to section 2935.03 of the Revised Code and shall detain that offender pursuant to that section until a warrant can be obtained, and the arrest shall be for aggravated assault.

(ii) If the officer has reasonable cause to believe that, during the incident, the offender who committed the aggravated assault and one or more other persons committed offenses against each other, the officer shall determine in accordance with division (B)(3)(d) of section 2935.03 of the Revised Code which of those persons is the primary physical aggressor. If the offender who committed the aggravated assault is the primary physical aggressor, the officer shall arrest that offender for aggravated assault pursuant to section 2935.03 of the Revised Code and shall detain that offender pursuant to that section until a warrant can be obtained, and the officer is not required to arrest but may arrest pursuant to section 2935.03 of the Revised Code any other person who committed an offense but who is not the primary physical aggressor. If the offender who committed the aggravated assault is not the primary physical aggressor, the officer is not required to arrest that offender or any other person who committed an offense during the incident but may arrest any of them pursuant to section 2935.03 of the Revised Code and detain them pursuant to that section until a warrant can be obtained.

(2) Provisions requiring the peace officers who serve the agency, instrumentality, or political subdivision to do all of the following:

(a) Respond without undue delay to a report of an alleged incident of the offense of domestic violence or the offense of violating a protection order;

(b) If the alleged offender has been granted pretrial release from custody on a prior charge of the offense of domestic violence or the offense of violating a protection order and has violated one or more conditions of that pretrial release, document the facts and circumstances of the violation in the report to the law enforcement agency that the peace officer makes pursuant to division (D) of this section;

(c) Separate the victim of the offense of domestic violence or the offense of violating a protection order and the alleged offender, conduct separate interviews with the victim and the alleged offender in separate locations, and take a written statement from the victim that indicates the frequency and severity of any prior incidents of physical abuse of the victim by the alleged offender, the number of times the victim has called peace officers for assistance, and the disposition of those calls, if known;

(d) Comply with divisions (B)(1) and (B)(3) of section 2935.03 of the Revised Code and with divisions (B), (C), and (D) of this section.

(3) Sanctions to be imposed upon a peace officer who serves the agency, instrumentality, or political subdivision and who fails to comply with any provision in the policy or with division (B)(1) or (B)(3) of section 2935.03 of the Revised Code or division (B), (C), or (D) of this section.

(4) Examples of reasons that a peace officer may consider for not arresting and detaining until a warrant can be obtained a person who allegedly committed the offense of domestic violence or the offense of violating a protection order when it is the preferred course of action in this state that the officer arrest the alleged offender, as described in division (B)(3)(b) of section 2935.03 of the Revised Code.

(B)

(1) Nothing in this section or in division (B)(1) or (B)(3) of section 2935.03 of the Revised Code precludes an agency, instrumentality, or political subdivision that is served by any peace officer described in division (B)(1) of section 2935.03 of the Revised Code from including in the policy it adopts under division (A) of this section either of the following types of provisions:

(a) A provision that requires the peace officers who serve it, if they have reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed within the limits of the jurisdiction of the agency, instrumentality, or political subdivision and reasonable cause to believe that a particular person committed the offense, to arrest the alleged offender;

(b) A provision that does not require the peace officers who serve it, if they have reasonable grounds to believe that the offense of domestic violence or the offense of violating a protection order has been committed within the limits of the jurisdiction of the agency, instrumentality, or political subdivision and reasonable cause to believe that a particular person committed the offense, to arrest the alleged offender, but that grants the officers less discretion in those circumstances in deciding whether to arrest the alleged offender than peace officers are granted by divisions (B)(1) and (B)(3) of section 2935.03 of the Revised Code.

(2) If an agency, instrumentality, or political subdivision that is served by any peace officer described in division (B)(1) of section 2935.03 of the Revised Code includes in the policy it adopts under division (A) of this section a provision of the type described in division (B)(1)(a) or (b) of this section, the peace officers who serve the agency, instrumentality, or political subdivision shall comply with the provision in making arrests authorized under division (B)(1) of section 2935.03 of the Revised Code.

(C) When a peace officer described in division (B)(1) of section 2935.03 of the Revised Code investigates a report of an alleged incident of the offense of domestic violence or an alleged incident of the offense of violating a protection order, the officer shall do all of the following:

(1) Complete a domestic violence report in accordance with division (D) of this section;

(2) Advise the victim of the availability of a temporary protection order pursuant to section 2919.26 of the Revised Code or a protection order or consent agreement pursuant to section 3113.31 of the Revised Code;

(3) Give the victim the officer's name, the officer's badge number if the officer has a badge and the badge has a number, the report number for the incident if a report number is available at the time of the officer's investigation, a telephone number that the victim can call for information about the case, the telephone number of a domestic violence shelter in the area, and information on any local victim advocate program.

(D) A peace officer who investigates a report of an alleged incident of the offense of domestic violence or an alleged incident of the offense of violating a protection order shall make a written report of the incident whether or not an arrest is made. The report shall document the officer's observations of the victim and the alleged offender, any visible injuries of the victim or alleged offender, any weapons at the scene, the actions of the alleged offender, any statements made by the victim or witnesses, and any other significant facts or circumstances. If the officer does not arrest and detain until a warrant can be obtained a person who allegedly committed the offense of domestic violence or the offense of violating a protection order when it is the preferred course of action in this state pursuant to division (B)(3)(b) of section 2935.03 of the Revised Code that the alleged offender be arrested, the officer must articulate in the report a clear statement of the officer's reasons for not arresting and detaining that alleged offender until a warrant can be obtained. The officer shall submit the written report to the law enforcement agency to which the officer has been appointed, employed, or elected.

(E) Each agency, instrumentality, or political subdivision that is required to adopt policies and procedures under division (A) of this section shall adopt those policies and procedures in conjunction and consultation with shelters in the community for victims of domestic violence and private organizations, law enforcement agencies, and other public agencies in the community that have expertise in the recognition and handling of domestic violence cases.

(F) To the extent described in and in accordance with section 9.86 or 2744.03 of the Revised Code, a peace officer who arrests an offender for the offense of violating a protection order with respect to a protection order or consent agreement of this state or another state that on its face is valid is immune from liability in a civil action for damages for injury, death, or loss to person or property that allegedly was caused by or related to the arrest.

(G) Each agency, instrumentality, or political subdivision described in division (A) of this section that arrests an offender for an alleged incident of the offense of domestic violence or an alleged incident of the offense of violating a protection order shall consider referring the case to federal authorities for prosecution under 18 U.S.C. 2261 if the incident constitutes a violation of federal law.

(H) As used in this section:

(1) "Another's unborn" has the same meaning as in section 2903.09 of the Revised Code.

(2) "Dangerous ordnance" and "deadly weapon" have the same meanings as in section 2923.11 of the Revised Code.

(3) "The offense of violating a protection order" includes the former offense of violating a protection order or consent agreement or anti-stalking protection order as set forth in section 2919.27 of the Revised Code as it existed prior to the effective date of this amendment.

Effective Date: 10-21-1997



Section 2935.033 - Peace officer may assist federal officer under Patriot Act.

(A) Any peace officer may render assistance to any federal law enforcement officer who has arrest authority under the "Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act) Act of 2001," Pub. L. No. 107-056 , 115 Stat. 272, as amended, if both of the following apply:

(1) There is a threat of imminent physical danger to the federal law enforcement officer, a threat of physical harm to another person, or any other serious emergency situation present.

(2) Either the federal law enforcement officer requests emergency assistance or it appears that the federal law enforcement officer is unable to request assistance, and the circumstances reasonably indicate that assistance is appropriate.

(B) "Federal law enforcement officer" has the same meaning as in section 9.88 of the Revised Code.

Effective Date: 04-14-2006



Section 2935.04 - When any person may arrest.

When a felony has been committed, or there is reasonable ground to believe that a felony has been committed, any person without a warrant may arrest another whom he has reasonable cause to believe is guilty of the offense, and detain him until a warrant can be obtained.

Effective Date: 10-01-1953



Section 2935.041 - Detention and arrest of shoplifters - detention of persons in library, museum, or archival institution.

(A) A merchant, or an employee or agent of a merchant, who has probable cause to believe that items offered for sale by a mercantile establishment have been unlawfully taken by a person, may, for the purposes set forth in division (C) of this section, detain the person in a reasonable manner for a reasonable length of time within the mercantile establishment or its immediate vicinity.

(B) Any officer, employee, or agent of a library, museum, or archival institution may, for the purposes set forth in division (C) of this section or for the purpose of conducting a reasonable investigation of a belief that the person has acted in a manner described in divisions (B)(1) and (2) of this section, detain a person in a reasonable manner for a reasonable length of time within, or in the immediate vicinity of, the library, museum, or archival institution, if the officer, employee, or agent has probable cause to believe that the person has either:

(1) Without privilege to do so, knowingly moved, defaced, damaged, destroyed, or otherwise improperly tampered with property owned by or in the custody of the library, museum, or archival institution; or

(2) With purpose to deprive the library, museum, or archival institution of property owned by it or in its custody, knowingly obtained or exerted control over the property without the consent of the owner or person authorized to give consent, beyond the scope of the express or implied consent of the owner or person authorized to give consent, by deception, or by threat.

(C) An officer, agent, or employee of a library, museum, or archival institution pursuant to division (B) of this section or a merchant or employee or agent of a merchant pursuant to division (A) of this section may detain another person for any of the following purposes:

(1) To recover the property that is the subject of the unlawful taking, criminal mischief, or theft;

(2) To cause an arrest to be made by a peace officer;

(3) To obtain a warrant of arrest;

(4) To offer the person, if the person is suspected of the unlawful taking, criminal mischief, or theft and notwithstanding any other provision of the Revised Code, an opportunity to complete a pretrial diversion program and to inform the person of the other legal remedies available to the library, museum, archival institution, or merchant.

(D) The owner or lessee of a facility in which a motion picture is being shown, or the owner's or lessee's employee or agent, who has probable cause to believe that a person is or has been operating an audiovisual recording function of a device in violation of section 2913.07 of the Revised Code may, for the purpose of causing an arrest to be made by a peace officer or of obtaining an arrest warrant, detain the person in a reasonable manner for a reasonable length of time within the facility or its immediate vicinity.

(E) The officer, agent, or employee of the library, museum, or archival institution, the merchant or employee or agent of a merchant, or the owner, lessee, employee, or agent of the facility acting under division (A), (B), or (D) of this section shall not search the person detained, search or seize any property belonging to the person detained without the person's consent, or use undue restraint upon the person detained.

(F) Any peace officer may arrest without a warrant any person that the officer has probable cause to believe has committed any act described in division (B)(1) or (2) of this section, that the officer has probable cause to believe has committed an unlawful taking in a mercantile establishment, or that the officer has reasonable cause to believe has committed an act prohibited by section 2913.07 of the Revised Code. An arrest under this division shall be made within a reasonable time after the commission of the act or unlawful taking.

(G) As used in this section:

(1) "Archival institution" means any public or private building, structure, or shelter in which are stored historical documents, devices, records, manuscripts, or items of public interest, which historical materials are stored to preserve the materials or the information in the materials, to disseminate the information contained in the materials, or to make the materials available for public inspection or for inspection by certain persons who have a particular interest in, use for, or knowledge concerning the materials.

(2) "Museum" means any public or private nonprofit institution that is permanently organized for primarily educational or aesthetic purposes, owns or borrows objects or items of public interest, and cares for and exhibits to the public the objects or items.

(3) "Audiovisual recording function" and "facility" have the same meaning as in section 2913.07 of the Revised Code.

(4) "Pretrial diversion program" means a rehabilitative, educational program designed to reduce recidivism and promote personal responsibility that is at least four hours in length and that has been approved by any court in this state.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-09-2004



Section 2935.05 - Filing affidavit where arrest without warrant.

When a person named in section 2935.03 of the Revised Code has arrested a person without a warrant, he shall, without unnecessary delay, take the person arrested before a court or magistrate having jurisdiction of the offense, and shall file or cause to be filed an affidavit describing the offense for which the person was arrested. Such affidavit shall be filed either with the court or magistrate, or with the prosecuting attorney or other attorney charged by law with prosecution of crimes before such court or magistrate and if filed with such attorney he shall forthwith file with such court or magistrate a complaint, based on such affidavit.

Effective Date: 01-01-1960



Section 2935.06 - Private person making arrest.

A private person who has made an arrest pursuant to section 2935.04 of the Revised Code or detention pursuant to section 2935.041 of the Revised Code shall forthwith take the person arrested before the most convenient judge or clerk of a court of record or before a magistrate, or deliver such person to an officer authorized to execute criminal warrants who shall, without unnecessary delay, take such person before the court or magistrate having jurisdiction of the offense. The officer may, but if he does not, the private person shall file or cause to be filed in such court or before such magistrate an affidavit stating the offense for which the person was arrested.

Effective Date: 01-01-1960



Section 2935.07 - Person arrested without warrant shall be informed of cause of arrest.

When an arrest is made without a warrant by an officer, he shall inform the person arrested of such officer's authority to make the arrest and the cause of the arrest.

When an arrest is made by a private person, he shall, before making the arrest, inform the person to be arrested of the intention to arrest him and the cause of the arrest.

When a person is engaged in the commission of a criminal offense, it is not necessary to inform him of the cause of his arrest.

Effective Date: 10-01-1953



Section 2935.08 - Issuance of warrant.

Upon the filing of an affidavit or complaint as provided in sections 2935.05 or 2935.06 of the Revised Code such judge, clerk, or magistrate shall forthwith issue a warrant to the peace officer making the arrest, or if made by a private person, to the most convenient peace officer who shall receive custody of the person arrested. All further detention and further proceedings shall be pursuant to such affidavit or complaint and warrant.

Effective Date: 01-10-1961



Section 2935.081 - Peace officer to administer oath or take acknowledgment.

(A) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code, except that "peace officer" does not include, for any purpose, the superintendent or any trooper of the state highway patrol.

(B) A peace officer who has completed a course of in-service training that includes training in the administration of oaths and the acknowledgment of documents and that is approved by the chief legal officer of the political subdivision in which the peace officer is elected or of the political subdivision or other entity in which or by which the peace officer is appointed or employed may administer oaths and acknowledge criminal and juvenile court complaints, summonses, affidavits, and returns of court orders in matters related to the peace officer's official duties.

(C) Except as authorized by division (B) of this section, no peace officer who has completed a course of in-service training of a type described in division (B) of this section shall knowingly perform any act that is specifically required of a notary public unless the peace officer has complied with Chapter 147. of the Revised Code.

Effective Date: 03-18-1997



Section 2935.09 - Person having knowledge of offense to file affidavit - official review before complaint filed.

(A) As used in this section, "reviewing official" means a judge of a court of record, the prosecuting attorney or attorney charged by law with the prosecution of offenses in a court or before a magistrate, or a magistrate.

(B) In all cases not provided by sections 2935.02 to 2935.08 of the Revised Code, in order to cause the arrest or prosecution of a person charged with committing an offense in this state, a peace officer or a private citizen having knowledge of the facts shall comply with this section.

(C) A peace officer who seeks to cause an arrest or prosecution under this section may file with a reviewing official or the clerk of a court of record an affidavit charging the offense committed.

(D) A private citizen having knowledge of the facts who seeks to cause an arrest or prosecution under this section may file an affidavit charging the offense committed with a reviewing official for the purpose of review to determine if a complaint should be filed by the prosecuting attorney or attorney charged by law with the prosecution of offenses in the court or before the magistrate. A private citizen may file an affidavit charging the offense committed with the clerk of a court of record before or after the normal business hours of the reviewing officials if the clerk's office is open at those times. A clerk who receives an affidavit before or after the normal business hours of the reviewing officials shall forward it to a reviewing official when the reviewing official's normal business hours resume.

Effective Date: 01-01-1960; 06-30-2006



Section 2935.10 - Filing of affidavit or complaint procedure.

(A) Upon the filing of an affidavit or complaint as provided by section 2935.09 of the Revised Code, if it charges the commission of a felony, such judge, clerk, or magistrate, unless he has reason to believe that it was not filed in good faith, or the claim is not meritorious, shall forthwith issue a warrant for the arrest of the person charged in the affidavit, and directed to a peace officer; otherwise he shall forthwith refer the matter to the prosecuting attorney or other attorney charged by law with prosecution for investigation prior to the issuance of warrant.

(B) If the offense charged is a misdemeanor or violation of a municipal ordinance, such judge, clerk, or magistrate may:

(1) Issue a warrant for the arrest of such person, directed to any officer named in section 2935.03 of the Revised Code but in cases of ordinance violation only to a police officer or marshal or deputy marshal of the municipal corporation;

(2) Issue summons, to be served by a peace officer, bailiff, or court constable, commanding the person against whom the affidavit or complaint was filed to appear forthwith, or at a fixed time in the future, before such court or magistrate. Such summons shall be served in the same manner as in civil cases.

(C) If the affidavit is filed by, or the complaint is filed pursuant to an affidavit executed by, a peace officer who has, at his discretion, at the time of commission of the alleged offense, notified the person to appear before the court or magistrate at a specific time set by such officer, no process need be issued unless the defendant fails to appear at the scheduled time.

(D) Any person charged with a misdemeanor or violation of a municipal ordinance may give bail as provided in sections 2937.22 to 2937.46 of the Revised Code, for his appearance, regardless of whether a warrant, summons, or notice to appear has been issued.

(E) Any warrant, summons, or any notice issued by the peace officer shall state the substance of the charge against the person arrested or directed to appear.

(F) When the offense charged is a misdemeanor, and the warrant or summons issued pursuant to this section is not served within two years of the date of issue, a judge or magistrate may order such warrant or summons withdrawn and the case closed, when it does not appear that the ends of justice require keeping the case open.

Effective Date: 03-23-1973



Section 2935.11 - Failure to appear in response to summons.

If the person summoned to appear as provided in division (B) of section 2935.10 of the Revised Code fails to appear without just cause and personal service of the summons was had upon him, he may be found guilty of contempt of court, and may be fined not to exceed twenty dollars for such contempt. Upon failure to appear the court or magistrate may forthwith issue a warrant for his arrest.

Effective Date: 01-01-1960



Section 2935.12 - Nonconsensual, forcible entry.

(A) When making an arrest or executing an arrest warrant or summons in lieu of an arrest warrant, or when executing a search warrant, the peace officer, law enforcement officer, or other authorized individual making the arrest or executing the warrant or summons may break down an outer or inner door or window of a dwelling house or other building, if, after notice of his intention to make the arrest or to execute the warrant or summons, he is refused admittance, but the law enforcement officer or other authorized individual executing a search warrant shall not enter a house or building not described in the warrant.

(B) The precondition for nonconsensual, forcible entry established by division (A) of this section is subject to waiver, as it applies to the execution of a search warrant, in accordance with section 2933.231 of the Revised Code.

Effective Date: 11-20-1990



Section 2935.13 - Proceedings upon arrest pursuant to warrant.

Upon the arrest of any person pursuant to warrant, he shall forthwith be taken before the court or magistrate issuing the same, if such court be in session or such magistrate available, and proceedings had as provided in sections 2937.01 to 2937.46, inclusive, of the Revised Code. If such court be not in session and a misdemeanor or ordinance violation is charged, he shall be taken before the clerk or deputy clerk of the court and let to bail, as provided in sections 2937.22 to 2937.46, inclusive, of the Revised Code, if the magistrate be not available, or if the defendant is arrested in a county other than that of the issuing court or magistrate he shall forthwith be taken before the most convenient magistrate, clerk, or deputy clerk of a court of record, and there let to bail for his appearance before the issuing court or magistrate within a reasonable time to be set by such clerk.

Effective Date: 01-01-1960



Section 2935.14 - Right to communicate with counsel.

If the person arrested is unable to offer sufficient bail or, if the offense charged be a felony, he shall, prior to being confined or removed from the county of arrest, as the case may be, be speedily permitted facilities to communicate with an attorney at law of his own choice, or to communicate with at least one relative or other person for the purpose of obtaining counsel (or in cases of misdemeanors or ordinance violation for the purpose of arranging bail). He shall not thereafter be confined or removed from the county or from the situs of initial detention until such attorney has had reasonable opportunity to confer with him privately, or other person to arrange bail, under such security measures as may be necessary under the circumstances.

Whoever, being a police officer in charge of a prisoner, or the custodian of any jail or place of confinement, violates this section shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than thirty days, or both.

Effective Date: 01-01-1960



Section 2935.15 - Bail amount.

Amount of bail, and nature of security therefor in misdemeanor cases may be set by a schedule fixed by the court or magistrate, or it may be endorsed on the warrant by the magistrate or clerk of the issuing court. If the amount be not endorsed on the warrant, the schedule set by the court or magistrate before whom bail is taken shall prevail. All recognizances taken, or cash received shall be promptly transmitted to the court issuing the warrant, and further proceedings thereon shall be the same as if taken by the issuing court.

Effective Date: 01-01-1960



Section 2935.16 - Prisoner held without process.

When it comes to the attention of any judge or magistrate that a prisoner is being held in any jail or place of custody in his jurisdiction without commitment from a court or magistrate, he shall forthwith, by summary process, require the officer or person in charge of such jail or place of custody to disclose to such court or magistrate, in writing, whether or not he holds the person described or identified in the process and the court under whose process the prisoner is being held. If it appears from the disclosure that the prisoner is held solely under warrant of arrest from any court or magistrate, the judge or magistrate shall order the custodian to produce the prisoner forthwith before the court or magistrate issuing the warrant and if such be impossible for any reason, to produce him before the inquiring judge or magistrate. If it appears from the disclosure that the prisoner is held without process, such judge or magistrate shall require the custodian to produce the prisoner forthwith before him, there to be charged as provided in section 2935.06 of the Revised Code.

Whoever, being the person in temporary or permanent charge of any jail or place of confinement, violates this section shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than ninety days, or both.

Effective Date: 01-01-1960



Section 2935.17 - Form of affidavit.

(A) An affidavit in either of the following forms is sufficient:

(1) "State of Ohio,

. . . . . . . . . . . . County, ss:

Before me, A.B., personally came C.D., who being duly sworn according to law deposes and says that on or about the day of .........., ....., at the county of ........... one E.F. (here describe the offense as nearly according to the nature thereof as the case will admit, in ordinary concise language) C.D.

Sworn to and subscribed before me this ..... day of .........., .....

A.B., County Judge

Clerk of ................. Court"

(2) "State of Ohio,

. . . . . . . . . . . . County, ss:

Before me, A.B., personally came C.D., who being duly sworn according to law says that on or about the ........ day of ........, ....., one E.F. did: (here listing several common offenses, plainly but tersely described as: fail to stop at stop sign, pass at crest of grade, etc., with a ruled box before each, and then showing an X or distinctive mark in front of the offense claimed to be committed). C.D.

Sworn to before me and subscribed in my presence this ........ day of ........, .....[.]

A.B., County Judge

Clerk of ................. Court"

(B) A complaint in the following form is sufficient:

"State of Ohio,

. . . . . . . . . County, ss:

The undersigned (assistant) prosecuting attorney of ................... County complains that on or about the ....... day of ........., ....., one E.F. did (here describing the offense committed as above) based on affidavit of ............. filed with me.

..........................

Prosecuting Attorney/City Director of Law"

Provided, that the supreme court of Ohio, may, by rule, provide for the uniform type and language to be used in any affidavit or complaint to be filed in any court inferior to the court of common pleas for violations of the motor vehicle and traffic acts and related ordinances and in any notice to violator to appear in such courts, and may require that such forms and no other, shall be received in such courts, and issued to violators.

Effective Date: 05-09-2000



Section 2935.18 - Form of warrant, summons or notice.

A warrant, summons, or notice of a peace officer shall either contain a copy of the affidavit or recite the substance of the accusation. A warrant shall be directed to a specific officer or to a department designated by its chief, and shall command such officer or member of department to take the accused and bring the accused forthwith before the magistrate or court issuing such warrant to be dealt with according to law. A summons shall be directed to the officer or department, and shall command the officer or department to notify the accused by serving a copy of such summons upon the accused. The following form of warrant is sufficient:

"The State of Ohio,

. . . . . . . . . .County, ss:

To the Sheriff (other Officer):

Greetings:

Whereas there has been filed with me an affidavit of which the following is a copy (here copy) or the substance, (here set forth the substance, omitting formal parts). These are therefore to command you to take the said E.F., if E.F. is found in your county, or if E.F. is not found in your county, that you pursue after E.F. in any other county in this state and take and safely keep the said E.F. so that you have E.F. forthwith before me or some other magistrate of said county to answer the said complaint and be further dealt with according to law.

Given under my hand this ....... day of ........, .....

A.B., Judge of................Court

Clerk of.........................Court"

The following form of summons is sufficient:

"The State of Ohio, . . . . . . . . . . . . County, ss:

To the Bailiff or . . . . . . . . . . . . . . . Constable:

Whereas there has been filed before me an Affidavit (Complaint) of which the following is a copy (here copy) or the substance (here set forth the substance, omitting formal parts). You are commanded to summon one said E.F. to appear before me on the ...... day of ......, ....., at ...... o'clock, .... M., at ...... Building, ....., Ohio, to answer to said charge.

You will make due return of this summons forthwith upon service.

A.B., Judge of................Court

Clerk of.........................Court"

Effective Date: 05-09-2000



Section 2935.19 - Form of affidavit.

An affidavit in the form following is sufficient:

"The State of Ohio,

. . . . . . . . . . . . County, ss:

Before me, A. B., personally came C. D., who being duly sworn according to law, deposes and says that on or about the ...... day of ........, .... at the county of ..... ., one E. F. (here describe the offense committed as nearly according to the nature thereof as the case will admit, in ordinary and concise language.)

Sworn to and subscribed before me, this ..... day of ....., ....

A.B., Judge"

Effective Date: 05-09-2000



Section 2935.20 - Right to counsel.

After the arrest, detention, or any other taking into custody of a person, with or without a warrant, such person shall be permitted forthwith facilities to communicate with an attorney at law of his choice who is entitled to practice in the courts of this state, or to communicate with any other person of his choice for the purpose of obtaining counsel. Such communication may be made by a reasonable number of telephone calls or in any other reasonable manner. Such person shall have a right to be visited immediately by any attorney at law so obtained who is entitled to practice in the courts of this state, and to consult with him privately. No officer or any other agent of this state shall prevent, attempt to prevent, or advise such person against the communication, visit, or consultation provided for by this section.

Whoever violates this section shall be fined not less than twenty-five nor more than one hundred dollars or imprisoned not more than thirty days, or both.

Effective Date: 11-01-1965



Section 2935.21 - Security for costs.

When the offense charged is a misdemeanor, the magistrate or court, before issuing the warrant, may require the complainant, or if the magistrate considers the complainant irresponsible, may require that said complainant procure a person to be liable for the costs if the complaint is dismissed, and the complainant or other person shall acknowledge himself so liable, and such court or magistrate shall enter such acknowledgment on his docket. Such bond shall not be required of an officer authorized to make arrests when in the discharge of his official duty, or other person or officer authorized to assist the prosecuting attorney in the prosecution of offenders.

Effective Date: 10-01-1953



Section 2935.22 - [Repealed].

Effective Date: 01-01-1960



Section 2935.23 - Witnesses in felony investigations.

After a felony has been committed, and before any arrest has been made, the prosecuting attorney of the county, or any judge or magistrate, may cause subpoenas to issue, returnable before any court or magistrate, for any person to give information concerning such felony. The subpoenas shall require the witness to appear forthwith. Before such witness is required to give any information, he must be informed of the purpose of the inquiry, and that he is required to tell the truth concerning the same. He shall then be sworn and be examined under oath by the prosecuting attorney, or the court or magistrate, subject to the constitutional rights of the witness. Such examination shall be taken in writing in any form, and shall be filed with the court or magistrate taking the testimony. Witness fees shall be paid to such persons as in other cases.

Effective Date: 01-01-1974



Section 2935.24 - Service of arrest warrant by electronic means.

A judge of a court of record may, by an endorsement under his hand upon a warrant of arrest, authorize the service thereof by telegraph, teletype, wire photo, or other means whereby a written or facsimile copy may be transmitted, and thereafter a copy of such warrant may be sent by any such means to any law enforcement officer. Such copy is effectual in the hands of any law enforcement officer and he shall proceed in the same manner under it as though he held the original warrant issued by the court making the endorsement, except that a state university law enforcement officer shall not arrest for a minor misdemeanor on the basis of a written or facsimile copy of a warrant of arrest. Every officer causing copies of warrants to be sent pursuant to this section, shall certify as correct and file in the office from which such warrant was sent, a copy of such warrant and endorsement thereon, and shall return the original with a statement of his action thereunder.

Effective Date: 06-19-1978



Section 2935.25 - Power of arrest.

Sections 2935.02 to 2935.24, inclusive, of the Revised Code do not affect or modify the power of arrest vested by law in other persons or officers than those named in section 2935.03 of the Revised Code.

Effective Date: 10-01-1953



Section 2935.26 - Minor misdemeanor citation.

(A) Notwithstanding any other provision of the Revised Code, when a law enforcement officer is otherwise authorized to arrest a person for the commission of a minor misdemeanor, the officer shall not arrest the person, but shall issue a citation, unless one of the following applies:

(1) The offender requires medical care or is unable to provide for his own safety.

(2) The offender cannot or will not offer satisfactory evidence of his identity.

(3) The offender refuses to sign the citation.

(4) The offender has previously been issued a citation for the commission of that misdemeanor and has failed to do one of the following:

(a) Appear at the time and place stated in the citation;

(b) Comply with division (C) of this section.

(B) The citation shall contain all of the following:

(1) The name and address of the offender;

(2) A description of the offense and the numerical designation of the applicable statute or ordinance;

(3) The name of the person issuing the citation;

(4) An order for the offender to appear at a stated time and place;

(5) A notice that the offender may comply with division (C) of this section in lieu of appearing at the stated time and place;

(6) A notice that the offender is required to do one of the following and that he may be arrested if he fails to do one of them:

(a) Appear at the time and place stated in the citation;

(b) Comply with division (C) of this section.

(C) In lieu of appearing at the time and place stated in the citation, the offender may, within seven days after the date of issuance of the citation, do either of the following:

(1) Appear in person at the office of the clerk of the court stated in the citation, sign a plea of guilty and a waiver of trial provision that is on the citation, and pay the total amount of the fine and costs;

(2) Sign the guilty plea and waiver of trial provision of the citation, and mail the citation and a check or money order for the total amount of the fine and costs to the office of the clerk of the court stated in the citation.

Remittance by mail of the fine and costs to the office of the clerk of the court stated in the citation constitutes a guilty plea and waiver of trial whether or not the guilty plea and waiver of trial provision of the citation are signed by the defendant.

(D) A law enforcement officer who issues a citation shall complete and sign the citation form, serve a copy of the completed form upon the offender and, without unnecessary delay, file the original citation with the court having jurisdiction over the offense.

(E) Each court shall establish a fine schedule that shall list the fine for each minor misdemeanor, and state the court costs. The fine schedule shall be prominently posted in the place where minor misdemeanor fines are paid.

(F) If an offender fails to appear and does not comply with division (C) of this section, the court may issue a supplemental citation, or a summons or warrant for the arrest of the offender pursuant to the Criminal Rules. Supplemental citations shall be in the form prescribed by division (B) of this section, but shall be issued and signed by the clerk of the court at which the citation directed the offender to appear and shall be served in the same manner as a summons.

Effective Date: 10-25-1978



Section 2935.27 - Procedure after issuance of minor misdemeanor citation.

(A)

(1) If a law enforcement officer issues a citation to a person pursuant to section 2935.26 of the Revised Code and if the minor misdemeanor offense for which the citation is issued is an act prohibited by Chapter 4511., 4513., or 4549. of the Revised Code or an act prohibited by any municipal ordinance that is substantially similar to any section contained in Chapter 4511., 4513., or 4549. of the Revised Code, the officer shall inform the person, if the person has a current valid Ohio driver's or commercial driver's license, of the possible consequences of the person's actions as required under division (E) of this section, and also shall inform the person that the person is required either to appear at the time and place stated in the citation or to comply with division (C) of section 2935.26 of the Revised Code.

(2) If the person is an Ohio resident but does not have a current valid Ohio driver's or commercial driver's license or if the person is a resident of a state that is not a member of the nonresident violator compact of which this state is a member pursuant to section 4510.71 of the Revised Code, and if the court, by local rule, has prescribed a procedure for the setting of a reasonable security pursuant to division (F) of this section, security shall be set in accordance with that local rule and that division.

A court by local rule may prescribe a procedure for the setting of reasonable security as described in this division. As an alternative to this procedure, a court by local rule may prescribe a procedure for the setting of a reasonable security by the person without the person appearing before the court.

(B) A person who has security set under division (A)(2) of this section shall be given a receipt or other evidence of the deposit of the security by the court.

(C) Upon compliance with division (C) of section 2935.26 of the Revised Code by a person who was issued a citation, the clerk of the court shall notify the court. The court shall immediately return any sum of money, license, or other security deposited in relation to the citation to the person, or to any other person who deposited the security.

(D) If a person who has a current valid Ohio driver's or commercial driver's license and who was issued a citation fails to appear at the time and place specified on the citation, fails to comply with division (C) of section 2935.26 of the Revised Code, or fails to comply with or satisfy any judgment of the court within the time allowed by the court, the court shall declare the forfeiture of the person's license. Thirty days after the declaration of forfeiture, the court shall enter information relative to the forfeiture on a form approved and furnished by the registrar of motor vehicles, and forward the form to the registrar. The registrar shall suspend the person's driver's or commercial driver's license, send written notification of the suspension to the person at the person's last known address, and order the person to surrender the person's driver's or commercial driver's license to the registrar within forty-eight hours. No valid driver's or commercial driver's license shall be granted to the person until the court having jurisdiction of the offense that led to the forfeiture orders that the forfeiture be terminated. The court shall so order if the person, after having failed to appear in court at the required time and place to answer the charge or after having pleaded guilty to or been found guilty of the violation and having failed within the time allowed by the court to pay the fine imposed by the court, thereafter appears to answer the charge and pays any fine imposed by the court or pays the fine originally imposed by the court. The court shall inform the registrar of the termination of the forfeiture by entering information relative to the termination on a form approved and furnished by the registrar and sending the form to the registrar as provided in this division. The person shall pay to the bureau of motor vehicles a fifteen-dollar reinstatement fee to cover the costs of the bureau in administering this section. The registrar shall deposit the fees so paid into the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

In addition, upon receipt of the copy of the declaration of forfeiture from the court, neither the registrar nor any deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned or leased by the person named in the declaration of forfeiture until the court having jurisdiction of the offense that led to the forfeiture orders that the forfeiture be terminated. However, for a motor vehicle leased by a person named in a declaration of forfeiture, the registrar shall not implement the preceding sentence until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code. Upon receipt by the registrar of an order terminating the forfeiture, the registrar shall take such measures as may be necessary to permit the person to register a motor vehicle owned or leased by the person or to transfer the registration of such a motor vehicle, if the person later makes application to take such action and the person otherwise is eligible to register the motor vehicle or to transfer the registration of it.

The registrar is not required to give effect to any declaration of forfeiture or order terminating a forfeiture unless the order is transmitted to the registrar by means of an electronic transfer system. The registrar shall not restore the person's driving or vehicle registration privileges until the person pays the reinstatement fee as provided in this division.

If the person who was issued the citation fails to appear at the time and place specified on the citation and fails to comply with division (C) of section 2935.26 of the Revised Code and the person has deposited a sum of money or other security in relation to the citation under division (A)(2) of this section, the deposit immediately shall be forfeited to the court.

This section does not preclude further action as authorized by division (F) of section 2935.26 of the Revised Code.

(E) A law enforcement officer who issues a person a minor misdemeanor citation for an act prohibited by Chapter 4511., 4513., or 4549. of the Revised Code or an act prohibited by a municipal ordinance that is substantially similar to any section contained in Chapter 4511., 4513., or 4549. of the Revised Code shall inform the person that if the person does not appear at the time and place stated on the citation or does not comply with division (C) of section 2935.26 of the Revised Code, the person's driver's or commercial driver's license will be suspended, the person will not be eligible for the reissuance of the license or the issuance of a new license or the issuance of a certificate of registration for a motor vehicle owned or leased by the person, until the person appears and complies with all orders of the court. The person also is subject to any applicable criminal penalties.

(F) A court setting security under division (A)(2) of this section shall do so in conformity with sections 2937.22 and 2937.23 of the Revised Code and the Rules of Criminal Procedure.

Effective Date: 01-01-2004; 09-16-2004



Section 2935.28 - Names of traffic law violators damaging real property to be provided to owner.

(A) As used in this section, "motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(B) If damage is caused to real property by the operation of a motor vehicle in, or during the violation of any section of the Revised Code or of any municipal ordinance, the law enforcement agency that investigates the case, upon request of the real property owner, shall provide the owner with the names of the persons who are charged with the commission of the offense. If a request for the names is made, the agency shall provide the names as soon as possible after the persons are charged with the offense.

(C) The personnel of law enforcement agencies who act pursuant to division (B) of this section in good faith are not liable in damages in a civil action allegedly arising from their actions taken pursuant to that division. Political subdivisions and the state are not liable in damages in a civil action allegedly arising from the actions of personnel of their law enforcement agencies if the personnel have immunity under this division.

Effective Date: 03-14-1985



Section 2935.29 - Definition of fresh pursuit and state.

As used in sections 2935.30 and 2935.31 of the Revised Code:

(A) "Fresh pursuit" includes fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It includes the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit does not necessarily imply instant pursuit, but pursuit without unreasonable delay.

(B) "State" includes the District of Columbia.

Effective Date: 10-01-1953



Section 2935.30 - Authority of foreign police.

Any member of an organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest him on the ground that he is believed to have committed a felony in such other state has the same authority to arrest and hold such person in custody as has any member of any organized state, county, or municipal peace unit of this state to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

This section does not make unlawful any arrest in this state which would otherwise be lawful.

Effective Date: 10-01-1953



Section 2935.31 - Hearing before magistrate in county of arrest.

If an arrest is made in this state by an officer of another state under section 2935.30 of the Revised Code, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state, or admit him to bail for such purposes. If the magistrate determines that the arrest was unlawful he shall discharge the person arrested.

Effective Date: 10-01-1953



Section 2935.32 - Broadcasting information of crime.

The board of county commissioners or the prosecuting attorney of any county, with the consent of the court of common pleas, may contract with any company engaged in broadcasting by radio, for the purpose of immediate broadcasting of information concerning any violent felony, when the perpetrator thereof has escaped. The sheriff and heads of police departments, immediately upon the commission of any such felony and the escape of such perpetrator, shall furnish all information concerning said crime and the perpetrator thereof, to said company with which such contract may be made, for the purpose of broadcasting. The reasonable cost of such broadcasting shall be paid by the county, out of the county treasury, on the order of the board.

Effective Date: 10-01-1953



Section 2935.33 - Inpatient care and treatment of alcoholics and drug addicted persons.

(A) If a person charged with a misdemeanor is taken before a judge of a court of record and if it appears to the judge that the person is an alcoholic or is suffering from acute alcohol intoxication and that the person would benefit from services provided by an alcohol and drug addiction program certified under Chapter 3793. of the Revised Code, the judge may place the person temporarily in a program certified under that chapter in the area in which the court has jurisdiction for inpatient care and treatment for an indefinite period not exceeding five days. The commitment does not limit the right to release on bail. The judge may dismiss a charge of a violation of division (B) of section 2917.11 of the Revised Code or of a municipal ordinance substantially equivalent to that division if the defendant complies with all the conditions of treatment ordered by the court.

The court may order that any fines or court costs collected by the court from defendants who have received inpatient care from an alcohol and drug addiction program be paid, for the benefit of the program, to the board of alcohol, drug addiction, and mental health services of the alcohol, drug addiction, and mental health service district in which the program is located or to the director of alcohol and drug addiction services.

(B) If a person is being sentenced for a violation of division (B) of section 2917.11 or section 4511.19 of the Revised Code, a misdemeanor violation of section 2919.25 of the Revised Code, a misdemeanor violation of section 2919.27 of the Revised Code involving a protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code, or a violation of a municipal ordinance substantially equivalent to that division or any of those sections and if it appears to the judge at the time of sentencing that the person is an alcoholic or is suffering from acute alcohol intoxication and that, in lieu of imprisonment, the person would benefit from services provided by an alcohol and drug addiction program certified under Chapter 3793. of the Revised Code, the court may commit the person to close supervision in any facility in the area in which the court has jurisdiction that is, or is operated by, such a program. Such close supervision may include outpatient services and part-time release, except that a person convicted of a violation of division (A) of section 4511.19 of the Revised Code shall be confined to the facility for at least three days and except that a person convicted of a misdemeanor violation of section 2919.25 of the Revised Code, a misdemeanor violation of section 2919.27 of the Revised Code involving a protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code, or a violation of a substantially equivalent municipal ordinance shall be confined to the facility in accordance with the order of commitment. A commitment of a person to a facility for purposes of close supervision shall not exceed the maximum term for which the person could be imprisoned.

(C) A law enforcement officer who finds a person subject to prosecution for violation of division (B) of section 2917.11 of the Revised Code or a municipal ordinance substantially equivalent to that division and who has reasonable cause to believe that the person is an alcoholic or is suffering from acute alcohol intoxication and would benefit from immediate treatment immediately may place the person in an alcohol and drug addiction program certified under Chapter 3793. of the Revised Code in the area in which the person is found, for emergency treatment, in lieu of other arrest procedures, for a maximum period of forty-eight hours. During that time, if the person desires to leave such custody, the person shall be released forthwith.

(D) As used in this section:

(1) "Alcoholic" has the same meaning as in section 3793.01 of the Revised Code;

(2) "Acute alcohol intoxication" means a heavy consumption of alcohol over a relatively short period of time, resulting in dysfunction of the brain centers controlling behavior, speech, and memory and causing characteristic withdrawal symptoms.

Effective Date: 01-01-2004



Section 2935.36 - Pre-trial diversion programs.

(A) The prosecuting attorney may establish pre-trial diversion programs for adults who are accused of committing criminal offenses and whom the prosecuting attorney believes probably will not offend again. The prosecuting attorney may require, as a condition of an accused's participation in the program, the accused to pay a reasonable fee for supervision services that include, but are not limited to, monitoring and drug testing. The programs shall be operated pursuant to written standards approved by journal entry by the presiding judge or, in courts with only one judge, the judge of the court of common pleas and shall not be applicable to any of the following:

(1) Repeat offenders or dangerous offenders;

(2) Persons accused of an offense of violence, of a violation of section 2903.06, 2907.04, 2907.05, 2907.21, 2907.22, 2907.31, 2907.32, 2907.34, 2911.31, 2919.12, 2919.13, 2919.22, 2921.02, 2921.11, 2921.12, 2921.32, or 2923.20 of the Revised Code, or of a violation of section 2905.01, 2905.02, or 2919.23 of the Revised Code that, had it occurred prior to July 1, 1996, would have been a violation of section 2905.04 of the Revised Code as it existed prior to that date, with the exception that the prosecuting attorney may permit persons accused of any such offense to enter a pre-trial diversion program, if the prosecuting attorney finds any of the following:

(a) The accused did not cause, threaten, or intend serious physical harm to any person;

(b) The offense was the result of circumstances not likely to recur;

(c) The accused has no history of prior delinquency or criminal activity;

(d) The accused has led a law-abiding life for a substantial time before commission of the alleged offense;

(e) Substantial grounds tending to excuse or justify the alleged offense.

(3) Persons accused of a violation of Chapter 2925. or 3719. of the Revised Code;

(4) Persons accused of a violation of section 4511.19 of the Revised Code or a violation of any substantially similar municipal ordinance;

(5)

(a) Persons who are accused of an offense while operating a commercial motor vehicle or persons who hold a commercial driver's license and are accused of any offense, if conviction of the offense would disqualify the person from operating a commercial motor vehicle under Chapter 4506. of the Revised Code or would subject the person to any other sanction under that chapter;

(b) As used in division (A)(5) of this section, "commercial driver's license" and "commercial motor vehicle" have the same meanings as in section 4506.01 of the Revised Code.

(B) An accused who enters a diversion program shall do all of the following:

(1) Waive, in writing and contingent upon the accused's successful completion of the program, the accused's right to a speedy trial, the preliminary hearing, the time period within which the grand jury may consider an indictment against the accused, and arraignment, unless the hearing, indictment, or arraignment has already occurred;

(2) Agree, in writing, to the tolling while in the program of all periods of limitation established by statutes or rules of court, that are applicable to the offense with which the accused is charged and to the conditions of the diversion program established by the prosecuting attorney;

(3) Agree, in writing, to pay any reasonable fee for supervision services established by the prosecuting attorney.

(C) The trial court, upon the application of the prosecuting attorney, shall order the release from confinement of any accused who has agreed to enter a pre-trial diversion program and shall discharge and release any existing bail and release any sureties on recognizances and shall release the accused on a recognizance bond conditioned upon the accused's compliance with the terms of the diversion program. The prosecuting attorney shall notify every victim of the crime and the arresting officers of the prosecuting attorney's intent to permit the accused to enter a pre-trial diversion program. The victim of the crime and the arresting officers shall have the opportunity to file written objections with the prosecuting attorney prior to the commencement of the pre-trial diversion program.

(D) If the accused satisfactorily completes the diversion program, the prosecuting attorney shall recommend to the trial court that the charges against the accused be dismissed, and the court, upon the recommendation of the prosecuting attorney, shall dismiss the charges. If the accused chooses not to enter the prosecuting attorney's diversion program, or if the accused violates the conditions of the agreement pursuant to which the accused has been released, the accused may be brought to trial upon the charges in the manner provided by law, and the waiver executed pursuant to division (B)(1) of this section shall be void on the date the accused is removed from the program for the violation.

(E) As used in this section:

(1) "Repeat offender" means a person who has a history of persistent criminal activity and whose character and condition reveal a substantial risk that the person will commit another offense. It is prima-facie evidence that a person is a repeat offender if any of the following applies:

(a) Having been convicted of one or more offenses of violence and having been imprisoned pursuant to sentence for any such offense, the person commits a subsequent offense of violence;

(b) Having been convicted of one or more sexually oriented offenses or child-victim oriented offenses, both as defined in section 2950.01 of the Revised Code, and having been imprisoned pursuant to sentence for one or more of those offenses, the person commits a subsequent sexually oriented offense or child-victim oriented offense;

(c) Having been convicted of one or more theft offenses as defined in section 2913.01 of the Revised Code and having been imprisoned pursuant to sentence for one or more of those theft offenses, the person commits a subsequent theft offense;

(d) Having been convicted of one or more felony drug abuse offenses as defined in section 2925.01 of the Revised Code and having been imprisoned pursuant to sentence for one or more of those felony drug abuse offenses, the person commits a subsequent felony drug abuse offense;

(e) Having been convicted of two or more felonies and having been imprisoned pursuant to sentence for one or more felonies, the person commits a subsequent offense;

(f) Having been convicted of three or more offenses of any type or degree other than traffic offenses, alcoholic intoxication offenses, or minor misdemeanors and having been imprisoned pursuant to sentence for any such offense, the person commits a subsequent offense.

(2) "Dangerous offender" means a person who has committed an offense, whose history, character, and condition reveal a substantial risk that the person will be a danger to others, and whose conduct has been characterized by a pattern of repetitive, compulsive, or aggressive behavior with heedless indifference to the consequences.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-26-2003; 2008 HB130 04-07-2009






Chapter 2937 - PRELIMINARY EXAMINATION; BAIL

Section 2937.01 - Preliminary examination - bail definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code, and the definitions of "peace officer," "prosecutor," and "offense" set forth in section 2935.01 of the Revised Code apply to Chapter 2937. of the Revised Code.

Effective Date: 01-01-1960



Section 2937.02 - Court to inform defendant of charge and rights.

When, after arrest, the accused is taken before a court or magistrate, or when the accused appears pursuant to terms of summons or notice, the affidavit or complaint being first filed, the court or magistrate shall, before proceeding further:

(A) Inform the accused of the nature of the charge against him and the identity of the complainant and permit the accused or his counsel to see and read the affidavit or complaint or a copy thereof;

(B) Inform the accused of his right to have counsel and the right to a continuance in the proceedings to secure counsel;

(C) Inform the accused of the effect of pleas of guilty, not guilty, and no contest, of his right to trial by jury, and the necessity of making written demand therefor;

(D) If the charge be a felony, inform the accused of the nature and extent of possible punishment on conviction and of the right to preliminary hearing. Such information may be given to each accused individually or, if at any time there exists any substantial number of defendants to be arraigned at the same session, the judge or magistrate may, by general announcement or by distribution of printed matter, advise all those accused concerning those rights general in their nature, and informing as to individual matters at arraignment.

Effective Date: 01-01-1960



Section 2937.03 - Arraignment - explanation of rights.

After the announcement, as provided by section 2937.02 of the Revised Code, the accused shall be arraigned by the magistrate, clerk, or prosecutor of the court reading the affidavit or complaint, or reading its substance, omitting purely formal parts, to the accused unless the reading of the affidavit or complaint is waived. The judge or magistrate shall then inquire of the accused whether the accused understands the nature of the charge. If the accused does not indicate understanding, the judge or magistrate shall give explanation in terms of the statute or ordinance claimed violated. If the accused is not represented by counsel and expresses a desire to consult with an attorney at law, the judge or magistrate shall continue the case for a reasonable time to allow the accused to send for or consult with counsel and shall set bail for the later appearance if the offense is bailable. If the accused is not able to make bail, bail is denied, or the offense is not bailable, the court or magistrate shall require the officer having custody of the accused immediately to take a message to any attorney at law within the municipal corporation where the accused is detained, or immediately to make available to the accused use of a telephone for calling to arrange for legal counsel or bail.

Effective Date: 1999 SB8 07-29-1999



Section 2937.04 - Motion to dismiss complaint or affidavit.

If accused does not desire counsel or, having engaged counsel, appears at the end of granted continuance, he may then raise, by motion to dismiss the affidavit or complaint, any exception thereto which could be asserted against an indictment or information by motion to quash, plea in abatement, or demurrer. Such motion may be made orally and ruled upon by the court or magistrate at the time of presentation, with minute of motion and ruling made in the journal (if a court of record) or on the docket (if a court not of record) or such motion may be presented in writing and set down for argument at later time. Where the motion attacks a defect in the record by facts extrinsic thereto, proof may be offered by testimony or affidavit.

Effective Date: 01-01-1960



Section 2937.05 - Discharge of defendant - amendment of complaint.

If the motion pursuant to section 2937.04 of the Revised Code be sustained, accused shall be discharged unless the court or magistrate finds that the defect can be corrected without changing the nature of the charge, in which case he may order the complaint amended or a proper affidavit filed forthwith and require the accused to plead thereto. The discharge of accused upon the sustaining of a motion to dismiss shall not be considered a bar to further prosecution either of felony or misdemeanor.

Effective Date: 01-01-1960



Section 2937.06 - Pleas - advice as to effects of plea.

(A) After all motions are disposed of or if no motion is presented, the court or magistrate shall require the accused to plead to the charge.

(1) In cases of felony, only a plea of not guilty or a written plea of guilty shall be received and if the defendant declines to plead, a plea of not guilty shall be entered for the defendant and further proceedings had as set forth in sections 2937.09 to 2937.12 of the Revised Code.

(2) In cases of misdemeanor, the following pleas may be received:

(a) Guilty;

(b) Not guilty;

(c) No contest;

(d) Once in jeopardy, which includes the defenses of former conviction or former acquittal.

(B) Prior to accepting a plea of guilty or a plea of no contest under division (A) of this section, the court shall comply with sections 2943.031 and 2943.032 of the Revised Code.

(C) Entry of any plea pursuant to this section shall constitute a waiver of any objection that could be taken advantage of by motion pursuant to section 2937.04 of the Revised Code.

Effective Date: 07-01-1996



Section 2937.07 - Court action on pleas of guilty and no contest in misdemeanor cases.

If the offense is a misdemeanor and the accused pleads guilty to the offense, the court or magistrate shall receive and enter the plea unless the court or magistrate believes that it was made through fraud, collusion, or mistake. If the court or magistrate believes that it was made through fraud, collusion, or mistake, the court or magistrate shall enter a plea of not guilty and set the matter for trial pursuant to Chapter 2938. of the Revised Code. Upon receiving a plea of guilty, the court or magistrate shall call for an explanation of the circumstances of the offense from the affiant or complainant or the affiant's or complainant's representatives unless the offense to which the accused is pleading is a minor misdemeanor in which case the court or magistrate is not required to call for an explanation of the circumstances of the offense. After hearing the explanation of circumstances, together with any statement of the accused or after receiving the plea of guilty if an explanation of the circumstances of the offense is not required, the court or magistrate shall proceed to pronounce the sentence or shall continue the matter for the purpose of imposing the sentence.

A plea to a misdemeanor offense of "no contest" or words of similar import shall constitute an admission of the truth of the facts alleged in the complaint and that the judge or magistrate may make a finding of guilty or not guilty from the explanation of the circumstances of the offense. If the offense to which the accused is entering a plea of "no contest" is a minor misdemeanor, the judge or magistrate is not required to call for an explanation of the circumstances of the offense, and the judge or magistrate may base a finding on the facts alleged in the complaint. If a finding of guilty is made, the judge or magistrate shall impose the sentence or continue the case for sentencing accordingly. A plea of "no contest" or words of similar import shall not be construed as an admission of any fact at issue in the criminal charge in any subsequent civil or criminal action or proceeding.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 01-01-2004



Section 2937.08 - Court action on pleas of not guilty or once in jeopardy in misdemeanor cases.

Upon a plea of not guilty or a plea of once in jeopardy, if the charge be a misdemeanor in a court of record, the court shall proceed to set the matter for trial at a future time, pursuant to Chapter 2938. of the Revised Code, and shall let accused to bail pending such trial. Or he may, but only if both prosecutor and accused expressly consent, set the matter for trial forthwith.

Upon the entry of such pleas to a charge of misdemeanor in a court not of record, the magistrate shall forthwith set the matter for future trial or, with the consent of both state and defendant may set trial forthwith, both pursuant to Chapter 2938. of the Revised Code, provided that if the nature of the offense is such that right to jury trial exists, such matter shall not be tried before him unless the accused, by writing subscribed by him, waives a jury and consents to be tried by the magistrate.

If the defendant in such event does not waive right to jury trial, then the magistrate shall require the accused to enter into recognizance to appear before court of record in the county, set by such magistrate, and the magistrate shall thereupon certify all papers filed, together with transcript of proceedings and accrued costs to date, and such recognizance if given, to such designated court of record. Such transfer shall not require the filing of indictment or information and trial shall proceed in the transferee court pursuant to Chapter 2938 of the Revised Code.

Effective Date: 01-01-1960



Section 2937.081 - [Repealed].

Effective Date: 10-12-1994



Section 2937.09 - Court action on pleas in felony cases.

If the charge is a felony, the court or magistrate shall, before receiving a plea of guilty, advise the accused that such plea constitutes an admission which may be used against him at a later trial. If the defendant enters a written plea of guilty or, pleading not guilty, affirmatively waives the right to have the court or magistrate take evidence concerning the offense, the court or magistrate forthwith and without taking evidence may find that the crime has been committed and that there is probable and reasonable cause to hold the defendant for trial pursuant to indictment by the grand jury, and, if the offense is bailable, require the accused to enter into recognizance in such amount as it determines to appear before the court of common pleas pursuant to indictment, otherwise to be confined until the grand jury has considered and reported the matter.

Effective Date: 01-10-1961



Section 2937.10 - Setting preliminary hearing for felony cases.

If the charge be a felony and there be no written plea of guilty or waiver of examination, or the court or magistrate refuses to receive such waiver, the court or magistrate, with the consent of the prosecutor and the accused, may set the matter for hearing forthwith, otherwise he shall set the matter for hearing at a fixed time in the future and shall notify both prosecutor and defendant promptly of such time of hearing.

Effective Date: 01-01-1960



Section 2937.11 - Conduct of preliminary hearing.

(A)

(1) As used in this section, "victim" includes any person who was a victim of a felony violation identified in division (B) of this section or a felony offense of violence or against whom was directed any conduct that constitutes, or that is an element of, a felony violation identified in division (B) of this section or a felony offense of violence.

(2) At the preliminary hearing set pursuant to section 2937.10 of the Revised Code and the Criminal Rules, the prosecutor may state, but is not required to state, orally the case for the state and shall then proceed to examine witnesses and introduce exhibits for the state. The accused and the magistrate have full right of cross examination, and the accused has the right of inspection of exhibits prior to their introduction. The hearing shall be conducted under the rules of evidence prevailing in criminal trials generally. On motion of either the state or the accused, witnesses shall be separated and not permitted in the hearing room except when called to testify.

(B) In a case involving an alleged felony violation of section 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.21, 2907.24, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, or 2919.22 of the Revised Code or an alleged felony offense of violence and in which an alleged victim of the alleged violation or offense was less than thirteen years of age when the complaint or information was filed, whichever occurred earlier, upon motion of the prosecution, the testimony of the child victim at the preliminary hearing may be taken in a room other than the room in which the preliminary hearing is being conducted and be televised, by closed circuit equipment, into the room in which the preliminary hearing is being conducted, in accordance with division (C) of section 2945.481 of the Revised Code.

(C) In a case involving an alleged felony violation listed in division (B) of this section or an alleged felony offense of violence and in which an alleged victim of the alleged violation or offense was less than thirteen years of age when the complaint or information was filed, whichever occurred earlier, the court, on written motion of the prosecutor in the case filed at least three days prior to the hearing, shall order that all testimony of the child victim be recorded and preserved on videotape, in addition to being recorded for purposes of the transcript of the proceeding. If such an order is issued, it shall specifically identify the child victim concerning whose testimony it pertains, apply only during the testimony of the child victim it specifically identifies, and apply to all testimony of the child victim presented at the hearing, regardless of whether the child victim is called as a witness by the prosecution or by the defense.

Effective Date: 10-14-1997



Section 2937.12 - Preliminary hearing - presentation of case of accused.

(A) At the conclusion of the presentation of the state's case accused may move for discharge for failure of proof or may offer evidence on his own behalf. Prior to the offering of evidence on behalf of the accused, unless accused is then represented by counsel, the court or magistrate shall advise accused:

(1) That any testimony of witnesses offered by him in the proceeding may, if unfavorable in any particular, be used against him at later trial;

(2) That accused himself may make a statement, not under oath, regarding the charge, for the purpose of explaining the facts in evidence;

(3) That he may refuse to make any statement and such refusal may not be used against him at trials [trial];

(4) That any statement he makes may be used against him at trial.

(B) Upon conclusion of all the evidence and the statement, if any, of the accused, the court or magistrate shall either:

(1) Find that the crime alleged has been committed and that there is probable and reasonable cause to hold or recognize defendant to appear before the court of common pleas of the county or any other county in which venue appears, for trial pursuant to indictment by grand jury;

(2) Find that there is probable cause to hold or recognize defendant to appear before the court of common pleas for trial pursuant to indictment or information on such other charge, felony or misdemeanor, as the evidence indicates was committed by accused;

(3) Find that a misdemeanor was committed and there is probable cause to recognize accused to appear before himself or some other court inferior to the court of common pleas for trial upon such charge;

(4) Order the accused discharged from custody.

Effective Date: 01-01-1960



Section 2937.13 - Finding of presence of substantial credible evidence.

In entering a finding, pursuant to section 2937.12 of the Revised Code, the court, while weighing credibility of witness, shall not be required to pass on the weight of the evidence and any finding requiring accused to stand trial on any charge shall be based solely on the presence of substantial credible evidence thereof. No appeal shall lie from such decision nor shall the discharge of defendant be a bar to further prosecution by indictment or otherwise.

Effective Date: 01-01-1960



Section 2937.14 - Entering reason for change in charge on journal of court.

In any case in which accused is held or recognized to appear for trial on any charge other than the one on which he was arraigned the court or magistrate shall enter the reason for such charge on the journal of the court (if a court of record) or on the docket (if a court not of record) and shall file with the papers in the case the text of the charge found by him to be sustained by the evidence.

Effective Date: 01-01-1960



Section 2937.15 - Transcript of preliminary hearing.

Upon the conclusion of the hearing and finding, the magistrate, or if a court of record, the clerk of such court, shall complete all notations of appearance, motions, pleas, and findings on the criminal docket of the court, and shall transmit a transcript of the appearance docket entries, together with a copy of the original complaint and affidavits, if any, filed with the complaint, the journal or docket entry of reason for changes in the charge, if any, together with the order setting bail and the bail deposit, if any, filed, and together with the videotaped testimony, if any, prepared in accordance with division (C) of section 2937.11 of the Revised Code, to the clerk of the court in which the accused is to appear. Such transcript shall contain an itemized account of the costs accrued.

Effective Date: 10-14-1986



Section 2937.16 - When witnesses shall be recognized to appear.

When an accused enters into a recognizance or is committed in default thereof, the judge or magistrate shall require such witnesses against the prisoner as he finds necessary, to enter into a recognizance to appear and testify before the proper court at a proper time, and not depart from such court without leave. If the judge or magistrate finds it necessary he may require such witnesses to give sufficient surety to appear at such court.

Effective Date: 10-01-1953



Section 2937.17 - Recognizance for minor.

A person may be liable in a recognizance for a minor to appear as a witness, or the judge or magistrate may take the minor's recognizance, in a sufficient sum, which is valid notwithstanding the disability of minority.

Effective Date: 10-01-1953



Section 2937.18 - Commitment of witness refusing to give recognizance.

If a witness ordered to give recognizance fails to comply with such order, the judge or magistrate shall commit him to such custody or open or close detention as may be appropriate under the circumstances, until he complies with the order or is discharged. Commitment of the witness may be to the custody of any suitable person or public or private agency, or to an appropriate detention facility other than a jail, or to a jail, but the witness shall not be confined in association with prisoners charged with or convicted of crime. The witness, in lieu of the fee ordinarily allowed witnesses, shall be allowed twenty-five dollars for each day of custody or detention under such order, and shall be allowed mileage as provided for other witnesses, calculated on the distance from his home to the place of giving testimony and return. All proceedings in the case or cases in which the witness is held to appear shall be given priority over other cases and had with all due speed.

Effective Date: 03-23-1973



Section 2937.19 - Subpoenas or other process to bring witnesses or documents.

The magistrate or judge or clerk of the court in which proceedings are being had may issue subpoenas or other process to bring witnesses or documents before the magistrate or court in hearings pending before him either under Chapter 2937. or 2938. of the Revised Code.

In complaints to keep the peace a subpoena must be served within the county, or, in cases of misdemeanors and ordinance offenses, it may be served at any place in this state within one hundred miles of the place where the court or magistrate is scheduled to sit; in felony cases it may be served at any place within this state. In cases where such process is to be served outside the county, it may be issued to be served either by the bailiff or constable of the court or by a sheriff or police officer either by the county in which the court or magistrate sits or in which process is to be served.

Effective Date: 01-10-1961



Section 2937.20 - Amended and Renumbered RC 2701.031.

Effective Date: 11-20-1996



Section 2937.21 - Continuances.

No continuance at any stage of the proceeding, including that for determination of a motion, shall extend for more than ten days unless both the state and the accused consent thereto. Any continuance or delay in ruling contrary to the provisions of this section shall, unless procured by defendant or his counsel, be grounds for discharge of the defendant forthwith.

Effective Date: 01-01-1960



Section 2937.22 - Form of bail.

(A) Bail is security for the appearance of an accused to appear and answer to a specific criminal or quasi-criminal charge in any court or before any magistrate at a specific time or at any time to which a case may be continued, and not depart without leave. It may take any of the following forms:

(1) The deposit of cash by the accused or by some other person for the accused;

(2) The deposit by the accused or by some other person for the accused in form of bonds of the United States, this state, or any political subdivision thereof in a face amount equal to the sum set by the court or magistrate. In case of bonds not negotiable by delivery such bonds shall be properly endorsed for transfer.

(3) The written undertaking by one or more persons to forfeit the sum of money set by the court or magistrate, if the accused is in default for appearance, which shall be known as a recognizance.

(B) Whenever a person is charged with any offense other than a traffic offense that is not a moving violation and posts bail, the person shall pay a surcharge of twenty-five dollars. The clerk of the court shall retain the twenty-five dollars until the person is convicted, pleads guilty, forfeits bail, is found not guilty, or has the charges dismissed. If the person is convicted, pleads guilty, or forfeits bail, the clerk shall transmit the twenty-five dollars on or before the twentieth day of the month following the month in which the person was convicted, pleaded guilty, or forfeited bail to the treasurer of state, and the treasurer of state shall deposit it into the indigent defense support fund created under section 120.08 of the Revised Code. If the person is found not guilty or the charges are dismissed, the clerk shall return the twenty-five dollars to the person.

(C) All bail shall be received by the clerk of the court, deputy clerk of court, or by the magistrate, or by a special referee appointed by the supreme court pursuant to section 2937.46 of the Revised Code, and, except in cases of recognizances, receipt shall be given therefor .

(D) As used in this section, "moving violation" has the same meaning as in section 2743.70 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-1960



Section 2937.221 - [Effective Until 7/1/2013] Deposit of driver's license as bond.

(A) A person arrested without warrant for any violation listed in division (B) of this section, and having a current valid Ohio driver's or commercial driver's license, if the person has been notified of the possible consequences of the person's actions as required by division (C) of this section, may post bond by depositing the license with the arresting officer if the officer and person so choose, or with the local court having jurisdiction if the court and person so choose. The license may be used as bond only during the period for which it is valid.

When an arresting officer accepts the driver's or commercial driver's license as bond, the officer shall note the date, time, and place of the court appearance on "the violator's notice to appear," and the notice shall serve as a valid Ohio driver's or commercial driver's license until the date and time appearing thereon. The arresting officer immediately shall forward the license to the appropriate court.

When a local court accepts the license as bond or continues the case to another date and time, it shall provide the person with a card in a form approved by the registrar of motor vehicles setting forth the license number, name, address, the date and time of the court appearance, and a statement that the license is being held as bond. The card shall serve as a valid license until the date and time contained in the card.

The court may accept other bond at any time and return the license to the person. The court shall return the license to the person when judgment is satisfied, including, but not limited to, compliance with any court orders, unless a suspension or cancellation is part of the penalty imposed.

Neither "the violator's notice to appear" nor a court- granted card shall continue driving privileges beyond the expiration date of the license.

If the person arrested fails to appear in court at the date and time set by the court or fails to satisfy the judgment of the court, including, but not limited to, compliance with all court orders within the time allowed by the court, the court may declare the forfeiture of the person's license . Thirty days after the declaration of the forfeiture, the court shall forward the person's license to the registrar. The court also shall enter information relative to the forfeiture on a form approved and furnished by the registrar and send the form to the registrar. The registrar shall suspend the person's license and send written notification of the suspension to the person at the person's last known address. No valid driver's or commercial driver's license shall be granted to the person until the court having jurisdiction orders that the forfeiture be terminated. The court shall inform the registrar of the termination of the forfeiture by entering information relative to the termination on a form approved and furnished by the registrar and sending the form to the registrar. Upon the termination , the person shall pay to the bureau of motor vehicles a reinstatement fee of fifteen dollars to cover the costs of the bureau in administering this section. The registrar shall deposit the fees so paid into the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

In addition, upon receipt from the court of the copy of the declaration of forfeiture, neither the registrar nor any deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned by or leased in the name of the person named in the declaration of forfeiture until the court having jurisdiction over the offense that led to the suspension issues an order terminating the forfeiture. However, for a motor vehicle leased in the name of a person named in a declaration of forfeiture, the registrar shall not implement the preceding sentence until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code. Upon receipt by the registrar of such an order , the registrar also shall take the measures necessary to permit the person to register a motor vehicle the person owns or leases or to transfer the registration of a motor vehicle the person owns or leases if the person later makes a proper application and otherwise is eligible to be issued or to transfer a motor vehicle registration.

(B) Division (A) of this section applies to persons arrested for violation of:

(1) Any of the provisions of Chapter 4511. or 4513. of the Revised Code, except sections 4511.19, 4511.20, 4511.251, and 4513.36 of the Revised Code;

(2) Any municipal ordinance substantially similar to a section included in division (B)(1) of this section;

(3) Any bylaw, rule, or regulation of the Ohio turnpike commission substantially similar to a section included in division (B)(1) of this section.

Division (A) of this section does not apply to those persons issued a citation for the commission of a minor misdemeanor under section 2935.26 of the Revised Code.

(C) No license shall be accepted as bond by an arresting officer or by a court under this section until the officer or court has notified the person that, if the person deposits the license with the officer or court and either does not appear on the date and at the time set by the officer or the court, if the court sets a time, or does not satisfy any judgment rendered, including, but not limited to, compliance with all court orders, the license will be suspended, and the person will not be eligible for reissuance of the license or issuance of a new license, or the issuance of a certificate of registration for a motor vehicle owned or leased by the person until the person appears and complies with any order issued by the court. The person also is subject to any criminal penalties that may apply to the person.

(D) The registrar shall not restore the person's driving or vehicle registration privileges until the person pays the reinstatement fee as provided in this section.

Effective Date: 01-01-2004; 09-16-2004

This section is set out twice. See also § 2937.221, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 2937.221 - [Effective 7/1/2013] Deposit of driver's license as bond.

(A) A person arrested without warrant for any violation listed in division (B) of this section, and having a current valid Ohio driver's or commercial driver's license, if the person has been notified of the possible consequences of the person's actions as required by division (C) of this section, may post bond by depositing the license with the arresting officer if the officer and person so choose, or with the local court having jurisdiction if the court and person so choose. The license may be used as bond only during the period for which it is valid.

When an arresting officer accepts the driver's or commercial driver's license as bond, the officer shall note the date, time, and place of the court appearance on "the violator's notice to appear," and the notice shall serve as a valid Ohio driver's or commercial driver's license until the date and time appearing thereon. The arresting officer immediately shall forward the license to the appropriate court.

When a local court accepts the license as bond or continues the case to another date and time, it shall provide the person with a card in a form approved by the registrar of motor vehicles setting forth the license number, name, address, the date and time of the court appearance, and a statement that the license is being held as bond. The card shall serve as a valid license until the date and time contained in the card.

The court may accept other bond at any time and return the license to the person. The court shall return the license to the person when judgment is satisfied, including, but not limited to, compliance with any court orders, unless a suspension or cancellation is part of the penalty imposed.

Neither "the violator's notice to appear" nor a court- granted card shall continue driving privileges beyond the expiration date of the license.

If the person arrested fails to appear in court at the date and time set by the court or fails to satisfy the judgment of the court, including, but not limited to, compliance with all court orders within the time allowed by the court, the court may declare the forfeiture of the person's license. Thirty days after the declaration of the forfeiture, the court shall forward the person's license to the registrar. The court also shall enter information relative to the forfeiture on a form approved and furnished by the registrar and send the form to the registrar. The registrar shall suspend the person's license and send written notification of the suspension to the person at the person's last known address. No valid driver's or commercial driver's license shall be granted to the person until the court having jurisdiction orders that the forfeiture be terminated. The court shall inform the registrar of the termination of the forfeiture by entering information relative to the termination on a form approved and furnished by the registrar and sending the form to the registrar. Upon the termination, the person shall pay to the bureau of motor vehicles a reinstatement fee of fifteen dollars to cover the costs of the bureau in administering this section. The registrar shall deposit the fees so paid into the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

In addition, upon receipt from the court of the copy of the declaration of forfeiture, neither the registrar nor any deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned by or leased in the name of the person named in the declaration of forfeiture until the court having jurisdiction over the offense that led to the suspension issues an order terminating the forfeiture. However, for a motor vehicle leased in the name of a person named in a declaration of forfeiture, the registrar shall not implement the preceding sentence until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code. Upon receipt by the registrar of such an order, the registrar also shall take the measures necessary to permit the person to register a motor vehicle the person owns or leases or to transfer the registration of a motor vehicle the person owns or leases if the person later makes a proper application and otherwise is eligible to be issued or to transfer a motor vehicle registration.

(B) Division (A) of this section applies to persons arrested for violation of:

(1) Any of the provisions of Chapter 4511. or 4513. of the Revised Code, except sections 4511.19, 4511.20, 4511.251, and 4513.36 of the Revised Code;

(2) Any municipal ordinance substantially similar to a section included in division (B)(1) of this section;

(3) Any bylaw, rule, or regulation of the Ohio turnpike and infrastructure commission substantially similar to a section included in division (B)(1) of this section.

Division (A) of this section does not apply to those persons issued a citation for the commission of a minor misdemeanor under section 2935.26 of the Revised Code.

(C) No license shall be accepted as bond by an arresting officer or by a court under this section until the officer or court has notified the person that, if the person deposits the license with the officer or court and either does not appear on the date and at the time set by the officer or the court, if the court sets a time, or does not satisfy any judgment rendered, including, but not limited to, compliance with all court orders, the license will be suspended, and the person will not be eligible for reissuance of the license or issuance of a new license, or the issuance of a certificate of registration for a motor vehicle owned or leased by the person until the person appears and complies with any order issued by the court. The person also is subject to any criminal penalties that may apply to the person.

(D) The registrar shall not restore the person's driving or vehicle registration privileges until the person pays the reinstatement fee as provided in this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-2004; 09-16-2004

This section is set out twice. See also § 2937.221, effective until 7/1/2013.



Section 2937.222 - Hearing on bail - grounds for denying.

(A) On the motion of the prosecuting attorney or on the judge's own motion, the judge shall hold a hearing to determine whether an accused person charged with aggravated murder when it is not a capital offense, murder, a felony of the first or second degree, a violation of section 2903.06 of the Revised Code, a violation of section 2903.211 of the Revised Code that is a felony, or a felony OVI offense shall be denied bail. The judge shall order that the accused be detained until the conclusion of the hearing. Except for good cause, a continuance on the motion of the state shall not exceed three court days. Except for good cause, a continuance on the motion of the accused shall not exceed five court days unless the motion of the accused waives in writing the five-day limit and states in writing a specific period for which the accused requests a continuance. A continuance granted upon a motion of the accused that waives in writing the five-day limit shall not exceed five court days after the period of continuance requested in the motion.

At the hearing, the accused has the right to be represented by counsel and, if the accused is indigent, to have counsel appointed. The judge shall afford the accused an opportunity to testify, to present witnesses and other information, and to cross-examine witnesses who appear at the hearing. The rules concerning admissibility of evidence in criminal trials do not apply to the presentation and consideration of information at the hearing. Regardless of whether the hearing is being held on the motion of the prosecuting attorney or on the court's own motion, the state has the burden of proving that the proof is evident or the presumption great that the accused committed the offense with which the accused is charged, of proving that the accused poses a substantial risk of serious physical harm to any person or to the community, and of proving that no release conditions will reasonably assure the safety of that person and the community.

The judge may reopen the hearing at any time before trial if the judge finds that information exists that was not known to the movant at the time of the hearing and that that information has a material bearing on whether bail should be denied. If a municipal court or county court enters an order denying bail, a judge of the court of common pleas having jurisdiction over the case may continue that order or may hold a hearing pursuant to this section to determine whether to continue that order.

(B) No accused person shall be denied bail pursuant to this section unless the judge finds by clear and convincing evidence that the proof is evident or the presumption great that the accused committed the offense described in division (A) of this section with which the accused is charged, finds by clear and convincing evidence that the accused poses a substantial risk of serious physical harm to any person or to the community, and finds by clear and convincing evidence that no release conditions will reasonably assure the safety of that person and the community.

(C) The judge, in determining whether the accused person described in division (A) of this section poses a substantial risk of serious physical harm to any person or to the community and whether there are conditions of release that will reasonably assure the safety of that person and the community, shall consider all available information regarding all of the following:

(1) The nature and circumstances of the offense charged, including whether the offense is an offense of violence or involves alcohol or a drug of abuse;

(2) The weight of the evidence against the accused;

(3) The history and characteristics of the accused, including, but not limited to, both of the following:

(a) The character, physical and mental condition, family ties, employment, financial resources, length of residence in the community, community ties, past conduct, history relating to drug or alcohol abuse, and criminal history of the accused;

(b) Whether, at the time of the current alleged offense or at the time of the arrest of the accused, the accused was on probation, parole, post-release control, or other release pending trial, sentencing, appeal, or completion of sentence for the commission of an offense under the laws of this state, another state, or the United States or under a municipal ordinance.

(4) The nature and seriousness of the danger to any person or the community that would be posed by the person's release.

(D)

(1) An order of the court of common pleas denying bail pursuant to this section is a final appealable order. In an appeal pursuant to division (D) of this section, the court of appeals shall do all of the following:

(a) Give the appeal priority on its calendar;

(b) Liberally modify or dispense with formal requirements in the interest of a speedy and just resolution of the appeal;

(c) Decide the appeal expeditiously;

(d) Promptly enter its judgment affirming or reversing the order denying bail.

(2) The pendency of an appeal under this section does not deprive the court of common pleas of jurisdiction to conduct further proceedings in the case or to further consider the order denying bail in accordance with this section. If, during the pendency of an appeal under division (D) of this section, the court of common pleas sets aside or terminates the order denying bail, the court of appeals shall dismiss the appeal.

(E) As used in this section:

(1) "Court day" has the same meaning as in section 5122.01 of the Revised Code.

(2) "Felony OVI offense" means a third degree felony OVI offense and a fourth degree felony OVI offense.

(3) "Fourth degree felony OVI offense" and "third degree felony OVI offense" have the same meanings as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004



Section 2937.23 - Bail amount.

(A)

(1) In a case involving a felony or a violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code when the victim of the offense is a peace officer, the judge or magistrate shall fix the amount of bail.

(2) In a case involving a misdemeanor or a violation of a municipal ordinance and not involving a felony or a violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code when the victim of the offense is a peace officer, the judge, magistrate, or clerk of the court may fix the amount of bail and may do so in accordance with a schedule previously fixed by the judge or magistrate. If the judge, magistrate, or clerk of the court is not readily available, the sheriff, deputy sheriff, marshal, deputy marshal, police officer, or jailer having custody of the person charged may fix the amount of bail in accordance with a schedule previously fixed by the judge or magistrate and shall take the bail only in the county courthouse, the municipal or township building, or the county or municipal jail.

(3) In all cases, the bail shall be fixed with consideration of the seriousness of the offense charged, the previous criminal record of the defendant, and the probability of the defendant appearing at the trial of the case.

(B) In any case involving an alleged violation of section 2903.211 of the Revised Code or of a municipal ordinance that is substantially similar to that section, the court shall determine whether it will order an evaluation of the mental condition of the defendant pursuant to section 2919.271 of the Revised Code and, if it decides to so order, shall issue the order requiring the evaluation before it sets bail for the person charged with the violation. In any case involving an alleged violation of section 2919.27 of the Revised Code or of a municipal ordinance that is substantially similar to that section and in which the court finds that either of the following criteria applies, the court shall determine whether it will order an evaluation of the mental condition of the defendant pursuant to section 2919.271 of the Revised Code and, if it decides to so order, shall issue the order requiring that evaluation before it sets bail for the person charged with the violation:

(1) Regarding an alleged violation of a protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code, that the violation allegedly involves conduct by the defendant that caused physical harm to the person or property of a family or household member covered by the order or agreement or conduct by that defendant that caused a family or household member to believe that the defendant would cause physical harm to that member or that member's property;

(2) Regarding an alleged violation of a protection order issued pursuant to section 2903.213 or 2903.214 of the Revised Code, or a protection order issued by a court of another state, as defined in section 2919.27 of the Revised Code, that the violation allegedly involves conduct by the defendant that caused physical harm to the person or property of the person covered by the order or conduct by that defendant that caused the person covered by the order to believe that the defendant would cause physical harm to that person or that person's property.

(C) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 02-09-2000



Section 2937.24 - Oath to surety - form of affidavit.

When a recognizance is offered under section 2937.22 of the Revised Code, the surety on which recognizance qualifies as a real property owner, the judge or magistrate shall require such surety to pledge to this state real property owned by the surety and located in this state. Whenever such pledge of real property has been given by any such proposed surety, he shall execute the usual form of recognizance, and in addition thereto there shall be filed his affidavit of justification of suretyship, to be attached to said recognizance as a part thereof. The surety may be required in such affidavit to depose as to whether he is, at the time of executing the same, surety upon any other recognizance and as to whether there are any unsatisfied judgments or executions against him. He may also be required to state any other fact which the court thinks relevant and material to a correct determination of the surety's sufficiency to act as bail. Such surety shall state in such affidavit where notices under section 2937.38 of the Revised Code may be served on himself, and service of notice of summons at such place is sufficient service for all purposes.

Such affidavit shall be executed by the proposed surety under an oath and may be in the following form:

"State of Ohio, County of . . . . . . . . . . ., ss:

. . . . . . . . . . . . residing at . . . . . . . . . . . ., who offers himself as surety for . . . . . . . . . . . . being first duly sworn, says that he owns in his own legal right, real property subject to execution, located in the county of . . . . . . . . . . . ., State of Ohio, consisting of . . . . . . . . . . and described as follows to wit: . . . . . . . . . .; that the title to the same is in his own name; that the value of the same is not less than . . . . . . . . . . dollars, and is subject to no encumbrances whatever except . . . . . . .; that he is not surety upon any unpaid or forfeited recognizance, and that he is not a party to any unsatisfied judgment upon any recognizance; that he is worth not less than . . . . . . . . . . dollars over and above all debts, liabilities, and lawful claims against him, and all liens, encumbrances, and lawful claims against his property."

Effective Date: 10-01-1953



Section 2937.25 - Lien - form.

Upon the execution of any recognizance in an amount in excess of two hundred dollars in the usual form, and an affidavit of justification under section 2937.24 of the Revised Code, there shall attach to the real property described in said affidavit of justification, a lien in favor of this state in the penal sum of the recognizance, which lien shall remain in full force and effect during such time as such recognizance remains effective, or until further order of the court. Upon the acceptance by the judge or magistrate of such recognizance, containing such affidavit of justification, the said recognizance shall be immediately filed with the clerk of said court, if there is a clerk, or with the magistrate. The clerk of the court or the magistrate shall forthwith, upon the filing with him of such recognizance, file with the county recorder of the county in which such real property is located, a notice or lien, in writing, in substance as follows:

"To whom it may concern:

Take notice that the hereinafter described real property, located in the county of . . . . . . ., has been pledged for the sum of . . . . . . . dollars, to the state of Ohio, by . . . . . . . . surety upon the recognizance of . . . . . . . in a certain cause pending in the . . . . . . . . . court of the county (or city) of . . . . . . ., to wit: the state of Ohio, plaintiff, versus . . . . . . . . defendant, known and identified in such court as cause No. . . ..

Description of real estate: . . . . . . . Clerk of the court for the county of . . . . . . . or . . . . . . . Magistrate.

Dated . . . . . . . . . . . ."

From the time of the filing and recording of such notice it is notice to everyone that the real property therein described has been pledged to this state as security for the performance of the conditions of a criminal recognizance in the penal sum set forth in said recognizance and notice. Such lien does not affect the validity of prior liens on said property.

Effective Date: 10-01-1953



Section 2937.26 - Cancellation of lien - form.

Whenever, by the order of a court, a recognizance under sections 2937.24 and 2937.25 of the Revised Code has been canceled, discharged, or set aside, or the cause in which such recognizance is taken has been dismissed or otherwise terminated the clerk of such court shall forthwith file with the county recorder of the county in which the real property is located, a notice of discharge in writing, in substance as follows:

"To whom it may concern:

Take notice that by the order of the court of . . . . . . . . (naming court) . . . . . . . . . of the county (or city) of . . . . . . . . . . ., the recognizance of . . . . . . . as principal, and . . . . . . . as surety, given in the cause of the State of Ohio, plaintiff, versus . . . . . . . . . ., defendant, known and identified as Cause No. . . . . . . . . . in said court, is canceled, discharged, and set aside, and the lien of the State of Ohio on the real property therein pledged as security, is hereby waived, discharged, and set aside.

. . . . . . . . . . Clerk of the court.

Dated . . . . . . . . . ."

Effective Date: 10-01-1953



Section 2937.27 - Duties of county recorder.

The county recorder of the county in which the property of a surety on a recognizance is located, shall keep and file all notices of lien and notices of discharge which are filed with him pursuant to section 2937.26 of the Revised Code, and shall keep in addition thereto, a book or record in which he shall index notice of liens and notice of discharges, as they are filed with him. When a lien has been released or discharged for a period of one year, the county recorder may destroy all notices of such lien.

Effective Date: 10-26-1961



Section 2937.28 - Pledge of real property as bail.

All recognizances shall be returnable to and all deposits shall be held by or subject to the order of the court or magistrate before whom the accused is to appear initially, and upon the transfer of the case to any other court or magistrate shall be returnable to and transmitted to the transferee court or magistrate.

It is not necessary for the accused to give new recognizance for appearance in common pleas court for arraignment upon indictment or pending appeal after judgment and sentence, unless the magistrate or judge of the trial court or the court to which appeal is taken, shall, for good cause shown, increase or decrease the amount of the recognizance, but such recognizance shall continue and be in full force until trial and appeal therefrom is finally determined. When two or more charges are filed, or indictments returned, against the same person at or about the same time, the recognizance given may be made to include all offenses charged against the accused.

Effective Date: 01-01-1960



Section 2937.281 - Recognizance forms.

In cases of felony, the recognizance shall be signed by the accused and one or more adult residents of the county in which the case is pending, who shall own, in the aggregate, real property double the amount set as bail, over and above all encumbrances and liable to execution in at least that amount; or it may be signed by the accused and a surety company authorized to do business in this state.

In cases of misdemeanor, the recognizance may be signed by the accused and one or more adult residents, qualified as set forth above or as to personal property ownership, by the accused and surety company, or, if authorized by judge or magistrate, by the accused alone. In cases of misdemeanors arising under Chapters 4501., 4503., 4505., 4507., 4509., 4511., 4513., 4517., and 4549. of the Revised Code, and related ordinance offenses (except those of driving under the influence of intoxicating liquor or controlled substances and leaving the scene of an accident) the court or magistrate shall accept guaranteed arrest bond with respect to which a surety company has become surety as provided in section 3929.141 of the Revised Code in lieu of cash bail in an amount not to exceed two hundred dollars.

Effective Date: 07-01-1976



Section 2937.29 - Release on own recognizance.

When from all the circumstances the court is of the opinion that the accused will appear as required, either before or after conviction, the accused may be released on his own recognizance. A failure to appear as required by such recognizance shall constitute an offense subject to the penalty provided in section 2937.99 of the Revised Code.

Effective Date: 08-10-1965



Section 2937.30 - Recognizance when accused discharged.

When a defendant is discharged by the trial court otherwise than on a verdict or finding of acquittal, or when the appellate court reverses a conviction and orders the discharge of the defendant and the state or municipality signifies its intention to appeal therefrom, or the record is certified to the supreme court, the defendant shall not be discharged if he is in jail, nor the surety discharged or deposit released if the defendant is on bail, but the trial court, or the court to which appeal is taken may make order for his release on his own recognizance or bail, or recommit him.

Effective Date: 01-01-1960



Section 2937.31 - Recognizance or deposit for appearance of accused.

If an accused is held to answer and offers sufficient bail, a recognizance or deposit shall be taken for his appearance to answer the charge before such magistrate or before such court to which proceedings may be transferred pursuant to Chapter 2937. of the Revised Code, at a date certain, or from day to day, or in case of the common pleas court on the first day of the next term thereof, and not depart without leave.

Effective Date: 01-01-1960



Section 2937.32 - Detention where bail not granted or sufficient bail not offered.

If an offense is not bailable, if the court denies bail to the accused, or if the accused does not offer sufficient bail, the court shall order the accused to be detained.

Effective Date: 07-29-1999



Section 2937.33 - Receipt of recognizance.

When a transcript or [of] recognizance is received by the clerk of the court of common pleas, or of any court of record to which proceedings are transferred, he shall enter the same upon the appearance docket of the court, with the date of the filing of such transcript or recognizance, the date and amount of the recognizance, the names of the sureties, and the costs. Such recognizance is then of record in such court, and is proceeded on by process issuing therefrom, in a like manner as if it had been entered into before such court. When a court having recognizance of an offense takes a recognizance, it is a sufficient record thereof to enter upon the journal of such court the title of the case, the crime charged, the names of the sureties, the amount of the recognizance, and the time therein required for the appearance of the accused. In making the complete record, when required to be made, recognizances whether returned to or taken in such court shall be recorded in full, if required by the prosecutor or the accused.

Effective Date: 01-01-1960



Section 2937.34 - Accused unlawfully detained - examining court to be held.

When a person is committed to jail, charged with an offense for which he has not been indicted, and claims to be unlawfully detained, the sheriff on demand of the accused or his counsel shall forthwith notify the court of common pleas, and the prosecuting attorney, to attend an examining court, the time of which shall be fixed by the judge. The judge shall hear said cause or complaint, examine the witnesses, and make such order as the justice of the case requires, and for such purpose the court may admit to bail, release without bond, or recommit to jail in accordance with the commitment. In the absence of the judge of the court of common pleas, the probate judge shall hold such examining court.

Effective Date: 10-01-1953



Section 2937.35 - Forfeiture of bail.

Upon the failure of the accused or witness to appear in accordance with its terms the bail may in open court be adjudged forfeit, in whole or in part by the court or magistrate before whom he is to appear. But such court or magistrate may, in its discretion, continue the cause to a later date certain, giving notice of such date to him and the bail depositor or sureties, and adjudge the bail forfeit upon failure to appear at such later date.

Effective Date: 01-01-1960



Section 2937.36 - Forfeiture of bail proceedings.

Upon declaration of forfeiture, the magistrate or clerk of the court adjudging forfeiture shall proceed as follows:

(A) As to each bail, the magistrate or clerk shall proceed forthwith to deal with the sum deposited as if the same were imposed as a fine for the offense charged and distribute and account for the same accordingly provided that prior to so doing, the magistrate or clerk may satisfy accrued costs in the case out of the fund.

(B) As to any securities deposited, the magistrate or clerk shall proceed to sell the same, either at public sale advertised in the same manner as sale on chattel execution, or through any state or national bank performing such service upon the over the counter securities market and shall apply proceeds of sale, less costs or brokerage thereof as in cases of forfeited cash bail. Prior to such sale, the clerk shall give notices by ordinary mail to the depositor, at the depositor's address listed of record, if any, of the intention so to do, and such sale shall not proceed if the depositor, within ten days of mailing of such notice appears, and redeems said securities by either producing the body of the defendant in open court or posting the amount set in the recognizance in cash, to be dealt with as forfeited cash bail.

(C) As to recognizances the magistrate or clerk shall notify the accused and each surety within fifteen days after the declaration of the forfeiture by ordinary mail at the address shown by them in their affidavits of qualification or on the record of the case, of the default of the accused and the adjudication of forfeiture and require each of them to show cause on or before a date certain to be stated in the notice, and which shall be not less than forty-five nor more than sixty days from the date of mailing notice, why judgment should not be entered against each of them for the penalty stated in the recognizance. If good cause by production of the body of the accused or otherwise is not shown, the court or magistrate shall thereupon enter judgment against the sureties or either of them, so notified, in such amount, not exceeding the penalty of the bond, as has been set in the adjudication of forfeiture, and shall award execution therefor as in civil cases. The proceeds of sale shall be received by the clerk or magistrate and distributed as on forfeiture of cash bail.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-1960



Section 2937.37 - Levy on personal property in judgment against surety.

A magistrate or court of record inferior to the court of common pleas may proceed to judgment against a surety on a recognizance, and levy on his personal property, notwithstanding that the bond may exceed the monetary limitations on the jurisdiction of such court in civil cases, and jurisdiction over the person of surety shall attach from the mailing of the notice specified in section 2937.36 of the Revised Code, notwithstanding that such surety may not be within the territorial jurisdiction of the court; but levy on real property shall be made only through issuance, return, and levy made under certificate of judgment issued to the clerk of the court of common pleas pursuant to section 2329.02 of the Revised Code.

Effective Date: 01-01-1960



Section 2937.38 - Forfeiture of bail proceedings - minority no defense.

In any matter in which a minor is admitted to bail pursuant to Chapter 2937 of the Revised Code, the minority of the accused shall not be available as a defense to judgment against principal or surety, or against the sale of securities or transfer of cash bail, upon forfeiture.

Effective Date: 01-01-1960



Section 2937.39 - Remitting all or part of penalty.

After judgment has been rendered against surety or after securities sold or cash bail applied, the court or magistrate, on the appearance, surrender, or rearrest of the accused on the charge, may remit all or such portion of the penalty as it deems just and in the case of previous application and transfer of cash or proceeds, the magistrate or clerk may deduct an amount equal to the amount so transferred from subsequent payments to the agencies receiving such proceeds of forfeiture until the amount is recouped for the benefit of the person or persons entitled thereto under order or remission.

Effective Date: 01-01-1960



Section 2937.40 - Discharge and release of bail and sureties.

(A) Bail of any type that is deposited under sections 2937.22 to 2937.45 of the Revised Code or Criminal Rule 46 by a person other than the accused shall be discharged and released, and sureties on recognizances shall be released, in any of the following ways:

(1) When a surety on a recognizance or the depositor of cash or securities as bail for an accused desires to surrender the accused before the appearance date, the surety is discharged from further responsibility or the deposit is redeemed in either of the following ways:

(a) By delivery of the accused into open court;

(b) When, on the written request of the surety or depositor, the clerk of the court to which recognizance is returnable or in which deposit is made issues to the sheriff a warrant for the arrest of the accused and the sheriff indicates on the return that he holds the accused in his jail.

(2) By appearance of the accused in accordance with the terms of the recognizance or deposit and the entry of judgment by the court or magistrate;

(3) By payment into court, after default, of the sum fixed in the recognizance or the sum fixed in the order of forfeiture, if it is less.

(B) When cash or securities have been deposited as bail by a person other than the accused and the bail is discharged and released pursuant to division (A) of this section, or when property has been pledged by a surety on recognizance and the surety on recognizance has been released pursuant to division (A) of this section, the court shall not deduct any amount from the cash or securities or declare forfeited and levy or execute against pledged property. The court shall not apply any of the deposited cash or securities toward, or declare forfeited and levy or execute against property pledged for a recognizance for, the satisfaction of any penalty or fine, and court costs, assessed against the accused upon his conviction or guilty plea, except upon express approval of the person who deposited the cash or securities or the surety.

(C) Bail of any type that is deposited under sections 2937.22 to 2937.45 of the Revised Code or Criminal Rule 46 by an accused shall be discharged and released to the accused, and property pledged by an accused for a recognizance shall be discharged, upon the appearance of the accused in accordance with the terms of the recognizance or deposit and the entry of judgment by the court or magistrate, except that, if the defendant is not indigent, the court may apply deposited bail toward the satisfaction of a penalty or fine, and court costs, assessed against the accused upon his conviction or guilty plea, and may declare forfeited and levy or execute against pledged property for the satisfaction of a penalty or fine, and court costs, assessed against the accused upon his conviction or guilty plea.

(D) Notwithstanding any other provision of this section, an Ohio driver's or commercial driver's license that is deposited as bond may be forfeited and otherwise handled as provided in section 2937.221 of the Revised Code.

Effective Date: 11-28-1990



Section 2937.41 - Discharge of recognizance.

On the discharge of bail, the magistrate or clerk of the court shall return, subject to division (B) or (C) of section 2937.40 of the Revised Code, deposited cash or securities to the depositor, but the magistrate or clerk of the court may require presentation of an issued original receipt as a condition to the return. In the case of discharged recognizances, subject to division (B) or (C) of section 2937.40 of the Revised Code, the magistrate or clerk of the court shall endorse the satisfaction on the recognizance and shall forthwith transmit to the county recorder the notice of discharge provided for in section 2937.26 of the Revised Code.

Effective Date: 05-13-1980



Section 2937.42 - Defect in form of recognizance.

Forfeiture of a recognizance shall not be barred or defeated or a judgment thereon reversed by the neglect or omission to note or record the default, or by a defect in the form of such recognizance, if it appears from the tenor thereof at what court the party or witness was bound to appear and that the court or officer before whom it was taken was authorized to require and take such recognizance.

Effective Date: 01-01-1960



Section 2937.43 - Issuance of warrant upon failure to appear.

Should the accused fail to appear as required, after having been released pursuant to section 2937.29 of the Revised Code, the court having jurisdiction at the time of such failure may, in addition to any other action provided by law, issue a warrant for the arrest of such accused.

Effective Date: 08-10-1965



Section 2937.44 - Recognizance forms.

Recognizances substantially in the forms following are sufficient:

RECOGNIZANCE OF THE ACCUSED

The State of Ohio, . . . . . . . County, ss:

Be it remembered, that on the . . . . . . . . . . . day of. . . . . ., in the year . . . . E. F. and G. H. personally appeared before me, and jointly and severally acknowledged themselves to owe the state of Ohio, the sum of . . . . . . dollars, to be levied on their goods, chattels, lands, and tenements, if default is made in the condition following, to wit:

The condition of this recognizance is such that if the above bound E. F. personally appears before the court of common pleas on the first day of the next term thereof, then and there to answer a charge of (here name the offense with which the accused is charged) and abide the judgment of the court and not depart without leave, then this recognizance shall be void; otherwise it shall be and remain in full force and virtue in law.

Taken and acknowledged before me, on the day and year above written.

A. B., Judge

RECOGNIZANCE OF WITNESS

The State of Ohio, . . . . . . . . County, ss:

Be it remembered, that on the . . . . . . . . . day of . . . . . . ., in the year . . . . . . . . . . E. F. and G. H. personally appeared before me and jointly and severally acknowledged themselves to owe the state of Ohio, the sum of . . . . . . dollars, to be levied on their goods, chattels, lands, and tenements, if default is made in the condition following, to wit:

The condition of this recognizance is such that if the above bound E. F. personally appears before the court of common pleas on the first day of the next term thereof then and there to give evidence on behalf of the state, touching such matters as shall then and there be required of him, and not depart the court without leave, then this recognizance shall be void, otherwise it shall remain in full force and virtue in law.

Taken and acknowledged before me, on the day and year above written.

A. B., Judge

TO KEEP THE PEACE

The State of Ohio, . . . . . . . . County, ss:

Be it remembered, that on the . . . . . . . . day of . . . . . . . ., in the year . . . . E. F. and G. H. personally appeared before me, and jointly and severally acknowledged themselves to owe the state of Ohio, the sum of . . . . . . dollars, to be levied on their goods, chattels, lands, and tenements, if default is made in the condition following, to wit:

The condition of this recognizance is such that if the above bound E. F. personally appears before the court of common pleas, on the first day of the next term thereof, then and there to answer unto a complaint of C. D. that he has reason to fear, and does fear, that the said E. F. will (here state the charge in the complaint), and abide the order of the court thereon, and in the meantime to keep the peace and be of good behavior toward the citizens of the state generally, and especially toward the said C. D., then this recognizance shall be void; otherwise it shall be and remain in full force and virtue in law.

Taken and acknowledged before me, on the day and year above written.

A. B., Judge

Effective Date: 01-01-1958



Section 2937.45 - Commitment forms.

Commitments substantially in the forms following are sufficient:

COMMITMENT AFTER EXAMINATION

The State of Ohio, . . . . . . . . . County, ss:

To the Keeper of the Jail of the County aforesaid, greeting:

Whereas, E. F. has been arrested, on the oath of C. D., for (here describe the offense), and has been examined by me on such charge, and required to give bail in the sum of . . . . . . dollars for his appearance before the court of common pleas with which requisition he has failed to comply. Therefore, in the name of the state of Ohio, I command you to receive the said E. F. into your custody, in the jail of the county aforesaid, there to remain until discharged by due course of law.

Given under my hand, this . . . . . . day of . . . . . . .

A. B., Judge

COMMITMENT PENDING EXAMINATION

The State of Ohio, . . . . . . . . County, ss:

To the Keeper of the Jail of the County aforesaid, greeting:

Whereas, E. F. has been arrested on the oath of C. D., for (here describe the offense) and has been brought before me for examination and the same has been necessarily postponed by reason of (here state the cause of delay). Therefore, I command you, in the name of the state of Ohio, to receive the said E. F. into your custody in the jail of the county aforesaid (or in such other place as the justice shall name) there to remain until discharged by due course of law.

Given under my hand, this . . . . . . day of . . . . . . .

A. B., Judge

Effective Date: 01-01-1958



Section 2937.46 - Uniform rules for practice and procedure in traffic cases.

(A) The supreme court of Ohio, in the interest of uniformity of procedure in the various courts and for the purpose of promoting prompt and efficient disposition of cases arising under the traffic laws of this state and related ordinances, may make uniform rules for practice and procedure in courts inferior to the court of common pleas not inconsistent with the provisions of Chapter 2937. of the Revised Code, including, but not limited to:

(1) Separation of arraignment and trial of traffic and other types of cases;

(2) Consolidation of cases for trial;

(3) Transfer of cases within the same county for the purpose of trial;

(4) Designation of special referees for hearings or for receiving pleas or bail at times when courts are not in session;

(5) Fixing of reasonable bonds, and disposition of cases in which bonds have been forfeited.

(B) Except as otherwise specified in division (N) of section 4511.19 of the Revised Code, all of the rules described in division (A) of this section, when promulgated by the supreme court, shall be fully binding on all courts inferior to the court of common pleas and on the court of common pleas in relation to felony violations of division (A) of section 4511.19 of the Revised Code and shall effect a cancellation of any local court rules inconsistent with the supreme court's rules.

Effective Date: 01-01-2004; 08-17-2006



Section 2937.99 - Penalty.

(A) No person shall fail to appear as required, after having been released pursuant to section 2937.29 of the Revised Code. Whoever violates this section is guilty of failure to appear and shall be punished as set forth in division (B) or (C) of this section.

(B) If the release was in connection with a felony charge or pending appeal after conviction of a felony, failure to appear is a felony of the fourth degree.

(C) If the release was in connection with a misdemeanor charge or for appearance as a witness, failure to appear is a misdemeanor of the first degree.

(D) This section does not apply to misdemeanors and related ordinance offenses arising under Chapters 4501., 4503., 4505., 4507., 4509., 4510., 4511., 4513., 4517., 4549., and 5577. of the Revised Code, except that this section does apply to violations of sections 4511.19, 4549.02, and 4549.021 of the Revised Code and ordinance offenses related to sections 4511.19, 4549.02, and 4549.021 of the Revised Code.

Effective Date: 01-01-2004






Chapter 2938 - TRIAL - MAGISTRATE COURTS

Section 2938.01 - Trial - magistrate courts definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code, and the definition of "peace officer," "prosecutor," and "offense" set forth in section 2935.01 of the Revised Code applies to Chapter 2938. of the Revised Code.

Effective Date: 01-01-1960



Section 2938.02 - Applicability of chapter.

The provisions of Chapter 2938. of the Revised Code shall apply to trial on the merits of any misdemeanor, ordinance offense, prosecution for the violation of any rule or regulation of any governmental body authorized to adopt penal regulations, or to complaints to keep the peace, which may be instituted in and retained for trial on the merits in any court or before any magistrate inferior to the court of common pleas; provided that in juvenile courts, where the conduct of any person under the age of eighteen years is made the subject of inquiry and for which special provision is made by Chapter 2151. or 2152. of the Revised Code, such matters shall be tried, adjusted, or disposed of pursuant to Chapter 2151. or 2152. of the Revised Code.

Effective Date: 01-01-2002



Section 2938.03 - Setting criminal cases for trial - continuances - assignment of judges.

The magistrate, or judge or clerk of court of record, shall set all criminal cases for a trial at a date not later than thirty days after plea is received, or in those cases in which the charge has been reduced on preliminary hearing or has been certified by another magistrate, then at a date not later than thirty days from fixing of charge or receipt of transcript as the case may be. Continuances beyond such date shall be granted only upon notice to the opposing party and for good cause shown.

Criminal cases shall be given precedence over civil matters in all assignments for trial and if the volume of contested criminal matters in courts of more than one judge is such as to require it, the chief justice or presiding judge of such court shall assign additional judges from other divisions of the court to assist in the trial of such criminal matters; in the case of county courts, the presiding judge of the court of common pleas shall assign county judges from other areas of jurisdiction within the county to assist those county judges whose volume of criminal cases requires assistance.

Effective Date: 01-01-1960



Section 2938.04 - Jury demand.

In courts of record right to trial by jury as defined in section 2945.17 of the Revised Code shall be claimed by making demand in writing therefor and filing the same with the clerk of the court not less than three days prior to the date set for trial or on the day following receipt of notice whichever is the later. Failure to claim jury trial as provided in this section is a complete waiver of right thereto. In courts not of record jury trial may not be had, but failure to waive jury in writing where right to jury trial may be asserted shall require the magistrate to certify such case to a court of record as provided in section 2937.08 of the Revised Code.

Effective Date: 01-10-1961



Section 2938.05 - Withdrawal of jury demand.

Claim of jury, once made, may be withdrawn by written waiver of jury but in such case the court may, if a jury has been summoned, require accused to pay all costs of mileage and fees of the summoned jurors for one day's service, notwithstanding the outcome of the case. No withdrawal of claim for jury shall effect any re-transfer of a case, once it has been certified to a court of record.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 01-01-1960



Section 2938.06 - Number of jurors - peremptory challenges.

If the number of jurors to be sworn in a case is not stated in the claim, the number to be sworn shall be twelve, but the accused may stipulate for a jury of six, provided in such case the number of peremptory challenges shall be limited to two on each side.

Effective Date: 01-01-1960



Section 2938.07 - Control of trial proceedings.

The magistrate or judge of the trial court shall control all proceedings during a criminal trial and shall limit the introduction of evidence and argument of counsel to relevant and material matters with a view to expeditious and effective ascertainment of truth regarding the matters in issue.

Effective Date: 01-01-1960



Section 2938.08 - Defendant presumed innocent.

A defendant in a criminal action is presumed to be innocent until he is proved guilty of the offense charged, and in case of a reasonable doubt whether his guilt is satisfactorily shown, he shall be acquitted. The presumption of innocence places upon the state (or the municipality) the burden of proving him guilty beyond a reasonable doubt.

In charging a jury the trial court shall state the meaning of the presumption of innocence and of reasonable doubt in each case.

Effective Date: 01-01-1960



Section 2938.09 - Grounds for objection.

In the trial of any criminal case, the grounds of an objection to any ruling or action of the judge or magistrate shall be stated if required by him.

Effective Date: 03-17-1987



Section 2938.10 - Proof of territorial jurisdiction.

The state or municipality in all cases must prove the offense committed within the territorial jurisdiction of the court, and in ordinance cases within the municipality, except as to those offenses in which the court has county wide jurisdiction created by statute and as to those cases in which certification has been made pursuant to section 2937.08 of the Revised Code.

Effective Date: 01-01-1960



Section 2938.11 - Order of trial.

The trial of an issue shall proceed before the trial court or jury as follows:

(A) Counsel may state the case for the prosecution, including the evidence by which he expects to sustain it.

(B) Counsel for the defendant may state his defense, including the evidence which he expects to offer.

(C) The prosecution then shall produce all its evidence, and the defendant may follow with his evidence, but the court or magistrate, in the furtherance of justice and for good cause shown, may permit evidence to be offered by either side out of its order and may permit rebuttal evidence to be offered by the prosecution.

(D) When the evidence is concluded, unless the case is submitted without argument, counsel for the prosecution shall commence, defendant or his counsel follow, and counsel for the prosecution conclude his argument either to the court or jury. The judge or magistrate may impose a reasonable time limit on argument.

(E) The judge, after argument is concluded in a jury case, forthwith shall charge the jury on the law pertaining to the case and controlling their deliberations, which charge shall not be reduced to writing and taken into the jury room unless the trial judge in his discretion shall so order.

(F) Any verdict arrived at by the jury, or finding determined by the judge or magistrate in trial to the court, shall be announced and received only in open court as soon as it is determined. Any finding by the judge or magistrate shall be announced in open court not more than forty-eight hours after submission of the case to him.

Effective Date: 03-17-1987



Section 2938.12 - Presence of defendant required.

A person being tried for a misdemeanor, either to the court, or to a jury, upon request in writing, subscribed by him, may, with the consent of the judge or magistrate, be tried in his absence, but no right shall exist in the defendant to be so tried. If after trial commences a person being tried escapes or departs without leave, the trial shall proceed and verdict or finding be received and sentence passed as if he were personally present.

Effective Date: 01-01-1960



Section 2938.13 - Prosecution of criminal cases.

In any case prosecuted for violation of a municipal ordinance the village solicitor or city director of law, and for a statute, he or the prosecuting attorney, shall present the case for the municipal corporation and the state respectively, but either may delegate the responsibility to some other attorney in a proper case, or, if the defendant be unrepresented by counsel may with leave of court, withdraw from the case. But the magistrate or judge shall not permit prosecution of any criminal case by private attorney employed or retained by a complaining witness.

Effective Date: 11-01-1977



Section 2938.14 - Venires for juries.

Jurors in courts of record inferior to the court of common pleas shall be drawn and summoned in the manner provided in the various acts creating such courts. But no challenge to the array shall be sustained in any case for the reason that some of the jurors are not residents of the territory of the court, if it appears that the jurors were regularly drawn and certified by the jury commissioners of county or municipality as the case may be.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 01-10-1961



Section 2938.15 - Rules of evidence and procedure.

The rules of evidence and procedure, including those governing notices, proof of special matters, depositions, and joinder of defendants and offenses set forth in Chapter 2945. of the Revised Code, which are not, by their nature, inapplicable to the trial of misdemeanors, shall prevail in trials under Chapter 2938. of the Revised Code where no special provision is made in such chapter, or where no provision is made by rule of the supreme court adopted pursuant to section 2937.46 of the Revised Code.

Effective Date: 01-10-1961






Chapter 2939 - GRAND JURIES

Section 2939.01 - Grand jury definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2939. of the Revised Code.

Effective Date: 10-01-1953



Section 2939.02 - Grand jury selection and composition.

Grand juries shall consist of fifteen persons who satisfy the qualifications of a juror specified in section 2313.17 of the Revised Code. Persons to serve as grand jurors in the court of common pleas of each county shall be selected from the persons whose names are contained in the annual jury list .

At the time of the selection of the persons who are to constitute the grand jury, the commissioners of jurors shall randomly draw from the annual jury list the names of not fewer than twenty-five persons. The first fifteen persons whose names are drawn shall constitute the grand jury, if they can be located and served by the sheriff, and if they are not excused by the court or a judge of the court. If any of the first fifteen persons whose names are so drawn are not located or are unable to serve and are for that reason excused by the court or by a judge of the court, whose duty it is to supervise the impaneling of the grand jury, the judge shall then designate the person whose name next appears on the list of persons drawn, to serve in the place of the person not found or excused and shall so continue to substitute the names of the persons drawn in the order in which they were drawn, to fill all vacancies resulting from persons not being found or having been excused by the court or the judge of the court, until the necessary fifteen persons are selected to make up the grand jury. If all of the names appearing on the list of persons drawn are exhausted before the grand jury is complete, the judge shall order the commissioners of jurors to draw such additional names as the judge determines, and shall proceed to fill the vacancies from those names in the order in which they are drawn.

The judge of the court of common pleas may select any person who satisfies the qualifications of a juror and whose name is not included in the annual jury list to preside as foreperson of the grand jury, in which event the grand jury shall consist of the foreperson so selected and fourteen additional grand jurors selected from the annual jury list.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 10-01-1984



Section 2939.03 - Grand juror drawing, notification, exemptions.

Except for a foreperson selected by the judge of the court of common pleas under section 2939.02 of the Revised Code, a grand jury is drawn and notified in the same manner as other jurors are drawn and notified under Chapter 2313. of the Revised Code. Grand jurors so drawn and notified are not entitled to an exemption for any reason but may be excused from service or have their service postponed for the same reasons and in the same manner as other jurors under that chapter and not otherwise. Grand jurors are subject to the same fines and penalties for nonattendance and otherwise as are other jurors under that chapter. The duties and the powers of courts of common pleas, clerks of courts of common pleas, and commissioners of jurors in regard to grand jurors in all respects are the same as in regard to other jurors.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 04-16-1998



Section 2939.031 - Additional or alternate jurors.

When it appears to the judge impaneling a grand jury that the inquiry is likely to be protracted, or upon direction of the judge, an additional or alternate juror shall be selected in the same manner as the regular jurors in the inquiry are selected. The additional or alternate juror shall be sworn and seated near the jury, with equal opportunity for seeing and hearing the proceedings, shall attend the inquiry at all times and shall obey all orders and admonitions of the court or foreman. When the jurors are ordered kept together, the alternate juror shall be kept with them. The additional or alternate juror shall be liable as a regular juror for failure to attend the inquiry or to obey any order or admonition of the court or foreman. He shall receive the same compensation as other jurors, and except as provided in this section shall be discharged upon the final submission of the bill to the foreman.

If before the final submission of the bill to the jury, a juror dies or is discharged by the judge or foreman due to incapacity, absence, or disqualification of such juror, the additional or alternate juror, upon order of the judge or foreman, shall become one of the jury and serve in all respects as though selected as an original juror during the absence or incapacity of an original juror.

Effective Date: 10-14-1953



Section 2939.04 - Compensation - prohibition of repeated service in same term.

The compensation of grand jurors shall be fixed by resolution of the board of county commissioners, not to exceed forty dollars for each day's attendance, payable out of the county treasury. Except in counties of less than one hundred thousand population according to the last federal census, in which counties the judge of the court of common pleas shall make rules in the judge's own county applicable to subsequent grand juror and petit juror service, a person who has served as a grand juror at a term of court is prohibited from serving again, either as a grand juror or petit juror, in that jury year in which the service is rendered or in the next jury year. The person is entitled to a certificate of excuse or postponement in the same manner as a petit juror. The court of common pleas may order the drawing of a special jury to sit at any time public business requires it.

Effective Date: 04-16-1998



Section 2939.05 - [Repealed].

Effective Date: 09-11-1961



Section 2939.06 - Oath or affirmation of grand jurors.

(A) When a grand jury is impaneled, the court of common pleas shall appoint one of the members of the grand jury as foreperson, and shall administer, or cause to be administered, to the jurors an oath in the following words to which the jurors shall respond "I do solemnly swear" or "I do solemnly affirm" :

"Do you solemnly swear or affirm that you will diligently inquire into and carefully deliberate all matters that shall come to your attention concerning this service; and do you solemnly swear or affirm that you will keep secret all proceedings of the grand jury unless you are required in a court of justice to make disclosure; and do you solemnly swear or affirm that you will indict no person through malice, hatred, or ill will; and do you solemnly swear or affirm that you will not leave unindicted any person through fear, favor, or affection, or for any reward or hope thereof; and do you solemnly swear or affirm that in all your deliberations you will present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding, as you shall answer unto God or under the penalties of perjury?"

(B) If, on or after the effective date of this amendment, a court impaneling a grand jury uses the grand juror's oath that was in effect prior to the effective date of this amendment instead of the oath set forth in division (A) of this section, the court's use of the former oath does not invalidate or affect the validity of the impanelment of the grand jury, any proceeding, inquiry, or presentation of the grand jury, any indictment or other document found, returned, or issued by the grand jury, or any other action taken by the grand jury.

Effective Date: 03-24-2003



Section 2939.07 - Charge of jurors by judge.

The grand jurors, after being sworn, shall be charged as to their duty by the judge of the court of common pleas, who shall call their attention particularly to the obligation of secrecy which their oaths impose, and explain to them the law applicable to such matters as may be brought before them.

Effective Date: 10-01-1953



Section 2939.08 - Grand jury duty after charge.

After the charge of the court of common pleas, the grand jury shall retire with the officer appointed to attend it, and proceed to inquire of and present all offenses committed within the county.

Effective Date: 10-01-1953



Section 2939.09 - Clerk - minutes.

The grand jury may appoint one of its members to be its clerk to preserve the minutes of its proceedings and actions in all cases pending before it. Such minutes shall be delivered to the prosecuting attorney before the jury is discharged.

Effective Date: 10-01-1953



Section 2939.10 - Prosecuting attorney to have access to grand jury.

The prosecuting attorney or assistant prosecuting attorney may at all times appear before the grand jury to give information relative to a matter cognizable by it, or advice upon a legal matter when required. The prosecuting attorney may interrogate witnesses before the grand jury when the grand jury or the prosecuting attorney finds it necessary, but no person other than the grand jurors shall be permitted to remain in the room with the jurors while the jurors are expressing their views or giving their votes on a matter before them. In all matters or cases which the attorney general is required to investigate or prosecute by the governor or general assembly, or which a special prosecutor is required by section 177.03 of the Revised Code to investigate and prosecute, the attorney general or the special prosecutor, respectively, shall have and exercise any or all rights, privileges, and powers of prosecuting attorneys, and any assistant or special counsel designated by the attorney general or special prosecutor for that purpose, has the same authority. Proceedings in relation to such matters or cases are under the exclusive supervision and control of the attorney general or the special prosecutor.

Effective Date: 09-03-1986



Section 2939.11 - Official reporter.

The official reporter of the county, or any reporter designated by the court of common pleas, at the request of the prosecuting attorney, or any such reporter designated by the attorney general in investigations conducted by the attorney general, may take notes of or electronically record testimony before the grand jury, and furnish a transcript to the prosecuting attorney or the attorney general, and to no other person. The reporter shall withdraw from the jury room before the jurors begin to express their views or take their vote on the matter before them. Such reporter shall take an oath to be administered by the judge after the grand jury is sworn, imposing an obligation of secrecy to not disclose any testimony taken or heard except to the grand jury, prosecuting attorney, or attorney general, unless called upon in court to make disclosures.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 2939.12 - Clerk of court to issue subpoenas for witnesses.

When required by the grand jury, prosecuting attorney, or judge of the court of common pleas, the clerk of the court of common pleas shall issue subpoenas and other process to any county to bring witnesses to testify before such jury.

Effective Date: 10-01-1953



Section 2939.121 - Employer may not penalize employee for being subpoenaed before grand jury.

No employer shall discharge or terminate from employment, threaten to discharge or terminate from employment, or otherwise punish or penalize any employee because of time lost from regular employment as a result of the employee's attendance at any proceeding before a grand jury pursuant to a subpoena. This section generally does not require and shall not be construed to require an employer to pay an employee for time lost resulting from attendance at any grand jury proceeding. However, if an employee is subpoenaed to appear at a grand jury proceeding and the proceeding pertains to an offense against the employer or an offense involving the employee during the course of his employment, the employer shall not decrease or withhold the employee's pay for any time lost as a result of compliance with the subpoena. Any employer who knowingly violates this section is in contempt of court.

Effective Date: 09-26-1984



Section 2939.13 - Oath of witnesses.

Before a witness is examined by the grand jury, an oath shall be administered to him by the foreman of the grand jury or by the judge of the court of common pleas or the clerk of the court of common pleas, truly to testify of such matters and things as may lawfully be inquired of before such jury. A certificate that the oath has been administered shall be indorsed on the subpoena of the witness or otherwise made by the foreman of the grand jury, judge, or clerk certifying the attendance of said witness to the clerk of the court.

Effective Date: 10-01-1953



Section 2939.14 - Witness refusing to testify.

If a witness before a grand jury refuses to answer an interrogatory, the court of common pleas shall be informed in writing, in which such interrogatory shall be stated, with the excuse for the refusal given by the witness. The court shall determine whether the witness is required to answer, and the grand jury shall be forthwith informed of such decision.

Effective Date: 10-01-1953



Section 2939.15 - Contempt proceedings against witness refusing to testify.

If the court of common pleas determines that a witness before a grand jury is required to answer an interrogatory and such witness persists in his refusal, he shall be brought before the court, which shall proceed in a like manner as if such witness had been interrogated and refused to answer in open court.

Effective Date: 10-01-1953



Section 2939.16 - Sickness, death, discharge, or nonattendance of a grand juror.

In case of sickness, death, discharge, or nonattendance of a grand juror after the grand jury is sworn, the court may cause another to be sworn in his stead. The court shall charge such juror as required by section 2939.07 of the Revised Code.

Effective Date: 10-01-1953



Section 2939.17 - Summoning new grand jury - immunity of witnesses.

After the grand jury is discharged, the court of common pleas, when necessary, may order the drawing and impaneling of a new grand jury, which shall be summoned and returned as provided by section 2939.03 of the Revised Code and shall be sworn and proceed in the manner provided by sections 2939.06 to 2939.24, inclusive, of the Revised Code. Whenever the governor or general assembly directs the attorney general to conduct any investigation or prosecution, the court of common pleas or any judge thereof, on written request of the attorney general, shall order a special grand jury to be summoned, and such special grand jury may be called and discharge its duties either before, during, or after any session of the regular grand jury, and its proceedings shall be independent of the proceedings of the regular grand jury but of the same force and effect.

Whenever a witness is necessary to a full investigation by the attorney general under this section, or to secure or successfully maintain and conclude a prosecution arising out of any such investigation, the judge of the court of common pleas may grant to such witness immunity from any prosecution based on the testimony or other evidence given by the witness in the course of the investigation or prosecution other than a prosecution for perjury in giving such testimony or evidence.

Effective Date: 09-16-1970



Section 2939.18 - Secrecy of indictment.

No grand juror, officer of the court, or other person shall disclose that an indictment has been found against a person not in custody or under bail, before such indictment is filed and the case docketed, except by the issue of process.

Effective Date: 10-01-1953



Section 2939.19 - Testimony of grand juror.

No grand juror may state or testify in court in what manner any member of the grand jury voted or what opinion was expressed by any juror on any question before the grand jury.

Effective Date: 10-01-1953



Section 2939.20 - Concurrence by twelve grand jurors for indictment.

At least twelve of the grand jurors must concur in the finding of an indictment. When so found, the foreman shall indorse on such indictment the words "A true bill" and subscribe his name as foreman.

Effective Date: 10-01-1953



Section 2939.21 - Quarterly visits to county jail.

Once every three months, the grand jurors shall visit the county jail, examine its condition, and inquire into the discipline and treatment of the prisoners, their habits, diet, and accommodations. They shall report on these matters to the court of common pleas in writing. The clerk of the court of common pleas shall forward a copy of the report to the department of rehabilitation and correction.

Effective Date: 07-06-1982



Section 2939.22 - Filing indictments with clerk of court of common pleas.

Indictments found by a grand jury shall be presented by the foreman to the court of common pleas, and filed with the clerk of the court of common pleas, who shall indorse thereon the date of such filing and enter each case upon the appearance docket and the trial docket of the term when the persons indicted have been arrested. The court shall assign such indictments for trial under section 2945.02 of the Revised Code, and recognizances of defendants and witnesses shall be taken for their appearance in court. When a case is continued to the next term of court, such recognizance shall require the appearance of the defendants and witnesses at a time designated by the court. Secret indictments shall not be docketed by name until after the apprehension of the accused.

Effective Date: 10-01-1953



Section 2939.23 - No indictment to be reported.

If an indictment is not found by the grand jury, against an accused who has been held to answer, such fact shall be reported by the foreman to the court of common pleas.

Effective Date: 10-01-1953



Section 2939.24 - Discharge of indicted person when no indictment returned.

If a person held in jail charged with an indictable offense is not indicted at the term of court at which he is held to answer, he shall be discharged unless:

(A) He was committed on such charge after the discharge of the grand jury.

(B) The transcript has not been filed.

(C) There is not sufficient time at such term of court to investigate said cause.

(D) The grand jury, for good cause, continues the hearing of said charge until the next term of court.

(E) It appears to the court of common pleas that a witness for the state has been enticed or kept away, detained, or prevented from attending court by sickness or unavoidable accident.

Effective Date: 10-01-1953



Section 2939.25 - Attendance of witnesses at foreign grand jury proceedings definitions.

As used in sections 2939.25 to 2939.29, inclusive, of the Revised Code:

(A) "Witness" includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding.

(B) "State" includes any territory of the United States and District of Columbia.

(C) "Summons" includes a subpoena, order, or other notice requiring the appearance of a witness.

Effective Date: 10-01-1953



Section 2939.26 - Compelling witnesses to attend by foreign courts.

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in this state in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing such judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing the certificate is prima-facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing. If the judge at the hearing is satisfied of the desirability of such custody and delivery, for which determination the certificate is prima-facie proof of such desirability, he may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as provided in this section, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

Effective Date: 10-01-1953



Section 2939.27 - Certificate specifying number of days witness will be required.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

If the witness is summoned to attend and testify in this state he shall be tendered the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and five dollars for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

Effective Date: 10-01-1953



Section 2939.28 - Witness not subject to arrest or the service of process.

If a person comes into this state in obedience to a summons directing him to attend and testify in this state, while in this state pursuant to such summons he is not subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, while so passing through this state he is not subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

Effective Date: 10-01-1953



Section 2939.29 - Construction and interpretation.

Sections 2939.25 to 2939.28, inclusive, of the Revised Code shall be so interpreted and construed as to effectuate their general purpose, to make the law of this state uniform with the law of other states which enact similar uniform legislation.

Effective Date: 10-01-1953






Chapter 2941 - INDICTMENT

Section 2941.01 - Indictment definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2941 of the Revised Code.

Effective Date: 10-01-1953



Section 2941.02 - Indictment processes apply to informations.

All sections of the Revised Code which apply to prosecutions upon indictments, the process thereon, and the issuing and service thereof, to commitments, bails, motions, pleadings, trials, appeals, and punishments, to the execution of any sentence, and all other proceedings in cases of indictments whether in the court of original or appellate jurisdiction, apply to informations, and all prosecutions and proceedings thereon.

Effective Date: 10-01-1953



Section 2941.021 - Offenses prosecuted by information.

Any criminal offense which is not punishable by death or life imprisonment may be prosecuted by information filed in the common pleas court by the prosecuting attorney if the defendant, after he has been advised by the court of the nature of the charge against him and of his rights under the constitution, is represented by counsel or has affirmatively waived counsel by waiver in writing and in open court, waives in writing and in open court prosecution by indictment.

Effective Date: 11-09-1959



Section 2941.03 - Sufficiency of indictment or information.

An indictment or information is sufficient if it can be understood therefrom:

(A) That it is entitled in a court having authority to receive it, though the name of the court is not stated;

(B) If it is an indictment, that it was found by a grand jury of the county in which the court was held, or if it is an information, that it was subscribed and presented to the court by the prosecuting attorney of the county in which the court was held;

(C) That the defendant is named, or, if his name cannot be discovered, that he is described by a fictitious name, with a statement that his true name is unknown to the jury or prosecuting attorney, but no name shall be stated in addition to one necessary to identify the accused;

(D) That an offense was committed at some place within the jurisdiction of the court, except where the act, though done without the local jurisdiction of the county, is triable therein;

(E) That the offense was committed at some time prior to the time of finding of the indictment or filing of the information.

Effective Date: 10-01-1953



Section 2941.04 - Two or more offenses in one indictment or information.

An indictment or information may charge two or more different offenses connected together in their commission, or different statements of the same offense, or two or more different offenses of the same class of crimes or offenses, under separate counts, and if two or more indictments or informations are filed in such cases the court may order them to be consolidated.

The prosecution is not required to elect between the different offenses or counts set forth in the indictment or information, but the defendant may be convicted of any number of the offenses charged, and each offense upon which the defendant is convicted must be stated in the verdict. The court in the interest of justice and for good cause shown, may order different offenses or counts set forth in the indictment or information tried separately or divided into two or more groups and each of said groups tried separately. A verdict of acquittal of one or more counts is not an acquittal of any other count.

Effective Date: 10-01-1953



Section 2941.05 - Statement that accused has committed some public offense.

In an indictment or information charging an offense, each count shall contain, and is sufficient if it contains in substance, a statement that the accused has committed some public offense therein specified. Such statement may be made in ordinary and concise language without any technical averments or any allegations not essential to be proved. It may be in the words of the section of the Revised Code describing the offense or declaring the matter charged to be a public offense, or in any words sufficient to give the accused notice of the offense of which he is charged.

Effective Date: 03-17-1955



Section 2941.06 - Form of indictment.

An indictment may be substantially in the following form:

"The State of Ohio,) ss .

. . . . . . . . County)

In the Year ......

The jurors of the Grand Jury of the State of Ohio, within and for the body of the County aforesaid, on their oaths, in the name and by the authority of the State of Ohio, do find and present that A.B., on the ....... day of ....... ....., at the county of ........... aforesaid, did ....... (here insert the name of the offense if it has one, such as murder, arson, or the like, or if a misdemeanor having no general name, insert a brief description of it as given by law) contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State of Ohio.

....................... C.D. ........................

Prosecuting Attorney

(Indorsed) A true bill.

E.F., Foreperson of the Grand Jury."

Effective Date: 05-09-2000



Section 2941.07 - Bill of particulars.

Upon written request of the defendant made not later than five days prior to the date set for trial, or upon order of the court, the prosecuting attorney shall furnish a bill of particulars setting up specifically the nature of the offense charged and the conduct of the defendant which is alleged to constitute the offense.

Effective Date: 01-01-1974



Section 2941.08 - Defects which do not affect validity of indictment or information.

An indictment or information is not made invalid, and the trial, judgment, or other proceedings stayed, arrested, or affected:

(A) By the omission of "with force and arms," or words of similar import, or "as appears by the record";

(B) For omitting to state the time at which the offense was committed, in a case in which time is not of the essence of the offense;

(C) For stating the time imperfectly;

(D) For stating imperfectly the means by which the offense was committed except insofar as means is an element of the offense;

(E) For want of a statement of the value or price of a matter or thing, or the amount of damages or injury, where the value or price or the amount of damages or injury is not of the essence of the offense, and in such case it is sufficient to aver that the value or price of the property is less than, equals, or exceeds the certain value or price which determines the offense or grade thereof;

(F) For the want of an allegation of the time or place of a material fact when the time and place have been once stated therein;

(G) Because dates and numbers are represented by figures;

(H) For an omission to allege that the grand jurors were impaneled, sworn, or charged;

(I) For surplusage or repugnant allegations when there is sufficient matter alleged to indicate the crime and person charged;

(J) For want of averment of matter not necessary to be proved;

(K) For other defects or imperfections which do not tend to prejudice the substantial rights of the defendant upon the merits.

Effective Date: 10-01-1953



Section 2941.09 - Identification of group, association, or corporation.

In any indictment or information it is sufficient for the purpose of identifying any group or association of persons, not incorporated, to state the proper name of such group or association, to state any name or designation by which the group or association has been or is known, to state the names of all persons in such group or association or of one or more of them, or to state the name of one or more persons in such group or association referring to the others as "another" or "others." It is sufficient for the purpose of identifying a corporation to state the corporate name of such corporation, or any name or designation by which such corporation has been or is known.

Effective Date: 10-01-1953



Section 2941.10 - Indictment failing to negative any exception, excuse, or proviso contained in statute.

No indictment or information for any offense created or defined by statute is objectionable for the reason that it fails to negative any exception, excuse, or proviso contained in the statute creating or defining the offense. The fact that the charge is made is an allegation that no legal excuse for the doing of the act exists in the particular case.

Effective Date: 10-01-1953



Section 2941.11 - Allege prior conviction.

Whenever it is necessary to allege a prior conviction of the accused in an indictment or information, it is sufficient to allege that the accused was, at a certain stated time, in a certain stated court, convicted of a certain stated offense, giving the name of the offense, or stating the substantial elements thereof.

Effective Date: 10-01-1953



Section 2941.12 - Pleading a statute or right derived therefrom.

In pleading a statute or right derived therefrom it is sufficient to refer to the statute by its title, or in any other manner which identifies the statute. The court must thereupon take judicial notice of such statute.

Effective Date: 10-01-1953



Section 2941.13 - Pleading a judgment or other determination.

In pleading a judgment or other determination of, or a proceeding before, any court or officer, civil or military, it is not necessary to allege the fact conferring jurisdiction on such court or officer. It is sufficient to allege generally that such judgment or determination was given or made or such proceedings had.

Effective Date: 10-01-1953



Section 2941.14 - Indictment for aggravated murder, murder, or voluntary or involuntary manslaughter - specifications.

(A) In an indictment for aggravated murder, murder, or voluntary or involuntary manslaughter, the manner in which, or the means by which the death was caused need not be set forth.

(B) Imposition of the death penalty for aggravated murder is precluded unless the indictment or count in the indictment charging the offense specifies one or more of the aggravating circumstances listed in division (A) of section 2929.04 of the Revised Code. If more than one aggravating circumstance is specified to an indictment or count, each shall be in a separately numbered specification, and if an aggravating circumstance is specified to a count in an indictment containing more than one count, such specification shall be identified as to the count to which it applies.

(C) A specification to an indictment or count in an indictment charging aggravated murder shall be stated at the end of the body of the indictment or count, and may be in substantially the following form:

"SPECIFICATION (or, SPECIFICATION 1, SPECIFICATION TO THE FIRST COUNT, or SPECIFICATION 1 TO THE FIRST COUNT). The Grand Jurors further find and specify that (set forth the applicable aggravating circumstance listed in divisions (A)(1) to (10) of section 2929.04 of the Revised Code. The aggravating circumstance may be stated in the words of the subdivision in which it appears, or in words sufficient to give the accused notice of the same)."

Effective Date: 05-15-2002



Section 2941.141 - Firearm on or about offender's person or under offender's control specification.

(A) Imposition of a one-year mandatory prison term upon an offender under division (B)(1)(a) of section 2929.14 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging the offense specifies that the offender had a firearm on or about the offender's person or under the offender's control while committing the offense. The specification shall be stated at the end of the body of the indictment, count, or information, and shall be in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender had a firearm on or about the offender's person or under the offender's control while committing the offense.)"

(B) Imposition of a one-year mandatory prison term upon an offender under division (B)(1)(a) of section 2929.14 of the Revised Code is precluded if a court imposes a three-year or six-year mandatory prison term on the offender under that division relative to the same felony.

(C) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(D) As used in this section, "firearm" has the same meaning as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2941.142 - Criminal gang participation specification.

(A) Imposition of a mandatory prison term of one, two, or three years pursuant to division (G) of section 2929.14 of the Revised Code upon an offender who committed a felony that is an offense of violence while participating in a criminal gang is precluded unless the indictment, count in the indictment, or information charging the felony specifies that the offender committed the felony that is an offense of violence while participating in a criminal gang. The specification shall be stated at the end of the body of the indictment, count, or information, and shall be in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The grand jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender committed the felony that is an offense of violence while participating in a criminal gang.)"

(B) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(C) As used in this section, "criminal gang" has the same meaning as in section 2923.41 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2941.143 - Offense in school safety zone or towards a person in school safety zone specification.

Imposition of a sentence by a court pursuant to division (H) of section 2929.14 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging aggravated murder, murder, or a felony of the first, second, or third degree that is an offense of violence specifies that the offender committed the offense in a school safety zone or towards a person in a school safety zone. The specification shall be stated at the end of the body of the indictment, count, or information and shall be in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The grand jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender committed aggravated murder, murder, or the felony of the first, second, or third degree that is an offense of violence in a school safety zone or towards a person in a school safety zone)."

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 08-06-1999



Section 2941.144 - Automatic firearm or firearm muffler or silencer specification.

(A) Imposition of a six-year mandatory prison term upon an offender under division (B)(1)(a) of section 2929.14 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging the offense specifies that the offender had a firearm that is an automatic firearm or that was equipped with a firearm muffler or silencer on or about the offender's person or under the offender's control while committing the offense. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender had a firearm that is an automatic firearm or that was equipped with a firearm muffler or silencer on or about the offender's person or under the offender's control while committing the offense)."

(B) Imposition of a six-year mandatory prison term upon an offender under division (B)(1)(a) of section 2929.14 of the Revised Code is precluded if a court imposes a three-year or one-year mandatory prison term on the offender under that division relative to the same felony.

(C) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(D) As used in this section, "firearm" and "automatic firearm" have the same meanings as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2941.145 - Firearm displayed, brandished, indicated that offender possessed the firearm, or used it to facilitate offense specification.

(A) Imposition of a three-year mandatory prison term upon an offender under division (B)(1)(a) of section 2929.14 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging the offense specifies that the offender had a firearm on or about the offender's person or under the offender's control while committing the offense and displayed the firearm, brandished the firearm, indicated that the offender possessed the firearm, or used it to facilitate the offense. The specification shall be stated at the end of the body of the indictment, count, or information, and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender had a firearm on or about the offender's person or under the offender's control while committing the offense and displayed the firearm, brandished the firearm, indicated that the offender possessed the firearm, or used it to facilitate the offense)."

(B) Imposition of a three-year mandatory prison term upon an offender under division (B)(1)(a) of section 2929.14 of the Revised Code is precluded if a court imposes a one-year or six-year mandatory prison term on the offender under that division relative to the same felony.

(C) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(D) As used in this section, "firearm" has the same meaning as in section 2923.11 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2941.146 - Firearm discharged from motor vehicle specification.

(A) Imposition of a mandatory five-year prison term upon an offender under division (B)(1)(c) of section 2929.14 of the Revised Code for committing a violation of section 2923.161 of the Revised Code or for committing a felony that includes, as an essential element, purposely or knowingly causing or attempting to cause the death of or physical harm to another and that was committed by discharging a firearm from a motor vehicle other than a manufactured home is precluded unless the indictment, count in the indictment, or information charging the offender specifies that the offender committed the offense by discharging a firearm from a motor vehicle other than a manufactured home. The specification shall be stated at the end of the body of the indictment, count, or information, and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender committed the violation of section 2923.161 of the Revised Code or the felony that includes, as an essential element, purposely or knowingly causing or attempting to cause the death of or physical harm to another and that was committed by discharging a firearm from a motor vehicle other than a manufactured home)."

(B) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(C) As used in this section:

(1) "Firearm" has the same meaning as in section 2923.11 of the Revised Code;

(2) "Motor vehicle" and "manufactured home" have the same meanings as in section 4501.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 2941.147 - Sexual motivation specification.

(A) Whenever a person is charged with an offense that is a violation of section 2903.01, 2903.02, 2903.11, or 2905.01 of the Revised Code, a violation of division (A) of section 2903.04 of the Revised Code, an attempt to violate or complicity in violating section 2903.01, 2903.02, 2903.11, or 2905.01 of the Revised Code when the attempt or complicity is a felony, or an attempt to violate or complicity in violating division (A) of section 2903.04 of the Revised Code when the attempt or complicity is a felony, the indictment, count in the indictment, information, or complaint charging the offense may include a specification that the person committed the offense with a sexual motivation. The specification shall be stated at the end of the body of the indictment, count, information, or complaint and shall be in substantially the following form:

"SPECIFICATION (OR, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that the offender committed the offense with a sexual motivation."

(B) As used in this section, "sexual motivation" has the same meaning as in section 2971.01 of the Revised Code.

Effective Date: 01-01-1997



Section 2941.148 - Sexually violent predator specification.

(A)

(1) The application of Chapter 2971. of the Revised Code to an offender is precluded unless one of the following applies:

(a) The offender is charged with a violent sex offense, and the indictment, count in the indictment, or information charging the violent sex offense also includes a specification that the offender is a sexually violent predator, or the offender is charged with a designated homicide, assault, or kidnapping offense, and the indictment, count in the indictment, or information charging the designated homicide, assault, or kidnapping offense also includes both a specification of the type described in section 2941.147 of the Revised Code and a specification that the offender is a sexually violent predator.

(b) The offender is convicted of or pleads guilty to a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, and division (B) of section 2907.02 of the Revised Code does not prohibit the court from sentencing the offender pursuant to section 2971.03 of the Revised Code.

(c) The offender is convicted of or pleads guilty to attempted rape committed on or after January 2, 2007, and to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code.

(d) The offender is convicted of or pleads guilty to a violation of section 2905.01 of the Revised Code and to a specification of the type described in section 2941.147 of the Revised Code, and section 2905.01 of the Revised Code requires a court to sentence the offender pursuant to section 2971.03 of the Revised Code.

(e) The offender is convicted of or pleads guilty to aggravated murder and to a specification of the type described in section 2941.147 of the Revised Code, and division (A)(2)(b)(ii) of section 2929.022, division (A)(1)(e), (C)(1)(a)(v), (C)(2)(a)(ii), (D)(2)(b), (D)(3)(a)(iv), or (E)(1)(d) of section 2929.03, or division (A) or (B) of section 2929.06 of the Revised Code requires a court to sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code.

(f) The offender is convicted of or pleads guilty to murder and to a specification of the type described in section 2941.147 of the Revised Code, and division (B)(2) of section 2929.02 of the Revised Code requires a court to sentence the offender pursuant to section 2971.03 of the Revised Code.

(2) A specification required under division (A)(1)(a) of this section that an offender is a sexually violent predator shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"Specification (or, specification to the first count). The grand jury (or insert the person's or prosecuting attorney's name when appropriate) further find and specify that the offender is a sexually violent predator."

(B) In determining for purposes of this section whether a person is a sexually violent predator, all of the factors set forth in divisions (H)(1) to (6) of section 2971.01 of the Revised Code that apply regarding the person may be considered as evidence tending to indicate that it is likely that the person will engage in the future in one or more sexually violent offenses.

(C) As used in this section, "designated homicide, assault, or kidnapping offense," "violent sex offense," and "sexually violent predator" have the same meanings as in section 2971.01 of the Revised Code.

Effective Date: 01-01-1997; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2941.149 - Repeat violent offender specification.

(A) The determination by a court that an offender is a repeat violent offender is precluded unless the indictment, count in the indictment, or information charging the offender specifies that the offender is a repeat violent offender. The specification shall be stated at the end of the body of the indictment, count, or information, and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender is a repeat violent offender)."

(B) The court shall determine the issue of whether an offender is a repeat violent offender.

(C) At the arraignment of the defendant or as soon thereafter as is practicable, the prosecuting attorney may give notice to the defendant of the prosecuting attorney's intention to use a certified copy of the entry of judgment of a prior conviction as proof of that prior conviction. The defendant must then give notice to the prosecuting attorney of the defendant's intention to object to the use of the entry of judgment. If the defendant pursuant to Criminal Rule 12 does not give notice of that intention to the prosecuting attorney before trial, the defendant waives the objection to the use of an entry of judgment as proof of the defendant's prior conviction, as shown on the entry of judgment.

(D) As used in this section, "repeat violent offender" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 07-01-1996; 08-03-2006



Section 2941.1410 - Major drug offender specification.

(A) Except as provided in sections 2925.03 and 2925.11 of the Revised Code, the determination by a court that an offender is a major drug offender is precluded unless the indictment, count in the indictment, or information charging the offender specifies that the offender is a major drug offender. The specification shall be stated at the end of the body of the indictment, count, or information, and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender is a major drug offender)."

(B) The court shall determine the issue of whether an offender is a major drug offender.

(C) As used in this section, "major drug offender" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 03-23-2000



Section 2941.1411 - Offender wore or carried body armor specification.

(A) Imposition of a two-year mandatory prison term upon an offender under division (B)(1)(d) of section 2929.14 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging the offense specifies that the offender wore or carried body armor while committing the offense and that the offense is an offense of violence that is a felony. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender wore or carried body armor while committing the specified offense and that the specified offense is an offense of violence that is a felony)."

(B) As used in this section, "body armor" means any vest, helmet, shield, or similar item that is designed or specifically carried to diminish the impact of a bullet or projectile upon the offender's body.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-22-2001



Section 2941.1412 - Discharged firearm at peace officer or corrections officer specification.

(A) Imposition of a seven-year mandatory prison term upon an offender under division (B)(1)(f) of section 2929.14 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging the offense specifies that the offender discharged a firearm at a peace officer or a corrections officer while committing the offense. The specification shall be stated at the end of the body of the indictment, count, or information and shall be in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT).

The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender discharged a firearm at a peace officer or a corrections officer while committing the offense)."

(B) As used in this section:

(1) "Firearm" has the same meaning as in section 2923.11 of the Revised Code.

(2) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(3) "Corrections officer" means a person employed by a detention facility as a corrections officer.

(4) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 04-07-2003



Section 2941.1413 - Mandatory additional prison term for felony OVI violation precluded unless charging instrument specifies prior convictions.

(A) Imposition of a mandatory additional prison term of one, two, three, four, or five years upon an offender under division (G)(2) of section 2929.13 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging a felony violation of division (A) of section 4511.19 of the Revised Code specifies that the offender, within twenty years of the offense, previously has been convicted of or pleaded guilty to five or more equivalent offenses. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT).

The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender, within twenty years of committing the offense, previously had been convicted of or pleaded guilty to five or more equivalent offenses)."

(B) As used in division (A) of this section, "equivalent offense" has the same meaning as in section 4511.181 of the Revised Code.

Effective Date: 09-23-2004



Section 2941.1414 - Peace officer victim of aggravated vehicular homicide specification.

(A) Imposition of a five-year mandatory prison term upon an offender under division (B)(5) of section 2929.14 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to violating division (A)(1) or (2) of section 2903.06 of the Revised Code and unless the indictment, count in the indictment, or information charging the offense specifies that the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the victim of the offense is a peace officer or an investigator of the bureau of criminal identification and investigation)."

(B) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(C) As used in this section:

(1) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Investigator of the bureau of criminal identification and investigation" has the same meaning as in section 2903.11 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 06-01-2004; 01-04-2007



Section 2941.1415 - Multiple OVI violations specification.

(A) Imposition of a three-year mandatory prison term upon an offender under division (B)(6) of section 2929.14 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to violating division (A)(1) or (2) of section 2903.06 of the Revised Code and unless the indictment, count in the indictment, or information charging the offense specifies that the offender previously has been convicted of or pleaded guilty to three or more violations of division (A) or (B) of section 4511.19 of the Revised Code or an equivalent offense, or three or more violations of any combination of those divisions and offenses. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender previously has been convicted of or pleaded guilty to three or more violations of division (A) or (B) of section 4511.19 of the Revised Code or an equivalent offense, or three or more violations of any combination of those divisions and offenses)."

(B) The specification described in division (A) of this section may be used in a delinquent child proceeding in the manner and for the purpose described in section 2152.17 of the Revised Code.

(C) As used in this section, "equivalent offense" has the same meaning as in section 4511.181 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 06-01-2004



Section 2941.1416 - Mandatory additional jail term for misdemeanor OVI violation precluded unless charging instrument specifies prior convictions.

(A) Imposition of a mandatory, additional, definite jail term of up to six months upon an offender under division (E) of section 2929.24 of the Revised Code is precluded unless the information charging a violation of division (B) of section 4511.19 of the Revised Code specifies that the offender, within twenty years of the offense, previously has been convicted of or pleaded guilty to five or more equivalent offenses. The specification shall be stated at the end of the body of the information and shall be stated in substantially the following form:

"SPECIFICATION. (Insert the person's or the prosecuting attorney's name as appropriate) further finds and specifies that (set forth that the offender, within twenty years of committing the offense, previously had been convicted of or pleaded guilty to five or more equivalent offenses)."

(B) As used in division (A) of this section, "equivalent offense" has the same meaning as in section 4511.181 of the Revised Code.

Effective Date: 09-23-2004



Section 2941.1417 - Property subject to forfeiture - indictment specifications.

(A) Property is not subject to forfeiture in a criminal case unless the indictment, count in the indictment, or information charging the offense specifies, to the extent it is reasonably known at the time of filing, the nature and extent of the alleged offender's interest in the property, a description of the property, and, if the property is alleged to be an instrumentality, the alleged use or intended use of the property in the commission or facilitation of the offense. The specification shall be stated at the end of the body of the indictment, count, or information and shall be in substantially the following form:

"SPECIFICATION (or SPECIFICATION TO THE FIRST COUNT). The grand jurors (or insert the person's or prosecuting attorney's name when appropriate) further find and specify that (set forth the alleged offender's interest in the property, a description of the property subject to forfeiture, and any alleged use or intended use of the property in the commission or facilitation of the offense)."

(B) The trier of fact shall determine whether the property is subject to forfeiture.

(C) The specification described in division (A) of this section may be used in a delinquent child proceeding.

Effective Date: 07-01-2007



Section 2941.1418 - Rape - offender age specification.

(A) Imposition of a mandatory indefinite prison term consisting of a minimum term of five years and a maximum term of twenty-five years upon an offender pursuant to division (A)(3)(e)(ii) or (B)(2)(a) of section 2971.03 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to attempted rape and unless the indictment, count in the indictment, or information charging the offense specifies that the offender was sixteen years of age or older at the time of the commission of the offense and that, had the offender completed the rape that was attempted, the offender would have been guilty of rape in violation of division (A)(1)(b) of section 2907.02 of the Revised Code.

(B) The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the offender was sixteen years of age or older at the time of the commission of the offense and that, had the offender completed the rape that was attempted, the offender would have been guilty of a violation of division (A)(1)(b) of section 2907.02 of the Revised Code)."

Effective Date: 01-02-2007



Section 2941.1419 - Rape - victim age specification.

Imposition of a mandatory indefinite prison term consisting of a minimum term of ten years and a maximum term of life imprisonment upon an offender pursuant to division (A)(3)(e)(iii) or (B)(2)(b) of section 2971.03 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to attempted rape and unless the indictment, count in the indictment, or information charging the offense specifies that, had the offender completed the rape that was attempted, the offender would have been guilty of rape in violation of division (A)(1)(b) of section 2907.02 of the Revised Code and specifies that one of the following applies:

(A) The victim was under ten years of age.

(B) The offender attempted to commit rape by purposely compelling the victim to submit by force or threat of force, and the offender was sixteen years of age or older at the time of the commission of the offense.

The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that, had the offender completed the rape that was attempted, the offender would have been guilty of a violation of division (A)(1)(b) of section 2907.02 of the Revised Code, and the victim was under ten years of age or the offender attempted to commit rape by purposely compelling the victim to submit by force or threat of force, and the offender was sixteen years of age or older at the time of the commission of the offense)."

Effective Date: 01-02-2007



Section 2941.1420 - Rape - previous conviction or serious physical harm specification.

(A) Imposition of a mandatory indefinite prison term consisting of a minimum term of fifteen years and a maximum term of life imprisonment upon an offender pursuant to division (A)(3)(e)(iv) or (B)(2)(c) of section 2971.03 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to attempted rape and unless the indictment, count in the indictment, or information charging the offense specifies that, had the offender completed the rape that was attempted, the offender would have been guilty of rape in violation of division (A)(1)(b) of section 2907.02 of the Revised Code, and any of the following apply:

(1) The offender previously has been convicted of or pleaded guilty to one of the following:

(a) Attempted rape and previously has been convicted of or pleaded guilty to a specification of the type described in this section or section 2941.1418 or 2941.1419 of the Revised Code;

(b) Attempted rape under circumstances that are substantially similar to the circumstances described in this section or section 2941.1419 or 2941.1420 of the Revised Code;

(c) A violation of an existing or former law of this state, another state, or the United States that is substantially similar to any of the offenses described in divisions (A)(1)(a) and (b) of this section.

(2) The offender previously has been convicted of or pleaded guilty to violating division (A)(1)(b) of section 2907.02 of the Revised Code or to violating a substantially similar existing or former law of this state, another state, or the United States.

(3) The offender during or immediately after the commission of the offense caused serious physical harm to the victim.

(B) The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that, had the offender completed the rape that was attempted, the offender would have been guilty of a violation of division (A)(1)(b) of section 2907.02 of the Revised Code, and the offender previously has been convicted of or pleaded guilty to attempted rape and previously has been convicted of or pleaded guilty to a specification of the type described in this section or section 2941.1418 or 2941.1419 of the Revised Code, previously has been convicted of or pleaded guilty to attempted rape under circumstances that are substantially similar to the circumstances described in this section or section 2941.1419 or 2941.1420 of the Revised Code, or previously has been convicted of or pleaded guilty to violating a substantially similar existing or former law of this state, another state, or the United States; previously has been convicted of or pleaded guilty to violating division (A)(1)(b) of section 2907.02 of the Revised Code or to violating a substantially similar existing or former law of this state, another state, or the United States; or the offender during or immediately after the commission of the offense caused serious physical harm to the victim)."

Effective Date: 01-02-2007



Section 2941.1421 - School proximity specification for certain sex offenses.

(A) Imposition of an additional prison term of one, two, three, four, five, or six months under division (H)(2)(a)(i) of section 2929.14 of the Revised Code, an additional prison term of one, two, three, four, five, six, seven, eight, nine, ten, eleven, or twelve months under division (H)(2)(a)(ii) of section 2929.14 of the Revised Code, an additional definite jail term of not more than sixty days under division (F)(1)(a) of section 2929.24 of the Revised Code, or an additional definite jail term of not more than one hundred twenty days under division (F)(1)(b) of section 2929.24 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging a felony violation of section 2907.22, 2907.24, 2907.241, or 2907.25 of the Revised Code or a misdemeanor violation of section 2907.23, 2907.24, 2907.241, or 2907.25 of the Revised Code, whichever is applicable, specifies that the violation was committed in proximity to a school. The specification shall be stated at the end of the body of the indictment, count, or information and shall be in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the specified offense was committed in proximity to a school).

(B) As used in this section, "committed in proximity to a school" has the same meaning as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-02-2007; 2008 SB220 09-30-2008



Section 2941.1422 - Mandatory prison term - furtherance of human trafficking.

(A) Imposition of a mandatory prison term under division (B)(7) of section 2929.14 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to a felony violation of section 2905.01, 2905.02, 2907.21, 2907.22, or 2923.32, division (A)(1) or (2) of section 2907.323, or division (B)(1), (2), (3), (4), or (5) of section 2919.22 of the Revised Code and unless the indictment, count in the indictment, or information charging the offense specifies that the offender knowingly committed the offense in furtherance of human trafficking. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or the prosecuting attorney's name when appropriate) further find and specify that (set forth that the defendant knowingly committed the offense in furtherance of human trafficking)."

(B) As used in this section, "human trafficking" has the same meaning as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 2008 HB280 04-07-2009



Section 2941.1423 - Mandatory prison term - pregnancy known to offender.

Imposition of a mandatory prison term under division (B)(8) of section 2929.14 of the Revised Code or a mandatory jail term under division (F) of section 2929.24 of the Revised Code is precluded unless the offender is convicted of or pleads guilty to a violation of section 2903.11, 2903.12, or 2903.13 of the Revised Code and unless the indictment, count in the indictment, or information charging the offense specifies the victim of the offense was a woman whom the offender knew was pregnant at the time of the offense. The specification shall be stated at the end of the body of the indictment, count, or information and shall be stated in substantially the following form:

"SPECIFICATION (or, SPECIFICATION TO THE FIRST COUNT). The Grand Jurors (or insert the person's or prosecuting attorney's name when appropriate) further find and specify that (set forth that the victim of the offense was a woman whom the defendant knew was pregnant at the time of the offense)."

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 2008 HB280 04-07-2009



Section 2941.15 - Sufficiency of indictment or information for forgery.

In an indictment or information for falsely making, altering, forging, printing, photographing, uttering, disposing of, or putting off an instrument, it is sufficient to set forth the purport and value thereof. Where the instrument is a promise to pay money conditionally, it is not necessary to allege that the condition has been performed.

Effective Date: 10-01-1953



Section 2941.16 - Description of forgery materials sufficient.

In an indictment or information for engraving or making the whole or part of an instrument, matter, or thing, or for using or having the unlawful custody or possession of a plate or other material upon which the whole or part of an instrument, matter, or thing was engraved or made, or for having the unlawful custody or possession of a paper upon which the whole or part of an instrument, matter, or thing was made or printed, it is sufficient to describe such instrument, matter, or thing by any name or designation by which it is usually known.

Effective Date: 10-01-1953



Section 2941.17 - Description of writing by usual name or purport.

In all cases when it is necessary to make an averment in an indictment or information as to a writing, instrument, tool, or thing, it is sufficient to describe it by any name or designation by which it is usually known, or by the purport thereof.

Effective Date: 01-01-1974



Section 2941.18 - Perjury or falsification allegations.

In an indictment or information for perjury or falsification, it is not necessary to set forth any part of a record or proceeding, or the commission or authority of the court or other authority before which perjury or falsification was committed.

Effective Date: 01-01-1974



Section 2941.19 - Allegations involving intent to defraud.

It is sufficient in an indictment or information where it is necessary to allege an intent to defraud, to allege that the accused did the act with intent to defraud, without alleging an intent to defraud a particular person or corporation. On the trial of such an indictment or information, an intent to defraud a particular person need not be proved. It is sufficient to prove that the accused did the act charged with intent to defraud.

Effective Date: 10-01-1953



Section 2941.20 - Allegations involving sale, possession, transportation, buying, or giving intoxicating liquor.

An indictment, information, or affidavit charging a violation of law relative to the sale, possession, transportation, buying, or giving intoxicating liquor to any person, need not allege the kind of liquor sold, nor the person by whom bought except that such charge must be sufficient to inform the accused of the particular offense with which he is charged.

Effective Date: 10-01-1953



Section 2941.21 - Allegations involving property belonging to partners or joint owners.

In an indictment or information for an offense committed upon, or in relation to, property belonging to partners or joint owners, it is sufficient to allege the ownership of such property to be in such partnership by its firm name, or in one or more of such partners or owners without naming all of them.

Effective Date: 10-01-1953



Section 2941.22 - Allegations involving ownership or value of will, codicil, or other testamentary instrument.

In an indictment or information for stealing a will, codicil, or other testamentary instrument, or for forgery thereof, or, for a fraudulent purpose, keeping, destroying, or secreting it, whether in relation to real or personal property, or during the life of a testator or after his death, it is not necessary to allege the ownership or value thereof.

Effective Date: 10-01-1953



Section 2941.23 - Allegations involving elections.

In an indictment or information for an offense committed in relation to an election, it is sufficient to allege that such election was authorized by law, without stating the names of the officers holding it or the person voted for or the offices to be filled at the election.

Effective Date: 10-01-1953



Section 2941.24 - [Repealed].

Effective Date: 01-01-1974



Section 2941.25 - Allied offenses of similar import - multiple counts.

(A) Where the same conduct by defendant can be construed to constitute two or more allied offenses of similar import, the indictment or information may contain counts for all such offenses, but the defendant may be convicted of only one.

(B) Where the defendant's conduct constitutes two or more offenses of dissimilar import, or where his conduct results in two or more offenses of the same or similar kind committed separately or with a separate animus as to each, the indictment or information may contain counts for all such offenses, and the defendant may be convicted of all of them.

Effective Date: 01-01-1974



Section 2941.26 - Variance between indictment and evidence.

When, on the trial of an indictment or information, there appears to be a variance between the statement in such indictment or information and the evidence offered in proof thereof, in the Christian name or surname, or other description of a person therein named or described, or in the name or description of a matter or thing therein named or described, such variance is not ground for an acquittal of the defendant unless the court before which the trial is had finds that such variance is material to the merits of the case or may be prejudicial to the defendant.

Effective Date: 10-01-1953



Section 2941.27 - Plea in abatement or other dilatory plea.

No plea in abatement, or other dilatory plea to the indictment or information, shall be received by any court unless the party offering such plan proves the truth thereof by affidavit, or by some other sworn evidence.

Effective Date: 10-01-1953



Section 2941.28 - Misjoinder of parties or offenses not grounds for dismissal.

No indictment or information shall be quashed, set aside, or dismissed for any of the following defects:

(A) That there is a misjoinder of the parties accused;

(B) That there is a misjoinder of the offenses charged in the indictment or information, or duplicity therein;

(C) That any uncertainty exists therein.

If the court is of the opinion that either defect referred to in division (A) or (B) of this section exists in any indictment or information, it may sever such indictment or information into separate indictments or informations or into separate counts.

If the court is of the opinion that the defect referred to in division (C) of this section exists in the indictment or information, it may order the indictment or information amended to cure such defect, provided no change is made in the name or identity of the crime charged.

Effective Date: 10-01-1953



Section 2941.29 - Objection to defect in indictment or information.

No indictment or information shall be quashed, set aside, or dismissed, or motion to quash be sustained, or any motion for delay of sentence for the purpose of review be granted, nor shall any conviction be set aside or reversed on account of any defect in form or substance of the indictment or information, unless the objection to such indictment or information, specifically stating the defect claimed, is made prior to the commencement of the trial, or at such time thereafter as the court permits.

Effective Date: 10-01-1953



Section 2941.30 - Amending indictment, information, or bill of particulars.

The court may at any time before, during, or after a trial amend the indictment, information, or bill of particulars, in respect to any defect, imperfection, or omission in form or substance, or of any variance with the evidence, provided no change is made in the name or identity of the crime charged. If any amendment is made to the substance of the indictment or information or to cure a variance between the indictment or information and the proof, the accused is entitled to a discharge of the jury on his motion, if a jury has been impaneled, and to a reasonable continuance of the cause, unless it clearly appears from the whole proceedings that he has not been misled or prejudiced by the defect or variance in respect to which the amendment is made, or that his rights will be fully protected by proceeding with the trial, or by a postponement thereof to a later day with the same or another jury. In case a jury is discharged from further consideration of a case under this section, the accused was not in jeopardy. No action of the court in refusing a continuance or postponement under this section is reviewable except after motion to and refusal by the trial court to grant a new trial therefor, and no appeal based upon such action of the court shall be sustained, nor reversal had, unless from consideration of the whole proceedings, the reviewing court finds that the accused was prejudiced in his defense or that a failure of justice resulted.

Effective Date: 10-01-1953



Section 2941.31 - Quashed indictment - nolle prosequi.

In criminal prosecutions, when the indictment or information has been quashed or the prosecuting attorney has entered a nolle prosequi thereon, or the cause or indictment is disposed of otherwise than upon trial, a complete record shall not be made by the clerk of the court of common pleas unless ordered to do so by the court of common pleas.

Effective Date: 10-01-1953



Section 2941.32 - Two or more indictments pending.

If two or more indictments or informations are pending against the same defendant for the same criminal act, the prosecuting attorney must elect upon which he will proceed, and upon trial being had upon one of them, the remaining indictments or information shall be quashed.

Effective Date: 10-01-1953



Section 2941.33 - Nolle prosequi how entered.

The prosecuting attorney shall not enter a nolle prosequi in any cause without leave of the court, on good cause shown, in open court. A nolle prosequi entered contrary to this section is invalid.

Effective Date: 10-01-1953



Section 2941.34 - Indictment or information mutilated, obliterated, lost, mislaid, or destroyed.

If an indictment or information is mutilated, obliterated, lost, mislaid, destroyed, or stolen, or for any other reason cannot be produced at the arraignment or trial of the defendant, the court may substitute a copy.

Effective Date: 09-16-1957



Section 2941.35 - Misdemeanor prosecutions.

Prosecutions for misdemeanors may be instituted by a prosecuting attorney by affidavit or such other method as is provided by law in such courts as have original jurisdiction in misdemeanors. Laws as to form, sufficiency, amendments, objections, and exceptions to indictments and as to the service thereof apply to such affidavits and warrants issued thereon.

Effective Date: 10-01-1953



Section 2941.36 - Issuing arrest warrants.

A warrant may be issued at any time by an order of a court, or on motion of a prosecuting attorney after the indictment, information, or affidavit is filed. When directed to the sheriff of the county where such indictment was found or information or affidavit filed, he may pursue and arrest the accused in any county and commit him to jail or present him in open court, if court is in session.

Effective Date: 10-01-1953



Section 2941.37 - Warrant when accused resides out of county.

When an accused resides out of the county in which the indictment was found or information filed, a warrant may issue thereon, directed to the sheriff of the county where such accused resides or is found. Such sheriff shall arrest the accused and convey him to the county from which such warrant was issued, and there commit him to jail or present him in open court, if court is in session.

Effective Date: 10-01-1953



Section 2941.38 - Warrant when accused escapes.

When an accused escapes and forfeits his recognizance after the jury is sworn, a warrant reciting the facts may issue at the request of the prosecuting attorney, to the sheriff of any county, who shall pursue, arrest, and commit the accused to the jail of the county from which such warrant issued, until he is discharged.

Effective Date: 10-01-1953



Section 2941.39 - Indictment of convict in a state correctional institution.

When a convict in a state correctional institution is indicted for a felony committed while confined in the correctional institution, the convict shall remain in the custody of the department of rehabilitation and correction, subject to sections 2941.40 to 2941.46 of the Revised Code.

Effective Date: 03-17-1998



Section 2941.40 - Convicts removed to county for sentence or trial.

A convict in a state correctional institution, who escaped, forfeited his recognizance before receiving sentence for a felony, or against whom an indictment or information for felony is pending, may be removed to the county in which the conviction was had or the indictment or information was pending for sentence or trial, upon the warrant of the court of common pleas of the county.

Effective Date: 10-06-1994



Section 2941.401 - Request for a final disposition on pending charges by prisoner.

When a person has entered upon a term of imprisonment in a correctional institution of this state, and when during the continuance of the term of imprisonment there is pending in this state any untried indictment, information, or complaint against the prisoner, he shall be brought to trial within one hundred eighty days after he causes to be delivered to the prosecuting attorney and the appropriate court in which the matter is pending, written notice of the place of his imprisonment and a request for a final disposition to be made of the matter, except that for good cause shown in open court, with the prisoner or his counsel present, the court may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the warden or superintendent having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time served and remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the adult parole authority relating to the prisoner.

The written notice and request for final disposition shall be given or sent by the prisoner to the warden or superintendent having custody of him, who shall promptly forward it with the certificate to the appropriate prosecuting attorney and court by registered or certified mail, return receipt requested.

The warden or superintendent having custody of the prisoner shall promptly inform him in writing of the source and contents of any untried indictment, information, or complaint against him, concerning which the warden or superintendent has knowledge, and of his right to make a request for final disposition thereof.

Escape from custody by the prisoner, subsequent to his execution of the request for final disposition, voids the request.

If the action is not brought to trial within the time provided, subject to continuance allowed pursuant to this section, no court any longer has jurisdiction thereof, the indictment, information, or complaint is void, and the court shall enter an order dismissing the action with prejudice.

This section does not apply to any person adjudged to be mentally ill or who is under sentence of life imprisonment or death, or to any prisoner under sentence of death.

Effective Date: 10-06-1994



Section 2941.41 - Request for a final disposition on pending charges by prisoner - warrant.

A warrant for removal specified in section 2941.40 of the Revised Code shall be in the usual form, except that it shall set forth that the accused is in a state correctional institution. The warrant shall be directed to the sheriff of the county in which the conviction was had or the indictment or information is pending. When a copy of the warrant is presented to the warden or the superintendent of a state correctional institution, he shall deliver the convict to the sheriff who shall convey him to the county and commit him to the county jail. For removing and returning the convict, the sheriff shall receive the fees allowed for conveying convicts to a state correctional institution.

Effective Date: 10-06-1994



Section 2941.42 - Request for a final disposition on pending charges by prisoner - confinement.

A convict removed as provided by section 2941.41 of the Revised Code shall be kept in jail subject to be taken into court for sentence or trial. If the case is continued or the execution of the sentence is suspended, the court may order him to be returned to the state correctional institution by the sheriff, who shall deliver him, with a certified copy of the order, to the warden, who shall again deliver the convict to the sheriff upon another certified order of the court.

Effective Date: 10-06-1994



Section 2941.43 - Request for a final disposition on pending charges by prisoner - disposition following trial.

If the convict referred to in section 2941.40 of the Revised Code is acquitted, he shall [be] forthwith returned by the sheriff to the state correctional institution to serve out the remainder of his sentence. If he is sentenced to imprisonment in a state correctional institution, he shall be returned to the state correctional institution by the sheriff to serve his new term. If he is sentenced to death, the death sentence shall be executed as if he were not under sentence of imprisonment in a state correctional institution.

Effective Date: 10-06-1994



Section 2941.44 - Arrest of escaped convict - expense of return.

Sheriffs, deputy sheriffs, marshals, deputy marshals, watchmen, police officers, and coroners may arrest a convict escaping from a state correctional institution and forthwith convey him to the institution and deliver him to the warden of the institution. They shall be allowed ten cents per mile going to and returning from the institution and additional compensation that the warden finds reasonable for the necessary expense incurred.

Effective Date: 10-06-1994



Section 2941.45 - Trial of person serving workhouse sentence.

Any person serving a sentence in jail or the workhouse, who is indicted or informed against for another offense, may be brought before the court of common pleas upon warrant for that purpose, for arraignment and trial. Such person shall remain in the custody of the jailer or keeper of the workhouse, but may be temporarily confined in the jail, if a prisoner in the workhouse.

If such prisoner is convicted and sentenced upon trial, he shall be returned to the jail or workhouse to serve out the former sentence before the subsequent sentence is executed.

Effective Date: 10-01-1953



Section 2941.46 - Arrest for violations of conditional pardon or parole.

(A) If a convict has been conditionally pardoned or a prisoner has been paroled from any state correctional institution, any peace officer may arrest the convict or prisoner without a warrant if the peace officer has reasonable ground to believe that the convict or prisoner has violated or is violating any rule governing the conduct of paroled prisoners prescribed by the adult parole authority or any of the following that is a condition of his pardon or parole:

(1) A condition that prohibits his ownership, possession, or use of a firearm, deadly weapon, ammunition, or dangerous ordnance;

(2) A condition that prohibits him from being within a specified structure or geographic area;

(3) A condition that confines him to a residence, facility, or other structure;

(4) A condition that prohibits him from contacting or communicating with any specified individual;

(5) A condition that prohibits him from associating with a specified individual.

(B) Upon making an arrest under this section, the arresting peace officer or his department or agency promptly shall notify the authority that the convict or prisoner has been arrested.

(C) Nothing in this section limits, or shall be construed to limit, the powers of arrest granted to certain law enforcement officers and citizens under sections 2935.03 and 2935.04 of the Revised Code.

(D) As used in this section:

(1) "State correctional institution," "pardon," "parole," "convict," and "prisoner" have the same meanings as in section 2967.01 of the Revised Code.

(2) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(3) "Firearm," "deadly weapon," and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

Effective Date: 10-06-1994



Section 2941.47 - Summons on informations and indictments against corporations.

When an indictment is returned or information filed against a corporation, a summons commanding the sheriff to notify the accused thereof, returnable on the seventh day after its date, shall issue on praecipe of the prosecuting attorney. Such summons with a copy of the indictment shall be served and returned in the manner provided for service of summons upon corporations in civil actions. If the service cannot be made in the county where the prosecution began, the sheriff may make service in any other county of the state, upon the president, secretary, superintendent, clerk, treasurer, cashier, managing agent, or other chief officer thereof, or by leaving a copy at a general or branch office or usual place of doing business of such corporation, with the person having charge thereof. Such corporation shall appear by one of its officers or by counsel on or before the return day of the summons served and answer to the indictment or information by motion, demurrer, or plea, and upon failure to make such appearance and answer, the clerk of the court of common pleas shall enter a plea of "not guilty." Upon such appearance being made or plea entered, the corporation is before the court until the case is finally disposed of. On said indictment or information no warrant of arrest may issue except for individuals who may be included in such indictment or information.

Effective Date: 10-01-1953



Section 2941.48 - Recognizance of witnesses for appearance at trial.

In any case pending in the court of common pleas, the court, either before or after indictment, may require any witness designated by the prosecuting attorney to enter into a recognizance, with or without surety, in such sum as the court thinks proper for his appearance to testify in such cause. A witness failing or refusing to comply with such order shall be committed to the county jail until he gives his testimony in such case or is ordered discharged by the court. If a witness is committed to jail upon order of court for want of such recognizance, he shall be paid while so confined like fees as are allowed witnesses by section 2335.08 of the Revised Code. The trial of such case has precedence over other cases and the court shall designate any early day for such trial.

Effective Date: 10-01-1953



Section 2941.49 - Service of indictments.

Within three days after the filing of an indictment for felony and in every other case when requested, the clerk of the court of common pleas shall make and deliver to the sheriff, defendant, or the defendant's counsel, a copy of such indictment. The sheriff, on receiving such copy, shall serve it on the defendant. A defendant, without his assent, shall not be arraigned or called on to answer to an indictment until one day has elapsed after receiving or having an opportunity to receive in person or by counsel, a copy of such indictment.

Effective Date: 10-01-1953



Section 2941.50 - [Repealed].

Effective Date: 01-13-1976



Section 2941.51 - Counsel for indigents.

(A) Counsel appointed to a case or selected by an indigent person under division (E) of section 120.16 or division (E) of section 120.26 of the Revised Code, or otherwise appointed by the court, except for counsel appointed by the court to provide legal representation for a person charged with a violation of an ordinance of a municipal corporation, shall be paid for their services by the county the compensation and expenses that the trial court approves. Each request for payment shall be accompanied by a financial disclosure form and an affidavit of indigency that are completed by the indigent person on forms prescribed by the state public defender. Compensation and expenses shall not exceed the amounts fixed by the board of county commissioners pursuant to division (B) of this section.

(B) The board of county commissioners shall establish a schedule of fees by case or on an hourly basis to be paid by the county for legal services provided by appointed counsel. Prior to establishing such schedule, the board shall request the bar association or associations of the county to submit a proposed schedule. The schedule submitted shall be subject to the review, amendment, and approval of the board of county commissioners.

(C) In a case where counsel have been appointed to conduct an appeal under Chapter 120. of the Revised Code, such compensation shall be fixed by the court of appeals or the supreme court, as provided in divisions (A) and (B) of this section.

(D) The fees and expenses approved by the court under this section shall not be taxed as part of the costs and shall be paid by the county. However, if the person represented has, or reasonably may be expected to have, the means to meet some part of the cost of the services rendered to the person, the person shall pay the county an amount that the person reasonably can be expected to pay. Pursuant to section 120.04 of the Revised Code, the county shall pay to the state public defender a percentage of the payment received from the person in an amount proportionate to the percentage of the costs of the person's case that were paid to the county by the state public defender pursuant to this section. The money paid to the state public defender shall be credited to the client payment fund created pursuant to division (B)(5) of section 120.04 of the Revised Code.

(E) The county auditor shall draw a warrant on the county treasurer for the payment of such counsel in the amount fixed by the court, plus the expenses that the court fixes and certifies to the auditor. The county auditor shall report periodically, but not less than annually, to the board of county commissioners and to the Ohio public defender commission the amounts paid out pursuant to the approval of the court under this section, separately stating costs and expenses that are reimbursable under section 120.35 of the Revised Code. The board, after review and approval of the auditor's report, may then certify it to the state public defender for reimbursement. The request for reimbursement shall be accompanied by a financial disclosure form completed by each indigent person for whom counsel was provided on a form prescribed by the state public defender. The state public defender shall review the report and, in accordance with the standards, guidelines, and maximums established pursuant to divisions (B)(7) and (8) of section 120.04 of the Revised Code, pay fifty per cent of the total cost, other than costs and expenses that are reimbursable under section 120.35 of the Revised Code, if any, of paying appointed counsel in each county and pay fifty per cent of costs and expenses that are reimbursable under section 120.35 of the Revised Code, if any, to the board.

(F) If any county system for paying appointed counsel fails to maintain the standards for the conduct of the system established by the rules of the Ohio public defender commission pursuant to divisions (B) and (C) of section 120.03 of the Revised Code or the standards established by the state public defender pursuant to division (B)(7) of section 120.04 of the Revised Code, the commission shall notify the board of county commissioners of the county that the county system for paying appointed counsel has failed to comply with its rules. Unless the board corrects the conduct of its appointed counsel system to comply with the rules within ninety days after the date of the notice, the state public defender may deny all or part of the county's reimbursement from the state provided for in this section.

Effective Date: 09-29-1999



Section 2941.52 - [Repealed].

Effective Date: 01-13-1976



Section 2941.53 - Methods of excepting an indictment.

An accused may except to an indictment by:

(A) A motion to quash;

(B) A plea in abatement;

(C) A demurrer.

Effective Date: 10-01-1953



Section 2941.54 - Motion to quash indictment.

A motion to quash may be made when there is a defect apparent upon the face of the record, within the meaning of sections 2941.02 to 2941.35, inclusive, of the Revised Code, including defects in the form of indictment and in the manner in which an offense is charged.

Effective Date: 10-01-1953



Section 2941.55 - Plea in abatement to indictment.

Plea in abatement may be made when there is a defect in the record shown by facts extrinsic thereto.

Effective Date: 10-01-1953



Section 2941.56 - Fail to indict in true name.

If the accused pleads in abatement that he is not indicted by his true name, he must plead his true name which shall be entered on the minutes of the court. After such entry, the trial and proceedings on the indictment shall be had against him by that name, referring also to the name by which he is indicted, as if he had been indicted by his true name.

Effective Date: 10-01-1953



Section 2941.57 - Demurrer.

The accused may demur:

(A) When the facts stated in the indictment do not constitute an offense punishable by the laws of this state;

(B) When the intent is not alleged and proof thereof is necessary to make out the offense charged;

(C) When it appears on the face of the indictment that the offense charged is not within the jurisdiction of the court.

Effective Date: 10-01-1953



Section 2941.58 - Resubmission to grand jury.

When a motion to quash or a plea in abatement is adjudged in favor of the accused, the trial court may order the case to be resubmitted to the grand jury, if then pending, or to the next succeeding grand jury. The accused then may be committed to jail or held to bail in such sum as the trial court requires for his appearance to answer at a time to be fixed by the court.

Effective Date: 10-01-1953



Section 2941.59 - Waiver of defects which may be excepted to.

The accused waives all defects which may be excepted to by a motion to quash or a plea in abatement, by demurring to an indictment, or by pleading in bar or the general issue.

Effective Date: 10-01-1953



Section 2941.60 - Prosecuting attorney may demur to plea in abatement.

The prosecuting attorney may demur to a plea in abatement if it is not sufficient in substance, or he may reply, setting forth any facts which may show there is no defect in the record as charged in the plea.

Effective Date: 10-01-1953



Section 2941.61 - Overruling demurrer to plea in abatement.

After a demurrer to an indictment is overruled, the accused may plead under section 2943.03 of the Revised Code.

Effective Date: 10-01-1953



Section 2941.62 - Immediate hearing on motions to quash, pleas in abatement, and demurrers.

Motions to quash, pleas in abatement, and demurrers shall be heard immediately upon their filing, unless the trial court, for good cause shown, sets another time for such hearing.

Effective Date: 10-01-1953



Section 2941.63 - Appointment of counsel to assist prosecutor when public interest requires it.

The court of common pleas, or the court of appeals, whenever it is of the opinion that the public interest requires it, may appoint an attorney to assist the prosecuting attorney in the trial of a case pending in such court. The board of county commissioners shall pay said assistant to the prosecuting attorney such compensation for his services as the court approves.

Effective Date: 10-01-1953






Chapter 2943 - ARRAIGNMENT; PLEAS

Section 2943.01 - Arraignment and plea definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2943. of the Revised Code.

Effective Date: 10-01-1953



Section 2943.02 - Arraignment.

An accused person shall be arraigned by the clerk of the court of common pleas, or his deputy, reading the indictment or information to the accused, unless the accused or his attorney waives the reading thereof. He shall then be asked to plead thereto. Arraignment shall be made immediately after the disposition of exceptions to the indictment, if any are filed, or, if no exceptions are filed, after reasonable opportunity has been given the accused to file such exceptions.

Effective Date: 10-01-1953



Section 2943.03 - Pleas to indictment.

Pleas to an indictment or information are:

(A) Guilty;

(B) Not guilty;

(C) A former judgment of conviction or acquittal of the offense;

(D) Once in jeopardy;

(E) Not guilty by reason of insanity.

A defendant who does not plead guilty may enter one or more of the other pleas. A defendant who does not plead not guilty by reason of insanity is conclusively presumed to have been sane at the time of the commission of the offense charged. The court may, for good cause shown, allow a change of plea at any time before the commencement of the trial.

Effective Date: 10-01-1953



Section 2943.031 - Court to advise defendant as to possible deportation, exclusion or denial of naturalization upon guilty or no contest plea.

(A) Except as provided in division (B) of this section, prior to accepting a plea of guilty or a plea of no contest to an indictment, information, or complaint charging a felony or a misdemeanor other than a minor misdemeanor if the defendant previously has not been convicted of or pleaded guilty to a minor misdemeanor, the court shall address the defendant personally, provide the following advisement to the defendant that shall be entered in the record of the court, and determine that the defendant understands the advisement.

"If you are not a citizen of the United States you are hereby advised that conviction of the offense to which you are pleading guilty (or no contest, when applicable) may have the consequences of deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States."

Upon request of the defendant, the court shall allow him additional time to consider the appropriateness of the plea in light of the advisement described in this division.

(B) The court is not required to give the advisement described in division (A) of this section if either of the following applies:

(1) The defendant enters a plea of guilty on a written form, the form includes a question asking whether the defendant is a citizen of the United States, and the defendant answers that question in the affirmative;

(2) The defendant states orally on the record that he is a citizen of the United States.

(C) Except as provided in division (B) of this section, the defendant shall not be required at the time of entering a plea to disclose to the court his legal status in the United States.

(D) Upon motion of the defendant, the court shall set aside the judgment and permit the defendant to withdraw a plea of guilty or no contest and enter a plea of not guilty or not guilty by reason of insanity, if, after the effective date of this section, the court fails to provide the defendant the advisement described in division (A) of this section, the advisement is required by that division, and the defendant shows that he is not a citizen of the United States and that the conviction of the offense to which he pleaded guilty or no contest may result in his being subject to deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States.

(E) In the absence of a record that the court provided the advisement described in division (A) of this section and if the advisement is required by that division, the defendant shall be presumed not to have received the advisement.

(F) Nothing in this section shall be construed as preventing a court, in the sound exercise of its discretion pursuant to Criminal Rule 32.1, from setting aside the judgment of conviction and permitting a defendant to withdraw his plea.

Effective Date: 10-02-1989



Section 2943.032 - Court to advise defendant as to possible extension of prison term.

Prior to accepting a guilty plea or a plea of no contest to an indictment, information, or complaint that charges a felony, the court shall inform the defendant personally that, if the defendant pleads guilty or no contest to the felony so charged or any other felony , if the court imposes a prison term upon the defendant for the felony, and if the offender violates the conditions of a post-release control sanction imposed by the parole board upon the completion of the stated prison term, the parole board may impose upon the offender a residential sanction that includes a new prison term of up to nine months.

Effective Date: 07-01-1996; 2008 HB130 04-07-2009



Section 2943.033 - Court to advise defendant of possible firearm restrictions.

(A) As used in this section, "person living as a spouse" means a person who is living or has lived with the defendant in a common law marital relationship, who otherwise is cohabiting with the defendant, or who otherwise has cohabited with the defendant within five years prior to the date of the alleged commission of the act in question.

(B) The notice required under division (C) of this section shall be provided to a defendant when the alleged victim is any of the following:

(1) A spouse, person living as a spouse, or former spouse of the defendant;

(2) A parent or child of the defendant;

(3) A parent or child of a spouse, person living as a spouse, or former spouse of the defendant;

(4) The natural parent of any child of whom the defendant is the other natural or putative natural parent.

(C) Prior to accepting a guilty plea or plea of no contest to an indictment, information, or complaint that charges a person with a misdemeanor offense of violence, the court shall inform the defendant either personally or in writing that under 18 U.S.C. 922(g)(9) it may be unlawful for the person to ship, transport, purchase, or possess a firearm or ammunition as a result of any conviction for a misdemeanor offense of violence. The plea may not be vacated based on a failure to inform the person so charged regarding the restrictions under 18 U.S.C. 922(g)(9).

Effective Date: 2008 HB562 06-24-2008



Section 2943.04 - Form of plea.

Pleas of guilty or not guilty may be oral. Pleas in all other cases shall be in writing, subscribed by the defendant or his counsel, and shall immediately be entered upon the minutes of the court.

Effective Date: 10-01-1953



Section 2943.041 - [Repealed].

Effective Date: 10-12-1994



Section 2943.05 - Form of plea of former conviction.

If a defendant pleads that he has had former judgment of conviction or acquittal, or has been once in jeopardy, he must set forth in his plea the court, time, and place of such conviction, acquittal, or jeopardy. No claim of former judgment of conviction or acquittal, or jeopardy may be given in evidence under the plea of not guilty.

Effective Date: 10-01-1953



Section 2943.06 - Trial of issue on plea of former conviction.

If a defendant pleads a judgment of conviction, acquittal, or former jeopardy, the prosecuting attorney may reply that there is no such conviction, acquittal, or jeopardy. The issue thus made shall be tried to a jury, and on such trial the defendant must produce the record of such conviction, acquittal, or jeopardy, and prove that he is the person charged in such record, and he may also introduce other evidence to establish the identity of such offense. If the prosecuting attorney demurs to said plea and said demurrer is overruled, the prosecuting attorney may then reply to said plea.

Effective Date: 10-01-1953



Section 2943.07 - What is not former acquittal.

If a defendant was formerly acquitted on the ground of variance between the indictment or information and the proof, or if the indictment or information was dismissed, without a judgment of acquittal, upon an objection to its form or substance, or in order to hold the defendant for a higher offense, it is not an acquittal of the same offense.

Effective Date: 10-01-1953



Section 2943.08 - What is former acquittal.

Whenever a defendant is acquitted on the merits, he is acquitted of the same offense, notwithstanding any defect in form or substance in the indictment or information on which the trial was had.

Effective Date: 10-01-1953



Section 2943.09 - Conviction or acquittal of a higher offense.

When a defendant has been convicted or acquitted, or has been once in jeopardy upon an indictment or information, the conviction, acquittal, or jeopardy is a bar to another indictment or information for the offense charged in the former indictment or information, or for an attempt to commit the same offense, or for an offense necessarily included therein, of which he might have been convicted under the former indictment or information.

Effective Date: 10-01-1953



Section 2943.10 - Proceedings after verdict on plea in bar.

If the issue on the plea in bar under section 2943.06 of the Revised Code is found for the defendant he shall be discharged. If the issue is found against the defendant the case shall proceed and be disposed of upon his other pleas.

Effective Date: 10-01-1953






Chapter 2945 - TRIAL

Section 2945.01 - Trial definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2945. of the Revised Code.

Effective Date: 10-01-1953



Section 2945.02 - Setting and continuing cases.

The court of common pleas shall set all criminal cases for trial for a day not later than thirty days after the date of entry of the plea of the defendant. No continuance of the trial shall be granted except upon affirmative proof in open court, upon reasonable notice, that the ends of justice require a continuance.

No continuance shall be granted for any other time than it is affirmatively proved the ends of justice require.

Whenever any continuance is granted, the court shall enter on the journal the reason for the same.

Criminal cases shall be given precedence over civil matters and proceedings. The failure of the court to set such criminal cases for trial, as required by this section, does not operate as an acquittal, but upon notice of such failure or upon motion of the prosecuting attorney or a defendant, such case shall forthwith be set for trial within a reasonable time, not exceeding thirty days thereafter.

Effective Date: 10-01-1953



Section 2945.03 - Control of trial.

The judge of the trial court shall control all proceedings during a criminal trial, and shall limit the introduction of evidence and the argument of counsel to relevant and material matters with a view to expeditious and effective ascertainment of the truth regarding the matters in issue.

Effective Date: 10-01-1953



Section 2945.04 - Orders to prevent Intimidation of attorney, victim or witness in criminal case.

(A) If a motion is filed with a court before which a criminal case is pending alleging that a person has committed or is reasonably likely to commit any act prohibited by section 2921.04 of the Revised Code in relation to the case, if the court holds a hearing on the motion, and if the court determines that the allegations made in the motion are true, the court may issue an order doing any or any combination of the following, subject to division (C) of this section:

(1) Directing the defendant in the case not to violate or to cease a violation of section 2921.04 of the Revised Code;

(2) Directing a person other than a defendant who is before the court, including, but not limited to, a subpoenaed witness or other person entering the courtroom of the court, not to violate or to cease a violation of section 2921.04 of the Revised Code;

(3) Directing the defendant or a person described in division (A)(2) of this section to maintain a prescribed geographic distance from any specified person who is before the court, including, but not limited to, the victim of the offense that is the basis of the case or a subpoenaed witness in the case;

(4) Directing the defendant or a person described in division (A)(2) of this section not to communicate with any specified person who is before the court, including, but not limited to, the victim of the offense or a subpoenaed witness in the case;

(5) Directing a specified law enforcement agency that serves a political subdivision within the territorial jurisdiction of the court to provide protection for any specified person who is before the court, including, but not limited to, the victim of the offense or a subpoenaed witness in the case;

(6) Any other reasonable order that would assist in preventing or causing the cessation of a violation of section 2921.04 of the Revised Code.

(B) If a motion is filed with a court in which a criminal complaint has been filed alleging that the offender or another person acting in concert with the offender has committed or is reasonably likely to commit any act that would constitute an offense against the person or property of the complainant, his ward, or his child, if the court holds a hearing on the motion, and if the court determines that the allegations made in the motion are true, the court may issue an order doing one or more of the following, subject to division (C) of this section:

(1) Directing the defendant in the case not to commit an act or to cease committing an act that constitutes an offense against the person or property of the complainant, his ward, or child;

(2) Directing a person other than the defendant who is before the court, including, but not limited to, a subpoenaed witness or other person entering the courtroom, not to commit an act or to cease committing an act that constitutes an offense against the person or property of the complainant, his ward, or child;

(3) Directing the defendant or a person described in division (B)(2) of this section to maintain a prescribed geographic distance from any specified person who is before the court, including, but not limited to, the complainant or the victim of the offense, or a subpoenaed witness in the case;

(4) Directing the defendant or a person described in division (B)(2) of this section not to communicate with any specified person who is before the court, including, but not limited to, the complainant, the victim of the offense, or a subpoenaed witness in the case;

(5) Directing a specified law enforcement agency that serves a political subdivision within the territorial jurisdiction of the court to provide protection for any specified person who is before the court, including, but not limited to, the complainant, the victim of the offense, or a subpoenaed witness in the case;

(6) When the complainant and the defendant cohabit with one another but the complainant is not a family or household member, as defined in section 2919.25 of the Revised Code, granting possession of the residence or household to the complainant to the exclusion of the defendant by evicting the defendant when the residence or household is owned or leased solely by the complainant or by ordering the defendant to vacate the premises when the residence or household is jointly owned or leased by the complainant and the defendant;

(7) Any other reasonable order that would assist in preventing or causing the cessation of an act that constitutes an offense against the person or property of the complainant, his ward, or child.

(C) No order issued under authority of division (A) or (B) of this section shall prohibit or be construed as prohibiting any attorney for the defendant in the case or for a person described in division (A)(2) or (B)(2) of this section from conducting any investigation of the pending criminal case, from preparing or conducting any defense of the pending criminal case, or from attempting to zealously represent his client in the pending criminal case within the bounds of the law. However, this division does not exempt any person from the prohibitions contained in section 2921.04 or any section of the Revised Code that constitutes an offense against the person or property of the complainant, his ward, or his child, or provide a defense to a charge of any violation of that section or of an offense of that nature.

(D)

(1) A person who violates an order issued pursuant to division (A) of this section is subject to the following sanctions:

(a) Criminal prosecution for a violation of section 2921.04 of the Revised Code, if the violation of the court order constitutes a violation of that section;

(b) Punishment for contempt of court.

(2) A person who violates an order issued pursuant to division (B) of this section is subject to the following sanctions:

(a) Criminal prosecution for a violation of a section of the Revised Code that constitutes an offense against the person or property of the complainant, his ward, or child;

(b) Punishment for contempt of court.

(E)

(1) The punishment of a person for contempt of court for violation of an order issued pursuant to division (A) of this section does not bar criminal prosecution of the person for a violation of section 2921.04 of the Revised Code.

(2) The punishment of a person for contempt of court for a violation of an order issued pursuant to division (B) of this section does not bar criminal prosecution of the person for an offense against the person or property of the complainant, his ward, or child.

(3) A person punished for contempt of court under this section is entitled to credit for the punishment imposed upon conviction of a violation of the offense arising out of the same activity, and a person convicted of such a violation shall not subsequently be punished for contempt of court arising out of the same activity.

Effective Date: 12-09-1994



Section 2945.05 - Defendant may waive jury trial.

In all criminal cases pending in courts of record in this state, the defendant may waive a trial by jury and be tried by the court without a jury. Such waiver by a defendant, shall be in writing, signed by the defendant, and filed in said cause and made a part of the record thereof. It shall be entitled in the court and cause, and in substance as follows: "I . . . . . . . ., defendant in the above cause, hereby voluntarily waive and relinquish my right to a trial by jury, and elect to be tried by a Judge of the Court in which the said cause may be pending. I fully understand that under the laws of this state, I have a constitutional right to a trial by jury."

Such waiver of trial by jury must be made in open court after the defendant has been arraigned and has had opportunity to consult with counsel. Such waiver may be withdrawn by the defendant at any time before the commencement of the trial.

Effective Date: 10-01-1953



Section 2945.06 - Procedure for trial by court.

In any case in which a defendant waives his right to trial by jury and elects to be tried by the court under section 2945.05 of the Revised Code, any judge of the court in which the cause is pending shall proceed to hear, try, and determine the cause in accordance with the rules and in like manner as if the cause were being tried before a jury. If the accused is charged with an offense punishable with death, he shall be tried by a court to be composed of three judges, consisting of the judge presiding at the time in the trial of criminal cases and two other judges to be designated by the presiding judge or chief justice of that court, and in case there is neither a presiding judge nor a chief justice, by the chief justice of the supreme court. The judges or a majority of them may decide all questions of fact and law arising upon the trial; however the accused shall not be found guilty or not guilty of any offense unless the judges unanimously find the accused guilty or not guilty. If the accused pleads guilty of aggravated murder, a court composed of three judges shall examine the witnesses, determine whether the accused is guilty of aggravated murder or any other offense, and pronounce sentence accordingly. The court shall follow the procedures contained in sections 2929.03 and 2929.04 of the Revised Code in all cases in which the accused is charged with an offense punishable by death. If in the composition of the court it is necessary that a judge from another county be assigned by the chief justice, the judge from another county shall be compensated for his services as provided by section 141.07 of the Revised Code.

Effective Date: 10-19-1981



Section 2945.07 - [Repealed].

Effective Date: 10-12-1994



Section 2945.08 - Prosecution in wrong county - proceeding.

If it appears, on the trial of a criminal cause, that the offense was committed within the exclusive jurisdiction of another county of this state, the court must direct the defendant to be committed to await a warrant from the proper county for his arrest, but if the offense is a bailable offense the court may admit the defendant to bail with sufficient sureties conditioned, that he will, within such time as the court appoints, render himself amenable to a warrant for his arrest from the proper county, and if not sooner arrested thereon, will appear in court at the time fixed to surrender himself upon the warrant.

The clerk of the court of common pleas shall forthwith notify the prosecuting attorney of the county in which such offense was committed, in order that proper proceedings may be had in the case. A defendant in such case shall not be committed nor held under bond for a period of more than ten days.

Effective Date: 10-01-1953



Section 2945.09 - Grounds for objection.

In the trial of any criminal case, the grounds of an objection to any ruling or action of the court shall be stated if required by the court.

Effective Date: 03-17-1987



Section 2945.10 - Order of proceedings of trial.

The trial of an issue upon an indictment or information shall proceed before the trial court or jury as follows:

(A) Counsel for the state must first state the case for the prosecution, and may briefly state the evidence by which he expects to sustain it.

(B) The defendant or his counsel must then state his defense, and may briefly state the evidence which he expects to offer in support of it.

(C) The state must first produce its evidence and the defendant shall then produce his evidence.

(D) The state will then be confined to rebutting evidence, but the court, for good reason, in furtherance of justice, may permit evidence to be offered by either side out of its order.

(E) When the evidence is concluded, either party may request instructions to the jury on the points of law, which instructions shall be reduced to writing if either party requests it.

(F) When the evidence is concluded, unless the case is submitted without argument, the counsel for the state shall commence, the defendant or his counsel follow, and the counsel for the state conclude the argument to the jury.

(G) The court, after the argument is concluded and before proceeding with other business, shall forthwith charge the jury. Such charge shall be reduced to writing by the court if either party requests it before the argument to the jury is commenced. Such charge, or other charge or instruction provided for in this section, when so written and given, shall not be orally qualified, modified, or explained to the jury by the court. Written charges and instructions shall be taken by the jury in their retirement and returned with their verdict into court and remain on file with the papers of the case.

The court may deviate from the order of proceedings listed in this section.

Effective Date: 10-01-1953



Section 2945.11 - Charge to the jury as to law and fact.

In charging the jury, the court must state to it all matters of law necessary for the information of the jury in giving its verdict. The court must also inform the jury that the jury is the exclusive judge of all questions of fact. The court must state to the jury that in determining the question of guilt, it must not consider the punishment but that punishment rests with the judge except in cases of murder in the first degree or burglary of an inhabited dwelling.

Effective Date: 10-01-1953



Section 2945.12 - When accused may be tried in his absence.

A person indicted for a misdemeanor, upon request in writing subscribed by him and entered in the journal, may be tried in his absence by a jury or by the court. No other person shall be tried unless personally present, but if a person indicted escapes or forfeits his recognizance after the jury is sworn, the trial shall proceed and the verdict be received and recorded. If the offense charged is a misdemeanor, judgment and sentence shall be pronounced as if he were personally present. If the offense charged is a felony, the case shall be continued until the accused appears in court, or is retaken.

Effective Date: 10-01-1953



Section 2945.13 - Joint trials in felony cases.

When two or more persons are jointly indicted for a felony, except a capital offense, they shall be tried jointly unless the court, for good cause shown on application therefor by the prosecuting attorney or one or more of said defendants, orders one or more of said defendants to be tried separately.

Effective Date: 10-01-1953



Section 2945.14 - Mistake in charging offense.

If it appears during the trial and before submission to the jury or court, that a mistake has been made in charging the proper offense in the indictment or information, the court may order a discontinuance of trial without prejudice to the prosecution. The accused, if there is good cause to detain him, may be recognized to appear at the same or next succeeding term of court, or in default thereof committed to jail. In such case the court shall recognize the witnesses for the state to appear at the same time and testify.

Effective Date: 10-01-1953



Section 2945.15 - Discharge of defendant.

When two or more persons are tried jointly, before any of the accused has gone into his defense the trial court may direct one or more of such accused to be discharged that he may be a witness for the state.

An accused person, when there is not sufficient evidence to put him upon his defense, may be discharged by the court, but if not so discharged, shall be entitled to the immediate verdict of the jury in his favor. Such order of discharge, in either case, is a bar to another prosecution for the same offense.

Effective Date: 10-01-1953



Section 2945.16 - View of the premises - expenses of view.

When it is proper for the jurors to have a view of the place at which a material fact occurred, the trial court may order them to be conducted in a body, under the charge of the sheriff or other officer, to such place, which shall be shown to them by a person designated by the court. While the jurors are absent on such view no person other than such officer and such person so appointed, shall speak to them on any subject connected with the trial. The accused has the right to attend such view by the jury, but may waive this right.

The expense of such view as approved by the court shall be taxed as other costs in the case.

Effective Date: 09-11-1961



Section 2945.17 - Right to jury trial.

(A) At any trial, in any court, for the violation of any statute of this state, or of any ordinance of any municipal corporation, except as provided in divisions (B) and (C) of this section, the accused has the right to be tried by a jury.

(B) The right to be tried by a jury that is granted under division (A) of this section does not apply to a violation of a statute or ordinance that is any of the following:

(1) A violation that is a minor misdemeanor;

(2) A violation for which the potential penalty does not include the possibility of a prison term or jail term and for which the possible fine does not exceed one thousand dollars.

(C) Division (A) of this section does not apply to, and there is no right to a jury trial for, a person who is the subject of a complaint filed under section 2151.27 of the Revised Code against both a child and the parent, guardian, or other person having care of the child.

Effective Date: 2002 HB490 01-01-2004



Section 2945.171 - Written verdicts.

In all criminal cases the verdict of the jury shall be in writing and signed by each of the jurors concurring therein.

Effective Date: 09-28-1961



Section 2945.18, 2945.19 - [Repealed].

Effective Date: 09-27-1993



Section 2945.20 - Separate trial for capital offense.

When two or more persons are jointly indicted for a capital offense, each of such persons shall be tried separately. The court, for good cause shown on application therefor by the prosecuting attorney or one or more of the defendants, may order said defendants to be tried jointly.

Effective Date: 10-01-1953



Section 2945.21 - Peremptory challenges.

(A)

(1) In criminal cases in which there is only one defendant, each party, in addition to the challenges for cause authorized by law, may peremptorily challenge three of the jurors in misdemeanor cases and four of the jurors in felony cases other than capital cases. If there is more than one defendant, each defendant may peremptorily challenge the same number of jurors as if he were the sole defendant.

(2) Notwithstanding Criminal Rule 24, in capital cases in which there is only one defendant, each party, in addition to the challenges for cause authorized by law, may peremptorily challenge twelve of the jurors. If there is more than one defendant, each defendant may peremptorily challenge the same number of jurors as if he were the sole defendant.

(3) In any case in which there are multiple defendants, the prosecuting attorney may peremptorily challenge a number of jurors equal to the total number of peremptory challenges allowed to all of the defendants.

(B) If any indictments, informations, or complaints are consolidated for trial, the consolidated cases shall be considered, for purposes of exercising peremptory challenges, as though the defendants or offenses had been joined in the same indictment, information, or complaint.

(C) The exercise of peremptory challenges authorized by this section shall be in accordance with the procedures of Criminal Rule 24.

Effective Date: 10-19-1981



Section 2945.22 - [Repealed].

Effective Date: 10-19-1981



Section 2945.23 - When peremptory challenges required.

Except by agreement, neither the state nor the defendant shall be required to exercise any peremptory challenge until twelve jurors have been passed for cause and are in the panel.

Effective Date: 10-01-1953



Section 2945.24 - Jury trial.

In all criminal cases, a jury summoned and impaneled under Chapter 2313. of the Revised Code shall try the accused.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 09-27-1993



Section 2945.25 - Challenges for cause.

A person called as a juror in a criminal case may be challenged for the following causes:

(A) That he was a member of the grand jury that found the indictment in the case;

(B) That he is possessed of a state of mind evincing enmity or bias toward the defendant or the state; but no person summoned as a juror shall be disqualified by reason of a previously formed or expressed opinion with reference to the guilt or innocence of the accused, if the court is satisfied, from examination of the juror or from other evidence, that he will render an impartial verdict according to the law and the evidence submitted to the jury at the trial;

(C) In the trial of a capital offense, that he unequivocally states that under no circumstances will he follow the instructions of a trial judge and consider fairly the imposition of a sentence of death in a particular case. A prospective juror's conscientious or religious opposition to the death penalty in and of itself is not grounds for a challenge for cause. All parties shall be given wide latitude in voir dire questioning in this regard.

(D) That he is related by consanguinity or affinity within the fifth degree to the person alleged to be injured or attempted to be injured by the offense charged, or to the person on whose complaint the prosecution was instituted, or to the defendant;

(E) That he served on a petit jury drawn in the same cause against the same defendant, and that [petit] jury was discharged after hearing the evidence or rendering a verdict on the evidence that was set aside;

(F) That he served as a juror in a civil case brought against the defendant for the same act;

(G) That he has been subpoenaed in good faith as a witness in the case;

(H) That he is a chronic alcoholic, or drug dependent person;

(I) That he has been convicted of a crime that by law disqualifies him from serving on a jury;

(J) That he has an action pending between him and the state or the defendant;

(K) That he or his spouse is a party to another action then pending in any court in which an attorney in the cause then on trial is an attorney, either for or against him;

(L) That he is the person alleged to be injured or attempted to be injured by the offense charged, or is the person on whose complaint the prosecution was instituted, or the defendant;

(M) That he is the employer or employee, or the spouse, parent, son, or daughter of the employer or employee, or the counselor, agent, or attorney of any person included in division (L) of this section;

(N) That English is not his native language, and his knowledge of English is insufficient to permit him to understand the facts and law in the case;

(O) That he otherwise is unsuitable for any other cause to serve as a juror.

The validity of each challenge listed in this section shall be determined by the court.

Effective Date: 10-19-1981



Section 2945.26 - Challenge for cause.

Challenges for cause shall be tried by the court on the oath of the person challenged, or other evidence, and shall be made before the jury is sworn.

Effective Date: 10-01-1953



Section 2945.27 - Challenges for cause to be made before jury sworn.

The judge of the trial court shall examine the prospective jurors under oath or upon affirmation as to their qualifications to serve as fair and impartial jurors, but he shall permit reasonable examination of such jurors by the prosecuting attorney and by the defendant or his counsel.

Effective Date: 09-09-1957



Section 2945.28 - Form of oath to jury.

(A) In criminal cases jurors and the jury shall take the following oath to be administered by the trial court or the clerk of the court of common pleas, and the jurors shall respond to the oath "I do swear" or "I do affirm" : "Do you swear or affirm that you will diligently inquire into and carefully deliberate all matters between the State of Ohio and the defendant (giving the defendant's name)? Do you swear or affirm you will do this to the best of your skill and understanding, without bias or prejudice? So help you God."

A juror shall be allowed to make affirmation and the words "this you do as you shall answer under the pains and penalties of perjury" shall be substituted for the words, "So help you God."

(B) If, on or after the effective date of this amendment, a court that impanels a jury in a criminal case uses the oath that was in effect prior to the effective date of this amendment instead of the oath set forth in division (A) of this section, the court's use of the former oath does not invalidate or affect the validity of the impanelment of the jury or any action taken by the jury.

Effective Date: 10-01-1953; 05-18-2005



Section 2945.29 - Jurors becoming unable to perform duties.

If, before the conclusion of the trial, a juror becomes sick, or for other reason is unable to perform his duty, the court may order him to be discharged. In that case, if alternate jurors have been selected, one of them shall be designated to take the place of the juror so discharged. If, after all alternate jurors have been made regular jurors, a juror becomes too incapacitated to perform his duty, and has been discharged by the court, a new juror may be sworn and the trial begin anew, or the jury may be discharged and a new jury then or thereafter impaneled.

Effective Date: 10-01-1953



Section 2945.30 - Medical attendance of juror.

In case of sickness of any juror before the conclusion of the trial, the court may order that such juror receive medical attendance and shall order the payment of a reasonable charge for such medical attendance out of the judiciary fund.

Effective Date: 10-01-1953



Section 2945.31 - Separation of jurors.

After the trial has commenced, before or after the jury is sworn, the court may order the jurors to be kept in charge of proper officers, or they may be permitted to separate during the trial. If the jurors are kept in charge of officers of the court, proper arrangements shall be made for their care, maintenance, and comfort, under the orders and direction of the court. In case of necessity the court may permit temporary separation of the jurors.

Effective Date: 10-01-1953



Section 2945.32 - Oath to officers if jury sequestered.

When an order has been entered by the court of common pleas in any criminal cause, directing the jurors to be kept in charge of the officers of the court, the following oath shall be administered by the clerk of the court of common pleas to said officers: "You do solemnly swear that you will, to the best of your ability, keep the persons sworn as jurors on this trial, from separating from each other; that you will not suffer any communications to be made to them, or any of them, orally or otherwise; that you will not communicate with them, or any of them, orally or otherwise, except by the order of this court, or to ask them if they have agreed on their verdict, until they shall be discharged, and that you will not, before they render their verdict communicate to any person the state of their deliberations or the verdict they have agreed upon, so help you God." Any officer having taken such oath who willfully violates the same, or permits the same to be violated, is guilty of perjury and shall be imprisoned not less than one nor more than ten years.

Effective Date: 10-01-1953



Section 2945.33 - Supervision of jury after case submitted to them.

When a cause is finally submitted the jurors must be kept together in a convenient place under the charge of an officer until they agree upon a verdict, or are discharged by the court. The court, except in cases where the offense charged may be punishable by death, may permit the jurors to separate during the adjournment of court overnight, under proper cautions, or under supervision of an officer. Such officer shall not permit a communication to be made to them, nor make any himself except to ask if they have agreed upon a verdict, unless he does so by order of the court. Such officer shall not communicate to any person, before the verdict is delivered, any matter in relation to their deliberation. Upon the trial of any prosecution for misdemeanor, the court may permit the jury to separate during their deliberation, or upon adjournment of the court overnight.

In cases where the offense charged may be punished by death, after the case is finally submitted to the jury, the jurors shall be kept in charge of the proper officer and proper arrangements for their care and maintenance shall be made as under section 2945.31 of the Revised Code.

Effective Date: 11-09-1965



Section 2945.34 - Admonition if jurors separate during trial.

If the jurors are permitted to separate during a trial, they shall be admonished by the court not to converse with, nor permit themselves to be addressed by any person, nor to listen to any conversation on the subject of the trial, nor form or express any opinion thereon, until the case is finally submitted to them.

Effective Date: 10-01-1953



Section 2945.35 - Papers the jury may take.

Upon retiring for deliberation, the jury, at the discretion of the court, may take with it all papers except depositions, and all articles, photographs, and maps which have been offered in evidence. No article or paper identified but not admitted in evidence shall be taken by the jury upon its retirement.

Effective Date: 10-01-1953



Section 2945.36 - For what cause jury may be discharged.

The trial court may discharge a jury without prejudice to the prosecution:

(A) For the sickness or corruption of a juror or other accident or calamity;

(B) Because there is no probability of such jurors agreeing;

(C) If it appears after the jury has been sworn that one of the jurors is a witness in the case;

(D) By the consent of the prosecuting attorney and the defendant.

The reason for such discharge shall be entered on the journal.

Effective Date: 10-01-1953



Section 2945.37 - Competency to stand trial definitions - hearing.

(A) As used in sections 2945.37 to 2945.402 of the Revised Code:

(1) "Prosecutor" means a prosecuting attorney or a city director of law, village solicitor, or similar chief legal officer of a municipal corporation who has authority to prosecute a criminal case that is before the court or the criminal case in which a defendant in a criminal case has been found incompetent to stand trial or not guilty by reason of insanity.

(2) "Examiner" means either of the following:

(a) A psychiatrist or a licensed clinical psychologist who satisfies the criteria of division (I)(1) of section 5122.01 of the Revised Code or is employed by a certified forensic center designated by the department of mental health to conduct examinations or evaluations.

(b) For purposes of a separate mental retardation evaluation that is ordered by a court pursuant to division (H) of section 2945.371 of the Revised Code, a psychologist designated by the director of developmental disabilities pursuant to that section to conduct that separate mental retardation evaluation.

(3) "Nonsecured status" means any unsupervised, off-grounds movement or trial visit from a hospital or institution, or any conditional release, that is granted to a person who is found incompetent to stand trial and is committed pursuant to section 2945.39 of the Revised Code or to a person who is found not guilty by reason of insanity and is committed pursuant to section 2945.40 of the Revised Code.

(4) "Unsupervised, off-grounds movement" includes only off-grounds privileges that are unsupervised and that have an expectation of return to the hospital or institution on a daily basis.

(5) "Trial visit" means a patient privilege of a longer stated duration of unsupervised community contact with an expectation of return to the hospital or institution at designated times.

(6) "Conditional release" means a commitment status under which the trial court at any time may revoke a person's conditional release and order the rehospitalization or reinstitutionalization of the person as described in division (A) of section 2945.402 of the Revised Code and pursuant to which a person who is found incompetent to stand trial or a person who is found not guilty by reason of insanity lives and receives treatment in the community for a period of time that does not exceed the maximum prison term or term of imprisonment that the person could have received for the offense in question had the person been convicted of the offense instead of being found incompetent to stand trial on the charge of the offense or being found not guilty by reason of insanity relative to the offense.

(7) "Licensed clinical psychologist," "mentally ill person subject to hospitalization by court order," and "psychiatrist" have the same meanings as in section 5122.01 of the Revised Code.

(8) "Mentally retarded person subject to institutionalization by court order" has the same meaning as in section 5123.01 of the Revised Code.

(B) In a criminal action in a court of common pleas, a county court, or a municipal court, the court, prosecutor, or defense may raise the issue of the defendant's competence to stand trial. If the issue is raised before the trial has commenced, the court shall hold a hearing on the issue as provided in this section. If the issue is raised after the trial has commenced, the court shall hold a hearing on the issue only for good cause shown or on the court's own motion.

(C) The court shall conduct the hearing required or authorized under division (B) of this section within thirty days after the issue is raised, unless the defendant has been referred for evaluation in which case the court shall conduct the hearing within ten days after the filing of the report of the evaluation or, in the case of a defendant who is ordered by the court pursuant to division (H) of section 2945.371 of the Revised Code to undergo a separate mental retardation evaluation conducted by a psychologist designated by the director of developmental disabilities, within ten days after the filing of the report of the separate mental retardation evaluation under that division. A hearing may be continued for good cause.

(D) The defendant shall be represented by counsel at the hearing conducted under division (C) of this section. If the defendant is unable to obtain counsel, the court shall appoint counsel under Chapter 120. of the Revised Code or under the authority recognized in division (C) of section 120.06, division (E) of section 120.16, division (E) of section 120.26, or section 2941.51 of the Revised Code before proceeding with the hearing.

(E) The prosecutor and defense counsel may submit evidence on the issue of the defendant's competence to stand trial. A written report of the evaluation of the defendant may be admitted into evidence at the hearing by stipulation, but, if either the prosecution or defense objects to its admission, the report may be admitted under sections 2317.36 to 2317.38 of the Revised Code or any other applicable statute or rule.

(F) The court shall not find a defendant incompetent to stand trial solely because the defendant is receiving or has received treatment as a voluntary or involuntary mentally ill patient under Chapter 5122. or a voluntary or involuntary mentally retarded resident under Chapter 5123. of the Revised Code or because the defendant is receiving or has received psychotropic drugs or other medication, even if the defendant might become incompetent to stand trial without the drugs or medication.

(G) A defendant is presumed to be competent to stand trial. If, after a hearing, the court finds by a preponderance of the evidence that, because of the defendant's present mental condition, the defendant is incapable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense, the court shall find the defendant incompetent to stand trial and shall enter an order authorized by section 2945.38 of the Revised Code.

(H) Municipal courts shall follow the procedures set forth in sections 2945.37 to 2945.402 of the Revised Code. Except as provided in section 2945.371 of the Revised Code, a municipal court shall not order an evaluation of the defendant's competence to stand trial or the defendant's mental condition at the time of the commission of the offense to be conducted at any hospital operated by the department of mental health. Those evaluations shall be performed through community resources including, but not limited to, certified forensic centers, court probation departments, and community mental health agencies. All expenses of the evaluations shall be borne by the legislative authority of the municipal court, as defined in section 1901.03 of the Revised Code, and shall be taxed as costs in the case. If a defendant is found incompetent to stand trial or not guilty by reason of insanity, a municipal court may commit the defendant as provided in sections 2945.38 to 2945.402 of the Revised Code.

Amended by 128th General Assemblych.81,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997



Section 2945.371 - Evaluations and reports of the defendant's mental condition.

(A) If the issue of a defendant's competence to stand trial is raised or if a defendant enters a plea of not guilty by reason of insanity, the court may order one or more evaluations of the defendant's present mental condition or, in the case of a plea of not guilty by reason of insanity, of the defendant's mental condition at the time of the offense charged. An examiner shall conduct the evaluation.

(B) If the court orders more than one evaluation under division (A) of this section, the prosecutor and the defendant may recommend to the court an examiner whom each prefers to perform one of the evaluations. If a defendant enters a plea of not guilty by reason of insanity and if the court does not designate an examiner recommended by the defendant, the court shall inform the defendant that the defendant may have independent expert evaluation and that, if the defendant is unable to obtain independent expert evaluation, it will be obtained for the defendant at public expense if the defendant is indigent.

(C) If the court orders an evaluation under division (A) of this section, the defendant shall be available at the times and places established by the examiners who are to conduct the evaluation. The court may order a defendant who has been released on bail or recognizance to submit to an evaluation under this section. If a defendant who has been released on bail or recognizance refuses to submit to a complete evaluation, the court may amend the conditions of bail or recognizance and order the sheriff to take the defendant into custody and deliver the defendant to a center, program, or facility operated or certified by the department of mental health or the department of developmental disabilities where the defendant may be held for evaluation for a reasonable period of time not to exceed twenty days.

(D) A defendant who has not been released on bail or recognizance may be evaluated at the defendant's place of detention. Upon the request of the examiner, the court may order the sheriff to transport the defendant to a program or facility operated or certified by the department of mental health or the department of developmental disabilities, where the defendant may be held for evaluation for a reasonable period of time not to exceed twenty days, and to return the defendant to the place of detention after the evaluation. A municipal court may make an order under this division only upon the request of a certified forensic center examiner.

(E) If a court orders the evaluation to determine a defendant's mental condition at the time of the offense charged, the court shall inform the examiner of the offense with which the defendant is charged.

(F) In conducting an evaluation of a defendant's mental condition at the time of the offense charged, the examiner shall consider all relevant evidence. If the offense charged involves the use of force against another person, the relevant evidence to be considered includes, but is not limited to, any evidence that the defendant suffered, at the time of the commission of the offense, from the "battered woman syndrome."

(G) The examiner shall file a written report with the court within thirty days after entry of a court order for evaluation, and the court shall provide copies of the report to the prosecutor and defense counsel. The report shall include all of the following:

(1) The examiner's findings;

(2) The facts in reasonable detail on which the findings are based;

(3) If the evaluation was ordered to determine the defendant's competence to stand trial, all of the following findings or recommendations that are applicable:

(a) Whether the defendant is capable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense;

(b) If the examiner's opinion is that the defendant is incapable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense, whether the defendant presently is mentally ill or mentally retarded and, if the examiner's opinion is that the defendant presently is mentally retarded, whether the defendant appears to be a mentally retarded person subject to institutionalization by court order;

(c) If the examiner's opinion is that the defendant is incapable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense, the examiner's opinion as to the likelihood of the defendant becoming capable of understanding the nature and objective of the proceedings against the defendant and of assisting in the defendant's defense within one year if the defendant is provided with a course of treatment;

(d) If the examiner's opinion is that the defendant is incapable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense and that the defendant presently is mentally ill or mentally retarded, the examiner's recommendation as to the least restrictive placement or commitment alternative, consistent with the defendant's treatment needs for restoration to competency and with the safety of the community

.

(4) If the evaluation was ordered to determine the defendant's mental condition at the time of the offense charged, the examiner's findings as to whether the defendant, at the time of the offense charged, did not know, as a result of a severe mental disease or defect, the wrongfulness of the defendant's acts charged.

(H) If the examiner's report filed under division (G) of this section indicates that in the examiner's opinion the defendant is incapable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense and that in the examiner's opinion the defendant appears to be a mentally retarded person subject to institutionalization by court order, the court shall order the defendant to undergo a separate mental retardation evaluation conducted by a psychologist designated by the director of developmental disabilities. Divisions (C) to (F) of this section apply in relation to a separate mental retardation evaluation conducted under this division. The psychologist appointed under this division to conduct the separate mental retardation evaluation shall file a written report with the court within thirty days after the entry of the court order requiring the separate mental retardation evaluation, and the court shall provide copies of the report to the prosecutor and defense counsel. The report shall include all of the information described in divisions (G)(1) to (4) of this section. If the court orders a separate mental retardation evaluation of a defendant under this division, the court shall not conduct a hearing under divisions (B) to (H) of section 2945.37 of the Revised Code regarding that defendant until a report of the separate mental retardation evaluation conducted under this division has been filed. Upon the filing of that report, the court shall conduct the hearing within the period of time specified in division (C) of section 2945.37 of the Revised Code.

(I) An examiner appointed under divisions (A) and (B) of this section or under division (H) of this section to evaluate a defendant to determine the defendant's competence to stand trial also may be appointed to evaluate a defendant who has entered a plea of not guilty by reason of insanity, but an examiner of that nature shall prepare separate reports on the issue of competence to stand trial and the defense of not guilty by reason of insanity.

(J) No statement that a defendant makes in an evaluation or hearing under divisions (A) to (H) of this section relating to the defendant's competence to stand trial or to the defendant's mental condition at the time of the offense charged shall be used against the defendant on the issue of guilt in any criminal action or proceeding, but, in a criminal action or proceeding, the prosecutor or defense counsel may call as a witness any person who evaluated the defendant or prepared a report pursuant to a referral under this section. Neither the appointment nor the testimony of an examiner appointed under this section precludes the prosecutor or defense counsel from calling other witnesses or presenting other evidence on competency or insanity issues.

(K) Persons appointed as examiners under divisions (A) and (B) of this section or under division (H) of this section shall be paid a reasonable amount for their services and expenses, as certified by the court. The certified amount shall be paid by the county in the case of county courts and courts of common pleas and by the legislative authority, as defined in section 1901.03 of the Revised Code, in the case of municipal courts.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 02-20-2002



Section 2945.38 - Competence to stand trial.

(A) If the issue of a defendant's competence to stand trial is raised and if the court, upon conducting the hearing provided for in section 2945.37 of the Revised Code, finds that the defendant is competent to stand trial, the defendant shall be proceeded against as provided by law. If the court finds the defendant competent to stand trial and the defendant is receiving psychotropic drugs or other medication, the court may authorize the continued administration of the drugs or medication or other appropriate treatment in order to maintain the defendant's competence to stand trial, unless the defendant's attending physician advises the court against continuation of the drugs, other medication, or treatment.

(B)

(1)

(a) If, after taking into consideration all relevant reports, information, and other evidence, the court finds that the defendant is incompetent to stand trial and that there is a substantial probability that the defendant will become competent to stand trial within one year if the defendant is provided with a course of treatment, the court shall order the defendant to undergo treatment. If the defendant has been charged with a felony offense and if, after taking into consideration all relevant reports, information, and other evidence, the court finds that the defendant is incompetent to stand trial, but the court is unable at that time to determine whether there is a substantial probability that the defendant will become competent to stand trial within one year if the defendant is provided with a course of treatment, the court shall order continuing evaluation and treatment of the defendant for a period not to exceed four months to determine whether there is a substantial probability that the defendant will become competent to stand trial within one year if the defendant is provided with a course of treatment.

(b) The court order for the defendant to undergo treatment or continuing evaluation and treatment under division (B)(1)(a) of this section shall specify that the defendant, if determined to require mental health treatment or continuing evaluation and treatment, either shall be committed to the department of mental health for treatment or continuing evaluation and treatment at a hospital, facility, or agency, as determined to be clinically appropriate by the department of mental health or shall be committed to a facility certified by the department of mental health as being qualified to treat mental illness, to a public or community mental health facility, or to a psychiatrist or another mental health professional for treatment or continuing evaluation and treatment. Prior to placing the defendant, the department of mental health shall obtain court approval for that placement following a hearing. The court order for the defendant to undergo treatment or continuing evaluation and treatment under division (B)(1)(a) of this section shall specify that the defendant, if determined to require treatment or continuing evaluation and treatment for mental retardation, shall receive treatment or continuing evaluation and treatment at an institution or facility operated by the department of developmental disabilities, at a facility certified by the department of developmental disabilities as being qualified to treat mental retardation, at a public or private mental retardation facility, or by a psychiatrist or another mental retardation professional. In any case, the order may restrict the defendant's freedom of movement as the court considers necessary. The prosecutor in the defendant's case shall send to the chief clinical officer of the hospital, facility, or agency where the defendant is placed by the department of mental health, or to the managing officer of the institution, the director of the program or facility, or the person to which the defendant is committed, copies of relevant police reports and other background information that pertains to the defendant and is available to the prosecutor unless the prosecutor determines that the release of any of the information in the police reports or any of the other background information to unauthorized persons would interfere with the effective prosecution of any person or would create a substantial risk of harm to any person.

In determining the place of commitment , the court shall consider the extent to which the person is a danger to the person and to others, the need for security, and the type of crime involved and shall order the least restrictive alternative available that is consistent with public safety and treatment goals. In weighing these factors, the court shall give preference to protecting public safety.

(c) If the defendant is found incompetent to stand trial, if the chief clinical officer of the hospital, facility, or agency where the defendant is placed, or the managing officer of the institution, the director of the program or facility, or the person to which the defendant is committed for treatment or continuing evaluation and treatment under division (B)(1)(b) of this section determines that medication is necessary to restore the defendant's competency to stand trial, and if the defendant lacks the capacity to give informed consent or refuses medication, the chief clinical officer of the hospital, facility, or agency where the defendant is placed, or the managing officer of the institution, the director of the program or facility, or the person to which the defendant is committed for treatment or continuing evaluation and treatment may petition the court for authorization for the involuntary administration of medication. The court shall hold a hearing on the petition within five days of the filing of the petition if the petition was filed in a municipal court or a county court regarding an incompetent defendant charged with a misdemeanor or within ten days of the filing of the petition if the petition was filed in a court of common pleas regarding an incompetent defendant charged with a felony offense. Following the hearing, the court may authorize the involuntary administration of medication or may dismiss the petition.

(2) If the court finds that the defendant is incompetent to stand trial and that, even if the defendant is provided with a course of treatment, there is not a substantial probability that the defendant will become competent to stand trial within one year, the court shall order the discharge of the defendant, unless upon motion of the prosecutor or on its own motion, the court either seeks to retain jurisdiction over the defendant pursuant to section 2945.39 of the Revised Code or files an affidavit in the probate court for the civil commitment of the defendant pursuant to Chapter 5122. or 5123. of the Revised Code alleging that the defendant is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order. If an affidavit is filed in the probate court, the trial court shall send to the probate court copies of all written reports of the defendant's mental condition that were prepared pursuant to section 2945.371 of the Revised Code.

The trial court may issue the temporary order of detention that a probate court may issue under section 5122.11 or 5123.71 of the Revised Code, to remain in effect until the probable cause or initial hearing in the probate court. Further proceedings in the probate court are civil proceedings governed by Chapter 5122. or 5123. of the Revised Code.

(C) No defendant shall be required to undergo treatment, including any continuing evaluation and treatment, under division (B)(1) of this section for longer than whichever of the following periods is applicable:

(1) One year, if the most serious offense with which the defendant is charged is one of the following offenses:

(a) Aggravated murder, murder, or an offense of violence for which a sentence of death or life imprisonment may be imposed;

(b) An offense of violence that is a felony of the first or second degree;

(c) A conspiracy to commit, an attempt to commit, or complicity in the commission of an offense described in division (C)(1)(a) or (b) of this section if the conspiracy, attempt, or complicity is a felony of the first or second degree.

(2) Six months, if the most serious offense with which the defendant is charged is a felony other than a felony described in division (C)(1) of this section;

(3) Sixty days, if the most serious offense with which the defendant is charged is a misdemeanor of the first or second degree;

(4) Thirty days, if the most serious offense with which the defendant is charged is a misdemeanor of the third or fourth degree, a minor misdemeanor, or an unclassified misdemeanor.

(D) Any defendant who is committed pursuant to this section shall not voluntarily admit the defendant or be voluntarily admitted to a hospital or institution pursuant to section 5122.02, 5122.15, 5123.69, or 5123.76 of the Revised Code.

(E) Except as otherwise provided in this division, a defendant who is charged with an offense and is committed by the court under this section to the department of mental health or is committed to an institution or facility for the treatment of mental retardation shall not be granted unsupervised on-grounds movement, supervised off-grounds movement, or nonsecured status except in accordance with the court order. The court may grant a defendant supervised off-grounds movement to obtain medical treatment or specialized habilitation treatment services if the person who supervises the treatment or the continuing evaluation and treatment of the defendant ordered under division (B)(1)(a) of this section informs the court that the treatment or continuing evaluation and treatment cannot be provided at the hospital or facility where the defendant is placed by the department of mental health or the institution or facility to which the defendant is committed. The chief clinical officer of the hospital or facility where the defendant is placed by the department of mental health or the managing officer of the institution or director of the facility to which the defendant is committed, or a designee of any of those persons, may grant a defendant movement to a medical facility for an emergency medical situation with appropriate supervision to ensure the safety of the defendant, staff, and community during that emergency medical situation. The chief clinical officer of the hospital or facility where the defendant is placed by the department of mental health or the managing officer of the institution or director of the facility to which the defendant is committed shall notify the court within twenty-four hours of the defendant's movement to the medical facility for an emergency medical situation under this division.

(F) The person who supervises the treatment or continuing evaluation and treatment of a defendant ordered to undergo treatment or continuing evaluation and treatment under division (B)(1)(a) of this section shall file a written report with the court at the following times:

(1) Whenever the person believes the defendant is capable of understanding the nature and objective of the proceedings against the defendant and of assisting in the defendant's defense;

(2) For a felony offense, fourteen days before expiration of the maximum time for treatment as specified in division (C) of this section and fourteen days before the expiration of the maximum time for continuing evaluation and treatment as specified in division (B)(1)(a) of this section, and, for a misdemeanor offense, ten days before the expiration of the maximum time for treatment, as specified in division (C) of this section;

(3) At a minimum, after each six months of treatment;

(4) Whenever the person who supervises the treatment or continuing evaluation and treatment of a defendant ordered under division (B)(1)(a) of this section believes that there is not a substantial probability that the defendant will become capable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense even if the defendant is provided with a course of treatment.

(G) A report under division (F) of this section shall contain the examiner's findings, the facts in reasonable detail on which the findings are based, and the examiner's opinion as to the defendant's capability of understanding the nature and objective of the proceedings against the defendant and of assisting in the defendant's defense. If, in the examiner's opinion, the defendant remains incapable of understanding the nature and objective of the proceedings against the defendant and of assisting in the defendant's defense and there is a substantial probability that the defendant will become capable of understanding the nature and objective of the proceedings against the defendant and of assisting in the defendant's defense if the defendant is provided with a course of treatment, if in the examiner's opinion the defendant remains mentally ill or mentally retarded, and if the maximum time for treatment as specified in division (C) of this section has not expired, the report also shall contain the examiner's recommendation as to the least restrictive placement or commitment alternative that is consistent with the defendant's treatment needs for restoration to competency and with the safety of the community. The court shall provide copies of the report to the prosecutor and defense counsel.

(H) If a defendant is committed pursuant to division (B)(1) of this section, within ten days after the treating physician of the defendant or the examiner of the defendant who is employed or retained by the treating facility advises that there is not a substantial probability that the defendant will become capable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense even if the defendant is provided with a course of treatment, within ten days after the expiration of the maximum time for treatment as specified in division (C) of this section, within ten days after the expiration of the maximum time for continuing evaluation and treatment as specified in division (B)(1)(a) of this section, within thirty days after a defendant's request for a hearing that is made after six months of treatment, or within thirty days after being advised by the treating physician or examiner that the defendant is competent to stand trial, whichever is the earliest, the court shall conduct another hearing to determine if the defendant is competent to stand trial and shall do whichever of the following is applicable:

(1) If the court finds that the defendant is competent to stand trial, the defendant shall be proceeded against as provided by law.

(2) If the court finds that the defendant is incompetent to stand trial, but that there is a substantial probability that the defendant will become competent to stand trial if the defendant is provided with a course of treatment, and the maximum time for treatment as specified in division (C) of this section has not expired, the court, after consideration of the examiner's recommendation, shall order that treatment be continued, may change the facility or program at which the treatment is to be continued, and shall specify whether the treatment is to be continued at the same or a different facility or program.

(3) If the court finds that the defendant is incompetent to stand trial, if the defendant is charged with an offense listed in division (C)(1) of this section, and if the court finds that there is not a substantial probability that the defendant will become competent to stand trial even if the defendant is provided with a course of treatment, or if the maximum time for treatment relative to that offense as specified in division (C) of this section has expired, further proceedings shall be as provided in sections 2945.39, 2945.401, and 2945.402 of the Revised Code.

(4) If the court finds that the defendant is incompetent to stand trial, if the most serious offense with which the defendant is charged is a misdemeanor or a felony other than a felony listed in division (C)(1) of this section, and if the court finds that there is not a substantial probability that the defendant will become competent to stand trial even if the defendant is provided with a course of treatment, or if the maximum time for treatment relative to that offense as specified in division (C) of this section has expired, the court shall dismiss the indictment, information, or complaint against the defendant. A dismissal under this division is not a bar to further prosecution based on the same conduct. The court shall discharge the defendant unless the court or prosecutor files an affidavit in probate court for civil commitment pursuant to Chapter 5122. or 5123. of the Revised Code. If an affidavit for civil commitment is filed, the court may detain the defendant for ten days pending civil commitment. All of the following provisions apply to persons charged with a misdemeanor or a felony other than a felony listed in division (C)(1) of this section who are committed by the probate court subsequent to the court's or prosecutor's filing of an affidavit for civil commitment under authority of this division:

(a) The chief clinical officer of the entity, hospital, or facility, the managing officer of the institution, the director of the program, or the person to which the defendant is committed or admitted shall do all of the following:

(i) Notify the prosecutor, in writing, of the discharge of the defendant, send the notice at least ten days prior to the discharge unless the discharge is by the probate court, and state in the notice the date on which the defendant will be discharged;

(ii) Notify the prosecutor, in writing, when the defendant is absent without leave or is granted unsupervised, off-grounds movement, and send this notice promptly after the discovery of the absence without leave or prior to the granting of the unsupervised, off-grounds movement, whichever is applicable;

(iii) Notify the prosecutor, in writing, of the change of the defendant's commitment or admission to voluntary status, send the notice promptly upon learning of the change to voluntary status, and state in the notice the date on which the defendant was committed or admitted on a voluntary status.

(b) Upon receiving notice that the defendant will be granted unsupervised, off-grounds movement, the prosecutor either shall re-indict the defendant or promptly notify the court that the prosecutor does not intend to prosecute the charges against the defendant.

(I) If a defendant is convicted of a crime and sentenced to a jail or workhouse, the defendant's sentence shall be reduced by the total number of days the defendant is confined for evaluation to determine the defendant's competence to stand trial or treatment under this section and sections 2945.37 and 2945.371 of the Revised Code or by the total number of days the defendant is confined for evaluation to determine the defendant's mental condition at the time of the offense charged.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 02-20-2002



Section 2945.381 - [Repealed].

Effective Date: 11-01-1978



Section 2945.39 - Expiration of the maximum time for treatment for incompetency.

(A) If a defendant who is charged with an offense described in division (C)(1) of section 2945.38 of the Revised Code is found incompetent to stand trial, after the expiration of the maximum time for treatment as specified in division (C) of that section or after the court finds that there is not a substantial probability that the defendant will become competent to stand trial even if the defendant is provided with a course of treatment, one of the following applies:

(1) The court or the prosecutor may file an affidavit in probate court for civil commitment of the defendant in the manner provided in Chapter 5122. or 5123. of the Revised Code. If the court or prosecutor files an affidavit for civil commitment, the court may detain the defendant for ten days pending civil commitment. If the probate court commits the defendant subsequent to the court's or prosecutor's filing of an affidavit for civil commitment, the chief clinical officer of the entity, hospital, or facility, the managing officer of the institution, the director of the program, or the person to which the defendant is committed or admitted shall send to the prosecutor the notices described in divisions (H)(4)(a)(i) to (iii) of section 2945.38 of the Revised Code within the periods of time and under the circumstances specified in those divisions.

(2) On the motion of the prosecutor or on its own motion, the court may retain jurisdiction over the defendant if, at a hearing, the court finds both of the following by clear and convincing evidence:

(a) The defendant committed the offense with which the defendant is charged.

(b) The defendant is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order.

(B) In making its determination under division (A)(2) of this section as to whether to retain jurisdiction over the defendant, the court may consider all relevant evidence, including, but not limited to, any relevant psychiatric, psychological, or medical testimony or reports, the acts constituting the offense charged, and any history of the defendant that is relevant to the defendant's ability to conform to the law.

(C) If the court conducts a hearing as described in division (A)(2) of this section and if the court does not make both findings described in divisions (A)(2)(a) and (b) of this section by clear and convincing evidence, the court shall dismiss the indictment, information, or complaint against the defendant. Upon the dismissal, the court shall discharge the defendant unless the court or prosecutor files an affidavit in probate court for civil commitment of the defendant pursuant to Chapter 5122. or 5123. of the Revised Code. If the court or prosecutor files an affidavit for civil commitment, the court may order that the defendant be detained for up to ten days pending the civil commitment. If the probate court commits the defendant subsequent to the court's or prosecutor's filing of an affidavit for civil commitment, the chief clinical officer of the entity, hospital, or facility, the managing officer of the institution, the director of the program, or the person to which the defendant is committed or admitted shall send to the prosecutor the notices described in divisions (H)(4)(a)(i) to (iii) of section 2945.38 of the Revised Code within the periods of time and under the circumstances specified in those divisions. A dismissal of charges under this division is not a bar to further criminal proceedings based on the same conduct.

(D)

(1) If the court conducts a hearing as described in division (A)(2) of this section and if the court makes the findings described in divisions (A)(2)(a) and (b) of this section by clear and convincing evidence, the court shall commit the defendant, if determined to require mental health treatment, either to the department of mental health for treatment at a hospital, facility, or agency as determined clinically appropriate by the department of mental health or to another medical or psychiatric facility, as appropriate. Prior to placing the defendant, the department of mental health shall obtain court approval for that placement. If the court conducts such a hearing and if it makes those findings by clear and convincing evidence, the court shall commit the defendant, if determined to require treatment for mental retardation, to a facility operated by the department of developmental disabilities, or another facility, as appropriate. In determining the place of commitment, the court shall consider the extent to which the person is a danger to the person and to others, the need for security, and the type of crime involved and shall order the least restrictive alternative available that is consistent with public safety and the welfare of the defendant. In weighing these factors, the court shall give preference to protecting public safety.

(2) If a court makes a commitment of a defendant under division (D)(1) of this section, the prosecutor shall send to the hospital, facility, or agency where the defendant is placed by the department of mental health or to the defendant's place of commitment all reports of the defendant's current mental condition and, except as otherwise provided in this division, any other relevant information, including, but not limited to, a transcript of the hearing held pursuant to division (A)(2) of this section, copies of relevant police reports, and copies of any prior arrest and conviction records that pertain to the defendant and that the prosecutor possesses. The prosecutor shall send the reports of the defendant's current mental condition in every case of commitment, and, unless the prosecutor determines that the release of any of the other relevant information to unauthorized persons would interfere with the effective prosecution of any person or would create a substantial risk of harm to any person, the prosecutor also shall send the other relevant information. Upon admission of a defendant committed under division (D)(1) of this section, the place of commitment shall send to the board of alcohol, drug addiction, and mental health services or the community mental health board serving the county in which the charges against the defendant were filed a copy of all reports of the defendant's current mental condition and a copy of the other relevant information provided by the prosecutor under this division, including, if provided, a transcript of the hearing held pursuant to division (A)(2) of this section, the relevant police reports, and the prior arrest and conviction records that pertain to the defendant and that the prosecutor possesses.

(3) If a court makes a commitment under division (D)(1) of this section, all further proceedings shall be in accordance with sections 2945.401 and 2945.402 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 02-20-2002



Section 2945.391 - Not guilty by reason of insanity finding.

For purposes of sections 2945.371, 2945.40, 2945.401, and 2945.402 and Chapters 5122. and 5123. of the Revised Code, a person is "not guilty by reason of insanity" relative to a charge of an offense only as described in division (A)(14) of section 2901.01 of the Revised Code. Proof that a person's reason, at the time of the commission of an offense, was so impaired that the person did not have the ability to refrain from doing the person's act or acts, does not constitute a defense.

Effective Date: 07-01-1997



Section 2945.392 - Expert testimony of the battered woman syndrome.

(A) The declarations set forth in division (A) of section 2901.06 of the Revised Code apply in relation to this section.

(B) If a defendant is charged with an offense involving the use of force against another and the defendant enters a plea to the charge of not guilty by reason of insanity, the defendant may introduce expert testimony of the "battered woman syndrome" and expert testimony that the defendant suffered from that syndrome as evidence to establish the requisite impairment of the defendant's reason, at the time of the commission of the offense, that is necessary for a finding that the defendant is not guilty by reason of insanity. The introduction of any expert testimony under this division shall be in accordance with the Ohio Rules of Evidence.

Effective Date: 07-01-1997



Section 2945.40 - Acquittal by reason of insanity.

(A) If a person is found not guilty by reason of insanity, the verdict shall state that finding, and the trial court shall conduct a full hearing to determine whether the person is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order. Prior to the hearing, if the trial judge believes that there is probable cause that the person found not guilty by reason of insanity is a mentally ill person subject to hospitalization by court order or mentally retarded person subject to institutionalization by court order, the trial judge may issue a temporary order of detention for that person to remain in effect for ten court days or until the hearing, whichever occurs first.

Any person detained pursuant to a temporary order of detention issued under this division shall be held in a suitable facility, taking into consideration the place and type of confinement prior to and during trial.

(B) The court shall hold the hearing under division (A) of this section to determine whether the person found not guilty by reason of insanity is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order within ten court days after the finding of not guilty by reason of insanity. Failure to conduct the hearing within the ten-day period shall cause the immediate discharge of the respondent, unless the judge grants a continuance for not longer than ten court days for good cause shown or for any period of time upon motion of the respondent.

(C) If a person is found not guilty by reason of insanity, the person has the right to attend all hearings conducted pursuant to sections 2945.37 to 2945.402 of the Revised Code. At any hearing conducted pursuant to one of those sections, the court shall inform the person that the person has all of the following rights:

(1) The right to be represented by counsel and to have that counsel provided at public expense if the person is indigent, with the counsel to be appointed by the court under Chapter 120. of the Revised Code or under the authority recognized in division (C) of section 120.06, division (E) of section 120.16, division (E) of section 120.26, or section 2941.51 of the Revised Code;

(2) The right to have independent expert evaluation and to have that independent expert evaluation provided at public expense if the person is indigent;

(3) The right to subpoena witnesses and documents, to present evidence on the person's behalf, and to cross-examine witnesses against the person;

(4) The right to testify in the person's own behalf and to not be compelled to testify;

(5) The right to have copies of any relevant medical or mental health document in the custody of the state or of any place of commitment other than a document for which the court finds that the release to the person of information contained in the document would create a substantial risk of harm to any person.

(D) The hearing under division (A) of this section shall be open to the public, and the court shall conduct the hearing in accordance with the Rules of Civil Procedure. The court shall make and maintain a full transcript and record of the hearing proceedings. The court may consider all relevant evidence, including, but not limited to, any relevant psychiatric, psychological, or medical testimony or reports, the acts constituting the offense in relation to which the person was found not guilty by reason of insanity, and any history of the person that is relevant to the person's ability to conform to the law.

(E) Upon completion of the hearing under division (A) of this section, if the court finds there is not clear and convincing evidence that the person is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order, the court shall discharge the person, unless a detainer has been placed upon the person by the department of rehabilitation and correction, in which case the person shall be returned to that department.

(F) If, at the hearing under division (A) of this section, the court finds by clear and convincing evidence that the person is a mentally ill person subject to hospitalization by court order, the court shall commit the person either to the department of mental health for treatment in a hospital, facility, or agency as determined clinically appropriate by the department of mental health or to another medical or psychiatric facility, as appropriate. Prior to placing the defendant, the department of mental health shall obtain court approval for that placement. If, at the hearing under division (A) of this section, the court determines by clear and convincing evidence that the person requires treatment for mental retardation, it shall commit the person to a facility operated by the department of developmental disabilities or another facility, as appropriate. Further proceedings shall be in accordance with sections 2945.401 and 2945.402 of the Revised Code. In determining the place of commitment , the court shall consider the extent to which the person is a danger to the person and to others, the need for security, and the type of crime involved and shall order the least restrictive alternative available that is consistent with public safety and the welfare of the person. In weighing these factors, the court shall give preference to protecting public safety.

(G) If a court makes a commitment of a person under division (F) of this section, the prosecutor shall send to the hospital, facility, or agency where the person is placed by the department of mental health or to the defendant's place of commitment all reports of the person's current mental condition, and, except as otherwise provided in this division, any other relevant information, including, but not limited to, a transcript of the hearing held pursuant to division (A) of this section, copies of relevant police reports, and copies of any prior arrest and conviction records that pertain to the person and that the prosecutor possesses. The prosecutor shall send the reports of the person's current mental condition in every case of commitment, and, unless the prosecutor determines that the release of any of the other relevant information to unauthorized persons would interfere with the effective prosecution of any person or would create a substantial risk of harm to any person, the prosecutor also shall send the other relevant information. Upon admission of a person committed under division (F) of this section, the place of commitment shall send to the board of alcohol, drug addiction, and mental health services or the community mental health board serving the county in which the charges against the person were filed a copy of all reports of the person's current mental condition and a copy of the other relevant information provided by the prosecutor under this division, including, if provided, a transcript of the hearing held pursuant to division (A) of this section, the relevant police reports, and the prior arrest and conviction records that pertain to the person and that the prosecutor possesses.

(H) A person who is committed pursuant to this section shall not voluntarily admit the person or be voluntarily admitted to a hospital or institution pursuant to section 5122.02, 5122.15, 5123.69, or 5123.76 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997



Section 2945.401 - Incompetency finding or insanity acquittal continuing jurisdiction of court.

(A) A defendant found incompetent to stand trial and committed pursuant to section 2945.39 of the Revised Code or a person found not guilty by reason of insanity and committed pursuant to section 2945.40 of the Revised Code shall remain subject to the jurisdiction of the trial court pursuant to that commitment, and to the provisions of this section, until the final termination of the commitment as described in division (J)(1) of this section. If the jurisdiction is terminated under this division because of the final termination of the commitment resulting from the expiration of the maximum prison term or term of imprisonment described in division (J)(1)(b) of this section, the court or prosecutor may file an affidavit for the civil commitment of the defendant or person pursuant to Chapter 5122. or 5123. of the Revised Code.

(B) A hearing conducted under any provision of sections 2945.37 to 2945.402 of the Revised Code shall not be conducted in accordance with Chapters 5122. and 5123. of the Revised Code. Any person who is committed pursuant to section 2945.39 or 2945.40 of the Revised Code shall not voluntarily admit the person or be voluntarily admitted to a hospital or institution pursuant to section 5122.02, 5122.15, 5123.69, or 5123.76 of the Revised Code. All other provisions of Chapters 5122. and 5123. of the Revised Code regarding hospitalization or institutionalization shall apply to the extent they are not in conflict with this chapter. A commitment under section 2945.39 or 2945.40 of the Revised Code shall not be terminated and the conditions of the commitment shall not be changed except as otherwise provided in division (D)(2) of this section with respect to a mentally retarded person subject to institutionalization by court order or except by order of the trial court.

(C) The department of mental health or the institution , facility, or program to which a defendant or person has been committed under section 2945.39 or 2945.40 of the Revised Code shall report in writing to the trial court, at the times specified in this division, as to whether the defendant or person remains a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order and, in the case of a defendant committed under section 2945.39 of the Revised Code, as to whether the defendant remains incompetent to stand trial. The department, institution, facility, or program shall make the reports after the initial six months of treatment and every two years after the initial report is made. The trial court shall provide copies of the reports to the prosecutor and to the counsel for the defendant or person. Within thirty days after its receipt pursuant to this division of a report from the department, institution, facility, or program, the trial court shall hold a hearing on the continued commitment of the defendant or person or on any changes in the conditions of the commitment of the defendant or person. The defendant or person may request a change in the conditions of confinement, and the trial court shall conduct a hearing on that request if six months or more have elapsed since the most recent hearing was conducted under this section.

(D)

(1) Except as otherwise provided in division (D)(2) of this section, when a defendant or person has been committed under section 2945.39 or 2945.40 of the Revised Code, at any time after evaluating the risks to public safety and the welfare of the defendant or person, the designee of the department of mental health or the managing officer of the institution or director of the facility or program to which the defendant or person is committed may recommend a termination of the defendant's or person's commitment or a change in the conditions of the defendant's or person's commitment.

Except as otherwise provided in division (D)(2) of this section, if the designee of the department of mental health recommends on-grounds unsupervised movement, off-grounds supervised movement, or nonsecured status for the defendant or person or termination of the defendant's or person's commitment, the following provisions apply:

(a) If the department's designee recommends on-grounds unsupervised movement or off-grounds supervised movement, the department's designee shall file with the trial court an application for approval of the movement and shall send a copy of the application to the prosecutor. Within fifteen days after receiving the application, the prosecutor may request a hearing on the application and, if a hearing is requested, shall so inform the department's designee. If the prosecutor does not request a hearing within the fifteen-day period, the trial court shall approve the application by entering its order approving the requested movement or, within five days after the expiration of the fifteen-day period, shall set a date for a hearing on the application. If the prosecutor requests a hearing on the application within the fifteen-day period, the trial court shall hold a hearing on the application within thirty days after the hearing is requested. If the trial court, within five days after the expiration of the fifteen-day period, sets a date for a hearing on the application, the trial court shall hold the hearing within thirty days after setting the hearing date. At least fifteen days before any hearing is held under this division, the trial court shall give the prosecutor written notice of the date, time, and place of the hearing. At the conclusion of each hearing conducted under this division, the trial court either shall approve or disapprove the application and shall enter its order accordingly.

(b) If the department's designee recommends termination of the defendant's or person's commitment at any time or if the department's designee recommends the first of any nonsecured status for the defendant or person, the department's designee shall send written notice of this recommendation to the trial court and to the local forensic center. The local forensic center shall evaluate the committed defendant or person and, within thirty days after its receipt of the written notice, shall submit to the trial court and the department's designee a written report of the evaluation. The trial court shall provide a copy of the department's designee's written notice and of the local forensic center's written report to the prosecutor and to the counsel for the defendant or person. Upon the local forensic center's submission of the report to the trial court and the department's designee, all of the following apply:

(i) If the forensic center disagrees with the recommendation of the department's designee, it shall inform the department's designee and the trial court of its decision and the reasons for the decision. The department's designee, after consideration of the forensic center's decision, shall either withdraw, proceed with, or modify and proceed with the recommendation. If the department's designee proceeds with, or modifies and proceeds with, the recommendation, the department's designee shall proceed in accordance with division (D)(1)(b)(iii) of this section.

(ii) If the forensic center agrees with the recommendation of the department's designee, it shall inform the department's designee and the trial court of its decision and the reasons for the decision, and the department's designee shall proceed in accordance with division (D)(1)(b)(iii) of this section.

(iii) If the forensic center disagrees with the recommendation of the department's designee and the department's designee proceeds with, or modifies and proceeds with, the recommendation or if the forensic center agrees with the recommendation of the department's designee, the department's designee shall work with community mental health agencies, programs, facilities, or boards of alcohol, drug addiction, and mental health services or community mental health boards to develop a plan to implement the recommendation. If the defendant or person is on medication, the plan shall include, but shall not be limited to, a system to monitor the defendant's or person's compliance with the prescribed medication treatment plan. The system shall include a schedule that clearly states when the defendant or person shall report for a medication compliance check. The medication compliance checks shall be based upon the effective duration of the prescribed medication, taking into account the route by which it is taken, and shall be scheduled at intervals sufficiently close together to detect a potential increase in mental illness symptoms that the medication is intended to prevent.

The department's designee, after consultation with the board of alcohol, drug addiction, and mental health services or the community mental health board serving the area, shall send the recommendation and plan developed under division (D)(1)(b)(iii) of this section, in writing, to the trial court, the prosecutor, and the counsel for the committed defendant or person. The trial court shall conduct a hearing on the recommendation and plan developed under division (D)(1)(b)(iii) of this section. Divisions (D)(1)(c) and (d) and (E) to (J) of this section apply regarding the hearing.

(c) If the department's designee's recommendation is for nonsecured status or termination of commitment, the prosecutor may obtain an independent expert evaluation of the defendant's or person's mental condition, and the trial court may continue the hearing on the recommendation for a period of not more than thirty days to permit time for the evaluation.

The prosecutor may introduce the evaluation report or present other evidence at the hearing in accordance with the Rules of Evidence.

(d) The trial court shall schedule the hearing on a department's designee's recommendation for nonsecured status or termination of commitment and shall give reasonable notice to the prosecutor and the counsel for the defendant or person. Unless continued for independent evaluation at the prosecutor's request or for other good cause, the hearing shall be held within thirty days after the trial court's receipt of the recommendation and plan.

(2)

(a) Division (D)(1) of this section does not apply to on-grounds unsupervised movement of a defendant or person who has been committed under section 2945.39 or 2945.40 of the Revised Code, who is a mentally retarded person subject to institutionalization by court order, and who is being provided residential habilitation, care, and treatment in a facility operated by the department of developmental disabilities.

(b) If, pursuant to section 2945.39 of the Revised Code, the trial court commits a defendant who is found incompetent to stand trial and who is a mentally retarded person subject to institutionalization by court order, if the defendant is being provided residential habilitation, care, and treatment in a facility operated by the department of developmental disabilities, if an individual who is conducting a survey for the department of health to determine the facility's compliance with the certification requirements of the medicaid program under Chapter 5111. of the Revised Code and Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, cites the defendant's receipt of the residential habilitation, care, and treatment in the facility as being inappropriate under the certification requirements, if the defendant's receipt of the residential habilitation, care, and treatment in the facility potentially jeopardizes the facility's continued receipt of federal medicaid moneys, and if as a result of the citation the chief clinical officer of the facility determines that the conditions of the defendant's commitment should be changed, the department of developmental disabilities may cause the defendant to be removed from the particular facility and, after evaluating the risks to public safety and the welfare of the defendant and after determining whether another type of placement is consistent with the certification requirements, may place the defendant in another facility that the department selects as an appropriate facility for the defendant's continued receipt of residential habilitation, care, and treatment and that is a no less secure setting than the facility in which the defendant had been placed at the time of the citation. Within three days after the defendant's removal and alternative placement under the circumstances described in division (D)(2)(b) of this section, the department of developmental disabilities shall notify the trial court and the prosecutor in writing of the removal and alternative placement.

The trial court shall set a date for a hearing on the removal and alternative placement, and the hearing shall be held within twenty-one days after the trial court's receipt of the notice from the department of developmental disabilities. At least ten days before the hearing is held, the trial court shall give the prosecutor, the department of developmental disabilities, and the counsel for the defendant written notice of the date, time, and place of the hearing. At the hearing, the trial court shall consider the citation issued by the individual who conducted the survey for the department of health to be prima-facie evidence of the fact that the defendant's commitment to the particular facility was inappropriate under the certification requirements of the medicaid program under Chapter 5111. of the Revised Code and Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and potentially jeopardizes the particular facility's continued receipt of federal medicaid moneys. At the conclusion of the hearing, the trial court may approve or disapprove the defendant's removal and alternative placement. If the trial court approves the defendant's removal and alternative placement, the department of developmental disabilities may continue the defendant's alternative placement. If the trial court disapproves the defendant's removal and alternative placement, it shall enter an order modifying the defendant's removal and alternative placement, but that order shall not require the department of developmental disabilities to replace the defendant for purposes of continued residential habilitation, care, and treatment in the facility associated with the citation issued by the individual who conducted the survey for the department of health.

(E) In making a determination under this section regarding nonsecured status or termination of commitment, the trial court shall consider all relevant factors, including, but not limited to, all of the following:

(1) Whether, in the trial court's view, the defendant or person currently represents a substantial risk of physical harm to the defendant or person or others;

(2) Psychiatric and medical testimony as to the current mental and physical condition of the defendant or person;

(3) Whether the defendant or person has insight into the defendant's or person's condition so that the defendant or person will continue treatment as prescribed or seek professional assistance as needed;

(4) The grounds upon which the state relies for the proposed commitment;

(5) Any past history that is relevant to establish the defendant's or person's degree of conformity to the laws, rules, regulations, and values of society;

(6) If there is evidence that the defendant's or person's mental illness is in a state of remission, the medically suggested cause and degree of the remission and the probability that the defendant or person will continue treatment to maintain the remissive state of the defendant's or person's illness should the defendant's or person's commitment conditions be altered.

(F) At any hearing held pursuant to division (C) or (D)(1) or (2) of this section, the defendant or the person shall have all the rights of a defendant or person at a commitment hearing as described in section 2945.40 of the Revised Code.

(G) In a hearing held pursuant to division (C) or (D)(1) of this section, the prosecutor has the burden of proof as follows:

(1) For a recommendation of termination of commitment, to show by clear and convincing evidence that the defendant or person remains a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order;

(2) For a recommendation for a change in the conditions of the commitment to a less restrictive status, to show by clear and convincing evidence that the proposed change represents a threat to public safety or a threat to the safety of any person.

(H) In a hearing held pursuant to division (C) or (D)(1) or (2) of this section, the prosecutor shall represent the state or the public interest.

(I) At the conclusion of a hearing conducted under division (D)(1) of this section regarding a recommendation from the designee of the department of mental health, managing officer of the institution, or director of a facility or program, the trial court may approve, disapprove, or modify the recommendation and shall enter an order accordingly.

(J)

(1) A defendant or person who has been committed pursuant to section 2945.39 or 2945.40 of the Revised Code continues to be under the jurisdiction of the trial court until the final termination of the commitment. For purposes of division (J) of this section, the final termination of a commitment occurs upon the earlier of one of the following:

(a) The defendant or person no longer is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order, as determined by the trial court;

(b) The expiration of the maximum prison term or term of imprisonment that the defendant or person could have received if the defendant or person had been convicted of the most serious offense with which the defendant or person is charged or in relation to which the defendant or person was found not guilty by reason of insanity;

(c) The trial court enters an order terminating the commitment under the circumstances described in division (J)(2)(a)(ii) of this section.

(2)

(a) If a defendant is found incompetent to stand trial and committed pursuant to section 2945.39 of the Revised Code, if neither of the circumstances described in divisions (J)(1)(a) and (b) of this section applies to that defendant, and if a report filed with the trial court pursuant to division (C) of this section indicates that the defendant presently is competent to stand trial or if, at any other time during the period of the defendant's commitment, the prosecutor, the counsel for the defendant, or the designee of the department of mental health or the managing officer of the institution or director of the facility or program to which the defendant is committed files an application with the trial court alleging that the defendant presently is competent to stand trial and requesting a hearing on the competency issue or the trial court otherwise has reasonable cause to believe that the defendant presently is competent to stand trial and determines on its own motion to hold a hearing on the competency issue, the trial court shall schedule a hearing on the competency of the defendant to stand trial, shall give the prosecutor, the counsel for the defendant, and the department's designee or the managing officer of the institution or the director of the facility to which the defendant is committed notice of the date, time, and place of the hearing at least fifteen days before the hearing, and shall conduct the hearing within thirty days of the filing of the application or of its own motion. If, at the conclusion of the hearing, the trial court determines that the defendant presently is capable of understanding the nature and objective of the proceedings against the defendant and of assisting in the defendant's defense, the trial court shall order that the defendant is competent to stand trial and shall be proceeded against as provided by law with respect to the applicable offenses described in division (C)(1) of section 2945.38 of the Revised Code and shall enter whichever of the following additional orders is appropriate:

(i) If the trial court determines that the defendant remains a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order, the trial court shall order that the defendant's commitment to the department of mental health or to an institution , facility, or program for the treatment of mental retardation be continued during the pendency of the trial on the applicable offenses described in division (C)(1) of section 2945.38 of the Revised Code.

(ii) If the trial court determines that the defendant no longer is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order, the trial court shall order that the defendant's commitment to the department of mental health or to an institution , facility, or program for the treatment of mental retardation shall not be continued during the pendency of the trial on the applicable offenses described in division (C)(1) of section 2945.38 of the Revised Code. This order shall be a final termination of the commitment for purposes of division (J)(1)(c) of this section.

(b) If, at the conclusion of the hearing described in division (J)(2)(a) of this section, the trial court determines that the defendant remains incapable of understanding the nature and objective of the proceedings against the defendant or of assisting in the defendant's defense, the trial court shall order that the defendant continues to be incompetent to stand trial, that the defendant's commitment to the department of mental health or to an institution , facility, or program for the treatment of mental retardation shall be continued, and that the defendant remains subject to the jurisdiction of the trial court pursuant to that commitment, and to the provisions of this section, until the final termination of the commitment as described in division (J)(1) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997



Section 2945.402 - Conditional release.

(A) In approving a conditional release, the trial court may set any conditions on the release with respect to the treatment, evaluation, counseling, or control of the defendant or person that the court considers necessary to protect the public safety and the welfare of the defendant or person. The trial court may revoke a defendant's or person's conditional release and order reinstatement of the previous placement or reinstitutionalization at any time the conditions of the release have not been satisfied, provided that the revocation shall be in accordance with this section.

(B) A conditional release is a commitment. The hearings on continued commitment as described in section 2945.401 of the Revised Code apply to a defendant or person on conditional release.

(C) A person, agency, or facility that is assigned to monitor a defendant or person on conditional release immediately shall notify the trial court on learning that the defendant or person being monitored has violated the terms of the conditional release. Upon learning of any violation of the terms of the conditional release, the trial court may issue a temporary order of detention or, if necessary, an arrest warrant for the defendant or person. Within ten court days after the defendant's or person's detention or arrest, the trial court shall conduct a hearing to determine whether the conditional release should be modified or terminated. At the hearing, the defendant or person shall have the same rights as are described in division (C) of section 2945.40 of the Revised Code. The trial court may order a continuance of the ten-court-day period for no longer than ten days for good cause shown or for any period on motion of the defendant or person. If the trial court fails to conduct the hearing within the ten-court-day period and does not order a continuance in accordance with this division, the defendant or person shall be restored to the prior conditional release status.

(D) The trial court shall give all parties reasonable notice of a hearing conducted under this section. At the hearing, the prosecutor shall present the case demonstrating that the defendant or person violated the terms of the conditional release. If the court finds by a preponderance of the evidence that the defendant or person violated the terms of the conditional release, the court may continue, modify, or terminate the conditional release and shall enter its order accordingly.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1997



Section 2945.41 - Rules applicable in criminal cases.

The rules of evidence in civil causes, where applicable, govern in all criminal causes.

Effective Date: 10-01-1953



Section 2945.42 - Competency of witnesses.

No person is disqualified as a witness in a criminal prosecution by reason of the person's interest in the prosecution as a party or otherwise or by reason of the person's conviction of crime. Husband and wife are competent witnesses to testify in behalf of each other in all criminal prosecutions and to testify against each other in all actions, prosecutions, and proceedings for personal injury of either by the other, bigamy, or failure to provide for, neglect of, or cruelty to their children under eighteen years of age or their physically or mentally handicapped child under twenty-one years of age. A spouse may testify against his or her spouse in a prosecution under a provision of sections 2903.11 to 2903.13, 2919.21, 2919.22, or 2919.25 of the Revised Code for cruelty to, neglect of, or abandonment of such spouse, in a prosecution against his or her spouse under section 2903.211 or 2911.211, of the Revised Code for the commission of the offense against the spouse who is testifying, in a prosecution under section 2919.27 of the Revised Code involving a protection order issued or consent agreement approved pursuant to section 2919.26 or 3113.31 of the Revised Code for the commission of the offense against the spouse who is testifying, or in a prosecution under section 2907.02 of the Revised Code for the commission of rape or under former section 2907.12 of the Revised Code for felonious sexual penetration against such spouse in a case in which the offense can be committed against a spouse. Such interest, conviction, or relationship may be shown for the purpose of affecting the credibility of the witness. Husband or wife shall not testify concerning a communication made by one to the other, or act done by either in the presence of the other, during coverture, unless the communication was made or act done in the known presence or hearing of a third person competent to be a witness, or in case of personal injury by either the husband or wife to the other, or rape or the former offense of felonious sexual penetration in a case in which the offense can be committed against a spouse, or bigamy, or failure to provide for, or neglect or cruelty of either to their children under eighteen years of age or their physically or mentally handicapped child under twenty-one years of age, violation of a protection order or consent agreement, or neglect or abandonment of a spouse under a provision of those sections. The presence or whereabouts of the husband or wife is not an act under this section. The rule is the same if the marital relation has ceased to exist.

Effective Date: 09-03-1996



Section 2945.43 - Defendant may testify.

On the trial of a criminal cause, a person charged with an offense may, at his own request, be a witness, but not otherwise. The failure of such person to testify may be considered by the court and jury and may be made the subject of comment by counsel.

Effective Date: 10-01-1953



Section 2945.44 - Witnesses turning state's evidence.

(A) In any criminal proceeding in this state or in any criminal or civil proceeding brought pursuant to Chapter 2981. of the Revised Code, if a witness refuses to answer or produce information on the basis of the witness's privilege against self-incrimination, the court of common pleas of the county in which the proceeding is being held, unless it finds that to do so would not further the administration of justice, shall compel the witness to answer or produce the information, if both of the following apply:

(1) The prosecuting attorney of the county in which the proceedings are being held makes a written request to the court of common pleas to order the witness to answer or produce the information, notwithstanding the witness's claim of privilege;

(2) The court of common pleas informs the witness that by answering, or producing the information the witness will receive immunity under division (B) of this section.

(B) If, but for this section, the witness would have been privileged to withhold an answer or any information given in any criminal proceeding, and the witness complies with an order under division (A) of this section compelling the witness to give an answer or produce any information, the witness shall not be prosecuted or subjected to any criminal penalty in the courts of this state for or on account of any transaction or matter concerning which, in compliance with the order, the witness gave an answer or produced any information.

(C) A witness granted immunity under this section may be subjected to a criminal penalty for any violation of section 2921.11, 2921.12, or 2921.13 of the Revised Code, or for contempt committed in answering, failing to answer, or failing to produce information in compliance with the order.

Effective Date: 01-01-1986; 07-01-2007



Section 2945.45 - Subpoenas to issue to any county.

In all criminal cases, the clerk of the court of common pleas, upon a praecipe being filed, shall issue writs of subpoena for the witnesses named therein, directed to the sheriff of such county, or the county where such witnesses reside or are found, which shall be served and returned as in other cases. Such sheriff, by writing indorsed on the writs, may depute a disinterested person to serve and return them. The person so deputed to serve such subpoenas shall make a return of the service made, and make oath thereto before a person competent to administer oaths, which shall be indorsed on the writ. The return may be forwarded through the post office, or otherwise.

Effective Date: 10-01-1953



Section 2945.451 - Employer may not penalize employee for being subpoenaed to criminal proceeding.

No employer shall discharge or terminate from employment, threaten to discharge or terminate from employment, or otherwise punish or penalize any employee because of time lost from regular employment as a result of the employee's attendance at any proceeding in a criminal case pursuant to a subpoena. This section generally does not require and shall not be construed to require an employer to pay an employee for time lost as a result of attendance at any criminal proceeding. However, if an employee is subpoenaed to appear at a criminal proceeding and the proceeding pertains to an offense against the employer or an offense involving the employee during the course of his employment, the employer shall not decrease or withhold the employee's pay for any time lost as a result of compliance with the subpoena. Any employer who knowingly violates this section is in contempt of court.

Effective Date: 09-26-1984



Section 2945.46 - Attendance of witness enforced.

Civil procedure relative to compelling the attendance and testimony of witnesses, their examination, the administering of oaths and affirmations, and proceedings for contempt to enforce the remedies and protect the rights of parties, extend to criminal cases as far as applicable.

Effective Date: 10-01-1953



Section 2945.47 - Testimony of prisoner.

(A)

(1) As used in this section, "detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(2) If it is necessary in a criminal proceeding before the court to procure the testimony of a person who is imprisoned in a detention facility or state correctional institution within this state, or who is in the custody of the department of youth services, the court may require that the person's testimony be taken by deposition pursuant to Criminal Rule 15 at the place of the person's confinement, if the person is not a defendant in the case and if the court determines that the interests of justice do not demand that the person be brought before the court for the presentation of the person's testimony. All witnesses for the prosecution shall be brought before the court. The defendant may waive any right to compel the appearance of a person brought before the court pursuant to this division.

(B) Subject to division (C) of this section, if it is necessary in a criminal proceeding before the court to procure the testimony of a person who is imprisoned in a detention facility within this state, the court may order a subpoena to be issued, directed to the keeper of the institution, commanding the keeper to bring the prisoner named in the subpoena before the court.

The keeper, upon receiving the subpoena, shall take the witness before the court at the time and place named in the subpoena, and hold the witness until the witness is discharged by the court. When discharged, the witness shall be returned in the custody of such officer to the place of imprisonment from which the witness was taken, and the officer may command any assistance that the officer considers proper for the transportation of the witness.

(C) If it is necessary in a criminal proceeding before the court to procure the testimony of a person who is imprisoned in a state correctional institution within this state, or who is in the custody of the department of youth services, the court may order a subpoena to be issued directed to the sheriff of the county in which the indictment or grand jury proceeding is pending. When a copy of the subpoena is presented by the sheriff to the warden or superintendent of a state correctional institution, or to the person in charge of the facility in which a juvenile is confined, the witness shall be delivered at the institution or facility to the sheriff who shall take the witness before the court at the time and place named in the subpoena and hold the witness until the witness is discharged by the court. When discharged, the witness shall be returned in the custody of the sheriff to the place of imprisonment from which the witness was taken.

(D) The court, in the manner provided in Chapter 120. of the Revised Code, shall either assign counsel or designate a public defender to represent a juvenile subpoenaed as a witness under this section. Compensation for assigned counsel shall be made pursuant to section 2941.51 of the Revised Code.

(E) When a person's testimony is taken by deposition pursuant to division (A) of this section, the deposition shall be upon oral examination if either the prosecuting authority or the defendant who is taking the deposition requests that the deposition be upon oral examination, and may be videotaped if either the prosecuting authority or the defendant who is taking the deposition requests that it be recorded by means of videotape.

The person requesting the testimony of the person whose deposition is taken pursuant to division (A) of this section shall pay the expense of taking the deposition, except that the court may tax the expense as court costs in appropriate cases.

Effective Date: 03-17-1998



Section 2945.48 - Witness may be placed in jail.

When a witness mentioned in section 2945.47 of the Revised Code is in attendance upon a court he may be placed in the jail of the county. The expenses of the officer in transporting him to and from such court, including compensation for the guard or attendant of such prisoner not exceeding the per diem salary of such guard for the time he is away from said institution, shall be allowed by the court and taxed and paid as other costs against the state.

Effective Date: 10-01-1953



Section 2945.481 - Testimony of child victim.

(A)

(1) As used in this section, "victim" includes any person who was a victim of a violation identified in division (A)(2) of this section or an offense of violence or against whom was directed any conduct that constitutes, or that is an element of, a violation identified in division (A)(2) of this section or an offense of violence.

(2) In any proceeding in the prosecution of a charge of a violation of section 2905.03, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.09, 2907.21, 2907.23, 2907.24, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, or 2919.22 of the Revised Code or an offense of violence and in which an alleged victim of the violation or offense was a child who was less than thirteen years of age when the complaint, indictment, or information was filed, whichever occurred earlier, the judge of the court in which the prosecution is being conducted, upon motion of an attorney for the prosecution, shall order that the testimony of the child victim be taken by deposition. The prosecution also may request that the deposition be videotaped in accordance with division (A)(3) of this section. The judge shall notify the child victim whose deposition is to be taken, the prosecution, and the defense of the date, time, and place for taking the deposition. The notice shall identify the child victim who is to be examined and shall indicate whether a request that the deposition be videotaped has been made. The defendant shall have the right to attend the deposition and the right to be represented by counsel. Depositions shall be taken in the manner provided in civil cases, except that the judge shall preside at the taking of the deposition and shall rule at that time on any objections of the prosecution or the attorney for the defense. The prosecution and the attorney for the defense shall have the right, as at trial, to full examination and cross-examination of the child victim whose deposition is to be taken. If a deposition taken under this division is intended to be offered as evidence in the proceeding, it shall be filed in the court in which the action is pending and is admissible in the manner described in division (B) of this section. If a deposition of a child victim taken under this division is admitted as evidence at the proceeding under division (B) of this section, the child victim shall not be required to testify in person at the proceeding. However, at any time before the conclusion of the proceeding, the attorney for the defense may file a motion with the judge requesting that another deposition of the child victim be taken because new evidence material to the defense has been discovered that the attorney for the defense could not with reasonable diligence have discovered prior to the taking of the admitted deposition. A motion for another deposition shall be accompanied by supporting affidavits. Upon the filing of a motion for another deposition and affidavits, the court may order that additional testimony of the child victim relative to the new evidence be taken by another deposition. If the court orders the taking of another deposition under this provision, the deposition shall be taken in accordance with this division; if the admitted deposition was a videotaped deposition taken in accordance with division (A)(3) of this section, the new deposition also shall be videotaped in accordance with that division and in other cases, the new deposition may be videotaped in accordance with that division.

(3) If the prosecution requests that a deposition to be taken under division (A)(2) of this section be videotaped, the judge shall order that the deposition be videotaped in accordance with this division. If a judge issues an order that the deposition be videotaped, the judge shall exclude from the room in which the deposition is to be taken every person except the child victim giving the testimony, the judge, one or more interpreters if needed, the attorneys for the prosecution and the defense, any person needed to operate the equipment to be used, one person chosen by the child victim giving the deposition, and any person whose presence the judge determines would contribute to the welfare and well-being of the child victim giving the deposition. The person chosen by the child victim shall not be a witness in the proceeding and, both before and during the deposition, shall not discuss the testimony of the child victim with any other witness in the proceeding. To the extent feasible, any person operating the recording equipment shall be restricted to a room adjacent to the room in which the deposition is being taken, or to a location in the room in which the deposition is being taken that is behind a screen or mirror, so that the person operating the recording equipment can see and hear, but cannot be seen or heard by, the child victim giving the deposition during the deposition. The defendant shall be permitted to observe and hear the testimony of the child victim giving the deposition on a monitor, shall be provided with an electronic means of immediate communication with the defendant's attorney during the testimony, and shall be restricted to a location from which the defendant cannot be seen or heard by the child victim giving the deposition, except on a monitor provided for that purpose. The child victim giving the deposition shall be provided with a monitor on which the child victim can observe, during the testimony, the defendant. The judge, at the judge's discretion, may preside at the deposition by electronic means from outside the room in which the deposition is to be taken; if the judge presides by electronic means, the judge shall be provided with monitors on which the judge can see each person in the room in which the deposition is to be taken and with an electronic means of communication with each person, and each person in the room shall be provided with a monitor on which that person can see the judge and with an electronic means of communication with the judge. A deposition that is videotaped under this division shall be taken and filed in the manner described in division (A)(2) of this section and is admissible in the manner described in this division and division (B) of this section, and, if a deposition that is videotaped under this division is admitted as evidence at the proceeding, the child victim shall not be required to testify in person at the proceeding. No deposition videotaped under this division shall be admitted as evidence at any proceeding unless division (B) of this section is satisfied relative to the deposition and all of the following apply relative to the recording:

(a) The recording is both aural and visual and is recorded on film or videotape, or by other electronic means.

(b) The recording is authenticated under the Rules of Evidence and the Rules of Criminal Procedure as a fair and accurate representation of what occurred, and the recording is not altered other than at the direction and under the supervision of the judge in the proceeding.

(c) Each voice on the recording that is material to the testimony on the recording or the making of the recording, as determined by the judge, is identified.

(d) Both the prosecution and the defendant are afforded an opportunity to view the recording before it is shown in the proceeding.

(B)

(1) At any proceeding in a prosecution in relation to which a deposition was taken under division (A) of this section, the deposition or a part of it is admissible in evidence upon motion of the prosecution if the testimony in the deposition or the part to be admitted is not excluded by the hearsay rule and if the deposition or the part to be admitted otherwise is admissible under the Rules of Evidence. For purposes of this division, testimony is not excluded by the hearsay rule if the testimony is not hearsay under Evidence Rule 801; if the testimony is within an exception to the hearsay rule set forth in Evidence Rule 803; if the child victim who gave the testimony is unavailable as a witness, as defined in Evidence Rule 804, and the testimony is admissible under that rule; or if both of the following apply:

(a) The defendant had an opportunity and similar motive at the time of the taking of the deposition to develop the testimony by direct, cross, or redirect examination.

(b) The judge determines that there is reasonable cause to believe that, if the child victim who gave the testimony in the deposition were to testify in person at the proceeding, the child victim would experience serious emotional trauma as a result of the child victim's participation at the proceeding.

(2) Objections to receiving in evidence a deposition or a part of it under division (B) of this section shall be made as provided in civil actions.

(3) The provisions of divisions (A) and (B) of this section are in addition to any other provisions of the Revised Code, the Rules of Criminal Procedure, or the Rules of Evidence that pertain to the taking or admission of depositions in a criminal proceeding and do not limit the admissibility under any of those other provisions of any deposition taken under division (A) of this section or otherwise taken.

(C) In any proceeding in the prosecution of any charge of a violation listed in division (A)(2) of this section or an offense of violence and in which an alleged victim of the violation or offense was a child who was less than thirteen years of age when the complaint, indictment, or information was filed, whichever occurred earlier, the prosecution may file a motion with the judge requesting the judge to order the testimony of the child victim to be taken in a room other than the room in which the proceeding is being conducted and be televised, by closed circuit equipment, into the room in which the proceeding is being conducted to be viewed by the jury, if applicable, the defendant, and any other persons who are not permitted in the room in which the testimony is to be taken but who would have been present during the testimony of the child victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The judge may issue the order upon the motion of the prosecution filed under this section, if the judge determines that the child victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the defendant, for one or more of the reasons set forth in division (E) of this section. If a judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (A)(3) of this section. The judge, at the judge's discretion, may preside during the giving of the testimony by electronic means from outside the room in which it is being given, subject to the limitations set forth in division (A)(3) of this section. To the extent feasible, any person operating the televising equipment shall be hidden from the sight and hearing of the child victim giving the testimony, in a manner similar to that described in division (A)(3) of this section. The defendant shall be permitted to observe and hear the testimony of the child victim giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the defendant's attorney during the testimony, and shall be restricted to a location from which the defendant cannot be seen or heard by the child victim giving the testimony, except on a monitor provided for that purpose. The child victim giving the testimony shall be provided with a monitor on which the child victim can observe, during the testimony, the defendant.

(D) In any proceeding in the prosecution of any charge of a violation listed in division (A)(2) of this section or an offense of violence and in which an alleged victim of the violation or offense was a child who was less than thirteen years of age when the complaint, indictment, or information was filed, whichever occurred earlier, the prosecution may file a motion with the judge requesting the judge to order the testimony of the child victim to be taken outside of the room in which the proceeding is being conducted and be recorded for showing in the room in which the proceeding is being conducted before the judge, the jury, if applicable, the defendant, and any other persons who would have been present during the testimony of the child victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The judge may issue the order upon the motion of the prosecution filed under this division, if the judge determines that the child victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the defendant, for one or more of the reasons set forth in division (E) of this section. If a judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (A)(3) of this section. To the extent feasible, any person operating the recording equipment shall be hidden from the sight and hearing of the child victim giving the testimony, in a manner similar to that described in division (A)(3) of this section. The defendant shall be permitted to observe and hear the testimony of the child victim who is giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the defendant's attorney during the testimony, and shall be restricted to a location from which the defendant cannot be seen or heard by the child victim giving the testimony, except on a monitor provided for that purpose. The child victim giving the testimony shall be provided with a monitor on which the child victim can observe, during the testimony, the defendant. No order for the taking of testimony by recording shall be issued under this division unless the provisions set forth in divisions (A)(3)(a), (b), (c), and (d) of this section apply to the recording of the testimony.

(E) For purposes of divisions (C) and (D) of this section, a judge may order the testimony of a child victim to be taken outside the room in which the proceeding is being conducted if the judge determines that the child victim is unavailable to testify in the room in the physical presence of the defendant due to one or more of the following:

(1) The persistent refusal of the child victim to testify despite judicial requests to do so;

(2) The inability of the child victim to communicate about the alleged violation or offense because of extreme fear, failure of memory, or another similar reason;

(3) The substantial likelihood that the child victim will suffer serious emotional trauma from so testifying.

(F)

(1) If a judge issues an order pursuant to division (C) or (D) of this section that requires the testimony of a child victim in a criminal proceeding to be taken outside of the room in which the proceeding is being conducted, the order shall specifically identify the child victim to whose testimony it applies, the order applies only during the testimony of the specified child victim, and the child victim giving the testimony shall not be required to testify at the proceeding other than in accordance with the order.

(2) A judge who makes any determination regarding the admissibility of a deposition under divisions (A) and (B) of this section, the videotaping of a deposition under division (A)(3) of this section, or the taking of testimony outside of the room in which a proceeding is being conducted under division (C) or (D) of this section, shall enter the determination and findings on the record in the proceeding.

Effective Date: 10-14-1997



Section 2945.482 - Taking testimony of mentally retarded person or developmentally disabled person victim.

(A) As used in this section:

(1) "Mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

(2) "Mentally retarded or developmentally disabled victim" includes a mentally retarded or developmentally disabled person who was a victim of a violation identified in division (B)(1) of this section or an offense of violence or against whom was directed any conduct that constitutes, or that is an element of, a violation identified in division (B)(1) of this section or an offense of violence.

(B)

(1) In any proceeding in the prosecution of a charge of a violation of section 2903.16, 2903.34, 2903.341, 2905.03, 2907.02, 2907.03, 2907.05, 2907.06, 2907.09, 2907.21, 2907.23, 2907.24, 2907.32, 2907.321, 2907.322, or 2907.323 of the Revised Code or an offense of violence and in which an alleged victim of the violation or offense was a mentally retarded or developmentally disabled person, the judge of the court in which the prosecution is being conducted, upon motion of an attorney for the prosecution, shall order that the testimony of the mentally retarded or developmentally disabled victim be taken by deposition. The prosecution also may request that the deposition be videotaped in accordance with division (B)(2) of this section. The judge shall notify the mentally retarded or developmentally disabled victim whose deposition is to be taken, the prosecution, and the defense of the date, time, and place for taking the deposition. The notice shall identify the mentally retarded or developmentally disabled victim who is to be examined and shall indicate whether a request that the deposition be videotaped has been made. The defendant shall have the right to attend the deposition and the right to be represented by counsel. Depositions shall be taken in the manner provided in civil cases, except that the judge shall preside at the taking of the deposition and shall rule at the time on any objections of the prosecution or the attorney for the defense. The prosecution and the attorney for the defense shall have the right, as at trial, to full examination and cross-examination of the mentally retarded or developmentally disabled victim whose deposition is to be taken. If a deposition taken under this division is intended to be offered as evidence in the proceeding, it shall be filed in the court in which the action is pending and is admissible in the manner described in division (C) of this section.

If a deposition of a mentally retarded or developmentally disabled victim taken under this division is admitted as evidence at the proceeding under division (C) of this section, the mentally retarded or developmentally disabled victim shall not be required to testify in person at the proceeding.

At any time before the conclusion of the proceeding, the attorney for the defense may file a motion with the judge requesting that another deposition of the mentally retarded or developmentally disabled victim be taken because new evidence material to the defense has been discovered that the attorney for the defense could not with reasonable diligence have discovered prior to the taking of the admitted deposition. If the court orders the taking of another deposition under this provision, the deposition shall be taken in accordance with this division. If the admitted deposition was a videotaped deposition taken in accordance with division (B)(2) of this section, the new deposition shall be videotaped in accordance with that division. In other cases, the new deposition may be videotaped in accordance with that division.

(2) If the prosecution requests that a deposition to be taken under division (B)(2) of this section be videotaped, the judge shall order that the deposition be videotaped in accordance with this division. If a judge issues an order that the deposition be videotaped, the judge shall exclude from the room in which the deposition is to be taken every person except the mentally retarded or developmentally disabled victim giving the testimony, the judge, one or more interpreters if needed, the attorneys for the prosecution and the defense, any person needed to operate the equipment to be used, one person chosen by the mentally retarded or developmentally disabled victim giving the deposition, and any person whose presence the judge determines would contribute to the welfare and well-being of the mentally retarded or developmentally disabled victim giving the deposition. The person chosen by the mentally retarded or developmentally disabled victim shall not be a witness in the proceeding and, both before and during the deposition, shall not discuss the testimony of the mentally retarded or developmentally disabled victim with any other witness in the proceeding. To the extent feasible, any person operating the recording equipment shall be restricted to a room adjacent to the room in which the deposition is being taken, or to a location in the room in which the deposition is being taken that is behind a screen or mirror, so that the person operating the recording equipment can see and hear, but cannot be seen or heard by, the mentally retarded or developmentally disabled victim giving the deposition during the deposition.

The defendant shall be permitted to observe and hear the testimony of the mentally retarded or developmentally disabled victim giving the deposition on a monitor, shall be provided with an electronic means of immediate communication with the defendant's attorney during the testimony, and shall be restricted to a location from which the defendant cannot be seen or heard by the mentally retarded or developmentally disabled victim giving the deposition, except on a monitor provided for that purpose. The mentally retarded or developmentally disabled victim giving the deposition shall be provided with a monitor on which the victim can observe, during the testimony, the defendant. The judge, at the judge's discretion, may preside at the deposition by electronic means from outside the room in which the deposition is to be taken. If the judge presides by electronic means, the judge shall be provided with monitors on which the judge can see each person in the room in which the deposition is to be taken and with an electronic means of communication with each person, and each person in the room shall be provided with a monitor on which that person can see the judge and with an electronic means of communication with the judge. A deposition that is videotaped under this division shall be taken and filed in the manner described in division (B)(1) of this section and is admissible in the manner described in this division and division (C) of this section, and, if a deposition that is videotaped under this division is admitted as evidence at the proceeding, the mentally retarded or developmentally disabled victim shall not be required to testify in person at the proceeding. No deposition videotaped under this division shall be admitted as evidence at any proceeding unless division (C) of this section is satisfied relative to the deposition and all of the following apply relative to the recording:

(a) The recording is both aural and visual and is recorded on film or videotape, or by other electronic means.

(b) The recording is authenticated under the Rules of Evidence and the Rules of Criminal Procedure as a fair and accurate representation of what occurred, and the recording is not altered other than at the direction and under the supervision of the judge in the proceeding.

(c) Each voice on the recording that is material to the testimony on the recording or the making of the recording, as determined by the judge, is identified.

(d) Both the prosecution and the defendant are afforded an opportunity to view the recording before it is shown in the proceeding.

(C)

(1) At any proceeding in a prosecution in relation to which a deposition was taken under division (B) of this section, the deposition or a part of it is admissible in evidence upon motion of the prosecution if the testimony in the deposition or the part to be admitted is not excluded by the hearsay rule and if the deposition or the part to be admitted otherwise is admissible under the Rules of Evidence. For purposes of this division, testimony is not excluded by the hearsay rule if the testimony is not hearsay under Evidence Rule 801; the testimony is within an exception to the hearsay rule set forth in Evidence Rule 803; the mentally retarded or developmentally disabled victim who gave the testimony is unavailable as a witness, as defined in Evidence Rule 804, and the testimony is admissible under that rule; or both of the following apply:

(a) The defendant had an opportunity and similar motive at the time of the taking of the deposition to develop the testimony by direct, cross, or redirect examination.

(b) The judge determines that there is reasonable cause to believe that, if the mentally retarded or developmentally disabled victim who gave the testimony in the deposition were to testify in person at the proceeding, the mentally retarded or developmentally disabled victim would experience serious emotional trauma as a result of the mentally retarded or developmentally disabled victim's participation at the proceeding.

(2) Objections to receiving in evidence a deposition or a part of it under division (C) of this section shall be made as provided in civil actions.

(3) The provisions of divisions (B) and (C) of this section are in addition to any other provisions of the Revised Code, the Rules of Criminal Procedure, or the Rules of Evidence that pertain to the taking or admission of depositions in a criminal proceeding and do not limit the admissibility under any of those other provisions of any deposition taken under division (B) of this section or otherwise taken.

(D) In any proceeding in the prosecution of any charge of a violation listed in division (B)(1) of this section or an offense of violence and in which an alleged victim of the violation or offense was a mentally retarded or developmentally disabled person, the prosecution may file a motion with the judge requesting the judge to order the testimony of the mentally retarded or developmentally disabled victim to be taken in a room other than the room in which the proceeding is being conducted and be televised, by closed circuit equipment, into the room in which the proceeding is being conducted to be viewed by the jury, if applicable, the defendant, and any other persons who are not permitted in the room in which the testimony is to be taken but who would have been present during the testimony of the mentally retarded or developmentally disabled victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The judge may issue the order upon the motion of the prosecution filed under this section, if the judge determines that the mentally retarded or developmentally disabled victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the defendant for one or more of the reasons set forth in division (F) of this section. If a judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (B)(2) of this section. The judge, at the judge's discretion, may preside during the giving of the testimony by electronic means from outside the room in which it is being given, subject to the limitations set forth in division (B)(2) of this section. To the extent feasible, any person operating the televising equipment shall be hidden from the sight and hearing of the mentally retarded or developmentally disabled victim giving the testimony, in a manner similar to that described in division (B)(2) of this section. The defendant shall be permitted to observe and hear the testimony of the mentally retarded or developmentally disabled victim giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the defendant's attorney during the testimony, and shall be restricted to a location from which the defendant cannot be seen or heard by the mentally retarded or developmentally disabled victim giving the testimony, except on a monitor provided for that purpose. The mentally retarded or developmentally disabled victim giving the testimony shall be provided with a monitor on which the mentally retarded or developmentally disabled victim can observe, during the testimony, the defendant.

(E) In any proceeding in the prosecution of any charge of a violation listed in division (B)(1) of this section or an offense of violence and in which an alleged victim of the violation or offense was a mentally retarded or developmentally disabled victim, the prosecution may file a motion with the judge requesting the judge to order the testimony of the mentally retarded or developmentally disabled victim to be taken outside of the room in which the proceeding is being conducted and be recorded for showing in the room in which the proceeding is being conducted before the judge, the jury, if applicable, the defendant, and any other persons who would have been present during the testimony of the mentally retarded or developmentally disabled victim had it been given in the room in which the proceeding is being conducted. Except for good cause shown, the prosecution shall file a motion under this division at least seven days before the date of the proceeding. The judge may issue the order upon the motion of the prosecution filed under this division, if the judge determines that the mentally retarded or developmentally disabled victim is unavailable to testify in the room in which the proceeding is being conducted in the physical presence of the defendant, for one or more of the reasons set forth in division (F) of this section. If a judge issues an order of that nature, the judge shall exclude from the room in which the testimony is to be taken every person except a person described in division (B)(2) of this section. To the extent feasible, any person operating the recording equipment shall be hidden from the sight and hearing of the mentally retarded or developmentally disabled victim giving the testimony, in a manner similar to that described in division (B)(2) of this section. The defendant shall be permitted to observe and hear the testimony of the mentally retarded or developmentally disabled victim who is giving the testimony on a monitor, shall be provided with an electronic means of immediate communication with the defendant's attorney during the testimony, and shall be restricted to a location from which the defendant cannot be seen or heard by the mentally retarded or developmentally disabled victim giving the testimony, except on a monitor provided for that purpose. The mentally retarded or developmentally disabled victim giving the testimony shall be provided with a monitor on which the victim can observe, during the testimony, the defendant. No order for the taking of testimony by recording shall be issued under this division unless the provisions set forth in divisions (B)(2)(a), (b), (c), and (d) of this section apply to the recording of the testimony.

(F) For purposes of divisions (D) and (E) of this section, a judge may order the testimony of a mentally retarded or developmentally disabled victim to be taken outside the room in which the proceeding is being conducted if the judge determines that the mentally retarded or developmentally disabled victim is unavailable to testify in the room in the physical presence of the defendant due to one or more of the following:

(1) The persistent refusal of the mentally retarded or developmentally disabled victim to testify despite judicial requests to do so;

(2) The inability of the mentally retarded or developmentally disabled victim to communicate about the alleged violation or offense because of extreme fear, failure of memory, or another similar reason;

(3) The substantial likelihood that the mentally retarded or developmentally disabled victim will suffer serious emotional trauma from so testifying.

(G)

(1) If a judge issues an order pursuant to division (D) or (E) of this section that requires the testimony of a mentally retarded or developmentally disabled victim in a criminal proceeding to be taken outside of the room in which the proceeding is being conducted, the order shall specifically identify the mentally retarded or developmentally disabled victim to whose testimony it applies, the order applies only during the testimony of the specified mentally retarded or developmentally disabled victim, and the mentally retarded or developmentally disabled victim giving the testimony shall not be required to testify at the proceeding other than in accordance with the order.

(2) A judge who makes any determination regarding the admissibility of a deposition under divisions (B) and (C) of this section, the videotaping of a deposition under division (B)(2) of this section, or the taking of testimony outside of the room in which a proceeding is being conducted under division (D) or (E) of this section shall enter the determination and findings on the record in the proceeding.

Effective Date: 01-30-2004



Section 2945.49 - Testimony of witness who dies or cannot be produced - videotape of preliminary hearing testimony of child victim.

(A)

(1) As used in this section, "victim" includes any person who was a victim of a felony violation identified in division (B)(1) of this section or a felony offense of violence or against whom was directed any conduct that constitutes, or that is an element of, a felony violation identified in division (B)(1) of this section or a felony offense of violence.

(2) Testimony taken at an examination or a preliminary hearing at which the defendant is present, or at a former trial of the cause, or taken by deposition at the instance of the defendant or the state, may be used whenever the witness giving the testimony dies or cannot for any reason be produced at the trial or whenever the witness has, since giving that testimony, become incapacitated to testify. If the former testimony is contained within an authenticated transcript of the testimony, it shall be proven by the transcript, otherwise by other testimony.

(B)

(1) At a trial on a charge of a felony violation of section 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.21, 2907.24, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, or 2919.22 of the Revised Code or a felony offense of violence and in which an alleged victim of the alleged violation or offense was less than thirteen years of age when the complaint or information was filed, whichever occurred earlier, the court, upon motion of the prosecutor in the case, may admit videotaped preliminary hearing testimony of the child victim as evidence at the trial, in lieu of the child victim appearing as a witness and testifying at the trial, if all of the following apply:

(a) The videotape of the testimony was made at the preliminary hearing at which probable cause of the violation charged was found;

(b) The videotape of the testimony was made in accordance with division (C) of section 2937.11 of the Revised Code;

(c) The testimony in the videotape is not excluded by the hearsay rule and otherwise is admissible under the Rules of Evidence. For purposes of this division, testimony is not excluded by the hearsay rule if the testimony is not hearsay under Evidence Rule 801, if the testimony is within an exception to the hearsay rule set forth in Evidence Rule 803, if the child victim who gave the testimony is unavailable as a witness, as defined in Evidence Rule 804, and the testimony is admissible under that rule, or if both of the following apply:

(i) The accused had an opportunity and similar motive at the preliminary hearing to develop the testimony of the child victim by direct, cross, or redirect examination;

(ii) The court determines that there is reasonable cause to believe that if the child victim who gave the testimony at the preliminary hearing were to testify in person at the trial, the child victim would experience serious emotional trauma as a result of the child victim's participation at the trial.

(2) If a child victim of an alleged felony violation of section 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.21, 2907.24, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, or 2919.22 of the Revised Code or an alleged felony offense of violence testifies at the preliminary hearing in the case, if the testimony of the child victim at the preliminary hearing was videotaped pursuant to division (C) of section 2937.11 of the Revised Code, and if the defendant in the case files a written objection to the use, pursuant to division (B)(1) of this section, of the videotaped testimony at the trial, the court, immediately after the filing of the objection, shall hold a hearing to determine whether the videotaped testimony of the child victim should be admissible at trial under division (B)(1) of this section and, if it is admissible, whether the child victim should be required to provide limited additional testimony of the type described in this division. At the hearing held pursuant to this division, the defendant and the prosecutor in the case may present any evidence that is relevant to the issues to be determined at the hearing, but the child victim shall not be required to testify at the hearing.

After the hearing, the court shall not require the child victim to testify at the trial, unless it determines that both of the following apply:

(a) That the testimony of the child victim at trial is necessary for one or more of the following reasons:

(i) Evidence that was not available at the time of the testimony of the child victim at the preliminary hearing has been discovered;

(ii) The circumstances surrounding the case have changed sufficiently to necessitate that the child victim testify at the trial.

(b) That the testimony of the child victim at the trial is necessary to protect the right of the defendant to a fair trial.

The court shall enter its finding and the reasons for it in the journal. If the court requires the child victim to testify at the trial, the testimony of the victim shall be limited to the new evidence and changed circumstances, and the child victim shall not otherwise be required to testify at the trial. The required testimony of the child victim may be given in person or, upon motion of the prosecution, may be taken by deposition in accordance with division (A) of section 2945.481 of the Revised Code provided the deposition is admitted as evidence under division (B) of that section, may be taken outside of the courtroom and televised into the courtroom in accordance with division (C) of that section, or may be taken outside of the courtroom and recorded for showing in the courtroom in accordance with division (D) of that section.

(3) If videotaped testimony of a child victim is admitted at trial in accordance with division (B)(1) of this section, the child victim shall not be compelled in any way to appear as a witness at the trial, except as provided in division (B)(2) of this section.

(C) An order issued pursuant to division (B) of this section shall specifically identify the child victim concerning whose testimony it pertains. The order shall apply only during the testimony of the child victim it specifically identifies.

(D) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 10-14-1997



Section 2945.491 - Taking testimony of mentally retarded person or developmentally disabled person victim.

(A) As used in this section:

(1) "Mentally retarded person" and "developmentally disabled person" have the same meanings as in section 5123.01 of the Revised Code.

(2) "Mentally retarded or developmentally disabled victim" includes a mentally retarded or developmentally disabled person who was a victim of a felony violation identified in division (B)(1) of this section or a felony offense of violence or against whom was directed any conduct that constitutes, or that is an element of, a felony violation identified in division (B)(1) of this section or a felony offense of violence.

(B)

(1) At a trial on a charge of a felony violation of section 2903.16, 2903.34, 2903.341, 2907.02, 2907.03, 2907.05, 2907.21, 2907.23, 2907.24, 2907.32, 2907.321, 2907.322, or 2907.323 of the Revised Code or an offense of violence and in which an alleged victim of the violation or offense was a mentally retarded or developmentally disabled person, the court, upon motion of the prosecutor in the case, may admit videotaped preliminary hearing testimony of the mentally retarded or developmentally disabled victim as evidence at the trial, in lieu of the mentally retarded or developmentally disabled victim appearing as a witness and testifying at trial, if all of the following apply:

(a) The videotape of the testimony was made at the preliminary hearing at which probable cause of the violation charged was found.

(b) The videotape of the testimony was made in accordance with division (C) of section 2937.11 of the Revised Code.

(c) The testimony in the videotape is not excluded by the hearsay rule and otherwise is admissible under the Rules of Evidence. For purposes of this division, testimony is not excluded by the hearsay rule if the testimony is not hearsay under Evidence Rule 801, the testimony is within an exception to the hearsay rule set forth in Evidence Rule 803, the mentally retarded or developmentally disabled victim who gave the testimony is unavailable as a witness, as defined in Evidence Rule 804, and the testimony is admissible under that rule, or both of the following apply:

(i) The accused had an opportunity and similar motive at the preliminary hearing to develop the testimony of the mentally retarded or developmentally disabled victim by direct, cross, or redirect examination.

(ii) The court determines that there is reasonable cause to believe that if the mentally retarded or developmentally disabled victim who gave the testimony at the preliminary hearing were to testify in person at the trial, the mentally retarded or developmentally disabled victim would experience serious emotional trauma as a result of the victim's participation at the trial.

(2) If a mentally retarded or developmentally disabled victim of an alleged felony violation of section 2903.16, 2903.34, 2903.341, 2907.02, 2907.03, 2907.05, 2907.21, 2907.23, 2907.24, 2907.32, 2907.321, 2907.322, or 2907.323 of the Revised Code or an alleged felony offense of violence testifies at the preliminary hearing in the case, if the testimony of the mentally retarded or developmentally disabled victim at the preliminary hearing was videotaped pursuant to division (C) of section 2937.11 of the Revised Code, and if the defendant in the case files a written objection to the use, pursuant to division (B)(1) of this section, of the videotaped testimony at the trial, the court, immediately after the filing of the objection, shall hold a hearing to determine whether the videotaped testimony of the mentally retarded or developmentally disabled victim should be admissible at trial under division (B)(1) of this section and, if it is admissible, whether the mentally retarded or developmentally disabled victim should be required to provide limited additional testimony of the type described in this division. At the hearing held pursuant to this division, the defendant and the prosecutor in the case may present any evidence that is relevant to the issues to be determined at the hearing, but the mentally retarded or developmentally disabled victim shall not be required to testify at the hearing.

After the hearing, the court shall not require the mentally retarded or developmentally disabled victim to testify at the trial, unless it determines that both of the following apply:

(a) That the testimony of the mentally retarded or developmentally disabled victim at trial is necessary for one or more of the following reasons:

(i) Evidence that was not available at the time of the testimony of the mentally retarded or developmentally disabled victim at the preliminary hearing has been discovered.

(ii) The circumstances surrounding the case have changed sufficiently to necessitate that the mentally retarded or developmentally disabled victim testify at the trial.

(b) That the testimony of the mentally retarded or developmentally disabled victim at the trial is necessary to protect the right of the defendant to a fair trial.

The court shall enter its finding and the reasons for it in the journal. If the court requires the mentally retarded or developmentally disabled victim to testify at the trial, the testimony of the victim shall be limited to the new evidence and changed circumstances, and the mentally retarded or developmentally disabled victim shall not otherwise be required to testify at the trial. The required testimony of the mentally retarded or developmentally disabled victim may be given in person or, upon motion of the prosecution, may be taken by deposition in accordance with division (B) of section 2945.482 of the Revised Code provided the deposition is admitted as evidence under division (C) of that section, may be taken outside of the courtroom and televised into the courtroom in accordance with division (D) of that section, or may be taken outside of the courtroom and recorded for showing in the courtroom in accordance with division (E) of that section.

(3) If videotaped testimony of a mentally retarded or developmentally disabled victim is admitted at trial in accordance with division (B)(1) of this section, the mentally retarded or developmentally disabled victim shall not be compelled in any way to appear as a witness at the trial, except as provided in division (B)(2) of this section.

(C) An order issued pursuant to division (B) of this section shall specifically identify the mentally retarded or developmentally disabled victim concerning whose testimony it pertains. The order shall apply only during the testimony of the mentally retarded or developmentally disabled victim it specifically identifies.

Effective Date: 01-30-2004



Section 2945.50 - Application for deposition in criminal cases.

At any time after an issue of fact is joined upon an indictment, information, or an affidavit, the prosecution or the defendant may apply in writing to the court in which such indictment, information, or affidavit is pending for a commission to take the depositions of any witness. The court or a judge thereof may grant such commission and make an order stating in what manner and for what length of time notice shall be given to the prosecution or to the defendant, before such witness shall be examined.

Effective Date: 10-13-1965



Section 2945.51 - When imprisoned defendant may be taken to deposition - expenses.

When a deposition is to be taken in this state, and a commission is granted under section 2945.50 of the Revised Code while the defendant is confined in jail, the sheriff or deputy or other person having custody of the defendant shall be ordered by the court to take the defendant to the place of the taking of the deposition, and have him before the officer at the time of taking such deposition. Such sheriff or deputy or other person having custody of the defendant shall be reimbursed for actual reasonable traveling expenses for himself and the defendant, the bills for the same, upon the approval of the board of county commissioners, to be paid from the county treasury on the warrant of the county auditor. Such sheriff shall receive as fees therefor, one dollar for each day in attendance thereat. Such fees and traveling expenses shall be taxed and collected as other fees and costs in the case.

Effective Date: 10-13-1965



Section 2945.52 - Counsel appointed shall represent the defendant.

Counsel assigned by the court to represent the defendant may attend upon and represent the defendant at the taking of a deposition under section 2945.50 of the Revised Code, and said counsel shall be paid a reasonable fee for his services in taking such deposition, in addition to the compensation allowed for defending such defendant, to be fixed by the court. He shall also be allowed his actual expenses incurred in going to and from the place of taking the deposition.

Effective Date: 10-01-1953



Section 2945.53 - Right of accused to examine witness.

In all cases in which depositions are taken by the state or the accused, to be used by or against the accused, as provided in sections 2945.50 to 2945.52, inclusive, of the Revised Code, the court shall by proper order provide and secure to the accused the means and opportunity to be present in person and with counsel at the taking of such deposition, and to examine the witness face to face, as fully and in the same manner as if in court. All expenses necessarily incurred in the securing of such means and opportunity, and the expenses of the prosecuting attorney in attending the taking of such deposition, shall be paid out of the county treasury upon the certificate of the court making such order.

Effective Date: 10-01-1953



Section 2945.54 - Conduct of examination.

The examination of witnesses by deposition in criminal cases shall be taken and certified, and the return thereof to the court made as for taking depositions under sections 2319.05 to 2319.31, inclusive, of the Revised Code. The commissioners appointed under section 2945.50 of the Revised Code to take depositions shall receive such compensation as the court directs, to be paid out of the county treasury and taxed as part of the costs in the case.

Effective Date: 10-01-1953



Section 2945.55 - Testimony of previous identification.

When identification of the defendant is an issue, a witness who has on previous occasion identified such person may testify to such previous identification. Such identification may be proved by other witnesses.

Effective Date: 10-01-1953



Section 2945.56 - Rebuttal of defendant's character evidence.

When the defendant offers evidence of his character or reputation, the prosecution may offer, in rebuttal thereof, proof of his previous conviction of a crime involving moral turpitude, in addition to other competent evidence.

Effective Date: 10-01-1953



Section 2945.57 - Number of witnesses to character.

The number of witnesses who are expected to testify upon the subject of character or reputation, for whom subpoenas are issued, shall be designated upon the praecipe and, except in cases of murder in the first and second degree, manslaughter, rape, assault with intent to commit rape, or selling intoxicating liquor to a person in the habit of becoming intoxicated, shall not exceed ten upon each side, unless a deposit of at least one per diem and mileage fee for each of such additional witnesses is first made with the clerk of the court of common pleas. Not more than ten witnesses upon each side shall be permitted to testify upon the question of character or reputation in a criminal cause unless their full per diem and mileage fees have been deposited or paid by the party in whose behalf they are sworn, and the clerk shall not issue a certificate for compensation to be paid out of the county treasury to a witness who has testified upon the subject of character or reputation, except as provided in this section.

Effective Date: 10-01-1953



Section 2945.58 - Alibi.

Whenever a defendant in a criminal cause proposes to offer in his defense, testimony to establish an alibi on his behalf, such defendant shall, not less than three days before the trial of such cause, file and serve upon the prosecuting attorney a notice in writing of his intention to claim such alibi. Notice shall include specific information as to the place at which the defendant claims to have been at the time of the alleged offense. If the defendant fails to file such written notice, the court may exclude evidence offered by the defendant for the purpose of proving such alibi.

Effective Date: 10-01-1953



Section 2945.59 - Proof of defendant's motive.

In any criminal case in which the defendant's motive or intent, the absence of mistake or accident on his part, or the defendant's scheme, plan, or system in doing an act is material, any acts of the defendant which tend to show his motive or intent, the absence of mistake or accident on his part, or the defendant's scheme, plan, or system in doing the act in question may be proved, whether they are contemporaneous with or prior or subsequent thereto, notwithstanding that such proof may show or tend to show the commission of another crime by the defendant.

Effective Date: 10-01-1953



Section 2945.60 to 2945.63 - [Repealed].

Effective Date: 01-01-1974



Section 2945.64 - Embezzlement prima-facie evidence.

Failure or refusal to pay over or produce public money by a person charged with the collection, receipt, transfer, disbursement, or safekeeping of such money, whether belonging to this state, a county, township, municipal corporation, or board of education, or other public money, or to account to or make settlement with a legal authority of the official accounts of such person, is prima-facie evidence of the embezzlement thereof. Upon the trial of such person for the embezzlement of public money, it is sufficient evidence for the purpose of showing a balance against him, to produce a transcript from the records of the auditor of state, director of budget and management, county auditor, or board of county commissioners. The refusal of such person, whether in or out of office, to pay a draft, order, or warrant drawn upon him by an authorized officer, for public money in his hands, or a refusal by a person promptly to pay over to his successor public money or securities on the legal requirement of an authorized officer of the state or county, on the trial of an indictment against him for embezzlement, is prima-facie evidence thereof.

Effective Date: 07-01-1985



Section 2945.65, 2945.66 - [Repealed].

Effective Date: 03-17-1987



Section 2945.67 - Appeal by state by leave of court.

(A) A prosecuting attorney, village solicitor, city director of law, or the attorney general may appeal as a matter of right any decision of a trial court in a criminal case, or any decision of a juvenile court in a delinquency case, which decision grants a motion to dismiss all or any part of an indictment, complaint, or information, a motion to suppress evidence, or a motion for the return of seized property or grants post conviction relief pursuant to sections 2953.21 to 2953.24 of the Revised Code, and may appeal by leave of the court to which the appeal is taken any other decision, except the final verdict, of the trial court in a criminal case or of the juvenile court in a delinquency case. In addition to any other right to appeal under this section or any other provision of law, a prosecuting attorney, city director of law, village solicitor, or similar chief legal officer of a municipal corporation, or the attorney general may appeal, in accordance with section 2953.08 of the Revised Code, a sentence imposed upon a person who is convicted of or pleads guilty to a felony.

(B) In any proceeding brought pursuant to division (A) of this section, the court, in accordance with Chapter 120. of the Revised Code, shall appoint the county public defender, joint county public defender, or other counsel to represent any person who is indigent, is not represented by counsel, and does not waive the person's right to counsel.

Effective Date: 07-01-1996



Section 2945.68 to 2945.70 - [Repealed].

Effective Date: 11-01-1978



Section 2945.71 - Time for trial.

(A) Subject to division (D) of this section, a person against whom a charge is pending in a court not of record, or against whom a charge of minor misdemeanor is pending in a court of record, shall be brought to trial within thirty days after the person's arrest or the service of summons.

(B) Subject to division (D) of this section, a person against whom a charge of misdemeanor, other than a minor misdemeanor, is pending in a court of record, shall be brought to trial as follows:

(1) Within forty-five days after the person's arrest or the service of summons, if the offense charged is a misdemeanor of the third or fourth degree, or other misdemeanor for which the maximum penalty is imprisonment for not more than sixty days;

(2) Within ninety days after the person's arrest or the service of summons, if the offense charged is a misdemeanor of the first or second degree, or other misdemeanor for which the maximum penalty is imprisonment for more than sixty days.

(C) A person against whom a charge of felony is pending:

(1) Notwithstanding any provisions to the contrary in Criminal Rule 5(B), shall be accorded a preliminary hearing within fifteen consecutive days after the person's arrest if the accused is not held in jail in lieu of bail on the pending charge or within ten consecutive days after the person's arrest if the accused is held in jail in lieu of bail on the pending charge;

(2) Shall be brought to trial within two hundred seventy days after the person's arrest.

(D) A person against whom one or more charges of different degrees, whether felonies, misdemeanors, or combinations of felonies and misdemeanors, all of which arose out of the same act or transaction, are pending shall be brought to trial on all of the charges within the time period required for the highest degree of offense charged, as determined under divisions (A), (B), and (C) of this section.

(E) For purposes of computing time under divisions (A), (B), (C)(2), and (D) of this section, each day during which the accused is held in jail in lieu of bail on the pending charge shall be counted as three days. This division does not apply for purposes of computing time under division (C)(1) of this section.

(F) This section shall not be construed to modify in any way section 2941.401 or sections 2963.30 to 2963.35 of the Revised Code.

Effective Date: 10-29-1999



Section 2945.72 - Extending time for hearing or trial.

The time within which an accused must be brought to trial, or, in the case of felony, to preliminary hearing and trial, may be extended only by the following:

(A) Any period during which the accused is unavailable for hearing or trial, by reason of other criminal proceedings against him, within or outside the state, by reason of his confinement in another state, or by reason of the pendency of extradition proceedings, provided that the prosecution exercises reasonable diligence to secure his availability;

(B) Any period during which the accused is mentally incompetent to stand trial or during which his mental competence to stand trial is being determined, or any period during which the accused is physically incapable of standing trial;

(C) Any period of delay necessitated by the accused's lack of counsel, provided that such delay is not occasioned by any lack of diligence in providing counsel to an indigent accused upon his request as required by law;

(D) Any period of delay occasioned by the neglect or improper act of the accused;

(E) Any period of delay necessitated by reason of a plea in bar or abatement, motion, proceeding, or action made or instituted by the accused;

(F) Any period of delay necessitated by a removal or change of venue pursuant to law;

(G) Any period during which trial is stayed pursuant to an express statutory requirement, or pursuant to an order of another court competent to issue such order;

(H) The period of any continuance granted on the accused's own motion, and the period of any reasonable continuance granted other than upon the accused's own motion;

(I) Any period during which an appeal filed pursuant to section 2945.67 of the Revised Code is pending.

Effective Date: 11-01-1978



Section 2945.73 - Delay in hearing or trial.

(A) A charge of felony shall be dismissed if the accused is not accorded a preliminary hearing within the time required by sections 2945.71 and 2945.72 of the Revised Code.

(B) Upon motion made at or prior to the commencement of trial, a person charged with an offense shall be discharged if he is not brought to trial within the time required by sections 2945.71 and 2945.72 of the Revised Code.

(C) Regardless of whether a longer time limit may be provided by sections 2945.71 and 2945.72 of the Revised Code, a person charged with misdemeanor shall be discharged if he is held in jail in lieu of bond awaiting trial on the pending charge:

(1) For a total period equal to the maximum term of imprisonment which may be imposed for the most serious misdemeanor charged;

(2) For a total period equal to the term of imprisonment allowed in lieu of payment of the maximum fine which may be imposed for the most serious misdemeanor charged, when the offense or offenses charged constitute minor misdemeanors.

(D) When a charge of felony is dismissed pursuant to division (A) of this section, such dismissal has the same effect as a nolle prosequi. When an accused is discharged pursuant to division (B) or (C) of this section, such discharge is a bar to any further criminal proceedings against him based on the same conduct.

Effective Date: 01-01-1974



Section 2945.74 - Defendant may be convicted of lesser offense.

The jury may find the defendant not guilty of the offense charged, but guilty of an attempt to commit it if such attempt is an offense at law. When the indictment or information charges an offense, including different degrees, or if other offenses are included within the offense charged, the jury may find the defendant not guilty of the degree charged but guilty of an inferior degree thereof or lesser included offense.

If the offense charged is murder and the accused is convicted by confession in open court, the court shall examine the witnesses, determine the degree of the crime, and pronounce sentence accordingly.

Effective Date: 10-01-1953



Section 2945.75 - Degree of offense - proof of prior convictions.

(A) When the presence of one or more additional elements makes an offense one of more serious degree:

(1) The affidavit, complaint, indictment, or information either shall state the degree of the offense which the accused is alleged to have committed, or shall allege such additional element or elements. Otherwise, such affidavit, complaint, indictment, or information is effective to charge only the least degree of the offense.

(2) A guilty verdict shall state either the degree of the offense of which the offender is found guilty, or that such additional element or elements are present. Otherwise, a guilty verdict constitutes a finding of guilty of the least degree of the offense charged.

(B)

(1) Whenever in any case it is necessary to prove a prior conviction, a certified copy of the entry of judgment in such prior conviction together with evidence sufficient to identify the defendant named in the entry as the offender in the case at bar, is sufficient to prove such prior conviction.

(2) Whenever in any case it is necessary to prove a prior conviction of an offense for which the registrar of motor vehicles maintains a record, a certified copy of the record that shows the name, date of birth, and social security number of the accused is prima-facie evidence of the identity of the accused and prima-facie evidence of all prior convictions shown on the record. The accused may offer evidence to rebut the prima-facie evidence of the accused's identity and the evidence of prior convictions. Proof of a prior conviction of an offense for which the registrar maintains a record may also be proved as provided in division (B)(1) of this section.

(3) If the defendant claims a constitutional defect in any prior conviction, the defendant has the burden of proving the defect by a preponderance of the evidence.

Effective Date: 01-01-1974; 04-04-2007; 2008 SB17 09-30-2008



Section 2945.76 - [Repealed].

Effective Date: 01-01-1974



Section 2945.77 - Polling jury.

When the jurors agree upon their verdict, they must be conducted into court by the officer having them in charge.

Before the verdict is accepted, the jury may be polled at the request of either the prosecuting attorney or the defendant. If one of the jurors upon being polled declare that said verdict is not his verdict, the jury must further deliberate upon the case.

Effective Date: 10-01-1953



Section 2945.78 - Recording the verdict.

When the verdict given is such as the court may receive, it must be immediately entered in full upon the minutes.

Effective Date: 10-01-1953



Section 2945.79 - Causes for new trial.

A new trial, after a verdict of conviction, may be granted on the application of the defendant for any of the following causes affecting materially his substantial rights:

(A) Irregularity in the proceedings of the court, jury, prosecuting attorney, or the witnesses for the state, or for any order of the court, or abuse of discretion by which the defendant was prevented from having a fair trial;

(B) Misconduct of the jury, prosecuting attorney, or the witnesses for the state;

(C) Accident or surprise which ordinary prudence could not have guarded against;

(D) That the verdict is not sustained by sufficient evidence or is contrary to law; but if the evidence shows the defendant is not guilty of the degree of crime for which he was convicted, but guilty of a lesser degree thereof, or of a lesser crime included therein, the court may modify the verdict or finding accordingly, without granting or ordering a new trial, and pass sentence on such verdict or finding as modified, provided that this power extends to any court to which the cause may be taken on appeal;

(E) Error of law occurring at the trial;

(F) When new evidence is discovered material to the defendant, which he could not with reasonable diligence have discovered and produced at the trial. When a motion for a new trial is made upon the ground of newly discovered evidence, the defendant must produce at the hearing of said motion, in support thereof, the affidavits of the witnesses by whom such evidence is expected to be given, and if time is required by the defendant to procure such affidavits, the court may postpone the hearing of the motion for such length of time as under all the circumstances of the case is reasonable. The prosecuting attorney may produce affidavits or other evidence to impeach the affidavits of such witnesses.

Effective Date: 10-01-1953



Section 2945.80 - Written motion for new trial.

Application for a new trial shall be made by motion upon written grounds, and except for the cause of newly discovered evidence material for the person applying, which he could not with reasonable diligence have discovered and produced at the trial, shall be filed within three days after the verdict was rendered, or the decision of the court where a trial by jury has been waived, unless it is made to appear by clear and convincing proof that the defendant was unavoidably prevented from filing his motion for a new trial in which case it shall be filed within three days from the order of the court finding that he was unavoidably prevented from filing such motion within the time provided herein.

Motions for new trial on account of newly discovered evidence shall be filed within one hundred twenty days following the day upon which the verdict was rendered, or the decision of the court where trial by jury has been waived. If it is made to appear by clear and convincing proof that the defendant was unavoidably prevented from the discovery of the evidence upon which he must rely, such motion shall be filed within three days from an order of the court finding that he was unavoidably prevented from discovering the evidence within the one hundred twenty day period.

Effective Date: 11-01-1965



Section 2945.81 - Causes to be sustained by affidavits.

The causes enumerated in divisions (B) and (C) of section 2945.79 of the Revised Code must be sustained by affidavit showing their truth, and may be controverted by affidavits.

Effective Date: 10-01-1953



Section 2945.82 - New trial.

When a new trial is granted by the trial court, or when a new trial is awarded on appeal, the accused shall stand for trial upon the indictment or information as though there had been no previous trial thereof.

Effective Date: 10-01-1953



Section 2945.83 - When new trial shall not be granted.

No motion for a new trial shall be granted or verdict set aside, nor shall any judgment of conviction be reversed in any court because of:

(A) An inaccuracy or imperfection in the indictment, information, or warrant, provided that the charge is sufficient to fairly and reasonably inform the accused of the nature and cause of the accusation against him;

(B) A variance between the allegations and the proof thereof unless the accused is misled or prejudiced thereby;

(C) The admission or rejection of any evidence offered against or for the accused unless it affirmatively appears on the record that the accused was or may have been prejudiced thereby;

(D) A misdirection of the jury unless the accused was or may have been prejudiced thereby;

(E) Any other cause unless it appears affirmatively from the record that the accused was prejudiced thereby or was prevented from having a fair trial.

Effective Date: 10-01-1953



Section 2945.831 - Motion for new trial not necessary for appellate review.

A motion for a new trial is not a necessary prerequisite to obtain appellate review of the sufficiency or weight of the evidence in the trial of a criminal case.

Effective Date: 01-01-1960



Section 2945.832 - [Repealed].

Effective Date: 03-17-1987






Chapter 2947 - JUDGMENT; SENTENCE

Section 2947.01 - Judgment and sentence definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2947. of the Revised Code.

Effective Date: 10-01-1953



Section 2947.02 - Motion in arrest of judgment.

A judgment may be arrested by the court upon motion of the defendant, or upon the court's own motion, for either of the following causes:

(A) The offense charged is not within the jurisdiction of the court;

(B) The facts stated in the indictment or information do not constitute an offense.

Effective Date: 10-01-1953



Section 2947.03 - Defects - time limits.

A judgment shall not be arrested for a defect in form. Motions in arrest of judgment shall be made within three days after the verdict is rendered.

Effective Date: 10-01-1953



Section 2947.04 - Effect of arresting judgment.

When a judgment is arrested, it places the defendant in a like position with respect to the prosecution as before the indictment or information was found. If, from the evidence at the trial, there is reason to believe that the defendant is guilty of an offense, the trial court shall order him to enter into a recognizance with sufficient surety for his appearance at the first day of the next term of such court, or the court having jurisdiction of the offense if within this state, otherwise the defendant shall be discharged.

Effective Date: 10-01-1953



Section 2947.05 - [Repealed].

Effective Date: 07-01-1996



Section 2947.051 - Victim impact statement.

(A) In all criminal cases in which a person is convicted of or pleads guilty to a felony, if the offender, in committing the offense, caused, attempted to cause, threatened to cause, or created a risk of physical harm to the victim of the offense, the court, prior to sentencing the offender, shall order the preparation of a victim impact statement by the department of probation of the county in which the victim of the offense resides, by the court's own regular probation officer, or by a victim assistance program that is operated by the state, any county or municipal corporation, or any other governmental entity. The court, in accordance with sections 2929.13 and 2929.19 of the Revised Code, shall consider the victim impact statement in determining the sentence to be imposed upon the offender.

(B) Each victim impact statement prepared under this section shall identify the victim of the offense, itemize any economic loss suffered by the victim as a result of the offense, identify any physical injury suffered by the victim as a result of the offense and the seriousness and permanence of the injury, identify any change in the victim's personal welfare or familial relationships as a result of the offense and any psychological impact experienced by the victim or the victim's family as a result of the offense, and contain any other information related to the impact of the offense upon the victim that the court requires. Each victim impact statement prepared under this section shall include any statement made by the victim pursuant to section 2930.13 of the Revised Code.

(C) A victim impact statement prepared under this section shall be kept confidential and is not a public record as defined in section 149.43 of the Revised Code. However, the court may furnish copies of the statement to both the defendant or the defendant's counsel and the prosecuting attorney. Immediately following the imposition of sentence upon the defendant, the defendant, the defendant's counsel, and the prosecuting attorney shall return to the court the copies of the victim impact statement that were made available to the defendant, the counsel, or the prosecuting attorney.

Effective Date: 07-01-1996



Section 2947.052 - [Repealed].

Effective Date: 10-12-1994



Section 2947.06 - Testimony in mitigation - presentence investigation report - psychologist's or psychiatrist's reports.

(A)

(1) The trial court may hear testimony in mitigation of a sentence at the term of conviction or plea or at the next term. The prosecuting attorney may offer testimony on behalf of the state to give the court a true understanding of the case. The court shall determine whether sentence should immediately be imposed. The court on its own motion may direct the department of probation of the county in which the defendant resides, or its own regular probation officer, to make any inquiries and presentence investigation reports that the court requires concerning the defendant.

(2) The provisions of section 2951.03 of the Revised Code shall govern the preparation of, the provision, receipt, and retention of copies of, the use of, and the confidentiality, nonpublic record character, and sealing of a presentence investigation report prepared pursuant to division (A)(1) of this section.

(B) The court may appoint not more than two psychologists or psychiatrists to make any reports concerning the defendant that the court requires for the purpose of determining the disposition of the case. Each psychologist or psychiatrist shall receive a fee to be fixed by the court and taxed in the costs of the case. The psychologist's or psychiatrist's reports shall be made in writing, in open court, and in the presence of the defendant, except in misdemeanor cases in which sentence may be pronounced in the absence of the defendant. A copy of each report of a psychologist or psychiatrist may be furnished to the defendant, if present, who may examine the persons making the report, under oath, as to any matter or thing contained in the report.

Effective Date: 01-01-2004



Section 2947.061, 2947.062 - [Repealed].

Effective Date: 07-01-1996



Section 2947.07 - Pronouncing judgment.

If a convicted defendant does not show sufficient cause as to why judgment should not be pronounced, the court shall pronounce the judgment.

Effective Date: 10-01-1953



Section 2947.08 - Time of execution where death sentence imposed.

In cases where the death sentence is imposed, at least one hundred twenty days shall intervene between the day of sentence and the day appointed for the execution thereof.

Effective Date: 08-10-1965



Section 2947.09 - Failure to pay costs; notice of balance due.

(A) If a person is charged with an offense in a court of common pleas and either fails to appear in court at the required time and place to answer the charge or pleads guilty to or is found guilty of the offense and fails within the time allowed by the court to pay any fine or costs imposed by the court, unless the court previously has given written notice to the person, the court shall send the person a notice by ordinary mail at the person's last known address stating that there is a balance due, specifying the amount of the balance due, and directing the person to contact the court clerk's office within ten days of the date of the notice. The notice shall include the sentence: "WARNING: Failure to timely respond to this notice may result in the blocking of your motor vehicle registration or transfer of registration!" To avoid a block on the person's motor vehicle registration or transfer of registration, the person may enter into a written agreement with the court to pay the balance due in installments or to perform community service in lieu of payment. The agreement shall include the sentence: "WARNING: Failure to comply with the payment schedule or to complete your community service requirement may result in the blocking of your motor vehicle registration or transfer of registration!"

If a person does not enter into an agreement under this division or if a person fails to comply with an agreement entered into under this division, the court may enter information relative to the person's failure to pay any outstanding amount of the fine or costs on a form prescribed or approved by the registrar pursuant to division (B) of this section and send the form to the registrar. Upon receipt of the form, the registrar shall take any measures necessary to ensure that neither the registrar nor any deputy registrar accepts any application for the registration or transfer of registration of any motor vehicle owned or leased by the person. However, for a motor vehicle leased by the person, the registrar shall not implement this requirement until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code.

The period of denial relating to the issuance or transfer of a certificate of registration for a motor vehicle imposed under this section remains in effect until the person pays any fine or costs imposed by the court relative to the offense. When the fine or costs have been paid in full, the court shall inform the registrar of the payment by entering information relative to the payment on a notice of payment form prescribed or approved by the registrar pursuant to division (B) of this section and sending the form to the registrar.

(B) The registrar shall prescribe and make available to courts of common pleas forms to be used for a notice to the registrar of failure to pay fines or costs and a notice to the registrar of payment of fines or costs under division (A) of this section. The registrar may approve the use of other forms for these purposes.

The registrar may require that any of the forms prescribed or approved pursuant to this section be transmitted to the registrar electronically. If the registrar requires electronic transmission, the registrar shall not be required to give effect to any form that is not transmitted electronically.

Added by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.



Section 2947.09 to 2947.13 - [Repealed].

Effective Date: 01-01-1974



Section 2947.14 - Hearing on ability to pay fine.

(A) If a fine is imposed as a sentence or a part of a sentence, the court or magistrate that imposed the fine may order that the offender be committed to the jail or workhouse until the fine is paid or secured to be paid, or the offender is otherwise legally discharged, if the court or magistrate determines at a hearing that the offender is able, at that time, to pay the fine but refuses to do so. The hearing required by this section shall be conducted at the time of sentencing.

(B) At the hearing, the offender has the right to be represented by counsel and to testify and present evidence as to the offender's ability to pay the fine. If a court or magistrate determines after considering the evidence presented by an offender, that the offender is able to pay a fine, the determination shall be supported by findings of fact set forth in a judgment entry that indicate the offender's income, assets, and debts, as presented by the offender, and the offender's ability to pay.

(C) If the court or magistrate has found the offender able to pay a fine at a hearing conducted in compliance with divisions (A) and (B) of this section, and the offender fails to pay the fine, a warrant may be issued for the arrest of the offender. Any offender held in custody pursuant to such an arrest shall be entitled to a hearing on the first regularly scheduled court day following the date of arrest in order to inform the court or magistrate of any change of circumstances that has occurred since the time of sentencing and that affects the offender's ability to pay the fine. The right to the hearing on any change of circumstances may be waived by the offender.

At the hearing to determine any change of circumstances, the offender has the right to testify and present evidence as to any portion of the offender's income, assets, or debts that has changed in such a manner as to affect the offender's ability to pay the fine. If a court or magistrate determines, after considering any evidence presented by the offender, that the offender remains able to pay the fine, that determination shall be supported by a judgment entry that includes findings of fact upon which such a determination is based.

(D) No person shall be ordered to be committed to a jail or workhouse or otherwise be held in custody in satisfaction of a fine imposed as the whole or a part of a sentence except as provided in this section. Any person imprisoned pursuant to this section shall receive credit upon the fine at the rate of fifty dollars per day or fraction of a day. If the unpaid fine is less than fifty dollars, the person shall be imprisoned one day.

(E) No commitment pursuant to this section shall exceed six months.

Effective Date: 09-06-2002



Section 2947.15 - Labor for nonpayment of fine.

Persons committed to jail by a judge or magistrate for nonpayment of fine, or convicts sentenced to hard labor in the county jail, shall perform labor under the direction of the board of county commissioners within or outside the jail, within the county, and the board shall adopt orders and rules in relation to the performance of labor and the sheriff or other officer having the custody of the persons or convicts shall be governed by the orders and rules. The sheriff of the county shall collect the proceeds of the labor of the persons or convicts, pay it into the county treasury, take the county treasurer's duplicate receipts for the amount paid, and forthwith deposit one of them with the county auditor. The sheriff, with the approval of the board, may provide for the vocational training and rehabilitation of prisoners confined in the county jail.

This section does not apply to prisoners participating in a county jail industry program established under section 5147.30 of the Revised Code.

Effective Date: 11-08-1990



Section 2947.151 - Reduction of inmate's sentence.

The sheriff in charge of a county jail may, upon a consideration of the quality and amount of work done in the kitchen, in the jail offices, on the jail premises, or elsewhere, allow reductions of inmates' sentences as follows:

(A) On sentences of ninety days or less, up to three days for each thirty days of sentence;

(B) On sentences longer than ninety days but not longer than six months, up to four days for each thirty days of sentence;

(C) On sentences longer than six months, up to five days for each thirty days of sentence.

The reduction of the inmate's sentence shall become effective only upon the written concurrence of the presiding or sentencing judge or magistrate of the court where the sentence was imposed.

This section shall in no way restrict any other powers vested in the presiding or sentencing judge or magistrate of the court where the sentence was imposed.

Effective Date: 10-01-1959



Section 2947.16 - Recognizance of misdemeanant to keep the peace and be of good behavior.

A person convicted of a misdemeanor may be required by the judge or magistrate to enter into a recognizance, with sufficient surety, in such sum as the judge or magistrate finds proper, to keep the peace and be of good behavior for such time, not exceeding two years, as the court directs. The court may order such person to stand committed until such order is complied with or he is discharged by law, but the court may discharge such person at any time on his own recognizance, or cancel such recognizance.

Effective Date: 10-01-1953



Section 2947.17 - Breach of condition of any recognizance.

In case of a breach of the condition of any recognizance given under section 2947.16 of the Revised Code, the same proceedings shall be had as are prescribed in relation to forfeiture of other recognizances.

Effective Date: 10-16-1980



Section 2947.18 - Misdemeanants sentenced to workhouse.

Where the board of county commissioners of a county, or legislative authority of a municipal corporation having no workhouse, has made provisions for receiving prisoners into the workhouse of a city in any other county or district in the state, a court or magistrate, where imprisonment in jail may lawfully be imposed in such case, may sentence persons convicted of a misdemeanor, including a violation of a municipal ordinance, to such workhouse.

Effective Date: 09-03-1970



Section 2947.19 - County offenders maintained in city workhouse.

(A) In a county that has no workhouse but in which is located a city that has a workhouse maintained by the city, the board of county commissioners may agree with the proper authorities of that city upon terms under which persons convicted of misdemeanors shall be maintained in the city workhouse at the expense of the county. In the case of persons committed to the city workhouse for the violation of a law of this state, whether the commitment is from the court of common pleas, magistrate's court, or other court, the cost of maintaining those persons committed shall be paid out of the general fund of the county, on the allowance of the board of county commissioners, provided that all persons committed to the city workhouse for the violation of ordinances of the city shall be maintained in that workhouse at the sole cost of the city.

(B) Pursuant to section 2929.37 of the Revised Code, the board of county commissioners or the legislative authority of the city may require a person who was convicted of an offense and who is confined in the city workhouse as provided in division (A) of this section to reimburse the county or the city, as the case may be, for its expenses incurred by reason of the person's confinement. If a person is convicted of or pleads guilty to a felony and the court imposes a sanction that requires the offender to serve a term in a city workhouse, sections 341.23, 753.02, 753.04, and 753.16 of the Revised Code govern the determination of whether the court may impose a sanction under section 2929.18 of the Revised Code that requires the offender to reimburse the expenses of confinement.

(C) Notwithstanding any contrary provision in this section or section 2929.18, 2929.28, or 2929.37 of the Revised Code, the board of county commissioners or the legislative authority of the city may establish a policy that complies with section 2929.38 of the Revised Code and that requires any person who is not indigent and who is confined in the city workhouse to pay a reception fee or a fee for any medical treatment or service requested by and provided to that person.

(D) If a person who has been convicted of or pleaded guilty to an offense is confined in the workhouse as provided in division (A) of this section, at the time of reception and at other times the person in charge of the operation of the workhouse determines to be appropriate, the person in charge of the operation of the workhouse may cause the convicted offender to be examined and tested for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The person in charge of the operation of the workhouse may cause a convicted offender in the workhouse who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease to be tested and treated involuntarily.

Effective Date: 01-01-2004



Section 2947.20 - Health insurance claims of inmates confined in city workhouse.

(A) For each person who is confined in a city workhouse as provided in section 2947.19 of the Revised Code, the county or the city, as the case may be, may make a determination as to whether the person is covered under a health insurance or health care policy, contract, or plan and, if the person has such coverage, what terms and conditions are imposed by it for the filing and payment of claims.

(B) If, pursuant to division (A) of this section, it is determined that the person is covered under a policy, contract, or plan and, while that coverage is in force, the workhouse renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or plan, then the person, county, city, or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or plan, shall promptly submit a claim for payment for the health care services to the appropriate third-party payer and shall designate, or make any other arrangement necessary to ensure, that payment of any amount due on the claim be made to the county, city, or provider, as the case may be.

(C) Any payment made to the county or the city pursuant to division (B) of this section shall be paid into the treasury of the governmental entity that incurred the expenses.

(D) This section also applies to any person who is under the custody of a law enforcement officer, as defined in section 2901.01 of the Revised Code, prior to the person's confinement in the workhouse.

Effective Date: 10-16-1996



Section 2947.21 - Warrant for detaining person in workhouse.

When a person is sentenced to a workhouse by the court of common pleas, the clerk of the court of common pleas shall make and deliver to the sheriff a certified copy of the judgment. The copy shall describe the crime charged and the sentence of the court. The sheriff shall deliver the copy to the officer in charge of the workhouse, and the copy shall be that officer's warrant for detaining the person in custody. In case of such a conviction by any other court or magistrate, the court or magistrate shall make a certified transcript of the docket in the case, which, in like manner, shall be delivered to the marshal, constable, or sheriff to be delivered by the marshal, constable, or sheriff to the proper officer in charge of the workhouse and be that officer's warrant for detaining the person in custody.

When a person is sentenced to a jail or workhouse under section 2929.24 of the Revised Code, the court shall certify a transcript of the docket in the case, and the court shall deliver the certified transcript to the proper officer in charge of the workhouse or jail, and the certified transcript is the officer's warrant for detaining the person in custody during the prescribed period or periods.

Effective Date: 01-01-2004



Section 2947.22 - Temporary confinement in county jail of persons sentenced to workhouse.

A person sentenced to a workhouse may be confined in the jail of the county in which he was convicted, for such period as is necessary to procure the papers and make arrangements to transport him to the workhouse.

Effective Date: 10-01-1953



Section 2947.23 - Costs and jury fees - community service to pay judgment.

(A)

(1)

(a) In all criminal cases, including violations of ordinances, the judge or magistrate shall include in the sentence the costs of prosecution, including any costs under section 2947.231 of the Revised Code, and render a judgment against the defendant for such costs. If the judge or magistrate imposes a community control sanction or other nonresidential sanction, the judge or magistrate, when imposing the sanction, shall notify the defendant of both of the following:

(i) If the defendant fails to pay that judgment or fails to timely make payments towards that judgment under a payment schedule approved by the court, the court may order the defendant to perform community service in an amount of not more than forty hours per month until the judgment is paid or until the court is satisfied that the defendant is in compliance with the approved payment schedule.

(ii) If the court orders the defendant to perform the community service, the defendant will receive credit upon the judgment at the specified hourly credit rate per hour of community service performed, and each hour of community service performed will reduce the judgment by that amount.

(b) The failure of a judge or magistrate to notify the defendant pursuant to division (A)(1)(a) of this section does not negate or limit the authority of the court to order the defendant to perform community service if the defendant fails to pay the judgment described in that division or to timely make payments toward that judgment under an approved payment plan.

(2) The following shall apply in all criminal cases:

(a) If a jury has been sworn at the trial of a case, the fees of the jurors shall be included in the costs, which shall be paid to the public treasury from which the jurors were paid.

(b) If a jury has not been sworn at the trial of a case because of a defendant's failure to appear without good cause or because the defendant entered a plea of guilty or no contest less than twenty-four hours before the scheduled commencement of the trial, the costs incurred in summoning jurors for that particular trial may be included in the costs of prosecution. If the costs incurred in summoning jurors are assessed against the defendant, those costs shall be paid to the public treasury from which the jurors were paid.

(B) If a judge or magistrate has reason to believe that a defendant has failed to pay the judgment described in division (A) of this section or has failed to timely make payments towards that judgment under a payment schedule approved by the judge or magistrate, the judge or magistrate shall hold a hearing to determine whether to order the offender to perform community service for that failure. The judge or magistrate shall notify both the defendant and the prosecuting attorney of the place, time, and date of the hearing and shall give each an opportunity to present evidence. If, after the hearing, the judge or magistrate determines that the defendant has failed to pay the judgment or to timely make payments under the payment schedule and that imposition of community service for the failure is appropriate, the judge or magistrate may order the offender to perform community service in an amount of not more than forty hours per month until the judgment is paid or until the judge or magistrate is satisfied that the offender is in compliance with the approved payment schedule. If the judge or magistrate orders the defendant to perform community service under this division, the defendant shall receive credit upon the judgment at the specified hourly credit rate per hour of community service performed, and each hour of community service performed shall reduce the judgment by that amount. Except for the credit and reduction provided in this division, ordering an offender to perform community service under this division does not lessen the amount of the judgment and does not preclude the state from taking any other action to execute the judgment.

(C) The court retains jurisdiction to waive, suspend, or modify the payment of the costs of prosecution, including any costs under section 2947.231 of the Revised Code, at the time of sentencing or at any time thereafter.

(D) As used in this section :

(1) "Case" means a prosecution of all of the charges that result from the same act, transaction, or series of acts or transactions and that are given the same case type designator and case number under Rule 43 of the Rules of Superintendence for the Courts of Ohio or any successor to that rule.

(2) "Specified hourly credit rate" means the wage rate that is specified in 26 U.S.C.A. 206(a)(1) under the federal Fair Labor Standards Act of 1938, that then is in effect, and that an employer subject to that provision must pay per hour to each of the employer's employees who is subject to that provision.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 03-24-2003; 05-18-2005; 2008 HB283 09-12-2008



Section 2947.231 - Pharmacy board investigative costs included in sentence.

If a business entity described in division (B)(1)(j) or (k) of section 4729.51 of the Revised Code pleads guilty or no contest to or is found guilty of any criminal offense, the judge or magistrate shall include in the sentence any costs incurred by the state board of pharmacy in an investigation leading to the plea or conviction. Investigative costs include staff salaries, administrative costs, travel expenses, attorney's fees, and any other reasonable expense incurred by the board. The board shall set forth the costs the entity is required to pay in an itemized statement provided to the judge or magistrate.

Effective Date: 2008 HB283 09-12-2008



Section 2947.24 to 2947.29 - [Repealed].

Effective Date: 11-01-1978



Section 2947.30, 2947.31 - [Repealed].

Effective Date: 01-01-1974






Chapter 2949 - EXECUTION OF SENTENCE

Section 2949.01 - Execution of sentence definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2949. of the Revised Code.

Effective Date: 10-01-1953



Section 2949.02 - Execution of the sentence or judgment suspended.

(A) If a person is convicted of any bailable offense, including, but not limited to, a violation of an ordinance of a municipal corporation, in a municipal or county court or in a court of common pleas and if the person gives to the trial judge or magistrate a written notice of the person's intention to file or apply for leave to file an appeal to the court of appeals, the trial judge or magistrate may suspend, subject to division (A)(2)(b) of section 2953.09 of the Revised Code, execution of the sentence or judgment imposed for any fixed time that will give the person time either to prepare and file, or to apply for leave to file, the appeal. In all bailable cases, except as provided in division (B) of this section, the trial judge or magistrate may release the person on bail in accordance with Criminal Rule 46, and the bail shall at least be conditioned that the person will appeal without delay and abide by the judgment and sentence of the court.

(B) Notwithstanding any provision of Criminal Rule 46 to the contrary, a trial judge of a court of common pleas shall not release on bail pursuant to division (A) of this section a person who is convicted of a bailable offense if the person is sentenced to imprisonment for life or if that offense is a violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2905.01, 2905.02, 2905.11, 2907.02, 2909.02, 2911.01, 2911.02, or 2911.11 of the Revised Code or is felonious sexual penetration in violation of former section 2907.12 of the Revised Code.

(C) If a trial judge of a court of common pleas is prohibited by division (B) of this section from releasing on bail pursuant to division (A) of this section a person who is convicted of a bailable offense and not sentenced to imprisonment for life, the appropriate court of appeals or two judges of it, upon motion of such a person and for good cause shown, may release the person on bail in accordance with Appellate Rule 8 and Criminal Rule 46, and the bail shall at least be conditioned as described in division (A) of this section.

Effective Date: 09-03-1996



Section 2949.03 - Further suspension of sentence.

If a judgment of conviction by a court of common pleas, municipal court, or county court is affirmed by a court of appeals and remanded to the trial court for execution of the sentence or judgment imposed, and the person so convicted gives notice of his intention to file a notice of appeal to the supreme court, the trial court, on the filing of a motion by such person within three days after the rendition by the court of appeals of the judgment of affirmation, may further suspend, subject to division (A)(2)(b) of section 2953.09 of the Revised Code, the execution of the sentence or judgment imposed for a time sufficient to give such person an opportunity to file a notice of appeal to the supreme court, but the sentence or judgment imposed shall not be suspended more than thirty days for that purpose.

Effective Date: 03-17-1987



Section 2949.04 - Reduction or increase in bail.

When bail is fixed pursuant to division (B) of section 2953.03 or section 2949.02 or 2953.09 of the Revised Code in connection with an appeal, a reduction or increase in the amount of that bail or other change in that bail shall not be required of the accused during the pendency of the appeal unless the trial judge or magistrate, or the court in which the appeal is being prosecuted, finds that there is good cause to reduce or increase the amount of that bail or good cause for any other change in that bail. If the court in which the appeal is being prosecuted finds there is good cause to reduce or increase the amount of that bail or good cause for any other change in that bail, it shall order the reduction, increase, or other change in accordance with Criminal Rule 46, and the new bail shall be in the amount and form so ordered and otherwise be to the approval of and filed with the clerk of the court in which the appeal is being prosecuted.

Effective Date: 03-17-1987



Section 2949.05 - Execution of sentence or judgment.

If no appeal is filed, if leave to file an appeal or certification of a case is denied, if the judgment of the trial court is affirmed on appeal, or if post-conviction relief under section 2953.21 of the Revised Code is denied, the trial court or magistrate shall carry into execution the sentence or judgment which had been pronounced against the defendant.

Effective Date: 03-17-1987



Section 2949.06 - Escape after sentence - resentencing.

If a person escapes after sentence and before confinement in a state correctional institution or jail, the clerk of the trial court, upon application of the prosecuting attorney or by order of the court, shall issue a warrant stating the conviction and sentence and commanding the sheriff to pursue the person into any county of this state. The sheriff shall take into custody the person so escaping and shall make return of the warrant to the court if it is in session, and if it is not in session he shall commit the accused to the jail of the county and bring him before the court at the next session of the court. The court shall set aside the former sentence and again pronounce judgment upon the verdict.

Effective Date: 10-06-1994



Section 2949.07 - No credit for time absent due to escape.

If a convict escapes from a state correctional institution, the time the convict is absent from the institution because of his escape shall not be credited as a part of the time for which he was sentenced.

Effective Date: 10-06-1994



Section 2949.08 - Custody upon conviction - reduction of sentence for days served.

(A) When a person who is convicted of or pleads guilty to a felony is sentenced to a community residential sanction in a community-based correctional facility pursuant to section 2929.16 of the Revised Code or when a person who is convicted of or pleads guilty to a felony or a misdemeanor is sentenced to a term of imprisonment in a jail, the judge or magistrate shall order the person into the custody of the sheriff or constable, and the sheriff or constable shall deliver the person with the record of the person's conviction to the jailer, administrator, or keeper, in whose custody the person shall remain until the term of imprisonment expires or the person is otherwise legally discharged.

(B) The record of the person's conviction shall specify the total number of days, if any, that the person was confined for any reason arising out of the offense for which the person was convicted and sentenced prior to delivery to the jailer, administrator, or keeper under this section. The record shall be used to determine any reduction of sentence under division (C) of this section.

(C)

(1) If the person is sentenced to a jail for a felony or a misdemeanor, the jailer in charge of a jail shall reduce the sentence of a person delivered into the jailer's custody pursuant to division (A) of this section by the total number of days the person was confined for any reason arising out of the offense for which the person was convicted and sentenced, including confinement in lieu of bail while awaiting trial, confinement for examination to determine the person's competence to stand trial or to determine sanity, confinement while awaiting transportation to the place where the person is to serve the sentence, and confinement in a juvenile facility.

(2) If the person is sentenced to a community-based correctional facility for a felony, the total amount of time that a person shall be confined in a community-based correctional facility, in a jail, and for any reason arising out of the offense for which the person was convicted and sentenced prior to delivery to the jailer, administrator, or keeper shall not exceed the maximum prison term available for that offense. Any term in a jail shall be reduced first pursuant to division (C)(1) of this section by the total number of days the person was confined prior to delivery to the jailer, administrator, or keeper. Only after the term in a jail has been entirely reduced may the term in a community-based correctional facility be reduced pursuant to this division. This division does not affect the limitations placed on the duration of a term in a jail or a community-based correctional facility under divisions (A)(1), (2), and (3) of section 2929.16 of the Revised Code.

(D) For purposes of divisions (B) and (C) of this section, a person shall be considered to have been confined for a day if the person was confined for any period or periods of time totaling more than eight hours during that day.

(E) As used in this section, "community-based correctional facility" and "jail" have the same meanings as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 03-23-2000



Section 2949.09 - Execution for fine and costs of prosecution.

When a judge or magistrate renders judgment for a fine, an execution may issue for such judgment and costs of prosecution, to be levied on the property, or in default thereof, upon the body of the defendant for nonpayment of the fine. The officer holding such writ may arrest such defendant in any county and commit him to the jail of the county in which such writ issued, until such time fine is paid or secured to be paid or he is otherwise legally discharged.

Effective Date: 09-03-1970



Section 2949.091 - Additional court costs - additional bail.

(A)

(1)

(a) The court in which any person is convicted of or pleads guilty to any offense shall impose one of the following sums as costs in the case in addition to any other court costs that the court is required by law to impose upon the offender:

(i) Thirty dollars if the offense is a felony;

(ii) Twenty dollars if the offense is a misdemeanor other than a traffic offense that is not a moving violation;

(iii) Ten dollars if the offense is a traffic offense that is not a moving violation, excluding parking violations.

(b) All moneys collected pursuant to division (A)(1)(a) of this section during a month shall be transmitted on or before the twentieth day of the following month by the clerk of the court to the treasurer of state and deposited by the treasurer of state to the credit of the indigent defense support fund established under section 120.08 of the Revised Code. The court shall not waive the payment of the additional thirty-, twenty-, or ten-dollar court costs, unless the court determines that the offender is indigent and waives the payment of all court costs imposed upon the indigent offender.

(2)

(a) The juvenile court in which a child is found to be a delinquent child or a juvenile traffic offender for an act that, if committed by an adult, would be an offense, shall impose one of the following sums as costs in the case in addition to any other court costs that the court is required or permitted by law to impose upon the delinquent child or juvenile traffic offender:

(i) Thirty dollars if the offense is a felony;

(ii) Twenty dollars if the offense is a misdemeanor other than a traffic offense that is not a moving violation;

(iii) Ten dollars if the offense is a traffic offense that is not a moving violation, excluding parking violations.

(b) All moneys collected pursuant to division (A)(2)(a) of this section during a month shall be transmitted on or before the twentieth day of the following month by the clerk of the court to the treasurer of state and deposited by the treasurer of state to the credit of the indigent defense support fund established under section 120.08 of the Revised Code. The thirty-, twenty-, or ten-dollar court costs shall be collected in all cases unless the court determines the juvenile is indigent and waives the payment of all court costs, or enters an order on its journal stating that it has determined that the juvenile is indigent, that no other court costs are to be taxed in the case, and that the payment of the thirty-, twenty-, or ten-dollar court costs is waived.

(B) Whenever a person is charged with any offense described in division (A)(1) of this section, the court shall add to the amount of the bail the thirty, twenty, or ten dollars required to be paid by division (A)(1) of this section. The thirty, twenty, or ten dollars shall be retained by the clerk of the court until the person is convicted, pleads guilty, forfeits bail, is found not guilty, or has the charges dismissed. If the person is convicted, pleads guilty, or forfeits bail, the clerk shall transmit the thirty, twenty, or ten dollars on or before the twentieth day of the month following the month in which the person was convicted, pleaded guilty, or forfeited bail to the treasurer of state, who shall deposit it to the credit of the indigent defense support fund established under section 120.08 of the Revised Code. If the person is found not guilty or the charges are dismissed, the clerk shall return the thirty, twenty, or ten dollars to the person.

(C) No person shall be placed or held in a detention facility for failing to pay the additional thirty-, twenty-, or ten-dollar court costs or bail that are required to be paid by this section.

(D) As used in this section:

(1) "Moving violation" and "bail" have the same meanings as in section 2743.70 of the Revised Code.

(2) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(3) "Case" has the same meaning as in section 2947.23 of the Revised Code.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 2949.092 - No waiver of specified additional court costs.

If a person is convicted of or pleads guilty to an offense and the court specifically is required, pursuant to section 2743.70, 2949.091, 2949.093, or 2949.094 of the Revised Code or pursuant to any other section of the Revised Code to impose a specified sum of money as costs in the case in addition to any other costs that the court is required or permitted by law to impose in the case, the court shall not waive the payment of the specified additional court costs that the section of the Revised Code specifically requires the court to impose unless the court determines that the offender is indigent and the court waives the payment of all court costs imposed upon the offender.

Effective Date: 07-25-1990; 09-29-2005; 2008 HB562 09-22-2008



Section 2949.093 - Participation in criminal justice regional information system.

(A) A board of county commissioners of any county containing fifty-five or more law enforcement agencies by resolution may elect to participate in a criminal justice regional information system, either by creating and maintaining a new criminal justice regional information system or by participating in an existing criminal justice regional information system.

(B) A county is not eligible to participate in any criminal justice regional information system unless it creates in its county treasury, pursuant to section 305.28 of the Revised Code, a criminal justice regional information fund.

(C) A county that elects to participate in a criminal justice regional information system shall obtain revenues to fund its participation by establishing an additional court cost not exceeding five dollars to be imposed for moving violations that occur in that county. The board of county commissioners of that county shall establish the amount of the additional court cost by resolution. The board shall give written notice to all courts located in that county that adjudicate or otherwise process moving violations that occur in that county of the county's election to participate in the system and of the amount of the additional court cost. Upon receipt of such notice, each recipient court shall impose that amount as an additional court cost for all moving violations the court adjudicates or otherwise processes, in accordance with divisions (D) and (E) of this section.

(D)

(1) The court in which any person is convicted of or pleads guilty to any moving violation that occurs in a county that has elected to participate in a criminal justice regional information system shall impose the sum established by the board pursuant to division (C) of this section as costs in the case in addition to any other court costs that the court is required by law to impose upon the offender. The court shall not waive the payment of the additional court cost established by the board pursuant to division (C) of this section unless the court determines that the offender is indigent and waives the payment of all court costs imposed upon the indigent offender.

All such money collected during a month shall be transmitted on the first business day of the following month by the clerk of the court to the county treasurer of the county in which the court is located and thereafter the county treasurer shall deposit the money in that county's criminal justice regional information fund.

(2) The juvenile court in which a child is found to be a juvenile traffic offender for an act that is a moving violation occurring in a county participating in a criminal justice regional information system shall impose the sum established by the board pursuant to division (C) of this section as costs in the case in addition to any other court costs that the court is required by law to impose upon the juvenile traffic offender. The juvenile court shall not waive the payment of the additional court cost established by the board pursuant to division (C) of this section unless the court determines that the juvenile is indigent and waives the payment of all court costs imposed upon the indigent offender.

All such money collected during a month shall be transmitted on the first business day of the following month by the clerk of the court to the county treasurer of the county in which the juvenile court is located and thereafter the county treasurer shall deposit the money in that county's criminal justice regional information fund.

(E) Whenever a person is charged with any offense that is a moving violation and posts bail, the court shall add to the amount of the bail the set sum required to be paid by division (D)(1) of this section. The clerk of the court shall retain that set sum until the person is convicted, pleads guilty, forfeits bail, is found not guilty, or has the charges dismissed. If the person is convicted, pleads guilty, or forfeits bail, the clerk shall transmit the set sum to the county treasurer, who shall deposit it in the county criminal justice regional information fund. If the person is found not guilty or the charges are dismissed, the clerk shall return the set sum to the person.

(F) No person shall be placed or held in a detention facility as defined in section 2921.01 of the Revised Code for failing to pay the court cost or bail that is required to be paid by this section.

(G)

(1) Except as provided in division (G)(2) of this section, all funds collected by a county under this section shall be used by that county only to pay the costs it incurs in creating and maintaining a new criminal justice regional information system or to pay the costs it incurs in participating in an existing criminal justice regional information system.

(2) If the board of county commissioners of a county determines that the funds in that county's criminal justice regional information fund are more than sufficient to satisfy the purpose for which the additional court cost described in division (C) of this section was imposed, the board may declare a surplus in the fund. The county may expend the surplus only to pay the costs it incurs in improving the law enforcement computer technology of local law enforcement agencies located in that county.

(H) As used in this section:

(1) "Moving violation" means any violation of any statute or ordinance, other than section 4513.263 of the Revised Code or an ordinance that is substantially equivalent to that section, that regulates the operation of vehicles, streetcars, or trackless trolleys on highways or streets or that regulates size or load limitations or fitness requirements of vehicles. "Moving violation" does not include the violation of any statute or ordinance that regulates pedestrians or the parking of vehicles.

(2) "Bail" means cash, a check, a money order, a credit card, or any other form of money that is posted by or for an offender pursuant to sections 2937.22 to 2937.46 of the Revised Code, Criminal Rule 46, or Traffic Rule 4 to prevent the offender from being placed or held in a detention facility, as defined in section 2921.01 of the Revised Code.

(3) "Criminal justice regional information system" means a governmental computer system that serves as a cooperative between political subdivisions in a particular region for the purpose of providing a consolidated computerized information system for criminal justice agencies in that region.

Effective Date: 09-29-2005



Section 2949.094 - Additional court costs for moving violation - disposition.

(A) The court in which any person is convicted of or pleads guilty to any moving violation shall impose an additional court cost of ten dollars upon the offender. The court shall not waive the payment of the ten dollars unless the court determines that the offender is indigent and waives the payment of all court costs imposed upon the indigent offender.

The clerk of the court shall transmit thirty-five per cent of all additional court costs collected pursuant to this division during a month on or before the twenty-third day of the following month to the state treasury of which ninety-seven per cent shall be credited to the drug law enforcement fund created under section 5502.68 of the Revised Code and the remaining three per cent shall be credited to the justice program services fund created under section 5502.67 of the Revised Code. The clerk shall transmit fifteen per cent of all additional court costs so collected during a month on or before the twenty-third day of the following month to the county or municipal indigent drivers alcohol treatment fund under the control of that court, as created by the county or municipal corporation under division (H) of section 4511.191 of the Revised Code. The clerk shall transmit fifty per cent of all additional court costs so collected during a month on or before the twenty-third day of the following month to the state treasury to be credited to the indigent defense support fund created pursuant to section 120.08 of the Revised Code.

(B) The juvenile court in which a child is found to be a juvenile traffic offender for an act that is a moving violation shall impose an additional court cost of ten dollars upon the juvenile traffic offender. The juvenile court shall not waive the payment of the ten dollars unless the court determines that the juvenile is indigent and waives the payment of all court costs imposed upon the indigent offender.

The clerk of the court shall transmit thirty-five per cent of all additional court costs collected pursuant to this division during a month on or before the twenty-third day of the following month to the state treasury of which ninety-seven per cent shall be credited to the drug law enforcement fund created under section 5502.68 of the Revised Code and the remaining three per cent shall be credited to the justice program services fund created under section 5502.67 of the Revised Code. The clerk shall transmit fifteen per cent of all additional court costs so collected during a month on or before the twenty-third day of the following month to the county juvenile indigent drivers alcohol treatment fund under the control of that court, as created by the county under division (H) of section 4511.191 of the Revised Code. The clerk shall transmit fifty per cent of all additional court costs so collected during a month on or before the twenty-third day of the following month to the state treasury to be credited to the indigent defense support fund created pursuant to section 120.08 of the Revised Code.

(C) Whenever a person is charged with any offense that is a moving violation and posts bail, the court shall add to the amount of the bail the ten dollars required to be paid by division (A) of this section. The clerk of the court shall retain the ten dollars until the person is convicted, pleads guilty, forfeits bail, is found not guilty, or has the charges dismissed. If the person is convicted, pleads guilty, or forfeits bail, the clerk shall transmit three dollars and fifty cents out of the ten dollars to the state treasury of which ninety-seven per cent shall be credited to the drug law enforcement fund created under section 5502.68 of the Revised Code and the remaining three per cent shall be credited to the justice program services fund created under section 5502.67 of the Revised Code, the clerk shall transmit one dollar and fifty cents out of the ten dollars to the county, municipal, or county juvenile indigent drivers alcohol treatment fund under the control of that court, as created by the county or municipal corporation under division (H) of section 4511.191 of the Revised Code, and the clerk shall transmit five dollars out of the ten dollars to the state treasury to be credited to the indigent defense support fund created under section 120.08 of the Revised Code. If the person is found not guilty or the charges are dismissed, the clerk shall return the ten dollars to the person.

(D) No person shall be placed or held in a detention facility for failing to pay the court cost or bail that is required to be paid by this section.

(E) As used in this section:

(1) "Bail" and "moving violation" have the same meanings as in section 2949.093 of the Revised Code.

(2) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(3) "Division of criminal justice services" means the division of criminal justice services of the department of public safety, created by section 5502.62 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2008 HB562 09-22-2008; 2008 HB215 04-07-2009



Section 2949.10 - Execution for fine to issue to other county.

An execution under section 2949.09 of the Revised Code may issue to the sheriff of any county in which the defendant resides, is found, or has property, and the sheriff shall execute the writ. If the defendant is taken, the sheriff shall commit him to the jail of the county in which the writ issued and deliver a certified copy of the writ to the sheriff of such county, who shall detain the offender until he is discharged as provided in such section.

Effective Date: 10-01-1953



Section 2949.11 - Fines paid into county treasury to credit of county general fund.

Unless otherwise required in the Revised Code, an officer who collects a fine shall pay it into the treasury of the county in which such fine was assessed, within twenty days after the receipt of the fine, to the credit of the county general fund. The county treasurer shall issue duplicate receipts for the fine, and the officer making the collection shall deposit one of these receipts with the county auditor.

Effective Date: 05-06-1986



Section 2949.111 - Assigning payment toward satisfaction of costs, restitution, fine, or supervision fees.

(A) As used in this section:

(1) "Court costs" means any assessment that the court requires an offender to pay to defray the costs of operating the court.

(2) "State fines or costs" means any costs imposed or forfeited bail collected by the court under section 2743.70 of the Revised Code for deposit into the reparations fund or under section 2949.091 of the Revised Code for deposit into the indigent defense support fund established under section 120.08 of the Revised Code and all fines, penalties, and forfeited bail collected by the court and paid to a law library association under section 307.515 of the Revised Code.

(3) "Reimbursement" means any reimbursement for the costs of confinement that the court orders an offender to pay pursuant to section 2929.28 of the Revised Code, any supervision fee, any fee for the costs of house arrest with electronic monitoring that an offender agrees to pay, any reimbursement for the costs of an investigation or prosecution that the court orders an offender to pay pursuant to section 2929.71 of the Revised Code, or any other costs that the court orders an offender to pay.

(4) "Supervision fees" means any fees that a court, pursuant to sections 2929.18, 2929.28, and 2951.021 of the Revised Code, requires an offender who is under a community control sanction to pay for supervision services.

(5) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(B) Unless the court, in accordance with division (C) of this section, enters in the record of the case a different method of assigning payments, if a person who is charged with a misdemeanor is convicted of or pleads guilty to the offense, if the court orders the offender to pay any combination of court costs, state fines or costs, restitution, a conventional fine, or any reimbursement, and if the offender makes any payment of any of them to a clerk of court, the clerk shall assign the offender's payment in the following manner:

(1) If the court ordered the offender to pay any court costs, the offender's payment shall be assigned toward the satisfaction of those court costs until they have been entirely paid.

(2) If the court ordered the offender to pay any state fines or costs and if all of the court costs that the court ordered the offender to pay have been paid, the remainder of the offender's payment shall be assigned on a pro rata basis toward the satisfaction of the state fines or costs until they have been entirely paid.

(3) If the court ordered the offender to pay any restitution and if all of the court costs and state fines or costs that the court ordered the offender to pay have been paid, the remainder of the offender's payment shall be assigned toward the satisfaction of the restitution until it has been entirely paid.

(4) If the court ordered the offender to pay any fine and if all of the court costs, state fines or costs, and restitution that the court ordered the offender to pay have been paid, the remainder of the offender's payment shall be assigned toward the satisfaction of the fine until it has been entirely paid.

(5) If the court ordered the offender to pay any reimbursement and if all of the court costs, state fines or costs, restitution, and fines that the court ordered the offender to pay have been paid, the remainder of the offender's payment shall be assigned toward the satisfaction of the reimbursements until they have been entirely paid.

(C) If a person who is charged with a misdemeanor is convicted of or pleads guilty to the offense and if the court orders the offender to pay any combination of court costs, state fines or costs, restitution, fines, or reimbursements, the court, at the time it orders the offender to make those payments, may prescribe an order of payments that differs from the order set forth in division (B) of this section by entering in the record of the case the order so prescribed. If a different order is entered in the record, on receipt of any payment, the clerk of the court shall assign the payment in the manner prescribed by the court.

Amended by 128th General AssemblyFile No.9,HB 1, §110.10, eff. 1/1/2010.

Effective Date: 01-01-2004; 2008 HB280 01-01-2010 This version is effective 01-01-2010



Section 2949.12 - Reception facilities for convicted felons.

Unless the execution of sentence is suspended or the convicted felon has less than thirty days to serve in prison and the department of rehabilitation and correction, the county sheriff, and the court agree otherwise, a convicted felon who is sentenced to serve a term of imprisonment in a state correctional institution shall be conveyed, within five days after sentencing, excluding Saturdays, Sundays, and legal holidays, by the sheriff of the county in which the conviction was had to the facility that is designated by the department of rehabilitation and correction for the reception of convicted felons. The sheriff shall deliver the convicted felon into the custody of the managing officer of the reception facility and, at that time, unless the department and the sheriff have agreed to electronically processed prisoner commitment, shall present the managing officer with a copy of the convicted felon's sentence that clearly describes each offense for which the felon was sentenced to a correctional institution, designates each section of the Revised Code that the felon violated and that resulted in the felon's conviction and sentence to a correctional institution, designates the sentence imposed for each offense for which the felon was sentenced to a correctional institution, and, pursuant to section 2967.191 of the Revised Code, specifies the total number of days, if any, that the felon was confined for any reason prior to conviction and sentence. The sheriff, at that time, also shall present the managing officer with a copy of the indictment. The clerk of the court of common pleas shall furnish the copies of the sentence and indictment. In the case of a person under the age of eighteen years who is certified to the court of common pleas by the juvenile court, the clerk of the court of common pleas also shall attach a copy of the certification to the copy of the indictment.

The convicted felon shall be assigned to an institution or designated to be housed in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, if authorized pursuant to section 5120.161 of the Revised Code, shall be conveyed to the institution, jail, or workhouse, and shall be kept within the institution, jail, or workhouse until the term of the felon's imprisonment expires, the felon is pardoned, paroled, or placed under a post-release control sanction, or the felon is transferred under laws permitting the transfer of prisoners. If the execution of the felon's sentence is suspended, and the judgment thereafter affirmed, the felon shall be conveyed, in the same manner as if the execution of the felon's sentence had not been suspended, to the reception facility as soon as practicable after the judge directs the execution of sentence. The trial judge or other judge of the court, in the judge's discretion and for good cause shown, may extend the time of the conveyance.

Effective Date: 07-01-1996; 2008 HB130 04-07-2009



Section 2949.13 - Sheriff may require assistance.

During the time the sheriff is conveying a convicted felon to an institution for imprisonment therein, he may secure him in a jail and demand the assistance of a sheriff, jailer, or other person in keeping such prisoner, as if he were in his own county. Such sheriff, jailer, or other person is liable, on refusal, to like penalties as if the sheriff making the demand were in his own county.

Effective Date: 10-01-1953



Section 2949.14 - Collection of court costs from felon.

Upon conviction of a nonindigent person for a felony, the clerk of the court of common pleas shall make and certify under the clerk's hand and seal of the court, a complete itemized bill of the costs made in such prosecution, including the sum paid by the board of county commissioners, certified by the county auditor, for the arrest and return of the person on the requisition of the governor, or on the request of the governor to the president of the United States, or on the return of the fugitive by a designated agent pursuant to a waiver of extradition except in cases of parole violation. The clerk shall attempt to collect the costs from the person convicted.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1983



Section 2949.15 - Writ of execution to pay the costs of prosecution.

If a nonindigent person convicted of a felony fails to pay the costs of prosecution pursuant to section 2949.14 of the Revised Code, the clerk of the court of common pleas shall forthwith issue to the sheriff of the county in which the indictment was found, and to the sheriff of any other county in which the person has property, executions against his property for fines and the costs of prosecution, which shall be served and returned within ten days, with the proceedings of such sheriff or the certification that there is no property upon which to levy, indorsed thereon.

When a levy is made upon property under such execution, a writ shall forthwith be issued by the clerk for the sale thereof, and such sheriff shall sell the property and make return thereof, and after paying the costs of conviction, execution, and sale, pay the balance to the person authorized to receive it.

Effective Date: 07-01-1983



Section 2949.16 - [Repealed].

Effective Date: 07-01-1983



Section 2949.17 - Prisoner transportation - expenses.

(A) The sheriff may take one guard for every two convicted felons to be transported to a correctional institution. The trial judge may authorize a larger number of guards upon written application of the sheriff, in which case a transcript of the order of the judge shall be certified by the clerk of the court of common pleas under the seal of the court, and the sheriff shall deliver the order with the convict to the person in charge of the correctional institution.

(B) In order to obtain reimbursement for the county for the expenses of transportation for indigent convicted felons, the clerk of the court of common pleas shall prepare a transportation cost bill for each indigent convicted felon transported pursuant to this section for an amount equal to not less than one dollar a mile from the county seat to the state correctional institution and return for each prisoner. The number of miles shall be computed by the usual route of travel. The clerk's duties under this division are subject to division (B) of section 2949.19 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999



Section 2949.18 - [Repealed].

Effective Date: 07-01-1983



Section 2949.19 - State payment of criminal costs for indigent felons.

(A) Subject to division (B) of this section, the clerk of the court of common pleas shall report to the state public defender all cases in which an indigent person was convicted of a felony, all cases in which reimbursement is required by section 2949.20 of the Revised Code, and all cost bills for transportation that are prepared pursuant to section 2949.17 of the Revised Code. The reports shall be filed for each fiscal quarter within thirty days after the end of the quarter on a form prescribed by the state public defender and shall be accompanied by a certification of a judge of the court that in all cases listed in the report the defendant was determined to be indigent and convicted of a felony or that the case is reported pursuant to section 2949.20 of the Revised Code and that for each transportation cost bill submitted pursuant to section 2949.17 of the Revised Code that the convicted felon was determined to be indigent. The state public defender shall review the reports received under this division and prepare a transportation cost voucher and a quarterly subsidy voucher for each county for the amounts the state public defender finds to be correct. To compute the quarterly subsidy, the state public defender first shall subtract the total of all transportation cost vouchers that the state public defender approves for payment for the quarter from one-fourth of the state public defender's total appropriation for criminal costs subsidy for the fiscal year of which the quarter is part. The state public defender then shall compute a base subsidy amount per case by dividing the remainder by the total number of cases from all counties the state public defender approves for subsidy for the quarter. The quarterly subsidy voucher for each county shall then be the product of the base subsidy amount times the number of cases submitted by the county and approved for subsidy for the quarter. Payment shall be made to the clerk.

The clerk shall keep a record of all cases submitted for the subsidy in which the defendant was bound over to the court of common pleas from the municipal court. Upon receipt of the quarterly subsidy, the clerk shall pay to the clerk of the municipal court, for municipal court costs in such cases, an amount that does not exceed fifteen dollars per case, shall pay foreign sheriffs for their services, and shall deposit the remainder of the subsidy to the credit of the general fund of the county. The clerk of the court of common pleas then shall stamp the clerk's records "subsidy costs satisfied."

(B) If notified by the state public defender under section 2949.201 of the Revised Code that, for a specified state fiscal year, the general assembly has not appropriated funding for reimbursement payments pursuant to division (A) of this section, the clerk of the court of common pleas is exempt for that state fiscal year from the duties imposed upon the clerk by division (A) of this section and by sections 2949.17 and 2949.20 of the Revised Code. Upon providing the notice described in this division, the state public defender is exempt for that state fiscal year from the duties imposed upon the state public defender by division (A) of this section.

Effective Date: 09-29-1999



Section 2949.20 - Costs in case of final judgment of reversal.

In any case of final judgment of reversal as provided in section 2953.07 of the Revised Code, whenever the state of Ohio is the appellee, the clerk of the court of common pleas of the county in which sentence was imposed shall certify the case to the state public defender for reimbursement in the report required by section 2949.19 of the Revised Code, subject to division (B) of section 2949.19 of the Revised Code.

Effective Date: 09-29-1999



Section 2949.201 - Notice to clerks of courts of common pleas as to status of state appropriations for state payment of criminal costs for indigent felons.

(A) On or before the date specified in division (B) of this section, in each state fiscal year, the state public defender shall notify the clerk of the court of common pleas of each county whether the general assembly has, or has not, appropriated funding for that state fiscal year for reimbursement payments pursuant to division (A) of section 2949.19 of the Revised Code.

(B) The state public defender shall provide the notification required by division (A) of this section on or before whichever of the following dates is applicable:

(1) If, on the first day of July of the fiscal year in question, the main operating appropriations act that covers that fiscal year is in effect, on or before the thirty-first day of July;

(2) If, on the first day of July of the fiscal year in question, the main operating appropriations act that covers that fiscal year is not in effect, on or before the day that is thirty days after the effective date of the main operating appropriations act that covers that fiscal year.

Effective Date: 09-29-1999



Section 2949.21 - Writ for execution of death penalty.

A writ for the execution of the death penalty shall be directed to the sheriff by the court issuing it, and the sheriff, within thirty days and in a private manner, shall convey the prisoner to the facility designated by the director of rehabilitation and correction for the reception of the prisoner. For conducting the prisoner to the facility, the sheriff shall receive like fees and mileage as in other cases, when approved by the warden of the facility. After the procedures performed at the reception facility are completed, the prisoner shall be assigned to an appropriate correctional institution, conveyed to the institution, and kept within the institution until the execution of his sentence.

Effective Date: 10-06-1994



Section 2949.22 - Method of execution of death sentence.

(A) Except as provided in division (C) of this section, a death sentence shall be executed by causing the application to the person, upon whom the sentence was imposed, of a lethal injection of a drug or combination of drugs of sufficient dosage to quickly and painlessly cause death. The application of the drug or combination of drugs shall be continued until the person is dead. The warden of the correctional institution in which the sentence is to be executed or another person selected by the director of rehabilitation and correction shall ensure that the death sentence is executed.

(B) A death sentence shall be executed within the walls of the state correctional institution designated by the director of rehabilitation and correction as the location for executions, within an enclosure to be prepared for that purpose, under the direction of the warden of the institution or, in the warden's absence, a deputy warden, and on the day designated by the judge passing sentence or otherwise designated by a court in the course of any appellate or postconviction proceedings. The enclosure shall exclude public view.

(C) If a person is sentenced to death, and if the execution of a death sentence by lethal injection has been determined to be unconstitutional, the death sentence shall be executed by using any different manner of execution prescribed by law subsequent to the effective date of this amendment instead of by causing the application to the person of a lethal injection of a drug or combination of drugs of sufficient dosage to quickly and painlessly cause death, provided that the subsequently prescribed different manner of execution has not been determined to be unconstitutional. The use of the subsequently prescribed different manner of execution shall be continued until the person is dead. The warden of the state correctional institution in which the sentence is to be executed or another person selected by the director of rehabilitation and correction shall ensure that the sentence of death is executed.

(D) No change in the law made by the amendment to this section that took effect on October 1, 1993, or by this amendment constitutes a declaration by or belief of the general assembly that execution of a death sentence by electrocution is a cruel and unusual punishment proscribed by the Ohio Constitution or the United States Constitution.

Effective Date: 11-21-2001



Section 2949.23 - [Repealed].

Effective Date: 12-22-1992



Section 2949.24 - Execution and return of warrant for sentence of death.

Unless a suspension of execution is ordered by the court of appeals in which the cause is pending on appeal or the supreme court for a case in which a sentence of death is imposed for an offense committed before January 1, 1995, or by the supreme court for a case in which a sentence of death is imposed for an offense committed on or after January 1, 1995, or is ordered by two judges or four justices of that court, the warden or another person selected by the director of rehabilitation and correction shall proceed at the time and place named in the warrant to ensure that the death sentence of the prisoner under death sentence is executed in accordance with section 2949.22 of the Revised Code. The warden shall make the return to the clerk of the court of common pleas of the county immediately from which the prisoner was sentenced of the manner of the execution of the warrant. The clerk shall record the warrant and the return in the records of the case.

Effective Date: 09-21-1995



Section 2949.25 - Attendance at execution of death sentence.

(A) At the execution of a death sentence, only the following persons may be present:

(1) The warden of the state correctional institution in which the sentence is executed or a deputy warden, any other person selected by the director of rehabilitation and correction to ensure that the death sentence is executed, any persons necessary to execute the death sentence by lethal injection, and the number of correction officers that the warden thinks necessary;

(2) The sheriff of the county in which the prisoner was tried and convicted;

(3) The director of rehabilitation and correction, or the director's agent;

(4) Physicians of the state correctional institution in which the sentence is executed;

(5) The clergyperson in attendance upon the prisoner, and not more than three other persons, to be designated by the prisoner, who are not confined in any state institution;

(6) Not more than three persons to be designated by the immediate family of the victim;

(7) Representatives of the news media as authorized by the director of rehabilitation and correction.

(B) The director shall authorize at least one representative of a newspaper, at least one representative of a television station, and at least one representative of a radio station to be present at the execution of the sentence under division (A)(7) of this section.

Effective Date: 11-21-2001



Section 2949.26 - Disposing of body of executed convict.

The body of an executed convict shall be returned for burial in any county of the state, to friends who made written request therefor, if made to the warden the day before or on the morning of the execution. The warden may pay the transportation and other funeral expenses, not to exceed fifty dollars.

If no request is made by such friends therefor, such body shall be disposed of as provided by section 1713.34 of the Revised Code and the rules of the director of job and family services.

Effective Date: 07-01-2000



Section 2949.27 - Escape, rearrest, and execution.

If a convicted felon escapes after sentence of death, and is not retaken before the time fixed for his execution, any sheriff may rearrest and commit him to the county jail, and make return thereof to the court in which the sentence was passed. Such court shall again fix the time for execution, which shall be carried into effect as provided in sections 2949.21 to 2949.26, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2949.28 - Convict sentenced to death appearing to be insane.

(A) As used in this section and section 2949.29 of the Revised Code, "insane" means that the convict in question does not have the mental capacity to understand the nature of the death penalty and why it was imposed upon the convict.

(B)

(1) If a convict sentenced to death appears to be insane, the warden or the sheriff having custody of the convict, the convict's counsel, or a psychiatrist or psychologist who has examined the convict shall give notice of the apparent insanity to whichever of the following is applicable:

(a) If the convict was tried by a jury, to the judge who imposed the sentence upon the convict or, if that judge is unavailable, to another judge of the same court of common pleas;

(b) If the convict was tried by a three-judge panel, to any of the three judges who imposed the sentence upon the convict or, if each of those judges is unavailable, to another judge of the same court of common pleas.

(2) Upon receiving a notice pursuant to division (B)(1) of this section, a judge shall determine, based on the notice and any supporting information, any information submitted by the prosecuting attorney, and the record in the case, including previous hearings and orders, whether probable cause exists to believe that the convict is insane. If the judge finds that probable cause exists to believe that the convict is insane, the judge shall hold a hearing to determine whether the convict is insane. If the judge does not find that probable cause of that nature exists, the judge may dismiss the matter without a hearing.

(3) If the judge who is given notice under division (B)(1) of this section finds probable cause to believe that the convict is insane, the judge shall inquire into the convict's insanity at a time and place to be fixed by the judge and shall give immediate notice of the inquiry to the prosecuting attorney who prosecuted the case, or that prosecuting attorney's successor, and to the convict and the convict's counsel. The judge may hold the inquiry at the place at which the convict is confined. If the convict does not have counsel, the court shall appoint an attorney to represent the convict in the inquiry. The court may appoint one or more psychiatrists or psychologists to examine the convict. The court shall not appoint a psychiatrist or psychologist who is an employee of the department of rehabilitation and correction to examine the convict. The court shall conduct any hearing under this section and section 2949.29 of the Revised Code and issue any ruling in the matter no later than sixty days from the date of the notice given under division (B)(1) of this section.

(4) Execution of the sentence shall be suspended pending completion of the inquiry only upon an order of the supreme court. If the supreme court issues an order granting a stay of execution, the supreme court in that order also may authorize the court of common pleas to continue the stay of execution or to set a new date for execution as provided in this section or section 2949.29 of the Revised Code.

(C) If the court appoints a psychiatrist or psychologist to examine the convict, the court shall inform the psychiatrist or psychologist of the location of the convict and of the purpose of the examination. The examiner shall have access to any available psychiatric or psychological report previously submitted to the court with respect to the mental condition of the convict, including, if applicable, a report regarding the convict's competency to stand trial or the convict's plea of not guilty by reason of insanity. The examiner also shall have access to any available current mental health and medical records of the convict.

The examiner shall conduct a thorough examination of the convict and shall submit a report to the court within thirty days of the examiner's appointment. The report shall contain the examiner's findings as to whether the convict has the mental capacity to understand the nature of the death penalty and why it was imposed upon the convict and the facts, in reasonable detail, upon which the findings are based.

Effective Date: 07-29-1998



Section 2949.29 - Insanity inquiry procedure.

(A) The prosecuting attorney, the convict, and the convict's counsel shall attend an inquiry commenced as provided in section 2949.28 of the Revised Code. The prosecuting attorney and the convict or the convict's counsel may produce, examine, and cross-examine witnesses, and all findings shall be in writing signed by the judge. If it is found that the convict is not insane, the sentence shall be executed at the time previously appointed, unless that time has passed pending completion of the inquiry, in which case the judge conducting the inquiry, if authorized by the supreme court, shall appoint a time for execution of the sentence to be effective fifteen days from the date of the entry of the judge's findings in the inquiry.

(B) If it is found that the convict is insane and if authorized by the supreme court, the judge shall continue any stay of execution of the sentence previously issued, order the convict to be confined in the area at which other convicts sentenced to death are confined or in a maximum security medical or psychiatric facility operated by the department of rehabilitation and correction, and order treatment of the convict. Thereafter, the court at any time may conduct and, on motion of the prosecuting attorney, shall conduct a hearing pursuant to division (A) of this section to continue the inquiry into the convict's insanity and, as provided in section 2949.28 of the Revised Code, may appoint one or more psychiatrists or psychologists to make a further examination of the convict and to submit a report to the court. If the court finds at the hearing that the convict is not insane and if the time previously appointed for execution of the sentence has not passed, the sentence shall be executed at the previously appointed time. If the court finds at the hearing that the convict is not insane and if the time previously appointed for execution of the sentence has passed, the judge who conducts the hearing, if authorized by the supreme court, shall appoint a new time for execution of the sentence to be effective fifteen days from the date of the entry of the judge's findings in the hearing.

(C) In all proceedings under this section, the convict is presumed not to be insane, and the court shall find that the convict is not insane unless the court finds by a preponderance of the evidence that the convict is insane.

(D) Proceedings for inquiry into the insanity of any convict sentenced to death shall be exclusively pursuant to this section, section 2949.28 of the Revised Code, and the Rules of Evidence. Neither Chapter 5122. or 5123. of the Revised Code nor any other provision of the Revised Code nor any other rule concerning mentally ill persons, mentally retarded persons, or insane persons applies to any proceeding for inquiry into the insanity of any convict sentenced to death.

Effective Date: 07-29-1998



Section 2949.30 - [Repealed].

Effective Date: 07-29-1998



Section 2949.31 - Convict sentenced to death appearing to be pregnant.

If a female convict sentenced to death appears to be pregnant, the warden or sheriff having custody of the convict, her counsel, or a physician who has examined the convict shall give notice of the apparent pregnancy to the appropriate judge of the appropriate court of common pleas as determined in the same manner as is provided in divisions (B)(1)(a) and (b) of section 2949.28 of the Revised Code, and like proceedings shall be had as are provided under sections 2949.28 and 2949.29 of the Revised Code in case of an insane convict sentenced to death, except to the extent that they by their nature clearly would be inapplicable.

If it is found at the inquiry held in accordance with sections 2949.28 and 2949.29 of the Revised Code that the convict is not pregnant, the sentence shall be executed at the time previously appointed, unless that time has passed pending completion of the inquiry, in which case the judge conducting the inquiry, if authorized by the supreme court, shall appoint a new time for execution of the sentence to be effective fifteen days from the date of the entry of the judge's ruling in the inquiry.

If it is found at the inquiry that the convict is pregnant, the judge shall suspend execution of the sentence and order the convict to be confined in the area at which other convicts sentenced to death are confined or in an appropriate medical facility. When the court finds that the convict no longer is pregnant, if the time previously appointed for execution of the sentence has not passed, the sentence shall be executed at the previously appointed time. When the court finds that the convict no longer is pregnant, if the time previously appointed for execution of the sentence has passed, the judge who conducts the inquiry, if authorized by the supreme court, shall appoint a new time for execution of the sentence to be effective fifteen days from the date of the entry of the judge's ruling in the inquiry.

Effective Date: 07-29-1998



Section 2949.32 - [Repealed].

Effective Date: 07-29-1998



Section 2949.33 to 2949.36 - [Repealed].

Effective Date: 01-01-1974






Chapter 2950 - SEXUAL PREDATORS, HABITUAL SEX OFFENDERS, SEXUALLY ORIENTED OFFENDERS

Section 2950.01 - Sexual predator, habitual sex offender, sexually oriented offender definitions.

As used in this chapter, unless the context clearly requires otherwise:

(A) "Sexually oriented offense" means any of the following violations or offenses committed by a person, regardless of the person's age:

(1) A violation of section 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.21, 2907.22, 2907.32, 2907.321, 2907.322, or 2907.323 of the Revised Code;

(2) A violation of section 2907.04 of the Revised Code when the offender is less than four years older than the other person with whom the offender engaged in sexual conduct, the other person did not consent to the sexual conduct, and the offender previously has not been convicted of or pleaded guilty to a violation of section 2907.02, 2907.03, or 2907.04 of the Revised Code or a violation of former section 2907.12 of the Revised Code;

(3) A violation of section 2907.04 of the Revised Code when the offender is at least four years older than the other person with whom the offender engaged in sexual conduct or when the offender is less than four years older than the other person with whom the offender engaged in sexual conduct and the offender previously has been convicted of or pleaded guilty to a violation of section 2907.02, 2907.03, or 2907.04 of the Revised Code or a violation of former section 2907.12 of the Revised Code;

(4) A violation of section 2903.01, 2903.02, or 2903.11 of the Revised Code when the violation was committed with a sexual motivation;

(5) A violation of division (A) of section 2903.04 of the Revised Code when the offender committed or attempted to commit the felony that is the basis of the violation with a sexual motivation;

(6) A violation of division (A)(3) of section 2903.211 of the Revised Code;

(7) A violation of division (A)(1), (2), (3), or (5) of section 2905.01 of the Revised Code when the offense is committed with a sexual motivation;

(8) A violation of division (A)(4) of section 2905.01 of the Revised Code;

(9) A violation of division (B) of section 2905.01 of the Revised Code when the victim of the offense is under eighteen years of age and the offender is not a parent of the victim of the offense;

(10) A violation of division (B) of section 2903.03, of division (B) of section 2905.02, of division (B) of section 2905.03, of division (B) of section 2905.05, or of division (B)(5) of section 2919.22 of the Revised Code;

(11) A violation of section 2905.32 of the Revised Code when the offender knowingly recruited, lured, enticed, isolated, harbored, transported, provided, obtained, or maintained, or knowingly attempted to recruit, lure, entice, isolate, harbor, transport, provide, obtain, or maintain, another person knowing that the person would be compelled to engage in sexual activity for hire, engage in a performance that was obscene, sexually oriented, or nudity oriented, or be a model or participant in the production of material that was obscene, sexually oriented, or nudity oriented;

(12) A violation of any former law of this state, any existing or former municipal ordinance or law of another state or the United States, any existing or former law applicable in a military court or in an Indian tribal court, or any existing or former law of any nation other than the United States that is or was substantially equivalent to any offense listed in division (A)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), or (11) of this section;

(13) Any attempt to commit, conspiracy to commit, or complicity in committing any offense listed in division (A)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), or (12) of this section.

(B)

(1) "Sex offender" means, subject to division (B)(2) of this section, a person who is convicted of, pleads guilty to, has been convicted of, has pleaded guilty to, is adjudicated a delinquent child for committing, or has been adjudicated a delinquent child for committing any sexually oriented offense.

(2) "Sex offender" does not include a person who is convicted of, pleads guilty to, has been convicted of, has pleaded guilty to, is adjudicated a delinquent child for committing, or has been adjudicated a delinquent child for committing a sexually oriented offense if the offense involves consensual sexual conduct or consensual sexual contact and either of the following applies:

(a) The victim of the sexually oriented offense was eighteen years of age or older and at the time of the sexually oriented offense was not under the custodial authority of the person who is convicted of, pleads guilty to, has been convicted of, has pleaded guilty to, is adjudicated a delinquent child for committing, or has been adjudicated a delinquent child for committing the sexually oriented offense.

(b) The victim of the offense was thirteen years of age or older, and the person who is convicted of, pleads guilty to, has been convicted of, has pleaded guilty to, is adjudicated a delinquent child for committing, or has been adjudicated a delinquent child for committing the sexually oriented offense is not more than four years older than the victim.

(C) "Child-victim oriented offense" means any of the following violations or offenses committed by a person, regardless of the person's age, when the victim is under eighteen years of age and is not a child of the person who commits the violation:

(1) A violation of division (A)(1), (2), (3), or (5) of section 2905.01 of the Revised Code when the violation is not included in division (A)(7) of this section;

(2) A violation of division (A) of section 2905.02, division (A) of section 2905.03, or division (A) of section 2905.05 of the Revised Code;

(3) A violation of any former law of this state, any existing or former municipal ordinance or law of another state or the United States, any existing or former law applicable in a military court or in an Indian tribal court, or any existing or former law of any nation other than the United States that is or was substantially equivalent to any offense listed in division (C)(1) or (2) of this section;

(4) Any attempt to commit, conspiracy to commit, or complicity in committing any offense listed in division (C)(1), (2), or (3) of this section.

(D) "Child-victim offender" means a person who is convicted of, pleads guilty to, has been convicted of, has pleaded guilty to, is adjudicated a delinquent child for committing, or has been adjudicated a delinquent child for committing any child-victim oriented offense.

(E) "Tier I sex offender/child-victim offender" means any of the following:

(1) A sex offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to any of the following sexually oriented offenses:

(a) A violation of section 2907.06, 2907.07, 2907.08, 2907.22, or 2907.32 of the Revised Code;

(b) A violation of section 2907.04 of the Revised Code when the offender is less than four years older than the other person with whom the offender engaged in sexual conduct, the other person did not consent to the sexual conduct, and the offender previously has not been convicted of or pleaded guilty to a violation of section 2907.02, 2907.03, or 2907.04 of the Revised Code or a violation of former section 2907.12 of the Revised Code;

(c) A violation of division (A)(1), (2), (3), or (5) of section 2907.05 of the Revised Code;

(d) A violation of division (A)(3) of section 2907.323 of the Revised Code;

(e) A violation of division (A)(3) of section 2903.211, of division (B) of section 2905.03, or of division (B) of section 2905.05 of the Revised Code;

(f) A violation of any former law of this state, any existing or former municipal ordinance or law of another state or the United States, any existing or former law applicable in a military court or in an Indian tribal court, or any existing or former law of any nation other than the United States, that is or was substantially equivalent to any offense listed in division (E)(1)(a), (b), (c), (d), or (e) of this section;

(g) Any attempt to commit, conspiracy to commit, or complicity in committing any offense listed in division (E)(1)(a), (b), (c), (d), (e), or (f) of this section.

(2) A child-victim offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a child-victim oriented offense and who is not within either category of child-victim offender described in division (F)(2) or (G)(2) of this section.

(3) A sex offender who is adjudicated a delinquent child for committing or has been adjudicated a delinquent child for committing any sexually oriented offense and who a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies a tier I sex offender/child-victim offender relative to the offense.

(4) A child-victim offender who is adjudicated a delinquent child for committing or has been adjudicated a delinquent child for committing any child-victim oriented offense and who a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies a tier I sex offender/child-victim offender relative to the offense.

(F) "Tier II sex offender/child-victim offender" means any of the following:

(1) A sex offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to any of the following sexually oriented offenses:

(a) A violation of section 2907.21, 2907.321, or 2907.322 of the Revised Code;

(b) A violation of section 2907.04 of the Revised Code when the offender is at least four years older than the other person with whom the offender engaged in sexual conduct, or when the offender is less than four years older than the other person with whom the offender engaged in sexual conduct and the offender previously has been convicted of or pleaded guilty to a violation of section 2907.02, 2907.03, or 2907.04 of the Revised Code or former section 2907.12 of the Revised Code;

(c) A violation of division (A)(4) of section 2907.05 or of division (A)(1) or (2) of section 2907.323 of the Revised Code;

(d) A violation of division (A)(1), (2), (3), or (5) of section 2905.01 of the Revised Code when the offense is committed with a sexual motivation;

(e) A violation of division (A)(4) of section 2905.01 of the Revised Code when the victim of the offense is eighteen years of age or older;

(f) A violation of division (B) of section 2905.02 or of division (B)(5) of section 2919.22 of the Revised Code;

(g) A violation of section 2905.32 of the Revised Code when the offender knowingly recruited, lured, enticed, isolated, harbored, transported, provided, obtained, or maintained, or knowingly attempted to recruit, lure, entice, isolate, harbor, transport, provide, obtain, or maintain, another person knowing that the person would be compelled to engage in sexual activity for hire, engage in a performance that was obscene, sexually oriented, or nudity oriented, or be a model or participant in the production of material that was obscene, sexually oriented, or nudity oriented;

(h) A violation of any former law of this state, any existing or former municipal ordinance or law of another state or the United States, any existing or former law applicable in a military court or in an Indian tribal court, or any existing or former law of any nation other than the United States that is or was substantially equivalent to any offense listed in division (F)(1)(a), (b), (c), (d), (e), (f), or (g) of this section;

(i) Any attempt to commit, conspiracy to commit, or complicity in committing any offense listed in division (F)(1)(a), (b), (c), (d), (e), (f), (g), or (h) of this section;

(j) Any sexually oriented offense that is committed after the sex offender previously has been convicted of, pleaded guilty to, or has been adjudicated a delinquent child for committing any sexually oriented offense or child-victim oriented offense for which the offender was classified a tier I sex offender/child-victim offender.

(2) A child-victim offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to any child-victim oriented offense when the child-victim oriented offense is committed after the child-victim offender previously has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing any sexually oriented offense or child-victim oriented offense for which the offender was classified a tier I sex offender/child-victim offender.

(3) A sex offender who is adjudicated a delinquent child for committing or has been adjudicated a delinquent child for committing any sexually oriented offense and who a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies a tier II sex offender/child-victim offender relative to the offense.

(4) A child-victim offender who is adjudicated a delinquent child for committing or has been adjudicated a delinquent child for committing any child-victim oriented offense and whom a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies a tier II sex offender/child-victim offender relative to the current offense.

(5) A sex offender or child-victim offender who is not in any category of tier II sex offender/child-victim offender set forth in division (F)(1), (2), (3), or (4) of this section, who prior to January 1, 2008, was adjudicated a delinquent child for committing a sexually oriented offense or child-victim oriented offense, and who prior to that date was determined to be a habitual sex offender or determined to be a habitual child-victim offender, unless either of the following applies:

(a) The sex offender or child-victim offender is reclassified pursuant to section 2950.031 or 2950.032 of the Revised Code as a tier I sex offender/child-victim offender or a tier III sex offender/child-victim offender relative to the offense.

(b) A juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies the child a tier I sex offender/child-victim offender or a tier III sex offender/child-victim offender relative to the offense.

(G) "Tier III sex offender/child-victim offender" means any of the following:

(1) A sex offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to any of the following sexually oriented offenses:

(a) A violation of section 2907.02 or 2907.03 of the Revised Code;

(b) A violation of division (B) of section 2907.05 of the Revised Code;

(c) A violation of section 2903.01, 2903.02, or 2903.11 of the Revised Code when the violation was committed with a sexual motivation;

(d) A violation of division (A) of section 2903.04 of the Revised Code when the offender committed or attempted to commit the felony that is the basis of the violation with a sexual motivation;

(e) A violation of division (A)(4) of section 2905.01 of the Revised Code when the victim of the offense is under eighteen years of age;

(f) A violation of division (B) of section 2905.01 of the Revised Code when the victim of the offense is under eighteen years of age and the offender is not a parent of the victim of the offense;

(g) A violation of division (B) of section 2903.03 of the Revised Code;

(h) A violation of any former law of this state, any existing or former municipal ordinance or law of another state or the United States, any existing or former law applicable in a military court or in an Indian tribal court, or any existing or former law of any nation other than the United States that is or was substantially equivalent to any offense listed in division (G)(1)(a), (b), (c), (d), (e), (f), or (g) of this section;

(i) Any attempt to commit, conspiracy to commit, or complicity in committing any offense listed in division (G)(1)(a), (b), (c), (d), (e), (f), (g), or (h) of this section;

(j) Any sexually oriented offense that is committed after the sex offender previously has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing any sexually oriented offense or child-victim oriented offense for which the offender was classified a tier II sex offender/child-victim offender or a tier III sex offender/child-victim offender.

(2) A child-victim offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to any child-victim oriented offense when the child-victim oriented offense is committed after the child-victim offender previously has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing any sexually oriented offense or child-victim oriented offense for which the offender was classified a tier II sex offender/child-victim offender or a tier III sex offender/child-victim offender.

(3) A sex offender who is adjudicated a delinquent child for committing or has been adjudicated a delinquent child for committing any sexually oriented offense and who a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies a tier III sex offender/child-victim offender relative to the offense.

(4) A child-victim offender who is adjudicated a delinquent child for committing or has been adjudicated a delinquent child for committing any child-victim oriented offense and whom a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies a tier III sex offender/child-victim offender relative to the current offense.

(5) A sex offender or child-victim offender who is not in any category of tier III sex offender/child-victim offender set forth in division (G)(1), (2), (3), or (4) of this section, who prior to January 1, 2008, was convicted of or pleaded guilty to a sexually oriented offense or child-victim oriented offense or was adjudicated a delinquent child for committing a sexually oriented offense or child-victim oriented offense and classified a juvenile offender registrant, and who prior to that date was adjudicated a sexual predator or adjudicated a child-victim predator, unless either of the following applies:

(a) The sex offender or child-victim offender is reclassified pursuant to section 2950.031 or 2950.032 of the Revised Code as a tier I sex offender/child-victim offender or a tier II sex offender/child-victim offender relative to the offense.

(b) The sex offender or child-victim offender is a delinquent child, and a juvenile court, pursuant to section 2152.82, 2152.83, 2152.84, or 2152.85 of the Revised Code, classifies the child a tier I sex offender/child-victim offender or a tier II sex offender/child-victim offender relative to the offense.

(6) A sex offender who is convicted of, pleads guilty to, was convicted of, or pleaded guilty to a sexually oriented offense, if the sexually oriented offense and the circumstances in which it was committed are such that division (F) of section 2971.03 of the Revised Code automatically classifies the offender as a tier III sex offender/child-victim offender;

(7) A sex offender or child-victim offender who is convicted of, pleads guilty to, was convicted of, pleaded guilty to, is adjudicated a delinquent child for committing, or was adjudicated a delinquent child for committing a sexually oriented offense or child-victim offense in another state, in a federal court, military court, or Indian tribal court, or in a court in any nation other than the United States if both of the following apply:

(a) Under the law of the jurisdiction in which the offender was convicted or pleaded guilty or the delinquent child was adjudicated, the offender or delinquent child is in a category substantially equivalent to a category of tier III sex offender/child-victim offender described in division (G)(1), (2), (3), (4), (5), or (6) of this section.

(b) Subsequent to the conviction, plea of guilty, or adjudication in the other jurisdiction, the offender or delinquent child resides, has temporary domicile, attends school or an institution of higher education, is employed, or intends to reside in this state in any manner and for any period of time that subjects the offender or delinquent child to a duty to register or provide notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code.

(H) "Confinement" includes, but is not limited to, a community residential sanction imposed pursuant to section 2929.16 or 2929.26 of the Revised Code.

(I) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(J) "Supervised release" means a release of an offender from a prison term, a term of imprisonment, or another type of confinement that satisfies either of the following conditions:

(1) The release is on parole, a conditional pardon, under a community control sanction, under transitional control, or under a post-release control sanction, and it requires the person to report to or be supervised by a parole officer, probation officer, field officer, or another type of supervising officer.

(2) The release is any type of release that is not described in division (J)(1) of this section and that requires the person to report to or be supervised by a probation officer, a parole officer, a field officer, or another type of supervising officer.

(K) "Sexually violent predator specification," "sexually violent predator," "sexually violent offense," "sexual motivation specification," "designated homicide, assault, or kidnapping offense," and "violent sex offense" have the same meanings as in section 2971.01 of the Revised Code.

(L) "Post-release control sanction" and "transitional control" have the same meanings as in section 2967.01 of the Revised Code.

(M) "Juvenile offender registrant" means a person who is adjudicated a delinquent child for committing on or after January 1, 2002, a sexually oriented offense or a child-victim oriented offense, who is fourteen years of age or older at the time of committing the offense, and who a juvenile court judge, pursuant to an order issued under section 2152.82, 2152.83, 2152.84, 2152.85, or 2152.86 of the Revised Code, classifies a juvenile offender registrant and specifies has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code. "Juvenile offender registrant" includes a person who prior to January 1, 2008, was a "juvenile offender registrant" under the definition of the term in existence prior to January 1, 2008, and a person who prior to July 31, 2003, was a "juvenile sex offender registrant" under the former definition of that former term.

(N) "Public registry-qualified juvenile offender registrant" means a person who is adjudicated a delinquent child and on whom a juvenile court has imposed a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code before, on, or after January 1, 2008, and to whom all of the following apply:

(1) The person is adjudicated a delinquent child for committing, attempting to commit, conspiring to commit, or complicity in committing one of the following acts:

(a) A violation of section 2907.02 of the Revised Code, division (B) of section 2907.05 of the Revised Code, or section 2907.03 of the Revised Code if the victim of the violation was less than twelve years of age;

(b) A violation of section 2903.01, 2903.02, or 2905.01 of the Revised Code that was committed with a purpose to gratify the sexual needs or desires of the child;

(c) A violation of division (B) of section 2903.03 of the Revised Code.

(2) The person was fourteen, fifteen, sixteen, or seventeen years of age at the time of committing the act.

(3) A juvenile court judge, pursuant to an order issued under section 2152.86 of the Revised Code, classifies the person a juvenile offender registrant, specifies the person has a duty to comply with sections 2950.04, 2950.05, and 2950.06 of the Revised Code, and classifies the person a public registry-qualified juvenile offender registrant, and the classification of the person as a public registry-qualified juvenile offender registrant has not been terminated pursuant to division (D) of section 2152.86 of the Revised Code.

(O) "Secure facility" means any facility that is designed and operated to ensure that all of its entrances and exits are locked and under the exclusive control of its staff and to ensure that, because of that exclusive control, no person who is institutionalized or confined in the facility may leave the facility without permission or supervision.

(P) "Out-of-state juvenile offender registrant" means a person who is adjudicated a delinquent child in a court in another state, in a federal court, military court, or Indian tribal court, or in a court in any nation other than the United States for committing a sexually oriented offense or a child-victim oriented offense, who on or after January 1, 2002, moves to and resides in this state or temporarily is domiciled in this state for more than five days, and who has a duty under section 2950.04 or 2950.041 of the Revised Code to register in this state and the duty to otherwise comply with that applicable section and sections 2950.05 and 2950.06 of the Revised Code. "Out-of-state juvenile offender registrant" includes a person who prior to January 1, 2008, was an "out-of-state juvenile offender registrant" under the definition of the term in existence prior to January 1, 2008, and a person who prior to July 31, 2003, was an "out-of-state juvenile sex offender registrant" under the former definition of that former term.

(Q) "Juvenile court judge" includes a magistrate to whom the juvenile court judge confers duties pursuant to division (A)(15) of section 2151.23 of the Revised Code.

(R) "Adjudicated a delinquent child for committing a sexually oriented offense" includes a child who receives a serious youthful offender dispositional sentence under section 2152.13 of the Revised Code for committing a sexually oriented offense.

(S) "School" and "school premises" have the same meanings as in section 2925.01 of the Revised Code.

(T) "Residential premises" means the building in which a residential unit is located and the grounds upon which that building stands, extending to the perimeter of the property. "Residential premises" includes any type of structure in which a residential unit is located, including, but not limited to, multi-unit buildings and mobile and manufactured homes.

(U) "Residential unit" means a dwelling unit for residential use and occupancy, and includes the structure or part of a structure that is used as a home, residence, or sleeping place by one person who maintains a household or two or more persons who maintain a common household. "Residential unit" does not include a halfway house or a community-based correctional facility.

(V) "Multi-unit building" means a building in which is located more than twelve residential units that have entry doors that open directly into the unit from a hallway that is shared with one or more other units. A residential unit is not considered located in a multi-unit building if the unit does not have an entry door that opens directly into the unit from a hallway that is shared with one or more other units or if the unit is in a building that is not a multi-unit building as described in this division.

(W) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(X) "Halfway house" and "community-based correctional facility" have the same meanings as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 12-23-2003; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2950.011 - Sexually oriented offense; child-victim oriented offense.

Except as specifically provided to the contrary in sections 2950.02 to 2950.99 of the Revised Code, all references in any of those sections to "sexually oriented offense" include, in addition to the violations specified in division (A) of section 2950.01 of the Revised Code on and after January 1, 2008, any sexually oriented offense, as that term was defined in section 2950.01 of the Revised Code prior to January 1, 2008, that was committed prior to that date and that was not a registration exempt sexually oriented offense, as that term was defined in that section prior to January 1, 2008.

Except as specifically provided to the contrary in sections 2950.02 to 2950.99 of the Revised Code, all references in any of those sections to "child-victim oriented offense" include, in addition to the violations specified in division (C) of section 2950.01 of the Revised Code on and after January 1, 2008, any child-victim oriented offense, as that term was defined in section 2950.01 of the Revised Code prior to January 1, 2008, that was committed prior to that date.

Effective Date: 2007 SB10 01-01-2008



Section 2950.02 - Exchange or release of relevant information about sexual predators and habitual sex offenders.

(A) The general assembly hereby determines and declares that it recognizes and finds all of the following:

(1) If the public is provided adequate notice and information about offenders and delinquent children who commit sexually oriented offenses or who commit child-victim oriented offenses, members of the public and communities can develop constructive plans to prepare themselves and their children for the offender's or delinquent child's release from imprisonment, a prison term, or other confinement or detention. This allows members of the public and communities to meet with members of law enforcement agencies to prepare and obtain information about the rights and responsibilities of the public and the communities and to provide education and counseling to their children.

(2) Sex offenders and child-victim offenders pose a risk of engaging in further sexually abusive behavior even after being released from imprisonment, a prison term, or other confinement or detention, and protection of members of the public from sex offenders and child-victim offenders is a paramount governmental interest.

(3) The penal, juvenile, and mental health components of the justice system of this state are largely hidden from public view, and a lack of information from any component may result in the failure of the system to satisfy this paramount governmental interest of public safety described in division (A)(2) of this section.

(4) Overly restrictive confidentiality and liability laws governing the release of information about sex offenders and child-victim offenders have reduced the willingness to release information that could be appropriately released under the public disclosure laws and have increased risks of public safety.

(5) A person who is found to be a sex offender or a child-victim offender has a reduced expectation of privacy because of the public's interest in public safety and in the effective operation of government.

(6) The release of information about sex offenders and child-victim offenders to public agencies and the general public will further the governmental interests of public safety and public scrutiny of the criminal, juvenile, and mental health systems as long as the information released is rationally related to the furtherance of those goals.

(B) The general assembly hereby declares that, in providing in this chapter for registration regarding offenders and certain delinquent children who have committed sexually oriented offenses or who have committed child-victim oriented offenses and for community notification regarding tier III sex offenders/child-victim offenders who are criminal offenders, public registry-qualified juvenile offender registrants, and certain other juvenile offender registrants who are about to be or have been released from imprisonment, a prison term, or other confinement or detention and who will live in or near a particular neighborhood or who otherwise will live in or near a particular neighborhood, it is the general assembly's intent to protect the safety and general welfare of the people of this state. The general assembly further declares that it is the policy of this state to require the exchange in accordance with this chapter of relevant information about sex offenders and child-victim offenders among public agencies and officials and to authorize the release in accordance with this chapter of necessary and relevant information about sex offenders and child-victim offenders to members of the general public as a means of assuring public protection and that the exchange or release of that information is not punitive.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.021 - [Repealed].

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.03 - Notice of duty to register and periodically verify information.

(A) Each person who has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a sexually oriented offense or a child-victim oriented offense and who has a duty to register pursuant to section 2950.04 or 2950.041 of the Revised Code and each person who is adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and who is classified a juvenile offender registrant based on that adjudication shall be provided notice in accordance with this section of the offender's or delinquent child's duties imposed under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and of the offender's duties to similarly register, provide notice of a change, and verify addresses in another state if the offender resides, is temporarily domiciled, attends a school or institution of higher education, or is employed in a state other than this state. The following official shall provide the notice required under this division to the specified person at the following time:

(1) Regardless of when the person committed the sexually oriented offense or child-victim oriented offense, if the person is an offender who is sentenced to a prison term, a term of imprisonment, or any other type of confinement for any offense, and if on or after January 1, 2008, the offender is serving that term or is under that confinement, subject to division (A)(5) of this section, the official in charge of the jail, workhouse, state correctional institution, or other institution in which the offender serves the prison term, term of imprisonment, or confinement, or a designee of that official, shall provide the notice to the offender before the offender is released pursuant to any type of supervised release or before the offender otherwise is released from the prison term, term of imprisonment, or confinement.

(2) Regardless of when the person committed the sexually oriented offense or child-victim oriented offense, if the person is an offender who is sentenced on or after January 1, 2008 for any offense, and if division (A)(1) of this section does not apply, the judge shall provide the notice to the offender at the time of sentencing.

(3) If the person is a delinquent child who is classified a juvenile offender registrant on or after January 1, 2008, the judge shall provide the notice to the delinquent child at the time specified in division (B) of section 2152.82, division (C) of section 2152.83, division (C) of section 2152.84, or division (E) of section 2152.85 of the Revised Code, whichever is applicable.

(4) If the person is a delinquent child who is classified as both a juvenile offender registrant and a public registry-qualified juvenile offender registrant on or after January 1, 2008, the judge shall provide the notice to the delinquent child at the time specified in division (B) of section 2152.86 of the Revised Code.

(5) If the person is an offender or delinquent child in any of the following categories, the attorney general, department of rehabilitation and correction, or department of youth services shall provide the notice to the offender or delinquent child at the time and in the manner specified in section 2950.031 or division (A) or (B) of section 2950.032 of the Revised Code, whichever is applicable:

(a) An offender or delinquent child who prior to December 1, 2007, has registered a residence, school, institution of higher education, or place of employment address pursuant to section 2950.04, 2950.041, or 2950.05 of the Revised Code;

(b) An offender or delinquent child who registers with a sheriff pursuant to section 2950.04 or 2950.041 of the Revised Code on or after December 1, 2007, previously had not registered under either section with that sheriff or any other sheriff, and was convicted of, pleaded guilty to, or was classified a juvenile offender registrant relative to the sexually oriented offense or child-victim oriented offense upon which the registration was based prior to December 1, 2007;

(c) An offender who on December 1, 2007, is serving a prison term in a state correctional institution for a sexually oriented offense or child-victim oriented offense or each delinquent child who has been classified a juvenile offender registrant relative to a sexually oriented offense or child-victim oriented offense and who on that date is confined in an institution of the department of youth services for the sexually oriented offense or child-victim oriented offense;

(d) An offender or delinquent child who on or after December 2, 2007, commences a prison term in a state correctional institution or confinement in an institution of the department of youth services for a sexually oriented offense or child-victim oriented offense and who was convicted of, pleaded guilty to, or was classified a juvenile offender registrant relative to the sexually oriented offense or child-victim oriented offense prior to that date.

(6) If the person is an offender or delinquent child who on or after July 1, 2007, and prior to January 1, 2008, is convicted of or pleads guilty to a sexually oriented offense or a child-victim oriented offense and is not sentenced to a prison term for that offense or is classified a juvenile offender registrant relative to a sexually oriented offense or child-victim oriented offense and is not committed to the custody of the department of youth services for that offense, the sentencing court or juvenile court shall provide the notice to the offender or delinquent child at the time and in the manner specified in division (C) of section 2950.032 of the Revised Code.

(7) If the person is an offender or delinquent child who has a duty to register in this state pursuant to division (A)(4) of section 2950.04 or 2950.041 of the Revised Code, the offender or delinquent child is presumed to have knowledge of the law and of the offender's or delinquent child's duties imposed under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(B)

(1) The notice provided under division (A) of this section shall inform the offender or delinquent child of the offender's or delinquent child's duty to register, to provide notice of a change in the offender's or delinquent child's residence address or in the offender's school, institution of higher education, or place of employment address, as applicable, and register the new address, to periodically verify the offender's or delinquent child's residence address or the offender's school, institution of higher education, or place of employment address, as applicable, and, if applicable, to provide notice of the offender's or delinquent child's intent to reside, pursuant to sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code. The notice shall specify that, for an offender, it applies regarding residence addresses or school, institution of higher education, and place of employment addresses and that, for a delinquent child, it applies regarding residence addresses. Additionally, it shall inform the offender of the offender's duties to similarly register, provide notice of a change in, and verify those addresses in states other than this state as described in division (A) of this section. A notice provided under division (A)(1), (2), (3), or (4) of this section shall comport with the following:

(a) If the notice is provided to an offender under division (A)(1) or (2) of this section, the official, official's designee, or judge shall require the offender to read and sign a form stating that the offender's duties to register, to file a notice of intent to reside, if applicable, to register a new residence address or new school, institution of higher education, or place of employment address, and to periodically verify those addresses, and the offender's duties in other states as described in division (A) of this section have been explained to the offender. If the offender is unable to read, the official, official's designee, or judge shall certify on the form that the official, designee, or judge specifically informed the offender of those duties and that the offender indicated an understanding of those duties.

(b) If the notice is provided to a delinquent child under division (A)(3) or (4) of this section, the judge shall require the delinquent child and the delinquent child's parent, guardian, or custodian to read and sign a form stating that the delinquent child's duties to register, to file a notice of intent to reside, if applicable, to register a new residence address, and to periodically verify that address have been explained to the delinquent child and to the delinquent child's parent, guardian, or custodian. If the delinquent child or the delinquent child's parent, guardian, or custodian is unable to read, the judge shall certify on the form that the judge specifically informed the delinquent child or the delinquent child's parent, guardian, or custodian of those duties and that the delinquent child or the delinquent child's parent, guardian, or custodian indicated an understanding of those duties.

(2) The notice provided under divisions (A)(1) to (4) of this section shall be on a form prescribed by the bureau of criminal identification and investigation and shall contain all of the information specified in division (A) of this section and all of the information required by the bureau. The notice provided under divisions (A)(1) to (4) of this section shall include, but is not limited to, all of the following:

(a) For any notice provided under divisions (A)(1) to (4) of this section, an explanation of the offender's periodic residence address or periodic school, institution of higher education, or place of employment address verification process or of the delinquent child's periodic residence address verification process, an explanation of the frequency with which the offender or delinquent child will be required to verify those addresses under that process, a statement that the offender or delinquent child must verify those addresses at the times specified under that process or face criminal prosecution or a delinquent child proceeding, and an explanation of the offender's duty to similarly register, verify, and reregister those addresses in another state if the offender resides in another state, attends a school or institution of higher education in another state, or is employed in another state.

(b) If the notice is provided under division (A)(3) or (4) of this section, a statement that the delinquent child has been classified by the adjudicating juvenile court judge or the judge's successor in office a juvenile offender registrant and, if applicable, a public-registry qualified juvenile offender registrant and has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code;

(c) If the notice is provided under division (A)(3) or (4) of this section, a statement that, if the delinquent child fails to comply with the requirements of sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, both of the following apply:

(i) If the delinquent child's failure occurs while the child is under eighteen years of age, the child is subject to proceedings under Chapter 2152. of the Revised Code based on the failure, but if the failure occurs while the child is eighteen years of age or older, the child is subject to criminal prosecution based on the failure.

(ii) If the delinquent child's failure occurs while the child is under eighteen years of age, unless the child is emancipated, as defined in section 2919.121 of the Revised Code, the failure of the parent, guardian, or custodian to ensure that the child complies with those requirements is a violation of section 2919.24 of the Revised Code and may result in the prosecution of the parent, guardian, or custodian for that violation.

(3)

(a) After an offender described in division (A)(1) or (2) of this section has signed the form described in divisions (B)(1) and (2) of this section or the official, official's designee, or judge has certified on the form that the form has been explained to the offender and that the offender indicated an understanding of the duties indicated on it, the official, official's designee, or judge shall give one copy of the form to the offender, within three days shall send one copy of the form to the bureau of criminal identification and investigation in accordance with the procedures adopted pursuant to section 2950.13 of the Revised Code, shall send one copy of the form to the sheriff of the county in which the offender expects to reside, and shall send one copy of the form to the sheriff of the county in which the offender was convicted or pleaded guilty if the offender has a duty to register pursuant to division (A)(1) of section 2950.04 or 2950.041 of the Revised Code.

(b) After a delinquent child described in division (A)(3) or (4) of this section and the delinquent child's parent, guardian, or custodian have signed the form described in divisions (B)(1) and (2) of this section or the judge has certified on the form that the form has been explained to the delinquent child or the delinquent child's parent, guardian, or custodian and that the delinquent child or the delinquent child's parent, guardian, or custodian indicated an understanding of the duties and information indicated on the form, the judge shall give a copy of the form to both the delinquent child and to the delinquent child's parent, guardian, or custodian, within three days shall send one copy of the form to the bureau of criminal identification and investigation in accordance with the procedures adopted pursuant to section 2950.13 of the Revised Code, shall send one copy of the form to the sheriff of the county in which the delinquent child expects to reside, and shall send one copy of the form to the sheriff of the county in which the child was adjudicated a delinquent child if the delinquent child has a duty to register pursuant to division (A)(1) of section 2950.04 or 2950.041 of the Revised Code.

(C) The official, official's designee, judge, chief of police, or sheriff who is required to provide notice to an offender or delinquent child under divisions (A)(1) to (4) of this section shall determine the offender's or delinquent child's name, identifying factors, and expected future residence address in this state or any other state, shall obtain the offender's or delinquent child's criminal and delinquency history, and shall obtain a photograph and the fingerprints of the offender or delinquent child. Regarding an offender, the official, designee, or judge also shall obtain from the offender the offender's current or expected future school, institution of higher education, or place of employment address in this state, if any. If the notice is provided by a judge under division (A)(2), (3), or (4) of this section, the sheriff shall provide the offender's or delinquent child's criminal and delinquency history to the judge. The official, official's designee, or judge shall obtain this information and these items prior to giving the notice, except that a judge may give the notice prior to obtaining the offender's or delinquent child's criminal and delinquency history. Within three days after receiving this information and these items, the official, official's designee, or judge shall forward the information and items to the bureau of criminal identification and investigation in accordance with the forwarding procedures adopted pursuant to section 2950.13 of the Revised Code, to the sheriff of the county in which the offender or delinquent child expects to reside and to the sheriff of the county in which the offender or delinquent child was convicted, pleaded guilty, or adjudicated a delinquent child if the offender or delinquent child has a duty to register pursuant to division (A)(1) of section 2950.04 or 2950.041 of the Revised Code, and, regarding an offender, to the sheriff of the county, if any, in which the offender attends or will attend a school or institution of higher education or is or will be employed. If the notice is provided under division (A)(3) or (4) of this section and if the delinquent child has been committed to the department of youth services or to a secure facility, the judge, in addition to the other information and items described in this division, also shall forward to the bureau and to the sheriff notification that the child has been so committed. If it has not already done so, the bureau of criminal identification and investigation shall forward a copy of the fingerprints and conviction data received under this division to the federal bureau of investigation.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB10 01-01-2008



Section 2950.031 - Tier-classification of registered sex offenders.

(A)

(1) At any time on or after July 1, 2007, and not later than December 1, 2007, the attorney general shall determine for each offender or delinquent child who prior to December 1, 2007, has registered a residence, school, institution of higher education, or place of employment address pursuant to section 2950.04, 2950.041, or 2950.05 of the Revised Code the offender's or delinquent child's new classification as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, the offender's or delinquent child's duties under Chapter 2950. of the Revised Code as so changed, and, regarding a delinquent child, whether the child is a public registry-qualified juvenile offender registrant.

(2) At any time on or after July 1, 2007, and not later than December 1, 2007, the attorney general shall send to each offender or delinquent child who prior to December 1, 2007, has registered a residence, school, institution of higher education, or place of employment address pursuant to section 2950.04, 2950.041, or 2950.05 of the Revised Code a registered letter that contains the information described in this division. The registered letter shall be sent return receipt requested to the last reported address of the person and, if the person is a delinquent child, the last reported address of the parents of the delinquent child. The letter sent to an offender or to a delinquent child and the delinquent child's parents pursuant to this division shall notify the offender or the delinquent child and the delinquent child's parents of all of the following:

(a) The changes in Chapter 2950. of the Revised Code that will be implemented on January 1, 2008;

(b) Subject to division (A)(2)(c) of this section, the offender's or delinquent child's new classification as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, the offender's or delinquent child's duties under Chapter 2950. of the Revised Code as so changed and the duration of those duties, whether the delinquent child is classified a public registry-qualified juvenile offender registrant, and the information specified in division (B) of section 2950.03 of the Revised Code to the extent it is relevant to the offender or delinquent child;

(c) The fact that the offender or delinquent child has a right to a hearing as described in division (E) of this section, the procedures for requesting the hearing, and the period of time within which the request for the hearing must be made.

(d) If the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate on or after July 1, 2007, and prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to January 1, 2008, a summary of the provisions of section 2950.033 of the Revised Code and the application of those provisions to the offender or delinquent child, provided that this division applies to a delinquent child only if the child is in a category specified in division (C) of section 2950.033 of the Revised Code.

(3) The attorney general shall make the determinations described in division (A)(1) of this section for each offender or delinquent child who has registered an address as described in that division, even if the offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date or the delinquent child is in a category specified in division (C) of section 2950.033 of the Revised Code and the child's duty to comply with those sections is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date. The attorney general shall send the registered letter described in division (A)(2) of this section to each offender or delinquent child who has registered an address as described in that division even if the offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date, or the delinquent child is in a category specified in division (C) of section 2950.033 of the Revised Code, and the child's duty to comply with those sections is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date. Section 2950.033 of the Revised Code applies to any offender who has registered an address as described in division (A)(1) or (2) of this section and whose duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date, or the delinquent child is in a category specified in division (C) of section 2950.033 of the Revised Code, and the child's duty to comply with those sections is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date.

(B) If a sheriff informs the attorney general pursuant to section 2950.043 of the Revised Code that an offender or delinquent child registered with the sheriff pursuant to section 2950.04 or 2950.041 of the Revised Code on or after December 1, 2007, that the offender or delinquent child previously had not registered under either section with that sheriff or any other sheriff, and that the offender or delinquent child was convicted of, pleaded guilty to, or was classified a juvenile offender registrant relative to the sexually oriented offense or child-victim oriented offense upon which the registration was based prior to December 1, 2007, within fourteen days after being so informed of the registration and receiving the information and material specified in division (D) of that section, the attorney general shall determine for the offender or delinquent child all of the matters specified in division (A)(1) of this section. Upon making the determinations, the attorney general immediately shall send to the offender or to the delinquent child and the delinquent child's parents a registered letter pursuant to division (A)(2) of this section that contains the information specified in that division.

(C) The attorney general shall maintain the return receipts for all offenders, delinquent children, and parents of delinquent children who are sent a registered letter under division (A) or (B) of this section. For each offender, delinquent child, and parents of a delinquent child, the attorney general shall send a copy of the return receipt for the offender, delinquent child, or parents to the sheriff with whom the offender or delinquent child most recently registered a residence address and, if applicable, a school, institution of higher education, or place of employment address and to the prosecutor who handled the case in which the offender or delinquent child was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing the sexually oriented offense or child-victim oriented offense that resulted in the offender's or child's registration duty under section 2950.04 or 2950.041 of the Revised Code. If a return receipt indicates that the offender, delinquent child, or parents of a delinquent child to whom the registered letter was sent does not reside or have temporary domicile at the listed address, the attorney general immediately shall provide notice of that fact to the sheriff with whom the offender or delinquent child registered that residence address.

(D) The attorney general shall mail to each sheriff a list of all offenders and delinquent children who have registered a residence address or a school, institution of higher education, or place of employment address with that sheriff and to whom a registered letter is sent under division (A) or (B) of this section. The list shall specify the offender's or delinquent child's new classification as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, the offender's or delinquent child's duties under Chapter 2950. of the Revised Code as so changed, and, regarding a delinquent child, whether the child is a public registry-qualified juvenile offender registrant.

(E) An offender or delinquent child who is in a category described in division (A)(2) or (B) of this section may request as a matter of right a court hearing to contest the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008. The offender or delinquent child may contest the manner in which the letter sent to the offender or delinquent child pursuant to division (A) or (B) of this section specifies that the new registration requirements apply to the offender or delinquent child or may contest whether those new registration requirements apply at all to the offender or delinquent child. To request the hearing, the offender or delinquent child not later than the date that is sixty days after the offender or delinquent child received the registered letter sent by the attorney general pursuant to division (A)(2) of this section shall file a petition with the court specified in this division. If the offender or delinquent child resides in or is temporarily domiciled in this state and requests a hearing, the offender or delinquent child shall file the petition with, and the hearing shall be held in, the court of common pleas or, for a delinquent child, the juvenile court of the county in which the offender or delinquent child resides or temporarily is domiciled. If the offender does not reside in and is not temporarily domiciled in this state, the offender or delinquent child shall file the petition with, and the hearing shall be held in, the court of common pleas of the county in which the offender registered a school, institution of higher education, or place of employment address, but if the offender has registered addresses of that nature in more than one county, the offender may file such a petition in the court of only one of those counties.

If the offender or delinquent child requests a hearing by timely filing a petition with the appropriate court, the offender or delinquent child shall serve a copy of the petition on the prosecutor of the county in which the petition is filed. The prosecutor shall represent the interests of the state in the hearing. In any hearing under this division, the Rules of Civil Procedure or, if the hearing is in a juvenile court, the Rules of Juvenile Procedure apply, except to the extent that those Rules would by their nature be clearly inapplicable. The court shall schedule a hearing, and shall provide notice to the offender or delinquent child and prosecutor of the date, time, and place of the hearing.

If an offender or delinquent child requests a hearing in accordance with this division, until the court issues its decision at or subsequent to the hearing, the offender or delinquent child shall comply prior to January 1, 2008, with Chapter 2950. of the Revised Code as it exists prior to that date and shall comply on and after January 1, 2008, with Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on that date. If an offender or delinquent child requests a hearing in accordance with this division, at the hearing, all parties are entitled to be heard, and the court shall consider all relevant information and testimony presented relative to the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008. If, at the conclusion of the hearing, the court finds that the offender or delinquent child has proven by clear and convincing evidence that the new registration requirements do not apply to the offender or delinquent child in the manner specified in the letter sent to the offender or delinquent child pursuant to division (A) or (B) of this section, the court shall issue an order that specifies the manner in which the court has determined that the new registration requirements do apply to the offender or delinquent child. If at the conclusion of the hearing the court finds that the offender or delinquent child has proven by clear and convincing evidence that the new registration requirements do not apply to the offender or delinquent child, the court shall issue an order that specifies that the new registration requirements do not apply to the offender or delinquent child. The court promptly shall serve a copy of an order issued under this division upon the sheriff with whom the offender or delinquent child most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and upon the bureau of criminal identification and investigation. The offender or delinquent child and the prosecutor have the right to appeal the decision of the court issued under this division.

If an offender or delinquent child fails to request a hearing in accordance with this division within the applicable sixty-day period specified in this division, the failure constitutes a waiver by the offender or delinquent child of the offender's or delinquent child's right to a hearing under this division, and the offender or delinquent child is bound by the determinations of the attorney general contained in the registered letter sent to the offender or child.

If a juvenile court issues an order under division (A)(2) or (3) of section 2152.86 of the Revised Code that classifies a delinquent child a public-registry qualified juvenile offender registrant and if the child's delinquent act was committed prior to January 1, 2008, a challenge to the classification contained in the order shall be made pursuant to division (D) of section 2152.86 of the Revised Code.

Effective Date: 2007 SB10 07-01-2007



Section 2950.032 - Tier-classification of incarcerated sex offenders.

(A)

(1) At any time on or after July 1, 2007, and not later than December 1, 2007, the attorney general shall do all of the following:

(a) For each offender who on December 1, 2007, will be serving a prison term in a state correctional institution for a sexually oriented offense or child-victim oriented offense, determine the offender's classification relative to that offense as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender under Chapter 2950. of the Revised Code as it will exist under the changes in that chapter that will be implemented on January 1, 2008, and the offender's duties under Chapter 2950. of the Revised Code as so changed and provide to the department of rehabilitation and correction a document that describes that classification and those duties;

(b) For each delinquent child who has been classified a juvenile offender registrant relative to a sexually oriented offense or child-victim oriented offense and who on December 1, 2007, will be confined in an institution of the department of youth services for the sexually oriented offense or child-victim oriented offense, determine the delinquent child's classification relative to that offense as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender under Chapter 2950. of the Revised Code as it will exist under the changes in that chapter that will be implemented on January 1, 2008, the delinquent child's duties under Chapter 2950. of the Revised Code as so changed, and whether the delinquent child is a public registry-qualified juvenile offender registrant and provide to the department a document that describes that classification, those duties, and whether the delinquent child is a public registry-qualified juvenile offender registrant.

(c) For each offender and delinquent child described in division (A)(1)(a) or (b) of this section, determine whether the attorney general is required to send a registered letter to that offender or that delinquent child and delinquent child's parents pursuant to section 2950.031 of the Revised Code relative to the sexually oriented offense or child-victim oriented offense for which the offender or delinquent child is serving the prison term or is confined and, if the attorney general is required to send such a letter to that offender or that delinquent child and delinquent child's parents relative to that offense, include in the document provided to the department of rehabilitation and correction or the department of youth services under division (A)(1)(a) or (b) of this section a conspicuous notice that the attorney general will be sending the offender or delinquent child and delinquent child's parent the registered letter and that the department is not required to provide to the offender or delinquent child the written notice described in division (A)(2) of this section.

(2) At any time on or after July 1, 2007, and not later than December 1, 2007, except as otherwise described in this division, the department of rehabilitation and correction shall provide to each offender described in division (A)(1)(a) of this section and the department of youth services shall provide to each delinquent child described in division (A)(1)(b) of this section and to the delinquent child's parents a written notice that contains the information described in this division. The department of rehabilitation and correction and the department of youth services are not required to provide the written notice to an offender or a delinquent child and the delinquent child's parents if the attorney general included in the document provided to the particular department under division (A)(1)(a) or (b) of this section notice that the attorney general will be sending that offender or that delinquent child and the delinquent child's parents a registered letter and that the department is not required to provide to that offender or that delinquent child and parents the written notice. The written notice provided to an offender or a delinquent child and the delinquent child's parents pursuant to this division shall notify the offender or delinquent child of all of the following:

(a) The changes in Chapter 2950. of the Revised Code that will be implemented on January 1, 2008;

(b) Subject to division (A)(2)(c) of this section, the offender's or delinquent child's classification as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, the offender's or delinquent child's duties under Chapter 2950. of the Revised Code as so changed and the duration of those duties, whether the delinquent child is classified a public registry-qualified juvenile offender registrant, and the information specified in division (B) of section 2950.03 of the Revised Code to the extent it is relevant to the offender or delinquent child;

(c) The fact that the offender or delinquent child has a right to a hearing as described in division (E) of this section, the procedures for requesting the hearing, and the period of time within which the request for the hearing must be made;

(d) If the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate on or after July 1, 2007, and prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to January 1, 2008, a summary of the provisions of section 2950.033 of the Revised Code and the application of those provisions to the offender or delinquent child, provided that this division applies regarding a delinquent child only if the child is in a category specified in division (A) of section 2950.033 of the Revised Code.

(3) The attorney general shall make the determinations described in divisions (A)(1)(a) and (b) of this section for each offender or delinquent child who is described in either of those divisions even if the offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date, or the delinquent child is in a category specified in division (C) of section 2950.033 of the Revised Code, and the child's duty to comply with those sections is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date. The department of rehabilitation and correction shall provide to each offender described in division (A)(1)(a) of this section and the department of youth services shall provide to each delinquent child described in division (A)(1)(b) of this section the notice described in division (A)(2) of this section, even if the offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date, or the delinquent child is in a category specified in division (C) of section 2950.033 of the Revised Code, and the child's duty to comply with those sections is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date. Section 2950.033 of the Revised Code applies regarding any offender described in division (A)(1)(a) or (b) of this section whose duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date and any delinquent child who is in a category specified in division (A) of section 2950.033 of the Revised Code and whose duty to comply with those sections is scheduled to terminate prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to that date.

(B) If on or after December 2, 2007, an offender commences a prison term in a state correctional institution or a delinquent child commences confinement in an institution of the department of youth services for a sexually oriented offense or a child-victim oriented offense and if the offender or delinquent child was convicted of, pleaded guilty to, or was classified a juvenile offender registrant relative to the sexually oriented offense or child-victim oriented offense on or before that date, as soon as practicable, the department of rehabilitation and correction or the department of youth services, as applicable, shall contact the attorney general, inform the attorney general of the commencement of the prison term or institutionalization, and forward to the attorney general information and material that identifies the offender or delinquent child and that describes the sexually oriented offense resulting in the prison term or institutionalization, the facts and circumstances of it, and the offender's or delinquent child's criminal or delinquency history. Within fourteen days after being so informed of the commencement of the prison term or institutionalization and receiving the information and material specified in this division, the attorney general shall determine for the offender or delinquent child all of the matters specified in division (A)(1)(a), (b), or (c) of this section and immediately provide to the appropriate department a document that describes the offender's or delinquent child's classification and duties as so determined.

Upon receipt from the attorney general of a document described in this division that pertains to an offender or delinquent child, the department of rehabilitation and correction shall provide to the offender or the department of youth services shall provide to the delinquent child, as applicable, a written notice that contains the information specified in division (A)(2) of this section.

(C) If, on or after July 1, 2007, and prior to January 1, 2008, an offender is convicted of or pleads guilty to a sexually oriented offense or a child-victim oriented offense and the court does not sentence the offender to a prison term for that offense or if, on or after July 1, 2007, and prior to January 1, 2008, a delinquent child is classified a juvenile offender registrant relative to a sexually oriented offense or a child-victim oriented offense and the juvenile court does not commit the child to the custody of the department of youth services for that offense, the court at the time of sentencing or the juvenile court at the time specified in division (B) of section 2152.82, division (C) of section 2152.83, division (C) of section 2152.84, division (E) of section 2152.85, or division (A) of section 2152.86 of the Revised Code, whichever is applicable, shall do all of the following:

(1) Provide the offender or the delinquent child and the delinquent child's parents with the notices required under section 2950.03 of the Revised Code, as it exists prior to January 1, 2008, regarding the offender's or delinquent child's duties under this chapter as it exists prior to that date;

(2) Provide the offender or the delinquent child and the delinquent child's parents with a written notice that contains the information specified in divisions (A)(2)(a) and (b) of this section;

(3) Provide the offender or the delinquent child and the delinquent child's parents a written notice that clearly indicates that the offender or delinquent child is required to comply with the duties described in the notice provided under division (C)(1) of this section until January 1, 2008, and will be required to comply with the duties described in the notice provided under division (C)(2) of this section on and after that date.

(D)

(1) Except as otherwise provided in this division, the officer or employee of the department of rehabilitation and correction or the department of youth services who provides an offender or a delinquent child and the delinquent child's parents with the notices described in division (A)(2) or (B) of this section shall require the offender or delinquent child to read and sign a form stating that the changes in Chapter 2950. of the Revised Code that will be implemented on January 1, 2008, the offender's or delinquent child's classification as a tier I sex offender, a tier II sex offender, or a tier III sex offender, the offender's or delinquent child's duties under Chapter 2950. of the Revised Code as so changed and the duration of those duties, the delinquent child's classification as a public registry-qualified juvenile offender registrant if applicable, the information specified in division (B) of section 2950.03 of the Revised Code to the extent it is relevant to the offender or delinquent child, and the right to a hearing, procedures for requesting the hearing, and period of time within which the request for the hearing must be made have been explained to the offender or delinquent child.

Except as otherwise provided in this division, the judge who provides an offender or delinquent child with the notices described in division (C) of this section shall require the offender or delinquent child to read and sign a form stating that all of the information described in divisions (C)(1) to (3) of this section has been explained to the offender or delinquent child.

If the offender or delinquent child is unable to read, the official, employee, or judge shall certify on the form that the official, employee, or judge specifically informed the offender or delinquent child of all of that information and that the offender or delinquent child indicated an understanding of it.

(2) After an offender or delinquent child has signed the form described in division (D)(1) of this section or the official, employee, or judge has certified on the form that the form has been explained to the offender or delinquent child and that the offender or delinquent child indicated an understanding of the specified information, the official, employee, or judge shall give one copy of the form to the offender or delinquent child, within three days shall send one copy of the form to the bureau of criminal identification and investigation in accordance with the procedures adopted pursuant to section 2950.13 of the Revised Code, and shall send one copy of the form to the sheriff of the county in which the offender or delinquent child expects to reside and one copy to the prosecutor who handled the case in which the offender or delinquent child was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing the sexually oriented offense or child-victim oriented offense that resulted in the offender's or child's registration duty under section 2950.04 or 2950.041 of the Revised Code.

(E) An offender or delinquent child who is provided a notice under division (A)(2) or (B) of this section may request as a matter of right a court hearing to contest the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008. The offender or delinquent child may contest the matters that are identified in division (E) of section 2950.031 of the Revised Code. To request the hearing, an offender or delinquent child who is provided a notice under division (A)(2) of this section shall file a petition with the appropriate court not later than the date that is sixty days after the offender or delinquent child is provided the notice under that division, and an offender or delinquent child who is provided a notice under division (B) of this section shall file a petition with the appropriate court not later than the date that is sixty days after the offender or delinquent child is provided the notice under that division. The request for the hearing shall be made in the manner and with the court specified in division (E) of section 2950.031 of the Revised Code, and, except as otherwise provided in this division, the provisions of that division regarding the service of process and notice regarding the hearing, the conduct of the hearing, the determinations to be made at the hearing, and appeals of those determinations also apply to a hearing requested under this division. If a hearing is requested as described in this division, the offender or delinquent child shall appear at the hearing by video conferencing equipment if available and compatible, except that, upon the court's own motion or the motion of the offender or delinquent child or the prosecutor representing the interests of the state and a determination by the court that the interests of justice require that the offender or delinquent child be present, the court may permit the offender or delinquent child to be physically present at the hearing. An appearance by video conferencing equipment pursuant to this division has the same force and effect as if the offender or delinquent child were physically present at the hearing. The provisions of division (E) of section 2950.031 of the Revised Code regarding the effect of a failure to timely request a hearing also apply to a failure to timely request a hearing under this division.

If a juvenile court issues an order under division (A)(2) or (3) of section 2152.86 of the Revised Code that classifies a delinquent child a public-registry qualified juvenile offender registrant and if the child's delinquent act was committed prior to January 1, 2008, a challenge to the classification contained in the order shall be made pursuant to division (D) of section 2152.86 of the Revised Code.

Effective Date: 2007 SB10 07-01-2007



Section 2950.033 - Continuing duty to comply with terminated provisions.

(A) If, on or before July 1, 2007, an offender who has been convicted of or pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a delinquent child in a category specified in division (C) of this section has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code based on that offense and if the offender's or delinquent child's duty to comply with those sections based on that offense is scheduled to terminate on or after July 1, 2007, and prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to January 1, 2008, notwithstanding that scheduled termination of those duties, the offender's or delinquent child's duties under those sections shall not terminate as scheduled and shall remain in effect for the following period of time:

(1) If the offender or delinquent child is in a category described in division (A)(1) of section 2950.031 of the Revised Code, receives a registered letter from the attorney general pursuant to division (A)(2) of that section, and timely requests a hearing in accordance with division (E) of that section to contest the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, or the tier classification of the offender or delinquent child specified by the attorney general, the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code shall continue at least until the court issues its decision at or subsequent to the hearing. The offender's or delinquent child's duty to comply with those sections shall continue in accordance with, and for the duration specified in, the determinations of the attorney general that are specified in the registered letter the offender or delinquent child received from the attorney general, unless the court's decision terminates the offender's or delinquent child's duty to comply with those sections or provides a different duration for which the offender or delinquent child has a duty to comply with them.

(2) If the offender or delinquent child is in a category described in division (A)(1) of section 2950.031 of the Revised Code, receives a registered letter from the attorney general pursuant to division (A)(2) of that section, and does not timely request a hearing in accordance with division (E) of that section to contest the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, or the tier classification of the offender or delinquent child specified by the attorney general, the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code shall continue in accordance with, and for the duration specified in, the determinations of the attorney general that are specified in the registered letter the offender or delinquent child received from the attorney general.

(3) If the offender or delinquent child is in a category described in division (A)(1)(a) or (b) of section 2950.032 of the Revised Code, receives a notice from the department of rehabilitation and correction or department of youth services pursuant to division (A)(2) of that section, and timely requests a hearing in accordance with division (E) of that section to contest the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, or the tier classification of the delinquent child specified by the attorney general the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code shall continue in the same manner and for the same duration as is described in division (A)(1) of this section regarding offenders and delinquent children in a category described in division (A)(1) of section 2950.031 of the Revised Code, who receive a registered letter from the attorney general pursuant to division (A)(2) of that section, and who timely request a hearing in accordance with division (E) of that section.

(4) If the offender or delinquent child is in a category described in division (A)(1)(a) or (b) of section 2950.032 of the Revised Code, receives a notice from the department of rehabilitation and correction or department of youth services pursuant to division (A)(2) of that section, and does not timely request a hearing in accordance with division (E) of that section to contest the application to the offender or delinquent child of the new registration requirements under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008, or the tier classification of the delinquent child specified by the attorney general the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code shall continue in the same manner and for the same duration as is described in division (A)(2) of this section regarding offenders and delinquent children in a category described in division (A)(1) of section 2950.031 of the Revised Code, who receive a registered letter from the attorney general pursuant to division (A)(2) of that section, and who do not timely request a hearing in accordance with division (E) of that section.

(5) If the offender or delinquent child is in a category described in division (A)(1) of section 2950.031 of the Revised Code but does not receive a registered letter from the attorney general pursuant to division (A)(2) of that section, or if the offender or delinquent child is in a category described in division (A)(1)(a) or (b) of section 2950.032 of the Revised Code but does not receive a notice from the department of rehabilitation and correction or department of youth services pursuant to division (A)(2) of that section, notwithstanding the failure of the offender or delinquent child to receive the registered letter or the notice, the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code shall continue in accordance with, and for the duration specified in, the provisions of Chapter 2950. of the Revised Code as they will exist under the changes to the provisions that will be implemented on January 1, 2008.

(B) An offender or a delinquent child in a category specified in division (C) of this section who, on or before July 1, 2007, has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code based on a conviction of, plea of guilty to, or adjudication as a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and whose duty to comply with those sections is scheduled to terminate on or after July 1, 2007, and prior to January 1, 2008, under the version of section 2950.07 of the Revised Code that is in effect prior to January 1, 2008, is presumed to have knowledge of the law, the content of division (A) of this section and its application to the offender or delinquent child, and the offender's or delinquent child's duties under Chapter 2950. of the Revised Code as it will exist under the changes that will be implemented on January 1, 2008. Any failure of any such offender or delinquent child to receive a registered letter from the attorney general pursuant to division (A)(2) of section 2950.031 of the Revised Code or to receive a written notice from the department of rehabilitation and correction or department of youth services pursuant to division (A)(2) of section 2950.032 of the Revised Code does not negate, limit, or modify the presumption specified in this division.

(C) Divisions (A) and (B) of this section apply to a person who is adjudicated a delinquent child for committing a sexually oriented offense or child-victim oriented offense only if the person is so adjudicated prior to January 1, 2008, and, under the version of section 2950.01 of the Revised Code that is to take effect on January 1, 2008, will be a public registry-qualified juvenile offender registrant relative to that offense.

Effective Date: 2007 SB10 07-01-2007



Section 2950.034 - Prohibiting offender from establishing residence near school.

(A) No person who has been convicted of, is convicted of, has pleaded guilty to, or pleads guilty to a sexually oriented offense or a child-victim oriented offense shall establish a residence or occupy residential premises within one thousand feet of any school premises or preschool or child day-care center premises.

(B) If a person to whom division (A) of this section applies violates division (A) of this section by establishing a residence or occupying residential premises within one thousand feet of any school premises or preschool or child day-care center premises, an owner or lessee of real property that is located within one thousand feet of those school premises or preschool or child day-care center premises, or the prosecuting attorney, village solicitor, city or township director of law, similar chief legal officer of a municipal corporation or township, or official designated as a prosecutor in a municipal corporation that has jurisdiction over the place at which the person establishes the residence or occupies the residential premises in question, has a cause of action for injunctive relief against the person. The plaintiff shall not be required to prove irreparable harm in order to obtain the relief.

(C) As used in this section:

(1) "Child day-care center" has the same meaning as in section 5104.01 of the Revised Code.

(2) "Preschool" means any public or private institution or center that provides early childhood instructional or educational services to children who are at least three years of age but less than six years of age and who are not enrolled in or are not eligible to be enrolled in kindergarten, whether or not those services are provided in a child day-care setting. "Preschool" does not include any place that is the permanent residence of the person who is providing the early childhood instructional or educational services to the children described in this division.

(3) "Preschool or child day-care center premises" means all of the following:

(a) Any building in which any preschool or child day-care center activities are conducted if the building has signage that indicates that the building houses a preschool or child day-care center, is clearly visible and discernable without obstruction, and meets any local zoning ordinances which may apply;

(b) The parcel of real property on which a preschool or child day-care center is situated if the parcel of real property has signage that indicates that a preschool or child day-care center is situated on the parcel, is clearly visible and discernable without obstruction, and meets any local zoning ordinances which may apply;

(c) Any grounds, play areas, and other facilities of a preschool or child day-care center that are regularly used by the children served by the preschool or child day-care center if the grounds, play areas, or other facilities have signage that indicates that they are regularly used by children served by the preschool or child day-care center, is clearly visible and discernable without obstruction, and meets any local zoning ordinances which may apply.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB10 07-01-2007



Section 2950.04 - Duty to register - form.

(A)

(1)

(a) Immediately after a sentencing hearing is held on or after January 1, 2008, for an offender who is convicted of or pleads guilty to a sexually oriented offense and is sentenced to a prison term, a term of imprisonment, or any other type of confinement and before the offender is transferred to the custody of the department of rehabilitation and correction or to the official in charge of the jail, workhouse, state correctional institution, or other institution where the offender will be confined, the offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender was convicted of or pleaded guilty to the sexually oriented offense.

(b) Immediately after a dispositional hearing is held on or after January 1, 2008, for a child who is adjudicated a delinquent child for committing a sexually oriented offense, is classified a juvenile offender registrant based on that adjudication, and is committed to the custody of the department of youth services or to a secure facility that is not operated by the department and before the child is transferred to the custody of the department of youth services or the secure facility to which the delinquent child is committed, the delinquent child shall register personally with the sheriff, or the sheriff's designee, of the county in which the delinquent child was classified a juvenile offender registrant based on that sexually oriented offense.

(c) A law enforcement officer shall be present at the sentencing hearing or dispositional hearing described in division (A)(1)(a) or (b) of this section to immediately transport the offender or delinquent child who is the subject of the hearing to the sheriff, or the sheriff's designee, of the county in which the offender or delinquent child is convicted, pleads guilty, or is adjudicated a delinquent child.

(d) After an offender who has registered pursuant to division (A)(1)(a) of this section is released from a prison term, a term of imprisonment, or any other type of confinement, the offender shall register as provided in division (A)(2) of this section. After a delinquent child who has registered pursuant to division (A)(1)(b) of this section is released from the custody of the department of youth services or from a secure facility that is not operated by the department, the delinquent child shall register as provided in division (A)(3) of this section.

(2) Regardless of when the sexually oriented offense was committed, each offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense shall comply with the following registration requirements described in divisions (A)(2)(a), (b), (c), (d), and (e) of this section:

(a) The offender shall register personally with the sheriff, or the sheriff's designee, of the county within three days of the offender's coming into a county in which the offender resides or temporarily is domiciled for more than three days.

(b) The offender shall register personally with the sheriff, or the sheriff's designee, of the county immediately upon coming into a county in which the offender attends a school or institution of higher education on a full-time or part-time basis regardless of whether the offender resides or has a temporary domicile in this state or another state.

(c) The offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender is employed if the offender resides or has a temporary domicile in this state and has been employed in that county for more than three days or for an aggregate period of fourteen or more days in that calendar year.

(d) The offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender then is employed if the offender does not reside or have a temporary domicile in this state and has been employed at any location or locations in this state more than three days or for an aggregate period of fourteen or more days in that calendar year.

(e) The offender shall register with the sheriff, or the sheriff's designee, or other appropriate person of the other state immediately upon entering into any state other than this state in which the offender attends a school or institution of higher education on a full-time or part-time basis or upon being employed in any state other than this state for more than three days or for an aggregate period of fourteen or more days in that calendar year regardless of whether the offender resides or has a temporary domicile in this state, the other state, or a different state.

(3)

(a) Each child who is adjudicated a delinquent child for committing a sexually oriented offense and who is classified a juvenile offender registrant based on that adjudication shall register personally with the sheriff, or the sheriff's designee, of the county within three days of the delinquent child's coming into a county in which the delinquent child resides or temporarily is domiciled for more than three days.

(b) In addition to the registration duty imposed under division (A)(3)(a) of this section, each public registry-qualified juvenile offender registrant shall comply with the following additional registration requirements:

(i) The public registry-qualified juvenile offender registrant shall register personally with the sheriff, or the sheriff's designee, of the county immediately upon coming into a county in which the registrant attends a school or institution of higher education on a full-time or part-time basis regardless of whether the registrant resides or has a temporary domicile in this state or another state.

(ii) The public registry-qualified juvenile offender registrant shall register personally with the sheriff, or the sheriff's designee, of the county in which the registrant is employed if the registrant resides or has a temporary domicile in this state and has been employed in that county for more than three days or for an aggregate period of fourteen or more days in that calendar year.

(iii) The public registry-qualified juvenile offender registrant shall register personally with the sheriff, or the sheriff's designee, of the county in which the registrant then is employed if the registrant does not reside or have a temporary domicile in this state and has been employed at any location or locations in this state more than three days or for an aggregate period of fourteen or more days in that calendar year.

(iv) The public registry-qualified juvenile offender registrant shall register with the sheriff, or the sheriff's designee, or other appropriate person of the other state immediately upon entering into any state other than this state in which the registrant attends a school or institution of higher education on a full-time or part-time basis or upon being employed in any state other than this state for more than three days or for an aggregate period of fourteen or more days in that calendar year regardless of whether the registrant resides or has a temporary domicile in this state, the other state, or a different state.

(c) If the delinquent child is committed for the sexually oriented offense to the department of youth services or to a secure facility that is not operated by the department, this duty begins when the delinquent child is discharged or released in any manner from custody in a department of youth services secure facility or from the secure facility that is not operated by the department if pursuant to the discharge or release the delinquent child is not committed to any other secure facility of the department or any other secure facility.

(4) Regardless of when the sexually oriented offense was committed, each person who is convicted, pleads guilty, or is adjudicated a delinquent child in a court in another state, in a federal court, military court, or Indian tribal court, or in a court in any nation other than the United States for committing a sexually oriented offense shall comply with the following registration requirements if, at the time the offender or delinquent child moves to and resides in this state or temporarily is domiciled in this state for more than three days, the offender or public registry-qualified juvenile offender registrant enters this state to attend a school or institution of higher education, or the offender or public registry-qualified juvenile offender registrant is employed in this state for more than the specified period of time, the offender or delinquent child has a duty to register as a sex offender or child-victim offender under the law of that other jurisdiction as a result of the conviction, guilty plea, or adjudication:

(a) Each offender and delinquent child shall register personally with the sheriff, or the sheriff's designee, of the county within three days of the offender's or delinquent child's coming into the county in which the offender or delinquent child resides or temporarily is domiciled for more than three days.

(b) Each offender or public registry-qualified juvenile offender registrant shall register personally with the sheriff, or the sheriff's designee, of the county immediately upon coming into a county in which the offender or public registry-qualified juvenile offender registrant attends a school or institution of higher education on a full-time or part-time basis regardless of whether the offender or public registry-qualified juvenile offender registrant resides or has a temporary domicile in this state or another state.

(c) Each offender or public registry-qualified juvenile offender registrant shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender or public registry-qualified juvenile offender registrant is employed if the offender resides or has a temporary domicile in this state and has been employed in that county for more than three days or for an aggregate period of fourteen days or more in that calendar year.

(d) Each offender or public registry-qualified juvenile offender registrant shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender or public registry-qualified juvenile offender registrant then is employed if the offender or public registry-qualified juvenile offender registrant does not reside or have a temporary domicile in this state and has been employed at any location or locations in this state for more than three days or for an aggregate period of fourteen or more days in that calendar year.

(5) An offender or a delinquent child who is a public registry-qualified juvenile offender registrant is not required to register under division (A)(2), (3), or (4) of this section if a court issues an order terminating the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code pursuant to section 2950.15 of the Revised Code. A delinquent child who is a juvenile offender registrant but is not a public registry-qualified juvenile offender registrant is not required to register under any of those divisions if a juvenile court issues an order declassifying the delinquent child as a juvenile offender registrant pursuant to section 2152.84 or 2152.85 of the Revised Code.

(B) An offender or delinquent child who is required by division (A) of this section to register in this state personally shall obtain from the sheriff or from a designee of the sheriff a registration form that conforms to division (C) of this section, shall complete and sign the form, and shall return the completed form together with the offender's or delinquent child's photograph, copies of travel and immigration documents, and any other required material to the sheriff or the designee. The sheriff or designee shall sign the form and indicate on the form the date on which it is so returned. The registration required under this division is complete when the offender or delinquent child returns the form, containing the requisite information, photograph, other required material, signatures, and date, to the sheriff or designee.

(C) The registration form to be used under divisions (A) and (B) of this section shall include or contain all of the following for the offender or delinquent child who is registering:

(1) The offender's or delinquent child's name and any aliases used by the offender or delinquent child;

(2) The offender's or delinquent child's social security number and date of birth, including any alternate social security numbers or dates of birth that the offender or delinquent child has used or uses;

(3) Regarding an offender or delinquent child who is registering under a duty imposed under division (A)(1) of this section, a statement that the offender is serving a prison term, term of imprisonment, or any other type of confinement or a statement that the delinquent child is in the custody of the department of youth services or is confined in a secure facility that is not operated by the department;

(4) Regarding an offender or delinquent child who is registering under a duty imposed under division (A) (2), (3), or (4) of this section as a result of the offender or delinquent child residing in this state or temporarily being domiciled in this state for more than three days, the current residence address of the offender or delinquent child who is registering, the name and address of the offender's or delinquent child's employer if the offender or delinquent child is employed at the time of registration or if the offender or delinquent child knows at the time of registration that the offender or delinquent child will be commencing employment with that employer subsequent to registration, any other employment information, such as the general area where the offender or delinquent child is employed, if the offender or delinquent child is employed in many locations, and the name and address of the offender's or public registry-qualified juvenile offender registrant's school or institution of higher education if the offender or public registry-qualified juvenile offender registrant attends one at the time of registration or if the offender or public registry-qualified juvenile offender registrant knows at the time of registration that the offender or public registry-qualified juvenile offender registrant will be commencing attendance at that school or institution subsequent to registration;

(5) Regarding an offender or public registry-qualified juvenile offender registrant who is registering under a duty imposed under division (A) (2), (3), or (4) of this section as a result of the offender or public registry-qualified juvenile offender registrant attending a school or institution of higher education in this state on a full-time or part-time basis or being employed in this state or in a particular county in this state, whichever is applicable, for more than three days or for an aggregate of fourteen or more days in any calendar year, the name and current address of the school, institution of higher education, or place of employment of the offender or public registry-qualified juvenile offender registrant who is registering, including any other employment information, such as the general area where the offender or public registry-qualified juvenile offender registrant is employed, if the offender or public registry-qualified juvenile offender registrant is employed in many locations;

(6) The identification license plate number of each vehicle the offender or delinquent child owns, of each vehicle registered in the offender's or delinquent child's name, of each vehicle the offender or delinquent child operates as a part of employment, and of each other vehicle that is regularly available to be operated by the offender or delinquent child; a description of where each vehicle is habitually parked, stored, docked, or otherwise kept; and, if required by the bureau of criminal identification and investigation, a photograph of each of those vehicles;

(7) If the offender or delinquent child has a driver's or commercial driver's license or permit issued by this state or any other state or a state identification card issued under section 4507.50 or 4507.51 of the Revised Code or a comparable identification card issued by another state, the driver's license number, commercial driver's license number, or state identification card number;

(8) If the offender or delinquent child was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing the sexually oriented offense resulting in the registration duty in a court in another state, in a federal court, military court, or Indian tribal court, or in a court in any nation other than the United States, a DNA specimen, as defined in section 109.573 of the Revised Code, from the offender or delinquent child, a citation for, and the name of, the sexually oriented offense resulting in the registration duty, and a certified copy of a document that describes the text of that sexually oriented offense;

(9) A description of each professional and occupational license, permit, or registration, including those licenses, permits, and registrations issued under Title XLVII of the Revised Code, held by the offender or delinquent child;

(10) Any email addresses, internet identifiers, or telephone numbers registered to or used by the offender or delinquent child;

(11) Any other information required by the bureau of criminal identification and investigation.

(D) After an offender or delinquent child registers with a sheriff, or the sheriff's designee, pursuant to this section, the sheriff, or the sheriff's designee, shall forward the signed, written registration form, photograph, and other material to the bureau of criminal identification and investigation in accordance with the forwarding procedures adopted pursuant to section 2950.13 of the Revised Code. If an offender registers a school, institution of higher education, or place of employment address, or provides a school or institution of higher education address under division (C)(4) of this section, the sheriff also shall provide notice to the law enforcement agency with jurisdiction over the premises of the school, institution of higher education, or place of employment of the offender's name and that the offender has registered that address as a place at which the offender attends school or an institution of higher education or at which the offender is employed. The bureau shall include the information and materials forwarded to it under this division in the state registry of sex offenders and child victim offenders established and maintained under section 2950.13 of the Revised Code.

(E) No person who is required to register pursuant to divisions (A) and (B) of this section, and no person who is required to send a notice of intent to reside pursuant to division (G) of this section, shall fail to register or send the notice of intent as required in accordance with those divisions or that division.

(F) An offender or delinquent child who is required to register pursuant to divisions (A) and (B) of this section shall register pursuant to this section for the period of time specified in section 2950.07 of the Revised Code, with the duty commencing on the date specified in division (A) of that section.

(G) If an offender or delinquent child who is required by division (A) of this section to register is a tier III sex offender/child-victim offender, the offender or delinquent child also shall send the sheriff, or the sheriff's designee, of the county in which the offender or delinquent child intends to reside written notice of the offender's or delinquent child's intent to reside in the county. The offender or delinquent child shall send the notice of intent to reside at least twenty days prior to the date the offender or delinquent child begins to reside in the county. The notice of intent to reside shall contain the following information:

(1) The offender's or delinquent child's name;

(2) The address or addresses at which the offender or delinquent child intends to reside;

(3) The sexually oriented offense of which the offender was convicted, to which the offender pleaded guilty, or for which the child was adjudicated a delinquent child.

(H) If, immediately prior to January 1, 2008, an offender or delinquent child who was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense as those terms were defined in section 2950.01 of the Revised Code prior to January 1, 2008, was required by division (A) of this section or section 2950.041 of the Revised Code to register and if, on or after January 1, 2008, that offense is a sexually oriented offense as that term is defined in section 2950.01 of the Revised Code on and after January 1, 2008, the duty to register that is imposed pursuant to this section on and after January 1, 2008, shall be considered, for purposes of section 2950.07 of the Revised Code and for all other purposes, to be a continuation of the duty imposed upon the offender or delinquent child prior to January 1, 2008, under this section or section 2950.041 of the Revised Code.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB10 01-01-2008



Section 2950.041 - Personal registration with sheriff.

(A)

(1)

(a) Immediately after a sentencing hearing is held on or after January 1, 2008, for an offender who is convicted of or pleads guilty to a child-victim oriented offense and is sentenced to a prison term, a term of imprisonment, or any other type of confinement and before the offender is transferred to the custody of the department of rehabilitation and correction or to the official in charge of the jail, workhouse, state correctional institution, or other institution where the offender will be confined, the offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender was convicted of or pleaded guilty to the child-victim offense.

(b) Immediately after a dispositional hearing is held on or after January 1, 2008, for a child who is adjudicated a delinquent child for committing a child-victim oriented offense, is classified a juvenile offender registrant based on that adjudication, and is committed to the custody of the department of youth services or to a secure facility that is not operated by the department and before the child is transferred to the custody of the department of youth services or the secure facility to which the delinquent child is committed, the delinquent child shall register personally with the sheriff, or the sheriff's designee, of the county in which the delinquent child was classified a juvenile offender registrant based on that child-victim oriented offense.

(c) A law enforcement officer shall be present at the sentencing hearing or dispositional hearing described in division (A)(1)(a) or (b) of this section to immediately transport the offender or delinquent child who is the subject of the hearing to the sheriff, or the sheriff's designee, of the county in which the offender or delinquent child is convicted, pleads guilty, or is adjudicated a delinquent child.

(d) After an offender who has registered pursuant to division (A)(1)(a) of this section is released from a prison term, a term of imprisonment, or any other type of confinement, the offender shall register as provided in division (A)(2) of this section. After a delinquent child who has registered pursuant to division (A)(1)(b) of this section is released from the custody of the department of youth services or from a secure facility that is not operated by the department, the delinquent child shall register as provided in division (A)(3) of this section.

(2) Regardless of when the child-victim oriented offense was committed, each offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a child-victim oriented offense shall comply with all of the following registration requirements:

(a) The offender shall register personally with the sheriff, or the sheriff's designee, of the county within three days of the offender's coming into a county in which the offender resides or temporarily is domiciled for more than three days.

(b) The offender shall register personally with the sheriff, or the sheriff's designee, of the county immediately upon coming into a county in which the offender attends a school or institution of higher education on a full-time or part-time basis regardless of whether the offender resides or has a temporary domicile in this state or another state.

(c) The offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender is employed if the offender resides or has a temporary domicile in this state and has been employed in that county for more than three days or for an aggregate period of fourteen or more days in that calendar year.

(d) The offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender then is employed if the offender does not reside or have a temporary domicile in this state and has been employed at any location or locations in this state for more than three days or for an aggregate period of fourteen or more days in that calendar year.

(e) The offender shall register personally with the sheriff, or the sheriff's designee, or other appropriate person of the other state immediately upon entering into any state other than this state in which the offender attends a school or institution of higher education on a full-time or part-time basis or upon being employed in any state other than this state for more than three days or for an aggregate period of fourteen or more days in that calendar year regardless of whether the offender resides or has a temporary domicile in this state, the other state, or a different state.

(3) Regardless of when the child-victim oriented offense was committed, each child who on or after July 31, 2003, is adjudicated a delinquent child for committing a child-victim oriented offense and who is classified a juvenile offender registrant based on that adjudication shall register personally with the sheriff, or the sheriff's designee, of the county within three days of the delinquent child's coming into a county in which the delinquent child resides or temporarily is domiciled for more than three days. If the delinquent child is committed for the child-victim oriented offense to the department of youth services or to a secure facility that is not operated by the department, this duty begins when the delinquent child is discharged or released in any manner from custody in a department of youth services secure facility or from the secure facility that is not operated by the department if pursuant to the discharge or release the delinquent child is not committed to any other secure facility of the department or any other secure facility.

(4) Regardless of when the child-victim oriented offense was committed, each person who is convicted, pleads guilty, or is adjudicated a delinquent child in a court in another state, in a federal court, military court, or Indian tribal court, or in a court in any nation other than the United States for committing a child-victim oriented offense shall comply with all of the following registration requirements if, at the time the offender or delinquent child moves to and resides in this state or temporarily is domiciled in this state for more than three days, the offender enters this state to attend the school or institution of higher education, or the offender is employed in this state for more than the specified period of time, the offender or delinquent child has a duty to register as a child-victim offender or sex offender under the law of that other jurisdiction as a result of the conviction, guilty plea, or adjudication:

(a) Each offender and delinquent child shall register personally with the sheriff, or the sheriff's designee, of the county within three days of the offender's or delinquent child's coming into the county in which the offender or delinquent child resides or temporarily is domiciled for more than three days.

(b) Each offender shall register personally with the sheriff, or the sheriff's designee, of the county immediately upon coming into a county in which the offender attends a school or institution of higher education on a full-time or part-time basis regardless of whether the offender resides or has a temporary domicile in this state or another state.

(c) Each offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender is employed if the offender resides or has a temporary domicile in this state and has been employed in that county for more than three days or for an aggregate period of fourteen days or more in that calendar year.

(d) Each offender shall register personally with the sheriff, or the sheriff's designee, of the county in which the offender then is employed if the offender does not reside or have a temporary domicile in this state and has not been employed at any location or locations in this state for more than three days or for an aggregate period of fourteen or more days in that calendar year.

(5) An offender is not required to register under division (A)(2), (3), or (4) of this section if a court issues an order terminating the offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code pursuant to section 2950.15 of the Revised Code. A delinquent child who is a juvenile offender registrant but is not a public registry-qualified juvenile offender registrant is not required to register under any of those divisions if a juvenile court issues an order declassifying the delinquent child as a juvenile offender registrant pursuant to section 2152.84 or 2152.85 of the Revised Code.

(B) An offender or delinquent child who is required by division (A) of this section to register in this state personally shall do so in the manner described in division (B) of section 2950.04 of the Revised Code, and the registration is complete as described in that division.

(C) The registration form to be used under divisions (A) and (B) of this section shall include or contain all of the following for the offender or delinquent child who is registering:

(1) The offender's or delinquent child's name, any aliases used by the offender or delinquent child, and a photograph of the offender or delinquent child;

(2) The offender's or delinquent child's social security number and date of birth, including any alternate social security numbers or dates of birth that the offender or delinquent child has used or uses;

(3) Regarding an offender or delinquent child who is registering under a duty imposed under division (A)(1) of this section, a statement that the offender is serving a prison term, term of imprisonment, or any other type of confinement or a statement that the delinquent child is in the custody of the department of youth services or is confined in a secure facility that is not operated by the department;

(4) Regarding an offender or delinquent child who is registering under a duty imposed under division (A) (2), (3), or (4) of this section as a result of the offender or delinquent child residing in this state or temporarily being domiciled in this state for more than three days, all of the information described in division (C)(4) of section 2950.04 of the Revised Code;

(5) Regarding an offender who is registering under a duty imposed under division (A)(2) or (4) of this section as a result of the offender attending a school or institution of higher education on a full-time or part-time basis or being employed in this state or in a particular county in this state, whichever is applicable, for more than three days or for an aggregate of fourteen or more days in any calendar year, all of the information described in division (C)(5) of section 2950.04 of the Revised Code;

(6) The identification license plate number issued by this state or any other state of each vehicle the offender or delinquent child owns, of each vehicle registered in the offender's or delinquent child's name, of each vehicle the offender or delinquent child operates as a part of employment, and of each other vehicle that is regularly available to be operated by the offender or delinquent child; a description of where each vehicle is habitually parked, stored, docked, or otherwise kept; and, if required by the bureau of criminal identification and investigation, a photograph of each of those vehicles;

(7) If the offender or delinquent child has a driver's or commercial driver's license or permit issued by this state or any other state or a state identification card issued under section 4507.50 or 4507.51 of the Revised Code or a comparable identification card issued by another state, the driver's license number, commercial driver's license number, or state identification card number;

(8) If the offender or delinquent child was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing the child-victim oriented offense resulting in the registration duty in a court in another state, in a federal court, military court, or Indian tribal court, or in a court in any nation other than the United States, a DNA specimen, as defined in section 109.573 of the Revised Code, from the offender or delinquent child, a citation for, and the name of, the child-victim oriented offense resulting in the registration duty, and a certified copy of a document that describes the text of that child-victim oriented offense;

(9) Copies of travel and immigration documents;

(10) A description of each professional and occupational license, permit, or registration, including those licenses, permits, and registrations issued under Title XLVII of the Revised Code, held by the offender or delinquent child;

(11) Any email addresses, internet identifiers, or telephone numbers registered to or used by the offender or delinquent child;

(12) Any other information required by the bureau of criminal identification and investigation.

(D) Division (D) of section 2950.04 of the Revised Code applies when an offender or delinquent child registers with a sheriff pursuant to this section.

(E) No person who is required to register pursuant to divisions (A) and (B) of this section, and no person who is required to send a notice of intent to reside pursuant to division (G) of this section, shall fail to register or send the notice as required in accordance with those divisions or that division.

(F) An offender or delinquent child who is required to register pursuant to divisions (A) and (B) of this section shall register pursuant to this section for the period of time specified in section 2950.07 of the Revised Code, with the duty commencing on the date specified in division (A) of that section.

(G) If an offender or delinquent child who is required by division (A) of this section to register is a tier III sex offender/child-victim offender, the offender or delinquent child also shall send the sheriff, or the sheriff's designee, of the county in which the offender or delinquent child intends to reside written notice of the offender's or delinquent child's intent to reside in the county. The offender or delinquent child shall send the notice of intent to reside at least twenty days prior to the date the offender or delinquent child begins to reside in the county. The notice of intent to reside shall contain all of the following information:

(1) The information specified in divisions (G)(1) and (2) of section 2950.04 of the Revised Code;

(2) The child-victim oriented offense of which the offender was convicted, to which the offender pleaded guilty, or for which the child was adjudicated a delinquent child.

(H) If, immediately prior to January 1, 2008, an offender or delinquent child who was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing a child-victim oriented offense or a sexually oriented offense as those terms were defined in section 2950.01 of the Revised Code prior to January 1, 2008, was required by division (A) of this section or section 2950.04 of the Revised Code to register and if, on or after January 1, 2008, that offense is a child-victim oriented offense as that term is defined in section 2950.01 of the Revised Code on and after January 1, 2008, the duty to register that is imposed pursuant to this section on and after January 1, 2008, shall be considered, for purposes of section 2950.07 of the Revised Code and for all other purposes, to be a continuation of the duty imposed upon the offender or delinquent child prior to January 1, 2008, under this section or section 2950.04 of the Revised Code.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB10 01-01-2008



Section 2950.042 - Parole officers to verify registration following release.

By January 1, 2008, the department of rehabilitation and correction, the adult parole authority, and the department of youth services shall adopt rules to require parole officers to verify within three days of an offender's or delinquent child's release that the offender or delinquent child has registered as provided in divisions (A)(2) and (3) of section 2950.04 of the Revised Code or in divisions (A)(2) and (3) of section 2950.041 of the Revised Code, whichever is applicable.

Effective Date: 2007 SB10 07-01-2007



Section 2950.043 - Notification of attorney general of delayed registration.

If an offender or delinquent child registers with a sheriff pursuant to section 2950.04 or 2950.041 of the Revised Code on or after December 1, 2007, if the offender or delinquent child previously has not registered under either section with that sheriff or any other sheriff, and if the offender or delinquent child was convicted of, pleaded guilty to, or was classified a juvenile offender registrant relative to the sexually oriented offense or child-victim oriented offense upon which the registration was based prior to December 1, 2007, as soon as practicable after the registration, the sheriff shall contact the attorney general, inform the attorney general of the registration, and forward to the attorney general in the manner specified in division (D) of section 2950.04 of the Revised Code all of the information and material specified in that division. Upon being informed of the registration and receiving the information and material, the attorney general shall comply with division (B) of section 2950.031 of the Revised Code.

Effective Date: 2007 SB10 07-01-2007



Section 2950.05 - Notice of residence address change.

(A) If an offender or delinquent child is required to register pursuant to division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code, the delinquent child if not a public registry-qualified juvenile offender registrant shall provide written notice of any change of residence address, and the offender and public registry-qualified juvenile offender registrant shall provide notice of any change of residence, school, institution of higher education, or place of employment address, to the sheriff with whom the offender or delinquent child most recently registered the address under division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code or under division (B) of this section. A written notice of a change of school, institution of higher education, or place of employment address also shall include the name of the new school, institution of higher education, or place of employment. The delinquent child if not a public registry-qualified juvenile offender registrant shall provide the written notice at least twenty days prior to changing the residence address, and the offender and public registry-qualified juvenile offender registrant shall provide the written notice at least twenty days prior to changing the address of the residence, school, or institution of higher education and not later than three days after changing the address of the place of employment. They shall provide the written notices during the period they are required to register. If a residence address change is not to a fixed address, the offender or delinquent child shall include in that notice a detailed description of the place or places at which the offender or delinquent child intends to stay and, not later than the end of the first business day immediately following the day on which the person obtains a fixed residence address, shall provide that sheriff written notice of that fixed residence address. If a person whose residence address change is not to a fixed address describes in a notice under this division the place or places at which the person intends to stay, for purposes of divisions (C) to (I) of this section, sections 2950.06 to 2950.13 of the Revised Code, and sections 311.171 and 2919.24 of the Revised Code, the place or places so described in the notice shall be considered the person's residence address and registered residence address until the person provides the written notice of a fixed residence address as described in this division.

(B) If an offender or public registry-qualified juvenile offender registrant is required to provide notice of a residence, school, institution of higher education, or place of employment address change under division (A) of this section, or a delinquent child who is not a public registry-qualified juvenile offender registrant is required to provide notice of a residence address change under that division, the offender or delinquent child, at least twenty days prior to changing the residence, school, or institution of higher education address and not later than three days after changing the place of employment address, as applicable, also shall register the new address in the manner, and using the form, described in divisions (B) and (C) of section 2950.04 or 2950.041 of the Revised Code, whichever is applicable, with the sheriff of the county in which the offender's or delinquent child's new address is located, subject to division (C) of this section. If a residence address change is not to a fixed address, the offender or delinquent child shall include in the registration a detailed description of the place or places at which the offender or delinquent child intends to stay and, not later than the end of the first business day immediately following the day on which the person obtains a fixed residence address, shall register with that sheriff that fixed residence address. If a person whose residence address change is not to a fixed address describes in a registration under this division the place or places at which the person intends to stay, for purposes of divisions (C) to (I) of this section, sections 2950.06 to 2950.13 of the Revised Code, and sections 311.171 and 2919.24 of the Revised Code, the place or places so described in the registration shall be considered the person's residence address and registered residence address, until the person registers a fixed residence address as described in this division.

(C) Divisions (A) and (B) of this section apply to a person who is required to register pursuant to division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code regardless of whether the new residence, school, institution of higher education, or place of employment address is in this state or in another state. If the new address is in another state, the person shall register with the appropriate law enforcement officials in that state in the manner required under the law of that state and within the earlier of the period of time required under the law of that state or at least seven days prior to changing the address.

(D) If an offender or delinquent child who is a public registry-qualified juvenile offender registrant is required to register pursuant to division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code, the offender or public registry-qualified juvenile offender registrant shall provide written notice, within three days of the change, of any change in vehicle information, email addresses, internet identifiers, or telephone numbers registered to or used by the offender or registrant to the sheriff with whom the offender or registrant has most recently registered under division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code.

(E)

(1) Upon receiving from an offender or delinquent child pursuant to division (A) of this section notice of a change of the offender's or public registry-qualified juvenile offender registrant's residence, school, institution of higher education, or place of employment address or the residence address of a delinquent child who is not a public registry-qualified juvenile offender registrant, a sheriff promptly shall forward the new address to the bureau of criminal identification and investigation in accordance with the forwarding procedures adopted pursuant to section 2950.13 of the Revised Code if the new address is in another state or, if the new address is located in another county in this state, to the sheriff of that county. Upon receiving from an offender or public registry-qualified juvenile offender registrant notice of vehicle and identifier changes pursuant to division (D) of this section, a sheriff promptly shall forward the new information to the bureau of criminal identification and investigation in accordance with the forwarding procedures adopted pursuant to section 2950.13 of the Revised Code. The bureau shall include all information forwarded to it under this division in the state registry of sex offenders and child-victim offenders established and maintained under section 2950.13 of the Revised Code and shall forward notice of the offender's or delinquent child's new residence, school, institution of higher education, or place of employment address, as applicable, to the appropriate officials in the other state.

(2) When an offender or public registry-qualified juvenile offender registrant registers a new residence, school, institution of higher education, or place of employment address or a delinquent child who is not a public registry-qualified juvenile offender registrant registers a new residence address pursuant to division (B) of this section, the sheriff with whom the offender or delinquent child registers and the bureau of criminal identification and investigation shall comply with division (D) of section 2950.04 or 2950.041 of the Revised Code, whichever is applicable.

(F)

(1) No person who is required to notify a sheriff of a change of address pursuant to division (A) of this section or a change in vehicle information or identifiers pursuant to division (D) of this section shall fail to notify the appropriate sheriff in accordance with that division.

(2) No person who is required to register a new residence, school, institution of higher education, or place of employment address with a sheriff or with an official of another state pursuant to divisions (B) and (C) of this section shall fail to register with the appropriate sheriff or official of the other state in accordance with those divisions.

(G)

(1) It is an affirmative defense to a charge of a violation of division (F)(1) of this section that it was impossible for the person to provide the written notice to the sheriff as required under division (A) of this section because of a lack of knowledge, on the date specified for the provision of the written notice, of a residence, school, institution of higher education, or place of employment address change, and that the person provided notice of the residence, school, institution of higher education, or place of employment address change to the sheriff specified in division (A) of this section as soon as possible, but not later than the end of the first business day, after learning of the address change by doing either of the following:

(a) The person provided notice of the address change to the sheriff specified in division (A) of this section by telephone immediately upon learning of the address change or, if the person did not have reasonable access to a telephone at that time, as soon as possible, but not later than the end of the first business day, after learning of the address change and having reasonable access to a telephone, and the person, as soon as possible, but not later than the end of the first business day, after providing notice of the address change to the sheriff by telephone, provided written notice of the address change to that sheriff.

(b) The person, as soon as possible, but not later than the end of the first business day, after learning of the address change, provided written notice of the address change to the sheriff specified in division (A) of this section.

(2) It is an affirmative defense to a charge of a violation of division (F)(2) of this section that it was impossible for the person to register the new address with the sheriff or the official of the other state as required under division (B) or (C) of this section because of a lack of knowledge, on the date specified for the registration of the new address, of a residence, school, institution of higher education, or place of employment address change, and that the person registered the new residence, school, institution of higher education, or place of employment address with the sheriff or the official of the other state specified in division (B) or (C) of this section as soon as possible, but not later than the end of the first business day, after learning of the address change by doing either of the following:

(a) The person provided notice of the new address to the sheriff or official specified in division (B) or (C) of this section by telephone immediately upon learning of the new address or, if the person did not have reasonable access to a telephone at that time, as soon as possible, but not later than the end of the first business day, after learning of the new address and having reasonable access to a telephone, and the person, as soon as possible, but not later than the end of the first business day, after providing notice of the new address to the sheriff or official by telephone, registered the new address with that sheriff or official in accordance with division (B) or (C) of this section.

(b) The person, as soon as possible, but not later than the end of the first business day, after learning of the new address, registered the new address with the sheriff or official specified in division (B) or (C) of this section, in accordance with that division.

(H) An offender or delinquent child who is required to comply with divisions (A), (B), and (C) of this section shall do so for the period of time specified in section 2950.07 of the Revised Code.

(I) As used in this section, and in all other sections of the Revised Code that refer to the duties imposed on an offender or delinquent child under this section relative to a change in the offender's or delinquent child's residence, school, institution of higher education, or place of employment address, "change in address" includes any circumstance in which the old address for the person in question no longer is accurate, regardless of whether the person in question has a new address.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB10 01-01-2008



Section 2950.06 - Periodic verification of current residence address.

(A) An offender or delinquent child who is required to register a residence address pursuant to division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code shall periodically verify the offender's or delinquent child's current residence address, and an offender or public registry-qualified juvenile offender registrant who is required to register a school, institution of higher education, or place of employment address pursuant to any of those divisions shall periodically verify the address of the offender's or public registry-qualified juvenile offender registrant's current school, institution of higher education, or place of employment, in accordance with this section. The frequency of verification shall be determined in accordance with division (B) of this section, and the manner of verification shall be determined in accordance with division (C) of this section.

(B) The frequency with which an offender or delinquent child must verify the offender's or delinquent child's current residence, school, institution of higher education, or place of employment address pursuant to division (A) of this section shall be determined as follows:

(1) Regardless of when the sexually oriented offense or child-victim oriented offense for which the offender or delinquent child is required to register was committed, if the offender or delinquent child is a tier I sex offender/child-victim offender, the offender shall verify the offender's current residence address or current school, institution of higher education, or place of employment address, and the delinquent child shall verify the delinquent child's current residence address, in accordance with division (C) of this section on each anniversary of the offender's or delinquent child's initial registration date during the period the offender or delinquent child is required to register.

(2) Regardless of when the sexually oriented offense or child-victim oriented offense for which the offender or delinquent child is required to register was committed, if the offender or delinquent child is a tier II sex offender/child-victim offender, the offender shall verify the offender's current residence address or current school, institution of higher education, or place of employment address, and the delinquent child shall verify the delinquent child's current residence address, in accordance with division (C) of this section every one hundred eighty days after the offender's or delinquent child's initial registration date during the period the offender or delinquent child is required to register.

(3) Regardless of when the sexually oriented offense or child-victim oriented offense for which the offender or delinquent child is required to register was committed, if the offender or delinquent child is a tier III sex offender/child-victim offender, the offender shall verify the offender's current residence address or current school, institution of higher education, or place of employment address, and the delinquent child shall verify the delinquent child's current residence address and, if the delinquent child is a public registry-qualified juvenile offender registrant, the current school, institution of higher education, or place of employment address, in accordance with division (C) of this section every ninety days after the offender's or delinquent child's initial registration date during the period the offender or delinquent child is required to register.

(4) If, prior to January 1, 2008, an offender or delinquent child registered with a sheriff under a duty imposed under section 2950.04 or 2950.041 of the Revised Code as a result of a conviction of, plea of guilty to, or adjudication as a delinquent child for committing a sexually oriented offense or a child-victim oriented offense as those terms were defined in section 2950.01 of the Revised Code prior to January 1, 2008, the duty to register that is imposed on the offender or delinquent child pursuant to section 2950.04 or 2950.041 of the Revised Code on and after January 1, 2008, is a continuation of the duty imposed upon the offender prior to January 1, 2008, under section 2950.04 or 2950.041 of the Revised Code and, for purposes of divisions (B)(1), (2), and (3) of this section, the offender's initial registration date related to that offense is the date on which the offender initially registered under section 2950.04 or 2950.041 of the Revised Code.

(C)

(1) An offender or delinquent child who is required to verify the offender's or delinquent child's current residence, school, institution of higher education, or place of employment address pursuant to division (A) of this section shall verify the address with the sheriff with whom the offender or delinquent child most recently registered the address by personally appearing before the sheriff or a designee of the sheriff, no earlier than ten days before the date on which the verification is required pursuant to division (B) of this section and no later than the date so required for verification, and completing and signing a copy of the verification form prescribed by the bureau of criminal identification and investigation. The sheriff or designee shall sign the completed form and indicate on the form the date on which it is so completed. The verification required under this division is complete when the offender or delinquent child personally appears before the sheriff or designee and completes and signs the form as described in this division.

(2) To facilitate the verification of an offender's or delinquent child's current residence, school, institution of higher education, or place of employment address, as applicable, under division (C)(1) of this section, the sheriff with whom the offender or delinquent child most recently registered the address may mail a nonforwardable verification form prescribed by the bureau of criminal identification and investigation to the offender's or delinquent child's last reported address and to the last reported address of the parents of the delinquent child, with a notice that conspicuously states that the offender or delinquent child must personally appear before the sheriff or a designee of the sheriff to complete the form and the date by which the form must be so completed. Regardless of whether a sheriff mails a form to an offender or delinquent child and that child's parents, each offender or delinquent child who is required to verify the offender's or delinquent child's current residence, school, institution of higher education, or place of employment address, as applicable, pursuant to division (A) of this section shall personally appear before the sheriff or a designee of the sheriff to verify the address in accordance with division (C)(1) of this section.

(D) The verification form to be used under division (C) of this section shall contain all of the following:

(1) Except as provided in division (D)(2) of this section, the current residence address of the offender or delinquent child, the name and address of the offender's or delinquent child's employer if the offender or delinquent child is employed at the time of verification or if the offender or delinquent child knows at the time of verification that the offender or delinquent child will be commencing employment with that employer subsequent to verification, the name and address of the offender's or public registry-qualified juvenile offender registrant's school or institution of higher education if the offender or public registry-qualified juvenile offender registrant attends one at the time of verification or if the offender or public registry-qualified juvenile offender registrant knows at the time of verification that the offender will be commencing attendance at that school or institution subsequent to verification, and any other information required by the bureau of criminal identification and investigation.

(2) Regarding an offender or public registry-qualified juvenile offender registrant who is verifying a current school, institution of higher education, or place of employment address, the name and current address of the school, institution of higher education, or place of employment of the offender or public registry-qualified juvenile offender registrant and any other information required by the bureau of criminal identification and investigation.

(E) Upon an offender's or delinquent child's personal appearance and completion of a verification form under division (C) of this section, a sheriff promptly shall forward a copy of the verification form to the bureau of criminal identification and investigation in accordance with the forwarding procedures adopted by the attorney general pursuant to section 2950.13 of the Revised Code. If an offender or public registry-qualified juvenile offender registrant verifies a school, institution of higher education, or place of employment address, or provides a school or institution of higher education address under division (D)(1) of this section, the sheriff also shall provide notice to the law enforcement agency with jurisdiction over the premises of the school, institution of higher education, or place of employment of the offender's or public registry-qualified juvenile offender registrant's name and that the offender or public registry-qualified juvenile offender registrant has verified or provided that address as a place at which the offender or public registry-qualified juvenile offender registrant attends school or an institution of higher education or at which the offender or public registry-qualified juvenile offender registrant is employed. The bureau shall include all information forwarded to it under this division in the state registry of sex offenders and child-victim offenders established and maintained under section 2950.13 of the Revised Code.

(F) No person who is required to verify a current residence, school, institution of higher education, or place of employment address, as applicable, pursuant to divisions (A) to (C) of this section shall fail to verify a current residence, school, institution of higher education, or place of employment address, as applicable, in accordance with those divisions by the date required for the verification as set forth in division (B) of this section, provided that no person shall be prosecuted or subjected to a delinquent child proceeding for a violation of this division, and that no parent, guardian, or custodian of a delinquent child shall be prosecuted for a violation of section 2919.24 of the Revised Code based on the delinquent child's violation of this division, prior to the expiration of the period of time specified in division (G) of this section.

(G)

(1) If an offender or delinquent child fails to verify a current residence, school, institution of higher education, or place of employment address, as applicable, as required by divisions (A) to (C) of this section by the date required for the verification as set forth in division (B) of this section, the sheriff with whom the offender or delinquent child is required to verify the current address, on the day following that date required for the verification, shall send a written warning to the offender or to the delinquent child and that child's parents, at the offender's or delinquent child's and that child's parents' last known residence, school, institution of higher education, or place of employment address, as applicable, regarding the offender's or delinquent child's duty to verify the offender's or delinquent child's current residence, school, institution of higher education, or place of employment address, as applicable.

The written warning shall do all of the following:

(a) Identify the sheriff who sends it and the date on which it is sent;

(b) State conspicuously that the offender or delinquent child has failed to verify the offender's or public registry-qualified juvenile offender registrant's current residence, school, institution of higher education, or place of employment address or the current residence address of a delinquent child who is not a public registry-qualified juvenile offender registrant by the date required for the verification;

(c) Conspicuously state that the offender or delinquent child has seven days from the date on which the warning is sent to verify the current residence, school, institution of higher education, or place of employment address, as applicable, with the sheriff who sent the warning;

(d) Conspicuously state that a failure to timely verify the specified current address or addresses is a felony offense;

(e) Conspicuously state that, if the offender or public registry-qualified juvenile offender registrant verifies the current residence, school, institution of higher education, or place of employment address or the delinquent child who is not a public registry-qualified juvenile offender registrant verifies the current residence address with that sheriff within that seven-day period, the offender or delinquent child will not be prosecuted or subjected to a delinquent child proceeding for a failure to timely verify a current address and the delinquent child's parent, guardian, or custodian will not be prosecuted based on a failure of the delinquent child to timely verify an address;

(f) Conspicuously state that, if the offender or public registry-qualified juvenile offender registrant does not verify the current residence, school, institution of higher education, or place of employment address or the delinquent child who is not a public registry-qualified juvenile offender registrant does not verify the current residence address with that sheriff within that seven-day period, the offender or delinquent child will be arrested or taken into custody, as appropriate, and prosecuted or subjected to a delinquent child proceeding for a failure to timely verify a current address and the delinquent child's parent, guardian, or custodian may be prosecuted for a violation of section 2919.24 of the Revised Code based on the delinquent child's failure to timely verify a current residence address.

(2) If an offender or delinquent child fails to verify a current residence, school, institution of higher education, or place of employment address, as applicable, as required by divisions (A) to (C) of this section by the date required for the verification as set forth in division (B) of this section, the offender or delinquent child shall not be prosecuted or subjected to a delinquent child proceeding for a violation of division (F) of this section, and the delinquent child's parent, guardian, or custodian shall not be prosecuted for a violation of section 2919.24 of the Revised Code based on the delinquent child's failure to timely verify a current residence address and, if the delinquent child is a public registry-qualified juvenile offender registrant, the current school, institution of higher education, or place of employment address, as applicable, unless the seven-day period subsequent to that date that the offender or delinquent child is provided under division (G)(1) of this section to verify the current address has expired and the offender or delinquent child, prior to the expiration of that seven-day period, has not verified the current address. Upon the expiration of the seven-day period that the offender or delinquent child is provided under division (G)(1) of this section to verify the current address, if the offender or delinquent child has not verified the current address, all of the following apply:

(a) The sheriff with whom the offender or delinquent child is required to verify the current residence, school, institution of higher education, or place of employment address, as applicable, promptly shall notify the bureau of criminal identification and investigation of the failure.

(b) The sheriff with whom the offender or delinquent child is required to verify the current residence, school, institution of higher education, or place of employment address, as applicable, the sheriff of the county in which the offender or delinquent child resides, the sheriff of the county in which is located the offender's or public registry-qualified juvenile offender registrant's school, institution of higher education, or place of employment address that was to be verified, or a deputy of the appropriate sheriff, shall locate the offender or delinquent child, promptly shall seek a warrant for the arrest or taking into custody, as appropriate, of the offender or delinquent child for the violation of division (F) of this section and shall arrest the offender or take the child into custody, as appropriate.

(c) The offender or delinquent child is subject to prosecution or a delinquent child proceeding for the violation of division (F) of this section, and the delinquent child's parent, guardian, or custodian may be subject to prosecution for a violation of section 2919.24 of the Revised Code based on the delinquent child's violation of that division.

(H) An offender or public registry-qualified juvenile offender registrant who is required to verify the offender's or public registry-qualified juvenile offender registrant's current residence, school, institution of higher education, or place of employment address pursuant to divisions (A) to (C) of this section and a delinquent child who is not a public registry-qualified juvenile offender registrant who is required to verify the delinquent child's current residence address pursuant to those divisions shall do so for the period of time specified in section 2950.07 of the Revised Code.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.07 - Commencement date for duty to register.

(A) The duty of an offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense and the duty of a delinquent child who is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or who is an out-of-state juvenile offender registrant to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code commences on whichever of the following dates is applicable:

(1) If the offender's duty to register is imposed pursuant to division (A)(1)(a) of section 2950.04 or division (A)(1)(a) of section 2950.041 of the Revised Code, the offender's duty to comply with those sections commences immediately after the entry of the judgment of conviction.

(2) If the delinquent child's duty to register is imposed pursuant to division (A)(1)(b) of section 2950.04 or division (A)(1)(b) of section 2950.041 of the Revised Code, the delinquent child's duty to comply with those sections commences immediately after the order of disposition.

(3) If the offender's duty to register is imposed pursuant to division (A)(2) of section 2950.04 or division (A)(2) of section 2950.041 of the Revised Code, subject to division (A)(7) of this section, the offender's duty to comply with those sections commences on the date of the offender's release from a prison term, a term of imprisonment, or any other type of confinement, or if the offender is not sentenced to a prison term, a term of imprisonment, or any other type of confinement, on the date of the entry of the judgment of conviction of the sexually oriented offense or child-victim oriented offense.

(4) If the offender's or delinquent child's duty to register is imposed pursuant to division (A)(4) of section 2950.04 or division (A)(4) of section 2950.041 of the Revised Code, the offender's duty to comply with those sections commences regarding residence addresses on the date that the offender begins to reside or becomes temporarily domiciled in this state, the offender's duty regarding addresses of schools, institutions of higher education, and places of employment commences on the date the offender begins attending any school or institution of higher education in this state on a full-time or part-time basis or becomes employed in this state, and the delinquent child's duty commences on the date the delinquent child begins to reside or becomes temporarily domiciled in this state.

(5) If the delinquent child's duty to register is imposed pursuant to division (A)(3) of section 2950.04 or division (A)(3) of section 2950.041 of the Revised Code, if the delinquent child's classification as a juvenile offender registrant is made at the time of the child's disposition for that sexually oriented offense or child-victim oriented offense, whichever is applicable, and if the delinquent child is committed for the sexually oriented offense or child-victim oriented offense to the department of youth services or to a secure facility that is not operated by the department, the delinquent child's duty to comply with those sections commences on the date of the delinquent child's discharge or release from custody in the department of youth services secure facility or from the secure facility not operated by the department as described in that division.

(6) If the delinquent child's duty to register is imposed pursuant to division (A)(3) of section 2950.04 or division (A)(3) of section 2950.041 of the Revised Code and if either the delinquent child's classification as a juvenile offender registrant is made at the time of the child's disposition for that sexually oriented offense or child-victim oriented offense, whichever is applicable, and the delinquent child is not committed for the sexually oriented offense or child-victim oriented offense to the department of youth services or to a secure facility that is not operated by the department or the child's classification as a juvenile offender registrant is made pursuant to section 2152.83 or division (A)(2) of section 2152.86 of the Revised Code, subject to divisions (A)(7) of this section, the delinquent child's duty to comply with those sections commences on the date of entry of the court's order that classifies the delinquent child a juvenile offender registrant.

(7) If the offender's or delinquent child's duty to register is imposed pursuant to division (A)(2), (3), or (4) of section 2950.04 or section 2950.041 of the Revised Code and if the offender or delinquent child prior to January 1, 2008, has registered a residence, school, institution of higher education, or place of employment address pursuant to section 2950.04, 2950.041, or 2950.05 of the Revised Code as they existed prior to that date, the offender or delinquent child initially shall register in accordance with section 2950.04 or 2950.041 of the Revised Code, whichever is applicable, as it exists on and after January 1, 2008, not later than the earlier of the dates specified in divisions (A)(7)(a) and (b) of this section. The offender's or delinquent child's duty to comply thereafter with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code as they exist on and after January 1, 2008, commences on the date of that initial registration. The offender or delinquent child initially shall register under section 2950.04 or 2950.041 of the Revised Code as it exists on and after January 1, 2008, not later than the earlier of the following:

(a) The date that is six months after the date on which the offender or delinquent child received a registered letter from the attorney general under division (A)(2) or (B) of section 2950.031 of the Revised Code;

(b) The earlier of the date on which the offender or delinquent child would be required to verify a previously registered address under section 2950.06 of the Revised Code as it exists on and after January 1, 2008, or, if the offender or delinquent child has changed a previously registered address, the date on which the offender or delinquent child would be required to register a new residence, school, institution of higher education, or place of employment address under section 2950.05 of the Revised Code as it exists on and after January 1, 2008.

(8) If the offender's or delinquent child's duty to register was imposed pursuant to section 2950.04 or 2950.041 of the Revised Code as they existed prior to January 1, 2008, the offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code as they exist on and after January 1, 2008, is a continuation of the offender's or delinquent child's former duty to register imposed prior to January 1, 2008, under section 2950.04 or 2950.041 of the Revised Code and shall be considered for all purposes as having commenced on the date that the offender's duty under that section commenced.

(B) The duty of an offender who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense and the duty of a delinquent child who is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or who is an out-of-state juvenile offender registrant to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code continues, after the date of commencement, for whichever of the following periods is applicable:

(1) Except as otherwise provided in this division, if the person is an offender who is a tier III sex offender/child-victim offender relative to the sexually oriented offense or child-victim oriented offense, if the person is a delinquent child who is a tier III sex offender/child-victim offender relative to the sexually oriented offense or child-victim oriented offense, or if the person is a delinquent child who is a public registry-qualified juvenile offender registrant relative to the sexually oriented offense, the offender's or delinquent child's duty to comply with those sections continues until the offender's or delinquent child's death. Regarding a delinquent child who is a tier III sex offender/child-victim offender relative to the offense but is not a public registry-qualified juvenile offender registrant relative to the offense, if the judge who made the disposition for the delinquent child or that judge's successor in office subsequently enters a determination pursuant to section 2152.84 or 2152.85 of the Revised Code that the delinquent child no longer is a tier III sex offender/child-victim offender, the delinquent child's duty to comply with those sections continues for the period of time that is applicable to the delinquent child under division (B)(2) or (3) of this section, based on the reclassification of the child pursuant to section 2152.84 or 21562.85 of the Revised Code as a tier I sex offender/child-victim offender or a tier II sex offender/child-victim offender. In no case shall the lifetime duty to comply that is imposed under this division on an offender who is a tier III sex offender/child-victim offender be removed or terminated. A delinquent child who is a public registry-qualified juvenile offender registrant may have the lifetime duty to register terminated only pursuant to section 2950.15 of the Revised Code.

(2) If the person is an offender who is a tier II sex offender/child-victim offender relative to the sexually oriented offense or child-victim oriented offense, the offender's duty to comply with those sections continues for twenty-five years. Except as otherwise provided in this division, if the person is a delinquent child who is a tier II sex offender/child-victim offender relative to the sexually oriented offense or child-victim oriented offense, the delinquent child's duty to comply with those sections continues for twenty years. Regarding a delinquent child who is a tier II sex offender/child-victim offender relative to the offense but is not a public registry-qualified juvenile offender registrant relative to the offense, if the judge who made the disposition for the delinquent child or that judge's successor in office subsequently enters a determination pursuant to section 2152.84 or 2152.85 of the Revised Code that the delinquent child no longer is a tier II sex offender/child-victim offender but remains a juvenile offender registrant, the delinquent child's duty to comply with those sections continues for the period of time that is applicable to the delinquent child under division (B)(3) of this section, based on the reclassification of the child pursuant to section 2152.84 or 2152.85 of the Revised Code as a tier I sex offender/child-victim offender.

(3) Except as otherwise provided in this division, if the person is an offender who is a tier I sex offender/child-victim offender relative to the sexually oriented offense or child-victim oriented offense, the offender's duty to comply with those sections continues for fifteen years. Except as otherwise provided in this division, if the person is a delinquent child who is a tier I sex offender/child-victim offender relative to the sexually oriented offense or child-victim oriented offense, the delinquent child's duty to comply with those sections continues for ten years. Regarding a delinquent child who is a juvenile offender registrant and a tier I sex offender/child-victim offender but is not a public registry-qualified juvenile offender registrant, if the judge who made the disposition for the delinquent child or that judge's successor in office subsequently enters a determination pursuant to section 2152.84 or 2152.85 of the Revised Code that the delinquent child no longer is to be classified a juvenile offender registrant, the delinquent child's duty to comply with those sections terminates upon the court's entry of the determination. A person who is an offender who is a tier I sex offender/child-victim offender may have the fifteen-year duty to register terminated only pursuant to section 2950.15 of the Revised Code.

(C)

(1) If an offender has been convicted of or pleaded guilty to a sexually oriented offense and the offender subsequently is convicted of or pleads guilty to another sexually oriented offense or a child-victim oriented offense, if an offender has been convicted of or pleaded guilty to a child-victim oriented offense and the offender subsequently is convicted of or pleads guilty to another child-victim oriented offense or a sexually oriented offense, if a delinquent child has been adjudicated a delinquent child for committing a sexually oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant and the child subsequently is adjudicated a delinquent child for committing another sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant relative to that offense or subsequently is convicted of or pleads guilty to another sexually oriented offense or a child-victim oriented offense, or if a delinquent child has been adjudicated a delinquent child for committing a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant and the child subsequently is adjudicated a delinquent child for committing another child-victim oriented offense or a sexually oriented offense and is classified a juvenile offender registrant relative to that offense or subsequently is convicted of or pleads guilty to another child-victim oriented offense or a sexually oriented offense, the period of time for which the offender or delinquent child must comply with the sections specified in division (A) of this section shall be separately calculated pursuant to divisions (A)(1) to (8) and (B)(1) to (3) of this section for each of the sexually oriented offenses and child-victim oriented offenses, and the offender or delinquent child shall comply with each separately calculated period of time independently.

If a delinquent child has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense, is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant relative to that offense, and, after attaining eighteen years of age, subsequently is convicted of or pleads guilty to another sexually oriented offense or child-victim oriented offense, the subsequent conviction or guilty plea does not limit, affect, or supersede the duties imposed upon the delinquent child under this chapter relative to the delinquent child's classification as a juvenile offender registrant or as an out-of-state juvenile offender registrant, and the delinquent child shall comply with both those duties and the duties imposed under this chapter relative to the subsequent conviction or guilty plea.

(2) If a delinquent child has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant relative to the offense and if the juvenile judge or the judge's successor in office subsequently reclassifies the offense tier in which the child is classified pursuant to section 2152.84 or 2152.85 of the Revised Code, the judge's subsequent determination to reclassify the child does not affect the date of commencement of the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code as determined under division (A) of this section. The child's duty to comply with those sections after the reclassification is a continuation of the child's duty to comply with the sections that was in effect prior to the reclassification, and the duty shall continue for the period of time specified in division (B)(1), (2), or (3) of this section, whichever is applicable.

If, prior to January 1, 2008, an offender had a duty to comply with the sections specified in division (A) of this section as a result of a conviction of or plea of guilty to a sexually oriented offense or child-victim oriented offense as those terms were defined in section 2950.01 of the Revised Code prior to January 1, 2008, or a delinquent child had a duty to comply with those sections as a result of an adjudication as a delinquent child for committing one of those offenses as they were defined prior to January 1, 2008, the period of time specified in division (B)(1), (2), or (3) of this section on and after January 1, 2008, for which a person must comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code applies to the person, automatically replaces the period of time for which the person had to comply with those sections prior to January 1, 2008, and is a continuation of the person's duty to comply with the sections that was in effect prior to the reclassification. If, prior to January 1, 2008, an offender or a delinquent child had a duty to comply with the sections specified in division (A) of this section, the offender's or delinquent child's classification as a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender for purposes of that period of time shall be determined as specified in section 2950.031 or 2950.032 of the Revised Code, as applicable.

(D) The duty of an offender or delinquent child to register under this chapter is tolled for any period during which the offender or delinquent child is returned to confinement in a secure facility for any reason or imprisoned for an offense when the confinement in a secure facility or imprisonment occurs subsequent to the date determined pursuant to division (A) of this section. The offender's or delinquent child's duty to register under this chapter resumes upon the offender's or delinquent child's release from confinement in a secure facility or imprisonment.

(E) An offender or delinquent child who has been or is convicted , has pleaded or pleads guilty, or has been or is adjudicated a delinquent child, in a court in another state, in a federal court, military court, or Indian tribal court, or in a court of any nation other than the United States for committing a sexually oriented offense or a child-victim oriented offense may apply to the sheriff of the county in which the offender or delinquent child resides or temporarily is domiciled, or in which the offender attends a school or institution of higher education or is employed, for credit against the duty to register for the time that the offender or delinquent child has complied with the sex offender or child-victim offender registration requirements of another jurisdiction. The sheriff shall grant the offender or delinquent child credit against the duty to register for time for which the offender or delinquent child provides adequate proof that the offender or delinquent child has complied with the sex offender or child-victim offender registration requirements of another jurisdiction. If the offender or delinquent child disagrees with the determination of the sheriff, the offender or delinquent child may appeal the determination to the court of common pleas of the county in which the offender or delinquent child resides or is temporarily domiciled, or in which the offender attends a school or institution of higher education or is employed.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.08 - Authorized inspection of information and records in possession of bureau of criminal identification and investigation.

(A) Subject to division (B) of this section, the statements, information, photographs, fingerprints, and material required by sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and provided by a person who registers, who provides notice of a change of residence, school, institution of higher education, or place of employment address and registers the new residence, school, institution of higher education, or place of employment address, or who provides verification of a current residence, school, institution of higher education, or place of employment address pursuant to those sections and that are in the possession of the bureau of criminal identification and investigation and the information in the possession of the bureau that was received by the bureau pursuant to section 2950.14 of the Revised Code shall not be open to inspection by the public or by any person other than the following persons:

(1) A regularly employed peace officer or other law enforcement officer;

(2) An authorized employee of the bureau of criminal identification and investigation for the purpose of providing information to a board, administrator, or person pursuant to division (F) or (G) of section 109.57 of the Revised Code;

(3) The registrar of motor vehicles, or an employee of the registrar of motor vehicles, for the purpose of verifying and updating any of the information so provided, upon the request of the bureau of criminal identification and investigation.

(B) Division (A) of this section does not apply to any information that is contained in the internet sex offender and child-victim offender database established by the attorney general under division (A)(11) of section 2950.13 of the Revised Code regarding offenders and that is disseminated as described in that division.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §610.10.



Section 2950.081 - Public inspection of information and records in possession of sheriff.

(A) Any statements, information, photographs, fingerprints, or materials that are required to be provided, and that are provided, by an offender or delinquent child pursuant to section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code and that are in the possession of a county sheriff are public records open to public inspection under section 149.43 of the Revised Code and shall be included in the internet sex offender and child-victim offender database established and maintained under section 2950.13 of the Revised Code to the extent provided in that section.

(B) Except when the child is classified a public registry-qualified juvenile offender registrant, the sheriff shall not cause to be publicly disseminated by means of the internet any statements, information, photographs, fingerprints, or materials that are provided by a delinquent child who sends a notice of intent to reside, registers, provides notice of a change of residence address and registers the new residence address, or provides verification of a current residence address pursuant to this chapter and that are in the possession of a county sheriff.

(C) If a sheriff establishes on the internet a sex offender and child-victim offender database for the public dissemination of some or all of the materials that are described in division (A) of this section, that are not prohibited from inclusion by division (B) of this section, and that pertain to offenders or delinquent children who register in the sheriff's county, in addition to all of the other information and materials included, the sheriff shall include in the database a chart describing which sexually oriented offenses and child-victim oriented offenses are included in the definitions of tier I sex offender/child-victim offender, tier II sex offender/child-victim offender, and tier III sex offender/child-victim offender and for each offender or delinquent child in relation to whom information and materials are provided a statement as to whether the offender or delinquent child is a tier I sex offender/child-victim offenders, a tier II sex offender/child-victim offenders, or a tier III sex offender/child-victim offenders.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.09 - [Repealed].

Effective Date: 07-31-2003; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2950.091 - [Repealed].

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.10 - Notifying victim of sexually oriented offense of registration.

(A)

(1) Regardless of when the sexually oriented offense or child-victim oriented offense was committed, if a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, if the offender or delinquent child is in any category specified in division (B)(1)(a), (b), or (c) of this section, if the offender or delinquent child registers with a sheriff pursuant to section 2950.04, 2950.041, or 2950.05 of the Revised Code, and if the victim of the sexually oriented offense or child-victim oriented offense has made a request in accordance with rules adopted by the attorney general that specifies that the victim would like to be provided the notices described in this section, the sheriff shall notify the victim of the sexually oriented offense or child-victim oriented offense, in writing, that the offender or delinquent child has registered and shall include in the notice the offender's name and photograph, and the address or addresses of the offender's residence, school, institution of higher education, or place of employment, as applicable, or the delinquent child's name, photograph, and residence address or addresses. The sheriff shall provide the notice required by this division to the victim at the most recent residence address available for that victim and not later than five days after the offender or delinquent child registers with the sheriff.

(2) Regardless of when the sexually oriented offense or child-victim oriented offense was committed, if a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, if the offender or delinquent child is in any category specified in division (B)(1)(a), (b), or (c) of this section, if the offender or delinquent child registers with a sheriff pursuant to section 2950.04, 2950.041, or 2950.05 of the Revised Code, if the victim of the sexually oriented offense or child-victim oriented offense has made a request in accordance with rules adopted by the attorney general that specifies that the victim would like to be provided the notices described in this section, and if the offender notifies the sheriff of a change of residence, school, institution of higher education, or place of employment address or the delinquent child notifies the sheriff of a change of residence address pursuant to section 2950.05 of the Revised Code, the sheriff shall notify the victim of the sexually oriented offense or child-victim oriented offense, in writing, that the offender's or delinquent child's address has changed and shall include in the notice the offender's name and photograph, and the new address or addresses of the offender's residence, school, institution of higher education, or place of employment, as applicable, or the delinquent child's name, photograph, and new residence address or addresses. The sheriff shall provide the notice required by this division to the victim at the most recent residence address available for that victim and no later than five days after the offender or delinquent child notifies the sheriff of the change in the offender's or delinquent child's residence, school, institution of higher education, or place of employment address.

(3) Regardless of when the sexually oriented offense or child-victim oriented offense was committed, if a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, and if the offender or delinquent child is in any category specified in division (B)(1)(a), (b), or (c) of this section, the victim of the offense may make a request in accordance with rules adopted by the attorney general pursuant to section 2950.13 of the Revised Code that specifies that the victim would like to be provided the notices described in divisions (A)(1) and (2) of this section. If the victim makes a request in accordance with those rules, the sheriff described in divisions (A)(1) and (2) of this section shall provide the victim with the notices described in those divisions.

(4) If a victim makes a request as described in division (A)(3) of this section that specifies that the victim would like to be provided the notices described in divisions (A)(1) and (2) of this section, all information a sheriff obtains regarding the victim from or as a result of the request is confidential, and the information is not a public record open for inspection under section 149.43 of the Revised Code.

(5) The notices described in divisions (A)(1) and (2) of this section are in addition to any notices regarding the offender or delinquent child that the victim is entitled to receive under Chapter 2930. of the Revised Code.

(B)

(1) The duties to provide the notices described in divisions (A)(1) and (2) of this section apply regarding any offender or delinquent child who is in any of the following categories:

(a) The offender is a tier III sex offender/child-victim offender relative to the offense described in division (A) of this section for which a victim requested to be provided notice under that division, or the delinquent child is a public registry-qualified juvenile offender registrant, and a juvenile court has not removed pursuant to section 2950.15 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(b) The delinquent child is a tier III sex offender/child-victim offender who is not a public-registry qualified juvenile offender registrant, the delinquent child was subjected to this section prior to the effective date of this amendment as a sexual predator, habitual sex offender, child-victim predator, or habitual child-victim offender, as those terms were defined in section 2950.01 of the Revised Code as it existed prior to the effective date of this amendment, and a juvenile court has not removed pursuant to section 2152.84 or 2152.85 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(c) The delinquent child is a tier III sex offender/child-victim offender who is not a public registry-qualified juvenile offender registrant, the delinquent child was classified a juvenile offender registrant on or after the effective date of this amendment, the court has imposed a requirement under section 2152.82, 2152.83, or 2152.84 of the Revised Code subjecting the delinquent child to this section, and a juvenile court has not removed pursuant to section 2152.84 or 2152.85 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(2) A victim of a sexually oriented offense or of a child-victim oriented offense is not entitled to be provided any notice described in division (A)(1) or (2) of this section unless the offender or delinquent child is in a category specified in division (B)(1)(a), (b), or (c) of this section. A victim of a sexually oriented offense or of a child-victim oriented offense is not entitled to any notice described in division (A)(1) or (2) of this section unless the victim makes a request in accordance with rules adopted by the attorney general pursuant to section 2950.13 of the Revised Code that specifies that the victim would like to be provided the notices described in divisions (A)(1) and (2) of this section. This division does not affect any rights of a victim of a sexually oriented offense or child-victim oriented offense to be provided notice regarding an offender or delinquent child that are described in Chapter 2930. of the Revised Code.

Effective Date: 07-31-2003; 11-23-2005; 2007 SB10 01-01-2008



Section 2950.11 - [Effective Until 1/1/2014] Notice of identity and location of offender in specified geographical notification area.

(A) Regardless of when the sexually oriented offense or child-victim oriented offense was committed, if a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, and if the offender or delinquent child is in any category specified in division (F)(1)(a), (b), or (c) of this section, the sheriff with whom the offender or delinquent child has most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and the sheriff to whom the offender or delinquent child most recently sent a notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code, within the period of time specified in division (C) of this section, shall provide a written notice containing the information set forth in division (B) of this section to all of the persons described in divisions (A)(1) to (10) of this section. If the sheriff has sent a notice to the persons described in those divisions as a result of receiving a notice of intent to reside and if the offender or delinquent child registers a residence address that is the same residence address described in the notice of intent to reside, the sheriff is not required to send an additional notice when the offender or delinquent child registers. The sheriff shall provide the notice to all of the following persons:

(1)

(a) Any occupant of each residential unit that is located within one thousand feet of the offender's or delinquent child's residential premises, that is located within the county served by the sheriff, and that is not located in a multi-unit building. Division (D)(3) of this section applies regarding notices required under this division.

(b) If the offender or delinquent child resides in a multi-unit building, any occupant of each residential unit that is located in that multi-unit building and that shares a common hallway with the offender or delinquent child. For purposes of this division, an occupant's unit shares a common hallway with the offender or delinquent child if the entrance door into the occupant's unit is located on the same floor and opens into the same hallway as the entrance door to the unit the offender or delinquent child occupies. Division (D)(3) of this section applies regarding notices required under this division.

(c) The building manager, or the person the building owner or condominium unit owners association authorizes to exercise management and control, of each multi-unit building that is located within one thousand feet of the offender's or delinquent child's residential premises, including a multi-unit building in which the offender or delinquent child resides, and that is located within the county served by the sheriff. In addition to notifying the building manager or the person authorized to exercise management and control in the multi-unit building under this division, the sheriff shall post a copy of the notice prominently in each common entryway in the building and any other location in the building the sheriff determines appropriate. The manager or person exercising management and control of the building shall permit the sheriff to post copies of the notice under this division as the sheriff determines appropriate. In lieu of posting copies of the notice as described in this division, a sheriff may provide notice to all occupants of the multi-unit building by mail or personal contact; if the sheriff so notifies all the occupants, the sheriff is not required to post copies of the notice in the common entryways to the building. Division (D)(3) of this section applies regarding notices required under this division.

(d) All additional persons who are within any category of neighbors of the offender or delinquent child that the attorney general by rule adopted under section 2950.13 of the Revised Code requires to be provided the notice and who reside within the county served by the sheriff;

(2) The executive director of the public children services agency that has jurisdiction within the specified geographical notification area and that is located within the county served by the sheriff;

(3)

(a) The superintendent of each board of education of a school district that has schools within the specified geographical notification area and that is located within the county served by the sheriff;

(b) The principal of the school within the specified geographical notification area and within the county served by the sheriff that the delinquent child attends;

(c) If the delinquent child attends a school outside of the specified geographical notification area or outside of the school district where the delinquent child resides, the superintendent of the board of education of a school district that governs the school that the delinquent child attends and the principal of the school that the delinquent child attends.

(4)

(a) The appointing or hiring officer of each chartered nonpublic school located within the specified geographical notification area and within the county served by the sheriff or of each other school located within the specified geographical notification area and within the county served by the sheriff and that is not operated by a board of education described in division (A)(3) of this section;

(b) Regardless of the location of the school, the appointing or hiring officer of a chartered nonpublic school that the delinquent child attends.

(5) The director, head teacher, elementary principal, or site administrator of each preschool program governed by Chapter 3301. of the Revised Code that is located within the specified geographical notification area and within the county served by the sheriff;

(6) The administrator of each child day-care center or type A family day-care home that is located within the specified geographical notification area and within the county served by the sheriff, and the provider of each certified type B family day-care home that is located within the specified geographical notification area and within the county served by the sheriff. As used in this division, "child day-care center," "type A family day-care home," and "certified type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(7) The president or other chief administrative officer of each institution of higher education, as defined in section 2907.03 of the Revised Code, that is located within the specified geographical notification area and within the county served by the sheriff, and the chief law enforcement officer of the state university law enforcement agency or campus police department established under section 3345.04 or 1713.50 of the Revised Code, if any, that serves that institution;

(8) The sheriff of each county that includes any portion of the specified geographical notification area;

(9) If the offender or delinquent child resides within the county served by the sheriff, the chief of police, marshal, or other chief law enforcement officer of the municipal corporation in which the offender or delinquent child resides or, if the offender or delinquent child resides in an unincorporated area, the constable or chief of the police department or police district police force of the township in which the offender or delinquent child resides;

(10) Volunteer organizations in which contact with minors or other vulnerable individuals might occur or any organization, company, or individual who requests notification as provided in division (J) of this section.

(B) The notice required under division (A) of this section shall include all of the following information regarding the subject offender or delinquent child:

(1) The offender's or delinquent child's name;

(2) The address or addresses of the offender's or public registry-qualified juvenile offender registrant's residence, school, institution of higher education, or place of employment, as applicable, or the residence address or addresses of a delinquent child who is not a public registry-qualified juvenile offender registrant;

(3) The sexually oriented offense or child-victim oriented offense of which the offender was convicted, to which the offender pleaded guilty, or for which the child was adjudicated a delinquent child;

(4) A statement that identifies the category specified in division (F)(1)(a), (b), or (c) of this section that includes the offender or delinquent child and that subjects the offender or delinquent child to this section;

(5) The offender's or delinquent child's photograph.

(C) If a sheriff with whom an offender or delinquent child registers under section 2950.04, 2950.041, or 2950.05 of the Revised Code or to whom the offender or delinquent child most recently sent a notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code is required by division (A) of this section to provide notices regarding an offender or delinquent child and if, pursuant to that requirement, the sheriff provides a notice to a sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided notice under division (A)(8) of this section shall provide the notices described in divisions (A)(1) to (7) and (A)(9) and (10) of this section to each person or entity identified within those divisions that is located within the specified geographical notification area and within the county served by the sheriff in question.

(D)

(1) A sheriff required by division (A) or (C) of this section to provide notices regarding an offender or delinquent child shall provide the notice to the neighbors that are described in division (A)(1) of this section and the notices to law enforcement personnel that are described in divisions (A)(8) and (9) of this section as soon as practicable, but no later than five days after the offender sends the notice of intent to reside to the sheriff and again no later than five days after the offender or delinquent child registers with the sheriff or, if the sheriff is required by division (C) of this section to provide the notices, no later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

A sheriff required by division (A) or (C) of this section to provide notices regarding an offender or delinquent child shall provide the notices to all other specified persons that are described in divisions (A)(2) to (7) and (A)(10) of this section as soon as practicable, but not later than seven days after the offender or delinquent child registers with the sheriff or, if the sheriff is required by division (C) of this section to provide the notices, no later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

(2) If an offender or delinquent child in relation to whom division (A) of this section applies verifies the offender's or delinquent child's current residence, school, institution of higher education, or place of employment address, as applicable, with a sheriff pursuant to section 2950.06 of the Revised Code, the sheriff may provide a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (10) of this section. If a sheriff provides a notice pursuant to this division to the sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided the notice under division (A)(8) of this section may provide, but is not required to provide, a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (7) and (A)(9) and (10) of this section.

(3) A sheriff may provide notice under division (A)(1)(a) or (b) of this section, and may provide notice under division (A)(1)(c) of this section to a building manager or person authorized to exercise management and control of a building, by mail, by personal contact, or by leaving the notice at or under the entry door to a residential unit. For purposes of divisions (A)(1)(a) and (b) of this section, and the portion of division (A)(1)(c) of this section relating to the provision of notice to occupants of a multi-unit building by mail or personal contact, the provision of one written notice per unit is deemed as providing notice to all occupants of that unit.

(E) All information that a sheriff possesses regarding an offender or delinquent child who is in a category specified in division (F)(1)(a), (b), or (c) of this section that is described in division (B) of this section and that must be provided in a notice required under division (A) or (C) of this section or that may be provided in a notice authorized under division (D)(2) of this section is a public record that is open to inspection under section 149.43 of the Revised Code.

The sheriff shall not cause to be publicly disseminated by means of the internet any of the information described in this division that is provided by a delinquent child unless that child is in a category specified in division (F)(1)(a), (b), or (c) of this section.

(F)

(1) Except as provided in division (F)(2) of this section, the duties to provide the notices described in divisions (A) and (C) of this section apply regarding any offender or delinquent child who is in any of the following categories:

(a) The offender is a tier III sex offender/child-victim offender, or the delinquent child is a public registry-qualified juvenile offender registrant, and a juvenile court has not removed pursuant to section 2950.15 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(b) The delinquent child is a tier III sex offender/child-victim offender who is not a public-registry qualified juvenile offender registrant, the delinquent child was subjected to this section prior to the effective date of this amendment as a sexual predator, habitual sex offender, child-victim predator, or habitual child-victim offender, as those terms were defined in section 2950.01 of the Revised Code as it existed prior to the effective date of this amendment, and a juvenile court has not removed pursuant to section 2152.84 or 2152.85 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(c) The delinquent child is a tier III sex offender/child-victim offender who is not a public registry-qualified juvenile offender registrant, the delinquent child was classified a juvenile offender registrant on or after the effective date of this amendment, the court has imposed a requirement under section 2152.82, 2152.83, or 2152.84 of the Revised Code subjecting the delinquent child to this section, and a juvenile court has not removed pursuant to section 2152.84 or 2152.85 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(2) The notification provisions of this section do not apply to a person described in division (F)(1)(a), (b), or (c) of this section if a court finds at a hearing after considering the factors described in this division that the person would not be subject to the notification provisions of this section that were in the version of this section that existed immediately prior to the effective date of this amendment. In making the determination of whether a person would have been subject to the notification provisions under prior law as described in this division, the court shall consider the following factors:

(a) The offender's or delinquent child's age;

(b) The offender's or delinquent child's prior criminal or delinquency record regarding all offenses, including, but not limited to, all sexual offenses;

(c) The age of the victim of the sexually oriented offense for which sentence is to be imposed or the order of disposition is to be made;

(d) Whether the sexually oriented offense for which sentence is to be imposed or the order of disposition is to be made involved multiple victims;

(e) Whether the offender or delinquent child used drugs or alcohol to impair the victim of the sexually oriented offense or to prevent the victim from resisting;

(f) If the offender or delinquent child previously has been convicted of or pleaded guilty to, or been adjudicated a delinquent child for committing an act that if committed by an adult would be, a criminal offense, whether the offender or delinquent child completed any sentence or dispositional order imposed for the prior offense or act and, if the prior offense or act was a sex offense or a sexually oriented offense, whether the offender or delinquent child participated in available programs for sexual offenders;

(g) Any mental illness or mental disability of the offender or delinquent child;

(h) The nature of the offender's or delinquent child's sexual conduct, sexual contact, or interaction in a sexual context with the victim of the sexually oriented offense and whether the sexual conduct, sexual contact, or interaction in a sexual context was part of a demonstrated pattern of abuse;

(i) Whether the offender or delinquent child, during the commission of the sexually oriented offense for which sentence is to be imposed or the order of disposition is to be made, displayed cruelty or made one or more threats of cruelty;

(j) Whether the offender or delinquent child would have been a habitual sex offender or a habitual child victim offender under the definitions of those terms set forth in section 2950.01 of the Revised Code as that section existed prior to the effective date of this amendment;

(k) Any additional behavioral characteristics that contribute to the offender's or delinquent child's conduct.

(G)

(1) The department of job and family services shall compile, maintain, and update in January and July of each year, a list of all agencies, centers, or homes of a type described in division (A)(2) or (6) of this section that contains the name of each agency, center, or home of that type, the county in which it is located, its address and telephone number, and the name of an administrative officer or employee of the agency, center, or home.

(2) The department of education shall compile, maintain, and update in January and July of each year, a list of all boards of education, schools, or programs of a type described in division (A)(3), (4), or (5) of this section that contains the name of each board of education, school, or program of that type, the county in which it is located, its address and telephone number, the name of the superintendent of the board or of an administrative officer or employee of the school or program, and, in relation to a board of education, the county or counties in which each of its schools is located and the address of each such school.

(3) The Ohio board of regents shall compile, maintain, and update in January and July of each year, a list of all institutions of a type described in division (A)(7) of this section that contains the name of each such institution, the county in which it is located, its address and telephone number, and the name of its president or other chief administrative officer.

(4) A sheriff required by division (A) or (C) of this section, or authorized by division (D)(2) of this section, to provide notices regarding an offender or delinquent child, or a designee of a sheriff of that type, may request the department of job and family services, department of education, or Ohio board of regents, by telephone, in person, or by mail, to provide the sheriff or designee with the names, addresses, and telephone numbers of the appropriate persons and entities to whom the notices described in divisions (A)(2) to (7) of this section are to be provided. Upon receipt of a request, the department or board shall provide the requesting sheriff or designee with the names, addresses, and telephone numbers of the appropriate persons and entities to whom those notices are to be provided.

(H)

(1) Upon the motion of the offender or the prosecuting attorney of the county in which the offender was convicted of or pleaded guilty to the sexually oriented offense or child-victim oriented offense for which the offender is subject to community notification under this section, or upon the motion of the sentencing judge or that judge's successor in office, the judge may schedule a hearing to determine whether the interests of justice would be served by suspending the community notification requirement under this section in relation to the offender. The judge may dismiss the motion without a hearing but may not issue an order suspending the community notification requirement without a hearing. At the hearing, all parties are entitled to be heard, and the judge shall consider all of the factors set forth in division (K) of this section. If, at the conclusion of the hearing, the judge finds that the offender has proven by clear and convincing evidence that the offender is unlikely to commit in the future a sexually oriented offense or a child-victim oriented offense and if the judge finds that suspending the community notification requirement is in the interests of justice, the judge may suspend the application of this section in relation to the offender. The order shall contain both of these findings.

The judge promptly shall serve a copy of the order upon the sheriff with whom the offender most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and upon the bureau of criminal identification and investigation.

An order suspending the community notification requirement does not suspend or otherwise alter an offender's duties to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and does not suspend the victim notification requirement under section 2950.10 of the Revised Code.

(2) A prosecuting attorney, a sentencing judge or that judge's successor in office, and an offender who is subject to the community notification requirement under this section may initially make a motion under division (H)(1) of this section upon the expiration of twenty years after the offender's duty to comply with division (A)(2), (3), or (4) of section 2950.04, division (A)(2), (3), or (4) of section 2950.041 and sections 2950.05 and 2950.06 of the Revised Code begins in relation to the offense for which the offender is subject to community notification. After the initial making of a motion under division (H)(1) of this section, thereafter, the prosecutor, judge, and offender may make a subsequent motion under that division upon the expiration of five years after the judge has entered an order denying the initial motion or the most recent motion made under that division.

(3) The offender and the prosecuting attorney have the right to appeal an order approving or denying a motion made under division (H)(1) of this section.

(4) Divisions (H)(1) to (3) of this section do not apply to any of the following types of offender:

(a) A person who is convicted of or pleads guilty to a violent sex offense or designated homicide, assault, or kidnapping offense and who, in relation to that offense, is adjudicated a sexually violent predator;

(b) A person who is convicted of or pleads guilty to a sexually oriented offense that is a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, and either who is sentenced under section 2971.03 of the Revised Code or upon whom a sentence of life without parole is imposed under division (B) of section 2907.02 of the Revised Code;

(c) A person who is convicted of or pleads guilty to a sexually oriented offense that is attempted rape committed on or after January 2, 2007, and who also is convicted of or pleads guilty to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code;

(d) A person who is convicted of or pleads guilty to an offense described in division (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code and who is sentenced for that offense pursuant to that division;

(e) An offender who is in a category specified in division (F)(1)(a), (b), or (c) of this section and who, subsequent to being subjected to community notification, has pleaded guilty to or been convicted of a sexually oriented offense or child-victim oriented offense.

(I) If a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, and if the offender or delinquent child is not in any category specified in division (F)(1)(a), (b), or (c) of this section, the sheriff with whom the offender or delinquent child has most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and the sheriff to whom the offender or delinquent child most recently sent a notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code, within the period of time specified in division (D) of this section, shall provide a written notice containing the information set forth in division (B) of this section to the executive director of the public children services agency that has jurisdiction within the specified geographical notification area and that is located within the county served by the sheriff.

(J) Each sheriff shall allow a volunteer organization or other organization, company, or individual who wishes to receive the notice described in division (A)(10) of this section regarding a specific offender or delinquent child or notice regarding all offenders and delinquent children who are located in the specified geographical notification area to notify the sheriff by electronic mail or through the sheriff's web site of this election. The sheriff shall promptly inform the bureau of criminal identification and investigation of these requests in accordance with the forwarding procedures adopted by the attorney general pursuant to section 2950.13 of the Revised Code.

(K) In making a determination under division (H)(1) of this section as to whether to suspend the community notification requirement under this section for an offender, the judge shall consider all relevant factors, including, but not limited to, all of the following:

(1) The offender's age;

(2) The offender's prior criminal or delinquency record regarding all offenses, including, but not limited to, all sexually oriented offenses or child-victim oriented offenses;

(3) The age of the victim of the sexually oriented offense or child-victim oriented offense the offender committed;

(4) Whether the sexually oriented offense or child-victim oriented offense the offender committed involved multiple victims;

(5) Whether the offender used drugs or alcohol to impair the victim of the sexually oriented offense or child-victim oriented the offender committed or to prevent the victim from resisting;

(6) If the offender previously has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing an act that if committed by an adult would be a criminal offense, whether the offender completed any sentence or dispositional order imposed for the prior offense or act and, if the prior offense or act was a sexually oriented offense or a child-victim oriented offense, whether the offender or delinquent child participated in available programs for sex offenders or child-victim offenders;

(7) Any mental illness or mental disability of the offender;

(8) The nature of the offender's sexual conduct, sexual contact, or interaction in a sexual context with the victim of the sexually oriented offense the offender committed or the nature of the offender's interaction in a sexual context with the victim of the child-victim oriented offense the offender committed, whichever is applicable, and whether the sexual conduct, sexual contact, or interaction in a sexual context was part of a demonstrated pattern of abuse;

(9) Whether the offender, during the commission of the sexually oriented offense or child-victim oriented offense the offender committed, displayed cruelty or made one or more threats of cruelty;

(10) Any additional behavioral characteristics that contribute to the offender's conduct.

(L) As used in this section, "specified geographical notification area" means the geographic area or areas within which the attorney general, by rule adopted under section 2950.13 of the Revised Code, requires the notice described in division (B) of this section to be given to the persons identified in divisions (A)(2) to (8) of this section.

Effective Date: 07-31-2003; 04-29-2005; 11-23-2005; 08-03-2006; 01-02-2007; 2007 SB10 01-01-2008

This section is set out twice. See also §2950.112, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2950.11 - [Effective 1/1/2014] Notice of identity and location of offender in specified geographical notification area.

(A) Regardless of when the sexually oriented offense or child-victim oriented offense was committed, if a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, and if the offender or delinquent child is in any category specified in division (F)(1)(a), (b), or (c) of this section, the sheriff with whom the offender or delinquent child has most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and the sheriff to whom the offender or delinquent child most recently sent a notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code, within the period of time specified in division (C) of this section, shall provide a written notice containing the information set forth in division (B) of this section to all of the persons described in divisions (A)(1) to (10) of this section. If the sheriff has sent a notice to the persons described in those divisions as a result of receiving a notice of intent to reside and if the offender or delinquent child registers a residence address that is the same residence address described in the notice of intent to reside, the sheriff is not required to send an additional notice when the offender or delinquent child registers. The sheriff shall provide the notice to all of the following persons:

(1)

(a) Any occupant of each residential unit that is located within one thousand feet of the offender's or delinquent child's residential premises, that is located within the county served by the sheriff, and that is not located in a multi-unit building. Division (D)(3) of this section applies regarding notices required under this division.

(b) If the offender or delinquent child resides in a multi-unit building, any occupant of each residential unit that is located in that multi-unit building and that shares a common hallway with the offender or delinquent child. For purposes of this division, an occupant's unit shares a common hallway with the offender or delinquent child if the entrance door into the occupant's unit is located on the same floor and opens into the same hallway as the entrance door to the unit the offender or delinquent child occupies. Division (D)(3) of this section applies regarding notices required under this division.

(c) The building manager, or the person the building owner or condominium unit owners association authorizes to exercise management and control, of each multi-unit building that is located within one thousand feet of the offender's or delinquent child's residential premises, including a multi-unit building in which the offender or delinquent child resides, and that is located within the county served by the sheriff. In addition to notifying the building manager or the person authorized to exercise management and control in the multi-unit building under this division, the sheriff shall post a copy of the notice prominently in each common entryway in the building and any other location in the building the sheriff determines appropriate. The manager or person exercising management and control of the building shall permit the sheriff to post copies of the notice under this division as the sheriff determines appropriate. In lieu of posting copies of the notice as described in this division, a sheriff may provide notice to all occupants of the multi-unit building by mail or personal contact; if the sheriff so notifies all the occupants, the sheriff is not required to post copies of the notice in the common entryways to the building. Division (D)(3) of this section applies regarding notices required under this division.

(d) All additional persons who are within any category of neighbors of the offender or delinquent child that the attorney general by rule adopted under section 2950.13 of the Revised Code requires to be provided the notice and who reside within the county served by the sheriff;

(2) The executive director of the public children services agency that has jurisdiction within the specified geographical notification area and that is located within the county served by the sheriff;

(3)

(a) The superintendent of each board of education of a school district that has schools within the specified geographical notification area and that is located within the county served by the sheriff;

(b) The principal of the school within the specified geographical notification area and within the county served by the sheriff that the delinquent child attends;

(c) If the delinquent child attends a school outside of the specified geographical notification area or outside of the school district where the delinquent child resides, the superintendent of the board of education of a school district that governs the school that the delinquent child attends and the principal of the school that the delinquent child attends.

(4)

(a) The appointing or hiring officer of each chartered nonpublic school located within the specified geographical notification area and within the county served by the sheriff or of each other school located within the specified geographical notification area and within the county served by the sheriff and that is not operated by a board of education described in division (A)(3) of this section;

(b) Regardless of the location of the school, the appointing or hiring officer of a chartered nonpublic school that the delinquent child attends.

(5) The director, head teacher, elementary principal, or site administrator of each preschool program governed by Chapter 3301. of the Revised Code that is located within the specified geographical notification area and within the county served by the sheriff;

(6) The administrator of each child day-care center or type A family day-care home that is located within the specified geographical notification area and within the county served by the sheriff, each holder of a license to operate a type B family day-care home that is located within the specified geographical notification area and within the county served by the sheriff. As used in this division, "child day-care center," "type A family day-care home," and " type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(7) The president or other chief administrative officer of each institution of higher education, as defined in section 2907.03 of the Revised Code, that is located within the specified geographical notification area and within the county served by the sheriff, and the chief law enforcement officer of the state university law enforcement agency or campus police department established under section 3345.04 or 1713.50 of the Revised Code, if any, that serves that institution;

(8) The sheriff of each county that includes any portion of the specified geographical notification area;

(9) If the offender or delinquent child resides within the county served by the sheriff, the chief of police, marshal, or other chief law enforcement officer of the municipal corporation in which the offender or delinquent child resides or, if the offender or delinquent child resides in an unincorporated area, the constable or chief of the police department or police district police force of the township in which the offender or delinquent child resides;

(10) Volunteer organizations in which contact with minors or other vulnerable individuals might occur or any organization, company, or individual who requests notification as provided in division (J) of this section.

(B) The notice required under division (A) of this section shall include all of the following information regarding the subject offender or delinquent child:

(1) The offender's or delinquent child's name;

(2) The address or addresses of the offender's or public registry-qualified juvenile offender registrant's residence, school, institution of higher education, or place of employment, as applicable, or the residence address or addresses of a delinquent child who is not a public registry-qualified juvenile offender registrant;

(3) The sexually oriented offense or child-victim oriented offense of which the offender was convicted, to which the offender pleaded guilty, or for which the child was adjudicated a delinquent child;

(4) A statement that identifies the category specified in division (F)(1)(a), (b), or (c) of this section that includes the offender or delinquent child and that subjects the offender or delinquent child to this section;

(5) The offender's or delinquent child's photograph.

(C) If a sheriff with whom an offender or delinquent child registers under section 2950.04, 2950.041, or 2950.05 of the Revised Code or to whom the offender or delinquent child most recently sent a notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code is required by division (A) of this section to provide notices regarding an offender or delinquent child and if, pursuant to that requirement, the sheriff provides a notice to a sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided notice under division (A)(8) of this section shall provide the notices described in divisions (A)(1) to (7) and (A)(9) and (10) of this section to each person or entity identified within those divisions that is located within the specified geographical notification area and within the county served by the sheriff in question.

(D)

(1) A sheriff required by division (A) or (C) of this section to provide notices regarding an offender or delinquent child shall provide the notice to the neighbors that are described in division (A)(1) of this section and the notices to law enforcement personnel that are described in divisions (A)(8) and (9) of this section as soon as practicable, but no later than five days after the offender sends the notice of intent to reside to the sheriff and again no later than five days after the offender or delinquent child registers with the sheriff or, if the sheriff is required by division (C) of this section to provide the notices, no later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

A sheriff required by division (A) or (C) of this section to provide notices regarding an offender or delinquent child shall provide the notices to all other specified persons that are described in divisions (A)(2) to (7) and (A)(10) of this section as soon as practicable, but not later than seven days after the offender or delinquent child registers with the sheriff or, if the sheriff is required by division (C) of this section to provide the notices, no later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

(2) If an offender or delinquent child in relation to whom division (A) of this section applies verifies the offender's or delinquent child's current residence, school, institution of higher education, or place of employment address, as applicable, with a sheriff pursuant to section 2950.06 of the Revised Code, the sheriff may provide a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (10) of this section. If a sheriff provides a notice pursuant to this division to the sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided the notice under division (A)(8) of this section may provide, but is not required to provide, a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (7) and (A)(9) and (10) of this section.

(3) A sheriff may provide notice under division (A)(1)(a) or (b) of this section, and may provide notice under division (A)(1)(c) of this section to a building manager or person authorized to exercise management and control of a building, by mail, by personal contact, or by leaving the notice at or under the entry door to a residential unit. For purposes of divisions (A)(1)(a) and (b) of this section, and the portion of division (A)(1)(c) of this section relating to the provision of notice to occupants of a multi-unit building by mail or personal contact, the provision of one written notice per unit is deemed as providing notice to all occupants of that unit.

(E) All information that a sheriff possesses regarding an offender or delinquent child who is in a category specified in division (F)(1)(a), (b), or (c) of this section that is described in division (B) of this section and that must be provided in a notice required under division (A) or (C) of this section or that may be provided in a notice authorized under division (D)(2) of this section is a public record that is open to inspection under section 149.43 of the Revised Code.

The sheriff shall not cause to be publicly disseminated by means of the internet any of the information described in this division that is provided by a delinquent child unless that child is in a category specified in division (F)(1)(a), (b), or (c) of this section.

(F)

(1) Except as provided in division (F)(2) of this section, the duties to provide the notices described in divisions (A) and (C) of this section apply regarding any offender or delinquent child who is in any of the following categories:

(a) The offender is a tier III sex offender/child-victim offender, or the delinquent child is a public registry-qualified juvenile offender registrant, and a juvenile court has not removed pursuant to section 2950.15 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(b) The delinquent child is a tier III sex offender/child-victim offender who is not a public registry-qualified juvenile offender registrant, the delinquent child was subjected to this section prior to January 1, 2008, as a sexual predator, habitual sex offender, child-victim predator, or habitual child-victim offender, as those terms were defined in section 2950.01 of the Revised Code as it existed prior to January 1, 2008, and a juvenile court has not removed pursuant to section 2152.84 or 2152.85 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(c) The delinquent child is a tier III sex offender/child-victim offender who is not a public registry-qualified juvenile offender registrant, the delinquent child was classified a juvenile offender registrant on or after January 1, 2008, the court has imposed a requirement under section 2152.82, 2152.83, or 2152.84 of the Revised Code subjecting the delinquent child to this section, and a juvenile court has not removed pursuant to section 2152.84 or 2152.85 of the Revised Code the delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(2) The notification provisions of this section do not apply to a person described in division (F)(1)(a), (b), or (c) of this section if a court finds at a hearing after considering the factors described in this division that the person would not be subject to the notification provisions of this section that were in the version of this section that existed immediately prior to January 1, 2008. In making the determination of whether a person would have been subject to the notification provisions under prior law as described in this division, the court shall consider the following factors:

(a) The offender's or delinquent child's age;

(b) The offender's or delinquent child's prior criminal or delinquency record regarding all offenses, including, but not limited to, all sexual offenses;

(c) The age of the victim of the sexually oriented offense for which sentence is to be imposed or the order of disposition is to be made;

(d) Whether the sexually oriented offense for which sentence is to be imposed or the order of disposition is to be made involved multiple victims;

(e) Whether the offender or delinquent child used drugs or alcohol to impair the victim of the sexually oriented offense or to prevent the victim from resisting;

(f) If the offender or delinquent child previously has been convicted of or pleaded guilty to, or been adjudicated a delinquent child for committing an act that if committed by an adult would be, a criminal offense, whether the offender or delinquent child completed any sentence or dispositional order imposed for the prior offense or act and, if the prior offense or act was a sex offense or a sexually oriented offense, whether the offender or delinquent child participated in available programs for sexual offenders;

(g) Any mental illness or mental disability of the offender or delinquent child;

(h) The nature of the offender's or delinquent child's sexual conduct, sexual contact, or interaction in a sexual context with the victim of the sexually oriented offense and whether the sexual conduct, sexual contact, or interaction in a sexual context was part of a demonstrated pattern of abuse;

(i) Whether the offender or delinquent child, during the commission of the sexually oriented offense for which sentence is to be imposed or the order of disposition is to be made, displayed cruelty or made one or more threats of cruelty;

(j) Whether the offender or delinquent child would have been a habitual sex offender or a habitual child victim offender under the definitions of those terms set forth in section 2950.01 of the Revised Code as that section existed prior to January 1, 2008;

(k) Any additional behavioral characteristics that contribute to the offender's or delinquent child's conduct.

(G)

(1) The department of job and family services shall compile, maintain, and update in January and July of each year, a list of all agencies, centers, or homes of a type described in division (A)(2) or (6) of this section that contains the name of each agency, center, or home of that type, the county in which it is located, its address and telephone number, and the name of an administrative officer or employee of the agency, center, or home.

(2) The department of education shall compile, maintain, and update in January and July of each year, a list of all boards of education, schools, or programs of a type described in division (A)(3), (4), or (5) of this section that contains the name of each board of education, school, or program of that type, the county in which it is located, its address and telephone number, the name of the superintendent of the board or of an administrative officer or employee of the school or program, and, in relation to a board of education, the county or counties in which each of its schools is located and the address of each such school.

(3) The Ohio board of regents shall compile, maintain, and update in January and July of each year, a list of all institutions of a type described in division (A)(7) of this section that contains the name of each such institution, the county in which it is located, its address and telephone number, and the name of its president or other chief administrative officer.

(4) A sheriff required by division (A) or (C) of this section, or authorized by division (D)(2) of this section, to provide notices regarding an offender or delinquent child, or a designee of a sheriff of that type, may request the department of job and family services, department of education, or Ohio board of regents, by telephone, in person, or by mail, to provide the sheriff or designee with the names, addresses, and telephone numbers of the appropriate persons and entities to whom the notices described in divisions (A)(2) to (7) of this section are to be provided. Upon receipt of a request, the department or board shall provide the requesting sheriff or designee with the names, addresses, and telephone numbers of the appropriate persons and entities to whom those notices are to be provided.

(H)

(1) Upon the motion of the offender or the prosecuting attorney of the county in which the offender was convicted of or pleaded guilty to the sexually oriented offense or child-victim oriented offense for which the offender is subject to community notification under this section, or upon the motion of the sentencing judge or that judge's successor in office, the judge may schedule a hearing to determine whether the interests of justice would be served by suspending the community notification requirement under this section in relation to the offender. The judge may dismiss the motion without a hearing but may not issue an order suspending the community notification requirement without a hearing. At the hearing, all parties are entitled to be heard, and the judge shall consider all of the factors set forth in division (K) of this section. If, at the conclusion of the hearing, the judge finds that the offender has proven by clear and convincing evidence that the offender is unlikely to commit in the future a sexually oriented offense or a child-victim oriented offense and if the judge finds that suspending the community notification requirement is in the interests of justice, the judge may suspend the application of this section in relation to the offender. The order shall contain both of these findings.

The judge promptly shall serve a copy of the order upon the sheriff with whom the offender most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and upon the bureau of criminal identification and investigation.

An order suspending the community notification requirement does not suspend or otherwise alter an offender's duties to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code and does not suspend the victim notification requirement under section 2950.10 of the Revised Code.

(2) A prosecuting attorney, a sentencing judge or that judge's successor in office, and an offender who is subject to the community notification requirement under this section may initially make a motion under division (H)(1) of this section upon the expiration of twenty years after the offender's duty to comply with division (A)(2), (3), or (4) of section 2950.04, division (A)(2), (3), or (4) of section 2950.041 and sections 2950.05 and 2950.06 of the Revised Code begins in relation to the offense for which the offender is subject to community notification. After the initial making of a motion under division (H)(1) of this section, thereafter, the prosecutor, judge, and offender may make a subsequent motion under that division upon the expiration of five years after the judge has entered an order denying the initial motion or the most recent motion made under that division.

(3) The offender and the prosecuting attorney have the right to appeal an order approving or denying a motion made under division (H)(1) of this section.

(4) Divisions (H)(1) to (3) of this section do not apply to any of the following types of offender:

(a) A person who is convicted of or pleads guilty to a violent sex offense or designated homicide, assault, or kidnapping offense and who, in relation to that offense, is adjudicated a sexually violent predator;

(b) A person who is convicted of or pleads guilty to a sexually oriented offense that is a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, and either who is sentenced under section 2971.03 of the Revised Code or upon whom a sentence of life without parole is imposed under division (B) of section 2907.02 of the Revised Code;

(c) A person who is convicted of or pleads guilty to a sexually oriented offense that is attempted rape committed on or after January 2, 2007, and who also is convicted of or pleads guilty to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code;

(d) A person who is convicted of or pleads guilty to an offense described in division (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code and who is sentenced for that offense pursuant to that division;

(e) An offender who is in a category specified in division (F)(1)(a), (b), or (c) of this section and who, subsequent to being subjected to community notification, has pleaded guilty to or been convicted of a sexually oriented offense or child-victim oriented offense.

(I) If a person is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, and if the offender or delinquent child is not in any category specified in division (F)(1)(a), (b), or (c) of this section, the sheriff with whom the offender or delinquent child has most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code and the sheriff to whom the offender or delinquent child most recently sent a notice of intent to reside under section 2950.04 or 2950.041 of the Revised Code, within the period of time specified in division (D) of this section, shall provide a written notice containing the information set forth in division (B) of this section to the executive director of the public children services agency that has jurisdiction within the specified geographical notification area and that is located within the county served by the sheriff.

(J) Each sheriff shall allow a volunteer organization or other organization, company, or individual who wishes to receive the notice described in division (A)(10) of this section regarding a specific offender or delinquent child or notice regarding all offenders and delinquent children who are located in the specified geographical notification area to notify the sheriff by electronic mail or through the sheriff's web site of this election. The sheriff shall promptly inform the bureau of criminal identification and investigation of these requests in accordance with the forwarding procedures adopted by the attorney general pursuant to section 2950.13 of the Revised Code.

(K) In making a determination under division (H)(1) of this section as to whether to suspend the community notification requirement under this section for an offender, the judge shall consider all relevant factors, including, but not limited to, all of the following:

(1) The offender's age;

(2) The offender's prior criminal or delinquency record regarding all offenses, including, but not limited to, all sexually oriented offenses or child-victim oriented offenses;

(3) The age of the victim of the sexually oriented offense or child-victim oriented offense the offender committed;

(4) Whether the sexually oriented offense or child-victim oriented offense the offender committed involved multiple victims;

(5) Whether the offender used drugs or alcohol to impair the victim of the sexually oriented offense or child-victim oriented offense the offender committed or to prevent the victim from resisting;

(6) If the offender previously has been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing an act that if committed by an adult would be a criminal offense, whether the offender completed any sentence or dispositional order imposed for the prior offense or act and, if the prior offense or act was a sexually oriented offense or a child-victim oriented offense, whether the offender or delinquent child participated in available programs for sex offenders or child-victim offenders;

(7) Any mental illness or mental disability of the offender;

(8) The nature of the offender's sexual conduct, sexual contact, or interaction in a sexual context with the victim of the sexually oriented offense the offender committed or the nature of the offender's interaction in a sexual context with the victim of the child-victim oriented offense the offender committed, whichever is applicable, and whether the sexual conduct, sexual contact, or interaction in a sexual context was part of a demonstrated pattern of abuse;

(9) Whether the offender, during the commission of the sexually oriented offense or child-victim oriented offense the offender committed, displayed cruelty or made one or more threats of cruelty;

(10) Any additional behavioral characteristics that contribute to the offender's conduct.

(L) As used in this section, "specified geographical notification area" means the geographic area or areas within which the attorney general, by rule adopted under section 2950.13 of the Revised Code, requires the notice described in division (B) of this section to be given to the persons identified in divisions (A)(2) to (8) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-31-2003; 04-29-2005; 11-23-2005; 08-03-2006; 01-02-2007; 2007 SB10 01-01-2008

This section is set out twice. See also §2950.111, effective until 1/1/2014.



Section 2950.111 - Notification of change or verification of residence address.

(A) If an offender or delinquent child registers a residence address, provides notice of a change of any residence address, or verifies a current residence address pursuant to section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code, all of the following apply:

(1) At any time after the registration, provision of the notice, or verification, the sheriff with whom the offender or delinquent child so registered or to whom the offender or delinquent child so provided the notice or verified the current address, or a designee of that sheriff, may contact a person who owns, leases, or otherwise has custody, control, or supervision of the premises at the address provided by the offender or delinquent child in the registration, the notice, or the verification and request that the person confirm or deny that the offender or delinquent child currently resides at that address.

(2) Upon receipt of a request under division (A)(1) of this section, notwithstanding any other provision of law, the person who owns, leases, or otherwise has custody, control, or supervision of the premises, or an agent of that person, shall comply with the request and inform the sheriff or designee who made the request whether or not the offender or delinquent child currently resides at that address.

(3) Section 2950.12 of the Revised Code applies to a person who, in accordance with division (A)(2) of this section, provides information of the type described in that division.

(B) Division (A) of this section applies regarding any public or private residential premises, including, but not limited to, a private residence, a multi-unit residential facility, a halfway house, a homeless shelter, or any other type of residential premises. Division (A) of this section does not apply regarding an offender's registration, provision of notice of a change in, or verification of a school, institution of higher education, or place of employment address pursuant to section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code.

(C) A sheriff or designee of a sheriff may attempt to confirm that an offender or delinquent child who registers a residence address, provides notice of a change of any residence address, or verifies a current residence address as described in division (A) of this section currently resides at the address in question in manners other than the manner provided in this section. A sheriff or designee of a sheriff is not limited in the number of requests that may be made under this section regarding any registration, provision of notice, or verification, or in the number of times that the sheriff or designee may attempt to confirm, in manners other than the manner provided in this section, that an offender or delinquent child currently resides at the address in question.

Effective Date: 07-31-2003



Section 2950.12 - Immunity from liability in a civil action to recover damages for injury.

(A) Except as provided in division (B) of this section, any of the following persons shall be immune from liability in a civil action to recover damages for injury, death, or loss to person or property allegedly caused by an act or omission in connection with a power, duty, responsibility, or authorization under this chapter or under rules adopted under authority of this chapter:

(1) An officer or employee of the bureau of criminal identification and investigation;

(2) The attorney general, a chief of police, marshal, or other chief law enforcement officer of a municipal corporation, a sheriff, a constable or chief of police of a township police department or police district police force, and a deputy, officer, or employee of the office of the attorney general, the law enforcement agency served by the marshal or the municipal or township chief, the office of the sheriff, or the constable;

(3) A prosecutor and an officer or employee of the office of a prosecutor;

(4) A supervising officer and an officer or employee of the adult parole authority of the department of rehabilitation and correction;

(5) A supervising officer and an officer or employee of the department of youth services;

(6) A supervisor and a caseworker or employee of a public children services agency acting pursuant to section 5153.16 of the Revised Code;

(7) A managing officer of a state correctional institution and an officer or employee of the department of rehabilitation and correction;

(8) A person identified in division (A)(2), (3), (4), (5), (6), or (7) of section 2950.11 of the Revised Code, an organization or person identified in division (A)(10) of that section, or the agent of that person or organization;

(9) A person identified in division (A)(2) of section 2950.111 of the Revised Code, regarding the person's provision of information pursuant to that division to a sheriff or a designee of a sheriff.

(B) The immunity described in division (A) of this section does not apply to a person described in divisions (A)(1) to (8) of this section if, in relation to the act or omission in question, any of the following applies:

(1) The act or omission was manifestly outside the scope of the person's employment or official responsibilities.

(2) The act or omission was with malicious purpose, in bad faith, or in a wanton or reckless manner.

(3) Liability for the act or omission is expressly imposed by a section of the Revised Code.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 2950.13 - [Effective Until 1/1/2014] State registry of sex offenders - duties of attorney general.

(A) The attorney general shall do all of the following:

(1) No later than July 1, 1997, establish and maintain a state registry of sex offenders and child-victim offenders that is housed at the bureau of criminal identification and investigation and that contains all of the registration, change of residence, school, institution of higher education, or place of employment address, and verification information the bureau receives pursuant to sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code regarding each person who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense and each person who is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, all of the information the bureau receives pursuant to section 2950.14 of the Revised Code, and any notice of an order terminating or modifying an offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code the bureau receives pursuant to section 2152.84, 2152.85, or 2950.15 of the Revised Code. For a person who was convicted of or pleaded guilty to the sexually oriented offense or child-victim related offense, the registry also shall indicate whether the person was convicted of or pleaded guilty to the offense in a criminal prosecution or in a serious youthful offender case. The registry shall not be open to inspection by the public or by any person other than a person identified in division (A) of section 2950.08 of the Revised Code. In addition to the information and material previously identified in this division, the registry shall include all of the following regarding each person who is listed in the registry:

(a) A citation for, and the name of, all sexually oriented offenses or child-victim oriented offenses of which the person was convicted, to which the person pleaded guilty, or for which the person was adjudicated a delinquent child and that resulted in a registration duty, and the date on which those offenses were committed;

(b) The text of the sexually oriented offenses or child-victim oriented offenses identified in division (A)(1)(a) of this section as those offenses existed at the time the person was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing those offenses, or a link to a database that sets forth the text of those offenses;

(c) A statement as to whether the person is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender for the sexually oriented offenses or child-victim oriented offenses identified in division (A)(1)(a) of this section;

(d) The community supervision status of the person, including, but not limited to, whether the person is serving a community control sanction and the nature of any such sanction, whether the person is under supervised release and the nature of the release, or regarding a juvenile, whether the juvenile is under any type of release authorized under Chapter 2152. or 5139. of the Revised Code and the nature of any such release;

(e) The offense and delinquency history of the person, as determined from information gathered or provided under sections 109.57 and 2950.14 of the Revised Code;

(f) The bureau of criminal identification and investigation tracking number assigned to the person if one has been so assigned, the federal bureau of investigation number assigned to the person if one has been assigned and the bureau of criminal identification and investigation is aware of the number, and any other state identification number assigned to the person of which the bureau is aware;

(g) Fingerprints and palmprints of the person;

(h) A DNA specimen, as defined in section 109.573 of the Revised Code, from the person;

(i) Whether the person has any outstanding arrest warrants;

(j) Whether the person is in compliance with the person's duties under this chapter.

(2) In consultation with local law enforcement representatives and no later than July 1, 1997, adopt rules that contain guidelines necessary for the implementation of this chapter;

(3) In consultation with local law enforcement representatives, adopt rules for the implementation and administration of the provisions contained in section 2950.11 of the Revised Code that pertain to the notification of neighbors of an offender or a delinquent child who has committed a sexually oriented offense or a child-victim oriented offense and and is in a category specified in division (F)(1) of that section and rules that prescribe a manner in which victims of a sexually oriented offense or a child-victim oriented offense committed by an offender or a delinquent child who is in a category specified in division (B)(1) of section 2950.10 of the Revised Code may make a request that specifies that the victim would like to be provided the notices described in divisions (A)(1) and (2) of section 2950.10 of the Revised Code;

(4) In consultation with local law enforcement representatives and through the bureau of criminal identification and investigation, prescribe the forms to be used by judges and officials pursuant to section 2950.03 or 2950.032 of the Revised Code to advise offenders and delinquent children of their duties of filing a notice of intent to reside, registration, notification of a change of residence, school, institution of higher education, or place of employment address and registration of the new, school, institution of higher education, or place of employment address, as applicable, and address verification under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, and prescribe the forms to be used by sheriffs relative to those duties of filing a notice of intent to reside, registration, change of residence, school, institution of higher education, or place of employment address notification, and address verification;

(5) Make copies of the forms prescribed under division (A)(4) of this section available to judges, officials, and sheriffs;

(6) Through the bureau of criminal identification and investigation, provide the notifications, the information and materials, and the documents that the bureau is required to provide to appropriate law enforcement officials and to the federal bureau of investigation pursuant to sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code;

(7) Through the bureau of criminal identification and investigation, maintain the verification forms returned under the address verification mechanism set forth in section 2950.06 of the Revised Code;

(8) In consultation with representatives of the officials, judges, and sheriffs, adopt procedures for officials, judges, and sheriffs to use to forward information, photographs, and fingerprints to the bureau of criminal identification and investigation pursuant to the requirements of sections 2950.03, 2950.04, 2950.041, 2950.05, 2950.06, and 2950.11 of the Revised Code;

(9) In consultation with the director of education, the director of job and family services, and the director of rehabilitation and correction, adopt rules that contain guidelines to be followed by boards of education of a school district, chartered nonpublic schools or other schools not operated by a board of education, preschool programs, child day-care centers, type A family day-care homes, certified type B family day-care homes, and institutions of higher education regarding the proper use and administration of information received pursuant to section 2950.11 of the Revised Code relative to an offender or delinquent child who has committed a sexually oriented offense or a child-victim oriented offense and is in a category specified in division (F)(1) of that section;

(10) In consultation with local law enforcement representatives and no later than July 1, 1997, adopt rules that designate a geographic area or areas within which the notice described in division (B) of section 2950.11 of the Revised Code must be given to the persons identified in divisions (A)(2) to (8) and (A)(10) of that section;

(11) Through the bureau of criminal identification and investigation, not later than January 1, 2004, establish and operate on the internet a sex offender and child-victim offender database that contains information for every offender who has committed a sexually oriented offense or a child-victim oriented offense and registers in any county in this state pursuant to section 2950.04 or 2950.041 of the Revised Code and for every delinquent child who has committed a sexually oriented offense, is a public registry-qualified juvenile offender registrant, and registers in any county in this state pursuant to either such section. The bureau shall not include on the database the identity of any offender's or public registry-qualified juvenile offender registrant's victim, any offender's or public registry-qualified juvenile offender registrant's social security number, the name of any school or institution of higher education attended by any offender or public registry-qualified juvenile offender registrant, the name of the place of employment of any offender or public registry-qualified juvenile offender registrant, any tracking or identification number described in division (A)(1)(f) of this section, or any information described in division (C)(7) of section 2950.04 or 2950.041 of the Revised Code. The bureau shall provide on the database, for each offender and each public registry-qualified juvenile offender registrant, at least the information specified in divisions (A)(11)(a) to (h) of this section. Otherwise, the bureau shall determine the information to be provided on the database for each offender and public registry-qualified juvenile offender registrant and shall obtain that information from the information contained in the state registry of sex offenders and child-victim offenders described in division (A)(1) of this section, which information, while in the possession of the sheriff who provided it, is a public record open for inspection as described in section 2950.081 of the Revised Code. The database is a public record open for inspection under section 149.43 of the Revised Code, and it shall be searchable by offender or public registry-qualified juvenile offender registrant name, by county, by zip code, and by school district. The database shall provide a link to the web site of each sheriff who has established and operates on the internet a sex offender and child-victim offender database that contains information for offenders and public registry-qualified juvenile offender registrants who register in that county pursuant to section 2950.04 or 2950.041 of the Revised Code, with the link being a direct link to the sex offender and child-victim offender database for the sheriff. The bureau shall provide on the database, for each offender and public registry-qualified juvenile offender registrant, at least the following information:

(a) The information described in divisions (A)(1)(a), (b), (c), and (d) of this section relative to the offender or public registry-qualified juvenile offender registrant;

(b) The address of the offender's or public registry-qualified juvenile offender registrant's school, institution of higher education, or place of employment provided in a registration form;

(c) The information described in division (C)(6) of section 2950.04 or 2950.041 of the Revised Code;

(d) A chart describing which sexually oriented offenses and child-victim oriented offenses are included in the definitions of tier I sex offender/child-victim offender, tier II sex offender/child-victim offender, and tier III sex offender/child-victim offender;

(e) Fingerprints and palm prints of the offender or public registry-qualified juvenile offender registrant and a DNA specimen from the offender or public registry-qualified juvenile offender registrant;

(f) The information set forth in division (B) of section 2950.11 of the Revised Code;

(g) Any outstanding arrest warrants for the offender or public registry-qualified juvenile offender registrant;

(h) The offender's or public registry-qualified juvenile offender registrant's compliance status with duties under this chapter.

(12) Develop software to be used by sheriffs in establishing on the internet a sex offender and child-victim offender database for the public dissemination of some or all of the information and materials described in division (A) of section 2950.081 of the Revised Code that are public records under that division, that are not prohibited from inclusion by division (B) of that section, and that pertain to offenders and public registry-qualified juvenile offender registrants who register in the sheriff's county pursuant to section 2950.04 or 2950.041 of the Revised Code and for the public dissemination of information the sheriff receives pursuant to section 2950.14 of the Revised Code and, upon the request of any sheriff, provide technical guidance to the requesting sheriff in establishing on the internet such a database;

(13) Through the bureau of criminal identification and investigation, not later than January 1, 2004, establish and operate on the internet a database that enables local law enforcement representatives to remotely search by electronic means the state registry of sex offenders and child-victim offenders described in division (A)(1) of this section and any information and materials the bureau receives pursuant to sections 2950.04, 2950.041, 2950.05, 2950.06, and 2950.14 of the Revised Code. The database shall enable local law enforcement representatives to obtain detailed information regarding each offender and delinquent child who is included in the registry, including, but not limited to the offender's or delinquent child's name, aliases, residence address, name and address of any place of employment, school, institution of higher education, if applicable, license plate number of each vehicle identified in division (C)(5) of section 2950.04 or 2950.041 of the Revised Code to the extent applicable, victim preference if available, date of most recent release from confinement if applicable, fingerprints, and palmprints, all of the information and material described in division (A)(1)(a) to (h) of this section regarding the offender or delinquent child, and other identification parameters the bureau considers appropriate. The database is not a public record open for inspection under section 149.43 of the Revised Code and shall be available only to law enforcement representatives as described in this division. Information obtained by local law enforcement representatives through use of this database is not open to inspection by the public or by any person other than a person identified in division (A) of section 2950.08 of the Revised Code.

(14) Through the bureau of criminal identification and investigation, maintain a list of requests for notice about a specified offender or delinquent child or specified geographical notification area made pursuant to division (J) of section 2950.11 of the Revised Code and, when an offender or delinquent child changes residence to another county, forward any requests for information about that specific offender or delinquent child to the appropriate sheriff;

(15) Through the bureau of criminal identification and investigation, establish and operate a system for the immediate notification by electronic means of the appropriate officials in other states specified in this division each time an offender or delinquent child registers a residence, school, institution of higher education, or place of employment address under section 2950.04 or 2950.041 of the revised Code or provides a notice of a change of address or registers a new address under division (A) or (B) of section 2950.05 of the Revised Code. The immediate notification by electronic means shall be provided to the appropriate officials in each state in which the offender or delinquent child is required to register a residence, school, institution of higher education, or place of employment address. The notification shall contain the offender's or delinquent child's name and all of the information the bureau receives from the sheriff with whom the offender or delinquent child registered the address or provided the notice of change of address or registered the new address.

(B) The attorney general in consultation with local law enforcement representatives, may adopt rules that establish one or more categories of neighbors of an offender or delinquent child who, in addition to the occupants of residential premises and other persons specified in division (A)(1) of section 2950.11 of the Revised Code, must be given the notice described in division (B) of that section.

(C) No person, other than a local law enforcement representative, shall knowingly do any of the following:

(1) Gain or attempt to gain access to the database established and operated by the attorney general, through the bureau of criminal identification and investigation, pursuant to division (A)(13) of this section.

(2) Permit any person to inspect any information obtained through use of the database described in division (C)(1) of this section, other than as permitted under that division.

(D) As used in this section, "local law enforcement representatives" means representatives of the sheriffs of this state, representatives of the municipal chiefs of police and marshals of this state, and representatives of the township constables and chiefs of police of the township police departments or police district police forces of this state.

Effective Date: 07-31-2003; 01-02-2007; 2007 SB10 01-01-2008

This section is set out twice. See also §2950.132, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 2950.13 - [Effective 1/1/2014] State registry of sex offenders - duties of attorney general.

(A) The attorney general shall do all of the following:

(1) No later than July 1, 1997, establish and maintain a state registry of sex offenders and child-victim offenders that is housed at the bureau of criminal identification and investigation and that contains all of the registration, change of residence, school, institution of higher education, or place of employment address, and verification information the bureau receives pursuant to sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code regarding each person who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense and each person who is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense and is classified a juvenile offender registrant or is an out-of-state juvenile offender registrant based on that adjudication, all of the information the bureau receives pursuant to section 2950.14 of the Revised Code, and any notice of an order terminating or modifying an offender's or delinquent child's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code the bureau receives pursuant to section 2152.84, 2152.85, or 2950.15 of the Revised Code. For a person who was convicted of or pleaded guilty to the sexually oriented offense or child-victim related offense, the registry also shall indicate whether the person was convicted of or pleaded guilty to the offense in a criminal prosecution or in a serious youthful offender case. The registry shall not be open to inspection by the public or by any person other than a person identified in division (A) of section 2950.08 of the Revised Code. In addition to the information and material previously identified in this division, the registry shall include all of the following regarding each person who is listed in the registry:

(a) A citation for, and the name of, all sexually oriented offenses or child-victim oriented offenses of which the person was convicted, to which the person pleaded guilty, or for which the person was adjudicated a delinquent child and that resulted in a registration duty, and the date on which those offenses were committed;

(b) The text of the sexually oriented offenses or child-victim oriented offenses identified in division (A)(1)(a) of this section as those offenses existed at the time the person was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing those offenses, or a link to a database that sets forth the text of those offenses;

(c) A statement as to whether the person is a tier I sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a tier III sex offender/child-victim offender for the sexually oriented offenses or child-victim oriented offenses identified in division (A)(1)(a) of this section;

(d) The community supervision status of the person, including, but not limited to, whether the person is serving a community control sanction and the nature of any such sanction, whether the person is under supervised release and the nature of the release, or regarding a juvenile, whether the juvenile is under any type of release authorized under Chapter 2152. or 5139. of the Revised Code and the nature of any such release;

(e) The offense and delinquency history of the person, as determined from information gathered or provided under sections 109.57 and 2950.14 of the Revised Code;

(f) The bureau of criminal identification and investigation tracking number assigned to the person if one has been so assigned, the federal bureau of investigation number assigned to the person if one has been assigned and the bureau of criminal identification and investigation is aware of the number, and any other state identification number assigned to the person of which the bureau is aware;

(g) Fingerprints and palmprints of the person;

(h) A DNA specimen, as defined in section 109.573 of the Revised Code, from the person;

(i) Whether the person has any outstanding arrest warrants;

(j) Whether the person is in compliance with the person's duties under this chapter.

(2) In consultation with local law enforcement representatives and no later than July 1, 1997, adopt rules that contain guidelines necessary for the implementation of this chapter;

(3) In consultation with local law enforcement representatives, adopt rules for the implementation and administration of the provisions contained in section 2950.11 of the Revised Code that pertain to the notification of neighbors of an offender or a delinquent child who has committed a sexually oriented offense or a child-victim oriented offense and is in a category specified in division (F)(1) of that section and rules that prescribe a manner in which victims of a sexually oriented offense or a child-victim oriented offense committed by an offender or a delinquent child who is in a category specified in division (B)(1) of section 2950.10 of the Revised Code may make a request that specifies that the victim would like to be provided the notices described in divisions (A)(1) and (2) of section 2950.10 of the Revised Code;

(4) In consultation with local law enforcement representatives and through the bureau of criminal identification and investigation, prescribe the forms to be used by judges and officials pursuant to section 2950.03 or 2950.032 of the Revised Code to advise offenders and delinquent children of their duties of filing a notice of intent to reside, registration, notification of a change of residence, school, institution of higher education, or place of employment address and registration of the new school, institution of higher education, or place of employment address, as applicable, and address verification under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, and prescribe the forms to be used by sheriffs relative to those duties of filing a notice of intent to reside, registration, change of residence, school, institution of higher education, or place of employment address notification, and address verification;

(5) Make copies of the forms prescribed under division (A)(4) of this section available to judges, officials, and sheriffs;

(6) Through the bureau of criminal identification and investigation, provide the notifications, the information and materials, and the documents that the bureau is required to provide to appropriate law enforcement officials and to the federal bureau of investigation pursuant to sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code;

(7) Through the bureau of criminal identification and investigation, maintain the verification forms returned under the address verification mechanism set forth in section 2950.06 of the Revised Code;

(8) In consultation with representatives of the officials, judges, and sheriffs, adopt procedures for officials, judges, and sheriffs to use to forward information, photographs, and fingerprints to the bureau of criminal identification and investigation pursuant to the requirements of sections 2950.03, 2950.04, 2950.041, 2950.05, 2950.06, and 2950.11 of the Revised Code;

(9) In consultation with the director of education, the director of job and family services, and the director of rehabilitation and correction, adopt rules that contain guidelines to be followed by boards of education of a school district, chartered nonpublic schools or other schools not operated by a board of education, preschool programs, child day-care centers, type A family day-care homes, licensed type B family day-care homes, and institutions of higher education regarding the proper use and administration of information received pursuant to section 2950.11 of the Revised Code relative to an offender or delinquent child who has committed a sexually oriented offense or a child-victim oriented offense and is in a category specified in division (F)(1) of that section;

(10) In consultation with local law enforcement representatives and no later than July 1, 1997, adopt rules that designate a geographic area or areas within which the notice described in division (B) of section 2950.11 of the Revised Code must be given to the persons identified in divisions (A)(2) to (8) and (A)(10) of that section;

(11) Through the bureau of criminal identification and investigation, not later than January 1, 2004, establish and operate on the internet a sex offender and child-victim offender database that contains information for every offender who has committed a sexually oriented offense or a child-victim oriented offense and registers in any county in this state pursuant to section 2950.04 or 2950.041 of the Revised Code and for every delinquent child who has committed a sexually oriented offense, is a public registry-qualified juvenile offender registrant, and registers in any county in this state pursuant to either such section. The bureau shall not include on the database the identity of any offender's or public registry-qualified juvenile offender registrant's victim, any offender's or public registry-qualified juvenile offender registrant's social security number, the name of any school or institution of higher education attended by any offender or public registry-qualified juvenile offender registrant, the name of the place of employment of any offender or public registry-qualified juvenile offender registrant, any tracking or identification number described in division (A)(1)(f) of this section, or any information described in division (C)(7) of section 2950.04 or 2950.041 of the Revised Code. The bureau shall provide on the database, for each offender and each public registry-qualified juvenile offender registrant, at least the information specified in divisions (A)(11)(a) to (h) of this section. Otherwise, the bureau shall determine the information to be provided on the database for each offender and public registry-qualified juvenile offender registrant and shall obtain that information from the information contained in the state registry of sex offenders and child-victim offenders described in division (A)(1) of this section, which information, while in the possession of the sheriff who provided it, is a public record open for inspection as described in section 2950.081 of the Revised Code. The database is a public record open for inspection under section 149.43 of the Revised Code, and it shall be searchable by offender or public registry-qualified juvenile offender registrant name, by county, by zip code, and by school district. The database shall provide a link to the web site of each sheriff who has established and operates on the internet a sex offender and child-victim offender database that contains information for offenders and public registry-qualified juvenile offender registrants who register in that county pursuant to section 2950.04 or 2950.041 of the Revised Code, with the link being a direct link to the sex offender and child-victim offender database for the sheriff. The bureau shall provide on the database, for each offender and public registry-qualified juvenile offender registrant, at least the following information:

(a) The information described in divisions (A)(1)(a), (b), (c), and (d) of this section relative to the offender or public registry-qualified juvenile offender registrant;

(b) The address of the offender's or public registry-qualified juvenile offender registrant's school, institution of higher education, or place of employment provided in a registration form;

(c) The information described in division (C)(6) of section 2950.04 or 2950.041 of the Revised Code;

(d) A chart describing which sexually oriented offenses and child-victim oriented offenses are included in the definitions of tier I sex offender/child-victim offender, tier II sex offender/child-victim offender, and tier III sex offender/child-victim offender;

(e) Fingerprints and palmprints of the offender or public registry-qualified juvenile offender registrant and a DNA specimen from the offender or public registry-qualified juvenile offender registrant;

(f) The information set forth in division (B) of section 2950.11 of the Revised Code;

(g) Any outstanding arrest warrants for the offender or public registry-qualified juvenile offender registrant;

(h) The offender's or public registry-qualified juvenile offender registrant's compliance status with duties under this chapter.

(12) Develop software to be used by sheriffs in establishing on the internet a sex offender and child-victim offender database for the public dissemination of some or all of the information and materials described in division (A) of section 2950.081 of the Revised Code that are public records under that division, that are not prohibited from inclusion by division (B) of that section, and that pertain to offenders and public registry-qualified juvenile offender registrants who register in the sheriff's county pursuant to section 2950.04 or 2950.041 of the Revised Code and for the public dissemination of information the sheriff receives pursuant to section 2950.14 of the Revised Code and, upon the request of any sheriff, provide technical guidance to the requesting sheriff in establishing on the internet such a database;

(13) Through the bureau of criminal identification and investigation, not later than January 1, 2004, establish and operate on the internet a database that enables local law enforcement representatives to remotely search by electronic means the state registry of sex offenders and child-victim offenders described in division (A)(1) of this section and any information and materials the bureau receives pursuant to sections 2950.04, 2950.041, 2950.05, 2950.06, and 2950.14 of the Revised Code. The database shall enable local law enforcement representatives to obtain detailed information regarding each offender and delinquent child who is included in the registry, including, but not limited to the offender's or delinquent child's name, aliases, residence address, name and address of any place of employment, school, institution of higher education, if applicable, license plate number of each vehicle identified in division (C)(5) of section 2950.04 or 2950.041 of the Revised Code to the extent applicable, victim preference if available, date of most recent release from confinement if applicable, fingerprints, and palmprints, all of the information and material described in divisions (A)(1)(a) to (h) of this section regarding the offender or delinquent child, and other identification parameters the bureau considers appropriate. The database is not a public record open for inspection under section 149.43 of the Revised Code and shall be available only to law enforcement representatives as described in this division. Information obtained by local law enforcement representatives through use of this database is not open to inspection by the public or by any person other than a person identified in division (A) of section 2950.08 of the Revised Code.

(14) Through the bureau of criminal identification and investigation, maintain a list of requests for notice about a specified offender or delinquent child or specified geographical notification area made pursuant to division (J) of section 2950.11 of the Revised Code and, when an offender or delinquent child changes residence to another county, forward any requests for information about that specific offender or delinquent child to the appropriate sheriff;

(15) Through the bureau of criminal identification and investigation, establish and operate a system for the immediate notification by electronic means of the appropriate officials in other states specified in this division each time an offender or delinquent child registers a residence, school, institution of higher education, or place of employment address under section 2950.04 or 2950.041 of the Revised Code or provides a notice of a change of address or registers a new address under division (A) or (B) of section 2950.05 of the Revised Code. The immediate notification by electronic means shall be provided to the appropriate officials in each state in which the offender or delinquent child is required to register a residence, school, institution of higher education, or place of employment address. The notification shall contain the offender's or delinquent child's name and all of the information the bureau receives from the sheriff with whom the offender or delinquent child registered the address or provided the notice of change of address or registered the new address.

(B) The attorney general in consultation with local law enforcement representatives, may adopt rules that establish one or more categories of neighbors of an offender or delinquent child who, in addition to the occupants of residential premises and other persons specified in division (A)(1) of section 2950.11 of the Revised Code, must be given the notice described in division (B) of that section.

(C) No person, other than a local law enforcement representative, shall knowingly do any of the following:

(1) Gain or attempt to gain access to the database established and operated by the attorney general, through the bureau of criminal identification and investigation, pursuant to division (A)(13) of this section.

(2) Permit any person to inspect any information obtained through use of the database described in division (C)(1) of this section, other than as permitted under that division.

(D) As used in this section, "local law enforcement representatives" means representatives of the sheriffs of this state, representatives of the municipal chiefs of police and marshals of this state, and representatives of the township constables and chiefs of police of the township police departments or police district police forces of this state.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-31-2003; 01-02-2007; 2007 SB10 01-01-2008

This section is set out twice. See also §2950.131, effective until 1/1/2014.



Section 2950.131 - Database link to current information on offenders.

(A) By January 1, 2008, the bureau of criminal identification and investigation, with the assistance of the office of criminal justice services, shall include on the internet sex offender and child-victim offender database established and operated pursuant to division (A)(11) of section 2950.13 of the Revised Code a link to educational information for the public on current research about sex offenders and child-victim offenders. Each sheriff who has established on the internet a sex offender and child-victim offender database may include a link to this information on the sheriff's internet database.

(B) By January 1, 2008, the internet sex offender and child-victim offender database established and operated pursuant to division (A)(11) of section 2950.13 of the Revised Code and each sheriff's internet sex offender and child-victim offender database is required to inform offenders and public registry-qualified juvenile offender registrants that they may contact the sheriff of the county in which the offender or delinquent child registered an address if the offender or delinquent child believes that information contained on the internet sex offender and child-victim offender database or sheriff's internet sex offender and child-victim offender database pertaining to the offender or delinquent child is incorrect.

Effective Date: 2007 SB97 01-01-2008



Section 2950.132 - Conformity of Ohio sex registration laws to federal laws.

If, on or after the effective date of this section, the United States attorney general or an office established under the authority of the United States attorney general adopts any regulation, guideline, or standard that interprets or applies the federal Sex Offender Registration and Notification Act, Pub. L. No. 109-249 , to require additional sex offender registration and notification than otherwise required by Chapter 2950. of the Revised Code, as amended by this act, or notifies the attorney general of this state that the amendments made by this act are not in substantial compliance with the federal Sex Offender Registration and Notification Act or regulations, guidelines or standards interpreting or applying the federal Sex Offender Registration and Notification Act, the attorney general of this state within one hundred eighty days after notification or the adoption of any regulation, guideline or standard that interprets or applies the federal Sex Offender Registration and Notification Act, shall adopt rules in accordance with Chapter 119. of the Revised Code to require additional sex offender registration or notification so that Ohio's sex offender registration and notification requirements are consistent with, and not less stringent than, the federal Sex Offender Registration and Notification Act and any regulation, guideline or standard that interprets or applies the federal Sex Offender Registration and Notification Act.

Effective Date: 2007 SB10 07-01-2007



Section 2950.14 - Department of rehabilitation and correction to provide information prior to release.

(A) Prior to releasing an offender who is under the custody and control of the department of rehabilitation and correction and who has been convicted of or pleaded guilty to committing, either prior to, on, or after January 1, 1997, any sexually oriented offense or any child-victim oriented offense, the department of rehabilitation and correction shall provide all of the information described in division (B) of this section to the bureau of criminal identification and investigation regarding the offender and to the sheriff of the county in which the offender's anticipated future residence is located. Prior to releasing a delinquent child who is in the custody of the department of youth services who has been adjudicated a delinquent child for committing any sexually oriented offense or any child-victim oriented offense, regardless of when the offense was committed, and who has been classified a juvenile offender registrant based on that adjudication, the department of youth services shall provide all of the information described in division (B) of this section to the bureau of criminal identification and investigation regarding the delinquent child.

(B) The department of rehabilitation and correction and the department of youth services shall provide all of the following information to the bureau of criminal identification and investigation regarding an offender or delinquent child described in division (A) of this section:

(1) The offender's or delinquent child's name and any aliases used by the offender or delinquent child;

(2) All identifying factors concerning, and a physical description of, the offender or delinquent child;

(3) The offender's or delinquent child's anticipated future residence;

(4) The offense and delinquency history and the terms and conditions of release of the offender or delinquent child;

(5) Whether the offender or delinquent child was treated for a mental abnormality or personality disorder while under the custody and control of the department;

(6) Any other information that the bureau indicates is relevant and that the department possesses.

(C) Upon receipt of the information described in division (B) of this section regarding an offender or delinquent child, the bureau immediately shall enter the information into the state registry of sex offenders and child-victim offenders that the bureau maintains pursuant to section 2950.13 of the Revised Code and into the records that the bureau maintains pursuant to division (A) of section 109.57 of the Revised Code. Upon receipt of that information regarding an offender, the bureau immediately shall enter the information on the sex offender and child-victim offender database it establishes and operates on the internet pursuant to division (A)(11) of section 2950.13 of the Revised Code.

(D) Upon receipt of the information described in division (B) of this section regarding an offender, a sheriff who has established on the internet a sex offender and child-victim offender database for the public dissemination of information regarding such offenders shall enter that information on the database.

Effective Date: 07-31-2003; 01-02-2007; 2007 SB10 01-01-2008



Section 2950.15 - Termination of duty to comply with sex registration laws.

(A) As used in this section and section 2950.16 of the Revised Code, "eligible offender" means a person who is convicted of, pleads guilty to, was convicted of, or pleaded guilty to a sexually oriented offense or child-victim oriented offense, regardless of when the offense was committed, and is a tier I sex offender/child-victim offender or a child who is or was adjudicated a delinquent child for committing a sexually oriented offense or child-victim oriented offense, regardless of when the offense was committed, and is a public registry-qualified juvenile offender registrant.

(B) Pursuant to this section, an eligible offender may make a motion to the court of common pleas or, for a delinquent child, the juvenile court of the county in which the eligible offender resides requesting that the court terminate the eligible offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code. If the eligible offender is not a resident of this state, the eligible offender may make a motion to the court of common pleas of the county in which the eligible offender has registered pursuant to section 2950.04 or 2950.041 of the Revised Code, but if the eligible offender has registered addresses of that nature in more than one county, the eligible offender may make such a motion in the court of only one of those counties. Notwithstanding any state or local rule assigning costs and fees for filing and processing civil and criminal cases, the fee for filing the motion shall be one hundred fifty dollars. This fee shall be applied to any further processing of the motion, including, but not limited to, the costs associated with investigating the motion, notifying relevant parties, scheduling hearings, and recording and reporting the court's determination.

(C)

(1) Except as provided in division (C)(2) of this section, an eligible offender who is classified a tier I sex offender/child-victim offender may make a motion under division (B) of this section upon the expiration of ten years after the eligible offender's duty to comply with division (A)(2) or (4) of section 2950.04 or division (A)(2) or (4) of section 2950.041 and sections 2950.05 and 2950.06 of the Revised Code begins in relation to the offense for which the eligible offender is subject to those provisions.

(2) An eligible offender who is a delinquent child and is classified a public registry-qualified juvenile offender registrant may make a motion under division (B) of this section upon the expiration of twenty-five years after the eligible offender's duty to comply with division (A)(3) or (4) of section 2950.04 and sections 2950.05 and 2950.06 of the Revised Code begins in relation to the offense for which the eligible offender is subject to those provisions.

(D) An eligible offender who makes a motion under division (B) of this section shall include all of the following with the motion:

(1) A certified copy of the judgment entry and any other documentation of the sentence or disposition given for the offense or offenses for which the eligible offender was convicted, pleaded guilty, or was adjudicated a delinquent child;

(2) Documentation of the date of discharge from supervision or release, whichever is applicable;

(3) Evidence that the eligible offender has completed a sex offender or child-victim offender treatment program certified by the department of rehabilitation and correction or the department of youth services pursuant to section 2950.16 of the Revised Code;

(4) Evidence that the eligible offender has not been convicted of, pleaded guilty to, or been adjudicated a delinquent child for committing any subsequent sexually oriented offense, child-victim oriented offense, or other criminal offense, except for a minor misdemeanor traffic offense;

(5) Evidence that the eligible offender has paid any financial sanctions imposed upon the offender pursuant to section 2929.18 or 2929.28 of the Revised Code.

(E) Upon the filing of a motion pursuant to division (B) of this section, the offender or delinquent child shall serve a copy of the motion on the prosecutor who handled the case in which the eligible offender was convicted of, pleaded guilty to, or was adjudicated a delinquent child for committing the sexually oriented offense or child-victim oriented offense. Upon the filing of the motion, the court shall set a tentative date for a hearing on the motion that is not later than one hundred eighty days from the date the motion is filed unless good cause exists to hold the hearing at a later date and shall notify the eligible offender and the prosecutor of the date, time, and place of the hearing. The court shall then forward a copy of the motion and its supporting documentation to the court's probation department or another appropriate agency to investigate the merits of the motion. The probation department or agency shall submit a written report detailing its investigation to the court within sixty days of receiving the motion and supporting documentation.

Upon receipt of the written report from the probation department or other appropriate agency, the court shall forward a copy of the motion, supporting documentation, and the written report to the prosecutor.

(F)

(1) After the prosecutor is served with a copy of the motion as described in division (E) of this section, the prosecutor shall notify the victim of any offense for which the eligible offender is requesting a termination of duties under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code. The victim may submit a written statement to the prosecutor regarding any knowledge the victim has of the eligible offender's conduct while subject to the duties imposed by sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.

(2) At least seven days before the hearing date, the prosecutor may file an objection to the motion with the court and serve a copy of the objection to the motion to the eligible offender or the eligible offender's attorney.

(G) In addition to the evidence that accompanies the motion described in division (D) of this section and the written report submitted pursuant to division (E) of this section, in determining whether to grant a motion made under division (B) of this section, the court may consider any other evidence the court considers relevant, including, but not limited to, evidence of the following while the eligible offender has been subject to the duties imposed under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code:

(1) Whether the eligible offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege has ever been suspended;

(2) Whether the eligible offender has maintained financial responsibility for a motor vehicle as required by section 4509.101 of the Revised Code;

(3) Whether the eligible offender has satisfied any child or spousal support obligations, if applicable;

(4) Whether the eligible offender has paid all local, state, and federal income taxes, and has timely filed all associated income tax returns, as required by local, state, or federal law;

(5) Whether there is evidence that the eligible offender has adequately addressed sex offending or child-victim offending behaviors;

(6) Whether the eligible offender has maintained a residence for a substantial period of time;

(7) Whether the eligible offender has maintained employment or, if the eligible offender has not been employed while under a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, whether the eligible offender has satisfied the offender's financial obligations through other manners of support such as disability payments, a pension, spousal or child support, or scholarships or grants;

(8) Whether the eligible offender has adequately addressed any drug or alcohol abuse or addiction;

(9) Letters of reference;

(10) Documentation of the eligible offender's service to the community or to specific individuals in need.

(H)

(1) The court, without a hearing, may issue an order denying the eligible offender's motion to terminate the eligible offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code if the court, based on the evidence submitted with the motion pursuant to division (D) of this section and the written report submitted pursuant to division (E) of this section and after considering the factors described in division (G) of this section, finds that those duties should not be terminated.

(2) If the prosecutor does not file an objection to the eligible offender's application as provided in division (F)(2) of this section, the court, without a hearing, may issue an order that terminates the eligible offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code if the court, based on the evidence submitted with the motion pursuant to division (D) of this section and the written report submitted pursuant to division (E) of this section and after considering the factors described in division (G) of this section, finds that those duties should be terminated.

(3) If the court does not issue an order under division (H)(1) or (2) of this section, the court shall hold a hearing to determine whether to grant or deny the motion. At the hearing, the Rules of Civil Procedure or, if the hearing is in a juvenile court, the Rules of Juvenile Procedure apply, except to the extent that those Rules would by their nature be clearly inapplicable. At the hearing, the eligible offender has the burden of going forward with the evidence and the burden of proof by a preponderance of the evidence. If, after considering the evidence submitted with the motion pursuant to division (D) of this section, the written report submitted pursuant to division (E) of this section, and the factors described in division (G) of this section, the court finds that the eligible offender has satisfied the burden of proof, the court shall issue an order that terminates the eligible offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code. If the court finds that the eligible offender has not satisfied the burden of proof, the court shall issue an order denying the motion.

(4)

(a) The court shall provide prompt notice of its order issued pursuant to division (H)(1), (2), or (3) of this section to the eligible offender or the eligible offender's attorney.

(b) If the court issues an order terminating the eligible offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, the court shall promptly forward a copy of the order to the bureau of criminal identification and investigation. Upon receipt of the order, the bureau shall update all records pertaining to the eligible offender to reflect the termination order. The bureau also shall notify every sheriff with whom the eligible offender has most recently registered under section 2950.04, 2950.041, or 2950.05 of the Revised Code of the termination order.

(c) If the court issues an order terminating the eligible offender's duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code, the court shall promptly forward a copy of the order to any court that sentenced the offender or adjudicated the child a delinquent child for a sexually oriented offense or child-victim oriented offense that is the basis of the termination order. The court that receives this notice shall retain a copy of the order in the eligible offender's original case file.

Effective Date: 2007 SB10 01-01-2008



Section 2950.16 - Certification of sex offender treatment programs.

By July 1, 2008, the department of rehabilitation and correction and the department of youth services shall adopt rules pertaining to the certification of sex offender and child-victim offender treatment programs. The rules shall include a requirement that the departments periodically inspect and certify sex offender and child-victim offender treatment programs. The rules shall also include a requirement that the departments maintain a list of certified sex offender and child-victim offender treatment programs that is open to public inspection.

Effective Date: 2007 SB10 01-01-2008



Section 2950.17 - .

(A) Regardless of when the sexually oriented offense or child-victim oriented offense was committed, a person who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a sexually oriented offense or a child-victim oriented offense or a person who is or has been adjudicated a delinquent child for committing a sexually oriented offense or a child-victim oriented offense shall not possess a photograph of the victim of the sexually oriented offense or child-victim oriented offense while the person is serving any prison term, jail term, community residential sanction, or other term of confinement imposed on the offender for the offense.

(B) Regardless of when the child-victim oriented offense was committed, a person who is convicted of, pleads guilty to, has been convicted of, or has pleaded guilty to a child-victim oriented offense or a person who is or has been adjudicated a delinquent child for committing a child-victim oriented offense shall not possess a photograph of any minor child while the person is serving any prison term, jail term, community residential sanction, or other term of confinement imposed on the offender for the offense.

(C) Whoever violates this section is guilty of illegal possession of a prohibited photograph, a misdemeanor of the first degree.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2950.99 - Penalty.

(A)

(1)

(a) Except as otherwise provided in division (A)(1)(b) of this section, whoever violates a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code shall be punished as follows:

(i) If the most serious sexually oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is aggravated murder or murder if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the first degree.

(ii) If the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is a felony of the first, second, third, or fourth degree if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the same degree as the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address, or address verification requirement that was violated under the prohibition, or, if the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address, or address verification requirement that was violated under the prohibition is a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the same degree as that offense committed in the other jurisdiction would constitute if committed in this state.

(iii) If the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is a felony of the fifth degree or a misdemeanor if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the fourth degree.

(b) If the offender previously has been convicted of or pleaded guilty to, or previously has been adjudicated a delinquent child for committing, a violation of a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code, whoever violates a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code shall be punished as follows:

(i) If the most serious sexually oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is aggravated murder or murder if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the first degree.

(ii) If the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is a felony of the first, second, or third degree if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the same degree as the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address, or address verification requirement that was violated under the prohibition, or, if the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address, or address verification requirement that was violated under the prohibition is a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the same degree as that offense committed in the other jurisdiction would constitute if committed in this state.

(iii) If the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is a felony of the fourth or fifth degree if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the third degree.

(iv) If the most serious sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated under the prohibition is a misdemeanor if committed by an adult or a comparable category of offense committed in another jurisdiction, the offender is guilty of a felony of the fourth degree.

(2)

(a) In addition to any penalty or sanction imposed under division (A)(1) of this section or any other provision of law for a violation of a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code, if the offender or delinquent child is subject to a community control sanction, is on parole, is subject to one or more post-release control sanctions, or is subject to any other type of supervised release at the time of the violation, the violation shall constitute a violation of the terms and conditions of the community control sanction, parole, post-release control sanction, or other type of supervised release.

(b) In addition to any penalty or sanction imposed under division (A)(1)(b)(i), (ii), or (iii) of this section or any other provision of law for a violation of a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code, if the offender previously has been convicted of or pleaded guilty to, or previously has been adjudicated a delinquent child for committing, a violation of a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code when the most serious sexually oriented offense or child-victim oriented offense that was the basis of the requirement that was violated under the prohibition is a felony if committed by an adult or a comparable category of offense committed in another jurisdiction, the court imposing a sentence upon the offender shall impose a definite prison term of no less than three years. The definite prison term imposed under this section , subject to divisions (C) to (I) of section 2967.19 of the Revised Code, shall not be reduced to less than three years pursuant to any provision of Chapter 2967. or any other provision of the Revised Code.

(3) As used in division (A)(1) of this section, "comparable category of offense committed in another jurisdiction" means a sexually oriented offense or child-victim oriented offense that was the basis of the registration, notice of intent to reside, change of address notification, or address verification requirement that was violated, that is a violation of an existing or former law of another state or the United States, an existing or former law applicable in a military court or in an Indian tribal court, or an existing or former law of any nation other than the United States, and that, if it had been committed in this state, would constitute or would have constituted aggravated murder or murder for purposes of division (A)(1)(a)(i) of this section, a felony of the first, second, third, or fourth degree for purposes of division (A)(1)(a)(ii) of this section, a felony of the fifth degree or a misdemeanor for purposes of division (A)(1)(a)(iii) of this section, aggravated murder or murder for purposes of division (A)(1)(b)(i) of this section, a felony of the first, second, or third degree for purposes of division (A)(1)(b)(ii) of this section, a felony of the fourth or fifth degree for purposes of division (A)(1)(b)(iii) of this section, or a misdemeanor for purposes of division (A)(1)(b)(iv) of this section.

(B) If a person violates a prohibition in section 2950.04, 2950.041, 2950.05, or 2950.06 of the Revised Code that applies to the person as a result of the person being adjudicated a delinquent child and being classified a juvenile offender registrant or an out-of-state juvenile offender registrant, both of the following apply:

(1) If the violation occurs while the person is under eighteen years of age, the person is subject to proceedings under Chapter 2152. of the Revised Code based on the violation.

(2) If the violation occurs while the person is eighteen years of age or older, the person is subject to criminal prosecution based on the violation.

(C) Whoever violates division (C) of section 2950.13 of the Revised Code is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB97 01-01-2008






Chapter 2951 - PROBATION

Section 2951.01 - Probation definitions.

As used in this chapter:

(A) "Magistrate" has the same meaning as in section 2931.01 of the Revised Code .

(B) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(C) "Ignition interlock device" has the same meaning as in section 4511.83 of the Revised Code.

(D) "Multicounty department of probation" means a probation department established under section 2301.27 of the Revised Code to serve more than one county.

(E) "Probation agency" means a county department of probation, a multicounty department of probation, a municipal court department of probation established under section 1901.33 of the Revised Code, or the adult parole authority.

(F) "County-operated municipal court" and "legislative authority" have the same meanings as in section 1901.03 of the Revised Code.

(G) "Detention facility" has the same meaning as in section 2921.01 of the Revised Code.

(H) "Repeat offender" and "dangerous offender" have the same meanings as in section 2935.36 of the Revised Code.

(I) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(J) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(K) "Firearm," "deadly weapon," and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

Effective Date: 01-01-2004



Section 2951.011 - Application of chapter before and after 7-1-96.

(A)

(1) Chapter 2951. of the Revised Code, as it existed prior to July 1, 1996, applies to a person upon whom a court imposed a term of imprisonment prior to July 1, 1996, and a person upon whom a court, on or after July 1, 1996, and in accordance with law existing prior to July 1, 1996, imposed a term of imprisonment for an offense that was committed prior to July 1, 1996.

(2) Chapter 2951. of the Revised Code as it exists on and after July 1, 1996, applies to a person upon whom a court imposed a stated prison term for an offense committed on or after July 1, 1996.

(B)

(1) Except as provided in division (A)(1) of this section, Chapter 2951. of the Revised Code, as it existed prior to July 1, 2003, applies to a person upon whom a court imposed a sentence for a misdemeanor offense prior to July 1, 2003, and a person upon whom a court, on or after July 1, 2003, and in accordance with law existing prior to July 1, 2003, imposed a sentence for a misdemeanor offense that was committed prior to July 1, 2003.

(2) Except as provided in division (A)(2) of this section, Chapter 2951. of the Revised Code as it exists on and after July 1, 2003, applies to a person upon whom a court imposes a sentence for a misdemeanor offense committed on or after July 1, 2003.

Effective Date: 01-01-2004



Section 2951.02 - Factors to consider when granting probation or suspending sentence.

(A) During the period of a misdemeanor offender's community control sanction or during the period of a felony offender's nonresidential sanction, authorized probation officers who are engaged within the scope of their supervisory duties or responsibilities may search, with or without a warrant, the person of the offender, the place of residence of the offender, and a motor vehicle, another item of tangible or intangible personal property, or other real property in which the offender has a right, title, or interest or for which the offender has the express or implied permission of a person with a right, title, or interest to use, occupy, or possess if the probation officers have reasonable grounds to believe that the offender is not abiding by the law or otherwise is not complying with the conditions of the misdemeanor offender's community control sanction or the conditions of the felony offender's nonresidential sanction. If a felony offender who is sentenced to a nonresidential sanction is under the general control and supervision of the adult parole authority, as described in division (A)(2)(a) of section 2929.15 of the Revised Code, adult parole authority field officers with supervisory responsibilities over the felony offender shall have the same search authority relative to the felony offender during the period of the sanction that is described under this division for probation officers. The court that places the misdemeanor offender under a community control sanction pursuant to section 2929.25 of the Revised Code or that sentences the felony offender to a nonresidential sanction pursuant to section 2929.17 of the Revised Code shall provide the offender with a written notice that informs the offender that authorized probation officers or adult parole authority field officers with supervisory responsibilities over the offender who are engaged within the scope of their supervisory duties or responsibilities may conduct those types of searches during the period of community control sanction or the nonresidential sanction if they have reasonable grounds to believe that the offender is not abiding by the law or otherwise is not complying with the conditions of the offender's community control sanction or nonresidential sanction.

(B) If an offender is convicted of or pleads guilty to a misdemeanor, the court may require the offender, as a condition of the offender's sentence of a community control sanction, to perform supervised community service work in accordance with this division. If an offender is convicted of or pleads guilty to a felony, the court, pursuant to sections 2929.15 and 2929.17 of the Revised Code, may impose a sanction that requires the offender to perform supervised community service work in accordance with this division. The supervised community service work shall be under the authority of health districts, park districts, counties, municipal corporations, townships, other political subdivisions of the state, or agencies of the state or any of its political subdivisions, or under the authority of charitable organizations that render services to the community or its citizens, in accordance with this division. The court may require an offender who is ordered to perform the work to pay to it a reasonable fee to cover the costs of the offender's participation in the work, including, but not limited to, the costs of procuring a policy or policies of liability insurance to cover the period during which the offender will perform the work.

A court may permit any offender convicted of a felony or a misdemeanor to satisfy the payment of a fine imposed for the offense pursuant to section 2929.18 or 2929.28 of the Revised Code by performing supervised community service work as described in this division if the offender requests an opportunity to satisfy the payment by this means and if the court determines that the offender is financially unable to pay the fine.

After imposing a term of community service, the court may modify the sentence to authorize a reasonable contribution to the appropriate general fund as provided in division (B) of section 2929.27 of the Revised Code.

The supervised community service work that may be imposed under this division shall be subject to the following limitations:

(1) The court shall fix the period of the work and, if necessary, shall distribute it over weekends or over other appropriate times that will allow the offender to continue at the offender's occupation or to care for the offender's family. The period of the work as fixed by the court shall not exceed in the aggregate the number of hours of community service imposed by the court pursuant to section 2929.17 or 2929.27 of the Revised Code.

(2) An agency, political subdivision, or charitable organization must agree to accept the offender for the work before the court requires the offender to perform the work for the entity. A court shall not require an offender to perform supervised community service work for an agency, political subdivision, or charitable organization at a location that is an unreasonable distance from the offender's residence or domicile, unless the offender is provided with transportation to the location where the work is to be performed.

(3) A court may enter into an agreement with a county department of job and family services for the management, placement, and supervision of offenders eligible for community service work in work activities, developmental activities, and alternative work activities under sections 5107.40 to 5107.69 of the Revised Code. If a court and a county department of job and family services have entered into an agreement of that nature, the clerk of that court is authorized to pay directly to the county department all or a portion of the fees collected by the court pursuant to this division in accordance with the terms of its agreement.

(4) Community service work that a court requires under this division shall be supervised by an official of the agency, political subdivision, or charitable organization for which the work is performed or by a person designated by the agency, political subdivision, or charitable organization. The official or designated person shall be qualified for the supervision by education, training, or experience, and periodically shall report, in writing, to the court and to the offender's probation officer concerning the conduct of the offender in performing the work.

(5) The total of any period of supervised community service work imposed on an offender under division (B) of this section plus the period of all other sanctions imposed pursuant to sections 2929.15, 2929.16, 2929.17, and 2929.18 of the Revised Code for a felony, or pursuant to sections 2929.25, 2929.26, 2929.27, and 2929.28 of the Revised Code for a misdemeanor, shall not exceed five years.

(C)

(1) If an offender is convicted of a violation of section 4511.19 of the Revised Code, a municipal ordinance relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them, or a municipal ordinance relating to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine, the court may require, as a condition of a community control sanction, any suspension of a driver's or commercial driver's license or permit or nonresident operating privilege, and all other penalties provided by law or by ordinance, that the offender operate only a motor vehicle equipped with an ignition interlock device that is certified pursuant to section 4510.43 of the Revised Code.

(2) If a court requires an offender, as a condition of a community control sanction pursuant to division (C)(1) of this section, to operate only a motor vehicle equipped with an ignition interlock device that is certified pursuant to section 4510.43 of the Revised Code, the offender immediately shall surrender the offender's driver's or commercial driver's license or permit to the court. Upon the receipt of the offender's license or permit, the court shall issue an order authorizing the offender to operate a motor vehicle equipped with a certified ignition interlock device, deliver the offender's license or permit to the bureau of motor vehicles, and include in the abstract of the case forwarded to the bureau pursuant to section 4510.036 of the Revised Code the conditions of the community control sanction imposed pursuant to division (C)(1) of this section. The court shall give the offender a copy of its order, and that copy shall be used by the offender in lieu of a driver's or commercial driver's license or permit until the bureau issues a restricted license to the offender.

(3) Upon receipt of an offender's driver's or commercial driver's license or permit pursuant to division (C)(2) of this section, the bureau of motor vehicles shall issue a restricted license to the offender. The restricted license shall be identical to the surrendered license, except that it shall have printed on its face a statement that the offender is prohibited from operating a motor vehicle that is not equipped with an ignition interlock device that is certified pursuant to section 4510.43 of the Revised Code. The bureau shall deliver the offender's surrendered license or permit to the court upon receipt of a court order requiring it to do so, or reissue the offender's license or permit under section 4510.52 of the Revised Code if the registrar destroyed the offender's license or permit under that section. The offender shall surrender the restricted license to the court upon receipt of the offender's surrendered license or permit.

(4) If an offender violates a requirement of the court imposed under division (C)(1) of this section, the court may impose a class seven suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code. On a second or subsequent violation, the court may impose a class four suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 08-17-2006



Section 2951.021 - Monthly supervision fee.

(A)

(1) If a court places a misdemeanor offender under a community control sanction under section 2929.26, 2929.27, or 2929.28 of the Revised Code or places a felony offender under a community control sanction under section 2929.16, 2929.17, or 2929.18 of the Revised Code and if the court places the offender under the control and supervision of a probation agency, the court may require the offender, as a condition of community control, to pay a monthly supervision fee of not more than fifty dollars for supervision services. If the court requires an offender to pay a monthly supervision fee and the offender will be under the control of a county department of probation, a multicounty department of probation, or a municipal court department of probation established under section 1901.33 of the Revised Code, the court shall specify whether the offender is to pay the fee to the probation agency that will have control over the offender or to the clerk of the court for which the supervision agency is established. If the court requires an offender to pay a monthly probation fee and the offender will be under the control of the adult parole authority, the court shall specify that the offender is to pay the fee to the clerk of the court of common pleas.

(2) No person shall be assessed, in any month, more than fifty dollars in supervision fees.

(3) The prosecuting attorney of the county or the chief legal officer of a municipal corporation in which is located the court that imposed sentence upon an offender may bring a civil action to recover unpaid monthly supervision fees that the offender was required to pay. Any amount recovered in the civil action shall be paid into the appropriate county or municipal probation services fund in accordance with division (B) of this section.

(4) The failure of an offender to comply with a condition of community control that requires the offender to pay a monthly supervision fee and that is imposed under division (A)(1) of this section shall not constitute the basis for the modification of the offender's community control sanctions pursuant to section 2929.15 or 2929.25 of the Revised Code but may be considered with any other factors that form the basis of a modification of a sanction for violating a community control sanction under those sections. If the court determines that a misdemeanor offender on community control failed to pay a monthly supervision fee imposed under division (A)(1) of this section and that no other factors warranting the modification of the offender's community control sanction are present, the court shall remand the offender to the custody of the probation agency and may impose any additional conditions of community control upon the offender, including a requirement that the offender perform community service, as the ends of justice require. Any requirement imposed pursuant to division (A)(4) of this section that the offender perform community service shall be in addition to and shall not limit or otherwise affect any order that the offender perform community service pursuant to division (B) of section 2951.02 of the Revised Code.

(B) Prior to the last day of the month in each month during the period of community control, an offender who is ordered to pay a monthly supervision fee under this section shall pay the fee to the probation agency that has control and supervision over the offender or to the clerk of the court for which the probation agency is established, as specified by the court, except that, if the probation agency is the adult parole authority, the offender shall pay the fee to the clerk of the court of common pleas. Each probation agency or clerk of a court that receives any monthly supervision fees shall keep a record of the monthly supervision fees that are paid to the agency or the clerk and shall give a written receipt to each person who pays a supervision fee to the agency or clerk.

(C) Subject to division (E) of this section, all monthly supervision fees collected under this section by a probation agency or the clerk of a court shall be disposed of in the following manner:

(1) For offenders who are under the control and supervision of a county department of probation or a municipal court department of probation in a county-operated municipal court, on or before the fifth business day of each month, the chief probation officer, the chief probation officer's designee, or the clerk of the court shall pay all monthly supervision fees collected in the previous month to the county treasurer of the county in which the county department of probation or municipal court department of probation is established for deposit into the county probation services fund established in the county treasury of that county pursuant to division (A)(1) of section 321.44 of the Revised Code.

(2) For offenders who are under the control and supervision of a multicounty department of probation, on or before the fifth business day of each month, the chief probation officer, the chief probation officer's designee, or the clerk of the court shall pay all monthly supervision fees collected in the previous month to the county treasurer of the county in which is located the court of common pleas that placed the offender under a community control sanction under the control of the department for deposit into the county probation services fund established in the county treasury of that county pursuant to division (A)(1) of section 321.44 of the Revised Code and for subsequent appropriation and transfer in accordance with division (A)(2) of that section to the appropriate multicounty probation services fund established pursuant to division (B) of that section.

(3) For offenders who are under the control and supervision of a municipal court department of probation in a municipal court that is not a county-operated municipal court, on or before the fifth business day of each month, the chief probation officer, the chief probation officer's designee, or the clerk of the court shall pay all monthly supervision fees collected in the previous month to the treasurer of the municipal corporation for deposit into the municipal probation services fund established pursuant to section 737.41 of the Revised Code.

(4) For offenders who are under the control and supervision of the adult parole authority, the clerk of the court of common pleas, on or before the fifth business day of January, April, July, and October, shall pay all monthly supervision fees collected by the clerk in the previous three months to the treasurer of the county in which is located the court of common pleas that placed the offender under a community control sanction under the control of the authority for deposit into the county probation services fund established in the county treasury of that county pursuant to division (A)(1) of section 321.44 of the Revised Code .

(D) Not later than the first day of December of each year, each probation agency or the court of common pleas of a county in which the court has entered into an agreement with the adult parole authority pursuant to section 2301.32 of the Revised Code shall prepare a report regarding its use of money from a county probation services account, a multicounty probation services account, or a municipal probation services account, whichever is applicable. The report shall specify the amount appropriated from the fund to the probation agency or court during the current calendar year, an estimate of the amount that the probation agency or court will expend by the end of the year, a summary of how the amount appropriated has been expended for probation services, and an estimate of the amount of supervision fees that the probation agency or court will collect and pay to the appropriate treasurer for deposit in the appropriate fund in the next calendar year. The report shall be filed with one of the following:

(1) If the probation agency is a county department of probation or a municipal court department of probation in a county-operated municipal court, with the board of county commissioners of that county;

(2) If the probation agency is a multicounty department of probation, with the board of county commissioners of the county whose treasurer, in accordance with section 2301.27 of the Revised Code, is designated as the treasurer to whom supervision fees collected under this section are to be appropriated and transferred under division (A)(2) of section 321.44 of the Revised Code;

(3) If the probation agency is a department of probation of a municipal court that is not a county-operated municipal court, with the legislative authority of the municipal corporation that operates the court;

(4) If the court of common pleas has entered into an agreement with the adult parole authority, with the director of rehabilitation and correction, the chief of the adult parole authority, and the board of county commissioners in each county for which the adult parole authority provides probation services.

(E) If the clerk of a court of common pleas or the clerk of a municipal court collects any monthly supervision fees under this section, the clerk may retain up to two per cent of the fees so collected to cover any administrative costs experienced in complying with the clerk's duties under this section.

Effective Date: 01-01-2004; 2008 HB130 04-07-2009



Section 2951.022 - Supervision of concurrent supervision offender.

(A) As used in this section:

(1) "Concurrent supervision offender" means any offender who has been sentenced to community control for one or more misdemeanor violations or has been placed under a community control sanction pursuant to section 2929.16, 2929.17, 2929.18, or 2929.20 of the Revised Code and who is simultaneously subject to supervision by any of the following:

(a) Two or more municipal courts or county courts in this state;

(b) Two or more courts of common pleas in this state;

(c) One or more courts of common pleas in this state and one or more municipal courts or county courts in this state.

"Concurrent supervision offender" does not include a parolee or releasee.

(2) "Parolee" and "releasee" have the same meanings as in section 2967.01 of the Revised Code.

(B)

(1) Except as otherwise provided in divisions (B)(2), (3), and (4) of this section, a concurrent supervision offender shall be supervised by the court of conviction that imposed the longest possible sentence of incarceration and shall not be supervised by any other court.

(2) In the case of a concurrent supervision offender subject to supervision by two or more municipal or county courts in the same county, the municipal or county court in the territorial jurisdiction in which the offender resides shall supervise the offender. In the case of a concurrent supervision offender subject to supervision by a municipal court or county court and a court of common pleas for two or more equal possible sentences, the municipal or county court shall supervise the offender. In the case of a concurrent supervision offender subject to supervision by two or more courts of common pleas in separate counties in this state, the court that lies within the same territorial jurisdiction in which the offender resides shall supervise the offender.

(3) Separate courts within the same county may enter into an agreement or adopt local rules of procedure specifying, generally, that concurrent supervision offenders will be supervised in a manner other than that provided for in divisions (B)(1) and (2) of this section. The judges of the various courts of this state having authority to supervise a concurrent supervision offender may by local rule authorize the chief probation officer of that court to manage concurrent supervision offenders under such terms and guidelines as are consistent with division (C) of this section.

(4)

(a) The judges of the various courts of this state having jurisdiction over a concurrent supervision offender may agree by journal entry to transfer jurisdiction over a concurrent supervision offender from one court to another court in any manner the courts consider appropriate, if the offender is supervised by only a single supervising authority at all times. An agreement to transfer supervision of an offender under division (B)(4)(a) of this section shall not take effect until approved by every court having authority to supervise the offender and may provide for the transfer of supervision to the offender's jurisdiction of residence whether or not the offender was subject to supervision in that jurisdiction prior to transfer. In the case of a subsequent conviction in a court other than the supervising court, the supervising court may agree to accept a transfer of jurisdiction from the court of conviction prior to sentencing and proceed to sentence the offender according to law.

(b) If the judges of the various courts of this state having authority to supervise a concurrent supervision offender cannot reach agreement with respect to the supervision of the offender, the offender may be subject to concurrent supervision in the interest of justice upon the courts' consideration of the provisions set forth in division (C) of this section.

(C) In determining whether a court maintains authority to supervise an offender or transfers authority to supervise the offender pursuant to division (B)(3) or (4) of this section, the court shall consider all of the following:

(1) The safety of the community;

(2) The risk that the offender might reoffend;

(3) The nature of the offenses committed by the offender;

(4) The likelihood that the offender will remain in the jurisdiction;

(5) The ability of the offender to travel to and from the offender's residence and place of employment or school to the offices of the supervising authority;

(6) The resources for residential and nonresidential sanctions or rehabilitative treatment available to the various courts having supervising authority;

(7) Any other factors consistent with the purposes of sentencing.

(D) The court having sole authority over a concurrent supervision offender pursuant to this section shall have complete authority for enforcement of any financial obligations imposed by any other court, shall set a payment schedule consistent with the offender's ability to pay, and shall cause payments of the offender's financial obligations to be directed to the sentencing court in proportion to the total amounts ordered by all sentencing courts, or as otherwise agreed by the sentencing courts. Financial obligations include financial sanctions imposed pursuant to sections 2929.18 and 2929.28 of the Revised Code, court costs, and any other financial order or fee imposed by a sentencing court. A supervision fee may be charged only by the agency providing supervision of the case.

(E) Unless the local residential sanction is suspended, the offender shall complete any local residential sanction before jurisdiction is transferred in accordance with this section. The supervising court shall respect all conditions of supervision established by a sentencing court, but any conflicting or inconsistent order of the supervising court shall supersede any other order of a sentencing court. In the case of a concurrent supervision offender, the supervising court shall determine when supervision will be terminated but shall not terminate supervision until all financial obligations are paid or otherwise resolved. Any unpaid financial obligation is a judgment in favor of the state or a political subdivision in which the court that imposed the financial sanction is located, and the offender subject to the financial sanction is the judgment debtor pursuant to sections 2929.18 and 2929.28 of the Revised Code.

(F) The adult parole authority and one or more courts may enter into an agreement whereby a releasee or parolee who is simultaneously under the supervision of the adult parole authority and the court or courts is supervised exclusively by either the authority or a court.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2951.03 - Presentence investigation report.

(A)

(1) No person who has been convicted of or pleaded guilty to a felony shall be placed under a community control sanction until a written presentence investigation report has been considered by the court. If a court orders the preparation of a presentence investigation report pursuant to this section, section 2947.06 of the Revised Code, or Criminal Rule 32.2, the officer making the report shall inquire into the circumstances of the offense and the criminal record, social history, and present condition of the defendant, all information available regarding any prior adjudications of the defendant as a delinquent child and regarding the dispositions made relative to those adjudications, and any other matters specified in Criminal Rule 32.2. Whenever the officer considers it advisable, the officer's investigation may include a physical and mental examination of the defendant. A physical examination of the defendant may include a drug test consisting of a chemical analysis of a blood or urine specimen of the defendant to determine whether the defendant ingested or was injected with a drug of abuse. If, pursuant to section 2930.13 of the Revised Code, the victim of the offense of which the defendant has been convicted wishes to make a statement regarding the impact of the offense for the officer's use in preparing the presentence investigation report, the officer shall comply with the requirements of that section.

(2) If a defendant is committed to any institution, the presentence investigation report shall be sent to the institution with the entry of commitment. If a defendant is committed to any institution and a presentence investigation report is not prepared regarding that defendant pursuant to this section, section 2947.06 of the Revised Code, or Criminal Rule 32.2, the director of the department of rehabilitation and correction or the director's designee may order that an offender background investigation and report be conducted and prepared regarding the defendant pursuant to section 5120.16 of the Revised Code. An offender background investigation report prepared pursuant to this section shall be considered confidential information and is not a public record under section 149.43 of the Revised Code.

(3) The department of rehabilitation and correction may use any presentence investigation report and any offender background investigation report prepared pursuant to this section for penological and rehabilitative purposes. The department may disclose any presentence investigation report and any offender background investigation report to courts, law enforcement agencies, community-based correctional facilities, halfway houses, and medical, mental health, and substance abuse treatment providers. The department shall make the disclosure in a manner calculated to maintain the report's confidentiality. Any presentence investigation report or offender background investigation report that the department discloses to a community-based correctional facility, a halfway house, or a medical, mental health, or substance abuse treatment provider shall not include a victim impact section or information identifying a witness.

(B)

(1) If a presentence investigation report is prepared pursuant to this section, section 2947.06 of the Revised Code, or Criminal Rule 32.2, the court, at a reasonable time before imposing sentence, shall permit the defendant or the defendant's counsel to read the report, except that the court shall not permit the defendant or the defendant's counsel to read any of the following:

(a) Any recommendation as to sentence;

(b) Any diagnostic opinions that, if disclosed, the court believes might seriously disrupt a program of rehabilitation for the defendant;

(c) Any sources of information obtained upon a promise of confidentiality;

(d) Any other information that, if disclosed, the court believes might result in physical harm or some other type of harm to the defendant or to any other person.

(2) Prior to sentencing, the court shall permit the defendant and the defendant's counsel to comment on the presentence investigation report and, in its discretion, may permit the defendant and the defendant's counsel to introduce testimony or other information that relates to any alleged factual inaccuracy contained in the report.

(3) If the court believes that any information in the presentence investigation report should not be disclosed pursuant to division (B)(1) of this section, the court, in lieu of making the report or any part of the report available, shall state orally or in writing a summary of the factual information contained in the report that will be relied upon in determining the defendant's sentence. The court shall permit the defendant and the defendant's counsel to comment upon the oral or written summary of the report.

(4) Any material that is disclosed to the defendant or the defendant's counsel pursuant to this section shall be disclosed to the prosecutor who is handling the prosecution of the case against the defendant.

(5) If the comments of the defendant or the defendant's counsel, the testimony they introduce, or any of the other information they introduce alleges any factual inaccuracy in the presentence investigation report or the summary of the report, the court shall do either of the following with respect to each alleged factual inaccuracy:

(a) Make a finding as to the allegation;

(b) Make a determination that no finding is necessary with respect to the allegation, because the factual matter will not be taken into account in the sentencing of the defendant.

(C) A court's decision as to the content of a summary under division (B)(3) of this section or as to the withholding of information under division (B)(1)(a), (b), (c), or (d) of this section shall be considered to be within the discretion of the court. No appeal can be taken from either of those decisions, and neither of those decisions shall be the basis for a reversal of the sentence imposed.

(D)

(1) The contents of a presentence investigation report prepared pursuant to this section, section 2947.06 of the Revised Code, or Criminal Rule 32.2 and the contents of any written or oral summary of a presentence investigation report or of a part of a presentence investigation report described in division (B)(3) of this section are confidential information and are not a public record. The court, an appellate court, authorized probation officers, investigators, and court personnel, the defendant, the defendant's counsel, the prosecutor who is handling the prosecution of the case against the defendant, and authorized personnel of an institution to which the defendant is committed may inspect, receive copies of, retain copies of, and use a presentence investigation report or a written or oral summary of a presentence investigation only for the purposes of or only as authorized by Criminal Rule 32.2 or this section, division (F)(1) of section 2953.08, section 2947.06, or another section of the Revised Code.

(2) Immediately following the imposition of sentence upon the defendant, the defendant or the defendant's counsel and the prosecutor shall return to the court all copies of a presentence investigation report and of any written summary of a presentence investigation report or part of a presentence investigation report that the court made available to the defendant or the defendant's counsel and to the prosecutor pursuant to this section. The defendant or the defendant's counsel and the prosecutor shall not make any copies of the presentence investigation report or of any written summary of a presentence investigation report or part of a presentence investigation report that the court made available to them pursuant to this section.

(3) Except when a presentence investigation report or a written or oral summary of a presentence investigation report is being used for the purposes of or as authorized by Criminal Rule 32.2 or this section, division (F)(1) of section 2953.08, section 2947.06, or another section of the Revised Code, the court or other authorized holder of the report or summary shall retain the report or summary under seal.

(E) In inquiring into the information available regarding any prior adjudications of the defendant as a delinquent child and regarding the dispositions made relative to those adjudications, the officer making the report shall consider all information that is relevant, including, but not limited to, the materials described in division (B) of section 2151.14, division (C)(3) of section 2152.18, division (D)(3) of section 2152.19, and division (E) of section 2152.71 of the Revised Code.

(F) As used in this section:

(1) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(3) "Public record" has the same meaning as in section 149.43 of the Revised Code.

Effective Date: 03-31-2003



Section 2951.04 - [Repealed].

Effective Date: 07-01-1996



Section 2951.041 - Intervention in lieu of conviction.

(A)

(1) If an offender is charged with a criminal offense, including but not limited to a violation of section 2913.02, 2913.03, 2913.11, 2913.21, 2913.31, or 2919.21 of the Revised Code, and the court has reason to believe that drug or alcohol usage by the offender was a factor leading to the criminal offense with which the offender is charged or that, at the time of committing that offense, the offender had a mental illness or was a person with intellectual disability and that the mental illness or status as a person with intellectual disability was a factor leading to the offender's criminal behavior, the court may accept, prior to the entry of a guilty plea, the offender's request for intervention in lieu of conviction. The request shall include a statement from the offender as to whether the offender is alleging that drug or alcohol usage by the offender was a factor leading to the criminal offense with which the offender is charged or is alleging that, at the time of committing that offense, the offender had a mental illness or was a person with intellectual disability and that the mental illness or status as a person with intellectual disability was a factor leading to the criminal offense with which the offender is charged. The request also shall include a waiver of the defendant's right to a speedy trial, the preliminary hearing, the time period within which the grand jury may consider an indictment against the offender, and arraignment, unless the hearing, indictment, or arraignment has already occurred. The court may reject an offender's request without a hearing. If the court elects to consider an offender's request, the court shall conduct a hearing to determine whether the offender is eligible under this section for intervention in lieu of conviction and shall stay all criminal proceedings pending the outcome of the hearing. If the court schedules a hearing, the court shall order an assessment of the offender for the purpose of determining the offender's eligibility for intervention in lieu of conviction and recommending an appropriate intervention plan.

If the offender alleges that drug or alcohol usage by the offender was a factor leading to the criminal offense with which the offender is charged, the court may order that the offender be assessed by a program certified pursuant to section 3793.06 of the Revised Code or a properly credentialed professional for the purpose of determining the offender's eligibility for intervention in lieu of conviction and recommending an appropriate intervention plan. The program or the properly credentialed professional shall provide a written assessment of the offender to the court.

(2) The victim notification provisions of division (C) of section 2930.08 of the Revised Code apply in relation to any hearing held under division (A)(1) of this section.

(B) An offender is eligible for intervention in lieu of conviction if the court finds all of the following:

(1) The offender previously has not been convicted of or pleaded guilty to a felony offense of violence or previously has been convicted of or pleaded guilty to any felony that is not an offense of violence and the prosecuting attorney recommends that the offender be found eligible for participation in intervention in lieu of treatment under this section, previously has not been through intervention in lieu of conviction under this section or any similar regimen, and is charged with a felony for which the court, upon conviction, would impose a community control sanction on the offender under division (B) (2) of section 2929.13 of the Revised Code or with a misdemeanor.

(2) The offense is not a felony of the first, second, or third degree, is not an offense of violence, is not a violation of division (A)(1) or (2) of section 2903.06 of the Revised Code, is not a violation of division (A)(1) of section 2903.08 of the Revised Code, is not a violation of division (A) of section 4511.19 of the Revised Code or a municipal ordinance that is substantially similar to that division, and is not an offense for which a sentencing court is required to impose a mandatory prison term, a mandatory term of local incarceration, or a mandatory term of imprisonment in a jail.

(3) The offender is not charged with a violation of section 2925.02, 2925.04, or 2925.06 of the Revised Code, is not charged with a violation of section 2925.03 of the Revised Code that is a felony of the first, second, third, or fourth degree, and is not charged with a violation of section 2925.11 of the Revised Code that is a felony of the first, second, or third degree.

(4) If an offender alleges that drug or alcohol usage by the offender was a factor leading to the criminal offense with which the offender is charged, the court has ordered that the offender be assessed by a program certified pursuant to section 3793.06 of the Revised Code or a properly credentialed professional for the purpose of determining the offender's eligibility for intervention in lieu of conviction and recommending an appropriate intervention plan, the offender has been assessed by a program of that nature or a properly credentialed professional in accordance with the court's order, and the program or properly credentialed professional has filed the written assessment of the offender with the court.

(5) If an offender alleges that, at the time of committing the criminal offense with which the offender is charged, the offender had a mental illness or was a person with intellectual disability and that the mental illness or status as a person with intellectual disability was a factor leading to that offense, the offender has been assessed by a psychiatrist, psychologist, independent social worker, or professional clinical counselor for the purpose of determining the offender's eligibility for intervention in lieu of conviction and recommending an appropriate intervention plan.

(6) The offender's drug usage, alcohol usage, mental illness, or intellectual disability, whichever is applicable, was a factor leading to the criminal offense with which the offender is charged, intervention in lieu of conviction would not demean the seriousness of the offense, and intervention would substantially reduce the likelihood of any future criminal activity.

(7) The alleged victim of the offense was not sixty-five years of age or older, permanently and totally disabled, under thirteen years of age, or a peace officer engaged in the officer's official duties at the time of the alleged offense.

(8) If the offender is charged with a violation of section 2925.24 of the Revised Code, the alleged violation did not result in physical harm to any person, and the offender previously has not been treated for drug abuse.

(9) The offender is willing to comply with all terms and conditions imposed by the court pursuant to division (D) of this section.

(10) The offender is not charged with an offense that would result in the offender being disqualified under Chapter 4506. of the Revised Code from operating a commercial motor vehicle or would subject the offender to any other sanction under that chapter.

(C) At the conclusion of a hearing held pursuant to division (A) of this section, the court shall enter its determination as to whether the offender is eligible for intervention in lieu of conviction and as to whether to grant the offender's request. If the court finds under division (B) of this section that the offender is eligible for intervention in lieu of conviction and grants the offender's request, the court shall accept the offender's plea of guilty and waiver of the defendant's right to a speedy trial, the preliminary hearing, the time period within which the grand jury may consider an indictment against the offender, and arraignment, unless the hearing, indictment, or arraignment has already occurred. In addition, the court then may stay all criminal proceedings and order the offender to comply with all terms and conditions imposed by the court pursuant to division (D) of this section. If the court finds that the offender is not eligible or does not grant the offender's request, the criminal proceedings against the offender shall proceed as if the offender's request for intervention in lieu of conviction had not been made.

(D) If the court grants an offender's request for intervention in lieu of conviction, the court shall place the offender under the general control and supervision of the county probation department, the adult parole authority, or another appropriate local probation or court services agency, if one exists, as if the offender was subject to a community control sanction imposed under section 2929.15, 2929.18, or 2929.25 of the Revised Code. The court shall establish an intervention plan for the offender. The terms and conditions of the intervention plan shall require the offender, for at least one year from the date on which the court grants the order of intervention in lieu of conviction, to abstain from the use of illegal drugs and alcohol, to participate in treatment and recovery support services, and to submit to regular random testing for drug and alcohol use and may include any other treatment terms and conditions, or terms and conditions similar to community control sanctions, which may include community service or restitution, that are ordered by the court.

(E) If the court grants an offender's request for intervention in lieu of conviction and the court finds that the offender has successfully completed the intervention plan for the offender, including the requirement that the offender abstain from using illegal drugs and alcohol for a period of at least one year from the date on which the court granted the order of intervention in lieu of conviction, the requirement that the offender participate in treatment and recovery support services, and all other terms and conditions ordered by the court, the court shall dismiss the proceedings against the offender. Successful completion of the intervention plan and period of abstinence under this section shall be without adjudication of guilt and is not a criminal conviction for purposes of any disqualification or disability imposed by law and upon conviction of a crime, and the court may order the sealing of records related to the offense in question in the manner provided in sections 2953.31 to 2953.36 of the Revised Code.

(F) If the court grants an offender's request for intervention in lieu of conviction and the offender fails to comply with any term or condition imposed as part of the intervention plan for the offender, the supervising authority for the offender promptly shall advise the court of this failure, and the court shall hold a hearing to determine whether the offender failed to comply with any term or condition imposed as part of the plan. If the court determines that the offender has failed to comply with any of those terms and conditions, it shall enter a finding of guilty and shall impose an appropriate sanction under Chapter 2929. of the Revised Code. If the court sentences the offender to a prison term, the court, after consulting with the department of rehabilitation and correction regarding the availability of services, may order continued court-supervised activity and treatment of the offender during the prison term and, upon consideration of reports received from the department concerning the offender's progress in the program of activity and treatment, may consider judicial release under section 2929.20 of the Revised Code.

(G) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Intervention in lieu of conviction" means any court-supervised activity that complies with this section.

(3) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(4) "Mental illness" and "psychiatrist" have the same meanings as in section 5122.01 of the Revised Code.

(5) "Person with intellectual disability" means a person having significantly subaverage general intellectual functioning existing concurrently with deficiencies in adaptive behavior, manifested during the developmental period.

(6) "Psychologist" has the same meaning as in section 4732.01 of the Revised Code.

(H) Whenever the term "mentally retarded person" is used in any statute, rule, contract, grant, or other document, the reference shall be deemed to include a "person with intellectual disability," as defined in this section.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 2008 HB130 04-07-2009



Section 2951.05 - Offender on probation control and supervision.

(A)

(1) A county department of probation, a multicounty department of probation, or the adult parole authority that has general control and supervision of offenders who are required to submit to random drug testing under division (A)(1)(a) of section 2929.25 of the Revised Code or who are subject to a nonresidential sanction that includes random drug testing under section 2929.17 or 2929.27 of the Revised Code, may cause each offender to submit to random drug testing performed by a laboratory or entity that has entered into a contract with any of the governmental entities or officers authorized to enter into a contract with that laboratory or entity under section 341.26, 753.33, or 5120.63 of the Revised Code.

(2) If no laboratory or entity described in division (A)(1) of this section has entered into a contract as specified in that division, the county department of probation, the multicounty department of probation, or the adult parole authority, as appropriate, that has general control and supervision of offenders shall cause the offender to submit to random drug testing performed by a reputable public laboratory to determine whether the individual who is the subject of the drug test ingested or was injected with a drug of abuse.

(3) A laboratory or entity that has entered into a contract as specified in division (A)(1) of this section shall perform the random drug testing in accordance with the applicable standards that are included in the terms of that contract. A public laboratory shall perform the random drug tests in accordance with the standards set forth in the policies and procedures established by the department of rehabilitation and correction pursuant to section 5120.63 of the Revised Code. An offender who is subject to a nonresidential sanction that includes random drug testing under section 2929.17 or 2929.27 of the Revised Code shall pay the fee for the drug test if the test results indicate that the offender ingested or was injected with a drug of abuse and if the county department of probation, the multicounty department of probation, or the adult parole authority that has general control and supervision of the offender requires payment of a fee. A laboratory or entity that performs the random drug testing on an offender shall transmit the results of the drug test to the appropriate county probation department, multicounty probation department, or adult parole authority that has general control and supervision of the offender.

(B) As used in this section:

(1) "Multicounty department of probation" means a probation department established under section 2301.27 of the Revised Code to serve more than one county.

(2) "Random drug testing" has the same meaning as in section 5120.63 of the Revised Code.

Effective Date: 01-01-2004



Section 2951.06 - Release from custody upon entry of order of probation.

Upon entry in the records of the judge or magistrate of the sentence of a community control sanction provided for in section 2929.15 or 2929.25 of the Revised Code, the defendant shall be released from custody as soon as the requirements and conditions required by the judge supervising the community control sanction have been met. The defendant shall continue under the control and supervision of the appropriate probation agency, to the extent required by law, the conditions of the community control sanction, and the rules and regulations governing the probation agency.

Effective Date: 01-01-2004



Section 2951.07 - Probationary period.

A community control sanction continues for the period that the judge or magistrate determines and, subject to the five-year limit specified in section 2929.15 or 2929.25 of the Revised Code, may be extended. If the offender under community control absconds or otherwise leaves the jurisdiction of the court without permission from the probation officer, the probation agency, or the court to do so, or if the offender is confined in any institution for the commission of any offense, the period of community control ceases to run until the time that the offender is brought before the court for its further action.

Effective Date: 01-01-2004



Section 2951.08 - Conditions for arrest of person on probation or under community control sanction.

(A) During a period of community control, any field officer or probation officer may arrest the person under a community control sanction without a warrant and bring the person before the judge or magistrate before whom the cause was pending. During a period of community control, any peace officer may arrest the person under a community control sanction without a warrant upon the written order of the chief probation officer of the probation agency if the person under a community control sanction is under the supervision of that probation agency or on the order of an officer of the adult parole authority created pursuant to section 5149.02 of the Revised Code if the person under a community control sanction is under the supervision of the authority. During a period of community control, any peace officer may arrest the person under a community control sanction on the warrant of the judge or magistrate before whom the cause was pending.

During a period of community control, any peace officer may arrest the person under a community control sanction without a warrant if the peace officer has reasonable ground to believe that the person has violated or is violating any of the following that is a condition of the person's community control sanction:

(1) A condition that prohibits ownership, possession, or use of a firearm, deadly weapon, ammunition, or dangerous ordnance;

(2) A condition that prohibits the person from being within a specified structure or geographic area;

(3) A condition that confines the person to a residence, facility, or other structure;

(4) A condition that prohibits the person from contacting or communicating with any specified individual;

(5) A condition that prohibits the person from associating with a specified individual;

(6) A condition as provided in division (A)(1)(a) of section 2929.25 of the Revised Code or in division (A)(1) of section 2929.15 or (A)(8) of section 2929.27 of the Revised Code that requires that the person not ingest or be injected with a drug of abuse and submit to random drug testing and requires that the results of the drug test indicate that the person did not ingest or was not injected with a drug of abuse.

(B) Within three business days after making an arrest under this section, the arresting field officer, probation officer, or peace officer or the department or agency of the arresting officer shall notify the chief probation officer or the chief probation officer's designee that the person has been arrested. Within thirty days of being notified that a field officer, probation officer, or peace officer has made an arrest under this section, the chief probation officer or designee, or another probation officer designated by the chief probation officer, promptly shall bring the person who was arrested before the judge or magistrate before whom the cause was pending.

(C) Nothing in this section limits the powers of arrest granted to certain law enforcement officers and citizens under sections 2935.03 and 2935.04 of the Revised Code.

(D) A probation officer shall receive the actual and necessary expenses incurred in the performance of the officer's duties.

(E) As used in this section, "random drug testing" has the same meaning as in section 5120.63 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004



Section 2951.09 - [Repealed].

Effective Date: 01-01-2004



Section 2951.10 - Final order.

An order suspending the imposition of a sentence for a misdemeanor under section 2929.25 of the Revised Code and placing the defendant under a community control sanction is a final order from which appeal may be prosecuted.

Effective Date: 01-01-2004



Section 2951.11 - [Repealed].

Effective Date: 01-01-1974



Section 2951.12 - [Repealed].

Effective Date: 06-13-1975



Section 2951.13 - Attendance at revocation of community control sanction hearing.

A convict confined in a state correctional institution for a felony committed while the convict was under a community control sanction imposed for a former conviction may be removed from the institution for the purpose of attending a hearing on revocation of the community control sanction. When a copy of the journal entry ordering the revocation hearing is presented to the warden or superintendent of the institution where the convict is confined, the warden or superintendent shall deliver the convict to the sheriff of the county where the hearing is to be held, and the sheriff shall convey the convict to and from the hearing. The approval of the governor on the journal entry is not required.

Effective Date: 07-01-1996






Chapter 2953 - APPEALS; OTHER POSTCONVICTION REMEDIES

Section 2953.01 - Appeals and post-conviction remedies definitions.

The definition of "magistrate" set forth in section 2931.01 of the Revised Code applies to Chapter 2953. of the Revised Code.

Effective Date: 10-01-1953



Section 2953.02 - Review of judgments on appeal.

In a capital case in which a sentence of death is imposed for an offense committed before January 1, 1995, and in any other criminal case, including a conviction for the violation of an ordinance of a municipal corporation, the judgment or final order of a court of record inferior to the court of appeals may be reviewed in the court of appeals. A final order of an administrative officer or agency may be reviewed in the court of common pleas. A judgment or final order of the court of appeals involving a question arising under the Constitution of the United States or of this state may be appealed to the supreme court as a matter of right. This right of appeal from judgments and final orders of the court of appeals shall extend to cases in which a sentence of death is imposed for an offense committed before January 1, 1995, and in which the death penalty has been affirmed, felony cases in which the supreme court has directed the court of appeals to certify its record, and in all other criminal cases of public or general interest wherein the supreme court has granted a motion to certify the record of the court of appeals. In a capital case in which a sentence of death is imposed for an offense committed on or after January 1, 1995, the judgment or final order may be appealed from the trial court directly to the supreme court as a matter of right. The supreme court in criminal cases shall not be required to determine as to the weight of the evidence, except that, in cases in which a sentence of death is imposed for an offense committed on or after January 1, 1995, and in which the question of the weight of the evidence to support the judgment has been raised on appeal, the supreme court shall determine as to the weight of the evidence to support the judgment and shall determine as to the weight of the evidence to support the sentence of death as provided in section 2929.05 of the Revised Code.

Effective Date: 09-21-1995



Section 2953.03 - Motion for new trial - notice of appeal filed.

(A) If a motion for a new trial is filed pursuant to Criminal Rule 33 by a defendant who is convicted of a misdemeanor under the Revised Code or an ordinance of a municipal corporation, and if that defendant was on bail at the time of the conviction of that offense, the trial judge or magistrate shall suspend execution of the sentence or judgment imposed pending the determination on the motion for a new trial and shall determine the amount and nature of any bail that is required of the defendant in accordance with Criminal Rule 46.

(B) If a notice of appeal is filed pursuant to the Rules of Appellate Procedure or Chapter 1905. of the Revised Code by a defendant who is convicted in a municipal, county, or mayor's court or a court of common pleas of a misdemeanor under the Revised Code or an ordinance of a municipal corporation, if that defendant was on bail at the time of the conviction of that offense, and if execution of the sentence or judgment imposed is suspended, the trial court or magistrate or the court in which the appeal is being prosecuted shall determine the amount and nature of any bail that is required of the defendant as follows:

(1) In the case of an appeal to a court of appeals by a defendant who is convicted in a municipal or county court or a court of common pleas, in accordance with Appellate Rule 8 and Criminal Rule 46;

(2) In the case of an appeal to a municipal or county court by a defendant who is convicted in a mayor's court, in accordance with Criminal Rule 46.

Effective Date: 03-17-1987



Section 2953.04 to 2953.06 - [Repealed].

Effective Date: 03-17-1987



Section 2953.07 - Powers of appellate court.

Upon the hearing of an appeal other than an appeal from a mayor's court, the appellate court may affirm the judgment or reverse it, in whole or in part, or modify it, and order the accused to be discharged or grant a new trial. The appellate court may remand the accused for the sole purpose of correcting a sentence imposed contrary to law, provided that, on an appeal of a sentence imposed upon a person who is convicted of or pleads guilty to a felony that is brought under section 2953.08 of the Revised Code, division (G) of that section applies to the court. If the judgment is reversed, the appellant shall recover from the appellee all court costs incurred to secure the reversal, including the cost of transcripts. In capital cases, when the judgment is affirmed and the day fixed for the execution is passed, the appellate court shall appoint a day for it, and the clerk of the appellate court shall issue a warrant under the seal of the appellate court, to the sheriff of the proper county, or the warden of the appropriate state correctional institution, commanding the sheriff or warden to carry the sentence into execution on the day so appointed. The sheriff or warden shall execute and return the warrant as in other cases, and the clerk shall record the warrant and return.

(B) As used in this section, "appellate court" means, for a case in which a sentence of death is imposed for an offense committed before January 1, 1995, both the court of appeals and the supreme court, and for a case in which a sentence of death is imposed for an offense committed on or after January 1, 1995, the supreme court.

Effective Date: 07-01-1996



Section 2953.08 - Appeal as a matter of right - grounds.

(A) In addition to any other right to appeal and except as provided in division (D) of this section, a defendant who is convicted of or pleads guilty to a felony may appeal as a matter of right the sentence imposed upon the defendant on one of the following grounds:

(1) The sentence consisted of or included the maximum prison term allowed for the offense by division (A) of section 2929.14 or section 2929.142 of the Revised Code, the maximum prison term was not required for the offense pursuant to Chapter 2925. or any other provision of the Revised Code, and the court imposed the sentence under one of the following circumstances:

(a) The sentence was imposed for only one offense.

(b) The sentence was imposed for two or more offenses arising out of a single incident, and the court imposed the maximum prison term for the offense of the highest degree.

(2) The sentence consisted of or included a prison term and the offense for which it was imposed is a felony of the fourth or fifth degree or is a felony drug offense that is a violation of a provision of Chapter 2925. of the Revised Code and that is specified as being subject to division (B) of section 2929.13 of the Revised Code for purposes of sentencing. If the court specifies that it found one or more of the factors in division (B)(1)(b) of section 2929.13 of the Revised Code to apply relative to the defendant, the defendant is not entitled under this division to appeal as a matter of right the sentence imposed upon the offender.

(3) The person was convicted of or pleaded guilty to a violent sex offense or a designated homicide, assault, or kidnapping offense, was adjudicated a sexually violent predator in relation to that offense, and was sentenced pursuant to division (A)(3) of section 2971.03 of the Revised Code, if the minimum term of the indefinite term imposed pursuant to division (A)(3) of section 2971.03 of the Revised Code is the longest term available for the offense from among the range of terms listed in section 2929.14 of the Revised Code. As used in this division, "designated homicide, assault, or kidnapping offense" and "violent sex offense" have the same meanings as in section 2971.01 of the Revised Code. As used in this division, "adjudicated a sexually violent predator" has the same meaning as in section 2929.01 of the Revised Code, and a person is "adjudicated a sexually violent predator" in the same manner and the same circumstances as are described in that section.

(4) The sentence is contrary to law.

(5) The sentence consisted of an additional prison term of ten years imposed pursuant to division (B)(2)(a) of section 2929.14 of the Revised Code.

(B) In addition to any other right to appeal and except as provided in division (D) of this section, a prosecuting attorney, a city director of law, village solicitor, or similar chief legal officer of a municipal corporation, or the attorney general, if one of those persons prosecuted the case, may appeal as a matter of right a sentence imposed upon a defendant who is convicted of or pleads guilty to a felony or, in the circumstances described in division (B)(3) of this section the modification of a sentence imposed upon such a defendant, on any of the following grounds:

(1) The sentence did not include a prison term despite a presumption favoring a prison term for the offense for which it was imposed, as set forth in section 2929.13 or Chapter 2925. of the Revised Code.

(2) The sentence is contrary to law.

(3) The sentence is a modification under section 2929.20 of the Revised Code of a sentence that was imposed for a felony of the first or second degree.

(C)

(1) In addition to the right to appeal a sentence granted under division (A) or (B) of this section, a defendant who is convicted of or pleads guilty to a felony may seek leave to appeal a sentence imposed upon the defendant on the basis that the sentencing judge has imposed consecutive sentences under division (C)(3) of section 2929.14 of the Revised Code and that the consecutive sentences exceed the maximum prison term allowed by division (A) of that section for the most serious offense of which the defendant was convicted. Upon the filing of a motion under this division, the court of appeals may grant leave to appeal the sentence if the court determines that the allegation included as the basis of the motion is true.

(2) A defendant may seek leave to appeal an additional sentence imposed upon the defendant pursuant to division (B)(2)(a) or (b) of section 2929.14 of the Revised Code if the additional sentence is for a definite prison term that is longer than five years.

(D)

(1) A sentence imposed upon a defendant is not subject to review under this section if the sentence is authorized by law, has been recommended jointly by the defendant and the prosecution in the case, and is imposed by a sentencing judge.

(2) Except as provided in division (C)(2) of this section, a sentence imposed upon a defendant is not subject to review under this section if the sentence is imposed pursuant to division (B)(2)(b) of section 2929.14 of the Revised Code. Except as otherwise provided in this division, a defendant retains all rights to appeal as provided under this chapter or any other provision of the Revised Code. A defendant has the right to appeal under this chapter or any other provision of the Revised Code the court's application of division (B)(2)(c) of section 2929.14 of the Revised Code.

(3) A sentence imposed for aggravated murder or murder pursuant to sections 2929.02 to 2929.06 of the Revised Code is not subject to review under this section.

(E) A defendant, prosecuting attorney, city director of law, village solicitor, or chief municipal legal officer shall file an appeal of a sentence under this section to a court of appeals within the time limits specified in Rule 4(B) of the Rules of Appellate Procedure, provided that if the appeal is pursuant to division (B)(3) of this section, the time limits specified in that rule shall not commence running until the court grants the motion that makes the sentence modification in question. A sentence appeal under this section shall be consolidated with any other appeal in the case. If no other appeal is filed, the court of appeals may review only the portions of the trial record that pertain to sentencing.

(F) On the appeal of a sentence under this section, the record to be reviewed shall include all of the following, as applicable:

(1) Any presentence, psychiatric, or other investigative report that was submitted to the court in writing before the sentence was imposed. An appellate court that reviews a presentence investigation report prepared pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 in connection with the appeal of a sentence under this section shall comply with division (D)(3) of section 2951.03 of the Revised Code when the appellate court is not using the presentence investigation report, and the appellate court's use of a presentence investigation report of that nature in connection with the appeal of a sentence under this section does not affect the otherwise confidential character of the contents of that report as described in division (D)(1) of section 2951.03 of the Revised Code and does not cause that report to become a public record, as defined in section 149.43 of the Revised Code, following the appellate court's use of the report.

(2) The trial record in the case in which the sentence was imposed;

(3) Any oral or written statements made to or by the court at the sentencing hearing at which the sentence was imposed;

(4) Any written findings that the court was required to make in connection with the modification of the sentence pursuant to a judicial release under division (I) of section 2929.20 of the Revised Code.

(G)

(1) If the sentencing court was required to make the findings required by division (B) or (D) of section 2929.13 or division (I) of section 2929.20 of the Revised Code, or to state the findings of the trier of fact required by division (B)(2)(e) of section 2929.14 of the Revised Code, relative to the imposition or modification of the sentence, and if the sentencing court failed to state the required findings on the record, the court hearing an appeal under division (A), (B), or (C) of this section shall remand the case to the sentencing court and instruct the sentencing court to state, on the record, the required findings.

(2) The court hearing an appeal under division (A), (B), or (C) of this section shall review the record, including the findings underlying the sentence or modification given by the sentencing court.

The appellate court may increase, reduce, or otherwise modify a sentence that is appealed under this section or may vacate the sentence and remand the matter to the sentencing court for resentencing. The appellate court's standard for review is not whether the sentencing court abused its discretion. The appellate court may take any action authorized by this division if it clearly and convincingly finds either of the following:

(a) That the record does not support the sentencing court's findings under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;

(b) That the sentence is otherwise contrary to law.

(H) A judgment or final order of a court of appeals under this section may be appealed, by leave of court, to the supreme court.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 10-10-2000; 04-29-2005; 08-03-2006; 04-04-2007; 2008 HB130 04-07-2009



Section 2953.09 - Execution of the sentence or judgment suspended.

(A)

(1) Upon filing an appeal in the supreme court, the execution of the sentence or judgment imposed in cases of felony is suspended.

(2)

(a) If a notice of appeal is filed pursuant to the Rules of Appellate Procedure by a defendant who is convicted in a municipal or county court or a court of common pleas of a felony or misdemeanor under the Revised Code or an ordinance of a municipal corporation, the filing of the notice of appeal does not suspend execution of the sentence or judgment imposed. However, consistent with divisions (A)(2)(b), (B), and (C) of this section, Appellate Rule 8, and Criminal Rule 46, the municipal or county court, court of common pleas, or court of appeals may suspend execution of the sentence or judgment imposed during the pendency of the appeal and shall determine whether that defendant is entitled to bail and the amount and nature of any bail that is required. The bail shall at least be conditioned that the defendant will prosecute the appeal without delay and abide by the judgment and sentence of the court.

(b)

(i) A court of common pleas or court of appeals may suspend the execution of a sentence of death imposed for an offense committed before January 1, 1995, only if no date for execution has been set by the supreme court, good cause is shown for the suspension, the defendant files a motion requesting the suspension, and notice has been given to the prosecuting attorney of the appropriate county.

(ii) A court of common pleas may suspend the execution of a sentence of death imposed for an offense committed on or after January 1, 1995, only if no date for execution has been set by the supreme court, good cause is shown, the defendant files a motion requesting the suspension, and notice has been given to the prosecuting attorney of the appropriate county.

(iii) A court of common pleas or court of appeals may suspend the execution of the sentence or judgment imposed for a felony in a capital case in which a sentence of death is not imposed only if no date for execution of the sentence has been set by the supreme court, good cause is shown for the suspension, the defendant files a motion requesting the suspension, and only after notice has been given to the prosecuting attorney of the appropriate county.

(B) Notwithstanding any provision of Criminal Rule 46 to the contrary, a trial judge of a court of common pleas shall not release on bail pursuant to division (A)(2)(a) of this section a defendant who is convicted of a bailable offense if the defendant is sentenced to imprisonment for life or if that offense is a violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2905.01, 2905.02, 2905.11, 2907.02, 2909.02, 2911.01, 2911.02, or 2911.11 of the Revised Code or is felonious sexual penetration in violation of former section 2907.12 of the Revised Code.

(C) If a trial judge of a court of common pleas is prohibited by division (B) of this section from releasing on bail pursuant to division (A)(2)(a) of this section a defendant who is convicted of a bailable offense and not sentenced to imprisonment for life, the appropriate court of appeals or two judges of it, upon motion of the defendant and for good cause shown, may release the defendant on bail in accordance with division (A)(2) of this section.

Effective Date: 09-03-1996



Section 2953.10 - Power and authority to suspend execution of sentence.

When an appeal is taken from a court of appeals to the supreme court, the supreme court has the same power and authority to suspend the execution of sentence during the pendency of the appeal and admit the defendant to bail as does the court of appeals unless another section of the Revised Code or the Rules of Practice of the Supreme Court specify a distinct bail or suspension of sentence authority.

When an appeal in a case in which a sentence of death is imposed for an offense committed on or after January 1, 1995, is taken directly from the trial court to the supreme court, the supreme court has the same power and authority to suspend the execution of the sentence during the pendency of the appeal and admit the defendant to bail as does the court of appeals for cases in which a sentence of death is imposed for an offense committed before January 1, 1995, unless another section of the Revised Code or the Rules of Practice of the Supreme Court specify a distinct bail or suspension of sentence authority.

Effective Date: 09-21-1995



Section 2953.11 - Custody of defendant under suspended sentence pending appeal.

In cases of conviction of felony, except for aggravated murder or murder, if the defendant has been committed to a state correctional institution and sentence is suspended, the clerk of the court in which the entry is made suspending the sentence under the seal of the court shall forthwith certify the suspension to the warden of the state correctional institution, who shall deliver the defendant to the sheriff of the county in which the defendant was convicted. The sheriff thereupon shall convey the defendant to the jail of the county in which the defendant was convicted and keep the defendant in custody unless admitted to bail pending the decision on the appeal or the termination of the suspension of sentence. If the judgment is affirmed or if the suspension of sentence is terminated, the sheriff shall convey the defendant to the state correctional institution to serve the balance of the defendant's term of sentence. The supreme court in the order allowing the filing of an appeal may provide that the defendant shall remain in the custody of the warden of the state correctional institution pending the decision of the court in such case.

Effective Date: 07-01-1996



Section 2953.12 - [Repealed].

Effective Date: 03-17-1987



Section 2953.13 - Reversal of conviction.

When a defendant has been committed to a state correctional institution and the judgment by virtue of which the commitment was made is reversed on appeal, and the defendant is entitled to discharge or a new trial, or when the case is remanded to the trial court for any reason, the clerk of the court reversing the judgment or remanding the case, under the seal of the court, shall forthwith certify the reversal or remand to the warden of the state correctional institution.

The warden, on receipt of the certificate, if a discharge of the defendant is ordered, shall forthwith discharge the defendant from the state correctional institution.

If a new trial is ordered or the case is remanded, the warden shall forthwith cause the defendant to be conveyed to the jail of the county in which the defendant was convicted, and committed to the custody of the sheriff of that county.

Effective Date: 10-06-1994; 2008 HB130 04-07-2009



Section 2953.14 - State may institute appeal.

Whenever a court superior to the trial court renders judgment adverse to the state in a criminal action or proceeding, the state, through either the prosecuting attorney or the attorney general, may institute an appeal to reverse such judgment in the next higher court. If the conviction was for a violation of a municipal ordinance, such appeal may be brought by the village solicitor, city director of law, or other chief legal officer of the municipal corporation. Like proceedings shall be had in the higher court at the hearing of the appeal as in the review of other criminal actions or proceedings. The clerk of the court rendering the judgment sought to be reversed, on application of the prosecuting attorney, attorney general, solicitor, director of law, or other chief legal officer shall make a transcript of the docket and journal entries in the action or proceeding, and transmit it with all papers and files in the action or proceeding to the higher court.

Effective Date: 03-17-1987



Section 2953.21 - Post conviction relief petition.

(A)

(1)

(a) Any person who has been convicted of a criminal offense or adjudicated a delinquent child and who claims that there was such a denial or infringement of the person's rights as to render the judgment void or voidable under the Ohio Constitution or the Constitution of the United States, and any person who has been convicted of a criminal offense that is a felony and who is an offender for whom DNA testing that was performed under sections 2953.71 to 2953.81 of the Revised Code or under former section 2953.82 of the Revised Code and analyzed in the context of and upon consideration of all available admissible evidence related to the person's case as described in division (D) of section 2953.74 of the Revised Code provided results that establish, by clear and convincing evidence, actual innocence of that felony offense or, if the person was sentenced to death, establish, by clear and convincing evidence, actual innocence of the aggravating circumstance or circumstances the person was found guilty of committing and that is or are the basis of that sentence of death, may file a petition in the court that imposed sentence, stating the grounds for relief relied upon, and asking the court to vacate or set aside the judgment or sentence or to grant other appropriate relief. The petitioner may file a supporting affidavit and other documentary evidence in support of the claim for relief.

(b) As used in division (A)(1)(a) of this section, "actual innocence" means that, had the results of the DNA testing conducted under sections 2953.71 to 2953.81 of the Revised Code or under former section 2953.82 of the Revised Code been presented at trial, and had those results been analyzed in the context of and upon consideration of all available admissible evidence related to the person's case as described in division (D) of section 2953.74 of the Revised Code, no reasonable factfinder would have found the petitioner guilty of the offense of which the petitioner was convicted, or, if the person was sentenced to death, no reasonable factfinder would have found the petitioner guilty of the aggravating circumstance or circumstances the petitioner was found guilty of committing and that is or are the basis of that sentence of death.

(c) As used in divisions (A)(1)(a) and (b) of this section, "former section 2953.82 of the Revised Code" means section 2953.82 of the Revised Code as it existed prior to the effective date of this amendment.

(2) Except as otherwise provided in section 2953.23 of the Revised Code, a petition under division (A)(1) of this section shall be filed no later than one hundred eighty days after the date on which the trial transcript is filed in the court of appeals in the direct appeal of the judgment of conviction or adjudication or, if the direct appeal involves a sentence of death, the date on which the trial transcript is filed in the supreme court. If no appeal is taken, except as otherwise provided in section 2953.23 of the Revised Code, the petition shall be filed no later than one hundred eighty days after the expiration of the time for filing the appeal.

(3) In a petition filed under division (A) of this section, a person who has been sentenced to death may ask the court to render void or voidable the judgment with respect to the conviction of aggravated murder or the specification of an aggravating circumstance or the sentence of death.

(4) A petitioner shall state in the original or amended petition filed under division (A) of this section all grounds for relief claimed by the petitioner. Except as provided in section 2953.23 of the Revised Code, any ground for relief that is not so stated in the petition is waived.

(5) If the petitioner in a petition filed under division (A) of this section was convicted of or pleaded guilty to a felony, the petition may include a claim that the petitioner was denied the equal protection of the laws in violation of the Ohio Constitution or the United States Constitution because the sentence imposed upon the petitioner for the felony was part of a consistent pattern of disparity in sentencing by the judge who imposed the sentence, with regard to the petitioner's race, gender, ethnic background, or religion. If the supreme court adopts a rule requiring a court of common pleas to maintain information with regard to an offender's race, gender, ethnic background, or religion, the supporting evidence for the petition shall include, but shall not be limited to, a copy of that type of information relative to the petitioner's sentence and copies of that type of information relative to sentences that the same judge imposed upon other persons.

(B) The clerk of the court in which the petition is filed shall docket the petition and bring it promptly to the attention of the court. The clerk of the court in which the petition is filed immediately shall forward a copy of the petition to the prosecuting attorney of that county.

(C) The court shall consider a petition that is timely filed under division (A)(2) of this section even if a direct appeal of the judgment is pending. Before granting a hearing on a petition filed under division (A) of this section, the court shall determine whether there are substantive grounds for relief. In making such a determination, the court shall consider, in addition to the petition, the supporting affidavits, and the documentary evidence, all the files and records pertaining to the proceedings against the petitioner, including, but not limited to, the indictment, the court's journal entries, the journalized records of the clerk of the court, and the court reporter's transcript. The court reporter's transcript, if ordered and certified by the court, shall be taxed as court costs. If the court dismisses the petition, it shall make and file findings of fact and conclusions of law with respect to such dismissal.

(D) Within ten days after the docketing of the petition, or within any further time that the court may fix for good cause shown, the prosecuting attorney shall respond by answer or motion. Within twenty days from the date the issues are raised, either party may move for summary judgment. The right to summary judgment shall appear on the face of the record.

(E) Unless the petition and the files and records of the case show the petitioner is not entitled to relief, the court shall proceed to a prompt hearing on the issues even if a direct appeal of the case is pending. If the court notifies the parties that it has found grounds for granting relief, either party may request an appellate court in which a direct appeal of the judgment is pending to remand the pending case to the court.

(F) At any time before the answer or motion is filed, the petitioner may amend the petition with or without leave or prejudice to the proceedings. The petitioner may amend the petition with leave of court at any time thereafter.

(G) If the court does not find grounds for granting relief, it shall make and file findings of fact and conclusions of law and shall enter judgment denying relief on the petition. If no direct appeal of the case is pending and the court finds grounds for relief or if a pending direct appeal of the case has been remanded to the court pursuant to a request made pursuant to division (E) of this section and the court finds grounds for granting relief, it shall make and file findings of fact and conclusions of law and shall enter a judgment that vacates and sets aside the judgment in question, and, in the case of a petitioner who is a prisoner in custody, shall discharge or resentence the petitioner or grant a new trial as the court determines appropriate. The court also may make supplementary orders to the relief granted, concerning such matters as rearraignment, retrial, custody, and bail. If the trial court's order granting the petition is reversed on appeal and if the direct appeal of the case has been remanded from an appellate court pursuant to a request under division (E) of this section, the appellate court reversing the order granting the petition shall notify the appellate court in which the direct appeal of the case was pending at the time of the remand of the reversal and remand of the trial court's order. Upon the reversal and remand of the trial court's order granting the petition, regardless of whether notice is sent or received, the direct appeal of the case that was remanded is reinstated.

(H) Upon the filing of a petition pursuant to division (A) of this section by a person sentenced to death, only the supreme court may stay execution of the sentence of death.

(I)

(1) If a person sentenced to death intends to file a petition under this section, the court shall appoint counsel to represent the person upon a finding that the person is indigent and that the person either accepts the appointment of counsel or is unable to make a competent decision whether to accept or reject the appointment of counsel. The court may decline to appoint counsel for the person only upon a finding, after a hearing if necessary, that the person rejects the appointment of counsel and understands the legal consequences of that decision or upon a finding that the person is not indigent.

(2) The court shall not appoint as counsel under division (I)(1) of this section an attorney who represented the petitioner at trial in the case to which the petition relates unless the person and the attorney expressly request the appointment. The court shall appoint as counsel under division (I)(1) of this section only an attorney who is certified under Rule 20 of the Rules of Superintendence for the Courts of Ohio to represent indigent defendants charged with or convicted of an offense for which the death penalty can be or has been imposed. The ineffectiveness or incompetence of counsel during proceedings under this section does not constitute grounds for relief in a proceeding under this section, in an appeal of any action under this section, or in an application to reopen a direct appeal.

(3) Division (I) of this section does not preclude attorneys who represent the state of Ohio from invoking the provisions of 28 U.S.C. 154 with respect to capital cases that were pending in federal habeas corpus proceedings prior to July 1, 1996, insofar as the petitioners in those cases were represented in proceedings under this section by one or more counsel appointed by the court under this section or section 120.06, 120.16, 120.26, or 120.33 of the Revised Code and those appointed counsel meet the requirements of division (I)(2) of this section.

(J) Subject to the appeal of a sentence for a felony that is authorized by section 2953.08 of the Revised Code, the remedy set forth in this section is the exclusive remedy by which a person may bring a collateral challenge to the validity of a conviction or sentence in a criminal case or to the validity of an adjudication of a child as a delinquent child for the commission of an act that would be a criminal offense if committed by an adult or the validity of a related order of disposition.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.22 - Post conviction relief hearing.

If a hearing is granted pursuant to section 2953.21 of the Revised Code, the petitioner shall be permitted to attend the hearing. Testimony of the prisoner or other witnesses may be offered by deposition.

If the petitioner is in a state correctional institution, he may be returned for the hearing upon the warrant of the court of common pleas of the county where the hearing is to be held. The approval of the governor on the warrant shall not be required. The warrant shall be directed to the sheriff of the county in which the hearing is to be held. When a copy of the warrant is presented to the warden or other head of a state correctional institution, he shall deliver the convict to the sheriff, who shall convey him to the county. For removing and returning the convict, the sheriff shall receive the fees allowed for conveying convicts to the correctional institution.

Effective Date: 10-06-1994



Section 2953.23 - Post conviction relief petition - time for filing.

(A) Whether a hearing is or is not held on a petition filed pursuant to section 2953.21 of the Revised Code, a court may not entertain a petition filed after the expiration of the period prescribed in division (A) of that section or a second petition or successive petitions for similar relief on behalf of a petitioner unless division (A)(1) or (2) of this section applies:

(1) Both of the following apply:

(a) Either the petitioner shows that the petitioner was unavoidably prevented from discovery of the facts upon which the petitioner must rely to present the claim for relief, or, subsequent to the period prescribed in division (A)(2) of section 2953.21 of the Revised Code or to the filing of an earlier petition, the United States Supreme Court recognized a new federal or state right that applies retroactively to persons in the petitioner's situation, and the petition asserts a claim based on that right.

(b) The petitioner shows by clear and convincing evidence that, but for constitutional error at trial, no reasonable factfinder would have found the petitioner guilty of the offense of which the petitioner was convicted or, if the claim challenges a sentence of death that, but for constitutional error at the sentencing hearing, no reasonable factfinder would have found the petitioner eligible for the death sentence.

(2) The petitioner was convicted of a felony, the petitioner is an offender for whom DNA testing was performed under sections 2953.71 to 2953.81 of the Revised Code or under former section 2953.82 of the Revised Code and analyzed in the context of and upon consideration of all available admissible evidence related to the inmate's case as described in division (D) of section 2953.74 of the Revised Code, and the results of the DNA testing establish, by clear and convincing evidence, actual innocence of that felony offense or, if the person was sentenced to death, establish, by clear and convincing evidence, actual innocence of the aggravating circumstance or circumstances the person was found guilty of committing and that is or are the basis of that sentence of death.

As used in this division, "actual innocence" has the same meaning as in division (A)(1)(b) of section 2953.21 of the Revised Code, and "former section 2953.82 of the Revised Code" has the same meaning as in division (A)(1)(c) of section 2953.21 of the Revised Code.

(B) An order awarding or denying relief sought in a petition filed pursuant to section 2953.21 of the Revised Code is a final judgment and may be appealed pursuant to Chapter 2953. of the Revised Code.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.24 - [Repealed].

Effective Date: 01-13-1976



Section 2953.25 - Certificate of qualification for employment for persons subject to collateral sanctions.

(A) As used in this section:

(1) "Collateral sanction" means a penalty, disability, or disadvantage that is related to employment or occupational licensing, however denominated, as a result of the individual's conviction of or plea of guilty to an offense and that applies by operation of law in this state whether or not the penalty, disability, or disadvantage is included in the sentence or judgment imposed. "Collateral sanction" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, or costs of prosecution.

(2) "Decision-maker" includes, but is not limited to, the state acting through a department, agency, board, commission, or instrumentality established by the law of this state for the exercise of any function of government, a political subdivision, an educational institution, or a government contractor or subcontractor made subject to this section by contract, law, or ordinance.

(3) "Department-funded program" means a residential or nonresidential program that is not a term in a state correctional institution, that is funded in whole or part by the department of rehabilitation and correction, and that is imposed as a sanction for an offense, as part of a sanction that is imposed for an offense, or as a term or condition of any sanction that is imposed for an offense.

(4) "Designee" means the person designated by the deputy director of the division of parole and community services to perform the duties designated in division (B) of this section.

(5) "Division of parole and community services" means the division of parole and community services of the department of rehabilitation and correction.

(6) "Offense" means any felony or misdemeanor under the laws of this state.

(7) "Political subdivision" has the same meaning as in section 2969.21 of the Revised Code.

(B)

(1) After the provisions of this division become operative as described in division (J) of this section, an individual who is subject to one or more collateral sanctions as a result of being convicted of or pleading guilty to an offense and who either has served a term in a state correctional institution for any offense or has spent time in a department-funded program for any offense may file a petition with the designee of the deputy director of the division of parole and community services for a certificate of qualification for employment.

(2) After the provisions of this division become operative as described in division (J) of this section, an individual who is subject to one or more collateral sanctions as a result of being convicted of or pleading guilty to an offense and who is not in a category described in division (B)(1) of this section may file a petition with the court of common pleas of the county in which the person resides or with the designee of the deputy director of the division of parole and community services for a certificate of qualification for employment.

(3) A petition under division (B)(1) or (2) of this section shall be made on a copy of the form prescribed by the division of parole and community services under division (J) of this section and shall contain all of the information described in division (F) of this section.

(4) An individual may file a petition under division (B)(1) or (2) of this section at any time after the expiration of whichever of the following is applicable:

(a) If the offense that resulted in the collateral sanction from which the individual seeks relief is a felony, at any time after the expiration of one year from the date of release of the individual from any period of incarceration in a state or local correctional facility that was imposed for that offense and all periods of supervision imposed after release from the period of incarceration or, if the individual was not incarcerated for that offense, at any time after the expiration of one year from the date of the individual's final release from all other sanctions imposed for that offense.

(b) If the offense that resulted in the collateral sanction from which the individual seeks relief is a misdemeanor, at any time after the expiration of six months from the date of release of the individual from any period of incarceration in a local correctional facility that was imposed for that offense and all periods of supervision imposed after release from the period of incarceration or, if the individual was not incarcerated for that offense, at any time after the expiration of six months from the date of the final release of the individual from all sanctions imposed for that offense including any period of supervision.

(5)

(a) A designee that receives a petition for a certification of qualification for employment from an individual under division (B)(1) or (2) of this section shall review the petition to determine whether it is complete. If the petition is complete, the designee shall forward the petition, and any other information the designee possesses that relates to the petition, to the court of common pleas of the county in which the individual resides.

(b) A court of common pleas that receives a petition for a certificate of qualification for employment from an individual under division (B)(2) of this section, or that is forwarded a petition for such a certificate under division (B)(5)(a) of this section, shall attempt to determine all other courts in this state in which the individual was convicted of or pleaded guilty to an offense other than the offense from which the individual is seeking relief. The court that receives or is forwarded the petition shall notify all other courts in this state that it determines under this division were courts in which the individual was convicted of or pleaded guilty to an offense other than the offense from which the individual is seeking relief that the individual has filed the petition and that the court may send comments regarding the possible issuance of the certificate. A court of common pleas that receives a petition for a certificate of qualification for employment under division (B)(2) of this section shall notify the prosecuting attorney of the county in which the individual resides that the individual has filed the petition.

(C)

(1) Upon receiving a petition for a certificate of qualification for employment filed by an individual under division (B)(2) of this section or being forwarded a petition for such a certificate under division (B)(5)(a) of this section, the court shall review the individual's petition, the individual's criminal history, all filings submitted by the prosecutor or by the victim in accordance with rules adopted by the division of parole and community services, and all other relevant evidence. The court may order any report, investigation, or disclosure by the individual that the court believes is necessary for the court to reach a decision on whether to approve the individual's petition for a certificate of qualification for employment.

(2) Upon receiving a petition for a certificate of qualification for employment filed by an individual under division (B)(2) of this section or being forwarded a petition for such a certificate under division (B)(5)(a) of this section, except as otherwise provided in this division, the court shall decide whether to issue the certificate within sixty days after the court receives or is forwarded the completed petition and all information requested for the court to make that decision. Upon request of the individual who filed the petition, the court may extend the sixty-day period specified in this division.

(3) Subject to division (C)(5) of this section, a court that receives an individual's petition for a certificate of qualification for employment under division (B)(2) of this section or that is forwarded a petition for such a certificate under division (B)(5)(a) of this section may issue a certificate of qualification for employment, at the court's discretion, if the court finds that the individual has established all of the following by a preponderance of the evidence:

(a) Granting the petition will materially assist the individual in obtaining employment or occupational licensing.

(b) The individual has a substantial need for the relief requested in order to live a law-abiding life.

(c) Granting the petition would not pose an unreasonable risk to the safety of the public or any individual.

(4) The submission of an incomplete petition by an individual shall not be grounds for the designee or court to deny the petition.

(5) A court that receives an individual's petition for a certificate of qualification for employment under division (B)(2) of this section or that is forwarded a petition for such a certificate under division (B)(5)(a) of this section shall not issue a certificate of qualification for employment that grants the individual relief from any of the following collateral sanctions:

(a) Requirements imposed by Chapter 2950. of the Revised Code and rules adopted under sections 2950.13 and 2950.132 of the Revised Code;

(b) A driver's license, commercial driver's license, or probationary license suspension, cancellation, or revocation pursuant to section 4510.037, 4510.07, 4511.19, or 4511.191 of the Revised Code if the relief sought is available pursuant to section 4510.021 or division (B) of section 4510.13 of the Revised Code;

(c) Restrictions on employment as a prosecutor or law enforcement officer;

(d) The denial, ineligibility, or automatic suspension of a license that is imposed upon an individual applying for or holding a license as a health care professional under Title XLVII of the Revised Code if the individual is convicted of, pleads guilty to, is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state under section 2951.041 of the Revised Code, or is subject to treatment or intervention in lieu of conviction for a violation of section 2903.01, 2903.02, 2903.03, 2903.11, 2905.01, 2907.02, 2907.03, 2907.05, 2909.02, 2911.01, 2911.11, or 2919.123 of the Revised Code;

(e) The immediate suspension of a license, certificate, or evidence of registration that is imposed upon an individual holding a license as a health care professional under Title XLVII of the Revised Code pursuant to division (C) of section 3719.121 of the Revised Code;

(f) The denial or ineligibility for employment in a pain clinic under division (B)(4) of section 4729.552 of the Revised Code;

(g) The mandatory suspension of a license that is imposed on an individual applying for or holding a license as a health care professional under Title XLVII of the Revised Code pursuant to section 3123.43 of the Revised Code.

(6) If a court that receives an individual's petition for a certificate of qualification for employment under division (B)(2) of this section or that is forwarded a petition for such a certificate under division (B)(5)(a) of this section denies the petition, the court shall provide written notice to the individual of the court's denial. The court may place conditions on the individual regarding the individual's filing of any subsequent petition for a certificate of qualification for employment. The written notice must notify the individual of any conditions placed on the individual's filing of a subsequent petition for a certificate of qualification for employment. If a court of common pleas that receives an individual's petition for a certificate of qualification for employment under division (B)(2) of this section or that is forwarded a petition for such a certificate under division (B)(5)(a) of this section denies the petition, the individual may appeal the decision to the court of appeals only if the individual alleges that the denial was an abuse of discretion on the part of the court of common pleas.

(D) A certificate of qualification for employment issued to an individual lifts the automatic bar of a collateral sanction, and a decision-maker shall consider on a case-by-case basis whether to grant or deny the issuance or restoration of an occupational license or an employment opportunity, notwithstanding the individual's possession of the certificate, without, however, reconsidering or rejecting any finding made by a designee or court under division (C)(3) of this section.

(E) A certificate of qualification for employment does not grant the individual to whom the certificate was issued relief from the mandatory civil impacts identified in division (A)(1) of section 2961.01 or division (B) of section 2961.02 of the Revised Code.

(F) A petition for a certificate of qualification for employment filed by an individual under division (B)(1) or (2) of this section shall include all of the following:

(1) The individual's name, date of birth, and social security number;

(2) All aliases of the individual and all social security numbers associated with those aliases;

(3) The individual's residence address, including the city, county, and state of residence and zip code;

(4) The length of time that the individual has been a resident of this state, expressed in years and months of residence;

(5) The name or type of each collateral sanction from which the individual is requesting a certificate of qualification for employment;

(6) A summary of the individual's criminal history with respect to each offense that is a disqualification from employment or licensing in an occupation or profession, including the years of each conviction or plea of guilty for each of those offenses;

(7) A summary of the individual's employment history, specifying the name of, and dates of employment with, each employer;

(8) Verifiable references and endorsements;

(9) The name of one or more immediate family members of the individual, or other persons with whom the individual has a close relationship, who support the individual's reentry plan;

(10) A summary of the reason the individual believes the certificate of qualification for employment should be granted;

(11) Any other information required by rule by the department of rehabilitation and correction.

(G)

(1) In a judicial or administrative proceeding alleging negligence or other fault, a certificate of qualification for employment issued to an individual under this section may be introduced as evidence of a person's due care in hiring, retaining, licensing, leasing to, admitting to a school or program, or otherwise transacting business or engaging in activity with the individual to whom the certificate of qualification for employment was issued if the person knew of the certificate at the time of the alleged negligence or other fault.

(2) In any proceeding on a claim against an employer for negligent hiring, a certificate of qualification for employment issued to an individual under this section shall provide immunity for the employer as to the claim if the employer knew of the certificate at the time of the alleged negligence.

(3) If an employer hires an individual who has been issued a certificate of qualification for employment under this section, if the individual, after being hired, subsequently demonstrates dangerousness or is convicted of or pleads guilty to a felony, and if the employer retains the individual as an employee after the demonstration of dangerousness or the conviction or guilty plea, the employer may be held liable in a civil action that is based on or relates to the retention of the individual as an employee only if it is proved by a preponderance of the evidence that the person having hiring and firing responsibility for the employer had actual knowledge that the employee was dangerous or had been convicted of or pleaded guilty to the felony and was willful in retaining the individual as an employee after the demonstration of dangerousness or the conviction or guilty plea of which the person has actual knowledge.

(H) A certificate of qualification for employment issued under this section shall be presumptively revoked if the individual to whom the certificate of qualification for employment was issued is convicted of or pleads guilty to a felony offense committed subsequent to the issuance of the certificate of qualification for employment.

(I) A designee's forwarding, or failure to forward, a petition for a certificate of qualification for employment to a court or a court's issuance, or failure to issue, a petition for a certificate of qualification for employment to an individual under division (B) of this section does not give rise to a claim for damages against the department of rehabilitation and correction or court.

(J) Not later than ninety days after the effective date of this section, the division of parole and community services shall adopt rules in accordance with Chapter 119. of the Revised Code for the implementation and administration of this section and shall prescribe the form for the petition to be used under division (B)(1) or (2) of this section. The form for the petition shall include places for all of the information specified in division (F) of this section. Upon the adoption of the rules, the provisions of divisions (A) to (I) of this section become operative.

(K) The department of rehabilitation and correction shall conduct a study to determine the manner for transferring the mechanism for the issuance of a certificate of qualification for employment created by this section to an electronic database established and maintained by the department. The database to which the mechanism is to be transferred shall include granted certificates and revoked certificates and shall be designed to track the number of certificates granted and revoked, the industries, occupations, and professions with respect to which the certificates have been most applicable, the types of employers that have accepted the certificates, and the recidivism rates of individuals who have been issued the certificates. Not later than the date that is one year after the effective date of this section, the department of rehabilitation and correction shall submit to the general assembly and the governor a report that contains the results of the study and recommendations for transferring the mechanism for the issuance of certificate of qualification for employment created by this section to an electronic database established and maintained by the department.

(L) The department of rehabilitation and correction, in conjunction with the Ohio judicial conference, shall conduct a study to determine whether the application process for certificates of qualification for employment created by this section is feasible based upon the caseload capacity of the department and the courts of common pleas. Not later than the date that is one year after the effective date of this section, the department shall submit to the general assembly a report that contains the results of the study and any recommendations for improvement of the application process.

Added by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.



Section 2953.31 - Sealing of record of conviction definitions.

As used in sections 2953.31 to 2953.36 of the Revised Code:

(A) " Eligible offender" means anyone who has been convicted of an offense in this state or any other jurisdiction and who has not more than one felony conviction, not more than two misdemeanor convictions if the convictions are not of the same offense, or not more than one felony conviction and one misdemeanor conviction in this state or any other jurisdiction. When two or more convictions result from or are connected with the same act or result from offenses committed at the same time, they shall be counted as one conviction. When two or three convictions result from the same indictment, information, or complaint, from the same plea of guilty, or from the same official proceeding, and result from related criminal acts that were committed within a three-month period but do not result from the same act or from offenses committed at the same time, they shall be counted as one conviction, provided that a court may decide as provided in division (C)(1)(a) of section 2953.32 of the Revised Code that it is not in the public interest for the two or three convictions to be counted as one conviction.

For purposes of, and except as otherwise provided in, this division, a conviction for a minor misdemeanor, for a violation of any section in Chapter 4507., 4510., 4511., 4513., or 4549. of the Revised Code, or for a violation of a municipal ordinance that is substantially similar to any section in those chapters is not a conviction. However, a conviction for a violation of section 4511.19, 4511.251, 4549.02, 4549.021, 4549.03, 4549.042, or 4549.62 or sections 4549.41 to 4549.46 of the Revised Code, for a violation of section 4510.11 or 4510.14 of the Revised Code that is based upon the offender's operation of a vehicle during a suspension imposed under section 4511.191 or 4511.196 of the Revised Code, for a violation of a substantially equivalent municipal ordinance, for a felony violation of Title XLV of the Revised Code, or for a violation of a substantially equivalent former law of this state or former municipal ordinance shall be considered a conviction.

(B) "Prosecutor" means the county prosecuting attorney, city director of law, village solicitor, or similar chief legal officer, who has the authority to prosecute a criminal case in the court in which the case is filed.

(C) "Bail forfeiture" means the forfeiture of bail by a defendant who is arrested for the commission of a misdemeanor, other than a defendant in a traffic case as defined in Traffic Rule 2, if the forfeiture is pursuant to an agreement with the court and prosecutor in the case.

(D) "Official records" has the same meaning as in division (D) of section 2953.51 of the Revised Code.

(E) "Official proceeding" has the same meaning as in section 2921.01 of the Revised Code.

(F) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(G) "Post-release control" and "post-release control sanction" have the same meanings as in section 2967.01 of the Revised Code.

(H) "DNA database," "DNA record," and "law enforcement agency" have the same meanings as in section 109.573 of the Revised Code.

(I) "Fingerprints filed for record" means any fingerprints obtained by the superintendent of the bureau of criminal identification and investigation pursuant to sections 109.57 and 109.571 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 01-01-2004



Section 2953.32 - Sealing of conviction record or bail forfeiture record.

(A)

(1) Except as provided in section 2953.61 of the Revised Code, an eligible offender may apply to the sentencing court if convicted in this state, or to a court of common pleas if convicted in another state or in a federal court, for the sealing of the conviction record. Application may be made at the expiration of three years after the offender's final discharge if convicted of a felony, or at the expiration of one year after the offender's final discharge if convicted of a misdemeanor.

(2) Any person who has been arrested for any misdemeanor offense and who has effected a bail forfeiture may apply to the court in which the misdemeanor criminal case was pending when bail was forfeited for the sealing of the record of the case. Except as provided in section 2953.61 of the Revised Code, the application may be filed at any time after the expiration of one year from the date on which the bail forfeiture was entered upon the minutes of the court or the journal, whichever entry occurs first.

(B) Upon the filing of an application under this section, the court shall set a date for a hearing and shall notify the prosecutor for the case of the hearing on the application. The prosecutor may object to the granting of the application by filing an objection with the court prior to the date set for the hearing. The prosecutor shall specify in the objection the reasons for believing a denial of the application is justified. The court shall direct its regular probation officer, a state probation officer, or the department of probation of the county in which the applicant resides to make inquiries and written reports as the court requires concerning the applicant. If the applicant was convicted of or pleaded guilty to a violation of division (A)(2) or (B) of section 2919.21 of the Revised Code, the probation officer or county department of probation that the court directed to make inquiries concerning the applicant shall contact the child support enforcement agency enforcing the applicant's obligations under the child support order to inquire about the offender's compliance with the child support order.

(C)

(1) The court shall do each of the following:

(a) Determine whether the applicant is an eligible offender or whether the forfeiture of bail was agreed to by the applicant and the prosecutor in the case. If the applicant applies as an eligible offender pursuant to division (A)(1) of this section and has two or three convictions that result from the same indictment, information, or complaint, from the same plea of guilty, or from the same official proceeding, and result from related criminal acts that were committed within a three-month period but do not result from the same act or from offenses committed at the same time, in making its determination under this division, the court initially shall determine whether it is not in the public interest for the two or three convictions to be counted as one conviction. If the court determines that it is not in the public interest for the two or three convictions to be counted as one conviction, the court shall determine that the applicant is not an eligible offender; if the court does not make that determination, the court shall determine that the offender is an eligible offender.

(b) Determine whether criminal proceedings are pending against the applicant;

(c) If the applicant is an eligible offender who applies pursuant to division (A)(1) of this section, determine whether the applicant has been rehabilitated to the satisfaction of the court;

(d) If the prosecutor has filed an objection in accordance with division (B) of this section, consider the reasons against granting the application specified by the prosecutor in the objection;

(e) Weigh the interests of the applicant in having the records pertaining to the applicant's conviction sealed against the legitimate needs, if any, of the government to maintain those records.

(2) If the court determines, after complying with division (C)(1) of this section, that the applicant is an eligible offender or the subject of a bail forfeiture, that no criminal proceeding is pending against the applicant, and that the interests of the applicant in having the records pertaining to the applicant's conviction or bail forfeiture sealed are not outweighed by any legitimate governmental needs to maintain those records, and that the rehabilitation of an applicant who is an eligible offender applying pursuant to division (A)(1) of this section has been attained to the satisfaction of the court, the court, except as provided in divisions (G) and (H) of this section, shall order all official records pertaining to the case sealed and, except as provided in division (F) of this section, all index references to the case deleted and, in the case of bail forfeitures, shall dismiss the charges in the case. The proceedings in the case shall be considered not to have occurred and the conviction or bail forfeiture of the person who is the subject of the proceedings shall be sealed, except that upon conviction of a subsequent offense, the sealed record of prior conviction or bail forfeiture may be considered by the court in determining the sentence or other appropriate disposition, including the relief provided for in sections 2953.31 to 2953.33 of the Revised Code.

(3) Upon the filing of an application under this section, the applicant, unless indigent, shall pay a fee of fifty dollars. The court shall pay thirty dollars of the fee into the state treasury. It shall pay twenty dollars of the fee into the county general revenue fund if the sealed conviction or bail forfeiture was pursuant to a state statute, or into the general revenue fund of the municipal corporation involved if the sealed conviction or bail forfeiture was pursuant to a municipal ordinance.

(D) Inspection of the sealed records included in the order may be made only by the following persons or for the following purposes:

(1) By a law enforcement officer or prosecutor, or the assistants of either, to determine whether the nature and character of the offense with which a person is to be charged would be affected by virtue of the person's previously having been convicted of a crime;

(2) By the parole or probation officer of the person who is the subject of the records, for the exclusive use of the officer in supervising the person while on parole or under a community control sanction or a post-release control sanction, and in making inquiries and written reports as requested by the court or adult parole authority;

(3) Upon application by the person who is the subject of the records, by the persons named in the application;

(4) By a law enforcement officer who was involved in the case, for use in the officer's defense of a civil action arising out of the officer's involvement in that case;

(5) By a prosecuting attorney or the prosecuting attorney's assistants, to determine a defendant's eligibility to enter a pre-trial diversion program established pursuant to section 2935.36 of the Revised Code;

(6) By any law enforcement agency or any authorized employee of a law enforcement agency or by the department of rehabilitation and correction as part of a background investigation of a person who applies for employment with the agency as a law enforcement officer or with the department as a corrections officer;

(7) By any law enforcement agency or any authorized employee of a law enforcement agency, for the purposes set forth in, and in the manner provided in, section 2953.321 of the Revised Code;

(8) By the bureau of criminal identification and investigation or any authorized employee of the bureau for the purpose of providing information to a board or person pursuant to division (F) or (G) of section 109.57 of the Revised Code;

(9) By the bureau of criminal identification and investigation or any authorized employee of the bureau for the purpose of performing a criminal history records check on a person to whom a certificate as prescribed in section 109.77 of the Revised Code is to be awarded;

(10) By the bureau of criminal identification and investigation or any authorized employee of the bureau for the purpose of conducting a criminal records check of an individual pursuant to division (B) of section 109.572 of the Revised Code that was requested pursuant to any of the sections identified in division (B)(1) of that section;

(11) By the bureau of criminal identification and investigation, an authorized employee of the bureau, a sheriff, or an authorized employee of a sheriff in connection with a criminal records check described in section 311.41 of the Revised Code;

(12) By the attorney general or an authorized employee of the attorney general or a court for purposes of determining a person's classification pursuant to Chapter 2950. of the Revised Code.

When the nature and character of the offense with which a person is to be charged would be affected by the information, it may be used for the purpose of charging the person with an offense.

(E) In any criminal proceeding, proof of any otherwise admissible prior conviction may be introduced and proved, notwithstanding the fact that for any such prior conviction an order of sealing previously was issued pursuant to sections 2953.31 to 2953.36 of the Revised Code.

(F) The person or governmental agency, office, or department that maintains sealed records pertaining to convictions or bail forfeitures that have been sealed pursuant to this section may maintain a manual or computerized index to the sealed records. The index shall contain only the name of, and alphanumeric identifiers that relate to, the persons who are the subject of the sealed records, the word "sealed," and the name of the person, agency, office, or department that has custody of the sealed records, and shall not contain the name of the crime committed. The index shall be made available by the person who has custody of the sealed records only for the purposes set forth in divisions (C), (D), and (E) of this section.

(G) Notwithstanding any provision of this section or section 2953.33 of the Revised Code that requires otherwise, a board of education of a city, local, exempted village, or joint vocational school district that maintains records of an individual who has been permanently excluded under sections 3301.121 and 3313.662 of the Revised Code is permitted to maintain records regarding a conviction that was used as the basis for the individual's permanent exclusion, regardless of a court order to seal the record. An order issued under this section to seal the record of a conviction does not revoke the adjudication order of the superintendent of public instruction to permanently exclude the individual who is the subject of the sealing order. An order issued under this section to seal the record of a conviction of an individual may be presented to a district superintendent as evidence to support the contention that the superintendent should recommend that the permanent exclusion of the individual who is the subject of the sealing order be revoked. Except as otherwise authorized by this division and sections 3301.121 and 3313.662 of the Revised Code, any school employee in possession of or having access to the sealed conviction records of an individual that were the basis of a permanent exclusion of the individual is subject to section 2953.35 of the Revised Code.

(H) For purposes of sections 2953.31 to 2953.36 of the Revised Code, DNA records collected in the DNA database and fingerprints filed for record by the superintendent of the bureau of criminal identification and investigation shall not be sealed unless the superintendent receives a certified copy of a final court order establishing that the offender's conviction has been overturned. For purposes of this section, a court order is not "final" if time remains for an appeal or application for discretionary review with respect to the order.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 04-08-2004; 2007 SB10 07-01-2007; 2007 HB104 03-24-2008; 2008 HB195 09-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §610.10.



Section 2953.321 - Divulging confidential investigatory work product.

(A) As used in this section, "investigatory work product" means any records or reports of a law enforcement officer or agency that are excepted from the definition of "official records" contained in section 2953.51 of the Revised Code and that pertain to a case the records of which have been ordered sealed pursuant to division (C)(2) of section 2953.32 of the Revised Code or have been ordered expunged pursuant to division (E) of section 2151.358, division (D)(2) of section 2953.37, or division (G) of section 2953.38 of the Revised Code.

(B) Upon the issuance of an order by a court pursuant to division (C)(2) of section 2953.32 of the Revised Code directing that all official records pertaining to a case be sealed or an order by a court pursuant to division (E) of section 2151.358, division (D)(2) of section 2953.37, or division (G) of section 2953.38 of the Revised Code directing that all official records pertaining to a case be expunged:

(1) Every law enforcement officer who possesses investigatory work product immediately shall deliver that work product to the law enforcement officer's employing law enforcement agency.

(2) Except as provided in division (B)(3) of this section, every law enforcement agency that possesses investigatory work product shall close that work product to all persons who are not directly employed by the law enforcement agency and shall treat that work product, in relation to all persons other than those who are directly employed by the law enforcement agency, as if it did not exist and never had existed.

(3) A law enforcement agency that possesses investigatory work product may permit another law enforcement agency to use that work product in the investigation of another offense if the facts incident to the offense being investigated by the other law enforcement agency and the facts incident to an offense that is the subject of the case are reasonably similar. The agency that permits the use of investigatory work product may provide the other agency with the name of the person who is the subject of the case if it believes that the name of the person is necessary to the conduct of the investigation by the other agency.

(C)

(1) Except as provided in division (B)(3) of this section, no law enforcement officer or other person employed by a law enforcement agency shall knowingly release, disseminate, or otherwise make the investigatory work product or any information contained in that work product available to, or discuss any information contained in it with, any person not employed by the employing law enforcement agency.

(2) No law enforcement agency, or person employed by a law enforcement agency, that receives investigatory work product pursuant to division (B)(3) of this section shall use that work product for any purpose other than the investigation of the offense for which it was obtained from the other law enforcement agency, or disclose the name of the person who is the subject of the work product except when necessary for the conduct of the investigation of the offense, or the prosecution of the person for committing the offense, for which it was obtained from the other law enforcement agency.

(3) It is not a violation of division (C)(1) or (2) of this section for the bureau of criminal identification and investigation or any authorized employee of the bureau participating in the investigation of criminal activity to release, disseminate, or otherwise make available to, or discuss with, a person directly employed by a law enforcement agency DNA records collected in the DNA database or fingerprints filed for record by the superintendent of the bureau of criminal identification and investigation.

(D) Whoever violates division (C)(1) or (2) of this section is guilty of divulging confidential investigatory work product, a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 06-29-1988



Section 2953.33 - Restoration of rights and privileges.

(A) An order issued under section 2953.37 of the Revised Code to expunge the record of a person's conviction or, except as provided in division (G) of section 2953.32 of the Revised Code, an order issued under that section to seal the record of a person's conviction restores the person who is the subject of the order to all rights and privileges not otherwise restored by termination of the sentence or community control sanction or by final release on parole or post-release control.

(B)

(1) In any application for employment, license, or other right or privilege, any appearance as a witness, or any other inquiry, except as provided in division (E) of section 2953.32 and in section 3319.292 of the Revised Code and subject to division (B)(2) of this section, a person may be questioned only with respect to convictions not sealed, bail forfeitures not expunged under section 2953.42 of the Revised Code as it existed prior to June 29, 1988, and bail forfeitures not sealed, unless the question bears a direct and substantial relationship to the position for which the person is being considered.

(2) A person may not be questioned in any application, appearance, or inquiry of a type described in division (B)(1) of this section with respect to any conviction expunged under section 2953.37 of the Revised Code.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Effective Date: 01-01-2004; 2008 HB428 09-12-2008



Section 2953.34 - Sealing record not to affect appeal rights of eligible offender.

Nothing in sections 2953.31 to 2953.33 of the Revised Code precludes an eligible offender from taking an appeal or seeking any relief from the eligible offender's conviction or from relying on it in lieu of any subsequent prosecution for the same offense.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-1974



Section 2953.35 - Divulging confidential information.

(A) Except as authorized by divisions (D), (E), and (F) of section 2953.32 of the Revised Code or by Chapter 2950. of the Revised Code, any officer or employee of the state, or a political subdivision of the state, who releases or otherwise disseminates or makes available for any purpose involving employment, bonding, or licensing in connection with any business, trade, or profession to any person, or to any department, agency, or other instrumentality of the state, or any political subdivision of the state, any information or other data concerning any arrest, complaint, indictment, trial, hearing, adjudication, conviction, or correctional supervision the records with respect to which the officer or employee had knowledge of were sealed by an existing order issued pursuant to sections 2953.31 to 2953.36 of the Revised Code, were expunged by an order issued pursuant to division (E) of section 2151.358, section 2953.37, or section 2953.38 of the Revised Code, or were expunged by an order issued pursuant to section 2953.42 of the Revised Code as it existed prior to June 29, 1988, is guilty of divulging confidential information, a misdemeanor of the fourth degree.

(B) Any person who, in violation of section 2953.32 of the Revised Code, uses, disseminates, or otherwise makes available any index prepared pursuant to division (F) of section 2953.32 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) It is not a violation of this section for the bureau of criminal identification and investigation or any authorized employee of the bureau participating in the investigation of criminal activity to release, disseminate, or otherwise make available to, or discuss with, a person directly employed by a law enforcement agency DNA records collected in the DNA database or fingerprints filed for record by the superintendent of the bureau of criminal identification and investigation.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 07-01-1997



Section 2953.36 - Sealing of record of conviction exceptions.

Sections 2953.31 to 2953.35 of the Revised Code do not apply to any of the following:

(A) Convictions when the offender is subject to a mandatory prison term;

(B) Convictions under section 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.321, 2907.322, or 2907.323, former section 2907.12, or Chapter 4507., 4510., 4511., or 4549. of the Revised Code, or a conviction for a violation of a municipal ordinance that is substantially similar to any section contained in any of those chapters;

(C) Convictions of an offense of violence when the offense is a misdemeanor of the first degree or a felony and when the offense is not a violation of section 2917.03 of the Revised Code and is not a violation of section 2903.13, 2917.01, or 2917.31 of the Revised Code that is a misdemeanor of the first degree;

(D) Convictions on or after October 10, 2007, under section 2907.07 of the Revised Code or a conviction on or after October 10, 2007, for a violation of a municipal ordinance that is substantially similar to that section;

(E) Convictions on or after October 10, 2007, under section 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.31, 2907.311, 2907.32, or 2907.33 of the Revised Code when the victim of the offense was under eighteen years of age;

(F) Convictions of an offense in circumstances in which the victim of the offense was under eighteen years of age when the offense is a misdemeanor of the first degree or a felony, except for convictions under section 2919.21 of the Revised Code;

(G) Convictions of a felony of the first or second degree;

(H) Bail forfeitures in a traffic case as defined in Traffic Rule 2.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 2007 SB18 10-10-2007



Section 2953.37 - Expungement of certain convictions relating to firearms.

(A) As used in this section:

(1) "Expunge" means to destroy, delete, and erase a record as appropriate for the record's physical or electronic form or characteristic so that the record is permanently irretrievable.

(2) "Official records" has the same meaning as in section 2953.51 of the Revised Code.

(3) "Prosecutor" has the same meaning as in section 2953.31 of the Revised Code.

(4) "Record of conviction" means the record related to a conviction of or plea of guilty to an offense.

(B) Any person who is convicted of, was convicted of, pleads guilty to, or has pleaded guilty to a violation of division (B), (C), or (E) of section 2923.16 of the Revised Code as the division existed prior to September 30, 2011, and who is authorized by division (H)(2)(a) of that section to file an application under this section for the expungement of the conviction record may apply to the sentencing court for the expungement of the record of conviction. The person may file the application at any time on or after September 30, 2011. The application shall do all of the following:

(1) Identify the applicant, the offense for which the expungement is sought, the date of the conviction of or plea of guilty to that offense, and the court in which the conviction occurred or the plea of guilty was entered;

(2) Include evidence that the offense was a violation of division (B), (C), or (E) of section 2923.16 of the Revised Code as the division existed prior to September 30, 2011, and that the applicant is authorized by division (H)(2)(a) of that section to file an application under this section;

(3) Include a request for expungement of the record of conviction of that offense under this section.

(C) Upon the filing of an application under division (B) of this section and the payment of the fee described in division (D)(3) of this section if applicable, the court shall set a date for a hearing and shall notify the prosecutor for the case of the hearing on the application. The prosecutor may object to the granting of the application by filing an objection with the court prior to the date set for the hearing. The prosecutor shall specify in the objection the reasons for believing a denial of the application is justified. The court shall direct its regular probation officer, a state probation officer, or the department of probation of the county in which the applicant resides to make inquiries and written reports as the court requires concerning the applicant. The court shall hold the hearing scheduled under this division.

(D)

(1) At the hearing held under division (C) of this section, the court shall do each of the following:

(a) Determine whether the applicant has been convicted of or pleaded guilty to a violation of division (E) of section 2923.16 of the Revised Code as the division existed prior to September 30, 2011, and whether the conduct that was the basis of the violation no longer would be a violation of that division on or after September 30, 2011;

(b) Determine whether the applicant has been convicted of or pleaded guilty to a violation of division (B) or (C) of section 2923.16 of the Revised Code as the division existed prior to September 30, 2011, and whether the conduct that was the basis of the violation no longer would be a violation of that division on or after September 30, 2011, due to the application of division (F)(5) of that section as it exists on and after September 30, 2011;

(c) If the prosecutor has filed an objection in accordance with division (C) of this section, consider the reasons against granting the application specified by the prosecutor in the objection;

(d) Weigh the interests of the applicant in having the records pertaining to the applicant's conviction or guilty plea expunged against the legitimate needs, if any, of the government to maintain those records.

(2)

(a) The court may order the expungement of all official records pertaining to the case and the deletion of all index references to the case and, if it does order the expungement, shall send notice of the order to each public office or agency that the court has reason to believe may have an official record pertaining to the case if the court, after complying with division (D)(1) of this section, determines both of the following:

(i) That the applicant has been convicted of or pleaded guilty to a violation of division (E) of section 2923.16 of the Revised Code as it existed prior to September 30, 2011, and the conduct that was the basis of the violation no longer would be a violation of that division on or after September 30, 2011, or that the applicant has been convicted of or pleaded guilty to a violation of division (B) or (C) of section 2923.16 of the Revised Code as the division existed prior to September 30, 2011, and the conduct that was the basis of the violation no longer would be a violation of that division on or after September 30, 2011, due to the application of division (F)(5) of that section as it exists on and after September 30, 2011;

(ii) That the interests of the applicant in having the records pertaining to the applicant's conviction or guilty plea expunged are not outweighed by any legitimate needs of the government to maintain those records.

(b) The proceedings in the case that is the subject of an order issued under division (D)(2)(a) of this section shall be considered not to have occurred and the conviction or guilty plea of the person who is the subject of the proceedings shall be expunged. The record of the conviction shall not be used for any purpose, including, but not limited to, a criminal records check under section 109.572 of the Revised Code or a determination under section 2923.125 or 2923.1212 of the Revised Code of eligibility for a concealed handgun license. The applicant may, and the court shall, reply that no record exists with respect to the applicant upon any inquiry into the matter.

(3) Upon the filing of an application under this section, the applicant, unless indigent, shall pay a fee of fifty dollars. The court shall pay thirty dollars of the fee into the state treasury and shall pay twenty dollars of the fee into the county general revenue fund.

Amended by 129th General AssemblyFile No.190,HB 495, §1, eff. 3/27/2013.

Added by 129th General AssemblyFile No.34,SB 17, §1, eff. 9/30/2011.



Section 2953.38 - Expungement of certain crimes for victims of human trafficking.

(A) As used in this section:

(1) "Expunge" means to destroy, delete, or erase a record as appropriate for the record's physical or electronic form or characteristic so that the record is permanently irretrievable.

(2) "Prosecutor" has the same meaning as in section 2953.31 of the Revised Code.

(3) "Record of conviction" means the record related to a conviction of or plea of guilty to an offense.

(4) "Victim of human trafficking" means a person who is or was a victim of a violation of section 2905.32 of the Revised Code, regardless of whether anyone has been convicted of a violation of that section or of any other section for victimizing the person.

(B) Any person who is or was convicted of a violation of section 2907.24, 2907.241, or 2907.25 of the Revised Code may apply to the sentencing court for the expungement of the record of conviction if the person's participation in the offense was a result of the person having been a victim of human trafficking. The person may file the application at any time. The application shall do all of the following:

(1) Identify the applicant, the offense for which the expungement is sought, the date of the conviction of that offense, and the court in which the conviction occurred;

(2) Describe the evidence and provide copies of any documentation showing that the person is entitled to relief under this section;

(3) Include a request for expungement of the record of conviction of that offense under this section.

(C) The court may deny an application made under division (B) of this section if it finds that the application fails to assert grounds on which relief may be granted.

(D) If the court does not deny an application under division (C) of this section, it shall set a date for a hearing and shall notify the prosecutor for the case from which the record of conviction resulted of the hearing on the application. The prosecutor may object to the granting of the application by filing an objection with the court prior to the date set for the hearing. The prosecutor shall specify in the objection the reasons for believing a denial of the application is justified. The court may direct its regular probation officer, a state probation officer, or the department of probation of the county in which the applicant resides to make inquiries and written reports as the court requires concerning the applicant.

(E) At the hearing held under division (D) of this section, the court shall do both of the following:

(1) If the prosecutor has filed an objection, consider the reasons against granting the application specified by the prosecutor in the objection;

(2) Determine whether the applicant has demonstrated by a preponderance of the evidence that the applicant's participation in the offense was a result of having been a victim of human trafficking.

(F) If after a hearing the court finds that the applicant has demonstrated by a preponderance of the evidence that the applicant's participation in the offense that is the subject of the application was the result of the applicant having been a victim of human trafficking, the court shall grant the application and order that the record of conviction be expunged.

(G)

(1) The court shall send notice of the order of expungement to each public office or agency that the court has reason to believe may have an official record pertaining to the case if the court, after complying with division (E) of this section, determines both of the following:

(a) That the applicant has been convicted of a violation of section 2907.24, 2907.241, or 2907.25 of the Revised Code;

(b) That the interests of the applicant in having the records pertaining to the applicant's conviction expunged are not outweighed by any legitimate needs of the government to maintain those records.

(2) The proceedings in the case that is the subject of an order issued under division (F) of this section shall be considered not to have occurred and the conviction of the person who is the subject of the proceedings shall be expunged. The record of the conviction shall not be used for any purpose, including, but not limited to, a criminal records check under section 109.572 of the Revised Code. The applicant may, and the court shall, reply that no record exists with respect to the applicant upon any inquiry into the matter.

(H) Upon the filing of an application under this section, the applicant, unless indigent, shall pay a fee of fifty dollars. The court shall pay thirty dollars of the fee into the state treasury and shall pay twenty dollars of the fee into the county general revenue fund.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.



Section 2953.41 to 2953.43 - [Repealed].

Effective Date: 06-29-1988



Section 2953.51 - Sealing of records after not guilty or dismissal definitions.

As used in sections 2953.51 to 2953.56 of the Revised Code:

(A) "No bill" means a report by the foreperson or deputy foreperson of a grand jury that an indictment is not found by the grand jury against a person who has been held to answer before the grand jury for the commission of an offense.

(B) "Prosecutor" has the same meaning as in section 2953.31 of the Revised Code.

(C) "Court" means the court in which a case is pending at the time a finding of not guilty in the case or a dismissal of the complaint, indictment, or information in the case is entered on the minutes or journal of the court, or the court to which the foreperson or deputy foreperson of a grand jury reports, pursuant to section 2939.23 of the Revised Code, that the grand jury has returned a no bill.

(D) "Official records" means all records that are possessed by any public office or agency that relate to a criminal case, including, but not limited to: the notation to the case in the criminal docket; all subpoenas issued in the case; all papers and documents filed by the defendant or the prosecutor in the case; all records of all testimony and evidence presented in all proceedings in the case; all court files, papers, documents, folders, entries, affidavits, or writs that pertain to the case; all computer, microfilm, microfiche, or microdot records, indices, or references to the case; all index references to the case; all fingerprints and photographs; all DNA specimens, DNA records, and DNA profiles; all records and investigative reports pertaining to the case that are possessed by any law enforcement officer or agency, except that any records or reports that are the specific investigatory work product of a law enforcement officer or agency are not and shall not be considered to be official records when they are in the possession of that officer or agency; and all investigative records and reports other than those possessed by a law enforcement officer or agency pertaining to the case. "Official records" does not include records or reports maintained pursuant to section 2151.421 of the Revised Code by a public children services agency or the department of job and family services.

(E) "DNA database," "DNA record," "DNA specimen," and "law enforcement agency" have the same meanings as in section 109.573 of the Revised Code.

(F) "Fingerprints filed for record" has the same meaning as in section 2953.31 of the Revised Code.

Amended by 129th General AssemblyFile No.99,SB 268, §1, eff. 8/6/2012.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 07-01-2000



Section 2953.52 - Sealing of records after not guilty finding, dismissal of proceedings or no bill by grand jury.

(A)

(1) Any person, who is found not guilty of an offense by a jury or a court or who is the defendant named in a dismissed complaint, indictment, or information, may apply to the court for an order to seal the person's official records in the case. Except as provided in section 2953.61 of the Revised Code, the application may be filed at any time after the finding of not guilty or the dismissal of the complaint, indictment, or information is entered upon the minutes of the court or the journal, whichever entry occurs first.

(2) Any person, against whom a no bill is entered by a grand jury, may apply to the court for an order to seal his official records in the case. Except as provided in section 2953.61 of the Revised Code, the application may be filed at any time after the expiration of two years after the date on which the foreperson or deputy foreperson of the grand jury reports to the court that the grand jury has reported a no bill.

(B)

(1) Upon the filing of an application pursuant to division (A) of this section, the court shall set a date for a hearing and shall notify the prosecutor in the case of the hearing on the application. The prosecutor may object to the granting of the application by filing an objection with the court prior to the date set for the hearing. The prosecutor shall specify in the objection the reasons the prosecutor believes justify a denial of the application.

(2) The court shall do each of the following, except as provided in division (B)(3) of this section:

(a)

(i) Determine whether the person was found not guilty in the case, or the complaint, indictment, or information in the case was dismissed, or a no bill was returned in the case and a period of two years or a longer period as required by section 2953.61 of the Revised Code has expired from the date of the report to the court of that no bill by the foreperson or deputy foreperson of the grand jury;

(ii) If the complaint, indictment, or information in the case was dismissed, determine whether it was dismissed with prejudice or without prejudice and, if it was dismissed without prejudice, determine whether the relevant statute of limitations has expired;

(b) Determine whether criminal proceedings are pending against the person;

(c) If the prosecutor has filed an objection in accordance with division (B)(1) of this section, consider the reasons against granting the application specified by the prosecutor in the objection;

(d) Weigh the interests of the person in having the official records pertaining to the case sealed against the legitimate needs, if any, of the government to maintain those records.

(3) If the court determines after complying with division (B)(2)(a) of this section that the person was found not guilty in the case, that the complaint, indictment, or information in the case was dismissed with prejudice, or that the complaint, indictment, or information in the case was dismissed without prejudice and that the relevant statute of limitations has expired, the court shall issue an order to the superintendent of the bureau of criminal identification and investigation directing that the superintendent seal or cause to be sealed the official records in the case consisting of DNA specimens that are in the possession of the bureau and all DNA records and DNA profiles. The determinations and considerations described in divisions (B)(2)(b), (c), and (d) of this section do not apply with respect to a determination of the court described in this division.

(4) The determinations described in this division are separate from the determination described in division (B)(3) of this section. If the court determines, after complying with division (B)(2) of this section, that the person was found not guilty in the case, that the complaint, indictment, or information in the case was dismissed, or that a no bill was returned in the case and that the appropriate period of time has expired from the date of the report to the court of the no bill by the foreperson or deputy foreperson of the grand jury; that no criminal proceedings are pending against the person; and the interests of the person in having the records pertaining to the case sealed are not outweighed by any legitimate governmental needs to maintain such records, or if division (E)(2)(b) of section 4301.69 of the Revised Code applies, in addition to the order required under division (B)(3) of this section, the court shall issue an order directing that all official records pertaining to the case be sealed and that, except as provided in section 2953.53 of the Revised Code, the proceedings in the case be deemed not to have occurred.

(5) Any DNA specimens, DNA records, and DNA profiles ordered to be sealed under this section shall not be sealed if the person with respect to whom the order applies is otherwise eligible to have DNA records or a DNA profile in the national DNA index system.

Amended by 129th General AssemblyFile No.99,SB 268, §1, eff. 8/6/2012.

Effective Date: 10-11-2002



Section 2953.53 - Order to seal records - index.

(A) The court shall send notice of any order to seal official records issued pursuant to division (B)(3) of section 2953.52 of the Revised Code to the bureau of criminal identification and investigation and shall send notice of any order issued pursuant to division (B)(4) of that section to any public office or agency that the court knows or has reason to believe may have any record of the case, whether or not it is an official record, that is the subject of the order. The notice shall be sent by certified mail, return receipt requested.

(B) A person whose official records have been sealed pursuant to an order issued pursuant to section 2953.52 of the Revised Code may present a copy of that order and a written request to comply with it, to a public office or agency that has a record of the case that is the subject of the order.

(C) An order to seal official records issued pursuant to section 2953.52 of the Revised Code applies to every public office or agency that has a record of the case that is the subject of the order, regardless of whether it receives notice of the hearing on the application for the order to seal the official records or receives a copy of the order to seal the official records pursuant to division (A) or (B) of this section.

(D) Upon receiving a copy of an order to seal official records pursuant to division (A) or (B) of this section or upon otherwise becoming aware of an applicable order to seal official records issued pursuant to section 2953.52 of the Revised Code, a public office or agency shall comply with the order and, if applicable, with the provisions of section 2953.54 of the Revised Code, except that it may maintain a record of the case that is the subject of the order if the record is maintained for the purpose of compiling statistical data only and does not contain any reference to the person who is the subject of the case and the order.

A public office or agency also may maintain an index of sealed official records, in a form similar to that for sealed records of conviction as set forth in division (F) of section 2953.32 of the Revised Code, access to which may not be afforded to any person other than the person who has custody of the sealed official records. The sealed official records to which such an index pertains shall not be available to any person, except that the official records of a case that have been sealed may be made available to the following persons for the following purposes:

(1) To the person who is the subject of the records upon written application, and to any other person named in the application, for any purpose;

(2) To a law enforcement officer who was involved in the case, for use in the officer's defense of a civil action arising out of the officer's involvement in that case;

(3) To a prosecuting attorney or the prosecuting attorney's assistants to determine a defendant's eligibility to enter a pre-trial diversion program established pursuant to section 2935.36 of the Revised Code;

(4) To a prosecuting attorney or the prosecuting attorney's assistants to determine a defendant's eligibility to enter a pre-trial diversion program under division (E)(2)(b) of section 4301.69 of the Revised Code.

Amended by 129th General AssemblyFile No.99,SB 268, §1, eff. 8/6/2012.

Effective Date: 10-11-2002



Section 2953.54 - Officer's specific investigatory work product - divulging confidential information.

(A) Except as otherwise provided in Chapter 2950. of the Revised Code, upon the issuance of an order by a court under division (B) of section 2953.52 of the Revised Code directing that all official records pertaining to a case be sealed and that the proceedings in the case be deemed not to have occurred:

(1) Every law enforcement officer possessing records or reports pertaining to the case that are the officer's specific investigatory work product and that are excepted from the definition of "official records" contained in section 2953.51 of the Revised Code shall immediately deliver the records and reports to the officer's employing law enforcement agency. Except as provided in division (A)(3) of this section, no such officer shall knowingly release, disseminate, or otherwise make the records and reports or any information contained in them available to, or discuss any information contained in them with, any person not employed by the officer's employing law enforcement agency.

(2) Every law enforcement agency that possesses records or reports pertaining to the case that are its specific investigatory work product and that are excepted from the definition of "official records" contained in section 2953.51 of the Revised Code, or that are the specific investigatory work product of a law enforcement officer it employs and that were delivered to it under division (A)(1) of this section shall, except as provided in division (A)(3) of this section, close the records and reports to all persons who are not directly employed by the law enforcement agency and shall, except as provided in division (A)(3) of this section, treat the records and reports, in relation to all persons other than those who are directly employed by the law enforcement agency, as if they did not exist and had never existed. Except as provided in division (A)(3) of this section, no person who is employed by the law enforcement agency shall knowingly release, disseminate, or otherwise make the records and reports in the possession of the employing law enforcement agency or any information contained in them available to, or discuss any information contained in them with, any person not employed by the employing law enforcement agency.

(3) A law enforcement agency that possesses records or reports pertaining to the case that are its specific investigatory work product and that are excepted from the definition of "official records" contained in division (D) of section 2953.51 of the Revised Code, or that are the specific investigatory work product of a law enforcement officer it employs and that were delivered to it under division (A)(1) of this section may permit another law enforcement agency to use the records or reports in the investigation of another offense, if the facts incident to the offense being investigated by the other law enforcement agency and the facts incident to an offense that is the subject of the case are reasonably similar. The agency that provides the records and reports may provide the other agency with the name of the person who is the subject of the case, if it believes that the name of the person is necessary to the conduct of the investigation by the other agency.

No law enforcement agency, or person employed by a law enforcement agency, that receives from another law enforcement agency records or reports pertaining to a case the records of which have been ordered sealed pursuant to division (B) of section 2953.52 of the Revised Code shall use the records and reports for any purpose other than the investigation of the offense for which they were obtained from the other law enforcement agency, or disclose the name of the person who is the subject of the records or reports except when necessary for the conduct of the investigation of the offense, or the prosecution of the person for committing the offense, for which they were obtained from the other law enforcement agency.

(B) Whoever violates division (A)(1), (2), or (3) of this section is guilty of divulging confidential information, a misdemeanor of the fourth degree.

(C) It is not a violation of this section for the bureau of criminal identification and investigation or any authorized employee of the bureau participating in the investigation of criminal activity to release, disseminate, or otherwise make available to, or discuss with, a person directly employed by a law enforcement agency DNA records collected in the DNA database or fingerprints filed for record by the superintendent of the bureau of criminal identification and investigation.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 07-01-1997



Section 2953.55 - Inquiries as records sealed after not guilty finding - divulging confidential information.

(A) In any application for employment, license, or any other right or privilege, any appearance as a witness, or any other inquiry, a person may not be questioned with respect to any record that has been sealed pursuant to section 2953.52 of the Revised Code. If an inquiry is made in violation of this section, the person whose official record was sealed may respond as if the arrest underlying the case to which the sealed official records pertain and all other proceedings in that case did not occur, and the person whose official record was sealed shall not be subject to any adverse action because of the arrest, the proceedings, or the person's response.

(B) An officer or employee of the state or any of its political subdivisions who knowingly releases, disseminates, or makes available for any purpose involving employment, bonding, licensing, or education to any person or to any department, agency, or other instrumentality of the state, or of any of its political subdivisions, any information or other data concerning any arrest, complaint, indictment, information, trial, adjudication, or correctional supervision, the records of which have been sealed pursuant to section 2953.52 of the Revised Code, is guilty of divulging confidential information, a misdemeanor of the fourth degree.

(C) It is not a violation of this section for the bureau of criminal identification and investigation or any authorized employee of the bureau participating in the investigation of criminal activity to release, disseminate, or otherwise make available to, or discuss with, a person directly employed by a law enforcement agency DNA records collected in the DNA database or fingerprints filed for record by the superintendent of the bureau of criminal identification and investigation.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 09-26-1984



Section 2953.56 - Violations of secs. 2953.31-2953.61 not basis to exclude or suppress certain evidence.

Violations of sections 2953.31 to 2953.61 of the Revised Code shall not provide the basis to exclude or suppress any of the following evidence that is otherwise admissible in a criminal proceeding, delinquent child proceeding, or other legal proceeding:

(A) DNA records collected in the DNA database;

(B) Fingerprints filed for record by the superintendent of the bureau of criminal identification and investigation;

(C) Other evidence that was obtained or discovered as the direct or indirect result of divulging or otherwise using the records described in divisions (A) and (B) of this section.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2953.57 - Timing of judgment vacating and setting aside conviction because of DNA testing.

(A) A court that enters a judgment that vacates and sets aside the conviction of a person because of DNA testing that was performed under sections 2953.71 to 2953.81 of the Revised Code or under section 2953.82 of the Revised Code shall issue ninety days after the court vacates and sets aside the conviction an order directing that all official records pertaining to the case involving the vacated conviction be sealed and that the proceedings in the case shall be deemed not to have occurred.

(B) As used in sections 2953.57 to 2953.60 of the Revised Code, "official records" has the same meaning as in section 2953.51 of the Revised Code.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2953.58 - Orders to seal official records.

(A) The court shall send notice of an order to seal official records issued pursuant to section 2953.57 of the Revised Code to any public office or agency that the court knows or has reason to believe may have any record of the case, whether or not it is an official record, that is the subject of the order. The notice shall be sent by certified mail, return receipt requested.

(B) A person whose official records have been sealed pursuant to an order issued pursuant to section 2953.57 of the Revised Code may present a copy of that order and a written request to comply with it, to a public office or agency that has a record of the case that is the subject of the order.

(C) An order to seal official records issued pursuant to section 2953.57 of the Revised Code applies to every public office or agency that has a record of the case that is the subject of the order, regardless of whether it receives a copy of the order to seal the official records pursuant to division (A) or (B) of this section.

(D) Upon receiving a copy of an order to seal official records pursuant to division (A) or (B) of this section or upon otherwise becoming aware of an applicable order to seal official records issued pursuant to section 2953.57 of the Revised Code, a public office or agency shall comply with the order and, if applicable, with the provisions of section 2953.59 of the Revised Code, except that it may maintain a record of the case that is the subject of the order if the record is maintained for the purpose of compiling statistical data only and does not contain any reference to the person who is the subject of the case and the order.

A public office or agency also may maintain an index of sealed official records, in a form similar to that for sealed records of conviction as set forth in division (F) of section 2953.32 of the Revised Code, access to which may not be afforded to any person other than the person who has custody of the sealed official records. The sealed official records to which such an index pertains shall not be available to any person, except that the official records of a case that have been sealed may be made available to the following persons for the following purposes:

(1) To the person who is the subject of the records upon written application, and to any other person named in the application, for any purpose;

(2) To a law enforcement officer who was involved in the case, for use in the officer's defense of a civil action arising out of the officer's involvement in that case.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2953.59 - Dissemination of confidential information from sealed records by law enforcement officers or agencies.

(A) Except as otherwise provided in Chapter 2950. of the Revised Code, upon the issuance of an order by a court under section 2953.57 of the Revised Code directing that all official records pertaining to a case be sealed and that the proceedings in the case be deemed not to have occurred:

(1) Every law enforcement officer possessing records or reports pertaining to the case that are the officer's specific investigatory work product and that are excepted from the definition of "official records" contained in section 2953.51 of the Revised Code shall immediately deliver the records and reports to the officer's employing law enforcement agency. Except as provided in division (A)(3) of this section, no such officer shall knowingly release, disseminate, or otherwise make the records and reports or any information contained in them available to, or discuss any information contained in them with, any person not employed by the officer's employing law enforcement agency.

(2) Every law enforcement agency that possesses records or reports pertaining to the case that are its specific investigatory work product and that are excepted from the definition of "official records" contained in section 2953.51 of the Revised Code, or that are the specific investigatory work product of a law enforcement officer it employs and that were delivered to it under division (A)(1) of this section shall, except as provided in division (A)(3) of this section, close the records and reports to all persons who are not directly employed by the law enforcement agency and shall, except as provided in division (A)(3) of this section, treat the records and reports, in relation to all persons other than those who are directly employed by the law enforcement agency, as if they did not exist and had never existed. Except as provided in division (A)(3) of this section, no person who is employed by the law enforcement agency shall knowingly release, disseminate, or otherwise make the records and reports in the possession of the employing law enforcement agency or any information contained in them available to, or discuss any information contained in them with, any person not employed by the employing law enforcement agency.

(3) A law enforcement agency that possesses records or reports pertaining to the case that are its specific investigatory work product and that are excepted from the definition of "official records" contained in division (D) of section 2953.51 of the Revised Code, or that are the specific investigatory work product of a law enforcement officer it employs and that were delivered to it under division (A)(1) of this section may permit another law enforcement agency to use the records or reports in the investigation of another offense, if the facts incident to the offense being investigated by the other law enforcement agency and the facts incident to an offense that is the subject of the case are reasonably similar and if all references to the name or identifying information of the person whose records were sealed are redacted from the records or reports. The agency that provides the records and reports may not provide the other agency with the name of the person who is the subject of the case the records of which were sealed.

(B) Whoever violates division (A)(1), (2), or (3) of this section is guilty of divulging confidential information, a misdemeanor of the fourth degree.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2953.60 - Questioning with respect to sealed records; release or dissemination of information from sealed records by state officer or employee.

(A) In any application for employment, license, or any other right or privilege, any appearance as a witness, or any other inquiry, a person may not be questioned with respect to any record that has been sealed pursuant to section 2953.57 of the Revised Code. If an inquiry is made in violation of this section, the person whose official record was sealed may respond as if the arrest underlying the case to which the sealed official records pertain and all other proceedings in that case did not occur, and the person whose official record was sealed shall not be subject to any adverse action because of the arrest, the proceedings, or the person's response.

(B) An officer or employee of the state or any of its political subdivisions who knowingly releases, disseminates, or makes available for any purpose involving employment, bonding, licensing, or education to any person or to any department, agency, or other instrumentality of the state, or of any of its political subdivisions, any information or other data concerning any arrest, complaint, indictment, information, trial, adjudication, or correctional supervision, the records of which have been sealed pursuant to section 2953.57 of the Revised Code, is guilty of divulging confidential information, a misdemeanor of the fourth degree.

Added by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.



Section 2953.61 - Multiple charges - sealing of records.

When a person is charged with two or more offenses as a result of or in connection with the same act and at least one of the charges has a final disposition that is different than the final disposition of the other charges, the person may not apply to the court for the sealing of his record in any of the cases until such time as he would be able to apply to the court and have all of the records in all of the cases pertaining to those charges sealed pursuant to divisions (A)(1) and (2) of section 2953.32 and divisions (A)(1) and (2) of section 2953.52 of the Revised Code.

Effective Date: 06-29-1988



Section 2953.71 - Post conviction DNA testing definitions.

As used in sections 2953.71 to 2953.83 of the Revised Code:

(A) "Application" or "application for DNA testing" means a request through postconviction relief for the state to do DNA testing on biological material from the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing under sections 2953.71 to 2953.81 of the Revised Code.

(B) "Biological material" means any product of a human body containing DNA.

(C) "Chain of custody" means a record or other evidence that tracks a subject sample of biological material from the time the biological material was first obtained until the time it currently exists in its place of storage and, in relation to a DNA sample, a record or other evidence that tracks the DNA sample from the time it was first obtained until it currently exists in its place of storage. For purposes of this division, examples of when biological material or a DNA sample is first obtained include, but are not limited to, obtaining the material or sample at the scene of a crime, from a victim, from an offender, or in any other manner or time as is appropriate in the facts and circumstances present.

(D) "Custodial agency" means the group or entity that has the responsibility to maintain biological material in question.

(E) "Custodian" means the person who is the primary representative of a custodial agency.

(F) "Eligible offender" means an offender who is eligible under division (C) of section 2953.72 of the Revised Code to request DNA testing to be conducted under sections 2953.71 to 2953.81 of the Revised Code.

(G) "Exclusion" or "exclusion result" means a result of DNA testing that scientifically precludes or forecloses the subject offender as a contributor of biological material recovered from the crime scene or victim in question, in relation to the offense for which the offender is an eligible offender and for which the sentence of death or prison term was imposed upon the offender.

(H) "Extracting personnel" means medically approved personnel who are employed to physically obtain an offender's DNA specimen for purposes of DNA testing under sections 2953.71 to 2953.81 of the Revised Code.

(I) "Inclusion" or "inclusion result" means a result of DNA testing that scientifically cannot exclude, or that holds accountable, the subject offender as a contributor of biological material recovered from the crime scene or victim in question, in relation to the offense for which the offender is an eligible offender and for which the sentence of death or prison term was imposed upon the offender.

(J) "Inconclusive" or "inconclusive result" means a result of DNA testing that is rendered when a scientifically appropriate and definitive DNA analysis or result, or both, cannot be determined.

(K) " Offender" means a criminal offender who was sentenced by a court, or by a jury and a court, of this state.

(L) "Outcome determinative" means that had the results of DNA testing of the subject offender been presented at the trial of the subject offender requesting DNA testing and been found relevant and admissible with respect to the felony offense for which the offender is an eligible offender and is requesting the DNA testing , and had those results been analyzed in the context of and upon consideration of all available admissible evidence related to the offender's case as described in division (D) of section 2953.74 of the Revised Code, there is a strong probability that no reasonable factfinder would have found the offender guilty of that offense or, if the offender was sentenced to death relative to that offense, would have found the offender guilty of the aggravating circumstance or circumstances the offender was found guilty of committing and that is or are the basis of that sentence of death.

(M) "Parent sample" means the biological material first obtained from a crime scene or a victim of an offense for which an offender is an eligible offender, and from which a sample will be presently taken to do a DNA comparison to the DNA of the subject offender under sections 2953.71 to 2953.81 of the Revised Code.

(N) "Prison" and "community control sanction" have the same meanings as in section 2929.01 of the Revised Code.

(O) "Prosecuting attorney" means the prosecuting attorney who, or whose office, prosecuted the case in which the subject offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing .

(P) "Prosecuting authority" means the prosecuting attorney or the attorney general.

(Q) "Reasonable diligence" means a degree of diligence that is comparable to the diligence a reasonable person would employ in searching for information regarding an important matter in the person's own life.

(R) "Testing authority" means a laboratory at which DNA testing will be conducted under sections 2953.71 to 2953.81 of the Revised Code.

(S) "Parole" and "post-release control" have the same meanings as in section 2967.01 of the Revised Code.

(T) "Sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(U) "Definitive DNA test" means a DNA test that clearly establishes that biological material from the perpetrator of the crime was recovered from the crime scene and also clearly establishes whether or not the biological material is that of the eligible offender. A prior DNA test is not definitive if the eligible offender proves by a preponderance of the evidence that because of advances in DNA technology there is a possibility of discovering new biological material from the perpetrator that the prior DNA test may have failed to discover. Prior testing may have been a prior "definitive DNA test" as to some biological evidence but may not have been a prior "definitive DNA test" as to other biological evidence.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.72 - Application for testing.

(A) Any eligible offender who wishes to request DNA testing under sections 2953.71 to 2953.81 of the Revised Code shall submit an application for the testing to the court of common pleas specified in section 2953.73 of the Revised Code, on a form prescribed by the attorney general for this purpose. The eligible offender shall submit the application in accordance with the procedures set forth in section 2953.73 of the Revised Code. The eligible offender shall specify on the application the offense or offenses for which the offender is an eligible offender and is requesting the DNA testing. Along with the application, the eligible offender shall submit an acknowledgment that is on a form prescribed by the attorney general for this purpose and that is signed by the offender. The acknowledgment shall set forth all of the following:

(1) That sections 2953.71 to 2953.81 of the Revised Code contemplate applications for DNA testing of an eligible offender at a stage of a prosecution or case after the offender has been sentenced , that any exclusion or inclusion result of DNA testing rendered pursuant to those sections may be used by a party in any proceeding as described in section 2953.81 of the Revised Code, and that all requests for any DNA testing made at trial will continue to be handled by the prosecuting attorney in the case;

(2) That the process of conducting postconviction DNA testing for an eligible offender under sections 2953.71 to 2953.81 of the Revised Code begins when the offender submits an application under section 2953.73 of the Revised Code and the acknowledgment described in this section;

(3) That the eligible offender must submit the application and acknowledgment to the court of common pleas that heard the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing;

(4) That the state has established a set of criteria set forth in section 2953.74 of the Revised Code by which eligible offender applications for DNA testing will be screened and that a judge of a court of common pleas upon receipt of a properly filed application and accompanying acknowledgment will apply those criteria to determine whether to accept or reject the application;

(5) That the results of DNA testing conducted under sections 2953.71 to 2953.81 of the Revised Code will be provided as described in section 2953.81 of the Revised Code to all parties in the postconviction proceedings and will be reported to various courts;

(6) That, if DNA testing is conducted with respect to an offender under sections 2953.71 to 2953.81 of the Revised Code, the state will not offer the offender a retest if an inclusion result is achieved relative to the testing and that, if the state were to offer a retest after an inclusion result, the policy would create an atmosphere in which endless testing could occur and in which postconviction proceedings could be stalled for many years;

(7) That, if the court rejects an eligible offender's application for DNA testing because the offender does not satisfy the acceptance criteria described in division (A)(4) of this section, the court will not accept or consider subsequent applications;

(8) That the acknowledgment memorializes the provisions of sections 2953.71 to 2953.81 of the Revised Code with respect to the application of postconviction DNA testing to offenders, that those provisions do not give any offender any additional constitutional right that the offender did not already have, that the court has no duty or obligation to provide postconviction DNA testing to offenders, that the court of common pleas has the sole discretion subject to an appeal as described in this division to determine whether an offender is an eligible offender and whether an eligible offender's application for DNA testing satisfies the acceptance criteria described in division (A)(4) of this section and whether the application should be accepted or rejected, that if the court of common pleas rejects an eligible offender's application, the offender may seek leave of the supreme court to appeal the rejection to that court if the offender was sentenced to death for the offense for which the offender is requesting the DNA testing and, if the offender was not sentenced to death for that offense, may appeal the rejection to the court of appeals, and that no determination otherwise made by the court of common pleas in the exercise of its discretion regarding the eligibility of an offender or regarding postconviction DNA testing under those provisions is reviewable by or appealable to any court;

(9) That the manner in which sections 2953.71 to 2953.81 of the Revised Code with respect to the offering of postconviction DNA testing to offenders are carried out does not confer any constitutional right upon any offender, that the state has established guidelines and procedures relative to those provisions to ensure that they are carried out with both justice and efficiency in mind, and that an offender who participates in any phase of the mechanism contained in those provisions, including, but not limited to, applying for DNA testing and being rejected, having an application for DNA testing accepted and not receiving the test, or having DNA testing conducted and receiving unfavorable results, does not gain as a result of the participation any constitutional right to challenge, or, except as provided in division (A)(8) of this section, any right to any review or appeal of, the manner in which those provisions are carried out;

(10) That the most basic aspect of sections 2953.71 to 2953.81 of the Revised Code is that, in order for DNA testing to occur, there must be an offender sample against which other evidence may be compared, that, if an eligible offender's application is accepted but the offender subsequently refuses to submit to the collection of the sample of biological material from the offender or hinders the state from obtaining a sample of biological material from the offender, the goal of those provisions will be frustrated, and that an offender's refusal or hindrance shall cause the court to rescind its prior acceptance of the application for DNA testing for the offender and deny the application.

(B) The attorney general shall prescribe a form to be used to make an application for DNA testing under division (A) of this section and section 2953.73 of the Revised Code and a form to be used to provide the acknowledgment described in division (A) of this section. The forms shall include all information described in division (A) of this section, spaces for an offender to insert all information necessary to complete the forms, including, but not limited to, specifying the offense or offenses for which the offender is an eligible offender and is requesting the DNA testing , and any other information or material the attorney general determines is necessary or relevant. The attorney general shall distribute copies of the prescribed forms to the department of rehabilitation and correction, the department shall ensure that each prison in which offenders are housed has a supply of copies of the forms, and the department shall ensure that copies of the forms are provided free of charge to any offender who requests them.

(C)

(1) An offender is eligible to request DNA testing to be conducted under sections 2953.71 to 2953.81 of the Revised Code only if all of the following apply:

(a) The offense for which the offender claims to be an eligible offender is a felony, and the offender was convicted by a judge or jury of that offense.

(b) One of the following applies:

(i) The offender was sentenced to a prison term or sentence of death for the felony described in division (C)(1)(a) of this section, and the offender is in prison serving that prison term or under that sentence of death, has been paroled or is on probation regarding that felony, is under post-release control regarding that felony, or has been released from that prison term and is under a community control sanction regarding that felony.

(ii) The offender was not sentenced to a prison term or sentence of death for the felony described in division (C)(1)(a) of this section, but was sentenced to a community control sanction for that felony and is under that community control sanction.

(iii) The felony described in division (C)(1)(a) of this section was a sexually oriented offense or child-victim oriented offense, and the offender has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code relative to that felony.

(2) An offender is not an eligible offender under division (C)(1) of this section regarding any offense to which the offender pleaded guilty or no contest.

(3) An offender is not an eligible offender under division (C)(1) of this section regarding any offense if the offender dies prior to submitting an application for DNA testing related to that offense under section 2953.73 of the Revised Code.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.73 - Form and service of application.

(A) An eligible offender who wishes to request DNA testing to be conducted under sections 2953.71 to 2953.81 of the Revised Code shall submit an application for DNA testing on a form prescribed by the attorney general for this purpose and shall submit the form to the court of common pleas that sentenced the offender for the offense for which the offender is an eligible offender and is requesting DNA testing.

(B) If an eligible offender submits an application for DNA testing under division (A) of this section, upon the submission of the application, all of the following apply:

(1) The eligible offender shall serve a copy of the application on the prosecuting attorney and the attorney general.

(2) The application shall be assigned to the judge of that court of common pleas who was the trial judge in the case in which the eligible offender was convicted of the offense for which the offender is requesting DNA testing, or, if that judge no longer is a judge of that court, it shall be assigned according to court rules. The judge to whom the application is assigned shall decide the application. The application shall become part of the file in the case.

(C) If an eligible offender submits an application for DNA testing under division (A) of this section, regardless of whether the offender has commenced any federal habeas corpus proceeding relative to the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting DNA testing, any response to the application by the prosecuting attorney or the attorney general shall be filed not later than forty-five days after the date on which the eligible offender submits the application. The prosecuting attorney or the attorney general, or both, may, but are not required to, file a response to the application. If the prosecuting attorney or the attorney general files a response under this division, the prosecuting attorney or attorney general, whoever filed the response, shall serve a copy of the response on the eligible offender.

(D) If an eligible offender submits an application for DNA testing under division (A) of this section, the court shall make the determination as to whether the application should be accepted or rejected. The court shall expedite its review of the application. The court shall make the determination in accordance with the criteria and procedures set forth in sections 2953.74 to 2953.81 of the Revised Code and, in making the determination, shall consider the application, the supporting affidavits, and the documentary evidence and, in addition to those materials, shall consider all the files and records pertaining to the proceedings against the applicant, including, but not limited to, the indictment, the court's journal entries, the journalized records of the clerk of the court, and the court reporter's transcript and all responses to the application filed under division (C) of this section by a prosecuting attorney or the attorney general, unless the application and the files and records show the applicant is not entitled to DNA testing, in which case the application may be denied. The court is not required to conduct an evidentiary hearing in conducting its review of, and in making its determination as to whether to accept or reject, the application. Upon making its determination, the court shall enter a judgment and order that either accepts or rejects the application and that includes within the judgment and order the reasons for the acceptance or rejection as applied to the criteria and procedures set forth in sections 2953.71 to 2953.81 of the Revised Code. The court shall send a copy of the judgment and order to the eligible offender who filed it, the prosecuting attorney, and the attorney general.

(E) A judgment and order of a court entered under division (D) of this section is appealable only as provided in this division. If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and the court of common pleas rejects the application under division (D) of this section, one of the following applies:

(1) If the offender was sentenced to death for the offense for which the offender claims to be an eligible offender and is requesting DNA testing, the offender may seek leave of the supreme court to appeal the rejection to the supreme court. Courts of appeals do not have jurisdiction to review any rejection if the offender was sentenced to death for the offense for which the offender claims to be an eligible offender and is requesting DNA testing.

(2) If the offender was not sentenced to death for the offense for which the offender claims to be an eligible offender and is requesting DNA testing, the rejection is a final appealable order, and the offender may appeal it to the court of appeals of the district in which is located that court of common pleas.

(F) Notwithstanding any provision of law regarding fees and costs, no filing fee shall be required of, and no court costs shall be assessed against, an eligible offender who is indigent and who submits an application under this section.

(G) If a court rejects an eligible offender's application for DNA testing under division (D) of this section, unless the rejection is overturned on appeal, no court shall require the state to administer a DNA test under sections 2953.71 to 2953.81 of the Revised Code on the eligible offender.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 05-18-2005; 07-11-2006



Section 2953.74 - Effect of prior tests.

(A) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and a prior definitive DNA test has been conducted regarding the same biological evidence that the offender seeks to have tested, the court shall reject the offender's application. If an eligible offender files an application for DNA testing and a prior inconclusive DNA test has been conducted regarding the same biological evidence that the offender seeks to have tested, the court shall review the application and has the discretion, on a case-by-case basis, to either accept or reject the application. The court may direct a testing authority to provide the court with information that the court may use in determining whether prior DNA test results were definitive or inconclusive and whether to accept or reject an application in relation to which there were prior inconclusive DNA test results.

(B) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code, the court may accept the application only if one of the following applies:

(1) The offender did not have a DNA test taken at the trial stage in the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing regarding the same biological evidence that the offender seeks to have tested, the offender shows that DNA exclusion when analyzed in the context of and upon consideration of all available admissible evidence related to the subject offender's case as described in division (D) of this section would have been outcome determinative at that trial stage in that case, and, at the time of the trial stage in that case, DNA testing was not generally accepted, the results of DNA testing were not generally admissible in evidence, or DNA testing was not yet available.

(2) The offender had a DNA test taken at the trial stage in the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing regarding the same biological evidence that the offender seeks to have tested, the test was not a prior definitive DNA test that is subject to division (A) of this section, and the offender shows that DNA exclusion when analyzed in the context of and upon consideration of all available admissible evidence related to the subject offender's case as described in division (D) of this section would have been outcome determinative at the trial stage in that case.

(C) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code, the court may accept the application only if all of the following apply:

(1) The court determines pursuant to section 2953.75 of the Revised Code that biological material was collected from the crime scene or the victim of the offense for which the offender is an eligible offender and is requesting the DNA testing and that the parent sample of that biological material against which a sample from the offender can be compared still exists at that point in time.

(2) The testing authority determines all of the following pursuant to section 2953.76 of the Revised Code regarding the parent sample of the biological material described in division (C)(1) of this section:

(a) The parent sample of the biological material so collected contains scientifically sufficient material to extract a test sample.

(b) The parent sample of the biological material so collected is not so minute or fragile as to risk destruction of the parent sample by the extraction described in division (C)(2)(a) of this section; provided that the court may determine in its discretion, on a case-by-case basis, that, even if the parent sample of the biological material so collected is so minute or fragile as to risk destruction of the parent sample by the extraction, the application should not be rejected solely on the basis of that risk.

(c) The parent sample of the biological material so collected has not degraded or been contaminated to the extent that it has become scientifically unsuitable for testing, and the parent sample otherwise has been preserved, and remains, in a condition that is scientifically suitable for testing.

(3) The court determines that, at the trial stage in the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing, the identity of the person who committed the offense was an issue.

(4) The court determines that one or more of the defense theories asserted by the offender at the trial stage in the case described in division (C)(3) of this section or in a retrial of that case in a court of this state was of such a nature that, if DNA testing is conducted and an exclusion result is obtained, the exclusion result will be outcome determinative.

(5) The court determines that, if DNA testing is conducted and an exclusion result is obtained, the results of the testing will be outcome determinative regarding that offender.

(6) The court determines pursuant to section 2953.76 of the Revised Code from the chain of custody of the parent sample of the biological material to be tested and of any test sample extracted from the parent sample, and from the totality of circumstances involved, that the parent sample and the extracted test sample are the same sample as collected and that there is no reason to believe that they have been out of state custody or have been tampered with or contaminated since they were collected.

(D) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code, the court, in determining whether the "outcome determinative" criterion described in divisions (B)(1) and (2) of this section has been satisfied, shall consider all available admissible evidence related to the subject offender's case.

(E) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and the court accepts the application, the eligible offender may request the court to order, or the court on its own initiative may order, the bureau of criminal identification and investigation to compare the results of DNA testing of biological material from an unidentified person other than the offender that was obtained from the crime scene or from a victim of the offense for which the offender has been approved for DNA testing to the combined DNA index system maintained by the federal bureau of investigation.

If the bureau, upon comparing the test results to the combined DNA index system, determines the identity of the person who is the contributor of the biological material, the bureau shall provide that information to the court that accepted the application, the offender, and the prosecuting attorney. The offender or the state may use the information for any lawful purpose.

If the bureau, upon comparing the test results to the combined DNA index system, is unable to determine the identity of the person who is the contributor of the biological material, the bureau may compare the test results to other previously obtained and acceptable DNA test results of any person whose identity is known other than the eligible offender. If the bureau, upon comparing the test results to the DNA test results of any person whose identity is known, determines that the person whose identity is known is the contributor of the biological material, the bureau shall provide that information to the court that accepted the application, the offender, and the prosecuting attorney. The offender or the state may use the information for any lawful purpose.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.75 - Prosecutor to use reasonable diligence to obtain biological material for test.

(A) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code, the court shall require the prosecuting attorney to use reasonable diligence to determine whether biological material was collected from the crime scene or victim of the offense for which the offender is an eligible offender and is requesting the DNA testing against which a sample from the offender can be compared and whether the parent sample of that biological material still exists at that point in time. In using reasonable diligence to make those determinations, the prosecuting attorney shall rely upon all relevant sources, including, but not limited to, all of the following:

(1) All prosecuting authorities in the case in which the offender was convicted of the offense for which the offender is an eligible offender and is requesting the DNA testing and in the appeals of, and postconviction proceedings related to, that case;

(2) All law enforcement authorities involved in the investigation of the offense for which the offender is an eligible offender and is requesting the DNA testing;

(3) All custodial agencies involved at any time with the biological material in question;

(4) The custodian of all custodial agencies described in division (A)(3) of this section;

(5) All crime laboratories involved at any time with the biological material in question;

(6) All other reasonable sources.

(B) The prosecuting attorney shall prepare a report that contains the prosecuting attorney's determinations made under division (A) of this section and shall file a copy of the report with the court and provide a copy to the eligible offender and the attorney general.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003



Section 2953.76 - Prosecutor to consult with testing authority.

If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code, the court shall require the prosecuting attorney to consult with the testing authority and to prepare findings regarding the quantity and quality of the parent sample of the biological material collected from the crime scene or victim of the offense for which the offender is an eligible offender and is requesting the DNA testing and that is to be tested, and of the chain of custody and reliability regarding that parent sample, as follows:

(A) The testing authority shall determine whether there is a scientifically sufficient quantity of the parent sample to test and whether the parent sample is so minute or fragile that there is a substantial risk that the parent sample could be destroyed in testing. The testing authority may determine that there is not a sufficient quantity to test in order to preserve the state's ability to present in the future the original evidence presented at trial, if another trial is required. Upon making its determination under this division, the testing authority shall prepare a written document that contains its determination and the reasoning and rationale for that determination and shall provide a copy to the court, the eligible offender, the prosecuting attorney, and the attorney general. The court may determine in its discretion, on a case-by-case basis, that, even if the parent sample of the biological material so collected is so minute or fragile as to risk destruction of the parent sample by the extraction, the application should not be rejected solely on the basis of that risk.

(B) The testing authority shall determine whether the parent sample has degraded or been contaminated to the extent that it has become scientifically unsuitable for testing and whether the parent sample otherwise has been preserved, and remains, in a condition that is suitable for testing. Upon making its determination under this division, the testing authority shall prepare a written document that contains its determination and the reasoning and rationale for that determination and shall provide a copy to the court, the eligible offender, the prosecuting attorney, and the attorney general.

(C) The court shall determine, from the chain of custody of the parent sample of the biological material to be tested and of any test sample extracted from the parent sample and from the totality of circumstances involved, whether the parent sample and the extracted test sample are the same sample as collected and whether there is any reason to believe that they have been out of state custody or have been tampered with or contaminated since they were collected. Upon making its determination under this division, the court shall prepare and retain a written document that contains its determination and the reasoning and rationale for that determination.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003



Section 2953.77 - Chain of custody.

(A) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and if the application is accepted and DNA testing is to be performed, the court shall require that the chain of custody remain intact and that all of the applicable following precautions are satisfied to ensure that the parent sample of the biological material collected from the crime scene or the victim of the offense for which the offender is an eligible offender and requested the DNA testing, and the test sample of the parent sample that is extracted and actually is to be tested, are not contaminated during transport or the testing process:

(1) The court shall require that the chain of custody be maintained and documented relative to the parent sample and the test sample actually to be tested between the time they are removed from their place of storage or the time of their extraction to the time at which the DNA testing will be performed.

(2) The court, the testing authority, and the law enforcement and prosecutorial personnel involved in the process, or any combination of those entities and persons, shall coordinate the transport of the parent sample and the test sample actually to be tested between their place of storage and the place where the DNA testing will be performed, and the court and testing authority shall document the transport procedures so used.

(3) The testing authority shall determine and document the custodian of the parent sample and the test sample actually to be tested after they are in the possession of the testing authority.

(4) The testing authority shall maintain and preserve the parent sample and the test sample actually to be tested after they are in the possession of the testing authority and shall document the maintenance and preservation procedures used.

(5) After the DNA testing, the court, the testing authority, and the original custodial agency of the parent sample, or any combination of those entities, shall coordinate the return of the remaining parent sample back to its place of storage with the original custodial agency or to any other place determined in accordance with this division and section 2953.81 of the Revised Code. The court shall determine, in consultation with the testing authority, the custodial agency to maintain any newly created, extracted, or collected DNA material resulting from the testing. The court and testing authority shall document the return procedures for original materials and for any newly created, extracted, or collected DNA material resulting from the testing, and also the custodial agency to which those materials should be taken.

(B) A court or testing authority shall provide the documentation required under division (A) of this section in writing and shall maintain that documentation.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003



Section 2953.78 - Selection of testing authority.

(A) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and if the application is accepted and DNA testing is to be performed, the court shall select the testing authority to be used for the testing. A court shall not select or use a testing authority for DNA testing unless the attorney general approves or designates the testing authority pursuant to division (C) of this section and unless the testing authority satisfies the criteria set forth in section 2953.80 of the Revised Code.

(B) If a court selects a testing authority pursuant to division (A) of this section and the eligible offender for whom the test is to be performed objects to the use of the selected testing authority, the court shall rescind its prior acceptance of the application for DNA testing for the offender and deny the application. An objection as described in this division, and the resulting rescission and denial, do not preclude a court from accepting in the court's discretion, a subsequent application by the same eligible offender requesting DNA testing.

(C) The attorney general shall approve or designate testing authorities that may be selected and used to conduct DNA testing, shall prepare a list of the approved or designated testing authorities, and shall provide copies of the list to all courts of common pleas. The attorney general shall update the list as appropriate to reflect changes in the approved or designated testing authorities and shall provide copies of the updated list to all courts of common pleas. The attorney general shall not approve or designate a testing authority under this division unless the testing authority satisfies the criteria set forth in section 2953.80 of the Revised Code. A testing authority that is equipped to handle advanced DNA testing may be approved or designated under this division, provided it satisfies the criteria set forth in that section.

(D) The attorney general's approval or designation of testing authorities under division (C) of this section, and the selection and use of any approved or designated testing authority, do not afford an offender any right to subsequently challenge the approval, designation, selection, or use, and an offender may not appeal to any court the approval, designation, selection, or use of a testing authority.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.79 - Obtaining sample from applicant.

(A) If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and if the application is accepted and DNA testing is to be performed, a sample of biological material shall be obtained from the offender in accordance with this section, to be compared with the parent sample of biological material collected from the crime scene or the victim of the offense for which the offender is an eligible offender and requested the DNA testing. The offender's filing of the application constitutes the offender's consent to the obtaining of the sample of biological material from the offender. The testing authority shall obtain the sample of biological material from the offender in accordance with medically accepted procedures.

(B) If DNA testing is to be performed for an offender as described in division (A) of this section, the court shall require the state to coordinate with the department of rehabilitation and correction or the other state agency or entity of local government with custody of the offender, whichever is applicable, as to the time and place at which the sample of biological material will be obtained from the offender. If the offender is in prison or is in custody in another facility at the time the DNA testing is to be performed, the sample of biological material shall be obtained from the offender at the facility in which the offender is housed, and the department of rehabilitation and correction or the other state agency or entity of local government with custody of the offender, whichever is applicable, shall make the offender available at the specified time. The court shall require the state to provide notice to the offender and to the offender's counsel of the date on which, and the time and place at which, the sample will be so obtained.

The court also shall require the state to coordinate with the testing authority regarding the obtaining of the sample from the offender.

(C)

(1) If DNA testing is to be performed for an offender as described in division (A) of this section, and the offender refuses to submit to the collection of the sample of biological material from the offender or hinders the state from obtaining a sample of biological material from the offender, the court shall rescind its prior acceptance of the application for DNA testing for the offender and deny the application.

(2) For purposes of division (C)(1) of this section:

(a) An offender's "refusal to submit to the collection of a sample of biological material from the offender" includes, but is not limited to, the offender's rejection of the physical manner in which a sample of the offender's biological material is to be taken.

(b) An offender's "hindrance of the state in obtaining a sample of biological material from the offender" includes, but is not limited to, the offender being physically or verbally uncooperative or antagonistic in the taking of a sample of the offender's biological material.

(D) The extracting personnel shall make the determination as to whether an eligible offender for whom DNA testing is to be performed is refusing to submit to the collection of a sample of biological material from the offender or is hindering the state from obtaining a sample of biological material from the offender at the time and date of the scheduled collection of the sample. If the extracting personnel determine that an offender is refusing to submit to the collection of a sample or is hindering the state from obtaining a sample, the extracting personnel shall document in writing the conditions that constitute the refusal or hindrance, maintain the documentation, and notify the court of the offender's refusal or hindrance.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003



Section 2953.80 - Criteria for testing authority.

(A) The attorney general shall not approve or designate a testing authority for conducting DNA testing under section 2953.78 of the Revised Code, and a court shall not select or use a testing authority for DNA testing under that section, unless the testing authority satisfies all of the following criteria:

(1) It is in compliance with nationally accepted quality assurance standards for forensic DNA testing or advanced DNA testing, as published in the quality assurance standards for forensic DNA testing laboratories issued by the director of the federal bureau of investigation.

(2) It undergoes an annual internal or external audit for quality assurance in conformity with the standards identified in division (A)(1) of this section.

(3) At least once in the preceding two-year period, and at least once each two-year period thereafter, it undergoes an external audit for quality assurance in conformity with the standards identified in division (A)(1) of this section.

(B) As used in division (A) of this section:

(1) "External audit" means a quality assurance review of a testing authority that is conducted by a forensic DNA testing agency outside of, and not affiliated with, the testing authority.

(2) "Internal audit" means an internal review of a testing authority that is conducted by the testing authority itself.

Effective Date: 10-29-2003; 07-11-2006



Section 2953.81 - Test results.

If an eligible offender submits an application for DNA testing under section 2953.73 of the Revised Code and if DNA testing is performed based on that application, upon completion of the testing, all of the following apply:

(A) The court or a designee of the court shall require the state to maintain the results of the testing and to maintain and preserve both the parent sample of the biological material used and the offender sample of the biological material used. The testing authority may be designated as the person to maintain the results of the testing or to maintain and preserve some or all of the samples, or both. The results of the testing remain state's evidence. The samples shall be preserved during the entire period of time for which the offender is imprisoned or confined relative to the sentence in question , is on parole or probation relative to that sentence, is under post-release control or a community control sanction relative to that sentence, or has a duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code relative to that sentence. Additionally, if the prison term or confinement under the sentence in question expires, if the sentence in question is a sentence of death and the offender is executed, or if the parole or probation period, the period of post-release control, the community control sanction, or the duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code under the sentence in question ends, the samples shall be preserved for a reasonable period of time of not less than twenty-four months after the term or confinement expires , the offender is executed, or the parole or probation period, the period of post-release control, the community control sanction, or the duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code ends, whichever is applicable. The court shall determine the period of time that is reasonable for purposes of this division, provided that the period shall not be less than twenty-four months after the term or confinement expires , the offender is executed, or the parole or probation period, the period of post-release control, the community control sanction, or the duty to comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code ends, whichever is applicable.

(B) The results of the testing are a public record.

(C) The court or the testing authority shall provide a copy of the results of the testing to the prosecuting attorney, the attorney general, and the subject offender.

(D) If the postconviction proceeding in question is pending at that time in a court of this state, the court of common pleas that decided the DNA application or the testing authority shall provide a copy of the results of the testing to any court of this state, and, if it is pending in a federal court, the court of common pleas that decided the DNA application or the testing authority shall provide a copy of the results of the testing to that federal court.

(E) The testing authority shall provide a copy of the results of the testing to the court of common pleas that decided the DNA application.

(F) The offender or the state may enter the results of the testing into any proceeding.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003



Section 2953.82 - [Repealed] Criterai for requesting test.

Repealed by 128th General AssemblyFile No.30,SB 77, §2, eff. 7/6/2010.

Effective Date: 10-29-2003; 05-18-2005; 07-11-2006



Section 2953.83 - Rules of criminal procedure applicable.

In any court proceeding under sections 2953.71 to 2953.81 of the Revised Code, the Rules of Criminal Procedure apply, except to the extent that sections 2953.71 to 2953.81 of the Revised Code provide a different procedure or to the extent that the Rules would by their nature be clearly inapplicable.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 10-29-2003



Section 2953.84 - Statutory post-conviction DNA testing not exclusive.

The provisions of sections 2953.71 to 2953.81 of the Revised Code by which an offender may obtain postconviction DNA testing are not the exclusive means by which an offender may obtain postconviction DNA testing, and the provisions of those sections do not limit or affect any other means by which an offender may obtain postconviction DNA testing.

Amended by 128th General AssemblyFile No.30,SB 77, §1, eff. 7/6/2010.

Effective Date: 07-11-2006






Chapter 2961 - DISFRANCHISED CONVICTS; HABITUAL CRIMINALS

Section 2961.01 - Forfeiture of rights and privileges by convicted felons.

(A)

(1) A person who pleads guilty to a felony under the laws of this or any other state or the United States and whose plea is accepted by the court or a person against whom a verdict or finding of guilt for committing a felony under any law of that type is returned, unless the plea, verdict, or finding is reversed or annulled, is incompetent to be an elector or juror or to hold an office of honor, trust, or profit.

(2) When any person who under division (A)(1) of this section is incompetent to be an elector or juror or to hold an office of honor, trust, or profit is granted parole, judicial release, or a conditional pardon or is released under a non-jail community control sanction or a post-release control sanction, the person is competent to be an elector during the period of community control, parole, post-release control, or release or until the conditions of the pardon have been performed or have transpired and is competent to be an elector thereafter following final discharge. The full pardon of a person who under division (A)(1) of this section is incompetent to be an elector or juror or to hold an office of honor, trust, or profit restores the rights and privileges so forfeited under division (A)(1) of this section, but a pardon shall not release the person from the costs of a conviction in this state, unless so specified.

(B) A person who pleads guilty to a felony under laws of this state or any other state or the United States and whose plea is accepted by the court or a person against whom a verdict or finding of guilt for committing a felony under any law of that type is returned is incompetent to circulate or serve as a witness for the signing of any declaration of candidacy and petition, voter registration application, or nominating, initiative, referendum, or recall petition.

(C) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Non-jail community control sanction" means a community control sanction that is neither a term in a community-based correctional facility nor a term in a jail.

(3) "Post-release control" and "post-release control sanction" have the same meanings as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004; 05-02-2006; 2008 HB195 09-30-2008



Section 2961.02 - Person convicted of certain offenses may not serve as public official or employee.

(A) As used in this section:

(1) "Disqualifying offense" means an offense that has both of the following characteristics:

(a) It is one of the following:

(i) A theft offense that is a felony;

(ii) A felony under the laws of this state, another state, or the United States, that is not covered by division (A)(1)(a)(i) of this section and that involves fraud, deceit, or theft.

(b) It is an offense for which the laws of this state, another state, or the United States do not otherwise contain a provision specifying permanent disqualification, or disqualification for a specified period, from holding a public office or position of public employment, or from serving as an unpaid volunteer, as a result of conviction of the offense, including, but not limited to, a provision such as that in division (C)(1) of section 2921.41 of the Revised Code.

(2) "Political subdivision" has the same meaning as in section 2744.01 of the Revised Code.

(3) "Private entity" includes an individual, corporation, limited liability company, business trust, estate, trust, partnership, or association that receives any funds from a state agency or political subdivision to perform an activity on behalf of the state agency or political subdivision.

(4) "State agency" has the same meaning as in section 1.60 of the Revised Code.

(5) "Theft offense" has the same meaning as in section 2913.01 of the Revised Code.

(6) "Volunteer" means a person who serves as a volunteer without compensation with a state agency or political subdivision or who serves as a volunteer without compensation with a private entity, including, but not limited to, an uncompensated auxiliary police officer, auxiliary deputy sheriff, or volunteer firefighter.

(B) Any person who pleads guilty to a disqualifying offense and whose plea is accepted by the court or any person against whom a verdict or finding of guilt for committing a disqualifying offense is returned is incompetent to hold a public office or position of public employment or to serve as a volunteer, if holding the public office or position of public employment or serving as the volunteer involves substantial management or control over the property of a state agency, political subdivision, or private entity.

(C) Division (B) of this section does not apply if a plea, verdict, or finding of the type described in that division regarding a disqualifying offense is reversed, expunged, or annulled. The full pardon of a person who has pleaded guilty to a disqualifying offense and whose plea was accepted by the court or a person against whom a verdict or finding of guilt for committing a disqualifying offense was returned restores the privileges forfeited under division (B) of this section, but the pardon does not release the person from the costs of the person's conviction in this state, unless so specified.

Effective Date: 05-18-2005; 2008 HB195 09-30-2008



Section 2961.03 - Revocation and cancellation of license upon conviction of certain crimes.

Whenever a person engaged in business as a secondhand dealer, junk dealer, transient dealer, peddler, itinerant vendor, or pawnbroker, under a license issued under any law of this state or under any ordinance of a municipal corporation, is convicted and sentenced for knowingly and fraudulently buying, receiving, or concealing goods or property which has been stolen, taken by robbers, embezzled, or obtained by false pretenses, such judgment of conviction, in addition to the other penalties provided by law for such offense, acts as a cancellation and revocation of such license to conduct such business, and the court in which such conviction was had shall forthwith certify to the authority which issued such license, the fact of such conviction. A person who has been so convicted and whose license has been canceled or revoked, shall not again be licensed to engage in such business, or any of the businesses enumerated in this section, unless such person is pardoned by the governor.

Effective Date: 10-01-1953



Section 2961.11 to 2961.13 - [Repealed].

Effective Date: 01-01-1974



Section 2961.21 - Definitions regarding application for certificate of achievement and employability.

As used in sections 2961.21 to 2961.24 of the Revised Code:

(A)

(1) "Discretionary civil impact" means any section of the Revised Code or the Administrative Code that creates a penalty, disability, or disadvantage, however denominated, to which all of the following apply:

(a) It is triggered in whole or in part by a person's conviction of an offense, whether or not the penalty, disability, or disadvantage is included in the judgment or sentence.

(b) It is imposed on a person, licensing agency, or employer.

(c) It permits, but does not require, that the person with the conviction record have a license denied or revoked, permits an agency to deny or revoke a license or certification to the person with the conviction record or business, or permits a business to refuse to employ the person with the conviction record.

(2) "Discretionary civil impact" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, or costs of prosecution.

(B) "Eligible prisoner" means any of the following:

(1) A prisoner who is serving a prison term in a state correctional institution and who satisfies all of the criteria specified in division (A)(1) of section 2961.22 of the Revised Code to be eligible to apply to the department of rehabilitation and correction or the sentencing court for a certificate of achievement and employability;

(2) A prisoner who has been released from a state correctional institution, who is under supervision on parole or under a post-release control sanction, and who satisfies all of the criteria specified in division (A)(1) of section 2961.22 of the Revised Code to be eligible to apply to the adult parole authority for a certificate of achievement and employability.

(C) "Licensing agency" means any of the following:

(1) Any agency identified as a "licensing agency" under section 4776.01 of the Revised Code.

(2) Any regulatory or licensing board or agency not included in division (C)(1) of this section that has the administrative authority to issue, suspend, or revoke any professional license or certification or any license or certification that enables a person or entity to engage in any profession or occupation to attain a specified status or position.

(D)

(1) "Mandatory civil impact" means any section of the Revised Code or the Administrative Code that creates a penalty, disability, or disadvantage, however denominated, to which all of the following apply:

(a) It is triggered automatically solely by a person's conviction of an offense, whether or not the penalty, disability, or disadvantage is included in the judgment or sentence.

(b) It is imposed on a person, licensing agency, or employer.

(c) It precludes the person with the criminal record from maintaining or obtaining licensure or employment, precludes the agency from issuing a license or certification to the person with the criminal record or business, or precludes a business from being certified or from employing the person with the criminal record.

(2) "Mandatory civil impact" does not include imprisonment, probation, parole, supervised release, forfeiture, restitution, fine, assessment, or costs of prosecution.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2961.22 - Application for certificate of achievement and employability.

(A)

(1) Any prisoner serving a prison term in a state correctional institution who satisfies all of the following is eligible to apply to the department of rehabilitation and correction at a time specified in division (A)(2) of this section and in accordance with division (D) of this section for a certificate of achievement and employability:

(a) The prisoner has satisfactorily completed one or more in-prison vocational programs approved by rule by the department of rehabilitation and correction.

(b) The prisoner has demonstrated exemplary performance as determined by completion of one or more cognitive or behavioral improvement programs approved by rule by the department while incarcerated in a state correctional institution, while under supervision, or during both periods of time.

(c) The prisoner has completed community service hours.

(d) The prisoner shows other evidence of achievement and rehabilitation while under the jurisdiction of the department.

(2) An eligible prisoner may apply to the department of rehabilitation and correction under division (A)(1) of this section for a certificate of achievement and employability no earlier than one year prior to the date scheduled for the release of the prisoner from department custody and no later than the date of release of the prisoner.

(B)

(1) Any prisoner who has been released from a state correctional institution, who is under supervision on parole or under a post-release control sanction, and who satisfies all of the criteria set forth in division (A)(1) of this section is eligible to apply to the adult parole authority at a time specified in division (B)(2) of this section and in accordance with division (D) of this section for a certificate of achievement and employability.

(2) An eligible prisoner may apply to the adult parole authority under division (B)(1) of this section for a certificate of achievement and employability at any time while the prisoner is under supervision on parole or under a post-release control sanction.

(C)

(1) An eligible prisoner may apply to the department of rehabilitation and correction or to the adult parole authority at a time specified in division (A) or (B) of this section, whichever is applicable, for a certificate of achievement and employability that grants the prisoner relief from one or more mandatory civil impacts that would affect a potential job within a field in which the prisoner trained as part of the prisoner's in-prison vocational program. The prisoner shall specify the mandatory civil impacts from which the prisoner is requesting relief under the certificate. Upon application by a prisoner in accordance with this division, if the mandatory civil impact of any licensing agency would be affected by the issuance of the certificate to the prisoner, the department or authority shall notify the licensing agency of the filing of the application, provide the licensing agency with a copy of the application and all evidence that the department, authority, or court has regarding the prisoner, and afford the licensing agency with an opportunity to object in writing to the issuance of the certificate to the prisoner.

(2) Upon application by a prisoner in accordance with division (C)(1) of this section, the department of rehabilitation and correction or the adult parole authority, whichever is applicable, shall consider the application and all objections to the issuance of a certificate of achievement and employability to the prisoner, if any, that were made by a licensing agency under division (C)(1) of this section. If the department or authority determines that the prisoner is an eligible prisoner, that the application was filed at a time specified in division (B) of this section, and that any licensing agency objections to the issuance of the certificate to the prisoner are not sufficient to deny the issuance of the certificate to the prisoner, subject to division (C)(3) of this section, the department or authority shall issue the prisoner a certificate of achievement and employability that grants the prisoner relief from the mandatory civil impacts that are specified in the prisoner's application and that would affect a potential job within a field in which the prisoner trained as part of the prisoner's in-prison vocational program.

(3) The mandatory civil impacts identified in division (A)(1) of section 2961.01 and in division (B) of section 2961.02 of the Revised Code shall not be affected by any certificate of achievement and employability issued under this section. No certificate of achievement and employability issued to a prisoner under this section grants the prisoner relief from the mandatory civil impacts identified in division (A)(1) of section 2961.01 and in division (B) of section 2961.02 of the Revised Code.

(D) The department of rehabilitation and correction shall adopt rules that define in-prison vocational programs and cognitive or behavioral improvement programs that a prisoner may complete to satisfy the criteria described in divisions (A)(1)(a) and (b) of this section.

(E) The department of rehabilitation and correction and the adult parole authority shall not be liable for any claim for damages arising from the department's or authority's issuance, denial, or revocation of a certificate of achievement and employability or for the department's or authority's failure to revoke a certificate of achievement and employability under the circumstances described in section 2961.24 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2961.23 - Individualized consideration; civil liability.

(A)

(1) If a person who has been issued a certificate of achievement and employability under section 2961.22 of the Revised Code applies to a licensing agency for a license or certificate and the person has a conviction or guilty plea that otherwise would bar licensure or certification for the person because of a mandatory civil impact, the agency shall give the person individualized consideration for the license or certification, notwithstanding the mandatory civil impact, the mandatory civil impact shall be considered for all purposes to be a discretionary civil impact, and the certificate constitutes a rebuttable presumption that the person's criminal convictions are insufficient evidence that the person is unfit for the license or certification in question. Notwithstanding the presumption established under this division, the agency may deny the license or certification for the person if it determines that the person is unfit for issuance of the license.

(2) If an employer that has hired a person who has been issued a certificate of achievement and employability under section 2961.22 of the Revised Code applies to a licensing agency for a license or certification and the person has a conviction or guilty plea that otherwise would bar the person's employment with the employer or licensure for the employer because of a mandatory civil impact, the agency shall give the person individualized consideration, notwithstanding the mandatory civil impact, the mandatory civil impact shall be considered for all purposes to be a discretionary civil impact, and the certificate constitutes a rebuttable presumption that the person's criminal convictions are insufficient evidence that the person is unfit for the employment, or that the employer is unfit for the license or certification, in question. Notwithstanding the presumption established under this division, the agency may deny the license or certification for the employer if it determines that the person is unfit for the employment or that the employer is unfit for the license or certification.

(B) If an employer hires a person who has been issued a certificate of achievement and employability under section 2961.22 of the Revised Code and if the person presents the employer with a copy of the certificate, all of the following apply:

(1) If a subsequent civil action against the employer alleges that the employer was negligent in hiring the person and if the civil action includes as an element of the alleged negligence that the employer had actual or constructive knowledge of the incompetence or dangerousness of the person, the person's presentation of the certificate to the employer is an absolute defense for the employer to the element of the employer's actual or constructive knowledge of the incompetence or dangerousness of the person.

(2) If the person, after being hired, subsequently demonstrates dangerousness and if the employer retains the person as an employee after the demonstration of dangerousness, the employer may be held liable in a civil action that is based on or relates to the retention of the person as an employee only if it is proved by a preponderance of the evidence that the person having hiring and firing responsibility for the employer had actual knowledge that the employee was dangerous and was willful in retaining the person as an employee after the demonstration of dangerousness of which the person had actual knowledge.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2961.24 - Rules and regulations.

The department of rehabilitation and correction shall adopt rules that specify standards and criteria for the revocation of a certificate of achievement and employability issued under section 2961.22 of the Revised Code. The rules shall require revocation of a certificate that has been issued to a person if the person is convicted of or pleads guilty to any offense other than a minor misdemeanor or a traffic offense. The rules shall not provide for revocation of a certificate that has been issued to a person based on a violation of a condition of conditional pardon, parole, other form of authorized release, transitional control, or post-release control under section 2967.15 of the Revised Code that is not also a criminal offense under any other section of the Revised Code.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.






Chapter 2963 - EXTRADITION

Section 2963.01 - Extradition definitions.

As used in sections 2963.01 to 2963.27 of the Revised Code:

(A) "Governor" includes any person performing the functions of governor by authority of the law of this state.

(B) "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state.

(C) "State," referring to a state other than this state, includes any state or territory, organized or unorganized, of the United States.

(D) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(E) "Post-release control" and "post-release control sanction" have the same meanings as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004



Section 2963.02 - Arrest and deliverance of fugitives from justice.

Subject to sections 2963.01 to 2963.27, inclusive, of the Revised Code, the constitution of the United States and all acts of congress enacted in pursuance thereof, the governor shall have arrested and delivered to the executive authority of any other state of the United States, any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

Effective Date: 10-01-1953



Section 2963.03 - Recognition of demand for extradition.

No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless the demand is in writing alleging, except in cases arising under section 2963.06 of the Revised Code, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and unless the demand is accompanied by:

(A) A copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon;

(B) A copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation, or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state. The copy of indictment, information, affidavit, judgment of conviction, or sentence must be authenticated by the executive authority making the demand.

Effective Date: 10-01-1953



Section 2963.04 - Investigation of demand for extradition.

When a demand is made upon the governor of this state by the executive authority of another state for the surrender of a person charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether such person ought to be surrendered.

Effective Date: 10-01-1953



Section 2963.05 - Extradition of imprisoned person.

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

The governor may also surrender, on demand of the executive authority of any other state, any person in this state who is charged under section 2963.21 of the Revised Code with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily. This section shall be carried out by conforming to the procedure outlined in sections 2963.01 to 2963.27, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 2963.06 - Surrender where accused was not in other state at time of commission of crime, and has not fled therefrom.

The governor may surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 2963.03 of the Revised Code with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and sections 2963.01 to 2963.27, inclusive, of the Revised Code, apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

Effective Date: 10-01-1953



Section 2963.07 - Complying with demand for extradition - warrant for arrest.

If the governor decides that a demand for extradition should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal and be directed to any peace officer or other person whom the governor finds fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to sections 2963.01 to 2963.27, inclusive, of the Revised Code, to the authorized agent of the demanding state.

Effective Date: 10-01-1953



Section 2963.08 - Authority to arrest.

Every peace officer or other person empowered to make an arrest under section 2963.07 of the Revised Code has the same authority, in arresting the accused, to command assistance therein as peace officers have in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

Effective Date: 10-01-1953



Section 2963.09 - Extradition hearing.

No person arrested upon a warrant under section 2963.07 of the Revised Code shall be delivered to the agent whom the executive authority demanding him appointed to receive him unless such person is first taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel. If the prisoner or his counsel desires to test the legality of his arrest, the judge shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

Whoever violates this section by willfully delivering a person arrested upon the governor's warrant to an agent for extradition of the demanding state before a hearing, shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

Effective Date: 10-01-1953



Section 2963.10 - Confinement of prisoner.

A peace officer or other person executing a warrant of arrest issued by the governor, or an agent of the demanding state to whom the prisoner has been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass.

The officer or agent of a demanding state to whom a prisoner has been delivered following extradition proceedings in another state, or to whom a prisoner has been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass. Such officer or agent shall produce and show to the keeper of such jail his warrant and other written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner may not demand a new requisition while in this state.

The keeper of such jail must receive and safely keep a prisoner delivered to him under this section, until the officer or agent having charge of him is ready to proceed on his route. Such officer or agent is chargeable with the expense of such keeping.

Effective Date: 10-01-1953



Section 2963.11 - Fugitives from justice.

When, on the oath of a credible person before any judge or magistrate of this state, any person within this state is charged with the commission of any crime in any other state and with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person's bail or parole or violated the conditions of a community control sanction or post-release control sanction, or whenever complaint has been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in the other state and that the accused has been charged in that state with the commission of the crime, and has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of bail, probation, or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer, commanding the peace officer to apprehend the person named in the warrant, wherever the person may be found in this state, and to bring the person before the same or any other judge, magistrate, or court that may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and upon which the warrant is issued shall be attached to the warrant.

This section does not apply to cases arising under section 2963.06 of the Revised Code.

Effective Date: 01-01-2004



Section 2963.12 - Conditions for arrest without warrant.

An arrest may be made by any peace officer or a private person without a warrant upon reasonable information that the accused stands charged in the courts of any state with a crime punishable by death or imprisonment for a term exceeding one year. When so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest, as provided in section 2963.11 of the Revised Code. Thereafter his answer shall be heard as if he had been arrested on a warrant.

Effective Date: 10-01-1953



Section 2963.13 - Confining fugitive pending demand for extradition.

If from the examination before the judge or magistrate it appears that the person held under section 2963.11 or 2963.12 of the Revised Code is the person charged with having committed the crime alleged and that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time, not to exceed thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused furnishes bail or until he is legally discharged.

Effective Date: 10-01-1953



Section 2963.14 - Bail by bond.

Unless the offense with which the prisoner is charged under sections 2963.11 and 2963.12 of the Revised Code is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties and in such sum as he deems proper, conditioned for his appearance before said judge or magistrate at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the governor of this state.

Effective Date: 10-01-1953



Section 2963.15 - Discharge or recommitment of accused fugitive.

If the accused mentioned in section 2963.14 of the Revised Code is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate may again take bail for his appearance and surrender, under said section, but within a period not to exceed sixty days after the date of such new bond.

Effective Date: 10-01-1953



Section 2963.16 - Bond forfeiture.

If a prisoner admitted to bail under section 2963.14 of the Revised Code fails to appear and surrender himself according to the conditions of his bond, the judge or magistrate, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he is within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings.

Effective Date: 10-01-1953



Section 2963.17 - Pending criminal prosecution in this state.

If a criminal prosecution has been instituted under the laws of this state against a person sought by another state under sections 2963.01 to 2963.27, inclusive, of the Revised Code, and is still pending, the governor may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

Effective Date: 10-01-1953



Section 2963.18 - Guilt or innocence of accused not an issue in extradition proceeding.

The guilt or innocence of an accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after a demand for extradition accompanied by a charge of crime under section 2963.03 of the Revised Code has been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

Effective Date: 10-01-1953



Section 2963.19 - Recall of warrant of arrest.

The governor may recall his warrant of arrest issued under section 2963.07 of the Revised Code or may issue another warrant whenever he thinks is proper.

Effective Date: 10-01-1953



Section 2963.20 - Governor demand fugitive from this state.

Whenever the governor demands a person charged with crime, with escaping from confinement, or with breaking the terms of the person's bail or parole in this state or violating the conditions of a community control sanction or post-release control sanction imposed in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive that demand under the laws of the United States, the governor shall issue a warrant under the seal of this state, to an agent, commanding the agent to receive the person so charged and convey that person to the proper officer of the county in which the offense was committed.

Effective Date: 01-01-2004



Section 2963.21 - Written application for requisition for return of person charged.

When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor a written application for a requisition for the return of the person charged. The application shall state the name of the person charged, the crime charged against the person, the approximate time, place, and circumstances of its commission, the state in which the person charged is believed to be located, and the location of the person in that state at the time the application is made. The prosecuting attorney shall certify that in the prosecuting attorney's opinion the ends of justice require the arrest and return of the person charged to this state for trial and that the proceeding is not instituted to enforce a private claim.

When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of the person's bail, parole, community control sanction, or post-release control sanction, the prosecuting attorney of the county in which the offense was committed, the adult parole authority, or the warden of the institution or sheriff of the county from which escape was made shall present to the governor a written application for a requisition for the return of the person. The application shall state the person's name, the crime of which the person was convicted, the circumstances of the person's escape from confinement or of the breach of the terms of the person's bail, parole, community control sanction, or post-release control sanction, the state in which the person is believed to be located, and the location of the person in that state at the time the application is made.

An application presented under this section shall be verified by affidavit, executed in duplicate, and accompanied by two certified copies of the indictment returned, of the information and affidavit filed, of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, of the judgment of conviction, or of the sentence. The prosecuting attorney, adult parole authority, warden, or sheriff also may attach any other affidavits or documents in duplicate that the prosecuting attorney, adult parole authority, warden, or sheriff finds proper to be submitted with the application. One copy of the application, with the action of the governor indicated by indorsement on the application, and one of the certified copies of the indictment, complaint, information, and affidavits, of the judgment of conviction, or of the sentence shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

Effective Date: 01-01-2004



Section 2963.22 - Reimbursement of fees and travel expenses.

The director of budget and management shall provide for reimbursement of the fees to the officers of the state on whose governor the requisition is made under section 2963.21 of the Revised Code, and all necessary travel in returning the prisoner at the rates governing travel that have been adopted pursuant to section 126.31 of the Revised Code, on the certificate of the governor of such state.

Effective Date: 04-10-1990



Section 2963.23 - Accused not subject to service of process in civil suit until conviction or return to home state.

A person brought into this state by, or after waiver of, extradition based on a criminal charge is not subject to service of personal process in any civil action in this state until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

Effective Date: 10-01-1953



Section 2963.24 - Consent to return to demanding state.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation, or parole may waive the issuance and service of the warrant provided for in section 2963.07 of the Revised Code and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state, a writing which states that he consents to return to the demanding state. Before such waiver is executed or subscribed by such person the judge in open court shall inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in section 2963.09 of the Revised Code.

When such consent has been executed it shall forthwith be forwarded to the office of the governor and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the accredited agent of the demanding state, and shall deliver to such agent a copy of such consent. This section does not limit the rights of the accused person to return voluntarily and without formality to the demanding state before any such demand has been made, nor is this waiver procedure an exclusive procedure or a limitation on the powers, rights, or duties of the officers of the demanding state or of this state.

Effective Date: 10-01-1953



Section 2963.25 - Right to try and punish extradited person not waived by granting demand for extradition.

Sections 2963.01 to 2963.27, inclusive, of the Revised Code do not constitute a waiver by this state of its right, power, or privilege to try such demanded person for crime committed within this state, or of its right, power, or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor are any proceedings had under such sections, which result in, or fail to result in, extradition, a waiver by this state of any of its rights, privileges, or jurisdiction.

Effective Date: 10-01-1953



Section 2963.26 - Trying extradited person for crimes other than ones subject of extradition request.

A person returned to this state by, or after waiver of, extradition proceedings, may be tried in this state for other crimes which he may be charged with having committed here, as well as that specified in the requisition for his extradition.

Effective Date: 10-01-1953



Section 2963.27 - Interpretation and construction.

Sections 2963.01 to 2963.26, inclusive, of the Revised Code shall be so interpreted and construed as to make the law of this state uniform with the law of those states which enact similar legislation.

Effective Date: 10-01-1953



Section 2963.28 - Request to federal authorities for extradition.

If it appears to the governor by sworn evidence in writing that a person has committed a crime within this state for which such person may be delivered to the United States or its authorities by a foreign government or its authorities, because of laws of the United States, or of a treaty between the United States and a foreign government, and that such person is a fugitive from justice of this state, and may be found within the territory of such foreign government, the governor, under the great seal of Ohio, shall request the president of the United States, or the secretary of state of the United States, to take any steps necessary for the extradition of such person and his delivery to any agent of this state appointed by the governor, or to the proper officer of the county within which he is charged with the commission of such crime.

Effective Date: 10-01-1953



Section 2963.29 - Evidence that extradition is sought in good faith for punishment of crime named.

The governor shall not request the extradition of a person under section 2963.28 of the Revised Code unless he is satisfied by sworn evidence that extradition is sought in good faith for the punishment of the crime named and not for the purpose of collecting a debt or pecuniary mulct or of bringing the alleged fugitive within this state to serve him with civil process, or with criminal process other than for the crime for which his extradition is sought.

Effective Date: 10-01-1953



Section 2963.30 - Interstate agreement on detainers.

The Interstate Agreement on Detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein, in the form substantially as follows:

THE INTERSTATE AGREEMENT ON DETAINERS

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trials of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) "State" shall mean a state of the United States:[;] the United States of America:[;] a territory or possession of the United States:[;] the District of Columbia:[;] the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his rights to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request or [for] final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other officials having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated:[,] provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request:[,] and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place of trial, whichever custodian arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction,[;] except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner,[;] the provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill, or who is under sentence of death.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any agreement, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Effective Date: 11-18-1969



Section 2963.31 - Appropriate court defined.

As used in section 2963.30 of the Revised Code, with reference to the courts of this state, "appropriate court" means the court of record having jurisdiction of the indictment, information, or complaint.

Effective Date: 11-18-1969



Section 2963.32 - Effectuating interstate agreement on detainers.

The courts, departments, agencies, and officers of this state and its political subdivisions shall do all things that are necessary to effectuate the agreement adopted pursuant to section 2963.30 of the Revised Code and that are appropriate within their respective jurisdictions and consistent with their duties and authority. The warden or other official in charge of a correctional institution in this state shall give over the person of any inmate of the institution when so required by the operation of the agreement.

Effective Date: 10-06-1994



Section 2963.33 - [Repealed].

Effective Date: 01-01-1974



Section 2963.34 - Escape and aiding escape while in another state pursuant to interstate agreement on detainers.

A person, while in another state pursuant to the agreement, adopted pursuant to section 2963.30 of the Revised Code, is subject to the prohibitions and penalties provided by sections 2921.34 and 2921.35 of the Revised Code.

Effective Date: 01-01-1974



Section 2963.35 - Administrator of interstate agreement on detainers.

The chief of the bureau of sentence computation or another individual specified by the director of rehabilitation and correction is designated as the administrator as required by Article VII of the agreement adopted pursuant to section 2963.30 of the Revised Code. The administrator, acting jointly with like officers of other party states, shall, in accordance with Chapter 119. of the Revised Code, promulgate rules and regulations to carry out the terms of the agreement. The administrator is authorized and empowered to cooperate with all departments, agencies, and officers of this state and its political subdivisions, in facilitating the proper administration of the agreement or of any supplementary agreement or agreements entered into by this state thereunder.

Effective Date: 03-17-1998






Chapter 2965 - PARDON; PAROLE [REPEALED]

Section 2965.01 to 2965.23 - [Repealed].

Effective Date: 03-18-1965



Section 2965.31 to 2965.37 - [Repealed].

Effective Date: 03-18-1965






Chapter 2967 - PARDON; PAROLE; PROBATION

Section 2967.01 - Pardon - parole - probation definitions.

As used in this chapter:

(A) "State correctional institution" includes any institution or facility that is operated by the department of rehabilitation and correction and that is used for the custody, care, or treatment of criminal, delinquent, or psychologically or psychiatrically disturbed offenders.

(B) "Pardon" means the remission of penalty by the governor in accordance with the power vested in the governor by the constitution.

(C) "Commutation" or "commutation of sentence" means the substitution by the governor of a lesser for a greater punishment. A stated prison term may be commuted without the consent of the convict, except when granted upon the acceptance and performance by the convict of conditions precedent. After commutation, the commuted prison term shall be the only one in existence. The commutation may be stated in terms of commuting from a named offense to a lesser included offense with a shorter prison term, in terms of commuting from a stated prison term in months and years to a shorter prison term in months and years, or in terms of commuting from any other stated prison term to a shorter prison term.

(D) "Reprieve" means the temporary suspension by the governor of the execution of a sentence or prison term. The governor may grant a reprieve without the consent of and against the will of the convict.

(E) "Parole" means, regarding a prisoner who is serving a prison term for aggravated murder or murder, who is serving a prison term of life imprisonment for rape or for felonious sexual penetration as it existed under section 2907.12 of the Revised Code prior to September 3, 1996, or who was sentenced prior to July 1, 1996, a release of the prisoner from confinement in any state correctional institution by the adult parole authority that is subject to the eligibility criteria specified in this chapter and that is under the terms and conditions, and for the period of time, prescribed by the authority in its published rules and official minutes or required by division (A) of section 2967.131 of the Revised Code or another provision of this chapter.

(F) "Head of a state correctional institution" or "head of the institution" means the resident head of the institution and the person immediately in charge of the institution, whether designated warden, superintendent, or any other name by which the head is known.

(G) "Convict" means a person who has been convicted of a felony under the laws of this state, whether or not actually confined in a state correctional institution, unless the person has been pardoned or has served the person's sentence or prison term.

(H) "Prisoner" means a person who is in actual confinement in a state correctional institution.

(I) "Parolee" means any inmate who has been released from confinement on parole by order of the adult parole authority or conditionally pardoned, who is under supervision of the adult parole authority and has not been granted a final release, and who has not been declared in violation of the inmate's parole by the authority or is performing the prescribed conditions of a conditional pardon.

(J) "Releasee" means an inmate who has been released from confinement pursuant to section 2967.28 of the Revised Code under a period of post-release control that includes one or more post-release control sanctions.

(K) "Final release" means a remission by the adult parole authority of the balance of the sentence or prison term of a parolee or prisoner or the termination by the authority of a term of post-release control of a releasee.

(L) "Parole violator" or "release violator" means any parolee or releasee who has been declared to be in violation of the condition of parole or post-release control specified in division (A) or (B) of section 2967.131 of the Revised Code or in violation of any other term, condition, or rule of the parolee's or releasee's parole or of the parolee's or releasee's post-release control sanctions, the determination of which has been made by the adult parole authority and recorded in its official minutes.

(M) "Administrative release" means a termination of jurisdiction over a particular sentence or prison term by the adult parole authority for administrative convenience.

(N) "Post-release control" means a period of supervision by the adult parole authority after a prisoner's release from imprisonment that includes one or more post-release control sanctions imposed under section 2967.28 of the Revised Code.

(O) "Post-release control sanction" means a sanction that is authorized under sections 2929.16 to 2929.18 of the Revised Code and that is imposed upon a prisoner upon the prisoner's release from a prison term.

(P) "Community control sanction," "prison term," "mandatory prison term," and "stated prison term" have the same meanings as in section 2929.01 of the Revised Code.

(Q) "Transitional control" means control of a prisoner under the transitional control program established by the department of rehabilitation and correction under section 2967.26 of the Revised Code, if the department establishes a program of that nature under that section.

(R) "Random drug testing" has the same meaning as in section 5120.63 of the Revised Code.

Effective Date: 09-22-2000



Section 2967.02 - Administration by adult parole authority.

(A) The adult parole authority created by section 5149.02 of the Revised Code shall administer sections 2967.01 to 2967.28 of the Revised Code, and other sections of the Revised Code governing pardon, community control sanctions, post-release control, and parole.

(B) The governor may grant a pardon after conviction, may grant an absolute and entire pardon or a partial pardon, and may grant a pardon upon conditions precedent or subsequent.

(C) The adult parole authority shall supervise all parolees. The department of rehabilitation and correction has legal custody of a parolee until the authority grants the parolee a final release pursuant to section 2967.16 of the Revised Code.

(D) The department of rehabilitation and correction has legal custody of a releasee until the adult parole authority grants the releasee a final release pursuant to section 2967.16 of the Revised Code.

Effective Date: 01-01-2004



Section 2967.021 - Application of chapter before and after 7-1-96.

(A) Chapter 2967. of the Revised Code, as it existed prior to July 1, 1996, applies to a person upon whom a court imposed a term of imprisonment prior to July 1, 1996, and a person upon whom a court, on or after July 1, 1996, and in accordance with law existing prior to July 1, 1996, imposed a term of imprisonment for an offense that was committed prior to July 1, 1996.

(B) Chapter 2967. of the Revised Code, as it exists on and after July 1, 1996, applies to a person upon whom a court imposed a stated prison term for an offense committed on or after July 1, 1996.

Effective Date: 07-01-1996



Section 2967.03 - Duties and powers as to pardon, commutation, reprieve or parole.

The adult parole authority may exercise its functions and duties in relation to the pardon, commutation of sentence, or reprieve of a convict upon direction of the governor or upon its own initiative. It may exercise its functions and duties in relation to the parole of a prisoner who is eligible for parole upon the initiative of the head of the institution in which the prisoner is confined or upon its own initiative. When a prisoner becomes eligible for parole, the head of the institution in which the prisoner is confined shall notify the authority in the manner prescribed by the authority. The authority may investigate and examine, or cause the investigation and examination of, prisoners confined in state correctional institutions concerning their conduct in the institutions, their mental and moral qualities and characteristics, their knowledge of a trade or profession, their former means of livelihood, their family relationships, and any other matters affecting their fitness to be at liberty without being a threat to society.

The authority may recommend to the governor the pardon, commutation of sentence, or reprieve of any convict or prisoner or grant a parole to any prisoner for whom parole is authorized, if in its judgment there is reasonable ground to believe that granting a pardon, commutation, or reprieve to the convict or paroling the prisoner would further the interests of justice and be consistent with the welfare and security of society. However, the authority shall not recommend a pardon or commutation of sentence, or grant a parole to, any convict or prisoner until the authority has complied with the applicable notice requirements of sections 2930.16 and 2967.12 of the Revised Code and until it has considered any statement made by a victim or a victim's representative that is relevant to the convict's or prisoner's case and that was sent to the authority pursuant to section 2930.17 of the Revised Code, any other statement made by a victim or a victim's representative that is relevant to the convict's or prisoner's case and that was received by the authority after it provided notice of the pendency of the action under sections 2930.16 and 2967.12 of the Revised Code, and any written statement of any person submitted to the court pursuant to division (I) of section 2967.12 of the Revised Code. If a victim, victim's representative, or the victim's spouse, parent, sibling, or child appears at a full board hearing of the parole board and gives testimony as authorized by section 5149.101 of the Revised Code, the authority shall consider the testimony in determining whether to grant a parole. The trial judge and prosecuting attorney of the trial court in which a person was convicted shall furnish to the authority, at the request of the authority, a summarized statement of the facts proved at the trial and of all other facts having reference to the propriety of recommending a pardon or commutation or granting a parole, together with a recommendation for or against a pardon, commutation, or parole, and the reasons for the recommendation. The trial judge, the prosecuting attorney, specified law enforcement agency members, and a representative of the prisoner may appear at a full board hearing of the parole board and give testimony in regard to the grant of a parole to the prisoner as authorized by section 5149.101 of the Revised Code. All state and local officials shall furnish information to the authority, when so requested by it in the performance of its duties.

The adult parole authority shall exercise its functions and duties in relation to the release of prisoners who are serving a stated prison term in accordance with section 2967.28 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1996; 04-29-2005; 11-23-2005; 2008 HB130 04-07-2009



Section 2967.04 - Pardons and commutations.

(A) A pardon or commutation may be granted upon such conditions precedent or subsequent as the governor may impose, which conditions shall be stated in the warrant. Such pardon or commutation shall not take effect until the conditions so imposed are accepted by the convict or prisoner so pardoned or having his sentence commuted, and his acceptance is indorsed upon the warrant, signed by him, and attested by one witness. Such witness shall go before the clerk of the court of common pleas in whose office the sentence is recorded and prove the signature of the convict. The clerk shall thereupon record the warrant, indorsement, and proof in the journal of the court, which record, or a duly certified transcript thereof, shall be evidence of such pardon or commutation, the conditions thereof, and the acceptance of the conditions.

(B) An unconditional pardon relieves the person to whom it is granted of all disabilities arising out of the conviction or convictions from which it is granted. For purposes of this section, "unconditional pardon" includes a conditional pardon with respect to which all conditions have been performed or have transpired.

Effective Date: 01-01-1974



Section 2967.05 - Release as if on parole of dying prisoner.

(A) As used in this section:

(1) "Imminent danger of death" means that the inmate has a medically diagnosable condition that will cause death to occur within a short period of time.

As used in division (A)(1) of this section, "within a short period of time" means generally within six months.

(2)

(a) "Medically incapacitated" means any diagnosable medical condition, including mental dementia and severe, permanent medical or cognitive disability, that prevents the inmate from completing activities of daily living without significant assistance, that incapacitates the inmate to the extent that institutional confinement does not offer additional restrictions, that is likely to continue throughout the entire period of parole, and that is unlikely to improve noticeably.

(b) "Medically incapacitated" does not include conditions related solely to mental illness unless the mental illness is accompanied by injury, disease, or organic defect.

(3)

(a) "Terminal illness" means a condition that satisfies all of the following criteria:

(i) The condition is irreversible and incurable and is caused by disease, illness, or injury from which the inmate is unlikely to recover.

(ii) In accordance with reasonable medical standards and a reasonable degree of medical certainty, the condition is likely to cause death to the inmate within twelve months.

(iii) Institutional confinement of the inmate does not offer additional protections for public safety or against the inmate's risk to reoffend.

(b) The department of rehabilitation and correction shall adopt rules pursuant to Chapter 119. of the Revised Code to implement the definition of "terminal illness" in division (A)(3)(a) of this section.

(B) Upon the recommendation of the director of rehabilitation and correction, accompanied by a certificate of the attending physician that an inmate is terminally ill, medically incapacitated, or in imminent danger of death, the governor may order the inmate's release as if on parole, reserving the right to return the inmate to the institution pursuant to this section. If, subsequent to the inmate's release, the inmate's health improves so that the inmate is no longer terminally ill, medically incapacitated, or in imminent danger of death, the inmate shall be returned, by order of the governor, to the institution from which the inmate was released. If the inmate violates any rules or conditions applicable to the inmate, the inmate may be returned to an institution under the control of the department of rehabilitation and correction. The governor may direct the adult parole authority to investigate or cause to be investigated the inmate and make a recommendation . An inmate released under this section shall be subject to supervision by the adult parole authority in accordance with any recommendation of the adult parole authority that is approved by the governor. The adult parole authority shall adopt rules pursuant to section 119.03 of the Revised Code to establish the procedure for medical release of an inmate when an inmate is terminally ill, medically incapacitated, or in imminent danger of death.

(C) No inmate is eligible for release under this section if the inmate is serving a death sentence, a sentence of life without parole, a sentence under Chapter 2971. of the Revised Code for a felony of the first or second degree, a sentence for aggravated murder or murder, or a mandatory prison term for an offense of violence or any specification described in Chapter 2941. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-06-1994; 2008 HB130 04-07-2009



Section 2967.06 - Form of warrants of pardon and commutation.

Warrants of pardon and commutation shall be issued in triplicate, one to be given to the convict, one to be filed with the clerk of the court of common pleas in whose office the sentence is recorded, and one to be filed with the head of the institution in which the convict was confined, in case he was confined.

All warrants of pardon, whether conditional or otherwise, shall be recorded by said clerk and the officer of the institution with whom such warrants and copies are filed, in a book provided for that purpose, which record shall include the indorsements on such warrants. A copy of such a warrant with all indorsements, certified by said clerk under seal, shall be received in evidence as proof of the facts set forth in such copy with indorsements.

Effective Date: 03-18-1965



Section 2967.07 - Written applications for pardon, commutation of sentence, or reprieve.

All applications for pardon, commutation of sentence, or reprieve shall be made in writing to the adult parole authority. Upon the filing of such application, or when directed by the governor in any case, a thorough investigation into the propriety of granting a pardon, commutation, or reprieve shall be made by the authority, which shall report in writing to the governor a brief statement of the facts in the case, together with the recommendation of the authority for or against the granting of a pardon, commutation, or reprieve, the grounds therefor and the records or minutes relating to the case.

Effective Date: 03-18-1965



Section 2967.08 - Reprieve for definite time to person under sentence of death.

The governor may grant a reprieve for a definite time to a person under sentence of death, with or without notices or application.

Effective Date: 03-18-1965



Section 2967.09 - Filing warrant of reprieve with sentencing court.

On receiving a warrant of reprieve, the head of the institution, sheriff, or other officer having custody of the person reprieved, shall file it forthwith with the clerk of the court of common pleas in which the sentence is recorded, who shall thereupon record the warrant in the journal of the court.

Effective Date: 03-18-1965



Section 2967.10 - Confinement during reprieve.

When the governor directs in a warrant of reprieve that the prisoner be confined in a state correctional institution for the time of the reprieve or any part thereof, the sheriff or other officer having the prisoner in custody shall convey him to the state correctional institution in the manner provided for the conveyance of convicts, and the warden shall receive the prisoner and warrant and proceed as the warrant directs. At the expiration of the time specified in the warrant for the confinement of the prisoner in the state correctional institution, the warden shall deal with him according to the sentence as originally imposed, or as modified by executive clemency as shown by a new warrant of pardon, commutation, or reprieve executed by the governor.

Effective Date: 10-06-1994



Section 2967.11 - [Repealed].

Effective Date: 07-01-1996; 2008 HB130 04-07-2009



Section 2967.12 - Notice of pendency of pardon, commutation, or parole sent to prosecutor and court.

(A) Except as provided in division (G) of this section, at least sixty days before the adult parole authority recommends any pardon or commutation of sentence, or grants any parole, the authority shall provide a notice of the pendency of the pardon, commutation, or parole, setting forth the name of the person on whose behalf it is made, the offense of which the person was convicted or to which the person pleaded guilty, the time of conviction or the guilty plea, and the term of the person's sentence, to the prosecuting attorney and the judge of the court of common pleas of the county in which the indictment against the person was found. If there is more than one judge of that court of common pleas, the authority shall provide the notice to the presiding judge. Upon the request of the prosecuting attorney or of any law enforcement agency, the authority shall provide to the requesting prosecuting attorney and law enforcement agencies an institutional summary report that covers the subject person's participation while confined in a state correctional institution in training, work, and other rehabilitative activities and any disciplinary action taken against the person while so confined. The department of rehabilitation and correction may utilize electronic means to provide this notice. The department of rehabilitation and correction, at the same time that it provides the notice to the prosecuting attorney and judge under this division, also shall post on the database it maintains pursuant to section 5120.66 of the Revised Code the offender's name and all of the information specified in division (A)(1)(c)(iii) of that section.

(B) If a request for notification has been made pursuant to section 2930.16 of the Revised Code or if division (H) of this section applies, the office of victim services or the adult parole authority also shall provide notice to the victim or the victim's representative at least sixty days prior to recommending any pardon or commutation of sentence for, or granting any parole to, the person. The notice shall include the information required by division (A) of this section and may be provided by telephone or through electronic means. The notice also shall inform the victim or the victim's representative that the victim or representative may send a written statement relative to the victimization and the pending action to the adult parole authority and that, if the authority receives any written statement prior to recommending a pardon or commutation or granting a parole for a person, the authority will consider the statement before it recommends a pardon or commutation or grants a parole. If the person is being considered for parole, the notice shall inform the victim or the victim's representative that a full board hearing of the parole board may be held and that the victim or victim's representative may contact the office of victims' services for further information. If the person being considered for parole was convicted of or pleaded guilty to a violation of section 2903.01 or 2903.02 of the Revised Code, an offense of violence that is a felony of the first, second, or third degree, or an offense punished by a sentence of life imprisonment, the notice shall inform the victim of that offense, the victim's representative, or a member of the victim's immediate family that the victim, the victim's representative, and the victim's immediate family have the right to give testimony at a full board hearing of the parole board and that the victim or victim's representative may contact the office of victims' services for further information.

(C) When notice of the pendency of any pardon, commutation of sentence, or parole has been provided to a judge or prosecutor or posted on the database as required in division (A) of this section and a hearing on the pardon, commutation, or parole is continued to a date certain, the authority shall provide notice of the further consideration of the pardon, commutation, or parole at least sixty days before the further consideration. The notice of the further consideration shall be provided to the proper judge and prosecuting attorney at least sixty days before the further consideration, and may be provided using electronic means, and, if the initial notice was posted on the database as provided in division (A) of this section, the notice of the further consideration shall be posted on the database at least sixty days before the further consideration. If the prosecuting attorney or a law enforcement agency was provided a copy of the institutional summary report relative to the subject person under division (A) of this section, the authority shall include with the notice of the further consideration sent to the prosecuting attorney any new information with respect to the person that relates to activities and actions of the person that are of a type covered by the report and shall send to the law enforcement agency a report that provides notice of the further consideration and includes any such new information with respect to the person. When notice of the pendency of any pardon, commutation, or parole has been given as provided in division (B) of this section and the hearing on it is continued to a date certain, the authority shall give notice of the further consideration to the victim or the victim's representative in accordance with section 2930.03 of the Revised Code.

(D) In case of an application for the pardon or commutation of sentence of a person sentenced to capital punishment, the governor may modify the requirements of notification and publication if there is not sufficient time for compliance with the requirements before the date fixed for the execution of sentence.

(E) If an offender is serving a prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code and if the parole board terminates its control over the offender's service of that term pursuant to section 2971.04 of the Revised Code, the parole board immediately shall provide written notice of its termination of control or the transfer of control to the entities and persons specified in section 2971.04 of the Revised Code.

(F) The failure of the adult parole authority to comply with the notice or posting provisions of division (A), (B), or (C) of this section or the failure of the parole board to comply with the notice provisions of division (E) of this section do not give any rights or any grounds for appeal or post-conviction relief to the person serving the sentence.

(G) Divisions (A), (B), and (C) of this section do not apply to any release of a person that is of the type described in division (B)(2)(b) of section 5120.031 of the Revised Code.

(H) If a defendant is incarcerated for the commission of aggravated murder, murder, or an offense of violence that is a felony of the first, second, or third degree or is under a sentence of life imprisonment, except as otherwise provided in this division, the notice described in division (B) of this section shall be given to the victim or victim's representative regardless of whether the victim or victim's representative has made a request for notification. The notice described in division (B) of this section shall not be given under this division to a victim or victim's representative if the victim or victim's representative has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the victim or the victim's representative not be provided the notice. The notice described in division (B) of this section does not have to be given under this division to a victim or victim's representative if notice was given to the victim or victim's representative with respect to at least two prior considerations of pardon, commutation, or parole of a person and the victim or victim's representative did not provide any written statement relative to the victimization and the pending action, did not attend any hearing conducted relative to the pending action, and did not otherwise respond to the office with respect to the pending action. Regardless of whether the victim or victim's representative has requested that the notice described in division (B) of this section be provided or not be provided, the office of victim services or adult parole authority shall give similar notice to the law enforcement agency that arrested the defendant if any officer of that agency was a victim of the offense and to any member of the victim's immediate family who requests notification. If notice is to be given under this division, the office or authority may give the notice by any reasonable means, including regular mail, telephone, and electronic mail, in accordance with division (D)(1) of section 2930.16 of the Revised Code. If the notice is based on an offense committed prior to the effective date of this amendment, the notice to the victim or victim's representative also shall include the opt-out information described in division (D)(1) of section 2930.16 of the Revised Code. The office or authority, in accordance with division (D)(2) of section 2930.16 of the Revised Code, shall keep a record of all attempts to provide the notice, and of all notices provided, under this division.

Division (H) of this section, and the notice-related provisions of divisions (E)(2) and (K) of section 2929.20, division (D)(1) of section 2930.16, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, and division (A)(2) of section 5149.101 of the Revised Code enacted in the act in which division (H) of this section was enacted, shall be known as "Roberta's Law."

(I) In addition to and independent of the right of a victim to make a statement as described in division (A) of this section or pursuant to section 2930.17 of the Revised Code or to otherwise make a statement, the authority for a judge or prosecuting attorney to furnish statements and information, make recommendations, and give testimony as described in division (A) of this section, the right of a prosecuting attorney, judge, or victim to give testimony or submit a statement at a full parole board hearing pursuant to section 5149.101 of the Revised Code, and any other right or duty of a person to present information or make a statement, any person may send to the adult parole authority at any time prior to the authority's recommending a pardon or commutation or granting a parole for the offender a written statement relative to the offense and the pending action.

(J) As used in this section, "victim's immediate family" means the mother, father, spouse, sibling, or child of the victim, provided that in no case does "victim's immediate family" include the offender with respect to whom the notice in question applies.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 01-01-1997; 04-29-2005; 11-23-2005; 01-02-2007; 2007 SB10 01-01-2008; 2008 HB130 04-07-2009



Section 2967.121 - Notice of early release of certain felons sent to prosecutor and court.

(A) Subject to division (D) of this section, at least two weeks before any convict who is serving a sentence for committing aggravated murder, murder, or a felony of the first, second, or third degree or who is serving a sentence of life imprisonment is released from confinement in any state correctional institution pursuant to a pardon, commutation of sentence, parole, or completed prison term, the adult parole authority shall provide notice of the release to the prosecuting attorney of the county in which the indictment of the convict was found. The

notice required by this division may be contained in a weekly list of all convicts who are serving a sentence for aggravated murder, murder, or a felony of the first, second, or third degree or are serving a sentence of life imprisonment and who are scheduled for release.

(B) Subject to division (D) of this section, if a convict who is serving a sentence for committing aggravated murder, murder, or a felony of the first, second, or third degree or who is serving a sentence of life imprisonment is released from confinement pursuant to a pardon, commutation of sentence, parole, or completed prison term, the adult parole authority shall send notice of the release to the prosecuting attorney of the county in which the indictment of the convict was filed. The notice required by this division shall be sent to the appropriate prosecuting attorney at the end of the month in which the convict is released and may be contained in a monthly list of all convicts who are released in that month and for whom this division requires a notice to be sent to that prosecuting attorney.

(C) The notices required by divisions (A) and (B) of this section shall contain all of the following:

(1) The name of the convict being released;

(2) The date of the convict's release;

(3) The offense for the violation of which the convict was convicted and incarcerated;

(4) The date of the convict's conviction pursuant to which the convict was incarcerated;

(5) The sentence imposed for that conviction;

(6) The length of any supervision that the convict will be under;

(7) The name, business address, and business phone number of the convict's supervising officer;

(8) The address at which the convict will reside.

(D)

(1) Divisions (A) , (B), and (C) of this section do not apply to the release from confinement of an offender if the offender is serving a prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, if the court pursuant to section 2971.05 of the Revised Code modifies the requirement that the offender serve that entire term in a state correctional institution, and if the release from confinement is pursuant to that modification. In a case of that type, the court that modifies the requirement promptly shall provide written notice of the modification and the order that modifies the requirement or revises the modification to the offender, the department of rehabilitation and correction, the prosecuting attorney, and any state agency or political subdivision that is affected by the order.

(2) Divisions (A) , (B), and (C) of this section do not apply to the release from confinement of an offender if, upon admission to the state correctional institution, the offender has less than fourteen days to serve on the sentence.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 03-23-2000; 01-02-2007; 2007 SB10 01-01-2008; 2008 HB130 04-07-2009



Section 2967.13 - Eligibility for parole.

(A) Except as provided in division (G) of this section, a prisoner serving a sentence of imprisonment for life for an offense committed on or after July 1, 1996, is not entitled to any earned credit under section 2967.193 of the Revised Code and becomes eligible for parole as follows:

(1) If a sentence of imprisonment for life was imposed for the offense of murder, at the expiration of the prisoner's minimum term;

(2) If a sentence of imprisonment for life with parole eligibility after serving twenty years of imprisonment was imposed pursuant to section 2929.022 or 2929.03 of the Revised Code, after serving a term of twenty years;

(3) If a sentence of imprisonment for life with parole eligibility after serving twenty-five full years of imprisonment was imposed pursuant to section 2929.022 or 2929.03 of the Revised Code, after serving a term of twenty-five full years;

(4) If a sentence of imprisonment for life with parole eligibility after serving thirty full years of imprisonment was imposed pursuant to section 2929.022 or 2929.03 of the Revised Code, after serving a term of thirty full years;

(5) If a sentence of imprisonment for life was imposed for rape, after serving a term of ten full years' imprisonment;

(6) If a sentence of imprisonment for life with parole eligibility after serving fifteen years of imprisonment was imposed for a violation of section 2927.24 of the Revised Code, after serving a term of fifteen years.

(B) Except as provided in division (G) of this section, a prisoner serving a sentence of imprisonment for life with parole eligibility after serving twenty years of imprisonment or a sentence of imprisonment for life with parole eligibility after serving twenty-five full years or thirty full years of imprisonment imposed pursuant to section 2929.022 or 2929.03 of the Revised Code for an offense committed on or after July 1, 1996, consecutively to any other term of imprisonment, becomes eligible for parole after serving twenty years, twenty full years, or thirty full years, as applicable, as to each such sentence of life imprisonment, which shall not be reduced for earned credits under section 2967.193 of the Revised Code, plus the term or terms of the other sentences consecutively imposed or, if one of the other sentences is another type of life sentence with parole eligibility, the number of years before parole eligibility for that sentence.

(C) Except as provided in division (G) of this section, a prisoner serving consecutively two or more sentences in which an indefinite term of imprisonment is imposed becomes eligible for parole upon the expiration of the aggregate of the minimum terms of the sentences.

(D) Except as provided in division (G) of this section, a prisoner serving a term of imprisonment who is described in division (A) of section 2967.021 of the Revised Code becomes eligible for parole as described in that division or, if the prisoner is serving a definite term of imprisonment, shall be released as described in that division.

(E) A prisoner serving a sentence of life imprisonment without parole imposed pursuant to section 2907.02 or section 2929.03 or 2929.06 of the Revised Code is not eligible for parole and shall be imprisoned until death.

(F) A prisoner serving a stated prison term shall be released in accordance with section 2967.28 of the Revised Code.

(G) A prisoner serving a prison term or term of life imprisonment without parole imposed pursuant to section 2971.03 of the Revised Code never becomes eligible for parole during that term of imprisonment.

Effective Date: 06-13-2002



Section 2967.131 - Conditions of post-release control.

(A) In addition to any other terms and conditions of a conditional pardon or parole, of transitional control, or of another form of authorized release from confinement in a state correctional institution that is granted to an individual and that involves the placement of the individual under the supervision of the adult parole authority, and in addition to any other sanctions of post-release control of a felon imposed under section 2967.28 of the Revised Code, the authority or, in the case of a conditional pardon, the governor shall include in the terms and conditions of the conditional pardon, parole, transitional control, or other form of authorized release or shall include as conditions of the post-release control the conditions that the individual or felon not leave the state without permission of the court or the individual's or felon's parole or probation officer and that the individual or felon abide by the law during the period of the individual's or felon's conditional pardon, parole, transitional control, other form of authorized release, or post-release control.

(B)

(1) The department of rehabilitation and correction, as a condition of parole or post-release control, may require that the individual or felon shall not ingest or be injected with a drug of abuse and shall submit to random drug testing as provided in divisions (B)(2), (3), and (4) of this section and that the results of the drug test indicate that the individual or felon did not ingest or was not injected with a drug of abuse.

(2) If the adult parole authority has general control and supervision of an individual or felon who is required to submit to random drug testing as a condition of parole or post-release control under division (B)(1) of this section, the authority may cause the individual or felon to submit to random drug testing performed by a laboratory or entity that has entered into a contract with any of the governmental entities or officers authorized to enter into a contract with that laboratory or entity under section 341.26, 753.33, or 5120.63 of the Revised Code.

(3) If no laboratory or entity described in division (B)(2) of this section has entered into a contract as specified in that division, the adult parole authority shall cause the individual or felon to submit to random drug testing performed by a reputable public laboratory to determine whether the individual or felon who is the subject of the drug test ingested or was injected with a drug of abuse.

(4) If a laboratory or entity has entered into a contract with a governmental entity or officer as specified in division (B)(2) of this section, the laboratory or entity shall perform the random drug testing under division (B)(2) of this section in accordance with the applicable standards that are included in the terms of that contract. A public laboratory shall perform the random drug tests under division (B)(3) of this section in accordance with the standards set forth in the policies and procedures established by the department of rehabilitation and correction pursuant to section 5120.63 of the Revised Code. An individual or felon who is required under division (B)(1) of this section to submit to random drug testing as a condition of parole or post-release control and whose test results indicate that the individual or felon ingested or was injected with a drug of abuse shall pay the fee for the drug test if the adult parole authority requires payment of a fee. A laboratory or entity that performs the random drug testing on a parolee or releasee under division (B)(2) or (3) of this section shall transmit the results of the drug test to the adult parole authority.

(C) During the period of a conditional pardon or parole, of transitional control, or of another form of authorized release from confinement in a state correctional institution that is granted to an individual and that involves the placement of the individual under the supervision of the adult parole authority, and during a period of post-release control of a felon imposed under section 2967.28 of the Revised Code, authorized field officers of the authority who are engaged within the scope of their supervisory duties or responsibilities may search, with or without a warrant, the person of the individual or felon, the place of residence of the individual or felon, and a motor vehicle, another item of tangible or intangible personal property, or other real property in which the individual or felon has a right, title, or interest or for which the individual or felon has the express or implied permission of a person with a right, title, or interest to use, occupy, or possess, if the field officers have reasonable grounds to believe that the individual or felon has left the state, is not abiding by the law, or otherwise is not complying with the terms and conditions of the individual's or felon's conditional pardon, parole, transitional control, other form of authorized release, or post-release control. The authority shall provide each individual who is granted a conditional pardon or parole, transitional control, or another form of authorized release from confinement in a state correctional institution and each felon who is under post-release control with a written notice that informs the individual or felon that authorized field officers of the authority who are engaged within the scope of their supervisory duties or responsibilities may conduct those types of searches during the period of the conditional pardon, parole, transitional control, other form of authorized release, or post-release control if they have reasonable grounds to believe that the individual or felon has left the state, is not abiding by the law, or otherwise is not complying with the terms and conditions of the individual's or felon's conditional pardon, parole, transitional control, other form of authorized release, or post-release control.

Effective Date: 09-22-2000



Section 2967.14 - Halfway houses or community residential centers.

(A) The department of rehabilitation and correction or the adult parole authority may require or allow a parolee, a releasee, or a prisoner otherwise released from a state correctional institution to reside in a halfway house or other suitable community residential center that has been licensed by the division of parole and community services pursuant to division (C) of this section during a part or for the entire period of the offender's or parolee's conditional release or of the releasee's term of post-release control. The court of common pleas that placed an offender under a sanction consisting of a term in a halfway house or in an alternative residential sanction may require the offender to reside in a halfway house or other suitable community residential center that is designated by the court and that has been licensed by the division pursuant to division (C) of this section during a part or for the entire period of the offender's residential sanction.

(B) The division of parole and community services may negotiate and enter into agreements with any public or private agency or a department or political subdivision of the state that operates a halfway house, reentry center, or community residential center that has been licensed by the division pursuant to division (C) of this section. An agreement under this division shall provide for the purchase of beds, shall set limits of supervision and levels of occupancy, and shall determine the scope of services for all eligible offenders, including those subject to a residential sanction, as defined in rules adopted by the director of rehabilitation and correction in accordance with Chapter 119. of the Revised Code, or those released from prison without supervision. The payments for beds and services shall not exceed the total operating costs of the halfway house, reentry center, or community residential center during the term of an agreement. The director of rehabilitation and correction shall adopt rules in accordance with Chapter 119. of the Revised Code for determining includable and excludable costs and income to be used in computing the agency's average daily per capita costs with its facility at full occupancy.

The director of rehabilitation and correction shall adopt rules providing for the use of no more than fifteen per cent of the amount appropriated to the department each fiscal year for the halfway house, reentry center, and community residential center program to pay for contracts with licensed halfway houses for nonresidential services for offenders under the supervision of the adult parole authority, including but not limited to, offenders supervised pursuant to an agreement entered into by the adult parole authority and a court of common pleas under section 2301.32 of the Revised Code. The nonresidential services may include, but are not limited to, treatment for substance abuse, mental health counseling, counseling for sex offenders, electronic monitoring services, aftercare, and other nonresidential services that the director identifies by rule.

(C) The division of parole and community services may license a halfway house, reentry center, or community residential center as a suitable facility for the care and treatment of adult offenders, including offenders sentenced under section 2929.16 or 2929.26 of the Revised Code, only if the halfway house, reentry center, or community residential center complies with the standards that the division adopts in accordance with Chapter 119. of the Revised Code for the licensure of halfway houses, reentry centers, and community residential centers. The division shall annually inspect each licensed halfway house, licensed reentry center, and licensed community residential center to determine if it is in compliance with the licensure standards.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 12-23-2003



Section 2967.141 - Violation sanction center - alternative residential facility.

(A) As used in this section, "alternative residential facility" has the same meaning as in section 2929.01 of the Revised Code.

(B) The department of rehabilitation and correction, through its division of parole and community services, may operate or contract for the operation of one or more violation sanction centers as an alternative residential facility. A violation sanction center operated under authority of this division is not a prison as defined in section 2929.01 of the Revised Code. A violation sanction center operated under authority of this division may be used for either of the following purposes:

(1) Service of the term of a more restrictive post-release control sanction that the parole board, subsequent to a hearing, imposes pursuant to division (F)(2) of section 2967.28 of the Revised Code upon a releasee who has violated a post-release control sanction imposed upon the releasee under that section;

(2) Service of a sanction that the adult parole authority or parole board imposes upon a parolee whom the authority determines to be a parole violator because of a violation of the terms and conditions of the parolee's parole or conditional pardon.

(C) If a violation sanction center is established under the authority of this section, notwithstanding the fact that the center is an alternative residential facility for the purposes described in division (B) of this section, the center shall be used only for the purposes described in that division. A violation sanction center established under the authority of this section is not an alternative residential facility for the purpose of imposing sentence on an offender who is convicted of or pleads guilty to a felony, and a court that is sentencing an offender for a felony pursuant to sections 2929.11 to 2929.19 of the Revised Code shall not sentence the offender to a community residential sanction that requires the offender to serve a term in the center.

(D) If a releasee is ordered to serve a sanction in a violation sanction center, as described in division (B)(1) of this section, all of the following apply:

(1) The releasee shall not be considered to be under a new prison term for a violation of post-release control.

(2) The time the releasee serves in the center shall not count toward, and shall not be considered in determining, the maximum cumulative prison term for all violations that is described in division (F)(3) of section 2967.28 of the Revised Code.

(3) The time the releasee serves in the center shall count as part of, and shall be credited toward, the remaining period of post-release control that is applicable to the releasee.

Effective Date: 03-23-2000; 2008 HB130 04-07-2009



Section 2967.15 - Violating condition of conditional pardon, parole, other form of authorized release, transitional control, or post-release control.

(A) If an adult parole authority field officer has reasonable cause to believe that a person who is a parolee or releasee, who is under transitional control, or who is under another form of authorized release and who is under the supervision of the adult parole authority has violated or is violating the condition of a conditional pardon, parole, other form of authorized release, transitional control, or post-release control specified in division (A) of section 2967.131 of the Revised Code or any other term or condition of the person's conditional pardon, parole, other form of authorized release, transitional control, or post-release control, the field officer may arrest the person without a warrant or order a peace officer to arrest the person without a warrant. A person so arrested shall be confined in the jail of the county in which the person is arrested or in another facility designated by the chief of the adult parole authority until a determination is made regarding the person's release status. Upon making an arrest under this section, the arresting or supervising adult parole authority field officer promptly shall notify the superintendent of parole supervision or the superintendent's designee, in writing, that the person has been arrested and is in custody and submit an appropriate report of the reason for the arrest.

(B) Except as otherwise provided in this division, prior to the revocation by the adult parole authority of a person's pardon, parole, or other release and prior to the imposition by the parole board or adult parole authority of a new prison term as a post-release control sanction for a person, the adult parole authority shall grant the person a hearing in accordance with rules adopted by the department of rehabilitation and correction under Chapter 119. of the Revised Code. The adult parole authority is not required to grant the person a hearing if the person is convicted of or pleads guilty to an offense that the person committed while released on a pardon, on parole, or another form of release, or on post-release control and upon which the revocation of the person's pardon, parole, other release, or post-release control is based.

If a person who has been pardoned is found to be a violator of the conditions of the parolee's conditional pardon or commutation of sentence, the authority forthwith shall transmit to the governor its recommendation concerning that violation, and the violator shall be retained in custody until the governor issues an order concerning that violation.

If the authority fails to make a determination of the case of a parolee or releasee alleged to be a violator of the terms and conditions of the parolee's or releasee's conditional pardon, parole, other release, or post-release control sanctions within a reasonable time, the parolee or releasee shall be released from custody under the same terms and conditions of the parolee's or releasee's original conditional pardon, parole, other release, or post-release control sanctions.

(C)

(1) If a person who is a parolee or releasee, who is under transitional control, or who is under another form of authorized release under the supervision of the adult parole authority absconds from supervision, the supervising adult parole authority field officer shall report that fact to the superintendent of parole supervision, in writing, and the authority shall declare that person to be a violator at large. Upon being advised of the apprehension and availability for return of a violator at large, the superintendent of parole supervision shall determine whether the violator at large should be restored to parole, transitional control, another form of authorized release, or post-release control.

The time between the date on which a person who is a parolee or other releasee is declared to be a violator or violator at large and the date on which that person is returned to custody in this state under the immediate control of the adult parole authority shall not be counted as time served under the sentence imposed on that person or as a part of the term of post-release control.

(2) A person who is under transitional control or who is under any form of authorized release under the supervision of the adult parole authority is considered to be in custody while under the transitional control or on release, and, if the person absconds from supervision, the person may be prosecuted for the offense of escape.

(D) A person who is a parolee or releasee, who is under transitional control, or who is under another form of authorized release under the supervision of the adult parole authority and who has violated a term or condition of the person's conditional pardon, parole, transitional control, other form of authorized release, or post-release control shall be declared to be a violator if the person is committed to a correctional institution outside the state to serve a sentence imposed upon the person by a federal court or a court of another state or if the person otherwise leaves the state.

(E) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Effective Date: 03-17-1998; 2008 HB130 04-07-2009



Section 2967.16 - Certificate of final release.

(A) Except as provided in division (D) of this section, when a paroled prisoner has faithfully performed the conditions and obligations of the paroled prisoner's parole and has obeyed the rules and regulations adopted by the adult parole authority that apply to the paroled prisoner, the authority upon the recommendation of the superintendent of parole supervision may enter upon its minutes a final release and thereupon shall issue to the paroled prisoner a certificate of final release, but the authority shall not grant a final release earlier than one year after the paroled prisoner is released from the institution on parole, and, in the case of a paroled prisoner whose minimum sentence is life imprisonment, the authority shall not grant a final release earlier than five years after the paroled prisoner is released from the institution on parole.

(B)

(1) When a prisoner who has been released under a period of post-release control pursuant to section 2967.28 of the Revised Code has faithfully performed the conditions and obligations of the released prisoner's post-release control sanctions and has obeyed the rules and regulations adopted by the adult parole authority that apply to the released prisoner or has the period of post-release control terminated by a court pursuant to section 2929.141 of the Revised Code, the authority, upon the recommendation of the superintendent of parole supervision, may enter upon its minutes a final release and, upon the entry of the final release, shall issue to the released prisoner a certificate of final release. In the case of a prisoner who has been released under a period of post-release control pursuant to division (B) of section 2967.28 of the Revised Code, the authority shall not grant a final release earlier than one year after the released prisoner is released from the institution under a period of post-release control. The authority shall classify the termination of post-release control as favorable or unfavorable depending on the offender's conduct and compliance with the conditions of supervision. In the case of a released prisoner whose sentence is life imprisonment, the authority shall not grant a final release earlier than five years after the released prisoner is released from the institution under a period of post-release control.

(2) The department of rehabilitation and correction, no later than six months after July 8, 2002, shall adopt a rule in accordance with Chapter 119. of the Revised Code that establishes the criteria for the classification of a post-release control termination as "favorable" or "unfavorable."

(C)

(1) Except as provided in division (C)(2) of this section, the following prisoners or person shall be restored to the rights and privileges forfeited by a conviction:

(a) A prisoner who has served the entire prison term that comprises or is part of the prisoner's sentence and has not been placed under any post-release control sanctions;

(b) A prisoner who has been granted a final release by the adult parole authority pursuant to division (A) or (B) of this section;

(c) A person who has completed the period of a community control sanction or combination of community control sanctions, as defined in section 2929.01 of the Revised Code, that was imposed by the sentencing court.

(2)

(a) As used in division (C)(2)(c) of this section:

(i) "Position of honor, trust, or profit" has the same meaning as in section 2929.192 of the Revised Code.

(ii) "Public office" means any elected federal, state, or local government office in this state.

(b) For purposes of division (C)(2)(c) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this amendment" if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after the effective date of this amendment.

(c) Division (C)(1) of this section does not restore a prisoner or person to the privilege of holding a position of honor, trust, or profit if the prisoner or person was convicted of or pleaded guilty to committing on or after the effective date of this amendment any of the following offenses that is a felony:

(i) A violation of section 2921.02, 2921.03, 2921.05, 2921.41, 2921.42, or 2923.32 of the Revised Code;

(ii) A violation of section 2913.42, 2921.04, 2921.11, 2921.12, 2921.31, or 2921.32 of the Revised Code, when the person committed the violation while the person was serving in a public office and the conduct constituting the violation was related to the duties of the person's public office or to the person's actions as a public official holding that public office;

(iii) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (C)(2)(c)(i) of this section;

(iv) A violation of an existing or former municipal ordinance or law of this or any other state or the United States that is substantially equivalent to any violation listed in division (C)(2)(c)(ii) of this section, when the person committed the violation while the person was serving in a public office and the conduct constituting the violation was related to the duties of the person's public office or to the person's actions as a public official holding that public office;

(v) A conspiracy to commit, attempt to commit, or complicity in committing any offense listed in division (C)(2)(c)(i) or described in division (C)(2)(c)(iii) of this section;

(vi) A conspiracy to commit, attempt to commit, or complicity in committing any offense listed in division (C)(2)(c)(ii) or described in division (C)(2)(c)(iv) of this section, if the person committed the violation while the person was serving in a public office and the conduct constituting the offense that was the subject of the conspiracy, that would have constituted the offense attempted, or constituting the offense in which the person was complicit was or would have been related to the duties of the person's public office or to the person's actions as a public official holding that public office.

(D) Division (A) of this section does not apply to a prisoner in the shock incarceration program established pursuant to section 5120.031 of the Revised Code.

(E) The adult parole authority shall record the final release of a parolee or prisoner in the official minutes of the authority.

Effective Date: 07-08-2002; 2008 SB3 05-13-2008



Section 2967.17 - Administrative release.

(A) The adult parole authority, in its discretion, may grant an administrative release to any of the following:

(1) A parole violator or release violator serving another felony sentence in a correctional institution within or without this state for the purpose of consolidation of the records or if justice would best be served;

(2) A parole violator at large or release violator at large whose case has been inactive for at least ten years following the date of declaration of the parole violation or the violation of a post-release control sanction;

(3) A parolee taken into custody by the immigration and naturalization service of the United States department of justice and deported from the United States.

(B)

(1)

(a) As used in divisions (B)(2) and (3) of this section, "position of honor, trust, or profit" has the same meaning as in section 2929.192 of the Revised Code.

(b) For purposes of divisions (B)(2) and (3) of this section, a violation of section 2923.32 of the Revised Code or any other violation or offense that includes as an element a course of conduct or the occurrence of multiple acts is "committed on or after the effective date of this amendment" if the course of conduct continues, one or more of the multiple acts occurs, or the subject person's accountability for the course of conduct or for one or more of the multiple acts continues, on or after the effective date of this amendment.

(2) The adult parole authority shall not grant an administrative release except upon the concurrence of a majority of the parole board and approval of the chief of the adult parole authority. An administrative release does not restore for the person to whom it is granted the rights and privileges forfeited by conviction as provided in section 2961.01 of the Revised Code. Any person granted an administrative release under this section may subsequently apply for a commutation of sentence for the purpose of regaining the rights and privileges forfeited by conviction, except that the privilege of circulating or serving as a witness for the signing of any declaration of candidacy and petition, voter registration application, or nominating, initiative, referendum, or recall petition forfeited under section 2961.01 of the Revised Code may not be restored under this section and except that the privilege of holding a position of honor, trust, or profit may not be restored under this section to a person in the circumstances described in division (B)(3) of this section.

(3) The privilege of holding a position of honor, trust, or profit may not be restored under this section to a person who was convicted of or pleaded guilty to committing on or after the effective date of this amendment any violation or offense listed in divisions (C)(2)(c)(i) to (vi) of section 2967.16 of the Revised Code that is a felony.

Effective Date: 07-01-1996; 05-02-2006; 2008 SB3 05-13-2008



Section 2967.18 - Overcrowding emergency - early releases and sentence reductions.

(A) Whenever the director of rehabilitation and correction determines that the total population of the state correctional institutions for males and females, the total population of the state correctional institutions for males, or the total population of the state correctional institutions for females exceeds the capacity of those institutions and that an overcrowding emergency exists, the director shall notify the correctional institution inspection committee of the emergency and provide the committee with information in support of the director's determination. The director shall not notify the committee that an overcrowding emergency exists unless the director determines that no other reasonable method is available to resolve the overcrowding emergency.

(B) On receipt of the notice given pursuant to division (A) of this section, the correctional institution inspection committee promptly shall review the determination of the director of rehabilitation and correction. Notwithstanding any other provision of the Revised Code or the Administrative Code that governs the lengths of criminal sentences, sets forth the time within which a prisoner is eligible for parole or within which a prisoner may apply for release, or regulates the procedure for granting parole or release to prisoners confined in state correctional institutions, the committee may recommend to the governor that the prison terms of eligible male, female, or all prisoners, as determined under division (E) of this section, be reduced by thirty, sixty, or ninety days, in the manner prescribed in that division.

(C) If the correctional institution inspection committee disagrees with the determination of the director of rehabilitation and correction that an overcrowding emergency exists, if the committee finds that an overcrowding emergency exists but does not make a recommendation pursuant to division (B) of this section, or if the committee does not make a finding or a recommendation pursuant to that division within thirty days of receipt of the notice given pursuant to division (A) of this section, the director may recommend to the governor that the action set forth in division (B) of this section be taken.

(D) Upon receipt of a recommendation from the correctional institution inspection committee or the director of rehabilitation and correction made pursuant to this section, the governor may declare in writing that an overcrowding emergency exists in all of the institutions within the control of the department in which men are confined, in which women are confined, or both. The declaration shall state that the adult parole authority shall take the action set forth in division (B) of this section. After the governor makes the declaration, the director shall file a copy of it with the secretary of state, and the copy is a public record.

The department may begin to implement the declaration of the governor made pursuant to this section on the date that it is filed with the secretary of state. The department shall begin to implement the declaration within thirty days after the date of filing. The declaration shall be implemented in accordance with division (E) of this section.

(E)

(1) No reduction of sentence pursuant to division (B) of this section shall be granted to any of the following:

(a) A person who is serving a term of imprisonment for aggravated murder, murder, voluntary manslaughter, involuntary manslaughter, felonious assault, kidnapping, rape, aggravated arson, aggravated robbery, or any other offense punishable by life imprisonment or by an indefinite term of a specified number of years to life, or for conspiracy in, complicity in, or attempt to commit any of those offenses;

(b) A person who is serving a term of imprisonment for any felony other than carrying a concealed weapon that was committed while the person had a firearm, as defined in section 2923.11 of the Revised Code, on or about the offender's person or under the offender's control;

(c) A person who is serving a term of imprisonment for a violation of section 2925.03 of the Revised Code;

(d) A person who is serving a term of imprisonment for engaging in a pattern of corrupt activity;

(e) A person who is serving a prison term or term of life imprisonment without parole imposed pursuant to section 2971.03 of the Revised Code;

(f) A person who was denied parole or release pursuant to section 2929.20 of the Revised Code during the term of imprisonment the person currently is serving.

(2) A declaration of the governor that requires the adult parole authority to take the action set forth in division (B) of this section shall be implemented only by reducing the prison terms of prisoners who are not in any of the categories set forth in division (E)(1) of this section, and only by granting reductions of prison terms in the following order:

(a) Under any such declaration, prison terms initially shall be reduced only for persons who are not in any of the categories set forth in division (E)(1) of this section and who are not serving a term of imprisonment for any of the following offenses:

(i) An offense of violence that is a felony of the first, second, or third degree or that, under the law in existence prior to the effective date of this amendment, was an aggravated felony of the first, second, or third degree or a felony of the first or second degree;

(ii) An offense set forth in Chapter 2925. of the Revised Code that is a felony of the first or second degree.

(b) If every person serving a term of imprisonment at the time of the implementation of any such declaration who is in the class of persons eligible for the initial reduction of prison terms, as described in division (E)(2)(a) of this section, has received a total of ninety days of term reduction for each three years of imprisonment actually served, then prison terms may be reduced for all other persons serving a term of imprisonment at that time who are not in any of the categories set forth in division (E)(1) of this section.

(F) An offender who is released from a state correctional institution pursuant to this section is subject to post-release control sanctions imposed by the adult parole authority as if the offender was a prisoner described in division (B) of section 2967.28 of the Revised Code who was being released from imprisonment.

(G) If more than one overcrowding emergency is declared while a prisoner is serving a prison term, the total term reduction for that prisoner as the result of multiple declarations shall not exceed ninety days for each three years of imprisonment actually served.

Effective Date: 01-01-1997



Section 2967.19 - Petition for early release.

(A) As used in this section:

(1) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(2) "Disqualifying prison term" means any of the following:

(a) A prison term imposed for aggravated murder, murder, voluntary manslaughter, involuntary manslaughter, felonious assault, kidnapping, rape, aggravated arson, aggravated burglary, or aggravated robbery;

(b) A prison term imposed for complicity in, an attempt to commit, or conspiracy to commit any offense listed in division (A)(2)(a) of this section;

(c) A prison term of life imprisonment, including any term of life imprisonment that has parole eligibility;

(d) A prison term imposed for any felony other than carrying a concealed weapon an essential element of which is any conduct or failure to act expressly involving any deadly weapon or dangerous ordnance;

(e) A prison term imposed for any violation of section 2925.03 of the Revised Code that is a felony of the first or second degree;

(f) A prison term imposed for engaging in a pattern of corrupt activity in violation of section 2923.32 of the Revised Code;

(g) A prison term imposed pursuant to section 2971.03 of the Revised Code;

(h) A prison term imposed for any sexually oriented offense.

(3) "Eligible prison term" means any prison term that is not a disqualifying prison term and is not a restricting prison term.

(4) "Restricting prison term" means any of the following:

(a) A mandatory prison term imposed under division (B)(1)(a), (B)(1)(c), (B)(1)(f), (B)(1)(g), (B)(2), or (B)(7) of section 2929.14 of the Revised Code for a specification of the type described in that division;

(b) In the case of an offender who has been sentenced to a mandatory prison term for a specification of the type described in division (A)(4)(a) of this section, the prison term imposed for the felony offense for which the specification was stated at the end of the body of the indictment, count in the indictment, or information charging the offense;

(c) A prison term imposed for trafficking in persons;

(d) A prison term imposed for any offense that is described in division (A)(4)(d)(i) of this section if division (A)(4)(d)(ii) of this section applies to the offender:

(i) The offense is a felony of the first or second degree that is an offense of violence and that is not described in division (A)(2)(a) or (b) of this section, an attempt to commit a felony of the first or second degree that is an offense of violence and that is not described in division (A)(2)(a) or (b) of this section if the attempt is a felony of the first or second degree, or an offense under an existing or former law of this state, another state, or the United States that is or was substantially equivalent to any other offense described in this division.

(ii) The offender previously was convicted of or pleaded guilty to any offense listed in division (A)(2) or (A)(4)(d)(i) of this section.

(5) "Sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

(B) The director of the department of rehabilitation and correction may recommend in writing to the sentencing court that the court consider releasing from prison any offender who, on or after September 30, 2011, is confined in a state correctional institution, who is serving a stated prison term of one year or more, and who is eligible under division (C) of this section for a release under this section. If the director wishes to recommend that the sentencing court consider releasing an offender under this section, the director shall notify the sentencing court in writing of the offender's eligibility not earlier than ninety days prior to the date on which the offender becomes eligible as described in division (C) of this section. The director's submission of the written notice constitutes a recommendation by the director that the court strongly consider release of the offender consistent with the purposes and principles of sentencing set forth in sections 2929.11 and 2929.13 of the Revised Code. Only an offender recommended by the director under division (B) of this section may be considered for early release under this section.

(C)

(1) An offender serving a stated prison term of one year or more and who has commenced service of that stated prison term becomes eligible for release from prison under this section only as described in this division. An offender serving a stated prison term that includes a disqualifying prison term is not eligible for release from prison under this section. An offender serving a stated prison term that consists solely of one or more restricting prison terms is not eligible for release under this section. An offender serving a stated prison term of one year or more that includes one or more restricting prison terms and one or more eligible prison terms becomes eligible for release under this section after having fully served all restricting prison terms and having served eighty per cent of the stated prison term that remains to be served after all restricting prison terms have been fully served. An offender serving a stated prison term that consists solely of one or more eligible prison terms becomes eligible for release under this section after having served eighty per cent of that stated prison term. For purposes of determining an offender's eligibility for release under this section, if the offender's stated prison term includes consecutive prison terms, any restricting prison terms shall be deemed served prior to any eligible prison terms that run consecutively to the restricting prison terms, and the eligible prison terms are deemed to commence after all of the restricting prison terms have been fully served.

An offender serving a stated prison term of one year or more that includes a mandatory prison term that is not a disqualifying prison term and is not a restricting prison term is not automatically ineligible as a result of the offender's service of that mandatory term for release from prison under this section, and the offender's eligibility for release from prison under this section is determined in accordance with this division.

(2) If an offender confined in a state correctional institution under a stated prison term is eligible for release under this section as described in division (C)(1) of this section, the director of the department of rehabilitation and correction may recommend in writing that the sentencing court consider releasing the offender from prison under this section by submitting to the sentencing court the written notice described in division (B) of this section.

(D) The director shall include with any notice submitted to the sentencing court under division (B) of this section an institutional summary report that covers the offender's participation while confined in a state correctional institution in school, training, work, treatment, and other rehabilitative activities and any disciplinary action taken against the offender while so confined. The director shall include with the notice any other documentation requested by the court, if available.

(E)

(1) When the director submits a written notice to a sentencing court that an offender is eligible to be considered for early release under this section, the department promptly shall provide to the prosecuting attorney of the county in which the offender was indicted a copy of the written notice, a copy of the institutional summary report, and any other information provided to the court and shall provide a copy of the institutional summary report to any law enforcement agency that requests the report. The department also promptly shall do whichever of the following is applicable:

(a) Subject to division (E)(1)(b) of this section, give written notice of the submission to any victim of the offender or victim's representative of any victim of the offender who is registered with the office of victim's services.

(b) If the offense was aggravated murder, murder, an offense of violence that is a felony of the first, second, or third degree, or an offense punished by a sentence of life imprisonment, except as otherwise provided in this division, notify the victim or the victim's representative of the filing of the petition regardless of whether the victim or victim's representative has registered with the office of victim's services. The notice of the filing of the petition shall not be given under this division to a victim or victim's representative if the victim or victim's representative has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the victim or the victim's representative not be provided the notice. If notice is to be provided to a victim or victim's representative under this division, the department may give the notice by any reasonable means, including regular mail, telephone, and electronic mail, in accordance with division (D)(1) of section 2930.16 of the Revised Code. If the notice is based on an offense committed prior to the effective date of this amendment, the notice also shall include the opt-out information described in division (D)(1) of section 2930.16 of the Revised Code. The department, in accordance with division (D)(2) of section 2930.16 of the Revised Code, shall keep a record of all attempts to provide the notice, and of all notices provided, under this division.

Division (E)(1)(b) of this section, and the notice-related provisions of divisions (E)(2) and (K) of section 2929.20, division (D)(1) of section 2930.16, division (H) of section 2967.12, division (A)(3)(b) of section 2967.26, division (D)(1) of section 2967.28, and division (A)(2) of section 5149.101 of the Revised Code enacted in the act in which division (E)(2) of this section was enacted, shall be known as "Roberta's Law."

(2) When the director submits a petition under this section, the department also promptly shall post a copy of the written notice on the database it maintains under section 5120.66 of the Revised Code and include information on where a person may send comments regarding the recommendation of early release.

The information provided to the court, the prosecutor, and the victim or victim's representative under divisions (D) and (E) of this section shall include the name and contact information of a specific department of rehabilitation and correction employee who is available to answer questions about the offender who is the subject of the written notice submitted by the director, including, but not limited to, the offender's institutional conduct and rehabilitative activities while incarcerated.

(F) Upon receipt of a written notice submitted by the director under division (B) of this section, the court either shall, on its own motion, schedule a hearing to consider releasing the offender who is the subject of the notice or shall inform the department that it will not be conducting a hearing relative to the offender. The court shall not grant an early release to an offender without holding a hearing. If a court declines to hold a hearing relative to an offender with respect to a written notice submitted by the director, the court may later consider release of that offender under this section on its own motion by scheduling a hearing for that purpose. Within thirty days after the written notice is submitted, the court shall inform the department whether or not the court is scheduling a hearing on the offender who is the subject of the notice.

(G) If the court schedules a hearing upon receiving a written notice submitted under division (B) of this section or upon its own motion under division (F) of this section, the court shall notify the head of the state correctional institution in which the offender is confined of the hearing prior to the hearing. If the court makes a journal entry ordering the offender to be conveyed to the hearing, except as otherwise provided in this division, the head of the correctional institution shall deliver the offender to the sheriff of the county in which the hearing is to be held, and the sheriff shall convey the offender to and from the hearing. Upon the court's own motion or the motion of the offender or the prosecuting attorney of the county in which the offender was indicted, the court may permit the offender to appear at the hearing by video conferencing equipment if equipment of that nature is available and compatible.

Upon receipt of notice from a court of a hearing on the release of an offender under this division, the head of the state correctional institution in which the offender is confined immediately shall notify the appropriate person at the department of rehabilitation and correction of the hearing, and the department within twenty-four hours after receipt of the notice shall post on the database it maintains pursuant to section 5120.66 of the Revised Code the offender's name and all of the information specified in division (A)(1)(c)(i) of that section. If the court schedules a hearing under this section, the court promptly shall give notice of the hearing to the prosecuting attorney of the county in which the offender was indicted. Upon receipt of the notice from the court, the prosecuting attorney shall notify pursuant to section 2930.16 of the Revised Code any victim of the offender or the victim's representative of the hearing.

(H) If the court schedules a hearing under this section, at the hearing, the court shall afford the offender and the offender's attorney an opportunity to present written information and, if present, oral information relevant to the offender's early release. The court shall afford a similar opportunity to the prosecuting attorney, victim or victim's representative, as defined in section 2930.01 of the Revised Code, and any other person the court determines is likely to present additional relevant information. If the court pursuant to division (G) of this section permits the offender to appear at the hearing by video conferencing equipment, the offender's opportunity to present oral information shall be as a part of the video conferencing. The court shall consider any statement of a victim made under section 2930.14 or 2930.17 of the Revised Code, any victim impact statement prepared under section 2947.051 of the Revised Code, and any report and other documentation submitted by the director under division (D) of this section. After ruling on whether to grant the offender early release, the court shall notify the victim in accordance with sections 2930.03 and 2930.16 of the Revised Code.

(I) If the court grants an offender early release under this section, it shall order the release of the offender, shall place the offender under one or more appropriate community control sanctions, under appropriate conditions, and under the supervision of the department of probation that serves the court, and shall reserve the right to reimpose the sentence that it reduced and from which the offender was released if the offender violates the sanction. The court shall not make a release under this section effective prior to the date on which the offender becomes eligible as described in division (C) of this section. If the sentence under which the offender is confined in a state correctional institution and from which the offender is being released was imposed for a felony of the first or second degree, the court shall consider ordering that the offender be monitored by means of a global positioning device. If the court reimposes the sentence that it reduced and from which the offender was released and if the violation of the sanction is a new offense, the court may order that the reimposed sentence be served either concurrently with, or consecutive to, any new sentence imposed upon the offender as a result of the violation that is a new offense. The period of all community control sanctions imposed under this division shall not exceed five years. The court, in its discretion, may reduce the period of community control sanctions by the amount of time the offender spent in jail or prison for the offense.

If the court grants an offender early release under this section, it shall notify the appropriate person at the department of rehabilitation and correction of the release, and the department shall post notice of the release on the database it maintains pursuant to section 5120.66 of the Revised Code.

(J) The department shall adopt under Chapter 119. of the Revised Code any rules necessary to implement this section.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 2967.191 - Reduction of prison term or parole eligibility date for related days of confinement.

The department of rehabilitation and correction shall reduce the stated prison term of a prisoner or, if the prisoner is serving a term for which there is parole eligibility, the minimum and maximum term or the parole eligibility date of the prisoner by the total number of days that the prisoner was confined for any reason arising out of the offense for which the prisoner was convicted and sentenced, including confinement in lieu of bail while awaiting trial, confinement for examination to determine the prisoner's competence to stand trial or sanity, confinement while awaiting transportation to the place where the prisoner is to serve the prisoner's prison term, as determined by the sentencing court under division (B)(2)(g)(i) of section 2929.19 of the Revised Code, and confinement in a juvenile facility. The department of rehabilitation and correction also shall reduce the stated prison term of a prisoner or, if the prisoner is serving a term for which there is parole eligibility, the minimum and maximum term or the parole eligibility date of the prisoner by the total number of days, if any, that the prisoner previously served in the custody of the department of rehabilitation and correction arising out of the offense for which the prisoner was convicted and sentenced.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-1998



Section 2967.192 - [Repealed].

Effective Date: 07-01-1996



Section 2967.193 - Earning days of credit.

(A)

(1) Except as provided in division (C) of this section and subject to the maximum aggregate total specified in division (A)(2) of this section, a person confined in a state correctional institution may provisionally earn one day or five days of credit, based on the category set forth in division (D)(1), (2), (3), (4), or (5) of this section in which the person is included, toward satisfaction of the person's stated prison term for each completed month during which the person productively participates in an education program, vocational training, employment in prison industries, treatment for substance abuse, or any other constructive program developed by the department with specific standards for performance by prisoners. Except as provided in division (C) of this section and subject to the maximum aggregate total specified in division (A)(2) of this section, a person so confined who successfully completes two programs or activities of that type may, in addition, provisionally earn up to five days of credit toward satisfaction of the person's stated prison term for the successful completion of the second program or activity. The person shall not be awarded any provisional days of credit for the successful completion of the first program or activity or for the successful completion of any program or activity that is completed after the second program or activity. At the end of each calendar month in which a prisoner productively participates in a program or activity listed in this division or successfully completes a program or activity listed in this division, the department of rehabilitation and correction shall determine and record the total number of days credit that the prisoner provisionally earned in that calendar month. If the prisoner violates prison rules, the department may deny the prisoner a credit that otherwise could have been provisionally awarded to the prisoner or may withdraw one or more credits previously provisionally earned by the prisoner. Days of credit provisionally earned by a prisoner shall be finalized and awarded by the department subject to administrative review by the department of the prisoner's conduct.

(2) The aggregate days of credit provisionally earned by a person for program or activity participation and program and activity completion under this section and the aggregate days of credit finally credited to a person under this section shall not exceed eight per cent of the total number of days in the person's stated prison term.

(B) The department of rehabilitation and correction shall adopt rules that specify the programs or activities for which credit may be earned under this section, the criteria for determining productive participation in, or completion of, the programs or activities and the criteria for awarding credit, including criteria for awarding additional credit for successful program or activity completion, and the criteria for denying or withdrawing previously provisionally earned credit as a result of a violation of prison rules.

(C) No person confined in a state correctional institution to whom any of the following applies shall be awarded any days of credit under division (A) of this section:

(1) The person is serving a prison term that section 2929.13 or section 2929.14 of the Revised Code specifies cannot be reduced pursuant to this section or this chapter or is serving a sentence for which section 2967.13 or division (B) of section 2929.143 of the Revised Code specifies that the person is not entitled to any earned credit under this section.

(2) The person is sentenced to death or is serving a prison term or a term of life imprisonment for aggravated murder, murder, or a conspiracy or attempt to commit, or complicity in committing, aggravated murder or murder.

(3) The person is serving a sentence of life imprisonment without parole imposed pursuant to section 2929.03 or 2929.06 of the Revised Code, a prison term or a term of life imprisonment without parole imposed pursuant to section 2971.03 of the Revised Code, or a sentence for a sexually oriented offense that was committed on or after September 30, 2011.

(D) This division does not apply to a determination of whether a person confined in a state correctional institution may earn any days of credit under division (A) of this section for successful completion of a second program or activity. The determination of whether a person confined in a state correctional institution may earn one day of credit or five days of credit under division (A) of this section for each completed month during which the person productively participates in a program or activity specified under that division shall be made in accordance with the following:

(1) The offender may earn one day of credit under division (A) of this section, except as provided in division (C) of this section, if the most serious offense for which the offender is confined is any of the following that is a felony of the first or second degree:

(a) A violation of division (A) of section 2903.04 or of section 2903.03, 2903.11, 2903.15, 2905.01, 2907.24, 2907.25, 2909.02, 2909.09, 2909.10, 2909.101, 2909.26, 2909.27, 2909.29, 2911.01, 2911.02, 2911.11, 2911.12, 2919.13, 2919.151, 2919.22, 2921.34, 2923.01, 2923.131, 2923.162, 2923.32, 2925.24, or 2927.24 of the Revised Code;

(b) A conspiracy or attempt to commit, or complicity in committing, any other offense for which the maximum penalty is imprisonment for life or any offense listed in division (D)(1)(a) of this section.

(2) The offender may earn one day of credit under division (A) of this section, except as provided in division (C) of this section, if the offender is serving a stated prison term that includes a prison term imposed for a sexually oriented offense that the offender committed prior to September 30, 2011.

(3) The offender may earn one day of credit under division (A) of this section, except as provided in division (C) of this section, if the offender is serving a stated prison term that includes a prison term imposed for a felony other than carrying a concealed weapon an essential element of which is any conduct or failure to act expressly involving any deadly weapon or dangerous ordnance.

(4) Except as provided in division (C) of this section, if the most serious offense for which the offender is confined is a felony of the first or second degree and divisions (D)(1), (2), and (3) of this section do not apply to the offender, the offender may earn one day of credit under division (A) of this section if the offender committed that offense prior to September 30, 2011, and the offender may earn five days of credit under division (A) of this section if the offender committed that offense on or after September 30, 2011.

(5) Except as provided in division (C) of this section, if the most serious offense for which the offender is confined is a felony of the third, fourth, or fifth degree or an unclassified felony and neither division (D)(2) nor (3) of this section applies to the offender, the offender may earn one day of credit under division (A) of this section if the offender committed that offense prior to September 30, 2011, and the offender may earn five days of credit under division (A) of this section if the offender committed that offense on or after September 30, 2011.

(E)

The department annually shall seek and consider the written feedback of the Ohio prosecuting attorneys association, the Ohio judicial conference, the Ohio public defender, the Ohio association of criminal defense lawyers, and other organizations and associations that have an interest in the operation of the corrections system and the earned credits program under this section as part of its evaluation of the program and in determining whether to modify the program.

(F) As used in this section, "sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-1997



Section 2967.20 - [Repealed].

Effective Date: 10-06-1994



Section 2967.21 - Transfer of prisoner does not affect term.

Any prisoner sentenced or committed to a state correctional institution may be transferred from that institution to another state correctional institution, but the prisoner shall continue to be subject to the same conditions as to the stated prison term, parole, and release as if the prisoner were confined in the institution to which the prisoner originally was sentenced or committed.

Effective Date: 07-01-1996



Section 2967.22 - Involuntary commitment of mentally ill or retarded person subject to institutionalization by court order.

Whenever it is brought to the attention of the adult parole authority or a department of probation that a parolee, person under a community control sanction, person under transitional control, or releasee appears to be a mentally ill person subject to hospitalization by court order, as defined in section 5122.01 of the Revised Code, or a mentally retarded person subject to institutionalization by court order, as defined in section 5123.01 of the Revised Code, the parole or probation officer, subject to the approval of the chief of the adult parole authority, the designee of the chief of the adult parole authority, or the chief probation officer, may file an affidavit under section 5122.11 or 5123.71 of the Revised Code. A parolee, person under a community control sanction, or releasee who is involuntarily detained under Chapter 5122. or 5123. of the Revised Code shall receive credit against the period of parole or community control or the term of post-release control for the period of involuntary detention.

If a parolee, person under a community control sanction, person under transitional control, or releasee escapes from an institution or facility within the department of mental health or the department of developmental disabilities, the superintendent of the institution immediately shall notify the chief of the adult parole authority or the chief probation officer. Notwithstanding the provisions of section 5122.26 of the Revised Code, the procedure for the apprehension, detention, and return of the parolee, person under a community control sanction, person under transitional control, or releasee is the same as that provided for the apprehension, detention, and return of persons who escape from institutions operated by the department of rehabilitation and correction. If the escaped parolee, person under transitional control, or releasee is not apprehended and returned to the custody of the department of mental health or the department of developmental disabilities within ninety days after the escape, the parolee, person under transitional control, or releasee shall be discharged from the custody of the department of mental health or the department of developmental disabilities and returned to the custody of the department of rehabilitation and correction. If the escaped person under a community control sanction is not apprehended and returned to the custody of the department of mental health or the department of developmental disabilities within ninety days after the escape, the person under a community control sanction shall be discharged from the custody of the department of mental health or the department of developmental disabilities and returned to the custody of the court that sentenced that person.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004



Section 2967.23 - [Repealed].

Effective Date: 03-17-1998



Section 2967.25 - [Repealed].

Effective Date: 07-01-1996



Section 2967.26 - Transitional control program.

(A)

(1) The department of rehabilitation and correction, by rule, may establish a transitional control program for the purpose of closely monitoring a prisoner's adjustment to community supervision during the final one hundred eighty days of the prisoner's confinement. If the department establishes a transitional control program under this division, the division of parole and community services of the department of rehabilitation and correction may transfer eligible prisoners to transitional control status under the program during the final one hundred eighty days of their confinement and under the terms and conditions established by the department, shall provide for the confinement as provided in this division of each eligible prisoner so transferred, and shall supervise each eligible prisoner so transferred in one or more community control sanctions. Each eligible prisoner who is transferred to transitional control status under the program shall be confined in a suitable facility that is licensed pursuant to division (C) of section 2967.14 of the Revised Code, or shall be confined in a residence the department has approved for this purpose and be monitored pursuant to an electronic monitoring device, as defined in section 2929.01 of the Revised Code. If the department establishes a transitional control program under this division, the rules establishing the program shall include criteria that define which prisoners are eligible for the program, criteria that must be satisfied to be approved as a residence that may be used for confinement under the program of a prisoner that is transferred to it and procedures for the department to approve residences that satisfy those criteria, and provisions of the type described in division (C) of this section. At a minimum, the criteria that define which prisoners are eligible for the program shall provide all of the following:

(a) That a prisoner is eligible for the program if the prisoner is serving a prison term or term of imprisonment for an offense committed prior to March 17, 1998, and if, at the time at which eligibility is being determined, the prisoner would have been eligible for a furlough under this section as it existed immediately prior to March 17, 1998, or would have been eligible for conditional release under former section 2967.23 of the Revised Code as that section existed immediately prior to March 17, 1998;

(b) That no prisoner who is serving a mandatory prison term is eligible for the program until after expiration of the mandatory term;

(c) That no prisoner who is serving a prison term or term of life imprisonment without parole imposed pursuant to section 2971.03 of the Revised Code is eligible for the program.

(2) At least sixty days prior to transferring to transitional control under this section a prisoner who is serving a term of imprisonment or prison term for an offense committed on or after July 1, 1996, the division of parole and community services of the department of rehabilitation and correction shall give notice of the pendency of the transfer to transitional control to the court of common pleas of the county in which the indictment against the prisoner was found and of the fact that the court may disapprove the transfer of the prisoner to transitional control and shall include the institutional summary report prepared by the head of the state correctional institution in which the prisoner is confined. The head of the state correctional institution in which the prisoner is confined, upon the request of the division of parole and community services, shall provide to the division for inclusion in the notice sent to the court under this division an institutional summary report on the prisoner's conduct in the institution and in any institution from which the prisoner may have been transferred. The institutional summary report shall cover the prisoner's participation in school, vocational training, work, treatment, and other rehabilitative activities and any disciplinary action taken against the prisoner. If the court disapproves of the transfer of the prisoner to transitional control, the court shall notify the division of the disapproval within thirty days after receipt of the notice. If the court timely disapproves the transfer of the prisoner to transitional control, the division shall not proceed with the transfer. If the court does not timely disapprove the transfer of the prisoner to transitional control, the division may transfer the prisoner to transitional control.

(3)

(a) If the victim of an offense for which a prisoner was sentenced to a prison term or term of imprisonment has requested notification under section 2930.16 of the Revised Code and has provided the department of rehabilitation and correction with the victim's name and address or if division (A)(3)(b) of this section applies, the division of parole and community services, at least sixty days prior to transferring the prisoner to transitional control pursuant to this section, shall notify the victim of the pendency of the transfer and of the victim's right to submit a statement to the division regarding the impact of the transfer of the prisoner to transitional control. If the victim subsequently submits a statement of that nature to the division, the division shall consider the statement in deciding whether to transfer the prisoner to transitional control.

(b) If a prisoner is incarcerated for the commission of aggravated murder, murder, or an offense of violence that is a felony of the first, second, or third degree or under a sentence of life imprisonment, except as otherwise provided in this division, the notice described in division (A)(3)(a) of this section shall be given regardless of whether the victim has requested the notification. The notice described in division (A)(3)(a) of this section shall not be given under this division to a victim if the victim has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the victim not be provided the notice. If notice is to be provided to a victim under this division, the authority may give the notice by any reasonable means, including regular mail, telephone, and electronic mail, in accordance with division (D)(1) of section 2930.16 of the Revised Code. If the notice is based on an offense committed prior to the effective date of this amendment, the notice also shall include the opt-out information described in division (D)(1) of section 2930.16 of the Revised Code. The authority, in accordance with division (D)(2) of section 2930.16 of the Revised Code, shall keep a record of all attempts to provide the notice, and of all notices provided, under this division.

Division (A)(3)(b) of this section, and the notice-related provisions of divisions (E)(2) and (K) of section 2929.20, division (D)(1) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (D)(1) of section 2967.28, and division (A)(2) of section 5149.101 of the Revised Code enacted in the act in which division (A)(3)(b) of this section was enacted, shall be known as "Roberta's Law."

(4) The department of rehabilitation and correction, at least sixty days prior to transferring a prisoner to transitional control pursuant to this section, shall post on the database it maintains pursuant to section 5120.66 of the Revised Code the prisoner's name and all of the information specified in division (A)(1)(c)(iv) of that section. In addition to and independent of the right of a victim to submit a statement as described in division (A)(3) of this section or to otherwise make a statement and in addition to and independent of any other right or duty of a person to present information or make a statement, any person may send to the division of parole and community services at any time prior to the division's transfer of the prisoner to transitional control a written statement regarding the transfer of the prisoner to transitional control. In addition to the information, reports, and statements it considers under divisions (A)(2) and (3) of this section or that it otherwise considers, the division shall consider each statement submitted in accordance with this division in deciding whether to transfer the prisoner to transitional control.

(B) Each prisoner transferred to transitional control under this section shall be confined in the manner described in division (A) of this section during any period of time that the prisoner is not actually working at the prisoner's approved employment, engaged in a vocational training or another educational program, engaged in another program designated by the director, or engaged in other activities approved by the department.

(C) The department of rehabilitation and correction shall adopt rules for transferring eligible prisoners to transitional control, supervising and confining prisoners so transferred, administering the transitional control program in accordance with this section, and using the moneys deposited into the transitional control fund established under division (E) of this section.

(D) The department of rehabilitation and correction may adopt rules for the issuance of passes for the limited purposes described in this division to prisoners who are transferred to transitional control under this section. If the department adopts rules of that nature, the rules shall govern the granting of the passes and shall provide for the supervision of prisoners who are temporarily released pursuant to one of those passes. Upon the adoption of rules under this division, the department may issue passes to prisoners who are transferred to transitional control status under this section in accordance with the rules and the provisions of this division. All passes issued under this division shall be for a maximum of forty-eight hours and may be issued only for the following purposes:

(1) To visit a relative in imminent danger of death;

(2) To have a private viewing of the body of a deceased relative;

(3) To visit with family;

(4) To otherwise aid in the rehabilitation of the prisoner.

(E) The division of parole and community services may require a prisoner who is transferred to transitional control to pay to the division the reasonable expenses incurred by the division in supervising or confining the prisoner while under transitional control. Inability to pay those reasonable expenses shall not be grounds for refusing to transfer an otherwise eligible prisoner to transitional control. Amounts received by the division of parole and community services under this division shall be deposited into the transitional control fund, which is hereby created in the state treasury and which hereby replaces and succeeds the furlough services fund that formerly existed in the state treasury. All moneys that remain in the furlough services fund on March 17, 1998, shall be transferred on that date to the transitional control fund. The transitional control fund shall be used solely to pay costs related to the operation of the transitional control program established under this section. The director of rehabilitation and correction shall adopt rules in accordance with section 111.15 of the Revised Code for the use of the fund.

(F) A prisoner who violates any rule established by the department of rehabilitation and correction under division (A), (C), or (D) of this section may be transferred to a state correctional institution pursuant to rules adopted under division (A), (C), or (D) of this section, but the prisoner shall receive credit towards completing the prisoner's sentence for the time spent under transitional control.

If a prisoner is transferred to transitional control under this section, upon successful completion of the period of transitional control, the prisoner may be released on parole or under post-release control pursuant to section 2967.13 or 2967.28 of the Revised Code and rules adopted by the department of rehabilitation and correction. If the prisoner is released under post-release control, the duration of the post-release control, the type of post-release control sanctions that may be imposed, the enforcement of the sanctions, and the treatment of prisoners who violate any sanction applicable to the prisoner are governed by section 2967.28 of the Revised Code.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-2004; 11-23-2005; 2008 HB130 04-07-2009



Section 2967.27 - Escorted visits.

(A)

(1) The department of rehabilitation and correction may grant escorted visits to prisoners confined in any state correctional facility for the limited purpose of visiting a relative in imminent danger of death or having a private viewing of the body of a deceased relative.

(2) Prior to granting any prisoner an escorted visit for the limited purpose of visiting a relative in imminent danger of death or having a private viewing of the body of a deceased relative under this section, the department shall notify its office of victims' services so that the office may provide assistance to any victim or victims of the offense committed by the prisoner and to members of the family of the victim.

(B) The department of rehabilitation and correction shall adopt rules for the granting of escorted visits under this section and for supervising prisoners on an escorted visit.

(C) No prisoner shall be granted an escorted visit under this section if the prisoner is likely to pose a threat to the public safety or has a record of more than two felony commitments (including the present charge), not more than one of which may be for a crime of an assaultive nature.

(D) The procedure for granting an escorted visit under this section is separate from, and independent of, the transitional control program described in section 2967.26 of the Revised Code.

Effective Date: 03-31-2003



Section 2967.28 - Post-release controls - failure to notify offender.

(A) As used in this section:

(1) "Monitored time" means the monitored time sanction specified in section 2929.17 of the Revised Code.

(2) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(3) "Felony sex offense" means a violation of a section contained in Chapter 2907. of the Revised Code that is a felony.

(4) "Risk reduction sentence" means a prison term imposed by a court, when the court recommends pursuant to section 2929.143 of the Revised Code that the offender serve the sentence under section 5120.036 of the Revised Code, and the offender may potentially be released from imprisonment prior to the expiration of the prison term if the offender successfully completes all assessment and treatment or programming required by the department of rehabilitation and correction under section 5120.036 of the Revised Code.

(5) "Victim's immediate family" has the same meaning as in section 2967.12 of the Revised Code.

(B) Each sentence to a prison term for a felony of the first degree, for a felony of the second degree, for a felony sex offense, or for a felony of the third degree that is an offense of violence and is not a felony sex offense shall include a requirement that the offender be subject to a period of post-release control imposed by the parole board after the offender's release from imprisonment. This division applies with respect to all prison terms of a type described in this division, including a term of any such type that is a risk reduction sentence. If a court imposes a sentence including a prison term of a type described in this division on or after July 11, 2006, the failure of a sentencing court to notify the offender pursuant to division (B)(2)(c) of section 2929.19 of the Revised Code of this requirement or to include in the judgment of conviction entered on the journal a statement that the offender's sentence includes this requirement does not negate, limit, or otherwise affect the mandatory period of supervision that is required for the offender under this division. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in this division and failed to notify the offender pursuant to division (B)(2)(c) of section 2929.19 of the Revised Code regarding post-release control or to include in the judgment of conviction entered on the journal or in the sentence pursuant to division (D)(1) of section 2929.14 of the Revised Code a statement regarding post-release control. Unless reduced by the parole board pursuant to division (D) of this section when authorized under that division, a period of post-release control required by this division for an offender shall be of one of the following periods:

(1) For a felony of the first degree or for a felony sex offense, five years;

(2) For a felony of the second degree that is not a felony sex offense, three years;

(3) For a felony of the third degree that is an offense of violence and is not a felony sex offense , three years.

(C) Any sentence to a prison term for a felony of the third, fourth, or fifth degree that is not subject to division (B)(1) or (3) of this section shall include a requirement that the offender be subject to a period of post-release control of up to three years after the offender's release from imprisonment, if the parole board, in accordance with division (D) of this section, determines that a period of post-release control is necessary for that offender. This division applies with respect to all prison terms of a type described in this division, including a term of any such type that is a risk reduction sentence. Section 2929.191 of the Revised Code applies if, prior to July 11, 2006, a court imposed a sentence including a prison term of a type described in this division and failed to notify the offender pursuant to division (B)(2)(d) of section 2929.19 of the Revised Code regarding post-release control or to include in the judgment of conviction entered on the journal or in the sentence pursuant to division (D)(2) of section 2929.14 of the Revised Code a statement regarding post-release control. Pursuant to an agreement entered into under section 2967.29 of the Revised Code, a court of common pleas or parole board may impose sanctions or conditions on an offender who is placed on post-release control under this division.

(D)

(1) Before the prisoner is released from imprisonment, the parole board or, pursuant to an agreement under section 2967.29 of the Revised Code, the court shall impose upon a prisoner described in division (B) of this section, shall impose upon a prisoner described in division (C) of this section who is to be released before the expiration of the prisoner's stated prison term under a risk reduction sentence, may impose upon a prisoner described in division (C) of this section who is not to be released before the expiration of the prisoner's stated prison term under a risk reduction sentence, and shall impose upon a prisoner described in division (B)(2)(b) of section 5120.031 or in division (B)(1) of section 5120.032 of the Revised Code, one or more post-release control sanctions to apply during the prisoner's period of post-release control. Whenever the board or court imposes one or more post-release control sanctions upon a prisoner, the board or court, in addition to imposing the sanctions, also shall include as a condition of the post-release control that the offender not leave the state without permission of the court or the offender's parole or probation officer and that the offender abide by the law. The board or court may impose any other conditions of release under a post-release control sanction that the board or court considers appropriate, and the conditions of release may include any community residential sanction, community nonresidential sanction, or financial sanction that the sentencing court was authorized to impose pursuant to sections 2929.16, 2929.17, and 2929.18 of the Revised Code. Prior to the release of a prisoner for whom it will impose one or more post-release control sanctions under this division, the parole board or court shall review the prisoner's criminal history, results from the single validated risk assessment tool selected by the department of rehabilitation and correction under section 5120.114 of the Revised Code, all juvenile court adjudications finding the prisoner, while a juvenile, to be a delinquent child, and the record of the prisoner's conduct while imprisoned. The parole board or court shall consider any recommendation regarding post-release control sanctions for the prisoner made by the office of victims' services. After considering those materials, the board or court shall determine, for a prisoner described in division (B) of this section, division (B)(2)(b) of section 5120.031, or division (B)(1) of section 5120.032 of the Revised Code and for a prisoner described in division (C) of this section who is to be released before the expiration of the prisoner's stated prison term under a risk reduction sentence, which post-release control sanction or combination of post-release control sanctions is reasonable under the circumstances or, for a prisoner described in division (C) of this section who is not to be released before the expiration of the prisoner's stated prison term under a risk reduction sentence, whether a post-release control sanction is necessary and, if so, which post-release control sanction or combination of post-release control sanctions is reasonable under the circumstances. In the case of a prisoner convicted of a felony of the fourth or fifth degree other than a felony sex offense, the board or court shall presume that monitored time is the appropriate post-release control sanction unless the board or court determines that a more restrictive sanction is warranted. A post-release control sanction imposed under this division takes effect upon the prisoner's release from imprisonment.

Regardless of whether the prisoner was sentenced to the prison term prior to, on, or after July 11, 2006, prior to the release of a prisoner for whom it will impose one or more post-release control sanctions under this division, the parole board shall notify the prisoner that, if the prisoner violates any sanction so imposed or any condition of post-release control described in division (B) of section 2967.131 of the Revised Code that is imposed on the prisoner, the parole board may impose a prison term of up to one-half of the stated prison term originally imposed upon the prisoner.

At least thirty days before the prisoner is released from imprisonment, except as otherwise provided in this paragraph, the department of rehabilitation and correction shall notify the victim and the victim's immediate family of the date on which the prisoner will be released, the period for which the prisoner will be under post-release control supervision, and the terms and conditions of the prisoner's post-release control regardless of whether the victim or victim's immediate family has requested the notification. The notice described in this paragraph shall not be given to a victim or victim's immediate family if the victim or the victim's immediate family has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the notice not be provided to the victim or the victim's immediate family. At least thirty days before the prisoner is released from imprisonment and regardless of whether the victim or victim's immediate family has requested that the notice described in this paragraph be provided or not be provided to the victim or the victim's immediate family, the department also shall provide notice of that nature to the prosecuting attorney in the case and the law enforcement agency that arrested the prisoner if any officer of that agency was a victim of the offense.

If the notice given under the preceding paragraph to the victim or the victim's immediate family is based on an offense committed prior to the effective date of this amendment and if the department of rehabilitation and correction has not previously successfully provided any notice to the victim or the victim's immediate family under division (B), (C), or (D) of section 2930.16 of the Revised Code with respect to that offense and the offender who committed it, the notice also shall inform the victim or the victim's immediate family that the victim or the victim's immediate family may request that the victim or the victim's immediate family not be provided any further notices with respect to that offense and the offender who committed it and shall describe the procedure for making that request. The department may give the notices to which the preceding paragraph applies by any reasonable means, including regular mail, telephone, and electronic mail. If the department attempts to provide notice to any specified person under the preceding paragraph but the attempt is unsuccessful because the department is unable to locate the specified person, is unable to provide the notice by its chosen method because it cannot determine the mailing address, electronic mail address, or telephone number at which to provide the notice, or, if the notice is sent by mail, the notice is returned, the department shall make another attempt to provide the notice to the specified person. If the second attempt is unsuccessful, the department shall make at least one more attempt to provide the notice. If the notice is based on an offense committed prior to the effective date of this amendment, in each attempt to provide the notice to the victim or victim's immediate family, the notice shall include the opt-out information described in this paragraph. The department, in the manner described in division (D)(2) of section 2930.16 of the Revised Code, shall keep a record of all attempts to provide the notice, and of all notices provided, under this paragraph and the preceding paragraph. The record shall be considered as if it was kept under division (D)(2) of section 2930.16 of the Revised Code. This paragraph, the preceding paragraph, and the notice-related provisions of divisions (E)(2) and (K) of section 2929.20, division (D)(1) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, and division (A)(2) of section 5149.101 of the Revised Code enacted in the act in which this paragraph and the preceding paragraph were enacted, shall be known as "Roberta's Law."

(2) If a prisoner who is placed on post-release control under this section is released before the expiration of the prisoner's stated prison term by reason of credit earned under section 2967.193 of the Revised Code and if the prisoner earned sixty or more days of credit, the adult parole authority shall supervise the offender with an active global positioning system device for the first fourteen days after the offender's release from imprisonment. This division does not prohibit or limit the imposition of any post-release control sanction otherwise authorized by this section.

(3) At any time after a prisoner is released from imprisonment and during the period of post-release control applicable to the releasee, the adult parole authority or, pursuant to an agreement under section 2967.29 of the Revised Code, the court may review the releasee's behavior under the post-release control sanctions imposed upon the releasee under this section. The authority or court may determine, based upon the review and in accordance with the standards established under division (E) of this section, that a more restrictive or a less restrictive sanction is appropriate and may impose a different sanction. The authority also may recommend that the parole board or court increase or reduce the duration of the period of post-release control imposed by the court. If the authority recommends that the board or court increase the duration of post-release control, the board or court shall review the releasee's behavior and may increase the duration of the period of post-release control imposed by the court up to eight years. If the authority recommends that the board or court reduce the duration of control for an offense described in division (B) or (C) of this section, the board or court shall review the releasee's behavior and may reduce the duration of the period of control imposed by the court. In no case shall the board or court reduce the duration of the period of control imposed for an offense described in division (B)(1) of this section to a period less than the length of the stated prison term originally imposed, and in no case shall the board or court permit the releasee to leave the state without permission of the court or the releasee's parole or probation officer.

(E) The department of rehabilitation and correction, in accordance with Chapter 119. of the Revised Code, shall adopt rules that do all of the following:

(1) Establish standards for the imposition by the parole board of post-release control sanctions under this section that are consistent with the overriding purposes and sentencing principles set forth in section 2929.11 of the Revised Code and that are appropriate to the needs of releasees;

(2) Establish standards that provide for a period of post-release control of up to three years for all prisoners described in division (C) of this section who are to be released before the expiration of their stated prison term under a risk reduction sentence and standards by which the parole board can determine which prisoners described in division (C) of this section who are not to be released before the expiration of their stated prison term under a risk reduction sentence should be placed under a period of post-release control;

(3) Establish standards to be used by the parole board in reducing the duration of the period of post-release control imposed by the court when authorized under division (D) of this section, in imposing a more restrictive post-release control sanction than monitored time upon a prisoner convicted of a felony of the fourth or fifth degree other than a felony sex offense, or in imposing a less restrictive control sanction upon a releasee based on the releasee's activities including, but not limited to, remaining free from criminal activity and from the abuse of alcohol or other drugs, successfully participating in approved rehabilitation programs, maintaining employment, and paying restitution to the victim or meeting the terms of other financial sanctions;

(4) Establish standards to be used by the adult parole authority in modifying a releasee's post-release control sanctions pursuant to division (D)(2) of this section;

(5) Establish standards to be used by the adult parole authority or parole board in imposing further sanctions under division (F) of this section on releasees who violate post-release control sanctions, including standards that do the following:

(a) Classify violations according to the degree of seriousness;

(b) Define the circumstances under which formal action by the parole board is warranted;

(c) Govern the use of evidence at violation hearings;

(d) Ensure procedural due process to an alleged violator;

(e) Prescribe nonresidential community control sanctions for most misdemeanor and technical violations;

(f) Provide procedures for the return of a releasee to imprisonment for violations of post-release control.

(F)

(1) Whenever the parole board imposes one or more post-release control sanctions upon an offender under this section, the offender upon release from imprisonment shall be under the general jurisdiction of the adult parole authority and generally shall be supervised by the field services section through its staff of parole and field officers as described in section 5149.04 of the Revised Code, as if the offender had been placed on parole. If the offender upon release from imprisonment violates the post-release control sanction or any conditions described in division (A) of section 2967.131 of the Revised Code that are imposed on the offender, the public or private person or entity that operates or administers the sanction or the program or activity that comprises the sanction shall report the violation directly to the adult parole authority or to the officer of the authority who supervises the offender. The authority's officers may treat the offender as if the offender were on parole and in violation of the parole, and otherwise shall comply with this section.

(2) If the adult parole authority or, pursuant to an agreement under section 2967.29 of the Revised Code, the court determines that a releasee has violated a post-release control sanction or any conditions described in division (A) of section 2967.131 of the Revised Code imposed upon the releasee and that a more restrictive sanction is appropriate, the authority or court may impose a more restrictive sanction upon the releasee, in accordance with the standards established under division (E) of this section or in accordance with the agreement made under section 2967.29 of the Revised Code, or may report the violation to the parole board for a hearing pursuant to division (F)(3) of this section. The authority or court may not, pursuant to this division, increase the duration of the releasee's post-release control or impose as a post-release control sanction a residential sanction that includes a prison term, but the authority or court may impose on the releasee any other residential sanction, nonresidential sanction, or financial sanction that the sentencing court was authorized to impose pursuant to sections 2929.16, 2929.17, and 2929.18 of the Revised Code.

(3) The parole board or, pursuant to an agreement under section 2967.29 of the Revised Code, the court may hold a hearing on any alleged violation by a releasee of a post-release control sanction or any conditions described in division (A) of section 2967.131 of the Revised Code that are imposed upon the releasee. If after the hearing the board or court finds that the releasee violated the sanction or condition, the board or court may increase the duration of the releasee's post-release control up to the maximum duration authorized by division (B) or (C) of this section or impose a more restrictive post-release control sanction. When appropriate, the board or court may impose as a post-release control sanction a residential sanction that includes a prison term. The board or court shall consider a prison term as a post-release control sanction imposed for a violation of post-release control when the violation involves a deadly weapon or dangerous ordnance, physical harm or attempted serious physical harm to a person, or sexual misconduct, or when the releasee committed repeated violations of post-release control sanctions. Unless a releasee's stated prison term was reduced pursuant to section 5120.032 of the Revised Code, the period of a prison term that is imposed as a post-release control sanction under this division shall not exceed nine months, and the maximum cumulative prison term for all violations under this division shall not exceed one-half of the stated prison term originally imposed upon the offender as part of this sentence. If a releasee's stated prison term was reduced pursuant to section 5120.032 of the Revised Code, the period of a prison term that is imposed as a post-release control sanction under this division and the maximum cumulative prison term for all violations under this division shall not exceed the period of time not served in prison under the sentence imposed by the court. The period of a prison term that is imposed as a post-release control sanction under this division shall not count as, or be credited toward, the remaining period of post-release control.

If an offender is imprisoned for a felony committed while under post-release control supervision and is again released on post-release control for a period of time determined by division (F)(4)(d) of this section, the maximum cumulative prison term for all violations under this division shall not exceed one-half of the total stated prison terms of the earlier felony, reduced by any prison term administratively imposed by the parole board or court, plus one-half of the total stated prison term of the new felony.

(4) Any period of post-release control shall commence upon an offender's actual release from prison. If an offender is serving an indefinite prison term or a life sentence in addition to a stated prison term, the offender shall serve the period of post-release control in the following manner:

(a) If a period of post-release control is imposed upon the offender and if the offender also is subject to a period of parole under a life sentence or an indefinite sentence, and if the period of post-release control ends prior to the period of parole, the offender shall be supervised on parole. The offender shall receive credit for post-release control supervision during the period of parole. The offender is not eligible for final release under section 2967.16 of the Revised Code until the post-release control period otherwise would have ended.

(b) If a period of post-release control is imposed upon the offender and if the offender also is subject to a period of parole under an indefinite sentence, and if the period of parole ends prior to the period of post-release control, the offender shall be supervised on post-release control. The requirements of parole supervision shall be satisfied during the post-release control period.

(c) If an offender is subject to more than one period of post-release control, the period of post-release control for all of the sentences shall be the period of post-release control that expires last, as determined by the parole board or court. Periods of post-release control shall be served concurrently and shall not be imposed consecutively to each other.

(d) The period of post-release control for a releasee who commits a felony while under post-release control for an earlier felony shall be the longer of the period of post-release control specified for the new felony under division (B) or (C) of this section or the time remaining under the period of post-release control imposed for the earlier felony as determined by the parole board or court.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-31-2003; 07-11-2006; 2008 HB130 04-07-2009



Section 2967.29 - Agreement for joint supervision of parolee.

(A) A court of common pleas may cooperate with the department of rehabilitation and correction in the supervision of offenders who return to the court's territorial jurisdiction after serving a prison term. The court, after consultation with the board of county commissioners, may enter into an agreement with the department allowing the court and the parole board to make joint decisions relating to parole and post-release control to the extent permitted by section 2967.28 of the Revised Code.

(B) An agreement made under this section shall include at least all of the following:

(1) The categories of offenders with regard to which the court may participate in making decisions;

(2) The process by which the offenders in each category will be identified;

(3) The process by which the court and the parole board will monitor offenders and make recommendations regarding programming while the offenders are in prison;

(4) The process by which the court will participate in setting appropriate sanctions and conditions on offenders who leave prison on post-release control or parole;

(5) The process by which the court may participate in reducing the duration of the period of post-release control;

(6) Guidelines for the supervision of offenders under post-release control or parole supervision;

(7) Guidelines for sanctions for violations of parole or post-release control;

(8) Provisions that take into account the perspective of affected victims.

(C) A court that enters into an agreement under this section shall provide the department of rehabilitation and correction with a presentence investigation upon the offender's admission to prison. The department shall provide the court with a summary of an offender's progress while in prison prior to the release of the offender.

Effective Date: 2008 HB130 04-07-2009



Section 2967.31 - [Repealed].

Effective Date: 07-01-1996






Chapter 2969 - RECOVERY OF OFFENDER'S PROFITS FUND; CRIME VICTIMS RECOVERY FUND

Section 2969.01 - Recovery of offender's profits fund definitions.

As used in sections 2969.01 to 2969.06 of the Revised Code:

(A) "Offender" means a person who pleads guilty to, is convicted of, or is found not guilty by reason of insanity of an offense in this state or a person against whom a complaint or information has been filed or an indictment has been returned in this state.

(B) "Victim" means a person who suffers personal injury, death, or property loss as a result of any of the following, or the beneficiaries of an action for the wrongful death of any person killed as a result of any of the following:

(1) An offense;

(2) The good faith effort of a person to prevent an offense;

(3) The good faith effort of any person to apprehend a person suspected of engaging in an offense.

(C) "Member of the family of an offender" means an individual who is related by consanguinity or affinity to an offender.

Effective Date: 11-15-1995



Section 2969.02 - Payment of contract proceeds into recovery of offender's profits fund.

(A) Except as provided in section 2969.05 of the Revised Code, a person that enters into a contract with an offender, an agent, assignee, conspirator, or accomplice of an offender, a member of the family of an offender, or an agent or assignee of a member of the family of an offender shall pay the money, and the monetary value of the property other than money, due under the contract to the clerk of the court of claims for deposit in the recovery of offender's profits fund, if the terms of the contract provide for any of the following:

(1) The reenactment or description by the offender or by a member of the family of the offender in any of the following of an offense that the offender committed:

(a) A movie, book, magazine, newspaper, article, or other form of literary expression;

(b) A program on television, radio, or another broadcasting medium;

(c) A play, speech, or another form of live entertainment, instruction, or presentation.

(2) The expression or description of the thoughts, feelings, opinions, or emotions of the offender or of a member of the family of the offender regarding or experienced during the offense in a material, performance, or program described in division (A)(1)(a), (b), or (c) of this section;

(3) The life story or a part of the life story of the offender or of a member of the family of the offender or an interview or a part of an interview with the offender, an agent, assignee, conspirator, or accomplice of the offender, a member of the family of the offender, or an agent or assignee of a member of the family of an offender that is to be used in a material, performance, or program described in division (A)(1)(a), (b), or (c) of this section, if the publication value of the story or interview results in part from the notoriety brought by the commission of an offense.

(B) An offender, an agent, assignee, conspirator, or accomplice of an offender, a member of the family of an offender, or an agent or assignee of a member of the family of an offender who enters into a contract described in division (A) of this section or a person who receives money or property other than money pursuant to a contract of that nature shall pay the money or the monetary value of the property received pursuant to the contract to the clerk of the court of claims for deposit in the recovery of offender's profits fund. If a person receives money or property pursuant to a contract described in division (A) of this section and fails to pay it or its monetary value to the clerk of the court of claims for deposit in the fund as required by this division, the state has a lien upon the money or property and upon property that is purchased or otherwise obtained with the money or property. The attorney general shall enforce the lien in the same manner as a judgment lien may be enforced by a private individual.

(C)

(1) A person who fails to pay money or the monetary value of property other than money to the clerk of the court of claims for deposit as required by this section is liable to the state for the money or the monetary value of the property.

(2) If a person who is required by this section to pay money or the monetary value of property other than money to the clerk of the court of claims for deposit in the recovery of offender's profits fund fails to do so, the attorney general shall bring an action to recover the money or the monetary value of the property against the person who has possession, custody, or control of the money or property or against the person who failed to pay the money or the monetary value of the property to the clerk for deposit in the fund as required by this section. The action shall be brought in the appropriate court. If the court determines in an action brought pursuant to this division that money or the monetary value of property is to be paid to the clerk for deposit in the fund, it shall order that the money be paid to the clerk for deposit in the fund and that the property be sold and the money received from the sale be paid to the clerk for deposit in the fund.

Effective Date: 11-15-1995



Section 2969.03 - Declaratory judgment.

Any person may bring an action for a declaratory judgment to determine if section 2969.02 of the Revised Code applies to a particular contract. The action for a declaratory judgment shall be brought in the Franklin county court of common pleas.

Effective Date: 09-26-1984



Section 2969.04 - Administration and distribution of recovery of offender's profits fund by clerk of court of claims.

(A) The clerk of the court of claims shall administer the recovery of offender's profits fund created by section 2969.06 of the Revised Code and shall maintain in the fund in the name of each offender a separate account for money received, or money received from the sale or other disposition of property, pursuant to section 2969.02 or 2969.03 of the Revised Code. The clerk shall distribute the money in each account in accordance with division (C) of this section.

If money is deposited in the fund and maintained in a separate account in the name of an offender and if the offender is found not guilty of all of the charges against the offender in this state, all of the charges against the offender in this state are dismissed, or the offender is found not guilty of some of the charges against the offender in this state and the remaining charges against the offender in this state are dismissed, the clerk shall return all of the money in the separate account plus the interest earned on the money to the persons from whom it was obtained.

(B) Notwithstanding a contrary provision of any section of the Revised Code that deals with the limitation of actions, a victim of an offense committed by an offender in whose name a separate account is maintained in the recovery of offender's profits fund may bring a civil action against the offender or the representatives of the offender, and, if money in the separate account was obtained from a member of the family of the offender or an agent or assignee of a member of the family of the offender, against the family member, agent, or assignee at any time within three years after the establishment of the separate account.

In order to recover from a separate account maintained in the fund in the name of an offender, a victim of that offender shall do all of the following:

(1) Within the three-year period or, if the action was initiated before the separate account was established, within ninety days after the separate account is established, notify the clerk of the court of claims that a civil action has been brought against the offender or the representatives of the offender and, if money in the separate account was obtained from a member of the family of the offender or an agent or assignee of a member of the family of the offender, against the family member, agent, or assignee;

(2) Notify the clerk of the court of claims of the entry of any judgment in the civil action;

(3) Within ninety days after the judgment in the civil action is final or, if the judgment was obtained before the separate account was established, within ninety days after the separate account is established, request the clerk of the court of claims to pay from the separate account the judgment that the victim is awarded in the civil action.

If a civil action is brought against an offender or the representatives of the offender and, if money in the separate account was obtained from a member of the family of the offender or an agent or assignee of a member of the family of the offender, against the family member, agent, or assignee and if the civil action is brought after the expiration of the statute of limitations that would apply to the civil action but for this division, the court shall state in a judgment in favor of the victim that the judgment may be enforced only against the separate account maintained in the name of that offender in the recovery of offender's profits fund.

(C)

(1) The clerk of the court of claims shall not make a payment from the separate account maintained in the name of an offender in the recovery of offender's profits fund to a victim of the offender until the expiration of the later of the following periods:

(a) The expiration of three years after the establishment of the separate account, provided that no action of which the clerk was notified under division (B)(1) of this section is pending;

(b) If three years has elapsed since the establishment of the separate account and if one or more actions of which the clerk was notified under division (B)(1) of this section is pending at the expiration of that three-year period, the date of the final disposition of the last of those pending actions.

(2) Upon the expiration of the applicable period of time set forth in division (C)(1) of this section, the clerk of the court of claims shall make payments from the separate account maintained in the name of an offender in the recovery of offender's profits fund to any victim of the offender who has obtained a judgment against the offender or the representatives of the offender and, if money in the separate account was obtained from a member of the family of the offender or an agent or assignee of a member of the family of the offender, against the family member, agent, or assignee for damages resulting from an offense committed by the offender. The payments shall be made as provided in this division.

After an offender in whose name a separate account is maintained in the recovery of offender's profits fund is convicted of or found not guilty by reason of insanity of any offense in this state, the clerk of the court of claims shall determine on the second day of January and the first day of April, July, and October of each year the amount of money in that separate account. After the expiration of the applicable period of time set forth in division (C)(1) of this section, the clerk shall pay from that separate account any judgment for which a victim of that offender has requested payment pursuant to division (B)(3) of this section and has requested payment prior to the date of the most recent quarterly determination described in this division. If, at a time that payments would be made from that separate account, there are insufficient funds in that separate account to pay all of the applicable judgments against the offender or the representatives of the offender and, if money in the separate account was obtained from a member of the family of the offender or an agent or asignee of a member of the family of the offender, against the family member, agent, or assignee, the clerk of the court of claims shall pay the judgments on a pro rata basis.

Effective Date: 11-15-1995



Section 2969.05 - Payment of money remaining in separate account of recovery of offender's profits fund.

If a separate account has been maintained in the recovery of offender's profits fund and if there is no further requirement to pay money or the monetary value of property into the fund pursuant to section 2969.02 of the Revised Code, unless otherwise ordered by a court of record in which a judgment has been rendered against the offender or the representatives of the offender and, if money in the separate account was obtained from a member of the family of the offender or an agent or assignee of a member of the family of the offender, against the family member, agent, or assignee, the clerk of the court of claims shall pay the money remaining in the separate account to the persons from whom the money was obtained, if all of the following apply:

(A) The applicable period of time that governs the making of payments from the separate account, as set forth in division (C)(1) of section 2969.04 of the Revised Code, has elapsed.

(B) None of the civil actions against the offender or the representatives of the offender and, if money in the separate account was obtained from a member of the family of the offender or an agent or assignee of a member of the family of the offender, against the family member, agent, or assignee of which the clerk of the court of claims has been notified pursuant to division (B)(1) of section 2969.04 of the Revised Code is pending.

(C) All judgments for which payment was requested pursuant to division (B)(3) of section 2969.04 of the Revised Code have been paid.

Effective Date: 11-15-1995



Section 2969.06 - Recovery of offender's profits fund.

All moneys collected pursuant to sections 2969.02 and 2969.03 of the Revised Code shall be credited by the treasurer of state to the recovery of offender's profits fund, which is hereby created in the state treasury. Except as provided in division (A) of section 2969.04 of the Revised Code, any interest earned on the money in the fund shall be credited to the fund.

Effective Date: 07-01-1985



Section 2969.11 - Crime victims recovery fund definitions.

As used in sections 2969.11 to 2969.14 of the Revised Code:

(A) "Crime victims recovery fund" means the fund created by division (D) of section 2929.32 of the Revised Code.

(B) "Victim" means a person who suffers personal injury, death, or property loss as a result of any of the following, or the beneficiaries of an action for the wrongful death of any person killed as a result of any of the following:

(1) An offense committed by an offender in whose name a separate account is maintained in the crime victims recovery fund pursuant to section 2969.12 of the Revised Code;

(2) The good faith effort of a person to prevent an offense committed by an offender in whose name a separate account is maintained in the crime victims recovery fund pursuant to section 2969.12 of the Revised Code;

(3) The good faith effort of a person to apprehend a person suspected of engaging in an offense committed by an offender in whose name a separate account is maintained in the crime victims recovery fund pursuant to section 2969.12 of the Revised Code.

Effective Date: 01-01-2004



Section 2969.12 - Administration and distribution of crime victims recovery fund by clerk of court of claims.

(A) The clerk of the court of claims shall administer the crime victims recovery fund and shall maintain in the fund in the name of each offender a separate account for money received, or money received from the sale or other disposition of property, pursuant to section 2929.32 of the Revised Code in connection with that offender. The clerk shall distribute the money in that separate account in accordance with division (C) of this section.

(B) Notwithstanding a contrary provision of any section of the Revised Code that deals with the limitation of actions, a victim of an offense committed by an offender in whose name a separate account is maintained in the crime victims recovery fund may bring a civil action against the offender or the representatives of the offender at any time within three years after the establishment of the separate account.

In order to recover from a separate account maintained in the fund in the name of an offender, a victim of that offender shall do all of the following:

(1) Within the three-year period or, if the action was initiated before the separate account was established, within ninety days after the separate account is established, notify the clerk of the court of claims that a civil action has been brought against the offender or the representatives of the offender;

(2) Notify the clerk of the court of claims of the entry of any judgment in the civil action;

(3) Within ninety days after the judgment in the civil action is final or, if the judgment was obtained before the separate account was established, within ninety days after the separate account is established, request the clerk of the court of claims to pay from the separate account the judgment that the victim is awarded in the civil action.

If a civil action is brought against an offender or the representatives of the offender after the expiration of the statute of limitations that would apply to the civil action but for this division, the court shall state in a judgment in favor of the victim that the judgment may be enforced only against the separate account maintained in the name of that offender in the crime victims recovery fund.

(C)

(1) The clerk of the court of claims shall not make a payment from the separate account maintained in the name of an offender in the crime victims recovery fund to a victim of the offender until the expiration of the later of the following periods:

(a) The expiration of three years after the establishment of the separate account, provided that no action of which the clerk was notified under division (B)(1) of this section is pending;

(b) If three years has elapsed since the establishment of the separate account and if one or more actions of which the clerk was notified under division (B)(1) of this section is pending at the expiration of that three-year period, the date of the final disposition of the last of those pending actions.

(2) Upon the expiration of the applicable period of time set forth in division (C)(1) of this section, the clerk of the court of claims shall make payments from the separate account maintained in the name of the offender in the crime victims recovery fund to the victims of the offender who obtained a judgment against the offender or the representatives of the offender for damages resulting from the offense committed by the offender. The payments shall be made as provided in this division.

When a separate account is maintained in the name of an offender in the crime victims recovery fund, the clerk of the court of claims shall determine on the second day of January and the first day of April, July, and October of each year the amount of money in that separate account. After the expiration of the applicable period of time set forth in division (C)(1) of this section, the clerk shall pay from that separate account any judgment for which a victim of that offender has requested payment pursuant to division (B)(3) of this section and has requested payment prior to the date of the most recent quarterly determination described in this division. If at a time that payments would be made from that separate account there are insufficient funds in that separate account to pay all of the applicable judgments against the offender or the representatives of the offender, the clerk of the court of claims shall pay the judgments on a pro rata basis.

Effective Date: 01-01-2004



Section 2969.13 - Money and interest credited to crime victims recovery fund.

All moneys that are collected pursuant to section 2929.32 of the Revised Code and required to be deposited in the crime victims recovery fund shall be credited by the treasurer of state to the fund. Any interest earned on the money in the fund shall be credited to the fund.

Effective Date: 01-01-2004



Section 2969.14 - Payment of money remaining in separate account of crime victims recovery fund.

(A) If a separate account has been maintained in the name of an offender in the crime victims recovery fund and if there is no further requirement to pay into the fund money, or the monetary value of property, pursuant to section 2929.32 of the Revised Code, unless otherwise ordered by a court of record in which a judgment has been rendered against the offender or the representatives of the offender, the clerk of the court of claims shall pay the money remaining in the separate account in accordance with division (B) of this section, if all of the following apply:

(1) The applicable period of time that governs the making of payments from the separate account, as set forth in division (C)(1) of section 2969.12 of the Revised Code, has elapsed.

(2) None of the civil actions against the offender or the representatives of the offender of which the clerk of the court of claims has been notified pursuant to division (B)(1) of section 2969.12 of the Revised Code is pending.

(3) All judgments for which payment was requested pursuant to division (B)(3) of section 2969.12 of the Revised Code have been paid.

(B) If the clerk of the court of claims is required by division (A) of this section to pay the money remaining in the separate account established in the name of an offender in accordance with this division, the clerk shall pay the money as follows:

(1) If the offender was confined for a felony in a prison or other facility operated by the department of rehabilitation and correction under a sanction imposed pursuant to section 2929.14 or 2929.16 of the Revised Code, the clerk shall pay the money to the treasurer of state, in accordance with division (C)(1) of section 2929.18 of the Revised Code, to cover the costs of the confinement. If any money remains in the separate account after the payment of the costs of the confinement pursuant to this division, the clerk shall pay the remaining money in accordance with divisions (B)(2), (3), and (5) of this section.

(2) If the offender was confined for a felony in a facility operated by a county or a municipal corporation, after payment of any costs required to be paid under division (B)(1) of this section, the clerk shall pay the money to the treasurer of the county or of the municipal corporation that operated the facility, in accordance with division (C)(2) or (3) of section 2929.18 of the Revised Code, to cover the costs of the confinement. If more than one county or municipal corporation operated a facility in which the offender was confined, the clerk shall equitably apportion the money among each of those counties and municipal corporations. If any money remains in the separate account after the payment of the costs of the confinement pursuant to this division, the clerk shall pay the remaining money in accordance with divisions (B)(3) and (5) of this section.

(3) If the offender was sentenced for a felony to any community control sanction other than a sanction described in division (B)(2) of this section, after payment of any costs required to be paid under division (B)(1) or (2) of this section, the clerk shall pay the money to the treasurer of the county or of the municipal corporation that incurred costs pursuant to the sanction, in accordance with division (C)(2) or (3) of section 2929.18 of the Revised Code, to cover the costs so incurred. If more than one county or municipal corporation incurred costs pursuant to the sanction, the clerk shall equitably apportion the money among each of those counties and municipal corporations. If any money remains in the separate account after the payment of the costs of the sanction pursuant to this division, the clerk shall pay the remaining money in accordance with division (B)(5) of this section.

(4) If the offender was imprisoned or incarcerated for a misdemeanor, to the treasurer of the political subdivision that operates the facility in which the offender was imprisoned or incarcerated, to cover the costs of the imprisonment or incarceration. If more than one political subdivision operated a facility in which the offender was confined, the clerk shall equitably apportion the money among each of those political subdivisions. If any money remains in the separate account after the payment of the costs of the imprisonment or incarceration under this division, the clerk shall pay the remaining money in accordance with division (B)(5) of this section.

(5) If any money remains in the separate account after payment of any costs required to be paid under division (B)(1), (2), (3), or (4) of this section, or if no provision of division (B)(1), (2), (3), or (4) of this section applies, the clerk shall distribute the amount of the money remaining in the separate account as otherwise provided by law for the distribution of money paid in satisfaction of a fine, as if that amount was a fine paid by the offender.

Effective Date: 01-01-2004



Section 2969.21 - Civil actions by inmate against governmental entity or employee definitions.

As used in sections 2969.21 to 2969.27 of the Revised Code:

(A) "Clerk" means the elected or appointed clerk of any court in this state, except the court of claims or the supreme court, in which an inmate has commenced a civil action against a government entity or employee or has filed an appeal of the judgment or order in a civil action of that nature.

(B)

(1) "Civil action or appeal against a government entity or employee" means any of the following:

(a) A civil action that an inmate commences against the state, a political subdivision, or an employee of the state or a political subdivision in a court of common pleas, court of appeals, county court, or municipal court;

(b) An appeal of the judgment or order in a civil action of the type described in division (B)(1)(a) of this section that an inmate files in a court of appeals.

(2) "Civil action or appeal against a governmental entity or employee" does not include any civil action that an inmate commences against the state, a political subdivision, or an employee of the state or a political subdivision in the court of claims or the supreme court or an appeal of the judgment or order entered by the court of claims in a civil action of that nature, that an inmate files in a court of appeals or the supreme court.

(C) "Employee" means an officer or employee of the state or of a political subdivision who is acting under color of state law.

(D) "Inmate" means a person who is in actual confinement in a state correctional institution or in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse or a releasee who is serving a sanction in a violation sanction center.

(E) "Inmate account" means an account maintained by the department of rehabilitation and correction under rules adopted by the director of rehabilitation and correction pursuant to section 5120.01 of the Revised Code or a similar account maintained by a sheriff or any other administrator of a jail or workhouse or by the administrator of a violation sanction center.

(F) "Political subdivision" means a county, township, city, or village; the office of an elected officer of a county, township, city, or village; or a department, board, office, commission, agency, institution, or other instrumentality of a county, township, city, or village.

(G) "State" has the same meaning as in section 2743.01 of the Revised Code.

(H) "State correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(I) "Violation sanction center" means an alternative residential facility that houses releasees who have violated a post-release control sanction or the terms and conditions of parole or of a conditional pardon and that is operated pursuant to section 2967.141 of the Revised Code.

Effective Date: 06-28-2002



Section 2969.22 - Deductions and procedures when inmate commences civil action or appeal against government entity or employee.

(A)

(1) Whenever an inmate commences a civil action or appeal against a government entity or employee on or after October 17, 1996, all of the following apply:

(a) The clerk of the court in which the civil action or appeal is filed shall notify the inmate and either the department of rehabilitation and correction, the sheriff or other administrator of the jail or workhouse, or the administrator of the violation sanction center, whichever has physical custody of the inmate, of the deductions and procedures required by divisions (A) to (D) of this section, and shall identify in the notice the civil action or appeal by case name, case number, name of each party, and the court in which the civil action or appeal was brought.

(b) The clerk of the court in which the civil action or appeal is filed shall charge to the inmate either the total payment of the requisite fees that are described in section 2303.20 of the Revised Code or that otherwise are applicable to actions or appeals filed in that court or, if the inmate has submitted an affidavit of indigency, all funds in the inmate account of that inmate in excess of ten dollars, and shall notify the inmate of the charge.

(c) Unless the amount charged under division (A)(1)(b) of this section constitutes the total amount of the requisite fees, all income in the inmate account of the inmate shall be forwarded to the clerk of the court during each calendar month following the month in which the inmate filed the civil action or appeal until the total payment of the requisite fees occurs. The first ten dollars in the inmate account of the inmate each month shall be excluded from that forwarding requirement. If multiple charges are assessed to an inmate account under this division, charges shall be calculated on the basis of the inmate's total income and shall be paid as described in this division until the charges exceed one hundred per cent of nonexcluded funds in the inmate account; thereafter, all unpaid fees shall be paid simultaneously from the inmate account of the inmate to the appropriate court or courts pro rata.

(d) Upon receipt of the notice of the requisite fees payable pursuant to divisions (A)(1)(a) to (c) of this section, the department, sheriff or other administrator of the jail or workhouse, or the administrator of the violation sanction center shall deduct from the inmate account of the inmate and transmit to the clerk of the appropriate court the appropriate amounts of the requisite fees as described in divisions (A)(1)(b) and (c) of this section.

(2) The procedures described in this section apply notwithstanding any contrary court rule or the filing of a poverty affidavit.

(3) This section does not limit the clerk of a court of common pleas, court of appeals, county court, or municipal court from considering any other inmate resources separate and apart from an inmate account of an inmate in evaluating the inmate's ability to pay court costs, fees, awards, or other amounts.

(B) An inmate who commences a civil action or appeal against a governmental entity or employee on or after October 17, 1996, shall be considered to have authorized payment as the plaintiff in the civil action or the appellant in the appeal of the requisite fees that are described in section 2303.20 of the Revised Code or that otherwise are applicable to actions or appeals filed in the court in which the action or appeal is filed, using the procedures set forth in this section, until total payment of the requisite fees.

(C)

(1) If an inmate files a civil action or appeal against a government entity or employee on or after October 17, 1996, upon the termination of the civil action or appeal, the clerk of the court in which the action or appeal was filed shall notify the department of rehabilitation and correction, the sheriff or other administrator of the jail or workhouse, or the administrator of the violation sanction center of the outcome of the civil action or appeal and shall identify the civil action or appeal by case name, case number, name of each party, and the court in which the civil action or appeal was brought.

(2) The department of rehabilitation and correction, the sheriff or other administrator of a jail or workhouse, or the administrator of the violation sanction center shall keep in the inmate's file a record of the information supplied by the clerk of the appropriate court under division (C)(1) of this section.

(D) If an inmate is to be released from confinement prior to the total payment of the requisite fees as provided in divisions (A) and (B) of this section, the department of rehabilitation and correction, the sheriff or other administrator of the jail or workhouse, or the administrator of the violation sanction center, whichever has physical custody of the inmate, shall inform the clerk of the court of common pleas, court of appeals, county court, or municipal court of the release. The department, sheriff or other administrator of the jail or workhouse, or administrator of the violation sanction center shall deduct from the inmate account of the inmate in the month of the inmate's release from custody an amount sufficient to pay the remainder of the requisite fees owed and transmit that amount to the clerk. If there are insufficient funds in the inmate account of the inmate to totally pay the requisite fees, the department, sheriff or other administrator of the jail or workhouse, or administrator of the violation sanction center shall deduct the balance of the account and transmit that amount to the clerk. The clerk shall inform the court of the amount of the requisite fees still owed.

Effective Date: 06-28-2002



Section 2969.23 - Costs, fees, and expenses paid from inmate's account.

If an inmate files a civil action or appeal against a government entity or employee on or after the effective date of this section and if the inmate is ordered to pay court costs, an award of reasonable attorney's fees, or any other fees or expenses the clerk of the court in which the action or appeal is filed shall collect the court costs, reasonable attorney's fees, and other fees or expenses from the inmate using the procedures set forth in section 2969.22 of the Revised Code regarding the collection of fees.

Effective Date: 10-17-1996



Section 2969.24 - Dismissal of inmate's action or appeal.

(A) If an inmate files a civil action or appeal against a government entity or employee, the court in which the action or appeal is filed, on its own motion or on the motion of a party, may dismiss the civil action or appeal at any stage in the proceedings if the court finds any of the following:

(1) The allegation of indigency in a poverty affidavit filed by the inmate is false.

(2) The claim that is the basis of the civil action or the issues of law that are the basis of the appeal are frivolous or malicious.

(3) The inmate filed an affidavit required by section 2969.25 or 2969.26 of the Revised Code that was materially false.

(B) For the purposes of this section, in determining whether a claim that is the basis of the civil action or the issues of law that are the basis of the appeal are frivolous or malicious, the court may consider whether any of the following applies:

(1) The claim fails to state a claim or the issues of law fail to state any issues of law.

(2) The claim has no arguable basis in law or fact or the issues of law have no arguable basis in law.

(3) It is clear that the inmate cannot prove material facts in support of the claim or in support of the issues of law.

(4) The claim that is the basis of the civil action is substantially similar to a claim in a previous civil action filed by the inmate or the issues of law that are the basis of the appeal are substantially similar to issues of law raised in a previous appeal filed by the inmate, in that the claim that is the basis of the current civil action or the issues of law that are the basis of the current appeal involve the same parties or arise from the same operative facts as the claim or issues of law in the previous civil action or appeal.

(C) If a party files a motion requesting the dismissal of a civil action or appeal under division (A) of this section, the court shall hold a hearing on the motion. If the court raises the issue of the dismissal of a civil action or appeal under division (A) of this section by its own motion, the court may hold a hearing on the motion. If practicable, the court may hold the hearing described in this division by telephone or, in the alternative, at the state correctional institution, jail, workhouse, or violation sanction center in which the inmate is confined.

(D) On the filing of a motion for dismissal of a civil action under division (A) of this section, the court may suspend discovery relating to the civil action pending the determination of the motion.

(E) Divisions (A) to (D) of this section do not limit the authority of the court in which the civil action or appeal is filed to otherwise dismiss the civil action or appeal.

Effective Date: 03-17-1998



Section 2969.25 - Affidavit of inmate of prior actions.

(A) At the time that an inmate commences a civil action or appeal against a government entity or employee, the inmate shall file with the court an affidavit that contains a description of each civil action or appeal of a civil action that the inmate has filed in the previous five years in any state or federal court. The affidavit shall include all of the following for each of those civil actions or appeals:

(1) A brief description of the nature of the civil action or appeal;

(2) The case name, case number, and the court in which the civil action or appeal was brought;

(3) The name of each party to the civil action or appeal;

(4) The outcome of the civil action or appeal, including whether the court dismissed the civil action or appeal as frivolous or malicious under state or federal law or rule of court, whether the court made an award against the inmate or the inmate's counsel of record for frivolous conduct under section 2323.51 of the Revised Code, another statute, or a rule of court, and, if the court so dismissed the action or appeal or made an award of that nature, the date of the final order affirming the dismissal or award.

(B) If an inmate who files a civil action in a court of common pleas, court of appeals, county court, or municipal court or an inmate who files an appeal from a judgment or order in a civil action in any of those courts has filed three or more civil actions or appeals of civil actions in a court of record in this state in the preceding twelve months or previously has been subject to the review procedure described in this division, the court may appoint a member of the bar to review the claim that is the basis of the civil action or the issues of law that are the basis of the appeal and to make a recommendation regarding whether the claim asserted in the action or the issues of law raised in the appeal are frivolous or malicious under section 2969.24 of the Revised Code, any other provision of law, or rule of court.

(C) If an inmate who files a civil action or appeal against a government entity or employee seeks a waiver of the prepayment of the full filing fees assessed by the court in which the action or appeal is filed, the inmate shall file with the complaint or notice of appeal an affidavit that the inmate is seeking a waiver of the prepayment of the court's full filing fees and an affidavit of indigency. The affidavit of waiver and the affidavit of indigency shall contain all of the following:

(1) A statement that sets forth the balance in the inmate account of the inmate for each of the preceding six months, as certified by the institutional cashier;

(2) A statement that sets forth all other cash and things of value owned by the inmate at that time.

Effective Date: 06-28-2002



Section 2969.26 - Claim or appeal subject to grievance system of confining institution.

(A) If an inmate commences a civil action or appeal against a government entity or employee and if the inmate's claim in the civil action or the inmate's claim in the civil action that is being appealed is subject to the grievance system for the state correctional institution, jail, workhouse, or violation sanction center in which the inmate is confined, the inmate shall file both of the following with the court:

(1) An affidavit stating that the grievance was filed and the date on which the inmate received the decision regarding the grievance.

(2) A copy of any written decision regarding the grievance from the grievance system.

(B) If the civil action or appeal is commenced before the grievance system process is complete, the court shall stay the civil action or appeal for a period not to exceed one hundred eighty days to permit the completion of the grievance system process.

Effective Date: 03-17-1998



Section 2969.27 - Deductions to be made before judgment for damages paid to inmate or inmate's attorney.

If an inmate commences a civil action or appeal against a government entity or employee and is granted a judgment for damages in the civil action or appeal, the court shall order that the following be deducted and paid from the award on a pro rata basis before any payment is made to the inmate or the inmate's counsel:

(A) Any fine, court costs, or court-ordered restitution imposed upon the inmate for an offense for which the inmate is confined or for any previous offense committed by the inmate;

(B) The amount of an award of reparations made under sections 2743.51 to 2743.71 of the Revised Code to a victim of the inmate relative to the offense for which the inmate is confined or any previous offense committed by the inmate;

(C) Any other award ordered by a court against the inmate in any other criminal or civil action or proceeding in any court in this state.

Effective Date: 10-17-1996






Chapter 2971 - SENTENCING OF SEXUALLY VIOLENT PREDATORS

Section 2971.01 - Sentencing of sexually violent predator definitions.

As used in this chapter:

(A) "Mandatory prison term" has the same meaning as in section 2929.01 of the Revised Code.

(B) "Designated homicide, assault, or kidnapping offense" means any of the following:

(1) A violation of section 2903.01, 2903.02, 2903.11, or 2905.01 of the Revised Code or a violation of division (A) of section 2903.04 of the Revised Code;

(2) An attempt to commit or complicity in committing a violation listed in division (B)(1) of this section, if the attempt or complicity is a felony.

(C) "Examiner" has the same meaning as in section 2945.371 of the Revised Code.

(D) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(E) "Prosecuting attorney" means the prosecuting attorney who prosecuted the case of the offender in question or the successor in office to that prosecuting attorney.

(F) "Sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(G) "Sexually violent offense" means any of the following:

(1) A violent sex offense;

(2) A designated homicide, assault, or kidnapping offense that the offender commits with a sexual motivation.

(H)

(1) "Sexually violent predator" means a person who, on or after January 1, 1997, commits a sexually violent offense and is likely to engage in the future in one or more sexually violent offenses.

(2) For purposes of division (H)(1) of this section, any of the following factors may be considered as evidence tending to indicate that there is a likelihood that the person will engage in the future in one or more sexually violent offenses:

(a) The person has been convicted two or more times, in separate criminal actions, of a sexually oriented offense or a child-victim oriented offense. For purposes of this division, convictions that result from or are connected with the same act or result from offenses committed at the same time are one conviction, and a conviction set aside pursuant to law is not a conviction.

(b) The person has a documented history from childhood, into the juvenile developmental years, that exhibits sexually deviant behavior.

(c) Available information or evidence suggests that the person chronically commits offenses with a sexual motivation.

(d) The person has committed one or more offenses in which the person has tortured or engaged in ritualistic acts with one or more victims.

(e) The person has committed one or more offenses in which one or more victims were physically harmed to the degree that the particular victim's life was in jeopardy.

(f) Any other relevant evidence.

(I) "Sexually violent predator specification" means a specification, as described in section 2941.148 of the Revised Code, that charges that a person charged with a violent sex offense, or a person charged with a designated homicide, assault, or kidnapping offense and a sexual motivation specification, is a sexually violent predator.

(J) "Sexual motivation" means a purpose to gratify the sexual needs or desires of the offender.

(K) "Sexual motivation specification" means a specification, as described in section 2941.147 of the Revised Code, that charges that a person charged with a designated homicide, assault, or kidnapping offense committed the offense with a sexual motivation.

(L) "Violent sex offense" means any of the following:

(1) A violation of section 2907.02, 2907.03, or 2907.12 or of division (A)(4) or (B) of section 2907.05 of the Revised Code;

(2) A felony violation of a former law of this state that is substantially equivalent to a violation listed in division (L)(1) of this section or of an existing or former law of the United States or of another state that is substantially equivalent to a violation listed in division (L)(1) of this section;

(3) An attempt to commit or complicity in committing a violation listed in division (L)(1) or (2) of this section if the attempt or complicity is a felony.

Effective Date: 07-31-2003; 04-29-2005; 2007 SB10 01-01-2008



Section 2971.02 - Sexually violent predator specification may be determined by court or jury.

In any case in which a sexually violent predator specification is included in the indictment, count in the indictment, or information charging a violent sex offense or a designated homicide, assault, or kidnapping offense and in which the defendant is tried by a jury, the defendant may elect to have the court instead of the jury determine the sexually violent predator specification.

If the defendant does not elect to have the court determine the sexually violent predator specification, the defendant shall be tried before the jury on the charge of the offense and, if the offense is a designated homicide, assault, or kidnapping offense, on the sexual motivation specification that is included in the indictment, count in the indictment, or information charging the offense. Following a verdict of guilty on the charge of the offense and, if the offense is a designated homicide, assault, or kidnapping offense, on the related sexual motivation specification, the defendant shall be tried before the jury on the sexually violent predator specification.

If the defendant elects to have the court determine the sexually violent predator specification, the defendant shall be tried before the jury on the charge of the offense and, if the offense is a designated homicide, assault, or kidnapping offense, on the sexual motivation specification that is included in the indictment, count in the indictment, or information charging the offense. Following a verdict of guilty on the charge of the offense and, if the offense if a designated homicide, assault, or kidnapping offense, on the related sexual motivation specification, the court shall conduct a proceeding at which it shall determine the sexually violent predator specification.

Effective Date: 01-01-1997; 04-29-2005



Section 2971.03 - Sentencing for sexually violent predator specification.

(A) Notwithstanding divisions (A) and (D) of section 2929.14, section 2929.02, 2929.03, 2929.06, 2929.13, or another section of the Revised Code, other than divisions (B) and (C) of section 2929.14 of the Revised Code, that authorizes or requires a specified prison term or a mandatory prison term for a person who is convicted of or pleads guilty to a felony or that specifies the manner and place of service of a prison term or term of imprisonment, the court shall impose a sentence upon a person who is convicted of or pleads guilty to a violent sex offense and who also is convicted of or pleads guilty to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that offense, and upon a person who is convicted of or pleads guilty to a designated homicide, assault, or kidnapping offense and also is convicted of or pleads guilty to both a sexual motivation specification and a sexually violent predator specification that were included in the indictment, count in the indictment, or information charging that offense, as follows:

(1) If the offense for which the sentence is being imposed is aggravated murder and if the court does not impose upon the offender a sentence of death, it shall impose upon the offender a term of life imprisonment without parole. If the court sentences the offender to death and the sentence of death is vacated, overturned, or otherwise set aside, the court shall impose upon the offender a term of life imprisonment without parole.

(2) If the offense for which the sentence is being imposed is murder; or if the offense is rape committed in violation of division (A)(1)(b) of section 2907.02 of the Revised Code when the offender purposely compelled the victim to submit by force or threat of force, when the victim was less than ten years of age, when the offender previously has been convicted of or pleaded guilty to either rape committed in violation of that division or a violation of an existing or former law of this state, another state, or the United States that is substantially similar to division (A)(1)(b) of section 2907.02 of the Revised Code, or when the offender during or immediately after the commission of the rape caused serious physical harm to the victim; or if the offense is an offense other than aggravated murder or murder for which a term of life imprisonment may be imposed, it shall impose upon the offender a term of life imprisonment without parole.

(3)

(a) Except as otherwise provided in division (A)(3)(b), (c), (d), or (e) or (A)(4) of this section, if the offense for which the sentence is being imposed is an offense other than aggravated murder, murder, or rape and other than an offense for which a term of life imprisonment may be imposed, it shall impose an indefinite prison term consisting of a minimum term fixed by the court from among the range of terms available as a definite term for the offense, but not less than two years, and a maximum term of life imprisonment.

(b) Except as otherwise provided in division (A)(4) of this section, if the offense for which the sentence is being imposed is kidnapping that is a felony of the first degree, it shall impose an indefinite prison term as follows:

(i) If the kidnapping is committed on or after January 1, 2008, and the victim of the offense is less than thirteen years of age, except as otherwise provided in this division, it shall impose an indefinite prison term consisting of a minimum term of fifteen years and a maximum term of life imprisonment. If the kidnapping is committed on or after January 1, 2008, the victim of the offense is less than thirteen years of age, and the offender released the victim in a safe place unharmed, it shall impose an indefinite prison term consisting of a minimum term of ten years and a maximum term of life imprisonment.

(ii) If the kidnapping is committed prior to January 1, 2008, or division (A)(3)(b)(i) of this section does not apply, it shall impose an indefinite term consisting of a minimum term fixed by the court that is not less than ten years and a maximum term of life imprisonment.

(c) Except as otherwise provided in division (A)(4) of this section, if the offense for which the sentence is being imposed is kidnapping that is a felony of the second degree, it shall impose an indefinite prison term consisting of a minimum term fixed by the court that is not less than eight years, and a maximum term of life imprisonment.

(d) Except as otherwise provided in division (A)(4) of this section, if the offense for which the sentence is being imposed is rape for which a term of life imprisonment is not imposed under division (A)(2) of this section or division (B) of section 2907.02 of the Revised Code, it shall impose an indefinite prison term as follows:

(i) If the rape is committed on or after January 2, 2007, in violation of division (A)(1)(b) of section 2907.02 of the Revised Code, it shall impose an indefinite prison term consisting of a minimum term of twenty-five years and a maximum term of life imprisonment.

(ii) If the rape is committed prior to January 2, 2007, or the rape is committed on or after January 2, 2007, other than in violation of division (A)(1)(b) of section 2907.02 of the Revised Code, it shall impose an indefinite prison term consisting of a minimum term fixed by the court that is not less than ten years, and a maximum term of life imprisonment.

(e) Except as otherwise provided in division (A)(4) of this section, if the offense for which sentence is being imposed is attempted rape, it shall impose an indefinite prison term as follows:

(i) Except as otherwise provided in division (A)(3)(e)(ii), (iii), or (iv) of this section, it shall impose an indefinite prison term pursuant to division (A)(3)(a) of this section.

(ii) If the attempted rape for which sentence is being imposed was committed on or after January 2, 2007, and if the offender also is convicted of or pleads guilty to a specification of the type described in section 2941.1418 of the Revised Code, it shall impose an indefinite prison term consisting of a minimum term of five years and a maximum term of twenty-five years.

(iii) If the attempted rape for which sentence is being imposed was committed on or after January 2, 2007, and if the offender also is convicted of or pleads guilty to a specification of the type described in section 2941.1419 of the Revised Code, it shall impose an indefinite prison term consisting of a minimum term of ten years and a maximum of life imprisonment.

(iv) If the attempted rape for which sentence is being imposed was committed on or after January 2, 2007, and if the offender also is convicted of or pleads guilty to a specification of the type described in section 2941.1420 of the Revised Code, it shall impose an indefinite prison term consisting of a minimum term of fifteen years and a maximum of life imprisonment.

(4) For any offense for which the sentence is being imposed, if the offender previously has been convicted of or pleaded guilty to a violent sex offense and also to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that offense, or previously has been convicted of or pleaded guilty to a designated homicide, assault, or kidnapping offense and also to both a sexual motivation specification and a sexually violent predator specification that were included in the indictment, count in the indictment, or information charging that offense, it shall impose upon the offender a term of life imprisonment without parole.

(B)

(1) Notwithstanding section 2929.13, division (A) or (D) of section 2929.14, or another section of the Revised Code other than division (B) of section 2907.02 or divisions (B) and (C) of section 2929.14 of the Revised Code that authorizes or requires a specified prison term or a mandatory prison term for a person who is convicted of or pleads guilty to a felony or that specifies the manner and place of service of a prison term or term of imprisonment, if a person is convicted of or pleads guilty to a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, if division (A) of this section does not apply regarding the person, and if the court does not impose a sentence of life without parole when authorized pursuant to division (B) of section 2907.02 of the Revised Code, the court shall impose upon the person an indefinite prison term consisting of one of the following:

(a) Except as otherwise required in division (B)(1)(b) or (c) of this section, a minimum term of ten years and a maximum term of life imprisonment.

(b) If the victim was less than ten years of age, a minimum term of fifteen years and a maximum of life imprisonment.

(c) If the offender purposely compels the victim to submit by force or threat of force, or if the offender previously has been convicted of or pleaded guilty to violating division (A)(1)(b) of section 2907.02 of the Revised Code or to violating an existing or former law of this state, another state, or the United States that is substantially similar to division (A)(1)(b) of that section, or if the offender during or immediately after the commission of the offense caused serious physical harm to the victim, a minimum term of twenty-five years and a maximum of life imprisonment.

(2) Notwithstanding section 2929.13, division (A) or (D) of section 2929.14, or another section of the Revised Code other than divisions (B) and (C) of section 2929.14 of the Revised Code that authorizes or requires a specified prison term or a mandatory prison term for a person who is convicted of or pleads guilty to a felony or that specifies the manner and place of service of a prison term or term of imprisonment and except as otherwise provided in division (B) of section 2907.02 of the Revised Code, if a person is convicted of or pleads guilty to attempted rape committed on or after January 2, 2007, and if division (A) of this section does not apply regarding the person, the court shall impose upon the person an indefinite prison term consisting of one of the following:

(a) If the person also is convicted of or pleads guilty to a specification of the type described in section 2941.1418 of the Revised Code, the court shall impose upon the person an indefinite prison term consisting of a minimum term of five years and a maximum term of twenty-five years.

(b) If the person also is convicted of or pleads guilty to a specification of the type described in section 2941.1419 of the Revised Code, the court shall impose upon the person an indefinite prison term consisting of a minimum term of ten years and a maximum term of life imprisonment.

(c) If the person also is convicted of or pleads guilty to a specification of the type described in section 2941.1420 of the Revised Code, the court shall impose upon the person an indefinite prison term consisting of a minimum term of fifteen years and a maximum term of life imprisonment.

(3) Notwithstanding section 2929.13, division (A) or (D) of section 2929.14, or another section of the Revised Code other than divisions (B) and (C) of section 2929.14 of the Revised Code that authorizes or requires a specified prison term or a mandatory prison term for a person who is convicted of or pleads guilty to a felony or that specifies the manner and place of service of a prison term or term of imprisonment, if a person is convicted of or pleads guilty to an offense described in division (B)(3)(a), (b), (c), or (d) of this section committed on or after January 1, 2008, if the person also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and if division (A) of this section does not apply regarding the person, the court shall impose upon the person an indefinite prison term consisting of one of the following:

(a) An indefinite prison term consisting of a minimum of ten years and a maximum term of life imprisonment if the offense for which the sentence is being imposed is kidnapping, the victim of the offense is less than thirteen years of age, and the offender released the victim in a safe place unharmed;

(b) An indefinite prison term consisting of a minimum of fifteen years and a maximum term of life imprisonment if the offense for which the sentence is being imposed is kidnapping when the victim of the offense is less than thirteen years of age and division (B)(3)(a) of this section does not apply;

(c) An indefinite term consisting of a minimum of thirty years and a maximum term of life imprisonment if the offense for which the sentence is being imposed is aggravated murder, when the victim of the offense is less than thirteen years of age, a sentence of death or life imprisonment without parole is not imposed for the offense, and division (A)(2)(b)(ii) of section 2929.022, division (A)(1)(e), (C)(1)(a)(v), (C)(2)(a)(ii), (D)(2)(b), (D)(3)(a)(iv), or (E)(1)(d) of section 2929.03, or division (A) or (B) of section 2929.06 of the Revised Code requires that the sentence for the offense be imposed pursuant to this division;

(d) An indefinite prison term consisting of a minimum of thirty years and a maximum term of life imprisonment if the offense for which the sentence is being imposed is murder when the victim of the offense is less than thirteen years of age.

(C)

(1) If the offender is sentenced to a prison term pursuant to division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of this section, the parole board shall have control over the offender's service of the term during the entire term unless the parole board terminates its control in accordance with section 2971.04 of the Revised Code.

(2) Except as provided in division (C)(3) of this section, an offender sentenced to a prison term or term of life imprisonment without parole pursuant to division (A) of this section shall serve the entire prison term or term of life imprisonment in a state correctional institution. The offender is not eligible for judicial release under section 2929.20 of the Revised Code.

(3) For a prison term imposed pursuant to division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of this section, the court, in accordance with section 2971.05 of the Revised Code, may terminate the prison term or modify the requirement that the offender serve the entire term in a state correctional institution if all of the following apply:

(a) The offender has served at least the minimum term imposed as part of that prison term.

(b) The parole board, pursuant to section 2971.04 of the Revised Code, has terminated its control over the offender's service of that prison term.

(c) The court has held a hearing and found, by clear and convincing evidence, one of the following:

(i) In the case of termination of the prison term, that the offender is unlikely to commit a sexually violent offense in the future;

(ii) In the case of modification of the requirement, that the offender does not represent a substantial risk of physical harm to others.

(4) An offender who has been sentenced to a term of life imprisonment without parole pursuant to division (A)(1), (2), or (4) of this section shall not be released from the term of life imprisonment or be permitted to serve a portion of it in a place other than a state correctional institution.

(D) If a court sentences an offender to a prison term or term of life imprisonment without parole pursuant to division (A) of this section and the court also imposes on the offender one or more additional prison terms pursuant to division (B) of section 2929.14 of the Revised Code, all of the additional prison terms shall be served consecutively with, and prior to, the prison term or term of life imprisonment without parole imposed upon the offender pursuant to division (A) of this section.

(E) If the offender is convicted of or pleads guilty to two or more offenses for which a prison term or term of life imprisonment without parole is required to be imposed pursuant to division (A) of this section, divisions (A) to (D) of this section shall be applied for each offense. All minimum terms imposed upon the offender pursuant to division (A)(3) or (B) of this section for those offenses shall be aggregated and served consecutively, as if they were a single minimum term imposed under that division.

(F)

(1) If an offender is convicted of or pleads guilty to a violent sex offense and also is convicted of or pleads guilty to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that offense, or is convicted of or pleads guilty to a designated homicide, assault, or kidnapping offense and also is convicted of or pleads guilty to both a sexual motivation specification and a sexually violent predator specification that were included in the indictment, count in the indictment, or information charging that offense, the conviction of or plea of guilty to the offense and the sexually violent predator specification automatically classifies the offender as a tier III sex offender/child-victim offender for purposes of Chapter 2950. of the Revised Code.

(2) If an offender is convicted of or pleads guilty to committing on or after January 2, 2007, a violation of division (A)(1)(b) of section 2907.02 of the Revised Code and either the offender is sentenced under section 2971.03 of the Revised Code or a sentence of life without parole is imposed under division (B) of section 2907.02 of the Revised Code, the conviction of or plea of guilty to the offense automatically classifies the offender as a tier III sex offender/child-victim offender for purposes of Chapter 2950. of the Revised Code.

(3) If a person is convicted of or pleads guilty to committing on or after January 2, 2007, attempted rape and also is convicted of or pleads guilty to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code, the conviction of or plea of guilty to the offense and the specification automatically classify the offender as a tier III sex offender/child-victim offender for purposes of Chapter 2950. of the Revised Code.

(4) If a person is convicted of or pleads guilty to one of the offenses described in division (B)(3)(a), (b), (c), or (d) of this section and a sexual motivation specification related to the offense and the victim of the offense is less than thirteen years of age, the conviction of or plea of guilty to the offense automatically classifies the offender as a tier III sex offender/child-victim offender for purposes of Chapter 2950. of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-1997; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2971.04 - Termination or transfer of control of sentence of sexually violent predator.

(A) If an offender is serving a prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, at any time after the offender has served the minimum term imposed under that sentence, the parole board may terminate its control over the offender's service of the prison term. The parole board initially shall determine whether to terminate its control over the offender's service of the prison term upon the completion of the offender's service of the minimum term under the sentence and shall make subsequent determinations at least once every two years after that first determination. The parole board shall not terminate its control over the offender's service of the prison term unless it finds at a hearing that the offender does not represent a substantial risk of physical harm to others. Upon the request of the prosecuting attorney or of any law enforcement agency, the board shall provide to the requesting prosecuting attorney and law enforcement agencies an institutional summary report prepared by the department of rehabilitation and correction that covers the offender's participation while confined in a state correctional institution in training, work, and other rehabilitative activities and any disciplinary action taken against the offender while so confined. Prior to determining whether to terminate its control over the offender's service of the prison term, the parole board shall request the department of rehabilitation and correction to prepare pursuant to section 5120.61 of the Revised Code an update of the most recent risk assessment and report relative to the offender. The offender has the right to be present at any hearing held under this section.

At the hearing, the offender and the prosecuting attorney may make a statement and present evidence as to whether the parole board should terminate its control over the offender's service of the prison term. In making its determination as to whether to terminate its control over the offender's service of the prison term, the parole board may follow the standards and guidelines adopted by the department of rehabilitation and correction under section 5120.49 of the Revised Code and shall consider the updated risk assessment and report relating to the offender prepared by the department pursuant to section 5120.61 of the Revised Code in response to the request made under this division and any statements or evidence submitted by the offender or the prosecuting attorney. If the parole board terminates its control over an offender's service of a prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, it shall recommend to the court modifications to the requirement that the offender serve the entire term in a state correctional institution. The court is not bound by the recommendations submitted by the parole board.

(B) If the parole board terminates its control over an offender's service of a prison term imposed pursuant to division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, the parole board immediately shall provide written notice of its termination of control to the department of rehabilitation and correction, the court, and the prosecuting attorney, and, after the board's termination of its control, the court shall have control over the offender's service of that prison term.

After the transfer, the court shall have control over the offender's service of that prison term for the offender's entire life, subject to the court's termination of the term pursuant to section 2971.05 of the Revised Code.

(C) If control over the offender's service of the prison term is transferred to the court, all of the following apply:

(1) The offender shall not be released solely as a result of the transfer of control over the service of that prison term.

(2) The offender shall not be permitted solely as a result of the transfer to serve a portion of that term in a place other than a state correctional institution.

(3) The offender shall continue serving that term in a state correctional institution, subject to the following:

(a) A release pursuant to a pardon, commutation, or reprieve;

(b) A modification or termination of the term by the court pursuant to this chapter.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 01-01-1997; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2971.05 - Hearing after transfer of control of sentence to court.

(A)

(1) After control over an offender's service of a prison term imposed pursuant to division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code has been transferred pursuant to section 2971.04 of the Revised Code to the court, the court shall schedule, within thirty days of any of the following, a hearing on whether to modify in accordance with division (C) of this section the requirement that the offender serve the entire prison term in a state correctional institution or to terminate the prison term in accordance with division (D) of this section:

(a) Control over the offender's service of a prison term is transferred pursuant to section 2971.04 of the Revised Code to the court, and no hearing to modify the requirement has been held;

(b) Two years elapse after the most recent prior hearing held pursuant to division (A)(1) or (2) of this section;

(c) The prosecuting attorney, the department of rehabilitation and correction, or the adult parole authority requests the hearing, and recommends that the requirement be modified or that the offender's prison term be terminated.

(2) After control over the offender's service of a prison term has been transferred pursuant to section 2971.04 of the Revised Code to the court, the court, within thirty days of either of the following, shall conduct a hearing on whether to modify in accordance with division (C) of this section the requirement that the offender serve the entire prison term in a state correctional institution, whether to continue, revise, or revoke an existing modification of that requirement, or whether to terminate the term in accordance with division (D) of this section:

(a) The requirement that the offender serve the entire prison term in a state correctional institution has been modified, and the offender is taken into custody for any reason.

(b) The department of rehabilitation and correction or the prosecuting attorney notifies the court pursuant to section 2971.06 of the Revised Code regarding a known or suspected violation of a term or condition of the modification or a belief that there is a substantial likelihood that the offender has committed or is about to commit a sexually violent offense.

(3) After control over the offender's service of a prison term has been transferred pursuant to section 2971.04 of the Revised Code to the court, the court, in any of the following circumstances, may conduct a hearing within thirty days to determine whether to modify in accordance with division (C) of this section the requirement that the offender serve the entire prison term in a state correctional institution, whether to continue, revise, or revoke an existing modification of that requirement, or whether to terminate the sentence in accordance with division (D) of this section:

(a) The offender requests the hearing;

(b) Upon the court's own motion;

(c) One or more examiners who have conducted a psychological examination and assessment of the offender file a statement that states that there no longer is a likelihood that the offender will engage in the future in a sexually violent offense.

(B)

(1) Before a court holds a hearing pursuant to division (A) of this section, the court shall provide notice of the date, time, place, and purpose of the hearing to the offender, the prosecuting attorney, the department of rehabilitation and correction, and the adult parole authority and shall request the department to prepare pursuant to section 5120.61 of the Revised Code an update of the most recent risk assessment and report relative to the offender. Upon the request of the prosecuting attorney or of any law enforcement agency, the department shall provide to the requesting prosecuting attorney and law enforcement agencies an institutional summary report prepared by the department that covers the offender's participation while confined in a state correctional institution in training, work, and other rehabilitative activities and any disciplinary action taken against the offender while so confined. The offender has the right to be present at any hearing held under this section. At the hearing, the offender and the prosecuting attorney may make a statement and present evidence as to whether the requirement that the offender serve the entire prison term in a state correctional institution should or should not be modified, whether the existing modification of the requirement should be continued, revised, or revoked, and whether the prison term should or should not be terminated.

(2) At a hearing held pursuant to division (A) of this section, the court may and, if the hearing is held pursuant to division (A)(1)(a), (1)(b), or (3)(c) of this section, shall determine by clear and convincing evidence whether the offender is unlikely to commit a sexually violent offense in the future.

(3) At the conclusion of the hearing held pursuant to division (A) of this section, the court may order that the requirement that the offender serve the entire prison term in a state correctional institution be continued, that the requirement be modified pursuant to division (C) of this section, that an existing modification be continued, revised, or revoked pursuant to division (C) of this section, or that the prison term be terminated pursuant to division (D) of this section.

(C)

(1) If, at the conclusion of a hearing held pursuant to division (A) of this section, the court determines by clear and convincing evidence that the offender will not represent a substantial risk of physical harm to others, the court may modify the requirement that the offender serve the entire prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code in a state correctional institution in a manner that the court considers appropriate. If the court modifies the requirement for an offender whose prison term was imposed pursuant to division (A)(3) of section 2971.03 of the Revised Code, the court shall order the adult parole authority to supervise the offender and shall require that the authority's supervision of the offender be pursuant to division (E) of this section. If the court modifies the requirement for an offender whose prison term was imposed pursuant to division (B)(1)(a), (b), or (c), (2)(a), (b), or (c), or (3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, the court shall order the adult parole authority to supervise the offender and may require that the authority's supervision of the offender be pursuant to division (E) of this section.

(2) The modification of the requirement does not terminate the prison term but serves only to suspend the requirement that the offender serve the entire term in a state correctional institution. The prison term shall remain in effect for the offender's entire life unless the court terminates the prison term pursuant to division (D) of this section. The offender shall remain under the jurisdiction of the court for the offender's entire life unless the court so terminates the prison term. The modification of the requirement does not terminate the classification of the offender, as described in division (F) of section 2971.03 of the Revised Code, as a sexual predator for purposes of Chapter 2950. of the Revised Code, and the offender is subject to supervision, including supervision under division (E) of this section if the court required the supervision of the offender to be pursuant to that division.

(3) If the court revokes the modification under consideration, the court shall order that the offender be returned to the custody of the department of rehabilitation and correction to continue serving the prison term to which the modification applied, and section 2971.06 of the Revised Code applies regarding the offender.

(D)

(1) If, at the conclusion of a hearing held pursuant to division (A) of this section, the court determines by clear and convincing evidence that the offender is unlikely to commit a sexually violent offense in the future, the court may terminate the offender's prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, subject to the offender satisfactorily completing the period of conditional release required by this division and, if applicable, compliance with division (E) of this section. If the court terminates the prison term, the court shall place the offender on conditional release for five years, notify the adult parole authority of its determination and of the termination of the prison term, and order the adult parole authority to supervise the offender during the five-year period of conditional release or, if division (E) applies to the offender, to supervise the offender pursuant to and for the period of time specified in that division. If the court terminates the prison term for an offender whose prison term was imposed pursuant to division (A)(3) of section 2971.03 of the Revised Code, the court shall require that the authority's supervision of the offender be pursuant to division (E) of this section. If the court terminates the prison term for an offender whose prison term was imposed pursuant to division (B)(1)(a), (b), or (c), (2)(a), (b), or (c), or (3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, the court may require that the authority's supervision of the offender be pursuant to division (E) of this section. Upon receipt of a notice from a court pursuant to this division, the adult parole authority shall supervise the offender who is the subject of the notice during the five-year period of conditional release, periodically notify the court of the offender's activities during that five-year period of conditional release, and file with the court no later than thirty days prior to the expiration of the five-year period of conditional release a written recommendation as to whether the termination of the offender's prison term should be finalized, whether the period of conditional release should be extended, or whether another type of action authorized pursuant to this chapter should be taken.

(2) Upon receipt of a recommendation of the adult parole authority filed pursuant to division (D)(1) of this section, the court shall hold a hearing to determine whether to finalize the termination of the offender's prison term, to extend the period of conditional release, or to take another type of action authorized pursuant to this chapter. The court shall hold the hearing no later than the date on which the five-year period of conditional release terminates and shall provide notice of the date, time, place, and purpose of the hearing to the offender and to the prosecuting attorney. At the hearing, the offender, the prosecuting attorney, and the adult parole authority employee who supervised the offender during the period of conditional release may make a statement and present evidence.

If the court determines at the hearing to extend an offender's period of conditional release, it may do so for additional periods of one year in the same manner as the original period of conditional release, and, except as otherwise described in this division, all procedures and requirements that applied to the original period of conditional release apply to the additional period of extended conditional release unless the court modifies a procedure or requirement. If an offender's period of conditional release is extended as described in this division, all references to a five-year period of conditional release that are contained in division (D)(1) of this section shall be construed, in applying the provisions of that division to the extension, as being references to the one-year period of the extension of the conditional release.

If the court determines at the hearing to take another type of action authorized pursuant to this chapter, it may do so in the same manner as if the action had been taken at any other stage of the proceedings under this chapter. As used in this division, "another type of action" includes the revocation of the conditional release and the return of the offender to a state correctional institution to continue to serve the prison term.

If the court determines at the hearing to finalize the termination of the offender's prison term, it shall notify the department of rehabilitation and correction, the department shall enter into its records a final release and issue to the offender a certificate of final release, and the prison term thereafter shall be considered completed and terminated in every way.

(3) The termination of an offender's prison term pursuant to division (D)(1) or (2) of this section does not affect the classification of the offender, as described in division (F) of section 2971.03 of the Revised Code, as a tier III sex offender/child-victim offender for purposes of Chapter 2950. of the Revised Code, does not terminate the adult parole authority's supervision of the offender, and, if the court had required the supervision of the offender to be pursuant to division (E) of this section, does not terminate the supervision of the offender with an active global positioning system device, pursuant to that division.

(E) If a prison term imposed upon an offender pursuant to division (A)(3) of section 2971.03 of the Revised Code is modified as provided in division (C) of this section or terminated as provided in division (D) of this section, the adult parole authority shall supervise the offender with an active global positioning system device during any time period in which the offender is not incarcerated in a state correctional institution. If a prison term imposed upon an offender pursuant to division (B)(1)(a), (b), or (c), (2)(a), (b), or (c), or (3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code is modified as provided in division (C) of this section or terminated as provided in division (D) of this section, and if the court requires that the adult parole authority's supervision of the offender be pursuant to this division, the authority shall supervise the offender with an active global positioning system device during any time period in which the offender is not incarcerated in a state correctional institution. If the adult parole authority is required to supervise the offender with an active global positioning system device as described in this division, unless the court removes the offender's classification as a sexually violent predator regarding an offender whose prison term was imposed under division (A)(3) of section 2971.03 of the Revised Code or terminates the requirement that supervision of the offender be pursuant to this division regarding an offender whose prison term was imposed under division (B)(1)(a), (b), or (c), (2)(a), (b), or (c), or (3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, the offender is subject to supervision with an active global positioning system pursuant to this division for the offender's entire life. The costs of administering the supervision of offenders with an active global positioning system device pursuant to this division shall be paid out of funds from the reparations fund, created pursuant to section 2743.191 of the Revised Code. This division shall only apply to a sexually violent predator sentenced pursuant to division (A)(3) of section 2971.03 of the Revised Code who is released from the custody of the department of rehabilitation and correction on or after September 29, 2005, or an offender sentenced pursuant to division (B)(1) or (2) of section 2971.03 of the Revised Code on or after January 2, 2007.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 01-01-1997; 04-29-2005; 09-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 2971.06 - Violation of condition of modification or conditional release or upon likelihood of additional offense.

If an offender is serving a prison term imposed under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, if, pursuant to section 2971.05 of the Revised Code, the court modifies the requirement that the offender serve the entire prison term in a state correctional institution or places the offender on conditional release, and if, at any time after the offender has been released from serving the term in an institution, the department of rehabilitation and correction or the prosecuting attorney learns or obtains information indicating that the offender has violated a term or condition of the modification or conditional release or believes there is a substantial likelihood that the offender has committed or is about to commit a sexually violent offense, all of the following apply:

(A) The department or the prosecuting attorney may contact a peace officer, parole officer, or probation officer and request the officer to take the offender into custody. If the department contacts a peace officer, parole officer, or probation officer and requests that the offender be taken into custody, the department shall notify the prosecuting attorney that it made the request and shall provide the reasons for which it made the request. Upon receipt of a request that an offender be taken into custody, a peace officer, parole officer, or probation officer shall take the offender in question into custody and promptly shall notify the department and the prosecuting attorney, in writing, that the offender was taken into custody. After the offender has been taken into custody, the department or the prosecuting attorney shall notify the court of the violation or the belief that there is a substantial likelihood that the offender has committed or is about to commit a sexually violent offense, and the prosecuting attorney may request that the court, pursuant to section 2971.05 of the Revised Code, revise the modification. An offender may be held in custody under this provision for no longer than thirty days, pending a determination pursuant to section 2971.05 of the Revised Code of whether the modification of the requirement that the offender serve the entire prison term in a state correctional institution should be revised. If the court fails to make a determination under that section regarding the prosecuting attorney's request within thirty days after the offender was taken into custody, the offender shall be released from custody and shall be subject to the same terms and conditions as existed under the then-existing modification of the requirement that the offender serve the entire prison term in a state correctional institution, provided that if the act that resulted in the offender being taken into custody under this division is a criminal offense and if the offender is arrested for that act, the offender may be retained in custody in accordance with the applicable law.

(B) If the offender is not taken into custody pursuant to division (A) of this section, the department or the prosecuting attorney shall notify the court of the known or suspected violation or of the belief that there is a substantial likelihood that the offender has committed or is about to commit a sexually violent offense. If the department provides the notification to the court, it also shall notify the prosecuting attorney that it provided the notification and shall provide the reasons for which it provided the notification. The prosecuting attorney may request that the court, pursuant to section 2971.05 of the Revised Code, revise the modification.

Effective Date: 01-01-1997; 01-02-2007; 2007 SB10 01-01-2008



Section 2971.07 - Chapter application - search of person or residence without warrant.

(A) This chapter does not apply to any offender unless the offender is one of the following:

(1) The offender is convicted of or pleads guilty to a violent sex offense and also is convicted of or pleads guilty to a sexually violent predator specification that was included in the indictment, count in the indictment, or information charging that offense.

(2) The offender is convicted of or pleads guilty to a designated homicide, assault, or kidnapping offense and also is convicted of or pleads guilty to both a sexual motivation specification and a sexually violent predator specification that were included in the indictment, count in the indictment, or information charging that offense.

(3) The offender is convicted of or pleads guilty to a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, and the court does not sentence the offender to a term of life without parole pursuant to division (B) of section 2907.02 of the Revised Code or division (B) of that section prohibits the court from sentencing the offender pursuant to section 2971.03 of the Revised Code.

(4) The offender is convicted of or pleads guilty to attempted rape committed on or after January 2, 2007, and also is convicted of or pleads guilty to a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code.

(5) The offender is convicted of or pleads guilty to a violation of section 2905.01 of the Revised Code and also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and that section requires a court to sentence the offender pursuant to section 2971.03 of the Revised Code.

(6) The offender is convicted of or pleads guilty to aggravated murder and also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and division (A)(2)(b)(ii) of section 2929.022, division (A)(1)(e), (C)(1)(a)(v), (C)(2)(a)(ii), (D)(2)(b), (D)(3)(a)(iv), or (E)(1)(d) of section 2929.03, or division (A) or (B) of section 2929.06 of the Revised Code requires a court to sentence the offender pursuant to division (B)(3) of section 2971.03 of the Revised Code.

(7) The offender is convicted of or pleads guilty to murder and also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and division (B)(2) of section 2929.02 of the Revised Code requires a court to sentence the offender pursuant to section 2971.03 of the Revised Code.

(B) This chapter does not limit or affect a court in imposing upon an offender described in divisions (A)(1) to (9) of this section any financial sanction under section 2929.18 or any other section of the Revised Code, or, except as specifically provided in this chapter, any other sanction that is authorized or required for the offense or violation by any other provision of law.

(C) If an offender is sentenced to a prison term under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code and if, pursuant to section 2971.05 of the Revised Code, the court modifies the requirement that the offender serve the entire prison term in a state correctional institution or places the offender on conditional release that involves the placement of the offender under the supervision of the adult parole authority, authorized field officers of the authority who are engaged within the scope of their supervisory duties or responsibilities may search, with or without a warrant, the person of the offender, the place of residence of the offender, and a motor vehicle, another item of tangible or intangible personal property, or any other real property in which the offender has the express or implied permission of a person with a right, title, or interest to use, occupy, or possess if the field officer has reasonable grounds to believe that the offender is not abiding by the law or otherwise is not complying with the terms and conditions of the offender's modification or release. The authority shall provide each offender with a written notice that informs the offender that authorized field officers of the authority who are engaged within the scope of their supervisory duties or responsibilities may conduct those types of searches during the period of the modification or release if they have reasonable grounds to believe that the offender is not abiding by the law or otherwise is not complying with the terms and conditions of the offender's modification or release.

Effective Date: 01-01-1997; 01-02-2007; 2007 SB10 01-01-2008






Chapter 2981 - FORFEITURE

Section 2981.01 - Purposes of forfeiture.

(A) Forfeitures under this chapter shall be governed by all of the following purposes:

(1) To provide economic disincentives and remedies to deter and offset the economic effect of offenses by seizing and forfeiting contraband, proceeds, and certain instrumentalities;

(2) To ensure that seizures and forfeitures of instrumentalities are proportionate to the offense committed;

(3) To protect third parties from wrongful forfeiture of their property;

(4) To prioritize restitution for victims of offenses.

(B) As used in this chapter:

(1) "Aircraft" has the same meaning as in section 4561.01 of the Revised Code.

(2) "Computers," "computer networks," "computer systems," "computer software," and "telecommunications device" have the same meanings as in section 2913.01 of the Revised Code.

(3) "Financial institution" means a bank, credit union, savings and loan association, or a licensee or registrant under Chapter 1321. of the Revised Code.

(4) "Firearm" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(5) "Innocent person" includes any bona fide purchaser of property that is subject to forfeiture, including any person who establishes a valid claim to or interest in the property in accordance with section 2923.04 of the Revised Code, and any victim of an alleged offense.

(6) "Instrumentality" means property otherwise lawful to possess that is used in or intended to be used in an offense. An "instrumentality" may include, but is not limited to, a firearm, a mobile instrumentality, a computer, a computer network, a computer system, computer software, a telecommunications device, money, and any other means of exchange.

(7) "Law enforcement agency" includes, but is not limited to, the state board of pharmacy, the enforcement division of the department of taxation, and the office of the prosecutor.

(8) "Mobile instrumentality" means an instrumentality that is inherently mobile and used in the routine transport of persons. "Mobile instrumentality" includes, but is not limited to, any vehicle, any watercraft, and any aircraft.

(9) "Money" has the same meaning as in section 1301.201 of the Revised Code.

(10) "Offense" means any act or omission that could be charged as a criminal offense or a delinquent act, whether or not a formal criminal prosecution or delinquent child proceeding began at the time the forfeiture is initiated. Except as otherwise specified, an offense for which property may be forfeited includes any felony and any misdemeanor. The commission of an "offense" includes the commission of a delinquent act.

(11) "Proceeds" means both of the following:

(a) In cases involving unlawful goods, services, or activities, "proceeds" means any property derived directly or indirectly from an offense. "Proceeds" may include, but is not limited to, money or any other means of exchange. "Proceeds" is not limited to the net gain or profit realized from the offense.

(b) In cases involving lawful goods or services that are sold or provided in an unlawful manner, "proceeds" means the amount of money or other means of exchange acquired through the illegal transactions resulting in the forfeiture, less the direct costs lawfully incurred in providing the goods or services. The lawful costs deduction does not include any part of the overhead expenses of, or income taxes paid by, the entity providing the goods or services. The alleged offender or delinquent child has the burden to prove that any costs are lawfully incurred.

(12) "Property" means "property" as defined in section 2901.01 of the Revised Code and any benefit, privilege, claim, position, interest in an enterprise, or right derived, directly or indirectly, from the offense.

(13) "Property subject to forfeiture" includes contraband and proceeds and may include instrumentalities as provided in this chapter.

(14) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code. When relevant, "prosecutor" also includes the attorney general.

(15) "Vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(16) "Watercraft" has the same meaning as in section 1547.01 of the Revised Code.

(C) The penalties and procedures under Chapters 2923., 2925., and 2933. of the Revised Code remain in effect to the extent that they do not conflict with this chapter.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-2007; 2007 HB120 07-01-2007



Section 2981.02 - Property subject to forfeiture.

(A) The following property is subject to forfeiture to the state or a political subdivision under either the criminal or delinquency process in section 2981.04 of the Revised Code or the civil process in section 2981.05 of the Revised Code:

(1) Contraband involved in an offense;

(2) Proceeds derived from or acquired through the commission of an offense;

(3) An instrumentality that is used in or intended to be used in the commission or facilitation of any of the following offenses when the use or intended use, consistent with division (B) of this section, is sufficient to warrant forfeiture under this chapter:

(a) A felony;

(b) A misdemeanor, when forfeiture is specifically authorized by a section of the Revised Code or by a municipal ordinance that creates the offense or sets forth its penalties;

(c) An attempt to commit, complicity in committing, or a conspiracy to commit an offense of the type described in divisions (A)(3)(a) and (b) of this section.

(B) In determining whether an alleged instrumentality was used in or was intended to be used in the commission or facilitation of an offense or an attempt, complicity, or conspiracy to commit an offense in a manner sufficient to warrant its forfeiture, the trier of fact shall consider the following factors the trier of fact determines are relevant:

(1) Whether the offense could not have been committed or attempted but for the presence of the instrumentality;

(2) Whether the primary purpose in using the instrumentality was to commit or attempt to commit the offense;

(3) The extent to which the instrumentality furthered the commission of, or attempt to commit, the offense.

(C) This chapter does not apply to or limit forfeitures under Title XLV of the Revised Code, including forfeitures relating to section 2903.06 or 2903.08 of the Revised Code.

Effective Date: 07-01-2007



Section 2981.03 - Provisional title to property subject to forfeiture.

(A)

(1) The state or political subdivision acquires provisional title to property subject to forfeiture under this chapter upon a person's commission of an offense giving rise to forfeiture, subject to third party claims and a final adjudication under section 2981.04 or 2981.05 of the Revised Code. Provisional title authorizes the state or political subdivision to seize and hold the property, and to act to protect the property, under this section before any proceeding under this chapter. Title to the property vests with the state or political subdivision when the trier of fact renders a final forfeiture verdict or order under section 2981.04 or 2981.05 of the Revised Code, but that title is subject to third party claims adjudicated under those sections.

(2) A law enforcement officer may seize property that the officer has probable cause to believe is property subject to forfeiture. If a law enforcement officer seizes property that is titled or registered under law, the officer or the law enforcement agency that employs the officer shall notify the property owner of the seizure. The agency shall give notice to the property owner at the owner's last known address as soon as practical after the seizure and may give the notice by certified mail or orally by any means, including telephone. If the officer or agency is unable to provide the notice required by this division despite reasonable, good faith efforts, those efforts constitute fulfillment of the notice requirement.

(3) In a civil forfeiture case under this chapter in which the state or political subdivision seeks to seize real property, the property owner may request a hearing before the seizure, and in the hearing the state or political subdivision shall show probable cause that the real property is subject to forfeiture.

(4) A person aggrieved by an alleged unlawful seizure of property may seek relief from the seizure by filing a motion in the appropriate court that shows the person's interest in the property, states why the seizure was unlawful, and requests the property's return. If the motion is filed before an indictment, information, or a complaint seeking forfeiture of the property is filed, the court shall promptly schedule a hearing on the motion, and at the hearing the person shall demonstrate by a preponderance of the evidence that the seizure was unlawful and that the person is entitled to the property. If the motion is filed by a defendant after an indictment, information, or a complaint seeking forfeiture of the property has been filed, the court shall treat the motion as a motion to suppress evidence. If the motion is filed by a third party after an indictment, information, or complaint seeking forfeiture of the property has been filed, the court shall treat the motion as a petition of a person with an alleged interest in the subject property, pursuant to divisions (E) and (F) of section 2981.04 of the Revised Code.

(5)

(a) In any action under section 2981.04 or 2981.05 of the Revised Code, if a property owner or third party claims lawful interest in the subject property alleged to be proceeds, the state or political subdivision has provisional title and a right to hold property if it proves both of the following by a preponderance of the evidence:

(i) The interest in the property was acquired by the alleged offender or delinquent child during the commission of the offense or within a reasonable time after that period.

(ii) There is no likely source for the interest in the property other than as proceeds derived from or acquired through the commission of the offense.

(b) The alleged offender or delinquent child shall have the burden to prove the amount of any direct costs lawfully incurred.

(B)

(1) Upon application by the prosecutor who prosecutes or brings an action that allows forfeiture under this chapter, the court in which the action is prosecuted or filed may issue an order taking any reasonable action necessary to preserve the reachability of the property including, but not limited to, a restraining order or injunction, an order requiring execution of a satisfactory bond or insurance policy, an order to inspect, photograph, or inventory the property, an order placing a lien or lis pendens against the property, or an order appointing a receiver or trustee. The court may issue an order of this nature at any of the following times:

(a) Upon the filing of a complaint, indictment, or information alleging the property to be subject to forfeiture under section 2981.02 of the Revised Code;

(b) Prior to the filing of a complaint, an indictment, or information alleging the property to be subject to forfeiture under section 2981.02 of the Revised Code, if, after giving notice to all persons known to have a interest in the property and giving those persons an opportunity to be heard, the court determines that all of the following apply:

(i) There is a substantial probability the state or political subdivision will prevail on the forfeiture issue.

(ii) There is a substantial probability that failure to enter the order will result in the property being destroyed, being removed from the court's jurisdiction, or otherwise being made unavailable for forfeiture.

(iii) The need to preserve the availability of the property outweighs the hardship on the person against whom the order is to be entered.

(c) As a condition of releasing the property based on a determination of substantial hardship under division (D) of this section.

(2) Except as otherwise provided in division (B)(3) of this section, the court shall make an order under division (B)(1)(b) of this section effective for not more than ninety days, but the court may extend the order if the prosecutor demonstrates that the need to preserve the reachability of the property still exists or for other good cause shown and shall extend the order if an indictment, information, or a complaint is filed alleging that the property is subject to forfeiture.

(3) A court may issue an order under division (B)(1) of this section without giving notice or a hearing to a person known to have a interest in the property if the prosecutor demonstrates that the property is subject to forfeiture and that giving notice and a hearing will jeopardize the availability of the property for forfeiture. Notwithstanding the ninety-day limit described in division (B)(2) of this section, the court shall make an order under division (B)(3) of this section effective for not more than ten days, but the court may extend the order if the prosecutor again demonstrates that the property is subject to forfeiture and that a hearing will jeopardize the availability of the property or for other good cause shown or if the person subject to the order consents to a longer period. If a party requests a hearing on the order, the court shall hold the hearing at the earliest possible time before the order expires.

(4) At any hearing under division (B) of this section, the court may receive and consider evidence and information that is inadmissible under the Rules of Evidence. The court shall cause the hearing to be recorded and shall cause a transcript to be made. If property is to be seized as a result of the hearing, the recording and transcript shall not be a public record for purposes of section 149.43 of the Revised Code until the property is seized. This section does not authorize making available for inspection any confidential law enforcement investigatory record or trial preparation record, as defined in section 149.43 of the Revised Code.

(C) Except as otherwise provided in division (E) of this section, any replevin, conversion, or other civil action brought concerning property subject to a criminal or civil forfeiture action under this chapter shall be stayed until the forfeiture action is resolved.

(D)

(1) A person with an interest in property that is subject to forfeiture and that is seized under this chapter may seek conditional release of the property by requesting possession from the person with custody of the property. The request shall demonstrate how the person meets the requirements specified in divisions (D)(3)(a), (b), and (c) of this section.

(2) If the person with custody of the property does not release the property within fifteen days after a person makes a request under division (D)(1) of this section, or within seven days after a person makes the request if the property was seized as a mobile instrumentality or if the request is to copy records, the person who made the request may file a petition for conditional release with the court in which the complaint, indictment, or information is filed or, if no complaint, indictment, or information is filed, the court that issued the seizure warrant for the property. The petition shall demonstrate how the person meets the requirements specified in divisions (D)(3)(a), (b), and (c) of this section and the steps the person has taken to secure release of the property from the official. Unless extended for good cause shown, the petition shall be filed either within thirty days of the filing of a complaint, an indictment, or information in the forfeiture action or, if no complaint, indictment, or information is filed, within thirty days of the issuance of the seizure warrant of the property.

If the court finds that the person meets the criteria specified in divisions (D)(3)(a), (b), and (c) of this section, the court shall order the property's conditional return to the person pending completion of the forfeiture action. In issuing this order, the court shall notify the person of the prohibitions against interfering with or diminishing property in section 2981.07 of the Revised Code and may make any order necessary to ensure that the value of the property is maintained.

If personal, business, or governmental records are seized, including those contained in computer files, a person may petition the court for a prompt opportunity to copy, at the person's expense, any records that are not contraband. The court may grant the petition if the person demonstrates how the person meets the requirements specified in divisions (D)(3)(a) and (c) of this section. The court shall order a competent person to supervise the copying.

(3) Except when there is probable cause that the property is contraband, property that must be held for a reasonable time as evidence related to an offense, or property that is likely to be used in additional offenses or except when the state or political subdivision meets the burden imposed under division (A)(5) of this section regarding alleged proceeds, a court may conditionally release property subject to forfeiture to a person who demonstrates all of the following:

(a) A possessory interest in the property;

(b) Sufficient ties to the community to provide assurance that the property will be available at the time of trial;

(c) That failure to conditionally release the property will cause a substantial hardship to the claimant.

(4) In determining whether a substantial hardship exists, the court shall weigh the claimant's likely hardship from the state's or political subdivision's continued possession of the property against the risk that the property will be destroyed, damaged, lost, concealed, or transferred if returned to the claimant. The court shall consider in favor of release the possibility that withholding the property would prevent a legitimate business from functioning, prevent the claimant's or an innocent person from maintaining employment, or leave the claimant or an innocent person homeless.

(5) If the state or political subdivision shows that the claimant's petition is frivolous, the court shall deny the petition. Otherwise, the state or political subdivision may respond to the petition by submitting evidence ex parte to avoid disclosing any matter that may adversely affect an ongoing criminal investigation or pending trial.

(6) The court shall decide on the petition not more than thirty days after it is filed. If the property seized is alleged to be a mobile instrumentality, the court shall decide on the petition as soon as practicable within the thirty-day period. If personal, business, or governmental records were seized and a person files a petition to copy the records, the court shall decide on the petition as soon as practicable. In any case, the court may extend the time for deciding on the petition by consent of the parties or for good cause shown.

(E) Nothing in this section precludes a financial institution that has or purports to have a security interest in or lien on property described in section 2981.02 of the Revised Code from filing an action in connection with the property, prior to its disposition under this chapter, to obtain possession of the property in order to foreclose or otherwise enforce the security interest or lien.

If a financial institution commences a civil action or takes any other appropriate legal action to sell the property prior to its seizure or prior to its disposition under this chapter, if the person who is responsible for conducting the sale has actual knowledge of the commencement of a forfeiture action under either section 2981.04 or 2981.05 of the Revised Code, and if the property is sold, then the person shall dispose of the proceeds of the sale in the following order:

(1) First, to the payment of the costs of the sale, excluding any associated attorney's fees, and to the payment of the costs incurred by law enforcement agencies and financial institutions in connection with the seizure, storage, and maintenance of, and provision of security for, the property;

(2) Second, in the order of priority of the security interests and liens, to the payment of valid security interests and liens pertaining to the property that, at the time at which the state or political subdivision gains provisional title, are held by known secured parties and lienholders;

(3) Third, to the court that has or would have jurisdiction in a case or proceeding under section 2981.04 or section 2981.05 of the Revised Code for disposition under this chapter.

(F) A prosecutor may file a forfeiture action under section 2981.04 or 2981.05 of the Revised Code, or both. If property is seized pursuant to this section and a criminal forfeiture has not begun under section 2981.04 of the Revised Code, the prosecutor of the county in which the seizure occurred shall commence a civil action to forfeit that property under section 2981.05 of the Revised Code.

If the property seized includes property alleged to be a mobile instrumentality or includes personal, business, or governmental records, the civil forfeiture action shall be brought within thirty days of seizure. Otherwise, the action shall be brought within sixty days of seizure. In either case, the period within which the action shall be brought may be extended by agreement of the parties or by the court for good cause shown.

A prosecutor may file an appropriate charging instrument under section 2981.04 of the Revised Code to seek a criminal forfeiture after a civil forfeiture action begins. Filing a charging instrument for an offense that is also the basis of a civil forfeiture action shall stay the civil action.

A civil action to obtain civil forfeiture may be commenced as described in section 2981.05 of the Revised Code regardless of whether the offender or delinquent child has pleaded guilty to, been convicted of, or been adjudicated a delinquent child for the act that is the basis of the order.

(G) The prosecutor shall maintain an accurate record of each item disposed of under section 2981.04 or 2981.05 of the Revised Code. The record shall not identify or enable the identification of the officer who seized the property. The record is a public record open for inspection under section 149.43 of the Revised Code.

Effective Date: 07-01-2007



Section 2981.04 - Charging instrument - forfeiture order - amendment.

(A)

(1) Property described in division (A) of section 2981.02 of the Revised Code may be forfeited under this section only if the complaint, indictment, or information charging the offense or municipal violation, or the complaint charging the delinquent act, contains a specification of the type described in section 2941.1417 of the Revised Code that sets forth all of the following to the extent it is reasonably known at the time of the filing:

(a) The nature and extent of the alleged offender's or delinquent child's interest in the property;

(b) A description of the property;

(c) If the property is alleged to be an instrumentality, the alleged use or intended use of the property in the commission or facilitation of the offense.

(2) If any property is not reasonably foreseen to be subject to forfeiture at the time of filing the indictment, information, or complaint, the trier of fact still may return a verdict of forfeiture concerning that property in the hearing described in division (B) of this section if the prosecutor, upon discovering the property to be subject to forfeiture, gave prompt notice of this fact to the alleged offender or delinquent child under Criminal Rule 7(E) or Juvenile Rule 10(B).

(3) For good cause shown, the court may consider issues of the guilt of the alleged offender or the delinquency of the alleged delinquent child separate from whether property specified as subject to forfeiture should be forfeited.

(B) If a person pleads guilty to or is convicted of an offense or is adjudicated a delinquent child for committing a delinquent act and the complaint, indictment, or information charging the offense or act contains a specification covering property subject to forfeiture under section 2981.02 of the Revised Code, the trier of fact shall determine whether the person's property shall be forfeited. If the state or political subdivision proves by a preponderance of the evidence that the property is in whole or part subject to forfeiture under section 2981.02 of the Revised Code, after a proportionality review under section 2981.09 of the Revised Code when relevant, the trier of fact shall return a verdict of forfeiture that specifically describes the extent of the property subject to forfeiture. If the trier of fact is a jury, on the offender's or delinquent child's motion, the court shall make the determination of whether the property shall be forfeited.

(C) If the court enters a verdict of forfeiture under this section, the court imposing sentence or disposition, in addition to any other sentence authorized by Chapter 2929. of the Revised Code or any disposition authorized by Chapter 2152. of the Revised Code, shall order that the offender or delinquent child forfeit to the state or political subdivision the offender's or delinquent child's interest in the property. The property vests with the state or political subdivision subject to the claims of third parties. The court may issue any additional order to affect the forfeiture, including, but not limited to, an order under section 2981.06 of the Revised Code.

(D) After the entry of a forfeiture order under this section, the prosecutor shall attempt to identify any person with an interest in the property subject to forfeiture by searching appropriate public records and making reasonably diligent inquiries. The prosecutor shall give notice of the forfeiture that remains subject to the claims of third parties and proposed disposal of the forfeited property to any person known to have an interest in the property. The prosecutor also shall publish notice of the forfeiture that remains subject to the claims of third parties and proposed disposal of the forfeited property once each week for two consecutive weeks in a newspaper of general circulation in the county in which the property was seized.

(E)

(1) Any person, other than the offender or delinquent child whose conviction or plea of guilty or delinquency adjudication is the basis of the forfeiture order, who asserts a legal interest in the property that is the subject of the order may petition the court that issued the order for a hearing under division (E)(3) of this section to adjudicate the validity of the person's alleged interest in the property. All of the following apply to the petition:

(a) It shall be filed within thirty days after the final publication of notice or the person's receipt of notice under division (D) of this section.

(b) It shall be signed by the petitioner under the penalties for falsification specified in section 2921.13 of the Revised Code.

(c) It shall describe the nature and extent of the petitioner's interest in the property, the time and circumstances of the petitioner's acquisition of that interest, any additional facts supporting the petitioner's claim, and the relief sought.

(2)

(a) In lieu of filing a petition as described in division (E)(1) of this section, a person, other than the offender or delinquent child whose conviction or plea of guilty or delinquency adjudication is the basis of the forfeiture order, may file an affidavit as described in this division to establish the validity of the alleged right, title, or interest in the property that is the subject of the forfeiture order if the person is a secured party or other lienholder of record that asserts a legal interest in the property, including, but not limited to, a mortgage, security interest, or other type of lien. The affidavit shall contain averments that the secured party or other lienholder acquired its alleged right, title, or interest in the property in the regular course of its business, for a specified valuable consideration, without actual knowledge of any facts pertaining to the offense that was the basis of the forfeiture order, in good faith, and without the intent to prevent or otherwise impede the state or political subdivision from seizing or obtaining a forfeiture of the property. The person shall file the affidavit within thirty days after the earlier of the final publication of notice or the receipt of notice under division (D) of this section.

(b) Except as otherwise provided in this section, the affidavit shall constitute prima-facie evidence of the validity of the affiant's alleged interest in the property.

(c) Unless the prosecutor files a motion challenging the affidavit within ten days after its filing and unless the prosecutor establishes by a preponderance of the evidence at the hearing held under division (E)(3) of this section that the affiant does not possess the alleged interest in the property or that the affiant had actual knowledge of facts pertaining to the offense or delinquent act that was the basis of the forfeiture order, the affidavit shall constitute conclusive evidence of the validity of the affiant's interest in the property.

(d) Any subsequent purchaser or other transferee of property pursuant to forfeiture under this section shall take the property subject to the continued validity of the interest of the affiant.

(3) Upon receipt of a petition or affidavit filed under division (E)(1) or (2) of this section, the court shall hold a hearing to determine the validity of the petitioner's interest in the property that is the subject of the forfeiture order or, if the affidavit was challenged, to determine the validity of the affiant's interest in the property. To the extent practicable and consistent with the interests of justice, the court shall hold the hearing within thirty days after the filing of the petition or within thirty days after the prosecutor files the motion challenging the affidavit. The court may consolidate the hearing with a hearing on any other petition or affidavit that is filed by a person other than the offender or delinquent child whose conviction or plea of guilty or delinquency adjudication is the basis of the forfeiture order and that relates to the property that is the subject of the forfeiture order.

At the hearing, the petitioner or affiant may testify, present evidence and witnesses on the petitioner's or affiant's behalf, and cross-examine witnesses for the state or political subdivision. In regards to a petition, the state or political subdivision may present evidence and witnesses in rebuttal and in defense of its claim to the property and may cross-examine witnesses for the petitioner. In regards to an affidavit, the prosecutor may present evidence and witnesses and cross-examine witnesses for the affiant.

In addition to the evidence and testimony presented at the hearing, the court also shall consider the relevant portions of the record in the criminal or delinquent child case that resulted in the forfeiture order.

(F)

(1) If the hearing involves a petition, the court shall amend its forfeiture order if it determines at the hearing held pursuant to division (E)(3) of this section that the petitioner has established either of the following by a preponderance of the evidence:

(a) The petitioner has a legal interest in the property that is subject to the forfeiture order that renders the order completely or partially invalid because the legal interest in the property was vested in the petitioner, rather than the offender or delinquent child whose conviction or plea of guilty or delinquency adjudication is the basis of the order, or was superior to any interest of that offender or delinquent child, at the time of the commission of the offense or delinquent act that is the basis of the order.

(b) The petitioner is a bona fide purchaser for value of the interest in the property that is subject to the forfeiture order and was, at the time of the purchase, reasonably without cause to believe that it was subject to forfeiture.

(2) The court also shall amend its forfeiture order to reflect any interest of a secured party or other lienholder of record in the property subject to forfeiture who prevails at a hearing on the petition or affidavit filed pursuant to division (E)(1) or (2) of this section.

(G) If the court disposes of all petitions or affidavits timely filed under this section in favor of the state or political subdivision, the state or political subdivision shall have clear title to the property that is the subject of a forfeiture order issued under this section, but only to the extent that other parties' lawful interests in the property are not infringed. To the extent that the state or political subdivision has clear title to the property, the state or political subdivision may warrant good title to any subsequent purchaser or other transferee.

Effective Date: 07-01-2007



Section 2981.05 - Civil forfeiture action - pretrial hardship release.

(A) The prosecutor of the political subdivision in which property described in division (A) of section 2981.02 of the Revised Code is located may commence a civil forfeiture action under this section by filing in the court of common pleas of the county in which the property is located a complaint requesting an order that forfeits the property to the state or a political subdivision. The filing shall be consistent with division (F) of section 2981.03 of the Revised Code.

(B) Prior to or upon the commencement of a civil forfeiture action, the prosecutor shall attempt to identify any person with an interest in the property subject to forfeiture by searching appropriate public records and making reasonably diligent inquiries. The prosecutor shall give notice of the commencement of the civil action, together with a copy of the complaint, to each person who is reasonably known to have any interest in the property, by certified mail, return receipt requested, or by personal service. The prosecutor shall cause a similar notice to be published once each week for two consecutive weeks in a newspaper of general circulation in the county in which the property is located.

(C) A person with an interest in the property subject to forfeiture may petition the court to release the property pursuant to division (D) of section 2981.03 of the Revised Code. The court shall consider the petition as provided in that section. If a timely petition for pretrial hardship release is not filed, or if a petition is filed but not granted, the person may file a claim for the release of the property under the Rules of Civil Procedure. The court shall dispose of any petitions timely filed under this division.

(D) The court shall issue a civil forfeiture order if it determines that the prosecutor has proved by a preponderance of the evidence that the property is subject to forfeiture under section 2981.02 of the Revised Code, and, after a proportionality review under section 2981.09 of the Revised Code when relevant, the trier of fact specifically describes the extent of the property to be forfeited. A civil forfeiture order shall state that all interest in the property in question of the adult or juvenile who committed the act that is the basis of the order is forfeited to the state or political subdivision and shall make due provision for the interest in that property of any other person, when appropriate under this section. The court may issue any additional order to affect the forfeiture, including, but not limited to, one or more orders under section 2981.06 of the Revised Code.

(E) If the court disposes of all petitions timely filed under this section in favor of the state or political subdivision, the state or political subdivision shall have clear title to the property that is the subject of a forfeiture order under this section, but only to the extent that other parties' lawful interests in the property are not infringed. To the extent that the state or political subdivision has clear title to the property, the state or political subdivision may warrant good title to any subsequent purchaser or other transferee.

Effective Date: 07-01-2007



Section 2981.06 - Seizure of forfeited or other property - disposition.

(A) Upon the entry of a forfeiture order under section 2981.04 or 2981.05 of the Revised Code, if necessary, the court shall order an appropriate law enforcement officer to seize the forfeited property on conditions that the court considers proper. If necessary, the court shall order the person in possession of the property to deliver the property by a specific date to the law enforcement agency involved in the initial seizure of the property. The court shall deliver the order by personal service or certified mail.

(B) With respect to property that is the subject of a forfeiture order issued under section 2981.04 or 2981.05 of the Revised Code, the court that issued the order, upon petition of the prosecutor who prosecuted the underlying offense or act or brought the civil forfeiture action, may do any of the following:

(1) Enter any appropriate restraining orders or injunctions; require execution of satisfactory performance bonds; appoint receivers, conservators, appraisers, accountants, or trustees; or take any other action necessary to safeguard and maintain the forfeited property;

(2) Authorize the payment of rewards to persons who provide information resulting in forfeiture of the property under this chapter from funds provided under division (F) of section 2981.12 of the Revised Code;

(3) Authorize the prosecutor to settle claims;

(4) Restore forfeited property to victims and grant petitions for mitigation or remission of forfeiture;

(5) Authorize a stay of the forfeiture order pending appeal or resolution of any claim to the property if requested by a person other than the defendant or a person acting in concert with, or on behalf of, the defendant.

(C) To facilitate the identification and location of property that is the subject of a forfeiture order and to facilitate the disposition of petitions for remission or mitigation issued under this section, after the issuance of a forfeiture order and upon application by the prosecutor, the court, consistent with the Civil Rules, may order that the testimony of any witness relating to the forfeited property be taken by deposition and that any designated material that is not privileged be produced at the same time and place as the testimony.

(D) The court shall order forfeiture of any other property of the offender or delinquent child up to the value of the unreachable property if any of the following describe any property subject to a forfeiture order under section 2981.04 or 2981.05 of the Revised Code:

(1) It cannot be located through due diligence.

(2) It has been transferred, sold, or deposited with a third party.

(3) It has been placed beyond the jurisdiction of the court.

(4) It has been substantially diminished in value or has been commingled with other property and cannot be divided without difficulty or undue injury to innocent persons.

(E) After the state or political subdivision is granted clear title under section 2981.04 or 2981.05 of the Revised Code, the prosecutor shall direct disposition of the property pursuant to this chapter, making due provisions for the rights of innocent persons.

(F) Any interest in property not exercisable by, or transferable for value to, the state or political subdivision shall expire and shall not revert to the offender or delinquent child who forfeited the property. The offender or delinquent child is not eligible to purchase the property at a sale under this chapter.

(G) Any income accruing to or derived from forfeited property may be used to offset ordinary and necessary expenses related to the property that are required by law or necessary to protect the interest of the state, political subdivision, or third parties.

Effective Date: 07-01-2007



Section 2981.07 - Interference with or diminishing forfeitable property.

(A) No person shall destroy, damage, remove, or transfer property that is subject to forfeiture or otherwise take any action in regard to property that is subject to forfeiture with purpose to do any of the following:

(1) Prevent or impair the state's or political subdivision's lawful authority to take the property into its custody or control under this chapter or to continue holding the property under its lawful custody or control;

(2) Impair or defeat the court's continuing jurisdiction over the person and property;

(3) Devalue property that the person knows, or has reasonable cause to believe, is subject to forfeiture proceedings under this chapter.

(B)

(1) Whoever violates this section is guilty of interference with or diminishing forfeitable property.

(2) Except as otherwise provided in divisions (B)(3), (4), and (5) of this section, interference with or diminishing forfeitable property is a misdemeanor of the first degree.

(3) If the value of the property is one thousand dollars or more but less than seven thousand five hundred dollars, interference with or diminishing forfeitable property is a felony of the fifth degree.

(4) If the value of the property is seven thousand five hundred dollars or more but less than one hundred fifty thousand dollars, interference with or diminishing forfeitable property is a felony of the fourth degree.

(5) If the value of the property is one hundred fifty thousand dollars or more, interference with or diminishing forfeitable property is a felony of the third degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-2007

Related Legislative Provision: See 129th General AssemblyFile No.29,HB 86, §4



Section 2981.08 - Right to trial by jury.

Parties to a forfeiture action under this chapter have a right to trial by jury as follows:

(A) In a criminal forfeiture action, the defendant has the right to trial by jury.

(B) In a civil forfeiture action, the defendant, the state or political subdivision, and third party claimants have the right to trial by jury.

Effective Date: 07-01-2007



Section 2981.09 - Forfeiture of property as instrumentality where value disproportionate.

(A) Property may not be forfeited as an instrumentality under this chapter to the extent that the amount or value of the property is disproportionate to the severity of the offense. The owner of the property shall have the burden of going forward with the evidence and the burden to prove by a preponderance of the evidence that the amount or value of the property subject to forfeiture is disproportionate to the severity of the offense.

(B) Contraband and any proceeds obtained from the offense are not subject to proportionality review under this section.

(C) In determining the severity of the offense for purposes of forfeiture of an instrumentality, the court shall consider all relevant factors including, but not limited to, the following:

(1) The seriousness of the offense and its impact on the community, including the duration of the activity and the harm caused or intended by the person whose property is subject to forfeiture;

(2) The extent to which the person whose property is subject to forfeiture participated in the offense;

(3) Whether the offense was completed or attempted.

(D) In determining the value of the property that is an instrumentality and that is subject to forfeiture, the court shall consider relevant factors including, but not limited to, the following:

(1) The fair market value of the property;

(2) The value of the property to the person whose property is subject to forfeiture, including hardship to the person or to innocent persons if the property were forfeited.

Effective Date: 07-01-2007



Section 2981.11 - Care of property in law enforcement custody.

(A)

(1) Any property that has been lost, abandoned, stolen, seized pursuant to a search warrant, or otherwise lawfully seized or forfeited and that is in the custody of a law enforcement agency shall be kept safely by the agency, pending the time it no longer is needed as evidence or for another lawful purpose, and shall be disposed of pursuant to sections 2981.12 and 2981.13 of the Revised Code.

(2) This chapter does not apply to the custody and disposal of any of the following:

(a) Vehicles subject to forfeiture under Title XLV of the Revised Code, except as provided in division (A)(6) of section 2981.12 of the Revised Code;

(b) Abandoned junk motor vehicles or other property of negligible value;

(c) Property held by a department of rehabilitation and correction institution that is unclaimed, that does not have an identified owner, that the owner agrees to dispose of, or that is identified by the department as having little value;

(d) Animals taken, and devices used in unlawfully taking animals, under section 1531.20 of the Revised Code;

(e) Controlled substances sold by a peace officer in the performance of the officer's official duties under section 3719.141 of the Revised Code;

(f) Property recovered by a township law enforcement agency under sections 505.105 to 505.109 of the Revised Code;

(g) Property held and disposed of under an ordinance of the municipal corporation or under sections 737.29 to 737.33 of the Revised Code, except that a municipal corporation that has received notice of a citizens' reward program as provided in division (F) of section 2981.12 of the Revised Code and disposes of property under an ordinance shall pay twenty-five per cent of any moneys acquired from any sale or auction to the citizens' reward program.

(B)

(1) Each law enforcement agency that has custody of any property that is subject to this section shall adopt and comply with a written internal control policy that does all of the following:

(a) Provides for keeping detailed records as to the amount of property acquired by the agency and the date property was acquired;

(b) Provides for keeping detailed records of the disposition of the property, which shall include, but not be limited to, both of the following:

(i) The manner in which it was disposed, the date of disposition, detailed financial records concerning any property sold, and the name of any person who received the property. The record shall not identify or enable identification of the individual officer who seized any item of property.

(ii) The general types of expenditures made with amounts that are gained from the sale of the property and that are retained by the agency, including the specific amount expended on each general type of expenditure, except that the policy shall not provide for or permit the identification of any specific expenditure that is made in an ongoing investigation.

(c) Complies with section 2981.13 of the Revised Code if the agency has a law enforcement trust fund or similar fund created under that section.

(2)

The records kept under the internal control policy shall be open to public inspection during the agency's regular business hours. The policy adopted under this section is a public record open for inspection under section 149.43 of the Revised Code.

(C) A law enforcement agency with custody of property to be disposed of under section 2981.12 or 2981.13 of the Revised Code shall make a reasonable effort to locate persons entitled to possession of the property, to notify them of when and where it may be claimed, and to return the property to them at the earliest possible time. In the absence of evidence identifying persons entitled to possession, it is sufficient notice to advertise in a newspaper of general circulation in the county and to briefly describe the nature of the property in custody and inviting persons to view and establish their right to it.

(D) As used in sections 2981.11 to 2981.13 of the Revised Code:

(1) "Citizens' reward program" has the same meaning as in section 9.92 of the Revised Code.

(2) "Law enforcement agency" includes correctional institutions.

(3) "Township law enforcement agency" means an organized police department of a township, a township police district, a joint police district, or the office of a township constable.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2007; 2007 HB120 07-01-2007



Section 2981.12 - Disposal of unclaimed or forfeited property.

(A) Unclaimed or forfeited property in the custody of a law enforcement agency, other than property described in division (A)(2) of section 2981.11 of the Revised Code, shall be disposed of by order of any court of record that has territorial jurisdiction over the political subdivision that employs the law enforcement agency, as follows:

(1) Drugs shall be disposed of pursuant to section 3719.11 of the Revised Code or placed in the custody of the secretary of the treasury of the United States for disposal or use for medical or scientific purposes under applicable federal law.

(2) Firearms and dangerous ordnance suitable for police work may be given to a law enforcement agency for that purpose. Firearms suitable for sporting use or as museum pieces or collectors' items may be sold at public auction pursuant to division (B) of this section. The agency may sell other firearms and dangerous ordnance to a federally licensed firearms dealer in a manner that the court considers proper. The agency shall destroy any firearms or dangerous ordnance not given to a law enforcement agency or sold or shall send them to the bureau of criminal identification and investigation for destruction by the bureau.

(3) Obscene materials shall be destroyed.

(4) Beer, intoxicating liquor, or alcohol seized from a person who does not hold a permit issued under Chapters 4301. and 4303. of the Revised Code or otherwise forfeited to the state for an offense under section 4301.45 or 4301.53 of the Revised Code shall be sold by the division of liquor control if the division determines that it is fit for sale or shall be placed in the custody of the investigations unit in the department of public safety and be used for training relating to law enforcement activities. The department, with the assistance of the division of liquor control, shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the distribution to state or local law enforcement agencies upon their request. If any tax imposed under Title XLIII of the Revised Code has not been paid in relation to the beer, intoxicating liquor, or alcohol, any moneys acquired from the sale shall first be used to pay the tax. All other money collected under this division shall be paid into the state treasury. Any beer, intoxicating liquor, or alcohol that the division determines to be unfit for sale shall be destroyed.

(5) Money received by an inmate of a correctional institution from an unauthorized source or in an unauthorized manner shall be returned to the sender, if known, or deposited in the inmates' industrial and entertainment fund of the institution if the sender is not known.

(6)

(a) Any mobile instrumentality forfeited under this chapter may be given to the law enforcement agency that initially seized the mobile instrumentality for use in performing its duties, if the agency wants the mobile instrumentality. The agency shall take the mobile instrumentality subject to any security interest or lien on the mobile instrumentality.

(b) Vehicles and vehicle parts forfeited under sections 4549.61 to 4549.63 of the Revised Code may be given to a law enforcement agency for use in performing its duties. Those parts may be incorporated into any other official vehicle. Parts that do not bear vehicle identification numbers or derivatives of them may be sold or disposed of as provided by rules of the director of public safety. Parts from which a vehicle identification number or derivative of it has been removed, defaced, covered, altered, or destroyed and that are not suitable for police work or incorporation into an official vehicle shall be destroyed and sold as junk or scrap.

(7) Computers, computer networks, computer systems, and computer software suitable for police work may be given to a law enforcement agency for that purpose or disposed of under division (B) of this section.

(8) Money seized in connection with a violation of section 2905.32, 2907.21, or 2907.22 of the Revised Code shall be deposited in the victims of human trafficking fund created by section 5101.87 of the Revised Code.

(B) Unclaimed or forfeited property that is not described in division (A) of this section or division (A)(2) of section 2981.11 of the Revised Code, with court approval, may be used by the law enforcement agency in possession of it. If it is not used by the agency, it may be sold without appraisal at a public auction to the highest bidder for cash or disposed of in another manner that the court considers proper.

(C) Except as provided in divisions (A) and (F) of this section and after compliance with division (D) of this section when applicable, any moneys acquired from the sale of property disposed of pursuant to this section shall be placed in the general revenue fund of the state, or the general fund of the county, the township, or the municipal corporation of which the law enforcement agency involved is an agency.

(D) If the property was in the possession of the law enforcement agency in relation to a delinquent child proceeding in a juvenile court, ten per cent of any moneys acquired from the sale of property disposed of under this section shall be applied to one or more alcohol and drug addiction treatment programs that are certified by the department of alcohol and drug addiction services under section 3793.06 of the Revised Code. A juvenile court shall not specify a program, except as provided in this division, unless the program is in the same county as the court or in a contiguous county. If no certified program is located in any of those counties, the juvenile court may specify a certified program anywhere in Ohio. The remaining ninety per cent of the proceeds or cash shall be applied as provided in division (C) of this section.

Each treatment program that receives in any calendar year forfeited money under this division shall file an annual report for that year with the attorney general and with the court of common pleas and board of county commissioners of the county in which the program is located and of any other county from which the program received forfeited money. The program shall file the report on or before the first day of March in the calendar year following the calendar year in which the program received the money. The report shall include statistics on the number of persons the program served, identify the types of treatment services it provided to them, and include a specific accounting of the purposes for which it used the money so received. No information contained in the report shall identify, or enable a person to determine the identity of, any person served by the program.

(E) Each certified alcohol and drug addiction treatment program that receives in any calendar year money under this section or under section 2981.13 of the Revised Code as the result of a juvenile forfeiture order shall file an annual report for that calendar year with the attorney general and with the court of common pleas and board of county commissioners of the county in which the program is located and of any other county from which the program received the money. The program shall file the report on or before the first day of March in the calendar year following the year in which the program received the money. The report shall include statistics on the number of persons served with the money, identify the types of treatment services provided, and specifically account for how the money was used. No information in the report shall identify or enable a person to determine the identity of anyone served by the program.

As used in this division, "juvenile-related forfeiture order" means any forfeiture order issued by a juvenile court under section 2981.04 or 2981.05 of the Revised Code and any disposal of property ordered by a court under section 2981.11 of the Revised Code regarding property that was in the possession of a law enforcement agency in relation to a delinquent child proceeding in a juvenile court.

(F) Each board of county commissioners that recognizes a citizens' reward program under section 9.92 of the Revised Code shall notify each law enforcement agency of that county and of a township or municipal corporation wholly located in that county of the recognition by filing a copy of its resolution conferring that recognition with each of those agencies. When the board recognizes a citizens' reward program and the county includes a part, but not all, of the territory of a municipal corporation, the board shall so notify the law enforcement agency of that municipal corporation of the recognition of the citizens' reward program only if the county contains the highest percentage of the municipal corporation's population.

Upon being so notified, each law enforcement agency shall pay twenty-five per cent of any forfeited proceeds or cash derived from each sale of property disposed of pursuant to this section to the citizens' reward program for use exclusively to pay rewards. No part of the funds may be used to pay expenses associated with the program. If a citizens' reward program that operates in more than one county or in another state in addition to this state receives funds under this section, the funds shall be used to pay rewards only for tips and information to law enforcement agencies concerning offenses committed in the county from which the funds were received.

Receiving funds under this section or section 2981.11 of the Revised Code does not make the citizens' reward program a governmental unit or public office for purposes of section 149.43 of the Revised Code.

(G) Any property forfeited under this chapter shall not be used to pay any fine imposed upon a person who is convicted of or pleads guilty to an underlying criminal offense or a different offense arising out of the same facts and circumstances.

(H) Any moneys acquired from the sale of personal effects, tools, or other property seized because the personal effects, tools, or other property were used in the commission of a violation of section 2905.32, 2907.21, or 2907.22 of the Revised Code or derived from the proceeds of the commission of a violation of section 2905.32, 2907.21, or 2907.22 of the Revised Code and disposed of pursuant to this section shall be placed in the victims of human trafficking fund created by section 5101.87 of the Revised Code.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2007



Section 2981.13 - Sale of forfeited property - application of proceeds - forfeiture funds.

(A) Except as otherwise provided in this section, property ordered forfeited as contraband, proceeds, or an instrumentality pursuant to this chapter shall be disposed of, used, or sold pursuant to section 2981.12 of the Revised Code. If the property is to be sold under that section, the prosecutor shall cause notice of the proposed sale to be given in accordance with law.

(B) If the contraband or instrumentality forfeited under this chapter is sold, any moneys acquired from a sale and any proceeds forfeited under this chapter shall be applied in the following order:

(1) First, to pay costs incurred in the seizure, storage, maintenance, security, and sale of the property and in the forfeiture proceeding;

(2) Second, in a criminal forfeiture case, to satisfy any restitution ordered to the victim of the offense or, in a civil forfeiture case, to satisfy any recovery ordered for the person harmed, unless paid from other assets;

(3) Third, to pay the balance due on any security interest preserved under this chapter;

(4) Fourth, apply the remaining amounts as follows:

(a) If the forfeiture was ordered by a juvenile court, ten per cent to one or more certified alcohol and drug addiction treatment programs as provided in division (D) of section 2981.12 of the Revised Code;

(b) If the forfeiture was ordered in a juvenile court, ninety per cent, and if the forfeiture was ordered in a court other than a juvenile court, one hundred per cent to the law enforcement trust fund of the prosecutor and to the following fund supporting the law enforcement agency that substantially conducted the investigation: the law enforcement trust fund of the county sheriff, municipal corporation, township, or park district created under section 511.18 or 1545.01 of the Revised Code; the state highway patrol contraband, forfeiture, and other fund; the department of public safety investigative unit contraband, forfeiture, and other fund; the department of taxation enforcement fund; the board of pharmacy drug law enforcement fund created by division (B)(1) of section 4729.65 of the Revised Code; the medicaid fraud investigation and prosecution fund; or the treasurer of state for deposit into the peace officer training commission fund if any other state law enforcement agency substantially conducted the investigation. In the case of property forfeited for medicaid fraud, any remaining amount shall be used by the attorney general to investigate and prosecute medicaid fraud offenses.

If the prosecutor declines to accept any of the remaining amounts, the amounts shall be applied to the fund of the agency that substantially conducted the investigation.

(c) If more than one law enforcement agency is substantially involved in the seizure of property forfeited under this chapter, the court ordering the forfeiture shall equitably divide the amounts, after calculating any distribution to the law enforcement trust fund of the prosecutor pursuant to division (B)(4) of this section, among the entities that the court determines were substantially involved in the seizure.

(C)

(1) A law enforcement trust fund shall be established by the prosecutor of each county who intends to receive any remaining amounts pursuant to this section, by the sheriff of each county, by the legislative authority of each municipal corporation, by the board of township trustees of each township that has a township police department, township or joint police district police force, or office of the constable, and by the board of park commissioners of each park district created pursuant to section 511.18 or 1545.01 of the Revised Code that has a park district police force or law enforcement department, for the purposes of this section.There is hereby created in the state treasury the state highway patrol contraband, forfeiture, and other fund, the department of public safety investigative unit contraband, forfeiture, and other fund, the medicaid fraud investigation and prosecution fund, the department of taxation enforcement fund, and the peace officer training commission fund, for the purposes of this section.Amounts distributed to any municipal corporation, township, or park district law enforcement trust fund shall be allocated from the fund by the legislative authority only to the police department of the municipal corporation, by the board of township trustees only to the township police department, township police district police force, or office of the constable, by the joint police district board only to the joint police district, and by the board of park commissioners only to the park district police force or law enforcement department.

(2)

(a) No amounts shall be allocated to a fund created under this section or used by an agency unless the agency has adopted a written internal control policy that addresses the use of moneys received from the appropriate fund. The appropriate fund shall be expended only in accordance with that policy and, subject to the requirements specified in this section, only for the following purposes:

(i) To pay the costs of protracted or complex investigations or prosecutions;

(ii) To provide reasonable technical training or expertise;

(iii) To provide matching funds to obtain federal grants to aid law enforcement, in the support of DARE programs or other programs designed to educate adults or children with respect to the dangers associated with the use of drugs of abuse;

(iv) To pay the costs of emergency action taken under section 3745.13 of the Revised Code relative to the operation of an illegal methamphetamine laboratory if the forfeited property or money involved was that of a person responsible for the operation of the laboratory;

(v) For other law enforcement purposes that the superintendent of the state highway patrol, department of public safety, prosecutor, county sheriff, legislative authority, department of taxation, board of township trustees, or board of park commissioners determines to be appropriate.

(b) The board of pharmacy drug law enforcement fund shall be expended only in accordance with the written internal control policy so adopted by the board and only in accordance with section 4729.65 of the Revised Code, except that it also may be expended to pay the costs of emergency action taken under section 3745.13 of the Revised Code relative to the operation of an illegal methamphetamine laboratory if the forfeited property or money involved was that of a person responsible for the operation of the laboratory.

(c) The state highway patrol contraband, forfeiture, and other fund, the department of public safety investigative unit contraband, forfeiture, and other fund, the department of taxation enforcement fund, the board of pharmacy drug law enforcement fund, and a law enforcement trust fund shall not be used to meet the operating costs of the state highway patrol, of the investigative unit of the department of public safety, of the state board of pharmacy, of any political subdivision, or of any office of a prosecutor or county sheriff that are unrelated to law enforcement.

(d) Forfeited moneys that are paid into the state treasury to be deposited into the peace officer training commission fund shall be used by the commission only to pay the costs of peace officer training.

(3) Any of the following offices or agencies that receive amounts under this section during any calendar year shall file a report with the specified entity, not later than the thirty-first day of January of the next calendar year, verifying that the moneys were expended only for the purposes authorized by this section or other relevant statute and specifying the amounts expended for each authorized purpose:

(a) Any sheriff or prosecutor shall file the report with the county auditor.

(b) Any municipal corporation police department shall file the report with the legislative authority of the municipal corporation.

(c) Any township police department, township or joint police district police force, or office of the constable shall file the report with the board of township trustees of the township.

(d) Any park district police force or law enforcement department shall file the report with the board of park commissioners of the park district.

(e) The superintendent of the state highway patrol and the tax commissioner shall file the report with the attorney general.

(f) The executive director of the state board of pharmacy shall file the report with the attorney general, verifying that cash and forfeited proceeds paid into the board of pharmacy drug law enforcement fund were used only in accordance with section 4729.65 of the Revised Code.

(g) The peace officer training commission shall file a report with the attorney general, verifying that cash and forfeited proceeds paid into the peace officer training commission fund pursuant to this section during the prior calendar year were used by the commission during the prior calendar year only to pay the costs of peace officer training.

(D) The written internal control policy of a county sheriff, prosecutor, municipal corporation police department, township police department, township or joint police district police force, office of the constable, or park district police force or law enforcement department shall provide that at least ten per cent of the first one hundred thousand dollars of amounts deposited during each calendar year in the agency's law enforcement trust fund under this section, and at least twenty per cent of the amounts exceeding one hundred thousand dollars that are so deposited, shall be used in connection with community preventive education programs. The manner of use shall be determined by the sheriff,

prosecutor, department, police force, or office of the constable after receiving and considering advice on appropriate community preventive education programs from the county's board of alcohol, drug addiction, and mental health services, from the county's alcohol and drug addiction services board, or through appropriate community dialogue.

The financial records kept under the internal control policy shall specify the amount deposited during each calendar year in the portion of that amount that was used pursuant to this division, and the programs in connection with which the portion of that amount was so used.

As used in this division, "community preventive education programs" include, but are not limited to, DARE programs and other programs designed to educate adults or children with respect to the dangers associated with using drugs of abuse.

(E) Upon the sale, under this section or section 2981.12 of the Revised Code, of any property that is required by law to be titled or registered, the state shall issue an appropriate certificate of title or registration to the purchaser. If the state is vested with title and elects to retain property that is required to be titled or registered under law, the state shall issue an appropriate certificate of title or registration.

(F) Any failure of a law enforcement officer or agency, prosecutor, court, or the attorney general to comply with this section in relation to any property seized does not affect the validity of the seizure and shall not be considered to be the basis for suppressing any evidence resulting from the seizure, provided the seizure itself was lawful.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2007; 2007 HB120 07-01-2007



Section 2981.14 - Forfeiture under federal law; disposition of proceeds.

(A) Nothing in this chapter precludes the head of a law enforcement agency that seizes property from seeking forfeiture under federal law. If the property is forfeitable under this chapter and federal forfeiture is not sought, the property is subject only to this chapter.

(B) Any law enforcement agency that receives moneys from a sale of forfeited property under federal law shall deposit, use, and account for the amounts, including any interest derived, in accordance with applicable federal law. If the state highway patrol or the investigative unit of the department of public safety receives such federal forfeiture moneys, the appropriate official shall deposit all interest or other earnings derived from the investment of the moneys into the highway patrol treasury contraband fund, the highway patrol justice contraband fund, the investigative unit treasury contraband fund, or the investigative unit justice contraband fund, whichever is appropriate.

(C) There is hereby created in the state treasury the highway patrol treasury contraband fund, the highway patrol justice contraband fund, the investigative unit treasury contraband fund, and the investigative unit justice contraband fund. Each fund shall consist of moneys received under division (B) of this section and shall be used in accordance with any federal or other requirements associated with moneys received.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2007









Title [31] XXXI DOMESTIC RELATIONS - CHILDREN

Chapter 3101 - MARRIAGE

Section 3101.01 - Persons who may be joined in marriage - minor to obtain consent.

(A) Male persons of the age of eighteen years, and female persons of the age of sixteen years, not nearer of kin than second cousins, and not having a husband or wife living, may be joined in marriage. A marriage may only be entered into by one man and one woman. A minor shall first obtain the consent of the minor's parents, surviving parent, parent who is designated the residential parent and legal custodian of the minor by a court of competent jurisdiction, guardian, or any one of the following who has been awarded permanent custody of the minor by a court exercising juvenile jurisdiction:

(1) An adult person;

(2) The department of job and family services or any child welfare organization certified by the department;

(3) A public children services agency.

(B) For the purposes of division (A) of this section, a minor shall not be required to obtain the consent of a parent who resides in a foreign country, has neglected or abandoned the minor for a period of one year or longer immediately preceding the minor's application for a marriage license, has been adjudged incompetent, is an inmate of a state mental or correctional institution, has been permanently deprived of parental rights and responsibilities for the care of the minor and the right to have the minor live with the parent and to be the legal custodian of the minor by a court exercising juvenile jurisdiction, or has been deprived of parental rights and responsibilities for the care of the minor and the right to have the minor live with the parent and to be the legal custodian of the minor by the appointment of a guardian of the person of the minor by the probate court or by another court of competent jurisdiction.

(C)

(1) Any marriage between persons of the same sex is against the strong public policy of this state. Any marriage between persons of the same sex shall have no legal force or effect in this state and, if attempted to be entered into in this state, is void ab initio and shall not be recognized by this state.

(2) Any marriage entered into by persons of the same sex in any other jurisdiction shall be considered and treated in all respects as having no legal force or effect in this state and shall not be recognized by this state.

(3) The recognition or extension by the state of the specific statutory benefits of a legal marriage to nonmarital relationships between persons of the same sex or different sexes is against the strong public policy of this state. Any public act, record, or judicial proceeding of this state, as defined in section 9.82 of the Revised Code, that extends the specific statutory benefits of legal marriage to nonmarital relationships between persons of the same sex or different sexes is void ab initio. Nothing in division (C)(3) of this section shall be construed to do either of the following:

(a) Prohibit the extension of specific benefits otherwise enjoyed by all persons, married or unmarried, to nonmarital relationships between persons of the same sex or different sexes, including the extension of benefits conferred by any statute that is not expressly limited to married persons, which includes but is not limited to benefits available under Chapter 4117. of the Revised Code;

(b) Affect the validity of private agreements that are otherwise valid under the laws of this state.

(4) Any public act, record, or judicial proceeding of any other state, country, or other jurisdiction outside this state that extends the specific benefits of legal marriage to nonmarital relationships between persons of the same sex or different sexes shall be considered and treated in all respects as having no legal force or effect in this state and shall not be recognized by this state.

Effective Date: 05-07-2004



Section 3101.02 - Method of consent.

Any consent required under section 3101.01 of the Revised Code shall be personally given before the probate judge or a deputy clerk of the probate court, or certified under the hand of the person consenting, by two witnesses, one of whom shall appear before the judge and make oath that the witness saw the person whose name is annexed to the certificate subscribe it, or heard the person consenting acknowledge it.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 01-10-1961



Section 3101.03 - Consent of absent parent or guardian of minor.

If the parent or guardian of a minor is a nonresident of, or is absent from, the county in which the marriage license is applied for, the parent or guardian personally may appear before the official upon whose authority marriage licenses are issued in the county in which the parent or guardian is at the time domiciled, and give consent in writing to that marriage. The consent shall be attested to by two witnesses, certified to by that official, and forwarded to the probate judge of the county in which the license is applied for. The probate judge may administer any oath required, issue and sign the license, and affix the seal of the probate court.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-22-1972



Section 3101.04 - Consent by juvenile court.

When the juvenile court files a consent to marriage pursuant to the juvenile rules, the probate court may thereupon issue a license, notwithstanding either or both the contracting parties for the marital relation are under the minimum age prescribed in section 3101.01 of the Revised Code. The license shall not issue until section 3101.05 of the Revised Code has been complied with, and until such child has been born, or it is found beyond doubt by the juvenile court that the minor female is pregnant and intends to have the child.

Effective Date: 08-08-1996



Section 3101.05 - Application for marriage license.

(A) The parties to a marriage shall make an application for a marriage license. Each of the persons seeking a marriage license shall personally appear in the probate court within the county where either resides, or, if neither is a resident of this state, where the marriage is expected to be solemnized. If neither party is a resident of this state, the marriage may be solemnized only in the county where the license is obtained. Each party shall make application and shall state upon oath, the party's name, age, residence, place of birth, occupation, father's name, and mother's maiden name, if known, and the name of the person who is expected to solemnize the marriage. If either party has been previously married, the application shall include the names of the parties to any previous marriage and of any minor children, and if divorced the jurisdiction, date, and case number of the decree. If either applicant is under the age of eighteen years, the judge shall require the applicants to state that they received marriage counseling satisfactory to the court. Except as otherwise provided in this division, the application also shall include each party's social security number. In lieu of requiring each party's social security number on the application, the court may obtain each party's social security number, retain the social security numbers in a separate record, and allow a number other than the social security number to be used on the application for reference purposes. If a court allows the use of a number other than the social security number to be used on the application for reference purposes, the record containing the social security number is not a public record, except that, in any of the circumstances set forth in divisions (A)(1) to (4) of section 3101.051 of the Revised Code, the record containing the social security number shall be made available for inspection under section 149.43 of the Revised Code.

Immediately upon receipt of an application for a marriage license, the court shall place the parties' record in a book kept for that purpose. If the probate judge is satisfied that there is no legal impediment and if one or both of the parties are present, the probate judge shall grant the marriage license.

If the judge is satisfied from the affidavit of a reputable physician in active practice and residing in the county where the probate court is located, that one of the parties is unable to appear in court, by reason of illness or other physical disability, a marriage license may be granted upon application and oath of the other party to the contemplated marriage; but in that case the person who is unable to appear in court, at the time of making application for a marriage license, shall make and file in that court, an affidavit setting forth the information required of applicants for a marriage license.

A probate judge may grant a marriage license under this section at any time after the application is made.

A marriage license issued shall not display the social security number of either party to the marriage.

(B) An applicant for a marriage license who knowingly makes a false statement in an application or affidavit prescribed by this section is guilty of falsification under section 2921.13 of the Revised Code.

(C) No licensing officer shall issue a marriage license if the officer has not received the application, affidavit, or other statements prescribed by this section or if the officer has reason to believe that any of the statements in a marriage license application or in an affidavit prescribed by this section are false.

(D) Any fine collected for violation of this section shall be paid to the use of the county together with the costs of prosecution.

Effective Date: 02-12-2001



Section 3101.051 - Deleting social security numbers prior to inspecting records.

(A) Except as provided in division (B) of this section, a probate court shall make available to any person for inspection the records pertaining to the issuance of marriage licenses as provided under section 149.43 of the Revised Code.

(B) Before it makes available to a person any records pertaining to the issuance of a marriage license as described in division (A) of this section, subject to division (C) of this section, a probate court shall delete or otherwise remove any social security numbers of the parties to a marriage so that they are not available to the person inspecting the records.

(C) Division (B) of this section does not apply in any of the following circumstances:

(1) If the records in question are inspected by authorized personnel of the division of child support in the department of job and family services under section 5101.31 of the Revised Code;

(2) If the records in question are inspected by law enforcement personnel for purposes of a criminal investigation;

(3) If the records in question with the social security numbers are necessary for use in a civil or criminal trial and the release of the records with the social security numbers is ordered by a court with jurisdiction over the trial;

(4) If the records in question are inspected by either party to the marriage to which the records pertain;

(5) If the court possessed the records in question prior to the effective date of this section.

Effective Date: 02-12-2001



Section 3101.06 - Denying license.

No marriage license shall be granted when either of the applicants is under the influence of an intoxicating liquor or controlled substance or is infected with syphilis in a form that is communicable or likely to become communicable.

Effective Date: 04-09-1981



Section 3101.07 - Expiration date of license.

No marriage license shall be effective nor shall it authorize the performance of a marriage ceremony after the expiration of sixty days from the date of issuance. This provision shall be printed on each license in prominent type.

Effective Date: 10-01-1953



Section 3101.08 - Who may solemnize marriages.

An ordained or licensed minister of any religious society or congregation within this state who is licensed to solemnize marriages, a judge of a county court in accordance with section 1907.18 of the Revised Code, a judge of a municipal court in accordance with section 1901.14 of the Revised Code, a probate judge in accordance with section 2101.27 of the Revised Code, the mayor of a municipal corporation in any county in which such municipal corporation wholly or partly lies, the superintendent of the state school for the deaf, or any religious society in conformity with the rules of its church, may join together as husband and wife any persons who are not prohibited by law from being joined in marriage.

Effective Date: 04-11-1991



Section 3101.09 - Prohibition.

No person, except those legally authorized, shall attempt to solemnize a marriage, and no marriage shall be solemnized without the issuance of a license.

Effective Date: 10-01-1953



Section 3101.10 - License to solemnize marriages.

A minister upon producing to the secretary of state, credentials of the minister's being a regularly ordained or licensed minister of any religious society or congregation, shall be entitled to receive from the secretary of state a license authorizing the minister to solemnize marriages in this state so long as the minister continues as a regular minister in that society or congregation. A minister shall produce for inspection the minister's license to solemnize marriages upon demand of any party to a marriage at which the minister officiates or proposes to officiate or upon demand of any probate judge.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 06-04-1976



Section 3101.11 - Recording license to solemnize marriages.

The secretary of state shall enter the name of a minister licensed to solemnize marriages upon a record kept in the office of the secretary of state.

Effective Date: 06-04-1976



Section 3101.12 - Evidence of recording.

When the name of a minister licensed to solemnize marriages is entered upon the record by the secretary of state, such record and the license issued under section 3101.10 of the Revised Code shall be evidence that such minister is authorized to solemnize marriages in this state.

Effective Date: 06-04-1976



Section 3101.13 - Marriage record.

Except as otherwise provided in this section, a certificate of every marriage solemnized shall be transmitted by the authorized person solemnizing the marriage, within thirty days after the solemnization, to the probate judge of the county in which the marriage license was issued. If, in accordance with section 2101.27 of the Revised Code, a probate judge solemnizes a marriage and if the probate judge issued the marriage license to the husband and wife, the probate judge shall file a certificate of that solemnized marriage in the probate judge's office within thirty days after the solemnization. All of the transmitted and filed certificates shall be consecutively numbered and recorded in the order in which they are received.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 04-11-1991



Section 3101.14 - Notice on license of penalty for failure to return certificate of solemnized marriage.

Every marriage license shall have printed upon it in prominent type the notice that, unless the person solemnizing the marriage returns a certificate of the solemnized marriage to the probate court that issued the marriage license within thirty days after performing the ceremony, or, if the person solemnizing the marriage is a probate judge who is acting in accordance with section 2101.27 of the Revised Code and who issued the marriage license to the husband and wife, unless that probate judge files a certificate of the solemnized marriage in the probate judge's office within thirty days after the solemnization, the person or probate judge is guilty of a minor misdemeanor and, upon conviction, may be punished by a fine of fifty dollars. An envelope suitable for returning the certificate of marriage, and addressed to the proper probate court, shall be given with each license, except that this requirement does not apply if a marriage is to be solemnized by a probate judge who is acting in accordance with section 2101.27 of the Revised Code and who issued the marriage license to the husband and wife.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 04-11-1991



Section 3101.15 - Applying to correct marriage certificate.

A person who is not a party to a marriage, when both parties to the marriage are deceased or otherwise unable to correct the certificate of marriage of the parties, and who claims that the facts stated in a certificate of marriage filed in this state are not true may file an application for correction of the certificate in the probate court of the county in which the certificate was filed.

In the application, the applicant shall set forth all of the available facts required on a certificate of marriage and the reasons for making the application, including the reason for the unavailability of the parties to the marriage. The applicant shall verify the application. On the filing of an application under this section, the court may fix a date for a hearing on the application. The date shall not be less than seven days after the filing date. The application shall be supported by the affidavit of at least one person having knowledge of the facts stated in the application, by documentary evidence, or by other evidence as the court considers sufficient. The probate judge may refuse to accept an affidavit or evidence that appears to be submitted for the purpose of falsifying the certificate of marriage. If the probate judge is satisfied that the facts are as stated, the judge shall make an order correcting the certificate of marriage and shall file it in the judge's office.

This section shall not apply to and shall not limit the ability of the parties to a marriage to correct a certificate of marriage in accordance with procedures followed by the probate court.

Effective Date: 05-15-1996



Section 3101.99 - Penalty.

(A) Whoever violates division (B) of section 3101.05 of the Revised Code is guilty of a violation of section 2921.13 of the Revised Code. Whoever violates any other provision of section 3101.05 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 3101.09 of the Revised Code shall be fined five hundred dollars and imprisoned not more than six months.

(C) Whoever violates section 3101.13 of the Revised Code shall be fined not more than fifty dollars.

Effective Date: 04-11-1991






Chapter 3103 - HUSBAND AND WIFE

Section 3103.01 - Mutual obligations.

Husband and wife contract towards each other obligations of mutual respect, fidelity, and support.

Effective Date: 10-01-1953



Section 3103.02 - [Repealed].

Effective Date: 09-23-1974



Section 3103.03 - Married persons' obligations of support.

(A) Each married person must support the person's self and spouse out of the person's property or by the person's labor. If a married person is unable to do so, the spouse of the married person must assist in the support so far as the spouse is able. The biological or adoptive parent of a minor child must support the parent's minor children out of the parent's property or by the parent's labor.

(B) Notwithstanding section 3109.01 of the Revised Code and to the extent provided in section 3119.86 of the Revised Code, the parental duty of support to children shall continue beyond the age of majority as long as the child continuously attends on a full-time basis any recognized and accredited high school. That duty of support shall continue during seasonal vacation periods.

(C) If a married person neglects to support the person's spouse in accordance with this section, any other person, in good faith, may supply the spouse with necessaries for the support of the spouse and recover the reasonable value of the necessaries supplied from the married person who neglected to support the spouse unless the spouse abandons that person without cause.

(D) If a parent neglects to support the parent's minor child in accordance with this section and if the minor child in question is unemancipated, any other person, in good faith, may supply the minor child with necessaries for the support of the minor child and recover the reasonable value of the necessaries supplied from the parent who neglected to support the minor child.

(E) If a decedent during the decedent's lifetime has purchased an irrevocable preneed funeral contract pursuant to section 4717.34 of the Revised Code, then the duty of support owed to a spouse pursuant to this section does not include an obligation to pay for the funeral expenses of the deceased spouse. This division does not preclude a surviving spouse from assuming by contract the obligation to pay for the funeral expenses of the deceased spouse.

Effective Date: 03-22-2001; 2008 SB196 07-06-2009



Section 3103.031 - Assuming parental duty of support.

A biological parent of a child, a man determined to be the natural father of a child under sections 3111.01 to 3111.18 or 3111.20 to 3111.85 of the Revised Code, a parent who adopts a minor child pursuant to Chapter 3107. of the Revised Code, or a parent whose signed acknowledgment of paternity has become final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code assumes the parental duty of support for that child. Notwithstanding section 3109.01 of the Revised Code and to the extent provided in section 3119.86 of the Revised Code, the parental duty of support to the child shall continue beyond the age of majority as long as the child continuously attends on a full-time basis any recognized and accredited high school. That duty of support shall continue during seasonal vacation periods.

Effective Date: 03-22-2001



Section 3103.04 - Interest in the property of the other.

Neither husband nor wife has any interest in the property of the other, except as mentioned in section 3103.03 of the Revised Code, the right to dower, and the right to remain in the mansion house after the death of either. Neither can be excluded from the other's dwelling, except upon a decree or order of injunction made by a court of competent jurisdiction.

Effective Date: 10-01-1953



Section 3103.05 - Contracts.

A husband or wife may enter into any engagement or transaction with the other, or with any other person, which either might if unmarried; subject, in transactions between themselves, to the general rules which control the actions of persons occupying confidential relations with each other.

Effective Date: 10-01-1953



Section 3103.06 - Contracts affecting marriage.

A husband and wife cannot, by any contract with each other, alter their legal relations, except that they may agree to an immediate separation and make provisions for the support of either of them and their children during the separation.

Effective Date: 10-01-1953



Section 3103.07 - Property.

A married person may take, hold, and dispose of property, real or personal, the same as if unmarried.

Effective Date: 10-01-1953



Section 3103.08 - Responsibility.

Neither husband nor wife, as such, is answerable for the acts of the other.

Effective Date: 10-01-1953






Chapter 3105 - DIVORCE, ALIMONY, ANNULMENT, DISSOLUTION OF MARRIAGE

Section 3105.01 - Divorce causes.

The court of common pleas may grant divorces for the following causes:

(A) Either party had a husband or wife living at the time of the marriage from which the divorce is sought;

(B) Willful absence of the adverse party for one year;

(C) Adultery;

(D) Extreme cruelty;

(E) Fraudulent contract;

(F) Any gross neglect of duty;

(G) Habitual drunkenness;

(H) Imprisonment of the adverse party in a state or federal correctional institution at the time of filing the complaint;

(I) Procurement of a divorce outside this state, by a husband or wife, by virtue of which the party who procured it is released from the obligations of the marriage, while those obligations remain binding upon the other party;

(J) On the application of either party, when husband and wife have, without interruption for one year, lived separate and apart without cohabitation;

(K) Incompatibility, unless denied by either party.

A plea of res judicata or of recrimination with respect to any provision of this section does not bar either party from obtaining a divorce on this ground.

Effective Date: 10-06-1994



Section 3105.011 - Jurisdiction over domestic relations matters.

The court of common pleas including divisions of courts of domestic relations, has full equitable powers and jurisdiction appropriate to the determination of all domestic relations matters. This section is not a determination by the general assembly that such equitable powers and jurisdiction do not exist with respect to any such matter.

Effective Date: 08-01-1975



Section 3105.02 - Prohibited acts.

No person shall advertise, print, publish, distribute, or circulate a circular, pamphlet, card, handbill, advertisement, printed paper, book, newspaper, or notice, or cause such to be done, with the intent to procure or aid in procuring divorces or dissolutions of marriage, either in this state or elsewhere. This section does not apply to the printing or publishing of a notice or advertisement authorized by law.

Effective Date: 08-01-1975



Section 3105.03 - Venue.

The plaintiff in actions for divorce and annulment shall have been a resident of the state at least six months immediately before filing the complaint. Actions for divorce and annulment shall be brought in the proper county for commencement of action pursuant to the Rules of Civil Procedure. The court of common pleas shall hear and determine the case, whether the marriage took place, or the cause of divorce or annulment occurred, within or without the state.

Actions for legal separation shall be brought in the proper county for commencement of actions pursuant to the Rules of Civil Procedure.

Effective Date: 01-01-1991



Section 3105.04 - Residence of spouse.

When a person files a petition for divorce or for legal separation, the residence of the spouse does not preclude the use of sections 3105.01 to 3105.21 of the Revised Code.

Effective Date: 01-01-1991



Section 3105.05 - [Repealed].

Effective Date: 07-01-1971



Section 3105.06 - Notice of pendency of action by publication when residence unknown.

If the residence of a defendant in an action for divorce, annulment, or legal separation is unknown, or if the defendant is not a resident of this state or is a resident of this state but absent from the state, notice of the pendency of the action shall be given by publication as provided by the Rules of Civil Procedure.

Effective Date: 01-01-1991



Section 3105.061, 3105.07 - [Repealed].

Effective Date: 07-01-1971



Section 3105.08 - Converting divorce action into dissolution action.

At any time before a final judgment is entered in a divorce action, the spouses may convert the action for divorce into an action for dissolution of marriage by filing a motion with the court in which the divorce action is pending for conversion of the divorce action. The motion shall contain a petition for dissolution of marriage that satisfies the requirements of section 3105.63 of the Revised Code. The action for dissolution of marriage then shall proceed in accordance with sections 3105.61 to 3105.65 of the Revised Code with both spouses designated as petitioners. No court fees or costs normally charged upon the filing of an action shall be charged upon the conversion of the action for divorce into an action for dissolution of marriage under this section.

Effective Date: 06-13-1990



Section 3105.09 - [Repealed].

Effective Date: 07-01-1971



Section 3105.091 - Conciliation procedures.

(A) At any time after thirty days from the service of summons or first publication of notice in an action for divorce, annulment, or legal separation, or at any time after the filing of a petition for dissolution of marriage, the court of common pleas, upon its own motion or the motion of one of the parties, may order the parties to undergo conciliation for the period of time not exceeding ninety days as the court specifies, and, if children are involved in the proceeding, the court may order the parties to take part in family counseling during the course of the proceeding or for any reasonable period of time as directed by the court. An order requiring conciliation shall set forth the conciliation procedure and name the conciliator. The conciliation procedures may include without limitation referrals to the conciliation judge as provided in Chapter 3117. of the Revised Code, public or private marriage counselors, family service agencies, community health services, physicians, licensed psychologists, or clergymen. The court, in its order requiring the parties to undergo family counseling, may name the counselor and shall set forth the required type of counseling, the length of time for the counseling, and any other specific conditions required by it. The court shall direct and order the manner in which the costs of any conciliation procedures and of any family counseling are to be paid.

(B) No action for divorce, annulment, or legal separation, in which conciliation or family counseling has been ordered, shall be heard or decided until the conciliation or family counseling has concluded and been reported to the court.

Effective Date: 04-11-1991



Section 3105.10 - Judgment - separation agreement.

(A) The court of common pleas shall hear any of the causes for divorce or annulment charged in the complaint and may, upon proof to the satisfaction of the court, pronounce the marriage contract dissolved and both of the parties released from their obligations.

(B)

(1) A separation agreement providing for the support of children eighteen years of age or older is enforceable by the court of common pleas.

(2) A separation agreement that was voluntarily entered into by the parties may be enforceable by the court of common pleas upon the motion of either party to the agreement, if the court determines that it would be in the interests of justice and equity to require enforcement of the separation agreement.

(3) If a court of common pleas has a division of domestic relations, all cases brought for enforcement of a separation agreement under division (B)(1) or (2) of this section shall be assigned to the judges of that division.

(C) A plea of condonation or recrimination is not a bar to a divorce.

(D) Upon the granting of a divorce, on a complaint or counterclaim, by force of the judgment, each party shall be barred of all right of dower in real estate situated within this state of which the other was seized at any time during coverture.

(E) Upon the granting of a judgment for legal separation, when by the force of the judgment real estate is granted to one party, the other party is barred of all right of dower in the real estate and the court may provide that each party shall be barred of all rights of dower in the real estate acquired by either party at any time subsequent to the judgment.

"Dower" as used in this section has the meaning set forth in section 2103.02 of the Revised Code.

Effective Date: 01-01-1991



Section 3105.11 - [Repealed].

Effective Date: 07-01-1971



Section 3105.12 - Proof of marriage.

(A) Except as provided in division (B) of this section, proof of cohabitation and reputation of the marriage of a man and woman is competent evidence to prove their marriage, and, in the discretion of the court, that proof may be sufficient to establish their marriage for a particular purpose.

(B)

(1) On and after October 10, 1991, except as provided in divisions (B)(2) and (3) of this section, common law marriages are prohibited in this state, and the marriage of a man and woman may occur in this state only if the marriage is solemnized by a person described in section 3101.08 of the Revised Code and only if the marriage otherwise is in compliance with Chapter 3101. of the Revised Code.

(2) Common law marriages that occurred in this state prior to October 10, 1991, and that have not been terminated by death, divorce, dissolution of marriage, or annulment remain valid on and after October 10, 1991.

(3) Common law marriages that satisfy all of the following remain valid on and after October 10, 1991:

(a) They came into existence prior to October 10, 1991, or come into existence on or after that date, in another state or nation that recognizes the validity of common law marriages in accordance with all relevant aspects of the law of that state or nation.

(b) They have not been terminated by death, divorce, dissolution of marriage, annulment, or other judicial determination in this or another state or in another nation.

(c) They are not otherwise deemed invalid under section 3101.01 of the Revised Code.

(4) On and after October 10, 1991, all references in the Revised Code to common law marriages or common law marital relationships, including the references in sections 2919.25, 3113.31, and 3113.33 of the Revised Code, shall be construed to mean only common law marriages as described in divisions (B)(2) and (3) of this section.

Effective Date: 05-07-2004



Section 3105.13 - [Repealed].

Effective Date: 06-29-1982



Section 3105.14, 3105.15 - [Repealed].

Effective Date: 07-01-1971



Section 3105.16 - Restoring name before marriage.

When a divorce is granted the court of common pleas shall, if the person so desires, restore any name that the person had before the marriage.

Effective Date: 10-25-1978



Section 3105.17 - Complaint for divorce or legal separation.

(A) Either party to the marriage may file a complaint for divorce or for legal separation, and when filed the other may file a counterclaim for divorce or for legal separation. The court of common pleas may grant divorces for the causes set forth in section 3105.01 of the Revised Code. The court of common pleas may grant legal separation on a complaint or counterclaim, regardless of whether the parties are living separately at the time the complaint or counterclaim is filed, for the following causes:

(1) Either party had a husband or wife living at the time of the marriage from which legal separation is sought;

(2) Willful absence of the adverse party for one year;

(3) Adultery;

(4) Extreme cruelty;

(5) Fraudulent contract;

(6) Any gross neglect of duty;

(7) Habitual drunkenness;

(8) Imprisonment of the adverse party in a state or federal correctional institution at the time of filing the complaint;

(9) On the application of either party, when husband and wife have, without interruption for one year, lived separate and apart without cohabitation;

(10) Incompatibility, unless denied by either party.

(B) The filing of a complaint or counterclaim for legal separation or the granting of a decree of legal separation under this section does not bar either party from filing a complaint or counterclaim for a divorce or annulment or obtaining a divorce or annulment.

Effective Date: 10-06-1994



Section 3105.171 - Equitable division of marital and separate property - distributive award.

(A) As used in this section:

(1) "Distributive award" means any payment or payments, in real or personal property, that are payable in a lump sum or over time, in fixed amounts, that are made from separate property or income, and that are not made from marital property and do not constitute payments of spousal support, as defined in section 3105.18 of the Revised Code.

(2) "During the marriage" means whichever of the following is applicable:

(a) Except as provided in division (A)(2)(b) of this section, the period of time from the date of the marriage through the date of the final hearing in an action for divorce or in an action for legal separation;

(b) If the court determines that the use of either or both of the dates specified in division (A)(2)(a) of this section would be inequitable, the court may select dates that it considers equitable in determining marital property. If the court selects dates that it considers equitable in determining marital property, "during the marriage" means the period of time between those dates selected and specified by the court.

(3)

(a) "Marital property" means, subject to division (A)(3)(b) of this section, all of the following:

(i) All real and personal property that currently is owned by either or both of the spouses, including, but not limited to, the retirement benefits of the spouses, and that was acquired by either or both of the spouses during the marriage;

(ii) All interest that either or both of the spouses currently has in any real or personal property, including, but not limited to, the retirement benefits of the spouses, and that was acquired by either or both of the spouses during the marriage;

(iii) Except as otherwise provided in this section, all income and appreciation on separate property, due to the labor, monetary, or in-kind contribution of either or both of the spouses that occurred during the marriage;

(iv) A participant account, as defined in section 148.01 of the Revised Code, of either of the spouses, to the extent of the following: the moneys that have been deferred by a continuing member or participating employee, as defined in that section, and that have been transmitted to the Ohio public employees deferred compensation board during the marriage and any income that is derived from the investment of those moneys during the marriage; the moneys that have been deferred by an officer or employee of a municipal corporation and that have been transmitted to the governing board, administrator, depository, or trustee of the deferred compensation program of the municipal corporation during the marriage and any income that is derived from the investment of those moneys during the marriage; or the moneys that have been deferred by an officer or employee of a government unit, as defined in section 148.06 of the Revised Code, and that have been transmitted to the governing board, as defined in that section, during the marriage and any income that is derived from the investment of those moneys during the marriage.

(b) "Marital property" does not include any separate property.

(4) "Passive income" means income acquired other than as a result of the labor, monetary, or in-kind contribution of either spouse.

(5) "Personal property" includes both tangible and intangible personal property.

(6)

(a) "Separate property" means all real and personal property and any interest in real or personal property that is found by the court to be any of the following:

(i) An inheritance by one spouse by bequest, devise, or descent during the course of the marriage;

(ii) Any real or personal property or interest in real or personal property that was acquired by one spouse prior to the date of the marriage;

(iii) Passive income and appreciation acquired from separate property by one spouse during the marriage;

(iv) Any real or personal property or interest in real or personal property acquired by one spouse after a decree of legal separation issued under section 3105.17 of the Revised Code;

(v) Any real or personal property or interest in real or personal property that is excluded by a valid antenuptial agreement;

(vi) Compensation to a spouse for the spouse's personal injury, except for loss of marital earnings and compensation for expenses paid from marital assets;

(vii) Any gift of any real or personal property or of an interest in real or personal property that is made after the date of the marriage and that is proven by clear and convincing evidence to have been given to only one spouse.

(b) The commingling of separate property with other property of any type does not destroy the identity of the separate property as separate property, except when the separate property is not traceable.

(B) In divorce proceedings, the court shall, and in legal separation proceedings upon the request of either spouse, the court may, determine what constitutes marital property and what constitutes separate property. In either case, upon making such a determination, the court shall divide the marital and separate property equitably between the spouses, in accordance with this section. For purposes of this section, the court has jurisdiction over all property, excluding the social security benefits of a spouse other than as set forth in division (F)(9) of this section, in which one or both spouses have an interest.

(C)

(1) Except as provided in this division or division (E) of this section, the division of marital property shall be equal. If an equal division of marital property would be inequitable, the court shall not divide the marital property equally but instead shall divide it between the spouses in the manner the court determines equitable. In making a division of marital property, the court shall consider all relevant factors, including those set forth in division (F) of this section.

(2) Each spouse shall be considered to have contributed equally to the production and acquisition of marital property.

(3) The court shall provide for an equitable division of marital property under this section prior to making any award of spousal support to either spouse under section 3105.18 of the Revised Code and without regard to any spousal support so awarded.

(4) If the marital property includes a participant account, as defined in section 148.01 of the Revised Code, the court shall not order the division or disbursement of the moneys and income described in division (A)(3)(a)(iv) of this section to occur in a manner that is inconsistent with the law, rules, or plan governing the deferred compensation program involved or prior to the time that the spouse in whose name the participant account is maintained commences receipt of the moneys and income credited to the account in accordance with that law, rules, and plan.

(D) Except as otherwise provided in division (E) of this section or by another provision of this section, the court shall disburse a spouse's separate property to that spouse. If a court does not disburse a spouse's separate property to that spouse, the court shall make written findings of fact that explain the factors that it considered in making its determination that the spouse's separate property should not be disbursed to that spouse.

(E)

(1) The court may make a distributive award to facilitate, effectuate, or supplement a division of marital property. The court may require any distributive award to be secured by a lien on the payor's specific marital property or separate property.

(2) The court may make a distributive award in lieu of a division of marital property in order to achieve equity between the spouses, if the court determines that a division of the marital property in kind or in money would be impractical or burdensome.

(3) The court shall require each spouse to disclose in a full and complete manner all marital property, separate property, and other assets, debts, income, and expenses of the spouse.

(4) If a spouse has engaged in financial misconduct, including, but not limited to, the dissipation, destruction, concealment, nondisclosure, or fraudulent disposition of assets, the court may compensate the offended spouse with a distributive award or with a greater award of marital property.

(5) If a spouse has substantially and willfully failed to 12 disclose marital property, separate property, or other assets, 13 debts, income, or expenses as required under division (E)(3) of 14 this section, the court may compensate the offended spouse with 15 a distributive award or with a greater award of marital property 16 not to exceed three times the value of the marital property, 17 separate property, or other assets, debts, income, or expenses 18 that are not disclosed by the other spouse.

(F) In making a division of marital property and in determining whether to make and the amount of any distributive award under this section, the court shall consider all of the following factors:

(1) The duration of the marriage;

(2) The assets and liabilities of the spouses;

(3) The desirability of awarding the family home, or the right to reside in the family home for reasonable periods of time, to the spouse with custody of the children of the marriage;

(4) The liquidity of the property to be distributed;

(5) The economic desirability of retaining intact an asset or an interest in an asset;

(6) The tax consequences of the property division upon the respective awards to be made to each spouse;

(7) The costs of sale, if it is necessary that an asset be sold to effectuate an equitable distribution of property;

(8) Any division or disbursement of property made in a separation agreement that was voluntarily entered into by the spouses;

(9) Any retirement benefits of the spouses, excluding the social security benefits of a spouse except as may be relevant for purposes of dividing a public pension;

(10) Any other factor that the court expressly finds to be relevant and equitable.

(G) In any order for the division or disbursement of property or a distributive award made pursuant to this section, the court shall make written findings of fact that support the determination that the marital property has been equitably divided and shall specify the dates it used in determining the meaning of "during the marriage."

(H) Except as otherwise provided in this section, the holding of title to property by one spouse individually or by both spouses in a form of co-ownership does not determine whether the property is marital property or separate property.

(I) A division or disbursement of property or a distributive award made under this section is not subject to future modification by the court except upon the express written consent or agreement to the modification by both spouses.

(J) The court may issue any orders under this section that it determines equitable, including, but not limited to, either of the following types of orders:

(1) An order granting a spouse the right to use the marital dwelling or any other marital property or separate property for any reasonable period of time;

(2) An order requiring the sale or encumbrancing of any real or personal property, with the proceeds from the sale and the funds from any loan secured by the encumbrance to be applied as determined by the court.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 09-21-2000; 2008 HB395 04-07-2009



Section 3105.18 - Awarding spousal support - modification of spousal support.

(A) As used in this section, "spousal support" means any payment or payments to be made to a spouse or former spouse, or to a third party for the benefit of a spouse or a former spouse, that is both for sustenance and for support of the spouse or former spouse. "Spousal support" does not include any payment made to a spouse or former spouse, or to a third party for the benefit of a spouse or former spouse, that is made as part of a division or distribution of property or a distributive award under section 3105.171 of the Revised Code.

(B) In divorce and legal separation proceedings, upon the request of either party and after the court determines the division or disbursement of property under section 3105.171 of the Revised Code, the court of common pleas may award reasonable spousal support to either party. During the pendency of any divorce, or legal separation proceeding, the court may award reasonable temporary spousal support to either party.

An award of spousal support may be allowed in real or personal property, or both, or by decreeing a sum of money, payable either in gross or by installments, from future income or otherwise, as the court considers equitable.

Any award of spousal support made under this section shall terminate upon the death of either party, unless the order containing the award expressly provides otherwise.

(C)

(1) In determining whether spousal support is appropriate and reasonable, and in determining the nature, amount, and terms of payment, and duration of spousal support, which is payable either in gross or in installments, the court shall consider all of the following factors:

(a) The income of the parties, from all sources, including, but not limited to, income derived from property divided, disbursed, or distributed under section 3105.171 of the Revised Code;

(b) The relative earning abilities of the parties;

(c) The ages and the physical, mental, and emotional conditions of the parties;

(d) The retirement benefits of the parties;

(e) The duration of the marriage;

(f) The extent to which it would be inappropriate for a party, because that party will be custodian of a minor child of the marriage, to seek employment outside the home;

(g) The standard of living of the parties established during the marriage;

(h) The relative extent of education of the parties;

(i) The relative assets and liabilities of the parties, including but not limited to any court-ordered payments by the parties;

(j) The contribution of each party to the education, training, or earning ability of the other party, including, but not limited to, any party's contribution to the acquisition of a professional degree of the other party;

(k) The time and expense necessary for the spouse who is seeking spousal support to acquire education, training, or job experience so that the spouse will be qualified to obtain appropriate employment, provided the education, training, or job experience, and employment is, in fact, sought;

(l) The tax consequences, for each party, of an award of spousal support;

(m) The lost income production capacity of either party that resulted from that party's marital responsibilities;

(n) Any other factor that the court expressly finds to be relevant and equitable.

(2) In determining whether spousal support is reasonable and in determining the amount and terms of payment of spousal support, each party shall be considered to have contributed equally to the production of marital income.

(D) In an action brought solely for an order for legal separation under section 3105.17 of the Revised Code, any continuing order for periodic payments of money entered pursuant to this section is subject to further order of the court upon changed circumstances of either party.

(E) If a continuing order for periodic payments of money as alimony is entered in a divorce or dissolution of marriage action that is determined on or after May 2, 1986, and before January 1, 1991, or if a continuing order for periodic payments of money as spousal support is entered in a divorce or dissolution of marriage action that is determined on or after January 1, 1991, the court that enters the decree of divorce or dissolution of marriage does not have jurisdiction to modify the amount or terms of the alimony or spousal support unless the court determines that the circumstances of either party have changed and unless one of the following applies:

(1) In the case of a divorce, the decree or a separation agreement of the parties to the divorce that is incorporated into the decree contains a provision specifically authorizing the court to modify the amount or terms of alimony or spousal support.

(2) In the case of a dissolution of marriage, the separation agreement that is approved by the court and incorporated into the decree contains a provision specifically authorizing the court to modify the amount or terms of alimony or spousal support.

(F)

(1) For purposes of divisions (D) and (E) of this section and subject to division (F)(2) of this section, a change in the circumstances of a party includes, but is not limited to, any increase or involuntary decrease in the party's wages, salary, bonuses, living expenses, or medical expenses, or other changed circumstances so long as both of the following apply:

(a) The change in circumstances is substantial and makes the existing award no longer reasonable and appropriate.

(b) The change in circumstances was not taken into account by the parties or the court as a basis for the existing award when it was established or last modified, whether or not the change in circumstances was forseeable.

(2) In determining whether to modify an existing order for spousal support, the court shall consider any purpose expressed in the initial order or award and enforce any voluntary agreement of the parties. Absent an agreement of the parties, the court shall not modify the continuing jurisdiction of the court as contained in the original decree.

(G) If any person required to pay alimony under an order made or modified by a court on or after December 1, 1986, and before January 1, 1991, or any person required to pay spousal support under an order made or modified by a court on or after January 1, 1991, is found in contempt of court for failure to make alimony or spousal support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and shall require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt.

Amended by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.

Effective Date: 03-22-2001; 04-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.185,HB 461, §4



Section 3105.19, 3105.20 - [Repealed].

Effective Date: 07-01-1971



Section 3105.21 - Order for disposition, care and maintenance of children.

(A) Upon satisfactory proof of the causes in the complaint for divorce, annulment, or legal separation, the court of common pleas shall make an order for the disposition, care, and maintenance of the children of the marriage, as is in their best interests, and in accordance with section 3109.04 of the Revised Code.

(B) Upon the failure of proof of the causes in the complaint, the court may make the order for the disposition, care, and maintenance of any dependent child of the marriage as is in the child's best interest, and in accordance with section 3109.04 of the Revised Code.

(C) Any court of common pleas that makes or modifies an order for child support under this section shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code. If any person required to pay child support under an order made under this section on or after April 15, 1985, or modified on or after December 1, 1986, is found in contempt of court for failure to make support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt.

Effective Date: 03-22-2001



Section 3105.31 - Causes for annulment.

A marriage may be annulled for any of the following causes existing at the time of the marriage:

(A) That the party in whose behalf it is sought to have the marriage annulled was under the age at which persons may be joined in marriage as established by section 3101.01 of the Revised Code, unless after attaining such age such party cohabited with the other as husband or wife;

(B) That the former husband or wife of either party was living and the marriage with such former husband or wife was then and still is in force;

(C) That either party has been adjudicated to be mentally incompetent, unless such party after being restored to competency cohabited with the other as husband or wife;

(D) That the consent of either party was obtained by fraud, unless such party afterwards, with full knowledge of the facts constituting the fraud, cohabited with the other as husband or wife;

(E) That the consent to the marriage of either party was obtained by force, unless such party afterwards cohabited with the other as husband or wife;

(F) That the marriage between the parties was never consummated although otherwise valid.

Effective Date: 09-24-1963



Section 3105.32 - When action for annulment must be commenced and by what parties.

An action to obtain a decree of nullity of a marriage must be commenced within the periods and by the parties as follows:

(A) For the cause mentioned in division (A) of section 3105.31 of the Revised Code, by the party to the marriage who was married under the age at which persons may be joined in marriage as established by section 3101.01 of the Revised Code, within two years after arriving at such age; or by a parent, guardian, or other person having charge of such party at any time before such party has arrived at such age;

(B) For the cause mentioned in division (B) of section 3105.31 of the Revised Code, by either party during the life of the other or by such former husband or wife;

(C) For the cause mentioned in division (C) of section 3105.31 of the Revised Code, by the party aggrieved or a relative or guardian of the party adjudicated mentally incompetent at any time before the death of either party;

(D) For the cause mentioned in division (D) of section 3105.31 of the Revised Code, by the party aggrieved within two years after the discovery of the facts constituting fraud;

(E) For the cause mentioned in division (E) of section 3105.31 of the Revised Code, by the party aggrieved within two years from the date of the said marriage;

(F) For the cause mentioned in division (F) of section 3105.31 of the Revised Code, by the party aggrieved within two years from the date of the marriage.

Effective Date: 09-24-1963



Section 3105.33 - [Repealed].

Effective Date: 06-29-1982



Section 3105.34 - Restoring name before marriage.

If the court determines that a marriage is void or that a judgment of nullity ought to be granted, the court may in its discretion, and regardless of whether or not a request therefor was included in the prayer of the complaint as a part of such judgment, restore any name that the person had before the marriage.

Effective Date: 10-25-1978



Section 3105.41 - Definitions for sections to 3105.54.

As used in sections 3105.41 to 3105.54 of the Revised Code:

(A) "Collaborative family law communication" means any statement that occurs after the parties sign a collaborative family law participation agreement and before the collaborative family law process is concluded and that is made for the purpose of conducting, participating in, continuing, or reconvening a collaborative law process.

(B) "Collaborative family law participation agreement" means an agreement by persons to participate in a collaborative family law process.

(C) "Collaborative family law process" means a procedure intended to resolve a matter without intervention by a court in which parties sign a collaborative family law participation agreement and are represented by collaborative family lawyers.

(D) "Collaborative family lawyer" means a lawyer who represents a party in a collaborative family law process but does not include a lawyer who is a public official and who does not represent individuals other than public officials in their official capacities.

(E) "Collaborative matter" or "matter" means a dispute, transaction, claim, problem, or issue for resolution that arises under Title XXXI of the Revised Code and is described in a collaborative family law participation agreement. The term includes a dispute, claim, or issue in a proceeding.

(F) "Family or household member" has the same meaning as in section 3113.31 of the Revised Code.

(G) "Law firm" means an association of lawyers who practice law together in a partnership, professional corporation, sole proprietorship, limited liability company, or other association, lawyers employed in a legal services organization, the legal department of a corporation or other organization, or the legal department of a government or governmental subdivision, agency, or instrumentality.

(H) "Nonparty participant" means a person, other than a party and the party's collaborative family lawyer, that the parties expressly designate in writing, in a collaborative family law participation agreement or an amendment to that agreement, to participate in a collaborative family law process.

(I) "Party" means a person that signs a collaborative family law participation agreement and whose consent is necessary to resolve a matter.

(J) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(K) "Proceeding" means a judicial, administrative, arbitral, or other adjudicative process before a court, including related prehearing and posthearing motions, conferences, and discovery.

(L) "Public official" means an officer or employee of the state or any political subdivision of the state.

(M) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(N) "Related to a collaborative family law matter" or "related to a matter" means involving the same parties, transaction or occurrence, nucleus of operative fact, claim, issue, or dispute as a matter.

(O) "Sign" means, with present intent to authenticate or adopt a record, to do either of the following:

(1) Execute or adopt a tangible symbol;

(2) Attach to or logically associate with the record an electronic symbol, sound, or process.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.42 - Laws applicable to collaborative family law participation agreement.

(A) Sections 3105.41 to 3105.54 of the Revised Code apply to a collaborative family law participation agreement that meets the requirements of section 3105.43 of the Revised Code and is signed on or after the effective date of this section.

(B) A court may not order a party to participate in a collaborative family law process over that party's objection.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.43 - Collaborative family law participation agreements; mandatory inclusions.

(A) A collaborative family law participation agreement must be in a record, be signed by the parties, and include all of the following:

(1) A statement of the parties' intent to resolve a matter through a collaborative family law process under sections 3105.41 to 3105.55 of the Revised Code;

(2) A description of the nature and scope of the matter;

(3) The identity of the collaborative family lawyer who represents each party in the collaborative family law process;

(4) A statement by each collaborative family lawyer confirming the lawyer's representation of a party in the collaborative family law process.

(B) Parties to a collaborative family law participation agreement may agree to include additional provisions not inconsistent with sections 3105.41 to 3105.54 of the Revised Code.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.44 - Collaborative family law process.

(A) A collaborative family law process begins when the parties sign a collaborative family law participation agreement.

(B) A collaborative family law process is concluded by any of the following:

(1) A negotiated resolution of the matter as evidenced by a signed record;

(2) A negotiated resolution of a portion of the matter as evidenced by a signed record in which the parties agree that the remaining portions of the matter will not be resolved in the collaborative family law process;

(3) Termination of the process under division (C) of this section.

(C) A collaborative family law process terminates when any of the following occurs:

(1) A party gives notice in a record that the collaborative family law process is ended.

(2) A party does either of the following:

(a) Begins a proceeding related to the collaborative family law matter without the agreement of all parties;

(b) In a pending proceeding related to the collaborative family law matter, does any of the following:

(i) Initiates a pleading, motion, order to show cause, or request for a conference with the court;

(ii) Requests that the proceeding be put on the court's docket;

(iii) Takes similar action requiring notice to be sent to the parties;

(iv) Except as otherwise provided by division (E)(2) of this section, discharges a collaborative family lawyer.

(3) A collaborative family lawyer withdraws from further representation of a party.

(4) Termination occurs in any other way provided for in the collaborative family law participation agreement.

(D) A party may terminate a collaborative family law process with or without cause. A notice of termination need not specify a reason for terminating the process.

(E)

(1) A collaborative family lawyer who is discharged or who withdraws shall give prompt notice in a record of the discharge or withdrawal to all other parties.

(2) Notwithstanding the discharge or withdrawal of a collaborative family lawyer, a collaborative family law process continues if the unrepresented party engages a successor collaborative family lawyer, and, in a signed record, all parties consent to continue the process by reaffirming the collaborative family law participation agreement, the collaborative family law participation agreement is amended to identify the successor collaborative family lawyer, and the successor collaborative family lawyer confirms the lawyer's representation of a party in the collaborative family law process.

(F) A collaborative family law process does not terminate if, with the consent of all parties, a party requests a court to approve a negotiated resolution of the matter or any portion of the matter as evidenced by a signed record.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.45 - Representation by collaborative family lawyer.

(A) Except as otherwise provided in division (C) of this section, a collaborative family lawyer may not appear before a court to represent a party in a proceeding related to the collaborative family law matter. A collaborative family lawyer representing a party that is a government or governmental subdivision, agency, or instrumentality is subject to disqualification under this division.

(B) Except as otherwise provided in division (C) of this section, a lawyer in a law firm with which the collaborative family lawyer is associated may not appear before a court to represent a party in a proceeding related to the collaborative family law matter if the collaborative family lawyer is disqualified from doing so under division (A) of this section.

(C) A collaborative family lawyer or a lawyer in a law firm with which the collaborative family lawyer is associated may represent a party for the following purposes:

(1) To ask a court to approve an agreement resulting from the collaborative family law process;

(2) To seek or defend an emergency order to protect the health, safety, welfare, or interests of a party or of a family or household member of a party if a successor lawyer is not immediately available to represent the party or family or household member of the party. If a successor lawyer is not immediately available to represent the party or family or household member of the party, divisions (A) and (B) of this section do not apply until a successor lawyer assumes representation of the party or family or household member of the party or reasonable measures are taken to protect the health, safety, welfare, or interests of the party or family or household member of the party.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.46 - Informal disclosure of information.

During the collaborative family law process, at the request of another party, a party shall make timely, full, candid, and informal disclosure of information related to the collaborative matter without formal discovery and shall update promptly information that has materially changed. Parties may define the scope of disclosure, except as otherwise provided by law.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.47 - Applicability of professional responsibility provisions.

Sections 3105.41 to 3105.54 of the Revised Code do not affect the professional responsibility obligations and standards applicable to a lawyer or other licensed professional or the statutory obligation of a person to report abuse or neglect of a child or adult.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.48 - Confidentiality of communications.

A collaborative family law communication is confidential to the extent agreed by the parties in a signed record or as provided by the law of this state.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.49 - Privileged communications.

(A) Subject to sections 3105.50 and 3105.51 of the Revised Code, a collaborative family law communication is privileged under division (B) of this section, is not subject to discovery, and is not admissible in evidence.

(B) In a proceeding, the following privileges apply:

(1) A party may refuse to disclose, and may prevent any other person from disclosing, a collaborative family law communication.

(2) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a collaborative family law communication of the nonparty participant.

(C) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a collaborative family law process.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.50 - Waiver of privileges.

(A) A privilege under section 3105.49 of the Revised Code may be waived in a record or orally during a proceeding if it is expressly waived by all parties and, in the case of the privilege of a nonparty participant, it is also expressly waived by the nonparty participant.

(B) A person that discloses or makes a representation about a collaborative family law communication that prejudices another person in a proceeding may not assert a privilege under section 3105.49 of the Revised Code relating to that communication.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.51 - Communications not subject to privilege.

(A) There is no privilege under section 3105.49 of the Revised Code for a collaborative family law communication that is any of the following:

(1) Available to the public under section 149.43 of the Revised Code or made during a session of a collaborative family law process that is open, or is required by law to be open, to the public;

(2) A threat or statement of a plan to inflict bodily injury or commit a crime of violence;

(3) Intentionally used to plan a crime, commit or attempt to commit a crime, or conceal an ongoing crime or ongoing criminal activity;

(4) In an agreement resulting from the collaborative family law process, evidenced by a record signed by all parties to the agreement.

(B) The privileges under section 3105.49 of the Revised Code for a collaborative family law communication do not apply to the extent that a communication is either of the following:

(1) Sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice arising from or related to a collaborative family law process;

(2) Sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation of a child, unless a children's or protective service agency or an adult protective services agency is a party to or otherwise participates in the collaborative family law process.

(C) There is no privilege under section 3105.49 of the Revised Code if the communication is sought in connection with or offered in any criminal proceeding involving a felony, a delinquent child proceeding based on what would be a felony if committed by an adult, or a proceeding initiated by the state or a child protection agency in which it is alleged that a child is an abused, neglected, or dependent child.

(D) There is no privilege under section 3105.49 of the Revised Code if a court finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, the need for the evidence substantially outweighs the interest in protecting confidentiality, and the collaborative family law communication is sought or offered in a criminal action or in a proceeding seeking rescission or reformation of a contract arising out of the collaborative family law process or in which a defense to avoid liability on the contract is asserted.

(E) If a collaborative family law communication is subject to an exception under division (B), (C), or (D) of this section, only the portion of the communication necessary for the application of the exception may be disclosed or admitted.

(F) Disclosure or admission of evidence excepted from the privilege under division (B), (C), or (D) of this section does not render the evidence or any other collaborative family law communication discoverable or admissible for any other purpose.

(G) The privileges under section 3105.49 of the Revised Code do not apply if the parties agree in advance in a signed record, or if a record of a proceeding reflects agreement by the parties, that all or part of a collaborative family law process is not privileged. This division does not apply to a collaborative family law communication made by a person that did not receive actual notice of the agreement before the communication was made.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.52 - Effect of finding of intent to make an agreement.

Even though a collaborative family law participation agreement fails to meet the requirements of section 3105.43 of the Revised Code, a court may find that the parties intended to enter into a collaborative family law participation agreement if the parties signed a record indicating an intention to enter into a collaborative family law participation agreement and the parties reasonably believed they were participating in a collaborative family law process. If a court makes such a finding, sections 3105.41 to 3105.54 of the Revised Code apply to the same extent as if the parties had entered into a valid collaborative family law participation agreement.

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.53 - Electronic signatures.

Sections 3105.41 to 3105.54 of the Revised Code modify, limit, and supersede the "Electronic Signatures in Global and National Commerce Act," 114 Stat. 464, 15 U.S.C. 7001, et seq., but do not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.54 - Short title.

Sections 3105.41 to 3105.54 of the Revised Code may be cited as the "Ohio collaborative family law act."

Added by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.



Section 3105.61 - Jurisdiction.

The court of common pleas may grant a dissolution of marriage.

Effective Date: 09-23-1974



Section 3105.62 - Residency requirement.

One of the spouses in an action for dissolution of marriage shall have been a resident of the state for at least six months immediately before filing the petition. Actions for dissolution of marriage shall be brought in the proper county for commencement of actions pursuant to the Rules of Civil Procedure. An action for dissolution of marriage may be brought pursuant to a motion for conversion of a divorce action into an action for dissolution of marriage pursuant to section 3105.08 of the Revised Code. For purposes of service of process, both parties in an action for dissolution of marriage shall be considered as defendants and subject to service of process as defendants pursuant to the Rules of Civil Procedure.

Effective Date: 06-13-1990



Section 3105.63 - Separation agreement provisions.

(A)

(1) A petition for dissolution of marriage shall be signed by both spouses and shall have attached and incorporated a separation agreement agreed to by both spouses. The separation agreement shall provide for a division of all property; spousal support; if there are minor children of the marriage, the allocation of parental rights and responsibilities for the care of the minor children, the designation of a residential parent and legal custodian of the minor children, child support, and parenting time rights; and, if the spouses so desire, an authorization for the court to modify the amount or terms of spousal support, or the division of property, provided in the separation agreement. If there are minor children of the marriage, the spouses may address the allocation of the parental rights and responsibilities for the care of the minor children by including in the separation agreement a plan under which both parents will have shared rights and responsibilities for the care of the minor children. The spouses shall file the plan with the petition for dissolution of marriage and shall include in the plan the provisions described in division (G) of section 3109.04 of the Revised Code.

(2) The division of property in the separation agreement shall include any participant account, as defined in section 148.01 of the Revised Code, of either of the spouses, to the extent of the following:

(a) The moneys that have been deferred by a continuing member or participating employee, as defined in that section, and that have been transmitted to the Ohio public employees deferred compensation board during the marriage and any income that is derived from the investment of those moneys during the marriage;

(b) The moneys that have been deferred by an officer or employee of a municipal corporation and that have been transmitted to the governing board, administrator, depository, or trustee of the deferred compensation program of the municipal corporation during the marriage and any income that is derived from the investment of those moneys during the marriage;

(c) The moneys that have been deferred by an officer or employee of a government unit, as defined in section 148.06 of the Revised Code, and that have been transmitted to the governing board, as defined in that section, during the marriage and any income that is derived from the investment of those moneys during the marriage.

(3) The separation agreement shall not require or permit the division or disbursement of the moneys and income described in division (A)(2) of this section to occur in a manner that is inconsistent with the law, rules, or plan governing the deferred compensation program involved or prior to the time that the spouse in whose name the participant account is maintained commences receipt of the moneys and income credited to the account in accordance with that law, rules, and plan.

(B) An amended separation agreement may be filed at any time prior to or during the hearing on the petition for dissolution of marriage. Upon receipt of a petition for dissolution of marriage, the court may cause an investigation to be made pursuant to the Rules of Civil Procedure.

(C)

(1) If a petition for dissolution of marriage contains an authorization for the court to modify the amount or terms of spousal support provided in the separation agreement, the modification shall be in accordance with section 3105.18 of the Revised Code.

(2) If a petition for dissolution of marriage contains an authorization for the court to modify the division of property provided in the separation agreement, the modification shall be made with the express written consent or agreement of both spouses.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 03-22-2001



Section 3105.64 - Time of court appearance after filing petition.

(A) Except as provided in division (B) or (C) of this section, not less than thirty nor more than ninety days after the filing of a petition for dissolution of marriage, both spouses shall appear before the court, and each spouse shall acknowledge under oath that that spouse voluntarily entered into the separation agreement appended to the petition, that that spouse is satisfied with its terms, and that that spouse seeks dissolution of the marriage.

(B) If an action for divorce is converted to an action for dissolution of marriage pursuant to section 3105.08 of the Revised Code and if the conversion occurs more than thirty days after the filing of the original petition in the divorce action, the appearance and acknowledgement requirements of division (A) of this section may be satisfied at the time of the conversion or at a time that is not more than ninety days after the conversion.

(C) If a petition for dissolution is filed after the spouses have successfully completed a collaborative family law process pursuant to sections 3105.41 to 3105.54 of the Revised Code, the appearance and acknowledgement requirements of division (A) of this section may be satisfied at any time that is not more than ninety days after the filing of the petition.

Amended by 129th General AssemblyFile No.185,HB 461, §1, eff. 3/22/2013.

Effective Date: 06-13-1990



Section 3105.65 - Power of court.

(A) If, at the time of the hearing, either spouse is not satisfied with the separation agreement or does not wish a dissolution of the marriage and if neither spouse files a motion pursuant to division (C) of this section to convert the action to an action for divorce, the court shall dismiss the petition and refuse to validate the proposed separation agreement.

(B) If, upon review of the testimony of both spouses and of the report of the investigator pursuant to the Rules of Civil Procedure, the court approves the separation agreement and any amendments to it agreed upon by the parties, it shall grant a decree of dissolution of marriage that incorporates the separation agreement. If the separation agreement contains a plan for the exercise of shared parenting by the spouses, the court shall review the plan in accordance with the provisions of division (D)(1) of section 3109.04 of the Revised Code that govern the review of a pleading or motion requesting shared parenting jointly submitted by both spouses to a marriage. A decree of dissolution of marriage has the same effect upon the property rights of the parties, including rights of dower and inheritance, as a decree of divorce. The court has full power to enforce its decree and retains jurisdiction to modify all matters pertaining to the allocation of parental rights and responsibilities for the care of the children, to the designation of a residential parent and legal custodian of the children, to child support, to parenting time of parents with the children, and to visitation for persons who are not the children's parents. The court, only in accordance with division (E)(2) of section 3105.18 of the Revised Code, may modify the amount or terms of spousal support. The court may modify the division of property provided in the separation agreement only upon the express written consent or agreement of both spouses.

(C) At any time before a decree of dissolution of marriage has been granted under division (B) of this section, either spouse may convert the action for dissolution of marriage into a divorce action by filing a motion with the court in which the action for dissolution of marriage is pending for conversion of the action for dissolution of marriage. The motion shall contain a complaint for divorce that contains grounds for a divorce and that otherwise complies with the Rules of Civil Procedure and this chapter. The divorce action then shall proceed in accordance with the Rules of Civil Procedure in the same manner as if the motion had been the original complaint in the action, including, but not limited to, the issuance and service of summons pursuant to Civil Rules 4 to 4.6, except that no court fees shall be charged upon conversion of the action for dissolution of marriage into a divorce action under this division.

Amended by 128th General AssemblyFile No.37,HB 238, §1, eff. 9/8/2010.

Effective Date: 03-22-2001



Section 3105.71 - Prohibiting cancellation of health insurance during pendency prior to court determination of responsibility.

(A) If a party to an action for divorce, annulment, dissolution of marriage, or legal separation was the named insured or subscriber under, or the policyholder, certificate holder, or contract holder of, a policy, contract, or plan of health insurance that provided health insurance coverage for that party's spouse and dependents immediately prior to the filing of the action, that party shall not cancel or otherwise terminate or cause the termination of such coverage for which the spouse and dependents would otherwise be eligible until the court determines that the party is no longer responsible for providing such health insurance coverage for that party's spouse and dependents.

(B) If the party responsible for providing health insurance coverage for that party's spouse and dependents under division (A) of this section fails to provide that coverage in accordance with that division, the court shall issue an order that includes all of the following:

(1) A requirement that the party make payment to that party's spouse in the amount of any premium that party failed to pay or contribution that party failed to make that resulted in that party's failure to provide health insurance coverage in compliance with division (A) of this section;

(2) A requirement that the party make payment to that party's spouse for reimbursement of any hospital, surgical, and medical expenses incurred as a result of that party's failure to comply with division (A) of this section;

(3) A requirement that, if the party fails to comply with divisions (B)(1) and (2) of this section, the employer of the party deduct from the party's earnings an amount necessary to make any payments required under divisions (B)(1) and (2) of this section.

(C) If the party responsible for providing health insurance coverage for that party's spouse and dependents under division (A) of this section cancels or otherwise terminates or causes the termination of such coverage for which the spouse and dependents would otherwise be eligible, the spouse may apply to the insurer, health insuring corporation, or other third-party payer that provided the coverage for a policy or contract of health insurance. The spouse and dependents shall have the same rights and be subject to the same limitations as a person applying for or covered under a converted or separate policy under section 3923.32 of the Revised Code upon the divorce, annulment, dissolution of marriage, or the legal separation of the spouse from the named insured.

Effective Date: 06-04-1997



Section 3105.72 - Social security numbers included in records.

The record of any action instituted under this chapter shall include the social security numbers of both parties to the action.

Effective Date: 01-01-1998



Section 3105.73 - Award of attorney's fees and litigation expenses - factors considered - payment.

(A) In an action for divorce, dissolution, legal separation, or annulment of marriage or an appeal of that action, a court may award all or part of reasonable attorney's fees and litigation expenses to either party if the court finds the award equitable. In determining whether an award is equitable, the court may consider the parties' marital assets and income, any award of temporary spousal support, the conduct of the parties, and any other relevant factors the court deems appropriate.

(B) In any post-decree motion or proceeding that arises out of an action for divorce, dissolution, legal separation, or annulment of marriage or an appeal of that motion or proceeding, the court may award all or part of reasonable attorney's fees and litigation expenses to either party if the court finds the award equitable. In determining whether an award is equitable, the court may consider the parties' income, the conduct of the parties, and any other relevant factors the court deems appropriate, but it may not consider the parties' assets.

(C) The court may specify whether the award of attorney's fees and litigation expenses under this section is payable in gross or by installments. The court may make an award of attorney's fees and litigation expenses under this section in addition to making an award of attorney's fees and litigation expenses under any other provision of the Revised Code or of the Rules of Civil Procedure.

(D) Nothing in this section prevents an award of attorney's fees and litigation expenses from being designated as spousal support, as defined in section 3105.18 of the Revised Code.

Effective Date: 04-27-2005



Section 3105.80 - Property division orders involving public retirement program definitions.

As used in this section and sections 3105.81 to 3105.90 of the Revised Code:

(A) "Alternate payee" means a party in an action for divorce, legal separation, annulment, or dissolution of marriage who is to receive one or more payments from a benefit or lump sum payment under an order issued under section 3105.171 or 3105.65 of the Revised Code that is in compliance with sections 3105.81 to 3105.90 of the Revised Code.

(B) "Benefit" means a periodic payment under a pension, annuity, allowance, or other type of benefit, other than a survivor benefit, that has been or may be granted to a participant under sections 742.01 to 742.61 or Chapter 145., 3307., 3309., or 5505. of the Revised Code or any payment that is to be made under a contract a participant has entered into for the purposes of an alternative retirement plan. "Benefit" also includes all amounts received or to be received under a plan of payment elected under division (E)(1) of section 145.46, division (B) of section 3307.60, or division (B)(4) of section 3309.46 of the Revised Code.

(C) "Lump sum payment" means a payment of accumulated contributions standing to a participant's credit under sections 742.01 to 742.61 or Chapter 145., 3307., 3309., or 5505. of the Revised Code or pursuant to a contract a participant has entered into for the purposes of an alternative retirement plan and any other payment made or that may be made to a participant under those sections or chapters on withdrawal of a participant's contributions. "Lump sum payment" includes a lump sum payment under section 145.384, 742.26, 3307.352, or 3309.344 of the Revised Code.

(D) "Participant" means a member, contributor, retirant, or disability benefit recipient who is or will be entitled to a benefit or lump sum payment under sections 742.01 to 742.61 or Chapter 145., 3307., 3309., or 5505. of the Revised Code or an employee who elects to participate in an alternative retirement plan under Chapter 3305. of the Revised Code.

(E) "Personal history record" has the same meaning as in sections 145.27, 742.41, 3305.20, 3307.20, 3309.22, and 5505.04 of the Revised Code.

(F) "Public retirement program" means the public employees retirement system, Ohio police and fire pension fund, school employees retirement system, state teachers retirement system, state highway patrol retirement system, or an entity providing an alternative retirement plan under Chapter 3305. of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 10-27-2006



Section 3105.81 - Order for equitable division of property to require compliance with provisions.

A court that issues an order under section 3105.171 or 3105.65 of the Revised Code that provides for a division of property that includes a benefit or lump sum payment and requires one or more payments from a public retirement program to an alternate payee shall include in the order a requirement that the payments be made in accordance with and subject to limitations set forth in sections 3105.82 to 3105.90 of the Revised Code.

Effective Date: 01-01-2002



Section 3105.82 - Requirements of order.

An order described in section 3105.81 of the Revised Code shall meet all of the following requirements:

(A) Be on the form created under section 3105.90 of the Revised Code;

(B) Set forth the name and address of the public retirement program subject to the order or, if the court determines that the participant has contributions on deposit with more than one public retirement program, the name and address of each public retirement program that is potentially subject to the order;

(C) Set forth the names, social security numbers, and current addresses of the participant and alternate payee;

(D) Specify the amount to be paid to the alternate payee as one of the following:

(1) As both a monthly dollar amount should the participant elect a benefit and as a one-time payment should the participant elect a lump sum payment;

(2) As a percentage of a fraction determined as follows of a monthly benefit or lump sum payment:

(a) The numerator of the fraction shall be the number of years during which the participant was both a contributing member of a public retirement program and married to the alternate payee.

(b) The denominator, which shall be determined by the public retirement program at the time the participant elects to take the benefit or payment, shall be the participant's total years of service credit or, in the case of a participant in a retirement plan established under section 145.81, 3307.81, or 3309.81 or Chapter 3305. of the Revised Code, years of participation in the plan.

(E) If the participant is eligible for more than one benefit or lump sum payment, specify in accordance with division (D) of this section the amount, if any, to be paid to the alternate payee from each benefit or lump sum payment.

(F) Require an individual who is a participant or alternate payee to notify the public retirement program in writing of a change in the individual's mailing address;

(G) Notify the alternate payee of the following:

(1) The payee's right to payment under the order is conditional on the participant's right to a benefit payment or lump sum payment;

(2) The possible reduction under section 145.571, 742.462, 3307.371, 3309.671, or 5505.261 of the Revised Code of the amount paid to the alternate payee;

(3) The possible termination of the payee's rights as described in section 3105.86 of the Revised Code.

(H) Apply to payments made by the public retirement program after retention of an order under section 145.571, 742.462, 3305.21, 3307.371, 3309.671, or 5505.261 of the Revised Code.

Effective Date: 01-01-2002; 10-27-2006



Section 3105.821 - Monthly benefit.

The monthly benefit used under division (D)(2) of section 3105.82 of the Revised Code to determine the amount to be paid an alternate payee from a monthly benefit shall be whichever of the following applies:

(A) If the participant is receiving a monthly benefit, the monthly benefit shall be the benefit the participant is receiving at the time the decree of divorce or dissolution becomes final;

(B) If the participant has applied for but is not yet receiving a monthly benefit, the monthly benefit shall be the benefit for which the participant is eligible;

(C) If the participant has not applied for a benefit, the monthly benefit shall be the benefit calculated at the time the participant elects to take it.

Effective Date: 01-01-2002



Section 3105.83 - Commencing payments.

Payments under an order described in section 3105.81 of the Revised Code shall commence as provided under section 145.571, 742.462, 3305.21, 3307.371, 3309.671, or 5505.261 of the Revised Code. An alternate payee has no right or privilege under sections 742.01 to 742.61 or Chapter 145., 3305., 3307., 3309., or 5505. of the Revised Code that is not provided in those sections or chapters.

An order described in section 3105.81 of the Revised Code shall not require a public retirement program to take any action or provide any benefit, allowance, or payment not authorized under the law governing the public retirement program.

Effective Date: 01-01-2002



Section 3105.84 - Defraying administrative costs.

An order described in section 3105.81 of the Revised Code shall authorize the board of the public retirement program that is or will be paying the benefit or lump sum payment to withhold from any benefit or payment that is subject to an order an amount determined by the public retirement program to be necessary to defray the cost of administering the order. This amount shall be divided equally between the participant and the alternate payee.

Effective Date: 01-01-2002



Section 3105.85 - Limit on withholding.

(A) The total of the amounts described in division (D) of section 3105.82 and section 3105.84 of the Revised Code shall not exceed fifty per cent of the amount of a benefit or lump sum payment, or if withholding is to be made from more than one benefit or lump sum payment, fifty per cent of the total of the benefits or lump sum payments.

(B) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code, the public retirement program shall not withhold an aggregate amount for all the orders that exceeds fifty per cent of the benefit or lump sum payment.

(C) If a participant's benefit or lump sum payment is or will be subject to an order described in section 3105.81 of the Revised Code and one or more withholding orders under section 3111.23 or 3113.21 of the Revised Code, the public retirement program shall not withhold from a benefit or lump sum payment an aggregate amount for all orders described in section 3105.81 of the Revised Code that exceeds the difference between fifty per cent of the benefit or payment and the percentage of the benefit or payment that is or will be paid under orders described in section 3111.23 or 3113.21 of the Revised Code.

(D) The public retirement program that is or will be paying the benefit or lump sum payment shall act in accordance with section 145.571, 742.462, 3305.21, 3307.371, 3309.671, or 5505.261 of the Revised Code.

Effective Date: 01-01-2002



Section 3105.86 - Terminating alternate payee rights.

An alternate payee's rights under an order described in section 3105.81 of the Revised Code shall terminate on the earlier of the following:

(A) The death of the participant;

(B) The death of the alternate payee;

(C) The termination of a benefit paid to a participant under sections 742.01 to 742.61 or Chapter 145., 3305., 3307., 3309., or 5505. of the Revised Code.

Effective Date: 01-01-2002



Section 3105.87 - Disclosing participant's personal history record.

The court may order a public retirement program or the Ohio public employees deferred compensation program to provide information from a participant's personal history record necessary to determine the amounts described in division (D) of section 3105.82 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2002



Section 3105.88 - Transmitting order to retirement program.

The clerk of courts shall transmit a certified copy of an order described in section 3105.81 of the Revised Code to each public retirement program named in the order. If the clerk of courts fails to transmit an order, the public retirement program named in the order is not required to administer the order.

The public retirement program shall retain an order in accordance with section 145.571, 742.462, 3305.21, 3307.371, 3309.671, or 5505.261 of the Revised Code.

If the public retirement program returns to the clerk of courts an order in accordance with section 145.571, 742.462, 3305.21, 3307.371, 3309.671, or 5505.261 of the Revised Code, the clerk of courts shall notify the counsel of record that the order was not retained by the public retirement program.

Effective Date: 01-01-2002



Section 3105.89 - Court retains jurisdiction - modification of orders.

Notwithstanding division (I) of section 3105.171 of the Revised Code:

(A) The court shall retain jurisdiction to modify, supervise, or enforce the implementation of an order described in section 3105.81 of the Revised Code.

(B) The court may modify an order issued under section 3105.171 or 3105.65 of the Revised Code that was effective prior to the effective date of this section for the purpose of enforcing the order or carrying into effect the manifest intentions of the parties. A modified order must meet the requirements of section 3105.82 of the Revised Code.

Effective Date: 01-01-2002



Section 3105.90 - Form for court orders.

The state retirement systems, the Ohio state bar association, and the Ohio domestic relations judges association shall jointly create a form to be used by courts for orders described in section 3105.81 of the Revised Code. Each state retirement system shall, by rule adopted in accordance with section 111.15 of the Revised Code, adopt the form created under this section.

Effective Date: 01-01-2002



Section 3105.99 - Penalty.

(A) Whoever violates section 3105.02 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars or imprisoned not more than six months, or both.

Effective Date: 10-01-1953






Chapter 3107 - ADOPTION

Section 3107.01 - Adoption definitions.

As used in sections 3107.01 to 3107.19 of the Revised Code:

(A) "Agency" means any public or private organization certified, licensed, or otherwise specially empowered by law or rule to place minors for adoption.

(B) "Attorney" means a person who has been admitted to the bar by order of the Ohio supreme court.

(C) "Child" means a son or daughter, whether by birth or by adoption.

(D) "Court" means the probate courts of this state, and when the context requires, means the court of any other state empowered to grant petitions for adoption.

(E) "Foster caregiver" has the same meaning as in section 5103.02 of the Revised Code.

(F) "Identifying information" means any of the following with regard to a person: first name, last name, maiden name, alias, social security number, address, telephone number, place of employment, number used to identify the person for the purpose of the statewide education management information system established pursuant to section 3301.0714 of the Revised Code, and any other number federal or state law requires or permits to be used to identify the person.

(G) "Minor" means a person under the age of eighteen years.

(H) "Putative father" means a man, including one under age eighteen, who may be a child's father and to whom all of the following apply:

(1) He is not married to the child's mother at the time of the child's conception or birth;

(2) He has not adopted the child;

(3) He has not been determined, prior to the date a petition to adopt the child is filed, to have a parent and child relationship with the child by a court proceeding pursuant to sections 3111.01 to 3111.18 of the Revised Code, a court proceeding in another state, an administrative agency proceeding pursuant to sections 3111.38 to 3111.54 of the Revised Code, or an administrative agency proceeding in another state;

(4) He has not acknowledged paternity of the child pursuant to sections 3111.21 to 3111.35 of the Revised Code.

Effective Date: 03-22-2001



Section 3107.011 - Arranging adoptions.

(A) A person seeking to adopt a minor shall utilize an agency or attorney to arrange the adoption. Only an agency or attorney may arrange an adoption. An attorney may not represent with regard to the adoption both the person seeking to adopt and the parent placing a child for adoption.

Any person may informally aid or promote an adoption by making a person seeking to adopt a minor aware of a minor who will be or is available for adoption.

(B) A person seeking to adopt a minor who knowingly makes a false statement that is included in an application submitted to an agency or attorney to obtain services of that agency or attorney in arranging an adoption is guilty of the offense of falsification under section 2921.13 of the Revised Code.

Effective Date: 09-18-1996; 09-21-2006



Section 3107.012 - Applying for adoption by foster caregiver.

(A) A foster caregiver may use the application prescribed under division (B) of this section to obtain the services of an agency to arrange an adoption for the foster caregiver if the foster caregiver seeks to adopt the foster caregiver's foster child who has resided in the foster caregiver's home for at least six months prior to the date the foster caregiver submits the application to the agency.

(B) The department of job and family services shall prescribe an application for a foster caregiver to use under division (A) of this section. The application shall not require that the foster caregiver provide any information the foster caregiver already provided the department, or undergo an inspection the foster caregiver already underwent, to obtain a foster home certificate under section 5103.03 of the Revised Code.

(C) An agency that receives an application prescribed under division (B) of this section from a foster caregiver authorized to use the application shall not require, as a condition of the agency accepting or approving the application, that the foster caregiver undergo a criminal records check under section 2151.86 of the Revised Code as a prospective adoptive parent. The agency shall inform the foster caregiver, in accordance with division (G) of section 2151.86 of the Revised Code, that the foster caregiver must undergo the criminal records check before a court may issue a final decree of adoption or interlocutory order of adoption under section 3107.14 of the Revised Code.

Effective Date: 10-05-2000; 2008 HB7 04-07-2009



Section 3107.013 - Furnishing information to foster caregiver seeking to adopt child.

An agency arranging an adoption pursuant to an application submitted to the agency under section 3107.012 of the Revised Code for a foster caregiver seeking to adopt the foster caregiver's foster child shall provide the foster caregiver information about adoption, including information about state adoption law, adoption assistance available pursuant to section 5153.163 of the Revised Code and Title IV-E of the "Social Security Act," 94 Stat. 501, 42 U.S.C.A. 670(1980), as amended, the types of behavior that the prospective adoptive parents may anticipate from children who have experienced abuse and neglect, suggested interventions and the assistance available if the child exhibits those types of behavior after adoption, and other adoption issues the department of job and family services identifies. The agency shall provide the information to the foster caregiver in accordance with rules the department of job and family services shall adopt in accordance with Chapter 119. of the Revised Code.

Effective Date: 03-15-2002



Section 3107.014 - Qualifications of assessors.

(A) Except as provided in division (B) of this section, only an individual who meets all of the following requirements may perform the duties of an assessor under sections 3107.031, 3107.032, 3107.082, 3107.09, 3107.101, 3107.12, 5103.0324, and 5103.152 of the Revised Code:

(1) The individual must be in the employ of, appointed by, or under contract with a court, public children services agency, private child placing agency, or private noncustodial agency;

(2) The individual must be one of the following:

(a) A professional counselor , social worker, or marriage and family therapist licensed under Chapter 4757. of the Revised Code;

(b) A psychologist licensed under Chapter 4732. of the Revised Code;

(c) A student working to earn a four-year, post-secondary degree, or higher, in a social or behavior science, or both, who conducts assessor's duties under the supervision of a professional counselor , social worker, or marriage and family therapist licensed under Chapter 4757. of the Revised Code or a psychologist licensed under Chapter 4732. of the Revised Code. Beginning July 1, 2009, a student is eligible under this division only if the supervising professional counselor, social worker, marriage and family therapist, or psychologist has completed training in accordance with rules adopted under section 3107.015 of the Revised Code.

(d) A civil service employee engaging in social work without a license under Chapter 4757. of the Revised Code, as permitted by division (A)(5) of section 4757.41 of the Revised Code;

(e) A former employee of a public children services agency who, while so employed, conducted the duties of an assessor.

(3) The individual must complete training in accordance with rules adopted under section 3107.015 of the Revised Code.

(B) An individual in the employ of, appointed by, or under contract with a court prior to September 18, 1996, to conduct adoption investigations of prospective adoptive parents may perform the duties of an assessor under sections 3107.031, 3107.032, 3107.082, 3107.09, 3107.101, 3107.12, 5103.0324, and 5103.152 of the Revised Code if the individual complies with division (A)(3) of this section regardless of whether the individual meets the requirement of division (A)(2) of this section.

(C) A court, public children services agency, private child placing agency, or private noncustodial agency may employ, appoint, or contract with an assessor in the county in which a petition for adoption is filed and in any other county or location outside this state where information needed to complete or supplement the assessor's duties may be obtained. More than one assessor may be utilized for an adoption.

(D) Not later than January 1, 2008, the department of job and family services shall develop and maintain an assessor registry. The registry shall list all individuals who are employed, appointed by, or under contract with a court, public children services agency, private child placing agency, or private noncustodial agency and meet the requirements of an assessor as described in this section. A public children services agency, private child placing agency, private noncustodial agency, court, or any other person may contact the department to determine if an individual is listed in the assessor registry. An individual listed in the assessor registry shall immediately inform the department when that individual is no longer employed, appointed by, or under contract with a court, public children services agency, private child placing agency, or private noncustodial agency to perform the duties of an assessor as described in this section. The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code necessary for the implementation, contents, and maintenance of the registry, and any sanctions related to the provision of information, or the failure to provide information, that is needed for the proper operation of the assessor registry.

Effective Date: 10-05-2000; 09-21-2006



Section 3107.015 - Education programs for assessors.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing the training an individual must complete for the purpose of division (A)(3) of section 3107.014 of the Revised Code. The training shall include courses on adoption placement practice, federal and state adoption assistance programs, and post adoption support services.

Effective Date: 10-05-2000; 09-21-2006



Section 3107.016 - Schedule of education programs.

The department of job and family services shall develop a schedule of training that meets the requirements established in rules adopted pursuant to section 3107.015 of the Revised Code. The schedule shall include enough training to provide all agencies equal access to the training. The department shall distribute the schedule to all agencies.

Effective Date: 10-05-2000



Section 3107.017 - Standardized form for disclosure of information.

The department of job and family services shall develop a standardized form for the disclosure of information about a prospective adoptive child to prospective adoptive parents. The information disclosed shall include all background information available on the child. The department shall distribute the form to all agencies.

Effective Date: 03-15-2002



Section 3107.018 - Application to state adoption assistance loan fund.

(A) A prospective adoptive parent may apply to the department of job and family services for a loan from the state adoption assistance loan fund created under section 5101.143 of the Revised Code. Subject to available funds, the department may approve a state adoption assistance loan application, in whole or in part, or deny the application. In reviewing a loan application submitted to the department, the department shall consider the financial need of the prospective adoptive parent in determining whether to approve a loan application, in whole or in part, or deny the application. If the department approves a loan application, in whole or in part, and the child being adopted resides in Ohio, the department shall loan a prospective adoptive parent not more than three thousand dollars from the state adoption assistance loan fund. If the department approves a loan application, in whole or in part, and the child being adopted does not reside in Ohio, the department shall loan a prospective adoptive parent not more than two thousand dollars from the state adoption assistance loan fund.

(B) A prospective adoptive parent who receives a loan under division (A) of this section shall use that loan for only a disbursement listed under division (C) of section 3107.055 of the Revised Code or an expense related to adopting from the public child welfare system.

(C) This section applies to adoptions arranged by an attorney or by any public or private organization certified, licensed, or otherwise specially empowered by law or rule to place minors for adoption.

Effective Date: 2008 HB562 06-24-2008



Section 3107.02 - Who may be adopted - physical examination.

(A) Any minor may be adopted.

(B) An adult may be adopted under any of the following conditions:

(1) If the adult is totally or permanently disabled;

(2) If the adult is determined to be a mentally retarded person ;

(3) If the adult had established a child-foster caregiver, kinship caregiver, or child-stepparent relationship with the petitioners as a minor, and the adult consents to the adoption;

(4) If the adult was, at the time of the adult's eighteenth birthday, in the permanent custody of or in a planned permanent living arrangement with a public children services agency or a private child placing agency, and the adult consents to the adoption;

(5) If the adult is the child of the spouse of the petitioner, and the adult consents to the adoption.

(C) When proceedings to adopt a minor are initiated by the filing of a petition, and the eighteenth birthday of the minor occurs prior to the decision of the court, the court shall require the person who is to be adopted to submit a written statement of consent or objection to the adoption. If an objection is submitted, the petition shall be dismissed, and if a consent is submitted, the court shall proceed with the case, and may issue an interlocutory order or final decree of adoption.

(D) Any physical examination of the individual to be adopted as part of or in contemplation of a petition to adopt may be conducted by any health professional authorized by the Revised Code to perform physical examinations, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. Any written documentation of the physical examination shall be completed by the healthcare professional who conducted the examination.

(E) An adult who consents to an adoption pursuant to division (B)(4) of this section shall provide the court with the name and contact information of the public children services agency or private child placing agency that had permanent custody of or a planned permanent living arrangement with that adult. The petitioner shall request verification from the agency as to whether the adult was or was not in the permanent custody of or in a planned permanent living arrangement with that agency at the time of the adult's eighteenth birthday and provide the verification to the court.

(F) As used in this section:

(1) "Kinship caregiver" has the same meaning as in section 5101.85 of the Revised Code.

(2) "Mentally retarded person" has the same meaning as in section 5123.01 of the Revised Code.

(3) "Permanent custody" and "planned permanent living arrangement" have the same meanings as in section 2151.011 of the Revised Code.

Amended by 129th General AssemblyFile No.37,HB 92, §1, eff. 9/30/2011.

Effective Date: 03-31-2003; 09-21-2006



Section 3107.03 - Who may adopt.

The following persons may adopt:

(A) A husband and wife together, at least one of whom is an adult;

(B) An unmarried adult;

(C) The unmarried minor parent of the person to be adopted;

(D) A married adult without the other spouse joining as a petitioner if any of the following apply:

(1) The other spouse is a parent of the person to be adopted and supports the adoption;

(2) The petitioner and the other spouse are separated under section 3103.06 or 3105.17 of the Revised Code;

(3) The failure of the other spouse to join in the petition or to support the adoption is found by the court to be by reason of prolonged unexplained absence, unavailability, incapacity, or circumstances that make it impossible or unreasonably difficult to obtain either the support or refusal of the other spouse.

Effective Date: 09-18-1996



Section 3107.031 - Assessor to conduct home study - false statements.

Except as otherwise provided in this section, an assessor shall conduct a home study for the purpose of ascertaining whether a person seeking to adopt a minor is suitable to adopt. A written report of the home study shall be filed with the court at least ten days before the petition for adoption is heard.

A person seeking to adopt a minor who knowingly makes a false statement that is included in the written report of a home study conducted pursuant to this section is guilty of the offense of falsification under section 2921.13 of the Revised Code, and such a home study shall not be filed with the court. If such a home study is filed with the court, the court may strike the home study from the court's records.

The report shall contain the opinion of the assessor as to whether the person who is the subject of the report is suitable to adopt a minor, any multiple children assessment required under section 3107.032 of the Revised Code, and other information and documents specified in rules adopted by the director of job and family services under section 3107.033 of the Revised Code. The assessor shall not consider the person's age when determining whether the person is suitable to adopt if the person is old enough to adopt as provided by section 3107.03 of the Revised Code.

An assessor may request departments or agencies within or outside this state to assist in the home study as may be appropriate and to make a written report to be included with and attached to the report to the court. The assessor shall make similar home studies and reports on behalf of other assessors designated by the courts of this state or another place.

Upon order of the court, the costs of the home study and other proceedings shall be paid by the person seeking to adopt, and, if the home study is conducted by a public agency or public employee, the part of the cost representing any services and expenses shall be taxed as costs and paid into the state treasury or county treasury, as the court may direct.

On request, the assessor shall provide the person seeking to adopt a copy of the report of the home study. The assessor shall delete from that copy any provisions concerning the opinion of other persons, excluding the assessor, of the person's suitability to adopt a minor.

This section does not apply to a foster caregiver seeking to adopt the foster caregiver's foster child if the foster child has resided in the foster caregiver's home for at least six months prior to the date the foster caregiver submits an application prescribed under division (B) of section 3107.012 of the Revised Code to the agency arranging the adoption.

Effective Date: 10-05-2000; 09-21-2006; 2008 HB7 04-07-2009



Section 3107.032 - Multiple children assessment - when required.

(A) Except as provided in division (C) of this section, each time a person seeking to adopt a minor or foster child will have at least five children residing in the prospective adoptive home after the minor or foster child to be adopted is placed in the home, an assessor, on behalf of an agency or attorney arranging an adoption pursuant to sections 3107.011 or 3107.012 of the Revised Code, shall complete a multiple children assessment during the home study. The multiple children assessment shall evaluate the ability of the person seeking to adopt in meeting the needs of the minor or foster child to be adopted and continuing to meet the needs of the children residing in the home. The assessor shall include the multiple children assessment in the written report of the home study filed pursuant to section 3107.031 of the Revised Code.

(B) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code necessary for an assessor to complete a multiple children assessment.

(C) This section does not apply to an adoption by a stepparent whose spouse is a biological or adoptive parent of the minor to be adopted.

Effective Date: 09-21-2006



Section 3107.033 - Home study and report rules.

Not later than June 1, 2009, the director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code specifying both of the following:

(A) The manner in which a home study is to be conducted and the information and documents to be included in a home study report, which shall include, pursuant to section 3107.034 of the Revised Code, a summary report of a search of the uniform statewide automated child welfare information system established in section 5101.13 of the Revised Code and a report of a check of a central registry of another state if a request for a check of a central registry of another state is required under division (A) of section 3107.034 of the Revised Code. The director shall ensure that rules adopted under this section align the home study content, time period, and process with any foster care home study content, time period, and process required by rules adopted under section 5103.03 of the Revised Code.

(B) A procedure under which a person whose application for adoption has been denied as a result of a search of the uniform statewide automated child welfare information system established in section 5101.13 of the Revised Code as part of the home study may appeal the denial to the agency that employed the assessor who filed the report.

Effective Date: 07-01-2000; 09-21-2006; 2008 SB163 08-14-2008; 2008 HB7 04-07-2009



Section 3107.034 - Search report to include abuse/neglect information.

(A) Whenever a prospective adoptive parent or a person eighteen years of age or older who resides with a prospective adoptive parent has resided in another state within the five-year period immediately prior to the date on which a criminal records check is requested for the person under division (A) of section 2151.86 of the Revised Code, the administrative director of an agency, or attorney, who arranges the adoption for the prospective adoptive parent shall request a check of the central registry of abuse and neglect of this state from the department of job and family services regarding the prospective adoptive parent or the person eighteen years of age or older who resides with the prospective adoptive parent to enable the agency or attorney to check any child abuse and neglect registry maintained by that other state. The administrative director or attorney shall make the request and shall review the results of the check before a final decree of adoption or an interlocutory order of adoption making the person an adoptive parent may be made. Information received pursuant to the request shall be considered for purposes of this chapter as if it were a summary report required under section 3107.033 of the Revised Code. The department of job and family services shall comply with any request to check the central registry that is similar to the request described in this division and that is received from any other state.

(B) The summary report of a search of the uniform statewide automated child welfare information system established in section 5101.13 of the Revised Code that is required under section 3107.033 of the Revised Code shall contain, if applicable, a chronological list of abuse and neglect determinations or allegations of which the person seeking to adopt is subject and in regards to which a public children services agency has done one of the following:

(1) Determined that abuse or neglect occurred;

(2) Initiated an investigation, and the investigation is ongoing;

(3) Initiated an investigation and the agency was unable to determine whether abuse or neglect occurred.

(C) The summary report required under section 3107.033 of the Revised Code shall not contain any of the following:

(1) An abuse and neglect determination of which the person seeking to adopt is subject and in regards to which a public children services agency determined that abuse or neglect did not occur;

(2) Information or reports the dissemination of which is prohibited by, or interferes with eligibility under, the "Child Abuse Prevention and Treatment Act," 88 Stat. 4 (1974), 42 U.S.C. 5101 et seq., as amended;

(3) The name of the person who or entity that made, or participated in the making of, the report of abuse or neglect.

(D)

(1) An application for adoption may be denied based on a summary report containing the information described under division (B)(1) of this section, when considered within the totality of the circumstances. An application that is denied may be appealed using the procedure adopted pursuant to division (B) of section 3107.033 of the Revised Code.

(2) An application for adoption shall not be denied solely based on a summary report containing the information described under division (B)(2) or (3) of this section.

Effective Date: 09-21-2006; 2008 SB163 08-14-2008



Section 3107.04 - Filing petition - caption.

(A) A petition for adoption shall be filed in the court in the county in which the person to be adopted was born, or in which, at the time of filing the petition, the petitioner or the person to be adopted or parent of the person to be adopted resides, or in which the petitioner is stationed in military service, or in which the agency having the permanent custody of the person to be adopted is located.

(B) If the court finds in the interest of justice that the case should be heard in another forum, the court may stay the proceedings or dismiss the petition in whole or in part on any conditions that are just, or certify the case to another court.

(C) The caption of a petition for adoption shall be styled, "in the matter of adoption of . . . . . . ". The person to be adopted shall be designated in the caption under the name by which he is to be known if the petition is granted.

Effective Date: 01-01-1977



Section 3107.05 - Contents of petition.

(A) A petition for adoption shall be prepared and filed according to the procedure for commencing an action under the Rules of Civil Procedure. It shall include the following information:

(1) The date and place of birth of the person to be adopted, if known;

(2) The name of the person to be adopted, if known;

(3) The name to be used for the person to be adopted;

(4) The date of placement of a minor and the name of the person placing the minor;

(5) The full name, age, place, and duration of residence of the petitioner;

(6) The marital status of the petitioner, including the date and place of marriage, if married;

(7) The relationship to the petitioner of the person to be adopted;

(8) That the petitioner has facilities and resources suitable to provide for the nurture and care of the person to be adopted, and that it is the desire of the petitioner to establish the relationship of parent and child with the person to be adopted;

(9) A description and estimate of value of all property of the person to be adopted;

(10) The name and address, if known, of any person whose consent to the adoption is required, but who has not consented, and facts that explain the lack of the consent normally required to the adoption.

(B) A certified copy of the birth certificate of the person to be adopted, if available, and ordinary copies of the required consents, and relinquishments of consents, if any, shall be filed with the clerk.

Effective Date: 01-01-1977



Section 3107.051 - Time for filing.

(A) Except as provided in division (B) of this section, a person seeking to adopt a minor, or the agency or attorney arranging the adoption, shall submit a petition for the minor's adoption no later than ninety days after the date the minor is placed in the person's home. Failure to file a petition within the time provided by this division does not affect a court's jurisdiction to hear the petition and is not grounds for denying the petition.

(B) This section does not apply if any of the following apply:

(1) The person seeking to adopt the minor is the minor's stepparent;

(2) The minor was not originally placed in the person's home with the purpose of the person adopting the minor;

(3) The minor is a "child with special needs," as defined by the director of job and family services in accordance with section 5153.163 of the Revised Code.

Effective Date: 07-01-2000



Section 3107.055 - Preliminary estimate and final accounting - summary of proceedings.

(A) Notwithstanding section 3107.01 of the Revised Code, as used in this section, "agency" does not include a public children services agency.

(B) An agency or attorney, whichever arranges a minor's adoption, shall file with the court a preliminary estimate accounting not later than the time the adoption petition for the minor is filed with the court. The agency or attorney, whichever arranges the adoption, also shall file a final accounting with the court before a final decree of adoption is issued or an interlocutory order of adoption is finalized for the minor. The agency or attorney shall complete and file accountings in a manner acceptable to the court.

An accounting shall specify all disbursements of anything of value the petitioner, a person on the petitioner's behalf, and the agency or attorney made and has agreed to make in connection with the minor's permanent surrender under division (B) of section 5103.15 of the Revised Code, placement under section 5103.16 of the Revised Code, and adoption under this chapter. The agency or attorney shall include in an accounting an itemization of each expense listed in division (C) of this section. The itemization of the expenses specified in divisions (C)(3) and (4) of this section shall show the amount the agency or attorney charged or is going to charge for the services and the actual cost to the agency or attorney of providing the services. An accounting shall indicate whether any expenses listed in division (C) of this section do not apply to the adoption proceeding for which the accounting is filed.

The agency or attorney shall include with a preliminary estimate accounting and a final accounting a written statement signed by the petitioner that the petitioner has reviewed the accounting and attests to its accuracy.

(C) No petitioner, person acting on a petitioner's behalf, or agency or attorney shall make or agree to make any disbursements in connection with the minor's permanent surrender, placement, or adoption other than for the following:

(1) Physician expenses incurred on behalf of the birth mother or minor in connection with prenatal care, delivery, and confinement prior to or following the minor's birth;

(2) Hospital or other medical facility expenses incurred on behalf of the birth mother or minor in connection with the minor's birth;

(3) Expenses charged by the attorney arranging the adoption for providing legal services in connection with the placement and adoption, including expenses incurred by the attorney pursuant to sections 3107.031, 3107.032, 3107.081, 3107.082, 3107.09, 3107.101, and 3107.12 of the Revised Code;

(4) Expenses charged by the agency arranging the adoption for providing services in connection with the permanent surrender and adoption, including the agency's application fee and the expenses incurred by the agency pursuant to sections 3107.031, 3107.032, 3107.09, 3107.101, 3107.12, 5103.151, and 5103.152 of the Revised Code;

(5) Temporary costs of routine maintenance and medical care for a minor required under section 5103.16 of the Revised Code if the person seeking to adopt the minor refuses to accept placement of the minor;

(6) Guardian ad litem fees incurred on behalf of the minor in any court proceedings;

(7) Foster care expenses incurred in connection with any temporary care and maintenance of the minor;

(8) Court expenses incurred in connection with the minor's permanent surrender, placement, and adoption;

(9) Living expenses not exceeding three thousand dollars for the birth mother that are incurred during pregnancy through the sixtieth day after the date the minor is born and paid by the petitioner to the birth mother through the attorney or agency arranging the minor's adoption.

(D) If a court determines from an accounting that an amount that is going to be disbursed for an expense listed in division (C) of this section is unreasonable, the court may order a reduction in the amount to be disbursed. If a court determines from an accounting that an unreasonable amount was disbursed for an expense listed in division (C) of this section, the court may order the person who received the disbursement to refund to the person who made the disbursement an amount the court orders.

If a court determines from an accounting that a disbursement for an expense not permitted by division (C) of this section is going to be made, the court may issue an injunction prohibiting the disbursement. If a court determines from an accounting that a disbursement for an expense not permitted by division (C) of this section was made, the court may order the person who received the disbursement to return it to the person who made the disbursement.

If a court determines that a final accounting does not completely report all the disbursements that are going to be made or have been made in connection with the minor's permanent surrender, placement, and adoption, the court shall order the agency or attorney to file with the court an accounting that completely reports all such disbursements.

The agency or attorney shall file the final accounting with the court not later than ten days prior to the date scheduled for the final hearing on the adoption. The court may not issue a final decree of adoption or finalize an interlocutory order of adoption of a minor until at least ten days after the agency or attorney files the final accounting.

(E) This section does not apply to an adoption by a stepparent whose spouse is a biological or adoptive parent of the minor.

Effective Date: 09-21-2006; 2008 HB7 04-07-2009



Section 3107.06 - Consent to adoption.

Unless consent is not required under section 3107.07 of the Revised Code, a petition to adopt a minor may be granted only if written consent to the adoption has been executed by all of the following:

(A) The mother of the minor;

(B) The father of the minor, if any of the following apply:

(1) The minor was conceived or born while the father was married to the mother;

(2) The minor is his child by adoption;

(3) Prior to the date the petition was filed, it was determined by a court proceeding pursuant to sections 3111.01 to 3111.18 of the Revised Code, a court proceeding in another state, an administrative proceeding pursuant to sections 3111.38 to 3111.54 of the Revised Code, or an administrative proceeding in another state that he has a parent and child relationship with the minor;

(4) He acknowledged paternity of the child and that acknowledgment has become final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code.

(C) The putative father of the minor;

(D) Any person or agency having permanent custody of the minor or authorized by court order to consent;

(E) The minor, if more than twelve years of age, unless the court, finding that it is in the best interest of the minor, determines that the minor's consent is not required.

Effective Date: 03-22-2001; 2008 HB7 04-07-2009



Section 3107.061 - Putative father on notice that consent unnecessary.

A man who has sexual intercourse with a woman is on notice that if a child is born as a result and the man is the putative father, the child may be adopted without his consent pursuant to division (B) of section 3107.07 of the Revised Code.

Effective Date: 06-20-1996



Section 3107.062 - Putative father registry.

The department of job and family services shall establish a putative father registry. To register, a putative father must complete a registration form prescribed under section 3107.065 of the Revised Code and submit it to the department. The registration form shall include the putative father's name; the name of the mother of the person he claims as his child; and the address or telephone number at which he wishes to receive, pursuant to section 3107.11 of the Revised Code, notice of any petition that may be filed to adopt a minor he claims as his child.

A putative father may register at any time. For the purpose of preserving the requirement of his consent to an adoption, a putative father shall register before or not later than thirty days after the birth of the child. No fee shall be charged for registration.

On receipt of a completed registration form, the department shall indicate on the form the date of receipt and file it in the putative father registry. The department shall maintain registration forms in a manner that enables it to access a registration form using either the name of the putative father or of the mother.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-01-2000



Section 3107.063 - Searching putative father registry.

An attorney arranging a minor's adoption, a mother , a public children services agency, a private noncustodial agency, or a private child placing agency may request at any time that the department of job and family services search the putative father registry to determine whether a man is registered as the minor's putative father. The request shall include the mother's name. On receipt of the request, the department shall search the registry. If the department determines that a man is registered as the minor's putative father, it shall provide the attorney, mother, or agency a certified copy of the man's registration form. If the department determines that no man is registered as the minor's putative father, it shall provide the attorney, mother, or agency a certified written statement to that effect. The department shall specify in the statement the date the search request was submitted. No fee shall be charged for searching the registry.

Division (B) of section 3107.17 of the Revised Code does not apply to this section.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-01-2000



Section 3107.064 - Filing certified results of search.

(A) Except as provided in division (B) of this section, a court shall not issue a final decree of adoption or finalize an interlocutory order of adoption unless the mother placing the minor for adoption or the agency or attorney arranging the adoption files with the court a certified document provided by the department of job and family services under section 3107.063 of the Revised Code. The court shall not accept the document unless the date the department places on the document pursuant to that section is thirty-one or more days after the date of the minor's birth.

(B) The document described in division (A) of this section is not required if any of the following apply:

(1) The mother was married at the time the minor was conceived or born;

(2) The parent placing the minor for adoption previously adopted the minor;

(3) Prior to the date a petition to adopt the minor is filed, a man has been determined to have a parent and child relationship with the minor by a court proceeding pursuant to sections 3111.01 to 3111.18 of the Revised Code, a court proceeding in another state, an administrative agency proceeding pursuant to sections 3111.38 to 3111.54 of the Revised Code, or an administrative agency proceeding in another state;

(4) The minor's father acknowledged paternity of the minor and that acknowledgment has become final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code;

(5) A public children services agency has permanent custody of the minor pursuant to Chapter 2151. or division (B) of section 5103.15 of the Revised Code after both parents lost or surrendered parental rights, privileges, and responsibilities over the minor.

Effective Date: 03-22-2001



Section 3107.065 - Rules governing registry - promoting awareness.

Not later than ninety days after the effective date of this section, the director of job and family services shall do both of the following:

(A) Adopt rules in accordance with Chapter 119. of the Revised Code governing the putative father registry. The rules shall establish the registration form to be used by a putative father under section 3107.062 of the Revised Code.

(B) Establish a campaign to promote awareness of the putative father registry. The campaign shall include informational materials about the registry.

Effective Date: 07-01-2000



Section 3107.066 - References to department of human services replaced.

(A) Notwithstanding the provisions of the versions of former sections 3107.06 and 3107.07 of the Revised Code that, pursuant to Section 5 of Am. Sub. H.B. 419 of the 121st general assembly, apply regarding a putative father's consent to the adoption of any child born prior to January 1, 1997, on and after the effective date of this section, both of the following apply:

(1) The references in division (F)(4) of former section 3107.06 of the Revised Code to the department of human services are repealed, and division (F)(4) of that former section shall be considered as reading, and shall be applicable, as follows: "Has filed an objection to the adoption with the agency having custody of the minor at any time before the placement of the minor in the home of the petitioner, or with the probate court within thirty days of the filing of a petition to adopt the minor or its placement in the home of the petitioner, whichever occurs first."

(2) The references in division (B) of former section 3107.07 of the Revised Code to the department of human services are repealed, and division (B) of that former section shall be considered as reading, and shall be applicable, as follows: "The putative father of a minor if the putative father fails to file an objection with the court or the agency having custody of the minor as provided in division (F)(4) of section 3107.06 of the Revised Code, or files an objection with the court or agency and the court finds, after proper service of notice and hearing, that he is not the father of the minor, or that he has willfully abandoned or failed to care for and support the minor, or abandoned the mother of the minor during her pregnancy and up to the time of her surrender of the minor, or its placement in the home of the petitioner, whichever occurs first."

(B) As used in this section:

(1) "Former section 3107.06 of the Revised Code" means the version of that section that was in effect immediately prior to September 18, 1996, and that was amended by Am. Sub. H.B. 419 of the 121st general assembly.

(2) "Former section 3107.07 of the Revised Code" means the version of that section that was in effect immediately prior to September 18, 1996, and that was amended by Am. Sub. H.B. 419 of the 121st general assembly.

Effective Date: 2008 SB163 08-14-2008



Section 3107.07 - Consent unnecessary.

Consent to adoption is not required of any of the following:

(A) A parent of a minor, when it is alleged in the adoption petition and the court , after proper service of notice and hearing, finds by clear and convincing evidence that the parent has failed without justifiable cause to provide more than de minimis contact with the minor or to provide for the maintenance and support of the minor as required by law or judicial decree for a period of at least one year immediately preceding either the filing of the adoption petition or the placement of the minor in the home of the petitioner.

(B) The putative father of a minor if either of the following applies:

(1) The putative father fails to register as the minor's putative father with the putative father registry established under section 3107.062 of the Revised Code not later than thirty days after the minor's birth;

(2) The court finds, after proper service of notice and hearing, that any of the following are the case:

(a) The putative father is not the father of the minor;

(b) The putative father has willfully abandoned or failed to care for and support the minor;

(c) The putative father has willfully abandoned the mother of the minor during her pregnancy and up to the time of her surrender of the minor, or the minor's placement in the home of the petitioner, whichever occurs first.

(C) Except as provided in section 3107.071 of the Revised Code, a parent who has entered into a voluntary permanent custody surrender agreement under division (B) of section 5103.15 of the Revised Code;

(D) A parent whose parental rights have been terminated by order of a juvenile court under Chapter 2151. of the Revised Code;

(E) A parent who is married to the petitioner and supports the adoption;

(F) The father, or putative father, of a minor if the minor is conceived as the result of the commission of rape by the father or putative father and the father or putative father is convicted of or pleads guilty to the commission of that offense. As used in this division, "rape" means a violation of section 2907.02 of the Revised Code or a similar law of another state.

(G) A legal guardian or guardian ad litem of a parent judicially declared incompetent in a separate court proceeding who has failed to respond in writing to a request for consent, for a period of thirty days, or who, after examination of the written reasons for withholding consent, is found by the court to be withholding consent unreasonably;

(H) Any legal guardian or lawful custodian of the person to be adopted, other than a parent, who has failed to respond in writing to a request for consent, for a period of thirty days, or who, after examination of the written reasons for withholding consent, is found by the court to be withholding consent unreasonably;

(I) The spouse of the person to be adopted, if the failure of the spouse to consent to the adoption is found by the court to be by reason of prolonged unexplained absence, unavailability, incapacity, or circumstances that make it impossible or unreasonably difficult to obtain the consent or refusal of the spouse;

(J) Any parent, legal guardian, or other lawful custodian in a foreign country, if the person to be adopted has been released for adoption pursuant to the laws of the country in which the person resides and the release of such person is in a form that satisfies the requirements of the immigration and naturalization service of the United States department of justice for purposes of immigration to the United States pursuant to section 101(b)(1)(F) of the "Immigration and Nationality Act," 75 Stat. 650 (1961), 8 U.S.C. 1101(b)(1)(F), as amended or reenacted.

(K) Except as provided in divisions (G) and (H) of this section, a juvenile court, agency, or person given notice of the petition pursuant to division (A)(1) of section 3107.11 of the Revised Code that fails to file an objection to the petition within fourteen days after proof is filed pursuant to division (B) of that section that the notice was given;

(L) Any guardian, custodian, or other party who has temporary custody of the child.

Effective Date: 10-29-1999; 2008 HB7 04-07-2009



Section 3107.071 - Effect of voluntary permanent custody surrender agreement.

If a parent enters into a voluntary permanent custody surrender agreement under division (B)(2) of section 5103.15 of the Revised Code on or after the effective date of this section, the parent's consent to the adoption of the child who is the subject of the agreement is required unless all of the following requirements are met:

(A) In the case of a parent whose child, if adopted, will be an adopted person as defined in section 3107.45 of the Revised Code:

(1) The parent does all of the following:

(a) Signs the component of the form prescribed under division (A)(1)(a) of section 3107.083 of the Revised Code;

(b) Checks either the "yes" or "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code and signs that component;

(c) If the parent is the mother, completes and signs the component of the form prescribed under division (A)(1)(c) of section 3107.083 of the Revised Code.

(2) The agency provides the parent the opportunity to sign, if the parent chooses to do so, the components of the form prescribed under divisions (A)(1)(d), (e), and (f) of section 3107.083 of the Revised Code;

(3) The agency files with the juvenile and probate courts the form prescribed under division (A)(1) of section 3107.083 of the Revised Code signed by the parent, provides a copy of the form signed by the parent to the parent, and keeps a copy of the form signed by the parent in the agency's records.

The court shall keep a copy of the form signed by the parent in the court records.

(B) In the case of a parent whose child, if adopted, will be an adopted person as defined in section 3107.39 of the Revised Code:

(1) The parent does both of the following:

(a) Signs the component of the form prescribed under division (B)(1)(a) of section 3107.083 of the Revised Code;

(b) If the parent is the mother, completes and signs the component of the form prescribed under division (B)(1)(b) of section 3107.083 of the Revised Code.

(2) The agency provides the parent the opportunity to sign, if the parent chooses to do so, the components of the form prescribed under divisions (B)(1)(c), (d), and (e) of section 3107.083 of the Revised Code at the time the parent enters into the agreement with the agency;

(3) The agency files the form signed by the parent with the juvenile and probate courts, provides a copy of the form signed by the parent to the parent, and keeps a copy of the form signed by the parent in the agency's records.

The court shall keep a copy of the form signed by the parent in the court records.

Effective Date: 07-01-2000



Section 3107.08 - Executing consent.

(A) The required consent to adoption may be executed at any time after seventy-two hours after the birth of a minor, and shall be executed in the following manner:

(1) If by the person to be adopted, in the presence of the court;

(2) If by a parent of the person to be adopted, in accordance with section 3107.081 of the Revised Code;

(3) If by an agency, by the executive head or other authorized representative, in the presence of a person authorized to take acknowledgments;

(4) If by any other person, in the presence of the court or in the presence of a person authorized to take acknowledgments;

(5) If by a juvenile court, by appropriate order.

(B) A consent which does not name or otherwise identify the prospective adoptive parent is valid if it contains a statement by the person giving consent that it was voluntarily executed irrespective of disclosure of the name or other identification of the prospective adoptive parent.

Effective Date: 09-18-1996



Section 3107.081 - Conditions for accepting parent's consent.

(A) Except as provided in divisions (B), (E), and (F) of this section, a parent of a minor, who will be, if adopted, an adopted person as defined in section 3107.45 of the Revised Code, shall do all of the following as a condition of a court accepting the parent's consent to the minor's adoption:

(1) Appear personally before the court;

(2) Sign the component of the form prescribed under division (A)(1)(a) of section 3107.083 of the Revised Code;

(3) Check either the "yes" or "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code and sign that component;

(4) If the parent is the mother, complete and sign the component of the form prescribed under division (A)(1)(c) of section 3107.083 of the Revised Code.

At the time the parent signs the components of the form prescribed under divisions (A)(1)(a), (b), and (c) of section 3107.083 of the Revised Code, the parent may sign, if the parent chooses to do so, the components of the form prescribed under divisions (A)(1)(d), (e), and (f) of that section. After the parent signs the components required to be signed and any discretionary components the parent chooses to sign, the parent, or the attorney arranging the adoption, shall file the form and parent's consent with the court. The court or attorney shall give the parent a copy of the form and consent. The court and attorney shall keep a copy of the form and consent in the court and attorney's records of the adoption. The court shall question the parent to determine that the parent understands the adoption process, the ramifications of consenting to the adoption, each component of the form prescribed under division (A)(1) of section 3107.083 of the Revised Code, and that the minor and adoptive parent may receive identifying information about the parent in accordance with section 3107.47 of the Revised Code unless the parent checks the "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code or has a denial of release form filed with the department of health under section 3107.46 of the Revised Code. The court also shall question the parent to determine that the parent's consent to the adoption and any decisions the parent makes in filling out the form prescribed under division (A)(1) of section 3107.083 of the Revised Code are made voluntarily.

(B) The parents of a minor, who is less than six months of age and will be, if adopted, an adopted person as defined in section 3107.45 of the Revised Code, may consent to the minor's adoption without personally appearing before a court if both parents do all of the following:

(1) Execute a notarized statement of consent to the minor's adoption before the attorney arranging the adoption;

(2) Sign the component of the form prescribed under division (A)(1)(a) of section 3107.083 of the Revised Code;

(3) Check either the "yes" or "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code and sign that component.

At the time the parents sign the components of the form prescribed under divisions (A)(1)(a) and (b) of section 3107.083 of the Revised Code, the mother shall complete and sign the component of the form prescribed under division (A)(1)(c) of that section and the attorney arranging the adoption shall provide the parents the opportunity to sign, if they choose to do so, the components of the form prescribed under divisions (A)(1)(d), (e), and (f) of that section. At the time the petition to adopt the minor is submitted to the court, the attorney shall file the parents' consents and forms with the court. The attorney shall give the parents a copy of the consents and forms. At the time the attorney files the consents and forms with the court, the attorney also shall file with the court all other documents the director of job and family services requires by rules adopted under division (D) of section 3107.083 of the Revised Code to be filed with the court. The court and attorney shall keep a copy of the consents, forms, and documents in the court and attorney's records of the adoption.

(C) Except as provided in divisions (D), (E), and (F) of this section, a parent of a minor, who will be, if adopted, an adopted person as defined in section 3107.39 of the Revised Code, shall do all of the following as a condition of a court accepting the parent's consent to the minor's adoption:

(1) Appear personally before the court;

(2) Sign the component of the form prescribed under division (B)(1)(a) of section 3107.083 of the Revised Code;

(3) If the parent is the mother, complete and sign the component of the form prescribed under division (B)(1)(b) of section 3107.083 of the Revised Code.

At the time the parent signs the components prescribed under divisions (B) (1)(a) and (b) of section 3107.083 of the Revised Code, the parent may sign, if the parent chooses to do so, the components of the form prescribed under divisions (B)(1)(c), (d), and (e) of that section. After the parent signs the components required to be signed and any discretionary components the parent chooses to sign, the parent, or the attorney arranging the adoption, shall file the form and parent's consent with the court. The court or attorney shall give the parent a copy of the form and consent. The court and attorney shall keep a copy of the form and consent in the court and attorney's records of the adoption.

The court shall question the parent to determine that the parent understands the adoption process, the ramifications of consenting to the adoption, and each component of the form prescribed under division (B)(1) of section 3107.083 of the Revised Code. The court also shall question the parent to determine that the parent's consent to the adoption and any decisions the parent makes in filling out the form are made voluntarily.

(D) The parent of a minor who is less than six months of age and will be, if adopted, an adopted person as defined in section 3107.39 of the Revised Code may consent to the minor's adoption without personally appearing before a court if the parent does all of the following:

(1) Executes a notarized statement of consent to the minor's adoption before the attorney arranging the adoption;

(2) Signs the component of the form prescribed under division (B)(1)(a) of section 3107.083 of the Revised Code;

(3) If the parent is the mother, completes and signs the component of the form prescribed under division (B)(1)(b) of section 3107.083 of the Revised Code.

At the time the parent signs the components of the form prescribed under divisions (B)(1)(a) and (b) of section 3107.083 of the Revised Code, the attorney arranging the adoption shall provide the parent the opportunity to sign, if the parent chooses to do so, the components of the form prescribed under divisions (B)(1)(c), (d), and (e) of that section. At the time the petition to adopt the minor is submitted to the court, the attorney shall file the parent's consent and form with the court. The attorney shall give the parent a copy of the consent and form. At the time the attorney files the consent and form with the court, the attorney also shall file with the court all other documents the director of job and family services requires by rules adopted under division (D) of section 3107.083 of the Revised Code to be filed with the court. The court and attorney shall keep a copy of the consent, form, and documents in the court and attorney's records of the adoption.

(E) If a minor is to be adopted by a stepparent, the parent who is not married to the stepparent may consent to the minor's adoption without appearing personally before a court if the parent executes consent in the presence of a person authorized to take acknowledgments. The attorney arranging the adoption shall file the consent with the court and give the parent a copy of the consent. The court and attorney shall keep a copy of the consent in the court and attorney's records of the adoption.

(F) If a parent of a minor to be adopted resides in another state, the parent may consent to the minor's adoption without appearing personally before a court if the parent executes consent in the presence of a person authorized to take acknowledgments. The attorney arranging the adoption shall file the consent with the court and give the parent a copy of the consent. The court and attorney shall keep a copy of the consent in the court and attorney's records of the adoption.

Effective Date: 07-01-2000



Section 3107.082 - Duties of assessor prior to execution of consent.

Not less than seventy-two hours prior to the date a parent executes consent to the adoption of the parent's child under section 3107.081 of the Revised Code, an assessor shall meet in person with the parent and do both of the following unless the child is to be adopted by a stepparent or the parent resides in another state:

(A) Provide the parent with a copy of the written materials about adoption prepared under division (C) of section 3107.083 of the Revised Code, discuss with the parent the adoption process and ramifications of a parent consenting to a child's adoption, and provide the parent the opportunity to review the materials and to ask questions about the materials, discussion, and related matters;

(B) Unless the child, if adopted, will be an adopted person as defined in section 3107.39 of the Revised Code, inform the parent that the child and the adoptive parent may receive, in accordance with section 3107.47 of the Revised Code, identifying information about the parent that is contained in the child's adoption file maintained by the department of health unless the parent checks the "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code or signs and has filed with the department a denial of release form prescribed under section 3107.50 of the Revised Code.

Effective Date: 07-01-2000



Section 3107.083 - Contents of form signed by parent.

Not later than ninety days after June 20, 1996, the director of job and family services shall do all of the following:

(A)

(1) For a parent of a child who, if adopted, will be an adopted person as defined in section 3107.45 of the Revised Code, prescribe a form that has the following six components:

(a) A component the parent signs under section 3107.071, 3107.081, or 5103.151 of the Revised Code to indicate the requirements of section 3107.082 or 5103.152 of the Revised Code have been met. The component shall be as follows:

"Statement Concerning Ohio Law and Adoption Materials

By signing this component of this form, I acknowledge that it has been explained to me, and I understand, that, if I check the space on the next component of this form that indicates that I authorize the release, the adoption file maintained by the Ohio Department of Health, which contains identifying information about me at the time of my child's birth, will be released, on request, to the adoptive parent when the adoptee is at least age eighteen but younger than age twenty-one and to the adoptee when he or she is age twenty-one or older. It has also been explained to me, and I understand, that I may prohibit the release of identifying information about me contained in the adoption file by checking the space on the next component of this form that indicates that I do not authorize the release of the identifying information. It has additionally been explained to me, and I understand, that I may change my mind regarding the decision I make on the next component of this form at any time and as many times as I desire by signing, dating, and having filed with the Ohio Department of Health a denial of release form or authorization of release form prescribed and provided by the Department of Health and providing the Department two items of identification.

By signing this component of this form, I also acknowledge that I have been provided a copy of written materials about adoption prepared by the Ohio Department of Job and Family Services, the adoption process and ramifications of consenting to adoption or entering into a voluntary permanent custody surrender agreement have been discussed with me, and I have been provided the opportunity to review the materials and ask questions about the materials and discussion.

Signature of biological parent: .......................................................

Signature of witness: .....................................................................

Date: ............................................................................................"

(b) A component the parent signs under section 3107.071, 3107.081, or 5103.151 of the Revised Code regarding the parent's decision whether to allow identifying information about the parent contained in an adoption file maintained by the department of health to be released to the parent's child and adoptive parent pursuant to section 3107.47 of the Revised Code. The component shall be as follows:

"Statement Regarding Release of Identifying Information

The purpose of this component of this form is to allow a biological parent to decide whether to allow the Ohio Department of Health to provide an adoptee and adoptive parent identifying information about the adoptee's biological parent contained in an adoption file maintained by the Department. Please check one of the following spaces:

....... YES, I authorize the Ohio Department of Health to release identifying information about me, on request, to the adoptive parent when the adoptee is at least age eighteen but younger than age twenty-one and to the adoptee when he or she is age twenty-one or older.

....... NO, I do not authorize the release of identifying information about me to the adoptive parent or adoptee.

Signature of biological parent: .......................................................

Signature of witness: .....................................................................

Date: ............................................................................................"

(c) A component the parent, if the mother of the child, completes and signs under section 3107.071, 3107.081, or 5103.151 of the Revised Code to indicate, to the extent of the mother's knowledge, all of the following:

(i) Whether the mother, during her pregnancy, was a recipient of the medical assistance program established under Chapter 5111. of the Revised Code or other public health insurance program and, if so, the dates her eligibility began and ended;

(ii) Whether the mother, during her pregnancy, was covered by private health insurance and, if so, the dates the coverage began and ended, the name of the insurance provider, the type of coverage, and the identification number of the coverage;

(iii) The name and location of the hospital, freestanding birth center, or other place where the mother gave birth and, if different, received medical care immediately after giving birth;

(iv) The expenses of the obstetrical and neonatal care;

(v) Whether the mother has been informed that the adoptive parent or the agency or attorney arranging the adoption are to pay expenses involved in the adoption, including expenses the mother has paid and expects to receive or has received reimbursement, and, if so, what expenses are to be or have been paid and an estimate of the expenses;

(vi) Any other information related to expenses the department determines appropriate to be included in this component.

(d) A component the parent may sign to authorize the agency or attorney arranging the adoption to provide to the child or adoptive parent materials, other than photographs of the parent, that the parent requests be given to the child or adoptive parent pursuant to section 3107.68 of the Revised Code.

(e) A component the parent may sign to authorize the agency or attorney arranging the adoption to provide to the child or adoptive parent photographs of the parent pursuant to section 3107.68 of the Revised Code.

(f) A component the parent may sign to authorize the agency or attorney arranging the adoption to provide to the child or adoptive parent the first name of the parent pursuant to section 3107.68 of the Revised Code.

(2) State at the bottom of the form that the parent is to receive a copy of the form the parent signed.

(3) Provide copies of the form prescribed under this division to probate and juvenile courts, public children services agencies, private child placing agencies, private noncustodial agencies, attorneys, and persons authorized to take acknowledgments.

(B)

(1) For a parent of a child who, if adopted, will become an adopted person as defined in section 3107.39 of the Revised Code, prescribe a form that has the following five components:

(a) A component the parent signs under section 3107.071, 3107.081, or 5103.151 of the Revised Code to attest that the requirement of division (A) of section 3107.082 or division (A) of section 5103.152 of the Revised Code has been met;

(b) A component the parent, if the mother of the child, completes and signs under section 3107.071, 3107.081, or 5103.151 of the Revised Code to indicate, to the extent of the mother's knowledge, all of the following:

(i) Whether the mother, during her pregnancy, was a recipient of the medical assistance program established under Chapter 5111. of the Revised Code or other public health insurance program and, if so, the dates her eligibility began and ended;

(ii) Whether the mother, during her pregnancy, was covered by private health insurance and, if so, the dates the coverage began and ended, the name of the insurance provider, the type of coverage, and the identification number of the coverage;

(iii) The name and location of the hospital, freestanding birth center, or other place where the mother gave birth and, if different, received medical care immediately after giving birth;

(iv) The expenses of the obstetrical and neonatal care;

(v) Whether the mother has been informed that the adoptive parent or the agency or attorney arranging the adoption are to pay expenses involved in the adoption, including expenses the mother has paid and expects to receive or has received reimbursement for, and, if so, what expenses are to be or have been paid and an estimate of the expenses;

(vi) Any other information related to expenses the department determines appropriate to be included in the component.

(c) A component the parent may sign to authorize the agency or attorney arranging the adoption to provide to the child or adoptive parent materials, other than photographs of the parent, that the parent requests be given to the child or adoptive parent pursuant to section 3107.68 of the Revised Code.

(d) A component the parent may sign to authorize the agency or attorney arranging the adoption to provide to the child or adoptive parent photographs of the parent pursuant to section 3107.68 of the Revised Code.

(e) A component the parent may sign to authorize the agency or attorney arranging the adoption to provide to the child or adoptive parent the first name of the parent pursuant to section 3107.68 of the Revised Code.

(2) State at the bottom of the form that the parent is to receive a copy of the form the parent signed.

(3) Provide copies of the form prescribed under this division to probate and juvenile courts, public children services agencies, private child placing agencies, private noncustodial agencies, and attorneys.

(C) Prepare the written materials about adoption that are required to be given to parents under division (A) of section 3107.082 and division (A) of section 5103.152 of the Revised Code. The materials shall provide information about the adoption process, including ramifications of a parent consenting to a child's adoption or entering into a voluntary permanent custody surrender agreement. The materials also shall include referral information for professional counseling and adoption support organizations. The director shall provide the materials to assessors.

(D) Adopt rules in accordance with Chapter 119. of the Revised Code specifying the documents that must be filed with a probate court under divisions (B) and (D) of section 3107.081 of the Revised Code and a juvenile court under divisions (C) and (E) of section 5103.151 of the Revised Code.

Effective Date: 07-01-2000



Section 3107.084 - Withdrawing consent.

(A) A consent to adoption is irrevocable and cannot be withdrawn after the entry of an interlocutory order or after the entry of a final decree of adoption when no interlocutory order has been entered. The consent of a minor is not voidable by reason of the minor's age.

(B) A consent to adoption may be withdrawn prior to the entry of an interlocutory order or prior to the entry of a final decree of adoption when no interlocutory order has been entered if the court finds after hearing that the withdrawal is in the best interest of the person to be adopted and the court by order authorizes the withdrawal of consent. Notice of the hearing shall be given to the petitioner, the person seeking the withdrawal of consent, and the agency placing the minor for adoption.

Effective Date: 09-18-1996



Section 3107.085 - [Repealed].

Effective Date: 08-08-1996



Section 3107.09 - Taking social and medical histories of biological parents.

(A) The department of job and family services shall prescribe and supply forms for the taking of social and medical histories of the biological parents of a minor available for adoption.

(B) An assessor shall record the social and medical histories of the biological parents of a minor available for adoption, unless the minor is to be adopted by the minor's stepparent or grandparent. The assessor shall use the forms prescribed pursuant to division (A) of this section. The assessor shall not include on the forms identifying information about the biological parents or other ancestors of the minor.

(C) A social history shall describe and identify the age; ethnic, racial, religious, marital, and physical characteristics; and educational, cultural, talent and hobby, and work experience background of the biological parents of the minor. A medical history shall identify major diseases, malformations, allergies, ear or eye defects, major conditions, and major health problems of the biological parents that are or may be congenital or familial. These histories may include other social and medical information relative to the biological parents and shall include social and medical information relative to the minor's other ancestors.

The social and medical histories may be obtained through interviews with the biological parents or other persons and from any available records if a biological parent or any legal guardian of a biological parent consents to the release of information contained in a record. An assessor who considers it necessary may request that a biological parent undergo a medical examination. In obtaining social and medical histories of a biological parent, an assessor shall inform the biological parent, or a person other than a biological parent who provides information pursuant to this section, of the purpose and use of the histories and of the biological parent's or other person's right to correct or expand the histories at any time.

(D) A biological parent, or another person who provided information in the preparation of the social and medical histories of the biological parents of a minor, may cause the histories to be corrected or expanded to include different or additional types of information. The biological parent or other person may cause the histories to be corrected or expanded at any time prior or subsequent to the adoption of the minor, including any time after the minor becomes an adult. A biological parent may cause the histories to be corrected or expanded even if the biological parent did not provide any information to the assessor at the time the histories were prepared.

To cause the histories to be corrected or expanded, a biological parent or other person who provided information shall provide the information to be included or specify the information to be corrected to whichever of the following is appropriate under the circumstances:

(1) Subject to division (D)(2) of this section, if the biological parent or other person knows the assessor who prepared the histories, to the assessor;

(2) If the biological parent or person does not know the assessor or finds that the assessor has ceased to perform assessments, to the court involved in the adoption or, if that court is not known, to the department of health.

An assessor who receives information from a biological parent or other person pursuant to division (D)(1) of this section shall determine whether the information is of a type that divisions (B) and (C) of this section permit to be included in the histories. If the assessor determines the information is of a permissible type, the assessor shall cause the histories to be corrected or expanded to reflect the information. If, at the time the information is received, the histories have been filed with the court as required by division (E) of this section, the court shall cooperate with the assessor in correcting or expanding the histories.

If the department of health or a court receives information from a biological parent or other person pursuant to division (D)(2) of this section, it shall determine whether the information is of a type that divisions (B) and (C) of this section permit to be included in the histories. If a court determines the information is of a permissible type, the court shall cause the histories to be corrected or expanded to reflect the information. If the department of health so determines, the court involved shall cooperate with the department in the correcting or expanding of the histories.

An assessor or the department of health shall notify a biological parent or other person in writing if the assessor or department determines that information the biological parent or other person provided or specified for inclusion in a history is not of a type that may be included in a history. On receipt of the notice, the biological parent or other person may petition the court involved in the adoption to make a finding as to whether the information is of a type that may be included in a history. On receipt of the petition, the court shall issue its finding without holding a hearing. If the court finds that the information is of a type that may be included in a history, it shall cause the history to be corrected or expanded to reflect the information.

(E) An assessor shall file the social and medical histories of the biological parents prepared pursuant to divisions (B) and (C) of this section with the court with which a petition to adopt the biological parents' child is filed. The court promptly shall provide a copy of the social and medical histories filed with it to the petitioner. In a case involving the adoption of a minor by any person other than the minor's stepparent or grandparent, a court may refuse to issue an interlocutory order or final decree of adoption if the histories of the biological parents have not been so filed, unless the assessor certifies to the court that information needed to prepare the histories is unavailable for reasons beyond the assessor's control.

Effective Date: 07-01-2000



Section 3107.091 - Completing social and medical history forms subsequent to adoption.

(A) As used in this section, "biological parent" means a biological parent whose offspring, as a minor, was adopted and with respect to whom a medical and social history was not prepared prior or subsequent to the adoption.

(B) A biological parent may request the department of job and family services to provide the biological parent with a copy of the social and medical history forms prescribed by the department pursuant to section 3107.09 of the Revised Code. The department, upon receipt of such a request, shall provide the forms to the biological parent, if the biological parent indicates that the forms are being requested so that the adoption records of the biological parent's offspring will include a social and medical history of the biological parent.

In completing the forms, the biological parent may include information described in division (C) of section 3107.09 of the Revised Code, but shall not include identifying information. When the biological parent has completed the forms to the extent the biological parent wishes to provide information, the biological parent shall return them to the department. The department shall review the completed forms, and shall determine whether the information included by the biological parent is of a type permissible under divisions (B) and (C) of section 3107.09 of the Revised Code and, to the best of its ability, whether the information is accurate. If it determines that the forms contain accurate, permissible information, the department, after excluding from the forms any information the department deems impermissible, shall file them with the court that entered the interlocutory order or final decree of adoption in the adoption case. If the department needs assistance in determining that court, the department of health, upon request, shall assist it.

The department of job and family services shall notify the biological parent in writing if it excludes from the biological parent's social and medical history forms information deemed impermissible. On receipt of the notice, the biological parent may petition the court with which the forms were filed to make a finding as to whether the information is permissible. On receipt of the petition, the court shall issue its finding without holding a hearing. If the court finds the information is permissible, it shall cause the information to be included on the forms.

Upon receiving social and medical history forms pursuant to this section, a court shall cause them to be filed in the records pertaining to the adoption case.

Social and medical history forms completed by a biological parent pursuant to this section may be corrected or expanded by the biological parent in accordance with division (D) of section 3107.09 of the Revised Code.

Access to the histories shall be granted in accordance with division (D) of section 3107.17 of the Revised Code.

Effective Date: 07-01-2000



Section 3107.10 - Out-of-county adoption - notice to agency where parent resides.

(A)

(1) A public children services agency arranging an adoption in a county other than the county where that public children services agency is located, private child placing agency, or private noncustodial agency, or an attorney arranging an adoption, shall notify the public children services agency in the county in which the prospective adoptive parent resides within ten days after initiation of a home study required under section 3107.031 of the Revised Code.

(2) After a public children services agency has received notification pursuant to division (A)(1) of this section, both the public children services agency arranging an adoption in a county other than the county where that public children services agency is located, private child placing agency, private noncustodial agency, or attorney arranging an adoption, and the public children services agency shall share relevant information regarding the prospective adoptive parent as soon as possible after initiation of the home study.

(B) A public children services agency arranging an adoption in a county other than the county where that public children services agency is located, private child placing agency, or private noncustodial agency, or an attorney arranging an adoption, shall notify the public children services agency in the county in which the prospective adoptive parent resides of an impending adoptive placement not later than ten days prior to that placement. Notification shall include a description of the special needs and the age of the prospective adoptive child and the name of the prospective adoptive parent and number of children that will be residing in the prospective adoptive home when the prospective adoptive child is placed in the prospective adoptive home.

(C) An agency or attorney sharing relevant information pursuant to this section is immune from liability in a civil action to recover damages for injury, death, or loss to person or property allegedly caused by any act or omission in connection with sharing relevant information unless the acts or omissions are with malicious purpose, in bad faith, or in a wanton or reckless manner.

(D) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code necessary for the implementation and execution of this section, including, but not limited to, a definition of "relevant information" for the purposes of division (A) of this section.

(E) This section does not apply to an adoption by a stepparent whose spouse is a biological or adoptive parent of the minor to be adopted.

Effective Date: 09-21-2006



Section 3107.101 - Post-placement prospective adoptive home visit.

(A) Not later than seven days after a minor to be adopted is placed in a prospective adoptive home pursuant to section 5103.16 of the Revised Code, the assessor providing placement or post placement services in the prospective adoptive home shall begin monthly prospective adoptive home visits in that home, until the court issues a final decree of adoption. During the prospective adoptive home visits, the assessor shall evaluate the progression of the placement in the prospective adoptive home. The assessor shall include the evaluation in the prefinalization assessment required under section 3107.12 of the Revised Code.

(B) During the prospective home visit required under division (A) of this section, the assessor shall make face-to-face contact with the prospective adoptive parent and the minor to be adopted. The assessor shall make contact, as prescribed by rule under division (C) of this section, with all other children or adults residing in the prospective adoptive home.

(C) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code necessary for the implementation and execution of this section.

(D) This section does not apply to an adoption by a stepparent whose spouse is a biological or adoptive parent of the minor to be adopted.

Effective Date: 09-21-2006; 2008 HB7 04-07-2009



Section 3107.11 - Hearing - notice.

(A) After the filing of a petition to adopt an adult or a minor, the court shall fix a time and place for hearing the petition. The hearing may take place at any time more than thirty days after the date on which the minor is placed in the home of the petitioner. At least twenty days before the date of hearing, notice of the filing of the petition and of the time and place of hearing shall be given by the court to all of the following:

(1) Any juvenile court, agency, or person whose consent to the adoption is required by this chapter but who has not consented;

(2) A person whose consent is not required as provided by division (A), (G), (H), or (I) of section 3107.07 of the Revised Code and has not consented;

(3) Any guardian, custodian, or other party who has temporary custody or permanent custody of the child.

Notice shall not be given to a person whose consent is not required as provided by division (B), (C), (D), (E), (F), or (J) of section 3107.07, or section 3107.071, of the Revised Code. Second notice shall not be given to a juvenile court, agency, or person whose consent is not required as provided by division (K) of section 3107.07 of the Revised Code because the court, agency, or person failed to file an objection to the petition within fourteen days after proof was filed pursuant to division (B) of this section that a first notice was given to the court, agency, or person pursuant to division (A)(1) of this section.

(B) Upon the filing of a petition for adoption that alleges that a parent has failed without justifiable cause to provide more than de minimis contact with the minor or to provide for the maintenance and support of the minor, the clerk of courts shall send a notice to that parent with the following language in boldface type and in all capital letters:

"A FINAL DECREE OF ADOPTION, IF GRANTED, WILL RELIEVE YOU OF ALL PARENTAL RIGHTS AND RESPONSIBILITIES, INCLUDING THE RIGHT TO CONTACT THE MINOR, AND, EXCEPT WITH RESPECT TO A SPOUSE OF THE ADOPTION PETITIONER AND RELATIVES OF THAT SPOUSE, TERMINATE ALL LEGAL RELATIONSHIPS BETWEEN THE MINOR AND YOU AND THE MINOR'S OTHER RELATIVES, SO THAT THE MINOR THEREAFTER IS A STRANGER TO YOU AND THE MINOR'S FORMER RELATIVES FOR ALL PURPOSES. IF YOU WISH TO CONTEST THE ADOPTION, YOU MUST FILE AN OBJECTION TO THE PETITION WITHIN FOURTEEN DAYS AFTER PROOF OF SERVICE OF NOTICE OF THE FILING OF THE PETITION AND OF THE TIME AND PLACE OF HEARING IS GIVEN TO YOU. IF YOU WISH TO CONTEST THE ADOPTION, YOU MUST ALSO APPEAR AT THE HEARING. A FINAL DECREE OF ADOPTION MAY BE ENTERED IF YOU FAIL TO FILE AN OBJECTION TO THE ADOPTION PETITION OR APPEAR AT THE HEARING."

(C) All notices required under this section shall be given as specified in the Rules of Civil Procedure. Proof of the giving of notice shall be filed with the court before the petition is heard.

Effective Date: 10-29-1999; 2008 HB7 04-07-2009



Section 3107.12 - Prefinalization assessment of minor and petitioner.

(A) Except as provided in division (B) of this section, an assessor shall conduct a prefinalization assessment of a minor and petitioner before a court issues a final decree of adoption or finalizes an interlocutory order of adoption for the minor. On completion of the assessment, the assessor shall prepare a written report of the assessment and provide a copy of the report to the court before which the adoption petition is pending.

The report of a prefinalization assessment shall include all of the following:

(1) The adjustment of the minor and the petitioner to the adoptive placement;

(2) The present and anticipated needs of the minor and the petitioner, as determined by a review of the minor's medical and social history, for adoption-related services, including assistance under Title IV-E of the "Social Security Act," 94 Stat. 501 (1980), 42 U.S.C.A. 670, as amended, or section 5153.163 of the Revised Code and counseling, case management services, crisis services, diagnostic services, and therapeutic counseling.

(3) The physical, mental, and developmental condition of the minor;

(4) If known, the minor's biological family background, including identifying information about the biological or other legal parents;

(5) The reasons for the minor's placement with the petitioner, the petitioner's attitude toward the proposed adoption, and the circumstances under which the minor was placed in the home of the petitioner;

(6) The attitude of the minor toward the proposed adoption, if the minor's age makes this feasible;

(7) If the minor is an Indian child, as defined in 25 U.S.C.A. 1903(4), how the placement complies with the "Indian Child Welfare Act of 1978," 92 Stat. 3069, 25 U.S.C.A. 1901, as amended;

(8) If known, the minor's psychological background, including prior abuse of the child and behavioral problems of the child;

(9) If applicable, the documents or forms required under sections 3107.032, 3107.10, and 3107.101 of the Revised Code.

The assessor shall file the prefinalization report with the court not later than twenty days prior to the date scheduled for the final hearing on the adoption unless the court determines there is good cause for filing the report at a later date.

The assessor shall provide a copy of the written report of the assessment to the petitioner with the identifying information about the biological or other legal parents redacted.

(B) This section does not apply if the petitioner is the minor's stepparent, unless a court, after determining a prefinalization assessment is in the best interest of the minor, orders that an assessor conduct a prefinalization assessment.

(C) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code defining "counseling," "case management services," "crisis services," "diagnostic services," and "therapeutic counseling" for the purpose of this section.

Effective Date: 03-15-2002; 09-21-2006



Section 3107.121 - Amended and Renumbered RC 3107.091.

Effective Date: 09-18-1996



Section 3107.13 - Waiting period prior to finality.

(A) A final decree of adoption shall not be issued and an interlocutory order of adoption does not become final, until the person to be adopted has lived in the adoptive home for at least six months after placement by an agency, or for at least six months after the department of job and family services or the court has been informed of the placement of the person with the petitioner, and the department or court has had an opportunity to observe or investigate the adoptive home, or in the case of adoption by a stepparent, until at least six months after the filing of the petition, or until the child has lived in the home for at least six months.

(B) In the case of a foster caregiver adopting a foster child or person adopting a child to whom the person is related, the court shall apply the amount of time the child lived in the foster caregiver's or relative's home prior to the date the foster caregiver or relative files the petition to adopt the child toward the six-month waiting period established by division (A) of this section.

Effective Date: 10-05-2000



Section 3107.14 - Presence of petitioner and adoptee at hearing - continuance - final decree or interlocutory order.

(A) The petitioner and the person sought to be adopted shall appear at the hearing on the petition, unless the presence of either is excused by the court for good cause shown.

(B) The court may continue the hearing from time to time to permit further observation, investigation, or consideration of any facts or circumstances affecting the granting of the petition, and may examine the petitioners separate and apart from each other.

(C) If, at the conclusion of the hearing, the court finds that the required consents have been obtained or excused and that the adoption is in the best interest of the person sought to be adopted as supported by the evidence, it may issue, subject to division (C)(1)(a) of section 2151.86, section 3107.064, and division (E) of section 3107.09 of the Revised Code, and any other limitations specified in this chapter, a final decree of adoption or an interlocutory order of adoption, which by its own terms automatically becomes a final decree of adoption on a date specified in the order, which, except as provided in division (B) of section 3107.13 of the Revised Code, shall not be less than six months or more than one year from the date the person to be adopted is placed in the petitioner's home, unless sooner vacated by the court for good cause shown. In determining whether the adoption is in the best interest of the person sought to be adopted, the court shall not consider the age of the petitioner if the petitioner is old enough to adopt as provided by section 3107.03 of the Revised Code.

In an interlocutory order of adoption, the court shall provide for observation, investigation, and a further report on the adoptive home during the interlocutory period.

(D) If the requirements for a decree under division (C) of this section have not been satisfied or the court vacates an interlocutory order of adoption, or if the court finds that a person sought to be adopted was placed in the home of the petitioner in violation of law, the court shall dismiss the petition and may determine the agency or person to have temporary or permanent custody of the person, which may include the agency or person that had custody prior to the filing of the petition or the petitioner, if the court finds it is in the best interest of the person as supported by the evidence, or if the person is a minor, the court may certify the case to the juvenile court of the county where the minor is then residing for appropriate action and disposition.

(E) The issuance of a final decree or interlocutory order of adoption for an adult adoption under division (A)(4) of section 3107.02 of the Revised Code shall not disqualify that adult for services under section 2151.82 or 2151.83 of the Revised Code.

Effective Date: 10-05-2000; 09-21-2006; 2008 SB163 08-14-2008; 2008 HB7 04-07-2009



Section 3107.141 - Redoing or supplementing of report or history.

After an assessor files a home study report under section 3107.031, a social and medical history under section 3107.09, or a prefinalization assessment report under section 3107.12 of the Revised Code, or the department of job and family services files a social and medical history under section 3107.091 of the Revised Code, a court may do either or both of the following if the court determines the report or history does not comply with the requirements governing the report or history or, in the case of a home study or prefinalization assessment report, does not enable the court to determine whether an adoption is in the best interest of the minor to be adopted:

(A) Order the assessor or department to redo or supplement the report or history in a manner the court directs;

(B) Appoint a different assessor to redo or supplement the report or history in a manner the court directs.

Effective Date: 07-01-2000



Section 3107.15 - Effect of final decree or interlocutory order of adoption.

(A) A final decree of adoption and an interlocutory order of adoption that has become final as issued by a court of this state, or a decree issued by a jurisdiction outside this state as recognized pursuant to section 3107.18 of the Revised Code, shall have the following effects as to all matters within the jurisdiction or before a court of this state, whether issued before or after May 30, 1996:

(1) Except with respect to a spouse of the petitioner and relatives of the spouse, to relieve the biological or other legal parents of the adopted person of all parental rights and responsibilities, and to terminate all legal relationships between the adopted person and the adopted person's relatives, including the adopted person's biological or other legal parents, so that the adopted person thereafter is a stranger to the adopted person's former relatives for all purposes including inheritance and the interpretation or construction of documents, statutes, and instruments, whether executed before or after the adoption is decreed, which do not expressly include the person by name or by some designation not based on a parent and child or blood relationship;

(2) To create the relationship of parent and child between petitioner and the adopted person, as if the adopted person were a legitimate blood descendant of the petitioner, for all purposes including inheritance and applicability of statutes, documents, and instruments, whether executed before or after the adoption is decreed, and whether executed or created before or after May 30, 1996, which do not expressly exclude an adopted person from their operation or effect;

(3) Notwithstanding division (A)(2) of this section, a person who is eighteen years of age or older at the time the person is adopted, and the adopted person's lineal descendants, are not included as recipients of gifts, devises, bequests, or other transfers of property, including transfers in trust made to a class of persons including, but not limited to, children, grandchildren, heirs, issue, lineal descendants, and next of kin, for purposes of inheritance and applicability of statutes, documents, and instruments, whether executed or created before or after May 30, 1996, unless the document or instrument expressly includes the adopted person by name or expressly states that it includes a person who is eighteen years of age or older at the time the person is adopted.

(B) Notwithstanding division (A) of this section, if a parent of a child dies without the relationship of parent and child having been previously terminated and a spouse of the living parent thereafter adopts the child, the child's rights from or through the deceased parent for all purposes, including inheritance and applicability or construction of documents, statutes, and instruments, are not restricted or curtailed by the adoption.

(C) Notwithstanding division (A) of this section, if the relationship of parent and child has not been terminated between a parent and that parent's child and a spouse of the other parent of the child adopts the child, a grandparent's or relative's right to companionship or visitation pursuant to section 3109.11 of the Revised Code is not restricted or curtailed by the adoption.

(D) An interlocutory order of adoption, while it is in force, has the same legal effect as a final decree of adoption. If an interlocutory order of adoption is vacated, it shall be as though void from its issuance, and the rights, liabilities, and status of all affected persons that have not become vested are governed accordingly.

Effective Date: 03-14-2003



Section 3107.16 - Appeals.

(A) Appeals from the probate court are subject to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. Unless there is good cause for delay, appeals shall be heard on an expedited basis.

(B) Subject to the disposition of an appeal, upon the expiration of one year after an adoption decree is issued, the decree cannot be questioned by any person, including the petitioner, in any manner or upon any ground, including fraud, misrepresentation, failure to give any required notice, or lack of jurisdiction of the parties or of the subject matter, unless, in the case of the adoption of a minor, the petitioner has not taken custody of the minor, or, in the case of the adoption of a minor by a stepparent, the adoption would not have been granted but for fraud perpetrated by the petitioner or the petitioner's spouse, or, in the case of the adoption of an adult, the adult had no knowledge of the decree within the one-year period.

Effective Date: 09-18-1996



Section 3107.161 - Determining best interest of child in contested adoption - burden of proof.

(A) As used in this section, "the least detrimental available alternative" means the alternative that would have the least long-term negative impact on the child.

(B) When a court makes a determination in a contested adoption concerning the best interest of a child, the court shall consider all relevant factors including, but not limited to, all of the following:

(1) The least detrimental available alternative for safeguarding the child's growth and development;

(2) The age and health of the child at the time the best interest determination is made and, if applicable, at the time the child was removed from the home;

(3) The wishes of the child in any case in which the child's age and maturity makes this feasible;

(4) The duration of the separation of the child from a parent;

(5) Whether the child will be able to enter into a more stable and permanent family relationship, taking into account the conditions of the child's current placement, the likelihood of future placements, and the results of prior placements;

(6) The likelihood of safe reunification with a parent within a reasonable period of time;

(7) The importance of providing permanency, stability, and continuity of relationships for the child;

(8) The child's interaction and interrelationship with the child's parents, siblings, and any other person who may significantly affect the child's best interest;

(9) The child's adjustment to the child's current home, school, and community;

(10) The mental and physical health of all persons involved in the situation;

(11) Whether any person involved in the situation has been convicted of, pleaded guilty to, or accused of any criminal offense involving any act that resulted in a child being abused or neglected; whether the person, in a case in which a child has been adjudicated to be an abused or neglected child, has been determined to be the perpetrator of the abusive or neglectful act that is the basis of the adjudication; whether the person has been convicted of, pleaded guilty to, or accused of a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the person's family or household; and whether the person has been convicted of, pleaded guilty to, or accused of any offense involving a victim who at the time of the commission of the offense was a member of the person's family or household and caused physical harm to the victim in the commission of the offense.

(C) A person who contests an adoption has the burden of providing the court material evidence needed to determine what is in the best interest of the child and must establish that the child's current placement is not the least detrimental available alternative.

Effective Date: 11-06-1996



Section 3107.17 - Closed hearing - confidentiality - records.

(A) All hearings held under sections 3107.01 to 3107.19 of the Revised Code shall be held in closed court without the admittance of any person other than essential officers of the court, the parties, the witnesses of the parties, counsel, persons who have not previously consented to an adoption but who are required to consent, and representatives of the agencies present to perform their official duties.

(B)

(1) Except as provided in divisions (B)(2) and (D) of this section and sections 3107.39 to 3107.44 and 3107.60 to 3107.68 of the Revised Code, no person or governmental entity shall knowingly reveal any information contained in a paper, book, or record pertaining to an adoption that is part of the permanent record of a court or maintained by the department of job and family services, an agency, or attorney without the consent of a court.

(2) An agency or attorney may examine the agency's or attorney's own papers, books, and records pertaining to an adoption without a court's consent for official administrative purposes. The department of job and family services may examine its own papers, books, and records pertaining to an adoption, or such papers, books, and records of an agency, without a court's consent for official administrative, certification, and eligibility determination purposes.

(C) The petition, the interlocutory order, the final decree of adoption, and other adoption proceedings shall be recorded in a book kept for such purposes and shall be separately indexed. The book shall be a part of the records of the court, and all consents, affidavits, and other papers shall be properly filed.

(D) All forms that pertain to the social or medical histories of the biological parents of an adopted person and that were completed pursuant to section 3107.09 or 3107.091 of the Revised Code shall be filed only in the permanent record kept by the court. During the minority of the adopted person, only the adoptive parents of the person may inspect the forms. When an adopted person reaches majority, only the adopted person may inspect the forms. Under the circumstances described in this division, an adopted person or the adoptive parents are entitled to inspect the forms upon requesting the clerk of the court to produce them.

(E)

(1) The department of job and family services shall prescribe a form that permits any person who is authorized by division (D) of this section to inspect forms that pertain to the social or medical histories of the biological parents and that were completed pursuant to section 3107.09 or 3107.091 of the Revised Code to request notice if any correction or expansion of either such history, made pursuant to division (D) of section 3107.09 of the Revised Code, is made a part of the permanent record kept by the court. The form shall be designed to facilitate the provision of the information and statements described in division (E)(3) of this section. The department shall provide copies of the form to each court. A court shall provide a copy of the request form to each adoptive parent when a final decree of adoption is entered and shall explain to each adoptive parent at that time that an adoptive parent who completes and files the form will be notified of any correction or expansion of either the social or medical history of the biological parents of the adopted person made during the minority of the adopted person that is made a part of the permanent record kept by the court, and that, during the adopted person's minority, the adopted person may inspect the forms that pertain to those histories. Upon request, the court also shall provide a copy of the request form to any adoptive parent during the minority of the adopted person and to an adopted person who has reached the age of majority.

(2) Any person who is authorized to inspect forms pursuant to division (D) of this section who wishes to be notified of corrections or expansions pursuant to division (D) of section 3107.09 of the Revised Code that are made a part of the permanent record kept by the court shall file with the court, on a copy of the form prescribed by the department of job and family services pursuant to division (E)(1) of this section, a request for such notification that contains the information and statements required by division (E)(3) of this section. A request may be filed at any time if the person who files the request is authorized at that time to inspect forms that pertain to the social or medical histories.

(3) A request for notification as described in division (E)(2) of this section shall contain all of the following information:

(a) The adopted person's name and mailing address at that time;

(b) The name of each adoptive parent, and if the adoptive person is a minor at the time of the filing of the request, the mailing address of each adoptive parent at that time;

(c) The adopted person's date of birth;

(d) The date of entry of the final decree of adoption;

(e) A statement requesting the court to notify the person who files the request, at the address provided in the request, if any correction or expansion of either the social or medical history of the biological parents is made a part of the permanent record kept by the court;

(f) A statement that the person who files the request is authorized, at the time of the filing, to inspect the forms that pertain to the social and medical histories of the biological parents;

(g) The signature of the person who files the request.

(4) Upon the filing of a request for notification in accordance with division (E)(2) of this section, the clerk of the court in which it is filed immediately shall insert the request in the permanent record of the case. A person who has filed the request and who wishes to update it with respect to a new mailing address may inform the court in writing of the new address. Upon its receipt, the court promptly shall insert the new address into the permanent record by attaching it to the request. Thereafter, any notification described in this division shall be sent to the new address.

(5) Whenever a social or medical history of a biological parent is corrected or expanded and the correction or expansion is made a part of the permanent record kept by the court, the court shall ascertain whether a request for notification has been filed in accordance with division (E)(2) of this section. If such a request has been filed, the court shall determine whether, at that time, the person who filed the request is authorized, under division (D) of this section, to inspect the forms that pertain to the social or medical history of the biological parents. If the court determines that the person who filed the request is so authorized, it immediately shall notify the person that the social or medical history has been corrected or expanded, that it has been made a part of the permanent record kept by the court, and that the forms that pertain to the records may be inspected in accordance with division (D) of this section.

Effective Date: 07-01-2000; 09-21-2006



Section 3107.18 - Foreign decrees.

(A) Except when giving effect to such a decree would violate the public policy of this state, a court decree terminating the relationship of parent and child, or establishing the relationship by adoption, issued pursuant to due process of law by a court of any jurisdiction outside this state, whether within or outside the United States, shall be recognized in this state, and the rights and obligations of the parties as to all matters within the jurisdiction of this state, including, without limitation, those matters specified in section 3107.15 of the Revised Code, shall be determined as though the decree were issued by a court of this state. A decree or certificate of adoption that is issued under the laws of a foreign country and that is verified and approved by the immigration and naturalization service of the United States shall be recognized in this state. Nothing in this section prohibits a court from issuing a final decree of adoption or interlocutory order of adoption pursuant to section 3107.14 of the Revised Code for a person the petitioner has adopted pursuant to a decree or certificate of adoption recognized in this state that was issued outside the United States.

(B) If a child born in a foreign country is placed with adoptive parents or an adoptive parent in this state for the purpose of adoption and if the adoption previously has been finalized in the country of the child's birth, the adoptive parent or parents may bring a petition in the probate court in their county of residence requesting that the court issue a final decree of adoption or an interlocutory order of adoption pursuant to section 3107.14 of the Revised Code. In a proceeding on the petition, proof of finalization of the adoption outside the United States is prima-facie evidence of the consent of the parties who are required to give consent even if the foreign decree or certificate of adoption was issued with respect to only one of two adoptive parents who seek to adopt the child in this state.

(C) At the request of a person who has adopted a person pursuant to a decree or certificate of adoption recognized in this state that was issued outside the United States, the court of the county in which the person making the request resides shall order the department of health to issue a foreign birth record for the adopted person under division (A)(4) of section 3705.12 of the Revised Code. The court may specify a change of name for the child and, if a physician has recommended a revision of the birth date, a revised birth date. The court shall send to the department with its order a copy of the foreign adoption decree or certificate of adoption and, if the foreign decree or certificate of adoption is not in English, a translation certified as to its accuracy by the translator and provided by the person who requested the order.

Effective Date: 10-10-2000



Section 3107.19 - Forwarding records to department of health and birth state's vital statistics office.

If the adopted person was born in this state or outside the United States, the court shall forward all of the following to the department of health within thirty days after an adoption decree becomes final:

(A) A copy of the adopted person's certificate of adoption;

(B) The form prescribed under division (A)(1) of section 3107.083 of the Revised Code, if a parent filled out and signed the form pursuant to section 3107.071, 3107.081, or 5103.151 of the Revised Code;

(C) A statement of whether the adopted person is an adopted person as defined in section 3107.39 or 3107.45 of the Revised Code.

If the adopted person was born in another state of the United States, the court shall forward a copy of the adopted person's certificate of adoption to that state's vital statistics office within thirty days after an adoption decree becomes final.

Effective Date: 10-29-1999



Section 3107.38 - Right of adoptee prior to 1-1-64 to request copy of file.

(A) As used in this section:

(1) "Adoption file" means the file maintained by the department of health under section 3705.12 of the Revised Code.

(2) "Items of identification" include a motor vehicle driver's or commercial driver's license, an identification card issued under sections 4507.50 to 4507.52 of the Revised Code, a marriage application, a social security card, a credit card, a military identification card, or an employee identification card.

(B) An adopted person whose birth occurred in this state and whose adoption was decreed prior to January 1, 1964, may do either or both of the following:

(1) Submit a written request to the department of health for the department to provide the adopted person with a copy of the contents of the adopted person's adoption file. The request shall provide the adopted person's address, notarized signature, and be accompanied by two items of identification of the adopted person. If the adopted person submits such a request, the fee required by section 3705.241 of the Revised Code is paid, and the department has an adoption file for the adopted person, the department shall mail to the adopted person, at the address provided in the request, a copy of the contents of the adopted person's adoption file.

(2) File a petition pursuant to section 3107.41 of the Revised Code for the release of information regarding the adopted person's name by birth and the identity of the adopted person's biological parent and biological sibling.

Effective Date: 09-18-1996



Section 3107.39 - Access to adoption records definitions.

As used in sections 3107.39 to 3107.44 of the Revised Code:

(A) "Adopted person" means a person who, as a minor, was adopted and who, prior to September 18, 1996, became available or potentially available for adoption. For the purpose of this division, a person was available or potentially available for adoption prior to September 18, 1996, if, prior to that date, either of the following occurred:

(1) At least one of the person's biological parents executed consent to person's adoption;

(2) A probate court entered a finding that the consent of at least one of the person's biological parents to the person's adoption was not needed as determined pursuant to section 3107.07 of the Revised Code.

(B) "Adopted sibling" means an adopted person who has a biological sibling.

(C) "Agency" means any public or private organization that is certified by the department of job and family services to place minors for adoption.

(D) "Biological parent" means a parent, by birth, of an adopted person.

(E) "Biological sibling" means a sibling, by birth, of an adopted person.

(F) "Effective release" means a release that is filed by a biological parent or biological sibling of an adopted person, and with respect to which a withdrawal of release has not been filed by that biological parent or biological sibling.

(G) "File of releases" means the file that is established by the department of health pursuant to division (C) of section 3107.40 of the Revised Code.

(H) "Final decree of adoption" includes an interlocutory order of adoption that has become final.

(I) "Identifying information" has the same meaning as in section 3107.01 of the Revised Code.

(J) "Offspring" means a child, by birth, of a person.

(K) "Petition for release of information" means the petition filed in a probate court in accordance with section 3107.41 of the Revised Code.

(L) "Release" means the form that is filed, pursuant to division (B) of section 3107.40 of the Revised Code, by a biological parent or biological sibling with the department of health and that contains the information, statement, and matter required by division (B)(3) of that section.

(M) "Withdrawal of release" means the form that is filed, pursuant to division (D) of section 3107.40 of the Revised Code, by a biological parent or biological sibling with the department of health and that contains the information, statement, and matter required by division (D)(3) of that section.

Effective Date: 07-01-2000



Section 3107.40 - Biological parent or sibling may authorize release of information.

(A) The department of health shall prescribe a form that permits any biological parent to authorize the release of identifying information, in accordance with section 3107.41 of the Revised Code, to the biological parent's offspring and a form that permits any biological sibling to authorize the release of specified information, in accordance with section 3107.41 of the Revised Code, to the biological sibling's adopted sibling. The forms shall be designed in a manner that permits the biological parent or biological sibling, whichever is applicable, to supply the information, statement, and matter required by division (B)(3) of this section. The department shall prepare written instructions that explain to biological parents and biological siblings the manner in which the applicable form is to be completed; the information, statement, and matter required by division (B)(3) of this section; and the manner in which the completed form is to be filed by a biological parent or biological sibling with the department.

The department shall provide copies of the forms and the instructions to agencies located in, and to the probate courts of, this state. Upon request of any biological parent or biological sibling, the department shall provide the parent or sibling with a copy of the applicable form and the instructions. If an agency or a probate court has copies of the applicable form and the instructions available, the agency or probate court shall provide, upon request, a copy of the applicable form and the instructions to any biological parent or biological sibling.

(B)

(1) Any biological parent or biological sibling who wishes to obtain a copy of the applicable form prescribed and the instructions prepared by the department pursuant to division (A) of this section, may obtain them from the department or from an agency located in, or a probate court of, this state, if the agency or probate court has copies of the form and instructions available.

(2) Any biological parent who wishes to authorize the release of identifying information, in accordance with section 3107.41 of the Revised Code, to the biological parent's offspring, and any biological sibling who wishes to authorize the release of specified information, in accordance with section 3107.41 of the Revised Code, to the biological sibling's adopted sibling shall file with the department, on a copy of the applicable form prescribed by it pursuant to division (A) of this section, a release that contains the information, statement, and matter required by division (B)(3) of this section. A release may be filed with the department at any time.

(3) A release shall contain at least the following:

(a) For a biological parent:

(i) The complete name of the biological parent who is filing the release, at the time of its filing with the department and at the time the adoption petition for the biological parent's offspring was filed, if the biological parent knows when the petition was filed;

(ii) The complete name and date of birth, as set forth in the original birth record, of the offspring of the biological parent to whom the biological parent authorizes the release of identifying information in accordance with section 3107.41 of the Revised Code;

(iii) A statement authorizing the release of identifying information, in accordance with section 3107.41 of the Revised Code, to that offspring;

(iv) The written signature of the biological parent, the biological parent's residential mailing address, and the date upon which the release is filed with the department.

(b) For a biological sibling:

(i) The complete name of the biological sibling who is filing the release, at the time of its filing with the department and at the time the adoption petition for the biological sibling's adopted sibling was filed, if the biological sibling knows when the petition was filed;

(ii) The complete name and date of birth, as set forth in the original birth record, of the adopted sibling to whom the biological sibling authorizes the release of the specified information in accordance with section 3107.41 of the Revised Code;

(iii) A statement authorizing the release of the information specified in the release, in accordance with section 3107.41 of the Revised Code, to that adopted sibling;

(iv) The signature of the biological sibling, the biological sibling's residential mailing address, and the date upon which the release is filed with the department.

(4)

(a) A release of a biological parent also may contain information that is not required by division (B)(3)(a) of this section and that the biological parent wishes to reveal, in accordance with section 3107.41 of the Revised Code, to the biological parent's offspring. This information shall not include information pertaining to the other biological parent of the offspring or information pertaining to a biological sibling of the offspring.

(b) A release of a biological sibling also may contain information that is not required by division (B)(3)(b) of this section and that the biological sibling wishes to reveal, in accordance with section 3107.41 of the Revised Code, to the biological sibling's adopted sibling. This information shall not include information pertaining to either biological parent of the adopted person or information pertaining to any biological sibling of the adopted person other than the sibling filing the release.

(C) The department shall establish and maintain a file of releases that shall be organized in the manner described in this section and be used in accordance with section 3107.41 of the Revised Code. If any biological parent or biological sibling files with the department a release that has been completed in accordance with the applicable provisions of division (B) of this section, the department shall accept it and place it in the file of releases in accordance with this division.

The department shall place each release accepted pursuant to this division in the file of releases in alphabetical order, according to the surname of the offspring or adopted sibling to whom it pertains, as set forth in the release. The department shall maintain an index to the file of releases that shall list each offspring and each adopted sibling in alphabetical order, according to the surname set forth in the release. The department also shall maintain a separate, alphabetical index to the file of releases that shall list each biological parent and each biological sibling who files a release according to the biological parent's or biological sibling's name at the time of the filing of the release or, if the release indicates that the biological parent or biological sibling had a different name at the time of the filing of an adoption petition, according to the biological parent's or biological sibling's name at that time; and that shall cross-reference each biological parent and each biological sibling listing to the listing of the biological parent's offspring or biological sibling's adopted sibling, whichever is applicable, that is contained in the other index to the file of releases.

(D)

(1) The department of health shall prescribe a form that permits any biological parent or biological sibling who has filed a release with the department pursuant to division (B) of this section to withdraw the release. The form shall be designed in a manner that permits the biological parent or biological sibling to supply the information, statement, and matter required by division (D)(3) of this section. Upon request of any biological parent or biological sibling who has filed a release with the department pursuant to division (B) of this section, the department shall provide a copy of the form to the biological parent or biological sibling.

(2) At any time after filing a release with the department, a biological parent or biological sibling may withdraw the release by filing with the department, on a form prescribed by it pursuant to division (D)(1) of this section, a withdrawal of release that contains the information, statement, and matter required by division (D)(3) of this section.

(3) A withdrawal of release shall contain all the following:

(a) The information that the biological parent set forth in the release in accordance with divisions (B)(3)(a)(i) and (ii) of this section, or that the biological sibling set forth in the release in accordance with divisions (B)(3)(b)(i) and (ii) of this section, whichever is applicable;

(b) A statement withdrawing the authorization of the biological parent to release identifying information, in accordance with section 3107.41 of the Revised Code, to the biological parent's offspring, or withdrawing the authorization of the biological sibling to release specified information, in accordance with section 3107.41 of the Revised Code, to the biological sibling's adopted sibling, whichever is applicable;

(c) The written signature of the biological parent or biological sibling, the biological parent's or biological sibling's residential mailing address, and the date upon which the withdrawal of release is filed with the department.

(4) If any biological parent or biological sibling who previously filed a release with the department, files with the department a withdrawal of release that has been completed in accordance with division (D)(3) of this section, the department shall accept the withdrawal of release and place it in the file of releases together with and attached to the release previously filed by the biological parent or biological sibling. Upon request of the biological parent or biological sibling, the department shall provide the biological parent or biological sibling with a copy of the withdrawal of release.

Upon the withdrawal of a release, the department shall note in the index to the file of releases that lists each biological parent and biological sibling who files a release, the fact that the biological parent or biological sibling has filed the withdrawal of release. This notation shall be placed in the index next to the biological parent's or biological sibling's name and the cross-reference to the listing of the biological parent's offspring or the biological sibling's adopted sibling in the other index to the file of releases.

Effective Date: 09-18-1996



Section 3107.41 - Adult adopted person may petition for release of certain information.

(A)

(1) Any person who is twenty-one years of age or older and who believes he is an adopted person may file a petition for the release of information regarding his name by birth, and the identity of his biological parents and biological siblings, as follows:

(a) If the person is a resident of this state, the petition shall be filed in the probate court of the county in which he resides or in the probate court that entered the final decree of adoption in the adoption proceedings pertaining to him;

(b) If the person is not a resident of this state, the petition shall be filed in the probate court that entered the final decree of adoption in the adoption proceedings pertaining to him, or, if the person does not know which probate court entered that decree, in the probate court of any county.

(2) The petition shall be accompanied by the fee that the probate court has fixed pursuant to division (E) of section 2101.16 of the Revised Code.

(B)

(1) Upon the filing of a petition for the release of such information and the payment of the fee fixed by the probate court, the probate judge to whom the petition is assigned shall do each of the following:

(a) Appoint the agency that was involved in the adoption proceeding to perform the tasks described in divisions (B)(2), (C), and (D) of this section, or if no agency was involved in the proceeding, it is not possible to determine the agency involved, or the court determines that it is not feasible for the agency involved in the proceeding to perform those tasks, appoint any agency to perform those tasks;

(b) Issue an order to the department of health that requires it to provide the agency appointed pursuant to division (B)(1)(a) of this section with a copy of the original birth record of the petitioner or with the identity of the court involved in the petitioner's adoption if the department does not possess the original birth record of the petitioner;

(c) Give a certified copy of the order issued pursuant to division (B)(1)(b) of this section to the appointed agency;

(d) Require the appointed agency to perform the tasks described in division (B)(2) of this section within the time that the judge shall prescribe, which time shall be no later than ninety days from the date of appointment or as extended by the judge for good cause shown.

(2)

(a) An agency appointed pursuant to division (B)(1) of this section shall present, by mail or in another reasonable manner, the certified copy of the order issued pursuant to division (B)(1) of this section to the department of health. Upon receipt of the order, the department shall provide the agency with a copy of the original birth record of the petitioner, if any. If the department possesses no original birth record of the petitioner, it shall inform the agency, in writing, of this fact and shall provide the agency with the identity of the court that was involved in the petitioner's adoption, and the agency, upon receipt of this information, shall present, by mail or in another reasonable manner, a copy of the order issued pursuant to division (B)(1) of this section and a copy of the information provided by the department to that court and shall request the court to provide the agency with a copy of the original birth record of the petitioner. Upon receipt of the copy of the order and the copy of the information provided by the department, the court shall provide the agency with a copy of the original birth record of the petitioner, if any. If the court possesses no copy of the original birth record of the petitioner, it shall inform the agency of this fact, and, if the court determines that the petitioner was born outside of this state, the department also shall inform the agency of the petitioner's state of birth and shall provide the agency with any pertinent information contained in its file that normally is noted on a birth record in this state.

(b) If the agency receives a copy of the petitioner's original birth record, it shall inspect the record. If the agency determines, upon the inspection, that the petitioner is not an adopted person, it shall report this determination to the probate court in writing. If it determines, upon the inspection, that the petitioner is an adopted person, it shall contact the department of health and request the department to determine whether the file of releases contains a release or releases filed by one or both of the petitioner's biological parents and authorizing the release of identifying information to him, to determine whether the file of releases contains a release or releases filed by any biological sibling of the petitioner and authorizing the release of specified information to him, to determine whether a withdrawal of release also has been filed with respect to any such release, and to provide the agency with a copy of each release with respect to which a withdrawal of release has not been filed. If the agency determines, upon the inspection, that the petitioner is an adopted person, the agency also shall review its records to determine whether they indicate that one or both of the petitioner's biological parents as indicated on the petitioner's original birth record are deceased.

Upon receipt of an agency's request as described in this division, the department of health shall search the file of releases to determine whether it contains a release or releases filed by one or both of the petitioner's biological parents and authorizing the release of identifying information to him, to determine whether it contains a release or releases filed by any biological sibling of the petitioner and authorizing the release of specified information to him, and to determine whether a withdrawal of release also has been filed with respect to any such release. The department promptly shall inform the agency, in writing, of its findings and provide the agency with a copy of each such release with respect to which a withdrawal of release has not been filed.

(c) If the department of health informs an agency either that the file of releases does not contain a release or releases filed by one or both of the petitioner's biological parents that authorize the release of identifying information to him and does not contain a release or releases filed by any biological sibling of the petitioner that authorize the release of specified information to him or that it contains at least one such release but a withdrawal of release has been filed that negates each such release, the agency shall report its determination that the petitioner is an adopted person and the findings of the department to the probate court, in writing, and shall attach to the report the copy of the petitioner's original birth record. If the department informs the agency that the file of releases contains a release or releases filed by one or both of the petitioner's biological parents that authorize the release of identifying information to him for which no withdrawal has been filed or contains a release or releases filed by any biological sibling of the petitioner for which no withdrawal has been filed, and provides the agency with a copy of each such release, the agency shall report its determination that the petitioner is an adopted person and the findings of the department to the probate court, in writing, and shall attach to the report the copy of the petitioner's original birth record and the copy of each release provided by the department. In either case, if the agency after its review of records, has determined that one or both of the petitioner's biological parents as indicated on the petitioner's original birth record are deceased, the agency also shall report that fact to the probate court, in writing, and shall identify the deceased parent or parents.

If the department informs the agency that it possesses no original birth record of the petitioner, the agency shall report that fact and the identity of the court that was involved in the petitioner's adoption, as provided by the department, to the probate court, in writing; if the court that was involved in the adoption informs the agency that it possesses no copy of the original birth record of the petitioner, the agency also shall report that fact to the probate court, in writing; and if the court that was involved in the adoption informs the agency that the petitioner was born outside of this state, the agency also shall report that fact and the identity of the other state to the probate court, in writing.

(d) An agency shall perform all tasks required of it by division (B)(2) of this section within the time prescribed by the probate judge pursuant to division (B)(1)(d) of this section.

(C) Upon receipt of an agency's report submitted pursuant to division (B)(2) of this section, the probate judge shall review the records of the court to determine whether they indicate that one or both of the petitioner's biological parents as indicated on the petitioner's original birth record are deceased, and shall do whichever of the following is appropriate:

(1) If the agency determined that the petitioner is not an adopted person, or if no original birth record was possessed by the department of health and no copy of such record was possessed by the court that was involved in the petitioner's adoption, the judge shall enter an order dismissing the petition, which order shall state the reason for the dismissal.

(2) If the agency determined that the petitioner is an adopted person, if the department of health informed the agency either that the file of releases does not contain a release or releases filed by one or both of the petitioner's biological parents that authorize the release of identifying information to him and does not contain a release or releases filed by any biological sibling that authorizes the release of specified information to him or that the file of releases contains at least one such release but a withdrawal of release has been filed that negates each such release, if the agency did not inform the court that it had determined that one or both of the petitioner's biological parents as indicated on the petitioner's original birth record were deceased, and if the court did not determine that one or both of the petitioner's biological parents as indicated on that record were deceased, the judge shall order that the petition remain pending until withdrawn by the petitioner and order the department of health to note its pendency in the file of releases according to the surname of the petitioner as set forth in his original birth record; shall inform the petitioner that he is an adopted person and, if known, of the county in which the adoption proceedings occurred; shall inform the petitioner that information regarding his name by birth and the identity of his biological parents and biological siblings may not be released at that time because the file of releases at that time does not contain an effective release that authorizes the release of any such information to him; and shall inform the petitioner that, upon the subsequent filing of a release by or the death of either of his biological parents, or the subsequent filing of a release by any of his biological siblings, the petition will be acted upon within thirty days of the filing in accordance with division (E) of this section.

(3) If the agency determined that the petitioner is an adopted person and either the agency informed the court that it had determined that one or both of the petitioner's biological parents as indicated on the petitioner's original birth record were deceased or the court determined that one or both of the petitioner's biological parents as indicated on that record were deceased, the judge shall proceed as follows:

(a) The judge shall inform the petitioner that he is an adopted person and, if known, of the county in which the adoption proceedings occurred;

(b) The judge shall inform the petitioner that one or both of his biological parents, whichever is applicable, is deceased, provided that the information provided under this requirement shall not identify either biological parent of the petitioner;

(c) If two biological parents were indicated on the petitioner's original birth record, if only one of those biological parents is deceased, and if an effective release of the surviving biological parent that authorizes the release of identifying information to the petitioner was provided the agency by the department of health, the judge shall comply with division (C)(4) of this section in relation to the surviving biological parent, and the judge may enter an order granting the petition in relation to the deceased biological parent and requiring the agency and the department of health to release identifying information in relation to the deceased biological parent, subject to the limitations of division (D)(2) of this section and within the time prescribed by the judge;

(d) If two biological parents were indicated on the petitioner's original birth record, if only one of those biological parents is deceased, and if either no effective release of the surviving biological parent that authorizes the release of identifying information to the petitioner is contained in the file of releases or such an effective release is contained in the file but the judge does not enter an order of a type described in division (C)(3)(c) of this section, the judge shall inform the petitioner that one of his biological parents is deceased, shall order that the petition remain pending until withdrawn by the petitioner and order the department of health to note its pendency in the file of releases according to the surname of the petitioner as set forth in his original birth record, and shall inform the petitioner that upon the subsequent filing of a release by or the death of the surviving biological parent, the petition will be acted on in accordance with division (E) of this section;

(e) If two biological parents were indicated on the petitioner's original birth record and both of them are deceased or if only one biological parent was indicated on that record and is deceased, the judge may enter an order granting the petition in relation to each such deceased biological parent and requiring the agency and the department of health to release identifying information in relation to each such deceased biological parent to the petitioner, subject to the limitations of division (D)(2) of this section and within the time prescribed by the judge; if the judge does not enter such an order the petition shall be dismissed;

(f) The judge shall comply with division (C)(4)(d) of this section in relation to any biological sibling of the petitioner who has filed a release that authorizes the release of information to the petitioner and that has not been withdrawn.

(4) If the agency determined that the petitioner is an adopted person and the department of health provided the agency with a copy of each release that authorizes the release of identifying information or specified information to him, the judge shall do each of the following that applies:

(a) Enter an order granting the petition in relation to each biological parent who has filed a release that has not been withdrawn;

(b) Inform the petitioner that he is an adopted person and, if known, of the county in which the adoption proceedings occurred;

(c) In relation to a biological parent:

(i) Require the agency to release identifying information to the petitioner, subject to the limitations of division (D)(2) of this section and within the time prescribed by the judge;

(ii) If an effective release of only one of the petitioner's biological parents that authorizes the release of information to him is contained in the file of releases and either the agency has informed the court that it has determined that the other biological parent is deceased or the court has determined that the other biological parent is deceased, comply with division (C)(3) of this section in relation to the deceased biological parent;

(iii) If an effective release of only one of the petitioner's biological parents that authorizes the release of identifying information to him is contained in the file of releases, if the agency has not informed the court that it has determined that the other biological parent is deceased, and if the court has not determined that the other biological parent is deceased, order that the petition remain pending as to the other biological parent until withdrawn by the petitioner and order the department of health to note its pendency in the file of releases according to the surname of the petitioner as set forth in his original birth record, and inform the petitioner that, upon the subsequent filing of a release by or the death of that biological parent or the filing of a release by any biological sibling, the petition will be acted upon within thirty days of the filing in accordance with division (E) of this section.

(d) In relation to a biological sibling:

(i) If the agency or the court has determined that each biological parent indicated on the petitioner's original birth record is deceased or has filed a release authorizing the release of identifying information to the petitioner that has not been withdrawn, enter an order granting the petition in relation to the biological sibling, require the agency to release the information specified in the biological sibling's release to the petitioner, subject to the limitations of division (D)(2) of this section and within the time prescribed by the judge;

(ii) Order that the petition remain pending until withdrawn by the petitioner and order the department of health to note its pendency in the file of releases according to the surname of the petitioner as set forth in his original birth record, and inform the petitioner that, upon the subsequent filing of a release by any biological sibling or biological parent whose effective release is not contained in the file, the petition will be acted upon within thirty days in accordance with division (E) of this section.

(D)

(1) Each agency that is required by an order of a probate judge entered under division (C)(3) or (4) of this section to release information to a petitioner shall do both of the following:

(a) Gather all the information that is subject to the order that it is permitted to release;

(b) Subject to the limitations of division (D)(2) of this section and within the time prescribed by the judge, release to the petitioner the information that is subject to the order that it is permitted to release.

(2)

(a) Except as otherwise provided in this division, if a biological parent of a petitioner is deceased or an effective release of a biological parent of a petitioner is contained in the file of releases, and an agency is required by an order of a probate judge entered under division (C)(3) or (4) of this section to release identifying information pertaining to that biological parent to the petitioner, the agency shall not release to the petitioner any identifying information pertaining to a surviving biological parent who filed a withdrawal of release, a surviving biological parent who did not file a release, or a deceased biological parent other than in the circumstances described in division (C)(3) of this section, or any information pertaining to a biological sibling of the petitioner. The agency shall release identifying information pertaining to any biological parent of the petitioner who the probate court's or agency's records indicates is deceased in accordance with an order to do so issued under division (C)(3) of this section, and if a biological sibling has filed an effective release, shall release the information specified in the release, in accordance with any order issued under division (C)(4) of this section requiring the release.

(b) Except as otherwise provided in this division, if an effective release of a biological sibling of a petitioner is in the file of releases and an agency is required by an order of a probate judge entered under division (C)(4) of this section to release information specified in the release of that biological sibling to the petitioner, the agency shall not release to the petitioner any information pertaining to a biological sibling of the petitioner who filed a withdrawal of release or who did not file a release, or any identifying information pertaining to a biological parent of the petitioner. The agency shall release identifying information pertaining to any biological parent of the petitioner who the probate court's or agency's records indicate is deceased in accordance with an order to do so issued under division (C)(3) of this section, and shall release identifying information pertaining to any biological parent who has filed an effective release, in accordance with any order issued by a probate judge under division (C)(4) of this section requiring the release of identifying information.

(E) The petition of a petitioner to whom no information is released in relation to a biological parent in accordance with an order entered pursuant to division (C)(2) of this section, or in accordance with division (C)(3) or (4) of this section, shall remain pending until withdrawn by the petitioner. The petition of a petitioner to whom identifying information is released concerning only one biological parent in accordance with an order entered pursuant to division (C)(3) or (4) of this section shall remain pending as to the other biological parent and as to biological siblings until withdrawn by the petitioner. At the same time as it enters the order under division (C)(2), (3), or (4) of this section, the probate court in which the petition is pending shall order the department of health promptly to provide both the agency appointed pursuant to division (B)(1) of this section and the court with a copy of each release that subsequently is filed by one or both of the petitioner's biological parents, or by the petitioner's other biological parent, whichever is applicable, or by a biological sibling of the petitioner, and that authorizes the release of identifying information to the petitioner, and promptly to notify the agency and the court of the death of a surviving biological parent as indicated on the petitioner's original birth record for whom no identifying information had been released relative to the petition for release, of which the department gains knowledge. Upon receipt of a copy of any such release or of notice of the death of any such biological parent, the probate judge, within thirty days of the date on which the release was filed with the department or the date on which the department gained knowledge of the death, shall do each thing listed in divisions (C)(3)(a) to (f) or (4)(a) to (d) of this section that applies.

Any petitioner who has filed a petition with the probate court that is to remain pending under this division and who wishes to update it with respect to a new mailing address may inform the department in writing, through the court, of the new address. The court shall promptly file the writing with the department and provide the department with the petitioner's name as set forth in his original birth record. The department shall attach the writing to the notation of pendency of the petition contained in the file of releases. Any petitioner who has filed a petition with the probate court that is to remain pending under this division may file a written withdrawal of the petition with the court at any time. Upon the filing of such a withdrawal, the court shall enter an order dismissing the petition, and shall notify both the agency appointed pursuant to division (B)(1) of this section and the department of health of the withdrawal, and upon receipt of such a notice, the department does not have to provide copies of any subsequently filed releases to the agency or the court, as otherwise would be required by this division.

(F) An agency that performs any task described in this division relative to or in connection with a petition for the release of identifying information filed under this section may be reimbursed a reasonable portion of the fee charged for the filing of that petition, in accordance with division (D) of section 2101.16 of the Revised Code, for any services it renders in performing any such task.

Effective Date: 01-01-1990



Section 3107.42 - Confidentiality.

(A) The following records are not public records subject to inspection or copying under section 149.43 of the Revised Code:

(1) The file of releases;

(2) The indices to the file of releases;

(3) Releases and withdrawals of releases in the file of releases, and information contained in them;

(4) Probate court and agency records pertaining to proceedings under sections 3107.39 to 3107.44 of the Revised Code.

(B) No adopted person who is the subject of personal information contained in a record listed in division (A) of this section may inspect or copy all or part of any such record.

Effective Date: 03-19-1985



Section 3107.43 - Disclosure of information without authority.

(A) No employee or officer of the department of health shall knowingly reveal whether any release or withdrawal of release is included in the file of releases, knowingly provide a copy of any release or withdrawal of release in the files of releases, or knowingly reveal any information contained in any release or withdrawal of release in the file of releases, to any person unless authorized to do so by sections 3107.39 to 3107.44 of the Revised Code.

(B)

(1) No agency, officer of an agency, or employee of an agency shall knowingly reveal any information regarding the name by birth of an adopted person or the identity of an adopted person's biological parents or biological siblings to a person who filed a petition for the release of such information unless a probate judge has entered an order under division (C)(3) or (4) of section 3107.41 of the Revised Code requiring the agency, officer, or employee to release such information to the petitioner.

(2) No agency required to release information regarding the name by birth of an adopted person or the identity of an adopted person's biological parents or biological siblings to a petitioner by an order entered by a probate judge under division (C)(3) or (4) of section 3107.41 of the Revised Code, officer of such an agency, or employee of such an agency shall knowingly reveal any information in violation of division (D)(2) of section 3107.41 of the Revised Code.

(C) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 03-19-1985



Section 3107.44 - Immunity for release of information to petitioner.

No agency, officer of an agency, or employee of an agency that releases any information to a petitioner pursuant to an order entered by a probate judge under division (C)(3) or (4) of section 3107.41 of the Revised Code is liable in damages in a civil action to any person for injury, death, or loss allegedly arising from the release of the information to the petitioner, or is criminally liable for the release of the information to the petitioner, if the agency, officer, or employee makes a good faith effort to comply with division (D) of section 3107.41 of the Revised Code in its release of that information.

Effective Date: 03-19-1985



Section 3107.45 - Access to adoption records additional definitions.

As used in sections 3107.45 to 3107.53 of the Revised Code:

(A) "Adopted person" means a person who, as a minor, was adopted but is not an "adopted person" as defined in section 3107.39 of the Revised Code.

(B) "Adoption file" means the file maintained by the department of health under section 3705.12 of the Revised Code.

(C) "Adoptive parent" means a person who adopted an adopted person.

(D) "Authorization of release form" means the form prescribed under division (A)(2) of section 3107.50 of the Revised Code.

(E) "Birth parent" means the biological parent of an adopted person.

(F) "Birth sibling" means a biological sibling of an adopted person.

(G) "Denial of release form" means either of the following:

(1) The component of the form prescribed under division (A)(1)(b) of section 3107.083 if the birth parent checked the "no" space provided on that component.

(2) The form prescribed under division (A)(1) of section 3107.50 of the Revised Code.

(H) "Effective denial of release form" means a denial of release form that has not been rescinded by an authorization of release form pursuant to division (B) of section 3107.46 of the Revised Code.

(I) "Final decree of adoption" includes an interlocutory order of adoption that has become final.

(J) "Identifying information" has the same meaning as in section 3107.01 of the Revised Code.

(K) "Items of identification" include a motor vehicle driver's or commercial driver's license, an identification card issued under sections 4507.50 to 4507.52 of the Revised Code, a marriage application, a social security card, a credit card, a military identification card, or an employee identification card.

Effective Date: 09-18-1996



Section 3107.46 - Birth parent may file denial of release.

(A) A birth parent who did not check, pursuant to section 3107.071, 3107.081, or 5103.151 of the Revised Code, the "no" space provided on the component of the form prescribed pursuant to division (A)(1)(b) of section 3107.083 of the Revised Code may sign, date, and have filed with the department of health a denial of release form prescribed under section 3107.50 of the Revised Code. A birth parent who signs an authorization of release form under division (B) of this section may rescind that form by signing, dating, and having filed with the department of health a denial of release form prescribed under section 3107.50 of the Revised Code. If, at the time of submitting the denial of release form, the birth parent provides the department two items of identification, the department shall file the form in the adoption file of the adopted person indicated on the form.

(B) If an adoption file contains a birth parent's denial of release form, the birth parent may rescind that form by signing, dating, and having filed with the department of health an authorization of release form. If, at the time of submitting the authorization of release form, the birth parent provides the department two items of identification, the department shall file the form in the adoption file of the adopted person indicated on the form.

(C) After a birth parent submits a denial of release form or an authorization of release form under this section, the department of health shall provide the birth parent a copy of the form.

(D) A birth parent may rescind an authorization of release form pursuant to division (A) of this section and rescind a denial of release form pursuant to division (B) of this section as many times as the birth parent wishes.

Effective Date: 09-18-1996



Section 3107.47 - Adult adoptee or adoptive parent may request copy of file.

(A) An adopted person age twenty-one or older, or an adoptive parent of an adopted person at least age eighteen but under age twenty-one, may submit a request to the department of health for a copy of the contents of the adopted person's adoption file. If the adopted person includes with the request the adopted person's notarized signature and copies of two items of identification, or the adoptive parent includes with the request the adoptive parent's notarized signature and copies of two items of identification, the department shall do the following:

(1) If there is not an effective denial of release form for either birth parent in the adopted person's adoption file and the fee required by section 3705.241 of the Revised Code is paid, provide the adopted person or adoptive parent a copy of the contents of the adopted person's adoption file;

(2) If there is an effective denial of release form for each birth parent in the adopted person's adoption file, refuse to provide the adopted person or adoptive parent a copy of the contents of the adopted person's adoption file;

(3) If there is an effective denial of release form for only one of the birth parents in the adopted person's adoption file and the fee required by section 3705.241 of the Revised Code is paid, provide the adopted person or adoptive parent a copy of the contents of the adopted person's adoption file with all identifying information about the birth parent for whom there is an effective denial of release form deleted.

(B) If an adopted person or adoptive parent is denied a copy of the contents of the adopted person's adoption file or receives a copy of the contents with identifying information about one of the birth parents deleted, the department of health shall inform the adopted person or adoptive parent that it will notify the adopted person or adoptive parent if the department subsequently receives an authorization of release form from one or both birth parents and the adopted person or adoptive parent submits to the department a request to be notified. An adopted person or adoptive parent who submits a request to be notified shall provide the department the adopted person's or adoptive parent's address and notify the department of any change of address. An adopted person or adoptive parent who subsequently decides not to be notified may submit a statement with the department for the department not to notify the adopted person or adoptive parent.

The department shall notify the adopted person or adoptive parent if the department receives an authorization of release form from one or both birth parents and the adopted person or adoptive parent submitted a request to be notified and has not subsequently submitted a statement not to be notified. If the adopted person or adoptive parent contacts the department after being notified and indicates a desire to receive the information the department may provide, the department shall provide the adopted person or adoptive parent information in accordance with division (A) of this section.

Effective Date: 09-18-1996



Section 3107.48 - Adoptee's request for assistance to birth parent or sibling in finding name by adoption.

(A) An adopted person age twenty-one or older may submit a request with the department of health for the department to assist the adopted person's birth parent or birth sibling in finding the adopted person's name by adoption pursuant to section 3107.49 of the Revised Code. The adopted person shall submit the request on a form prescribed by the department under section 3107.51 of the Revised Code. If the adopted person provides all the information required by section 3107.51 of the Revised Code on the form, the department shall file it in the adopted person's adoption file and assist the birth parent or birth sibling in finding the adopted person's name by adoption unless the adopted person rescinds the request pursuant to division (B) of this section.

(B) An adopted person who has requested under division (A) of this section that the department of health assist the adopted person's birth parent or birth sibling in finding the adopted person's name by adoption pursuant to section 3107.49 of the Revised Code may rescind the request and prohibit the department from assisting the birth parent or birth sibling in finding the adopted person's name by adoption pursuant to section 3107.49 of the Revised Code. The department shall remove the request from the adopted person's adoption file and destroy the request to rescind the request if the adopted person does both of the following:

(1) Makes a written request to the department;

(2) Provides to the department the adopted person's residence address, notarized signature, and two items of identification of the adopted person.

(C) An adopted person may submit requests under division (A) of this section and rescind requests under division (B) of this section as many times as the adopted person wishes.

Effective Date: 09-18-1996



Section 3107.49 - Birth parent or adult sibling may request assistance.

(A) A birth parent, or birth sibling age twenty-one or older, may submit a request to the department of health for assistance in finding an adopted person's name by adoption. The department shall examine the adopted person's adoption file to determine the adopted person's name by adoption and provide the birth parent or birth sibling with the adopted person's name by adoption if all of the following are the case:

(1) The adopted person's adoption file contains a request submitted by the adopted person under division (A) of section 3107.48 of the Revised Code that the department assist the birth parent or birth sibling in finding the adopted person's name by adoption;

(2) The adopted person was the child of the birth parent or sibling of the birth sibling before the adoption;

(3) In the case of a request by a birth parent, the court that issued the adopted person's final decree of adoption sends the department, in accordance with division (B) of this section, a notice stating that the birth parent's parental rights concerning the adopted person were not involuntarily terminated pursuant to Chapter 2151. of the Revised Code;

(4) The request is in writing and includes the birth parent's or birth sibling's residence address and notarized signature, one or more items of identification of the birth parent or birth sibling, and the adopted person's name and date of birth as it appears on the original birth record;

(5) The department has an adoption file for the adopted person and is able to determine the adopted person's name by adoption from the file's contents.

(B) If a birth parent requests assistance from the department of health in finding an adopted person's name by adoption, the department shall request the court that issued the adopted person's final decree of adoption to determine whether the birth parent's parental rights concerning the adopted person were involuntarily terminated pursuant to Chapter 2151. of the Revised Code. The department shall provide to the court any information the department has and the court needs to make the determination. On request from the department, the court shall make the determination. After making the determination, the court shall send a notice to the department stating whether the birth parent's parental rights were so involuntarily terminated.

(C) If a birth parent or birth sibling does not know all the information about the adopted person that the department needs to be able to find the adopted person's adoption file, the department shall, if it is known which court issued the adopted person's final decree of adoption, ask the court to find the information about the adopted person from its records. The department shall provide to the court any information the department receives from the birth parent or birth sibling that the court needs to find the information. On the department's request, the court shall provide to the department any information the court has that will aid the department in finding the adopted person's adoption file.

(D) If a birth parent or birth sibling is denied assistance in finding an adopted person's name by adoption because the adopted person's adoption file does not contain a request submitted by the adopted person under division (A) of section 3107.48 of the Revised Code, the department shall inform the birth parent or birth sibling that it will notify the birth parent or birth sibling if the adopted person subsequently submits a request under division (A) of section 3107.48 of the Revised Code and the birth parent or birth sibling submits to the department a request to be notified. A birth parent or birth sibling who submits a request to be notified shall provide the department the birth parent's or birth sibling's address and shall notify the department of any change of address. A birth parent or birth sibling who subsequently decides not to be notified may submit a statement with the department for the department not to notify the birth parent or birth sibling. The department shall notify the birth parent or birth sibling if the adopted person submits a request under division (A) of section 3107.48 of the Revised Code and the birth parent or birth sibling has submitted a request to be notified and not subsequently submitted a statement not to be notified.

Effective Date: 09-18-1996



Section 3107.50 - Forms for denial or authorization of release.

(A) Not later than ninety days after the effective date of this section, the department of health shall prescribe the following forms:

(1) A denial of release form to be used by a birth parent under division (A) of section 3107.46 of the Revised Code. The form shall explain that the birth parent may rescind the denial of release at any time by signing, dating, and having filed with the department of health an authorization of release form pursuant to division (B) of section 3107.46 of the Revised Code.

(2) An authorization of release form to be used by a birth parent under division (B) of section 3107.46 of the Revised Code. The form shall state that the birth parent may rescind the authorization of release at any time by signing, dating, and having filed with the department of health a denial of release form pursuant to division (A) of that section.

(B) On request of a birth parent, the department shall provide a copy of a denial of release form or authorization of release form to the birth parent.

Effective Date: 06-20-1996



Section 3107.51 - Form for adoptee's request for assistance.

(A) Not later than ninety days after the effective date of this section, the department of health shall prescribe a form with which an adopted person may make a request under division (A) of section 3107.48 of the Revised Code. The form shall require all of the following information:

(1) The residence address of the adopted person;

(2) The adopted person's name and date of birth as it appears on the adopted person's new birth record;

(3) The notarized signature of the adopted person;

(4) Any other information considered necessary by the department.

(B) The form shall include instructions that explain how it is to be completed and filed with the department. The department shall include on the form information that advises the adopted person that the adopted person may, in accordance with division (B) of section 3107.48 of the Revised Code, rescind the request at any time, and shall include instructions on how to do so.

(C) On request of an adopted person, the department shall provide the adopted person with a copy of the form.

Effective Date: 06-20-1996



Section 3107.52 - Access to records.

(A) The department of health's records pertaining to proceedings under sections 3107.45 to 3107.53 of the Revised Code are not public records subject to inspection or copying under section 149.43 of the Revised Code.

(B) No person who is the subject of personal information contained in a record listed in division (A) of this section may inspect or copy all or part of any such record except pursuant to section 3107.47 of the Revised Code.

Effective Date: 09-18-1996



Section 3107.53 - Immunity.

No officer or employee of the department of health who releases any information contained in an adopted person's adoption file or provides a copy of the contents of an adopted person's adoption file to a person who requests the copy pursuant to section 3107.47 or 3107.49 of the Revised Code is liable in damages in a civil action to any person for injury, death, or loss allegedly arising from the release to the person or is criminally liable for the release if the officer or employee releases the information or copy in accordance with section 3107.47 or 3107.49 of the Revised Code.

Effective Date: 09-18-1996



Section 3107.60 - Open adoption definitions.

As used in sections 3107.60 to 3107.68 of the Revised Code:

(A) "Agency," "attorney," and "identifying information" have the same meanings as in section 3107.01 of the Revised Code.

(B) "Nonidentifying information" means one of the following:

(1) In relation to a birth parent, any information that is not identifying information, including all of the following:

(a) A birth parent's age at the time the birth parent's child is adopted;

(b) The medical and genetic history of the birth parents;

(c) The age, sex, and medical and genetic history of an adopted person's birth sibling and extended family members;

(d) A person's heritage and ethnic background, educational level, general physical appearance, religion, occupation, and cause of death;

(e) Any information that may be included in a social and medical history as specified in divisions (B) and (C) of section 3107.09 of the Revised Code.

(2) In relation to an adoptive parent, subject to a determination made pursuant to division (E) of section 3107.66 of the Revised Code, any information that is not identifying information, including all of the following:

(a) An adoptive parent's age at the time of adoption;

(b) An adoptive sibling's age at the time of adoption;

(c) The heritage, ethnic background, religion, educational level, and occupation of the adoptive parent;

(d) General information known about the well-being of the adoptee before and after the adoption.

Effective Date: 09-18-1996; 2008 HB7 04-07-2009



Section 3107.61 - Birth parent may request profiles of prospective adoptive parents and express preference.

At the request of a birth parent who voluntarily chooses to have a child placed for adoption, the agency or attorney arranging the child's placement and adoption may provide the birth parent profiles of prospective adoptive parents who an assessor has recommended pursuant to a home study under section 3107.031 of the Revised Code be approved to adopt a child. At the request of the birth parent, the agency or attorney may include identifying information about a prospective adoptive parent in the profile if the prospective adoptive parent agrees to the inclusion of the identifying information. If a birth parent chooses a prospective adoptive parent from a profile, the agency or attorney shall give that prospective adoptive parent priority when determining with whom the agency or attorney will place the child.

Effective Date: 09-18-1996



Section 3107.62 - Nonbinding open adoption notice.

An agency or attorney arranging a child's adoptive placement shall inform the child's birth parent and prospective adoptive parent that the birth parent and prospective adoptive parent may enter into a nonbinding open adoption in accordance with section 3107.63 of the Revised Code.

Effective Date: 09-18-1996



Section 3107.63 - Birth parent may request open adoption agreement.

(A) A birth parent who voluntarily chooses to have the birth parent's child placed for adoption may request that the agency or attorney arranging the child's adoptive placement provide for the birth parent and prospective adoptive parent to enter into an open adoption with terms acceptable to the birth parent and prospective adoptive parent. Except as provided in division (B) of this section, the agency or attorney shall provide for the open adoption if the birth parent and prospective adoptive parent agree to the terms of the open adoption.

(B) An agency or attorney arranging a child's adoptive placement may refuse to provide for the birth parent and prospective adoptive parent to enter into an open adoption. If the agency or attorney refuses, the agency or attorney shall offer to refer the birth parent to another agency or attorney the agency or attorney knows will provide for the open adoption.

Effective Date: 09-18-1996



Section 3107.64 - [Repealed].

Effective Date: 08-08-1996



Section 3107.65 - Terms prohibited in open adoption.

(A) No open adoption shall do any of the following:

(1) Provide for the birth parent to share with the prospective adoptive parent parental control and authority over the child placed for adoption or in any manner limit the adoptive parent's full parental control and authority over the adopted child;

(2) Deny the adoptive parent or child access to forms pertaining to the social or medical histories of the birth parent if the adoptive parent or child is entitled to them under section 3107.17 of the Revised Code;

(3) Deny the adoptive parent or child access to a copy of the contents of the child's adoption file if the adoptive parent or child is entitled to them under section 3107.47 of the Revised Code;

(4) Deny the adoptive parent, child, birth parent, birth sibling, or other relative access to nonidentifying information that is accessible pursuant to section 3107.66 of the Revised Code or to materials, photographs, or information that is accessible pursuant to section 3107.68 of the Revised Code;

(5) Provide for the open adoption to be binding or enforceable.

(B) A probate court may not refuse to approve a proposed placement pursuant to division (D)(1) of section 5103.16 of the Revised Code or to issue a final decree of adoption or interlocutory order of adoption under section 3107.14 of the Revised Code on the grounds that the birth parent and prospective adoptive parent have entered into an open adoption unless the court issues a finding that the terms of the open adoption violate division (A) of this section or are not in the best interest of the child. A probate court may not issue a final decree of adoption or interlocutory order of adoption that nullifies or alters the terms of an open adoption unless the court issues a finding that the terms violate division (A) of this section or are not in the best interest of the child.

(C) Subject to divisions (A) and (B) of this section, an open adoption may provide for the exchange of any information, including identifying information, and have any other terms. All terms of an open adoption are voluntary and any person who has entered into an open adoption may withdraw from the open adoption at any time. An open adoption is not enforceable. At the request of a person who has withdrawn from an open adoption, the court with jurisdiction over the adoption shall issue an order barring any other person who was a party to the open adoption from taking any action pursuant to the open adoption.

Effective Date: 09-18-1996



Section 3107.66 - Request for nonidentifying information.

(A) As used in this section:

(1) "Adopted person" includes both an "adopted person" as defined in section 3107.39 of the Revised Code and an "adopted person" as defined in section 3107.45 of the Revised Code.

(2) "Adoptive parent" means a person who adopted an adopted person.

(3) "Birth parent" means the biological parent of an adopted person.

(4) "Birth sibling" means a biological sibling of an adopted person.

(B) An adopted person age eighteen or older, an adoptive parent of an adopted person under age eighteen, or an adoptive family member of a deceased adopted person may submit a written request to the agency or attorney who arranged the adopted person's adoption, or the probate court that finalized the adopted person's adoption, for the agency, attorney, or court to provide the adopted person, adoptive parent, or adoptive family member information about the adopted person's birth parent or birth sibling contained in the agency's, attorney's, or court's adoption records that is nonidentifying information. Except as provided in division (C) of this section, the agency, attorney, or court shall provide the adopted person, adoptive parent, or adoptive family member the information sought within a reasonable amount of time. The agency, attorney, or court may charge a reasonable fee for providing the information.

A birth parent of an adopted person eighteen years of age or older, a birth sibling age eighteen or older, or a birth family member of a deceased birth parent may submit a written request to the agency or attorney who arranged the adopted person's adoption, or the probate court that finalized the adoption, for the agency, attorney, or court to provide the birth parent, birth sibling, or birth family member information about the adopted person or adoptive parent contained in the agency's, attorney's, or court's adoption records that is nonidentifying information. Except as provided in division (C) of this section, the agency, attorney, or court shall provide the birth parent, birth sibling, or birth family member the information sought within a reasonable amount of time. The agency, attorney, or court may charge a reasonable fee for providing the information.

(C) An agency or attorney that has permanently ceased to arrange adoptions is not subject to division (B) of this section. If the adoption records of such an agency or attorney are held by a probate court, person, or other governmental entity pursuant to section 3107.67 of the Revised Code, the adopted person, adoptive parent, adoptive family member, birth parent, birth sibling, or birth family member may submit the written request that otherwise would be submitted to the agency or attorney under division (B) of this section to the court, person, or other governmental entity that holds the records. On receipt of the request, the court, person, or other governmental entity shall provide the information that the agency or attorney would have been required to provide within a reasonable amount of time. The court, person, or other governmental entity may charge a reasonable fee for providing the information.

(D) Prior to providing nonidentifying information pursuant to division (B) or (C) of this section, the person or governmental entity providing the information shall review the record to ensure that all identifying information about any person contained in the record is deleted.

(E) An agency, attorney, person, or other governmental entity may classify any information described in division (B)(2) of section 3107.60 of the Revised Code as identifying information and deny the request made under division (B) or (C) of this section if the agency, attorney, court, person, or other governmental entity determines that the information could lead to the identification of the adoptive parent. This determination shall be done on a case-by-case basis.

Effective Date: 09-18-1996; 09-21-2006; 2008 HB7 04-07-2009



Section 3107.67 - Transfer of records to probate court when agency or attorney permanently ceases arranging adoptions.

(A) For the purpose of division (C) of section 3107.66 of the Revised Code, an agency or attorney that arranged an adoption shall provide the probate court that finalized the adoption with the agency's or attorney's records of the adoption when the agency or attorney permanently ceases to arrange adoptions.

If an agency permanently ceases to arrange adoptions because the person operating the agency has died or become incapacitated or the attorney ceases to arrange adoptions because the attorney has died or become incapacitated, the person responsible for disposing of the agency's or attorney's records shall provide the court with the adoption records. If no one is responsible for disposing of the records, the person responsible for administering the estate or managing the resources of the attorney or the person who operated the agency shall provide the court with the adoption records.

If the attorney who permanently ceases to arrange adoptions is in practice with another attorney, the attorney may provide the adoption records to the other attorney rather than the court if the other attorney agrees to act in the place of the first attorney for the purpose of section 3107.66 of the Revised Code. The person responsible for the practice of the first attorney shall provide the adoption records to the probate court that finalized the adoption when the practice no longer includes an attorney who agrees to act in the first attorney's place for the purpose of section 3107.66 of the Revised Code.

(B) A probate court that receives adoption records under division (A) of this section may transfer the records to a person or governmental entity that voluntarily accepts the records. If the court finds a person or governmental entity that accepts the adoption records, the court shall maintain a directory for the purpose of informing a person seeking the records where the records are held.

Effective Date: 09-18-1996



Section 3107.68 - Providing of materials, photographs and birth parent's first name to child or adoptive parent.

A birth parent who signs the component of the form prescribed pursuant to division (A)(1)(d), or (B)(1)(c), of section 3107.083 of the Revised Code shall provide the materials the birth parent requests be given to the birth parent's child or adoptive parent to the agency or attorney arranging the adoption. At the request of the birth parent's child or adoptive parent, the agency or attorney shall provide the materials to the child or adoptive parent.

A birth parent who signs the component of the form prescribed pursuant to division (A)(1)(e), or (B)(1)(d), of section 3107.083 of the Revised Code shall provide the photographs of the birth parent that the birth parent requests be given to the birth parent's child or adoptive parent to the agency or attorney arranging the adoption. At the request of the birth parent's child or adoptive parent, the agency or attorney shall provide the photographs to the child or adoptive parent.

If a birth parent has signed the component of the form prescribed pursuant to division (A)(1)(f), or (B)(1)(e), of section 3107.083 of the Revised Code authorizing the agency or attorney that arranged the adoption of the birth parent's child to provide the child or adoptive parent the first name of the birth parent, the agency or attorney may provide the birth parent's first name to the child or adoptive parent at the request of the child or adoptive parent.

An agency or attorney arranging a child's adoption shall provide the adoptive parent the child's social security number.

Effective Date: 09-18-1996



Section 3107.99 - Penalty.

Whoever violates division (B)(1) of section 3107.17 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 09-18-1996






Chapter 3109 - CHILDREN

Section 3109.01 - Age of majority.

All persons of the age of eighteen years or more, who are under no legal disability, are capable of contracting and are of full age for all purposes.

Effective Date: 01-01-1974



Section 3109.02 - Exception for veterans.

Any person who is eligible for a loan under the Servicemen's Readjustment Act of 1944, any amendments thereto or re-enactment thereof, the Veterans Readjustment Assistance Act of 1952, any amendments thereto or re-enactment thereof, the Act of September 2, 1958, Public Law 85-857 , 72 Stat. 1105, any amendments thereto or re-enactment thereof, or the Veterans Readjustment Benefits Act of 1966, any amendments thereto or re-enactments thereof, whether or not he or his spouse is a minor, may, in his name and without any order of court or the intervention of a guardian or trustee, execute any instruments, take title to real property, borrow money thereon, and do all other acts necessary to secure to him all rights and benefits under said acts, or any regulations thereunder, in as full and ample manner as if he and his spouse had attained the age of eighteen years. No person eligible for such loan, or his spouse, is, by reason only of such minority, incompetent to acquire title to property by contract or to borrow thereon; and no instrument made in connection with acquiring title to real estate or making such loan shall be voidable on the grounds of minority of such person or his spouse.

Any person who has qualified under said acts or any regulations thereunder and has secured a loan and taken title to real property thereunder is capable of disposing of such property by deed or other conveyance, notwithstanding the fact that he or his spouse is a minor, and no such deed or other conveyance shall be voidable on the grounds of minority of such person or his spouse.

Effective Date: 01-01-1974



Section 3109.03 - Equality of parental rights and responsibilities.

When husband and wife are living separate and apart from each other, or are divorced, and the question as to the parental rights and responsibilities for the care of their children and the place of residence and legal custodian of their children is brought before a court of competent jurisdiction, they shall stand upon an equality as to the parental rights and responsibilities for the care of their children and the place of residence and legal custodian of their children, so far as parenthood is involved.

Effective Date: 04-11-1991



Section 3109.04 - Allocating parental rights and responsibilities for care of children - shared parenting.

(A) In any divorce, legal separation, or annulment proceeding and in any proceeding pertaining to the allocation of parental rights and responsibilities for the care of a child, upon hearing the testimony of either or both parents and considering any mediation report filed pursuant to section 3109.052 of the Revised Code and in accordance with sections 3127.01 to 3127.53 of the Revised Code, the court shall allocate the parental rights and responsibilities for the care of the minor children of the marriage. Subject to division (D)(2) of this section, the court may allocate the parental rights and responsibilities for the care of the children in either of the following ways:

(1) If neither parent files a pleading or motion in accordance with division (G) of this section, if at least one parent files a pleading or motion under that division but no parent who filed a pleading or motion under that division also files a plan for shared parenting, or if at least one parent files both a pleading or motion and a shared parenting plan under that division but no plan for shared parenting is in the best interest of the children, the court, in a manner consistent with the best interest of the children, shall allocate the parental rights and responsibilities for the care of the children primarily to one of the parents, designate that parent as the residential parent and the legal custodian of the child, and divide between the parents the other rights and responsibilities for the care of the children, including, but not limited to, the responsibility to provide support for the children and the right of the parent who is not the residential parent to have continuing contact with the children.

(2) If at least one parent files a pleading or motion in accordance with division (G) of this section and a plan for shared parenting pursuant to that division and if a plan for shared parenting is in the best interest of the children and is approved by the court in accordance with division (D)(1) of this section, the court may allocate the parental rights and responsibilities for the care of the children to both parents and issue a shared parenting order requiring the parents to share all or some of the aspects of the physical and legal care of the children in accordance with the approved plan for shared parenting. If the court issues a shared parenting order under this division and it is necessary for the purpose of receiving public assistance, the court shall designate which one of the parents' residences is to serve as the child's home. The child support obligations of the parents under a shared parenting order issued under this division shall be determined in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code.

(B)

(1) When making the allocation of the parental rights and responsibilities for the care of the children under this section in an original proceeding or in any proceeding for modification of a prior order of the court making the allocation, the court shall take into account that which would be in the best interest of the children. In determining the child's best interest for purposes of making its allocation of the parental rights and responsibilities for the care of the child and for purposes of resolving any issues related to the making of that allocation, the court, in its discretion, may and, upon the request of either party, shall interview in chambers any or all of the involved children regarding their wishes and concerns with respect to the allocation.

(2) If the court interviews any child pursuant to division (B)(1) of this section, all of the following apply:

(a) The court, in its discretion, may and, upon the motion of either parent, shall appoint a guardian ad litem for the child.

(b) The court first shall determine the reasoning ability of the child. If the court determines that the child does not have sufficient reasoning ability to express the child's wishes and concern with respect to the allocation of parental rights and responsibilities for the care of the child, it shall not determine the child's wishes and concerns with respect to the allocation. If the court determines that the child has sufficient reasoning ability to express the child's wishes or concerns with respect to the allocation, it then shall determine whether, because of special circumstances, it would not be in the best interest of the child to determine the child's wishes and concerns with respect to the allocation. If the court determines that, because of special circumstances, it would not be in the best interest of the child to determine the child's wishes and concerns with respect to the allocation, it shall not determine the child's wishes and concerns with respect to the allocation and shall enter its written findings of fact and opinion in the journal. If the court determines that it would be in the best interests of the child to determine the child's wishes and concerns with respect to the allocation, it shall proceed to make that determination.

(c) The interview shall be conducted in chambers, and no person other than the child, the child's attorney, the judge, any necessary court personnel, and, in the judge's discretion, the attorney of each parent shall be permitted to be present in the chambers during the interview.

(3) No person shall obtain or attempt to obtain from a child a written or recorded statement or affidavit setting forth the child's wishes and concerns regarding the allocation of parental rights and responsibilities concerning the child. No court, in determining the child's best interest for purposes of making its allocation of the parental rights and responsibilities for the care of the child or for purposes of resolving any issues related to the making of that allocation, shall accept or consider a written or recorded statement or affidavit that purports to set forth the child's wishes and concerns regarding those matters.

(C) Prior to trial, the court may cause an investigation to be made as to the character, family relations, past conduct, earning ability, and financial worth of each parent and may order the parents and their minor children to submit to medical, psychological, and psychiatric examinations. The report of the investigation and examinations shall be made available to either parent or the parent's counsel of record not less than five days before trial, upon written request. The report shall be signed by the investigator, and the investigator shall be subject to cross-examination by either parent concerning the contents of the report. The court may tax as costs all or any part of the expenses for each investigation.

If the court determines that either parent previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being a neglected child, that either parent previously has been determined to be the perpetrator of the neglectful act that is the basis of an adjudication that a child is a neglected child, or that there is reason to believe that either parent has acted in a manner resulting in a child being a neglected child, the court shall consider that fact against naming that parent the residential parent and against granting a shared parenting decree. When the court allocates parental rights and responsibilities for the care of children or determines whether to grant shared parenting in any proceeding, it shall consider whether either parent or any member of the household of either parent has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code or a sexually oriented offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any sexually oriented offense or other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child. If the court determines that either parent has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code or a sexually oriented offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any sexually oriented offense or other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, it may designate that parent as the residential parent and may issue a shared parenting decree or order only if it determines that it is in the best interest of the child to name that parent the residential parent or to issue a shared parenting decree or order and it makes specific written findings of fact to support its determination.

(D)

(1)

(a) Upon the filing of a pleading or motion by either parent or both parents, in accordance with division (G) of this section, requesting shared parenting and the filing of a shared parenting plan in accordance with that division, the court shall comply with division (D)(1)(a)(i), (ii), or (iii) of this section, whichever is applicable:

(i) If both parents jointly make the request in their pleadings or jointly file the motion and also jointly file the plan, the court shall review the parents' plan to determine if it is in the best interest of the children. If the court determines that the plan is in the best interest of the children, the court shall approve it. If the court determines that the plan or any part of the plan is not in the best interest of the children, the court shall require the parents to make appropriate changes to the plan to meet the court's objections to it. If changes to the plan are made to meet the court's objections, and if the new plan is in the best interest of the children, the court shall approve the plan. If changes to the plan are not made to meet the court's objections, or if the parents attempt to make changes to the plan to meet the court's objections, but the court determines that the new plan or any part of the new plan still is not in the best interest of the children, the court may reject the portion of the parents' pleadings or deny their motion requesting shared parenting of the children and proceed as if the request in the pleadings or the motion had not been made. The court shall not approve a plan under this division unless it determines that the plan is in the best interest of the children.

(ii) If each parent makes a request in the parent's pleadings or files a motion and each also files a separate plan, the court shall review each plan filed to determine if either is in the best interest of the children. If the court determines that one of the filed plans is in the best interest of the children, the court may approve the plan. If the court determines that neither filed plan is in the best interest of the children, the court may order each parent to submit appropriate changes to the parent's plan or both of the filed plans to meet the court's objections, or may select one of the filed plans and order each parent to submit appropriate changes to the selected plan to meet the court's objections. If changes to the plan or plans are submitted to meet the court's objections, and if any of the filed plans with the changes is in the best interest of the children, the court may approve the plan with the changes. If changes to the plan or plans are not submitted to meet the court's objections, or if the parents submit changes to the plan or plans to meet the court's objections but the court determines that none of the filed plans with the submitted changes is in the best interest of the children, the court may reject the portion of the parents' pleadings or deny their motions requesting shared parenting of the children and proceed as if the requests in the pleadings or the motions had not been made. If the court approves a plan under this division, either as originally filed or with submitted changes, or if the court rejects the portion of the parents' pleadings or denies their motions requesting shared parenting under this division and proceeds as if the requests in the pleadings or the motions had not been made, the court shall enter in the record of the case findings of fact and conclusions of law as to the reasons for the approval or the rejection or denial. Division (D)(1)(b) of this section applies in relation to the approval or disapproval of a plan under this division.

(iii) If each parent makes a request in the parent's pleadings or files a motion but only one parent files a plan, or if only one parent makes a request in the parent's pleadings or files a motion and also files a plan, the court in the best interest of the children may order the other parent to file a plan for shared parenting in accordance with division (G) of this section. The court shall review each plan filed to determine if any plan is in the best interest of the children. If the court determines that one of the filed plans is in the best interest of the children, the court may approve the plan. If the court determines that no filed plan is in the best interest of the children, the court may order each parent to submit appropriate changes to the parent's plan or both of the filed plans to meet the court's objections or may select one filed plan and order each parent to submit appropriate changes to the selected plan to meet the court's objections. If changes to the plan or plans are submitted to meet the court's objections, and if any of the filed plans with the changes is in the best interest of the children, the court may approve the plan with the changes. If changes to the plan or plans are not submitted to meet the court's objections, or if the parents submit changes to the plan or plans to meet the court's objections but the court determines that none of the filed plans with the submitted changes is in the best interest of the children, the court may reject the portion of the parents' pleadings or deny the parents' motion or reject the portion of the parents' pleadings or deny their motions requesting shared parenting of the children and proceed as if the request or requests or the motion or motions had not been made. If the court approves a plan under this division, either as originally filed or with submitted changes, or if the court rejects the portion of the pleadings or denies the motion or motions requesting shared parenting under this division and proceeds as if the request or requests or the motion or motions had not been made, the court shall enter in the record of the case findings of fact and conclusions of law as to the reasons for the approval or the rejection or denial. Division (D)(1)(b) of this section applies in relation to the approval or disapproval of a plan under this division.

(b) The approval of a plan under division (D)(1)(a)(ii) or (iii) of this section is discretionary with the court. The court shall not approve more than one plan under either division and shall not approve a plan under either division unless it determines that the plan is in the best interest of the children. If the court, under either division, does not determine that any filed plan or any filed plan with submitted changes is in the best interest of the children, the court shall not approve any plan.

(c) Whenever possible, the court shall require that a shared parenting plan approved under division (D)(1)(a)(i), (ii), or (iii) of this section ensure the opportunity for both parents to have frequent and continuing contact with the child, unless frequent and continuing contact with any parent would not be in the best interest of the child.

(d) If a court approves a shared parenting plan under division (D)(1)(a)(i), (ii), or (iii) of this section, the approved plan shall be incorporated into a final shared parenting decree granting the parents the shared parenting of the children. Any final shared parenting decree shall be issued at the same time as and shall be appended to the final decree of dissolution, divorce, annulment, or legal separation arising out of the action out of which the question of the allocation of parental rights and responsibilities for the care of the children arose.

No provisional shared parenting decree shall be issued in relation to any shared parenting plan approved under division (D)(1)(a)(i), (ii), or (iii) of this section. A final shared parenting decree issued under this division has immediate effect as a final decree on the date of its issuance, subject to modification or termination as authorized by this section.

(2) If the court finds, with respect to any child under eighteen years of age, that it is in the best interest of the child for neither parent to be designated the residential parent and legal custodian of the child, it may commit the child to a relative of the child or certify a copy of its findings, together with as much of the record and the further information, in narrative form or otherwise, that it considers necessary or as the juvenile court requests, to the juvenile court for further proceedings, and, upon the certification, the juvenile court has exclusive jurisdiction.

(E)

(1)

(a) The court shall not modify a prior decree allocating parental rights and responsibilities for the care of children unless it finds, based on facts that have arisen since the prior decree or that were unknown to the court at the time of the prior decree, that a change has occurred in the circumstances of the child, the child's residential parent, or either of the parents subject to a shared parenting decree, and that the modification is necessary to serve the best interest of the child. In applying these standards, the court shall retain the residential parent designated by the prior decree or the prior shared parenting decree, unless a modification is in the best interest of the child and one of the following applies:

(i) The residential parent agrees to a change in the residential parent or both parents under a shared parenting decree agree to a change in the designation of residential parent.

(ii) The child, with the consent of the residential parent or of both parents under a shared parenting decree, has been integrated into the family of the person seeking to become the residential parent.

(iii) The harm likely to be caused by a change of environment is outweighed by the advantages of the change of environment to the child.

(b) One or both of the parents under a prior decree allocating parental rights and responsibilities for the care of children that is not a shared parenting decree may file a motion requesting that the prior decree be modified to give both parents shared rights and responsibilities for the care of the children. The motion shall include both a request for modification of the prior decree and a request for a shared parenting order that complies with division (G) of this section. Upon the filing of the motion, if the court determines that a modification of the prior decree is authorized under division (E)(1)(a) of this section, the court may modify the prior decree to grant a shared parenting order, provided that the court shall not modify the prior decree to grant a shared parenting order unless the court complies with divisions (A) and (D)(1) of this section and, in accordance with those divisions, approves the submitted shared parenting plan and determines that shared parenting would be in the best interest of the children.

(2) In addition to a modification authorized under division (E)(1) of this section:

(a) Both parents under a shared parenting decree jointly may modify the terms of the plan for shared parenting approved by the court and incorporated by it into the shared parenting decree. Modifications under this division may be made at any time. The modifications to the plan shall be filed jointly by both parents with the court, and the court shall include them in the plan, unless they are not in the best interest of the children. If the modifications are not in the best interests of the children, the court, in its discretion, may reject the modifications or make modifications to the proposed modifications or the plan that are in the best interest of the children. Modifications jointly submitted by both parents under a shared parenting decree shall be effective, either as originally filed or as modified by the court, upon their inclusion by the court in the plan. Modifications to the plan made by the court shall be effective upon their inclusion by the court in the plan.

(b) The court may modify the terms of the plan for shared parenting approved by the court and incorporated by it into the shared parenting decree upon its own motion at any time if the court determines that the modifications are in the best interest of the children or upon the request of one or both of the parents under the decree. Modifications under this division may be made at any time. The court shall not make any modification to the plan under this division, unless the modification is in the best interest of the children.

(c) The court may terminate a prior final shared parenting decree that includes a shared parenting plan approved under division (D)(1)(a)(i) of this section upon the request of one or both of the parents or whenever it determines that shared parenting is not in the best interest of the children. The court may terminate a prior final shared parenting decree that includes a shared parenting plan approved under division (D)(1)(a)(ii) or (iii) of this section if it determines, upon its own motion or upon the request of one or both parents, that shared parenting is not in the best interest of the children. If modification of the terms of the plan for shared parenting approved by the court and incorporated by it into the final shared parenting decree is attempted under division (E)(2)(a) of this section and the court rejects the modifications, it may terminate the final shared parenting decree if it determines that shared parenting is not in the best interest of the children.

(d) Upon the termination of a prior final shared parenting decree under division (E)(2)(c) of this section, the court shall proceed and issue a modified decree for the allocation of parental rights and responsibilities for the care of the children under the standards applicable under divisions (A), (B), and (C) of this section as if no decree for shared parenting had been granted and as if no request for shared parenting ever had been made.

(F)

(1) In determining the best interest of a child pursuant to this section, whether on an original decree allocating parental rights and responsibilities for the care of children or a modification of a decree allocating those rights and responsibilities, the court shall consider all relevant factors, including, but not limited to:

(a) The wishes of the child's parents regarding the child's care;

(b) If the court has interviewed the child in chambers pursuant to division (B) of this section regarding the child's wishes and concerns as to the allocation of parental rights and responsibilities concerning the child, the wishes and concerns of the child, as expressed to the court;

(c) The child's interaction and interrelationship with the child's parents, siblings, and any other person who may significantly affect the child's best interest;

(d) The child's adjustment to the child's home, school, and community;

(e) The mental and physical health of all persons involved in the situation;

(f) The parent more likely to honor and facilitate court-approved parenting time rights or visitation and companionship rights;

(g) Whether either parent has failed to make all child support payments, including all arrearages, that are required of that parent pursuant to a child support order under which that parent is an obligor;

(h) Whether either parent or any member of the household of either parent previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being an abused child or a neglected child; whether either parent, in a case in which a child has been adjudicated an abused child or a neglected child, previously has been determined to be the perpetrator of the abusive or neglectful act that is the basis of an adjudication; whether either parent or any member of the household of either parent previously has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code or a sexually oriented offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the current proceeding; whether either parent or any member of the household of either parent previously has been convicted of or pleaded guilty to any offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the current proceeding and caused physical harm to the victim in the commission of the offense; and whether there is reason to believe that either parent has acted in a manner resulting in a child being an abused child or a neglected child;

(i) Whether the residential parent or one of the parents subject to a shared parenting decree has continuously and willfully denied the other parent's right to parenting time in accordance with an order of the court;

(j) Whether either parent has established a residence, or is planning to establish a residence, outside this state.

(2) In determining whether shared parenting is in the best interest of the children, the court shall consider all relevant factors, including, but not limited to, the factors enumerated in division (F)(1) of this section, the factors enumerated in section 3119.23 of the Revised Code, and all of the following factors:

(a) The ability of the parents to cooperate and make decisions jointly, with respect to the children;

(b) The ability of each parent to encourage the sharing of love, affection, and contact between the child and the other parent;

(c) Any history of, or potential for, child abuse, spouse abuse, other domestic violence, or parental kidnapping by either parent;

(d) The geographic proximity of the parents to each other, as the proximity relates to the practical considerations of shared parenting;

(e) The recommendation of the guardian ad litem of the child, if the child has a guardian ad litem.

(3) When allocating parental rights and responsibilities for the care of children, the court shall not give preference to a parent because of that parent's financial status or condition.

(G) Either parent or both parents of any children may file a pleading or motion with the court requesting the court to grant both parents shared parental rights and responsibilities for the care of the children in a proceeding held pursuant to division (A) of this section. If a pleading or motion requesting shared parenting is filed, the parent or parents filing the pleading or motion also shall file with the court a plan for the exercise of shared parenting by both parents. If each parent files a pleading or motion requesting shared parenting but only one parent files a plan or if only one parent files a pleading or motion requesting shared parenting and also files a plan, the other parent as ordered by the court shall file with the court a plan for the exercise of shared parenting by both parents. The plan for shared parenting shall be filed with the petition for dissolution of marriage, if the question of parental rights and responsibilities for the care of the children arises out of an action for dissolution of marriage, or, in other cases, at a time at least thirty days prior to the hearing on the issue of the parental rights and responsibilities for the care of the children. A plan for shared parenting shall include provisions covering all factors that are relevant to the care of the children, including, but not limited to, provisions covering factors such as physical living arrangements, child support obligations, provision for the children's medical and dental care, school placement, and the parent with which the children will be physically located during legal holidays, school holidays, and other days of special importance.

(H) If an appeal is taken from a decision of a court that grants or modifies a decree allocating parental rights and responsibilities for the care of children, the court of appeals shall give the case calendar priority and handle it expeditiously.

(I)

(1) Upon receipt of an order for active military service in the uniformed services, a parent who is subject to an order allocating parental rights and responsibilities or in relation to whom an action to allocate parental rights and responsibilities is pending and who is ordered for active military service shall notify the other parent who is subject to the order or in relation to whom the case is pending of the order for active military service within three days of receiving the military service order.

(2) On receipt of the notice described in division (I)(1) of this section, either parent may apply to the court for a hearing to expedite an allocation or modification proceeding so that the court can issue an order before the parent's active military service begins. The application shall include the date on which the active military service begins.

The court shall schedule a hearing upon receipt of the application and hold the hearing not later than thirty days after receipt of the application, except that the court shall give the case calendar priority and handle the case expeditiously if exigent circumstances exist in the case.

The court shall not modify a prior decree allocating parental rights and responsibilities unless the court determines that there has been a change in circumstances of the child, the child's residential parent, or either of the parents subject to a shared parenting decree, and that modification is necessary to serve the best interest of the child. The court shall not find past, present, or possible future active military service in the uniformed services to constitute a change in circumstances justifying modification of a prior decree pursuant to division (E) of this section. The court shall make specific written findings of fact to support any modification under this division.

(3) Nothing in division (I) of this section shall prevent a court from issuing a temporary order allocating or modifying parental rights and responsibilities for the duration of the parent's active military service. A temporary order shall specify whether the parent's active military service is the basis of the order and shall provide for termination of the temporary order and resumption of the prior order within ten days after receipt of notice pursuant to division (I)(5) of this section, unless the other parent demonstrates that resumption of the prior order is not in the child's best interest.

(4) At the request of a parent who is ordered for active military service in the uniformed services and who is a subject of a proceeding pertaining to a temporary order for the allocation or modification of parental rights and responsibilities, the court shall permit the parent to participate in the proceeding and present evidence by electronic means, including communication by telephone, video, or internet to the extent permitted by the rules of the supreme court of Ohio.

(5) A parent who is ordered for active military service in the uniformed services and who is a subject of a proceeding pertaining to the allocation or modification of parental rights and responsibilities shall provide written notice to the court, child support enforcement agency, and the other parent of the date of termination of the parent's active military service not later than thirty days after the date on which the service ends.

(J) As used in this section:

(1) "Abused child" has the same meaning as in section 2151.031 of the Revised Code.

(2) "Active military service" means service by a member of the uniformed services in compliance with military orders to report for combat operations, contingency operations, peacekeeping operations, a remote tour of duty, or other active service for which the member is required to report unaccompanied by any family member, including any period of illness, recovery from injury, leave, or other lawful absence during that operation, duty, or service.

(3) "Neglected child" has the same meaning as in section 2151.03 of the Revised Code.

(4) "Sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

(5) "Uniformed services" means the United States armed forces, the army national guard, and the air national guard or any reserve component thereof, or the commissioned corps of the United States public health service.

(K) As used in the Revised Code, "shared parenting" means that the parents share, in the manner set forth in the plan for shared parenting that is approved by the court under division (D)(1) and described in division (L)(6) of this section, all or some of the aspects of physical and legal care of their children.

(L) For purposes of the Revised Code:

(1) A parent who is granted the care, custody, and control of a child under an order that was issued pursuant to this section prior to April 11, 1991, and that does not provide for shared parenting has "custody of the child" and "care, custody, and control of the child" under the order, and is the "residential parent," the "residential parent and legal custodian," or the "custodial parent" of the child under the order.

(2) A parent who primarily is allocated the parental rights and responsibilities for the care of a child and who is designated as the residential parent and legal custodian of the child under an order that is issued pursuant to this section on or after April 11, 1991, and that does not provide for shared parenting has "custody of the child" and "care, custody, and control of the child" under the order, and is the "residential parent," the "residential parent and legal custodian," or the "custodial parent" of the child under the order.

(3) A parent who is not granted custody of a child under an order that was issued pursuant to this section prior to April 11, 1991, and that does not provide for shared parenting is the "parent who is not the residential parent," the "parent who is not the residential parent and legal custodian," or the "noncustodial parent" of the child under the order.

(4) A parent who is not primarily allocated the parental rights and responsibilities for the care of a child and who is not designated as the residential parent and legal custodian of the child under an order that is issued pursuant to this section on or after April 11, 1991, and that does not provide for shared parenting is the "parent who is not the residential parent," the "parent who is not the residential parent and legal custodian," or the "noncustodial parent" of the child under the order.

(5) Unless the context clearly requires otherwise, if an order is issued by a court pursuant to this section and the order provides for shared parenting of a child, both parents have "custody of the child" or "care, custody, and control of the child" under the order, to the extent and in the manner specified in the order.

(6) Unless the context clearly requires otherwise and except as otherwise provided in the order, if an order is issued by a court pursuant to this section and the order provides for shared parenting of a child, each parent, regardless of where the child is physically located or with whom the child is residing at a particular point in time, as specified in the order, is the "residential parent," the "residential parent and legal custodian," or the "custodial parent" of the child.

(7) Unless the context clearly requires otherwise and except as otherwise provided in the order, a designation in the order of a parent as the residential parent for the purpose of determining the school the child attends, as the custodial parent for purposes of claiming the child as a dependent pursuant to section 152(e) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, or as the residential parent for purposes of receiving public assistance pursuant to division (A)(2) of this section, does not affect the designation pursuant to division (L)(6) of this section of each parent as the "residential parent," the "residential parent and legal custodian," or the "custodial parent" of the child.

(M) The court shall require each parent of a child to file an affidavit attesting as to whether the parent, and the members of the parent's household, have been convicted of or pleaded guilty to any of the offenses identified in divisions (C) and (F)(1)(h) of this section.

Amended by 129th General AssemblyFile No.21,HB 121, §1, eff. 6/9/2011.

Effective Date: 03-22-2001; 04-11-2005; 01-02-2007; 2007 HB119 06-30-2007



Section 3109.041 - Custody decrees issued prior to shared parenting provisions.

(A) Parties to any custody decree issued pursuant to section 3109.04 of the Revised Code prior to April 11, 1991, may file a motion with the court that issued the decree requesting the issuance of a shared parenting decree in accordance with division (G) of section 3109.04 of the Revised Code. Upon the filing of the motion, the court shall determine whether to grant the parents shared rights and responsibilities for the care of the children in accordance with divisions (A), (D)(1), (E)(1), and (I) of section 3109.04 of the Revised Code.

(B) A custody decree issued pursuant to section 3109.04 of the Revised Code prior to April 11, 1991, that granted joint care, custody, and control of the children to the parents shall not be affected or invalidated by, and shall not be construed as being affected or invalidated by, the provisions of section 3109.04 of the Revised Code relative to the granting of a shared parenting decree or a decree allocating parental rights and responsibilities for the care of children on and after April 11, 1991. The decree issued prior to April 11, 1991 shall remain in full force and effect, subject to modification or termination pursuant to section 3109.04 of the Revised Code as that section exists on and after April 11, 1991.

(C) As used in this section, "joint custody" and "joint care, custody, and control" have the same meaning as "shared parenting."

Effective Date: 04-11-1991; 2007 HB119 06-30-2007



Section 3109.042 - Custody rights of unmarried mother.

An unmarried female who gives birth to a child is the sole residential parent and legal custodian of the child until a court of competent jurisdiction issues an order designating another person as the residential parent and legal custodian. A court designating the residential parent and legal custodian of a child described in this section shall treat the mother and father as standing upon an equality when making the designation.

Effective Date: 01-01-1998



Section 3109.043 - Temporary custody order while action pending.

In any proceeding pertaining to the allocation of parental rights and responsibilities for the care of a child, when requested in the complaint, answer, or counterclaim, or by motion served with the pleading, upon satisfactory proof by affidavit duly filed with the clerk of the court, the court, without oral hearing and for good cause shown, may make a temporary order regarding the allocation of parental rights and responsibilities for the care of the child while the action is pending.

If a parent and child relationship has not already been established pursuant to section 3111.02 of the Revised Code, the court may take into consideration when determining whether to award parenting time, visitation rights, or temporary custody to a putative father that the putative father is named on the birth record of the child, the child has the putative father's surname, or a clear pattern of a parent and child relationship between the child and the putative father exists.

Effective Date: 05-17-2006



Section 3109.05 - Child support determinations.

(A)

(1) In a divorce, dissolution of marriage, legal separation, or child support proceeding, the court may order either or both parents to support or help support their children, without regard to marital misconduct. In determining the amount reasonable or necessary for child support, including the medical needs of the child, the court shall comply with Chapter 3119. of the Revised Code.

(2) The court, in accordance with Chapter 3119. of the Revised Code, shall include in each support order made under this section the requirement that one or both of the parents provide for the health care needs of the child to the satisfaction of the court, and the court shall include in the support order a requirement that all support payments be made through the office of child support in the department of job and family services.

(3) The court shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code when it makes or modifies an order for child support under this section.

(B) The juvenile court has exclusive jurisdiction to enter the orders in any case certified to it from another court.

(C) If any person required to pay child support under an order made under division (A) of this section on or after April 15, 1985, or modified on or after December 1, 1986, is found in contempt of court for failure to make support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt and, on or after July 1, 1992, shall assess interest on any unpaid amount of child support pursuant to section 3123.17 of the Revised Code.

(D) The court shall not authorize or permit the escrowing, impoundment, or withholding of any child support payment ordered under this section or any other section of the Revised Code because of a denial of or interference with a right of parenting time granted to a parent in an order issued under this section or section 3109.051 or 3109.12 of the Revised Code or companionship or visitation granted in an order issued under this section, section 3109.051, 3109.11, 3109.12, or any other section of the Revised Code, or as a method of enforcing the specific provisions of any such order dealing with parenting time or visitation.

Effective Date: 03-22-2001



Section 3109.051 - [Effective Until 1/1/2014] Parenting time - companionship or visitation rights.

(A) If a divorce, dissolution, legal separation, or annulment proceeding involves a child and if the court has not issued a shared parenting decree, the court shall consider any mediation report filed pursuant to section 3109.052 of the Revised Code and, in accordance with division (C) of this section, shall make a just and reasonable order or decree permitting each parent who is not the residential parent to have parenting time with the child at the time and under the conditions that the court directs, unless the court determines that it would not be in the best interest of the child to permit that parent to have parenting time with the child and includes in the journal its findings of fact and conclusions of law. Whenever possible, the order or decree permitting the parenting time shall ensure the opportunity for both parents to have frequent and continuing contact with the child, unless frequent and continuing contact by either parent with the child would not be in the best interest of the child. The court shall include in its final decree a specific schedule of parenting time for that parent. Except as provided in division (E)(6) of section 3113.31 of the Revised Code, if the court, pursuant to this section, grants parenting time to a parent or companionship or visitation rights to any other person with respect to any child, it shall not require the public children services agency to provide supervision of or other services related to that parent's exercise of parenting time or that person's exercise of companionship or visitation rights with respect to the child. This section does not limit the power of a juvenile court pursuant to Chapter 2151. of the Revised Code to issue orders with respect to children who are alleged to be abused, neglected, or dependent children or to make dispositions of children who are adjudicated abused, neglected, or dependent children or of a common pleas court to issue orders pursuant to section 3113.31 of the Revised Code.

(B)

(1) In a divorce, dissolution of marriage, legal separation, annulment, or child support proceeding that involves a child, the court may grant reasonable companionship or visitation rights to any grandparent, any person related to the child by consanguinity or affinity, or any other person other than a parent, if all of the following apply:

(a) The grandparent, relative, or other person files a motion with the court seeking companionship or visitation rights.

(b) The court determines that the grandparent, relative, or other person has an interest in the welfare of the child.

(c) The court determines that the granting of the companionship or visitation rights is in the best interest of the child.

(2) A motion may be filed under division (B)(1) of this section during the pendency of the divorce, dissolution of marriage, legal separation, annulment, or child support proceeding or, if a motion was not filed at that time or was filed at that time and the circumstances in the case have changed, at any time after a decree or final order is issued in the case.

(C) When determining whether to grant parenting time rights to a parent pursuant to this section or section 3109.12 of the Revised Code or to grant companionship or visitation rights to a grandparent, relative, or other person pursuant to this section or section 3109.11 or 3109.12 of the Revised Code, when establishing a specific parenting time or visitation schedule, and when determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or section 3109.11 or 3109.12 of the Revised Code, the court shall consider any mediation report that is filed pursuant to section 3109.052 of the Revised Code and shall consider all other relevant factors, including, but not limited to, all of the factors listed in division (D) of this section. In considering the factors listed in division (D) of this section for purposes of determining whether to grant parenting time or visitation rights, establishing a specific parenting time or visitation schedule, determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or under section 3109.11 or 3109.12 of the Revised Code, and resolving any issues related to the making of any determination with respect to parenting time or visitation rights or the establishment of any specific parenting time or visitation schedule, the court, in its discretion, may interview in chambers any or all involved children regarding their wishes and concerns. If the court interviews any child concerning the child's wishes and concerns regarding those parenting time or visitation matters, the interview shall be conducted in chambers, and no person other than the child, the child's attorney, the judge, any necessary court personnel, and, in the judge's discretion, the attorney of each parent shall be permitted to be present in the chambers during the interview. No person shall obtain or attempt to obtain from a child a written or recorded statement or affidavit setting forth the wishes and concerns of the child regarding those parenting time or visitation matters. A court, in considering the factors listed in division (D) of this section for purposes of determining whether to grant any parenting time or visitation rights, establishing a parenting time or visitation schedule, determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or under section 3109.11 or 3109.12 of the Revised Code, or resolving any issues related to the making of any determination with respect to parenting time or visitation rights or the establishment of any specific parenting time or visitation schedule, shall not accept or consider a written or recorded statement or affidavit that purports to set forth the child's wishes or concerns regarding those parenting time or visitation matters.

(D) In determining whether to grant parenting time to a parent pursuant to this section or section 3109.12 of the Revised Code or companionship or visitation rights to a grandparent, relative, or other person pursuant to this section or section 3109.11 or 3109.12 of the Revised Code, in establishing a specific parenting time or visitation schedule, and in determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or section 3109.11 or 3109.12 of the Revised Code, the court shall consider all of the following factors:

(1) The prior interaction and interrelationships of the child with the child's parents, siblings, and other persons related by consanguinity or affinity, and with the person who requested companionship or visitation if that person is not a parent, sibling, or relative of the child;

(2) The geographical location of the residence of each parent and the distance between those residences, and if the person is not a parent, the geographical location of that person's residence and the distance between that person's residence and the child's residence;

(3) The child's and parents' available time, including, but not limited to, each parent's employment schedule, the child's school schedule, and the child's and the parents' holiday and vacation schedule;

(4) The age of the child;

(5) The child's adjustment to home, school, and community;

(6) If the court has interviewed the child in chambers, pursuant to division (C) of this section, regarding the wishes and concerns of the child as to parenting time by the parent who is not the residential parent or companionship or visitation by the grandparent, relative, or other person who requested companionship or visitation, as to a specific parenting time or visitation schedule, or as to other parenting time or visitation matters, the wishes and concerns of the child, as expressed to the court;

(7) The health and safety of the child;

(8) The amount of time that will be available for the child to spend with siblings;

(9) The mental and physical health of all parties;

(10) Each parent's willingness to reschedule missed parenting time and to facilitate the other parent's parenting time rights, and with respect to a person who requested companionship or visitation, the willingness of that person to reschedule missed visitation;

(11) In relation to parenting time, whether either parent previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being an abused child or a neglected child; whether either parent, in a case in which a child has been adjudicated an abused child or a neglected child, previously has been determined to be the perpetrator of the abusive or neglectful act that is the basis of the adjudication; and whether there is reason to believe that either parent has acted in a manner resulting in a child being an abused child or a neglected child;

(12) In relation to requested companionship or visitation by a person other than a parent, whether the person previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being an abused child or a neglected child; whether the person, in a case in which a child has been adjudicated an abused child or a neglected child, previously has been determined to be the perpetrator of the abusive or neglectful act that is the basis of the adjudication; whether either parent previously has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the current proceeding; whether either parent previously has been convicted of an offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the current proceeding and caused physical harm to the victim in the commission of the offense; and whether there is reason to believe that the person has acted in a manner resulting in a child being an abused child or a neglected child;

(13) Whether the residential parent or one of the parents subject to a shared parenting decree has continuously and willfully denied the other parent's right to parenting time in accordance with an order of the court;

(14) Whether either parent has established a residence or is planning to establish a residence outside this state;

(15) In relation to requested companionship or visitation by a person other than a parent, the wishes and concerns of the child's parents, as expressed by them to the court;

(16) Any other factor in the best interest of the child.

(E) The remarriage of a residential parent of a child does not affect the authority of a court under this section to grant parenting time rights with respect to the child to the parent who is not the residential parent or to grant reasonable companionship or visitation rights with respect to the child to any grandparent, any person related by consanguinity or affinity, or any other person.

(F)

(1) If the court, pursuant to division (A) of this section, denies parenting time to a parent who is not the residential parent or denies a motion for reasonable companionship or visitation rights filed under division (B) of this section and the parent or movant files a written request for findings of fact and conclusions of law, the court shall state in writing its findings of fact and conclusions of law in accordance with Civil Rule 52.

(2) On or before July 1, 1991, each court of common pleas, by rule, shall adopt standard parenting time guidelines. A court shall have discretion to deviate from its standard parenting time guidelines based upon factors set forth in division (D) of this section.

(G)

(1) If the residential parent intends to move to a residence other than the residence specified in the parenting time order or decree of the court, the parent shall file a notice of intent to relocate with the court that issued the order or decree. Except as provided in divisions (G)(2), (3), and (4) of this section, the court shall send a copy of the notice to the parent who is not the residential parent. Upon receipt of the notice, the court, on its own motion or the motion of the parent who is not the residential parent, may schedule a hearing with notice to both parents to determine whether it is in the best interest of the child to revise the parenting time schedule for the child.

(2) When a court grants parenting time rights to a parent who is not the residential parent, the court shall determine whether that parent has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child. If the court determines that that parent has not been so convicted and has not been determined to be the perpetrator of an abusive act that is the basis of a child abuse adjudication, the court shall issue an order stating that a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section will be sent to the parent who is given the parenting time rights in accordance with division (G)(1) of this section.

If the court determines that the parent who is granted the parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, it shall issue an order stating that that parent will not be given a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section unless the court determines that it is in the best interest of the children to give that parent a copy of the notice of relocation, issues an order stating that that parent will be given a copy of any notice of relocation filed pursuant to division (G)(1) of this section, and issues specific written findings of fact in support of its determination.

(3) If a court, prior to April 11, 1991, issued an order granting parenting time rights to a parent who is not the residential parent and did not require the residential parent in that order to give the parent who is granted the parenting time rights notice of any change of address and if the residential parent files a notice of relocation pursuant to division (G)(1) of this section, the court shall determine if the parent who is granted the parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child. If the court determines that the parent who is granted the parenting time rights has not been so convicted and has not been determined to be the perpetrator of an abusive act that is the basis of a child abuse adjudication, the court shall issue an order stating that a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section will be sent to the parent who is granted parenting time rights in accordance with division (G)(1) of this section.

If the court determines that the parent who is granted the parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, it shall issue an order stating that that parent will not be given a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section unless the court determines that it is in the best interest of the children to give that parent a copy of the notice of relocation, issues an order stating that that parent will be given a copy of any notice of relocation filed pursuant to division (G)(1) of this section, and issues specific written findings of fact in support of its determination.

(4) If a parent who is granted parenting time rights pursuant to this section or any other section of the Revised Code is authorized by an order issued pursuant to this section or any other court order to receive a copy of any notice of relocation that is filed pursuant to division (G)(1) of this section or pursuant to court order, if the residential parent intends to move to a residence other than the residence address specified in the parenting time order, and if the residential parent does not want the parent who is granted the parenting time rights to receive a copy of the relocation notice because the parent with parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, the residential parent may file a motion with the court requesting that the parent who is granted the parenting time rights not receive a copy of any notice of relocation. Upon the filing of the motion, the court shall schedule a hearing on the motion and give both parents notice of the date, time, and location of the hearing. If the court determines that the parent who is granted the parenting time rights has been so convicted or has been determined to be the perpetrator of an abusive act that is the basis of a child abuse adjudication, the court shall issue an order stating that the parent who is granted the parenting time rights will not be given a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section or that the residential parent is no longer required to give that parent a copy of any notice of relocation unless the court determines that it is in the best interest of the children to give that parent a copy of the notice of relocation, issues an order stating that that parent will be given a copy of any notice of relocation filed pursuant to division (G)(1) of this section, and issues specific written findings of fact in support of its determination. If it does not so find, it shall dismiss the motion.

(H)

(1) Subject to section 3125.16 and division (F) of section 3319.321 of the Revised Code, a parent of a child who is not the residential parent of the child is entitled to access, under the same terms and conditions under which access is provided to the residential parent, to any record that is related to the child and to which the residential parent of the child legally is provided access, unless the court determines that it would not be in the best interest of the child for the parent who is not the residential parent to have access to the records under those same terms and conditions. If the court determines that the parent of a child who is not the residential parent should not have access to records related to the child under the same terms and conditions as provided for the residential parent, the court shall specify the terms and conditions under which the parent who is not the residential parent is to have access to those records, shall enter its written findings of facts and opinion in the journal, and shall issue an order containing the terms and conditions to both the residential parent and the parent of the child who is not the residential parent. The court shall include in every order issued pursuant to this division notice that any keeper of a record who knowingly fails to comply with the order or division (H) of this section is in contempt of court.

(2) Subject to section 3125.16 and division (F) of section 3319.321 of the Revised Code, subsequent to the issuance of an order under division (H)(1) of this section, the keeper of any record that is related to a particular child and to which the residential parent legally is provided access shall permit the parent of the child who is not the residential parent to have access to the record under the same terms and conditions under which access is provided to the residential parent, unless the residential parent has presented the keeper of the record with a copy of an order issued under division (H)(1) of this section that limits the terms and conditions under which the parent who is not the residential parent is to have access to records pertaining to the child and the order pertains to the record in question. If the residential parent presents the keeper of the record with a copy of that type of order, the keeper of the record shall permit the parent who is not the residential parent to have access to the record only in accordance with the most recent order that has been issued pursuant to division (H)(1) of this section and presented to the keeper by the residential parent or the parent who is not the residential parent. Any keeper of any record who knowingly fails to comply with division (H) of this section or with any order issued pursuant to division (H)(1) of this section is in contempt of court.

(3) The prosecuting attorney of any county may file a complaint with the court of common pleas of that county requesting the court to issue a protective order preventing the disclosure pursuant to division (H)(1) or (2) of this section of any confidential law enforcement investigatory record. The court shall schedule a hearing on the motion and give notice of the date, time, and location of the hearing to all parties.

(I) A court that issues a parenting time order or decree pursuant to this section or section 3109.12 of the Revised Code shall determine whether the parent granted the right of parenting time is to be permitted access, in accordance with section 5104.011 of the Revised Code, to any child day-care center that is, or that in the future may be, attended by the children with whom the right of parenting time is granted. Unless the court determines that the parent who is not the residential parent should not have access to the center to the same extent that the residential parent is granted access to the center, the parent who is not the residential parent and who is granted parenting time rights is entitled to access to the center to the same extent that the residential parent is granted access to the center. If the court determines that the parent who is not the residential parent should not have access to the center to the same extent that the residential parent is granted such access under division (C) of section 5104.011 of the Revised Code, the court shall specify the terms and conditions under which the parent who is not the residential parent is to have access to the center, provided that the access shall not be greater than the access that is provided to the residential parent under division (C) of section 5104.011 of the Revised Code, the court shall enter its written findings of fact and opinions in the journal, and the court shall include the terms and conditions of access in the parenting time order or decree.

(J)

(1) Subject to division (F) of section 3319.321 of the Revised Code, when a court issues an order or decree allocating parental rights and responsibilities for the care of a child, the parent of the child who is not the residential parent of the child is entitled to access, under the same terms and conditions under which access is provided to the residential parent, to any student activity that is related to the child and to which the residential parent of the child legally is provided access, unless the court determines that it would not be in the best interest of the child to grant the parent who is not the residential parent access to the student activities under those same terms and conditions. If the court determines that the parent of the child who is not the residential parent should not have access to any student activity that is related to the child under the same terms and conditions as provided for the residential parent, the court shall specify the terms and conditions under which the parent who is not the residential parent is to have access to those student activities, shall enter its written findings of facts and opinion in the journal, and shall issue an order containing the terms and conditions to both the residential parent and the parent of the child who is not the residential parent. The court shall include in every order issued pursuant to this division notice that any school official or employee who knowingly fails to comply with the order or division (J) of this section is in contempt of court.

(2) Subject to division (F) of section 3319.321 of the Revised Code, subsequent to the issuance of an order under division (J)(1) of this section, all school officials and employees shall permit the parent of the child who is not the residential parent to have access to any student activity under the same terms and conditions under which access is provided to the residential parent of the child, unless the residential parent has presented the school official or employee, the board of education of the school, or the governing body of the chartered nonpublic school with a copy of an order issued under division (J)(1) of this section that limits the terms and conditions under which the parent who is not the residential parent is to have access to student activities related to the child and the order pertains to the student activity in question. If the residential parent presents the school official or employee, the board of education of the school, or the governing body of the chartered nonpublic school with a copy of that type of order, the school official or employee shall permit the parent who is not the residential parent to have access to the student activity only in accordance with the most recent order that has been issued pursuant to division (J)(1) of this section and presented to the school official or employee, the board of education of the school, or the governing body of the chartered nonpublic school by the residential parent or the parent who is not the residential parent. Any school official or employee who knowingly fails to comply with division (J) of this section or with any order issued pursuant to division (J)(1) of this section is in contempt of court.

(K) If any person is found in contempt of court for failing to comply with or interfering with any order or decree granting parenting time rights issued pursuant to this section or section 3109.12 of the Revised Code or companionship or visitation rights issued pursuant to this section, section 3109.11 or 3109.12 of the Revised Code, or any other provision of the Revised Code, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt, and may award reasonable compensatory parenting time or visitation to the person whose right of parenting time or visitation was affected by the failure or interference if such compensatory parenting time or visitation is in the best interest of the child. Any compensatory parenting time or visitation awarded under this division shall be included in an order issued by the court and, to the extent possible, shall be governed by the same terms and conditions as was the parenting time or visitation that was affected by the failure or interference.

(L) Any parent who requests reasonable parenting time rights with respect to a child under this section or section 3109.12 of the Revised Code or any person who requests reasonable companionship or visitation rights with respect to a child under this section, section 3109.11 or 3109.12 of the Revised Code, or any other provision of the Revised Code may file a motion with the court requesting that it waive all or any part of the costs that may accrue in the proceedings. If the court determines that the movant is indigent and that the waiver is in the best interest of the child, the court, in its discretion, may waive payment of all or any part of the costs of those proceedings.

(M)

(1) A parent who receives an order for active military service in the uniformed services and who is subject to a parenting time order may apply to the court for any of the following temporary orders for the period extending from the date of the parent's departure to the date of return:

(a) An order delegating all or part of the parent's parenting time with the child to a relative or to another person who has a close and substantial relationship with the child if the delegation is in the child's best interest;

(b) An order that the other parent make the child reasonably available for parenting time with the parent when the parent is on leave from active military service;

(c) An order that the other parent facilitate contact, including telephone and electronic contact, between the parent and child while the parent is on active military service.

(2)

(a) Upon receipt of an order for active military service, a parent who is subject to a parenting time order and seeks an order under division (M)(1) of this section shall notify the other parent who is subject to the parenting time order and apply to the court as soon as reasonably possible after receipt of the order for active military service. The application shall include the date on which the active military service begins.

(b) The court shall schedule a hearing upon receipt of an application under division (M) of this section and hold the hearing not later than thirty days after its receipt, except that the court shall give the case calendar priority and handle the case expeditiously if exigent circumstances exist in the case. No hearing shall be required if both parents agree to the terms of the requested temporary order and the court determines that the order is in the child's best interest.

(c) In determining whether a delegation under division (M)(1)(a) of this section is in the child's best interest, the court shall consider all relevant factors, including the factors set forth in division (D) of this section.

(d) An order delegating all or part of the parent's parenting time pursuant to division (M)(1)(a) of this section does not create standing on behalf of the person to whom parenting time is delegated to assert visitation or companionship rights independent of the order.

(3) At the request of a parent who is ordered for active military service in the uniformed services and who is a subject of a proceeding pertaining to a parenting time order or pertaining to a request for companionship rights or visitation with a child, the court shall permit the parent to participate in the proceeding and present evidence by electronic means, including communication by telephone, video, or internet to the extent permitted by rules of the supreme court of Ohio.

(N) The juvenile court has exclusive jurisdiction to enter the orders in any case certified to it from another court.

(O) As used in this section:

(1) "Abused child" has the same meaning as in section 2151.031 of the Revised Code, and "neglected child" has the same meaning as in section 2151.03 of the Revised Code.

(2) "Active military service" and "uniformed services" have the same meanings as in section 3109.04 of the Revised Code.

(3) "Confidential law enforcement investigatory record" has the same meaning as in section 149.43 of the Revised Code.

(4) "Parenting time order" means an order establishing the amount of time that a child spends with the parent who is not the residential parent or the amount of time that the child is to be physically located with a parent under a shared parenting order.

(5) "Record" means any record, document, file, or other material that contains information directly related to a child, including, but not limited to, any of the following:

(a) Records maintained by public and nonpublic schools;

(b) Records maintained by facilities that provide child care, as defined in section 5104.01 of the Revised Code, publicly funded child care, as defined in section 5104.01 of the Revised Code, or pre-school services operated by or under the supervision of a school district board of education or a nonpublic school;

(c) Records maintained by hospitals, other facilities, or persons providing medical or surgical care or treatment for the child;

(d) Records maintained by agencies, departments, instrumentalities, or other entities of the state or any political subdivision of the state, other than a child support enforcement agency. Access to records maintained by a child support enforcement agency is governed by section 3125.16 of the Revised Code.

Amended by 129th General AssemblyFile No.21,HB 121, §1, eff. 6/9/2011.

Effective Date: 03-22-2001; 05-18-2005

This section is set out twice. See also §3109.0512, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 3109.051 - [Effective 1/1/2014] Parenting time - companionship or visitation rights.

(A) If a divorce, dissolution, legal separation, or annulment proceeding involves a child and if the court has not issued a shared parenting decree, the court shall consider any mediation report filed pursuant to section 3109.052 of the Revised Code and, in accordance with division (C) of this section, shall make a just and reasonable order or decree permitting each parent who is not the residential parent to have parenting time with the child at the time and under the conditions that the court directs, unless the court determines that it would not be in the best interest of the child to permit that parent to have parenting time with the child and includes in the journal its findings of fact and conclusions of law. Whenever possible, the order or decree permitting the parenting time shall ensure the opportunity for both parents to have frequent and continuing contact with the child, unless frequent and continuing contact by either parent with the child would not be in the best interest of the child. The court shall include in its final decree a specific schedule of parenting time for that parent. Except as provided in division (E)(6) of section 3113.31 of the Revised Code, if the court, pursuant to this section, grants parenting time to a parent or companionship or visitation rights to any other person with respect to any child, it shall not require the public children services agency to provide supervision of or other services related to that parent's exercise of parenting time or that person's exercise of companionship or visitation rights with respect to the child. This section does not limit the power of a juvenile court pursuant to Chapter 2151. of the Revised Code to issue orders with respect to children who are alleged to be abused, neglected, or dependent children or to make dispositions of children who are adjudicated abused, neglected, or dependent children or of a common pleas court to issue orders pursuant to section 3113.31 of the Revised Code.

(B)

(1) In a divorce, dissolution of marriage, legal separation, annulment, or child support proceeding that involves a child, the court may grant reasonable companionship or visitation rights to any grandparent, any person related to the child by consanguinity or affinity, or any other person other than a parent, if all of the following apply:

(a) The grandparent, relative, or other person files a motion with the court seeking companionship or visitation rights.

(b) The court determines that the grandparent, relative, or other person has an interest in the welfare of the child.

(c) The court determines that the granting of the companionship or visitation rights is in the best interest of the child.

(2) A motion may be filed under division (B)(1) of this section during the pendency of the divorce, dissolution of marriage, legal separation, annulment, or child support proceeding or, if a motion was not filed at that time or was filed at that time and the circumstances in the case have changed, at any time after a decree or final order is issued in the case.

(C) When determining whether to grant parenting time rights to a parent pursuant to this section or section 3109.12 of the Revised Code or to grant companionship or visitation rights to a grandparent, relative, or other person pursuant to this section or section 3109.11 or 3109.12 of the Revised Code, when establishing a specific parenting time or visitation schedule, and when determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or section 3109.11 or 3109.12 of the Revised Code, the court shall consider any mediation report that is filed pursuant to section 3109.052 of the Revised Code and shall consider all other relevant factors, including, but not limited to, all of the factors listed in division (D) of this section. In considering the factors listed in division (D) of this section for purposes of determining whether to grant parenting time or visitation rights, establishing a specific parenting time or visitation schedule, determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or under section 3109.11 or 3109.12 of the Revised Code, and resolving any issues related to the making of any determination with respect to parenting time or visitation rights or the establishment of any specific parenting time or visitation schedule, the court, in its discretion, may interview in chambers any or all involved children regarding their wishes and concerns. If the court interviews any child concerning the child's wishes and concerns regarding those parenting time or visitation matters, the interview shall be conducted in chambers, and no person other than the child, the child's attorney, the judge, any necessary court personnel, and, in the judge's discretion, the attorney of each parent shall be permitted to be present in the chambers during the interview. No person shall obtain or attempt to obtain from a child a written or recorded statement or affidavit setting forth the wishes and concerns of the child regarding those parenting time or visitation matters. A court, in considering the factors listed in division (D) of this section for purposes of determining whether to grant any parenting time or visitation rights, establishing a parenting time or visitation schedule, determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or under section 3109.11 or 3109.12 of the Revised Code, or resolving any issues related to the making of any determination with respect to parenting time or visitation rights or the establishment of any specific parenting time or visitation schedule, shall not accept or consider a written or recorded statement or affidavit that purports to set forth the child's wishes or concerns regarding those parenting time or visitation matters.

(D) In determining whether to grant parenting time to a parent pursuant to this section or section 3109.12 of the Revised Code or companionship or visitation rights to a grandparent, relative, or other person pursuant to this section or section 3109.11 or 3109.12 of the Revised Code, in establishing a specific parenting time or visitation schedule, and in determining other parenting time matters under this section or section 3109.12 of the Revised Code or visitation matters under this section or section 3109.11 or 3109.12 of the Revised Code, the court shall consider all of the following factors:

(1) The prior interaction and interrelationships of the child with the child's parents, siblings, and other persons related by consanguinity or affinity, and with the person who requested companionship or visitation if that person is not a parent, sibling, or relative of the child;

(2) The geographical location of the residence of each parent and the distance between those residences, and if the person is not a parent, the geographical location of that person's residence and the distance between that person's residence and the child's residence;

(3) The child's and parents' available time, including, but not limited to, each parent's employment schedule, the child's school schedule, and the child's and the parents' holiday and vacation schedule;

(4) The age of the child;

(5) The child's adjustment to home, school, and community;

(6) If the court has interviewed the child in chambers, pursuant to division (C) of this section, regarding the wishes and concerns of the child as to parenting time by the parent who is not the residential parent or companionship or visitation by the grandparent, relative, or other person who requested companionship or visitation, as to a specific parenting time or visitation schedule, or as to other parenting time or visitation matters, the wishes and concerns of the child, as expressed to the court;

(7) The health and safety of the child;

(8) The amount of time that will be available for the child to spend with siblings;

(9) The mental and physical health of all parties;

(10) Each parent's willingness to reschedule missed parenting time and to facilitate the other parent's parenting time rights, and with respect to a person who requested companionship or visitation, the willingness of that person to reschedule missed visitation;

(11) In relation to parenting time, whether either parent previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being an abused child or a neglected child; whether either parent, in a case in which a child has been adjudicated an abused child or a neglected child, previously has been determined to be the perpetrator of the abusive or neglectful act that is the basis of the adjudication; and whether there is reason to believe that either parent has acted in a manner resulting in a child being an abused child or a neglected child;

(12) In relation to requested companionship or visitation by a person other than a parent, whether the person previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being an abused child or a neglected child; whether the person, in a case in which a child has been adjudicated an abused child or a neglected child, previously has been determined to be the perpetrator of the abusive or neglectful act that is the basis of the adjudication; whether either parent previously has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the current proceeding; whether either parent previously has been convicted of an offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the current proceeding and caused physical harm to the victim in the commission of the offense; and whether there is reason to believe that the person has acted in a manner resulting in a child being an abused child or a neglected child;

(13) Whether the residential parent or one of the parents subject to a shared parenting decree has continuously and willfully denied the other parent's right to parenting time in accordance with an order of the court;

(14) Whether either parent has established a residence or is planning to establish a residence outside this state;

(15) In relation to requested companionship or visitation by a person other than a parent, the wishes and concerns of the child's parents, as expressed by them to the court;

(16) Any other factor in the best interest of the child.

(E) The remarriage of a residential parent of a child does not affect the authority of a court under this section to grant parenting time rights with respect to the child to the parent who is not the residential parent or to grant reasonable companionship or visitation rights with respect to the child to any grandparent, any person related by consanguinity or affinity, or any other person.

(F)

(1) If the court, pursuant to division (A) of this section, denies parenting time to a parent who is not the residential parent or denies a motion for reasonable companionship or visitation rights filed under division (B) of this section and the parent or movant files a written request for findings of fact and conclusions of law, the court shall state in writing its findings of fact and conclusions of law in accordance with Civil Rule 52.

(2) On or before July 1, 1991, each court of common pleas, by rule, shall adopt standard parenting time guidelines. A court shall have discretion to deviate from its standard parenting time guidelines based upon factors set forth in division (D) of this section.

(G)

(1) If the residential parent intends to move to a residence other than the residence specified in the parenting time order or decree of the court, the parent shall file a notice of intent to relocate with the court that issued the order or decree. Except as provided in divisions (G)(2), (3), and (4) of this section, the court shall send a copy of the notice to the parent who is not the residential parent. Upon receipt of the notice, the court, on its own motion or the motion of the parent who is not the residential parent, may schedule a hearing with notice to both parents to determine whether it is in the best interest of the child to revise the parenting time schedule for the child.

(2) When a court grants parenting time rights to a parent who is not the residential parent, the court shall determine whether that parent has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child. If the court determines that that parent has not been so convicted and has not been determined to be the perpetrator of an abusive act that is the basis of a child abuse adjudication, the court shall issue an order stating that a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section will be sent to the parent who is given the parenting time rights in accordance with division (G)(1) of this section.

If the court determines that the parent who is granted the parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, it shall issue an order stating that that parent will not be given a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section unless the court determines that it is in the best interest of the children to give that parent a copy of the notice of relocation, issues an order stating that that parent will be given a copy of any notice of relocation filed pursuant to division (G)(1) of this section, and issues specific written findings of fact in support of its determination.

(3) If a court, prior to April 11, 1991, issued an order granting parenting time rights to a parent who is not the residential parent and did not require the residential parent in that order to give the parent who is granted the parenting time rights notice of any change of address and if the residential parent files a notice of relocation pursuant to division (G)(1) of this section, the court shall determine if the parent who is granted the parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child. If the court determines that the parent who is granted the parenting time rights has not been so convicted and has not been determined to be the perpetrator of an abusive act that is the basis of a child abuse adjudication, the court shall issue an order stating that a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section will be sent to the parent who is granted parenting time rights in accordance with division (G)(1) of this section.

If the court determines that the parent who is granted the parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, it shall issue an order stating that that parent will not be given a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section unless the court determines that it is in the best interest of the children to give that parent a copy of the notice of relocation, issues an order stating that that parent will be given a copy of any notice of relocation filed pursuant to division (G)(1) of this section, and issues specific written findings of fact in support of its determination.

(4) If a parent who is granted parenting time rights pursuant to this section or any other section of the Revised Code is authorized by an order issued pursuant to this section or any other court order to receive a copy of any notice of relocation that is filed pursuant to division (G)(1) of this section or pursuant to court order, if the residential parent intends to move to a residence other than the residence address specified in the parenting time order, and if the residential parent does not want the parent who is granted the parenting time rights to receive a copy of the relocation notice because the parent with parenting time rights has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, the residential parent may file a motion with the court requesting that the parent who is granted the parenting time rights not receive a copy of any notice of relocation. Upon the filing of the motion, the court shall schedule a hearing on the motion and give both parents notice of the date, time, and location of the hearing. If the court determines that the parent who is granted the parenting time rights has been so convicted or has been determined to be the perpetrator of an abusive act that is the basis of a child abuse adjudication, the court shall issue an order stating that the parent who is granted the parenting time rights will not be given a copy of any notice of relocation that is filed with the court pursuant to division (G)(1) of this section or that the residential parent is no longer required to give that parent a copy of any notice of relocation unless the court determines that it is in the best interest of the children to give that parent a copy of the notice of relocation, issues an order stating that that parent will be given a copy of any notice of relocation filed pursuant to division (G)(1) of this section, and issues specific written findings of fact in support of its determination. If it does not so find, it shall dismiss the motion.

(H)

(1) Subject to section 3125.16 and division (F) of section 3319.321 of the Revised Code, a parent of a child who is not the residential parent of the child is entitled to access, under the same terms and conditions under which access is provided to the residential parent, to any record that is related to the child and to which the residential parent of the child legally is provided access, unless the court determines that it would not be in the best interest of the child for the parent who is not the residential parent to have access to the records under those same terms and conditions. If the court determines that the parent of a child who is not the residential parent should not have access to records related to the child under the same terms and conditions as provided for the residential parent, the court shall specify the terms and conditions under which the parent who is not the residential parent is to have access to those records, shall enter its written findings of facts and opinion in the journal, and shall issue an order containing the terms and conditions to both the residential parent and the parent of the child who is not the residential parent. The court shall include in every order issued pursuant to this division notice that any keeper of a record who knowingly fails to comply with the order or division (H) of this section is in contempt of court.

(2) Subject to section 3125.16 and division (F) of section 3319.321 of the Revised Code, subsequent to the issuance of an order under division (H)(1) of this section, the keeper of any record that is related to a particular child and to which the residential parent legally is provided access shall permit the parent of the child who is not the residential parent to have access to the record under the same terms and conditions under which access is provided to the residential parent, unless the residential parent has presented the keeper of the record with a copy of an order issued under division (H)(1) of this section that limits the terms and conditions under which the parent who is not the residential parent is to have access to records pertaining to the child and the order pertains to the record in question. If the residential parent presents the keeper of the record with a copy of that type of order, the keeper of the record shall permit the parent who is not the residential parent to have access to the record only in accordance with the most recent order that has been issued pursuant to division (H)(1) of this section and presented to the keeper by the residential parent or the parent who is not the residential parent. Any keeper of any record who knowingly fails to comply with division (H) of this section or with any order issued pursuant to division (H)(1) of this section is in contempt of court.

(3) The prosecuting attorney of any county may file a complaint with the court of common pleas of that county requesting the court to issue a protective order preventing the disclosure pursuant to division (H)(1) or (2) of this section of any confidential law enforcement investigatory record. The court shall schedule a hearing on the motion and give notice of the date, time, and location of the hearing to all parties.

(I) A court that issues a parenting time order or decree pursuant to this section or section 3109.12 of the Revised Code shall determine whether the parent granted the right of parenting time is to be permitted access, in accordance with section 5104.039 of the Revised Code, to any child day-care center that is, or that in the future may be, attended by the children with whom the right of parenting time is granted. Unless the court determines that the parent who is not the residential parent should not have access to the center to the same extent that the residential parent is granted access to the center, the parent who is not the residential parent and who is granted parenting time rights is entitled to access to the center to the same extent that the residential parent is granted access to the center. If the court determines that the parent who is not the residential parent should not have access to the center to the same extent that the residential parent is granted such access under section 5104.039 of the Revised Code, the court shall specify the terms and conditions under which the parent who is not the residential parent is to have access to the center, provided that the access shall not be greater than the access that is provided to the residential parent under section 5104.039 of the Revised Code, the court shall enter its written findings of fact and opinions in the journal, and the court shall include the terms and conditions of access in the parenting time order or decree.

(J)

(1) Subject to division (F) of section 3319.321 of the Revised Code, when a court issues an order or decree allocating parental rights and responsibilities for the care of a child, the parent of the child who is not the residential parent of the child is entitled to access, under the same terms and conditions under which access is provided to the residential parent, to any student activity that is related to the child and to which the residential parent of the child legally is provided access, unless the court determines that it would not be in the best interest of the child to grant the parent who is not the residential parent access to the student activities under those same terms and conditions. If the court determines that the parent of the child who is not the residential parent should not have access to any student activity that is related to the child under the same terms and conditions as provided for the residential parent, the court shall specify the terms and conditions under which the parent who is not the residential parent is to have access to those student activities, shall enter its written findings of facts and opinion in the journal, and shall issue an order containing the terms and conditions to both the residential parent and the parent of the child who is not the residential parent. The court shall include in every order issued pursuant to this division notice that any school official or employee who knowingly fails to comply with the order or division (J) of this section is in contempt of court.

(2) Subject to division (F) of section 3319.321 of the Revised Code, subsequent to the issuance of an order under division (J)(1) of this section, all school officials and employees shall permit the parent of the child who is not the residential parent to have access to any student activity under the same terms and conditions under which access is provided to the residential parent of the child, unless the residential parent has presented the school official or employee, the board of education of the school, or the governing body of the chartered nonpublic school with a copy of an order issued under division (J)(1) of this section that limits the terms and conditions under which the parent who is not the residential parent is to have access to student activities related to the child and the order pertains to the student activity in question. If the residential parent presents the school official or employee, the board of education of the school, or the governing body of the chartered nonpublic school with a copy of that type of order, the school official or employee shall permit the parent who is not the residential parent to have access to the student activity only in accordance with the most recent order that has been issued pursuant to division (J)(1) of this section and presented to the school official or employee, the board of education of the school, or the governing body of the chartered nonpublic school by the residential parent or the parent who is not the residential parent. Any school official or employee who knowingly fails to comply with division (J) of this section or with any order issued pursuant to division (J)(1) of this section is in contempt of court.

(K) If any person is found in contempt of court for failing to comply with or interfering with any order or decree granting parenting time rights issued pursuant to this section or section 3109.12 of the Revised Code or companionship or visitation rights issued pursuant to this section, section 3109.11 or 3109.12 of the Revised Code, or any other provision of the Revised Code, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt, and may award reasonable compensatory parenting time or visitation to the person whose right of parenting time or visitation was affected by the failure or interference if such compensatory parenting time or visitation is in the best interest of the child. Any compensatory parenting time or visitation awarded under this division shall be included in an order issued by the court and, to the extent possible, shall be governed by the same terms and conditions as was the parenting time or visitation that was affected by the failure or interference.

(L) Any parent who requests reasonable parenting time rights with respect to a child under this section or section 3109.12 of the Revised Code or any person who requests reasonable companionship or visitation rights with respect to a child under this section, section 3109.11 or 3109.12 of the Revised Code, or any other provision of the Revised Code may file a motion with the court requesting that it waive all or any part of the costs that may accrue in the proceedings. If the court determines that the movant is indigent and that the waiver is in the best interest of the child, the court, in its discretion, may waive payment of all or any part of the costs of those proceedings.

(M)

(1) A parent who receives an order for active military service in the uniformed services and who is subject to a parenting time order may apply to the court for any of the following temporary orders for the period extending from the date of the parent's departure to the date of return:

(a) An order delegating all or part of the parent's parenting time with the child to a relative or to another person who has a close and substantial relationship with the child if the delegation is in the child's best interest;

(b) An order that the other parent make the child reasonably available for parenting time with the parent when the parent is on leave from active military service;

(c) An order that the other parent facilitate contact, including telephone and electronic contact, between the parent and child while the parent is on active military service.

(2)

(a) Upon receipt of an order for active military service, a parent who is subject to a parenting time order and seeks an order under division (M)(1) of this section shall notify the other parent who is subject to the parenting time order and apply to the court as soon as reasonably possible after receipt of the order for active military service. The application shall include the date on which the active military service begins.

(b) The court shall schedule a hearing upon receipt of an application under division (M) of this section and hold the hearing not later than thirty days after its receipt, except that the court shall give the case calendar priority and handle the case expeditiously if exigent circumstances exist in the case. No hearing shall be required if both parents agree to the terms of the requested temporary order and the court determines that the order is in the child's best interest.

(c) In determining whether a delegation under division (M)(1)(a) of this section is in the child's best interest, the court shall consider all relevant factors, including the factors set forth in division (D) of this section.

(d) An order delegating all or part of the parent's parenting time pursuant to division (M)(1)(a) of this section does not create standing on behalf of the person to whom parenting time is delegated to assert visitation or companionship rights independent of the order.

(3) At the request of a parent who is ordered for active military service in the uniformed services and who is a subject of a proceeding pertaining to a parenting time order or pertaining to a request for companionship rights or visitation with a child, the court shall permit the parent to participate in the proceeding and present evidence by electronic means, including communication by telephone, video, or internet to the extent permitted by rules of the supreme court of Ohio.

(N) The juvenile court has exclusive jurisdiction to enter the orders in any case certified to it from another court.

(O) As used in this section:

(1) "Abused child" has the same meaning as in section 2151.031 of the Revised Code, and "neglected child" has the same meaning as in section 2151.03 of the Revised Code.

(2) "Active military service" and "uniformed services" have the same meanings as in section 3109.04 of the Revised Code.

(3) "Confidential law enforcement investigatory record" has the same meaning as in section 149.43 of the Revised Code.

(4) "Parenting time order" means an order establishing the amount of time that a child spends with the parent who is not the residential parent or the amount of time that the child is to be physically located with a parent under a shared parenting order.

(5) "Record" means any record, document, file, or other material that contains information directly related to a child, including, but not limited to, any of the following:

(a) Records maintained by public and nonpublic schools;

(b) Records maintained by facilities that provide child care, as defined in section 5104.01 of the Revised Code, publicly funded child care, as defined in section 5104.01 of the Revised Code, or pre-school services operated by or under the supervision of a school district board of education or a nonpublic school;

(c) Records maintained by hospitals, other facilities, or persons providing medical or surgical care or treatment for the child;

(d) Records maintained by agencies, departments, instrumentalities, or other entities of the state or any political subdivision of the state, other than a child support enforcement agency. Access to records maintained by a child support enforcement agency is governed by section 3125.16 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.21,HB 121, §1, eff. 6/9/2011.

Effective Date: 03-22-2001; 05-18-2005

This section is set out twice. See also §3109.0511, effective until 1/1/2014.



Section 3109.052 - Mediation of differences as to allocating parental rights and responsibilities.

(A) If a proceeding for divorce, dissolution, legal separation, annulment, or the allocation of parental rights and responsibilities for the care of a child involves one or more children, if the parents of the children do not agree upon an appropriate allocation of parental rights and responsibilities for the care of their children or do not agree upon a specific schedule of parenting time for their children, the court may order the parents to mediate their differences on those matters in accordance with mediation procedures adopted by the court by local rule. When the court determines whether mediation is appropriate in any proceeding, it shall consider whether either parent previously has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, whether either parent previously has been convicted of or pleaded guilty to an offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, and whether either parent has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child. If either parent has been convicted of or pleaded guilty to a violation of section 2919.25 of the Revised Code involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding, has been convicted of or pleaded guilty to any other offense involving a victim who at the time of the commission of the offense was a member of the family or household that is the subject of the proceeding and caused physical harm to the victim in the commission of the offense, or has been determined to be the perpetrator of the abusive act that is the basis of an adjudication that a child is an abused child, the court may order mediation only if the court determines that it is in the best interests of the parties to order mediation and makes specific written findings of fact to support its determination.

If a court issues an order pursuant to this division requiring mediation, it also may order the parents to file a mediation report within a specified period of time and order the parents to pay the cost of mediation, unless either or both of the parents file a motion requesting that the court waive that requirement. Upon the filing of a motion requesting the waiver of that requirement, the court, for good cause shown, may waive the requirement that either or both parents pay the cost of mediation or may require one of the parents to pay the entire cost of mediation. Any mediation procedures adopted by local court rule for use under this division shall include, but are not limited to, provisions establishing qualifications for mediators who may be employed or used and provisions establishing standards for the conduct of the mediation.

(B) If a mediation order is issued under division (A) of this section and the order requires the parents to file a mediation report, the mediator and each parent who takes part in mediation in accordance with the order jointly shall file a report of the results of the mediation process with the court that issued the order under that division. A mediation report shall indicate only whether agreement has been reached on any of the issues that were the subject of the mediation, and, if agreement has been reached, the content and details of the agreement. No mediation report shall contain any background information concerning the mediation process or any information discussed or presented in the process. The court shall consider the mediation report when it allocates parental rights and responsibilities for the care of children under section 3109.04 of the Revised Code and when it establishes a specific schedule of parenting time under section 3109.051 of the Revised Code. The court is not bound by the mediation report and shall consider the best interest of the children when making that allocation or establishing the parenting time schedule.

(C) If a mediation order is issued under division (A) of this section, the mediator shall not be made a party to, and shall not be called as a witness or testify in, any action or proceeding, other than a criminal, delinquency, child abuse, child neglect, or dependent child action or proceeding, that is brought by or against either parent and that pertains to the mediation process, to any information discussed or presented in the mediation process, to the allocation of parental rights and responsibilities for the care of the parents' children, or to the awarding of parenting time rights in relation to their children. The mediator shall not be made a party to, or be called as a witness or testify in, such an action or proceeding even if both parents give their prior consent to the mediator being made a party to or being called as a witness or to testify in the action or proceeding.

(D) Division (A) of this section does not apply to either of the following:

(1) Any proceeding, or the use of mediation in any proceeding that is not a proceeding for divorce, dissolution, legal separation, annulment, or the allocation of parental rights and responsibilities for the care of a child;

(2) The use of mediation in any proceeding for divorce, dissolution, legal separation, annulment, or the allocation of parental rights and responsibilities for the care of a child, in relation to issues other than the appropriate allocation of parental rights and responsibilities for the care of the parents' children and other than a specific parenting time schedule for the parents' children.

Effective Date: 03-22-2001



Section 3109.053 - Parenting classes or counseling.

In any divorce, legal separation, or annulment proceeding and in any proceeding pertaining to the allocation of parental rights and responsibilities for the care of a child, the court may require, by rule or otherwise, that the parents attend classes on parenting or other related issues or obtain counseling before the court issues an order allocating the parental rights and responsibilities for the care of the minor children of the marriage. If a court in any proceeding requires parents to attend classes on parenting or other related issues or to obtain counseling, the court may require that the parents' children attend the classes or counseling with the parents. If the court orders the parents to attend classes or obtain counseling, the court shall impose the cost of the classes and counseling on, and may allocate the costs between, the parents, except that if the court determines that both parents are indigent, the court shall not impose the cost of the classes or counseling on the parents.

Effective Date: 10-05-2000



Section 3109.06 - Certification to juvenile court.

Except as provided in division (K) of section 2301.03 of the Revised Code, any court, other than a juvenile court, that has jurisdiction in any case respecting the allocation of parental rights and responsibilities for the care of a child under eighteen years of age and the designation of the child's place of residence and legal custodian or in any case respecting the support of a child under eighteen years of age, may, on its own motion or on motion of any interested party, with the consent of the juvenile court, certify the record in the case or so much of the record and such further information, in narrative form or otherwise, as the court deems necessary or the juvenile court requests, to the juvenile court for further proceedings; upon the certification, the juvenile court shall have exclusive jurisdiction.

In cases in which the court of common pleas finds the parents unsuitable to have the parental rights and responsibilities for the care of the child or children and unsuitable to provide the place of residence and to be the legal custodian of the child or children, consent of the juvenile court shall not be required to such certification. This section applies to actions pending on August 28, 1951.

In any case in which a court of common pleas, or other court having jurisdiction, has issued an order that allocates parental rights and responsibilities for the care of minor children and designates their place of residence and legal custodian of minor children, has made an order for support of minor children, or has done both, the jurisdiction of the court shall not abate upon the death of the person awarded custody but shall continue for all purposes during the minority of the children. The court, upon its own motion or the motion of either parent or of any interested person acting on behalf of the children, may proceed to make further disposition of the case in the best interests of the children and subject to sections 3109.42 to 3109.48 of the Revised Code. If the children are under eighteen years of age, it may certify them, pursuant to this section, to the juvenile court of any county for further proceedings. After certification to a juvenile court, the jurisdiction of the court of common pleas, or other court, shall cease, except as to any payments of spousal support due for the spouse and support payments due and unpaid for the children at the time of the certification.

Any disposition made pursuant to this section, whether by a juvenile court after a case is certified to it, or by any court upon the death of a person awarded custody of a child, shall be made in accordance with sections 3109.04 and 3109.42 to 3109.48 of the Revised Code. If an appeal is taken from a decision made pursuant to this section that allocates parental rights and responsibilities for the care of a minor child and designates the child's place of residence and legal custodian, the court of appeals shall give the case calendar priority and handle it expeditiously.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 10-20-1999



Section 3109.07 - Appeals.

An appeal to the court of appeals may be had pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 03-17-1987



Section 3109.08 - [Repealed].

Effective Date: 01-01-1974



Section 3109.09 - Liability of parents for willful damage of property or theft by their children.

(A) As used in this section, "parent" means one of the following:

(1) Both parents unless division (A)(2) or (3) of this section applies;

(2) The parent designated the residential parent and legal custodian pursuant to an order issued under section 3109.04 of the Revised Code that is not a shared parenting order;

(3) The custodial parent of a child born out of wedlock with respect to whom no custody order has been issued.

(B) Any owner of property, including any board of education of a city, local, exempted village, or joint vocational school district, may maintain a civil action to recover compensatory damages not exceeding ten thousand dollars and court costs from the parent of a minor if the minor willfully damages property belonging to the owner or commits acts cognizable as a "theft offense," as defined in section 2913.01 of the Revised Code, involving the property of the owner. The action may be joined with an action under Chapter 2737. of the Revised Code against the minor, or the minor and the minor's parent, to recover the property regardless of value, but any additional damages recovered from the parent pursuant to this section shall be limited to compensatory damages not exceeding ten thousand dollars, as authorized by this section. A finding of willful destruction of property or of committing acts cognizable as a theft offense is not dependent upon a prior finding that the child is a delinquent child or upon the child's conviction of any criminal offense.

(C)

(1) If a court renders a judgment in favor of a board of education of a city, local, exempted village, or joint vocational school district in an action brought pursuant to division (B) of this section, if the board of education agrees to the parent's performance of community service in lieu of full payment of the judgment, and if the parent who is responsible for the payment of the judgment agrees to voluntarily participate in the performance of community service in lieu of full payment of the judgment, the court may order the parent to perform community service in lieu of providing full payment of the judgment.

(2) If a court, pursuant to division (C)(1) of this section, orders a parent to perform community service in lieu of providing full payment of a judgment, the court shall specify in its order the amount of the judgment, if any, to be paid by the parent, the type and number of hours of community service to be performed by the parent, and any other conditions necessary to carry out the order.

(D) This section shall not apply to a parent of a minor if the minor was married at the time of the commission of the acts or violations that would otherwise give rise to a civil action commenced under this section.

(E) Any action brought pursuant to this section shall be commenced and heard as in other civil actions.

(F) The monetary limitation upon compensatory damages set forth in this section does not apply to a civil action brought pursuant to section 2307.70 of the Revised Code.

Effective Date: 10-29-1996



Section 3109.10 - Liability of parents for willful and malicious assaults by their children.

As used in this section, "parent" has the same meaning as in section 3109.09 of the Revised Code.

Any person is entitled to maintain an action to recover compensatory damages in a civil action, in an amount not to exceed ten thousand dollars and costs of suit in a court of competent jurisdiction, from the parent of a child under the age of eighteen if the child willfully and maliciously assaults the person by a means or force likely to produce great bodily harm. A finding of willful and malicious assault by a means or force likely to produce great bodily harm is not dependent upon a prior finding that the child is a delinquent child.

Any action brought pursuant to this section shall be commenced and heard as in other civil actions for damages.

The monetary limitation upon compensatory damages set forth in this section does not apply to a civil action brought pursuant to section 2307.70 of the Revised Code.

Effective Date: 10-29-1996



Section 3109.11 - Companionship or visitation rights for parents or other relatives of deceased mother or father.

If either the father or mother of an unmarried minor child is deceased, the court of common pleas of the county in which the minor child resides may grant the parents and other relatives of the deceased father or mother reasonable companionship or visitation rights with respect to the minor child during the child's minority if the parent or other relative files a complaint requesting reasonable companionship or visitation rights and if the court determines that the granting of the companionship or visitation rights is in the best interest of the minor child. In determining whether to grant any person reasonable companionship or visitation rights with respect to any child, the court shall consider all relevant factors, including, but not limited to, the factors set forth in division (D) of section 3109.051 of the Revised Code. Divisions (C), (K), and (L) of section 3109.051 of the Revised Code apply to the determination of reasonable companionship or visitation rights under this section and to any order granting any such rights that is issued under this section.

The remarriage of the surviving parent of the child or the adoption of the child by the spouse of the surviving parent of the child does not affect the authority of the court under this section to grant reasonable companionship or visitation rights with respect to the child to a parent or other relative of the child's deceased father or mother.

If the court denies a request for reasonable companionship or visitation rights made pursuant to this section and the complainant files a written request for findings of fact and conclusions of law, the court shall state in writing its findings of fact and conclusions of law in accordance with Civil Rule 52.

Except as provided in division (E)(6) of section 3113.31 of the Revised Code, if the court, pursuant to this section, grants any person companionship or visitation rights with respect to any child, it shall not require the public children services agency to provide supervision of or other services related to that person's exercise of companionship or visitation rights with respect to the child. This section does not limit the power of a juvenile court pursuant to Chapter 2151. of the Revised Code to issue orders with respect to children who are alleged to be abused, neglected, or dependent children or to make dispositions of children who are adjudicated abused, neglected, or dependent children or of a common pleas court to issue orders pursuant to section 3113.31 of the Revised Code.

Effective Date: 03-22-2001



Section 3109.12 - Mother unmarried - parenting time, companionship or visitation rights.

(A) If a child is born to an unmarried woman, the parents of the woman and any relative of the woman may file a complaint requesting the court of common pleas of the county in which the child resides to grant them reasonable companionship or visitation rights with the child. If a child is born to an unmarried woman and if the father of the child has acknowledged the child and that acknowledgment has become final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code or has been determined in an action under Chapter 3111. of the Revised Code to be the father of the child, the father may file a complaint requesting that the court of appropriate jurisdiction of the county in which the child resides grant him reasonable parenting time rights with the child and the parents of the father and any relative of the father may file a complaint requesting that the court grant them reasonable companionship or visitation rights with the child.

(B) The court may grant the parenting time rights or companionship or visitation rights requested under division (A) of this section, if it determines that the granting of the parenting time rights or companionship or visitation rights is in the best interest of the child. In determining whether to grant reasonable parenting time rights or reasonable companionship or visitation rights with respect to any child, the court shall consider all relevant factors, including, but not limited to, the factors set forth in division (D) of section 3109.051 of the Revised Code. Divisions (C), (K), and (L) of section 3109.051 of the Revised Code apply to the determination of reasonable parenting time rights or reasonable companionship or visitation rights under this section and to any order granting any such rights that is issued under this section.

The marriage or remarriage of the mother or father of a child does not affect the authority of the court under this section to grant the natural father reasonable parenting time rights or the parents or relatives of the natural father or the parents or relatives of the mother of the child reasonable companionship or visitation rights with respect to the child.

If the court denies a request for reasonable parenting time rights or reasonable companionship or visitation rights made pursuant to division (A) of this section and the complainant files a written request for findings of fact and conclusions of law, the court shall state in writing its findings of fact and conclusions of law in accordance with Civil Rule 52.

Except as provided in division (E)(6) of section 3113.31 of the Revised Code, if the court, pursuant to this section, grants parenting time rights or companionship or visitation rights with respect to any child, it shall not require the public children services agency to provide supervision of or other services related to that parent's exercise of parenting time rights with the child or that person's exercise of companionship or visitation rights with the child. This section does not limit the power of a juvenile court pursuant to Chapter 2151. of the Revised Code to issue orders with respect to children who are alleged to be abused, neglected, or dependent children or to make dispositions of children who are adjudicated abused, neglected, or dependent children or of a common pleas court to issue orders pursuant to section 3113.31 of the Revised Code.

Effective Date: 03-22-2001



Section 3109.13 - Prevention of child abuse and child neglect definitions.

As used in sections 3109.13 to 3109.18 of the Revised Code:

(A) "Child abuse and child neglect prevention programs" means programs that use primary and secondary prevention strategies that are conducted at the local level and activities and projects of statewide significance designed to strengthen families and prevent child abuse and child neglect.

(B) "Primary prevention strategies" are activities and services provided to the public designed to prevent or reduce the prevalence of child abuse and child neglect before signs of abuse or neglect can be observed.

(C) "Secondary prevention strategies" are activities and services that are provided to a specific population identified as having risk factors for child abuse and child neglect and are designed to intervene at the earliest warning signs of child abuse or child neglect, or whenever a child can be identified as being at risk of abuse or neglect.

Effective Date: 04-07-2003



Section 3109.14 - Fees for vital statistics records.

(A) As used in this section, "birth record" and "certification of birth" have the meanings given in section 3705.01 of the Revised Code.

(B)

(1) The director of health, a person authorized by the director, a local commissioner of health, or a local registrar of vital statistics shall charge and collect a fee for each certified copy of a birth record, for each certification of birth, and for each copy of a death record. The fee shall be three dollars. The fee is in addition to the fee imposed by section 3705.24 or any other section of the Revised Code. A local commissioner of health or a local registrar of vital statistics may retain an amount of each additional fee collected, not to exceed three per cent of the amount of the additional fee, to be used for costs directly related to the collection of the fee and the forwarding of the fee to the department of health.

The additional fees collected by the director of health or a person authorized by the director and the additional fees collected but not retained by a local commissioner of health or a local registrar of vital statistics shall be forwarded to the department of health not later than thirty days following the end of each quarter. Not later than two days after the fees are forwarded to the department each quarter, the department shall pay the collected fees to the treasurer of state in accordance with rules adopted by the treasurer of state under section 113.08 of the Revised Code.

(2) Upon the filing for a divorce decree under section 3105.10 or a decree of dissolution under section 3105.65 of the Revised Code, a court of common pleas shall charge and collect a fee. The fee shall be eleven dollars. The fee is in addition to any other court costs or fees. The county clerk of courts may retain an amount of each additional fee collected, not to exceed three per cent of the amount of the additional fee, to be used for costs directly related to the collection of the fee and the forwarding of the fee to the treasurer of state. The additional fees collected, but not retained, under division (B)(2) of this section shall be forwarded to the treasurer of state not later than twenty days following the end of each month.

(C) The treasurer of state shall deposit the fees paid or forwarded under this section in the state treasury to the credit of the children's trust fund, which is hereby created. A person or government entity that fails to forward the fees in a timely manner, as determined by the treasurer of state, shall send to the treasurer of state, in addition to the fees, a penalty equal to ten per cent of the fees.

The treasurer of state shall invest the moneys in the fund, and all earnings resulting from investment of the fund shall be credited to the fund, except that actual administrative costs incurred by the treasurer of state in administering the fund may be deducted from the earnings resulting from investments. The amount that may be deducted shall not exceed three per cent of the total amount of fees credited to the fund in each fiscal year, except that the children's trust fund board may approve an amount for actual administrative costs exceeding three per cent but not exceeding four per cent of such amount. The balance of the investment earnings shall be credited to the fund. Moneys credited to the fund shall be used only for the purposes described in sections 3109.13 to 3109.18 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-05-2001; 06-30-2006



Section 3109.15 - Children's trust fund board.

There is hereby created within the department of job and family services the children's trust fund board consisting of fifteen members. The directors of alcohol and drug addiction services, health, and job and family services shall be members of the board. Eight public members shall be appointed by the governor. These members shall be persons with demonstrated knowledge in programs for children, shall be representative of the demographic composition of this state, and, to the extent practicable, shall be representative of the following categories: the educational community; the legal community; the social work community; the medical community; the voluntary sector; and professional providers of child abuse and child neglect services. Five of these members shall be residents of metropolitan statistical areas as defined by the United States office of management and budget where the population exceeds four hundred thousand; no two such members shall be residents of the same metropolitan statistical area. Two members of the board shall be members of the house of representatives appointed by the speaker of the house of representatives and shall be members of two different political parties. Two members of the board shall be members of the senate appointed by the president of the senate and shall be members of two different political parties. All members of the board appointed by the speaker of the house of representatives or the president of the senate shall serve until the expiration of the sessions of the general assembly during which they were appointed. They may be reappointed to an unlimited number of successive terms of two years at the pleasure of the speaker of the house of representatives or president of the senate. Public members shall serve terms of three years. Each member shall serve until the member's successor is appointed, or until a period of sixty days has elapsed, whichever occurs first. No public member may serve more than two consecutive full terms. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner as the original appointment.

Any member of the board may be removed by the member's appointing authority for misconduct, incompetency, or neglect of duty after first being given the opportunity to be heard in the member's own behalf. Pursuant to section 3.17 of the Revised Code, a member, except a member of the general assembly or a judge of any court in the state, who fails to attend at least three-fifths of the regular and special meetings held by the board during any two-year period forfeits the member's position on the board.

Each member of the board shall serve without compensation but shall be reimbursed for all actual and necessary expenses incurred in the performance of official duties.

At the beginning of the first year of each even-numbered general assembly, the chairperson of the board shall be appointed by the speaker of the house of representatives from among members of the board who are members of the house of representatives. At the beginning of the first year of each odd-numbered general assembly, the chairperson of the board shall be appointed by the president of the senate from among the members of the board who are senate members.

The board shall biennially select a vice-chair from among its nonlegislative members.

Effective Date: 04-07-2003

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3109.16 - Powers of the board.

(A) The children's trust fund board, upon the recommendation of the director of job and family services, shall approve the employment of an executive director who will administer the programs of the board.

(B) The department of job and family services shall provide budgetary, procurement, accounting, and other related management functions for the board and may adopt rules in accordance with Chapter 119. of the Revised Code for these purposes. An amount not to exceed three per cent of the total amount of fees deposited in the children's trust fund in each fiscal year may be used for costs directly related to these administrative functions of the department. Each fiscal year, the board shall approve a budget for administrative expenditures for the next fiscal year.

(C) The board may request that the department adopt rules the board considers necessary for the purpose of carrying out the board's responsibilities under this section, and the department may adopt those rules. The department may, after consultation with the board and the executive director, adopt any other rules to assist the board in carrying out its responsibilities under this section. In either case, the rules shall be adopted under Chapter 119. of the Revised Code.

(D) The board shall meet at least quarterly at the call of the chairperson to conduct its official business. All business transactions of the board shall be conducted in public meetings. Eight members of the board constitute a quorum. A majority of the board members is required to adopt the state plan for the allocation of funds from the children's trust fund. A majority of the quorum is required to make all other decisions of the board.

(E) With respect to funding, all of the following apply:

(1) The board may apply for and accept federal and other funds for the purpose of funding child abuse and child neglect prevention programs.

(2) The board may solicit and accept gifts, money, and other donations from any public or private source, including individuals, philanthropic foundations or organizations, corporations, or corporation endowments.

(3) The board may develop private-public partnerships to support the mission of the children's trust fund.

(4) The acceptance and use of federal and other funds shall not entail any commitment or pledge of state funds, nor obligate the general assembly to continue the programs or activities for which the federal and other funds are made available.

(5) All funds received in the manner described in this section shall be transmitted to the treasurer of state, who shall credit them to the children's trust fund created in section 3109.14 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-07-2003; 09-21-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3109.17 - Biennial state plan for comprehensive child abuse and child neglect prevention.

(A) For each fiscal biennium, the children's trust fund board shall establish a biennial state plan for comprehensive child abuse and child neglect prevention. The plan shall be transmitted to the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives and shall be made available to the general public. The board may define in the state plan the term "effective public notice." If the board does not define that term in the state plan, the board shall include in the state plan the definition of "effective public notice" specified in rules adopted by the department of job and family services.

(B) In developing and carrying out the state plan, the children's trust fund board shall, in accordance with rules adopted by the department pursuant to Chapter 119. of the Revised Code, do all of the following:

(1) Ensure that an opportunity exists for assistance through child abuse and child neglect prevention programs to persons throughout the state of various social and economic backgrounds;

(2) Before the thirtieth day of October of each year, notify each child abuse and child neglect prevention advisory board of the amount estimated to be allocated to that advisory board for the following fiscal year;

(3) Develop criteria for county or district local allocation plans, including criteria for determining the plans' effectiveness;

(4) Review, and approve or disapprove, county or district local allocation plans, as described in section 3109.171 of the Revised Code;

(5) Allocate funds to each child abuse and child neglect prevention advisory board for the purpose of funding child abuse and child neglect prevention programs. Funds shall be allocated among advisory boards according to a formula based on the ratio of the number of children under age eighteen in the county or multicounty district to the number of children under age eighteen in the state, as shown in the most recent federal decennial census of population. Subject to the availability of funds and except as provided in section 3109.171 of the Revised Code, each advisory board shall receive a minimum of ten thousand dollars per fiscal year. In the case of an advisory board that serves a multicounty district, the advisory board shall receive, subject to available funds and except as provided in section 3109.171 of the Revised Code, a minimum of ten thousand dollars per fiscal year for each county in the district. Funds shall be disbursed to the advisory boards twice annually. At least fifty per cent of the funds allocated to an advisory board for a fiscal year shall be disbursed to the advisory board not later than the thirtieth day of September. The remainder of the funds allocated to the advisory board for that fiscal year shall be disbursed before the thirty-first day of March.

The board shall specify the criteria child abuse and child neglect prevention advisory boards are to use in reviewing applications under division (F)(3) of section 3109.18 of the Revised Code.

(6) Allocate funds to entities other than child abuse and child neglect prevention advisory boards for the purpose of funding child abuse and child neglect prevention programs that have statewide significance and that have been approved by the children's trust fund board;

(7) Provide for the monitoring of expenditures from the children's trust fund and of programs that receive money from the children's trust fund;

(8) Establish reporting requirements for advisory boards;

(9) Collaborate with appropriate persons and government entities and facilitate the exchange of information among those persons and entities for the purpose of child abuse and child neglect prevention;

(10) Provide for the education of the public and professionals for the purpose of child abuse and child neglect prevention;

(11) Create and provide to each advisory board a children's trust fund grant application form;

(12) Specify the information to be included in a semiannual and an annual report completed by a children's advocacy center for which a child abuse and child neglect prevention advisory board uses funds allocated to the advisory board under section 3109.172 of the Revised Code, and each other person or entity that is a recipient of a children's trust fund grant under division (K)(1) of section 3109.18 of the Revised Code.

(C) The children's trust fund board shall prepare a report for each fiscal biennium that delineates the expenditure of money from the children's trust fund. On or before January 1, 2002, and on or before the first day of January of a year that follows the end of a fiscal biennium of this state, the board shall file a copy of the report with the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives.

(D) The children's trust fund board shall develop a list of all state and federal sources of funding that might be available for establishing, operating, or establishing and operating a children's advocacy center under sections 2151.425 to 2151.428 of the Revised Code. The board periodically shall update the list as necessary. The board shall maintain, or provide for the maintenance of, the list at an appropriate location. That location may be the offices of the department of job and family services. The board shall provide the list upon request to any children's advocacy center or to any person or entity identified in section 2151.426 of the Revised Code as a person or entity that may participate in the establishment of a children's advocacy center.

Effective Date: 04-07-2003; 05-06-2005; 09-21-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3109.171 - Local allocation plan submitted to children's trust fund board.

(A) On receipt of a local allocation plan from a child abuse and child neglect prevention advisory board submitted pursuant to division (F)(1) of section 3109.18 of the Revised Code, the children's trust fund board may do either of the following:

(1) Approve the plan;

(2) Require that the advisory board make changes to the plan and submit an amended plan to the board.

(B) If an advisory board fails to submit to the children's trust fund board a local allocation plan pursuant to division (F)(1) of section 3109.18 of the Revised Code that is postmarked on or before the first day of April preceding the fiscal year for which the plan is developed, if an advisory board fails to submit an amended plan pursuant to division (A)(2) of this section, or if a plan or an amended plan submitted by an advisory board is not approved by the children's trust fund board, the children's trust fund board may do either of the following for the fiscal year for which the plan was to have been developed:

(1) Deny funding to the advisory board;

(2) Allocate a reduced amount of funds to the advisory board, on a pro-rata daily basis.

(C) If an advisory board fails to submit to the children's trust fund board an annual report pursuant to division (K)(2) of section 3109.18 of the Revised Code not later than the fifteenth day of August following the year for which the report is written, the board, for the following fiscal year, may allocate a reduced amount of funds to the advisory board on a pro-rata daily basis.

Effective Date: 05-06-2005



Section 3109.172 - Request for start-up costs for children's advocacy center.

(A)

(1) Each child abuse and child neglect prevention advisory board may request from the children's trust fund board funds in addition to the funds allocated to the advisory board under section 3109.17 of the Revised Code to be used as one-time, start-up costs for the establishment and operation of a children's advocacy center as follows:

(a) If the advisory board serves a single county, the board may request an amount not to exceed five thousand dollars as one-time, start-up costs for the establishment and operation of a children's advocacy center that serves the county.

(b) If the advisory board serves a multicounty district, for each county within the district, the advisory board may request an amount not to exceed five thousand dollars as one-time, start-up costs for the establishment and operation of a children's advocacy center that serves the county in relation to which the use is being made.

(2) Expenditures may be made under division (A)(1) of this section for a children's advocacy center that is established to serve a single county or that is established to serve two or more contiguous counties, provided that the county in relation to which the expenditure is made is served by the center for which the advisory board uses the amount as one-time, start-up costs.

(B) Each children's advocacy center may annually request from the children's trust fund board funds in addition to the funds allocated to the advisory board under section 3109.17 of the Revised Code to conduct primary prevention strategies.

(C) On receipt of a request made pursuant to this section, the children's trust fund board shall review and approve or disapprove the request. If the board disapproves the request, the board shall send to the requestor written notice of the disapproval that states the reasons for the disapproval.

(D) No funds allocated to a child abuse and child neglect prevention advisory board under this section may be used as start-up costs for any children's advocacy center unless the center has as a component a primary prevention strategy.

No child abuse and child neglect advisory board that serves a single county and that, in any fiscal year, uses funds allocated under this section as start-up costs for a children's advocacy center may use any amount out of any funds so allocated to the advisory board for the same center in a different fiscal year or for a different center in any fiscal year. No child abuse and child neglect advisory board that serves a multicounty district and that, in any fiscal year, uses funds so allocated to the advisory board as start-up costs of a children's advocacy center in relation to a particular county within the district may use any amount out of any funds so allocated to the advisory board, in relation to the same county, for the same center in a different fiscal year or for a different center in any fiscal year.

Effective Date: 05-06-2005



Section 3109.18 - Child abuse and child neglect prevention advisory boards.

(A)

(1) A board of county commissioners may establish a child abuse and child neglect prevention advisory board or may designate the county family and children first council to serve as the child abuse and child neglect prevention advisory board. The boards of county commissioners of two or more contiguous counties may instead form a multicounty district to be served by a child abuse and child neglect prevention advisory board or may designate a regional family and children first council to serve as the district child abuse and child neglect prevention advisory board. Each advisory board shall meet at least twice a year.

(2) The county auditor is hereby designated as the auditor and fiscal officer of the advisory board. In the case of a multicounty district, the boards of county commissioners that formed the district shall designate the auditor of one of the counties as the auditor and fiscal officer of the advisory board.

(B) Each county that establishes an advisory board or, in a multicounty district, the auditor who has been designated as the auditor and fiscal officer of the advisory board, shall establish a fund in the county treasury known as the county or district children's trust fund. The auditor shall deposit all funds received from the children's trust fund board into that fund, and the auditor shall distribute money from the fund at the request of the advisory board.

(C) Each January, the board of county commissioners of a county that has established an advisory board or, in a multicounty district, the board of county commissioners of the county served by the auditor who has been designated as the auditor and fiscal officer for the advisory board, shall appropriate the amount described in division (B)(2) of section 3109.17 of the Revised Code for distribution by the advisory board to child abuse and child neglect prevention programs.

(D)

(1) Except in the case of a county or regional family and children first council that is designated to serve as a child abuse and child neglect prevention advisory board, each advisory board shall consist of an odd number of members from both the public and private sectors, including all of the following:

(a) A representative of an agency responsible for the administration of children's services in the county or district;

(b) A provider of alcohol or drug addiction services or a representative of a board of alcohol, drug addiction, and mental health services that serves the county or district;

(c) A provider of mental health services or a representative of a board of alcohol, drug addiction, and mental health services that serves the county or district;

(d) A representative of a county board of developmental disabilities that serves the county or district;

(e) A representative of the educational community appointed by the superintendent of the school district with largest enrollment in the county or multicounty district.

(2) The following groups and entities may be represented on the advisory board:

(a) Parent groups;

(b) Juvenile justice officials;

(c) Pediatricians, health department nurses, and other representatives of the medical community;

(d) School personnel;

(e) Counselors and social workers;

(f) Head start agencies;

(g) Child care providers;

(h) Other persons with demonstrated knowledge in programs for children.

(3) Of the members first appointed, at least one shall serve for a term of three years, at least one for a term of two years, and at least one for a term of one year. Thereafter, each member shall serve a term of three years. Each member shall serve until the member's successor is appointed. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner as the original appointment.

(E) Each child abuse and child neglect prevention advisory board may incur reasonable costs not to exceed five per cent of the funds allocated to the county or district under section 3109.17 of the Revised Code, for the purpose of carrying out the functions of the advisory board.

(F) Each child abuse and child neglect prevention advisory board shall do all of the following:

(1) For each fiscal biennium, develop a local allocation plan for the purpose of preventing child abuse and child neglect and submit the plan to the children's trust fund board on or before the first day of April preceding the fiscal year for which the plan is developed;

(2) Provide effective public notice, as defined by the children's trust fund board in the state plan or, if the board does not define the term in the state plan, as defined in rules adopted by the department of job and family services, to potential applicants about the availability of funds from the children's trust fund, including an estimate of the amount of money available for grants within each county or district, the date of at least one public hearing, information on obtaining a copy of the grant application form, and the deadline for submitting grant applications;

(3) Review all applications received using criteria specified in the state plan adopted by the board under section 3109.17 of the Revised Code;

(4) Consistent with the local allocation plan developed pursuant to division (F)(1) of this section, make grants to child abuse and child neglect prevention programs.

(5) Establish any reporting requirements for grant recipients, in addition to those specified by the children's trust fund board, and for children's advocacy centers for which funds are used in accordance with section 3109.172 of the Revised Code.

(G) A member of a child abuse and child neglect prevention advisory board shall not participate in the development of a local allocation plan under division (F)(1) of this section if it is reasonable to expect that the member's judgment could be affected by the member's own financial, business, property, or personal interest or other conflict of interest. For purposes of this division, "conflict of interest" means the taking of any action that violates any applicable provision of Chapter 102. or 2921. of the Revised Code. Questions relating to the existence of a conflict of interest pertaining to Chapter 2921. of the Revised Code shall be submitted by the advisory board to the local prosecuting attorney for resolution. Questions relating to the existence of a conflict of interest pertaining to Chapter 102. of the Revised Code shall be submitted by the advisory board to the Ohio ethics commission for resolution.

(H) Each advisory board shall assist the children's trust fund board in monitoring programs that receive money from the children's trust fund and shall perform such other duties for the local administration of the children's trust fund as the children's trust fund board requires.

(I) A children's advocacy center for which a child abuse and child neglect prevention advisory board uses any amount out of the funds allocated to the advisory board under section 3109.172 of the Revised Code, as start-up costs for the establishment and operation of the center, shall use the moneys so received only for establishment and operation of the center in accordance with sections 2151.425 to 2151.428 of the Revised Code. Any other person or entity that is a recipient of a grant from the children's trust fund shall use the grant funds only to fund primary and secondary child abuse and child neglect prevention programs. Any grant funds that are not spent by the recipient of the funds within the time specified by the terms of the grant shall be returned to the county treasurer. Any grant funds returned that are not redistributed by the advisory board within the state fiscal year in which they are received shall be returned to the treasurer of state. The treasurer of state shall deposit such unspent moneys into the children's trust fund to be spent for purposes consistent with the state plan adopted under section 3109.17 of the Revised Code.

(J) Applications for grants from the children's trust fund shall be made to the advisory board on forms prescribed by the children's trust fund board.

(K)

(1) Each children's advocacy center for which a child abuse and child neglect prevention advisory board uses any amount out of the funds allocated to the advisory board under section 3109.172 of the Revised Code, as start-up costs for the establishment and operation of the center, and each other person or entity that is a recipient of a children's trust fund grant from an advisory board shall file with the advisory board a copy of a semi-annual and an annual report that includes the information required by the children's trust fund board.

(2) Each advisory board shall file with the children's trust fund board, not later than the fifteenth day of August following the year for which the report is written, a copy of an annual report regarding the county or district local allocation plan that contains the information required by the children's trust fund board, and regarding the advisory board's use of any amount out of the funds allocated to the advisory board under section 3109.172 of the Revised Code as start-up costs for the establishment and operation of a children's advocacy center.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-07-2003; 05-06-2005; 05-18-2005



Section 3109.19 - Parentage or support action brought by grandparent who is providing support to child born to unmarried and unemancipated minors.

(A) As used in this section, "minor" has the same meaning as in section 3107.01 of the Revised Code.

(B)

(1) If a child is born to parents who are unmarried and unemancipated minors, a parent of one of the minors is providing support for the minors' child, and the minors have not signed an acknowledgment of paternity or a parent and child relationship has not been established between the child and the male minor, the parent who is providing support for the child may request a determination of the existence or nonexistence of a parent and child relationship between the child and the male minor pursuant to Chapter 3111. of the Revised Code.

(2) If a child is born to parents who are unmarried and unemancipated minors, a parent of one of the minors is providing support for the child, and the minors have signed an acknowledgment of paternity that has become final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code or a parent and child relationship has been established between the child and the male minor pursuant to Chapter 3111. of the Revised Code, the parent who is providing support for the child may file a complaint requesting that the court issue an order or may request the child support enforcement agency of the county in which the child resides to issue an administrative order requiring all of the minors' parents to pay support for the child.

(C)

(1) On receipt of a complaint filed under division (B)(2) of this section, the court shall schedule a hearing to determine, in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code, the amount of child support the minors' parents are required to pay, the method of paying the support, and the method of providing for the child's health care needs. On receipt of a request under division (B)(2) of this section, the agency shall schedule a hearing to determine, in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code, the amount of child support the minors' parents are required to pay, the method of paying the support, and the method of providing for the child's health care needs. At the conclusion of the hearing, the court or agency shall issue an order requiring the payment of support of the child and provision for the child's health care needs. The court or agency shall calculate the child support amount using the income of the minors' parents instead of the income of the minors. If any of the minors' parents are divorced, the court or agency shall calculate the child support as if they were married, and issue a child support order requiring the parents to pay a portion of any support imposed as a separate obligation. If a child support order issued pursuant to section 2151.23, 2151.231, 2151.232, 3111.13, 3111.81 of the Revised Code requires one of the minors to pay support for the child, the amount the minor is required to pay shall be deducted from any amount that minor's parents are required to pay pursuant to an order issued under this section. The hearing shall be held not later than sixty days after the day the complaint is filed or the request is made nor earlier than thirty days after the court or agency gives the minors' parents notice of the action.

(2) An order issued by an agency for the payment of child support shall include a notice stating all of the following: that the parents of the minors may object to the order by filing a complaint pursuant to division (B)(2) of this section with the court requesting that the court issue an order requiring the minors' parents to pay support for the child and provide for the child's health care needs; that the complaint may be filed no later than thirty days after the date of the issuance of the agency's order; and that, if none of the parents of the minors file a complaint pursuant to division (B)(2) of this section, the agency's order is final and enforceable by a court and may be modified and enforced only in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code.

(D) An order issued by a court or agency under this section shall remain in effect, except as modified pursuant to Chapters 3119., 3121., 3123., and 3125. of the Revised Code until the occurrence of any of the following:

(1) The minor who resides with the parents required to pay support under this section reaches the age of eighteen years, dies, marries, enlists in the armed services, is deported, gains legal or physical custody of the child, or is otherwise emancipated.

(2) The child who is the subject of the order dies, is adopted, is deported, or is transferred to the legal or physical custody of the minor who lives with the parents required to pay support under this section.

(3) The minor's parents to whom support is being paid pursuant to this section is no longer providing any support for the child.

(E) The minor's parents to whom support is being paid under a child support order issued by a court or agency pursuant to this section shall notify, and the minor's parents who are paying support may notify the child support enforcement agency of the occurrence of any event described in division (D) of this section. A willful failure to notify the agency as required by this division is contempt of court with respect to a court child support order. Upon receiving notification pursuant to this division, the agency shall comply with sections 3119.90 to 3119.94 of the Revised Code.

Effective Date: 03-22-2001



Section 3109.21 - [Repealed].

Effective Date: 03-22-2001; 04-11-2005



Section 3109.22 to 3109.26 - [Repealed].

Effective Date: 04-11-1991; 04-11-2005



Section 3109.27 - Amended and Renumbered RC 3127.23.

Effective Date: 04-11-2005



Section 3109.28 - [Repealed].

Effective Date: 04-11-2005



Section 3109.29 - Amended and Renumbered RC 3127.24.

Effective Date: 04-11-1991; 04-11-2005



Section 3109.30 to 3109.36 - [Repealed].

Effective Date: 04-11-2005; 04-11-2005



Section 3109.37 - Amended and Renumbered RC 3127.06.

Effective Date: 04-11-2005



Section 3109.401 - State policy on parent and child relationship.

(A) The general assembly finds the following:

(1) That the parent and child relationship is of fundamental importance to the welfare of a child, and that the relationship between a child and each parent should be fostered unless inconsistent with the child's best interests;

(2) That parents have the responsibility to make decisions and perform other parenting functions necessary for the care and growth of their children;

(3) That the courts, when allocating parenting functions and responsibilities with respect to the child in a divorce, dissolution of marriage, legal separation, annulment, or any other proceeding addressing the allocation of parental rights and responsibilities, must determine the child's best interests;

(4) That the courts and parents must take into consideration the following general principles when allocating parental rights and responsibilities and developing appropriate terms for parenting plans:

(a) Children are served by a parenting arrangement that best provides for a child's safety, emotional growth, health, stability, and physical care.

(b) Exposure of the child to harmful parental conflict should be minimized as much as possible.

(c) Whenever appropriate, parents should be encouraged to meet their responsibilities to their children through agreements rather than by relying on judicial intervention.

(d) When a parenting plan provides for mutual decision-making responsibility by the parents but they are unable to make decisions mutually, they should make a good faith effort to utilize the mediation process as required by the parenting plan.

(e) In apportioning between the parents the daily physical living arrangements of the child and the child's location during legal and school holidays, vacations, and days of special importance, a court should not impose any type of standard schedule unless a standard schedule meets the needs of the child better than any proposed alternative parenting plan.

(B) It is, therefore, the purpose of this chapter, when it is in the child's best interest, to foster the relationship between the child and each parent when a court allocates parental rights and responsibilities with respect to the child in a divorce, dissolution, legal separation, annulment, or any other proceeding addressing the allocation of parental rights and responsibilities.

(C) There is hereby created the task force on family law and children consisting of twenty-four members. The Ohio state bar association shall appoint three members who shall be attorneys with extensive experience in the practice of family law. The Ohio association of domestic relations judges shall appoint three members who shall be domestic relations judges. The Ohio association of juvenile and family court judges shall appoint three members who shall be juvenile or family court judges. The chief justice of the supreme court shall appoint eight members, three of whom shall be persons who practice in the field of family law mediation, two of whom shall be persons who practice in the field of child psychology, one of whom shall be a person who represents parent and child advocacy organizations, one of whom shall be a person who provides parenting education services, and one of whom shall be a magistrate employed by a domestic relations or juvenile court. The speaker of the house of representatives shall appoint two members who shall be members of the house of representatives and who shall be from different political parties. The president of the senate shall appoint two members who shall be members of the senate and who shall be from different political parties. The governor shall appoint two members who shall represent child caring agencies. One member shall be the director of job and family services or the director's designee. The chief justice shall designate one member of the task force to chair the task force.

The appointing authorities and persons shall make appointments to the task force on family law and children within thirty days after September 1, 1998. Sections 101.82 to 101.87 of the Revised Code do not apply to the task force.

(D) The task force on family law and children shall do all of the following:

(1) Appoint and fix the compensation of any technical, professional, and clerical employees and perform any services that are necessary to carry out the powers and duties of the task force on family law and children. All employees of the task force shall serve at the pleasure of the task force.

(2) By July 1, 2001, submit to the speaker and minority leader of the house of representatives and to the president and the minority leader of the senate a report of its findings and recommendations on how to create a more civilized and constructive process for the parenting of children whose parents do not reside together. The recommendations shall propose a system to do all of the following:

(a) Put children first;

(b) Provide families with choices before they make a decision to obtain or finalize a divorce, dissolution, legal separation, or annulment;

(c) Redirect human services to intervention and prevention, rather than supporting the casualties of the current process;

(d) Avoid needless conflict between the participants;

(e) Encourage problem solving among the participants;

(f) Force the participants to act responsibly;

(g) Shield both the participants and their children from lasting emotional damage.

(3) Gather information on and study the current state of family law in this state;

(4) Collaborate and consult with entities engaged in family and children's issues including, but not limited to, the Ohio association of child caring agencies, the Ohio family court feasibility study, and the Ohio courts futures commission;

(5) Utilize findings and outcomes from pilot projects conducted by the Ohio family court feasibility study to explore alternatives in creating a more civilized and constructive process for the parenting of children whose parents do not reside together with an emphasis on the areas of mediation and obtaining visitation compliance.

(E) Courts of common pleas shall cooperate with the task force on family law and children in the performance of the task force's duties described in division (D) of this section.

Effective Date: 1998 SB112 09-01-1998; 1998 HB770 06-17-1998; 2000 SB245 03-30-2000; 1999 HB471 07-01-2000; 2000 HB548 03-22-2001



Section 3109.41 - Parent killing other parent definitions.

As used in sections 3109.41 to 3109.48 of the Revised Code:

(A) A person is "convicted of killing" if the person has been convicted of or pleaded guilty to a violation of section 2903.01, 2903.02, or 2903.03 of the Revised Code.

(B) "Custody order" means an order designating a person as the residential parent and legal custodian of a child under section 3109.04 of the Revised Code or any order determining custody of a child under section 2151.23, 2151.33, 2151.353, 2151.354, 2151.415, 2151.417, 2152.16, 2152.17, 2152.19, 2152.21, or 3113.31 of the Revised Code.

(C) "Visitation order" means an order issued under division (B)(1)(c) of section 2151.33 or under section 2151.412, 3109.051, 3109.12, or 3113.31 of the Revised Code.

Effective Date: 01-01-2002



Section 3109.42 - Ineligibility for custody of parent killing other parent.

Except as provided in section 3109.47 of the Revised Code, if a parent is convicted of killing the other parent of a child, no court shall issue a custody order designating the parent as the residential parent and legal custodian of the child or granting custody of the child to the parent.

Effective Date: 10-20-1999



Section 3109.43 - Ineligibility for visitation rights of parent killing other parent.

Except as provided in section 3109.47 of the Revised Code, if a parent is convicted of killing the other parent of a child, no court shall issue a visitation order granting the parent visitation rights with the child.

Effective Date: 10-20-1999



Section 3109.44 - Notice by court where parent convicted of killing other parent.

Upon receipt of notice that a visitation order is pending or has been issued granting a parent visitation rights with a child or a custody order is pending or has been issued designating a parent as the residential parent and legal custodian of a child or granting custody of a child to a parent prior to that parent being convicted of killing the other parent of the child, the court in which the parent is convicted of killing the other parent shall immediately notify the court that issued the visitation or custody order of the conviction.

Effective Date: 10-20-1999



Section 3109.45 - Termination of visitation order upon receipt of notice.

On receipt of notice under section 3109.44 of the Revised Code, a court that issued a visitation order described in that section shall terminate the order.

Effective Date: 10-20-1999



Section 3109.46 - Termination of custody order upon receipt of notice.

If the court to which notice is sent under section 3109.44 of the Revised Code is a juvenile court that issued a custody order described in that section, the court shall retain jurisdiction over the order. If the court to which notice is sent is not a juvenile court but the court issued a custody order described in that section, the court shall transfer jurisdiction over the custody order to the juvenile court of the county in which the child has a residence or legal settlement.

On receipt of the notice in cases in which the custody order was issued by a juvenile court or after jurisdiction is transferred, the juvenile court with jurisdiction shall terminate the custody order.

The termination order shall be treated as a complaint filed under section 2151.27 of the Revised Code alleging the child subject of the custody order to be a dependent child. If a juvenile court issued the terminated custody order under a prior juvenile proceeding under Chapter 2151. of the Revised Code in which the child was adjudicated an abused, neglected, dependent, unruly, or delinquent child or a juvenile traffic offender, the court shall treat the termination order as a new complaint.

Effective Date: 10-20-1999



Section 3109.47 - Custody or visitation granted to surviving parent.

(A) A court may do one of the following with respect to a parent convicted of killing the other parent of a child if the court determines, by clear and convincing evidence, that it is in the best interest of the child and the child consents:

(1) Issue a custody order designating the parent as the residential parent and legal custodian of the child or granting custody of the child to that parent;

(2) Issue a visitation order granting that parent visitation rights with the child.

(B) When considering the ability of a child to consent and the validity of a child's consent under this section, the court shall consider the wishes of the child, as expressed directly by the child or through the child's guardian ad litem, with due regard for the maturity of the child.

Effective Date: 10-20-1999



Section 3109.48 - Visit to surviving parent with child present.

No person, with the child of the parent present, shall visit the parent who has been convicted of killing the child's other parent unless a court has issued an order granting the parent visitation rights with the child and the child's custodian or legal guardian consents to the visit.

Effective Date: 10-20-1999



Section 3109.51 - Definitions.

As used in sections 3109.52 to 3109.80 of the Revised Code:

(A) "Child" means a person under eighteen years of age.

(B) "Custodian" means an individual with legal custody of a child.

(C) "Guardian" means an individual granted authority by a probate court pursuant to Chapter 2111. of the Revised Code to exercise parental rights over a child to the extent provided in the court's order and subject to the residual parental rights, privileges, and responsibilities of the child's parents.

(D) "Legal custody" and "residual parental rights, privileges, and responsibilities" have the same meanings as in section 2151.011 of the Revised Code.

Effective Date: 07-20-2004



Section 3109.52 - Power of attorney for residential grandparent.

The parent, guardian, or custodian of a child may create a power of attorney that grants to a grandparent of the child with whom the child is residing any of the parent's, guardian's, or custodian's rights and responsibilities regarding the care, physical custody, and control of the child, including the ability to enroll the child in school, to obtain from the school district educational and behavioral information about the child, to consent to all school-related matters regarding the child, and to consent to medical, psychological, or dental treatment for the child. The power of attorney may not grant authority to consent to the marriage or adoption of the child. The power of attorney does not affect the rights of the parent, guardian, or custodian of the child in any future proceeding concerning custody of the child or the allocation of parental rights and responsibilities for the care of the child and does not grant legal custody to the attorney in fact.

Effective Date: 07-20-2004



Section 3109.53 - Form of power of attorney for residential grandparent.

To create a power of attorney under section 3109.52 of the Revised Code, a parent, guardian, or custodian shall use a form that is identical in form and content to the following:

POWER OF ATTORNEY

I, the undersigned, residing at ..........., in the county of .........., state of .........., hereby appoint the child's grandparent, .........., residing at .........., in the county of ..........., in the state of Ohio, with whom the child of whom I am the parent, guardian, or custodian is residing, my attorney in fact to exercise any and all of my rights and responsibilities regarding the care, physical custody, and control of the child, .........., born .........., having social security number (optional) .........., except my authority to consent to marriage or adoption of the child .........., and to perform all acts necessary in the execution of the rights and responsibilities hereby granted, as fully as I might do if personally present. The rights I am transferring under this power of attorney include the ability to enroll the child in school, to obtain from the school district educational and behavioral information about the child, to consent to all school-related matters regarding the child, and to consent to medical, psychological, or dental treatment for the child. This transfer does not affect my rights in any future proceedings concerning the custody of the child or the allocation of the parental rights and responsibilities for the care of the child and does not give the attorney in fact legal custody of the child. This transfer does not terminate my right to have regular contact with the child.

I hereby certify that I am transferring the rights and responsibilities designated in this power of attorney because one of the following circumstances exists:

(1) I am: (a) Seriously ill, incarcerated, or about to be incarcerated, (b) Temporarily unable to provide financial support or parental guidance to the child, (c) Temporarily unable to provide adequate care and supervision of the child because of my physical or mental condition, (d) Homeless or without a residence because the current residence is destroyed or otherwise uninhabitable, or (e) In or about to enter a residential treatment program for substance abuse;

(2) I am a parent of the child, the child's other parent is deceased, and I have authority to execute the power of attorney; or

(3) I have a well-founded belief that the power of attorney is in the child's best interest.

I hereby certify that I am not transferring my rights and responsibilities regarding the child for the purpose of enrolling the child in a school or school district so that the child may participate in the academic or interscholastic athletic programs provided by that school or district.

I understand that this document does not authorize a child support enforcement agency to redirect child support payments to the grandparent designated as attorney in fact. I further understand that to have an existing child support order modified or a new child support order issued administrative or judicial proceedings must be initiated.

If there is a court order naming me the residential parent and legal custodian of the child who is the subject of this power of attorney and I am the sole parent signing this document, I hereby certify that one of the following is the case:

(1) I have made reasonable efforts to locate and provide notice of the creation of this power of attorney to the other parent and have been unable to locate that parent;

(2) The other parent is prohibited from receiving a notice of relocation; or

(3) The parental rights of the other parent have been terminated by order of a juvenile court.

This POWER OF ATTORNEY is valid until the occurrence of whichever of the following events occurs first: (1) I revoke this POWER OF ATTORNEY in writing and give notice of the revocation to the grandparent designated as attorney in fact and the juvenile court with which this POWER OF ATTORNEY was filed; (2) the child ceases to reside with the grandparent designated as attorney in fact; (3) this POWER OF ATTORNEY is terminated by court order; (4) the death of the child who is the subject of the power of attorney; or (5) the death of the grandparent designated as the attorney in fact.

WARNING: DO NOT EXECUTE THIS POWER OF ATTORNEY IF ANY STATEMENT MADE IN THIS INSTRUMENT IS UNTRUE. FALSIFICATION IS A CRIME UNDER SECTION 2921.13 OF THE REVISED CODE, PUNISHABLE BY THE SANCTIONS UNDER CHAPTER 2929. OF THE REVISED CODE, INCLUDING A TERM OF IMPRISONMENT OF UP TO 6 MONTHS, A FINE OF UP TO $1,000, OR BOTH.

Witness my hand this ...... day of ........., .....

.....................................

Parent/Custodian/Guardian's signature

...................................

Parent's signature

.....................................

Grandparent designated as attorney in fact

State of Ohio )

) ss:

County of ................)

Subscribed, sworn to, and acknowledged before me this ...... day of ........., .............

.....................................

Notary Public

Notices:

1.

A power of attorney may be executed only if one of the following circumstances exists: (1) The parent, guardian, or custodian of the child is: (a) Seriously ill, incarcerated, or about to be incarcerated; (b) Temporarily unable to provide financial support or parental guidance to the child; (c) Temporarily unable to provide adequate care and supervision of the child because of the parent's, guardian's, or custodian's physical or mental condition; (d) Homeless or without a residence because the current residence is destroyed or otherwise uninhabitable; or (e) In or about to enter a residential treatment program for substance abuse; (2) One of the child's parents is deceased and the other parent, with authority to do so, seeks to execute a power of attorney; or (3) The parent, guardian, or custodian has a well-founded belief that the power of attorney is in the child's best interest.

2.

The signatures of the parent, guardian, or custodian of the child and the grandparent designated as the attorney in fact must be notarized by an Ohio notary public.

3.

A parent, guardian, or custodian who creates a power of attorney must notify the parent of the child who is not the residential parent and legal custodian of the child unless one of the following circumstances applies: (a) the parent is prohibited from receiving a notice of relocation in accordance with section 3109.051 of the Revised Code of the creation of the power of attorney; (b) the parent's parental rights have been terminated by order of a juvenile court pursuant to Chapter 2151. of the Revised Code; (c) the parent cannot be located with reasonable efforts; (d) both parents are executing the power of attorney. The notice must be sent by certified mail not later than five days after the power of attorney is created and must state the name and address of the person designated as the attorney in fact.

4.

A parent, guardian, or custodian who creates a power of attorney must file it with the juvenile court of the county in which the attorney in fact resides, or any other court that has jurisdiction over the child under a previously filed motion or proceeding. The power of attorney must be filed not later than five days after the date it is created and be accompanied by a receipt showing that the notice of creation of the power of attorney was sent to the parent who is not the residential parent and legal custodian by certified mail.

5.

This power of attorney does not affect the rights of the child's parents, guardian, or custodian regarding any future proceedings concerning the custody of the child or the allocation of the parental rights and responsibilities for the care of the child and does not give the attorney in fact legal custody of the child.

6.

A person or entity that relies on this power of attorney, in good faith, has no obligation to make any further inquiry or investigation.

7.

This power of attorney terminates on the occurrence of whichever of the following occurs first: (1) the power of attorney is revoked in writing by the person who created it and that person gives written notice of the revocation to the grandparent who is the attorney in fact and the juvenile court with which the power of attorney was filed; (2) the child ceases to live with the grandparent who is the attorney in fact; (3) the power of attorney is terminated by court order; (4) the death of the child who is the subject of the power of attorney; or (5) the death of the grandparent designated as the attorney in fact.

If this power of attorney terminates other than by the death of the attorney in fact, the grandparent who served as the attorney in fact shall notify, in writing, all of the following:

(a) Any schools, health care providers, or health insurance coverage provider with which the child has been involved through the grandparent;

(b) Any other person or entity that has an ongoing relationship with the child or grandparent such that the other person or entity would reasonably rely on the power of attorney unless notified of the termination;

(c) The court in which the power of attorney was filed after its creation;

(d) The parent who is not the residential parent and legal custodian of the child who is required to be given notice of its creation. The grandparent shall make the notifications not later than one week after the date the power of attorney terminates.

8.

If this power of attorney is terminated by written revocation of the person who created it, or the revocation is regarding a second or subsequent power of attorney, a copy of the revocation must be filed with the court with which that power of attorney was filed.

Additional information:

To the grandparent designated as attorney in fact:

1.

If the child stops living with you, you are required to notify, in writing, any school, health care provider, or health care insurance provider to which you have given this power of attorney. You are also required to notify, in writing, any other person or entity that has an ongoing relationship with you or the child such that the person or entity would reasonably rely on the power of attorney unless notified. The notification must be made not later than one week after the child stops living with you.

2.

You must include with the power of attorney the following information:

(a) The child's present address, the addresses of the places where the child has lived within the last five years, and the name and present address of each person with whom the child has lived during that period;

(b) Whether you have participated as a party, a witness, or in any other capacity in any other litigation, in this state or any other state, that concerned the allocation, between the parents of the same child, of parental rights and responsibilities for the care of the child and the designation of the residential parent and legal custodian of the child or that otherwise concerned the custody of the same child;

(c) Whether you have information of any parenting proceeding concerning the child pending in a court of this or any other state;

(d) Whether you know of any person who has physical custody of the child or claims to be a parent of the child who is designated the residential parent and legal custodian of the child or to have parenting time rights with respect to the child or to be a person other than a parent of the child who has custody or visitation rights with respect to the child;

(e) Whether you previously have been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child's being an abused child or a neglected child or previously have been determined, in a case in which a child has been adjudicated an abused child or a neglected child, to be the perpetrator of the abusive or neglectful act that was the basis of the adjudication.

3.

If you receive written notice of revocation of the power of attorney or the parent, custodian, or guardian removes the child from your home and if you believe that the revocation or removal is not in the best interest of the child, you may, within fourteen days, file a complaint in the juvenile court to seek custody. You may retain physical custody of the child until the fourteen-day period elapses or, if you file a complaint, until the court orders otherwise.

To school officials:

1.

Except as provided in section 3313.649 of the Revised Code, this power of attorney, properly completed and notarized, authorizes the child in question to attend school in the district in which the grandparent designated as attorney in fact resides and that grandparent is authorized to provide consent in all school-related matters and to obtain from the school district educational and behavioral information about the child. This power of attorney does not preclude the parent, guardian, or custodian of the child from having access to all school records pertinent to the child.

2.

The school district may require additional reasonable evidence that the grandparent lives in the school district.

3.

A school district or school official that reasonably and in good faith relies on this power of attorney has no obligation to make any further inquiry or investigation.

To health care providers:

1.

A person or entity that acts in good faith reliance on a power of attorney to provide medical, psychological, or dental treatment, without actual knowledge of facts contrary to those stated in the power of attorney, is not subject to criminal liability or to civil liability to any person or entity, and is not subject to professional disciplinary action, solely for such reliance if the power of attorney is completed and the signatures of the parent, guardian, or custodian of the child and the grandparent designated as attorney in fact are notarized.

2.

The decision of a grandparent designated as attorney in fact, based on a power of attorney, shall be honored by a health care facility or practitioner, school district, or school official.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.54 - Signatures - notarization.

A power of attorney created pursuant to section 3109.52 of the Revised Code must be signed by the parent, guardian, or custodian granting it and by the grandparent designated as the attorney in fact. For the power of attorney to be effective, the signatures must be notarized. The child's social security number need not appear on the power of attorney for the power of attorney to be effective.

Effective Date: 07-20-2004



Section 3109.55 - Notice of creation of power of attorney.

(A) A person who creates a power of attorney under section 3109.52 of the Revised Code shall send notice of the creation to the parent of the child who is not the residential parent and legal custodian of the child unless one of the following is the case:

(1) The parent is prohibited from receiving a notice of relocation in accordance with section 3109.051 of the Revised Code.

(2) The parent's parental rights have been terminated by order of a juvenile court pursuant to Chapter 2151. of the Revised Code.

(3) The parent cannot be located with reasonable efforts.

(4) The power of attorney is being created by both parents.

(B) The notice shall be sent by certified mail not later than five days after the power of attorney is created. The notice shall state the name and address of the person designated as the attorney in fact.

Effective Date: 07-20-2004



Section 3109.56 - Requirements for creating power of attorney.

When a parent seeks to create a power of attorney pursuant to section 3109.52 of the Revised Code, all of the following apply:

(A) The power of attorney shall be executed by both parents if any of the following apply:

(1) The parents are married to each other and are living as husband and wife.

(2) The child is the subject of a shared parenting order issued pursuant to section 3109.04 of the Revised Code.

(3) The child is the subject of a custody order issued pursuant to section 3109.04 of the Revised Code unless one of the following is the case:

(a) The parent who is not the residential parent and legal custodian is prohibited from receiving a notice of relocation in accordance with section 3109.051 of the Revised Code.

(b) The parental rights of the parent who is not the residential parent and legal custodian have been terminated by order of a juvenile court pursuant to Chapter 2151. of the Revised Code.

(c) The parent who is not the residential parent and legal custodian cannot be located with reasonable efforts.

(B) In all other cases, the power of attorney may be executed only by one of the following persons:

(1) The parent who is the residential parent and legal custodian of the child, as determined by court order or as provided in section 3109.042 of the Revised Code;

(2) The parent with whom the child is residing the majority of the school year in cases in which no court has issued an order designating a parent as the residential parent and legal custodian of the child or section 3109.042 of the Revised Code is not applicable.

Effective Date: 07-20-2004



Section 3109.57 - Further requirements for creating power of attorney.

(A) Except as provided in division (B) of this section and subject to sections 3109.56 and 3109.58 of the Revised Code, a parent, guardian, or custodian may create a power of attorney under section 3109.52 of the Revised Code only under the following circumstances:

(1) The parent, guardian, or custodian of the child is any of the following:

(a) Seriously ill, incarcerated, or about to be incarcerated;

(b) Temporarily unable to provide financial support or parental guidance to the child;

(c) Temporarily unable to provide adequate care and supervision of the child because of the parent's, guardian's, or custodian's physical or mental condition;

(d) Homeless or without a residence because the current residence is destroyed or otherwise uninhabitable;

(e) In or about to enter a residential treatment program for substance abuse.

(2) The parent, guardian, or custodian of the child has a well-founded belief that the power of attorney is in the child's best interest.

(B) In addition to the circumstances described in division (A) of this section and subject to sections 3109.56 and 3109.58 of the Revised Code, a parent may execute a power of attorney if the other parent of the child is deceased.

Effective Date: 07-20-2004



Section 3109.58 - Pending proceedings may preclude creation of power of attorney.

(A) As used in this section, "temporary custody," "permanent custody," and "planned permanent living arrangement" have the same meanings as in section 2151.011 of the Revised Code.

(B) A power of attorney created pursuant to section 3109.52 of the Revised Code may not be executed with respect to a child while any of the following proceedings are pending regarding the child:

(1) A proceeding for the appointment of a guardian for, or the adoption of, the child;

(2) A juvenile proceeding in which one of the following applies:

(a) The temporary, permanent, or legal custody of the child or the placement of the child in a planned permanent living arrangement has been requested.

(b) The child is the subject of an ex parte emergency custody order issued under division (D) of section 2151.31 of the Revised Code, and no hearing has yet been held regarding the child under division (A) of section 2151.314 of the Revised Code.

(c) The child is the subject of a temporary custody order issued under section 2151.33 of the Revised Code.

(3) A proceeding for divorce, dissolution, legal separation, annulment, or allocation of parental rights and responsibilities regarding the child.

Effective Date: 07-20-2004



Section 3109.59 - Termination of power of attorney.

(A) A power of attorney created under section 3109.52 of the Revised Code terminates on the occurrence of whichever of the following events occurs first:

(1)

The power of attorney is revoked in writing by the person who created it, and that person gives written notice of the revocation to the grandparent designated as the attorney in fact and to the juvenile court with which the power of attorney was filed.

(2) The child ceases to reside with the grandparent designated as the attorney in fact.

(3) The power of attorney is terminated by court order.

(4) The death of the child who is the subject of the power of attorney.

(5) The death of the grandparent designated as the attorney in fact.

(B) Not later than five days after a power of attorney is revoked, a copy of the revocation of the power of attorney must be filed with the court with which the power of attorney is filed pursuant to section 3109.74 of the Revised Code.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.60 - Notice of termination.

When a power of attorney created pursuant to section 3109.52 of the Revised Code terminates pursuant to division (A)(1), (2), (3), or (4) of section 3109.59 of the Revised Code, the grandparent designated as the attorney in fact shall notify, in writing, all of the following:

(A) The school district in which the child attends school;

(B) The child's health care providers;

(C) The child's health insurance coverage provider;

(D) The court in which the power of attorney was filed under section 3109.74 of the Revised Code;

(E) The parent who is not the residential parent and legal custodian and who is required to be given notice under section 3109.55 of the Revised Code;

(F) Any other person or entity that has an ongoing relationship with the child or grandparent such that the person or entity would reasonably rely on the power of attorney unless notified of the termination.

The grandparent shall make the notifications not later than one week after the date the power of attorney terminates.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.61 - Immunity.

A person who, in good faith, relies on or takes action in reliance on a power of attorney created under section 3109.52 of the Revised Code is immune from any criminal or civil liability for injury, death, or loss to persons or property that might otherwise be incurred or imposed solely as a result of the person's reliance or action. The person is not subject to any disciplinary action from an entity that licenses or certifies the person.

Any medical, psychological, or dental treatment provided to a child in reliance on a power of attorney created under section 3109.52 of the Revised Code shall be considered to have been provided in good faith if the person providing the treatment had no actual knowledge of opposition by the parent, guardian, or custodian.

This section does not provide immunity from civil or criminal liability to any person for actions that are wanton, reckless, or inconsistent with the ordinary standard of care required to be exercised by anyone acting in the same capacity as the person.

Effective Date: 07-20-2004



Section 3109.62 - Military power of attorney.

A military power of attorney executed pursuant to section 574(a) of the "National Defense Authorization Act for Fiscal Year 1994," 107 Stat. 1674 (1993), 10 U.S.C. 1044b, that grants a person's rights and responsibilities regarding the care, custody, and control of the person's child, including the ability to enroll the child in school, to obtain from the school district educational and behavioral information about the child, to consent to all school-related matters regarding the child, and to consent to medical, psychological, or dental treatment for the child shall be considered a power of attorney created pursuant to sections 3109.51 to 3109.61 of the Revised Code, as long as the military power of attorney, according to its terms, remains in effect.

Effective Date: 07-20-2004



Section 3109.65 - Caretaker authorization affidavit.

(A) Except as provided in division (B) of this section, if a child is living with a grandparent who has made reasonable attempts to locate and contact both of the child's parents, or the child's guardian or custodian, but has been unable to do so, the grandparent may obtain authority to exercise care, physical custody, and control of the child including authority to enroll the child in school, to discuss with the school district the child's educational progress, to consent to all school-related matters regarding the child, and to consent to medical, psychological, or dental treatment for the child by executing a caretaker authorization affidavit in accordance with section 3109.67 of the Revised Code.

(B) The grandparent may execute a caretaker authorization affidavit without attempting to locate the following parent:

(1) If paternity has not been established with regard to the child, the child's father.

(2) If the child is the subject of a custody order, the following parent:

(a) A parent who is prohibited from receiving a notice of relocation in accordance with section 3109.051 of the Revised Code;

(b) A parent whose parental rights have been terminated by order of a juvenile court pursuant to Chapter 2151. of the Revised Code.

Effective Date: 07-20-2004



Section 3109.66 - Form of caretaker authorization affidavit.

The caretaker authorization affidavit that a grandparent described in section 3109.65 of the Revised Code may execute shall be identical in form and content to the following:

CARETAKER AUTHORIZATION AFFIDAVIT

Use of this affidavit is authorized by sections 3109.65 to 3109.73 of the Ohio Revised Code.

Completion of items 1-7 and the signing and notarization of this affidavit is sufficient to authorize the grandparent signing to exercise care, physical custody, and control of the child who is its subject, including authority to enroll the child in school, to discuss with the school district the child's educational progress, to consent to all school-related matters regarding the child, and to consent to medical, psychological, or dental treatment for the child.

The child named below lives in my home, I am 18 years of age or older, and I am the child's grandparent.

1.

Name of child:

2.

Child's date and year of birth:

3.

Child's social security number (optional):

4.

My name:

5.

My home address:

6.

My date and year of birth:

7.

My Ohio driver's license number or identification card number:

8.

Despite having made reasonable attempts, I am either:

(a) Unable to locate or contact the child's parents, or the child's guardian or custodian; or

(b) I am unable to locate or contact one of the child's parents and I am not required to contact the other parent because paternity has not been established; or

(c) I am unable to locate or contact one of the child's parents and I am not required to contact the other parent because there is a custody order regarding the child and one of the following is the case:

(i) The parent has been prohibited from receiving notice of a relocation; or

(ii) The parental rights of the parent have been terminated.

9.

I hereby certify that this affidavit is not being executed for the purpose of enrolling the child in a school or school district so that the child may participate in the academic or interscholastic athletic programs provided by that school or district.

I understand that this document does not authorize a child support enforcement agency to redirect child support payments. I further understand that to have an existing child support order modified or a new child support order issued administrative or judicial proceedings must be initiated.

WARNING: DO NOT SIGN THIS FORM IF ANY OF THE ABOVE STATEMENTS ARE INCORRECT. FALSIFICATION IS A CRIME UNDER SECTION 2921.13 OF THE REVISED CODE, PUNISHABLE BY THE SANCTIONS UNDER CHAPTER 2929. OF THE REVISED CODE, INCLUDING A TERM OF IMPRISONMENT OF UP TO 6 MONTHS, A FINE OF UP TO $1,000, OR BOTH.

I declare that the foregoing is true and correct:

Signed:.......................... Date:......................

Grandparent

State of Ohio )

) ss:

County of ................)

Subscribed, sworn to, and acknowledged before me this ...... day of ........., .............

.....................................

Notary Public

Notices:

1.

The grandparent's signature must be notarized by an Ohio notary public.

2.

The grandparent who executed this affidavit must file it with the juvenile court of the county in which the grandparent resides or any other court that has jurisdiction over the child under a previously filed motion or proceeding not later than five days after the date it is executed.

3.

This affidavit does not affect the rights of the child's parents, guardian, or custodian regarding the care, physical custody, and control of the child, and does not give the grandparent legal custody of the child.

4.

A person or entity that relies on this affidavit, in good faith, has no obligation to make any further inquiry or investigation.

5.

This affidavit terminates on the occurrence of whichever of the following occurs first: (1) the child ceases to live with the grandparent who signs this form; (2) the parent, guardian, or custodian of the child acts to negate, reverse, or otherwise disapprove an action or decision of the grandparent who signed this affidavit, and the grandparent either voluntarily returns the child to the physical custody of the parent, guardian, or custodian or fails to file a complaint to seek custody within fourteen days; (3) the affidavit is terminated by court order; (4) the death of the child who is the subject of the affidavit; or (5) the death of the grandparent who executed the affidavit.

A parent, guardian, or custodian may negate, reverse, or disapprove a grandparent's action or decision only by delivering written notice of negation, reversal, or disapproval to the grandparent and the person acting on the grandparent's action or decision in reliance on this affidavit.

If this affidavit terminates other than by the death of the grandparent, the grandparent who signed this affidavit shall notify, in writing, all of the following:

(a) Any schools, health care providers, or health insurance coverage provider with which the child has been involved through the grandparent;

(b) Any other person or entity that has an ongoing relationship with the child or grandparent such that the person or entity would reasonably rely on the affidavit unless notified of the termination;

(c) The court in which the affidavit was filed after its creation.

The grandparent shall make the notifications not later than one week after the date the affidavit terminates.

6.

The decision of a grandparent to consent to or to refuse medical treatment or school enrollment for a child is superseded by a contrary decision of a parent, custodian, or guardian of the child, unless the decision of the parent, guardian, or custodian would jeopardize the life, health, or safety of the child.

Additional information:

To caretakers:

1.

If the child stops living with you, you are required to notify, in writing, any school, health care provider, or health care insurance provider to which you have given this affidavit. You are also required to notify, in writing, any other person or entity that has an ongoing relationship with you or the child such that the person or entity would reasonably rely on the affidavit unless notified. The notifications must be made not later than one week after the child stops living with you.

2.

If you do not have the information requested in item 7 (Ohio driver's license or identification card), provide another form of identification such as your social security number or medicaid number.

3.

You must include with the caretaker authorization affidavit the following information:

(a) The child's present address, the addresses of the places where the child has lived within the last five years, and the name and present address of each person with whom the child has lived during that period;

(b) Whether you have participated as a party, a witness, or in any other capacity in any other litigation, in this state or any other state, that concerned the allocation, between the parents of the same child, of parental rights and responsibilities for the care of the child and the designation of the residential parent and legal custodian of the child or that otherwise concerned the custody of the same child;

(c) Whether you have information of any parenting proceeding concerning the child pending in a court of this or any other state;

(d) Whether you know of any person who has physical custody of the child or claims to be a parent of the child who is designated the residential parent and legal custodian of the child or to have parenting time rights with respect to the child or to be a person other than a parent of the child who has custody or visitation rights with respect to the child;

(e) Whether you previously have been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child's being an abused child or a neglected child or previously have been determined, in a case in which a child has been adjudicated an abused child or a neglected child, to be the perpetrator of the abusive or neglectful act that was the basis of the adjudication.

4.

If the child's parent, guardian, or custodian acts to terminate the caretaker authorization affidavit by delivering a written notice of negation, reversal, or disapproval of an action or decision of yours or removes the child from your home and if you believe that the termination or removal is not in the best interest of the child, you may, within fourteen days, file a complaint in the juvenile court to seek custody. You may retain physical custody of the child until the fourteen-day period elapses or, if you file a complaint, until the court orders otherwise.

To school officials:

1.

This affidavit, properly completed and notarized, authorizes the child in question to attend school in the district in which the grandparent who signed this affidavit resides and the grandparent is authorized to provide consent in all school-related matters and to discuss with the school district the child's educational progress. This affidavit does not preclude the parent, guardian, or custodian of the child from having access to all school records pertinent to the child.

2.

The school district may require additional reasonable evidence that the grandparent lives at the address provided in item 5 of the affidavit.

3.

A school district or school official that reasonably and in good faith relies on this affidavit has no obligation to make any further inquiry or investigation.

4.

The act of a parent, guardian, or custodian of the child to negate, reverse, or otherwise disapprove an action or decision of the grandparent who signed this affidavit constitutes termination of this affidavit. A parent, guardian, or custodian may negate, reverse, or disapprove a grandparent's action or decision only by delivering written notice of negation, reversal, or disapproval to the grandparent and the person acting on the grandparent's action or decision in reliance on this affidavit.

To health care providers:

1.

A person or entity that acts in good faith reliance on a CARETAKER AUTHORIZATION AFFIDAVIT to provide medical, psychological, or dental treatment, without actual knowledge of facts contrary to those stated in the affidavit, is not subject to criminal liability or to civil liability to any person or entity, and is not subject to professional disciplinary action, solely for such reliance if the applicable portions of the form are completed and the grandparent's signature is notarized.

2.

The decision of a grandparent, based on a CARETAKER AUTHORIZATION AFFIDAVIT, shall be honored by a health care facility or practitioner, school district, or school official unless the health care facility or practitioner or educational facility or official has actual knowledge that a parent, guardian, or custodian of a child has made a contravening decision to consent to or to refuse medical treatment for the child.

3.

The act of a parent, guardian, or custodian of the child to negate, reverse, or otherwise disapprove an action or decision of the grandparent who signed this affidavit constitutes termination of this affidavit. A parent, guardian, or custodian may negate, reverse, or disapprove a grandparent's action or decision only by delivering written notice of negation, reversal, or disapproval to the grandparent and the person acting on the grandparent's action or decision in reliance on this affidavit.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.67 - Execution of affidavit.

A caretaker authorization affidavit described in section 3109.66 of the Revised Code is executed when the affidavit is completed, signed by a grandparent described in section 3109.65 of the Revised Code, and notarized.

Effective Date: 07-20-2004



Section 3109.68 - Pending proceedings may preclude creation of affidavit.

(A) As used in this section, "temporary custody," "permanent custody," and "planned permanent living arrangement" have the same meanings as in section 2151.011 of the Revised Code.

(B) A caretaker authorization affidavit may not be executed with respect to a child while any of the following proceedings are pending regarding the child:

(1) A proceeding for the appointment of a guardian for, or the adoption of, the child;

(2) A juvenile proceeding in which one of the following applies:

(a) The temporary, permanent, or legal custody of the child or the placement of the child in a planned permanent living arrangement has been requested.

(b) The child is the subject of an ex parte emergency custody order issued under division (D) of section 2151.31 of the Revised Code, and no hearing has yet been held regarding the child under division (A) of section 2151.314 of the Revised Code.

(c) The child is the subject of a temporary custody order issued under section 2151.33 of the Revised Code.

(3) A proceeding for divorce, dissolution, legal separation, annulment, or allocation of parental rights and responsibilities regarding the child.

Effective Date: 07-20-2004



Section 3109.69 - Limitations on authority granted by affidavit.

Once a caretaker authorization affidavit has been executed under section 3109.67 of the Revised Code, the grandparent may exercise care, physical custody, and control of the child, including enrolling the child in school, discussing with the school district the child's educational progress, consenting to all school-related matters regarding the child, and consenting to medical, psychological, or dental treatment for the child. The affidavit does not affect the rights and responsibilities of the parent, guardian, or custodian regarding the child, does not grant legal custody to the grandparent, and does not grant authority to the grandparent to consent to the marriage or adoption of the child.

Effective Date: 07-20-2004



Section 3109.70 - Termination of affidavit.

An executed caretaker authorization affidavit shall terminate on the occurrence of whichever of the following comes first:

(A)

The child ceases to reside with the grandparent.

(B) The parent, guardian, or custodian of the child who is the subject of the affidavit acts, in accordance with section 3109.72 of the Revised Code, to negate, reverse, or otherwise disapprove an action or decision of the grandparent who signed the affidavit with respect to the child, and the grandparent either voluntarily returns the child to the physical custody of the parent, guardian, or custodian or fails to file a complaint to seek custody within fourteen days after the delivery of written notice of negation, reversal, or other disapproval.

(C) The affidavit is terminated by court order.

(D) The death of the child who is the subject of the affidavit.

(E) The death of the grandparent who executed the affidavit.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.71 - Notice of termination.

When a caretaker authorization affidavit terminates pursuant to division (A), (B), (C), or (D) of section 3109.70 of the Revised Code, the grandparent shall notify, in writing, the school district in which the child attends school, the child's health care providers, the child's health insurance coverage provider, the court in which the affidavit was filed under section 3109.74 of the Revised Code, and any other person or entity that has an ongoing relationship with the child or grandparent such that the person or entity would reasonably rely on the affidavit unless notified of the termination. The grandparent shall make the notifications not later than one week after the date the affidavit terminates.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.72 - Negation of actions taken under caretaker authorization affidavit.

The parent, guardian, or custodian of a child may negate, reverse, or otherwise disapprove any action taken or decision made pursuant to a caretaker authorization affidavit unless negation, reversal, or disapproval would jeopardize the life, health, or safety of the child. A parent, guardian, or custodian may negate, reverse, or disapprove a caretaker's action or decision only by delivering written notice of negation, reversal, or disapproval to the caretaker and the person responding to the caretaker's action or decision in reliance on the affidavit. The act to negate, reverse, or disapprove the action or decision, regardless of whether it is effective, terminates the affidavit as of the date the caretaker returns the child to the parent, guardian, or custodian or upon the expiration of fourteen days from the delivery of written notice of the negation, reversal, or disapproval if the caretaker has not filed a complaint in the interim pursuant to section 3109.76 of the Revised Code.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.73 - Immunity.

A person who, in good faith, relies on or takes action in reliance on a caretaker authorization affidavit is immune from any criminal or civil liability for injury, death, or loss to persons or property that might otherwise be incurred or imposed solely as a result of the reliance or action. The person is not subject to any disciplinary action from an entity that licenses or certifies the person. Any medical, psychological, or dental treatment provided to a child in reliance on an affidavit with respect to the child shall be considered to have been provided in good faith if the the person providing the treatment had no actual knowledge of opposition by the parent, guardian, or custodian.

This section does not provide immunity from civil or criminal liability to any person for actions that are wanton, reckless, or inconsistent with the ordinary standard of care required to be exercised by anyone acting in the same capacity as the person.

Effective Date: 07-20-2004



Section 3109.74 - Filing with court.

(A) A person who creates a power of attorney under section 3109.52 of the Revised Code or executes a caretaker authorization affidavit under section 3109.67 of the Revised Code shall file the power of attorney or affidavit with the juvenile court of the county in which the grandparent designated as attorney in fact or grandparent who executed the affidavit resides or any other court that has jurisdiction over the child under a previously filed motion or proceeding. The power of attorney or affidavit shall be filed not later than five days after the date it is created or executed and may be sent to the court by certified mail.

(B) A power of attorney filed under this section shall be accompanied by a receipt showing that the notice of creation of the power of attorney was sent to the parent who is not the residential parent and legal custodian by certified mail under section 3109.55 of the Revised Code.

(C)

(1) The grandparent designated as attorney in fact or the grandparent who executed the affidavit shall include with the power of attorney or the caretaker authorization affidavit the information described in section 3109.27 of the Revised Code.

(2) If the grandparent provides information that the grandparent previously has been convicted of or pleaded guilty to any criminal offense involving any act that resulted in a child being an abused child or a neglected child or previously has been determined, in a case in which a child has been adjudicated an abused child or a neglected child, to be the perpetrator of the abusive or neglectful act that was the basis of the adjudication, the court may report that information to the public children services agency pursuant to section 2151.421 of the Revised Code. Upon the receipt of that information, the public children services agency shall initiate an investigation pursuant to section 2151.421 of the Revised Code.

(3) If the court has reason to believe that a power of attorney or caretaker authorization affidavit is not in the best interest of the child, the court may report that information to the public children services agency pursuant to section 2151.421 of the Revised Code. Upon receipt of that information, the public children services agency shall initiate an investigation pursuant to section 2151.421 of the Revised Code. The public children services agency shall submit a report of its investigation to the court not later than thirty days after the court reports the information to the public children services agency or not later than forty-five days after the court reports the information to the public children services agency when information that is needed to determine the case disposition cannot be compiled within thirty days and the reasons are documented in the case record.

(D) The court shall waive any filing fee imposed for the filing of the power of attorney or caretaker authorization affidavit.

Effective Date: 07-20-2004



Section 3109.75 - Verification of filing.

On the request of the person in charge of admissions of a school or a person described under division (A)(1)(b) of section 2151.421 of the Revised Code, the court in which the power of attorney or caretaker authorization affidavit was filed shall verify whether a power of attorney or caretaker authorization affidavit has been filed under section 3109.74 of the Revised Code with respect to a child.

Effective Date: 07-20-2004



Section 3109.76 - Determination of custody after notice of revocation of grandparent's power of attorney, termination or removal.

(A) A grandparent who has physical custody of a child under a power of attorney, within fourteen days after the child's parent, guardian, or custodian gives written notice of revocation of the power of attorney to the grandparent and files a written notice of revocation of the power of attorney with the juvenile court or within fourteen days after removal of the child from the grandparent's home, may file a complaint under division (A)(2) of section 2151.23 or division (D) of section 2151.27 of the Revised Code seeking a determination of custody if the grandparent believes that the revocation or removal is not in the best interest of the child.

(B) A grandparent who has physical custody of a child under a caretaker authorization affidavit, within fourteen days after a parent, guardian, or custodian terminates the affidavit by delivering a written notice of negation, reversal, or disapproval of an action or decision of the grandparent or within fourteen days after removal of the child from the grandparent's home, may file a complaint under division (A)(2) of section 2151.23 or division (D) of section 2151.27 of the Revised Code seeking a determination of custody if the grandparent believes that the termination or removal is not in the best interest of the child.

(C) Pending a hearing and decision on a complaint filed under division (A) or (B) of this section, the juvenile court, in accordance with section 2151.33 of the Revised Code, may make any temporary disposition of any child that it considers necessary to protect the best interest of the child.

(D) If a parent, guardian, or custodian revokes a power of attorney or terminates a caretaker authorization affidavit, the grandparent may retain custody of the child until the fourteen-day period for filing a complaint under division (A) or (B) of this section has expired or, if the grandparent files a complaint, until the court orders otherwise.

Added by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/20/2013.



Section 3109.77 - [Repealed] .

Repealed by 129th General AssemblyFile No.180,HB 279, §2, eff. 3/20/2013.

Effective Date: 07-20-2004



Section 3109.78 - Purpose may void power or affidavit.

(A) No person shall create a power of attorney under section 3109.52 of the Revised Code or execute a caretaker authorization affidavit under section 3109.67 of the Revised Code for the purpose of enrolling the child in a school or school district so that the child may participate in the academic or interscholastic athletic programs provided by the school or school district.

(B) A person who violates division (A) of this section is in violation of section 2921.13 of the Revised Code and is guilty of falsification, a misdemeanor of the first degree.

(C) A power of attorney created, or an affidavit executed, in violation of this section is void as of the date of its creation or execution.

Effective Date: 07-20-2004



Section 3109.79 - Child support order unaffected by power or affidavit.

As used in this section, "administrative child support order" and "court child support order" have the same meanings as in section 3119.01 of the Revised Code.

A power of attorney created under section 3109.52 of the Revised Code or a caretaker authorization affidavit executed under section 3109.67 of the Revised Code shall not affect the enforcement of an administrative child support order or court child support order, unless a child support enforcement agency, with respect to an administrative child support order, or a court, with respect to either order, issues an order providing otherwise.

Effective Date: 07-20-2004



Section 3109.80 - Only one power or affidavit may be in effect at a time.

Only one power of attorney created under section 3109.52 of the Revised Code or one caretaker authorization executed under section 3109.67 of the Revised Code may be in effect for a child at one time.

Effective Date: 07-20-2004






Chapter 3111 - PARENTAGE

Section 3111.01 - Parent and child relationship defined.

(A) As used in sections 3111.01 to 3111.85 of the Revised Code, "parent and child relationship" means the legal relationship that exists between a child and the child's natural or adoptive parents and upon which those sections and any other provision of the Revised Code confer or impose rights, privileges, duties, and obligations. The "parent and child relationship" includes the mother and child relationship and the father and child relationship.

(B) The parent and child relationship extends equally to all children and all parents, regardless of the marital status of the parents.

Effective Date: 03-22-2001



Section 3111.02 - Establishing parent and child relationship.

(A) The parent and child relationship between a child and the child's natural mother may be established by proof of her having given birth to the child or pursuant to sections 3111.01 to 3111.18 or 3111.20 to 3111.85 of the Revised Code. The parent and child relationship between a child and the natural father of the child may be established by an acknowledgment of paternity as provided in sections 3111.20 to 3111.35 of the Revised Code, and pursuant to sections 3111.01 to 3111.18 or 3111.38 to 3111.54 of the Revised Code. The parent and child relationship between a child and the adoptive parent of the child may be established by proof of adoption or pursuant to Chapter 3107. of the Revised Code.

(B) A court that is determining a parent and child relationship pursuant to this chapter shall give full faith and credit to a parentage determination made under the laws of this state or another state, regardless of whether the parentage determination was made pursuant to a voluntary acknowledgement of paternity, an administrative procedure, or a court proceeding.

Effective Date: 03-22-2001



Section 3111.03 - Presumption of paternity.

(A) A man is presumed to be the natural father of a child under any of the following circumstances:

(1) The man and the child's mother are or have been married to each other, and the child is born during the marriage or is born within three hundred days after the marriage is terminated by death, annulment, divorce, or dissolution or after the man and the child's mother separate pursuant to a separation agreement.

(2) The man and the child's mother attempted, before the child's birth, to marry each other by a marriage that was solemnized in apparent compliance with the law of the state in which the marriage took place, the marriage is or could be declared invalid, and either of the following applies:

(a) The marriage can only be declared invalid by a court and the child is born during the marriage or within three hundred days after the termination of the marriage by death, annulment, divorce, or dissolution;

(b) The attempted marriage is invalid without a court order and the child is born within three hundred days after the termination of cohabitation.

(3) An acknowledgment of paternity has been filed pursuant to section 3111.23 or former section 5101.314 of the Revised Code and has not become final under former section 3111.211 or 5101.314 or section 2151.232, 3111.25, or 3111.821 of the Revised Code.

(B) A presumption that arises under this section can only be rebutted by clear and convincing evidence that includes the results of genetic testing, except that a presumption that is conclusive as provided in division (A) of section 3111.95 or division (B) of section 3111.97 of the Revised Code cannot be rebutted. An acknowledgment of paternity that becomes final under section 2151.232, 3111.25, or 3111.821 of the Revised Code is not a presumption and shall be considered a final and enforceable determination of paternity unless the acknowledgment is rescinded under section 3111.28 or 3119.962 of the Revised Code. If two or more conflicting presumptions arise under this section, the court shall determine, based upon logic and policy considerations, which presumption controls.

(C)

(1) Except as provided in division (C)(2) of this section, a presumption of paternity that arose pursuant to this section prior to March 22, 2001, shall remain valid on and after that date unless rebutted pursuant to division (B) of this section. This division does not apply to a determination described in division (B)(3) of this section as division (B)(3) of this section existed prior to March 22, 2001.

(2) A presumption of paternity that arose prior to March 22, 2001, based on an acknowledgment of paternity that became final under former section 3111.211 or 5101.314 or section 2151.232 of the Revised Code is not a presumption and shall be considered a final and enforceable determination of paternity unless the acknowledgment is rescinded under section 3111.28 or 3119.962 of the Revised Code.

Effective Date: 03-22-2001; 06-15-2006



Section 3111.04 - Standing to bring paternity action.

(A) An action to determine the existence or nonexistence of the father and child relationship may be brought by the child or the child's personal representative, the child's mother or her personal representative, a man alleged or alleging himself to be the child's father, the child support enforcement agency of the county in which the child resides if the child's mother, father, or alleged father is a recipient of public assistance or of services under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C.A. 651, as amended, or the alleged father's personal representative.

(B) An agreement does not bar an action under this section.

(C) If an action under this section is brought before the birth of the child and if the action is contested, all proceedings, except service of process and the taking of depositions to perpetuate testimony, may be stayed until after the birth.

(D) A recipient of public assistance or of services under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C.A. 651, as amended, shall cooperate with the child support enforcement agency of the county in which a child resides to obtain an administrative determination pursuant to sections 3111.38 to 3111.54 of the Revised Code, or, if necessary, a court determination pursuant to sections 3111.01 to 3111.18 of the Revised Code, of the existence or nonexistence of a parent and child relationship between the father and the child. If the recipient fails to cooperate, the agency may commence an action to determine the existence or nonexistence of a parent and child relationship between the father and the child pursuant to sections 3111.01 to 3111.18 of the Revised Code.

(E) As used in this section, "public assistance" means all of the following:

(1) Medicaid under Chapter 5111. of the Revised Code;

(2) Ohio works first under Chapter 5107. of the Revised Code;

(3) Disability financial assistance under Chapter 5115. of the Revised Code

.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-17-2006; 2008 HB562 09-22-2008



Section 3111.05 - Statute of limitations.

An action to determine the existence or nonexistence of the father and child relationship may not be brought later than five years after the child reaches the age of eighteen. Neither section 3111.04 of the Revised Code nor this section extends the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by Chapter 2105., 2107., 2113., 2117., or 2123. of the Revised Code.

Effective Date: 06-29-1982



Section 3111.06 - Jurisdiction of courts - personal jurisdiction.

(A) Except as otherwise provided in division (B) or (C) of section 3111.381 of the Revised Code, an action authorized under sections 3111.01 to 3111.18 of the Revised Code may be brought in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the child, the child's mother, or the alleged father resides or is found or, if the alleged father is deceased, of the county in which proceedings for the probate of the alleged father's estate have been or can be commenced, or of the county in which the child is being provided support by the county department of job and family services of that county. An action pursuant to sections 3111.01 to 3111.18 of the Revised Code to object to an administrative order issued pursuant to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54 of the Revised Code determining the existence or nonexistence of a parent and child relationship that has not become final and enforceable, may be brought only in the juvenile court or other court with jurisdiction of the county in which the child support enforcement agency that issued the order is located. If an action for divorce, dissolution, or legal separation has been filed in a court of common pleas, that court of common pleas has original jurisdiction to determine if the parent and child relationship exists between one or both of the parties and any child alleged or presumed to be the child of one or both of the parties.

(B) A person who has sexual intercourse in this state submits to the jurisdiction of the courts of this state as to an action brought under sections 3111.01 to 3111.18 of the Revised Code with respect to a child who may have been conceived by that act of intercourse. In addition to any other method provided by the Rules of Civil Procedure, personal jurisdiction may be acquired by personal service of summons outside this state or by certified mail with proof of actual receipt.

Effective Date: 03-22-2001; 05-17-2006



Section 3111.07 - Parties to action - intervention.

(A) The natural mother, each man presumed to be the father under section 3111.03 of the Revised Code, and each man alleged to be the natural father shall be made parties to the action brought pursuant to sections 3111.01 to 3111.18 of the Revised Code or, if not subject to the jurisdiction of the court, shall be given notice of the action pursuant to the Rules of Civil Procedure and shall be given an opportunity to be heard. The child support enforcement agency of the county in which the action is brought also shall be given notice of the action pursuant to the Rules of Civil Procedure and shall be given an opportunity to be heard. The court may align the parties. The child shall be made a party to the action unless a party shows good cause for not doing so. Separate counsel shall be appointed for the child if the court finds that the child's interests conflict with those of the mother.

If the person bringing the action knows that a particular man is not or, based upon the facts and circumstances present, could not be the natural father of the child, the person bringing the action shall not allege in the action that the man is the natural father of the child and shall not make the man a party to the action.

(B) If an action is brought pursuant to sections 3111.01 to 3111.18 of the Revised Code and the child to whom the action pertains is or was being provided support by the department of job and family services, a county department of job and family services, or another public agency, the department, county department, or agency may intervene for purposes of collecting or recovering the support.

Effective Date: 03-22-2001; 05-17-2006



Section 3111.08 - Rules of Civil Procedure govern action.

(A) An action brought pursuant to sections 3111.01 to 3111.18 of the Revised Code to declare the existence or nonexistence of the father and child relationship is a civil action and shall be governed by the Rules of Civil Procedure unless a different procedure is specifically provided by those sections.

(B) If an action is brought against a person to declare the existence or nonexistence of the father and child relationship between that person and a child and the person in his answer admits the existence or nonexistence of the father and child relationship as alleged in the action, the court shall enter judgment in accordance with section 3111.13 of the Revised Code. If the person against whom the action is brought fails to plead or otherwise defend against the action, the opposing party may make an oral or written motion for default judgment pursuant to the Rules of Civil Procedure. The court shall render a judgment by default against the person after hearing satisfactory evidence of the truth of the statements in the complaint.

Effective Date: 03-22-2001



Section 3111.09 - Genetic tests - DNA records.

(A)

(1) In any action instituted under sections 3111.01 to 3111.18 of the Revised Code, the court, upon its own motion, may order and, upon the motion of any party to the action, shall order the child's mother, the child, the alleged father, and any other person who is a defendant in the action to submit to genetic tests. Instead of or in addition to genetic testing ordered pursuant to this section, the court may use the following information to determine the existence of a parent and child relationship between the child and the child's mother, the alleged father, or another defendant:

(a) A DNA record of the child's mother, the child, the alleged father, or any other defendant that is stored in the DNA database pursuant to section 109.573 of the Revised Code;

(b) Results of genetic tests conducted on the child, the child's mother, the alleged father, or any other defendant pursuant to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54 of the Revised Code.

If the court intends to use the information described in division (A)(1)(a) of this section, it shall order the superintendent of the bureau of criminal identification and investigation to disclose the information to the court. If the court intends to use the genetic test results described in division (A)(1)(b) of this section, it shall order the agency that ordered the tests to provide the report of the genetic test results to the court.

(2) If the child support enforcement agency is not made a party to the action, the clerk of the court shall schedule the genetic testing no later than thirty days after the court issues its order. If the agency is made a party to the action, the agency shall schedule the genetic testing in accordance with the rules adopted by the director of job and family services pursuant to section 3111.611 of the Revised Code. If the alleged father of a child brings an action under sections 3111.01 to 3111.18 of the Revised Code and if the mother of the child willfully fails to submit to genetic testing or if the mother is the custodian of the child and willfully fails to submit the child to genetic testing, the court, on the motion of the alleged father, shall issue an order determining the existence of a parent and child relationship between the father and the child without genetic testing. If the mother or other guardian or custodian of the child brings an action under sections 3111.01 to 3111.18 of the Revised Code and if the alleged father of the child willfully fails to submit himself to genetic testing or, if the alleged father is the custodian of the child and willfully fails to submit the child to genetic testing, the court shall issue an order determining the existence of a parent and child relationship between the father and the child without genetic testing. If a party shows good cause for failing to submit to genetic testing or for failing to submit the child to genetic testing, the court shall not consider the failure to be willful.

(3) Except as provided in division (A)(4) of this section, any fees charged for the tests shall be paid by the party that requests them, unless the custodian of the child is represented by the child support enforcement agency in its role as the agency providing enforcement of child support orders under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, the custodian is a participant in Ohio works first under Chapter 5107. of the Revised Code for the benefit of the child, or the defendant in the action is found to be indigent, in which case the child support enforcement agency shall pay the costs of genetic testing. The child support enforcement agency, within guidelines contained in that federal law, shall use funds received pursuant to Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, to pay the fees charged for the tests.

Except as provided in division (A)(4) of this section, if there is a dispute as to who shall pay the fees charged for genetic testing, the child support enforcement agency shall pay the fees, but neither the court nor the agency shall delay genetic testing due to a dispute as to who shall pay the genetic testing fees. The child support enforcement agency or the person who paid the fees charged for the genetic testing may seek reimbursement for the genetic testing fees from the person against whom the court assesses the costs of the action. Any funds used in accordance with this division by the child support enforcement agency shall be in addition to any other funds that the agency is entitled to receive as a result of any contractual provision for specific funding allocations for the agency between the county, the state, and the federal government.

(4) If, pursuant to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54 of the Revised Code, the agency has previously conducted genetic tests on the child, child's mother, alleged father, or any other defendant and the current action pursuant to section 3111.01 to 3111.18 of the Revised Code has been brought to object to the result of those previous tests, the agency shall not be required to pay the fees for conducting genetic tests pursuant to this section on the same persons.

(B)

(1) The genetic tests shall be made by qualified examiners who are authorized by the court or the department of job and family services. An examiner conducting a genetic test, upon the completion of the test, shall send a complete report of the test results to the clerk of the court that ordered the test or, if the agency is a party to the action, to the child support enforcement agency of the county in which the court that ordered the test is located.

(2) If a court orders the superintendent of the bureau of criminal identification and investigation to disclose information regarding a DNA record stored in the DNA database pursuant to section 109.573 of the Revised Code, the superintendent shall send the information to the clerk of the court that issued the order or, if the agency is a party to the action, to the child support enforcement agency of the county in which the court that issued the order is located.

(3) If a court orders the child support enforcement agency to provide the report of the genetic test results obtained pursuant to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54 of the Revised Code, the agency shall send the information to the person or government entity designated by the court that issued the order.

(4) The clerk, agency, or person or government entity under division (B)(3) of this section that receives a report or information pursuant to division (B)(1), (2), or (3) of this section shall mail a copy of the report or information to the attorney of record for each party or, if a party is not represented by an attorney, to the party. The clerk, agency, or person or government entity under division (B)(3) of this section that receives a copy of the report or information shall include with the report or information sent to an attorney of record of a party or a party a notice that the party may object to the admission into evidence of the report or information by filing a written objection as described in division (D) of section 3111.12 of the Revised Code with the court that ordered the tests or ordered the disclosure of the information no later than fourteen days after the report or information was mailed to the attorney of record or to the party. The examiners may be called as witnesses to testify as to their findings. Any party may demand that other qualified examiners perform independent genetic tests under order of the court. The number and qualifications of the independent examiners shall be determined by the court.

(C) Nothing in this section prevents any party to the action from producing other expert evidence on the issue covered by this section, but, if other expert witnesses are called by a party to the action, the fees of these expert witnesses shall be paid by the party calling the witnesses and only ordinary witness fees for these expert witnesses shall be taxed as costs in the action.

(D) If the court finds that the conclusions of all the examiners are that the alleged father is not the father of the child, the court shall enter judgment that the alleged father is not the father of the child. If the examiners disagree in their findings or conclusions, the court shall determine the father of the child based upon all the evidence.

(E) As used in sections 3111.01 to 3111.85 of the Revised Code:

(1) "Genetic tests" and "genetic testing" mean either of the following:

(a) Tissue or blood tests, including tests that identify the presence or absence of common blood group antigens, the red blood cell antigens, human lymphocyte antigens, serum enzymes, serum proteins, or genetic markers;

(b) Deoxyribonucleic acid typing of blood or buccal cell samples.

"Genetic test" and "genetic testing" may include the typing and comparison of deoxyribonucleic acid derived from the blood of one individual and buccal cells of another.

(2) "DNA record" and "DNA database" have the same meanings as in section 109.573 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.10 - Evidence of paternity.

In an action brought under sections 3111.01 to 3111.18 of the Revised Code, evidence relating to paternity may include:

(A) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception;

(B) An expert's opinion concerning the statistical probability of the alleged father's paternity, which opinion is based upon the duration of the mother's pregnancy;

(C) Genetic test results, weighted in accordance with evidence, if available, of the statistical probability of the alleged father's paternity;

(D) Medical evidence relating to the alleged father's paternity of the child based on tests performed by experts. If a man has been identified as a possible father of the child, the court may, and upon the request of a party shall, require the child, the mother, and the man to submit to appropriate tests. Any fees charged for the tests shall be paid by the party that requests them unless the court orders the fees taxed as costs in the action.

(E) All other evidence relevant to the issue of paternity of the child.

Effective Date: 03-22-2001



Section 3111.11 - Pretrial hearing.

If the person against whom an action is brought pursuant to sections 3111.01 to 3111.18 of the Revised Code does not admit in his answer the existence or nonexistence of the father and child relationship, the court shall hold a pretrial hearing, in accordance with the Civil Rules, at a time set by the court. At the pretrial hearing, the court shall notify each party to the action that the party may file a motion requesting the court to order the child's mother, the alleged father, and any other person who is a defendant in the action to submit to genetic tests and, if applicable, to the appropriate tests referred to in section 3111.10 of the Revised Code. When the court determines that all pretrial matters have been completed, the action shall be set for trial.

Effective Date: 03-22-2001



Section 3111.111 - Temporary support order.

If an action is brought pursuant to sections 3111.01 to 3111.18 of the Revised Code to object to a determination made pursuant to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54 of the Revised Code that the alleged father is the natural father of a child, the court, on its own motion or on the motion of either party, shall issue a temporary order for the support of the child pursuant to Chapters 3119., 3121., 3123., and 3125. of the Revised Code requiring the alleged father to pay support to the natural mother or the guardian or legal custodian of the child. The order shall remain in effect until the court issues a judgment in the action pursuant to section 3111.13 of the Revised Code that determines the existence or nonexistence of a father and child relationship. If the court, in its judgment, determines that the alleged father is not the natural father of the child, the court shall order the person to whom the temporary support was paid under the order to repay the alleged father all amounts paid for support under the temporary order.

Effective Date: 03-22-2001



Section 3111.12 - Witnesses - admission of evidence - priority of actions.

(A) In an action under sections 3111.01 to 3111.18 of the Revised Code, the mother of the child and the alleged father are competent to testify and may be compelled to testify by subpoena. If a witness refuses to testify upon the ground that the testimony or evidence of the witness might tend to incriminate the witness and the court compels the witness to testify, the court may grant the witness immunity from having the testimony of the witness used against the witness in subsequent criminal proceedings.

(B) Testimony of a physician concerning the medical circumstances of the mother's pregnancy and the condition and characteristics of the child upon birth is not privileged.

(C) Testimony relating to sexual access to the mother by a man at a time other than the probable time of conception of the child is inadmissible in evidence, unless offered by the mother.

(D) If, pursuant to section 3111.09 of the Revised Code, a court orders genetic tests to be conducted, orders disclosure of information regarding a DNA record stored in the DNA database pursuant to section 109.573 of the Revised Code, or intends to use a report of genetic test results obtained from tests conducted pursuant to former section 3111.21 or 3111.22 or sections 3111.38 to 3111.54 of the Revised Code, a party may object to the admission into evidence of any of the genetic test results or of the DNA record information by filing a written objection with the court that ordered the tests or disclosure or intends to use a report of genetic test results. The party shall file the written objection with the court no later than fourteen days after the report of the test results or the DNA record information is mailed to the attorney of record of a party or to a party. The party making the objection shall send a copy of the objection to all parties.

If a party files a written objection, the report of the test results or the DNA record information shall be admissible into evidence as provided by the Rules of Evidence. If a written objection is not filed, the report of the test results or the DNA record information shall be admissible into evidence without the need for foundation testimony or other proof of authenticity or accuracy.

(E) If a party intends to introduce into evidence invoices or other documents showing amounts expended to cover pregnancy and confinement and genetic testing, the party shall notify all other parties in writing of that intent and include copies of the invoices and documents. A party may object to the admission into evidence of the invoices or documents by filing a written objection with the court that is hearing the action no later than fourteen days after the notice and the copies of the invoices and documents are mailed to the attorney of record of each party or to each party.

If a party files a written objection, the invoices and other documents shall be admissible into evidence as provided by the Rules of Evidence. If a written objection is not filed, the invoices or other documents are admissible into evidence without the need for foundation testimony or other evidence of authenticity or accuracy.

(F) A juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code shall give priority to actions under sections 3111.01 to 3111.18 of the Revised Code and shall issue an order determining the existence or nonexistence of a parent and child relationship no later than one hundred twenty days after the date on which the action was brought in the juvenile court or other court with jurisdiction.

Effective Date: 03-22-2001



Section 3111.13 - Judgment or order.

(A) The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.

(B) If the judgment or order of the court is at variance with the child's birth record, the court may order that a new birth record be issued under section 3111.18 of the Revised Code.

(C) Except as otherwise provided in this section, the judgment or order may contain, at the request of a party and if not prohibited under federal law, any other provision directed against the appropriate party to the proceeding, concerning the duty of support, the payment of all or any part of the reasonable expenses of the mother's pregnancy and confinement, the furnishing of bond or other security for the payment of the judgment, or any other matter in the best interest of the child. After entry of the judgment or order, the father may petition that he be designated the residential parent and legal custodian of the child or for parenting time rights in a proceeding separate from any action to establish paternity. Additionally, if the mother is unmarried, the father may file a complaint requesting the granting of reasonable parenting time rights, and the parents of the father, any relative of the father, the parents of the mother, and any relative of the mother may file a complaint requesting the granting of reasonable companionship or visitation rights, with the child pursuant to section 3109.12 of the Revised Code.

The judgment or order shall contain any provision required by section 3111.14 of the Revised Code.

(D) Support judgments or orders ordinarily shall be for periodic payments that may vary in amount. In the best interest of the child, the purchase of an annuity may be ordered in lieu of periodic payments of support if the purchase agreement provides that any remaining principal will be transferred to the ownership and control of the child on the child's attainment of the age of majority.

(E) In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, a court enforcing the obligation of support shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code.

(F)

(1) Any court that makes or modifies an order for child support under this section shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code. If any person required to pay child support under an order made under this section on or after April 15, 1985, or modified on or after December 1, 1986, is found in contempt of court for failure to make support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt.

(2) When a court determines whether to require a parent to pay an amount for that parent's failure to support a child prior to the date the court issues an order requiring that parent to pay an amount for the current support of that child, it shall consider all relevant factors, including, but not limited to, any monetary contribution either parent of the child made to the support of the child prior to the court issuing the order requiring the parent to pay an amount for the current support of the child.

(3)

(a) A court shall not require a parent to pay an amount for that parent's failure to support a child prior to the date the court issues an order requiring that parent to pay an amount for the current support of that child or to pay all or any part of the reasonable expenses of the mother's pregnancy and confinement, if both of the following apply:

(i) At the time of the initial filing of an action to determine the existence of the parent and child relationship with respect to that parent, the child was over three years of age.

(ii) Prior to the initial filing of an action to determine the existence of the parent and child relationship with respect to that parent, the alleged father had no knowledge and had no reason to have knowledge of his alleged paternity of the child.

(b) For purposes of division (F)(4)(a)(ii) of this section, the mother of the child may establish that the alleged father had or should have had knowledge of the paternity of the child by showing, by a preponderance of the evidence, that she performed a reasonable and documented effort to contact and notify the alleged father of his paternity of the child.

(c) A party is entitled to obtain modification of an existing order for arrearages under this division regardless of whether the judgment, court order, or administrative support order from which relief is sought was issued prior to, on, or after October 27, 2000.

(G) As used in this section, "birth record" has the same meaning as in section 3705.01 of the Revised Code.

(H) Unless the court has reason to believe that a person named in the order is a potential victim of domestic violence, any order issued pursuant to this section finding the existence of a parent and child relationship shall contain the full names, addresses, and social security numbers of the mother and father of the child and the full name and address of the child.

Effective Date: 03-22-2001



Section 3111.14 - Fees and costs of action.

The court may order reasonable fees for experts and other costs of the action and pretrial proceedings, including genetic tests, to be paid by the parties in proportions and at times determined by the court. The court may order the proportion of any party to be paid by the court, and, before or after payment by any party or the county, may order all or part of the fees and costs to be taxed as costs in the action.

Effective Date: 07-15-1992



Section 3111.15 - Enforcing father's obligation.

(A) If the existence of the father and child relationship is declared or if paternity or a duty of support has been adjudicated under sections 3111.01 to 3111.18 of the Revised Code or under prior law, the obligation of the father may be enforced in the same or other proceedings by the mother, the child, or the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by any other person, including a private agency, to the extent that any of them may furnish, has furnished, or is furnishing these expenses.

(B) The court may order support payments to be made to the mother, the clerk of the court, or a person or agency designated to administer them for the benefit of the child under the supervision of the court.

(C) Willful failure to obey the judgment or order of the court is a civil contempt of the court.

Effective Date: 03-22-2001



Section 3111.16 - Continuing jurisdiction.

The court has continuing jurisdiction to modify or revoke a judgment or order issued under sections 3111.01 to 3111.18 of the Revised Code to provide for future education and support and a judgment or order issued with respect to matters listed in divisions (C) and (D) of section 3111.13 and division (B) of section 3111.15 of the Revised Code, except that a court entering a judgment or order for the purchase of an annuity under division (D) of section 3111.13 of the Revised Code may specify that the judgment or order may not be modified or revoked.

Effective Date: 03-22-2001



Section 3111.17 - Determining mother and child relationship.

Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as practicable, the provisions of sections 3111.01 to 3111.18 of the Revised Code that are applicable to the father and child relationship shall apply to an action brought under this section.

Effective Date: 03-22-2001



Section 3111.18 - Preparing new birth record.

As used in this section, "birth record" has the meaning given in section 3705.01 of the Revised Code.

Upon the order of a court of this state or upon the request of a court of another state, the department of health shall prepare a new birth record consistent with the findings of the court and shall substitute the new record for the original birth record.

Effective Date: 03-16-1989



Section 3111.19 - Interfering with establishment of paternity.

No person, by using physical harassment or threats of violence against another person, shall interfere with the other person's initiation or continuance of, or attempt to prevent the other person from initiating or continuing, an action under sections 3111.01 to 3111.18 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.20 - Birth record defined.

As used in sections 3111.21 to 3111.85 of the Revised Code, "birth record" has the same meaning as in section 3705.01 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.21 - Notarizing acknowledgment.

If the natural mother and alleged father of a child sign an acknowledgment of paternity affidavit prepared pursuant to section 3111.31 of the Revised Code with respect to that child at a child support enforcement agency, the agency shall provide a notary public to notarize the acknowledgment.

Effective Date: 07-01-2000



Section 3111.211 - [Repealed].

Effective Date: 03-22-2001



Section 3111.22 - Acknowledgment to be sent to job and family services department.

A child support enforcement agency shall send a signed and notarized acknowledgment of paternity to the office of child support in the department of job and family services pursuant to section 3111.23 of the Revised Code. The agency shall send the acknowledgment no later than ten days after it has been signed and notarized. If the agency knows a man is presumed under section 3111.03 of the Revised Code to be the father of the child and the presumed father is not the man who signed an acknowledgment with respect to the child, the agency shall not notarize or send the acknowledgment with respect to the child pursuant to this section.

Effective Date: 03-22-2001



Section 3111.221 - Amended and Renumbered RC 3111.58.

Effective Date: 03-22-2001



Section 3111.23 - Acknowledgment filed with office of child support.

The natural mother, the man acknowledging he is the natural father, or the other custodian or guardian of a child, a child support enforcement agency pursuant to section 3111.22 of the Revised Code, a local registrar of vital statistics pursuant to section 3705.091 of the Revised Code, or a hospital staff person pursuant to section 3727.17 of the Revised Code, in person or by mail, may file an acknowledgment of paternity with the office of child support in the department of job and family services, acknowledging that the child is the child of the man who signed the acknowledgment. The acknowledgment of paternity shall be made on the affidavit prepared pursuant to section 3111.31 of the Revised Code, shall be signed by the natural mother and the man acknowledging that he is the natural father, and each signature shall be notarized. The mother and man may sign and have the signature notarized outside of each other's presence. An acknowledgment shall be sent to the office no later than ten days after it has been signed and notarized. If a person knows a man is presumed under section 3111.03 of the Revised Code to be the father of the child described in this section and that the presumed father is not the man who signed an acknowledgment with respect to the child, the person shall not notarize or file the acknowledgment pursuant to this section.

Effective Date: 03-22-2001



Section 3111.231 - [Repealed].

Effective Date: 03-22-2001



Section 3111.24 - Determining whether acknowledgment is completed correctly.

(A) On the filing of an acknowledgment, the office of child support shall examine the acknowledgment to determine whether it is completed correctly. The office shall make the examination no later than five days after the acknowledgment is filed. If the acknowledgment is completed correctly, the office shall comply with division (B) of this section. If the acknowledgment is not completed correctly, the office shall return it to the person or entity that filed it. The person or entity shall have ten days from the date the office sends the acknowledgment back to correct it and return it to the office. The office shall send, along with the acknowledgment, a notice stating what needs to be corrected and the amount of time the person or entity has to make the corrections and return the acknowledgment to the office.

If the person or entity returns the acknowledgment in a timely manner, the office shall examine the acknowledgment again to determine whether it has been correctly completed. If the acknowledgment has been correctly completed, the office shall comply with division (B) of this section. If the acknowledgment has not been correctly completed the second time or if the acknowledgment is not returned to the office in a timely manner, the acknowledgment is invalid and the office shall return it to the person or entity and shall not enter it into the birth registry. If the office returns an acknowledgment the second time, it shall send a notice to the person or entity stating the errors in the acknowledgment and that the acknowledgment is invalid.

(B) If the office determines an acknowledgment is correctly completed, the office shall enter the information on the acknowledgment into the birth registry pursuant to sections 3111.64 and 3111.65 of the Revised Code. After entering the information in the registry, the office shall send the acknowledgment to the department of health for storage pursuant to section 3705.091 of the Revised Code. The office may request that the department of health send back to the office any acknowledgment that is being stored by the department of health pursuant to that section.

Effective Date: 03-22-2001



Section 3111.241, 3111.242 - [Repealed].

Effective Date: 03-22-2001



Section 3111.25 - Acknowledgment of paternity is final and enforceable.

An acknowledgment of paternity is final and enforceable without ratification by a court when the acknowledgment has been filed with the office of child support, the information on the acknowledgment has been entered in the birth registry, and the acknowledgment has not been rescinded and is not subject to possible recission pursuant to section 3111.27 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.26 - Effects of final and enforceable acknowledgment.

After an acknowledgment of paternity becomes final and enforceable, the child is the child of the man who signed the acknowledgment of paternity, as though born to him in lawful wedlock. If the mother is unmarried, the man who signed the acknowledgment of paternity may file a complaint requesting the granting of reasonable parenting time with the child under section 3109.12 of the Revised Code and the parents of the man who signed the acknowledgment of paternity, any relative of the man who signed the acknowledgment of paternity, the parents of the mother, and any relative of the mother may file a complaint pursuant to that section requesting the granting of reasonable companionship or visitation rights with the child. Once the acknowledgment becomes final the man who signed the acknowledgment of paternity assumes the parental duty of support.

Effective Date: 03-22-2001



Section 3111.27 - Rescinding acknowledgment.

(A) Except as provided in section 2151.232 or 3111.821 of the Revised Code, for an acknowledgment of paternity filed with the office of child support to be rescinded both of the following must occur:

(1) Not later than sixty days after the date of the latest signature on the acknowledgment, one of the persons who signed it must do both of the following:

(a) Request a determination under section 3111.38 of the Revised Code of whether there is a parent and child relationship between the man who signed the acknowledgment and the child who is the subject of it;

(b) Give the office written notice of having complied with division (A)(1)(a) of this section and include in the notice the name of the child support enforcement agency conducting genetic tests to determine whether there is a parent and child relationship;

(2) An order must be issued under section 3111.46 of the Revised Code determining whether there is a parent and child relationship between the man and the child.

(B) Not later than the end of the business day following the business day on which the office receives a notice under division (A)(1)(b) of this section, it shall contact the agency indicated in the notice to verify that the person sending it has complied with division (A)(1) of this section. If the office verifies compliance, and the notice was sent within the time limit required by this section, the office shall note in its records the date the notice was received and that the acknowledgment to which the notice pertains is subject to recission. The office shall direct the agency to notify the office of the agency's issuance of an order described in division (A)(2) of this section. On receipt from an agency of notice that an order described in division (A)(2) of this section has been issued, the acknowledgment to which the order pertains shall be rescinded as of the date.

If the office is unable to verify compliance with division (A)(1) of this section, it shall note in its records the date the notice under division (A)(1)(b) of this section was received and that compliance with division (A)(1) of this section was not verified.

Effective Date: 03-22-2001



Section 3111.28 - Action rescinding acknowledgment.

After an acknowledgment becomes final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code, a man presumed to be the father of the child pursuant to section 3111.03 of the Revised Code who did not sign the acknowledgment, either person who signed the acknowledgment, or a guardian or legal custodian of the child may bring an action to rescind the acknowledgment on the basis of fraud, duress, or material mistake of fact. The court shall treat the action as an action to determine the existence or nonexistence of a parent and child relationship pursuant to sections 3111.01 to 3111.18 of the Revised Code. An action pursuant to this section shall be brought no later than one year after the acknowledgment becomes final. The action may be brought in one of the following courts in the county in which the child, the guardian or custodian of the child, or either person who signed the acknowledgment resides: the juvenile court or the domestic relations division of the court of common pleas that has jurisdiction pursuant to section 2101.022 or 2301.03 of the Revised Code to hear and determine cases arising under Chapter 3111. of the Revised Code.

Effective Date: 03-22-2001



Section 3111.29 - Enforcing support obligation.

Once an acknowledgment of paternity becomes final under section 3111.25 of the Revised Code, the mother or other custodian or guardian of the child may file a complaint pursuant to section 2151.231 of the Revised Code in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the child or the guardian or legal custodian of the child resides requesting that the court order the father to pay an amount for the support of the child, may contact the child support enforcement agency for assistance in obtaining the order, or may request that an administrative officer of a child support enforcement agency issue an administrative order for the payment of child support pursuant to section 3111.81 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.30 - Preparing new birth record.

Once an acknowledgment of paternity becomes final, the office of child support shall notify the department of health of the acknowledgment. If the original birth record is inconsistent with the acknowledgment, on receipt of the notice, the department of health shall, in accordance with section 3705.09 of the Revised Code, prepare a new birth record consistent with the acknowledgment and substitute the new record for the original birth record.

Effective Date: 03-22-2001



Section 3111.31 - Acknowledgment of paternity affidavit form.

The department of job and family services shall prepare an acknowledgment of paternity affidavit that includes in boldface type at the top of the affidavit the rights and responsibilities of and the due process safeguards afforded to a person who acknowledges that he is the natural father of a child, including that if an alleged father acknowledges a parent and child relationship he assumes the parental duty of support, that both signators waive any right to bring an action pursuant to sections 3111.01 to 3111.18 of the Revised Code or make a request pursuant to section 3111.38 of the Revised Code, other than for purposes of rescinding the acknowledgment pursuant to section 3111.27 of the Revised Code in order to ensure expediency in resolving the question of the existence of a parent and child relationship, that either parent may rescind the acknowledgment pursuant to section 3111.27 of the Revised Code, that an action may be brought pursuant to section 3111.28 of the Revised Code, or a motion may be filed pursuant to section 3119.961 of the Revised Code, to rescind the acknowledgment, and that the natural father has the right to petition a court pursuant to section 3109.12 of the Revised Code for an order granting him reasonable parenting time with respect to the child and to petition the court for custody of the child pursuant to section 2151.23 of the Revised Code. The affidavit shall include all of the following:

(A) Basic instructions for completing the form, including instructions that both the natural father and the mother of the child are required to sign the statement, that they may sign the statement without being in each other's presence, and that the signatures must be notarized;

(B) Blank spaces to enter the full name, social security number, date of birth and address of each parent;

(C) Blank spaces to enter the full name, date of birth, and the residence of the child;

(D) A blank space to enter the name of the hospital or department of health code number assigned to the hospital, for use in situations in which the hospital fills out the form pursuant to section 3727.17 of the Revised Code;

(E) An affirmation by the mother that the information she supplied is true to the best of her knowledge and belief and that she is the natural mother of the child named on the form and assumes the parental duty of support of the child;

(F) An affirmation by the father that the information he supplied is true to the best of his knowledge and belief, that he has received information regarding his legal rights and responsibilities, that he consents to the jurisdiction of the courts of this state, and that he is the natural father of the child named on the form and assumes the parental duty of support of the child;

(G) Signature lines for the mother of the child and the natural father;

(H) Signature lines for the notary public;

(I) An instruction to include or attach any other evidence necessary to complete the new birth record that is required by the department by rule.

Effective Date: 03-22-2001



Section 3111.32 - Information pamphlets - toll-free telephone number.

The department of job and family services shall prepare pamphlets that discuss the benefit of establishing a parent and child relationship, the proper procedure for establishing a parent and child relationship between a father and his child, and a toll-free telephone number that interested persons may call for more information regarding the procedures for establishing a parent and child relationship.

Effective Date: 03-22-2001



Section 3111.33 - Distributing pamphlets and forms.

The department of job and family services shall make available the pamphlets and the acknowledgment of paternity affidavits and statements to the department of health, to each hospital it has a contract with pursuant to section 3727.17 of the Revised Code, and to any individual who requests a pamphlet. The department of job and family services shall make available the affidavit acknowledging paternity to each county child support enforcement agency, the department of health, and any other person or agency that requests copies.

Effective Date: 03-22-2001



Section 3111.34 - Evidence necessary to complete new birth record.

The director of job and family services, in consultation with the department of health, shall adopt rules specifying additional evidence necessary to complete a new birth record that is required to be included with an acknowledgment of paternity affidavit.

Effective Date: 03-22-2001



Section 3111.35 - Implementing provisions.

The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement sections 3111.20 to 3111.34 of the Revised Code that are consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 651 et seq., as amended.

Effective Date: 03-22-2001



Section 3111.36 - Amended and Renumbered RC 3111.94.

Effective Date: 03-22-2001



Section 3111.37 - Amended and Renumbered RC 3111.95.

Effective Date: 03-22-2001



Section 3111.38 - Requesting administrative determination of paternity.

At the request of a person described in division (A) of section 3111.04 of the Revised Code the child support enforcement agency of the county in which a child resides or in which the guardian or legal custodian of the child resides shall determine the existence or nonexistence of a parent and child relationship between an alleged father and the child.

Effective Date: 03-22-2001



Section 3111.381 - Request to precede court action - jurisdiction.

(A) Except as provided in divisions (B), (C), (D), and (E) of this section, no person may bring an action under sections 3111.01 to 3111.18 of the Revised Code unless the person has requested an administrative determination under section 3111.38 of the Revised Code of the existence or nonexistence of a parent and child relationship.

(B) An action to determine the existence or nonexistence of a parent and child relationship may be brought by the child's mother in the appropriate division of the court of common pleas in the county in which the child resides, without requesting an administrative determination, if the child's mother brings the action in order to request an order to determine the allocation of parental rights and responsibilities, the payment of all or any part of the reasonable expenses of the mother's pregnancy and confinement, or support of the child. The clerk of the court shall forward a copy of the complaint to the child support enforcement agency of the county in which the complaint is filed.

(C) An action to determine the existence or nonexistence of a parent and child relationship may be brought by the putative father of the child in the appropriate division of the court of common pleas in the county in which the child resides, without requesting an administrative determination, if the putative father brings the action in order to request an order to determine the allocation of parental rights and responsibilities. The clerk of the court shall forward a copy of the complaint to the child support enforcement agency of the county in which the complaint is filed.

(D) If services are requested by the court, under divisions (B) and (C) of this section, of the child support enforcement agency to determine the existence or nonexistence of a parent and child relationship, a Title IV-D application must be completed and delivered to the child support enforcement agency.

(E) If the alleged father of a child is deceased and proceedings for the probate of the estate of the alleged father have been or can be commenced, the court with jurisdiction over the probate proceedings shall retain jurisdiction to determine the existence or nonexistence of a parent and child relationship between the alleged father and any child without an administrative determination being requested from a child support enforcement agency.

If an action for divorce, dissolution of marriage, or legal separation, or an action under section 2151.231 or 2151.232 of the Revised Code requesting an order requiring the payment of child support and provision for the health care of a child, has been filed in a court of common pleas and a question as to the existence or nonexistence of a parent and child relationship arises, the court in which the original action was filed shall retain jurisdiction to determine the existence or nonexistence of the parent and child relationship without an administrative determination being requested from a child support enforcement agency.

If a juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code issues a support order under section 2151.231 or 2151.232 of the Revised Code relying on a presumption under section 3111.03 of the Revised Code, the juvenile court or other court with jurisdiction that issued the support order shall retain jurisdiction if a question as to the existence of a parent and child relationship arises.

Effective Date: 03-22-2001; 05-17-2006



Section 3111.39 - Requests filed with multiple agencies.

If more than one child support enforcement agency receives a request to determine the existence or nonexistence of a parent and child relationship concerning the same child and each agency is an appropriate agency for the filing of the request as provided in section 3111.38 of the Revised Code, the agency that receives the request first shall act on the request. If an agency that receives a request is not the appropriate agency for the filing of the request, the agency shall forward the request to the agency of the county in which the child or the guardian or legal custodian of the child resides, and the latter agency shall proceed with the request.

Effective Date: 03-22-2001



Section 3111.40 - Request contents.

A request for an administrative determination of the existence or nonexistence of a parent and child relationship shall contain all of the following:

(A) The name, birthdate, and current address of the alleged father of the child;

(B) The name, social security number, and current address of the mother of the child;

(C) The name and last known address of the alleged father of the child;

(D) The name and birthdate of the child.

Effective Date: 03-22-2001



Section 3111.41 - Assigning to administrative officer - order for genetic testing.

On receiving a request for a determination of the existence or nonexistence of a parent and child relationship, a child support enforcement agency shall assign an administrative officer to consider the request. The officer shall issue an order requiring the child, mother, and alleged father to submit to genetic testing. The order shall specify the date of the genetic tests for the mother, alleged father, and child, which shall be no later than forty-five days after the date of assignment of the administrative officer. The tests shall be conducted in accordance with the rules adopted by the director of job and family services under section 3111.611 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.42 - Attaching notice to order.

A child support enforcement agency shall attach a notice to each order for genetic testing and send both to the mother and the alleged father. The notice shall state all of the following:

(A) That the agency has been asked to determine the existence of a parent and child relationship between a child and the alleged named father;

(B) The name and birthdate of the child of which the man is alleged to be the natural father;

(C) The name of the mother and the alleged natural father;

(D) The rights and responsibilities of a parent;

(E) That the child, the mother, and the alleged father must submit to genetic testing at the date, time, and place determined by the agency in the order issued pursuant to section 3111.41 of the Revised Code;

(F) The administrative procedure for determining the existence of a parent and child relationship;

(G) That if the alleged father or natural mother willfully fails to submit to genetic testing, or the alleged father, natural mother, or the custodian of the child willfully fails to submit the child to genetic testing, the agency will issue an order that it is inconclusive whether the alleged father is the child's natural father;

(H) That if the alleged father or natural mother willfully fails to submit to genetic testing, or the alleged father, natural mother, or custodian of the child willfully fails to submit the child to genetic testing, they may be found in contempt of court.

Effective Date: 03-22-2001



Section 3111.421 - Serving notice and order.

The notice and order described in section 3111.42 of the Revised Code shall be sent in accordance with the provisions of the Rules of Civil Procedure that govern service of process, except to the extent that the provisions of the Civil Rules by their nature are clearly inapplicable and except that references in the provisions of the Civil Rules to the court or to the clerk of the court shall be construed as being references to the child support enforcement agency or the administrative officer.

Effective Date: 03-22-2001



Section 3111.43 - Persons to be notified - genetic testing of persons present.

If a child support enforcement agency is asked to determine the existence or nonexistence of a parent and child relationship, the administrative officer shall provide notice of the request pursuant to the Rules of Civil Procedure to the natural mother of the child who is the subject of the request, each man presumed under section 3111.03 of the Revised Code to be the father of the child, and each man alleged to be the natural father. If the agency is unable to obtain service of process on the presumed father, alleged father, or natural mother within the time prescribed by section 3111.41 of the Revised Code, the agency shall proceed with genetic testing of all of those persons who are present on the date scheduled for the testing.

Effective Date: 03-22-2001



Section 3111.44 - Information conference.

After issuing a genetic testing order, the administrative officer may schedule a conference with the mother and the alleged father to provide information. If a conference is scheduled and no other man is presumed to be the father of the child under section 3111.03 of the Revised Code, the administrative officer shall provide the mother and alleged father the opportunity to sign an acknowledgment of paternity affidavit prepared pursuant to section 3111.31 of the Revised Code. If they sign an acknowledgment of paternity, the administrative officer shall cancel the genetic testing order the officer had issued. Regardless of whether a conference is held, if the mother and alleged father do not sign an acknowledgment of paternity affidavit or if an affidavit cannot be notarized or filed because another man is presumed under section 3111.03 of the Revised Code to be the father of the child, the child, the mother, and the alleged father shall submit to genetic testing in accordance with the order issued by the administrative officer.

Effective Date: 03-22-2001



Section 3111.45 - Test conducted by qualified examiner.

The genetic testing required under an administrative genetic testing order shall be conducted by a qualified examiner authorized by the department of job and family services. On completion of the genetic tests, the examiner shall send a complete report of the test results to the agency.

Effective Date: 03-22-2001



Section 3111.46 - Finding paternity or nonpaternity.

On receipt of the genetic test results, the administrative officer shall do one of the following:

(A) If the results of the genetic testing show a ninety-nine per cent or greater probability that the alleged father is the natural father of the child, the administrative officer of the agency shall issue an administrative order that the alleged father is the father of the child who is the subject of the proceeding.

(B) If the results of genetic testing show less than a ninety-nine per cent probability that the alleged father is the natural father of the child, the administrative officer shall issue an administrative order that the alleged father is not the father of the child who is the subject of the proceeding.

An order issued pursuant to this section shall be sent to parties in accordance with the Civil Rule governing service and filing of pleadings and other papers subsequent to the original complaint.

Effective Date: 03-22-2001



Section 3111.47 - Failure to submit to test results in inconclusive finding.

If the alleged natural father or the natural mother willfully fails to submit to genetic testing or if either parent or any other person who is the custodian of the child willfully fails to submit the child to genetic testing, the agency shall enter an administrative order stating that it is inconclusive as to whether the alleged natural father is the natural father of the child.

Effective Date: 03-22-2001



Section 3111.48 - Information included in order.

An administrative officer shall include in an order issued under section 3111.46 of the Revised Code a notice that contains the information described in section 3111.49 of the Revised Code informing the mother, father, and the guardian or legal custodian of the child of the right to bring an action under sections 3111.01 to 3111.18 of the Revised Code and of the effect of failure to timely bring the action.

An agency shall include in an administrative order issued under section 3111.47 of the Revised Code a notice that contains the information described in section 3111.50 of the Revised Code informing the parties of their right to bring an action under sections 3111.01 to 3111.18 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.49 - Conclusiveness of order.

The mother, alleged father, and guardian or legal custodian of a child may object to an administrative order determining the existence or nonexistence of a parent and child relationship by bringing, within thirty days after the date the administrative officer issues the order, an action under sections 3111.01 to 3111.18 of the Revised Code in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code in the county in which the child support enforcement agency that employs the administrative officer who issued the order is located. If the action is not brought within the thirty-day period, the administrative order is final and enforceable by a court and may not be challenged in an action or proceeding under Chapter 3111. of the Revised Code.

Effective Date: 03-22-2001



Section 3111.50 - Bringing action where order is inconclusive.

If a child support enforcement agency issues an administrative order stating that it is inconclusive as to whether the alleged natural father is the natural father of the child, any of the parties may bring an action under sections 3111.01 to 3111.18 of the Revised Code to establish a parent and child relationship.

Effective Date: 03-22-2001



Section 3111.51 - Including names, addresses and social security numbers of parents and child in order.

Unless the child support enforcement agency has reason to believe that a person named in the order is a potential victim of domestic violence, any administrative order finding the existence of a parent and child relationship shall contain the full names, addresses, and social security numbers of the mother and father of the child who is the subject of the order and the full name and address of the child.

Effective Date: 03-22-2001



Section 3111.52 - Changing surname of child.

The child support enforcement agency, as part of an administrative order determining the existence of a parent and child relationship, may order the surname of the child subject to the determination to be changed and order the change to be made on the child's birth record consistent with the order if both the parties agree to the change.

Effective Date: 03-22-2001



Section 3111.53 - Administrative officer.

(A) A child support enforcement agency, in accordance with the rules adopted by the director of job and family services pursuant to division (B) of this section, shall employ an administrative officer, contract with another entity to provide an administrative officer, or contract with an individual to serve as an administrative officer to issue administrative orders determining the existence or nonexistence of a parent and child relationship, requiring the payment of child support, or both.

(B) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code regulating administrative officers who issue administrative orders described in division (A) of this section, including the following:

(1) The qualifications of the administrative officer;

(2) Any other procedures, requirements, or standards necessary for the employment of the administrative officer.

Effective Date: 03-22-2001



Section 3111.54 - Contempt.

If an alleged father or natural mother willfully fails to submit to genetic testing, or if the alleged father, natural mother, or any other person who is the custodian of the child willfully fails to submit the child to genetic testing, as required by an order for genetic testing issued under section 3111.41 of the Revised Code, the child support enforcement agency that issued the order may request that the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the agency is located find the alleged father, natural mother, or other person in contempt pursuant to section 2705.02 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.58 - New birth record.

If an administrative order determining the existence or nonexistence of a parent and child relationship includes a finding that the child's father is a man other than the man named in the child's birth record as the father or is otherwise at variance with the child's birth record, the agency that made the determination shall notify the department of health of the determination as soon as any period for objection to the determination provided for in former section 3111.21 or 3111.22 or section 3111.49 of the Revised Code has elapsed.

On receipt of notice under this section or notice from an agency of another state with authority to make paternity determinations that has made a determination of the existence or nonexistence of a parent and child relationship, the department of health shall prepare a new birth record consistent with the agency's determination and substitute the new record for the original birth record.

Effective Date: 03-22-2001



Section 3111.61 - Samples and performance of genetic testing.

If a child support enforcement agency is made a party to an action brought to establish a parent and child relationship under sections 3111.01 to 3111.18 of the Revised Code and the court orders the parties to the action to submit to genetic testing or the agency orders the parties to submit to genetic testing under section 3111.41 of the Revised Code, the agency shall provide for collection of samples and performance of genetic testing in accordance with generally accepted medical techniques. If a court ordered the genetic testing, the agency shall inform the court of the procedures for collecting the samples and performing the genetic tests, in accordance with the rules governing on-site genetic testing adopted by the director of job and family services pursuant to section 3111.611 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.611 - On-site genetic testing.

The director of job and family services shall adopt in accordance with Chapter 119. of the Revised Code rules governing the establishment by child support enforcement agencies of on-site genetic testing programs to be used in actions under sections 3111.01 to 3111.18 of the Revised Code and in administrative procedures under sections 3111.38 to 3111.54 of the Revised Code. The rules shall include provisions relating to the environment in which a blood or buccal cell sample may be drawn, the medical personnel who may draw a sample, the trained personnel who may perform the genetic comparison, the types of genetic testing that may be performed on a sample, and the procedure for notifying the court of the location at which the sample will be drawn, who will draw the sample, and who will perform the genetic testing on the sample, and any other procedures or standards the director determines are necessary for the implementation of on-site genetic testing.

Effective Date: 03-22-2001



Section 3111.64 - Birth registry.

The office of child support in the department of job and family services shall establish and maintain a birth registry that shall contain all of the following information contained in orders determining the existence of a parent and child relationship and acknowledgments of paternity required to be filed with the office:

(A) The names of the parents of the child subject to the order or acknowledgment;

(B) The name of the child;

(C) The resident address of each parent and each parent's social security number.

Effective Date: 03-22-2001



Section 3111.65 - Accessing registry.

The birth registry shall be maintained as part of and be accessible through the automated system created pursuant to section 3125.07 of the Revised Code. The office of child support shall make comparisons of the information in the registry with the information maintained by the department of job and family services pursuant to sections 3107.062 and 3121.894 of the Revised Code. The office shall make the comparisons in the manner and in the time intervals required by the rules adopted pursuant to section 3111.67 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.66 - Filing orders and entering into registry.

A court or child support enforcement agency, whichever is applicable, shall file the following with the office of child support:

(A) An order issued pursuant to section 3111.13 of the Revised Code on or after January 1, 1998;

(B) An order issued pursuant to section 3111.22 of the Revised Code on or after January 1, 1998, that has become final and enforceable;

(C) An order issued pursuant to section 3111.46 of the Revised Code on or after the effective date of this section.

On the filing of an order pursuant to this section, the office shall enter the information on the order in the birth registry.

Effective Date: 03-22-2001



Section 3111.67 - Birth registry rules.

The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement the requirements of sections 3111.64 to 3111.66 of the Revised Code that are consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 651 et seq., as amended.

Effective Date: 03-22-2001



Section 3111.69 - Locating absent parent using putative father registry.

The office of child support in the department of job and family services and a child support enforcement agency may examine the putative father registry established under section 3107.062 of the Revised Code to locate an absent parent for the purpose of the office or agency carrying out its duties under the child and spousal support enforcement programs established under Chapter 3125. of the Revised Code. Neither the office nor an agency shall use the information it receives from the registry for any purpose other than child and spousal support enforcement.

Effective Date: 03-22-2001



Section 3111.71 - Contracts with hospitals to meet with unmarried women giving birth.

The department of job and family services shall enter into a contract with local hospitals for the provision of staff by the hospitals to meet with unmarried women who give birth in or en route to the particular hospital. On or before April 1, 1998, each hospital shall enter into a contract with the department of job and family services pursuant to this section regarding the duties imposed by this section and section 3727.17 of the Revised Code concerning paternity establishment. A hospital that fails to enter into a contract shall not receive the fee from the department for correctly signed and notarized affidavits submitted by the hospital.

Effective Date: 03-22-2001



Section 3111.72 - Requirements for contracts with hospitals to meet with unmarried women giving birth.

The contract between the department of job and family services and a local hospital shall require all of the following:

(A) That the hospital provide a staff person to meet with each unmarried mother who gave birth in or en route to the hospital within twenty-four hours of the birth or before the mother is released from the hospital;

(B) That the staff person attempt to meet with the father of the unmarried mother's child if possible;

(C) That the staff person explain to the unmarried mother and the father, if he is present, the benefit to the child of establishing a parent and child relationship between the father and the child and the various proper procedures for establishing a parent and child relationship;

(D) That the staff person present to the unmarried mother and, if possible, the father, the pamphlet or statement regarding the rights and responsibilities of a natural parent that is prepared and provided by the department of job and family services pursuant to section 3111.32 of the Revised Code;

(E) That the staff person provide the mother and, if possible, the father, all forms and statements necessary to voluntarily establish a parent and child relationship, including, but not limited to, the acknowledgment of paternity affidavit prepared by the department of job and family services pursuant to section 3111.31 of the Revised Code;

(F) That the staff person, at the request of both the mother and father, help the mother and father complete any form or statement necessary to establish a parent and child relationship;

(G) That the hospital provide a notary public to notarize an acknowledgment of paternity affidavit signed by the mother and father;

(H) That the staff person present to an unmarried mother who is not participating in the Ohio works first program established under Chapter 5107. or receiving medical assistance under Chapter 5111. of the Revised Code an application for Title IV-D services;

(I) That the staff person forward any completed acknowledgment of paternity, no later than ten days after it is completed, to the office of child support in the department of job and family services;

(J) That the department of job and family services pay the hospital twenty dollars for every correctly signed and notarized acknowledgment of paternity affidavit from the hospital.

Effective Date: 03-22-2001



Section 3111.73 - Annual report.

Not later than July 1, 1998, and the first day of each July thereafter, the department of job and family services shall complete a report on the hospitals that have not entered into contracts described in this section. The department shall submit the report to the chairperson and ranking minority member of the committees of the house of representatives and senate with primary responsibility for issues concerning paternity establishment.

Effective Date: 03-22-2001



Section 3111.74 - Acknowledgment conflicting with presumption of paternity.

If the hospital knows or determines that a man is presumed under section 3111.03 of the Revised Code to be the father of a child and that the presumed father is not the man who signed or is attempting to sign an acknowledgment with respect to the child, the hospital shall take no further action with regard to the acknowledgment and shall not send the acknowledgment to the office of child support.

Effective Date: 03-22-2001



Section 3111.77 - Presumed father assuming duty of support.

A man who is presumed to be the natural father of a child pursuant to section 3111.03 of the Revised Code assumes the parental duty of support with respect to the child as provided in section 3103.031 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.78 - Enforcing obligations of presumed father.

A parent, guardian, or legal custodian of a child, the person with whom the child resides, or the child support enforcement agency of the county in which the child, parent, guardian, or legal custodian of the child resides may do the following to require a man to pay support and provide for the health care needs of the child if the man is presumed to be the natural father of the child under section 3111.03 of the Revised Code:

(A) If the presumption is not based on an acknowledgment of paternity, file a complaint pursuant to section 2151.231 of the Revised Code in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the child, parent, guardian, or legal custodian resides;

(B) Ask an administrative officer of a child support enforcement agency to issue an administrative order pursuant to section 3111.81 of the Revised Code;

(C) Contact a child support enforcement agency for assistance in obtaining an order for support and the provision of health care for the child.

Effective Date: 03-22-2001



Section 3111.80 - Hearing to determine child support and provision for health care.

If a request for issuance of an administrative support order is made under section 3111.29 or 3111.78 of the Revised Code or an administrative officer issues an administrative order determining the existence of a parent and child relationship under section 3111.46 of the Revised Code, the administrative officer shall schedule an administrative hearing to determine, in accordance with Chapters 3119. and 3121. of the Revised Code, the amount of child support any parent is required to pay, the method of payment of child support, and the method of providing for the child's health care.

The administrative officer shall send the mother and the father of the child notice of the date, time, place, and purpose of the administrative hearing. With respect to an administrative hearing scheduled pursuant to an administrative order determining, pursuant to section 3111.46 of the Revised Code, the existence of a parent and child relationship, the officer shall attach the notice of the administrative hearing to the order and send it in accordance with that section. The Rules of Civil Procedure shall apply regarding the sending of the notice, except to the extent the civil rules, by their nature, are clearly inapplicable and except that references in the civil rules to the court or the clerk of the court shall be construed as being references to the child support enforcement agency or the administrative officer.

The hearing shall be held no later than sixty days after the request is made under section 3111.29 or 3111.78 of the Revised Code or an administrative officer issues an administrative order determining the existence of a parent and child relationship under section 3111.46 of the Revised Code. The hearing shall not be held earlier than thirty days after the officer gives the mother and father notice of the hearing.

Effective Date: 03-22-2001



Section 3111.81 - Order concerning support and health care.

After the hearing under section 3111.80 of the Revised Code is completed, the administrative officer may issue an administrative order for the payment of support and provision for the child's health care. The order shall do all of the following:

(A) Require periodic payments of support that may vary in amount, except that, if it is in the best interest of the child, the administrative officer may order the purchase of an annuity in lieu of periodic payments of support if the purchase agreement provides that any remaining principal will be transferred to the ownership and control of the child on the child's attainment of the age of majority;

(B) Require the parents to provide for the health care needs of the child in accordance with sections 3119.29 to 3119.56 of the Revised Code;

(C) Include a notice that contains the information described in section 3111.84 of the Revised Code informing the mother and the father of the right to object to the order by bringing an action for the payment of support and provision of the child's health care under section 2151.231 of the Revised Code and the effect of a failure to timely bring the action.

Effective Date: 12-13-2002



Section 3111.82 - Raise issue of existence or nonexistence of parent and child relationship.

A party to a request made under section 3111.78 of the Revised Code for an administrative support order may raise the issue of the existence or nonexistence of a parent and child relationship.

Effective Date: 03-22-2001



Section 3111.821 - Proceedings - finality of acknowledgment.

If a request is made pursuant to section 3111.78 of the Revised Code for an administrative support order and the issue of the existence or nonexistence of a parent and child relationship is raised, the administrative officer shall treat the request as a request made pursuant to section 3111.38 of the Revised Code and determine the issue in accordance with that section. If the request made under section 3111.78 of the Revised Code is made based on an acknowledgment of paternity that has not become final, the administrative officer shall promptly notify the office of child support in the department of job and family services when the officer issues an order determining the existence or nonexistence of a parent and child relationship with respect to the child who is the subject of the acknowledgment of paternity. On receipt of the notice by the office, the acknowledgment of paternity shall be considered rescinded.

If the parties do not raise the issue of the existence or nonexistence of a parent and child relationship pursuant to the request made under section 3111.78 of the Revised Code and an administrative order is issued pursuant to section 3111.81 of the Revised Code prior to the date the acknowledgment of paternity becomes final, the acknowledgment shall be considered final as of the date of the issuance of the order. An administrative order issued pursuant to section 3111.81 of the Revised Code shall not affect an acknowledgment that becomes final prior to the issuance of the order.

Effective Date: 03-22-2001



Section 3111.83 - Registering order concerning support and health care.

An administrative officer who issues an administrative support order for the payment of support and provision for a child's health care shall register the order or cause the order to be registered in the system established under section 3111.831 of the Revised Code or with the clerk of the court of appropriate jurisdiction of the county served by the administrative officer's child support enforcement agency.

Effective Date: 03-22-2001



Section 3111.831 - System for organized safekeeping and retrieval of administrative support orders.

Each child support enforcement agency may develop a system and procedure for the organized safekeeping and retrieval of administrative support orders for the payment of support and provision for the child's health care.

Effective Date: 03-22-2001



Section 3111.832 - Registering order with court.

If an administrative support order is registered with the clerk of a court of appropriate jurisdiction, the clerk shall not charge a fee for the registration and shall assign the order a case number.

Effective Date: 03-22-2001



Section 3111.84 - Bringing action objecting to order - finality of unchallenged order.

The mother or father of a child who is the subject of an administrative support order may object to the order by bringing an action for the payment of support and provision for the child's health care under section 2151.231 of the Revised Code in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the child support enforcement agency that employs the administrative officer is located. The action shall be brought not later than thirty days after the date of the issuance of the administrative support order. If neither the mother nor the father brings an action for the payment of support and provision for the child's health care within that thirty-day period, the administrative support order is final and enforceable by a court and may be modified only as provided in Chapters 3119., 3121., and 3123. of the Revised Code.

Effective Date: 03-22-2001



Section 3111.85 - Administrative support orders issued prior to 1-1-98.

An administrative support order issued pursuant to former section 3111.21 of the Revised Code prior to January 1, 1998, that is in effect on the effective date of this section shall remain in effect on and after the effective date of this section and shall be considered an administrative support order issued pursuant to section 3111.81 of the Revised Code for all purposes.

Effective Date: 03-22-2001



Section 3111.88 - Non-spousal artificial insemination definitions.

As used in sections 3111.88 to 3111.96 of the Revised Code:

(A) "Artificial insemination" means the introduction of semen into the vagina, cervical canal, or uterus through instruments or other artificial means.

(B) "Donor" means a man who supplies semen for a non-spousal artificial insemination.

(C) "Non-spousal artificial insemination" means an artificial insemination of a woman with the semen of a man who is not her husband.

(D) "Physician" means a person who is licensed pursuant to Chapter 4731. of the Revised Code to practice medicine or surgery or osteopathic medicine or surgery in this state.

(E) "Recipient" means a woman who has been artificially inseminated with the semen of a donor.

Effective Date: 03-22-2001



Section 3111.89 - Coverage of provisions.

Sections 3111.88 to 3111.96 of the Revised Code deal with non-spousal artificial insemination for the purpose of impregnating a woman so that she can bear a child that she intends to raise as her child. These sections do not deal with the artificial insemination of a wife with the semen of her husband or with surrogate motherhood.

Effective Date: 03-22-2001



Section 3111.90 - Physician supervision.

A non-spousal artificial insemination shall be performed by a physician or a person who is under the supervision and control of a physician. Supervision requires the availability of a physician for consultation and direction, but does not necessarily require the personal presence of the physician who is providing the supervision.

Effective Date: 03-22-2001



Section 3111.91 - Medical history and physical examination of donor.

(A) In a non-spousal artificial insemination, fresh or frozen semen may be used, provided that the requirements of division (B) of this section are satisfied.

(B)

(1) A physician, physician assistant, clinical nurse specialist, certified nurse practitioner, certified nurse-midwife, or person under the supervision and control of a physician may use fresh semen for purposes of a non-spousal artificial insemination, only if within one year prior to the supplying of the semen, all of the following occurred:

(a) A complete medical history of the donor, including, but not limited to, any available genetic history of the donor, was obtained by a physician, a physician assistant, a clinical nurse specialist, or a certified nurse practitioner.

(b) The donor had a physical examination by a physician, a physician assistant, a clinical nurse specialist, or a certified nurse practitioner.

(c) The donor was tested for blood type and RH factor.

(2) A physician, physician assistant, clinical nurse specialist, certified nurse practitioner, certified nurse-midwife, or person under the supervision and control of a physician may use frozen semen for purposes of a non-spousal artificial insemination only if all the following apply:

(a) The requirements set forth in division (B)(1) of this section are satisfied;

(b) In conjunction with the supplying of the semen, the semen or blood of the donor was the subject of laboratory studies that the physician involved in the non-spousal artificial insemination considers appropriate. The laboratory studies may include, but are not limited to, venereal disease research laboratories, karotyping, GC culture, cytomegalo, hepatitis, kem-zyme, Tay-Sachs, sickle-cell, ureaplasma, HLTV-III, and chlamydia.

(c) The physician involved in the non-spousal artificial insemination determines that the results of the laboratory studies are acceptable results.

(3) Any written documentation of a physical examination conducted pursuant to division (B)(1)(b) of this section shall be completed by the individual who conducted the examination.

Effective Date: 03-31-2003



Section 3111.92 - Consent by both spouses.

The non-spousal artificial insemination of a married woman may occur only if both she and her husband sign a written consent to the artificial insemination as described in section 3111.93 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.93 - Provisions of consent form.

(A) Prior to a non-spousal artificial insemination, the physician associated with it shall do the following:

(1) Obtain the written consent of the recipient on a form that the physician shall provide. The written consent shall contain all of the following:

(a) The name and address of the recipient and, if married, her husband;

(b) The name of the physician;

(c) The proposed location of the performance of the artificial insemination;

(d) A statement that the recipient and, if married, her husband consent to the artificial insemination;

(e) If desired, a statement that the recipient and, if married, her husband consent to more than one artificial insemination if necessary;

(f) A statement that the donor shall not be advised by the physician or another person performing the artificial insemination as to the identity of the recipient or, if married, her husband and that the recipient and, if married, her husband shall not be advised by the physician or another person performing the artificial insemination as to the identity of the donor;

(g) A statement that the physician is to obtain necessary semen from a donor and, subject to any agreed upon provision as described in division (A)(1)(n) of this section, that the recipient and, if married, her husband shall rely upon the judgment and discretion of the physician in this regard;

(h) A statement that the recipient and, if married, her husband understand that the physician cannot be responsible for the physical or mental characteristics of any child resulting from the artificial insemination;

(i) A statement that there is no guarantee that the recipient will become pregnant as a result of the artificial insemination;

(j) A statement that the artificial insemination shall occur in compliance with sections 3111.88 to 3111.96 of the Revised Code;

(k) A brief summary of the paternity consequences of the artificial insemination as set forth in section 3111.95 of the Revised Code;

(l) The signature of the recipient and, if married, her husband;

(m) If agreed to, a statement that the artificial insemination will be performed by a person who is under the supervision and control of the physician;

(n) Any other provision that the physician, the recipient, and, if married, her husband agree to include.

(2) Upon request, provide the recipient and, if married, her husband with the following information to the extent the physician has knowledge of it:

(a) The medical history of the donor, including, but not limited to, any available genetic history of the donor and persons related to him by consanguinity, the blood type of the donor, and whether he has an RH factor;

(b) The race, eye and hair color, age, height, and weight of the donor;

(c) The educational attainment and talents of the donor;

(d) The religious background of the donor;

(e) Any other information that the donor has indicated may be disclosed.

(B) After each non-spousal artificial insemination of a woman, the physician associated with it shall note the date of the artificial insemination in the physician's records pertaining to the woman and the artificial insemination, and retain this information as provided in section 3111.94 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.94 - Confidentiality.

(A) The physician who is associated with a non-spousal artificial insemination shall place the written consent obtained pursuant to division (A)(1) of section 3111.93 of the Revised Code, information provided to the recipient and, if married, her husband pursuant to division (A)(2) of that section, other information concerning the donor that the physician possesses, and other matters concerning the artificial insemination in a file that shall bear the name of the recipient. This file shall be retained by the physician in the physician's office separate from any regular medical chart of the recipient, and shall be confidential, except as provided in divisions (B) and (C) of this section. This file is not a public record under section 149.43 of the Revised Code.

(B) The written consent form and information provided to the recipient and, if married, her husband pursuant to division (A)(2) of section 3111.93 of the Revised Code shall be open to inspection only until the child born as the result of the non-spousal artificial insemination is twenty-one years of age, and only to the recipient or, if married, her husband upon request to the physician.

(C) Information pertaining to the donor that was not provided to the recipient and, if married, her husband pursuant to division (A)(2) of section 3111.93 of the Revised Code and that the physician possesses shall be kept in the file pertaining to the non-spousal artificial insemination for at least five years from the date of the artificial insemination. At the expiration of this period, the physician may destroy such information or retain it in the file.

The physician shall not make this information available for inspection by any person during the five-year period or, if the physician retains the information after the expiration of that period, at any other time, unless the following apply:

(1) A child is born as a result of the artificial insemination, an action is filed by the recipient, her husband if she is married, or a guardian of the child in the domestic relations division or, if there is no domestic relations division, the general division of the court of common pleas of the county in which the office of the physician is located, the child is not twenty-one years of age or older, and the court pursuant to division (C)(2) of this section issues an order authorizing the inspection of specified types of information by the recipient, husband, or guardian;

(2) Prior to issuing an order authorizing an inspection of information, the court shall determine, by clear and convincing evidence, that the information that the recipient, husband, or guardian wishes to inspect is necessary for or helpful in the medical treatment of the child born as a result of the artificial insemination, and shall determine which types of information in the file are germane to the medical treatment and are to be made available for inspection by the recipient, husband, or guardian in that regard. An order only shall authorize the inspection of information germane to the medical treatment of the child.

Effective Date: 03-22-2001



Section 3111.95 - Husband considered natural father - child natural child.

(A) If a married woman is the subject of a non-spousal artificial insemination and if her husband consented to the artificial insemination, the husband shall be treated in law and regarded as the natural father of a child conceived as a result of the artificial insemination, and a child so conceived shall be treated in law and regarded as the natural child of the husband. A presumption that arises under division (A)(1) or (2) of section 3111.03 of the Revised Code is conclusive with respect to this father and child relationship, and no action or proceeding under sections 3111.01 to 3111.18 or sections 3111.38 to 3111.54 of the Revised Code shall affect the relationship.

(B) If a woman is the subject of a non-spousal artificial insemination, the donor shall not be treated in law or regarded as the natural father of a child conceived as a result of the artificial insemination, and a child so conceived shall not be treated in law or regarded as the natural child of the donor. No action or proceeding under sections 3111.01 to 3111.18 or sections 3111.38 to 3111.54 of the Revised Code shall affect these consequences.

Effective Date: 03-22-2001



Section 3111.96 - Noncompliance.

The failure of a physician or person under the supervision and control of a physician to comply with the applicable requirements of sections 3111.88 to 3111.95 of the Revised Code shall not affect the legal status, rights, or obligations of a child conceived as a result of a non-spousal artificial insemination, a recipient, a husband who consented to the non-spousal artificial insemination of his wife, or the donor. If a recipient who is married and her husband make a good faith effort to execute a written consent that is in compliance with section 3111.93 of the Revised Code relative to a non-spousal artificial insemination, the failure of the written consent to so comply shall not affect the paternity consequences set forth in division (A) of section 3111.95 of the Revised Code.

Effective Date: 03-22-2001



Section 3111.97 - Parentage of children resulting from embryo donation.

(A) A woman who gives birth to a child born as a result of embryo donation shall be treated in law and regarded as the natural mother of the child, and the child shall be treated in law and regarded as the natural child of the woman. No action or proceeding under this chapter shall affect the relationship.

(B) If a married woman gives birth to a child born as a result of embryo donation to which her husband consented, the husband shall be treated in law and regarded as the natural father of the child, and the child shall be treated in law and regarded as the natural child of the husband. A presumption that arises under division (A)(1) or (2) of section 3111.03 of the Revised Code is conclusive with respect to this father and child relationship, and no action or proceeding under this chapter shall affect the relationship.

(C) If a married woman gives birth to a child born as a result of embryo donation to which her husband has not consented, a presumption that arises under division (A)(1) or (2) of section 3111.03 of the Revised Code that the husband is the father of the child may be rebutted by clear and convincing evidence that includes the lack of consent to the embryo donation.

(D) As used in this division, "donor" means an individual who produced genetic material used to create an embryo, consents to the implantation of the embryo in a woman who is not the individual or the individual's wife, and at the time of the embryo donation does not intend to raise the resulting child as the individual's own.

If an individual who produced genetic material used to create an embryo dies, the other person who produced genetic material used to create the embryo may consent to donate the embryo. In such a case, the deceased person shall be deemed a donor for the purposes of this section.

A donor shall not be treated in law or regarded as a parent of a child born as a result of embryo donation. A donor shall have no parental responsibilities and shall have no right, obligation, or interest with respect to a child resulting from the donation.

(E) This section deals with embryo donation for the purpose of impregnating a woman so that she can bear a child that she intends to raise as her child.

Effective Date: 06-15-2006



Section 3111.99 - Penalty.

Whoever violates section 3111.19 of the Revised Code is guilty of interfering with the establishment of paternity, a misdemeanor of the first degree.

Effective Date: 03-22-2001






Chapter 3113 - NEGLECT, ABANDONMENT, OR DOMESTIC VIOLENCE

Section 3113.01 to 3113.03 - [Repealed].

Effective Date: 01-01-1974



Section 3113.04 - Sentence suspended upon posting bond.

(A) Sentence may be suspended if a person, after conviction under section 2919.21 of the Revised Code and before sentence under that section, appears before the court of common pleas in which the conviction took place and enters into bond to the state in a sum fixed by the court at not less than five hundred nor more than one thousand dollars, with sureties approved by the court, conditioned that the person will furnish the child or other dependent with necessary or proper home, care, food, and clothing, or will pay promptly each week for such purpose to the office of child support in the department of job and family services, a sum to be fixed by the agency. The child support enforcement agency shall comply with Chapter 3119. of the Revised Code when it fixes the sum to be paid to the division.

(B) If any person required to pay child support under an order made under this section on or after April 15, 1985, or modified on or after December 1, 1986, is found in contempt of court for failure to make support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt.

Effective Date: 03-22-2001



Section 3113.05 - [Repealed].

Effective Date: 01-01-1974



Section 3113.06 - Failure to pay maintenance cost to agency.

No father, or mother when she is charged with the maintenance, of a child under eighteen years of age, or a mentally or physically handicapped child under age twenty-one, who is legally a ward of a public children services agency or is the recipient of aid pursuant to Chapter 5107. or 5115. of the Revised Code, shall neglect or refuse to pay such agency the reasonable cost of maintaining such child when such father or mother is able to do so by reason of property, labor, or earnings.

An offense under this section shall be held committed in the county in which the agency is located. The agency shall file charges against any parent who violates this section, unless the agency files charges under section 2919.21 of the Revised Code, or unless charges of nonsupport are filed by a relative or guardian of the child, or unless an action to enforce support is brought under Chapter 3115. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 10-01-1997; 2008 HB562 09-22-2008



Section 3113.07 - Sentence suspended upon payment of costs.

As used in this section, "executive director" has the same meaning as in section 5153.01 of the Revised Code.

Sentence may be suspended, if a person, after conviction under section 3113.06 of the Revised Code and before sentence thereunder, appears before the court of common pleas in which such conviction took place and enters into bond to the state in a sum fixed by the court at not less than five hundred dollars, with sureties approved by such court, conditioned that such person will pay, so long as the child remains a ward of the public children services agency or a recipient of aid pursuant to Chapter 5107. or 5115. of the Revised Code, to the executive director thereof or to a trustee to be named by the court, for the benefit of such agency or if the child is a recipient of aid pursuant to Chapter 5107. or 5115. of the Revised Code, to the county department of job and family services, the reasonable cost of keeping such child. The amount of such costs and the time of payment shall be fixed by the court.

The court, in accordance with sections 3119.29 to 3119.56 of the Revised Code, shall include in each support order made under this section the requirement that one or both of the parents provide for the health care needs of the child to the satisfaction of the court.

Effective Date: 12-13-2002



Section 3113.08 - Failure to comply.

Upon failure of the father or mother of a child under eighteen years of age, or of a physically or mentally handicapped child under twenty-one years of age, or the husband of a pregnant woman to comply with any order and undertaking provided for in sections 3113.01 to 3113.14, inclusive, of the Revised Code, such person may be arrested by the sheriff or other officer, on a warrant issued on the praecipe of the prosecuting attorney, and brought before the court of common pleas for sentence. Thereupon the court may pass sentence, or for good cause shown, may modify the order as to the time and amount of payments, or take a new undertaking and further suspend sentence, whichever is for the best interests of such child or pregnant woman and of the public.

Effective Date: 08-08-1996



Section 3113.09 - Duties of trustee.

The trustee appointed by the court of common pleas under sections 3113.04 and 3113.07 of the Revised Code, shall make quarterly reports of the receipts and expenditures of all moneys coming into his hands as provided in sections 3113.01 to 3113.14 of the Revised Code, such reports to be made to the board of county commissioners of the county from which the person described in section 3113.01 of the Revised Code was sentenced, or to the department of job and family services. The court may require such trustee to enter into a good and sufficient bond for the faithful performance of the duties imposed on him.

Effective Date: 07-01-2000



Section 3113.10 - Humane society may act as trustee.

A humane society, incorporated and existing under the laws of this state, and willing to render its services without compensation, may be appointed by the court of common pleas as trustee under sections 3113.04 and 3113.07 of the Revised Code.

Effective Date: 10-01-1953



Section 3113.11 - Amount credited convict paid to trustee.

When a person is convicted, sentenced, and confined in a workhouse, under sections 3113.01 to 3113.14, inclusive, of the Revised Code, the county from which he is so convicted, sentenced, and confined upon the warrant of the county auditor of such county, and out of the general revenue fund thereof, shall pay monthly fifty cents for each day he is so confined, to the trustee appointed by the court under such sections, to be expended by such trustee for the maintenance of the child under sixteen years of age.

Effective Date: 10-01-1953



Section 3113.12 - [Repealed].

Effective Date: 07-12-1972



Section 3113.13 - Naming trustee in mittimus.

When a person is imprisoned in a workhouse or state correctional institution under sections 3113.01 to 3113.14 of the Revised Code, the name and post-office address of the trustee appointed by the court of common pleas under sections 3113.04 and 3113.07 of the Revised Code shall appear in the mittimus.

Effective Date: 10-06-1994



Section 3113.14 - Continuing citizenship.

Citizenship once acquired in this state by a father or mother of a child living in this state, for the purpose of sections 3113.01 to 3113.14 of the Revised Code, shall continue until the child has arrived at the age of sixteen years, provided the child continues to live in this state.

Effective Date: 08-08-1996



Section 3113.16 - Amended and Renumbered RC 3121.08.

Effective Date: 03-22-2001



Section 3113.21, 3113.211 - [Repealed].

Effective Date: 03-22-2001



Section 3113.212 - Amended and Renumbered RC 3121.14.

Effective Date: 03-22-2001



Section 3113.213 to 3113.218 - [Repealed].

Effective Date: 03-22-2001



Section 3113.219 - Amended and Renumbered RC 3123.17.

Effective Date: 03-22-2001



Section 3113.2110 - Renumbered RC 3123.18.

Effective Date: 03-22-2001



Section 3113.2111 - Amended and Renumbered RC 3119.962.

Effective Date: 03-22-2001



Section 3113.25 - Notifying state retirement system of death of obligor.

A child support enforcement agency that learns that an obligor under a support order administered by the agency who was a member of the public employees retirement system, school employees retirement system, or state teachers retirement system has died shall immediately notify the retirement system that the member was survived by one or more children who are the subject of a child support order.

Effective Date: 09-16-1998



Section 3113.31 - Domestic violence definitions - hearings.

(A) As used in this section:

(1) "Domestic violence" means the occurrence of one or more of the following acts against a family or household member:

(a) Attempting to cause or recklessly causing bodily injury;

(b) Placing another person by the threat of force in fear of imminent serious physical harm or committing a violation of section 2903.211 or 2911.211 of the Revised Code;

(c) Committing any act with respect to a child that would result in the child being an abused child, as defined in section 2151.031 of the Revised Code;

(d) Committing a sexually oriented offense.

(2) "Court" means the domestic relations division of the court of common pleas in counties that have a domestic relations division and the court of common pleas in counties that do not have a domestic relations division, or the juvenile division of the court of common pleas of the county in which the person to be protected by a protection order issued or a consent agreement approved under this section resides if the respondent is less than eighteen years of age.

(3) "Family or household member" means any of the following:

(a) Any of the following who is residing with or has resided with the respondent:

(i) A spouse, a person living as a spouse, or a former spouse of the respondent;

(ii) A parent, a foster parent, or a child of the respondent, or another person related by consanguinity or affinity to the respondent;

(iii) A parent or a child of a spouse, person living as a spouse, or former spouse of the respondent, or another person related by consanguinity or affinity to a spouse, person living as a spouse, or former spouse of the respondent.

(b) The natural parent of any child of whom the respondent is the other natural parent or is the putative other natural parent.

(4) "Person living as a spouse" means a person who is living or has lived with the respondent in a common law marital relationship, who otherwise is cohabiting with the respondent, or who otherwise has cohabited with the respondent within five years prior to the date of the alleged occurrence of the act in question.

(5) "Victim advocate" means a person who provides support and assistance for a person who files a petition under this section.

(6) "Sexually oriented offense" has the same meaning as in section 2950.01 of the Revised Code.

(B) The court has jurisdiction over all proceedings under this section. The petitioner's right to relief under this section is not affected by the petitioner's leaving the residence or household to avoid further domestic violence.

(C) A person may seek relief under this section on the person's own behalf, or any parent or adult household member may seek relief under this section on behalf of any other family or household member, by filing a petition with the court. The petition shall contain or state:

(1) An allegation that the respondent engaged in domestic violence against a family or household member of the respondent, including a description of the nature and extent of the domestic violence;

(2) The relationship of the respondent to the petitioner, and to the victim if other than the petitioner;

(3) A request for relief under this section.

(D)

(1) If a person who files a petition pursuant to this section requests an ex parte order, the court shall hold an ex parte hearing on the same day that the petition is filed. The court, for good cause shown at the ex parte hearing, may enter any temporary orders, with or without bond, including, but not limited to, an order described in division (E)(1)(a), (b), or (c) of this section, that the court finds necessary to protect the family or household member from domestic violence. Immediate and present danger of domestic violence to the family or household member constitutes good cause for purposes of this section. Immediate and present danger includes, but is not limited to, situations in which the respondent has threatened the family or household member with bodily harm, in which the respondent has threatened the family or household member with a sexually oriented offense, or in which the respondent previously has been convicted of , pleaded guilty to, or been adjudicated a delinquent child for an offense that constitutes domestic violence against the family or household member.

(2)

(a) If the court, after an ex parte hearing, issues an order described in division (E)(1)(b) or (c) of this section, the court shall schedule a full hearing for a date that is within seven court days after the ex parte hearing. If any other type of protection order that is authorized under division (E) of this section is issued by the court after an ex parte hearing, the court shall schedule a full hearing for a date that is within ten court days after the ex parte hearing. The court shall give the respondent notice of, and an opportunity to be heard at, the full hearing. The court shall hold the full hearing on the date scheduled under this division unless the court grants a continuance of the hearing in accordance with this division. Under any of the following circumstances or for any of the following reasons, the court may grant a continuance of the full hearing to a reasonable time determined by the court:

(i) Prior to the date scheduled for the full hearing under this division, the respondent has not been served with the petition filed pursuant to this section and notice of the full hearing.

(ii) The parties consent to the continuance.

(iii) The continuance is needed to allow a party to obtain counsel.

(iv) The continuance is needed for other good cause.

(b) An ex parte order issued under this section does not expire because of a failure to serve notice of the full hearing upon the respondent before the date set for the full hearing under division (D)(2)(a) of this section or because the court grants a continuance under that division.

(3) If a person who files a petition pursuant to this section does not request an ex parte order, or if a person requests an ex parte order but the court does not issue an ex parte order after an ex parte hearing, the court shall proceed as in a normal civil action and grant a full hearing on the matter.

(E)

(1) After an ex parte or full hearing, the court may grant any protection order, with or without bond, or approve any consent agreement to bring about a cessation of domestic violence against the family or household members. The order or agreement may:

(a) Direct the respondent to refrain from abusing or from committing sexually oriented offenses against the family or household members;

(b) Grant possession of the residence or household to the petitioner or other family or household member, to the exclusion of the respondent, by evicting the respondent, when the residence or household is owned or leased solely by the petitioner or other family or household member, or by ordering the respondent to vacate the premises, when the residence or household is jointly owned or leased by the respondent, and the petitioner or other family or household member;

(c) When the respondent has a duty to support the petitioner or other family or household member living in the residence or household and the respondent is the sole owner or lessee of the residence or household, grant possession of the residence or household to the petitioner or other family or household member, to the exclusion of the respondent, by ordering the respondent to vacate the premises, or, in the case of a consent agreement, allow the respondent to provide suitable, alternative housing;

(d) Temporarily allocate parental rights and responsibilities for the care of, or establish temporary parenting time rights with regard to, minor children, if no other court has determined, or is determining, the allocation of parental rights and responsibilities for the minor children or parenting time rights;

(e) Require the respondent to maintain support, if the respondent customarily provides for or contributes to the support of the family or household member, or if the respondent has a duty to support the petitioner or family or household member;

(f) Require the respondent, petitioner, victim of domestic violence, or any combination of those persons, to seek counseling;

(g) Require the respondent to refrain from entering the residence, school, business, or place of employment of the petitioner or family or household member;

(h) Grant other relief that the court considers equitable and fair, including, but not limited to, ordering the respondent to permit the use of a motor vehicle by the petitioner or other family or household member and the apportionment of household and family personal property.

(2) If a protection order has been issued pursuant to this section in a prior action involving the respondent and the petitioner or one or more of the family or household members or victims, the court may include in a protection order that it issues a prohibition against the respondent returning to the residence or household. If it includes a prohibition against the respondent returning to the residence or household in the order, it also shall include in the order provisions of the type described in division (E)(7) of this section. This division does not preclude the court from including in a protection order or consent agreement, in circumstances other than those described in this division, a requirement that the respondent be evicted from or vacate the residence or household or refrain from entering the residence, school, business, or place of employment of the petitioner or a family or household member, and, if the court includes any requirement of that type in an order or agreement, the court also shall include in the order provisions of the type described in division (E)(7) of this section.

(3)

(a) Any protection order issued or consent agreement approved under this section shall be valid until a date certain, but not later than five years from the date of its issuance or approval, or not later than the date a respondent who is less than eighteen years of age attains nineteen years of age, unless modified or terminated as provided in division (E)(8) of this section.

(b) Subject to the limitation on the duration of an order or agreement set forth in division (E)(3)(a) of this section, any order under division (E)(1)(d) of this section shall terminate on the date that a court in an action for divorce, dissolution of marriage, or legal separation brought by the petitioner or respondent issues an order allocating parental rights and responsibilities for the care of children or on the date that a juvenile court in an action brought by the petitioner or respondent issues an order awarding legal custody of minor children. Subject to the limitation on the duration of an order or agreement set forth in division (E)(3)(a) of this section, any order under division (E)(1)(e) of this section shall terminate on the date that a court in an action for divorce, dissolution of marriage, or legal separation brought by the petitioner or respondent issues a support order or on the date that a juvenile court in an action brought by the petitioner or respondent issues a support order.

(c) Any protection order issued or consent agreement approved pursuant to this section may be renewed in the same manner as the original order or agreement was issued or approved.

(4) A court may not issue a protection order that requires a petitioner to do or to refrain from doing an act that the court may require a respondent to do or to refrain from doing under division (E)(1)(a), (b), (c), (d), (e), (g), or (h) of this section unless all of the following apply:

(a) The respondent files a separate petition for a protection order in accordance with this section.

(b) The petitioner is served notice of the respondent's petition at least forty-eight hours before the court holds a hearing with respect to the respondent's petition, or the petitioner waives the right to receive this notice.

(c) If the petitioner has requested an ex parte order pursuant to division (D) of this section, the court does not delay any hearing required by that division beyond the time specified in that division in order to consolidate the hearing with a hearing on the petition filed by the respondent.

(d) After a full hearing at which the respondent presents evidence in support of the request for a protection order and the petitioner is afforded an opportunity to defend against that evidence, the court determines that the petitioner has committed an act of domestic violence or has violated a temporary protection order issued pursuant to section 2919.26 of the Revised Code, that both the petitioner and the respondent acted primarily as aggressors, and that neither the petitioner nor the respondent acted primarily in self-defense.

(5) No protection order issued or consent agreement approved under this section shall in any manner affect title to any real property.

(6)

(a) If a petitioner, or the child of a petitioner, who obtains a protection order or consent agreement pursuant to division (E)(1) of this section or a temporary protection order pursuant to section 2919.26 of the Revised Code and is the subject of a parenting time order issued pursuant to section 3109.051 or 3109.12 of the Revised Code or a visitation or companionship order issued pursuant to section 3109.051, 3109.11, or 3109.12 of the Revised Code or division (E)(1)(d) of this section granting parenting time rights to the respondent, the court may require the public children services agency of the county in which the court is located to provide supervision of the respondent's exercise of parenting time or visitation or companionship rights with respect to the child for a period not to exceed nine months, if the court makes the following findings of fact:

(i) The child is in danger from the respondent;

(ii) No other person or agency is available to provide the supervision.

(b) A court that requires an agency to provide supervision pursuant to division (E)(6)(a) of this section shall order the respondent to reimburse the agency for the cost of providing the supervision, if it determines that the respondent has sufficient income or resources to pay that cost.

(7)

(a) If a protection order issued or consent agreement approved under this section includes a requirement that the respondent be evicted from or vacate the residence or household or refrain from entering the residence, school, business, or place of employment of the petitioner or a family or household member, the order or agreement shall state clearly that the order or agreement cannot be waived or nullified by an invitation to the respondent from the petitioner or other family or household member to enter the residence, school, business, or place of employment or by the respondent's entry into one of those places otherwise upon the consent of the petitioner or other family or household member.

(b) Division (E)(7)(a) of this section does not limit any discretion of a court to determine that a respondent charged with a violation of section 2919.27 of the Revised Code, with a violation of a municipal ordinance substantially equivalent to that section, or with contempt of court, which charge is based on an alleged violation of a protection order issued or consent agreement approved under this section, did not commit the violation or was not in contempt of court.

(8)

(a) The court may modify or terminate as provided in division (E)(8) of this section a protection order or consent agreement that was issued after a full hearing under this section. The court that issued the protection order or approved the consent agreement shall hear a motion for modification or termination of the protection order or consent agreement pursuant to division (E)(8) of this section.

(b) Either the petitioner or the respondent of the original protection order or consent agreement may bring a motion for modification or termination of a protection order or consent agreement that was issued or approved after a full hearing. The court shall require notice of the motion to be made as provided by the Rules of Civil Procedure. If the petitioner for the original protection order or consent agreement has requested that the petitioner's address be kept confidential, the court shall not disclose the address to the respondent of the original protection order or consent agreement or any other person, except as otherwise required by law. The moving party has the burden of proof to show, by a preponderance of the evidence, that modification or termination of the protection order or consent agreement is appropriate because either the protection order or consent agreement is no longer needed or because the terms of the original protection order or consent agreement are no longer appropriate.

(c) In considering whether to modify or terminate a protection order or consent agreement issued or approved under this section, the court shall consider all relevant factors, including, but not limited to, the following:

(i) Whether the petitioner consents to modification or termination of the protection order or consent agreement;

(ii) Whether the petitioner fears the respondent;

(iii) The current nature of the relationship between the petitioner and the respondent;

(iv) The circumstances of the petitioner and respondent, including the relative proximity of the petitioner's and respondent's workplaces and residences and whether the petitioner and respondent have minor children together;

(v) Whether the respondent has complied with the terms and conditions of the original protection order or consent agreement;

(vi) Whether the respondent has a continuing involvement with illegal drugs or alcohol;

(vii) Whether the respondent has been convicted of , pleaded guilty to, or been adjudicated a delinquent child for an offense of violence since the issuance of the protection order or approval of the consent agreement;

(viii) Whether any other protection orders, consent agreements, restraining orders, or no contact orders have been issued against the respondent pursuant to this section, section 2919.26 of the Revised Code, any other provision of state law, or the law of any other state;

(ix) Whether the respondent has participated in any domestic violence treatment, intervention program, or other counseling addressing domestic violence and whether the respondent has completed the treatment, program, or counseling;

(x) The time that has elapsed since the protection order was issued or since the consent agreement was approved;

(xi) The age and health of the respondent;

(xii) When the last incident of abuse, threat of harm, or commission of a sexually oriented offense occurred or other relevant information concerning the safety and protection of the petitioner or other protected parties.

(d) If a protection order or consent agreement is modified or terminated as provided in division (E)(8) of this section, the court shall issue copies of the modified or terminated order or agreement as provided in division (F) of this section. A petitioner may also provide notice of the modification or termination to the judicial and law enforcement officials in any county other than the county in which the order or agreement is modified or terminated as provided in division (N) of this section.

(e) If the respondent moves for modification or termination of a protection order or consent agreement pursuant to this section, the court may assess costs against the respondent for the filing of the motion.

(9) Any protection order issued or any consent agreement approved pursuant to this section shall include a provision that the court will automatically seal all of the records of the proceeding in which the order is issued or agreement approved on the date the respondent attains the age of nineteen years unless the petitioner provides the court with evidence that the respondent has not complied with all of the terms of the protection order or consent agreement. The protection order or consent agreement shall specify the date when the respondent attains the age of nineteen years.

(F)

(1) A copy of any protection order, or consent agreement, that is issued, approved, modified, or terminated under this section shall be issued by the court to the petitioner, to the respondent, and to all law enforcement agencies that have jurisdiction to enforce the order or agreement. The court shall direct that a copy of an order be delivered to the respondent on the same day that the order is entered.

(2) Upon the issuance of a protection order or the approval of a consent agreement under this section, the court shall provide the parties to the order or agreement with the following notice orally or by form:

"NOTICE

As a result of this order or consent agreement, it may be unlawful for you to possess or purchase a firearm, including a rifle, pistol, or revolver, or ammunition pursuant to federal law under 18 U.S.C. 922(g)(8). If you have any questions whether this law makes it illegal for you to possess or purchase a firearm or ammunition, you should consult an attorney."

(3) All law enforcement agencies shall establish and maintain an index for the protection orders and the approved consent agreements delivered to the agencies pursuant to division (F)(1) of this section. With respect to each order and consent agreement delivered, each agency shall note on the index the date and time that it received the order or consent agreement.

(4) Regardless of whether the petitioner has registered the order or agreement in the county in which the officer's agency has jurisdiction pursuant to division (N) of this section, any officer of a law enforcement agency shall enforce a protection order issued or consent agreement approved by any court in this state in accordance with the provisions of the order or agreement, including removing the respondent from the premises, if appropriate.

(G) Any proceeding under this section shall be conducted in accordance with the Rules of Civil Procedure, except that an order under this section may be obtained with or without bond. An order issued under this section, other than an ex parte order, that grants a protection order or approves a consent agreement, that refuses to grant a protection order or approve a consent agreement that modifies or terminates a protection order or consent agreement, or that refuses to modify or terminate a protection order or consent agreement, is a final, appealable order. The remedies and procedures provided in this section are in addition to, and not in lieu of, any other available civil or criminal remedies.

(H) The filing of proceedings under this section does not excuse a person from filing any report or giving any notice required by section 2151.421 of the Revised Code or by any other law. When a petition under this section alleges domestic violence against minor children, the court shall report the fact, or cause reports to be made, to a county, township, or municipal peace officer under section 2151.421 of the Revised Code.

(I) Any law enforcement agency that investigates a domestic dispute shall provide information to the family or household members involved regarding the relief available under this section and section 2919.26 of the Revised Code.

(J) Notwithstanding any provision of law to the contrary and regardless of whether a protection order is issued or a consent agreement is approved by a court of another county or a court of another state, no court or unit of state or local government shall charge any fee, cost, deposit, or money in connection with the filing of a petition pursuant to this section or in connection with the filing, issuance, registration, or service of a protection order or consent agreement, or for obtaining a certified copy of a protection order or consent agreement.

(K)

(1) The court shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code when it makes or modifies an order for child support under this section.

(2) If any person required to pay child support under an order made under this section on or after April 15, 1985, or modified under this section on or after December 31, 1986, is found in contempt of court for failure to make support payments under the order, the court that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the court, that arose in relation to the act of contempt.

(L)

(1) A person who violates a protection order issued or a consent agreement approved under this section is subject to the following sanctions:

(a) Criminal prosecution or a delinquent child proceeding for a violation of section 2919.27 of the Revised Code, if the violation of the protection order or consent agreement constitutes a violation of that section;

(b) Punishment for contempt of court.

(2) The punishment of a person for contempt of court for violation of a protection order issued or a consent agreement approved under this section does not bar criminal prosecution of the person or a delinquent child proceeding concerning the person for a violation of section 2919.27 of the Revised Code. However, a person punished for contempt of court is entitled to credit for the punishment imposed upon conviction of or adjudication as a delinquent child for a violation of that section, and a person convicted of or adjudicated a delinquent child for a violation of that section shall not subsequently be punished for contempt of court arising out of the same activity.

(M) In all stages of a proceeding under this section, a petitioner may be accompanied by a victim advocate.

(N)

(1) A petitioner who obtains a protection order or consent agreement under this section or a temporary protection order under section 2919.26 of the Revised Code may provide notice of the issuance or approval of the order or agreement to the judicial and law enforcement officials in any county other than the county in which the order is issued or the agreement is approved by registering that order or agreement in the other county pursuant to division (N)(2) of this section and filing a copy of the registered order or registered agreement with a law enforcement agency in the other county in accordance with that division. A person who obtains a protection order issued by a court of another state may provide notice of the issuance of the order to the judicial and law enforcement officials in any county of this state by registering the order in that county pursuant to section 2919.272 of the Revised Code and filing a copy of the registered order with a law enforcement agency in that county.

(2) A petitioner may register a temporary protection order, protection order, or consent agreement in a county other than the county in which the court that issued the order or approved the agreement is located in the following manner:

(a) The petitioner shall obtain a certified copy of the order or agreement from the clerk of the court that issued the order or approved the agreement and present that certified copy to the clerk of the court of common pleas or the clerk of a municipal court or county court in the county in which the order or agreement is to be registered.

(b) Upon accepting the certified copy of the order or agreement for registration, the clerk of the court of common pleas, municipal court, or county court shall place an endorsement of registration on the order or agreement and give the petitioner a copy of the order or agreement that bears that proof of registration.

(3) The clerk of each court of common pleas, the clerk of each municipal court, and the clerk of each county court shall maintain a registry of certified copies of temporary protection orders, protection orders, or consent agreements that have been issued or approved by courts in other counties and that have been registered with the clerk.

(O) Nothing in this section prohibits the domestic relations division of a court of common pleas in counties that have a domestic relations division or a court of common pleas in counties that do not have a domestic relations division from designating a minor child as a protected party on a protection order or consent agreement.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 03-31-2003; 08-03-2006; 01-02-2007; 2008 HB562 06-24-2008

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 3113.32 - Domestic dispute and violence problems records.

(A) The sheriff of a county, constable or chief of police of a township, and chief of police of a city or village shall keep a separate record of domestic dispute and domestic violence problems on a form prepared and distributed by the superintendent of the bureau of criminal identification and investigation. The forms shall contain spaces for the reporting of all information that the superintendent determines to be relevant to domestic dispute and domestic violence problems, including, but not limited to, the number of domestic dispute and domestic violence problems reported to the law enforcement agency for which the record is kept, the relationship of the complainant and the person allegedly the victim of the domestic violence, if different, to the alleged offender, and the relationship of all other persons involved in the domestic dispute or domestic violence problem, and the action taken by the law enforcement officers who handled the domestic dispute or domestic violence problem. A copy of the record shall be submitted to the bureau each month.

(B) The superintendent of the bureau of criminal identification and investigation shall receive copies of monthly records of domestic dispute and domestic violence problems kept by local law enforcement agencies and submitted to him under division (A) of this section. The superintendent shall compile the data and annually produce a statistical public report on the incidence of domestic disputes and violence in this state and its political subdivisions. The report shall be prepared in such a manner that there is no identifying data, including the names and addresses of the persons involved in the domestic dispute and domestic violence problems, that would enable any person to determine the identity of any of the persons involved.

(C) The attorney general shall oversee the statistical reporting required pursuant to this section to ensure that it is complete and accurate.

Effective Date: 09-25-1984



Section 3113.33 - Shelters for domestic violence victims definitions.

As used in sections 3113.33 to 3113.40 of the Revised Code:

(A) "Domestic violence" means attempting to cause or causing bodily injury to a family or household member, or placing a family or household member by threat of force in fear of imminent physical harm.

(B) "Family or household member" means any of the following:

(1) Any of the following who is residing or has resided with the person committing the domestic violence:

(a) A spouse, a person living as a spouse, or a former spouse of the person committing the domestic violence;

(b) A parent, foster parent, or child of the person committing the domestic violence, or another person related by consanguinity or affinity to the person committing the domestic violence;

(c) A parent or a child of a spouse, person living as a spouse, or former spouse of the person committing the domestic violence, or another person related by consanguinity or affinity to a spouse, person living as a spouse, or former spouse of the person committing the domestic violence;

(d) The dependents of any person listed in division (B)(1)(a), (b), or (c) of this section.

(2) The natural parent of any child of whom the person committing the domestic violence is the other natural parent or is the putative other natural parent.

(C) "Shelter for victims of domestic violence" or "shelter" means a facility that provides temporary residential service or facilities to family or household members who are victims of domestic violence.

(D) "Person living as a spouse" means a person who is living or has lived with the person committing the domestic violence in a common law marital relationship, who otherwise is cohabiting with the person committing the domestic violence, or who otherwise has cohabited with the person committing the domestic violence within five years prior to the date of the alleged occurrence of the act in question.

Amended by 128th General AssemblyFile No.21,HB 10, §1, eff. 6/17/2010.

Effective Date: 10-21-1997

Related Legislative Provision: See 128th General AssemblyFile No.21,HB 10, §3



Section 3113.34 - Additional fee for marriage license used for financial assistance to shelters for victims of domestic violence.

In addition to any fee established under section 2101.16 of the Revised Code for the issuance of a marriage license, the probate court shall collect and deposit in the county treasury a fee of seventeen dollars for each marriage license issued. This fee, plus the thirty-two-dollar fee collected under division (D) of section 2303.201 of the Revised Code as additional costs in each new action or proceeding for annulment, divorce, or dissolution of marriage, shall be retained in a special fund and shall be expended only to provide financial assistance to shelters for victims of domestic violence and only as provided in sections 3113.35 to 3113.39 of the Revised Code.

Effective Date: 12-09-1994



Section 3113.35 - Application to county for release of fees collected for marriage licenses and as additional costs in certain actions.

(A) A shelter for victims of domestic violence may apply to the board of county commissioners of the county in which it is located or of an adjoining county, the population of which is or will be served by the shelter, for the release of funds to be collected as fees for the issuance of marriage licenses pursuant to section 3113.34 or fees as additional costs in annulment, divorce, or dissolution of marriage actions and proceedings pursuant to division (D) of section 2303.201 of the Revised Code and that are to be used for the funding of the shelter. All applications for funds shall be submitted by the first day of October of the year preceding the calendar year for which the funding is desired, and shall include all of the following:

(1) Evidence that the shelter is incorporated in this state as a nonprofit corporation;

(2) A list of the trustees of the corporation, and a list of the trustees of the shelter, if different;

(3) The proposed budget of the shelter for the following calendar year;

(4) A summary of the services proposed to be offered in the following calendar year;

(5) An estimate of the number of persons to be served during the following calendar year.

(B) Upon receipt of an application for funds from a shelter that meets the criteria set forth in section 3113.36 of the Revised Code, the board of county commissioners shall, on or before the fifteenth day of November of the year in which the application is filed, notify the shelter, in writing, whether it is eligible for funds, and if the shelter is eligible, estimate the amount available for that shelter from the fees to be collected under section 3113.34 or division (D) of section 2303.201 of the Revised Code.

(C) Funds collected as fees for the issuance of marriage licenses pursuant to section 3113.34 or fees as additional costs in annulment, divorce, or dissolution of marriage actions and proceedings pursuant to division (D) of section 2303.201 of the Revised Code that are allocated to shelters under this section shall be paid to the shelters twice annually. Funds collected from the first day of January through the thirtieth day of June of the calendar year following the year in which the application is filed shall be allocated to the shelters by the fifteenth day of July of the year following the year in which the application is filed. Funds collected from the first day of July through the thirty-first day of December of the calendar year following the year in which the application is filed shall be allocated to the shelters by the fifteenth day of January of the year following the end of the collection period.

Effective Date: 12-09-1994



Section 3113.36 - Shelter requirements for qualifying for funds.

(A) To qualify for funds under section 3113.35 of the Revised Code, a shelter for victims of domestic violence shall meet all of the following requirements:

(1) Be incorporated in this state as a nonprofit corporation;

(2) Have trustees who represent the racial, ethnic, and socioeconomic diversity of the community to be served, including at least one person who is or has been a victim of domestic violence;

(3) Receive at least twenty-five per cent of its funds from sources other than funds distributed pursuant to section 3113.35 of the Revised Code. These other sources may be public or private, and may include funds distributed pursuant to section 3113.37 of the Revised Code, and contributions of goods or services, including materials, commodities, transportation, office space, or other types of facilities or personal services.

(4) Provide residential service or facilities for children when accompanied by a parent, guardian, or custodian who is a victim of domestic violence and who is receiving temporary residential service at the shelter;

(5) Require persons employed by or volunteering services to the shelter to maintain the confidentiality of any information that would identify individuals served by the shelter.

(B) A shelter for victims of domestic violence does not qualify for funds if it discriminates in its admissions or provision of services on the basis of race, religion, color, age, marital status, national origin, or ancestry. A shelter does not qualify for funds in the second half of any year if its application projects the provision of residential service and such service has not been provided in the first half of that year; such a shelter does not qualify for funds in the following year.

Effective Date: 01-18-1980



Section 3113.37 - Depositing unallocated funds in state treasury to credit of domestic violence shelters fund.

(A) If in any calendar year a board of county commissioners does not allocate all of the funds collected that year under section 3113.34 or division (D) of section 2303.201 of the Revised Code to a shelter for victims of domestic violence that applied for them, or if a board receives no application in that year from a shelter that is qualified to receive funds as determined under section 3113.36 of the Revised Code, the funds shall be deposited, on or before the thirty-first day of December of that year, in the state treasury to the credit of the domestic violence shelters fund, which is hereby created. The fund shall be administered by the attorney general for the purpose of providing financial assistance to shelters.

(B) A shelter located in this state may apply to the attorney general for funds. All applications for funds shall be submitted by the first day of February of the year for which the funds are requested and shall contain all of the information set forth in division (A) of section 3113.35 of the Revised Code.

(C) Upon receipt of an application for funds from a shelter that meets the criteria set forth in section 3113.36 of the Revised Code, the attorney general, on or before the fifteenth day of March of the year in which the application is received, shall notify the shelter, in writing, whether it is eligible for funds and, if the shelter is eligible, specify the amount available for that shelter.

(D) Funds allocated under this section shall be paid once annually, on or before the thirtieth day of April of the year in which the application is received.

Effective Date: 12-09-1994



Section 3113.38 - Fund allocation priorities.

If a board of county commissioners or the attorney general receives applications from more than one qualified shelter for victims of domestic violence, and the requests for funds exceed the amount of funds available, funds shall be allocated on the basis of the following priorities:

(A) To shelters in existence on the effective date of this section;

(B) The shelters offering or proposing to offer the broadest range of services and referrals to the community served, including medical, psychological, financial, educational, vocational, child care services, and legal services;

(C) To other qualified shelters.

Effective Date: 01-18-1980



Section 3113.39 - Annual report by shelter.

(A) A shelter for victims of domestic violence that receives funds pursuant to section 3113.35 or 3113.37 of the Revised Code shall file an annual report with the board of county commissioners of the county in which it is located and of the county from which it is receiving funds, if different, and with the attorney general on or before the thirty- first day of March of the year following the year in which funds were received. The annual report shall include statistics on the number of persons served by the shelter, the relationship of the victim of domestic violence to the abuser, the number of referrals made for medical, psychological, financial, educational, vocational, child care services, or legal services, and shall include a compilation report of an independent accountant. No information contained in the report shall identify any person served by the shelter, or enable any person to determine the identity of any such person.

(B) The attorney general shall compile the reports filed pursuant to division (A) of this section annually.

Effective Date: 09-25-1984



Section 3113.40 - Obtaining last known residence information.

When a shelter for victims of domestic violence provides accommodations to a person, the shelter, on admitting the person, shall determine, if possible, the person's last known residential address and county of residence. The information concerning the address and county of residence is confidential and may be released only to a public children services agency pursuant to section 2151.422 of the Revised Code.

Effective Date: 06-30-1997



Section 3113.99 - Penalty.

Whoever violates section 3113.06 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of section 3113.06 of the Revised Code or if the court finds that the offender has failed to pay the cost of child maintenance under section 3113.06 of the Revised Code for a total accumulated period of twenty-six weeks out of one hundred four consecutive weeks, whether or not the twenty-six weeks were consecutive, a violation of section 3113.06 of the Revised Code is a felony of the fifth degree.

Effective Date: 03-22-2001






Chapter 3115 - UNIFORM INTERSTATE FAMILY SUPPORT ACT

Section 3115.01 - Uniform interstate family support act definitions.

As used in sections 3115.01 to 3115.59 of the Revised Code:

(A) "Child" means an individual under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(B) "Child support order" means an order for the support of a child that provides for monetary support, whether current or in arrears, health care, or reimbursements, and may include related costs and fees, interest, income withholding requirements, attorney fees, and other relief. "Child support order" includes:

(1) An order under which the child has attained the age of majority under the law of the issuing state and amounts for current support are required to be paid, or arrearages are owed, under the order;

(2) An order under which the child has attained the age of majority under the laws of this state but has not attained the age of majority under the laws of the issuing state and amounts for current support are required to be paid, or arrearages are owed, under the order.

(C) "Duty of support" means an obligation imposed or that may be imposed under law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(D) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately preceding the time of filing of a complaint or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(E) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(F) "Income withholding order" means an order or other legal process directed to an obligor's payor to withhold support from the income of the obligor.

(G) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under sections 3115.01 to 3115.59 of the Revised Code or a law or procedure substantially similar to those sections, the uniform reciprocal enforcement of support act, or the revised uniform reciprocal enforcement of support act.

(H) "Initiating tribunal" means the authorized tribunal in an initiating state.

(I) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(J) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining the existence or nonexistence of a parent and child relationship.

(K) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(L) "Obligee" means any of the following:

(1) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(2) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee;

(3) An individual seeking a judgment determining parentage of the individual's child.

(M) "Obligor" means an individual, or the estate of a decedent to which any of the following applies:

(1) The individual or estate owes or is alleged to owe a duty of support;

(2) The individual is alleged but has not been adjudicated to be a parent of a child;

(3) The individual or estate is liable under a support order.

(N) "Payor" has the same meaning as in section 3121.01 of the Revised Code.

(O) "Register" means to file a support order or judgment determining the existence or nonexistence of a parent and child relationship in a registering tribunal.

(P) "Registering tribunal" means a tribunal in which a support order is registered.

(Q) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under sections 3115.01 to 3115.59 of the Revised Code or a law or procedure substantially similar to those sections, the uniform reciprocal enforcement of support act, or the revised uniform reciprocal enforcement of support act.

(R) "Responding tribunal" means the authorized tribunal in a responding state.

(S) "Revised uniform reciprocal enforcement of support act" means the act addressing interstate enforcement of support orders adopted in 1968 by the national conference of commissioners on uniform state laws or any law substantially similar to the act adopted by another state.

(T) "Spousal support order" means an order for the support of a spouse or former spouse that provides for monetary support, whether current or in arrears, health care, or reimbursements, and may include related costs and fees, interest, income withholding requirements, attorney fees, and other relief.

(U) "State" has the same meaning as in section 1.59 of the Revised Code, except that it also includes both of the following:

(1) An Indian tribe;

(2) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders that are substantially similar to the procedures under sections 3115.01 to 3115.59 of the Revised Code, the uniform reciprocal enforcement of support act, or the revised uniform reciprocal enforcement of support act.

(V) "Support enforcement agency" means a public official or agency authorized to do any of the following:

(1) Seek enforcement of support orders or laws relating to the duty of support;

(2) Seek establishment or modification of child support;

(3) Seek determination of the existence or nonexistence of a parent and child relationship;

(4) Locate obligors or their assets.

(W) "Support order" means a spousal support order or child support order.

(X) "Tribunal" means any trial court of record of this state and when the context requires, a court, administrative agency, or quasi-judicial entity of any other state authorized to establish, enforce, or modify support orders or to determine parentage.

(Y) "Uniform reciprocal enforcement of support act" means the act addressing interstate enforcement of support orders adopted in 1950 and amended in 1952 and 1958 by the national conference of commissioners on uniform state laws or any law substantially similar to the act adopted by another state.

Effective Date: 03-22-2001



Section 3115.02 - Remedies cumulative.

Remedies provided by sections 3115.01 to 3115.59 of the Revised Code are in addition to, not in substitution for, any other remedies.

Effective Date: 01-01-1998



Section 3115.03 - Personal jurisdiction.

In a proceeding to establish, enforce, or modify a support order or to determine the existence or nonexistence of a parent and child relationship, a tribunal or support enforcement agency of this state may exercise personal jurisdiction over a nonresident individual if any of the following is the case:

(A) The individual is personally served with summons within this state;

(B) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive pleading or other document having the effect of waiving any contest to personal jurisdiction;

(C) The individual resided with the child in this state;

(D) The individual resided in this state and provided prenatal expenses or support for the child;

(E) The child resides in this state as a result of the acts or directives of the individual;

(F) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(G) The individual registered in the putative father registry maintained pursuant to section 3107.062 of the Revised Code;

(H) There is any other basis for the state to exercise personal jurisdiction over the individual.

Effective Date: 03-22-2001



Section 3115.031 - Effect of wrongful taking.

(A) A duty of support of an obligor owed to a minor child is not enforceable pursuant to this chapter during any period of time during which both of the following conditions are met:

(1) The obligor has legal custody of the child;

(2) The obligor does not have physical custody of the child because of the wrongful taking or wrongful continuation of physical custody by another person.

(B) If the state or a political subdivision of the state provides support to a minor child, a duty of support is owed to the child by an obligor, and the duty of support is not enforceable pursuant to division (A) of this section, the state or political subdivision may take all actions necessary to return the child to the obligor.

Effective Date: 06-26-1986



Section 3115.04 - Obtaining evidence or discovery.

A tribunal or support enforcement agency of this state exercising personal jurisdiction over a nonresident under section 3115.03 of the Revised Code may apply section 3115.27 of the Revised Code to obtain evidence from another state and section 3115.29 of the Revised Code to obtain discovery through a tribunal of another state. In all other respects, sections 3115.12 to 3115.52 of the Revised Code are not applicable and the tribunal or support enforcement agency shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by sections 3115.01 to 3115.59 of the Revised Code.

Effective Date: 03-22-2001



Section 3115.05 - Initiating and responding tribunal of state.

Under sections 3115.01 to 3115.59 of the Revised Code, a tribunal or support enforcement agency of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

Effective Date: 03-22-2001



Section 3115.06 - Application to nonresident subject to person jurisdiction.

(A) A tribunal of this state may exercise jurisdiction to issue a support order if the complaint or comparable pleading is filed in this state after a complaint or comparable pleading requesting the issuance of a support order is filed in another state only if all of the following apply:

(1) The complaint or comparable pleading is filed in this state before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state;

(3) With respect to actions to issue child support orders, this state is the home state of the child.

(B) A tribunal of this state may not exercise jurisdiction to issue a support order if the complaint or comparable pleading is filed in this state before a complaint or comparable pleading requesting the issuance of a support order is filed in another state if any of the following is the case:

(1) The complaint or comparable pleading is filed in the other state before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state.

(2) The contesting party timely challenges the exercise of jurisdiction in this state.

(3) With respect to actions to issue child support orders, the other state is the home state of the child.

Effective Date: 01-01-1998



Section 3115.07 - Continuing, exclusive jurisdiction.

(A) A tribunal of this state has continuing, exclusive jurisdiction over a child support order it issues as long as the obligor, individual obligee, or child subject to the child support order is a resident of this state, unless all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(B) A tribunal of this state may not exercise continuing jurisdiction to modify a child support order it issues if the order is modified by a tribunal of another state pursuant to a law adopted by the other state that is substantially similar to sections 3115.01 to 3115.59 of the Revised Code.

(C) If a child support order issued by a tribunal of this state is modified by a tribunal of another state pursuant to a law adopted by the other state that is substantially similar to sections 3115.01 to 3115.59 of the Revised Code, the tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order, and may do only the following:

(1) Order collection of support amounts accruing before the modification of the order;

(2) Enforce nonmodifiable aspects of that order;

(3) Provide other appropriate relief for violations of the order that occurred before the effective date of the modification.

(D) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state that has issued a child support order pursuant to a law adopted by the other state that is substantially similar to sections 3115.01 to 3115.59 of the Revised Code.

(E) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(F) A tribunal of this state has continuing, exclusive jurisdiction over a spousal support order it issues throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

Effective Date: 01-01-1998



Section 3115.08 - Continuing jurisdiction to enforce child support order.

(A) A tribunal or support enforcement agency of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(B) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply section 3115.27 of the Revised Code to obtain evidence from another state and section 3115.29 of the Revised Code to obtain discovery through a tribunal of another state.

(C) A tribunal of this state that lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.

Effective Date: 03-22-2001



Section 3115.09 - Determination of controlling child support order.

(A) If a proceeding is brought under sections 3115.01 to 3115.59 of the Revised Code, and only one support enforcement agency of this state or tribunal has issued a child support order, the order of that agency or tribunal shall be recognized as controlling.

(B) If a proceeding is brought under sections 3115.01 to 3115.59 of the Revised Code, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall do the following:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction, recognize the child support order of that tribunal as controlling.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction, recognize the child support order issued by the tribunal in the current home state of the child as controlling, but if a child support order has not been issued in the current home state of the child, recognize the child support order most recently issued as controlling.

(3) If none of the tribunals would have continuing, exclusive jurisdiction, the tribunal of this state having jurisdiction over the parties shall issue its own child support order which shall be controlling.

(C) If two or more child support orders have been issued for the same obligor and child and the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order to recognize as controlling pursuant to division (B) of this section. The request must be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(D) The tribunal that issued the controlling child support order under division (A), (B), or (C) of this section is the tribunal that has continuing, exclusive jurisdiction under section 3115.07 of the Revised Code.

(E) A tribunal of this state that determines by order the identity of the controlling child support order under division (B)(1) or (2) of this section or that issues a new controlling child support order under division (B)(3) of this section shall state in the order or child support order the basis upon which the tribunal made its determination.

(F) Within thirty days after issuance of an order recognizing the controlling child support order or a new controlling child support order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier child support order. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

Effective Date: 03-22-2001



Section 3115.10 - Child support orders for two or more obligees.

In responding to multiple registrations or complaints for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.

Effective Date: 01-01-1998



Section 3115.11 - Credit for payments.

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order covering the same parties for the same duty of support issued by the tribunal or support enforcement agency of this state.

Effective Date: 03-22-2001



Section 3115.12 - Commencing proceedings.

An individual or a support enforcement agency may commence a proceeding authorized under sections 3115.01 to 3115.59 of the Revised Code by filing a complaint in an initiating tribunal for forwarding to a responding tribunal or by filing a complaint or a comparable pleading directly in a tribunal of another state that has or can obtain personal jurisdiction over the defendant.

Effective Date: 01-01-1998



Section 3115.13 - Parties.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

Effective Date: 01-01-1998



Section 3115.14 - Application of law of state.

Except as otherwise provided by sections 3115.01 to 3115.59 of the Revised Code, a responding tribunal of this state shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings and shall determine the duty of support and the amount of support payable in accordance with sections 3115.01 to 3115.59 and Chapters 3119., 3121., 3123., and 3125. of the Revised Code.

Effective Date: 03-22-2001



Section 3115.15 - Initiating tribunal - duties.

(A) On the filing of a complaint pursuant to section 3115.12 of the Revised Code, an initiating tribunal of this state shall forward three copies of the complaint and its accompanying documents to either of the following:

(1) The responding tribunal or appropriate support enforcement agency in the responding state;

(2) The state information agency of the responding state with a request that they be forwarded to the appropriate tribunal, if the identity of the responding tribunal is unknown, and that receipt be acknowledged.

(B) If a responding state has not enacted a law or procedure substantially similar to sections 3115.01 to 3115.59 of the Revised Code, a tribunal of this state may issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.

Effective Date: 01-01-1998



Section 3115.16 - Responding tribunal - powers and duties.

(A) When a responding tribunal of this state receives a complaint or comparable pleading from an initiating tribunal or directly pursuant to section 3115.12 of the Revised Code, it shall cause the complaint or pleading to be filed and notify the plaintiff where and when it was filed.

(B) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following consistent with applicable sections of Chapters 3105., 3109., 3111., 3113., 3119., 3121., 3123., and 3125. of the Revised Code:

(1) Issue or enforce a support order, modify a child support order, or determine the existence or nonexistence of a parent and child relationship;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the support enforcement agency of this state or the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs;

(12) Grant any other available remedy.

(C) A responding tribunal or support enforcement agency of this state shall include in a support order issued under sections 3115.01 to 3115.59 of the Revised Code, or in the documents accompanying the order, the calculations on which the support order is based.

(D) A responding tribunal of this state may not condition the payment of a support order issued under sections 3115.01 to 3115.59 of the Revised Code upon compliance by a party with provisions for parenting time or visitation.

(E) If a responding tribunal or support enforcement agency of this state issues an order under sections 3115.01 to 3115.59 of the Revised Code, the tribunal or support enforcement agency shall send a copy of the order to the plaintiff and the defendant and to the initiating tribunal, if any.

Effective Date: 03-22-2001



Section 3115.17 - Inappropriate tribunal.

If a complaint or comparable pleading is received by an inappropriate tribunal or support enforcement agency of this state, the tribunal or support enforcement agency shall forward the pleading and accompanying documents to an appropriate tribunal or support enforcement agency in this state or the appropriate tribunal of another state and notify the plaintiff where and when the pleading was sent.

Effective Date: 03-22-2001



Section 3115.18 - Support enforcement agency - duties.

(A) A support enforcement agency of this state, upon request, shall provide services to a plaintiff in a proceeding under sections 3115.01 to 3115.59 of the Revised Code.

(B) A support enforcement agency that is providing services to the plaintiff, as appropriate, shall do all of the following:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the defendant;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two days, not including Saturdays, Sundays, and legal holidays, after receipt of a written notice from a tribunal pursuant to sections 3115.01 to 3115.59 of the Revised Code, send a copy of the notice to the plaintiff;

(5) Within two days, not including Saturdays, Sundays, and legal holidays, after receipt of a written communication from the defendant or the defendant's attorney, send a copy of the communication to the plaintiff;

(6) Notify the plaintiff if jurisdiction over the defendant cannot be obtained.

(C) Sections 3115.01 to 3115.59 of the Revised Code do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

Effective Date: 01-01-1998



Section 3115.19 - Duty of attorney general.

If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties pursuant to section 3115.01 to 3115.59 of the Revised Code or may provide those services directly to the individual.

Effective Date: 01-01-1998



Section 3115.20 - Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by sections 3115.01 to 3115.59 of the Revised Code.

Effective Date: 01-01-1998



Section 3115.21 - Duties of state information agency.

(A) The department of job and family services is the state information agency under sections 3115.01 to 3115.59 of the Revised Code.

(B) The state information agency shall do all of the following:

(1) Compile a list, including addresses, of the tribunals in this state and each support enforcement agency in this state and transmit a copy to the state information agency of every other state that has adopted an act substantially similar to sections 3115.01 to 3115.59 of the Revised Code;

(2) Maintain a register of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in this state that has jurisdiction over the individual obligee or the obligor or the obligor's property, all documents concerning a proceeding under sections 3115.01 to 3115.59 of the Revised Code received from an initiating tribunal or the state information agency of the initiating state;

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state parent locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses, and social security benefits.

Effective Date: 07-01-2000



Section 3115.22 - Pleadings and accompanying documents.

(A) A plaintiff seeking issuance or modification of a support order or a determination of the existence or nonexistence of a parent and child relationship under sections 3115.01 to 3115.59 of the Revised Code must verify the complaint. Unless otherwise ordered under section 3115.23 of the Revised Code, the complaint or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The complaint must be accompanied by a certified copy of any support order in effect. The complaint may include any other information that may assist in locating or identifying the defendant.

(B) The complaint must specify the relief sought. The complaint and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

Effective Date: 01-01-1998



Section 3115.23 - Nondisclosure of information in exceptional circumstances.

A tribunal shall order that the address of a child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under sections 3115.01 to 3115.59 of the Revised Code if a tribunal has made a finding, that may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information.

Effective Date: 01-01-1998



Section 3115.24 - Costs and fees.

(A) The plaintiff under an action filed pursuant to sections 3115.01 to 3115.59 of the Revised Code may not be required to pay a filing fee or other costs.

(B) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(C) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay.

Effective Date: 01-01-1998



Section 3115.25 - Limited immunity of petitioner.

(A) Participation by a plaintiff in a proceeding before a responding tribunal pursuant to sections 3115.01 to 3115.59 of the Revised Code, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the plaintiff in another proceeding.

(B) A plaintiff is not amenable to service of civil process while physically present in this state to participate in a proceeding under sections 3115.01 to 3115.59 of the Revised Code.

(C) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under sections 3115.01 to 3115.59 of the Revised Code committed by a party while present in this state to participate in the proceeding.

Effective Date: 01-01-1998



Section 3115.26 - Nonparentage as defense.

A party who has been previously determined pursuant to law to be the parent of a child may not plead that the party is not the parent of the child as a defense to a proceeding under sections 3115.01 to 3115.59 of the Revised Code.

Effective Date: 01-01-1998



Section 3115.27 - Special rules of evidence and procedure.

Except as provided in sections 3115.04 and 3115.50 of the Revised Code, in a proceeding under sections 3115.01 to 3115.59 of the Revised Code all the following apply:

(A) The physical presence of the plaintiff in a responding tribunal of this state is not required for the issuance, enforcement, or modification of a support order or the determination of the existence or nonexistence of a parent and child relationship.

(B) A verified complaint, affidavit, document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(C) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(D) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(E) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(F) A tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(G) If a party called to testify at a civil hearing refuses to answer a question, the trier of fact may draw an adverse inference from the person's silence.

(H) A privilege against disclosure of communications between spouses does not apply.

(I) The defense of immunity based on the relationship of husband and wife or parent and child does not apply.

Effective Date: 01-01-1998



Section 3115.28 - Communications between tribunals.

A tribunal or support enforcement agency of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal or support enforcement agency of this state may furnish similar information by similar means to a tribunal of another state.

Effective Date: 03-22-2001



Section 3115.29 - Assistance with discovery.

A tribunal of this state may request a tribunal of another state to assist in obtaining discovery and may, on the request of a tribunal of another state, compel a person over whom it has jurisdiction to respond to a discovery order issued by the requesting tribunal.

Effective Date: 01-01-1998



Section 3115.30 - Receipt and disbursement of payments.

A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed in the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

Effective Date: 01-01-1998



Section 3115.31 - Petition to establish support order.

(A) If a support order entitled to recognition under sections 3115.01 to 3115.59 of the Revised Code has not been issued, a responding tribunal of this state may issue a support order if either of the following apply:

(1) The individual seeking the order resides in another state;

(2) The support enforcement agency seeking the order is located in another state.

(B) The tribunal may issue a temporary child support order if any of the following apply:

(1) The defendant has signed a verified statement acknowledging that the defendant is the parent of the child;

(2) The defendant has been determined by or pursuant to law to be the parent;

(3) There is other clear and convincing evidence that the defendant is the child's parent.

(C)

(1) If the responding tribunal finds, after giving notice and an opportunity to be heard to the obligor, that the obligor owes a duty of support, it shall issue a support order directed to the obligor and may issue any other order under section 3115.16 of the Revised Code. Support orders made pursuant to sections 3115.01 to 3115.59 of the Revised Code shall require that payments be made to the office of child support in the department of job and family services.

(2) The responding tribunal shall transmit to the initiating tribunal a copy of all orders of support or for reimbursement of support.

(3) Any tribunal that makes or modifies an order for support under this section or former section 3115.22 of the Revised Code on or after April 12, 1990, shall comply with Chapters 3119., 3121., 3123., and 3125. of the Revised Code. If any person required to pay child support under an order made under this section or former section 3115.22 of the Revised Code on or after April 15, 1985, or any person required to pay support under an order made or modified under this section or former section 3115.22 of the Revised Code on or after December 31, 1986, is found in contempt of court for failure to make support payments under the order, the tribunal that makes the finding, in addition to any other penalty or remedy imposed, shall assess all court costs arising out of the contempt proceeding against the person and require the person to pay any reasonable attorney's fees of any adverse party, as determined by the tribunal, that arose in relation to the act of contempt.

Effective Date: 03-22-2001



Section 3115.32 - Employer's receipt of income withholding order of another state.

An income withholding order issued in another state may be sent to the obligor's payor without first filing a complaint or comparable pleading or registering the order with a tribunal or support enforcement agency of this state.

Effective Date: 03-22-2001



Section 3115.33 - Employer's compliance with income withholding order of another state.

(A) Upon receipt of an income withholding order, the obligor's payor shall immediately provide a copy of the order to the obligor.

(B) The payor shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal or support enforcement agency of this state.

(C) Except as otherwise provided in division (D) of this section and section 3115.34 of the Revised Code, the payor shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order that specify:

(1) The duration and amount of periodic payments of support, stated as a sum certain;

(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage under a policy available through the obligor's payor;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as a sum certain;

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as a sum certain.

(D) A payor shall comply with the law of the state of the obligor's principal place of employment, if the payor is the obligor's employer, or the payor's principal place of business, in all other cases, for withholding from income with respect to all of the following:

(1) The payor's fee for processing an income withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income;

(3) The times within which the payor must implement the withholding order and forward the support payment.

Effective Date: 03-22-2001



Section 3115.34 - Employer's compliance with two or more income withholding orders.

If an obligor's payor receives multiple income withholding orders with respect to the earnings of the same obligor, the payor satisfies the terms of the multiple orders if the payor complies with the law of the state of the obligor's principal place of employment, if the payor is the obligor's employer, or the payor's principal place of business, in all other cases, to establish the priorities for withholding and allocating income withheld for multiple support obligees.

Effective Date: 03-22-2001



Section 3115.35 - Immunity of payor.

A payor who complies with an income withholding order issued in another state in accordance with sections 3115.32 to 3115.37 of the Revised Code is not subject to civil liability to an individual or agency with regard to the payor's withholding of support from the obligor's income pursuant to the support order.

Effective Date: 03-22-2001



Section 3115.36 - Penalties for noncompliance.

A payor who willfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal or support enforcement agency of this state.

Effective Date: 03-22-2001



Section 3115.37 - Contest by obligor.

(A) If a person designated as an obligor under an income withholding order issued in another state and received directly by a payor in this state believes that the person is not subject to a support order or does not have a duty of support under any order issued by any tribunal pursuant to which the income withholding order was issued, the person may contact the office of child support in the department of job and family services and request that the office investigate whether the person is subject to such a support order or has such a duty of support. Not later than fifteen days after the date the request is made, the office shall conduct the investigation and notify the person of its determination. If the office determines that the person is subject to a support order or does have a duty of support under any order issued by any tribunal pursuant to which the income withholding order was issued, the person may contest the validity or enforcement of the income withholding order by filing an action for declaratory judgment pursuant to Chapter 2721. of the Revised Code in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code in the county in which is located the payor's principal place of business requesting that the court determine whether the person is the obligor subject to a support order or has a duty of support under a support order pursuant to which the income withholding order was issued.

(B) The obligor shall give notice of the action initiated pursuant to Chapter 2721. of the Revised Code to all of the following:

(1) A support enforcement agency providing services to the obligee;

(2) Each payor that has directly received an income withholding order;

(3) The person or agency designated to receive payments in the income withholding order or, if no person or agency is designated, the obligee.

(C) Notwithstanding sections 3115.32 to 3115.36 of the Revised Code, if the office determines, or the court issues an order determining, that the person is not an obligor subject to a support order or does not have a duty of support under a support order pursuant to which the income withholding order was issued, the payor shall not enforce the income withholding order against the person.

Effective Date: 03-22-2001



Section 3115.38 - Administrative enforcement of orders.

A party seeking to enforce a support order or an income withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order pursuant to sections 3115.39 to 3115.51 of the Revised Code to a support enforcement agency of this state. On receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to sections 3115.39 to 3115.51 of the Revised Code.

Effective Date: 01-01-1998



Section 3115.39 - Procedure to register order for enforcement.

(A) A support order or income withholding order of another state may be registered in this state by sending all of the following documents and information to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of all orders to be registered, including any modification of an order;

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and all of the following, if known:

(a) The obligor's address and social security number;

(b) The name and address of the obligor's employer and any other source of income of the obligor;

(c) A description and the location of property of the obligor in this state not exempt from execution.

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(B) On receipt of a request for registration, the registering tribunal shall cause the order to be filed, together with one copy of the documents and information, regardless of their form.

(C) A complaint or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or at a later time. The pleading must specify the grounds for the remedy sought.

Effective Date: 01-01-1998



Section 3115.40 - Effect of registration for enforcement.

A support order or income withholding order issued in another state is registered when the order is filed in the registering tribunal of this state pursuant to section 3115.39 of the Revised Code. A registered order issued in another state that is confirmed pursuant to section 3115.43 or 3115.44 of the Revised Code is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state. Except as provided in sections 3115.39 to 3115.51 of the Revised Code, a tribunal of this state shall recognize and enforce, but may not modify, a registered order that has been confirmed if the issuing tribunal had jurisdiction.

Effective Date: 01-01-1998



Section 3115.41 - Choice of law.

The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order. In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies.

Effective Date: 01-01-1998



Section 3115.42 - Notice of registration of order.

(A) When a support order or income withholding order issued in another state is registered, immediately on registration the registering tribunal shall send notice to the nonregistering party of the registration. The notice must be accompanied by a copy of the registered order and the documents and relevant information described in division (A) of section 3115.39 of the Revised Code.

(B) The notice must inform the nonregistering party of all of the following:

(1) That a registered order that is confirmed pursuant to section 3115.43 or 3115.44 of the Revised Code is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested pursuant to section 3115.43 of the Revised Code no later than twenty days after the date of mailing or personal service of the notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted;

(4) The amount of any alleged arrearages under the support order.

(C) On registration of an income withholding order for enforcement, the registering tribunal or a support enforcement agency of this state shall issue a withholding notice to the obligor's payor pursuant to Chapter 3121. of the Revised Code.

Effective Date: 03-22-2001



Section 3115.43 - Procedure to contest validity or enforcement of registered order.

(A) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing no later than twenty days after the date of mailing or personal service of the notice of the registration by filing a motion with the registering tribunal. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 3115.44 of the Revised Code.

(B) If the nonregistering party fails to make the request pursuant to division (A) of this section in a timely manner, the order is confirmed by operation of law.

(C) If a nonregistering party makes a request pursuant to division (A) of this section in a timely manner, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing. At the hearing, the registering tribunal shall determine whether the registered order is to be confirmed.

Effective Date: 01-01-1998



Section 3115.44 - Contest of registration or enforcement.

(A) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The applicable statute of limitation under section 3115.41 of the Revised Code precludes enforcement of some or all of the arrearages.

(B) If a party presents evidence establishing a full or partial defense under division (A) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(C) If the contesting party does not establish a defense under division (A) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

Effective Date: 01-01-1998



Section 3115.45 - Confirmed order.

Confirmation of a registered order, whether by operation of law under section 3115.43 of the Revised Code or after notice and hearing pursuant to section 3115.44 of the Revised Code, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Effective Date: 01-01-1998



Section 3115.46 - Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state pursuant to section 3115.39 of the Revised Code. A motion for modification may be filed at the same time as a request for registration, or at a later time. The motion must specify the grounds for modification.

Effective Date: 01-01-1998



Section 3115.47 - Effect of registration for modification.

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of section 3115.48 of the Revised Code have been met.

Effective Date: 01-01-1998



Section 3115.48 - Modification of child support order of another state.

(A) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if section 3115.50 of the Revised Code does not apply and after notice and hearing it finds either of the following applicable:

(1) The child, the individual obligee, and the obligor subject to the support order do not reside in the issuing state, a petitioner who is a nonresident of this state seeks modification, and the respondent is subject to the personal jurisdiction of the tribunal of this state.

(2) The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under sections 3115.01 to 3115.59 of the Revised Code, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

(B) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(C) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that must be recognized as controlling under section 3115.09 of the Revised Code establishes the aspects of the child support order that are nonmodifiable.

(D) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

Effective Date: 01-01-1998



Section 3115.49 - Recognition of order modified in another state.

A tribunal or support enforcement agency of this state shall recognize a modification of its earlier child support order by a tribunal of another state that assumed jurisdiction pursuant to a law adopted by the other state that is substantially similar to sections 3115.01 to 3115.59 of the Revised Code and, upon request, except as otherwise provided in sections 3115.01 to 3115.59 of the Revised Code, shall do all of the following, as appropriate:

(A) Enforce collection of support amounts accruing before the modification of the order;

(B) Enforce only nonmodifiable aspects of that order;

(C) Provide other appropriate relief only for violations of that order that occurred before the effective date of the modification;

(D) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

Effective Date: 03-22-2001



Section 3115.50 - Jurisdiction to modify child support order of another state when individual parties reside in this state.

If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order. Sections 3115.01 to 3115.11 and 3115.39 to 3115.51 of the Revised Code and the procedural and substantive laws of this state are applicable, and sections 3115.12 to 3115.38, 3115.52 to 3115.54, 3115.58, and 3115.59 of the Revised Code are not applicable, to a proceeding conducted by a tribunal of this state exercising jurisdiction under this section.

Effective Date: 01-01-1998



Section 3115.51 - Notice to issuing tribunal of modification.

No later than thirty days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

Effective Date: 01-01-1998



Section 3115.52 - Proceeding to determine parentage.

(A) A tribunal or support enforcement agency of this state may serve as an initiating or responding tribunal in a proceeding brought under sections 3115.01 to 3115.59 of the Revised Code or a law or procedure substantially similar to those sections, the uniform reciprocal enforcement of support act, or the revised uniform reciprocal enforcement of support act to determine the existence or nonexistence of a parent and child relationship with respect to the parties.

(B) In a proceeding pursuant to division (A) of this section, a responding tribunal of this state shall comply with Chapter 3111. of the Revised Code and the rules of this state on choice of law.

Effective Date: 03-22-2001



Section 3115.53 - Grounds for rendition.

(A) For purposes of this article, "governor" includes an individual performing the functions of the executive authority of a state.

(B) The governor of this state may do either of the following:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to pay support under a support order;

(2) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to pay support under a support order.

(C) Notwithstanding section 2963.03 of the Revised Code, sections 2963.01 to 2963.29 and 107.04 of the Revised Code apply to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

Effective Date: 01-01-1998



Section 3115.54 - Conditions of rendition.

(A) Before making a demand that the governor of another state surrender an individual pursuant to division (B)(1) of section 3115.53 of the Revised Code, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to sections 3115.01 to 3115.59 of the Revised Code or that such proceedings would not be effective in enforcing the support order.

(B) If, under a law adopted by another state that is substantially similar to sections 3115.01 to 3115.59 of the Revised Code, the uniform reciprocal enforcement of support act, or the revised uniform reciprocal enforcement of support act, the governor of the other state makes a demand pursuant to division (B)(2) of section 3115.53 of the Revised Code, the governor of this state may require a prosecutor of this state to investigate the demand and report whether a proceeding for support has been initiated or would be effective in enforcing the support order. If it appears that a proceeding would be effective but has not been initiated, the governor of this state may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(C) If a proceeding for support has been initiated and the individual whose surrender is demanded prevails, the governor of this state may decline to honor the demand. If the petitioner prevails and the individual whose surrender is demanded is subject to a support order, the governor of this state may decline to honor the demand if the individual is complying with the support order.

Effective Date: 01-01-1998



Section 3115.55 - Applicability of Civil Rules.

(A) Any action or proceeding brought pursuant to sections 3115.01 to 3115.59 of the Revised Code is a civil action and shall be governed by the Rules of Civil Procedure unless a different procedure is specifically provided by those sections.

(B) An action under section 3115.31 of the Revised Code to establish a support order, section 3115.37 of the Revised Code to contest direct withholding of support, sections 3115.43 and 3115.44 of the Revised Code to register a support order, section 3115.46 of the Revised Code to register an order for modification, or section 3115.52 of the Revised Code to determine parentage is an original action and shall be governed by the Rules of Civil Procedure. On filing the complaint with the responding tribunal, the clerk of court shall comply with the service of process requirements of the Rules of Civil Procedure.

(C) In any proceeding in which the plaintiff seeks to invoke the continuing jurisdiction of a responding tribunal of this state in order to modify or enforce a support order, notice of the complaint shall be served in the manner provided for service of process under the Rules of Civil Procedure.

(D) If the manner of notice is not specified in this section, or otherwise in this chapter or the Rules of Civil Procedure, notice shall be by first class mail.

Effective Date: 01-01-1998



Section 3115.56 - Venue.

(A) If this state is the responding state, a complaint seeking enforcement, collection, or modification of an existing support order originally issued in this state shall be filed with the tribunal or support enforcement agency that issued the original order.

(B) An original action under this chapter shall be filed with the appropriate tribunal of the county pursuant to sections 2151.23 and 2301.03 of the Revised Code in which the respondent resides or is found.

(C) If an obligor contesting the direct withholding of income under section 3115.37 of the Revised Code is not a resident of this state, the complaint shall be filed with the appropriate tribunal located in either of the following:

(1) The county in which the obligor's payor is located, if the order attaches to the income of the obligor paid by the payor;

(2) The county in which an account is located in a financial institution, if the income withholding order attaches the funds in that account.

If venue cannot be determined under division (C)(1) or (2) of this section, the nonresident obligor shall file the complaint with a tribunal located in a county of this state that borders the obligor's county of residence or in Franklin county.

Effective Date: 03-22-2001



Section 3115.57 - Support orders issued prior to effective date.

An order issued prior to the effective date of this section pursuant to former Chapter 3115. of the Revised Code shall remain in full force and effect as issued, but may be modified or terminated pursuant to Chapter 3115. of the Revised Code as that chapter exists on and after the effective date of this section. The provisions of section 3115.41 of the Revised Code shall not revive any action that could not be filed prior to the effective date of this section under provisions of former section 3115.06 of the Revised Code.

Effective Date: 01-01-1998



Section 3115.58 - Uniformity of application and construction.

Sections 3115.01 to 3115.59 of the Revised Code shall be applied and construed to effectuate its general purpose to make uniform the law of those states that enact a uniform interstate family support act.

Effective Date: 01-01-1998



Section 3115.59 - Severability.

If any provision of sections 3115.01 to 3115.59 of the Revised Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of those sections which can be given effect without the invalid provision or application, and to this end the provisions of those sections are severable.

Effective Date: 01-01-1998






Chapter 3117 - CONCILIATION OF MARITAL CONTROVERSIES

Section 3117.01 - Determination of necessity of conciliation procedures.

Chapter 3117: of the Revised Code is applicable only in counties in which the court of common pleas determines that social conditions and the number of domestic relations cases in the county render the conciliation procedures provided necessary to proper consideration of such cases or to effectuate conciliation of marital controversies. Such determination shall be made by the judge of the court of common pleas in counties having only one such judge, or by a majority of the judges of the court of common pleas in counties having more than one such judge. A determination to terminate such procedures may be made in the same manner.

Effective Date: 11-19-1969



Section 3117.02 - Judges hearing conciliation cases.

(A) Judges elected under section 2301.03 of the Revised Code as judges of the court of common pleas, division of domestic relations, shall hear all conciliation cases.

(B) In counties having more than one judge of the court of common pleas, but no division of domestic relations, the presiding judge or the judges of that court shall designate, in January of each year, one or more of their number to hear all conciliation cases. A conciliation judge may request that any case before him be assigned by the presiding judge for hearing or other proceedings by any other common pleas judge, whenever in the opinion of the conciliation judge the assignment is necessary to expedite any case. When any case is so assigned, the judge to whom it is assigned acts as a conciliation judge.

(C) The presiding judge of the court of common pleas may appoint a judge of the court of common pleas to act as conciliation judge during any period when a conciliation judge is on vacation, is absent, or is for any reason unable to perform his duties.

Effective Date: 12-04-1995



Section 3117.03 - Conciliation counselors.

In each county having a population over one hundred thousand according to the latest federal decennial census, the court of common pleas may appoint one or more conciliation counselors to assist the court in carrying out its functions under this chapter. Conciliation counselors shall do any of the following, as the court may direct:

(A) Confer with the parties to conciliation proceedings, and make recommendations concerning such proceedings to the conciliation judge;

(B) Hold hearings in conciliation cases;

(C) Cause such statistics to be compiled, reports to be made, and records to be kept, as may be relevant to the work of the court in conciliation cases;

(D) Provide such other assistance as may be relevant to the work of the court in conciliation cases.

Effective Date: 11-19-1969



Section 3117.04 - Investigations, reports and assistance of probation officers.

The probation officer in every county shall, upon request of the conciliation judge, in order to carry out the purposes of this chapter, make investigations and reports and render other assistance in conciliation cases, within the limits of the powers and duties granted and imposed by the laws of this state relating to probation officers.

Effective Date: 11-19-1969



Section 3117.05 - Petition for conciliation.

(A) Prior to or during pendency of any action for divorce, annulment, or legal separation, one or both spouses may file in the court of common pleas a petition for conciliation, to preserve the marriage by effecting a reconciliation, or to amicably settle the controversy between the spouses, so as to avoid further litigation over the issues involved.

(B) The petition shall be captioned substantially as follows:

IN THE COURT OF COMMON PLEAS OF . . . . . . . . . COUNTY, OHIO

In Re: :

. . . . . . . . . . . . . . . . . .:and :

. . . . . . . . . . . . . . . . . .:

No. . . . . .

PETITION FOR CONCILIATION

(C) The petition shall:

(1) Allege facts showing a controversy between the spouses which may, unless a reconciliation or settlement is achieved, result in dissolution of the marriage or disruption of the household;

(2) State the name and age of each minor child whose welfare may be affected by the controversy;

(3) State the names and addresses of the parties;

(4) Name as respondent any other person who has any relation to the controversy, stating his address if known to the petitioner;

(5) State any other information that the court by rule requires;

(6) Request the aid of the court to effect a reconciliation or any amicable settlement of the controversy between the parties.

(D) The clerk of the court of common pleas shall provide, at the expense of the county, blank forms for petitions for filing pursuant to this chapter. Any employee of the county engaged in conciliation duties shall assist any person at his request in the preparation and presentation of any such petition. All public officers in each county shall refer to the conciliation judge all petitions and complaints made to them in respect to controversies within the purview of this chapter.

(E) No fee shall be charged for filing the petition, nor shall any fee be charged by any officer for the performance of any duty pursuant to this chapter.

(F) Conciliation case files shall be closed, but may be opened for inspection by any party, his counsel, or other proper person, upon written authority of the conciliation judge.

Effective Date: 01-01-1991



Section 3117.06 - Hearings and conferences in conciliation proceedings.

(A) The conciliation judge shall fix a reasonable time and place for hearing on the petition within thirty days after the date it is filed, and shall cause such manner of notice of the filing of the petition and the time and place for hearing as he finds necessary to be given to the parties and respondents. The court may issue a citation to any party or respondent requiring him to appear at the time and place stated in the citation, and may require the attendance of witnesses as in other civil cases.

(B) The court may be convened and hearings held pursuant to this chapter at any time and place within the county, and the hearing may be had in chambers or otherwise, except that if any party, prior to hearing, objects to a different time or place, the time and place for hearing shall be that provided by law for the trial of civil actions.

(C) Hearings and conferences in conciliation proceedings shall be held in private. The court shall exclude all persons except officers and employees of the court, the parties and respondents and their counsel, witnesses, and persons called to the aid of the court in the controversy. Conferences may be held with each party separately, and counsel for one party may be excluded from a hearing or conference when the other party is present without counsel.

(D) Hearings and conferences shall be conducted as informally as possible, and a series of hearings or conferences may be held if it appears necessary to effect a reconciliation or amicable settlement of the controversy between the spouses. The court may, with the consent of the parties, recommend or invoke the aid of physicians, psychologists, clergymen, or other specialists, or persons with expertise in the matter in controversy. Such aid shall be at the expense of the parties, unless the board of county commissioners authorizes and provides for payment for such aid.

(E) Upon hearing, the conciliation judge may make such orders in respect to the conduct of the spouses and the subject matter of the controversy as the court finds necessary to preserve the marriage or implement the reconciliation of the spouses. Such orders shall not be effective for more than thirty days, unless the parties consent to a longer time or to a continuation. Any reconciliation agreement between the parties may be reduced to writing and, with the consent of the parties, a court order may be made pursuant to this section requiring the parties to comply therewith.

Effective Date: 11-19-1969



Section 3117.07 - Proceedings for conciliation effect on other actions.

During the period beginning with the filing of the petition for conciliation and continuing until expiration of any court order made pursuant to division (E) of section 3117.06 of the Revised Code, neither spouse may file or proceed with any action for divorce, annulment, or legal separation. The pendency of an action for divorce, annulment, or legal separation does not bar proceedings for conciliation under this chapter.

Effective Date: 01-01-1991



Section 3117.08 - Transfer domestic relations matter to conciliation.

(A) Whenever it appears at any time during pendency of an action for divorce, annulment, or legal separation that conciliation proceedings may prevent dissolution of the marriage or disruption of the household, the court may transfer the matter to the conciliation judge for proceedings pursuant to this chapter, and the original action shall be stayed pending completion of conciliation proceedings.

(B) Whenever there is a minor child of one or both spouses whose welfare may be affected by the controversy, the conciliation judge shall entertain all conciliation cases properly brought before him. Whenever there is no such minor child, but it appears that reconciliation of the spouses or amicable settlement of the controversy may be achieved, and that conciliation cases involving children will not be seriously impeded by acceptance of the case, the conciliation judge may accept and dispose of conciliation cases in the same manner as in cases involving the welfare of children.

(C) The conciliation judge has jurisdiction over the controversy, the parties, such of the minor children of the parties whose welfare may be affected by the controversy, and all persons having any relation to the controversy, in all conciliation cases properly before him pursuant to this chapter.

Effective Date: 01-01-1991






Chapter 3119 - CALCULATION OF CHILD SUPPORT OBLIGATION - HEALTH INSURANCE COVERAGE

Section 3119.01 - Calculation of child support obligation definitions.

(A) As used in the Revised Code, "child support enforcement agency" means a child support enforcement agency designated under former section 2301.35 of the Revised Code prior to October 1, 1997, or a private or government entity designated as a child support enforcement agency under section 307.981 of the Revised Code.

(B) As used in this chapter and Chapters 3121., 3123., and 3125. of the Revised Code:

(1) "Administrative child support order" means any order issued by a child support enforcement agency for the support of a child pursuant to section 3109.19 or 3111.81 of the Revised Code or former section 3111.211 of the Revised Code, section 3111.21 of the Revised Code as that section existed prior to January 1, 1998, or section 3111.20 or 3111.22 of the Revised Code as those sections existed prior to March 22, 2001.

(2) "Child support order" means either a court child support order or an administrative child support order.

(3) "Obligee" means the person who is entitled to receive the support payments under a support order.

(4) "Obligor" means the person who is required to pay support under a support order.

(5) "Support order" means either an administrative child support order or a court support order.

(C) As used in this chapter:

(1) "Combined gross income" means the combined gross income of both parents.

(2) "Court child support order" means any order issued by a court for the support of a child pursuant to Chapter 3115. of the Revised Code, section 2151.23, 2151.231, 2151.232, 2151.33, 2151.36, 2151.361, 2151.49, 3105.21, 3109.05, 3109.19, 3111.13, 3113.04, 3113.07, 3113.31, 3119.65, or 3119.70 of the Revised Code, or division (B) of former section 3113.21 of the Revised Code.

(3) "Court support order" means either a court child support order or an order for the support of a spouse or former spouse issued pursuant to Chapter 3115. of the Revised Code, section 3105.18, 3105.65, or 3113.31 of the Revised Code, or division (B) of former section 3113.21 of the Revised Code.

(4) "Extraordinary medical expenses" means any uninsured medical expenses incurred for a child during a calendar year that exceed one hundred dollars.

(5) "Income" means either of the following:

(a) For a parent who is employed to full capacity, the gross income of the parent;

(b) For a parent who is unemployed or underemployed, the sum of the gross income of the parent and any potential income of the parent.

(6) "Insurer" means any person authorized under Title XXXIX of the Revised Code to engage in the business of insurance in this state, any health insuring corporation, and any legal entity that is self-insured and provides benefits to its employees or members.

(7) "Gross income" means, except as excluded in division (C)(7) of this section, the total of all earned and unearned income from all sources during a calendar year, whether or not the income is taxable, and includes income from salaries, wages, overtime pay, and bonuses to the extent described in division (D) of section 3119.05 of the Revised Code; commissions; royalties; tips; rents; dividends; severance pay; pensions; interest; trust income; annuities; social security benefits, including retirement, disability, and survivor benefits that are not means-tested; workers' compensation benefits; unemployment insurance benefits; disability insurance benefits; benefits that are not means-tested and that are received by and in the possession of the veteran who is the beneficiary for any service-connected disability under a program or law administered by the United States department of veterans' affairs or veterans' administration; spousal support actually received; and all other sources of income. "Gross income" includes income of members of any branch of the United States armed services or national guard, including, amounts representing base pay, basic allowance for quarters, basic allowance for subsistence, supplemental subsistence allowance, cost of living adjustment, specialty pay, variable housing allowance, and pay for training or other types of required drills; self-generated income; and potential cash flow from any source.

"Gross income" does not include any of the following:

(a) Benefits received from means-tested government administered programs, including Ohio works first; prevention, retention, and contingency; means-tested veterans' benefits; supplemental security income; supplemental nutrition assistance program; disability financial assistance; or other assistance for which eligibility is determined on the basis of income or assets;

(b) Benefits for any service-connected disability under a program or law administered by the United States department of veterans' affairs or veterans' administration that are not means-tested, that have not been distributed to the veteran who is the beneficiary of the benefits, and that are in the possession of the United States department of veterans' affairs or veterans' administration;

(c) Child support received for children who were not born or adopted during the marriage at issue;

(d) Amounts paid for mandatory deductions from wages such as union dues but not taxes, social security, or retirement in lieu of social security;

(e) Nonrecurring or unsustainable income or cash flow items;

(f) Adoption assistance and foster care maintenance payments made pursuant to Title IV-E of the "Social Security Act," 94 Stat. 501, 42 U.S.C.A. 670(1980), as amended.

(8) "Nonrecurring or unsustainable income or cash flow item" means an income or cash flow item the parent receives in any year or for any number of years not to exceed three years that the parent does not expect to continue to receive on a regular basis. "Nonrecurring or unsustainable income or cash flow item" does not include a lottery prize award that is not paid in a lump sum or any other item of income or cash flow that the parent receives or expects to receive for each year for a period of more than three years or that the parent receives and invests or otherwise uses to produce income or cash flow for a period of more than three years.

(9)

(a) "Ordinary and necessary expenses incurred in generating gross receipts" means actual cash items expended by the parent or the parent's business and includes depreciation expenses of business equipment as shown on the books of a business entity.

(b) Except as specifically included in "ordinary and necessary expenses incurred in generating gross receipts" by division (C)(9)(a) of this section, "ordinary and necessary expenses incurred in generating gross receipts" does not include depreciation expenses and other noncash items that are allowed as deductions on any federal tax return of the parent or the parent's business.

(10) "Personal earnings" means compensation paid or payable for personal services, however denominated, and includes wages, salary, commissions, bonuses, draws against commissions, profit sharing, vacation pay, or any other compensation.

(11) "Potential income" means both of the following for a parent who the court pursuant to a court support order, or a child support enforcement agency pursuant to an administrative child support order, determines is voluntarily unemployed or voluntarily underemployed:

(a) Imputed income that the court or agency determines the parent would have earned if fully employed as determined from the following criteria:

(i) The parent's prior employment experience;

(ii) The parent's education;

(iii) The parent's physical and mental disabilities, if any;

(iv) The availability of employment in the geographic area in which the parent resides;

(v) The prevailing wage and salary levels in the geographic area in which the parent resides;

(vi) The parent's special skills and training;

(vii) Whether there is evidence that the parent has the ability to earn the imputed income;

(viii) The age and special needs of the child for whom child support is being calculated under this section;

(ix) The parent's increased earning capacity because of experience;

(x) The parent's decreased earning capacity because of a felony conviction;

(xi) Any other relevant factor.

(b) Imputed income from any nonincome-producing assets of a parent, as determined from the local passbook savings rate or another appropriate rate as determined by the court or agency, not to exceed the rate of interest specified in division (A) of section 1343.03 of the Revised Code, if the income is significant.

(12) "Schedule" means the basic child support schedule set forth in section 3119.021 of the Revised Code.

(13) "Self-generated income" means gross receipts received by a parent from self-employment, proprietorship of a business, joint ownership of a partnership or closely held corporation, and rents minus ordinary and necessary expenses incurred by the parent in generating the gross receipts. "Self-generated income" includes expense reimbursements or in-kind payments received by a parent from self-employment, the operation of a business, or rents, including company cars, free housing, reimbursed meals, and other benefits, if the reimbursements are significant and reduce personal living expenses.

(14) "Split parental rights and responsibilities" means a situation in which there is more than one child who is the subject of an allocation of parental rights and responsibilities and each parent is the residential parent and legal custodian of at least one of those children.

(15) "Worksheet" means the applicable worksheet that is used to calculate a parent's child support obligation as set forth in sections 3119.022 and 3119.023 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 3119.02 - Calculation of child support obligation.

In any action in which a court child support order is issued or modified, in any other proceeding in which the court determines the amount of child support that will be ordered to be paid pursuant to a child support order, or when a child support enforcement agency determines the amount of child support that will be paid pursuant to an administrative child support order, the court or agency shall calculate the amount of the obligor's child support obligation in accordance with the basic child support schedule, the applicable worksheet, and the other provisions of sections 3119.02 to 3119.24 of the Revised Code. The court or agency shall specify the support obligation as a monthly amount due and shall order the support obligation to be paid in periodic increments as it determines to be in the best interest of the children. In performing its duties under this section, the court or agency is not required to accept any calculations in a worksheet prepared by any party to the action or proceeding.

Effective Date: 03-22-2001



Section 3119.021 - Basic child support schedule.

The following basic child support schedule shall be used by all courts and child support enforcement agencies when calculating the amount of child support to be paid pursuant to a child support order, unless the combined gross income of the parents is less than sixty-six hundred dollars or more than one hundred fifty thousand dollars:

Basic Child Support Schedule

Number of Children

Combined

Gross Income One Two Three Four Five Six

6600 600 600 600 600 600 600

7200 600 600 600 600 600 600

7800 600 600 600 600 600 600

8400 600 600 600 600 600 600

9000 849 859 868 878 887 896

9600 1259 1273 1287 1301 1315 1329

10200 1669 1687 1706 1724 1743 1761

10800 2076 2099 2122 2145 2168 2192

11400 2331 2505 2533 2560 2588 2616

12000 2439 2911 2943 2975 3007 3039

12600 2546 3318 3354 3390 3427 3463

13200 2654 3724 3765 3806 3846 3887

13800 2761 4029 4175 4221 4266 4311

14400 2869 4186 4586 4636 4685 4735

15000 2976 4342 4996 5051 5105 5159

15600 3079 4491 5321 5466 5524 5583

16200 3179 4635 5490 5877 5940 6003

16800 3278 4780 5660 6254 6355 6423

17400 3378 4924 5830 6442 6771 6843

18000 3478 5069 5999 6629 7186 7262

18600 3578 5213 6169 6816 7389 7682

19200 3678 5358 6339 7004 7592 8102

19800 3778 5502 6508 7191 7796 8341

20400 3878 5647 6678 7378 7999 8558

21000 3977 5790 6847 7565 8201 8774

21600 4076 5933 7015 7750 8402 8989

22200 4176 6075 7182 7936 8602 9204

22800 4275 6216 7345 8116 8798 9413

23400 4373 6357 7509 8297 8994 9623

24000 4471 6498 7672 8478 9190 9832

24600 4570 6639 7836 8658 9386 10042

25200 4668 6780 8000 8839 9582 10251

25800 4767 6920 8163 9020 9778 10461

26400 4865 7061 8327 9200 9974 10670

27000 4963 7202 8490 9381 10170 10880

27600 5054 7332 8642 9548 10351 11074

28200 5135 7448 8776 9697 10512 11246

28800 5216 7564 8911 9845 10673 11418

29400 5297 7678 9045 9995 10833 11592

30000 5377 7792 9179 10143 10994 11764

30600 5456 7907 9313 10291 11154 11936

31200 5535 8022 9447 10439 11315 12107

31800 5615 8136 9581 10587 11476 12279

32400 5694 8251 9715 10736 11636 12451

33000 5774 8366 9849 10884 11797 12623

33600 5853 8480 9983 11032 11957 12794

34200 5933 8595 10117 11180 12118 12966

34800 6012 8709 10251 11328 12279 13138

35400 6091 8824 10385 11476 12439 13310

36000 6171 8939 10519 11624 12600 13482

36600 6250 9053 10653 11772 12761 13653

37200 6330 9168 10787 11920 12921 13825

37800 6406 9275 10913 12058 13071 13988

38400 6447 9335 10984 12137 13156 14079

39000 6489 9395 11055 12215 13242 14170

39600 6530 9455 11126 12294 13328 14261

40200 6571 9515 11197 12373 13413 14353

40800 6613 9575 11268 12451 13499 14444

41400 6653 9634 11338 12529 13583 14534

42000 6694 9693 11409 12607 13667 14624

42600 6735 9752 11479 12684 13752 14714

43200 6776 9811 11549 12762 13836 14804

43800 6817 9871 11619 12840 13921 14894

44400 6857 9930 11690 12917 14005 14985

45000 6898 9989 11760 12995 14090 15075

45600 6939 10049 11830 13073 14174 15165

46200 6978 10103 11897 13146 14251 15250

46800 7013 10150 11949 13203 14313 15316

47400 7048 10197 12000 13260 14375 15382

48000 7083 10245 12052 13317 14437 15448

48600 7117 10292 12103 13374 14498 15514

49200 7152 10339 12155 13432 14560 15580

49800 7187 10386 12206 13489 14622 15646

50400 7222 10433 12258 13546 14684 15712

51000 7257 10481 12309 13603 14745 15778

51600 7291 10528 12360 13660 14807 15844

52200 7326 10575 12412 13717 14869 15910

52800 7361 10622 12463 13774 14931 15976

53400 7396 10669 12515 13832 14992 16042

54000 7431 10717 12566 13889 15054 16108

54600 7468 10765 12622 13946 15120 16178

55200 7524 10845 12716 14050 15232 16298

55800 7582 10929 12814 14159 15350 16425

56400 7643 11016 12918 14273 15474 16558

57000 7704 11104 13021 14388 15598 16691

57600 7765 11192 13125 14502 15722 16824

58200 7825 11277 13225 14613 15842 16953

58800 7883 11361 13324 14723 15961 17079

59400 7941 11445 13423 14832 16079 17206

60000 8000 11529 13522 14941 16197 17333

60600 8058 11612 13620 15050 16315 17460

61200 8116 11696 13719 15160 16433 17587

61800 8175 11780 13818 15269 16552 17714

62400 8233 11864 13917 15378 16670 17840

63000 8288 11945 14011 15481 16783 17958

63600 8344 12024 14102 15582 16893 18075

64200 8399 12103 14194 15683 17002 18193

64800 8454 12183 14285 15784 17111 18310

65400 8510 12262 14376 15885 17220 18427

66000 8565 12341 14468 15986 17330 18544

66600 8620 12421 14559 16087 17439 18661

67200 8676 12500 14650 16188 17548 18778

67800 8731 12579 14741 16289 17657 18895

68400 8786 12659 14833 16390 17767 19012

69000 8842 12738 14924 16491 17876 19129

69600 8897 12817 15015 16592 17985 19246

70200 8953 12897 15107 16693 18094 19363

70800 9008 12974 15196 16791 18201 19476

71400 9060 13047 15281 16885 18302 19585

72000 9111 13120 15366 16979 18404 19694

72600 9163 13194 15451 17073 18506 19803

73200 9214 13267 15536 17167 18608 19912

73800 9266 13340 15621 17261 18709 20021

74400 9318 13413 15706 17355 18811 20130

75000 9369 13487 15791 17449 18913 20239

75600 9421 13560 15876 17543 19015 20347

76200 9473 13633 15961 17636 19116 20456

76800 9524 13707 16046 17730 19218 20565

77400 9576 13780 16131 17824 19320 20674

78000 9627 13853 16216 17918 19422 20783

78600 9679 13927 16300 18012 19523 20892

79200 9731 14000 16385 18106 19625 21001

79800 9782 14073 16470 18200 19727 21109

80400 9834 14147 16555 18294 19829 21218

81000 9885 14220 16640 18387 19930 21326

81600 9936 14292 16723 18480 20030 21434

82200 9987 14364 16807 18573 20131 21541

82800 10038 14439 16891 18665 20235 21651

83400 10090 14514 16979 18762 20340 21763

84000 10142 14589 17066 18859 20444 21875

84600 10194 14663 17154 18956 20549 21987

85200 10246 14738 17241 19052 20653 22099

85800 10298 14813 17329 19149 20758 22211

86400 10350 14887 17417 19246 20863 22323

87000 10403 14962 17504 19343 20967 22435

87600 10455 15037 17592 19440 21072 22547

88200 10507 15111 17679 19537 21176 22659

88800 10559 15186 17767 19633 21281 22771

89400 10611 15261 17855 19730 21386 22883

90000 10663 15335 17942 19827 21490 22995

90600 10715 15410 18030 19924 21595 23107

91200 10767 15485 18118 20021 21700 23219

91800 10819 15559 18205 20118 21804 23331

92400 10872 15634 18293 20215 21909 23443

93000 10924 15709 18380 20311 22013 23555

93600 10976 15783 18468 20408 22118 23667

94200 11028 15858 18556 20505 22223 23779

94800 11080 15933 18643 20602 22327 23891

95400 11132 16007 18731 20699 22432 24003

96000 11184 16082 18818 20796 22536 24115

96600 11236 16157 18906 20892 22641 24227

97200 11289 16231 18994 20989 22746 24339

97800 11341 16306 19081 21086 22850 24451

98400 11393 16381 19169 21183 22955 24563

99000 11446 16450 19255 21279 23062 24676

99600 11491 16516 19334 21366 23156 24777

100200 11536 16583 19413 21453 23250 24878

100800 11581 16649 19491 21539 23345 24978

101400 11625 16714 19569 21625 23437 25077

102000 11670 16779 19646 21710 23530 25177

102600 11714 16844 19724 21796 23623 25276

103200 11759 16909 19801 21881 23715 25375

103800 11803 16974 19879 21967 23808 25475

104400 11847 17039 19956 22052 23901 25574

105000 11892 17104 20034 22138 23994 25673

105600 11934 17167 20108 22220 24083 25769

106200 11979 17232 20186 22305 24176 25868

106800 12023 17297 20263 22391 24269 25968

107400 12068 17362 20341 22476 24361 26067

108000 12110 17425 20415 22559 24451 26162

108600 12155 17490 20493 22644 24543 26262

109200 12199 17555 20570 22730 24636 26361

109800 12243 17620 20648 22815 24729 26460

110400 12286 17683 20722 22897 24818 26556

111000 12331 17748 20800 22983 24911 26655

111600 12375 17813 20877 23068 25004 26755

112200 12419 17878 20955 23154 25096 26854

112800 12462 17941 21029 23236 25186 26949

113400 12506 18006 21107 23322 25278 27049

114000 12551 18071 21184 23407 25371 27148

114600 12595 18136 21262 23493 25464 27247

115200 12640 18202 21339 23578 25557 27347

115800 12682 18264 21414 23660 25646 27442

116400 12727 18329 21491 23746 25739 27542

117000 12771 18394 21569 23831 25832 27641

117600 12815 18460 21646 23917 25924 27740

118200 12858 18522 21721 23999 26013 27836

118800 12902 18587 21798 24084 26106 27935

119400 12947 18652 21876 24170 26199 28034

120000 12991 18718 21953 24256 26292 28134

120600 13034 18780 22028 24338 26381 28229

121200 13078 18845 22105 24423 26474 28329

121800 13123 18910 22183 24509 26567 28428

122400 13167 18976 22260 24594 26659 28527

123000 13210 19038 22335 24676 26749 28623

123600 13254 19103 22412 24762 26841 28722

124200 13299 19168 22490 24847 26934 28821

124800 13343 19234 22567 24933 27027 28921

125400 13386 19296 22642 25015 27116 29016

126000 13430 19361 22719 25101 27209 29115

126600 13474 19426 22797 25186 27302 29215

127200 13519 19492 22874 25272 27395 29314

127800 13561 19554 22949 25354 27484 29410

128400 13606 19619 23026 25439 27576 29509

129000 13650 19684 23104 25525 27669 29608

129600 13695 19750 23181 25610 27762 29708

130200 13739 19815 23259 25696 27855 29807

130800 13783 19879 23335 25780 27946 29905

131400 13828 19945 23414 25868 28041 30007

132000 13874 20012 23494 25955 28136 30108

132600 13919 20079 23573 26043 28231 30210

133200 13963 20143 23649 26127 28323 30308

133800 14008 20210 23729 26215 28418 30410

134400 14054 20276 23808 26302 28513 30511

135000 14099 20343 23887 26390 28608 30613

135600 14143 20407 23964 26474 28699 30711

136200 14188 20474 24043 26561 28794 30813

136800 14234 20541 24123 26649 28889 30914

137400 14279 20607 24202 26737 28984 31016

138000 14323 20671 24278 26821 29075 31114

138600 14368 20738 24358 26908 29170 31215

139200 14414 20805 24437 26996 29265 31317

139800 14459 20872 24516 27083 29361 31419

140400 14503 20936 24593 27168 29452 31517

141000 14549 21002 24672 27255 29547 31618

141600 14594 21069 24751 27343 29642 31720

142200 14639 21136 24831 27430 29737 31822

142800 14683 21200 24907 27515 29828 31920

143400 14729 21267 24986 27602 29923 32021

144000 14774 21333 25066 27690 30018 32123

144600 14820 21400 25145 27777 30113 32225

145200 14865 21467 25225 27865 30208 32327

145800 14909 21531 25301 27949 30300 32424

146400 14963 21596 25377 28041 30396 32526

147000 15006 21659 25452 28124 30486 32622

147600 15049 21722 25527 28207 30576 32718

148200 15090 21782 25599 28286 30662 32810

148800 15133 21845 25674 28369 30752 32907

149400 15176 21908 25749 28452 30842 33003

150000 15218 21971 25823 28534 30931 33099

Effective Date: 03-22-2001



Section 3119.022 - Child support computation worksheet for sole residential parent or shared parenting order.

When a court or child support enforcement agency calculates the amount of child support to be paid pursuant to a child support order in a proceeding in which one parent is the residential parent and legal custodian of all of the children who are the subject of the child support order or in which the court issues a shared parenting order, the court or agency shall use a worksheet identical in content and form to the following:

CHILD SUPPORT COMPUTATION WORKSHEET

SOLE RESIDENTIAL PARENT OR SHARED PARENTING ORDER

Name of parties ..........................................................................................................................

Case No. ....................................................................................................................................

Number of minor children ............................................................................................................

The following parent was designated as residential parent and legal custodian:

........................................ mother ........................................ father ........................................ shared

Column I Column II Column III

Father Mother Combined

INCOME

1.

a. Annual gross income from employment or, when determined appropriate by the court or agency, average annual gross income from employment over a reasonable period of years. (exclude overtime, bonuses, self-employment income, or commissions).................................. $.............. $..............b . Amount of overtime, bonuses, and commissions (year 1 representing the most recent year)

Father Mother

Yr. 3 $....................... Yr. 3 $............................

(Three years ago) (Three years ago)

Yr. 2 $........................ Yr. 2 $............................

(Two years ago) (Two years ago)

Yr. 1 $........................ Yr. 1 $............................

(Last calendar year) (Last calendar year)

Average $ ............................ $............................

(Include in Col. I and/or Col. II the average of the three years or the year 1 amount, whichever is less, if there exists a reasonable expectation that the total earnings from overtime and/or bonuses during the current calendar year will meet or exceed the amount that is the lower of the average of the three years or the year 1 amount. If, however, there exists a reasonable expectation that the total earnings from overtime/bonuses during the current calendar year will be less than the lower of the average of the 3 years or the year 1 amount, include only the amount reasonably expected to be earned this year.) $.............. $..............

2. For self-employment income:a . Gross receipts from business................................ $.............. $..............b . Ordinary and necessary business expenses .......... $.............. $..............c . 5.6 % of adjusted gross income or the actual marginal difference between the actual rate paid by the self-employed individual and the F.I.C.A. rate ... $.............. $..............d . Adjusted gross income from self-employment (subtract the sum of 2b and 2c from 2a) ................. $.............. $..............

3. Annual income from interest and dividends (whether or not taxable).......................................... $.............. $..............

4. Annual income from unemployment compensation $.............. $..............

5. Annual income from workers' compensation,disability insurance benefits, or social security disability/retirement benefits..................................... $.............. $..............

6. Other annual income (identify)............................. $.............. $..............

7. a. Total annual gross income (add lines 1a, 1b, 2d, and 3-6)....................... $...... $......b . Health insurance maximum (multiply line 7a by 5%) $...... $......

ADJUSTMENTS TO INCOME

8. Adjustment for minor children born to or adopted by either parent and another parent who are living with this parent; adjustment does not apply to stepchildren (number of children times federal income tax exemption less child support received, not to exceed the federal tax exemption)........................... $.............. $..............

9. Annual court-ordered support paid for other children $.............. $..............

10. Annual court-ordered spousal support paid to any spouse or former spouse........................................... $.............. $..............

11. Amount of local income taxes actually paid or estimated to be paid.................................................. $.............. $..............

12. Mandatory work-related deductions such as union dues, uniform fees, etc. (not including taxes, social security, or retirement).................................... $.............. $..............

13. Total gross income adjustments (add lines 8 through 12)........................................... $.............. $..............

14.

a . Adjusted annual gross income (subtract line 13 from line 7a).............. $...... $......

b . Cash medical support maximum (If the amount on line 7a, Col. I, is under 150% of the federal poverty level for an individual, enter $0 on line 14b, Col. I. If the amount on line 7a, Col. I, is 150% or higher of the federal poverty level for an individual, multiply the amount on line 14a, Col. I, by 5% and enter this amount on line 14b, Col. I. If the amount on line 7a, Col. II, is under 150% of the federal poverty level for an individual, enter $0 on line 14b, Col. II. If the amount on line 7a, Col. II, is 150% or higher of the federal poverty level for an individual, multiply the amount on line 14a, Col. II, by 5% and enter this amount on line 14b, Col. II.)................. $...... $......

15. Combined annual income that is basis for child support order (add line 14, Col. I and Col. II)........ $..............

16. Percentage of parent's income to total income a . Father (divide line 14a, Col. I, by line 15, Col. III).................% b . Mother (divide line 14a, Col. II, by line 15, Col. III)................%

17. Basic combined child support obligation (refer to schedule, first column, locate the amount nearest to the amount on line 15, Col. III, then refer to column for number of children in this family. If the income of the parents is more than one sum but less than another, you may calculate the difference.)....... $..............

18. Annual support obligation per parent a . Father (multiply line 17, Col. III, by line 16a)....... $..............b . Mother (multiply line 17, Col. III, by line 16b)..... $..............

19. Annual child care expenses for children who are the subject of this order that are work-, employment training-, or education-related, as approved by the court or agency (deduct tax credit from annual cost, whether or not claimed)..... $.............. $..............

20.

a. Marginal, out-of-pocket costs, necessary to provide for health insurance for the children who are the subject of this order (contributing cost of private family health insurance, minus the contributing cost of private single health insurance, divided by the total number of dependents covered by the plan, including the children subject of the support order, times the number of children subject of the support order) ........ $...... $......

b . Cash medical support obligation (enter the amount on line 14b or the amount of annual health care expenditures estimated by the United States Department of Agriculture and described in section 3119.30 of the Revised Code, whichever amount is lower) ..................... $...... $......

21. ADJUSTMENTS TO CHILD SUPPORT WHEN HEALTH INSURANCE IS PROVIDED:

Father (only if obligor or shared parenting) Mother (only if obligor or shared parenting) a . Additions: line 16a times sum of amounts b. Additions: line 16b times sum of amounts shown on line 19, Col. II and line 20a, Col. II shown on line 19, Col. I and line 20a, Col. I

$................. $.................c . Subtractions: line 16b times sum of amounts d. Subtractions: line 16a times sum of amounts shown on line 19, Col. I and line 20a, Col. I shown on line 19, Col. II and line 20a, Col. II

$................. $.................

22. OBLIGATION AFTER ADJUSTMENTS TO CHILD SUPPORT WHEN HEALTH INSURANCE IS PROVIDED:a . Father: line 18a plus or minus the difference between line 21a minus line 21c................................................ $..............b . Mother: line 18b plus or minus the difference between line 21b minus line 21d............................................ $..............

23. ACTUAL ANNUAL OBLIGATION WHEN HEALTH INSURANCE IS PROVIDED:a . (line 22a or 22b, whichever line corresponds to the parent who is the obligor)............................ $..............b . Any non-means-tested benefits, including social security and veterans' benefits, paid to and received by a child or a person on behalf of the child due to death, disability, or retirement of the parent.............................. $..............c . Actual annual obligation (subtract line 23b from line 23a)..................... $..............

24. ADJUSTMENTS TO CHILD SUPPORT WHEN HEALTH INSURANCE IS NOT PROVIDED:

Father (only if obligor or shared parenting) a . Additions: line 16a times the sum of the amounts shown on line 19, Col. II and line 20b, Col. II $......................c . Subtractions: line 16b times the sum of the amounts shown on line 19, Col. I and line20b, Col. I $.......................

Mother (only if obligor or shared parenting) b . Additions: line 16b times the sum of the amounts shown on line 19, Col. I and line 20b, Col. I $......................d . Subtractions: line 16a times the sum of the amounts shown on line 19, Col. II and line 20b, Col. II$.......................

25. OBLIGATION AFTER ADJUSTMENTS TO CHILD SUPPORT WHEN HEALTH INSURANCE IS NOT PROVIDED:a . Father: line 18a plus or minus the difference between line 24a minus line 24c $......b . Mother: line 18b plus or minus the difference between line 24b and 24d $......

26. ACTUAL ANNUAL OBLIGATION WHEN HEALTH INSURANCE IS NOT PROVIDED:a . (Line 25a or 25b, whichever line corresponds to the parent who is the obligor) $......b . Any non-means-tested benefits, including social security and veterans' benefits, paid to and received by a child or a person on behalf of the child due to death, disability, or retirement of the parent $......c . Actual annual obligation (subtract line 26b from line 26a $......

27.

a. Deviation from sole residential parent support amount shown on line 23c if amount would be unjust or inappropriate: (see section 3119.23 of the Revised Code.) (Specific facts and monetary value must be stated.)

........................................................................................................................................................................

........................................................................................................................................................................

........................................................................................................................................................................

........................................................................................................................................................................

b . Deviation from shared parenting order: (see sections 3119.23 and 3119.24 of the Revised Code.) (Specific facts including amount of time children spend with each parent, ability of each parent to maintain adequate housing for children, and each parent's expenses for children must be stated to justify deviation.)

........................................................................................................................................................................

........................................................................................................................................................................

........................................................................................................................................................................

........................................................................................................................................................................

WHEN HEALTH INSURANCE IS PROVIDED WHEN HEALTH INSURANCE IS NOT PROVIDED

28. FINAL CHILD SUPPORT FIGURE: (This amount reflects final annual child support obligation; in Col. I, enter line 23c plus or minus any amounts indicated in line 27a or 27b; in Col. II, enter line 26c plus or minus any amounts indicated in line 27a or 27b) $...... $...... Father/Mother, OBLIGOR

29. FOR DECREE: Child support per month (divide obligor's annual share, line 28, by 12) plus any processing charge $...... $......

30. FINAL CASH MEDICAL SUPPORT FIGURE: (this amount reflects the final, annual cash medical support to be paid by the obligor when neither parent provides health insurance coverage for the child; enter obligor's cash medical support amount from line 20b $......

31. FOR DECREE: Cash medical support per month (divide line 30 by 12) $......

Prepared by:

Counsel: ........................................................

Pro se: ........................................................

(For mother/father)

CSEA: ........................................................

Other:...........................................................

Worksheet Has Been Reviewed and Agreed To:

.............................................................................. ...... ........................................................

Mother Date

.............................................................................. ...... ........................................................

Father Date

Effective Date: 09-05-2001; 2007 HB119 06-30-2007



Section 3119.023 - Child support computation worksheet for split parental rights and responsibilities.

When a court or child support enforcement agency calculates the amount of child support to be paid pursuant to a court child support order in a proceeding in which the parents have split parental rights and responsibilities with respect to the children who are the subject of the child support order, the court or child support enforcement agency shall use a worksheet that is identical in content and form to the following:

CHILD SUPPORT COMPUTATION WORKSHEET

SPLIT PARENTAL RIGHTS AND RESPONSIBILITIES

Name of parties .............................................................

Case No. ....................................................................

Number of minor children ....................................................

Number of minor children with mother .................... father ...................

Column I Column II Column III

Father Mother Combined

INCOME

1.

a. Annual gross income from employment or, when determined appropriate by the court or agency, average annual gross income from employment over a reasonable period of years. (Exclude overtime, bonuses, self-employment income, or commissions).................................. $.............. $..............

b . Amount of overtime, bonuses, and commissions (year 1 representing the most recent year)

Father Mother

Yr. 3 $....................... Yr. 3 $............................

(Three years ago) (Three years ago)

Yr. 2 $........................ Yr. 2 $............................

(Two years ago) (Two years ago)

Yr. 1 $........................ Yr. 1 $............................

(Last calendar year) (Last calendar year)

Average $ ............................ $............................

(Include in Col. I and/or Col. II the average of the three years or the year 1 amount, whichever is less, if there exists a reasonable expectation that the total earnings from overtime and/or bonuses during the current calendar year will meet or exceed the amount that is the lower of the average of the three years or the year 1 amount. If, however, there exists a reasonable expectation that the total earnings from overtime/bonuses during the current calendar year will be less than the lower of the average of the 3 years or the year 1 amount, include only the amount reasonably expected to be earned this year.) $.............. $..............

2. For self-employment income:a . Gross receipts from business................................ $.............. $..............b . Ordinary and necessary business expenses .......... $.............. $..............c . 5.6 % of adjusted gross income or the actual marginal difference between the actual rate paid by the self-employed individual and the F.I.C.A. rate ... $.............. $..............d . Adjusted gross income from self-employment (subtract the sum of 2b and 2c from 2a) ................. $.............. $..............

3. Annual income from interest and dividends (whether or not taxable).......................................... $.............. $..............

4. Annual income from unemployment compensation $.............. $..............

5. Annual income from workers' compensation, disability insurance benefits, or social security disability/retirement benefits..................................... $.............. $..............

6. Other annual income (identify)............................. $.............. $..............

7. a. Total annual gross income (add lines 1a, 1b, 2d, and 3-6)....................... $...... $......b . Health insurance maximum (multiply line 7a by 5%) $...... $......

ADJUSTMENTS TO INCOME

8. Adjustment for minor children born to or adopted by either parent and another parent who are living with this parent; adjustment does not apply to stepchildren (number of children times federal income tax exemption less child support received, not to exceed the federal tax exemption)........................... $.............. $..............

9. Annual court-ordered support paid for other children $.............. $..............

10. Annual court-ordered spousal support paid to any spouse or former spouse........................................... $.............. $..............

11. Amount of local income taxes actually paid or estimated to be paid.................................................. $.............. $..............

12. Mandatory work-related deductions such as union dues, uniform fees, etc. (not including taxes, social security, or retirement).................................... $.............. $..............

13. Total gross income adjustments (add lines 8 through 12)........................................... $.............. $..............

14.

a. Adjusted annual gross income (subtract line 13 from 7a).................... $...... $......

b . Cash medical support maximum (If the amount on line 7a, Col. I, is under 150% of the federal poverty level for an individual, enter $0 on line 14b., Col. I. If the amount on line 7a, Col. I, is 150% or higher of the federal poverty level for an individual, multiply the amount on line 14a, Col. I, by 5% and enter this amount on line 14b, Col. I. If the amount on line 7a, Col. II, is under 150% of the federal poverty level for an individual, enter $0 on line 14b, Col. II. If the amount on line 7a, Col. II, is 150% or higher of the federal poverty level for an individual, multiply the amount on line 14a, Col. II, by 5% and enter this amount on line 14b, Col. II.) $...... $......

15. Combined annual income that is basis for child support order (add line 14a, Col. I and Col. II)........ $..............

16. Percentage of parent's income to total income a . Father

(divide line 14a, Col. I, by line 15, Col. III).................% b . Mother

(divide line 14a, Col. II, by line 15, Col. III)................%

17. Basic combined child support obligation (refer to schedule, first column, locate the amount nearest to the amount on line 15, Col. III, then refer to column for number of children with this parent. If the income of the parents is more than one sum but less than another, you may calculate the difference)

For children For children for whom the for whom the mother is the father is the residential residential parent and parent and legal legal custodian custodian

$ ........................... $...........................

18. Annual support obligation per parent a . Of father for children for whom mother is the residential parent and legal custodian (multiply line 17, Col. I, by line 16a)................... $..............b . Of mother for children for whom the father is the residential parent and legal custodian (multiply line 17, Col. II, by line 16b)................ $..............

19. Annual child care expenses for children who are the subject of this order that are work-, employment training-, or education-related, as approved by the court or agency (deduct tax credit from annual cost whether or not claimed)

Paid by father Paid by mother

$.............. $..............

20.

a. Marginal, out-of-pocket costs, necessary to provide for health insurance for the children who are the subject of this order (contributing cost of private family health insurance, minus the contributing cost of private single health insurance, divided by the total number of dependents covered by the plan, including the children subject of the support order, times the number of children subject of the support order) ............... Paid by father $...... Paid by mother $......

b . Cash medical support obligation (enter the amount on line 14b or the amount of annual health care expenditures estimated by the United States Department of Agriculture and described in section 3119.30 of the Revised Code, whichever amount is lower).......... $...... $......

21. ADJUSTMENTS TO CHILD SUPPORT WHEN HEALTH INSURANCE IS PROVIDED:

Father Mother a . Additions: line 16a times sum of amounts b. Additions: line 16b times sum of amounts shown on line 19, Col. II and line 20a, Col. II shown on line 19, Col. I and line 20a, Col. I

$................. $.................c . Subtractions: line 16b times sum of amounts d. Subtractions: line 16a times sum of amounts shown on line 19, Col. I and line 20a, Col. I shown on line 19, Col. II and line 20a, Col. II

$................. $.................

22. ACTUAL ANNUAL OBLIGATION:a . Father: line 18a plus line 21a minus line 21c (if the amount on line 21c is greater than or equal to the amount on line 21a--enter the number on line 18a in Col. I).............................. . $..............b . Any non-means-tested benefits, including social security and veterans' benefits, paid to and received by children for whom the mother is the residential parent and legal custodian or a person on behalf of those children due to death, disability, or retirement of the father...... $..............c . Actual annual obligation of father (subtract line 22b from line 22a)......................... $..............d . Mother: line 18b plus line 21b minus line 21d (if the amount on line 21d is greater than or equal to the amount on line 21b--enter the number on line 18b in Col. II)..................... $..............e . Any non-means-tested benefits, including social security and veterans' benefits, paid to and received by children for whom the father is the residential parent and legal custodian or a person on behalf of those children due to death, disability, or retirement of the mother...... $..............f . Actual annual obligation of mother (subtract line 22e from line 22d)....................... $..............g . Actual annual obligation payable (subtract lesser actual annual obligation from greater actual annual obligation using amounts in lines 22c and 22f to determine net child support payable) $.............. $..............

23. ADJUSTMENTS TO CHILD SUPPORT WHEN HEALTH INSURANCE IS NOT PROVIDED:

Father Mother a . Additions: line 16a times the sum of the amounts shown on line 19, Col. II and line 20b, Col. II $............... b. Additions: line 16b times the sum of the amounts shown on line 19, Col. I and line 20b, Col. I $...............c . Subtractions: line 16b times the sum of the amounts shown on line 19, Col. I and line 20b, Col. I $............... d. Subtractions: line 16a times the sum of the amounts shown on line 19, Col. II and line 20b, Col. II $...............

24. ACTUAL ANNUAL OBLIGATION WHEN HEALTH INSURANCE IS NOT PROVIDED:a . Father: line 18a plus line 23a minus line 23c (if the amount on line 23c is greater than or equal to the amount on line 23a, enter the number on line 18a in Col. I) $......b . Any non-means-tested benefits, including social security and veterans' benefits, paid to and received by a child for whom the mother is the residential parent and legal custodian, or a person on behalf of the child, due to death, disability, or retirement of the father $......c . Actual annual obligation of the father (subtract line 24b from line 24a) $......d . Mother: line 18b plus line 23b minus 23d (if the amount on line 23d is greater than or equal to the amount on line 23b, enter the number on line 18b in Col. II) $......e . Any non-means-tested benefits, including social security and veterans' benefits, paid to and received by a child for whom the father is the residential parent and legal custodian, or a person on behalf of the child, due to death, disability, or retirement of the mother $......f . Actual annual obligation of the mother (subtract line 24e from line 24d) $......g . Actual annual obligation payable (subtract lesser actual annual obligation from greater annual obligation of parents using amounts in lines 24c and 24f to determine net child support payable) $...... $......h . Add line 20b, Col. I, to line 24g, Col. I, when father is the obligor or line 20b, Col. II, to line 24g, Col. II, when mother is obligor $...... $......

25. Deviation from split residential parent guideline amount shown on line 22c or 22f if amount would be unjust or inappropriate: (see section 3119.23 of the Revised Code.) (Specific facts and monetary value must be stated.)

...........................................................................................................................................................

..........................................................................................................................................................

..........................................................................................................................................................

..........................................................................................................................................................

WHEN HEALTH INSURANCE IS PROVIDED WHEN HEALTH INSURANCE IS NOT PROVIDED

26. FINAL CHILD SUPPORT FIGURE: (This amount reflects final annual child support obligation; in Col. I enter line 22g plus or minus any amounts indicated in line 25, or in Col. II enter line 24g plus or minus any amounts indicated on line 25.) $...... $...... Father/Mother, OBLIGOR

27. FOR DECREE: Child support per month (divide obligor's annual share, line 26, by 12) plus any processing charge $...... $......

28. FINAL CASH MEDICAL SUPPORT FIGURE: (this amount reflects the final, annual cash medical support to be paid by the obligor when neither parent provides health insurance coverage for the child; enter obligor's cash medical support from line 20b) $......

29. FOR DECREE: Cash medical support per month (divide line 28 by 12) $......

Prepared by:

Counsel: ........................................................

Pro se: ........................................................

(For mother/father)

CSEA: ........................................................

Other:...........................................................

Worksheet Has Been Reviewed and Agreed To:

.................................................................................. ........................................................

Mother Date

.................................................................................. ........................................................

Father Date

Effective Date: 03-22-2001; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 3119.024 - Child support guideline advisory council to review basic schedule and worksheet.

At least once every four years, the department of job and family services shall review the basic child support schedule set forth in section 3119.021 of the Revised Code to determine whether child support orders issued in accordance with the schedule and worksheets adequately provide for the needs of the children who are subject to the child support orders, prepare a report of its review, and submit a copy of the report to both houses of the general assembly.

For each review, the department shall establish a child support guideline advisory council to assist the department in the completion of its reviews and reports. Each council shall be composed of obligors; obligees; judges of courts of common pleas who have jurisdiction over domestic relations cases; attorneys whose practice includes a significant number of domestic relations cases; representatives of child support enforcement agencies; other persons interested in the welfare of children; three members of the senate appointed by the president of the senate, no more than two of whom are members of the same party; and three members of the house of representatives appointed by the speaker of the house, no more than two of whom are members of the same party.

The department shall consider input from the council prior to the completion of any report under this section.

The advisory council shall cease to exist at the time that it submits its report to the general assembly.

Any expenses incurred by an advisory council shall be paid by the department.

On or before the first day of March of every fourth year after 1993, the department shall submit a report under this division to both houses of the general assembly.

Effective Date: 03-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3119.03 - Presumption of correctness.

In any action or proceeding in which the court determines the amount of child support that will be ordered to be paid pursuant to a child support order or at any time a child support enforcement agency determines the amount of child support that will be paid pursuant to an administrative child support order, the amount of child support that would be payable under a child support order, as calculated pursuant to the basic child support schedule and applicable worksheet through the line establishing the actual annual obligation, is rebuttably presumed to be the correct amount of child support due.

Effective Date: 03-22-2001



Section 3119.04 - Determination of support obligation where combined gross income is less than or greater than amounts covered by schedule.

(A) If the combined gross income of both parents is less than six thousand six hundred dollars per year, the court or child support enforcement agency shall determine the amount of the obligor's child support obligation on a case-by-case basis using the schedule as a guideline. The court or agency shall review the obligor's gross income and living expenses to determine the maximum amount of child support that it reasonably can order without denying the obligor the means for self-support at a minimum subsistence level and shall order a specific amount of child support, unless the obligor proves to the court or agency that the obligor is totally unable to pay child support, and the court or agency determines that it would be unjust or inappropriate to order the payment of child support and enters its determination and supporting findings of fact in the journal.

(B) If the combined gross income of both parents is greater than one hundred fifty thousand dollars per year, the court, with respect to a court child support order, or the child support enforcement agency, with respect to an administrative child support order, shall determine the amount of the obligor's child support obligation on a case-by-case basis and shall consider the needs and the standard of living of the children who are the subject of the child support order and of the parents. The court or agency shall compute a basic combined child support obligation that is no less than the obligation that would have been computed under the basic child support schedule and applicable worksheet for a combined gross income of one hundred fifty thousand dollars, unless the court or agency determines that it would be unjust or inappropriate and would not be in the best interest of the child, obligor, or obligee to order that amount. If the court or agency makes such a determination, it shall enter in the journal the figure, determination, and findings.

Effective Date: 03-22-2001



Section 3119.05 - Other computing and calculating guidelines.

When a court computes the amount of child support required to be paid under a court child support order or a child support enforcement agency computes the amount of child support to be paid pursuant to an administrative child support order, all of the following apply:

(A) The parents' current and past income and personal earnings shall be verified by electronic means or with suitable documents, including, but not limited to, paystubs, employer statements, receipts and expense vouchers related to self-generated income, tax returns, and all supporting documentation and schedules for the tax returns.

(B) The amount of any pre-existing child support obligation of a parent under a child support order and the amount of any court-ordered spousal support actually paid shall be deducted from the gross income of that parent to the extent that payment under the child support order or that payment of the court-ordered spousal support is verified by supporting documentation.

(C) If other minor children who were born to the parent and a person other than the other parent who is involved in the immediate child support determination live with the parent, the court or agency shall deduct an amount from that parent's gross income that equals the number of such minor children times the federal income tax exemption for such children less child support received for them for the year, not exceeding the federal income tax exemption.

(D) When the court or agency calculates the gross income of a parent, it shall include the lesser of the following as income from overtime and bonuses:

(1) The yearly average of all overtime, commissions, and bonuses received during the three years immediately prior to the time when the person's child support obligation is being computed;

(2) The total overtime, commissions, and bonuses received during the year immediately prior to the time when the person's child support obligation is being computed.

(E) When the court or agency calculates the gross income of a parent, it shall not include any income earned by the spouse of that parent.

(F) The court shall issue a separate order for extraordinary medical or dental expenses, including, but not limited to, orthodontia, psychological, appropriate private education, and other expenses, and may consider the expenses in adjusting a child support order.

(G) When a court or agency calculates the amount of child support to be paid pursuant to a court child support order or an administrative child support order, if the combined gross income of both parents is an amount that is between two amounts set forth in the first column of the schedule, the court or agency may use the basic child support obligation that corresponds to the higher of the two amounts in the first column of the schedule, use the basic child support obligation that corresponds to the lower of the two amounts in the first column of the schedule, or calculate a basic child support obligation that is between those two amounts and corresponds proportionally to the parents' actual combined gross income.

(H) When the court or agency calculates gross income, the court or agency, when appropriate, may average income over a reasonable period of years.

(I) Unless it would be unjust or inappropriate and therefore not in the best interests of the child, a court or agency shall not determine a parent to be voluntarily unemployed or underemployed and shall not impute income to that parent if either of the following conditions exist:

(1) The parent is receiving recurring monetary income from means-tested public assistance benefits, including cash assistance payments under the Ohio works first program established under Chapter 5107. of the Revised Code, financial assistance under the disability financial assistance program established under Chapter 5115. of the Revised Code, supplemental security income, or means-tested veterans' benefits;

(2) The parent is incarcerated or institutionalized for a period of twelve months or more with no other available assets, unless the parent is incarcerated for an offense relating to the abuse or neglect of a child who is the subject of the support order or an offense under Title XXIX of the Revised Code when the obligee or a child who is the subject of the support order is a victim of the offense.

(J) When a court or agency requires a parent to pay an amount for that parent's failure to support a child for a period of time prior to the date the court modifies or issues a court child support order or an agency modifies or issues an administrative child support order for the current support of the child, the court or agency shall calculate that amount using the basic child support schedule, worksheets, and child support laws in effect, and the incomes of the parents as they existed, for that prior period of time.

(K) A court or agency may disregard a parent's additional income from overtime or additional employment when the court or agency finds that the additional income was generated primarily to support a new or additional family member or members, or under other appropriate circumstances.

(L) If both parents involved in the immediate child support determination have a prior order for support relative to a minor child or children born to both parents, the court or agency shall collect information about the existing order or orders and consider those together with the current calculation for support to ensure that the total of all orders for all children of the parties does not exceed the amount that would have been ordered if all children were addressed in a single judicial or administrative proceeding.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 03-22-2001; 2007 HB119 06-30-2007



Section 3119.06 - Minimum child support order.

Except as otherwise provided in this section, in any action in which a court issues or modifies a child support order or in any other proceeding in which a court determines the amount of child support to be paid pursuant to a child support order, the court shall issue a minimum child support order requiring the obligor to pay a minimum of fifty dollars a month. The court, in its discretion and in appropriate circumstances, may issue a minimum child support order requiring the obligor to pay less than fifty dollars a month or not requiring the obligor to pay an amount for support. The circumstances under which a court may issue such an order include the nonresidential parent's medically verified or documented physical or mental disability or institutionalization in a facility for persons with a mental illness or any other circumstances considered appropriate by the court.

If a court issues a minimum child support order pursuant to this section and the obligor under the support order is the recipient of need-based public assistance, any unpaid amounts of support due under the support order shall accrue as arrearages from month to month, and the obligor's current obligation to pay the support due under the support order is suspended during any period of time that the obligor is receiving need-based public assistance and is complying with any seek work orders issued pursuant to section 3121.03 of the Revised Code. The court, obligee, and child support enforcement agency shall not enforce the obligation of the obligor to pay the amount of support due under the support order while the obligor is receiving need-based public assistance and is complying with any seek work orders issued pursuant to section 3121.03 of the Revised Code.

Effective Date: 03-22-2001



Section 3119.07 - Effect of child custody on calculation of child support.

(A) Except when the parents have split parental rights and responsibilities, a parent's child support obligation for a child for whom the parent is the residential parent and legal custodian shall be presumed to be spent on that child and shall not become part of a child support order, and a parent's child support obligation for a child for whom the parent is not the residential parent and legal custodian shall become part of a child support order.

(B) If the parents have split parental rights and responsibilities, the child support obligations of the parents shall be offset, and the court shall issue a child support order requiring the parent with the larger child support obligation to pay the net amount pursuant to the child support order.

(C) If neither parent of a child who is the subject of a child support order is the residential parent and legal custodian of the child and the child resides with a third party who is the legal custodian of the child, the court shall issue a child support order requiring each parent to pay that parent's child support obligation pursuant to the child support order.

Effective Date: 03-22-2001



Section 3119.08 - Child support order to include specific provisions for parenting time and visitation.

Whenever a court issues a child support order, it shall include in the order specific provisions for regular, holiday, vacation, parenting time, and special visitation in accordance with section 3109.051, 3109.11, or 3109.12 of the Revised Code or in accordance with any other applicable section of the Revised Code.

Effective Date: 03-22-2001



Section 3119.09 - Denial of or interference with right of parenting time or visitation.

The court shall not authorize or permit the escrowing, impoundment, or withholding of any child support payment because of a denial of or interference with a right of parenting time or visitation included as a specific provision of the child support order or as a method of enforcing the specific provisions of the child support order dealing with parenting time or visitation.

Effective Date: 03-22-2001



Section 3119.22 - Deviating from schedule or worksheet.

The court may order an amount of child support that deviates from the amount of child support that would otherwise result from the use of the basic child support schedule and the applicable worksheet, through the line establishing the actual annual obligation, if, after considering the factors and criteria set forth in section 3119.23 of the Revised Code, the court determines that the amount calculated pursuant to the basic child support schedule and the applicable worksheet, through the line establishing the actual annual obligation, would be unjust or inappropriate and would not be in the best interest of the child.

If it deviates, the court must enter in the journal the amount of child support calculated pursuant to the basic child support schedule and the applicable worksheet, through the line establishing the actual annual obligation, its determination that that amount would be unjust or inappropriate and would not be in the best interest of the child, and findings of fact supporting that determination.

Effective Date: 03-22-2001



Section 3119.23 - Factors to be considered in granting a deviation.

The court may consider any of the following factors in determining whether to grant a deviation pursuant to section 3119.22 of the Revised Code:

(A) Special and unusual needs of the children;

(B) Extraordinary obligations for minor children or obligations for handicapped children who are not stepchildren and who are not offspring from the marriage or relationship that is the basis of the immediate child support determination;

(C) Other court-ordered payments;

(D) Extended parenting time or extraordinary costs associated with parenting time, provided that this division does not authorize and shall not be construed as authorizing any deviation from the schedule and the applicable worksheet, through the line establishing the actual annual obligation, or any escrowing, impoundment, or withholding of child support because of a denial of or interference with a right of parenting time granted by court order;

(E) The obligor obtaining additional employment after a child support order is issued in order to support a second family;

(F) The financial resources and the earning ability of the child;

(G) Disparity in income between parties or households;

(H) Benefits that either parent receives from remarriage or sharing living expenses with another person;

(I) The amount of federal, state, and local taxes actually paid or estimated to be paid by a parent or both of the parents;

(J) Significant in-kind contributions from a parent, including, but not limited to, direct payment for lessons, sports equipment, schooling, or clothing;

(K) The relative financial resources, other assets and resources, and needs of each parent;

(L) The standard of living and circumstances of each parent and the standard of living the child would have enjoyed had the marriage continued or had the parents been married;

(M) The physical and emotional condition and needs of the child;

(N) The need and capacity of the child for an education and the educational opportunities that would have been available to the child had the circumstances requiring a court order for support not arisen;

(O) The responsibility of each parent for the support of others;

(P) Any other relevant factor.

The court may accept an agreement of the parents that assigns a monetary value to any of the factors and criteria listed in this section that are applicable to their situation.

If the court grants a deviation based on division (P) of this section, it shall specifically state in the order the facts that are the basis for the deviation.

Effective Date: 03-22-2001



Section 3119.24 - Shared parenting order child support provisions.

(A)

(1) A court that issues a shared parenting order in accordance with section 3109.04 of the Revised Code shall order an amount of child support to be paid under the child support order that is calculated in accordance with the schedule and with the worksheet set forth in section 3119.022 of the Revised Code, through the line establishing the actual annual obligation, except that, if that amount would be unjust or inappropriate to the children or either parent and would not be in the best interest of the child because of the extraordinary circumstances of the parents or because of any other factors or criteria set forth in section 3119.23 of the Revised Code, the court may deviate from that amount.

(2) The court shall consider extraordinary circumstances and other factors or criteria if it deviates from the amount described in division (A)(1) of this section and shall enter in the journal the amount described in division (A)(1) of this section its determination that the amount would be unjust or inappropriate and would not be in the best interest of the child, and findings of fact supporting its determination.

(B) For the purposes of this section, "extraordinary circumstances of the parents" includes all of the following:

(1) The amount of time the children spend with each parent;

(2) The ability of each parent to maintain adequate housing for the children;

(3) Each parent's expenses, including child care expenses, school tuition, medical expenses, dental expenses, and any other expenses the court considers relevant;

(4) Any other circumstances the court considers relevant.

Effective Date: 03-22-2001



Section 3119.27 - Processing charge for issuing or modifying an order.

(A) A court that issues or modifies a court support order, or an administrative agency that issues or modifies an administrative child support order, shall impose on the obligor under the support order a processing charge that is the greater of two per cent of the support payment to be collected under a support order or one dollar per month. No court or agency may call the charge a poundage fee.

(B) In each child support case that is a Title IV-D case, the department of job and family services shall annually claim twenty-five dollars from the processing charge described in division (A) of this section for federal reporting purposes if the obligee has never received assistance under Title IV-A and the department has collected at least five hundred dollars of child support for the obligee. The director of job and family services shall adopt rules under Chapter 119. of the Revised Code to implement this division, and the department shall implement this division not later than March 31, 2008.

(C) As used in this section:

(1) "Annual" means the period as defined in regulations issued by the United States secretary of health and human services to implement the Deficit Reduction Act of 2005 ( P.L. 109-171 ).

(2) "Title IV-A" has the same meaning as in section 5107.02 of the Revised Code.

(3) "Title IV-D case" has the same meaning as in section 3125.01 of the Revised Code.

Effective Date: 03-22-2001; 2007 HB119 09-29-2007



Section 3119.28 - Paying processing charge.

(A) As used in this section, "current support payment" means the amount of support due an obligee that an obligor is required to pay in a particular payment for the current month as specified in a support order. "Current support payment" does not include payments on arrearages under the support order.

(B) The obligor shall pay the amount imposed pursuant to section 3119.27 of the Revised Code with every current support payment, and with every payment on arrearages.

Effective Date: 03-22-2001



Section 3119.29 - Health insurance coverage for children definitions.

(A) As used in this section and sections 3119.30 to 3119.56 of the Revised Code:

(1) "Cash medical support" means an amount ordered to be paid in a child support order toward the cost of health insurance provided by a public entity, another parent, or person with whom the child resides, through employment or otherwise, or for other medical cost not covered by insurance.

(2) "Federal poverty line" has the same meaning as defined in section 5104.01 of the Revised Code.

(3) "Health care" means such medical support that includes coverage under a health insurance plan, payment of costs of premiums, co-payments, and deductibles, or payment for medical expenses incurred on behalf of the child.

(4) "Health insurance coverage" means accessible private health insurance that provides primary care services within thirty miles from the residence of the child subject to the child support order.

(5) "Health plan administrator" means any entity authorized under Title XXXIX of the Revised Code to engage in the business of insurance in this state, any health insuring corporation, any legal entity that is self-insured and provides benefits to its employees or members, and the administrator of any such entity or corporation.

(6) "National medical support notice" means a form required by the "Child Support Performance and Incentive Act of 1998," P.L. 105-200 , 112 Stat. 659, 42 U.S.C. 666(a)(19), as amended, and jointly developed and promulgated by the secretary of health and human services and the secretary of labor in federal regulations adopted under that act as modified by the department of job and family services under section 3119.291 of the Revised Code.

(7) "Person required to provide health insurance coverage" means the obligor, obligee, or both, required by the court under a court child support order or by the child support enforcement agency under an administrative child support order to provide health insurance coverage pursuant to section 3119.30 of the Revised Code.

(8) Subject to division (B) of this section, "reasonable cost" means the contributing cost of private family health insurance to the person responsible for the health care of the children subject to the child support order that does not exceed an amount equal to five per cent of the annual gross income of that person.

(9) "Title XIX" has the same meaning as defined in section 5111.20 of the Revised Code.

(B) If the United States secretary of health and human services issues a regulation defining "reasonable cost" or a similar term or phrase relevant to the provisions in child support orders relating to the provision of health care for children subject to the orders, and if that definition is substantively different from the meaning of "reasonable cost" as defined in division (A) of this section, "reasonable cost" as used in this section shall have the meaning as defined by the United States secretary of health and human services.

Effective Date: 12-13-2002; 2007 HB119 06-30-2007



Section 3119.291 - Modifying national medical support notice.

The department of job and family services shall modify the national medical support notice, as necessary, to make the notice and its instructions apply to the person required to provide health insurance coverage for the children who are the subject of an order issued under section 3119.30 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.30 - Determining person responsible for health care of children.

(A) In any action or proceeding in which a child support order is issued or modified, the court, with respect to court child support orders, and the child support enforcement agency, with respect to administrative child support orders, shall determine the person or persons responsible for the health care of the children subject to the child support order and shall include provisions for the health care of the children in the child support order. The order shall specify that the obligor and obligee are both liable for the health care of the children who are not covered by private health insurance or cash medical support as calculated in accordance with section 3119.022 or 3119.023 of the Revised Code, as applicable.

(B) Based on information provided to the court or to the child support enforcement agency under section 3119.31 of the Revised Code, the order shall include one of the following:

(1) A requirement that both the obligor and the obligee obtain private health insurance coverage for the children if coverage is available for the children at a reasonable cost to both the obligor and the obligee and dual coverage would provide for coordination of medical benefits without unnecessary duplication of coverage.

(2) A requirement that the obligee obtain private health insurance coverage for the children if coverage is available through any group policy, contract, or plan available to the obligee and is available at a more reasonable cost than coverage is available to the obligor;

(3) A requirement that the obligor obtain private health insurance coverage for the children if coverage is available through any group policy, contract, or plan available to the obligor at a more reasonable cost than coverage is available to the obligee;

(4) If health insurance coverage for the children is not available at a reasonable cost to the obligor or the obligee at the time the court or child enforcement agency issues the order, a requirement that the obligor or the obligee immediately inform the child support enforcement agency that private health insurance coverage for the children has become available to either the obligor or obligee. The child support enforcement agency shall determine if the private health insurance coverage is available at a reasonable cost and if coverage is reasonable, division (B)(2) or (3) shall apply, as applicable.

(C) When a child support order is issued or modified, and the obligor's gross income is one hundred fifty per cent or more of the federal poverty level for an individual, the order shall include the amount of cash medical support to be paid by the obligor that is either five per cent of the obligor's adjusted gross income or the obligor's share of the United States department of agriculture estimated annual health care expenditure per child as determined in accordance with federal law and regulation, whichever is the lower amount. The amount of cash medical support paid by the obligor shall be paid during any period after the court or child support enforcement agency issues or modifies the order in which the children are not covered by private health insurance.

(D) Any cash medical support paid pursuant to division (C) of this section shall be paid by the obligor to either the obligee if the children are not Medicaid recipients, or to the office of child support to defray the cost of Medicaid expenditures if the children are Medicaid recipients. The child support enforcement agency administering the court or administrative order shall amend the amount of monthly child support obligation to reflect the amount paid when private health insurance is not provided, as calculated in the current order pursuant to section 3119.022 or 3119.023 of the Revised Code, as applicable.

The child support enforcement agency shall give the obligor notice in accordance with Chapter 3121. of the Revised Code and provide the obligor an opportunity to be heard if the obligor believes there is a mistake of fact regarding the availability of private health insurance at a reasonable cost as determined under division (B) of this section.

(E) The obligor shall begin payment of any cash medical support on the first day of the month immediately following the month in which private health insurance coverage is unavailable or terminates and shall cease payment on the last day of the month immediately preceding the month in which private health insurance coverage begins or resumes. During the period when cash medical support is required to be paid, the obligor or obligee must immediately inform the child support enforcement agency that health insurance coverage for the children has become available.

Effective Date: 12-13-2002; 2007 HB119 06-30-2007



Section 3119.301 - Prior orders for health care needs.

An order issued pursuant to former section 3111.241 or 3113.217 of the Revised Code as those sections existed prior to January 1, 1998, that was not terminated on or after that date, and that provides for the health care needs of children subject to a child support order shall be considered to be a requirement included as part of the child support order. The child support order shall be considered to have been issued in accordance with former section 3111.241 or 3113.217 of the Revised Code as those sections existed on and after January 1, 1998, and prior to March 22, 2001. A child support order issued in accordance with, or any notice issued under, former section 3111.241 or 3113.217 of the Revised Code as those sections existed prior to March 22, 2001, that was not terminated on or after that date shall be subject to sections 3119.29 to 3119.56 of the Revised Code on and after that date.

Effective Date: 12-13-2002



Section 3119.302 - Private health insurance - cash medical support.

(A) When the court, with respect to a court child support order, or the child support enforcement agency, with respect to an administrative child support order, determines the person or persons responsible for the health care of the children subject to the order pursuant to section 3119.30 of the Revised Code, all of the following apply:

(1) The court or agency shall consider any private health insurance in which the obligor, obligee, or children, are enrolled at the time the court or agency issues the order.

(2) If the contributing cost of private family health insurance to either parent exceeds five per cent of that parent's annual gross income, that parent shall not be ordered to provide private health insurance for the child except as follows:

(a) When both parents agree that one, or both, of the parents obtain or maintain the private health insurance that exceeds five per cent of the annual gross income of the parent obtaining or maintaining the private health insurance;

(b) When either parent requests to obtain or maintain the private health insurance that exceeds five per cent of that parent's annual gross income;

(c) When the court determines that it is in the best interest of the children for a parent to obtain and maintain private health insurance that exceeds five per cent of that parent's annual gross income and the cost will not impose an undue financial burden on either parent. If the court makes such a determination, the court must include the facts and circumstances of the determination in the child support order.

(3) If private health insurance is available at a reasonable cost to either parent through a group policy, contract, or plan, and the court determines that it is not in the best interest of the children to utilize the available private health insurance, the court shall state the facts and circumstances of the determination in the child support order. The court determination under this division shall not limit any obligation to provide cash medical support pursuant to section 3119.30 of the Revised Code.

(4) Notwithstanding division (A)(4) of section 3119.29 of the Revised Code, the court or agency may allow private health insurance to be farther than thirty miles if residents in part or all of the immediate geographic area customarily travel farther distances or if primary care services are accessible only by public transportation. The court or agency shall include this accessibility determination in the child support order.

(B) The director of job and family services shall create and annually update a table to be used to determine the amount of cash medical support to be paid pursuant to division (C) of section 3119.30 of the Revised Code. The table shall incorporate potential combined gross incomes of the parties, in a manner determined by the director, and the United States department of agriculture estimated annual health care expenditure per child as determined in accordance with federal law and regulation.

Effective Date: 2007 HB119 06-30-2007



Section 3119.31 - Providing list of any group health insurance policies, contracts, or plans available to the party.

In any action or proceeding in which a court or child support enforcement agency is determining the person responsible for the health care of the children who are or will be the subject of a child support order, each party shall provide to the court or child support enforcement agency a list of any group health insurance policies, contracts, or plans available to the party.

Effective Date: 12-13-2002



Section 3119.32 - General requirements for order concerning health insurance coverage.

A child support order shall contain all of the following:

(A) If the obligor, obligee, or both obligor and obligee, are required under section 3119.30 of the Revised Code to provide private health insurance coverage for the children, a requirement pursuant to section 3119.30 of the Revised Code that whoever is required to provide private health insurance coverage provide to the other, not later than thirty days after the issuance of the order, information regarding the benefits, limitations, and exclusions of the coverage, copies of any insurance forms necessary to receive reimbursement, payment, or other benefits under the coverage, and a copy of any necessary insurance cards;

(B) A statement setting forth the name, address, and telephone number of the individual who is to be reimbursed for out-of-pocket medical, optical, hospital, dental, or prescription expenses paid for each child and a statement that the health plan administrator that provides the private health insurance coverage for the children may continue making payment for medical, optical, hospital, dental, or prescription services directly to any health care provider in accordance with the applicable private health insurance policy, contract, or plan;

(C) A requirement that a person required to provide private health insurance coverage for the children designate the children as covered dependents under any private health insurance policy, contract, or plan for which the person contracts;

(D) A requirement that the obligor, the obligee, or both of them under a formula established by the court, with respect to a court child support order, or the child support enforcement agency, with respect to an administrative child support order, pay co-payment or deductible costs required under the private health insurance policy, contract, or plan that covers the children;

(E) A notice that the employer of the person required to obtain private health insurance coverage is required to release to the other parent, any person subject to an order issued under section 3109.19 of the Revised Code, or the child support enforcement agency on written request any necessary information on the private health insurance coverage, including the name and address of the health plan administrator and any policy, contract, or plan number, and to otherwise comply with this section and any order or notice issued under this section;

(F) A statement setting forth the full name and date of birth of each child who is the subject of the child support order;

(G) A requirement that the obligor and the obligee comply with any requirement described in section 3119.30 of the Revised Code and divisions (A) and (C) of this section that is contained in an order issued in compliance with this section no later than thirty days after the issuance of the order;

(H) A notice that states the following: "If the person required to obtain private health care insurance coverage for the children subject to this child support order obtains new employment, the agency shall comply with the requirements of section 3119.34 of the Revised Code, which may result in the issuance of a notice requiring the new employer to take whatever action is necessary to enroll the children in private health care insurance coverage provided by the new employer."

(I) A statement that, upon receipt of notice by the child support enforcement agency that private health insurance coverage is not available at a reasonable cost, cash medical support shall be paid in the amount as determined by the child support computation worksheets in section 3119.022 or 3119.023 of the Revised Code, as applicable. The child support enforcement agency may change the financial obligations of the parties to pay child support in accordance with the terms of the court or administrative order and cash medical support without a hearing or additional notice to the parties.

Effective Date: 12-13-2002; 2007 HB119 06-30-2007



Section 3119.33 - Sending national medical support notice to employer.

A child support enforcement agency shall send the national medical support notice to the employer of a person required to provide health insurance coverage for the children who are the subject of a child support order. The child support enforcement agency shall act in accordance with federal regulations governing the national medical support notice and rules adopted by the department of job and family services under section 3119.51 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.34 - Sending national medical support notice to new employer.

Not later than the business day after receipt of a notice under section 3121.895 of the Revised Code of a new hire match, a child support enforcement agency shall send to a person's new employer a national medical support notice if the person is the person required to provide health insurance coverage for the children who are the subject of a child support order.

Effective Date: 12-13-2002



Section 3119.35 - Sending notice of medical support enforcement activity to employee.

At the same time that a child support enforcement agency sends a national medical support notice under section 3119.33 or 3119.34 of the Revised Code to the employer of a person required to provide health insurance coverage for children who are the subject of a child support order, the agency shall send a notice of medical support enforcement activity to that person.

Effective Date: 12-13-2002



Section 3119.351 - Contents of notice of medical support enforcement activity.

The notice of medical support enforcement activity shall contain all of the following:

(A) The date on which it is sent;

(B) A statement that the person has been designated as a person required to provide health insurance coverage for children who are the subject of a child support order;

(C) A statement that a national medical support notice has been sent to the person's employer;

(D) A statement of the purpose of the national medical support notice, of what it will require of the person's employer and any applicable health plan administrator, and that amounts will be withheld from the person's income to pay for health insurance for the children;

(E) A statement of the person's right to contest the national medical support notice through mistake of fact proceedings;

(F) An explanation of the mistake of fact proceedings available to the person and the actions the person must take to pursue those proceedings.

Effective Date: 12-13-2002



Section 3119.352 - Standard form for notice of medical support enforcement activity.

The department of job and family services shall adopt a standard form for the notice of medical support enforcement activity required by section 3119.35 of the Revised Code. All child support enforcement agencies shall use the form in issuing the notice under that section.

Effective Date: 12-13-2002



Section 3119.36 - Employer's action upon receiving national medical support notice.

On receipt of a national medical support notice sent pursuant to section 3119.33 or section 3119.34 of the Revised Code, an employer shall do one of the following not later than twenty business days after the date specified in the notice:

(A) If the person named in the national medical support notice is a current employee and health insurance coverage of the children is available through the employer, complete and comply with the notice in accordance with its instructions, federal regulations, and any rules adopted by the department of job and family services under section 3119.51 of the Revised Code and send the appropriate portion of the notice to the health plan administrator;

(B) If the person named in the notice is not a current employee, health insurance coverage of the children is not available through the employer, or the employer determines that coverage of the children would cause the total amount of income withholding and health insurance contributions from the person's income to exceed the maximum amount permitted under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b), complete the notice in accordance with its instructions, federal regulations, and any rules adopted by the department of job and family services under section 3119.51 of the Revised Code and return the completed notice to the child support enforcement agency.

Effective Date: 12-13-2002



Section 3119.361 - Complying with notice or order to provide health insurance coverage.

During the time that any child support order issued in accordance with section 3119.30 of the Revised Code or a notice issued pursuant to section 3119.33 or 3119.34 of the Revised Code is in effect and after the employer has received a copy of the order or notice, the employer of the person required to provide health insurance coverage shall comply with the order or notice.

Effective Date: 12-13-2002



Section 3119.362 - Requesting employer to provide information.

On written request from the other parent, any person subject to an order issued under section 3109.19 of the Revised Code, or the child support enforcement agency, the employer of a person required to provide health insurance coverage under a child support order shall release to the other parent, person, and the agency all information about the health insurance coverage that is necessary to ensure compliance with section 3119.30 of the Revised Code, a notice issued under section 3119.33 of the Revised Code, or a notice issued under section 3119.34 of the Revised Code, including the name and address of the health plan administrator, and any policy, contract, or plan number.

Effective Date: 12-13-2002



Section 3119.363 - Using information provided by employer.

Information provided by an employer pursuant to section 3119.362 of the Revised Code shall be used only for the purpose of the enforcement of an order issued in accordance with section 3119.30 of the Revised Code, a notice issued under section 3119.33 of the Revised Code, or a notice issued pursuant to section 3119.34 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.364 - Providing notice of change in coverage.

Any employer who receives a copy of an order or notice described in section 3119.30, 3119.33, or 3119.34 of the Revised Code shall notify the child support enforcement agency of any change in or the termination of the health insurance coverage that is maintained pursuant to the order or notice.

Effective Date: 12-13-2002



Section 3119.37 - Health plan administrator to complete and comply with notice.

On receipt of a national medical support notice sent by an employer under section 3119.36 of the Revised Code, a health plan administrator shall complete and comply with the notice in accordance with its instructions, federal regulations, and any rules adopted by the department of job and family services under section 3119.51 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.371 - Information provided to office of child support.

(A) As used in this section:

(1) "Health insurance provider" means:

(a) A person authorized to engage in the business of sickness and accident insurance under Title XXXIX of the Revised Code;

(b) A person or government entity providing coverage for medical services or items to individuals on a self-insurance basis;

(c) A health insuring corporation as defined in section 1751.01 of the Revised Code;

(d) A group health plan as defined in 29 U.S.C. 1167 ;

(e) Any organization, business, or association described in 42 U.S.C. 1396a(a)(25) ; or

(f) A managed care organization.

(2) "Information" means all of the following:

(a) An individual's name, address, date of birth, and social security number;

(b) The group or plan number or other identifier assigned by a health insurance provider to a policy held by an individual or a plan in which the individual participates and the nature of the coverage; and

(c) Any other data specified by the director of job and family services in rules adopted under section 3119.51 of the Revised Code.

(B) Upon request of the office of child support in the department of job and family services and for the purpose of establishing and enforcing orders to provide health insurance coverage, a health insurance provider shall provide the information described in division (A)(2) of this section to the office of child support.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3119.38 - Request for administrative hearing based on mistake of fact.

A person who receives a notice of medical support enforcement activity under section 3119.35 of the Revised Code may file a written request for an administrative hearing with the child support enforcement agency that issued it regarding whether a mistake of fact was made in the national medical support notice referred to in the notice of medical support enforcement activity. The request must be filed not later than seven business days after the date on which the notice of medical support enforcement activity is sent.

If the person makes a timely request, the agency shall conduct an administrative hearing not later than ten days after the date on which the person files the request for the hearing. Not later than five days before the date on which the hearing is to be conducted, the agency shall send the person and any other individual the agency determines appropriate written notice of the date, time, place, and purpose of the hearing. The notice to the person and any other appropriate individual also shall indicate that the person may present testimony and evidence at the hearing only in regard to the issue of whether a mistake of fact has been made in the national medical support notice.

At the hearing, the agency shall determine whether there is a mistake of fact in the national medical support notice. The agency shall send its determination to the person. That agency's determination is final unless, within seven business days after the agency makes its determination, the person files a written motion with the court for a hearing to determine whether there is still a mistake of fact in the national medical support notice.

If an agency's determination becomes final under this section, the agency shall take further action as required by section 3119.41 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.39 - Failure to make timely request for hearing.

If a person who has received a notice of medical support enforcement activity under section 3119.35 of the Revised Code fails to make a timely request under section 3119.38 of the Revised Code for an administrative hearing, the notice of medical support enforcement activity becomes a final determination of the child support enforcement agency that issued that notice that no mistake of fact exists in the national medical support notice referred to in the notice of medical support enforcement activity. When an agency's determination becomes final, the agency shall take further action as required by section 3119.41 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.40 - Hearing based on mistake of fact.

If a person who received a notice of medical support enforcement activity files a timely written motion for a court hearing to determine whether there is still a mistake of fact in the national medical support notice referred to in the notice of medical support enforcement activity, the court shall hold a hearing as soon as possible, but not later than ten days, after the motion is filed. Not later than five days before the date the court hearing is to be held, the court shall send the person and any other individual the agency determines appropriate written notice by regular mail of the date, time, place, and purpose of that hearing. The hearing shall be limited to a determination of whether there is a mistake of fact in the national medical support notice.

At the hearing, the court shall determine whether there is a mistake of fact in the national medical support notice. On conclusion of the hearing, the court shall make its determination. The determination is final. The court shall take further action as provided in section 3119.41 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.41 - Decision on mistake of fact proceeding.

If either a court, under section 3119.40 of the Revised Code, or child support enforcement agency, under section 3119.38 or 3119.39 of the Revised Code, makes a final determination that no mistake of fact exists in a national medical support notice referred to in a notice of medical support enforcement activity sent to a person, the national medical support notice shall remain in effect. If a court or agency determines that a mistake of fact does exist under the national medical support notice, the court or agency, as appropriate, shall take whatever action is necessary regarding the notice, which may include correction or termination of the notice.

If a mistake of fact proceeding is instituted under section 3119.38 or 3119.40 of the Revised Code, withholding of amounts pursuant to a national medical support notice shall continue in accordance with the notice until the court or agency, as appropriate, terminates or corrects the notice. If the notice is corrected, withholding shall occur in accordance with the corrected notice.

Effective Date: 12-13-2002



Section 3119.42 - Binding effect of order.

A child support order issued in accordance with section 3119.30 of the Revised Code or notice issued pursuant to section 3119.33 or 3119.34 of the Revised Code is binding on the obligor and the obligee, their employers, and any health plan administrator that provides health insurance coverage for either of them or their children.

Effective Date: 12-13-2002



Section 3119.421 - Reimbursement for covered out-of-pocket medical, optical, hospital, dental, or prescription expenses.

A health plan administrator that provides health insurance coverage for the children who are the subject of a child support order in accordance with the child support order or a notice sent by an employer pursuant to section 3119.36 of the Revised Code shall reimburse the individual who is designated to receive reimbursement in the child support order for covered out-of-pocket medical, optical, hospital, dental, or prescription expenses incurred on behalf of the children.

Effective Date: 12-13-2002



Section 3119.422 - Child who does not meet the underwriting standards of policy.

Nothing in sections 3119.29 to 3119.56 of the Revised Code shall be construed to require a health plan administrator to accept for enrollment any child who does not meet the underwriting standards of the health insurance or health care policy, contract, or plan for which application is made.

Effective Date: 12-13-2002



Section 3119.43 - Notice of failure of person to comply with child support order.

If the person required to obtain health insurance coverage pursuant to a child support order issued in accordance with section 3119.30 of the Revised Code does not obtain the required coverage within thirty days after the order is issued, the child support enforcement agency shall notify the court that issued the court child support order or, with respect to an administrative child support order, the court of common pleas of the county in which the agency is located, in writing of the failure of the person to comply with the child support order.

Effective Date: 12-13-2002



Section 3119.44 - Contempt.

Whoever violates a court child support order issued in accordance with section 3119.30 of the Revised Code may be punished as for contempt under Chapter 2705. of the Revised Code.

Effective Date: 12-13-2002



Section 3119.45 - Previous finding of contempt.

If a person is found in contempt under Chapter 2705. for failing to comply with a court child support order issued in accordance with section 3119.30 of the Revised Code and the person previously has been found in contempt under that chapter, the court shall consider the failure to comply with the order as a change in circumstances for the purpose of modification of the amount of support due under the court child support order issued in accordance with section 3119.30 of the Revised Code to which the person is subject.

Effective Date: 12-13-2002



Section 3119.46 - Filing motion for modification of order.

An obligee or obligor under a court child support order may file a motion with the court that issued the order requesting that the court modify the order with regard to health insurance coverage for the children who are the subject of the order.

Effective Date: 12-13-2002



Section 3119.47 - Investigation of availability of insurance.

On the filing of a motion described in section 3119.46 of the Revised Code, the court shall order the child support enforcement agency to conduct an investigation to determine whether satisfactory health insurance coverage for the children is available to the obligor or obligee, both the obligor and obligee, or the obligor and obligee together. Upon completion of its investigation, the agency shall provide to the court, in writing, the information it has obtained through its investigation, including a list of available coverage and the costs of the coverage.

Effective Date: 12-13-2002



Section 3119.48 - Modification of order.

If a motion is filed pursuant to section 3119.46 of the Revised Code, the court may modify the court child support order pursuant to sections 3119.30 and 3119.32 of the Revised Code and based on information received from the child support enforcement agency pursuant to section 3119.47 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.49 - Motion to modify support to cover medical needs adequately.

An obligor or obligee under a court child support order may file a motion with the court that issued the order requesting that the court modify the amount of child support required to be paid under the order because that amount does not adequately cover the medical needs of the child.

Effective Date: 12-13-2002



Section 3119.491 - Amended and Renumbered RC 3119.363.

Effective Date: 12-13-2002



Section 3119.50 - Determining adequacy of support.

On the filing of a motion described in section 3119.49 of the Revised Code, the court shall determine whether the amount of child support required to be paid under the court child support order adequately covers the medical needs of the child and whether to modify the order.

Effective Date: 12-13-2002



Section 3119.51 - Administrative rules.

The department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code as appropriate to implement the requirements of sections 3119.29 to 3119.56 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.52 - Amended and Renumbered RC 3119.421.

Effective Date: 12-13-2002



Section 3119.53 - Amended and Renumbered RC 3119.422.

Effective Date: 12-13-2002



Section 3119.54 - Eligibility for medical assistance.

A party to a child support order issued in accordance with section 3119.30 of the Revised Code shall notify any physician, hospital, or other provider of medical services that provides medical services to the child who is the subject of the child support order of the number of any health insurance or health care policy, contract, or plan that covers the child if the child is eligible for medical assistance under Chapter 5111. of the Revised Code. The party shall include in the notice the name and address of the insurer. Any physician, hospital, or other provider of medical services for which medical assistance is available under Chapter 5111. of the Revised Code who is notified under this section of the existence of a health insurance or health care policy, contract, or plan with coverage for children who are eligible for medical assistance shall first bill the insurer for any services provided for those children. If the insurer fails to pay all or any part of a claim filed under this section and the services for which the claim is filed are covered by Chapter 5111. of the Revised Code, the physician, hospital, or other medical services provider shall bill the remaining unpaid costs of the services in accordance with Chapter 5111. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-13-2002; 2008 HB5662 09-22-2008



Section 3119.56 - Failure to comply with child support order for health care.

An obligor or obligee who fails to comply with a child support order issued in accordance with section 3119.30 of the Revised Code is liable to the other for any medical expenses incurred as a result of the failure to comply with the order.

Effective Date: 12-13-2002



Section 3119.57 - Amended and Renumbered RC 3119.44.

Effective Date: 12-13-2002



Section 3119.58 - Amended and Renumbered RC 3119.45.

Effective Date: 12-13-2002



Section 3119.60 - Proceedings prior to formal beginning of review.

If a child support enforcement agency, periodically or on request of an obligor or obligee, plans to review a child support order in accordance with the rules adopted pursuant to section 3119.76 of the Revised Code or otherwise plans to review a child support order, it shall do all of the following prior to formally beginning the review:

(A) Establish a date certain on which the review will formally begin;

(B) Except as otherwise provided in section 3119.771 of the Revised Code, at least forty-five days before formally beginning the review, send the obligor and the obligee notice of the planned review and of the date when the review will formally begin;

(C)

(1) Request the obligor to provide the agency, no later than the scheduled date for formally beginning the review, with all of the following:

(a) A copy of the obligor's federal income tax return from the previous year;

(b) A copy of all pay stubs obtained by the obligor within the preceding six months;

(c) A copy of all other records evidencing the receipt of any other salary, wages, or compensation by the obligor within the preceding six months;

(d) A list of the group health insurance and health care policies, contracts, and plans available to the obligor and their costs;

(e) The current health insurance or health care policy, contract, or plan under which the obligor is enrolled and its cost;

(f) If the obligor is a member of the uniformed services and is on active military duty, a copy of the obligor's Internal Revenue Service form W-2, "Wage and Tax Statement," and a copy of a statement detailing the obligor's earnings and leave with the uniformed services;

(g) Any other information necessary to properly review the child support order.

(2) Request the obligee to provide the agency, no later than the scheduled date for formally beginning the review, with all of the following:

(a) A copy of the obligee's federal income tax return from the previous year;

(b) A copy of all pay stubs obtained by the obligee within the preceding six months;

(c) A copy of all other records evidencing the receipt of any other salary, wages, or compensation by the obligee within the preceding six months;

(d) A list of the group health insurance and health care policies, contracts, and plans, including the tricare program offered by the United States department of defense, available to the obligee and their costs;

(e) The current health insurance or health care policy, contract, or plan under which the obligee is enrolled and its cost;

(f) Any other information necessary to properly review the child support order.

(D) Include in the notice sent pursuant to division (B) of this section, one of the following:

(1) If the child support order being reviewed is a court child support order, a notice that a willful failure to provide the documents and other information requested pursuant to division (C) of this section is contempt of court;

(2) If the child support order being reviewed is an administrative child support order, a notice that if either the obligor or obligee fails to comply with the request for information, the agency may bring an action under section 3119.72 of the Revised Code requesting that the court find the obligor and the obligee in contempt pursuant to section 2705.02 of the Revised Code.

Effective Date: 06-02-2004



Section 3119.61 - Commencing review of administrative order.

The child support enforcement agency shall review an administrative child support order on the date established pursuant to section 3119.60 of the Revised Code for formally beginning the review of the order. If the agency determines that a modification is necessary and in the best interest of the child subject to the order, the agency shall calculate the amount the obligor shall pay in accordance with section 3119.021 of the Revised Code. The agency may not grant a deviation pursuant to section 3119.23 of the Revised Code from the guidelines set forth in section 3119.021 of the Revised Code. If the agency can set the child support the obligor is to pay without granting such a deviation from the guidelines, the agency shall do the following:

(A) Give the obligor and obligee notice of the revised amount of child support to be paid under the administrative child support order, of their right to request an administrative hearing on the revised child support amount, of the procedures and time deadlines for requesting the hearing, and that the agency will modify the administrative child support order to include the revised child support amount unless the obligor or obligee requests an administrative hearing on the revised amount no later than thirty days after receipt of the notice under this division;

(B) If neither the obligor nor obligee timely requests an administrative hearing on the revised amount of child support, modify the administrative child support order to include the revised child support amount;

(C) If the obligor or obligee timely requests an administrative hearing on the revised amount of child support, do all of the following:

(1) Schedule a hearing on the issue;

(2) Give the obligor and obligee notice of the date, time, and location of the hearing;

(3) Conduct the hearing in accordance with the rules adopted under section 3119.76 of the Revised Code;

(4) Redetermine at the hearing a revised amount of child support to be paid under the administrative child support order;

(5) Modify the order to include the revised amount of child support;

(6) Give notice to the obligor and obligee of the amount of child support to be paid under the order and that the obligor and obligee may object to the modified order by initiating an action under section 2151.231 of the Revised Code in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the mother, the father, the child, or the guardian or custodian of the child reside.

Except as otherwise provided in section 3119.772 of the Revised Code, if the agency modifies an existing administrative child support order, the modification shall relate back to the first day of the month following the date certain on which the review began under section 3119.60 of the Revised Code.

If the agency cannot set the amount of child support the obligor will pay under the administrative child support order without granting a deviation pursuant to section 3119.23 of the Revised Code, the agency shall bring an action under section 2151.231 of the Revised Code on behalf of the person who requested that the agency review the existing administrative order or, if no one requested the review, on behalf of the obligee, in the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the agency is located requesting that the court issue a child support order.

Effective Date: 06-02-2004



Section 3119.63 - Reviewing court child support order.

The child support enforcement agency shall review a court child support order on the date established pursuant to section 3119.60 of the Revised Code for formally beginning the review of the order and shall do all of the following:

(A) Calculate a revised amount of child support to be paid under the court child support order;

(B) Give the obligor and obligee notice of the revised amount of child support, of their right to request an administrative hearing on the revised amount, of the procedures and time deadlines for requesting the hearing, and that the revised amount of child support will be submitted to the court for inclusion in a revised court child support order unless the obligor or obligee requests an administrative hearing on the proposed change within fourteen days after receipt of the notice under this division;

(C) Give the obligor and obligee notice that if the court child support order contains a deviation granted under section 3119.23 or 3119.24 of the Revised Code or if the obligor or obligee intends to request a deviation from the child support amount to be paid under the court child support order, the obligor and obligee have a right to request a court hearing on the revised amount of child support without first requesting an administrative hearing and that the obligor or obligee, in order to exercise this right, must make the request for a court hearing no later than fourteen days after receipt of the notice;

(D) If neither the obligor nor the obligee timely requests, pursuant to division (C) of this section, an administrative or court hearing on the revised amount of child support, submit the revised amount of child support to the court for inclusion in a revised court child support order;

(E) If the obligor or the obligee timely requests an administrative hearing on the revised child support amount, schedule a hearing on the issue, give the obligor and obligee notice of the date, time, and location of the hearing, conduct the hearing in accordance with the rules adopted under section 3119.76 of the Revised Code, redetermine at the hearing a revised amount of child support to be paid under the court child support order, and give notice to the obligor and obligee of the revised amount of child support, that they may request a court hearing on the revised amount, and that the agency will submit the revised amount of child support to the court for inclusion in a revised court child support order, if neither the obligor nor the obligee requests a court hearing on the revised amount of child support;

(F) If neither the obligor nor the obligee requests, pursuant to division (E) of this section, a court hearing on the revised amount of child support, submit the revised amount of child support to the court for inclusion in a revised court child support order.

Effective Date: 03-22-2001



Section 3119.64 - Requesting hearing on revised amount of support.

If an obligor or obligee files a request for a court hearing on a revised amount of child support to be paid under a court child support order in accordance with section 3119.63 of the Revised Code and the rules adopted under section 3119.76 of the Revised Code, the court shall conduct a hearing in accordance with section 3119.66 of the Revised Code.

Effective Date: 03-22-2001



Section 3119.65 - Revising order where hearing not requested.

If neither the obligor nor the obligee requests a court hearing on a revised amount of child support to be paid under a court child support order in accordance with section 3119.63 of the Revised Code, the court shall issue a revised court child support order to require the obligor to pay the revised amount of child support calculated by the child support enforcement agency.

Effective Date: 03-22-2001



Section 3119.66 - Schedule for and conduct of hearing.

If the obligor or the obligee requests a court hearing on the revised amount of child support calculated by the child support enforcement agency, the court shall schedule and conduct a hearing to determine whether the revised amount of child support is the appropriate amount and whether the amount of child support being paid under the court child support order should be revised.

Effective Date: 03-22-2001



Section 3119.67 - Notice of date, time, and location of hearing.

A court required to schedule and conduct a hearing pursuant to section 3119.66 of the Revised Code shall give the obligor, obligee, and child support enforcement agency at least thirty days' notice of the date, time, and location of the hearing.

Effective Date: 03-22-2001



Section 3119.68 - Ordering party to provide documents.

A court required to schedule and conduct a hearing pursuant to section 3119.66 of the Revised Code shall do both of the following if the obligor or obligee failed to provide any of the items described in divisions (A)(1) to (5) and (B)(1) to (5) of this section:

(A) Order the obligor to provide the court with all of the following:

(1) A copy of the obligor's federal income tax return from the previous year;

(2) A copy of all pay stubs obtained by the obligor within the preceding six months;

(3) A copy of all other records evidencing the receipt of any other salary, wages, or compensation by the obligor within the preceding six months;

(4) A list of the group health insurance and health care policies, contracts, and plans available to the obligor and their costs;

(5) The current health insurance or health care policy, contract, or plan under which the obligor is enrolled and its cost.

(B) Order the obligee to provide the court with all of the following:

(1) A copy of the obligee's federal income tax return from the previous year;

(2) A copy of all pay stubs obtained by the obligee within the preceding six months;

(3) A copy of all other records evidencing the receipt of any other salary, wages, or compensation by the obligee within the preceding six months;

(4) A list of the group health insurance and health care policies, contracts, and plans available to the obligee and their costs;

(5) The current health insurance or health care policy, contract, or plan under which the obligee is enrolled and its cost.

Effective Date: 03-22-2001



Section 3119.69 - Notice that willful failure to comply with court order is contempt of court.

A court required to schedule and conduct a hearing pursuant to section 3119.66 of the Revised Code shall give the obligor and the obligee notice that any willful failure to comply with a court order is contempt of court and, on a finding by the court that a person is in contempt of court, the court and the child support enforcement agency will take any action necessary to obtain the information or make any reasonable assumptions necessary with respect to the information the person in contempt of court did not provide to ensure a fair and equitable review of the court child support order.

Effective Date: 03-22-2001



Section 3119.70 - Determination by court following hearing.

A court that conducts a hearing pursuant to section 3119.66 of the Revised Code shall do both of the following:

(A) If the court determines at the hearing that the revised child support amount calculated by the child support enforcement agency is the appropriate amount, issue a revised court child support order requiring the obligor to pay the revised amount;

(B) If the court determines that the revised child support amount calculated by the agency is not the appropriate amount, determine the appropriate child support amount and, if necessary, issue a revised court child support order requiring the obligor to pay the child support amount determined by the court.

Effective Date: 03-22-2001



Section 3119.71 - Modification of order relates back.

Except as otherwise provided in section 3119.772 of the Revised Code:

(A) If the obligor or obligee does not request a court hearing on the revised child support amount determined by the child support enforcement agency and filed with the court pursuant to section 3119.63 of the Revised Code and the court modifies the order to include the revised amount pursuant to section 3119.65 of the Revised Code, the modification shall relate back to the first day of the month following the date certain on which the review of the court child support order began pursuant to division (A) of section 3119.60 of the Revised Code.

(B) If the obligor or obligee requests a court hearing on the revised child support amount and the court, after conducting a hearing, modifies the court child support amount under the order, the modification shall relate back to the first day of the month following the date on which the review of the court child support order began pursuant to division (A) of section 3119.60 of the Revised Code.

Effective Date: 06-02-2004



Section 3119.72 - Noncompliance by party with request for information.

If either the obligor or the obligee fails to comply with a request for information made pursuant to division (C) of section 3119.60 of the Revised Code, one of the following applies:

(A) If the child support order being reviewed is a court child support order, failure to comply with a request for information is contempt of court, and the child support enforcement agency shall notify the court of the failure to comply with the request for information. The agency may request the court to issue an order requiring the obligor or the obligee to provide the information as requested or take whatever action is necessary to obtain the information and make any reasonable assumptions necessary with respect to the information the person in contempt of court did not provide to ensure a fair and equitable review of the child support order.

(B) If the child support order being reviewed is an administrative child support order, the agency may request that the court of common pleas of the county in which the agency is located issue an order requiring the obligor or obligee to comply with the agency's request for information. The agency may request that the order require the obligor or obligee to provide the necessary information or permit the agency to take whatever action is necessary to obtain the information and make any reasonable assumptions necessary with respect to the information not provided to ensure a fair and equitable review of the administrative child support order. An obligor or obligee who fails to comply with the court order is in contempt of court. If an obligor or obligee is in contempt of court, the agency may request the court to hold the person who failed to comply in contempt or to permit the agency to take whatever action is necessary to obtain information and make any reasonable assumptions necessary with respect to the income of the person who failed to comply with the request to ensure a fair and equitable review of the administrative child support order.

If the agency decides to conduct the review of the child support order based on reasonable assumptions with respect to the information the person in contempt of court did not provide, it shall proceed under section 3119.61 or 3119.63 of the Revised Code in the same manner as if all requested information has been received.

Effective Date: 03-22-2001



Section 3119.73 - Calculating revised amount of child support.

(A) In calculating a revised amount of child support to be paid under section 3119.61 or 3119.63 of the Revised Code, and in redetermining, at an administrative hearing conducted under either of those sections, a revised amount of child support to be paid, the child support enforcement agency shall consider, in addition to all other factors required by law to be considered, the following:

(1) The appropriate person, whether it is the obligor, obligee, or both, to be required to provide health insurance coverage for the children specified in the order;

(2) The cost of health insurance coverage that the obligor, the obligee, or both have been ordered to obtain for the children specified in the order.

(B) In determining, at a hearing conducted under section 3119.66 of the Revised Code, the appropriate amount of child support to be paid by the obligor, the court shall consider the following, in addition to all other factors required by law to be considered:

(1) The appropriate person, whether it is the obligor, obligee, or both, to be required to provide health insurance coverage for the children specified in the order;

(2) The cost of health insurance that the obligor, the obligee, or both have been ordered to obtain for the children specified in the order.

Effective Date: 03-22-2001



Section 3119.74 - Conducting administrative reviews of support orders.

In addition to administrative reviews conducted pursuant to sections 3119.60 to 3119.63 and section 3119.771 of the Revised Code, a child support enforcement agency may conduct administrative reviews of support orders to do the following:

(A) Obtain voluntary notices or court orders under section 3121.03 of the Revised Code;

(B) Correct any errors in the amount of any arrearage owed by an obligor.

The agency shall notify the obligor and obligee of the time, date, and location of the administrative review at least fourteen days before the hearing is held.

Effective Date: 06-02-2004



Section 3119.75 - Child support enforcement agency not required to review a child support order.

A child support enforcement agency is not required to review a child support order if the review is not otherwise required by section 666(a)(10) of Title 42 of the U.S. Code, "Family Support Act of 1988," 102 Stat. 2346, 42 U.S.C. 666(a)(10), as amended, and any regulations adopted pursuant to, or to enforce, that section and any of the following apply:

(A) The obligee has made an assignment under section 5107.20 of the Revised Code of the right to receive child support payments, the agency determines that good cause pursuant to section 5107.05 of the Revised Code exists with respect to the children who are the subject of the child support order, and neither the obligor nor the obligee has requested that the review be conducted.

(B) The obligee has not made an assignment under section 5107.20 of the Revised Code of the right to receive child support payments and neither the obligor nor the obligee has requested that the review be conducted.

(C) Neither the obligor nor the obligee resides in this state.

Effective Date: 03-22-2001



Section 3119.76 - Administrative rules establishing procedures for determining when orders should be reviewed.

The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code establishing a procedure for determining when existing child support orders should be reviewed to determine whether it is necessary and in the best interest of the children who are the subject of the child support order to change the child support order. The rules shall include, but are not limited to, all of the following:

(A) Any procedures necessary to comply with section 666(a)(10) of Title 42 of the U.S. Code, "Family Support Act of 1988," 102 Stat. 2346, 42 U.S.C. 666(a)(10), as amended, and any regulations adopted pursuant to, or to enforce, that section;

(B) Procedures for determining what child support orders are to be subject to review upon the request of either the obligor or the obligee or periodically by the child support enforcement agency administering the child support order;

(C) Procedures for the child support enforcement agency to periodically review and to review, upon the request of the obligor or the obligee, any child support order that is subject to review to determine whether the amount of child support paid under the child support order should be adjusted in accordance with the basic child support schedule set forth in section 3119.021 of the Revised Code or whether the provisions for the child's health care needs under the child support order should be modified in accordance with sections 3119.29 to 3119.56 of the Revised Code;

(D) Procedures for giving obligors and obligees notice of their right to request a review of a child support order that is determined to be subject to review, notice of any proposed revision of the amount of child support to be paid under the child support order, notice of the procedures for requesting a hearing on any proposed revision of the amount of child support to be paid under a child support order, notice of any administrative hearing to be held on a proposed revision of the amount of child support to be paid under a child support order, at least forty-five days' prior notice of any review of their child support order, and notice that a failure to comply with any request for documents or information to be used in the review of a child support order is contempt of court;

(E) Procedures for obtaining the necessary documents and information necessary to review child support orders and for holding administrative hearings on a proposed revision of the amount of child support to be paid under a child support order;

(F) Procedures for adjusting child support orders in accordance with the basic child support schedule set forth in section 3119.021 of the Revised Code and the applicable worksheet in section 3119.022 or 3119.023 of the Revised Code, through the line establishing the actual annual obligation;

(G) Procedures for adjusting the provisions of the child support order governing the health care needs of the child pursuant to sections 3119.29 to 3119.56 of the Revised Code.

Effective Date: 12-13-2002



Section 3119.77 - Review of child support order for person called to active military service.

(A) As used in this section and sections 3119.771, 3119.772, and 3119.773 of the Revised Code:

(1) "Active military service" means the performance of active military duty by a member of the uniformed services for a period of more than thirty days.

(2) "Uniformed services" means any reserve components of the armed forces of the United States or the Ohio organized militia when engaged in full-time national guard duty for a period of more than thirty days.

(B) An obligor who is called to active military service in the uniformed services may request a review of a child support order for the purpose of modification of the amount of support required under the order. The request must be submitted to the child support enforcement agency administering the order.

(C) An obligor who makes a request under division (B) of this section must indicate that the reason for the modification is the obligor's active military service and provide with the request any orders or other appropriate documentation specifying the commencement date of the obligor's active military service and the monthly monetary compensation for that service. The obligor also shall submit documentation on all other outside income.

(D) The obligor may provide the child support enforcement agency with a military power of attorney executed pursuant to 10 U.S.C. 10446 designating another individual to act in the administrative review and modification on behalf of the obligor. By designating another individual to so act on behalf of the obligor, the obligor waives any right of an appearance and any right to request a stay of the action or proceeding.

Effective Date: 06-02-2004



Section 3119.771 - Review of order.

(A) A child support enforcement agency that receives a request for review and modification of a child support order pursuant to section 3119.77 of the Revised Code shall send to the obligor and obligee, not later than three business days after receipt of the request, notice of the review and of the date it will begin. The child support enforcement agency shall complete an administrative review in accordance with sections 3119.60 to 3119.63 of the Revised Code. The agency shall consider the obligor's call to active military service as a change of circumstances substantial enough to require a review of the child support amount.

(B) On receipt of a military power of attorney from an obligor designating another individual to act for the obligor, the child support enforcement agency shall allow the individual to act on the obligor's behalf during the agency's review of the order and shall provide the other individual with any notices required to be given under sections 3119.60 to 3119.63 of the Revised Code, including the notice sent pursuant to division (A) of this section. If, with respect to the review of a court child support order under section 3119.63 of the Revised Code, the obligor or obligee requests a court hearing, the court shall provide the individual acting on behalf of the obligor with any notices required to be given under sections 3119.67 to 3119.69 of the Revised Code. The individual acting on behalf of the obligor may not assert any right to a stay under the Servicemembers Civil Relief Act, 117 Stat. 2835 (2003), 50 App. U.S.C. 501 et. seq., as amended.

(C) If, after the obligor provides written notice of the date of termination of the obligor's active military service pursuant to section 3119.773 of the Revised Code, the obligor provides the child support enforcement agency with written documentation sufficient to establish that the obligor's employer has violated the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 to 4333, with regards to the obligor, the child support enforcement agency shall consider this change of circumstance substantial enough to require a review of the obligor's amount of support to be paid under the child support order.

Effective Date: 06-02-2004



Section 3119.772 - Modification of order.

If a child support enforcement agency modifies an administrative child support order, or a court modifies a court child support order, based on an administrative review conducted pursuant to section 3119.771 of the Revised Code, the modification shall relate back to the later of the date the child support enforcement agency sent notice of the review pursuant to division (A) of section 3119.771 of the Revised Code or the first day of the month in which the obligor's active military service begins. The agency or court shall include a provision in the modified order stating that, except as otherwise provided in division (C) of section 3119.771 of the Revised Code, the modification will terminate and the prior amount of support be reinstated as of the first day of the month following the date that the obligor's active military service ends.

Effective Date: 06-02-2004



Section 3119.773 - Notice of date of termination of active military service.

If the amount to be paid under a child support order is modified pursuant to an administrative review conducted pursuant to section 3119.771 of the Revised Code, the obligor shall provide written notice of the date of termination of the obligor's active military service to the child support enforcement agency administering the order not later than the last day of the month in which the service ends.

Effective Date: 06-02-2004



Section 3119.79 - Recalculating amount of support by court upon request.

(A) If an obligor or obligee under a child support order requests that the court modify the amount of support required to be paid pursuant to the child support order, the court shall recalculate the amount of support that would be required to be paid under the child support order in accordance with the schedule and the applicable worksheet through the line establishing the actual annual obligation. If that amount as recalculated is more than ten per cent greater than or more than ten per cent less than the amount of child support required to be paid pursuant to the existing child support order, the deviation from the recalculated amount that would be required to be paid under the schedule and the applicable worksheet shall be considered by the court as a change of circumstance substantial enough to require a modification of the child support amount.

(B) In determining the recalculated support amount that would be required to be paid under the child support order for purposes of determining whether that recalculated amount is more than ten per cent greater than or more than ten per cent less than the amount of child support required to be paid pursuant to the existing child support order, the court shall consider, in addition to all other factors required by law to be considered, the cost of health insurance the obligor, the obligee, or both the obligor and the obligee have been ordered to obtain for the children specified in the order. Additionally, if an obligor or obligee under a child support order requests that the court modify the support amount required to be paid pursuant to the child support order and if the court determines that the amount of support does not adequately meet the medical needs of the child, the inadequate coverage shall be considered by the court as a change of circumstance that is substantial enough to require a modification of the amount of the child support order.

(C) If the court determines that the amount of child support required to be paid under the child support order should be changed due to a substantial change of circumstances that was not contemplated at the time of the issuance of the original child support order or the last modification of the child support order, the court shall modify the amount of child support required to be paid under the child support order to comply with the schedule and the applicable worksheet through the line establishing the actual annual obligation, unless the court determines that the amount calculated pursuant to the basic child support schedule and pursuant to the applicable worksheet would be unjust or inappropriate and would not be in the best interest of the child and enters in the journal the figure, determination, and findings specified in section 3119.22 of the Revised Code.

Effective Date: 03-22-2001



Section 3119.80 - Motion requesting issuance of withholding or deduction notice to pay support due.

In any action in which support is ordered under a court child support order, the obligor or obligee under the order may file a motion with the court that issued the order requesting the issuance of one or more withholding or deduction notices under section 3121.03 of the Revised Code to pay the support due under the order. The motion may be filed at any time after the court child support order is issued. Upon the filing of a motion pursuant to this section, the child support enforcement agency shall immediately conduct, and shall complete within twenty days after the motion is filed, an investigation in accordance with section 3123.02 of the Revised Code. On the completion of the investigation, the court shall issue one or more appropriate orders described in section 3121.03 of the Revised Code.

Effective Date: 03-22-2001



Section 3119.81 - Ordering investigation prior to issuing certain notices.

In proceedings involving a court child support order, the court, before the conclusion of any hearings held with respect to the proceedings, shall order the child support enforcement agency to conduct an investigation pursuant to section 3123.02 of the Revised Code if no withholding or deduction order or notice or order to seek employment, participate in a work activity, or enter into a cash bond to collect support under the court support order has been issued or the court determines that any such order or notice previously issued is no longer appropriate for collection of support under the order.

On the filing of the agency's findings after completion of the investigation, the court, as necessary, shall issue one or more notices or one or more court orders described in section 3121.03 of the Revised Code or modify any such notices or court orders previously issued.

Effective Date: 03-22-2001



Section 3119.82 - Designating parent entitled to claim federal income tax deduction.

Whenever a court issues, or whenever it modifies, reviews, or otherwise reconsiders a court child support order, it shall designate which parent may claim the children who are the subject of the court child support order as dependents for federal income tax purposes as set forth in section 151 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended. If the parties agree on which parent should claim the children as dependents, the court shall designate that parent as the parent who may claim the children. If the parties do not agree, the court, in its order, may permit the parent who is not the residential parent and legal custodian to claim the children as dependents for federal income tax purposes only if the court determines that this furthers the best interest of the children and, with respect to orders the court modifies, reviews, or reconsiders, the payments for child support are substantially current as ordered by the court for the year in which the children will be claimed as dependents. In cases in which the parties do not agree which parent may claim the children as dependents, the court shall consider, in making its determination, any net tax savings, the relative financial circumstances and needs of the parents and children, the amount of time the children spend with each parent, the eligibility of either or both parents for the federal earned income tax credit or other state or federal tax credit, and any other relevant factor concerning the best interest of the children.

If the court determines that the parent who is not the residential parent and legal custodian may claim the children as dependents for federal income tax purposes, it shall order the residential parent to take whatever action is necessary pursuant to section 152 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, to enable the parent who is not the residential parent and legal custodian to claim the children as dependents for federal income tax purposes in accordance with the order of the court. Any willful failure of the residential parent to comply with the order of the court is contempt of court.

Effective Date: 03-22-2001



Section 3119.83 - Modifying duty to pay delinquent support retroactively.

Except as provided in section 3119.84 of the Revised Code, a court or child support enforcement agency may not retroactively modify an obligor's duty to pay a delinquent support payment.

Effective Date: 03-22-2001



Section 3119.84 - Modifying payments accruing while modification proceedings are pending.

A court with jurisdiction over a court support order may modify an obligor's duty to pay a support payment that becomes due after notice of a petition to modify the court support order has been given to each obligee and to the obligor before a final order concerning the petition for modification is entered.

Effective Date: 03-22-2001



Section 3119.86 - Continuing support obligation beyond child's eighteenth birthday.

(A) Notwithstanding section 3109.01 of the Revised Code, both of the following apply:

(1) The duty of support to a child imposed pursuant to a court child support order shall continue beyond the child's eighteenth birthday only under the following circumstances:

(a) The child is mentally or physically disabled and is incapable of supporting or maintaining himself or herself.

(b) The child's parents have agreed to continue support beyond the child's eighteenth birthday pursuant to a separation agreement that was incorporated into a decree of divorce or dissolution.

(c) The child continuously attends a recognized and accredited high school on a full-time basis on and after the child's eighteenth birthday.

(2) The duty of support to a child imposed pursuant to an administrative child support order shall continue beyond the child's eighteenth birthday only if the child continuously attends a recognized and accredited high school on a full-time basis on and after the child's eighteenth birthday.

(B) A court child support order shall not remain in effect after the child reaches nineteen years of age unless the order provides that the duty of support continues under circumstances described in division (A)(1)(a) or (b) of this section for any period after the child reaches age nineteen. An administrative child support order shall not remain in effect after the child reaches age nineteen.

(C) If a court incorporates a separation agreement described in division (A)(1)(b) of this section into a decree of divorce or dissolution, the court may not require the duty of support to continue beyond the date the child's parents have agreed support should terminate.

(D) A parent ordered to pay support under a child support order shall continue to pay support under the order, including during seasonal vacation periods, until the order terminates.

Effective Date: 03-22-2001



Section 3119.87 - Notifying agency of reason why support order should terminate.

The parent who is the residential parent and legal custodian of a child for whom a child support order is issued or the person who otherwise has custody of a child for whom a child support order is issued immediately shall notify, and the obligor under a child support order may notify, the child support enforcement agency administering the child support order of any reason for which the child support order should terminate. With respect to a court child support order, a willful failure to notify the child support enforcement agency as required by this division is contempt of court.

Effective Date: 03-22-2001



Section 3119.88 - Reasons for which child support order should terminate.

Reasons for which a child support order should terminate include all of the following:

(A) The child's attainment of the age of majority if the child no longer attends an accredited high school on a full-time basis and the child support order requires support to continue past the age of majority only if the child continuously attends such a high school after attaining that age;

(B) The child ceasing to attend an accredited high school on a full-time basis after attaining the age of majority, if the child support order requires support to continue past the age of majority only if the child continuously attends such a high school after attaining that age;

(C) The child's death;

(D) The child's marriage;

(E) The child's emancipation;

(F) The child's enlistment in the armed services;

(G) The child's deportation;

(H) Change of legal custody of the child.

Effective Date: 03-22-2001



Section 3119.89 - Investigating termination.

(A) Upon receipt of a notice pursuant to section 3119.87 of the Revised Code, the child support enforcement agency administering a child support order, within twenty days after receipt of the notice, shall complete an investigation. The agency administering a child support order may conduct an investigation upon its own initiative if it otherwise has reason to believe that there may be a reason for which the order should terminate. The agency's investigation shall determine the following:

(1) Whether any reason exists for which the order should terminate;

(2) Whether there are other children subject to the order;

(3) Whether the obligor owes any arrearages under the order;

(4) Whether the agency believes it is necessary to continue withholding or deduction pursuant to a notice or order described in section 3121.03 of the Revised Code for the other children or arrearages;

(5) Whether child support amounts paid pursuant to the order being investigated should be impounded because continuation of receipt and disbursement would lead to an overpayment by the obligor.

(B) If the agency, pursuant to the investigation under division (A) of this section, determines that other children are subject to the child support order and that it is necessary to continue withholding or deduction for the other children, the agency shall divide the child support due annually and per month under the order by the number of children who are the subject of the order and subtract the amount due for the child for whom the order should be terminated from the total child support amount due annually and per month. The resulting annual and per month child support amount shall be included in the results of the agency's investigation as the recommended child support amount due annually and monthly under a revised child support order. If arrearage amounts are owed, those amounts may be included as part of the recommended child support amount. The investigation under division (A) of this section shall not include a review pursuant to sections 3119.60 to 3119.76 of the Revised Code of any other children subject to the child support order.

Effective Date: 03-22-2001; 05-18-2005



Section 3119.90 - Agency determination that support order should terminate.

(A) If, pursuant to an investigation conducted under section 3119.89 of the Revised Code, the child support enforcement agency determines both that a child support order should terminate and that child support amounts paid pursuant to the order should be impounded because continuation of receipt and disbursement would lead to an overpayment by the obligor, the agency shall do the following:

(1) With respect to a court child support order, immediately notify the court that issued the order of the results of its investigation and submit to the court an order impounding any funds received for the child pursuant to the court child support order that was under investigation;

(2) With respect to an administrative child support order, issue an administrative order impounding any funds received for the child pursuant to the administrative child support order that was under investigation.

(B) A child support enforcement agency that conducts an investigation of a child support order shall give the obligor and obligee under the order notice of the results of its investigation and a copy of any court or administrative impound order issued pursuant to division (A) of this section. The obligor and obligee also shall be given all of the following:

(1) Notice of their right to request an administrative hearing regarding any conclusions of the investigation;

(2) Notice of the procedures and time deadlines for requesting the hearing;

(3)

(a) Notice that the conclusions of the investigations will be issued as an administrative order by the agency if the underlying order is an administrative child support order;

(b) Notice that the conclusions of the investigations will be submitted to the court for inclusion into a revised or terminated court child support order with no further court hearing if the underlying order is a court child support order.

(4) Notice that no revised administrative or court child support order will be issued if either the obligor or obligee requests an administrative hearing on the investigation conclusions within thirty days after receipt of the notice under this division.

Effective Date: 03-22-2001; 05-18-2005



Section 3119.91 - Requesting administrative hearing on termination investigation conclusions.

If an obligor or obligee under a child support order timely requests an administrative hearing pursuant to section 3119.90 of the Revised Code, the child support enforcement agency shall schedule a hearing on the issue, give the parties notice of the date, time, and location of the hearing, and conduct the hearing. On completion of the hearing, the child support enforcement agency shall issue a decision. The decision shall include a notice stating that the obligor or obligee may object to the decision by filing a motion within thirty days after the issuance of the decision in one of the following courts requesting a determination as to whether the order should be terminated or whether any other appropriate determination regarding the order should be made:

(A) With respect to a court child support order, in the court that issued the order or that otherwise has jurisdiction over the order;

(B) With respect to an administrative child support order, the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the agency that issued the order is located.

The notice shall also state that if neither the obligor nor the obligee files the motion within the thirty-day period, the administrative hearing decision is final and will be filed with the court or in the administrative case file.

Effective Date: 03-22-2001



Section 3119.92 - Court hearing on termination of support.

If the obligor, the obligee, or both file a motion as described in section 3119.91 of the Revised Code within the thirty-day period, the court shall set the case for a hearing for a determination as to whether the support order should be terminated or whether the court should take any other appropriate action. On the filing of the motion, the court shall issue an order directing that the impoundment order issued by the child support enforcement agency regarding support amounts received for the child remain in effect while the motion is pending. If neither the obligor nor the obligee files a motion as described in section 3119.91 of the Revised Code within the thirty-day period, the administrative hearing decision is final and will be filed with the court or in the administrative case file.

Effective Date: 03-22-2001



Section 3119.93 - Terminating withholding or deduction notice or other order.

The termination of a child support order by a court or agency also terminates any applicable withholding or deduction notice or other order issued under section 3121.03 of the Revised Code. With respect to a court child support order, on the termination of any withholding or deduction notice, the court immediately shall notify the appropriate child support enforcement agency that the order or notice has been terminated. If a withholding notice or order is terminated, the agency immediately shall notify each payor or financial institution required to withhold or deduct a sum of money for the payment of support under the order or notice that it has been terminated and that the payor or institution is required to cease all withholding or deduction under the order or notice.

Effective Date: 03-22-2001



Section 3119.94 - Administrative rules concerning impounded funds, return of payments, uniform implementation.

(A) The director of job and family services shall adopt rules that provide for all of the following:

(1) The payment to the appropriate person of any funds that a court or child support enforcement agency has impounded under section 3119.90 or 3119.92 of the Revised Code;

(2) The return to the appropriate person of any other payments made pursuant to a child support order if the payments were made at any time after the child support order has been terminated pursuant to section 3119.90 or 3119.92 of the Revised Code;

(3) Any other standards, forms, or procedures needed to ensure uniform implementation of sections 3119.86 to 3119.94 of the Revised Code.

(B) With respect to the court order for impoundment required under division (A)(1) of section 3119.90 of the Revised Code, the director of job and family services may adopt rules that specify a form for the order or approve a form developed by the Ohio judicial conference.

Effective Date: 03-22-2001; 05-18-2005



Section 3119.96 - Genetic testing definitions.

As used in sections 3119.961 to 3119.967 of the Revised Code, "genetic tests" and "genetic testing" have the same meanings as in section 3111.09 of the Revised Code.

Effective Date: 03-22-2001



Section 3119.961 - Motion for relief from paternity determination or support order.

(A) Notwithstanding the provisions to the contrary in Civil Rule 60(B) and in accordance with this section, a person may file a motion for relief from a final judgment, court order, or administrative determination or order that determines that the person or a male minor referred to in division (B) of section 3109.19 of the Revised Code is the father of a child or from a child support order under which the person or male minor is the obligor. Except as otherwise provided in this section, the person shall file the motion in the division of the court of common pleas of the county in which the original judgment, court order, or child support order was made or issued or in the division of the court of common pleas of the county that has jurisdiction involving the administrative determination or order. If the determination of paternity is an acknowledgment of paternity that has become final under section 2151.232, 3111.25, or 3111.821 of the Revised Code or former section 3111.211 or 5101.314 of the Revised Code, the person shall file the motion in the juvenile court or other court with jurisdiction of the county in which the person or the child who is the subject of the acknowledgment resides.

(B) On the motion of any adverse party or on its own motion, the court in which an action is brought under this section may transfer the action to the county in which an adverse party resides when it appears to the court that the location of the original venue presents a hardship for that adverse party.

Effective Date: 01-25-2002



Section 3119.962 - Granting relief from paternity determination.

(A)

(1) Upon the filing of a motion for relief under section 3119.961 of the Revised Code, a court shall grant relief from a final judgment, court order, or administrative determination or order that determines that a person or male minor is the father of a child or from a child support order under which a person or male minor is the obligor if all of the following apply:

(a) The court receives genetic test results from a genetic test administered no more than six months prior to the filing of the motion for relief that finds that there is a zero per cent probability that the person or male minor is the father of the child.

(b) The person or male minor has not adopted the child.

(c) The child was not conceived as a result of artificial insemination in compliance with sections 3111.88 to 3111.96 of the Revised Code.

(2) A court shall not deny relief from a final judgment, court order, or administrative determination or order that determines that a person or male minor is the father of a child or from a child support order under which a person or male minor is the obligor solely because of the occurrence of any of the following acts if the person or male minor at the time of or prior to the occurrence of that act did not know that he was not the natural father of the child:

(a) The person or male minor was required to support the child by a child support order.

(b) The person or male minor validly signed the child's birth certificate as an informant as provided in section 3705.09 of the Revised Code as that section existed prior to January 1, 1998.

(c) The person or male minor was named in an acknowledgment of paternity of the child that a court entered upon its journal pursuant to former section 2105.18 of the Revised Code.

(d) The person or male minor was named in an acknowledgment of paternity of the child that has become final under section 2151.232, 3111.25, or 3111.821 of the Revised Code or former section 3111.211 or 5101.314 of the Revised Code.

(e) The person or male minor was presumed to be the natural father of the child under any of the circumstances listed in section 3111.03 of the Revised Code.

(f) The person or male minor was presumed to be the natural father of the child under any of the circumstances listed in:

(i) Division (A)(3) of section 3111.03 of the Revised Code as that division existed prior to January 1, 1998;

(ii) Division (A)(3) of section 3111.03 of the Revised Code as that division existed on and after January 1, 1998, and prior to the effective date of this amendment;

(iii) Division (A)(5) of section 3111.03 of the Revised Code as that division existed prior to the effective date of this amendment.

(g) The person or male minor was determined to be the father of the child in a parentage action under Chapter 3111. of the Revised Code.

(h) The person or male minor otherwise admitted or acknowledged himself to be the child's natural father.

(B) A court shall not grant relief from a final judgment, court order, or administrative determination or order that determines that a person or male minor is the father of a child or from a child support order under which a person or male minor is the obligor if the court determines, by a preponderance of the evidence, that the person or male minor knew that he was not the natural father of the child before any of the following:

(1) Any act listed in divisions (A)(2)(a) to (d) and (A)(2)(f) of this section occurred.

(2) The person or male minor was presumed to be the natural father of the child under any of the circumstances listed in divisions (A)(1) to (3) of section 3111.03 of the Revised Code.

(3) The person or male minor otherwise admitted or acknowledged himself to be the child's father.

(C) If the determination of paternity from which relief is sought is an acknowledgment of paternity that has become final under section 2151.232, 3111.25, or 3111.821 of the Revised Code or former section 3111.211 or 5101.314 of the Revised Code, and the court grants the motion for relief, it shall order the acknowledgment to be rescinded and destroyed and order the department of job and family services to remove all information relating to the acknowledgment from the birth registry.

Effective Date: 03-22-2001



Section 3119.963 - Order to submit to genetic tests.

(A) In any action for relief instituted under section 3119.961 of the Revised Code, if the genetic test results submitted pursuant to section 3119.962 of the Revised Code in connection with the motion for relief are solely provided by the moving party, the court, upon its own motion, may order and, upon the motion of any party to the action, shall order the child's mother, the child, and the alleged father to submit to genetic tests. The clerk of the court shall schedule the genetic testing no later than thirty days after the court issues its order.

(B) If the mother is the custodian of the child and willfully fails to submit the child to genetic testing, if the alleged father of the child willfully fails to submit himself to genetic testing, or if the alleged father is the custodian of the child and willfully fails to submit the child to genetic testing, the court shall issue an order determining the motion for relief against the party failing to submit the party or the child to the genetic testing. If a party shows good cause for failing to submit to genetic testing or for failing to submit the child to genetic testing, the court shall not consider the failure to be willful.

(C) The party requesting the genetic tests shall pay any fees charged for the tests, unless the custodian of the child is represented by the child support enforcement agency in its role as the agency providing enforcement of child support orders, in which case the child support enforcement agency shall pay the costs of genetic testing if it requests the tests. The child support enforcement agency or the person who paid the fees charged for the genetic testing may seek reimbursement for the fees from the person against whom the court assesses the costs of the action.

(D) The genetic tests shall be made by qualified examiners who are authorized by the court or the department of job and family services or by a genetic testing laboratory accredited by the American association of blood banks. An examiner conducting a genetic test, upon the completion of the test, shall send a complete report of the test results to the clerk of the court that ordered the test.

Effective Date: 03-22-2001



Section 3119.964 - Effect of granting relief from paternity determination on parenting time rights.

(A) If a court grants relief from a judgment, order, or determination pursuant to section 3119.962 of the Revised Code and if the person who is relieved or the male minor has been granted parenting time rights pursuant to an order issued under section 3109.051 or 3109.12 of the Revised Code, or if any relative of the person or male minor has been granted companionship or visitation rights with the child pursuant to an order issued under section 3109.051 or 3109.12 of the Revised Code, the court shall determine whether the order granting those rights should be terminated, modified, or continued.

(B) If a court grants relief from a child support order pursuant to section 3119.962 of the Revised Code and support arrearages are owed, the court may issue an order canceling that arrearage. Nothing in this section limits any actions that may be taken by the person or male minor granted relief under this section to recover support paid under the child support order from which relief was granted.

Effective Date: 03-22-2001



Section 3119.965 - Granting relief from paternity determination does not preclude action to establish parent-child relationship.

If a court grants a motion that relieves a person or male minor from a judgment, order, or determination under section 3119.962 of the Revised Code, the granting of the motion does not preclude any person from filing, subsequent to the granting of the motion, an action under Chapter 3111. of the Revised Code to establish a parent-child relationship between the person or male minor who was granted relief and the child who is the subject of the judgment, order, or determination from which relief was granted. A person shall not file more than one action of that type under Chapter 3111. of the Revised Code in any two-year period regarding the person or male minor who was granted relief and the child. A court, pursuant to a motion filed under this division and in accordance with Chapter 3111. of the Revised Code, may enter a judgment in the action that determines the existence of a parent-child relationship between the person or male minor granted relief and the child only if genetic tests taken subsequent to the granting of the motion for relief indicate that there is a statistical probability that the party or the male minor is the natural father of the child.

Effective Date: 03-22-2001



Section 3119.966 - Costs and attorney fees.

(A) If relief from a child support order is not granted pursuant to section 3119.962 of the Revised Code, the court shall require the person who filed the motion for relief to pay all court costs of the action and the reasonable attorney's fees of the opposing party.

(B) If a person files an action under Chapter 3111. of the Revised Code as described in section 3119.965 of the Revised Code and the court determines that no parent-child relationship exists between the person or the male minor and the child, the court shall require the person who filed the action to pay all court costs of the action and the reasonable attorney's fees of the opposing party.

Effective Date: 03-22-2001



Section 3119.967 - Granting relief from paternity determination regardless of date of order.

Except as otherwise provided in sections 3119.961 to 3119.967 of the Revised Code, a party is entitled to obtain relief under section 3119.962 of the Revised Code regardless of whether the judgment, order, or determination from which relief is sought was issued prior to, on, or after October 27, 2000.

Effective Date: 03-22-2001






Chapter 3121 - COLLECTION AND DISBURSEMENT OF CHILD SUPPORT

Section 3121.01 - Collection and disbursement of child support definitions.

As used in this chapter:

(A) "Court child support order," "court support order," and "personal earnings" have the same meanings as in section 3119.01 of the Revised Code.

(B) "Default" means any failure to pay under a support order that is an amount greater than or equal to the amount of support payable under the support order for one month.

(C) "Financial institution" means a bank, savings and loan association, or credit union, or a regulated investment company or mutual fund.

(D) "Income" means any form of monetary payment, including personal earnings; workers' compensation payments; unemployment compensation benefits to the extent permitted by, and in accordance with, sections 3121.07 and 4141.284 of the Revised Code, and federal law governing the department of job and family services; pensions; annuities; allowances; private or governmental retirement benefits; disability or sick pay; insurance proceeds; lottery prize awards; federal, state, or local government benefits to the extent that the benefits can be withheld or deducted under the law governing the benefits; any form of trust fund or endowment; lump sum payments, including a one-time pay supplement of one hundred fifty dollars or more paid under section 124.183 of the Revised Code; and any other payment in money.

(E) "Payor" means any person or entity that pays or distributes income to an obligor, including an obligor if the obligor is self-employed; an employer; an employer paying an obligor's workers' compensation benefits; the public employees retirement board; the governing entity of a municipal retirement system; the board of trustees of the Ohio police and fire pension fund; the state teachers retirement board; the school employees retirement board; the state highway patrol retirement board; a provider, as defined in section 3305.01 of the Revised Code; the bureau of workers' compensation; or any other person or entity other than the department of job and family services with respect to unemployment compensation benefits paid pursuant to Chapter 4141. of the Revised Code.

Effective Date: 06-26-2003



Section 3121.02 - Ensuring that withholding or deduction from income or assets of obligor is available.

In any action in which a support order is issued or modified, one of the following shall apply, as appropriate, to ensure that withholding or deduction from the income or assets of the obligor is available from the commencement of the support order for the collection of the support and any arrearages that occur:

(A) The court, with respect to a court support order, or the child support enforcement agency, with respect to an administrative child support order, shall require the withholding or deduction of income or assets of the obligor under section 3121.03 of the Revised Code.

(B) The court, with respect to a court support order, shall issue another type of court order under division (C) or (D) of section 3121.03 of the Revised Code or section 3121.04, 3121.05, 3121.06, or 3121.12 of the Revised Code.

(C) The agency, with respect to an administrative child support order, shall issue an administrative order, or request that the court issue a court order, under division (C) or (D) of section 3121.03 of the Revised Code or section 3121.12 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.03 - Withholding or deduction from income or assets of obligor.

If a court or child support enforcement agency that issued or modified a support order, or the agency administering the support order, is required by the Revised Code to issue one or more withholding or deduction notices described in this section or other orders described in this section, the court or agency shall issue one or more of the following types of notices or orders, as appropriate, for payment of the support and also, if required by the Revised Code or the court, to pay any arrearages:

(A)

(1) If the court or the child support enforcement agency determines that the obligor is receiving income from a payor, the court or agency shall require the payor to do all of the following:

(a) Withhold from the obligor's income a specified amount for support in satisfaction of the support order and begin the withholding no later than fourteen business days following the date the notice is mailed or transmitted to the payor under section 3121.035, 3123.021, or 3123.06 of the Revised Code and division (A)(2) of this section or, if the payor is an employer, no later than the first pay period that occurs after fourteen business days following the date the notice is mailed or transmitted;

(b) Send the amount withheld to the office of child support in the department of job and family services pursuant to section 3121.43 of the Revised Code immediately but not later than seven business days after the date the obligor is paid;

(c) Continue the withholding at intervals specified in the notice until further notice from the court or child support enforcement agency.

To the extent possible, the amount specified to be withheld shall satisfy the amount ordered for support in the support order plus any arrearages owed by the obligor under any prior support order that pertained to the same child or spouse, notwithstanding any applicable limitations of sections 2329.66, 2329.70, 2716.02, 2716.041, and 2716.05 of the Revised Code. However, in no case shall the sum of the amount to be withheld and any fee withheld by the payor as a charge for its services exceed the maximum amount permitted under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b).

(2) A court or agency that imposes an income withholding requirement shall, within the applicable time specified in section 3119.80, 3119.81, 3121.035, 3123.021, or 3123.06 of the Revised Code, send to the obligor's payor by regular mail or via secure federally managed data transmission interface a notice that contains all of the information applicable to withholding notices set forth in section 3121.037 of the Revised Code. The notice is final and is enforceable by the court.

(B)

(1) If the court or child support enforcement agency determines that the obligor has funds that are not exempt under the laws of this state or the United States from execution, attachment, or other legal process and are on deposit in an account in a financial institution under the jurisdiction of the court that issued the court support order, or in the case of an administrative child support order, under the jurisdiction of the common pleas court of the county in which the agency that issued or is administering the order is located, the court or agency may require any financial institution in which the obligor's funds are on deposit to do all of the following:

(a) Deduct from the obligor's account a specified amount for support in satisfaction of the support order and begin the deduction no later than fourteen business days following the date the notice was mailed or transmitted to the financial institution under section 3121.035 or 3123.06 of the Revised Code and division (B)(2) of this section;

(b) Send the amount deducted to the office of child support in the department of job and family services pursuant to section 3121.43 of the Revised Code immediately but not later than seven business days after the date the latest deduction was made;

(c) Provide the date on which the amount was deducted;

(d) Continue the deduction at intervals specified in the notice until further notice from the court or child support enforcement agency.

To the extent possible, the amount to be deducted shall satisfy the amount ordered for support in the support order plus any arrearages that may be owed by the obligor under any prior support order that pertained to the same child or spouse, notwithstanding the limitations of sections 2329.66, 2329.70, and 2716.13 of the Revised Code.

(2) A court or agency that imposes a deduction requirement shall, within the applicable period of time specified in section 3119.80, 3119.81, 3121.035, or 3123.06 of the Revised Code, send to the financial institution by regular mail or via secure federally managed data transmission interface a notice that contains all of the information applicable to deduction notices set forth in section 3121.037 of the Revised Code. The notice is final and is enforceable by the court.

(C) With respect to any court support order it issues, a court may issue an order requiring the obligor to enter into a cash bond with the court. The court shall issue the order as part of the court support order or, if the court support order has previously been issued, as a separate order. The cash bond shall be in a sum fixed by the court at not less than five hundred nor more than ten thousand dollars, conditioned that the obligor will make payment as previously ordered and will pay any arrearages under any prior court support order that pertained to the same child or spouse.

The order, along with an additional order requiring the obligor to immediately notify the child support enforcement agency, in writing, if the obligor begins to receive income from a payor, shall be attached to and served on the obligor at the same time as service of the court support order or, if the court support order has previously been issued, as soon as possible after the issuance of the order under this section. The additional order requiring notice by the obligor shall state all of the following:

(1) That when the obligor begins to receive income from a payor the obligor may request that the court cancel its bond order and instead issue a notice requiring the withholding of an amount from income for support in accordance with this section;

(2) That when the obligor begins to receive income from a payor the court will proceed to collect on the bond if the court determines that payments due under the court support order have not been made and that the amount that has not been paid is at least equal to the support owed for one month under the court support order and will issue a notice requiring the withholding of an amount from income for support in accordance with this section. The notice required of the obligor shall include a description of the nature of any new employment, the name and business address of any new employer, and any other information reasonably required by the court.

The court shall not order an obligor to post a cash bond under this section unless the court determines that the obligor has the ability to do so.

A child support enforcement agency may not issue a cash bond order. If a child support enforcement agency is required to issue a withholding or deduction notice under this section with respect to a court support order but the agency determines that no withholding or deduction notice would be appropriate, the agency may request that the court issue a cash bond order under this section, and upon the request, the court may issue the order.

(D)

(1) If the obligor under a court support order is unemployed, has no income, and does not have an account at any financial institution, or on request of a child support enforcement agency under division (D)(1) or (2) of this section, the court shall issue an order requiring the obligor, if able to engage in employment, to seek employment or participate in a work activity to which a recipient of assistance under Title IV-A of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, may be assigned as specified in section 407(d) of the "Social Security Act," 42 U.S.C.A. 607(d), as amended. The court shall include in the order a requirement that the obligor notify the child support enforcement agency on obtaining employment, obtaining any income, or obtaining ownership of any asset with a value of five hundred dollars or more. The court may issue the order regardless of whether the obligee to whom the obligor owes support is a recipient of assistance under Title IV-A of the "Social Security Act." The court shall issue the order as part of a court support order or, if a court support order has previously been issued, as a separate order. If a child support enforcement agency is required to issue a withholding or deduction notice under this section with respect to a court support order but determines that no withholding or deduction notice would be appropriate, the agency may request that the court issue a court order under division (D)(1) of this section, and, on the request, the court may issue the order.

(2) If the obligor under an administrative child support order is unemployed, has no income, and does not have an account at any financial institution, the agency shall issue an administrative order requiring the obligor, if able to engage in employment, to seek employment or participate in a work activity to which a recipient of assistance under Title IV-A of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, may be assigned as specified in section 407(d) of the "Social Security Act," 42 U.S.C.A. 607(d), as amended. The agency shall include in the order a requirement that the obligor notify the agency on obtaining employment or income, or ownership of any asset with a value of five hundred dollars or more. The agency may issue the order regardless of whether the obligee to whom the obligor owes support is a recipient of assistance under Title IV-A of the "Social Security Act." If an obligor fails to comply with an administrative order issued pursuant to division (D)(2) of this section, the agency shall submit a request to a court for the court to issue an order under division (D)(1) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-13-2002; 03-21-2005



Section 3121.031 - Determining employment status of obligor, obligor's social security number, name and business address of obligor's employer, and other information.

In any action in which a court support order is issued or modified, the court issuing or modifying the order shall conduct a hearing, prior to or at the time of the issuance of the order, to determine the employment status of the obligor, the obligor's social security number, the name and business address of the obligor's employer, and any other information necessary to enable the court or a child support enforcement agency to issue any withholding or deduction notice described in section 3121.03 of the Revised Code or for the court to issue a court order described in division (C) or (D) of section 3121.03 of the Revised Code. The court, prior to the hearing, shall give the obligor notice of the hearing. The notice shall include the date on which it is given and notice that the obligor is subject to withholding of a specified amount from income if employed and to one or more other types of withholding or deduction requirements described in section 3121.03 of the Revised Code or one or more types of court orders described in division (C) or (D) of section 3121.03 of the Revised Code and that the obligor may present evidence and testimony at the hearing to prove that any of the requirements are not proper because of a mistake of fact.

Effective Date: 03-22-2001



Section 3121.032 - Including withholding or deduction requirements or other appropriate requirements in notices and orders.

A court or child support enforcement agency that issues or modifies a support order shall determine the withholding or deduction requirements or other appropriate requirements applicable to the obligor under the support order in accordance with sections 3121.03, 3121.04 to 3121.08, and 3121.12 of the Revised Code and include the requirements in the withholding or deduction notices described in section 3121.03 of the Revised Code or in the orders described in sections 3121.03, 3121.04 to 3121.08, and 3121.12 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.033 - Aggregate amount withheld or deducted to satisfy amount ordered for support.

If a court or child support enforcement agency is required to issue one or more notices or orders described in section 3121.03 of the Revised Code, the court or agency to the extent possible shall issue a sufficient number of the notices or orders to provide that the aggregate amount withheld or deducted under those notices or orders satisfies the amount ordered for support in the support order plus any arrearages owed by the obligor under any prior support order that pertained to the same child or spouse, notwithstanding the limitations of sections 2329.66, 2329.70, 2716.02, 2716.041, 2713.05, 2716.13, and 4123.67 of the Revised Code. However, in no case shall the aggregate amount withheld pursuant to a withholding notice described in section 3121.03 of the Revised Code and any fees withheld pursuant to the notice as a charge for services exceed the maximum amount permitted under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b).

Effective Date: 03-22-2001



Section 3121.034 - Priority of withholding or deduction requirement for support.

(A) Except for deductions from lump sum payments made in accordance with section 3121.0311 of the Revised Code, a withholding or deduction requirement contained in a withholding or deduction notice described in section 3121.03 of the Revised Code has priority over any order of attachment, any order in aid of execution, and any other legal process issued under state law against the same earnings, payments, or account.

(B) When two or more withholding notices are received by a payor, the payor shall comply with all of the requirements contained in the notices to the extent that the total amount withheld from the obligor's income does not exceed the maximum amount permitted under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b), withhold amounts in accordance with the allocation set forth in divisions (B)(1) and (2) of this section, notify each court or child support enforcement agency that issued one of the notices of the allocation, and give priority to amounts designated in each notice as current support in the following manner:

(1) If the total of the amounts designated in the notices as current support exceeds the amount available for withholding under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b), the payor shall allocate to each notice an amount for current support equal to the amount designated in that notice as current support multiplied by a fraction in which the numerator is the amount of income available for withholding and the denominator is the total amount designated in all of the notices as current support.

(2) If the total of the amounts designated in the notices as current support does not exceed the amount available for withholding under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b), the payor shall pay all of the amounts designated as current support in the notices and shall allocate to each notice an amount for past-due support equal to the amount designated in that notice as past-due support multiplied by a fraction in which the numerator is the amount of income remaining available for withholding after the payment of current support and the denominator is the total amount designated in all of the notices as past-due support.

Effective Date: 03-22-2001; 2006 SB7 06-30-2006



Section 3121.035 - Notices and orders sent to persons required to comply.

Within fifteen days after an obligor under a support order is located following issuance or modification of the support order, the court or child support enforcement agency that issued or modified the support order, or the agency, pursuant to an agreement with the court with respect to a court support order, shall do either of the following:

(A) If a withholding or deduction notice described in section 3121.03 of the Revised Code is appropriate, send the notice by regular mail or via secure federally managed data transmission interface to each person required to comply with it;

(B) If an order described in section 3121.03, 3121.04 to 3121.08, or 3121.12 of the Revised Code is appropriate, issue and send the appropriate order.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-13-2002



Section 3121.036 - Attaching additional notice to obligor to provide certain information.

(A) A court or agency that sends a withholding or deduction notice under section 3121.03 of the Revised Code to an obligor shall attach to the notice an additional notice requiring the obligor to immediately notify the child support enforcement agency administering the support order, in writing, of the following:

(1) In the case of a withholding notice:

(a) Any change in the obligor's income source and of the availability of any other sources of income that can be the subject of withholding or deduction;

(b) The nature of any new employment or income source and the name, business address, and telephone number of the new employer or income source;

(c) Any other information reasonably required by the court or agency.

(2) In the case of a deduction notice:

(a) Any change in the status of the account from which the support is being deducted or the opening of a new account with any financial institution, of the commencement of employment, including self-employment, or of the availability of any other sources of income that can be the subject of withholding or deduction;

(b) The nature of any new account opened at a financial institution and the name and business address of that financial institution;

(c) The nature of any new employment or income source and the name, business address, and telephone number of the new employer or income source;

(d) Any other information reasonably required by the court or agency.

(C) The additional notice required by this section shall specify that, on commencement of employment, the obligor may request that the court or child support enforcement agency cancel its deduction notice and instead issue a withholding notice to collect support amounts and that, on commencement of employment, the court or agency may cancel its deduction notice and instead issue a withholding notice to collect support amounts.

(D) The court or agency shall serve the additional notice required by this section on the obligor at the time of service of the support order or, if the support order has been issued previously, shall send the notice to the obligor by regular mail at the last known address at the time it sends the withholding notice to the payor or the deduction notice to a financial institution.

(E) No obligor shall fail to give the notice described in division (A)(1) of this section.

Effective Date: 03-22-2001



Section 3121.037 - Contents of withholding or deduction notice.

(A) A withholding notice sent under section 3121.03 of the Revised Code shall contain all of the following:

(1) Notice of the amount to be withheld from the obligor's income and a statement that, notwithstanding that amount, the payor may not withhold an amount for support and other purposes, including the fee described in division (A) (12) of this section, that exceeds the maximum amounts permitted under section 303(b) of the "Consumer Credit Protection Act," 15 U.S.C. 1673(b) ;

(2) A statement that the payor is required to send the amount withheld to the office of child support immediately, but not later than seven business days, after the obligor is paid and is required to report to the agency the date the amount was withheld;

(3) A statement that the withholding shall be submitted to the state via electronic means if the employer employs more than fifty employees;

(4) A statement that the withholding is binding on the payor until further notice from the court or agency;

(5) A statement that if the payor is an employer, the payor is subject to a fine to be determined under the law of this state for discharging the obligor from employment, refusing to employ the obligor, or taking any disciplinary action against the obligor because of the withholding requirement;

(6) A statement that, if the payor fails to withhold in accordance with the notice, the payor is liable for the accumulated amount the payor should have withheld from the obligor's income;

(7) A statement that, except for deductions from lump sum payments made in accordance with section 3121.0311 of the Revised Code, the withholding in accordance with the notice has priority over any other legal process under the law of this state against the same income;

(8) The date on which the notice was mailed and a statement that the payor is required to implement the withholding no later than fourteen business days following the date the notice was mailed or, if the payor is an employer, no later than the first pay period that occurs after fourteen business days following the date the notice was mailed, and is required to continue the withholding at the intervals specified in the notice.

(9) A requirement that the payor do the following:

(a) Promptly notify the child support enforcement agency administering the support order, in writing, within ten business days after the date of any situation that occurs in which the payor ceases to pay income to the obligor in an amount sufficient to comply with the order, including termination of employment, layoff of the obligor from employment, any leave of absence of the obligor from employment without pay, termination of workers' compensation benefits, or termination of any pension, annuity, allowance, or retirement benefit;

(b) Provide the agency with the obligor's last known address and, with respect to a court support order and if known, notify the agency of any new employer or income source and the name, address, and telephone number of the new employer or income source.

(10) A requirement that, if the payor is an employer, the payor do both of the following:

(a) Identify in the notice given under division (A) (9) of this section any types of benefits other than personal earnings the obligor is receiving or is eligible to receive as a benefit of employment or as a result of the obligor's termination of employment, including, but not limited to, unemployment compensation, workers' compensation benefits, severance pay, sick leave, lump sum payments of retirement benefits or contributions, and bonuses or profit-sharing payments or distributions, and the amount of the benefits;

(b) Include in the notice the obligor's last known address and telephone number, date of birth, social security number, and case number and, if known, the name and business address of any new employer of the obligor.

(11) Subject to section 3121.0311 of the Revised Code, a requirement that, no later than the earlier of forty-five days before a lump sum payment is to be made or, if the obligor's right to the lump sum payment is determined less than forty-five days before it is to be made, the date on which that determination is made, the payor notify the child support enforcement agency administering the support order of any lump sum payment of any kind of one hundred fifty dollars or more that is to be paid to the obligor, hold each lump sum payment of one hundred fifty dollars or more for thirty days after the date on which it would otherwise be paid to the obligor and, on order of the court or agency that issued the support order, pay all or a specified amount of the lump sum payment to the office of child support;

(12) A statement that, in addition to the amount withheld for support, the payor may withhold a fee from the obligor's income as a charge for its services in complying with the notice and a specification of the amount that may be withheld.

(B) A deduction notice sent under section 3121.03 of the Revised Code shall contain all of the following:

(1) Notice of the amount to be deducted from the obligor's account;

(2) A statement that the financial institution is required to send the amount deducted to the office of child support immediately, but not later than seven business days, after the date the last deduction was made and to report to the child support enforcement agency the date on which the amount was deducted;

(3) A statement that the deduction is binding on the financial institution until further notice from the court or agency;

(4) A statement that the deduction in accordance with the notice has priority over any other legal process under the law of this state against the same account;

(5) The date on which the notice was mailed and a statement that the financial institution is required to implement the deduction no later than fourteen business days following that date and to continue the deduction at the intervals specified in the notice;

(6) A requirement that the financial institution promptly notify the child support enforcement agency administering the support order, in writing, within ten days after the date of any termination of the account from which the deduction is being made and notify the agency, in writing, of the opening of a new account at that financial institution, the account number of the new account, the name of any other known financial institutions in which the obligor has any accounts, and the numbers of those accounts;

(7) A requirement that the financial institution include in all notices the obligor's last known mailing address, last known residence address, and social security number;

(8) A statement that, in addition to the amount deducted for support, the financial institution may deduct a fee from the obligor's account as a charge for its services in complying with the notice and a specification of the amount that may be deducted.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 2006 SB7 06-30-2006



Section 3121.038 - Limit on information included in withholding or deduction notice.

No withholding or deduction notice or other order described in section 3121.03 of the Revised Code shall contain any information other than the information specifically required by the Revised Code and any additional information that the issuing court or agency determines may be necessary to comply with the notice.

Effective Date: 03-22-2001



Section 3121.039 - Prior orders and notices considered to be notices and orders under 2001 provisions.

(A) For purposes of Chapters 3119., 3121., 3123., and 3125. of the Revised Code, the following shall be considered a withholding or deduction notice issued under section 3121.03 of the Revised Code:

(1) A withholding or deduction order that was issued under division (D) of section 3113.21 of the Revised Code as that division existed prior to December 31, 1993, and that was not terminated on or after that date;

(2) A withholding or deduction notice that was issued under division (D) of section 3113.21 of the Revised Code as that division existed on and after December 31, 1993, and prior to the effective date of this section and that was not terminated on or after the effective date of this section;

(3) A withholding or deduction order that was issued under former section 3111.23 of the Revised Code as that section existed prior to December 31, 1993, and that was not terminated on or after that date;

(4) A withholding or deduction notice that was issued under former section 3111.23 of the Revised Code as that section existed on and after December 31, 1993, and prior to the effective date of this section and that was not terminated on or after the effective date of this section.

(B) For purposes of Chapters 3119., 3121., 3123., and 3125. of the Revised Code, the following shall be considered orders issued under section 3121.03, 3121.04, 3121.05, 3121.06, or 3121.12 of the Revised Code, as applicable:

(1) An order issued under division (D)(6) or (7) or (H) of section 3113.21 of the Revised Code as that section existed prior to January 1, 1998, and that was not terminated on or after that date;

(2) An order issued under division (D)(3) or (4) or (H) of section 3113.21 of the Revised Code as that division existed on and after January 1, 1998, and prior to the effective date of this section and that was not terminated on or after the effective date of this section;

(3) An order issued under former section 3111.231 of the Revised Code and that was not terminated on or after the effective date of this section.

Effective Date: 03-22-2001



Section 3121.0310 - Adoption of standard forms for notices.

The department of job and family services shall adopt standard forms for support withholding and deduction notices described in section 3121.03 of the Revised Code, which shall be used regardless of the type or source of income. All courts and child support enforcement agencies shall use the forms in issuing withholding and deduction notices. The withholding and deduction requirements contained in the notices are final and enforceable by the court.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.0311 - Notice to obligor's workers' compensation attorney regarding lump sum payment.

(A) If a lump sum payment referred to in division (A) (11) of section 3121.037 of the Revised Code consists of workers' compensation benefits and the obligor is represented by an attorney with respect to the obligor's workers' compensation claim, prior to issuing the notice to the child support enforcement agency required by that division, the administrator of workers' compensation, for claims involving state fund employers, or a self-insuring employer, for that employer's claims, shall notify the obligor and the obligor's attorney in writing that the obligor is subject to a support order and that the administrator or self-insuring employer, as appropriate, shall hold the lump sum payment for a period of thirty days after the administrator or self-insuring employer sends this written notice, pending receipt of the information referred to in division (B) of this section.

(B) The administrator or self-insuring employer, as appropriate, shall instruct the obligor's attorney in writing to file a copy of the fee agreement signed by the obligor, along with an affidavit signed by the attorney setting forth the amount of the attorney's fee with respect to the lump sum payment award to the obligor and the amount of all necessary expenses, along with documentation of those expenses, incurred by the attorney with respect to obtaining the lump sum award. The obligor's attorney shall file the fee agreement and attorney affidavit with the administrator or self-insuring employer, as appropriate, within thirty days after the date the administrator or self-insuring employer sends the notice required by division (A) of this section.

(C) Upon receipt of the fee agreement and attorney affidavit, the administrator or self-insuring employer, as appropriate, shall deduct from the lump sum payment the amount of the attorney's fee and necessary expenses and pay that amount directly to and solely in the name of the attorney within fourteen days after the fee agreement and attorney affidavit have been filed with the administrator or self-insuring employer.

(D) After deducting any attorney's fee and necessary expenses, if the lump sum payment is one hundred fifty dollars or more, the administrator or self-insuring employer, as appropriate, shall hold the balance of the lump sum award in accordance with division (A) (11) of section 3121.037 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2006 SB7 06-30-2006



Section 3121.04 - Cash bond given by obligor.

When a person who fails to comply with a withholding notice described in section 3121.03 of the Revised Code and issued to enforce a court support order derives income from self-employment or commission, is employed by an employer not subject to the jurisdiction of the court, or is in any other employment situation that makes issuance of a withholding notice impracticable, the court may require the person to enter into a cash bond to the court in a sum fixed by the court at not less than five hundred nor more than ten thousand dollars, conditioned that the person will make payment as previously ordered.

Effective Date: 03-22-2001



Section 3121.05 - Obligor with no income or assets to give notice of change - default hearing.

When a court determines at a hearing conducted under section 3123.05 of the Revised Code, or a child support enforcement agency determines at a hearing under section 3123.04 of the Revised Code or pursuant to an investigation conducted under section 3123.02 of the Revised Code, that the obligor under the court support order in relation to which the hearing or investigation is conducted is unemployed and has no other source of income and no assets so that the application of sections 3121.03 and 3123.06 of the Revised Code would be impracticable, the court shall issue an order as described in division (D)(1) of section 3121.03 of the Revised Code and shall order the obligor to notify the child support enforcement agency in writing immediately of the receipt of any source of income or of the opening of an account in a financial institution, and to include in the notification a description of the nature of the employment or income source, the name, business address, and telephone number of the employer or income source, and any other information reasonably required by the court.

Effective Date: 03-22-2001



Section 3121.06 - Obligor with no income or assets to give notice of change - modification hearing.

When a court determines, at a hearing conducted under section 3121.031 of the Revised Code with respect to a court support order being modified, that an obligor is unemployed, is not receiving workers' compensation payments, does not have an account in a financial institution, and has no other source of income and no assets so that the application of division (A), (B), or (C) of section 3121.03 of the Revised Code would be impracticable, the court shall issue an order as described in division (D)(1) of section 3121.03 of the Revised Code and shall order the obligor to notify the child support enforcement agency, in writing, immediately of the receipt of any source of income or of the opening of an account in a financial institution, and to include in the notification a description of the nature of the employment or income source, the name, business address, and telephone number of the employer or income source or the name, address, and telephone number of the financial institution, and any other information reasonably required by the court.

Effective Date: 03-22-2001



Section 3121.07 - Unemployment compensation benefits withholding or deductions.

(A) If a child support enforcement agency discovers pursuant to an investigation conducted under section 3123.02 of the Revised Code that an obligor under a child support order that it is administering may be receiving unemployment compensation benefits or if a child support enforcement agency receives notice or otherwise discovers that an obligor under a child support order may be receiving unemployment compensation benefits, the agency promptly shall conduct an investigation to determine whether the obligor is receiving unemployment compensation benefits and to determine the amount of the benefits. The investigation shall be completed within ten days of the agency's discovery or receipt of the notice.

(B)

(1) Upon completion of an investigation conducted under division (A) of this section, if the agency finds that the obligor is receiving unemployment compensation benefits, it shall, in accordance with Chapter 3121. of the Revised Code and section 4141.284 of the Revised Code and federal law governing the department of job and family services, notify the department of job and family services to withhold or deduct an amount from the unemployment compensation benefits to pay child support obligations. Any deduction from a source in accordance with this section and section 4141.284 of the Revised Code is in addition to, and does not preclude, any withholding or deduction for purposes of child support under Chapters 3119., 3121., and 3123. of the Revised Code.

The agency may not impose the processing charge pursuant to section 3119.27 of the Revised Code with respect to amounts withheld or deducted from unemployment compensation pursuant to this section.

(2)

(a) The department of job and family services, in accordance with section 4141.284 of the Revised Code, shall deduct and withhold from unemployment compensation payable to the obligor, and pay to the appropriate child support enforcement entity, whichever of the following is applicable:

(i) Any amount required to be deducted and withheld from the unemployment compensation pursuant to legal process, as that term is defined in Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended, and properly served on the director of job and family services, as described in section 4141.282 of the Revised Code;

(ii) When division (B)(2)(a)(i) of this section is inapplicable, an amount determined pursuant to an agreement submitted to the director under Title IV-D of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 651 et seq., as amended, by the state or local child support enforcement agency;

(iii) If neither division (B)(2)(a)(i) nor (ii) of this section is applicable, then the amount specified by the individual.

(b) The amount of unemployment compensation subject to being withheld pursuant to division (B)(2)(a) of this section is that amount that remains payable to the individual after application of any recoupment provisions for recovery of overpayments and after deductions that have been made under Chapter 4141. of the Revised Code for deductible income received by the individual. Effective for applications to establish unemployment compensation benefit rights filed after December 27, 1997, the amount withheld with respect to a week of unemployment benefits shall not exceed fifty per cent of the individual's weekly benefit amount as determined by the director.

(c) Any deduction and withholding pursuant to division (B) of this section from unemployment compensation payable to an obligor is subject to, and shall be in accordance with, section 4141.284 of the Revised Code.

(C) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section, which rules shall be consistent with section 4141.284 of the Revised Code and federal law governing the department.

Effective Date: 10-31-2001



Section 3121.08 - Prisoner earnings.

(A) As used in this section, "prison," "prison term," and "jail" have the same meanings as in section 2929.01 of the Revised Code.

(B) Notwithstanding any other section of the Revised Code, including sections 5145.16 and 5147.30 of the Revised Code, twenty-five per cent of any money earned pursuant to section 5145.16 or 5147.30 of the Revised Code by a prisoner in a prison or jail who has a dependent child receiving assistance under Chapter 5107. of the Revised Code, shall be paid to the state department of job and family services.

Effective Date: 03-22-2001



Section 3121.09 - Withholding support from payments due from the state to certain persons.

An obligee owed support under a support order, or a court or child support enforcement agency on behalf of the obligee, may maintain a proceeding under Chapter 3115., 3119., 3121., 3123., or 3125. of the Revised Code, or under the comparable law of another state or country, against the state to withhold support from payments owed or to be owed to one of the following individuals who is the obligor under the support order:

(A) An officer or employee of the state;

(B) An individual who is under contract with the state or is owed or to be owed money from the state, including an individual who is the sole shareholder of a corporation or the sole member of a limited liability company.

Effective Date: 03-22-2001



Section 3121.091 - Service of notice of withholding support from payments due from the state to certain persons.

A withholding notice or other order issued pursuant to Chapter 3115., 3119., 3121., or 3123. of the Revised Code with respect to an obligor described in section 3121.09 of the Revised Code shall be served on one of the following:

(A) If the obligor is an officer or employee of the state, on the director of administrative services;

(B) If the obligor is an individual described in division (B) of section 3121.09 of the Revised Code, on the head of the state agency that is contracting with the obligor or that owes or will owe the obligor money.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.11 - Notice of lump sum payments.

When a child support enforcement agency receives notice that a lump sum payment of one hundred fifty dollars or more is to be paid to an obligor who is subject to a court support order, the agency shall notify the court of the receipt of the notice and its contents. The agency may notify the court if the notice specifies that a lump sum payment of less than one hundred fifty dollars is to be paid to the obligor.

Effective Date: 03-22-2001



Section 3121.12 - Procedure concerning lump sum payment.

(A) On receipt of a notice that a lump sum payment of one hundred fifty dollars or more is to be paid to the obligor, the court, with respect to a court support order, or the child support enforcement agency, with respect to an administrative child support order, shall do either of the following:

(1) If the obligor is in default under the support order or has any arrearages under the support order, issue an order requiring the transmittal of the lump sum payment, or any portion of the lump sum payment sufficient to pay the arrearage in full, to the office of child support;

(2) If the obligor is not in default under the support order and does not have any arrearages under the support order, issue an order directing the person who gave the notice to the court or agency to immediately pay the full amount of the lump sum payment to the obligor.

(B) Any moneys received by the office of child support pursuant to division (A) of this section shall be distributed in accordance with rules adopted under section 3121.71 of the Revised Code.

(C) A court that issued an order prior to January 1, 1998, requiring an employer to withhold an amount from an obligor's personal earnings for the payment of support shall issue a supplemental order that does not change the original order or the related support order requiring the employer to do all of the following:

(1) No later than the earlier of forty-five days before a lump sum payment is to be made or, if the obligor's right to a lump sum payment is determined less than forty-five days before it is to be made, the date on which that determination is made, notify the child support enforcement agency of any lump sum payment of any kind of one hundred fifty dollars or more that is to be paid to the obligor;

(2) Hold the lump sum payment for thirty days after the date on which it would otherwise be paid to the obligor;

(3) On order of the court, pay any specified amount of the lump sum payment to the office of child support.

(D) An employer that knowingly fails to notify the child support enforcement agency in accordance with this section or section 3121.03 of the Revised Code of any lump sum payment to be made to an obligor is liable for any support payment not made to the obligee as a result of its knowing failure to give the notice.

Effective Date: 03-22-2001; 10-01-2005



Section 3121.14 - Notice of change in source of income or accounts.

When a court has issued a court support order or a child support enforcement agency has issued an administrative child support order, when the issuing court or agency, or the agency administering the support order, has issued one or more notices containing one or more of the requirements described in section 3121.03 of the Revised Code or when a court or agency that issued the support order has issued one or more orders described in division (C) or (D) of that section, and when either the child support enforcement agency administering the support order receives a notification that pertains to a change in the source of income or status of accounts in a financial institution of the obligor or the agency administering the support order otherwise determines that the source of income or status of accounts in a financial institution of the obligor has changed, the agency administering the support order immediately shall conduct an investigation to determine the obligor's present source of income or assets, and the obligor's address and social security number and shall issue one or more notices described in section 3121.03 of the Revised Code that it determines are appropriate. If the agency determines that no notice of the type described in that section would be appropriate, the agency, with respect to a court support order, may request the court to issue a court order under division (C) or (D) of that section, and the agency may issue, with respect to an administrative child support order, an administrative order under division (D) of that section. On receipt of the request, the court, with respect to a court support order, may issue an order as described in division (C) or (D) of section 3121.03 of the Revised Code, and the agency, with respect to an administrative child support order, may issue an administrative order under division (D) of section 3121.03 of the Revised Code. The notices and court orders are final and are enforceable by the court. The notices shall be mailed within fifteen days after the obligor under the support order is located or within fifteen days after the default under the support order, whichever is applicable.

If the court or agency that issued the support order, or the agency administering the support order, previously has issued one or more notices containing one or more of the requirements described in section 3121.03 of the Revised Code, the court previously has issued one or more court orders described in division (C) or (D) of that section, or the agency has previously issued an order described under division (D) of that section and the agency administering the support order determines that any of the requirements or orders no longer are appropriate due to the change, the agency administering the support order immediately shall cancel any previously issued notice and cancel any previously issued administrative order under division (D) of section 3121.03 of the Revised Code that is no longer appropriate, and the court shall cancel any previously issued court order under division (C) or (D) of section 3121.03 of the Revised Code that no longer is appropriate, the agency shall send written notice of the cancellation by regular mail to the person who was required to comply with the withholding, deduction, or other requirement contained in the canceled notice or order, and the agency shall issue one or more new notices containing one or more requirements described in section 3121.03 of the Revised Code that it determines are appropriate. If the agency determines that no notice of the type described in that section would be appropriate, the agency, with respect to a court support order, may request the court to issue a court order under division (C) or (D) of that section, and the agency may issue, with respect to an administrative child support order, an administrative order under division (D) of that section. On receipt of the request, the court may issue an order as described in division (C) or (D) of section 3121.03 of the Revised Code, and the agency, with respect to an administrative child support order, may issue an administrative order under division (D) of section 3121.03 of the Revised Code. The notices and court orders are final and are enforceable by the court. The notices shall be mailed within fifteen days after the obligor under the support order is located or within fifteen days after the default under the support order, whichever is applicable

Effective Date: 03-22-2001



Section 3121.15 - Issuing notice requiring withholding when obligor begins employment.

When a court or child support enforcement agency has issued one or more notices containing one or more of the requirements described in section 3121.03 of the Revised Code requiring withholding by a payor that is not an employer or requiring deduction by a financial institution, a court has issued one or more court orders described in division (C) or (D) of that section, or an agency has issued an administrative order under division (D) of that section and the agency administering the support order is informed that the obligor has commenced employment, that agency shall issue a notice requiring the withholding of an amount from the person's personal earnings for support, in accordance with section 3121.03 of the Revised Code. The notice is final and is enforceable by the court. Additionally, if the court or agency determines that payments due under the support order have not been made and that the amount that has not been paid is at least equal to the support owed for one month under the support order, the court shall proceed to collect on any cash bond and shall order it paid to the office of child support in the department of job and family services.

Effective Date: 03-22-2001



Section 3121.16 - Notice is final and enforceable.

If a child support enforcement agency sends a notice imposing a withholding or deduction requirement or a court or agency sends an order imposing any other appropriate requirement to a person under section 3121.14 or 3121.15 of the Revised Code, the notice or order also shall be considered to have been issued under section 3121.03 of the Revised Code. The notice or order is final and is enforceable by the court.

Effective Date: 03-22-2001



Section 3121.18 - Fees.

A payor ordered to withhold a specified amount from the income of an employee under a withholding notice described in section 3121.03 of the Revised Code may deduct from the income of the person, in addition to the amount withheld for purposes of support, a fee of the greater of two dollars or an amount not exceeding one per cent of the amount withheld as a charge for its services in complying with the withholding notice. A financial institution required to deduct funds from an account under a deduction notice described in section 3121.03 of the Revised Code may deduct from the account of the person, in addition to the amount deducted for purposes of support, a fee of the lesser of five dollars or an amount not exceeding the lowest rate it charges, if any, for a debit transaction in a similar account as a charge for its service in complying with the deduction notice.

Effective Date: 03-22-2001



Section 3121.19 - Time for forwarding amount withheld or deducted.

(A) The entire amount withheld or deducted pursuant to a withholding or deduction notice described in section 3121.03 of the Revised Code shall be forwarded to the office of child support in the department of job and family services immediately, but not later than seven business days, after the withholding or deduction, as directed in the withholding or deduction notice.

(B) An employer who employs more than fifty employees shall submit the entire amount withheld pursuant to a withholding notice described in section 3121.03 of the Revised Code by electronic transfer to the office of child support in the department of job and family services immediately, but not later than seven business days, after the withholding, as directed in the withholding notice.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001



Section 3121.20 - Combining amounts to be forwarded.

(A) A payor or financial institution required to withhold or deduct a specified amount from the income or savings of more than one obligor under a withholding or deduction notice described in section 3121.03 of the Revised Code and to forward the amounts withheld or deducted to the office of child support may combine all of the amounts to be forwarded in one payment if the payment is accompanied by a list that clearly identifies all of the following:

(1) Each obligor covered by the payment ;

(2) Each child support case, numbered as provided on the withholding or deduction notice, that is covered by the payment;

(3) The portion of the payment attributable to each obligor and each case number.

(B) A payor who employs more than fifty employees and who is required to submit the withholding by electronic transfer pursuant to sections 3121.037 and 3121.19 of the Revised Code shall combine all of the amounts to be forwarded in one payment. The payment shall be accompanied by information that clearly identifies all of the following:

(1) Each obligor that is covered by the payment;

(2) Each child support case, numbered as provided on the withholding notice issued pursuant to section 3121.03 of the Revised Code, that is covered by the payment;

(3) The portion of the payment attributable to each obligor and each case number.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001



Section 3121.21 - Payor or financial institution - immunity.

A payor or financial institution shall not be subject to criminal or civil liability for compliance, in accordance with sections 3121.18 to 3121.20 of the Revised Code, with a withholding or deduction notice.

Effective Date: 03-22-2001



Section 3121.23 - Service.

Except when a provision specifically authorizes or requires service other than as described in this section, service of any notice on any party, a financial institution, or payor, for purposes of Chapters 3119., 3121., 3123., and 3125. of the Revised Code, shall be made by ordinary first class mail directed to the addressee at the last known address or, in the case of a corporation, at its usual place of doing business. A notice shall be considered to have been served when it is mailed.

Effective Date: 03-22-2001



Section 3121.24 - Parties must provide information to agency.

(A) Each party to a support order shall notify the child support enforcement agency administering the support order of the party's current mailing address, current residence address, current residence telephone number, and current driver's license number, at the time of the issuance or modification of the order. Until further notice of the court or agency, whichever issued the support order, each party shall notify the agency administering the support order of any change in information immediately after the change occurs. With respect to a court support order, any willful failure to comply with this section is contempt of court. No person shall fail to give the notice required by division (A) of this section.

(B) The parties affected by the support order shall inform the child support enforcement agency of any change of name or other change of conditions that may affect the administration of the order.

Effective Date: 03-22-2001



Section 3121.25 - Notice of request for modification or filing action for enforcement.

If a party to a court support order requests a modification of the order or an obligee under a court support order or a person acting on behalf of an obligee files an action to enforce a court child support order, the court shall notify the child support enforcement agency that is administering the court child support order or that will administer the order of the request or the filing.

Effective Date: 03-22-2001



Section 3121.27 - Including general statement in support orders.

(A) A court or child support enforcement agency shall include in any order for support it issues a general provision that states the following:

"All support under this order shall be withheld or deducted from the income or assets of the obligor pursuant to a withholding or deduction notice or appropriate order issued in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code or a withdrawal directive issued pursuant to sections 3123.24 to 3123.38 of the Revised Code and shall be forwarded to the obligee in accordance with Chapters 3119., 3121., 3123., and 3125. of the Revised Code."

(B) All support orders issued prior to March 22, 2001, shall be considered to contain the general provision described in this section and shall be enforced and modified in the same manner as a support order issued on or after that date.

Effective Date: 12-13-2002



Section 3121.28 - Including statements concerning monthly payment in support orders.

In any action or proceeding in which a support order is issued or modified, the court or child support enforcement agency that issues or modifies the order shall include in the order, in addition to any provision required by the Revised Code, all of the following:

(A) A requirement that, regardless of the frequency or amount of support payments to be made under the order, the child support enforcement agency required to administer the order shall administer it on a monthly basis, in accordance with sections 3121.51 to 3121.54 of the Revised Code;

(B) A specification of the monthly amount due under the support order for purposes of its monthly administration, as determined under section 3121.52 of the Revised Code;

(C) A statement that payments under the order are to be made in the manner ordered by the court or agency, and that if the payments are to be made other than on a monthly basis, the required monthly administration by the agency does not affect the frequency or the amount of the support payments to be made under the order.

Effective Date: 03-22-2001



Section 3121.29 - Including warning notice in support orders.

Each support order, or modification of a support order, shall contain a notice that states the following in boldface type and in all capital letters:

"Each party to this support order MUST notify the child support enforcement agency in writing of HIS OR HER current mailing address, current residence address, current residence telephone number, current driver's license number, and of any changes in that information. EACH PARTY MUST notify the agency of all changes until further notice from the court or agency, whichever issued the support order. If you are the obligor under a child support order and you fail to make the required notifications, you may be fineD UP TO $50 for a first offense, $100 for a second offense, and $500 for each subsequent offense. If YOU ARE AN OBLIGOR or obligee UNDER ANY SUPPORT ORDER issued by a court and you willfully fail to give the required notices, you may be found in contempt of court and be subjected to fines up to $1,000 and imprisonment for not more than 90 days.

If you are an obligor and you fail to give the required notices, you may not receive notice of the following enforcement actions against you: imposition of liens against your property; loss of your professional or occupational license, driver's license, or recreational license; withholding from your income; access restriction and deduction from your accounts in financial institutions; and any other action permitted by law to obtain money from you to satisfy your support obligation."

Effective Date: 2000 SB180 03-22-2001



Section 3121.30 - Including obligor's date of birth and social security number in support orders.

A support order, or modification of a support order, shall contain the date of birth and social security number of the obligor.

Effective Date: 03-22-2001



Section 3121.33 - Notices and orders final and enforceable by court.

The withholding or deduction notices and other orders issued under sections 3121.03, 3121.04 to 3121.06, and 3121.12 of the Revised Code, and the notices that require the obligor to notify the child support enforcement agency administering the support order of any change in the obligor's employment status or of any other change in the status of the obligor's assets, are final and enforceable by the court.

Effective Date: 03-22-2001



Section 3121.34 - Complying with withholding or deduction notice without amending order.

A person required to comply with withholding or deduction notices described in section 3121.03 of the Revised Code shall determine the manner of withholding or deducting from the specific requirement included in the notices without the need for any amendment to the support order, and a person required to comply with an order described in sections 3121.03, 3121.04 to 3121.06, and 3121.12 of the Revised Code shall comply without the need for any amendment to the support order.

Effective Date: 03-22-2001



Section 3121.35 - Court to have all powers necessary to enforce order.

A court that has authority to issue a court support order shall have all powers necessary to enforce the order and any administrative child support order and all other powers set forth in the Revised Code.

Effective Date: 03-22-2001



Section 3121.36 - Authority to collect arrearage after termination of order.

The termination of a court support order or administrative child support order does not abate the power of any court or child support enforcement agency to collect any overdue and unpaid support or arrearage owed under the terminated support order or the power of the court to punish any person for a failure to comply with, or to pay any support as ordered in, the terminated support order. The termination does not abate the authority of the court or agency to issue any notice described in section 3121.03 of the Revised Code or to issue any applicable order as described in division (C) or (D) of section 3121.03 of the Revised Code to collect any overdue and unpaid support or arrearage owed under the terminated support order. If a notice is issued pursuant to section 3121.03 of the Revised Code to collect the overdue and unpaid support or arrearage, the amount withheld or deducted from the obligor's personal earnings, income, or accounts shall be at least equal to the amount that was withheld or deducted under the terminated child support order.

Effective Date: 03-22-2001



Section 3121.37 - Contempt for failure to comply with administrative order.

If an obligor or any other person fails to comply with an administrative child support order, the agency that issued the order may request that the juvenile court or other court with jurisdiction under section 2101.022 or 2301.03 of the Revised Code of the county in which the agency is located find the obligor or other person in contempt pursuant to section 2705.02 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.371 - Contempt for failure to comply with withholding order.

If a child support enforcement agency sends a notice imposing a withholding or deduction requirement or any other appropriate requirement to a person described in section 3121.03 of the Revised Code and the payor or financial institution sent the withholding, deduction, or other appropriate notice fails to comply with the notice, the agency shall request that the court issue a court order requiring the payor or financial institution to comply immediately with the notice or be held in contempt of court. If the court issues the order and the payor or financial institution does not immediately comply with the notice, it is in contempt of court.

Effective Date: 03-22-2001



Section 3121.372 - Contempt for failure to send notice.

The failure of a person to send any notice required by section 3121.03, 3121.036, 3121.05, 3121.06, or 3121.12 of the Revised Code shall be considered contempt of court.

Effective Date: 03-22-2001



Section 3121.373 - Hearing - notice.

(A) As used in this section, "willfully" means voluntarily and intentionally with a specific intent to take an action or fail to take an action.

(B) When a child support enforcement agency seeks an order for contempt pursuant to section 3121.371 of the Revised Code against a payor that is an employer, the court may, on motion of the agency or on the court's own motion, hold a hearing to determine whether the payor has done either of the following:

(1) Willfully failed to comply with a withholding notice issued pursuant to section 3121.03 of the Revised Code;

(2) Failed three times within twelve consecutive months to comply with a withholding notice issued pursuant to section 3121.03 of the Revised Code.

(C) Not later than fourteen days before holding a hearing under division (B) of this section, the court shall serve notice on the payor that complies with court rules regarding service of summonses. The notice must contain all of the following:

(1) The date, time, and location of the hearing;

(2) A statement that if the court determines the payor has committed acts or omissions described in division (B) of this section, the court may order either or both of the penalties set forth in section 3121.382 of the Revised Code.

Effective Date: 05-18-2005



Section 3121.38 - Liability of payor or financial institution.

A payor that fails to withhold an amount from an obligor's income for support in accordance with a withholding requirement included in a withholding notice issued under section 3121.03 of the Revised Code or a financial institution that fails to deduct funds from an obligor's account for support in accordance with a deduction requirement included in a deduction notice issued under section 3121.03 of the Revised Code is liable for the amount that was not withheld or deducted, except that a payor that is an employer whose normal pay and disbursement cycles make it impossible to comply with a withholding requirement contained in a withholding notice shall not be liable for the amount not withheld if the employer, as soon as possible after receipt of the withholding notice, provides the court or child support enforcement agency that issued the notice with written notice of the impossibility and the reasons for the impossibility.

A payor who is liable under this provision for an amount that was not withheld shall be ordered by the court to pay that amount to the office of child support in the department of job and family services, to be disbursed in accordance with the support order for the benefit of the child or spouse.

Effective Date: 03-22-2001; 05-18-2005



Section 3121.381 - Fining noncomplying payor or financial institution.

A court may fine a payor not more than two hundred dollars for failure to withhold income, as required under a withholding notice issued under section 3121.03 of the Revised Code, under a court support order or to notify the court or child support enforcement agency administering the court support order that a situation has occurred causing the payor to cease paying income in an amount sufficient to comply with the order to the obligor, or, in cases in which the obligor is an employer, the obligor is receiving or is eligible to receive a benefit of employment other than personal earnings.

The court may fine a financial institution not more than two hundred dollars for failure to deduct funds, as required by a deduction notice issued under section 3121.03 of the Revised Code, from an account under a court support order or to notify the court or child support enforcement agency administering the court support order of the termination of an account from which funds are being deducted or of the opening of a new account.

Effective Date: 03-22-2001



Section 3121.382 - Issuing order upon finding of wilful failure to comply with withholding notice.

(A) As used in this section, "willfully" means voluntarily and intentionally with a specific intent to take an action or fail to take an action.

(B) If, after a hearing conducted pursuant to section 3121.373 of the Revised Code, the court determines that a payor that is an employer has willfully failed to comply with a withholding notice issued pursuant to section 3121.03 of the Revised Code, or has failed three times within twelve consecutive months to comply with a withholding notice, the court may issue an order requiring one or both of the following:

(1) The payment of support by electronic transfer of funds from the bank account of the payor;

(2) A civil penalty, in addition to any other penalty permitted by law, of up to fifty per cent of the amount not withheld from the obligor's income or not timely forwarded to the office of child support in accordance with the withholding notice.

Effective Date: 05-18-2005



Section 3121.39 - Employer not to take adverse action against employee subject to child support withholding.

No payor that is an employer may use a requirement to withhold personal earnings contained in a withholding notice issued under section 3121.03 of the Revised Code as a basis for a discharge of, or for any disciplinary action against, an employee, or as a basis for a refusal to employ a person.

Effective Date: 03-22-2001



Section 3121.43 - Duties of office of child support.

Except as provided in sections 3125.27 to 3125.30 of the Revised Code, the office of child support in the department of job and family services shall be the sole agency of the state responsible for the collection of all support payments due under support orders and the disbursement of the payments to obligees. The office shall make collections and disbursements in compliance with section 5107.20 of the Revised Code and rules adopted pursuant to section 3121.71 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.44 - Support payments to be made to office of child support.

On issuing or modifying a support order, issuing any withholding or deduction notice described in section 3121.03 of the Revised Code, or issuing an order described in division (C) or (D) of that section, the court or child support enforcement agency shall require that support payments be made to the office of child support in the department of job and family services as trustee for remittance to the person entitled to receive payments, except as otherwise provided in sections 2151.49, 3113.07, and 3125.27 to 3125.30 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.441 - Direct spousal support payments.

(A) Notwithstanding the provisions of this chapter, Chapters 3119., 3123., and 3125., and sections 3770.071 and 5107.20 of the Revised Code providing for the office of child support in the department of job and family services to collect, withhold, or deduct spousal support, when a court pursuant to section 3105.18 or 3105.65 of the Revised Code issues or modifies an order requiring an obligor to pay spousal support or grants or modifies a decree of dissolution of marriage incorporating a separation agreement that provides for spousal support, or at any time after the issuance, granting, or modification of an order or decree of that type, the court may permit the obligor to make the spousal support payments directly to the obligee instead of to the office if the obligee and the obligor have no minor children born as a result of their marriage and the obligee has not assigned the spousal support amounts to the department pursuant to section 5101.59 or 5107.20 of the Revised Code.

(B) A court that permits an obligor to make spousal support payments directly to the obligee pursuant to division (A) of this section shall order the obligor to make the spousal support payments as a check, as a money order, or in any other form that establishes a clear record of payment.

(C) If a court permits an obligor to make spousal support payments directly to an obligee pursuant to division (A) of this section and the obligor is in default in making any spousal support payment to the obligee, the court, upon motion of the obligee or on its own motion, may rescind the permission granted under that division. After the rescission, the court shall determine the amount of arrearages in the spousal support payments and order the obligor to make to the office of child support in the department of job and family services any spousal support payments that are in arrears and any future spousal support payments. Upon the issuance of the order of the court under this division, the provisions of this chapter, Chapters 3119., 3123., and 3125., and sections 3770.071 and 5107.20 of the Revised Code apply with respect to the collection, withholding, or deduction of the obligor's spousal support payments that are the subject of that order of the court.

Effective Date: 01-25-2002



Section 3121.45 - Payments deemed to be gifts.

Any payment of money by the person responsible for the support payments under a support order to the person entitled to receive the support payments that is not made to the office of child support, or to the child support enforcement agency administering the support order under sections 3125.27 to 3125.30 of the Revised Code, shall not be considered a payment of support under the support order and, unless the payment is made to discharge an obligation other than support, shall be deemed to be a gift.

Effective Date: 03-22-2001



Section 3121.46 - Order for payments to third person.

(A) When a support order is issued or modified, a withholding or deduction notice described in section 3121.03 of the Revised Code is issued, or an order described in division (C) or (D) of section 3121.03 of the Revised Code is issued, or at any time after the support order is issued or modified, the court may order the office of child support, or the child support enforcement agency may issue an order requiring the office, to transmit the payments or make them payable to any third person that is either agreed upon by the parties and approved by the court or appointed by the court, with respect to a support order, or is either agreed upon by the parties and approved by the agency or appointed by the agency, with respect to an administrative child support order. Third persons include, but are not limited to, a trustee, a custodian, the guardian of the estate of the child, the county department of job and family services, public children services agency, or any appropriate social agency.

(B) Any person named pursuant to this section is entitled to receive the support payments. The court may allow the person to receive a reasonable fee for services rendered pursuant to this section. The person shall make financial reports in connection with these services at the time and in the manner prescribed by the court or as required by law.

Effective Date: 03-22-2001



Section 3121.47 - Application to child support enforcement agency for administration of order.

Any person entitled to receive support payments either personally or on behalf of another person, by reason of any support order that does not direct that payments be made to the office of child support, may apply to the appropriate child support enforcement agency for the administration of the order. On receipt of the application, the agency has authority to administer the order. The agency shall notify the obligor by any method of service authorized under the Civil Rules to make all support payments due after service of the notice on the obligor to the office. An obligor so notified by an agency shall make all subsequent payments to the office unless the court, on the obligor's application filed within thirty days after service of the notice on the obligor, orders the child support enforcement agency not to administer the support order.

Effective Date: 03-22-2001



Section 3121.48 - Separate account for support payments received as trustee.

The office of child support shall administer a fund for the deposit of support payments it receives as trustee for remittance to the persons entitled to receive the support payments. The fund shall be in the custody of the treasurer of state, but shall not be part of the state treasury.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 3121.49 - Retention of interest.

The office of child support shall retain, and use solely for support enforcement activities, all interest earned on moneys in any support payment account it maintains.

Effective Date: 03-22-2001



Section 3121.50 - Distributing amount forwarded to obligee.

On receipt of any amount forwarded from a payor or financial institution, the office of child support shall distribute the amount to the obligee within two business days of its receipt of the amount forwarded. Unless otherwise prohibited from doing so by a law of this state or the United States, the office may distribute the amount by means of electronic disbursement, and the obligee shall accept payment by means of electronic disbursement. The director of job and family services may adopt, revise, or amend rules under Chapter 119. of the Revised Code to assist in the implementation of this section.

Effective Date: 03-22-2001; 10-01-2005



Section 3121.51 - Administering orders on monthly basis.

A child support enforcement agency shall administer all support orders on a monthly basis.

Effective Date: 03-22-2001



Section 3121.52 - Calculating monthly amount due where payments made on other basis.

A court or child support enforcement agency that issues or modifies a support order with support payments to be made other than on a monthly basis shall calculate a monthly amount due under the order, for purposes of its monthly administration, in the following manner:

(A) If the support order is to be paid weekly, multiply the weekly amount of support due under the order by fifty-two and divide the resulting annual amount by twelve;

(B) If the support order is to be paid biweekly, multiply the biweekly amount of support due under the order by twenty-six and divide the resulting annual amount by twelve;

(C) If the support order is to be paid periodically but is not to be paid weekly, biweekly, or monthly, multiply the periodic amount of support due by an appropriate number to obtain the annual amount of support due under the order and divide the annual amount of support due by twelve.

Effective Date: 03-22-2001



Section 3121.53 - Payments made on other basis not to affect the frequency or the amount of the support payments.

If the payments under a support order are to be made other than on a monthly basis, the required monthly administration of the order by a child support enforcement agency shall not affect the frequency or the amount of the support payments to be made under the order.

Effective Date: 03-22-2001



Section 3121.54 - Payment of support commencing on day other than first day of month.

With respect to support orders that require payment of support to commence on a day other than the first day of a month, the child support enforcement agency, for purposes of monthly administration, shall compute a pro rata amount due under the order for the first month of the period of payment, in the following manner:

(A) Determine an annual amount under section 3121.52 of the Revised Code;

(B) Divide the annual amount by one of the following to obtain the daily rate:

(1) If payment of support is required to commence in a leap year, three hundred sixty-six;

(2) If payment of support is required to commence in a year that is not a leap year, three hundred sixty-five.

(C) Multiply the daily rate by the number of days the order is in effect in the first month, including the date payment of support is required to commence and the last day of the first month.

Effective Date: 03-22-2001



Section 3121.56 - Collecting administrative charge.

The office of child support shall collect the administrative charge imposed on the obligor under the support order pursuant to section 3119.27 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.57 - Applying administrative charge.

The office of child support is not required to apply an administrative charge included with a payment for current support payment toward any arrearages under the support order.

Effective Date: 03-22-2001



Section 3121.58 - Separate arrearage account for unpaid charges.

If an obligor fails to make the payment required by division (B) of section 3119.28 of the Revised Code, the office of child support shall maintain a separate arrearage account of that amount for the obligor. The office shall not deduct the unpaid amount from any support payment due the obligee under the support order.

Effective Date: 12-31-2002



Section 3121.59 - Disposing of fines paid for failure to give notice of changes.

A fine imposed pursuant to division (B) of section 3121.99 of the Revised Code shall be paid to the office of child support in the department of job and family services or, pursuant to section 3125.29 of the Revised Code, to the child support enforcement agency. The amount of the fine that does not exceed the amount of arrearage under the child support order shall be disbursed in accordance with the child support order. The amount of the fine that exceeds the amount of the arrearage shall be considered program income .

Effective Date: 03-22-2001; 03-21-2005



Section 3121.60 - [Repealed].

Effective Date: 03-21-2005



Section 3121.63 - [Repealed].

Effective Date: 03-21-2005



Section 3121.64 - Quarterly distributions of administrative charges to county agencies.

On receipt of administrative charges under section 3121.56 of the Revised Code, the office of child support shall determine the charge amounts collected from obligors under support orders being administered by the child support enforcement agency in each county and distribute monthly to each agency an amount equal to the charges attributable to the agency.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.65 - Restriction on use of administrative charges.

No administrative charge amounts collected shall be used by the office of child support or a child support enforcement agency for any purpose other than the provision of funds for support enforcement activities.

Effective Date: 03-22-2001



Section 3121.67 - Contracting with public or private entities to perform duties.

The office of child support may enter into contracts with public entities or private vendors for the collection of amounts due under support orders or for the performance of other administrative duties of the office. The office may contract with a public or private entity for the collection of arrearages owed under any child support order for which a court or a child support enforcement agency has found the obligor in default pursuant to a final and enforceable order issued pursuant to sections 3123.01 to 3123.07 of the Revised Code. Each contract shall comply with the rules adopted pursuant to section 3121.71 of the Revised Code.

Effective Date: 12-13-2002



Section 3121.69 - Using facsimile signature.

In order to comply with its collection and disbursement responsibilities, the office of child support may require the director of each child support enforcement agency to authorize the office to use that director's facsimile signature if the office determines the signature's use is necessary. An agency director shall not be subject to civil or criminal liability for any damage or injury to persons or property that result from the use of the facsimile signature by the state.

Effective Date: 03-22-2001



Section 3121.71 - Administrative rules.

The director of job and family services, pursuant to Chapter 119. of the Revised Code, shall adopt rules that do all of the following:

(A) Govern collection and disbursement of child support amounts in compliance with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended, and any regulations adopted under the act;

(B) Govern the method of sending administrative charge amounts to child support enforcement agencies;

(C) Assist in the implementation of separate accounts for support payments received by the division;

(D) Govern the process of entering into and the provisions of contracts described in section 3121.67 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.74 - Account information access agreements - financial data matching program.

The office of child support in the department of job and family services shall enter into account information access agreements with financial institutions doing business in this state and with financial institutions doing business in other states. The office may join an alliance of states for the purpose of participating in the financial data matching program, as defined in section 666(A)(17) of Title 42 of the United States Code, and entering into agreements with financial institutions doing business in this state. In the case of financial institutions doing business in other states, the office shall enter into an agreement with the federal office of child support enforcement for the purpose of participating in the financial institution data matching program. The agreements shall provide the office access to account information specified in this section for the purposes of establishing, modifying, or enforcing support orders. The agreements shall specify the manner in which the information is to be provided and shall require that the office be afforded access to the following information each calendar quarter concerning all obligors in default under support orders being administered by child support enforcement agencies in this state who maintain an account with the financial institution:

(A) The obligor's name;

(B) The obligor's address;

(C) The obligor's social security number or taxpayer identification number;

(D) Whether another person has an ownership interest in the account, including a list of all persons having an ownership interest in the account as reflected on the signature card or similar document on file with the financial institution;

(E) The type of account maintained by the obligor, such as a savings, checking, or money market mutual fund account;

(F) Any other information agreed to by the parties

Effective Date: 03-22-2001



Section 3121.75 - Deducting fee for each withdrawal.

A financial institution that responds to a request or provides information to the office of child support pursuant to an account information access agreement shall deduct a fee of five dollars for each withdrawal the financial institution makes from an obligor's account on receipt of a withdrawal directive under section 3123.37 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.76 - Confidentiality requirements.

Information obtained from a financial institution pursuant to an account information access agreement is not a public record for the purposes of section 149.43 of the Revised Code. No person or government entity that obtains information concerning an account holder from a financial institution pursuant to an agreement shall disclose the information for purposes other than the establishment, modification, or enforcement of a support order.

Effective Date: 03-22-2001



Section 3121.77 - Financial institutions or personnel - immunity.

Financial institutions or their officers, directors, and employees shall not be subject to criminal or civil liability for disclosing or releasing information concerning an account holder to the office of child support pursuant to an account information access agreement, or for any other action taken in good faith to comply with an account information access agreement, regardless of whether the action was specifically authorized or described in the agreement.

Effective Date: 03-22-2001



Section 3121.78 - Administrative rules concerning account information agreements.

The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code that govern the provisions of an agreement required pursuant to section 3121.74 of the Revised Code and the procedure for entering into an agreement.

Effective Date: 03-22-2001



Section 3121.81 - Case registry of support orders.

The office of child support in the department of job and family services shall establish and maintain a case registry of all support orders being administered or otherwise handled by a child support enforcement agency.

Effective Date: 03-22-2001



Section 3121.82 - Information included in case registry.

The case registry shall include all of the following information:

(A) The name, social security number, driver's license number, other identification number, residence telephone number, and date of birth of each obligor and obligee under a support order;

(B) Payment information including the periodic support amount due, arrearages, penalties for late payment, fees, amounts collected, and amounts distributed under a support order;

(C) Liens imposed on real and personal property to recover arrearages under a support order;

(D) With respect to a child support order, the name and birthdate of each child subject to the order;

(E) Information obtained pursuant to an agreement under section 3121.74 of the Revised Code;

(F) Any other information required by the director of job and family services pursuant to rules adopted under section 3121.86 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.83 - Maintenance of case registry.

The case registry shall be maintained as part of the automated system created pursuant to section 3125.07 of the Revised Code and shall be accessed through the system. The office of child support and each child support enforcement agency shall monitor and update the registry, and each agency shall enter the information described in section 3121.82 of the Revised Code in the registry in accordance with rules adopted pursuant to section 3121.86 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.84 - Comparing information.

(A) The office of child support shall make comparisons of the information in the case registry with the information maintained by the department of job and family services pursuant to sections 3111.64 and 3121.894 of the Revised Code. The office shall make the comparisons in the manner and in the time intervals required by the rules adopted pursuant to section 3121.86 of the Revised Code. The office shall make reports of information in the registry to other entities of the state, the federal government, and other states as required by those rules.

(B) The office shall make comparisons of information in the case registry with information maintained by the department pursuant to sections 3111.64 and 3121.894 of the Revised Code and provide information in the case registry to other entities of the state, the federal government, and other states consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended, and any federal regulations adopted under the act.

Effective Date: 03-22-2001



Section 3121.85 - Duties of agencies and office of child support to update and maintain information.

Each child support enforcement agency shall enter information into the case registry and maintain and update that information consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended and any federal regulations adopted under the act. The office of child support and each child support enforcement agency shall monitor the registry consistent with Title IV-D of the "Social Security Act," as amended, and any federal regulations adopted under the act.

Effective Date: 03-22-2001



Section 3121.86 - Administrative rules for case registry.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code that do both of the following:

(A) Establish procedures governing actions required by sections 3121.84 and 3121.85 of the Revised Code;

(B) Designate any additional information that must be placed in the case registry consistent with Title IV-D of the "Social Security Act," 42 U.S.C. 651 et seq., as amended, and any federal regulations adopted under the act.

Effective Date: 03-22-2001



Section 3121.89 - Employee and employer defined.

As used in sections 3121.891 to 3121.8911 of the Revised Code:

(A) "Contractor" means an individual who provides services to an employer as an independent contractor for compensation that is reported as income other than wages and who is an individual, the sole shareholder of a corporation, or the sole member of a limited liability company. "Contractor" does not include any of the following:

(1) An individual performing intelligence or counterintelligence functions for a state agency if the head of the agency has determined that reporting pursuant to this section could endanger the safety of the individual or compromise an ongoing investigation or intelligence mission;

(2) A professionally licensed person who is providing services to the employer under that license;

(3) An individual who will receive for the services provided under the contract compensation of less than two thousand five hundred dollars per year or a greater amount that the director of job and family services establishes by rule adopted under section 3121.896 of the Revised Code.

(B) "Employee" means an individual who is employed to provide services to an employer for compensation that is reported as income from wages. "Employee" does not include an individual performing intelligence or counterintelligence functions for a state agency, if the head of the agency has determined that reporting pursuant to this section could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(C) "Employer" means any person or governmental entity other than the federal government for which an individual performs any service, of whatever nature, as the employee or contractor of such person, except that:

(1) If the person for whom the individual performs services does not have control of the payment of compensation for the services, "employer" means the person having control of the payment of the compensation.

(2) In the case of a person paying compensation on behalf of a nonresident alien individual, foreign partnership, or foreign corporation not engaged in trade or business within the United States, "employer" means the person paying the compensation.

(3) In the case of compensation paid to a contractor, "employer" does not include any person or entity that lacks a federal employer identification number.

(D) "Professionally licensed person" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.891 - Duty to make a new hire report.

(A) Except as provided in division (B) or (C) of this section, every employer shall make a new hire report to the department of job and family services regarding the hiring, rehiring, or return to work as an employee or contractor of a person who resides, works, or will be assigned to work in this state to whom the employer anticipates paying compensation.

(B) An employer with employees or contractors in two or more states that transmits new hire reports magnetically or electronically may make the new hire report to another state if the employer does both of the following:

(1) Notifies the Ohio department of job and family services and the United States secretary of health and human services in writing that the employer has designated another state as the state to which the employer will transmit the report;

(2) Transmits the report to that state in compliance with federal law.

(C) The department may by rule exempt employers from making new hire reports on any classification of contractors if the department determines that exempting the employer will assist the administration of the new hire reporting requirement.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.892 - Information included in new hire report.

(A) An employer shall include all of the following in each new hire report:

(1) For each employee, the employee's name, address, date of birth, social security number, and date of hire, rehire, or return to work;

(2) For each contractor, the contractor's name, address, social security or tax identification number, the date payments begin, and the length of time the contractor will be performing services for the employer;

(3) The employer's name, address, and identification number.

(B) The department of job and family services may by rule require that additional information, specified in the rule, be included in each new hire report.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.893 - Methods for making new hire report.

An employer shall make a new hire report for each newly hired employee or contractor in a manner prescribed by the department of job and family services. The department may require that the report include or consist of the submission of a copy of the United States internal revenue service form W-4 (employee's withholding allowance certificate) for the employee, a form provided by the department , or any other hiring document or data storage device or mechanism the department authorizes. An employer may make the new hire report by mail, fax, magnetic or electronic means, or other means the department authorizes. If an employer makes a new hire report by mail, the date of making the report is the postmark date if the report is mailed in the United States with first class postage and is addressed as the department authorizes. An employer shall make the new hire report not later than twenty days after the date on which the employer hires or rehires an employee or the employee returns to work or the date on which the employer engages or re-engages the contractor or the contractor resumes providing services under the contract.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.894 - New hires directory.

The department of job and family services shall, within five days of receipt from an employer, enter the information described in divisions (A)(1) and (3) of section 3121.892 of the Revised Code into the new hires directory, which shall be part of or accessible to the automated data processing system required pursuant to section 3125.07 of the Revised Code.

The department of job and family services may specify by rule the extent to which the information described in division (A)(2) of section 3121.892 of the Revised Code is to be entered into the new hires directory or any other appropriate directory. The department shall enter the information in accordance with the rule.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.895 - Comparing social security numbers in new hire report with case registry.

The department of job and family services shall make comparisons of the social security numbers obtained pursuant to division (A)(1) of section 3121.892 of the Revised Code and the social security numbers appearing in the case registry maintained pursuant to sections 3121.81 to 3121.86 of the Revised Code. Not later than the business day after information is entered into the directory, if the comparison conducted by the department results in a match, the department shall notify the child support enforcement agency administering the support order.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.896 - Director of jobs and family services to determine use of information - increase of payment to contractor.

The director of job and family services shall by rule establish the manner in which information concerning any person identified in division (A)(2) of section 3121.892 of the Revised Code shall be used to enforce any support obligations of that person.

The director of job and family services may adopt a rule increasing above the amount established in division (A)(3) of section 3121.89 of the Revised Code the amount of compensation that an employer may annually pay to a contractor under a contract without being required to make a new hire report in relation to that contractor.

Effective Date: 03-21-2005



Section 3121.897 - New hire information furnished to national directory of new hires.

Within three business days after information on persons identified in division (A)(1) of section 3121.892 of the Revised Code is entered into the new hires directory, the department of job and family services shall furnish the information to the national directory of new hires. The department shall furnish to the national directory of new hires on a quarterly basis such information contained in the records of the department as is required by state and federal law.

To the extent it determines appropriate, the department also may furnish to the national directory of new hires information on persons identified in division (A)(2) of section 3121.892 of the Revised Code.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.898 - Using new hire reports.

The department of job and family services shall use the new hire reports it receives for any of the following purposes set forth in 42 U.S.C. 653a, as amended, including:

(A) To locate individuals for the purposes of establishing paternity and for establishing, modifying, and enforcing child support orders.

(B) As used in this division, "state agency" means every department, bureau, board, commission, office, or other organized body established by the constitution or laws of this state for the exercise of state government; every entity of county government that is subject to the rules of a state agency; and every contractual agent of a state agency.

To make available to any state agency responsible for administering any of the following programs for purposes of verifying program eligibility:

(1) Any Title IV-A program as defined in section 5101.80 of the Revised Code;

(2) The medicaid program authorized by Chapter 5111. of the Revised Code;

(3) The unemployment compensation program authorized by Chapter 4141. of the Revised Code;

(4) The supplemental nutrition assistance program authorized by section 5101.54 of the Revised Code;

(5) Any other program authorized in 42 U.S.C. 1320b - 7(b), as amended. (C) The administration of the employment security program under the director of job and family services.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-23-2003; 03-21-2005



Section 3121.899 - Disclosure of new hire reports.

(A) The new hire reports filed with the department of job and family services pursuant to section 3121.891 of the Revised Code shall not be considered public records for purposes of section 149.43 of the Revised Code. The director of job and family services may adopt rules under section 3125.51 of the Revised Code governing access to, and use and disclosure of, information contained in the new hire reports.

(B) The department of job and family services may disclose information in the new hire reports to all of the following:

(1) Any child support enforcement agency and any agent under contract with a child support enforcement agency for the purposes listed in division (A) of section 3121.898 of the Revised Code;

(2) Any county department of job and family services and any agent under contract with a county department of job and family services for the purposes listed in division (B) of section 3121.898 of the Revised Code;

(3) Employees of the department of job and family services and any agent under contract with the department of job and family services for the purposes listed in divisions (B) and (C) of section 3121.898 of the Revised Code;

(4) The administrator of workers' compensation for the purpose of administering the workers' compensation system pursuant to Chapters 4121., 4123., 4127., and 4131. of the Revised Code;

(5) To state agencies operating employment security and workers compensation programs for the purpose of administering those programs, pursuant to division (D) of section 3121.898 of the Revised Code.

Effective Date: 12-23-2003; 03-21-2005



Section 3121.8910 - Fee for failing to make new hire report.

An employer that fails to make a new hire report shall be liable to the department of job and family services for a civil penalty of twenty-five dollars for each failure to make a report.

If the failure to make a new hire report is the result of a conspiracy between the employer and the employee not to supply the report or to supply a false or incomplete report, the employer shall be liable for a civil penalty of five hundred dollars for each such failure.

Effective Date: 03-22-2001; 03-21-2005



Section 3121.8911 - Administrative rules for new hire report.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 3121.89 to 3121.8910 of the Revised Code.

Effective Date: 03-22-2001



Section 3121.91 - Interstate cooperation.

The department of job and family services may request the assistance of other states in enforcing support orders issued by the courts and child support enforcement agencies of this state consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended. When support orders issued in other states are being enforced in this state pursuant to Chapters 3115., 3119., 3121., 3123., and 3125. of the Revised Code, the following shall apply:

(A) The department shall use the forms required pursuant to Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended.

(B) Except as provided by Chapter 3115. of the Revised Code, a support order issued in a state other than this state that is being administratively enforced in this state pursuant to 42 U.S.C. 666(a)(14)(A) shall not be considered to be transferred to the caseload of any child support enforcement agency of this state or to the department.

The department shall maintain records of the number of requests for assistance received in this state for enforcement of support cases issued by other states, the number of support cases issued by another state under which support was actually collected in this state, and the amount of support collected.

Effective Date: 03-22-2001



Section 3121.92 - International cooperation.

The department of job and family services may enter into an agreement with a foreign country for the establishment of and enforcement of support orders issued under the laws of that country if that country, as part of the agreement, agrees to enforce support orders issued under the laws of this state. The department must provide services under the program of support enforcement established pursuant to this section to a foreign country with which the department has an agreement under this section and to a foreign country declared to be a foreign reciprocating country under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended, that requests the services. The department shall provide the services without imposing an application fee or any other cost on the foreign country or the obligee requesting the services. The department may impose the application fee or other costs on the obligor under the support order. The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code governing the procedure for entering into a contract pursuant to this section, the provisions of the contract, and the provision of support enforcement services, which rules shall be consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended, and regulations adopted under the act.

Effective Date: 03-22-2001



Section 3121.99 - Penalty.

(A) Whoever violates section 3121.76 of the Revised Code shall be fined no more than five hundred dollars, or imprisoned not more than six months, or both.

(B) An obligor who violates section 3121.036 or 3121.24 of the Revised Code shall be fined not more than fifty dollars for a first offense, not more than one hundred dollars for a second offense, and not more than five hundred dollars for each subsequent offense.

(C) An employer that violates section 3121.39 of the Revised Code with respect to a court support order may be fined not more than five hundred dollars.

Effective Date: 03-22-2001






Chapter 3123 - DEFAULTS UNDER CHILD SUPPORT ORDERS

Section 3123.01 - Defaults under child support orders definitions.

As used in this chapter:

(A) "Court support order" and "personal earnings" have the same meanings as in section 3119.01 of the Revised Code.

(B) "Default," "financial institution," "income," and "payor" have the same meanings as in section 3121.01 of the Revised Code.

(C) "Default notice" means the notice required by section 3123.03 of the Revised Code.

(D) "Period of default" means the period beginning on the date a default under a support order is identified and ending on the date the total arrearage amount owed under the order is paid.

Effective Date: 12-31-2002



Section 3123.02 - Investigation after identification of default under support order.

Immediately after identification of a default under a support order, the child support enforcement agency shall conduct an investigation to determine the employment status of the obligor, the obligor's social security number, the name and business address of the obligor's employer, whether the obligor is in default under a support order, the amount of any arrearages, and any other information necessary to enable the court or agency to impose any withholding or deduction requirements and issue the related notices described in section 3121.03 of the Revised Code or to issue any court orders described in division (C) or (D) of section 3121.03 of the Revised Code. The agency shall also conduct an investigation under this section when required by section 3119.80 or 3119.81 of the Revised Code and shall complete the investigation within twenty days after the court orders the investigation under section 3119.81 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.021 - Notifying employer to withhold arrearage amount.

If an obligor under a support order is identified as being in default under the order and is also identified under section 3121.895 of the Revised Code as obtaining employment, the withholding notice issued under section 3121.03 of the Revised Code shall require the arrearage amount resulting from the default to be withheld in addition to current support amounts.

If an obligor under a support order is identified as being in default under the order and is also identified through a source other than section 3121.895 of the Revised Code as obtaining employment, the child support enforcement agency administering the order shall send a withholding notice to the employer pursuant to section 3121.03 of the Revised Code, unless the employee's income is not subject to withholding, not later than two business days after discovery of the employment. The withholding notice shall require the arrearage amount resulting from the default to be withheld in addition to current support amounts.

Section 3123.21 of the Revised Code applies to a withholding notice issued in accordance with this section beginning on the date it is issued and ending on the date the period of default ends.

Effective Date: 12-31-2002; 03-21-2005



Section 3123.022 - Right to contest.

The issuance of a withholding notice in accordance with section 3123.021 of the Revised Code does not affect the obligor's right to contest pursuant to sections 3123.04 and 3123.05 of the Revised Code an identification of default or the amount of arrearages identified under the default.

The timely filing of a written request or motion for an administrative or court hearing under section 3123.04 or 3123.05 of the Revised Code does not cause the suspension of a withholding notice issued in accordance with section 3123.021 of the Revised Code.

Effective Date: 12-31-2002



Section 3123.023 - Notifying obligee of withholding notice.

At the time it issues a withholding notice in accordance with section 3123.021 of the Revised Code the child support enforcement agency shall notify the obligee that the notice is being issued.

Effective Date: 12-31-2002



Section 3123.03 - Sending default notice to obligor.

Within fifteen calendar days after the identification of a default under a support order, the office of child support in the department of job and family services shall send a default notice to the obligor. The default notice shall include a summary of the actions that may be taken against the obligor if the court or agency makes a final and enforceable determination that the obligor is in default. If the location of the obligor is unknown at the time of the identification of a default under the support order, the office shall send the default notice to the obligor's last known address.

Effective Date: 12-31-2002



Section 3123.031 - Default notice contents.

The default notice shall contain all of the following:

(A) The date on which it is sent;

(B) A statement that the obligor is in default under a support order;

(C) The amount of arrearages the obligor owes due to the default as of the date the default notice is sent;

(D) A statement that any arrearages owed by the obligor that arise after the default notice is sent and during the period of default will be added to the obligor's total child support obligation and will be subject to collection efforts without further default notice;

(E) A statement of the types of withholding or deduction requirements and related notices described in section 3121.03 of the Revised Code or the types of court orders described in sections 3121.03, 3121.04 to 3121.08, and 3121.12 of the Revised Code that will be issued for payment of support and arrearages and the amount that will be withheld or deducted pursuant to those requirements;

(F) A statement that any notice for the withholding or deduction of an amount from income or assets applies to all current and subsequent payors of the obligor and financial institutions in which the obligor has an account and that any withholding or deduction requirement and related notice described in section 3121.03 of the Revised Code or any court order described in sections 3121.03, 3121.04 to 3121.08, and 3121.12 of the Revised Code that is issued will not be discontinued solely because the obligor pays arrearages;

(G) A statement that the obligor may file with the child support enforcement agency, within seven business days after the date on which the default notice is sent, a written request for an administrative hearing under section 3123.04 of the Revised Code;

(H) A statement that, if the obligor files a timely written request for an administrative hearing, the obligor may file with the court, within seven business days after the agency makes its determinations under the administrative hearing, a written motion for a court hearing under section 3123.05 of the Revised Code;

(I) An explanation of the administrative and court action that will take place if the obligor files a timely written request or motion for an administrative or court hearing;

(J) An explanation of how a final and enforceable determination of default and amount of arrearages is made under sections 3123.032, 3123.04, and 3123.05 of the Revised Code;

(K) A statement that a withholding notice may be issued in accordance with section 3123.021 of the Revised Code if the child support enforcement agency determines the obligor has obtained employment and an explanation of the provisions of section 3123.022 of the Revised Code.

Effective Date: 12-31-2002



Section 3123.032 - Notice becomes final determination if no request for hearing.

(A) If an obligor who has received a default notice under section 3123.03 of the Revised Code fails to make a timely request for an administrative hearing under section 3123.04 of the Revised Code, the default notice becomes a final and enforceable determination by the child support enforcement agency that identified the default of both of the following:

(1) The obligor is in default under the support order.

(2) The amount of the arrearage owed as a result of the default.

(B) If an agency's determination becomes final and enforceable under this section, the agency shall take further action as required under section 3123.06 of the Revised Code.

Effective Date: 12-31-2002



Section 3123.033 - Standard forms for default notice.

The department of job and family services shall adopt standard forms for the default notice.

Effective Date: 12-31-2002



Section 3123.034 - Notice issued before 12-13-02.

An advance notice issued under section 3123.03 of the Revised Code as that section existed prior to the effective date of this section shall be treated the same as a default notice issued under section 3123.03 of the Revised Code as amended by this act. If an obligor subject to an advance notice has not exhausted the rights to contest withholding or deduction because of a mistake of fact pursuant to sections 3123.02 to 3123.071 of the Revised Code as those sections existed prior to the effective date of this section, the obligor may proceed in accordance with sections 3123.03 to 3123.06 of the Revised Code as amended by this act at the comparable point of the proceedings.

Effective Date: 12-31-2002



Section 3123.04 - Administrative hearing.

An obligor who receives a default notice under section 3123.03 of the Revised Code may file a written request for an administrative hearing with the child support enforcement agency that identified the default regarding whether a mistake of fact was made in the notice. The request must be filed not later than seven business days after the date on which the default notice is sent.

If the obligor makes a timely request for a hearing, the agency shall conduct an administrative hearing no later than ten days after the date on which the obligor files the request for the hearing. No later than five days before the date on which the hearing is to be conducted, the agency shall send the obligor and the obligee written notice of the date, time, place, and purpose of the hearing. The notice to the obligor and obligee also shall indicate that the obligor may present testimony and evidence at the hearing only in regard to the issue of whether a mistake of fact was made in the default notice.

At the hearing, the child support enforcement agency shall determine whether a mistake of fact was made in the default notice. The agency shall send its determinations to the obligor. The agency's determinations are final and are enforceable by the court unless, within seven business days after the agency makes its determinations, the obligor files a written motion with the court for a court hearing to determine whether a mistake of fact still exists in the default notice.

If an agency's determination becomes final and enforceable under this section, the agency shall take further action as required under section 3123.06 of the Revised Code.

Effective Date: 12-31-2002



Section 3123.05 - Motion for court hearing.

If, not later than seven business days after the child support enforcement agency makes its determinations under section 3123.04 of the Revised Code, the obligor files a written motion for a court hearing to determine whether a mistake of fact still exists in the default notice, the court shall hold a hearing as soon as possible, but not later than ten days, after the motion is filed. Not later than five days before the date on which the court hearing is to be held, the court shall send the obligor and the obligee written notice by regular mail of the date, time, place, and purpose of the court hearing. The hearing shall be limited to a determination of whether there is a mistake of fact in the default notice.

At the hearing, the court shall determine whether there is a mistake of fact in the default notice. On the conclusion of the hearing, the court shall make its determination. The determination is final and enforceable. The court shall take further action as provided in section 3123.06 of the Revised Code.

Effective Date: 12-31-2002



Section 3123.06 - Final and enforceable determination of default.

(A) If either a court, under section 3123.05 of the Revised Code, or child support enforcement agency, under section 3123.032 or 3123.04 of the Revised Code, makes a final and enforceable determination that an obligor is in default under a support order, one of the following shall apply:

(1) If no withholding notice was issued in accordance with section 3123.021 of the Revised Code with respect to the order, the court or agency shall issue one or more notices requiring withholding or deduction of income or assets of the obligor in accordance with section 3121.03 of the Revised Code, or the court shall issue one or more court orders imposing other appropriate requirements in accordance with sections 3121.03, 3121.035, 3121.04 to 3121.08, and 3121.12 of the Revised Code.

(2) If a withholding notice was issued in accordance with section 3123.021 of the Revised Code with respect to the order and the final and enforceable determination of default altered the arrearage amount stated in the default notice, the court or agency, whichever made the determination, shall revise the withholding notice and may issue, as appropriate, any of the notices or orders described in division (A)(1) of this section.

(3) If a withholding notice was issued in accordance with section 3123.021 of the Revised Code with respect to the order but the final and enforceable determination of default did not alter the arrearage amount stated in the default notice, the withholding notice shall remain in effect. The court or agency, in addition and as appropriate, may issue any other notice or order described in division (A)(1) of this section.

(B) If a court, under section 3123.05 of the Revised Code, or an agency, under section 3123.04 of the Revised Code, determines that no default exists under a support order, the court or agency shall terminate the default proceedings. If a withholding notice was issued in accordance with section 3123.021 of the Revised Code with respect to the order, the court or agency, whichever made the final and enforceable determination, shall revise the withholding notice, and may issue, as appropriate, any of the notices or orders described in division (A)(1) of this section, to collect current support.

(C) A withholding or deduction notice issued under division (A)(1), (2), or (3) of this section shall require the payment of arrearages caused by the default along with any payment for current support. A withholding or deduction notice or other appropriate order described under this section shall be issued not later than fifteen days after the determination of default under the support order becomes final and enforceable. Section 3123.21 of the Revised Code applies to a withholding or deduction notice or other appropriate order described under division (A) of this section beginning on the date it is issued and ending on the date the period of default ends.

Effective Date: 12-31-2002



Section 3123.061 - Application of presumed minimum payment provision.

Section 3123.21 of the Revised Code applies to a withholding or deduction notice or other appropriate order issued under section 3123.06 of the Revised Code as that section existed prior to the effective date of this section beginning on the date the notice or order was issued and ending on the date the period of default ends.

Effective Date: 12-31-2002



Section 3123.062 - Amended and Renumbered RC 3123.07.

Effective Date: 12-31-2002



Section 3123.07 - Failing to give default notice.

The failure of the office of child support in the department of job and family services to give the default notice required by section 3123.03 of the Revised Code does not affect the ability of any child support enforcement agency or court to issue any notice or order for the payment of support, does not provide any defense to any notice or order for the payment of support, and does not affect any obligation to pay support.

Effective Date: 12-31-2002



Section 3123.071 - [Repealed].

Effective Date: 12-31-2002



Section 3123.10 - Duty of court to notify agency.

If any of the following occurs, the court shall notify the child support enforcement agency:

(A) The court is required to issue a withholding or deduction notice under section 3121.03 of the Revised Code or to issue a court order described in division (C) or (D) of that section and fails to do so.

(B) The court issued an order under division (B)(1) of former section 3113.21 of the Revised Code, as it existed immediately preceding December 1, 1986, or issues a withholding or deduction notice under section 3121.03 of the Revised Code or issues a court order described in division (C) or (D) of that section and the court determines that the order or withholding or deduction notice will not ensure payment of the support due under the child support order.

(C) The obligor fails after the issuance of a notice or court order under section 3121.03 of the Revised Code to comply with the notice or court order.

Effective Date: 03-22-2001



Section 3123.11 - Agency to notify obligee of default.

On receipt of notice under section 3123.10 of the Revised Code, the child support enforcement agency shall notify the obligee of the default, of the obligee's rights and remedies, and that the agency is responsible for enforcing support orders under section 3125.11 of the Revised Code, Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended, and Chapter 3125. of the Revised Code. The notice shall contain a printed explanation of the provisions of the Revised Code governing the obligee's rights and remedies.

Effective Date: 03-22-2001



Section 3123.12 - Keeping case files open.

No child support enforcement agency, solely because the support due under a support order has not been paid or has not been paid periodically or recently, shall consider, list, or otherwise administer the support order or the case pertaining to it as if either were closed or close the files or the case pertaining to the support order.

Effective Date: 03-22-2001



Section 3123.121 - Rules for keeping case files open.

The director of job and family services shall adopt, revise, or amend rules under Chapter 119. of the Revised Code to assist in the implementation of section 3123.12 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.13 - Payment of arrearage does not terminate order.

No withholding or deduction notice or other appropriate order described in section 3121.03 of the Revised Code and issued under the Revised Code shall be terminated solely because the obligor pays any part or all of the arrearages under the support order.

Effective Date: 03-22-2001



Section 3123.14 - Collecting arrearage where order is terminated.

If a child support order is terminated for any reason, the obligor under the child support order is or was at any time in default under the support order and, after the termination of the order, the obligor owes an arrearage under the order, the obligee may make application to the child support enforcement agency that administered the child support order prior to its termination or had authority to administer the child support order to maintain any action or proceeding on behalf of the obligee to obtain a judgment, execution of a judgment through any available procedure, an order, or other relief. If a withholding or deduction notice is issued pursuant to section 3121.03 of the Revised Code to collect an arrearage, the amount withheld or deducted from the obligor's personal earnings, income, or accounts shall be at least equal to the amount that was withheld or deducted under the terminated child support order.

Effective Date: 03-22-2001



Section 3123.15 - Action to collect arrearage.

An action or proceeding on behalf of the obligee shall be commenced by the child support enforcement agency as required by section 3123.14 of the Revised Code within twenty days after completion of an application by the obligee.

Effective Date: 03-22-2001



Section 3123.16 - Payments to be monthly.

Any order issued under section 3123.14 of the Revised Code shall be payable at least monthly.

Effective Date: 03-22-2001



Section 3123.17 - Issuing or modifying support order when obligor is in default under prior order.

(A) When a court issues or modifies a court support order, the court shall determine the following:

(1) Whether the obligor is in default under a prior court support order or the court support order being modified;

(2) If the obligor is in default, the date the court support order went into default and the amount of support arrearages owed pursuant to the default.

If the court determines the obligor is in default under a support order, the court shall issue a new order requiring the obligor to pay support. If the court determines the default was willful, the court may assess interest on the arrearage amount from the date the court specifies as the date of default to the date the court issues the new order requiring the payment of support and, if interest is assessed, shall compute the interest at the rate specified in section 1343.03 of the Revised Code. The court shall specify in the support order the amount of interest the court assessed against the obligor, if any, and incorporate the amount of interest into the new monthly payment plan.

(B) When a court issues or modifies a court support order, the court may include in the support order a statement ordering either party to pay the costs of the action, including, but not limited to, attorney's fees, fees for genetic tests in contested actions under sections 3111.01 to 3111.18 of the Revised Code, and court costs.

Effective Date: 12-31-2002



Section 3123.171 - Interest on support arrearage.

When a court renders a money judgment for child support, pursuant to a motion for a lump sum judgment filed by an obligee, interest shall accrue on that arrearage unless the court finds that it would be inequitable to assess interest. The interest shall accrue from the date the judgment is rendered to a date certain set for payment of the judgment at a rate specified in section 1343.03 of the Revised Code at the time the judgment is rendered. A court may assess interest on a child support arrearage prior to judgment pursuant to section 3123.17 of the Revised Code. The court shall enter the amount due, including interest, in the journal. If interest is not assessed, the court shall enter the reasons for not assessing interest in the journal.

Effective Date: 12-31-2002; 05-17-2006



Section 3123.18 - Final judgment.

If a court or child support enforcement agency made a final and enforceable determination under sections 3123.02 to 3123.071 of the Revised Code as those sections existed prior to the effective date of this section or makes a final and enforceable determination under sections 3123.01 to 3123.07 of the Revised Code that an obligor is in default under a support order, each payment or installment that was due and unpaid under the support order that is the basis for the default determination plus any arrearage amounts that accrue after the default determination and during the period of default shall be a final judgment which has the full force, effects, and attributes of a judgment entered by a court of this state for which execution may issue under Title XXIII [23] of the Revised Code.

Effective Date: 12-31-2002



Section 3123.181 - Certified pay-off statement.

On the request of an obligor, obligee, or authorized representative of an obligor or obligee, the child support enforcement agency administering the order for which a judgment under section 3123.18 of the Revised Code has arisen shall issue to the obligor and obligee or their authorized representatives a certified pay-off statement of the total amount due on the judgment as of the time of the request. The certified pay-off statement shall be valid for a period of thirty days after the date it was issued.

Effective Date: 12-31-2002



Section 3123.182 - Obtaining execution on certified pay-off statement.

During the period a certified pay-off statement issued under section 3123.181 of the Revised Code is valid, the obligee under the support order for which the statement was issued, or a child support enforcement agency on behalf of the obligee, may bring an action to obtain execution on the certified pay-off statement in the common pleas court that issued the support order or, if the order is an administrative child support order, the common pleas court of the county served by the agency that issued the order. The court shall treat the certified pay-off statement as a rebuttable presumption of the amount of the judgment. The court shall not require the reduction of unpaid support payments and installments or arrearages under the support order for which the certified pay-off statement applies to a lump sum for purposes of execution.

Effective Date: 12-31-2002



Section 3123.183 - Applicability of additional authority to collect arrearage.

Nothing in sections 3123.18 to 3123.182 of the Revised Code limits the applicability of section 3123.22 of the Revised Code.

Effective Date: 12-31-2002



Section 3123.19 - Disposing of payments received on arrearage.

If child support arrearages are owed by an obligor to the obligee and to the department of job and family services, any payments received on the arrearages by the office of child support shall be paid in accordance with Title IV-D of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 651 et seq., as amended, and rules adopted by the director of job and family services.

If an obligor is in default under a support order and has a claim against another person of more than one thousand dollars, the obligor shall notify the child support enforcement agency of the claim, the nature of the claim, and the name of the person against whom the claim exists. If an obligor is in default under a support order and has a claim against another person or is a party in an action for any judgment, the child support enforcement agency or the agency's attorney, on behalf of the obligor, immediately shall file with the court in which the action is pending a motion to intervene in the action or a creditor's bill. The motion to intervene shall be prepared and filed pursuant to Civil Rules 5 and 24(A) and (C).

Nothing in this division shall preclude an obligee from filing a motion to intervene in any action or a creditor's bill.

Effective Date: 03-22-2001



Section 3123.20 - Employer may not penalize employee for being subject to support order.

No employer shall discharge an employee for reason of any order issued under the Revised Code to collect support due from the employee under a support order.

Effective Date: 03-22-2001



Section 3123.21 - Presumed minimum payment on arrearage.

(A) A withholding or deduction notice described in section 3121.03 of the Revised Code or an order to collect current support due under a support order and any arrearage owed by the obligor under a support order pertaining to the same child or spouse shall be rebuttably presumed to provide that the arrearage amount collected with each payment of current support equal at least twenty per cent of the current support payment.

(B) A court or administrative hearing officer may consider evidence of household expenditures, income variables, extraordinary health care issues, and other reasons for a deviation from the twenty per cent presumption.

Effective Date: 01-25-2002



Section 3123.22 - Additional authority of agency to collect arrearage.

Except as otherwise provided in this section, if an obligor is paying off an arrearage owed under a support order pursuant to a withholding or deduction notice or order issued under section 3121.03 of the Revised Code, a support order newly issued or modified, or any other order issued to collect the arrearage, the child support enforcement agency administering the notice or order may also take any action, including, but not limited to, any of the following to collect any arrearage amount that has not yet been collected under the notice or order, unless the obligee and obligor agree in a writing signed by the obligee and obligor and approved by the court by journal entry that the additional actions be limited to the actions provided for in division (C) of this section:

(A) Issue one or more withholding or deduction notices under section 3121.03 of the Revised Code;

(B) Collect pursuant to section 3121.12 of the Revised Code a lump sum payment owed to the obligor;

(C) Collect pursuant to sections 3123.81 to 3123.823 of the Revised Code any federal or state income tax refund owed to the obligor;

(D) Issue a withdrawal directive pursuant to sections 3123.24 to 3123.38 of the Revised Code;

(E) Obtain administrative offset pursuant to section 3123.85 of the Revised Code.

Effective Date: 01-25-2002



Section 3123.23 - Collection of arrearages from collateral sources.

(A) The director of job and family services shall adopt rules under Chapter 119. of the Revised Code to implement a program to collect arrearages owed under child support orders from insurance claims, settlements, awards, and payments based on information obtained pursuant to Title IV-D of the Social Security Act, 42 U.S.C. 652.

(B) Any insurer and any director, agent, or employee authorized to act on behalf of an insurer, that releases information or makes a disclosure in accordance with rules adopted pursuant to this section shall be immune from liability in a civil action for harm resulting from the disclosure.

(C) As used in this section, "insurer" has the same meaning as in section 3901.32 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 3123.24 - Access restriction defined.

For the purposes of sections 3123.24 to 3123.38 of the Revised Code, "access restriction" means that funds may not be withdrawn or transferred.

Effective Date: 03-22-2001



Section 3123.25 - Account information of obligor in default entered into case registry.

(A) If, as a result of information obtained pursuant to an agreement under section 3121.74 of the Revised Code, the office of child support in the department of job and family services finds or receives notice that identifies an obligor in default who maintains an account with a financial institution, the office shall, within one business day, enter the information into the case registry established pursuant to section 3121.81 of the Revised Code.

(B) If a child support enforcement agency, after examining the case registry, determines that an obligor in default under a support order administered by the agency maintains an account in a financial institution, the agency shall determine whether the obligor is subject to a final and enforceable determination of default made under sections 3123.01 to 3123.07 of the Revised Code. If the obligor is subject to a final and enforceable determination of default, the agency may issue an access restriction notice to the financial institution in which the obligor's account is maintained.

Effective Date: 12-31-2002



Section 3123.26 - Restrictions on account placed by financial institution.

A financial institution shall promptly place an access restriction on the account of an obligor who maintains an account at the financial institution upon receipt of an access restriction notice with respect to the obligor from the child support enforcement agency. The access restriction shall remain on the account until the financial institution complies with a withdrawal directive under section 3123.37 of the Revised Code or a court or child support enforcement agency orders the financial institution to remove the access restriction. A copy of the access restriction notice shall be sent to the obligor at the same time it is sent to the financial institution.

Effective Date: 03-22-2001



Section 3123.27 - Investigating account.

The child support enforcement agency shall, no later than five business days after information is entered into the case registry under section 3123.25 of the Revised Code, investigate and determine the amount of funds in the account that is available to satisfy the obligor's arrearages under a support order. The financial institution shall cooperate with the agency's investigation.

Effective Date: 03-22-2001



Section 3123.28 - Withdrawal directive.

If a child support enforcement agency that completes an account investigation does not find that any person other than the obligor has an ownership interest in the account, it shall issue a withdrawal directive pursuant to section 3123.37 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.29 - Notice to other person with ownership interest in account.

If a child support enforcement agency finds that a person other than an obligor has an ownership interest in an account, the agency shall send written notice by first-class mail to that person at an address for that person contained in records of the financial institution, except that if the address of that person is not contained in records of the financial institution, the agency shall send the notice to that person in care of another person whose address is contained in records of the financial institution concerning the account.

Effective Date: 03-22-2001



Section 3123.30 - Notice contents.

The notice sent under section 3123.29 of the Revised Code shall contain both of the following:

(A) A statement of the date the notice is sent, that another of the account holders is an obligor under a support order, the name of the obligor, that the support order is in default, the amount of the arrearage owed by the obligor as determined by the court or child support enforcement agency, the amount that will be withdrawn, the type of account from which the amount will be withdrawn, and the name of the financial institution from which the amount will be withdrawn;

(B) A statement that the person may object to the withdrawal by filing with the agency, no later than ten days after the date on which the notice is sent, a written request for an administrative hearing to determine whether any amount contained in the account is the property of the person to whom the notice is sent and should not be subject to the withdrawal directive.

Effective Date: 03-22-2001



Section 3123.31 - Administrative hearing request.

The person to whom notice is sent under section 3123.29 of the Revised Code shall have ten days from the date the notice is sent to object to the withdrawal by filing with the child support enforcement agency that sent the notice a written request for an administrative hearing to determine whether any amount contained in the account is the property of that person and should not be subject to the withdrawal directive.

Effective Date: 03-22-2001



Section 3123.32 - Withdrawal directive where no hearing request.

If a person to whom a notice is sent under section 3123.29 of the Revised Code fails to file a timely request for an administrative hearing, the child support enforcement agency that sent the notice shall send a withdrawal directive to the financial institution pursuant to section 3123.37 of the Revised Code. A copy of this notice shall be sent to the obligor.

Effective Date: 03-22-2001



Section 3123.33 - Hearing.

If a person who received notice under section 3123.29 of the Revised Code requests it in a timely manner, the child support enforcement agency that sent the notice shall conduct an administrative hearing no later than ten days after the date the person files the request for the hearing. No later than five days before the date the hearing is to be conducted, the agency shall send the person written notice of the date, time, place, and purpose of the hearing.

At the hearing, the agency shall determine whether any amount contained in the account is the property of the person who filed the objection. The person may present testimony and evidence at the hearing only in regard to the issue of whether and how much, if any, of the amount contained in the account is the property of the person and should not be subject to withdrawal directive. If the agency determines that any amount contained in the account is the property of the person, the agency shall determine that amount. The agency shall send notice of its determination to the person.

Effective Date: 03-22-2001



Section 3123.34 - Releasing access restriction on account.

If a child support enforcement agency determines that the total amount in an account is the property of a person who is not the obligor from whom payment is sought, it shall order the financial institution to release the access restriction on the account and shall take no further enforcement action on the account. A copy of this notice shall be sent to the obligor. If the agency determines that some of the funds in the account are the property of the person, it shall order the financial institution to release the access restriction on the account in that amount and shall take no further enforcement action on those funds. A copy of this notice shall be sent to the obligor. The agency shall issue a withdrawal directive pursuant to section 3123.37 of the Revised Code for the remaining funds unless, no later than ten days after the agency makes its determination, the person files a written motion with the court of common pleas of the county served by the child support enforcement agency for a hearing to determine whether any amount contained in the account is the property of the person.

Effective Date: 03-22-2001



Section 3123.35 - Court determination of amount of account belonging to other person.

If the person described in section 3123.34 of the Revised Code files a timely motion with the court, the court shall hold a hearing on the request no later than ten days after the request is filed. No later than five days before the date on which the hearing is to be held, the court shall send the person written notice by ordinary mail of the date, time, place, and purpose of the hearing. The hearing shall be limited to a determination of how much, if any, of the amount contained in the account is the property of the person.

Effective Date: 03-22-2001



Section 3123.36 - Court order for full or partial release of account.

If the court determines pursuant to a hearing under section 3123.35 of the Revised Code that all of the funds in the account are the property of the person described in section 3123.34 of the Revised Code, it shall order the financial institution to release the access restriction on the account and to take no further enforcement action on the account. If the court determines that some of the funds in the account are the property of the person, it shall determine that amount, order the financial institution to release the access restriction on the account in that amount, and order the agency to take no further enforcement action on those funds. If the court determines that any of the funds in the account are not the property of the person, it shall issue a withdrawal directive pursuant to section 3123.37 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.37 - Contents of withdrawal directive.

(A) Subject to sections 3123.27 and 3123.28 to 3123.36 of the Revised Code, an agency that determines that an obligor has funds in an account in a financial institution shall issue a withdrawal directive to the financial institution. A copy of this notice shall be sent to the obligor. The directive shall require the financial institution to transmit funds from the account to the office of child support.

(B) The withdrawal directive shall contain the following information:

(1) The name, address, and social security number or taxpayer identification number of the obligor;

(2) A statement that the obligor has been determined to be in default under a support order;

(3) The amount of the arrearage owed by the obligor as determined by the court or child support enforcement agency;

(4) The amount of funds that are to be withdrawn from the account and the type of account from which the funds are to be withdrawn.

(C) On receipt of a withdrawal directive, a financial institution shall withdraw the amount specified from the account described in the notice and pay it to the office of child support after deducting a five dollar fee.

Effective Date: 03-22-2001



Section 3123.38 - Financial institution imposing access restriction - immunity.

A financial institution is not subject to criminal or civil liability for imposing an access restriction on an account or complying with a withdrawal directive pursuant to sections 3123.24 to 3123.38 of the Revised Code or for any other action taken in good faith pursuant to those sections.

Effective Date: 03-22-2001



Section 3123.41 - Board, license defined.

As used in sections 3123.41 to 3123.50 of the Revised Code:

(A) "Board" means any entity that has the authority pursuant to Title XLVII [47] of the Revised Code to issue a license, and any other agency of this state, other than the supreme court, that has the authority to issue a license that authorizes an individual to engage in an occupation or profession. "Board" includes an administrative officer that has authority to issue a license that authorizes an individual to engage in an occupation or profession.

(B) "License" includes a license, certificate, permit, registration, or other authorization to engage in an occupation or profession.

Effective Date: 03-22-2001



Section 3123.42 - Determining whether defaulting obligor is license holder.

If either of the following occurs with respect to an individual who is an obligor under a child support order, the child support enforcement agency administering the order may determine whether the individual holds a license issued by a board or, if possible, whether the individual has applied for, or is likely to apply for, a license:

(A) A court or child support enforcement agency makes a final and enforceable determination under sections 3123.01 to 3123.07 of the Revised Code that the individual is in default under the child support order.

(B) The individual fails, after receiving appropriate notice, to comply with a subpoena or warrant issued by the court or child support enforcement agency with respect to a proceeding to enforce the child support order.

Effective Date: 12-31-2002



Section 3123.43 - Notice to obligor and licensing board.

If a child support enforcement agency, pursuant to section 3123.42 of the Revised Code, determines that an individual is a license holder or has applied for, or is likely to apply for, a license, it shall send the notice described in section 3123.44 of the Revised Code to the individual. The agency also may send a notice to the board that gives the name and social security number or other identifying number of the individual and states that a court or agency has determined that the individual is in default under a child support order or has failed to comply with a warrant or subpoena issued by a court or agency with respect to a proceeding to enforce a child support order.

Effective Date: 03-22-2001



Section 3123.44 - Contents of notice to obligor.

(A) Notice shall be sent to an individual described in section 3123.42 of the Revised Code in compliance with section 3121.23 of the Revised Code. The notice shall specify that a court or child support enforcement agency has determined the individual to be in default under a child support order or that the individual is an obligor who has failed to comply with a subpoena or warrant issued by a court or agency with respect to a proceeding to enforce a child support order, that a notice containing the individual's name and social security number or other identification number may be sent to every board that has authority to issue or has issued the individual a license, and that, if the board receives that notice and determines that the individual is the individual named in that notice and the board has not received notice under section 3123.45 or 3123.46 of the Revised Code, all of the following will occur:

(1) The board will not issue any license to the individual or renew any license of the individual.

(2) The board will suspend any license of the individual if it determines that the individual is the individual named in the notice sent to the board under section 3123.43 of the Revised Code.

(3) If the individual is the individual named in the notice, the board will not issue any license to the individual, and will not reinstate a suspended license, until the board receives a notice under section 3123.45 or 3123.46 of the Revised Code.

(B) If an agency makes the determination described in division (A) of section 3123.42 of the Revised Code, it shall not send the notice described in division (A) of this section unless both of the following are the case:

(1) At least ninety days have elapsed since the final and enforceable determination of default;

(2) In the preceding ninety days, the obligor has failed to pay at least fifty per cent of the total monthly obligation due through means other than those described in sections 3123.81 to 3123.85 of the Revised Code.

(C) The department of job and family services shall adopt rules pursuant to section 3123.63 of the Revised Code establishing a uniform pre-suspension notice form that shall be used by agencies that send notice as required by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 3123.45 - Notice to board if obligor is not in default.

A child support enforcement agency that sent a notice to a board of an individual's default under a child support order shall send to each board to which the agency sent the notice a further notice that the individual is not in default if it determines that the individual is not in default or any of the following occurs:

(A) The individual makes full payment to the office of child support in the department of job and family services or, pursuant to sections 3125.27 to 3125.30 of the Revised Code, to the child support enforcement agency of the arrearage as of the date the payment is made.

(B) If division (A) is not possible, the individual has presented to the agency sufficient evidence of current employment or of an account in a financial institution, the agency has confirmed the individual's employment or the existence of the account, and an appropriate withholding or deduction notice described in section 3121.03 of the Revised Code has been issued to collect current support and any arrearage due under the child support order that was in default.

(C) If divisions (A) and (B) are not possible, the individual presents evidence to the agency sufficient to establish that the individual is unable to work due to circumstances beyond the individual's control.

(D) If divisions (A), (B), and (C) are not possible, the individual enters into and complies with a written agreement with the agency that requires the obligor to comply with either of the following:

(1) A family support program administered or approved by the agency;

(2) A program to establish compliance with a seek work order issued pursuant to section 3123.03 of the Revised Code.

(E) If divisions (A), (B), (C), and (D) are not possible, the individual pays the balance of the total monthly obligation due for the ninety-day period preceding the date the agency sent the notice described in section 3123.44 of the Revised Code.

The agency shall send the notice under this section not later than seven days after the agency determines the individual is not in default or that any of the circumstances specified in this section has occurred.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 3123.46 - Notice to board if obligor is no longer out of compliance.

A child support enforcement agency that sent a notice to a board of an individual's failure to comply with a warrant or subpoena shall send to each board to which the agency sent the notice a further notice that the individual is no longer out of compliance if the court or agency that issued the warrant or subpoena removes the warrant or determines that the obligor has complied with the subpoena.

The agency shall send the notice under this section not later than seven days after the agency determines that either of the circumstances specified in this section has occurred.

Effective Date: 03-22-2001



Section 3123.47 - Refusal, nonrenewal or suspension of license of obligor.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, a board shall determine whether the individual named in the notice holds or has applied for a license from the board. If the board determines that the individual holds or has applied for a license and the individual is the individual named in the notice and does not receive a notice pursuant to section 3123.45 or 3123.46 of the Revised Code, the board may not issue a license to the individual, may not renew a license issued to the individual, and shall suspend any license issued to the individual.

Effective Date: 03-22-2001



Section 3123.471 - File of notices concerning obligors not currently licensed.

A board shall maintain a file containing each notice it receives pursuant to section 3123.43 of the Revised Code that names an individual who does not hold a license issued by the board. On receipt of an application for a license from such an individual, the board shall proceed in accordance with section 3123.47 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.48 - Issuing license when obligor becomes eligible.

Not later than seven days after receipt of a notice pursuant to section 3123.45 or 3123.46 of the Revised Code, the board shall, if the individual is otherwise eligible for the license and wants the license, issue a license to or renew a license of the individual, or if the individual's license was suspended pursuant to section 3123.47 of the Revised Code, end the suspension. The board may charge a fee of not more than fifty dollars to issue or renew or end the suspension of a license pursuant to this section.

Effective Date: 03-22-2001



Section 3123.49 - Hearing.

Notwithstanding section 119.06 of the Revised Code, a board shall not hold any hearing in connection with an order refusing to issue or renew a license for, or suspending a license of, an individual pursuant to section 3123.47 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.50 - License applicant to include social security number.

A board shall require each application for a license, or renewal of a license, issued by the board to include the applicant's social security number.

Effective Date: 03-22-2001



Section 3123.52 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 03-22-2001 )



Section 3123.53 - Determining whether defaulting obligor is motor vehicle license holder.

If either of the following occurs with respect to an individual who is an obligor under a child support order, the child support enforcement agency administering the child support order may determine whether the individual holds a driver's or commercial driver's license, motorcycle operator's license or endorsement, temporary instruction permit, or commercial driver's temporary instruction permit issued by the registrar of motor vehicles or a deputy registrar or, if possible, whether the individual has applied for or is likely to apply for that license, endorsement, or permit:

(A) A court or child support enforcement agency makes a final and enforceable determination under sections 3123.01 to 3123.07 of the Revised Code that the individual is in default under the child support order.

(B) The individual fails, after receiving appropriate notice, to comply with a subpoena or warrant issued by the court or child support enforcement agency with respect to a proceeding to enforce the child support order.

Effective Date: 12-31-2002



Section 3123.54 - Notice to obligor and registrar.

If a child support enforcement agency, pursuant to section 3123.53 of the Revised Code, determines that an individual holds a license, endorsement, or permit or has applied for, or is likely to apply for, a license, endorsement, or permit, it shall send the notice described in section 3123.55 of the Revised Code to the individual. The agency also may send a notice to the registrar of motor vehicles that gives the name and social security number or other identifying number of the individual and states that a court or agency has determined that the individual is in default under a child support order or has failed to comply with a warrant or subpoena issued by a court or agency with respect to a proceeding to enforce a child support order.

Effective Date: 03-22-2001



Section 3123.55 - Contents of notice to obligor.

(A) Notice shall be sent to the individual described in section 3123.53 of the Revised Code in compliance with section 3121.23 of the Revised Code. The notice shall specify that a court or child support enforcement agency has determined the individual to be in default under a child support order or that the individual is an obligor under a child support order who has failed to comply with a subpoena or warrant issued by a court or agency with respect to a proceeding to enforce a child support order, that a notice containing the individual's name and social security number or other identification number may be sent to the registrar of motor vehicles, and that, if the registrar receives that notice and determines that the individual is the individual named in that notice and the registrar has not received notice under section 3123.56 or 3123.57 of the Revised Code, all of the following will occur:

(1) The registrar and all deputy registrars will be prohibited from issuing to the individual a driver's or commercial driver's license, motorcycle operator's license or endorsement, or temporary instruction permit or commercial driver's temporary instruction permit.

(2) The registrar and all deputy registrars will be prohibited from renewing for the individual a driver's or commercial driver's license, motorcycle operator's license or endorsement, or commercial driver's temporary instruction permit.

(3) If the individual holds a driver's or commercial driver's license, motorcycle operator's license or endorsement, or temporary instruction permit or commercial driver's temporary instruction permit, the registrar will impose a class F suspension under division (B)(6) of section 4510.02 of the Revised Code if the registrar determines that the individual is the individual named in the notice sent pursuant to section 3123.54 of the Revised Code.

(4) If the individual is the individual named in the notice, the individual will not be issued or have renewed any license, endorsement, or permit, and no suspension will be lifted with respect to any license, endorsement, or permit listed in this section until the registrar receives a notice under section 3123.56 or 3123.57 of the Revised Code.

(B) If an agency makes the determination described in division (A) of section 3123.53 of the Revised Code, it shall not send the notice described in division (A) of this section unless both of the following are the case:

(1) At least ninety days have elapsed since the final and enforceable determination of default;

(2) In the preceding ninety days, the obligor has failed to pay at least fifty per cent of the total monthly obligation due through means other than those described in sections 3123.81 to 3123.85 of the Revised Code.

(C) The department of job and family services shall adopt rules pursuant to section 3123.63 of the Revised Code establishing a uniform pre-suspension notice form that shall be used by agencies that send notice as required by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 3123.56 - Notice to registrar if obligor is not in default.

A child support enforcement agency that sent a notice under section 3123.54 of the Revised Code of an individual's default under a child support order shall send to the registrar of motor vehicles a notice that the individual is not in default if it determines that the individual is not in default or any of the following occurs:

(A) The individual makes full payment to the office of child support or, pursuant to sections 3125.27 to 3125.30 of the Revised Code, to the child support enforcement agency of the arrearage as of the date the payment is made.

(B) If division (A) is not possible, the individual has presented to the agency sufficient evidence of current employment or of an account in a financial institution, the agency has confirmed the individual's employment or the existence of the account, and an appropriate withholding or deduction notice described in section 3121.03 of the Revised Code has been issued to collect current support and any arrearage due under the child support order that was in default.

(C) If divisions (A) and (B) are not possible, the individual presents evidence to the agency sufficient to establish that the individual is unable to work due to circumstances beyond the individual's control.

(D) If divisions (A), (B), and (C) are not possible, the individual enters into and complies with a written agreement with the agency that requires the obligor to comply with either of the following:

(1) A family support program administered or approved by the agency;

(2) A program to establish compliance with a seek work order issued pursuant to section 3123.03 of the Revised Code.

(E) If divisions (A), (B), (C), and (D) are not possible, the individual pays the balance of the total monthly obligation due for the ninety-day period preceding the date the agency sent the notice described in section 3123.55 of the Revised Code.

The agency shall send the notice under this section not later than seven days after it determines the individual is not in default or that any of the circumstances specified in this section has occurred.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 3123.57 - Notice to registrar if obligor is no longer out of compliance.

A child support enforcement agency that sent a notice under section 3123.54 of the Revised Code of an individual's failure to comply with a warrant or subpoena shall send to the registrar of motor vehicles a notice that the individual is no longer out of compliance if the court or agency that issued the warrant or subpoena removes the warrant or determines that the individual has complied with the subpoena.

The agency shall send the notice under this section not later than seven days after the agency determines that either of the circumstances specified in this section has occurred.

Effective Date: 03-22-2001



Section 3123.58 - Notice to registrar and deputies; grant of limited driving privileges.

(A) On receipt of a notice pursuant to section 3123.54 of the Revised Code, the registrar of motor vehicles shall determine whether the individual named in the notice holds or has applied for a driver's license or commercial driver's license, motorcycle operator's license or endorsement, or temporary instruction permit or commercial driver's temporary instruction permit. If the registrar determines that the individual holds or has applied for a license, permit, or endorsement and the individual is the individual named in the notice and does not receive a notice pursuant to section 3123.56 or 3123.57 of the Revised Code, the registrar immediately shall provide notice of the determination to each deputy registrar. The registrar or a deputy registrar may not issue to the individual a driver's or commercial driver's license, motorcycle operator's license or endorsement, or temporary instruction permit or commercial driver's temporary instruction permit and may not renew for the individual a driver's or commercial driver's license, motorcycle operator's license or endorsement, or commercial driver's temporary instruction permit. The registrar or a deputy registrar also shall impose a class F suspension of the license, permit, or endorsement held by the individual under division (B)(6) of section 4510.02 of the Revised Code.

(B)

(1) A court may grant an individual whose license, permit, or endorsement is suspended under this section limited driving privileges in accordance with division (B) of section 4510.021 of the Revised Code pursuant to a request made during an action for contempt initiated under section 2705.031 of the Revised Code. Prior to granting privileges under this division, the court shall request the accused to provide the court with a recent noncertified copy of a driver's abstract from the registrar of motor vehicles and shall request the child support enforcement agency that issued the notice pursuant to section 3123.54 of the Revised Code relative to the individual to advise the court, either in person through a representative testifying at a hearing or through a written document, the position of the agency relative to the issue of the granting of privileges to the individual. The court, in determining whether to grant the individual privileges under this division, shall take into consideration the position of the agency, but the court is not bound by the position of the agency.

(2) A court that grants limited driving privileges to a person under division (B)(1) of this section shall deliver to the person a permit card, in a form to be prescribed by the court, setting forth the date on which the limited privileges will become effective, the purposes for which the person may drive, the times and places at which the person may drive, and any other conditions imposed upon the person's use of a motor vehicle.

(3) The court immediately shall notify the registrar, in writing, of a grant of limited driving privileges under division (B)(1) of this section. The notification shall specify the date on which the limited driving privileges will become effective, the purposes for which the person may drive, and any other conditions imposed upon the person's use of a motor vehicle.

(C) If a person who has been granted limited driving privileges under division (B)(1) of this section is convicted of, pleads guilty to, or is adjudicated in juvenile court of having committed a violation of Chapter 4510. of the Revised Code or any similar municipal ordinance during the period of which the person was granted limited driving privileges, the person's limited driving privileges shall be suspended immediately pending a reinstatement hearing.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 3123.581 - File of notices concerning obligors not currently licensed.

The registrar of motor vehicles shall maintain a list of names of individuals identified in notices sent to the registrar pursuant to section 3123.54 of the Revised Code that do not hold a driver's or commercial driver's license, motorcycle operator's license or endorsement, or temporary instruction permit or commercial driver's temporary instruction permit. The registrar shall update the list quarterly and provide each deputy registrar with a copy. On receipt of an application for such a license, permit, or endorsement from an individual who appears on the list, a deputy registrar shall notify the registrar. On receipt of an application for such a license, permit, or endorsement from such an individual or on receipt of a notice from a deputy registrar pursuant to this section, the registrar shall proceed in accordance with section 3123.58 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.59 - Issuing license when obligor becomes eligible.

Not later than seven days after receipt of a notice pursuant to section 3123.56 or 3123.57 of the Revised Code, the registrar of motor vehicles shall notify each deputy registrar of the notice. The registrar and each deputy registrar shall then, if the individual otherwise is eligible for the license, permit, or endorsement and wants the license, permit, or endorsement, issue a license, permit, or endorsement to, or renew a license, permit, or endorsement of, the individual, or, if the registrar imposed a class F suspension of the individual's license, permit, or endorsement pursuant to division (A) of section 3123.58 of the Revised Code, remove the suspension. The registrar or a deputy registrar may charge a fee of not more than twenty-five dollars for issuing or renewing or removing the suspension of a license, permit, or endorsement pursuant to this section. The fees collected by the registrar pursuant to this section shall be paid into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 3123.591 - Removal of record of suspension for juveniles.

A child support enforcement agency may, pursuant to rules adopted under section 3123.63 of the Revised Code, direct the registrar of motor vehicles to eliminate from the abstract maintained by the bureau of motor vehicles any reference to the suspension of an individual's license, permit, or endorsement imposed under section 3123.58 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3123.60 - No hearing to be held.

Notwithstanding section 119.06 of the Revised Code, the registrar of motor vehicles shall not hold any hearing in connection with an order refusing to issue or renew a license, permit, or endorsement for, or suspending a license, permit, or endorsement of, an individual pursuant to section 3123.58 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.61 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 03-22-2001 )



Section 3123.611 - [Repealed].

Effective Date: 01-01-2004



Section 3123.612 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 03-22-2001 )



Section 3123.613 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 01-01-2004 )



Section 3123.614 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 01-01-2004 )



Section 3123.62 - Determining whether defaulting obligor is recreational license holder.

(A) As used in this section, "recreational license" means any license, permit, or stamp issued pursuant to section 1533.10, 1533.11, 1533.111, 1533.112, or 1533.32 of the Revised Code.

(B) If a court or child support enforcement agency makes a final and enforceable determination pursuant to sections 3123.01 to 3123.07 of the Revised Code that an individual is in default under a child support order, the agency administering the child support order may determine whether the individual holds a recreational license or, if possible, whether the individual has applied for, or is likely to apply for, such a license. If the agency determines that the individual holds, has applied for, or is likely to apply for, such a license, it shall follow procedures that are substantively the same as those set forth in sections 3123.42 to 3123.46 of the Revised Code and the division of wildlife shall follow procedures that are substantively the same as those set forth in sections 3123.47 to 3123.50 of the Revised Code with respect to the license if both of the following apply:

(1) The division of wildlife has implemented a computer system that maintains license numbers for licenses issued by the division, the names of persons to whom licenses are issued, and the social security numbers of persons to whom licenses are issued.

(2) The division has established safeguards that eliminate the risk that social security numbers provided to the division for the purpose of child support enforcement may be used for purposes other than those permitted by federal law.

Effective Date: 12-31-2002



Section 3123.63 - Adopting rules concerning license provisions.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 3123.41 to 3123.50, 3123.53 to 3123.60, and 3123.62 of the Revised Code. The rules shall include both of the following:

(A) Requirements concerning the contents of, and the conditions for issuance of, a notice required by section 3123.44 or 3123.55 of the Revised Code. The rules shall require the contents of the notice to include information about the effect of a license suspension and appropriate steps that an individual can take to avoid license suspension.

(B) Requirements establishing standards for confirming an individual's employment or the existence of an account pursuant to sections 3123.45 and 3123.56 of the Revised Code.

(C) Requirements concerning the authority of a child support enforcement agency to direct the registrar of motor vehicles to eliminate from the abstract maintained by the bureau of motor vehicles any reference to the suspension of an individual's license, permit, or endorsement imposed under section 3123.58 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 3123.66 - Asserting lien upon default.

If a court or a child support enforcement agency makes a final and enforceable determination pursuant to sections 3123.01 to 3123.07 of the Revised Code that an obligor is in default under a support order, the agency administering the support order may assert a lien on real and personal property of the obligor located in this state.

Effective Date: 12-31-2002



Section 3123.67 - Arrearage becomes lien against personal and real property.

The amount of the arrearage due under the support order determined to be in default pursuant to sections 3123.01 to 3123.07 of the Revised Code, and any amounts due for current support that become an arrearage after the date the default determination was made, shall be a lien against all personal property, including after-acquired property, of the obligor that is situated in this state. The lien may be filed with the county recorder in each county of the state in which the personal property is located. The amount of the arrearage due under the support order determined to be in default and any amounts due for current support that become an arrearage after the date the default determination was made, shall be a lien against real property, including after-acquired property, of the obligor after the lien is filed with a county recorder of this state in which the real property is located. A lien may be filed with the county recorder in each county of the state in which real property of the obligor is located. In recording the lien, if registered land is involved, the county recorder shall take all necessary action required by Chapter 5309. of the Revised Code. The county recorder may be compensated for liens filed under this section pursuant to the development of unit costs that are reimbursed under the provider contract entered into pursuant to Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended.

Effective Date: 12-31-2002



Section 3123.68 - Liens from other states.

On receiving a copy of a lien filed in another state that is similar to a lien described in section 3123.67 of the Revised Code, a copy of the order for child support that is the basis of the lien, and a copy of the court or administrative determination finding the obligor to be in default under the child support order, the office of child support in the department of job and family services shall examine the lien and the other documents and determine whether the lien is in compliance with federal child support law and regulations. If the office determines that the lien is in compliance, the office shall determine the counties of this state in which is located real or personal property of the obligor that may be subjected to the lien. On making the determination, the office shall send a copy of the lien to the child support enforcement agency of the county in which the obligor's real or personal property is located. The agency shall file the lien with the county recorder of the county in which the agency is located. In recording the lien, if registered land is involved, the county recorder shall take all necessary action required by Chapter 5309. of the Revised Code. Once filed, the lien shall be against all real and personal property, including after-acquired property, of the obligor that is situated in that county. Every court, the office, and each child support enforcement agency shall give full faith and credit to a lien established by an authorized agency of another state that is of the type described in section 3123.67 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.69 - Service.

A child support enforcement agency shall, no later than ten days after filing a lien pursuant to section 3123.67 or 3123.68 of the Revised Code, serve a copy of the lien by regular mail on the obligor whose real or personal property is subject to the lien and the person or state agency in possession or control of any real or personal property of the obligor.

Effective Date: 03-22-2001



Section 3123.70 - Lien priority.

A lien imposed pursuant to sections 3123.66 to 3123.68 of the Revised Code shall have priority over liens, mortgages, security interests, or other types of encumbrances that are associated with the real and personal property subject to the lien imposed by sections 3123.66 to 3123.68 of the Revised Code and that arise after the date the lien is filed pursuant to those sections. A lien imposed pursuant to sections 3123.66 to 3123.68 of the Revised Code shall not have priority over liens, mortgages, security interests, or other types of encumbrances associated with the real and personal property subject to the lien imposed by sections 3123.66 to 3123.68 of the Revised Code that arose on or before the date the lien was filed pursuant to sections 3123.66 to 3123.68 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.71 - Discharging lien.

The lien filed with the county recorder shall be effective until the county recorder discharges the lien. The county recorder shall discharge the lien within five days after a child support enforcement agency files a notice pursuant to section 3123.72 of the Revised Code requesting that the lien be discharged.

Effective Date: 03-22-2001



Section 3123.72 - Notice requesting county recorder discharge lien.

A child support enforcement agency shall file a notice requesting that the county recorder discharge the lien if one of the following applies:

(A) The lien is satisfied through an action pursuant to section 3123.74 of the Revised Code.

(B) The obligor makes full payment of the arrearage to the office of child support in the department of job and family services or, pursuant to sections 3125.27 to 3125.30 of the Revised Code, to the child support enforcement agency that is the basis of the lien.

(C) An appropriate withholding or deduction notice or other appropriate order described in section 3121.03, 3121.04, 3121.05, 3121.06, or 3121.12 of the Revised Code has been issued to collect current support and any arrearage due under the support order that was in default, and the obligor is complying with the notice or order.

(D) A new support order has been issued or the support order that was in default has been modified to collect current support and any arrearage due under the support order that was in default, and the obligor is complying with the new or modified support order.

(E) The agency releases the lien pursuant to section 3123.76 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.73 - Selling property subject to lien.

A child support enforcement agency is entitled to have, and may cause, real and personal property subject to a lien established pursuant to sections 3123.66 to 3123.68 of the Revised Code to be sold pursuant to section 3123.74 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.74 - Complaint to request execution sale.

(A) To obtain a sale of property subject to a lien established under sections 3123.66 to 3123.68 of the Revised Code, a child support enforcement agency shall file, with the appropriate court of the county in which the property is located, as described in section 3123.741 of the Revised Code, a complaint stating that the agency has obtained a lien on real and personal property of the obligor that is located in the county and that the agency is entitled to have the property sold to obtain child support that is in arrears and subsequently overdue and asks the court to issue an order that the property be sold by an execution sale in accordance with Chapter 2329. of the Revised Code. The agency shall establish, to the satisfaction of the court, at a hearing described in this section that the agency has obtained the lien and is entitled to the requested order.

(B) On receipt of a complaint described in this section, the court shall conduct a hearing expeditiously. If, at the hearing, the court determines that it has jurisdiction in the matter in accordance with section 3123.741 of the Revised Code and that the child support enforcement agency has obtained a lien pursuant to sections 3123.66 to 3123.68 of the Revised Code and is entitled to have the real and personal property of the obligor in the county sold by execution sale to obtain the child support that is in arrears and subsequently overdue, the court shall issue an order that the property be sold by execution sale in accordance with Chapter 2329. of the Revised Code.

Effective Date: 03-22-2001



Section 3123.741 - Venue for filing complaint.

The complaint described in section 3123.74 of the Revised Code shall be filed in the court as follows:

(A) If the child support in arrears was ordered by a court in the county in which the property in question is located, in that court;

(B) If the child support in arrears was ordered by a court of another state or by a court located in a county other than the county in which the property in question is located, the court of common pleas of the county in which the property is located.

Effective Date: 03-22-2001



Section 3123.75 - Sale extinguishes lien associated with property.

A sale of real or personal property pursuant to section 3123.74 of the Revised Code extinguishes the lien associated with the property.

Effective Date: 03-22-2001



Section 3123.76 - Releasing lien or returning seized property.

A child support enforcement agency may at any time release a lien imposed pursuant to sections 3123.66 to 3123.68 of the Revised Code, on all or part of the property of the obligor, or return seized property without liability, if assurance of payment is deemed adequate by the agency, or the release will facilitate the collection of the arrearage for which the lien was imposed. The release or return shall not operate to prevent future action to collect the arrearage.

Effective Date: 03-22-2001



Section 3123.77 - Liability for support arrearages and related expenses.

Any person or state agency, after service described in section 3123.69 of the Revised Code, that releases, sells, transfers, or conveys real or personal property subject to the lien to or for the benefit of the obligor or any other person or fails or refuses to surrender property for the execution sale pursuant to section 3123.74 of the Revised Code shall be liable for the support arrearages that are the basis of the lien plus costs, interest, and reasonable attorney's fees of the opposing party.

Effective Date: 03-22-2001



Section 3123.78 - Obtaining lien does not affect other remedies.

Obtaining a lien under sections 3123.66 to 3123.68 of the Revised Code does not affect any other legal remedies available against obligors or their property by persons entitled to receive child support that is in arrears or otherwise due, including the use of a judgment lien under Chapter 2329. of the Revised Code.

Effective Date: 03-22-2001



Section 3123.81 - Collecting past-due support from federal tax refunds and overpayments.

The office of child support created in the department of job and family services shall work with the secretary of the treasury to collect past-due child support from refunds of paid federal taxes that are payable to the individual who owes the past-due support in accordance with section 664 of Title IV-D of the "Social Security Act," 95 Stat. 860 (1981), 42 U.S.C. 664, as amended. The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to establish procedures necessary to obtain payments of past-due support from federal tax overpayments made to the secretary.

Effective Date: 03-22-2001



Section 3123.82 - Obligor, overpaid child support defined.

As used in sections 3123.82 to 3123.823 of the Revised Code:

(A) "Obligor" means a person who owes "overdue support," as defined in section 666 of Title IV-D of the "Social Security Act," 98 Stat. 1306 (1984), 42 U.S.C. 666, as amended, and any rules promulgated under Title IV-D.

(B) "Overpaid child support" means amounts paid to an obligee under a child support order prior to termination of the child support order that exceed the amount required to be paid under the child support order, have not been impounded under section 3119.90 or 3119.92 of the Revised Code, and have not been repaid to the obligor under the child support order.

Effective Date: 03-22-2001



Section 3123.821 - Collecting overdue and overpaid support from refunds cooperation.

The office of child support created in the department of job and family services under section 3125.02 of the Revised Code shall work with the tax commissioner to collect the following:

(A) Overdue child support from refunds of paid state income taxes under Chapter 5747. of the Revised Code that are payable to obligors;

(B) Overpaid child support from refunds of paid state income taxes under Chapter 5747. of the Revised Code that are payable to obligees.

Effective Date: 03-22-2001



Section 3123.822 - Conditions for collection from refunds.

No overdue or overpaid child support shall be collected from refunds of paid state income taxes unless all of the following conditions are met:

(A) Any reduction authorized by section 5747.12 of the Revised Code has first been made, except as otherwise provided in this section.

(B) The refund payable to the obligor or obligee is not less than twenty-five dollars after any reduction pursuant to section 5747.12 of the Revised Code.

(C) Either of the following applies:

(1) With respect to overdue child support, the obligor is not less than three months in arrears in the obligor's payment of child support, and the amount of the arrearage is not less than one hundred fifty dollars;

(2) With respect to overpaid child support, the amount overpaid is not less than one hundred fifty dollars.

Overdue or overpaid child support shall be collected from such refunds before any part of the refund is used as a contribution pursuant to section 5747.113 of the Revised Code. Overdue or overpaid child support shall be collected from such refunds before the refund or any part of the refund is credited against tax due in any subsequent year pursuant to section 5747.12 of the Revised Code, notwithstanding the consent of the obligor or obligee for such crediting.

Effective Date: 03-22-2001



Section 3123.823 - Adoption of rules.

The director of job and family services, in conjunction with the tax commissioner, shall adopt rules, pursuant to Chapter 119. of the Revised Code, to establish procedures to implement sections 3123.82 to 3123.823 of the Revised Code. These procedures shall embody principles of due process of law, including, but not limited to, notices to interested parties and opportunities to be heard prior to the reduction of any state income tax refund.

Effective Date: 03-22-2001



Section 3123.85 - Reciprocal agreement with secretary of treasury for administrative offsets.

The office of child support may ask the secretary of the treasury for, and may enter into a reciprocal agreement with the secretary to obtain, administrative offsets to collect past due child support amounts in accordance with the "Debt Collection Improvement Act of 1996," 110 Stat. 1321, 31 U.S.C. 3716(a) and (h). The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to establish procedures necessary to receive the administrative offsets.

Effective Date: 03-22-2001



Section 3123.87 - Application of prisoner earnings to defaults.

(A) As used in this section, "prison," "prison term," and "jail" have the same meanings as in section 2929.01 of the Revised Code.

(B) Notwithstanding any other section of the Revised Code, including sections 5145.16 and 5147.30 of the Revised Code, and except as provided in section 3121.08 of the Revised Code, twenty-five per cent of any money earned pursuant to section 5145.16 or 5147.30 of the Revised Code by a prisoner in a prison or jail who is an obligor in default under a child support order according to the records of the child support enforcement agency administering the order, shall be paid to the office of child support.

Effective Date: 03-22-2001



Section 3123.88 - Application of unclaimed to defaults.

(A) The requirements of this section are effective on the date that all support orders have been converted to the automated data processing system under section 3125.07 of the Revised Code and the office of child support in the department of job and family services authorizes centralized collection and disbursement of support amounts under the support order pursuant to the rules adopted under section 3121.71 of the Revised Code.

(B) The director of commerce shall provide the office no later than the first day of March of each year, the name, address, social security number, if the social security number is available, and any other identifying information for any individual included in a request sent by the office pursuant to division (C) of this section who has unclaimed funds delivered or reported to the state under Chapter 169. of the Revised Code.

(C) The office shall, no later than the first day of February of each year, send to the director of commerce a request containing the name, address, and social security number of all obligors in default under a support order being administered by a child support enforcement agency of this state and requests that the director provide information to the office as required in division (B) of this section. If the information the director provides identifies or results in identifying unclaimed funds held by the state for an obligor in default, the office shall file a claim under section 169.08 of the Revised Code to recover the unclaimed funds. If the director allows the claim, the director shall pay the claim directly to the office. The director shall not disallow a claim made by the office because the office is not the owner of the unclaimed funds according to the report made pursuant to section 169.03 of the Revised Code.

(D) The director of job and family services, in consultation with the department of commerce, may adopt rules in accordance with Chapter 119. of the Revised Code to aid in implementation of this section.

Effective Date: 03-22-2001



Section 3123.89 - Intercept directive issued to lottery commission where winner in default.

(A) Subject to section 3770.071 of the Revised Code, a child support enforcement agency that determines that an obligor who is the recipient of a lottery prize award is subject to a final and enforceable determination of default made under sections 3123.01 to 3123.07 of the Revised Code shall issue an intercept directive to the director of the state lottery commission. A copy of this intercept directive shall be sent to the obligor.

(B) The intercept directive shall require the director or the director's designee to transmit an amount or amounts from the proceeds of the specified lottery prize award to the office of child support in the department of job and family services. The intercept directive also shall contain all of the following information:

(1) The name, address, and social security number or taxpayer identification number of the obligor;

(2) A statement that the obligor has been determined to be in default under a support order;

(3) The amount of the arrearage owed by the obligor as determined by the agency.

(C) After receipt of an intercept directive and in accordance with section 3770.071 of the Revised Code, the director or the director's designee shall deduct the amount or amounts specified from the proceeds of the lottery prize award referred to in the directive and transmit the amounts to the office of child support.

Effective Date: 04-14-2006



Section 3123.91 - Consumer reporting agency defined.

As used in sections 3123.91 to 3123.932 of the Revised Code, "consumer reporting agency" means any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and that uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

Effective Date: 03-22-2001



Section 3123.92 - Providing determination of default to consumer reporting agency.

If a court or child support enforcement agency makes a final and enforceable determination pursuant to sections 3123.01 to 3123.07 of the Revised Code that an obligor is in default under a support order, the child support enforcement agency administering the support order shall contact at least one consumer reporting agency in this state and provide to the consumer reporting agency the obligor's name, address, and social security number or other identification number and any other identifying information concerning the obligor the child support enforcement agency has. A child support enforcement agency shall not charge a consumer reporting agency a fee for information provided by the child support enforcement agency pursuant to this section.

Effective Date: 12-31-2002



Section 3123.921 - Notice to agency that arrearage has been paid in full.

If a child support enforcement agency contacts a consumer reporting agency and if the obligor pays the entire arrearage under the support order that is the basis for the determination of default, both of the following apply:

(A) The obligor may give each consumer reporting agency contacted a written notice that the arrearage has been paid in full and may request that the child support enforcement agency give each consumer reporting agency that was contacted a written confirmation that the arrearage has been paid in full. The consumer reporting agency shall not record the full payment of the obligor's arrearage until the child support enforcement agency confirms the payment.

(B) If the obligor requests that the child support enforcement agency confirm that the arrearage has been paid in full, the child support enforcement agency shall give each consumer reporting agency contacted written confirmation that the arrearage has been paid in full.

Effective Date: 03-22-2001



Section 3123.93 - Consumer reporting agency may request information concerning support obligation.

Any consumer reporting agency may contact the office of child support and request information as to whether a specified person is required to pay support under a support order. The request shall include the person's name, the person's address and social security or other identification number, if known, and any other identifying information relative to the person that is known by the agency.

Effective Date: 03-22-2001



Section 3123.931 - Review of case registry in response to request.

On receipt of the request, the office of child support shall review the case registry created pursuant to section 3121.81 of the Revised Code to determine if the person is required to pay support under a support order.

Effective Date: 03-22-2001



Section 3123.932 - Report to consumer reporting agency.

If the office of child support, on conducting its review, determines that the person is included in the case registry, it shall provide the consumer reporting agency with a report that sets forth the name of the person who is the subject of the request, a statement that the person is required to make support payments under one or more support orders, the name of the courts or child support enforcement agencies that issued the support orders, the counties in which those courts or agencies are located, and whether any of the support orders are being administered by a child support enforcement agency.

Effective Date: 03-22-2001



Section 3123.95 - Poster program.

The office of child support in the department of job and family services shall establish a program to increase child support collections by publishing and distributing a series of posters displaying child support obligors who are delinquent in their support payments.

Effective Date: 03-22-2001



Section 3123.951 - Submitting names of delinquent obligors.

Any child support enforcement agency that chooses to participate in the poster program established by the office of child support may submit names of obligors that meet the criteria in section 3123.952 of the Revised Code to the office. The office shall select obligors to be displayed on a poster from the names submitted by the agencies.

Effective Date: 03-22-2001



Section 3123.952 - Conditions for including obligors on poster.

A child support enforcement agency may submit the name of a delinquent obligor to the office of child support for inclusion on a poster only if all of the following apply:

(A) The obligor is subject to a support order and there has been an attempt to enforce the order through a public notice, a wage withholding order, a lien on property, a financial institution deduction order, or other court-ordered procedures.

(B) The department of job and family services reviewed the obligor's records and confirms the child support enforcement agency's finding that the obligor's name and photograph may be submitted to be displayed on a poster.

(C) The agency does not know or is unable to verify the obligor's whereabouts.

(D) The obligor is not a participant in Ohio works first or the prevention, retention, and contingency program or a recipient of disability financial assistance, supplemental security income, or supplemental nutrition assistance program benefits.

(E) The child support enforcement agency does not have evidence that the obligor has filed for protection under the federal Bankruptcy Code, 11 U.S.C.A. 101, as amended.

(F) The obligee gave written authorization to the agency to display the obligor on a poster.

(G) A legal representative of the agency and a child support enforcement administrator reviewed the case.

(H) The agency is able to submit to the department a description and photograph of the obligor, a statement of the possible locations of the obligor, and any other information required by the department.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 3123.953 - Providing photograph and information.

When a child support enforcement agency submits the name of an obligor to the office of child support under section 3123.951 of the Revised Code, it also shall submit the photograph and information described in division (H) of section 3123.952 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.954 - Address and personal information not to be provided.

A child support enforcement agency shall not submit to the office of child support the address of the obligee or any other personal information about the obligee when the agency submits the name of the obligor under section 3123.951 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.955 - Removing obligor from list.

A child support enforcement agency shall determine whether any obligor whose name was submitted to be displayed on a poster has met all the conditions of section 3123.956 of the Revised Code. If it determines that an obligor has done so, it shall give the office of child support notice of its determination. On receipt of the notice from the agency, the office shall remove the obligor from the list of obligors submitted by that agency before making the final selection of obligors for the poster.

Effective Date: 03-22-2001



Section 3123.956 - Notifying obligor.

The office of child support shall send notice to each obligor whose name was submitted to be displayed on the poster created by the office. The notice shall be sent by regular mail to the obligor's last known address and shall state that the obligor may avoid being included on the poster by doing all of the following within ninety days after receipt of the notice:

(A) Make a payment to the office of child support or, pursuant to sections 3125.27 to 3125.30 of the Revised Code, to the child support enforcement agency that is at least equal to the amount of support the obligor is required to pay each month under the support order;

(B) Provide the child support enforcement agency with the obligor's current address;

(C) Provide the agency with evidence from each of the obligor's current employers of the obligor's current wages, salary, and other compensation;

(D) Provide the agency with evidence that the obligor has arranged for withholding from the obligor's wages, salary, or other compensation to pay support and for payment of arrearages.

Effective Date: 03-22-2001



Section 3123.957 - Contents of poster.

Each poster created by the office of child support shall display photographs of, and information about, ten obligors who are liable for support arrearages and whose whereabouts are unknown to child support enforcement agencies. Each poster shall list a toll-free telephone number for the office that may be called to report information regarding the whereabouts of any of the obligors displayed on a poster. The office may include any other information on the poster that it considers appropriate.

Effective Date: 03-22-2001



Section 3123.958 - Publication and distribution of posters.

The office of child support shall publish and distribute the first set of posters throughout the state not later than October 1, 1992. The office shall publish and distribute subsequent sets of posters not less than twice annually.

Effective Date: 03-22-2001



Section 3123.959 - Funding program.

The office of child support shall use funds appropriated by the general assembly for child support administration to conduct the poster program under sections 3123.95 to 3123.9510 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.9510 - Adopting rules.

In accordance with Chapter 119. of the Revised Code, the director of job and family services shall adopt rules for the operation of the poster program established by the office. The rules shall specify the following:

(A) Criteria and procedures for the office to use in reviewing the names of obligors submitted by child support enforcement agencies to be displayed on a poster and in selecting the delinquent obligors to be included on a poster;

(B) Procedures for providing the notice specified in section 3123.956 of the Revised Code;

(C) Any other procedures necessary for the operation of the poster program.

Effective Date: 03-22-2001



Section 3123.96 - Agency poster program.

A child support enforcement agency may establish a program to increase child support collections by publishing and distributing a series of posters displaying child support obligors who are delinquent in their support payments.

Effective Date: 03-22-2001



Section 3123.961 - Contents of agency poster.

Each poster described in section 3123.96 of the Revised Code shall display photographs of, and information about, ten obligors who are liable for support arrearages and whose whereabouts are unknown to the child support enforcement agency. Each poster shall list a toll-free telephone number that may be called to report information regarding the whereabouts of any of the obligors displayed on the poster. The agency may include any other information on the poster that it considers appropriate.

Effective Date: 03-22-2001



Section 3123.962 - Notifying obligor.

A child support enforcement agency shall select obligors for inclusion on a poster from obligors that meet the criteria in section 3123.952 of the Revised Code. The agency shall send notice to each obligor whose name is being considered for display on a poster. The notice shall be sent by regular mail to the obligor's last known address and shall include the information specified in section 3123.956 of the Revised Code.

Effective Date: 03-22-2001



Section 3123.99 - Penalty.

Whoever violates section 3123.20 of the Revised Code shall be fined not less than fifty nor more than two hundred dollars and imprisoned not less than ten nor more than thirty days.

Effective Date: 03-22-2001






Chapter 3125 - TITLE IV-D CHILD SUPPORT CASES

Section 3125.01 - Title IV-D case defined.

As used in this chapter, "Title IV-D case" means any case in which the child support enforcement agency is enforcing the child support order pursuant to Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended.

Effective Date: 03-22-2001



Section 3125.02 - Office of child support.

The office of child support is hereby created in the department of job and family services.

Effective Date: 03-22-2001



Section 3125.03 - Program of child support enforcement.

The office of child support shall establish and administer a program of child support enforcement that meets the requirements of Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, and any rules adopted under Title IV-D. The program of child support enforcement shall include the location of absent parents, establishment of parentage, establishment and modification of child support orders and medical support orders, enforcement of support orders, collection of support obligations, and any other actions appropriate to child support enforcement.

Absent parents shall be located for any purpose under the child support enforcement program and for purposes of establishing and enforcing orders allocating parental rights and responsibilities between parents concerning their children and establishing and enforcing parenting time orders concerning the children.

Effective Date: 03-22-2001



Section 3125.04 - Publicity program.

As part of its efforts to establish parentage, the office of child support shall develop a program to publicize the state procedures for establishing the existence of a parent and child relationship and the advantages of establishing such a relationship. The office may require any board, commission, or agency of the state to participate in the publicity program.

Effective Date: 03-22-2001



Section 3125.05 - Program of spousal support enforcement in conjunction with child support enforcement.

The office of child support shall establish, by rule adopted pursuant to Chapter 119. of the Revised Code, a program of spousal support enforcement in conjunction with child support enforcement. The program shall conform, to the extent practicable, to the program for child support enforcement established pursuant to section 3125.03 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.06 - Parent locater service.

The department of job and family services shall enter into an agreement with the secretary of health and human services, as authorized by the "Parental Kidnapping Prevention Act of 1980," 94 Stat. 3572, 42 U.S.C. 663, as amended, under which the services of the parent locater service established pursuant to Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, are made available to this state for the following purposes:

(A) Determining the whereabouts of any absent parent or child in order to enforce a law with respect to the unlawful taking or restraint of a child;

(B) Making or enforcing a determination as to the allocation, between the parents of a child, of the parental rights and responsibilities for the care of a child and the designation of the residential parent and legal custodian of a child or otherwise as to the custody of a child;

(C) Making or enforcing a parenting time order with respect to a child.

Effective Date: 03-22-2001



Section 3125.07 - Statewide automated data processing system.

The department of job and family services shall establish and maintain a statewide, automated data processing system in compliance with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, to support the enforcement of child support that shall be implemented in every county. Every county shall accept the automated system and, in accordance with the written instructions of the department for the implementation of the automated system, shall convert to the automated system all records that are maintained by any county entity and that are related to any case for which a local agency is enforcing a child support order in accordance with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended.

Effective Date: 03-22-2001



Section 3125.08 - Administrative rules for access to and use of data.

The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code concerning access to, and use of, data maintained in the automated system established pursuant to section 3125.07 of the Revised Code that do the following:

(A) Permit access to and use of data only to the extent necessary to carry out programs under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, and specify the data that may be used for particular program purposes, and the personnel permitted access to the data;

(B) Require monitoring of access to and use of the automated system to prevent and promptly identify unauthorized use;

(C) Establish procedures to ensure that all personnel who may have access to or be required to use data are informed of applicable requirements and penalties and have been trained in security procedures;

(D) Establish administrative penalties, up to and including dismissal from employment, for unauthorized access to, or disclosure or use of, data.

Effective Date: 03-22-2001



Section 3125.10 - Designation of county child support enforcement agency.

Each county shall have a child support enforcement agency. A government entity designated under former section 2301.35 of the Revised Code prior to October 1, 1997, or a private or government entity designated under section 307.981 of the Revised Code on or after that date may serve as a county's child support enforcement agency.

Effective Date: 03-22-2001



Section 3125.11 - Duties of county child support enforcement agency.

The child support enforcement agency for a county is the local Title IV-D agency for the county and shall operate a program for support enforcement in the county that complies with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, any rules adopted pursuant to that title, and state law. Each child support enforcement agency shall be be responsible in the county it serves for the enforcement of support orders and shall perform all administrative duties related to the enforcement of any support order.

Effective Date: 03-22-2001



Section 3125.12 - Plan of cooperation with county commissioners.

Each child support enforcement agency shall enter into a plan of cooperation with the board of county commissioners under section 307.983 of the Revised Code and comply with each grant agreement the board enters into under sections 307.98 and 5101.21 and contracts the board enters into under sections 307.981 and 307.982 of the Revised Code that affect the agency.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 3125.13 - Contracts with public agencies and private vendors for assistance in establishing paternity or support obligations.

Each child support enforcement agency may enter into contracts with public agencies and private vendors for assistance in establishing paternity or support obligations, or for the performance of other administrative duties of the agency. Each child support enforcement agency may contract with a collection agent for the collection of arrearages owed under child support orders being administered by the agency. If the department of job and family services or a child support enforcement agency contracts with a collection agent for the collection of arrearages, the collection agent is not required to be licensed as a private investigator under Chapter 4749. of the Revised Code. Before entering into a contract for assistance in establishing paternity or support obligations, for other administrative services, or for the collection of arrearages by a collection agent, a child support enforcement agency shall comply with sections 307.86 to 307.92 of the Revised Code and any rules adopted by the director of job and family services pursuant to section 3125.25 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.14 - Cooperative working arrangements with courts, prosecuting attorney, and law enforcement officials.

Each child support enforcement agency shall enter into written agreements with the courts, the prosecuting attorney, and law enforcement officials of the county it serves that establish cooperative working arrangements and specify areas of responsibility for the enforcement of support among the agency, courts, and officials. The agreements shall provide for the reimbursement of the courts and law enforcement officials for the responsibilities they assume and actions they undertake pursuant to such agreements.

Effective Date: 03-22-2001



Section 3125.141 - Contract by child support enforcement agency for service of notice or order.

In providing for service of process of a notice or order as required under this chapter or Chapter 3111., 3115., 3119., 3121., or 3123. of the Revised Code and in locating the individual to be served, a child support enforcement agency may do one or both of the following:

(A) Contract with the sheriff of the county served by the agency to compensate the sheriff's office for the provision of services, staff, or equipment, or for the performance of actions, on behalf of the child support enforcement agency to accomplish the objectives of the support enforcement program pursuant to Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, et. seq., as amended, any regulations adopted under that act, and state law;

(B) Contract with a private person or entity to provide service of process for the agency if the agency determines that the sheriff of the county served by the agency is unable to provide the resources necessary for service of process in a timely manner. The contract may include additional incentives for successful service of process.

Effective Date: 03-21-2005; 03-21-2005



Section 3125.15 - Maintaining records of support orders.

A child support enforcement agency shall maintain records of support orders being administered or otherwise handled by the agency pursuant to sections 3121.81 to 3121.86 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.16 - Reviewing records.

Each obligor and each obligee under a support order may review all records maintained under section 3125.15 of the Revised Code that pertain to the support order and any other information maintained by the child support enforcement agency, except to the extent prohibited by state or federal law.

Effective Date: 03-22-2001



Section 3125.17 - Employment of staff attorneys.

Without the authorization of the court of common pleas or the consent of the prosecuting attorney and without engaging in competitive bidding to obtain the legal services, any child support enforcement agency may employ, through its appointing authority, staff attorneys to advise, assist, and represent the agency in its performance of its functions pertaining to the enforcement of support orders. The option to employ the staff attorneys shall be in addition to any other options available to the agency to obtain necessary legal services in connection with its performance of its functions pertaining to the enforcement of support orders, including the use of legal services provided by the prosecuting attorney pursuant to contract or otherwise or the obtaining of legal services through a competitive bidding process.

Effective Date: 03-22-2001



Section 3125.18 - Administering of Title IV-A programs.

A child support enforcement agency shall administer a Title IV-A program identified under division (A)(4)(c) or (f) of section 5101.80 of the Revised Code that the department of job and family services provides for the agency to administer under the department's supervision pursuant to section 5101.801 of the Revised Code.

Effective Date: 09-05-2001; 09-29-2005



Section 3125.19 - Budgeting and appropriation of funds.

The board of county commissioners of each county shall budget and appropriate to the child support enforcement agency serving the county both of the following:

(A) All federal money payable to the agency on the basis of its success in implementing activities related to child support enforcement under Title IV-D of the Social Security Act;

(B) Any funds that may be received from other federal or state sources for the agency.

Effective Date: 03-22-2001



Section 3125.191 - Child support operating fund.

There is hereby created in the state treasury the child support operating fund, which is a state special revenue fund. The department of job and family services may deposit into the fund a portion of the federal incentives described in division (A) of section 3125.19 of the Revised Code and authorized by 42 U.S.C. 658a that are received by the department of job and family services from the United States department of health and human services. The department of job and family services may use money in the child support operating fund for program and administrative purposes associated with the program of child support enforcement authorized by section 3125.03 of the Revised Code.

Effective Date: 06-30-2005



Section 3125.20 - Request for waiver of budgeting and appropriation requirement.

A board of county commissioners may request that the department of job and family services grant a waiver of the requirement that the money specified in division (A) of section 3125.19 of the Revised Code be budgeted and appropriated to the child support enforcement agency if the board can demonstrate, by meeting criteria established by the department, that the agency is effectively using procedures for establishing paternity, meeting the mandated service needs of clients, and complying with all applicable state and federal support rules and regulations.

Effective Date: 03-22-2001



Section 3125.21 - Funds used solely for support enforcement activities.

All moneys received from the federal or state government for reimbursement for support enforcement activities shall be used solely for support enforcement activities.

Effective Date: 03-22-2001



Section 3125.22 - Investing in repurchase agreements.

A child support enforcement agency may invest any of the moneys collected pursuant to the performance of its duties under Chapters 3111., 3119., 3121., 3123., and 3125. of the Revised Code in a repurchase agreement in which a bank agrees to sell short-term federally guaranteed securities with an obligation of the bank to repurchase the securities. All interest derived pursuant to investments made under this section shall be retained by the agency and used solely for support enforcement activities.

Effective Date: 03-22-2001



Section 3125.24 - Supervision by department of job and family services.

Each child support enforcement agency shall be operated under the supervision of the department of job and family services in accordance with the program of child support enforcement established pursuant to section 3125.03 of the Revised Code.

The department shall ensure that all child support enforcement agencies comply with all applicable state and federal support regulations, including the affirmative duties of Title IV-D of the Social Security Act.

Effective Date: 03-22-2001



Section 3125.25 - Administrative rules governing operation of support enforcement.

The director of job and family services shall adopt rules under Chapter 119. of the Revised Code governing the operation of support enforcement by child support enforcement agencies. The rules shall include, but shall not be limited to, the following:

(A) Provisions relating to plans of cooperation between the agencies and boards of county commissioners entered into under section 3125.12 of the Revised Code ;

(B) Provisions for the compromise and waiver of child support arrearages owed to the state and federal government, consistent with Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651 et seq., as amended;

(C) Requirements for public hearings by the agencies ;

(D) Provisions for appeals of agency decisions under procedures established by the director.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001



Section 3125.27 - Collection of support amounts due.

Except as provided in sections 3123.14, 3123.73, 3125.28, and 3125.29 of the Revised Code, no child support enforcement agency shall collect any support amounts due under a support order as part of its duties to enforce support orders.

Effective Date: 03-22-2001



Section 3125.28 - Provisions until support order is converted to automated centralized system.

(A) Notwithstanding any other section of the Revised Code and except as provided in section 3125.29 of the Revised Code, a child support enforcement agency shall collect and disburse all support amounts under a support order it is administering pursuant to law as it existed prior to January 1, 1998, and shall collect the additional amount imposed under division (G)(1) of section 2301.35 of the Revised Code as it existed prior to January 1, 1998, until the support order is converted to the automated data processing system under section 3125.07 of the Revised Code and the office of child support authorizes centralized collection and disbursement of support amounts under the support order pursuant to the rules adopted under section 3121.71 of the Revised Code.

(B) Notwithstanding any other section of the Revised Code and except as provided in section 3125.29 of the Revised Code, the agency administering the support order shall collect the amounts permitted to be collected, and perform other duties required, with respect to the support order pursuant to division (D)(1) of section 2301.373, division (B)(3)(a) of section 2301.374, divisions (E)(4)(b), (F), and (I) of section 3111.23, division (E) of section 3111.99, divisions (G)(4)(b), (H)(3), and (K) of section 3113.21, division (B) of section 3113.212, division (E) of section 3113.99, and division (A)(3) of section 5101.323 of the Revised Code as those sections existed prior to January 1, 1998, and the agency shall collect the amounts permitted to be collected by the office of child support, and perform other duties required of the office, with respect to the support order pursuant to section 3123.62 and section 3123.72 of the Revised Code, until the support order is converted and authorization for centralized collection and disbursement is given.

Effective Date: 03-22-2001



Section 3125.29 - Paying amounts in person at agency office.

(A) After conversion occurs and authorization for centralized collection and disbursement is granted as described in section 3125.28 of the Revised Code, a child support enforcement agency may continue to collect the following amounts from obligors who pay the amounts in person at the office of the agency:

(1) Current support amounts and arrearages due under a support order being administered by the agency and the additional amount imposed pursuant to section 3119.27 of the Revised Code with respect to the order;

(2) Amounts collected pursuant to sections 3121.59, 3123.45, 3123.56, 3123.62, division (B) of section 3123.72, and section 3123.956 of the Revised Code.

(B) All amounts collected pursuant to division (A) of this section shall be forwarded to the office of child support no later than one day after receipt of the amounts.

Effective Date: 03-22-2001



Section 3125.30 - Agency to forward amounts collected.

Amounts collected by a collection agent that has a contract with a child support enforcement agency pursuant to section 3125.13 of the Revised Code shall be paid to the office of child support. The agency shall forward any amounts collected pursuant to sections 3123.14 and 3123.73 of the Revised Code to the office no later than one day after receipt of those amounts.

Effective Date: 03-22-2001



Section 3125.36 - Applying for Title IV-D services.

(A) Subject to division (B) of this section, all support orders that are administered by a child support enforcement agency designated under section 307.981 of the Revised Code or former section 2301.35 of the Revised Code and are eligible for Title IV-D services shall be Title IV-D cases under Title IV-D of the "Social Security Act." Subject to division (B) of this section, all obligees of support orders administered by the agency shall be considered to have filed a signed application for Title IV-D services.

(B) Except as provided in division (D) of this section, a court that issues or modifies a support order shall require the obligee under the order to sign, at the time of the issuance or modification of the order, an application for Title IV-D services and to file, as soon as possible, the signed application with the child support enforcement agency that will administer the order. The application shall be on a form prescribed by the department of job and family services. Except as provided in division (D) of this section, a support order that is administered by a child support enforcement agency, and that is eligible for Title IV-D services shall be a Title IV-D case under Title IV-D of the "Social Security Act" only upon the filing of the signed application for Title IV-D services.

(C) A child support enforcement agency shall make available an application for Title IV-D services to all persons requesting a child support enforcement agency's assistance in an action under sections 3111.01 to 3111.18 of the Revised Code or in an administrative proceeding brought to establish a parent and child relationship, to establish or modify an administrative support order, or to establish or modify an order to provide health insurance coverage for the children subject to a support order.

(D) An obligee under a support order who has assigned the right to the support pursuant to section 5101.59 or 5107.20 of the Revised Code shall not be required to sign an application for Title IV-D services. The support order shall be considered a Title IV-D case.

Effective Date: 03-22-2001



Section 3125.37 - Application fee for furnishing services.

The department of job and family services shall charge an application fee of up to twenty-five dollars, as determined by rule adopted by the director of job and family services pursuant to Chapter 119. of the Revised Code, for furnishing services under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, to persons not participating in Ohio works first under Chapter 5107. of the Revised Code or to persons not exempted from paying the fee under section 454(6)(B) of the "Social Security Act," as amended by the "Balanced Budget Act of 1997," 111 Stat. 625, 42 U.S.C. 654(6)(B). The director shall adopt rules pursuant to Chapter 119. of the Revised Code authorizing counties, at their option, to waive the payment of the fee. The application fee, unless waived pursuant to rules adopted by the director pursuant to this section, shall be paid by those persons.

Effective Date: 03-22-2001



Section 3125.38 - Department of job and family services to provide annual reviews and reports.

The department of job and family services shall provide annual reviews of and reports to the secretary of health and human services concerning programs operated under Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, pursuant to rules adopted under section 3125.39 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.39 - Administrative rules for annual reviews and reports and regarding accomplishment levels and improvement rates.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code that establish the following:

(A) Procedures for annual reviews of and reports to the secretary of health and human services on the programs operated under Title IV-D of the "Social Security Act," as amended, including information necessary to measure compliance with federal requirements for expedited procedures;

(B) Procedures for transmitting data and calculations regarding levels of accomplishment and rates of improvement for paternity establishment and child support enforcement from the automatic data processing system required under section 3125.07 of the Revised Code to the secretary of health and human services.

Effective Date: 03-22-2001



Section 3125.41 - Access to information for enforcement purposes.

(A) As used in this section:

(1) "Cable television service" has the same meaning as in section 2913.01 of the Revised Code.

(2) "Public utility" means a person or entity, including an entity owned or operated by a municipal corporation or other government entity, that is described in section 4905.03 of the Revised Code as a telephone company, electric light company, gas company, natural gas company, water-works company, heating or cooling company, or sewage disposal system company, or that is providing cable television service.

(B) Except as provided in section 3125.43 of the Revised Code, the office of child support shall have access to all of the following unless release of the information is prohibited by federal or state law:

(1) Any information in the possession of any officer or entity of the state or any political subdivision of the state that would aid the office in locating an absent parent or child pursuant to section 3125.06 of the Revised Code;

(2) Any information concerning the employment, compensation, and benefits of any obligor or obligee subject to a support order in the possession of any person;

(3) The name and address of any obligor or obligee subject to a support order and the obligor's or obligee's employer in the customer records of a public utility.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 03-22-2001



Section 3125.42 - Request for information by office for child support.

The person or entity required to provide information pursuant to section 3125.41 of the Revised Code, may provide such information to a child support enforcement agency at the agency's request or require the agency to request that the office of child support request the information for the agency. The office shall request the information from the person or entity on the request of a child support enforcement agency.

Effective Date: 03-22-2001



Section 3125.43 - Information provided by department of taxation.

The department of taxation shall not provide any information to the office of child support, except as provided in this section. For purposes of the establishment of paternity, the establishment, modification, or enforcement of support orders, and the location of absent parents pursuant to child support enforcement activities and activities to establish and enforce orders allocating parenting rights and responsibilities and parenting time orders, the office is authorized to obtain information concerning the residential address and income of taxpayers if that information is contained in the state tax records maintained by the department. The department shall not provide any information to the office if the provision of the information is prohibited by state or federal law.

Effective Date: 03-22-2001



Section 3125.44 - Reimbursement of department of taxation.

The office of child support shall reimburse the department of taxation for the cost of accessing and obtaining the information described in section 3125.43 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.45 - Immunity.

An officer or entity of the state or political subdivision of the state or any other person who provides information pursuant to section 3125.41, 3125.42, or 3125.43 of the Revised Code shall not be subject to criminal or civil liability for providing the information.

Effective Date: 03-22-2001



Section 3125.46 - Failing to provide information.

No person or entity, other than an officer or entity of the state or a political subdivision of the state, shall fail to provide information as required by section 3125.41 or 3125.42 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.47 - Fines.

A person or entity that violates section 3125.46 of the Revised Code may be fined five hundred dollars.

Effective Date: 03-22-2001



Section 3125.48 - Filing an action to impose fine.

The department of job and family services shall file an action in the court of common pleas of Franklin county, requesting that the court impose the fine described in section 3125.47 of the Revised Code for failure to provide information as required by section 3125.41 or 3125.42 of the Revised Code. If the court determines that a person or entity failed to provide the information, it may impose the fine. The court shall direct that the fine be paid to the department.

Effective Date: 03-22-2001



Section 3125.49 - Prohibiting use of social security numbers.

Neither the office of child support nor any child support enforcement agency shall use any social security number made available to it under section 3705.07 of the Revised Code for any purpose other than child support enforcement.

Effective Date: 03-22-2001



Section 3125.50 - Prohibiting disclosure of information.

Except as provided by the rules adopted pursuant to section 3125.51 of the Revised Code, no person shall do either of the following:

(A) Disclose information concerning applicants for and recipients of Title IV-D support enforcement program services provided by a child support enforcement agency;

(B) Disclose any information collected pursuant to section 3125.41, 3125.42, or 3125.43 of the Revised Code.

Effective Date: 03-22-2001



Section 3125.51 - Administrative rules for access to, use and disclosure of information.

The director of job and family services shall adopt rules governing access to, and use and disclosure of, the information described in section 3125.50 of the Revised Code. The rules shall be consistent with the requirements of Title IV-D of the "Social Security Act," 88 Stat. 2351 (1975), 42 U.S.C. 651, as amended, and any rules adopted under Title IV-D.

Effective Date: 03-22-2001



Section 3125.58 - Court rules establishing time limits for support cases.

Each court with jurisdiction to issue court support orders or orders establishing the existence or nonexistence of a parent and child relationship shall establish rules of court to ensure that the following percentage of all actions to establish the existence or nonexistence of a parent and child relationship, to establish a support requirement, or to modify a previously issued court support order are completed within the following time limits:

(A) Seventy-five per cent of all of the actions shall be completed within six months after the date of initial filing;

(B) Ninety per cent of all of the actions shall be completed within twelve months after the date of initial filing.

Effective Date: 03-22-2001



Section 3125.59 - Temporary support orders.

With respect to a case for the establishment or modification of a support requirement that involves complex legal issues requiring full judicial review, the court shall issue a temporary support order within the time limits set forth in section 3125.58 of the Revised Code. The order shall be in effect until a final support order is issued in the case. All cases in which the imposition of a notice or order under section 3121.03 of the Revised Code is contested shall be completed within the period of time specified by law for completion of the case. The failure of a court to complete a case within the required period does not affect the ability of any court to issue any order under this section or any other section of the Revised Code for the payment of support, does not provide any defense to any order for the payment of support that is issued under this section or any other section of the Revised Code, and does not affect any obligation to pay support.

Effective Date: 03-22-2001



Section 3125.60 - Appointing magistrates - administrative and support personnel.

(A) In any Title IV-D case, the judge, when necessary to satisfy the federal requirement of expedited process for obtaining court support orders and enforcing support orders, may appoint magistrates to make findings of fact and recommendations for the judge's approval in the case. All magistrates appointed pursuant to this section shall be attorneys admitted to the practice of law in this state. A court that appoints a magistrate pursuant to this section may appoint any additional administrative and support personnel for the magistrate.

(B) Any magistrate appointed pursuant to this section may perform any of the following functions:

(1) Taking testimony and keeping a record in the case;

(2) Evaluating evidence and issuing recommendations to establish and modify court support orders and enforce support orders;

(3) Accepting voluntary acknowledgments of support liability and stipulated agreements setting the amount of support to be paid;

(4) Entering default orders if the obligor does not respond to notices in the case within a reasonable time after the notices are issued;

(5) Any other functions considered necessary by the court.

Effective Date: 03-22-2001



Section 3125.99 - Penalty.

Whoever violates section 3125.50 of the Revised Code shall be fined not more than five hundred dollars, or imprisoned not more than six months, or both.

Effective Date: 03-22-2001






Chapter 3127 - UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

Section 3127.01 - Definitions.

(A) As used in the Revised Code, "uniform child custody jurisdiction and enforcement act" means the act addressing interstate recognition and enforcement of child custody orders adopted in 1997 by the national conference of commissioners on uniform state laws or any law substantially similar to the act adopted by another state.

(B) As used in sections 3127.01 to 3127.53 of the Revised Code:

(1) "Abandoned" means the parents of a child have failed to visit or maintain contact with the child for more than ninety days, regardless of whether the parents resume contact with the child after that ninety-day period.

(2) "Child" means an individual who has not attained eighteen years of age.

(3) "Child custody determination" means a judgment, decree, or other order of a court that provides for legal custody, physical custody, parenting time, or visitation with respect to a child. "Child custody determination" includes an order that allocates parental rights and responsibilities. "Child custody determination" includes permanent, temporary, initial, and modification orders. "Child custody determination" does not include an order or the portion of an order relating to child support or other monetary obligations of an individual.

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, parenting time, or visitation with respect to a child is an issue. "Child custody proceeding" may include a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, parentage, termination of parental rights, or protection from domestic violence. "Child custody proceeding" does not include a proceeding regarding juvenile delinquency, contractual emancipation, or enforcement pursuant to sections 3127.31 to 3127.47 of the Revised Code.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately preceding the commencement of a child custody proceeding and, if a child is less than six months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(8) "Initial determination" means the first child custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under sections 3127.01 to 3127.53 of the Revised Code.

(10) "Issuing state" means the state in which a child custody determination is made.

(11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than the child's parent, who meets both of the following criteria:

(a) The person has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence from the child, within one year immediately before the commencement of a child custody proceeding; and

(b) The person has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or Alaskan Native village that is recognized by federal or state law.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

Effective Date: 04-11-2005



Section 3127.02 - Application of chapter.

Sections 3127.01 to 3127.53 of the Revised Code do not govern adoption proceedings or proceedings pertaining to the authorization of emergency medical care for a child.

Effective Date: 04-11-2005



Section 3127.03 - Custody proceeding pertaining to Indian child.

(A) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. 1901 et seq., is not subject to sections 3127.01 to 3127.53 of the Revised Code to the extent that the proceeding is governed by the Indian Child Welfare Act.

(B) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying sections 3127.01 to 3127.53 of the Revised Code.

(C) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of sections 3127.01 to 3127.53 of the Revised Code shall be recognized and enforced under sections 3127.31 to 3127.47 of the Revised Code.

Effective Date: 04-11-2005



Section 3127.04 - Foreign country treated as state - enforcement of foreign custody determinations.

(A) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying sections 3127.01 to 3127.24 of the Revised Code.

(B) Except as otherwise provided in division (C) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of sections 3127.01 to 3127.53 of the Revised Code shall be recognized and enforced under sections 3127.31 to 3127.47 of the Revised Code.

(C) A court of this state need not apply sections 3127.01 to 3127.53 of the Revised Code if the law governing child custody determinations of a foreign country violates fundamental principles of human rights.

Effective Date: 04-11-2005



Section 3127.05 - Custody determinations under chapter as binding.

A child custody determination made by a court of this state with jurisdiction under sections 3127.01 to 3127.53 of the Revised Code binds all persons who have been served in accordance with the laws of this state, notified in accordance with section 3127.07 of the Revised Code, or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

Effective Date: 04-11-2005



Section 3127.06 - Calendar priorities.

Upon the request of a party to a child custody proceeding that raises a question of existence or exercise of jurisdiction under sections 3127.01 to 3127.53 of the Revised Code, the question shall be given calendar priority and handled expeditiously.

Effective Date: 04-11-2005



Section 3127.07 - Notice and proof of service for personal jurisdiction outside Ohio.

(A) Notice required for the exercise of jurisdiction over a person outside this state may be given in a manner prescribed by the Rules of Civil Procedure, or the Rules of Juvenile Procedure, as appropriate, for service of process or by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(B) Proof of service may be made in the manner prescribed by the Rules of Civil Procedure, or the Rules of Juvenile Procedure, as appropriate, or by the law of the state in which the service is made.

(C) Notice is not required if the person submits to the jurisdiction of the court.

Effective Date: 04-11-2005



Section 3127.08 - Immunity to personal jurisdiction regarding unrelated matter.

(A) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the child custody proceeding.

(B) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(C) The immunity granted by division (A) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under sections 3127.01 to 3127.53 of the Revised Code that are committed by an individual while present in this state.

Effective Date: 04-11-2005



Section 3127.09 - Communication with non-Ohio court - opportunity to participate.

(A) A court of this state may communicate with a court in another state concerning a proceeding arising under sections 3127.01 to 3127.53 of the Revised Code.

(B) The court may give the parties the opportunity to participate in the communication. If the parties are not able to participate in the communication, they shall be given the opportunity to present facts and legal arguments before a decision concerning jurisdiction is made.

(C) Communication between courts concerning scheduling, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(D) Except as otherwise provided in division (C) of this section, a record shall be made of a communication under this section. The parties shall be informed promptly of the communication and granted access to the record.

(E) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Effective Date: 04-11-2005



Section 3127.10 - Testimony of out-of state witnesses.

(A) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(B) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(C) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

Effective Date: 04-11-2005



Section 3127.11 - Requests to or from non-Ohio court - expenses - forwarding of copies.

(A) A court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made concerning the allocation of parental rights and responsibilities for the care of a child involved in a pending proceeding with respect to the designation of a parent as the residential parent and legal custodian of the child and with respect to the custody of the child in any other person;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request;

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(B) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in division (A) of this section.

(C) The court may assess travel and other necessary and reasonable expenses incurred under divisions (A) and (B) of this section against the parties according to the law of this state.

(D) Upon appropriate request by a court or law enforcement official of another state, a court of this state shall forward a certified copy of the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding to the court or law enforcement official of the other state.

Effective Date: 04-11-2005



Section 3127.15 - Jurisdictional basis for initial custody determination.

(A) Except as otherwise provided in section 3127.18 of the Revised Code, a court of this state has jurisdiction to make an initial determination in a child custody proceeding only if one of the following applies:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state.

(2) A court of another state does not have jurisdiction under division (A)(1) of this section or a court of the home state of the child has declined to exercise jurisdiction on the basis that this state is the more appropriate forum under section 3127.21 or 3127.22 of the Revised Code, or a similar statute of the other state, and both of the following are the case:

(a) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence.

(b) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships.

(3) All courts having jurisdiction under division (A)(1) or (2) of this section have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under section 3127.21 or 3127.22 of the Revised Code or a similar statute enacted by another state.

(4) No court of any other state would have jurisdiction under the criteria specified in division (A)(1), (2), or (3) of this section.

(B) Division (A) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(C) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

Effective Date: 04-11-2005



Section 3127.16 - Exclusive continuing jurisdiction over determination - termination.

Except as otherwise provided in section 3127.18 of the Revised Code, a court of this state that has made a child custody determination consistent with section 3127.15 or 3127.17 of the Revised Code has exclusive, continuing jurisdiction over the determination until the court or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

Effective Date: 04-11-2005



Section 3127.17 - Modification of custody determination of non-Ohio court.

Except as otherwise provided in section 3127.18 of the Revised Code, a court of this state may not modify a child custody determination made by a court of another state unless the court of this state has jurisdiction to make an initial determination under division (A)(1) or (2) of section 3127.15 of the Revised Code and one of the following applies:

(A) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under section 3127.16 of the Revised Code or a similar statute of the other state or that a court of this state would be a more convenient forum under section 3127.21 of the Revised Code or a similar statute of the other state.

(B) The court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

Effective Date: 04-11-2005



Section 3127.18 - Temporary emergency jurisdiction - no previous custody determination.

(A) A court of this state has temporary emergency jurisdiction if a child is present in this state and either of the following applies:

(1) The child has been abandoned.

(2) It is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(B) If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(C) If there is a previous child custody determination that is entitled to be enforced under this chapter, or a child custody proceeding has been commenced in a court of a state having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or until the period expires.

(D) A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of a state having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction pursuant to sections 3127.15 to 3127.17 of the Revised Code, upon being informed that a child custody proceeding has been commenced in or a child custody determination has been made by a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

Effective Date: 04-11-2005



Section 3127.19 - Notice and opportunity to be heard.

(A) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards set forth in section 3127.07 of the Revised Code shall be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(B) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(C) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter shall be governed by the law of this state as in child custody proceedings between residents of this state.

Effective Date: 04-11-2005



Section 3127.20 - Custody proceeding pending in another state.

(A) Except as otherwise provided in section 3127.18 of the Revised Code, a court of this state may not exercise its jurisdiction under sections 3127.15 to 3127.17 of the Revised Code if, at the time of the commencement of the proceeding, a child custody proceeding concerning the child is pending in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under section 3127.21 of the Revised Code or a similar statute of the other state.

(B) Except as otherwise provided in section 3127.18 of the Revised Code, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to section 3127.23 of the Revised Code. If the court determines that a child custody proceeding is pending in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(C) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may do any of the following:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement;

(3) Upon the demonstration of an emergency, proceed with the modification under conditions the court considers appropriate.

Effective Date: 04-11-2005



Section 3127.21 - Jurisdiction declined - forum non conveniens.

(A) A court of this state that has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more convenient forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or at the request of another court.

(B) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including the following:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including the testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence;

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(C) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(D) A court of this state may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

Effective Date: 04-11-2005



Section 3127.22 - Jurisdiction declined - unjustifiable conduct - remedy - assessment of expenses.

(A) Except as otherwise provided in section 3127.18 of the Revised Code or another law of this state, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless one of the following applies:

(1) The parents and all persons acting as parents have agreed to the exercise of jurisdiction.

(2) A court of the state otherwise having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code determines that this state is a more appropriate forum under section 3127.21 of the Revised Code or a similar statute of the state.

(3) No court of any other state would have jurisdiction under the criteria specified in sections 3127.15 to 3127.17 of the Revised Code.

(B) If a court of this state declines to exercise its jurisdiction pursuant to division (A) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under sections 3127.15 to 3127.17 of the Revised Code or a similar statute of another state.

(C) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to division (A) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state or a political subdivision of this state unless authorized by law other than this chapter.

(D) As used in this section, "unjustifiable conduct" means conduct by a parent or that parent's surrogate that attempts to create jurisdiction in this state by removing the child from the child's home state, secreting the child, retaining the child, or restraining or otherwise preventing the child from returning to the child's home state in order to prevent the other parent from commencing a child custody proceeding in the child's home state.

Effective Date: 04-11-2005



Section 3127.23 - Contents of pleading or affidavit.

(A) Each party in a child custody proceeding, in the party's first pleading or in an affidavit attached to that pleading, shall give information if reasonably ascertainable under oath as to the child's present address or whereabouts, the places where the child has lived within the last five years, and the name and present address of each person with whom the child has lived during that period. In this pleading or affidavit, each party also shall include all of the following information:

(1) Whether the party has participated as a party, a witness, or in any other capacity in any other proceeding concerning the allocation, between the parents of the same child, of parental rights and responsibilities for the care of the child including any designation of parenting time rights and the designation of the residential parent and legal custodian of the child or that otherwise concerned the custody of or visitation with the same child and, if so, the court, case number and the date of the child custody determination, if any;

(2) Whether the party knows of any proceedings that could affect the current proceeding, including proceedings for enforcement of child custody determinations, proceedings relating to domestic violence or protection orders, proceedings to adjudicate the child as an abused, neglected, or dependent child, proceedings seeking termination of parental rights, and adoptions, and, if so, the court, the case number, and the nature of the proceeding;

(3) Whether the party knows of any person who is not a party to the proceeding and has physical custody of the child or claims to be a parent of the child who is designated the residential parent and legal custodian of the child or to have parenting time rights with respect to the child or to be a person other than a parent of the child who has custody or visitation rights with respect to the child and, if so, the names and addresses of those persons.

(B) If the declaration under division (A)(1), (2), or (3) of this section is in the affirmative, the declarant shall give additional information as required by the court. The court may examine the parties under oath as to details of the information furnished and as to other matters pertinent to the court's jurisdiction and the disposition of the case.

(C) Each party has a continuing duty to inform the court of any child custody proceeding concerning the child in this or any other state that could affect the current proceeding.

(D) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by the disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, and liberty of the party or child and determines that the disclosure is in the interests of justice.

(E) A public children services agency, acting pursuant to a complaint or an action on a complaint filed under section 2151.27 of the Revised Code, is not subject to the requirements of this section.

(F) As used in this section, "abused child" has the same meaning as in section 2151.031 of the Revised Code, "neglected child" has the same meaning as in section 2151.03 of the Revised Code, and "dependent child" has the same meaning as in section 2151.04 of the Revised Code.

Effective Date: 04-11-2005



Section 3127.24 - Order to appear - costs.

(A) The court may order any party to a child custody proceeding who is in this state to appear personally before the court with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear personally with the child.

(B) If a party to a child custody proceeding whose presence is desired by the court is outside this state with or without the child, the court may order that the notice given under section 3127.07 of the Revised Code include a statement directing that party to appear personally with or without the child and informing the party that failure to appear may result in a decision adverse to that party.

(C) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(D) If a party to a child custody proceeding who is outside this state is directed to appear under division (B) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses for the appearance of the party and the child .

Effective Date: 04-11-2005



Section 3127.31 - Definitions - petitioner and respondent.

As used in sections 3127.31 to 3127.47 of the Revised Code:

(A) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(B) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

Effective Date: 04-11-2005



Section 3127.32 - Enforcement of order for return of child under Hague convention.

Under this chapter, and subject to sections 2101.022 and 2301.03 of the Revised Code, a juvenile court or other court with appropriate jurisdiction may enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

Effective Date: 04-11-2005



Section 3127.33 - Recognition of custody determination of non-Ohio court.

(A) A court of this state shall recognize and enforce a child custody determination of a court of another state if that state exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(B) A court of this state may use any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in sections 3127.31 to 3127.47 of the Revised Code are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

Effective Date: 04-11-2005



Section 3127.34 - Temporary enforcement order by court lacking jurisdiction to modify custody.

(A) A court of this state that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing either of the following:

(1) A parenting time or visitation schedule made by a court of another state;

(2) The parenting time or visitation provisions of a child custody determination of another state that does not provide for a specific parenting time or visitation schedule.

(B) If a court of this state makes an order under division (A)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in sections 3127.15 to 3127.24 of the Revised Code. The order shall remain in effect until an order is obtained from the other court or until the period expires.

Effective Date: 04-11-2005



Section 3127.35 - Registration of child custody determination by non-Ohio court - contest of validity.

(A) Subject to sections 2101.022 and 2301.03 of the Revised Code, the clerk of a juvenile court or other court with appropriate jurisdiction may register a child custody determination issued by a court of another state, with or without a simultaneous request for enforcement, on receipt of all of the following:

(1) A letter or other document requesting that the child custody determination be registered;

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that, to the best of the knowledge and belief of the person seeking registration, the order has not been modified;

(3) Except as otherwise provided in section 3127.23 of the Revised Code, the name and address of the person seeking registration and any parent who is designated the residential parent and legal custodian of the child or to have parenting time with respect to the child or any person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered;

(4) An advance deposit or fee established by the court.

(B) On receipt of the documents and information required by division (A) of this section, the registering court shall do both of the following:

(1) Cause the child custody determination to be filed as a foreign judgment together with one copy of any accompanying documents and information, regardless of their form;

(2) Serve notice of the registration request on the persons named pursuant to division (A)(3) of this section, and provide them with an opportunity to contest the registration in accordance with this section.

(C) The notice required by division (B)(2) of this section shall state all of the following:

(1) That the registered child custody determination is enforceable as of the date of the registration in the same manner as a child custody determination issued by a court of this state;

(2) That a hearing to contest the validity of the registered determination must be requested within thirty days after service of notice;

(3) That failure to contest the registration shall result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(D) A person seeking to contest the validity of a registered order shall request a hearing within thirty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes one of the following circumstances:

(1) The issuing court did not have jurisdiction under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(3) The person contesting registration was entitled to notice of the child custody proceeding for which registration is sought, but notice was not given in accordance with the standards of section 3127.07 of the Revised Code or a similar statute of another state.

(E) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served in accordance with division (B)(2) of this section must be notified of the confirmation.

(F) Confirmation of a registered child custody determination, whether by operation of law or after notice and hearing, precludes further contest of the determination with respect to any matter that could have been asserted at the time of registration.

Effective Date: 04-11-2005



Section 3127.36 - Enforcement of registered custody determination by non-Ohio court.

(A) Subject to sections 2101.022 and 2301.03 of the Revised Code, a juvenile court or other court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(B) Subject to sections 2101.022 and 2301.03 of the Revised Code, a juvenile court and each other court of this state shall recognize and enforce, but may not modify except in accordance with sections 3127.15 to 3127.24 of the Revised Code, a registered child custody determination of a court of another state.

Effective Date: 04-11-2005



Section 3127.37 - Communication with non-Ohio court where modification proceeding pending.

Subject to sections 2101.022 and 2301.03 of the Revised Code, if a proceeding for enforcement under sections 3127.31 to 3127.46 of the Revised Code is commenced in a juvenile court or other court of this state with appropriate jurisdiction and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement shall continue unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

Effective Date: 04-11-2005



Section 3127.38 - Petition for enforcement of custody determination - procedure - order.

(A) A petition for enforcement pursuant to sections 3127.31 to 3127.46 of the Revised Code must be verified. All orders sought to be enforced and any order confirming registration must be attached to the petition. The orders attached to the petition shall be the original or a certified copy, whichever a court requires.

(B) A petition for enforcement of a child custody determination shall state all of the following:

(1) Whether the court that issued the child custody determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings for enforcement of child custody determinations, proceedings relating to domestic violence or protection orders, proceedings to adjudicate the child as an abused, neglected, or dependent child, proceedings seeking termination of parental rights, and adoptions, and, if so, the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought;

(6) If the child custody determination has been registered and confirmed under section 3127.35 of the Revised Code, the date and place of registration.

(C) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. If possible, the hearing must be held on the next judicial day after service of the order. If holding the hearing on that date is impossible, the court shall hold the hearing on the first judicial day possible. The court may extend the date of the hearing at the request of the petitioner.

(D) An order issued under division (C) of this section shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and that the respondent pay fees, costs, and expenses under section 3127.42 of the Revised Code and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes either of the following:

(1) That the child custody determination has not been registered and confirmed under section 3127.35 of the Revised Code and that one of the following circumstances applies:

(a) The issuing court did not have jurisdiction under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(b) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(c) The respondent was entitled to notice of the child custody proceeding for which enforcement is sought, but notice was not given in accordance with the standards of section 3127.07 of the Revised Code or a similar statute of another state.

(2) That the child custody determination for which enforcement is sought was registered and confirmed under section 3127.35 of the Revised Code but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

Effective Date: 04-11-2005



Section 3127.39 - Service of petition and order.

Except as otherwise provided in section 3127.41 of the Revised Code, the petition and order shall be served by any method authorized by the Rules of Civil Procedure upon respondent and any person who has physical custody of the child.

Effective Date: 04-11-2005



Section 3127.40 - Order to take immediate physical possession of child - additional relief - privileges.

(A) Unless the court issues a temporary emergency order pursuant to section 3127.18 of the Revised Code, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes either of the following:

(1) That the child custody determination has not been registered and confirmed under section 3127.35 of the Revised Code and that one of the following circumstances applies:

(a) The issuing court did not have jurisdiction under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(b) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(c) The respondent was entitled to notice of the child custody proceeding for which enforcement is sought, but notice was not given in accordance with the standards of section 3127.07 of the Revised Code or a similar statute of another state.

(2) That the child custody determination for which enforcement is sought was registered and confirmed under section 3127.35 of the Revised Code but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

(B) The court shall award the fees, costs, and expenses authorized under section 3127.42 of the Revised Code, and may grant additional relief, including a request for the assistance of law enforcement officials, and shall set a further hearing to determine whether the additional relief is appropriate.

(C) If a party called to testify in a proceeding to enforce a child custody determination refuses to answer on the basis that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(D) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this chapter.

Effective Date: 04-11-2005



Section 3127.41 - Warrant to take physical custody where imminent danger of harm or removal.

(A) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this state.

(B) If the court, upon the testimony of the petitioner or another witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. If possible, the court shall hear the petition on the next judicial day after the warrant is executed. If it is impossible to hold a hearing on that date, the court shall hold the hearing on the first judicial day possible. The application for the warrant shall include the statements required by division (B) of section 3127.38 of the Revised Code.

(C) A warrant to take physical custody of a child shall do all of the following:

(1) Specify the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately;

(3) Provide for the placement of the child pending final relief.

(D) The respondent shall be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(E) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or another witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(F) The court may impose conditions upon the placement of a child to ensure the appearance of the child and the child's custodian.

Effective Date: 04-11-2005



Section 3127.42 - Award of fees, expenses and costs to prevailing party.

(A) A court shall award the prevailing party in an action to enforce a child custody determination, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(B) The court shall not assess fees, costs, or expenses against a state or a political subdivision of a state unless authorized by law other than this chapter.

Effective Date: 04-11-2005



Section 3127.43 - Full faith and credit to orders issued by court of another state.

A court of this state shall accord full faith and credit to an order issued by another state consistent with this chapter that enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under sections 3127.15 to 3127.24 of the Revised Code or a similar statute of another state.

Effective Date: 04-11-2005



Section 3127.44 - Appeal from final order.

An appeal may be taken from a final order in a proceeding under sections 3127.31 to 3127.47 of the Revised Code. The supreme court of this state shall, by rule, provide for expedited appellate review of cases appealed under this section. Unless the court enters a temporary emergency order under section 3127.18 of the Revised Code, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

Effective Date: 04-11-2005



Section 3127.45 - Actions to locate, obtain return of child, or enforce custody determination.

(A) In a case arising under this chapter or involving the Hague Convention on the Civil Aspects in International Child Abduction, the prosecutor may take any lawful action, including resort to a proceeding under sections 3127.31 to 3127.47 of the Revised Code or any other available civil proceeding, to locate a child, obtain the return of a child, or enforce a child custody determination if there is any of the following:

(1) An existing child custody determination;

(2) A request to locate a child, obtain the return of a child, or enforce a child custody determination from a court in a pending child custody proceeding;

(3) A reasonable belief that a criminal statute has been violated;

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(B) A prosecutor acting under this section acts on behalf of the court and may not represent any party.

Effective Date: 04-11-2005



Section 3127.46 - Authorized enforcement actions by law enforcement officer.

At the request of a prosecutor or other appropriate public official acting under section 3127.45 of the Revised Code, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist the prosecutor or appropriate public official with responsibilities under section 3127.45 of the Revised Code.

Effective Date: 04-11-2005



Section 3127.47 - Assessment of enforcement expenses and costs against losing party.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under section 3127.45 or 3127.46 of the Revised Code.

Effective Date: 04-11-2005



Section 3127.51 - Construction of chapter to promote uniformity.

In applying and construing sections 3127.01 to 3127.53 of the Revised Code, consideration shall be given to the need to promote uniformity of law with respect to its subject matter among states that enact a uniform child custody jurisdiction and enforcement act.

Effective Date: 04-11-2005



Section 3127.52 - Provisions of chapter severable.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Effective Date: 04-11-2005



Section 3127.53 - Prospective application of chapter.

A motion or other request for relief made in a parenting or child custody proceeding or to enforce a parenting or child custody determination that was commenced before the effective date of this section is governed by the law in effect at the time the motion or other request was made.

Effective Date: 04-11-2005









Title [33] XXXIII EDUCATION - LIBRARIES

Chapter 3301 - DEPARTMENT OF EDUCATION

Section 3301.01 - State board of education.

(A) There is hereby created the state board of education consisting of nineteen members with eleven elected members, one each to be elected in accordance with section 3301.03 of the Revised Code from each of the districts established in accordance with division (B) of this section, and with eight members to be appointed by the governor with the advice and consent of the senate. In addition to the nineteen elected or appointed members, the chairperson of the committee of the senate that primarily deals with education and the chairperson of the committee of the house of representatives that primarily deals with education shall be nonvoting ex officio members of the board.

(B)

(1) The territory of each state board of education district for each elected voting member of the board shall consist of the territory of three contiguous senate districts as established in the most recent apportionment for members of the general assembly, but the territory of no senate district shall be part of the territory of more than one state board of education district. Each state board of education district shall be as compact as practicable. The districts shall include, when practicable, some districts that primarily consist of territory in rural areas and some districts that primarily consist of territory in urban areas.

(2) If, after the apportionment for members of the general assembly is made in any year, the general assembly does not during that year enact legislation establishing state board of education districts in accordance with division (B)(1) of this section, the governor shall designate the boundaries of the districts in accordance with division (B)(1) of this section no later than the thirty-first day of January of the year next succeeding such apportionment. Upon making such designation, the governor shall give written notice of the boundaries of the districts to each member of the state board of education, including the nonvoting ex officio members; the superintendent of public instruction; the president of the senate; the speaker of the house of representatives; and the board of elections of each county in each new district. On the first day of February in any year in which the governor designates the boundaries of state board of education districts under this section, the state board of education districts as they existed prior to that date shall cease to exist and the new districts shall be created.

Effective Date: 10-05-2000



Section 3301.011 - Total student count defined.

As used in Title XXXIII of the Revised Code, "total student count" for any school district means the average number of students enrolled during the first full school week of October in a school district in grades kindergarten through twelve, including students with dual enrollment in a joint vocational or cooperative education district that week, and the total number of students enrolled in units for preschool children with disabilities on the first day of December in the district.

Effective Date: 09-28-1999; 2007 HB119 09-29-2007



Section 3301.02 - Elected and appointed state board members - terms of office.

(A) Elected voting members of the state board of education shall be elected as required by expiration of respective terms, each for a term of four years or until a successor is elected and qualified. One elected member shall be elected from each district respectively in which the term of office of a board member expires on the first day of January following the election. The term of office of each member so elected shall begin on the first day of January immediately following this election.

(B) At any time the boundaries of state board of education districts are changed under division (B) of section 3301.01 of the Revised Code, a member of the state board whose term will not expire within two years of the time the change in boundaries is made shall represent, for the remainder of the term for which the member was elected, the state board district containing the largest portion of the population of the district from which the member was elected. If more than one member whose term will not so expire would represent the same district under the provisions of this section, either the general assembly, if the general assembly enacted legislation establishing those districts under division (B)(2) of section 3301.01 of the Revised Code, or the governor, if the governor designated the boundaries of the districts under that division, shall designate which member shall represent each district for the balance of the members' terms.

(C) Appointed voting members of the board shall serve four-year terms beginning the first day of January and ending on the thirty-first day of December. Except as provided in division (D) of this section, members may be reappointed.

(D) No person, elected or appointed, shall hold the office of member of the state board of education for a period of longer than two successive terms of four years. Terms shall be considered successive unless separated by a period of four or more years. Only terms beginning on or after January 1, 1996, shall be considered in determining an individual's eligibility to hold office.

Effective Date: 03-18-2002



Section 3301.021 - Amended and Renumbered RC 3301.02.

Effective Date: 05-19-1992



Section 3301.03 - Board members to be qualified electors - oath, salary, expenses.

Each elected voting member of the state board of education shall be a qualified elector residing in the territory composing the district from which the member is elected, and shall be nominated and elected to office as provided by Title XXXV [35] of the Revised Code. Each appointed voting member of the board shall be a qualified elector residing in the state. At least four of the appointed voting members shall represent rural school districts in the state, as evidenced by the member's current place of residence and at least one of the following:

(A) The member's children attend, or at one time attended, school in a rural district;

(B) The member's past or present occupation is associated with rural areas of the state;

(C) The member possesses other credentials or experience demonstrating knowledge and familiarity with rural school districts. No elected or appointed voting member of the board shall, during the member's term of office, hold any other public position of trust or profit or be an employee or officer of any public or private elementary or secondary school. Before entering on the duties of office, each elected and appointed voting member shall subscribe to the official oath of office. Each voting member of the state board of education shall be paid a salary fixed pursuant to division (J) of section 124.15 of the Revised Code, together with the member's actual and necessary expenses incurred while engaged in the performance of the member's official duties or in the conduct of authorized board business, and while en route to and from the member's home for such purposes.

Effective Date: 10-05-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3301.031 - Amended and Renumbered RC 3301.03.

Effective Date: 05-19-1992



Section 3301.04 - Meetings.

Between the first and thirty-first day of January of each odd-numbered year, the state board of education shall hold an organization meeting at which time it shall adopt rules of procedure, elect a president and a vice-president each of whom shall serve for two years or until the president's or vice-president's successor is elected and qualified, and transact such business as the board deems advisable.

The state board of education shall adopt, by the thirty-first day of March each year, a calendar indicating the dates on which the board will hold its regular meetings for the following fiscal year. The board may hold special meetings on dates not indicated on the adopted calendar at such times as they may be called as provided in this section. Special meetings of the board may be called by the president, and, upon written request signed by at least a majority of the members, the president shall call a special meeting of the board. The president, or the president's designee, shall give notice through the superintendent of public instruction to each member of the board at least ten days prior to the time of any special meeting. The notice may be delivered by regular mail or by electronic means. The state board of education shall hold its meetings anywhere in Ohio designated by the board.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 10-05-2000



Section 3301.041 - Audio and video recordings of board of education meetings.

The state board of education shall make available via the internet an audio recording of each regular and special business meeting of the state board conducted on or after the effective date of this section. The state board shall make the audio recording available not later than five business days after the conclusion of each such meeting. The state board shall not make available audio recordings of executive sessions conducted in accordance with division (G) of section 121.22 of the Revised Code.

The state board may contract or consult with the Ohio government telecommunications service, and the Ohio government telecommunications service may provide technical assistance, in implementing and complying with this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.05 - Public meetings, official records of board.

A majority of the voting members of the state board of education shall constitute a quorum for the transaction of business. Official actions of the state board, including the making and adoption of motions and resolutions, shall be transacted only at public meetings open to the public. The superintendent of public instruction, or a subordinate designated by him, shall record all official actions taken at each meeting of the board in a book provided for that purpose, which shall be a public record. The record of the proceedings of each meeting of the board shall be read at its next succeeding meeting and corrected and approved, which approval shall be noted in the proceedings. The president shall sign the record and the superintendent of public instruction or his subordinate attest it.

Effective Date: 05-19-1992



Section 3301.06 - Vacancy on board.

A vacancy in the state board of education may be caused by death, nonresidence, resignation, removal from office, failure of a person elected to qualify within ten days after the organization of the board or of the person's election, removal from the district of election or from residence in the state, or absence from any two consecutive regular meetings of the board if such absence is caused by reasons declared insufficient by a vote of twelve members of the board. When a vacancy occurs in the office of an elected member, the governor shall, within a period of thirty days and with the advice and consent of the senate, appoint a qualified person residing in the district in which the vacancy occurred to fill the vacancy until the next general election at which members of the state board of education are elected, at which time a qualified elector residing in the district in which the vacancy occurred shall be elected for the unexpired term. Such member shall assume office at the next succeeding meeting of the board. When a vacancy occurs in the office of an appointed member, the governor shall, within a period of thirty days and with the advice and consent of the senate, appoint a qualified person to serve the remainder of the term.

Effective Date: 10-05-2000



Section 3301.07 - State board of education - powers and duties.

The state board of education shall exercise under the acts of the general assembly general supervision of the system of public education in the state. In addition to the powers otherwise imposed on the state board under the provisions of law, the board shall have the powers described in this section.

(A) The state board shall exercise policy forming, planning, and evaluative functions for the public schools of the state except as otherwise provided by law.

(B)

(1) The state board shall exercise leadership in the improvement of public education in this state, and administer the educational policies of this state relating to public schools, and relating to instruction and instructional material, building and equipment, transportation of pupils, administrative responsibilities of school officials and personnel, and finance and organization of school districts, educational service centers, and territory. Consultative and advisory services in such matters shall be provided by the board to school districts and educational service centers of this state.

(2) The state board also shall develop a standard of financial reporting which shall be used by each school district board of education and educational service center governing board to make its financial information and annual budgets for each school building under its control available to the public in a format understandable by the average citizen. The format shall show, among other things, at the district and educational service center level or at the school building level, as determined appropriate by the department of education, revenue by source; expenditures for salaries, wages, and benefits of employees, showing such amounts separately for classroom teachers, other employees required to hold licenses issued pursuant to sections 3319.22 to 3319.31 of the Revised Code, and all other employees; expenditures other than for personnel, by category, including utilities, textbooks and other educational materials, equipment, permanent improvements, pupil transportation, extracurricular athletics, and other extracurricular activities; and per pupil expenditures.

(C) The state board shall administer and supervise the allocation and distribution of all state and federal funds for public school education under the provisions of law, and may prescribe such systems of accounting as are necessary and proper to this function. It may require county auditors and treasurers, boards of education, educational service center governing boards, treasurers of such boards, teachers, and other school officers and employees, or other public officers or employees, to file with it such reports as it may prescribe relating to such funds, or to the management and condition of such funds.

(D)

(1) Wherever in Titles IX, XXIII, XXIX, XXXIII, XXXVII, XLVII, and LI of the Revised Code a reference is made to standards prescribed under this section or division (D) of this section, that reference shall be construed to refer to the standards prescribed under division (D)(2) of this section, unless the context specifically indicates a different meaning or intent.

(2) The state board shall formulate and prescribe minimum standards to be applied to all elementary and secondary schools in this state for the purpose of requiring a general education of high quality. Such standards shall provide adequately for: the licensing of teachers, administrators, and other professional personnel and their assignment according to training and qualifications; efficient and effective instructional materials and equipment, including library facilities; the proper organization, administration, and supervision of each school, including regulations for preparing all necessary records and reports and the preparation of a statement of policies and objectives for each school; buildings, grounds, health and sanitary facilities and services; admission of pupils, and such requirements for their promotion from grade to grade as will assure that they are capable and prepared for the level of study to which they are certified; requirements for graduation; and such other factors as the board finds necessary.

In the formulation and administration of such standards for nonpublic schools the board shall also consider the particular needs, methods and objectives of those schools, provided they do not conflict with the provision of a general education of a high quality and provided that regular procedures shall be followed for promotion from grade to grade of pupils who have met the educational requirements prescribed.

In the formulation and administration of such standards as they relate to instructional materials and equipment in public schools, including library materials, the board shall require that the material and equipment be aligned with and promote skills expected under the statewide academic standards adopted under section 3301.079 of the Revised Code.

(3) In addition to the minimum standards required by division (D)(2) of this section, the state board may formulate and prescribe the following additional minimum operating standards for school districts:

(a) Standards for the effective and efficient organization, administration, and supervision of each school district so that it becomes a thinking and learning organization according to principles of systems design and collaborative professional learning communities research as defined by the superintendent of public instruction, including a focus on the personalized and individualized needs of each student; a shared responsibility among school boards, administrators, faculty, and staff to develop a common vision, mission, and set of guiding principles; a shared responsibility among school boards, administrators, faculty, and staff to engage in a process of collective inquiry, action orientation, and experimentation to ensure the academic success of all students; commitment to teaching and learning strategies that utilize technological tools and emphasize inter-disciplinary, real-world, project-based, and technology-oriented learning experiences to meet the individual needs of every student; commitment to high expectations for every student and commitment to closing the achievement gap so that all students achieve core knowledge and skills in accordance with the statewide academic standards adopted under section 3301.079 of the Revised Code; commitment to the use of assessments to diagnose the needs of each student; effective connections and relationships with families and others that support student success; and commitment to the use of positive behavior intervention supports throughout a district to ensure a safe and secure learning environment for all students;

(b) Standards for the establishment of business advisory councils under section 3313.82 of the Revised Code;

(c) Standards for school district buildings that may require:

(i) The effective and efficient organization, administration, and supervision of each school district building so that it becomes a thinking and learning organization according to principles of systems design and collaborative professional learning communities research as defined by the state superintendent, including a focus on the personalized and individualized needs of each student; a shared responsibility among building administrators, faculty, and staff to develop a common vision, mission, and set of guiding principles; a shared responsibility among building administrators, faculty, and staff to engage in a process of collective inquiry, action orientation, and experimentation to ensure the academic success of all students; commitment to job embedded professional development and professional mentoring and coaching; established periods of time for teachers to pursue planning time for the development of lesson plans, professional development, and shared learning; commitment to effective management strategies that allow administrators reasonable access to classrooms for observation and professional development experiences; commitment to teaching and learning strategies that utilize technological tools and emphasize inter-disciplinary, real-world, project-based, and technology-oriented learning experiences to meet the individual needs of every student; commitment to high expectations for every student and commitment to closing the achievement gap so that all students achieve core knowledge and skills in accordance with the statewide academic standards adopted under section 3301.079 of the Revised Code; commitment to the use of assessments to diagnose the needs of each student; effective connections and relationships with families and others that support student success; commitment to the use of positive behavior intervention supports throughout the building to ensure a safe and secure learning environment for all students;

(ii) A school building leadership team to coordinate positive behavior intervention supports, learning environments, thinking and learning systems, collaborative planning, planning time, student academic interventions, student extended learning opportunities, and other activities identified by the team and approved by the district board of education. The team shall include the building principal, representatives from each collective bargaining unit, a classroom teacher, parents, business representatives, and others that support student success.

(E) The state board may require as part of the health curriculum information developed under section 2108.34 of the Revised Code promoting the donation of anatomical gifts pursuant to Chapter 2108. of the Revised Code and may provide the information to high schools, educational service centers, and joint vocational school district boards of education;

(F) The state board shall prepare and submit annually to the governor and the general assembly a report on the status, needs, and major problems of the public schools of the state, with recommendations for necessary legislative action and a ten-year projection of the state's public and nonpublic school enrollment, by year and by grade level.

(G) The state board shall prepare and submit to the director of budget and management the biennial budgetary requests of the state board of education, for its agencies and for the public schools of the state.

(H) The state board shall cooperate with federal, state, and local agencies concerned with the health and welfare of children and youth of the state.

(I) The state board shall require such reports from school districts and educational service centers, school officers, and employees as are necessary and desirable. The superintendents and treasurers of school districts and educational service centers shall certify as to the accuracy of all reports required by law or state board or state department of education rules to be submitted by the district or educational service center and which contain information necessary for calculation of state funding. Any superintendent who knowingly falsifies such report shall be subject to license revocation pursuant to section 3319.31 of the Revised Code.

(J) In accordance with Chapter 119. of the Revised Code, the state board shall adopt procedures, standards, and guidelines for the education of children with disabilities pursuant to Chapter 3323. of the Revised Code, including procedures, standards, and guidelines governing programs and services operated by county boards of developmental disabilities pursuant to section 3323.09 of the Revised Code.

(K) For the purpose of encouraging the development of special programs of education for academically gifted children, the state board shall employ competent persons to analyze and publish data, promote research, advise and counsel with boards of education, and encourage the training of teachers in the special instruction of gifted children. The board may provide financial assistance out of any funds appropriated for this purpose to boards of education and educational service center governing boards for developing and conducting programs of education for academically gifted children.

(L) The state board shall require that all public schools emphasize and encourage, within existing units of study, the teaching of energy and resource conservation as recommended to each district board of education by leading business persons involved in energy production and conservation, beginning in the primary grades.

(M) The state board shall formulate and prescribe minimum standards requiring the use of phonics as a technique in the teaching of reading in grades kindergarten through three. In addition, the state board shall provide in-service training programs for teachers on the use of phonics as a technique in the teaching of reading in grades kindergarten through three.

(N) The state board may adopt rules necessary for carrying out any function imposed on it by law, and may provide rules as are necessary for its government and the government of its employees, and may delegate to the superintendent of public instruction the management and administration of any function imposed on it by law. It may provide for the appointment of board members to serve on temporary committees established by the board for such purposes as are necessary. Permanent or standing committees shall not be created.

(O) Upon application from the board of education of a school district, the superintendent of public instruction may issue a waiver exempting the district from compliance with the standards adopted under divisions (B)(2) and (D) of this section, as they relate to the operation of a school operated by the district . The state board shall adopt standards for the approval or disapproval of waivers under this division. The state superintendent shall consider every application for a waiver, and shall determine whether to grant or deny a waiver in accordance with the state board's standards. For each waiver granted, the state superintendent shall specify the period of time during which the waiver is in effect, which shall not exceed five years. A district board may apply to renew a waiver.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-11-2002; 2007 HB119 09-29-2007; 2008 HB529 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 3301.071 - Standards for teacher certification in nontax-supported or nonchartered, nontax-supported schools.

(A)

(1) In the case of nontax-supported schools, standards for teacher certification prescribed under section 3301.07 of the Revised Code shall provide for certification, without further educational requirements, of any administrator, supervisor, or teacher who has attended and received a bachelor's degree from a college or university accredited by a national or regional association in the United States except that, at the discretion of the state board of education, this requirement may be met by having an equivalent degree from a foreign college or university of comparable standing.

(2) In the case of nonchartered, nontax-supported schools, the standards for teacher certification prescribed under section 3301.07 of the Revised Code shall provide for certification, without further educational requirements, of any administrator, supervisor, or teacher who has attended and received a diploma from a "bible college" or "bible institute" described in division (E) of section 1713.02 of the Revised Code.

(3) A certificate issued under division (A)(3) of this section shall be valid only for teaching foreign language, music, religion, computer technology, or fine arts.

Notwithstanding division (A)(1) of this section, the standards for teacher certification prescribed under section 3301.07 of the Revised Code shall provide for certification of a person as a teacher upon receipt by the state board of an affidavit signed by the chief administrative officer of a chartered nonpublic school seeking to employ the person, stating that the person meets one of the following conditions:

(a) The person has specialized knowledge, skills, or expertise that qualifies the person to provide instruction.

(b) The person has provided to the chief administrative officer evidence of at least three years of teaching experience in a public or nonpublic school.

(c) The person has provided to the chief administrative officer evidence of completion of a teacher training program named in the affidavit.

(B) Each person applying for a certificate under this section for purposes of serving in a nonpublic school chartered by the state board under section 3301.16 of the Revised Code shall pay a fee in the amount established under division (A) of section 3319.51 of the Revised Code. Any fees received under this division shall be paid into the state treasury to the credit of the state board of education certification fund established under division (B) of section 3319.51 of the Revised Code.

(C) A person applying for or holding any certificate pursuant to this section for purposes of serving in a nonpublic school chartered by the state board is subject to sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code and sections 3319.31 and 3319.311 of the Revised Code.

(D) Divisions (B) and (C) of this section and sections 3319.291, 3319.31, and 3319.311 of the Revised Code do not apply to any administrators, supervisors, or teachers in nonchartered, nontax-supported schools.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 3301.072 - Programs of in-service training in district budget and finance.

The state board of education shall establish continuing programs of in-service training in school district budget and finance for superintendents of schools or their designees, business managers, members of boards of education, and treasurers of boards of education for the purpose of enhancing their background and working knowledge of government accounting, state and federal laws relating to school district budgeting and financing, financial report preparation, rules of the auditor of state, and budget and accounting management. The manner and content of each training program shall be determined and provided by the state board of education after consultation with the department of taxation and the auditor of state. The state board may enter into contracts with the department and the auditor of state to supply, at cost, any assistance required to enable the board to perform its duties under this section. Each superintendent or his designee, treasurer or treasurer pro tempore, and business manager shall attend one training program provided under this section each year.

Effective Date: 09-27-1983



Section 3301.073 - Furnishing technical-financial assistance to district.

Upon the request of the board of education of any school district, the state board of education shall furnish technical assistance to the school district in the preparation of budgets, development of fiscal controls, preparation of financial statements and reports, revenue estimating, or in assisting the district in complying with any certification requirements relating to the district's revenue or expenditures. The assistance may be in the form of grants, consultants, or the temporary assignment of employees after determining in consultation with the district, its needs and the nature of assistance needed and what assistance the state board of education can provide within the amounts appropriated for this purpose. The state board may enter into contracts with the department of taxation and the auditor of state to perform its duties under this section.

Effective Date: 09-27-1983



Section 3301.074 - Licenses for school district treasurers and business managers.

(A) The state board of education shall, by rule adopted in accordance with Chapter 119. of the Revised Code, establish standards for licensing school district treasurers and business managers, for the renewal of such licenses, and for the issuance of duplicate copies of licenses. Licenses of the following types shall be issued or renewed by the board to applicants who meet the standards for the license or the renewal of the license for which application is made:

(1) Treasurer, valid for serving as treasurer of a school district in accordance with section 3313.22 of the Revised Code;

(2) Business manager, valid for serving as business manager of a school district in accordance with section 3319.03 of the Revised Code.

(B) Each application for a license or renewal or duplicate copy of a license shall be accompanied by the payment of a fee in the amount established under division (A) of section 3319.51 of the Revised Code. Any fees received under this section shall be paid into the state treasury to the credit of the state board of education licensure fund established under division (B) of section 3319.51 of the Revised Code.

(C) Any person employed under section 3313.22 of the Revised Code as a treasurer on July 1, 1983, shall be considered to meet the standards for licensure as a treasurer and for renewal of such license. Any person employed under section 3319.03 of the Revised Code as a business manager on July 1, 1983, shall be considered to meet the standards for licensure as a business manager and for renewal of such license.

(D) Any person applying for or holding any license pursuant to this section is subject to sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code and sections 3319.31 and 3319.311 of the Revised Code.

Effective Date: 03-22-2001



Section 3301.075 - Purchase and lease of data processing services and equipment - Ohio education computer network.

The state board of education shall adopt rules governing the purchasing and leasing of data processing services and equipment for all local, exempted village, city, and joint vocational school districts and all educational service centers. Such rules shall include provisions for the establishment of an Ohio education computer network under procedures, guidelines, and specifications of the department of education.

The department shall administer funds appropriated for the Ohio education computer network to ensure its efficient and economical operation and shall approve no more than twenty-seven information technology centers to operate concurrently. Such centers shall be approved for funding in accordance with rules of the state board adopted under this section that shall provide for the superintendent of public instruction to require the membership of each information technology center to be composed of combinations of school districts and educational service centers having sufficient students to support an efficient, economical comprehensive program of computer services to member districts and educational service centers. However, no such rule shall prohibit a school district or educational service center from receiving computer services from any information technology center established under this section or from any other public or private vendor. Each information technology center shall be organized in accordance with section 3313.92 or Chapter 167. of the Revised Code.

The department may approve and administer funding for programs to provide technical support, maintenance, consulting, and group purchasing services for information technology centers, school districts, educational service centers, and other client entities or governmental entities served in accordance with rules adopted by the department or as otherwise authorized by law, and to deliver to schools programs operated by the infOhio network and the technology solutions group of the management council of the Ohio education computer network.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 09-28-2006; 03-30-2007



Section 3301.076 - Operating reserve account or minimum cash balance.

No information technology center established under section 3301.075 of the Revised Code shall be required to maintain an operating reserve account or fund or minimum cash balance. This section does not affect any sinking fund or other capital improvement fund the center may be required to maintain as a condition by law or contract relative to the issuance of securities. Any rule of the state board of education or other regulation or guideline of the department of education that conflicts with this section is void.

Adnded by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.077 - [Repealed].

Effective Date: 07-01-1995



Section 3301.078 - [Repealed].

Effective Date: 09-26-2003



Section 3301.079 - Academic standards - model curriculum.

(A)

(1) The state board of education periodically shall adopt statewide academic standards with emphasis on coherence, focus, and rigor for each of grades kindergarten through twelve in English language arts, mathematics, science, and social studies.

(a) The standards shall specify the following:

(i) The core academic content and skills that students are expected to know and be able to do at each grade level that will allow each student to be prepared for postsecondary instruction and the workplace for success in the twenty-first century;

(ii) The development of skill sets that promote information, media, and technological literacy;

(iii) Interdisciplinary, project-based, real-world learning opportunities.

(b) Not later than July 1, 2012, the state board shall incorporate into the social studies standards for grades four to twelve academic content regarding the original texts of the Declaration of Independence, the Northwest Ordinance, the Constitution of the United States and its amendments, with emphasis on the Bill of Rights, and the Ohio Constitution, and their original context. The state board shall revise the model curricula and achievement assessments adopted under divisions (B) and (C) of this section as necessary to reflect the additional American history and American government content. The state board shall make available a list of suggested grade-appropriate supplemental readings that place the documents prescribed by this division in their historical context, which teachers may use as a resource to assist students in reading the documents within that context.

(2) After completing the standards required by division (A)(1) of this section, the state board shall adopt standards and model curricula for instruction in technology, financial literacy and entrepreneurship, fine arts, and foreign language for grades kindergarten through twelve. The standards shall meet the same requirements prescribed in division (A)(1)(a) of this section.

(3) The state board shall adopt the most recent standards developed by the national association for sport and physical education for physical education in grades kindergarten through twelve or shall adopt its own standards for physical education in those grades and revise and update them periodically.

The department of education shall employ a full-time physical education coordinator to provide guidance and technical assistance to districts, community schools, and STEM schools in implementing the physical education standards adopted under this division. The superintendent of public instruction shall determine that the person employed as coordinator is qualified for the position, as demonstrated by possessing an adequate combination of education, license, and experience.

(4) When academic standards have been completed for any subject area required by this section, the state board shall inform all school districts, all community schools established under Chapter 3314. of the Revised Code, all STEM schools established under Chapter 3326. of the Revised Code, and all nonpublic schools required to administer the assessments prescribed by sections 3301.0710 and 3301.0712 of the Revised Code of the content of those standards.

(B)

(1) The state board shall adopt a model curriculum for instruction in each subject area for which updated academic standards are required by division (A)(1) of this section and for each of grades kindergarten through twelve that is sufficient to meet the needs of students in every community. The model curriculum shall be aligned with the standards, to ensure that the academic content and skills specified for each grade level are taught to students, and shall demonstrate vertical articulation and emphasize coherence, focus, and rigor. When any model curriculum has been completed, the state board shall inform all school districts, community schools, and STEM schools of the content of that model curriculum.

(2) Not later than June 30, 2013, the state board, in consultation with any office housed in the governor's office that deals with workforce development, shall adopt model curricula for grades kindergarten through twelve that embed career connection learning strategies into regular classroom instruction.

(3) All school districts, community schools, and STEM schools may utilize the state standards and the model curriculum established by the state board, together with other relevant resources, examples, or models to ensure that students have the opportunity to attain the academic standards. Upon request, the department shall provide technical assistance to any district, community school, or STEM school in implementing the model curriculum.

Nothing in this section requires any school district to utilize all or any part of a model curriculum developed under this section.

(C) The state board shall develop achievement assessments aligned with the academic standards and model curriculum for each of the subject areas and grade levels required by divisions (A)(1) and (B)(1) of section 3301.0710 of the Revised Code.

When any achievement assessment has been completed, the state board shall inform all school districts, community schools, STEM schools, and nonpublic schools required to administer the assessment of its completion, and the department shall make the achievement assessment available to the districts and schools.

(D)

(1) The state board shall adopt a diagnostic assessment aligned with the academic standards and model curriculum for each of grades kindergarten through two in reading, writing, and mathematics and for grade three in reading and writing. The diagnostic assessment shall be designed to measure student comprehension of academic content and mastery of related skills for the relevant subject area and grade level. Any diagnostic assessment shall not include components to identify gifted students. Blank copies of diagnostic assessments shall be public records.

(2) When each diagnostic assessment has been completed, the state board shall inform all school districts of its completion and the department shall make the diagnostic assessment available to the districts at no cost to the district. School districts shall administer the diagnostic assessment pursuant to section 3301.0715 of the Revised Code beginning the first school year following the development of the assessment.

(E) The state board shall not adopt a diagnostic or achievement assessment for any grade level or subject area other than those specified in this section.

(F) Whenever the state board or the department consults with persons for the purpose of drafting or reviewing any standards, diagnostic assessments, achievement assessments, or model curriculum required under this section, the state board or the department shall first consult with parents of students in kindergarten through twelfth grade and with active Ohio classroom teachers, other school personnel, and administrators with expertise in the appropriate subject area. Whenever practicable, the state board and department shall consult with teachers recognized as outstanding in their fields.

If the department contracts with more than one outside entity for the development of the achievement assessments required by this section, the department shall ensure the interchangeability of those assessments.

(G) Whenever the state board adopts standards or model curricula under this section, the department also shall provide information on the use of blended or digital learning in the delivery of the standards or curricula to students in accordance with division (A)(4) of this section.

(H) The fairness sensitivity review committee, established by rule of the state board of education, shall not allow any question on any achievement or diagnostic assessment developed under this section or any proficiency test prescribed by former section 3301.0710 of the Revised Code, as it existed prior to September 11, 2001, to include, be written to promote, or inquire as to individual moral or social values or beliefs. The decision of the committee shall be final. This section does not create a private cause of action.

(I) Not later than forty-five days prior to the adoption by the state board of updated academic standards under division (A)(1) of this section or updated model curricula under division (B)(1) of this section, the superintendent of public instruction shall present the academic standards or model curricula, as applicable, to the respective committees of the house of representatives and senate that consider education legislation.

(J) As used in this section:

(1) "Blended learning" means the delivery of instruction in a combination of time in a supervised physical location away from home and online delivery whereby the student has some element of control over time, place, path, or pace of learning.

(2) "Coherence" means a reflection of the structure of the discipline being taught.

(3) "Digital learning" means learning facilitated by technology that gives students some element of control over time, place, path, or pace of learning.

(4) "Focus" means limiting the number of items included in a curriculum to allow for deeper exploration of the subject matter.

(5) "Rigor" means more challenging and demanding when compared to international standards.

(6) "Vertical articulation" means key academic concepts and skills associated with mastery in particular content areas should be articulated and reinforced in a developmentally appropriate manner at each grade level so that over time students acquire a depth of knowledge and understanding in the core academic disciplines.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.91,SB 165, §4

See 129th General AssemblyFile No.91,SB 165, §3



Section 3301.0710 - Ohio graduation tests.

The state board of education shall adopt rules establishing a statewide program to assess student achievement. The state board shall ensure that all assessments administered under the program are aligned with the academic standards and model curricula adopted by the state board and are created with input from Ohio parents, Ohio classroom teachers, Ohio school administrators, and other Ohio school personnel pursuant to section 3301.079 of the Revised Code.

The assessment program shall be designed to ensure that students who receive a high school diploma demonstrate at least high school levels of achievement in English language arts, mathematics, science, and social studies.

(A)

(1) The state board shall prescribe all of the following:

(a) Two statewide achievement assessments, one each designed to measure the level of English language arts and mathematics skill expected at the end of third grade;

(b) Three statewide achievement assessments, one each designed to measure the level of English language arts , mathematics, and social studies skill expected at the end of fourth grade;

(c) Three statewide achievement assessments, one each designed to measure the level of English language arts, mathematics, and science skill expected at the end of fifth grade;

(d) Three statewide achievement assessments, one each designed to measure the level of English language arts , mathematics, and social studies skill expected at the end of sixth grade;

(e) Two statewide achievement assessments, one each designed to measure the level of English language arts and mathematics skill expected at the end of seventh grade;

(f) Three statewide achievement assessments, one each designed to measure the level of English language arts, mathematics, and science skill expected at the end of eighth grade.

(2) The state board shall determine and designate at least five ranges of scores on each of the achievement assessments described in divisions (A)(1) and (B)(1) of this section. Each range of scores shall be deemed to demonstrate a level of achievement so that any student attaining a score within such range has achieved one of the following:

(a) An advanced level of skill;

(b) An accelerated level of skill;

(c) A proficient level of skill;

(d) A basic level of skill;

(e) A limited level of skill.

(3) For the purpose of implementing division (A) of section 3313.608 of the Revised Code, the state board shall determine and designate a level of achievement, not lower than the level designated in division (A)(2) (e) of this section, on the third grade English language arts assessment for a student to be promoted to the fourth grade. The state board shall review and adjust upward the level of achievement designated under this division each year the test is administered until the level is set equal to the level designated in division (A)(2) (c) of this section.

(B)

(1) The assessments prescribed under division (B)(1) of this section shall collectively be known as the Ohio graduation tests. The state board shall prescribe five statewide high school achievement assessments, one each designed to measure the level of reading, writing, mathematics, science, and social studies skill expected at the end of tenth grade. The state board shall designate a score in at least the range designated under division (A)(2) (c) of this section on each such assessment that shall be deemed to be a passing score on the assessment as a condition toward granting high school diplomas under sections 3313.61, 3313.611, 3313.612, and 3325.08 of the Revised Code until the assessment system prescribed by section 3301.0712 of the Revised Code is implemented in accordance with rules adopted by the state board under division (D) of that section.

(2) The state board shall prescribe an assessment system in accordance with section 3301.0712 of the Revised Code that shall replace the Ohio graduation tests in the manner prescribed by rules adopted by the state board under division (D) of that section.

(3) The state board may enter into a reciprocal agreement with the appropriate body or agency of any other state that has similar statewide achievement assessment requirements for receiving high school diplomas, under which any student who has met an achievement assessment requirement of one state is recognized as having met the similar requirement of the other state for purposes of receiving a high school diploma. For purposes of this section and sections 3301.0711 and 3313.61 of the Revised Code, any student enrolled in any public high school in this state who has met an achievement assessment requirement specified in a reciprocal agreement entered into under this division shall be deemed to have attained at least the applicable score designated under this division on each assessment required by division (B)(1) or (2) of this section that is specified in the agreement.

(C) The superintendent of public instruction shall designate dates and times for the administration of the assessments prescribed by divisions (A) and (B) of this section.

In prescribing administration dates pursuant to this division, the superintendent shall designate the dates in such a way as to allow a reasonable length of time between the administration of assessments prescribed under this section and any administration of the national assessment of educational progress given to students in the same grade level pursuant to section 3301.27 of the Revised Code or federal law.

(D) The state board shall prescribe a practice version of each Ohio graduation test described in division (B)(1) of this section that is of comparable length to the actual test.

(E) Any committee established by the department of education for the purpose of making recommendations to the state board regarding the state board's designation of scores on the assessments described by this section shall inform the state board of the probable percentage of students who would score in each of the ranges established under division (A)(2) of this section on the assessments if the committee's recommendations are adopted by the state board. To the extent possible, these percentages shall be disaggregated by gender, major racial and ethnic groups, limited English proficient students, economically disadvantaged students, students with disabilities, and migrant students.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 07-01-2006; 03-30-2007; 2007 HB190 11-14-2007



Section 3301.0711 - Administration and grading of assessments.

(A) The department of education shall:

(1) Annually furnish to, grade, and score all assessments required by divisions (A)(1) and (B)(1) of section 3301.0710 of the Revised Code to be administered by city, local, exempted village, and joint vocational school districts, except that each district shall score any assessment administered pursuant to division (B)(10) of this section. Each assessment so furnished shall include the data verification code of the student to whom the assessment will be administered, as assigned pursuant to division (D)(2) of section 3301.0714 of the Revised Code. In furnishing the practice versions of Ohio graduation tests prescribed by division (D) of section 3301.0710 of the Revised Code, the department shall make the tests available on its web site for reproduction by districts. In awarding contracts for grading assessments, the department shall give preference to Ohio-based entities employing Ohio residents.

(2) Adopt rules for the ethical use of assessments and prescribing the manner in which the assessments prescribed by section 3301.0710 of the Revised Code shall be administered to students.

(B) Except as provided in divisions (C) and (J) of this section, the board of education of each city, local, and exempted village school district shall, in accordance with rules adopted under division (A) of this section:

(1) Administer the English language arts assessments prescribed under division (A)(1)(a) of section 3301.0710 of the Revised Code twice annually to all students in the third grade who have not attained the score designated for that assessment under division (A)(2) (c) of section 3301.0710 of the Revised Code.

(2) Administer the mathematics assessment prescribed under division (A)(1)(a) of section 3301.0710 of the Revised Code at least once annually to all students in the third grade.

(3) Administer the assessments prescribed under division (A)(1)(b) of section 3301.0710 of the Revised Code at least once annually to all students in the fourth grade.

(4) Administer the assessments prescribed under division (A)(1)(c) of section 3301.0710 of the Revised Code at least once annually to all students in the fifth grade.

(5) Administer the assessments prescribed under division (A)(1)(d) of section 3301.0710 of the Revised Code at least once annually to all students in the sixth grade.

(6) Administer the assessments prescribed under division (A)(1)(e) of section 3301.0710 of the Revised Code at least once annually to all students in the seventh grade.

(7) Administer the assessments prescribed under division (A)(1)(f) of section 3301.0710 of the Revised Code at least once annually to all students in the eighth grade.

(8) Except as provided in division (B)(9) of this section, administer any assessment prescribed under division (B)(1) of section 3301.0710 of the Revised Code as follows:

(a) At least once annually to all tenth grade students and at least twice annually to all students in eleventh or twelfth grade who have not yet attained the score on that assessment designated under that division;

(b) To any person who has successfully completed the curriculum in any high school or the individualized education program developed for the person by any high school pursuant to section 3323.08 of the Revised Code but has not received a high school diploma and who requests to take such assessment, at any time such assessment is administered in the district.

(9) In lieu of the board of education of any city, local, or exempted village school district in which the student is also enrolled, the board of a joint vocational school district shall administer any assessment prescribed under division (B)(1) of section 3301.0710 of the Revised Code at least twice annually to any student enrolled in the joint vocational school district who has not yet attained the score on that assessment designated under that division. A board of a joint vocational school district may also administer such an assessment to any student described in division (B)(8)(b) of this section.

(10) If the district has a three-year average graduation rate of not more than seventy-five per cent, administer each assessment prescribed by division (D) of section 3301.0710 of the Revised Code in September to all ninth grade students, beginning in the school year that starts July 1, 2005.

Except as provided in section 3313.614 of the Revised Code for administration of an assessment to a person who has fulfilled the curriculum requirement for a high school diploma but has not passed one or more of the required assessments, the assessments prescribed under division (B)(1) of section 3301.0710 of the Revised Code and the practice assessments prescribed under division (D) of that section and required to be administered under divisions (B)(8), (9), and (10) of this section shall not be administered after the assessment system prescribed by division (B)(2) of section 3301.0710 and section 3301.0712 of the Revised Code is implemented under rule of the state board adopted under division (D)(1) of section 3301.0712 of the Revised Code.

(11) Administer the assessments prescribed by division (B)(2) of section 3301.0710 and section 3301.0712 of the Revised Code in accordance with the timeline and plan for implementation of those assessments prescribed by rule of the state board adopted under division (D)(1) of section 3301.0712 of the Revised Code.

(C)

(1)

(a) In the case of a student receiving special education services under Chapter 3323. of the Revised Code, the individualized education program developed for the student under that chapter shall specify the manner in which the student will participate in the assessments administered under this section. The individualized education program may excuse the student from taking any particular assessment required to be administered under this section if it instead specifies an alternate assessment method approved by the department of education as conforming to requirements of federal law for receipt of federal funds for disadvantaged pupils. To the extent possible, the individualized education program shall not excuse the student from taking an assessment unless no reasonable accommodation can be made to enable the student to take the assessment.

(b) Any alternate assessment approved by the department for a student under this division shall produce measurable results comparable to those produced by the assessment it replaces in order to allow for the student's results to be included in the data compiled for a school district or building under section 3302.03 of the Revised Code.

(c) Any student enrolled in a chartered nonpublic school who has been identified, based on an evaluation conducted in accordance with section 3323.03 of the Revised Code or section 504 of the "Rehabilitation Act of 1973," 87 Stat. 355, 29 U.S.C.A. 794, as amended, as a child with a disability shall be excused from taking any particular assessment required to be administered under this section if a plan developed for the student pursuant to rules adopted by the state board excuses the student from taking that assessment. In the case of any student so excused from taking an assessment, the chartered nonpublic school shall not prohibit the student from taking the assessment.

(2) A district board may, for medical reasons or other good cause, excuse a student from taking an assessment administered under this section on the date scheduled, but that assessment shall be administered to the excused student not later than nine days following the scheduled date. The district board shall annually report the number of students who have not taken one or more of the assessments required by this section to the state board of education not later than the thirtieth day of June.

(3) As used in this division, "limited English proficient student" has the same meaning as in 20 U.S.C. 7801.

No school district board shall excuse any limited English proficient student from taking any particular assessment required to be administered under this section, except that any limited English proficient student who has been enrolled in United States schools for less than one full school year shall not be required to take any reading, writing, or English language arts assessment. However, no board shall prohibit a limited English proficient student who is not required to take an assessment under this division from taking the assessment. A board may permit any limited English proficient student to take an assessment required to be administered under this section with appropriate accommodations, as determined by the department. For each limited English proficient student, each school district shall annually assess that student's progress in learning English, in accordance with procedures approved by the department.

The governing authority of a chartered nonpublic school may excuse a limited English proficient student from taking any assessment administered under this section. However, no governing authority shall prohibit a limited English proficient student from taking the assessment.

(D)

(1) In the school year next succeeding the school year in which the assessments prescribed by division (A)(1) or (B)(1) of section 3301.0710 of the Revised Code or former division (A)(1), (A)(2), or (B) of section 3301.0710 of the Revised Code as it existed prior to September 11, 2001, are administered to any student, the board of education of any school district in which the student is enrolled in that year shall provide to the student intervention services commensurate with the student's performance, including any intensive intervention required under section 3313.608 of the Revised Code, in any skill in which the student failed to demonstrate at least a score at the proficient level on the assessment.

(2) Following any administration of the assessments prescribed by division (D) of section 3301.0710 of the Revised Code to ninth grade students, each school district that has a three-year average graduation rate of not more than seventy-five per cent shall determine for each high school in the district whether the school shall be required to provide intervention services to any students who took the assessments. In determining which high schools shall provide intervention services based on the resources available, the district shall consider each school's graduation rate and scores on the practice assessments. The district also shall consider the scores received by ninth grade students on the English language arts and mathematics assessments prescribed under division (A)(1)(f) of section 3301.0710 of the Revised Code in the eighth grade in determining which high schools shall provide intervention services.

Each high school selected to provide intervention services under this division shall provide intervention services to any student whose results indicate that the student is failing to make satisfactory progress toward being able to attain scores at the proficient level on the Ohio graduation tests. Intervention services shall be provided in any skill in which a student demonstrates unsatisfactory progress and shall be commensurate with the student's performance. Schools shall provide the intervention services prior to the end of the school year, during the summer following the ninth grade, in the next succeeding school year, or at any combination of those times.

(E) Except as provided in section 3313.608 of the Revised Code and division (M) of this section, no school district board of education shall utilize any student's failure to attain a specified score on an assessment administered under this section as a factor in any decision to deny the student promotion to a higher grade level. However, a district board may choose not to promote to the next grade level any student who does not take an assessment administered under this section or make up an assessment as provided by division (C)(2) of this section and who is not exempt from the requirement to take the assessment under division (C)(3) of this section.

(F) No person shall be charged a fee for taking any assessment administered under this section.

(G)

(1) Each school district board shall designate one location for the collection of assessments administered in the spring under division (B)(1) of this section and those administered under divisions (B)(2) to (7) of this section. Each district board shall submit the assessments to the entity with which the department contracts for the scoring of the assessments as follows:

(a) If the district's total enrollment in grades kindergarten through twelve during the first full school week of October was less than two thousand five hundred, not later than the Friday after all of the assessments have been administered;

(b) If the district's total enrollment in grades kindergarten through twelve during the first full school week of October was two thousand five hundred or more, but less than seven thousand, not later than the Monday after all of the assessments have been administered;

(c) If the district's total enrollment in grades kindergarten through twelve during the first full school week of October was seven thousand or more, not later than the Tuesday after all of the assessments have been administered.

However, any assessment that a student takes during the make-up period described in division (C)(2) of this section shall be submitted not later than the Friday following the day the student takes the assessment.

(2) The department or an entity with which the department contracts for the scoring of the assessment shall send to each school district board a list of the individual scores of all persons taking an assessment prescribed by division (A)(1) or (B)(1) of section 3301.0710 of the Revised Code within sixty days after its administration, but in no case shall the scores be returned later than the fifteenth day of June following the administration. For assessments administered under this section by a joint vocational school district, the department or entity shall also send to each city, local, or exempted village school district a list of the individual scores of any students of such city, local, or exempted village school district who are attending school in the joint vocational school district.

(H) Individual scores on any assessments administered under this section shall be released by a district board only in accordance with section 3319.321 of the Revised Code and the rules adopted under division (A) of this section. No district board or its employees shall utilize individual or aggregate results in any manner that conflicts with rules for the ethical use of assessments adopted pursuant to division (A) of this section.

(I) Except as provided in division (G) of this section, the department or an entity with which the department contracts for the scoring of the assessment shall not release any individual scores on any assessment administered under this section. The state board of education shall adopt rules to ensure the protection of student confidentiality at all times. The rules may require the use of the data verification codes assigned to students pursuant to division (D)(2) of section 3301.0714 of the Revised Code to protect the confidentiality of student scores.

(J) Notwithstanding division (D) of section 3311.52 of the Revised Code, this section does not apply to the board of education of any cooperative education school district except as provided under rules adopted pursuant to this division.

(1) In accordance with rules that the state board of education shall adopt, the board of education of any city, exempted village, or local school district with territory in a cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code may enter into an agreement with the board of education of the cooperative education school district for administering any assessment prescribed under this section to students of the city, exempted village, or local school district who are attending school in the cooperative education school district.

(2) In accordance with rules that the state board of education shall adopt, the board of education of any city, exempted village, or local school district with territory in a cooperative education school district established pursuant to section 3311.521 of the Revised Code shall enter into an agreement with the cooperative district that provides for the administration of any assessment prescribed under this section to both of the following:

(a) Students who are attending school in the cooperative district and who, if the cooperative district were not established, would be entitled to attend school in the city, local, or exempted village school district pursuant to section 3313.64 or 3313.65 of the Revised Code;

(b) Persons described in division (B)(8)(b) of this section.

Any assessment of students pursuant to such an agreement shall be in lieu of any assessment of such students or persons pursuant to this section.

(K)

(1) As a condition of compliance with section 3313.612 of the Revised Code, each chartered nonpublic school that educates students in grades nine through twelve shall administer the assessments prescribed by divisions (B)(1) and (2) of section 3301.0710 of the Revised Code. Any chartered nonpublic school may participate in the assessment program by administering any of the assessments prescribed by division (A) of section 3301.0710 of the Revised Code. The chief administrator of the school shall specify which assessments the school will administer. Such specification shall be made in writing to the superintendent of public instruction prior to the first day of August of any school year in which assessments are administered and shall include a pledge that the nonpublic school will administer the specified assessments in the same manner as public schools are required to do under this section and rules adopted by the department.

(2) The department of education shall furnish the assessments prescribed by section 3301.0710 or 3301.0712 of the Revised Code to each chartered nonpublic school that participates under this division.

(L)

(1) The superintendent of the state school for the blind and the superintendent of the state school for the deaf shall administer the assessments described by sections 3301.0710 and 3301.0712 of the Revised Code. Each superintendent shall administer the assessments in the same manner as district boards are required to do under this section and rules adopted by the department of education and in conformity with division (C)(1)(a) of this section.

(2) The department of education shall furnish the assessments described by sections 3301.0710 and 3301.0712 of the Revised Code to each superintendent.

(M) Notwithstanding division (E) of this section, a school district may use a student's failure to attain a score in at least the proficient range on the mathematics assessment described by division (A)(1)(a) of section 3301.0710 of the Revised Code or on an assessment described by division (A)(1)(b), (c), (d), (e), or (f) of section 3301.0710 of the Revised Code as a factor in retaining that student in the current grade level.

(N)

(1) In the manner specified in divisions (N)(3) and (4) of this section, the assessments required by division (A)(1) of section 3301.0710 of the Revised Code shall become public records pursuant to section 149.43 of the Revised Code on the first day of July following the school year that the assessments were administered.

(2) The department may field test proposed questions with samples of students to determine the validity, reliability, or appropriateness of questions for possible inclusion in a future year's assessment. The department also may use anchor questions on assessments to ensure that different versions of the same assessment are of comparable difficulty.

Field test questions and anchor questions shall not be considered in computing scores for individual students. Field test questions and anchor questions may be included as part of the administration of any assessment required by division (A)(1) or (B)(1) of section 3301.0710 of the Revised Code.

(3) Any field test question or anchor question administered under division (N)(2) of this section shall not be a public record. Such field test questions and anchor questions shall be redacted from any assessments which are released as a public record pursuant to division (N)(1) of this section.

(4) This division applies to the assessments prescribed by division (A) of section 3301.0710 of the Revised Code.

(a) The first administration of each assessment, as specified in former section 3301.0712 of the Revised Code, shall be a public record.

(b) For subsequent administrations of each assessment prior to the 2011-2012 school year, not less than forty per cent of the questions on the assessment that are used to compute a student's score shall be a public record. The department shall determine which questions will be needed for reuse on a future assessment and those questions shall not be public records and shall be redacted from the assessment prior to its release as a public record. However, for each redacted question, the department shall inform each city, local, and exempted village school district of the statewide academic standard adopted by the state board of education under section 3301.079 of the Revised Code and the corresponding benchmark to which the question relates. The preceding sentence does not apply to field test questions that are redacted under division (N)(3) of this section.

(c) The administrations of each assessment in the 2011-2012 school year and later shall not be a public record.

(5) Each assessment prescribed by division (B)(1) of section 3301.0710 of the Revised Code shall not be a public record.

(O) As used in this section:

(1) "Three-year average" means the average of the most recent consecutive three school years of data.

(2) "Dropout" means a student who withdraws from school before completing course requirements for graduation and who is not enrolled in an education program approved by the state board of education or an education program outside the state. "Dropout" does not include a student who has departed the country.

(3) "Graduation rate" means the ratio of students receiving a diploma to the number of students who entered ninth grade four years earlier. Students who transfer into the district are added to the calculation. Students who transfer out of the district for reasons other than dropout are subtracted from the calculation. If a student who was a dropout in any previous year returns to the same school district, that student shall be entered into the calculation as if the student had entered ninth grade four years before the graduation year of the graduating class that the student joins.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-16-2004; 05-18-2005; 07-01-2006; 03-30-2007; 2007 HB119 06-30-2007; 2007 HB190 11-14-2007



Section 3301.0712 - College and work ready assessment system.

(A) The state board of education, the superintendent of public instruction, and the chancellor of the Ohio board of regents shall develop a system of college and work ready assessments as described in divisions (B)(1) and (2) of this section to assess whether each student upon graduating from high school is ready to enter college or the workforce. The system shall replace the Ohio graduation tests prescribed in division (B)(1) of section 3301.0710 of the Revised Code as a measure of student academic performance and a prerequisite for eligibility for a high school diploma in the manner prescribed by rule of the state board adopted under division (D) of this section.

(B) The college and work ready assessment system shall consist of the following:

(1) A nationally standardized assessment that measures college and career readiness selected jointly by the state superintendent and the chancellor.

(2) A series of end-of-course examinations in the areas of science, mathematics, English language arts, American history, and American government selected jointly by the state superintendent and the chancellor in consultation with faculty in the appropriate subject areas at institutions of higher education of the university system of Ohio. For each subject area, the state superintendent and chancellor shall select multiple assessments that school districts, public schools, and chartered nonpublic schools may use as end-of-course examinations. Subject to division (B)(3)(b) of this section, those assessments shall include nationally recognized subject area assessments, such as advanced placement examinations, SAT subject tests, international baccalaureate examinations, and other assessments of college and work readiness.

(3)

(a) Not later than July 1, 2013, each school district board of education shall adopt interim end-of-course examinations that comply with the requirements of divisions (B)(3)(b)(i) and (ii) of this section to assess mastery of American history and American government standards adopted under division (A)(1)(b) of section 3301.079 of the Revised Code and the topics required under division (M) of section 3313.603 of the Revised Code. Each high school of the district shall use the interim examinations until the state superintendent and chancellor select end-of-course examinations in American history and American government under division (B)(2) of this section.

(b) Not later than July 1, 2014, the state superintendent and the chancellor shall select the end-of-course examinations in American history and American government.

(i) The end-of-course examinations in American history and American government shall require demonstration of mastery of the American history and American government content for social studies standards adopted under division (A)(1)(b) of section 3301.079 of the Revised Code and the topics required under division (M) of section 3313.603 of the Revised Code.

(ii) At least twenty per cent of the end-of-course examination in American government shall address the topics on American history and American government described in division (M) of section 3313.603 of the Revised Code.

(C) The state board shall convene a group of national experts, state experts, and local practitioners to provide advice, guidance, and recommendations for the alignment of standards and model curricula to the assessments and in the design of the end-of-course examinations prescribed by this section.

(D) Upon completion of the development of the assessment system, the state board shall adopt rules prescribing all of the following:

(1) A timeline and plan for implementation of the assessment system, including a phased implementation if the state board determines such a phase-in is warranted;

(2) The date after which a person entering ninth grade shall meet the requirements of the entire assessment system as a prerequisite for a high school diploma under section 3313.61, 3313.612, or 3325.08 of the Revised Code;

(3) The date after which a person shall meet the requirements of the entire assessment system as a prerequisite for a diploma of adult education under section 3313.611 of the Revised Code;

(4) Whether and the extent to which a person may be excused from an American history end-of-course examination and an American government end-of-course examination under division (H) of section 3313.61 and division (B)(2) of section 3313.612 of the Revised Code;

(5) The date after which a person who has fulfilled the curriculum requirement for a diploma but has not passed one or more of the required assessments at the time the person fulfilled the curriculum requirement shall meet the requirements of the entire assessment system as a prerequisite for a high school diploma under division (B) of section 3313.614 of the Revised Code;

(6) The extent to which the assessment system applies to students enrolled in a dropout recovery and prevention program for purposes of division (F) of section 3313.603 and section 3314.36 of the Revised Code.

No rule adopted under this division shall be effective earlier than one year after the date the rule is filed in final form pursuant to Chapter 119. of the Revised Code.

(E) Not later than forty-five days prior to the state board's adoption of a resolution directing the department of education to file the rules prescribed by division (D) of this section in final form under section 119.04 of the Revised Code, the superintendent of public instruction shall present the assessment system developed under this section to the respective committees of the house of representatives and senate that consider education legislation.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.0713 - Education management information system advisory board.

(A) The education management information system advisory board is hereby established. The board shall make recommendations to the department of education for improving the operation of the education management information system established under section 3301.0714 of the Revised Code. Topics that may be addressed by the recommendations include the definitions used for the data maintained in the system, reporting deadlines, rules and guidelines for the operation of the system adopted by the state board of education pursuant to section 3301.0714 of the Revised Code, and any other issues raised by education personnel who work with the system.

(B) The board shall consist of the following members:

(1) Two members of the state board, appointed by the state board;

(2) One person appointed by the Ohio educational service center association;

(3) One person appointed by the buckeye association of school administrators;

(4) One person appointed by the Ohio association of school business officials;

(5) One person appointed by the Ohio association of EMIS professionals;

(6) One representative of four-year institutions of higher education, appointed by the Ohio board of regents;

(7) One representative of two-year institutions of higher education, appointed by the Ohio association of community colleges;

(8) Two representatives of the department, appointed by the superintendent of public instruction;

(9) Two persons appointed by the management council of the Ohio education computer network;

(10) One classroom teacher appointed jointly by the Ohio education association and the Ohio federation of teachers. The chairpersons and ranking minority members of the education committees of the senate and house of representatives, or their designees, shall be ex officio, nonvoting members of the board.

(C) Members of the board initially appointed under division (B) of this section shall serve until January 1, 2008. Thereafter, terms of office shall be for two years, each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed.

(D) Vacancies shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Members shall receive no compensation for their services.

(E) The chairpersons of the education committees of the senate and house of representatives, or their designees, shall alternate annually as chairperson of the board. The board shall meet once every two months and at other times upon the call of the chairperson.

(F) If at any time the education management information system is replaced with a new system for collecting financial and student performance data for school districts and buildings, the board established by this section shall continue to function in the manner prescribed by this section in relation to the new data collection system after the new system is operational.

Effective Date: 09-28-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3301.0714 - Guidelines for statewide education management information system.

(A) The state board of education shall adopt rules for a statewide education management information system. The rules shall require the state board to establish guidelines for the establishment and maintenance of the system in accordance with this section and the rules adopted under this section. The guidelines shall include:

(1) Standards identifying and defining the types of data in the system in accordance with divisions (B) and (C) of this section;

(2) Procedures for annually collecting and reporting the data to the state board in accordance with division (D) of this section;

(3) Procedures for annually compiling the data in accordance with division (G) of this section;

(4) Procedures for annually reporting the data to the public in accordance with division (H) of this section.

(B) The guidelines adopted under this section shall require the data maintained in the education management information system to include at least the following:

(1) Student participation and performance data, for each grade in each school district as a whole and for each grade in each school building in each school district, that includes:

(a) The numbers of students receiving each category of instructional service offered by the school district, such as regular education instruction, vocational education instruction, specialized instruction programs or enrichment instruction that is part of the educational curriculum, instruction for gifted students, instruction for students with disabilities, and remedial instruction. The guidelines shall require instructional services under this division to be divided into discrete categories if an instructional service is limited to a specific subject, a specific type of student, or both, such as regular instructional services in mathematics, remedial reading instructional services, instructional services specifically for students gifted in mathematics or some other subject area, or instructional services for students with a specific type of disability. The categories of instructional services required by the guidelines under this division shall be the same as the categories of instructional services used in determining cost units pursuant to division (C)(3) of this section.

(b) The numbers of students receiving support or extracurricular services for each of the support services or extracurricular programs offered by the school district, such as counseling services, health services, and extracurricular sports and fine arts programs. The categories of services required by the guidelines under this division shall be the same as the categories of services used in determining cost units pursuant to division (C)(4)(a) of this section.

(c) Average student grades in each subject in grades nine through twelve;

(d) Academic achievement levels as assessed under sections 3301.0710, 3301.0711, and 3301.0712 of the Revised Code;

(e) The number of students designated as having a disabling condition pursuant to division (C)(1) of section 3301.0711 of the Revised Code;

(f) The numbers of students reported to the state board pursuant to division (C)(2) of section 3301.0711 of the Revised Code;

(g) Attendance rates and the average daily attendance for the year. For purposes of this division, a student shall be counted as present for any field trip that is approved by the school administration.

(h) Expulsion rates;

(i) Suspension rates;

(j) Dropout rates;

(k) Rates of retention in grade;

(l) For pupils in grades nine through twelve, the average number of carnegie units, as calculated in accordance with state board of education rules;

(m) Graduation rates, to be calculated in a manner specified by the department of education that reflects the rate at which students who were in the ninth grade three years prior to the current year complete school and that is consistent with nationally accepted reporting requirements;

(n) Results of diagnostic assessments administered to kindergarten students as required under section 3301.0715 of the Revised Code to permit a comparison of the academic readiness of kindergarten students. However, no district shall be required to report to the department the results of any diagnostic assessment administered to a kindergarten student if the parent of that student requests the district not to report those results.

(2) Personnel and classroom enrollment data for each school district, including:

(a) The total numbers of licensed employees and nonlicensed employees and the numbers of full-time equivalent licensed employees and nonlicensed employees providing each category of instructional service, instructional support service, and administrative support service used pursuant to division (C)(3) of this section. The guidelines adopted under this section shall require these categories of data to be maintained for the school district as a whole and, wherever applicable, for each grade in the school district as a whole, for each school building as a whole, and for each grade in each school building.

(b) The total number of employees and the number of full-time equivalent employees providing each category of service used pursuant to divisions (C)(4)(a) and (b) of this section, and the total numbers of licensed employees and nonlicensed employees and the numbers of full-time equivalent licensed employees and nonlicensed employees providing each category used pursuant to division (C)(4)(c) of this section. The guidelines adopted under this section shall require these categories of data to be maintained for the school district as a whole and, wherever applicable, for each grade in the school district as a whole, for each school building as a whole, and for each grade in each school building.

(c) The total number of regular classroom teachers teaching classes of regular education and the average number of pupils enrolled in each such class, in each of grades kindergarten through five in the district as a whole and in each school building in the school district.

(d) The number of lead teachers employed by each school district and each school building.

(3)

(a) Student demographic data for each school district, including information regarding the gender ratio of the school district's pupils, the racial make-up of the school district's pupils, the number of limited English proficient students in the district, and an appropriate measure of the number of the school district's pupils who reside in economically disadvantaged households. The demographic data shall be collected in a manner to allow correlation with data collected under division (B)(1) of this section. Categories for data collected pursuant to division (B)(3) of this section shall conform, where appropriate, to standard practices of agencies of the federal government.

(b) With respect to each student entering kindergarten, whether the student previously participated in a public preschool program, a private preschool program, or a head start program, and the number of years the student participated in each of these programs.

(4) Any data required to be collected pursuant to federal law.

(C) The education management information system shall include cost accounting data for each district as a whole and for each school building in each school district. The guidelines adopted under this section shall require the cost data for each school district to be maintained in a system of mutually exclusive cost units and shall require all of the costs of each school district to be divided among the cost units. The guidelines shall require the system of mutually exclusive cost units to include at least the following:

(1) Administrative costs for the school district as a whole. The guidelines shall require the cost units under this division (C)(1) to be designed so that each of them may be compiled and reported in terms of average expenditure per pupil in formula ADM in the school district, as determined pursuant to section 3317.03 of the Revised Code.

(2) Administrative costs for each school building in the school district. The guidelines shall require the cost units under this division (C)(2) to be designed so that each of them may be compiled and reported in terms of average expenditure per full-time equivalent pupil receiving instructional or support services in each building.

(3) Instructional services costs for each category of instructional service provided directly to students and required by guidelines adopted pursuant to division (B)(1)(a) of this section. The guidelines shall require the cost units under division (C)(3) of this section to be designed so that each of them may be compiled and reported in terms of average expenditure per pupil receiving the service in the school district as a whole and average expenditure per pupil receiving the service in each building in the school district and in terms of a total cost for each category of service and, as a breakdown of the total cost, a cost for each of the following components:

(a) The cost of each instructional services category required by guidelines adopted under division (B)(1)(a) of this section that is provided directly to students by a classroom teacher;

(b) The cost of the instructional support services, such as services provided by a speech-language pathologist, classroom aide, multimedia aide, or librarian, provided directly to students in conjunction with each instructional services category;

(c) The cost of the administrative support services related to each instructional services category, such as the cost of personnel that develop the curriculum for the instructional services category and the cost of personnel supervising or coordinating the delivery of the instructional services category.

(4) Support or extracurricular services costs for each category of service directly provided to students and required by guidelines adopted pursuant to division (B)(1)(b) of this section. The guidelines shall require the cost units under division (C)(4) of this section to be designed so that each of them may be compiled and reported in terms of average expenditure per pupil receiving the service in the school district as a whole and average expenditure per pupil receiving the service in each building in the school district and in terms of a total cost for each category of service and, as a breakdown of the total cost, a cost for each of the following components:

(a) The cost of each support or extracurricular services category required by guidelines adopted under division (B)(1)(b) of this section that is provided directly to students by a licensed employee, such as services provided by a guidance counselor or any services provided by a licensed employee under a supplemental contract;

(b) The cost of each such services category provided directly to students by a nonlicensed employee, such as janitorial services, cafeteria services, or services of a sports trainer;

(c) The cost of the administrative services related to each services category in division (C)(4)(a) or (b) of this section, such as the cost of any licensed or nonlicensed employees that develop, supervise, coordinate, or otherwise are involved in administering or aiding the delivery of each services category.

(D)

(1) The guidelines adopted under this section shall require school districts to collect information about individual students, staff members, or both in connection with any data required by division (B) or (C) of this section or other reporting requirements established in the Revised Code. The guidelines may also require school districts to report information about individual staff members in connection with any data required by division (B) or (C) of this section or other reporting requirements established in the Revised Code. The guidelines shall not authorize school districts to request social security numbers of individual students. The guidelines shall prohibit the reporting under this section of a student's name, address, and social security number to the state board of education or the department of education. The guidelines shall also prohibit the reporting under this section of any personally identifiable information about any student, except for the purpose of assigning the data verification code required by division (D)(2) of this section, to any other person unless such person is employed by the school district or the information technology center operated under section 3301.075 of the Revised Code and is authorized by the district or technology center to have access to such information or is employed by an entity with which the department contracts for the scoring or the development of state assessments . The guidelines may require school districts to provide the social security numbers of individual staff members and the county of residence for a student. Nothing in this section prohibits the state board of education or department of education from providing a student's county of residence to the department of taxation to facilitate the distribution of tax revenue.

(2)

(a) The guidelines shall provide for each school district or community school to assign a data verification code that is unique on a statewide basis over time to each student whose initial Ohio enrollment is in that district or school and to report all required individual student data for that student utilizing such code. The guidelines shall also provide for assigning data verification codes to all students enrolled in districts or community schools on the effective date of the guidelines established under this section. The assignment of data verification codes for other entities, as described in division (D)(2)(c) of this section, the use of those codes, and the reporting and use of associated individual student data shall be coordinated by the department in accordance with state and federal law.

School districts shall report individual student data to the department through the information technology centers utilizing the code. The entities described in division (D)(2)(c) of this section shall report individual student data to the department in the manner prescribed by the department.

Except as provided in sections 3301.941, 3310.11, 3310.42, 3310.63, 3313.978, and 3317.20 of the Revised Code, at no time shall the state board or the department have access to information that would enable any data verification code to be matched to personally identifiable student data.

(b) Each school district and community school shall ensure that the data verification code is included in the student's records reported to any subsequent school district, community school, or state institution of higher education, as defined in section 3345.011 of the Revised Code, in which the student enrolls. Any such subsequent district or school shall utilize the same identifier in its reporting of data under this section.

(c) The director of any state agency that administers a publicly funded program providing services to children who are younger than compulsory school age, as defined in section 3321.01 of the Revised Code, including the directors of health, job and family services, mental health, and developmental disabilities, shall request and receive, pursuant to sections 3301.0723 and 3701.62 of the Revised Code, a data verification code for a child who is receiving those services.

(E) The guidelines adopted under this section may require school districts to collect and report data, information, or reports other than that described in divisions (A), (B), and (C) of this section for the purpose of complying with other reporting requirements established in the Revised Code. The other data, information, or reports may be maintained in the education management information system but are not required to be compiled as part of the profile formats required under division (G) of this section or the annual statewide report required under division (H) of this section.

(F) Beginning with the school year that begins July 1, 1991, the board of education of each school district shall annually collect and report to the state board, in accordance with the guidelines established by the board, the data required pursuant to this section. A school district may collect and report these data notwithstanding section 2151.357 or 3319.321 of the Revised Code.

(G) The state board shall, in accordance with the procedures it adopts, annually compile the data reported by each school district pursuant to division (D) of this section. The state board shall design formats for profiling each school district as a whole and each school building within each district and shall compile the data in accordance with these formats. These profile formats shall:

(1) Include all of the data gathered under this section in a manner that facilitates comparison among school districts and among school buildings within each school district;

(2) Present the data on academic achievement levels as assessed by the testing of student achievement maintained pursuant to division (B)(1)(d) of this section.

(H)

(1) The state board shall, in accordance with the procedures it adopts, annually prepare a statewide report for all school districts and the general public that includes the profile of each of the school districts developed pursuant to division (G) of this section. Copies of the report shall be sent to each school district.

(2) The state board shall, in accordance with the procedures it adopts, annually prepare an individual report for each school district and the general public that includes the profiles of each of the school buildings in that school district developed pursuant to division (G) of this section. Copies of the report shall be sent to the superintendent of the district and to each member of the district board of education.

(3) Copies of the reports received from the state board under divisions (H)(1) and (2) of this section shall be made available to the general public at each school district's offices. Each district board of education shall make copies of each report available to any person upon request and payment of a reasonable fee for the cost of reproducing the report. The board shall annually publish in a newspaper of general circulation in the school district, at least twice during the two weeks prior to the week in which the reports will first be available, a notice containing the address where the reports are available and the date on which the reports will be available.

(I) Any data that is collected or maintained pursuant to this section and that identifies an individual pupil is not a public record for the purposes of section 149.43 of the Revised Code.

(J) As used in this section:

(1) "School district" means any city, local, exempted village, or joint vocational school district and, in accordance with section 3314.17 of the Revised Code, any community school. As used in division (L) of this section, "school district" also includes any educational service center or other educational entity required to submit data using the system established under this section.

(2) "Cost" means any expenditure for operating expenses made by a school district excluding any expenditures for debt retirement except for payments made to any commercial lending institution for any loan approved pursuant to section 3313.483 of the Revised Code.

(K) Any person who removes data from the information system established under this section for the purpose of releasing it to any person not entitled under law to have access to such information is subject to section 2913.42 of the Revised Code prohibiting tampering with data.

(L)

(1) In accordance with division (L)(2) of this section and the rules adopted under division (L)(10) of this section, the department of education may sanction any school district that reports incomplete or inaccurate data, reports data that does not conform to data requirements and descriptions published by the department, fails to report data in a timely manner, or otherwise does not make a good faith effort to report data as required by this section.

(2) If the department decides to sanction a school district under this division, the department shall take the following sequential actions:

(a) Notify the district in writing that the department has determined that data has not been reported as required under this section and require the district to review its data submission and submit corrected data by a deadline established by the department. The department also may require the district to develop a corrective action plan, which shall include provisions for the district to provide mandatory staff training on data reporting procedures.

(b) Withhold up to ten per cent of the total amount of state funds due to the district for the current fiscal year and, if not previously required under division (L)(2)(a) of this section, require the district to develop a corrective action plan in accordance with that division;

(c) Withhold an additional amount of up to twenty per cent of the total amount of state funds due to the district for the current fiscal year;

(d) Direct department staff or an outside entity to investigate the district's data reporting practices and make recommendations for subsequent actions. The recommendations may include one or more of the following actions:

(i) Arrange for an audit of the district's data reporting practices by department staff or an outside entity;

(ii) Conduct a site visit and evaluation of the district;

(iii) Withhold an additional amount of up to thirty per cent of the total amount of state funds due to the district for the current fiscal year;

(iv) Continue monitoring the district's data reporting;

(v) Assign department staff to supervise the district's data management system;

(vi) Conduct an investigation to determine whether to suspend or revoke the license of any district employee in accordance with division (N) of this section;

(vii) If the district is issued a report card under section 3302.03 of the Revised Code, indicate on the report card that the district has been sanctioned for failing to report data as required by this section;

(viii) If the district is issued a report card under section 3302.03 of the Revised Code and incomplete or inaccurate data submitted by the district likely caused the district to receive a higher performance rating than it deserved under that section, issue a revised report card for the district;

(ix) Any other action designed to correct the district's data reporting problems.

(3) Any time the department takes an action against a school district under division (L)(2) of this section, the department shall make a report of the circumstances that prompted the action. The department shall send a copy of the report to the district superintendent or chief administrator and maintain a copy of the report in its files.

(4) If any action taken under division (L)(2) of this section resolves a school district's data reporting problems to the department's satisfaction, the department shall not take any further actions described by that division. If the department withheld funds from the district under that division, the department may release those funds to the district, except that if the department withheld funding under division (L)(2)(c) of this section, the department shall not release the funds withheld under division (L)(2)(b) of this section and, if the department withheld funding under division (L)(2)(d) of this section, the department shall not release the funds withheld under division (L)(2)(b) or (c) of this section.

(5) Notwithstanding anything in this section to the contrary, the department may use its own staff or an outside entity to conduct an audit of a school district's data reporting practices any time the department has reason to believe the district has not made a good faith effort to report data as required by this section. If any audit conducted by an outside entity under division (L)(2)(d)(i) or (5) of this section confirms that a district has not made a good faith effort to report data as required by this section, the district shall reimburse the department for the full cost of the audit. The department may withhold state funds due to the district for this purpose.

(6) Prior to issuing a revised report card for a school district under division (L)(2)(d)(viii) of this section, the department may hold a hearing to provide the district with an opportunity to demonstrate that it made a good faith effort to report data as required by this section. The hearing shall be conducted by a referee appointed by the department. Based on the information provided in the hearing, the referee shall recommend whether the department should issue a revised report card for the district. If the referee affirms the department's contention that the district did not make a good faith effort to report data as required by this section, the district shall bear the full cost of conducting the hearing and of issuing any revised report card.

(7) If the department determines that any inaccurate data reported under this section caused a school district to receive excess state funds in any fiscal year, the district shall reimburse the department an amount equal to the excess funds, in accordance with a payment schedule determined by the department. The department may withhold state funds due to the district for this purpose.

(8) Any school district that has funds withheld under division (L)(2) of this section may appeal the withholding in accordance with Chapter 119. of the Revised Code.

(9) In all cases of a disagreement between the department and a school district regarding the appropriateness of an action taken under division (L)(2) of this section, the burden of proof shall be on the district to demonstrate that it made a good faith effort to report data as required by this section.

(10) The state board of education shall adopt rules under Chapter 119. of the Revised Code to implement division (L) of this section.

(M) No information technology center or school district shall acquire, change, or update its student administration software package to manage and report data required to be reported to the department unless it converts to a student software package that is certified by the department.

(N) The state board of education, in accordance with sections 3319.31 and 3319.311 of the Revised Code, may suspend or revoke a license as defined under division (A) of section 3319.31 of the Revised Code that has been issued to any school district employee found to have willfully reported erroneous, inaccurate, or incomplete data to the education management information system.

(O) No person shall release or maintain any information about any student in violation of this section. Whoever violates this division is guilty of a misdemeanor of the fourth degree.

(P) The department shall disaggregate the data collected under division (B)(1)(n) of this section according to the race and socioeconomic status of the students assessed. No data collected under that division shall be included on the report cards required by section 3302.03 of the Revised Code.

(Q) If the department cannot compile any of the information required by division (H) of section 3302.03 of the Revised Code based upon the data collected under this section, the department shall develop a plan and a reasonable timeline for the collection of any data necessary to comply with that division.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 07-01-2006; 03-30-2006; 07-11-2006; 03-30-2007; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 3301.0715 - District board to administer diagnostic assessments - intervention services.

(A) Except as otherwise required under division (B)(1) of section 3313.608 of the Revised Code, the board of education of each city, local, and exempted village school district shall administer each applicable diagnostic assessment developed and provided to the district in accordance with section 3301.079 of the Revised Code to the following:

(1)

Any student who transfers into the district or to a different school within the district if each applicable diagnostic assessment was not administered by the district or school the student previously attended in the current school year, within thirty days after the date of transfer. If the district or school into which the student transfers cannot determine whether the student has taken any applicable diagnostic assessment in the current school year, the district or school may administer the diagnostic assessment to the student.

(2) Each kindergarten student, not earlier than four weeks prior to the first day of school and not later than the first day of October. For the purpose of division (A) (2) of this section, the district shall administer the kindergarten readiness assessment provided by the department of education. In no case shall the results of the readiness assessment be used to prohibit a student from enrolling in kindergarten.

(3) Each student enrolled in first , second, or third grade.

(B) Each district board shall administer each diagnostic assessment when the board deems appropriate, provided the administration complies with section 3313.608 of the Revised Code. However, the board shall administer any diagnostic assessment at least once annually to all students in the appropriate grade level. A district board may administer any diagnostic assessment in the fall and spring of a school year to measure the amount of academic growth attributable to the instruction received by students during that school year.

(C) Any district that received an excellent or effective rating for the immediately preceding school year, pursuant to section 3302.03 of the Revised Code as it existed prior to the effective date of this amendment or the equivalent of such rating as determined by the department of education, may use different diagnostic assessments from those adopted under division (D) of section 3301.079 of the Revised Code in order to satisfy the requirements of division (A)(2) of this section.

(D) Each district board shall utilize and score any diagnostic assessment administered under division (A) of this section in accordance with rules established by the department. After the administration of any diagnostic assessment, each district shall provide a student's completed diagnostic assessment, the results of such assessment, and any other accompanying documents used during the administration of the assessment to the parent of that student, and shall include all such documents and information in any plan developed for the student under division (C) of section 3313.608 of the Revised Code. Each district shall submit to the department, in the manner the department prescribes, the results of the diagnostic assessments administered under this section, regardless of the type of assessment used under section 3313.608 of the Revised Code. The department may issue reports with respect to the data collected.

(E) Each district board shall provide intervention services to students whose diagnostic assessments show that they are failing to make satisfactory progress toward attaining the academic standards for their grade level.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-29-2005; 03-30-2007; 2008 HB420 12-30-2008



Section 3301.0716 - Department access to student information.

Notwithstanding division (D) of section 3301.0714 of the Revised Code, the department of education may have access to personally identifiable information about any student under the following circumstances:

(A) An entity with which the department contracts for the scoring of assessments administered under section 3301.0711 or 3301.0712 of the Revised Code has notified the department that the student's written response to a question on an assessment included threats or descriptions of harm to another person or the student's self and the information is necessary to enable the department to identify the student for purposes of notifying the school district or school in which the student is enrolled of the potential for harm.

(B) The department requests the information to respond to an appeal from a school district or school for verification of the accuracy of the student's score on an assessment administered under section 3301.0711 or 3301.0712 of the Revised Code.

(C) The department requests the information to determine whether the student satisfies the alternative conditions for a high school diploma prescribed in section 3313.615 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-2007



Section 3301.0717 - Establishment and submission of education goals with specific timetables by board.

In addition to the duties imposed on it by law, the state board of education shall establish and submit to the governor and the general assembly a clear and measurable set of goals with specific timetables for their achievement. The goals shall be established for programs designed to accomplish:

(A) A reduction in rates of retention in grade;

(B) Reductions in the need for remedial courses;

(C) Reductions in the student dropout rate;

(D) Improvements in scores on standardized tests;

(E) Increases in satisfactory completion of high school achievement tests;

(F) Increases in American college test scores;

(G) Increases in the rate of college entry;

(H) Reductions in the need for remedial courses for first-year college students. In July of each odd-numbered year, the state board of education shall submit a report on progress made toward these goals to the governor and the general assembly.

Effective Date: 09-11-2001



Section 3301.0718 - Standards and curricula for computer literacy, fine arts, foreign language - health or physical education provisions.

The state board of education shall not adopt or revise any standards or curriculum in the area of health unless, by concurrent resolution, the standards, curriculum, or revisions are approved by both houses of the general assembly. Before the house of representatives or senate votes on a concurrent resolution approving health standards, curriculum, or revisions, its standing committee having jurisdiction over education legislation shall conduct at least one public hearing on the standards, curriculum, or revisions.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-11-2001; 2007 HB119 09-29-2007



Section 3301.0719 - Adoption of standards for business education in grades seven through twelve.

(A) As used in this section, "business education" includes, but is not limited to, accounting, career development, economics and personal finance, entrepreneurship, information technology, management, and marketing.

(B) The state board of education shall adopt standards for business education in grades seven through twelve. The standards shall incorporate existing business education standards as appropriate to help guide instruction in the state's schools. The department shall provide the standards, and any revisions of the standards, to all school districts, community schools established under Chapter 3314. of the Revised Code, and STEM schools established under Chapter 3326. of the Revised Code. Any school district, community school or STEM school may utilize the standards. Standards adopted under this division shall supplement, and not supersede, academic content standards adopted under section 3301.079 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.0720 - Recommendations to school districts for teaching secondary school sciences.

The state board of education shall recommend all of the following to school districts in connection with the teaching of secondary school sciences:

(A) A suggested curriculum for the teaching of chemistry, physics, biology, and whatever additional sciences the state board may select;

(B) Lists of minimum supplies and equipment necessary for the teaching of each science for which a curriculum is suggested under division (A) of this section, with special emphasis on recommended safety equipment;

(C) Acquisition and replacement schedules for the supplies and equipment listed under division (B) of this section. The schedules shall ensure availability of at least minimum inventories in every high school.

(D) Suggested safety procedures, including all of the following:

(1) Training for students and teachers in the safe handling and use of hazardous and potentially hazardous materials and equipment;

(2) Methods of safely storing and disposing of hazardous and potentially hazardous materials;

(3) Provisions for a biennial assessment of each high school's safety equipment and procedures by someone other than the school personnel directly responsible for them, and recommended procedures for making the results of any assessment available to the public.

Effective Date: 06-03-1992



Section 3301.0721 - Development of model curriculum for instruction in college and career readiness and financial literacy.

The superintendent of public instruction shall develop a model curriculum for instruction in college and career readiness and financial literacy. The curriculum shall focus on grades seven through twelve, but the superintendent may include other grade levels. When the model curriculum has been developed, the department of education shall notify all school districts, community schools established under Chapter 3314. of the Revised Code, and STEM schools established under Chapter 3326. of the Revised Code of the content of the curriculum. Any district or school may utilize the model curriculum.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.0722 - Review of new and modified forms.

As used in this section and section 3301.0721 of the Revised Code, "form" means any report, document, paper, computer software program, or other instrument used in the management information system created by section 3301.0714 of the Revised Code or used to gather required or requested education data under division (I) of section 3301.07 of the Revised Code or any other provision of state or federal statute or rule. Beginning July 1, 1992, the state board of education, the superintendent of public instruction, or the department of education shall not put into use any new form or any modified version of any previously existing form, unless the new or modified form has been submitted to the unit established pursuant to section 3301.133 of the Revised Code, the unit has reviewed the form, and the superintendent has considered the findings of the review and the unit's recommendations.

Effective Date: 04-30-1992



Section 3301.0723 - Data verification code for younger children receiving state services.

(A) The independent contractor engaged by the department of education to create and maintain for school districts and community schools the student data verification codes required by division (D)(2) of section 3301.0714 of the Revised Code , upon request of the director of any state agency that administers a publicly funded program providing services to children who are younger than compulsory school age, as defined in section 3321.01 of the Revised Code, including the directors of health , job and family services, mental health, and developmental disabilities, shall assign a data verification code to a child who is receiving such services and shall provide that code to the director. The contractor also shall provide that code to the department of education.

(B) The director of a state agency that receives a child's data verification code under division (A) of this section shall use that code to submit information for that child to the department of education in accordance with section 3301.0714 of the Revised Code.

(C) A public school that receives from the independent contractor the data verification code for a child assigned under division (A) of this section shall not request or assign to that child another data verification code under division (D)(2) of section 3301.0714 of the Revised Code. That school and any other public school in which the child subsequently enrolls shall use the data verification code assigned under division (A) of this section to report data relative to that student required under section 3301.0714 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 03-30-2007



Section 3301.0724 - Annual aggregate spending report.

(A) The department of education annually shall report to the general assembly, in accordance with section 101.68 of the Revised Code, for each school district all of the following information for the previous school year:

(1) The aggregate amount spent for teacher salaries;

(2) The aggregate amount spent for salaries of nonteaching employees;

(3) The aggregate amount spent for health care benefits for all employees and the percentage that amount is of the total amount paid in employer's contributions and employees' contributions for those benefits;

(4) The aggregate amount spent for the employer's contributions to the state teachers retirement system and the school employees retirement system;

(5) Whether the school district pays any part of the employees' contributions to the state teachers retirement system or the school employees retirement system;

(6) The number of sick days, vacation days, and personal days provided for teachers and nonteaching employees.

(B) The department shall consult with the state employment relations board in preparing the report required by this section.

(C) If necessary, as determined by the department, each school district shall report to the department data prescribed by division (A) of this section in the manner and by the deadline specified by the department so that the department can comply with this section.

(D) As used in this section, "school year" has the same meaning as in section 3313.62 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 3301.0725 - Extended programming employment of certificated instructional personnel.

A school district may employ certificated instructional personnel for more days during a school year than the district normally employs its regular classroom teachers for the purpose of providing extended programming. Extended programming, as defined by rule of the state board of education, shall be based upon learner needs and, if applicable, business and industry validated standards and competencies and shall enhance student learning opportunities. No rule of the state board shall require extended programming employment of certificated instructional personnel as a condition of eligibility for funding under any other section of the Revised Code.

Effective Date: 11-15-1995



Section 3301.0726 - High school instructional materials on personal financial responsibility.

The department of education shall develop a packet of high school instructional materials on personal financial responsibility, including instructional materials on the avoidance of credit card abuse, and shall distribute that packet to all school districts. The board of education of any school district may adopt part or all of the materials included in the packet for incorporation into the district's curriculum.

Effective Date: 09-28-1999



Section 3301.08 - Appointment of superintendent of public instruction.

The state board of education shall appoint the superintendent of public instruction, who shall serve at the pleasure of the board. The board shall fix the compensation for the position of superintendent of public instruction. The superintendent of public instruction, while holding such office, shall not hold any other office or position of employment, or be an officer or employee of any public or private school, or a public or private college, university, or other institution of higher education. The superintendent may, in the conduct of the superintendent's official duties, travel within or without the state, and the superintendent's necessary and actual expenses therefor when properly verified shall be paid by the state. No one who is interested financially in any book publishing or book selling company, firm, or corporation, shall be eligible to appointment as superintendent of public instruction. If a superintendent becomes interested financially in any book publishing or book selling company, firm, or corporation, said superintendent shall forthwith be removed from office by the state board. The interest of a person as author of a book shall not be improper, provided such book is not one offered for use by pupils in the public schools of Ohio.

Effective Date: 03-30-1999



Section 3301.09 - Superintendent of public instruction shall be secretary of board.

The superintendent of public instruction shall serve as secretary to the state board of education, and shall attend all meetings of the board, or designate a subordinate to attend for him if he is unable to be present, except at such times as the board is considering the employment, retention, or salary of the superintendent of public instruction.

Effective Date: 01-03-1956



Section 3301.10 - Superintendent of public instruction shall be member of board of trustees of Ohio archaeological and historical society.

The superintendent of public instruction shall be a member of the board of trustees of the Ohio archaeological and historical society, in addition to the members constituting such board.

Effective Date: 01-03-1956



Section 3301.101 - Renumbered RC 3303.101.

Effective Date: 12-23-1986



Section 3301.11 - Superintendent of public instruction shall be executive and administrative officer of board.

The superintendent of public instruction shall be the executive and administrative officer of the state board of education in its administration of all educational matters and functions placed under its management and control. He shall execute, under the direction of the state board of education, the educational policies, orders, directives, and administrative functions of the board, and shall direct, under rules and regulations adopted by the board, the work of all persons employed in the state department of education. Upon the request of the state board of education, the superintendent of public instruction shall report to the board on any matter.

Effective Date: 07-01-1993



Section 3301.111 - Board report to governor.

Upon a request by the governor made on or before the first day of October of any year, the state board of education shall prepare and submit a report, no later than the first day of July of the next succeeding year, to the governor and the chairpersons of the committees of the house of representatives and of the senate that primarily deal with education issues, providing detailed information on the board's efforts to focus its attention on major policy issues and to delegate administrative responsibilities to the superintendent of public instruction.

Effective Date: 09-29-1995



Section 3301.12 - Superintendent of public instruction - additional duties.

(A) The superintendent of public instruction in addition to the authority otherwise imposed on the superintendent, shall perform the following duties:

(1) The superintendent shall provide technical and professional assistance and advice to all school districts in reference to all aspects of education, including finance, buildings and equipment, administration, organization of school districts, curriculum and instruction, transportation of pupils, personnel problems, and the interpretation of school laws and state regulations.

(2) The superintendent shall prescribe and require the preparation and filing of such financial and other reports from school districts, officers, and employees as are necessary or proper. The superintendent shall prescribe and require the installation by school districts of such standardized reporting forms and accounting procedures as are essential to the businesslike operations of the public schools of the state.

(3) The superintendent shall conduct such studies and research projects as are necessary or desirable for the improvement of public school education in Ohio, and such as may be assigned to the superintendent by the state board of education. Such studies and projects may include analysis of data contained in the education management information system established under section 3301.0714 of the Revised Code. For any study or project that requires the analysis of individual student data, the department of education or any entity with which the superintendent or department contracts to conduct the study or project shall maintain the confidentiality of student data at all times. For this purpose, the department or contracting entity shall use the data verification code assigned pursuant to division (D)(2) of section 3301.0714 of the Revised Code for each student whose data is analyzed. Except as otherwise provided in division (D)(1) of section 3301.0714 of the Revised Code, at no time shall the superintendent, the department, the state board of education, or any entity conducting a study or research project on the superintendent's behalf have access to a student's name, address, or social security number while analyzing individual student data.

(4) The superintendent shall prepare and submit annually to the state board of education a report of the activities of the department of education and the status, problems, and needs of education in the state of Ohio.

(5) The superintendent shall supervise all agencies over which the board exercises administrative control, including schools for education of persons with disabilities.

(6) In accordance with section 3333.048 of the Revised Code, the superintendent, jointly with the chancellor of the Ohio board of regents, shall establish metrics and courses of study for institutions of higher education that prepare educators and other school personnel and shall provide for inspection of those institutions.

(B) The superintendent of public instruction may annually inspect and analyze the expenditures of each school district and make a determination as to the efficiency of each district's costs, relative to other school districts in the state, for instructional, administrative, and student support services. The superintendent shall notify each school district as to the nature of, and reasons for, the determination. The state board of education shall adopt rules in accordance with Chapter 119. of the Revised Code setting forth the procedures and standards for the performance of the inspection and analysis.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1993; 09-29-2005; 2007 HB119 09-29-2007



Section 3301.121 - Adjudication procedure to determine whether to permanently exclude pupil.

(A) In addition to the duties and responsibilities of the superintendent of public instruction set forth in section 3301.12 of the Revised Code, the superintendent, in accordance with this section and section 3313.662 of the Revised Code, shall conduct an adjudication procedure to determine whether to permanently exclude from attending any of the public schools of this state any pupil who is the subject of a resolution forwarded to the superintendent by a board of education pursuant to division (D) of section 3313.662 of the Revised Code.

(B)

(1) Except as provided in division (B)(3) of this section, within fourteen days after receipt of a resolution forwarded by a board of education pursuant to division (D) of section 3313.662 of the Revised Code, the superintendent of public instruction or the superintendent's designee shall provide the pupil who is the subject of the resolution and that pupil's parent, guardian, or custodian with a notice of an opportunity for an adjudication hearing on the proposed permanent exclusion of the pupil from attending any of the public schools of this state. The notice shall include all of the following:

(a) The date, time, and place of the permanent exclusion adjudication hearing;

(b) A statement informing the pupil and the pupil's parent, guardian, or custodian that the pupil may attend the adjudication hearing at the date, time, and place set forth in the notice, that the failure of the pupil or the pupil's parent, guardian, or custodian to attend the adjudication hearing will result in a waiver of the pupil's right to present evidence, testimony, and factors in mitigation of the pupil's permanent exclusion at an adjudication hearing on the proposed permanent exclusion, and that the pupil shall be accorded all of the following rights:

(i) The right to testify, to present evidence and the testimony of witnesses, and to confront, cross-examine, and compel the attendance of witnesses;

(ii) The right to a record of the hearing;

(iii) The right to written findings.

(c) A statement informing the pupil and the pupil's parent, guardian, or custodian that the pupil has the right to be represented by counsel at the adjudication hearing.

(d) A statement informing the pupil and the pupil's parent, guardian, or custodian that, if the pupil by failing to attend the hearing waives the pupil's right to present evidence, testimony, and factors in mitigation of the pupil's permanent exclusion at an adjudication hearing on the proposed permanent exclusion, the superintendent is required to review the information relevant to the permanent exclusion that is available to the superintendent and is permitted to enter an order requiring the pupil's permanent exclusion from attending any of the public schools of this state at any time within seven days after the conclusion of the adjudication hearing.

(2) The superintendent or the superintendent's designee shall provide the notice required by division (B)(1) of this section to the pupil and to the pupil's parent, guardian, or custodian by certified mail or personal service.

(3)

(a) If a pupil who is the subject of a resolution forwarded to the superintendent of public instruction by a board of education pursuant to section 3313.662 of the Revised Code is in the custody of the department of youth services pursuant to a disposition under any provision of Chapter 2152. of the Revised Code, other than division (A)(1)(a) of section 2152.16 of the Revised Code, at the time the resolution is forwarded, the department shall notify in writing the superintendent of public instruction and the board of education that forwarded the resolution of that fact. Upon receipt of the notice, the superintendent shall delay providing the notice required by division (B)(1) of this section and the adjudication of the request for permanent exclusion until the superintendent receives further notice from the department pursuant to division (B)(3)(b) of this section.

(b) At least sixty days before a pupil described in division (B)(3)(a) of this section will be released from institutionalization or institutionalization in a secure facility by the department of youth services, the department shall notify in writing the superintendent of public instruction and the board of education that forwarded the resolution pursuant to section 3313.662 of the Revised Code of the impending release and shall provide in that notice information regarding the extent of the education the pupil received while in the custody of the department, including whether the pupil has obtained a certificate of high school equivalence. If the pupil has not obtained a certificate of high school equivalence while in the custody of the department of youth services, the superintendent of public instruction shall provide the notice required by division (B)(1) of this section and, at least thirty days before the pupil is to be released from institutionalization or institutionalization in a secure facility, conduct an adjudication procedure to determine whether to permanently exclude the pupil from attending the public schools of this state in accordance with this section. If the pupil has obtained a certificate of high school equivalence while in the custody of the department, the superintendent, in the superintendent's discretion, may conduct the adjudication.

(C)

(1) Except as provided in division (B)(3) of this section, the date of the adjudication hearing set forth in the notice required by division (B)(1) of this section shall be a date no less than fourteen days nor more than twenty-one days from the date the superintendent sends the notice by certified mail or initiates personal service of the notice.

(2) The superintendent, for good cause shown on the written request of the pupil or the pupil's parent, guardian, or custodian, or on the superintendent's own motion, may grant reasonable continuances of any adjudication hearing held under this section but shall not grant either party total continuances in excess of ten days.

(3) If a pupil or the pupil's parent, guardian, or custodian does not appear at the adjudication hearing on a proposed permanent exclusion, the superintendent or the referee appointed by the superintendent shall proceed to conduct an adjudication hearing on the proposed permanent exclusion on the date for the adjudication hearing that is set forth in the notice provided pursuant to division (B)(1) of this section or on the date to which the hearing was continued pursuant to division (C)(2) of this section.

(D)

(1) The superintendent or a referee appointed by the superintendent may conduct an adjudication hearing to determine whether to permanently exclude a pupil in one of the following counties:

(a) The county in which the superintendent holds the superintendent's office;

(b) Upon the request of the pupil or the pupil's parent, guardian, custodian, or attorney, in the county in which the board of education that forwarded the resolution requesting the permanent exclusion is located if the superintendent, in the superintendent's discretion and upon consideration of evidence of hardship presented on behalf of the requesting pupil, determines that the hearing should be conducted in that county.

(2) The superintendent of public instruction or a referee appointed by the superintendent shall conduct an adjudication hearing on a proposed permanent exclusion of a pupil. The referee may be an attorney admitted to the practice of law in this state but shall not be an attorney that represents the board of education that forwarded the resolution requesting the permanent exclusion.

(3) The superintendent or referee who conducts an adjudication hearing under this section may administer oaths, issue subpoenas to compel the attendance of witnesses and evidence, and enforce the subpoenas by a contempt proceeding in the court of common pleas as provided by law. The superintendent or referee may require the separation of witnesses and may bar from the proceedings any person whose presence is not essential to the proceedings.

(4) The superintendent of public instruction shall request the department of rehabilitation and correction, the sheriff, the department of youth services, or any publicly funded out-of-home care entity that has legal custody of a pupil who is the subject of an adjudication hearing held pursuant to this section to transport the pupil to the place of the adjudication hearing at the time and date set for the hearing. The department, sheriff, or publicly funded out-of-home care entity that receives the request shall provide transportation for the pupil who is the subject of the adjudication hearing to the place of the hearing at the time and date set for the hearing. The department, sheriff, or entity shall pay the cost of transporting the pupil to and from the hearing.

(E)

(1) An adjudication hearing held pursuant to this section shall be adversary in nature, shall be conducted fairly and impartially, and may be conducted without the formalities of a criminal proceeding. A pupil whose permanent exclusion is being adjudicated has the right to be represented by counsel at the adjudication hearing. If the pupil has the financial capacity to retain counsel, the superintendent or the referee is not required to provide counsel for the pupil. At the adjudication hearing, the pupil also has the right to cross-examine witnesses against the pupil, to testify, to present evidence and the testimony of witnesses on the pupil's behalf, and to raise factors in mitigation of the pupil's being permanently excluded.

(2) In an adjudication hearing held pursuant to this section and section 3313.662 of the Revised Code, a representative of the school district of the board of education that adopted and forwarded the resolution requesting the permanent exclusion of the pupil shall present the case for permanent exclusion to the superintendent or the referee. The representative of the school district may be an attorney admitted to the practice of law in this state. At the adjudication hearing, the representative of the school district shall present evidence in support of the requested permanent exclusion. The superintendent or the superintendent's designee shall consider the entire school record of the pupil who is the subject of the adjudication and shall consider any of the following information that is available:

(a) The academic record of the pupil and a record of any extracurricular activities in which the pupil previously was involved;

(b) The disciplinary record of the pupil and any available records of the pupil's prior behavioral problems other than the behavioral problems contained in the disciplinary record;

(c) The social history of the pupil;

(d) The pupil's response to the imposition of prior discipline and sanctions imposed for behavioral problems;

(e) Evidence regarding the seriousness of and any aggravating factors related to the offense that is the basis of the resolution seeking permanent exclusion;

(f) Any mitigating circumstances surrounding the offense that gave rise to the request for permanent exclusion;

(g) Evidence regarding the probable danger posed to the health and safety of other pupils or of school employees by the continued presence of the pupil in a public school setting;

(h) Evidence regarding the probable disruption of the teaching of any school district's graded course of study by the continued presence of the pupil in a public school setting;

(i) Evidence regarding the availability of alternative sanctions of a less serious nature than permanent exclusion that would enable the pupil to remain in a public school setting without posing a significant danger to the health and safety of other pupils or of school employees and without posing a threat of the disruption of the teaching of any district's graded course of study.

(3) In any adjudication hearing conducted pursuant to this section and section 3313.662 of the Revised Code, a court order that proves the adjudication or conviction that is the basis for the resolution of the board of education seeking permanent exclusion is sufficient evidence to prove that the pupil committed a violation as specified in division (F)(1) of this section.

(4) The superintendent or the referee shall make or cause to be made a record of any adjudication hearing conducted pursuant to this section.

(5) A referee who conducts an adjudication hearing pursuant to this section shall promptly report the referee's findings in writing to the superintendent at the conclusion of the adjudication hearing.

(F) If an adjudication hearing is conducted or a determination is made pursuant to this section and section 3313.662 of the Revised Code, the superintendent shall review and consider the evidence presented, the entire school record of the pupil, and any available information described in divisions (E)(2)(a) to (i) of this section and shall not enter an order of permanent exclusion unless the superintendent or the superintendent's appointed referee finds, by a preponderance of the evidence, both of the following:

(1) That the pupil was convicted of or adjudicated a delinquent child for committing a violation listed in division (A) of section 3313.662 of the Revised Code and that the violation was committed when the child was sixteen years of age or older;

(2) That the pupil's continued attendance in the public school system may endanger the health and safety of other pupils or school employees.

(G)

(1) Within seven days after the conclusion of an adjudication hearing that is conducted pursuant to this section, the superintendent of public instruction shall enter an order in relation to the permanent exclusion of the pupil who is the subject of the hearing or determination.

(2) If the superintendent or a referee makes the findings described in divisions (F)(1) and (2) of this section, the superintendent shall issue a written order that permanently excludes the pupil from attending any of the public schools of this state and immediately shall send a written notice of the order to the board of education that forwarded the resolution, to the pupil who was the subject of the resolution, to that pupil's parent, guardian, or custodian, and to that pupil's attorney, that includes all of the following:

(a) A copy of the order of permanent exclusion;

(b) A statement informing the pupil and the pupil's parent, guardian, or custodian of the pupil's right to appeal the order of permanent exclusion pursuant to division (H) of this section and of the possible revocation of the permanent exclusion pursuant to division (I) of this section if a final judicial determination reverses the conviction or adjudication that was the basis for the permanent exclusion;

(c) A statement informing the pupil and the pupil's parent, guardian, or custodian of the provisions of divisions (F), (G), and (H) of section 3313.662 of the Revised Code.

(3) If the superintendent or a referee does not make the findings described in divisions (F)(1) and (2) of this section, the superintendent shall issue a written order that rejects the resolution of the board of education and immediately shall send written notice of that fact to the board of education that forwarded the resolution, to the pupil who was the subject of the proposed resolution, and to that pupil's parent, guardian, or custodian.

(H) A pupil may appeal an order of permanent exclusion made by the superintendent of public instruction pursuant to this section and section 3313.662 of the Revised Code to the court of common pleas of the county in which the board of education that forwarded the resolution requesting the permanent exclusion is located. The appeal shall be conducted in accordance with Chapter 2505. of the Revised Code.

(I) If a final judicial determination reverses the conviction or adjudication that is the basis of a permanent exclusion ordered under this section, the superintendent of public instruction, upon receipt of a certified copy of an order reflecting that final determination from the pupil or that pupil's parent, guardian, custodian, or attorney, shall revoke the order of permanent exclusion.

(J) As used in this section:

(1) "Permanently exclude" and "permanent exclusion" have the same meanings as in section 3313.662 of the Revised Code.

(2) "Out-of-home care" and "legal custody" have the same meanings as in section 2151.011 of the Revised Code.

(3) "Certificate of high school equivalence" has the same meaning as in section 4109.06 of the Revised Code.

Effective Date: 01-01-2002



Section 3301.122 - Development of ten-year strategic plan aligned with the strategic plan for higher education.

Not later than December 1, 2009, the superintendent of public instruction shall develop a ten-year strategic plan aligned with the strategic plan for higher education developed by the chancellor of the Ohio board of regents under division (D) of Section 375.30.25 of Am. Sub. H.B. 119 of the 127th general assembly. The superintendent may consult with the chancellor in developing the plan. The superintendent shall submit the plan to the general assembly, in accordance with section 101.68 of the Revised Code, and to the governor. The plan shall include recommendations for:

(A) A framework for collaborative, professional, innovative, and thinking twenty-first century learning environments;

(B) Ways to prepare and support Ohio's educators for successful instructional careers;

(C) Enhancement of the current financial and resource management accountability systems;

(D) Implementation of an effective school funding system.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.13 - Department of education - organization - powers and duties.

The department of education hereby created, shall be the administrative unit and organization through which the policies, directives, and powers of the state board of education and the duties of the superintendent of public instruction are administered by such superintendent as executive officer of the board. The department of education shall consist of the state board of education, the superintendent of public instruction, and a staff of such professional, clerical, and other employees as may be necessary to perform the duties and to exercise the required functions of the department. The department of education shall be organized as provided by law or by order of the state board of education. The superintendent of public instruction shall be the chief administrative officer of such department, and, subject to board policies, rules, and regulations, shall exercise general supervision of the department. The department of education shall be subject to all provisions of law pertaining to departments, offices, or institutions established for the exercise of any function of the state government; excepting that it shall not be one of the departments provided for under division (A) of section 121.01 of the Revised Code. In the exercise of any of its functions or powers, including the power to make rules and regulations and to prescribe minimum standards the department of education, and any officer or agency therein, shall be subject to Chapter 119. of the Revised Code. The headquarters of the department of education shall be at the seat of government, where office space suitable and adequate for the work of the department shall be provided by the appropriate state agency. There the state board of education shall meet and transact its business, unless the board chooses to meet elsewhere in Ohio as provided by section 3301.04 of the Revised Code. There the records of the state board of education and the records, papers, and documents belonging to the department shall be kept in charge of the superintendent of public instruction. The superintendent of public instruction shall recommend, for approval by the board, the organization of the department of education, and the assignment of the work within such department. The appointment, number, and salaries of assistant superintendents and division heads shall be determined by the state board of education after recommendation of the superintendent of public instruction. Such assistant superintendents and division heads shall serve at the pleasure of the board. The superintendent of public instruction may appoint, fix the salary, and terminate the employment of such other employees as are engaged in educational or research duties.

Effective Date: 07-22-1994



Section 3301.131 - School-parent and school-business partnerships.

The department of education shall encourage, seek out, and publicize to the general public and the school districts of this state, innovative and exemplary school-parent and school-business partnerships. The board of education of a district involved in such a partnership shall cooperate with the department by providing information about the partnership. As used in this section:

(A) "School-parent partnership" means a program that actively involves parents of students in the decision-making process of the school district or individual schools within the district;

(B) "School-business partnership" means a program in this state in which businesses, labor organizations, associations, foundations, or other persons, assist local schools in preparing children for employment or higher education, and may include programs involving work experience, mentoring, tutoring, incentive grants, or the use of corporate facilities and equipment.

Effective Date: 10-02-1989



Section 3301.132 - [Repealed].

Effective Date: 11-15-1995



Section 3301.133 - Identifiable organizational unit of department to deal with management of education data.

As used in this section, "form" has the same meaning as in section 3301.0722 of the Revised Code.

(A) No later than July 1, 1992, the organization of the department of education shall include an identifiable organizational unit that deals with the management of any education data that the department gathers, processes, uses, or reports. The superintendent of public instruction shall assign employees to this unit or employ persons for this unit who are trained and experienced in data management and the design of forms and who understand the data needs of the department of education. The superintendent shall provide a sufficient number of such employees for the unit to perform its duties in an effective and timely manner.

(B) The unit established pursuant to division (A) of this section shall:

(1) Review each new form or modification of any existing form that the state board, the superintendent of public instruction, or the department of education proposes to put into use on or after July 1, 1992. In conducting the review of any form, the unit shall evaluate it utilizing at least the criteria specified under division (C) of this section. The unit shall report in writing to the superintendent of public instruction whether the form satisfies the criteria specified under division (C) of this section, and if not, the reasons why it does not. Each report shall include recommendations regarding the simplification, consolidation, or elimination of the proposed form or any other forms related to the proposed form that would enable all the criteria specified under division (C) of this section to be met.

(2) Regularly contact and seek to work with other state and federal agencies that collect and use education data for the purpose of increasing the efficiency and coordination of data collection;

(3) Perform any other duties assigned by the superintendent of public instruction.

(C) In conducting the review of any form pursuant to division (B)(1) of this section, the unit established under division (A) of this section shall determine whether the following criteria are satisfied:

(1) Each data item on the form does not duplicate data already submitted to the state board, superintendent of public instruction, or department of education.

(2) The form cannot be consolidated with any other form required by the state board, superintendent, or department.

(3) The form is required to be submitted no more often than necessary and no sooner than reasonably necessary prior to the date on which the data reported on the form will be initially used.

(4) The stated purpose of the form cannot be met as part of any other procedure, such as a verification or certification procedure or other reporting procedure.

(5) If the form or any data item on the form is attributed to any requirement of state statute, federal statute or rule, or any court, the form or data item is limited to the data that the statute, rule, or court requires.

(6) If the form or any data item on the form is attributed to the requirements of any research or of any process of auditing school districts for compliance with any requirement, the research is planned or currently taking place or the compliance is currently required.

(7) The form is designed in a way that minimizes the cost of completing it.

(8) The form includes instructions that clearly explain how to complete it, who will use the data reported on it, and whom to contact with questions about completing the form or the use of the data reported on it.

Effective Date: 12-02-1996



Section 3301.134 - Awards for innovative and exemplary parental involvement programs.

(A) In each fiscal year the department of education, in accordance with appropriations made by the general assembly, may issue awards of equal amounts up to fifteen thousand dollars to those fifty public schools that are determined by the department to have implemented in the immediately preceding fiscal year innovative and exemplary parental involvement programs that have enhanced parental involvement in such schools according to criteria established by the department.

(B) The department of education shall collect and retain information on the innovative and exemplary parental involvement programs of all schools that have received awards under division (A) of this section. In each fiscal year the department shall publicize to every school district a description of each of the innovative and exemplary parental involvement programs of the schools that have received awards in the immediately preceding fiscal year.

(C) Any school that receives an award under division (A) of this section may expend the money on any lawful purpose.

Effective Date: 06-30-1997



Section 3301.14 - Annual report.

Each year the state board of education shall require a report of the president, manager, or principal of each seminary, academy, parochial, or private school. The report shall be made upon forms furnished by the board and shall contain a statement of such facts as it requests. The president, manager, or principal shall complete and return such forms within a time fixed by the state board of education.

Effective Date: 01-03-1956



Section 3301.15 - Inspection of institutions employing teachers - reports.

The state board of education or its authorized representatives may inspect all institutions under the control of the department of job and family services, the department of mental health, the department of developmental disabilities, and the department of rehabilitation and correction which employ teachers, and may make a report on the teaching, discipline, and school equipment in these institutions to the director of job and family services, the director of mental health, the director of developmental disabilities, the director of rehabilitation and correction, and the governor.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 3301.16 - State board to classify and charter school districts and individual schools within each district.

Pursuant to standards prescribed by the state board of education as provided in division (D) of section 3301.07 of the Revised Code, the state board shall classify and charter school districts and individual schools within each district except that no charter shall be granted to a nonpublic school unless the school complies with section 3313.612 of the Revised Code.

In the course of considering the charter of a new school district created under section 3311.26 or 3311.38 of the Revised Code, the state board shall require the party proposing creation of the district to submit to the board a map, certified by the county auditor of the county in which the proposed new district is located, showing the boundaries of the proposed new district. In the case of a proposed new district located in more than one county, the map shall be certified by the county auditor of each county in which the proposed district is located.

The state board shall revoke the charter of any school district or school which fails to meet the standards for elementary and high schools as prescribed by the board. The state board shall also revoke the charter of any nonpublic school that does not comply with section 3313.612 of the Revised Code.

In the issuance and revocation of school district or school charters, the state board shall be governed by the provisions of Chapter 119. of the Revised Code.

No school district, or individual school operated by a school district, shall operate without a charter issued by the state board under this section.

In case a school district charter is revoked pursuant to this section, the state board may dissolve the school district and transfer its territory to one or more adjacent districts. An equitable division of the funds, property, and indebtedness of the school district shall be made by the state board among the receiving districts. The board of education of a receiving district shall accept such territory pursuant to the order of the state board. Prior to dissolving the school district, the state board shall notify the appropriate educational service center governing board and all adjacent school district boards of education of its intention to do so. Boards so notified may make recommendations to the state board regarding the proposed dissolution and subsequent transfer of territory. Except as provided in section 3301.161 of the Revised Code, the transfer ordered by the state board shall become effective on the date specified by the state board, but the date shall be at least thirty days following the date of issuance of the order.

A high school is one of higher grade than an elementary school, in which instruction and training are given in accordance with sections 3301.07 and 3313.60 of the Revised Code and which also offers other subjects of study more advanced than those taught in the elementary schools and such other subjects as may be approved by the state board of education.

An elementary school is one in which instruction and training are given in accordance with sections 3301.07 and 3313.60 of the Revised Code and which offers such other subjects as may be approved by the state board of education. In districts wherein a junior high school is maintained, the elementary schools in that district may be considered to include only the work of the first six school years inclusive, plus the kindergarten year.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-29-1995; 09-29-2005



Section 3301.161 - Petition of referendum against transfer of school district.

Within thirty days following the issuance of an order to dissolve a school district pursuant to section 3301.16 of the Revised Code, qualified electors residing in the area to be transferred and equal in number to a majority of the qualified electors voting at the last general election may file a petition of referendum against the transfer. A petition of referendum filed pursuant to this section shall be filed, processed, and voted upon as provided in section 3311.231 of the Revised Code. If a petition of referendum has been filed pursuant to this section, a transfer order issued pursuant to section 3301.16 of the Revised Code shall take effect thirty days after the election on the petition of referendum if a majority of the qualified electors voting on the question vote in favor thereof. If a majority of the qualified electors voting on the question do not vote in favor thereof, the order shall become void.

Effective Date: 12-01-1967



Section 3301.162 - Notice of intent to close chartered nonpublic school.

(A) If the governing authority of a chartered nonpublic school intends to close the school, the governing authority shall notify all of the following of that intent prior to closing the school:

(1) The department of education;

(2) The school district that receives auxiliary services funding under division (E) of section 3317.024 of the Revised Code on behalf of the students enrolled in the school;

(3) The accrediting association that most recently accredited the school for purposes of chartering the school in accordance with the rules of the state board of education, if applicable.

The notice shall include the school year and, if possible, the actual date the school will close.

(B) The chief administrator of each chartered nonpublic school that closes shall deposit the school's records with either:

(1) The accrediting association that most recently accredited the school for purposes of chartering the school in accordance with the rules of the state board, if applicable;

(2) The school district that received auxiliary services funding under division (E) of section 3317.024 of the Revised Code on behalf of the students enrolled in the school.

The school district that receives the records may charge for and receive a one-time reimbursement from auxiliary services funding under division (E) of section 3317.024 of the Revised Code for costs the district incurred to store the records.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 2007 HB119 09-29-2007



Section 3301.17 - Driver education courses.

The board of education of each city, exempted village, local, and joint vocational school district may make a driver education course available to high school students enrolled in the district in accordance with Chapter 4508. of the Revised Code. No school district making such a course available shall require any pupil to enroll in the course in lieu of taking a training course from a private driver training school licensed under that chapter. The principal of each high school shall annually give written notice to the pupils enrolled in the high school that they may elect, under a procedure that shall be described in the notice, to take a training course from a private driver training school or, if available, enroll in a driver education course made available by the pupil's school district of attendance. No pupil shall receive course credit toward graduation for completing a driver education course conducted by a school district under this section.

Effective Date: 10-11-2002



Section 3301.171 - Driver education course fee.

A board of education that makes available a driver education course pursuant to section 3301.17 of the Revised Code may require pupils enrolled in the course to pay a course fee not to exceed the actual cost per pupil of providing driver education.

Effective Date: 10-29-1999



Section 3301.18 - Duties of department regarding desegregation within school districts.

The department of education shall:

(A) Administer grants under section 3301.19 of the Revised Code in support of voluntary desegregation within school districts;

(B) Provide technical assistance to school districts developing voluntary plans for desegregation or plans to reduce or eliminate racial isolation;

(C) Develop desegregation plans as required by court order and provide technical assistance to school districts required to develop plans under court order;

(D) Report to the general assembly annually on expenditures made by the state to reduce or eliminate racial isolation and enumerate anticipated expenses for desegregation resulting from court action or action taken by the federal government.

Effective Date: 06-22-1984



Section 3301.19 - Program to support school boards that voluntarily adopt and implement desegregation plan.

The department of education shall administer a program to support school boards that voluntarily adopt and implement plans of student transfers to desegregate schools within their districts. To be eligible for such support, both of the following must apply:

(A) The district must have a minority enrollment of between twenty-five and seventy-five per cent, according to the most recent racial and ethnic census of the district prepared by the department;

(B) The school board must adopt and submit to the department, not later than the first day of October, a plan for reducing racial isolation through the transfer of not fewer than fifty students in the district. The plan must provide for any or all of the following:

(1) The transfer of minority students from a school with greater than the average minority composition of the district to a school with less than the average minority composition of the district;

(2) The transfer of majority students from a school with less than the average minority composition of the district to a school with more than the average minority composition of the district;

(3) The transfer of minority or majority students to designated schools if the transfers cause the racial composition of the designated schools to more closely approximate the student racial composition of the entire district taken as a whole. The department of education shall pay the school district an amount equal to four hundred dollars per student transferred, except that if all payments required to be made under this section during the fiscal year exceed the appropriation for the purpose, the payment to each school district shall be proportionately reduced. The school board may spend the amount received only on activities other than transportation that support the reduction of racial isolation. In the case of a transfer from a school that is being permanently closed or that results from a permanent change in the boundary of a school attendance zone, payment shall be made only for the initial year the transfer is made. In the case of any other kind of transfer, payment shall be made for each fiscal year the transfer occurs.

Effective Date: 11-15-1981



Section 3301.21 - State action for education leadership fund.

There is hereby created in the state treasury the state action for education leadership fund. Money received by the department of education from the Wallace foundation shall be deposited into the fund. All investment earnings of the fund shall be credited to the fund. The department shall use the money in the fund for the following purposes:

(A) To develop leadership training programs for the big eight school districts, as defined in section 3314.02 of the Revised Code;

(B) To target training to teacher-leaders, principals, and union leaders;

(C) To increase administrators' and teachers' skills in using student assessment data to improve instructional decisions;

(D) To align district and building budget allocations with student performance data.

Effective Date: 05-06-2005



Section 3301.22 - Model harassment prevention policy.

The state board of education shall develop a model policy to prohibit harassment, intimidation, or bullying in order to assist school districts in developing their own policies under section 3313.666 of the Revised Code. The board shall issue the model policy within six months after the effective date of this section.

Effective Date: 03-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.74,HB 116, §4



Section 3301.25 - Secondary school libraries to receive material regarding veterans.

The department of education shall distribute to the library of each secondary school in this state a copy of a videotape of the Ohio veterans plaza dedication. And shall distribute the book Letters Home: The Letters of the Ohio Veterans Plaza or other appropriate written material regarding veterans.

Effective Date: 06-15-2000



Section 3301.27 - Research on factors that improve education effectiveness.

The department of education shall conduct research on the factors that improve education effectiveness in school districts and for this purpose may require school districts to administer tests in addition to those otherwise required by law, such as the national assessment of education progress. The department shall make the results of any research conducted under this section available to all school districts.

Effective Date: 06-30-1992



Section 3301.30 - Programs for children of migrant agricultural laborers.

The department of education shall:

(A) Actively encourage, assist, and support boards of education in applying for moneys for programs for pre-school children of migrant agricultural laborers under Title I of the "Elementary and Secondary Education Act of 1965," 79 Stat. 27, 20 U.S.C. 236, as amended;

(B) Establish an official relationship with the Texas education agency and the Florida department of education to cooperate and exchange information with those states concerning education for children of migrant agricultural laborers, and coordinate its activities and services for such children with those states and any other states that provide education for such children;

(C) Take all necessary steps to compensate for the lack of continuity in instructional curriculum experienced by children of migrant agricultural laborers as a result of their parents' occupation by assuring that:

(1) Coordinated interstate and intrastate programs are provided at all levels, including coordinated programs leading to credit accrual;

(2) Parents are given information about the availability of interstate and intrastate programs.

(D) Take a more active role in encouraging boards of education to offer, in accordance with section 3313.641 of the Revised Code, alternative evening and tutorial programs for children of migrant agricultural laborers and their families during late spring, summer, and early fall.

Effective Date: 03-20-1984



Section 3301.31 - [Repealed].

Effective Date: 06-30-2005



Section 3301.311 - Head start funding.

(A) As used in this section, "preschool program" has the same meaning as in section 3301.52 of the Revised Code.

(B) Subject to divisions (C) and (D) of this section, beginning in fiscal year 2006, no preschool program, and no early childhood education program or early learning program as defined by the department of education shall receive any funds from the state unless fifty per cent of the staff members employed by that program as teachers are working toward an associate degree of a type approved by the department.

(C)

(1) Subject to division (C)(2) of this section, beginning in fiscal year 2010, no preschool program, and no early childhood education program or early learning program as defined by the department, existing prior to fiscal year 2007, shall receive any funds from the state unless every staff member employed by that program as a teacher has attained an associate degree of a type approved by the department.

(2) Beginning in fiscal year 2011, no preschool program, and no early childhood education program or early learning program as defined by the department, existing prior to fiscal year 2007, shall receive any funds from the state unless fifty per cent of the staff members employed by the program as teachers have attained a bachelor's degree of a type approved by the department.

(D)

(1) Subject to division (D)(2) of this section, beginning in fiscal year 2012, no preschool program, and no early childhood education program or early learning program as defined by the department, established during or after fiscal year 2007, shall receive any funds from the state unless every staff member employed by that program as a teacher has attained an associate degree of a type approved by the department.

(2) Beginning in fiscal year 2013, no preschool program, and no early childhood education program or early learning program as defined by the department, established during or after fiscal year 2007, shall receive any funds from the state unless fifty per cent of the staff members employed by the program as teachers have attained a bachelor's degree of a type approved by the department.

Effective Date: 09-28-1999; 06-30-2005; 2007 HB119 09-29-2007



Section 3301.32 - Criminal records check.

(A)

(1) The chief administrator of any head start agency shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any applicant who has applied to the head start agency for employment as a person responsible for the care, custody, or control of a child. If the applicant does not present proof that the applicant has been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested or does not provide evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check, the chief administrator shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check for the applicant. If the applicant presents proof that the applicant has been a resident of this state for that five-year period, the chief administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) Any person required by division (A)(1) of this section to request a criminal records check shall provide to each applicant a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code, provide to each applicant a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from each applicant, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the chief administrator requests a criminal records check pursuant to division (A)(1) of this section.

(3) Any applicant who receives pursuant to division (A)(2) of this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheets with the impressions of the applicant's fingerprints. If an applicant, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the applicant's fingerprints, the head start agency shall not employ that applicant for any position for which a criminal records check is required by division (A)(1) of this section.

(B)

(1) Except as provided in rules adopted by the director of job and family services in accordance with division (E) of this section, no head start agency shall employ a person as a person responsible for the care, custody, or control of a child if the person previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation occurred prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses or violations described in division (B)(1)(a) of this section.

(2) A head start agency may employ an applicant conditionally until the criminal records check required by this section is completed and the agency receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (B)(1) of this section, the applicant does not qualify for employment, the agency shall release the applicant from employment.

(C)

(1) Each head start agency shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon the request pursuant to division (A)(1) of this section of the chief administrator of the head start agency.

(2) A head start agency may charge an applicant a fee for the costs it incurs in obtaining a criminal records check under this section. A fee charged under this division shall not exceed the amount of fees the agency pays under division (C)(1) of this section. If a fee is charged under this division, the agency shall notify the applicant at the time of the applicant's initial application for employment of the amount of the fee and that, unless the fee is paid, the head start agency will not consider the applicant for employment.

(D) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under division (A)(1) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the applicant who is the subject of the criminal records check or the applicant's representative, the head start agency requesting the criminal records check or its representative, and any court, hearing officer, or other necessary individual involved in a case dealing with the denial of employment to the applicant.

(E) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying circumstances under which a head start agency may hire a person who has been convicted of an offense listed in division (B)(1) of this section but who meets standards in regard to rehabilitation set by the director.

(F) Any person required by division (A)(1) of this section to request a criminal records check shall inform each person, at the time of the person's initial application for employment, that the person is required to provide a set of impressions of the person's fingerprints and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code if the person comes under final consideration for appointment or employment as a precondition to employment for that position.

(G) As used in this section:

(1) "Applicant" means a person who is under final consideration for appointment or employment in a position with a head start agency as a person responsible for the care, custody, or control of a child.

(2) "Head start agency" means an entity in this state that has been approved to be an agency for purposes of the "Head Start Act," 95 State 489 (1981), 42 U.S.C. 9831, as amended.

(3) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(4) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 07-01-2000; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.



Section 3301.33 - [Repealed].

Effective Date: 06-30-2005



Section 3301.34 - [Repealed].

Effective Date: 06-30-2005



Section 3301.35 - [Repealed].

Effective Date: 06-30-2005



Section 3301.36 - [Repealed].

Effective Date: 06-30-2005



Section 3301.37 - [Repealed].

Effective Date: 06-30-2005



Section 3301.38 - [Repealed].

Effective Date: 06-30-2005



Section 3301.40 - Adult education programs.

(A) As used in this section, "adult education" has the meaning as established under the "adult education act," 102 Stat. 302 (1988), 20 U.S.C. 1201a(2), as amended.

(B) Beginning July 1, 1996, the department of education may distribute state funds to organizations that quality for federal funds under the "Adult Education Act," 102 Stat. 302 (1988), 20 1201 to 1213d, as amended. The funds shall be used by qualifying organizations to provide adult education services. State funds distributed pursuant to this section shall be distributed in accordance with the rules adopted by the state board of education pursuant to this section. Each organization that receives funds under this section shall file program performance reports with the department. The reports shall be filed at times required by state board of education rule and contain assessments of individual students as they enter, progress through, and exit the adult education program; records regarding individual student program participation time; reports of individual student retention rates; and any other information required by rule.

(C) The state board of education shall adopt rules for the distribution of funds under this section. The rules shall include the following:

(1) Requirements for program performance reports.

(2) Indicators of adult education program quality, including indicators of learner achievement, program environment, program planning, curriculum and instruction, staff development, support services, and recruitment and retention.

(3) A formula for the distribution of funds under this section. The formula shall include as a factor an organization's quantifiable success in meeting the indicators of program quality established pursuant to division (C)(2) of this section.

(4) Standards and procedures for reducing or discontinuing funding to organizations that fail to meet the requirements of this section.

(5) Any other requirements or standards considered appropriate by the board.

Effective Date: 07-01-2004



Section 3301.41 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 08-12-2005; 03-30-2007; 04-04-2007)



Section 3301.42 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

This section was amended by 128th General AssemblyFile No.9,HB 1, §101.01, but repealed by 128th General AssemblyFile No.9,HB 1, §105.01. It is set out as repealed to reflect the apparent intent of the legislature.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.)

(Effective Date: 08-12-2005; 04-04-2007)



Section 3301.43 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 04-04-2007)



Section 3301.44 - Amended and Renumbered RC 125.87.

Effective Date: 07-01-1983



Section 3301.45 - Amended and Renumbered RC 125.88.

Effective Date: 07-01-1983



Section 3301.46 - Proposed method for transcript documentation of transferable credits.

Not later than April 30, 2009, the department of education and the chancellor of the Ohio board of regents jointly shall propose a standard method and form for documenting on high school transcripts high school credits earned that are compatible with the standards for credit transfer and articulation adopted under sections 3333.16 and 3333.161 of the Revised Code and any electronic clearinghouse for student transcript transfer developed by the chancellor. The proposal shall be submitted to the state board of education, the governor, the speaker and minority leader of the house of representatives, the president and minority leader of the senate, and the chairpersons and ranking minority members of the standing committees of the house of representatives and the senate that consider education legislation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007



Section 3301.47 - Amended and Renumbered RC 125.90.

Effective Date: 07-01-1983



Section 3301.48 - Interstate compact for education.

The interstate compact for education is hereby ratified, enacted into law, and entered into by this state as a party thereto with any other state which has heretofore legally joined in the compact and which may hereafter legally join in the compact as follows: COMPACT FOR EDUCATION Article I. Purpose and Policy. A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods, and facilities. B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement, and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states. C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutes, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare, and economic advancement of each state are supplied in significant part by persons educated in other states. Article II. State Defined. As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico. Article III. The Commission. A. The educational commission of the states, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by their respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge, or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public, and non-public educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration. B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or request for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(J). C. The commission shall have a seal. D. The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman, and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary. E. Irrespective of the civil service, personnel, or other merit laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove, or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission. F. The commission may borrow, accept, or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions. G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize, and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount, and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender. H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein. I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States. J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable. Article IV. Powers. In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze, and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies, and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact. Article V. Cooperation With Federal Government. A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission. B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest. Article VI. Committees. A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-third of the voting membership of the steering committee shall consist of governors, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: fifteen for one year and fifteen for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and shall serve during their continuance in these offices. Vacancies in the steering committee shall not effect [affect] its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation. B. The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the state concerned, be established to consider any matter of special concern to two or more of the party states. C. The commission may establish such additional committees as its bylaws may provide. Article VII. Finance. A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states. C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III(G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission. E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission. F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission. Article VIII. Eligible Parties; Entry Into and Withdrawal. A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction. B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required. C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him. D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal. Article IX. Construction and Severability. This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

Effective Date: 10-13-1967

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3301.481 - Identifying state agency for whose benefit real property is acquired.

Any instrument by which real property is acquired pursuant to section 3301.48 of the Revised Code shall identify any agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 3301.49 - Appointment of members to educational commission.

Pursuant to paragraph A of Article III of the educational compact enacted in section 3301.48 of the Revised Code, there shall be seven members to the educational commission of the states who shall serve from this state, one of such members shall be the governor; one member shall be a member of the senate appointed by the president; one member shall be a member of the house of representatives appointed by the speaker of the house of representatives; and four members shall be appointed by and serve at the pleasure of the governor. Two of the members appointed by the governor shall be professional educators associated with either public or private educational systems and may be an officer of the state, any college or university in the state or any officer or administrator of any public school district. Two of the members appointed by the governor shall be laymen. The state shall pay the actual expenses of members of the Ohio commission while attending to any business of the commission. The governor shall appoint a chairman of the Ohio members of the educational commission of the states and such membership shall meet on the call of its chairman or at the request of a majority of its members. In any event, the membership shall meet not less often than three times annually. The membership may consider any and all matters relating to recommendations of the educational commission of the states and the activities of the members in representing this state thereon. Pursuant to paragraph (I) of Article III of the compact the educational commission of the states shall file a copy of its bylaws and any amendment thereto with the superintendent of public instruction.

Effective Date: 01-08-1979

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3301.50 - Preschool educator license.

Except as otherwise provided under division (B) of section 3301.54 of the Revised Code, the issuing of any educator license designated for teaching in a preschool setting pursuant to section 3319.22 of the Revised Code shall not be construed as requiring any person who does not hold such a license to obtain one in order to be employed as a teacher in a pre-kindergarten program. However, a person hired after July 1, 1988, to direct a preschool program regulated by the state board of education under sections 3301.52 to 3301.57 of the Revised Code, other than a program operated by a nontax-supported eligible nonpublic school, shall hold a valid educator license designated as appropriate for teaching or being an administrator in a preschool setting issued pursuant to section 3319.22 of the Revised Code plus the four courses required by division (A)(1) of section 3301.54 of the Revised Code, unless division (A)(4) of that section applies to the person.

Effective Date: 01-30-1998



Section 3301.51 - Preschool associate educator license not required.

The issuing of any type of educator license designated for teaching in an associate teaching position in a preschool setting pursuant to section 3319.22 of the Revised Code shall not be construed as requiring any person who does not hold such a license to obtain one in order to be employed as a teacher in a pre-kindergarten program.

Effective Date: 11-15-1996



Section 3301.52 - Preschool, school child program definitions.

As used in sections 3301.52 to 3301.59 of the Revised Code:

(A) "Preschool program" means either of the following:

(1) A child care program for preschool children that is operated by a school district board of education or an eligible nonpublic school.

(2) A child care program for preschool children age three or older that is operated by a county DD board.

(B) "Preschool child" or "child" means a child who has not entered kindergarten and is not of compulsory school age.

(C) "Parent, guardian, or custodian" means the person or government agency that is or will be responsible for a child's school attendance under section 3321.01 of the Revised Code.

(D) "Superintendent" means the superintendent of a school district or the chief administrative officer of an eligible nonpublic school.

(E) "Director" means the director, head teacher, elementary principal, or site administrator who is the individual on site and responsible for supervision of a preschool program.

(F) "Preschool staff member" means a preschool employee whose primary responsibility is care, teaching, or supervision of preschool children.

(G) "Nonteaching employee" means a preschool program or school child program employee whose primary responsibilities are duties other than care, teaching, and supervision of preschool children or school children.

(H) "Eligible nonpublic school" means a nonpublic school chartered as described in division (B)(8) of section 5104.02 of the Revised Code or chartered by the state board of education for any combination of grades one through twelve, regardless of whether it also offers kindergarten.

(I) "County DD board" means a county board of developmental disabilities.

(J) "School child program" means a child care program for only school children that is operated by a school district board of education, county DD board, or eligible nonpublic school.

(K) "School child" means a child who is enrolled in or is eligible to be enrolled in a grade of kindergarten or above but is less than fifteen years old.

(L) "School child program staff member" means an employee whose primary responsibility is the care, teaching, or supervision of children in a school child program.

(M) "Child care" means administering to the needs of infants, toddlers, preschool children, and school children outside of school hours by persons other than their parents or guardians, custodians, or relatives by blood, marriage, or adoption for any part of the twenty-four-hour day in a place or residence other than a child's own home.

(N) "Child day-care center," "publicly funded child care," and "school-age child care center" have the same meanings as in section 5104.01 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-01-2003; 05-18-2005



Section 3301.521 - Applicability to day-care provided exclusively for participants of an adult education program.

Sections 3301.53 to 3301.59 of the Revised Code do not apply to child care provided exclusively for participants of an adult education program that receives funds under the department of education's state plan for implementing the "Adult Education Act of 1966," 80 Stat. 1216, 20 U.S.C. 1201, as amended, or an adult education program operated under section 3313.52, 3313.531, 3313.641, or 3313.644 of the Revised Code, if the child care is provided on a part-time basis, is provided on the same premises as and during the hours of operation of the adult education program, and at least one parent, custodian, or guardian of each child is on the premises and readily accessible at all times.

Effective Date: 07-22-1994; 05-18-2005



Section 3301.53 - Rules for minimum standards for preschool programs.

(A) The state board of education, in consultation with the director of job and family services, shall formulate and prescribe by rule adopted under Chapter 119. of the Revised Code minimum standards to be applied to preschool programs operated by school district boards of education, county DD boards, or eligible nonpublic schools. The rules shall include the following:

(1) Standards ensuring that the preschool program is located in a safe and convenient facility that accommodates the enrollment of the program, is of the quality to support the growth and development of the children according to the program objectives, and meets the requirements of section 3301.55 of the Revised Code;

(2) Standards ensuring that supervision, discipline, and programs will be administered according to established objectives and procedures;

(3) Standards ensuring that preschool staff members and nonteaching employees are recruited, employed, assigned, evaluated, and provided inservice education without discrimination on the basis of age, color, national origin, race, or sex; and that preschool staff members and nonteaching employees are assigned responsibilities in accordance with written position descriptions commensurate with their training and experience;

(4) A requirement that boards of education intending to establish a preschool program demonstrate a need for a preschool program prior to establishing the program;

(5) Requirements that children participating in preschool programs have been immunized to the extent considered appropriate by the state board to prevent the spread of communicable disease;

(6) Requirements that the parents of preschool children complete the emergency medical authorization form specified in section 3313.712 of the Revised Code.

(B) The state board of education in consultation with the director of job and family services shall ensure that the rules adopted by the state board under sections 3301.52 to 3301.58 of the Revised Code are consistent with and meet or exceed the requirements of Chapter 5104. of the Revised Code with regard to child day-care centers. The state board and the director of job and family services shall review all such rules at least once every five years.

(C) The state board of education, in consultation with the director of job and family services, shall adopt rules for school child programs that are consistent with and meet or exceed the requirements of the rules adopted for school-age child care centers under Chapter 5104. of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-01-2003; 05-18-2005; 2007 HB119 09-29-2007



Section 3301.54 - Direction and supervision of preschool program - qualifications of staff members.

(A)

(1) Each preschool program shall be directed and supervised by a director, a head teacher, an elementary principal, or a site administrator who is on site and responsible for supervision of the program. Except as otherwise provided in division (A)(2), (3), or (4) of this section, this person shall hold a valid educator license designated as appropriate for teaching or being an administrator in a preschool setting issued pursuant to section 3319.22 of the Revised Code and have completed at least four courses in child development or early childhood education from an accredited college, university, or technical college.

(2) If the person was employed prior to July 1, 1988, by a school district board of education or an eligible nonpublic school to direct a preschool program, the person shall be considered to meet the requirements of this section if the person holds a valid kindergarten-primary certificate described under former division (A) of section 3319.22 of the Revised Code as it existed on January 1, 1996.

(3) If the person is employed to direct a preschool program operated by an eligible, nontax-supported, nonpublic school, the person shall be considered to meet the requirements of this section if the person holds a valid teaching certificate issued in accordance with section 3301.071 of the Revised Code.

(B) Each preschool staff member shall be at least eighteen years of age and have a high school diploma or a certification of high school equivalency issued by the state board of education or a comparable agency of another state, except that a staff member may be less than eighteen years of age if the staff member is a graduate of a two-year vocational child-care training program approved by the state board of education, or is a student enrolled in the second year of such a program that leads to high school graduation, provided that the student performs duties in the preschool program under the continuous supervision of an experienced preschool staff member and receives periodic supervision from the vocational child-care training program teacher-coordinator in the student's high school. A preschool staff member shall annually complete fifteen hours of inservice training in child development or early childhood education, child abuse recognition and prevention, and first aid, and in the prevention, recognition, and management of communicable diseases, until a total of forty-five hours has been completed, unless the staff member holds an associate or higher degree in child development or early childhood education from an accredited college, university, or technical college, or any type of educator license designated as appropriate for teaching in an associate teaching position in a preschool setting issued by the state board of education pursuant to section 3319.22 of the Revised Code.

Effective Date: 09-01-2003

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.



Section 3301.541 - Criminal records check.

(A)

(1) The director, head teacher, elementary principal, or site administrator of a preschool program shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any applicant who has applied to the preschool program for employment as a person responsible for the care, custody, or control of a child. If the applicant does not present proof that the applicant has been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested or does not provide evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check, the director, head teacher, or elementary principal shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check for the applicant. If the applicant presents proof that the applicant has been a resident of this state for that five-year period, the director, head teacher, or elementary principal may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) Any director, head teacher, elementary principal, or site administrator required by division (A)(1) of this section to request a criminal records check shall provide to each applicant a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code, provide to each applicant a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from each applicant, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the person requests a criminal records check pursuant to division (A)(1) of this section.

(3) Any applicant who receives pursuant to division (A)(2) of this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and provide the impression sheet with the impressions of the applicant's fingerprints. If an applicant, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the applicant's fingerprints, the preschool program shall not employ that applicant for any position for which a criminal records check is required by division (A)(1) of this section.

(B)

(1) Except as provided in rules adopted by the department of education in accordance with division (E) of this section, no preschool program shall employ a person as a person responsible for the care, custody, or control of a child if the person previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation occurred prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses or violations described in division (B)(1)(a) of this section.

(2) A preschool program may employ an applicant conditionally until the criminal records check required by this section is completed and the preschool program receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (B)(1) of this section, the applicant does not qualify for employment, the preschool program shall release the applicant from employment.

(C)

(1) Each preschool program shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon the request pursuant to division (A)(1) of this section of the director, head teacher, elementary principal, or site administrator of the preschool program.

(2) A preschool program may charge an applicant a fee for the costs it incurs in obtaining a criminal records check under this section. A fee charged under this division shall not exceed the amount of fees the preschool program pays under division (C)(1) of this section. If a fee is charged under this division, the preschool program shall notify the applicant at the time of the applicant's initial application for employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for employment.

(D) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request under division (A)(1) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the applicant who is the subject of the criminal records check or the applicant's representative, the preschool program requesting the criminal records check or its representative, and any court, hearing officer, or other necessary individual in a case dealing with the denial of employment to the applicant.

(E) The department of education shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying circumstances under which a preschool program may hire a person who has been convicted of an offense listed in division (B)(1) of this section but who meets standards in regard to rehabilitation set by the department.

(F) Any person required by division (A)(1) of this section to request a criminal records check shall inform each person, at the time of the person's initial application for employment, that the person is required to provide a set of impressions of the person's fingerprints and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code if the person comes under final consideration for appointment or employment as a precondition to employment for that position.

(G) As used in this section:

(1) "Applicant" means a person who is under final consideration for appointment or employment in a position with a preschool program as a person responsible for the care, custody, or control of a child, except that "applicant" does not include a person already employed by a board of education or chartered nonpublic school in a position of care, custody, or control of a child who is under consideration for a different position with such board or school.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(3) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(H) If the board of education of a local school district adopts a resolution requesting the assistance of the educational service center in which the local district has territory in conducting criminal records checks of substitute teachers under this section, the appointing or hiring officer of such educational service center governing board shall serve for purposes of this section as the appointing or hiring officer of the local board in the case of hiring substitute teachers for employment in the local district.

Effective Date: 01-30-1998

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.



Section 3301.55 - Preschool program building requirements and building plan.

(A) A school district, county DD board, or eligible nonpublic school operating a preschool program shall house the program in buildings that meet the following requirements:

(1) The building is operated by the district, county DD board, or eligible nonpublic school and has been approved by the division of industrial compliance in the department of commerce or a certified municipal, township, or county building department for the purpose of operating a program for preschool children. Any such structure shall be constructed, equipped, repaired, altered, and maintained in accordance with applicable provisions of Chapters 3781. and 3791. and with rules adopted by the board of building standards under Chapter 3781. of the Revised Code for the safety and sanitation of structures erected for this purpose.

(2) The building is in compliance with fire and safety laws and regulations as evidenced by reports of annual school fire and safety inspections as conducted by appropriate local authorities.

(3) The school is in compliance with rules established by the state board of education regarding school food services.

(4) The facility includes not less than thirty-five square feet of indoor space for each child in the program. Safe play space, including both indoor and outdoor play space, totaling not less than sixty square feet for each child using the space at any one time, shall be regularly available and scheduled for use.

(5) First aid facilities and space for temporary placement or isolation of injured or ill children are provided.

(B) Each school district, county DD board, or eligible nonpublic school that operates, or proposes to operate, a preschool program shall submit a building plan including all information specified by the state board of education to the board not later than the first day of September of the school year in which the program is to be initiated. The board shall determine whether the buildings meet the requirements of this section and section 3301.53 of the Revised Code, and notify the superintendent of its determination. If the board determines, on the basis of the building plan or any other information, that the buildings do not meet those requirements, it shall cause the buildings to be inspected by the department of education. The department shall make a report to the superintendent specifying any aspects of the building that are not in compliance with the requirements of this section and section 3301.53 of the Revised Code and the time period that will be allowed the district, county DD board, or school to meet the requirements.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-01-2003



Section 3301.56 - Duties of director of program - staff requirements and maximum group size - right of access.

(A) The director of each preschool program shall be responsible for the following:

(1) Ensuring that the health and safety of the children are safeguarded by an organized program of school health services designed to identify child health problems and to coordinate school and community health resources for children, as evidenced by but not limited to:

(a) Requiring immunization and compliance with emergency medical authorization requirements in accordance with rules adopted by the state board of education under section 3301.53 of the Revised Code;

(b) Providing procedures for emergency situations, including fire drills, rapid dismissals, tornado drills, and school safety drills in accordance with section 3737.73 of the Revised Code, and keeping records of such drills or dismissals;

(c) Posting emergency procedures in preschool rooms and making them available to school personnel, children, and parents;

(d) Posting emergency numbers by each telephone;

(e) Supervising grounds, play areas, and other facilities when scheduled for use by children;

(f) Providing first-aid facilities and materials.

(2) Maintaining cumulative records for each child;

(3) Supervising each child's admission, placement, and withdrawal according to established procedures;

(4) Preparing at least once annually for each group of children in the program a roster of names and telephone numbers of parents, guardians, and custodians of children in the group and, on request, furnishing the roster for each group to the parents, guardians, and custodians of children in that group. The director may prepare a similar roster of all children in the program and, on request, make it available to the parents, guardians, and custodians, of children in the program. The director shall not include in either roster the name or telephone number of any parent, guardian, or custodian who requests that the parent's, guardian's, or custodian's name or number not be included, and shall not furnish any roster to any person other than a parent, guardian, or custodian of a child in the program.

(5) Ensuring that clerical and custodial services are provided for the program;

(6) Supervising the instructional program and the daily operation of the program;

(7) Supervising and evaluating preschool staff members according to a planned sequence of observations and evaluation conferences, and supervising nonteaching employees.

(B)

(1) In each program the maximum number of children per preschool staff member and the maximum group size by age category of children shall be as follows: Age Group Maximum Group Size Staff Member/Child Ratio Birth to less than 12 months 1:5, or 2:12 if two preschool staff members are in the room

12 months to less than 18 months 12 1:6

18 months to less than 30 months 14 1:7

30 months to less than 3 years 16 1:8

3-year-olds 24 1:12

4- and 5-year-olds not in school 28 1:14

(2) When age groups are combined, the maximum number of children per preschool staff member shall be determined by the age of the youngest child in the group, except that when no more than one child thirty months of age or older receives child care in a group in which all the other children are in the next older age group, the maximum number of children per child-care staff member and maximum group size requirements of the older age group established under division (B)(1) of this section shall apply.

(3) In a room where children are napping, if all the children are at least eighteen months of age, the maximum number of children per preschool staff member shall, for a period not to exceed one and one-half hours in any twenty-four hour day, be twice the maximum number of children per preschool staff member established under division (B)(1) of this section if all the following criteria are met:

(a) At least one preschool staff member is present in the room;

(b) Sufficient preschool staff members are present on the preschool program premises to comply with division (B)(1) of this section;

(c) Naptime preparations have been completed and the children are resting or napping.

(4) Any accredited program that uses the Montessori method endorsed by the American Montessori society or the association Montessori internationale as its primary method of instruction and is licensed as a preschool program under section 3301.58 of the Revised Code may combine preschool children of ages three to five years old with children enrolled in kindergarten. Notwithstanding anything to the contrary in division (B)(2) of this section, when such age groups are combined, the maximum number of children per preschool staff member shall be twelve and the maximum group size shall be twenty-four children.

(C) In each building in which a preschool program is operated there shall be on the premises, and readily available at all times, at least one employee who has completed a course in first aid and in the prevention, recognition, and management of communicable diseases which is approved by the state department of health, and an employee who has completed a course in child abuse recognition and prevention.

(D) Any parent, guardian, or custodian of a child enrolled in a preschool program shall be permitted unlimited access to the school during its hours of operation to contact the parent's, guardian's, or custodian's child, evaluate the care provided by the program, or evaluate the premises, or for other purposes approved by the director. Upon entering the premises, the parent, guardian, or custodian shall report to the school office.

Effective Date: 10-20-1987; 05-18-2005; 09-29-2005; 09-28-2006



Section 3301.57 - Providing consultation and technical assistance.

(A) For the purpose of improving programs, facilities, and implementation of the standards promulgated by the state board of education under section 3301.53 of the Revised Code, the state department of education shall provide consultation and technical assistance to school districts, county DD boards, and eligible nonpublic schools operating preschool programs or school child programs, and inservice training to preschool staff members, school child program staff members, and nonteaching employees.

(B) The department and the school district board of education, county DD board, or eligible nonpublic school shall jointly monitor each preschool program and each school child program.

If the program receives any grant or other funding from the state or federal government, the department annually shall monitor all reports on attendance, financial support, and expenditures according to provisions for use of the funds.

(C) The department of education, at least once during every twelve-month period of operation of a preschool program or a licensed school child program, shall inspect the program and provide a written inspection report to the superintendent of the school district, county DD board, or eligible nonpublic school. The department may inspect any program more than once, as considered necessary by the department, during any twelve-month period of operation. All inspections may be unannounced. No person shall interfere with any inspection conducted pursuant to this division or to the rules adopted pursuant to sections 3301.52 to 3301.59 of the Revised Code.

Upon receipt of any complaint that a preschool program or a licensed school child program is out of compliance with the requirements in sections 3301.52 to 3301.59 of the Revised Code or the rules adopted under those sections, the department shall investigate and may inspect the program.

(D) If a preschool program or a licensed school child program is determined to be out of compliance with the requirements of sections 3301.52 to 3301.59 of the Revised Code or the rules adopted under those sections, the department of education shall notify the appropriate superintendent, county DD board, or eligible nonpublic school in writing regarding the nature of the violation, what must be done to correct the violation, and by what date the correction must be made. If the correction is not made by the date established by the department, it may commence action under Chapter 119. of the Revised Code to close the program or to revoke the license of the program. If a program does not comply with an order to cease operation issued in accordance with Chapter 119. of the Revised Code, the department shall notify the attorney general, the prosecuting attorney of the county in which the program is located, or the city attorney, village solicitor, or other chief legal officer of the municipal corporation in which the program is located that the program is operating in violation of sections 3301.52 to 3301.59 of the Revised Code or the rules adopted under those sections and in violation of an order to cease operation issued in accordance with Chapter 119. of the Revised Code. Upon receipt of the notification, the attorney general, prosecuting attorney, city attorney, village solicitor, or other chief legal officer shall file a complaint in the court of common pleas of the county in which the program is located requesting the court to issue an order enjoining the program from operating. The court shall grant the requested injunctive relief upon a showing that the program named in the complaint is operating in violation of sections 3301.52 to 3301.59 of the Revised Code or the rules adopted under those sections and in violation of an order to cease operation issued in accordance with Chapter 119. of the Revised Code.

(E) The department of education shall prepare an annual report on inspections conducted under this section. The report shall include the number of inspections conducted, the number and types of violations found, and the steps taken to address the violations. The department shall file the report with the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives on or before the first day of January of each year, beginning in 1999.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-01-2003



Section 3301.58 - Licensing of preschool programs and school child programs - enforcement of rules.

(A) The department of education is responsible for the licensing of preschool programs and school child programs and for the enforcement of sections 3301.52 to 3301.59 of the Revised Code and of any rules adopted under those sections. No school district board of education, county DD board, or eligible nonpublic school shall operate, establish, manage, conduct, or maintain a preschool program without a license issued under this section. A school district board of education, county DD board, or eligible nonpublic school may obtain a license under this section for a school child program. The school district board of education, county DD board, or eligible nonpublic school shall post the license for each preschool program and licensed school child program it operates, establishes, manages, conducts, or maintains in a conspicuous place in the preschool program or licensed school child program that is accessible to parents, custodians, or guardians and employees and staff members of the program at all times when the program is in operation.

(B) Any school district board of education, county DD board, or eligible nonpublic school that desires to operate, establish, manage, conduct, or maintain a preschool program shall apply to the department of education for a license on a form that the department shall prescribe by rule. Any school district board of education, county DD board, or eligible nonpublic school that desires to obtain a license for a school child program shall apply to the department for a license on a form that the department shall prescribe by rule. The department shall provide at no charge to each applicant for a license under this section a copy of the requirements under sections 3301.52 to 3301.59 of the Revised Code and any rules adopted under those sections. The department may establish application fees by rule adopted under Chapter 119. of the Revised Code, and all applicants for a license shall pay any fee established by the department at the time of making an application for a license. All fees collected pursuant to this section shall be paid into the state treasury to the credit of the general revenue fund.

(C) Upon the filing of an application for a license, the department of education shall investigate and inspect the preschool program or school child program to determine the license capacity for each age category of children of the program and to determine whether the program complies with sections 3301.52 to 3301.59 of the Revised Code and any rules adopted under those sections. When, after investigation and inspection, the department of education is satisfied that sections 3301.52 to 3301.59 of the Revised Code and any rules adopted under those sections are complied with by the applicant, the department of education shall issue the program a provisional license as soon as practicable in the form and manner prescribed by the rules of the department. The provisional license shall be valid for one year from the date of issuance unless revoked.

(D) The department of education shall investigate and inspect a preschool program or school child program that has been issued a provisional license at least once during operation under the provisional license. If, after the investigation and inspection, the department of education determines that the requirements of sections 3301.52 to 3301.59 of the Revised Code and any rules adopted under those sections are met by the provisional licensee, the department of education shall issue the program a license . The license shall remain valid unless revoked or the program ceases operations.

(E) The department of education annually shall investigate and inspect each preschool program or school child program licensed under division (D) of this section to determine if the requirements of sections 3301.52 to 3301.59 of the Revised Code and any rules adopted under those sections are met by the program, and shall notify the program of the results.

(F) The license or provisional license shall state the name of the school district board of education, county DD board, or eligible nonpublic school that operates the preschool program or school child program and the license capacity of the program.

(G) The department of education may revoke the license of any preschool program or school child program that is not in compliance with the requirements of sections 3301.52 to 3301.59 of the Revised Code and any rules adopted under those sections.

(H) If the department of education revokes a license , the department shall not issue a license to the program within two years from the date of the revocation . All actions of the department with respect to licensing preschool programs and school child programs shall be in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-01-2003



Section 3301.581 - [Repealed].

Effective Date: 09-26-2003



Section 3301.59 - License required for school child program to receive state or federal funds - eligible nonpublic school program alternatives.

(A) No school child program may receive any state or federal funds specifically allocated for school child programs unless the school child program is licensed by the department of education pursuant to sections 3301.52 to 3301.59 of the Revised Code or by the department of job and family services pursuant to Chapter 5104. of the Revised Code.

(B) If an eligible nonpublic school is operating, managing, conducting, or maintaining a preschool program or school child program on July 22, 1991, and if the eligible nonpublic school previously obtained a license for the program from the department of job and family services pursuant to Chapter 5104. of the Revised Code, the eligible nonpublic school shall do one of the following:

(1) On or before the expiration date of the license, apply pursuant to Chapter 5104. of the Revised Code to the department of job and family services for a renewal of the license;

(2) On or before the expiration date of the license, apply pursuant to sections 3301.52 to 3301.59 of the Revised Code to the department of education for a license for the program;

(3) If the program is a preschool program, cease to operate, manage, conduct, or maintain the program;

(4) If the program is a school child program, not accept any state or federal funds specifically allocated for school child programs and not accept any state or federal funds for publicly funded child care pursuant to Chapter 5104. of the Revised Code.

(C) If an eligible nonpublic school is operating, managing, conducting, or maintaining a preschool program or school child program on July 22, 1991, and if the eligible nonpublic school previously has not obtained a license for the program from the department of job and family services pursuant to Chapter 5104. of the Revised Code, the eligible nonpublic school shall do one of the following:

(1) On July 22, 1991, apply pursuant to Chapter 5104. of the Revised Code to the department of job and family services for a license for the program;

(2) On July 22, 1991, apply pursuant to sections 3301.52 to 3301.59 of the Revised Code to the department of education for a license for the program;

(3) If the program is a preschool program, cease to operate, manage, conduct, or maintain the program;

(4) If the program is a school child program, not accept any state or federal funds specifically allocated for school child programs and not accept any state or federal funds for publicly funded child care pursuant to Chapter 5104. of the Revised Code.

(D)

(1) If an eligible nonpublic school that operates, manages, conducts, or maintains a preschool program or a school child program elects pursuant to division (B)(1) of this section to renew a license for the program that was issued by the department of job and family services or elects pursuant to division (C)(1) of this section to apply to the department of job and family services for a license for the program, that preschool program or school child program is subject to Chapter 5104. of the Revised Code and to licensure under that chapter until the eligible nonpublic school ceases to operate, manage, conduct, or maintain the program.

(2) If an eligible nonpublic school that operates, manages, conducts, or maintains a preschool program or a school child program elects pursuant to division (B)(2) or (C)(2) of this section to apply to the department of education for a license for the program, that preschool program or school child program is subject to sections 3301.52 to 3301.59 of the Revised Code and to licensure under those sections until the eligible nonpublic school ceases to operate, manage, conduct, or maintain the program.

(E) Not later than July 22, 1992, the departments of job and family services and education shall each prepare a list of the preschool programs and school child programs that are licensed by the respective departments.

Effective Date: 07-01-2000; 05-18-2005



Section 3301.60 - Interstate compact on educational opportunity for military children.

The interstate compact on educational opportunity for military children is hereby ratified, enacted into law, and entered into by this state as a party thereto with any other state that heretofore has legally joined or hereafter legally joins the compact, as follows:

Interstate Compact on Educational Opportunity for Military Children

ARTICLE I. PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A.Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or variations in entrance or age requirements.

B.Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.

C.Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D.Facilitating the on-time graduation of children of military families.

E.Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F.Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

G.Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents, and the student in order to achieve educational success for the student.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A."Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. 1209 and 1211.

B."Children of military families" means school-aged children, enrolled in kindergarten through twelfth grade, in the household of an active duty member.

C."Compact commissioner" means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D."Deployment" means the period one month prior to the servicemembers' departure from their home station on military orders through six months after return to their home station.

E."Educational records" or "education records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited to, records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F."Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G."Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other United States territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Nonmember state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of anexisting rule.

N. "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

0."State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other United States territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade.

Q. "Transition" means 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed services" means the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration and Public Health Service.

S. "Veteran" means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III. APPLICABILITY

A.Except as otherwise provided in Section B, this compact shall apply to the children of:

1.Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. 1209 and 1211 ;

2.Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

3.Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B.The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C.The provisions of this compact shall not apply to the children of:

1.Inactive members of the national guard and military reserves;

2.Members of the uniformed services now retired, except as provided in Section A;

3.Veterans of the uniformed services, except as provided in Section A; and

4.Other Department of Defense personnel and other federal agencycivilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV. EDUCATIONAL RECORDS AND ENROLLMENT

A.Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B.Official education records and transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C.Immunizations - Compacting states shall give thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D.Kindergarten and first grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V. PLACEMENT AND ATTENDANCE

A. Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of thestudent in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical, and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

B.Educational program placement - The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C.Special education services - 1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on the student's current individualized education program (IEP); and 2) in compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C. 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. 12131 to 12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing Section 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D.Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course or program prerequisites, or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

E.Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of thelocal education agency superintendent to visit with the student's parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI. ELIGIBILITY

A.Eligibility for enrollment

1.A special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2.A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3.A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent.

B.Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII. GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A.Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar coursework has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B.Exit exams - States shall accept: 1) exit or end-of-course exams required for graduation from the sending state; or 2) national norm-referenced achievement tests; or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C.Transfers during Senior year - Should a military student transferringat the beginning or during the student's Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII. STATE COORDINATION

A.Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own state council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B.The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C.The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D.The compact commissioner and the military family education liaison designated herein shall be ex officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shallhave all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B.Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1.Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2.A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3.A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting.

4.The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C.Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D.Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E.Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The Department of Defense, shall serve as an ex officio, nonvoting member of the executive committee.

F.Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G.Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1.Relate solely to the Interstate Commission's internal personnel practices and procedures;

2.Disclose matters specifically exempted from disclosure by federal and state statute;

3.Disclose trade secrets or commercial or financial information which is privileged or confidential;

4.Involve accusing a person of a crime, or formally censuring a person;

5.Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6.Disclose investigative records compiled for law enforcement purposes; or

7.Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall, in so far as is reasonably possible,conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A.To provide for dispute resolution among member states.

B.To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C.To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

D.To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E.To establish and maintain offices which shall be located within one or more of the member states.

F.To purchase and maintain insurance and bonds.

G.To borrow, accept, hire, or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwiseto own, hold, improve, or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

0.To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training, and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

ARTICLE XI. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1.Establishing the fiscal year of the Interstate Commission;

2.Establishing an executive committee, and such other committees as may be necessary;

3.Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4.Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5.Establishing the titles and responsibilities of the officers and staff ofthe Interstate Commission;

6.Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7.Providing "start up" rules for initial administration of the compact.

B.The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C.Executive Committee, Officers, and Personnel

1.The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:a .Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;b .Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and c .Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Interstate Commission.

2.The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D.The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonablebasis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1.The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2.The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3.To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the InterstateCommission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B.Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C.Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D.If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A.Oversight

1.The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2.All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3.The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B.Default, Technical Assistance, Suspension, and Termination - If the Interstate Commission determines that a member state has defaulted in theperformance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1.Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2.Provide remedial training and specific technical assistance regarding the default.

3.If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4.Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5.The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6.The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7.The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C.Dispute Resolution

1.The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2.The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D.Enforcement

1.The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2.The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3.The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION

A.The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B.The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C.The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D.The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B.The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C.The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI. WITHDRAWAL AND DISSOLUTION

A.Withdrawal

1.Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2.Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3.The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4.The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5.Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B.Dissolution of Compact

1.This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2.Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs ofthe Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII. SEVERABILITY AND CONSTRUCTION

A.The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B.The provisions of this compact shall be liberally construed to effectuate its purposes.

C.Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A.Other Laws

1.Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2.All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B.Binding Effect of the Compact

1.All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2.All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3.In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.61 - State council on educational opportunity for military children.

(A) The state council on educational opportunity for military children is hereby established within the department of education. The council shall consist of the following members:

(1) The superintendent of public instruction or the superintendent's designee;

(2) The director of veterans services or the director's designee;

(3) The superintendent of a school district that has a high concentration of children of military families, appointed by the governor;

(4) A representative of a military installation located in this state, appointed by the governor;

(5) A representative of the governor's office, appointed by the governor;

(6) Four members of the general assembly, appointed as follows:

(a) One member of the house of representatives appointed by thespeaker of the house of representatives;

(b) One member of the house of representatives appointed by the minority leader of the house of representatives;

(c) One member of the senate appointed by the president of the senate;

(d) One member of the senate appointed by the minority leader of the senate.

(7) The compact commissioner appointed under section 3301.62 of the Revised Code;

(8) The military family education liaison appointed under section 3301.63 of the Revised Code;

(9) Other members appointed in the manner prescribed by and seated at the discretion of the voting members of the council.

The members of the council shall serve at the pleasure of their appointing authorities. Vacancies shall be filled in the manner of the initial appointments.

The members appointed under divisions (A)(6) to (9) of this section shall be nonvoting members of the council.

The members of the council shall serve without compensation.

(B) The council shall oversee and provide coordination for the state's participation in and compliance with the interstate compact on educational opportunity for military children, as ratified by section 3301.60 of the Revised Code.

(C) The department of education shall provide staff support for the council.

(D) Sections 101.82 to 101.87 of the Revised Code do not apply to the council.

(E) As used in this section, "children of military families" and "military installation" have the same meanings as in Article II of the interstate compact on educational opportunity for military children.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.62 - Compact Commissioner.

The governor shall appoint a compact commissioner who shall be responsible for administering the state's participation in the interstate compact on educational opportunity for military children, as ratified by section 3301.60 of the Revised Code. The compact commissioner shall be a state officer within the department of education and shall serve at the pleasure of the governor.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.63 - Military family education liaison.

The state council on educational opportunity for military children, established under section 3301.61 of the Revised Code, shall appoint a military family education liaison to assist families and the state in implementing the interstate compact on educational opportunity for military children, as ratified by section 3301.60 of the Revised Code. The department of education shall provide staff support for the military family education liaison.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.64 - Division of assessment for participation in compact.

The annual assessment charged to the state for participating in the interstate compact on educational opportunity for military children shall be divided equally between the department of education and the department of veterans services.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3301.65, 3301.67 - [Repealed].

Effective Date: 07-26-1991



Section 3301.68 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 09-26-2003



Section 3301.70 - State board duties as to national and community service act of 1990.

(A) The state board of education is the designated state agency responsible for the coordination and administration of sections 110 to 118 of the "National and Community Service Act of 1990," 104 Stat. 3127 (1990), 42 U.S.C. 12401 to 12431, as amended. With the assistance of the Ohio commission on service and volunteerism created in section 121.40 of the Revised Code, the state board shall coordinate with other state agencies to apply for funding under the act when appropriate.

(B) With the assistance of the Ohio commission on service and volunteerism, the state board of education shall develop a plan to assist school districts in the implementation of section 3313.605 of the Revised Code and other community service activities of school districts. The state board shall encourage the development of school district programs meeting the requirements for funding under the National and Community Service Act of 1990. The plan shall include the investigation of funding from all available sources for school community service education programs, including funds available under the National and Community Service Act of 1990, and the provision of technical assistance to school districts for the implementation of community service education programs. The plan shall also provide for technical assistance to be given to school boards to assist in obtaining funds for community service education programs from any source.

(C) With the assistance of the Ohio commission on service and volunteerism, the state board of education shall do all of the following:

(1) Disseminate information about school district community service education programs to other school districts and to statewide organizations involved with or promoting volunteerism;

(2) Recruit additional school districts to develop community service education programs;

(3) Identify or develop model community service programs, teacher training courses, and community service curricula and teaching materials for possible use by school districts in their programs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001



Section 3301.71 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of education shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3301.80 - [Repealed].

Effective Date: 07-01-2005



Section 3301.801 - [Repealed].

Effective Date: 06-09-2004



Section 3301.82 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 3301.85 - [Repealed].

Effective Date: 06-30-2005



Section 3301.86 - OhioReads classroom reading grants program.

The classroom reading improvement grants program is hereby established. Under the program, the department of education shall award reading intervention grants to public schools and classrooms operated by city, local, and exempted village school districts, by community schools, and by educational service centers. The grants shall be used to fund the engagement of volunteers to assist struggling students in grades kindergarten through twelve improve their reading skills, to improve reading outcomes in low-performing schools, and to facilitate closing the achievement gap between students of different subgroups.

Effective Date: 09-28-1999; 06-30-2005



Section 3301.87 - [Repealed].

Effective Date: 06-30-2005



Section 3301.88 - Criminal records check.

(A) A recipient of a grant under section 3301.86 of the Revised Code may request from the bureau of criminal identification and investigation a criminal records check on any individual, other than an individual described in division (B) of this section, who applies to participate in providing directly to children any program or service funded in whole or in part by the grant. If a recipient elects to request a criminal records check, the request shall consist of a request for the information a school district board of education may request under division (F)(2)(a) of section 109.57 of the Revised Code and shall be accompanied by one of the following identification options:

(1) The form and standard impression sheet prescribed by the bureau under division (C) of section 109.572 of the Revised Code;

(2) A form prescribed by the bureau on which is specified the individual's name, social security number, and date of birth.

(B) A grant recipient shall not request a criminal records check under division (A) of this section with respect to any individual who furnishes the grant recipient with a certified copy of a report of a criminal records check completed by the bureau within one year prior to applying to participate in providing programs or services under the grant.

(C) Except as provided in rules adopted under division (G)(2) of this section, a grant recipient shall not allow an individual to participate in providing directly to children any program or service funded in whole or in part by the grant if the information requested under this section from the bureau indicates that the individual has ever pleaded guilty to or been found guilty by a jury or court of any of the following:

(1) A felony;

(2) A violation of section 2903.16, 2903.34, 2905.05, 2907.04, 2907.06, 2907.07, 2907.08, 2907.09, 2907.23, 2907.25, 2907.31, 2919.12, 2919.22, 2919.24, 2925.04, or 3716.11 of the Revised Code; a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996; or a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had it been committed prior to that date;

(3) An offense of violence;

(4) A theft offense, as defined in section 2913.01 of the Revised Code;

(5) A drug abuse offense, as defined in section 2925.01 of the Revised Code;

(6) A violation of an existing or former ordinance of a municipal corporation or law of the United States or another state that is substantively comparable to an offense listed in divisions (C)(1) to (5) of this section.

(D) A grant recipient that elects to request criminal records checks may conditionally allow an individual to participate in providing programs or services directly to children until the criminal records check is completed and the grant recipient receives the results. If the results of the criminal records check indicate that the individual has been convicted of or pleaded guilty to an offense listed in division (C) of this section, the grant recipient shall not allow the individual to further participate in providing directly to children any program or service funded in whole or in part by the grant, except as provided in the rules adopted under division (G)(2) of this section.

(E) The report of any criminal records check conducted in accordance with division (F)(5) of section 109.57 of the Revised Code pursuant to a request under this section is not a public record for purposes of section 149.43 of the Revised Code. The report shall not be made available to any person other than the individual who is the subject of the criminal records check or the individual's representative, the grant recipient or the grant recipient's representative , and any court, hearing officer, or other necessary individual in a case dealing with the denial of the individual's participation in a program or service funded by a grant awarded under section 3301.86 of the Revised Code.

(F) The department of education shall reimburse each grant recipient for each criminal records check the actual amount paid by the grant recipient for the portion of the criminal records check conducted by the bureau of criminal identification and investigation. Reimbursement shall be paid under this division only for criminal records checks on individuals who apply to participate in providing directly to children any program or service funded in whole or in part by the grant. To receive it, the grant recipient must submit information to the department in the form and manner required by the department. The reimbursement is in addition to the grant awarded to the recipient under section 3301.86 of the Revised Code.

(G) The state board of education shall adopt rules in accordance with Chapter 119. of the Revised Code:

(1) Prescribing the form and manner in which grant recipients must submit information to the department to receive reimbursement under division (F) of this section;

(2) Specifying circumstances under which a grant recipient may allow an individual whose criminal records check report indicates that the individual has been convicted of or pleaded guilty to an offense listed in division (C) of this section, but who meets standards in regard to rehabilitation set forth in the rules, to participate in providing directly to children any program or service funded in whole or in part by the grant.

Effective Date: 09-28-1999; 06-30-2005



Section 3301.90 - Early childhood advisory council.

The governor shall create the early childhood advisory council in accordance with 42 U.S.C. 9837b(b)(1) and shall appoint one of its members to serve as chairperson of the council. The council shall serve as the state advisory council on early childhood education and care, as described in 42 U.S.C. 9837b(b)(1). In addition to the duties specified in 42 U.S.C. 9837b(b)(1), the council shall promote family-centered programs and services that acknowledge and support the social, emotional, cognitive, intellectual, and physical development of children and the vital role of families in ensuring the well-being and success of children.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3301.91 - [Repealed].

Effective Date: 07-01-2004



Section 3301.92 - Healthy choices for healthy children council.

(A) The healthy choices for healthy children council is hereby established. The council shall consist of the following members:

(1) Three representatives of the Ohio children's hospital association, one each appointed by the governor, the president of the senate, and the speaker of the house of representatives;

(2) Three representatives of the Ohio business roundtable, one each appointed by the governor, the president of the senate, and the speaker of the house of representatives;

(3) Three representatives of the Ohio chapter of the American academy of pediatrics, one each appointed by the governor, the president of the senate, and the speaker of the house of representatives. The governor's appointment shall have expertise in minority health issues and the president's appointment shall be a representative of the Appalachian region of Ohio.

(4) One representative of the Ohio parks and recreation association, appointed by the president of the senate;

(5) One representative of the Ohio state alliance of young men's Christian associations, appointed by the speaker of the house of representatives;

(6) One representative of Ohio action for healthy kids, appointed by the speaker of the house of representatives;

(7) One representative of the children's hunger alliance, appointed by the speaker of the house of representatives;

(8) One representative of the American heart association, appointed by the speaker of the house of representatives;

(9) One representative of the Ohio association for health, physical education, recreation and dance, appointed by the governor;

(10) One representative of the Ohio soft drink association, appointed by the governor;

(11) One representative of the Ohio dairy producers association, appointed by the president of the senate;

(12) Three representatives of school districts, one each appointed by the governor, the president of the senate, and the speaker of the house of representatives. The governor's appointment shall be a representative of the Ohio school boards association, the president's appointment shall be a representative of the buckeye association of school administrators, and the speaker's appointment shall be a representative of the Ohio association of school business officials.

(13) Three school district employees whose job responsibilities involve promoting student health and wellness, one each appointed by the governor, the president of the senate, and the speaker of the house of representatives. The governor's appointment shall be a school-based mental health professional, the president's appointment shall be a representative of the school nutrition association of Ohio who is a dietitian licensed under Chapter 4759. of the Revised Code, and the speaker's appointment shall be a school nurse.

(14) Three elementary or secondary school teachers, one each appointed by the governor, the president of the senate, and the speaker of the house of representatives. The governor's appointment shall be a representative of the Ohio education association, the president's appointment shall be a representative of the Ohio federation of teachers, and the speaker's appointment shall be a chartered nonpublic school teacher.

(15) One representative of the office of healthy Ohio in the department of health, appointed by the governor;

(16) One representative of the department of education, appointed by the governor;

(17) One parent, appointed by the president of the senate;

(18) One representative of chartered nonpublic schools, appointed by the president of the senate;

(19) One member of the senate, appointed by the president of the senate;

(20) One member of the house of representatives, appointed by the speaker of the house of representatives.

(B) Each organization specified in divisions (A)(1) to (14) of this section shall submit recommendations for its representatives on the council.

(C) Members of the council shall serve at the pleasure of their appointing authority. Vacancies shall be filled in the same manner as the original appointment. Members shall not be compensated.

(D) The member of the senate and the member of the house of representatives shall serve as joint chairpersons of the council. The chairpersons shall call the first meeting of the council, which shall be held not later than thirty days after the last member of the council has been appointed. The council shall meet annually and, upon the call of the chairpersons, at other times as may be necessary to conduct council business.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.

Effective Date: 07-01-2004



Section 3301.921 - Council duties.

The healthy choices for healthy children council shall do all of the following:

(A) Monitor progress in improving student health and wellness;

(B) Make periodic policy recommendations to the state board of education regarding ways to improve the nutritional standards for food and beverages prescribed by sections 3313.816 and 3313.817 of the Revised Code. If, on or after September 17, 2010, the United States department of agriculture adopts regulations for the sale of food or beverages in schools, the council, within sixty days after their adoption, shall review the regulations and, based on that review, make recommendations for changes to the nutritional standards prescribed by those sections.

(C) Make periodic recommendations to the department of education for the development of a clearinghouse of best practices in the areas of student nutrition, physical activity for students, and body mass index screenings;

(D) Assist the department of health in developing a list of resources regarding health risks associated with weight status for distribution to parents and guardians under division (E) of section 3313.674 of the Revised Code;

(E) Regularly review developments in science and nutrition to ensure the council remains informed for purposes of making recommendations under divisions (B) and (C) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.



Section 3301.922 - Annual report on body mass index program.

The department of education shall issue an annual report on the participation by public and chartered nonpublic schools in the option of sections 3313.674, 3314.15, and 3326.26 of the Revised Code to screen students for body mass index and weight status category. The department shall include in the report any data regarding student health and wellness collected in conjunction with those sections. The department shall submit each report to the governor, the general assembly, and the healthy choices for healthy children council.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011. As the Governor expressed his intent to maintain the body mass index evalutation program in his veto messages pertaining to HB 153, and given the subsequent amendment of this section by 129th General AssemblyFile No.128,SB 316, §101.01, the publisher has not implemented the repeal of this section.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.



Section 3301.923 - Clearinghouse of best practices to promote student health.

Upon receipt of the initial recommendations of the healthy choices for healthy children council required by division (C) of section 3301.921 of the Revised Code, the department of education shall establish a clearinghouse of best practices that schools may use to promote student health. The department shall update the clearinghouse as necessary to reflect subsequent recommendations of the council.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.



Section 3301.94 - Education data repository.

Upon approval of the state board of education, the superintendent of public instruction and the chancellor of the Ohio board of regents may enter into a memorandum of understanding under which the department of education, on behalf of the chancellor, will receive and maintain copies of data records containing student information reported to the chancellor for the purpose of combining those records with the data reported to the education management information system established under section 3301.0714 of the Revised Code to establish an education data repository that may be used to conduct longitudinal research and evaluation. The memorandum of understanding shall specify the following:

(A) That, prior to establishing the repository, the superintendent and chancellor shall develop a strategic plan for the repository that outlines the goals to be achieved from its implementation and use. A copy of the strategic plan shall be provided to the governor, the president of the senate, and the speaker of the house of representatives.

(B) That the chancellor shall submit all student data to be included in the repository to the independent contractor engaged by the department to create and maintain the student data verification codes required by division (D)(2) of section 3301.0714 of the Revised Code. For each student included in the data submitted by the chancellor, the independent contractor shall determine whether a data verification code has been assigned to that student. In the case of a student to whom a data verification code has been assigned, the independent contractor shall add the code to the student's data record and remove from the data record any information that would enable the data verification code to be matched to personally identifiable student data. In the case of a student to whom a data verification code has not been assigned, the independent contractor shall assign a data verification code to the student, add the data verification code to the student's data record, and remove from the data record any information that would enable the data verification code to be matched to personally identifiable student data. After making the modifications described in this division, the independent contractor shall transmit the data to the department.

(C) That the superintendent and the chancellor jointly shall develop procedures for the maintenance of the data in the repository and shall designate the types of research that may be conducted using that data. Permitted uses of the data shall include, but are not limited to, the following:

(1) Assisting the department, superintendent, or state board in performing audit and evaluation functions concerning preschool, elementary, and secondary education as required or authorized by any provision of law, including division (C) of section 3301.07 and sections 3301.12, 3301.16, 3301.53, 3301.57, 3301.58, and 3302.03 of the Revised Code;

(2) Assisting the chancellor in performing audit and evaluation functions concerning higher education as required or authorized by any provision of law, including sections 3333.04, 3333.041, 3333.047, 3333.122, 3333.123, 3333.16, 3333.161, 3333.374, 3333.72, and 3333.82 of the Revised Code.

(D) That the superintendent and the chancellor, from time to time, jointly may enter into written agreements with entities for the use of data in the repository to conduct research and analysis designed to evaluate the effectiveness of programs or services, to measure progress against specific strategic planning goals, or for any other purpose permitted by law that the superintendent and chancellor consider necessary for the performance of their duties under the Revised Code. The agreements may permit the disclosure of personally identifiable student information to the entity named in the agreement, provided that disclosure complies with the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g, as amended, and regulations promulgated under that act prescribing requirements for such agreements. The superintendent shall notify the state board of each agreement entered into under this division.

(E) That the data in the repository submitted by the department shall remain under the direct control of the department and that the data in the repository submitted by the chancellor shall remain under the direct control of the chancellor;

(F) That the data in the repository shall be managed in a manner that complies with the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g, as amended;

(G) That all costs related to the initial establishment and ongoing maintenance of the repository shall be paid from funds received from state incentive grants awarded under division (A), Title XIV, section 14006 of the American Recovery and Reinvestment Act of 2009, other federal grant programs, or existing appropriations of the department or chancellor that are designated for a purpose consistent with this section;

(H) That the department annually shall report to the state board and the chancellor all requests for access to or use of the data in the repository and all costs related to the initial establishment and ongoing maintenance of the repository.

Added by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010.



Section 3301.941 - Student level data records collected and maintained for early childhood programs.

As used in this section, "early childhood program" means any publicly funded program providing services to children younger than compulsory school age, as defined in section 3321.01 of the Revised Code.

Student level data records collected and maintained for purposes of administering early childhood programs shall be assigned a unique student data verification code in accordance with division (D)(2) of section 3301.0714 of the Revised Code and shall be included in the combined data repository authorized by section 3301.94 of the Revised Code. The department may require certain personally identifiable student data, including student names, to be reported to the department for purposes of administering early childhood programs but not be included in the combined data repository. The department and each school or center providing services through an early childhood program that receives a student level data record, a data verification code, or other personally identifiable information shall not release that record, code, or other information to any person except as provided by section 3319.321 of the Revised Code or the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g. Any document relative to an early childhood program that the department holds in its files that contains a student's name, data verification code, or other personally identifiable information shall not be a public record under section 149.43 of the Revised Code.

Any state agency that administers an early childhood program may use student data contained in the combined data repository to conduct research and analysis designed to evaluate the effectiveness of and investments in that program, in compliance with the Family Educational Rights and Privacy Act and regulations promulgated under that act.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3301.95 - Use of funding under American Recovery and Reinvestment Act.

Each school district that receives federal funding under the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5 , 123 Stat. 115, shall use the required amounts of that funding for services for students enrolled in nonpublic schools located in the district as prescribed under Title I of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6301 et seq., the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1400 et seq., or the "Enhancing Education Through Technology Act of 2001," 20 U.S.C. 6751 et seq., and under section 3323.041 of the Revised Code.

The department of education shall ensure compliance with this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3301.96 - Compliance with provisions applicable to grants awarded under Race to the Top program.

Any school district that is required by the agreement for a grant awarded under the federal Race to the Top program, Division (A), Title XIV, Sections 14005 and 14006 of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, to employ a linkage coordinator and engage in other activities for closing the achievement gap and increasing the graduation rate or to have a family and civic engagement team shall continue to comply with those provisions for the life of the grant award, in the manner provided for by former sections 3306.31, 3313.821, and 3313.822 of the Revised Code, which sections were repealed by Sub. H.B. 30 of the 129th general assembly.

Added by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.






Chapter 3302 - PERFORMANCE STANDARDS

Section 3302.01 - Performance standard definitions.

As used in this chapter:

(A) "Performance index score" means the average of the totals derived from calculations for each subject area of English language arts, mathematics, science, and social studies of the weighted proportion of untested students and students scoring at each level of skill described in division (A)(2) of section 3301.0710 of the Revised Code on the assessments prescribed by divisions (A) and (B)(1) of that section. The department of education shall assign weights such that students who do not take an assessment receive a weight of zero and students who take an assessment receive progressively larger weights dependent upon the level of skill attained on the assessment. The department shall assign additional weights to students who have been permitted to pass over a subject in accordance with a student acceleration policy adopted under section 3324.10 of the Revised Code. If such a student attains the proficient score prescribed under division (A)(2)(c) of section 3301.0710 of the Revised Code or higher on an assessment, the department shall assign the student the weight prescribed for the next higher scoring level. If such a student attains the advanced score, prescribed under division (A)(2)(a) of section 3301.0710 of the Revised Code, on an assessment, the department shall assign to the student an additional proportional weight, as approved by the state board. For each school year that such a student's score is included in the performance index score and the student attains the proficient score on an assessment, that additional weight shall be assigned to the student on a subject-by-subject basis.

Students shall be included in the "performance index score" in accordance with division (K)(2) of section 3302.03 of the Revised Code.

(B) "Subgroup" means a subset of the entire student population of the state, a school district, or a school building and includes each of the following:

(1) Major racial and ethnic groups;

(2) Students with disabilities;

(3) Economically disadvantaged students;

(4) Limited English proficient students;

(5) Students identified as gifted in superior cognitive ability and specific academic ability fields under Chapter 3324. of the Revised Code. For students who are gifted in specific academic ability fields, the department shall use data for those students with specific academic ability in math and reading. If any other academic field is assessed, the department shall also include data for students with specific academic ability in that field.

(6) Students in the lowest quintile for achievement statewide, as determined by a method prescribed by the state board of education.

(C) "No Child Left Behind Act of 2001" includes the statutes codified at 20 U.S.C. 6301 et seq. and any amendments thereto, rules and regulations promulgated pursuant to those statutes, guidance documents, and any other policy directives regarding implementation of that act issued by the United States department of education.

(D) "Adequate yearly progress" means a measure of annual academic performance as calculated in accordance with the "No Child Left Behind Act of 2001."

(E) "Supplemental educational services" means additional academic assistance, such as tutoring, remediation, or other educational enrichment activities, that is conducted outside of the regular school day by a provider approved by the department in accordance with the "No Child Left Behind Act of 2001."

(F) "Value-added progress dimension" means a measure of academic gain for a student or group of students over a specific period of time that is calculated by applying a statistical methodology to individual student achievement data derived from the achievement assessments prescribed by section 3301.0710 of the Revised Code. The "value-added progress dimension" shall be developed and implemented in accordance with section 3302.021 of the Revised Code.

(G)

(1) "Four-year adjusted cohort graduation rate" means the number of students who graduate in four years or less with a regular high school diploma divided by the number of students who form the adjusted cohort for the graduating class.

(2) "Five-year adjusted cohort graduation rate" means the number of students who graduate in five years with a regular high school diploma divided by the number of students who form the adjusted cohort for the four-year graduation rate.

(H) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(I) "Annual measurable objectives" means a measure of student progress determined in accordance with an agreement between the department of education and the United States department of education.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 09-16-2004; 05-18-2005



Section 3302.02 - Performance indicators for report cards.

Not later than one year after the adoption of rules under division (D) of section 3301.0712 of the Revised Code and at least every sixth year thereafter, upon recommendations of the superintendent of public instruction, the state board of education shall establish a set of performance indicators that considered as a unit will be used as one of the performance categories for the report cards required by section 3302.03 of the Revised Code. In establishing these indicators, the superintendent shall consider inclusion of student performance on assessments prescribed under section 3301.0710 or 3301.0712 of the Revised Code, rates of student improvement on such assessments, the breadth of coursework available within the district, and other indicators of student success.

Beginning with the report card for the 2014-2015 school year, the performance indicators shall include an indicator that reflects the level of services provided to, and the performance of, students identified as gifted under Chapter 3324. of the Revised Code. The indicator shall include the performance of students identified as gifted on state assessments and value-added growth measure disaggregated for students identified as gifted.

For the 2013-2014 school year, except as otherwise provided in this section, for any indicator based on the percentage of students attaining a proficient score on the assessments prescribed by divisions (A) and (B)(1) of section 3301.0710 of the Revised Code, a school district or building shall be considered to have met the indicator if at least eighty per cent of the tested students attain a score of proficient or higher on the assessment. A school district or building shall be considered to have met the indicator for the assessments prescribed by division (B)(1) of section 3301.0710 of the Revised Code and only as administered to eleventh grade students, if at least eighty-five per cent of the tested students attain a score of proficient or higher on the assessment. Not later than July 1, 2014, the state board may adopt rules, under Chapter 119. of the Revised Code, to establish different proficiency percentages to meet each indicator that is based on a state assessment for the 2014-2015 school year and thereafter.

The superintendent shall not establish any performance indicator for passage of the third or fourth grade English language arts assessment that is solely based on the assessment given in the fall for the purpose of determining whether students have met the reading guarantee provisions of section 3313.608 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003



Section 3302.021 - Implementation of value-added progress dimension.

(A) Not earlier than July 1, 2005, and not later than July 1, 2007, the department of education shall implement a value-added progress dimension for school districts and buildings and shall incorporate the value-added progress dimension into the report cards and performance ratings issued for districts and buildings under section 3302.03 of the Revised Code.

The state board of education shall adopt rules, pursuant to Chapter 119. of the Revised Code, for the implementation of the value-added progress dimension. The rules adopted under this division shall specify both of the following:

(1) A scale for describing the levels of academic progress in reading and mathematics relative to a standard year of academic growth in those subjects for each of grades three through eight;

(2) That the department shall maintain the confidentiality of individual student test scores and individual student reports in accordance with sections 3301.0711, 3301.0714, and 3319.321 of the Revised Code and federal law. The department may require school districts to use a unique identifier for each student for this purpose. Individual student test scores and individual student reports shall be made available only to a student's classroom teacher and other appropriate educational personnel and to the student's parent or guardian.

(B) The department shall use a system designed for collecting necessary data, calculating the value-added progress dimension, analyzing data, and generating reports, which system has been used previously by a nonprofit organization led by the Ohio business community for at least one year in the operation of a pilot program in cooperation with school districts to collect and report student achievement data via electronic means and to provide information to the districts regarding the academic performance of individual students, grade levels, school buildings, and the districts as a whole.

(C) The department shall not pay more than two dollars per student for data analysis and reporting to implement the value-added progress dimension in the same manner and with the same services as under the pilot program described by division (B) of this section. However, nothing in this section shall preclude the department or any school district from entering into a contract for the provision of more services at a higher fee per student. Any data analysis conducted under this section by an entity under contract with the department shall be completed in accordance with timelines established by the superintendent of public instruction.

(D) The department shall share any aggregate student data and any calculation, analysis, or report utilizing aggregate student data that is generated under this section with the chancellor of the Ohio board of regents. The department shall not share individual student test scores and individual student reports with the chancellor.

the state board on all issues related to the school district and building accountability system established under this chapter;

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3302.03 - Grading school districts.

Annually, not later than the fifteenth day of September or the preceding Friday when that day falls on a Saturday or Sunday, the department of education shall assign a letter grade for overall academic performance and for each separate performance measure for each school district, and each school building in a district, in accordance with this section. The state board shall adopt rules pursuant to Chapter 119. of the Revised Code to establish performance criteria for each letter grade and prescribe a method by which the department assigns each letter grade. For a school building to which any of the performance measures do not apply, due to grade levels served by the building, the state board shall designate the performance measures that are applicable to the building and that must be calculated separately and used to calculate the building's overall grade. The department shall issue annual report cards reflecting the performance of each school district, each building within each district, and for the state as a whole using the performance measures and letter grade system described in this section. The department shall include on the report card for each district and each building within each district the most recent two-year trend data in student achievement for each subject and each grade.

(A)

(1) For the 2012-2013 school year, the department shall issue grades as described in division (E) of this section for each of the following performance measures:

(a) Annual measurable objectives;

(b) Performance index score for a school district or building. Grades shall be awarded as a percentage of the total possible points on the performance index system as adopted by the state board. In adopting benchmarks for assigning letter grades under division (A)(1)(b) of this section, the state board of education shall designate ninety per cent or higher for an "A," at least seventy per cent but not more than eighty per cent for a "C," and less than fifty per cent for an "F."

(c) The extent to which the school district or building meets each of the applicable performance indicators established by the state board under section 3302.02 of the Revised Code and the percentage of applicable performance indicators that have been achieved. In adopting benchmarks for assigning letter grades under division (A)(1)(c) of this section, the state board shall designate ninety per cent or higher for an "A."

(d) The four- and five-year adjusted cohort graduation rates.

In adopting benchmarks for assigning letter grades under division (A)(1)(d), (B)(1)(d), or (C)(1)(d) of this section, the department shall designate a four-year adjusted cohort graduation rate of ninety-three per cent or higher for an "A" and a five-year cohort graduation rate of ninety-five per cent or higher for an "A."

(e) The overall score under the value-added progress dimension of a school district or building, for which the department shall use up to three years of value-added data as available. The letter grade assigned for this growth measure shall be as follows:

(i) A score that is at least two standard errors of measure above the mean score shall be designated as an "A."

(ii) A score that is at least one standard error of measure but less than two standard errors of measure above the mean score shall be designated as a "B."

(iii) A score that is less than one standard error of measure above the mean score but greater than or equal to one standard error of measure below the mean score shall be designated as a "C."

(iv) A score that is not greater than one standard error of measure below the mean score but is greater than or equal to two standard errors of measure below the mean score shall be designated as a "D."

(v) A score that is not greater than two standard errors of measure below the mean score shall be designated as an "F."

Whenever the value-added progress dimension is used as a graded performance measure, whether as an overall measure or as a measure of separate subgroups, the grades for the measure shall be calculated in the same manner as prescribed in division (A)(1)(e) of this section.

(f) The value-added progress dimension score for a school district or building disaggregated for each of the following subgroups: students identified as gifted, students with disabilities, and students whose performance places them in the lowest quintile for achievement on a statewide basis. Each subgroup shall be a separate graded measure.

(2) Not later than April 30, 2013, the state board of education shall adopt a resolution describing the performance measures, benchmarks, and grading system for the 2012-2013 school year and, not later than June 30, 2013, shall adopt rules in accordance with Chapter 119. of the Revised Code that prescribe the methods by which the performance measures under division (A)(1) of this section shall be assessed and assigned a letter grade, including performance benchmarks for each letter grade.

At least forty-five days prior to the state board's adoption of rules to prescribe the methods by which the performance measures under division (A)(1) of this section shall be assessed and assigned a letter grade, the department shall conduct a public presentation before the standing committees of the house of representatives and the senate that consider education legislation describing such methods, including performance benchmarks.

(3) There shall not be an overall letter grade for a school district or building for the 2012-2013 school year.

(B)

(1) For the 2013-2014 school year, the department shall issue grades as described in division (E) of this section for each of the following performance measures:

(a) Annual measurable objectives;

(b) Performance index score for a school district or building. Grades shall be awarded as a percentage of the total possible points on the performance index system as created by the department. In adopting benchmarks for assigning letter grades under division (B)(1)(b) of this section, the state board shall designate ninety per cent or higher for an "A," at least seventy per cent but not more than eighty per cent for a "C," and less than fifty per cent for an "F."

(c) The extent to which the school district or building meets each of the applicable performance indicators established by the state board under section 3302.03 of the Revised Code and the percentage of applicable performance indicators that have been achieved. In adopting benchmarks for assigning letter grades under division (B)(1)(c) of this section, the state board shall designate ninety per cent or higher for an "A."

(d) The four- and five-year adjusted cohort graduation rates;

(e) The overall score under the value-added progress dimension of a school district or building, for which the department shall use up to three years of value-added data as available.

(f) The value-added progress dimension score for a school district or building disaggregated for each of the following subgroups: students identified as gifted in superior cognitive ability and specific academic ability fields under Chapter 3324. of the Revised Code, students with disabilities, and students whose performance places them in the lowest quintile for achievement on a statewide basis. Each subgroup shall be a separate graded measure.

(g) Whether a school district or building is making progress in improving literacy in grades kindergarten through three, as determined using a method prescribed by the state board. The state board shall adopt rules to prescribe benchmarks and standards for assigning grades to districts and buildings for purposes of division (B)(1)(j) of this section. In adopting benchmarks for assigning letter grades under divisions (B)(1)(g) and (C)(1)(g) of this section, the state board shall determine progress made based on the reduction in the percentage of students scoring below grade level, or below proficient, compared from year to year on the English language arts diagnostic assessments administered under section 3301.0715 of the Revised Code and the third grade English language arts assessment under section 3301.0710 of the Revised Code, as applicable. The state board shall designate for a "C" grade a value that is not lower than the statewide average value for this measure. No grade shall be issued under divisions (B)(1)(g) and (C)(1)(j) of this section for a district or building in which less than five per cent of students have scored below grade level on the diagnostic assessment administered to students in kindergarten under division (B)(1) of section 3313.608 of the Revised Code.

(2) In addition to the graded measures in division (B)(1) of this section, the department shall include on a school district's or building's report card all of the following without an assigned letter grade:

(a) The percentage of students enrolled in a district or building participating in advanced placement classes and the percentage of those students who received a score of three or better on advanced placement examinations;

(b) The number of a district's or building's students who have earned at least three college credits through dual enrollment programs, such as the post-secondary enrollment options program under Chapter 3365. of the Revised Code and state-approved career-technical courses offered through dual enrollment or statewide articulation, that appear on a student's transcript or other official document, either of which is issued by the institution of higher education from which the student earned the college credit. The credits earned that are reported under divisions (B)(2)(b) and (C)(2)(c) of this section shall not include any that are remedial or developmental and shall include those that count toward the curriculum requirements established for completion of a degree.

(c) The percentage of students enrolled in a district or building who have taken a national standardized test used for college admission determinations and the percentage of those students who are determined to be remediation-free in accordance with standards adopted under division (F) of section 3345.061 of the Revised Code;

(d) The percentage of the district's or the building's students who receive industry credentials. The state board shall adopt criteria for acceptable industry credentials.

(e) The percentage of students enrolled in a district or building who are participating in an international baccalaureate program and the percentage of those students who receive a score of four or better on the international baccalaureate examinations.

(f) The percentage of the district's or building's students who receive an honors diploma under division (B) of section 3313.61 of the Revised Code.

(3) Not later than December 31, 2013, the state board shall adopt rules in accordance with Chapter 119. of the Revised Code that prescribe the methods by which the performance measures under divisions (B)(1)(f) and (B)(1)(g) of this section will be assessed and assigned a letter grade, including performance benchmarks for each grade.

At least forty-five days prior to the state board's adoption of rules to prescribe the methods by which the performance measures under division (B)(1) of this section shall be assessed and assigned a letter grade, the department shall conduct a public presentation before the standing committees of the house of representatives and the senate that consider education legislation describing such methods, including performance benchmarks.

(4) There shall not be an overall letter grade for a school district or building for the 2013-2014 school year.

(C)

(1) For the 2014-2015 school year and each school year thereafter, the department shall issue grades as described in division (E) of this section for each of the following performance measures and an overall letter grade based on an aggregate of those measures:

(a) Annual measurable objectives;

(b) Performance index score for a school district or building. Grades shall be awarded as a percentage of the total possible points on the performance index system as created by the department. In adopting benchmarks for assigning letter grades under division (C)(1)(b) of this section, the state board shall designate ninety per cent or higher for an "A," at least seventy per cent but not more than eighty per cent for a "C," and less than fifty per cent for an "F."

(c) The extent to which the school district or building meets each of the applicable performance indicators established by the state board under section 3302.03 of the Revised Code and the percentage of applicable performance indicators that have been achieved. In adopting benchmarks for assigning letter grades under division (C)(1)(c) of this section, the state board shall designate ninety per cent or higher for an "A."

(d) The four- and five-year adjusted cohort graduation rates;

(e) The overall score under the value-added progress dimension, or another measure of student academic progress if adopted by the state board, of a school district or building, for which the department shall use up to three years of value-added data as available.

In adopting benchmarks for assigning letter grades for overall score on value-added progress dimension under division (C)(1)(e) of this section, the state board shall prohibit the assigning of a grade of "A" for that measure unless the district's or building's grade assigned for value-added progress dimension for all subgroups under division (C)(1)(i) of this section is a "B" or higher.

For the metric prescribed by division (C)(1)(e) of this section, the state board may adopt a student academic progress measure to be used instead of the value-added progress dimension. If the state board adopts such a measure, it also shall prescribe a method for assigning letter grades for the new measure that is comparable to the method prescribed in division (A)(1)(e) of this section.

(f) The value-added progress dimension score of a school district or building disaggregated for each of the following subgroups: students identified as gifted in superior cognitive ability and specific academic ability fields under Chapter 3324. of the Revised Code, students with disabilities, and students whose performance places them in the lowest quintile for achievement on a statewide basis, as determined by a method prescribed by the state board. Each subgroup shall be a separate graded measure.

The state board may adopt student academic progress measures to be used instead of the value-added progress dimension. If the state board adopts such measures, it also shall prescribe a method for assigning letter grades for the new measures that is comparable to the method prescribed in division (A)(1)(e) of this section.

(g) Whether a school district or building is making progress in improving literacy in grades kindergarten through three, as determined using a method prescribed by the state board. The state board shall adopt rules to prescribe benchmarks and standards for assigning grades to a district or building for purposes of division (C)(1)(j) of this section. The state board shall designate for a "C" grade a value that is not lower than the statewide average value for this measure. No grade shall be issued under division (C)(1)(g) of this section for a district or building in which less than five per cent of students have scored below grade level on the kindergarten diagnostic assessment under division (B)(1) of section 3313.608 of the Revised Code.

(2) In addition to the graded measures in division (C)(1) of this section, the department shall include on a school district's or building's report card all of the following without an assigned letter grade:

(a) The percentage of students enrolled in a district or building who have taken a national standardized test used for college admission determinations and the percentage of those students who are determined to be remediation-free in accordance with the standards adopted under division (F) of section 3345.061 of the Revised Code;

(b) The percentage of students enrolled in a district or building participating in advanced placement classes and the percentage of those students who received a score of three or better on advanced placement examinations;

(c) The number of a district's or building's students who have earned at least three college credits through dual enrollment programs, such as the post-secondary enrollment options program under Chapter 3365. of the Revised Code and state-approved career-technical courses offered through dual enrollment or statewide articulation, that appear on a student's transcript or other official document, either of which is issued by the institution of higher education from which the student earned the college credit. The credits earned that are reported under divisions (B)(2)(b) and (C)(2)(c) of this section shall not include any that are remedial or developmental and shall include those that count toward the curriculum requirements established for completion of a degree.

(d) The percentage of the district's or building's students who receive an honor's diploma under division (B) of section 3313.61 of the Revised Code;

(e) The percentage of the district's or building's students who receive industry credentials;

(f) The percentage of students enrolled in a district or building who are participating in an international baccalaureate program and the percentage of those students who receive a score of four or better on the international baccalaureate examinations;

(g) The results of the college and career-ready assessments administered under division (B)(1) of section 3301.0712 of the Revised Code.

(3) The state board shall adopt rules pursuant to Chapter 119. of the Revised Code that establish a method to assign an overall grade for a school district or school building for the 2014-2015 school year and each school year thereafter. The rules shall group the performance measures in divisions (C)(1) and (2) of this section into the following components:

(a) Gap closing, which shall include the performance measure in division (C)(1)(a) of this section;

(b) Achievement, which shall include the performance measures in divisions (C)(1)(b) and (c) of this section;

(c) Progress, which shall include the performance measures in divisions (C)(1)(e) and (i) of this section;

(d) Graduation, which shall include the performance measure in division (C)(1)(d) of this section;

(e) Kindergarten through third-grade literacy, which shall include the performance measure in division (C)(1)(k) of this section;

(f) Prepared for success, which shall include the performance measures in divisions (C)(2)(a), (b), (c), (d), (e), and (f) of this section. The state board shall develop a method to determine a grade for the component in division (C)(3)(f) of this section using the performance measures in divisions (C)(2)(a), (b), (c), (d), (e), and (f) of this section. When available, the state board may incorporate the performance measure under division (C)(2)(g) of this section into the component under division (C)(3)(f) of this section. When determining the overall grade for the prepared for success component prescribed by division (C)(3)(f) of this section, no individual student shall be counted in more than one performance measure. However, if a student qualifies for more than one performance measure in the component, the state board may, in its method to determine a grade for the component, specify an additional weight for such a student that is not greater than or equal to 1.0. In determining the overall score under division (C)(3)(f) of this section, the state board shall ensure that the pool of students included in the performance measures aggregated under that division are all of the students included in the four- and five-year adjusted graduation cohort.

In the rules adopted under division (C)(3) of this section, the state board shall adopt a method for determining a grade for each component in divisions (C)(3)(a) to (f) of this section. The state board also shall establish a method to assign an overall grade of "A," "B," "C," "D," or "F" using the grades assigned for each component. The method the state board adopts for assigning an overall grade shall give equal weight to the components in divisions (C)(3)(b) and (c) of this section.

At least forty-five days prior to the state board's adoption of rules to prescribe the methods for calculating the overall grade for the report card, as required by this division, the department shall conduct a public presentation before the standing committees of the house of representatives and the senate that consider education legislation describing the format for the report card, weights that will be assigned to the components of the overall grade, and the method for calculating the overall grade.

(D) Not later than July 1, 2015, the state board shall develop a measure of student academic progress for high school students. Beginning with the report card for the 2015-2016 school year, each school district and applicable school building shall be assigned a separate letter grade for this measure and the district's or building's grade for that measure shall be included in determining the district's or building's overall letter grade. This measure shall be included within the measure prescribed in division (C)(2)(c) of this section in the calculation for the overall letter grade.

(E) The letter grades assigned to a school district or building under this section shall be as follows:

(1) "A" for a district or school making excellent progress;

(2) "B" for a district or school making above average progress;

(3) "C" for a district or school making average progress;

(4) "D" for a district or school making below average progress;

(5) "F" for a district or school failing to meet minimum progress.

(F) When reporting data on student achievement and progress, the department shall disaggregate that data according to the following categories:

(1) Performance of students by grade-level;

(2) Performance of students by race and ethnic group;

(3) Performance of students by gender;

(4) Performance of students grouped by those who have been enrolled in a district or school for three or more years;

(5) Performance of students grouped by those who have been enrolled in a district or school for more than one year and less than three years;

(6) Performance of students grouped by those who have been enrolled in a district or school for one year or less;

(7) Performance of students grouped by those who are economically disadvantaged;

(8) Performance of students grouped by those who are enrolled in a conversion community school established under Chapter 3314. of the Revised Code;

(9) Performance of students grouped by those who are classified as limited English proficient;

(10) Performance of students grouped by those who have disabilities;

(11) Performance of students grouped by those who are classified as migrants;

(12) Performance of students grouped by those who are identified as gifted in superior cognitive ability and the specific academic ability fields of reading and math pursuant to Chapter 3324. of the Revised Code. In disaggregating specific academic ability fields for gifted students, the department shall use data for those students with specific academic ability in math and reading. If any other academic field is assessed, the department shall also include data for students with specific academic ability in that field as well.

(13) Performance of students grouped by those who perform in the lowest quintile for achievement on a statewide basis, as determined by a method prescribed by the state board.

The department may disaggregate data on student performance according to other categories that the department determines are appropriate. To the extent possible, the department shall disaggregate data on student performance according to any combinations of two or more of the categories listed in divisions (F)(1) to (13) of this section that it deems relevant.

In reporting data pursuant to division (F) of this section, the department shall not include in the report cards any data statistical in nature that is statistically unreliable or that could result in the identification of individual students. For this purpose, the department shall not report student performance data for any group identified in division (F) of this section that contains less than ten students. If the department does not report student performance data for a group because it contains less than ten students, the department shall indicate on the report card that is why data was not reported.

(G) The department may include with the report cards any additional education and fiscal performance data it deems valuable.

(H) The department shall include on each report card a list of additional information collected by the department that is available regarding the district or building for which the report card is issued. When available, such additional information shall include student mobility data disaggregated by race and socioeconomic status, college enrollment data, and the reports prepared under section 3302.031 of the Revised Code.

The department shall maintain a site on the world wide web. The report card shall include the address of the site and shall specify that such additional information is available to the public at that site. The department shall also provide a copy of each item on the list to the superintendent of each school district. The district superintendent shall provide a copy of any item on the list to anyone who requests it.

(I) Division (I) of this section does not apply to conversion community schools that primarily enroll students between sixteen and twenty-two years of age who dropped out of high school or are at risk of dropping out of high school due to poor attendance, disciplinary problems, or suspensions.

(1) For any district that sponsors a conversion community school under Chapter 3314. of the Revised Code, the department shall combine data regarding the academic performance of students enrolled in the community school with comparable data from the schools of the district for the purpose of determining the performance of the district as a whole on the report card issued for the district under this section or section 3302.033 of the Revised Code.

(2) Any district that leases a building to a community school located in the district or that enters into an agreement with a community school located in the district whereby the district and the school endorse each other's programs may elect to have data regarding the academic performance of students enrolled in the community school combined with comparable data from the schools of the district for the purpose of determining the performance of the district as a whole on the district report card. Any district that so elects shall annually file a copy of the lease or agreement with the department.

(3) Any municipal school district, as defined in section 3311.71 of the Revised Code, that sponsors a community school located within the district's territory, or that enters into an agreement with a community school located within the district's territory whereby the district and the community school endorse each other's programs, may exercise either or both of the following elections:

(a) To have data regarding the academic performance of students enrolled in that community school combined with comparable data from the schools of the district for the purpose of determining the performance of the district as a whole on the district's report card;

(b) To have the number of students attending that community school noted separately on the district's report card.

The election authorized under division (I)(3)(a) of this section is subject to approval by the governing authority of the community school.

Any municipal school district that exercises an election to combine or include data under division (I)(3) of this section, by the first day of October of each year, shall file with the department documentation indicating eligibility for that election, as required by the department.

(J) The department shall include on each report card the percentage of teachers in the district or building who are highly qualified, as defined by the "No Child Left Behind Act of 2001," and a comparison of that percentage with the percentages of such teachers in similar districts and buildings.

(K)

(1) In calculating English language arts, mathematics, social studies, or science assessment passage rates used to determine school district or building performance under this section, the department shall include all students taking an assessment with accommodation or to whom an alternate assessment is administered pursuant to division (C)(1) or (3) of section 3301.0711 of the Revised Code.

(2) In calculating performance index scores, rates of achievement on the performance indicators established by the state board under section 3302.02 of the Revised Code, and annual measurable objectives for determining adequate yearly progress for school districts and buildings under this section, the department shall do all of the following:

(a) Include for each district or building only those students who are included in the ADM certified for the first full school week of October and are continuously enrolled in the district or building through the time of the spring administration of any assessment prescribed by division (A)(1) or (B)(1) of section 3301.0710 of the Revised Code that is administered to the student's grade level;

(b) Include cumulative totals from both the fall and spring administrations of the third grade English language arts achievement assessment;

(c) Except as required by the "No Child Left Behind Act of 2001," exclude for each district or building any limited English proficient student who has been enrolled in United States schools for less than one full school year.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-16-2004; 05-18-2005; 06-30-2005; 03-30-2007; 2007 HB119 09-29-2007



Section 3302.031 - Annual reports for each district.

In addition to the report cards required under section 3302.03 of the Revised Code, the department of education shall annually prepare the following reports for each school district and make a copy of each report available to the superintendent of each district:

(A) A funding and expenditure accountability report which shall consist of the amount of state aid payments the school district will receive during the fiscal year under Chapter 3317. of the Revised Code and any other fiscal data the department determines is necessary to inform the public about the financial status of the district;

(B) A school safety and discipline report which shall consist of statistical information regarding student safety and discipline in each school building, including the number of suspensions and expulsions disaggregated according to race and gender;

(C) A student equity report which shall consist of at least a description of the status of teacher qualifications, library and media resources, textbooks, classroom materials and supplies, and technology resources for each district. To the extent possible, the information included in the report required under this division shall be disaggregated according to grade level, race, gender, disability, and scores attained on assessments required under section 3301.0710 of the Revised Code.

(D) A school enrollment report which shall consist of information about the composition of classes within each district by grade and subject disaggregated according to race, gender, and scores attained on assessments required under section 3301.0710 of the Revised Code;

(E) A student retention report which shall consist of the number of students retained in their respective grade levels in the district disaggregated by grade level, subject area, race, gender, and disability;

(F) A school district performance report which shall describe for the district and each building within the district the extent to which the district or building meets each of the applicable performance indicators established under section 3302.02 of the Revised Code, the number of performance indicators that have been achieved, and the performance index score. In calculating the rates of achievement on the performance indicators and the performance index scores for each report, the department shall exclude all students with disabilities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 08-15-2003

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 3302.032 - Measure of student success in meeting physical education benchmarks and school compliance with related provisions.

(A) Not later than December 31, 2011, the state board of education shall establish a measure of the following:

(1) Student success in meeting the benchmarks contained in the physical education standards adopted under division (A)(3) of section 3301.079 of the Revised Code;

(2) Compliance with the requirements for local wellness policies prescribed by section 204 of the "Child Nutrition and WIC Reauthorization Act of 2004," 42 U.S.C. 1751 note;

(3) Whether a school district or building has elected to administer the screenings authorized by sections 3313.674, 3314.15, and 3326.26 of the Revised Code ;

(4) Whether a school district or building is participating in the physical activity pilot program administered under section 3313.6016 of the Revised Code.

(B) The measure shall be included on the school district and building report cards issued under section 3302.03 of the Revised Code, beginning with the report cards issued for the 2012-2013 school year, but it shall not be a factor in the performance ratings issued under that section.

(C) The department of education may accept, receive, and expend gifts, devises, or bequests of money for the purpose of establishing the measure required by this section.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General Assembly File No. 28, HB 153, (Vetoed) § 101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 04-04-2007)



Section 3302.033 - Approval of report card for joint vocational school districts and other career-technical planning districts.

The state board of education, in consultation with the chancellor of the Ohio board of regents, any office within the office of the governor concerning workforce development, the Ohio association of career and technical education, the Ohio association of city career-technical schools, and the Ohio association of career-technical superintendents, shall approve a report card for joint vocational school districts and for other career-technical planning districts that are not joint vocational school districts, which may contain disaggregated data for each joint vocational school district, if applicable. The state board shall submit details of the approved report card to the governor, the speaker of the house of representatives, the president of the senate, and the chairpersons of the standing committees of the house of representatives and the senate principally responsible for education policy. The department of education annually shall issue a report card for each joint vocational school district and other career-technical planning districts that are not joint vocational school districts, beginning with report cards for the 2012-2013 school year to be published not later than September 1, 2013.

As used in this section, "career-technical planning district" means a school district or group of school districts designated by the department as being responsible for the planning for and provision of career-technical education services to students within the district or group.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3302.034 - Adoption of additional performance measures.

(A) Not later than December 31, 2013, the state board of education shall adopt and specify measures in addition to those included on the report card issued under section 3302.03 of the Revised Code. The measures adopted under this section shall be reported separately, as specified under division (B) of this section, for each school district, each building in a district, each community school established under Chapter 3314., each STEM school established under Chapter 3326., and each college-preparatory boarding school established under Chapter 3328. of the Revised Code. The measures shall include at least the following:

(1) Data for students who have passed over a grade or subject area under an acceleration policy prescribed under section 3324.10 of the Revised Code;

(2) The number of students who are economically disadvantaged as determined by the department of education;

(3) The number of lead teachers employed by each district and each building once the data is available through the education management information system established under section 3301.0714 of the Revised Code;

(4) The amount of students screened and identified as gifted under Chapter 3324. of the Revised Code;

(5) Postgraduate student outcome data as described under division (E)(2)(d)(ii) of section 3314.017 of the Revised Code;

(6) Availability of courses in fine arts;

(7) Participation with other school districts to provide career-technical education services to students;

(8) The amount of extracurricular services offered to students.

(B) The department shall report this information annually beginning with the 2013-2014 school year and make this information available on its web site for comparison purposes.

Added by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.



Section 3302.04 - Three-year continuous improvement plan - intervention by department - site evaluations.

As used in divisions (A), (C), and (D) of this section, for the 2014-2015 school year, and for each school year thereafter, when a provision refers to a school district or school building in a state of academic emergency, it shall mean a district or building rated "F"; when a provision refers to a school district or school building under an academic watch, it shall mean a district or building rated "D"; and when a provision refers to a school district or school building in need of continuous improvement, it shall mean a district or building rated "C" as those letter grade ratings for overall performance are assigned under division (C)(3) of section 3302.03 of the Revised Code, as it exists on or after the effective date of this amendment.

(A) The department of education shall establish a system of intensive, ongoing support for the improvement of school districts and school buildings. In accordance with the model of differentiated accountability described in section 3302.041 of the Revised Code, the system shall give priority to the following:

(1) For any school year prior to the 2012-2013 school year, districts and buildings that have been declared to be under an academic watch or in a state of academic emergency under section 3302.03 of the Revised Code ;

(2) For the 2012-2013 school year, and for each school year thereafter, districts and buildings in the manner prescribed by any agreement currently in force between the department and the United States department of education. The department shall endeavor to include schools and buildings that receive grades under section 3302.03 of the Revised Code that the department considers to be low performing.

The system shall include services provided to districts and buildings through regional service providers, such as educational service centers.

(B) This division does not apply to any school district after June 30, 2008.

When a school district has been notified by the department pursuant to section 3302.03 of the Revised Code that the district or a building within the district has failed to make adequate yearly progress for two consecutive school years, the district shall develop a three-year continuous improvement plan for the district or building containing each of the following:

(1) An analysis of the reasons for the failure of the district or building to meet any of the applicable performance indicators established under section 3302.02 of the Revised Code that it did not meet and an analysis of the reasons for its failure to make adequate yearly progress;

(2) Specific strategies that the district or building will use to address the problems in academic achievement identified in division (B)(1) of this section;

(3) Identification of the resources that the district will allocate toward improving the academic achievement of the district or building;

(4) A description of any progress that the district or building made in the preceding year toward improving its academic achievement;

(5) An analysis of how the district is utilizing the professional development standards adopted by the state board pursuant to section 3319.61 of the Revised Code;

(6) Strategies that the district or building will use to improve the cultural competency, as defined pursuant to section 3319.61 of the Revised Code, of teachers and other educators.

No three-year continuous improvement plan shall be developed or adopted pursuant to this division unless at least one public hearing is held within the affected school district or building concerning the final draft of the plan. Notice of the hearing shall be given two weeks prior to the hearing by publication in one newspaper of general circulation within the territory of the affected school district or building. Copies of the plan shall be made available to the public.

(C)

(1) For any school year prior to the school year that begins on July 1, 2012, when a school district or building has been notified by the department pursuant to section 3302.03 of the Revised Code that the district or building is under an academic watch or in a state of academic emergency, the district or building shall be subject to any rules establishing intervention in academic watch or emergency school districts or buildings.

(2) For the 2012-2013 school year, and for each school year thereafter, a district or building that meets the conditions for intervention prescribed by the agreement described in division (A)(2) of this section shall be subject to any rules establishing such intervention.

(D)

(1) For any school year prior to the 2012-2013 school year, within one hundred twenty days after any school district or building is declared to be in a state of academic emergency under section 3302.03 of the Revised Code, the department may initiate a site evaluation of the building or school district.

(2) For the 2012-2013 school year, and for each school year thereafter, the department may initiate a site evaluation of a building or school district that meets the conditions for a site evaluation prescribed by the agreement described in division (A)(2) of this section.

(3) Division (D) (3) of this section does not apply to any school district after June 30, 2008.

If any school district that is declared to be in a state of academic emergency or in a state of academic watch under section 3302.03 of the Revised Code or encompasses a building that is declared to be in a state of academic emergency or in a state of academic watch fails to demonstrate to the department satisfactory improvement of the district or applicable buildings or fails to submit to the department any information required under rules established by the state board of education, prior to approving a three-year continuous improvement plan under rules established by the state board of education, the department shall conduct a site evaluation of the school district or applicable buildings to determine whether the school district is in compliance with minimum standards established by law or rule.

(4) Division (D)(4) of this section does not apply to any school district after June 30, 2008. Site evaluations conducted under divisions (D)(1) , (2), and (3) of this section shall include, but not be limited to, the following:

(a) Determining whether teachers are assigned to subject areas for which they are licensed or certified;

(b) Determining pupil-teacher ratios;

(c) Examination of compliance with minimum instruction time requirements for each school day and for each school year;

(d) Determining whether materials and equipment necessary to implement the curriculum approved by the school district board are available;

(e) Examination of whether the teacher and principal evaluation systems comply with sections 3311.80, 3311.84, 3319.02, and 3319.111 of the Revised Code;

(f) Examination of the adequacy of efforts to improve the cultural competency, as defined pursuant to section 3319.61 of the Revised Code, of teachers and other educators.

(E) This division applies only to school districts that operate a school building that fails to make adequate yearly progress for two or more consecutive school years. It does not apply to any such district after June 30, 2008, except as provided in division (D)(2) of section 3313.97 of the Revised Code.

(1) For any school building that fails to make adequate yearly progress for two consecutive school years, the district shall do all of the following:

(a) Provide written notification of the academic issues that resulted in the building's failure to make adequate yearly progress to the parent or guardian of each student enrolled in the building. The notification shall also describe the actions being taken by the district or building to improve the academic performance of the building and any progress achieved toward that goal in the immediately preceding school year.

(b) If the building receives funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, from the district, in accordance with section 3313.97 of the Revised Code, offer all students enrolled in the building the opportunity to enroll in an alternative building within the district that is not in school improvement status as defined by the "No Child Left Behind Act of 2001." Notwithstanding Chapter 3327. of the Revised Code, the district shall spend an amount equal to twenty per cent of the funds it receives under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, to provide transportation for students who enroll in alternative buildings under this division, unless the district can satisfy all demand for transportation with a lesser amount. If an amount equal to twenty per cent of the funds the district receives under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, is insufficient to satisfy all demand for transportation, the district shall grant priority over all other students to the lowest achieving students among the subgroup described in division (B)(3) of section 3302.01 of the Revised Code in providing transportation. Any district that does not receive funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, shall not be required to provide transportation to any student who enrolls in an alternative building under this division.

(2) For any school building that fails to make adequate yearly progress for three consecutive school years, the district shall do both of the following:

(a) If the building receives funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, from the district, in accordance with section 3313.97 of the Revised Code, provide all students enrolled in the building the opportunity to enroll in an alternative building within the district that is not in school improvement status as defined by the "No Child Left Behind Act of 2001." Notwithstanding Chapter 3327. of the Revised Code, the district shall provide transportation for students who enroll in alternative buildings under this division to the extent required under division (E)(2) of this section.

(b) If the building receives funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, from the district, offer supplemental educational services to students who are enrolled in the building and who are in the subgroup described in division (B)(3) of section 3302.01 of the Revised Code.

The district shall spend a combined total of an amount equal to twenty per cent of the funds it receives under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, to provide transportation for students who enroll in alternative buildings under division (E)(1)(b) or (E)(2)(a) of this section and to pay the costs of the supplemental educational services provided to students under division (E)(2)(b) of this section, unless the district can satisfy all demand for transportation and pay the costs of supplemental educational services for those students who request them with a lesser amount. In allocating funds between the requirements of divisions (E)(1)(b) and (E)(2)(a) and (b) of this section, the district shall spend at least an amount equal to five per cent of the funds it receives under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, to provide transportation for students who enroll in alternative buildings under division (E)(1)(b) or (E)(2)(a) of this section, unless the district can satisfy all demand for transportation with a lesser amount, and at least an amount equal to five per cent of the funds it receives under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, to pay the costs of the supplemental educational services provided to students under division (E)(2)(b) of this section, unless the district can pay the costs of such services for all students requesting them with a lesser amount. If an amount equal to twenty per cent of the funds the district receives under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, is insufficient to satisfy all demand for transportation under divisions (E)(1)(b) and (E)(2)(a) of this section and to pay the costs of all of the supplemental educational services provided to students under division (E)(2)(b) of this section, the district shall grant priority over all other students in providing transportation and in paying the costs of supplemental educational services to the lowest achieving students among the subgroup described in division (B)(3) of section 3302.01 of the Revised Code.

Any district that does not receive funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339, shall not be required to provide transportation to any student who enrolls in an alternative building under division (E)(2)(a) of this section or to pay the costs of supplemental educational services provided to any student under division (E)(2)(b) of this section.

No student who enrolls in an alternative building under division (E)(2)(a) of this section shall be eligible for supplemental educational services under division (E)(2)(b) of this section.

(3) For any school building that fails to make adequate yearly progress for four consecutive school years, the district shall continue to comply with division (E)(2) of this section and shall implement at least one of the following options with respect to the building:

(a) Institute a new curriculum that is consistent with the statewide academic standards adopted pursuant to division (A) of section 3301.079 of the Revised Code;

(b) Decrease the degree of authority the building has to manage its internal operations;

(c) Appoint an outside expert to make recommendations for improving the academic performance of the building. The district may request the department to establish a state intervention team for this purpose pursuant to division (G) of this section.

(d) Extend the length of the school day or year;

(e) Replace the building principal or other key personnel;

(f) Reorganize the administrative structure of the building.

(4) For any school building that fails to make adequate yearly progress for five consecutive school years, the district shall continue to comply with division (E)(2) of this section and shall develop a plan during the next succeeding school year to improve the academic performance of the building, which shall include at least one of the following options:

(a) Reopen the school as a community school under Chapter 3314. of the Revised Code;

(b) Replace personnel;

(c) Contract with a nonprofit or for-profit entity to operate the building;

(d) Turn operation of the building over to the department;

(e) Other significant restructuring of the building's governance.

(5) For any school building that fails to make adequate yearly progress for six consecutive school years, the district shall continue to comply with division (E)(2) of this section and shall implement the plan developed pursuant to division (E)(4) of this section.

(6) A district shall continue to comply with division (E)(1)(b) or (E)(2) of this section, whichever was most recently applicable, with respect to any building formerly subject to one of those divisions until the building makes adequate yearly progress for two consecutive school years.

(F) This division applies only to school districts that have been identified for improvement by the department pursuant to the "No Child Left Behind Act of 2001." It does not apply to any such district after June 30, 2008.

(1) If a school district has been identified for improvement for one school year, the district shall provide a written description of the continuous improvement plan developed by the district pursuant to division (B) of this section to the parent or guardian of each student enrolled in the district. If the district does not have a continuous improvement plan, the district shall develop such a plan in accordance with division (B) of this section and provide a written description of the plan to the parent or guardian of each student enrolled in the district.

(2) If a school district has been identified for improvement for two consecutive school years, the district shall continue to implement the continuous improvement plan developed by the district pursuant to division (B) or (F)(1) of this section.

(3) If a school district has been identified for improvement for three consecutive school years, the department shall take at least one of the following corrective actions with respect to the district:

(a) Withhold a portion of the funds the district is entitled to receive under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6311 to 6339;

(b) Direct the district to replace key district personnel;

(c) Institute a new curriculum that is consistent with the statewide academic standards adopted pursuant to division (A) of section 3301.079 of the Revised Code;

(d) Establish alternative forms of governance for individual school buildings within the district;

(e) Appoint a trustee to manage the district in place of the district superintendent and board of education.

The department shall conduct individual audits of a sampling of districts subject to this division to determine compliance with the corrective actions taken by the department.

(4) If a school district has been identified for improvement for four consecutive school years, the department shall continue to monitor implementation of the corrective action taken under division (F)(3) of this section with respect to the district.

(5) If a school district has been identified for improvement for five consecutive school years, the department shall take at least one of the corrective actions identified in division (F)(3) of this section with respect to the district, provided that the corrective action the department takes is different from the corrective action previously taken under division (F)(3) of this section with respect to the district.

(G) The department may establish a state intervention team to evaluate all aspects of a school district or building, including management, curriculum, instructional methods, resource allocation, and scheduling. Any such intervention team shall be appointed by the department and shall include teachers and administrators recognized as outstanding in their fields. The intervention team shall make recommendations regarding methods for improving the performance of the district or building.

The department shall not approve a district's request for an intervention team under division (E)(3) of this section if the department cannot adequately fund the work of the team, unless the district agrees to pay for the expenses of the team.

(H) The department shall conduct individual audits of a sampling of community schools established under Chapter 3314. of the Revised Code to determine compliance with this section.

(I) The state board shall adopt rules for implementing this section.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2004; 05-18-2005; 2008 HB420 12-30-2008



Section 3302.041 - Implementation of corrective actions.

Beginning July 1, 2008, and contingent upon continued approval by the United States department of education, each school district that has been identified for improvement, or that contains a school building that has been identified for improvement, shall implement all corrective actions required by the model of differentiated accountability developed by the Ohio department of education and approved by the United States department of education. In any school year in which a district is subject to this division, the Ohio department of education shall notify the district, prior to the district's opening date, of the corrective actions it is required to implement in that school year.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 03-07-2003; 2008 HB420 12-30-2008



Section 3302.042 - Pilot program for Columbus city school district.

(A) This section shall operate as a pilot project that applies to any school that has been ranked according to performance index score under section 3302.21 of the Revised Code in the lowest five per cent of all public school buildings statewide for three or more consecutive school years and is operated by the Columbus city school district. The pilot project shall commence once the department of education establishes implementation guidelines for the pilot project in consultation with the Columbus city school district.

(B) Except as provided in division (D), (E), or (F) of this section, if the parents or guardians of at least fifty per cent of the students enrolled in a school to which this section applies, or if the parents or guardians of at least fifty per cent of the total number of students enrolled in that school and the schools of lower grade levels whose students typically matriculate into that school, by the thirty-first day of December of any school year in which the school is subject to this section, sign and file with the school district treasurer a petition requesting the district board of education to implement one of the following reforms in the school, and if the validity and sufficiency of the petition is certified in accordance with division (C) of this section, the board shall implement the requested reform in the next school year:

(1) Reopen the school as a community school under Chapter 3314. of the Revised Code;

(2) Replace at least seventy per cent of the school's personnel who are related to the school's poor academic performance or, at the request of the petitioners, retain not more than thirty per cent of the personnel;

(3) Contract with another school district or a nonprofit or for-profit entity with a demonstrated record of effectiveness to operate the school;

(4) Turn operation of the school over to the department;

(5) Any other major restructuring of the school that makes fundamental reforms in the school's staffing or governance.

(C) Not later than thirty days after receipt of a petition under division (B) of this section, the district treasurer shall verify the validity and sufficiency of the signatures on the petition and certify to the district board whether the petition contains the necessary number of valid signatures to require the board to implement the reform requested by the petitioners. If the treasurer certifies to the district board that the petition does not contain the necessary number of valid signatures, any person who signed the petition may file an appeal with the county auditor within ten days after the certification. Not later than thirty days after the filing of an appeal, the county auditor shall conduct an independent verification of the validity and sufficiency of the signatures on the petition and certify to the district board whether the petition contains the necessary number of valid signatures to require the board to implement the requested reform. If the treasurer or county auditor certifies that the petition contains the necessary number of valid signatures, the district board shall notify the superintendent of public instruction and the state board of education of the certification.

(D) The district board shall not implement the reform requested by the petitioners in any of the following circumstances:

(1) The district board has determined that the request is for reasons other than improving student academic achievement or student safety.

(2) The state superintendent has determined that implementation of the requested reform would not comply with the model of differentiated accountability described in section 3302.041 of the Revised Code.

(3) The petitioners have requested the district board to implement the reform described in division (B)(4) of this section and the department has not agreed to take over the school's operation.

(4) When all of the following have occurred:

(a) After a public hearing on the matter, the district board issued a written statement explaining the reasons that it is unable to implement the requested reform and agreeing to implement one of the other reforms described in division (B) of this section.

(b) The district board submitted its written statement to the state superintendent and the state board along with evidence showing how the alternative reform the district board has agreed to implement will enable the school to improve its academic performance.

(c) Both the state superintendent and the state board have approved implementation of the alternative reform.

(E) If the provisions of this section conflict in any way with the requirements of federal law, federal law shall prevail over the provisions of this section.

(F) If a school is restructured under this section, section 3302.10 or 3302.12 of the Revised Code, or federal law, the school shall not be required to restructure again under state law for three consecutive years after the implementation of that prior restructuring.

(G) Beginning not later than six months after the first petition under this section has been resolved, the department of education shall annually evaluate the pilot program and submit a report to the general assembly under section 101.68 of the Revised Code. Such reports shall contain its recommendations to the general assembly with respect to the continuation of the pilot program, its expansion to other school districts, or the enactment of further legislation establishing the program statewide under permanent law.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.043 - Implementation of "No Child Left Behind" waiver.

If the United States department of education approves the application submitted in February 2012 by the Ohio department of education requesting a waiver from the "No Child Left Behind Act of 2001," notwithstanding any provision of the Revised Code to the contrary, the Ohio department of education may implement the changes contained in the application and approved by the United States department of education, except for any such changes related to the report cards issued under sections 3302.03, 3314.012, 3326.17, and 3328.26 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3302.05 - Adoption of rules freeing district from certain state mandates.

The state board of education shall adopt rules freeing school districts from specified state mandates if one of the following applies:

(A) For the 2011-2012 school year, the school district was declared to be excellent under section 3302.03 of the Revised Code, as that section existed prior to the effective date of this section and had above expected growth in the overall value-added measure.

(B) For the 2012-2013 school year, the school district received a grade of "A" for the number of performance indicators met under division (A)(1)(c) of section 3302.03 of the Revised Code and for the value-added dimension under division (A)(1)(e) of section 3302.03 of the Revised Code.

(C) For the 2013-2014 school year, the school district received a grade of "A" for the number of performance indicators met under division (B)(1)(c) of section 3302.03 of the Revised Code and for the value-added dimension under division (B)(1)(e) of section 3302.03 of the Revised Code.

(D) For the 2014-2015 school year and for each school year thereafter, the school district received an overall grade of "A" under division (C)(3) of section 3302.03 of the Revised Code.

Any mandates included in the rules shall be only those statutes or rules pertaining to state education requirements. The rules shall not exempt districts from any operating standard adopted under division (D)(3) of section 3301.07 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-15-2003



Section 3302.06 - Designation as innovation school.

(A) Any school of a city, exempted village, or local school district may apply to the district board of education to be designated as an innovation school. Each application shall include an innovation plan that contains the following:

(1) A statement of the school's mission and an explanation of how the designation would enhance the school's ability to fulfill its mission;

(2) A description of the innovations the school would implement;

(3) An explanation of how implementation of the innovations described in division (A)(2) of this section would affect the school's programs and policies, including any of the following that apply:

(a) The school's educational program;

(b) The length of the school day and the school year;

(c) The school's student promotion policy;

(d) The school's plan for the assessment of students;

(e) The school's budget;

(f) The school's staffing levels.

(4) A description of the improvements in student academic performance that the school expects to achieve by implementing the innovations described in division (A)(2) of this section;

(5) An estimate of the cost savings and increased efficiencies, if any, that the school expects to achieve by implementing the innovations described in division (A)(2) of this section;

(6) A description of any laws in Title XXXIII of the Revised Code, rules adopted by the state board of education, or requirements enacted by the district board that would need to be waived to implement the innovations described in division (A)(2) of this section;

(7) A description of any provisions of a collective bargaining agreement covering personnel of the school that would need to be waived to implement the innovations described in division (A)(2) of this section;

(8) Evidence that a majority of the administrators assigned to the school and a majority of the teachers assigned to the school consent to seeking the designation and a statement of the level of support for seeking the designation demonstrated by other staff working in the school, students enrolled in the school and their parents, and members of the community in which the school is located.

(B) Two or more schools of the district may apply to the district board to be designated as an innovation school zone, if the schools share common interests based on factors such as geographical proximity or similar educational programs or if the schools serve the same classes of students as they advance to higher grade levels. Each application shall include an innovation plan that contains the information prescribed by divisions (A)(1) to (8) of this section for each participating school and the following additional information:

(1) A description of how innovations in the participating schools would be integrated to achieve results that would be less likely to be achieved by each participating school alone;

(2) An estimate of any economies of scale that would be realized by implementing innovations jointly.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.061 - Review of applications.

(A) A school district board of education shall review each application received under section 3302.06 of the Revised Code and, within sixty days after receipt of the application, shall approve or disapprove the application. In reviewing applications, the board shall give preference to applications that propose innovations in one or more of the following areas:

(1) Curriculum;

(2) Student assessments, other than the assessments prescribed by sections 3301.0710 and 3301.0712 of the Revised Code;

(3) Class scheduling;

(4) Accountability measures, including innovations that expand the number and variety of measures used in order to collect more complete data about student academic performance. For this purpose, schools may consider use of measures such as end-of-course examinations, portfolios of student work, nationally or internationally normed assessments, the percentage of students enrolling in post-secondary education, or the percentage of students simultaneously obtaining a high school diploma and an associate's degree or certification to work in an industry or career field.

(5) Provision of student services, including services for students who are disabled, identified as gifted under Chapter 3324. of the Revised Code, limited English proficient, at risk of academic failure or dropping out, or at risk of suspension or expulsion;

(6) Provision of health, counseling, or other social services to students;

(7) Preparation of students for transition to higher education or the workforce;

(8) Teacher recruitment, employment, and evaluation;

(9) Compensation for school personnel;

(10) Professional development;

(11) School governance and the roles and responsibilities of principals;

(12) Use of financial or other resources.

(B)

(1) If the board approves an application seeking designation as an innovation school, it shall so designate the school that submitted the application. If the board approves an application seeking designation as an innovation school zone, it shall so designate the participating schools that submitted the application.

(2) If the board disapproves an application, it shall provide a written explanation of the basis for its decision to the school or schools that submitted the application. The school or schools may reapply for designation as an innovation school or innovation school zone at any time.

(C) The board may approve an application that allows an innovation school or a school participating in an innovation school zone to determine the compensation of board employees working in the school, but the total compensation for all such employees shall not exceed the financial resources allocated to the school by the board. The school shall not be required to comply with the salary schedule adopted by the board under section 3311.78, 3317.14, or 3317.141 of the Revised Code. The board may approve an application that allows an innovation school or a school participating in an innovation school zone to remove board employees from the school, but no employee shall be terminated except as provided in section 3311.82, 3319.081, or 3319.16 of the Revised Code.

(D) The board may do either of the following at any time:

(1) Designate a school as an innovation school by creating an innovation plan for that school and offering the school an opportunity to participate in the plan's creation;

(2) Designate as an innovation school zone two or more schools that share common interests based on factors such as geographical proximity or similar educational programs or that serve the same classes of students as they advance to higher grade levels, by creating an innovation plan for those schools and offering the schools an opportunity to participate in the plan's creation.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.062 - Application to board of education.

(A) If a school district board of education approves an application under division (B)(1) of section 3302.061 of the Revised Code or designates an innovation school or innovation school zone under division (D) of that section, the district board shall apply to the state board of education for designation as a school district of innovation by submitting to the state board the innovation plan included in the approved application or created by the district board.

Within sixty days after receipt of the application, the state board shall designate the district as a school district of innovation, unless the state board determines that the submitted innovation plan is not financially feasible or will likely result in decreased academic achievement. If the state board so determines, it shall provide a written explanation of the basis for its determination to the district board. If the district is not designated as a school district of innovation, the district board shall not implement the innovation plan. However, the district board may reapply for designation as a school district of innovation at any time.

(B) A district board may request the state board to make a preliminary review of an innovation plan prior to the district board's formal application for designation as a school district of innovation. In that case, the state board shall review the innovation plan and, within sixty days after the request, recommend to the district board any changes or additions that the state board believes will improve the plan, which may include further innovations or measures to increase the likelihood that the innovations will result in higher academic achievement. The district board may revise the innovation plan prior to making formal application for designation as a school district of innovation.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.063 - Waiver of laws or rules specified in plan.

(A) Except as provided in division (B) of this section, upon designation of a school district of innovation under section 3302.062 of the Revised Code, the state board of education shall waive any laws in Title XXXIII of the Revised Code or rules adopted by the state board that are specified in the innovation plan submitted by the district board of education as needing to be waived to implement the plan. The waiver shall apply only to the school or schools participating in the innovation plan and shall not apply to the district as a whole, unless each of the district's schools is a participating school. The waiver shall cease to apply to a school if the school's designation as an innovation school is revoked or the innovation school zone in which the school participates has its designation revoked under section 3302.065 of the Revised Code, or if the school is removed from an innovation school zone under that section or section 3302.064 of the Revised Code.

(B) The state board shall not waive any law or rule regarding the following:

(1) Funding for school districts under Chapter 3317. of the Revised Code;

(2) The requirements of Chapters 3323. and 3324. of the Revised Code for the provision of services to students with disabilities and gifted students;

(3) Requirements related to the provision of career-technical education that are necessary to comply with federal law or maintenance of effort provisions;

(4) Administration of the assessments prescribed by sections 3301.0710, 3301.0712, and 3301.0715 of the Revised Code;

(5) Requirements related to the issuance of report cards and the assignment of performance ratings under section 3302.03 of the Revised Code;

(6) Implementation of the model of differentiated accountability under section 3302.041 of the Revised Code;

(7) Requirements for the reporting of data to the department of education;

(8) Criminal records checks of school employees;

(9) The requirements of Chapters 3307. and 3309. regarding the retirement systems for teachers and school employees.

(C) If a district board's revisions to an innovation plan under section 3302.066 of the Revised Code require a waiver of additional laws or state board rules, the state board shall grant a waiver from those laws or rules upon evidence that administrators and teachers have consented to the revisions as required by that section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.064 - Collective bargaining agreements.

(A) Each collective bargaining agreement entered into by a school district board of education under Chapter 4117. of the Revised Code on or after the effective date of this section shall allow for the waiver of any provision of the agreement specified in the innovation plan approved or created under section 3302.061 of the Revised Code as needing to be waived to implement the plan, in the event the district is designated as a school district of innovation.

(B)

(1) In the case of an innovation school, waiver of the provisions specified in the innovation plan shall be contingent upon at least sixty per cent of the members of the bargaining unit covered by the collective bargaining agreement who work in the school voting, by secret ballot, to approve the waiver.

(2) In the case of an innovation school zone, waiver of the provisions specified in the innovation plan shall be contingent upon, in each participating school, at least sixty per cent of the members of the bargaining unit covered by the collective bargaining agreement who work in that school voting, by secret ballot, to approve the waiver. If at least sixty per cent of the members of the bargaining unit in a participating school do not vote to approve the waiver, the board may revise the innovation plan to remove that school from the innovation school zone.

(3) If a board's revisions to an innovation plan under section 3302.066 of the Revised Code require a waiver of additional provisions of the collective bargaining agreement, that waiver shall be contingent upon approval under division (B)(1) or (2) of this section in the same manner as the initial waiver.

(C) A waiver approved under division (B) of this section shall continue to apply relative to any substantially similar provision of a collective bargaining agreement entered into after the approval of the waiver.

(D) A waiver approved under division (B) of this section shall cease to apply to a school if the school's designation as an innovation school is revoked or the innovation school zone in which the school participates has its designation revoked under section 3302.065 of the Revised Code, or if the school is removed from an innovation school zone under that section.

(E) An employee working in an innovation school or a school participating in an innovation school zone who is a member of a bargaining unit that approves a waiver under division (B) of this section may request the board to transfer the employee to another school of the district. The board shall make every reasonable effort to accommodate the employee's request.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.065 - Performance review.

Not later than three years after obtaining designation as a school district of innovation under section 3302.062 of the Revised Code, and every three years thereafter, the district board of education shall review the performance of the innovation school or innovation school zone and determine if it is achieving, or making sufficient progress toward achieving, the improvements in student academic performance that were described in its innovation plan. If the board finds that an innovation school is not achieving, or not making sufficient progress toward achieving, those improvements in student academic performance, the board may revoke the designation as an innovation school. If the board finds that a school participating in an innovation school zone is not achieving, or not making sufficient progress toward achieving, those improvements in student academic performance, the board may remove that school from the innovation school zone or may revoke the designation of all participating schools as an innovation school zone.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.066 - Revision of plans.

A school district board of education may revise an innovation plan approved or created under section 3302.061 of the Revised Code, in collaboration with the school or schools participating in the plan, to further improve student academic performance. The revisions may include identifying additional laws in Title XXXIII of the Revised Code, rules adopted by the state board of education, requirements enacted by the district board, or provisions of a collective bargaining agreement that need to be waived. Any revisions to an innovation plan shall require the consent, in each school participating in the plan, of a majority of the administrators assigned to that school and a majority of the teachers assigned to that school.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.067 - Funding for implementation.

The board of education of any district designated as a school district of innovation or any school participating in an innovation plan may accept, receive, and expend gifts, grants, or donations from any public or private entity to support the implementation of the plan.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.068 - Annual report.

Not later than the first day of July each year, the department of education shall issue, and post on its web site, a report on school districts of innovation. The report shall include the following information:

(A) The number of districts designated as school districts of innovation in the preceding school year and the total number of school districts of innovation statewide;

(B) The number of innovation schools in each school district of innovation and the number of district students served by the schools, expressed as a total number and as a percentage of the district's total student population;

(C) The number of innovation school zones in each school district of innovation, the number of schools participating in each zone, and the number of district students served by the participating schools, expressed as a total number and as a percentage of the district's total student population;

(D) An overview of the innovations implemented in innovation schools and innovation school zones;

(E) Data on the academic performance of the students enrolled in an innovation school or an innovation school zone in each school district of innovation, including a comparison of the students' academic performance before and after the district's designation as a school district of innovation;

(F) Recommendations for legislative changes based on the innovations implemented or to enhance the ability of schools and districts to implement innovations.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.07 - Application proposing innovative education pilot program.

(A) The board of education of any school district, the governing board of any educational service center, or the administrative authority of any chartered nonpublic school may submit to the state board of education an application proposing an innovative education pilot program the implementation of which requires exemptions from specific statutory provisions or rules. If a district or service center board employs teachers under a collective bargaining agreement adopted pursuant to Chapter 4117. of the Revised Code, any application submitted under this division shall include the written consent of the teachers' employee representative designated under division (B) of section 4117.04 of the Revised Code. The exemptions requested in the application shall be limited to any requirement of Title XXXIII of the Revised Code or of any rule of the state board adopted pursuant to that title except that the application may not propose an exemption from any requirement of or rule adopted pursuant to Chapter 3307. or 3309., sections 3319.07 to 3319.21, or Chapter 3323. of the Revised Code. Furthermore, an exemption from any operating standard adopted under division (B)(2) or (D) of section 3301.07 of the Revised Code shall be granted only pursuant to a waiver granted by the superintendent of public instruction under division (O) of that section.

(B) The state board of education shall accept any application submitted in accordance with division (A) of this section. The superintendent of public instruction shall approve or disapprove the application in accordance with standards for approval, which shall be adopted by the state board.

(C) The superintendent of public instruction shall exempt each district or service center board or chartered nonpublic school administrative authority with an application approved under division (B) of this section for a specified period from the statutory provisions or rules specified in the approved application. The period of exemption shall not exceed the period during which the pilot program proposed in the application is being implemented and a reasonable period to allow for evaluation of the effectiveness of the program.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1999



Section 3302.08 - Collective bargaining provisions not abrogated.

Sections 3302.01 to 3302.07 of the Revised Code and any action taken under these sections do not abrogate any provision of a collective bargaining agreement in effect under Chapter 4117. of the Revised Code and do not relieve any school district of the duty to comply with any provision of Chapter 4117. of the Revised Code.

Effective Date: 10-02-1989



Section 3302.09 - Communicating change in federal policies or rules.

(A) Whenever the United States department of education makes changes in its policies or rules regarding implementation of the No Child Left Behind Act of 2001, the Ohio department of education shall submit a written description of those changes to each member of the standing committees on education of the senate and house of representatives.

(B) If the Ohio department of education plans to change any of its policies or procedures regarding the state's implementation of the No Child Left Behind Act of 2001 based on changes in federal polices or rules described in division (A) of this section, the Ohio department of education shall submit to each member of the standing committees a written outline of the existing Ohio policy regarding that implementation and a written description of the changes it proposes to make.

(C) On and after July 1, 2005, the Ohio department of education shall not make any change proposed under division (B) of this section unless the general assembly has adopted a concurrent resolution approving the proposed change.

Effective Date: 05-18-2005



Section 3302.10 - Academic distress commission for districts in academic emergency.

(A) Beginning July 1, 2007, the superintendent of public instruction shall establish an academic distress commission for each school district that meets any of the following conditions for three or more consecutive years:

(1) The district has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code, as that section existed prior to the effective date of this amendment, and has failed to make adequate yearly progress ;

(2) The district has received a grade of "F" for the performance index score and a grade of "D" or "F" for the value-added progress dimension of section 3302.03 of the Revised Code;

(3) The district has received an overall grade of "F" under division (C)(2) or a grade of "F" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code;

(4) At least fifty per cent of the schools operated by the district have received an overall grade of "D" or "F" under division (C)(3) of section 3302.03 of the Revised Code.

Each commission shall assist the district for which it was established in improving the district's academic performance.

Each commission is a body both corporate and politic, constituting an agency and instrumentality of the state and performing essential governmental functions of the state. A commission shall be known as the "academic distress commission for ............... (name of school district)," and, in that name, may exercise all authority vested in such a commission by this section. A separate commission shall be established for each school district to which this division applies.

(B) Each academic distress commission shall consist of five voting members, three of whom shall be appointed by the superintendent of public instruction and two of whom shall be residents of the applicable school district appointed by the president of the district board of education. When a school district becomes subject to this section, the superintendent of public instruction shall provide written notification of that fact to the district board of education and shall request the president of the district board to submit to the superintendent of public instruction, in writing, the names of the president's appointees to the commission. The superintendent of public instruction and the president of the district board shall make appointments to the commission within thirty days after the district is notified that it is subject to this section.

Members of the commission shall serve at the pleasure of their appointing authority during the life of the commission. In the event of the death, resignation, incapacity, removal, or ineligibility to serve of a member, the appointing authority shall appoint a successor within fifteen days after the vacancy occurs. Members shall serve without compensation, but shall be paid by the commission their necessary and actual expenses incurred while engaged in the business of the commission.

(C) Immediately after appointment of the initial members of an academic distress commission, the superintendent of public instruction shall call the first meeting of the commission and shall cause written notice of the time, date, and place of that meeting to be given to each member of the commission at least forty-eight hours in advance of the meeting. The first meeting shall include an overview of the commission's roles and responsibilities, the requirements of section 2921.42 and Chapter 102. of the Revised Code as they pertain to commission members, the requirements of section 121.22 of the Revised Code, and the provisions of division (F) of this section. At its first meeting, the commission shall adopt temporary bylaws in accordance with division (D) of this section to govern its operations until the adoption of permanent bylaws.

The superintendent of public instruction shall designate a chairperson for the commission from among the members appointed by the superintendent. The chairperson shall call and conduct meetings, set meeting agendas, and serve as a liaison between the commission and the district board of education. The chairperson also shall appoint a secretary, who shall not be a member of the commission.

The department of education shall provide administrative support for the commission, provide data requested by the commission, and inform the commission of available state resources that could assist the commission in its work.

(D) Each academic distress commission may adopt and alter bylaws and rules, which shall not be subject to section 111.15 or Chapter 119. of the Revised Code, for the conduct of its affairs and for the manner, subject to this section, in which its powers and functions shall be exercised and embodied.

(E) Three members of an academic distress commission constitute a quorum of the commission. The affirmative vote of three members of the commission is necessary for any action taken by vote of the commission. No vacancy in the membership of the commission shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the commission. Members of the commission are not disqualified from voting by reason of the functions of any other office they hold and are not disqualified from exercising the functions of the other office with respect to the school district, its officers, or the commission.

(F) The members of an academic distress commission, the superintendent of public instruction, and any person authorized to act on behalf of or assist them shall not be personally liable or subject to any suit, judgment, or claim for damages resulting from the exercise of or failure to exercise the powers, duties, and functions granted to them in regard to their functioning under this section, but the commission, superintendent of public instruction, and such other persons shall be subject to mandamus proceedings to compel performance of their duties under this section.

(G) Each member of an academic distress commission shall file the statement described in section 102.02 of the Revised Code with the Ohio ethics commission. The statement shall be confidential, subject to review, as described in division (B) of that section.

(H) Meetings of each academic distress commission shall be subject to section 121.22 of the Revised Code.

(I)

(1) Within one hundred twenty days after the first meeting of an academic distress commission, the commission shall adopt an academic recovery plan to improve academic performance in the school district. The plan shall address academic problems at both the district and school levels. The plan shall include the following:

(a) Short-term and long-term actions to be taken to improve the district's academic performance, including any actions required by section 3302.04 or 3302.041 of the Revised Code;

(b) The sequence and timing of the actions described in division (I)(1)(a) of this section and the persons responsible for implementing the actions;

(c) Resources that will be applied toward improvement efforts;

(d) Procedures for monitoring and evaluating improvement efforts;

(e) Requirements for reporting to the commission and the district board of education on the status of improvement efforts.

(2) The commission may amend the academic recovery plan subsequent to adoption. The commission shall update the plan at least annually.

(3) The commission shall submit the academic recovery plan it adopts or updates to the superintendent of public instruction for approval immediately following its adoption or updating. The superintendent shall evaluate the plan and either approve or disapprove it within thirty days after its submission. If the plan is disapproved, the superintendent shall recommend modifications that will render it acceptable. No academic distress commission shall implement an academic recovery plan unless the superintendent has approved it.

(4) County, state, and school district officers and employees shall assist the commission diligently and promptly in the implementation of the academic recovery plan.

(J) Each academic distress commission shall seek input from the district board of education regarding ways to improve the district's academic performance, but any decision of the commission related to any authority granted to the commission under this section shall be final.

The commission may do any of the following:

(1) Appoint school building administrators and reassign administrative personnel;

(2) Terminate the contracts of administrators or administrative personnel. The commission shall not be required to comply with section 3319.16 of the Revised Code with respect to any contract terminated under this division.

(3) Contract with a private entity to perform school or district management functions;

(4) Establish a budget for the district and approve district appropriations and expenditures, unless a financial planning and supervision commission has been established for the district pursuant to section 3316.05 of the Revised Code.

(K) If the board of education of a district for which an academic distress commission has been established under this section renews any collective bargaining agreement under Chapter 4117. of the Revised Code during the existence of the commission, the district board shall not enter into any agreement that would render any decision of the commission unenforceable. Section 3302.08 of the Revised Code does not apply to this division.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, if the board of education has entered into a collective bargaining agreement after September 29, 2005, that contains stipulations relinquishing one or more of the rights or responsibilities listed in division (C) of section 4117.08 of the Revised Code, those stipulations are not enforceable and the district board shall resume holding those rights or responsibilities as if it had not relinquished them in that agreement until such time as both the academic distress commission ceases to exist and the district board agrees to relinquish those rights or responsibilities in a new collective bargaining agreement. The provisions of this paragraph apply to a collective bargaining agreement entered into after September 29, 2005, and those provisions are deemed to be part of that agreement regardless of whether the district satisfied the conditions prescribed in division (A) of this section at the time the district entered into that agreement.

(L) An academic distress commission shall cease to exist when the district for which it was established receives a performance rating of in need of continuous improvement or better, under section 3302.03 of the Revised Code as that section existed prior to the effective date of this amendment, or a grade of "C" or better for both the performance index score under division (A)(1)(b), (B)(1)(b), or (C)(1)(b) and the value-added progress dimension under division (A)(1)(e), (B)(1)(e), or (C)(1)(e) of section 3302.03 of the Revised Code for two of the three prior school years; however, the superintendent of public instruction may dissolve the commission earlier if the superintendent determines that the district can perform adequately without the supervision of the commission. Upon termination of the commission, the department of education shall compile a final report of the commission's activities to assist other academic distress commissions in the conduct of their functions.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 09-29-2005; 2007 HB119 09-29-2007; 2008 HB420 12-30-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3302.12 - Schools performing poorly for three consecutive years.

(A)

(1) Except as provided in divisions (C) and (D) of this section, this section applies to a school building that is ranked according to performance index score under section 3302.21 of the Revised Code in the lowest five per cent of public school buildings statewide for three consecutive years and that meets any combination of the following for three consecutive years:

(a) The school building is declared to be under an academic watch or in a state of academic emergency under section 3302.03 of the Revised Code ;

(b) The school building that has received a grade of "F" for the value-added progress dimension under division (A)(1)(e), (B)(1)(e), or (C)(1)(e) of section 3302.03 of the Revised Code;

(c) The school building that has received an overall grade of "F" under section 3302.03 of the Revised Code.

(2) In the case of a building to which this section applies, the district board of education in control of that building shall do one of the following at the conclusion of the school year in which the building first becomes subject to this section:

(a) Close the school and direct the district superintendent to reassign the students enrolled in the school to other school buildings that demonstrate higher academic achievement;

(b) Contract with another school district or a nonprofit or for-profit entity with a demonstrated record of effectiveness to operate the school;

(c) Replace the principal and all teaching staff of the school and, upon request from the new principal, exempt the school from all requested policies and regulations of the board regarding curriculum and instruction. The board also shall distribute funding to the school in an amount that is at least equal to the product of the per pupil amount of state and local revenues received by the district multiplied by the student population of the school.

(d) Reopen the school as a conversion community school under Chapter 3314. of the Revised Code.

(B) If an action taken by the board under division (A)(2) of this section causes the district to no longer maintain all grades kindergarten through twelve, as required by section 3311.29 of the Revised Code, the board shall enter into a contract with another school district pursuant to section 3327.04 of the Revised Code for enrollment of students in the schools of that other district to the extent necessary to comply with the requirement of section 3311.29 of the Revised Code. Notwithstanding any provision of the Revised Code to the contrary, if the board enters into and maintains a contract under section 3327.04 of the Revised Code, the district shall not be considered to have failed to comply with the requirement of section 3311.29 of the Revised Code. If, however, the district board fails to or is unable to enter into or maintain such a contract, the state board of education shall take all necessary actions to dissolve the district as provided in division (A) of section 3311.29 of the Revised Code.

(C) If a particular school is required to restructure under this section and a petition with respect to that same school has been filed and verified under divisions (B) and (C) of section 3302.042 of the Revised Code, the provisions of that section and the petition filed and verified under it shall prevail over the provisions of this section and the school shall be restructured under that section. However, if division (D)(1), (2), or (3) of section 3302.042 of the Revised Code also applies to the school, the school shall be subject to restructuring under this section and not section 3302.042 of the Revised Code.

If the provisions of this section conflict in any way with the requirements of federal law, federal law shall prevail over the provisions of this section.

(D) If a school is restructured under this section, section 3302.042 or 3302.10 of the Revised Code, or federal law, the school shall not be required to restructure again under state law for three consecutive years after the implementation of that prior restructuring.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.20 - Standards for determining operating expenditures.

(A) The department of education shall develop standards for determining, from the existing data reported in accordance with sections 3301.0714 and 3314.17 of the Revised Code, the amount of annual operating expenditures for classroom instructional purposes and for nonclassroom purposes for each city, exempted village, local, and joint vocational school district, each community school established under Chapter 3314. that is not an internet- or computer-based community school, each internet- or computer-based community school, and each STEM school established under Chapter 3326. of the Revised Code. The department shall present those standards to the state board of education for consideration. In developing the standards, the department shall adapt existing standards used by professional organizations, research organizations, and other state governments. The department also shall align the expenditure categories required for reporting under the standards with the categories that are required for reporting to the United States department of education under federal law.

The state board shall consider the proposed standards and adopt a final set of standards not later than December 31, 2012. School districts, community schools, and STEM schools shall begin reporting data in accordance with the standards on June 30, 2013.

(B)

(1) The department shall categorize all city, exempted village, and local school districts into not less than three nor more than five groups based primarily on average daily student enrollment as reported on the most recent report card issued for each district under section 3302.03 of the Revised Code.

(2) The department shall categorize all joint vocational school districts into not less than three nor more than five groups based primarily on average daily membership as reported under division (D) of section 3317.03 of the Revised Code rounded to the nearest whole number.

(3) The department shall categorize all community schools that are not internet- or computer-based community schools into not less than three nor more than five groups based primarily on average daily student enrollment as reported on the most recent report card issued for each community school under sections 3302.03 and 3314.012 of the Revised Code or, in the case of a school to which section 3314.017 of the Revised Code applies, on the total number of students reported under divisions (B)(2)(a) and (b) of section 3314.08 of the Revised Code.

(4) The department shall categorize all internet- or computer-based community schools into a single category.

(5) The department shall categorize all STEM schools into a single category.

(C) Using the standards adopted under division (A) of this section and the data reported under sections 3301.0714 and 3314.17 of the Revised Code, the department shall compute annually for each fiscal year, the following:

(1) The percentage of each district's, community school's, or STEM school's total operating budget spent for classroom instructional purposes;

(2) The statewide average percentage for all districts, community schools, and STEM schools combined spent for classroom instructional purposes;

(3) The average percentage for each of the categories of districts and schools established under division (B) of this section spent for classroom instructional purposes;

(4) The ranking of each district, community school, or STEM school within its respective category established under division (B) of this section according to the following:

(a) From highest to lowest percentage spent for classroom instructional purposes;

(b) From lowest to highest percentage spent for noninstructional purposes.

(D) In its display of rankings within each category under division (C)(4) of this section, the department shall make the following notations:

(1) Within each category of city, exempted village, and local school districts, the department shall denote each district that is:

(a) Among the twenty per cent of all city, exempted village, and local school districts statewide with the lowest total operating expenditures per pupil;

(b) Among the twenty per cent of all city, exempted village, and local school districts statewide with the highest performance index scores.

(2) Within each category of joint vocational school districts, the department shall denote each district that is:

(a) Among the twenty per cent of all joint vocational school districts statewide with the lowest total operating expenditures per pupil;

(b) Among the twenty per cent of all joint vocational school districts statewide with the highest report card scores under section 3302.033 of the Revised Code.

(3) Within each category of community schools that are not internet- or computer-based community schools, the department shall denote each school that is:

(a) Among the twenty per cent of all such community schools statewide with the lowest total operating expenditures per pupil;

(b) Among the twenty per cent of all such community schools statewide with the highest performance index scores, excluding such community schools to which section 3314.017 of the Revised Code applies.

(4) Within the category of internet- or computer-based community schools, the department shall denote each school that is:

(a) Among the twenty per cent of all such community schools statewide with the lowest total operating expenditures per pupil;

(b) Among the twenty per cent of all such community schools statewide with the highest performance index scores, excluding such community schools to which section 3314.017 of the Revised Code applies.

(5) Within the category of STEM schools, the department shall denote each school that is:

(a) Among the twenty per cent of all STEM schools statewide with the lowest total operating expenditures per pupil;

(b) Among the twenty per cent of all STEM schools statewide with the highest performance index scores.

For purposes of divisions (D)(3)(b) and (4)(b) of this section, the display shall note that, in accordance with section 3314.017 of the Revised Code, a performance index score is not reported for some community schools that serve primarily students enrolled in dropout prevention and recovery programs.

(E) The department shall post in a prominent location on its web site the information prescribed by divisions (C) and (D) of this section. The department also shall include on each district's, community school's, and STEM school's annual report card issued under section 3302.03or 3314.017 of the Revised Code the respective information computed for the district or school under divisions (C)(1) and (4) of this section, the statewide information computed under division (C)(2) of this section, and the information computed for the district's or school's category under division (C)(3) of this section.

(F) As used in this section:

(1) "Internet- or computer-based community school" has the same meaning as in section 3314.02 of the Revised Code.

(2) A school district's, community school's, or STEM school's performance index score rank is its performance index score rank as computed under section 3302.21 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.21 - School rankings.

(A) The department of education shall develop a system to rank order all city, exempted village, and local school districts, community schools established under Chapter 3314. of the Revised Code except those community schools to which section 3314.017 of the Revised Code applies, and STEM schools established under Chapter 3326. of the Revised Code according to the following measures:

(1) Performance index score for each school district, community school, and STEM school and for each separate building of a district, community school, or STEM school. For districts, schools, or buildings to which the performance index score does not apply, the superintendent of public instruction may develop another measure of student academic performance based on similar data and performance measures if appropriate and use that measure to include those buildings in the ranking so that districts, schools, and buildings may be reliably compared to each other.

(2) Student performance growth from year to year, using the value-added progress dimension, if applicable, and other measures of student performance growth designated by the superintendent of public instruction for subjects and grades not covered by the value-added progress dimension or the alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code;

(3) Current operating expenditures per pupil as determined under standards adopted by the state board of education under section 3302.20 of the Revised Code;

(4) Of total current operating expenditures, percentage spent for classroom instruction as determined under standards adopted by the state board under section 3302.20 of the Revised Code;

(5) Performance of, and opportunities provided to, students identified as gifted using value-added progress dimensions, if applicable, and other relevant measures as designated by the superintendent of public instruction.

The department shall rank each district, each community school except a community school to which section 3314.017 of the Revised Code applies, and each STEM school annually in accordance with the system developed under this section.

(B) In addition to the reports required by sections 3302.03 and 3302.031 of the Revised Code, not later than the first day of September each year, the department shall issue a report for each city, exempted village, and local school district, each community school except a community school to which section 3314.017 of the Revised Code applies, and each STEM school indicating the district's or school's rank on each measure described in divisions (A)(1) to (4) of this section, including each separate building's rank among all public school buildings according to performance index score under division (A)(1) of this section.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.22 - Governor's effective and efficient schools recognition program.

(A) The governor's effective and efficient schools recognition program is hereby created. Each year, the governor shall recognize, in a manner deemed appropriate by the governor, the top ten per cent of all public schools in this state, including schools of city, exempted village, local, or joint vocational school districts, community schools established under Chapter 3314. of the Revised Code, and STEM schools established under Chapter 3326. of the Revised Code.

(B) The top ten per cent of schools shall be determined by the department of education according to standards established by the department. The standards shall include, but need not be limited to, both of the following:

(1) Student performance, as determined by factors including, but not limited to, performance indicators under section 3302.02 of the Revised Code, report cards issued under section 3302.03 of the Revised Code, performance index score rankings under section 3302.21 of the Revised Code, and any other statewide or national assessment or student performance recognition program the department selects;

(2) Fiscal performance, including cost-effective measures taken by the school.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.25 - Annual school district reports.

(A) In accordance with standards prescribed by the state board of education for categorization of school district expenditures adopted under division (A) of section 3302.20 of the Revised Code, the department of education annually shall determine all of the following for the previous fiscal year:

(1) For each school district, the ratio of the district's operating expenditures for classroom instructional purposes compared to its operating expenditures for nonclassroom purposes;

(2) For each school district, the per pupil amount of the district's expenditures for classroom instructional purposes;

(3) For each school district, the per pupil amount of the district's operating expenditures for nonclassroom purposes;

(4) For each school district, the percentage of the district's operating expenditures attributable to school district funds;

(5) The statewide average among all school districts for each of the items described in divisions (A)(1) to (4) of this section.

(B) The department annually shall submit a report to each school district indicating the district's information for each of the items described in divisions (A)(1) to (4) of this section and the statewide averages described in division (A)(5) of this section.

(C) Each school district, upon receipt of the report prescribed by division (B) of this section, shall publish the information contained in that report in a prominent location on the district's web site and publish the report in another fashion so that it is available to all parents of students enrolled in the district and to taxpayers of the district.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.30 - Multiple-track high school curriculum for students with differing career plans; pilot project.

(A) The superintendent of public instruction shall establish a pilot project in Columbiana county under which one or more school districts in that county shall offer a multiple-track high school curriculum for students with differing career plans. The superintendent shall solicit and select districts to participate in the pilot project. Selected districts shall begin offering their career track curricula not later than the school year that begins at least six months after the effective date of this section. No district shall be required to participate in the pilot project.

The curricula provided under the pilot project at each participating district shall offer at least three distinct career tracks, including at least a college preparatory track and a career-technical track. Each track shall comply with the curriculum requirements of section 3313.603 of the Revised Code. The different tracks may be offered at different campuses. Two or more participating districts may offer some or all of their respective curriculum tracks through a cooperative agreement entered into under section 3313.842 of the Revised Code.

The department of education shall provide technical assistance to participating districts in developing the curriculum tracks to offer to students under the pilot project.

Part or all of selected curriculum materials or services may be purchased from other public or private sources.

The state superintendent shall apply for private and other nonstate funds, and may use other available state funds, to support the pilot project. If nonstate funds cannot be obtained or the superintendent of public instruction determines that sufficient funds are not available to support the pilot project, implementation of this section may be postponed until such time as the superintendent determines that sufficient funds are available.

(B) Each participating school district shall report to the state superintendent data about the operation and results of the pilot project, as required by the superintendent.

(C) Not later than the thirty-first day of December of the third school year in which the pilot project is operating, the state superintendent shall submit a report to the general assembly, in accordance with section 101.68 of the Revised Code, containing the superintendent's evaluation of the results of the pilot project and legislative recommendations whether to continue, expand, or make changes to the pilot project.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3302.41 - Use of blended learning model.

As used in this section, "blended learning" has the same meaning as in section 3301.079 of the Revised Code.

(A) Any local, city, exempted village, or joint vocational school district, community school established under Chapter 3314. of the Revised Code, STEM school established under Chapter 3326. of the Revised Code, college-preparatory boarding school established under Chapter 3328. of the Revised Code, or chartered nonpublic school may operate all or part of a school using a blended learning model. If a school is operated using a blended learning model or is to cease operating using a blended learning model, the superintendent of the school or district or director of the school shall notify the department of education of that fact not later than the first day of July of the school year for which the change is effective. If any school district school, community school, or STEM school is already operated using a blended learning model on the effective date of this section, the superintendent of the school or district may notify the department within ninety days after the effective date of this section of that fact and request that the school be classified as a blended learning school.

(B) The state board of education shall revise any operating standards for school districts and chartered nonpublic schools adopted under section 3301.07 of the Revised Code to include standards for the operation of blended learning under this section. The blended learning operation standards shall provide for all of the following:

(1) Student-to-teacher ratios whereby no school or classroom is required to have more than one teacher for every one hundred twenty-five students in blended learning classrooms;

(2) The extent to which the school is or is not obligated to provide students with access to digital learning tools;

(3) The ability of all students, at any grade level, to earn credits or advance grade levels upon demonstrating mastery of knowledge or skills through competency-based learning models. Credits or grade level advancement shall not be based on a minimum number of days or hours in a classroom.

(4) An exemption from minimum school year or school day requirements in sections 3313.48 and 3313.481 of the Revised Code;

(5) Adequate provisions for: the licensing of teachers, administrators, and other professional personnel and their assignment according to training and qualifications; efficient and effective instructional materials and equipment, including library facilities; the proper organization, administration, and supervision of each school, including regulations for preparing all necessary records and reports and the preparation of a statement of policies and objectives for each school; buildings, grounds, and health and sanitary facilities and services; admission of pupils, and such requirements for their promotion from grade to grade as will ensure that they are capable and prepared for the level of study to which they are certified; requirements for graduation; and such other factors as the board finds necessary.

(C) An internet- or computer-based community school, as defined in section 3314.02 of the Revised Code, is not a blended learning school authorized under this section. Nor does this section affect any provisions for the operation of and payments to an internet- or computer-based community school prescribed in Chapter 3314. of the Revised Code.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.






Chapter 3303 - VOCATIONAL EDUCATION

Section 3303.01 - Vocational education defined.

Except when utilized in Chapter 3311. of the Revised Code, whenever the term vocational education occurs anywhere in the Revised Code, it shall be deemed to refer to career-technical education, except that joint vocational school districts shall continue to be styled as and shall maintain their legal existence as either joint vocational school districts or vocational school districts pursuant to section 3311.01.

Effective Date: 09-05-2001



Section 3303.02 - The act of congress for vocational education accepted.

(A) The act of congress entitled, "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure," is hereby accepted. The state board of education has authority to accept supplementary acts for vocational education which are enacted by congress after September 16, 1957.

(B) The state board of education shall be the sole state agency for administration of programs for which federal funds are received pursuant to acts accepted under this section. This division does not apply to programs for which federal funds are received pursuant to the "Job Training Partnership Act," 96 Stat. 1322 (1982), 29 U.S.C. 1501.

(C) The state board shall secure the written approval of the governor prior to submission of any state plan or application prepared by the board or the department of education to obtain federal funds under any acts accepted under this section.

Effective Date: 07-26-1991



Section 3303.03 - Subjects for which appropriated funds are accepted.

The benefits of all funds appropriated under the act of congress referred to in section 3303.02 of the Revised Code is hereby accepted as to:

(A) Appropriations for the salaries of teachers, supervisors, and directors of agricultural subjects;

(B) Appropriations for salaries of teachers of trade, home economics, and industrial subjects;

(C) Appropriations for the preparation of teachers, supervisors, and directors of agricultural subjects and teachers of trade, industrial, and home economics subjects.

Effective Date: 10-01-1953



Section 3303.04 - Cooperation of state board with federal department of education.

The state board of education may cooperate with the United States department of education in the administration of the act of congress referred to in section 3303.02 of the Revised Code and of any legislation pursuant thereto enacted by the state, and in the administration of the funds provided by the federal government and by the state under sections 3303.02 to 3303.06 of the Revised Code, for the improvement of agricultural, business, distributive, trade and industrial and home economics subjects, and vocational guidance. The board may appoint such directors, supervisors, and other assistants as are necessary to carry out such sections, such appointments to be made upon nomination by the superintendent of public instruction. The salaries and traveling expenses of such directors, supervisors, and assistants, and such other expenses as are necessary, shall be paid upon the approval of the board. The board may formulate plans for the promotion of vocational education in such subjects as an essential and integral part of the public school system of education; and provide for the preparation of teachers of such subjects, and expend federal and state funds appropriated under sections 3303.02 to 3303.06 of the Revised Code, for any purposes approved by the United States department of education. It may make studies and investigations relating to prevocational and vocational education in such subjects; promote and aid in the establishment by local communities of schools, departments, and classes, giving training in such subjects; cooperate with local communities in the maintenance of such schools, departments, and classes; establish standards for the teachers, supervisors, and directors of such subjects; and cooperate in the maintenance of schools, departments, or classes supported and controlled by the public for the preparation of teachers, supervisors, and directors of such subjects.

Effective Date: 11-12-1992



Section 3303.05 - Approved schools receive state money equal in amount to federal money.

Any school, department, or class giving instruction in agricultural, commercial, industrial, trade, and home economics subjects approved by the state board of education and any school or college so approved, training teachers of such subjects, which receives the benefit of federal moneys is entitled also to receive for the salaries of teachers of said subjects an allotment of state money equal in amount to the amount of federal money which it receives for the same year.

Effective Date: 01-10-1961



Section 3303.06 - Custodian of federal funds.

The treasurer of state is hereby designated as the custodian of all federal funds received for vocational education. All money so received or appropriated by the state for the purposes contemplated in the act of congress referred to in sections 3303.02 to 3303.06 of the Revised Code, or in acts supplementary thereto, shall be disbursed upon the order of the state board of education.

Effective Date: 11-02-1992



Section 3303.07 - Amended and Renumbered RC 4765.55.

Effective Date: 11-12-1992



Section 3308.08 to 3303.10 - Amended and Renumbered RC 4765.01, 4765.03, 4765.02.

Effective Date: 11-12-1992



Section 3303.101 - [Repealed].

Effective Date: 11-12-1992



Section 3303.11 to 3303.15 - Amended and Renumbered RC 4765.15, 4765.16, 4765.43, 4765.18, 4765.24.

Effective Date: 11-12-1992



Section 3303.16, 3303.17 - [Repealed].

Effective Date: 11-12-1992



Section 3303.18, 3303.19 - Amended and Renumbered RC 4765.48, 4765.39.

Effective Date: 11-12-1992



Section 3303.20 - Supervisor of agricultural education.

The superintendent of public instruction shall appoint a supervisor of agricultural education within the department of education. The supervisor shall be responsible for administering and disseminating to school districts information about agricultural education. The department shall maintain an appropriate number of full-time employees focusing on agricultural education. The department shall employ at least three program consultants who shall be available to provide assistance to school districts on a regional basis throughout the state. At least one consultant may coordinate local activities of the student organization known as the future farmers of America.

Effective Date: 2007 HB119 09-29-2007



Section 3303.21 to 3303.24 - Amended and Renumbered RC 4765.49, 4765.50, 4765.32, 4765.09.

Effective Date: 11-12-1992



Section 3303.25 to 3303.33 - [Repealed].

Effective Date: 09-09-1970



Section 3303.34 - [Repealed].

Effective Date: 01-10-1961



Section 3303.35 - [Repealed].

Effective Date: 09-09-1970



Section 3303.41 - Governor's council on people with disabilities.

There is hereby created the governor's council on people with disabilities. The council shall consist of twenty-one members of which the majority shall be people with disabilities as defined in this section, appointed by the governor for a term of three years except that for initial appointments, seven members shall be appointed for a term of one year, seven members shall be appointed for a term of two years, and seven members shall be appointed for a term of three years. Members may succeed themselves not more than one time. The governor shall annually appoint a chairman who may succeed himself not more than one time. Members of the council shall serve without compensation but shall be paid the actual and necessary expenses they incur in the performance of their duties. The council shall meet at least six times annually at such times and places as may be designated by the chairman. The governor's council on people with disabilities shall be assigned to the rehabilitation services commission for administrative purposes. The administrator of the rehabilitation services commission shall assign one professional staff person to the council to serve as executive secretary and other personnel as determined advisable. The council shall have the following powers:

(A) To cooperate with the president's committee on employment of the handicapped;

(B) To cooperate with all employers both public and private in locating or developing employment opportunities for people with disabilities;

(C) To encourage and assist in the creation of committees at the community level;

(D) To assist local, state, and federal agencies to coordinate their activities for the purpose of securing maximum utilization of funds and efforts that benefit people with disabilities;

(E) To encourage cooperation among public and private employers, unions, and rehabilitation agencies, bureaus, and organizations both public and private with a specific goal to facilitate employment of people with disabilities;

(F) To serve in an advisory capacity to the governor's office directly and as needed to the general assembly on issues relating to the needs, problems, and other concerns of people with disabilities;

(G) To conduct educational programs to acquaint the public with the abilities and accomplishments of people with disabilities;

(H) To promote the elimination of architectural barriers to make buildings used by the public accessible and useable by persons with physical limitations;

(I) To make such rules as it determines advisable for the conduct of its own business. The council shall annually report to the governor on council activities and on the state of Ohio's people with disabilities. This report may include any recommendations believed necessary or desirable to carry out the purposes of this section. As used in this section, "person with a disability" means any individual who has a disability or condition which, regardless of its physical or mental origin, imposes a functional limitation. It shall be lawful for any public employee or officer to serve as a member of the council.

Effective Date: 09-13-1989

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3303.51 to 3303.62 - Amended and Renumbered RC 4766.01 to 4766.12.

Effective Date: 11-12-1992



Section 3303.99 - Amended and Renumbered RC 4766.99.

Effective Date: 11-12-1992






Chapter 3304 - WORKER RETRAINING

Section 3304.01 to 3304.05 - [Repealed].

Effective Date: 07-01-1993



Section 3304.11 - Rehabilitation of handicapped definitions.

As used in sections 3304.11 to 3304.27, inclusive, of the Revised Code:

(A) "Handicapped person" or "disabled person" means any person with a physical or mental disability which is a substantial handicap to employment and which is of a nature that vocational rehabilitation services may reasonably be expected to render him fit to engage in a gainful occupation consistent with his capacities and abilities, and any person with a physical or mental disability that constitutes a substantial handicap to employment for whom vocational rehabilitation services are necessary to determine his rehabilitation potential.

(B) "Physical or mental disability" means a physical or mental condition that materially limits, contributes to limiting or, if not corrected, will probably result in limiting a person's activities or functioning.

(C) "Substantial handicap to employment" means a physical or mental disability that impedes a person's occupational performance, by preventing his obtaining, retaining, or preparing for a gainful occupation consistent with his capacities and abilities.

(D) "Vocational rehabilitation" and "vocational rehabilitation services" means any activity or service calculated to enable a handicapped person or groups of handicapped persons to engage in gainful occupation and includes, but is not limited to, medical and vocational evaluation, including diagnostic and related services, vocational counseling, guidance and placement, including follow-up services, rehabilitation training, including books and other training materials, physical restoration, recruitment and training services designed to provide handicapped persons with new employment opportunities, maintenance, occupational tools, equipment, supplies, transportation, services to families of handicapped persons which contribute substantially to the rehabilitation of these persons, and any other goods or service necessary to render a handicapped person employable.

(E) "Establishment of a rehabilitation facility" means the expansion, remodeling, or alteration of an existing building, which is necessary to adapt or to increase the effectiveness of that building for rehabilitation facility purposes, the acquisition of equipment for these purposes, and the initial staffing.

(F) "Construction" means the construction of new buildings, acquisition of land or existing buildings and their expansion, remodeling, alteration and renovation, and the initial staffing and equipment of any new, newly acquired, expanded, remodeled, altered or renovated buildings.

(G) "Physical restoration services" means those services which are necessary to correct or substantially modify within a reasonable period of time a physical or mental condition which is stable or slowly progressive.

(H) "Occupational license" means any license, permit, or other written authority required by any governmental unit in order to engage in any occupation or business.

(I) "Maintenance" means money payments to disabled persons who need financial assistance for their subsistence during their vocational rehabilitation.

Effective Date: 09-09-1970



Section 3304.12 - Rehabilitation services commission - appointment of members.

(A) The governor, with the advice and consent of the senate, shall appoint a rehabilitation services commission consisting of seven members, no more than four of whom shall be members of the same political party and who shall include at least three from rehabilitation professions, including at least one member from the field of services to the blind, and at least four handicapped individuals, no less than two nor more than three of whom have received vocational rehabilitation services offered by a state vocational rehabilitation agency or the veterans' administration. Such handicapped members shall be representative of several major categories of handicapped persons served by the commission.

(B) Of the members first appointed to the commission, one shall be appointed for a term of seven years, one for a term of six years, one for a term of five years, one for a term of four years, one for a term of three years, one for a term of two years, and one for a term of one year. Thereafter, terms of office shall be for seven years, commencing on the ninth day of September and ending on the eighth day of September, with no person eligible to serve more than two seven-year terms. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Members appointed to the commission after September 1, 1977, shall be handicapped individuals representing those who have received vocational rehabilitation services offered by a state vocational rehabilitation agency or the veterans' administration until the commission membership includes at least four such individuals. Members who fail to perform their duties or who are guilty of misconduct may be removed on written charges preferred by the governor or by a majority of the commission.

(C) Members of the commission shall be reimbursed for travel and necessary expenses incurred in the conduct of their duties, and shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code while actually engaged in attendance at meetings or in the performance of their duties.

Effective Date: 07-30-1980

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3304.13 - Meetings - members.

The rehabilitation services commission shall hold its first meeting at the call of the governor, and at that meeting, shall elect one of its members as chairman and adopt rules governing the time and place of regular meetings, which shall be held not less than once every four months. Special meetings shall be held at the call of the chairman or any three members of the commission. The chairman shall serve for four years, unless removed earlier by a majority vote of the commission, and shall be ineligible to serve as chairman during the succeeding four years. Each member of the commission, before entering upon the duties of office, shall take and subscribe an oath to uphold the constitution and laws of the United States and this state and to perform the duties of office honestly, faithfully, and impartially. Each member shall give a bond of five thousand dollars, with a sufficient surety approved by the treasurer of state. After approval, the bond shall be filed with the secretary of state. If the bond is executed by a surety company, the premiums on it shall be paid from the funds appropriated for the expenses of the rehabilitation services commission.

Effective Date: 09-09-1970



Section 3304.14 - Appointment of administrator; authority.

(A) The governor shall appoint an administrator of the rehabilitation services commission to serve at the pleasure of the governor and shall fix the administrator's compensation. The administrator shall devote the administrator's entire time to the duties of the administrator's office, shall hold no other office or position of trust and profit, and shall engage in no other business during the administrator's term of office. The governor may grant the administrator the authority to appoint, remove, and discipline without regard to sex, race, creed, color, age, or national origin, such other professional, administrative, and clerical staff members as are necessary to carry out the functions and duties of the commission.

(B)

(1) The administrator shall have exclusive authority to administer the daily operation and provision of vocational rehabilitation services under this chapter.

(2) The administrator shall establish a fee schedule for vocational rehabilitation services in accordance with 34 C.F.R. 361.50.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-30-1980



Section 3304.15 - Commission to establish administrative subdivisions.

The rehabilitation services commission shall establish administrative subdivisions under its control as it determines necessary or appropriate to carry out its functions and duties, but there shall be a bureau of services for the visually impaired and a bureau of vocational rehabilitation, each of which has as its head a director appointed by the administrator, subject to commission approval. The commission shall prescribe the budgets for the government of each division, and rules for the conduct of its employees, the performance of its business, and the custody, use, and preservation of the records, papers, books, documents, and property pertaining thereto.

Effective Date: 07-30-1980



Section 3304.16 - Rehabilitation services commission - powers and duties.

In carrying out the purposes of sections 3304.11 to 3304.27 of the Revised Code, the rehabilitation services commission:

(A) Shall develop all necessary rules;

(B) Shall prepare and submit to the governor annual reports of activities and expenditures and, prior to each first regular session of the general assembly, an estimate of sums required to carry out the commission's responsibilities;

(C) Shall certify any disbursement of funds available to the commission for vocational rehabilitation activities;

(D) Shall serve as the sole state agency designated to administer the plan under the "Rehabilitation Act of 1973," 87 Stat. 355, 29 U.S.C. 701, as amended;

(E) Shall take appropriate action to guarantee rights of and services to handicapped persons;

(F) Shall consult with and advise other state agencies to assist them in meeting the needs of handicapped persons more effectively and to achieve maximum coordination among programs for the handicapped;

(G) Shall establish an administrative division of consumer affairs and advocacy within the commission to promote and help guarantee the rights of handicapped persons;

(H) Shall maintain an inventory of state services that are available to handicapped persons;

(I) Shall utilize, support, assist, and cooperate with the governor's committee on employment of the handicapped;

(J) May delegate to any officer or employee of the commission any necessary powers and duties, except that the commission shall delegate to the administrator of the commission, as provided in section 3304.14 of the Revised Code, the power and duty to administer the daily operation and provision of vocational rehabilitation services;

(K) May take any other necessary or appropriate action for cooperation with public and private agencies and organizations which may include:

(1) Reciprocal agreements with other states to provide for the vocational rehabilitation of individuals within the states concerned;

(2) Contracts or other arrangements with public and other nonprofit agencies and organizations for the construction or establishment and operation of vocational rehabilitation programs and facilities;

(3) Cooperative arrangements with the federal government for carrying out sections 3304.11 to 3304.27 of the Revised Code, the "Vocational Rehabilitation Act," 41 Stat. 735 (1920), 29 U.S.C. 31, as amended, or other federal statutes pertaining to vocational rehabilitation, and to this end, may adopt plans and methods of administration found necessary by the federal government for the efficient operation of any joint arrangements or the efficient application of any federal statutes;

(4) Upon the designation of the governor, performing functions and services for the federal government relating to individuals under a physical or mental disability.

(L) May take any appropriate action necessary to obtain federal funds in the maximum amount and most advantageous proportion possible ;

(M) May conduct research and demonstration projects, including inquiries concerning the causes of blindness and its prevention, provide training and instruction, including the establishment and maintenance of research fellowships and traineeships along with all necessary stipends and allowances, disseminate information, and provide technical assistance relating to vocational rehabilitation;

(N) May plan, establish, and operate programs, facilities, and services relating to vocational rehabilitation;

(O) May accept and hold, invest, reinvest, or otherwise use gifts made for the purpose of furthering vocational rehabilitation;

(P) May ameliorate the condition of the aged blind or other severely disabled individuals by establishing a program of home visitation by commission employees for the purpose of instruction;

(Q) May establish and manage small business enterprises that are operated by persons with a substantial handicap to employment, including blind persons;

(R) May purchase from insurance companies licensed to do business in this state any insurance deemed necessary by the commission for the efficient operation of a suitable vending facility as defined in division (A) of section 3304.28 of the Revised Code;

(S) May accept directly from any state agency, and any state agency may transfer directly to the commission, surplus computers and computer equipment to be used for any purposes the commission considers appropriate, notwithstanding sections 125.12 to 125.14 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999



Section 3304.17 - Commission to provide vocational rehabilitation services to eligible handicapped persons.

The rehabilitation services commission shall provide vocational rehabilitation services to all eligible handicapped persons, including any handicapped person who is eligible under the terms of an agreement or arrangement with another state or with the federal government.

Effective Date: 09-09-1970



Section 3304.18 - Federal funds.

The treasurer of state shall be the custodian of all moneys received from the federal government for vocational rehabilitation programs and shall disburse the money upon the certification of the rehabilitation services commission. If federal funds are not available to the state for vocational rehabilitation purposes, the governor shall include as part of his biennial budget request to the general assembly a request for funds sufficient to support the activities of the commission.

Effective Date: 09-09-1970



Section 3304.181 - Solicitation of additional funds.

If the total of all funds available from nonfederal sources to support the activities of the rehabilitation services commission does not comply with the expenditure requirements of 34 C.F.R. 361.60 and 361.62 for those activities or would cause the state to lose an allotment or fail to receive a reallotment under 34 C.F.R. 361.65, the commission may solicit additional funds from, and enter into agreements for the use of those funds with, private or public entities, including local government entities of this state. The commission may continue to solicit additional funds and enter into agreements until the total funding available is sufficient for the commission to receive federal funds at the maximum amount and in the most advantageous proportion possible.

Any agreement entered into between the commission and a private or public entity to provide funds under this section shall be in accordance with 34 C.F.R. 361.28 and section 3304.182 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3304.182 - Percentage of funds for administration.

Any agreement between the rehabilitation services commission and a private or public entity providing funds under section 3304.181 of the Revised Code may permit the commission to receive a specified percentage of the funds, but the percentage shall be not more than twenty-five per cent of the total funds available under the agreement. The commission may terminate an agreement at any time for just cause. It may terminate an agreement for any other reason by giving at least thirty days' notice to the public or private entity.

Any services provided under an agreement entered into under section 3304.181 of the Revised Code shall be provided by a person or government entity that meets the accreditation standards established in rules adopted by the commission under section 3304.16 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3304.19 - Right to living maintenance not transferable or assignable or subject to execution.

The right of a handicapped person to living maintenance under sections 3304.11 to 3304.27, inclusive, of the Revised Code, is not transferable or assignable at law or in equity, and none of the money paid or payable or rights existing under this act are subject to execution, levy, attachment, garnishment, or other legal process, or to the operation of any bankruptcy or insolvency law.

Effective Date: 09-09-1970



Section 3304.20 - Request for administrative review.

Any person applying for or receiving vocational rehabilitation services who is dissatisfied with regard to the furnishing or denial of services, may file a request for an administrative review and redetermination of that action in accordance with rules of the rehabilitation services commission. When the person is dissatisfied with the finding of this administrative review, he is entitled, in accordance with commission rules and in accordance with Chapter 119. of the Revised Code, to a fair hearing before the administrator of the rehabilitation services commission.

Effective Date: 07-30-1980



Section 3304.21 - Prohibition against use of information.

No person shall, except for the purposes of sections 3304.11 to 3304.27, inclusive, of the Revised Code, and in accordance with the rules established by the rehabilitation services commission, solicit, disclose, receive, make use of, authorize, knowingly permit, participate in, or acquiesce in the use of any list of names or information concerning persons applying for or receiving any services from the commission, which information is directly or indirectly derived from the records of the agency or is acquired in the performance of the person's official duties.

Effective Date: 09-09-1970



Section 3304.22 - Prohibition against use of program for partisan political purposes - penalty.

No officer or employee of the rehabilitation services commission or any person engaged in the administration of a vocational rehabilitation program sponsored by or affiliated with the state shall use or permit the use of any vocational rehabilitation program for the purpose of interfering with an election for any partisan political purpose; solicit or receive money for a partisan political purpose; or require any other person to contribute any service or money for a partisan political purpose. Whoever violates this section shall be removed from his office or employment.

Effective Date: 09-09-1970



Section 3304.23 - Brain injury program.

(A) There is hereby created in the rehabilitation services commission a brain injury program consisting of a program director and at least one support staff person.

(B) To the extent that funds are available, the brain injury program may do the following:

(1) Identify existing services in this state to assist survivors and families of survivors of brain injury;

(2) Promote the coordination of services for survivors and families of survivors of brain injury;

(3) Explore options for delivery of services to survivors and families of survivors of brain injury;

(4) Explore the establishment of a traumatic brain injury incidence reporting system to collect information on the incidence and character of traumatic brain injury in this state;

(5) Promote practices that will reduce the incidence of brain injury;

(6) Develop training programs on dealing with brain injury and the special needs of survivors of brain injury;

(7) Identify sources of available funds for services for survivors and families of survivors of brain injury;

(8) Explore options for the delivery of case management services to residents of this state who are survivors of brain injury;

(9) Provide assistance to assure that services for survivors and families of survivors of brain injury are all of the following:

(a) Designed to enhance the survivor's ability to lead an independent and productive life;

(b) Available within close proximity of the survivor's home;

(c) Provided in the least restrictive environment;

(d) Appropriate to the unique needs of the survivor.

(C) The staff of the brain injury program shall prepare a biennial report on the incidence of brain injury in this state that shall be submitted to the administrator of the rehabilitation services commission on or before December 15, 1992, and every two years thereafter. A copy of the report shall be submitted to the brain injury advisory committee created under section 3304.231 of the Revised Code.

Effective Date: 08-06-1999



Section 3304.231 - Brain injury advisory committee.

There is hereby created a brain injury advisory committee, which shall advise the administrator of the rehabilitation services commission and the brain injury program with regard to unmet needs of survivors of brain injury, development of programs for survivors and their families, establishment of training programs for health care professionals, and any other matter within the province of the brain injury program. The committee shall consist of not fewer than twenty and not more than twenty-two members as follows:

(A) Not fewer than ten and not more than twelve members appointed by the administrator of the rehabilitation services commission, including all of the following: a survivor of brain injury, a relative of a survivor of brain injury, a licensed physician recommended by the Ohio chapter of the American college of emergency physicians, a licensed physician recommended by the Ohio state medical association, one other health care professional, a rehabilitation professional, an individual who represents the brain injury association of Ohio, and not fewer than three nor more than five individuals who shall represent the public;

(B) The directors of the departments of health, alcohol and drug addiction services, developmental disabilities, mental health, job and family services, aging, and public safety; the administrator of workers' compensation; the superintendent of public instruction; and the administrator of the rehabilitation services commission. Any of the officials specified in this division may designate an individual to serve in the official's place as a member of the committee.

Terms of office of the appointed members shall be two years. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term.

Members of the committee shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3304.24 - Consumer advisory committee.

The rehabilitation services commission shall appoint a consumer advisory committee. The commission may appoint additional advisory committees it finds necessary.

Effective Date: 03-22-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3304.25 - Bureau advisory committees to receive expenses.

The members of the bureau advisory committees shall receive no compensation for their services except their actual and necessary traveling and other expenses incurred in the performance of their official duties, which shall first be approved by the administrator of the rehabilitation services commission.

Effective Date: 09-09-1970



Section 3304.26 - Transfer of employees to rehabilitation services commission.

On and after October 1, 1970, the employees of the bureau of vocational rehabilitation and the employees of the commission for the blind are hereby transferred to the rehabilitation services commission. No person holding a position within the classified civil service within either bureau shall suffer reduction in grade because of the transfer. All employees of the commission after October 1, 1970, unless specifically exempted by law, shall be employed subject to the classified civil service laws in force at the time of employment. Any person in either bureau holding a position not subject to civil service laws or regulations who is transferred to the commission shall be placed without examination in a classified civil service grade commensurate with the duties, seniority, and compensation of the person.

Effective Date: 09-09-1970



Section 3304.27 - Vocational rehabilitation services subject to amendment or repeal of legislation.

All vocational rehabilitation services made available under sections 3304.11 to 3304.27, inclusive, of the Revised Code, are made available subject to amendment or repeal of sections 3304.11 to 3304.27, inclusive, of the Revised Code, and no disabled person shall have any claim by reason of his vocational rehabilitation being affected in any way by amendment or repeal.

Effective Date: 09-09-1970



Section 3304.28 - Bureau of services for visually impaired definitions.

As used in sections 3304.28 to 3304.34 of the Revised Code:

(A) "Suitable vending facility" means automatic vending machines, cafeterias, snack bars, cart service shelters, counters, and other appropriate auxiliary food service equipment determined to be necessary by the bureau of services for the visually impaired for the automatic or manual dispensing of foods, beverages, and other such commodities for sale by persons, no fewer than one-half of whom are blind, under the supervision of a licensed blind vendor or an employee of the commission.

(B) "Blind" means either of the following:

(1) Vision twenty/two hundred or less in the better eye with proper correction;

(2) Field defect in the better eye with proper correction which contracts the peripheral field so that the diameter of the visual field subtends an angle no greater than twenty degrees.

(C) "Governmental property" means any real property, building, or facility owned, leased, or rented by the state or any board, commission, department, division, or other unit or agency thereof, but does not include any institution under the management of the department of rehabilitation and correction pursuant to section 5120.05 of the Revised Code, or under the management of the department of youth services created pursuant to section 5139.01 of the Revised Code.

Effective Date: 11-23-1981



Section 3304.29 - Duties of bureau of services for visually impaired.

The bureau of services for the visually impaired shall:

(A) Survey suitable vending facility concession opportunities for blind persons on governmental property;

(B) Obtain and make public, information concerning employment opportunities for blind persons in suitable vending facilities;

(C) License blind persons to operate suitable vending facilities on governmental property;

(D) Adopt rules and do everything necessary and proper to carry out sections 3304.29 to 3304.34 of the Revised Code.

Effective Date: 07-30-1980



Section 3304.30 - Suitable vending facilities - establishment and requirements.

Every person in charge of governmental property to be substantially renovated or who is responsible for the acquisition, lease, or rental of such property shall consult with the director of the bureau of services for the visually impaired prior to such renovation, acquisition, lease, or rental to determine if sufficient numbers of persons will be using such property to support a suitable vending facility. If the director determines that such property would be a satisfactory site for a suitable vending facility, provision shall be made for electrical outlets, plumbing fixtures, and other requirements for the installation and operation of a suitable vending facility. In the case of a state university, medical university , technical college, state community college, community college, university branch district, or state-affiliated college or university, the decision to establish a suitable vending facility shall be made jointly by the director of services for the visually impaired and proper administrative authorities of the state or state-affiliated college or university.

The bureau shall provide each suitable vending facility with equipment and an adequate initial stock of suitable articles to be vended. An inventory shall be made of each suitable vending facility at least once every six months. Each blind licensee may make the blind licensee's own inventory on forms prescribed by the bureau, provided that the bureau shall retain the right to make its own inventory at any mutually agreeable time. Each blind licensee may employ and discharge personnel required to operate the blind licensee's vending facility, but employment preference shall be given to blind persons capable of discharging the required duties, and at all times at least one-half of the employees shall be blind.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 08-05-1981



Section 3304.31 - Bureau may deny, revoke, or suspend licenses.

Licenses issued by the bureau of services for the visually impaired under section 3304.29 of the Revised Code shall be in effect until suspended or revoked. The bureau may deny, revoke, or suspend a license or otherwise discipline a licensee upon proof that the person is guilty of fraud or deceit in procuring or attempting to procure a license, is guilty of a felony or a crime of moral turpitude, is addicted to the use of habit-forming drugs or alcohol, or is mentally incompetent. Such license may also be denied, revoked, or suspended on proof of violation by the applicant or licensee of the rules established by the bureau for the operation of vending facilities by the blind or if a licensee fails to maintain a vending facility as a suitable vending facility. Any blind person who has had his license suspended or revoked or his application denied by the bureau may reapply for a license and may be reinstated or be granted a license by the bureau upon presentation of satisfactory evidence that there is no longer cause for such suspension, revocation, or denial. Before the bureau may revoke, deny, or suspend a license, or otherwise discipline a licensee, written charges must be filed by the director of the bureau and a hearing shall be held as provided in Chapter 119. of the Revised Code.

Effective Date: 07-30-1980



Section 3304.32 - Administrative hearings.

If a dispute concerning the establishment of a suitable vending facility arises or if the bureau of services for the visually impaired determines that a department, agency, or governmental unit in control of governmental property has not complied with sections 3304.29 to 3304.34 of the Revised Code, an administrative hearing shall be held. The hearing shall be conducted by a board, which shall consist of one person designated by the director of the bureau who shall serve as chairman, one person designated by the head of the agency, department, or unit adversely affected, and a third person selected by mutual agreement of the two parties. If a third person cannot be mutually agreed on by the two parties, such person shall be designated by the governor. The board's adjudication of the dispute shall be conducted in accordance with Chapter 119. of the Revised Code, and any order issued by the board shall be binding on both parties. An order issued by a board constituted under this section may be appealed in accordance with the procedure specified in section 119.12 of the Revised Code.

Effective Date: 07-30-1980



Section 3304.33 - Prohibition against private contract or concession to operate vending facility on governmental property.

No private contract or concession to operate a vending facility on governmental property shall be granted unless the bureau of services for the visually impaired has determined that such facility is not a satisfactory site for a suitable vending facility operated by a blind licensee. Nothing in sections 3304.29 to 3304.34 of the Revised Code shall be construed to impair any valid contract existing prior to August 19, 1976, or to preclude the renegotiation of such contract on the same terms and with the same parties. The bureau of services for the visually impaired shall maintain adequate records to insure that vending facilities operated by blind licensees are suitable vending facilities.

Effective Date: 07-30-1980



Section 3304.34 - Vending facilities on federal property.

Vending facilities on federal property shall be licensed in accordance with the "Randolph-Sheppard Vending Stand Act," 89 Stat. 2-8 (1974), 20 U.S.C. 107, as amended. In accordance with the requirements of that act, the bureau of services for the visually impaired shall conduct biennial elections of the Ohio vendors representative committee, which shall be fully representative of all blind licensees issued licenses under this chapter, and shall perform the functions assigned to the Ohio vendors representative committee under the "Randolph-Sheppard Vending Stand Act," as amended. The number of members and terms of office of the Ohio vendors representative committee shall be determined by the bureau of services for the visually impaired. The director of the bureau shall meet with the committee semiannually, and special meetings may be called upon written request of the majority of the members of such committee or upon written request of the director of the bureau. Such special meetings shall convene within fifteen days of making such request. Committee members shall be paid their actual and necessary expenses for attendance at regular semiannual meetings, but shall receive no reimbursement for expenses incurred attending special meetings.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3304.35 - Use of funds.

No funds derived from the federal government or from blind licensees under the "Randolph-Sheppard Vending Stand Act," 89 Stat. 2-8 (1974), 20 U.S.C. 107, as amended, and no interest or other income generated by state investment of those funds shall be spent for purposes other than those set forth in that act.

Effective Date: 07-01-1983



Section 3304.38 - Governor's program on employment initiatives.

There is hereby created in the rehabilitation services commission the governor's program on employment initiatives. The purpose of the program is to create employment opportunities for persons with disabilities by providing equipment or supplies to businesses in consideration for job slots being reserved by the businesses for persons with disabilities referred by the commission. The commission, in purchasing and disposing of equipment or supplies for businesses under this program, is exempt from the state purchasing requirements in sections 125.02 and 125.04 to 125.15 of the Revised Code. The commission shall retain ownership of any equipment or supplies purchased for a business under this section as long as is necessary to fulfill the purpose of the program, and thereafter may release title to the equipment or supplies to the business. The commission may adopt rules and take any other actions necessary for administration of this program.

Effective Date: 12-02-1996



Section 3304.41 - Program to provide personal care assistance for severely physically disabled persons.

The rehabilitation services commission shall establish and administer a program for the use of funds appropriated for that purpose to provide personal care assistance to enable eligible severely physically disabled persons to live independently or work, shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to carry out the purposes of this section, and shall apply to the controlling board for the release of the funds.

Effective Date: 11-24-1981



Section 3304.42 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the bureau of services for the visually impaired shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3304.50 - Ohio independent living council - executive director.

The Ohio independent living council established and appointed by the governor under the authority of section 107.18 of the Revised Code and pursuant to the "Rehabilitation Act Amendments of 1992," 106 Stat. 4344, 29 U.S.C.A. 796d, shall appoint an executive director to serve at the pleasure of the council and shall fix his compensation. The executive director shall not be considered a public employee for purposes of Chapter 4117. of the Revised Code. The council may delegate to the executive director the authority to appoint, remove, and discipline, without regard to sex, race, creed, color, age, or national origin, such other professional, administrative, and clerical staff members as are necessary to carry out the functions and duties of the council.

Effective Date: 09-29-1995






Chapter 3305 - ALTERNATIVE RETIREMENT PLANS

Section 3305.01 - Alternative retirement program definitions.

As used in this chapter:

(A) "Public institution of higher education" means a state university as defined in section 3345.011 of the Revised Code, the northeast Ohio medical university, or a university branch, technical college, state community college, community college, or municipal university established or operating under Chapter 3345., 3349., 3354., 3355., 3357., or 3358. of the Revised Code.

(B) "State retirement system" means the public employees retirement system created under Chapter 145. of the Revised Code, the state teachers retirement system created under Chapter 3307. of the Revised Code, or the school employees retirement system created under Chapter 3309. of the Revised Code.

(C) "Eligible employee" means any person employed as a full-time employee of a public institution of higher education.

In all cases of doubt, the board of trustees of the public institution of higher education shall determine whether any person is an eligible employee for purposes of this chapter, and the board's decision shall be final.

(D) "Electing employee" means any eligible employee who elects, pursuant to section 3305.05 or 3305.051 of the Revised Code, to participate in an alternative retirement plan provided pursuant to this chapter or an eligible employee who is required to participate in an alternative retirement plan pursuant to division (C) (3) of section 3305.05 or division (F) of section 3305.051 of the Revised Code.

(E) "Compensation," for purposes of an electing employee, has the same meaning as the applicable one of the following:

(1) If the electing employee would be subject to Chapter 145. of the Revised Code had the employee not made an election pursuant to section 3305.05 or 3305.051 of the Revised Code, "earnable salary" as defined in division (R) of section 145.01 of the Revised Code;

(2) If the electing employee would be subject to Chapter 3307. of the Revised Code had the employee not made an election pursuant to section 3305.05 or 3305.051 of the Revised Code, "compensation" as defined in division (L) of section 3307.01 of the Revised Code;

(3) If the electing employee would be subject to Chapter 3309. of the Revised Code had the employee not made an election pursuant to section 3305.05 or 3305.051 of the Revised Code, "compensation" as defined in division (V) of section 3309.01 of the Revised Code.

(F) " Vendor" means an entity designated under section 3305.03 of the Revised Code as eligible to be a provider of investment options for an alternative retirement plan.

(G) "Provider" means, with respect to each public institution of higher education, a vendor that has entered into an agreement with that public institution of higher education in accordance with section 3305.04 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 04-01-2001; 05-06-2005; 08-01-2005; 07-01-2006



Section 3305.02 - Alternative retirement program.

An alternative retirement program is hereby established in accordance with this chapter for the purpose of providing to eligible employees the opportunity of participating in an alternative retirement plan as an alternative to participating in a state retirement system. The employer is the sponsor of each alternative retirement plan offered under this chapter.

Each alternative retirement plan offered under this program shall be a defined contribution plan qualified under section 401 (a) of the Internal Revenue Code that provides retirement and, to the extent applicable, death benefits through investment options. The options shall be offered to electing employees pursuant to trust or custodial accounts or pursuant to group or individual annuity contracts and certificates issued under group contracts . The options may include life insurance, annuities, variable annuities, regulated investment trusts, pooled investment funds, or other forms of investment, at the option of each electing employee.

Notwithstanding this chapter, any retirement plan established by a public institution of higher education prior to March 31, 1997, as an alternative to participating in any state retirement system may continue in effect and be modified without regard to this chapter for all employees at the public institution eligible to participate in the plan.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-01-2001; 08-01-2005



Section 3305.03 - Ohio Board of regents to designate entities eligible to provide investment options - periodic reviews.

(A) The Ohio board of regents shall designate the entities that are eligible to provide investment options under alternative retirement plans maintained by public institutions of higher education . The board shall accept and review applications from entities seeking designation as a vendor. The board shall not designate an entity as a vendor unless the entity meets the requirements described in division (B) of this section.

(B) To be eligible for designation as a vendor, an entity must meet both of the following requirements:

(1) The entity must be authorized to conduct business in this state with regard to the investment options to be offered under an alternative retirement plan maintained by a public institution of higher education.

(2) The entity must offer the same or similar investment options under alternative retirement plans, optional retirement plans, or similar types of plans with respect to which all of the following apply:

(a) The plans are defined contribution plans that are qualified plans under Internal Revenue Code 401(a) or 403(b).

(b) The plans are maintained by institutions of higher education in at least ten other states.

(c) The plans are established as primary retirement plans that are alternatives to or a component of the applicable state retirement system.

(C) In determining whether to designate an entity as a vendor, the board of regents shall identify, consider, and evaluate all of the following:

(1) The experience of the entity in providing in other states investment options under alternative retirement plans, optional retirement plans, or similar types of plans that meet the requirements of division (B)(2) of this section;

(2) The potential effectiveness of the entity in recruiting eligible employees to select that entity for purposes of participating in an alternative retirement plan and in retaining those employees' accounts;

(3) Whether the entity intends to offer a broad range of investment options to the electing employees;

(4) The suitability of the investment options to the needs and interests of the electing employees and their beneficiaries;

(5) The capability of the entity to offer sufficient information to the electing employees and their beneficiaries to make informed decisions with regard to investment options offered by the entity;

(6) The capability of the entity to perform in a manner that is in the best interests of the electing employees and their beneficiaries;

(7) The fees and expenses associated with the entity's investment options and the manner in which the entity intends to disclose those fees and expenses;

(8) The rights and benefits to be provided under the investment options;

(9) The capability of the entity to provide the rights and benefits under the investment options;

(10) Comments submitted by a public institution of higher education under section 3305.031 of the Revised Code;

(11) Any other matters the board of regents considers relevant.

(D) The board of regents shall conduct periodic reviews of each entity designated as a vendor and the investment options being offered to ensure that the requirements and purposes of this chapter are being met. The reviews of a vendor shall occur not less frequently than once every three years.

If it finds that the vendor is not in compliance with the requirements of this chapter or the vendor is not satisfactorily meeting the purposes of this chapter, the board shall rescind the vendor's designation.

(E) Notwithstanding sections 125.01 to 125.11 of the Revised Code, designation of a vendor or the execution of any agreement under this chapter is not subject to competitive bidding under those sections.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-01-2001; 08-01-2005



Section 3305.031 - Additional procedures when designating or reviewing a vendor.

(A) As part of the process established under section 3305.03 of the Revised Code for designating an entity as a vendor and conducting periodic reviews of a vendor, the Ohio board of regents shall do all of the following:

(1) Provide written notice to each public institution of higher education that an entity has applied to be designated as a vendor under section 3305.03 of the Revised Code;

(2) Provide written notice to each public institution of higher education that a vendor is scheduled for a review;

(3) Establish a comment period of not less than thirty days during which a public institution of higher education is authorized to comment about an entity's application for designation or a vendor's review and to request a meeting with the board of regents concerning the application or review;

(4) Not later than fourteen days after the board makes a decision with respect to an application or review, including any rescission of a vendor's designation, provide written notice to each public institution of higher education of the board's decision.

(B) If a meeting is requested by a public institution of higher education under division (A)(3) of this section, the board of regents shall do all of the following:

(1) Notify each public institution of higher education of the meeting and its time and place;

(2) Hold the meeting not less than ten but not more than thirty days after the end of the comment period;

(3) Continue to accept comments concerning the application or review, as applicable, until five business days after the meeting is held.

(C) The board of regents shall adopt rules under section 3305.032 of the Revised Code specifying the method to be used by public institutions of higher education in submitting comments to the board concerning an application or review.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3305.032 - Adoption of rules.

The Ohio board of regents shall adopt rules as the board considers necessary to carry out its duties and responsibilities under this chapter. The rules shall be adopted in accordance with Chapter 119. of the Revised Code. The rules may provide for fees to be charged providers by the board to cover administrative and marketing expenses of the board.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3305.04 - Adoption of alternative retirement plan; implementation.

(A) The board of trustees of each public institution of higher education shall adopt an alternative retirement plan in accordance with this chapter.

In accordance with this chapter, each board may perform such functions and provide as necessary for the administration of its alternative retirement plan.

(B)

(1) In implementing the alternative retirement plan established by the board, the public institution of higher education shall develop agreements to be entered into with entities designated under section 3305.03 of the Revised Code as vendors. Each agreement shall include such terms and conditions as are determined by the public institution of higher education in its sole discretion.

(2) Except as provided in division (B)(3) of this section, the public institution of higher education shall enter into agreements with a minimum of four vendors or, if fewer than four vendors are available, with the number of vendors available.

(3) Division (B)(2) of this section does not require a public institution of higher education to enter into an agreement with a vendor if either of the following is the case:

(a) The vendor is not willing to provide investment options under the alternative retirement plan at that public institution.

(b) The vendor is not willing to agree to the terms and conditions of the agreement.

(4) After an agreement has been entered into, both of the following apply with respect to termination of the agreement with the provider:

(a) The agreement shall be terminated if the provider ceases to be an entity designated as a vendor.

(b) The agreement may be terminated if the provider fails to comply with the terms and conditions of such agreement.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-01-2001



Section 3305.05 - Employees who may elect to participate in alternative plan.

(A) As used in this section and section 3305.051 of the Revised Code, "academic or administrative employee" means any full-time employee not receiving any benefit, allowance, or other payment granted on the employee's account from a state retirement system who, before August 1, 2005, met one of the following requirements:

(1) The employee was a member of the faculty of a public institution of higher education.

(2) The employee was a member of the administrative staff of a public institution of higher education serving in a position in the unclassified civil service pursuant to section 124.11 of the Revised Code.

(3) If section 124.11 of the Revised Code did not apply to the public institution of higher education, the employee was a member of the administrative staff of a public institution of higher education serving in a position comparable to a position in the unclassified civil service.

In all cases of doubt, the board of trustees of the public institution of higher education shall determine whether any person is an academic or administrative employee for purposes of this chapter, and the board's decision shall be final.

(B)

(1) Each person who, on August 1, 2005, is an eligible employee of a public institution of higher education and has accrued less than five years of service credit in a state retirement system may, not later than one hundred twenty days after August 1, 2005, make an election to participate in an alternative retirement plan available at the employing public institution, unless, prior to August 1, 2005, the person had an opportunity pursuant to former section 3305.05 of the Revised Code to make such an election as an academic or administrative employee of that public institution of higher education.

(2) An eligible employee whose employment with a public institution of higher education commences on or after August 1, 2005, may, not later than one hundred twenty days after the starting date of the employment, make an election to participate in an alternative retirement plan available at the employing public institution.

(3) An eligible employee who, on or after August 1, 2005, terminates employment at one public institution of higher education and subsequently is employed by another public institution of higher education in a position for which an alternative retirement plan is available may, not later than one hundred twenty days after the starting date of the employment, elect to participate in an alternative retirement plan available at that public institution.

(C)

(1) An eligible employee who makes an election under division (B) of this section shall submit the election in writing to the designated officer of the employee's employing public institution of higher education. Once submitted, the election is irrevocable while the eligible employee continues to be employed by the public institution of higher education. Not later than ten days after the election becomes irrevocable, the officer shall file a certified copy of the election with the state retirement system to which, apart from the election, the employee's employment would be subject.

Each public institution of higher education that employs a person eligible to make an election under division (B) of this section shall notify, in writing, the state retirement system that applies to that employment in the manner specified by that state retirement system. The notice shall include the person's name and address. The notice shall be given not later than ten days after the first date the person is on the institution's payroll.

(2) Elections made under division (B) of this section take effect as follows:

(a) An election under division (B)(1) of this section is effective as of the date on which the employee's election to participate in the alternative retirement plan becomes irrevocable.

(b) An election under division (B)(2) or (3) of this section is effective as of the electing employee's starting date of employment.

(3) An eligible employee's election under division (B) of this section applies to the employee's employment in all positions at that public institution, unless the employee terminates employment at the public institution and does not return to employment in any position at that public institution for at least three hundred sixty-five days after the date of termination.

(4) An eligible employee who makes an election under division (B) of this section is forever barred from claiming or purchasing service credit under any state retirement system for the period of employment while the election is in effect.

(D)

(1) An eligible employee who fails to make an election under division (B) of this section within the one-hundred-twenty day election period shall be deemed to have elected to participate in the state retirement system that applies to the employee's employment.

(2) An eligible employee who fails to make an election under division (B) of this section shall not be permitted to make an election for employment in any other position at the public institution of higher education while employed at that public institution, unless the employee terminates employment at the public institution and does not return to employment in any position at the public institution for at least three hundred sixty-five days after the date of termination.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-01-2001; 05-18-2005



Section 3305.051 - Elections made prior to effective date.

(A) This section applies only to elections made prior to the effective date of this amendment.

(B) A person whose employment as an academic or administrative employee of a public institution of higher education commenced after the initial date on which the board of trustees of the public institution adopted an alternative retirement plan may, not later than one hundred twenty days after the starting date of employment, make an election to participate in an alternative retirement plan available at the public institution. If no election to participate in an alternative retirement plan is made by the end of one hundred twenty days after the person's starting date of employment, the person shall be deemed to have elected participation in the state retirement system that applies to the person's employment. An election made under this division or division (C) of this section shall be irrevocable while the electing employee is employed by that public institution. A person who makes an election to participate in an alternative retirement plan shall be forever barred from claiming or purchasing service credit under any state retirement system for the period of that person's employment during which the election is in effect. If a person terminates employment at one public institution of higher education and subsequently is employed by another public institution of higher education in a position for which an alternative retirement plan is available under this chapter, the person may make another election under this division. Each public institution of higher education employing a person eligible to make an election under this division shall notify, within ten days of the person's employment, the state retirement system that applies to that person's employment in the manner specified by that state retirement system, which notice shall include the new employee's name and address.

(C)

(1) Not later than one hundred twenty days after the date on which the board of trustees of a public institution of higher education adopts an alternative retirement plan for that public institution, each eligible academic or administrative employee of the public institution may make an election to participate in an alternative retirement plan available at the public institution. If a person to whom this division applies fails to make an election, the person shall be deemed to have elected continued participation in the state retirement system in which the person is a member.

(2)

(a) A member of the public employees retirement system or school employees retirement system who is an academic or administrative employee of the public institution is eligible to make an election if, on April 1, 1998, the member had less than five years of service credit in the retirement system in which the member is making contributions and the public institution of higher education at which the member is employed adopted an alternative retirement plan after December 8, 1998, but before April 1, 1999.

(b) A member of the state teachers retirement system who is an academic or administrative employee of a public institution that establishes an alternative retirement plan is eligible to make an election if the member has less than five years of service credit in the state teachers retirement system on the thirtieth day of June immediately preceding the date the plan is adopted.

(D) An election under division (B) or (C) of this section shall be in writing submitted to the designated officer of the employee's employing public institution of higher education. Not later than ten days after the election becomes irrevocable, the officer shall file a certified copy of the election with the state retirement system to which, apart from this election, the employee's employment would be subject.

(E)

(1) Each election made under division (B) of this section shall be effective as of the electing employee's starting date of employment.

(2) In the case of a member of the public employees retirement system or school employees retirement system, an election made under division (C) of this section shall be effective as of April 1, 1998. In the case of a member of the state teachers retirement system, an election shall be effective as of the date described in division (C)(2)(b) of this section.

(F) If an individual makes an election under division (B) or (C) of this section, the election shall apply to the individual's employment in all positions at a public institution of higher education, unless the individual terminates employment at the public institution and does not return to employment in any position at that public institution prior to one year after the date of termination. If an individual is eligible to make an election under division (B) or (C) of this section for employment at a public institution and does not make the election, the individual shall not be permitted to make an election for employment in any other position at the public institution while employed at that public institution, unless the individual terminates employment at the public institution and does not return to employment in any position at the public institution prior to one year after the date of termination.

Effective Date: 04-01-2001; 08-01-2005



Section 3305.052 - Returning contributions to selected provider where employee elects alternative program.

(A) The state retirement system that covers the position held by an employee of a public institution of higher education who makes an election under division (B)(2) or (3) of section 3305.05 or division (B) of section 3305.051 of the Revised Code to participate in the public institution's alternative retirement plan shall, not later than thirty days after the date on which the certified copy of the employee's election is filed with the state retirement system under that section, do one of the following:

(1) If the employee was participating in a defined benefit plan as provided in sections 145.201 to 145.79, sections 3307.50 to 3307.79, or sections 3309.18 to 3309.76 of the Revised Code, pay to the provider of the investment option selected by the employee any employee and employer contributions made to the retirement system by or on behalf of that employee for the period beginning on the employee's starting day of employment and ending on the day before the day on which contributions commence under an alternative retirement plan, less the amount due the retirement system pursuant to division (D) of section 3305.06 of the Revised Code for that period.

(2) If the employee was participating in a defined contribution plan as provided in section 145.81, 3307.81, or 3309.81 of the Revised Code, pay to the provider of the investment option selected by the employee the amount on deposit in the employee's individual account for the period beginning on the employee's starting day of employment and ending on the day before the day on which contributions commence under an alternative retirement plan.

(B) The state retirement system that covers the position held by an employee of a public institution of higher education who makes an election under division (B)(1) of section 3305.05 or division (C) of section 3305.051 of the Revised Code to participate in the public institution's alternative retirement plan shall, not later than thirty days after the date on which a certified copy of the employee's election is filed with the state retirement system under that section, do one of the following:

(1) If the employee was participating in a defined benefit plan as provided in sections 145.201 to 145.79, sections 3307.50 to 3307.79, or sections 3309.18 to 3309.70 of the Revised Code, pay to the provider of the investment option selected by the employee any employee and employer contributions made to the retirement system by or on behalf of that employee for any period commencing after the date on which the election becomes irrevocable under division (C)(1) of section 3305.05 of the Revised Code or the applicable date described in division (C)(2)(a) or (b) of section 3305.051 of the Revised Code and ending on the day before the day on which contributions commence under an alternative retirement plan, less the amount due the retirement system pursuant to division (D) of section 3305.06 of the Revised Code for that period.

(2) If the employee was participating in a defined contribution plan as provided in section 145.81, 3307.81, or 3309.81 of the Revised Code, pay to the provider of the investment option selected by the employee the amount on deposit in the employee's individual account for the period commencing after the date on which the election becomes irrevocable under division (C)(1) of section 3305.05 of the Revised Code and ending on the day before the day on which contributions commence under an alternative retirement plan.

Effective Date: 08-01-2005



Section 3305.053 - Selection and change of providers under alternative plan.

The board of trustees of a public institution of higher education shall permit an employee who makes an election under section 3305.05 or 3305.051 of the Revised Code to do all of the following:

(A) Select, from among the providers that have entered into an agreement with the public institution of higher education under section 3305.04 of the Revised Code, the provider of an investment option for that employee;

(B) Subject to any terms and conditions established by the public institution of higher education, change the provider selected under division (A) of this section any time during the plan year.

(C) If under division (B) of this section an employee changes providers, the employee may direct the provider to transfer to the new provider the employee's account balance either in whole or in part, as directed by the employee, except that the provider is not required to immediately transfer any part of the account invested at the employee's election in a fixed annuity account if the contract with the employee under which the investment was made permits the provider to make such a transfer over a period of time not exceeding ten years and the contract was filed with and approved by the department of insurance pursuant to section 3911.011 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-01-2005



Section 3305.06 - Employee and employer contributions.

(A) Each electing employee shall contribute an amount, which shall be a certain percentage of the employee's compensation, to the provider of the investment option the employee has selected. This percentage shall be the percentage the electing employee would have otherwise been required to contribute to the state retirement system that applies to the employee's position, except that the percentage shall not be less than three per cent. Employee contributions under this division may be treated as employer contributions in accordance with Internal Revenue Code 414(h).

(B) Each public institution of higher education employing an electing employee shall contribute a percentage of the employee's compensation to the provider of the investment option the employee has selected. This percentage shall be equal to the percentage that the public institution of higher education would otherwise contribute on behalf of that employee to the state retirement system that would otherwise cover that employee's position, less the percentage contributed by the public institution of higher education under division (D) of this section.

(C)

(1) In no event shall the amount contributed by the electing employee pursuant to division (A) of this section and on the electing employee's behalf pursuant to division (B) of this section be less than the amount necessary to qualify the plan as a state retirement system pursuant to Internal Revenue Code 3121(b)(7) and the regulations adopted thereunder.

(2) The full amount of the electing employee's contribution under division (A) of this section and the full amount of the employer's contribution made on behalf of that employee under division (B) of this section shall be paid to the appropriate provider for application to the electing employee's investment option.

(D) Each public institution of higher education employing an electing employee shall contribute on behalf of that employee to the state retirement system that otherwise applies to the electing employee's position a percentage of the electing employee's compensation to mitigate any negative financial impact of the alternative retirement program on the state retirement system. The percentage shall be six per cent, except that the percentage may be adjusted by the Ohio retirement study council to reflect the determinations made by actuarial studies conducted under section 171.07 of the Revised Code. Any adjustment shall become effective on the first day of the second month following submission of the actuarial study to the Ohio board of regents under section 171.07 of the Revised Code.

Contributions on behalf of an electing employee shall continue in accordance with this division until the occurrence of the following:

(1) If the electing employee would be subject to Chapter 145. of the Revised Code had the employee not made an election pursuant to section 3305.05 or 3305.051 of the Revised Code, until the unfunded actuarial accrued liability for all benefits, except health care benefits provided under section 145.58 or 145.584 of the Revised Code and benefit increases provided after March 31, 1997, is fully amortized, as determined by the annual actuarial valuation prepared under section 145.22 of the Revised Code;

(2) If the electing employee would be subject to Chapter 3307. of the Revised Code had the employee not made an election pursuant to section 3305.05 or 3305.051 of the Revised Code, until the unfunded actuarial accrued liability for all benefits, except health care benefits provided under section 3307.39 of the Revised Code and benefit increases provided after March 31, 1997, is fully amortized, as determined by the annual actuarial valuation prepared under section 3307.51 of the Revised Code;

(3) If the electing employee would be subject to Chapter 3309. of the Revised Code had the employee not made an election pursuant to section 3305.05 or 3305.051 of the Revised Code, until the unfunded actuarial accrued liability for all benefits, except health care benefits provided under section 3309.375 or 3309.69 of the Revised Code and benefit increases provided after March 31, 1997, is fully amortized, as determined by the annual actuarial valuation prepared under section 3309.21 of the Revised Code.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-01-2001; 08-01-2005



Section 3305.061 - Employer payments to mitigate negative financial impact.

Notwithstanding section 171.07 and division (D) of section 3305.06 of the Revised Code, the percentage of an electing employee's compensation contributed by a public institution of higher education under division (D) of section 3305.06 of the Revised Code shall not exceed the percentage of compensation transferred under section 145.87, 3307.84, or 3309.88 of the Revised Code, as appropriate, by the state retirement system that otherwise applies to the electing employee's position. A change in the percentage of compensation contributed under division (D) of section 3305.06 of the Revised Code, as required by this section, shall take effect on the same day a change in the percentage of compensation takes effect under section 145.87, 3307.84, or 3309.88 of the Revised Code, as appropriate.

Effective Date: 09-05-2001



Section 3305.07 - Status and liability of state and public institution.

(A) Neither the state nor a public institution of higher education shall be a party to any contract purchased in whole or in part with contributions to an alternative retirement plan made under section 3305.06 of the Revised Code. No retirement, death, or other benefits shall be payable by the state or by any public institution of higher education under any alternative retirement plan elected pursuant to this chapter.

(B)

(1) Except as provided under division (B)(2) of this section and sections 3305.08, 3305.09, 3305.11, and 3305.12 of the Revised Code, benefits shall be paid to an electing employee or the employee's beneficiaries in accordance with the alternative retirement plan adopted by the public institution of higher education at which the employee is employed.

(2) A benefit or payment shall not be paid under an investment option prior to the time an electing employee dies, terminates employment with the public institution of higher education, or, if provided under the alternative retirement plan or investment option, becomes disabled, except that the provider of the investment option shall transfer the employee's account balance to another provider as provided under section 3305.053 of the Revised Code.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 04-01-2001; 08-01-2005; 2008 SB3 05-13-2008



Section 3305.08 - Tax exemption.

Any payment, benefit, or other right accruing to any electing employee under a contract entered into for purposes of an alternative retirement plan and all moneys, investments, and income of those contracts are exempt from any state tax, except the tax imposed by section 5747.02 of the Revised Code, are exempt from any county, municipal, or other local tax, except income taxes imposed pursuant to section 5748.02 , 5748.08, or 5748.09 of the Revised Code, and, except as provided in sections 3105.171, 3105.65, 3115.32, 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 3305.09, and 3305.12 of the Revised Code, shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or the insolvency law, or other process of law, and shall be unassignable except as specifically provided in this section and sections 3105.171, 3105.65, 3119.80, 3119.81, 3121.02, 3121.03, 3115.32, and 3123.06 of the Revised Code or in any contract the electing employee has entered into for purposes of an alternative retirement plan.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 07-31-2001

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3305.09 - Withholding order to pay restitution for sex offense or theft in office.

(A) Any payment that is to be made under a contract entered into for purposes of funding an employee's alternative retirement plan benefit shall be subject to any withholding order issued pursuant to section 2907.15 of the Revised Code or division (C)(2)(b) of section 2921.41 of the Revised Code. The provider of the contract shall comply with that withholding order in making the payment.

(B) If the provider receives notice pursuant to section 2907.15 of the Revised Code or division (D) of section 2921.41 of the Revised Code that the electing employee is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment shall be made under the contract prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the charge and no motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the date on which final disposition of the charge is made;

(2) If the person is convicted of or pleads guilty to the charge and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the date on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty of the charge or not guilty of the charge by reason of insanity, the date on which final disposition of the charge is made.

Effective Date: 04-01-2001



Section 3305.10 - Consent of spouse of electing employee required prior to payment.

If an electing employee is married at the time one or more payments are to commence under the retirement plan established under this chapter, the provider that will make the payment shall obtain the consent of the employee's spouse to the form of payment selected by the employee before making any payment. If an electing employee is married at the time the employee dies, the provider that will make a payment of any amounts that are payable to the employee shall obtain the consent of the employee's spouse to the payment of the amounts before making the payment. Each provider shall establish requirements for consent under this section that are the same as the requirements specified in division (a)(2) of section 417 of the "Internal Revenue Code," 26 U.S.C.A. 417(a)(2), as amended. Consent may be waived if the spouse cannot be located or for any other reason specified in the regulations adopted under that section. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

Effective Date: 04-01-2001



Section 3305.11 - Forfeiture of retirement benefits under RC 2929.192.

(A) Notwithstanding any other provision of this chapter, any payment of accumulated contributions standing to a person's credit under this chapter and any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code, and the provider of an alternative retirement plan shall comply with that order in making the payment. Upon payment of the person's accumulated contributions and cancellation of the corresponding service credit, a person who is subject to the forfeiture described in this division may not restore the canceled service credit under this chapter or under Chapter 145., 742., 3307., 3309., or 5505. of the Revised Code.

(B) Notwithstanding any other provision of this chapter, if the provider of an alternative retirement plan receives notice pursuant to section 2901.43 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony in the circumstances specified in the particular division, all of the following apply:

(1) No payment of those accumulated contributions or of any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(a) If the person is convicted of or pleads guilty to the charge and forfeiture is ordered under division (A) or (B) of section 2929.192 of the Revised Code, the day on which the provider receives from the court a copy of the journal entry of the offender's sentence under that section;

(b) If the charge against the person is dismissed, the person is found not guilty of the charge, or the person is found not guilty by reason of insanity of the charge, the day on which the provider receives notice of the final disposition of the charge.

(2) The provider of an alternative retirement plan shall not process any application for payment under this chapter from the person prior to the final disposition of the charge.

Effective Date: 2008 SB3 05-13-2008



Section 3305.12 - Benefits subject to termination.

Notwithstanding any other provision of an alternative retirement plan provided under this chapter, a disability benefit granted under the alternative retirement plan is subject to an order issued under section 2929.193 of the Revised Code. The entity providing the alternative retirement plan shall comply with the order.

On receipt of notice under section 2901.43 of the Revised Code that an alternative retirement plan participant is charged with an offense listed in division (D) of section 2929.192 of the Revised Code under the circumstances specified in that division, the entity shall determine whether the participant has been granted a disability benefit. If so, the entity shall send written notice to the prosecutor assigned to the case that the participant has been granted a disability benefit under an alternative retirement plan and may be subject to section 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 3305.20 - Alternate payee entitled to certain information.

As used in this section, "personal history record" means information maintained by the entity providing an alternative retirement plan on an individual who participates in the plan that includes the address, telephone number, social security number, record of contributions, correspondence with the plan, or other information the entity providing the plan determines to be confidential.

The entity shall comply with orders issued under section 3105.87 of the Revised Code requiring it to provide information from a participant's personal history record.

The entity shall furnish information as follows:

(A) On the written request of an alternate payee, as defined in section 3105.80 of the Revised Code, the entity providing the alternative retirement plan shall furnish to the alternate payee information on the amount and status of any amounts payable to the alternate payee under an order issued under section 3105.171 or 3105.65 of the Revised Code.

(B) Documentation required by section 2929.193 of the Revised Code shall be provided to a court holding a hearing under that section.

(C) The notice required by section 3305.12 of the Revised Code shall be provided to the prosecutor assigned to the case.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002



Section 3305.21 - Orders for division of marital or separate property.

(A) As used in this section, "alternate payee," "benefit," "lump sum payment," and "participant" have the same meanings as in section 3105.80 of the Revised Code.

(B) On receipt of an order issued under section 3105.171 or 3105.65 of the Revised Code, an entity providing a participant's alternative retirement plan shall determine whether the order meets the requirements of sections 3105.80 to 3105.90 of the Revised Code, The entity shall retain in the participant's record an order the entity determines meets the requirements. Not later than ten days after receipt, the entity shall return to the court that issued the order any order the entity determines does not meet the requirements.

(C) The entity shall comply with an order retained under division (B) of this section at the following times as appropriate:

(1) If the participant has applied for or is receiving a benefit or has applied for but not yet received a lump sum payment, as soon as practicable;

(2) If the participant has not applied for a benefit or lump sum payment, on application by the participant for a benefit or lump sum payment.

(D) If an entity providing an alternative retirement plan is required to transfer a participant's account balance to an entity providing an alternative retirement plan that is not named in the order, the transferring entity shall do both of the following:

(1) Notify the court that issued the order by sending the court a copy of the order and the name and address of the entity to which the transfer was made.

(2) Send a copy of the order to the entity to which the transfer was made.

(E) An entity that receives a participant's account balance and a copy of an order as provided in division (D) of this section, shall administer the order as if it were the entity named in the order.

(F) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code or to an order described in section 3105.81 of the Revised Code and a withholding order under section 3111.23 or 3113.21 of the Revised Code, the entity providing the alternative retirement plan shall, after determining that the amounts that are or will be withheld will cause the benefit or lump sum payment to fall below the limits described in section 3105.85 of the Revised Code, do all of the following:

(1) Establish, in accordance with division (G) of this section and subject to the limits described in section 3105.85 of the Revised Code, the priority in which the orders are or will be paid;

(2) Reduce the amount paid to an alternate payee based on the priority established under division (F)(1) of this section;

(3) Notify, by regular mail, a participant and alternate payee of any action taken under this division.

(G) A withholding or deduction notice issued under section 3111.23 or 3113.21 of the Revised Code or an order described in section 3115.32 of the Revised Code has priority over all other orders and shall be complied with in accordance with child support enforcement laws. All other orders are entitled to priority in order of earliest retention by the entity providing a participant's alternative retirement plan. The entity is not to retain an order that provides for the division of property unless the order is filed in a court with jurisdiction in this state.

(H) An entity providing an alternative retirement plan is not liable in civil damages for loss resulting from any action or failure to act in compliance with this section.

Effective Date: 01-01-2002



Section 3305.22 - Repayment or recovery of amounts paid to alternate payee.

If a person who is a disability benefit recipient or an alternate payee, as defined in section 3105.80 of the Revised Code, is paid any amount to which the person is not entitled by an entity providing an alternative retirement plan, the person shall repay the entity. If the person fails to repay, the entity shall withhold the amount from any benefit or payment due the person or may collect the amount in any other manner provided by law.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002



Section 3305.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 3306 - [REPEALED] FUNDING FOR PRIMARY AND SECONDARY EDUCATION

Section 3306.01 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.10,SB 5, §1, rejected by voters in the Nov. 8, 2011 election.)

(Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.011 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 3306.012 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.02 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.03 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.05 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.051 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.052 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.06 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.07 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.08 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.09 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.091 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.10 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.11 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.12 - Renumbered.

Renumbered as § 3317.0212 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3306.13 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.18 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.19 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.191 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.192 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.21 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.22 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.25 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.29 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.291 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.292 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.30 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.31 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.33 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.34 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.35 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.40 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3306.50 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.51 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.52 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.53 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.54 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.55 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.56 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.57 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.58 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)



Section 3306.59 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010. )

(Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)






Chapter 3307 - STATE TEACHERS RETIREMENT SYSTEM

Section 3307.01 - State teachers retirement system - definitions.

As used in this chapter:

(A) "Employer" means the board of education, school district, governing authority of any community school established under Chapter 3314. of the Revised Code, a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code, college, university, institution, or other agency within the state by which a teacher is employed and paid.

(B) "Teacher" means all of the following:

(1) Any person paid from public funds and employed in the public schools of the state under any type of contract described in section 3311.77 or 3319.08 of the Revised Code in a position for which the person is required to have a license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code;

(2) Any person employed as a teacher by a community school or a science, technology, engineering, and mathematics school pursuant to Chapter 3314. or 3326. of the Revised Code;

(3) Any person having a license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code and employed in a public school in this state in an educational position, as determined by the state board of education, under programs provided for by federal acts or regulations and financed in whole or in part from federal funds, but for which no licensure requirements for the position can be made under the provisions of such federal acts or regulations;

(4) Any person having a license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code and performing services that are funded under section 3317.06 of the Revised Code and provided to students attending nonpublic schools, without regard to whether the services are performed in a public school and whether the person is employed under a contract with a third party;

(5) Any other teacher or faculty member employed in any school, college, university, institution, or other agency wholly controlled and managed, and supported in whole or in part, by the state or any political subdivision thereof, including Central state university, Cleveland state university, and the university of Toledo;

(6) The educational employees of the department of education, as determined by the state superintendent of public instruction.

In all cases of doubt, the state teachers retirement board shall determine whether any person is a teacher, and its decision shall be final.

"Teacher" does not include any eligible employee of a public institution of higher education, as defined in section 3305.01 of the Revised Code, who elects to participate in an alternative retirement plan established under Chapter 3305. of the Revised Code.

(C) "Member" means any person included in the membership of the state teachers retirement system, which shall consist of all teachers and contributors as defined in divisions (B) and (D) of this section and all disability benefit recipients, as defined in section 3307.50 of the Revised Code. However, for purposes of this chapter, the following persons shall not be considered members:

(1) A student, intern, or resident who is not a member while employed part-time by a school, college, or university at which the student, intern, or resident is regularly attending classes;

(2) A person denied membership pursuant to section 3307.24 of the Revised Code;

(3) An other system retirant, as defined in section 3307.35 of the Revised Code, or a superannuate;

(4) An individual employed in a program established pursuant to the "Job Training Partnership Act," 96 Stat. 1322 (1982), 29 U.S.C.A. 1501;

(5) The surviving spouse of a member or retirant if the surviving spouse's only connection to the retirement system is an account in an STRS defined contribution plan.

(D) "Contributor" means any person who has an account in the teachers' savings fund or defined contribution fund, except that "contributor" does not mean a member or retirant's surviving spouse with an account in an STRS defined contribution plan.

(E) "Beneficiary" means any person eligible to receive, or in receipt of, a retirement allowance or other benefit provided by this chapter.

(F) "Year" means the year beginning the first day of July and ending with the thirtieth day of June next following, except that for the purpose of determining final average salary under the plan described in sections 3307.50 to 3307.79 of the Revised Code, "year" may mean the contract year.

(G) "Local district pension system" means any school teachers pension fund created in any school district of the state in accordance with the laws of the state prior to September 1, 1920.

(H) "Employer contribution" means the amount paid by an employer, as determined by the employer rate, including the normal and deficiency rates, contributions, and funds wherever used in this chapter.

(I) "Five years of service credit" means employment covered under this chapter and employment covered under a former retirement plan operated, recognized, or endorsed by a college, institute, university, or political subdivision of this state prior to coverage under this chapter.

(J) "Actuary" means an actuarial professional contracted with or employed by the state teachers retirement board, who shall be either of the following:

(1) A member of the American academy of actuaries;

(2) A firm, partnership, or corporation of which at least one person is a member of the American academy of actuaries.

(K) "Fiduciary" means a person who does any of the following:

(1) Exercises any discretionary authority or control with respect to the management of the system, or with respect to the management or disposition of its assets;

(2) Renders investment advice for a fee, direct or indirect, with respect to money or property of the system;

(3) Has any discretionary authority or responsibility in the administration of the system.

(L)

(1) Except as provided in this division, "compensation" means all salary, wages, and other earnings paid to a teacher by reason of the teacher's employment, including compensation paid pursuant to a supplemental contract. The salary, wages, and other earnings shall be determined prior to determination of the amount required to be contributed to the teachers' savings fund or defined contribution fund under section 3307.26 of the Revised Code and without regard to whether any of the salary, wages, or other earnings are treated as deferred income for federal income tax purposes.

(2) Compensation does not include any of the following:

(a) Payments for accrued but unused sick leave or personal leave, including payments made under a plan established pursuant to section 124.39 of the Revised Code or any other plan established by the employer;

(b) Payments made for accrued but unused vacation leave, including payments made pursuant to section 124.13 of the Revised Code or a plan established by the employer;

(c) Payments made for vacation pay covering concurrent periods for which other salary, compensation, or benefits under this chapter or Chapter 145. or 3309. of the Revised Code are paid;

(d) Amounts paid by the employer to provide life insurance, sickness, accident, endowment, health, medical, hospital, dental, or surgical coverage, or other insurance for the teacher or the teacher's family, or amounts paid by the employer to the teacher in lieu of providing the insurance;

(e) Incidental benefits, including lodging, food, laundry, parking, or services furnished by the employer, use of the employer's property or equipment, and reimbursement for job-related expenses authorized by the employer, including moving and travel expenses and expenses related to professional development;

(f) Payments made by the employer in exchange for a member's waiver of a right to receive any payment, amount, or benefit described in division (L)(2) of this section;

(g) Payments by the employer for services not actually rendered;

(h) Any amount paid by the employer as a retroactive increase in salary, wages, or other earnings, unless the increase is one of the following:

(i) A retroactive increase paid to a member employed by a school district board of education in a position that requires a license designated for teaching and not designated for being an administrator issued under section 3319.22 of the Revised Code that is paid in accordance with uniform criteria applicable to all members employed by the board in positions requiring the licenses;

(ii) A retroactive increase paid to a member employed by a school district board of education in a position that requires a license designated for being an administrator issued under section 3319.22 of the Revised Code that is paid in accordance with uniform criteria applicable to all members employed by the board in positions requiring the licenses;

(iii) A retroactive increase paid to a member employed by a school district board of education as a superintendent that is also paid as described in division (L)(2)(h)(i) of this section;

(iv) A retroactive increase paid to a member employed by an employer other than a school district board of education in accordance with uniform criteria applicable to all members employed by the employer.

(i) Payments made to or on behalf of a teacher that are in excess of the annual compensation that may be taken into account by the retirement system under division (a)(17) of section 401 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a)(17), as amended. For a teacher who first establishes membership before July 1, 1996, the annual compensation that may be taken into account by the retirement system shall be determined under division (d)(3) of section 13212 of the "Omnibus Budget Reconciliation Act of 1993," Pub. L. No. 103-66, 107 Stat. 472.

(j) Payments made under division (B), (C), or (E) of section 5923.05 of the Revised Code, Section 4 of Substitute Senate Bill No. 3 of the 119th general assembly, Section 3 of Amended Substitute Senate Bill No. 164 of the 124th general assembly, or Amended Substitute House Bill No. 405 of the 124th general assembly;

(k) Anything of value received by the teacher that is based on or attributable to retirement or an agreement to retire;

(l) Any amount paid by the employer as a retroactive payment of earnings, damages, or back pay pursuant to a court order, court-adopted settlement agreement, or other settlement agreement, unless the retirement system receives both of the following:

(i) Teacher and employer contributions under sections 3307.26 and 3307.28 of the Revised Code, plus interest compounded annually at a rate determined by the board, for each year or portion of a year for which amounts are paid under the order or agreement;

(ii) Teacher and employer contributions under sections 3307.26 and 3307.28 of the Revised Code, plus interest compounded annually at a rate determined by the board, for each year or portion of a year not subject to division (L)(2)(l)(i) of this section for which the board determines the teacher was improperly paid, regardless of the teacher's ability to recover on such amounts improperly paid.

(3) The retirement board shall determine both of the following:

(a) Whether particular forms of earnings are included in any of the categories enumerated in this division;

(b) Whether any form of earnings not enumerated in this division is to be included in compensation.

Decisions of the board made under this division shall be final.

(M) "Superannuate" means both of the following:

(1) A former teacher receiving from the system a retirement allowance under section 3307.58 or 3307.59 of the Revised Code;

(2) A former teacher receiving a benefit from the system under a plan established under section 3307.81 of the Revised Code, except that "superannuate" does not include a former teacher who is receiving a benefit based on disability under a plan established under section 3307.81 of the Revised Code.

For purposes of sections 3307.35 and 3307.353 of the Revised Code, "superannuate" also means a former teacher receiving from the system a combined service retirement benefit paid in accordance with section 3307.57 of the Revised Code, regardless of which retirement system is paying the benefit.

(N) "STRS defined benefit plan" means the plan described in sections 3307.50 to 3307.79 of the Revised Code.

(O) "STRS defined contribution plan" means the plans established under section 3307.81 of the Revised Code and includes the STRS combined plan under that section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 06-09-2004; 05-06-2005; 08-01-2005; 07-01-2006; 2007 HB119 09-29-2007



Section 3307.011 - [Repealed].

Effective Date: 06-30-1991



Section 3307.012 - [Repealed].

Effective Date: 07-13-2000



Section 3307.013 - Amended and Renumbered RC 3307.501.

Effective Date: 07-13-2000



Section 3307.02 to 3307.022 - Amended and Renumbered RC 3307.75 to 3307.752.

Effective Date: 07-13-2000



Section 3307.03 - State teachers retirement system - board.

A state teachers retirement system is hereby established for the teachers of the public schools of the state which includes the several funds created and placed under the management of a state teachers retirement board for the payment of retirement allowances and other benefits under Chapter 3307. of the Revised Code. The board may sue and be sued, plead and be impleaded, contract and be contracted with, and do all things necessary to carry out such sections. All of its business shall be transacted, and all of its funds invested, all warrants for money drawn and payments made, and all of its cash, securities, and other property shall be held in the name of the board or in the name of its nominee, provided that nominees are authorized by retirement board resolution for the purpose of facilitating the ownership and transfer of investments and are restricted to members of the board, the executive director, and designated members of the staff, or a partnership or corporation composed of any of the foregoing persons. If the Ohio retirement study council establishes a uniform format for any report the board is required to submit to the council, the board shall submit the report in that format.

Effective Date: 10-06-1993; 09-15-2004



Section 3307.031 - Composition of state teachers retirement system.

The state teachers retirement system shall consist of the STRS defined benefit plan and the STRS defined contribution plan.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.04 - General administration and management vested in board.

The general administration and the management of the state teachers retirement system is hereby vested in the state teachers retirement board, which shall adopt rules necessary for the fulfillment of its duties and responsibilities under Chapter 3307. of the Revised Code. The board shall adopt policies for the operation of the system, and the investment of funds as provided by section 3307.15 of the Revised Code, and may authorize its administrative officers, or committees composed of board members, to act for the board in accord with such policies and subject to subsequent approval by the board.

The board may take all appropriate action to avoid payment by the system or its members of federal or state income taxes on contributions to the system or amounts earned on such contributions and to comply with any plan qualification requirements, including those on distributions, established under Title 26 of the United States Code.

The attorney general shall prescribe procedures for the adoption of rules authorized under this chapter, consistent with the provision of section 111.15 of the Revised Code under which all rules shall be filed in order to be effective. Such procedures shall establish methods by which notice of proposed rules is given to interested parties and rules adopted by the board published and otherwise made available. When it files a rule with the joint committee on agency rule review pursuant to section 111.15 of the Revised Code, the board shall submit to the Ohio retirement study council a copy of the full text of the rule, and if applicable, a copy of the rule summary and fiscal analysis required by division (B) of section 127.18 of the Revised Code.

All rules adopted pursuant to this chapter, prior to August 20, 1976, shall be published and made available to interested parties by January 1, 1977.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-16-1998



Section 3307.041 - Travel expense policies - bonus policy - budget.

The state teachers retirement board shall do all of the following:

(A) In consultation with the Ohio ethics commission, review any existing policy regarding the travel and payment of travel expenses of members and employees of the state teachers retirement board and adopt rules in accordance with section 3307.04 of the Revised Code establishing a new or revised policy regarding travel and payment of travel expenses. Not less than sixty days before adopting a new or revised policy, the board shall submit the policy to the Ohio retirement study council for review.

(B) If the board intends to award a bonus to any employee of the board, adopt rules in accordance with section 3307.04 of the Revised Code establishing a policy regarding employee bonuses;

(C) Provide copies of the rules adopted under divisions (A) and (B) of this section to each member of the Ohio retirement study council;

(D) Submit to the Ohio retirement study council a proposed operating budget, including an administrative budget for the board, for the next immediate fiscal year and adopt that budget not earlier than sixty days after it is submitted to the council;

(E) Submit to the council a plan describing how the board will improve the dissemination of public information pertaining to the board.

Effective Date: 09-15-2004



Section 3307.042 - Ethics policy - commission approval - ethics training.

The state teachers retirement board shall, in consultation with the Ohio ethics commission, develop an ethics policy to govern board members and employees in the performance of their official duties. The board shall submit this policy to the commission for approval. The commission shall review the policy and, if the commission determines that the policy is adequate, approve the policy. If the commission determines that the policy is inadequate, it shall specify the revisions to be made and the board shall submit a revised policy. If the commission approves the revised policy, the board shall adopt it. If not, the board shall make any further revisions required by the commission and adopt the policy. Not less than sixty days before adopting the policy, the board shall submit it to the Ohio retirement study council for review. The board periodically shall provide ethics training to members and employees of the board. The training shall include training regarding the requirements and prohibitions of Chapter 102. of the Revised Code and sections 2921.42 and 2921.43 of the Revised Code and any other training the board considers appropriate. The board shall establish a procedure to ensure that each employee of the board is informed of the procedure for filing a complaint alleging violation of Chapter 102. of the Revised Code or section 2921.42 or 2921.43 of the Revised Code with the Ohio ethics commission or the appropriate prosecuting attorney.

Effective Date: 09-15-2004



Section 3307.043 - Chief investment officer - supervision duties - monitoring of securities transactions.

(A) The state teachers retirement board shall designate a person who is a licensed state retirement system investment officer to be the chief investment officer for the state teachers retirement system. The board shall notify the division of securities of the department of commerce in writing of its designation and of any change in its designation within ten calendar days of the designation or change.

(B) The chief investment officer shall reasonably supervise the licensed state retirement system investment officers and other persons employed by the state teachers retirement system with a view toward preventing violations of Chapter 1707. of the Revised Code, the "Commodity Exchange Act," 42 Stat. 998, 7 U.S.C. and following, the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C. and following, and the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78a, and following, and the rules and regulations promulgated under those statutes. This duty of reasonable supervision shall include the adoption, implementation, and enforcement of written policies and procedures reasonably designed to prevent persons employed by the state teachers retirement system from misusing material, nonpublic information in violation of those laws, rules, and regulations. For purposes of this division, no chief investment officer shall be considered to have failed to satisfy the officer's duty of reasonable supervision if the officer has done all of the following:

(1) Adopted and implemented written procedures, and a system for applying the procedures, that would reasonably be expected to prevent and detect, insofar as practicable, any violation by its licensed investment officers and other persons employed by the state teachers retirement system;

(2) Reasonably discharged the duties and obligations incumbent on the chief investment officer by reason of the established procedures and the system for applying the procedures when the officer had no reasonable cause to believe that there was a failure to comply with the procedures and systems;

(3) Reviewed, at least annually, the adequacy of the policies and procedures established pursuant to this section and the effectiveness of their implementation.

(C) The chief investment officer shall establish and maintain a policy to monitor and evaluate the effectiveness of securities transactions executed on behalf of the board. No chief investment officer shall be considered to have failed to satisfy the officer's duty under this division if the officer has done both of the following:

(1) Implemented the policy adopted by the board under section 3307.152 of the Revised Code that outlines the criteria used to select agents that execute securities transactions on behalf of the state teachers retirement system.

(2) Reviewed, at least annually, the performance of agents that execute securities transactions on behalf of the state teachers retirement system.

Effective Date: 09-15-2004



Section 3307.044 - Selection of internal auditor.

The state teachers retirement board shall appoint a committee to oversee the selection of an internal auditor. The committee shall select one or more persons for employment as an internal auditor. The board shall employ the person or persons selected by the committee.

The committee shall consist of the following board members: one retirant member, one contributing member, one ex officio member, and any additional board members appointed to the committee by the board. The committee shall annually prepare and submit to the Ohio retirement study council a report of its actions during the preceding year.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 3307.05 - Board membership.

The state teachers retirement board shall consist of the following members:

(A) The superintendent of public instruction or a designee of the superintendent who has the following qualifications:

(1) The designee is a resident of this state.

(2) Within the three years immediately preceding the appointment, the designee has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(3) The designee has direct experience in the management, analysis, supervision, or investment of assets.

(B) One member, known as the treasurer of state's investment designee, who shall be appointed by the treasurer of state for a term of four years and have the following qualifications:

(a) The member is a resident of this state.

(b) Within the three years immediately preceding the appointment, the member has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including management, analysis, supervision, or investment of assets.

(c) The member has direct experience in the management, analysis, supervision, or investment of assets.

(d) The member is not currently employed by the state or a political subdivision of the state.

(C) Two members, known as the investment expert members, who shall be appointed for four-year terms. One investment expert member shall be appointed by the governor, and one investment expert member shall be jointly appointed by the speaker of the house of representatives and the president of the senate. Each investment expert member shall have the following qualifications:

(a) Each member shall be a resident of this state.

(b) Within the three years immediately preceding the appointment, each member shall not have been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(c) Each member shall have direct experience in the management, analysis, supervision, or investment of assets. Any investment expert member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office until the end of such term. The member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) Five members, known as contributing members, who shall be members of the state teachers retirement system;

(E) Two former members of the system, known as retired teacher members, who shall be superannuates who are not otherwise employed in positions requiring them to make contributions to the system.

Effective Date: 09-05-2001; 09-15-2004



Section 3307.051 - Orientation program required for new members - continuing education.

Each newly elected member of the state teachers retirement board and each individual appointed to fill a vacancy on the board, shall, not later than ninety days after commencing service as a board member, complete the orientation program component of the retirement board member education program established under section 171.50 of the Revised Code. Each member of the board who has served a year or longer as a board member shall, not less than twice each year, attend one or more programs that are part of the continuing education component of the retirement board member education program established under section 171.50 of the Revised Code.

Effective Date: 09-15-2004



Section 3307.052 - Members with excessive travel expenses ineligible for another term.

A person who served as an elected or appointed member of the state teachers retirement board for one or more entire fiscal years in fiscal years 2000, 2001, or 2002 is ineligible for re-election or reappointment to the board if the board paid travel-related expenses of the person or reimbursed the person for travel-related expenses that averaged more than ten thousand dollars annually for those fiscal years.

Effective Date: 09-15-2004



Section 3307.06 - Board elections.

(A) Annually on the first Monday of May, one contributing member, as defined in division (D) of section 3307.05 of the Revised Code, shall be elected by ballot to the state teachers retirement board, except that, beginning with the annual election for contributing members in May, 1978, and in the annual election of each fourth year thereafter, two contributing members shall be elected to the board. Elected contributing members shall begin their respective terms of office on the first day of September following their election and shall serve for a term of four years.

(B) The retired teacher members of the board, as defined in division (E) of section 3307.05 of the Revised Code, shall be elected for a term of four years. The retired teacher members shall be elected to the board at the annual election for contributing members of the board, as provided in division (A) of this section, in the year in which the term of the current retired teacher members would expire. The retired teacher members shall begin their respective terms of office on the first day of September following their election. No contributing member of the board who retires while a member of the board shall be eligible to become a retired teacher member of the board for three years after the date of the member's retirement.

(C) Except as provided in division (E) of this section, if a vacancy occurs during the term of office of any elected member of the board, the remaining members of the board shall elect a successor member. On certification of the election results in accordance with rules adopted under section 3307.075 of the Revised Code the successor member shall hold office until the first day of the new term that follows the next board election that occurs not less than ninety days after the successor member's election, or until the end of the term for which the successor member was elected, whichever is sooner. The successor member shall qualify for board membership under the same division of section 3307.05 of the Revised Code as the member's predecessor in office. Elections under this division shall be conducted in accordance with rules adopted under section 3307.075 of the Revised Code.

(D) If as a result of changed circumstances an elected member of the board would no longer qualify for board membership under that division of section 3307.05 of the Revised Code on the basis of which the member was elected, or if such a member fails to attend the meetings of the board for four months or longer without being excused, the member's position on the board shall be considered vacant, and a successor member shall be elected under this division for the remainder of the unexpired term.

(E) A successor member need not be elected under division (C) of this section to fill a vacancy if on the day the vacancy occurs less than ninety days remain in the vacated term.

Effective Date: 11-21-1977; 09-15-2004; 08-04-2005; 04-06-2007



Section 3307.061 - Disqualification of convicted member - misconduct in office - removal procedure.

(A) The office of a member of the state teachers retirement board who is convicted of or pleads guilty to a felony, a theft offense as defined in section 2913.01 of the Revised Code, or a violation of section 102.02, 102.03, 102.04, 2921.02, 2921.11, 2921.13, 2921.31, 2921.41, 2921.42, 2921.43, or 2921.44 of the Revised Code shall be deemed vacant. A person who has pleaded guilty to or been convicted of an offense of that nature is ineligible for election or appointment to the state teachers retirement board.

(B) A member of the state teachers retirement board who willfully and flagrantly exercises authority or power not authorized by law, refuses or willfully neglects to enforce the law or to perform any official duty imposed by law, or is guilty of gross neglect of duty, gross immorality, drunkenness, misfeasance, malfeasance, or nonfeasance is guilty of misconduct in office. On complaint and hearing in the manner provided for in this section, the board member shall have judgment of forfeiture of the office with all its emoluments entered against the board member, creating in the office a vacancy to be filled as provided by law.

(C) Proceedings for removal of a board member on any of the grounds enumerated in division (B) of this section shall be commenced by filing with the court of common pleas of the county in which the board member resides a written complaint specifically setting forth the charge. The complaint shall be accepted if signed by the governor or signed as follows:

(1) If the complaint is against a contributing member of the board, the complaint must be signed by a number of contributing members of the retirement system that equals at least the following and must include signatures of at least twenty contributing members residing in at least five different counties:

(a) If the contributing member was most recently elected in accordance with division (A) of section 3307.06 of the Revised Code, ten per cent of the number of contributing members of the system who voted in that election;

(b) If the contributing member was most recently elected under division (D) of section 3307.06 of the Revised Code or took office in accordance with section 3307.071 of the Revised Code, ten per cent of the number of contributing members of the system who voted in the most recent election held in accordance with division (A) of section 3307.06 of the Revised Code for that contributing member position on the board.

(2) If the complaint is against a retired teacher member of the board, the complaint must be signed by a number of former members of the system who are superannuates, as defined in section 3307.01 of the Revised Code, that equals at least the following and must include signatures of at least twenty retired teacher members residing in at least five different counties:

(a) If the retired teacher member was most recently elected in accordance with division (C) of section 3307.06 of the Revised Code, ten per cent of the number of former members of the system who voted in that election;

(b) If the retired teacher member was most recently elected under division (D) of section 3307.06 of the Revised Code or took office in accordance with section 3307.071 of the Revised Code, ten per cent of the number of former members of the system who voted in the most recent election held in accordance with division (B) of section 3307.06 of the Revised Code for that retired teacher member position on the board.

(D) The clerk of the court of common pleas in which a complaint against a member of the state teachers retirement board is filed under division (C) of this section shall do both of the following with respect to the complaint:

(1) Submit the signatures obtained pursuant to division (C) of this section to the board for purposes of verifying the validity of the signatures. The board shall verify the validity of the signatures and report its findings to the court.

(2) Cause a copy of the complaint to be served on the board member at least ten days before the hearing on the complaint. The court shall hold a public hearing not later than thirty days after the filing of the complaint. The court may subpoena witnesses and compel their attendance in the same manner as in civil cases. Process shall be served by the sheriff of the county in which the witness resides. Witness fees and other fees in connection with the proceedings shall be the same as in civil cases. The court may suspend the board member pending the hearing.

If the court finds that one or more of the charges in the complaint are true, it shall make a finding for removal of the board member. The court's finding shall include a full, detailed statement of the reasons for the removal. The finding shall be filed with the clerk of the court and be made a matter of public record.

The board member has the right to appeal to the court of appeals.

(E) No individual who has been removed from the board pursuant to this section shall be eligible to fill an elective or appointed position as a member of the board.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-15-2004; 04-06-2007



Section 3307.07 - Procedure for electing board members.

All elections of members of the state teachers retirement board shall be held under the direction of the board in accordance with rules adopted under section 3307.075 of the Revised Code. Any member of the state teachers retirement system, who has been nominated by a petition that is signed by five hundred or more members of the system and certified in accordance with rules adopted under section 3307.075 of the Revised Code, shall be eligible for election as a contributing member of the board. The petition shall contain the signatures of twenty or more members of the system from each of at least ten counties wherein members of the system are employed. Any retired teacher who is a superannuate and a resident of Ohio is eligible for election as a retired teacher member of the board, if such retired teacher has been nominated by a petition that is signed by five hundred or more retired teachers, who are also superannuates, and certified in accordance with rules adopted under section 3307.075 of the Revised Code. The petition shall contain the signatures of twenty or more retired teachers from each of at least ten counties wherein superannuates under the system reside. The board shall place the name of any eligible candidate upon the appropriate ballot as a regular candidate. At any election, qualified voters, as defined in this section, may vote for the regular candidates or for other eligible candidates, in which case the names of such persons shall be written upon the appropriate ballots, except that members of the system and former members of the system who are superannuates shall vote respectively for contributing members and retired teacher members of the board. The candidate who receives the highest number of votes for any term of office shall be elected to the board on certification of the election results in accordance with rules adopted under section 3307.075 of the Revised Code. If, at any election, contributing members or retired teacher members are to be elected for concurrent terms, eligible candidates shall be placed on the ballot, and the candidates who receive the highest numbers of votes shall be elected to the board on certification of the election results in accordance with rules adopted under section 3307.075 of the Revised Code. Elected members of the board shall be elected on the basis of the total number of ballots cast by qualified voters, who shall consist of members of the system and former members of the system who are superannuates.

Effective Date: 07-13-2000; 09-15-2004



Section 3307.071 - No election if only one candidate nominated.

Notwithstanding sections 3307.06 and 3307.07 of the Revised Code, the state teachers retirement board is not required to hold an election for a position on the board as a contributing member or retired teacher member if only one candidate has been nominated for the position by petition in accordance with section 3307.07 of the Revised Code. The candidate shall take office as if elected. The term of office shall be four years beginning on the first day of September following the date the candidate was nominated.

Effective Date: 04-01-2001; 09-15-2004



Section 3307.072 - Candidate campaign finance statements - donor statement of independent expenditures.

(A) As used in this section:

(1) "Campaign committee" means a candidate or a combination of two or more persons authorized by a candidate to receive contributions and in-kind contributions and make expenditures on behalf of the candidate.

(2) "Candidate" means an individual who has been nominated pursuant to section 3307.07 of the Revised Code for election to the state teachers retirement board or who is seeking to be elected to fill a vacancy on the board pursuant to division (D) of section 3307.06 of the Revised Code.

(3) "Contribution" means a loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, transfer of funds or transfer of anything of value including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, which contribution is made, received, or used for the purpose of influencing the results of an election to the state teachers retirement board under section 3307.07 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to division (D) of section 3307.06 of the Revised Code. "Contribution" does not include:

(a) Services provided without compensation by individuals volunteering a portion or all of their time on behalf of a person;

(b) Ordinary home hospitality;

(c) The personal expenses of a volunteer paid for by that volunteer campaign worker.

(4) "Election day" means the following, as appropriate to the situation:

(a) The first Monday in May of a year for which section 3307.06 of the Revised Code specifies that an election for a member of the state teachers retirement board be held;

(b) If, pursuant to section 3307.071 of the Revised Code, no election is held, the first Monday in May of a year that the election would have been held if not for section 3307.071 of the Revised Code.

(5) "Expenditure" means the disbursement or use of a contribution for the purpose of influencing the results of an election to the state teachers retirement board under section 3307.07 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to division (D) of section 3307.06 of the Revised Code.

(6) "Independent expenditure" means an expenditure by an individual, partnership, or other entity advocating the election or defeat of an identified candidate or candidates, that is not made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of any candidate or candidates or of the campaign committee or agent of the candidate or candidates. An independent expenditure shall not be construed as being a contribution. As used in division (A)(6) of this section:

(a) "Advocating" means any communication containing a message advocating election or defeat.

(b) "Identified candidate" means that the name of the candidate appears, a photograph or drawing of the candidate appears, or the identity of the candidate is otherwise apparent by unambiguous reference.

(c) "Made in coordination, cooperation, or consultation with, or at the request or suggestion of, any candidate or the campaign committee or agent of the candidate" means made pursuant to any arrangement, coordination, or direction by the candidate, the candidate's campaign committee, or the candidate's agent prior to the publication, distribution, display, or broadcast of the communication. An expenditure is presumed to be so made when it is any of the following:

(i) Based on information about the candidate's plans, projects, or needs provided to the person making the expenditure by the candidate, or by the candidate's campaign committee or agent, with a view toward having an expenditure made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds, who is, or has been, an officer of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or agent;

(iii) Made by a political party in support of a candidate, unless the expenditure is made by a political party to conduct voter registration or voter education efforts.

(d) "Agent" means any person who has actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate, or means any person who has been placed in a position with the candidate's campaign committee or organization such that it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(7) "In-kind contribution" means anything of value other than money that is used to influence the results of an election to the state teachers retirement board under section 3307.07 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to division (D) of section 3307.06 of the Revised Code or is transferred to or used in support of or in opposition to a candidate and that is made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of the benefited candidate. The financing of the dissemination, distribution, or republication, in whole or part, of any broadcast or of any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committee, or their authorized agents is an in-kind contribution to the candidate and an expenditure by the candidate.

(8) "Personal expenses" includes ordinary expenses for accommodations, clothing, food, personal motor vehicle or airplane, and home telephone.

(B) Except as otherwise provided in division (D) of this section, each candidate who, or whose campaign committee, receives contributions or in-kind contributions totaling one thousand dollars or more or has expenditures totaling one thousand dollars or more in connection with the candidate's efforts to be elected to the state teachers retirement board shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the contributions, in-kind contributions, and expenditures. The statements shall be filed regardless of whether, pursuant to section 3307.071 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division. The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect contributions and in-kind contributions received and expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(C) Each individual, partnership, or other entity who makes an independent expenditure in connection with the candidate's efforts to be elected to the state teachers retirement board shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the independent expenditures. The statements shall be filed regardless of whether, pursuant to section 3307.071 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code. The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect independent expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect independent expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(D) Each candidate who, or whose campaign committee, receives a contribution or in-kind contribution or makes an expenditure in connection with the candidate's efforts to be elected to fill a vacancy in the state teachers retirement board pursuant to division (D) of section 3307.06 of the Revised Code shall file with the secretary of state a complete, accurate, and itemized statement setting forth in detail the contributions, in-kind contributions, and expenditures. The statement shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division. The statement shall be filed within thirty-eight days after the day the candidate takes office. The statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the seventh day after the day the candidate takes office.

Effective Date: 09-15-2004



Section 3307.073 - Filing of statements - prohibited campaign activities.

(A) No person shall knowingly fail to file a complete and accurate campaign finance statement or independent expenditure statement in accordance with section 3307.072 of the Revised Code.

(B) No person, during the course of a person seeking nomination for, and during any campaign for, election to the state teachers retirement board, shall knowingly and with intent to affect the nomination or the outcome of the campaign do any of the following by means of campaign materials, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise:

(1) With regard to a candidate, identify the candidate in a manner that implies that the candidate is a member of the board or use the term "re-elect" when the candidate is not currently a member of the board;

(2) Make a false statement concerning the formal schooling or training completed or attempted by a candidate; a degree, diploma, certificate, scholarship, grant, award, prize, or honor received, earned, or held by a candidate; or the period of time during which a candidate attended any school, college, community technical school, or institution;

(3) Make a false statement concerning the professional, occupational, or vocational licenses held by a candidate, or concerning any position the candidate held for which the candidate received a salary or wages;

(4) Make a false statement that a candidate or board member has been indicted or convicted of a theft offense, extortion, or other crime involving financial corruption or moral turpitude;

(5) Make a statement that a candidate has been indicted for any crime or has been the subject of a finding by the Ohio elections commission without disclosing the outcome of any legal proceedings resulting from the indictment or finding;

(6) Make a false statement that a candidate or board member has a record of treatment or confinement for mental disorder;

(7) Make a false statement that a candidate or board member has been subjected to military discipline for criminal misconduct or dishonorably discharged from the armed services;

(8) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a candidate by a person or publication;

(9) Make a false statement concerning the voting record of a candidate or board member;

(10) Post, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.

Effective Date: 09-15-2004



Section 3307.074 - Complaint alleging violation of RC 3307.073 - procedure - fine.

The secretary of state, or any person acting on personal knowledge and subject to the penalties of perjury, may file a complaint with the Ohio elections commission alleging a violation of section 3307.073 of the Revised Code. The complaint shall be made on a form prescribed and provided by the commission. On receipt of a complaint under this section, the commission shall hold a hearing open to the public to determine whether the violation alleged in the complaint has occurred. The commission may administer oaths and issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and reports. On the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold contempt proceedings in accordance with Chapter 2705. of the Revised Code. The commission shall provide the person accused of the violation at least seven days prior notice of the time, date, and place of the hearing. The accused may be represented by an attorney and shall have an opportunity to present evidence, call witnesses, and cross-examine witnesses. At the hearing, the commission shall determine whether the violation alleged in the complaint has occurred. If the commission determines that a violation of division (A) of section 3307.073 of the Revised Code has occurred, the commission shall either impose a fine under section 3307.99 of the Revised Code or enter a finding that good cause has been shown not to impose the fine. If the commission determines that a violation of division (B) of section 3307.073 of the Revised Code has occurred, the commission shall impose the fine described in section 3307.99 of the Revised Code, refer the matter to the appropriate prosecutor, or enter a finding that good cause has been shown not to impose a fine or refer the matter to a prosecutor.

Effective Date: 09-15-2004



Section 3307.075 - Adoption of election rules - certification of nominating petitions and election results.

(A) The state teachers retirement board, after consultation with the secretary of state, shall adopt rules in accordance with Chapter 119. of the Revised Code, governing all of the following:

(1) The administration of elections of members of the board under section 3307.07 of the Revised Code and elections held under section 3307.06 of the Revised Code to fill vacancies on the board;

(2) Nominating petitions for the elections;

(3) Certification of the validity of nominating petitions for the elections;

(4) Certification of the results of the elections.

(B) The board may contract with the secretary of state or an independent firm to administer the elections, certify the validity of nominating petitions, and certify the results of the elections. The secretary of state and the independent firm shall perform these services in accordance with the rules adopted under division (A) of this section. Notwithstanding section 3307.20 of the Revised Code, the board shall provide information necessary for the secretary of state or the independent firm to certify the election. If the board contracts with an independent firm to administer an election, the secretary of state may audit the election.

Effective Date: 09-15-2004



Section 3307.08 - Oath of office.

Each member of the state teachers retirement board upon appointment or election shall take an oath of office that the member will support the constitution of the United States, the constitution of the state, and that the member will diligently and honestly administer the affairs of the board, and that the member will not knowingly violate or willfully permit to be violated any law applicable to this chapter. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and shall be immediately filed in the office of the secretary of state.

Effective Date: 07-13-2000



Section 3307.09 - Quorum.

A majority of the members of the state teachers retirement board constitutes a quorum for the transaction of any business. All meetings of the board shall be open to the public except executive sessions as set forth in division (G) of section 121.22 of the Revised Code, and any portions of any sessions discussing medical records or the degree of disability of a member excluded from public inspection by section 3307.20 of the Revised Code.

Effective Date: 07-13-2000



Section 3307.10 - Expenses - liability insurance.

(A) The members of the state teachers retirement board shall serve without compensation, except that members shall be reimbursed from the expense fund for all actual necessary expenses incurred while serving on the board.

(B) The board may secure insurance coverage designed to indemnify board members and employees for their actions or conduct in the performance of official duties, and may pay required premiums for such coverage from the expense fund.

(C) If the officers of the board determine that a meeting of the entire membership, or any part thereof, is necessary, such determination shall be final, and contributing members shall be given time off from their employment to attend any such meeting. The employer of a contributing member shall not reduce the member's earned compensation as a teacher or any contribution required under section 3307.26 of the Revised Code, because of the contributing member's absence from employment to attend any such meeting. The portion of the employer contribution required under section 3307.28 of the Revised Code that represents earned compensation of a contributing member paid for the period of an absence from employment to attend a board meeting, shall be annually transferred from the expense fund and forwarded to the employer of the contributing member.

(D) The board shall adopt rules in accordance with section 111.15 of the Revised Code establishing a policy for reimbursement of travel expenses incurred by board members in the performance of their official duties. As part of any audit performed under Chapter 117. of the Revised Code, an inquiry shall be made into whether board members have complied with these rules.

(E) No board member shall accept payment or reimbursement for travel expenses, other than for meals and other food and beverages provided to the member, from any source other than the expense fund. Except in the case of an emergency, no out-of-state travel expenses shall be reimbursed unless approved in advance by a majority of the board at a regular board meeting.

Effective Date: 07-13-2000; 09-15-2004



Section 3307.11 - Officers - executive director.

The state teachers retirement board shall elect from its membership, a chairperson and a vice-chairperson. The board shall employ an executive director who shall serve as secretary, and shall employ other persons necessary to operate the system and to fulfill the board's duties and responsibilities under Chapter 3307. of the Revised Code. Effective ninety days after the effective date of this amendment, the board may not employ a state retirement system investment officer, as defined in section 1707.01 of the Revised Code, who does not hold a valid state retirement system investment officer license issued by the division of securities in the department of commerce. The compensation of all employees and all other expenses of the board necessary for the proper operation of the system shall be paid in such amounts as the board approves. Every expense voucher of an employee, officer, or board member of the state teachers retirement system shall itemize all purchases and expenditures. The board shall receive all applications for retirement under the plans described in section 3307.031 of the Revised Code, shall provide for the payment of all retirement allowances and other benefits payable under this chapter, and shall make other expenditures authorized by this chapter.

Effective Date: 07-13-2000; 09-15-2004



Section 3307.111 - Amended and Renumbered RC 3307.151.

Effective Date: 07-13-2000



Section 3307.12 - Treasurer of state is custodian of funds.

The treasurer of state shall be the custodian of the funds of the state teachers retirement system, and all disbursements therefrom shall be paid by him only upon instruments duly authorized by the state teachers retirement board and bearing the signatures of the chairman and secretary of the board. Such signatures may be affixed through the use of a mechanical check signing device. The treasurer of state shall give a separate and additional bond in such amount as is fixed by the governor and with sureties selected by the board and approved by the governor, conditioned for the faithful performance of the duties of the treasurer of state as custodian of the funds of the system. Such bond shall be deposited with the secretary of state and kept in his office. The governor may require the treasurer of state to give additional bonds, as the funds of the system increase, in such amounts and at such times as are fixed by the governor, which additional bonds shall be conditioned, filed, and obtained as is provided for the original bond of the treasurer of state covering the funds of the system. The premium on all bonds shall be paid by the board. The treasurer of state shall deposit any portion of the funds of the system not needed for immediate use in the same manner as state funds are deposited, and subject to all law with respect to the deposit of state funds, by the treasurer of state, and all interest earned by such portion of the retirement funds as is deposited by the treasurer of state shall be collected by him and placed to the credit of the board.

Effective Date: 07-01-1985



Section 3307.121 - Annual statement of amount of funds furnished by treasurer.

The treasurer of state shall furnish annually to the state teachers retirement board a sworn statement of the amount of the funds in the treasurer of state's custody belonging to the state teachers retirement system.

Effective Date: 07-13-2000



Section 3307.13 - Legal adviser.

The attorney general shall be the legal adviser of the state teachers retirement board.

Effective Date: 10-01-1953



Section 3307.14 - Creation of funds - trustees.

The state teachers retirement board shall be the trustee of certain funds hereby created as follows:

(A) The "teachers' savings fund" is the fund in which shall be accumulated the contributions deducted from the compensation of teachers participating in the STRS defined benefit plan , as provided by section 3307.26 of the Revised Code, together with the interest credited thereon. Such accumulated contributions refunded upon withdrawal, or payable to an estate or beneficiary as provided in this chapter, shall be paid from this fund. Any accumulated contributions forfeited by the failure of a contributor, an estate, or a beneficiary to claim the same shall be transferred from this fund to the guarantee fund. The accumulated contributions of a member or of a teacher who qualifies for a benefit under section 3307.35 of the Revised Code shall be transferred at the member's or teacher's retirement from the teachers' savings fund to the annuity and pension reserve fund. The accumulated contributions of a member who dies prior to superannuation retirement that are forfeited by the qualified beneficiary in exchange for monthly survivor benefits, as provided by section 3307.66 of the Revised Code, shall be transferred to the survivors' benefit fund. The accumulated contributions of a superannuate or other system retirant as defined in section 3307.35 of the Revised Code shall be transferred to the survivors' benefit fund for payment of a lump-sum benefit to a beneficiary as provided in that section. As used in this division, "accumulated contributions" has the same meaning as in section 3307.50 of the Revised Code.

(B) The "employers' trust fund" is the fund to which the employer contribution made on behalf of a teacher participating in the STRS defined benefit plan shall be credited and in which shall be accumulated the reserves held in trust for the payment of all pensions or other benefits provided by sections 3307.35, 3307.58, 3307.59, 3307.60, 3307.63, 3307.631, 3307.66, 3307.6912, and 3307.98 of the Revised Code, to teachers retiring or receiving disability benefits in the future or to their qualified beneficiaries, and from which the reserves for such pensions and other benefits shall be transferred to the annuity and pension reserve fund and to the survivors' benefit fund. The balances as of August 31, 1957, in the employers accumulation fund shall be transferred to this fund. As of September 1, 1957, an additional amount shall be transferred from the employers' trust fund to the annuity and pension reserve fund in the amount required to complete the funding of the prior service, as defined in section 3307.50 of the Revised Code, and military service pensions then payable.

(C) The "annuity and pension reserve fund" is the fund from which shall be paid all annuities, pensions, and disability benefits under the STRS defined benefit plan and annuities payable under section 3307.352 of the Revised Code for which reserves have been transferred from the teachers' savings fund and the employers' trust fund.

(D) The "survivors' benefit fund" is the fund from which shall be paid the survivors' benefits provided by section 3307.66 of the Revised Code and the lump sum payment to beneficiaries as provided in section 3307.35 of the Revised Code, and to which shall be transferred from the employers' trust fund the amount required to fund all liabilities as of the end of each year.

(E) The "guarantee fund" is the fund from which interest is transferred and credited on the amounts in the funds described in divisions (A), (B), (C), and (D) of this section, and is a contingent fund from which the special requirements of said funds may be paid by transfer from this fund. All income derived from the investment of funds by the state teachers retirement board as trustee under section 3307.15 of the Revised Code, together with all gifts and bequests, or the income therefrom, shall be paid into this fund.

Any deficit occurring in any other fund that will not be covered by payments to that fund, as otherwise provided in this chapter, shall be paid by transfers of amounts from the guarantee fund to such fund or funds. Should the amount in the guarantee fund be insufficient at any time to meet the amounts payable therefrom, the amount of such deficiency, with regular interest, shall be paid by an additional employer rate of contribution as determined by the actuary and shall be approved by the board, and the amount of such additional employer contribution shall be credited to the guarantee fund.

The board may accept gifts and bequests. Any funds that may come into the possession of the board in this manner or that may be transferred from the teachers' savings fund by reason of lack of a claimant, or any surplus in any fund created in divisions (A) to (F) of this section, or any other funds whose disposition is not otherwise provided for, shall be credited to the guarantee fund.

(F) The expense fund is the fund from which shall be paid the expenses for the administration and management of the state teachers retirement system as provided by this chapter.

(G) The "defined contribution fund" is the fund in which shall be accumulated the contributions deducted from the compensation of teachers participating in an STRS defined contribution plan , as provided in section 3307.26 of the Revised Code, together with any earnings and employer contributions credited thereon.

(H) The "health care fund" is the fund in which shall be accumulated any amounts allocated by the board for health care coverage described in section 3307.39 of the Revised Code, together with any earnings credited thereon. The fund shall be established under 26 U.S.C. 401(h) as a separate account. It is the fund from which shall be paid health care coverage made available under section 3307.39 of the Revised Code, except that payments from the fund shall be limited as provided by 26 U.S.C. 401(h).

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.141 - Each fund is separate legal entity.

Wherever in this chapter, reference is made to the teachers' savings fund, the employers' trust fund, the annuity and pension reserve fund, the guarantee fund, the survivors' benefit fund, the expense fund, or the defined contribution fund, such reference shall be construed to have been made to each as a separate legal entity. This section does not prevent the deposit or investment of all such moneys intermingled for such purpose but such funds shall be separate and distinct legal entities for all other purposes.

Effective Date: 07-13-2000



Section 3307.142 - Interest compounded annually credited to accounts of members and funds.

(A) Interest compounded annually shall be credited to the accounts of members participating in the STRS defined benefit plan and to the various funds listed in divisions (A) to (F) of section 3307.14 of the Revised Code, and shall be assumed in determining actuarial factors, at rates recommended by the actuary and approved by the state teachers retirement board, but not less than three and twenty-five hundredths per cent effective September 1, 1965, except as follows:

(1) For the years stated the rates shall be as follows:

Years

Rates

9-1-1920/8-31-1955

4.00%

9-1-1955/8-31-1963

3.00

9-1-1963/8-31-1965

2.25

(2) Subsequent to August 31, 1959, interest shall be credited to accounts only at retirement.

(3) If the amount of the account at retirement is not a factor in determining the allowance, interest shall not be credited to such account after September 1, 1964.

(4) The actuary shall estimate the amount of interest reserve required in the teachers savings fund for credit to accounts when interest is to be a factor in determining the allowance, and the balance of the interest reserve in such fund shall be transferred to the employers trust fund as of September 1, 1965.

(B) Interest shall be credited to the accounts of members participating in an STRS defined contribution plan and to the defined contribution fund in accordance with that plan.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.143 - Discontinuation of health care coverage; transfer of surplus.

If the state teachers retirement board discontinues health care coverage authorized under section 3307.39 of the Revised Code, on satisfaction of all liabilities for health care coverage at the time of the discontinuance of coverage, the board shall transfer any surplus in the health care fund established under division (H) of section 3307.14 of the Revised Code in a fair and appropriate manner to the employers that have contributed to the fund.

Added by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.



Section 3307.15 - Investment and fiduciary duties of board.

(A) The members of the state teachers retirement board shall be the trustees of the funds created by section 3307.14 of the Revised Code. The board shall have full power to invest the funds. The board and other fiduciaries shall discharge their duties with respect to the funds solely in the interest of the participants and beneficiaries; for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the system; with care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims; and by diversifying the investments of the system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so. To facilitate investment of the funds, the board may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C. 1, as amended, or any other legal entity authorized to transact business in this state.

(B) In exercising its fiduciary responsibility with respect to the investment of the funds, it shall be the intent of the board to give consideration to investments that enhance the general welfare of the state and its citizens where the investments offer quality, return, and safety comparable to other investments currently available to the board. In fulfilling this intent, equal consideration shall also be given to investments otherwise qualifying under this section that involve minority owned and controlled firms and firms owned and controlled by women, either alone or in joint venture with other firms. The board shall adopt, in regular meeting, policies, objectives, or criteria for the operation of the investment program that include asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines. In adopting policies and criteria for the selection of agents with whom the board may contract for the administration of the funds, the board shall comply with sections 3307.152 and 3307.154 of the Revised Code and shall also give equal consideration to minority owned and controlled firms, firms owned and controlled by women, and ventures involving minority owned and controlled firms and firms owned and controlled by women that otherwise meet the policies and criteria established by the board. Amendments and additions to the policies and criteria shall be adopted in regular meeting. The board shall publish its policies, objectives, and criteria under this provision no less often than annually and shall make copies available to interested parties. When reporting on the performance of investments, the board shall comply with the performance presentation standards established by the association for investment management and research.

(C) All bonds, notes, certificates, stocks, or other evidences of investments purchased by the board shall be delivered to the treasurer of state, who is hereby designated as custodian thereof, or to the treasurer of state's authorized agent, and the treasurer of state or the agent shall collect the principal, interest, dividends, and distributions that become due and payable and place them when so collected into the custodial funds. Evidences of title of the investments may be deposited by the treasurer of state for safekeeping with an authorized agent, selected by the treasurer of state, who is a qualified trustee under section 135.18 of the Revised Code. The treasurer of state shall pay for the investments purchased by the board on receipt of written or electronic instructions from the board or the board's designated agent authorizing the purchase and pending receipt of the evidence of title of the investment by the treasurer of state or the treasurer of state's authorized agent. The board may sell investments held by the board, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser on receipt of written or electronic instructions from the board or the board's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed into the custodial funds. The board and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investments.

(D) No purchase or sale of any investment shall be made under this section except as authorized by the board.

(E) Any statement of financial position distributed by the board shall include the fair value, as of the statement date, of all investments held by the board under this section.

Effective Date: 07-13-2000; 09-15-2004



Section 3307.151 - Prohibited business transactions.

The state teachers retirement system shall make no investments through, purchases from, or otherwise do any business with any individual who is, or any partnership, association, or corporation that is owned or controlled by, a person, who within the preceding three years was employed by, an officer, or a board member of the system or in which a person, who within the preceding three years was employed by, a board member of, or an officer of the system holds a fiduciary, administrative, supervisory or trust position, or any other position in which such person would be involved, on behalf of the person's employer, in decisions or recommendations affecting the investment policy of the system, and in which such person would benefit by any monetary gain.

Effective Date: 07-13-2000



Section 3307.152 - Designation of Ohio-qualified agents - selection policy - increased utilization - annual report.

(A) As used in this section and in section 3307.154 of the Revised Code:

(1) "Agent" means a dealer, as defined in section 1707.01 of the Revised Code, who is licensed under sections 1707.01 to 1707.45 of the Revised Code or under comparable laws of another state or of the United States.

(2) "Minority business enterprise" has the same meaning as in section 122.71 of the Revised Code.

(3) "Ohio-qualified agent" means an agent designated as such by the state teachers retirement board.

(4) "Ohio-qualified investment manager" means an investment manager designated as such by the state teachers retirement board.

(5) "Principal place of business" means an office in which the agent regularly provides securities or investment advisory services and solicits, meets with, or otherwise communicates with clients.

(B) The state teachers retirement board shall, for the purposes of this section, designate an agent as an Ohio-qualified agent if the agent meets all of the following requirements:

(1) The agent is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code.

(2) The agent is authorized to conduct business in this state.

(3) The agent maintains a principal place of business in this state and employs at least five residents of this state.

(C) The state teachers retirement board shall adopt and implement a written policy to establish criteria and procedures used to select agents to execute securities transactions on behalf of the retirement system. The policy shall address each of the following:

(1) Commissions charged by the agent, both in the aggregate and on a per share basis;

(2) The execution speed and trade settlement capabilities of the agent;

(3) The responsiveness, reliability, and integrity of the agent;

(4) The nature and value of research provided by the agent;

(5) Any special capabilities of the agent.

(D)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified agents for the execution of domestic equity and fixed income trades on behalf of the retirement system, when an Ohio-qualified agent offers quality, services, and safety comparable to other agents otherwise available to the board and meets the criteria established under division (C) of this section.

(2) The board shall review, at least annually, the performance of the agents that execute securities transactions on behalf of the board.

(3) The board shall determine whether an agent is an Ohio-qualified agent, meets the criteria established by the board pursuant to division (C) of this section, and offers quality, services, and safety comparable to other agents otherwise available to the board. The board's determination shall be final.

(E) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each agent designated as an Ohio-qualified agent under this section;

(2) The name of each agent that executes securities transactions on behalf of the board;

(3) The amount of equity and fixed-income trades that are executed by Ohio-qualified agents, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(4) The compensation paid to Ohio-qualified agents, expressed as a percentage of total compensation paid to all agents that execute securities transactions on behalf of the board;

(5) The amount of equity and fixed-income trades that are executed by agents that are minority business enterprises, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(6) Any other information requested by the Ohio retirement study council regarding the board's use of agents.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 3307.153 - Annual disclosures to Ohio Ethics Commission.

(A) The state teachers retirement system shall disclose the following to the Ohio ethics commission:

(1) Anything of value received by the system from an agent and anything of value given on behalf of the system by an agent;

(2) The name of any employee of the system with authority over the investment of retirement system funds or any board member of the system who deals with an agent regarding amounts described in division (A)(1) of this section.

(B) The disclosures required by this section shall be made annually in a report submitted by a date prescribed by the Ohio ethics commission.

Effective Date: 09-15-2004



Section 3307.154 - Designation of Ohio-qualified investment managers - utilization - annual report.

(A) The state teachers retirement board shall, for the purposes of this section, designate an investment manager as an Ohio-qualified investment manager if the investment manager meets all of the following requirements:

(1) The investment manager is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code.

(2) The investment manager meets one of the following requirements:

(a) Has its corporate headquarters or principal place of business in this state;

(b) Employs at least five hundred individuals in this state;

(c) Has a principal place of business in this state and employs at least twenty residents of this state.

(B)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified investment managers, when an Ohio-qualified investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The policy shall also provide for the following:

(a) A process whereby the board can develop a list of Ohio-qualified investment managers and their investment products;

(b) A process whereby the board can give public notice to Ohio-qualified investment managers of the board's search for an investment manager that includes the board's search criteria.

(2) The board shall determine whether an investment manager is an Ohio-qualified investment manager and whether the investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The board's determination shall be final.

(C) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each investment manager designated as an Ohio-qualified investment manager under this section;

(2) The name of each investment manager with which the board contracts;

(3) The amount of assets managed by Ohio-qualified investment managers, expressed as a percentage of the total assets held by the retirement system and as a percentage of assets managed by investment managers with which the board has contracted;

(4) The compensation paid to Ohio-qualified investment managers, expressed as a percentage of total compensation paid to all investment managers with which the board has contracted;

(5) Any other information requested by the Ohio retirement study council regarding the board's use of investment managers.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 3307.16, 3307.17 - [Repealed].

Effective Date: 11-13-1965



Section 3307.18 - Trustee or employee of board shall have no interest in profits nor borrow funds.

No trustee and no employee of the state teachers retirement board shall have any interest, direct or indirect, in the gains or profits of any investment made by the board nor as such, directly or indirectly, receive any pay or emolument for his services. No trustee or employee of the said board, directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds or deposits or use the same except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of said board become an indorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.

Effective Date: 10-01-1953



Section 3307.181 - Restrictions on fiduciaries.

(A) Except as provided in division (B) of this section, a fiduciary shall not cause the state teachers retirement system to engage in a transaction, if the fiduciary knows or should know that such transaction constitutes a direct or indirect:

(1) Sale or exchange, or leasing, of any property between the system and a party in interest;

(2) Lending of money or other extension of credit between the system and a party in interest;

(3) Furnishing of goods, services, or facilities between the system and a party in interest;

(4) Transfer to, or use by or for the benefit of a party in interest, of any assets of the system; or

(5) Acquisition, on behalf of the system, of any employer security or employer real property.

(B) Nothing in this section shall prohibit any transaction between the system and any fiduciary or party in interest if:

(1) All the terms and conditions of the transaction are comparable to the terms and conditions which might reasonably be expected in a similar transaction between similar parties who are not parties in interest; and

(2) The transaction is consistent with the fiduciary duties described in Chapter 3307. of the Revised Code.

(C) A fiduciary shall not:

(1) Deal with the assets of the system in the fiduciary's own interest or for the fiduciary's own account;

(2) In the fiduciary's individual or in any other capacity act in any transaction involving the system on behalf of a party (or represent a party) whose interests are adverse to the interests of the system or the interests of its participants or beneficiaries; or

(3) Receive any consideration for the fiduciary's own personal account from any party dealing with such system in connection with a transaction involving the assets of the system.

(D) In addition to any liability which the fiduciary may have under any other provision, a fiduciary with respect to the system shall be liable for a breach of fiduciary responsibility of any fiduciary with respect to the system in the following circumstances:

(1) If the fiduciary participates knowingly in, or knowingly undertakes to conceal, an act or omission of such other fiduciary, knowing such act or omission is a breach;

(2) If, by the fiduciary's failure to comply with Chapter 3307. of the Revised Code, the fiduciary has enabled such other fiduciary to commit a breach; or

(3) If the fiduciary has knowledge of a breach by such other fiduciary, unless the fiduciary makes reasonable efforts under the circumstances to remedy the breach.

(E) Every fiduciary of the system shall be bonded or insured to an amount of not less than one million dollars for loss by reason of acts of fraud or dishonesty.

Effective Date: 07-13-2000



Section 3307.19 - Maintenance of individual account.

The state teachers retirement board shall provide for the maintenance of an individual account for each contributor showing the amount of the contributor's contributions and any accumulations thereon.

Effective Date: 04-01-2001



Section 3307.20 - Annual statement of funds.

(A) As used in this section:

(1) "Personal history record" means information maintained by the state teachers retirement board on an individual who is a member, former member, contributor, former contributor, retirant, or beneficiary that includes the address, electronic mail address, telephone number, social security number, record of contributions, correspondence with the state teachers retirement system, or other information the board determines to be confidential.

(2) "Retirant" has the same meaning as in section 3307.50 of the Revised Code and includes any former member receiving a benefit under an STRS defined contribution plan.

(B) The records of the board shall be open to public inspection, except for the following, which shall be excluded, except with the written authorization of the individual concerned:

(1) The individual's personal records provided for in section 3307.23 of the Revised Code;

(2) The individual's personal history record;

(3) Any information identifying, by name and address, the amount of a monthly allowance or benefit paid to the individual.

(C)

(1) All medical reports and recommendations received by the board from a member, member's physician, board-assigned physician, or other entity providing medical reports and recommendations to the board under sections 3307.48, 3307.62, and 3307.66 of the Revised Code are privileged, except as follows:

(a) Copies of medical reports or recommendations shall be made available by the board to the personal physician, attorney, or authorized agent of the individual concerned upon written release received from the individual or the individual's agent, or, when necessary for the proper administration of the fund, to the board assigned physician.

(b) Documentation required by section 2929.193 of the Revised Code shall be provided to a court holding a hearing under that section.

(2) No medical report or recommendation received by the board under section 3307.48, 3307.62, or 3307.66 of the Revised Code shall be released to the individual concerned or considered a medical record generated and maintained by a health care provider in the process of establishing a therapeutic relationship.

(D) Any person who is a member or contributor of the system shall be furnished, on written request, with a statement of the amount to the credit of the person's account. The board need not answer more than one request of a person in any one year.

(E) Notwithstanding the exceptions to public inspection in division (B) of this section, the board may furnish the following information:

(1) If a member, former member, retirant, contributor, or former contributor is subject to an order issued under section 2907.15 of the Revised Code or an order issued under division (A) or (B) of section 2929.192 of the Revised Code or is convicted of or pleads guilty to a violation of section 2921.41 of the Revised Code, on written request of a prosecutor as defined in section 2935.01 of the Revised Code, the board shall furnish to the prosecutor the information requested from the individual's personal history record.

(2) Pursuant to a court or administrative order issued under section 3119.80, 3119.81, 3121.02, 3121.03, or 3123.06 of the Revised Code, the board shall furnish to a court or child support enforcement agency the information required under that section.

(3) At the written request of any person, the board shall provide to the person a complete list of the names and addresses of members, retirants, contributors, or beneficiaries. The costs of compiling, copying, and mailing the list shall be paid by such person.

(4) Within fourteen days after receiving from the director of job and family services a list of the names and social security numbers of recipients of public assistance pursuant to section 5101.181 of the Revised Code, the board shall inform the auditor of state of the name, current or most recent employer address, and social security number of each member whose name and social security number are the same as that of a person whose name or social security number was submitted by the director. The board and its employees shall, except for purposes of furnishing the auditor of state with information required by this section, preserve the confidentiality of recipients of public assistance in compliance with section 5101.181 of the Revised Code.

(5) The system shall comply with orders issued under section 3105.87 of the Revised Code.

On the written request of an alternate payee, as defined in section 3105.80 of the Revised Code, the system shall furnish to the alternate payee information on the amount and status of any amounts payable to the alternate payee under an order issued under section 3105.171 or 3105.65 of the Revised Code.

(6) At the request of any person, the board shall make available to the person copies of all documents, including resumes, in the board's possession regarding filling a vacancy of a contributing member or retired teacher member of the board. The person who made the request shall pay the cost of compiling, copying, and mailing the documents. The information described in this division is a public record.

(7) The system shall provide the notice required by section 3307.373 of the Revised Code to the prosecutor assigned to the case.

(F) A statement that contains information obtained from the system's records that is signed by an officer of the retirement system and to which the system's official seal is affixed, or copies of the system's records to which the signature and seal are attached, shall be received as true copies of the system's records in any court or before any officer of this state.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 09-15-2004; 2008 SB3 05-13-2008



Section 3307.201 - Amended and Renumbered RC 3307.512.

Effective Date: 07-13-2000



Section 3307.21 - Notifying teacher of duties and obligations under chapter.

Each employer, before employing any teacher to whom this chapter applies, shall notify such person of the person's duties and obligations under this chapter as a condition of the person's employment. Any such appointment or reappointment of any teacher in the public day schools of the state, or service upon indefinite tenure, shall be conditioned upon the teacher's acceptance of this chapter, as a part of the contract.

Effective Date: 07-13-2000



Section 3307.211 - Certifying names of covered employees.

During September of each year, or at such other time as the state teachers retirement board approves, each employer shall certify to the board the names of all teachers to whom this chapter applies.

Effective Date: 07-13-2000



Section 3307.212 - Notifying board of personnel changes.

Each employer shall on the first day of each calendar month, or at such less frequent intervals as the state teachers retirement board approves, notify the board of removals, withdrawals, and changes in compensation of teachers that have occurred during the month preceding or the period since the period covered by the last notification. Not later than ten days after the date of hire, each employer shall notify the board of the employment of a new teacher. Notice shall be on a form provided by the board.

Effective Date: 07-13-2000



Section 3307.213 - Maintaining records and furnishing assistance.

Each employer shall keep such records and shall furnish such information and assistance to the state teachers retirement board as it requires in the discharge of its duties.

Effective Date: 07-13-2000



Section 3307.214 - Information to new employees.

On receipt of notice under section 3307.212 of the Revised Code of the employment of a new teacher, the state teachers retirement system shall inform the teacher of the requirements of section 3307.25 of the Revised Code .

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.22 - Amended and Renumbered RC 3307.73.

Effective Date: 07-13-2000



Section 3307.23 - Statement to be filed by employee member.

Each teacher, upon becoming employed, shall file a detailed statement of all the teacher's previous service as a teacher and of such other service as comes under this chapter, and shall furnish such other facts as the state teachers retirement board requires for the proper operation of the state teachers retirement system. If a teacher fails to file the required membership record within ninety days after becoming employed, the secretary shall so advise the teacher's employer who shall thereafter withhold all salary payments to such teacher until such record is filed with the state teachers retirement board.

Effective Date: 07-13-2000



Section 3307.231 - Verifying termination of active service.

To the extent to which it is used in determining the liability of any fund created by section 3307.14 of the Revised Code, the state teachers retirement board shall verify the statement provided for in section 3307.23 of the Revised Code by the best evidence it is able to obtain. If official records are not available as to the length of service, compensation, or other information required, the board may use its discretion as to the evidence to be accepted.

Effective Date: 07-13-2000



Section 3307.24 - Denying membership to certain classes of teachers.

Test of Statute The state teachers retirement board may deny the right to contribute or the right to become members to any class of teachers whose compensation is partly paid by the state, who are not serving on a per annum basis, who are on a temporary basis, or who are not required to have an educator license, and it may also make optional with teachers in any such class their right to contribute, or their right to individual entrance into membership. The state teachers retirement board may at any time deny the right to contribute or the right to membership to any teacher whose compensation, though disbursed by an employer, is reimbursed to the employer, in whole or in part, from other than public funds.

Effective Date: 07-13-2000



Section 3307.241 - Local district pension system excluded from membership.

Members of a local district pension system maintained under the laws of the state from appropriations or contributions made wholly or in part by any employer and existing on August 8, 1919, are hereby excluded from membership in the state teachers retirement system. If a majority of all the teachers participating in any such local district pension system apply for membership in the state teachers retirement system by a petition duly signed and verified, approved by their employer, and filed with the state teachers retirement board, all the teachers included in the membership of such local district pension system shall become members of the state teachers retirement system at such time within three months after the filing of such petition and the compliance with this chapter, relative to the dissolution and discontinuance of such local district pension system as the board designates.

Effective Date: 07-13-2000



Section 3307.25 - Electing defined benefit or defined contribution plan; election to cease participation.

(A) An individual who becomes a member of the state teachers retirement system on or after the date on which the state teachers retirement board establishes an STRS defined contribution plan shall make an election under this section. Not later than one hundred eighty days after the date on which employment begins, the individual shall elect to participate either in the STRS defined benefit plan or one of the STRS defined contribution plans . If a form evidencing an election under this section is not on file with the system at the end of the one-hundred-eighty-day period, the individual is deemed to have elected to participate in the STRS defined benefit plan .

(B) An election under this section shall be made in writing on a form provided by the system and filed with the system.

(C) An election under this section shall take effect on the date employment began and, except as provided in division (E) of this section , is irrevocable at the end of the election period described in division (A) of this section.

(D) An individual is ineligible to make an election under this section if one of the following applies:

(1) At the time employment begins, the individual is already a member or contributor participating in the STRS defined benefit plan , a former member who has previously made an election under division (E) of this section or section 3307.251 of the Revised Code, a superannuate of the system, or an other system retirant, as defined in section 3307.35 of the Revised Code;

(2) An election to participate in an alternative retirement plan under section 3305.05 or 3305.051 of the Revised Code is in effect for employment covered by the system.

(E) A member who elected under division (A) of this section to participate in an STRS defined contribution plan may make an election to cease participation in the plan elected and participate in the STRS defined benefit plan or in another STRS defined contribution plan. The election must be made, on a form provided by the system, not later than the first day of June preceding the first day of July following the fourth anniversary of the commencement of the member's participation in the original plan.

An election made under this division takes effect on the first day of July following the election.

(F)

(1) When a member elects under division (E) of this section to change from an STRS defined contribution plan to the STRS defined benefit plan the system shall do all of the following:

(a) Transfer from the member's account in the defined contribution fund to an account in the teachers' savings fund the sum of the following:

(i) An amount equal to the contributions made pursuant to section 3307.26 of the Revised Code;

(ii) Any supplemental contributions made by the member;

(iii) Any earnings from supplemental contributions.

(b) Transfer from the defined contribution fund to the employers' trust fund the sum of the following:

(i) An amount equal to the contributions made pursuant to section 3307.28 of the Revised Code;

(ii) Any amount remaining in the member's account in the defined contribution fund after the transfers described in divisions (F)(1)(a) and (b)(i) of this section are made.

(c) Grant service credit in accordance with rules adopted under section 3307.53 of the Revised Code.

(2) If the amount in the member's account in the defined contribution fund is less than the amount the member would have had in an account in the teachers' savings fund had the member elected to participate in the STRS defined benefit plan, the system shall transfer from the guarantee fund established under section 3307.14 of the Revised Code to the teachers' savings fund the amount necessary to make the transfer required by division (F)(1)(a)(i) of this section.

(3) Except for service credit granted under division (F)(1)(c) of this section, a member who begins participation in the STRS defined benefit plan pursuant to division (E) of this section shall have the same rights and privileges under the plan as a member who never had made an election to participate in an STRS defined contribution plan.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.251 - Employee with less than 5 years of service electing to participate in STRS defined contribution plan.

As used in this section, "accumulated contributions" and "total service credit" have the same meanings as in section 3307.50 of the Revised Code.

(A) A member of the state teachers retirement system who, as of the thirtieth day of June immediately preceding the date on which the system establishes an STRS defined contribution plan , has less than five years of total service credit is eligible to make an election under this section.

Not later than one hundred eighty days after the day the state teachers retirement board first establishes an STRS defined contribution plan, an eligible member may elect to participate in such a plan . If an election is not made, a member to whom this section applies is deemed to have elected to continue participating in the STRS defined benefit plan .

(B) An election under this section shall be made in writing on a form provided by the system and filed with the system.

(C) On receipt of an election under this section, the system shall do both of the following:

(1) Credit to the account of the member in the defined contribution fund the accumulated contributions standing to the member's credit in the teachers' savings fund, plus interest at a rate determined by the board;

(2) Cancel all service credit and eligibility for any payment, benefit, or right under the STRS defined benefit plan .

(D) An election under this section shall be irrevocable at the end of the election period described in division (A) of this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.252 - Effect of electing STRS defined contribution plan.

A member of the state teachers retirement system who elects to participate in an STRS defined contribution plan shall be ineligible for any benefit or payment under the STRS defined benefit plan and, except as provided in section 3307.25 of the Revised Code, shall be forever barred from claiming or purchasing service credit with the system or any other Ohio state retirement system for service covered by the election.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.26 - Contributions.

(A) Each teacher shall contribute a certain per cent of the teacher's earned compensation, except that the per cent shall be not greater than fourteen per cent of the teacher's compensation. The per cent shall be as follows:

(1) For compensation earned not later than June 30, 2013, ten per cent;

(2) For compensation earned on or after July 1, 2013, but not later than June 30, 2014, eleven per cent;

(3) For compensation earned on or after July 1, 2014, but not later than June 30, 2015, twelve per cent;

(4) For compensation earned on or after July 1, 2015, but not later than June 30, 2016, thirteen per cent;

(5) For compensation earned on or after July 1, 2016, fourteen per cent;

[Effective 6/24/2013] For compensation earned on or after July 1, 2017, the state teachers retirement board may reduce the rate to less than fourteen per cent if the board's actuary determines in its annual actuarial valuation required by section 3307.51 of the Revised Code or in other evaluations conducted under that section that a reduction in the rate does not materially impair the fiscal integrity of the retirement system.

(B) For teachers participating in the STRS defined benefit plan , contributions shall be deposited in the teachers' savings fund. For teachers participating in an STRS defined contribution plan , contributions shall be deposited in the defined contribution fund. Contributions made pursuant to this section shall not exceed the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(C) The contribution for all teachers shall be deducted by the employer on each payroll in an amount equal to the applicable per cent of the teachers' paid compensation for such payroll period or other period as the board may approve. All contributions on paid compensation for teachers participating in an STRS defined contribution plan shall be remitted at intervals required by the state teachers retirement system under section 3307.86 of the Revised Code. All contributions on earned compensation for teachers participating in the STRS defined benefit plan shall be remitted to the state teachers retirement system by the thirtieth day of June of each year. Each school district shall encumber sufficient moneys by the thirtieth day of June of each year to account for the difference, if any, that may exist between contributions that would be withheld based upon compensation earned by a teacher during the year ending the thirtieth day of June and the contributions withheld based upon compensation paid to the teacher for the year. Deductions from payroll for contributions under this section, on an annual basis, shall not exceed eight per cent or other percentage established by the board authorized by this section.

(D) At retirement under the STRS defined benefit plan , or upon a member's death prior to retirement under that plan, if contributions have been made after September 1, 1959, in excess of the contributions normally required to provide the retirement or survivor benefit, the excess contributions may be refunded to the member, to the member's beneficiary, or to the member's estate in a lump sum, or may be used to provide additional income.

(E) The board may determine with regard to any member participating in the STRS defined benefit plan whether the limits established by division (D) of section 3307.58 of the Revised Code have resulted in exclusion from use in the calculation of benefits under section 3307.58, 3307.59, or 3307.60 of the Revised Code of any compensation on which contributions have been made under this section. The board may adopt rules in accordance with section 111.15 of the Revised Code providing for the disposition of contributions attributable to such compensation and may dispose of the contributions in accordance with those rules. Any disposition of contributions made by the board in accordance with the rules shall be final.

(F) The deductions under this section shall be made even though the minimum compensation provided by law for any teacher shall be reduced thereby. Every teacher shall be deemed to consent to the deductions made. Payment less the deductions shall be a complete discharge and acquittance of all claims and demands for the services rendered by the person during the period covered by the payment.

(G) Additional deposits may be made to a member's account in the teachers' savings fund or defined contribution fund, subject to rules of the board. At retirement, the amount deposited with interest may be used to provide additional annuity income. The additional deposits may be refunded to the member before retirement, and shall be refunded if the member withdraws the member's refundable account. The deposits may be refunded to the beneficiary or estate if the member dies before retirement.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013, and 6/24/2013.

Effective Date: 04-01-2001

Related Legislative Provision: See 129th General AssemblyFile No.147,SB 342, §6



Section 3307.261 - Contributions during disability leave.

Except as otherwise provided in section 124.385 of the Revised Code, any teacher who is granted disability leave pursuant to a program sponsored by the teacher's employer, whereby the teacher receives a percentage of the teacher's salary while on disability leave, shall not be required to make contributions for time off while on disability leave. Except as otherwise provided in section 124.385 of the Revised Code, each employer described in division (A) of section 3307.01 of the Revised Code who sponsors a disability leave program shall make the periodic employee and employer contributions, in the amounts set pursuant to sections 3307.26 and 3307.28 of the Revised Code, for teachers granted disability leave, based on the teacher's rate of pay in effect at the time disability leave was granted.

Effective Date: 07-13-2000



Section 3307.27 - Employer pick up of teacher contributions.

The contributions required under section 3307.26 of the Revised Code may be paid by the employer in accordance with division (h) of section 414 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 414(h), as amended.

Effective Date: 07-13-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3307.28 - Employer contribution.

Each employer shall pay annually to the state teachers retirement system an amount certified by the secretary which shall be a certain per cent of the earnable compensation of all members, and which shall be known as the "employer contribution." For members participating in the STRS defined benefit plan , the employer contribution shall be deposited into the employers' trust fund. For members participating in an STRS defined contribution plan , the employer contribution shall be deposited into the defined contribution fund in accordance with the plan selected by the member, less the amount transferred under section 3307.84 of the Revised Code.

The rate per cent of the contribution shall be fixed by the actuary on the basis of the actuary's evaluation of the liabilities of the system, not to exceed fourteen per cent, and shall be approved by the state teachers retirement board. The board may raise the rate per cent of the contribution to fourteen per cent of the earnable compensation of all members. In making such evaluation, the actuary shall use, as the actuarial assumptions, such interest rates and mortality and other tables as are adopted by the board. The actuary shall compute the percentage of such earnable compensation, to be known as the "employer rate," required annually to fund the liability for all benefits under the STRS defined benefit plan, after deducting therefrom the benefits provided by the member's accumulated contributions, as defined in section 3307.50 of the Revised Code, deposits, and other appropriations, and to fund any deficiencies in the funds described in divisions (A) to (F) of section 3307.14 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.281 to 3307.283 - Amended and Renumbered RC 3307.70, 3307.711, 3307.712.

Effective Date: 07-13-2000



Section 3307.29 - Deductions certified.

Each employer shall cause to be deducted, on each payroll of a contributor for each payroll period, the contribution payable by such contributor as provided in this chapter. Each employer shall certify to the treasurer of said employer on each payroll a statement as voucher for the amounts so deducted and for the amount of the normal contribution and the deficiency contribution payable by the employer. Each employer shall send a duplicate of such statement to the secretary of the state teachers retirement board.

Effective Date: 07-13-2000



Section 3307.291 - Transmitting payments monthly.

The treasurer of each employer, on receipt from the employer of the voucher for deductions from the compensation of teachers and for the contributions of the employer, shall transmit monthly or at such times as the state teachers retirement board designates the amounts specified in such voucher to the secretary of the board. The secretary, after making a record of all such receipts, shall pay them to the treasurer of state for use according to this chapter.

Effective Date: 07-13-2000



Section 3307.292 - Failure of employer to transmit amounts due.

The state teachers retirement board shall adopt rules establishing penalties to be paid by employers who fail to transmit to the state teachers retirement system the contributions required under sections 3307.26 and 3307.28 of the Revised Code. The rules may provide for interest, at a rate determined by the board, in addition to the penalties.

Effective Date: 04-01-2001



Section 3307.30 - Levying additional taxes.

Employers who obtain funds directly by taxation shall levy annually such additional taxes as are required to provide the additional funds necessary to meet the financial requirements imposed upon them by this chapter, and said tax shall be placed before and in preference to all other items except for sinking fund or interest purposes.

Effective Date: 07-13-2000



Section 3307.31 - Deducting employer contributions from state aid moneys.

(A) Payments by boards of education and governing authorities of community schools to the state teachers retirement system, as provided in sections 3307.29 and 3307.291 of the Revised Code, shall be made from the amount allocated under section 3314.08 or Chapter 3317. of the Revised Code prior to its distribution to the individual school districts or community schools. The amount due from each school district or community school shall be certified by the secretary of the system to the superintendent of public instruction monthly, or at such times as may be determined by the state teachers retirement board.

The superintendent shall deduct, from the amount allocated to each district or community school under section 3314.08 or Chapter 3317. of the Revised Code, the entire amounts due to the system from such district or school upon the certification to the superintendent by the secretary thereof.

The superintendent shall certify to the director of budget and management the amounts thus due the system for payment.

(B) Payments to the state teachers retirement system by a science, technology, engineering, and mathematics school shall be deducted from the amount allocated under section 3326.33 of the Revised Code and shall be made in the same manner as payments by boards of education under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-14-2000; 2007 HB119 09-29-2007



Section 3307.311 - Amended and Renumbered RC 3307.78.

Effective Date: 07-13-2000



Section 3307.32 - Payment of amounts due retirement system from treasury.

All amounts due the state teachers retirement system from the state treasury pursuant to this chapter shall be promptly paid upon warrant of the director of budget and management pursuant to a voucher approved by the director .

Effective Date: 07-13-2000; 12-01-2006



Section 3307.33 - Termination of membership.

Membership in the state teachers retirement system shall cease on occurrence of any of the following: receipt of payment pursuant to section 3307.56 of the Revised Code or under an STRS defined contribution plan ; retirement as provided in sections 3307.58 and 3307.59 of the Revised Code or under an STRS defined contribution plan ; death; or denial of membership pursuant to section 3307.24 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.34 - [Repealed].

Effective Date: 07-13-2000



Section 3307.35 - Employment of retirant.

(A) As used in this section and section 3307.352 of the Revised Code, "other system retirant" means both of the following:

(1) A member or former member of the public employees retirement system, Ohio police and fire pension fund, school employees retirement system, state highway patrol retirement system, or Cincinnati retirement system who is receiving from a system of which the retirant is a member or former member age and service or commuted age and service retirement, a benefit, allowance, or distribution under a plan established under section 145.81 or 3309.81 of the Revised Code, or a disability benefit ;

(2) A person who is participating or has participated in an alternative retirement plan established under Chapter 3305. of the Revised Code and is receiving a benefit, allowance, or distribution under the plan.

(B) Subject to this section and section 3307.353 of the Revised Code, a superannuate or other system retirant may be employed as a teacher.

(C) A superannuate or other system retirant employed in accordance with this section shall contribute to the state teachers retirement system in accordance with section 3307.26 of the Revised Code and the employer shall contribute in accordance with sections 3307.28 and 3307.31 of the Revised Code. Such contributions shall be received as specified in section 3307.14 of the Revised Code. A superannuate or other system retirant employed as a teacher is not a member of the state teachers retirement system, does not have any of the rights, privileges, or obligations of membership, except as provided in this section, and is not eligible to receive health, medical, hospital, or surgical benefits under section 3307.39 of the Revised Code for employment subject to this section.

(D) The employer that employs a superannuate or other system retirant shall notify the state teachers retirement board of the employment not later than the end of the month in which the employment commences. Any overpayment of benefits to a superannuate by the retirement system resulting from an employer's failure to give timely notice may be charged to the employer and may be certified and deducted as provided in section 3307.31 of the Revised Code.

(E) On receipt of notice from an employer that a person who is an other system retirant has been employed, the state teachers retirement system shall notify the state retirement system of which the other system retirant was a member of such employment.

(F) A superannuate or other system retirant who has received an allowance or benefit for less than two months when employment subject to this section or section 3305.05 of the Revised Code commences shall forfeit the allowance or benefit for any month the superannuate or retirant is employed prior to the expiration of such period. The allowance or benefit forfeited each month shall be equal to the monthly amount the superannuate or other system retirant is eligible to receive under a single lifetime benefit plan of payment described in section 3307.60 of the Revised Code. Contributions shall be made to the retirement system from the first day of such employment, but service and contributions for that period shall not be used in the calculation of any benefit payable to the superannuate or other system retirant, and those contributions shall be refunded on the superannuate's or retirant's death or termination of the employment. Contributions made on compensation earned after the expiration of such period shall be used in calculation of the benefit or payment due under section 3307.352 of the Revised Code.

(G) On receipt of notice from the Ohio police and fire pension fund, public employees retirement system, or school employees retirement system of the re-employment of a superannuate, the state teachers retirement system shall not pay, or if paid shall recover, the amount to be forfeited by the superannuate in accordance with section 145.38, 742.26, or 3309.341 of the Revised Code.

(H) If the disability benefit of an other system retirant employed under this section is terminated, the retirant shall become a member of the state teachers retirement system, effective on the first day of the month next following the termination, with all the rights, privileges, and obligations of membership. If the retirant, after the termination of the retirant's disability benefit, earns two years of service credit under this retirement system or under the public employees retirement system, Ohio police and fire pension fund, school employees retirement system, or state highway patrol retirement system, the retirant's prior contributions as an other system retirant under this section shall be included in the retirant's total service credit, as defined in section 3307.50 of the Revised Code, as a state teachers retirement system member, and the retirant shall forfeit all rights and benefits of this section. Not more than one year of credit may be given for any period of twelve months.

(I) This section does not affect the receipt of benefits by or eligibility for benefits of any person who on August 20, 1976, was receiving a disability benefit or service retirement pension or allowance from a state or municipal retirement system in Ohio and was a member of any other state or municipal retirement system of this state.

(J) The state teachers retirement board may make the necessary rules to carry into effect this section and to prevent the abuse of the rights and privileges thereunder.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-26-2003



Section 3307.351 - Continuing contributions to state system after retirement.

(A) As used in this section:

(1) In addition to the meaning in section 3307.01 of the Revised Code, when appropriate "compensation" has the same meaning as in section 3309.01 of the Revised Code.

(2) "Earnable salary" has the same meaning as in section 145.01 of the Revised Code.

(3) "STRS position" means a position for which a member of the state teachers retirement system is making contributions to the system.

(4) "Other state retirement system" means the public employees retirement system or the school employees retirement system.

(5) "State retirement system" means the public employees retirement system, state teachers retirement system, or the school employees retirement system.

(B)

(1) Subject to division (E) of this section, a member of the state teachers retirement system who holds two or more STRS positions may retire under section 3307.57, 3307.58, or 3307.60 of the Revised Code or under an STRS defined contribution plan from the position for which the annual compensation at the time of retirement is highest and continue to contribute to the retirement system for the other STRS position or positions.

(2) Subject to division (E) of this section, a member of the state teachers retirement system who also holds one or more other positions covered by the other state retirement systems may retire under section 3307.57, 3307.58, or 3307.60 of the Revised Code or under an STRS defined contribution plan from the STRS position and continue contributing to the other state retirement systems if the annual compensation for the STRS position at the time of retirement is greater than annual compensation or earnable salary for the position, or any of the positions, covered by the other state retirement systems.

(3) Subject to division (E) of this section, a member of the state teachers retirement system who holds two or more STRS positions and at least one other position covered by one of the other state retirement systems may retire under section 3307.57, 3307.58, or 3307.60 of the Revised Code or under an STRS defined contribution plan from one of the STRS positions and continue contributing to the state teachers retirement system and the other state retirement system if the annual compensation for the STRS position from which the member is retiring is, at the time of retirement, greater than the annual compensation or earnable salary for any of the positions for which the member is continuing to make contributions.

(4) Subject to division (E) of this section, a member of the state teachers retirement system who also holds one or more other positions covered by the other state retirement systems may retire under section 3307.57, 3307.58, or 3307.60 of the Revised Code or under an STRS defined contribution plan from one of the other state retirement system positions and continue contributing to the state teachers retirement system if the annual compensation for the other state retirement system position from which the member is retiring is, at the time of retirement, greater than the annual compensation for any of the positions for which the member is continuing to make contributions.

(5) A member of the state teachers retirement system who has retired as provided in division (B)(2) or (3) of section 145.383 or division (B)(2) or (3) of section 3309.343 of the Revised Code may continue to contribute to the state teachers retirement system for an STRS position if the member held the position at the time of retirement from the other state retirement system.

(6) A member who contributes to the state teachers retirement system in accordance with division (B)(1), (3), (4), or (5) of this section shall contribute in accordance with section 3307.26 of the Revised Code. The member's employer shall contribute as provided in section 3307.28 of the Revised Code. Neither the member nor the member's survivors are eligible for any benefits based on those contributions other than those provided under section 145.384, 3307.352, or 3309.344 of the Revised Code.

(C)

(1) In determining retirement eligibility and the annual retirement allowance of a member who retires as provided in division (B)(1), (2), (3), or (4) of this section, the following shall be used to the date of retirement:

(a) The member's earnable salary and compensation for all positions covered by a state retirement system;

(b) Total service credit in any state retirement system, except that the credit shall not exceed one year of credit for any period of twelve months;

(c) The member's accumulated contributions.

(2) A member who retires as provided in division (B)(1), (2), (3), or (4) of this section is a retirant for all purposes of this chapter, except that the member is not subject to section 3307.35 of the Revised Code for a position or positions for which contributions continue under those divisions or division (B) (5) of this section.

(D) A retired member receiving a benefit under section 3307.352 of the Revised Code based on employment subject to this section is not a member of the state teachers retirement system and does not have any rights, privileges, or obligations of membership. The retired member is a superannuate for purposes of section 3307.35 of the Revised Code.

(E) Effective July 1, 2014, a member may continue to contribute to the retirement system for another STRS position or other state retirement system position under division (B)(1), (2), (3), or (4) of this section only for those positions the member continuously held for at least twelve consecutive months immediately prior to retirement under section 3307.57, 3307.58, or 3307.60 of the Revised Code or an STRS defined contribution plan.

(F) The state teachers retirement board may adopt rules to carry out this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.352 - Retirant may apply for monthly annuity or lump sum payment.

For purposes of this section, "superannuate" includes a member who retired under section 3307.351 of the Revised Code.

(A) Except as provided in division (B)(3) of this section, a superannuate or other system retirant who has made contributions under section 3307.35 or 3307.351 of the Revised Code may file an application with the state teachers retirement system for a benefit consisting of a single life annuity. The annuity shall have a reserve equal to the amount of the superannuate's or retirant's accumulated contributions, as defined in section 3307.50 of the Revised Code, for the period of employment, other than the contributions excluded pursuant to division (F) of section 3307.35 of the Revised Code, and an amount determined by the state teachers retirement board from the employers' trust created by section 3307.14 of the Revised Code, plus interest credited to the date of retirement at a rate of interest determined by the board. The superannuate or other system retirant shall elect either to receive the benefit as a monthly annuity for life or a lump sum payment discounted to the present value using a rate of interest determined by the board, except that if the monthly annuity would be less than twenty-five dollars per month the superannuate or retirant shall receive a lump sum payment.

A benefit payable under this division shall commence on the first day of the month immediately following the latest of the following:

(1) The last day for which compensation for employment subject to this section was paid;

(2) Attainment by the superannuate or other system retirant of age sixty-five;

(3) If the superannuate or other system retirant was previously employed under section 3307.35 or 3307.351 of the Revised Code and previously received or is receiving a benefit under this division, completion of a period of twelve months since the effective date of the last benefit under this division.

(B)

(1) A superannuate or other system retirant under age sixty-five who has made contributions under section 3307.35 or 3307.351 of the Revised Code may file an application with the state teachers retirement system for a return of those contributions if both of the following conditions are met:

(a) The superannuate or retirant has terminated, for any reason other than death, the employment for which the contributions were made.

(b) If the superannuate or retirant received a return of contributions under this division for a previous period of employment under section 3307.35 or 3307.351 of the Revised Code, twelve months have passed since the date the retirement system returned the contributions.

(2) A return of contributions under this division shall consist of the sum of the following:

(a) The contributions the superannuate or other system retirant made under section 3307.35 or 3307.351 of the Revised Code other than the contributions excluded under division (F) of section 3307.35 of the Revised Code;

(b) Interest at a rate determined by the state teachers retirement board credited through the later of the month the superannuate or retirant terminated the employment for which the contributions are made or the date required by division (B)(1)(b) of this section.

(3) Payment of a return of contributions under this division shall be made on a date determined by the state teachers retirement board but shall be not earlier than the later of the first day of the first month following termination of employment or the date required by division (B)(1)(b) of this section. The payment cancels the superannuate or retirant's right to a benefit under division (A) of this section for the service for which the contributions were made.

(C)

(1) If a superannuate or other system retirant who made contributions under section 3307.35 or 3307.351 of the Revised Code dies before receiving a benefit under division (A) of this section or a return of contributions under division (B) of this section, a lump sum payment shall be paid to the beneficiary designated under division (D)(1) of section 3307.562 of the Revised Code. The lump sum shall be calculated in accordance with division (A) of this section, except that the interest shall be credited as follows:

(a) If the superannuate or retirant was under age sixty-five at the time of death, the interest shall be credited through the month of death.

(b) If the superannuate or retirant was age sixty-five or older at the time of death, the interest shall be credited through the later of the month in which the superannuate or retirant terminated the employment for which the contributions are made or the month the superannuate or retirant attained age sixty-five.

(2) If at the time of death a superannuate or other system retirant receiving a monthly annuity under division (A) of this section has received less than the superannuate or retirant would have received as a lump sum payment, the difference between the amount received and the amount that would have been received as a lump sum payment shall be paid to the superannuate's or retirant's beneficiary designated under division (D)(1) of section 3307.562 of the Revised Code.

(D) No amount received under this section shall be included in determining an additional benefit under section 3307.67 of the Revised Code or any other post-retirement benefit increase.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001; 04-11-2005



Section 3307.353 - Reemployed superannuate or rehire in position filled by vote of members of board or commission.

(A) This section applies in the case of a person who is or most recently has been employed by an employer in a position that is customarily filled by a vote of members of a board or commission.

(B) A board or commission that proposes to continue the employment as a reemployed superannuate or rehire as a reemployed superannuate to the same position an individual described in division (A) of this section shall do both of the following in accordance with rules adopted under division (C) of this section:

(1) Not less than sixty days before the employment as a reemployed superannuate is to begin, give public notice that the person is or will be retired and is seeking employment with the employer;

(2) Between fifteen and thirty days before the employment as a reemployed superannuate is to begin and after complying with division (B)(1) of this section, hold a public meeting on the issue of the person being employed by the employer. The notice regarding division (B)(1) of this section shall include the time, date, and location at which the public meeting is to take place.

(C) The state teachers retirement board shall adopt rules as necessary to implement this section.

Effective Date: 09-26-2003



Section 3307.36 - Amended and Renumbered RC 3307.52.

Effective Date: 07-13-2000



Section 3307.37 - Restitution order based on theft in office or certain sex offenses.

(A) Notwithstanding any other provision of this chapter, any payment that is to be made under a pension, annuity, allowance, or other type of benefit payable under this chapter, other than a survivorship benefit, that has been granted to a person under this chapter, any payment of accumulated contributions standing to a person's credit under this chapter, and any payment of any other amounts to be paid to a person under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any withholding order issued pursuant to section 2907.15 of the Revised Code or division (C)(2)(b) of section 2921.41 of the Revised Code, and the state teacher's retirement board shall comply with that withholding order in making the payment.

(B) Notwithstanding any other provision of this chapter, if the board receives notice pursuant to section 2907.15 of the Revised Code or division (D) of section 2921.41 of the Revised Code that a person who has contributions standing to the person's credit pursuant to this chapter is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment of those contributions, of any other amounts to be paid under this chapter upon the person's withdrawal of contributions pursuant to this chapter, or of any amount to be paid as a lump sum or single payment under section 3307.35 of the Revised Code shall be made prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the charge and no motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the day on which final disposition of the charge is made;

(2) If the person is convicted of or pleads guilty to the charge and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the day on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty or not guilty by reason of insanity of the charge, the day on which final disposition of the charge is made.

Effective Date: 07-13-2000



Section 3307.371 - Order for division of marital property.

(A) As used in this section, "alternate payee," "benefit," "lump sum payment," "participant," and "public retirement program" have the same meanings as in section 3105.80 of the Revised Code.

(B) On receipt of an order issued under section 3105.171 or 3105.65 of the Revised Code, the state teachers retirement system shall determine whether the order meets the requirements of sections 3105.80 to 3105.90 of the Revised Code. The system shall retain in the participant's record an order the board determines meets the requirements. Not later than sixty days after receipt, the system shall return to the court that issued the order any order the system determines does not meet the requirements.

(C) The system shall comply with an order retained under division (B) of this section at the following times as appropriate:

(1) If the participant has applied for or is receiving a benefit or has applied for but not yet received a lump sum payment, as soon as practicable;

(2) If the participant has not applied for a benefit or lump sum payment, on application by the participant for a benefit or lump sum payment.

(D) If the system transfers a participant's service credit or contributions made by or on behalf of a participant to a public retirement program that is not named in the order, the system shall do both of the following:

(1) Notify the court that issued the order by sending to the court a copy of the order and the name and address of the public retirement program to which the transfer was made.

(2) Send a copy of the order to the public retirement program to which the transfer was made.

(E) If it receives a participant's service credit or contributions and a copy of an order as provided in division (D) of this section, the system shall administer the order as if it were the public retirement program named in the order.

(F) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code or to an order described in that section and an order issued in accordance with Chapter 3119., 3121., 3123., or 3125. of the Revised Code, the system shall, after determining that the amounts that are or will be withheld will cause the benefit or lump sum payment to fall below the limits described in section 3105.85 of the Revised Code, do all of the following:

(1) Establish, in accordance with division (G) of this section and subject to the limits described in section 3105.85 of the Revised Code, the priority in which the orders are or will be paid by the system in accordance with division (G) of this section;

(2) Reduce the amount paid to an alternate payee based on the priority established under division (F)(1) of this section;

(3) Notify, by regular mail, a participant and alternate payee of any action taken under this division.

(G) A withholding or deduction notice issued in accordance with Chapter 3119., 3121., 3123., or 3125. of the Revised Code or an order described in section 3115.32 of the Revised Code has priority over all other orders and shall be complied with in accordance with child support enforcement laws. All other orders are entitled to priority in order of earliest retention by the system. The system is not to retain an order that provides for the division of property unless the order is filed in a court with jurisdiction in this state.

(H) The system is not liable in civil damages for loss resulting from any action or failure to act in compliance with this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 01-01-2002



Section 3307.372 - Forfeiture of retirement benefits under RC 2929.192.

(A) Notwithstanding any other provision of this chapter, any payment of accumulated contributions standing to a person's credit under this chapter and any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code, and the state teachers retirement system shall comply with that order in making the payment. Upon payment of the person's accumulated contributions and cancellation of the corresponding service credit, a person who is subject to the forfeiture described in this division may not restore the canceled service credit under this chapter or under Chapter 145., 742., 3305., 3309., or 5505. of the Revised Code.

(B) Notwithstanding any other provision of this chapter, if the system receives notice pursuant to section 2901.43 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony in the circumstances specified in the particular division, all of the following apply:

(1) No payment of those accumulated contributions or of any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(a) If the person is convicted of or pleads guilty to the charge and forfeiture is ordered under division (A) or (B) of section 2929.192 of the Revised Code, the day on which the system receives from the court a copy of the journal entry of the offender's sentence under that section;

(b) If the charge against the person is dismissed, the person is found not guilty of the charge, or the person is found not guilty by reason of insanity of the charge, the day on which the system receives notice of the final disposition of the charge.

(2) The system shall not process any application for payment under this chapter from the person prior to the final disposition of the charge.

Effective Date: 2008 SB3 05-13-2008



Section 3307.373 - Benefits subject to termination.

Notwithstanding any other provision of this chapter, a disability benefit granted under this chapter is subject to an order issued under section 2929.193 of the Revised Code. The state teachers retirement board shall comply with the order.

On receipt of notice under section 2901.43 of the Revised Code that a state teachers retirement system member is charged with an offense listed in division (D) of section 2929.192 of the Revised Code under the circumstances specified in that division, the system shall determine whether the member has been granted a disability benefit. If so, the system shall send written notice to the prosecutor assigned to the case that the member has been granted a disability benefit under this chapter and may be subject to section 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 3307.38 to 3307.384 - Amended and Renumbered RC 3307.58, 3307.35, 3307.691, 3307.79, 3307.692.

Effective Date: 07-13-2000



Section 3307.39 - Group health insurance coverage for retired persons and survivors.

(A) The state teachers retirement board may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a policy or contract of health, medical, hospital, or surgical benefits, or any combination thereof, for those individuals receiving, under the STRS defined benefit plan , service retirement or a disability or survivor benefit who subscribe to the plan. Notwithstanding any other provision of this chapter, the policy or contract may also include coverage for any eligible individual's spouse and dependent children and for any of the individual's sponsored dependents as the board considers appropriate. If all or any portion of the policy or contract premium is to be paid by any individual receiving service retirement or a disability or survivor benefit, the individual shall, by written authorization, instruct the board to deduct the premium agreed to be paid by the individual to the companies, corporations, or agencies.

The board may contract for coverage on the basis of part or all of the cost of the coverage to be paid from appropriate funds of the state teachers retirement system. The cost paid from the funds of the system shall be included in the employer's contribution rate provided by section 3307.28 of the Revised Code.

The board may enter into an agreement under this division for coverage of recipients of benefits under an STRS defined contribution plan if the plan selected includes health, medical, hospital, or surgical benefits, or any combination thereof. The board may contract for coverage on the basis that the cost of the coverage will be paid by the recipient or by the plan to which the recipient contributed under this chapter. The board may offer to recipients plans that provide for different levels of coverage or for prepayment of the cost of coverage.

The board may provide for self-insurance of risk or level of risk as set forth in the contract with the companies, corporations, or agencies, and may provide through the self-insurance method specific benefits as authorized by the rules of the board.

(B) The board may make a monthly payment to each recipient of service retirement, or a disability or survivor benefit under the STRS defined benefit plan who is enrolled in coverage under part B of the medicare program established under Title XVIII of "The Social Security Amendments of 1965," 79 Stat. 301 (1965), 42 U.S.C.A. 1395j, as amended, and may make a monthly payment to a recipient of benefits under an STRS defined contribution plan who is eligible for that insurance coverage if the monthly payments are funded through the plan selected by the recipient. The payment shall be the greater of the following:

(1) Twenty-nine dollars and ninety cents;

(2) An amount determined by the board, which shall not exceed ninety per cent of the basic premium for the coverage , , except that the amount shall not exceed the amount paid by the recipient.

At the request of the board, the recipient shall certify the amount paid by the recipient for coverage described in this division.

The board shall make all payments under this division beginning the month following receipt of satisfactory evidence of the payment for the coverage.

(C) The board shall establish by rule requirements for the coordination of any coverage, payment, or benefit provided under this section with any similar coverage, payment, or benefit made available to the same individual by the public employees retirement system, Ohio police and fire pension fund, school employees retirement system, or state highway patrol retirement system.

(D) The board shall make all other necessary rules pursuant to the purpose and intent of this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.391 - Establishing programs for long term health care insurance.

The state teachers retirement board may establish a program under which members of the state teachers retirement system, employers on behalf of members, and persons receiving benefits under this chapter are permitted to participate in contracts for long-term health care insurance. Participation may include dependents and family members. If a participant in a contract for long-term care insurance leaves employment, the participant and the participant's dependents and family members may, at their election, continue to participate in a program established under this section in the same manner as if the participant had not left employment, except that no part of the cost of the insurance shall be paid by the participant's former employer.

Such program may be established independently or jointly with one or more of the other retirement systems. For purposes of this section, "retirement systems" has the same meaning as in division (A) of section 145.581 of the Revised Code.

The board may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a long-term care insurance policy or contract. However, prior to entering into such an agreement with an insurance company or health insuring corporation, the board shall request the superintendent of insurance to certify the financial condition of the company or corporation. The board shall not enter into the agreement if, according to that certification, the company or corporation is insolvent, is determined by the superintendent to be potentially unable to fulfill its contractual obligations, or is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or under an order of supervision by the superintendent.

The board may adopt rules in accordance with section 111.15 of the Revised Code governing the program. Any rules adopted by the board shall establish methods of payment for participation under this section, which may include establishment of a payroll deduction plan under section 3307.701 of the Revised Code, deduction of the full premium charged from a person's benefit, or any other method of payment considered appropriate by the board. If the program is established jointly with one or more of the other retirement systems, the rules also shall establish the terms and conditions of such joint participation.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.392 - Lump sum payment for death benefit.

The state teachers retirement board may establish a death benefit plan providing for a lump sum payment to eligible beneficiaries, in addition to the lump sum payment made under section 3307.661 of the Revised Code, on the death of a person receiving an allowance or benefit pursuant to this chapter. Any plan established under this section shall be administered separately from any other benefit or plan governed by this chapter and shall require that charges paid by participants cover the additional liability resulting from the death benefit as determined by an actuary employed by the board. Participation shall be limited to persons receiving an allowance or benefit pursuant to this chapter. The board shall establish charges and conditions of eligibility for participation in any plan established under this section. A person who elects to participate in a plan by written authorization shall instruct the board to deduct the amount charged under the plan from the person's allowance or benefit. The board may enter into contracts with insurance companies, financial institutions, or other entities for the purpose of providing a death benefit plan under this section.

Effective Date: 07-13-2000



Section 3307.393 - Additional deposits to fund medical expenses.

As used in this section, "STRS defined benefit plan" means the plan established under sections 3307.50 to 3307.79 of the Revised Code and "STRS defined contribution plan" means a plan established under section 3307.81 of the Revised Code. The STRS defined benefit plan or a STRS defined contribution plan may include a program under which a member participating in the plan or a member's employer is permitted to make additional deposits for the purpose of providing funds for the payment of health, medical, hospital, surgical, dental, or vision care expenses, including insurance premiums, deductible amounts, or copayments. The program may be a voluntary employees' beneficiary association, as described in section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9), as amended; an account described in section 26 U.S.C. 401(h) of the Internal Revenue Code, 26 U.S.C. 401(h), as amended; a medical savings account; or a similar type of program under which an individual may accumulate funds for the purpose of paying such expenses. To implement the program, the state teachers retirement board may enter into agreements with insurance companies or other entities authorized to conduct business in this state. If the STRS defined benefit plan or a STRS defined contribution plan includes a program described in this section, the board shall adopt rules to establish and administer the program.

Effective Date: 04-06-2007



Section 3307.40 - Amended and Renumbered RC 3307.392.

Effective Date: 07-13-2000



Section 3307.401 to 3307.4013 - Amended and Renumbered RC 3307.693, 3307.694, 3307.67, 3307.695, 3307.61, 3307.696, 3307.697, 3307.671, 3307.698, 3307.699, 3307.6910, 3307.46, 3307.6911.

Effective Date: 07-13-2000



Section 3307.41 - Tax exemptions.

The right of an individual to a pension, an annuity, or a retirement allowance itself, the right of an individual to any optional benefit, or any other right or benefit accrued or accruing to any individual under this chapter, the various funds created by section 3307.14 of the Revised Code, and all moneys, investments, and income from moneys or investments are exempt from any state tax, except the tax imposed by section 5747.02 of the Revised Code, and are exempt from any county, municipal, or other local tax, except income taxes imposed pursuant to section 5748.02 , 5748.08, or 5748.09 of the Revised Code, and, except as provided in sections 3105.171, 3105.65, 3115.32, 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 3307.37, 3307.372, and 3307.373 of the Revised Code, shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever, and shall be unassignable except as specifically provided in this chapter or sections 3105.171, 3105.65, 3115.32, 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 2008 SB3 05-13-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3307.411, 3307.412 - Amended and Renumbered RC 3307.76, 3307.761.

Effective Date: 07-13-2000



Section 3307.42 - Acquiring vested right in pension when granted; suspension of benefits.

(A) Except as provided in section 3307.373 of the Revised Code, the granting to any person of an allowance, annuity, pension, or other benefit under the STRS defined benefit plan , or the granting of a benefit under an STRS defined contribution plan , pursuant to an action of the state teachers' retirement board vests a right in such person, so long as the person remains the beneficiary of any of the funds established by section 3307.14 of the Revised Code, to receive the allowance, annuity, pension, or benefit at the rate fixed at the time of granting the allowance, annuity, pension, or benefit. Such right shall also be vested with equal effect in the beneficiary of a grant heretofore made from any of the funds named in section 3307.14 of the Revised Code.

(B)

(1) The state teachers retirement system may suspend the benefit of a person receiving a benefit under section 3307.58 or 3307.59 of the Revised Code, a disability benefit under section 3307.63 or 3307.631 of the Revised Code, a survivor benefit under section 3307.66 of the Revised Code, any payment under section 3307.352 of the Revised Code, a benefit under section 3307.60 of the Revised Code as a beneficiary, or a benefit under an STRS defined contribution plan under either of the following circumstances:

(a) The retirement system has good cause to believe that the person receiving benefits is incapacitated and no other person has authority to act or receive benefits on the person's behalf.

(b) The retirement system learns that the person receiving benefits is missing, and no person provides evidence satisfactory to the system that the person is alive and is entitled to receive benefits.

(2) Benefits shall resume on presentation of evidence satisfactory to the board that the person is no longer incapacitated or is alive and entitled to receive benefits. Any missed payments shall be paid in a single lump sum payment.

(3) A benefit suspended under division (B)(1)(b) of this section shall be terminated on presentation to the board of a decree of presumed death. Notwithstanding section 2121.04 of the Revised Code, the termination shall be retroactive to the date the benefit was suspended.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 07-13-2000



Section 3307.421 - Amended and Renumbered RC 3307.513.

Effective Date: 07-13-2000



Section 3307.43, 3307.431 - Amended and Renumbered RC 3307.63, 3307.631.

Effective Date: 07-13-2000



Section 3307.44 - Waiver of rights.

(A) Any person who is receiving an allowance, as defined in section 3307.50 of the Revised Code, benefit, or increase under this chapter may, at any time, waive the person's rights thereto, or to a portion thereof, by filing a written notice of waiver with the state teachers retirement board. Except as provided in division (B) of this section, such waiver shall remain in effect until the first day of the month following the person's death or the filing of the person's written cancellation of such waiver with the board. Any amount so waived shall forever be forfeited.

(B) If a beneficiary waives in writing all claim to any benefits under this chapter prior to receipt of the first benefit, the waiver shall put into effect the succession of beneficiaries as provided in division (C) of section 3307.562 of the Revised Code and shall be irrevocable.

Effective Date: 07-13-2000



Section 3307.45 - [Repealed].

Effective Date: 11-20-1973



Section 3307.46 - Increasing pension, benefit, or allowance when limits of 26 USC 415 are raised.

Whenever the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, are raised, the state teachers retirement board may increase the amount of the pension, benefit, or allowance of any person whose pension, benefit, or allowance payable under section 3307.58, 3307.59, 3307.63, 3307.631, or 3307.67 of the Revised Code or an STRS defined contribution plan was limited by the application of section 415. The amount of the increased pension, benefit, or allowance shall not exceed the lesser of the amount the person would have received if the limits established by section 415 had not been applied or the amount the person is eligible to receive subject to the new limits established by section 415.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.461 - Establishing and maintaining qualified governmental excess benefit arrangement.

The state teachers retirement board may establish and maintain a qualified governmental excess benefit arrangement that meets the requirements of division (m) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, and any regulations adopted thereunder. If established, the arrangement shall be a separate portion of the state teachers retirement system and be maintained solely for the purpose of providing to retired members that part of a benefit otherwise payable under this chapter that exceeds the limits established by section 415 of the "Internal Revenue Code of 1986," as amended. Members participating in an arrangement established under this section shall not be permitted to elect to defer compensation to the arrangement. Contributions to and benefits paid under an arrangement shall not be payable from a trust that is part of the system unless the trust is maintained solely for the purpose of providing such benefits. The board shall adopt rules to administer an arrangement established under this section.

Effective Date: 07-13-2000



Section 3307.47 - Recovering erroneous payments.

(A) If a person is paid any benefit or payment by the state teachers retirement system under the plans described in section 3307.031 of the Revised Code or under section 3307.371 of the Revised Code to which the person is not entitled, the benefit shall be repaid to the system by the person. If the person fails to make the repayment, the system shall withhold the amount due from any benefit due the person or the person's beneficiary under this chapter.

(B) If an alternate payee under section 3307.371 of the Revised Code fails to make a repayment required by division (A) of this section, the system may withhold the amount due from any benefit due the retirant who was subject to the order under which the alternate payee was paid or due a survivor or beneficiary of the retirant.

(C) If a survivor or beneficiary of a retirant fails to make a repayment required by division (A) of this section, the system may withhold the amount due from any benefit or payment due any other survivor or beneficiary of the retirant receiving benefits or payments under this chapter.

(D) If a child support enforcement agency fails to repay an overpayment of child support, the system may withhold the amount due from any benefit due a survivor or beneficiary of the retirant who was subject to the child support order.

(E) If a person receives any payment pursuant to section 3307.39 of the Revised Code to which the person is not entitled, including any payment to a third party on the person's behalf, the payment to which the person is not entitled shall be repaid to the retirement system. If the person or third party fails to make the repayment, the retirement system shall withhold the amount due, or portion of the amount due, from any payment or benefit due the person or person's beneficiary under this chapter.

(F) The retirement system may collect amounts due under this chapter in any other manner the system considers appropriate, as provided by law.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 01-01-2002



Section 3307.48 - .

(A) As used in this section, "disability benefit recipient" means a recipient of a disability benefit under any of the following:

(1) Section 3307.63 of the Revised Code;

(2) Section 3307.631 of the Revised Code;

(3) The STRS combined plan.

(B) A disability benefit recipient, notwithstanding section 3319.13 of the Revised Code, shall retain membership in the state teachers retirement system and shall be considered on leave of absence during the first five years following the effective date of a disability benefit.

The state teachers retirement board shall require any disability benefit recipient to submit to an annual medical examination by a physician selected by the board, except that the board may forgo the medical examination if the board's physician determines that the recipient's disability is ongoing or may require additional examinations if the board's physician determines that additional information should be obtained. If a disability benefit recipient refuses to submit to a medical examination, the recipient's disability benefit shall be suspended until the recipient withdraws the refusal. If the refusal continues for one year, all the recipient's rights under and to the disability benefit shall be terminated as of the effective date of the original suspension.

After the examination, the examiner shall report and certify to the board whether the disability benefit recipient is no longer physically and mentally incapable of resuming the service from which the recipient was found disabled. If the board concurs in a report by the examining physician that the disability benefit recipient is no longer incapable, the board shall order termination of payment of a disability benefit not later than the following thirty-first day of August or upon employment as a teacher prior thereto. The board shall provide notice to the recipient of the board's order. At the request of the recipient, a hearing on the order shall be conducted in accordance with procedures established by the board. If the leave of absence has not expired, the board shall so certify to the disability benefit recipient's last employer before being found disabled that the recipient is no longer physically and mentally incapable of resuming service that is the same or similar to that from which the recipient was found disabled. If the recipient was under contract at the time the recipient was found disabled, the employer by the first day of the next succeeding year shall restore the recipient to the recipient's previous position and salary or to a position and salary similar thereto, unless the recipient was dismissed or resigned in lieu of dismissal for dishonesty, misfeasance, malfeasance, or conviction of a felony.

An individual receiving a disability benefit from the system shall be ineligible to perform any teaching service, as defined by the board. A disability benefit shall immediately terminate if the disability benefit recipient performs any teaching service in this state or elsewhere. The board shall notify the recipient that the benefit is terminated. The recipient may submit, not later than thirty days after the date the notice is sent, to the board information specifying that the disability recipient did not perform teaching services while receiving disability benefits along with any supporting evidence available to the recipient. The board shall review the information and any accompanying evidence to determine whether the individual performed teaching services. The board may designate an individual to review the information and submit a recommendation to the board. The board shall determine whether the benefit was correctly terminated. If not, the benefit shall be reinstated and any missed payments paid to the recipient. The board's decision is final.

If any employer should employ or reemploy a disability benefit recipient prior to the termination of a disability benefit, the employer shall file notice of employment with the board designating the date of the employment. If the disability benefit recipient received a disability benefit and performed teaching services for all or any part of the same month, the recipient shall repay to the annuity and pension reserve fund the amount of the disability benefit received by the recipient from the beginning of employment.

Each disability benefit recipient shall file with the board an annual statement of earnings, current medical information on the recipient's condition, and any other information required in rules adopted by the board. The board may waive the requirement that a disability benefit recipient file an annual statement of earnings or current medical information if the board's physician certifies that the recipient's disability is ongoing.

The board shall annually examine the information submitted by the recipient. If a disability benefit recipient refuses to file the statement or information, the disability benefit shall be suspended until the statement and information are filed. If the refusal continues for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

A disability benefit also may be terminated by the board at the request of the disability benefit recipient.

If disability retirement under section 3307.63 of the Revised Code is terminated for any reason, the annuity and pension reserves at that time in the annuity and pension reserve fund shall be transferred to the teachers' savings fund and the employers' trust fund, respectively. If the total disability benefit paid was less than the amount of the accumulated contributions of the member transferred to the annuity and pension reserve fund at the time of the member's disability retirement, then the difference shall be transferred from the annuity and pension reserve fund to another fund as required. In determining the amount of a member's account following the termination of disability retirement for any reason, the total amount paid shall be charged against the member's refundable account.

If a disability allowance paid under section 3307.631 of the Revised Code is terminated for any reason, the reserve on the allowance at that time in the annuity and pension reserve fund shall be transferred from that fund to the employers' trust fund.

If a former disability benefit recipient again becomes a contributor, other than as an other system retirant under section 3307.35 of the Revised Code, to this retirement system, the school employees retirement system, or the public employees retirement system, and completes at least two additional years of service credit, the former disability benefit recipient shall receive credit for the period as a disability benefit recipient. Credit may be received for more than one period of leave as a disability benefit recipient, except that for credit received on or after July 1, 2013, the total number of years received shall not exceed the lesser of the years of contributing service following the termination of disability benefits or five years of total service credit.

Renumbered from § 3307.64 and amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.



Section 3307.49 - Amended and Renumbered RC3307.66.

Effective Date: 07-13-2000



Section 3307.50 - Defined benefit plan definitions.

As used in sections 3307.50 to 3307.79 of the Revised Code:

(A) "Prior service" means all service as a teacher before September 1, 1920, military service credit, all service prior to September 1, 1920, as an employee of any employer who comes within the public employees retirement system, the school employees retirement system, or any other state retirement system established under the laws of Ohio, and similar service in another state, credit for which was procured by a member under former section 3307.33 of the Revised Code, prior to June 25, 1945. Prior service credit shall not be granted to any member for service for which credit or benefits have been received in any other state retirement system in Ohio or for credit that was forfeited by withdrawal of contributions, unless the credit has been restored. If the teacher served as an employee in any two or all of the capacities, "prior service" means the total combined service in the capacities prior to September 1, 1920.

If a teacher who has been granted prior service credit for service rendered prior to September 1, 1920, as an employee of an employer who comes within the public employees retirement system or the school employees retirement system, establishes, subsequent to September 16, 1957, and before retirement, three years of contributing service in the public employees retirement system, or one year in the school employees retirement system, the prior service credit granted shall become, at retirement, the liability of the other system if the prior service or employment was in a capacity covered by that system.

(B) "Total service," "total service credit," except as provided in section 3307.57 of the Revised Code, or "Ohio service credit" means all service of a member of the state teachers retirement system since last becoming a member and, in addition thereto, restored service credit under section 3307.71 of the Revised Code, all prior service credit, all military service credit computed as provided in this chapter, and all other service credit established under sections 3307.26, 3307.53, 3307.72, 3307.73, 3307.74, 3307.76, 3307.761, 3307.763, 3307.77, 3307.771, and 3307.78 and former sections 3307.513, 3307.514, and 3307.52 of the Revised Code, and Section 3 of Amended Substitute Senate Bill No. 530 of the 114th general assembly.

(C)

(1) "Service retirement" means retirement as provided in section 3307.58 or 3307.59 of the Revised Code.

(2) "Disability retirement" means retirement as provided in section 3307.63 of the Revised Code.

(D) "Accumulated contributions" means the sum of all amounts credited to a contributor's individual account in the teachers' savings fund, together with interest credited thereon at the rates approved by the state teachers retirement board prior to retirement.

(E) "Annuity" means payments for life derived from contributions made by a contributor and paid from the annuity and pension reserve fund. All annuities shall be paid in twelve equal monthly installments.

(F) "Pensions" means annual payments for life derived from appropriations made by an employer and paid from the annuity and pension reserve fund. All pensions shall be paid in twelve equal monthly installments.

(G)

(1) "Allowance" means the pension plus the annuity, or any other payment under the STRS defined benefit plan, and includes a disability allowance or disability benefit.

(2) "Disability allowance" means an allowance paid on account of disability under section 3307.631 of the Revised Code.

(3) "Disability benefit" means a benefit paid as disability retirement under section 3307.63 of the Revised Code, as a disability allowance under section 3307.631 of the Revised Code, or as a disability benefit under section 3307.57 of the Revised Code.

(H) "Annuity reserve" means the present value, computed upon the basis of mortality tables adopted by the state teachers retirement board with interest, of all payments to be made on account of any annuity, or benefit in lieu of any annuity, granted to a member.

(I) "Pension reserve" means the present value, computed upon the basis of mortality tables adopted by the state teachers retirement board with interest, of all payments to be made on account of any pension, or benefit in lieu of any pension, granted to a member or to a beneficiary.

(J) "Retirant" means any former member who is granted age and service retirement as provided in sections 3307.57, 3307.58, 3307.59, and 3307.60 of the Revised Code.

(K) "Disability benefit recipient" means a member who is receiving a disability benefit.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.501 - Final average salary.

(A) As used in this section, "percentage increase" means the percentage that an increase in compensation is of the compensation paid prior to the increase.

(B) Notwithstanding division (L) of section 3307.01 of the Revised Code, for the purpose of determining final average salary under this section, "compensation" has the same meaning as in that division, except that it does not include any amount resulting from a percentage increase paid to a member during the member's two highest years of compensation that exceeds the greater of the following:

(1) The highest percentage increase in compensation paid to the member during any of the three years immediately preceding the earlier of the member's two highest years of compensation and any subsequent partial year of compensation used in calculating the member's final average salary;

(2) A percentage increase paid to the member as part of an increase generally applicable to members employed by the employer. An increase shall be considered generally applicable if it is paid to members employed by a school district board of education in positions requiring a license issued under section 3319.22 of the Revised Code in accordance with uniform criteria applicable to all such members or if paid to members employed by an employer other than a school district board of education in accordance with uniform criteria applicable to all such members.

(C) The state teachers retirement board shall determine the final average salary of a member as follows:

(1) For benefits beginning before August 1, 2015, by dividing the sum of the member's annual compensation for the three highest years of compensation for which the member made contributions plus any amount determined under division (E) of this section by three, except that if the member has a partial year of contributing service in the year the member's employment terminates and the compensation for the partial year is at a rate higher than the rate of compensation for any one of the member's highest three years of compensation, the board shall substitute the compensation for the partial year for the compensation for the same portion of the lowest of the member's three highest years of compensation;

(2) For benefits beginning on or after August 1, 2015, by dividing the sum of the member's annual compensation for the five highest years of compensation for which the member made contributions plus any amount determined under division (E) of this section by five, except that if the member has a partial year of contributing service in the year the member's employment terminates and the compensation for the partial year is at a rate higher than the rate of compensation for any one of the member's highest five years of compensation, the board shall substitute the compensation for the partial year for the compensation for the same portion of the lowest of the member's five highest years of compensation.

If a member has less than the requisite years of contributing membership, the member's final average salary shall be the member's total compensation for the period of contributing membership plus any amount determined under division (E) of this section divided by the total years, including any portion of a year, of contributing service.

For the purpose of calculating benefits payable to a member qualifying for service credit under division (I) of section 3307.01 of the Revised Code, the board shall calculate the member's final average salary by dividing the member's total compensation as a teacher covered under this chapter plus any amount determined under division (E) of this section by the total number of years, including any portion of a year, of contributing membership during that period. If contributions were made for less than twelve months, the member's final average salary is the total amount of compensation paid to the member during all periods of contributions under this chapter.

(D) Contributions made by a member and an employer on amounts that, pursuant to division (B) of this section, are not compensation or are not included, pursuant to division (E) of this section, for the purpose of determining final average salary shall be treated as additional deposits to the member's account under section 3307.26 of the Revised Code and used to provide additional annuity income.

(E) The state teachers retirement board shall adopt rules establishing criteria and procedures for administering this division.

The board shall notify each applicant for retirement of any amount excluded from the applicant's compensation in accordance with division (B) of this section and of the procedures established by the board for requesting a hearing on this exclusion.

Any applicant for retirement who has had any amount excluded from the applicant's compensation in accordance with division (B) of this section may request a hearing on this exclusion. Upon receiving such a request, the board shall determine in accordance with its criteria and procedures whether, for good cause as determined by the board, all or any portion of any amount excluded from the applicant's compensation in accordance with division (B) of this section, up to a maximum of seventy-five hundred dollars, is to be included in the determination of final average salary under division (C) of this section. Any determination of the board under this division shall be final.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.51 - Actuarial valuation of pension assets, liabilities, and funding requirements.

(A) The state teachers retirement board shall have prepared annually by or under the supervision of an actuary an actuarial valuation of the pension assets, liabilities, and funding requirements of the STRS defined benefit plan . The actuary shall complete the valuation in accordance with actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries and prepare a report of the valuation. The report shall include all of the following:

(1) A summary of the benefit provisions evaluated;

(2) A summary of the census data and financial information used in the valuation;

(3) A description of the actuarial assumptions, actuarial cost method, and asset valuation method used in the valuation, including a statement of the assumed rate of payroll growth and assumed rate of growth or decline in the number of members contributing to the retirement system;

(4) A summary of findings that includes a statement of the actuarial accrued pension liabilities and unfunded actuarial accrued pension liabilities;

(5) A schedule showing the effect of any changes in the benefit provisions, actuarial assumptions, or cost methods since the last annual actuarial valuation;

(6) A statement of whether contributions to the retirement system are expected to be sufficient to satisfy the funding objectives established by the board.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of January following the year for which the valuation was made.

(B) At such times as the state teachers retirement board determines, and at least once in each quinquennial period, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the mortality, service, and other experience of the members, retirants, and beneficiaries of the system, and other system retirants as defined in section 3307.35 of the Revised Code to update the actuarial assumptions used in the actuarial valuation required by division (A) of this section. The actuary shall prepare a report of the actuarial investigation. The report shall be prepared and any recommended changes in actuarial assumptions shall be made in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The report shall include all of the following:

(1) A summary of relevant decrement and economic assumption experience observed over the period of the investigation;

(2) Recommended changes in actuarial assumptions to be used in subsequent actuarial valuations required by division (A) of this section;

(3) A measurement of the financial effect of the recommended changes in actuarial assumptions.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of May following the last fiscal year of the period the report covers.

(C) The board may at any time request the actuary to make any other studies or actuarial valuations to determine the adequacy of the normal and deficiency rates of contribution provided by section 3307.28 of the Revised Code, and those rates may be adjusted by the board, as recommended by the actuary, effective as of the first of any year thereafter.

(D) The board shall have prepared by or under the supervision of an actuary an actuarial analysis of any introduced legislation expected to have a measurable financial impact on the retirement system. The actuarial analysis shall be completed in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary shall prepare a report of the actuarial analysis, which shall include all of the following:

(1) A summary of the statutory changes that are being evaluated;

(2) A description of or reference to the actuarial assumptions and actuarial cost method used in the report;

(3) A description of the participant group or groups included in the report;

(4) A statement of the financial impact of the legislation, including the resulting increase, if any, in the employer normal cost percentage; the increase, if any, in actuarial accrued liabilities; and the per cent of payroll that would be required to amortize the increase in actuarial accrued liabilities as a level per cent of covered payroll for all active members over a period not to exceed thirty years;

(5) A statement of whether the scheduled contributions to the system after the proposed change is enacted are expected to be sufficient to satisfy the funding objectives established by the board.

Not later than sixty days from the date of introduction of the legislation, the board shall submit a copy of the actuarial analysis to the legislative service commission, the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation, and the Ohio retirement study council.

(E) The board shall have prepared annually a report giving a full accounting of the revenues and costs relating to the provision of benefits under section 3307.39 of the Revised Code. The report shall be made as of June 30, 1997, and the thirtieth day of June of each year thereafter. The report shall include the following:

(1) A description of the statutory authority for the benefits provided;

(2) A summary of the benefits;

(3) A summary of the eligibility requirements for the benefits;

(4) A statement of the number of participants eligible for the benefits;

(5) A description of the accounting, asset valuation, and funding method used to provide the benefits;

(6) A statement of the net assets available for the provisions of benefits as of the last day of the fiscal year;

(7) A statement of any changes in the net assets available for the provision of benefits, including participant and employer contributions, net investment income, administrative expenses, and benefits provided to participants, as of the last day of the fiscal year;

(8) For the last six consecutive fiscal years, a schedule of the net assets available for the benefits, the annual cost of benefits, administrative expenses incurred, and annual employer contributions allocated for the provision of benefits;

(9) A description of any significant changes that affect the comparability of the report required under this division;

(10) A statement of the amount paid under division (B) of section 3307.39 of the Revised Code.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the thirty-first day of December following the year for which the report was made.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.511 - Data required for preparation of mortality and service tables.

The state teachers retirement board shall collect and keep in convenient form such data as is necessary for the preparation of the required mortality and service tables, and for the compilation of such other information as is required for the actuarial valuation of the assets and liabilities of the funds listed in divisions (A) to (F) of section 3307.14 of the Revised Code. On the basis of mortality and service experience of the members, retirants, and beneficiaries of the state teachers retirement system, and other system retirants contributing in accordance with section 3307.35 of the Revised Code, the board shall adopt tables to be used for valuation purposes and for determining the amount of annuities to be allowed on the basis of the contributions.

Effective Date: 07-13-2000



Section 3307.512 - Amortizing unfunded actuarial accrued pension liability.

The state teachers retirement board shall establish a period of not more than thirty years to amortize the state teachers retirement system's unfunded actuarial accrued pension liabilities for benefits paid under the STRS defined benefit plan. If in any year the period necessary to amortize the unfunded actuarial accrued pension liability exceeds thirty years, as determined by the annual actuarial valuation required by section 3307.51 of the Revised Code, the board, not later than ninety days after receipt of the valuation, shall prepare and submit to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation a report that includes the following information:

(A) The number of years needed to amortize the unfunded actuarial accrued pension liability as determined by the annual actuarial valuation;

(B) A plan approved by the board that indicates how the board will reduce the amortization period of unfunded actuarial accrued pension liability to not more than thirty years.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.513 - Annual report disability retirement experience of each employer.

Not later than September 1, 2000, and each first day of September thereafter, the state teachers retirement board shall make and submit a report for the preceding fiscal year of the disability retirement experience of each employer. The report shall specify the total number of disability applications submitted under section 3307.62 of the Revised Code, the status of each application as of the last day of the fiscal year, total applications granted or denied, and the percentage of disability benefit recipients, as defined in section 3307.50 of the Revised Code, to the total number of the employer's employees who are members of the state teachers retirement system. The report shall be submitted to the governor, the Ohio retirement study council, and the chairpersons of the standing committees and subcommittees of the senate and house of representatives with primary responsibility for retirement legislation.

Effective Date: 07-13-2000; 04-06-2007



Section 3307.514 - [Repealed].

Effective Date: 07-13-2000



Section 3307.515 - Amended and Renumbered RC 3307.771.

Effective Date: 07-13-2000



Section 3307.52 - Service credited at retirement.

At the time of retirement under the STRS defined benefit plan , the total service credited a teacher shall consist of all the teacher's service as a teacher since the teacher last became a member and, if the teacher has a prior service certificate which is in full force and effect, all service certified on such prior service certificate.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.53 - Computing service credit.

The state teachers retirement board shall credit a year of service to any teacher participating in the STRS defined benefit plan who is employed on a full-time basis in a school district for the number of months the regular day schools of such district are in session in said district within any year. The board shall adopt appropriate rules and regulations for the determination of credit for less than a complete year of service, and shall be the final authority in determining the number of years of service credit. The board shall credit not more than one year for all service rendered in any year.

If concurrent contributions are made to two or more retirement systems, except in the case of retirement as provided in section 3307.351 of the Revised Code, service credit shall be on the basis of the ratio that contributions to this system bear to the total contributions in all such systems.

The board shall adopt rules for the purpose of determining the number of years or partial years of service credit to be granted to a member under section 3307.25 of the Revised Code. The amount of service credit shall be based on the member's length of participation in and contribution to an STRS defined contribution plan . The board shall be the final authority in determining the amount of service credit.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-14-2000



Section 3307.54 - [Repealed Effective 7/31/2014] Retirement incentive plan.

An employer may establish a retirement incentive plan for its employees who are members of the state teachers retirement system participating in the plan described in sections 3307.50 to 3307.79 of the Revised Code. The plan shall provide for purchase by the employer of service credit for eligible employees who choose to participate in the plan and for payment by the employer of the entire cost of such service credit. A plan established under this section shall remain in effect until terminated by the employer, except that, once established, the plan must remain in effect for at least one year. An employee who is a member of the state teachers retirement system shall be eligible to participate in a retirement incentive plan if the employee has attained age fifty and the employee agrees to retire and retires under section 3307.58 of the Revised Code effective within ninety days after receiving notice from the state teachers retirement system that service credit has been purchased for the member under this section. Participation in the plan shall be available to all eligible employees except that the employer may limit the number of persons for whom it purchases credit in any calendar year to a specified percentage of its employees who, on the first day of January of that year, are members of the state teachers retirement system participating in the plan described in sections 3307.50 to 3307.79 of the Revised Code. The percentage shall not be less than five per cent of such employees. If participation is limited, employees with a greater length of service with the employer have the right to elect to have credit purchased before employees with a lesser length of service with the employer. The amount of service credit purchased for any participant shall be uniformly determined but shall not exceed the lesser of the following:

(A) Five years of service credit;

(B) An amount of service credit equal to one-fifth of the total service credited to the participant under former sections 3307.513, 3307.514, and 3307.52, or sections 3307.53, 3307.57, 3307.71, 3307.72, 3307.73, 3307.74, 3307.75, 3307.751, 3307.752, 3307.76, 3307.761, 3307.763, 3307.77, 3307.771, and 3307.78 of the Revised Code. For each year of service credit purchased under this section, the employer shall pay an amount specified by the state teachers retirement board equal to the additional liability resulting from the purchase of that year of service credit as determined by an actuary employed by the board. Payments shall be made in accordance with rules adopted by the board, and the board shall notify each member when the member is credited with service purchased under this section. No payment made to the state teachers retirement system under this section shall affect any payment required by section 3307.28 of the Revised Code.

Repealed by 129th General AssemblyFile No.147,SB 342, §2, eff. 7/31/2014.

Effective Date: 04-01-2001



Section 3307.55 - [Repealed].

Effective Date: 09-16-1957



Section 3307.56 - Payment to member who ceases to be a public employee.

(A)

(1) Subject to sections 3307.37 and 3307.561 of the Revised Code and except as provided in division (B)(2) of this section, a member participating in the STRS defined benefit plan who ceases to be a teacher for any cause other than death, retirement, receipt of a disability benefit, or current employment in a position in which the member has elected to participate in an alternative retirement plan under section 3305.05 or 3305.051 of the Revised Code, upon application, shall be paid the accumulated contributions standing to the credit of the member's individual account in the teachers' savings fund plus an amount calculated in accordance with section 3307.563 of the Revised Code. If the member or the member's legal representative cannot be found within ten years after the member ceased making contributions pursuant to section 3307.26 of the Revised Code, the accumulated contributions may be transferred to the guarantee fund and thereafter paid to the member, to the member's beneficiaries, or to the member's estate, upon proper application.

(2) A member described in division (A)(1) of this section who is married at the time of application for payment and is eligible for age and service retirement under section 3307.58 or 3307.59 of the Revised Code or would be eligible for age and service retirement under either of those sections but for a forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code shall submit with the application a written statement by the member's spouse attesting that the spouse consents to the payment of the member's accumulated contributions. Consent shall be valid only if it is signed and witnessed by a notary public. If the statement is not submitted under this division, the application shall be considered an application for service retirement and shall be subject to division (G)(1) of section 3307.60 of the Revised Code.

The state teachers retirement board may waive the requirement of consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(B) This division applies to any member who is employed in a position in which the member has elected under section 3305.05 or 3305.051 of the Revised Code to participate in an alternative retirement plan and due to the election ceases to be a teacher for the purposes of that position.

Subject to sections 3307.37 and 3307.561 of the Revised Code, the state teachers retirement system shall do the following:

(1) On receipt of a certified copy of an election under section 3305.05 or 3305.051 of the Revised Code, pay, in accordance with section 3305.052 of the Revised Code, the amount described in that section to the appropriate provider;

(2) If a member has accumulated contributions, in addition to those subject to division (B)(1) of this section, standing to the credit of a member's individual account and is not otherwise in a position in which the member is considered a teacher for the purposes of that position, pay, to the provider the member selected pursuant to section 3305.05 or 3305.051 of the Revised Code, the accumulated contributions standing to the credit of the member's individual account in the teachers' saving fund plus an amount calculated in accordance with section 3307.563 of the Revised Code. The payment shall be made on the member's application.

(C) Payment of a member's accumulated contributions under division (B) of this section cancels the member's total service credit in the state teachers retirement system. A member whose accumulated contributions are paid to a provider pursuant to division (B) of this section is forever barred from claiming or purchasing service credit under the state teachers retirement system for the period of employment attributable to those contributions.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 08-01-2005; 2008 SB3 05-13-2008



Section 3307.561 - Withdrawing contributions by member who is member of another state retirement system.

(A) Except as provided in division (B) of this section, a member of the state teachers retirement system participating in the STRS defined benefit plan who has ceased to be a teacher, and who is also a member of either the public employees retirement system or school employees retirement system, or both, may not withdraw the member's accumulated contributions.

(B) On application, the state teachers retirement board shall pay a member described in division (A) of this section the member's accumulated contributions if either of the following applies:

(1) The member also withdraws the member's contributions from the other systems.

(2) The member is a participant in a PERS defined contribution plan or a plan established under section 3309.81 of the Revised Code and has withdrawn the member's contributions under the PERS defined benefit plan or the plan described in sections 3309.18 to 3309.70 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.562 - Designation or qualification of beneficiaries.

(A) As used in this section and section 3307.66 of the Revised Code:

(1) "Child" means a biological or legally adopted child of a deceased member. If a court hearing for an interlocutory decree for adoption was held prior to the member's death, "child" includes the child who was the subject of the hearing if a final decree of adoption adjudging the member's spouse as the adoptive parent is made subsequent to the member's death.

(2) "Parent" is a parent or legally adoptive parent of a deceased member.

(3) "Dependent" means a beneficiary who receives one-half of the beneficiary's support from a member during the twelve months prior to the member's death.

(4) "Surviving spouse" means an individual who establishes a valid marriage to a member at the time of the member's death by marriage certificate or pursuant to division (E) of this section.

(5) "Survivor" means a spouse, child, or dependent parent.

(B) Except as provided in division (B) of section 3307.563 or division (G)(1) of section 3307.66 of the Revised Code, should a member who is participating in the STRS defined benefit plan die before service retirement, the member's accumulated contributions, plus an amount calculated in accordance with section 3307.563 of the Revised Code, and any amounts owed and unpaid to a disability benefit recipient shall be paid to such beneficiaries as the member has nominated by written designation signed by the member and received by the state teachers retirement board prior to death. A member may designate two or more persons as beneficiaries to be paid the amount determined under this division. On and after July 1, 2013, and subject to rules adopted by the board, a member who designates two or more persons as beneficiaries shall specify the percentage of the amount that each beneficiary is to be paid. If the member has not specified the percentages, the amount shall be divided equally among the beneficiaries. If a designated beneficiary is deceased, the amount allocated to the deceased beneficiary shall be allocated to the remaining beneficiaries based on each remaining beneficiary's initial percentage. The nomination of beneficiary shall be on a form provided by the retirement board. The last nomination of any beneficiary revokes all previous nominations. The member's marriage, divorce, marriage dissolution, legal separation, or withdrawal of account, or the birth of the member's child, or the member's adoption of a child, shall constitute an automatic revocation of the member's previous designation. If a deceased member was also a member of the public employees retirement system or the school employees retirement system, the beneficiary last established among the systems shall be the sole beneficiary in all the systems.

Any beneficiary ineligible for monthly survivor benefits as provided by section 3307.66 of the Revised Code may waive in writing all claim to any benefits and such waiver shall thereby put in effect the succession of beneficiaries under division (C) of this section, provided the beneficiary thereunder is immediately eligible and agrees in writing to accept survivor benefits as provided by section 3307.66 of the Revised Code. If the accumulated contributions of a deceased member are not claimed by a beneficiary, or by the estate of the deceased member, within ten years, they shall be transferred to the guarantee fund and thereafter paid to such beneficiary or to the member's estate upon application to the board. The board shall formulate and adopt rules governing all designations of beneficiaries.

(C) Except as provided in division (G)(1) of section 3307.66 of the Revised Code, if a member dies before service retirement and is not survived by a designated beneficiary, any beneficiaries shall qualify, in the following order of precedence, with all attendant rights and privileges:

(1) Surviving spouse;

(2) Children, share and share alike;

(3) A dependent parent, if that parent elects to take survivor benefits under division (C)(2) of section 3307.66 of the Revised Code;

(4) Parents, share and share alike;

(5) Estate.

If any survivor dies before payment is made under this section or is not located prior to the ninety-first day after the board receives notification of the member's death, the survivor next in order of precedence shall qualify as a beneficiary, provided that benefits under division (C)(2) of section 3307.66 of the Revised Code are elected. In the event that the beneficiary originally determined is subsequently located, the beneficiary may qualify for benefits under division (C)(2) of section 3307.66 of the Revised Code upon meeting the conditions of eligibility set forth in division (B) of that section, but in no case earlier than the first day of the month following application by such beneficiary. Any payment made to a beneficiary as determined by the board shall be a full discharge and release to the board from any future claims.

(D)

(1) Any amount due any person, as an annuitant, receiving a monthly benefit, and unpaid to the annuitant at death, shall be paid to the beneficiary named by written designation signed by the annuitant and received by the state teachers retirement board prior to death. If no such designation has been filed, or if the beneficiary designated is deceased or is not located prior to the ninety-first day after the board receives notification of the annuitant's death, such amount shall be paid, in the following order of precedence to the annuitant's:

(a) Surviving spouse;

(b) Children, share and share alike;

(c) Parents, share and share alike;

(d) Estate.

(2) If there is no beneficiary under division (D)(1) of this section, an amount not exceeding the cost of the annuitant's burial expenses may be paid to the person responsible for the burial expenses.

For purposes of this division an "annuitant" is the last person who received a monthly benefit pursuant to the plan of payment selected by the former member. Such payment shall be a full discharge and release to the board from any future claim for such payment.

(E) If the validity of marriage cannot be established to the satisfaction of the board for the purpose of disbursing any amount due under this section or section 3307.66 of the Revised Code, the board may accept a decision rendered by a court having jurisdiction in the state in which the member was domiciled at the time of death that the relationship constituted a valid marriage at the time of death, or the "spouse" would have the same status as a widow or widower for purposes of sharing the distribution of the member's intestate personal property.

(F) As used in this division, "recipient" means an individual who is receiving or may be eligible to receive an allowance or benefit under this chapter based on the individual's service to an employer.

If the death of a member, a recipient, or any individual who would be eligible to receive an allowance or benefit under this chapter by virtue of the death of a member or recipient is caused by one of the following beneficiaries, no amount due under this chapter to the beneficiary shall be paid to the beneficiary in the absence of a court order to the contrary filed with the board:

(1) A beneficiary who is convicted of, pleads guilty to, or is found not guilty by reason of insanity of a violation of or complicity in the violation of either of the following:

(a) Section 2903.01, 2903.02, or 2903.03 of the Revised Code;

(b) An existing or former law of any other state, the United States, or a foreign nation that is substantially equivalent to section 2903.01, 2903.02, or 2903.03 of the Revised Code;

(2) A beneficiary who is indicted for a violation of or complicity in the violation of the sections or laws described in division (F)(1)(a) or (b) of this section and is adjudicated incompetent to stand trial;

(3) A beneficiary who is a juvenile found to be a delinquent child by reason of committing an act that, if committed by an adult, would be a violation of or complicity in the violation of the sections or laws described in division (F)(1)(a) or (b) of this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.563 - Interest added to withdrawn contributions.

For the purposes of this section, "service credit" includes only service credit obtained pursuant to sections 3307.53, 3307.71, 3307.712, 3307.72, and 3307.77 of the Revised Code.

(A) The state teachers retirement system shall add to a member's accumulated contributions to be paid under section 3307.56 or 3307.562 of the Revised Code an amount paid from the employers' trust fund equal to one of the following:

(1) If the member has less than three full years of service credit, an amount equal to interest on the member's accumulated contributions, compounded annually, at a rate not greater than four per cent established by the board;

(2) If the member has three or more full years of service credit, but less than five full years, an amount equal to interest on the member's accumulated contributions, compounded annually, at a rate not greater than six per cent established by the board;

(3) If the member has five or more full years of service credit, the sum of the following amounts:

(a) An amount equal to interest on the member's accumulated contributions, compounded annually, at a rate not greater than six per cent established by the board;

(b) An amount equal to fifty per cent of the sum of the member's contributions under section 3307.26, any contributions restored under section 3307.71 of the Revised Code to the extent that the amount paid to restore the credit included amounts received by the member under division (A)(3)(b) of this section, and contributions deducted under division (C) of section 3307.77 of the Revised Code plus interest on that amount at a rate not greater than six per cent established by the board.

Interest for each year included in the calculation under this section shall be calculated from the first day of the following year to the last day of the month preceding payment under section 3307.56 or 3307.562 of the Revised Code.

(B) Notwithstanding sections 3307.56 and 3307.562 of the Revised Code, neither a member who returned to contributing service after receiving disability benefits nor the beneficiaries, survivors, or estate of a deceased member who was granted disability benefits prior to death is eligible for the payment of any amount calculated under this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.57 - Coordinating and integrating membership in state retirement systems.

To coordinate and integrate membership in the state retirement systems, the following provisions apply:

(A) As used in this section:

(1) "Retirement systems" means the public employees retirement system, state teachers retirement system, and school employees retirement system.

(2) In addition to the meaning given in section 3307.50 of the Revised Code, "disability benefit" means "disability benefit" as defined in sections 145.01 and 3309.01 of the Revised Code;

(3) "Actuarial assumption rate" means the investment rate of return assumed for projecting assets in the STRS defined benefit plan.

(B) At the option of a member participating in the STRS defined benefit plan , total contributions and service credit in all retirement systems, including amounts paid to restore service credit under sections 145.311, 3307.711, and 3309.261 of the Revised Code, shall be used in determining the eligibility for benefits. If total contributions and service credit are combined, the following provisions apply:

(1) Service retirement or a disability benefit is effective on the first day of the month next following the later of:

(a) The last day for which compensation was paid;

(b) The attainment of minimum age or service credit for benefits provided under this section.

(2) "Total service credit" includes the total credit in all retirement systems except that such credit shall not exceed one year for any period of twelve months.

(3) Eligibility for a disability benefit shall be determined by the board of the state retirement system that will calculate and pay the benefit, as provided in division (B)(4) of this section. The state retirement system calculating and paying the disability benefit shall certify the determination to the board of each other state retirement system in which the member has service credit and shall be accepted by that board as sufficient for granting a disability benefit.

(4) The board of the state retirement system in which the member had the greatest service credit, without adjustment, shall calculate and pay the total benefit. If the member's credit is equal in two or more retirement systems, the system having the member's largest total contributions shall calculate and pay the total benefit.

(5) In determining the total credit to be used in calculating a benefit, credit shall not be reduced below that certified by the system or systems transferring credit, except that such total combined service credit shall not exceed one year of credit for any one "year" as defined in the statute governing the system making the calculation.

(6)

(a) The retirement system calculating and paying the benefit shall receive from the other system or systems all of the following for each year of service:

(i) The amount contributed by the member, or, in the case of service credit purchased by the member, paid by the member, that is attributable to the year of service;

(ii) An amount equal to the lesser of the employer's contributions made on behalf of the member to the retirement system for that year of service or the amount that would have been contributed by the employer for the service had the member been a member of the state teachers retirement system at the time the credit was earned;

(iii) If applicable, an amount equal to the amount paid on behalf of the member by an employer under section 145.483 of the Revised Code;

(iv) Interest compounded annually on the amounts specified in divisions (B)(6)(a)(i), (ii), and (iii) of this section at the lesser of the actuarial assumption rate for that year of the state teachers retirement system or the other retirement system or systems transferring amounts under this section.

(b) The annuity rates and mortality tables of the retirement system making the calculation and paying the benefit shall be applicable.

(c) Deposits made for the purchase of additional income, with guaranteed interest, upon the member's request, shall be transferred to the retirement system paying the regular benefit. The return upon such deposits shall be that offered by the retirement system making the calculation and paying the regular benefit.

(C) A person receiving a benefit under this section, who accepts employment amenable to coverage in any retirement system that participated in the person's combined benefit, shall be subject to the applicable provisions of law governing such re-employment.

If a retirant should be paid any amount to which the retirant is not entitled under the applicable provisions of law governing such re-employment, such amount shall be recouped by the retirement system paying such benefit by utilizing any recovery procedure available under the law of the retirement system covering such re-employment.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.58 - Eligibility for service retirement.

(A) As used in this section, "qualifying service credit" means credit earned under section 3307.53 or for which contributions were made under section 145.47 or 3309.47 of the Revised Code, credit restored under section 145.31, 3307.71, or 3309.26 of the Revised Code, and credit obtained under section 3307.761, 3307.763, or 3307.765 of the Revised Code.

(B) Any member participating in the STRS defined benefit plan who has attained the applicable combination of age and service credit shall be granted service retirement after filing with the state teachers retirement board a completed application on a form approved by the board.

(1) Except as provided in division (B)(3) of this section, a member is eligible to retire under this division if either of the following is the case:

(a) The member has five or more years of qualifying service credit and has attained age sixty-five;

(b) The member meets one of the following requirements:

(i) Before August 1, 2015, has thirty or more years of service credit at any age;

(ii) On or after August 1, 2015, but before August 1, 2017, has thirty-one or more years of service credit at any age;

(iii) On or after August 1, 2017, but before August 1, 2019, has thirty-two or more years of service credit at any age;

(iv) On or after August 1, 2019, but before August 1, 2021, has thirty-three or more years of service credit at any age;

(v) On or after August 1, 2021, but before August 1, 2023, has thirty-four or more years of service credit at any age;

(vi) On or after August 1, 2023, but before August 1, 2026, has thirty-five or more years of service credit at any age;

(vii) On or after August 1, 2026, has thirty-five or more years of service credit and has attained age sixty.

(2) Except as provided in division (B)(3) of this section, a member is eligible to retire under this division if either of the following is the case:

(a) The member has five or more years of qualifying service credit and has attained age sixty;

(b) The member meets one of the following requirements:

(i) Before August 1, 2015, has twenty-five or more years of service credit and has attained age fifty-five;

(ii) On or after August 1, 2015, but before August 1, 2017, has twenty-six or more years of service credit and has attained age fifty-five or has thirty or more years of service credit at any age;

(iii) On or after August 1, 2017, but before August 1, 2019, has twenty-seven or more years of service credit and has attained age fifty-five or has thirty or more years of service credit at any age;

(iv) On or after after August 1, 2019, but before August 1, 2021, has twenty-eight or more years of service credit and has attained age fifty-five or has thirty or more years of service credit at any age;

(v) On or after August 1, 2021, but before August 1, 2023, has twenty-nine or more years of service credit and has attained age fifty-five or has thirty or more years of service credit at any age;

(vi) On or after August 1, 2023, has thirty or more years of service credit at any age.

[Effective 6/24/2013] The board may adjust the retirement eligibility requirements of this section if the board's actuary, in its annual actuarial valuation required by section 3307.51 of the Revised Code or in other evaluations conducted under that section, determines that an adjustment does not materially impair the fiscal integrity of the retirement system or is necessary to preserve the fiscal integrity of the system.

(C) Service retirement shall be effective on the first day of the month next following the later of:

(1) The last day for which compensation was paid; or

(2) The attainment of minimum age or service credit eligibility for benefits provided under this section.

(D)

(1) Except as provided in division (E) of this section, the annual single lifetime benefit of a member whose retirement effective date is before August 1, 2013, shall be the greater of the amounts determined by the member's Ohio service credit multiplied by one of the following:

(a) Eighty-six dollars;

(b) The sum of the following amounts:

(i) For each of the first thirty years of Ohio service credit, two and two-tenths per cent of the member's final average salary or, subject to the limitation described in division (D)(1)(c) of this section, two and five-tenths per cent of the member's final average salary if the member has thirty-five or more years of service credit under section 3307.48, 3307.53, 3307.57, 3307.75, 3307.751, 3307.752, 3307.761, 3307.763, 3307.765, 3307.77, or 3307.771 of the Revised Code, division (A)(2) or (B) of former section 3307.513 of the Revised Code, former section 3307.514 of the Revised Code, section 3307.72 of the Revised Code earned after July 1, 1978, or any combination of service credit under those sections;

(ii) For each year or fraction of a year of Ohio service credit in excess of thirty years, two and two-tenths per cent of the member's final average salary or, subject to the limitation described in division (D)(1)(c) of this section, if the member has more than thirty years service credit under section 3307.48, 3307.53, 3307.57, 3307.75, 3307.751, 3307.752, 3307.761, 3307.763, 3307.765, 3307.77, or 3307.771 of the Revised Code, division (A)(2) or (B) of former section 3307.513 of the Revised Code, former section 3307.514 of the Revised Code, section 3307.72 of the Revised Code earned after July 1, 1978, or any combination of service credit under those sections, the per cent of final average salary shown in the following schedule for each corresponding year or fraction of a year of service credit under those sections that is in excess of thirty years:

Year

Per

Year

Per

of

Cent

of

Cent

Service

for that

Service

for that

Credit

Year

Credit

Year

30.01 - 31.00

2.5%

35.01 - 36.00

3.0%

31.01 - 32.00

2.6

36.01 - 37.00

3.1

32.01 - 33.00

2.7

37.01 - 38.00

3.2

33.01 - 34.00

2.8

38.01 - 39.00

3.3

34.01 - 35.00

2.9

For purposes of this schedule, years of service credit shall be rounded to the nearest one-hundredth of a year.

(c) For purposes of division (D)

(1) of this section, a percentage of final average salary in excess of two and two-tenths per cent shall be applied to service credit under section 3307.57 of the Revised Code only if the service credit was established under section 145.30, 145.301, 145.302, 145.47, 145.483, 3309.02, 3309.021, 3309.022, or 3309.47 of the Revised Code or restored under section 145.31 or 3309.26 of the Revised Code.

(2)

(a) Except as provided in division (E) of this section, the annual single lifetime benefit of a member whose retirement effective date is on or after August 1, 2013, but before August 1, 2015, shall be the amount determined by the member's Ohio service credit multiplied by the sum of the following amounts:

(i) For each of the first thirty years of Ohio service credit, two and two-tenths per cent of the member's final average salary or, subject to the limitation described in division (D)(2)(b) of this section, two and five-tenths per cent of the member's final average salary if the member has thirty-five or more years of service credit under section 3307.53, 3307.57, 3307.75, 3307.751, 3307.752, 3307.761, 3307.763, 3307.77, or 3307.771 of the Revised Code, division (A)(2) or (B) of former section 3307.513 of the Revised Code, former section 3307.514 of the Revised Code, section 3307.72 of the Revised Code earned after July 1, 1978, or any combination of service credit under those sections;

(ii) For each year or fraction of a year of Ohio service credit in excess of thirty years, two and two-tenths per cent of the member's final average salary or, subject to the limitation described in division (D)(2)(b) of this section, if the member has more than thirty years service credit under section 3307.53, 3307.57, 3307.75, 3307.751, 3307.752, 3307.761, 3307.763, 3307.77, or 3307.771 of the Revised Code, division (A)(2) or (B) of former section 3307.513 of the Revised Code, former section 3307.514 of the Revised Code, section 3307.72 of the Revised Code earned after July 1, 1978, or any combination of service credit under those sections, the per cent of final average salary shown in the following schedule for each corresponding year or fraction of a year of service credit under those sections that is in excess of thirty years:

Year

Per

Year

Per

of

Cent

of

Cent

Service

for that

Service

for that

Credit

Year

Credit

Year

30.01 - 31.00

2.5%

35.01 - 36.00

3.0%

31.01 - 32.00

2.6

36.01 - 37.00

3.1

32.01 - 33.00

2.7

37.01 - 38.00

3.2

33.01 - 34.00

2.8

38.01 - 39.00

3.3

34.01 - 35.00

2.9

For purposes of this schedule, years of service credit shall be rounded to the nearest one-hundredth of a year.

(b) For purposes of division (D)(2)(a)(ii) of this section, a percentage of final average salary in excess of two and two-tenths per cent shall be applied to service credit under section 3307.57 of the Revised Code only if the service credit was established under section 145.30, 145.301, 145.302, 145.47, 145.483, 3309.02, 3309.021, 3309.022, or 3309.47 of the Revised Code or restored under section 145.31 or 3309.26 of the Revised Code.

(3) Except as provided in division (E) of this section, the annual single lifetime benefit of a member whose retirement effective date is on or after August 1, 2015, shall be the amount determined by the member's service credit multiplied by two and two-tenths of the member's final average salary.

(E)

(1) The annual single lifetime benefit of a member described in division (B)(2) of this section whose service retirement is effective before August 1, 2015, shall be adjusted by the greater per cent shown in the following schedule opposite the member's attained age or Ohio service credit.

Years of

Per Cent

Attained

or

Ohio Service

of Base

Age

Credit

Amount

58

25

75%

59

26

80

60

27

85

61

88

28

90

62

91

63

94

29

95

64

97

65

30 or more

100

(2) The annual single lifetime benefit of a member described in division (B)(2) of this section whose service retirement is effective on or after August 1, 2015, shall be reduced by a percentage determined by the board's actuary for each year the member retires before attaining the applicable age and service credit specified in division (B)(1) of this section. The board's actuary may use an actuarially based average percentage reduction for this purpose.

(F) Notwithstanding any other provision of this section, on application, a member who, as of July 1, 2015, has five or more years of Ohio service credit and has attained age sixty, has twenty-five or more years of Ohio service credit and has attained age fifty-five, or has thirty or more years of Ohio service credit shall be granted service retirement according to former section 3307.58 of the Revised Code as in effect immediately prior to the effective date of this amendment. The member's benefit shall be the greater of the amount the member would have been eligible for had the member retired effective July 1, 2015, or the amount determined under division (D)(3) of this section.

(G) The annual single lifetime benefit determined under division (D) or (E) of this section shall not exceed the lesser of one hundred per cent of the final average salary or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(H) The annual single lifetime benefit of a member whose retirement effective date is before August 1, 2013, shall be the greater of the amounts determined under division (D)(1) or (E)(1) of this section as appropriate or under this division. The benefit shall not exceed the lesser of the sum of the following amounts or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended:

(1) An annuity with a reserve equal to the member's accumulated contributions;

(2) A pension equal to the amount in division (H)(1) of this section;

(3) An additional pension of forty dollars annually multiplied by the number of years of prior and military service credit, except years of credit purchased under section 3307.751 or 3307.752 of the Revised Code

.

(I) If a member's disability benefit was terminated under section 3307.48 of the Revised Code and the member's retirement under this section is effective on the first day of the month following the last day for which the disability benefit was paid, the member's annual single lifetime benefit determined under division (D) or (E) of this section shall be increased by a percentage equal to the total of any percentage increases the member received under section 3307.67 of the Revised Code, plus any additional amount the member received under this chapter while receiving the disability benefit. The increase shall be based on the plan of payment selected by the member under section 3307.60 of the Revised Code. However, the benefit used to calculate any future increases under section 3307.67 of the Revised Code shall be based on the plan of payment selected by the member, plus any additional amount added to the benefit determined under this division that established a new base benefit to the member.

(J) Benefits determined under this section shall be paid as provided in section 3307.60 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013, and 6/24/2013.

Effective Date: 10-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.147,SB 342, §6



Section 3307.59 - Disability allowance recipient applying for service retirement.

(A) A recipient of a disability allowance under section 3307.631 of the Revised Code whose allowance will terminate under that section may make application for service retirement under this section. The retirement shall be effective on the first day of the first month following the last day for which the disability allowance is paid.

(B) The annual allowance payable under this section shall consist of the sum of the amounts determined under divisions (B)(1) and (2) of this section:

(1) The greater of the following:

(a) An allowance calculated as provided in section 3307.58 of the Revised Code, excluding any period during which the applicant received a disability benefit under section 3307.631 of the Revised Code;

(b) An allowance calculated by multiplying the applicant's total service credit, including service credit for the last continuous period during which the applicant received a disability benefit under section 3307.631 of the Revised Code, by two and two-tenths per cent of the applicant's final average salary, except that the allowance shall be determined without application of division (B) of section 3307.501 of the Revised Code and shall not exceed forty-five per cent of the applicant's final average salary.

(2) Using the allowance calculated under division (B)(1) of this section adjusted for the plan of payment selected by the member under section 3307.60 of the Revised Code, an amount equal to the additional allowance the recipient would receive under section 3307.67 of the Revised Code, plus any other additional amount the recipient would receive under this chapter, for the recipient's most recent continuous period of receipt of a disability benefit under section 3307.631 of the Revised Code.

(C) The allowance calculated under division (B) of this section adjusted for the plan of payment selected by the member under section 3307.60 of the Revised Code, exclusive of any amount added under division (B)(2) of this section based on section 3307.67 of the Revised Code, shall be the base for all future additional allowances under section 3307.67 of the Revised Code.

The anniversary date for future additional allowances under section 3307.67 of the Revised Code shall be the effective date of the recipient's most recent continuous period of receipt of a disability benefit under section 3307.631 of the Revised Code.

(D) The retirement allowance determined under this section shall be paid as provided in section 3307.58 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.60 - Retirant may elect plan of payment.

(A) Upon application for retirement as provided in section 3307.58 or 3307.59 of the Revised Code, the retirant may elect a plan of payment under this division or, on and after the date specified in division (B) of this section, a plan of payment under that division. Under this division, the retirant may elect to receive a single lifetime benefit, or may elect to receive the actuarial equivalent of the retirant's benefit in a lesser amount, payable for life, and continuing after death to a beneficiary under one of the following optional plans:

(1) Option 1. The retirant's lesser benefit shall be paid for life to the sole beneficiary named at retirement.

(2) Option 2. Some other portion of the retirant's benefit shall be paid for life to the sole beneficiary named at retirement. The beneficiary's monthly amount shall not exceed the monthly amount payable to the retirant during the retirant's lifetime.

(3) Option 3. The retirant's lesser benefit established as provided under option 1 or option 2 shall be paid for life to the sole beneficiary named at retirement, except that in the event of the death of the sole beneficiary or termination of a marital relationship between the retirant and the sole beneficiary the retirant may elect to return to a single lifetime benefit equivalent as determined by the state teachers retirement board, if, in the case of termination of a marital relationship, the election is made with the written consent of the beneficiary or pursuant to an order of the court with jurisdiction over termination of the marital relationship.

(4) Option 4. The retirant's lesser benefit or a portion of the retirant's lesser benefit shall be paid for life to two, three, or four surviving beneficiaries named at retirement. The portion of the allowance that continues after the member's death shall be allocated among the beneficiaries at the time of the member's retirement. If the retirant elects this plan as required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property and compliance with the court order requires the allocation of a portion less than ten per cent to any person, the retirant shall allocate a portion less than ten per cent to that beneficiary in accordance with that order. In all other circumstances, no portion allocated under this plan of payment shall be less than ten per cent. The total of the portions allocated shall not exceed one hundred per cent of the retirant's lesser allowance. In the event of the death of a beneficiary or termination of a marital relationship between the retirant and a beneficiary, the retirant may elect to cancel the portion of the plan of payment providing continuing lifetime benefits to that beneficiary except that, in the case of termination of a marital relationship, the election may be made only with the written consent of the beneficiary or pursuant to an order of the court with jurisdiction over termination of the marital relationship. The retirant shall receive the actuarial equivalent of the remainder of the retirant's single lifetime benefit based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary.

(5) Option 5. Upon the retirant's death before the expiration of a certain period from the retirement date and elected by the retirant, and approved by the board, the retirant's benefit shall be continued for the remainder of such period to the beneficiary. Monthly benefits shall not be paid to joint beneficiaries, but they may receive the present value of any remaining payments in a lump sum settlement. If all beneficiaries die before the expiration of the certain period, the present value of all payments yet remaining in such period shall be paid to the estate of the beneficiary last receiving.

(6) Option 6. A plan of payment established by the state teachers retirement board combining any of the features of options 1, 2, and 5.

(B) Beginning on a date selected by the state teachers retirement board, which shall be not later than July 1, 2004, a retirant may elect, in lieu of a plan of payment under division (A) of this section, a plan consisting of both of the following:

(1) A lump sum in an amount the member designates that constitutes a portion of the member's single lifetime benefit;

(2) Either of the following:

(a) The remainder of the retirant's single lifetime benefit;

(b) The actuarial equivalent of the remainder of the retirant's benefit in a lesser amount, payable for life, and continuing after death to a beneficiary under one of the options described in divisions (A)(1) to (6) of this section.

The amount designated by the member under division (B)(1) of this section shall be not less than six times and not more than thirty-six times the monthly amount that would be payable to the member as a single lifetime benefit and shall not result in a monthly allowance that is less than fifty per cent of that amount.

(C) Until the first payment is made to a former member under section 3307.58 or 3307.59 of the Revised Code, the former member may change the selection of a plan of payment.

(D)

(1) If a deceased member was eligible for but had not yet been awarded a service retirement benefit under section 3307.58 or 3307.59 of the Revised Code at the time of death, option 1 as provided for in division (A)(1) of this section shall be paid to the spouse or other sole dependent beneficiary.

(2) Beginning on a date selected by the board, which shall be not later than July 1, 2004, the spouse or sole beneficiary may elect, in lieu of option 1, a plan of payment consisting of both of the following:

(a) A lump sum in an amount the spouse or other sole dependent beneficiary designates that constitutes a portion of the retirant's single life annuity;

(b) The actuarial equivalent of the remainder of the retirant's single life annuity paid as a benefit under option 1 for life to the spouse or other sole dependent beneficiary.

The amount designated by the spouse or other sole dependent beneficiary under division (D)(2)(a) of this section shall be not less than six times and not more than thirty-six times the monthly amount that would be payable as the retirant's single life annuity and shall not result in a monthly allowance that is less than fifty per cent of that monthly amount.

(E) If the total benefit paid under this section is less than the balance in the teachers' savings fund, the difference shall be paid to the beneficiary provided under division (D)(1) of section 3307.562 of the Revised Code.

(F) In the case of a retirant who elected an optional plan prior to September 15, 1989:

(1) The death of the spouse or other designated beneficiary following retirement shall, at the election of the retirant, cancel any optional plan selected at retirement to provide continuing lifetime benefits to the spouse or other beneficiary and return the retirant to a single lifetime benefit equivalent as determined by the board.

(2) A divorce, annulment, or marriage dissolution shall, at the election of the retirant, cancel any optional plan selected at retirement to provide continuing lifetime benefits to the spouse as designated beneficiary and return the retirant to a single lifetime benefit equivalent as determined by the board if the election is made with the written consent of the beneficiary or pursuant to an order of a court of common pleas or the court of another state with jurisdiction over the termination of the marriage.

(G)

(1) Following marriage or remarriage, both of the following apply:

(a) A retirant who elected to receive a single lifetime benefit or an optional plan of payment under division (A)(3) or (4) of this section may elect a new optional plan of payment based on the actuarial equivalent of the retirant's single lifetime benefit, as determined by the board . The new plan must be a plan described in division (A)(1), (2), (3), (4), or (6) of this section under which only the retirant's new spouse is added as a beneficiary and the application for the new plan must be received by the board prior to the retirant's death. A spouse may not be added if there are four beneficiaries under division (A)(4) of this section that must be retained pursuant to a court order described under division (H)(1)(b) of this section or if the amount payable to any beneficiary pursuant to such court order would be reduced. A retirant who is receiving a retirement allowance under an optional plan that provides for continuation of benefits after death to a former spouse may elect a new optional plan of payment only with the written consent of the former spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, except that consent of the former spouse is not required if the new optional plan of payment will not affect payments to the former spouse.

(b) A retirant who is receiving a benefit pursuant to a plan of payment providing for payment to a former spouse pursuant to a court order described in division (H)(1)(b) of this section may elect a new plan of payment under "option 4" with the retirant's spouse as a beneficiary based on the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the board if the new plan of payment elected does not reduce the payment to the former spouse.

(2) If the marriage or remarriage occurs on or after June 6, 2005, the election must be made not later than one year after the date of the marriage or remarriage.

A valid election under division (G)(1) or (2) of this section shall become effective on the date of receipt by the board of an application on a form approved by the board . The election must be signed by the retirant and received by the board prior to the retirant's death. Any change in the amount of the benefit shall commence on the first day of the month following the effective date of the plan.

(H)

(1) Except as otherwise provided in this division and division (H)(2) of this section, an application for service retirement made pursuant to section 3307.58 or 3307.59 of the Revised Code by a married person shall be considered an election of a benefit under option 3 as provided for in division (A) (3) of this section under which one-half of the lesser benefit payable during the life of the retirant will be paid after death to the retirant's spouse for life as sole beneficiary. The exceptions are as follows:

(a) The retirant selects an optional plan under division (A) of this section providing for payment after death to the retirant's spouse for life as sole beneficiary of more than one-half of the lesser benefit payable during the life of the retirant.

(b) A plan of payment providing for payment in a specified amount continuing after the retirant's death to a former spouse is required by a court order issued prior to the effective date of retirement under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding division of marital property.

(c) The retirant submits to the retirement board a written statement signed by the spouse attesting that the spouse consents to the retirant's election to receive a single lifetime annuity or a payment under an optional benefit plan under which after the death of the retirant the surviving spouse will receive less than one-half of the lesser benefit payable during the life of the retirant.

(d) Any other reason specified by the board.

(2) If a retirant is subject to division (H)(1)(b) of this section and the board has received a copy of the order described in that division, the board shall accept the retirant's election of a plan of payment under this section only if the retirant complies with both of the following:

(a) The retirant elects a plan of payment that is in accordance with the order described in division (H)(1)(b) of this section.

(b) If the retirant is married, the retirant elects "option 4" and designates the retirant's current spouse as a beneficiary under that plan unless that spouse consents in writing to not being designated a beneficiary under any plan of payment or the board waives the requirement that the current spouse consent.

(3) An application for retirement shall include an explanation of all of the following:

(a) That, if the member is married, unless the spouse consents to another plan of payment or there is a court order dividing marital property issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property that provides for payment in a specified amount, the member's retirement allowance will be paid under "option 3" as provided for in division (A) (3) of this section and consist of the actuarial equivalent of the member's retirement allowance in a lesser amount payable for life and one-half of the lesser allowance continuing after death to the surviving spouse for the life of the spouse;

(b) A description of the alternative plans of payment available with the consent of the spouse;

(c) That the spouse may consent to another plan of payment and the procedure for giving consent;

(d) That consent is irrevocable once notice of consent is filed with the board.

Consent shall be valid only if it is signed, in writing, and witnessed by a notary public.

(4) If the retirant does not select an optional plan of payment as described in division (H)(1)(a) of this section, no court has ordered a plan of payment described in division (H)(1)(b) of this section, and the board does not receive the written statement provided for in division (H)(1)(c) of this section, the board shall determine and pay the retirement allowance in accordance with this division, except that the board may provide by rule for waiver by the board of the statement and payment of the benefits other than in accordance with this division or payment under section 3307.56 of the Revised Code if the retirant is unable to obtain the statement due to absence or incapacity of the spouse or other cause specified by the board.

(I) For the purpose of determining actuarial equivalence under this section, on the advice of an actuary employed by the board, the board shall adopt mortality tables that may take into consideration the membership experience of the state teachers retirement system and may also include the membership experience of the public employees retirement system and the school employees retirement system.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 03-07-2005; 10-27-2006



Section 3307.61 - [Repealed] .

Repealed by 129th General AssemblyFile No.147,SB 342, §2, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.62 - Providing disability coverage for on-duty illness or injury.

As used in this section, "qualifying service credit" has the same meaning as in section 3307.58 of the Revised Code.

(A) The state teachers retirement system shall provide disability coverage to each member participating in the STRS defined benefit plan who meets either of the following:

(1) If the member earned service credit before July 1, 2013, has at least five years of qualifying service credit;

(2) If the member did not earn any service credit before July 1, 2013, has at least ten years of qualifying service credit.

Not later than October 16, 1992, the state teachers retirement board shall give each person who is a member on July 29, 1992, the opportunity to elect disability coverage either under former section 3307.43 of the Revised Code or under former section 3307.431 of the Revised Code. The board shall mail notice of the election, accompanied by an explanation of the coverage under each of the Revised Code sections and a form on which the election is to be made, to each member at the member's last known address. The board shall also provide the explanation and form to any member on the member's request.

Regardless of whether the member actually receives notice of the right to make an election, a member who fails to file a valid election under this section shall be considered to have elected disability coverage under section 3307.63 of the Revised Code. To be valid, an election must be made on the form provided by the board, signed by the member, and filed with the board not later than one hundred eighty days after the date the notice was mailed, or, in the case of a form provided at the request of a member, a date specified by rule of the board. Once made, an election is irrevocable, but if the member ceases to be a member of the system, the election is void. If a person who makes an election under this section also makes an election under section 145.35 or 3309.39 of the Revised Code, the election made for the system that pays a disability benefit to that person shall govern the benefit.

Disability coverage shall be provided under section 3307.631 of the Revised Code for persons who become members after July 29, 1992, and for members who elect under this division to be covered under section 3307.631 of the Revised Code.

The board may adopt rules governing elections made under this division.

(B) Application for a disability benefit may be made by a member, by a person acting in the member's behalf, or by the member's employer and if the member has disability coverage under division (A) of this section.

The application for a disability benefit shall be made on a form approved by the board. The benefit payable to any member whose application is approved shall become effective on the first day of the month next following the later of the following:

(1) The last day for which compensation was paid;

(2) The attainment of eligibility for a disability benefit.

(C) Medical examination of the member shall be conducted by a competent, disinterested physician or physicians selected by the board to determine whether the member is mentally or physically incapacitated for the performance of duty by a disabling condition, either permanent or presumed to be permanent for twelve continuous months following the filing of an application. The disability must have occurred since last becoming a member, or it must have increased since last becoming a member to such an extent as to make the disability permanent or presumably permanent for twelve continuous months following the filing of an application.

(D) Application for a disability benefit must be made within a two-year period from the date the member's contributing service terminated, unless the board determines that the member's medical records demonstrate conclusively that at the time the period expired the member was physically or mentally incapacitated and unable to make application, except that if the member did not earn any service credit before July 1, 2013, application must be made within a one-year period from the date contributing service terminated. Application may not be made by any person receiving service retirement benefits under section 3307.58 or 3307.59 of the Revised Code or any person whose accumulated contributions standing to the credit of the person's individual account in the teachers' savings fund have been paid under section 3307.56 of the Revised Code.

(E) If the physician or physicians determine that the member qualifies for a disability benefit, the board concurs with the determination, and the member agrees to medical treatment as specified in division (G) of this section, the member shall receive a disability benefit under section 3307.63 or 3307.631 of the Revised Code. If such physician or physicians determine that the member does not qualify for a disability benefit, the report of the examiner or examiners shall be evaluated by a board of medical review composed of at least three physicians appointed by the retirement board.

(F) The state teachers retirement board shall render an order determining whether or not the applicant shall be granted a disability benefit. Notification to the applicant shall be issued, and upon the request of an applicant who is denied a disability benefit, a hearing or appeal relative to such order shall be conducted in accordance with procedures established by the retirement board.

(G) The state teachers retirement board shall adopt rules requiring each disability benefit recipient, as a condition of continuing to receive a disability benefit, to agree in writing to obtain any medical treatment recommended by the board's physician and submit medical reports regarding the treatment. If the board determines that a disability benefit recipient is not obtaining the medical treatment or the board does not receive a required medical report, the disability benefit shall be suspended until the treatment is obtained, the report is received by the board, or the board's physician certifies that the treatment is no longer helpful or advisable. Should the recipient's failure to obtain treatment or submit a medical report continue for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

(H) If an employer files an application for a disability benefit as a result of a member having been separated from service because the member is considered to be incapacitated for the performance of duty, and the board denies the disability benefit, the board shall so certify to the employer and the employer shall restore the member to the member's previous position and salary or to a similar position and salary.

(I) The recipient of a disability allowance under section 3307.631 of the Revised Code whose allowance terminates under division (C)(3) of that section due to age is not eligible to do either of the following:

(1) Retire on disability under section 3307.63 of the Revised Code;

(2) Receive a disability allowance under section 3307.631 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.63 - Benefits upon disability retirement.

A member participating in the STRS defined benefit plan who has elected disability coverage under this section, has not attained age sixty, and is determined by the state teachers retirement board under section 3307.62 of the Revised Code to qualify for a disability benefit shall be retired on disability under this section.

Upon disability retirement, a member shall receive an annual amount that shall consist of:

(A) An annuity having a reserve equal to the amount of the member's accumulated contributions at that time;

(B) A pension that shall be the difference between the annuity and an annual amount determined by multiplying the number of years of Ohio service credit of such member, and in addition the number of years and fraction of a year between the effective date of the member's disability retirement and the date the member attained age sixty, assuming continuous service, by eighty-six dollars, or by two per cent of the member's final average salary, whichever is greater. Such disability retirement shall not be less than thirty per cent nor more than seventy-five per cent of the member's final average salary, except that it shall not exceed any limit to which the retirement system is subject under section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

If the member is not receiving a disability benefit under section 3307.57 of the Revised Code, but is receiving a disability benefit from either the public employees retirement system or the school employees retirement system, then such member shall not be eligible for service credit based upon the number of years and fractions thereof between the date of disability and the date the member attained age sixty as otherwise provided in this section.

A disability retirant under this section whose disability retirement has been terminated, when eligible, may apply for service retirement provided by section 3307.58 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.631 - Annual amount of disability allowance.

(A) A member participating in the STRS defined benefit plan who has disability coverage under this section and is determined by the state teachers retirement board under section 3307.62 of the Revised Code to qualify for a disability benefit shall receive a disability allowance under this section. The allowance shall be an annual amount equal to the greater of the following:

(1) Forty-five per cent of the member's final average salary;

(2) The member's total service credit multiplied by two and two-tenths per cent of the member's final average salary, not exceeding sixty per cent of the member's final average salary.

(B) Sufficient reserves for payment of the disability allowance shall be transferred to the annuity and pension reserve fund from the employers' trust fund. The accumulated contributions of the member shall remain in the teachers' savings fund. No part of the allowance paid under this section shall be charged against the member's accumulated contributions.

(C) A disability allowance paid under this section shall terminate at the earliest of the following:

(1) The effective date of service retirement under section 3307.57 or 3307.58 of the Revised Code;

(2) The date the allowance is terminated under section 3307.48 of the Revised Code;

(3) The later of the last day of the month in which the recipient attains age sixty-five, or the last day of the month in which the benefit period ends as follows:

Attained Age at Effective Date

of Disability Allowance

Benefit Period

60 or 61

60 months

62 or 63

48 months

64 or 65

36 months

66, 67, or 68

24 months

69 or older

12 months

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.64 - [Renumbered] .

Renumbered as § 3307.48 by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-13-2000



Section 3307.65, 3307.651 - Amended and Renumbered RC 3307.14, 3307.142.

Effective Date: 07-13-2000



Section 3307.66 - Beneficiary may substitute other benefits.

(A) As used in this section :

(1) "Physically or mentally incompetent" means incapable of earning a living because of a physically or mentally disabling condition. Physical or mental incompetency may be determined by a court or by a doctor of medicine or osteopathic medicine appointed by the state teachers retirement board.

(2) "Qualifying service credit" has the same meaning as in section 3307.58 of the Revised Code.

(B) For the purposes of this section:

(1) A qualified spouse is the surviving spouse of a deceased member of the state teachers retirement system participating in the STRS defined benefit plan who is one of the following:

(a) Sixty-two years of age or older or any age if the deceased member had ten or more years of Ohio service credit;

(b) Caring for a qualified child;

(c) Adjudged physically or mentally incompetent at the time of the member's death and has remained continuously incompetent;

(d) Any age if the deceased member was eligible for a service retirement allowance as provided in section 3307.58 of the Revised Code and the surviving spouse elects to receive a benefit under division (C)(1) of this section.

(2) A qualified child is a person who is the child of a deceased member participating in the STRS defined benefit plan to whom both of the following apply:

(a) Never married;

(b) Meets one of the following age-related requirements:

(i) Is under age eighteen ;

(ii) Is under age twenty-two if attending an institution of learning or training pursuant to a program designed to complete in each school year the equivalent of at least two-thirds of the full-time curriculum requirements of such institution and as further determined by board policy ;

(iii) Is any age if adjudged physically or mentally incompetent, if the person became incompetent prior to attainment of age eighteen or prior to age twenty-two if attending an institution of learning or training described in division (B)(2)(b)(ii) of this section, and has remained continuously incompetent.

(3) A qualified parent is a dependent parent of a deceased member participating in the STRS defined benefit plan who is age sixty-five or older.

(4) A person is a "qualified survivor" if the person qualifies as a surviving spouse, child, or dependent parent.

(C) Except as provided in division (G)(1) of this section, in lieu of accepting the payment of the accumulated account of a member participating in the STRS defined benefit plan who dies before service retirement, a beneficiary, as determined in section 3307.562 of the Revised Code, may elect to forfeit the accumulated account and to substitute benefits under this division.

(1) If a deceased member was eligible for a service retirement allowance as provided in section 3307.58 or 3307.59 of the Revised Code, a surviving spouse or an individual designated as the member's sole beneficiary pursuant to division (B) of section 3307.562 of the Revised Code who was a qualified child or dependent parent of the member or received one-half or more of support from the member during the twelve-month period preceding the member's death may elect to receive a monthly benefit computed as the joint-survivor allowance designated as option 1 in section 3307.60 of the Revised Code, which the member would have received had the member retired on the last day of the month of death and had the member at that time selected such joint-survivor plan.

(2)

(a) A surviving spouse or other qualified survivor may elect to receive monthly benefits under division (C)(2) of this section if any of the following apply:

(i) The deceased member earned service credit before July 1, 2013, and had completed at least one and one-half years of qualifying service credit, with at least one-quarter year of qualifying service credit within the two and one-half years prior to the date of death, or, if the member had not earned service credit before July 1, 2013, had completed at least five years of qualifying service credit and died not later than one year after the date contributing service terminated.

(ii) The member was receiving at the time of death a disability benefit as provided in section 3307.63 or 3307.631 of the Revised Code .

(iii) The member was receiving, within twelve months prior to the date of death, a disability benefit as provided in section 3307.63 or 3307.631 of the Revised Code and was contributing under this chapter or Chapter 145. or 3309. of the Revised Code at the time of death.

(b) The surviving spouse or other qualified survivor shall elect one of the following methods of calculating benefits elected under division (C)(2) of this section, which shall, except as provided in division (G)(1) of this section, remain in effect without regard to any change in the number of qualified survivors:

Or

(i) Number

Annual benefit as a

Monthly benefit

of qualified

per cent of member's

shall not be

survivors

final average salary

less than

1

25%

$ 96

2

40

186

3

50

236

4

55

236

5 or more

60

236

Annual benefit as a

per cent of member's

(ii) Years of service

final average salary

20

29%

21

33

22

37

23

41

24

45

25

48

26

51

27

54

28

57

29 or more

60

(3)

(a) If at the time of death the deceased member was receiving a disability benefit under section 3307.63 or 3307.631 of the Revised Code, the benefit elected under division (C)(1) or (2) of this section shall be increased by a percentage equal to the total of any percentage increases the member received under section 3307.67 of the Revised Code, plus any additional amount the member received under this chapter while receiving the disability benefit. The increase shall be based on the benefit determined under division (C)(1) or (2) of this section. However, the benefit used to calculate any future increases under section 3307.67 of the Revised Code shall be the benefit determined under division (C)(1) or (2) of this section.

(b) If eligibility for a benefit under division (C)(1) or (2) of this section is not established until more than one year after the member's death, the annual benefit shall be increased by a percentage equal to the total of the percentage increases that would have been made under section 3307.67 of the Revised Code, plus any additional amount that would have been paid under this chapter had the benefit begun in the year in which the member died. However, the benefit used to calculate any future increases under section 3307.67 of the Revised Code shall be the benefit determined under division (C)(1) or (2) of this section, plus any additional amounts added to the benefit determined under this division that established a new base benefit to the deceased member.

(D) If a benefit is calculated pursuant to division (C)(2) (b)(i) of this section, benefits to a surviving spouse shall be paid in the amount determined for the first qualifying survivor in division (C)(2) (b)(i) of this section, but shall not be less than one hundred six dollars per month if the deceased member had ten or more years of qualifying service credit. All other qualifying survivors shall share equally in the benefit or remaining portion thereof.

If a benefit is calculated pursuant to division (C)(2)(b)(ii) of this section and is payable to more than one qualified survivor, the benefit shall be apportioned equally among the qualified survivors, except that if there is a surviving spouse, the portion of the benefit allocated to the surviving spouse shall be as follows:

Number of

survivors

Spouse's share of total benefit

2

62.5%

3

50.0%

4

45.45%

5 or more

41.67%

(E) A qualified survivor shall file with the board an application for benefits payable under this section. Payments shall begin on whichever of the following applies:

(1) If application is received not later than one year after the date of the member's death, benefits shall begin on the first day of the month following the date of death.

(2) If application is received later than one year from the date of death, benefits shall begin on the first day of the month immediately following receipt of application by the board.

Benefits to a qualified survivor shall terminate upon a first marriage, abandonment, or adoption . The termination of benefits is effective on the first day of the month following the day the person ceases to be a qualified survivor. Benefits to a deceased member's surviving spouse that were terminated under a former version of this section that required termination due to remarriage and were not resumed prior to the effective date of this amendment shall resume on the first day of the month immediately following receipt by the board of an application on a form provided by the board.

Upon the death of any subsequent spouse who was a member of the public employees retirement system, state teachers retirement system, or school employees retirement system, the surviving spouse of such member may elect to continue receiving benefits under this division, or to receive survivor's benefits, based upon the subsequent spouse's membership in one or more of the systems, for which such surviving spouse is eligible under this section or section 145.45 or 3309.45 of the Revised Code. If the surviving spouse elects to continue receiving benefits under this division, such election shall not preclude the payment of benefits under this division to any other qualified survivor.

(F) The beneficiary of a member who is also a member of the public employees retirement system, or the school employees retirement system, must forfeit the member's accumulated contributions in those systems, if the beneficiary elects to receive a benefit under division (C) of this section. Such benefit shall be exclusively governed by section 3307.57 of the Revised Code.

(G)

(1) Regardless of whether the member is survived by a spouse or designated beneficiary, if the state teachers retirement system receives notice that a deceased member described in division (C)(1) or (2) of this section has one or more qualified children, all persons who are qualified survivors under division (C)(2) of this section shall receive monthly benefits as provided in division (C)(2) of this section.

If, after determining the monthly benefits to be paid under division (C)(2) of this section, the system receives notice that there is a qualified survivor who was not considered when the determination was made, the system shall, notwithstanding section 3307.42 of the Revised Code, recalculate the monthly benefits with that qualified survivor included, even if the benefits to qualified survivors already receiving benefits are reduced as a result. The benefits shall be calculated as if the qualified survivor who is the subject of the notice became eligible on the date the notice was received and shall be paid to qualified survivors effective on the first day of the first month following the system's receipt of the notice.

If the system did not receive notice that a deceased member has one or more qualified children prior to making payment under section 3307.562 of the Revised Code to a beneficiary as determined by the system, the payment is a full discharge and release of the system from any future claims under this section or section 3307.562 of the Revised Code.

(2) If benefits under division (C)(2) of this section to all persons, or to all persons other than a surviving spouse or sole beneficiary, terminate, there are no children under the age of twenty-two years, and the surviving spouse or beneficiary qualifies for benefits under division (C)(1) of this section, the surviving spouse or beneficiary may elect to receive benefits under division (C)(1) of this section. The benefit shall be calculated based on the age of the spouse or beneficiary at the time of the member's death and is effective on the first day of the month following receipt by the board of an application for benefits under division (C)(1) of this section.

(H) If the benefits due and paid under division (C) of this section are in a total amount less than the member's accumulated account that was transferred from the teachers' savings fund, school employees retirement fund, and public employees retirement fund, to the survivors' benefit fund, then the difference between the total amount of the benefits paid shall be paid to the beneficiary under section 3307.562 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.661 - Payment of death benefit.

On the death of a retirant or disability benefit recipient who at the time of death is receiving, under the STRS defined benefit plan , a service retirement allowance or disability benefit, the state teachers retirement system shall make a lump-sum payment of one thousand dollars to any designated or qualified beneficiary under division (D)(1) of section 3307.562 of the Revised Code. If there is no beneficiary, the state teachers retirement board may approve payment to either the person responsible for the burial expenses or to the decedent's estate following the completion of an application on a form approved by the board.

A benefit paid under this section shall be treated as life insurance for purposes of this chapter and shall be funded solely from contributions made under section 3307.28 of the Revised Code on behalf of members participating in the STRS defined benefit plan , and any earnings attributable to those contributions.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 3307.67 - Cost of living increase.

(A) Except as provided in divisions (D) and (E) of this section, the state teachers retirement board shall annually increase each allowance or benefit payable under the STRS defined benefit plan. Through July 31, 2013, the increase shall be three per cent. On and after August 1, 2013, the increase shall be two per cent. No allowance or benefit shall exceed the limit as annually determined pursuant to section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, and regulations adopted pursuant thereto but before August 1, 2013. The limit may be adjusted in accordance with rules adopted by the board.

(B) The first increase is payable to all persons becoming eligible for an allowance or benefit after June 30, 1971, upon such persons receiving an allowance or benefit for twelve months. For an allowance or benefit beginning on or after August 1, 2013, except for an allowance or benefit that was immediately preceded by a disability benefit granted prior to that date that has been terminated, the first increase is payable upon such persons receiving an allowance or benefit for sixty months.

The increased amount is payable for the ensuing twelve-month period or until the next increase is granted under this section, whichever is later. Subsequent increases shall be determined from the date of the first increase paid to the former member in the case of an allowance being paid a beneficiary under an option, or from the date of the first increase to the survivor first receiving an allowance or benefit in the case of an allowance or benefit being paid to the subsequent survivors of the former member.

The date of the first increase under this section becomes the anniversary date for any future increases.

The allowance or benefit used in the first calculation of an increase under this section shall remain as the base for all future increases, unless a new base is established.

(C) If payment of a portion of a benefit is made to an alternate payee under section 3307.371 of the Revised Code, increases under this section granted while the order is in effect shall be apportioned between the alternate payee and the benefit recipient in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the benefit recipient.

If payment of a portion of a benefit is made to one or more beneficiaries under "option 4" under division (A)(4) of section 3307.60 of the Revised Code, each increase under this section granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

The apportioned increases under this section shall begin with increases granted on or after October 27, 2006.

(D) The board shall not make the increases it would otherwise make during the period July 1, 2013, through June 30, 2014, to persons granted an allowance or benefit prior to July 1, 2013. The board shall not increase any allowance or benefit granted on July 1, 2013, until July 1, 2015.

(E) [Effective 6/24/2013] The board may adjust the increase payable under this section if the board's actuary, in its annual actuarial valuation required by section 3307.51 of the Revised Code or in other evaluations conducted under that section, determines that an adjustment does not materially impair the fiscal integrity of the retirement system or is necessary to preserve the fiscal integrity of the system.

(F) The board shall make all rules necessary to carry out this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013, and 6/24/2013.

Effective Date: 02-01-2002; 10-27-2006

Related Legislative Provision: See 129th General AssemblyFile No.147,SB 342, §6



Section 3307.671 - Establishing temporary supplemental benefit fund.

In December 1980, and in December of each year thereafter, the state teachers retirement board may allocate an amount from the guarantee fund created in division (E) of section 3307.14 of the Revised Code to establish a temporary supplemental benefit fund for the purpose of making a lump sum benefit payment to all persons receiving an allowance, pension, or benefit under the STRS defined benefit plan for each of the twelve months preceding the first day of the following January.

On or after July 1, 1980, and on or after the first day of July of each year thereafter, the board may determine the amount to be placed in a temporary supplemental benefit fund. Such amount, if placed, shall be not more than twenty-five per cent of the income from investments for the twelve months preceding the first day of July not otherwise required to be credited to the several funds set forth in section 3307.14 of the Revised Code.

The board shall adopt rules to administer this supplemental benefit. The rules shall recognize the effective date of the allowance, pension, or benefit and the years of Ohio service credit for each recipient as an equitable basis for allocating the amount payable to each recipient.

If the board determines that a supplemental benefit shall be paid under this section, it shall pay such amount within sixty calendar days following its allocation to the supplemental benefit fund.

Amounts paid pursuant to this section shall not be included in the base for increasing an allowance, pension, or benefit provided in section 3307.67 of the Revised Code and shall not incur any obligation or liability for future payments under this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.68 - Amended and Renumbered RC 3307.96.

Effective Date: 07-13-2000



Section 3307.69 - Recalculating benefits.

(A) On and after the first day of the month following December 14, 1992, each person eligible to receive a benefit, pursuant to former sections 3307.38, 3307.41, 3307.43, 3307.50, and division (C)(1) of former section 3307.49 of the Revised Code, that was based upon an award made effective before June 30, 1955, shall have the benefit payable as of September 30, 1974, recalculated by the state teachers retirement board so that each such person shall receive an annual single lifetime benefit or its actuarial equivalent of not less than one hundred forty dollars for each year of the member's total service credit, except that service credit exceeding thirty-two years shall not be used in the recalculation, and a final average salary limitation shall not be applied. If the amount of the benefit recalculated under this division is less than the amount that is payable on the effective date of this section, then the greater benefit shall be continued.

(B) On and after the first day of the month following December 14, 1992, each person receiving a benefit, pursuant to former sections 3307.38, 3307.41, 3307.43, 3307.50 and division (C)(1) of former section 3307.49 of the Revised Code, that was effective on and after June 30, 1955, through June 30, 1971, shall be paid an increased benefit as follows: Effective Date of the Member's Benefit: Per Cent of Increase: June 30, 1955, through June 29, 1959 33 June 30, 1959, through October 31, 1965 21 November 1, 1965, through June 30, 1968 14

July 1, 1968, through June 30, 1971 5 The increase shall be applied to the benefit payable on December 14, 1992.

(C) On and after the first day of the month following December 14, 1992, each person receiving or qualified to receive a benefit, pursuant to division (C)(2) of former section 3307.49 of the Revised Code, that was effective on and after June 14, 1951, through August 26, 1970, shall receive an increase in such benefit in the amount of twenty per cent.

Effective Date: 07-13-2000



Section 3307.691 - Annual lifetime benefit.

On and after August 20, 1976, the allowances of retirants receiving benefits based upon an award from the state teachers retirement system made before July 1, 1971, shall have the benefit recalculated by the state teachers retirement system so that each such person shall receive an annual lifetime benefit or its actuarial equivalent of not less than one hundred forty dollars for each year of the member's total service credit, multiplied by the total number of years of service credit, except that service credit exceeding thirty-two years shall not be used in the recalculation, and a final average salary limitation shall not be applied. If the amount of the benefit recalculated under this section is less than the amount that is payable on August 20, 1976, then the greater benefit shall be continued.

Effective Date: 07-13-2000



Section 3307.692 - Annual single lifetime benefit based on 30 or more years service.

A retirant who on August 6, 1997, is eligible to receive an annual single lifetime benefit under former section 3307.38, 3307.41, or 3307.50 of the Revised Code of less than nine thousand six hundred dollars or its actuarial equivalent shall have that benefit increased to nine thousand six hundred dollars or its actuarial equivalent if the benefit is based on an award arising from thirty or more years of Ohio service credit. The benefit increase provided by this section shall take effect on the first day of the first month following August 6, 1997, and shall not be subject to any final average salary limitation.

Effective Date: 07-13-2000



Section 3307.693 - Supplementing allowance.

On and after October 1, 1957, all persons in receipt of, or who are or become eligible to receive, a monthly allowance, pension, or other benefit effective prior to June 29, 1955, which is payable or becomes payable pursuant to the provisions of former sections 3307.26, 3307.38, 3307.43, and 3307.50 of the Revised Code, or an allowance payable at any time under an option elected by a member and effective prior to that date, shall be paid an increased allowance, pension, or benefit as follows:

(A) An amount determined by increasing the original allowance, pension, or benefit by the following percentages as determined by the calendar year in which the allowance, pension, or benefit became effective: Calendar Year Effective Per Cent of Increase

1921-1939 100

1940 94

1941 89

1942 77

1943 70

1944 68

1945 66

1946 55

1947 35

1948 23

1949 25

1950 23

1951 8

1952 4

1953 3

1954 2 Prior to June 29, 1955 2

(B) If the amount of any such allowance, pension, or other benefit is increased by division (A) of this section to an amount less than one hundred ten per cent of the present amount payable immediately prior to October 1, 1957, such present amount shall be increased by ten per cent.

(C) On and after August 1, 1959, the monthly allowance, pension, or other benefit effective prior to June 29, 1955, (exclusive of any amount receivable monthly by reason of a voluntary deposit made for additional annuity, or for purchase of out-of-state credit on or after June 25, 1945), together with the supplemental allowance payable pursuant to divisions (A) and (B) of this section, shall be increased by twelve per cent.

(D) Effective November 1, 1965, the allowances of all persons who retired before June 30, 1955, and who are receiving benefits as of October 31, 1965, except those granted under former section 3307.49 of the Revised Code, shall be increased ten dollars per month, notwithstanding the seventy-five per cent final average salary limitation in former section 3307.38 of the Revised Code and the sixty per cent final average salary limitation in former section 3307.43 of the Revised Code.

(E) Effective November 1, 1965, the allowances of all persons who retired on or after June 30, 1955, and who are receiving benefits as of October 31, 1965, except those granted under former section 3307.49 of the Revised Code, but including allowances payable at any time under an option elected by a member, shall be increased by ten dollars per month, which when added to the allowance in effect on October 31, 1965, shall not exceed the seventy-five per cent final average salary limitation in former section 3307.38 of the Revised Code or the sixty per cent final average salary limitation in former section 3307.43 of the Revised Code, provided that the increase shall not be less than six dollars per month.

(F) Beginning November 1, 1965, the monthly benefit payable under division (C)(2) of former section 3307.49 of the Revised Code shall be increased six dollars for each survivor beneficiary receiving a benefit on October 31, 1965, and for each successor to such benefit. Beginning November 1, 1965, all survivor beneficiaries receiving benefits as of October 31, 1965, under division (C)(1) of former section 3307.49 of the Revised Code shall be increased six dollars per month.

Effective Date: 06-29-2001



Section 3307.694 - Additional allowance on or after 7-1-68.

On and after July 1, 1968, all allowances, pensions, or other benefits which were payable before July 1, 1968, pursuant to the provisions of former sections 3307.26, 3307.38, 3307.41, 3307.43, 3307.49, and 3307.50 of the Revised Code, shall be increased by the percentages determined by the effective date of the allowance, pension, or benefit, as follows:

Effective Date of Benefit

Calendar Year

Percentage of Increase

1920 through 1955

24.3

1956

22.5

1957

18.4

1958

15.2

1959

14.3

1960

12.5

1961

11.3

1962

10.1

1963

8.7

1964

7.3

1965

5.6

1966

2.6

1967

2.0

January 1, 1968, through June 30, 1968

2.0

All increases determined by applying the percentages in the preceding table shall be reduced by the dollar amount of the increases granted in 1965 pursuant to divisions (D), (E), and (F) of former section 3307.401 of the Revised Code, except that no allowance, pension, or benefit shall be reduced below the amount due on June 30, 1968, and no allowance granted under this section shall be less than a total annual sum of thirty-six dollars.

The allowances increased by this section shall exclude any monthly amount payable by reason of any voluntary deposits made under the provisions of section 3307.26 of the Revised Code, except for prior service purchased before June 25, 1945.

The increases provided by this section shall be granted notwithstanding the final average salary limitation in former sections 3307.38 and 3307.43 of the Revised Code.

The cost of the increases provided by this section shall be included in the employer's contribution rate provided by sections 3307.28, 3307.30, and 3307.31 of the Revised Code. Such employer's contribution rate shall not be increased until July 1, 1969, or later to reflect the increased costs created by this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.695 - Additional monthly payment as of 12-31-71.

On and after December 31, 1971, all persons who retired and were eligible to receive a pension that was payable prior to July 1, 1968, pursuant to former section 3307.38 or 3307.43 of the Revised Code, or in the event of the death of such persons, the person designated by the deceased to receive payments under former section 3307.50 of the Revised Code, shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement or disability and December 31, 1971, or an additional fifty dollars, whichever is less.

Effective Date: 06-29-2001



Section 3307.696 - Additional monthly payment where member died prior to 7-1-68.

Each person receiving benefits under former section 3307.49 of the Revised Code who became eligible to receive such benefits under former section 3307.48 of the Revised Code by virtue of the death of a member prior to July 1, 1968, shall receive an additional monthly payment of two dollars for each year between the date of such member's death and December 31, 1972, or an additional fifty dollars, whichever is less.

Effective Date: 07-13-2000



Section 3307.697 - Additional monthly payment as of 12-19-73.

On and after December 19, 1973, any person who retired or the retiree's beneficiary, who was eligible to receive an allowance that was first payable on or after July 1, 1968, and prior to July 1, 1971, and the beneficiary of a member who died before service retirement on or after July 1, 1968, and prior to July 1, 1971, receiving an allowance or benefit pursuant to former sections 3307.38, 3307.41, 3307.43, 3307.49, or 3307.50 of the Revised Code, shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement, disability or death and July 1, 1973.

Effective Date: 07-13-2000



Section 3307.698 - Increase in monthly allowance, pension or benefit effective 7-1-81.

(A) Effective July 1, 1981, each person eligible to receive an allowance, pension, or benefit pursuant to former sections 3307.38, 3307.41, 3307.43, division (C)(1) of former section 3307.49, and former section 3307.50 of the Revised Code that was based upon an award made effective before July 1, 1974, shall have the person's monthly allowance, pension, or benefit increased by five per cent, except that the twelve-month sum of such increases shall not exceed five per cent of the first five thousand dollars of the annual allowance, pension, or benefit.

(B) Effective July 1, 1981, each person receiving or qualified to receive a benefit, pursuant to division (C)(2) of former section 3307.49 of the Revised Code, that was effective on and after June 14, 1951, through August 26, 1970, shall receive an increase in such benefit of five per cent.

(C) The increases provided in divisions (A) and (B) of this section shall be applied to the benefit payable on and after July 1, 1981.

(D) The increase in the monthly allowance, pension, or benefit provided in divisions (A) and (B) of this section shall be included in the calculation of additional benefits to recipients under section 3307.67 of the Revised Code.

(E) The benefit provided in divisions (A) and (B) of this section is a continuation of those first provided in Am. Sub. H.B. 204 as passed by the 113th general assembly.

Effective Date: 06-29-2001



Section 3307.699 - Increase in benefits established prior to 2-1-83.

As used in this section and section 3307.6910 of the Revised Code, "benefit" means any allowance, pension, or other benefit to which an individual is entitled and that the individual receives pursuant to former section 3307.38, 3307.41, 3307.43, 3307.49, or 3307.50 of the Revised Code. The annual amount of each benefit that was payable prior to February 1, 1983, shall, after the adjustments required by former section 3307.403 of the Revised Code, be increased by five per cent.

Effective Date: 07-13-2000



Section 3307.6910 - Increase in benefits for awards prior to 7-1-79.

(A) The annual amount of each benefit that was based on an award made effective before July 1, 1979, shall be increased as follows: Effective Date of Award Per Cent of Increase in Benefit: Prior to July 1, 1971 4.15

July 1, 1971, through August 31, 1976 2.65 September 1, 1976, through June 30, 1979 1.4

(B) Effective June 1, 1990, in addition to the increase provided under division (A) of this section, the annual amount of each benefit that was based on an award made effective before July 1, 1979, shall be increased as follows: Effective Date of Award Per Cent of Increase in Benefit: Prior to July 1, 1971 4.15

July 1, 1971, through August 31, 1976 2.65 September 1, 1976, through June 30, 1979 1.4

(C) Amounts paid pursuant to this section shall not be included in the base for future increases under former section 3307.403 of the Revised Code in any benefit.

Effective Date: 07-13-2000



Section 3307.6911 - Recalculating benefits to counter effect of inflation.

(A) As used in this section:

(1) "Benefit" means a benefit, pension, or allowance payable under former section 3307.38, 3307.41, 3307.43, 3307.431, 3307.49, or 3307.50 of the Revised Code.

(2) "Cumulative percentage change in the CPI" means the total percentage change in the consumer price index prepared by the United States bureau of labor statistics for urban wage earners and clerical workers (CPI-W: U.S. city average, all items) from the thirty-first day of December immediately preceding the year in which the original benefit started through the thirty-first day of December immediately preceding August 6, 1997.

(3) "Eligible recipient" means any person receiving a benefit on August 6, 1997, that has been payable to that person or to any other person for at least twelve months.

(4) "Original benefit amount" means the initial amount of a benefit granted to the initial recipient of the benefit.

(B) As of August 6, 1997, the state teachers retirement board shall determine an amount for each eligible recipient equal to the sum of the following amounts:

(1) An amount equal to seventy per cent of the original benefit amount for the recipient;

(2) An amount equal to the product obtained when seventy per cent of the original benefit amount is multiplied by the cumulative percentage change in the CPI for the recipient.

(C)

(1) Except as provided in division (C)(2) of this section, if the amount of the annual benefit payable to an eligible recipient on August 6, 1997, is less than the amount determined for the recipient under division (B) of this section, the board shall recalculate that annual benefit so that it equals the amount determined under division (B) of this section.

(2) If the recalculated benefit determined under division (C)(1) of this section for an eligible recipient whose retirement was effective before July 1, 1979, is less than one hundred three per cent of the annual benefit payable to the recipient on August 6, 1997, the board shall recalculate the annual benefit so that it equals one hundred three per cent of the annual benefit payable to the recipient on August 6, 1997. An increase granted by division (C)(1) or (2) of this section to a benefit amount shall apply on and after the first day of the month following August 6, 1997.

(D) The board shall include the increase in amount paid under this section in a person's base for purposes of future increases in any benefit under section 3307.67 of the Revised Code.

Effective Date: 07-13-2000



Section 3307.6912 - Recalculating retirement allowances for retirants prior to 1945 and 1947.

Effective September 1, 1947, the retirement allowances of retired Ohio teachers, or their beneficiaries under options elected at retirement and still in effect, on the retired list as of that date shall be recalculated and paid in accordance with the following:

(A) Members retired on superannuation effective prior to August 31, 1945, shall have the prior service portion of their allowances recalculated as of the date of retirement in accordance with division (C) of former section 3307.38 of the Revised Code, with their "final average salary" determined as defined in former section 3307.01 of the Revised Code. Any allowance payable to members who retired on superannuation under an option selected at retirement, or payable to a beneficiary pursuant to such option, shall be adjusted upon the basis of the amount of allowance payable in accordance with this division.

(B) Members retired on disability retirement prior to July 1, 1945, shall have their allowances recalculated as of the date of retirement in accordance with divisions (A) and (B) of former section 3307.43 of the Revised Code, and with their final average salaries determined as defined in former section 3307.01 of the Revised Code.

(C) Members retired on superannuation, commuted superannuation, or disability prior to June 30, 1947, with fifteen or more years of service credit shall receive a total allowance at the rate of not less than twenty dollars annually for each year of such service credit, except that a member retired on commuted superannuation shall have the reserve for any additional pension required to provide such minimum allowance commuted as of the date of retirement in the manner prescribed for the prior service pension in former section 3307.40 of the Revised Code. Any allowance payable to members who retired on superannuation under an option selected at retirement, or payable to a beneficiary pursuant to such option, shall be adjusted upon the basis of the amount of allowance payable in accordance with this division. All pensions continued to pensioners following the merger of local district pension systems with the state teachers retirement system pursuant to former sections 3307.68, 3307.69, and 3307.70 of the Revised Code shall be increased ten dollars per month provided no other benefit is payable by this section.

(D) In no case shall any recalculated allowance be increased in excess of twenty-five dollars per month by divisions (A), (B), and (C) of this section and in no case shall any allowances be decreased thereby. In no case shall any such increases be payable prior to September 1, 1947. The cost of providing such increased superannuation and commuted superannuation allowances shall be included in the prior service pension deficiency contribution rate provided for in former section 3307.54 of the Revised Code. The cost of providing such increased disability allowances shall be included in the normal contribution rate provided for in section 3307.28 of the Revised Code.

Effective Date: 07-13-2000



Section 3307.6913 - Recalculating annual single lifetime benefit.

(A) As used in this section and in section 3307.6914 of the Revised Code, "eligible recipient" means any person receiving a benefit on July 1, 1999.

(B) For each eligible recipient of a benefit payable under section 3307.58, 3307.59, or 3307.60 of the Revised Code, the state teachers retirement board shall recalculate the annual single lifetime benefit, excluding any increases granted under section 3307.67 of the Revised Code, of the benefit payable to the recipient using division (B) of section 3307.38 of the Revised Code as that section existed immediately prior to the effective date of this section, except that the recalculated annual single lifetime benefit shall be adjusted by the per cent shown in the schedule in the version of division (B) of section 3307.38 of the Revised Code that was in effect at the time the initial recipient's benefit was calculated on the basis of age and service.

(C) If the amount determined under division (B) of this section is greater than the annual single lifetime benefit granted the recipient, the board shall recalculate the recipient's benefit so that it equals the annual single lifetime benefit determined under division (B) of this section or its actuarial equivalent.

(D) The board shall include the increase in amount paid under this section in an individual's base for purposes of future increase in any benefit under section 3307.67 of the Revised Code.

(E) The board shall make the recalculations required under this section not later than one hundred eighty days after the effective date of this section. The board may adopt rules to implement this section.

Effective Date: 07-13-2000



Section 3307.6914 - Recalculating benefits based on cumulative percentage change in CPI.

(A) As used in this section:

(1) "Cumulative percentage change in the CPI" means the total percentage change in the consumer price index prepared by the United States bureau of labor statistics for urban wage earners and clerical workers (CPI-W: U.S. city average, all items) from the thirty-first day of December immediately preceding the year in which the original benefit started through the thirty-first day of December immediately preceding the effective date of this section.

(2) "Original benefit amount" has the same meaning as in section 3307.6911 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, for each eligible recipient of a benefit payable under section 3307.58, 3307.59, 3307.60, 3307.63, 3307.631, or 3307.66 of the Revised Code, the board shall determine an amount equal to the sum of the following amounts:

(a) An amount equal to eighty-five per cent of the original benefit amount, except that if the recipient is not the individual to whom the original benefit amount was granted, the amount shall equal eighty-five per cent of the product obtained when the original benefit amount is multiplied by the percentage of the original benefit amount being paid to the recipient;

(b) An amount equal to the product obtained when the amount determined under division (B)(1) of this section is multiplied by the cumulative percentage change in the CPI.

(2) For each eligible recipient of a benefit under section 3307.66 of the Revised Code that is payable by reason of the death of a member who, at the time of death, was receiving a benefit under section 3307.63 or 3307.631 of the Revised Code, the board shall determine all of the following:

(a) The product obtained by multiplying the deceased member's final average salary by the cumulative percentage change in the CPI.

(b) Eighty-five per cent of the product obtained under division (B)(2)(a) of this section.

(c) The amount of the benefit that would be payable under section 3307.66 of the Revised Code if the product obtained under division (B)(2)(b) of this section was used as the deceased member's final average salary.

(C) If the amount determined under division (B) of this section is greater than the annual benefit being paid to the recipient, the board shall recalculate the annual benefit payable on the effective date of this section so that it equals the amount determined under that division. If the recipient's benefit was recalculated under division (C) of section 3307.6913 of the Revised Code, the board shall use the recalculated benefit in making a determination under this section.

(D) The board shall include the increase in amount paid under this section in an individual's base for purposes of future increase in any benefit under section 3307.67 of the Revised Code.

(E) The board shall make the recalculations required under this section not later than one hundred eighty days after the effective date of this section. The board may adopt rules to implement this section.

Effective Date: 07-13-2000



Section 3307.70 - Purchasing service credits.

(A) A member of the state teachers retirement system who elects to purchase service credit described in section 3307.73, 3307.74, 3307.751, 3307.76, 3307.771, or 3307.78 of the Revised Code shall do both of the following:

(1) Submit an application to the state teachers retirement board in a manner or form approved by the board;

(2)

(a) If the purchase will be completed not later than December 31, 2013, for each year, or portion of a year, of credit purchased, pay to the employees' savings fund the amount specified by former section 3307.73, 3307.74, 3307.751, 3307.76, 3307.771, or 3307.78 of the Revised Code as the appropriate section existed immediately before the effective date of this section.

(b) If the purchase will not be completed until on or after January 1, 2014, for each year, or portion of a year, of credit purchased, pay to the employees' savings fund an amount specified by the board that is equal to one hundred per cent of the actuarial liability resulting from the purchase of that year or portion of a year of credit as determined by an actuary employed by the board.

(c) If, on the effective date of this amendment, the purchase is being made through a payroll deduction plan under section 3307.701 of the Revised Code and at least one deduction has been made, pay to the employees' savings fund the amount specified by former section 3307.73, 3307.74, 3307.751, 3307.76, 3307.771, or 3307.78 of the Revised Code as the appropriate section existed immediately before the effective date of this section.

(B)

(1) A purchase shall be considered completed for purposes of division (A)(2)(a) of this section only if the member's application is received by the retirement system as completed not later than December 31, 2013, and all payments are received by the retirement system not later than June 30, 2014.

(2) A member purchasing credit through a payroll deduction plan under division (A)(1)(c) of this section may pay in a single payment the balance of the cost of the credit.

(C) Subject to board rules, a member may choose to purchase only part of any eligible service credit in any one payment.

(D) The board shall adopt rules establishing criteria for determining eligibility for purchases of service credit and procedures for purchases of credit under this section.

Any determination of the board under this section shall be final.

(E) Service credit purchased under this section shall be included in the member's total service credit.

If a member dies or withdraws from service, any payment made by the member under this section shall be considered as accumulated contributions of the member.

Added by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.



Section 3307.701 - Payroll deduction plans.

(A) The state teachers retirement board may establish by rule payroll deduction plans for payment of the following:

(1) The cost of restoring service credit under section 3307.71 or 3307.711 of the Revised Code or purchasing any service credit members of the state teachers retirement system are eligible to purchase under this chapter;

(2) Charges for participation in programs established under section 3307.391 of the Revised Code;

(3) Deposits under section 3307.393 of the Revised Code and any charges for participating in the program established under that section.

(B) In addition to any other matter considered relevant by the board, the rules adopted under this section shall specify all of the following:

(1) The types of service credit that may be paid for through payroll deduction, including the section of the Revised Code that authorizes the purchase of each type of service credit for which payment may be made by payroll deduction;

(2) The procedure for informing the member's employer and the system that the member wishes to use payroll deduction to purchase service credit or pay for participation in programs established under section 3307.391 of the Revised Code;

(3) The procedure to be followed by the system and employers to determine for each request the amount to be deducted, the number of deductions to be made, and the interval at which deductions will be made. The rules may provide for a minimum amount for each deduction. They may also provide for a maximum number of deductions for the purchase of any type of service credit.

(4) The procedure to be followed by employers in transmitting amounts deducted from the compensation of their employees to the system;

(5) The procedure to be followed by the system in crediting service credit to members who choose to purchase it through payroll deduction;

(6) The time period within which employers are required to transmit amounts deducted from payrolls to the system;

(7) Procedures to be followed by the system and the member's employer for the member to pay in a single payment the balance of the cost of the credit when a member separates from service from the employer administering the member's payroll deduction plan.

(C)

(1) If the board establishes a payroll deduction plan under this section, it shall certify to the member's employer, for each member for whom deductions are to be made, the amount of each deduction and the payrolls from which deductions are to be made. The employer shall make the deductions as certified and transmit the amounts deducted in accordance with the rules established by the board under this section.

(2) If an employer does not transmit amounts deducted from the compensation of an employee to the system within the time period specified in rules adopted under division (B)(6) of this section, the employer shall pay interest on the deducted amount compounded annually at a rate to be determined by the board from the date the amount is deducted to the date it is transmitted to the system.

(D) Rules adopted under this section shall not affect any right to purchase service credit conferred by any other section of the Revised Code, including the right of a member under any such section to purchase only part of the service credit the member is eligible to purchase.

(E) No payroll deduction made pursuant to this section may exceed the amount of a member's net compensation after all other deductions and withholdings required by law.

(F) No payments made to the system under this section shall affect any contribution required by section 3307.26 or 3307.28 of the Revised Code.

Renumbered from § 3307.70 and amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.



Section 3307.71 - Restoring service credit.

Except as provided in this section, section 3305.05, or section 3305.051 of the Revised Code, a member or former member of the state teachers retirement system participating in the STRS defined benefit plan who has at least one and one-half years of contributing service credit in this system, the public employees retirement system, the school employees retirement system, the Ohio police and fire pension fund, or the state highway patrol retirement system after the withdrawal and cancellation of service credit in this system may restore all or part of such service credit by repayment of the amount withdrawn. To this amount shall be added interest at a rate per annum, compounded annually, to be determined by the state teachers retirement board. Interest shall be payable from the first of the month of withdrawal through the month of repayment. A member may choose to purchase only part of such credit in any one payment. The cost for restoring partial service shall be calculated as the proportion that it bears to the total cost at the time of purchase and is subject to the rules established by the board. If a former member is eligible to buy the service credit as a member of the Ohio police and fire pension fund, the state highway patrol retirement system, or the city of Cincinnati Retirement System, the former member is ineligible to restore that service credit under this section.

The total payment to restore canceled service credit shall be credited as follows:

(A) The amount that equals contributions made pursuant to section 3307.26 of the Revised Code, plus any interest on the contributions paid by the member pursuant to this section, to the member's account in the teachers' savings fund;

(B) The amount that equals the amount paid under section 3307.563 of the Revised Code, to the employers trust fund;

(C) The remainder of the payment to restore canceled service credit, to the guarantee fund.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001; 08-01-2005



Section 3307.711 - Payroll deduction plans - restoring PERS or SERS credit.

(A) A member of the state teachers retirement system who has at least eighteen months of contributing service credit in the system, the police and firemen's disability and pension fund, public employees retirement system, school employees retirement system, or state highway patrol retirement system, and is a former member of or no longer contributing to the public employees retirement system or school employees retirement system may restore service credit under section 145.31 or 3309.26 of the Revised Code by making payments pursuant to this section through a payroll deduction plan established under section 3307.701 of the Revised Code. A member seeking to restore this service credit shall notify the state teachers retirement system on a form approved by the state teachers retirement board. After receiving the notice, the state teachers retirement system shall request that the former retirement system calculate under section 145.312 or 3309.262 of the Revised Code the cost to the member to restore service credit for each year or portion of a year of service for which the member seeks to restore the service credit. The amount the former retirement system certifies as the cost of restoring the service credit, plus interest described in division (B) of this section, is the cost to the member of restoring the service credit. On receiving the certification from the former retirement system, the state teachers retirement system shall notify the member of the cost.

(B) For each year or portion of a year of service credit restored under section 145.31 or 3309.26 of the Revised Code, a member shall pay to the state teachers retirement system the amount certified by the former retirement system plus interest at a rate specified by the former retirement system under section 145.312 or 3309.262 of the Revised Code for the period during which deductions are made under section 3307.701 of the Revised Code.

(C) The state teachers retirement board shall annually notify the former retirement system that a payment to restore service credit under section 145.31 or 3309.26 of the Revised Code has been made. At the time the payment is transferred under division (D) of this section, the former retirement system shall restore the service credit for the year or portion of a year for which the payment was made.

(D) On application for a payment of accumulated contributions or an age and service retirement, disability, or survivor benefit under Chapter 145., 3307., or 3309. of the Revised Code by a member who made payments under this section to restore service credit in a former retirement system, the state teachers retirement system shall pay to the former retirement system an amount equal to the total amount paid by the member under this section.

(E) The board shall adopt rules to implement this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.712 - Proceedings on request for restoration of service credit.

After receiving a request from the public employees retirement system under division (A) of section 145.311 or the school employees retirement system under division (A) of section 3309.261 of the Revised Code, the state teachers retirement system shall do both of the following:

(A) Calculate and certify to the requesting retirement system the cost to a former member to restore service credit under section 3307.71 of the Revised Code for each year or portion of a year for which the former member seeks to restore service credit under that section.

(B) Inform the requesting retirement system of the rate of interest charged to a member under a payroll deduction plan authorized under section 3307.701 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.72 - Credit for years of service where employer failed to make contributions.

The state teachers retirement board shall credit years of service to a member participating in the STRS defined benefit plan who was employed for teaching service by an employer who failed to make retirement contributions to the state teachers retirement system during any year or years beginning on or after September 1, 1920, if the member deposits in the teachers' savings fund a per cent of the member's annual compensation for such service, at the rate of contribution then in effect, plus interest compounded annually at a rate established by the board. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

The employer shall, upon the request of such member, certify the amount of compensation by years of employment to the secretary of the board. For teaching service on or after July 1, 1978, the employer shall pay an amount equal to the employer contributions due at the time the service occurred, plus compound interest at a rate determined by the board from the date the service began to the date of payment.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.73 - Purchase of service credit for period of self-exemption.

(A)

(1) Except as provided in division (A)(2) of this section, a member of the state teachers retirement system participating in the STRS defined benefit plan who has at least eighteen months of contributing service in the system, the public employees retirement system, or school employees retirement system who chose to be exempted from membership in one or more of the systems pursuant to section 145.03, or 3309.23 of the Revised Code, or former section 3307.25 or 3309.25 of the Revised Code, or was exempt under section 3307.24 of the Revised Code, may purchase credit under section 3307.70 of the Revised Code for each year or portion of a year of service for which the member was exempted.

(2) A member may not purchase credit for service that was exempted from contribution under section 3307.24 of the Revised Code and subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended.

(B) Credit described in this section shall not exceed one year of service for any twelve-month period. If the period of service for which credit is purchasable is concurrent with a period of service that will be used to calculate a retirement benefit from this system, the public employees retirement system, or school employees retirement system, the amount of the credit shall be adjusted in accordance with rules adopted by the board.

(C) A member who is also a member of the public employees retirement system or school employees retirement system shall purchase credit for any service for which the member exempted the member's self under section 145.03 or 3309.23 of the Revised Code, or former section 3307.25 or 3309.25 of the Revised Code, or was exempt under section 3307.24 of the Revised Code, from the retirement system in which the member has the greatest number of years of service credit. If the member receives benefits under section 3307.57 of the Revised Code, the state retirement system that determines and pays the retirement benefit shall receive from the other system or systems the amounts paid by the member for purchase of credit for exempt service plus interest at the actuarial assumption rate of the system paying that amount. The interest shall be for the period beginning on the date of the member's last payment for purchase of the credit and ending on the date of the member's retirement.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.74 - Credit for prior service - comparable public position.

(A) Service credit may be purchased under section 3307.70 of the Revised Code by a member participating in the STRS defined benefit plan for the following:

(1) Teaching service in a public or private school, college, or university of this or another state, and for teaching service in any school or entity operated primarily for United States citizens. Teaching credit shall be limited to service rendered in schools, colleges, or universities chartered or accredited by the appropriate governmental agency.

(2) Public service with another state or the United States government, provided that such credit shall be limited to service that would have been covered by the state teachers retirement system, school employees retirement system, Ohio police and fire pension fund, state highway patrol retirement system, or public employees retirement system if served in a comparable public position in this state.

(3) Service for which contributions were made by the member or on the member's behalf to a municipal retirement system in this state, except that if the conditions specified in section 3307.762 of the Revised Code are met, service credit for this service may be purchased only in accordance with section 3307.763 of the Revised Code.

The number of years of service credit for service described in this section shall not exceed the lesser of five years or the member's total accumulated number of years of Ohio service.

(B) Credit shall be purchased under this section in accordance with section 3307.70 of the Revised Code.

(C) With the exception of social security, a member is ineligible to purchase credit for service described in this section that is used in the calculation of any retirement benefit that has been paid, is currently being paid, or is payable in the future to such member under any other retirement program, or service for five or more years for which contributions were made to a defined contribution plan if the member has been paid all contributions standing to the member's credit or is not entitled to be paid any such contributions. At the time the credit is purchased, the member shall certify on a form furnished by the board that the member does and will conform to this requirement.

(D) Credit for service described in this section may be combined pursuant to section 3307.57 of the Revised Code with credit purchased under sections 145.293 and 3309.31 of the Revised Code, except that not more than a total of five years' credit for service described in this section and sections 145.293 and 3309.31 of the Revised Code shall be used in determining retirement eligibility or calculating benefits under section 3307.57 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.741 - [Repealed] .

Repealed by 129th General AssemblyFile No.147,SB 342, §2, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.75 - Credit for military service.

(A) As used in this section, "armed forces" of the United States includes both:

(1) Army, navy, air force, marine corps, coast guard, auxiliary corps as established by congress, army nurse corps, navy nurse corps, red cross nurse serving with the army, navy, air force, or hospital service of the United States, full-time service with the American red cross in a combat zone, and such other service as is designated by the congress as included therein;

(2) Personnel of the Ohio national guard, the Ohio military reserve, the Ohio naval militia, and the reserve components of the armed forces enumerated in division (A)(1) of this section who are called to active duty pursuant to an executive order issued by the president of the United States or an act of congress.

(B) Upon presentation of an honorable discharge or certificate of service, and subject to rules adopted by the state teachers retirement board, any member of the state teachers retirement system participating in the STRS defined benefit plan who was or is out of active service as a teacher by reason of having become a member of the armed forces of the United States on active duty or service shall be considered as on indefinite leave of absence and shall have such service not in excess of ten years considered as the equivalent of prior service, provided the member returns to service as a teacher within two years after the effective date of discharge and establishes one year of service credit, or becomes a member of either the public employees retirement system or the school employees retirement system within such two-year period and establishes at least one year of service credit. The retirement board shall extend such two-year period an additional year if failure to return is due to continuous professional training as determined by said board. If such member, otherwise qualified for such credit, canceled membership by the withdrawal of the member's accumulated account, such military service credit shall be granted following the restoration of the member's canceled service credit as provided by section 3307.71 of the Revised Code. Any member of the state teachers retirement system or anyone who becomes a new entrant who is assigned or called to take charge of special training for essential national defense work or veterans' training courses in any of the public schools or universities of the state may make regular contributions to the state teachers retirement system even though the member's or new entrant's salary is paid from federal funds, provided the member's or new entrant's salary is disbursed by an employer.

(C) A member of the state teachers retirement system is ineligible to receive service credit under this section for any year of military service credit used in the calculation of any retirement benefit currently being paid to the member or payable in the future under any other retirement program, except social security, or used to obtain service credit pursuant to section 3307.751 or 3307.752 of the Revised Code. At the time such credit is requested, the member shall certify on a form supplied by the board that the member does and will conform to this requirement. This division does not cancel any military service credit earned prior to March 15, 1979.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.751 - Purchasing military service credit.

(A)

(1) A member participating in the STRS defined benefit plan may purchase service credit under section 3307.70 of the Revised Code for each year or portion of a year of service incurred by reason of having been on active duty as a member of the armed forces of the United States, as defined in section 3307.75 of the Revised Code.

(2) As used in division (A)(2) of this section, "reserves" means a reserve component of any of the armed forces of the United States enumerated in division (A)(1) of section 3307.75 of the Revised Code.

On presentation of documentation of the service and subject to state teachers retirement board rules, a member participating in the STRS defined benefit plan may purchase service credit under section 3307.70 of the Revised Code for each year or portion of a year of service incurred by reason of having been on active duty as a member of the Ohio national guard or reserves for which the member is not eligible to purchase credit under division (A)(1) of this section. For purposes of division (A)(2) of this section, active duty in the reserves or the Ohio national guard includes assembly for drill and instruction; training at encampments, maneuvers, outdoor target practice, or other exercises; and any training or duty in this state ordered by the governor.

(3) Credit shall not be granted for any period of duty during which the member was contributing to the retirement system.

The credit may be purchased at any time prior to the effective date of a benefit. The number of years purchased under this division shall not exceed five.

(B) For the purposes of this division, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the armed forces of the United States who was captured, separated, and incarcerated by an enemy of the United States.

A member participating in the STRS defined benefit plan may purchase service credit under section 3307.70 of the Revised Code for each year of service such member was a prisoner of war. The number of years purchased shall not exceed five. Service credit may be purchased for the same years of service used to purchase service credit described in division (A) of this section.

(C) The total number of years described in this section that may be purchased shall not exceed the member's total accumulated number of years of Ohio service.

(D) The retirement system shall calculate the number of years or portions of a year of credit the member is eligible to purchase under division (A)(2) of this section by dividing the number of days actually served by three hundred sixty-five.

A member of the state teachers retirement system is ineligible to purchase service credit described in this section for any year of military service that was:

(1) Used in the calculation of any retirement benefit currently being paid to such member or payable in the future under any other retirement program, except for retired pay for non-regular service under Chapter 1223 of Section 1662 of Title XVI of the "National Defense Authorization Act for Fiscal Year 1995," 108 Stat. 2998 (1994), 10 U.S.C.A. 12731 to 12739, or social security;

(2) Used to obtain service credit pursuant to section 3307.75 or 3307.752 of the Revised Code.

At the time the credit is purchased, the member shall certify on a form furnished by the board that the member does and will conform to this requirement.

(E) Credit described in this section may be combined pursuant to section 3307.57 of the Revised Code with credit for military service purchased under sections 145.301 , 742.52, 3309.021, and 5505.25 of the Revised Code or military service credit purchased in the Cincinnati retirement system, except that not more than a total of five years of credit described in division (A) of this section, division (B) of section 145.301, division (A) of section 742.52, division (A) of section 3309.021, and division (A) of section 5505.25 of the Revised Code and not more than a total of five years of credit described in division (B) of this section, division (C) of section 145.301, division (B) of section 742.52, division (B) of section 3309.021and division (B) of section 5505.25 of the Revised Code or military service credit purchased in the Cincinnati retirement system shall be used in determining retirement eligibility or calculating benefits under section 3307.57 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000; 03-30-2007



Section 3307.752 - Purchasing uniformed services credit.

(A) As used in this section:

(1) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty.

(2) "Uniformed services" means the army, navy, air force, marine corps, coast guard, or any reserve components of such services; national guard; the commissioned corps of the United States public health service; service as a red cross nurse with the army, navy, air force, or hospital service of the United States, army nurse corps, navy nurse corps, or serving full-time with the American red cross in a combat zone; and any other category of persons designated by the president in time of war or emergency.

(B) On the re-employment of a member participating in the STRS defined benefit plan as a teacher by the same public employer that employed the member prior to the member's service in the uniformed services, the member may apply to the state teachers retirement system on a form provided by the system to purchase service credit for service in the uniformed services that shall be considered the equivalent of Ohio service credit. On receipt of the application, the system shall request from the employer that employed the member as a teacher prior to the military service a certification that the member was employed by the employer prior to, and returned to employment with the employer within three months of honorable discharge or release from, service in the uniformed services. If the employer can so certify, it shall do so and shall pay to the system the employer's contribution required by this section. The service credit shall be granted the member if all of the following requirements are met:

(1) The member was a member of and maintained membership in the state teachers retirement system throughout service in the uniformed services;

(2) The member was out of active service as a teacher by reason of service in the uniformed services;

(3) The member was honorably discharged or released from service in the uniformed services;

(4) The member pays contributions to the system in accordance with this section.

(C) Credit may be purchased pursuant to this section at any time prior to receipt of a benefit. The member may choose to purchase only part of the credit in any one payment, subject to board rules. The system shall grant service credit under this section, not to exceed five years, for service in the uniformed services for which contributions have been received.

(D) For service purchased under this section, the member and the member's employer, subject to board rules, shall pay to the system for credit to the member's accumulated account an amount equal to the contributions that would have been paid pursuant to sections 3307.26 and 3307.28 of the Revised Code if the member had not been out of active service as a teacher by reason of service in the uniformed services.

If a member pays all or any portion of the contributions required by section 3307.26 of the Revised Code later than the lesser of five years or a period that is three times the member's period of service in the uniformed services beginning from the later of the member's date of re-employment as a teacher or October 29, 1996, an amount equal to compound interest at a rate established by the board from the later of the member's date of re-employment as a teacher or October 29, 1996, to the date of payment shall be added to the remaining amount to be paid by the member to purchase service credit under this section.

(E) This section does not cancel any military service credit or service in the uniformed services earned or granted under this chapter prior to October 29, 1996.

(F) If a member purchased service credit under section 3307.751 of the Revised Code prior to October 29, 1996, is not receiving a benefit, and would have been eligible to obtain service credit pursuant to this section had it been in effect at the time of purchase, the system shall refund the amounts paid by the member for the purchase if both of the following requirements are met:

(1) The member makes a written request for a refund on a form provided by the system;

(2) The member pays to the system the contributions required by this section.

(G) If the member meets the requirements of division (F) of this section, the employer shall pay to the system the employer's contributions required by this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.76 - Credit for time served in other state retirement systems.

A member of the state teachers retirement system participating in the STRS defined benefit plan shall, in computing years of total service, be given full credit for time served in the public employees retirement system under Chapter 145. of the Revised Code or in the school employees retirement system under Chapter 3309. of the Revised Code if the member purchases the credit in accordance with section 3307.70 of the Revised Code.

A member is ineligible to purchase credit described in this section if credit for the service may be obtained from the public employees retirement system or school employees retirement system or if the credit is for service that is used in the calculation of any retirement benefit that has been paid, is currently being paid, or is payable in the future to the member.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.761 - Credit for service in uniform retirement system.

(A) As used in this section and section 3307.765 of the Revised Code:

(1) "Uniform retirement system" or "uniform system" means the Ohio police and fire pension fund or state highway patrol retirement system.

(2) "Military service credit" means credit purchased or obtained under this chapter or Chapter 742. or 5505. of the Revised Code for service in the armed forces of the United States.

(B) A member of the state teachers retirement system participating in the STRS defined benefit plan who has contributions on deposit with a uniform retirement system shall, in computing years of total service, be given full credit for service credit earned under Chapter 742. or 5505. of the Revised Code or for military service credit if a transfer to the state teachers retirement system is made under this division. At the request of the member, the uniform system shall transfer to the state teachers retirement system, for each year of service, the sum of the following:

(1) An amount equal to the member's accumulated contributions to the uniform system and any payments by the member for military service credit;

(2) An amount equal to the lesser of the employer's contributions to the uniform system or the amount that would have been contributed by the employer for the service had the member been a member of the state teachers retirement system at the time the credit was earned;

(3) Interest, determined as provided in division (F) of this section, on the amounts specified in divisions (B)(1) and (2) of this section from the last day of the year for which the service credit in the uniform system was earned or in which payment was made for military service credit was purchased or obtained to the date the transfer is made.

(C) A member participating in the STRS defined benefit plan who has at least one and one-half years of contributing service with the state teachers retirement system, is a former member of a uniform retirement system, and has received a refund of contributions to that uniform system shall, in computing years of total service, be given full credit for service credit earned under Chapter 742. or 5505. of the Revised Code or for military service credit if, for each year of service, the state teachers retirement system receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount refunded by the uniform system to the member for that year for accumulated contributions and payments for military service credit, with interest at a rate established by the state teachers retirement board on that amount from the date of the refund to the date of the payment;

(2) Interest, which shall be transferred by the uniform system, on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(3) An amount, which shall be transferred by the uniform system, equal to the lesser of the employer's contributions to the uniform system or the amount that would have been contributed by the employer for the service had the member been a member of the state teachers retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service to the date of the transfer.

On receipt of payment from the member, the state teachers retirement system shall notify the uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (F) of this section.

A member may choose to purchase only part of the credit the member is eligible to purchase under this division in any one payment, subject to rules of the state teachers retirement board.

(D) A member is ineligible to obtain credit under this section for service that is used in the calculation of any retirement benefit currently being paid or payable in the future under any other retirement program or for service credit that may be transferred under section 3307.765 of the Revised Code.

(E) If a member of the state teachers retirement system who is not a current contributor elects to obtain credit under section 742.21 or 5505.40 of the Revised Code for service for which the member contributed to the system or purchased for military service credit, the system shall transfer to the uniform retirement system, as applicable, the amount specified in division (D) of section 742.21 or division (B)(2) of section 5505.40 of the Revised Code.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section it shall be calculated at the lesser of the actuarial assumption rate for that year of the state teachers retirement system or of the uniform retirement system in which the credit was earned. The interest shall be compounded annually.

(G) The state teachers retirement board shall credit to a member's account in the teachers' savings fund the amounts described in divisions (B)(1) and (C)(1) of this section, except that the interest paid by the member under division (C)(1) of this section shall be credited to the employers' trust fund. The board shall credit to the employers' trust fund the amounts described in divisions (B)(2) and (3) and (C)(2) and (3) of this section.

(H) At the request of the state teachers retirement system, the Ohio police and fire pension fund or state highway patrol retirement system shall certify to the state teachers retirement system a copy of the records of the service and contributions of a state teachers retirement system member who seeks service credit under this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.762 - Transferring service credit and contributions between STERS and Cincinnati retirement system.

(A) As used in this section and sections 3307.763 and 3307.764 of the Revised Code, "military service credit" means credit purchased or obtained under the state teachers retirement system or city of Cincinnati retirement system for service in the armed forces of the United States.

(B) Service credit and contributions may be transferred between the state teachers retirement system and the Cincinnati retirement system as specified in sections 3307.763 and 3307.764 of the Revised Code if both of the following conditions are met:

(1) The Cincinnati city council and the board of trustees of the Cincinnati retirement system take all actions, including the adoption of any ordinance or resolution, necessary to authorize the transfers.

(2) The state teachers retirement system and Cincinnati retirement system, through their boards of trustees, enter into an agreement governing the transfers that is consistent with the requirements of sections 3307.763 and 3307.764 of the Revised Code and includes both of the following:

(a) A provision under which the retirement systems agree to transfer the amounts specified in those sections;

(b) A provision that specifies an amount of credit the system to which the transfer is made will grant for a specific period of service earned under the transferring system.

(C) The amount of credit specified under division (B)(2) of this section may be less than the person earned for a specific period of service under the transferring system.

(D)

(1) The state teachers retirement system, through its board of trustees, and the Cincinnati retirement system, acting pursuant to the authority granted it by the Cincinnati city council, may do either of the following:

(a) By mutual consent, modify the agreement described in this section;

(b) Rescind the agreement described in this section.

(2) Action taken under division (D)(1) of this section does not affect any transfers made between the systems and grants of credit made by the systems prior to the time action is taken.

(3) Rescinding of an agreement as provided in division (D)(1)(b) of this section does not require mutual consent. The retirement system that rescinds the agreement must promptly notify the other.

(E) If either of the conditions specified in division (B) of this section is not met, a member of the state teachers retirement system who meets the requirements of section 3307.74 of the Revised Code may purchase credit under division (A)(3) of that section for service in the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 3307.763 - Eligibility for credit for service in Cincinnati retirement system.

(A) If the conditions described in division (B) of section 3307.762 of the Revised Code are met, a member of the state teachers retirement system who is not receiving a pension or benefit from the state teachers retirement system is eligible to obtain credit for service as a member of the Cincinnati retirement system under this section.

(B) A member of the state teachers retirement system participating in the STRS defined benefit plan who has contributions on deposit with, but is no longer contributing to, the Cincinnati retirement system shall, in computing years of service credit, be given credit for service credit earned under the Cincinnati retirement system or purchased or obtained as military service credit if, for each year of service, the Cincinnati retirement system transfers to the state teachers retirement system the sum of the following:

(1) The amount contributed by the member, or, in the case of military service credit, paid by the member, that is attributable to the year of service;

(2) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system or the amount that would have been contributed by the employer for the service had the member been a member of the state teachers retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section from the last day of the year for which service credit was earned or in which payment was made for military service credit to the date the transfer is made.

(C) A member of the state teachers retirement system with at least one and one-half years of contributing service credit with the state teachers retirement system who has received a refund of the member's contributions to the Cincinnati retirement system shall, in computing years of service, be given credit for service credit earned under the Cincinnati retirement system or purchased or obtained as military service credit if, for each year of service, the state teachers retirement system receives the sum of the following:

(1) An amount, paid by the member, equal to the sum of the following:

(a) The amount refunded by the Cincinnati retirement system to the member for that year for contributions and payments for military service credit, with interest at a rate established by the state teachers retirement board on that amount from the date of the refund to the date of payment;

(b) The amount of interest, if any, the member received when the refund was made that is attributable to the year of service.

(2) An amount, transferred by the Cincinnati retirement system to the state teachers retirement system, equal to the sum of the following:

(a) Interest on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(b) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system or the amount that would have been contributed by the employer for the service had the member been a member of the state teachers retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(D) The amount transferred under division (C)(2)(a) of this section shall not include any amount of interest the Cincinnati retirement system paid to the person when it made the refund.

(E) On receipt of payment from the member under division (C)(1) of this section, the state teachers retirement system shall notify the Cincinnati retirement system. On receipt of the notice, the Cincinnati retirement system shall transfer the amount described in division (C)(2) of this section.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the state teachers retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(G) At the request of the state teachers retirement system, the Cincinnati retirement system shall certify to the state teachers retirement system a copy of the records of the service and contributions of a state teachers retirement system member who seeks service credit under this section.

(H) A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section in any one payment, subject to rules of the state teachers retirement board.

(I) A member is ineligible to obtain credit under this section for service that is used in the calculation of any retirement benefit currently being paid or payable in the future.

(J) The state teachers retirement board shall credit to the member's account in the teachers' savings fund the amounts described in divisions (B)(1) and (C)(1)(a) of this section, except that interest paid by the member under division (C)(1)(a) of this section shall be credited to the employers' trust fund. The board shall credit to the employers' trust fund the amounts described in divisions (B)(2), (B)(3), (C)(1)(b), and (C)(2) of this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.764 - Transferring contributions to Cincinnati retirement system.

(A) If the conditions described in division (B) of section 3307.762 of the Revised Code are met and a person who is a member or former member of the state teachers retirement system through participation in the STRS defined benefit plan , but is not a current contributor and who is not receiving a pension or benefit from the state teachers retirement system elects to receive credit under the Cincinnati retirement system for service for which the person contributed to the state teachers retirement system or purchased or obtained as military service credit, the state teachers retirement system shall transfer the amounts specified in division (B) or (C) of this section to the Cincinnati retirement system.

(B) If the person has contributions on deposit with the state teachers retirement system, the retirement system shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) An amount equal to the person's contributions to the state teachers retirement system and payments made by the member for military service credit;

(2) An amount equal to the lesser of the employer's contributions to the state teachers retirement system or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section for the period from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer was made.

(C)

(1) If the person has received a refund of accumulated contributions to the state teachers retirement system, the state teachers retirement system shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(a) Interest on the amount refunded to the former member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(b) An amount equal to the lesser of the employer's contributions to the state teachers retirement system or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(2) The amount transferred under division (C)(1) of this section shall not include any amount added to the member's accumulated contributions under section 3307.563 of the Revised Code and paid under section 3307.56 or 3307.562 of the Revised Code.

(3) On receipt of notice from the Cincinnati retirement system that the Cincinnati retirement system has received payment from a person described in division (C)(1) of this section, the state teachers retirement system shall transfer the amount described in that division.

(D) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the state teachers retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(E) The transfer of any amount under this section cancels an equivalent amount of service credit.

(F) At the request of the Cincinnati retirement system, the state teachers retirement system shall certify to the Cincinnati retirement system a copy of the records of the service and contributions of a member or former member of the state teachers retirement system who elects to receive service credit under the Cincinnati retirement system.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3307.765 - Transferred service credit from uniform retirement system.

(A) As used in this section, "transferred service credit" means service credit purchased or obtained under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code prior to the date a member commenced the employment covered by the state teachers retirement system for which the member is currently contributing to the system.

(B) A member of the state teachers retirement system who has contributions on deposit with, but is no longer contributing to, a uniform retirement system shall, in computing years of total service, be given full credit for transferred service credit if a transfer to the state teachers retirement system is made under this section. At the request of a member, the uniform system shall transfer to the state teachers retirement system the sum of the following:

(1) An amount equal to the amounts transferred to the uniform system under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code;

(2) Interest, determined as provided in division (E) of this section, on the amount specified in division (B)(1) of this section for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date a transfer is made under this section.

(C) A member of the state teachers retirement system with at least eighteen months of contributing service credit with the state teachers retirement system who has received a refund of contributions to a uniform retirement system shall, in computing years of total service, be given full credit for transferred service credit if, for each year of service, the state teachers retirement system receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount refunded by the uniform system to the member for that year for transferred service credit, with interest on that amount from the date of the refund to the date a payment is made under this section;

(2) Interest, which shall be transferred by the uniform system, on the amount refunded to the member for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date the refund was made;

(3) If the uniform system retained any portion of the amount transferred under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code, an amount, which shall be transferred by the uniform system, equal to the amount retained, with interest on that amount for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date a transfer is made under this section. On receipt of payment from the member, the state teachers retirement system shall notify the uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (E) of this section.

(D) A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section in any one payment, subject to rules adopted by the state teachers retirement board. A member is ineligible to purchase or obtain service credit under this section for service to be used in the calculation of any retirement benefit currently being paid or payable to the member in the future under any other retirement program or for service credit that may be purchased or obtained under section 3307.761 of the Revised Code.

(E) Interest charged under this section shall be calculated separately for each year of service credit at the lesser of the actuarial assumption rate for that year of the state teachers retirement system or of the uniform retirement system to which the credit was transferred under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code. The interest shall be compounded annually.

(F) Any amounts transferred or paid under divisions (B) and (C) of this section that are attributable to contributions made by the member or to amounts paid to purchase service credit shall be credited to the teachers' savings fund created under section 3307.14 of the Revised Code. Any remaining amounts shall be credited to one or more of the funds created under that section as determined by the board.

(G) At the request of the state teachers retirement system, the uniform retirement system shall certify to the state teachers retirement system a copy of the records of the service and contributions of a state teachers retirement system member who seeks service credit under this section. The uniform retirement system shall specify the portions of the amounts transferred that are attributable to employee contributions, employer contributions, and interest.

(H) If a member of the state teachers retirement system who is not a current contributor elects to receive service credit under section 742.214 or 5505.41 of the Revised Code for transferred service credit, as defined in those sections, the system shall transfer to the uniform retirement system, as applicable, the amount specified in division (B) or (C) of section 742.214 or division (B) or (C) of section 5505.41 of the Revised Code.

(I) The board may adopt rules to implement this section.

Effective Date: 02-20-2002



Section 3307.77 - Purchasing service credit for period of approved absence or leave.

(A) As used in this section, "employer" means the employer employing a member of the state teachers retirement system at the time the member commences an absence, or is granted a leave described in this section.

(B) Any member of the state teachers retirement system participating in the STRS defined benefit plan or the STRS combined plan who is, or has been, prevented from making contributions under section 3307.26 of the Revised Code because of an absence due to the member's own illness or injury, or who is, or has been, granted a leave for educational, professional, or other purposes pursuant to section 3319.13, 3319.131, or 3345.28 of the Revised Code or for any other reason approved by the state teachers retirement board, may purchase service credit, not to exceed two years for each such period of absence or leave, either by having deductions made in accordance with division (C) of this section or by making the payment required by division (D) of this section.

(C) If the absence or leave begins and ends in the same year, the member may purchase credit for the absence or leave by having the employer deduct and transmit to the system from payrolls in that year employee contributions on the amount certified by the employer as the compensation the member would have received had the member remained employed in the position held when the absence or leave commenced. The deductions may be made even though the minimum compensation provided by law for the member is reduced thereby, unless the amount to be deducted exceeds the compensation to be paid the member from the time deductions begin until the end of the year, in which case credit may not be purchased under this division. The employer shall pay the system the employer contributions on the compensation amount certified under this division. Employee and employer contributions shall be made at the rates in effect at the time the absence or leave occurred. If the employee or employer rates in effect change during the absence or leave, the contributions for each month of the absence or leave shall be made at the rate in effect for that month.

(D) If the absence or leave does not begin and end in the same year or the member does not purchase the credit under division (C) of this section, a member may purchase credit for the absence or leave by paying the employer, and the employer transmitting to the system, the sum of the following for each year of credit purchased:

(1) An amount determined by multiplying the employee rate of contribution in effect at the time the absence or leave commenced by the member's annual compensation for the member's last full year of service prior to the commencement of the absence or leave, or, if the member has not had a full year of service, the compensation the member would have received for the year the absence or leave commenced had the member continued in service for a full year;

(2) Interest compounded annually, at a rate determined by the board, on the amount determined under division (D)(1) of this section from the day following the last day of the year in which the absence or leave terminated to the date of payment;

(3) Interest compounded annually, at a rate determined by the board, on an amount equal to the employer's contribution required by this division from the day following the last day of the year in which the absence or leave terminated to the date of payment.

The employer shall pay to the system for each year of credit purchased under this division an amount determined by multiplying the employer contribution rate in effect at the time the absence or leave commenced by the member's annual compensation for the member's last full year of service prior to the commencement of the absence or leave, or, if the member has not had a full year of service, the compensation the member would have received for the year the absence or leave commenced had the member continued in service for a full year.

(E) A member who chooses to purchase service credit under division (D) of this section may choose to purchase only part of the credit for which the member is eligible in any one payment.

(F) The state teachers retirement board may adopt rules to implement this section.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3307.771 - Purchasing service credit for time spent on pregnancy or adoption.

As used in this section, "regular employment" means a consistent pattern of employment for twelve or more consecutive weeks by the same employer during the year.

A member of the state teachers retirement system participating in the STRS defined benefit plan who prior to July 1, 1982, was granted a leave of absence for pregnancy or resigned due to pregnancy or adoption of a child may purchase service credit under section 3307.70 of the Revised Code for a period for which the member did not make contributions under section 3307.26 of the Revised Code. The service credit shall not exceed the lesser of two years or the period from the day the leave commenced or the effective date of resignation to the date of the member's return to regular employment as a contributor to the retirement system. A member may purchase credit for more than one period of absence due to pregnancy or adoption, but the total service credit and credit purchased under former section 3307.513 and former section 3307.514 of the Revised Code shall not exceed two years. The member shall submit evidence satisfactory to the retirement board documenting that the leave or resignation was due to pregnancy or adoption of a child.

A member who purchases service credit for an absence or leave described in this section may not purchase credit for that absence or leave under section 3307.77 of the Revised Code. A member who has purchased service credit for an absence or leave under former section 3307.513 or 3307.514 or section 3307.77 of the Revised Code may not purchase credit described in this section for the same period of absence or leave.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 09-14-2000



Section 3307.78 - Purchasing credit for service as school board member.

(A) As used in this section, "school board member" means a member of a city, local, exempted village, or joint vocational school district board of education and "governing board member" means a member of an educational service center governing board.

(B) A member of the state teachers retirement system participating in the STRS defined benefit plan who does both of the following may purchase credit under section 3307.70 of the Revised Code for service as a school board or governing board member, other than service subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended, if the member is eligible to retire under this chapter or will become eligible to retire as a result of purchasing the credit:

(1) Agrees to retire within ninety days after receiving notice of the additional liability under division (C) of this section;

(2) Provides evidence satisfactory to the state teachers retirement board of service as a school board or governing board member during the years for which the member wishes to purchase credit.

Credit may be purchased for service as a school board or governing board member between September 1, 1920, and the first day of January of the year in which the credit is purchased. A member is eligible to purchase one-quarter of a year's credit for each year of service as a school board or governing board member.

(C) On receipt of a request from a member eligible to purchase credit described in this section, the system shall obtain from its actuary certification of the additional liability to the system for each quarter year of credit the member is eligible to purchase and shall notify the member of such additional liability. Within ninety days after receiving notice of the additional liability, the member may purchase in quarter-year increments any portion of the credit the member is eligible to purchase. Payment shall be made in full at the time of purchase.

(D) If the member does not retire within ninety days after purchasing credit described in this section, the system shall withdraw the credit and refund the amount paid by the member.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.79 - Years of service credit of deceased member dying prior to 7-1-73 - right of survivor to purchase service credit.

(A) A member whose death occurred prior to July 1, 1973, who at the time of death had more than thirty-four but less than thirty-five years of service credit shall be presumed to have completed thirty-five years of such credit. Any member whose death occurred on or after July 1, 1973, but prior to August 20, 1976, and who at the time of death had more than thirty-one but less than thirty-two years of service credit shall be presumed to have completed thirty-two years of such credit. Any member participating in the STRS defined benefit plan whose death occurs on or after August 20, 1976, but prior to July 1, 2015, and who at the time of death has more than twenty-nine but less than thirty years of service credit shall be presumed to have completed thirty years of such credit.

(B) On the death of a member who is participating in the STRS defined benefit plan prior to service retirement, the surviving spouse or dependents of the deceased member shall have the right to obtain any service credit the member, had the member not died, would have been eligible to obtain pursuant to sections 3307.761 and 3307.763 of the Revised Code upon the same terms and conditions which the deceased member could have obtained such service credit had the deceased member not died. Any service credit obtained under this section shall be applied under the provisions of this chapter in the same manner as it would have been applied had it been obtained by the deceased member during the deceased member's lifetime.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.80 - Rules for defined contribution plans.

The state teachers retirement board shall adopt rules to implement any STRS defined contribution plan established under section 3307.81 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.81 - Establishment and administration of defined contribution plan.

The state teachers retirement board shall establish one or more defined contribution plans consisting of benefit options that provide for an individual account for each participating member and under which benefits are based solely on the amounts that have accumulated in the account. The plans may include options under which a member participating in a plan may receive definitely determinable benefits.

An STRS defined contribution plan established under this section shall meet the requirements of sections 3307.81 to 3307.89 of the Revised Code. It may include life insurance, annuities, variable annuities, regulated investment trusts, pooled investment funds, or other forms of investment.

The board may administer the plans, enter into contracts with other entities to administer the plans, or both. The board may contract with another entity to administer the plans if the entity agrees to meet all requirements of this chapter applicable to the plans.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.811 - Qualification of plan for federal tax purposes.

An STRS defined contribution plan shall meet the requirements necessary to qualify as a retirement system maintained by a state or local government entity under division (b)(7)(F) of section 3121 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 3121(b)(7)(F), as amended. Each participant in a plan shall qualify as a member of that system.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.812 - Tax exemptions and deferrals.

In establishing an STRS defined contribution plan , the state teachers retirement board may do all things necessary to avoid the system being required to pay federal or state income taxes on contributions to the plan or amounts earned under the plan and, to the extent permitted under federal or state law, to allow members participating in the plan to make tax deferred contributions for periods of interrupted or prior service.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.83 - Member rights governed by plan selected.

The right of each member participating in an STRS defined contribution plan to a retirement, disability, or survivor benefit, to health care insurance coverage, or to a withdrawal of contributions shall be governed by the plan selected by the member under section 3307.25 or 3307.251 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.84 - Transfer of portion of employer contribution to employers' trust fund to mitigate negative financial impact on system.

For each member participating in an STRS defined contribution plan , the state teachers retirement system may transfer to the employers' trust fund a portion of the employer contribution required under section 3307.28 of the Revised Code . If the state teachers retirement board elects to make a transfer under this section, the portion transferred shall not exceed the percentage of compensation of members described in this section for whom the contributions are being made that is determined by the board's actuary to be necessary to mitigate any negative financial impact on the state teachers retirement system of the participation of members in an STRS defined contribution plan . The remainder shall be credited as provided in section 3307.28 of the Revised Code.

The state teachers retirement board may have prepared , at intervals determined by the board, an actuarial study to determine whether a transfer under this section is necessary to reflect a change in the level of the negative financial impact resulting from participation of members in an STRS defined contribution plan . The board shall increase or decrease the percentage transferred, if any, under this section to reflect the amount needed to mitigate the negative financial impact, if any, on the system based on the actuarial study. An increase or decrease in the percentage transferred shall take effect on a date determined by the board.

If a transfer under this section is made, the system shall make the transfer until the unfunded actuarial accrued liability for all benefits, except health care benefits provided under section 3307.39 of the Revised Code and benefit increases provided to members and former members participating in the STRS defined benefit plan after July 13, 2000, is fully amortized, as determined by the annual actuarial valuation prepared under section 3307.51 of the Revised Code.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3307.86 - Furnishing contributions and information at more frequent intervals.

The state teachers retirement system may require members participating in an STRS defined contribution plan and their employers to furnish the contributions and information required under this chapter at more frequent intervals than those required for members participating in the STRS defined benefit plan . The system has no duty to accept contributions by or on behalf of a member if a contribution or information is not furnished at such intervals.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.87 - Spousal consent or waiver.

(A)

(1) If a member participating in an STRS defined contribution plan is married at the time any benefits under the plan commence, benefits shall be paid in accordance with division (A)(2) of this section, unless the spouse has consented under division (C) of this section to a different form of payment or the spouse's consent is waived under that division.

(2) The benefits described in division (A)(1) of this section shall be paid in the form of an annuity, which shall consist of the actuarial equivalent of the member's benefits, in an amount that is payable for the life of the member and one-half of the amount continuing after the member's death to the spouse for the life of the spouse.

(B) If a member participating in an STRS defined contribution plan is married at the time of the member's death, any benefits that are payable to the member shall be paid to the member's spouse, unless the spouse has consented under division (C) of this section to the designation of a different beneficiary or the spouse's consent is waived under that division.

(C) Consent is valid only if it is evidenced by a signed statement that is witnessed by a notary public. Each plan may waive the requirement of consent if the spouse is incapacitated or cannot be located or for any other reason specified by the plan or in rules adopted by the state teachers retirement board. A plan shall waive the requirement of consent if a plan of payment that provides for payment in a specified amount continuing after the member's death to a former spouse is required by a court order issued prior to the effective date of the member's retirement under section 3105.171 or 3105.65 of the Revised Code or laws of another state regarding division of marital property.

Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 10-27-2006



Section 3307.88 - [Repealed] .

Repealed by 129th General AssemblyFile No.147,SB 342, §2, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.881 - [Repealed] .

Repealed by 129th General AssemblyFile No.147,SB 342, §2, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.882 - [Repealed] .

Repealed by 129th General AssemblyFile No.147,SB 342, §2, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.89 - Offering participation in defined contribution plan to members in defined benefit plan.

The state teachers retirement board may offer to members participating in the STRS defined benefit plan the opportunity to also participate in one or more of the benefit options available under an STRS defined contribution plan . A member's contributions to an option shall be credited to an individual account established for the member in the defined contribution fund.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.96 - Merger of local pension system with state teachers retirement system - procedure.

If a local district pension system votes to merge with the state teachers retirement system as provided in section 3307.241 of the Revised Code, the state teachers retirement board shall employ an actuary to value the assets and liabilities which will be taken over by the system hereby created in the event of such merger. The actuary shall be an actuary also approved by the employer in whose district the local district pension system is operated, and the expense of the valuation shall be paid by the employer. The actuary shall compute the present value of the liabilities on account of teachers in service in the local district pension system and on account of pensioners in the rolls of such local district pension system. The actuary shall also compute the present value of the prospective amount to be received by reason of the payment of the normal contributions by the employer on behalf of the active teachers of such local system in the event of the contemplated merger. From the present value of the total liability for pensions on account of teachers in service in the local district pension system as previously determined, the actuary shall deduct the present value of the normal contributions. The amount remaining, together with any excess, of the present value of all payments, necessary to continue the pensions of the pensioners of the local district pension system, over and above the amount of moneys and securities of such system, shall be known as the "accrued liability." No teacher who is a member of a local district pension system on May 9, 1919, shall receive a lesser total retirement allowance upon retirement after merger of the local system with the state teachers retirement system than said teacher would have received upon retirement under the local system.

Effective Date: 07-13-2000



Section 3307.97 - Payments of accrued liability.

That part of the accrued liability, due on account of pensions to pensioners already on the rolls of the local district pension system, referred to in section 3307.96 of the Revised Code, remaining unpaid on September 1, 1924, shall be paid by the employer at the rate of at least four per cent per annum of such accrued liability with interest at four per cent per annum on unpaid balances. Both the payment and interest shall be payable semiannually on dates to be fixed by the state teachers retirement board. Payments on that part of the accrued liability due to teachers in active service in the local district pension system shall be at the same rate per cent of the salaries of such teachers as the deficiency contribution rate fixed in former section 3307.54 of the Revised Code, and shall be made until the year in which the deficiency contribution payable by other employers who had no local pension system may be discontinued.

Effective Date: 07-13-2000



Section 3307.98 - Procedure for transfer of moneys and securities in event of merger.

The increasing contribution determined as provided in sections 3307.96 and 3307.97 of the Revised Code by the actuary shall be paid by the employer. In the event of merger, the moneys and securities to the credit of the local district pension system, not exceeding an aggregate amount equal to the present value of the payments to be made on account of all pensions to the pensioners on the rolls of the local district pension system, shall be transferred to the employers' accumulation fund and the pensions then payable by the local district pension system shall thereafter be paid from the employers' accumulation fund until the reserves on these pensions with the other pensions payable from the employers' accumulation fund have been accumulated and shall be transferred to the annuity and pension reserve fund, from which fund they shall thereafter be payable. The pensions of the active members of the local district pension system and of the new entrants shall thereafter be payable as are the pensions of other members of the state teachers retirement system. The amount of the excess of the moneys and securities of the local district pension system over and above the present value of the payments to be made on account of all pensions to the pensioners on the rolls of the local district pension system shall be transferred to the teachers' savings fund and shall be credited pro rata to the active teachers of such local district pension system on the basis of the amounts of their previous contributions to the local district pension system. In case such method of distribution is not found practicable by the state teachers retirement board, the board may use such other method of apportionment as seems fair and equitable to such board. The amount so credited in any case shall be considered as a part of the teacher's accumulated contributions, as defined in section 3307.50 of the Revised Code, for all purposes except in the case of retirement under the STRS defined benefit plan in which it shall be considered as an amount in excess of the teacher's accumulated contributions and shall be used in purchasing from the annuity and pension reserve fund an annuity, in addition to any other annuity or pension benefit otherwise provided by this chapter.

After the moneys and securities of any local district pension system have been transferred to the employers' accumulation fund or to the teachers' savings fund, such local district pension system shall cease to exist.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3307.99 - Penalty.

(A) Whoever violates division (A) of section 3307.073 of the Revised Code shall be fined not more than one hundred dollars for each day of the violation.

(B) Whoever violates division (B) of section 3307.073 of the Revised Code shall be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

(C) Fines imposed by the Ohio elections commission under this section shall be paid into the Ohio elections commission fund created under section 3513.10 of the Revised Code.

Effective Date: 09-15-2004






Chapter 3309 - PUBLIC SCHOOL EMPLOYEES RETIREMENT SYSTEM

Section 3309.01 - Public school employees retirement system definitions.

As used in this chapter:

(A) "Employer" or "public employer" means boards of education, school districts, joint vocational districts, governing authorities of community schools established under Chapter 3314. of the Revised Code, a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code, educational institutions, technical colleges, state, municipal, and community colleges, community college branches, universities, university branches, other educational institutions, or other agencies within the state by which an employee is employed and paid, including any organization using federal funds, provided the federal funds are disbursed by an employer as determined by the above. In all cases of doubt, the school employees retirement board shall determine whether any employer is an employer as defined in this chapter, and its decision shall be final.

(B) "Employee" means all of the following:

(1) Any person employed by a public employer in a position for which the person is not required to have a certificate or license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code;

(2) Any person who performs a service common to the normal daily operation of an educational unit even though the person is employed and paid by one who has contracted with an employer to perform the service, and the contracting board or educational unit shall be the employer for the purposes of administering the provisions of this chapter;

(3) Any person, not a faculty member, employed in any school or college or other institution wholly controlled and managed, and wholly or partly supported by the state or any political subdivision thereof, the board of trustees, or other managing body of which shall accept the requirements and obligations of this chapter. In all cases of doubt, the school employees retirement board shall determine whether any person is an employee, as defined in this division, and its decision is final.

(C) "Prior service" means all service rendered prior to September 1, 1937:

(1) As an employee as defined in division (B) of this section;

(2) As an employee in a capacity covered by the public employees retirement system or the state teachers retirement system;

(3) As an employee of an institution in another state, service credit for which was procured by a member under the provisions of section 3309.31 of the Revised Code. Prior service, for service as an employee in a capacity covered by the public employees retirement system or the state teachers retirement system, shall be granted a member under qualifications identical to the laws and rules applicable to service credit in those systems. Prior service shall not be granted any member for service rendered in a capacity covered by the public employees retirement system, the state teachers retirement system, and this system in the event the service credit has, in the respective systems, been received, waived by exemption, or forfeited by withdrawal of contributions, except as provided in this chapter. If a member who has been granted prior service should, subsequent to September 16, 1957, and before retirement, establish three years of contributing service in the public employees retirement system, or one year in the state teachers retirement system, then the prior service granted shall become, at retirement, the liability of the other system, if the prior service or employment was in a capacity that is covered by that system. The provisions of this division shall not cancel any prior service granted a member by the school employees retirement board prior to August 1, 1959.

(D) "Total service," "total service credit," or "Ohio service credit" means all contributing service of a member of the school employees retirement system, and all prior service, computed as provided in this chapter, and all service established pursuant to sections 3309.31, 3309.311, and 3309.33 of the Revised Code. In addition, "total service" includes any period, not in excess of three years, during which a member was out of service and receiving benefits from the state insurance fund, provided the injury or incapacitation was the direct result of school employment.

(E) "Member" means any employee, except an SERS retirant or other system retirant as defined in section 3309.341 of the Revised Code, who has established membership in the school employees retirement system. "Member" includes a disability benefit recipient.

(F) "Contributor" means any person who has an account in the employees' savings fund. When used in the sections listed in division (B) of section 3309.82 of the Revised Code, "contributor" includes any person participating in a plan established under section 3309.81 of the Revised Code.

(G) "Retirant" means any former member who retired and is receiving a service retirement allowance or commuted service retirement allowance as provided in this chapter.

(H) "Beneficiary" or "beneficiaries" means the estate or a person or persons who, as the result of the death of a contributor or retirant, qualifies for or is receiving some right or benefit under this chapter.

(I) "Interest," as specified in division (E) of section 3309.60 of the Revised Code, means interest at the rates for the respective funds and accounts as the school employees retirement board may determine from time to time, except as follows:

(1) The rate of interest credited on employee contributions at retirement shall be four per cent per annum, compounded annually, to and including June 30, 1955; three per cent per annum, compounded annually, from July 1, 1955, to and including June 30, 1963; three and one-quarter per cent per annum, compounded annually, from July 1, 1963, through June 30, 1966; and thereafter, four per cent per annum compounded annually until a change in the amount is recommended by the system's actuary and approved by the retirement board. Subsequent to June 30, 1959, the retirement board shall discontinue the annual crediting of current interest on a contributor's accumulated contributions. Noncrediting of current interest shall not affect the rate of interest at retirement guaranteed under this division.

(2) In determining the reserve value for purposes of computing the amount of the contributor's annuity, the rate of interest used in the annuity values shall be four per cent per annum through September 30, 1956; three per cent per annum compounded annually from October 1, 1956, through June 30, 1963; three and one-quarter per cent per annum compounded annually from July 1, 1963, through June 30, 1966; and, thereafter, four per cent per annum compounded annually until a change in the amount is recommended by the system's actuary and approved by the retirement board. In the purchase of out-of-state service credit as provided in section 3309.31 of the Revised Code, and in the purchase of an additional annuity, as provided in section 3309.47 of the Revised Code, interest shall be computed and credited to reserves therefor at the rate the school employees retirement board shall fix as regular interest thereon.

(J) "Accumulated contributions" means the sum of all amounts credited to a contributor's account in the employees' savings fund together with any regular interest credited thereon at the rates approved by the retirement board prior to retirement.

(K) "Final average salary" means the sum of the annual compensation for the three highest years of compensation for which contributions were made by the member, divided by three. If the member has a partial year of contributing service in the year in which the member terminates employment and the partial year is at a rate of compensation that is higher than the rate of compensation for any one of the highest three years of annual earnings, the board shall substitute the compensation earned for the partial year for the compensation earned for a similar fractional portion in the lowest of the three high years of annual compensation before dividing by three. If a member has less than three years of contributing membership, the final average salary shall be the total compensation divided by the total number of years, including any fraction of a year, of contributing service.

(L) "Annuity" means payments for life derived from contributions made by a contributor and paid from the annuity and pension reserve fund as provided in this chapter. All annuities shall be paid in twelve equal monthly installments.

(M)

(1) "Pension" means annual payments for life derived from appropriations made by an employer and paid from the employers' trust fund or the annuity and pension reserve fund. All pensions shall be paid in twelve equal monthly installments.

(2) "Disability retirement" means retirement as provided in section 3309.40 of the Revised Code.

(N) "Retirement allowance" means the pension plus the annuity.

(O)

(1) "Benefit" means a payment, other than a retirement allowance or the annuity paid under section 3309.341 of the Revised Code, payable from the accumulated contributions of the member or the employer, or both, under this chapter and includes a disability allowance or disability benefit.

(2) "Disability allowance" means an allowance paid on account of disability under section 3309.401 of the Revised Code.

(3) "Disability benefit" means a benefit paid as disability retirement under section 3309.40 of the Revised Code, as a disability allowance under section 3309.401 of the Revised Code, or as a disability benefit under section 3309.35 of the Revised Code.

(P) "Annuity reserve" means the present value, computed upon the basis of mortality tables adopted by the school employees retirement board, of all payments to be made on account of any annuity, or benefit in lieu of any annuity, granted to a retirant.

(Q) "Pension reserve" means the present value, computed upon the basis of mortality tables adopted by the school employees retirement board, of all payments to be made on account of any pension, or benefit in lieu of any pension, granted to a retirant or a beneficiary.

(R) "Year" means the year beginning the first day of July and ending with the thirtieth day of June next following.

(S) "Local district pension system" means any school employees' pension fund created in any school district of the state prior to September 1, 1937.

(T) "Employer contribution" means the amount paid by an employer as determined under section 3309.49 of the Revised Code.

(U) "Fiduciary" means a person who does any of the following:

(1) Exercises any discretionary authority or control with respect to the management of the system, or with respect to the management or disposition of its assets;

(2) Renders investment advice for a fee, direct or indirect, with respect to money or property of the system;

(3) Has any discretionary authority or responsibility in the administration of the system.

(V)

(1) Except as otherwise provided in this division, "compensation" means all salary, wages, and other earnings paid to a contributor by reason of employment. The salary, wages, and other earnings shall be determined prior to determination of the amount required to be contributed to the employees' savings fund under section 3309.47 of the Revised Code and without regard to whether any of the salary, wages, or other earnings are treated as deferred income for federal income tax purposes.

(2) Compensation does not include any of the following:

(a) Payments for accrued but unused sick leave or personal leave, including payments made under a plan established pursuant to section 124.39 of the Revised Code or any other plan established by the employer;

(b) Payments made for accrued but unused vacation leave, including payments made pursuant to section 124.13 of the Revised Code or a plan established by the employer;

(c) Payments made for vacation pay covering concurrent periods for which other salary or compensation is also paid or during which benefits are paid under this chapter;

(d) Amounts paid by the employer to provide life insurance, sickness, accident, endowment, health, medical, hospital, dental, or surgical coverage, or other insurance for the contributor or the contributor's family, or amounts paid by the employer to the contributor in lieu of providing the insurance;

(e) Incidental benefits, including lodging, food, laundry, parking, or services furnished by the employer, use of the employer's property or equipment, and reimbursement for job-related expenses authorized by the employer, including moving and travel expenses and expenses related to professional development;

(f) Payments made to or on behalf of a contributor that are in excess of the annual compensation that may be taken into account by the retirement system under division (a)(17) of section 401 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a)(17), as amended. For a contributor who first establishes membership before July 1, 1996, the annual compensation that may be taken into account by the retirement system shall be determined under division (d)(3) of section 13212 of the "Omnibus Budget Reconciliation Act of 1993," Pub. L. No. 103-66 , 107 Stat. 472;

(g) Payments made under division (B), (C), or (E) of section 5923.05 of the Revised Code, Section 4 of Substitute Senate Bill No. 3 of the 119th general assembly, Section 3 of Amended Substitute Senate Bill No. 164 of the 124th general assembly, or Amended Substitute House Bill No. 405 of the 124th general assembly;

(h) Anything of value received by the contributor that is based on or attributable to retirement or an agreement to retire, except that payments made on or before January 1, 1989, that are based on or attributable to an agreement to retire shall be included in compensation if both of the following apply:

(i) The payments are made in accordance with contract provisions that were in effect prior to January 1, 1986.

(ii) The employer pays the retirement system an amount specified by the retirement board equal to the additional liability from the payments.

(3) The retirement board shall determine by rule whether any form of earnings not enumerated in this division is to be included in compensation, and its decision shall be final.

(W) "Disability benefit recipient" means a member who is receiving a disability benefit.

(X) "Actuary" means an individual who satisfies all of the following requirements:

(1) Is a member of the American academy of actuaries;

(2) Is an associate or fellow of the society of actuaries;

(3) Has a minimum of five years' experience in providing actuarial services to public retirement plans.

Effective Date: 12-13-2001; 2007 HB119 09-29-2007



Section 3309.011 - Exclusions from definition of employee.

"Employee" as defined in division (B) of section 3309.01 of the Revised Code, does not include either of the following:

(A) Any person having a license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code and employed in a public school in this state in an educational position, as determined by the state board of education, under programs provided for by federal acts or regulations and financed in whole or in part from federal funds, but for which no licensure requirements for the position can be made under the provisions of such federal acts or regulations;

(B) Any person who participates in an alternative retirement plan established under Chapter 3305. of the Revised Code;

(C) Any person who elects to transfer from the school employees retirement system to the public employees retirement system under section 3309.312 of the Revised Code;

(D) Any person whose full-time employment by the university of Akron as a state university law enforcement officer pursuant to section 3345.04 of the Revised Code commences on or after the effective date of this amendment.

Effective Date: 09-16-1998



Section 3309.012 - Board member to elect whether to become member of system.

As used in this section, "school board member" means a member of a city, local, exempted village, or joint vocational school district board of education and a "governing board member" means a member of an educational service center governing board.

(A) Within thirty days of a school board member's or a governing board member's initially taking office, the board member shall elect whether to become a member of the school employees retirement system for the particular period of holding office just commencing by filing an election in writing with the school board or governing board treasurer. The election shall be irrevocable while the board member continuously holds office. If the board member does not elect membership in the system, the person shall forever be barred from claiming or purchasing membership rights or credit for the particular period of holding office for which the election and notice was required. If the board member elects membership in the system, the treasurer shall file notice of the person's election with the school employees retirement board on a form provided by the retirement board. The person electing membership in the system shall have all rights, privileges, and obligations of membership in the system for the particular period for which the election was required. Any board member failing to make the election required under this division shall be considered to have elected not to become a member of the system for the particular period for which the election was required.

(B) Within ninety days of November 23, 1995, each school or governing board member on the day immediately preceding that date shall elect, by filing an election in writing with the school board or governing board treasurer, whether to become a member of the school employees retirement system for the particular period commencing on the date on which the election under this division is filed with the treasurer and continuing as long as the person continuously holds office as a board member. The treasurer shall file written notice of each board member's election under this division with the school employees retirement board on a form provided by the retirement board. The election shall be irrevocable while a board member continuously holds office. If a board member does not elect membership in the system, the person shall forever be barred from claiming or purchasing membership rights or credit for the particular period of holding office for which the election was required. If the board member elects membership in the system, the person shall have all rights, privileges, and obligations of membership in the system for the particular period for which the election was required. This period of membership shall be effective on the date on which the election is filed with the school board or governing board treasurer. Any board member who elected membership in the system under this section prior to November 23, 1995, and who fails to make the election required under this division shall be considered to have elected to be a member of the system for the particular period for which the election was required. Any board member who elected not to be a member of the system under this section prior to November 23, 1995, and who fails to make the election required under this division shall be considered to have elected not to become a member of the system for the particular period for which the election was required.

Effective Date: 03-06-1996



Section 3309.02 - Credit for military service.

(A) As used in this section, "armed forces" of the United States includes both:

(1) Army, navy, air force, marine corps, coast guard, auxiliary corps as established by congress, army nurse corps, navy nurse corps, red cross nurse serving with the army, navy, air force, or hospital service of the United States, full-time service with the American red cross in a combat zone, and such other service as is designated by congress as included therein;

(2) Personnel of the Ohio national guard, the Ohio military reserve, the Ohio naval militia, and the reserve components of the armed forces enumerated in division (A)(1) of this section who are called to active duty pursuant to an executive order issued by the president of the United States or an act of congress.

(B) Upon presentation of an honorable discharge or certificate of service, and subject to rules adopted by the school employees retirement board, any member of the school employees retirement system who was a member with not less than one year of unadjusted service credit prior to active service in the armed forces of the United States subsequent to October 31, 1965, and who returns to service as an employee or as an employee in a capacity covered by either the public employees retirement system or the state teachers retirement system within two years after receiving such discharge or release, and establishes one year of service credit, shall have such service considered as prior service, provided that the total amount of such service granted by the board shall not exceed ten years. This section shall not serve to cancel any military service credit earned or granted prior to November 1, 1965.

(C) A member of the school employees retirement system is ineligible to receive service credit under this section for any year of military service credit used in the calculation of any retirement benefit currently being paid to the member or payable in the future under any other retirement program, except social security, or used to obtain service credit pursuant to section 3309.021 or 3309.022 of the Revised Code. At the time such credit is requested, the member shall certify on a form supplied by the retirement board that the member does and will conform to this requirement. This division does not cancel any military service credit earned prior to March 15, 1979.

Effective Date: 10-29-1996



Section 3309.021 - Purchasing military service credit.

(A)

(1) A member may purchase service credit that shall be considered as the equivalent of Ohio service for each year or portion of a year of service incurred by reason of having been on active duty as a member of the armed forces of the United States, as defined in section 3309.02 of the Revised Code.

(2) As used in division (A)(2) of this section, "reserves" means a reserve component of any of the armed forces of the United States enumerated in division (A)(1) of section 3309.02 of the Revised Code. On presentation of documentation of the service and subject to school employees retirement board rules, a member may purchase service credit that shall be considered as the equivalent of Ohio service for each year or portion of a year of service incurred by reason of having been on active duty as a member of the Ohio national guard or reserves for which the member is not eligible to purchase credit under division (A)(1) of this section. For purposes of division (A)(2) of this section, active duty in the reserves or the Ohio national guard includes assembly for drill and instruction; training at encampments, maneuvers, outdoor target practice, or other exercises; and any training or duty in this state ordered by the governor.

(3) Credit shall not be granted for any period of duty during which the member was contributing to the retirement system. All or part of the credit may be purchased at any time prior to receipt of a retirement allowance. The number of years purchased under this division shall not exceed five.

(B) For the purposes of this division, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the armed forces of the United States who was captured, separated, and incarcerated by an enemy of the United States. A member may purchase service credit that shall be considered as the equivalent of Ohio service for each year of service such member was a prisoner of war. The number of years purchased under this division shall not exceed five. Service credit may be purchased under this division for the same years of service used to purchase service credit under division (A) of this section. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(C) The total number of years purchased under this section shall not exceed the member's total accumulated number of years of Ohio service.

(D)

(1) For each year or portion of a year of service purchased under division (A)(1) or (B) of this section, the member shall pay to the school employees retirement system for credit to the member's accumulated account an amount determined by the member rate of contribution in effect at the time the military service began multiplied by the annual compensation for full-time employment during the first year of service covered by the school employees retirement system, public employees retirement system, or state teachers retirement system following termination of military service. If, however, a limit on maximum salary or maximum contribution was in effect at the time the military service began, the limit shall be applied to the salary received during the first year of service in Ohio to calculate the amount of payment. To this amount shall be added an amount equal to compound interest at a rate established by the school employees retirement board from the date of the member's first service covered by the school employees retirement system, public employees retirement system, or state teachers retirement system following termination of the military service to date of payment.

(2) For each year or portion of a year of service in the reserves or Ohio national guard purchased under division (A)(2) of this section, the member shall pay to the retirement system for credit to the member's individual account an amount equal to one hundred per cent of the additional liability resulting from the purchase of that year of service as determined by an actuary employed by the board. The retirement system shall calculate the number of years or portions of a year of credit the member is eligible to purchase under division (A)(2) of this section by dividing the number of days actually served by three hundred sixty-five.

(E) A member of the school employees retirement system is ineligible to purchase service credit under this section for any year of military service that was:

(1) Used in the calculation of any retirement benefit currently being paid to the member or payable in the future under any other retirement program, except for retired pay for nonregular service under Chapter 1223 of Section 1662 of Title XVI of the "National Defense Authorization Act for Fiscal Year 1995," 108 Stat. 2998 (1994), 10 U.S.C.A. 12731 to 12739, or social security;

(2) Used to obtain service credit pursuant to section 3309.02 or 3309.022 of the Revised Code. At the time such credit is purchased, the member shall certify on a form furnished by the retirement board that the member does and will conform to this requirement.

(F) Credit purchased under this section may be combined pursuant to section 3309.35 of the Revised Code with credit for military service purchased under sections 145.301 and 3307.751 of the Revised Code, except that not more than an aggregate total of five years of credit purchased under division (A) of this section, division (B) of section 145.301, and division (A) of section 3307.751 of the Revised Code, and not more than an aggregate total of five years of credit purchased under division (B) of this section, division (C) of section 145.301, and division (B) of section 3307.751 of the Revised Code shall be used in determining retirement eligibility or calculating benefits under section 3309.35 of the Revised Code.

Effective Date: 07-13-2000; 03-30-2007



Section 3309.022 - Purchasing uniformed services credit.

(A) As used in this section:

(1) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty.

(2) "Uniformed services" means the army, navy, air force, marine corps, coast guard, or any reserve components of such services; national guard; the commissioned corps of the United States public health service; service as a red cross nurse with the army, navy, air force, or hospital service of the United States, army nurse corps, navy nurse corps, or serving full-time with the American red cross in a combat zone; and any other category of persons designated by the president in time of war or emergency.

(B) On re-employment of a member with the same employer that employed the member prior to the member's service in the uniformed services, the member may apply to the school employees retirement system on a form provided by the system to purchase service credit for service in the uniformed services that shall be considered the equivalent of Ohio service credit. On receipt of the application, the retirement system shall request from the employer that employed the member prior to the military service a certification that the member was employed by the employer prior to, and returned to employment with the employer within three months of honorable discharge or release from, service in the uniformed services. If the employer can so certify, it shall do so and shall pay to the retirement system the employer's contribution required by this section. The service credit shall be granted the member if all of the following requirements are met:

(1) The member was a member of the school employees retirement system prior to the service in the uniformed services and has maintained membership without interruption;

(2) The member was out of active service as an employee by reason of service in the uniformed services;

(3) The member was honorably discharged or released from service in the uniformed services;

(4) The member pays contributions to the retirement system in accordance with this section.

(C) Credit may be purchased pursuant to this section at any time prior to receipt of a retirement allowance. The member may choose to purchase only part of the credit in any one payment, subject to board rules. The retirement system shall grant service credit under this section, not to exceed five years, for each period of service in the uniformed services for which contributions have been received.

(D) For service purchased under this section, the member and the member's employer, subject to board rules, shall pay to the retirement system for credit to the member's accumulated account an amount equal to the contributions that would have been paid pursuant to sections 3309.47, 3309.49, and 3309.491 of the Revised Code if the member had not been out of active service as an employee by reason of service in the uniformed services. If a member pays all or any portion of the member's contributions required by section 3309.47 of the Revised Code later than the lesser of five years or a period that is three times the member's period of service in the uniformed services beginning from the later of the member's date of re-employment or the effective date of this section, an amount equal to compound interest at a rate established by the board from the later of the member's date of re-employment or the effective date of this section to the date of payment shall be added to the remaining amount to be paid by the member to purchase service credit under this section.

(E) This section does not cancel any military service credit or service in the uniformed services earned or granted under this chapter prior to the effective date of this section.

(F) If a member purchased service credit under section 3309.021 of the Revised Code prior to the effective date of this section, is not receiving a retirement allowance, and would have been eligible to obtain service credit pursuant to this section had it been in effect at the time of purchase, the retirement system shall refund the amounts paid by the member for the purchase if both of the following requirements are met:

(1) The member makes a written request for a refund on a form provided by the retirement system;

(2) The member pays to the retirement system the contributions required by this section.

(G) If the member meets the requirements of division (F) of this section, the employer shall pay to the retirement system the employer's contributions required by this section.

Effective Date: 10-29-1996



Section 3309.03 - School employees retirement system - board.

A school employees retirement system is hereby established for the employees as defined in section 3309.01 of the Revised Code, which shall include the several funds created and placed under the management of the school employees retirement board for the payment of retirement allowances and other benefits provided in Chapter 3309. of the Revised Code. The board may sue and be sued, plead and be impleaded, contract and be contracted with, and do all things necessary to carry out Chapter 3309. of the Revised Code. All of its business shall be transacted, all of its funds invested, all warrants for money drawn and payments made, and all of its cash, securities, and other property shall be held in the name of the board, or in the name of its nominee, provided that nominees are authorized by retirement board resolution for such purposes. The board may take all appropriate action to avoid payment by the system or its members of federal or state income taxes on contributions to the system or amounts earned on those contributions. If the Ohio retirement study council establishes a uniform format for any report the board is required to submit to the council, the board shall submit the report in that format.

Effective Date: 04-09-2001; 09-15-2004



Section 3309.031 - System consists of plans established by chapter.

The school employees retirement system shall consist of the plans described in section 3309.18 to 3309.70 of the Revised Code and the plan or plans established under section 3309.81 of the Revised Code.

Effective Date: 04-09-2001



Section 3309.04 - General administration and management vested in board.

The general administration and management of the school employees retirement system and making effective Chapter 3309. of the Revised Code are hereby vested in the school employees retirement board which may adopt rules in accordance with section 111.15 of the Revised Code and may authorize its administrative officers, or committees composed of members of said board, to act for the board in accordance with such policies and subject to subsequent approval by the board. Notice of proposed rules shall be given to interested parties and rules adopted by the board shall be published and otherwise made available. When it files a rule with the joint committee on agency rule review pursuant to section 111.15 of the Revised Code, the board shall submit to the Ohio retirement study council a copy of the full text of the rule, and if applicable, a copy of the rule summary and fiscal analysis required by division (B) of section 127.18 of the Revised Code. All rules adopted pursuant to this chapter, prior to August 20, 1976, shall be published and made available to interested parties by January 1, 1977.

Effective Date: 04-09-2001



Section 3309.041 - Travel expense policies - bonus policy - budget.

The school employees retirement board shall do all of the following:

(A) In consultation with the Ohio ethics commission, review any existing policy regarding the travel and payment of travel expenses of members and employees of the school employees retirement board and adopt rules in accordance with section 3309.04 of the Revised Code establishing a new or revised policy regarding travel and payment of travel expenses. Not less than sixty days before adopting a new or revised policy, the board shall submit the policy to the Ohio retirement study council for review.

(B) If the board intends to award a bonus to any employee of the board, adopt rules in accordance with section 3309.04 of the Revised Code establishing a policy regarding employee bonuses;

(C) Provide copies of the rules adopted under divisions (A) and (B) of this section to each member of the Ohio retirement study council;

(D) Submit to the Ohio retirement study council a proposed operating budget, including an administrative budget for the board, for the next immediate fiscal year and adopt that budget not earlier than sixty days after it is submitted to the council;

(E) Submit to the council a plan describing how the board will improve the dissemination of public information pertaining to the board.

Effective Date: 09-15-2004



Section 3309.042 - Ethics policy - commission approval - ethics training.

The school employees retirement board shall, in consultation with the Ohio ethics commission, develop an ethics policy to govern board members and employees in the performance of their official duties. The board shall submit this policy to the commission for approval. The commission shall review the policy and, if the commission determines that the policy is adequate, approve the policy. If the commission determines that the policy is inadequate, it shall specify the revisions to be made and the board shall submit a revised policy. If the commission approves the revised policy, the board shall adopt it. If not, the board shall make any further revisions required by the commission and adopt the policy. Not less than sixty days before adopting the policy, the board shall submit it to the Ohio retirement study council for review. The board periodically shall provide ethics training to members and employees of the board. The training shall include training regarding the requirements and prohibitions of Chapter 102. of the Revised Code and sections 2921.42 and 2921.43 of the Revised Code and any other training the board considers appropriate. The board shall establish a procedure to ensure that each employee of the board is informed of the procedure for filing a complaint alleging violation of Chapter 102. of the Revised Code or section 2921.42 or 2921.43 of the Revised Code with the Ohio ethics commission or the appropriate prosecuting attorney.

Effective Date: 09-15-2004



Section 3309.043 - Chief investment officer - supervision duties - monitoring of securities transactions.

(A) The school employees retirement board shall designate a person who is a licensed state retirement system investment officer to be the chief investment officer for the school employees retirement system. The board shall notify the division of securities of the department of commerce in writing of its designation and of any change in its designation within ten calendar days of the designation or change.

(B) The chief investment officer shall reasonably supervise the licensed state retirement system investment officers and other persons employed by the school employees retirement system with a view toward preventing violations of Chapter 1707. of the Revised Code, the "Commodity Exchange Act," 42 Stat. 998, 7 U.S.C. and following, the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C. and following, and the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78a, and following, and the rules and regulations promulgated under those statutes. This duty of reasonable supervision shall include the adoption, implementation, and enforcement of written policies and procedures reasonably designed to prevent persons employed by the school employees retirement system from misusing material, nonpublic information in violation of those laws, rules, and regulations. For purposes of this division, no chief investment officer shall be considered to have failed to satisfy the officer's duty of reasonable supervision if the officer has done all of the following:

(1) Adopted and implemented written procedures, and a system for applying the procedures, that would reasonably be expected to prevent and detect, insofar as practicable, any violation by its licensed investment officers and other persons employed by the school employees retirement system;

(2) Reasonably discharged the duties and obligations incumbent on the chief investment officer by reason of the established procedures and the system for applying the procedures when the officer had no reasonable cause to believe that there was a failure to comply with the procedures and systems;

(3) Reviewed, at least annually, the adequacy of the policies and procedures established pursuant to this section and the effectiveness of their implementation.

(C) The chief investment officer shall establish and maintain a policy to monitor and evaluate the effectiveness of securities transactions executed on behalf of the board. No chief investment officer shall be considered to have failed to satisfy the officer's duty under this division if the officer has done both of the following:

(1) Implemented the policy adopted by the board under section 3309.157 of the Revised Code that outlines the criteria used to select agents that execute securities transactions on behalf of the school employees retirement system.

(2) Reviewed, at least annually, the performance of agents that execute securities transactions on behalf of the school employees retirement system.

Effective Date: 09-15-2004



Section 3309.044 - Selection of internal auditor.

The school employees retirement board shall appoint a committee to oversee the selection of an internal auditor. The committee shall select one or more persons for employment as an internal auditor. The board shall employ the person or persons selected by the committee. The committee shall consist of the following board members: one retirant member, one employee member, and one other member. The committee shall annually prepare and submit to the Ohio retirement study council a report of its actions during the preceding year.

Effective Date: 09-15-2004



Section 3309.05 - Board membership.

(A) The school employees retirement board shall consist of the following members:

(1) One member, known as the treasurer of state's investment designee, who shall be appointed by the treasurer of state for a term of four years and who shall have the following qualifications:

(a) The member is a resident of this state.

(b) Within the three years immediately preceding the appointment, the member has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(c) The member has direct experience in the management, analysis, supervision, or investment of assets.

(d) The member is not currently employed by the state or a political subdivision of the state.

(2) Four members, known as employee members, who shall be members of the school employees retirement system, and who shall be elected by ballot by the members of the system;

(3) Two members, known as the retirant members, who shall be former members of the retirement system who reside in this state and currently receive an age and service retirement benefit, a disability benefit, or benefits under a plan established under section 3309.81 of the Revised Code. The retirant members shall be elected by ballot by former members of the system who are currently receiving an age and service retirement benefit, a disability benefit, or benefits under a plan established under section 3309.81 of the Revised Code.

(4) Two members, known as the investment expert members, who shall be appointed to four-year terms. One investment expert member shall be appointed by the governor, and one investment expert member shall be jointly appointed by the speaker of the house of representatives and the president of the senate. Each investment expert member shall have the following qualifications:

(a) The member is a resident of this state;

(b) Within the three years immediately preceding the appointment, the member has not been employed by the public employees state retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets;

(c) The member has direct experience in the management, analysis, supervision, or investment of assets.

(B) Any member appointed under this section shall hold office until the later of the end of the term for which the member is appointed or the date the member's successor takes office.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001; 09-15-2004



Section 3309.051 - Orientation program required for new members - continuing education.

Each member of the school employees retirement board shall, not later than ninety days after commencing service as a board member, complete the orientation program component of the retirement board member education program established under section 171.50 of the Revised Code.

Each member of the board who has served a year or longer as a board member shall, not less than twice each year, attend one or more programs that are part of the continuing education component of the retirement board member education program established under section 171.50 of the Revised Code.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 3309.052 - Members with excessive travel expenses ineligible for another term.

A person who served as an elected or appointed member of the school employees retirement board for one or more entire fiscal years in fiscal years 2000, 2001, or 2002 is ineligible for re-election or reappointment to the board if the board paid travel-related expenses of the person or reimbursed the person for travel-related expenses that averaged more than ten thousand dollars annually for those fiscal years.

Effective Date: 09-15-2004



Section 3309.06 - Board elections.

(A) Elections for employee and retirant members of the school employees retirement board shall be held on the first Monday of March. Terms of office of the employee and retirant members of the board shall be for four years each, commencing on the first day of July following the election and ending on the thirtieth day of June. The initial terms of the first retirant member and the new employee member shall commence on July 1, 1984, and end on June 30, 1988.

(B) The initial election of the second retirant member shall be held at the first election that occurs later than ninety days after September 15, 2004. Subsequent elections shall be held each fourth year thereafter.

(C) Except as provided in division (E) of this section, if a vacancy occurs during the term of an elected member of the board, the remaining members of the board shall elect a successor member. On certification of the election results in accordance with rules adopted under section 3309.075 of the Revised Code, the successor member shall hold office until the first day of the new term that follows the next board election that occurs not less than ninety days after the successor member's election, or until the end of the term for which the successor member was elected, whichever is sooner. The successor member shall qualify for board membership under the same division of section 3309.05 of the Revised Code as the member's predecessor in office. Elections under this division shall be conducted in accordance with rules adopted under section 3309.075 of the Revised Code.

(D) Employee members or retirant members of the board who fail to attend the meetings of the board for four months or longer, without being excused, shall be considered as having resigned and successors shall be elected for their unexpired terms pursuant to division (C) of this section. If as a result of changed circumstances the retirant member would no longer qualify for membership on the board as a retirant member, the office shall be considered vacant, and a successor retirant member shall be elected pursuant to division (C) of this section.

(E) A successor member need not be elected under division (C) of this section for a vacancy that occurs on or after the first day of March of the year in which the vacated term ends.

Effective Date: 03-10-1983; 09-15-2004; 08-04-2005; 04-06-2007



Section 3309.061 - Disqualification of convicted member - misconduct in office - removal procedure.

(A) The office of a member of the school employees retirement board who is convicted of or pleads guilty to a felony, a theft offense as defined in section 2913.01 of the Revised Code, or a violation of section 102.02, 102.03, 102.04, 2921.02, 2921.11, 2921.13, 2921.31, 2921.41, 2921.42, 2921.43, or 2921.44 of the Revised Code shall be deemed vacant. A person who has pleaded guilty to or been convicted of an offense of that nature is ineligible for election or appointment to the school employees retirement board.

(B) A member of the school employees retirement board who willfully and flagrantly exercises authority or power not authorized by law, refuses or willfully neglects to enforce the law or to perform any official duty imposed by law, or is guilty of gross neglect of duty, gross immorality, drunkenness, misfeasance, malfeasance, or nonfeasance is guilty of misconduct in office. On complaint and hearing in the manner provided for in this section, the board member shall have judgment of forfeiture of the office with all its emoluments entered against the board member, creating in the office a vacancy to be filled as provided by law.

(C) Proceedings for removal of a board member on any of the grounds enumerated in division (B) of this section shall be commenced by filing with the court of common pleas of the county in which the board member resides a written complaint specifically setting forth the charge. The complaint shall be accepted if signed by the governor or signed as follows:

(1) If the complaint is against an employee member of the board, the complaint must be signed by a number of members of the retirement system that equals at least the following and must include signatures of at least twenty employee members residing in at least five different counties:

(a) If the employee member was most recently elected in accordance with division (B) of section 3309.07 of the Revised Code, ten per cent of the number of members of the system who voted in that election;

(b) If the employee member most recently became a member of the board pursuant to section 3309.06 of the Revised Code to fill a vacancy in the board or took office in accordance with section 3309.061 of the Revised Code, ten per cent of the number of members of the system who voted in the most recent election held in accordance with division (B) of section 3309.07 of the Revised Code for that employee member position on the board.

(2) If the complaint is against a retirant member of the board, the complaint must be signed by a number of system retirants that equals at least the following and must include signatures of at least twenty retirant members residing in at least five different counties:

(a) If the retirant member was most recently elected in accordance with division (C) of section 3309.07 of the Revised Code, ten per cent of the number of former members of the system who voted in that election;

(b) If the retirant member most recently became a member of the board pursuant to section 3309.06 of the Revised Code to fill a vacancy in the board or took office in accordance with section 3309.061 of the Revised Code, ten per cent of the number of former members of the system who voted in the most recent election held in accordance with division (C) of section 3309.07 of the Revised Code for that retirant member position on the board.

(D) The clerk of the court of common pleas in which a complaint against a board member is filed under division (C) of this section shall do both of the following with respect to the complaint:

(1) Submit the signatures obtained pursuant to division (C) of this section to the board for purposes of verifying the validity of the signatures. The board shall verify the validity of the signatures and report its findings to the court.

(2) Cause a copy of the complaint to be served on the board member at least ten days before the hearing on the complaint. The court shall hold a public hearing not later than thirty days after the filing of the complaint. The court may subpoena witnesses and compel their attendance in the same manner as in civil cases. Process shall be served by the sheriff of the county in which the witness resides. Witness fees and other fees in connection with the proceedings shall be the same as in civil cases. The court may suspend the board member pending the hearing.

If the court finds that one or more of the charges in the complaint are true, it shall make a finding for removal of the board member. The court's finding shall include a full, detailed statement of the reasons for the removal. The finding shall be filed with the clerk of the court and be made a matter of public record.

The board member has the right to appeal to the court of appeals.

(E) No individual who has been removed from the board pursuant to this section shall be eligible to fill an elective or appointed position as a member of the board.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-15-2004; 04-06-2007



Section 3309.07 - Electing employee and retirant members.

(A) All elections for employee or retirant members of the school employees retirement board shall be held under the direction of the board in accordance with rules adopted under section 3309.075 of the Revised Code.

(B) Any member of the school employees retirement system, other than a disability benefit recipient, shall be eligible to be nominated for election as an employee member of the board who has been nominated by a petition that is signed by at least five hundred members and certified in accordance with rules adopted under section 3309.075 of the Revised Code. The petition shall contain the signatures of not less than twenty members each from at least ten counties wherein such members are employed. The petition shall specify the term of office and position. The name of any member so nominated shall be placed upon the ballot by the board as a regular candidate. Other names of eligible candidates may at any election be substituted for the regular candidates by writing such names upon the ballot. The candidate receiving the highest number of votes for any term as member of the board shall be elected for such term on certification of the election results in accordance with rules adopted under section 3309.075 of the Revised Code. In any year in which two employee member or two retirant member positions must be filled, the candidates who receive the highest and second highest number of votes shall be elected to the offices on certification of the election results in accordance with rules adopted under section 3309.075 of the Revised Code.

(C) Any former member of the school employees retirement system described in division (A)(3) of section 3309.05 of the Revised Code is eligible for election as a retirant member of the board to represent former members currently receiving an age and service retirement benefit, a disability benefit, or benefits under a plan established under section 3309.81 of the Revised Code, provided that such person has been nominated by a petition that is certified in accordance with rules adopted under section 3309.075 of the Revised Code and signed by at least one hundred fifty former members of the system who are currently receiving an age and service retirement benefit, a disability benefit, or benefits under a plan established under section 3309.81 of the Revised Code. The petition shall contain the signatures of at least ten such recipients from each of at least five counties wherein recipients of benefits from this system reside. The petition shall specify the term of office and position. The name of any person so nominated shall be placed upon the ballot by the board as a regular candidate. Other names of eligible candidates may at any election be substituted for the regular candidates by writing such names upon the ballot. The candidate receiving the highest number of votes for any term as member of the board shall be elected for such term on certification of the election results in accordance with rules adopted under section 3309.075 of the Revised Code.

No employee member of the board who retires while a member of the board shall be eligible to become a retirant member of the board for three years after the date of the member's retirement.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001; 09-15-2004



Section 3309.071 - Board elections.

Notwithstanding sections 3309.05, 3309.06, and 3309.07 of the Revised Code, the school employees retirement board is not required to hold an election for a position on the board as an employee member or retirant member if only one candidate has been nominated for the position by petition in accordance with section 3309.07 of the Revised Code. The candidate shall take office as if elected. The term of office shall be four years beginning on the first day of July following the date the candidate was nominated.

Effective Date: 09-15-2004



Section 3309.072 - Candidate campaign finance statements - donor statement of independent expenditures.

(A) As used in this section:

(1) "Campaign committee" means a candidate or a combination of two or more persons authorized by a candidate to receive contributions and in-kind contributions and make expenditures on behalf of the candidate.

(2) "Candidate" means an individual who has been nominated pursuant to section 3309.07 of the Revised Code for election to the school employees retirement board or who is seeking to be elected to fill a vacancy on the board pursuant to division (D) of section 3309.06 of the Revised Code.

(3) "Contribution" means a loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, transfer of funds or transfer of anything of value including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, which contribution is made, received, or used for the purpose of influencing the results of an election to the school employees retirement board under section 3309.07 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to division (C) of section 3309.06 of the Revised Code. "Contribution" does not include:

(a) Services provided without compensation by individuals volunteering a portion or all of their time on behalf of a person;

(b) Ordinary home hospitality;

(c) The personal expenses of a volunteer paid for by that volunteer campaign worker.

(4) "Election day" means the following, as appropriate to the situation:

(a) The first Monday in March of a year for which section 3309.06 of the Revised Code specifies that an election for a member of the school employees retirement board be held;

(b) If, pursuant to section 3309.071 of the Revised Code, no election is held, the first Monday in March of a year that the election would have been held if not for section 3309.071 of the Revised Code.

(5) "Expenditure" means the disbursement or use of a contribution for the purpose of influencing the results of an election to the school employees retirement board under section 3309.07 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to division (D) of section 3309.06 of the Revised Code.

(6) "Independent expenditure" means an expenditure by an individual, partnership, or other entity advocating the election or defeat of an identified candidate or candidates, that is not made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of any candidate or candidates or of the campaign committee or agent of the candidate or candidates. An independent expenditure shall not be construed as being a contribution. As used in division (A)(6) of this section:

(a) "Advocating" means any communication containing a message advocating election or defeat.

(b) "Identified candidate" means that the name of the candidate appears, a photograph or drawing of the candidate appears, or the identity of the candidate is otherwise apparent by unambiguous reference.

(c) "Made in coordination, cooperation, or consultation with, or at the request or suggestion of, any candidate or the campaign committee or agent of the candidate" means made pursuant to any arrangement, coordination, or direction by the candidate, the candidate's campaign committee, or the candidate's agent prior to the publication, distribution, display, or broadcast of the communication. An expenditure is presumed to be so made when it is any of the following:

(i) Based on information about the candidate's plans, projects, or needs provided to the person making the expenditure by the candidate, or by the candidate's campaign committee or agent, with a view toward having an expenditure made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds, who is, or has been, an officer of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or agent;

(iii) Made by a political party in support of a candidate, unless the expenditure is made by a political party to conduct voter registration or voter education efforts.

(d) "Agent" means any person who has actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate, or means any person who has been placed in a position with the candidate's campaign committee or organization such that it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(7) "In-kind contribution" means anything of value other than money that is used to influence the results of an election to the school employees retirement board under section 3309.07 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to division (C) of section 3309.06 of the Revised Code or is transferred to or used in support of or in opposition to a candidate and that is made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of the benefited candidate. The financing of the dissemination, distribution, or republication, in whole or part, of any broadcast or of any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committee, or their authorized agents is an in-kind contribution to the candidate and an expenditure by the candidate.

(8) "Personal expenses" includes ordinary expenses for accommodations, clothing, food, personal motor vehicle or airplane, and home telephone.

(B) Except as otherwise provided in division (D) of this section, each candidate who, or whose campaign committee, receives contributions or in-kind contributions totaling one thousand dollars or more or has expenditures totaling one thousand dollars or more in connection with the candidate's efforts to be elected to the school employees retirement board under section 3309.07 of the Revised Code shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the contributions, in-kind contributions, and expenditures. The statements shall be filed regardless of whether, pursuant to section 3309.071 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure in excess of twenty-five dollars shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect contributions and in-kind contributions received and expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(C) Each individual, partnership, or other entity who makes an independent expenditure in connection with the candidate's efforts to be elected to the school employees retirement board under section 3309.07 of the Revised Code shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the independent expenditures. The statements shall be filed regardless of whether, pursuant to section 3309.071 of the Revised Code, no election is held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect independent expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect independent expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(D) Each candidate who, or whose campaign committee, receives contributions or in-kind contributions totaling one thousand dollars or more or has expenditures totaling one thousand dollars or more in connection with the candidate's efforts to be elected to fill a vacancy in the school employees retirement board pursuant to division (C) of section 3309.06 of the Revised Code shall file with the secretary of state a complete, accurate, and itemized statement setting forth in detail the contributions, in-kind contributions, and expenditures. The statement shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure in excess of twenty-five dollars shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The statement shall be filed within thirty-eight days after the day the candidate takes office. The statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the seventh day after the day the candidate takes office.

(E) Each individual, partnership, or other entity that makes an independent expenditure in connection with the candidate's efforts to be elected to fill a vacancy in the school employees retirement board under division (C) of section 3309.06 of the Revised Code shall file with the secretary of state a complete, accurate, and itemized statement setting forth in detail the independent expenditures. The statement shall be made on a form prescribed under section 111.30 of the Revised Code.

The statement shall be filed not later than thirty-eight days after the day the candidate takes office. The statement shall reflect independent expenditures made to the close of business on the seventh day after the day the candidate takes office.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 3309.073 - Filing of statements - prohibited campaign activities.

(A) No person shall knowingly fail to file a complete and accurate campaign finance statement or independent expenditure statement in accordance with section 3309.072 of the Revised Code.

(B) No person, during the course of a person seeking nomination for, and during any campaign for, election to the school employees retirement board, shall knowingly and with intent to affect the nomination or the outcome of the campaign do any of the following by means of campaign materials, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise:

(1) With regard to a candidate, identify the candidate in a manner that implies that the candidate is a member of the board or use the term "re-elect" when the candidate is not currently a member of the board;

(2) Make a false statement concerning the formal schooling or training completed or attempted by a candidate; a degree, diploma, certificate, scholarship, grant, award, prize, or honor received, earned, or held by a candidate; or the period of time during which a candidate attended any school, college, community technical school, or institution;

(3) Make a false statement concerning the professional, occupational, or vocational licenses held by a candidate, or concerning any position the candidate held for which the candidate received a salary or wages;

(4) Make a false statement that a candidate or board member has been indicted or convicted of a theft offense, extortion, or other crime involving financial corruption or moral turpitude;

(5) Make a statement that a candidate has been indicted for any crime or has been the subject of a finding by the Ohio elections commission without disclosing the outcome of any legal proceedings resulting from the indictment or finding;

(6) Make a false statement that a candidate or board member has a record of treatment or confinement for mental disorder;

(7) Make a false statement that a candidate or board member has been subjected to military discipline for criminal misconduct or dishonorably discharged from the armed services;

(8) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a candidate by a person or publication;

(9) Make a false statement concerning the voting record of a candidate or board member;

(10) Post, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.

Effective Date: 09-15-2004



Section 3309.074 - Complaint alleging violation of RC 3309.073 - procedure - fine.

The secretary of state, or any person acting on personal knowledge and subject to the penalties of perjury, may file a complaint with the Ohio elections commission alleging a violation of section 3309.073 of the Revised Code. The complaint shall be made on a form prescribed and provided by the commission.

A complaint shall be filed not later than two years after the occurrence of the act or failure to act that is the subject of the complaint, except that if the act or failure to act involves fraud, concealment, or misrepresentation and was not discovered during that two-year period, a complaint may be filed not later than one year after discovery of the act or failure to act.

On receipt of a complaint under this section, the commission shall hold a hearing open to the public to determine whether the violation alleged in the complaint has occurred. The commission may administer oaths and issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and reports. On the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold contempt proceedings in accordance with Chapter 2705. of the Revised Code.

The commission shall provide the person accused of the violation at least seven days prior notice of the time, date, and place of the hearing. The accused may be represented by an attorney and shall have an opportunity to present evidence, call witnesses, and cross-examine witnesses.

At the hearing, the commission shall determine whether the violation alleged in the complaint has occurred. If the commission determines that a violation of division (A) of section 3309.073 of the Revised Code has occurred, the commission shall either impose a fine under section 3309.99 of the Revised Code or enter a finding that good cause has been shown not to impose the fine. If the commission determines that a violation of division (B) of section 3309.073 of the Revised Code has occurred, the commission shall impose the fine described in section 3309.99 of the Revised Code, refer the matter to the appropriate prosecutor, or enter a finding that good cause has been shown to not impose a fine or refer the matter to the appropriate prosecutor.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 3309.075 - Adoption of election rules - certification of nominating petitions and election results.

(A) The school employees retirement board, after consultation with the secretary of state, shall adopt rules in accordance with section 111.15 of the Revised Code, governing all of the following:

(1) The administration of elections of members of the board under section 3309.07 of the Revised Code and elections held under section 3309.06 of the Revised Code to fill vacancies on the board;

(2) Nominating petitions for the elections;

(3) Certification of the validity of nominating petitions for the elections;

(4) Certification of the results of the elections.

(B) The board may contract with the secretary of state or an independent firm to administer the elections, certify the validity of nominating petitions, and certify the results of the elections. The secretary of state and the independent firm shall perform these services in accordance with the rules adopted under division (A) of this section. Notwithstanding section 3309.22 of the Revised Code, the board shall provide information necessary for the secretary of state or the independent firm to certify the election. If the board contracts with an independent firm to administer an election, the secretary of state may audit the election.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-15-2004



Section 3309.08 - Oath of office.

Each member of the school employees retirement board upon appointment or election shall take an oath of office that he will support the constitution of the United States, the constitution of the state, and that he will diligently and honestly administer the affairs of the said board and that he will not knowingly violate or willfully permit to be violated any law applicable to Chapter 3309. of the Revised Code. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and shall be immediately filed in the office of the secretary of state.

Effective Date: 11-13-1965



Section 3309.09 - Quorum.

A majority of the members of the school employees retirement board constitutes a quorum for the transaction of any business. Any action taken by the board shall be approved by a majority of the members of the board. All meetings of the board shall be open to the public except executive sessions as set forth in division (G) of section 121.22 of the Revised Code, and any portions of any sessions discussing medical records or the degree of disability of a member excluded from public inspection by section 3309.22 of the Revised Code.

Effective Date: 07-01-1984; 09-15-2004



Section 3309.10 - Service on board; reimbursement for employer; expenses; liability insurance.

(A) No member of the school employees retirement board shall be subject to disciplinary action by an employer for absence from the member's regular employment for service to the board.

Members of the board shall serve without compensation from the retirement system, but an employer shall be reimbursed from the expense fund for any compensation paid to an employee member of the board or a retirant member employed by a public employer in accordance with section 3309.341 of the Revised Code for service to the board.

(B) The members of the board shall be reimbursed from the expense fund for all actual necessary expenses incurred while serving on the board.

(C) The board may secure insurance coverage designed to indemnify board members and employees for their actions or conduct in the performance of official duties, and may pay required premiums for such coverage from the expense fund.

(D) The board shall adopt rules in accordance with section 111.15 of the Revised Code establishing a policy for reimbursement of travel expenses incurred by board members in the performance of their official duties. As part of any audit performed under Chapter 117. of the Revised Code, an inquiry shall be made into whether board members have complied with these rules.

(E) No board member shall accept payment or reimbursement for travel expenses, other than for meals and other food and beverages provided to the member, from any source other than the expense fund. Except in the case of an emergency, no out-of-state travel expenses shall be reimbursed unless approved in advance by a majority of the board at a regular board meeting.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 08-25-1995



Section 3309.11 - Officers - executive director.

The school employees retirement board shall elect, from its membership, a chairman, and shall employ an executive director who shall serve as secretary and who may be a member of the board.

Effective Date: 11-13-1965



Section 3309.12 - Treasurer of state is custodian of funds.

The treasurer of state shall be the custodian of the funds of the school employees retirement system, and all disbursements therefrom shall be paid by the treasurer of state only upon instruments duly authorized by the school employees retirement board and bearing the signatures of the board; provided, that such instruments may bear the names of the board members printed thereon and the signatures of the president and secretary of the board. The signatures of the president and secretary may be affixed through the use of a mechanical check signing device. The treasurer of state shall give a separate and additional bond in such amount as is fixed by the governor and with sureties selected by the board and approved by the governor, conditioned for the faithful performance of the duties of the treasurer of state as custodian of the funds of the system. Such bonds shall be deposited with the secretary of state and kept in the treasurer of state's office. The governor may require the treasurer of state to give other and additional bonds, as the funds of the system increase, in such amounts and at such times as are fixed by the governor, which additional bonds shall be conditioned, filed, and obtained as is provided for the original bond of the treasurer of state covering the funds of the system. The premium on all bonds shall be paid by the board. The treasurer of state shall deposit any portion of the funds of the system not needed for immediate use in the same manner as state funds are deposited, and subject to all provisions of law with respect to the deposit of state funds, by the treasurer of state, and all interest earned by such portion of the retirement funds as may be deposited by the treasurer of state shall be collected by him and placed to the credit of the board. The treasurer of the state shall furnish annually to the school employees retirement system a sworn statement of the amount of the funds in the treasurers' custody belonging to the school employees retirement system.

Effective Date: 04-09-2001



Section 3309.13 - Legal adviser.

The attorney general shall be the legal adviser of the school employees retirement board.

Effective Date: 10-01-1953



Section 3309.14 - Technical and administrative employees - retirement applications.

The school employees retirement board shall secure the service of such technical and administrative employees as are necessary for the transaction of the business of the school employees retirement system. Effective ninety days after the effective date of this amendment, the board may not employ a state retirement system investment officer, as defined in section 1707.01 of the Revised Code, who does not hold a valid state retirement system investment officer license issued by the division of securities in the department of commerce. The compensation of all persons engaged by the board and all other expenses of the board necessary for the proper operation of the system shall be paid at such rates and in such amounts as the board approves. Every expense voucher of an employee, officer, or board member of the school employees retirement system shall itemize all purchases and expenditures. The board shall receive and act upon all applications for retirement under Chapter 3309. of the Revised Code, and shall provide for the payment of all retirement allowances and other benefits and shall make other expenditures required or authorized by this chapter.

Effective Date: 08-20-1976; 09-15-2004



Section 3309.15 - Investment and fiduciary duties of board.

(A) The members of the school employees retirement board shall be the trustees of the funds created by section 3309.60 of the Revised Code. The board shall have full power to invest the funds. The board and other fiduciaries shall discharge their duties with respect to the funds solely in the interest of the participants and beneficiaries; for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the school employees retirement system; with care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims; and by diversifying the investments of the system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

The board may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C.A. 1, as amended, or any other legal entity authorized to transact business in this state.

(B) In exercising its fiduciary responsibility with respect to the investment of the funds, it shall be the intent of the board to give consideration to investments that enhance the general welfare of the state and its citizens where the investments offer quality, return, and safety comparable to other investments currently available to the board. In fulfilling this intent, equal consideration shall also be given to investments otherwise qualifying under this section that involve minority owned and controlled firms and firms owned and controlled by women, either alone or in joint venture with other firms.

The board shall adopt, in regular meeting, policies, objectives, or criteria for the operation of the investment program that include asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines. In adopting policies and criteria for the selection of agents with whom the board may contract for the administration of the funds, the board shall comply with sections 3309.157 and 3309.159 of the Revised Code and shall also give equal consideration to minority owned and controlled firms, firms owned and controlled by women, and ventures involving minority owned and controlled firms and firms owned and controlled by women that otherwise meet the policies and criteria established by the board. Amendments and additions to the policies and criteria shall be adopted in regular meeting. The board shall publish its policies, objectives, and criteria under this provision no less often than annually and shall make copies available to interested parties.

If the board contracts with a person, including an agent or investment manager, for the management or investment of the funds, the board shall require the person to comply with the global investment performance standards established by the chartered financial analyst institute, or a successor organization, when reporting on the performance of investments.

(C) All evidences of title of investments purchased by the board under this section shall be delivered to the treasurer of state, who is hereby designated as custodian thereof, or to the treasurer of state's authorized agent, and the treasurer of state or the agent shall collect principal, interest, dividends, and distributions that become due and payable and place the same when so collected into the custodial funds. Evidences of title of the investments may be deposited by the treasurer of state for safekeeping with an authorized agent, selected by the treasurer of state, who is a qualified trustee under section 135.18 of the Revised Code. The treasurer of state shall pay for the investments purchased by the board pending receipt of the evidence of title of the investments by the treasurer of state or to the treasurer of state's authorized agent, and on receipt of written or electronic instructions from the board or the board's designated agent authorizing the purchase. The board may sell any investments held by the board, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser on receipt of written or electronic instructions from the board or the board's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed into the custodial funds. The board and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investment.

(D) No purchase or sale of any investment shall be made under this section except as authorized by the school employees retirement board.

(E) Any statement of financial position distributed by the board shall include the fair value, as of the statement date, of all investments held by the board under this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001; 09-15-2004



Section 3309.151, 3309.152 - [Repealed].

Effective Date: 12-06-1996



Section 3309.153 - [Repealed].

Effective Date: 11-05-1981



Section 3309.154 - [Repealed].

Effective Date: 12-06-1996



Section 3309.155 - Prohibited business transactions.

The school employees retirement system shall make no investments through, purchases from, or otherwise do any business with any individual who is, or any partnership, association, or corporation that is owned or controlled by, a person who within the preceding three years was employed by, a board member of, or an officer of the system, or in which a person who within the preceding three years was employed by, a board member of, or an officer of the system, holds a fiduciary, administrative, supervisory or trust position, or any other position in which such person would be involved, on behalf of his employer, in decisions or recommendations affecting the investment policy of the school employees retirement system, and in which such person would benefit by any monetary gain.

Effective Date: 08-20-1976



Section 3309.156 - Restrictions on fiduciaries.

(A) Except as provided in division (B) of this section, a fiduciary shall not cause the school employees retirement system to engage in a transaction, if he knows or should know that such transaction constitutes a direct or indirect:

(1) Sale or exchange, or leasing, of any property between the system and a party in interest;

(2) Lending of money or other extension of credit between the system and a party in interest;

(3) Furnishing of goods, services, or facilities between the system and a party in interest;

(4) Transfer to, or use by or for the benefit of a party in interest, of any assets of the system; or

(5) Acquisition, on behalf of the system, of any employer security or employer real property.

(B) Nothing in this section shall prohibit any transaction between the school employees retirement system and any fiduciary or party in interest if:

(1) All the terms and conditions of the transaction are comparable to the terms and conditions which might reasonably be expected in a similar transaction between similar parties who are not parties in interest; and

(2) The transaction is consistent with the fiduciary duties described in Chapter 3309. of the Revised Code.

(C) A fiduciary shall not:

(1) Deal with the assets of the system in his own interest or for his own account;

(2) In his individual or in any other capacity act in any transaction involving the system on behalf of a party (or represent a party) whose interests are adverse to the interests of the system or the interests of its participants or beneficiaries; or

(3) Receive any consideration for his own personal account from any party dealing with such system in connection with a transaction involving the assets of the system.

(D) In addition to any liability which he may have under any other provision, a fiduciary with respect to the system shall be liable for a breach of fiduciary responsibility of any fiduciary with respect to the system in the following circumstances:

(1) If he participates knowingly in, or knowingly undertakes to conceal, an act or omission of such other fiduciary, knowing such act or omission is a breach;

(2) If, by his failure to comply with Chapter 3309. of the Revised Code, he has enabled such other fiduciary to commit a breach; or

(3) If he has knowledge of a breach by such other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the breach.

(E) Every fiduciary of the system shall be bonded or insured to an amount of not less than one million dollars for loss by reason of acts of fraud or dishonesty.

Effective Date: 06-22-1984



Section 3309.157 - Designation of Ohio-qualified agents - selection policy - utilization - annual report.

(A) As used in this section and in section 3309.159 of the Revised Code:

(1) "Agent" means a dealer, as defined in section 1707.01 of the Revised Code, who is licensed under sections 1707.01 to 1707.45 of the Revised Code or under comparable laws of another state or of the United States.

(2) "Minority business enterprise" has the same meaning as in section 122.71 of the Revised Code.

(3) "Ohio-qualified agent" means an agent designated as such by the school employees retirement board.

(4) "Ohio-qualified investment manager" means an investment manager designated as such by the school employees retirement board.

(5) "Principal place of business" means an office in which the agent regularly provides securities or investment advisory services and solicits, meets with, or otherwise communicates with clients.

(B) The school employees retirement board shall, for the purposes of this section, designate an agent as an Ohio-qualified agent if the agent meets all of the following requirements:

(1) The agent is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code.

(2) The agent is authorized to conduct business in this state.

(3) The agent maintains a principal place of business in this state and employs at least five residents of this state.

(C) The school employees retirement board shall adopt and implement a written policy to establish criteria and procedures used to select agents to execute securities transactions on behalf of the retirement system. The policy shall address each of the following:

(1) Commissions charged by the agent, both in the aggregate and on a per share basis;

(2) The execution speed and trade settlement capabilities of the agent;

(3) The responsiveness, reliability, and integrity of the agent;

(4) The nature and value of research provided by the agent;

(5) Any special capabilities of the agent.

(D)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified agents for the execution of domestic equity and fixed income trades on behalf of the retirement system, when an Ohio-qualified agent offers quality, services, and safety comparable to other agents otherwise available to the board and meets the criteria established under division (C) of this section.

(2) The board shall review, at least annually, the performance of the agents that execute securities transactions on behalf of the board.

(3) The board shall determine whether an agent is an Ohio-qualified agent, meets the criteria established by the board pursuant to division (C) of this section, and offers quality, services, and safety comparable to other agents otherwise available to the board. The board's determination shall be final.

(E) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each agent designated as an Ohio-qualified agent under this section;

(2) The name of each agent that executes securities transactions on behalf of the board;

(3) The amount of equity and fixed-income trades that are executed by Ohio-qualified agents, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(4) The compensation paid to Ohio-qualified agents, expressed as a percentage of total compensation paid to all agents that execute securities transactions on behalf of the board;

(5) The amount of equity and fixed-income trades that are executed by agents that are minority business enterprises, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(6) Any other information requested by the Ohio retirement study council regarding the board's use of agents.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 3309.158 - Annual disclosures to Ohio Ethics Commission.

(A) The school employees retirement system shall disclose the following to the Ohio ethics commission:

(1) Anything of value received by the system from an agent and anything of value given on behalf of the system by an agent;

(2) The name of any employee of the system with authority over the investment of retirement system funds or any board member of the system who deals with an agent regarding amounts described in division (A)(1) of this section.

(B) The disclosures required by this section shall be made annually in a report submitted by a date prescribed by the Ohio ethics commission.

Effective Date: 09-15-2004



Section 3309.159 - Designation of Ohio-qualified investment managers - utilization - annual report.

(A) The school employees retirement board shall, for the purposes of this section, designate an investment manager as an Ohio-qualified investment manager if the investment manager meets all of the following requirements:

(1) The investment manager is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code.

(2) The investment manager meets one of the following requirements:

(a) Has its corporate headquarters or principal place of business in this state;

(b) Employs at least five hundred individuals in this state;

(c) Has a principal place of business in this state and employs at least twenty residents of this state.

(B)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified investment managers, when an Ohio-qualified investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The policy shall also provide for the following:

(a) A process whereby the board can develop a list of Ohio-qualified investment managers and their investment products;

(b) A process whereby the board can give public notice to Ohio-qualified investment managers of the board's search for an investment manager that includes the board's search criteria.

(2) The board shall determine whether an investment manager is an Ohio-qualified investment manager and whether the investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The board's determination shall be final.

(C) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each investment manager designated as an Ohio-qualified investment manager under this section;

(2) The name of each investment manager with which the board contracts;

(3) The amount of assets managed by Ohio-qualified investment managers, expressed as a percentage of the total assets held by the retirement system and as a percentage of assets managed by investment managers with which the board has contracted;

(4) The compensation paid to Ohio-qualified investment managers, expressed as a percentage of total compensation paid to all investment managers with which the board has contracted;

(5) Any other information requested by the Ohio retirement study council regarding the board's use of investment managers.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 3309.16 - Denomination or consolidation of bonds.

Bonds purchased from any taxing district of the state shall be in the denomination required by the school employees retirement board in its resolution of purchase, or the board may by its resolution require that all bonds of any series of bonds purchased by it from any taxing district be consolidated and issued as one bond, the principal amount of which shall be equal to the aggregate amount of all the bonds of said series, which principal together with the interest thereon shall be paid in installments evidenced by and payable upon the surrender of combined principal and interest coupons attached thereto, which coupons shall each separately state the amounts of principal and interest and interest included therein.

Effective Date: 10-01-1953



Section 3309.17 - Record of proceedings between board and taxing district.

The proper officers of each taxing district issuing the bonds provided for in section 3309.16 of the Revised Code shall, without additional procedure or legislation on their part, comply with this chapter, except that the proper accounting officer of such taxing district and the secretary of its sinking fund shall make and keep a detailed record of any such changes required by the school employees retirement board. The board shall not change the date of maturity of any part of the principal or interest of any bond issue, nor shall it require a bond of any issue to be of a larger denomination, nor any partial payment of principal to be of greater amount than the aggregate amount of such issue falling due at any date.

Effective Date: 04-09-2001



Section 3309.18 - Interest credited annually.

Interest deposited in the guarantee fund created by section 3309.60 of the Revised Code shall be credited annually to the various funds, except the expense fund.

Effective Date: 10-01-1953



Section 3309.19 - Trustee or employee of board shall have no interest in profits nor borrow funds.

No trustee and no employee of the school employees retirement board shall have any interest, direct or indirect, in the gains or profits of any investment made by the board nor as such, directly or indirectly, receive any pay or emolument for his services. No trustee or employee of the said board, directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds or deposits or use the same except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of said board become an indorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.

Effective Date: 10-01-1953



Section 3309.20 - Maintenance of individual account.

The school employees retirement board shall provide for the maintenance of an individual account with each contributor showing the amount of his contributions and the interest accumulations thereon. It shall collect and keep in convenient form such data as is necessary for the preparation of the required mortality and service tables, and for the compilation of such other information as is required for the actuarial valuation of the assets and liabilities of the various funds created by section 3309.60 of the Revised Code. Upon the basis of the mortality and service experience of the members, retirants, and beneficiaries of the school employees retirement system, or SERS retirants and other system retirants as defined in section 3309.341 of the Revised Code, the board shall adopt the tables to be used for valuation purposes and for determining the amount of annuities to be allowed on the basis of the contributions.

Effective Date: 06-30-1991



Section 3309.21 - Actuarial valuation of pension assets, liabilities, and funding requirements.

(A) The school employees retirement board shall have prepared annually by or under the supervision of an actuary an actuarial valuation of the pension assets, liabilities, and funding requirements of the school employees retirement system as established pursuant to this chapter. The actuary shall complete the valuation in accordance with actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries and prepare a report of the valuation. The report shall include all of the following:

(1) A summary of the benefit provisions evaluated;

(2) A summary of the census data and financial information used in the valuation;

(3) A description of the actuarial assumptions, actuarial cost method, and asset valuation method used in the valuation, including a statement of the assumed rate of payroll growth and assumed rate of growth or decline in the number of members contributing to the retirement system;

(4) A summary of findings that includes a statement of the actuarial accrued pension liabilities and unfunded actuarial accrued pension liabilities;

(5) A schedule showing the effect of any changes in the benefit provisions, actuarial assumptions, or cost methods since the last annual actuarial valuation;

(6) A statement of whether contributions to the retirement system are expected to be sufficient to satisfy the funding objectives established by the board.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of May following the year for which the valuation was made.

(B) At such times as the school employees retirement board determines, and at least once in each quinquennial period, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the mortality, service, and other experience of the members, retirants, and beneficiaries of the retirement system, and SERS retirants and other system retirants as defined in section 3309.341 of the Revised Code to update the actuarial assumptions used in the actuarial valuation required by division (A) of this section. The actuary shall prepare a report of the actuarial investigation. The report shall be prepared and any recommended changes in actuarial assumptions shall be made in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The report shall include all of the following:

(1) A summary of relevant decrement and economic assumption experience observed over the period of the investigation;

(2) Recommended changes in actuarial assumptions to be used in subsequent actuarial valuations required by division (A) of this section;

(3) A measurement of the financial effect of the recommended changes in actuarial assumptions.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of May following the last fiscal year of the period the report covers.

(C) The board may at any time request the actuary to make any studies or actuarial valuations to determine the adequacy of the rates of contribution as provided by section 3309.49 of the Revised Code, and those rates may be adjusted by the board, as recommended by the actuary, effective as of the first of any year thereafter.

(D) The board shall have prepared by or under the supervision of an actuary an actuarial analysis of any introduced legislation expected to have a measurable financial impact on the retirement system. The actuarial analysis shall be completed in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary shall prepare a report of the actuarial analysis, which shall include all of the following:

(1) A summary of the statutory changes that are being evaluated;

(2) A description of or reference to the actuarial assumptions and actuarial cost method used in the report;

(3) A description of the participant group or groups included in the report;

(4) A statement of the financial impact of the legislation, including the resulting increase, if any, in the employer normal cost percentage; the increase, if any, in actuarial accrued liabilities; and the per cent of payroll that would be required to amortize the increase in actuarial accrued liabilities as a level per cent of covered payroll for all active members over a period not to exceed thirty years;

(5) A statement of whether the scheduled contributions to the system after the proposed change is enacted are expected to be sufficient to satisfy the funding objectives established by the board.

Not later than sixty days from the date of introduction of the legislation, the board shall submit a copy of the actuarial analysis to the legislative service commission, the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation, and the Ohio retirement study council.

(E) The board shall have prepared annually a report giving a full accounting of the revenues and costs relating to the provision of benefits under sections 3309.375 and 3309.69 of the Revised Code. The report shall be made as of June 30, 1997, and the thirtieth day of June of each year thereafter. The report shall include the following:

(1) A description of the statutory authority for the benefits provided;

(2) A summary of the benefits;

(3) A summary of the eligibility requirements for the benefits;

(4) A statement of the number of participants eligible for the benefits;

(5) A description of the accounting, asset valuation, and funding method used to provide the benefits;

(6) A statement of the net assets available for the provision of the benefits as of the last day of the fiscal year;

(7) A statement of any changes in the net assets available for the provision of benefits, including participant and employer contributions, net investment income, administrative expenses, and benefits provided to participants, as of the last day of the fiscal year;

(8) For the last six consecutive fiscal years, a schedule of the net assets available for the benefits, the annual cost of benefits, administrative expenses incurred, and annual employer contributions allocated for the provision of benefits;

(9) A description of any significant changes that affect the comparability of the report required under this division;

(10) A statement of the amount paid under division (E) of section 3309.69 of the Revised Code.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the thirty-first day of December following the year for which the report was made.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3309.211 - Amortizing unfunded actuarial accrued pension liability.

The school employees retirement board shall establish a period of not more than thirty years to amortize the school employees retirement system's unfunded actuarial accrued pension liability. The board shall adopt a plan that specifies how it proposes to meet the thirty-year amortization period not later than June 30, 2007. If in any year the period necessary to amortize the unfunded actuarial accrued pension liability exceeds thirty years, as determined by the annual actuarial valuation required by section 3309.21 of the Revised Code, the board, not later than ninety days after receipt of the valuation, shall prepare and submit to the Ohio retirement study commission and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation a report that includes the following information:

(A) The number of years needed to amortize the unfunded actuarial accrued pension liability as determined by the annual actuarial valuation;

(B) A plan approved by the board that indicates how the board will reduce the amortization period of the unfunded actuarial accrued pension liability to not more than thirty years;

(C) Whether the board has made any progress in meeting the thirty-year amortization period.

Effective Date: 03-07-1997



Section 3309.22 - Annual statement of funds.

(A)

(1) As used in this division, "personal history record" means information maintained in any format by the board on an individual who is a member, former member, contributor, former contributor, retirant, or beneficiary that includes the address, electronic mail address, telephone number, social security number, record of contributions, correspondence with the system, and other information the board determines to be confidential.

(2) The records of the board shall be open to public inspection and may be made available in printed or electronic format, except for the following, which shall be excluded, except with the written authorization of the individual concerned:

(a) The individual's statement of previous service and other information as provided for in section 3309.28 of the Revised Code;

(b) Any information identifying by name and address the amount of a monthly allowance or benefit paid to the individual;

(c) The individual's personal history record.

(B) All medical reports and recommendations required by the system are privileged except as follows:

(1) Copies of medical reports or recommendations shall be made available to the following:

(a) The individual concerned, on written request;

(b) The personal physician, attorney, or authorized agent of the individual concerned on written release received from the individual or the individual's agent ;

(c) The board assigned physician.

(2) Documentation required by section 2929.193 of the Revised Code shall be provided to a court holding a hearing under that section.

(C) Any person who is a contributor of the system shall be furnished, on written request, with a statement of the amount to the credit of the person's account. The board need not answer more than one such request of a person in any one year.

(D) Notwithstanding the exceptions to public inspection in division (A)(2) of this section, the board may furnish the following information:

(1) If a member, former member, contributor, former contributor, or retirant is subject to an order issued under section 2907.15 of the Revised Code or an order issued under division (A) or (B) of section 2929.192 of the Revised Code or is convicted of or pleads guilty to a violation of section 2921.41 of the Revised Code, on written request of a prosecutor as defined in section 2935.01 of the Revised Code, the board shall furnish to the prosecutor the information requested from the individual's personal history record.

(2) Pursuant to a court or administrative order issued under section 3119.80, 3119.81, 3121.02, 3121.03, or 3123.06 of the Revised Code, the board shall furnish to a court or child support enforcement agency the information required under that section.

(3) At the written request of any person, the board shall provide to the person a list of the names and addresses of members, former members, retirants, contributors, former contributors, or beneficiaries. The costs of compiling, copying, and mailing the list shall be paid by such person.

(4) Within fourteen days after receiving from the director of job and family services a list of the names and social security numbers of recipients of public assistance pursuant to section 5101.181 of the Revised Code, the board shall inform the auditor of state of the name, current or most recent employer address, and social security number of each contributor whose name and social security number are the same as that of a person whose name or social security number was submitted by the director. The board and its employees shall, except for purposes of furnishing the auditor of state with information required by this section, preserve the confidentiality of recipients of public assistance in compliance with section 5101.181 of the Revised Code.

(5) The system shall comply with orders issued under section 3105.87 of the Revised Code.

On the written request of an alternate payee, as defined in section 3105.80 of the Revised Code, the system shall furnish to the alternate payee information on the amount and status of any amounts payable to the alternate payee under an order issued under section 3105.171 or 3105.65 of the Revised Code.

(6) At the request of any person, the board shall make available to the person copies of all documents, including resumes, in the board's possession regarding filling a vacancy of an employee member or retirant member of the board. The person who made the request shall pay the cost of compiling, copying, and mailing the documents. The information described in this division is a public record.

(7) The system shall provide the notice required by section 3309.673 of the Revised Code to the prosecutor assigned to the case.

(E) A statement that contains information obtained from the system's records that is signed by an officer of the retirement system and to which the system's official seal is affixed, or copies of the system's records to which the signature and seal are attached, shall be received as true copies of the system's records in any court or before any officer of this state.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 09-15-2004; 2008 SB3 05-13-2008



Section 3309.23 - Contributors to school employees retirement system.

(A) Except as provided in division (B) of this section, the following shall be contributors to the school employees retirement system:

(1) All employees, as defined in division (B) of section 3309.01 of the Revised Code;

(2) The employees of an existing or newly created employer unit as defined in division (A) of section 3309.01 of the Revised Code, supported in whole or in part by the state or any political subdivision thereof and wholly controlled and managed by the state or any subdivision thereof. Such employees shall become contributors on the same terms and conditions as provided by this chapter, provided the board of trustees or other managing body of such school, college, or other institution, if such institution is now in existence or if in existence on such date, shall agree by formal resolution to accept all the requirements and obligations imposed by this chapter upon employers. A certified copy of the resolution shall be filed with the school employees retirement board. When such resolution has been adopted and a copy of it filed with the school employees retirement board, it shall not later be subject to rescission or abrogation. Service in such schools, colleges, or other institutions shall be then considered in every way the same as service in the public schools.

(3) All other individuals who become members.

(B) The following individuals may choose to be exempt from compulsory membership by filing a written application for exemption with the employer within the first month after being employed:

(1) A student who is not a member at the time of employment and who is employed by the school, college, or university in which the student is enrolled and regularly attending classes;

(2) An emergency employee serving on a temporary basis in case of fire, snow, earthquake, flood, or other similar emergency;

(3) An individual employed in a program established pursuant to the " Workforce Investment Act," 112 Stat. 936 ( 1998), 29 U.S.C. 2801, or any other federal job training program.

(C) A member may elect to have employment by the school, college, or university at which the member is enrolled and regularly attending classes exempted from contribution to the retirement system by filing a written application with the member's employer within the first month after being so employed.

(D) In all cases of doubt pertaining to contributors on an individual or group basis or the status of existing or newly created employer units, the decision shall be made by the retirement board, and such decision shall be final.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 07-29-1992



Section 3309.24 - Members of local district pension system excluded from membership - membership by petition.

Members of a local district pension system maintained under the laws of the state from appropriations or contributions made wholly or in part by any employer and existing on July 14, 1937, are hereby excluded from membership in the school employees retirement system. If a majority of all employees participating in any such local district pension system apply for membership in the school employees retirement system by a petition duly signed and verified, approved by their employer, and filed with the school employees retirement board, all employees included in the membership of such local district pension system shall become members of the school employees retirement system at such time within three months after the filing of such petition and the compliance with sections 3309.63 to 3309.65, inclusive, of the Revised Code, relative to the dissolution and discontinuance of such local district pension system as the board designates.

Effective Date: 10-01-1953



Section 3309.25 - Information to new employees.

On receipt of notice under section 3309.55 of the Revised Code of the employment of a new employee, the school employees retirement system shall inform the employee of the requirements of section 3309.251 of the Revised Code.

Effective Date: 04-09-2001



Section 3309.251 - Electing defined benefit or defined contribution plan.

(A) Except as provided in division (D) of this section, an individual who becomes a member of the school employees retirement system on or after the date on which the school employees retirement board establishes a plan under section 3309.81 of the Revised Code shall make an election under this section. Not later than one hundred eighty days after the date on which employment begins, the individual shall elect to participate either in the plan described in sections 3309.18 to 3309.70 of the Revised Code or one of the plans established under section 3309.81 of the Revised Code. If a form evidencing an election under this section is not on file with the employer at the end of the one-hundred-eighty-day period, the individual is deemed to have elected to participate in the plan described in sections 3309.18 to 3309.70 of the Revised Code.

(B) An election under this section shall be made in writing on a form provided by the retirement system and filed with the employer's personnel officer. Not later than ten days after receiving the form evidencing the election, the employer shall transmit to the system a copy that includes a statement certifying that it is a true and accurate copy of the original.

(C) An election under this section shall take effect on the date employment began and is irrevocable on receipt by the employer.

(D) An individual is ineligible to make an election under this section if either of the following applies:

(1) At the time employment begins, the individual is already a member or contributor participating in the plan described in sections 3309.18 to 3309.70 of the Revised Code or an SERS retirant, as defined in section 3309.341 of the Revised Code.

(2) An election to participate in an alternative retirement plan under section 3305.05 or 3305.051 of the Revised Code is in effect for employment covered by the system.

Effective Date: 04-09-2001; 08-01-2005



Section 3309.252 - Employee with less than 5 years of service electing to participate in defined contribution plan.

(A) A member of the school employees retirement system, who, as of the last day of the month immediately preceding the date on which the system establishes a plan under section 3309.81 of the Revised Code, has less than five years of total service credit is eligible to make an election under this section. Not later than one hundred eighty days after the day the board first establishes one or more plans under section 3309.81 of the Revised Code, an eligible member may elect to participate in a plan established under that section. If an election is not made, a member to whom this section applies is deemed to have elected to continue participating in the plan described in sections 3309.18 to 3309.70 of the Revised Code.

(B) An election under this section shall be made in writing on a form provided by the system and filed with the system.

(C) On receipt of an election under this section, the system shall do both of the following:

(1) Credit to the account of the member in the defined contribution fund the accumulated contributions standing to the member's credit in the employees' savings fund;

(2) Cancel all service credit and eligibility for any payment, benefit, or right under the plan described in sections 3309.18 to 3309.70 of the Revised Code.

(D) An election under this section shall be irrevocable on receipt by the system.

Effective Date: 04-09-2001



Section 3309.253 - Effect of electing defined contribution plan.

A member of the school employees retirement system who elects to participate in a plan established under section 3309.81 of the Revised Code shall be ineligible for any benefit or payment under sections 3309.18 to 3309.70 of the Revised Code and shall be forever barred from claiming or purchasing service credit with any state retirement system, as defined in section 145.30 of the Revised Code, for service covered by the election.

Effective Date: 04-09-2001



Section 3309.26 - Restoring service credit.

The membership of any person in the school employees retirement system shall terminate if the person withdraws the person's accumulated contributions, retires on a retirement allowance as provided in sections 3309.36 and 3309.381 of the Revised Code, or dies, unless otherwise provided in Chapter 3309. of the Revised Code.

A former member with an account in the employees' savings fund who formerly lost membership shall be reinstated as a member with all the rights, privileges, and obligations as provided in Chapter 3309. of the Revised Code.

Except as provided in this section, a member or former member of the school employees retirement system with at least one and one-half years of contributing service credit in this system, the public employees retirement system, the state teachers retirement system, the Ohio police and fire pension fund, or the state highway patrol retirement system, subsequent to the withdrawal of contributions and cancellation of service credit in this system may restore such service credit by redepositing in the employees' savings fund the amount withdrawn with interest at a rate to be determined by the board, compounded annually, from the first of the month of withdrawal to and including the month of redeposit. A member may choose to purchase only part of such credit in any one payment, subject to board rules. The total payment to restore cancelled service credit, plus any interest credited thereto, shall be considered as accumulated contributions of the member. If a former member is eligible to buy the service credit as a member of the Ohio police and fire pension fund, the state highway patrol retirement system, or the city of Cincinnati retirement system, the former member is ineligible to restore that service credit under this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3309.261 - Payroll deduction plans - restoring PERS or STERS credit.

(A) A member of the school employees retirement system who has at least eighteen months of contributing service credit in the system, the Ohio police and fire pension fund, public employees retirement system, state teachers retirement system, or state highway patrol retirement system, and is a former member of or no longer contributing to the public employees retirement system or state teachers retirement system may restore service credit under section 145.31 or 3307.71 of the Revised Code by making payments pursuant to this section through a payroll deduction plan established under section 3309.27 of the Revised Code. A member seeking to restore service credit shall notify the school employees retirement system on a form approved by the school employees retirement board. After receiving the notice, the school employees retirement system shall request that the former retirement system calculate under section 145.312 or 3307.712 of the Revised Code the cost to the member to restore service credit for each year or portion of a year of service for which the member seeks to restore the service credit. The amount the former retirement system certifies as the cost of restoring the service credit, plus interest described in division (B) of this section, is the cost to the member of restoring the service credit. On receiving the certification from the former retirement system, the school employees retirement system shall notify the member of the cost.

(B) For each year or portion of a year of service credit restored under section 145.31 or 3307.71 of the Revised Code, a member shall pay to the school employees retirement system the amount certified by the former retirement system plus interest at a rate specified by the former retirement system under section 145.312 or 3307.712 of the Revised Code for the period during which deductions are made under section 3309.27 of the Revised Code.

(C) The school employees retirement board shall annually notify the former retirement system that a payment to restore service credit under section 145.31 or 3307.71 of the Revised Code has been made. At the time the payment is transferred under division (D) of this section, the former retirement system shall restore the service credit for the year or portion of a year for which the payment was made.

(D) On application for a payment of accumulated contributions or an age and service retirement, disability, or survivor benefit under Chapter 145., 3307., or 3309. of the Revised Code by a member who made payments under this section to restore service credit in a former retirement system, the school employees retirement system shall pay to the former retirement system an amount equal to the total amount paid by the member under this section.

(E) The board shall adopt rules to implement this section.

Effective Date: 07-13-2000



Section 3309.262 - Proceedings on request for restoration of service credit.

After receiving a request from the public employees retirement system under division (A) of section 145.311 or the state teachers retirement system under division (A) of section 3307.711 of the Revised Code, the school employees retirement system shall do both of the following:

(A) Calculate and certify to the requesting retirement system the cost to a former member to restore service credit under section 3309.26 of the Revised Code for each year or portion of a year for which the former member seeks to purchase service credit under that section.

(B) Inform the requesting retirement system of the rate of interest charged to a member under a payroll deduction plan authorized under section 3309.27 of the Revised Code.

Effective Date: 07-13-2000



Section 3309.27 - Payroll deduction plans.

(A) The school employees retirement board may establish by rule payroll deduction plans for payment of the following:

(1) The cost of restoring service credit under section 3309.26 or 3309.261 of the Revised Code or purchasing any service credit members of the school employees retirement system are eligible to purchase under this chapter;

(2) Charges for participation in programs established under section 3309.691 of the Revised Code;

(3) Deposits under section 3309.692 of the Revised Code and any charges for participating in the program established under that section.

(B) In addition to any other matter considered relevant by the board, the rules adopted under this section shall specify all of the following:

(1) The types of service credit that may be paid for through payroll deduction, including the section of the Revised Code that authorizes the purchase of each type of service credit for which payment may be made by payroll deduction;

(2) The procedure for informing the member's employer and the system that the member wishes to use payroll deduction to purchase service credit or pay for participation in programs established under section 3309.691 of the Revised Code;

(3) The procedure to be followed by the system and employers to determine for each request the amount to be deducted, the number of deductions to be made, and the interval at which deductions will be made. The rules may provide for a minimum amount for each deduction or a maximum number of deductions for the purchase of any type of service credit.

(4) The procedure to be followed by employers in transmitting amounts deducted from the compensation of their employees to the system;

(5) The procedure to be followed by the system in crediting service credit to members who choose to purchase it through payroll deduction.

(C) If the board establishes a payroll deduction plan under this section, it shall certify to the member's employer, for each member for whom deductions are to be made, the amount of each deduction and the payrolls from which deductions are to be made. The employer shall make the deductions as certified and transmit the amounts deducted in accordance with the rules established by the board under this section.

(D) Rules adopted under this section shall not affect any right to purchase service credit conferred by any other section of the Revised Code, including the right of a member under any such section to purchase only part of the service credit the member is eligible to purchase.

(E) No payroll deduction made pursuant to this section may exceed the amount of a member's net compensation after all other deductions and withholdings required by law.

Effective Date: 11-03-1999; 04-06-2007



Section 3309.28 - Statement to be filed by employee member.

Not later than thirty days after an employee begins employment, the employer shall file with the school employees retirement system a detailed statement of the employee's personal information and all of the employee's previous service as an employee or such other service as comes under this chapter or Chapter 145., 742., 3307., or 5505. of the Revised Code, and such other information as the school employees retirement board requires for the proper operation of the school employees retirement system.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 06-30-1991



Section 3309.29 - Verifying termination of active service.

To the extent to which it is used in determining the liability of any fund created by section 3309.60 of the Revised Code, the school employees retirement board shall verify the statement required by section 3309.28 of the Revised Code by the best evidence it can obtain. If official records are not available as to the length of service, compensation, or other information required, the board may use its discretion as to the evidence to be accepted.

Effective Date: 04-24-1986



Section 3309.30 - Service credit.

For service subsequent to June 30, 1955, the retirement board shall credit a year of service credit to any member employed on a full-time basis for nine or more months of service within a year. For contributing and prior service before July 1, 1955 only eight or more months of service on a full-time basis within a year will be necessary for a year of service credit. Effective July 1, 1977, full-time service is defined as one hundred twenty or more days of school service during the school year. If less than one hundred twenty days, such service shall be prorated on the basis of one hundred eighty days. The board shall adopt rules as necessary to carry out the intent of this section. The board shall credit not more than one year for all service rendered in any year. Where a member is also a member of the state teachers retirement system, the public employees retirement system, or both, then at retirement, other than retirement on a combined bases as provided in section 3309.35 of the Revised Code or as provided in section 3309.343 of the Revised Code, adjustment shall be made so that service credit for any period shall be credited on the basis of the ratio that contributions to the school employees retirement system bears to the total contributions in all the retirement systems during that period.

Effective Date: 09-14-2000



Section 3309.301 - Purchase of service credit for period of self-exemption.

(A)

(1) Except as provided in division (A)(2) of this section, a member of the school employees retirement system with at least eighteen months of contributing service in the system, the public employees retirement system, or the state teachers retirement system who exempted self from membership in one or more of the systems pursuant to section 145.03 or 3309.23 of the Revised Code, or former section 3307.25 or 3309.25 of the Revised Code, or was exempt under section 3307.24 of the Revised Code, may purchase credit for each year or portion of a year of service for which the member was exempted.

(2) A member may not purchase credit under this section for service that was exempted from contribution under section 3309.23 of the Revised Code and subject to the tax on wages imposed by the "Federal Insurance Contributions Act," 68A Stat. 415 (1954), 26 U.S.C.A. 3101, as amended.

(B) Upon receipt of a request from a member eligible to purchase credit under this section and certification of the member's service and compensation from the employer for which the exempt service was performed, the school employees retirement system shall determine the amount of credit the member is eligible to purchase in accordance with divisions (B)(1) and (2) of this section.

(1) If the credit to be purchased is for service exempted under section 3309.23 or former section 3309.25 of the Revised Code, determine the amount of credit that would have been earned had the service not been exempt.

(2) If the credit to be purchased is for service exempted under section 145.03 or 3307.24, or former section 3307.25 of the Revised Code, request certification from the applicable retirement system that the service was exempt and the amount of service credit that would have been earned had the service not been exempt.

(C) For each year or portion of a year of credit purchased under this section, a member shall pay to the retirement system an amount determined by multiplying the member's compensation for the twelve months of contributing service preceding the month in which the member applies to purchase the credit by a percentage rate established by rule of the school employees retirement board adopted under division (G) of this section.

(D) Subject to board rules, a member may purchase all or part of the credit the member is eligible to purchase under this section in one or more payments. If the member purchases the credit in more than one payment, compound interest at a rate specified by rule of the board shall be charged on the balance remaining after the first payment is made.

(E) Credit purchasable under this section shall not exceed one year of service for any twelve-month period. If the period of service for which credit is purchasable under this section is concurrent with a period of service that will be used to calculate a retirement benefit from this system, the public employees retirement system, or the state teachers retirement system, the amount of the credit shall be adjusted in accordance with rules adopted by the school employees retirement board. A member who is also a member of the public employees retirement system or the state teachers retirement system shall purchase credit for any service for which the member exempted self under section 145.03 or 3309.23 of the Revised Code, or former section 3307.25 or 3309.25 of the Revised Code, or was exempt under section 3307.24 of the Revised Code, from the retirement system in which the member has the greatest number of years of service credit. If the member receives benefits under section 3309.35 of the Revised Code, the state retirement system that determines and pays the retirement benefit shall receive from the other system or systems the amounts paid by the member for purchase of credit for exempt service plus interest at the actuarial assumption rate of the system paying that amount. The interest shall be for the period beginning on the date of the member's last payment for purchase of the credit and ending on the date of the member's retirement.

(F) If a member dies or withdraws from service, any payment made by the member under this section shall be considered as accumulated contributions of the member.

(G) The retirement board shall adopt rules to implement this section.

Effective Date: 07-13-2000



Section 3309.31 - Credit for prior service - comparable public position.

Service credit purchased under this section shall be included in the member's total service credit. Credit may be purchased for the following:

(A) School service in a public or private school, college, or university of this or another state, and for school service in any school or entity operated by or for the United States government. Credit purchased under this section for school service shall be limited to service rendered in schools, colleges, or universities chartered or accredited by the appropriate governmental agency.

(B) Public service with another state or the United States government, provided that such credit shall be limited to service that would have been covered by the state teachers retirement system, the Ohio police and fire pension fund, the state highway patrol retirement system, or the public employees retirement system if served in a comparable public position in this state.

(C) Service for which contributions were made by the member or on the member's behalf to a municipal retirement system in this state, except that if the conditions specified in section 3309.74 of the Revised Code are met, service credit for this service shall be purchased only in accordance with section 3309.75 of the Revised Code. The number of years of service purchased under this section shall not exceed the lesser of five years or the member's total accumulated number of years of Ohio service. For each year of service purchased under this section, a member shall pay to the school employees retirement system for credit to the member's accumulated account an amount equal to the member's retirement contribution for full-time employment for the first year of Ohio service following termination of the service to be purchased. To this amount shall be added an amount equal to compound interest at a rate established by the school employees retirement board from the date of membership in the school employees retirement system to date of payment. A member may choose to purchase only part of such credit in any one payment, subject to board rules. A member is ineligible to purchase under this section service that is used in the calculation of any retirement benefit currently being paid or payable in the future to the member under any other retirement program, except social security. At the time the credit is purchased, the member shall certify on a form furnished by the retirement board that the member does and will conform to this requirement.

(D) Credit purchased under this section may be combined pursuant to section 3309.35 of the Revised Code with credit purchased under sections 145.293 and 3307.74 of the Revised Code, except that not more than an aggregate total of five years' service credit purchased under this section and sections 145.293 and 3307.74 of the Revised Code shall be used in determining retirement eligibility or calculating benefits under section 3309.35 of the Revised Code.

(E) The retirement board shall establish a policy to determine eligibility to purchase credit under this section, and its decision shall be final.

Effective Date: 04-01-2001



Section 3309.311 - Purchasing credit for service as school board member.

As used in this section, "school board member" means a member of a city, local, exempted village, or joint vocational school district board of education and a "governing board member" means a member of an educational service center governing board.

(A) A member of the school employees retirement system who does both of the following may purchase credit for service as a school board or governing board member if the member is eligible to retire under this chapter or will become eligible to retire as a result of purchasing the credit:

(1) Agrees to retire within ninety days after receiving notice of the additional liability under division (C) of this section;

(2) Provides evidence satisfactory to the retirement board of service as a school board or governing board member during the years for which the member wishes to purchase credit.

(B) Credit may be purchased under division (A) of this section for service as a school board or governing board member between September 1, 1937, and June 30, 1991. A member is eligible to purchase one-quarter of a year's credit for each year of service as a school board or governing board member.

(C) On receipt of a request from a member eligible to purchase credit under this section, the system shall obtain from its actuary a certification of the additional liability to the system for each quarter year of credit the member is eligible to purchase. Any portion of the credit a member is eligible to purchase may be purchased in quarter-year increments. For each quarter year of credit purchased, the member shall pay to the system an amount equal to the additional liability to the system resulting from the purchase. Payment shall be made in full at the time of purchase.

(D) The school employees retirement board shall adopt rules in accordance with section 111.15 of the Revised Code concerning the purchase of credit under this section. In addition to any other matters considered relevant by the retirement board, the rules shall specify the procedure to be followed by a member to inform the system of a desire to purchase credit for service as a school board or governing board member.

(E) If the member does not retire within ninety days after purchasing credit under this section, the system shall withdraw the credit and refund the amount paid by the member.

Effective Date: 11-23-1995



Section 3309.312 - Akron University law enforcement officers electing to transfer to public employees retirement system.

(A) Not later than ninety days after September 16, 1998, a member who, on September 16, 1998, is employed full time pursuant to section 3345.04 of the Revised Code by the university of Akron as a state university law enforcement officer may elect to transfer to the public employees retirement system in accordance with this section. An election shall be made by giving notice to the school employees retirement system on a form provided by the school employees retirement board and shall be irrevocable.

(B) When a member makes the election described in this section, the school employees retirement system shall notify the public employees retirement system. The school employees retirement system shall transfer all of the member's service credit to the public employees retirement system and shall certify to the public employees retirement system a copy of the member's records of service and contributions. For each year or portion of a year of credit, the school employees retirement system shall transfer to the public employees retirement system all of the following:

(1) An amount equal to the accumulated contributions standing to the member's credit;

(2) An amount equal to the total employer contributions paid on behalf of the member;

(3) Any amount paid by the member or employer to the school employees retirement system for the purchase of service credit. At the request of the public employees retirement system, the employer of a member who makes an election under this section shall certify to the public employees retirement system the member's salary.

(C) A member who elects to transfer to the public employees retirement system under this section shall make contributions and receive benefits in accordance with section 145.332 of the Revised Code.

(D) A member who fails to make an election in accordance with this section shall remain a member of the school employees retirement system.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 02-01-2002



Section 3309.32 - Prior service credit.

Any employee who becomes a member and establishes one year of contributing service credit shall be granted prior service credit unless the employee is otherwise required to establish additional contributing service credit under the provisions of this chapter. Provided, however, that any employee who became a contributing member prior to September 1, 1938, shall be granted prior service credit as of the date of establishing contributing membership.

Effective Date: 04-09-2001



Section 3309.33 - Retirement incentive plan.

(A) An employer may establish a retirement incentive plan for its employees who are members of the school employees retirement system. The plan shall provide for purchase by the employer of service credit for eligible employees who choose to participate in the plan and for payment by the employer of the entire cost of such service credit. A plan established under this section shall remain in effect until terminated by the employer, except that, once established, the plan must remain in effect for at least one year.

(B) An employee who is a member of the school employees retirement system shall be eligible to participate in a retirement incentive plan

established by the employer if the employee has attained fifty-seven years of age

and agrees to retire and retires under section 3309.36 of the Revised Code effective within ninety days after receiving notice from the school employees retirement system that service credit has been purchased for the employee under this section.

(C) Participation in the plan shall be available to all eligible employees except that the employer may limit the number of persons for whom it purchases credit in any calendar year to a specified percentage of its employees who are members of the school employees retirement system on the first day of January of that year. The percentage shall not be less than five per cent of such employees. If participation is limited, employees with a greater length of service with the employer have the right to elect to have credit purchased before employees with a lesser length of service with the employer.

(D) The amount of service credit purchased for any participant shall be uniformly determined but shall not exceed the lesser of the following:

(1) Five years of service credit;

(2) An amount of service credit equal to one-fifth of the total service credited to the participant under Chapter 3309. of the Revised Code.

For each year of service credit purchased under this section, the employer shall pay an amount specified by the school employees retirement board equal to the additional liability resulting from the purchase of that year of service credit as determined by an actuary employed by the board. Payments shall be made in accordance with rules adopted by the board, and the board shall notify each member when the member is credited with service purchased under this section.

No payment made to the school employees retirement system under this section shall affect any payment required by section 3309.49 of the Revised Code.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 08-07-1983; 2008 SB148 05-14-2008



Section 3309.34 - Eligibility for service retirement.

(A)

(1)

(a) A member of the school employees retirement system is eligible for service retirement before August 1, 2017, if the member :

(i) Has at least five years of total service credit and has attained sixty years of age ;

(ii) Has at least thirty years of total service credit at any age ;

(iii) Has at least twenty-five years of total service credit and has attained fifty-five years of age.

(b) A member who has at least twenty-five years of total service credit on or before August 1, 2017, is eligible for retirement under division (A)(1)(a)(ii) or (iii) of this section.

(c) A member is eligible for retirement under division (A)(1)(a) of this section if as of August 1, 2017, the member will have less than twenty-five years of total service credit but, not later than that date, pays to the retirement system an amount equal to the additional liability to the system resulting from the member's retirement under this division.

(2)

(a) Except as provided in division (A)(1)(c) of this section, a member who on August 1, 2017, has less than twenty-five years of total service credit is eligible for service retirement under this division if the member :

(i) Has earned at least ten years of total service credit and has attained sixty-two years of age;

(ii) Has earned at least twenty-five years of total service credit and has attained sixty years of age;

(iii) Has earned at least thirty years of total service credit and has attained fifty-seven years of age.

(b) [Effective 6/24/2013] The board, by rule adopted under division (D) of this section, may adjust the retirement eligibility requirements of division (A)(2)(a) of this section if the board's actuary, in its evaluation under division (C) of this section, determines that an adjustment is necessary to ensure that the retirement system meets the thirty-year amortization period requirement of section 3309.211 of the Revised Code.

(B) A member may retire by filing an application for retirement with the school employees retirement board on a form provided by the board. The board shall not retire the member sooner than the first day of the month next following the later of:

(1) The last day of employment for which compensation was paid;

(2) The attainment of minimum age and service credit eligibility for service or commuted service retirement.

(C) In each five-year period, the board shall direct its actuary to evaluate the retirement eligibility requirements of this section.

(D) The board, in consultation with its actuary, shall adopt rules to implement this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013, and 6/24/2013.

Effective Date: 07-24-1990; 2008 SB148 05-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.146,SB 341, §5



Section 3309.341 - Employment of retirant.

(A) As used in this section and section 3309.344 of the Revised Code:

(1) "SERS retirant" means any person who is receiving a retirement allowance from the school employees retirement system under section 3309.36 or 3309.381 or former section 3309.38 of the Revised Code or any benefit paid under a plan established under section 3309.81 of the Revised Code.

(2) "Other system retirant" means a member or former member of the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, state highway patrol retirement system, or Cincinnati retirement system who is receiving age and service or commuted age and service retirement, or a disability benefit from a system of which the retirant is a member or former member.

(B)

(1) Subject to this section and section 3309.345 of the Revised Code, an SERS retirant or other system retirant may be employed by a public employer. If so employed, the SERS retirant or other system retirant shall contribute to the school employees retirement system in accordance with section 3309.47 of the Revised Code, and the employer shall make contributions in accordance with section 3309.49 of the Revised Code.

(2) An employer that employs an SERS retirant or other system retirant shall notify the retirement board of the employment not later than the end of the month in which the employment commences. On receipt of notice from an employer that a person who is an other system retirant has been employed, the school employees retirement system shall notify the state retirement system of which the other system retirant was a member of such employment.

(C) An SERS retirant or other system retirant who has received a retirement allowance or disability benefit for less than two months when employment subject to this section commences shall forfeit the retirement allowance or disability benefit for any month the SERS retirant or other system retirant is employed prior to the expiration of the two-month period. Service and contributions for that period shall not be included in the calculation of any benefits payable to the SERS retirant or other system retirant, and those contributions shall be refunded on death or termination of the employment. Contributions made on compensation earned after the expiration of such period shall be used in the calculation of the benefit or payment due under section 3309.344 of the Revised Code.

(D) On receipt of notice from the Ohio police and fire pension fund, public employees retirement system, or state teachers retirement system of the re-employment of an SERS retirant, the school employees retirement system shall not pay, or if paid shall recover, the amount to be forfeited by the SERS retirant in accordance with section 145.38, 742.26, or 3307.35 of the Revised Code.

(E) An SERS retirant or other system retirant subject to this section is not a member of the school employees retirement system; does not have any of the rights, privileges, or obligations of membership, except as specified in this section; and is not eligible to receive health, medical, hospital, or surgical benefits under section 3309.69 of the Revised Code for employment subject to this section.

(F) If the disability benefit of an other system retirant employed under this section is terminated, the retirant shall become a member of the school employees retirement system, effective on the first day of the month next following the termination, with all the rights, privileges, and obligations of membership. If the retirant, after the termination of the disability benefit, earns two years of service credit under this retirement system or under the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, or state highway patrol retirement system, the retirant's prior contributions as an other system retirant under this section shall be included in the retirant's total service credit as a school employees retirement system member, and the retirant shall forfeit all rights and benefits of this section. Not more than one year of credit may be given for any period of twelve months.

(G) This section does not affect the receipt of benefits by or eligibility for benefits of any person who on August 29, 1976, was receiving a disability benefit or service retirement pension or allowance from a state or municipal retirement system in Ohio and was a member of any other state or municipal retirement system of this state.

(H) The school employees retirement board may adopt rules to carry out this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-26-2003



Section 3309.342 - Waiver of penalties against retirant.

On and after October 27, 1961, the penalties against a retirant as provided by section 3309.34 of the Revised Code in effect from October 26, 1953 through June 30, 1955, where such retirant was receiving a retirement allowance while at the same time being regularly employed in a remunerative office or position in any federal, state, county, or local government where compensation was in excess of six hundred dollars per year, shall be waived and any moneys collected from such retirant or his estate shall be refunded.

Effective Date: 01-23-1963



Section 3309.343 - Continuing contributions to state system after retirement.

(A) As used in this section:

(1) In addition to the meaning in section 3309.01 of the Revised Code, when appropriate "compensation" has the same meaning as in section 3307.01 of the Revised Code.

(2) "Earnable salary" has the same meaning as in section 145.01 of the Revised Code.

(3) "SERS position" means a position for which a member of the school employees retirement system is making contributions to the system.

(4) "Other state retirement system" means the public employees retirement system or the state teachers retirement system.

(5) "State retirement system" means the public employees retirement system, state teachers retirement system, or the school employees retirement system.

(B)

(1) A member of the school employees retirement system who holds two or more SERS positions may retire under section 3309.35, 3309.36, or 3309.46 of the Revised Code from the position for which the annual compensation at the time of retirement is highest and continue to contribute to the retirement system for the other SERS position or positions.

(2) A member of the school employees retirement system who also holds one or more other positions covered by the other state retirement systems may retire under section 3309.35, 3309.36, or 3309.46 of the Revised Code from the SERS position and continue contributing to the other state retirement systems if the annual compensation for the SERS position at the time of retirement is greater than annual compensation or earnable salary for the position, or any of the positions, covered by the other state retirement systems.

(3) A member of the school employees retirement system who holds two or more SERS positions and at least one other position covered by one of the other state retirement systems may retire under section 3309.35, 3309.36, or 3309.46 of the Revised Code from one of the SERS positions and continue contributing to the school employees retirement system and the other state retirement system if the annual compensation for the SERS position from which the member is retiring is, at the time of retirement, greater than the annual compensation or earnable salary for any of the positions for which the member is continuing to make contributions.

(4) A member of the school employees retirement system who has retired as provided in division (B)(2) or (3) of section 145.383 or division (B)(2) or (3) of section 3307.351 of the Revised Code may continue to contribute to the school employees retirement system for an SERS position if the member held the position at the time of retirement from the other state retirement system.

(5) A member who contributes to the school employees retirement system in accordance with division (B)(1), (3), or (4) of this section shall contribute in accordance with section 3309.47 of the Revised Code. The member's employer shall contribute as provided in section 3309.49 of the Revised Code. Neither the member nor the member's survivors are eligible for any benefits based on those contributions other than those provided under section 145.384, 3307.352, or 3309.344 of the Revised Code.

(C)

(1) In determining retirement eligibility and the annual retirement allowance of a member who retires as provided in division (B)(1), (2), or (3) of this section, the following shall be used to the date of retirement:

(a) The member's earnable salary and compensation for all positions covered by a state retirement system;

(b) Total service credit in any state retirement system, except that the credit shall not exceed one year of credit for any period of twelve months;

(c) The member's accumulated contributions.

(2) A member who retires as provided in division (B)(1), (2), or (3) of this section is a retirant for all purposes of this chapter, except that the member is not subject to section 3309.341 of the Revised Code for a position or positions for which contributions continue under those divisions or division (B)(4) of this section.

(D) A retired member receiving a benefit under section 3309.344 of the Revised Code based on employment subject to this section is not a member of the school employees retirement system and does not have any rights, privileges, or obligations of membership. The retired member is an SERS retirant for purposes of section 3309.341 of the Revised Code.

(E) The school employees retirement board may adopt rules to carry out this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3309.344 - Retirant may apply for monthly annuity or lump sum payment.

For purposes of this section, "SERS retirant" includes a member who retired under section 3309.343 of the Revised Code.

(A) Except as provided in division (B)(3) of this section, an SERS retirant or other system retirant who has made contributions under section 3309.341 or 3309.343 of the Revised Code may file an application with the school employees retirement system for a benefit consisting of a single life annuity . The annuity shall have a reserve equal to the amount of the retirant's accumulated contributions for the period of employment, other than the contributions excluded pursuant to division (C) of section 3309.341 of the Revised Code, and an amount of the employer's contributions determined by the board, plus interest credited to the date of retirement at a rate determined by the board. The SERS retirant or other system retirant shall elect either to receive the benefit as a monthly annuity for life or a lump sum payment discounted to the present value using a rate of interest determined by the board, except that if the monthly annuity would be less than twenty-five dollars per month, the retirant shall receive a lump sum payment. A benefit payable under this division shall commence on the first day of the month after the latest of the following:

(1) The last day for which compensation for all employment subject to sections 3309.341 and 3309.343 of the Revised Code was paid;

(2) Attainment by the SERS retirant or other system retirant of age sixty-five;

(3) If the SERS retirant or other system retirant was previously employed under section 3309.341 or 3309.343 of the Revised Code and is receiving or previously received a benefit under this division, completion of a period of twelve months since the effective date of that benefit.

(B)

(1) An SERS or other system retirant under age sixty-five who has made contributions under section 3309.341 or 3309.343 of the Revised Code may file an application with the school employees retirement system for a return of those contributions if both of the following conditions are met:

(a) The retirant has terminated, for any reason other than death, the employment for which the contributions were made.

(b) If the retirant received a return of contributions under this division for a previous period of employment under section 3309.341 or 3309.343 of the Revised Code, twelve months have passed since the date the retirement system returned the contributions.

(2) A return of contributions under this division shall consist of all of the contributions the SERS or other system retirant made under section 3309.341 or 3309.343 of the Revised Code.

(3) Payment of a return of contributions under this division cancels the SERS or other system retirant's right to a benefit under division (A) of this section for the service for which the contributions were made.

(C)

(1) If an SERS retirant or other system retirant who made contributions under section 3309.341 or 3309.343 of the Revised Code dies before receiving a benefit under division (A) of this section or a return of contributions under division (B) of this section, a lump sum payment shall be paid to the beneficiary under division (D) of this section. The lump sum shall be calculated in accordance with division (A) of this section.

(2) If at the time of death an SERS retirant or other system retirant receiving a monthly annuity under division (A) of this section has received less than the retirant would have received as a lump sum payment, the difference between the amount received and the amount that would have been received as a lump sum payment shall be paid to the retirant's beneficiary under division (D) of this section.

(D) An SERS retirant or other system retirant employed under section 3309.341 or 3309.343 of the Revised Code may designate one or more persons as beneficiary to receive any benefits payable under this section due to death. The designation shall be in writing duly executed on a form provided by the school employees retirement board, signed by the SERS retirant or other system retirant, and filed with the board prior to death. The last designation of a beneficiary revokes all previous designations. The SERS retirant's or other system retirant's marriage, divorce, marriage dissolution, legal separation, withdrawal of account, birth of the retirant's child, or adoption of a child revokes all previous designations. If there is no designated beneficiary, the beneficiary is the beneficiary designated under division (D) of section 3309.44 of the Revised Code. If any benefit payable under this section due to the death of an SERS retirant or other system retirant is not claimed by a beneficiary within five years after the death, the amount payable shall be transferred to the guarantee fund and thereafter paid to the beneficiary or the estate of the SERS retirant or other system retirant on application to the board.

(E) No amount received under this section shall be included in determining an additional benefit under section 3309.374 of the Revised Code or any other post-retirement benefit increases.

Effective Date: 04-01-2001; 04-11-2005



Section 3309.345 - Reemployed superannuate or rehire in position filled by vote of members of board or commission.

(A) This section applies in the case of a person who is or most recently has been employed by an employer in a position that is customarily filled by a vote of members of a board or commission.

(B) A board or commission that proposes to continue the employment as a reemployed retirant or rehire as a reemployed retirant to the same position an individual described in division (A) of this section shall do both of the following in accordance with rules adopted under division (C) of this section:

(1) Not less than sixty days before the employment as a reemployed retirant is to begin, give public notice that the person is or will be retired and is seeking employment with the employer;

(2) Between fifteen and thirty days before the employment as a reemployed retirant is to begin and after complying with division (B)(1) of this section, hold a public meeting on the issue of the person being employed by the employer. The notice regarding division (B)(1) of this section shall include the time, date, and location at which the public meeting is to take place.

(C) The school employees retirement board shall adopt rules as necessary to implement this section.

Effective Date: 09-26-2003



Section 3309.35 - Coordinating and integrating membership in state retirement systems.

(A) As used in this section:

(1) "State retirement system" means the public employees retirement system, state teachers retirement system, or school employees retirement system.

(2) "Total service credit" means all service credit earned in all state retirement systems, except credit for service subject to section 3309.341 of the Revised Code. Total service credit shall not exceed one year of credit for any twelve-month period.

(3) In addition to the meaning given in division (O) of section 3309.01 of the Revised Code, "disability benefit" means "disability benefit" as defined in sections 145.01 and 3307.01 of the Revised Code.

(B) To coordinate and integrate membership in the state retirement systems, at the option of a member, total contributions and service credit in all state retirement systems, including amounts paid to restore service credit under sections 145.311, 3307.711, and 3309.261 of the Revised Code, shall be used in determining the eligibility and total retirement or disability benefit payable. When total contributions and service credit are so combined, the following provisions apply:

(1) Service and commuted service retirement or a disability benefit is effective no sooner than the first day of the month next following the last day of employment for which compensation was paid. If the application is filed after that date, the board may retire the member on the first day of the month next following the last day of employment for which compensation was paid.

(2) Eligibility for a disability benefit shall be determined by the board of the state retirement system that will calculate and pay the benefit, as provided in division (B)(3) of this section. The state retirement system calculating and paying the disability benefit shall certify the determination to the board of each other state retirement system in which the member has service credit and shall be accepted by that board as sufficient for granting a disability benefit.

(3) The board of the state retirement system in which the member had the greatest service credit, without adjustment, shall calculate and pay the total retirement or disability benefit. Where the member's credit is equal in two or more state retirement systems, the system having the largest total contributions of the member shall calculate and pay the total benefit.

(4) In determining the total credit to be used in calculating a retirement allowance or disability benefit, credit shall not be reduced below that certified by the system or systems transferring credit, except that such total combined service credit shall not exceed one year of credit for any one "year" as defined in the law of the system making the calculation.

(5)

(a) The state retirement system calculating and paying a retirement or disability benefit shall receive from the other system or systems all of the following for each year of service:

(i) The amount contributed by the member, or, in the case of service credit purchased by the member, paid by the member, that is attributable to the year of service;

(ii) An amount equal to the lesser of the employer's contributions made on behalf of the member to the retirement system for that year of service or the amount that would have been contributed by the employer for the service had the member been a member of the school employees retirement system at the time the credit was earned;

(iii) If applicable, an amount equal to the amount paid on behalf of the member by an employer under section 145.483 of the Revised Code;

(iv) Interest compounded annually on the amounts specified in divisions (B)(5)(a)(i), (ii), and (iii) of this section at the lesser of the actuarial assumption rate for that year of the school employees retirement system or the other retirement system or systems transferring amounts under this section.

(b) The annuity rates and mortality tables of the state retirement system making the calculation and paying the benefit shall be exclusively applicable.

(c) Deposits made for the purchase of an additional annuity, and including guaranteed interest, upon the request of the member, shall be transferred to the state retirement system paying the retirement or disability benefit. The return upon such deposits shall be that offered by the state retirement system making the calculation and paying the retirement or disability benefit.

(C) A former member receiving a retirement or disability benefit under this section, who accepts employment amenable to coverage in any state retirement system that participated in the member's combined benefit, shall be subject to the applicable provisions of law governing such re-employment. If a former member should be paid any amount in a retirement allowance, to which the former member is not entitled under the applicable provisions of law governing such re-employment, such amount shall be recovered by the state retirement system paying such allowance by utilizing any recovery procedure available under the code provisions of the state retirement system covering such re-employment.

(D) An SERS retirant or other system retirant, as defined in section 3309.341 of the Revised Code, is not eligible to receive any benefit under this section for service subject to section 3309.341 of the Revised Code.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3309.351 - Amended and Renumbered RC 3309.73.

Effective Date: 04-01-2001



Section 3309.353 - Increase in benefits established prior to 2-1-83.

As used in this section, "benefit" means any allowance, pension, or other benefit to which an individual is entitled and that the individual receives pursuant to section 3309.36, 3309.40, 3309.45, or 3309.46 or former section 3309.38 of the Revised Code.

The annual amount of each benefit for which eligibility was established prior to February 1, 1983, shall, after the adjustment required by section 3309.374 of the Revised Code, be increased by five per cent.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 02-16-1984



Section 3309.354 - Increase in benefits where eligibility established prior to 9-9-88.

As used in this section, "benefit" means any allowance, pension, or other benefit to which an individual is entitled and that he receives pursuant to section 3309.35, 3309.36, 3309.40, 3309.45, or 3309.46 or former section 3309.38 of the Revised Code.

Effective the first day of the month following September 9, 1988, the annual amount of benefits shall be increased as follows:

(A) The annual amount of each benefit for which eligibility was established prior to February 1, 1983, shall, after all adjustments required by this chapter, be increased by two per cent;

(B) The annual amount of each benefit for which eligibility was established on or after February 1, 1983, but prior to September 9, 1988, shall, after all adjustments required by this chapter, be increased by five per cent.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-09-1988



Section 3309.36 - Allowances for service retirement.

(A) A member of the school employees retirement system who retires on service retirement shall be granted a retirement allowance consisting of the lesser of the sum of the following amounts or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415, as amended:

(1) An annuity having a reserve equal to the amount of the employee's accumulated contributions at that time;

(2) A pension of equivalent amount;

(3) For members who have ten or more years of service credit accumulated prior to October 1, 1956, a basic annual pension equal to one hundred eighty dollars, except that such basic annual pension shall not exceed the sum of the total annual benefits provided by divisions (A)(1) and (2) of this section.

(B)

(1)

(a) When a member retires on service retirement under division (A)(1) of section 3309.34 of the Revised Code, the member's allowance when computed as an annual single lifetime allowance as provided in division (A) of this section , based upon attained age sixty-five or thirty years of total service credit, shall be not less than the greater of the amounts determined by multiplying the member's total service credit by the following:

(i) Eighty-six dollars;

(ii) Two and two-tenths per cent of the member's final average salary for each of the first thirty years of service credit or fraction thereof plus two and one-half per cent of the member's final average salary for each subsequent year of service credit or fraction thereof.

(b) When a member retires on service retirement under division (A)(2) of section 3309.34 of the Revised Code, the member's allowance when computed as an annual single lifetime allowance as provided in division (A) of this section, based on attained age sixty-seven or thirty years of total service credit, shall be not less than the greater of the amounts determined by multiplying the member's total service credit by the following:

(i) Eighty-six dollars;

(ii) Two and two-tenths per cent of the member's final average salary for each of the first thirty years of service credit or fraction thereof plus two and one-half per cent of the member's final average salary for each subsequent year of service credit or fraction thereof.

(2) For a member who retires under division (A)(1) of section 3309.34 of the Revised Code, the annual single lifetime allowance determined under division (B)(1)(a) of this section shall be adjusted by the greater percentage shown in the following schedule opposite the member's attained age or years of Ohio service credit:

Age

Years of Attained

or

Per Cent

Ohio Service Credit

of Base Amount

58

25

75%

59

26

80

60

27

85

61

88

28

90

62

91

63

94

29

95

64

97

65

30 or more

100

For a member who retires under division (A)(1) of section 3309.34 of the Revised Code, the right to a benefit shall vest in accordance with the following schedule, based on the member's attained age by September 1, 1976:

Attained Age

Per Cent of Base Amount

66

102

67

104

68

106

69

108

70 or more

110

(3) For a member who retires under division (A)(2) of section 3309.34 of the Revised Code, the annual single lifetime allowance determined under division (B)(1)(b) of this section shall be adjusted to be the actuarial equivalent of the member's retirement allowance, as determined by the retirement board's actuary, had the member retired at age sixty-seven or with thirty years of service credit, except that the retirement allowance shall not be less than the following:

Years of Service Credit

Per Cent of Base Amount

25

75%

26

80

27

85

28

90

29

95

(4) The annual single lifetime allowance which a retirant shall receive under this division shall not exceed the lesser of one hundred per cent of the member's final average salary or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(C) Retirement allowances determined under this section shall be paid as provided in section 3309.46 of the Revised Code.

(D) At least once every five years, the school employees retirement board shall direct its actuary to evaluate the actuarial equivalents in division (B)(3) of this section to determine their appropriateness. The board may adjust the actuarial equivalents in accordance with the actuary's recommendations.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001; 2008 SB148 05-14-2008



Section 3309.361 - Annual lifetime benefit.

On and after the effective date of this section, the allowances of retirants receiving benefits based on an award from the school employees retirement system made on or after June 30, 1955, and before 1971, shall have the benefit recalculated by the school employees retirement system so that each such person shall receive an annual single lifetime benefit or its actuarial equivalent of not less than eighty-six dollars for each year of the member's total service credit, multiplied by the total number of years of service credit, except that service credit exceeding thirty-two years shall not be used in the recalculation, and a final average salary limitation shall not be applied. If the amount of the benefit recalculated under this section is less than the amount that is payable before the effective date of this section, then the greater benefit shall be continued.

Effective Date: 08-20-1976



Section 3309.362 - Increase in annual amount of benefit effective 7-1-81.

As used in this section, "benefit" means any allowance, pension, or other benefit to which an individual is entitled and that the individual receives under section 3309.35, 3309.36, 3309.40, 3309.45, or 3309.46 or former section 3309.38 of the Revised Code.

Effective July 1, 1981:

(A) The annual amount of each benefit for which eligibility was established prior to January 1, 1977, shall, after the adjustment required by section 3309.374 of the Revised Code, be increased by six per cent or six hundred dollars, whichever is less.

(B) The annual amount of each benefit for which eligibility was established on or after January 1, 1977, but prior to January 1, 1980, shall, after the adjustment required by section 3309.374 of the Revised Code, be increased by four per cent or four hundred dollars, whichever is less.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 07-01-1981



Section 3309.37 - [Repealed].

Effective Date: 12-08-1998



Section 3309.371 - Supplementing allowance.

On and after October 1, 1957, all persons in receipt of, or who are or become eligible to receive, a monthly allowance, pension, or other benefit effective prior to June 29, 1955, which is payable or becomes payable pursuant to sections 3309.36 to 3309.3712, 3309.40, and 3309.65 and former section 3309.38 of the Revised Code, or an allowance payable at any time under an option elected by a member and effective prior to that date, shall be paid an increased allowance, pension, or benefit as follows:

(A) An amount determined by increasing the original allowance, pension, or benefit by the following percentages as determined by the calendar year in which the allowance, pension, or benefit became effective:

Calendar Year Effective

Per Cent of Increase

1937 - 1939

100

1940

94

1941

89

1942

77

1943

70

1944

68

1945

66

1946

55

1947

35

1948

23

1949

25

1950

23

1951

8

1952

4

1953

3

1954

2

Prior to June 29, 1955

2

(B) If the amount of any such allowance, pension, or other benefit is increased by division (A) of this section to an amount less than one hundred ten per cent of the present amount payable immediately prior to October 1, 1957, such present amount shall be increased by ten per cent.

(C) On and after August 1, 1959, the monthly allowance, pension, or other benefit effective prior to June 29, 1955, (exclusive of any amount receivable monthly by reason of a voluntary deposit made for additional annuity), together with the supplemental allowance payable pursuant to divisions (A) and (B) of this section, shall be increased by twelve per cent.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 06-29-2001



Section 3309.372 - Increase in benefits effective 11-1-65.

(A) Effective November 1, 1965, the retirement allowance or benefit of any person who retired before June 30, 1955 and is receiving a service commuted, or disability retirement allowance on the rolls as of November 1, 1965, shall have his monthly allowance or benefit increased by ten dollars, notwithstanding the final average salary limits on such allowances.

(B) Effective November 1, 1965, the retirement allowance or benefit of any person who retired after June 30, 1955, and before October 31, 1965, and who is receiving a service commuted or disability retirement allowance or benefit before October 31, 1965, shall have his monthly allowance or benefit increased by ten dollars, which when added to the allowance in effect on October 31, 1965, shall not exceed the final average salary limitations on such allowances, provided that the increase shall not be less than six dollars per month.

(C) Effective November 1, 1965, the survivor benefit being paid to all survivor beneficiaries under section 3309.45 of the Revised Code on the rolls as of November 1, 1965 who received or qualified to receive a benefit prior to October 31, 1965 or for each qualified successor to such benefit shall have such total or combined benefit increased by seventy-two dollars annually.

(D) In all cases involving combined membership and service as provided for under section 3309.35 of the Revised Code, only those cases which are being paid by the school employees retirement system shall be calculated under this section.

Effective Date: 11-20-1973



Section 3309.373 - Additional allowance on or after 7-1-68.

(A) On and after July 1, 1968, all allowances, pensions, or other benefits, which are payable or become payable and for which eligibility is established prior to July 1, 1968, pursuant to sections 3309.35, 3309.36, 3309.40, 3309.45, and 3309.46 and former section 3309.38 of the Revised Code shall be increased by the percentages as determined by the effective date of the allowance, pension, or benefit as follows:

Effective Date of Benefit Calendar Year

Percentage of Increase

1937 through 1955

24.3

1956

22.5

1957

18.4

1958

15.2

1959

14.3

1960

12.5

1961

11.3

1962

10.1

1963

8.7

1964

7.3

1965

5.6

1966

2.6

1967

2.0

January 1, 1968 through June 30, 1968

2.0

(B)

(1) All increases as determined by applying the percentages in the table in division (A) of this section shall be reduced by the dollar amount of the increases granted in 1965 pursuant to section 3309.372 of the Revised Code, except that no allowance, pension, or benefit shall be reduced below the amount due June 30, 1968 and no allowance granted under this section shall be less than a total annual sum of thirty-six dollars.

(2) The allowances increased by division (A) of this section shall exclude any monthly amount payable by reason of any voluntary deposits made under section 3309.47 of the Revised Code.

(3) The increases provided by this section shall be granted notwithstanding the final average salary limitation in sections 3309.36, 3309.40, and 3309.45 of the Revised Code.

(4) The cost of the increases provided by this section shall be included in the employer contribution rate provided by section 3309.49 of the Revised Code. Such employer's contribution rate shall not be increased until July 1, 1969 or later to reflect the increased costs created by this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 06-13-1975



Section 3309.374 - Cost of living increase.

(A) The school employees retirement board shall annually increase each allowance, pension, or benefit payable under this chapter by three per cent, except that no allowance, pension, or benefit shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended. The first increase is payable to all persons becoming eligible after June 30, 1971, upon such persons receiving an allowance, pension, or benefit for twelve months. The increased amount is payable for the ensuing twelve-month period or until the next increase is granted under this section, whichever is later. Subsequent increases shall be determined from the date of the first increase paid to the former member in the case of an allowance being paid a beneficiary under an option, or from the date of the first increase to the survivor first receiving an allowance or benefit in the case of an allowance or benefit being paid to the subsequent survivors of the former member. The date of the first increase under this section becomes the anniversary date for any future increases. The allowance or benefit used in the first calculation of an increase under this section shall remain as the base for all future increases, unless a new base is established. Any increase resulting from payment of a recalculated benefit under Section 3 of Substitute Senate Bill No. 270 of the 123rd general assembly shall be included in the calculation of future increases under this section.

(B) If payment of a portion of a benefit is made to an alternate payee under section 3309.671 of the Revised Code, increases under this section granted while the order is in effect shall be apportioned between the alternate payee and the retirant or disability benefit recipient in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the retirant or disability benefit recipient. If payment of a portion of a benefit is made to one or more beneficiaries under "plan F" under division (B)(3)(e) of section 3309.46 of the Revised Code, each increase under this section granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

(C) The board shall make all rules necessary to carry out this section.

Effective Date: 02-01-2002; 10-27-2006



Section 3309.375 - Benefits equivalent to medicare.

(A) Except as otherwise provided in division (B) of this section, the board of the school employees retirement system shall make available to each retirant or disability benefit recipient receiving a monthly allowance or benefit on or after January 1, 1968, who has attained the age of sixty-five years, and who is not eligible to receive hospital insurance benefits under the federal old age, survivors, and disability insurance program, hospital insurance coverage substantially equivalent to the federal hospital insurance benefits, "Social Security Amendments of 1965," 79 Stat. 291, 42 U.S.C.A. 1395c, as amended. This coverage shall also be made available to the spouse, widow, or widower of such retirant or disability benefit recipient provided such spouse, widow, or widower has attained age sixty-five and is not eligible to receive hospital insurance benefits under the federal old age, survivors, and disability insurance program. The widow or widower of a retirant or disability benefit recipient shall be eligible for such coverage only if he or she is the recipient of a monthly allowance or benefit from this system. Not less than twenty-five per cent of the cost for such coverage shall be paid from the appropriate funds of the school employees retirement system and the remainder by the recipient of the allowance or benefit. The cost of such coverage, paid from the funds of the system, shall be included in the employer's rate provided by sections 3309.49 and 3309.51 of the Revised Code. The retirement board is authorized to make all necessary rules pursuant to the purpose and intent of this section, and shall contract for such coverage as provided in section 3309.69 of the Revised Code. Notwithstanding sections 3309.49 and 3309.51 of the Revised Code, the employer's contribution rate shall not be increased until July 1, 1969, or later to reflect the increased costs created by this section.

(B) The board need not make the hospital insurance coverage described in division (A) of this section available to any person for whom it is prohibited by section 3309.69 of the Revised Code from paying or reimbursing the cost of such insurance.

Effective Date: 07-29-1992



Section 3309.376 - Additional monthly payment as of 12-31-71.

On and after December 31, 1971, all persons who retired and were eligible to receive a pension that was payable prior to July 1, 1968, pursuant to section 3309.36 or 3309.40 or former section 3309.38 of the Revised Code, or in the event of the death of such persons, the person designated by the deceased to receive payments under section 3309.46 of the Revised Code, shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement or disability and December 31, 1971, or an additional fifty dollars, whichever is less.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 06-29-2001



Section 3309.377 - Additional monthly payment where member died prior to 7-1-68.

Each person receiving benefits under section 3309.45 of the Revised Code who became eligible to receive such benefits under section 3309.44 of the Revised Code by virtue of the death of a member prior to July 1, 1968, shall receive an additional monthly payment of two dollars for each year between the date of such member's death and December 31, 1972, or an additional fifty dollars, whichever is less.

Effective Date: 12-30-1972



Section 3309.378 - Additional monthly payment as of 12-19-73.

On and after the effective date of this section, any person who retired or his beneficiary, who was eligible to receive an allowance that was first payable on or after July 1, 1968 and prior to July 1, 1971, and the beneficiary of a member who died before service retirement on or after July 1, 1968 and prior to July 1, 1971, receiving an allowance or benefit pursuant to sections 3309.35, 3309.36, 3309,38, 3309.40, 3309.45, or 3309.46 of the Revised Code, shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement, disability or death and July 1, 1973.

Effective Date: 12-19-1973



Section 3309.379 - Recalculating benefits.

(A) On and after the first day of the month following the effective date of this section, each person eligible to receive an allowance, pension, or benefit, pursuant to sections 3309.35, 3309.36, 3309.40, division (A) of section 3309.45, and section 3309.46and former section 3309.38 of the Revised Code, that was based upon an award made effective before June 30, 1955, shall have the allowance, pension, or benefit payable as of September 30, 1974, recalculated by the school employees retirement board so that each such person shall receive an annual single lifetime allowance, pension, or benefit or its actuarial equivalent of not less than one hundred forty dollars for each year of the member's total service credit, except that service credit exceeding thirty-two years shall not be used in the recalculation, and a final average salary limitation shall not be applied.

If the amount of the allowance, pension, or benefit recalculated under this division is less than the amount that is payable on the effective date of this section, then the greater allowance, pension, or benefit shall be continued.

(B) On and after the first day of the month following the effective date of this section, each person receiving an allowance, pension, or benefit, pursuant to sections 3309.35, 3309.36, 3309.40, division (A) of section 3309.45, and section 3309.46and former section 3309.38 of the Revised Code, that was first effective on and after June 30, 1955, through June 30, 1971, shall be paid an increased allowance, pension, or benefit as follows:

Effective Date of the Member's

Allowance, Pension, or Benefit:

Per Cent of Increase:

June 30, 1955 through June 29, 1959

33

June 30, 1959, through October 31, 1965

21

November 1, 1965, through June 30, 1968

14

July 1, 1968, through June 30, 1971

5

The increase shall be applied to the allowance, pension, or benefit payable on the effective date of this section.

(C) On and after the first day of the month following the effective date of this section, each person receiving or qualified to receive an allowance, pension, or benefit, pursuant to division (B) of section 3309.45 of the Revised Code, that was effective on and after June 14, 1951, through August 26, 1970, shall receive an increase in such allowance, pension, or benefit in the amount of twenty per cent.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 10-01-1974



Section 3309.3710 - Increase in monthly allowance, pension or benefit effective 7-1-81.

(A) Effective July 1, 1981, each person eligible to receive an allowance, pension, or benefit pursuant to sections 3309.35, 3309.36, 3309.40, division (A) of section 3309.45, and section 3309.46and former section 3309.38 of the Revised Code that was based upon an award made effective before July 1, 1974, shall have the person's monthly allowance, pension, or benefit increased by five per cent, except that the twelve-month sum of such increases shall not exceed five per cent of the first five thousand dollars of the annual allowance, pension, or benefit.

(B) Effective July 1, 1981, each person receiving or qualified to receive a benefit, pursuant to division (B) of section 3309.45 of the Revised Code, that was effective on and after June 14, 1951, through August 26, 1970, shall receive an increase in such benefit of five per cent.

(C) The increases provided in divisions (A) and (B) of this section shall be applied to the benefit payable on and after July 1, 1981.

(D) The increase in the monthly allowance, pension, or benefit provided in divisions (A) and (B) of this section shall be included in the calculation of additional benefits to recipients under section 3309.374 of the Revised Code.

(E) The benefits provided in divisions (A) and (B) of this section are a continuation of those first provided in Am. Sub. H.B. 204 as passed by the 113th general assembly.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 06-29-2001



Section 3309.3711 - Increasing pension, benefit, or allowance when limits of 26 USC 415 are raised.

Whenever the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, are raised, the school employees retirement board shall increase the amount of the pension, benefit, or allowance of any person whose pension, benefit, or allowance payable under section 3309.36, 3309.374, 3309.381, 3309.40, or 3309.401 or former section 3309.38 of the Revised Code was limited by the application of section 415. The amount of the increased pension, benefit, or allowance shall not exceed the lesser of the amount the person would have received if the limits established by section 415 had not been applied or the amount the person is eligible to receive subject to the new limits established by section 415.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 07-29-1992



Section 3309.3712 - Establishing and maintaining qualified governmental excess benefit arrangement.

The school employees retirement board may establish and maintain a qualified governmental excess benefit arrangement that meets the requirements of division (m) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, and any regulations adopted thereunder. If established, the arrangement shall be a separate portion of the school employees retirement system and be maintained solely for the purpose of providing to retired members that part of a benefit otherwise payable under this chapter that exceeds the limits established by section 415 of the "Internal Revenue Code of 1986," as amended. Members participating in an arrangement established under this section shall not be permitted to elect to defer compensation to the arrangement. Contributions to and benefits paid under an arrangement shall not be payable from a trust that is part of the system unless the trust is maintained solely for the purpose of providing such benefits. The board shall adopt rules to administer an arrangement established under this section.

Effective Date: 07-13-2000



Section 3309.38 - [Repealed] .

Repealed by 129th General AssemblyFile No.146,SB 341, §2, eff. 1/7/2013.

Effective Date: 12-08-1998; 2008 SB148 05-14-2008



Section 3309.381 - Disability allowance recipient applying for service retirement.

(A) A recipient of a disability allowance under section 3309.401 of the Revised Code who is subject to division (C)(3) of that section may make application for retirement under this section. Retirement shall be effective on the first day of the first month following the last day for which the disability allowance is paid.

(B) The annual allowance payable under this section shall consist of the sum of the amounts determined under divisions (B)(1) and (2) of this section:

(1) The greater of the following:

(a) An allowance calculated as provided in section 3309.36 of the Revised Code, excluding any period during which the applicant received a disability benefit under section 3309.401 of the Revised Code;

(b) An allowance calculated by multiplying the applicant's total service credit, including service credit for the last continuous period during which the applicant received a disability benefit under section 3309.401 of the Revised Code, by two and two-tenths per cent of the applicant's final average salary, except that the allowance shall not exceed forty-five per cent of the applicant's final average salary.

(2) An amount equal to the additional allowance the recipient would receive under section 3309.374 of the Revised Code, plus any other additional amount the recipient would receive under this chapter, had the recipient retired under section 3309.36 of the Revised Code effective on the effective date of the recipient's most recent continuous period of receipt of a disability benefit under section 3309.401 of the Revised Code.

(C) The allowance calculated under division (B) of this section, exclusive of any amount added under division (B)(2) of this section based on section 3309.374 of the Revised Code, shall be the base for all future additional allowances under section 3309.374 of the Revised Code. The anniversary date for future additional allowances under section 3309.374 of the Revised Code shall be the effective date of the recipient's most recent continuous period of receipt of a disability benefit under section 3309.401 of the Revised Code.

(D) The retirement allowance determined under this section shall be paid as provided in section 3309.46 of the Revised Code.

Effective Date: 04-09-2001; 2008 SB148 05-14-2008



Section 3309.39 - Providing disability coverage for on-duty illness or injury.

(A) The school employees retirement system shall provide disability coverage to each member who has at least five years of total service credit.

Not later than October 16, 1992, the school employees retirement board shall give each person who is a member on July 29, 1992, the opportunity to elect disability coverage either under section 3309.40 of the Revised Code or under section 3309.401 of the Revised Code. The board shall mail notice of the election, accompanied by an explanation of the coverage under each of the Revised Code sections and a form on which the election is to be made, to each member at the member's last known address. The board shall also provide the explanation and form to any member at the member's request.

Regardless of whether the member actually receives notice of the right to make an election, a member who fails to file a valid election under this section shall be considered to have elected disability coverage under section 3309.40 of the Revised Code. To be valid, an election must be made on the form provided by the board, signed by the member, and filed with the board not later than one hundred eighty days after the date the notice was mailed, or, in the case of a form provided at the request of a member, a date specified by rule of the board. Once made, an election is irrevocable, but if the member ceases to be a member of the system, the election is void. If a person who makes an election under this section also makes an election under section 145.35 or 3307.62 of the Revised Code, the election made for the system that pays a disability benefit to that person shall govern the benefit.

Disability coverage shall be provided under section 3309.401 of the Revised Code for persons who become members after July 29, 1992, and for members who elect under this division to be covered under section 3309.401 of the Revised Code.

The board may adopt rules governing elections made under this division.

(B)

(1) Application for a disability benefit may be made by a member, by a person acting in the member's behalf, or by the member's employer, if the member meets all of the following conditions:

(a) Has at least five years of total service credit ;

(b) Has disability coverage under section 3309.40 or 3309.401 of the Revised Code ;

(c) Is not receiving a disability benefit under this chapter or Chapter 145., 742., 3305., 3307., or 5505. of the Revised Code, or the Cincinnati retirement system;

(d) Is not applying for the disability benefit based on a disabling condition that the system determines was caused by commission of either of the following:

(i) A felony the member was convicted of, pled guilty to, or was found not guilty of by reason of insanity;

(ii) An act for which the member was adjudicated a delinquent child, that if committed by an adult, would be a felony.

(2) The application for a disability benefit shall be made on a form provided by the board. The benefit payable to any member who is approved for a disability benefit shall become effective on the first day of the month next following the later of the following:

(a) The last day for which compensation was paid;

(b) The date on which the member's most recent application for a disability benefit was filed.

(C) Medical examination of a member who has applied for a disability benefit shall be conducted by a competent disinterested physician or physicians selected by the board to determine whether the member is mentally or physically incapacitated for the performance of the member's last assigned primary duty as an employee by a disabling condition either permanent or presumed to be permanent for twelve continuous months following the filing of an application. Such disability must have occurred before termination of the member's contributing service and since last becoming a member or have increased since last becoming a member to such extent as to make the disability permanent or presumed to be permanent for twelve continuous months following the filing of an application.

(D) Application for a disability benefit must be made within two years from the date the member's contributing service terminated, unless the board determines that the member's medical records demonstrate conclusively that at the time the two-year period expired, the member was physically or mentally incapacitated for duty as an employee and unable to make application. Application may not be made by any person receiving a service retirement allowance or commuted service retirement allowance under section 3309.36 or 3309.381 or former section 3309.38 of the Revised Code or any person who, pursuant to section 3309.42 of the Revised Code, has been paid the accumulated contributions standing to the credit of the person's individual account in the employees' savings fund.

(E) If the physician or physicians determine that the member qualifies for a disability benefit, the board concurs with the determination, and the member agrees to any recommended medical treatment and vocational rehabilitation as specified in divisions (F) and (G) of this section, the member shall receive a disability benefit under section 3309.40 or 3309.401 of the Revised Code. The action of the board shall be final.

(F) The board shall adopt rules requiring a disability benefit recipient, as a condition of continuing to receive a disability benefit, to agree in writing to obtain any medical treatment recommended by the board's physician and submit medical reports regarding the treatment. If the board determines that a disability benefit recipient is not obtaining the medical treatment or the board does not receive a required medical report, the disability benefit shall be suspended until the treatment is obtained, the report is received by the board, or the board's physician certifies that the treatment is no longer helpful or advisable. Should the recipient's failure to obtain treatment or submit a medical report continue for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

(G)

(1) A disability benefit recipient shall obtain any vocational rehabilitation recommended by the board's physician or other consultant and submit reports regarding the rehabilitation. If the board determines that a recipient is not obtaining the rehabilitation or the board does not receive a required report, the disability benefit shall be suspended until the rehabilitation is obtained, the report is received by the board, or the board's physician or consultant certifies that rehabilitation is no longer helpful or advisable. If the recipient's failure to obtain rehabilitation or submit a required report continues for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

(2) The board shall adopt rules to implement this division.

(H) In the event an employer files an application for a disability benefit as a result of a member having been separated from service because the member is considered to be mentally or physically incapacitated for the performance of the member's last assigned primary duty as an employee, and the physician or physicians selected by the board report to the board that the member is physically and mentally capable of performing service similar to that from which the member was separated, and the board concurs in such report, then the board shall so certify to the employer and the employer shall restore the member to the member's previous position and salary or to a similar position and salary.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 07-13-2000



Section 3309.391 - Annual report disability retirement experience of each employer.

Not later than September 1, 2000, and each first day of September thereafter, the school employees retirement board shall make and submit a report for the preceding fiscal year of the disability retirement experience of each employer. The report shall specify the total number of disability applications submitted, the status of each application as of the last day of the fiscal year, total applications granted or denied, and the percentage of disability benefit recipients to the total number of the employer's employees who are members of the school employees retirement system. The report shall be submitted to the governor, the Ohio retirement study council, and the chairpersons of the standing committees and subcommittees of the senate and house of representatives with primary responsibility for retirement legislation.

Effective Date: 09-16-1998; 04-06-2007



Section 3309.392 - Social security disability insurance benefits.

A recipient of a disability benefit granted under this chapter on or after the effective date of this section shall apply for social security disability insurance benefit payments under 42 U.S.C. 423 if the recipient meets the requirements of divisions (a)(1)(A), (B), and (C) of that section. The application shall be made not later than ninety days after the recipient is granted a disability benefit under this chapter unless the school employees retirement board determines from the member's medical records that the member is physically or mentally unable to make the application. The recipient shall file a copy of the completed application and a copy of the social security administration's acknowledgement of receipt of the application with the school employees retirement system. The system shall accept the copy and acknowledgement as evidence of the member's application.

If a recipient fails without just cause to apply for social security disability insurance benefit payments or to file a copy of the application and acknowledgement of receipt with the system, the disability benefit under this chapter shall be suspended until application is made and a copy of the application and acknowledgement is filed with the system.

The member shall file with the system a copy of the social security administration's final action on the member's application for social security disability insurance benefit payments.

Added by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.



Section 3309.40 - Benefits upon disability retirement.

A member who has elected disability coverage under this section, has not attained age sixty, and is determined by the school employees retirement board under section 3309.39 of the Revised Code to qualify for a disability benefit shall be retired on disability under this section. Upon disability retirement, a member shall receive an annual amount that shall consist of:

(A) An annuity having a reserve equal to the amount of the member's accumulated contributions;

(B) A pension that shall be the difference between the member's annuity and an annual amount determined by multiplying the total service credit of such member, and in addition thereto, the number of years and fractions thereof between the effective date of the member's disability retirement and attained age sixty, assuming continuous service, by eighty-six dollars, or by two and two-tenths per cent of the member's final average salary, whichever is greater. Where the member is not receiving a disability benefit under section 3309.35 of the Revised Code and is receiving a disability benefit from either the public employees retirement system or the state teachers retirement system, then such member shall not be eligible for service credit based upon the number of years and fractions thereof between the effective date of disability and attained age sixty as provided for in this division. Such disability retirement shall not be less than thirty per cent nor more than seventy-five per cent of the member's final average salary, except that it shall not exceed any limit to which the retirement system is subject under section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended. The school employees retirement board is the final authority in determining the eligibility of a member for such form of retirement.

Effective Date: 04-09-2001



Section 3309.401 - Annual amount of disability allowance.

(A) A member with disability coverage under this section who is determined by the school employees retirement board under section 3309.39 of the Revised Code to qualify for a disability benefit shall receive a disability allowance under this section. The allowance shall be an annual amount equal to the greater of the following:

(1) Forty-five per cent of the member's final average salary;

(2) The member's total service credit multiplied by two and two-tenths per cent of the member's final average salary, not exceeding sixty per cent of the member's final average salary.

(B) Sufficient reserves for payment of the disability allowance shall be transferred to the annuity and pension reserve fund from the employers' accumulation fund. The accumulated contributions of the member shall remain in the employees' savings fund. No part of the allowance paid under this section shall be charged against the member's accumulated contributions.

(C) A disability allowance paid under this section shall terminate at the earliest of the following:

(1) The effective date of service retirement under section 3309.35 or 3309.36 of the Revised Code;

(2) The date the allowance is terminated under section 3309.41 of the Revised Code;

(3) The later of the last day of the month in which the recipient attains age sixty-five, or the last day of the month in which the benefit period ends as follows:

Attained Age at Effective Date of Disability Allowance

Benefit Period

60 or 61

60 months

62 or 63

48 months

64 or 65

36 months

66, 67, or 68

24 months

69 or older

12 months

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001



Section 3309.41 - Disability benefit recipient to retain membership status.

(A) Notwithstanding any contrary provisions in Chapter 124. or 3319. of the Revised Code:

(1) A disability benefit recipient whose benefit effective date was before the effective date of this amendment shall retain membership status and shall be considered on leave of absence from employment during the first five years following the effective date of a disability benefit.

(2) A disability benefit recipient whose benefit effective date is on or after the effective date of this amendment shall retain membership status and shall be considered on leave of absence from employment during the first three years following the effective date of a disability benefit, except that, if the school employees retirement board has recommended medical treatment or vocational rehabilitation and the member is receiving treatment or rehabilitation acceptable to a physician or consultant selected by the board, the board may permit the recipient to retain membership status and be considered on leave of absence from employment for up to five years following the effective date of a disability benefit.

(B) The board shall require a disability benefit recipient to undergo an annual medical examination, except that the board may waive the medical examination if the board's physician or physicians certify that the recipient's disability is ongoing. Should any disability benefit recipient refuse to submit to a medical examination, the recipient's disability benefit shall be suspended until withdrawal of the refusal. Should the refusal continue for one year, all the recipient's rights in and to the disability benefit shall be terminated as of the effective date of the original suspension.

(C) On completion of the examination by an examining physician or physicians selected by the board, the physician or physicians shall report and certify to the board whether the disability benefit recipient meets the applicable standard for termination of a disability benefit. If the recipient's benefit effective date is before the effective date of this amendment or the benefit effective date is after the effective date of this amendment and the recipient is considered on a leave of absence under division (A)(2) of this section, the standard for termination is that the recipient is no longer physically and mentally incapable of resuming the service from which the recipient was found disabled. If the recipient's benefit effective date is on or after the effective date of this amendment and the recipient is not considered on a leave of absence under division (A)(2) of this section, the standard is that the recipient is not physically or mentally incapable of performing the duties of a position that meets all of the following criteria:

(1) Replaces not less than seventy-five per cent of the member's final average salary, adjusted each year by the actual average increase in the consumer price index prepared by the United States bureau of labor statistics (U.S. City Average for Urban Wage Earners and Clerical Workers: "All Items 1982-84=100");

(2) Is reasonably to be found in the member's regional job market;

(3) Is one that the member is qualified for by experience or education.

If the board concurs in the report that the disability benefit recipient meets the applicable standard for termination of a disability benefit, the payment of the disability benefit shall be terminated not later than three months after the date of the board's concurrence or upon employment as an employee. If the leave of absence has not expired, the retirement board shall certify to the disability benefit recipient's last employer before being found disabled that the recipient is no longer physically and mentally incapable of resuming service that is the same or similar to that from which the recipient was found disabled. The employer shall restore the recipient to the recipient's previous position and salary or to a position and salary similar thereto not later than the first day of the first month following termination of the disability benefit, unless the recipient was dismissed or resigned in lieu of dismissal for dishonesty, misfeasance, malfeasance, or conviction of a felony.

(D) Each disability benefit recipient shall file with the board an annual statement of earnings, current medical information on the recipient's condition, and any other information required in rules adopted by the board. The board may waive the requirement that a disability benefit recipient file an annual statement of earnings or current medical information on the recipient's condition if the board's physician or physicians certify that the recipient's disability is ongoing.

The board shall annually examine the information submitted by the recipient. If a disability benefit recipient refuses to file the statement or information, the disability benefit shall be suspended until the statement and information are filed. If the refusal continues for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

(E) If a disability benefit recipient is employed by an employer covered by this chapter, the recipient's disability benefit shall cease.

(F) If disability retirement under section 3309.40 of the Revised Code is terminated for any reason, the annuity and pension reserves at that time in the annuity and pension reserve fund shall be transferred to the employees' savings fund and the employers' trust fund, respectively. If the total disability benefit paid is less than the amount of the accumulated contributions of the member transferred into the annuity and pension reserve fund at the time of the member's disability retirement, the difference shall be transferred from the annuity and pension reserve fund to another fund as may be required. In determining the amount of a member's account following the termination of disability retirement for any reason, the amount paid shall be charged against the member's refundable account.

If a disability allowance paid under section 3309.401 of the Revised Code is terminated for any reason, the reserve on the allowance at that time in the annuity and pension reserve fund shall be transferred from that fund to the employers' trust fund.

The board may terminate a disability benefit at the request of the recipient.

(G) If a disability benefit is terminated and a former disability benefit recipient again becomes a contributor, other than as an other system retirant as defined in section 3309.341 of the Revised Code, to this system, the public employees retirement system, or the state teachers retirement system, and completes an additional two years of service credit after the termination of the disability benefit, the former disability benefit recipient shall be entitled to receive up to two years of service credit for the period as a disability benefit recipient and may purchase service for the remaining period of the disability benefit. Total service credit received and purchased under this section shall not exceed the period of the disability benefit.

For each year of credit purchased, the member shall pay to the system for credit to the member's accumulated account the sum of the following amounts:

(1) The employee contribution rate in effect at the time the disability benefit commenced multiplied by the member's annual disability benefit;

(2) The employer contribution rate in effect at the time the disability benefit commenced multiplied by the member's annual disability benefit;

(3) Compound interest at a rate established by the board from the date the member is eligible to purchase the credit to the date of payment.

The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(H) If any employer employs any member who is receiving a disability benefit, the employer shall file notice of employment with the retirement board, designating the date of employment. In case the notice is not filed, the total amount of the benefit paid during the period of employment prior to notice shall be paid from amounts allocated under Chapter 3317. of the Revised Code prior to its distribution to the school district in which the disability benefit recipient was so employed.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-16-1998



Section 3309.42 - Payment to member who ceases to be a public employee.

(A)

(1) Subject to sections 3309.43 and 3309.67 of the Revised Code and except as provided in division (B) of this section, a member who elects to become exempt from contribution to the school employees retirement system pursuant to section 3309.23 of the Revised Code, or ceases to be an employee for any cause other than death, retirement, receipt of a disability benefit, or current employment in a position in which the member has elected to participate in an alternative retirement plan pursuant to section 3305.05 or 3305.051 of the Revised Code, shall be paid the accumulated contributions standing to the credit of the member's individual account in the employees' savings fund upon application and subject to such rules as are established by the school employees retirement board and provided three months have elapsed since employment, other than employment exempt from contribution under division (C) of section 3309.23 of the Revised Code, ceased.

(2) A member described in division (A)(1) of this section who is married at the time of application for payment and would be eligible for age and service retirement under section 3309.34, 3309.36, or 3309.40 of the Revised Code but for a forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code shall submit with the application a written statement by the member's spouse attesting that the spouse consents to the payment of the member's accumulated contributions. Consent shall be valid only if it is signed and witnessed by a notary public. The board may waive the requirement of consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(B) This division applies to any member who is employed in a position in which the member has elected under section 3305.05 or 3305.051 of the Revised Code to participate in an alternative retirement plan and due to the election ceases to be an employee for purposes of that position. Subject to sections 3309.43 and 3309.67 of the Revised Code, the school employees retirement system shall do the following:

(1) On receipt of an election under section 3305.05 or 3305.051 of the Revised Code, pay, in accordance with section 3305.052 of the Revised Code, the amount described in that section to the appropriate provider;

(2) If a member has accumulated contributions, in addition to those subject to division (B)(1) of this section, standing to the credit of the member's individual account and is not otherwise in a position in which the member is considered an employee for the purposes of that position, pay, to the provider the member selected pursuant to section 3305.05 or 3305.051 of the Revised Code, the accumulated contributions standing to the credit of the member's individual account in the employees' saving fund. The payment shall be made on the member's application.

(C) Payment of a member's accumulated contributions under this section cancels the member's total service credit in the school employees retirement system. A member whose accumulated contributions are paid to a provider pursuant to division (B) of this section is forever barred from claiming or purchasing service credit under the school employees retirement system for the period of employment attributable to those contributions.

Effective Date: 04-01-2001; 08-01-2005; 2008 SB3 05-13-2008



Section 3309.43 - Withdrawing contributions by member who is member of another state retirement system.

(A) Except as provided in division (B) of this section, a member of the school employees retirement system who has ceased to be an employee, and who is also a member of either the public employees retirement system or the state teachers retirement system, or both, may not withdraw the member's accumulated contributions.

(B) On application, the school employees retirement board shall pay a member described in division (A) of this section the member's accumulated contributions if either of the following applies:

(1) The member also withdraws the member's contributions from such other systems.

(2) The member is a participant in a plan established under section 145.81 or 3307.81 of the Revised Code and has withdrawn the member's contributions under plans described in sections 145.201 to 145.79 and 3307.50 to 3307.79 of the Revised Code. The school employees retirement board may waive the annual expense fee where a member is contributing to another state retirement system provided such member is not at the same time contributing to the school employees retirement system.

Effective Date: 10-01-2002



Section 3309.44 - Designation or qualification of beneficiaries.

(A) As used in this section and in section 3309.45 of the Revised Code:

(1) "Child" means a biological or legally adopted child of a deceased member. If a court hearing for an interlocutory decree for adoption was held prior to the member's death, "child" includes the child who was the subject of the hearing notwithstanding the fact that the final decree of adoption, adjudging the surviving spouse as the adoptive parent, is made subsequent to the member's death.

(2) "Parent" is a parent or legally adoptive parent of a deceased member.

(3) "Dependent" means a beneficiary who receives one-half of the beneficiary's support from a member during the twelve months prior to the member's death.

(4) "Surviving spouse" means an individual who establishes a valid marriage to a member at the time of the member's death by marriage certificate or pursuant to division (F) of this section.

(5) "Survivor" means a surviving spouse, child, or parent.

(B) Except as provided in division (C)(1) of section 3309.45 of the Revised Code, should a member die before service or commuted service retirement, the member's accumulated contributions and any amounts owed and unpaid to a disability benefit recipient shall be paid to such beneficiaries as the member has designated in writing on a form provided by the school employees retirement board, signed by the member and filed with the board prior to death. The last designation of any beneficiary revokes all previous designations. The member's marriage, divorce, legal dissolution, legal separation, or withdrawal of account, or the birth of the member's child, or the member's adoption of a child, constitutes an automatic revocation of the member's last designation. If a deceased member was also a member of the public employees retirement system or the state teachers retirement system, the beneficiary last established among the systems shall be the sole beneficiary in all the systems.

If the accumulated contributions of a deceased member are not claimed by a beneficiary, or by the estate of the deceased member, within ten years, they shall be transferred to the guarantee fund and thereafter paid to such beneficiary or to the member's estate upon application to the board. The board shall formulate and adopt rules governing all designations of beneficiaries.

(C) Except as provided in division (C)(1) of section 3309.45 of the Revised Code, if a member dies before service or commuted service retirement and is not survived by a designated beneficiary, the following shall qualify, in the following order of precedence, with all attendant rights and privileges, the member's:

(1) Surviving spouse;

(2) Children share and share alike;

(3) A dependent parent who is age sixty-five or older, if that parent takes survivor benefits under division (B) of section 3309.45 of the Revised Code;

(4) Parents, share and share alike;

(5) Estate.

If a person listed in divisions (C)(1) to (4) of this section is deceased or is not located within one hundred eighty days, the person ceases to qualify for any benefit and the person next in order of precedence shall qualify.

(D) Any amount due any person, as an annuitant receiving a monthly service or commuted service retirement allowance or benefit, and unpaid to the annuitant at death, shall be paid to the beneficiary designated in writing on a form provided by the retirement board, signed by the annuitant and filed with the board. If no such designation has been filed, such amount shall be paid, except as otherwise provided in section 3309.45 of the Revised Code, in the following order of precedence to the annuitant's:

(1) Surviving spouse;

(2) Children, share and share alike;

(3) Parents, share and share alike;

(4) Estate.

If a person listed in divisions (D)(1) to (3) of this section is deceased or is not located within one hundred eighty days, the person ceases to qualify for any benefit and the person next in order of precedence shall qualify.

For the purpose of this division, an "annuitant" is the last person who received a monthly allowance or benefit pursuant to the plan of payment selected by the retirant or designated by this chapter.

(E) Any payment made under this section as determined by the board shall be a full discharge and release to the board from any future claim for payment.

(F) If the validity of marriage cannot be established to the satisfaction of the retirement board for the purpose of disbursing any amount due under this section or section 3309.45 of the Revised Code, the retirement board may accept a decision rendered by a court having jurisdiction in the state in which the member was domiciled at the time of death that the relationship constituted a valid marriage at the time of death, or the "spouse" would have the same status as a widow or widower for purposes of sharing in the distribution of the member's intestate personal property.

(G) As used in this division, "recipient" means an individual who is receiving or may be eligible to receive an allowance or benefit under this chapter based on the individual's service to an employer.

If the death of a member, a recipient, or any individual who would be eligible to receive an allowance or benefit under this chapter by virtue of the death of a member or recipient is caused by one of the following beneficiaries, no amount due under this chapter to the beneficiary shall be paid to the beneficiary in the absence of a court order to the contrary filed with the retirement board:

(1) A beneficiary who is convicted of, pleads guilty to, or is found not guilty by reason of insanity of a violation of or complicity in the violation of either of the following:

(a) Section 2903.01, 2903.02, or 2903.03 of the Revised Code;

(b) An existing or former law of any other state, the United States, or a foreign nation that is substantially equivalent to section 2903.01, 2903.02, or 2903.03 of the Revised Code;

(2) A beneficiary who is indicted for a violation of or complicity in the violation of the sections or laws described in division (G)(1)(a) or (b) of this section and is adjudicated incompetent to stand trial;

(3) A beneficiary who is a juvenile found to be a delinquent child by reason of committing an act that, if committed by an adult, would be a violation of or complicity in the violation of the sections or laws described in division (G)(1)(a) or (b) of this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-01-2001



Section 3309.45 - Beneficiary may substitute other benefits.

Except as provided in division (C)(1) of this section, in lieu of accepting the payment of the accumulated account of a member who dies before service retirement, the beneficiary, as determined in section 3309.44 of the Revised Code, may elect to forfeit the accumulated account and to substitute certain other benefits either under division (A) or (B) of this section.

(A)

(1) If a deceased member was eligible for a service retirement allowance as provided in section 3309.36 or 3309.381 of the Revised Code, a surviving spouse or other sole dependent beneficiary may elect to receive a monthly benefit computed as the joint-survivor allowance designated as "plan D" in section 3309.46 of the Revised Code, which the member would have received had the member retired on the last day of the month of death and had the member at that time selected such joint-survivor plan. Payment shall begin with the month subsequent to the member's death.

(2) Beginning on a date selected by the school employees retirement board, which shall be not later than July 1, 2004, a surviving spouse or other sole dependent beneficiary may elect, in lieu of a monthly payment under division (A)(1) of this section, a plan of payment consisting of both of the following:

(a) A lump sum in an amount the surviving spouse or other sole dependent beneficiary designates that constitutes a portion of the allowance that would be payable under division (A)(1) of this section;

(b) The remainder of that allowance in monthly payments.

The total amount paid as a lump sum and a monthly benefit shall be the actuarial equivalent of the amount that would have been paid had the lump sum not been selected.

The lump sum amount designated by the surviving spouse or other sole dependent beneficiary under division (A)(2)(a) of this section shall be not less than six times and not more than thirty-six times the monthly amount that would be payable to the surviving spouse or other sole dependent beneficiary under division (A)(1) of this section and shall not result in a monthly benefit that is less than fifty per cent of that monthly amount.

(B) If the deceased member had completed at least one and one-half years of credit for Ohio service, with at least one-quarter year of Ohio contributing service credit within the two and one-half years prior to the date of death, or was receiving at the time of death a disability benefit as provided in section 3309.40 or 3309.401 of the Revised Code, qualified survivors who elect to receive monthly benefits shall receive the greater of the benefits provided in division (B)(1)(a) or (b) as allocated in accordance with division (B)(5) of this section.

(1)

(a)

Number of Qualified survivors affecting the benefit

Annual Benefit as a Per Cent of Decedent's Final Average Salary

Or Monthly Benefit shall not be less than

1

25%

$96

2

40

186

3

50

236

4

55

236

5 or more

60

236

(b)

Years of Service

Annual Benefit as a Per Cent of Member's Final Average Salary

20

29%

21

33

22

37

23

41

24

45

25

48

26

51

27

54

28

57

29 or more

60

(2) Benefits shall begin as qualified survivors meet eligibility requirements as follows:

(a) A qualified spouse is the surviving spouse of the deceased member who is age sixty-two, or regardless of age if the deceased member had ten or more years of Ohio service credit, or regardless of age if caring for a surviving child, or regardless of age if adjudged physically or mentally incompetent.

(b) A qualified child whose benefit began before the effective date of this amendment is any child of the deceased member who has never been married and to whom one of the following applies:

(i) Is under age eighteen, or under age twenty-two if the child is attending an institution of learning or training pursuant to a program designed to complete in each school year the equivalent of at least two-thirds of the full-time curriculum requirements of such institution and as further determined by board policy;

(ii) Regardless of age, is adjudged physically or mentally incompetent if the incompetence existed prior to the member's death and prior to the child attaining age eighteen, or age twenty-two if attending an institution described in division (B)(2)(b)(i) of this section.

(c) A qualified child whose benefit begins on or after the effective date of this amendment is any child of the deceased member who has never been married and to whom one of the following applies:

(i) Is under age nineteen;

(ii) Regardless of age, is adjudged physically or mentally incompetent if the incompetence existed prior to the member's death and prior to the child attaining age nineteen.

(d) A qualified parent is a dependent parent aged sixty-five or older.

(3) "Physically or mentally incompetent" as used in this section may be determined by a court of jurisdiction, or by a physician appointed by the retirement board. Incapability of earning a living because of a physically or mentally disabling condition shall meet the qualifications of this division.

(4) Benefits to a qualified survivor shall terminate upon a first marriage, abandonment, adoption, or during active military service. Benefits to a deceased member's surviving spouse that were terminated under a former version of this section that required termination due to remarriage and were not resumed prior to September 16, 1998, shall resume on the first day of the month immediately following receipt by the board of an application on a form provided by the board.

Upon the death of any subsequent spouse who was a member of the public employees retirement system, state teachers retirement system, or school employees retirement system, the surviving spouse of such member may elect to continue receiving benefits under this division, or to receive survivor's benefits, based upon the subsequent spouse's membership in one or more of the systems, for which such surviving spouse is eligible under this section or section 145.45 or 3307.66 of the Revised Code. If the surviving spouse elects to continue receiving benefits under this division, such election shall not preclude the payment of benefits under this division to any other qualified survivor.

Benefits shall begin or resume on the first day of the month following the attainment of eligibility and shall terminate on the first day of the month following loss of eligibility.

(5)

(a) If a benefit is payable under division (B)(1)(a) of this section, benefits to a qualified spouse shall be paid in the amount determined for the first qualifying survivor in division (B)(1)(a) of this section, but shall not be less than one hundred six dollars per month if the deceased member had ten or more years of Ohio service credit. All other qualifying survivors shall share equally in the benefit or remaining portion thereof.

(b) All qualifying survivors shall share equally in a benefit payable under division (B)(1)(b) of this section, except that if there is a surviving spouse, the surviving spouse shall receive no less than the greater of the amount determined for the first qualifying survivor in division (B)(1)(a) of this section or one hundred six dollars per month.

(6) The beneficiary of a member who is also a member of the public employees retirement system, or of the state teachers retirement system, must forfeit the member's accumulated contributions in those systems, if the beneficiary takes a survivor benefit. Such benefit shall be exclusively governed by section 3309.35 of the Revised Code.

(C)

(1) Regardless of whether the member is survived by a spouse or designated beneficiary, if the school employees retirement system receives notice that a deceased member described in division (A) or (B) of this section has one or more qualified children, all persons who are qualified survivors under division (B) of this section shall receive monthly benefits as provided in division (B) of this section.

If, after determining the monthly benefits to be paid under division (B) of this section, the system receives notice that there is a qualified survivor who was not considered when the determination was made, the system shall, notwithstanding section 3309.661 of the Revised Code, recalculate the monthly benefits with that qualified survivor included, even if the benefits to qualified survivors already receiving benefits are reduced as a result. The benefits shall be calculated as if the qualified survivor who is the subject of the notice became eligible on the date the notice was received and shall be paid to qualified survivors effective on the first day of the first month following the system's receipt of the notice.

If the retirement system did not receive notice that a deceased member has one or more qualified children prior to making payment under section 3309.44 of the Revised Code to a beneficiary as determined by the retirement system, the payment is a full discharge and release of the system from any future claims under this section or section 3309.44 of the Revised Code.

(2) If benefits under division (C)(1) of this section to all persons, or to all persons other than a surviving spouse or other sole beneficiary, terminate, there are no children under the age of twenty-two years, and the surviving spouse or beneficiary qualifies for benefits under division (A) of this section, the surviving spouse or beneficiary may elect to receive benefits under division (A) of this section. Benefits shall be effective on the first day of the month following receipt by the board of an application for benefits under division (A) of this section.

(D) The final average salary used in the calculation of a benefit payable pursuant to division (A) or (B) of this section to a survivor or beneficiary of a disability benefit recipient shall be adjusted for each year between the disability benefit's effective date and the recipient's date of death by the lesser of three per cent or the actual average percentage increase in the consumer price index prepared by the United States bureau of labor statistics (U.S. City Average for Urban Wage Earners and Clerical Workers: "All Items 1982-84=100").

(E) If the survivor benefits due and paid under this section are in a total amount less than the member's accumulated account that was transferred from the employees' savings fund, the state teachers retirement fund, and the public employees retirement fund to the survivors' benefit fund, then the difference between the total amount of the benefits paid shall be paid to the beneficiary under section 3309.44 of the Revised Code.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3309.451 - Service credit purchased upon death of member.

Upon the death of a member prior to receipt of a disability benefit or service retirement, the surviving spouse or dependents of the deceased member shall have the right to purchase any service credit which the member, had he not died, would have been eligible to purchase under this chapter upon the same terms and conditions which the deceased member could have purchased such service credit had he not died. Any service credit purchased under this section shall be applied under the provisions of this chapter in the same manner as it would have been applied had it been purchased by the deceased member during his lifetime.

Effective Date: 07-29-1992



Section 3309.46 - Electing a plan of payment.

(A) The retirement allowance calculated under section 3309.36 or 3309.381 of the Revised Code shall be paid as provided in this section. If the member is eligible to elect a plan of payment under this section, the election shall be made on the application for retirement. A plan of payment elected under this section shall be effective only if it is certified by the actuary engaged by the school employees retirement board to be the actuarial equivalent of the member's retirement allowance and is approved by the retirement board.

(B)

(1)

(a) Except as provided in divisions (B)(1)(b) and (c) of this section, a member who retires under section 3309.36 or 3309.381 of the Revised Code shall receive a retirement allowance under "plan A," which shall consist of the actuarial equivalent of the member's retirement allowance determined under section 3309.36 or 3309.381 of the Revised Code in a lesser amount payable for life and one-half of such allowance continuing after death to the member's surviving spouse for the life of the spouse.

(b) A member may receive a retirement allowance under a plan of payment other than "plan A" if either of the following is the case:

(i) The member is not married or either the member's spouse consents in writing to the member's election to a plan of payment other than "plan A" or the board waives the requirement that the spouse consent;

(ii) A plan of payment providing for payment in a specified amount continuing after the member's death to a former spouse is required by a court order issued prior to the effective date of the member's retirement under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding division of marital property.

(c) If a member is subject to division (B)(1)(b)(ii) of this section and the board has received a copy of the order described in that division, the board shall accept the member's election of a plan of payment under this section only if the member complies with both of the following:

(i) The member elects a plan of payment that is in accordance with the order described in division (B)(1)(b)(ii) of this section.

(ii) If the member is married, the member elects "plan F" and designates the member's current spouse as a beneficiary under that plan unless that spouse consents in writing to not being designated a beneficiary under any plan of payment or the board waives the requirement that the current spouse consent.

(2) An application for retirement shall include an explanation of all of the following:

(a) That, if the member is married, unless the spouse consents to another plan of payment or there is a court order dividing marital property issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property that provides for payment in a specified amount, the member's retirement allowance will be paid under "plan A," which consists of the actuarial equivalent of the member's retirement allowance in a lesser amount payable for life and one-half of the allowance continuing after death to the surviving spouse for the life of the spouse;

(b) A description of the alternative plans of payment, including all plans described in divisions (B)(3) and (4) of this section, available with the consent of the spouse;

(c) That the spouse may consent to another plan of payment and the procedure for giving consent;

(d) That consent is irrevocable once notice of consent is filed with the board.

Consent shall be valid only if it is in writing, signed by the spouse, and witnessed by an employee of the school employees retirement system or a notary public. The board may waive the requirement of consent if the spouse is incapacitated or cannot be located or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

(3) A member eligible to elect to receive a retirement allowance under a plan of payment other than "plan A" shall receive the retirement allowance under the plan described in division (B)(4) of this section or one of the following plans:

(a) "Plan B," which shall consist of an allowance determined under section 3309.36 or 3309.381 of the Revised Code;

(b) "Plan C," which shall consist of the actuarial equivalent of the member's retirement allowance determined under section 3309.36 or 3309.381 of the Revised Code in a lesser amount payable for life and one-half or some other portion of the allowance continuing after death to the member's sole surviving beneficiary designated at the time of the member's retirement, provided that the amount payable to the beneficiary does not exceed the amount payable to the member;

(c) "Plan D," which shall consist of the actuarial equivalent of the member's retirement allowance determined under section 3309.36 or 3309.381 of the Revised Code in a lesser amount payable for life and continuing after death to a surviving designated beneficiary designated at the time of the member's retirement;

(d) "Plan E," which shall consist of the actuarial equivalent of the member's retirement allowance determined under section 3309.36 or 3309.381 of the Revised Code in a lesser amount payable for a certain period from the member's retirement date as elected by the member and approved by the retirement board, and on the member's death before the expiration of that certain period, the member's lesser retirement allowance continued for the remainder of that period to, and in such order, the beneficiaries as the member has nominated by written designation and filed with the retirement board.

Monthly benefits shall not be paid to joint beneficiaries, but they may receive the present value of any remaining payments in a lump sum settlement. If all beneficiaries die before the expiration of the certain period, the present value of all such payments yet remaining in such period shall be paid to the estate of the beneficiary last receiving.

(e) "Plan F," which shall consist of the actuarial equivalent of the member's retirement allowance determined under section 3309.36 or 3309.381 of the Revised Code in a lesser amount payable to the member for life and some portion of the lesser amount continuing after death to two, three, or four surviving beneficiaries designated at the time of the member's retirement. The portion of the lesser amount that continues after the member's death shall be allocated among the beneficiaries at the time of the member's retirement. If the member elects this plan as required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property and compliance with the court order requires the allocation of a portion less than ten per cent to any person, the member shall allocate a portion less than ten per cent to that beneficiary in accordance with that order. In all other circumstances, no portion allocated under this plan of payment shall be less than ten per cent. The total of the portions allocated shall not exceed one hundred per cent of the member's lesser allowance.

(4)

(a) Beginning on a date selected by the board, which shall be not later than July 1, 2004, a member may elect, in lieu of a plan of payment under division (B)(1) or (3) of this section, a plan consisting of both a lump sum in an amount the member designates that constitutes a portion of the retirement allowance payable under a plan described in division (B)(1) or (3) of this section and the remainder of the allowance payable under that plan in monthly payments.

The total amount paid as a lump sum and a monthly benefit shall be the actuarial equivalent of the amount that would have been paid had the lump sum not been selected.

(b) The lump sum amount designated by the member shall be not less than six times and not more than thirty-six times the monthly amount that would be payable to the member under the plan of payment elected under this section had the lump sum not been elected and shall not result in a monthly benefit that is less than fifty per cent of that amount.

(5) An election under division (B)(3) or (4) of this section shall be made at the time the member makes application for retirement.

(6) A member eligible to elect to receive a retirement allowance under a plan of payment other than "plan A" because the member is unmarried who fails to make an election on retirement shall receive a retirement allowance under "plan B."

(C) Until the first payment of any retirement allowance is made, as provided in sections 3309.36 or 3309.381 of the Revised Code, a member may change the member's election of a payment plan if the election is made in accordance with and is consistent with division (B) of this section.

(D) If the retirement allowances due and paid under the above provisions of this section are in a total amount less than (1) the accumulated contributions, (2) the deposits for additional credit as provided by section 3309.31 of the Revised Code, (3) the deposits for additional annuities as provided by section 3309.47 of the Revised Code, (4) the deposits for repurchase of service credit as provided by section 3309.26 of the Revised Code, (5) the accumulated contributions provided by section 3309.65 of the Revised Code, (6) the deposits for purchase of military service credit provided by section 3309.021 or 3309.022 of the Revised Code, and (7) the deposits for the purchase of service credit provided by section 3309.73 of the Revised Code, standing to the credit of the member at the time of retirement, then the difference between the total amount of the allowances paid and the accumulated contributions and other deposits shall be paid to the beneficiary provided under division (D) of section 3309.44 of the Revised Code.

(E)

(1) The death of a spouse or any other designated beneficiary following the member's retirement shall cancel the portion of the plan of payment providing continuing lifetime benefits to the deceased spouse or deceased designated beneficiary. The retirant shall receive the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the board based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary.

(2) On divorce, annulment, or marriage dissolution, a retirant receiving a retirement allowance under a plan of payment that provides for continuation of all or part of the allowance after death for the lifetime of the retirant's surviving spouse may elect to cancel the portion of the plan providing continuing lifetime benefits to that spouse. The retirant shall receive the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the retirement board based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary. In the case of a member who retires on or after July 24, 1990, the election may be made only with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage. The election shall be made on a form provided by the board and shall be effective the month following its receipt by the board.

(3)

(a) Following marriage or remarriage, both of the following apply:

(i) A retirant who is receiving a benefit pursuant to "plan B" may elect a new plan of payment under division (B)(1), (3)(b), or (3)(c) of this section based on the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the board.

(ii) A retirant who is receiving a benefit pursuant to a plan of payment providing for payment to a former spouse pursuant to a court order described in division (B)(1)(b)(ii) of this section may elect a new plan of payment under division (B)(3)(e) of this section based on the actuarial equivalent of the retirant's single lifetime retirement allowance as determined by the board if the new plan of payment elected does not reduce the payment to the former spouse.

(b) If the marriage or remarriage occurs on or after June 6, 2005, the election must be made not later than one year after the date of the marriage or remarriage.

The plan elected under division (E)(3) of this section shall become effective on the date of receipt by the board of an application on a form approved by the board, but any change in the amount of the retirement allowance shall commence on the first day of the month following the effective date of the plan.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 10-01-2002; 03-07-2005; 10-27-2006



Section 3309.47 - Contribution of contributor.

Each school employees retirement system contributor shall contribute eight per cent of the contributor's compensation to the employees' savings fund, except that the school employees retirement board may raise the contribution rate to a rate not greater than ten per cent of compensation.

The contributions by the direction of the school employees retirement board shall be deducted by the employer from the compensation of each contributor on each payroll of such contributor for each payroll period and shall be an amount equal to the required per cent of such contributor's compensation. On a finding by the board that an employer has failed or refused to deduct contributions for any employee during any year and to transmit such amounts to the retirement system, the retirement board may make a determination of the amount of the delinquent contributions, including interest at a rate set by the retirement board, from the end of each year, and certify to the employer the amounts for collection. If the amount is not paid by the employer, it may be certified for collection in the same manner as payments due the employers' trust fund. Any amounts so collected shall be held in trust pending receipt of a report of contributions for the employee for the period involved as provided by law and, thereafter, the amount in trust shall be transferred to the employee's savings fund to the credit of the employee. Any amount remaining after the transfer to the employees' savings fund shall be transferred to the employers' trust fund as a credit of the employer.

Additional deposits may be made to a member's account. At retirement, the amount deposited with interest may be used to provide additional annuity income. The additional deposits may be refunded to the member before retirement, and shall be refunded if the member withdraws the member's refundable amount. The deposits may be refunded to the beneficiary or estate if the member dies before retirement, and the board shall determine whether regular interest shall be credited to deposits thus refunded.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3309.471 - Contributions during disability leave.

Except as otherwise provided in section 124.385 of the Revised Code, any contributor who is granted disability leave pursuant to a program sponsored by his employer, whereby the contributor receives a percentage of his salary while on disability leave, shall not be required to make contributions for time off while on disability leave. Except as otherwise provided in section 124.385 of the Revised Code, each employer described in division (A) of section 3309.01 of the Revised Code who sponsors a disability leave program shall make the periodic employee and employer contributions, in the amounts set pursuant to sections 3309.47 and 3309.49 of the Revised Code, for contributors granted disability leave, based on the contributor's compensation in effect at the time disability leave was granted.

Effective Date: 06-30-1991



Section 3309.472 - Purchasing service credit for time spent on pregnancy.

For one year after the effective date of this section, a member who resigned due to pregnancy prior to the effective date of this section may purchase service credit for a period following the resignation during which she did not make contributions under section 3309.47 of the Revised Code, if she meets both of the following conditions:

(A) She has earned a minimum of one year of service credit subsequent to the date of her return to employment as a contributor to the retirement system;

(B) She returned to employment as a contributor not later than the first day of classes of the third school year following the date of her resignation. Service credit purchased by a member under this section may not exceed the lesser of two years or an amount equal to the period from the effective date of her resignation to the date of her return to employment as a contributor, except that service credit may be purchased for more than one period of absence due to pregnancy, but the total service credit purchased may not exceed two years. The member must submit evidence satisfactory to the school employees retirement board documenting that her resignation was due to pregnancy and that she meets the requirement of division (B) of this section. For each year of service credit purchased under this section:

(1) The member shall pay to the retirement system for credit to her accumulated account an amount equal to her retirement contributions for full-time employment for the first year of service subsequent to her return to employment as a contributor to the retirement system, plus compound interest thereon, at a rate established by the retirement board, from the date of the member's return to employment as a contributor to the date of payment;

(2) The member's employer at the time of resignation shall pay an amount certified by the retirement system, which shall be an amount equal to the employer contribution for full-time employment for the member's first year of service subsequent to her return to employment as a contributor, plus compound interest thereon, at a rate established by the retirement board, from the date of the member's return to employment as a contributor to the date of payment. A member may purchase all or part of the credit for which she is eligible in one or more payments. The retirement board may adopt rules to implement this section.

Effective Date: 09-09-1988



Section 3309.473 - Purchasing service credit for time spent on pregnancy or adoption.

(A) Except as provided in division (D) of this section, a member of the school employees retirement system who resigned due to pregnancy or adoption of a child may purchase service credit for a period following the resignation during which the member did not make contributions under section 3309.47 of the Revised Code, if the member meets both of the following conditions:

(1) The member has earned a minimum of one year of service credit subsequent to the date of the member's return to employment as a contributor to the system.

(2) The member returned to employment as a contributor not later than the first day of classes of the third school year following the date of resignation. Service credit purchased under this section may not exceed the lesser of two years or an amount equal to the period from the effective date of the resignation to the date of return to employment as a contributor. Service credit may be purchased for more than one period of resignation due to pregnancy or adoption of a child, but the total service credit purchased may not exceed two years. The member must submit evidence satisfactory to the school employees retirement board documenting that the resignation was due to pregnancy or adoption of a child and that the member meets the requirement in division (A)(1) of this section.

(B) For each year of service credit purchased under this section:

(1) The member shall pay to the system for credit to the member's accumulated account an amount equal to the member's contributions for full-time employment for the first year of service subsequent to the member's return to employment as a contributor, plus compound interest thereon at a rate established by the board, from the date of the member's return to employment as a contributor to the date of payment.

(2) The member's employer at the time of resignation shall pay an amount certified by the system, which shall be an amount equal to the employer contribution for full-time employment for the member's first year of service subsequent to the member's return to employment as a contributor, plus compound interest thereon at a rate established by the board, from the date of the member's return to employment as a contributor to the date of payment.

(C) A member may purchase all or part of the credit for which the member is eligible in one or more payments. Service credit purchased under this section shall be included in the member's total service credit.

(D) A member who has purchased service credit under section 3309.472 of the Revised Code for a period of absence may not purchase credit under this section for the same period of absence.

(E) The board may adopt rules to implement this section.

Effective Date: 09-14-2000



Section 3309.474 - Purchase of service credits for leaves of absence.

(A) As used in this section, "state retirement system" means the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system.

(B) A state retirement system member who while a member of the school employees retirement system was out of service due to a leave of absence approved by the member's employer may purchase from the school employees retirement system service credit for any period during the leave for which contributions were not made under section 3309.47 of the Revised Code.

For purposes of this section, a period of leave commences on the first day for which employee and employer contributions were not made to the system and ends on the earlier of the termination of the leave or the member's return to contributing service.

(C)

(1) For each year of service purchased, the member shall pay to the school employees retirement system for credit to the member's accumulated account with that system an amount equal to the sum of the following:

(a) An amount determined by multiplying the compensation the member would have received during the leave by the employee contribution rate in effect at that time;

(b) An amount determined by multiplying the compensation the member would have received during the leave by the employer contribution rate in effect at that time;

(c) Compound interest at a rate determined by the school employees retirement board from the first day of the year following the date the leave commenced to the date of payment.

(2) If the employee or employer contribution rate changed during the leave, contributions for each month of the leave shall be made at the rate in effect for that month.

(D) Service credit purchased under this section for any period of leave shall not exceed two years. Credit may be purchased for more than one period of leave, but the total number of years purchased shall not exceed the lesser of five years or the member's total accumulated number of years of service as a contributor to the school employees retirement system. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(E) The board may adopt rules under section 3309.04 of the Revised Code to implement this section.

Added by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.



Section 3309.48 - Employer failing to deduct employee contribution.

Any employee who left the service of an employer after attaining age sixty-five or over and such employer had failed or refused to deduct and transmit to the school employees retirement system the employee contributions as required by section 3309.47 of the Revised Code during any year for which membership was compulsory as determined by the school employees retirement board, shall be granted service credit without cost, which shall be considered as total service credit for the purposes of meeting the qualifications for service retirement provided by the law in effect on and retroactive to the first eligible retirement date following the date such employment terminated, but shall not be paid until formal application for such allowance on a form provided by the retirement board is received in the office of the retirement system. The total service credit granted under this section shall not exceed ten years for any such employee.

The liability incurred by the retirement board because of the service credit granted under this section shall be determined by the retirement board, the cost of which shall be equal to an amount that is determined by applying the combined employee and employer rates of contribution against the compensation of such employee at the rates of contribution and maximum salary provisions in effect during such employment for each year for which credit is granted, together with interest at the rate to be credited accumulated contributions at retirement, compounded annually from the first day of the month payment was due the retirement system to and including the month of deposit, the total amount of which shall be collected from the employer. Such amounts shall be certified by the retirement board to the superintendent of public instruction, who shall deduct the amount due the system from any funds due the affected school district under Chapter 3317. of the Revised Code. The superintendent shall certify to the director of budget and management the amount due the system for payment. The total amount paid shall be deposited into the employers' trust fund, and shall not be considered as accumulated contributions of the employee in the event of the employee's death or withdrawal of funds.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-1991



Section 3309.49 - Employer contribution.

Each employer shall pay annually to the school employees retirement system an amount certified by the secretary that shall be a certain per cent of the earnable compensation of all employees, and shall be known as the "employer contribution." The rate per cent of such contribution shall be fixed by the actuary on the basis of the actuary's evaluation of the liabilities of the school employees retirement system, but shall not exceed fourteen per cent, and shall be approved by the school employees retirement board. The school employees retirement board may raise the rate per cent of the contribution to fourteen per cent of the earnable compensation of all employees. In making such evaluation, the actuary shall use, as the actuarial assumptions, regular interest and such mortality and other tables as are adopted by the school employees retirement board. The actuary shall compute the percentage of such earnable compensation, to be known as the "employer rate," required annually to fund the liability for all allowances, annuities, pensions and other benefits, and any deficiencies in the various funds, provided for in this chapter, after deducting therefrom the annuity and other benefits provided by the contributor's accumulated contributions and deposits or other applicable moneys.

Effective Date: 04-09-2001



Section 3309.491 - Employer minimum compensation contribution.

(A) An actuary employed by the school employees retirement board shall annually determine the minimum annual compensation amount for each member that will be needed to fund the cost of providing future health care benefits under section 3309.69 of the Revised Code. The amount determined by the actuary under this division shall be approved by the board and shall be known as the "minimum compensation amount."

(B)

(1) The secretary of the school employees retirement board shall annually determine for each employer the "employer minimum compensation contribution."

Subject to division (B)(2) of this section, the amount determined shall be the lesser of the following:

(a) An amount equal to two per cent of the compensation of all members employed by the employer during the prior year;

(b) The total of the amounts determined as follows for each member whose compensation for the prior year was less than the minimum compensation amount:

(i) Subtract the member's compensation for the prior year from the minimum compensation amount;

(ii) Multiply the remainder obtained under division (B)(1)(b)(i) of this section by one, or if the member earned less than a year's service credit for the prior year, by the same fraction as the fraction of a year's service credit credited to the member under section 3309.30 of the Revised Code;

(iii) Multiply the product obtained under division (B)(1)(b)(ii) of this section by the employer contribution rate in effect for the year the service credit was earned.

(2) If the total of the employer minimum contribution amounts determined under division (B)(1) of this section exceeds one and one-half per cent of the compensation of all members employed by employers required to pay the employer minimum compensation contribution, the school employees retirement board shall reduce the amount determined for each employer so that the total amount determined does not exceed one and one-half per cent of the compensation of all members employed by employers required to pay the employer minimum compensation contribution. Any reduction shall be applied to each employer in the same proportion as the employer's minimum compensation contribution bears to the total employer minimum compensation contribution.

(C) The secretary shall annually certify to each employer the employer minimum compensation contribution determined under division (B) of this section. In addition to the employer contribution required by section 3309.49 of the Revised Code, each employer shall pay annually to the employers' trust fund the amount certified to the employer under this division.

(D) Annually by the first day of August, the secretary shall submit to the superintendent of public instruction a list of the payments made by each employer under this section during the preceding fiscal year.

Effective Date: 04-09-2001



Section 3309.492 - [Repealed].

Effective Date: 11-20-1973



Section 3309.50 - Payment of death benefit.

(A)

(1) Upon the death of a retirant or disability benefit recipient, who at the time of death is receiving a service retirement allowance or disability benefit from the school employees retirement system, a lump-sum payment of one thousand dollars shall be paid , following completion of an application on a form approved by the school employees retirement board, in the following order of precedence to:

(a) The retirant or recipient's designated beneficiary;

(b) The retirant or recipient's surviving spouse;

(c) The retirant or recipient's children, share and share alike;

(d) The retirant or recipient's parents, share and share alike;

(e) The person responsible for the retirant or recipient's burial expenses;

(f) The retirant or recipient's estate.

(2) If a person listed in division (A)(1) of this section is deceased or is not located within one hundred eighty days, the person ceases to qualify for the payment. The payment shall be made to the person next in order of precedence.

(B) A benefit paid under this section shall be treated as life insurance for purposes of this chapter and shall be funded solely from contributions made under section 3309.49 of the Revised Code and any earnings attributable to those contributions.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 3309.51 - Payment into employers' trust fund.

(A) Each employer shall pay into the employers' trust fund, in monthly or less frequent installments as the school employees retirement board requires, an amount certified by the school employees retirement board, which shall be as required by Chapter 3309. of the Revised Code.

Payments by school district boards of education to the employers' trust fund of the school employees retirement system may be made from the amounts allocated under Chapter 3317. of the Revised Code prior to their distribution to the individual school districts. The amount due from each school district may be certified by the secretary of the system to the superintendent of public instruction monthly, or at such times as is determined by the school employees retirement board.

Payments by governing authorities of community schools to the employers' trust fund of the school employees retirement system shall be made from the amounts allocated under section 3314.08 of the Revised Code prior to their distribution to the individual community schools. The amount due from each community school shall be certified by the secretary of the system to the superintendent of public instruction monthly, or at such times as determined by the school employees retirement board.

Payments by a science, technology, engineering, and mathematics school to the employers' trust fund of the school employees retirement system shall be made from the amounts allocated under section 3326.33 of the Revised Code prior to their distribution to the school. The amount due from a science, technology, engineering, and mathematics school shall be certified by the secretary of the school employees retirement system to the superintendent of public instruction monthly, or at such times as determined by the school employees retirement board.

(B) The superintendent shall deduct from the amount allocated to each community school under section 3314.08 of the Revised Code, to each school district under Chapter 3317. of the Revised Code, or to each science, technology, engineering, and mathematics school under section 3326.33 of the Revised Code the entire amounts due to the school employees retirement system from such school or school district upon the certification to the superintendent by the secretary thereof.

(C) Where an employer fails or has failed or refuses to make payments to the employers' trust fund, as provided for under Chapter 3309. of the Revised Code, or fails to pay any penalty imposed under section 3309.571 of the Revised Code the secretary of the school employees retirement system may certify to the state superintendent of public instruction, monthly or at such times as is determined by the school employees retirement board, the amount due from such employer, and the superintendent shall deduct from the amount allocated to the employer under section 3314.08 or 3326.33 or Chapter 3317. of the Revised Code, as applicable, the entire amounts due to the system from the employer upon the certification to the superintendent by the secretary of the school employees retirement system.

(D) The superintendent shall certify to the director of budget and management the amounts thus due the system for payment.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-08-2003; 2007 HB119 09-29-2007



Section 3309.52 - [Repealed].

Effective Date: 09-16-1957



Section 3309.53 - Written statement to employee of duties and obligations.

Each employer, before employing any employee to whom this chapter may apply, shall give such person a written statement of the person's duties and obligations under such sections as a condition of employment, which statement shall be prepared and supplied to each employer by the school employees retirement board. Any such appointment or reappointment of any employee, or service upon indefinite tenure, shall be conditioned upon the employee's acceptance of such sections as a part of the contract.

Effective Date: 04-09-2001



Section 3309.54 - Certifying names of covered employees.

During September of each year, or at such other time as the school employees retirement board approves, each employer shall certify to the board the names of all employees to whom this chapter applies.

Effective Date: 04-09-2001



Section 3309.55 - Notifying board of personnel changes.

Each employer shall on the first day of each calendar month, or at such less frequent intervals as the school employees retirement board approves, notify the board of the employment of new employees, removals, withdrawals, and changes in compensation of employees that have occurred during the month preceding or the period since the period covered by the last notification. At least once a year each employer shall submit to the board a complete listing of all employees not contributing to the school employees retirement system. Each employer shall keep such records and shall furnish such information and assistance to the school employees retirement board as it requires in the discharge of its duties.

Effective Date: 04-09-2001



Section 3309.56 - Deductions certified.

Each employer shall cause to be deducted, on each payroll of a contributor for each payroll period, the contribution payable by such contributor. Each employer shall certify to the treasurer of said employer on each payroll a statement as voucher for the amount so deducted and for the amount of the contribution payable by the employer. Each employer shall send a duplicate of such statement to the secretary of the school employees retirement board.

Effective Date: 08-01-1959



Section 3309.57 - Transmitting payments monthly.

The treasurer of each employer on receipt from the employer of the voucher for deductions from the compensation of employees and for the contributions of the employer shall transmit monthly or at such times as the school employees retirement board designates the amounts specified in such voucher to the secretary of the board. The secretary of the board after making a record of all such receipts shall pay them to the treasurer of state for use according to this chapter.

Effective Date: 04-09-2001



Section 3309.571 - Penalties.

The school employees retirement system shall impose the following penalties, which may be collected in the same manner as described in division (B) of section 3309.51 of the Revised Code:

(A) For a failure to transmit contributions withheld from employees not later than the date specified under rules adopted by the school employees retirement board, one hundred dollars per day for each day the employer fails to transmit the contributions;

(B) For a failure to transmit any amount due the employer's trust fund not later than the date specified under rules adopted by the board, one hundred dollars per day for each day the employer fails to transmit the amounts;

(C) Except for a statement required by section 3309.28 of the Revised Code, for a failure to submit, complete, or correct any payroll information or other report required under this chapter not later than the date specified under rules adopted by the board, one hundred dollars per day for each day the employer fails to submit, complete, or correct the information or report, except that the penalty shall not exceed one thousand five hundred dollars;

(D) For a failure to submit a record in the form of a statement required by section 3309.28 of the Revised Code, fifty dollars per record for each month the record is not filed, except that the penalty shall not exceed three hundred dollars.

Added by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

This section is set out twice. See also §3309.5711, effective until 1/7/2013.



Section 3309.58 - [Repealed].

Effective Date: 04-09-2001



Section 3309.59 - Levying additional taxes.

Employers who obtain funds directly by taxation shall levy annually such additional taxes as are required to provide the additional funds necessary to meet the financial requirements imposed upon them by this chapter and said tax shall be placed before and in preference to all other items except for sinking fund or interest purposes.

Effective Date: 04-09-2001



Section 3309.60 - Creation of funds - trustees.

The school employees retirement board shall be the trustee of certain funds hereby created as follows:

(A) The "employees' savings fund" is the fund in which shall be accumulated the contributions deducted from the compensation of contributors as provided by section 3309.47 of the Revised Code, together with the interest credited thereon. Such accumulated contributions refunded upon withdrawal or payable to a beneficiary as provided in this chapter, shall be paid from this fund. Any accumulated contributions forfeited by the failure of a contributor or a beneficiary to claim the same shall be transferred from this fund to the guarantee fund. The accumulated contributions of a contributor shall be transferred at retirement from the employee's savings fund to the annuity and pension reserve fund. The accumulated contributions of a member who dies prior to service retirement and which are forfeited by the qualified beneficiary in exchange for monthly survivor benefits, as provided by section 3309.45 of the Revised Code, shall be transferred to the survivors' benefit fund. The accumulated contributions of an SERS retirant or other system retirant as defined in section 3309.341 of the Revised Code, who dies prior to retirement, shall be transferred to the survivors' benefit fund for payment of a lump sum benefit to a beneficiary as provided in section 3309.341 of the Revised Code.

(B) The "employers' trust fund" is the fund to which the employer contribution shall be credited and in which shall be accumulated the reserves held in trust for the payment of all pensions, disability benefits, or other benefits provided by this chapter, to contributors retiring or receiving disability benefits in the future or to their qualified beneficiaries, and from which the reserves for such pensions, disability benefits, and other benefits shall be transferred to the annuity and pension reserve fund and to the survivors' benefit fund. The balances in the employers' accumulation fund shall be transferred to this fund. As of June 30, 1958, an additional amount shall be transferred from the employers' trust fund to the annuity and pension reserve fund in the amount required to complete the funding of the prior service and military service pensions then payable.

(C) The "annuity and pension reserve fund" is the fund from which shall be paid all annuities, pensions, and disability benefits for which reserves have been transferred from the employees' savings fund and the employers' trust fund.

(D) The "survivors' benefit fund" is the fund from which shall be paid the survivors' benefits provided by section 3309.45 of the Revised Code, and the lump sum payment to beneficiaries as provided in section 3309.341 of the Revised Code and to which shall be transferred from the employers' trust fund the amount required to fund all liabilities as of the end of each year.

(E) The "guarantee fund" is the fund from which interest is transferred and credited on the amounts in the funds described in divisions (A), (B), (C), and (D) of this section, and is a contingent fund from which the special requirements of said funds may be paid by transfer from this fund. All income derived from the investment of funds by the school employees retirement board as trustees under section 3309.15 of the Revised Code, together with all gifts and bequests, or the income therefrom, shall be paid into this fund. Any deficit occurring in any other fund that will not be covered by payments to that fund, as otherwise provided in this chapter, shall be paid by transfers of amounts from the guarantee fund to such fund or funds. Should the amount in the guarantee fund be insufficient at any time to meet the amounts payable to the funds described in divisions (C) and (D) of this section, the amount of such deficiency, with regular interest, shall be paid by an additional employer rate of contribution as determined by the actuary, not to exceed fourteen per cent, and shall be approved by the school employees retirement board, and the amount of such additional employer contribution shall be credited to the guarantee fund. The school employees retirement system may accept gifts and bequests. Any gifts, bequests, or funds may be transferred from the employees' savings fund by reason of lack of a claimant, or any surplus in any fund created by this section, or any other funds whose disposition is not otherwise provided for, shall be credited to the guarantee fund.

(F) The "expense fund" is the fund from which shall be paid the expenses for the administration and management of the school employees retirement system as provided by this chapter, and to which shall be credited the fees paid by members as provided by sections 3309.47 and 3309.62 of the Revised Code.

(G) The defined contribution fund is the fund in which shall be accumulated the contributions deducted from the compensation of members participating in a plan established under section 3309.81 of the Revised Code, as provided in section 3309.85 of the Revised Code, together with any earnings and employer contributions, as provided in section 3309.86 of the Revised Code, credited thereon. The defined contribution fund is the fund from which shall be paid all benefits provided under a plan established under section 3309.81 of the Revised Code.

Effective Date: 04-09-2001



Section 3309.61 - Each fund is separate legal entity.

Wherever in this chapter, reference is made to the employees' savings fund, the employers' trust fund, the annuity and pension reserve fund, the guarantee fund, the survivors' benefit fund, the defined contribution fund, or the expense fund, such reference shall be construed to have been made to each as a separate legal entity. This section does not prevent the deposit or investment of all such moneys intermingled for such purpose but such funds shall be separate and distinct legal entities for all other purposes.

Effective Date: 04-09-2001



Section 3309.62 - Estimating expenses annually.

The school employees retirement board shall estimate annually the amount required to defray expenses of administration in the ensuing year and may apportion such expenses among the members. The amount so apportioned in any year shall not exceed three dollars per member. If the amount estimated to be required to meet the expenses of the board exceeds the amounts apportioned by the board, the amount of such excess shall be paid from the guarantee fund. If, in the judgment of the board, as evidenced by a resolution of that board recorded in its minutes, the amount in the guarantee fund exceeds the amount necessary to cover the ordinary requirement of that fund, the board may transfer to the expense fund such excess amount not exceeding the entire amount required to cover the expenses as estimated for the year and the board may then apportion the remaining amount required for the expense fund among the contributors.

Effective Date: 08-01-1959



Section 3309.63 - Merger of local pension system with school employees retirement system - procedure.

If a local district pension system votes to merge with the school employees retirement system, the school employees retirement board shall employ an actuary to value the assets and liabilities which will be taken over by the school employees retirement system hereby created in the event of such merger. The actuary so employed shall be an actuary also approved by the employer in whose district the local district pension system is operated, and the expense of the valuation shall be paid by such employer. The actuary shall compute the present value of the liabilities on account of employees in service in the local district pension system and on account of pensioners in the rolls of such local district pension system. He shall also compute the present value of the prospective amount to be received by reason of the payment of the normal contributions by the employer on behalf of the active employees of such local system in the event of the contemplated merger. From the present value of the total liability for pensions on account of employees in service in the local district pension system as previously determined, the actuary shall deduct the present value of the normal contributions. The amount remaining, together with the excess, of the present value of all payments, necessary to continue the pensions of the pensioners of the local district pension system, over and above the amount of moneys and securities of such system, shall be known as the "accrued liability." No employee who is a member of a local district pension system on April 13, 1937, shall receive a lesser total retirement allowance upon retirement after merger of the local system with the state system than said employee would have received upon retirement under the local system.

Effective Date: 10-01-1953



Section 3309.64 - Payment of accrued liability - interest - rate.

That part of the accrued liability due on account of pensions to pensioners already on the rolls of such local district pension system, referred to in section 3309.63 of the Revised Code, remaining unpaid on September 1, 1937, shall be paid by the employer at the rate of at least four per cent per annum of such accrued liability with interest at four per cent per annum on unpaid balances. Both the payment and interest shall be payable semiannually on dates to be fixed by the school employees retirement board. Payments on that part of the accrued liability due to employees in active service in the local district pension system shall be at the same rate per cent of the salaries of such employees as the deficiency contribution rate fixed in section 3309.50 of the Revised Code, and shall be made until the year in which the deficiency contribution payable by other employers who had no local pension system may be discontinued.

Effective Date: 10-01-1953



Section 3309.65 - Procedure for transfer of moneys and securities in event of merger.

The increasing contribution determined as provided in sections 3309.63 and 3309.64 of the Revised Code by the actuary shall be paid by the employer instead of the deficiency contribution computed as otherwise provided by this chapter. In the event of merger, the moneys and securities to the credit of the local district pension system, not exceeding an aggregate amount equal to the present value of the payments to be made on account of all pensions to the pensioners on the rolls of the local district pension system, shall be transferred to the employers' accumulation fund and the pensions then payable by the local district pension system shall thereafter be paid from the employers' accumulation fund until the reserves on these pensions with the other pensions payable from the employers' accumulation fund have been accumulated and shall be transferred to the annuity and pension reserve fund, from which fund they shall thereafter be payable. The pensions of the active members of the local district pension system and of the new entrants shall thereafter be payable as are the pensions of other members of the school employees retirement system. The amount of the excess of the moneys and securities of the local district pension system over and above the present value of the payments to be made on account of all pensions to the pensioners of the rolls of the local district pension system shall be transferred to the employees' savings fund and shall be credited pro rata to the active employees of such local district pension system on the basis of the amounts of their previous contributions to the local district pension system. In case such method of distribution is not found practicable by the school employees retirement board, the board may use such other method of apportionment as seems fair and equitable to such board. The amount so credited shall be considered as a part of the employee's accumulated contributions, and (1) in the case of service or commuted service retirement shall be considered as an amount in excess of the employee's accumulated contributions and may be used in purchasing from the annuity and pension reserve fund an annuity, in addition to any other annuity or pension benefit otherwise provided by this chapter, and (2) in case the beneficiary elects to take a survivor benefit under division (B) of section 3309.45 of the Revised Code, the amount shall be refunded to the beneficiary. After the moneys and securities of any local district pension system have been transferred to the employers' accumulation fund or to the employees' savings fund, such local district pension system shall cease to exist.

Effective Date: 11-20-1973



Section 3309.66 - Tax exemptions.

The right of an individual to a pension, an annuity, or a retirement allowance itself, the right of an individual to any optional benefit, any other right accrued or accruing to any individual under this chapter, the various funds created by section 3309.60 of the Revised Code, and all moneys, investments, and income from moneys and investments are exempt from any state tax, except the tax imposed by section 5747.02 of the Revised Code, and are exempt from any county, municipal, or other local tax, except income taxes imposed pursuant to section 5748.02 , 5748.08, or 5748.09 of the Revised Code, and, except as provided in sections 3105.171, 3105.65, 3115.32, 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 3309.67, 3309.672, and 3309.673 of the Revised Code, shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever, and shall be unassignable except as specifically provided in this chapter and in sections 3105.171, 3105.65, 3115.32, 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 2008 SB3 05-13-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3309.661 - Acquiring vested right in pension when granted.

Except as provided in section 3309.673 of the Revised Code, the granting of a retirement allowance, annuity, pension, or other benefit to any person pursuant to action of the school employees retirement board vests a right in such person, so long as the person remains the recipient of any of the funds established by section 3309.60 of the Revised Code, to receive such retirement allowance, annuity, pension, or benefit. Such right shall also be vested with equal effect in the recipient of a grant heretofore made from any of the funds named in section 3309.60 of the Revised Code.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 06-30-1991



Section 3309.662 - Waiver of rights.

(A) Any person who is receiving an allowance, benefit, or any increase under the provisions of this chapter may, at any time, waive his rights thereto, or to a portion thereof, by filing a written notice of waiver with the school employees retirement board. Except as provided in division (B) of this section, such waiver shall remain in effect until the first day of the month following his death or the filing of his written cancellation of such waiver with the school employees retirement board. It is further provided that any amount so waived shall be forever forfeited.

(B) If a beneficiary waives in writing all claim to any benefits under this chapter prior to receipt of the first benefit, the waiver shall put in effect the succession of beneficiaries as provided in division (C) of section 3309.44 of the Revised Code and shall be irrevocable.

Effective Date: 06-30-1991



Section 3309.663 - Payroll deduction of membership dues and fees of retiree organizations.

Any person receiving from the school employees retirement system an allowance, annuity, pension, or benefit may authorize the system to make deductions therefrom for the payment of dues and other membership fees to any retirement association or other organization composed primarily of retired public employees or retired public employees and their spouses if the association or organization adopts a resolution approving payment by that method and not fewer than five hundred persons receiving allowances, annuities, pensions, or benefits from the system initially authorize the deduction for payment to the same association or organization. The authorization shall be in writing and signed by the person giving it. The system shall make the deductions authorized and pay to the association or organization the amounts deducted, until the authorization is revoked in writing by the person. The system may charge the association or organization an amount not exceeding the actual costs incurred by the system in making the deductions. The system shall adopt rules establishing the method of collecting the amount charged, if any.

Effective Date: 03-17-2000



Section 3309.67 - Restitution order based on theft in office or certain sex offenses.

(A) Notwithstanding any other provision of this chapter, any payment that is to be made under a pension, annuity, allowance, or other type of benefit, other than a survivorship benefit, that has been granted to a person under this chapter, any payment of accumulated contributions standing to a person's credit under this chapter, and any payment of any other amounts to be paid to a person under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any withholding order issued pursuant to section 2907.15 of the Revised Code or division (C)(2)(b) of section 2921.41 of the Revised Code, and the school employees retirement board shall comply with that withholding order in making the payment.

(B) Notwithstanding any other provision of this chapter, if the board receives notice pursuant to section 2907.15 of the Revised Code or division (D) of section 2921.41 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment of those accumulated contributions, of any other amounts to be paid under this chapter upon the person's withdrawal of contributions pursuant to this chapter, or of any amount to be paid to a contributor as a lump sum or single payment under section 3309.341 of the Revised Code, shall be made prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the charge and no motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the day on which final disposition of the charge is made;

(2) If the person is convicted of or pleads guilty to the charge and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the day on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty or not guilty by reason of insanity of the charge, the day on which final disposition of the charge is made.

Effective Date: 12-06-1996



Section 3309.671 - Order for division of marital property.

(A) As used in this section, "alternate payee," "benefit," "lump sum payment," "participant," and "public retirement program" have the same meanings as in section 3105.80 of the Revised Code.

(B) On receipt of an order issued under section 3105.171 or 3105.65 of the Revised Code, the school employees retirement system shall determine whether the order meets the requirements of sections 3105.80 to 3105.90 of the Revised Code. The system shall retain in the participant's record an order the system determines meets the requirements. Not later than sixty days after receipt, the system shall return to the court that issued the order any order the system determines does not meet the requirements.

(C) The system shall comply with an order retained under division (B) of this section at the following times as appropriate:

(1) If the participant has applied for or is receiving a benefit or has applied for but not yet received a lump sum payment, as soon as practicable;

(2) If the participant has not applied for a benefit or lump sum payment, on application by the participant for a benefit or lump sum payment.

(D) If the system transfers a participant's service credit or contributions made by or on behalf of a participant to a public retirement program that is not named in the order, the system shall do both of the following:

(1) Notify the court that issued the order by sending the court a copy of the order and the name and address of the public retirement program to which the transfer was made.

(2) Send a copy of the order to the public retirement program to which the transfer was made.

(E) If it receives a participant's service credit or contributions and a copy of an order as provided in division (D) of this section, the system shall administer the order as if it were the public retirement program named in the order.

(F) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code or to an order described in section 3105.81 of the Revised Code and a withholding order under section 3111.23 or 3113.21 of the Revised Code, the system shall, after determining that the amounts that are or will be withheld will cause the benefit or lump sum payment to fall below the limits described in section 3105.85 of the Revised Code, do all of the following:

(1) Establish, in accordance with division (G) of this section and subject to the limits described in section 3105.85 of the Revised Code, the priority in which the orders are or will be paid by the system;

(2) Reduce the amount paid to an alternate payee based on the priority established under division (F)(1) of this section;

(3) Notify, by regular mail, a participant and alternate payee of any action taken under this division.

(G) A withholding or deduction notice issued under section 3111.23 or 3113.21 of the Revised Code or an order described in section 3115.32 of the Revised Code has priority over all other orders and shall be complied with in accordance with child support enforcement laws. All other orders are entitled to priority in order of earliest retention by the system. The system is not to retain an order that provides for the division of property unless the order is filed in a court with jurisdiction in this state.

(H) The system is not liable in civil damages for loss resulting from any action or failure to act in compliance with this section.

Effective Date: 01-01-2002



Section 3309.672 - Forfeiture of retirement benefits under RC 2929.192.

(A) Notwithstanding any other provision of this chapter, any payment of accumulated contributions standing to a person's credit under this chapter and any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code, and the school employees retirement system shall comply with that order in making the payment. Upon payment of the person's accumulated contributions and cancellation of the corresponding service credit, a person who is subject to the forfeiture described in this division may not restore the canceled service credit under this chapter or under Chapter 145., 742., 3305., 3307., or 5505. of the Revised Code.

(B) Notwithstanding any other provision of this chapter, if the system receives notice pursuant to section 2901.43 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony in the circumstances specified in the particular division, all of the following apply:

(1) No payment of those accumulated contributions or of any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(a) If the person is convicted of or pleads guilty to the charge and forfeiture is ordered under division (A) or (B) of section 2929.192 of the Revised Code, the day on which the system receives from the court a copy of the journal entry of the offender's sentence under that section;

(b) If the charge against the person is dismissed, the person is found not guilty of the charge, or the person is found not guilty by reason of insanity of the charge, the day on which the system receives notice of the final disposition of the charge.

(2) The system shall not process any application for payment under this chapter from the person prior to the final disposition of the charge.

Effective Date: 2008 SB3 05-13-2008



Section 3309.673 - Benefits subject to termination.

Notwithstanding any other provision of this chapter, a disability benefit granted under this chapter is subject to an order issued under section 2929.193 of the Revised Code. The school employees retirement board shall comply with the order.

On receipt of notice under section 2901.43 of the Revised Code that a school employees retirement system member is charged with an offense listed in division (D) of section 2929.192 of the Revised Code under the circumstances specified in that division, the system shall determine whether the member has been granted a disability benefit. If so, the system shall send written notice to the prosecutor assigned to the case that the member has been granted a disability benefit under this chapter and may be subject to section 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 3309.68 - Payment of amounts due retirement system from treasury.

All amounts due the school employees retirement system from the state treasury pursuant to this chapter shall be promptly paid upon warrant of the director of budget and management pursuant to a voucher approved by the director .

Effective Date: 07-01-1985; 12-31-2006



Section 3309.69 - Group health care coverage for eligible individuals or dependents.

(A) The school employees retirement board may establish a program to provide medical, hospital, surgical, prescription, or other health care coverage, benefits, reimbursement, or any combination thereof, to eligible individuals or dependents.

Any program established under this section shall be designed and administered by the board. In establishing a program, the board may do any of the following:

(1) Enter into an agreement with persons or government agencies authorized to do business in the state for issuance of a policy or contract of health, medical, hospital, prescription, surgical, or other health care benefits, or any combination thereof ;

(2) Provide for self-insurance of risk or level of risk and provide through the self-insurance method specific benefits as authorized by the rules of the board ;

(3) Provide reimbursements or subsidies to eligible participants;

(4) Make disbursements;

(5) Determine levels of coverage and costs for the program;

(6) Take any other action it considers necessary to establish and administer the program.

(B) If it establishes a health care program, the board shall establish eligibility criteria and any other requirements for participation. To be eligible, an individual must meet the criteria established by the board and be one or more of the following:

(1) A former member receiving benefits pursuant to section 3309.34, 3309.35, 3309.36, or 3309.381 or former section 3309.38 of the Revised Code;

(2) A disability benefit recipient receiving a disability benefit pursuant to section 3309.35, 3309.39, 3309.40, or 3309.401 of the Revised Code;

(3) A beneficiary receiving monthly benefits pursuant to section 3309.45 of the Revised Code;

(4) The beneficiary of a former member who is receiving monthly benefits pursuant to section 3309.46 of the Revised Code;

(5) A dependent, as determined under rules adopted by the board, of an individual described in divisions (B)(1) to (4) of this section.

(C) The cost paid from the funds of the system for coverage under this section shall be included in the employer contribution under sections 3309.49 and 3309.491 of the Revised Code.

(D)

(1) The board may require payment of a premium for participation in the health care program. Participation is deemed consent for the deduction of premiums from any pension, benefit, or annuity provided under this chapter to an eligible participant.

(2) An individual who fails to pay any required premium or receives any coverage or payment to which the individual is not entitled shall pay or repay any amount due the system. If an individual fails to pay or repay an amount due, the system may withhold the amount from any pension, benefit, annuity, or payment due the individual or the individual's beneficiary under this chapter or collect the amount in any other manner provided by law.

(E) A health care program participant who is eligible for coverage under medicare part B, "Supplementary Medical Insurance Benefits for the Aged and Disabled," 42 U.S.C. 1395j, as amended, shall enroll for that coverage. The board shall, beginning the month following receipt of satisfactory evidence of the payment for coverage, make a monthly payment to the participant in an amount determined by the board for such coverage that is not less than forty-five dollars and fifty cents, except that the board shall make no payment to a participant who is not eligible for coverage under medicare part B or pay an amount that exceeds the amount paid by the recipient for the coverage.

(F) The board shall establish by rule requirements for the coordination of any coverage, payment, or benefit provided under this section or section 3309.375 of the Revised Code with any similar coverage, payment, or benefit made available to the same individual by the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, or state highway patrol retirement system.

(G) The board shall make all other necessary rules pursuant to the purpose and intent of this section.

(H) This section does not require the board to establish, maintain, offer, or continue any health care program. This section does not require the board to provide or continue access to any health care program, or any level of coverage or costs provided under the program, if the board establishes or maintains a program under this section.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 3309.691 - Establishing programs for long term health care insurance.

The school employees retirement board shall establish a program under which members of the retirement system, employers on behalf of members, and persons receiving service, disability, or survivor benefits are permitted to participate in contracts for long-term health care insurance. Participation may include dependents and family members. If a participant in a contract for long-term care insurance leaves employment, the participant and the participant's dependents and family members may, at their election, continue to participate in a program established under this section in the same manner as if the participant had not left employment, except that no part of the cost of the insurance shall be paid by the participant's former employer. Such program may be established independently or jointly with one or more of the other retirement systems. For purposes of this section, "retirement systems" has the same meaning as in division (A) of section 145.581 of the Revised Code. The board may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a long-term care insurance policy or contract. However, prior to entering into such an agreement with an insurance company or health insuring corporation, the board shall request the superintendent of insurance to certify the financial condition of the company or corporation. The board shall not enter into the agreement if, according to that certification, the company or corporation is insolvent, is determined by the superintendent to be potentially unable to fulfill its contractual obligations, or is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or under an order of supervision by the superintendent. The board shall adopt rules in accordance with section 111.15 of the Revised Code governing the program. The rules shall establish methods of payment for participation under this section, which may include establishment of a payroll deduction plan under section 3309.27 of the Revised Code, deduction of the full premium charged from a person's service, disability, or survivor benefit, or any other method of payment considered appropriate by the board. If the program is established jointly with one or more of the other retirement systems, the rules also shall establish the terms and conditions of such joint participation.

Effective Date: 06-04-1997



Section 3309.692 - Additional deposits to fund medical expenses.

As used in this section, "SERS defined benefit plan" means the plan established under sections 3309.18 to 3309.70 of the Revised Code and "SERS defined contribution plan" means the plan established under section 3309.81 of the Revised Code. The SERS defined benefit plan or a SERS defined contribution plan may include a program under which a member participating in the plan or a member's employer is permitted to make additional deposits for the purpose of providing funds for the payment of health, medical, hospital, surgical, dental, or vision care expenses, including insurance premiums, deductible amounts, or copayments. The program may be a voluntary employees' beneficiary association, as described in section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9), as amended; an account described in section 26 U.S.C. 401(h) of the Internal Revenue Code, 26 U.S.C. 401(h), as amended; a medical savings account; or a similar type of program under which an individual may accumulate funds for the purpose of paying such expenses. To implement the program, the school employees retirement board may enter into agreements with insurance companies or other entities authorized to conduct business in this state. If the SERS defined benefit plan or a SERS defined contribution plan includes a program described in this section, the board shall adopt rules to administer the program.

Effective Date: 04-06-2007



Section 3309.70 - Recovering erroneous payments.

If a person who is a member, former member, contributor, former contributor, retirant, beneficiary, or alternate payee, as defined in section 3105.80 of the Revised Code, is paid any benefit or payment by the school employees retirement system to which the person is not entitled, the benefit shall be repaid to the retirement system by the person. If the person fails to make the repayment, the retirement system shall withhold the amount due from any benefit due the person or the person's beneficiary under this chapter, or may collect the amount in any other manner provided by law.

Effective Date: 01-01-2002



Section 3309.73 - Credit for service in uniform retirement system.

(A) As used in this section and section 3309.731 of the Revised Code:

(1) "Uniform retirement system" or "uniform system" means the Ohio police and fire pension fund or state highway patrol retirement system.

(2) "Military service credit" means service credit purchased or obtained under this chapter or Chapter 742. or 5505. of the Revised Code for service in the armed forces of the United States.

(B) A member of the school employees retirement system who has contributions on deposit with a uniform retirement system shall, in computing years of total service, be given full credit for service credit earned under Chapter 742. or 5505. of the Revised Code or purchased or obtained for military service credit if a transfer to the school employees retirement system is made under this division. At the request of the member, the uniform system shall transfer to the school employees retirement system, for each year of service, the sum of the following:

(1) An amount equal to the member's accumulated contributions to the uniform system and any payments by the member for military service credit;

(2) An amount equal to the lesser of the employer's contributions to the uniform system or the amount that would have been contributed by the employer for the service had the member been a member of the school employees retirement system at the time the credit was earned;

(3) Interest, determined as provided in division (F) of this section, on the amounts specified in divisions (B)(1) and (2) of this section from the last day of the year for which the service credit in the uniform system was earned or in which military service credit was purchased or obtained to the date the transfer is made.

(C) A member who has at least eighteen months of contributing service with the school employees retirement system, is a former member of a uniform retirement system, and has received a refund of contributions to that uniform system shall, in computing years of total service, be given full credit for service credit earned under Chapter 742. or 5505. of the Revised Code or purchased or obtained for military service credit if, for each year of service, the school employees retirement system receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount refunded by the uniform system to the member for that year for accumulated contributions and payments for purchase of military service credit, with interest at a rate established by the school employees retirement board on that amount from the date of the refund to the date of the payment;

(2) Interest, which shall be transferred by the uniform system, on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(3) An amount, which shall be transferred by the uniform system, that is equal to the lesser of the employer's contributions to the uniform system or the amount that would have been contributed by the employer for the service had the member been a member of the school employees retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date of the transfer. On receipt of payment from the member, the school employees retirement system shall notify the uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (F) of this section. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(D) A member is ineligible to obtain service credit under this section for service that is used in the calculation of any retirement benefit currently being paid or payable in the future to the member under any other retirement program or for service credit that may be transferred under section 3309.731 of the Revised Code. Service credit obtained under this section shall be considered the equivalent of Ohio service credit.

(E) If a member of the school employees retirement system who is not a current contributor elects to obtain credit under section 742.21 or 5505.40 of the Revised Code for service for which the member contributed to the school employees retirement system or made payment for military service credit, the school employees retirement system shall transfer to the uniform retirement system, as applicable, the amount specified in division (D) of section 742.21 or division (B)(2) of section 5505.40 of the Revised Code.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the school employees retirement system or of the uniform retirement system in which the credit was earned. The interest shall be compounded annually.

(G) At the request of the school employees retirement system, the uniform retirement system shall certify to the school employees retirement system a copy of the records of the service and contributions of a school employees retirement system member who seeks service credit under this section.

Effective Date: 02-20-2002



Section 3309.731 - Transferred service credit from uniform retirement system.

(A) As used in this section, "transferred service credit" means service credit purchased or obtained under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code prior to the date a member commenced the employment covered by the school employees retirement system for which the member is currently contributing to the system.

(B) A member of the school employees retirement system who has contributions on deposit with, but is no longer contributing to, a uniform retirement system shall, in computing years of service, be given full credit for transferred service credit if a transfer to the school employees retirement system is made under this section. At the request of a member, the uniform system shall transfer to the school employees retirement system the sum of the following:

(1) An amount equal to the amounts transferred to the uniform system under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code;

(2) Interest, determined as provided in division (E) of this section, on the amount specified in division (B)(1) of this section for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date a transfer is made under this section.

(C) A member of the school employees retirement system with at least eighteen months of contributing service credit with the school employees retirement system who has received a refund of contributions to a uniform retirement system shall, in computing years of service, be given full credit for transferred service credit if, for each year of service, the school employees retirement system receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount refunded by the uniform system to the member for that year for transferred service credit, with interest on that amount from the date of the refund to the date a payment is made under this section;

(2) Interest, which shall be transferred by the uniform system, on the amount refunded to the member for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date the refund was made;

(3) If the uniform system retained any portion of the amount transferred under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code, an amount, which shall be transferred by the uniform system, equal to the amount retained, with interest on that amount for the period from the last day of the year in which the transfer under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code was made to the date a transfer is made under this section. On receipt of payment from the member, the school employees retirement system shall notify the uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (E) of this section.

(D) Service credit purchased or obtained under this section shall be considered the equivalent of Ohio service credit. A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section in any one payment, subject to rules adopted by the school employees retirement board. A member is ineligible to purchase or obtain service credit under this section for service to be used in the calculation of any retirement benefit currently being paid or payable to the member in the future under any other retirement program or for service credit that may be purchased or obtained under section 3309.73 of the Revised Code.

(E) Interest charged under this section shall be calculated separately for each year of service credit at the lesser of the actuarial assumption rate for that year of the school employees retirement system or of the uniform retirement system to which the credit was transferred under section 742.21, 742.214, 742.375, 5505.201, 5505.40, or 5505.41 of the Revised Code. The interest shall be compounded annually.

(F) Any amounts transferred or paid under divisions (B) and (C) of this section that are attributable to contributions made by the member or to amounts paid to purchase service credit shall be credited to the employees' savings fund created under section 3309.47 of the Revised Code. Any remaining amounts shall be credited to one or more of the funds created under that section as determined by the board.

(G) At the request of the school employees retirement system, the uniform retirement system shall certify to the school employees retirement system a copy of the records of the service and contributions of a school employees retirement system member who seeks service credit under this section. The uniform retirement system shall specify the portions of the amounts transferred that are attributable to employee contributions, employer contributions, and interest.

(H) If a member of the school employees retirement system who is not a current contributor elects to receive service credit under section 742.214 or 5505.41 of the Revised Code for transferred service credit, as defined in those sections, the system shall transfer to the uniform retirement system, as applicable, the amount specified in division (B) or (C) of section 742.214 or division (B) or (C) of section 5505.41 of the Revised Code.

(I) The board may adopt rules to implement this section.

Effective Date: 02-20-2002



Section 3309.74 - Transferring service credit and contributions between SERS and Cincinnati retirement system.

(A) As used in this section and sections 3309.75 and 3309.76 of the Revised Code, "military service credit" means credit purchased or obtained under the school employees retirement system or city of Cincinnati retirement system for service in the armed forces of the United States.

(B) Service credit and contributions may be transferred between the school employees retirement system and the Cincinnati retirement system as specified in sections 3309.75 and 3309.76 of the Revised Code if both of the following conditions are met:

(1) The Cincinnati city council and the board of trustees of the Cincinnati retirement system take all actions, including the adoption of any ordinance or resolution, necessary to authorize the transfers.

(2) The school employees retirement system and Cincinnati retirement system, through their boards of trustees, enter into an agreement governing the transfers that is consistent with the requirements of sections 3309.75 and 3309.76 of the Revised Code and includes both of the following:

(a) A provision under which the retirement systems agree to transfer the amounts specified in those sections;

(b) A provision that specifies an amount of credit the system to which the transfer is made will grant for a specific period of service earned under the transferring system.

(C) The amount of credit specified under division (B)(2) of this section may be less than the person earned for a specific period of service under the transferring system.

(D)

(1) The school employees retirement system, through its board of trustees, and the Cincinnati retirement system, acting pursuant to the authority granted it by the Cincinnati city council, may do either of the following:

(a) By mutual consent, modify the agreement described in this section;

(b) Rescind the agreement described in this section.

(2) Action taken under division (D)(1) of this section does not affect any transfers made between the systems and grants of credit made by the systems prior to the time action is taken.

(3) Rescinding an agreement as provided in division (D)(1)(b) of this section does not require mutual consent. The retirement system that rescinds the agreement must promptly notify the other.

(E) If either of the conditions specified in division (B) of this section is not met, a member of the school employees retirement system who meets the requirements of section 3309.31 of the Revised Code may purchase credit under division (C) of that section for service in the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 3309.75 - Eligibility for credit for service in Cincinnati retirement system.

(A) If the conditions described in division (B) of section 3309.74 of the Revised Code are met, a member of the school employees retirement system who is not receiving a pension or benefit from the school employees retirement system is eligible to obtain credit for service as a member of the Cincinnati retirement system under this section.

(B) A member of the school employees retirement system who has contributions on deposit with, but is no longer contributing to, the Cincinnati retirement system shall, in computing years of service credit, be given credit for service credit earned under the Cincinnati retirement system or purchased or obtained as military service credit if, for each year of service, the Cincinnati retirement system transfers to the school employees retirement system the sum of the following:

(1) The amount contributed by the member, or, in the case of military service credit, paid by the member, that is attributable to the year of service;

(2) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system or the amount that would have been contributed by the employer for the service had the member been a member of the school employees retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer is made.

(C) A member of the school employees retirement system with at least eighteen months of contributing service credit with the school employees retirement system who has received a refund of the member's contributions to the Cincinnati retirement system shall, in computing years of service, be given credit for service credit earned under the Cincinnati retirement system or purchased or obtained as military service credit if, for each year of service, the school employees retirement system receives the sum of the following:

(1) An amount, paid by the member, equal to the sum of the following:

(a) The amount refunded by the Cincinnati retirement system to the member for that year for contributions and payments for military service credit, with interest at a rate established by the school employees retirement board on that amount from the date of the refund to the date of payment;

(b) The amount of interest, if any, the member received when the refund was made that is attributable to the year of service.

(2) An amount, transferred by the Cincinnati retirement system to the school employees retirement system, equal to the sum of the following:

(a) Interest on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(b) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system or the amount that would have been contributed by the employer for the service had the member been a member of the school employees retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(D) The amount transferred under division (C)(2)(a) of this section shall not include any amount of interest the Cincinnati retirement system paid to the person when it made the refund.

(E) On receipt of payment from the member under division (C)(1) of this section, the school employees retirement system shall notify the Cincinnati retirement system. On receipt of the notice, the Cincinnati retirement system shall transfer the amount described in division (C)(2) of this section.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the school employees retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(G) At the request of the school employees retirement system, the Cincinnati retirement system shall certify to the school employees retirement system a copy of the records of the service and contributions of a school employees retirement system member who seeks service credit under this section.

(H) A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section in any one payment, subject to rules of the school employees retirement board.

(I) A member is ineligible to obtain credit under this section for service that is used in the calculation of any retirement benefit currently being paid or payable in the future.

(J) Service credit purchased or otherwise obtained under this section shall be considered the equivalent of Ohio Service Credit.

Effective Date: 04-01-2001



Section 3309.76 - Transferring contributions to Cincinnati retirement system.

(A) If the conditions described in division (B) of section 3309.74 of the Revised Code are met and a person who is a member or former member of the school employees retirement system but not a current contributor and who is not receiving a pension or benefit from the school employees retirement system elects to receive credit under the Cincinnati retirement system for service for which the person contributed to the school employees retirement system or purchased or obtained as military service credit, the school employees retirement system shall transfer the amounts specified in division (B) or (C) of this section to the Cincinnati retirement system.

(B) If the person has contributions on deposit with the school employees retirement system, the retirement system shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) An amount equal to the person's contributions to the school employees retirement system and payments made by the member for military service credit;

(2) An amount equal to the lesser of the employer's contributions to the school employees retirement system or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section for the period from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer was made.

(C) If the person has received a refund of accumulated contributions to the school employees retirement system, the retirement system shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) Interest on the amount refunded to the former member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(2) An amount equal to the lesser of the employer's contributions to the school employees retirement system or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(D) On receipt of notice from the Cincinnati retirement system that the Cincinnati retirement system has received payment from a person described in division (C) of this section, the school employees retirement system shall transfer the amount described in that division.

(E) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the school employees retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(F) The transfer of any amount under this section shall cancel an equivalent amount of service credit.

(G) At the request of the Cincinnati retirement system, the school employees retirement system shall certify to the Cincinnati retirement system a copy of the records of the service and contributions of a member or former member of the school employees retirement system who elects to receive service credit under the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 3309.80 - Rules for defined contribution plans.

The school employees retirement board shall adopt rules to implement each plan established under section 3309.81 of the Revised Code.

Effective Date: 04-09-2001



Section 3309.81 - Establishment and administration of defined contribution plan.

The school employees retirement board may establish one or more plans consisting of benefit options that provide for an individual account for each participating member and under which benefits are based solely on the amounts that have accumulated in the account. The plans may include options under which a member participating in a plan may receive definitely determinable benefits.

Each plan established under this section shall meet the requirements of sections 3309.81 to 3309.98 of the Revised Code and any rules adopted in accordance with section 3309.80 of the Revised Code. It may include life insurance, annuities, variable annuities, regulated investment trusts, pooled investment funds, or other forms of investment.

The board may administer the plans, enter into contracts with other entities to administer the plans, or both.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001



Section 3309.811 - Qualification of plan as governmental plan for federal tax purposes.

Each plan established under section 3309.81 of the Revised Code shall qualify as a governmental plan under section 414(d) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 414(d), as amended, and meet the requirements of section 26 U.S.C.A. 401(a) of the "Internal Revenue Code of 1986," 26 U.S.C.A. 401(a), as amended, applicable to governmental plans.

Effective Date: 04-09-2001



Section 3309.812 - Qualification of plan as retirement system maintained by a state or local government entity for federal tax purposes.

Each plan established under section 3309.81 of the Revised Code shall meet the requirements necessary to qualify as a retirement system maintained by a state or local government entity under section 3121(b)(7)(F) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 3121(b)(7)(F), as amended. Each participant in a plan shall qualify as a member of that system.

Effective Date: 04-09-2001



Section 3309.813 - Maintaining individual account for each participant.

Each plan established under section 3309.81 of the Revised Code shall require the school employees retirement board, or the entity administering the plan pursuant to a contract with the board, to cause an individual account to be maintained for each member participating in the plan. A plan may include deposits to the defined contribution fund created under section 3309.60 of the Revised Code or additional deposits made under section 3309.47 of the Revised Code to the employees' savings fund.

Effective Date: 04-09-2001



Section 3309.82 - Application of chapter to defined contribution plan.

(A) Except as provided in division (B) of this section, sections 3309.02, 3309.021, and 3309.022 and sections 3309.18 to 3309.70 of the Revised Code do not apply to a plan established under section 3309.81 of the Revised Code, except that a plan may incorporate provisions of those sections as specified in the plan document.

(B) The following sections of Chapter 3309. of the Revised Code apply to a plan established under section 3309.81 of the Revised Code: sections 3309.19, 3309.21, 3309.22, 3309.23, 3309.24, 3309.25, 3309.251, 3309.252, 3309.253, 3309.28, 3309.29, 3309.341, 3309.3712, 3309.47, 3309.471, 3309.49, 3309.51, 3309.53, 3309.54, 3309.55, 3309.56, 3309.57, 3309.571, 3309.58, 3309.59, 3309.60, 3309.61, 3309.62, 3309.66, 3309.661, 3309.67, 3309.672, 3309.673, 3309.68, and 3309.70 of the Revised Code.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 04-09-2001; 2008 SB3 05-13-2008



Section 3309.85 - Contributions of members.

Each member participating in a plan established under section 3309.81 of the Revised Code shall contribute a per cent of the member's compensation to the school employees retirement system as required in section 3309.47 of the Revised Code. Contributions made under this section shall not exceed the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

Effective Date: 04-09-2001



Section 3309.86 - Contributions of employers.

For each member participating in a plan established under section 3309.81 of the Revised Code, the employer shall contribute a per cent of the member's compensation to the school employees retirement system as required in section 3309.49 of the Revised Code.

Effective Date: 04-09-2001



Section 3309.87 - Deposit and crediting of contributions.

Except as provided in section 3309.88 of the Revised Code, amounts contributed under sections 3309.85 and 3309.86 of the Revised Code, and any earnings on those amounts, shall be deposited and credited in accordance with the plan established under section 3309.81 of the Revised Code that is selected by the member.

Effective Date: 04-09-2001



Section 3309.88 - Transfer of portion of employer contribution to employers' trust fund to mitigate negative financial impact on system.

For each member participating in a plan established under section 3309.81 of the Revised Code, the school employees retirement system shall transfer to the employers' trust fund a portion of the employer contribution required under section 3309.49 of the Revised Code. The portion shall equal the percentage of compensation of members for whom the contributions are being made that is determined by an actuary appointed by the school employees retirement board to be necessary to mitigate any negative financial impact on the system of members' participation in a plan.

The board shall have prepared annually an actuarial study to determine whether the percentage transferred under this section should be changed to reflect a change in the level of negative financial impact resulting from members' participation in a plan. The percentage transferred shall be increased or decreased to reflect the amount needed to mitigate the negative financial impact, if any, on the system, as determined by the study. A change shall take effect on the first day of the year following the date the conclusions of the study are reported to the board.

The system shall make the transfer required under this section until the unfunded actuarial accrued liability for all benefits, except health care benefits provided under section 3309.375 or 3309.69 of the Revised Code and benefit increases to members and former members participating in the plan described in sections 3309.18 to 3309.70 of the Revised Code granted after April 9, 2001, is fully amortized, as determined by the annual actuarial valuation prepared under section 3309.21 of the Revised Code.

Amended by 129th General AssemblyFile No.146,SB 341, §1, eff. 1/7/2013.

Effective Date: 04-09-2001



Section 3309.91 - Member rights governed by plan selected.

The right of each member participating in a plan established under section 3309.81 of the Revised Code to a retirement, disability, survivor, or death benefit, to health or long-term care insurance, or to a withdrawal of any amounts that have accumulated on the member's behalf shall be governed exclusively by the plan selected by the member.

Effective Date: 04-09-2001



Section 3309.92 - Spousal consent or waiver.

If a member participating in a plan established under section 3309.81 of the Revised Code is married at the time benefits under the plan are to commence, before making any payment the school employees retirement system, or the entity administering the plan pursuant to a contract with the school employees retirement board, shall obtain the consent of the member's spouse to the form of payment selected by the member, unless the spouse's consent is waived under this section. A plan established under section 3309.81 of the Revised Code shall include requirements for consent under this section that are the same as the requirements specified in section 417(a)(2) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 417(a)(2), as amended. A plan may waive consent if the spouse cannot be located or for any other reason specified in the regulations adopted under that section. A plan shall waive the requirement of consent if a plan of payment that provides for payment in a specified portion of the retirement allowance continuing after the member's death to a former spouse is required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or laws of another state regarding division of marital property prior to the effective date of the member's retirement. If a court order requires this plan of payment, the member shall be required to annuitize the member's accumulated amounts in accordance with the order. If the member is married, the plan of payment selected by the member also shall provide for payment to the member's current spouse, unless the current spouse consents in writing to not being designated a beneficiary under the plan of payment or the current spouse's consent is waived by reason other than the court order. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

Effective Date: 04-09-2001; 10-27-2006



Section 3309.95 - Right to payment or benefit vested.

Subject to sections 3309.341, 3309.66, 3309.67, 3309.672, and 3309.673 of the Revised Code, the right of a member participating in a plan established under section 3309.81 of the Revised Code to any payment or benefit accruing from contributions made by or on behalf of the member under sections 3309.85 and 3309.86 of the Revised Code shall vest in accordance with this section.

A member's right to any payment or benefit that is based on the member's contributions is nonforfeitable.

A member's right to any payment or benefit that is based on contributions by the member's employer is nonforfeitable as specified by the plan selected by the member.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 04-09-2001; 2008 SB3 05-13-2008



Section 3309.97 - Deposits of members.

Each plan established under section 3309.81 of the Revised Code shall permit a member participating in the plan to do all of the following:

(A) Maintain on deposit with the school employees retirement system, or the entity administering the plan pursuant to a contract with the school employees retirement board, any amounts that have accumulated on behalf of the member;

(B) If the member has withdrawn the amounts described in division (A) of this section, redeposit with the system or the entity administering the plan the amounts withdrawn;

(C) Make additional deposits as permitted by the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

Effective Date: 04-09-2001



Section 3309.98 - Ceasing contributions.

Contributions under sections 3309.85 and 3309.86 of the Revised Code shall cease on the member's death or termination of employment or for any other reason specified by the plan selected by the member.

Effective Date: 04-09-2001



Section 3309.99 - Penalty.

(A) Whoever violates division (A) of section 3309.073 of the Revised Code shall be fined not more than one hundred dollars for each day of the violation.

(B) Whoever violates division (B) of section 3309.073 of the Revised Code shall be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

(C) Fines imposed by the Ohio elections commission under this section shall be paid into the Ohio elections commission fund created under section 3513.10 of the Revised Code.

Effective Date: 09-15-2004






Chapter 3310 - EDUCATIONAL CHOICE SCHOLARSHIP PILOT PROGRAM

Section 3310.01 - Definitions.

As used in sections 3310.01 to 3310.17 of the Revised Code:

(A) "Chartered nonpublic school" means a nonpublic school that holds a valid charter issued by the state board of education under section 3301.16 of the Revised Code and meets the standards established for such schools in rules adopted by the state board.

(B) An "eligible student" is a student who satisfies the conditions specified in section 3310.03 of the Revised Code.

(C) "Parent" has the same meaning as in section 3313.98 of the Revised Code.

(D) "Resident district" means the school district in which a student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(E) "School year" has the same meaning as in section 3313.62 of the Revised Code.

Effective Date: 06-30-2005



Section 3310.02 - Educational choice scholarship pilot program established.

(A) The educational choice scholarship pilot program is hereby established. Under the program, the department of education annually shall pay scholarships to attend chartered nonpublic schools in accordance with section 3310.08 of the Revised Code for up to the following number of eligible students:

(1) Thirty thousand in the 2011-2012 school year;

(2) Sixty thousand in the 2012-2013 school year and thereafter.

(B) If the number of students who apply for a scholarship exceeds the number of scholarships available under division (A) of this section for the applicable school year, the department shall award scholarships in the following order of priority:

(1) First, to eligible students who received scholarships in the prior school year;

(2) Second, to eligible students with family incomes at or below two hundred per cent of the federal poverty guidelines, as defined in section 5101.46 of the Revised Code, who qualify under division (A) of section 3310.03 of the Revised Code. If the number of students described in division (B)(2) of this section who apply for a scholarship exceeds the number of available scholarships after awards are made under division (B)(1) of this section, the department shall select students described in division (B)(2) of this section by lot to receive any remaining scholarships.

(3) Third, to other eligible students who qualify under division (A) of section 3310.03 of the Revised Code. If the number of students described in division (B)(3) of this section who apply for a scholarship exceeds the number of available scholarships after awards are made under divisions (B)(1) and (2) of this section, the department shall select students described in division (B)(3) of this section by lot to receive any remaining scholarships.

(4) Fourth, to eligible students with family incomes at or below two hundred per cent of the federal poverty guidelines who qualify under division (B) of section 3310.03 of the Revised Code. If the number of students described in division (B)(4) of this section who apply for a scholarship exceeds the number of available scholarships after awards are made under divisions (B)(1) to (3) of this section, the department shall select students described in division (B)(4) of this section by lot to receive any remaining scholarships.

(5) Fifth, to other eligible students who qualify under division (B) of section 3310.03 of the Revised Code. If the number of students described in division (B)(5) of this section who apply for a scholarship exceeds the number of available scholarships after awards are made under divisions (B)(1) to (4) of this section, the department shall select students described in division (B)(5) of this section by lot to receive any remaining scholarships.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-30-2005; 03-30-2007



Section 3310.03 - Eligibility of students to participate in program.

A student is an "eligible student" for purposes of the educational choice scholarship pilot program if the student's resident district is not a school district in which the pilot project scholarship program is operating under sections 3313.974 to 3313.979 of the Revised Code and the student satisfies one of the conditions in division (A), (B), or (C) of this section:

(A)

(1) The student is enrolled in a school building operated by the student's resident district that, on the report card issued under section 3302.03 of the Revised Code published prior to the first day of July of the school year for which a scholarship is sought, did not receive a rating as described in division (G) of this section, and to which any or a combination of any of the following apply for two of the three most recent report cards published prior to the first day of July of the school year for which a scholarship is sought:

(a) The building was declared to be in a state of academic emergency or academic watch under section 3302.03 of the Revised Code as that section existed prior to the effective date of this amendment.

(b) The building received a grade of "D" or "F" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code and for the value-added progress dimension under division (A)(1)(e) or (B)(1)(e) of section 3302.03 of the Revised Code for the 2012-2013 or 2013-2014 school year, or both; or if the building serves only grades ten through twelve, the building received a grade of "D" or "F" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code and had a four-year adjusted cohort graduation rate of less than seventy-five per cent.

(c) The building received an overall grade of "D" or "F" under division (C)(3) of section 3302.03 of the Revised Code or a grade of "F" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code for the 2014-2015 school year or any school year thereafter.

(2) The student is eligible to enroll in kindergarten in the school year for which a scholarship is sought and otherwise would be assigned under section 3319.01 of the Revised Code to a school building described in division (A)(1) of this section.

(3) The student is enrolled in a community school established under Chapter 3314. of the Revised Code but otherwise would be assigned under section 3319.01 of the Revised Code to a building described in division (A)(1) of this section.

(4) The student is enrolled in a school building operated by the student's resident district or in a community school established under Chapter 3314. of the Revised Code and otherwise would be assigned under section 3319.01 of the Revised Code to a school building described in division (A)(1) of this section in the school year for which the scholarship is sought.

(5) The student is eligible to enroll in kindergarten in the school year for which a scholarship is sought, or is enrolled in a community school established under Chapter 3314. of the Revised Code, and all of the following apply to the student's resident district:

(a) The district has in force an intradistrict open enrollment policy under which no student in kindergarten or the community school student's grade level, respectively, is automatically assigned to a particular school building;

(b) In

the most recent rating published prior to the first day of July of the school year for which scholarship is sought, the district did not receive a rating described in division (G) of this section, and in at least two of the three most recent report cards published prior to the first day of July of that school year, any or a combination of the following apply to the district:

(i) The district was declared to be in a state of academic emergency under section 3302.03 of the Revised Code as it existed prior to the effective date of this amendment.

(ii) The district received a grade of "D" or "F" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code and for the value-added progress dimension under division (A)(1)(e) or (B)(1)(e) of section 3302.03 of the Revised Code for the 2012-2013 or 2013-2014 school year, or both.

(c) The district received an overall grade of "D" or "F" under division (C)(3) of section 3302.03 of the Revised Code or a grade of "F" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code for the 2014-2015 school year or any school year thereafter.

(B)

(1) The student is enrolled in a school building operated by the student's resident district and to which both of the following apply:

(a) The building was ranked, for at least two of the three most recent rankings published under section 3302.21 of the Revised Code prior to the first day of July of the school year for which a scholarship is sought, in the lowest ten per cent of all public school buildings according to performance index score under section 3302.21 of the Revised Code.

(b) The building was not declared to be excellent or effective under section 3302.03 of the Revised Code in the most recent rating published prior to the first day of July of the school year for which a scholarship is sought.

(2) The student is eligible to enroll in kindergarten in the school year for which a scholarship is sought and otherwise would be assigned under section 3319.01 of the Revised Code to a school building described in division (B)(1) of this section.

(3) The student is enrolled in a community school established under Chapter 3314. of the Revised Code but otherwise would be assigned under section 3319.01 of the Revised Code to a building described in division (B)(1) of this section.

(4) The student is enrolled in a school building operated by the student's resident district or in a community school established under Chapter 3314. of the Revised Code and otherwise would be assigned under section 3319.01 of the Revised Code to a school building described in division (B)(1) of this section in the school year for which the scholarship is sought.

(C) The student is enrolled in a nonpublic school at the time the school is granted a charter by the state board of education under section 3301.16 of the Revised Code and the student meets the standards of division (B) of section 3310.031 of the Revised Code.

(D) A student who receives a scholarship under the educational choice scholarship pilot program remains an eligible student and may continue to receive scholarships in subsequent school years until the student completes grade twelve, so long as all of the following apply:

(1) The student's resident district remains the same, or the student transfers to a new resident district and otherwise would be assigned in the new resident district to a school building described in division (A)(1) or (B)(1) of this section;

(2) The student takes each assessment prescribed for the student's grade level under section 3301.0710 or 3301.0712 of the Revised Code while enrolled in a chartered nonpublic school;

(3) In each school year that the student is enrolled in a chartered nonpublic school, the student is absent from school for not more than twenty days that the school is open for instruction, not including excused absences.

(E)

(1) The department shall cease awarding first-time scholarships pursuant to divisions (A)(1) to (4) of this section with respect to a school building that, in the most recent ratings of school buildings published under section 3302.03 of the Revised Code prior to the first day of July of the school year, ceases to meet the criteria in division (A)(1) of this section. The department shall cease awarding first-time scholarships pursuant to division (A)(5) of this section with respect to a school district that, in the most recent ratings of school districts published under section 3302.03 of the Revised Code prior to the first day of July of the school year, ceases to meet the criteria in division (A)(5) of this section.

(2) The department shall cease awarding first-time scholarships pursuant to divisions (B)(1) to (4) of this section with respect to a school building that, in the most recent ratings of school buildings under section 3302.03 of the Revised Code prior to the first day of July of the school year, ceases to meet the criteria in division (B)(1) of this section.

(3) However, students who have received scholarships in the prior school year remain eligible students pursuant to division (D) of this section.

(F) The state board of education shall adopt rules defining excused absences for purposes of division (D)(3) of this section.

(G)

(1) A student who satisfies only the conditions prescribed in divisions (A)(1) to (4) of this section shall not be eligible for a scholarship if the student's resident building meets any of the following in the most recent rating under section 3302.03 of the Revised Code published prior to the first day of July of the school year for which a scholarship is sought:

(a) The building has an overall designation of excellent or effective under section 3302.03 of the Revised Code as it existed prior to the effective date of this amendment.

(b) For the 2012-2013 or 2013-2014 school year or both, the building has a grade of "A" or "B" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code and for the value-added progress dimension under division (A)(1)(e) or (B)(1)(e) of section 3302.03 of the Revised Code; or if the building serves only grades ten through twelve, the building received a grade of "A" or "B" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code and had a four-year adjusted cohort graduation rate of greater than or equal to seventy-five per cent.

(c) For the 2014-2015 school year or any school year thereafter, the building has a grade of "A" or "B" under division (C)(3) of section 3302.03 of the Revised Code and a grade of "A" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code; or if the building serves only grades ten through twelve, the building received a grade of "A" or "B" for the performance index score under division (C)(1)(b) of section 3302.03 of the Revised Code and had a four-year adjusted cohort graduation rate of greater than or equal to seventy-five per cent.

(2) A student who satisfies only the conditions prescribed in division (A)(5) of this section shall not be eligible for a scholarship if the student's resident district meets any of the following in the most recent rating under section 3302.03 of the Revised Code published prior to the first day of July of the school year for which a scholarship is sought:

(a) The district has an overall designation of excellent or effective under section 3302.03 of the Revised Code as it existed prior to the effective date of this amendment.

(b) The district has a grade of "A" or "B" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code and for the value-added progress dimension under division (A)(1)(e) or (B)(1)(e) of section 3302.03 of the Revised Code for the 2012-2013 and 2013-2014 school years.

(c) The district has an overall grade of "A" or "B" under division (C)(3) of section 3302.03 of the Revised Code and a grade of "A" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code for the 2014-2015 school year or any school year thereafter.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 03-30-2007



Section 3310.031 - Procedures for granting educational choice scholarships.

(A) The state board of education shall adopt rules under section 3310.17 of the Revised Code establishing procedures for granting educational choice scholarships to eligible students attending a nonpublic school at the time the state board grants the school a charter under section 3301.16 of the Revised Code. The procedures shall include at least the following:

(1) Provisions for extending the application period for scholarships for the following school year, if necessary due to the timing of the award of the nonpublic school's charter, in order for students enrolled in the school at the time the charter is granted to apply for scholarships for the following school year;

(2) Provisions for notifying the resident districts of the nonpublic school's students that the nonpublic school has been granted a charter and that educational choice scholarships may be awarded to the school's students for the following school year.

(B) A student who is enrolled in a nonpublic school at the time the school's charter is granted is an eligible student if any of the following applies:

(1) At the end of the last school year before the student enrolled in the nonpublic school, the student was enrolled in a school building operated by the student's resident district or in a community school established under Chapter 3314. of the Revised Code and, for the current or following school year, the student otherwise would be assigned under section 3319.01 of the Revised Code to a school building described in division (A)(1) or (B)(1) of section 3310.03 of the Revised Code.

(2) The student was not enrolled in any public or other nonpublic school before the student enrolled in the nonpublic school and, for the current or following school year, otherwise would be assigned under section 3319.01 of the Revised Code to a school building described in division (A)(1) or (B)(1) of section 3310.03 of the Revised Code.

(3) At the end of the last school year before the student enrolled in the nonpublic school, the student was enrolled in a school building operated by the student's resident district and, during that school year, the building met the conditions described in division (A)(1) or (B)(1) of section 3310.03 of the Revised Code.

(4) At the end of the last school year before the student enrolled in the nonpublic school, the student was enrolled in a community school established under Chapter 3314. of the Revised Code but otherwise would have been assigned under section 3319.01 of the Revised Code to a school building that, during that school year, met the conditions described in division (A)(1) or (B)(1) of section 3310.03 of the Revised Code.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3310.04 - Transportation of eligible students.

Any eligible student who is enrolled in a chartered nonpublic school and for whom a scholarship under the educational choice scholarship pilot program has been awarded shall be entitled to transportation to and from the chartered nonpublic school by the student's resident district in the manner prescribed in section 3327.01 of the Revised Code.

Effective Date: 06-30-2005



Section 3310.05 - Program not available in district with existing pilot program.

A scholarship under the educational choice scholarship pilot program is not available for any student whose resident district is a school district in which the pilot project scholarship program is operating under sections 3313.974 to 3313.979 of the Revised Code. The two pilot programs are separate and distinct , with differing eligibility criteria. The pilot project scholarship program operating under sections 3313.974 to 3313.979 of the Revised Code is a district-wide program that may award scholarships to students who do not attend district schools that face academic challenges, whereas the educational choice scholarship pilot program established under sections 3310.01 to 3310.17 of the Revised Code is limited to students of individual district school buildings that face academic challenges.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-30-2005



Section 3310.06 - Program nonexclusive for students in eligible schools.

It is the policy adopted by the general assembly that the educational choice scholarship pilot program shall be construed as one of several educational options available for students enrolled in persistently low-performing school buildings. Students may be enrolled in the schools of the student's resident district, in a community school established under Chapter 3314. of the Revised Code, in the schools of another school district pursuant to an open enrollment policy adopted under section 3313.98 of the Revised Code, in a chartered nonpublic school with or without a scholarship under the educational choice scholarship pilot program, or in other schools as the law may provide.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 06-30-2005; 03-30-2006



Section 3310.07 - Notice of applicant to department.

Any parent, or any student who is at least eighteen years of age, who is seeking a scholarship under the educational choice scholarship pilot program shall notify the department of education of the student's and parent's names and address, the chartered nonpublic school in which the student has been accepted for enrollment, and the tuition charged by the school.

Effective Date: 06-30-2005



Section 3310.08 - Amount paid for eligible student - periodic payments - deductions.

(A) The amount paid for an eligible student under the educational choice scholarship pilot program shall be the lesser of the tuition of the chartered nonpublic school in which the student is enrolled or the maximum amount prescribed in section 3310.09 of the Revised Code.

(B)

(1) The department of education shall pay to the parent of each eligible student for whom a scholarship is awarded under the program, or to the student if at least eighteen years of age, periodic partial payments of the scholarship.

(2) The department shall proportionately reduce or terminate the payments for any student who withdraws from a chartered nonpublic school prior to the end of the school year.

(C)

(1) The department shall deduct from the payments made to each school district under Chapter 3317., and if necessary, sections 321.24 and 323.156 of the Revised Code, the amount paid under division (B) of this section for each eligible student awarded a scholarship under the program who is entitled under section 3313.64 or 3313.65 of the Revised Code to attend school in the district. In the case of a student entitled to attend school in a school district under division (B)(2)(a) of section 3313.64 or division (C) of section 3313.65 of the Revised Code, the department shall deduct the payments from the school district that includes the student in its average daily membership as reported to the department under section 3317.03 of the Revised Code, as determined by the department.

(2) If the department reduces or terminates payments to a parent or a student, as prescribed in division (B)(2) of this section, and the student enrolls in the schools of the student's resident district or in a community school, established under Chapter 3314. of the Revised Code, before the end of the school year, the department shall proportionally restore to the resident district the amount deducted for that student under division (C)(1) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-2005; 03-30-2006; 09-28-2006



Section 3310.09 - Maximum award to eligible students.

The maximum amount awarded to an eligible student under the educational choice scholarship pilot program shall be as follows:

(A) For grades kindergarten through eight, four thousand two hundred fifty dollars;

(B) For grades nine through twelve, five thousand dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-2005



Section 3310.10 - Tuition sole use of scholarship award.

A scholarship awarded under section 3310.08 of the Revised Code may be used only to pay tuition to any chartered nonpublic school.

Effective Date: 06-30-2005



Section 3310.11 - Request for data verification code of applicant.

(A) Only for the purpose of administering the educational choice scholarship pilot program, the department of education may request from any of the following entities the data verification code assigned under division (D)(2) of section 3301.0714 of the Revised Code to any student who is seeking a scholarship under the program:

(1) The student's resident district;

(2) If applicable, the community school in which that student is enrolled;

(3) The independent contractor engaged to create and maintain student data verification codes.

(B) Upon a request by the department under division (A) of this section for the data verification code of a student seeking a scholarship or a request by the student's parent for that code, the school district or community school shall submit that code to the department or parent in the manner specified by the department. If the student has not been assigned a code, because the student will be entering kindergarten during the school year for which the scholarship is sought, the district shall assign a code to that student and submit the code to the department or parent by a date specified by the department. If the district does not assign a code to the student by the specified date, the department shall assign a code to that student.

The department annually shall submit to each school district the name and data verification code of each student residing in the district who is entering kindergarten, who has been awarded a scholarship under the program, and for whom the department has assigned a code under this division.

(C) For the purpose of administering the applicable assessments prescribed under sections 3301.0710 and 3301.0712 of the Revised Code, as required by section 3310.14 of the Revised Code, the department shall provide to each chartered nonpublic school that enrolls a scholarship student the data verification code for that student.

(D) The department and each chartered nonpublic school that receives a data verification code under this section shall not release that code to any person except as provided by law.

Any document relative to this program that the department holds in its files that contains both a student's name or other personally identifiable information and the student's data verification code shall not be a public record under section 149.43 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-2006



Section 3310.12 - Program documents as public records.

Except as provided in division (D) of section 3310.11 of the Revised Code, documents relative to the educational choice scholarship pilot program that the department holds in its files are public records under section 149.43 of the Revised Code and may be released pursuant to that section subject to the provisions of section 3319.321 of the Revised Code and the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g, as amended.

Effective Date: 03-30-2006



Section 3310.13 - Tuition charged by chartered nonpublic schools.

(A) No chartered nonpublic school shall charge any student whose family income is at or below two hundred per cent of the federal poverty guidelines, as defined in section 5101.46 of the Revised Code, a tuition fee that is greater than the total amount paid for that student under section 3310.08 of the Revised Code.

(B) A chartered nonpublic school may charge any other student who is paid a scholarship under that section the difference between the amount of the scholarship and the regular tuition charge of the school. Each chartered nonpublic school shall permit such an eligible student's family, at the family's option, to provide volunteer services in lieu of cash payment to pay all or part of the amount of the school's tuition not covered by the scholarship paid under section 3310.08 of the Revised Code.

Effective Date: 06-30-2005



Section 3310.14 - Chartered nonpublic schools with enrolled students to administer tests.

Notwithstanding division (K) of section 3301.0711 of the Revised Code, each chartered nonpublic school that enrolls students awarded scholarships under sections 3310.01 to 3310.17 of the Revised Code annually shall administer the assessments prescribed by section 3301.0710 or 3301.0712 of the Revised Code to each scholarship student enrolled in the school in accordance with section 3301.0711 of the Revised Code. Each chartered nonpublic school shall report to the department of education the results of each assessment administered to each scholarship student under this section.

Nothing in this section requires a chartered nonpublic school to administer any achievement assessment, except for an Ohio graduation test prescribed by division (B)(1) of section 3301.0710 of the Revised Code, as required by section 3313.612 of the Revised Code, to any student enrolled in the school who is not a scholarship student.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005



Section 3310.15 - Aggregation of assessment scores.

(A) The department of education annually shall compile the scores attained by scholarship students to whom an assessment is administered under section 3310.14 of the Revised Code. The scores shall be aggregated as follows:

(1) By state, which shall include all students awarded a scholarship under the educational choice scholarship pilot program and who were required to take an assessment under section 3310.14 of the Revised Code;

(2) By school district, which shall include all scholarship students who were required to take an assessment under section 3310.14 of the Revised Code and for whom the district is the student's resident district;

(3) By chartered nonpublic school, which shall include all scholarship students enrolled in that school who were required to take an assessment under section 3310.14 of the Revised Code.

(B) The department shall disaggregate the student performance data described in division (A) of this section according to the following categories:

(1) Grade level;

(2) Race and ethnicity;

(3) Gender;

(4) Students who have participated in the scholarship program for three or more years;

(5) Students who have participated in the scholarship program for more than one year and less than three years;

(6) Students who have participated in the scholarship program for one year or less;

(7) Economically disadvantaged students.

(C) The department shall post the student performance data required under divisions (A) and (B) of this section on its web site and, by the first day of February each year, shall distribute that data to the parent of each eligible student. In reporting student performance data under this division, the department shall not include any data that is statistically unreliable or that could result in the identification of individual students. For this purpose, the department shall not report performance data for any group that contains less than ten students.

(D) The department shall provide the parent of each scholarship student with information comparing the student's performance on the assessments administered under section 3310.14 of the Revised Code with the average performance of similar students enrolled in the building operated by the student's resident district that the scholarship student would otherwise attend. In calculating the performance of similar students, the department shall consider age, grade, race and ethnicity, gender, and socioeconomic status.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3310.16 - Application periods for the educational choice scholarship pilot program.

For the 2013-2014 school year and each school year thereafter, the department of education shall conduct two application periods each year for the educational choice scholarship pilot program, as follows:

(A) The first application period shall open not sooner than the first day of February prior to the first day of July of the school year for which a scholarship is sought and run not less than seventy-five days.

(B) The second application period shall open not sooner than the first day of July of the school year for which the scholarship is sought and run not less than thirty days.

Added by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.



Section 3310.17 - Board to adopt rules for administration of program.

(A) The state board of education shall adopt rules in accordance with Chapter 119. of the Revised Code prescribing procedures for the administration of the educational choice scholarship pilot program.

(B) The state board and the department of education shall not require chartered nonpublic schools to comply with any education laws or rules or other requirements that are not specified in sections 3310.01 to 3310.17 of the Revised Code or in rules necessary for the administration of the program, adopted under division (A) of this section, and that otherwise would not apply to a chartered nonpublic school.

Effective Date: 03-30-2007



Section 3310.41 - Autism scholarship program - RC 3317.03 ADM calculation.

(A) As used in this section:

(1) "Alternative public provider" means either of the following providers that agrees to enroll a child in the provider's special education program to implement the child's individualized education program and to which the child's parent owes fees for the services provided to the child:

(a) A school district that is not the school district in which the child is entitled to attend school;

(b) A public entity other than a school district.

(2) "Entitled to attend school" means entitled to attend school in a school district under section 3313.64 or 3313.65 of the Revised Code.

(3) "Formula ADM" and "category six special education ADM" have the same meanings as in section 3317.02 of the Revised Code.

(4) "Preschool child with a disability" and "individualized education program" have the same meanings as in section 3323.01 of the Revised Code.

(5) "Parent" has the same meaning as in section 3313.64 of the Revised Code, except that "parent" does not mean a parent whose custodial rights have been terminated.

(6) "Preschool scholarship ADM" means the number of preschool children with disabilities reported under division (B)(3)(h) of section 3317.03 of the Revised Code.

(7) "Qualified special education child" is a child for whom all of the following conditions apply:

(a) The school district in which the child is entitled to attend school has identified the child as autistic. A child who has been identified as having a "pervasive developmental disorder - not otherwise specified (PPD-NOS)" shall be considered to be an autistic child for purposes of this section.

(b) The school district in which the child is entitled to attend school has developed an individualized education program under Chapter 3323. of the Revised Code for the child.

(c) The child either:

(i) Was enrolled in the school district in which the child is entitled to attend school in any grade from preschool through twelve in the school year prior to the year in which a scholarship under this section is first sought for the child; or

(ii) Is eligible to enter school in any grade preschool through twelve in the school district in which the child is entitled to attend school in the school year in which a scholarship under this section is first sought for the child.

(8) "Registered private provider" means a nonpublic school or other nonpublic entity that has been approved by the department of education to participate in the program established under this section.

(9) "Special education program" means a school or facility that provides special education and related services to children with disabilities.

(B) There is hereby established the autism scholarship program. Under the program, the department of education shall pay a scholarship to the parent of each qualified special education child upon application of that parent pursuant to procedures and deadlines established by rule of the state board of education. Each scholarship shall be used only to pay tuition for the child on whose behalf the scholarship is awarded to attend a special education program that implements the child's individualized education program and that is operated by an alternative public provider or by a registered private provider, and to pay for other services agreed to by the provider and the parent of a qualified special education child that are not included in the individualized education program but are associated with educating the child. Upon agreement with the parent of a qualified special education child, the alternative public provider or the registered private provider may modify the services provided to the child. Each scholarship shall be in an amount not to exceed the lesser of the tuition charged for the child by the special education program or twenty thousand dollars. The purpose of the scholarship is to permit the parent of a qualified special education child the choice to send the child to a special education program, instead of the one operated by or for the school district in which the child is entitled to attend school, to receive the services prescribed in the child's individualized education program once the individualized education program is finalized and any other services agreed to by the provider and the parent of a qualified special education child. The services provided under the scholarship shall include an educational component or services designed to assist the child to benefit from the child's education.

A scholarship under this section shall not be awarded to the parent of a child while the child's individualized education program is being developed by the school district in which the child is entitled to attend school, or while any administrative or judicial mediation or proceedings with respect to the content of the child's individualized education program are pending. A scholarship under this section shall not be used for a child to attend a public special education program that operates under a contract, compact, or other bilateral agreement between the school district in which the child is entitled to attend school and another school district or other public provider, or for a child to attend a community school established under Chapter 3314. of the Revised Code. However, nothing in this section or in any rule adopted by the state board shall prohibit a parent whose child attends a public special education program under a contract, compact, or other bilateral agreement, or a parent whose child attends a community school, from applying for and accepting a scholarship under this section so that the parent may withdraw the child from that program or community school and use the scholarship for the child to attend a special education program for which the parent is required to pay for services for the child.

Except for development of the child's individualized education program, the school district in which a qualified special education child is entitled to attend school and the child's school district of residence, as defined in section 3323.01 of the Revised Code, if different, are not obligated to provide the child with a free appropriate public education under Chapter 3323. of the Revised Code for as long as the child continues to attend the special education program operated by either an alternative public provider or a registered private provider for which a scholarship is awarded under the autism scholarship program. If at any time, the eligible applicant for the child decides no longer to accept scholarship payments and enrolls the child in the special education program of the school district in which the child is entitled to attend school, that district shall provide the child with a free appropriate public education under Chapter 3323. of the Revised Code.

A child attending a special education program with a scholarship under this section shall continue to be entitled to transportation to and from that program in the manner prescribed by law.

(C)

(1) As prescribed in divisions (A)(2)(h), (B)(3)(g), and (B)(10) of section 3317.03 of the Revised Code, a child who is not a preschool child with a disability for whom a scholarship is awarded under this section shall be counted in the formula ADM and the category six special education ADM of the district in which the child is entitled to attend school and not in the formula ADM and the category six special education ADM of any other school district. As prescribed in divisions (B)(3)(h) and (B)(10) of section 3317.03 of the Revised Code, a child who is a preschool child with a disability for whom a scholarship is awarded under this section shall be counted in the preschool scholarship ADM and category six special education ADM of the school district in which the child is entitled to attend school and not in the preschool scholarship ADM or category six special education ADM of any other school district.

(2) In each fiscal year, the department shall deduct from the amounts paid to each school district under Chapter 3317. of the Revised Code, and, if necessary, sections 321.24 and 323.156 of the Revised Code, the aggregate amount of scholarships awarded under this section for qualified special education children included in the formula ADM, or preschool scholarship ADM, and in the category six special education ADM of that school district as provided in division (C)(1) of this section.

The scholarships deducted shall be considered as an approved special education and related services expense of the school district.

(3) From time to time, the department shall make a payment to the parent of each qualified special education child for whom a scholarship has been awarded under this section. The scholarship amount shall be proportionately reduced in the case of any such child who is not enrolled in the special education program for which a scholarship was awarded under this section for the entire school year. The department shall make no payments to the parent of a child while any administrative or judicial mediation or proceedings with respect to the content of the child's individualized education program are pending.

(D) A scholarship shall not be paid to a parent for payment of tuition owed to a nonpublic entity unless that entity is a registered private provider. The department shall approve entities that meet the standards established by rule of the state board for the program established under this section.

(E) The state board shall adopt rules under Chapter 119. of the Revised Code prescribing procedures necessary to implement this section, including, but not limited to, procedures and deadlines for parents to apply for scholarships, standards for registered private providers, and procedures for approval of entities as registered private providers.

The rules also shall specify that intervention services under the autism scholarship program may be provided by a qualified, credentialed provider, including, but not limited to, all of the following:

(1) A behavior analyst certified by a nationally recognized organization that certifies behavior analysts;

(2) A psychologist licensed to practice in this state under Chapter 4732. of the Revised Code;

(3) A school psychologist licensed by the state board under section 3319.22 of the Revised Code;

(4) Any person employed by a licensed psychologist or licensed school psychologist, while carrying out specific tasks, under the licensee's supervision, as an extension of the licensee's legal and ethical authority as specified under Chapter 4732. of the Revised Code who is ascribed as "psychology trainee," "psychology assistant," "psychology intern," or other appropriate term that clearly implies their supervised or training status;

(5) Unlicensed persons holding a doctoral degree in psychology or special education from a program approved by the state board;

(6) Any other qualified individual as determined by the state board.

(F) The department shall provide reasonable notice to all parents of children receiving a scholarship under the autism scholarship program, alternative public providers, and registered private providers of any amendment to a rule governing, or change in the administration of, the autism scholarship program.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2006 HB699 03-29-2007; 2007 HB119 09-29-2007



Section 3310.42 - Autism scholarship program - data verification code request.

(A) Only for the purpose of administering the autism scholarship program, the department of education may request from any of the following entities the data verification code assigned under division (D)(2) of section 3301.0714 of the Revised Code to any child who is seeking a scholarship under the program:

(1) The school district in which the child is entitled to attend school;

(2) If applicable, the community school in which the child is enrolled;

(3) The independent contractor engaged to create and maintain data verification codes.

(B) Upon a request by the department under division (A) of this section for the data verification code of a child seeking a scholarship or a request by the child's parent for that code, the school district or community school shall submit that code to the department or parent in the manner specified by the department. If the child has not been assigned a code, because the child will be entering preschool or kindergarten during the school year for which the scholarship is sought, the district shall assign a code to that child and submit the code to the department or parent by a date specified by the department. If the district does not assign a code to the child by the specified date, the department shall assign a code to the child. The department annually shall submit to each school district the name and data verification code of each child residing in the district who is entering preschool or kindergarten, who has been awarded a scholarship under the program, and for whom the department has assigned a code under this division.

(C) The department shall not release any data verification code that it receives under this section to any person except as provided by law.

(D) Any document relative to the autism scholarship program that the department holds in its files that contains both a child's name or other personally identifiable information and the child's data verification code shall not be a public record under section 149.43 of the Revised Code.

Effective Date: 2008 HB562 09-22-2008



Section 3310.43 - Instructional assistant permit.

(A) As used in this section:

(1) "Registered private provider" has the same meaning as in section 3310.41 of the Revised Code.

(2) "Two years of study" means the equivalent of forty-eight semester hours or seventy-two quarter hours.

(B) The state board of education may issue an instructional assistant permit to an individual, upon the request of a registered private provider, qualifying that individual to provide services to a child under the autism scholarship program under section 3310.41 of the Revised Code. The permit shall be valid for one year from the date of issue and shall be renewable.

For an individual to qualify for a permit under this section, the registered private provider shall assure to the state board all of the following:

(1) The individual is of good moral character.

(2) The individual possesses the appropriate skills necessary to perform the duties of an instructional assistant, including the supervision of children and assistance with instructional tasks.

(3) The individual demonstrates the potential to benefit from and consents to participating in in-service training, as required by the registered private provider.

(4) The individual either:

(a) Has an associate degree or higher from an accredited institution of higher education;

(b) Has completed at least two years of study at an accredited institution of higher education.

(C) An individual issued a permit under this section may provide instructional services in the home of a child so long as the individual is subject to adequate training and supervision. The state board shall adopt rules, pursuant to Chapter 119. of the Revised Code, regarding how providers will demonstrate this supervision.

(D) An individual issued a permit under this section shall be subject to the requirements of sections 3319.291, 3319.31, 3319.311, and 3319.313 of the Revised Code.

Added by 129th General AssemblyFile No.180,HB 279, §1, eff. 12/20/2012.



Section 3310.51 - Definitions for sections to 3310.64.

As used in sections 3310.51 to 3310.64 of the Revised Code:

(A) "Alternative public provider" means either of the following providers that agrees to enroll a child in the provider's special education program to implement the child's individualized education program and to which the eligible applicant owes fees for the services provided to the child:

(1) A school district that is not the school district in which the child is entitled to attend school or the child's school district of residence, if different;

(2) A public entity other than a school district.

(B) "Child with a disability" and "individualized education program" have the same meanings as in section 3323.01 of the Revised Code.

(C) "Eligible applicant" means any of the following:

(1) Either of the natural or adoptive parents of a qualified special education child, except as otherwise specified in this division. When the marriage of the natural or adoptive parents of the student has been terminated by a divorce, dissolution of marriage, or annulment, or when the natural or adoptive parents of the student are living separate and apart under a legal separation decree, and a court has issued an order allocating the parental rights and responsibilities with respect to the child, "eligible applicant" means the residential parent as designated by the court. If the court issues a shared parenting decree, "eligible applicant" means either parent. "Eligible applicant" does not mean a parent whose custodial rights have been terminated.

(2) The custodian of a qualified special education child, when a court has granted temporary, legal, or permanent custody of the child to an individual other than either of the natural or adoptive parents of the child or to a government agency;

(3) The guardian of a qualified special education child, when a court has appointed a guardian for the child;

(4) The grandparent of a qualified special education child, when the grandparent is the child's attorney in fact under a power of attorney executed under sections 3109.51 to 3109.62 of the Revised Code or when the grandparent has executed a caregiver authorization affidavit under sections 3109.65 to 3109.73 of the Revised Code;

(5) The surrogate parent appointed for a qualified special education child pursuant to division (B) of section 3323.05 and section 3323.051 of the Revised Code;

(6) A qualified special education child, if the child does not have a custodian or guardian and the child is at least eighteen years of age.

(D) "Entitled to attend school" means entitled to attend school in a school district under sections 3313.64 and 3313.65 of the Revised Code.

(E) "Formula ADM" and "formula amount" have the same meanings as in section 3317.02 of the Revised Code.

(F) "Qualified special education child" is a child for whom all of the following conditions apply:

(1) The child is at least five years of age and less than twenty-two years of age.

(2) The school district in which the child is entitled to attend school, or the child's school district of residence if different, has identified the child as a child with a disability.

(3) The school district in which the child is entitled to attend school, or the child's school district of residence if different, has developed an individualized education program under Chapter 3323. of the Revised Code for the child.

(4) The child either:

(a) Was enrolled in the schools of the school district in which the child is entitled to attend school in any grade from kindergarten through twelve in the school year prior to the school year in which a scholarship is first sought for the child;

(b) Is eligible to enter school in any grade kindergarten through twelve in the school district in which the child is entitled to attend school in the school year in which a scholarship is first sought for the child.

(5) The department of education has not approved a scholarship for the child under the educational choice scholarship pilot program, under sections 3310.01 to 3310.17 of the Revised Code, the autism scholarship program, under section 3310.41 of the Revised Code, or the pilot project scholarship program, under sections 3313.974 to 3313.979 of the Revised Code for the same school year in which a scholarship under the Jon Peterson special needs scholarship program is sought.

(6) The child and the child's parents are in compliance with the state compulsory attendance law under Chapter 3321. of the Revised Code.

(G) "Registered private provider" means a nonpublic school or other nonpublic entity that has been registered by the superintendent of public instruction under section 3310.58 of the Revised Code.

(H) "Scholarship" means a scholarship awarded under the Jon Peterson special needs scholarship program pursuant to sections 3310.51 to 3310.64 of the Revised Code.

(I) "School district of residence" has the same meaning as in section 3323.01 of the Revised Code. A community school established under Chapter 3314. of the Revised Code is not a "school district of residence" for purposes of sections 3310.51 to 3310.64 of the Revised Code.

(J) "School year" has the same meaning as in section 3313.62 of the Revised Code.

(K) "Special education program" means a school or facility that provides special education and related services to children with disabilities.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.52 - Jon Peterson special needs scholarship program.

(A) The Jon Peterson special needs scholarship program is hereby established. Under the program, beginning with the 2012-2013 school year, subject to division (B) of this section, the department of education annually shall pay a scholarship to an eligible applicant for services provided by an alternative public provider or a registered private provider for a qualified special education child. The scholarship shall be used only to pay all or part of the fees for the child to attend the special education program operated by the alternative public provider or registered private provider to implement the child's individualized education program, in lieu of the child's attending the special education program operated by the school district in which the child is entitled to attend school, and other services agreed to by the provider and eligible applicant that are not included in the individualized education program but are associated with educating the child. Upon agreement with the eligible applicant, the alternative public provider or registered private provider may modify the services provided to the child.

(B) The number of scholarships awarded under the program in any fiscal year shall not exceed five per cent of the total number of students residing in the state identified as children with disabilities during the previous fiscal year.

(C) No scholarship or renewal of a scholarship shall be awarded to an eligible applicant on behalf of a qualified special education child for the next school year, unless on or before the application deadline the eligible applicant completes the application for the scholarship or renewal, in the manner prescribed by the department, and notifies the school district in which the child is entitled to attend school that the eligible applicant has applied for the scholarship or renewal.

The application deadline for academic terms that begin between the first day of July and the thirty-first day of December shall be the fifteenth day of April that precedes the first day of instruction. The application deadline for academic terms that begin between the first day of January and the thirtieth day of June shall be the fifteenth day of November that precedes the first day of instruction.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.521 - Profiles for special application programs.

(A) As a condition of receiving payments for a scholarship, each eligible applicant shall attest to receipt of the profile prescribed by division (B) of this section. Such attestation shall be made and submitted to the department of education in the form and manner as required by the department.

(B) The alternative public provider or registered private provider that enrolls a qualified special education child shall submit in writing to the eligible applicant to whom a scholarship is awarded on behalf of that child a profile of the provider's special education program, in a form as prescribed by the department, that shall contain the following:

(1) Methods of instruction that will be utilized by the provider to provide services to the qualified special education child;

(2) Qualifications of teachers, instructors, and other persons who will be engaged by the provider to provide services to the qualified special education child.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.522 - Maintaining eligibility.

In order to maintain eligibility for a scholarship under the program, a student shall take each assessment prescribed by sections 3301.0710 and 3301.0712 of the Revised Code, unless the student is excused from taking that assessment under federal law or the student's individualized education program.

Notwithstanding division (K) of section 3301.0711 of the Revised Code, each registered private provider that enrolls a student who is awarded a scholarship under this section shall administer each assessment prescribed by sections 3301.0710 and 3301.0712 of the Revised Code to that student, unless the student is excused from taking that assessment, and shall report to the department the results of each assessment so administered.

Nothing in this section requires any chartered nonpublic school that is a registered private provider to administer any achievement assessment, except for an Ohio graduation test prescribed by division (B)(1) of section 3301.0710 of the Revised Code, as required by section 3313.612 of the Revised Code, to any student enrolled in the school who is not a scholarship student.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.53 - Availability of free public education; development of individualized education program.

(A) Except for development of the child's individualized education program, as specified in division (B) of this section, the school district in which a qualified special education child is entitled to attend school and the child's school district of residence, if different, are not obligated to provide the child with a free appropriate public education under Chapter 3323. of the Revised Code for as long as the child continues to attend the special education program operated by either an alternative public provider or a registered private provider for which a scholarship is awarded under the Jon Peterson special needs scholarship program. If at any time, the eligible applicant for the child decides no longer to accept scholarship payments and enrolls the child in the special education program of the school district in which the child is entitled to attend school, that district shall provide the child with a free appropriate public education under Chapter 3323. of the Revised Code.

(B) Each eligible applicant and each qualified special education child have a continuing right to the development of an individualized education program for the child that complies with Chapter 3323. of the Revised Code, 20 U.S.C. 1400 et seq., and administrative rules or guidelines adopted by the Ohio department of education or the United States department of education. The school district in which a qualified special education child is entitled to attend school, or the child's school district of residence if different, shall develop each individualized education program for the child in accordance with those provisions.

(C) Each school district shall notify an eligible applicant of the applicant's and qualified special education child's rights under sections 3310.51 to 3310.64 of the Revised Code by providing to each eligible applicant the comparison document prescribed in section 3323.052 of the Revised Code. An eligible applicant's receipt of that document, as acknowledged in a format prescribed by the department of education, shall constitute notice that the eligible applicant has been informed of those rights. Upon receipt of that document, subsequent acceptance of a scholarship constitutes the eligible applicant's informed consent to the provisions of sections 3310.51 to 3310.64 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.54 - Inclusion of students in formula ADM and category one through six special education ADM.

A qualified special education child in any of grades kindergarten through twelve for whom a scholarship is awarded under the Jon Peterson special needs scholarship program shall be counted in the formula ADM and category one through six special education ADM, as appropriate, of the school district in which the child is entitled to attend school. A qualified special education child shall not be counted in the formula ADM or category one through six special education ADM of any other school district.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.55 - Deductions from state education aid.

The department of education shall deduct from a school district's state education aid, as defined in section 3317.02 of the Revised Code, and if necessary, from its payment under sections 321.24 and 323.156 of the Revised Code, the aggregate amount of scholarships paid under section 3310.57 of the Revised Code for qualified special education children included in the formula ADM and the category one through six special education ADM of that school district.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.56 - Amount of scholarship.

(A) The amount of the scholarship awarded and paid to an eligible applicant for services for a qualified special education child under the Jon Peterson special needs scholarship program in each school year shall be the least of the amounts prescribed in divisions (A)(1), (2), or (3) of this section, as follows:

(1) The amount of fees charged for that school year by the alternative public provider or registered private provider;

(2) The sum of the amounts calculated under divisions (A)(2)(a) and (b) of this section:

(a) The sum of the formula amount plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code for fiscal year 2009;

(b) An amount equal to $5,732 times the following multiple prescribed for the child's disability:

(i) For a student in category one, 0.2892;

(ii) For a student in category two, 0.3691;

(iii) For a student in category three, 1.7695;

(iv) For a student in category four, 2.3646;

(v) For a student in category five, 3.1129;

(vi) For a student in category six, 4.7342.

Before applying the multiples specified in divisions (A)(2)(b)(i) to (vi) of this section, they first shall be adjusted by multiplying them by 0.90.

(3) Twenty thousand dollars.

(B) As used in division (A)(2)(b) of this section, a child with a disability is in:

(1) "Category one" if the child's primary or only identified disability is a speech and language disability, as this term is defined pursuant to Chapter 3323. of the Revised Code;

(2) "Category two" if the child is identified as specific learning disabled or developmentally disabled, as these terms are defined pursuant to Chapter 3323. of the Revised Code, or as having an other health impairment-minor, as defined in section 3317.02 of the Revised Code;

(3) "Category three" if the child is identified as vision impaired, hearing disabled, or severe behavior disabled, as these terms are defined pursuant to Chapter 3323. of the Revised Code;

(4) "Category four" if the child is identified as orthopedically disabled, as this term is defined pursuant to Chapter 3323. of the Revised Code, or as having an other health impairment-major, as defined in section 3317.02 of the Revised Code;

(5) "Category five" if the child is identified as having multiple disabilities, as this term is defined pursuant to Chapter 3323. of the Revised Code;

(6) "Category six" if the child is identified as autistic, having traumatic brain injuries, or both visually and hearing impaired, as these terms are defined pursuant to Chapter 3323. of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.57 - Payments.

The department of education shall make periodic payments to an eligible applicant for services for each qualified special education child for whom a scholarship has been awarded. The total of all payments made to an applicant in each school year shall not exceed the amount calculated for the child under section 3310.56 of the Revised Code.

The department shall proportionately reduce the scholarship amount in the case of a child who is not enrolled in the special education program of an alternative public provider or a registered private provider for the entire school year.

In accordance with division (A) of section 3310.62 of the Revised Code, the department shall make no payments to an applicant for a first-time scholarship for a qualified special education child while any administrative or judicial mediation or proceedings with respect to the content of the child's individualized education program are pending.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.58 - Registration with superintendent of public instruction.

No nonpublic school or entity shall receive payments from an eligible applicant for services for a qualified special education child under the Jon Peterson special needs scholarship program until the school or entity registers with the superintendent of public instruction. The superintendent shall register and designate as a registered private provider any nonpublic school or entity that meets the following requirements:

(A) The school or entity complies with the antidiscrimination provisions of 42 U.S.C. 2000d, regardless of whether the school or entity receives federal financial assistance.

(B) If the school or entity is not chartered by the state board under section 3301.16 of the Revised Code, the school or entity agrees to comply with sections 3319.39, 3319.391, and 3319.392 of the Revised Code as if it were a school district.

(C) The teaching and nonteaching professionals employed by the school or entity, or employed by any subcontractors of the school or entity, hold credentials determined by the state board to be appropriate for the qualified special education children enrolled in the special education program it operates.

(D) The school's or entity's educational program shall be approved by the department of education.

(E) The school or entity meets applicable health and safety standards established by law.

(F) The school or entity agrees to retain on file documentation as required by the department of education.

(G) The school or entity agrees to provide a record of the implementation of the individualized education program for each qualified special education child enrolled in the school's or entity's special education program, including evaluation of the child's progress, to the school district in which the child is entitled to attend school, in the form and manner prescribed by the department.

(H) The school or entity agrees that, if it declines to enroll a particular qualified special education child, it will notify in writing the eligible applicant of its reasons for declining to enroll the child.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.59 - Revocation of registration.

The superintendent of public instruction shall revoke the registration of any school or entity if, after a hearing, the superintendent determines that the school or entity is in violation of any provision of section 3310.522 or 3310.58 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.60 - Student transportation.

A qualified special education child attending a special education program at an alternative public provider or a registered private provider with a scholarship shall be entitled to transportation to and from that program in the manner prescribed by law.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.61 - Withdrawal of child from public special education program to attend alternative public or private program.

An eligible applicant on behalf of a child who currently attends a public special education program under a contract, compact, or other bilateral agreement, or on behalf of a child who currently attends a community school, shall not be prohibited from applying for and accepting a scholarship so that the applicant may withdraw the child from that program or community school and use the scholarship for the child to attend a special education program operated by an alternative public provider or a registered private provider.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.62 - Denial of awards for certain first-time applicants.

(A) A scholarship under the Jon Peterson special needs scholarship program shall not be awarded for the first time to an eligible applicant on behalf of a qualified special education child while the child's individualized education program is being developed by the school district in which the child is entitled to attend school, or by the child's school district of residence if different, or while any administrative or judicial mediation or proceedings with respect to the content of that individualized education program are pending.

(B) Development of individualized education programs subsequent to the one developed for the child the first time a scholarship was awarded on behalf of the child and the prosecuting, by the eligible applicant on behalf of the child, of administrative or judicial mediation or proceedings with respect to any of those subsequent individualized education programs do not affect the applicant's and the child's continued eligibility for scholarship payments.

(C) In the case of any child for whom a scholarship has been awarded, if the school district in which the child is entitled to attend school has agreed to provide some services for the child under an agreement entered into with the eligible applicant or with the alternative public provider or registered private provider implementing the child's individualized education program, or if the district is required by law to provide some services for the child, including transportation services under sections 3310.60 and 3327.01 of the Revised Code, the district shall not discontinue the services it is providing pending completion of any administrative proceedings regarding those services. The prosecuting, by the eligible applicant on behalf of the child, of administrative proceedings regarding the services provided by the district does not affect the applicant's and the child's continued eligibility for scholarship payments.

(D) The department of education shall continue to make payments to the eligible applicant under section 3310.57 of the Revised Code while either of the following are pending:

(1) Administrative or judicial mediation or proceedings with respect to a subsequent individualized education program for the child referred to in division (B) of this section;

(2) Administrative proceedings regarding services provided by the district under division (C) of this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.63 - Requests for data verification code.

(A) Only for the purpose of administering the Jon Peterson special needs scholarship program, the department of education may request from any of the following entities the data verification code assigned under division (D)(2) of section 3301.0714 of the Revised Code to any qualified special education child for whom a scholarship is sought under the program:

(1) The school district in which the child is entitled to attend school;

(2) If applicable, the community school in which the child is enrolled;

(3) The independent contractor engaged to create and maintain data verification codes.

(B) Upon a request by the department under division (A) of this section for the data verification code of a qualified special education child or a request by the eligible applicant for the child for that code, the school district or community school shall submit that code to the department or applicant in the manner specified by the department. If the child has not been assigned a code, because the child will be entering kindergarten during the school year for which the scholarship is sought, the district shall assign a code to that child and submit the code to the department or applicant by a date specified by the department. If the district does not assign a code to the child by the specified date, the department shall assign a code to the child.

The department annually shall submit to each school district the name and data verification code of each child residing in the district who is entering kindergarten, who has been awarded a scholarship under the program, and for whom the department has assigned a code under this division.

(C) The department shall not release any data verification code that it receives under this section to any person except as provided by law.

(D) Any document relative to the Jon Peterson special needs scholarship program that the department holds in its files that contains both a qualified special education child's name or other personally identifiable information and the child's data verification code shall not be a public record under section 149.43 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3310.64 - Adoption of rules.

The state board of education shall adopt rules in accordance with Chapter 119. of the Revised Code prescribing procedures necessary to implement sections 3310.51 to 3310.63 of the Revised Code including, but not limited to, procedures for parents to apply for scholarships, standards for registered private providers, and procedures for registration of private providers.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 3311 - SCHOOL DISTRICTS; COUNTY PLANNING

Section 3311.01 - Styling of school districts.

The school districts of the state shall be styled "city school districts," "local school districts," "exempted village school districts," and "cooperative education school districts"; and joint vocational school districts may be styled either "joint vocational school districts" or "vocational school districts."

Effective Date: 09-29-1995



Section 3311.02 - City school district defined.

The territory within the corporate limits of each city, excluding the territory detached therefrom for school purposes and including the territory attached thereto for school purposes, constitutes a city school district. When a city is reduced to a village, the city school district shall thereupon become a local school district, except that when a city is reduced to a village but its city school district includes within its boundaries all or part of two or more municipal corporations, the aggregate population of which totals five thousand or more as determined by the preceding federal census, it may, by a majority vote of the school board, remain a city school district. An exempted village school district which includes within its boundaries all or part of two or more municipal corporations, the aggregate population of which totals five thousand or more as determined by the preceding federal census, may, with the approval of the state board of education, become a city school district.

Effective Date: 01-09-1981



Section 3311.03 - Local school district defined.

Each school district, other than a city school district, exempted village school district, joint vocational school district, or district then known as a county school district, in existence on September 16, 1943, shall be known as a "local school district" and shall continue to be known as a "local school district" until it has lost its identity as a separate school district or has acquired a different styling as provided by law. All school districts created after September 16, 1943 and prior to July 1, 1995, other than city school districts, exempted village school districts, districts then known as county school districts, or joint vocational school districts, shall be known as "local school districts." After July 1, 1995, no school districts other than city, joint vocational, local, and cooperative education districts may be created. In addition to school districts, educational service centers may be created after such date.

Effective Date: 09-29-1995



Section 3311.04 - Exempted village school district defined.

Each school district known as an exempted village school district on September 16, 1943, shall be known as an "exempted village school district" and shall continue to be known as an exempted village school district until it has lost its identity as a separate school district or has acquired a different styling as provided by law.

Effective Date: 10-01-1953



Section 3311.05 - Educational service center defined - county school financing district.

(A) The territory within the territorial limits of a county, or the territory included in a district formed under section 3311.053 of the Revised Code, exclusive of the territory embraced in any city school district or exempted village school district, and excluding the territory detached therefrom for school purposes and including the territory attached thereto for school purposes constitutes an educational service center. If the educational service center in which the territory of a local school district is located is dissolved under section 3311.0510 of the Revised Code, the territory of that local school district shall not constitute part of any educational service center.

(B) A county school financing district created under section 3311.50 of the Revised Code is not the school district described in division (A) of this section or any other school district but is a taxing district.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003



Section 3311.051 - [Repealed].

Effective Date: 07-01-1997



Section 3311.0510 - Termination of service center agreements; abolishment of educational service center governing board.

(A) If all of the client school districts of an educational service center have terminated their agreements with the service center under division (D) of section 3313.843 of the Revised Code, upon the latest effective date of the terminations, the governing board of that service center shall be abolished and such service center shall be dissolved by order of the superintendent of public instruction. The superintendent's order shall provide for the equitable division and disposition of the assets, property, debts, and obligations of the service center among the school districts that were client school districts of the service center for the service center's last fiscal year of operation. The superintendent's order shall provide that the tax duplicate of each of those school districts shall be bound for and assume the district's equitable share of the outstanding indebtedness of the service center. The superintendent's order is final and is not appealable.

Immediately upon the abolishment of the service center governing board pursuant to this section, the superintendent of public instruction shall appoint a qualified individual to administer the dissolution of the service center and to implement the terms of the superintendent's dissolution order.

Prior to distributing assets to any school district under this section, but after paying in full other debts and obligations of the service center under this section, the superintendent of public instruction may assess against the remaining assets of the service center the amount of the costs incurred by the department of education in performing the superintendent's duties under this division, including the fees, if any, owed to the individual appointed to administer the superintendent's dissolution order. Any excess cost incurred by the department under this division shall be divided equitably among the school districts that were client school districts of the service center for the service center's last fiscal year of operation. Each district's share of that excess cost shall be bound against the tax duplicate of that district.

(B) A final audit of the former service center shall be performed in accordance with procedures established by the auditor of state.

(C) The public records of an educational service center that is dissolved under this section shall be transferred in accordance with this division. Public records maintained by the service center in connection with services provided by the service center to local school districts of which the territory of the service center is or previously was made up shall be transferred to each of the respective local school districts. Public records maintained by the service center in connection with services provided to client school districts shall be transferred to each of the respective client school districts. All other public records maintained by the service center at the time the service center ceases operations shall be transferred to the Ohio historical society for analysis and disposition by the society in its capacity as archives administrator for the state and its political subdivisions pursuant to division (C) of section 149.30 and section 149.31 of the Revised Code.

(D) As used in this section, "client school district" has the same meaning as in section 3317.11 of the Revised Code.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3311.052 - [Repealed].

Effective Date: 07-01-1997



Section 3311.053 - Joint educational service center.

(A) The boards of education of up to five adjoining educational service centers may, by identical resolutions adopted by a majority of the members of each governing board within any sixty-day period, combine such educational service centers into one educational service center. The resolutions shall state the name of the new center, which may be styled as a "joint educational service center." The resolutions shall also indicate whether the governing board of the new educational service center is to be formed in accordance with division (B) of this section, in accordance with division (A) of section 3311.054 of the Revised Code, or in accordance with section 3311.057 of the Revised Code.

A copy of each resolution shall be filed with the state board of education. The new educational service center shall be created and the governing boards of the participating educational service centers shall be dissolved and a new governing board established thirty days after the date on which the last resolution was filed with the state board.

(B) The initial members of a new governing board established in accordance with this division shall be appointed as follows:

(1) If two educational service centers combine, each center's governing board, prior to its dissolution, shall appoint two members to the new governing board and the four members so selected shall select a fifth member within ten days of the date on which the last of the four members is appointed.

(2) If three educational service centers combine, each center's governing board, prior to its dissolution, shall appoint one member to the new governing board and the three members so selected shall select the remaining two members of the governing board within ten days of the date on which the last of the three members is appointed.

(3) If four educational service centers combine, each center's governing board, prior to its dissolution, shall appoint one member to the new governing board and the four members so selected shall select the remaining member of the governing board within ten days of the date on which the last of the four members is appointed.

(4) If five educational service centers combine, each center's governing board, prior to its dissolution, shall appoint one member to the new governing board.

If the members appointed to a new governing board by the governing boards of the combining educational service centers are unable to agree on the selection of the remaining members of the new governing board within ten days, the probate judge of the county in which the greatest number of pupils under the supervision of the new educational service center reside shall appoint the remaining members.

Electors of the new educational service center shall elect a new governing board at the next general election occurring in an odd-numbered year and more than ninety days after the date of the appointment of the last member to the initial governing board. Members shall serve for the duration of the term to which they are elected or until their successors are elected and qualified. At such election, two members shall be elected to terms of two years and three members shall be elected to terms of four years. Thereafter, their successors shall be elected in the same manner and for the same terms as members of governing boards of all educational service centers. Each candidate for election as a member of the educational service center governing board shall file a nominating petition in accordance with section 3513.255 of the Revised Code.

(C) The funds of each former educational service center shall be paid over in full to the governing board of the new educational service center, and the legal title to all property of the former governing boards shall become vested in the new governing board.

The governing board of an educational service center created under this section shall honor all contracts made by the former governing boards.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-30-1997



Section 3311.054 - Membership of governing board of joint service center.

(A) The initial members of any new governing board of an educational service center established in accordance with this section shall be all of the members of the governing boards of the former educational service centers whose territory comprises the new educational service center. The initial members of any such governing board shall serve until the first Monday of January immediately following the first election of governing board members conducted under division (C) of this section.

Notwithstanding section 3313.11 of the Revised Code, that section shall not apply to the filling of any vacancy among the initial members of any governing board established in accordance with this section. Any such vacancy shall be filled for the remainder of the term by a majority vote of all the remaining members of the governing board.

(B) Prior to the next first day of April in an odd-numbered year that occurs at least ninety days after the date on which any new governing board of an educational service center is initially established in accordance with this section, the governing board or, at the governing board's option, an executive committee of the governing board appointed by the governing board shall do both of the following:

(1) Designate the number of elected members comprising all subsequent governing boards of the educational service center, which number shall be an odd number not to exceed nine.

(2) Divide the educational service center into a number of subdistricts equal to the number of governing board members designated under division (B)(1) of this section and number the subdistricts. Each subdistrict shall be as nearly equal in population as possible and shall be composed of adjacent and compact territory. To the extent possible, each subdistrict shall be composed only of territory located in one county. In addition, the subdistricts shall be bounded as far as possible by corporation lines, streets, alleys, avenues, public grounds, canals, watercourses, ward boundaries, voting precinct boundaries, or school district boundaries.

If the new governing board fails to divide the territory of the educational service center in accordance with this division, the superintendent of public instruction shall establish the subdistricts within thirty days.

(C) At the next regular municipal election following the deadline for creation of the subdistricts of an educational service center under division (B) of this section, an entire new governing board shall be elected. All members of such governing board shall be elected from those subdistricts.

(D) Within ninety days after the official announcement of the results of each successive federal decennial census, each governing board of an educational service center established in accordance with this section shall redistrict the educational service center's territory into a number of subdistricts equal to the number of board members designated under division (B)(1) of this section and number the subdistricts. Each such redistricting shall be done in accordance with the standards for subdistricts in division (B)(2) of this section. At the next regular municipal election following the announcement of the results of each such successive census, all elected governing board members shall again be elected from the subdistricts most recently created under this division.

If a governing board fails to redistrict the territory of its educational service center in accordance with this division, the superintendent of public instruction shall redistrict the service center within thirty days.

(E) All members elected pursuant to this section shall take office on the first Monday of January immediately following the election. Whenever all elected governing board members are elected at one election under division (C) or (D) of this section, the terms of each of the members elected from even-numbered subdistricts shall be for two years and the terms of each of the members elected from odd-numbered subdistricts shall be for four years. Thereafter, successors shall be elected for four-year terms in the same manner as is provided by law for the election of members of school boards except that any successor elected at a regular municipal election immediately preceding any election at which an entire new governing board is elected shall be elected for a two-year term.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-29-1996



Section 3311.055 - School board, board of education and school district construed.

Wherever in Title XXXIII [33] of the Revised Code the term "school board" or "board of education" is used without expressly referring to boards governing city, local, exempted village, or joint vocational school districts, or some specific combination thereof, the term shall be construed to include the governing boards of educational service centers. Wherever in Title XXXIII [33] of the Revised Code the term "school district" is used without expressly referring to city, local, exempted village, or joint vocational school districts, or some specific combination thereof, the term shall be construed to include educational service centers.

Effective Date: 06-30-1995



Section 3311.056 - Plan for adding appointed members to board.

After at least one election of board members has occurred under division (B) of section 3313.053, division (C) of section 3311.054, or section 3311.057 of the Revised Code, the elected governing board members of an educational service center created under division (A) of section 3311.053 of the Revised Code may by resolution adopt a plan for adding appointed members to that governing board. A plan may provide for adding to the board a number of appointed members that is up to one less than the number of elected members on the board except that the total number of elected and appointed board members shall be an odd number. A plan shall provide for the terms of the appointed board members. The appointed board members in each plan shall be appointed by a majority vote of the full number of elected members on the board and vacancies shall be filled as provided in the plan. Each plan shall specify the qualifications for the appointed board members of an educational service center . Appointed members may be representative of the client school districts of the service center. As used in this section, "client school district" has the same meaning as in section 3317.11 of the Revised Code.

A governing board adopting a plan under this section shall submit the plan to the state board of education for approval. The state board may approve or disapprove a plan or make recommendations for modifications in a plan. A plan shall take effect thirty days after approval by the state board and, when effective, appointments to the board shall be made in accordance with the plan.

The elected members of the governing board of an educational service center with a plan in effect under this section may adopt, by unanimous vote of all the elected members, a resolution to revise or rescind the plan in effect under this section. All revisions shall comply with the requirements in this section for appointed board members. A resolution revising or rescinding a plan shall specify the dates and manner in which the revision or rescission is to take place. The revision or rescission of a plan shall be submitted to the state board of education for approval. The state board may approve or disapprove a revision or rescission of a plan or make recommendations for modifications. Upon approval of a revision or rescission by the state board, the revised plan or rescission of the plan shall go into effect as provided in the revision or rescission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1997



Section 3311.057 - Service center board following merger.

(A) Any educational service center that is formed by merging two or more educational service centers or former county school districts may determine the number of members of its governing board and whether the members are to be elected at large or by subdistrict, provided each board shall have an odd number of members.

(B) The governing board of each service center that is merging to form the new service center shall include identical provisions for electing the new service center's governing board in its resolution adopted pursuant to division (A) of section 3311.053 of the Revised Code. If there is any transition period between the effective date of the merger of the service centers and the assumption of control of the new service center by the new board, the resolutions shall include provisions for an interim governing board which shall be appointed to govern the service center until the time the new board is elected and assumes control of the service center.

(C) Any provisions for electing a governing board adopted pursuant to division (B) of this section may provide for the election of members at large, may provide for the establishment of subdistricts within the district, or may require some members to be elected at large and some to be elected from subdistricts. If subdistricts are included, the resolutions shall specify the manner in which their boundaries are to be drawn. The provisions shall attempt to ensure that each elected member of the board represents an equal number of residents of the service center. To accomplish this, any subdistrict containing a multiple of the number of electors in another subdistrict, may elect at-large within that subdistrict, a number of board members equal to the multiple that its population is of the population of the other subdistrict.

(D) The provisions for selecting board members set forth in the latest resolution adopted pursuant to this section shall remain the method of electing board members within that educational service center.

Effective Date: 09-05-2001; 06-30-2006



Section 3311.058 - When merger to achieve minimum average daily membership not required.

Notwithstanding anything to the contrary in Section 45.32 of Am. Sub. H.B. 117 of the 121st General Assembly, 146 Ohio Laws 900, 1805, as subsequently amended, or in Chapter 3311. of the Revised Code, no educational service center shall be required to merge in order to achieve any prescribed minimum average daily membership if such a merger will cause the territory of the resultant joint educational service center to comprise more than eight hundred square miles.

Effective Date: 09-05-2001



Section 3311.059 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010. )

(Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 06-29-2004 )



Section 3311.06 - Territory of district to be contiguous - exceptions - annexation of territory.

(A) As used in this section:

(1) "Annexation" and "annexed" mean annexation for municipal purposes under sections 709.02 to 709.37 of the Revised Code.

(2) "Annexed territory" means territory that has been annexed for municipal purposes to a city served by an urban school district, but on September 24, 1986, has not been transferred to the urban school district.

(3) "Urban school district" means a city school district with an average daily membership for the 1985-1986 school year in excess of twenty thousand that is the school district of a city that contains annexed territory.

(4) "Annexation agreement" means an agreement entered into under division (F) of this section that has been approved by the state board of education or an agreement entered into prior to September 24, 1986, that meets the requirements of division (F) of this section and has been filed with the state board.

(B) The territory included within the boundaries of a city, local, exempted village, or joint vocational school district shall be contiguous except where a natural island forms an integral part of the district, where the state board of education authorizes a noncontiguous school district, as provided in division (E)(1) of this section, or where a local school district is created pursuant to section 3311.26 of the Revised Code from one or more local school districts, one of which has entered into an agreement under section 3313.42 of the Revised Code.

(C)

(1) When all of the territory of a school district is annexed to a city or village, such territory thereby becomes a part of the city school district or the school district of which the village is a part, and the legal title to school property in such territory for school purposes shall be vested in the board of education of the city school district or the school district of which the village is a part.

(2) When the territory so annexed to a city or village comprises part but not all of the territory of a school district, the said territory becomes part of the city school district or the school district of which the village is a part only upon approval by the state board of education, unless the district in which the territory is located is a party to an annexation agreement with the city school district.

Any urban school district that has not entered into an annexation agreement with any other school district whose territory would be affected by any transfer under this division and that desires to negotiate the terms of transfer with any such district shall conduct any negotiations under division (F) of this section as part of entering into an annexation agreement with such a district.

Any school district, except an urban school district, desiring state board approval of a transfer under this division shall make a good faith effort to negotiate the terms of transfer with any other school district whose territory would be affected by the transfer. Before the state board may approve any transfer of territory to a school district, except an urban school district, under this section, it must receive the following:

(a) A resolution requesting approval of the transfer, passed by at least one of the school districts whose territory would be affected by the transfer;

(b) Evidence determined to be sufficient by the state board to show that good faith negotiations have taken place or that the district requesting the transfer has made a good faith effort to hold such negotiations;

(c) If any negotiations took place, a statement signed by all boards that participated in the negotiations, listing the terms agreed on and the points on which no agreement could be reached.

(D) The state board of education shall adopt rules governing negotiations held by any school district except an urban school district pursuant to division (C)(2) of this section. The rules shall encourage the realization of the following goals:

(1) A discussion by the negotiating districts of the present and future educational needs of the pupils in each district;

(2) The educational, financial, and territorial stability of each district affected by the transfer;

(3) The assurance of appropriate educational programs, services, and opportunities for all the pupils in each participating district, and adequate planning for the facilities needed to provide these programs, services, and opportunities.

Districts involved in negotiations under such rules may agree to share revenues from the property included in the territory to be transferred, establish cooperative programs between the participating districts, and establish mechanisms for the settlement of any future boundary disputes.

(E)

(1) If territory annexed after September 24, 1986, is part of a school district that is a party to an annexation agreement with the urban school district serving the annexing city, the transfer of such territory shall be governed by the agreement. If the agreement does not specify how the territory is to be dealt with, the boards of education of the district in which the territory is located and the urban school district shall negotiate with regard to the transfer of the territory which shall be transferred to the urban school district unless, not later than ninety days after the effective date of municipal annexation, the boards of education of both districts, by resolution adopted by a majority of the members of each board, agree that the territory will not be transferred and so inform the state board of education.

If territory is transferred under this division the transfer shall take effect on the first day of July occurring not sooner than ninety-one days after the effective date of the municipal annexation. Territory transferred under this division need not be contiguous to the district to which it is transferred.

(2) Territory annexed prior to September 24, 1986, by a city served by an urban school district shall not be subject to transfer under this section if the district in which the territory is located is a party to an annexation agreement or becomes a party to such an agreement not later than ninety days after September 24, 1986. If the district does not become a party to an annexation agreement within the ninety-day period, transfer of territory shall be governed by division (C)(2) of this section. If the district subsequently becomes a party to an agreement, territory annexed prior to September 24, 1986, other than territory annexed under division (C)(2) of this section prior to the effective date of the agreement, shall not be subject to transfer under this section.

(F) An urban school district may enter into a comprehensive agreement with one or more school districts under which transfers of territory annexed by the city served by the urban school district after September 24, 1986, shall be governed by the agreement. Such agreement must provide for the establishment of a cooperative education program under section 3313.842 of the Revised Code in which all the parties to the agreement are participants and must be approved by resolution of the majority of the members of each of the boards of education of the school districts that are parties to it. An agreement may provide for interdistrict payments based on local revenue growth resulting from development in any territory annexed by the city served by the urban school district.

An agreement entered into under this division may be altered, modified, or terminated only by agreement, by resolution approved by the majority of the members of each board of education, of all school districts that are parties to the agreement, except that with regard to any provision that affects only the urban school district and one of the other districts that is a party, that district and the urban district may modify or alter the agreement by resolution approved by the majority of the members of the board of that district and the urban district. Alterations, modifications, terminations, and extensions of an agreement entered into under this division do not require approval of the state board of education, but shall be filed with the board after approval and execution by the parties.

If an agreement provides for interdistrict payments, each party to the agreement, except any school district specifically exempted by the agreement, shall agree to make an annual payment to the urban school district with respect to any of its territory that is annexed territory in an amount not to exceed the amount certified for that year under former section 3317.029 of the Revised Code as that section existed prior to July 1, 1998; except that such limitation of annual payments to amounts certified under former section 3317.029 of the Revised Code does not apply to agreements or extensions of agreements entered into on or after June 1, 1992, unless such limitation is expressly agreed to by the parties. The agreement may provide that all or any part of the payment shall be waived if the urban school district receives its payment with respect to such annexed territory under former section 3317.029 of the Revised Code and that all or any part of such payment may be waived if the urban school district does not receive its payment with respect to such annexed territory under such section.

With respect to territory that is transferred to the urban school district after September 24, 1986, the agreement may provide for annual payments by the urban school district to the school district whose territory is transferred to the urban school district subsequent to annexation by the city served by the urban school district.

(G) In the event territory is transferred from one school district to another under this section, an equitable division of the funds and indebtedness between the districts involved shall be made under the supervision of the state board of education and that board's decision shall be final. Such division shall not include funds payable to or received by a school district under Chapter 3317. of the Revised Code or payable to or received by a school district from the United States or any department or agency thereof. In the event such transferred territory includes real property owned by a school district, the state board of education, as part of such division of funds and indebtedness, shall determine the true value in money of such real property and all buildings or other improvements thereon. The board of education of the school district receiving such territory shall forthwith pay to the board of education of the school district losing such territory such true value in money of such real property, buildings, and improvements less such percentage of the true value in money of each school building located on such real property as is represented by the ratio of the total enrollment in day classes of the pupils residing in the territory transferred enrolled at such school building in the school year in which such annexation proceedings were commenced to the total enrollment in day classes of all pupils residing in the school district losing such territory enrolled at such school building in such school year. The school district receiving such payment shall place the proceeds thereof in its sinking fund or bond retirement fund.

(H) The state board of education, before approving such transfer of territory, shall determine that such payment has been made and shall apportion to the acquiring school district such percentage of the indebtedness of the school district losing the territory as is represented by the ratio that the assessed valuation of the territory transferred bears to the total assessed valuation of the entire school district losing the territory as of the effective date of the transfer, provided that in ascertaining the indebtedness of the school district losing the territory the state board of education shall disregard such percentage of the par value of the outstanding and unpaid bonds and notes of said school district issued for construction or improvement of the school building or buildings for which payment was made by the acquiring district as is equal to the percentage by which the true value in money of such building or buildings was reduced in fixing the amount of said payment.

(I) No transfer of school district territory or division of funds and indebtedness incident thereto, pursuant to the annexation of territory to a city or village shall be completed in any other manner than that prescribed by this section regardless of the date of the commencement of such annexation proceedings, and this section applies to all proceedings for such transfers and divisions of funds and indebtedness pending or commenced on or after October 2, 1959.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998



Section 3311.061 - Intent of Senate Bill 298 amendment.

The general assembly recognizes that the citizens of this state consider public education to be one of the most important functions of both state and local government and that the matter of school district boundaries is of great concern to them, as it is to school officials and the general assembly. The general assembly also recognizes that, as the result of state law dealing with the transfer of school district territory following municipal annexation, a great deal of uncertainty has arisen, particularly in the state's larger urban areas, over whether particular school district boundaries will be subject to extensive change in the future. This uncertainty has been particularly stressful for families of school age children and has hindered the ability of school officials in the affected districts to plan for the future. Finally, the general assembly recognizes that a lasting solution, fair to all of the school children, families, and school districts affected, can best be achieved through a cooperative effort involving school district officials, board of education members, and legislators. It is the intent of the general assembly by the amendments to section 3311.06 of the Revised Code made in Substitute Senate Bill No.298 of the 116th general assembly to provide a mechanism whereby urban area school officials and boards of education that are willing to work together to establish cooperative education programs for the benefit of the school children in their districts may, through a process of negotiation and compromise, jointly resolve some of the issues related to the treatment of school territory annexed for municipal purposes.

Effective Date: 09-24-1986



Section 3311.062 - Forming district from noncontiguous districts.

Notwithstanding anything prohibiting the existence of school districts with noncontiguous territory in section 3311.06 or 3311.37 of the Revised Code or in any other section of this chapter, a new school district may be formed under this chapter after the effective date of this section from the territory of noncontiguous school districts, provided that the board of education of any school district containing territory lying between the noncontiguous portions of such a new school district adopts a resolution approving the establishment of the new district.

Effective Date: 09-05-2001



Section 3311.07 - Change of classification upon advancement.

When a local or exempted village school district contains within its territorial boundaries the major portion of the territory lying within the corporate limits of a village advanced to a city, such school district may by a majority vote of the full membership of such board of education, declare that such local or exempted village school district shall become a city school district, such change to become effective the next succeeding first day of July. In the event a minor portion of the territory lying within the corporate limits of a village advanced to a city is contained within the territorial boundaries of a local or exempted village school district other than the school district containing the major portion of the territory lying within the corporate limits of such village, such territory shall remain a part of such local or exempted village school district until transferred to another school district.

Effective Date: 11-21-1973



Section 3311.08 - School districts that may become exempt from board supervision - census.

The board of education of any local school district which contains within its territorial boundaries:

(A) All the territory lying within the corporate limits of a village having a population of three thousand or more according to the last federal census;

(B) All the territory lying within the corporate limits of a village having a population of two thousand or more according to the last federal census and a population outside the corporate limits of said village, as determined by a census taken by such board, sufficient to make the total population of such district three thousand or more, may, by a majority vote of the full membership of such board, declare that such district be exempt from the supervision of the governing board of the educational service center. When the board of education of a local school district notifies the governing board of the educational service center on or before the first day of May in any year, that it has adopted, by a majority vote of its full membership, a declaration that such local school district shall be exempt from the supervision of the educational service center governing board, such local school district shall be exempt from the supervision of the educational service center governing board for the school year commencing the first day of July following the date of such notification. The local school district so exempted from the supervision of the educational service center governing board shall be known as an "exempted village school district" until its status as an exempted village school district has been changed. A census taken by the board of a local school district, of territory outside the corporate limits of a village, shall be taken by persons appointed by such board. Each person so appointed shall take an oath or affirmation to take such a census accurately and shall make the return under oath to the treasurer of the board. The treasurer shall send certified copies of such census to the county auditor and to the superintendent of public instruction. Such census shall be approved by the superintendent before the school district is deemed to have sufficient population to meet the requirements of an exempted village school district.

Effective Date: 09-29-1995



Section 3311.09 - [Repealed].

Effective Date: 07-01-1997



Section 3311.10 - Change of classification upon reduction of population in village school district - exception.

If an exempted village school district fails to contain within its territorial boundaries territory lying within the corporate limits of a village having a population, according to the latest federal census of two thousand or more, such exempted village school district shall become a local school district, subject to the supervision of the educational service center governing board for the school year commencing the first day of July following the publication by the secretary of state of such census, and thereafter. This section does not apply to any exempted village school district organized as such exempted village school district prior to June 1, 1943. The board of education of an exempted village school district that contains within its boundaries all or part of two or more municipal corporations, the aggregate population of which totals five thousand or more as determined by the preceding federal census, may, by a majority vote of the full membership of the board, propose that such district become a city school district. The proposal shall be filed with the state board of education. The state board of education shall either approve or disapprove the proposal and shall notify, in writing, the board of education of the district of its decision within ninety days of the day on which the proposal was received. A school district created by the state board of education under section 3311.37 of the Revised Code which includes any combination of two or more exempted village or local school districts may be designated as a city school district by the state board of education, provided the aggregate population of the newly created district totals five thousand or more as determined by the last federal or special census and provided there is contained within its boundaries all or part of a municipal corporation. When a governing board of an educational service center is dissolved pursuant to section 3311.37 of the Revised Code the employees shall be assured the opportunity of continued employment in the newly created school district in similar positions at no reduction in salary until the expiration of the existing contracts. Nonteaching school employees of city school districts, created pursuant to this section, shall not be employed pursuant to Chapter 124. of the Revised Code, except that sick leave shall be granted pursuant to section 124.38 of the Revised Code.

Effective Date: 09-29-1995



Section 3311.11 - New school district to be approved by general assembly.

If the state board of education adopts a resolution under this chapter proposing the creation of a new city or local school district that was not in operation during the 2004-2005 school year, the district shall not be created unless both houses of the general assembly approve the creation of the district through passage of a concurrent resolution.

Effective Date: 06-30-2005



Section 3311.12 to 3311.15 - [Repealed].

Effective Date: 07-01-1993



Section 3311.16 - Plan for joint vocational school district.

Any local, exempted village, or city board of education, any educational service center governing board, or any combination of boards of such districts and centers, referred to in sections 3311.16, 3311.17, and 3311.18 of the Revised Code as the initiating unit, may make or contract for the making of a study pertaining to the need to establish within one county, or within an area comprised of two or more adjoining counties, a joint vocational school district, and for the preparation of a plan for the establishment and operation of a joint vocational school district covering the territory of two or more school districts within such county or counties. Any local, exempted village, or city school district in the county or counties may participate with the initiating unit in the cost of such study and plan. Such plan shall be submitted to the state board of education by the initiating unit.

Effective Date: 09-29-1995



Section 3311.17 - Copy of plan to be filed with board of each district.

On approval of the plan by the state board of education, the initiating unit shall file a copy of such plan with the board of education of each district whose territory is proposed to be included in the proposed joint vocational school district. Within thirty days after receiving such copy, such board of education shall determine whether its district shall become a part of the proposed joint vocational school district. If one or more boards of education decide not to become a part of such proposed district, a revised plan shall be prepared by the initiating unit, and if such revised plan is approved by the state board of education, such initiating unit shall file the revised plan with the board of education of each district whose territory is proposed to be included in the proposed joint vocational school district. Within thirty days thereafter, each such district shall determine whether its district shall become a part of the proposed joint vocational school district.

Effective Date: 10-07-1963



Section 3311.18 - Creation of joint vocational school districts.

Subject to the consent of the board of education of each school district whose territory is proposed to be included within a joint vocational school district, the initiating unit may create a joint vocational school district within the county or within an area comprised of two or more adjoining counties, composed of the territory of all the school districts whose boards of education have approved the formation of the joint vocational school district. The effective date for the establishment of such district shall be designated by the initiating unit. The boards of education of the school districts participating in the establishment of a joint vocational school district may participate on a proportional basis in meeting the administrative, clerical, and other expenses necessary to the establishment and operation of a joint vocational school district until funds are otherwise provided. A school district shall not lose its separate identity of legal existence by reason of becoming a part of a joint vocational school district. Expenditures made by a school district participating in the establishment of a joint vocational school district for meeting the administrative, clerical and other expenses necessary to the establishment and operation of a joint vocational school district until such time as the joint vocational school district commences to receive revenues as provided by law are hereby ratified and declared to have been lawfully made, the same as if such contributions had been lawful at the time they were made.

Effective Date: 02-21-1967



Section 3311.19 - Joint vocational school district board of education.

(A) The management and control of a joint vocational school district shall be vested in the joint vocational school district board of education. Where a joint vocational school district is composed only of two or more local school districts located in one county, or when all the participating districts are in one county and the boards of such participating districts so choose, the educational service center governing board of the county in which the joint vocational school district is located shall serve as the joint vocational school district board of education. Where a joint vocational school district is composed of local school districts of more than one county, or of any combination of city, local, or exempted village school districts or educational service centers, unless administration by the educational service center governing board has been chosen by all the participating districts in one county pursuant to this section, the board of education of the joint vocational school district shall be composed of one or more persons who are members of the boards of education from each of the city or exempted village school districts or members of the educational service centers' governing boards affected to be appointed by the boards of education or governing boards of such school districts and educational service centers. In such joint vocational school districts the number and terms of members of the joint vocational school district board of education and the allocation of a given number of members to each of the city and exempted village districts and educational service centers shall be determined in the plan for such district, provided that each such joint vocational school district board of education shall be composed of an odd number of members.

(B) Notwithstanding division (A) of this section, a governing board of an educational service center that has members of its governing board serving on a joint vocational school district board of education may make a request to the joint vocational district board that the joint vocational school district plan be revised to provide for one or more members of boards of education of local school districts that are within the territory of the educational service district and within the joint vocational school district to serve in the place of or in addition to its educational service center governing board members. If agreement is obtained among a majority of the boards of education and governing boards that have a member serving on the joint vocational school district board of education and among a majority of the local school district boards of education included in the district and located within the territory of the educational service center whose board requests the substitution or addition, the state board of education may revise the joint vocational school district plan to conform with such agreement.

(C) If the board of education of any school district or educational service center governing board included within a joint vocational district that has had its board or governing board membership revised under division (B) of this section requests the joint vocational school district board to submit to the state board of education a revised plan under which one or more joint vocational board members chosen in accordance with a plan revised under such division would again be chosen in the manner prescribed by division (A) of this section, the joint vocational board shall submit the revised plan to the state board of education, provided the plan is agreed to by a majority of the boards of education represented on the joint vocational board, a majority of the local school district boards included within the joint vocational district, and each educational service center governing board affected by such plan. The state board of education may revise the joint vocational school district plan to conform with the revised plan.

(D) The vocational schools in such joint vocational school district shall be available to all youth of school age within the joint vocational school district subject to the rules adopted by the joint vocational school district board of education in regard to the standards requisite to admission. A joint vocational school district board of education shall have the same powers, duties, and authority for the management and operation of such joint vocational school district as is granted by law, except by this chapter and Chapters 124., 3317., 3323., and 3331. of the Revised Code, to a board of education of a city school district, and shall be subject to all the provisions of law that apply to a city school district, except such provisions in this chapter and Chapters 124., 3317., 3323., and 3331. of the Revised Code.

(E) Where a governing board of an educational service center has been designated to serve as the joint vocational school district board of education, the educational service center superintendent shall be the executive officer for the joint vocational school district, and the governing board may provide for additional compensation to be paid to the educational service center superintendent by the joint vocational school district, but the educational service center superintendent shall have no continuing tenure other than that of educational service center superintendent. The superintendent of schools of a joint vocational school district shall exercise the duties and authority vested by law in a superintendent of schools pertaining to the operation of a school district and the employment and supervision of its personnel. The joint vocational school district board of education shall appoint a treasurer of the joint vocational school district who shall be the fiscal officer for such district and who shall have all the powers, duties, and authority vested by law in a treasurer of a board of education. Where a governing board of an educational service center has been designated to serve as the joint vocational school district board of education, such board may appoint the educational service center superintendent as the treasurer of the joint vocational school district.

(F) Each member of a joint vocational school district board of education may be paid such compensation as the board provides by resolution, but it shall not exceed one hundred twenty-five dollars per member for each meeting attended plus mileage, at the rate per mile provided by resolution of the board, to and from meetings of the board.

The board may provide by resolution for the deduction of amounts payable for benefits under section 3313.202 of the Revised Code.

Each member of a joint vocational school district board may be paid such compensation as the board provides by resolution for attendance at an approved training program, provided that such compensation shall not exceed sixty dollars per day for attendance at a training program three hours or fewer in length and one hundred twenty-five dollars a day for attendance at a training program longer than three hours in length. However, no board member shall be compensated for the same training program under this section and section 3313.12 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-20-2002; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3311.20 - Bond issue - annual levy.

A joint vocational school district board of education by a vote of at least two-thirds of its full membership may, at any time, submit to the electors of the joint vocational school district the question of issuing bonds of such district for the purpose of paying the cost of purchasing a site or enlargement thereof, and for the erection and equipment of buildings, or for the purpose of enlarging, improving, or rebuilding thereof, and also the necessity of a levy of a tax outside the limitation imposed by Section 2 of Article XII, Ohio Constitution, to pay the interest on and retire such bonds. The proceedings for such election and for the issuance and sale of such bonds shall be the same as required of a board of education by Chapter 133. of the Revised Code, provided that such bond issue may be submitted to the electors and such bonds may be issued for any one or more improvements which the district is authorized to acquire or construct, notwithstanding the fact that such improvements may not be for one purpose under Chapter 133. of the Revised Code. Notes may be issued in anticipation of such bonds as provided in section 133.22 of the Revised Code. The joint vocational school district board of education shall be the taxing authority of the district as this term is used in Chapter 133. of the Revised Code. The annual levy necessary to pay the debt charges on such bonds shall be extended by the auditor of each county in which territory of the joint vocational school district is located on the tax lists of the school districts in his county participating in the joint vocational school district for each year for which the levy is made and shall be placed for collection on the tax duplicates of such districts in his county to be collected at the same time and in the same manner as other taxes on such duplicates. Such taxes authorized by this section when collected shall be paid to the treasurer of the joint vocational school district and deposited by him to the credit of the bond retirement fund.

Effective Date: 10-30-1989



Section 3311.21 - Tax levy - rate.

(A) In addition to the resolutions authorized by sections 5705.194, 5705.199, 5705.21, 5705.212, and 5705.213 of the Revised Code, the board of education of a joint vocational or cooperative education school district by a vote of two-thirds of its full membership may at any time adopt a resolution declaring the necessity to levy a tax in excess of the ten-mill limitation for a period not to exceed ten years to provide funds for any one or more of the following purposes, which may be stated in the following manner in such resolution, the ballot, and the notice of election: purchasing a site or enlargement thereof and for the erection and equipment of buildings; for the purpose of enlarging, improving, or rebuilding thereof; for the purpose of providing for the current expenses of the joint vocational or cooperative school district; or for a continuing period for the purpose of providing for the current expenses of the joint vocational or cooperative education school district. The resolution shall specify the amount of the proposed rate and, if a renewal, whether the levy is to renew all, or a portion of, the existing levy, and shall specify the first year in which the levy will be imposed. If the levy provides for but is not limited to current expenses, the resolution shall apportion the annual rate of the levy between current expenses and the other purpose or purposes. Such apportionment may but need not be the same for each year of the levy, but the respective portions of the rate actually levied each year for current expenses and the other purpose or purposes shall be limited by such apportionment. The portion of any such rate actually levied for current expenses of a joint vocational or cooperative education school district shall be used in applying division (A) of section 3317.01 of the Revised Code. The portion of any such rate not apportioned to the current expenses of a joint vocational or cooperative education school district shall be used in applying division (B) of this section. On the adoption of such resolution, the joint vocational or cooperative education school district board of education shall certify the resolution to the board of elections of the county containing the most populous portion of the district, which board shall receive resolutions for filing and send them to the boards of elections of each county in which territory of the district is located, furnish all ballots for the election as provided in section 3505.071 of the Revised Code, and prepare the election notice; and the board of elections of each county in which the territory of such district is located shall make the other necessary arrangements for the submission of the question to the electors of the joint vocational or cooperative education school district at the next primary or general election occurring not less than ninety days after the resolution was received from the joint vocational or cooperative education school district board of education, or at a special election to be held at a time designated by the district board of education consistent with the requirements of section 3501.01 of the Revised Code, which date shall not be earlier than ninety days after the adoption and certification of the resolution.

The board of elections of the county or counties in which territory of the joint vocational or cooperative education school district is located shall cause to be published in a newspaper of general circulation in that district an advertisement of the proposed tax levy question, together with a statement of the amount of the proposed levy once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, prior to the election at which the question is to appear on the ballot . If the board of elections operates and maintains a web site, the board also shall post the advertisement on its web site for thirty days prior to that election.

If a majority of the electors voting on the question of levying such tax vote in favor of the levy, the joint vocational or cooperative education school district board of education shall annually make the levy within the district at the rate specified in the resolution and ballot or at any lesser rate, and the county auditor of each affected county shall annually place the levy on the tax list and duplicate of each school district in the county having territory in the joint vocational or cooperative education school district. The taxes realized from the levy shall be collected at the same time and in the same manner as other taxes on the duplicate, and the taxes, when collected, shall be paid to the treasurer of the joint vocational or cooperative education school district and deposited to a special fund, which shall be established by the joint vocational or cooperative education school district board of education for all revenue derived from any tax levied pursuant to this section and for the proceeds of anticipation notes which shall be deposited in such fund. After the approval of the levy, the joint vocational or cooperative education school district board of education may anticipate a fraction of the proceeds of the levy and from time to time, during the life of the levy, but in any year prior to the time when the tax collection from the levy so anticipated can be made for that year, issue anticipation notes in an amount not exceeding fifty per cent of the estimated proceeds of the levy to be collected in each year up to a period of five years after the date of the issuance of the notes, less an amount equal to the proceeds of the levy obligated for each year by the issuance of anticipation notes, provided that the total amount maturing in any one year shall not exceed fifty per cent of the anticipated proceeds of the levy for that year. Each issue of notes shall be sold as provided in Chapter 133. of the Revised Code, and shall, except for such limitation that the total amount of such notes maturing in any one year shall not exceed fifty per cent of the anticipated proceeds of the levy for that year, mature serially in substantially equal installments, during each year over a period not to exceed five years after their issuance.

(B) Prior to the application of section 319.301 of the Revised Code, the rate of a levy that is limited to, or to the extent that it is apportioned to, purposes other than current expenses shall be reduced in the same proportion in which the district's total valuation increases during the life of the levy because of additions to such valuation that have resulted from improvements added to the tax list and duplicate.

(C) The form of ballot cast at an election under division (A) of this section shall be as prescribed by section 5705.25 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1993; 05-02-2006; 2008 HB562 09-22-2008



Section 3311.211 - Tuition - acceptance of funds.

The board of education of the joint vocational school district shall be authorized to charge and collect tuition for the attendance of pupils who are school residents of districts not a part of the joint vocational school district pursuant to arrangements made between the board of education of such district and the joint vocational school district board of education. The board of education of the joint vocational school district may accept gifts, grants, federal funds, tuition, and other allocations of funds for the purposes of erecting, repairing, and equipping buildings and for the cost of operation of the vocational schools of such district.

Effective Date: 10-26-1961



Section 3311.212 - Use of buildings.

The board of education of a school district which is a part of a joint vocational school district and the board of education of such joint vocational school district may enter into agreements to permit the school buildings of the district first noted to be used for the purposes of carrying on a vocational school program. Such use may be either free of cost or pursuant to such rental arrangements as may be stipulated in such agreements.

Effective Date: 10-26-1961



Section 3311.213 - Procedure for district to join existing joint vocational school district.

(A) With the approval of the board of education of a joint vocational school district that is in existence, any school district in the county or counties comprising the joint vocational school district or any school district in a county adjacent to a county comprising part of a joint vocational school district may become a part of the joint vocational school district. On the adoption of a resolution of approval by the board of education of the joint vocational school district, it shall advertise a copy of such resolution in a newspaper of general circulation in the school district proposing to become a part of such joint vocational school district once each week for two weeks, or as provided in section 7.16 of the Revised Code, immediately following the date of the adoption of such resolution. Such resolution shall not become effective until the later of the sixty-first day after its adoption or until the board of elections certifies the results of an election in favor of joining of the school district to the joint vocational school district if such an election is held under division (B) of this section.

(B) During the sixty-day period following the date of the adoption of a resolution to join a school district to a joint vocational school district under division (A) of this section, the electors of the school district that proposes joining the joint vocational school district may petition for a referendum vote on the resolution. The question whether to approve or disapprove the resolution shall be submitted to the electors of such school district if a number of qualified electors equal to twenty per cent of the number of electors in the school district who voted for the office of governor at the most recent general election for that office sign a petition asking that the question of whether the resolution shall be disapproved be submitted to the electors. The petition shall be filed with the board of elections of the county in which the school district is located. If the school district is located in more than one county, the petition shall be filed with the board of elections of the county in which the majority of the territory of the school district is located. The board shall certify the validity and sufficiency of the signatures on the petition.

The board of elections shall immediately notify the board of education of the joint vocational school district and the board of education of the school district that proposes joining the joint vocational school district that the petition has been filed.

The effect of the resolution shall be stayed until the board of elections certifies the validity and sufficiency of the signatures on the petition. If the board of elections determines that the petition does not contain a sufficient number of valid signatures and sixty days have passed since the adoption of the resolution, the resolution shall become effective.

If the board of elections certifies that the petition contains a sufficient number of valid signatures, the board shall submit the question to the qualified electors of the school district on the day of the next general or primary election held at least ninety days after but no later than six months after the board of elections certifies the validity and sufficiency of signatures on the petition. If there is no general or primary election held at least ninety days after but no later than six months after the board of elections certifies the validity and sufficiency of signatures on the petition, the board shall submit the question to the electors at a special election to be held on the next day specified for special elections in division (D) of section 3501.01 of the Revised Code that occurs at least ninety days after the board certifies the validity and sufficiency of signatures on the petition. The election shall be conducted and canvassed and the results shall be certified in the same manner as in regular elections for the election of members of a board of education.

If a majority of the electors voting on the question disapprove the resolution, the resolution shall not become effective.

(C) If the resolution becomes effective, the board of education of the joint vocational school district shall notify the county auditor of the county in which the school district becoming a part of the joint vocational school district is located, who shall thereupon have any outstanding levy for building purposes, bond retirement, or current expenses in force in the joint vocational school district spread over the territory of the school district becoming a part of the joint vocational school district. On the addition of a city or exempted village school district or an educational service center to the joint vocational school district, pursuant to this section, the board of education of such joint vocational school district shall submit to the state board of education a proposal to enlarge the membership of such board by the addition of one or more persons at least one of whom shall be a member of the board of education or governing board of such additional school district or educational service center, and the term of each such additional member. On the addition of a local school district to the joint vocational school district, pursuant to this section, the board of education of such joint vocational school district may submit to the state board of education a proposal to enlarge the membership of such board by the addition of one or more persons who are members of the educational service center governing board of such additional local school district. On approval by the state board of education additional members shall be added to such joint vocational school district board of education.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-28-1999



Section 3311.214 - Procedure for merging existing joint vocational school districts.

(A) With the approval of the state board of education, the boards of education of any two or more joint vocational school districts may, by the adoption of identical resolutions by a majority of the members of each such board, propose that one new joint vocational school district be created by adding together all of the territory of each of the districts and dissolving such districts. A copy of each resolution shall be filed with the state board of education for its approval or disapproval. The resolutions shall include a provision that the board of education of the new district shall be composed of the members from the same boards of education that composed the membership of the board of each of the districts to be dissolved, except that, if an even number of districts are to be dissolved, one additional member shall be added, who may be from any school district included in the territory of any of the districts to be dissolved as designated in the resolutions. The members of the new board shall have the same terms of office as they had under the respective plans of the districts adopting the resolutions, except that, if the new board has an additional member, the additional member shall have a term as specified in the resolutions.

If the state board approves the resolutions, the board of education of each district to be dissolved shall advertise a copy of the resolution in a newspaper of general circulation in its district once each week for two weeks, or as provided in section 7.16 of the Revised Code, immediately following the date the resolutions are approved by the state board. The resolutions shall become effective on the first day of July next succeeding the sixtieth day following approval by the state board unless prior to the expiration of such sixty-day period, qualified electors residing in one of the districts to be dissolved equal in number to a majority of the qualified electors of that district voting at the last general election file with the state board a petition of remonstrance against creation of the proposed new district.

(B) When a resolution becomes effective under division (A) of this section, each district in which a resolution was adopted and the board of each such district are dissolved. The territory of each dissolved district becomes a part of the new joint vocational school district. The net indebtedness of each dissolved district shall be assumed in full by the new district and the funds and property of each dissolved district shall become in full the funds and property of the new district. All existing contracts of each dissolved board shall be honored by the board of the new district until their expiration dates. The board of the new district shall notify the county auditor of each county in which each dissolved district was located that a resolution has become effective and a new district has been created and shall certify to each auditor any changes that might be required in the tax rate as a result of the creation of the new district.

(C) As used in this section, "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the school district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-02-1989



Section 3311.215 - Facilities of joint districts.

Facilities of the joint vocational school districts may be used for post-high school training, technical training, and re-training programs of vocational education. A joint vocational school district operating a vocational school may construct, maintain, and operate facilities other than those used for vocational training to be used solely for post-high school training, technical training, re-training programs of vocational education, dormitories, and other facilities for the use of any student.

Effective Date: 12-01-1967



Section 3311.216 - Funds of joint districts.

All joint vocational school district funds shall be kept in depositories selected pursuant to sections 135.01 to 135.21 of the Revised Code. The treasurer of the joint vocational school district shall be the custodian of such funds. Such funds shall be disbursed only pursuant to warrant signed by such treasurer and a person so authorized by the board of education of the joint vocational school district, and pursuant to order of such board approving such expenditure. No contract of such board of education involving the expenditure of money shall become effective until the fiscal officer of the joint vocational school district certifies there are funds in the treasury and otherwise unappropriated sufficient to provide therefor.

Effective Date: 05-16-1979



Section 3311.217 - Dissolution of district.

Upon approval by a majority of the full membership of the board of education of a joint vocational school district, or upon the receipt of resolutions formally adopted by a majority of the boards of education of the school districts participating in the joint vocational school district, the board of education of the joint vocational school district shall adopt and send to the state board of education a resolution requesting the dissolution of the joint vocational school district. Such resolution shall state the reasons for the proposed dissolution of the joint vocational school district, shall set forth a plan for the equitable adjustment, division, and disposition of the assets, property, debts, and obligations of the joint vocational school district, and shall provide that the tax duplicate of each participating school district shall be bound for and assume its share of the outstanding indebtedness of the joint vocational school district. Upon approval of the resolution by the state board of education, the joint vocational school district shall be dissolved in accordance with the provisions of the resolution.

Effective Date: 10-07-1963



Section 3311.218 - Sharing use of facilities, equipment or funds.

The board of education of a joint vocational school district may enter into a written agreement with the board of trustees of any technical college district, the boundaries of which are coterminous with such joint vocational school district, which agreement may provide for the sharing of use of any physical facility or equipment owned or used by either district. Such agreement may further provide that the joint vocational school district may contribute a portion of its funds for current operating expenses, regardless of whether such funds are derived from a tax levy or otherwise, to the technical college district to be expended by the technical college district for any lawful purpose. The agreement shall require the approval by resolution of both boards and shall be executed by the president and treasurer of both boards. A copy of such agreement shall be filed with the board of regents and a copy shall be filed with the state board of education.

Effective Date: 05-16-1979



Section 3311.22 - Transfer of school district territory.

A governing board of an educational service center may propose, by resolution adopted by majority vote of its full membership, or qualified electors of the area affected equal in number to at least fifty-five per cent of the qualified electors voting at the last general election residing within that portion of a school district, or districts proposed to be transferred may propose, by petition, the transfer of a part or all of one or more local school districts to another local school district or districts within the territory of the educational service center. Such transfers may be made only to local school districts adjoining the school district that is proposed to be transferred, unless the board of education of the district proposed to be transferred has entered into an agreement pursuant to section 3313.42 of the Revised Code, in which case such transfers may be made to any local school district within the territory of the educational service center.

When a governing board of an educational service center adopts a resolution proposing a transfer of school territory it shall forthwith file a copy of such resolution, together with an accurate map of the territory described in the resolution, with the board of education of each school district whose boundaries would be altered by such proposal. A governing board of an educational service center proposing a transfer of territory under the provisions of this section shall at its next regular meeting that occurs not earlier than thirty days after the adoption by the governing board of a resolution proposing such transfer, adopt a resolution making the transfer effective at any time prior to the next succeeding first day of July, unless, prior to the expiration of such thirty-day period, qualified electors residing in the area proposed to be transferred, equal in number to a majority of the qualified electors voting at the last general election, file a petition of referendum against such transfer.

Any petition of transfer or petition of referendum filed under the provisions of this section shall be filed at the office of the educational service center superintendent. The person presenting the petition shall be given a receipt containing thereon the time of day, the date, and the purpose of the petition.

The educational service center superintendent shall cause the board of elections to check the sufficiency of signatures on any petition of transfer or petition of referendum filed under this section and, if found to be sufficient, the superintendent shall present the petition to the educational service center governing board at a meeting of the board which shall occur not later than thirty days following the filing of the petition.

Upon presentation to the educational service center governing board of a proposal to transfer territory as requested by petition of fifty-five per cent of the qualified electors voting at the last general election or a petition of referendum against a proposal of the county board to transfer territory, the governing board shall promptly certify the proposal to the board of elections for the purpose of having the proposal placed on the ballot at the next general or primary election which occurs not less than ninety days after the date of such certification, or at a special election, the date of which shall be specified in the certification, which date shall not be less than ninety days after the date of such certification. Signatures on a petition of transfer or petition of referendum may be withdrawn up to and including the above mentioned meeting of the educational service center governing board only by order of the board upon testimony of the petitioner concerned under oath before the board that the petitioner's signature was obtained by fraud, duress, or misrepresentation.

If a petition is filed with the educational service center governing board which proposes the transfer of a part or all of the territory included in a resolution of transfer previously adopted by the educational service center governing board, no action shall be taken on such petition if within the thirty-day period after the adoption of the resolution of transfer a referendum petition is filed. After the election, if the proposed transfer fails to receive a majority vote, action on such petition shall then be processed under this section as though originally filed under the provisions hereof. If no referendum petition is filed within the thirty-day period after the adoption of the resolution of transfer, no action shall be taken on such petition.

If a petition is filed with the educational service center governing board which proposes the transfer of a part or all of the territory included in a petition previously filed by electors no action shall be taken on such new petition.

Upon certification of a proposal to the board or boards of elections pursuant to this section, the board or boards of elections shall make the necessary arrangements for the submission of such question to the electors of the county or counties qualified to vote thereon, and the election shall be conducted and canvassed and the results shall be certified in the same manner as in regular elections for the election of members of a board of education.

The persons qualified to vote upon a proposal are the electors residing in the district or districts containing territory that is proposed to be transferred. If the proposed transfer be approved by at least a majority of the electors voting on the proposal, the educational service center governing board shall make such transfer at any time prior to the next succeeding first day of July. If the proposed transfer is not approved by at least a majority of the electors voting on the proposal, the question of transferring any property included in the territory covered by the proposal shall not be submitted to electors at any election prior to the first general election the date of which is at least two years after the date of the original election, or the first primary election held in an even-numbered year the date of which is at least two years after the date of the original election. A transfer shall be subject to the approval of the receiving board or boards of education, unless the proposal was initiated by the educational service center governing board, in which case, if the transfer is opposed by the board of education offered the territory, the local board may, within thirty days, following the receipt of the notice of transfer, appeal to the state board of education which shall then either approve or disapprove the transfer.

Following an election upon a proposed transfer initiated by a petition the board of education that is offered territory shall, within thirty days following receipt of the proposal, either accept or reject the transfer.

When an entire school district is proposed to be transferred to two or more school districts and the offer is rejected by any one of the receiving boards of education, none of the territory included in the proposal shall be transferred.

Upon the acceptance of territory by the receiving board or boards of education the educational service center governing board offering the territory shall file with the county auditor and with the state board of education an accurate map showing the boundaries of the territory transferred.

Upon the making of such transfer, the net indebtedness of the former district from which territory was transferred shall be apportioned between the acquiring school district and that portion of the former school district remaining after the transfer in the ratio which the assessed valuation of the territory transferred to the acquiring school district bears to the assessed valuation of the original school district as of the effective date of the transfer. As used in this section "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the school district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption.

If an entire district is transferred, any indebtedness of the former district incurred as a result of a loan made under section 3317.64 of the Revised Code is hereby canceled and such indebtedness shall not be apportioned among any districts acquiring the territory.

Upon the making of any transfer under this section, the funds of the district from which territory was transferred shall be divided equitably by the educational service center governing board between the acquiring district and any part of the original district remaining after the transfer.

If an entire district is transferred the board of education of such district is thereby abolished or if a member of the board of education lives in that part of a school district transferred the member becomes a nonresident of the school district from which the territory was transferred and such member ceases to be a member of the board of education of such district.

The legal title of all property of the board of education in the territory transferred shall become vested in the board of education of the school district to which such territory is transferred.

Subsequent to June 30, 1959, if an entire district is transferred, foundation program moneys accruing to a district accepting school territory under the provisions of this section or former section 3311.22 of the Revised Code, shall not be less, in any year during the next succeeding three years following the transfer, than the sum of the amounts received by the districts separately in the year in which the transfer was consummated.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-29-1995



Section 3311.23 - [Repealed].

Effective Date: 01-01-1958



Section 3311.231 - Transferring local school district territory to adjoining service center or city or exempted village school district.

A governing board of an educational service center may propose, by resolution adopted by majority vote of its full membership, or qualified electors of the area affected equal in number to not less than fifty-five per cent of the qualified electors voting at the last general election residing within that portion of a school district proposed to be transferred may propose, by petition, the transfer of a part or all of one or more local school districts within the territory of the center to an adjoining educational service center or to an adjoining city or exempted village school district.

A governing board of an educational service center adopting a resolution proposing a transfer of school territory under this section shall file a copy of such resolution together with an accurate map of the territory described in the resolution, with the board of education of each school district whose boundaries would be altered by such proposal. Where a transfer of territory is proposed by a governing board of an educational service center under this section, the governing board shall, at its next regular meeting that occurs not earlier than the thirtieth day after the adoption by the governing board of the resolution proposing such transfer, adopt a resolution making the transfer as originally proposed, effective at any time prior to the next succeeding first day of July, unless, prior to the expiration of such thirty-day period, qualified electors residing in the area proposed to be transferred, equal in number to a majority of the qualified electors voting at the last general election, file a petition of referendum against such transfer.

Any petition of transfer or petition of referendum under the provisions of this section shall be filed at the office of the educational service center superintendent. The person presenting the petition shall be given a receipt containing thereon the time of day, the date, and the purpose of the petition.

The educational service center superintendent shall cause the board of elections to check the sufficiency of signatures on any such petition, and, if found to be sufficient, the superintendent shall present the petition to the educational service center governing board at a meeting of said governing board which shall occur not later than thirty days following the filing of said petition.

The educational service center governing board shall promptly certify the proposal to the board of elections of such counties in which school districts whose boundaries would be altered by such proposal are located for the purpose of having the proposal placed on the ballot at the next general or primary election which occurs not less than ninety days after the date of such certification or at a special election, the date of which shall be specified in the certification, which date shall not be less than ninety days after the date of such certification.

Signatures on a petition of transfer or petition of referendum may be withdrawn up to and including the above mentioned meeting of the educational service center governing board only by order of the governing board upon testimony of the petitioner concerned under oath before the board that the petitioner's signature was obtained by fraud, duress, or misrepresentation.

If a petition is filed with the educational service center governing board which proposes the transfer of a part or all of the territory included either in a petition previously filed by electors or in a resolution of transfer previously adopted by the educational service center governing board, no action shall be taken on such new petition as long as the previously initiated proposal is pending before the governing board or is subject to an election.

Upon certification of a proposal to the board or boards of elections pursuant to this section, the board or boards of elections shall make the necessary arrangements for the submission of such question to the electors of the county or counties qualified to vote thereon, and the election shall be conducted and canvassed and the results shall be certified in the same manner as in regular elections for the election of members of a board of education.

The persons qualified to vote upon a proposal are the electors residing in the district or districts containing territory that is proposed to be transferred. If the proposed transfer is approved by at least a majority of the electors voting on the proposal, the educational service center governing board shall make such transfer at any time prior to the next succeeding first day of July, subject to the approval of the receiving board of education in case of a transfer to a city or exempted village school district, and subject to the approval of the educational service center governing board of the receiving center, in case of a transfer to an educational service center. If the proposed transfer is not approved by at least a majority of the electors voting on the proposal, the question of transferring any property included in the territory covered by the proposal shall not be submitted to electors at any election prior to the first general election the date of which is at least two years after the date of the original election, or the first primary election held in an even-numbered year the date of which is at least two years after the date of the original election.

Where a territory is transferred under this section to a city or exempted village school district, the board of education of such district shall, and where territory is transferred to an educational service center the governing board of such educational service center shall, within thirty days following receipt of the proposal, either accept or reject the transfer.

Where a governing board of an educational service center adopts a resolution accepting territory transferred to the educational service center under the provisions of sections 3311.231 and 3311.24 of the Revised Code, the governing board shall, at the time of the adoption of the resolution accepting the territory, designate the school district to which the accepted territory shall be annexed.

When an entire school district is proposed to be transferred to two or more adjoining school districts and the offer is rejected by any one of the receiving boards of education, none of the territory included in the proposal shall be transferred.

Upon the acceptance of territory by the receiving board or boards of education the educational service center governing board offering the territory shall file with the county auditor of each county affected by the transfer and with the state board of education an accurate map showing the boundaries of the territory transferred.

Upon the making of such transfer, the net indebtedness of the former district from which territory was transferred shall be apportioned between the acquiring school district and the portion of the former school district remaining after the transfer in the ratio which the assessed valuation of the territory transferred to the acquiring school district bears to the assessed valuation of the original school district as of the effective date of the transfer. As used in this section "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the school district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption.

If an entire district is transferred, any indebtedness of the former district incurred as a result of a loan made under section 3317.64 of the Revised Code is hereby canceled and such indebtedness shall not be apportioned among any districts acquiring the territory.

Upon the making of any transfer under this section, the funds of the district from which territory was transferred shall be divided equitably by the educational service center governing board, between the acquiring district and any part of the original district remaining after the transfer.

If an entire district is transferred the board of education of such district is thereby abolished or if a member of the board of education lives in that part of a school district transferred the member becomes a nonresident of the school district from which the territory was transferred and such member ceases to be a member of the board of education of such district.

The legal title of all property of the board of education in the territory transferred shall become vested in the board of education of the school district to which such territory is transferred.

If an entire district is transferred, foundation program moneys accruing to a district receiving school territory under the provisions of this section shall not be less, in any year during the next succeeding three years following the transfer, than the sum of the amounts received by the districts separately in the year in which the transfer was consummated.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-29-1995



Section 3311.24 - Transfer of city, exempted village or local school district territory to adjoining district.

(A)

(1) Except as provided in division (B) of this section, the board of education of a city, exempted village, or local school district shall file with the state board of education a proposal to transfer territory from such district to an adjoining city, exempted village, or local school district in any of the following circumstances:

(a) The district board deems the transfer advisable and, if the portion of the district proposed to be transferred is five acres or more, the board has obtained written consent to the transfer from seventy-five per cent of the owners of parcels of real property on the tax duplicate within that portion of the district;

(b) A petition, signed by seventy-five per cent of the qualified electors residing within that portion of a city, exempted village, or local school district proposed to be transferred voting at the last general election, requests such a transfer;

(c) If no qualified electors reside in that portion of the district proposed to be transferred, a petition, signed by seventy-five per cent of the owners of parcels of real property on the tax duplicate within that portion of the district, requests such a transfer.

(2) The board of education of the district in which such proposal originates shall file such proposal, together with a map showing the boundaries of the territory proposed to be transferred, with the state board of education prior to the first day of April in any even-numbered year. The state board of education may, if it is advisable, provide for a hearing in any suitable place in any of the school districts affected by such proposed transfer of territory. The state board of education or its representatives shall preside at any such hearing.

(3) A board of education of a city, exempted village, or local school district that receives a petition of transfer signed by electors of the district under division (A)(1)(b) of this section shall cause the board of elections to check the sufficiency of signatures on the petition. A board of education of a city, exempted village, or local school district that receives written consent or a petition of transfer signed by owners of parcels of real property under division (A)(1)(a) or (c) of this section shall cause the county auditor to check the sufficiency of signatures on the consent or petition.

(4) Not later than the first day of September the state board of education shall either approve or disapprove a proposed transfer of territory filed with it as provided by this section and shall notify, in writing, the boards of education of the districts affected by such proposed transfer of territory of its decision. If the decision of the state board of education is an approval of the proposed transfer of territory then the board of education of the district in which the territory is located shall, within thirty days after receiving the state board of education's decision, adopt a resolution transferring the territory and shall forthwith submit a copy of such resolution to the treasurer of the board of education of the city, exempted village, or local school district to which the territory is transferred. Such transfer shall not be complete however, until:

(a) A resolution accepting the transfer has been passed by a majority vote of the full membership of the board of education of the city, exempted village, or local school district to which the territory is transferred;

(b) An equitable division of the funds and indebtedness between the districts involved has been made by the board of education making the transfer;

(c) A map showing the boundaries of the territory transferred has been filed, by the board of education accepting the transfer, with the county auditor of each county affected by the transfer. When such transfer is complete the legal title of the school property in the territory transferred shall be vested in the board of education or governing board of the school district to which the territory is transferred.

(B) Whenever the transfer of territory pursuant to this section is initiated by a board of education, the board shall, before filing a proposal for transfer with the state board of education under this section, make a good faith effort to negotiate the terms of transfer with any other school district whose territory would be affected by the transfer. Before the state board may hold a hearing on the transfer, or approve or disapprove any such transfer, it must receive the following:

(1) A resolution requesting approval of the transfer passed by the school district submitting the proposal and, if applicable, evidence of the consent of affected property owners to the transfer;

(2) Evidence determined to be sufficient by the state board to show that good faith negotiations have taken place or that the district requesting the transfer has made a good faith effort to hold such negotiations;

(3) If any negotiations took place, a statement signed by all boards that participated in the negotiations, listing the terms agreed on and the points on which no agreement could be reached. Negotiations held pursuant to this section shall be governed by the rules adopted by the state board under division (D) of section 3311.06 of the Revised Code. Districts involved in a transfer under division (B) of this section may agree to share revenues from the property included in the territory to be transferred, establish cooperative programs between the participating districts, and establish mechanisms for the settlement of any future boundary disputes.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 3311.25 - Merger of districts located primarily in same county with population of less than 100,000.

(A) Notwithstanding any other provision of this chapter, two or more city, local, or exempted village school districts whose territory is primarily located within the same county may be merged as provided in this section, if the county has a population of less than one hundred thousand, as determined by the most recent federal decennial census.

(B) A petition may be filed with the board of elections proposing that two or more school districts whose territory is primarily located within a county meeting the qualifications of division (A) of this section form a commission to study the proposed merger of the school districts. The petition may be presented in separate petition papers. Each petition paper shall contain, in concise language, the purpose of the petition and the names of five electors of each school district proposed to be merged to serve as commissioners on the merger study commission. The petition shall be governed by the rules of section 3501.38 of the Revised Code.

A petition filed under this section shall contain signatures of electors of each school district proposed to be merged, numbering not less than ten per cent of the number of electors residing in that district who voted for the office of governor at the most recent general election for that office. The petition shall be filed with the board of elections of the county described by division (A) of this section. The board of elections of the county in which the petition is required to be filed shall ascertain the validity of all signatures on the petition and may require the assistance of boards of elections of other counties if any of the school districts proposed to be merged are located partially in a county other than the one in which the petition is required to be filed.

(C)

(1) If the board of elections of the county in which the petition is required to be filed determines that the petition is sufficient, the board shall submit the following question for the approval or rejection of the electors of each school district proposed to be merged at the next general election occurring at least ninety days after the date the petition is filed: "Shall a commission be established to study the proposed merger of any or all of the school districts in this county and, if a merger is considered desirable, to draw up a statement of conditions for that proposed merger?" The ballot shall include, for each of the school districts proposed to be merged, the names of the five electors identified in the petition, who shall constitute the commissioners on behalf of that district.

(2) If any of the school districts for which merger is proposed are located partially in a county other than the one in which the petition is required to be filed, the board of elections of the county in which the petition is required to be filed shall, if the petition is found to be sufficient, certify the sufficiency of that petition and the statement of the issue to be voted on to the boards of elections of those other counties. The boards of those other counties shall submit the question of merging and the names of candidates to be elected to the commission for the approval or rejection of electors in the portions of the school districts proposed to be merged that are located within their respective counties. Upon the holding of the election, those boards shall certify the results to the board of elections of the county in which the petition is required to be filed.

(D) A petition shall not be deemed insufficient for all school districts proposed to be merged if it contains the signatures of less than ten per cent of the electors who voted for the office of governor at the most recent general election for that office in a particular school district. If the petition contains a sufficient number of signatures and is otherwise determined by the board of elections to be sufficient for at least two school districts proposed to be merged, the board shall submit the question of the proposed merger for the approval or rejection of voters under division (C) of this section in each of the districts for which the petition was determined to be sufficient. The board shall not submit the question of the proposed merger for the approval or rejection of voters under division (C) of this section for any school district for which a petition contains an insufficient number of signatures or for which the board otherwise determines the petition to be insufficient.

(E)

(1) If the question of forming a merger study commission as provided in division (C) of this section is approved by a majority of those voting on it in at least two school districts, the commission shall be established and the five candidates from each school district in which the question was approved shall be elected to the commission to study the proposed merger and to formulate any conditions of any proposed merger if a merger is considered desirable after study by the commission. Any school district that disapproved of the question of forming a merger study commission by a majority of those voting on it shall not be included in, and its proposed candidates shall not be elected to, the commission.

(2) The first meeting of the commission shall be held in the regular meeting place of the board of county commissioners of the county in which the petition is required to be filed, at nine a.m. on the tenth day after the certification of the election by the last of the respective boards of elections to make such certification, unless that day is a Saturday, Sunday, or a holiday, in which case the first meeting shall be held on the next day thereafter that is not a Saturday, Sunday, or holiday. The president of the school board of the school district with the largest population of the districts that approved the question of forming a merger study commission under division (C) of this section shall serve as temporary chairperson until permanent officers are elected. The commission shall immediately elect its own permanent officers and shall proceed to meet as often as necessary to study the proposed merger, determine whether a proposed merger is desirable, and formulate any conditions for any proposed merger. All meetings of the commission shall be subject to the requirements of section 121.22 of the Revised Code.

(3) The conditions for a proposed merger may provide for the election of school board members for the new school district and any other conditions that a majority of the members of the commission from each school district find necessary. The conditions for the proposed merger also may provide that the merger, if approved, shall not become effective until the date on which any required changes in state law necessary for the school district merger to occur become effective.

(4) As soon as the commission determines that a merger is not desirable or finalizes the conditions for a proposed merger, the commission shall report this fact, and the name of each school district proposed for merger in which the majority of the district's commissioners have agreed to the conditions for merger, to the board of elections of each of the counties in which the school districts proposed for merger are located.

The question shall be submitted to the voters in each school district in which the majority of the district's commissioners have agreed to the conditions for merger at the next general election occurring after the commission is elected. The question shall not be submitted to the voters in any school district in which a majority of that district's commissioners have not agreed to the conditions for merger. The board of elections shall not submit the conditions for merger to the voters in any district if the conditions for merger include the merging of any district in which the majority of that district's commissioners have not agreed to the conditions for merger.

The boards of elections shall submit the conditions of proposed merger for the approval or rejection of the electors in the portions of the school districts proposed to be merged within their respective counties. Upon the holding of that election, the boards of elections shall certify the results to the board of elections of the county in which the petition is required to be filed.

Regardless of whether the commission succeeds in reaching agreement, the commission shall cease to exist on the ninetieth day prior to the next general election after the commission is elected.

(F) If the conditions of merger agreed upon by the merger commission are disapproved by a majority of those voting on them in any school district proposed to be merged, the merger shall not occur, unless the conditions of merger provide for a merger to occur without the inclusion of that district and the conditions of merger are otherwise met. No district in which the conditions of merger are disapproved by a majority of those voting on them shall be included in any merger resulting from that election. If the conditions of merger are approved by a majority of those voting on them in each school district proposed to be merged, or if the conditions of merger provide for a merger to occur without the inclusion of one or more districts in which the conditions of merger are disapproved by a majority of those voting on them, the merger shall be effective on the date specified in the conditions of the merger, unless the conditions of merger specify changes required to be made in state law for the merger to occur, in which case the merger shall be effective on the date on which those changes to state law become effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-28-2002



Section 3311.26 - New local school district may be created.

The state board of education may, by resolution adopted by majority vote of its full membership, propose the creation of a new local school district from one or more local school districts or parts thereof, including the creation of a local district with noncontiguous territory from one or more local school districts if one of those districts has entered into an agreement under section 3313.42 of the Revised Code. Such proposal shall include an accurate map showing the territory affected. After the adoption of the resolution, the state board shall file a copy of such proposal with the board of education of each school district whose boundaries would be altered by such proposal.

Upon the creation of a new district under this section, the state board shall at its next regular meeting that occurs not earlier than thirty days after the adoption by the state board of the resolution proposing such creation, adopt a resolution making the creation effective prior to the next succeeding first day of July, unless, prior to the expiration of such thirty-day period, qualified electors residing in the area included in such proposed new district, equal in number to thirty-five per cent of the qualified electors voting at the last general election, file a petition of referendum against the creation of the proposed new district.

A petition of referendum filed under this section shall be filed at the office of the state superintendent of public instruction. The person presenting the petition shall be given a receipt containing thereon the time of day, the date, and the purpose of the petition.

If a petition of referendum is filed, the state board shall, at the next regular meeting of the state board, certify the proposal to the board of elections for the purpose of having the proposal placed on the ballot at the next general or primary election which occurs not less than ninety days after the date of such certification, or at a special election, the date of which shall be specified in the certification, which date shall not be less than ninety days after the date of such certification.

Upon certification of a proposal to the board or boards of elections pursuant to this section, the board or boards of elections shall make the necessary arrangements for the submission of such question to the electors of the county or counties qualified to vote thereon, and the election shall be conducted and canvassed and the results shall be certified in the same manner as in regular elections for the election of members of a board of education.

The persons qualified to vote upon a proposal are the electors residing in the proposed new districts.

If the proposed district be approved by at least a majority of the electors voting on the proposal, the state board shall then create such new district prior to the next succeeding first day of July.

Upon the creation of such district, the indebtedness of each former district becoming in its entirety a part of the new district shall be assumed in full by the new district. Upon the creation of such district, that part of the net indebtedness of each former district becoming only in part a part of the new district shall be assumed by the new district which bears the same ratio to the entire net indebtedness of the former district as the assessed valuation of the part taken by the new district bears to the entire assessed valuation of the former district as fixed on the effective date of transfer. As used in this section, "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the school district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption. Upon the creation of such district, the funds of each former district becoming in its entirety a part of the new district shall be paid over in full to the new district. Upon the creation of such district, the funds of each former district becoming only in part a part of the new district shall be divided equitably by the state board between the new district and that part of the former district not included in the new district as such funds existed on the effective date of the creation of the new district.

The state board shall, following the election, file with the county auditor of each county affected by the creation of a new district an accurate map showing the boundaries of such newly created district.

When a new local school district is so created, a board of education for such newly created district shall be appointed by the state board. The members of such appointed board of education shall hold their office until their successors are elected and qualified. A board of education shall be elected for such newly created district at the next general election held in an odd numbered year occurring more than ninety days after the appointment of the board of education of such newly created district. At such election two members shall be elected for a term of two years and three members shall be elected for a term of four years, and, thereafter, their successors shall be elected in the same manner and for the same terms as members of the board of education of a local school district.

When the new district consists of territory lying in two or more counties, the state board shall determine to which educational service center the new district shall be assigned.

The legal title of all property of the board of education in the territory taken shall become vested in the board of education of the newly created school district.

Foundation program moneys accruing to a district created under the provisions of this section or previous section 3311.26 of the Revised Code, shall not be less, in any year during the next succeeding three years following the creation, than the sum of the amounts received by the districts separately in the year in which the creation of the district became effective.

If, prior to September 26, 2003, a local school district board of education or a group of individuals requests the governing board of an educational service center to consider proposing the creation of a new local school district, the governing board, at any time during the one-year period following the date that request is made, may adopt a resolution proposing the creation of a new local school district in response to that request and in accordance with the first paragraph of the version of this section in effect prior to September 26, 2003. If the governing board so proposes within that one-year period, the governing board may proceed to create the new local school district as it proposed, in accordance with the version of this section in effect prior to September 26, 2003, subject to the provisions of that version authorizing a petition and referendum on the matter.

Consolidations of school districts which include all of the schools of a county and which become effective on or after July 1, 1959, shall be governed and included under this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003



Section 3311.261 - [Repealed].

Effective Date: 09-29-1995



Section 3311.27 - [Repealed].

Effective Date: 01-01-1958



Section 3311.28 - [Repealed].

Effective Date: 09-30-1975



Section 3311.29 - District public schools to maintain all grade levels - dissolution of district - authorization of exceptions.

(A) Except as provided under division (B) or (C) of this section, no school district shall be created and no school district shall exist which does not maintain within such district public schools consisting of grades kindergarten through twelve and any such existing school district not maintaining such schools shall be dissolved and its territory joined with another school district or districts by order of the state board of education if no agreement is made among the surrounding districts voluntarily, which order shall provide an equitable division of the funds, property, and indebtedness of the dissolved school district among the districts receiving its territory. The state board of education may authorize exceptions to school districts where topography, sparsity of population, and other factors make compliance impracticable.

The superintendent of public instruction is without authority to distribute funds under Chapter 3317. of the Revised Code to any school district that does not maintain schools with grades kindergarten through twelve and to which no exception has been granted by the state board of education.

(B) Division (A) of this section does not apply to any joint vocational school district or any cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code.

(C)

(1)

(a) Except as provided in division (C)(3) of this section, division (A) of this section does not apply to any cooperative education school district established pursuant to section 3311.521 of the Revised Code nor to the city, exempted village, or local school districts that have territory within such a cooperative education district.

(b) The cooperative district and each city, exempted village, or local district with territory within the cooperative district shall maintain the grades that the resolution adopted or amended pursuant to section 3311.521 of the Revised Code specifies.

(2) Any cooperative education school district described under division (C)(1) of this section that fails to maintain the grades it is specified to operate shall be dissolved by order of the state board of education unless prior to such an order the cooperative district is dissolved pursuant to section 3311.54 of the Revised Code. Any such order shall provide for the equitable adjustment, division, and disposition of the assets, property, debts, and obligations of the district among each city, local, and exempted village school district whose territory is in the cooperative district and shall provide that the tax duplicate of each city, local, and exempted village school district whose territory is in the cooperative district shall be bound for and assume its share of the outstanding indebtedness of the cooperative district.

(3) If any city, exempted village, or local school district described under division (C)(1) of this section fails to maintain the grades it is specified to operate the cooperative district within which it has territory shall be dissolved in accordance with division (C)(2) of this section and upon that dissolution any city, exempted village, or local district failing to maintain grades kindergarten through twelve shall be subject to the provisions for dissolution in division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1993



Section 3311.30 to 3311.33 - [Repealed].

Effective Date: 01-01-1958



Section 3311.34 - No exempted village school districts to be created.

After June 1, 1954 no exempted village school districts shall be created under section 3311.08 of the Revised Code.

Effective Date: 01-10-1961



Section 3311.341 - [Repealed].

Effective Date: 01-10-1961



Section 3311.35 - [Repealed].

Effective Date: 01-03-1956



Section 3311.36 - [Repealed].

Effective Date: 01-01-1958



Section 3311.37 - State board may propose creation of new district.

The state board of education may conduct studies where there is evidence of need for consolidation of contiguous local, exempted village, or city school districts or parts of such districts. The possibility of making improvements in school district organization as well as the desires of the residents of the affected districts shall be given consideration in such studies and in any recommendations growing out of such studies.

After the adoption of recommendations growing out of any such study, the state board may proceed as follows:

Propose by resolution the creation of a new school district which may consist of all or a part of the territory of two or more contiguous local, exempted village, or city school districts, or any combination of such districts.

The state board shall thereupon file a copy of such proposal with the board of education of each school district whose boundaries would be altered by the proposal and with the governing board of any educational service center in which such school district is located.

The state board may, not less than thirty days following the adoption of the resolution proposing the creation of a new school district certify the proposal to the board of elections of the county or counties in which any of the territory of the proposed district is located, for the purpose of having the proposal placed on the ballot at the next general or primary election occurring not less than ninety days after the certification of such resolution.

If any proposal has been previously initiated pursuant to section 3311.22, 3311.231, or 3311.26 of the Revised Code which affects any of the territory affected by the proposal of the state board, the proposal of the state board shall not be placed on the ballot while the previously initiated proposal is subject to an election.

Upon certification of a proposal to the board of elections of any county pursuant to this section, the board of elections of such county shall make the necessary arrangements for the submission of such question to the electors of the county qualified to vote thereon, and the election shall be counted and canvassed and the results shall be certified in the same manner as in regular elections for the election of members of a board of education.

The electors qualified to vote upon a proposal are the electors residing in the local, exempted village, or city school districts, or parts thereof included in the proposed new school district. If a majority of those voting on the proposal vote in favor thereof, the state board shall create the proposed school district prior to the next succeeding July 1.

Upon the creation of such district, the indebtedness of each former district becoming in its entirety a part of the new district shall be assumed in full by the new district. Upon the creation of such district, the net indebtedness of each original district of which only a part is taken by the new district shall be apportioned between the new district and the original district in the ratio which the assessed valuation of the part taken by the new district bears to the assessed valuation of the original district as of the effective date of the creation of the new district. As used in this section "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the school district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption.

Upon the creation of such district, the funds of each former district becoming in its entirety a part of the new district shall be paid over in full to the new district. Upon the creation of such district the funds of each former district of which only a part is taken by the new district shall be apportioned equitably by the state board between the new district and that part of the original district not included in the new district as such funds existed on the effective date of the creation of the new district.

When the new district consists of territory lying in two or more counties, the state board shall determine to which educational service center the new district shall be assigned.

When a new local school district is so created, the state board shall appoint five electors residing in the district to be the members of the board of education of such district, and such members shall hold office until their successors are elected and qualified. A board of education of such district shall be elected by the electors of the district at the next general election held in an odd numbered year which occurs not less than one hundred five days after the appointment of the initial members of the board. At such election two members shall be elected for a term of two years and three members shall be elected for a term of four years, and thereafter their successors shall be elected in the same manner and for the same terms as members of the board of education of a local school district.

When a new city school district is created, the state board shall determine the number of members which will comprise the board of education of the school district, which number shall not conflict with the number set forth in section 3313.02 of the Revised Code. The state board shall then appoint a like number of persons to be members of the board of education of such district, and said members shall hold office until their successors are elected and qualified. A board of education of such district shall be elected by the electors of the district at the next general election held in an odd numbered year which occurs not less than one hundred five days after the appointment of the initial members of the board. At such election if the number of members of the board is even, one-half of the number shall be elected for two years and one-half for four years. If the number of members of the board is odd, one-half the number less one-half shall be elected for two years and the remaining number shall be elected for four years, and thereafter their successors shall be elected in the manner provided in section 3313.08 of the Revised Code.

Foundation program moneys accruing to a district created under this section shall not be less, in any year during the next succeeding three years following the creation, than the sum of the amounts received by the districts separately in the year in which the creation of the district became effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-29-1995



Section 3311.38 - State board may propose transfers of districts.

The state board of education may conduct, or may direct the superintendent of public instruction to conduct, studies where there is evidence of need for transfer of local, exempted village, or city school districts, or parts of any such districts, to contiguous or noncontiguous local, exempted village, or city school districts. Such studies shall include a study of the effect of any proposal upon any portion of a school district remaining after such proposed transfer. The state board, in conducting such studies and in making recommendations as a result thereof, shall consider the possibility of improving school district organization as well as the desires of the residents of the school districts which would be affected.

(A) After the adoption of recommendations growing out of any such study, or upon receipt of a resolution adopted by majority vote of the full membership of the board of any city, local, or exempted village school district requesting that the entire district be transferred to another city, local, or exempted village school district, the state board may propose by resolution the transfer of territory, which may consist of part or all of the territory of a local, exempted village, or city school district to a contiguous local, exempted village, or city school district.

The state board shall thereupon file a copy of such proposal with the board of education of each school district whose boundaries would be altered by the proposal and with the governing board of any educational service center in which such school district is located.

The state board may, not less than thirty days following the adoption of the resolution proposing the transfer of territory, certify the proposal to the board of elections of the county or counties in which any of the territory of the proposed district is located, for the purpose of having the proposal placed on the ballot at the next general election or at a primary election occurring not less than ninety days after the adoption of such resolution.

If any proposal has been previously initiated pursuant to section 3311.22, 3311.231, or 3311.26 of the Revised Code which affects any of the territory affected by the proposal of the state board, the proposal of the state board shall not be placed on the ballot while the previously initiated proposal is subject to an election.

Upon certification of a proposal to the board of elections of any county pursuant to this section, the board of elections of such county shall make the necessary arrangements for the submission of such question to the electors of the county qualified to vote thereon, and the election shall be counted and canvassed and the results shall be certified in the same manner as in regular elections for the election of members of a board of education.

The electors qualified to vote upon a proposal are the electors residing in the local, exempted village, or city school districts, containing territory proposed to be transferred.

If the proposed transfer be approved by a majority of the electors voting on the proposal, the state board, subject to the approval of the board of education of the district to which the territory would be transferred, shall make such transfer prior to the next succeeding July 1.

(B) If a study conducted in accordance with this section involves a school district with less than four thousand dollars of assessed value for each pupil in the total student count determined under section 3317.03 of the Revised Code, the state board of education, with the approval of the educational service center governing board, and upon recommendation by the state superintendent of public instruction, may by resolution transfer all or any part of such a school district to any city, exempted village, or local school district which has more than twenty-five thousand pupils in average daily membership. Such resolution of transfer shall be adopted only after the board of education of the receiving school district has adopted a resolution approving the proposed transfer. For the purposes of this division, the assessed value shall be as certified in accordance with section 3317.021 of the Revised Code.

(C) Upon the making of a transfer of an entire school district pursuant to this section, the indebtedness of the district transferred shall be assumed in full by the acquiring district and the funds of the district transferred shall be paid over in full to the acquiring district, except that any indebtedness of the transferred district incurred as a result of a loan made under section 3317.64 of the Revised Code is hereby canceled and shall not be assumed by the acquiring district.

(D) Upon the making of a transfer pursuant to this section, when only part of a district is transferred, the net indebtedness of each original district of which only a part is taken by the acquiring district shall be apportioned between the acquiring district and the original district in the ratio which the assessed valuation of the part taken by the acquiring district bears to the assessed valuation of the original district as of the effective date of the transfer. As used in this section "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the school district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption.

(E) Upon the making of a transfer pursuant to this section, when only part of a district is transferred, the funds of the district from which territory was transferred shall be divided equitably by the state board between the acquiring district and that part of the former district remaining after the transfer.

(F) If an entire school district is transferred, the board of education of such district is thereby abolished. If part of a school district is transferred, any member of the board of education who is a legal resident of that part which is transferred shall thereby cease to be a member of that board.

If an entire school district is transferred, foundation program moneys accruing to a district accepting school territory under the provisions of this section shall not be less, in any year during the next succeeding three years following the transfer, than the sum of the amounts received by the districts separately in the year in which the transfer became effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1998



Section 3311.40 - [Repealed].

Effective Date: 09-29-2005



Section 3311.50 - County school financing district.

(A) As used in this section, "county school financing district" means a taxing district consisting of the following territory:

(1) The territory that constitutes the educational service center on the date that the governing board of that educational service center adopts a resolution under division (B) of this section declaring that the territory of the educational service center is a county school financing district, exclusive of any territory subsequently withdrawn from the district under division (D) of this section;

(2) Any territory that has been added to the county school financing district under this section.

A county school financing district may include the territory of a city, local, or exempted village school district whose territory also is included in the territory of one or more other county school financing districts.

(B) The governing board of any educational service center may, by resolution, declare that the territory of the educational service center is a county school financing district. The resolution shall state the purpose for which the county school financing district is created which may be for any one or more of the following purposes:

(1) To levy taxes for the provision of special education by the school districts that are a part of the district, including taxes for permanent improvements for special education;

(2) To levy taxes for the provision of specified educational programs and services by the school districts that are a part of the district, as identified in the resolution creating the district, including the levying of taxes for permanent improvements for those programs and services;

(3) To levy taxes for permanent improvements of school districts that are a part of the district.

The governing board of the educational service center that creates a county school financing district shall serve as the taxing authority of the district and may use educational service center governing board employees to perform any of the functions necessary in the performance of its duties as a taxing authority. A county school financing district shall not employ any personnel.

With the approval of a majority of the members of the board of education of each school district within the territory of the county school financing district, the taxing authority of the financing district may amend the resolution creating the district to broaden or narrow the purposes for which it was created.

A governing board of an educational service center may create more than one county school financing district. If a governing board of an educational service center creates more than one such district, it shall clearly distinguish among the districts it creates by including a designation of each district's purpose in the district's name.

(C) A majority of the members of a board of education of a city, local, or exempted village school district may adopt a resolution requesting that its territory be joined with the territory of any county school financing district. Copies of the resolution shall be filed with the state board of education and the taxing authority of the county school financing district. Within sixty days of its receipt of such a resolution, the county school financing district's taxing authority shall vote on the question of whether to accept the school district's territory as part of the county school financing district. If a majority of the members of the taxing authority vote to accept the territory, the school district's territory shall thereupon become a part of the county school financing district unless the county school financing district has in effect a tax imposed under section 5705.211 of the Revised Code. If the county school financing district has such a tax in effect, the taxing authority shall certify a copy of its resolution accepting the school district's territory to the school district's board of education, which may then adopt a resolution, with the affirmative vote of a majority of its members, proposing the submission to the electors of the question of whether the district's territory shall become a part of the county school financing district and subject to the taxes imposed by the financing district. The resolution shall set forth the date on which the question shall be submitted to the electors, which shall be at a special election held on a date specified in the resolution, which shall not be earlier than ninety days after the adoption and certification of the resolution. A copy of the resolution shall immediately be certified to the board of elections of the proper county, which shall make arrangements for the submission of the proposal to the electors of the school district. The board of the joining district shall publish notice of the election in a newspaper of general circulation in the county once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. Additionally, if the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The question appearing on the ballot shall read:

"Shall the territory within .......... (name of the school district proposing to join the county school financing district) .......... be added to .......... (name) .......... county school financing district, and a property tax for the purposes of ......... (here insert purposes) .......... at a rate of taxation not exceeding .......... (here insert the outstanding tax rate) ........... be in effect for .......... (here insert the number of years the tax is to be in effect or "a continuing period of time," as applicable) ..........?"

If the proposal is approved by a majority of the electors voting on it, the joinder shall take effect on the first day of July following the date of the election, and the county board of elections shall notify the county auditor of each county in which the school district joining its territory to the county school financing district is located.

(D) The board of any city, local, or exempted village school district whose territory is part of a county school financing district may withdraw its territory from the county school financing district thirty days after submitting to the governing board that is the taxing authority of the district and the state board a resolution proclaiming such withdrawal, adopted by a majority vote of its members, but any county school financing district tax levied in such territory on the effective date of the withdrawal shall remain in effect in such territory until such tax expires or is renewed. No board may adopt a resolution withdrawing from a county school financing district that would take effect during the forty-five days preceding the date of an election at which a levy proposed under section 5705.215 of the Revised Code is to be voted upon.

(E) A city, local, or exempted village school district does not lose its separate identity or legal existence by reason of joining its territory to a county school financing district under this section and an educational service center does not lose its separate identity or legal existence by reason of creating a county school financing district that accepts or loses territory under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-29-1995; 05-02-2006



Section 3311.51 - Creation of special education districts - disposition of county school financing district tax levy proceeds.

Nothing in this section or sections 3311.50 and 5705.215 of the Revised Code shall be construed to permit or require the education of children with disabilities other than in the manner required by Chapter 3323. of the Revised Code. To the maximum extent appropriate, children with disabilities shall be educated with nondisabled children. The governing board that is taxing authority of a county school financing district that levies a tax pursuant to section 5705.215 of the Revised Code may, by resolution adopted by majority vote of its members, expend the proceeds of such tax for the benefit of school districts with territory in the county school financing district in accordance with this section and the resolution to levy the tax.

(A) In the case of a district created for special education, as described in division (B)(1) of section 3311.50 of the Revised Code, the proceeds may be expended either:

(1) To pay for operating costs and permanent improvements necessary to implement and maintain special education programs and related services in accordance with a contract or agreement entered into under section 3313.92 or 3323.08 of the Revised Code;

(2) To make grants or otherwise distribute funds to boards of education with territory in the county school financing district for special education programs and related services.

(B) In the case of a district created for the provision of specified educational programs and services as described in division (B)(2) of section 3311.50 of the Revised Code, the proceeds may be expended either:

(1) To pay for operating costs and permanent improvements necessary to implement and maintain specified educational programs in accordance with a contract or agreement entered into under section 3313.812, 3313.842, or division (A)(3) of section 3313.90 of the Revised Code;

(2) To make grants or otherwise distribute funds for those programs to boards of education with territory in the county school financing district.

(C) In the case of a district created for the making of permanent improvements under division (B)(3) of section 3311.50 of the Revised Code, the proceeds shall be expended either:

(1) To pay for the permanent improvements in accordance with a contract entered into under section 3313.92 of the Revised Code;

(2) To make grants or otherwise distribute funds for those permanent improvements to boards of education with territory in the county school financing district.

Effective Date: 09-29-1995; 2007 HB119 09-29-2007



Section 3311.52 - Establishment of cooperative education school district - dissolution of county school financing district.

A cooperative education school district may be established pursuant to divisions (A) to (C) of this section or pursuant to section 3311.521 of the Revised Code.

(A) A cooperative education school district may be established upon the adoption of identical resolutions within a sixty-day period by a majority of the members of the board of education of each city, local, and exempted village school district that is within the territory of a county school financing district.

A copy of each resolution shall be filed with the governing board of the educational service center which created the county school financing district. Upon the filing of the last such resolution, the educational service center governing board shall immediately notify each board of education filing such a resolution of the date on which the last resolution was filed.

Ten days after the date on which the last resolution is filed with the educational service center governing board or ten days after the last of any notices required under division (C) of this section is received by the educational service center governing board, whichever is later, the county school financing district shall be dissolved and the new cooperative education school district and the board of education of the cooperative education school district shall be established.

On the date that any county school financing district is dissolved and a cooperative education school district is established under this section, each of the following shall apply:

(1) The territory of the dissolved district becomes the territory of the new district.

(2) Any outstanding tax levy in force in the dissolved district shall be spread over the territory of the new district and shall remain in force in the new district until the levy expires or is renewed.

(3) Any funds of the dissolved district shall be paid over in full to the new district.

(4) Any net indebtedness of the dissolved district shall be assumed in full by the new district. As used in division (A)(4) of this section, "net indebtedness" means the difference between the par value of the outstanding and unpaid bonds and notes of the dissolved district and the amount held in the sinking fund and other indebtedness retirement funds for their redemption.

When a county school financing district is dissolved and a cooperative education school district is established under this section, the governing board of the educational service center that created the dissolved district shall give written notice of this fact to the county auditor and the board of elections of each county having any territory in the new district.

(B) The resolutions adopted under division (A) of this section shall include all of the following provisions:

(1) Provision that the governing board of the educational service center which created the county school financing district shall be the board of education of the cooperative education school district, except that provision may be made for the composition, selection, and terms of office of an alternative board of education of the cooperative district, which board shall include at least one member selected from or by the members of the board of education of each city, local, and exempted village school district and at least one member selected from or by the members of the educational service center governing board within the territory of the cooperative district;

(2) Provision that the treasurer and superintendent of the educational service center which created the county school financing district shall be the treasurer and superintendent of the cooperative education school district, except that provision may be made for the selection of a treasurer or superintendent of the cooperative district other than the treasurer or superintendent of the educational service center, which provision shall require one of the following:

(a) The selection of one person as both the treasurer and superintendent of the cooperative district, which provision may require such person to be the treasurer or superintendent of any city, local, or exempted village school district or educational service center within the territory of the cooperative district;

(b) The selection of one person as the treasurer and another person as the superintendent of the cooperative district, which provision may require either one or both such persons to be treasurers or superintendents of any city, local, or exempted village school districts or educational service center within the territory of the cooperative district.

(3) A statement of the educational program the board of education of the cooperative education school district will conduct, including but not necessarily limited to the type of educational program, the grade levels proposed for inclusion in the program, the timetable for commencing operation of the program, and the facilities proposed to be used or constructed to be used by the program;

(4) A statement of the annual amount, or the method for determining that amount, of funds or services or facilities that each city, local, and exempted village school district within the territory of the cooperative district is required to pay to or provide for the use of the board of education of the cooperative education school district;

(5) Provision for adopting amendments to the provisions of divisions (B)(2) to (4) of this section.

(C) If the resolutions adopted under division (A) of this section provide for a board of education of the cooperative education school district that is not the governing board of the educational service center that created the county school financing district, each board of education of each city, local, or exempted village school district and the governing board of the educational service center within the territory of the cooperative district shall, within thirty days after the date on which the last resolution is filed with the educational service center governing board under division (A) of this section, select one or more members of the board of education of the cooperative district as provided in the resolutions filed with the educational service center governing board. Each such board shall immediately notify the educational service center governing board of each such selection.

(D) Except for the powers and duties in this chapter and Chapters 124., 3317., 3318., 3323., and 3331. of the Revised Code, a cooperative education school district established pursuant to divisions (A) to (C) of this section or pursuant to section 3311.521 of the Revised Code has all the powers of a city school district and its board of education has all the powers and duties of a board of education of a city school district with respect to the educational program specified in the resolutions adopted under division (A) of this section. All laws applicable to a city school district or the board of education or the members of the board of education of a city school district, except such laws in this chapter and Chapters 124., 3317., 3318., 3323., and 3331. of the Revised Code, are applicable to a cooperative education school district and its board.

The treasurer and superintendent of a cooperative education school district shall have the same respective duties and powers as a treasurer and superintendent of a city school district, except for any powers and duties in this chapter and Chapters 124., 3317., 3318., 3323., and 3331. of the Revised Code.

(E) For purposes of this title, any student included in the formula ADM certified for any city, exempted village, or local school district under section 3317.03 of the Revised Code by virtue of being counted, in whole or in part, in the average daily membership of a cooperative education school district under division (A)(2)(f) of that section shall be construed to be enrolled both in that city, exempted village, or local school district and in that cooperative education school district. This division shall not be construed to mean that any such individual student may be counted more than once for purposes of determining the average daily membership of any one school district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998



Section 3311.521 - Cooperative education school district for purpose of operating joint high school.

(A) The boards of education of any two or more contiguous city, exempted village, or local school districts may establish a cooperative education school district in accordance with this section for the purpose of operating a joint high school in lieu of each of such boards operating any high school. Such a cooperative education school district shall only be established pursuant to the adoption of identical resolutions in accordance with this section within a sixty-day period by a majority of the members of the board of education of all such boards. Upon the adoption of all such resolutions, a copy of each resolution shall be filed with the state board of education. The territory of any cooperative education school district established pursuant to this section shall consist of the territory of all of the school districts whose boards of education adopt identical resolutions under this section.

(B) Any resolutions adopted under division (A) of this section shall include all of the following:

(1) Provision for the date on which the cooperative district will be created, which date shall be the first day of July in the year specified in the resolution;

(2) Provision for the composition, selection, and terms of office of the board of education of the cooperative district, which provision shall include but not necessarily be limited to both of the following:

(a) A requirement that the board include at least two members selected from or by the members of the board of education of each city, local, and exempted village school district within the territory of the cooperative district;

(b) Specification of the date by which the initial members of the board must be selected, which date shall be the same as the date specified pursuant to division (B)(1) of this section.

(3) Provision for the selection of a superintendent and treasurer of the cooperative school district, which provision shall require one of the following:

(a) The selection of one person as both the superintendent and treasurer of the cooperative district, which provision may require such person to be the superintendent or treasurer of any city, local, or exempted village school district within the territory of the cooperative district;

(b) The selection of one person as the superintendent and another person as the treasurer of the cooperative district, which provision may require either one or both such persons to be superintendents or treasurers of any city, local, or exempted village school district within the territory of the cooperative district.

(4) A statement of the high school education program the board of education of the cooperative education school district will conduct in lieu of any high school education program being operated by the boards of education of the city, local, and exempted village school districts within the territory of the cooperative district, which statement shall include but not necessarily be limited to the high school grade levels to be operated in the program, the timetable for commencing operation of the program, and the facilities proposed to be used or constructed to be used by the program;

(5) A statement that the boards of education of the city, local, and exempted village school districts within the territory of the cooperative district will not operate any high school education program for the grade levels operated by the cooperative district;

(6) A statement of how special education and related services will be provided in accordance with Chapter 3323. of the Revised Code to the children with disabilities who are identified by each city, exempted village, or local school district with territory in the cooperative district and who are in the grade levels to be operated by the cooperative district;

(7) A statement of how transportation of students to and from school will be provided in the cooperative district, which statement shall include but not be necessarily limited to both of the following:

(a) How special education students will be transported as required by their individualized education program adopted pursuant to section 3323.08 of the Revised Code;

(b) Whether transportation to and from school will be provided to any other students of the cooperative district and, if so, the manner in which this transportation will be provided.

(8) A statement of the annual amount, or the method for determining the annual amount, of funds or services or facilities that each city, local, and exempted village school district is required to pay to or provide for the use of the board of education of the cooperative education school district;

(9) Provision for adopting amendments to the provisions adopted pursuant to divisions (B)(3) to (8) of this section, which provision shall require that any such amendments comply with divisions (B)(3) to (8) of this section.

(C) Upon the adoption of identical resolutions in accordance with this section, the cooperative education school district and board of education of that district specified in and selected in accordance with such resolutions shall be established on the date specified in the resolutions. Upon the establishment of the district and board, the board of the cooperative district shall give written notice of the creation of the district to the county auditor and the board of elections of each county having any territory in the new district.

Effective Date: 07-01-1993; 2007 HB119 09-29-2007



Section 3311.53 - Resolution proposing to become part of cooperative education school district.

(A)

(1) The board of education of any city, local, or exempted village school district that wishes to become part of a cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code may adopt a resolution proposing to become a part of the cooperative education school district.

(2) The board of education of any city, local, or exempted village school district that is contiguous to a cooperative education school district established pursuant to section 3311.521 of the Revised Code and that wishes to become part of that cooperative district may adopt a resolution proposing to become part of that cooperative district.

(B) If, after the adoption of a resolution in accordance with division (A) of this section, the board of education of the cooperative education school district named in that resolution also adopts a resolution accepting the new district, the board of the district wishing to become part of the cooperative district shall advertise a copy of the cooperative district board's resolution in a newspaper of general circulation in the school district proposing to become a part of the cooperative education school district once each week for two weeks, or as provided in section 7.16 of the Revised Code, immediately following the date of the adoption of the resolution. The resolution shall become legally effective on the sixtieth day after its adoption, unless prior to the expiration of that sixty-day period qualified electors residing in the school district proposed to become a part of the cooperative education school district equal in number to a majority of the qualified electors voting at the last general election file with the board of education a petition of remonstrance against the transfer. If the resolution becomes legally effective, both of the following shall apply:

(1) The resolution that established the cooperative education school district pursuant to divisions (A) to (C) of section 3311.52 or section 3311.521 of the Revised Code shall be amended to reflect the addition of the new district to the cooperative district.

(2) The board of education of the cooperative education school district shall give written notice of this fact to the county auditor and the board of elections of each county in which the school district becoming a part of the cooperative education school district has territory. Any such county auditor shall thereupon have any outstanding levy for building purposes, bond retirement, or current expenses in force in the cooperative education school district spread over the territory of the school district becoming a part of the cooperative education school district.

(C) If the board of education of the cooperative education school district is not the governing board of an educational service center, the board of education of the cooperative education school district shall, on the addition of a city, local, or exempted village school district to the district pursuant to this section, submit to the state board of education a proposal to enlarge the membership of the board. In the case of a cooperative district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code, the proposal shall add one or more persons to the district's board, at least one of whom shall be a member of or selected by the board of education of the additional school district, and shall specify the term of each such additional member. In the case of a cooperative district established pursuant to section 3311.521 of the Revised Code, the proposal shall add two or more persons to the district's board, at least two of whom shall be a member of or selected by the board of education of the additional school district, and shall specify the term of each such additional member. On approval by the state board of education, the additional members shall be added to the cooperative education school district board of education.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1995



Section 3311.54 - Resolution requesting dissolution of cooperative education district.

Upon approval by a majority of the full membership of the board of education of a cooperative education school district, or upon the receipt of resolutions formally adopted by a majority of the boards of education of the city, local, and exempted village school districts whose territory is in the cooperative education school district, the board of education of the cooperative education school district shall adopt and send to the state board of education a resolution requesting the dissolution of the cooperative education school district. The resolution shall state the reasons for the proposed dissolution, shall set forth a plan for the equitable adjustment, division, and disposition of the assets, property, debts, and obligations of the district among the city, local, and exempted village school districts whose territory is in the district, and shall provide that the tax duplicate of each city, local, and exempted village school district whose territory is in the district shall be bound for and assume its share of the outstanding indebtedness of the cooperative education school district. Upon approval of the resolution by the state board of education, the cooperative education school district shall be dissolved in accordance with the provisions of the resolution. The state board of education shall immediately provide a copy of any approved resolution to the county auditor and the board of elections of each county that had any territory in the dissolved district. Each such county auditor shall thereupon make in accordance with that resolution any changes required in the tax duplicate of each city, local, and exempted village school district whose territory was in the dissolved district.

Effective Date: 04-16-1993



Section 3311.71 - Members of new municipal school district board to be appointed by mayor - candidates selected by nominating panel.

(A) As used in this section and in sections 3311.72 to 3311.87 of the Revised Code:

(1) "Municipal school district" means a school district that is or has ever been under a federal court order requiring supervision and operational, fiscal, and personnel management of the district by the state superintendent of public instruction.

(2) "Mayor" means the mayor of the municipal corporation containing the greatest portion of a municipal school district's territory.

(B) Whenever any municipal school district is released by a federal court from an order requiring supervision and operational, fiscal, and personnel management of the district by the state superintendent, the management and control of that district shall be assumed, effective immediately, by a new nine-member board of education. Members of the new board shall be appointed by the mayor, who shall also designate one member as the chairperson of the board. In addition to the rights, authority, and duties conferred upon the chairperson by sections 3311.71 to 3311.87 of the Revised Code, the chairperson shall have all the rights, authority, and duties conferred upon the president of a board of education by the Revised Code that are not inconsistent with sections 3311.71 to 3311.87 of the Revised Code.

(C) No school board member shall be appointed by the mayor pursuant to division (B) of this section until the mayor has received a slate of at least eighteen candidates nominated by a municipal school district nominating panel, at least three of whom reside in the municipal school district but not in the municipal corporation containing the greatest portion of the district's territory. The municipal school district nominating panel shall be initially convened and chaired by the state superintendent of public instruction, who shall serve as a nonvoting member for the first two years of the panel's existence, and shall consist of eleven persons selected as follows:

(1) Three parents or guardians of children attending the schools of the municipal school district appointed by the district parent-teacher association, or similar organization selected by the state superintendent;

(2) Three persons appointed by the mayor;

(3) One person appointed by the president of the legislative body of the municipal corporation containing the greatest portion of the municipal school district's territory;

(4) One teacher appointed by the collective bargaining representative of the school district's teachers;

(5) One principal appointed through a vote of the school district's principals, which vote shall be conducted by the state superintendent;

(6) One representative of the business community appointed by an organized collective business entity selected by the mayor;

(7) One president of a public or private institution of higher education located within the municipal school district appointed by the state superintendent of public instruction.

The municipal school district nominating panel shall select one of its members as its chairperson commencing two years after the date of the first meeting of the panel, at which time the state superintendent of public instruction shall no longer convene or chair the panel. Thereafter, the panel shall meet as necessary to make nominations at the call of the chairperson. All members of the panel shall serve at the pleasure of the appointing authority. Vacancies on the panel shall be filled in the same manner as the initial appointments.

(D) No individual shall be appointed by the mayor pursuant to division (B) or (F) of this section unless the individual has been nominated by the nominating panel, resides in the school district, and holds no elected public office. At any given time, four of the nine members appointed by the mayor to serve on the board pursuant to either division (B) or (F) of this section shall have displayed, prior to appointment, significant expertise in either the education field, finance, or business management. At all times at least one member of the board shall be an individual who resides in the municipal school district but not in the municipal corporation containing the greatest portion of the district's territory.

(E) The terms of office of all members appointed by the mayor pursuant to division (B) of this section shall expire on the next thirtieth day of June following the referendum election required by section 3311.73 of the Revised Code. The mayor may, with the advice and consent of the nominating panel, remove any member appointed pursuant to that division or division (F) of this section for cause.

(F) If the voters of the district approve the continuation of an appointed board at the referendum election required by section 3311.73 of the Revised Code, the mayor shall appoint the members of a new board from a slate prepared by the nominating panel in the same manner as the initial board was appointed pursuant to divisions (B), (C), and (D) of this section. Five of the members of the new board shall be appointed to four-year terms and the other four shall be appointed to two-year terms, each term beginning on the first day of July. Thereafter, the mayor shall appoint members to four-year terms in the same manner as described in divisions (B), (C), and (D) of this section. The minimum number of individuals who shall be on the slate prepared by the nominating panel for this purpose shall be at least twice the number of members to be appointed, including at least two who reside in the municipal school district but not in the municipal corporation containing the greatest portion of the district's territory.

(G) In addition to the nine members appointed by the mayor, the boards appointed pursuant to divisions (B) and (F) of this section shall include the following nonvoting ex officio members:

(1) If the main campus of a state university specified in section 3345.011 of the Revised Code is located within the municipal school district, the president of the university or the president's designee;

(2) If any community college has its main branch located within the district, the president of the community college that has the largest main branch within the district, or the president's designee.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 11-12-1997



Section 3311.72 - Submission of resignations by current administrators.

This section does not apply to any principal, assistant principal, or other administrator who is employed to perform administrative functions primarily within one school building.

(A) On the effective date of the assumption of control of a municipal school district by the new board of education pursuant to division (B) of section 3311.71 of the Revised Code, the treasurer, business manager, superintendent, assistant superintendents, and other administrators of the school district shall submit their resignations to the board. As used in this section, "other administrator" has the same meaning as in section 3319.02 of the Revised Code.

(B) Notwithstanding Chapter 3319. of the Revised Code:

(1) Until thirty months after the date of the assumption of control of a municipal school district by a board pursuant to division (B) of section 3311.71 of the Revised Code, the mayor shall appoint the chief executive officer and fill any vacancies occurring in that position.

(2) After the board appointed pursuant to division (B) of section 3311.71 of the Revised Code has been in control of a municipal school district for thirty months, the mayor shall appoint the chief executive officer and fill any vacancies occurring in that position, with the concurrence of the board.

(3) After the first date of the assumption of control of a municipal school district by a board pursuant to division (F) of section 3311.71 of the Revised Code, the board shall appoint the chief executive officer and fill any vacancies occurring in that position, with the concurrence of the mayor.

(4) An individual appointed to the position of chief executive officer under division (B)(1), (2), or (3) of this section shall have a contract with the school district that includes such terms and conditions of employment as are agreeable to the board and the appointee, except that each such contract shall contain a provision stating that, unless the individual chooses to terminate the contract at a prior time:

(a) During the first thirty months after the date of the assumption of control of the municipal school district by the board pursuant to division (B) of section 3311.71 of the Revised Code, the individual will serve at the pleasure of the mayor;

(b) Beginning thirty months after the date of assumption of control, the individual will serve at the pleasure of the board, with the mayor's concurrence required for removal.

(C) The chief executive officer shall appoint a chief financial officer, a chief academic officer, a chief operating officer, and a chief communications officer and any other administrators for the district as the chief executive officer shall determine to be necessary. The chief executive officer shall also appoint ombudspersons who shall answer questions and seek to resolve problems and concerns raised by parents and guardians of children attending district schools. The chief executive officer shall appoint a sufficient number of ombudspersons to serve the needs of the parents and guardians.

A municipal school district is not required to have a superintendent appointed pursuant to section 3319.01 of the Revised Code or a treasurer elected pursuant to section 3313.22 of the Revised Code. In addition to the rights, authority, and duties conferred upon the chief executive officer and chief financial officer in sections 3311.71 to 3311.87 of the Revised Code, the chief executive officer and the chief financial officer shall have all of the rights, authority, and duties conferred upon the superintendent of a school district and the treasurer of a board of education, respectively, by the Revised Code that are not inconsistent with sections 3311.71 to 3311.87 of the Revised Code.

(D) Notwithstanding Chapters 124. and 3319. of the Revised Code, an individual appointed to an administrative position in a municipal school district by its chief executive officer shall have a contract with the school district that includes such terms and conditions of employment as are agreeable to the chief executive officer and the appointee, except that each such contract shall contain a provision stating that, unless the appointee chooses to terminate the contract at a prior time, the appointee will serve at the pleasure of the chief executive officer.

(E) The chief executive officer shall also contract for or employ such consultants, counsel, or other outside parties as in the chief executive officer's reasonable judgment shall be necessary to design, implement, or evaluate the plan required by section 3311.74 of the Revised Code and to properly operate the school district, subject to appropriations by the board.

(F) Notwithstanding section 3301.074 and Chapter 3319. of the Revised Code, no person appointed under this section shall be required to hold any license, certificate, or permit.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 11-12-1997



Section 3311.73 - Election on whether mayor shall continue to appoint board members - election of new board.

(A) No later than ninety days before the general election held in the first even-numbered year occurring at least four years after the date it assumed control of the municipal school district pursuant to division (B) of section 3311.71 of the Revised Code, the board of education appointed under that division shall notify the board of elections of each county containing territory of the municipal school district of the referendum election required by division (B) of this section.

(B) At the general election held in the first even-numbered year occurring at least four years after the date the new board assumed control of a municipal school district pursuant to division (B) of section 3311.71 of the Revised Code, the following question shall be submitted to the electors residing in the school district:

"Shall the mayor of ..... (here insert the name of the applicable municipal corporation) continue to appoint the members of the board of education of the ..... (here insert the name of the municipal school district)?"

The board of elections of the county in which the majority of the school district's territory is located shall make all necessary arrangements for the submission of the question to the electors, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the district for the election of county officers, provided that in any such election in which only part of the electors of a precinct are qualified to vote, the board of elections may assign voters in such part to an adjoining precinct. Such an assignment may be made to an adjoining precinct in another county with the consent and approval of the board of elections of such other county. Notice of the election shall be published in a newspaper of general circulation in the school district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall state the question on which the election is being held. The ballot shall be in the form prescribed by the secretary of state. Costs of submitting the question to the electors shall be charged to the municipal school district in accordance with section 3501.17 of the Revised Code.

(C) If a majority of electors voting on the issue proposed in division (B) of this section approve the question, the mayor shall appoint a new board on the immediately following first day of July pursuant to division (F) of section 3311.71 of the Revised Code.

(D) If a majority of electors voting on the issue proposed in division (B) of this section disapprove the question, a new seven-member board of education shall be elected at the next regular election occurring in November of an odd-numbered year. At such election, four members shall be elected for terms of four years and three members shall be elected for terms of two years. Thereafter, their successors shall be elected in the same manner and for the same terms as members of boards of education of a city school district. All members of the board of education of a municipal school district appointed pursuant to division (B) of section 3311.71 of the Revised Code shall continue to serve after the end of the terms to which they were appointed until their successors are qualified and assume office in accordance with section 3313.09 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-12-1997; 05-02-2006



Section 3311.74 - Goals and accountability standards - plan to measure student academic performance - report - public awareness campaign.

(A) The board of education of a municipal school district, in consultation with the department of education, shall set goals for the district's educational, financial, and management progress and establish accountability standards with which to measure the district's progress.

(B)

(1) The chief executive officer of a municipal school district shall develop, implement, and regularly update a plan to measure student academic performance at each school within the district. The plan developed by the chief executive officer shall include a component that requires the parents or guardians of students who attend the district's schools to attend, prior to the fifteenth day of December each year, at least one parent-teacher conference or similar event held by the school the student attends to provide an opportunity for the parents and guardians to meet the student's teachers, discuss expectations for the student, discuss the student's performance, and foster communication between home and school.

(2) Where measurements demonstrate that students in particular schools are not achieving, or are not improving their achievement levels at an acceptable rate, the plan shall contain provisions requiring the chief executive officer, with the concurrence of the board, to take corrective action within those schools, including, but not limited to, reallocation of academic and financial resources, reassignment of staff, redesign of academic programs, adjusting the length of the school year or school day, and deploying additional assistance to students.

(3) Prior to taking corrective action pursuant to the plan, the chief executive officer shall first identify which schools are in need of corrective action, what corrective action is warranted at each school, and when the corrective action should be implemented. Collectively, these items shall be known as the "corrective plan." The corrective plan is not intended to be used as a cost savings measure; rather, it is intended to improve student performance at targeted schools.

Immediately after developing the corrective plan, the chief executive officer and the presiding officer of each labor organization whose members will be affected by the corrective plan shall each appoint up to four individuals to form one or more corrective action teams. The corrective action teams, within the timelines set by the chief executive officer for implementation of the corrective plan, shall collaborate with the chief executive officer and, where there are overlapping or mutual concerns, with other corrective action teams to make recommendations to the chief executive officer on implementation of the corrective plan.

If the chief executive officer disagrees with all or part of the recommendations of a corrective action team, or if a corrective action team fails to make timely recommendations on the implementation of all or part of the corrective plan, the chief executive officer may implement the corrective plan in the manner in which the chief executive officer determines to be in the best interest of the students, consistent with the timelines originally established.

The chief executive officer and any corrective action team are not bound by the applicable provisions of collective bargaining agreements in developing recommendations for and implementing the corrective plan.

(4) Notwithstanding anything to the contrary in Chapter 4117. of the Revised Code, the content and implementation of the corrective plan prevail over any conflicting provision of a collective bargaining agreement entered into on or after the effective date of this amendment.

(C) Annually the chief executive officer shall issue a report to residents of the district that includes results of achievement measurements made under division (B)(1) of this section and delineates the nature of any reforms and corrective actions being taken in response to any failure to achieve at an acceptable level or rate. The report shall also contain descriptions of efforts undertaken to improve the overall quality or efficiency of operation of the district, shall list the source of all district revenues, and shall contain a description of all district expenditures during the preceding fiscal year.

(D) The chief executive officer shall implement a public awareness campaign to keep the parents and guardians of the district's students informed of the changes being implemented within the district. The campaign may include such methods as community forums, letters, and brochures. It shall include annual distribution to all parents and guardians of an information card specifying the names and business addresses and telephone numbers of the ombudspersons appointed under section 3311.72 of the Revised Code and other employees of the district board of education who may serve as information resources for parents and guardians.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 11-12-1997



Section 3311.741 - Measuring performance of municipal school district.

(A) This section applies only to a municipal school district in existence on July 1, 2012.

(B) Not later than December 1, 2012, the board of education of each municipal school district to which this section applies shall submit to the superintendent of public instruction an array of measures to be used in evaluating the performance of the district. The measures shall assess at least overall student achievement, student progress over time, the achievement and progress over time of each of the applicable categories of students described in division (F) of section 3302.03 of the Revised Code, and college and career readiness. The state superintendent shall approve or disapprove the measures by January 15, 2013. If the measures are disapproved, the state superintendent shall recommend modifications that will make the measures acceptable.

(C) Beginning with the 2012-2013 school year, the board annually shall establish goals for improvement on each of the measures approved under division (B) of this section. The school district's performance data for the 2011-2012 school year shall be used as a baseline for determining improvement.

(D) Not later than October 1, 2013, and by the first day of October each year thereafter, the board shall issue a report describing the school district's performance for the previous school year on each of the measures approved under division (B) of this section and whether the district has met each of the improvement goals established for that year under division (C) of this section. The board shall provide the report to the governor, the superintendent of public instruction, and, in accordance with section 101.68 of the Revised Code, the general assembly.

(E) Not later than November 15, 2017, the superintendent of public instruction shall evaluate the school district's performance based on the measures approved under division (B) of this section and shall issue a report to the governor and general assembly.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.742 - Municipal school district student advisory committees.

(A) As used in this section, "partnering community school" means a community school established under Chapter 3314. of the Revised Code that is located within the territory of a municipal school district and that either is sponsored by the district or is a party to an agreement with the district whereby the district and the community school endorse each other's programs.

(B) The board of education of each municipal school district and the governing authority of each partnering community school shall require each of its schools offering grades nine to twelve to establish a student advisory committee to make recommendations as prescribed in this division. The principal of the school and, if applicable, representatives of the teachers' labor organization who are employed in the school shall determine the composition of the committee and the process for selecting committee members, which shall allow for all students enrolled in the school to be informed about, and involved in, member selection.

The committee shall make regular recommendations, but at least semiannually, regarding the following:

(1) Strategies to improve teaching and learning at the school;

(2) How to use technology in the classroom to engage students in the learning process;

(3) Strategies to encourage high-achieving students to work with underperforming students to improve the school's academic culture and graduation rate;

(4) Ways in which students may improve the behavior of other students and reduce incidents of bullying and other disruptive conduct;

(5) Procedures for monitoring the progress of the changes implemented;

(6) Any other issues requested by school personnel or the board or governing authority.

(C) The student advisory committee shall provide copies of its recommendations to the district chief executive officer, the school principal, and, if applicable, the person designated to be the representative of the teachers' labor organization for the school. The board or governing authority shall post the recommendations on the district's or school's web site.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.75 - Funds kept separate - purchases.

(A) A board of education appointed by the mayor pursuant to division (B) or (F) of section 3311.71 of the Revised Code shall have no right, title, or interest in the funds or property of any municipal corporation. The budgets of the municipal school district and the municipal corporation shall be estimated, planned, and financed separately. At no time shall any funds of the school district and the municipal corporation be commingled in any manner and all school district funds and accounts shall be maintained and accounted for totally independently of any funds and accounts of the municipal corporation.

(B) The board of a municipal school district shall adopt and follow procedures for the award of all contracts for supplies or services involving the expenditure of fifty thousand dollars or more in any one fiscal year after a competitive bid or request for proposal process. This division is supplemental to section 3313.46 of the Revised Code. This division does not apply to contracts of employment or to contracts for professional services; to contracts for the security and protection of school property; in cases of urgent necessity as determined by two-thirds vote of the board; or in any of the situations described in division (B) of section 3313.46 of the Revised Code to which the bid process of division (A) of that section does not apply.

Effective Date: 11-12-1997



Section 3311.751 - Disposition of proceeds from sale of real estate by municipal school district.

Notwithstanding division (F) of section 5705.10 of the Revised Code, if a municipal school district board of education sells real property that it owns in its corporate capacity, moneys received from the sale may be paid into the general fund of the district, as long as all of the following conditions are satisfied:

(A) The district has owned the real property for at least ten years.

(B) The real property and any improvements to that real property were not acquired with the proceeds of public obligations, as defined in section 133.01 of the Revised Code, of the district that are outstanding at the time of the sale.

(C) The deposit of those moneys in that manner is not prohibited by any agreements the district board has entered into with the Ohio school facilities commission.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.76 - Rule exemptions.

(A) Notwithstanding Chapters 3302. and 3317. of the Revised Code, upon written request of the district chief executive officer, the state superintendent of public instruction may exempt a municipal school district from any rules adopted under Title XXXIII of the Revised Code except for any rule adopted under Chapter 3307. or 3309., sections 3319.07 to 3319.21, or Chapter 3323. of the Revised Code, and may authorize a municipal school district to apply funds allocated to the district under Chapter 3317. of the Revised Code, except those specifically allocated to purposes other than current expenses, to the payment of debt charges on the district's public obligations. The request must specify the provisions from which the district is seeking exemption or the application of funds requested and the reasons for the request. The state superintendent shall approve the request if the superintendent finds the requested exemption or application of funds is in the best interest of the district's students. The superintendent shall approve or disapprove the request within thirty days and shall notify the district board and the district chief executive officer of approval or reasons for disapproving the request.

(B) The board of education of a municipal school district may apply for an exemption from specific statutory provisions or rules under section 3302.07 of the Revised Code.

(C) In addition to the rights, authority, and duties conferred upon a municipal school district and its board of education in sections 3311.71 to 3311.87 of the Revised Code, a municipal school district and its board shall have all of the rights, authority, and duties conferred upon a city school district and its board by law that are not inconsistent with sections 3311.71 to 3311.87 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-12-1997



Section 3311.77 - Laws governing municipal school districts; teacher contracts.

Notwithstanding any provision of the Revised Code to the contrary, and except as otherwise specified in division (G)(1) of this section, a municipal school district shall be subject to this section instead of section 3319.08 of the Revised Code. Section 3319.0811 of the Revised Code shall not apply to the district.

(A) The board of education of each municipal school district shall enter into written contracts for the employment and re-employment of all teachers. Contracts for the employment of teachers shall be of three types, limited contracts, extended limited contracts, and continuing contracts. If the board authorizes compensation in addition to the salary paid under section 3311.78 of the Revised Code for the performance of duties by a teacher that are in addition to the teacher's regular teaching duties, the board shall enter into a supplemental written contract with each teacher who is to perform additional duties. Such supplemental written contracts shall be limited contracts. Such written contracts and supplemental written contracts shall set forth the teacher's duties and shall specify the salaries and compensation to be paid for regular teaching duties and additional teaching duties, respectively.

If the board adopts a motion or resolution to employ a teacher under a limited contract or extended limited contract, or under a continuing contract pursuant to division (E) of this section, and the teacher accepts such employment, the failure of such parties to execute a written contract shall not void such employment contract.

(B) Teachers shall be paid for all time lost when the schools in which they are employed are closed due to an epidemic or other public calamity, and for time lost due to illness or otherwise for not less than five days annually as authorized by regulations which the board shall adopt.

(C) The term of a limited contract for a teacher shall not exceed the following:

(1) Five years, in the case of a contract entered into prior to the effective date of this section;

(2) A term as authorized in division (D) of this section, in the case of a contract entered into on or after the effective date of this section.

(D) The term of an initial limited contract for a teacher described in division (C)(2) of this section shall not exceed two years. Any subsequent limited contract entered into with that teacher shall not exceed five years.

(E) A continuing contract is a contract that remains in effect until the teacher resigns, elects to retire, or is retired pursuant to former section 3307.37 of the Revised Code, or until it is terminated or suspended and shall be granted only to teachers who have provided notice of their eligibility by the fifteenth day of September of the year the teacher becomes eligible for a continuing contract and who have met one of the following criteria:

(1) The teacher holds a professional, permanent, or life teacher's certificate;

(2) The teacher meets the following conditions:

(a) The teacher was initially issued a teacher's certificate or educator license prior to January 1, 2011.

(b) The teacher holds a professional educator license issued under section 3319.22 or 3319.222 or former section 3319.22 of the Revised Code or a senior professional educator license or lead professional educator license issued under section 3319.22 of the Revised Code.

(c) The teacher has completed the applicable one of the following:

(i) If the teacher did not hold a master's degree at the time of initially receiving a teacher's certificate under former law or an educator license, thirty semester hours of coursework in the area of licensure or in an area related to the teaching field since the initial issuance of such certificate or license, as specified in rules which the state board of education shall adopt;

(ii) If the teacher held a master's degree at the time of initially receiving a teacher's certificate under former law or an educator license, six semester hours of graduate coursework in the area of licensure or in an area related to the teaching field since the initial issuance of such certificate or license, as specified in rules which the state board shall adopt.

(3) The teacher meets the following conditions:

(a) The teacher never held a teacher's certificate and was initially issued an educator license on or after January 1, 2011.

(b) The teacher holds a professional educator license, senior professional educator license, or lead professional educator license issued under section 3319.22 of the Revised Code.

(c) The teacher has held an educator license for at least seven years.

(d) The teacher has completed the applicable one of the following:

(i) If the teacher did not hold a master's degree at the time of initially receiving an educator license, thirty semester hours of coursework in the area of licensure or in an area related to the teaching field since the initial issuance of that license, as specified in rules which the state board shall adopt;

(ii) If the teacher held a master's degree at the time of initially receiving an educator license, six semester hours of graduate coursework in the area of licensure or in an area related to the teaching field since the initial issuance of that license, as specified in rules which the state board shall adopt.

(F) Nothing in division (E) of this section shall be construed to void or otherwise affect a continuing contract entered into prior to the effective date of this section.

(G) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code:

(1) The requirements of division (D)(3) of section 3319.08 of the Revised Code prevail over any conflicting provisions of a collective bargaining agreement entered into between October 16, 2009, and the effective date of this section.

(2) The requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section.

(H) Wherever the term "educator license" is used in this section without reference to a specific type of educator license, the term does not include an educator license for substitute teaching issued under section 3319.226 of the Revised Code.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Prior History: (Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.)

(Effective Date: 11-12-1997 )



Section 3311.78 - Municipal school districts; adoption of differentiated salary schedules.

Notwithstanding any provision of the Revised Code to the contrary, a municipal school district shall be subject to this section instead of sections 3317.13, 3317.14, and 3317.141 of the Revised Code.

(A) As used in this section, "principal" includes an assistant principal.

(B) The board of education of each municipal school district annually shall adopt a differentiated salary schedule for teachers based upon performance as described in division (D) of this section. The board also annually shall adopt a differentiated salary schedule for principals based upon performance as described in division (D) of this section.

For each teacher or principal hired on or after the effective date of this section, the board shall determine the teacher's or principal's initial placement on the applicable salary schedule based on years of experience and area of licensure and any other factors the board considers appropriate. For each teacher hired prior to the effective date of this section, the board shall initially place the teacher on the applicable salary schedule so that the teacher's annual salary on the schedule is comparable to the teacher's annual salary for the school year immediately prior to the school year covered by the schedule. For each principal hired prior to the effective date of this section, the board shall initially place the principal on the applicable salary schedule consistent with the principal's employment contract.

(C) The salary of a teacher shall not be reduced unless such reduction is accomplished as part of a negotiated collective bargaining agreement. The salary of a principal shall not be reduced during the term of the principal's employment contract unless such reduction is by mutual agreement of the board and the principal or is part of a uniform plan affecting the entire district.

(D) For purposes of the schedules, the board shall measure a teacher's or principal's performance by considering all of the following:

(1) The level of license issued under section 3319.22 of the Revised Code that the teacher or principal holds;

(2) Whether the teacher or principal is a highly qualified teacher, as defined in section 3319.074 of the Revised Code;

(3) Ratings received by the teacher or principal on performance evaluations conducted under section 3311.80 or 3311.84 of the Revised Code;

(4) Any specialized training and experience in the assigned position.

(E) The salary schedules adopted under this section may provide for additional compensation for teachers or principals who perform duties, not contracted for under a supplemental contract, that the board determines warrant additional compensation. Those duties may include, but are not limited to, assignment to a school building eligible for funding under Title I of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6301 et seq.; assignment to a building in "school improvement" status under the "No Child Left Behind Act of 2001," as defined in section 3302.01 of the Revised Code; teaching in a grade level or subject area in which the board has determined there is a shortage within the district; assignment to a hard-to-staff school, as determined by the board; or teaching in a school with an extended school day or school year.

(F) The chief executive officer of the district, or the chief executive officer's designee, annually shall review the salary of each teacher and principal and make a recommendation to the board. Based on the recommendation, the board may increase a teacher's or principal's salary based on the teacher's or principal's performance and duties as provided for in divisions (D) and (E) of this section. The performance-based increase for a teacher or principal rated as accomplished shall be greater than the performance-based increase for a teacher or principal rated as proficient. Notwithstanding division (C) of this section, division (C) of section 3319.02, and section 3319.12 of the Revised Code, the board may decrease the teacher's or principal's salary if the teacher or principal will perform fewer or different duties described in division (E) of this section in the school year for which the salary is decreased.

(G) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section. However, the board and the teachers' labor organization shall negotiate the implementation of the differentiated salary schedule for teachers and may negotiate additional factors regarding teacher salaries, provided those factors are consistent with this section.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.79 - Applicants for teacher positions in municipal school districts.

(A) When assigning teachers to schools of a municipal school district prior to the start of a school year, teachers may apply for open positions. All applicants shall be considered. Applicants may be interviewed by a building level team comprised of the building principal, a representative of the district teachers' labor organization, a parent, a staff member in the same job classification as the posted position, and any other members mutually agreed upon by the principal and the labor organization representative. When openings occur, the principal and labor organization representative shall mutually select the members of the building level team. Interviews by the building level team shall not be delayed due to the unavailability of duly notified team members. The team shall make recommendations whether to assign a teacher to an open position in the building based on how suitably the teacher's credentials fulfill the needs of the particular school. For this purpose, the building level team shall consider the following credentials:

(1) The level of license issued under section 3319.22 of the Revised Code that the teacher holds;

(2) The number of subject areas the teacher is licensed to teach;

(3) Whether the teacher is a highly qualified teacher, as defined in section 3319.074 of the Revised Code;

(4) The results of the teacher's performance evaluations conducted under section 3311.80 of the Revised Code;

(5) Whether the teacher has recently taught and been evaluated in the subject areas the teacher would teach at the school;

(6) Any specialized training or experience the teacher possesses that are relevant to the open position;

(7) Any other credentials established by the district chief executive officer or a building level team.

(B) The building level team shall make its recommendations to the district chief executive officer or the chief executive officer's designee for the chief executive officer's or designee's final approval of the assignment.

(C) In the event that open positions in one or more school buildings have not been filled through the procedures set forth in divisions (A) and (B) of this section, or if the building level team has not been able to reach a consensus on a candidate, by ten days prior to the first work day for teachers of the school year, the district chief executive officer or the chief executive officer's designee shall assign teachers to any of those open positions based on the best interests of the district. In making an assignment under this division, the chief executive officer or the chief executive officer's designee shall take into consideration all input from the building level team members.

(D) In the event that a position opens after the first student day of the school year, the building level team interview and recommendation procedures set forth in divisions (A) and (B) of this section shall be used to fill the open position. If any positions remain open, or if the building level team has not been able to reach a consensus on a candidate, after a reasonable period of time as determined by the chief executive officer or the chief executive officer's designee, the chief executive officer or the chief executive officer's designee shall assign teachers to any of those open positions based on the best interests of the district. In making an assignment under this division, the chief executive officer or the chief executive officer's designee shall take into consideration all input from the building level team members.

(E) In the event it becomes necessary to assign, reassign, or transfer a teacher, whether voluntarily or involuntarily on the part of the teacher, for the purpose of promoting the best interests of the district, the chief executive officer or the chief executive officer's designee shall first meet with the teacher, the principals of the affected buildings, and a representative of the district teachers' labor organization. The assignment, reassignment, or transfer shall not be delayed due to the unavailability of the meeting participants who have been duly notified.

(F) The district chief executive officer or a building level team shall not use seniority or continuing contract status as the primary factor in determining any teacher's assignment to a school.

(G) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section. However, the board and the teachers' labor organization shall negotiate regarding the implementation of this section, including the processes by which each building level team conducts its interviews and makes recommendations, consistent with this section.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.80 - Municipal school districts; adoption of standards-based teacher evaluation procedures.

Notwithstanding any provision of the Revised Code to the contrary, a municipal school district shall be subject to this section instead of section 3319.111 of the Revised Code.

(A) Not later than July 1, 2013, the board of education of each municipal school district and the teachers' labor organization shall develop and adopt standards-based teacher evaluation procedures that conform with the framework for evaluation of teachers developed under section 3319.112 of the Revised Code. The evaluation procedures shall include at least formal observations and classroom walk-throughs, which may be announced or unannounced; examinations of samples of work, such as lesson plans or assessments designed by a teacher; and multiple measures of student academic growth.

(B) When using measures of student academic growth as a component of a teacher's evaluation, those measures shall include the value-added progress dimension prescribed by section 3302.021 of the Revised Code or the alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code. For teachers of grade levels and subjects for which the value-added progress dimension or alternative student academic achievement measure is not applicable, the board shall administer assessments on the list developed under division (B)(2) of section 3319.112 of the Revised Code.

(C)

(1) Each teacher employed by the board shall be evaluated at least once each school year, except as provided in division (C)(2) of this section. The composite evaluation shall be completed not later than the first day of June and the teacher shall receive a written report of the results of the composite evaluation not later than ten days after its completion or the last teacher work day of the school year, whichever is earlier.

(2) Each teacher who received a rating of accomplished on the teacher's most recent evaluation conducted under this section may be evaluated once every two school years, except that the teacher shall be evaluated in any school year in which the teacher's contract is due to expire. The biennial composite evaluation shall be completed not later than the first day of June of the applicable school year, and the teacher shall receive a written report of the results of the composite evaluation not later than ten days after its completion or the last teacher work day of the school year, whichever is earlier.

(D) Each evaluation conducted pursuant to this section shall be conducted by one or more of the following persons who have been trained to conduct evaluations in accordance with criteria that shall be developed jointly by the chief executive officer of the district, or the chief executive officer's designee, and the teachers' labor organization:

(1) The chief executive officer or a subordinate officer of the district with responsibility for instruction or academic affairs;

(2) A person who is under contract with the board pursuant to section 3319.02 of the Revised Code and holds a license designated for being a principal issued under section 3319.22 of the Revised Code;

(3) A person who is under contract with the board pursuant to section 3319.02 of the Revised Code and holds a license designated for being a vocational director or a supervisor in any educational area issued under section 3319.22 of the Revised Code;

(4) A person designated to conduct evaluations under an agreement providing for peer assistance and review entered into by the board and the teachers' labor organization.

(E) The evaluation procedures shall describe how the evaluation results will be used for decisions regarding compensation, retention, promotion, and reductions in force and for removal of poorly performing teachers.

(F) A teacher may challenge any violations of the evaluation procedures in accordance with the grievance procedure specified in any applicable collective bargaining agreement. A challenge under this division is limited to the determination of procedural errors that have resulted in substantive harm to the teacher and to ordering the correction of procedural errors. The failure of the board or a person conducting an evaluation to strictly comply with any deadline or evaluation forms established as part of the evaluation process shall not be cause for an arbitrator to determine that a procedural error occurred, unless the arbitrator finds that the failure resulted in substantive harm to the teacher. The arbitrator shall have no jurisdiction to modify the evaluation results, but the arbitrator may stay any decision taken pursuant to division (E) of this section pending the board's correction of any procedural error. The board shall correct any procedural error within fifteen business days after the arbitrator's determination that a procedural error occurred.

(G) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after October 1, 2012. However, the board and the teachers' labor organization may negotiate additional evaluation procedures, including an evaluation process incorporating peer assistance and review, provided the procedures are consistent with this section.

(H) This section does not apply to administrators appointed by the chief executive officer of a municipal school district under section 3311.72 of the Revised Code, administrators subject to evaluation procedures under section 3311.84 or 3319.02 of the Revised Code, or to any teacher employed as a substitute for less than one hundred twenty days during a school year pursuant to section 3319.10 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.81 - Municipal school districts; limited teacher contracts.

Notwithstanding any provision of the Revised Code to the contrary, a municipal school district shall be subject to this section instead of section 3319.11 of the Revised Code.

(A) As used in this section:

(1) "Evaluation procedures" means the procedures adopted pursuant to division (A) of section 3311.80 of the Revised Code.

(2) "Limited contract" means a limited contract, as described in section 3311.77 of the Revised Code, that the board of education of a municipal school district enters into with a teacher who is not eligible for a continuing contract.

(3) "Extended limited contract" means a limited contract, as described in section 3311.77 of the Revised Code, that the board enters into with a teacher who is eligible for a continuing contract, but to whom a continuing contract has not been granted by the board.

(B) The board of education of each municipal school district shall enter into a limited contract with each teacher employed by the board who is not eligible to be considered for a continuing contract.

Any teacher employed under a limited contract who is not eligible to be considered for a continuing contract is, at the expiration of such limited contract, considered re-employed under a one-year limited contract, unless the board gives such teacher written notice of its intention not to re-employ such teacher on or before the first day of June. The teacher is presumed to have accepted such employment unless the teacher notifies the board in writing to the contrary on or before the tenth day of July.

Any teacher receiving a written notice of the intention of the board not to re-employ such teacher pursuant to this division is entitled to a hearing under division (C) of this section.

(C) Any teacher receiving written notice of the intention of the board not to re-employ such teacher pursuant to division (B) of this section may request a hearing before the board. The request for a hearing shall be in writing and shall be delivered to the chief financial officer of the district within ten days of the date of receipt of the notice. The hearing shall be held in executive session of the board at the board's next scheduled meeting. Following the hearing, or if no hearing is requested, the board shall act on the question of the teacher's re-employment. The decision of the board shall be final and shall not be subject to further appeal.

(D)

(1) Upon the recommendation of the chief executive officer that a teacher be re-employed where the teacher satisfies the criteria in division (E) of section 3311.77 of the Revised Code and has taught in the district for at least three years, or at least two years in the case of a teacher who received a continuing contract elsewhere, the board shall enter into a continuing contract with the teacher, unless the board by a three-fourths vote of its full membership rejects the recommendation of the chief executive officer. If the board rejects the recommendation, or if the chief executive officer recommends that the teacher not be re-employed, the board may proceed not to renew the teacher's contract in accordance with this section as if the teacher was not eligible to be considered for a continuing contract.

(2) In the event the chief executive officer does not recommend to the board that a teacher receive a continuing contract where the teacher satisfies the criteria in division (E) of section 3311.77 of the Revised Code and has taught in the district for at least three years, or at least two years in the case of a teacher who received a continuing contract elsewhere, the chief executive officer may recommend to the board that the teacher receive an extended limited contract. In that event, the chief executive officer, or the chief executive officer's designee, shall provide the teacher written notice, not less than five business days prior to any board action on the recommendation, with reasons directed at professional development. The board shall act on the recommendation for an extended limited contract with reasons directed at professional development not later than the first day of June. An extended limited contract may be issued:

(a) For a teacher who has been awarded a continuing contract in another school district and has served in the municipal school district for two years, in one-year increments or for multiple years, in no event to exceed a total of two years;

(b) For a teacher who is newly eligible for a continuing contract, in one-year increments or for multiple years, in no event to exceed a total of four years.

Upon any subsequent reemployment of the teacher after the expiration of the extended limited contract or contracts, only a continuing contract may be entered into. The teacher is presumed to have accepted employment under such continuing contract unless the teacher notifies the board in writing to the contrary before the tenth day of July, and a continuing contract shall be executed accordingly.

(3) In the event the chief executive officer fails to make any recommendation regarding a contract for a teacher who satisfies the criteria in division (E) of section 3311.77 of the Revised Code and has taught in the district for at least three years, or at least two years in the case of a teacher who received a continuing contract elsewhere, the teacher shall be re-employed under a one-year extended limited contract. That contract may be subsequently extended for an additional one to three years consistent with divisions (D)(2)(a) and (b) of this section. The teacher is presumed to have accepted employment under such extended limited contract unless the teacher notifies the board in writing to the contrary before the tenth day of July.

(E) The provisions of this section shall not apply to any supplemental written contracts entered into pursuant to section 3311.77 of the Revised Code.

(F) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section. However, the board and the teachers' labor organization shall negotiate the due process procedures preceding a teacher's receipt of a written notice indicating the intent of the board not to re-employ the teacher, which procedures shall be consistent with this section.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.82 - Municipal school districts; termination of teacher contracts; disciplinary proceedings.

Notwithstanding any provision of the Revised Code to the contrary, a municipal school district shall be subject to this section instead of sections 3319.16 and 3319.161 of the Revised Code with respect to termination of teacher contracts, but those sections shall apply to the district with respect to termination of contracts with other district employees licensed by the state board of education, subject to section 3311.72 and division (F) of section 3311.84 of the Revised Code.

(A) The board of education of a municipal school district may terminate the contract of a teacher employed by the board only for good and just cause. In addition, the board may place a teacher on disciplinary suspension without pay for a definite period of time for good and just cause. For purposes of contract terminations, good and just cause shall include receiving a composite evaluation rating of ineffective under section 3311.80 of the Revised Code for two consecutive years. A violation of division (A)(7) of section 2907.03 of the Revised Code is grounds for termination or disciplinary suspension without pay of a teacher under this section.

(B) If an administrator determines, after a preliminary investigation, that a teacher may have engaged in conduct that could lead to a recommendation for termination or disciplinary suspension without pay, the teacher shall be entitled to a fact-finding hearing to determine if termination or disciplinary suspension without pay is warranted. The hearing shall be held before an administrator designated by the chief executive officer of the district. Prior to the hearing, the administrator designated by the chief executive officer shall provide the teacher with written notice of the allegations and of the right to request representation by the teachers' labor organization, and copies of any written evidence related to the allegations. The hearing shall be held within a reasonable period of time following the teacher's receipt of the written notice of the allegations. The teacher may have a representative of the teachers' labor organization present at the hearing. During the hearing, the teacher shall be given a meaningful opportunity to respond to the allegations, including the opportunity to submit additional evidence. Not later than ten business days after the hearing, the administrator designated by the chief executive officer shall notify the teacher in writing of the administrator's recommendation for discipline and the rationale for the recommendation, and shall provide a copy of the notification to the chief executive officer.

(C) If the administrator designated by the chief executive officer recommends to the chief executive officer that the teacher be terminated or placed on disciplinary suspension without pay, the chief executive officer shall review the evidence and determine whether termination or disciplinary suspension without pay is warranted. The chief executive officer shall make a recommendation regarding discipline at the next scheduled meeting of the board. The board may adopt or modify the chief executive officer's recommendation, except that the board shall not increase the recommended discipline. The board shall notify the teacher of any action taken by the board on the chief executive officer's recommendation. Any termination or disciplinary suspension without pay imposed by the board shall take effect immediately.

(D) A teacher who is terminated or placed on disciplinary suspension without pay under this section may appeal the board's action in accordance with the grievance procedures specified in any applicable collective bargaining agreement. The failure of the board, chief executive officer, or administrator designated by the chief executive officer to strictly comply with any procedures established by this section or applicable collective bargaining agreement shall not be cause for an arbitrator to overturn the termination or disciplinary suspension without pay, unless the arbitrator finds that the failure resulted in substantive harm to the teacher.

(E) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code:

(1) The provisions of section 3319.16 of the Revised Code relating to the grounds for termination of the contract of a teacher prevail over any conflicting provisions of a collective bargaining agreement entered into prior to the effective date of this section.

(2) The requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.83 - Municipal school districts; reduction in number of teachers.

Notwithstanding any provision of the Revised Code to the contrary, and except as otherwise specified in division (E) of this section, a municipal school district shall be subject to this section instead of section 3319.17 of the Revised Code with respect to suspension of teacher contracts, but sections 3311.72, 3319.17, and 3319.171 of the Revised Code shall apply to the district with respect to suspension of contracts of other district employees who may be licensed by the state board of education.

(A) When, for any of the following reasons that apply to a municipal school district, the district board of education decides that it will be necessary to reduce the number of teachers it employs, it may make a reasonable reduction:

(1) Return to duty of regular teachers after leaves of absence, including leaves of absence provided pursuant to section 3319.13 or 3319.14 of the Revised Code;

(2) Decreased enrollment of students in the district;

(3) Academic reasons resulting in consolidation of teaching positions, duties, or functions or resulting in changes in educational programs;

(4) Financial reasons;

(5) Territorial changes affecting the district.

(B) In making any such reduction, the board shall proceed to suspend contracts in accordance with the recommendation of the district's chief executive officer and divisions (B)(1) and (2) and (E) of this section.

(1) Each teacher affected by the reduction, based on area of licensure, shall be placed in one of the following categories:

(a) Category 1A, which shall contain all teachers on limited or extended limited contracts with a composite evaluation rating of ineffective;

(b) Category 1B, which shall contain all teachers on continuing contracts with a composite evaluation rating of ineffective;

(c) Category 2A, which shall contain all teachers on limited or extended limited contracts with a composite evaluation rating of developing;

(d) Category 2B, which shall contain all teachers on continuing contracts with a composite evaluation rating of developing;

(e) Category 3A, which shall contain all teachers on limited or extended limited contracts with a composite evaluation rating of proficient;

(f) Category 3B, which shall contain all teachers on continuing contracts with a composite evaluation rating of proficient;

(g) Category 4A, which shall contain all teachers on limited or extended limited contracts with a composite evaluation rating of accomplished;

(h) Category 4B, which shall contain all teachers on continuing contracts with a composite evaluation rating of accomplished.

(2) Consistent with division (E) of this section, reductions in the affected area of licensure shall be made starting with teachers in category 1A and shall proceed sequentially through teachers in category 4B, until all necessary reductions have occurred.

(3) The evaluation ratings specified in division (B)(1) of this section refer to composite evaluation ratings assigned to a teacher in accordance with the evaluation procedures adopted under section 3311.80 of the Revised Code.

(C) On a case-by-case basis, in lieu of suspending a contract in whole, the board may suspend a contract in part, so that an individual is required to work a percentage of the time the employee otherwise is required to work under the contract and receives a commensurate percentage of the full compensation the employee otherwise would receive under the contract.

(D) The teachers whose contracts are suspended by the board pursuant to this section shall have the right of restoration by the board if and when teaching positions become vacant or are created, for which the teachers are or become qualified within three years after the date of the suspension of contract. Consistent with division (E) of this section, the board shall rehire teachers in the affected area of licensure starting with teachers in category 4B and shall proceed sequentially through teachers in category 1A, until all vacant positions have been filled. No teacher whose contract has been suspended pursuant to this section shall lose the right of restoration by reason of having declined recall to a position that is less than full-time or, if the teacher was not employed full-time just prior to suspension of the teacher's continuing contract, to a position requiring a lesser percentage of full-time employment than the position the teacher last held while employed in the district.

(E)

(1) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section. However, the board and the teachers' labor organization shall negotiate how specialized training and experience will be factored into reduction in force and recall decisions regardless of the categories prescribed by division (B) of this section. In addition, the board and the teachers' labor organization may negotiate additional factors to be considered in determining the order of reductions, which factors shall not be inconsistent with division (B) of this section.

(2) After applying specialized training and experience and any other negotiated factors, teachers within the same category prescribed by division (B) of this section shall be given preference based on seniority.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.84 - Municipal school districts; evaluation of principals.

Notwithstanding any provision of the Revised Code to the contrary, a municipal school district shall be subject to this section instead of division (D) of section 3319.02 of the Revised Code with respect to principals and assistant principals, but all other provisions of that section shall apply to the district with respect to principals and assistant principals. Section 3319.02 of the Revised Code in its entirety shall apply to the district with respect to employees other than principals and assistant principals who are covered by that section, except as otherwise provided in section 3311.72 of the Revised Code.

(A) As used in this section, "principal" includes an assistant principal.

(B) The board of education of each municipal school district shall adopt procedures for the evaluation of principals and shall evaluate all principals in accordance with those procedures. The procedures shall be based on principles comparable to the teacher evaluation procedures adopted under section 3311.80 of the Revised Code, but shall be tailored to the duties and responsibilities of principals and the environment in which principals work. Each evaluation shall measure the principal's effectiveness in performing the duties included in the principal's job description and shall be considered by the board in deciding whether to renew the principal's contract of employment.

(C) The evaluation procedures adopted under this section shall require each principal to be evaluated annually through a written evaluation process. The evaluation shall be conducted by the chief executive officer of the district, or the chief executive officer's designee.

(D) To provide time to show progress in correcting deficiencies identified in the evaluation, each evaluation shall be completed as follows:

(1) In any school year that the principal's contract of employment is not due to expire, at least one evaluation shall be completed in that year. A written copy of the evaluation shall be provided to the principal by the end of the principal's contract year as defined by the principal's annual salary notice.

(2) In any school year that the principal's contract of employment is due to expire, at least a preliminary evaluation and a final evaluation shall be completed in that year. A written copy of the preliminary evaluation shall be provided to the principal at least sixty days prior to any action by the board on the principal's contract of employment. The final evaluation shall indicate the chief executive officer's intended recommendation to the board regarding a contract of employment for the principal. A written copy of the final evaluation shall be provided to the principal at least five days prior to the chief executive officer making the recommendation to the board.

(E) At least thirty days prior to taking action to renew or not renew the contract of a principal, the board shall notify the principal of the board's intended action and that the principal may request a meeting with the board regarding the board's intended action. Upon request of the principal, the board shall grant the principal a meeting in executive session. In that meeting, the board shall discuss its reasons for considering renewal or nonrenewal of the contract. The principal shall be permitted to have a representative, chosen by the principal, present at the meeting.

The establishment of evaluation procedures in accordance with this section shall not create an expectancy of continued employment. Nothing in this section shall prevent the board from making the final determination regarding the renewal or nonrenewal of a principal's contract.

(F) Termination of a principal's contract shall be in accordance with section 3319.16 of the Revised Code, except as follows:

(1) Failure of the principal's building to meet academic performance standards established by the chief executive officer shall be considered good and just cause for termination under that section.

(2) If the chief executive officer intends to recommend to the board that the principal's contract be terminated, the chief executive officer shall provide the principal a written copy of the principal's evaluation at least five days prior to making the recommendation to the board.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.85 - Municipal school districts; school calendar.

(A) The board of education of each municipal school district annually shall approve a calendar or calendars establishing a school year that complies with the minimum school year prescribed by section 3313.48 of the Revised Code. The board has final authority to establish a school calendar, including the starting and ending times for the school day, for one or more of the district's school buildings that provides for additional student days or hours beyond the minimum prescribed by that section. A school's calendar may prescribe year-round instruction or an extended school day.

(B) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements and authorizations of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this section. However, the district board and teachers' labor organization shall negotiate regarding any additional compensation for an extended school year or school day, consistent with section 3311.78 of the Revised Code.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.86 - Municipal school district transformation alliance.

(A) As used in this section:

(1) "Alliance" means a municipal school district transformation alliance established as a nonprofit corporation.

(2) "Alliance municipal school district" means a municipal school district for which an alliance has been created under this section.

(3) "Partnering community school" means a community school established under Chapter 3314. of the Revised Code that is located within the territory of a municipal school district and that either is sponsored by the district or is a party to an agreement with the district whereby the district and the community school endorse each other's programs.

(4) "Transformation alliance education plan" means a plan prepared by the mayor, and confirmed by the alliance, to transform public education in the alliance municipal school district to a system of municipal school district schools and partnering community schools that will be held to the highest standards of school performance and student achievement.

(B) If one or more partnering community schools are located in a municipal school district, the mayor may initiate proceedings to establish a municipal school district transformation alliance as a nonprofit corporation under Chapter 1702. of the Revised Code. The mayor shall have sole authority to appoint the directors of any alliance created under this section. The directors of the alliance shall include representatives of all of the following:

(1) The municipal school district;

(2) Partnering community schools;

(3) Members of the community at large, including parents and educators;

(4) The business community, including business leaders and foundation leaders.

No one group listed in divisions (B)(1) to (4) of this section shall comprise a majority of the directors. The mayor shall be an ex officio director, and serve as the chairperson of the board of directors, of any alliance created under this section. If the proceedings are initiated, the mayor shall identify the directors in the articles of incorporation filed under section 1702.04 of the Revised Code.

(C)

(1) A majority of the members of the board of directors of the alliance shall constitute a quorum of the board. Any formal action taken by the board of directors shall take place at a meeting of the board and shall require the concurrence of a majority of the members of the board. Meetings of the board of directors shall be public meetings open to the public at all times, except that the board may hold an executive session for any of the purposes for which an executive session of a public body is permitted under division (G) of section 121.22 of the Revised Code. The board of directors shall establish reasonable methods whereby any person may determine the time and place of all of the board's public meetings and by which any person, upon request, may obtain reasonable advance notification of the board's public meetings. Provisions for that advance notification may include, but are not limited to, mailing notices to all subscribers on a mailing list or mailing notices in self-addressed, stamped envelopes provided by the person.

(2) All records of the alliance shall be organized and maintained by the alliance and also filed with the department of education. The alliance and the department shall make those records available to the public as though those records were public records for purposes of Chapter 149. of the Revised Code. The department shall promptly notify the alliance upon the department's receipt of any requests for records relating to the alliance pursuant to section 149.43 of the Revised Code.

(3) The board of directors of the alliance shall establish a conflicts of interest policy and shall adopt that policy, and any amendments to the policy, at a meeting of the board held in accordance with this section.

(D) If an alliance is created under this section, the alliance shall do all of the following:

(1) Report annually on the performance of all municipal school district schools and all community schools established under Chapter 3314. of the Revised Code and located in the district, using the criteria adopted under division (B) of section 3311.87 of the Revised Code;

(2) Confirm and monitor implementation of the transformation alliance education plan;

(3) Suggest national education models for and provide input in the development of new municipal school district schools and partnering community schools.

(E) Divisions (E)(1) to (3) of this section apply to each community school sponsor that is subject to approval by the department of education under section 3314.015 of the Revised Code whose approval under that section is granted or renewed on or after the effective date of this section. Divisions (E)(1) to (3) of this section do not apply to a sponsor that has been approved by the department prior to that date, until the sponsor's approval is renewed or granted anew on or after that date.

(1) Before a sponsor to which this section applies may sponsor new community schools in an alliance municipal school district, the sponsor shall request recommendation from the alliance to sponsor community schools in the district.

(2) The alliance shall review the sponsor's application and shall make a recommendation based on the standards for sponsors developed under division (A)(2) of section 3311.87 of the Revised Code.

(3) The department shall use the standards developed under division (A)(2) of section 3311.87 of the Revised Code, in addition to any other requirements of the Revised Code, to review a sponsor's request and make a final determination, on recommendation of the alliance, of whether the sponsor may sponsor new community schools in the alliance municipal school district.

No sponsor shall be required to receive authorization to sponsor new community schools under division (E)(3) of this section more than one time.

(F) Directors, officers, and employees of an alliance are not public employees or public officials, are not subject to Chapters 124., 145., and 4117. of the Revised Code, and are not "public officials" or "public servants" as defined in section 2921.01 of the Revised Code. Membership on the board of directors of an alliance does not constitute the holding of an incompatible public office or employment in violation of any statutory or common law prohibition against the simultaneous holding of more than one public office or employment. Members of the board of directors of an alliance are not disqualified from holding any public office by reason of that membership, and do not forfeit by reason of that membership the public office or employment held when appointed to the board, notwithstanding any contrary disqualification or forfeiture requirement under the Revised Code or the common law of this state.

(G) The authority to establish an alliance under this section expires on January 1, 2018. Any alliance established under this section is terminated, and any related authority granted to the alliance under this section expires on that date.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.



Section 3311.87 - School sponsorship; assessment of district and community schools.

The department of education, in conjunction with the municipal school district transformation alliance established under section 3311.86 of the Revised Code, if such an alliance is established under that section, and a statewide nonprofit organization whose membership is comprised solely of entities that sponsor community schools and whose members sponsor the majority of start-up community schools in the state, shall do all of the following:

(A) Not later than December 31, 2012, establish both of the following:

(1) Objective criteria to be used by a sponsor to determine if it will sponsor new community schools located within the municipal school district. Beginning with any community school that opens after July 1, 2013, each sponsor shall use the criteria established under this division to determine whether to sponsor a community school in the municipal district.

(2) Criteria for assessing the ability of a sponsor to successfully sponsor a community school in a municipal school district.

The criteria adopted under divisions (A)(1) and (2) of this section shall be based on standards issued by the national association of charter school authorizers or any other nationally organized community or charter school organization.

(B) Not later than April 30, 2013, establish a comprehensive framework to assess the efficacy of district schools and community schools located in the municipal school district. Where possible, the framework shall be based on nationally accepted quality standards and principles for schools and shall be specific to a school's model, mission, and student populations.

Added by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.






Chapter 3312 - EDUCATIONAL REGIONAL SERVICE SYSTEM

Section 3312.01 - Educational regional service system created.

(A) The educational regional service system is hereby established. The system shall support state and regional education initiatives and efforts to improve school effectiveness and student achievement. Services, including special education and related services, shall be provided under the system to school districts, community schools established under Chapter 3314. of the Revised Code, and chartered nonpublic schools.

It is the intent of the general assembly that the educational regional service system reduce the unnecessary duplication of programs and services and provide for a more streamlined and efficient delivery of educational services without reducing the availability of the services needed by school districts and schools.

(B) The educational regional service system shall consist of the following:

(1)

The advisory councils and subcommittees established under sections 3312.03 and 3312.05 of the Revised Code;

(2) A fiscal agent for each of the regions as configured under section 3312.02 of the Revised Code;

(3) Educational service centers, information technology centers established under section 3301.075 of the Revised Code, and other regional education service providers.

(C) Educational service centers shall provide the services that they are specifically required to provide by the Revised Code and may enter into agreements pursuant to section 3313.843, 3313.844, or 3313.845 of the Revised Code for the provision of other services, which may include any of the following:

(1) Assistance in improving student performance;

(2) Services to enable a school district or school to operate more efficiently or economically;

(3) Professional development for teachers or administrators;

(4) Assistance in the recruitment and retention of teachers and administrators;

(5) Any other educational, administrative, or operational services.

In addition to implementing state and regional education initiatives and school improvement efforts under the educational regional service system, educational service centers shall implement state or federally funded initiatives assigned to the service centers by the general assembly or the department of education.

Any educational service center selected to be a fiscal agent for its region pursuant to section 3312.07 of the Revised Code shall continue to operate as an educational service center for the part of the region that comprises its territory.

(D) Information technology centers may enter into agreements for the provision of services pursuant to section 3312.10 of the Revised Code.

(E) No school district, community school, or chartered nonpublic school shall be required to purchase services from an educational service center or information technology center in the region in which the district or school is located, except that a local school district shall receive any services required by the Revised Code to be provided by an educational service center to the local school districts in its territory from the educational service center in whose territory the district is located.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.02 - Educational regional service system regions.

(A) There shall be the following sixteen regions in the educational regional service system:

(1) Region one shall consist of the territory contained in Defiance, Fulton, Hancock, Henry, Lucas, Ottawa, Paulding, Putnam, Sandusky, Seneca, Van Wert, Williams, and Wood counties.

(2) Region two shall consist of the territory contained in Erie, Huron, and Lorain counties.

(3) Region three shall consist of the territory contained in Cuyahoga county.

(4) Region four shall consist of the territory contained in Geauga and Lake counties.

(5) Region five shall consist of the territory contained in Ashtabula, Mahoning, and Trumbull counties.

(6) Region six shall consist of the territory contained in Allen, Auglaize, Champaign, Hardin, Logan, Mercer, and Shelby counties.

(7) Region seven shall consist of the territory contained in Ashland, Crawford, Knox, Marion, Morrow, Richland, and Wyandot counties.

(8) Region eight shall consist of the territory contained in Medina, Portage, and Summit counties.

(9) Region nine shall consist of the territory contained in Columbiana, Stark, and Wayne counties.

(10) Region ten shall consist of the territory contained in Clark, Darke, Greene, Miami, Montgomery, and Preble counties.

(11) Region eleven shall consist of the territory contained in Delaware, Fairfield, Franklin, Licking, Madison, Pickaway, and Union counties.

(12) Region twelve shall consist of the territory contained in Belmont, Carroll, Coshocton, Guernsey, Harrison, Holmes, Jefferson, Muskingum, Noble, and Tuscarawas counties.

(13) Region thirteen shall consist of the territory contained in Butler, Clermont, Hamilton, and Warren counties.

(14) Region fourteen shall consist of the territory contained in Adams, Brown, Clinton, Fayette, and Highland counties.

(15) Region fifteen shall consist of the territory contained in Lawrence, Pike, Ross, and Scioto counties.

(16) Region sixteen shall consist of the territory contained in Athens, Gallia, Hocking, Jackson, Meigs, Monroe, Morgan, Perry, Vinton, and Washington counties.

(B) Not later than July 1, 2007, the state board of education shall adopt rules establishing a process whereby a school district may elect to transfer to a region other than the region to which the district is assigned by this section. The state board shall consult with school districts and regional service providers in developing the process. No school district shall be permitted to transfer to a different region under this division after June 30, 2009.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.03 - Regional advisory councils.

(A) Each region of the educational regional service system shall have an advisory council. Except as provided in division (F) of this section, each advisory council shall consist of the following members and the members appointed under division (B) of this section:

(1) The superintendent of each educational service center that has territory in the region;

(2) The director of the special education regional resource center in the region;

(3) The superintendent of the school district in the region with the smallest student population;

(4) The superintendent of the school district in the region with the largest student population;

(5) The director, or the director's designee, of each information technology center providing services in the region;

(6) One representative of a four-year institution of higher education located in the region, or in an adjacent region if there is no such institution, appointed by the Ohio board of regents;

(7) One representative of a two-year institution of higher education located in the region, or in an adjacent region if there is no such institution, appointed by the Ohio association of community colleges;

(8) The treasurer of the fiscal agent for the region.

(B) The members of the advisory council listed in division (A) of this section, upon a majority vote, shall appoint the following members to serve on the council:

(1) One member of the board of education of a city school district in the region;

(2) One member of the board of education of an exempted village school district in the region;

(3) One member of the board of education of a local school district in the region;

(4) One member of the governing board of an educational service center in the region;

(5) One superintendent of a city, exempted village, or local school district in the region;

(6) One superintendent of a joint vocational school district in the region;

(7) One representative of business;

(8) One employee of each education technology center that provides services in the region;

(9) One classroom teacher.

(C) Each advisory council annually shall elect a chairperson and vice-chairperson from among its members.

(D) For two years after its initial meeting, each advisory council shall hold regular meetings at least four times each year to conduct council business and may hold other meetings at the call of the chairperson. Subsequently, all meetings shall be called by the chairperson.

(E) Advisory council members shall receive no compensation for their services.

(F) Any advisory council may increase its membership beyond the members required by divisions (A) and (B) of this section by adopting a resolution specifying the number of additional members, their manner of appointment, and any eligibility criteria for appointment.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.04 - Duties of regional advisory councils.

The advisory council of each region of the educational regional service system shall do all of the following:

(A) Identify regional needs and priorities for educational services to inform the department of education in the development of the performance contracts entered into by the fiscal agent of the region under section 3312.08 of the Revised Code;

(B) Develop policies to coordinate the delivery of services to school districts, community schools, and chartered nonpublic schools in a manner that responds to regional needs and priorities. Such policies shall not supersede any requirement of a performance contract entered into by the fiscal agent of the region under section 3312.08 of the Revised Code.

(C) Make recommendations to the fiscal agent for the region regarding the expenditure of funds available to the region for implementation of state and regional education initiatives and school improvement efforts;

(D) Monitor implementation of state and regional education initiatives and school improvement efforts by educational service centers, information technology centers, and other regional service providers to ensure that the terms of the performance contracts entered into by the fiscal agent for the region under section 3312.08 of the Revised Code are being met;

(E) Establish an accountability system to evaluate the advisory council on its performance of the duties described in divisions (A) to (D) of this section.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.05 - Subcommittees of regional councils.

(A) The advisory council of each region of the educational regional service system shall establish the following specialized subcommittees of the council:

(1) A school improvement subcommittee, which shall include one classroom teacher appointed jointly by the Ohio education association and the Ohio federation of teachers and representatives of community schools and education personnel with expertise in the area of school improvement;

(2) An education technology subcommittee, which shall include classroom teachers or curriculum coordinators, parents, elementary and secondary school principals, representatives of chartered nonpublic schools, representatives of information technology centers, representatives of business, and representatives of two-year and four-year institutions of higher education;

(3) A professional development subcommittee, which shall include classroom teachers, principals, school district superintendents, curriculum coordinators, representatives of chartered nonpublic schools, and representatives of two-year and four-year institutions of higher education;

(4) A special education subcommittee, which shall consist of one classroom teacher appointed jointly by the Ohio education association and the Ohio federation of teachers and the members of the governing board of the special education regional resource center in the region;

(5) An information technology center subcommittee, which shall consist of one classroom teacher appointed jointly by the Ohio education association and the Ohio federation of teachers ; the administrator, or the administrator's designee, of each information technology center providing services in the region; and two school district administrators appointed by each information technology center providing services in the region.

(B) The advisory council shall appoint persons who reside or practice their occupations in the region to serve on the subcommittees established under divisions (A)(1) to (3) of this section. If the advisory council is unable to appoint such a person to a subcommittee, the council shall appoint a similarly situated person from an adjacent region.

(C) An advisory council may establish additional subcommittees as needed to address topics of interest to the council. Members of any additional subcommittee shall be appointed by the advisory council and shall include a diverse range of classroom teachers and other education personnel with expertise in the topic addressed by the subcommittee and representatives of individuals or groups with an interest in the topic.

(D) Any member of an advisory council may participate in the deliberations of any subcommittee established by the council.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.06 - Recommendations of regional council subcommittees.

Each advisory council subcommittee established under section 3312.05 of the Revised Code shall make recommendations to the advisory council regarding the implementation of state and regional education initiatives and school improvement efforts in the subcommittee's area of specialization. The recommendations may include strategies to tailor state education initiatives to regional needs and priorities or to maximize funds available to the region for the provision of services in the subcommittee's area of specialization.

Effective Date: 09-28-2006



Section 3312.07 - Selection of fiscal agent for region.

(A) Not later than January 31, 2007, the department of education shall select a school district or educational service center in each region of the educational regional service system to be the fiscal agent for the region. For this purpose, the department shall issue a request for proposals from districts and service centers interested in being a fiscal agent. The department shall select each fiscal agent based upon the following criteria:

(1) Capability to serve as a fiscal agent as demonstrated by a satisfactory audit record and prior experience serving as a fiscal agent;

(2) Adequate capacity in terms of facilities, personnel, and other relevant resources;

(3) Evidence that the school district's or educational service center's role as a fiscal agent would result in minimal disruption to its responsibilities as a district or service center;

(4) Demonstrated intent to limit the aggregate fees for administering a performance contract entered into under section 3312.08 of the Revised Code to not more than seven per cent of the value of the contract.

(B) If no school district or educational service center in a region responds to the request for proposals issued by the department, the department shall select a district or service center in the region that meets the criteria in division (A) of this section to be the fiscal agent for the region.

Effective Date: 09-28-2006



Section 3312.08 - Duties of regional fiscal agent - performance contracts.

Each fiscal agent selected by the department of education pursuant to section 3312.07 of the Revised Code shall do all of the following:

(A) Enter into performance contracts with the department in accordance with section 3312.09 of the Revised Code for the implementation of state and regional education initiatives and school improvement efforts;

(B) Receive federal and state funds, including federal funds for the provision of special education and related services, as specified in the performance contracts, and disburse those funds as specified in the performance contracts to educational service centers, information technology centers, and other regional service providers. However, any funds owed to an educational service center under section 3317.11 of the Revised Code shall be paid directly to the service center by the department in accordance with that section and any operating funds appropriated for an information technology center shall be paid directly to the information technology center by the department pursuant to section 3301.075 of the Revised Code.

(C) Implement any expenditure of funds recommended by the advisory council for the region pursuant to section 3312.04 of the Revised Code or required by the terms of any performance contract, unless there are insufficient funds available to the region to pay for the expenditure or the expenditure violates a provision of the Revised Code, a rule of the state board of education regarding such expenditure, or the terms of a performance contract;

(D) Exercise fiscal oversight of the implementation of state and regional education initiatives and school improvement efforts.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.09 - Contents of performance contracts - internet posting of evaluations.

(A) Each performance contract entered into by the department of education and the fiscal agent of a region for implementation of a state or regional education initiative or school improvement effort shall include the following:

(1) An explanation of how the regional needs and priorities for educational services have been identified by the advisory council of the region, the advisory council's subcommittees, and the department;

(2) A definition of the services to be provided to school districts, community schools, and chartered nonpublic schools in the region, including any services provided pursuant to division (A) of section 3302.04 of the Revised Code;

(3) Expected outcomes from the provision of the services defined in the contract;

(4) The method the department will use to evaluate whether the expected outcomes have been achieved;

(5) A requirement that the fiscal agent develop and implement a corrective action plan if the results of the evaluation are unsatisfactory;

(6) Data reporting requirements;

(7) The aggregate fees to be charged by the fiscal agent and any entity with which it subcontracts to cover personnel and program costs associated with administering the contract, which fees shall be subject to controlling board approval if in excess of four per cent of the value of the contract

.

(B) Upon completion of each evaluation described in a performance contract, the department shall post the results of that evaluation on its web site.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.10 - Agreement with data acquisition site.

The board of education of a city, exempted village, or local school district or the governing authority of a community school may enter into an agreement, through the adoption of identical resolutions, with the governing authority of an information technology center, under which the information technology center will provide services to the school district or community school. Services provided under the agreement and the amount to be paid for such services shall be mutually agreed to by the parties to the agreement, and shall be specified in the agreement. Payment for services specified in the agreement shall be the sole responsibility of the board of education or community school governing authority and shall be made directly to the information technology center providing the services.

Effective Date: 09-28-2006; 03-30-2007



Section 3312.11 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-28-2006; 03-30-2007 )



Section 3312.12 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 09-28-2006 )



Section 3312.13 - Department to consider regional needs in allocating funds.

The department of education shall consider the following when entering into performance contracts with the fiscal agent of each region of the educational regional service system and when allocating funds for the implementation of statewide education initiatives by regional service providers;

(A) The unique needs and circumstances of the region;

(B) The regional needs and priorities for educational services identified by the advisory council for the region;

(C) Any services that will be provided to school districts and schools within the region pursuant to division (A) of section 3302.04 of the Revised Code.

Effective Date: 09-28-2006; 03-30-2007






Chapter 3313 - BOARDS OF EDUCATION

Section 3313.01 - Membership of board of education or governing board of service center.

In local and exempted village school districts an educational service centers, except as provided in section 3311.054 and 3311.056 of the Revised Code, the board of education or governing board of an educational service center shall consist of five members who shall be electors residing in the territory composing the respective districts and shall be elected at large in their respective districts.

Effective Date: 10-29-1996



Section 3313.02 - Membership of boards in city school districts.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section and sections 3313.03 to 3313.09 of the Revised Code do not apply to a joint vocational or cooperative education school district. This section does not apply to a municipal school district whose board members are appointed pursuant to division (B) or (F) of section 3311.71 of the Revised Code. In city school districts containing, according to the last federal census, a population of less than fifty thousand persons, the board of education shall consist of not less than three nor more than five members elected at large by the qualified electors of such district. In city school districts containing, according to the last federal census, a population of fifty thousand or more, but less than one hundred fifty thousand persons, the board shall consist of not less than two nor more than seven members elected at large and not more than two members elected from subdistricts by the qualified electors of their respective subdistricts. In city school districts containing, according to the last federal census, a population of one hundred fifty thousand persons or more, the board shall consist of not less than five nor more than seven members elected at large by the qualified electors of such district.

Effective Date: 11-12-1997



Section 3313.03 - Redistricting into subdistricts.

Within three months after the official announcement of the result of each successive federal census, the board of education of each city school district which, according to such census, has a population of fifty thousand or more but less than one hundred fifty thousand persons and which elected to have subdistricts shall redistrict such districts into subdistricts. Such subdistricts shall be bounded as far as practicable by corporation lines, streets, alleys, avenues, public grounds, canals, watercourses, ward boundaries, voting precinct boundaries, or present school district boundaries, shall be as nearly equal in population as possible, and be composed of adjacent and as compact territory as practicable. If the board of any such district fails to district or redistrict such city school district, then the superintendent of public instruction shall forthwith district or redistrict such city school district, subject to sections 3313.01 to 3313.13, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3313.04 - Petition for submission of question of number of members and organization of board.

This section and sections 3313.05 to 3313.08 of the Revised Code do not apply to any municipal school district until after the referendum required in such district by section 3311.73 of the Revised Code. If, at any time, a petition signed by ten per cent of the electors in any city district is filed with the treasurer of the board of education of such district asking that the question, "what shall be the number of members and what shall be the organization of the board of education of such district," be submitted to the electors thereof, such board of education shall within thirty days after the filing of such petition provide by resolution for submitting such question to the electors of such district. Such question shall not be submitted to a referendum vote more than once in any period of four years and the percentage of electors required to sign such petition shall be based upon the total vote cast at the most recent regular municipal election. Said resolution shall require that such question be submitted at the next regular municipal election and shall also provide for the appointment of a commission to frame two or more plans of organization for submission. Except as otherwise provided in this section, the commission shall consist of seven members, three of whom shall be appointed by the president of the board of education of such district, two by the mayor of the city in which such district is located, and two by the president of the board of sinking fund trustees of such city. If a city does not have a board of sinking fund trustees, the city treasurer or the officer who exercises the functions of a treasurer shall appoint two members. When a school district has territory in more than one city, the commission shall consist of three members appointed by the president of the board of education, one member appointed by the mayor of each city in which the district has territory, and one member appointed by the president of the board of sinking fund trustees of each such city. If any city does not have a board of sinking fund trustees, that city's treasurer or the officer who exercises the functions of a treasurer shall appoint one member. A certified copy of said resolution shall immediately after its passage be transmitted to the mayor and president of the board of sinking fund trustees of the city or cities in which the district has territory, and such commission shall be appointed and shall organize within sixty days after the passage of said resolution.

Effective Date: 11-12-1997



Section 3313.05 - Submission of plans to electors - contents - separate ballot.

The commission provided for by section 3313.04 of the Revised Code shall prepare and submit to the electors at the next regular municipal election, if one occurs not less than one hundred twenty days after the passage of the resolution mentioned in such section, otherwise, at the second regular municipal election, two or more plans for the organization of the board of education in such district, but in no event shall less than two plans be submitted. Each plan shall provide for the number of members, the length of term of the members and the organization of the board; one such plan shall provide for a board of the same number and of the same organization as the board existing in said district at the time of said election. Said plans shall be submitted to the electors of said district on a separate ballot, bearing no party designation and in such form as said commission determines. A certified copy of the resolution determining such form shall be transmitted by said commission to the proper election authorities a sufficient length of time prior to said election to enable the ballot therefor to be prepared.

Effective Date: 10-01-1953



Section 3313.06 - Election - expense of commission.

Provisions shall be made by the board of elections for the preparation of the ballots for the holding of the election as provided in section 3313.05 of the Revised Code, and said election shall be conducted in all respects not specifically provided for in sections 3313.04 to 3313.07, inclusive, of the Revised Code, in a manner prescribed by general law for school elections. The board of education of such district shall make such provision as is necessary for meeting the expense of the commission provided for by section 3313.04 of the Revised Code, but said commissioners shall receive no compensation.

Effective Date: 10-01-1953



Section 3313.061 - Amended and Renumbered RC 3313.606.

Effective Date: 04-16-1993



Section 3313.07 - Adoption by majority vote.

If any plan submitted according to section 3313.05 of the Revised Code receives a majority of the number of votes cast for all of the plans, it shall thereafter become the law governing the number of members and the organization of the board of education in such district and at the next regular municipal election following the adoption of such plan all the members of the board of such district shall be elected pursuant to such plan. The terms of all members of the board of such district who were elected prior to the adoption of such plan, or who are elected at the regular municipal election at which such plan is adopted, shall expire on the day preceding the first Monday of January following the next regular municipal election thereafter. All members elected at said regular municipal election following the adoption of such plan shall take office on the first Monday of January next following their election and shall hold office during such term as is provided by such plan adopted by the electors of said district, but no term shall be for less than two years.

Effective Date: 10-01-1953



Section 3313.08 - Election of members.

If the number of members of a board of education of any city school district to be elected at large as fixed by section 3313.02 of the Revised Code is even, one half thereof shall be elected in the year preceding, and the remaining one half in the year following the calendar year divisible by four. If such number is odd, one half of the remainder, after diminishing the number by one, shall be elected in the year preceding, and the remaining number shall be elected in the year following the calendar year divisible by four. All members to be elected from odd-numbered subdistricts shall be elected at one election, and all members from even-numbered subdistricts shall be elected at the alternate election.

Effective Date: 10-01-1953



Section 3313.09 - Term of office of members.

The terms of office of members of each board of education shall begin on the first day of January after their election and each such officer shall hold his office for four years, except as otherwise provided by law. Four year terms of office shall expire on December thirty-first except as otherwise provided by law.

Effective Date: 09-30-1974



Section 3313.091 - [Repealed].

Effective Date: 04-10-1991



Section 3313.10 - Oath of office of member.

Before entering upon the duties of his office each person elected or appointed a member of a board of education shall take an oath to support the Constitution of the United States and the constitution of this state and that he will perform faithfully the duties of his office. Such oath may be administered by the treasurer or any member of the board.

Effective Date: 01-16-1980



Section 3313.11 - Vacancy in board.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section does not apply to any joint vocational or cooperative education school district. A vacancy in any board of education may be caused by death, nonresidence, resignation, removal from office, failure of a person elected or appointed to qualify within ten days after the organization of the board or of appointment or election, removal from the district, or absence from meetings of the board for a period of ninety days, if such absence is caused by reasons declared insufficient by a two-thirds vote of the remaining members of the board, which vote must be taken and entered upon the records of the board not less than thirty days after such absence. If the board members are selected by appointment pursuant to division (B) or (F) of section 3311.71 of the Revised Code, the appointing authority responsible for the appointment shall fill any such vacancy by appointment of an individual to serve the remainder of the unexpired term from a slate of at least three persons proposed by the municipal school district nominating panel established under that section. If the member creating the vacancy resides in a municipal school district but not in the municipal corporation containing the greatest portion of the district's territory, the individuals included on such slate shall also reside in the municipal school district but not in the municipal corporation containing the greatest portion of the district's territory. If the board members are selected by election, the board shall fill any such vacancy at its next regular or special meeting, not earlier than ten days after such vacancy occurs. A majority vote of all the remaining members of the board may fill any such vacancy. Immediately after such a vote, the treasurer of the board of education shall give written notice to the board of elections responsible for conducting elections for that school district that a vacancy has been filled, and the name of the person appointed to fill the vacancy. Each person selected by the board or probate court to fill a vacancy shall hold office for the shorter of the following periods: until the completion of the unexpired term, or until the first day of January immediately following the next regular board of education election taking place more than ninety days after a person is selected by the board or probate court to fill the vacancy. At that election, a special election to fill the vacancy shall be held in accordance with laws controlling regular elections for board of education members, except that no such special election shall be held if the unexpired term ends on or before the first day of January immediately following that regular board of education election. The term of a person chosen at a special election under this section shall begin on the first day of January immediately following the election, and the person shall serve for the remainder of the unexpired term. Whenever the need for a special election under this section becomes known, the board of education shall immediately give written notice of this fact to the board of elections responsible for conducting the regular board of education election for that school district. The term of a board of education member shall not be lengthened by the member's resignation and subsequent selection by the board or probate court under this section.

Effective Date: 11-12-1997



Section 3313.12 - Compensation and mileage.

Each member of the educational service center governing board may be paid such compensation as the governing board provides by resolution, provided that any such compensation shall not exceed one hundred twenty-five dollars a day plus mileage both ways, at the rate per mile provided by resolution of the governing board, for attendance at any meeting of the board. Such compensation and the expenses of the educational service center superintendent, itemized and verified, shall be paid from the educational service center governing board fund upon vouchers signed by the president of the governing board. The board of education of any city, local, or exempted village school district may provide by resolution for compensation of its members, provided that such compensation shall not exceed one hundred twenty-five dollars per member for meetings attended. The board may provide by resolution for the deduction of amounts payable for benefits under section 3313.202 of the Revised Code. Each member of a district board or educational service center governing board may be paid such compensation as the respective board provides by resolution for attendance at an approved training program, provided that such compensation shall not exceed sixty dollars a day for attendance at a training program three hours or fewer in length and one hundred twenty-five dollars a day for attendance at a training program longer than three hours in length.

Effective Date: 09-20-2002; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3313.13 - Membership restriction.

Except as otherwise provided in this section, no prosecuting attorney, city director of law, or other official acting in a similar capacity shall be a member of a board of education. An assistant prosecuting attorney may serve as a member of a board of education of a school district in any county other than the county in which the assistant prosecuting attorney is employed if the board of education's school district is not contiguous to the county in which the assistant prosecuting attorney is employed. A city director of law who was appointed to that position under a city charter, village solicitor, or other chief legal officer of a municipal corporation may serve as a member of a board of education for which the chief legal officer is not the legal adviser and attorney under section 3313.35 of the Revised Code. A city director of law who was appointed to that position under a city charter may serve as a member of a board of education for which the city director of law is the legal adviser and attorney under section 3313.35 of the Revised Code, but only if the board uses no legal services of the office of the city law director or if the legal services of that office that it does use are performed under contract by persons not employed by that office. An employee of an appointed or elected city director of law may serve as a member of a board of education for which the city director of law is not the legal adviser and attorney under section 3313.35 of the Revised Code.

Effective Date: 09-09-1988; 12-20-2005; 02-02-2006



Section 3313.14 - Annual organizational meeting.

The board of education of each city, exempted village, and local school district shall meet on a day occurring during the first fifteen days of January of each year, and shall organize by electing one of its members president and another vice-president, both of whom shall serve for one year. The treasurer of the board shall canvass the members of the new board no later than December thirty-first to establish the day of the organizational meeting prescribed by this section. The governing board of each educational service center shall hold its first meeting in January of each year, and shall organize by electing one of its members president and another vice-president, both of whom shall serve for one year.

Effective Date: 09-29-1995



Section 3313.15 - Regular meetings of board.

At the time of the organization meeting each board of education shall fix the time for holding its regular meetings. Regular meetings shall be held at least once every two months.

Effective Date: 10-01-1953



Section 3313.16 - Special meetings of board.

A special meeting of a board of education may be called by the president or treasurer thereof or by any two members, by serving a written notice of the time and place of such meeting upon each member of the board at least two days prior to the date of such meeting. Such notice must be signed by the official or members calling the meeting. For the purpose of this section, service by mail is good service.

Effective Date: 05-16-1979



Section 3313.17 - Corporate powers of the board.

The board of education of each school district shall be a body politic and corporate, and, as such, capable of suing and being sued, contracting and being contracted with, acquiring, holding, possessing, and disposing of real and personal property, and taking and holding in trust for the use and benefit of such district, any grant or devise of land and any donation or bequest of money or other personal property.

Effective Date: 10-01-1953



Section 3313.171 - Consultant services.

A board of education may expend funds for consultant services for any purpose related to the business administration of the school district, and this authority is in addition to any power, expressed or implied, granted to a board of education by statute or otherwise prior to September 24, 1963.

Effective Date: 12-16-1964



Section 3313.172 - Purchase, lease, or lease-purchase of motor vehicles.

The board of education of any city, exempted village, local, or joint vocational school district and the governing board of any educational service center may expend funds to obtain one or more motor vehicles, as defined in section 4501.01 of the Revised Code, by purchase, lease, or lease-purchase. Except as provided in section 3327.14 of the Revised Code, any motor vehicle so obtained shall be used solely for school purposes.

Effective Date: 06-30-1997



Section 3313.173 - Reward for information on person who commits violation of law.

The board of education of any city, exempted village, local, or joint vocational school district and the governing board of any educational service center may offer and pay a reward to a person other than a board official or employee or a member of the immediate family of such official or employee, in an amount and under whatever conditions are fixed by the board, for information leading to the arrest and conviction of any person who commits any violation of law committed on property owned by, or under the control or management of, the board or committed against any pupil or school employee going to or from property owned or controlled by the board or against any school employee while the employee is in the course of performing official duties. Any record containing the name of the person and other information that identifies the person who provides information under this section is not a public record for purposes of section 149.43 of the Revised Code. No member or employee of a board shall divulge the circumstances surrounding any information received or the identity of any person providing information or receiving an award under this section without the written consent of such person.

Effective Date: 09-29-1995



Section 3313.174 - [Renumbered as 3313.82] Business advisory councils.

Renumbered as § 3313.82 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-29-1995



Section 3313.18 - Quorum - recording of votes - adoption of annual appropriation resolution.

A majority of the members of a board of education shall constitute a quorum. Upon a motion to adopt a resolution authorizing the purchase or sale of real or personal property, or to employ a superintendent or teacher, janitor or other employee, or to elect or appoint an officer, or to pay any debt or claim, or to adopt any textbook, the treasurer of the board shall publicly call the roll of the members composing the board and enter on the records the names of those voting "aye" and the names of those voting "no." If a majority of all the members of the board vote aye, the president shall declare the motion carried. Upon any motion or resolution, a member of the board may demand the yeas and nays, and thereupon the treasurer shall call the roll and record the names of those voting "aye" and those voting "no." Each board may provide for the payment of superintendents, teachers, and other employees by payroll, but in all cases such roll call and record shall be complied with. Whenever a board of a city, exempted village, or local school district or a governing board of an educational service center by a majority vote of its members has adopted an annual appropriation resolution, then such board may, by general resolution, dispense with the adoption of resolutions authorizing the purchase or sale of property, except real estate, the employment, appointment, or confirmation of officers and employees, except as otherwise provided for by law, the payment of debts or claims, the salaries of superintendents, teachers or other employees, if provision therefor is made in such annual appropriation resolution, or approving warrants for the payment of any claim from school funds, if the expenditure for which such warrant is issued, is provided for in such annual appropriation resolution.

Effective Date: 09-29-1995



Section 3313.19 - Power of board to compound or release claims due from banks.

The board of education of any school district may compound or release, in whole or in part, a debt, obligation, judgment, or claim due the school district, or due the board of the school district from a bank in process of liquidation or operating under a conservatorship, except where any member of the board is personally interested as a stockholder. The board shall enter upon its records a statement of the facts and the reasons for such compounding or release.

Effective Date: 10-01-1953



Section 3313.20 - Rules - locker search policy - professional meetings.

(A) The board of education of a school district or the governing board of an educational service center shall make any rules that are necessary for its government and the government of its employees, pupils of its schools, and all other persons entering upon its school grounds or premises. Rules regarding entry of persons other than students, staff, and faculty upon school grounds or premises shall be posted conspicuously at or near the entrance to the school grounds or premises, or near the perimeter of the school grounds or premises, if there are no formal entrances, and at the main entrance to each school building.

(B)

(1) The board of education of each city, local, exempted village, or joint vocational school district may adopt a written policy that authorizes principals of public schools within the district or their designees to do one or both of the following:

(a) Search any pupil's locker and the contents of the locker that is searched if the principal reasonably suspects that the locker or its contents contains evidence of a pupil's violation of a criminal statute or of a school rule;

(b) Search any pupil's locker and the contents of any pupil's locker at any time if the board of education posts in a conspicuous place in each school building that has lockers available for use by pupils a notice that the lockers are the property of the board of education and that the lockers and the contents of all the lockers are subject to random search at any time without regard to whether there is a reasonable suspicion that any locker or its contents contains evidence of a violation of a criminal statute or a school rule.

(2) A board of education's adoption of or failure to adopt a written policy pursuant to division (B)(1) of this section does not prevent the principal of any school from searching at any time the locker of any pupil and the contents of any locker of any pupil in the school if an emergency situation exists or appears to exist that immediately threatens the health or safety of any person, or threatens to damage or destroy any property, under the control of the board of education and if a search of lockers and the contents of the lockers is reasonably necessary to avert that threat or apparent threat.

(C) Any employee may receive compensation and expenses for days on which he is excused, in accordance with the policy statement of the board, by the superintendent of such board or by a responsible administrative official designated by the superintendent for the purpose of attending professional meetings as defined by the board policy, and the board may provide and pay the salary of a substitute for such days. The expenses thus incurred by an employee shall be paid by the board from the appropriate fund of the school district or the educational service center governing board fund provided that statements of expenses are furnished in accordance with the policy statement of the board.

(D) Each city, local, and exempted village school district shall adopt a written policy governing the attendance of employees at professional meetings.

Effective Date: 09-29-1995



Section 3313.201 - Procurement of insurance against liability of officers, employees, and pupils of district.

(A) The board of education of each school district shall procure a policy or policies of insurance insuring officers, employees, and pupils of the school district against liability on account of damage or injury to persons and property, including insurance on vehicles operated under a course in drivers education approved by the state department of public safety and including liability on account of death or accident by wrongful act, occasioned by the operation of a motor vehicle, motor vehicles with auxiliary equipment, or all self-propelling equipment or trailers owned or operated by the school district. Each board of education may supplement the policy or policies of insurance with collision, medical payments, comprehensive, and uninsured motorists insurance. Before procuring such insurance each board of education shall adopt a resolution setting forth the amount of insurance to be purchased, the necessity of the insurance, together with a statement of its estimated premium cost. Insurance procured pursuant to this section shall be from one or more recognized insurance companies authorized to do business in this state.

(B) This section shall not be construed to affect the ability of any school district to establish and maintain self-insurance programs under the authority conferred by any other section of the Revised Code. Such programs may be established and maintained in combination with, or as an alternative to, any policy or policies of insurance procured under division (A) of this section.

Effective Date: 10-11-2002



Section 3313.202 - Insurance and fringe benefits.

Any elected or appointed member of the board of education of a school district and the dependent children and spouse of the member may be covered, at the option of the member, under any health care plan authorized under section 9.90 of the Revised Code. The member shall pay all premiums for that coverage. The member's exercise of an option to be covered under this section shall be in writing, announced at a regular public meeting of the board of education, and recorded as a public record in the minutes of the board.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 06-04-1997; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3313.203 - Liability insurance - indemnification.

As used in this section, "school support entity" means any nonprofit entity formed for the support of school district programs. The board of education of any school district may do any of the following:

(A) Purchase a policy or policies of insurance insuring the board, or members of boards of education, superintendents, principals, other administrators, teachers or any other group of employees employed by the board; school support entities; or volunteer bus rider assistants authorized by section 3327.16 of the Revised Code against liability on account of damages or injury to persons and property resulting from any act or omission of such board or entity, or such individual in his official capacity as a member or employee of the board of education or as a volunteer bus rider assistant or resulting solely out of his membership on, or employment by, or volunteer services to the board. Any such policy shall be purchased from an insurance company licensed to do business in this state, if such a policy is available from such a company. Whenever the board considers it necessary to procure such insurance, it shall adopt a resolution setting forth the amount of the insurance to be purchased, the necessity thereof, and a statement of the estimated premium as quoted in writing by not less than two insurance companies if more than one company offers such insurance for sale to the board. Upon the adoption of such resolution, the board may purchase insurance from the insurance company submitting the lowest and best quotation. A board of education shall require a school support entity for which the board purchases an insurance policy under this section to reimburse the board for the cost of such insurance.

(B) Except for findings for recovery in an audit report pursuant to section 117.28 of the Revised Code, indemnify, defend, and hold harmless any person included in division (A) of this section against all civil demands, claims, suits, and legal proceedings, whether threatened or instituted, and defend such person against any criminal legal proceedings, whether threatened or instituted, that arise from the acts or omissions of such person while acting within the scope of the person's employment by the school board and in the good faith belief that such conduct was lawful and in the best interests of the school district, except that expenditures and obligations under this division shall not exceed the amounts appropriated for such purposes.

Effective Date: 07-01-1992



Section 3313.204 - Advertise offering of adult education classes.

A board of education of a city, local, exempt ed village, or joint vocational school district may expend funds to advertise the offering by the dis- trict of adult education classes as provided for in sections 3313.52, 3313.531, 3313.641, and 3313.644 of the Revised Code.

Effective Date: 05-27-1976



Section 3313.205 - Notification of student's absence from school.

The board of education of each school district shall adopt a written policy with respect to the notification of a student's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian or any other person responsible for the student within a reasonable time after the determination that the student is absent from school. The student's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian or any other person responsible for the student shall provide the school that the student attends a current address and a telephone number at which the student's parents, parent who is the residential parent and legal custodian, guardian, or legal custodian or any other person that is responsible for the student can receive notice that the student is absent from school.

Effective Date: 10-01-1993



Section 3313.206 - McGruff House symbol.

Each board of education that establishes or maintains a mcgruff house program shall use the mcgruff house symbol adopted by the division of criminal justice services in the state department of public safety under section 5502.62 of the Revised Code and instruct volunteers participating in the program to use only that symbol. Each board of education that establishes a mcgruff house program on or after July 1, 2007, shall do so in accordance with the rules adopted under section 5502.62 of the Revised Code. Any chartered nonpublic school within a school district may participate in that district's mcgruff house program upon furnishing a written statement to the district's board of education and to the division of criminal justice services in the state department of public safety to the effect that the nonpublic school will abide by the rules of the district's mcgruff house program. A chartered nonpublic school that participates in a school district's mcgruff house program may request technical assistance from the division of criminal justice services. At the request of a board of education, law enforcement authorities with jurisdiction in any of the territory of a school district that maintains a mcgruff house program shall assist the board of education of the district or a participating chartered nonpublic school in checking the criminal records of individuals and families that volunteer to participate in the district's mcgruff house program.

Effective Date: 12-23-1986; 09-28-2006



Section 3313.207 - Latchkey program definitions.

As used in sections 3313.207 to 3313.209 of the Revised Code:

(A) "Children" means children who are enrolled in kindergarten or who are of compulsory school age.

(B) "Latchkey program" means a program under which children are provided with child care during a fiscal year at any time outside of regular school hours. A program that contains any religious content, that uses any religious materials, or that in any way promotes or furthers any religious beliefs is not a latchkey program.

(C) "Program provider" means any agency, organization, or individual, licensed under Chapter 5104. of the Revised Code or exempted from the licensing requirements of that chapter.

(D) "Ancillary services" means any of the following:

(1) Space in a building that is owned or controlled by a school district and that is used for other school district purposes in addition to latchkey programs;

(2) Utilities furnished in conjunction with such space;

(3) Transportation to a latchkey program on regular school buses.

Effective Date: 09-06-1990; 09-29-2005



Section 3313.208 - School district participation in provision of latchkey programs.

A board of education of a school district or the governing board of an educational service center may assess the need for latchkey programs in its district or territory and determine the best and most efficient manner of providing latchkey programs to children residing in the district or territory. Prior to operating any latchkey program, making any payments, or providing any employees or ancillary services under sections 3313.207 to 3313.209 of the Revised Code, a board shall provide notification to parents and other interested parties that the board is considering participation in the provision of latchkey programs and shall adopt a policy ensuring public input on the board's decision whether or not to participate, as well as any decisions concerning the district's or service center's role in the implementation and funding of any latchkey programs if the board does decide to participate. The policy shall also include provision for regular, periodic public input in the evaluation of any school district or service center participation in the provision of latchkey programs. A board may provide a latchkey program, subject to the following limitations:

(A) The program shall be maintained and operated and pupils shall be admitted pursuant to rules adopted by the board;

(B) Fees or tuition, in amounts determined by the board, may be charged for participation in the program and shall be deposited in a special fund.

Effective Date: 09-06-1990; 09-29-2005



Section 3313.209 - Options for districts that do not operate a latchkey program.

(A) A board of education of a school district that does not provide a latchkey program may provide ancillary services to and may make payments to any program provider that operates a latchkey program that enrolls one or more children who are residents of the school district.

(B) A board of education of a school district that does not provide a latchkey program and that does not make payments under division (A) of this section may furnish to any person or entity that operates a latchkey program ancillary services or employees for use solely in conjunction with the program's operation.

(C) A board of education shall enter into a contract with a program provider as a condition for making any payments or furnishing any ancillary services or employees authorized by division (A) or (B) of this section.

Effective Date: 09-06-1990; 09-29-2005



Section 3313.21 - [Repealed].

Effective Date: 09-28-1999



Section 3313.211 - Employee compensation while serving as juror.

The board of education shall pay a full-time employee, including hourly and per diem employees, the difference between such employee's regular compensation and the remuneration received for serving as a juror.

Effective Date: 11-09-1977



Section 3313.22 - Appointment of treasurer - re-employment - evaluation.

Notwithstanding division (D) of section 3311.52, if the treasurer of any cooperative education school district is also the treasurer of another school district or educational service center pursuant to division (B)(2) of section 3311.52 or division (B)(3) of section 3311.521 of the Revised Code, this section and sections 3313.222 to 3313.25 of the Revised Code do not apply to that cooperative district or its treasurer.

(A) Except as otherwise provided in division (E) of section 3311.19 of the Revised Code, the board of education of each city, local, exempted village, and joint vocational school district, at a regular or special meeting held not later than the first day of May, shall appoint a treasurer, who shall be the chief fiscal officer of the school district. The treasurer shall be appointed for a term not longer than five years beginning the first day of August and ending the thirty-first day of July. The board shall execute a written contract of employment with the treasurer. At the expiration of a treasurer's current term of employment, the treasurer is deemed re-employed for a term of one year at the same salary plus any increments that the board may authorize, unless the board, on or before the first day of March of the year in which the contract of employment expires, either re-employs the treasurer for a succeeding term as provided in division (C) of this section or gives to the treasurer written notice of its intention not to re-employ the treasurer. A treasurer shall not be transferred to any other position during the term of the treasurer's employment or re-employment except by mutual agreement by the treasurer and the board. Except in the case of the appointment of a treasurer pro tempore pursuant to section 3313.23 of the Revised Code, if a vacancy occurs in the office of treasurer, the board shall appoint a treasurer for a term not to exceed five years from the preceding first day of August.

(B) A treasurer appointed under this section may not be a member of the board or otherwise regularly employed by the board. No board of education, other than the board of an island school district, shall appoint a person treasurer who does not hold a valid license issued under section 3301.074 of the Revised Code, unless the person is an otherwise qualified treasurer. If the treasurer fails to maintain that license, the treasurer is automatically disqualified from further service, unless the treasurer is an otherwise qualified treasurer. As used in this division, an "otherwise qualified treasurer" is a person who does not possess a current valid treasurer's license but demonstrates to the district board's satisfaction both that the person meets all qualifications for that license and that the person has applied to the state board of education for issuance or renewal of the license but has not yet received the state board's decision regarding the issuance or renewal. A treasurer who is automatically disqualified from service pursuant to this division shall not be entitled to the termination procedures in section 3319.16 of the Revised Code.

(C) A board may, at any regular or special meeting held during the period beginning on the first day of January of the calendar year preceding the year the treasurer's contract of employment expires and ending on the first day of March of the year the contract expires, re-employ the treasurer for a succeeding term for not longer than five years, beginning the first day of August immediately following the expiration of the treasurer's current term of employment and ending the thirty-first day of July.

(D) Each board shall adopt procedures for the evaluation of its treasurer and shall evaluate its treasurer in accordance with those procedures. The board shall consider an evaluation based upon those procedures in deciding whether to renew the treasurer's contract. The establishment of an evaluation procedure shall not create an expectancy of continued employment. Nothing in this division shall prevent a board from making the final determination regarding the renewal or nonrenewal of a treasurer's contract.

(E) Except for a treasurer who is automatically disqualified from service pursuant to division (B) of this section, termination of a treasurer's contract shall be in accordance with section 3319.16 of the Revised Code. In the case of the termination of a treasurer's contract under that section, the duties assigned to the district treasurer under that section shall be performed by the district superintendent.

(F) A governing board of an educational service center that is the taxing authority of a county school financing district that levies a tax pursuant to section 5705.215 of the Revised Code or a governing board of an educational service center that chooses to act as the governing board of the educational service center pursuant to division (D) of section 135.01 of the Revised Code shall appoint a treasurer in the manner prescribed in this section for city, local, and exempted village school districts. In the case of an educational service center governing board that neither is the taxing authority of a district that levies such tax nor chooses to act as the governing board of the educational service center pursuant to division (D) of section 135.01 of the Revised Code, the educational service center superintendent shall act as treasurer of such governing board, but the tenure, removal, and licensing provisions described in this section shall not apply to the superintendent.

Effective Date: 09-29-1995; 03-30-2007



Section 3313.221 - [Repealed].

Effective Date: 07-01-1983



Section 3313.222 - Agreement of districts to jointly employ treasurer.

As used in this section "school district" means any of the following:

(A) A city, local, or exempted village school district;

(B) An educational service center in which the governing board chooses to act as the governing board of the educational service center pursuant to division (D) of section 135.01 of the Revised Code;

(C) A joint vocational school district other than one governed by a governing board of an educational service center that has appointed the educational service center superintendent to act as treasurer of the joint vocational school district. The boards of education of two or more school districts may, by agreement, jointly employ a treasurer to act as treasurer of each district and compensate him in accordance with the terms of such agreement. The duration of the agreement shall be the same as the treasurer's contract and may be renewed.

Effective Date: 09-29-1995



Section 3313.23 - Absence or incapacitation of treasurer.

If a treasurer of a board of education is absent from any meeting of the board the members present shall choose one of their number to serve in his place pro tempore. If a board of education determines the treasurer is incapacitated in such a manner that he is unable to perform the duties of the office of treasurer, the board may, by a majority vote of the members of the board, appoint a person to serve in his place pro tempore. Each board of education shall adopt a written policy establishing standards for determining whether the treasurer is incapacitated, and shall provide that during any period in which the treasurer is incapacitated, he may be placed on sick leave or on leave of absence and may be returned to active duty status from sick leave or leave of absence. The treasurer may request a hearing before the board on any action taken under this section, and he shall have the same rights in any such hearing as are afforded to a teacher in a board hearing under section 3319.16 of the Revised Code. The treasurer pro tempore shall perform all of the duties and functions of the treasurer, and shall serve until the treasurer's incapacity is removed as determined by a majority vote of the members of the board or until the expiration of the treasurer's contract or term of office, whichever is sooner. The treasurer pro tempore may be removed at any time for cause by a two-thirds vote of the members of the board. The board shall fix the compensation of the treasurer pro tempore in accordance with section 3313.24 of the Revised Code, and shall require the treasurer pro tempore to execute a bond immediately after his appointment in accordance with section 3313.25 of the Revised Code. If a treasurer is a member of the board, he shall not vote on any matter related to his incapacitation.

Effective Date: 05-16-1979

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3313.24 - Compensation of treasurer.

(A) At the time of the appointment or designation of the term of office of the treasurer, subject to division (B) of this section, the board of education of each local, exempted village, or city school district shall fix the compensation of its treasurer, which shall be paid from the general fund of the district. No order for payment of the salary of the treasurer of a local, exempted village, or city school district, other than an island school district, shall be drawn until the treasurer presents to the district board evidence that the treasurer either holds a valid license issued under section 3301.074 of the Revised Code or is an otherwise qualified treasurer, as defined in division (B) of section 3313.22 of the Revised Code. A governing board of an educational service center which chooses to act as the governing board of the educational service center pursuant to division (D) of section 135.01 of the Revised Code shall fix the compensation of its treasurer and pay its treasurer in the manner prescribed in the section for local, exempted village, and city school districts.

(B) The compensation of the treasurer may be increased or decreased during the treasurer's term of office, provided any decrease is a part of a uniform plan affecting salaries of all employees of the district.

(C) The board may establish vacation leave for its treasurer. Upon the treasurer's separation from employment, the board may provide compensation at the treasurer's current rate of pay for all lawfully accrued and unused vacation leave to the treasurer's credit at the time of separation, not to exceed the amount accrued during the three years before the date of separation. In case of the death of a treasurer, unused vacation leave that the board would have paid to the treasurer upon separation shall be paid in accordance with section 2113.04 of the Revised Code or to the treasurer's estate.

Effective Date: 09-29-1995; 03-30-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3313.25 - Bond of treasurer of board.

Before entering upon the duties of his office, the treasurer of each board of education shall execute a bond, in an amount and with surety to be approved by the board, payable to the state, conditioned for the faithful performance of all the official duties required of him. Such bond must be deposited with the president of the board, and a copy thereof, certified by him, shall be filed with the county auditor.

Effective Date: 05-16-1979



Section 3313.26 - Record of proceedings.

The treasurer of the board of education shall record the proceedings of each meeting in a book to be provided by the board for that purpose, which shall be a public record. The record of proceedings at each meeting of the board shall be read at its next succeeding meeting, corrected and approved, which approval shall be noted in the proceedings. After such approval, the president shall sign the record and the treasurer attest it. By resolution, a board of education may waive the reading of the record of any of its proceedings, provided that such record has been distributed to the members of the board of education at least two days prior to the date of the next succeeding meeting and that copies of such record are made available to the public and news media. Such regulation shall be in full force and effect until such time as amended or rescinded by said board of education.

Effective Date: 05-16-1979



Section 3313.261 - Treasurer to notify board of elections of changes in boundaries.

The treasurer of an educational service center governing board or a city, exempted village, or local board of education shall notify the board of elections of all changes in the boundaries of the school district or educational service center territory. Such notification shall be made in writing and contain a plat clearly showing all boundary changes and shall be filed not later than ten days after the change of boundaries becomes effective with the board of election of the county or counties in which the school district or educational service center territory is located.

Effective Date: 09-29-1995



Section 3313.262 - [Repealed].

Effective Date: 08-22-1995



Section 3313.27 - Delivery of funds to board at expiration of term of treasurer - certificate.

At the expiration of the term of any treasurer of any board of education or before any board approves the surety of any treasurer, such board shall require the treasurer to produce all money, bonds, or other securities in his hands, which shall then be counted by the board or a committee thereof, or by a representative of the auditor of state. A certificate setting forth the exact amount of such money, bonds, or other securities, and signed by the representatives making such count, shall be entered upon the records of the board and shall be prima facie evidence that the amount therein stated was actually in the treasury at that date.

Effective Date: 07-01-1985



Section 3313.28 - Delivery of records to successor.

The treasurer of a board of education, at the expiration of the treasurer's term of office, shall deliver to the treasurer's successor all books and papers in the treasurer's hands relating to the affairs of the district, including educator licenses and copies thereof, and reports of school statistics, filed by teachers.

Effective Date: 06-09-2004



Section 3313.29 - Treasurer to keep account of school funds - vouchers.

The treasurer of each board of education shall keep an account of all school funds of the district. The treasurer shall receive all vouchers for payments and disbursements made to and by the board and preserve such vouchers for a period of ten years unless copied or reproduced according to the procedure prescribed in section 9.01 of the Revised Code. Thereafter, such vouchers may be destroyed by the treasurer upon applying to and obtaining an order from the school district records commission in the manner prescribed by section 149.381 of the Revised Code, except that it shall not be necessary to copy or reproduce such vouchers before their destruction. The treasurer shall render a statement to the board and to the superintendent of the school district, monthly, or more often if required, showing the revenues and receipts from whatever sources derived, the various appropriations made by the board, the expenditures and disbursements therefrom, the purposes thereof, the balances remaining in each appropriation, and the assets and liabilities of the school district. At the end of the fiscal year such statement shall be a complete exhibit of the financial affairs of the school district which may be published and distributed with the approval of the board. All monthly and yearly statements as required in this section shall be available for examination by the public.

On request of the principal or other chief administrator of any nonpublic school located within the school district's territory, the treasurer shall provide such principal or administrator with an account of the moneys received by the district under division (E) of section 3317.024 of the Revised Code as reported to the district's board in the treasurer's most recent monthly statement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01.See act for effective dates.

Effective Date: 07-01-1998; 06-30-2006



Section 3313.291 - Petty cash account.

The board of education of a school district may adopt a resolution establishing a petty cash account from which a designated district official may draw moneys by check signed by that official or by debit card for purchases made within the district. The resolution establishing the account shall specify the maximum amount of money that may be placed in the account; designate the district officials who may draw moneys from the account, or require the treasurer of such board to designate such officials; and specify the requirements and procedures for replenishing the account.

Effective Date: 11-02-1999



Section 3313.30 - [Repealed].

Effective Date: 06-08-1994



Section 3313.31 - Treasurer to perform all duties relating to moneys.

(A) All the duties and obligations of the county auditor, county treasurer, or other officer or person relating to the moneys of a school district shall be complied with by dealing with the treasurer of the board of education thereof. The treasurer shall be the chief fiscal officer of the school district, shall be responsible for the financial affairs of the district, and shall report to and is subject to the direction of the district board of education. Except as otherwise required by law, no treasurer shall be required to verify the accuracy of nonfinancial information or data of the school district.

(B) Notwithstanding any provision of the Revised Code to the contrary, but subject to section 3319.40 of the Revised Code, in all school districts and educational service centers, the treasurer shall direct and assign employees directly engaged in the day-to-day fiscal operations of the district or service center, as those employees are so designated by the board of the district or service center.

Effective Date: 11-02-1999; 03-30-2007; 2008 HB428 09-12-2008



Section 3313.32 - Moneys to be placed with treasurer when depository ceases to act.

If, for any reason, a depository in a school district ceases to act as custodian of the school moneys, all moneys of such school district shall be placed in the custody of the treasurer of the city or county in which the school district is located. Such moneys shall be held and disbursed by the treasurer of the board of education until another depository is provided for such moneys. Thereupon the treasurer shall place such moneys in the depository.

Effective Date: 05-16-1979



Section 3313.33 - Conveyances and contracts.

(A) Conveyances made by a board of education shall be executed by the president and treasurer thereof.

(B) Except as provided in division (C) of this section, no member of the board shall have, directly or indirectly, any pecuniary interest in any contract of the board or be employed in any manner for compensation by the board of which the person is a member. No contract shall be binding upon any board unless it is made or authorized at a regular or special meeting of such board.

(C) A member of the board may have a pecuniary interest in a contract of the board if all of the following apply:

(1) The member's pecuniary interest in that contract is that the member is employed by a political subdivision, instrumentality, or agency of the state that is contracting with the board;

(2) The member does not participate in any discussion or debate regarding the contract or vote on the contract;

(3) The member files with the school district treasurer an affidavit stating the member's exact employment status with the political subdivision, instrumentality, or agency contracting with the board.

(D) This section does not apply where a member of the board, being a shareholder of a corporation but not being an officer or director thereof, owns not in excess of five per cent of the stock of such corporation. If a stockholder desires to avail self of the exception, before entering upon such contract such person shall first file with the treasurer an affidavit stating the stockholder's exact status and connection with said corporation. This section does not apply where a member of the board elects to be covered by a medical plan under section 3313.202 of the Revised Code.

Effective Date: 06-09-2004; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3313.34 - Process against boards.

Process in all suits against a board of education shall be by summons which shall be served by leaving a copy thereof with the treasurer or president of the board.

Effective Date: 05-16-1979



Section 3313.35 - Legal adviser of boards of education and governing board of an educational service center.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, the provisions of this section that apply to a city school district do not apply to a joint vocational or cooperative education school district unless otherwise specified. Except in city, joint vocational, and cooperative education school districts, the prosecuting attorney of the county shall be the legal adviser of all boards of education and the governing board of an educational service center in the county in which the prosecuting attorney is serving. The prosecuting attorney shall prosecute all actions against a member or officer of a board for malfeasance or misfeasance in office, and he shall be the legal counsel of such boards or the officers thereof in all civil actions brought by or against them and shall conduct such actions in his official capacity. In the case of educational service centers created under section 3311.053 of the Revised Code, the legal adviser shall be the prosecuting attorney of the county in which the largest number of pupils supervised by the governing board of the educational service center reside. In joint vocational and cooperative education school districts the legal adviser shall be the prosecuting attorney of the most populous county containing a school district which is a member of the joint vocational or cooperative education school district. When such civil action is between two or more boards in the same county, the prosecuting attorney shall not be required to act for either of them. In city school districts, the city director of law shall be the legal adviser and attorney for the board thereof, and shall perform the same services for such board as required of the prosecuting attorney for other boards of the county. Such duties shall devolve upon any official serving in a capacity similar to that of prosecuting attorney or city director of law for the territory wherein a school district is situated regardless of his official designation. In a district which becomes a city school district pursuant to section 3311.10 of the Revised Code, the legal adviser shall be the solicitor or director of law of the largest of the municipal corporations all or a part of which is included within the school district boundaries. No compensation in addition to such officer's regular salary shall be allowed for such services.

Effective Date: 09-29-1995



Section 3313.36 - Acceptance of bequests, gifts, or endowments.

(A) By the adoption of a resolution, a board of education may accept any bequest made to it by will or may accept any gift or endowment upon the conditions and stipulations contained in the will or connected with the gift or endowment. For the purpose of enabling the board to carry out the conditions and limitations upon which a bequest, gift, or endowment is made, it may make all rules required to fully carry them into effect. No such bequest, gift, or endowment shall be accepted by the board if the conditions remove any portion of the public schools from the control of the board.

(B) By the adoption of a resolution, a board may direct the school district treasurer to pay the proceeds of any bequest, gift, or endowment given to the district for the education foundation fund or given without conditions or limitations into the education foundation fund established by section 3315.40 of the Revised Code.

Effective Date: 06-13-1990



Section 3313.37 - Powers regarding school buildings and facilities; educational service centers; acquisition of property and equipment.

(A)

(1) The board of education of any city, local, or exempted village school district may build, enlarge, repair, and furnish the necessary schoolhouses, purchase or lease sites therefor, or rights-of-way thereto, or purchase or lease real estate to be used as playgrounds for children or rent suitable schoolrooms, either within or without the district, and provide the necessary apparatus and make all other necessary provisions for the schools under its control.

(2) A governing board of an educational service center may acquire, lease or lease-purchase, or enter into a contract to purchase, lease or lease-purchase, or sell real and personal property and may construct, enlarge, repair, renovate, furnish, or equip facilities, buildings, or structures for the educational service center's purposes. The board may enter into loan agreements, including mortgages, for the acquisition of such property.

(3) A board of county commissioners may issue securities of the county pursuant to Chapter 133. of the Revised Code for the acquisition of real and personal property or for the construction, enlargement, repair, or renovation of facilities, buildings, or structures by an educational service center, but only if the county has a contract with the educational service center whereby the educational service center agrees to pay the county an amount equal to the debt charges on the issued securities on or before the date those charges fall due. For the purposes of this section, "debt charges" and "securities" have the same meanings as in section 133.01 of the Revised Code.

(B)

(1) Boards of education of city, local, and exempted village school districts may acquire land by gift or devise, by purchase, or by appropriation. Lands purchased may be purchased for cash, by installment payments, with or without a mortgage, by entering into lease-purchase agreements, or by lease with an option to purchase, provided that if the purchase price is to be paid over a period of time, such payments shall not extend for a period of more than five years. A special tax levy may be authorized by the voters of the school district in accordance with section 5705.21 of the Revised Code to provide a special fund to meet the future time payments.

(2) For the purposes of section 5705.21 of the Revised Code, acquisition of land under the provisions of this division shall be considered a necessary requirement of the school district.

(3) Boards of education of city, local, and exempted village school districts may acquire federal land at a discount by a lease-purchase agreement for use as a site for the construction of educational facilities or for other related purposes. External administrative and other costs pertaining to the acquisition of federal land at a discount may be paid from funds available to the school district for operating purposes. Such boards of education may also acquire federal land by lease-purchase agreements, by negotiation, or otherwise.

(4) As used in this division:

(a) "Office equipment" includes but is not limited to typewriters, copying and duplicating equipment, and computer and data processing equipment.

(b) "Software for instructional purposes" includes computer programs usable for computer assisted instruction, computer managed instruction, drill and practice, and problem simulations.

A board of education or governing board of an educational service center may acquire the necessary office equipment, and computer hardware and software for instructional purposes, for the schools under its control by purchase, by lease, by installment payments, by entering into lease-purchase agreements, or by lease with an option to purchase. In the case of a city, exempted village, or local school district, if the purchase price is to be paid over a period of time, the contract setting forth the terms of such purchase shall be considered a continuing contract pursuant to section 5705.41 of the Revised Code. Payments shall not extend for a period of more than five years. Costs relating to the acquisition of necessary apparatus may be paid from funds available to the school district or educational service center for operating purposes.

(5) A board of education or governing board of an educational service center may acquire the necessary equipment for the maintenance or physical upkeep of facilities and land under its control by entering into lease-purchase agreements. If payments under the lease-purchase agreement are to be made over a period of time, the agreement shall be considered a continuing contract pursuant to section 5705.41 of the Revised Code, and such payments shall not extend for a period of more than five years.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 03-14-2002



Section 3313.371 - Governing board of service center may borrow money to purchase computer equipment.

The governing board of any educational service center may borrow money for the purpose of purchasing computer equipment, subject to the terms and conditions agreed to by the governing board and the lender. The principal and interest on such indebtedness shall be discharged solely from the revenues available to the educational service center governing board, and the proceeds of the loan shall be used solely for the purpose of purchasing computer equipment.

Effective Date: 09-29-1995



Section 3313.372 - Installment payment contract for purchase and installation of energy conservation measures.

(A) As used in this section, "energy conservation measure" means an installation or modification of an installation in, or remodeling of, a building, to reduce energy consumption. It includes:

(1) Insulation of the building structure and systems within the building;

(2) Storm windows and doors, multiglazed windows and doors, heat absorbing or heat reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) Automatic energy control systems;

(4) Heating, ventilating, or air conditioning system modifications or replacements;

(5) Caulking and weatherstripping;

(6) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a facility, unless such increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(7) Energy recovery systems;

(8) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) Any other modification, installation, or remodeling approved by the Ohio school facilities commission as an energy conservation measure.

(B) A board of education of a city, exempted village, local, or joint vocational school district may enter into an installment payment contract for the purchase and installation of energy conservation measures. The provisions of such installment payment contracts dealing with interest charges and financing terms shall not be subject to the competitive bidding requirements of section 3313.46 of the Revised Code, and shall be on the following terms:

(1) Not less than one-fifteenth of the costs thereof shall be paid within two years from the date of purchase.

(2) The remaining balance of the costs thereof shall be paid within fifteen years from the date of purchase.

An installment payment contract entered into by a board of education under this section shall require the board to contract in accordance with division (A) of section 3313.46 of the Revised Code for the installation, modification, or remodeling of energy conservation measures unless division (A) of section 3313.46 of the Revised Code does not apply pursuant to division (B)(3) of that section.

(C) The board may issue the notes of the school district signed by the president and the treasurer of the board and specifying the terms of the purchase and securing the deferred payments provided in this section, payable at the times provided and bearing interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code. The notes may contain an option for prepayment and shall not be subject to Chapter 133. of the Revised Code. In the resolution authorizing the notes, the board may provide, without the vote of the electors of the district, for annually levying and collecting taxes in amounts sufficient to pay the interest on and retire the notes, except that the total net indebtedness of the district without a vote of the electors incurred under this and all other sections of the Revised Code, except section 3318.052 of the Revised Code, shall not exceed one per cent of the district's tax valuation. Revenues derived from local taxes or otherwise, for the purpose of conserving energy or for defraying the current operating expenses of the district, may be applied to the payment of interest and the retirement of such notes. The notes may be sold at private sale or given to the contractor under the installment payment contract authorized by division (B) of this section.

(D) Debt incurred under this section shall not be included in the calculation of the net indebtedness of a school district under section 133.06 of the Revised Code.

(E) No school district board shall enter into an installment payment contract under division (B) of this section unless it first obtains a report of the costs of the energy conservation measures and the savings thereof as described under division (G) of section 133.06 of the Revised Code as a requirement for issuing energy securities, makes a finding that the amount spent on such measures is not likely to exceed the amount of money it would save in energy costs and resultant operational and maintenance costs as described in that division, except that that finding shall cover the ensuing fifteen years, and the Ohio school facilities commission determines that the district board's findings are reasonable and approves the contract as described in that division.

The district board shall monitor the savings and maintain a report of those savings, which shall be submitted to the commission in the same manner as required by division (G) of section 133.06 of the Revised Code in the case of energy securities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1997; 03-30-2006



Section 3313.373 - Shared-savings contract.

(A) As used in this section:

(1) "Energy saving measure" means both of the following:

(a) The acquisition and installation, by purchase, lease, lease purchase, lease with an option to buy, or installment purchase, of an energy conservation measure as defined in section 3313.372 of the Revised Code and any attendant architectural and engineering consulting services.

(b) Architectural and engineering consulting services related to energy conservation.

(2) "Shared-savings contract" means a contract for one or more energy savings measures, which contract provides that all payments, except payments for maintenance and repairs and obligations on termination of the contract prior to its expiration, are to be a stated percentage of calculated savings of energy costs attributable to the energy saving measure over a defined period of time and are to be made only to the extent that such savings occur. A contract that requires any additional capital investment or contribution of funds, other than funds available from state or federal energy grants, or that is for an initial term of longer than ten years is not a shared-savings contract.

(B) The board of education of a city, local, exempted village, or joint vocational school district may enter into a shared-savings contract with any person experienced in the design and implementation of energy saving measures for buildings owned or rented by the board. Such contract is not subject to section 3313.46 of the Revised Code. If the contract is for a term extending beyond the fiscal year, it shall be considered to be a continuing contract within the meaning of division (D) of section 5705.41 of the Revised Code. A board of education entering into an installment contract under this section shall also comply with section 3313.372 of the Revised Code.

(C) In the case of a shared-savings contract running beyond the fiscal year in which it is entered into, the board shall include in its annual appropriations measure for each subsequent year any amounts payable under shared-savings contracts during such year and shall furnish the certification required by section 5705.44 of the Revised Code, but the failure of a board to make such an appropriation or furnish the certificates referred to in division (D) of section 5705.41, or 5705.412 or 5705.44 of the Revised Code, shall not affect the validity of the shared-savings contract or the board's obligations under the contract.

Effective Date: 10-01-1985



Section 3313.374 - Installment payment contract for construction and purchase of administrative offices.

(A) This section applies only to city, exempted village, and local school districts to which both of the following apply:

(1) The board of education of the district has entered into rental agreements for administrative office facilities for at least ten consecutive years;

(2) The rent paid by the board has increased at an average annual percentage rate of not less than four per cent during the ten-year period immediately preceding the date on which the board adopts the resolution described in division (B) of this section.

(B) A board of education may adopt a resolution to enter into an installment payment contract for the construction and purchase of office facilities on land owned by the board to be used for administrative offices of the school district. The provisions of the contract dealing with interest charges and financing terms shall not be subject to the competitive bidding requirements of section 3313.46 of the Revised Code. The provisions of the contract dealing with the construction of office facilities shall be subject to division (A) of section 3313.46 of the Revised Code. The contract shall be on the following terms:

(1) The term of the installment payment contract shall not exceed fifteen years, measured from the date of the installment payment contract;

(2) Installment payments shall be made not less frequently than every six months during the term of the contract except the contract may provide for the first payment to be made not later than eleven months after the date of the contract;

(3) The total amount of the installment payments becoming due and payable during any twelve-month period after the school district has occupied the facilities shall be substantially equal; except the total amount of installment payments becoming due and payable in the final twelve-month period of the contract may be lower than the total amount due and payable in earlier twelve-month periods.

(4) Provision may be made for capitalizing interest charges during the period of construction of the office facilities.

(C) The board may issue notes of the school district signed by the president and treasurer of the board and securing the installment payments provided in this section, payable at the times provided and bearing interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code. The notes may contain an option for prepayment and shall not be subject to Chapter 133. of the Revised Code.

(D) Debt incurred under this section shall not be included in the calculation of net indebtedness of a school district under section 133.06 of the Revised Code.

Effective Date: 06-30-1995



Section 3313.375 - Lease-purchase agreement for building or improvements to building.

The board of education of a city, local, exempted village, or joint vocational school district, the governing board of an educational service center, or the governing authority of a community school may enter into a lease-purchase agreement providing for construction; enlarging or other improvement, furnishing, and equipping; lease; and eventual acquisition of a building or improvements to a building for any school district, educational service center, or community school purpose. The agreement shall provide for a lease for a series of one-year renewable lease terms totaling not more than thirty years. The agreement shall provide that at the end of the series of lease terms provided for in the agreement the title to the leased property shall be vested in the school district or educational service center, if all obligations of the school district, educational service center, or community school provided for in the agreement have been satisfied. The agreement may, in addition to the rental payments, require the school district, educational service center, or community school to pay the lessor a lump-sum amount as a condition of obtaining title to the leased property. In conjunction with the agreement, a school district board of education, an educational service center governing board, or a governing authority of a community school may grant leases, easements, or licenses for underlying land or facilities under the board's control for terms not exceeding five years beyond the final renewal term of the lease-purchase agreement entered into pursuant to this section. Payments under the agreement may be deemed to be, and paid as, current operating expenses. The obligations under a lease-purchase agreement entered into pursuant to this section shall not be considered to be net indebtedness of a school district under section 133.06 of the Revised Code.

Effective Date: 04-08-2003



Section 3313.376 - Service centers may jointly purchase commodities.

As used in this section, "client school district" has the same meaning as in section 3317.11 of the Revised Code.

For the purpose of obtaining quantity discounts in purchasing textbooks; computer equipment, including computer software; school buses; and natural gas, electricity, and other utility services, the governing boards of two or more educational service centers may enter into agreements, including installment purchase and lease-purchase contracts, to jointly purchase such commodities to be utilized by client school districts of the educational service centers.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Effective Date: 09-28-1999



Section 3313.38 - Residence for principal or teacher when school district inaccessible from mainland.

The board of education of a school district that is inaccessible from the mainland at some time of the year for any reason may purchase, erect, or rent, and maintain a residence for a principal or teacher, when in the opinion of a majority of the members of the board it is necessary to insure adequate personnel for the schools of such district. To provide a sum sufficient for the purchase price, the cost of the erection, or the cost of renting such residence an additional tax may be levied upon all the taxable property in the school district, in such amount as the board determines. The question of levying such tax, and the amount thereof, shall be separately submitted to the qualified electors of the school district at a general or special election. Twenty days' notice thereof shall be previously given by posting notice of such election in at least three public places in the school district. Such notice shall state specifically the amount to be raised and the purposes thereof. If a majority of all votes cast at such election upon the proposition are in favor thereof, the tax provided for shall be authorized. Upon authorization of the tax levy the members of the board may issue notes in anticipation of such revenues to mature in not more than two years from the date of issue and to bear interest at not more than four per cent per annum.

Effective Date: 10-01-1953



Section 3313.39 - Appropriation of land.

When it is necessary, in the opinion of any board of education, to procure or enlarge: (A) any site for a building to be used for public school purposes whether as classrooms, auditorium, or for technical training, administrative, storage, or other educational purposes; (B) grounds to be used for agricultural purposes, athletic field, or playground for children; (C) any site for the purpose of erecting and maintaining buildings to be used as homes or houses for public school teachers when the cost of such erection has been contributed by private donations; (D) any site for the purpose of providing an outlet to dispose of sewage for a school building or grounds, the board may proceed to appropriate such property in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 3313.40 - Exchange of real estate.

Upon a vote of a majority of the members of a board of education and a concurring vote of the legislative authority of a municipal corporation, declaring that an exchange of real estate held by such board for school purposes for real estate held by such municipal corporation for municipal purposes will be mutually beneficial to such school district and municipal corporation, such exchange may be made by conveyances, executed by the mayor and clerk of the municipal corporation and by the president and treasurer of the board, respectively.

Effective Date: 01-16-1980



Section 3313.41 - Disposal of real or personal property - acquisition of real property.

(A) Except as provided in divisions (C), (D), (F), and (G) of this section and in section 3313.412 of the Revised Code, when a board of education decides to dispose of real or personal property that it owns in its corporate capacity and that exceeds in value ten thousand dollars, it shall sell the property at public auction, after giving at least thirty days' notice of the auction by publication in a newspaper of general circulation in the school district, by publication as provided in section 7.16 of the Revised Code, or by posting notices in five of the most public places in the school district in which the property, if it is real property, is situated, or, if it is personal property, in the school district of the board of education that owns the property. The board may offer real property for sale as an entire tract or in parcels.

(B) When the board of education has offered real or personal property for sale at public auction at least once pursuant to division (A) of this section, and the property has not been sold, the board may sell it at a private sale. Regardless of how it was offered at public auction, at a private sale, the board shall, as it considers best, sell real property as an entire tract or in parcels, and personal property in a single lot or in several lots.

(C) If a board of education decides to dispose of real or personal property that it owns in its corporate capacity and that exceeds in value ten thousand dollars, it may sell the property to the adjutant general; to any subdivision or taxing authority as respectively defined in section 5705.01 of the Revised Code, township park district, board of park commissioners established under Chapter 755. of the Revised Code, or park district established under Chapter 1545. of the Revised Code; to a wholly or partially tax-supported university, university branch, or college; to a nonprofit institution of higher education that has a certificate of authorization under Chapter 1713. of the Revised Code; to the governing authority of a chartered nonpublic school; or to the board of trustees of a school district library, upon such terms as are agreed upon. The sale of real or personal property to the board of trustees of a school district library is limited, in the case of real property, to a school district library within whose boundaries the real property is situated, or, in the case of personal property, to a school district library whose boundaries lie in whole or in part within the school district of the selling board of education.

(D) When a board of education decides to trade as a part or an entire consideration, an item of personal property on the purchase price of an item of similar personal property, it may trade the same upon such terms as are agreed upon by the parties to the trade.

(E) The president and the treasurer of the board of education shall execute and deliver deeds or other necessary instruments of conveyance to complete any sale or trade under this section.

(F) When a board of education has identified a parcel of real property that it determines is needed for school purposes, the board may, upon a majority vote of the members of the board, acquire that property by exchanging real property that the board owns in its corporate capacity for the identified real property or by using real property that the board owns in its corporate capacity as part or an entire consideration for the purchase price of the identified real property. Any exchange or acquisition made pursuant to this division shall be made by a conveyance executed by the president and the treasurer of the board.

(G) Except as provided in section 3313.412 of the Revised Code, when a school district board of education decides to dispose of real property, prior to disposing of that property under divisions (A) to (F) of this section, it shall first offer that property for sale to the governing authorities of the start-up community schools established under Chapter 3314. of the Revised Code, and the board of trustees of any college-preparatory boarding school established under Chapter 3328. of the Revised Code, that are located within the territory of the school district. The district board shall offer the property at a price that is not higher than the appraised fair market value of that property as determined in an appraisal of the property that is not more than one year old. If more than one community school governing authority or college-preparatory boarding school board of trustees accepts the offer made by the school district board, the board shall sell the property to the governing authority or board that accepted the offer first in time. If no community school governing authority or college-preparatory boarding school board of trustees accepts the offer within sixty days after the offer is made by the school district board, the board may dispose of the property in the applicable manner prescribed under divisions (A) to (F) of this section.

(H) When a school district board of education has property that the board, by resolution, finds is not needed for school district use, is obsolete, or is unfit for the use for which it was acquired, the board may donate that property in accordance with this division if the fair market value of the property is, in the opinion of the board, two thousand five hundred dollars or less.

The property may be donated to an eligible nonprofit organization that is located in this state and is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3). Before donating any property under this division, the board shall adopt a resolution expressing its intent to make unneeded, obsolete, or unfit-for-use school district property available to these organizations. The resolution shall include guidelines and procedures the board considers to be necessary to implement the donation program and shall indicate whether the school district will conduct the donation program or the board will contract with a representative to conduct it. If a representative is known when the resolution is adopted, the resolution shall provide contact information such as the representative's name, address, and telephone number.

The resolution shall include within its procedures a requirement that any nonprofit organization desiring to obtain donated property under this division shall submit a written notice to the board or its representative. The written notice shall include evidence that the organization is a nonprofit organization that is located in this state and is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3); a description of the organization's primary purpose; a description of the type or types of property the organization needs; and the name, address, and telephone number of a person designated by the organization's governing board to receive donated property and to serve as its agent.

After adoption of the resolution, the board shall publish, in a newspaper of general circulation in the school district or as provided in section 7.16 of the Revised Code, notice of its intent to donate unneeded, obsolete, or unfit-for-use school district property to eligible nonprofit organizations. The notice shall include a summary of the information provided in the resolution and shall be published twice. The second notice shall be published not less than ten nor more than twenty days after the previous notice. A similar notice also shall be posted continually in the board's office. If the school district maintains a web site on the internet, the notice shall be posted continually at that web site.

The board or its representatives shall maintain a list of all nonprofit organizations that notify the board or its representative of their desire to obtain donated property under this division and that the board or its representative determines to be eligible, in accordance with the requirements set forth in this section and in the donation program's guidelines and procedures, to receive donated property.

The board or its representative also shall maintain a list of all school district property the board finds to be unneeded, obsolete, or unfit for use and to be available for donation under this division. The list shall be posted continually in a conspicuous location in the board's office, and, if the school district maintains a web site on the internet, the list shall be posted continually at that web site. An item of property on the list shall be donated to the eligible nonprofit organization that first declares to the board or its representative its desire to obtain the item unless the board previously has established, by resolution, a list of eligible nonprofit organizations that shall be given priority with respect to the item's donation. Priority may be given on the basis that the purposes of a nonprofit organization have a direct relationship to specific school district purposes of programs provided or administered by the board. A resolution giving priority to certain nonprofit organizations with respect to the donation of an item of property shall specify the reasons why the organizations are given that priority.

Members of the board shall consult with the Ohio ethics commission, and comply with Chapters 102. and 2921. of the Revised Code, with respect to any donation under this division to a nonprofit organization of which a board member, any member of a board member's family, or any business associate of a board member is a trustee, officer, board member, or employee.

Amended by 129th General AssemblyFile No.160,HB 532, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-04-2001; 09-23-2004; 03-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.160,HB 532, §7



Section 3313.411 - Lease or sale of unused school facilities.

(A) As used in this section:

(1) "College-preparatory boarding school" means a college-preparatory boarding school established under Chapter 3328. of the Revised Code.

(2) "Community school" means a community school established under Chapter 3314. of the Revised Code.

(3) "Unused school facilities" means any real property that has been used by a school district for school operations, including, but not limited to, academic instruction or administration, since July 1, 1998, but has not been used in that capacity for two years.

(B)

(1) Except as provided in section 3313.412 of the Revised Code, on and after June 30, 2011, any school district board of education shall offer any unused school facilities it owns in its corporate capacity for lease or sale to the governing authorities of community schools, and the board of trustees of any college-preparatory boarding school, that are located within the territory of the district.

(2) At the same time that a district board makes the offer required under division (B)(1) of this section, the board also may, but shall not be required to, offer that property for sale or lease to the governing authorities of community schools with plans, stipulated in their contracts entered into under section 3314.03 of the Revised Code, either to relocate their operations to the territory of the district or to add facilities, as authorized by division (B)(3) or (4) of section 3314.05 of the Revised Code, to be located within the territory of the district.

(C)

(1) If, not later than sixty days after the district board makes the offer, only one qualified party offered the property under division (B) of this section notifies the district treasurer in writing of the intention to purchase the property, the district board shall sell the property to that party for the appraised fair market value of the property as determined in an appraisal of the property that is not more than one year old.

(2) If, not later than sixty days after the district board makes the offer, more than one qualified party offered the property under division (B) of this section notifies the district treasurer in writing of the intention to purchase the property, the board shall conduct a public auction in the manner required for auctions of district property under division (A) of section 3313.41 of the Revised Code. Only the parties offered the property under division (B) of this section that notify the district treasurer of the intention to purchase the property are eligible to bid at the auction. The district board is not obligated to accept any bid for the property that is lower than the appraised fair market value of the property as determined in an appraisal that is not more than one year old.

(3) If more than one qualified party offered the property under division (B) of this section notifies the district treasurer in writing of the intention to lease the property, the district board shall conduct a lottery to select from among those parties the one qualified party to which the district board shall lease the property.

(4) The lease price offered by a district board to a community school or college-preparatory boarding school under this section shall not be higher than the fair market value for such a leasehold as determined in an appraisal that is not more than one year old.

(5) If no qualified party offered the property under division (B) of this section accepts the offer to lease or buy the property within sixty days after the offer is made, the district board may offer the property to any other entity in accordance with divisions (A) to (F) of section 3313.41 of the Revised Code.

(D) Notwithstanding division (B) of this section, a school district board may renew any agreement it originally entered into prior to June 30, 2011, to lease real property to an entity other than a community school or college-preparatory boarding school. Nothing in this section shall affect the leasehold arrangements between the district board and that other entity.

Amended by 129th General AssemblyFile No.160,HB 532, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3313.412 - Direct sale or lease of real property to STEM school.

A school district board of education may offer for sale or lease any parcel of real property directly to the governing body of a STEM school established under Chapter 3326. of the Revised Code without offering that property under divisions (A) and (G) of section 3313.41 or under section 3313.411 of the Revised Code, if all of the following apply:

(A) The district board offered that real property for sale under division (G) of section 3313.41 of the Revised Code prior to June 30, 2011.

(B) No entity accepted the offer described in division (A) of this section.

(C) The district board still owns that real property and has decided again to dispose of it by sale or lease.

(D) The STEM school, to which the real property is sold or leased under this section, was approved for operation under section 3326.03 of the Revised Code between October 1 and December 31, 2012.

Added by 129th General AssemblyFile No.160,HB 532, §1, eff. 3/22/2013.



Section 3313.42 - School district of this state and another state may maintain a school jointly.

(A) When in the judgment of a board of education of any school district in this state, lying adjacent to a school district of another state, the best interests of the public schools can be promoted by purchasing school grounds, repairing or erecting a schoolhouse, and maintaining them jointly between the two adjacent school districts, the board of education of the school district of this state so situated may enter into an agreement with the school authorities of said adjacent school district for the purpose of purchasing school grounds, repairing or constructing a school building, purchasing school furniture, equipment, appliances, fuel, employing teachers, and maintaining a school. The board of education of this state may levy taxes and perform such other duties in maintaining such joint school as are otherwise provided by law for maintaining the public schools in this state. In carrying out this section the school district shall pay such proportion of the cost of purchasing school grounds, repairing or erecting a building, and in maintaining the joint school as is equitable and just in the judgment of the board of education and trustees of the two adjacent school districts.

(B) In any school district that has entered into an agreement under division (A) of this section, the state minimum teacher salary requirements prescribed by section 3317.13 of the Revised Code do not apply if the total expenditures by the school district for teacher salaries in any school year equals or exceeds the total minimum expenditures that would have been required in that year if such minimum teacher salary requirements did apply.

(C) Notwithstanding sections 3319.01, 3319.02, and 3313.22 of the Revised Code, the board of education of a local school district that has entered into an agreement with an adjacent school district in another state under division (A) of this section may contract with the educational service center within which the local school district is located for the service center to provide any administrative services specified in the agreement to the local school district and the adjacent district. If such an agreement provides for the duties of a district treasurer, superintendent, or principals to be performed by the service center, the local school district is not required to employ persons to perform such duties.

Effective Date: 10-29-1996

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3313.43 - Dedication of school lands for street purposes - certificate of dedication.

When the board of education of any school district owns or holds lands for school purposes and said lands are not accessible by reason of the want of any street or public highway leading thereto and it becomes necessary that streets and highways be dedicated and opened for the purpose of making such lands accessible and available for the public use, and in so doing it becomes necessary to use and occupy part of said school lands for street or highway purposes, such board may, by resolution, authorize that a true map or plat of said lands be made by a competent engineer, delineating thereon the proposed streets or highways, and shall authorize the president and treasurer of the board to execute and acknowledge thereon a certificate of dedication of such lands as are embraced therein as streets and highways, for the use of the general public as such. The legislative authority of any municipal corporation, within which such lands are situated may, by ordinance, accept such lands so dedicated as public streets, and the same shall thereafter be under the control and supervision of such legislative authority as streets and highways.

Effective Date: 01-16-1980



Section 3313.44 - School property exempt from taxation.

Real or personal property owned by or leased to any board of education for a lease term of at least fifty years shall be exempt from taxation .

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 10-01-1953

Related Legislative Provision: See 128th General AssemblyFile No.47,SB 181, §5



Section 3313.45 - Board may execute and deliver contracts or leases to mineral lands.

When, in its opinion, the school district would be benefited thereby, the board of education may make, execute, and deliver contracts or leases to mine iron ore, stone, coal, petroleum, gas, salt, and other mineral[s] upon lands owned by such school district, to any person, association, or corporation, who complies with the terms prescribed by the board as to consideration, rights of way, and occupancy of ground for necessary purposes, and all other matters of contract shall be such as the board deems most advantageous to the school district. Such contracts or leases shall be forfeited to the school district for noncompliance with any of the terms therein set forth, and shall not operate as a conveyance of the fee to any part of the realty. No such contract or lease, except a contract or lease for exploration for or production of petroleum or gas, shall be valid for more than fifteen years from the date thereof. The consideration of such contracts and leases shall be such rental or royalty as is prescribed by the board and payable as prescribed in such contract or lease, but at least once in every year, and shall be payable to the treasurer of the school district, who shall give a receipt therefor and deposit same in the general fund of such school district.

Effective Date: 06-22-1984



Section 3313.451 - Investigation, exploration, production of oil and gas.

The board of education of any school district may contract with a geologist experienced in making such reports for a report on the feasibility of exploring for petroleum and gas on property owned by the board. Upon receipt of a favorable report from such geologist, the board may, by two-thirds vote of all of its members, appropriate and expend funds and may enter into contracts with others, including any public entity or governmental agency, for the purposes of investigating, exploring, prospecting, or drilling for petroleum and gas and the constituent components and mineral by-products thereof upon lands owned by the board. Following such investigation, exploration, prospecting, or drilling, the board may, by majority vote of all of its members, appropriate and expend funds and may enter into contracts with others, including any public entity or governmental agency, for the purposes of extracting, producing, selling, using, or transporting such petroleum, gas, components, and by-products. All contracts authorized by this section shall be on such terms as the board considers most advantageous to the school district. The authority granted by this section is supplementary to the authority granted in section 3313.45 of the Revised Code.

Effective Date: 03-28-1985



Section 3313.46 - Contract bidding process - exceptions.

(A) In addition to any other law governing the bidding for contracts by the board of education of any school district, when any such board determines to build, repair, enlarge, improve, or demolish any school building, the cost of which will exceed twenty-five thousand dollars, except in cases of urgent necessity, or for the security and protection of school property, and except as otherwise provided in division (D) of section 713.23 and in section 125.04 of the Revised Code, all of the following shall apply:

(1) The board shall cause to be prepared the plans, specifications, and related information as required in divisions (A) (1), (2), and (3) of section 153.01 of the Revised Code unless the board determines that other information is sufficient to inform any bidders of the board's requirements. However, if the board determines that such other information is sufficient for bidding a project, the board shall not engage in the construction of any such project involving the practice of professional engineering, professional surveying, or architecture, for which plans, specifications, and estimates have not been made by, and the construction thereof inspected by, a licensed professional engineer, licensed professional surveyor, or registered architect.

(2) The board shall advertise for bids once each week for a period of not less than two consecutive weeks, or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation in the district before the date specified by the board for receiving bids. The board may also cause notice to be inserted in trade papers or other publications designated by it or to be distributed by electronic means, including posting the notice on the board's internet web site. If the board posts the notice on its web site, it may eliminate the second notice otherwise required to be published in a newspaper of general circulation within the school district, provided that the first notice published in such newspaper meets all of the following requirements:

(a) It is published at least two weeks before the opening of bids.

(b) It includes a statement that the notice is posted on the board of education's internet web site.

(c) It includes the internet address of the board's internet web site.

(d) It includes instructions describing how the notice may be accessed on the board's internet web site.

(3) Unless the board extends the time for the opening of bids they shall be opened at the time and place specified by the board in the advertisement for the bids.

(4) Each bid shall contain the name of every person interested therein. Each bid shall meet the requirements of section 153.54 of the Revised Code.

(5) When both labor and materials are embraced in the work bid for, the board may require that each be separately stated in the bid, with the price thereof, or may require that bids be submitted without such separation.

(6) None but the lowest responsible bid shall be accepted. The board may reject all the bids, or accept any bid for both labor and material for such improvement or repair, which is the lowest in the aggregate. In all other respects, the award of contracts for improvement or repair, but not for purchases made under section 3327.08 of the Revised Code, shall be pursuant to section 153.12 of the Revised Code.

(7) The contract shall be between the board and the bidders. The board shall pay the contract price for the work pursuant to sections 153.13 and 153.14 of the Revised Code. The board shall approve and retain the estimates referred to in section 153.13 of the Revised Code and make them available to the auditor of state upon request.

(8) When two or more bids are equal, in the whole, or in any part thereof, and are lower than any others, either may be accepted, but in no case shall the work be divided between such bidders.

(9) When there is reason to believe there is collusion or combination among the bidders, or any number of them, the bids of those concerned therein shall be rejected.

(B) Division (A) of this section does not apply to the board of education of any school district in any of the following situations:

(1) The acquisition of educational materials used in teaching.

(2) If the board determines and declares by resolution adopted by two-thirds of all its members that any item is available and can be acquired only from a single source.

(3) If the board declares by resolution adopted by two-thirds of all its members that division (A) of this section does not apply to any installation, modification, or remodeling involved in any energy conservation measure undertaken through an installment payment contract under section 3313.372 of the Revised Code or undertaken pursuant to division (G) of section 133.06 of the Revised Code.

(4) The acquisition of computer software for instructional purposes and computer hardware for instructional purposes pursuant to division (B)(4) of section 3313.37 of the Revised Code.

(C) No resolution adopted pursuant to division (B)(2) or (3) of this section shall have any effect on whether sections 153.12 to 153.14 and 153.54 of the Revised Code apply to the board of education of any school district with regard to any item.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-02-1999; 2008 SB268 09-12-2008



Section 3313.461, 3313.462 - [Repealed].

Effective Date: 02-11-1982



Section 3313.47 - Management and control of schools vested in board of education.

Each city, exempted village, or local board of education shall have the management and control of all of the public schools of whatever name or character that it operates in its respective district. If the board has adopted an annual appropriation resolution, it may, by general resolution, authorize the superintendent or other officer to appoint janitors, superintendents of buildings, and such other employees as are provided for in such annual appropriation resolution.

Effective Date: 07-01-1993



Section 3313.471 - Presentation of career information.

As used in this section, "armed forces" means the Ohio national guard, the Ohio naval militia, the Ohio military reserve, and the active and reserve components of the United States army, navy, air force, marine corps, and coast guard. No school district board of education shall impose any restriction on the presentation of career information to students that is not uniformly imposed on representatives of the armed forces, business, industry, charitable institutions, other employers, and institutions of higher education.

Effective Date: 10-22-1987



Section 3313.472 - Policy on parental and foster caregiver involvement in schools.

(A) The board of education of each city, exempted village, local, and joint vocational school district shall adopt a policy on parental involvement in the schools of the district. The policy shall be designed to build consistent and effective communication between the parents and foster caregivers of students enrolled in the district and the teachers and administrators assigned to the schools their children or foster children attend. The policy shall provide the opportunity for parents and foster caregivers to be actively involved in their children's or foster children's education and to be informed of the following:

(1) The importance of the involvement of parents and foster caregivers in directly affecting the success of their children's or foster children's educational efforts;

(2) How and when to assist their children or foster children in and support their children's or foster children's classroom learning activities;

(3) Techniques, strategies, and skills to use at home to improve their children's or foster children's academic success and to support their children's or foster children's academic efforts at school and their children's or foster children's development as future responsible adult members of society.

(B) The state board of education shall adopt recommendations for the development of parental involvement policies under this section. Prior to adopting the recommendations, the state board shall consult with the national center for parents at the university of Toledo.

Effective Date: 10-05-2000; 03-30-2007; 04-04-2007



Section 3313.473 - Operation of school building by site-based management council - alternative structure for district program.

(A) This section does not apply to any school district to which one of the following applies:

(1) For the 2011-2012 school year, the school district was declared to be excellent or effective under section 3302.03 of the Revised Code, as that section existed prior to the effective date of this section.

(2) For the 2012-2013 school year, the school district received a grade of "A" or "B" for the performance index score under division (A)(1)(b) and for the value-added dimension under division (A)(1)(e) of section 3302.03 of the Revised Code.

(3) For the 2013-2014 school year, the school district received a grade of "A" or "B" for the performance index score under division (B)(1)(b) and for the value-added dimension under division (B)(1)(e) of section 3302.03 of the Revised Code.

(4) For the 2014-2015 school year and for any school year thereafter, the school district received an overall grade of "A" or "B" under division (C)(3) of section 3302.03 of the Revised Code.

(B) The state board of education shall adopt rules requiring school districts with a total student count of over five thousand, as determined pursuant to section 3317.03 of the Revised Code, to designate one school building to be operated by a site-based management council. The rules shall specify the composition of the council and the manner in which members of the council are to be selected and removed.

(C) The rules adopted under division (B) of this section shall specify those powers, duties, functions, and responsibilities that shall be vested in the management council and that would otherwise be exercised by the district board of education. The rules shall also establish a mechanism for resolving any differences between the council and the district board if there is disagreement as to their respective powers, duties, functions, and responsibilities.

(D) The board of education of any school district described by division (B) of this section may, in lieu of complying with the rules adopted under this section, file with the department of education an alternative structure for a district site-based management program in at least one of its school buildings. The proposal shall specify the composition of the council, which shall include an equal number of parents and teachers and the building principal, and the method of selection and removal of the council members. The proposal shall also clearly delineate the respective powers, duties, functions, and responsibilities of the district board and the council. The district's proposal shall comply substantially with the rules adopted under division (B) of this section.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Renumbered from § 3314.20 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-15-2003



Section 3313.48 - Free education to be provided - minimum school year.

The board of education of each city, exempted village, local, and joint vocational school district shall provide for the free education of the youth of school age within the district under its jurisdiction, at such places as will be most convenient for the attendance of the largest number thereof. Except as provided in section 3313.481 of the Revised Code, each school so provided shall be open for instruction with pupils in attendance for not less than one hundred eighty-two days in each school year, which may include all of the following:

(A) Up to four school days per year in which classes are dismissed one-half day early or the equivalent amount of time during a different number of days for the purpose of individualized parent-teacher conferences and reporting periods;

(B) Up to two days for professional meetings of teachers when such days occur during a regular school week and schools are not in session;

(C) The number of days the school is closed as a result of public calamity, as provided in section 3317.01 of the Revised Code. The state board of education shall adopt standards for defining "school day" as used in sections 3313.48 and 3317.01 of the Revised Code. Except as otherwise provided in this section, each day for grades seven through twelve shall consist of not less than five clock hours with pupils in attendance, except in such emergency situations, including lack of classroom space, as are approved by the state board of education. Except as otherwise provided in this section, each day for grades one through six shall consist of not less than five clock hours with pupils in attendance which may include fifteen minute morning and afternoon recess periods, except in such emergency situations, including lack of classroom space, as are approved by the state board of education.

Effective Date: 06-10-1987



Section 3313.481 - School schedule.

(A) With the approval of the department of education, a board of education of a city, exempted village, local, or joint vocational school district may operate any of its schools on a schedule other than that required by section 3313.48 of the Revised Code in order to do any of the following:

(1) To provide a flexible school day during which may be held parent-teacher conferences and reporting periods involving time in excess of that permitted to be credited toward fulfillment of the minimum school year under section 3313.48 of the Revised Code;

(2) To establish and maintain a calendar of quarters, trimesters, or pentamesters;

(3) To provide staggered attendance schedules if it receives approval to do so from the department of education.

(B) A school district operating a school under this section shall have such school open for instruction for each pupil enrolled in that school for at least nine hundred ten hours during the school year. For purposes of determining whether a school that is on a staggered attendance schedule is in compliance with this section in any school year, the department of education may include days the school was open for instruction with pupils in attendance for not more than the first seventy days of the ensuing school year provided such days are not considered as days the school was open for instruction during such ensuing school year. The following shall be considered as time during which the schools are open for instruction for a pupil enrolled in such a school, or for a pupil enrolled in a school that is not on a staggered attendance schedule but that operates under this section:

(1) Morning and afternoon recess periods of not more than fifteen minutes duration per period for a pupil in grades one through six;

(2) Ten hours during which the pupil would otherwise be in attendance but when he is not required to attend school in order to provide time for individualized parent-teacher conferences and reporting periods;

(3) Ten hours during which the pupil would otherwise be in attendance but is not required to attend school in order to provide time for teachers to attend professional meetings;

(4) The number of hours pupils would otherwise be in attendance but are not required to attend because school is closed as a result of a public calamity as provided in section 3317.01 of the Revised Code.

(C) No board of education shall discriminate on the basis of sex, race, religion, or national origin when assigning pupils to attendance schedules pursuant to this section.

Effective Date: 05-21-1986



Section 3313.482 - Resolution specifying contingency plan for make up days.

(A) Annually, prior to the first day of September, the board of education of each city, local, and exempted village school district shall adopt a resolution specifying a contingency plan under which the district's students will make up days on which it was necessary to close schools for any of the reasons specified in division (B) of section 3317.01 of the Revised Code, if any such days must be made up in order to comply with the requirements of sections 3313.48, 3313.481, and 3317.01 of the Revised Code. The plan shall provide for making up at least five school days. The plan may provide for making up some or all of the days a school is closed by increasing the length of other school days in the manner authorized in division (B) of this section. No resolution adopted pursuant to this division shall conflict with any collective bargaining agreement into which a board has entered pursuant to Chapter 4117. of the Revised Code and that is in effect in the district.

(B) Notwithstanding anything to the contrary in the contingency plan it adopts under division (A) of this section, if a school district closes or evacuates any school building for any of the reasons specified in division (B) of section 3317.01 of the Revised Code, or as a result of a bomb threat or any other report of an alleged or impending explosion, and if, as a result of the closing or evacuation, the school district would be unable to meet the requirements of sections 3313.48, 3313.481, and 3317.01 of the Revised Code regarding the number of days schools must be open for instruction or the requirements of the state minimum standards for the school day that are established by the department of education regarding the number of hours there must be in the school day, the school district may increase the length of one or more other school days for the school that was closed or evacuated, in increments of one-half hour, to make up the number of hours or days that the school building in question was so closed or evacuated for the purpose of satisfying the requirements of those sections.

A school district that makes up, as described in this division, all of the hours or days that its school buildings were closed or evacuated for any of the reasons identified in this division shall be deemed to have complied with the requirements of sections 3313.48, 3313.481, and 3317.01 of the Revised Code regarding the number of days schools must be open for instruction and the requirements of the state minimum standards regarding the number of hours there must be in the school day.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.12,HB 36, §1, eff. 4/13/2011.

Effective Date: 07-22-1998; 2007 HB142 03-24-2008



Section 3313.483 - Delaying opening for financial reasons.

(A) A board of education, upon the adoption of a resolution stating that it may be financially unable to open on the day or to remain open for instruction on all days set forth in its adopted school calendar and pay all obligated expenses, or the superintendent of public instruction upon the issuance of written notification under division (B) of section 3313.489 of the Revised Code, shall request the auditor of state to determine whether such situation exists. The auditor shall deliver a copy of each request from a board of education to the superintendent of public instruction. In the case of a school district not under a fiscal emergency pursuant to Chapter 3316. of the Revised Code the auditor shall not issue a finding under this section until written notification is received from the superintendent pursuant to section 3313.487 of the Revised Code.

(B) If the auditor of state finds that the board of education has attempted to avail itself to the fullest extent authorized by law of all lawful revenue sources available to it except those authorized by section 5705.21 of the Revised Code, the auditor shall certify that finding to the superintendent of public instruction and the state board of education and shall certify the operating deficit the district will have at the end of the fiscal year if it commences or continues operating its instructional program in accordance with its adopted school calendar and pays all obligated expenses.

(C) No board of education may delay the opening of its schools or close its schools for financial reasons. Upon the request of the superintendent of public instruction, the attorney general shall seek injunctive relief and any other relief required to enforce this prohibition in the court of common pleas of Franklin county. The court of common pleas of Franklin county has exclusive original jurisdiction over all such actions.

(D) Upon the receipt of any certification of an operating deficit from the auditor of state, a board of education shall make application to a commercial bank, underwriter, or other prospective lender or purchaser of its obligations for a loan in an amount sufficient to enable the district to open or remain open for instruction on all days set forth in its adopted school calendar but not to exceed the amount of the deficit certified.

(E)

(1) Any board of education that has applied for and been denied a loan from a commercial bank, underwriter, or other prospective lender or purchaser of its obligations pursuant to division (D) of this section shall submit to the superintendent of public instruction a plan for implementing reductions in the school district's budget; apply for a loan from a commercial bank, underwriter, or other prospective lender or purchaser of its obligations in an amount not to exceed its certified deficit; and provide the superintendent such information as the superintendent requires concerning its application for such a loan. The board of education of a school district declared to be under a fiscal watch pursuant to division (A) of section 3316.03 of the Revised Code may, upon approval of the superintendent, utilize the financial plan required by section 3316.04 of the Revised Code, or applicable parts thereof, as the plan required under this division. The board of education of a school district declared to be under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code may utilize the financial recovery plan for the district, or applicable parts thereof, as the plan required under this division. Except for the plan of a school district under a fiscal emergency, the superintendent shall evaluate, make recommendations concerning, and approve or disapprove each plan. When a plan is submitted, the superintendent shall immediately notify the members of the general assembly whose legislative districts include any or all of the territory of the school district submitting the plan.

(2) The superintendent shall submit to the controlling board a copy of each plan the superintendent approves, or each plan submitted by a district under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code, and the general terms of each proposed loan, and shall make recommendations regarding the plan and whether a proposed loan to the board of education should be approved for payment as provided in division (E)(3) of this section. The controlling board shall approve or disapprove the plan and the proposed loan presented to it by the superintendent. In the case of a district not under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code, the controlling board may require a board of education to implement the superintendent's recommendations for expenditure reductions or impose other requirements. Loan repayments shall be in accordance with a schedule approved by the superintendent, except that the principal amount of the loan shall be payable in monthly, semiannual, or annual installments of principal and interest that are substantially equal principal and interest installments. Except as otherwise provided in division (E)(2) of this section, repayment shall be made no later than the fifteenth day of June of the second fiscal year following the approval of the loan. A school district with a certified deficit in excess of either twenty-five million dollars or fifteen per cent of the general fund expenditures of the district during the fiscal year shall repay the loan no later than the fifteenth day of June of the tenth fiscal year following the approval of the loan. In deciding whether to approve or disapprove a proposed loan, the controlling board shall consider the deficit certified by the auditor of state pursuant to this section. A board of education that has an outstanding loan approved pursuant to this section with a repayment date of more than two fiscal years after the date of approval of such loan may not apply for another loan with such a repayment date until the outstanding loan has been repaid.

(3) If a board of education has submitted and received controlling board approval of a plan and proposed loan in accordance with this section, the superintendent of public instruction shall report to the controlling board the actual amounts loaned to the board of education. Such board of education shall request the superintendent to pay any funds the board of education would otherwise receive pursuant to Chapter 3306. of the Revised Code first directly to the holders of the board of education's notes, or an agent thereof, such amounts as are specified under the terms of the loan. Such payments shall be made only from and to the extent of money appropriated by the general assembly for purposes of such sections. No note or other obligation of the board of education under the loan constitutes an obligation nor a debt or a pledge of the faith, credit, or taxing power of the state, and the holder or owner of such note or obligation has no right to have taxes levied by the general assembly for the payment of such note or obligation, and such note or obligation shall contain a statement to that effect.

(4) Pursuant to the terms of such a loan, a board of education may issue its notes in anticipation of the collection of its voted levies for current expenses or its receipt of such state funds or both. Such notes shall be issued in accordance with division (E) of section 133.10 of the Revised Code and constitute Chapter 133. securities to the extent such division and the otherwise applicable provisions of Chapter 133. of the Revised Code are not inconsistent with this section, provided that in any event sections 133.24 and 5705.21 and divisions (A), (B), (C), and (E)(2) of section 133.10 of the Revised Code do not apply to such notes.

(5) Notwithstanding section 133.36 or 3313.17, any other section of the Revised Code, or any other provision of law, a board of education that has received a loan under this section may not declare bankruptcy, so long as any portion of such loan remains unpaid.

(F) Under this section and sections 3313.4810 and 3313.4811, "board of education" or "district board" includes the financial planning and supervision commission of a school district under a fiscal emergency pursuant to Chapter 3316. of the Revised Code where such commission chooses to exercise the powers and duties otherwise required of the district board of education under this section and sections 3313.4810 and 3313.4811 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-2000



Section 3313.484 - Loans after 3-1-98 prohibited - subsidy for interest expense.

No loan shall be approved under sections 3313.483 to 3313.4811 of the Revised Code after March 1, 1998. By the last day of June each year, the department of education shall calculate and pay a subsidy to every school district that during the current fiscal year paid and was obligated to pay interest on a loan under sections 3313.483 to 3313.4811 of the Revised Code in excess of two per cent simple interest. The amount of the subsidy shall equal the difference between the amount of interest the district paid and was obligated to pay during the year and the interest that the district would have been obligated to pay if the interest rate on the loan had been two per cent per year.

Effective Date: 05-25-1999



Section 3313.485 - Amended and Renumbered RC 3313.481.

Effective Date: 05-21-1986



Section 3313.486 - [Repealed].

Effective Date: 05-21-1986



Section 3313.487 - Report on district's financial condition.

(A) Upon receipt of a copy of a request for a determination under section 3313.483 of the Revised Code or upon the issuance of written notification under division (B) of section 3313.489 of the Revised Code, the superintendent of public instruction shall analyze the district's financial condition and ascertain what elements of the district's educational program exceed or fail to meet the minimum standards of the state board of education and requirements set forth in the Revised Code, and what, if any, additional revenues or revenue sources may be available to the district that are not included in its official certificate or amended certificate of estimated resources. The superintendent shall make a written report of the superintendent's findings to the school district's board of education, the auditor of state, and the state board of education. The report shall include any recommendations, including reductions in programs which exceed minimum standards of the state board of education or requirements set forth in the Revised Code, that, if followed, would enable the district to reduce its expenses while operating an educational program that is responsive to the educational needs of the school district in accordance with its adopted school calendar. The superintendent may determine that a responsive educational program requires the inclusion of elements exceeding the minimum standards of the state board of education or requirements of the Revised Code. If, upon completion of the analysis and findings as provided in this division, the superintendent determines that the district will be financially unable to operate its educational program in accordance with its adopted school calendar and pay all obligated expenses, the superintendent shall notify the auditor of state in writing. Upon receipt of such notification, the auditor of state shall issue findings pursuant to section 3313.483 of the Revised Code.

(B) Upon the receipt of the superintendent of public instruction's report under division (A) of this section or a certification from the auditor of state under section 3313.483 of the Revised Code, the state board of education may, at any time during the next ninety days, issue an order making the school district subject to section 3313.488 of the Revised Code if it finds the school district is not able to operate an educational program from existing revenue sources during the current and the ensuing school year. Such order shall take immediate effect, and such section shall apply to the school district. Prior to the issuance of any order under this division, the state board of education may request from the superintendent of public instruction a recommendation regarding the matter of the issuance of an order making a school district subject to section 3313.488 of the Revised Code. A board of education may appeal the order on questions of fact to the court of common pleas of Franklin county.

(C) Notwithstanding division (B) of this section, the state board of education shall issue an order making a school district subject to section 3313.488 of the Revised Code if the district fails to enter into a loan agreement with a commercial lending institution within forty-five days of the deficit certification pursuant to section 3313.483 of the Revised Code. If the state board issues an order under this division, the superintendent of public instruction shall apply for a loan from a commercial lending institution pursuant to section 3313.483 of the Revised Code on behalf of the district. The superintendent shall have full authority to act on behalf of the board of education of a school district with respect to the making of loan agreements, and any loan agreement made by the superintendent shall be fully binding on the school district.

(D) This section does not apply to a school district declared to be under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code.

Effective Date: 06-30-2000



Section 3313.488 - Board to prepare fiscal statements for current and ensuing year.

(A) Within fifteen days of the date a board of education requests that its school district be made subject to this section as authorized by section 3317.62 of the Revised Code, or the state board of education has issued an order under section 3313.487 of the Revised Code making a school district subject to this section, the district's board of education shall prepare a fiscal statement of expenses and expenditures for the remainder of the current fiscal year. The fiscal statement shall be submitted to the superintendent of public instruction and shall set forth all revenues to be received by the district during the remainder of the fiscal year and their sources, the expenses to be incurred by the district during the remainder of the fiscal year, the outstanding and unpaid expenses at the time the fiscal statement is prepared and the date or dates by which such expenses must be paid, and such other information as the superintendent requires to enable the superintendent to ensure that during the remainder of the fiscal year, the district will not incur any expenses that will further impair its ability to operate an instructional program that meets or exceeds the minimum standards of the state board of education and requirements of the Revised Code during the current and ensuing fiscal years with the revenue available to it from existing revenue sources. The fiscal statement shall be presented in such detail and form as the superintendent prescribes. Beginning the tenth day after the fiscal statement is submitted and for the remainder of the fiscal year, the board shall not make any expenditure of money, make any employment, purchase, or rental contract, give any order involving the expenditure of money, or increase any wage or salary schedule unless the superintendent of public instruction has approved the fiscal statement in writing and the expenditure, contract, order, or schedule has been approved in writing by the superintendent as being in conformity with the fiscal statement. Any contract or expenditure made, order given, or schedule adopted or put into effect without the written approval of the superintendent of public instruction is void, and no warrant shall be issued in payment of any amount due thereon.

(B) A board of education subject to division (A) of this section shall prepare a fiscal statement of expenses and expenditures for the ensuing fiscal year. The fiscal statement shall be submitted to the superintendent of public instruction and shall set forth all revenues to be received by the district during such year and their source, the expenses to be incurred by the district during such year, the outstanding and unpaid expenses on the first day of such fiscal year, the date or dates by which such expenses must be paid, and such other information as the superintendent requires to enable the superintendent to ensure that during such year, the district will not incur any expenses that will further impair its ability to operate an instructional program that meets or exceeds the minimum standards of the state board of education and requirements of the Revised Code during such year with the revenue available to it from existing revenue sources. The fiscal statement shall be presented at the time and in such detail and form as the superintendent prescribes. During the fiscal year following the year in which a board of education first becomes subject to division (A) of this section it shall not make any expenditure of money, make any employment, purchase, or rental contract, give any order involving the expenditure of money, or increase any wage or salary schedule unless the superintendent of public instruction has approved the fiscal statement submitted under this division in writing and has approved the expenditure, contract, order, or schedule in writing as being in conformity with the fiscal statement. Any contract or expenditure made, order given, or schedule adopted or put into effect without the written approval of the superintendent of public instruction is void, and no warrant shall be issued in payment of any amount due thereon.

(C) The state board of education shall examine any fiscal statement presented to and approved by the superintendent of public instruction under division (B) of this section and shall determine whether the data set forth in the fiscal statement are factual and based upon assumptions that in its judgment are reasonable expectations consistent with acceptable governmental budget and accounting practices. If the state board so determines and finds that the revenues and expenditures in the fiscal statement are in balance for the fiscal year and the fiscal statement will enable the district to operate during such year without interrupting its school calendar, it shall certify its determination and finding to the district at least thirty days prior to the beginning of the fiscal year, and the district shall thereupon cease to be subject to this section. If the state board does not make such a determination and finding, the board of education and school district are subject to this division and division (B) of this section in the ensuing fiscal year and each fiscal year thereafter until the state board makes a determination, finding, and certification under this division.

(D) Any officer, employee, or other person who knowingly expends or authorizes the expenditure of any public funds or knowingly authorizes or executes any contract, order, or schedule contrary to division (A) or (B) of this section or who knowingly expends or authorizes the expenditure of any public funds on any such void contract, order, or schedule is jointly and severally liable in person and upon any official bond that the officer, employee, or other person has given to such school district to the extent of any payments on the void claim, not to exceed twenty thousand dollars. The attorney general at the written request of the superintendent of public instruction shall enforce this liability by civil action brought in any court of appropriate jurisdiction in the name of and on behalf of the school district.

(E) During each month that a board of education is subject to division (A), (B), or (C) of this section, the superintendent of public instruction shall submit a report to the speaker of the house of representatives and the president of the senate on the financial condition of the school district. The report shall contain the date by which the superintendent anticipates the district will cease to be subject to such divisions, the district's plans for becoming exempt from such section, and such other information the superintendent determines appropriate or the speaker of the house of representatives or president of the senate requests. In addition to the other reports required under this division, on the thirty-first day of each school district fiscal year following a fiscal year in which a school district first becomes subject to this section, the superintendent shall submit a written report to the speaker of the house of representatives and the president of the senate. The report shall include recommendations to the general assembly for strengthening the financial condition of school districts based upon the experiences of the superintendent and the state board in exercising their powers under this section and sections 3313.483 and 3313.487 of the Revised Code.

(F) This section does not apply to a school district declared to be under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code.

Effective Date: 06-20-1996



Section 3313.489 - Determining whether district may be unable to operate during entire school year.

(A) The superintendent of public instruction shall examine each five-year projection of revenues and expenditures submitted under section 5705.391 of the Revised Code and shall determine whether the information contained therein, together with any other relevant information, indicates that the district may be financially unable to operate its instructional program on all days set forth in its adopted school calendars and pay all obligated expenses during the current fiscal year. If a board of education has not adopted a school calendar for the school year beginning on the first day of July of the current fiscal year at the time an examination is required under this division, the superintendent shall examine the five-year projection and determine whether the district may be financially unable to pay all obligated expenses and operate its instructional program for the number of days on which instruction was held in the preceding fiscal year.

(B) If the superintendent of public instruction determines pursuant to division (A) of this section that a school district may be financially unable to operate its instructional program on all days required by such division and pay all obligated expenses during the current fiscal year, the superintendent shall provide written notification of such determination to the president of the district's board of education and the auditor of state.

(C) This section does not apply to a school district declared to be under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code.

Effective Date: 06-30-2000; 09-29-2005



Section 3313.4810 - Receiving loans.

Any school district receiving a loan under section 3313.483 or 3317.64 of the Revised Code in excess of seven per cent of the general fund expenditures of the district during the fiscal year in which the loan is received and that has received a loan under that section within the last five years is subject to section 3313.488 of the Revised Code for the duration of the fiscal year in which the district receives the loan and during the ensuing two fiscal years. The controlling board may not relieve a school district to which this section applies from any requirements imposed under section 3313.483 or 3317.64 of the Revised Code to implement recommendations of the superintendent of public instruction for expenditure reduction and may not modify any other requirements imposed under such section upon such a district as a condition for receiving the loan unless expressly authorized to do so by law. The superintendent of public instruction shall, among any recommendations he makes for expenditure reduction under section 3313.483 or 3317.63 of the Revised Code affecting the number of employees of a school district to which this section applies, provide wherever possible for the retention of teachers who are actually involved in the daily teaching of students in the classroom.

Effective Date: 12-22-1992



Section 3313.4811 - Schedule of maximum expenditures.

Any school district to which section 3313.4810 of the Revised Code applies that makes application for a loan under section 3317.64 of the Revised Code shall, in addition to meeting all other requirements for receiving the loan that are imposed by or pursuant to Chapters 3313. and 3317. of the Revised Code, submit to the controlling board a schedule specifying the maximum expenditures that the district commits itself to make during the remainder of the current fiscal year and the ensuing two fiscal years. Except for a district under a fiscal emergency pursuant to division (B) of section 3316.03 of the Revised Code, such expenditure schedule shall be approved by the state superintendent of public instruction. If at the end of any month of that period the district has spent more than the cumulative maximum amount above which the district committed itself not to spend by that time, the district thereby violates the terms of the loan, and the superintendent of public instruction shall prepare a repayment schedule and plan for reduction of expenditures within the terms of the loan.

Effective Date: 06-20-1996



Section 3313.49 - Suspension of school - resolution of board - transfer of pupils.

The board of education of each city, exempted village, and local school district may suspend, by resolution, temporarily or permanently, any school in such district because of disadvantageous location or any other cause. Whenever any school is suspended, the board of education of the district shall at once provide for the assignment of the pupils residing within the territory of the suspended school to such other schools as are named by said board.

Effective Date: 10-01-1953



Section 3313.50 - Record of tests - statistical data - individual records.

Boards of education and boards of health making tests for determining defects in hearing and vision in school children shall keep an accurate record of such tests and of measures taken to correct such hearing and visual defects. This record shall be kept on a form to be prescribed and furnished or approved by the director of health. Statistical data from such records shall be made available to official state and local health, education, and human services departments and agencies. Individual records shall be made available to such departments and agencies only in cases where there is evidence that no measures have been taken to correct defects determined by such tests, provided that such records shall be made available to school authorities where they are deemed essential in establishing special education facilities for children with hearing and visual defects.

Effective Date: 12-23-1986



Section 3313.51 - Disbursement and deposit of school funds.

In every school district the treasurer of the board of education shall be the treasurer of the school funds. No moneys of a school district shall be paid out except on a check signed by the treasurer. If the treasurer is incapacitated in such manner that he is unable to sign such checks, the board may appoint an officer of the school district to sign such checks in the capacity of the treasurer. Payroll disbursements constitute an exception to this requirement if otherwise provided by law. All moneys received by a treasurer of a school district from any source whatsoever shall be immediately placed by him in a depository designated by the board of education of such school district, as provided by sections 135.01 to 135.21 of the Revised Code.

Effective Date: 07-31-1980



Section 3313.52 - Evening schools.

The board of education of a city, exempted village, or local school district may organize evening schools. Any person more than eighteen years old may be permitted to attend evening school upon such terms and upon payment of such tuition as the board prescribes.

Effective Date: 01-01-1974



Section 3313.53 - Special instruction departments and schools - pupil-activity programs.

(A) As used in this section:

(1) "Licensed individual" means an individual who holds a valid educator license, certificate, or permit issued by the state board of education under section 3319.22, 3319.26, or3319.27 of the Revised Code.

(2) "Nonlicensed individual" means an individual who does not hold a valid educator license, certificate, or permit issued by the state board of education under section 3319.22, 3319.26, or3319.27 of the Revised Code.

(B) The board of education of any city, exempted village, or local school district may establish and maintain in connection with the public school systems:

(1) Manual training, industrial arts, domestic science, and commercial departments;

(2) Agricultural, industrial, vocational, and trades schools.

Such board may pay from the public school funds, as other school expenses are paid, the expenses of establishing and maintaining such departments and schools and of directing, supervising, and coaching the pupil-activity programs in music, language, arts, speech, government, athletics, and any others directly related to the curriculum.

(C) The board of education of any city, exempted village, or local school district may employ a nonlicensed individual to direct, supervise, or coach a pupil-activity program as long as that individual holds a valid pupil-activity program permit issued by the state board of education under division (A) of section 3319.303 of the Revised Code.

(D)

(1) Except as provided in division (D)(2) of this section, a nonlicensed individual who holds a valid pupil-activity program permit may be employed under division (C) of this section only after the school district's board of education adopts a resolution stating that it has offered such position to those employees of the district who are licensed individuals and no such employee qualified to fill the position has accepted it, and has then advertised the position as available to any licensed individual who is qualified to fill it and who is not employed by the board, and no such person has applied for and accepted the position.

(2) A board of education may renew the contract of any nonlicensed individual, currently employed by the board under division (C) of this section for one or more years, without first offering the position held by that individual to employees of the district who are licensed individuals or advertising the position as available to any qualified licensed individuals who are not currently employed by the board as otherwise required under division (D)(1) of this section.

(E) A nonlicensed individual employed under this section is a nonteaching employee and is not an educational assistant as defined in section 3319.088 of the Revised Code. A nonlicensed individual may direct, supervise, or coach a pupil-activity program under this section as long as that pupil-activity program does not include any class or course required or offered for credit toward a pupil's promotion to the next grade or for graduation, or any activity conducted as a part of or required for such a class or course. A nonlicensed individual employed under this section may perform only the duties of the director, supervisor, or coach of the pupil-activity program for which the nonlicensed individual is employed.

(F) The board shall fix the compensation of each nonlicensed individual employed under this section, which shall be the same amount as the position was or would be offered to the district's licensed employees, and execute a written contract with the nonlicensed individual for a term not to exceed one year. The contract shall specify the compensation, duration, and other terms of employment, and the compensation shall not be reduced unless such reduction is a part of a uniform plan affecting the entire district.

If the state board suspends, revokes, or limits the pupil-activity program permit of a nonlicensed individual, the school district board may terminate or suspend the employment contract of that individual. Otherwise, no contract issued under this section shall be terminated or suspended except pursuant to the procedure established by division (C) of section 3319.081 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-16-2004; 03-30-2007



Section 3313.531 - Adult high school continuation program.

(A) As used in this section, "adult high school continuation programs" means an organized instructional program for persons sixteen years of age and older, except as provided in division (C) of this section, who are not otherwise enrolled in a high school for which the state board of education sets standards pursuant to section 3301.07 of the Revised Code. Such programs are limited to courses for which credit may be granted toward the issuance of a high school diploma.

(B) The board of education of any school district may establish and operate an adult high school continuation program. Two or more boards of education may jointly establish and operate such a program. The resolution establishing an adult high school continuation program may specify the contribution and expenditure of funds, the use of buildings, equipment, and other school facilities, and such other matters as the board wishes to include. In the case of a jointly operated program, the resolutions establishing such program shall also designate one of the participating boards to be responsible for receiving and disbursing funds, and administering the program for the benefit of all participating boards of education.

(C) A board of education that operates an adult high school continuation program alone or jointly with another board may, by resolution, authorize the district's superintendent to assign to such program in accordance with this section, any student who has not received a high school diploma, who is at least eighteen years old, and who is being readmitted to school following expulsion or commitment to the department of youth services. Before making any such assignment, the superintendent or his designee shall meet with the student to determine whether he should be so assigned, and shall prepare a report on his findings and determination. If based on his meeting or his designee's report the superintendent finds that the pupil should be placed in a program under this section, the superintendent shall make the assignment. Once assigned to the program, the student shall remain in it until he is reassigned by the superintendent or leaves school. At least once in each academic term, the superintendent or his designee shall review the progress of each student assigned to the program under this division and the superintendent shall, based on the review, make a determination of whether the student should remain in the program or be reassigned. Tuition shall not be charged for the attendance of any student assigned to a program pursuant to this division who is entitled under section 3313.64 of the Revised Code to attend the schools of the district without payment of tuition.

(D) The state board of education shall adopt rules and standards governing the operations of adult high school continuation programs. Any school district or combination of districts operating such a program in accordance with the rules and standards of the state board of education may receive from the state board of education, with the approval of the superintendent of public instruction, reimbursement in an amount not to exceed ten dollars per instructional hour.

Effective Date: 07-01-1989



Section 3313.532 - Excusing of handicapped adults from taking achievement tests.

(A) Any person twenty-two or more years of age and enrolled in an adult high school continuation program established pursuant to section 3313.531 of the Revised Code may request the board of education operating the program to conduct an evaluation in accordance with division (C) of this section.

(B) Any applicant to a board of education for a diploma of adult education under division (B) of section 3313.611 of the Revised Code may request the board to conduct an evaluation in accordance with division (C) of this section.

(C) Upon the request of any person pursuant to division (A) or (B) of this section, the board of education to which the request is made shall evaluate the person to determine whether the person is disabled, in accordance with rules adopted by the state board of education. If the evaluation indicates that the person is disabled, the board shall determine whether to excuse the person from taking any of the assessments required by division (B) of section 3301.0710 of the Revised Code as a requirement for receiving a diploma under section 3313.611 of the Revised Code. The board may require the person to take an alternate assessment in place of any test from which the person is so excused.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 2007 HB119 09-29-2007



Section 3313.533 - Alternative school - plan.

(A) The board of education of a city, exempted village, or local school district may adopt a resolution to establish and maintain an alternative school in accordance with this section. The resolution shall specify, but not necessarily be limited to, all of the following:

(1) The purpose of the school, which purpose shall be to serve students who are on suspension, who are having truancy problems, who are experiencing academic failure, who have a history of class disruption, who are exhibiting other academic or behavioral problems specified in the resolution, or who have been discharged or released from the custody of the department of youth services under section 5139.51 of the Revised Code;

(2) The grades served by the school, which may include any of grades kindergarten through twelve;

(3) A requirement that the school be operated in accordance with this section. The board of education adopting the resolution under division (A) of this section shall be the governing board of the alternative school. The board shall develop and implement a plan for the school in accordance with the resolution establishing the school and in accordance with this section. Each plan shall include, but not necessarily be limited to, all of the following:

(a) Specification of the reasons for which students will be accepted for assignment to the school and any criteria for admission that are to be used by the board to approve or disapprove the assignment of students to the school;

(b) Specification of the criteria and procedures that will be used for returning students who have been assigned to the school back to the regular education program of the district;

(c) An evaluation plan for assessing the effectiveness of the school and its educational program and reporting the results of the evaluation to the public.

(B) Notwithstanding any provision of Title XXXIII of the Revised Code to the contrary, the alternative school plan may include any of the following:

(1) A requirement that on each school day students must attend school or participate in other programs specified in the plan or by the chief administrative officer of the school for a period equal to the minimum school day set by the state board of education under section 3313.48 of the Revised Code plus any additional time required in the plan or by the chief administrative officer;

(2) Restrictions on student participation in extracurricular or interscholastic activities;

(3) A requirement that students wear uniforms prescribed by the district board of education.

(C) In accordance with the alternative school plan, the district board of education may employ teachers and nonteaching employees necessary to carry out its duties and fulfill its responsibilities or may contract with a nonprofit or for profit entity to operate the alternative school, including the provision of personnel, supplies, equipment, or facilities.

(D) An alternative school may be established in all or part of a school building.

(E) If a district board of education elects under this section, or is required by section 3313.534 of the Revised Code, to establish an alternative school, the district board may join with the board of education of one or more other districts to form a joint alternative school by forming a cooperative education school district under section 3311.52 or 3311.521 of the Revised Code, or a joint educational program under section 3313.842 of the Revised Code. The authority to employ personnel or to contract with a nonprofit or for profit entity under division (C) of this section applies to any alternative school program established under this division.

(F) Any individual employed as a teacher at an alternative school operated by a nonprofit or for profit entity under this section shall be licensed and shall be subject to background checks, as described in section 3319.39 of the Revised Code, in the same manner as an individual employed by a school district.

(G) Division (G) of this section applies only to any alternative school that is operated by a nonprofit or for profit entity under contract with the school district.

(1) In addition to the specifications authorized under division (B) of this section, any plan adopted under that division for an alternative school to which division (G) of this section also applies shall include the following:

(a) A description of the educational program provided at the alternative school, which shall include:

(i) Provisions for the school to be configured in clusters or small learning communities;

(ii) Provisions for the incorporation of education technology into the curriculum;

(iii) Provisions for accelerated learning programs in reading and mathematics.

(b) A method to determine the reading and mathematics level of each student assigned to the alternative school and a method to continuously monitor each student's progress in those areas. The methods employed under this division shall be aligned with the curriculum adopted by the school district board of education under section 3313.60 of the Revised Code.

(c) A plan for social services to be provided at the alternative school, such as, but not limited to, counseling services, psychological support services, and enrichment programs;

(d) A plan for a student's transition from the alternative school back to a school operated by the school district;

(e) A requirement that the alternative school maintain financial records in a manner that is compatible with the form prescribed for school districts by the auditor of state to enable the district to comply with any rules adopted by the auditor of state.

(2) Notwithstanding division (A)(2) of this section, any alternative school to which division (G) of this section applies shall include only grades six through twelve.

(3) Notwithstanding anything in division (A)(3)(a) of this section to the contrary, the characteristics of students who may be assigned to an alternative school to which division (G) of this section applies shall include only disruptive and low-performing students.

(H) When any district board of education determines to contract with a nonprofit or for profit entity to operate an alternative school under this section, the board shall use the procedure set forth in this division.

(1) The board shall publish notice of a request for proposals in a newspaper of general circulation in the district once each week for a period of two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the date specified by the board for receiving proposals. Notices of requests for proposals shall contain a general description of the subject of the proposed contract and the location where the request for proposals may be obtained. The request for proposals shall include all of the following information:

(a) Instructions and information to respondents concerning the submission of proposals, including the name and address of the office where proposals are to be submitted;

(b) Instructions regarding communications, including at least the names, titles, and telephone numbers of persons to whom questions concerning a proposal may be directed;

(c) A description of the performance criteria that will be used to evaluate whether a respondent to which a contract is awarded is meeting the district's educational standards or the method by which such performance criteria will be determined;

(d) Factors and criteria to be considered in evaluating proposals, the relative importance of each factor or criterion, and a description of the evaluation procedures to be followed;

(e) Any terms or conditions of the proposed contract, including any requirement for a bond and the amount of such bond;

(f) Documents that may be incorporated by reference into the request for proposals, provided that the request for proposals specifies where such documents may be obtained and that such documents are readily available to all interested parties.

(2) After the date specified for receiving proposals, the board shall evaluate the submitted proposals and may hold discussions with any respondent to ensure a complete understanding of the proposal and the qualifications of such respondent to execute the proposed contract. Such qualifications shall include, but are not limited to, all of the following:

(a) Demonstrated competence in performance of the required services as indicated by effective implementation of educational programs in reading and mathematics and at least three years of experience successfully serving a student population similar to the student population assigned to the alternative school;

(b) Demonstrated performance in the areas of cost containment, the provision of educational services of a high quality, and any other areas determined by the board;

(c) Whether the respondent has the resources to undertake the operation of the alternative school and to provide qualified personnel to staff the school;

(d) Financial responsibility.

(3) The board shall select for further review at least three proposals from respondents the board considers qualified to operate the alternative school in the best interests of the students and the district. If fewer than three proposals are submitted, the board shall select each proposal submitted. The board may cancel a request for proposals or reject all proposals at any time prior to the execution of a contract.

The board may hold discussions with any of the three selected respondents to clarify or revise the provisions of a proposal or the proposed contract to ensure complete understanding between the board and the respondent of the terms under which a contract will be entered. Respondents shall be accorded fair and equal treatment with respect to any opportunity for discussion regarding clarifications or revisions. The board may terminate or discontinue any further discussion with a respondent upon written notice.

(4) Upon further review of the three proposals selected by the board, the board shall award a contract to the respondent the board considers to have the most merit, taking into consideration the scope, complexity, and nature of the services to be performed by the respondent under the contract.

(5) Except as provided in division (H)(6) of this section, the request for proposals, submitted proposals, and related documents shall become public records under section 149.43 of the Revised Code after the award of the contract.

(6) Any respondent may request in writing that the board not disclose confidential or proprietary information or trade secrets contained in the proposal submitted by the respondent to the board. Any such request shall be accompanied by an offer of indemnification from the respondent to the board. The board shall determine whether to agree to the request and shall inform the respondent in writing of its decision. If the board agrees to nondisclosure of specified information in a proposal, such information shall not become a public record under section 149.43 of the Revised Code. If the respondent withdraws its proposal at any time prior to the execution of a contract, the proposal shall not be a public record under section 149.43 of the Revised Code.

(I) Upon a recommendation from the department and in accordance with section 3301.16 of the Revised Code, the state board of education may revoke the charter of any alternative school operated by a school district that violates this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-20-2001; 09-16-2004



Section 3313.534 - Policy of zero tolerance for violent, disruptive or inappropriate behavior.

No later than July 1, 1998, the board of education of each city, exempted village, and local school district shall adopt a policy of zero tolerance for violent, disruptive, or inappropriate behavior, including excessive truancy, and establish strategies to address such behavior that range from prevention to intervention. No later than July 1, 1999, each of the big eight school districts, as defined in section 3314.02 of the Revised Code, shall establish under section 3313.533 of the Revised Code at least one alternative school to meet the educational needs of students with severe discipline problems, including, but not limited to, excessive truancy, excessive disruption in the classroom, and multiple suspensions or expulsions. Any other school district that attains after that date a significantly substandard graduation rate, as defined by the department of education shall also establish such an alternative school under that section.

Effective Date: 07-01-1998



Section 3313.535 - Conditions for participation in interscholastic extracurricular activities.

(A) As used in this section, "interscholastic extracurricular activity" means a pupil activity program that a school or school district sponsors or participates in and that includes participants from more than one school or school district. "Interscholastic extracurricular activity" does not include any activity included in the school district's graded course of study.

(B) Not later than July 1, 1998, the board of education of each city, local, exempted village, and joint vocational school district shall adopt rules requiring students in grades seven to twelve to attain a minimum grade point average, to be established by the board, as a condition for such students to participate in interscholastic extracurricular activities.

(C) Not later than July 1, 1998, the board of education shall adopt a policy either prohibiting any student from participating in any interscholastic extracurricular activity, or allowing any student to so participate, if the student has received a failing grade for any class or course in the school district's graded course of study for the previous grading period.

(D) A board also may adopt rules that include additional standards for determining the eligibility of students to participate in interscholastic extracurricular activities, requirements for attaining reeligibility in interscholastic extracurricular activities, and an exemption for any student whose individualized education program prepared pursuant to section 3323.08 of the Revised Code indicates an exemption would be advisable.

Effective Date: 09-29-1997



Section 3313.536 - School safety plan for each school building.

(A) The board of education of each city, exempted village, and local school district and the governing authority of each chartered nonpublic school shall adopt a comprehensive school safety plan for each school building under the board's or governing authority's control. The board or governing authority shall examine the environmental conditions and operations of each building to determine potential hazards to student and staff safety and shall propose operating changes to promote the prevention of potentially dangerous problems and circumstances. In developing the plan for each building, the board or governing authority shall involve community law enforcement and safety officials, parents of students who are assigned to the building, and teachers and nonteaching employees who are assigned to the building. The board or governing authority shall consider incorporating remediation strategies into the plan for any building where documented safety problems have occurred.

The board or governing authority shall incorporate into the plan both of the following:

(1) A protocol for addressing serious threats to the safety of school property, students, employees, or administrators;

(2) A protocol for responding to any emergency events that do occur and that compromise the safety of school property, students, employees, or administrators.

Each protocol shall include procedures deemed appropriate by the board or governing authority for responding to threats and emergency events, respectively, including such things as notification of appropriate law enforcement personnel, calling upon specified emergency response personnel for assistance, and informing parents of affected students. Prior to the opening day of each school year, the board or governing authority shall inform each student enrolled in the school and the student's parent of the parental notification procedures included in the protocol.

(B) The board or governing authority shall update the safety plan at least once every three years and whenever a major modification to the building requires changes in the procedures outlined in the plan.

(C) The board or governing authority shall file a copy of the current safety plan and building blueprint with each law enforcement agency that has jurisdiction over the school building and, upon request, the fire department that serves the political subdivision in which the school building is located. The board or governing authority also shall file a copy of the current safety plan and a floor plan of the building, but not a building blueprint, with the attorney general, who shall post that information on the Ohio law enforcement gateway or its successor.

Copies of safety plans, building blueprints, and floor plans shall be filed as described in this division not later than the ninety-first day after March 30, 2007. If a board or governing authority revises a safety plan, building blueprint, or floor plan after the initial filing, the board or governing authority shall file copies of the revised safety plan, building blueprint, or floor plan in the manner described in this division not later than the ninety-first day after the revision is adopted.

Copies of the safety plan and building blueprint are not a public record pursuant to section 149.433 of the Revised Code.

Notwithstanding section 149.433 of the Revised Code, a building floor plan filed with the attorney general pursuant to this division is not a public record to the extent it is a record kept by the attorney general. This paragraph does not affect the status of a floor plan kept as a record by another public office.

The board or governing authority, each law enforcement agency and fire department to which copies of the safety plan and building blueprint are provided, and the attorney general shall keep the copies in a secure place.

(D) The board or governing authority shall grant access to each school building under its control to law enforcement personnel to enable the personnel to hold training sessions for responding to threats and emergency events affecting the building, provided that the access occurs outside of student instructional hours and an employee of the board or governing authority is present in the building during the training sessions.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-15-2002; 09-28-2006; 03-30-2007



Section 3313.537 - Community school student participation in public school activities.

(A) As used in this section, "extracurricular activity" means a pupil activity program that a school or school district operates and is not included in the school district's graded course of study, including an interscholastic extracurricular activity that a school or school district sponsors or participates in and that has participants from more than one school or school district.

(B)

(1) A student in grades seven to twelve who is enrolled in a community school established under Chapter 3314. of the Revised Code that is sponsored by the city, local, or exempted village school district in which the student is entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code shall be afforded the opportunity to participate in any extracurricular activities offered at the traditional public school that is operated by the school district and to which the student otherwise would be assigned. If more than one such school operated by the school district serves the student's grade level, the student shall be afforded the opportunity to participate in any extracurricular activities offered at the school to which the student would be assigned by the district superintendent pursuant to section 3319.01 of the Revised Code.

(2) A student who is enrolled in a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code shall be afforded the opportunity to participate in any extracurricular activities offered at the traditional public school that is operated by the school district in which the student is entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code and to which the student otherwise would be assigned. If more than one such school operated by the school district serves the student's grade level, the student shall be afforded the opportunity to participate in any extracurricular activities offered at the school to which the student would be assigned by the district superintendent pursuant to section 3319.01 of the Revised Code.

(C) In order to participate in any extracurricular activity under this section, the student shall fulfill the same academic, nonacademic, and financial requirements as any other participant, including the rules and policies adopted by the school district under section 3313.535 of the Revised Code. The school district board of education may require a community school student to enroll and participate in no more than one academic course at the school offering the extracurricular activity as a condition to participating in the activity. In that case, the board shall admit students seeking to enroll in an academic course to fulfill the requirement as space allows after first enrolling students assigned to that school.

(D) No school or school district shall impose fees for a student to participate under this section that exceed any fees charged to other students participating in the same extracurricular activity.

(E) No school district, interscholastic conference, or organization that regulates interscholastic conferences or events shall require a student who is eligible to participate in extracurricular activities under this section to meet eligibility requirements that conflict with this section.

Effective Date: 05-27-2005; 2007 HB119 09-29-2007



Section 3313.538 - Participation in interscholastic sports; residency.

(A) No student who attends school in this state shall be denied the opportunity to participate in interscholastic athletics solely because the student's parents do not reside in this state, if the student resides in this state with the student's grandparent, uncle, aunt, or sibling who has legal or temporary custody of the student or is the guardian of the student.

(B) No school district, school, interscholastic conference, or organization that regulates interscholastic conferences or events shall have a rule, bylaw, or other regulation that conflicts with this section.

(C) As used in this section, "legal custody," "temporary custody," and "guardian" have the same meanings as in section 2151.011 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3313.539 - [Effective 4/26/2013] Concussions and school athletics.

(A) As used in this section, "physician" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) No school district board of education or governing authority of a chartered or nonchartered nonpublic school shall permit a student to practice for or compete in interscholastic athletics until the student has submitted, to a school official designated by the board or governing authority, a form signed by the parent, guardian, or other person having care or charge of the student stating that the student and the parent, guardian, or other person having care or charge of the student have received the concussion and head injury information sheet required by section 3707.52 of the Revised Code. A completed form shall be submitted each school year, as defined in section 3313.62 of the Revised Code, for each sport or other category of interscholastic athletics for or in which the student practices or competes.

(C)

(1) No school district board of education or governing authority of a chartered or nonchartered nonpublic school shall permit an individual to coach interscholastic athletics unless the individual holds a pupil-activity program permit issued under section 3319.303 of the Revised Code for coaching interscholastic athletics.

(2) No school district board of education or governing authority of a chartered or nonchartered nonpublic school shall permit an individual to referee interscholastic athletics unless the individual holds a pupil-activity program permit issued under section 3319.303 of the Revised Code for coaching interscholastic athletics or presents evidence that the individual has successfully completed, within the previous three years, a training program in recognizing the symptoms of concussions and head injuries to which the department of health has provided a link on its internet web site under section 3707.52 of the Revised Code or a training program authorized and required by an organization that regulates interscholastic conferences or events.

(D) If a student practicing for or competing in an interscholastic athletic event exhibits signs, symptoms, or behaviors consistent with having sustained a concussion or head injury while participating in the practice or competition, the student shall be removed from the practice or competition by either of the following:

(1) The individual who is serving as the student's coach during that practice or competition;

(2) An individual who is serving as a referee during that practice or competition.

(E)

(1) If a student is removed from practice or competition under division (D) of this section, the coach or referee who removed the student shall not allow the student, on the same day the student is removed, to return to that practice or competition or to participate in any other practice or competition for which the coach or referee is responsible. Thereafter, the coach or referee shall not allow the student to return to that practice or competition or to participate in any other practice or competition for which the coach or referee is responsible until both of the following conditions are satisfied:

(a) The student's condition is assessed by either of the following:

(i) A physician;

(ii) Any other licensed health care provider the school district board of education or governing authority of the chartered or nonchartered nonpublic school, pursuant to division (E)(2) of this section, authorizes to assess a student who has been removed from practice or competition under division (D) of this section.

(b) The student receives written clearance that it is safe for the student to return to practice or competition from a physician or from another licensed health care provider authorized pursuant to division (E)(2) of this section to grant the clearance.

(2) A school district board of education or governing authority of a chartered or nonchartered nonpublic school may authorize a licensed health care provider who is not a physician to make an assessment or grant a clearance for purposes of division (E)(1) of this section only if the provider is acting in accordance with one of the following, as applicable to the provider's authority to practice in this state:

(a) In consultation with a physician;

(b) Pursuant to the referral of a physician;

(c) In collaboration with a physician;

(d) Under the supervision of a physician.

(3) A physician or other licensed health care provider who makes an assessment or grants a clearance for purposes of division (E)(1) of this section may be a volunteer.

(F) A school district board of education or governing authority of a chartered or nonchartered nonpublic school that is subject to the rules of an interscholastic conference or an organization that regulates interscholastic conferences or events shall be considered to be in compliance with divisions (B), (D), and (E) of this section, as long as the requirements of those rules are substantially similar to the requirements of divisions (B), (D), and (E) of this section.

(G)

(1) A school district, member of a school district board of education, or school district employee or volunteer, including a coach or referee, is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from providing services or performing duties under this section, unless the act or omission constitutes willful or wanton misconduct.

This section does not eliminate, limit, or reduce any other immunity or defense that a school district, member of a school district board of education, or school district employee or volunteer, including a coach or referee, may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

(2) A chartered or nonchartered nonpublic school or any officer, director, employee, or volunteer of the school, including a coach or referee, is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from providing services or performing duties under this section, unless the act or omission constitutes willful or wanton misconduct.

Added by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3313.54 - Americanization schools.

On application of not less than fifteen adult persons born outside the territorial limits of the United States, including Alaska and the Hawaiian Islands, resident in the district, the board of education of a city, exempted village, or local school district may establish and conduct an Americanization school open to all persons eighteen years of age or over, of foreign birth, resident of the district or of an adjoining district. The board of such school district may charge such pupils a fee.

Effective Date: 01-01-1974



Section 3313.55 - Provision for education of children in hospital or institution.

The board of education of any school district in which is located a state, district, county, or municipal hospital for children with epilepsy or any public institution, except state institutions for the care and treatment of delinquent, unstable, or socially maladjusted children, shall make provision for the education of all educable children therein; except that in the event another school district within the same county or an adjoining county is the source of sixty per cent or more of the children in said hospital or institution, the board of that school district shall make provision for the education of all the children therein. In any case in which a board provides educational facilities under this section, the board that provides the facilities shall be entitled to all moneys authorized for the attendance of pupils as provided in Chapter 3317. of the Revised Code, tuition as provided in section 3317.08 of the Revised Code, and such additional compensation as is provided for crippled children in sections 3323.01 to 3323.12 of the Revised Code. Any board that provides the educational facilities for children in county or municipal institutions established for the care and treatment of children who are delinquent, unstable, or socially maladjusted shall not be entitled to any moneys provided for crippled children in sections 3323.01 to 3323.12 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-10-2000



Section 3313.56 - Part-time schools or classes.

The board of education of any city, exempted village, or local school district may establish and maintain part-time schools or classes for the further education of children who are employed on age and schooling certificates. Such schools and classes shall be conducted not fewer than four hours per week while in session, and for not fewer than one hundred forty-four hours per calendar year between the hours of seven in the morning and six in the afternoon, excluding Saturday afternoon and Sunday. Such schools and classes shall be conducted under such standards as the state board of education prescribes. Boards of education may provide for the expense of such schools and classes the same as for the expense of ordinary elementary schools.

Effective Date: 01-03-1956



Section 3313.57 - Summer vacation period activities provided or approved by boards.

Boards of education of city, exempted village, or local school districts may provide or approve, subject to the approval of parents, activities for children during the summer vacation period which will promote their health, their civic and vocational competence, and their industry, recreation, character, or thrift. The superintendents of such school districts shall cause records to be kept of such activities assigned and completed. With the approval of the state board of education the successful completion of such vacation activities may be required for promotions and diplomas of graduation, but the completion by any child of such vacation activities shall not be prerequisite to the issuance of an age and schooling certificate for such child. Boards of education shall provide the service necessary to direct such activities and may pay any necessary expenses incident thereto, the same as the expense of an ordinary elementary school.

Effective Date: 06-30-1992



Section 3313.58 - Supervision of social and recreational work - employment of instructors.

Boards of education of city, exempted village, or local school districts may, upon nomination of the superintendent of schools, employ persons to supervise, organize, direct, and conduct social and recreational work in such school district. The board of education may employ competent persons to deliver lectures, or give instruction on any educational subject, and provide for the further education of adult persons in the community.

Effective Date: 10-01-1953



Section 3313.59 - Cooperation with public officials to provide other recreational activities.

Boards of education of city, exempted village, or local school districts may co-operate with boards of county commissioners, boards, or other public officials having the custody and management of public parks, libraries, museums, and public buildings and grounds of whatever kind in providing for educational, social, civic and recreational activities, in buildings and upon grounds in the custody and under the management of such boards of county commissioners, boards, or other public officials. Such co-operation may consist of the contribution of funds, equipment, or personnel, and the beneficiaries of same may be extended to include a corporation not for profit maintaining and operating a museum for the use and benefit of the general public and which is available to the pupils of such contributing school district.

Effective Date: 09-20-1955



Section 3313.60 - Prescribed curriculum.

Notwithstanding division (D) of section 3311.52 of the Revised Code, divisions (A) to (E) of this section do not apply to any cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code.

(A) The board of education of each city and exempted village school district, the governing board of each educational service center, and the board of each cooperative education school district established pursuant to section 3311.521 of the Revised Code shall prescribe a curriculum for all schools under their control. Except as provided in division (E) of this section, in any such curriculum there shall be included the study of the following subjects:

(1) The language arts, including reading, writing, spelling, oral and written English, and literature;

(2) Geography, the history of the United States and of Ohio, and national, state, and local government in the United States, including a balanced presentation of the relevant contributions to society of men and women of African, Mexican, Puerto Rican, and American Indian descent as well as other ethnic and racial groups in Ohio and the United States;

(3) Mathematics;

(4) Natural science, including instruction in the conservation of natural resources;

(5) Health education, which shall include instruction in:

(a) The nutritive value of foods, including natural and organically produced foods, the relation of nutrition to health, and the use and effects of food additives;

(b) The harmful effects of and legal restrictions against the use of drugs of abuse, alcoholic beverages, and tobacco;

(c) Venereal disease education, except that upon written request of the student's parent or guardian, a student shall be excused from taking instruction in venereal disease education;

(d) In grades kindergarten through six, instruction in personal safety and assault prevention, except that upon written request of the student's parent or guardian, a student shall be excused from taking instruction in personal safety and assault prevention;

(e) In grades seven through twelve, age-appropriate instruction in dating violence prevention education, which shall include instruction in recognizing dating violence warning signs and characteristics of healthy relationships.

In order to assist school districts in developing a dating violence prevention education curriculum, the department of education shall provide on its web site links to free curricula addressing dating violence prevention.

If the parent or legal guardian of a student less than eighteen years of age submits to the principal of the student's school a written request to examine the dating violence prevention instruction materials used at that school, the principal, within a reasonable period of time after the request is made, shall allow the parent or guardian to examine those materials at that school.

(6) Physical education;

(7) The fine arts, including music;

(8) First aid, including a training program in cardiopulmonary resuscitation, safety, and fire prevention, except that upon written request of the student's parent or guardian, a student shall be excused from taking instruction in cardiopulmonary resuscitation.

(B) Except as provided in division (E) of this section, every school or school district shall include in the requirements for promotion from the eighth grade to the ninth grade one year's course of study of American history. A board may waive this requirement for academically accelerated students who, in accordance with procedures adopted by the board, are able to demonstrate mastery of essential concepts and skills of the eighth grade American history course of study.

(C) As specified in divisions (B)(6) and (C)(6) of section 3313.603 of the Revised Code, except as provided in division (E) of this section, every high school shall include in the requirements for graduation from any curriculum one-half unit each of American history and government.

(D) Except as provided in division (E) of this section, basic instruction or demonstrated mastery in geography, United States history, the government of the United States, the government of the state of Ohio, local government in Ohio, the Declaration of Independence, the United States Constitution, and the Constitution of the state of Ohio shall be required before pupils may participate in courses involving the study of social problems, economics, foreign affairs, United Nations, world government, socialism and communism.

(E) For each cooperative education school district established pursuant to section 3311.521 of the Revised Code and each city, exempted village, and local school district that has territory within such a cooperative district, the curriculum adopted pursuant to divisions (A) to (D) of this section shall only include the study of the subjects that apply to the grades operated by each such school district. The curriculums for such schools, when combined, shall provide to each student of these districts all of the subjects required under divisions (A) to (D) of this section.

(F) The board of education of any cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code shall prescribe a curriculum for the subject areas and grade levels offered in any school under its control.

(G) Upon the request of any parent or legal guardian of a student, the board of education of any school district shall permit the parent or guardian to promptly examine, with respect to the parent's or guardian's own child:

(1) Any survey or questionnaire, prior to its administration to the child;

(2) Any textbook, workbook, software, video, or other instructional materials being used by the district in connection with the instruction of the child;

(3) Any completed and graded test taken or survey or questionnaire filled out by the child;

(4) Copies of the statewide academic standards and each model curriculum developed pursuant to section 3301.079 of the Revised Code, which copies shall be available at all times during school hours in each district school building.

Amended by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Amended by 128th General AssemblyFile No.16,HB 19, §1, eff. 3/29/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-11-2001



Section 3313.601 - Moment of silence - free exercise or expression of religious beliefs.

The board of education of each school district may provide for a moment of silence each school day for prayer, reflection, or meditation upon a moral, philosophical, or patriotic theme. No board of education, school, or employee of the school district shall require a pupil to participate in a moment of silence provided for pursuant to this section. No board of education shall prohibit a classroom teacher from providing in the teacher's classroom reasonable periods of time for activities of a moral, philosophical, or patriotic theme. No pupil shall be required to participate in such activities if they are contrary to the religious convictions of the pupil or the pupil's parents or guardians. No board of education of a school district shall adopt any policy or rule respecting or promoting an establishment of religion or prohibiting any pupil from the free, individual, and voluntary exercise or expression of the pupil's religious beliefs in any primary or secondary school. The board of education may limit the exercise or expression of the pupil's religious beliefs as described in this section to lunch periods or other noninstructional time periods when pupils are free to associate.

Effective Date: 08-01-2002



Section 3313.602 - Pledge of allegiance - principles of democracy and ethics - Veterans' day observance.

(A) The board of education of each city, local, exempted village, and joint vocational school district shall adopt a policy specifying whether or not oral recitation of the pledge of allegiance to the flag shall be a part of the school's program and, if so, establishing a time and manner for the recitation. However, no board of education shall prohibit a classroom teacher from providing in the teacher's classroom reasonable periods of time for the oral recitation of the pledge of allegiance to the flag. The policy adopted under this division, and a teacher who includes recitation of the pledge in the classroom, shall not require any student to participate in the recitation and shall prohibit the intimidation of any student by other students or staff aimed at coercing participation.

No board of education or employee of a city, local, exempted village, or joint vocational school district shall alter the words used in the oral recitation of the pledge of allegiance to the flag from the words set forth in 4 U.S.C. 4 U.S.C. 4.

(B) In the development of its graded course of study, the board of education of each city and exempted village school district and the governing board of each educational service center shall ensure that the principles of democracy and ethics are emphasized and discussed wherever appropriate in all parts of the curriculum for grades kindergarten through twelve.

(C) Each city, local, exempted village, and joint vocational school board shall adopt policies that encourage all certificated and noncertificated employees to be cognizant of their roles in instilling ethical principles and democratic ideals in all district pupils.

(D) The board of education of each city, local, joint vocational, chartered community, and exempted village school district, and the Cleveland scholarship and tutoring program, shall require each district school to devote time on or about Veterans' day to an observance that conveys the meaning and significance of that day. The amount of time each school devotes to this observance shall be at least one hour or, in schools that schedule class periods of less than one hour, at least one standard class period. The board shall determine the specific activities to constitute the observance in each school in the district after consultation with the school's administrators.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-01-2002



Section 3313.603 - Requirements for high school graduation - workforce or college preparatory units.

(A) As used in this section:

(1) "One unit" means a minimum of one hundred twenty hours of course instruction, except that for a laboratory course, "one unit" means a minimum of one hundred fifty hours of course instruction.

(2) "One-half unit" means a minimum of sixty hours of course instruction, except that for physical education courses, "one-half unit" means a minimum of one hundred twenty hours of course instruction.

(B) Beginning September 15, 2001, except as required in division (C) of this section and division (C) of section 3313.614 of the Revised Code, the requirements for graduation from every high school shall include twenty units earned in grades nine through twelve and shall be distributed as follows:

(1) English language arts, four units;

(2) Health, one-half unit;

(3) Mathematics, three units;

(4) Physical education, one-half unit;

(5) Science, two units until September 15, 2003, and three units thereafter, which at all times shall include both of the following:

(a) Biological sciences, one unit;

(b) Physical sciences, one unit.

(6) History and government, one unit, which shall comply with division (M) of this section and shall include both of the following:

(a) American history, one-half unit;

(b) American government, one-half unit.

(7) Social studies, two units.

(8) Elective units, seven units until September 15, 2003, and six units thereafter.Each student's electives shall include at least one unit, or two half units, chosen from among the areas of business/technology, fine arts, and/or foreign language.

(C) Beginning with students who enter ninth grade for the first time on or after July 1, 2010, except as provided in divisions (D) to (F) of this section, the requirements for graduation from every public and chartered nonpublic high school shall include twenty units that are designed to prepare students for the workforce and college. The units shall be distributed as follows:

(1) English language arts, four units;

(2) Health, one-half unit, which shall include instruction in nutrition and the benefits of nutritious foods and physical activity for overall health;

(3) Mathematics, four units, which shall include one unit of algebra II or the equivalent of algebra II;

(4) Physical education, one-half unit;

(5) Science, three units with inquiry-based laboratory experience that engages students in asking valid scientific questions and gathering and analyzing information, which shall include the following, or their equivalent:

(a) Physical sciences, one unit;

(b) Life sciences, one unit;

(c) Advanced study in one or more of the following sciences, one unit:

(i) Chemistry, physics, or other physical science;

(ii) Advanced biology or other life science;

(iii) Astronomy, physical geology, or other earth or space science.

(6) History and government, one unit, which shall comply with division (M) of this section and shall include both of the following:

(a) American history, one-half unit;

(b) American government, one-half unit.

(7) Social studies, two units.

Each school shall integrate the study of economics and financial literacy, as expressed in the social studies academic content standards adopted by the state board of education under division (A)(1) of section 3301.079 of the Revised Code and the academic content standards for financial literacy and entrepreneurship adopted under division (A)(2) of that section, into one or more existing social studies credits required under division (C) (7) of this section, or into the content of another class, so that every high school student receives instruction in those concepts. In developing the curriculum required by this paragraph, schools shall use available public-private partnerships and resources and materials that exist in business, industry, and through the centers for economics education at institutions of higher education in the state.

(8) Five units consisting of one or any combination of foreign language, fine arts, business, career-technical education, family and consumer sciences, technology, agricultural education, a junior reserve officer training corps (JROTC) program approved by the congress of the United States under title 10 of the United States Code, or English language arts, mathematics, science, or social studies courses not otherwise required under division (C) of this section.

Ohioans must be prepared to apply increased knowledge and skills in the workplace and to adapt their knowledge and skills quickly to meet the rapidly changing conditions of the twenty-first century. National studies indicate that all high school graduates need the same academic foundation, regardless of the opportunities they pursue after graduation. The goal of Ohio's system of elementary and secondary education is to prepare all students for and seamlessly connect all students to success in life beyond high school graduation, regardless of whether the next step is entering the workforce, beginning an apprenticeship, engaging in post-secondary training, serving in the military, or pursuing a college degree.

The Ohio core curriculum is the standard expectation for all students entering ninth grade for the first time at a public or chartered nonpublic high school on or after July 1, 2010. A student may satisfy this expectation through a variety of methods, including, but not limited to, integrated, applied, career-technical, and traditional coursework.

Whereas teacher quality is essential for student success in completing the Ohio core curriculum, the general assembly shall appropriate funds for strategic initiatives designed to strengthen schools' capacities to hire and retain highly qualified teachers in the subject areas required by the curriculum. Such initiatives are expected to require an investment of $120,000,000 over five years.

Stronger coordination between high schools and institutions of higher education is necessary to prepare students for more challenging academic endeavors and to lessen the need for academic remediation in college, thereby reducing the costs of higher education for Ohio's students, families, and the state. The state board and the chancellor of the Ohio board of regents shall develop policies to ensure that only in rare instances will students who complete the Ohio core curriculum require academic remediation after high school.

School districts, community schools, and chartered nonpublic schools shall integrate technology into learning experiences across the curriculum in order to maximize efficiency, enhance learning, and prepare students for success in the technology-driven twenty-first century. Districts and schools shall use distance and web-based course delivery as a method of providing or augmenting all instruction required under this division, including laboratory experience in science. Districts and schools shall utilize technology access and electronic learning opportunities provided by the eTech Ohio commission, the Ohio learning network, education technology centers, public television stations, and other public and private providers.

(D) Except as provided in division (E) of this section, a student who enters ninth grade on or after July 1, 2010, and before July 1, 2014, may qualify for graduation from a public or chartered nonpublic high school even though the student has not completed the Ohio core curriculum prescribed in division (C) of this section if all of the following conditions are satisfied:

(1) After the student has attended high school for two years, as determined by the school, the student and the student's parent, guardian, or custodian sign and file with the school a written statement asserting the parent's, guardian's, or custodian's consent to the student's graduating without completing the Ohio core curriculum and acknowledging that one consequence of not completing the Ohio core curriculum is ineligibility to enroll in most state universities in Ohio without further coursework.

(2) The student and parent, guardian, or custodian fulfill any procedural requirements the school stipulates to ensure the student's and parent's, guardian's, or custodian's informed consent and to facilitate orderly filing of statements under division (D)(1) of this section.

(3) The student and the student's parent, guardian, or custodian and a representative of the student's high school jointly develop an individual career plan for the student that specifies the student matriculating to a two-year degree program, acquiring a business and industry credential, or entering an apprenticeship.

(4) The student's high school provides counseling and support for the student related to the plan developed under division (D)(3) of this section during the remainder of the student's high school experience.

(5) The student successfully completes, at a minimum, the curriculum prescribed in division (B) of this section.

The department of education, in collaboration with the chancellor, shall analyze student performance data to determine if there are mitigating factors that warrant extending the exception permitted by division (D) of this section to high school classes beyond those entering ninth grade before July 1, 2014. The department shall submit its findings and any recommendations not later than August 1, 2014, to the speaker and minority leader of the house of representatives, the president and minority leader of the senate, the chairpersons and ranking minority members of the standing committees of the house of representatives and the senate that consider education legislation, the state board of education, and the superintendent of public instruction.

(E) Each school district and chartered nonpublic school retains the authority to require an even more rigorous minimum curriculum for high school graduation than specified in division (B) or (C) of this section. A school district board of education, through the adoption of a resolution, or the governing authority of a chartered nonpublic school may stipulate any of the following:

(1) A minimum high school curriculum that requires more than twenty units of academic credit to graduate;

(2) An exception to the district's or school's minimum high school curriculum that is comparable to the exception provided in division (D) of this section but with additional requirements, which may include a requirement that the student successfully complete more than the minimum curriculum prescribed in division (B) of this section;

(3) That no exception comparable to that provided in division (D) of this section is available.

(F) A student enrolled in a dropout prevention and recovery program, which program has received a waiver from the department, may qualify for graduation from high school by successfully completing a competency-based instructional program administered by the dropout prevention and recovery program in lieu of completing the Ohio core curriculum prescribed in division (C) of this section. The department shall grant a waiver to a dropout prevention and recovery program, within sixty days after the program applies for the waiver, if the program meets all of the following conditions:

(1) The program serves only students not younger than sixteen years of age and not older than twenty-one years of age.

(2) The program enrolls students who, at the time of their initial enrollment, either, or both, are at least one grade level behind their cohort age groups or experience crises that significantly interfere with their academic progress such that they are prevented from continuing their traditional programs.

(3) The program requires students to attain at least the applicable score designated for each of the assessments prescribed under division (B)(1) of section 3301.0710 of the Revised Code or, to the extent prescribed by rule of the state board under division (D)(6) of section 3301.0712 of the Revised Code, division (B)(2) of that section.

(4) The program develops an individual career plan for the student that specifies the student's matriculating to a two-year degree program, acquiring a business and industry credential, or entering an apprenticeship.

(5) The program provides counseling and support for the student related to the plan developed under division (F)(4) of this section during the remainder of the student's high school experience.

(6) The program requires the student and the student's parent, guardian, or custodian to sign and file, in accordance with procedural requirements stipulated by the program, a written statement asserting the parent's, guardian's, or custodian's consent to the student's graduating without completing the Ohio core curriculum and acknowledging that one consequence of not completing the Ohio core curriculum is ineligibility to enroll in most state universities in Ohio without further coursework.

(7) Prior to receiving the waiver, the program has submitted to the department an instructional plan that demonstrates how the academic content standards adopted by the state board under section 3301.079 of the Revised Code will be taught and assessed.

If the department does not act either to grant the waiver or to reject the program application for the waiver within sixty days as required under this section, the waiver shall be considered to be granted.

(G) Every high school may permit students below the ninth grade to take advanced work. If a high school so permits, it shall award high school credit for successful completion of the advanced work and shall count such advanced work toward the graduation requirements of division (B) or (C) of this section if the advanced work was both:

(1) Taught by a person who possesses a license or certificate issued under section 3301.071, 3319.22, or 3319.222 of the Revised Code that is valid for teaching high school;

(2) Designated by the board of education of the city, local, or exempted village school district, the board of the cooperative education school district, or the governing authority of the chartered nonpublic school as meeting the high school curriculum requirements.

Each high school shall record on the student's high school transcript all high school credit awarded under division (G) of this section. In addition, if the student completed a seventh- or eighth-grade fine arts course described in division (K) of this section and the course qualified for high school credit under that division, the high school shall record that course on the student's high school transcript.

(H) The department shall make its individual academic career plan available through its Ohio career information system web site for districts and schools to use as a tool for communicating with and providing guidance to students and families in selecting high school courses.

(I) Units earned in English language arts, mathematics, science, and social studies that are delivered through integrated academic and career-technical instruction are eligible to meet the graduation requirements of division (B) or (C) of this section.

(J) The state board, in consultation with the chancellor, shall adopt a statewide plan implementing methods for students to earn units of high school credit based on a demonstration of subject area competency, instead of or in combination with completing hours of classroom instruction. The state board shall adopt the plan not later than March 31, 2009, and commence phasing in the plan during the 2009-2010 school year. The plan shall include a standard method for recording demonstrated proficiency on high school transcripts. Each school district and community school shall comply with the state board's plan adopted under this division and award units of high school credit in accordance with the plan. The state board may adopt existing methods for earning high school credit based on a demonstration of subject area competency as necessary prior to the 2009-2010 school year.

(K) This division does not apply to students who qualify for graduation from high school under division (D) or (F) of this section, or to students pursuing a career-technical instructional track as determined by the school district board of education or the chartered nonpublic school's governing authority. Nevertheless, the general assembly encourages such students to consider enrolling in a fine arts course as an elective.

Beginning with students who enter ninth grade for the first time on or after July 1, 2010, each student enrolled in a public or chartered nonpublic high school shall complete two semesters or the equivalent of fine arts to graduate from high school. The coursework may be completed in any of grades seven to twelve. Each student who completes a fine arts course in grade seven or eight may elect to count that course toward the five units of electives required for graduation under division (C) (8) of this section, if the course satisfied the requirements of division (G) of this section. In that case, the high school shall award the student high school credit for the course and count the course toward the five units required under division (C) (8) of this section. If the course in grade seven or eight did not satisfy the requirements of division (G) of this section, the high school shall not award the student high school credit for the course but shall count the course toward the two semesters or the equivalent of fine arts required by this division.

(L) Notwithstanding anything to the contrary in this section, the board of education of each school district and the governing authority of each chartered nonpublic school may adopt a policy to excuse from the high school physical education requirement each student who, during high school, has participated in interscholastic athletics, marching band, or cheerleading for at least two full seasons or in the junior reserve officer training corps for at least two full school years. If the board or authority adopts such a policy, the board or authority shall not require the student to complete any physical education course as a condition to graduate. However, the student shall be required to complete one-half unit, consisting of at least sixty hours of instruction, in another course of study. In the case of a student who has participated in the junior reserve officer training corps for at least two full school years, credit received for that participation may be used to satisfy the requirement to complete one-half unit in another course of study.

(M) It is important that high school students learn and understand United States history and the governments of both the United States and the state of Ohio. Therefore, beginning with students who enter ninth grade for the first time on or after July 1, 2012, the study of American history and American government required by divisions (B)(6) and (C)(6) of this section shall include the study of all of the following documents:

(1) The Declaration of

Independence;

(2) The Northwest Ordinance;

(3) The Constitution of the United States with emphasis on the Bill of Rights;

(4) The Ohio Constitution.

The study of each of the documents prescribed in divisions (M)(1) to (4) of this section shall include study of that document in its original context.

The study of American history and government required by divisions (B)(6) and (C)(6) of this section shall include the historical evidence of the role of documents such as the Federalist Papers and the Anti-Federalist Papers to firmly establish the historical background leading to the establishment of the provisions of the Constitution and Bill of Rights.

Amended by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-11-2001; 04-04-2007; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.91,SB 165, §4



Section 3313.604 - Courses in American sign language.

For purposes of this section, American sign language is hereby recognized as a foreign language, and any public or chartered nonpublic school may offer a course in American sign language. A student who successfully completes a course in American sign language is entitled to receive credit for that course toward satisfaction of a foreign language requirement of the public or chartered nonpublic school where the course is offered.

Effective Date: 06-13-1990



Section 3313.605 - Community service education program.

(A) As used in this section:

(1) "Civic responsibility" means the patriotic and ethical duties of all citizens to take an active role in society and to consider the interests and concerns of other individuals in the community.

(2) "Volunteerism" means nonprofit activity in the United States, the benefits and limitations of nonprofit activities, and the presence and function of nonprofit civic and charitable organizations in the United States.

(3) "Community service" means a service performed through educational institutions, government agencies, nonprofit organizations, social service agencies, and philanthropies and generally designed to provide direct experience with people or project planning, with the goal of improving the quality of life for the community. Such activities may include but are not limited to tutoring, literacy training, neighborhood improvement, encouraging interracial and multicultural understanding, promoting ideals of patriotism, increasing environmental safety, assisting the elderly or disabled, and providing mental health care, housing, drug abuse prevention programs, and other philanthropic programs, particularly for disadvantaged or low-income persons.

(B) The board of education of each city, local, exempted village, and joint vocational school district , the governing authority of each community school established under Chapter 3314. of the Revised Code, and the governing body of each STEM school established under Chapter 3326. of the Revised Code may include community service education in its educational program . A governing board of an educational service center, upon the request of a local school district board of education, may provide a community service education program for the local district pursuant to this section. If a board, governing authority, or governing body includes community service education in its education program, the board, governing authority, or governing body shall do both of the following:

(1) Establish a community service advisory committee. The committee shall provide recommendations to the board, governing authority, or governing body regarding a community service plan for students and shall oversee and assist in the implementation of the plan adopted by the board, governing authority, or governing body under division (B)(2) of this section. Each board, governing authority, or governing body shall determine the membership and organization of its advisory committee and may designate an existing committee established for another purpose to serve as the community service advisory committee; however, each such committee shall include two or more students and shall include or consult with at least one person employed in the field of volunteer management who devotes at least fifty per cent of employment hours to coordinating volunteerism among community organizations. The committee members may include representatives of parents, teachers, administrators, other educational institutions, business, government, nonprofit organizations, veterans organizations, social service agencies, religious organizations, and philanthropies.

(2) Develop and implement a community service plan . To assist in establishing its plan, the board, governing authority, or governing body shall consult with and may contract with one or more local or regional organizations with experience in volunteer program development and management. Each community service plan adopted under this division shall be based upon the recommendations of the advisory committee and shall provide for all of the following:

(a) Education of students in the value of community service and its contributions to the history of this state and this nation;

(b) Identification of opportunities for students to provide community service;

(c) Encouragement of students to provide community service;

(d) Integration of community service opportunities into the curriculum;

(e) A community service instructional program for teachers, including strategies for the teaching of community service education, for the discovery of community service opportunities, and for the motivation of students to become involved in community service.

Plans shall be reviewed periodically by the advisory committee and, if necessary, revised by the board, governing authority, or governing body at least once every five years.

Plans shall provide for students to perform services under the plan that will not supplant the hiring of, result in the displacement of, or impair any existing employment contract of any particular employee of any private or governmental entity for which the services are performed. The plan shall provide for any entity utilizing a student to perform community service under the plan to verify to the board that the student does not supplant the hiring of, displace, or impair the employment contract of any particular employee of the entity.

Upon adoption, a board, governing authority, or governing body shall submit a copy of its plan to the department of education. Each city and exempted village board of education and each governing board of a service center shall include a copy of its plan in any course of study adopted under section 3313.60 of the Revised Code that is required to be submitted for approval to the state board for review. A joint vocational school district board of education shall submit a copy of its plan to the state board for review when required to do so by the state board. A local board shall forward its plan to the educational service center governing board for inclusion in the governing board's course of study. The department periodically shall review all plans and publish those plans that could serve as models for other school districts , educational service centers, community schools, or

STEM schools.

(C) Under this section, a board , governing authority, or governing body may only grant high school credit for a community service education course if approximately half of the course is devoted to classroom study of such matters as civic responsibility, the history of volunteerism, and community service training and approximately half of the course is devoted to community service.

Each board, governing authority, or governing body shall determine which specific activities will serve to fulfill the required hours of community service.

(D) The superintendent of public instruction shall develop guidelines for the development and implementation of a rubric to evaluate and rate community service education projects for use by districts, governing authorities, and governing boards that adopt a community service education plan.

(E) The state superintendent shall adopt rules for granting a student special certification, special recognition on a diploma, or special notification in the student's record upon the student's successful completion of an approved community service project.

The district board, governing authority, or governing body shall use a rubric developed in accordance with division (D) of this section to determine whether a community service project warrants recognition on a student's diploma under this division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995



Section 3313.606 - Education television courses and programs.

A board of education may provide educational television courses and programs for any class or classes in the school district. Such courses and programs may be secured from nonprofit educational television corporations, organized under the laws of any state, and a board of education may pay membership fees and other fees and charges necessary in order to receive the programs, materials, and other educational services offered by such corporations.

Effective Date: 04-16-1993



Section 3313.607 - Career plan and individual career passport for students.

(A) The board of education of any school district may provide assistance to any student to develop a written career plan. If a school district receives any state money appropriated for the purposes of this section, career plans developed utilizing these funds shall be completed prior to the end of the eighth grade year, shall identify career goals and indicate educational goals to prepare for those career goals, shall be updated periodically as students successfully complete high school coursework, and shall culminate in a career passport described by division (B) of this section.

(B) The board of education of any school district may provide an individual career passport to any student upon the successful completion of the coursework of any high school. If a school district receives any state money for the purposes of this section, a career passport shall be provided to each such student. Each such passport shall document the knowledge and skills of the student, including documentation of the student's coursework and any employment, community, or leadership experiences. Each such passport shall also list the competency levels the student achieved, disclose the student's attendance record, and identify the career credentials the student gained.

Effective Date: 06-09-1994



Section 3313.608 - Fourth grade reading capability.

(A)

(1) Beginning with students who enter third grade in the school year that starts July 1, 2009, and until June 30, 2013, for any student who attains a score in the range designated under division (A)(3) of section 3301.0710 of the Revised Code on the assessment prescribed under that section to measure skill in English language arts expected at the end of third grade, each school district, in accordance with the policy adopted under section 3313.609 of the Revised Code, shall do one of the following:

(a) Promote the student to fourth grade if the student's principal and reading teacher agree that other evaluations of the student's skill in reading demonstrate that the student is academically prepared to be promoted to fourth grade;

(b) Promote the student to fourth grade but provide the student with intensive intervention services in fourth grade;

(c) Retain the student in third grade.

(2) Beginning with students who enter third grade in the 2013-2014 school year, no school district shall promote to fourth grade any student who attains a score in the range designated under division (A)(3) of section 3301.0710 of the Revised Code on the assessment prescribed under that section to measure skill in English language arts expected at the end of third grade, unless one of the following applies:

(a) The student is a limited English proficient student who has been enrolled in United States schools for less than two full school years and has had less than two years of instruction in an English as a second language program.

(b) The student is a child with a disability entitled to special education and related services under Chapter 3323. of the Revised Code and the student's individualized education program exempts the student from retention under this division.

(c) The student demonstrates an acceptable level of performance on an alternative standardized reading assessment as determined by the department of education.

(d) All of the following apply:

(i) The student is a child with a disability entitled to special education and related services under Chapter 3323. of the Revised Code.

(ii) The student has taken the third grade English language arts achievement assessment prescribed under section 3301.0710 of the Revised Code.

(iii) The student's individualized education program or plan under section 504 of the "Rehabilitation Act of 1973," 87 Stat. 355, 29 U.S.C. 794, as amended, shows that the student has received intensive remediation in reading for two school years but still demonstrates a deficiency in reading.

(iv) The student previously was retained in any of grades kindergarten to three.

(e)

(i) The student received intensive remediation for reading for two school years but still demonstrates a deficiency in reading and was previously retained in any of grades kindergarten to three.

(ii) A student who is promoted under division (A)(2)(e)(i) of this section shall continue to receive intensive reading instruction in grade four. The instruction shall include an altered instructional day that includes specialized diagnostic information and specific research-based reading strategies for the student that have been successful in improving reading among low-performing readers.

(B)

(1) Beginning in the 2012-2013 school year, to assist students in meeting the third grade guarantee established by this section, each school district board of education shall adopt policies and procedures with which it annually shall assess the reading skills of each student enrolled in kindergarten to third grade by the thirtieth day of September and shall identify students who are reading below their grade level. Each district shall use the diagnostic assessment to measure reading ability for the appropriate grade level adopted under section 3301.079 of the Revised Code, or a comparable tool approved by the department of education, to identify such students. The policies and procedures shall require the students' classroom teachers to be involved in the assessment and the identification of students reading below grade level.

(2) For each student identified by the diagnostic assessment prescribed under this section as having reading skills below grade level, the district shall do both of the following:

(a) Provide to the student's parent or guardian, in writing, all of the following:

(i) Notification that the student has been identified as having a substantial deficiency in reading;

(ii) A description of the current services that are provided to the student;

(iii) A description of the proposed supplemental instructional services and supports that will be provided to the student that are designed to remediate the identified areas of reading deficiency;

(iv) Notification that if the student attains a score in the range designated under division (A)(3) of section 3301.0710 of the Revised Code on the assessment prescribed under that section to measure skill in English language arts expected at the end of third grade, the student shall be retained unless the student is exempt under division (A) of this section. The notification shall specify that the assessment under section 3301.0710 of the Revised Code is not the sole determinant of promotion and that additional evaluations and assessments are available to the student to assist parents and the district in knowing when a student is reading at or above grade level and ready for promotion.

(b) Provide intensive reading instruction services and regular diagnostic assessments to the student immediately following identification of a reading deficiency until the development of the reading improvement and monitoring plan required by division (C) of this section. These intervention services shall include research-based reading strategies that have been shown to be successful in improving reading among low-performing readers and instruction targeted at the student's identified reading deficiencies.

(3) For each student retained under division (A) of this section, the district shall do all of the following:

(a) Provide intense remediation services until the student is able to read at grade level. The remediation services shall include intensive interventions in reading that address the areas of deficiencies identified under this section including, but not limited to, not less than ninety minutes of reading instruction per day, and may include any of the following:

(i) Small group instruction;

(ii) Reduced teacher-student ratios;

(iii) More frequent progress monitoring;

(iv) Tutoring or mentoring;

(v) Transition classes containing third and fourth grade students;

(vi) Extended school day, week, or year;

(vii) Summer reading camps.

(b) Establish a policy for the mid-year promotion of a student retained under division (A) of this section who demonstrates that the student is reading at or above grade level;

(c) Provide each student with a teacher who satisfies one or more of the applicable criteria set forth in division (H) of this section.

The district shall offer the option for students to receive applicable services from one or more providers other than the district. Providers shall be screened and approved by the district or the department of education. If the student participates in the remediation services and demonstrates reading proficiency in accordance with standards adopted by the department prior to the start of fourth grade, the district shall promote the student to that grade.

(4) For each student retained under division (A) of this section who has demonstrated proficiency in a specific academic ability field, each district shall provide instruction commensurate with student achievement levels in that specific academic ability field.

As used in this division, "specific academic ability field" has the same meaning as in section 3324.01 of the Revised Code.

(C) For each student required to be provided intervention services under this section, the district shall develop a reading improvement and monitoring plan within sixty days after receiving the student's results on the diagnostic assessment or comparable tool administered under division (B)(1) of this section. The district shall involve the student's parent or guardian and classroom teacher in developing the plan. The plan shall include all of the following:

(1) Identification of the student's specific reading deficiencies;

(2) A description of the additional instructional services and support that will be provided to the student to remediate the identified reading deficiencies;

(3) Opportunities for the student's parent or guardian to be involved in the instructional services and support described in division (C)(2) of this section;

(4) A process for monitoring the extent to which the student receives the instructional services and support described in division (C)(2) of this section;

(5) A reading curriculum during regular school hours that does all of the following:

(a) Assists students to read at grade level;

(b) Provides scientifically based and reliable assessment;

(c) Provides initial and ongoing analysis of each student's reading progress.

(6) A statement that if the student attains a score in the range designated under division (A)(3) of section 3301.0710 of the Revised Code on the assessment prescribed under that section to measure skill in English language arts expected by the end of third grade, the student may be retained in third grade.

Each student with a reading improvement and monitoring plan under this division who enters third grade after July 1, 2013, shall be assigned to a teacher who satisfies one or more of the applicable criteria set forth in division (H) of this section.

The district shall report any information requested by the department about the reading improvement monitoring plans developed under this division in the manner required by the department.

(D) Each school district shall report annually to the department on its implementation and compliance with this section using guidelines prescribed by the superintendent of public instruction. The superintendent of public instruction annually shall report to the governor and general assembly the number and percentage of students in grades kindergarten through four reading below grade level based on the diagnostic assessments administered under division (B) of this section and the achievement assessments administered under divisions (A)(1)(a) and (b) of section 3301.0710 of the Revised Code in English language arts, aggregated by school district and building; the types of intervention services provided to students; and, if available, an evaluation of the efficacy of the intervention services provided.

(E) Any summer remediation services funded in whole or in part by the state and offered by school districts to students under this section shall meet the following conditions:

(1) The remediation methods are based on reliable educational research.

(2) The school districts conduct assessment before and after students participate in the program to facilitate monitoring results of the remediation services.

(3) The parents of participating students are involved in programming decisions.

(F) Any intervention or remediation services required by this section shall include intensive, explicit, and systematic instruction.

(G) This section does not create a new cause of action or a substantive legal right for any person.

(H)

(1) Prior to July 1, 2014, each student described in division (B)(3) or (C) of this section who enters third grade for the first time on or after July 1, 2013, shall be assigned a teacher who has been actively engaged in the reading instruction of students for the previous three years and who satisfies one or more of the following criteria:

(a) The teacher holds a reading endorsement on the teacher's license and has attained a passing score on the corresponding assessment for that endorsement.

(b) The teacher has completed a master's degree program with a major in reading.

(c) The teacher has demonstrated evidence of a credential earned from a list of scientifically research-based reading instruction programs approved by the department.

(d) The teacher was rated "above value added," which means most effective in reading, as determined by the department, for the last two school years.

(2) Effective July 1, 2014, each student described in divisions (B)(3) and (C) of this section shall be assigned a teacher who has been actively engaged in the reading instruction of students for the previous three years and who satisfies one or more of the following criteria:

(a) The teacher holds a reading endorsement on the teacher's license and has attained a passing score on the corresponding assessment for that endorsement.

(b) The teacher has completed a master's degree program with a major in reading.

(c) The teacher was rated above "above value added," which means most effective for the last two school years.

(d) The teacher has earned a passing score on a rigorous test of principles of scientifically research-based reading instruction. This test shall be selected through a competitive bidding process and shall be approved by the state board.

(3) If, on the effective date of this amendment, a school district or community school cannot furnish the number of teachers needed who satisfy one or more of the criteria set forth in division (H)(1) of this section, the school district or community school shall develop and submit a plan by June 30, 2013, in a manner determined by the department indicating the criteria that will be used to determine those teachers in the school district or community school who will teach and how the school district or community school will meet the requirements set forth in division (H)(2) of this section.

A school district or community school may include in this plan the option to contract with another school district or private provider that has been screened and approved by the department to provide intervention services. If the school district or community school's plan is not approved by the department by August 15, 2013, the school district or community school shall use a private contractor from a list approved by the department or contract with another district to provide intervention services for these students.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 03-30-2007



Section 3313.609 - Grade promotion and retention policy.

(A) As used in this section:

(1) "Truant" means absent without excuse.

(2) "Academically prepared" means whatever educational standard the board of education of each city, exempted village, local, and joint vocational school district establishes as necessary for the promotion of a student to the next grade level pursuant to the policy adopted under division (B) of this section.

(B) The board of education of each city, exempted village, local, and joint vocational school district shall adopt a grade promotion and retention policy for students that complies with this section and section 3313.608 of the Revised Code. The policy shall prohibit the promotion of a student to the next grade level if the student has been truant for more than ten per cent of the required attendance days of the current school year and has failed two or more of the required curriculum subject areas in the current grade unless the student's principal and the teachers of any failed subject areas agree that the student is academically prepared to be promoted to the next grade level.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-1998



Section 3313.6010 - Contracting with academic remediation and intervention providers.

The state board of education shall adopt rules permitting school districts to contract with public and private providers of academic remediation and intervention in mathematics, science, reading, writing, and social studies for the purpose of assisting pupils in grades one through six outside of regular school hours.

Effective Date: 08-15-2003



Section 3313.6011 - Instruction in venereal disease education emphasizing abstinence.

(A) As used in this section, "sexual activity" has the same meaning as in section 2907.01 of the Revised Code.

(B) Instruction in venereal disease education pursuant to division (A)(5)(c) of section 3313.60 of the Revised Code shall emphasize that abstinence from sexual activity is the only protection that is one hundred per cent effective against unwanted pregnancy, sexually transmitted disease, and the sexual transmission of a virus that causes acquired immunodeficiency syndrome.

(C) In adopting minimum standards under section 3301.07 of the Revised Code, the state board of education shall require course material and instruction in venereal disease education courses taught pursuant to division (A)(5)(c) of section 3313.60 of the Revised Code to do all of the following:

(1) Stress that students should abstain from sexual activity until after marriage;

(2) Teach the potential physical, psychological, emotional, and social side effects of participating in sexual activity outside of marriage;

(3) Teach that conceiving children out of wedlock is likely to have harmful consequences for the child, the child's parents, and society;

(4) Stress that sexually transmitted diseases are serious possible hazards of sexual activity;

(5) Advise students of the laws pertaining to financial responsibility of parents to children born in and out of wedlock;

(6) Advise students of the circumstances under which it is criminal to have sexual contact with a person under the age of sixteen pursuant to section 2907.04 of the Revised Code;

(7) Emphasize adoption as an option for unintended pregnancies.

(D) Any model education program for health education the state board of education adopts shall conform to the requirements of this section.

(E) On and after March 18, 1999, and notwithstanding section 3302.07 of the Revised Code, the superintendent of public instruction shall not approve, pursuant to section 3302.07 of the Revised Code, any waiver of any requirement of this section or of any rule adopted by the state board of education pursuant to this section.

Effective Date: 09-11-2001; 2008 HB7 04-07-2009



Section 3313.6012 - Policy governing conduct of academic prevention/intervention services.

(A) The board of education of each city, exempted village, and local school district shall adopt a policy governing the conduct of academic prevention/intervention services for all grades and all schools throughout the district. The board shall update the policy annually. The policy shall include, but not be limited to, all of the following:

(1) Procedures for using diagnostic assessments to measure student progress toward the attainment of academic standards and to identify students who may not attain the academic standards in accordance with section 3301.0715 of the Revised Code;

(2) A plan for the design of classroom-based intervention services to meet the instructional needs of individual students as determined by the results of diagnostic assessments;

(3) Procedures for the regular collection of student performance data;

(4) Procedures for using student performance data to evaluate the effectiveness of intervention services and, if necessary, to modify such services. The policy shall include any prevention/intervention services required under sections 3301.0711, 3301.0715, and 3313.608 of the Revised Code.

(B) In accordance with the policy adopted under division (A) of this section, each school district shall provide prevention/intervention services in pertinent subject areas to students who score below the proficient level on a reading, writing, mathematics, social studies, or science proficiency or achievement test or who do not demonstrate academic performance at their grade level based on the results of a diagnostic assessment.

Effective Date: 08-15-2003



Section 3313.6013 - Dual enrollment program for college credit.

(A) As used in this section, "dual enrollment program" means a program that enables a student to earn credit toward a degree from an institution of higher education while enrolled in high school or that enables a student to complete coursework while enrolled in high school that may earn credit toward a degree from an institution of higher education upon the student's attainment of a specified score on an examination covering the coursework. Dual enrollment programs may include any of the following:

(1) The post-secondary enrollment options program established under Chapter 3365. of the Revised Code;

(2) Advanced placement courses;

(3) Any similar program established pursuant to an agreement between a school district or chartered nonpublic high school and an institution of higher education.

(B) Each city, local, exempted village, and joint vocational school district and each chartered nonpublic high school shall provide students enrolled in grades nine through twelve with the opportunity to participate in a dual enrollment program. For this purpose, each school district and chartered nonpublic high school shall offer at least one dual enrollment program in accordance with division (B)(1) or (2) of this section, as applicable.

(1) A city, local, or exempted village school district meets the requirements of this division through its mandatory participation in the post-secondary enrollment options program established under Chapter 3365. of the Revised Code. However, a city, local, or exempted village school district may offer any other dual enrollment program, in addition to the post-secondary enrollment options program, and each joint vocational school district shall offer at least one other dual enrollment program, to students in good standing, as defined by the partnership for continued learning under section 3301.42 of the Revised Code as it existed prior to October 16, 2009, or as subsequently defined by the department of education.

(2) A chartered nonpublic high school that elects to participate in the post-secondary enrollment options program established under Chapter 3365. of the Revised Code meets the requirements of this division. Each chartered nonpublic high school that elects not to participate in the post-secondary enrollment options program instead shall offer at least one other dual enrollment program to students in good standing, as defined by the partnership for continued learning under section 3301.42 of the Revised Code as it existed prior to October 16, 2009, or as subsequently defined by the department of education.

(C) Each school district and each chartered nonpublic high school shall provide information about the dual enrollment programs offered by the district or school to all students enrolled in grades eight through eleven.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007



Section 3313.6014 - Parental notification of core curriculum requirements.

The board of education of each city, exempted village, and local school district shall by resolution adopt a procedure for notifying the parent, guardian, or custodian of each student enrolled in a high school operated by the district or enrolled in a school operated by the joint vocational school district to which the city, exempted village, or local district belongs of the requirements of the Ohio core curriculum prescribed in section 3313.603 of the Revised Code and that one consequence of not completing that curriculum is ineligibility to enroll in most state universities in Ohio without further coursework. This section does not create a new cause of action or substantive legal right.

Effective Date: 04-04-2007



Section 3313.6015 - Resolution describing how district will address college and career readiness and financial literacy.

The board of education of each city, exempted village, and local school district shall adopt a resolution describing how the district will address college and career readiness and financial literacy in its curriculum for grade seven or eight and for any other grades in which the board determines that those subjects should be addressed. The board shall submit a copy of the resolution to the department of education.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3313.6016 - Daily physical activity for students; pilot program.

(A) Beginning in the 2011-2012 school year, the department of education shall administer a pilot program requiring daily physical activity for students. Any school district; community school established under Chapter 3314. of the Revised Code; science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code; or chartered nonpublic school annually may elect to participate in the pilot program by notifying the department of its interest by a date established by the department. If a school district elects to participate in the pilot program, each school building operated by the district shall be required to participate. To the maximum extent possible, the department shall seek to include in the pilot program districts and schools that are located in urban, suburban, and rural areas distributed geographically throughout the state. The department shall administer the pilot program in accordance with this section.

(B) Except as provided in division (C) of this section, each district or school participating in the pilot program shall require all students in each of grades kindergarten through twelve to engage in at least thirty minutes of moderate to rigorous physical activity each school day, exclusive of recess. Physical activity engaged in during the following may count toward the daily requirement:

(1) A physical education course;

(2) A program or activity occurring before or after the regular school day, as defined in section 3313.814 of the Revised Code, that is sponsored or approved by the school of attendance, provided school officials are able to monitor students' participation to ensure compliance with the requirement.

(C) None of the following shall be subject to the requirement of division (B) of this section:

(1) Any student enrolled in the post-secondary enrollment options program established under Chapter 3365. of the Revised Code;

(2) Any student enrolled in a career-technical education program operated by the district or school;

(3) Any student enrolled in a dropout prevention and recovery program operated by the district or school.

(D) For any period in which a student is participating in interscholastic athletics, marching band, cheerleading, or a junior reserve officer training corps program, the district or school may excuse the student from the requirement of division (B) of this section.

(E) The district or school may excuse any kindergarten student who is not enrolled in all-day kindergarten, as defined in section 3321.05 of the Revised Code, from the requirement of division (B) of this section.

(F) Each district or school annually shall report to the department, in the manner prescribed by the department, how the district or school implemented the thirty minutes of daily physical activity and the financial costs of implementation. The department shall issue an annual report of the data collected under this division.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.



Section 3313.6017 - Alternative methods of delivering content.

Nothing in this act [129th General Assembly File No. 91, SB 165] shall be construed to limit the ability of a school district or public or nonpublic school to offer academic content based on the standards adopted under division (A)(1)(b) of section 3301.079 of the Revised Code and the academic content required under division (M) of section 3313.603 of the Revised Code through summer school, online, or any other method of education offered by the district or school.

Added by 129th General AssemblyFile No.91,SB 165, §4, eff. 6/29/2012.



Section 3313.61 - Diploma or honors diploma.

(A) A diploma shall be granted by the board of education of any city, exempted village, or local school district that operates a high school to any person to whom all of the following apply:

(1) The person has successfully completed the curriculum in any high school or the individualized education program developed for the person by any high school pursuant to section 3323.08 of the Revised Code, or has qualified under division (D) or (F) of section 3313.603 of the Revised Code, provided that no school district shall require a student to remain in school for any specific number of semesters or other terms if the student completes the required curriculum early;

(2) Subject to section 3313.614 of the Revised Code, the person has met the assessment requirements of division (A)(2)(a) or (b) of this section, as applicable.

(a) If the person entered the ninth grade prior to the date prescribed by rule of the state board of education under division (D)(2) of section 3301.0712 of the Revised Code, the person either:

(i) Has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required by that division unless the person was excused from taking any such assessment pursuant to section 3313.532 of the Revised Code or unless division (H) or (L) of this section applies to the person;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) If the person entered the ninth grade on or after the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the person has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code, except to the extent that the person is excused from some portion of that assessment system pursuant to section 3313.532 of the Revised Code or division (H) or (L) of this section.

(3) The person is not eligible to receive an honors diploma granted pursuant to division (B) of this section.

Except as provided in divisions (C), (E), (J), and (L) of this section, no diploma shall be granted under this division to anyone except as provided under this division.

(B) In lieu of a diploma granted under division (A) of this section, an honors diploma shall be granted, in accordance with rules of the state board, by any such district board to anyone who accomplishes all of the following:

(1) Successfully completes the curriculum in any high school or the individualized education program developed for the person by any high school pursuant to section 3323.08 of the Revised Code;

(2) Subject to section 3313.614 of the Revised Code, has met the assessment requirements of division (B)(2)(a) or (b) of this section, as applicable.

(a) If the person entered the ninth grade prior to the date prescribed by rule of the state board of education under division (D)(2) of section 3301.0712 of the Revised Code, the person either:

(i) Has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required by that division;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) If the person entered the ninth grade on or after the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the person has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code.

(3) Has met additional criteria established by the state board for the granting of such a diploma.

An honors diploma shall not be granted to a student who is subject to the Ohio core curriculum prescribed in division (C) of section 3313.603 of the Revised Code but elects the option of division (D) or (F) of that section. Except as provided in divisions (C), (E), and (J) of this section, no honors diploma shall be granted to anyone failing to comply with this division and no more than one honors diploma shall be granted to any student under this division.

The state board shall adopt rules prescribing the granting of honors diplomas under this division. These rules may prescribe the granting of honors diplomas that recognize a student's achievement as a whole or that recognize a student's achievement in one or more specific subjects or both. The rules may prescribe the granting of an honors diploma recognizing technical expertise for a career-technical student. In any case, the rules shall designate two or more criteria for the granting of each type of honors diploma the board establishes under this division and the number of such criteria that must be met for the granting of that type of diploma. The number of such criteria for any type of honors diploma shall be at least one less than the total number of criteria designated for that type and no one or more particular criteria shall be required of all persons who are to be granted that type of diploma.

(C) Any district board administering any of the assessments required by section 3301.0710 of the Revised Code to any person requesting to take such assessment pursuant to division (B)(8)(b) of section 3301.0711 of the Revised Code shall award a diploma to such person if the person attains at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments administered and if the person has previously attained the applicable scores on all the other assessments required by division (B)(1) of that section or has been exempted or excused from attaining the applicable score on any such assessment pursuant to division (H) or (L) of this section or from taking any such assessment pursuant to section 3313.532 of the Revised Code.

(D) Each diploma awarded under this section shall be signed by the president and treasurer of the issuing board, the superintendent of schools, and the principal of the high school. Each diploma shall bear the date of its issue, be in such form as the district board prescribes, and be paid for out of the district's general fund.

(E) A person who is a resident of Ohio and is eligible under state board of education minimum standards to receive a high school diploma based in whole or in part on credits earned while an inmate of a correctional institution operated by the state or any political subdivision thereof, shall be granted such diploma by the correctional institution operating the programs in which such credits were earned, and by the board of education of the school district in which the inmate resided immediately prior to the inmate's placement in the institution. The diploma granted by the correctional institution shall be signed by the director of the institution, and by the person serving as principal of the institution's high school and shall bear the date of issue.

(F) Persons who are not residents of Ohio but who are inmates of correctional institutions operated by the state or any political subdivision thereof, and who are eligible under state board of education minimum standards to receive a high school diploma based in whole or in part on credits earned while an inmate of the correctional institution, shall be granted a diploma by the correctional institution offering the program in which the credits were earned. The diploma granted by the correctional institution shall be signed by the director of the institution and by the person serving as principal of the institution's high school and shall bear the date of issue.

(G) The state board of education shall provide by rule for the administration of the assessments required by section 3301.0710 of the Revised Code to inmates of correctional institutions.

(H) Any person to whom all of the following apply shall be exempted from attaining the applicable score on the assessment in social studies designated under division (B)(1) of section 3301.0710 of the Revised Code, any American history end-of-course examination and any American government end-of-course examination required under division (B)(2) of that section if such an exemption is prescribed by rule of the state board under division (D)(4) of section 3301.0712 of the Revised Code, or the test in citizenship designated under former division (B) of section 3301.0710 of the Revised Code as it existed prior to September 11, 2001:

(1) The person is not a citizen of the United States;

(2) The person is not a permanent resident of the United States;

(3) The person indicates no intention to reside in the United States after the completion of high school.

(I) Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section and section 3311.611 of the Revised Code do not apply to the board of education of any joint vocational school district or any cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code.

(J) Upon receipt of a notice under division (D) of section 3325.08 or division (D) of section 3328.25 of the Revised Code that a student has received a diploma under either section, the board of education receiving the notice may grant a high school diploma under this section to the student, except that such board shall grant the student a diploma if the student meets the graduation requirements that the student would otherwise have had to meet to receive a diploma from the district. The diploma granted under this section shall be of the same type the notice indicates the student received under section 3325.08 or 3328.25 of the Revised Code.

(K) As used in this division, "limited English proficient student" has the same meaning as in division (C)(3) of section 3301.0711 of the Revised Code.

Notwithstanding division (C)(3) of section 3301.0711 of the Revised Code, no limited English proficient student who has not either attained the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required by that division, or met the requirements of the assessments required by division (B)(2) of that section, shall be awarded a diploma under this section.

(L) Any student described by division (A)(1) of this section may be awarded a diploma without attaining the applicable scores designated on the assessments prescribed under division (B) of section 3301.0710 of the Revised Code provided an individualized education program specifically exempts the student from attaining such scores. This division does not negate the requirement for such a student to take all such assessments or alternate assessments required by division (C)(1) of section 3301.0711 of the Revised Code for the purpose of assessing student progress as required by federal law.

Amended by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 09-16-2004; 06-30-2006; 04-04-2007



Section 3313.611 - Standards for awarding high school credit equivalent to credit for completion of high school academic and vocational education courses.

(A) The state board of education shall adopt, by rule, standards for awarding high school credit equivalent to credit for completion of high school academic and vocational education courses to applicants for diplomas under this section. The standards may permit high school credit to be granted to an applicant for any of the following:

(1) Work experiences or experiences as a volunteer;

(2) Completion of academic, vocational, or self-improvement courses offered to persons over the age of twenty-one by a chartered public or nonpublic school;

(3) Completion of academic, vocational, or self-improvement courses offered by an organization, individual, or educational institution other than a chartered public or nonpublic school;

(4) Other life experiences considered by the board to provide knowledge and learning experiences comparable to that gained in a classroom setting.

(B) The board of education of any city, exempted village, or local school district that operates a high school shall grant a diploma of adult education to any applicant if all of the following apply:

(1) The applicant is a resident of the district;

(2) The applicant is over the age of twenty-one and has not been issued a diploma as provided in section 3313.61 of the Revised Code;

(3) Subject to section 3313.614 of the Revised Code, the applicant has met the assessment requirements of division (B)(3)(a) or (b) of this section, as applicable.

(a) Prior to the date prescribed by rule of the state board under division (D)(3) of section 3301.0712 of the Revised Code, the applicant either:

(i) Has attained the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all of the assessments required by that division or was excused or exempted from any such assessment pursuant to section 3313.532 or was exempted from attaining the applicable score on any such assessment pursuant to division (H) or (L) of section 3313.61 of the Revised Code;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) On or after the date prescribed by rule of the state board under division (D)(3) of section 3301.0712 of the Revised Code, has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code , except and only to the extent that the applicant is excused from some portion of that assessment system pursuant to section 3313.532 of the Revised Code or division (H) or (L) of section 3313.61 of the Revised Code.

(4) The district board determines, in accordance with the standards adopted under division (A) of this section, that the applicant has attained sufficient high school credits, including equivalent credits awarded under such standards, to qualify as having successfully completed the curriculum required by the district for graduation.

(C) If a district board determines that an applicant is not eligible for a diploma under division (B) of this section, it shall inform the applicant of the reason the applicant is ineligible and shall provide a list of any courses required for the diploma for which the applicant has not received credit. An applicant may reapply for a diploma under this section at any time.

(D) If a district board awards an adult education diploma under this section, the president and treasurer of the board and the superintendent of schools shall sign it. Each diploma shall bear the date of its issuance, be in such form as the district board prescribes, and be paid for from the district's general fund, except that the state board may by rule prescribe standard language to be included on each diploma.

(E) As used in this division, "limited English proficient student" has the same meaning as in division (C)(3) of section 3301.0711 of the Revised Code.

Notwithstanding division (C)(3) of section 3301.0711 of the Revised Code, no limited English proficient student who has not either attained the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required by that division, or has not met the requirements of the assessments required by division (B)(2) of that section, shall be awarded a diploma under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 09-16-2004



Section 3313.612 - Graduation test requirements or alternative conditions for nonpublic schools.

(A) No nonpublic school chartered by the state board of education shall grant a high school diploma to any person unless, subject to section 3313.614 of the Revised Code, the person has met the assessment requirements of division (A)(1) or (2) of this section, as applicable.

(1) If the person entered the ninth grade prior to the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the person has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required by that division, or has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(2) If the person entered the ninth grade on or after the date prescribed by rule of the state board under division (E)(2) of section 3301.0712 of the Revised Code, the person has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code.

(B) This section does not apply to either of the following:

(1) Any person with regard to any assessment from which the person was excused pursuant to division (C)(1)(c) of section 3301.0711 of the Revised Code;

(2) Any person with regard to the social studies assessment under division (B)(1) of section 3301.0710 of the Revised Code, any American history end-of-course examination and any American government end-of-course examination required under division (B)(2) of that section if such an exemption is prescribed by rule of the state board of education under division (D)(4) of section 3301.0712 of the Revised Code, or the citizenship test under former division (B) of section 3301.0710 of the Revised Code as it existed prior to September 11, 2001, if all of the following apply:

(a) The person is not a citizen of the United States;

(b) The person is not a permanent resident of the United States;

(c) The person indicates no intention to reside in the United States after completion of high school.

(C) As used in this division, "limited English proficient student" has the same meaning as in division (C)(3) of section 3301.0711 of the Revised Code.

Notwithstanding division (C)(3) of section 3301.0711 of the Revised Code, no limited English proficient student who has not either attained the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required by that division, or met the requirements of the assessments under division (B)(2) of that section, shall be awarded a diploma under this section.

Amended by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 09-16-2004



Section 3313.613 - Awarding high school credit for course completed outside regular school hours at accredited post-secondary institution.

(A) Except as provided in division (B) of this section, and notwithstanding any other section of the Revised Code, the board of education of any city, exempted village, or local school district that operates a high school shall award high school credit for a course successfully completed outside of regular school hours by a student at an accredited post-secondary institution. Such course may either be free of charge or paid for by the parent, guardian, or custodian of the student. High school credit awarded for a course successfully completed under this section shall count toward the graduation requirements and subject area requirements of the school district. If a course comparable to the course successfully completed under this section is offered by the school district, the district board shall award comparable credit for the completed equivalent course. If no comparable course is offered by the school district, the district board shall grant to the student an appropriate number of credits in a similar subject area.

(B) The board of education of a city, local, or exempted village school district or the governing authority of a community school, when applicable, may adopt a policy under which it may deny high school credit under this section and Chapter 3365. of the Revised Code for post-secondary courses any portion of which were taken during the period of an expulsion imposed by the district's superintendent or the school's governing authority under division (B) of section 3313.66 of the Revised Code or extended under division (F) of that section.

Effective Date: 09-28-1999



Section 3313.614 - Testing requirements for fulfilling curriculum requirement for diploma.

(A) As used in this section, a person "fulfills the curriculum requirement for a diploma" at the time one of the following conditions is satisfied:

(1) The person successfully completes the high school curriculum of a school district, a community school, a chartered nonpublic school, or a correctional institution.

(2) The person successfully completes the individualized education program developed for the person under section 3323.08 of the Revised Code.

(3) A board of education issues its determination under section 3313.611 of the Revised Code that the person qualifies as having successfully completed the curriculum required by the district.

(B) This division specifies the assessment requirements that must be fulfilled as a condition toward granting high school diplomas under sections 3313.61, 3313.611, 3313.612, and 3325.08 of the Revised Code.

(1) A person who fulfills the curriculum requirement for a diploma before September 15, 2000, is not required to pass any proficiency test or achievement test in science as a condition to receiving a diploma.

(2) A person who began ninth grade prior to July 1, 2003, is not required to pass the Ohio graduation test prescribed under division (B)(1) of section 3301.0710 or any assessment prescribed under division (B)(2) of that section in any subject as a condition to receiving a diploma once the person has passed the ninth grade proficiency test in the same subject, so long as the person passed the ninth grade proficiency test prior to September 15, 2008. However, any such person who passes the Ohio graduation test in any subject prior to passing the ninth grade proficiency test in the same subject shall be deemed to have passed the ninth grade proficiency test in that subject as a condition to receiving a diploma. For this purpose, the ninth grade proficiency test in citizenship substitutes for the Ohio graduation test in social studies. If a person began ninth grade prior to July 1, 2003, but does not pass a ninth grade proficiency test or the Ohio graduation test in a particular subject before September 15, 2008, and passage of a test in that subject is a condition for the person to receive a diploma, the person must pass the Ohio graduation test instead of the ninth grade proficiency test in that subject to receive a diploma.

(3) A person who begins ninth grade on or after July 1, 2003, in a school district, community school, or chartered nonpublic school is not eligible to receive a diploma based on passage of ninth grade proficiency tests. Each such person who begins ninth grade prior to the date prescribed by the state board of education under division (D)(5) of section 3301.0712 of the Revised Code must pass Ohio graduation tests to meet the assessment requirements applicable to that person as a condition to receiving a diploma.

(4) A person who begins ninth grade on or after the date prescribed by the state board of education under division (D)(5) of section 3301.0712 of the Revised Code is not eligible to receive a diploma based on passage of the Ohio graduation tests. Each such person must meet the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code .

(C) This division specifies the curriculum requirement that shall be completed as a condition toward granting high school diplomas under sections 3313.61, 3313.611, 3313.612, and 3325.08 of the Revised Code.

(1) A person who is under twenty-two years of age when the person fulfills the curriculum requirement for a diploma shall complete the curriculum required by the school district or school issuing the diploma for the first year that the person originally enrolled in high school, except for a person who qualifies for graduation from high school under either division (D) or (F) of section 3313.603 of the Revised Code.

(2) Once a person fulfills the curriculum requirement for a diploma, the person is never required, as a condition of receiving a diploma, to meet any different curriculum requirements that take effect pending the person's passage of proficiency tests or achievement tests or assessments, including changes mandated by section 3313.603 of the Revised Code, the state board, a school district board of education, or a governing authority of a community school or chartered nonpublic school.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-20-2001; 05-18-2005; 2006 HB276 03-30-2007; 2006 SB311 04-04-2007



Section 3313.615 - Alternative conditions for eligibility for diploma where person passes all but one graduation test.

This section shall apply to diplomas awarded after September 15, 2006, to students who are required to take the five Ohio graduation tests prescribed by division (B)(1) of section 3301.0710 of the Revised Code.

(A) As an alternative to the requirement that a person attain the scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments required under that division in order to be eligible for a high school diploma or an honors diploma under sections 3313.61, 3313.612, or 3325.08 of the Revised Code or for a diploma of adult education under section 3313.611 of the Revised Code, a person who has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all but one of the assessments required by that division and from which the person was not excused or exempted, pursuant to division (L) of section 3313.61, division (B)(1) of section 3313.612, or section 3313.532 of the Revised Code, may be awarded a diploma or honors diploma if the person has satisfied all of the following conditions:

(1) On the one assessment required under division (B)(1) of section 3301.0710 of the Revised Code for which the person failed to attain the designated score, the person missed that score by ten points or less;

(2) Has a ninety-seven per cent school attendance rate in each of the last four school years, excluding any excused absences;

(3) Has not been expelled from school under section 3313.66 of the Revised Code in any of the last four school years;

(4) Has a grade point average of at least 2.5 out of 4.0, or its equivalent as designated in rules adopted by the state board of education, in the subject area of the assessment required under division (B)(1) of section 3301.0710 of the Revised Code for which the person failed to attain the designated score;

(5) Has completed the high school curriculum requirements prescribed in section 3313.603 of the Revised Code or has qualified under division (D) or (F) of that section;

(6) Has taken advantage of any intervention programs provided by the school district or school in the subject area described in division (A)(4) of this section and has a ninety-seven per cent attendance rate, excluding any excused absences, in any of those programs that are provided at times beyond the normal school day, school week, or school year or has received comparable intervention services from a source other than the school district or school;

(7) Holds a letter recommending graduation from each of the person's high school teachers in the subject area described in division (A)(4) of this section and from the person's high school principal.

(B) The state board of education shall establish rules designating grade point averages equivalent to the average specified in division (A)(4) of this section for use by school districts and schools with different grading systems.

(C) Any student who is exempt from attaining the applicable score designated under division (B)(1) of section 3301.0710 of the Revised Code on the Ohio graduation test in social studies pursuant to division (H) of section 3313.61 or division (B)(2) of section 3313.612 of the Revised Code shall not qualify for a high school diploma under this section, unless, notwithstanding the exemption, the student attains the applicable score on that assessment. If the student attains the applicable score on that assessment, the student may qualify for a diploma under this section in the same manner as any other student who is required to take the five Ohio graduation tests prescribed by division (B)(1) of section 3301.0710 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-11-2001; 04-04-2007; 2007 HB119 06-30-2007



Section 3313.616 - Diploma may be granted to veteran.

(A) Notwithstanding the requirements of sections 3313.61, 3313.611, and 3313.612 of the Revised Code, the board of education of any city, exempted village, or local school district or the governing authority of any chartered nonpublic school may grant a high school diploma to any veteran of World War II, the Korean conflict, or the Vietnam conflict who is a resident of this state or who was previously enrolled in any high school in this state if all of the following apply:

(1) The veteran either:

(a) Left a public or nonpublic school located in any state prior to graduation in order to serve in the armed forces of the United States;

(b) Left a public or nonpublic school located in any state prior to graduation due to family circumstances and subsequently entered the armed forces of the United States.

(2) The veteran received an honorable discharge from the armed forces of the United States.

(3) The veteran has not been granted a diploma as provided in section 3313.61 or 3313.612 of the Revised Code, a diploma of adult education as provided in section 3313.611 of the Revised Code, or a diploma under this section.

(B) Notwithstanding the requirements of sections 3313.61, 3313.611, and 3313.612 of the Revised Code, the board of education of any city, exempted village, or local school district or the governing authority of any chartered nonpublic school may grant a high school diploma to any woman who left high school during World War II, the Korean conflict, or the Vietnam conflict and who is a resident of this state or was previously enrolled in any high school in this state, if both of the following apply:

(1) The woman either:

(a) Left a public or nonpublic school located in any state prior to graduation in order to join the workforce to support her family or to join the war effort;

(b) Left a public or nonpublic school located in any state prior to graduation due to family circumstances and subsequently joined the workforce or war effort.

(2) The woman has not been granted a diploma as provided in section 3313.61 or 3313.612 of the Revised Code, a diploma of adult education as provided in section 3313.611 of the Revised Code, or a diploma under this section.

(C) If a person who would otherwise qualify for a diploma under this section is deceased, the board of education of any school district or the governing authority of any chartered nonpublic school may award such diploma to the person posthumously and may present that diploma to a living relative of the person.

(D) The department of veterans services, in accordance with section 111.15 of the Revised Code, and with the advice and consent of the veterans advisory committee established under division (J) of section 5902.02 of the Revised Code, shall develop and adopt rules to implement this section. Such rules shall include, but not be limited to, rules establishing procedures for application and verification of eligible persons for a diploma under this section.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 12-09-2003; 03-29-2006; 03-30-2007; 2008 SB289 08-22-2008



Section 3313.617 - Written approval required to take GED.

(A) When a person who is at least sixteen years of age but less than nineteen years of age applies to the department of education to take the tests of general educational development, the person shall submit with the application written approval from the superintendent of the school district in which the person was last enrolled, or the superintendent's designee, except that if the person was last enrolled in a community school established under Chapter 3314. of the Revised Code or a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code, the approval shall be from the principal of the school, or the principal's designee. The department may require the person also to submit written approval from the person's parent or guardian or a court official, if the person is younger than eighteen years of age.

(B) For the purpose of calculating graduation rates for the school district and building report cards under section 3302.03 of the Revised Code, the department shall count any person for whom approval is obtained from the superintendent or principal, or a designee, under division (A) of this section as a dropout from the district or school in which the person was last enrolled prior to obtaining the approval.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3313.62 - School year, month, week.

The school year shall begin on the first day of July of each calendar year and close on the thirtieth day of June of the succeeding calendar year. A school week shall consist of five days, and a school month of four school weeks.

Effective Date: 10-01-1953



Section 3313.63 - School holidays specified.

Boards of education may dismiss the schools under their control on the first day of January, the third Monday in January, the third Monday in February, the day designated in the "Act of June 28, 1968," 82 Stat. 250, 5 U.S.C. 6103, as amended, for the commemoration of Memorial day, the fourth day of July, the first Monday in September, the second Monday in October, the eleventh day of November, or the succeeding Monday when that day falls on a Sunday, the fourth Thursday in November, and the twenty-fifth day of December, on any day set apart by proclamation of the president of the United States or the governor of this state as a day of fast, thanksgiving, or mourning, or on the days approved by the board for teachers' attendance at an educational meeting.

Effective Date: 04-10-2001



Section 3313.64 - Free schooling - tuition for nonresidents.

(A) As used in this section and in section 3313.65 of the Revised Code:

(1)

(a) Except as provided in division (A)(1)(b) of this section, "parent" means either parent, unless the parents are separated or divorced or their marriage has been dissolved or annulled, in which case "parent" means the parent who is the residential parent and legal custodian of the child. When a child is in the legal custody of a government agency or a person other than the child's natural or adoptive parent, "parent" means the parent with residual parental rights, privileges, and responsibilities. When a child is in the permanent custody of a government agency or a person other than the child's natural or adoptive parent, "parent" means the parent who was divested of parental rights and responsibilities for the care of the child and the right to have the child live with the parent and be the legal custodian of the child and all residual parental rights, privileges, and responsibilities.

(b) When a child is the subject of a power of attorney executed under sections 3109.51 to 3109.62 of the Revised Code, "parent" means the grandparent designated as attorney in fact under the power of attorney. When a child is the subject of a caretaker authorization affidavit executed under sections 3109.64 to 3109.73 of the Revised Code, "parent" means the grandparent that executed the affidavit.

(2) "Legal custody," "permanent custody," and "residual parental rights, privileges, and responsibilities" have the same meanings as in section 2151.011 of the Revised Code.

(3) "School district" or "district" means a city, local, or exempted village school district and excludes any school operated in an institution maintained by the department of youth services.

(4) Except as used in division (C)(2) of this section, "home" means a home, institution, foster home, group home, or other residential facility in this state that receives and cares for children, to which any of the following applies:

(a) The home is licensed, certified, or approved for such purpose by the state or is maintained by the department of youth services.

(b) The home is operated by a person who is licensed, certified, or approved by the state to operate the home for such purpose.

(c) The home accepted the child through a placement by a person licensed, certified, or approved to place a child in such a home by the state.

(d) The home is a children's home created under section 5153.21 or 5153.36 of the Revised Code.

(5) "Agency" means all of the following:

(a) A public children services agency;

(b) An organization that holds a certificate issued by the Ohio department of job and family services in accordance with the requirements of section 5103.03 of the Revised Code and assumes temporary or permanent custody of children through commitment, agreement, or surrender, and places children in family homes for the purpose of adoption;

(c) Comparable agencies of other states or countries that have complied with applicable requirements of section 2151.39 of the Revised Code or as applicable, sections 5103.20 to 5103.22 or 5103.23 to 5103.237 of the Revised Code.

(6) A child is placed for adoption if either of the following occurs:

(a) An agency to which the child has been permanently committed or surrendered enters into an agreement with a person pursuant to section 5103.16 of the Revised Code for the care and adoption of the child.

(b) The child's natural parent places the child pursuant to section 5103.16 of the Revised Code with a person who will care for and adopt the child.

(7) "Preschool child with a disability" has the same meaning as in section 3323.01 of the Revised Code.

(8) "Child," unless otherwise indicated, includes preschool children with disabilities.

(9) "Active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(B) Except as otherwise provided in section 3321.01 of the Revised Code for admittance to kindergarten and first grade, a child who is at least five but under twenty-two years of age and any preschool child with a disability shall be admitted to school as provided in this division.

(1) A child shall be admitted to the schools of the school district in which the child's parent resides.

(2) A child who does not reside in the district where the child's parent resides shall be admitted to the schools of the district in which the child resides if any of the following applies:

(a) The child is in the legal or permanent custody of a government agency or a person other than the child's natural or adoptive parent.

(b) The child resides in a home.

(c) The child requires special education.

(3) A child who is not entitled under division (B)(2) of this section to be admitted to the schools of the district where the child resides and who is residing with a resident of this state with whom the child has been placed for adoption shall be admitted to the schools of the district where the child resides unless either of the following applies:

(a) The placement for adoption has been terminated.

(b) Another school district is required to admit the child under division (B)(1) of this section.

Division (B) of this section does not prohibit the board of education of a school district from placing a child with a disability who resides in the district in a special education program outside of the district or its schools in compliance with Chapter 3323. of the Revised Code.

(C) A district shall not charge tuition for children admitted under division (B)(1) or (3) of this section. If the district admits a child under division (B)(2) of this section, tuition shall be paid to the district that admits the child as provided in divisions (C)(1) to (3) of this section, unless division (C)(4) of this section applies to the child:

(1) If the child receives special education in accordance with Chapter 3323. of the Revised Code, the school district of residence, as defined in section 3323.01 of the Revised Code, shall pay tuition for the child in accordance with section 3323.091, 3323.13, 3323.14, or 3323.141 of the Revised Code regardless of who has custody of the child or whether the child resides in a home.

(2) For a child that does not receive special education in accordance with Chapter 3323. of the Revised Code, except as otherwise provided in division (C)(2)(d) of this section, if the child is in the permanent or legal custody of a government agency or person other than the child's parent, tuition shall be paid by:

(a) The district in which the child's parent resided at the time the court removed the child from home or at the time the court vested legal or permanent custody of the child in the person or government agency, whichever occurred first;

(b) If the parent's residence at the time the court removed the child from home or placed the child in the legal or permanent custody of the person or government agency is unknown, tuition shall be paid by the district in which the child resided at the time the child was removed from home or placed in legal or permanent custody, whichever occurred first;

(c) If a school district cannot be established under division (C)(2)(a) or (b) of this section, tuition shall be paid by the district determined as required by section 2151.362 of the Revised Code by the court at the time it vests custody of the child in the person or government agency;

(d) If at the time the court removed the child from home or vested legal or permanent custody of the child in the person or government agency, whichever occurred first, one parent was in a residential or correctional facility or a juvenile residential placement and the other parent, if living and not in such a facility or placement, was not known to reside in this state, tuition shall be paid by the district determined under division (D) of section 3313.65 of the Revised Code as the district required to pay any tuition while the parent was in such facility or placement;

(e) If the department of education has determined, pursuant to division (A)(2) of section 2151.362 of the Revised Code, that a school district other than the one named in the court's initial order, or in a prior determination of the department, is responsible to bear the cost of educating the child, the district so determined shall be responsible for that cost.

(3) If the child is not in the permanent or legal custody of a government agency or person other than the child's parent and the child resides in a home, tuition shall be paid by one of the following:

(a) The school district in which the child's parent resides;

(b) If the child's parent is not a resident of this state, the home in which the child resides.

(4) Division (C)(4) of this section applies to any child who is admitted to a school district under division (B)(2) of this section, resides in a home that is not a foster home or a home maintained by the department of youth services, receives educational services at the home in which the child resides pursuant to a contract between the home and the school district providing those services, and does not receive special education.

In the case of a child to which division (C)(4) of this section applies, the total educational cost to be paid for the child shall be determined by a formula approved by the department of education, which formula shall be designed to calculate a per diem cost for the educational services provided to the child for each day the child is served and shall reflect the total actual cost incurred in providing those services. The department shall certify the total educational cost to be paid for the child to both the school district providing the educational services and, if different, the school district that is responsible to pay tuition for the child. The department shall deduct the certified amount from the state basic aid funds payable under Chapter 3317. of the Revised Code to the district responsible to pay tuition and shall pay that amount to the district providing the educational services to the child.

(D) Tuition required to be paid under divisions (C)(2) and (3)(a) of this section shall be computed in accordance with section 3317.08 of the Revised Code. Tuition required to be paid under division (C)(3)(b) of this section shall be computed in accordance with section 3317.081 of the Revised Code. If a home fails to pay the tuition required by division (C)(3)(b) of this section, the board of education providing the education may recover in a civil action the tuition and the expenses incurred in prosecuting the action, including court costs and reasonable attorney's fees. If the prosecuting attorney or city director of law represents the board in such action, costs and reasonable attorney's fees awarded by the court, based upon the prosecuting attorney's, director's, or one of their designee's time spent preparing and presenting the case, shall be deposited in the county or city general fund.

(E) A board of education may enroll a child free of any tuition obligation for a period not to exceed sixty days, on the sworn statement of an adult resident of the district that the resident has initiated legal proceedings for custody of the child.

(F) In the case of any individual entitled to attend school under this division, no tuition shall be charged by the school district of attendance and no other school district shall be required to pay tuition for the individual's attendance. Notwithstanding division (B), (C), or (E) of this section:

(1) All persons at least eighteen but under twenty-two years of age who live apart from their parents, support themselves by their own labor, and have not successfully completed the high school curriculum or the individualized education program developed for the person by the high school pursuant to section 3323.08 of the Revised Code, are entitled to attend school in the district in which they reside.

(2) Any child under eighteen years of age who is married is entitled to attend school in the child's district of residence.

(3) A child is entitled to attend school in the district in which either of the child's parents is employed if the child has a medical condition that may require emergency medical attention. The parent of a child entitled to attend school under division (F)(3) of this section shall submit to the board of education of the district in which the parent is employed a statement from the child's physician certifying that the child's medical condition may require emergency medical attention. The statement shall be supported by such other evidence as the board may require.

(4) Any child residing with a person other than the child's parent is entitled, for a period not to exceed twelve months, to attend school in the district in which that person resides if the child's parent files an affidavit with the superintendent of the district in which the person with whom the child is living resides stating all of the following:

(a) That the parent is serving outside of the state in the armed services of the United States;

(b) That the parent intends to reside in the district upon returning to this state;

(c) The name and address of the person with whom the child is living while the parent is outside the state.

(5) Any child under the age of twenty-two years who, after the death of a parent, resides in a school district other than the district in which the child attended school at the time of the parent's death is entitled to continue to attend school in the district in which the child attended school at the time of the parent's death for the remainder of the school year, subject to approval of that district board.

(6) A child under the age of twenty-two years who resides with a parent who is having a new house built in a school district outside the district where the parent is residing is entitled to attend school for a period of time in the district where the new house is being built. In order to be entitled to such attendance, the parent shall provide the district superintendent with the following:

(a) A sworn statement explaining the situation, revealing the location of the house being built, and stating the parent's intention to reside there upon its completion;

(b) A statement from the builder confirming that a new house is being built for the parent and that the house is at the location indicated in the parent's statement.

(7) A child under the age of twenty-two years residing with a parent who has a contract to purchase a house in a school district outside the district where the parent is residing and who is waiting upon the date of closing of the mortgage loan for the purchase of such house is entitled to attend school for a period of time in the district where the house is being purchased. In order to be entitled to such attendance, the parent shall provide the district superintendent with the following:

(a) A sworn statement explaining the situation, revealing the location of the house being purchased, and stating the parent's intent to reside there;

(b) A statement from a real estate broker or bank officer confirming that the parent has a contract to purchase the house, that the parent is waiting upon the date of closing of the mortgage loan, and that the house is at the location indicated in the parent's statement.

The district superintendent shall establish a period of time not to exceed ninety days during which the child entitled to attend school under division (F)(6) or (7) of this section may attend without tuition obligation. A student attending a school under division (F)(6) or (7) of this section shall be eligible to participate in interscholastic athletics under the auspices of that school, provided the board of education of the school district where the student's parent resides, by a formal action, releases the student to participate in interscholastic athletics at the school where the student is attending, and provided the student receives any authorization required by a public agency or private organization of which the school district is a member exercising authority over interscholastic sports.

(8) A child whose parent is a full-time employee of a city, local, or exempted village school district, or of an educational service center, may be admitted to the schools of the district where the child's parent is employed, or in the case of a child whose parent is employed by an educational service center, in the district that serves the location where the parent's job is primarily located, provided the district board of education establishes such an admission policy by resolution adopted by a majority of its members. Any such policy shall take effect on the first day of the school year and the effective date of any amendment or repeal may not be prior to the first day of the subsequent school year. The policy shall be uniformly applied to all such children and shall provide for the admission of any such child upon request of the parent. No child may be admitted under this policy after the first day of classes of any school year.

(9) A child who is with the child's parent under the care of a shelter for victims of domestic violence, as defined in section 3113.33 of the Revised Code, is entitled to attend school free in the district in which the child is with the child's parent, and no other school district shall be required to pay tuition for the child's attendance in that school district.

The enrollment of a child in a school district under this division shall not be denied due to a delay in the school district's receipt of any records required under section 3313.672 of the Revised Code or any other records required for enrollment. Any days of attendance and any credits earned by a child while enrolled in a school district under this division shall be transferred to and accepted by any school district in which the child subsequently enrolls. The state board of education shall adopt rules to ensure compliance with this division.

(10) Any child under the age of twenty-two years whose parent has moved out of the school district after the commencement of classes in the child's senior year of high school is entitled, subject to the approval of that district board, to attend school in the district in which the child attended school at the time of the parental move for the remainder of the school year and for one additional semester or equivalent term. A district board may also adopt a policy specifying extenuating circumstances under which a student may continue to attend school under division (F)(10) of this section for an additional period of time in order to successfully complete the high school curriculum for the individualized education program developed for the student by the high school pursuant to section 3323.08 of the Revised Code.

(11) As used in this division, "grandparent" means a parent of a parent of a child. A child under the age of twenty-two years who is in the custody of the child's parent, resides with a grandparent, and does not require special education is entitled to attend the schools of the district in which the child's grandparent resides, provided that, prior to such attendance in any school year, the board of education of the school district in which the child's grandparent resides and the board of education of the school district in which the child's parent resides enter into a written agreement specifying that good cause exists for such attendance, describing the nature of this good cause, and consenting to such attendance.

In lieu of a consent form signed by a parent, a board of education may request the grandparent of a child attending school in the district in which the grandparent resides pursuant to division (F)(11) of this section to complete any consent form required by the district, including any authorization required by sections 3313.712, 3313.713, 3313.716, and 3313.718 of the Revised Code. Upon request, the grandparent shall complete any consent form required by the district. A school district shall not incur any liability solely because of its receipt of a consent form from a grandparent in lieu of a parent.

Division (F)(11) of this section does not create, and shall not be construed as creating, a new cause of action or substantive legal right against a school district, a member of a board of education, or an employee of a school district. This section does not affect, and shall not be construed as affecting, any immunities from defenses to tort liability created or recognized by Chapter 2744. of the Revised Code for a school district, member, or employee.

(12) A child under the age of twenty-two years is entitled to attend school in a school district other than the district in which the child is entitled to attend school under division (B), (C), or (E) of this section provided that, prior to such attendance in any school year, both of the following occur:

(a) The superintendent of the district in which the child is entitled to attend school under division (B), (C), or (E) of this section contacts the superintendent of another district for purposes of this division;

(b) The superintendents of both districts enter into a written agreement that consents to the attendance and specifies that the purpose of such attendance is to protect the student's physical or mental well-being or to deal with other extenuating circumstances deemed appropriate by the superintendents.

While an agreement is in effect under this division for a student who is not receiving special education under Chapter 3323. of the Revised Code and notwithstanding Chapter 3327. of the Revised Code, the board of education of neither school district involved in the agreement is required to provide transportation for the student to and from the school where the student attends.

A student attending a school of a district pursuant to this division shall be allowed to participate in all student activities, including interscholastic athletics, at the school where the student is attending on the same basis as any student who has always attended the schools of that district while of compulsory school age.

(13) All school districts shall comply with the "McKinney-Vento Homeless Assistance Act," 42 U.S.C.A. 11431 et seq., for the education of homeless children. Each city, local, and exempted village school district shall comply with the requirements of that act governing the provision of a free, appropriate public education, including public preschool, to each homeless child.

When a child loses permanent housing and becomes a homeless person, as defined in 42 U.S.C.A. 11481(5), or when a child who is such a homeless person changes temporary living arrangements, the child's parent or guardian shall have the option of enrolling the child in either of the following:

(a) The child's school of origin, as defined in 42 U.S.C.A. 11432(g)(3)(C);

(b) The school that is operated by the school district in which the shelter where the child currently resides is located and that serves the geographic area in which the shelter is located.

(14) A child under the age of twenty-two years who resides with a person other than the child's parent is entitled to attend school in the school district in which that person resides if both of the following apply:

(a) That person has been appointed, through a military power of attorney executed under section 574(a) of the "National Defense Authorization Act for Fiscal Year 1994," 107 Stat. 1674 (1993), 10 U.S.C. 1044b, or through a comparable document necessary to complete a family care plan, as the parent's agent for the care, custody, and control of the child while the parent is on active duty as a member of the national guard or a reserve unit of the armed forces of the United States or because the parent is a member of the armed forces of the United States and is on a duty assignment away from the parent's residence.

(b) The military power of attorney or comparable document includes at least the authority to enroll the child in school.

The entitlement to attend school in the district in which the parent's agent under the military power of attorney or comparable document resides applies until the end of the school year in which the military power of attorney or comparable document expires.

(G) A board of education, after approving admission, may waive tuition for students who will temporarily reside in the district and who are either of the following:

(1) Residents or domiciliaries of a foreign nation who request admission as foreign exchange students;

(2) Residents or domiciliaries of the United States but not of Ohio who request admission as participants in an exchange program operated by a student exchange organization.

(H) Pursuant to sections 3311.211, 3313.90, 3319.01, 3323.04, 3327.04, and 3327.06 of the Revised Code, a child may attend school or participate in a special education program in a school district other than in the district where the child is entitled to attend school under division (B) of this section.

(I)

(1) Notwithstanding anything to the contrary in this section or section 3313.65 of the Revised Code, a child under twenty-two years of age may attend school in the school district in which the child, at the end of the first full week of October of the school year, was entitled to attend school as otherwise provided under this section or section 3313.65 of the Revised Code, if at that time the child was enrolled in the schools of the district but since that time the child or the child's parent has relocated to a new address located outside of that school district and within the same county as the child's or parent's address immediately prior to the relocation. The child may continue to attend school in the district, and at the school to which the child was assigned at the end of the first full week of October of the current school year, for the balance of the school year. Division (I)(1) of this section applies only if both of the following conditions are satisfied:

(a) The board of education of the school district in which the child was entitled to attend school at the end of the first full week in October and of the district to which the child or child's parent has relocated each has adopted a policy to enroll children described in division (I)(1) of this section.

(b) The child's parent provides written notification of the relocation outside of the school district to the superintendent of each of the two school districts.

(2) At the beginning of the school year following the school year in which the child or the child's parent relocated outside of the school district as described in division (I)(1) of this section, the child is not entitled to attend school in the school district under that division.

(3) Any person or entity owing tuition to the school district on behalf of the child at the end of the first full week in October, as provided in division (C) of this section, shall continue to owe such tuition to the district for the child's attendance under division (I)(1) of this section for the lesser of the balance of the school year or the balance of the time that the child attends school in the district under division (I)(1) of this section.

(4) A pupil who may attend school in the district under division (I)(1) of this section shall be entitled to transportation services pursuant to an agreement between the district and the district in which the child or child's parent has relocated unless the districts have not entered into such agreement, in which case the child shall be entitled to transportation services in the same manner as a pupil attending school in the district under interdistrict open enrollment as described in division (H) of section 3313.981 of the Revised Code, regardless of whether the district has adopted an open enrollment policy as described in division (B)(1)(b) or (c) of section 3313.98 of the Revised Code.

(J) This division does not apply to a child receiving special education.

A school district required to pay tuition pursuant to division (C)(2) or (3) of this section or section 3313.65 of the Revised Code shall have an amount deducted under division (C) of section 3317.023 of the Revised Code equal to its own tuition rate for the same period of attendance. A school district entitled to receive tuition pursuant to division (C)(2) or (3) of this section or section 3313.65 of the Revised Code shall have an amount credited under division (C) of section 3317.023 of the Revised Code equal to its own tuition rate for the same period of attendance. If the tuition rate credited to the district of attendance exceeds the rate deducted from the district required to pay tuition, the department of education shall pay the district of attendance the difference from amounts deducted from all districts' payments under division (C) of section 3317.023 of the Revised Code but not credited to other school districts under such division and from appropriations made for such purpose. The treasurer of each school district shall, by the fifteenth day of January and July, furnish the superintendent of public instruction a report of the names of each child who attended the district's schools under divisions (C)(2) and (3) of this section or section 3313.65 of the Revised Code during the preceding six calendar months, the duration of the attendance of those children, the school district responsible for tuition on behalf of the child, and any other information that the superintendent requires.

Upon receipt of the report the superintendent, pursuant to division (C) of section 3317.023 of the Revised Code, shall deduct each district's tuition obligations under divisions (C)(2) and (3) of this section or section 3313.65 of the Revised Code and pay to the district of attendance that amount plus any amount required to be paid by the state.

(K) In the event of a disagreement, the superintendent of public instruction shall determine the school district in which the parent resides.

(L) Nothing in this section requires or authorizes, or shall be construed to require or authorize, the admission to a public school in this state of a pupil who has been permanently excluded from public school attendance by the superintendent of public instruction pursuant to sections 3301.121 and 3313.662 of the Revised Code.

(M) In accordance with division (B)(1) of this section, a child whose parent is a member of the national guard or a reserve unit of the armed forces of the United States and is called to active duty, or a child whose parent is a member of the armed forces of the United States and is ordered to a temporary duty assignment outside of the district, may continue to attend school in the district in which the child's parent lived before being called to active duty or ordered to a temporary duty assignment outside of the district, as long as the child's parent continues to be a resident of that district, and regardless of where the child lives as a result of the parent's active duty status or temporary duty assignment. However, the district is not responsible for providing transportation for the child if the child lives outside of the district as a result of the parent's active duty status or temporary duty assignment.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-20-2004; 05-18-2005; 06-30-2006; 07-11-2006; 09-21-2006; 03-30-2007; 2007 HB119 09-29-2007; 2008 HB214 05-14-2008



Section 3313.641 - Summer schools, adult classes, postgraduate instruction and other classes.

(A) Notwithstanding the provisions of sections 3313.48 and 3313.64 of the Revised Code, the board of education of a city, exempted village, or local school district may organize and operate a summer school, an evening or day school for adults and out-of-school youth, or technical school or institute for instruction beyond the high school, offer driver education courses in conformity with Chapter 4508. of the Revised Code, or offer postgraduate work in any course of instruction to pupils who have completed the twelfth grade, which may be open to any pupil irrespective of age upon such terms and upon payment of such tuition as the board prescribes. Courses of instruction in basic literacy may be offered with or without tuition, as the board determines.

(B) A board of education that operates an education program pursuant to this section, other than a summer school, that includes courses for which credit may be granted toward the issuance of a high school diploma under section 3313.61 of the Revised Code may, by resolution, authorize the superintendent of the district to assign to the program in accordance with this section, any student who has not successfully completed the curriculum of any high school or the individualized education program developed for the student by any high school pursuant to section 3323.08 of the Revised Code, who is at least eighteen years old, and who is being readmitted to school following expulsion or commitment to the department of youth services. Before making any such assignment, the superintendent or the superintendent's designee shall meet with the pupil to determine whether the pupil should be so assigned, and shall prepare a report on the superintendent's or designee's findings and determination. If based on the meeting or the designee's report the superintendent finds that the pupil should be placed in a program under this section, the superintendent shall make the assignment. Once assigned to a program, the student shall remain in it until the student is reassigned by the superintendent or leaves school. At least once in each academic term, the superintendent or the superintendent's designee shall review the program of each student assigned under this section and the superintendent shall, based on the review, make a determination of whether the student should remain in the program or be reassigned. Tuition shall not be charged for the attendance of any student assigned to a program pursuant to this division who is entitled under section 3313.64 of the Revised Code to attend the schools of the district without payment of tuition.

Effective Date: 10-11-2002



Section 3313.6411 - Providing report card to parent.

(A) As used in this section, "parent" has the same meaning as in section 3313.98 of the Revised Code.

(B) When a student enrolls in a school operated by a city, exempted village, or local school district, a school official with responsibility for admissions shall provide the student's parent, during the admissions process, with a copy of the most recent report card issued under section 3302.03 of the Revised Code.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3313.642 - Materials for course of instruction.

(A) Except as provided in division (B) of this section and notwithstanding the provisions of sections 3313.48 and 3313.64 of the Revised Code, the board of education of a city, exempted village, or local school district shall not be required to furnish, free of charge, to the pupils attending the public schools any materials used in a course of instruction with the exception of the necessary textbooks or electronic textbooks required to be furnished without charge pursuant to section 3329.06 of the Revised Code. The board may, however, make provision by appropriations transferred from the general fund of the district or otherwise for furnishing free of charge any materials used in a course of instruction to such pupils as it determines are in serious financial need of such materials.

(B) No board of education of a school district shall charge a fee to a pupil who is eligible for a free lunch under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, and the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1771, as amended, for any materials needed to enable the pupil to participate fully in a course of instruction. The prohibition in this division against charging a fee does not apply to any fee charged for any of the following:

(1) Any materials needed to enable a pupil to participate fully in extracurricular activities or in any pupil enrichment program that is not a course of instruction;

(2) Any tools, equipment, and materials that are necessary for workforce-readiness training within a career-technical education program that, to the extent the tools, equipment, and materials are not consumed, may be retained by the student upon course completion.

(C) Boards of education may adopt rules and regulations prescribing a schedule of fees for materials used in a course of instruction and prescribing a schedule of charges which may be imposed upon pupils for the loss, damage, or destruction of school apparatus, equipment, musical instruments, library material, textbooks, or electronic textbooks required to be furnished without charge, and for damage to school buildings, and may enforce the payment of such fees and charges by withholding the grades and credits of the pupils concerned.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 05-25-1999



Section 3313.643 - Eye protective devices.

Every student and teacher of a school, college, or other educational institution shall wear industrial quality eye protective devices at all times while participating in or observing any of the following courses:

(A) Vocational, technical, industrial arts, fine arts, chemical, physical, or combined chemical-physical educational activities, involving exposure to:

(1) Hot molten metals or other molten materials;

(2) Milling, sawing, drilling, turning, shaping, cutting, grinding, buffing, or stamping of any solid materials;

(3) Heat treatment, tempering, or kiln firing of any metal or other materials;

(4) Gas or electric arc welding or other forms of welding processes;

(5) Repair or servicing of any vehicle;

(6) Caustic or explosive materials;

(B) Chemical, physical, or combined chemical-physical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations, or other hazards. Such devices may be furnished for all students and teachers, purchased and sold at cost to students and teachers, or made available for a moderate rental fee, and shall be furnished for all visitors to such shops and laboratories. The superintendent of public instruction, or any other appropriate educational authority designated by the superintendent, shall prepare and circulate to each public and private educational institution in this state instructions and recommendations for implementing the eye safety provisions of this section. The bureau of workers' compensation shall ensure compliance with this section.

"Industrial quality eye protective devices" as used in this section, means devices meeting the standards of the American national standard practice for occupational and educational eye and face protection, Z87.1-1968, approved by the American national standards institute, inc., and subsequent revisions thereof, provided such revisions are approved and adopted by the industrial commission.

Effective Date: 11-03-1989



Section 3313.644 - Contracts for training of out-of-school youth or adults.

The board of education of any school district may contract with the state department of education or other state agency or with any agency of the federal government for the education or training of out-of-school youth or adults regardless of their place of residence. The board of education may permit the attendance, under such contract, of such students or trainees who are not residents of the school district only if the contract provides for the reimbursement to the school district of the entire actual cost of educating or training such nonresident students or trainees and regardless of the ratio of nonresident students or trainees to resident students or trainees.

Effective Date: 03-04-1965



Section 3313.645 - Admission without tuition.

A board of education may admit to the schools of its district, free of any tuition obligation, any resident of the district not otherwise eligible to be admitted who meets criteria established by the state board of education. The state board shall adopt rules establishing criteria for the admission of persons to schools under this division. The rules may authorize restrictions or limitations on the classes or programs in which such persons may participate. For participation in vocational education programs the district operates or participates in pursuant to sections 3313.90 and 3313.91 of the Revised Code, a board of education may admit the following individuals to the schools of its district free of any tuition obligation and without regard to age:

(A) Any resident to the district who has successfully completed the individualized education program developed for the person by any high school pursuant to section 3323.08 of the Revised Code;

(B) Any person employed by the district in a position for which a license issued by the state board of education under section 3319.22 to 3319.31 of the Revised Code is not required who seeks admission to a class or program related to the person's position and is authorized by the district's superintendent to be admitted to the class or program. The superintendent shall determine whether the class or program is related to the employee's position.

Effective Date: 10-29-1996



Section 3313.646 - Preschool programs.

(A) The board of education of a school district, except a cooperative education district established pursuant to section 3311.521 of the Revised Code, may establish and operate a preschool program, provided the board has demonstrated a need for the program. A board may use school funds in support of preschool programs. The board shall maintain, operate, and admit children to any such program pursuant to rules adopted by such board and the rules of the state board of education adopted under sections 3301.52 to 3301.57 of the Revised Code. A board of education may establish fees or tuition, which may be graduated in proportion to family income, for participation in a preschool program. In cases where payment of fees or tuition would create a hardship for the child's parent or guardian, the board may waive any such fees or tuition.

(B) No board of education that is not receiving funds under the "Head Start Act," 95 Stat. 489 (1981), 42 U.S.C.A. 9831, on March 17, 1989, shall compete for funds under the "Head Start Act" with any grantee receiving funds under that act.

(C) A board of education may contract with any of the following preschool providers to provide preschool programs, other than programs for units described by divisions (B) and (C) of section 3317.05 of the Revised Code, for children of the school district:

(1) Any organization receiving funds under the "Head Start Act";

(2) Any nonsectarian eligible nonpublic school as defined in division (H) of section 3301.52 of the Revised Code;

(3) Any child care provider licensed under Chapter 5104. of the Revised Code. Boards may contract to provide preschool programs only with such organizations whose staff meet the requirements of rules adopted under section 3301.53 of the Revised Code or those of the child development associate credential established by the national association for the education of young children.

(D) A contract entered into under division (C) of this section may provide for the board of education to lease school facilities to the preschool provider or to furnish transportation, utilities, or staff for the preschool program.

(E) The treasurer of any board of education operating a preschool program pursuant to this section shall keep an account of all funds used to operate the program in the same manner as the treasurer would any other funds of the district pursuant to this chapter.

Effective Date: 07-01-1998; 05-18-2005; 2007 HB119 09-29-2007



Section 3313.647 - Policy guaranteeing specific level of competency of certain graduates of district.

As used in this division, "graduate" means a person who has received a diploma from a district pursuant to section 3313.61 of the Revised Code. Pursuant to rules adopted by the state board of education, a city, local, exempted village, or joint vocational school district may establish a policy guaranteeing a specific level of competency of certain graduates of the district. The guarantee policy shall specify that any graduate meeting specified criteria established by the board is capable of performing specified functions at a level established in the policy. Any employer or potential employer of a graduate who is guaranteed under such a policy may submit a written statement to the board of education stating the guaranteed graduate of its district does not meet the level of competency specified in the district's guarantee policy. Upon receipt of such statement the board of education shall provide an opportunity for additional education to the graduate, regardless of the graduate's age or place of residence, until such individual attains the competency level specified in the policy. No fee shall be charged to any person or government entity for such additional education. A school board may expend school funds for a guarantee program; however, no student participating in the program shall be included in the formula ADM of the district as determined under section 3317.03 of the Revised Code or included as a participant in any other program, if such inclusion would result in additional state funds to the school district. The state board of education shall adopt rules for the adoption of a policy under this section and for the additional education program described under this section.

Effective Date: 07-01-1998



Section 3313.648 - Prohibiting incentives to enroll in district.

No board of education of a city, exempted village, or local school district shall offer a monetary payment or other in-kind gift to any student or such student's parent or guardian as an incentive for that student to enroll in a school operated by the district. The prohibition in this section shall not apply to any books, supplies, equipment, or other goods that are necessary to enable a student to participate fully in the course of instruction provided by the district.

Effective Date: 04-08-2003



Section 3313.649 - Enrolling child subject of power of attorney or caretaker authorization affidavit.

(A) As used in this section:

(1) "Power of attorney" means a power of attorney created under section 3109.52 of the Revised Code.

(2) "Caretaker authorization affidavit" means an affidavit executed under section 3109.67 of the Revised Code.

(B) The grandparent who is attorney in fact under a power of attorney or the grandparent that executed a caretaker authorization affidavit may enroll the child who is the subject of the power of attorney or affidavit in a school in the school district in which the grandparent resides. Unless another reason exists under the Revised Code to exclude the child, the child may attend the schools of the school district in which the grandparent resides.

Effective Date: 07-20-2004



Section 3313.6410 - Withdrawal of computer-based school student failing to take tests.

This section applies to any school that is operated by a school district and in which the enrolled students work primarily on assignments in nonclassroom-based learning opportunities provided via an internet- or other computer-based instructional method.

(A) Any school to which this section applies shall withdraw from the school any student who, for two consecutive school years, has failed to participate in the spring administration of any assessment prescribed under section 3301.0710 or 3301.0712 of the Revised Code for the student's grade level and was not excused from the assessment pursuant to division (C)(1) or (3) of section 3301.0711 of the Revised Code, regardless of whether a waiver was granted for the student under division (E) of section 3317.03 of the Revised Code. The school shall report any such student's data verification code, as assigned pursuant to section 3301.0714 of the Revised Code, to the department of education to be added to the list maintained by the department under section 3314.26 of the Revised Code.

(B) No school to which this section applies shall receive any state funds under Chapter 3317. of the Revised Code for any enrolled student whose data verification code appears on the list maintained by the department under section 3314.26 of the Revised Code. Notwithstanding any provision of the Revised Code to the contrary, the parent of any such student shall pay tuition to the school district that operates the school in an amount equal to the state funds the district otherwise would receive for that student, as determined by the department. A school to which this section applies may withdraw any student for whom the parent does not pay tuition as required by this division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 09-29-2005; 06-30-2006

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 3313.65 - Children of institutionalized or incarcerated parents.

(A) As used in this section and section 3313.64 of the Revised Code:

(1) A person is "in a residential facility" if the person is a resident or a resident patient of an institution, home, or other residential facility that is:

(a) Licensed as a nursing home, residential care facility, or home for the aging by the director of health under section 3721.02 of the Revised Code;

(b)

Maintained as a county home or district home by the board of county commissioners or a joint board of county commissioners under Chapter 5155. of the Revised Code;

(c) Operated or administered by a board of alcohol, drug addiction, and mental health services under section 340.03 or 340.06 of the Revised Code, or provides residential care pursuant to contracts made under section 340.03 or 340.033 of the Revised Code;

(d) Maintained as a state institution for the mentally ill under Chapter 5119. of the Revised Code;

(e) Licensed by the department of mental health under section 5119.20 or 5119.22 of the Revised Code;

(f) Licensed as a residential facility by the department of developmental disabilities under section 5123.19 of the Revised Code;

(g) Operated by the veteran's administration or another agency of the United States government;

(h) Operated by the Ohio veterans' home.

(2) A person is "in a correctional facility" if any of the following apply:

(a) The person is an Ohio resident and is:

(i) Imprisoned, as defined in section 1.05 of the Revised Code;

(ii) Serving a term in a community-based correctional facility or a district community-based correctional facility;

(iii) Required, as a condition of parole, a post-release control sanction, a community control sanction, transitional control, or early release from imprisonment, as a condition of shock parole or shock probation granted under the law in effect prior to July 1, 1996, or as a condition of a furlough granted under the version of section 2967.26 of the Revised Code in effect prior to March 17, 1998, to reside in a halfway house or other community residential center licensed under section 2967.14 of the Revised Code or a similar facility designated by the court of common pleas that established the condition or by the adult parole authority.

(b) The person is imprisoned in a state correctional institution of another state or a federal correctional institution but was an Ohio resident at the time the sentence was imposed for the crime for which the person is imprisoned.

(3) A person is "in a juvenile residential placement" if the person is an Ohio resident who is under twenty-one years of age and has been removed, by the order of a juvenile court, from the place the person resided at the time the person became subject to the court's jurisdiction in the matter that resulted in the person's removal.

(4) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(5) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

(B) If the circumstances described in division (C) of this section apply, the determination of what school district must admit a child to its schools and what district, if any, is liable for tuition shall be made in accordance with this section, rather than section 3313.64 of the Revised Code.

(C) A child who does not reside in the school district in which the child's parent resides and for whom a tuition obligation previously has not been established under division (C)(2) of section 3313.64 of the Revised Code shall be admitted to the schools of the district in which the child resides if at least one of the child's parents is in a residential or correctional facility or a juvenile residential placement and the other parent, if living and not in such a facility or placement, is not known to reside in this state.

(D) Regardless of who has custody or care of the child, whether the child resides in a home, or whether the child receives special education, if a district admits a child under division (C) of this section, tuition shall be paid to that district as follows:

(1) If the child's parent is in a juvenile residential placement, by the district in which the child's parent resided at the time the parent became subject to the jurisdiction of the juvenile court;

(2) If the child's parent is in a correctional facility, by the district in which the child's parent resided at the time the sentence was imposed;

(3) If the child's parent is in a residential facility, by the district in which the parent resided at the time the parent was admitted to the residential facility, except that if the parent was transferred from another residential facility, tuition shall be paid by the district in which the parent resided at the time the parent was admitted to the facility from which the parent first was transferred;

(4) In the event of a disagreement as to which school district is liable for tuition under division (C)(1), (2), or (3) of this section, the superintendent of public instruction shall determine which district shall pay tuition.

(E) If a child covered by division (D) of this section receives special education in accordance with Chapter 3323. of the Revised Code, the tuition shall be paid in accordance with section 3323.13 or 3323.14 of the Revised Code. Tuition for children who do not receive special education shall be paid in accordance with division (J) of section 3313.64 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004



Section 3313.66 - Suspension, expulsion or permanent exclusion - removal from curricular or extracurricular activities.

(A) Except as provided under division (B)(2) of this section, the superintendent of schools of a city, exempted village, or local school district, or the principal of a public school may suspend a pupil from school for not more than ten school days. The board of education of a city, exempted village, or local school district may adopt a policy granting assistant principals and other administrators the authority to suspend a pupil from school for a period of time as specified in the policy of the board of education, not to exceed ten school days. If at the time a suspension is imposed there are fewer than ten school days remaining in the school year in which the incident that gives rise to the suspension takes place, the superintendent may apply any remaining part or all of the period of the suspension to the following school year. Except in the case of a pupil given an in-school suspension, no pupil shall be suspended unless prior to the suspension such superintendent or principal does both of the following:

(1) Gives the pupil written notice of the intention to suspend the pupil and the reasons for the intended suspension and, if the proposed suspension is based on a violation listed in division (A) of section 3313.662 of the Revised Code and if the pupil is sixteen years of age or older, includes in the notice a statement that the superintendent may seek to permanently exclude the pupil if the pupil is convicted of or adjudicated a delinquent child for that violation;

(2) Provides the pupil an opportunity to appear at an informal hearing before the principal, assistant principal, superintendent, or superintendent's designee and challenge the reason for the intended suspension or otherwise to explain the pupil's actions.

(B)

(1) Except as provided under division (B)(2), (3), or (4) of this section, the superintendent of schools of a city, exempted village, or local school district may expel a pupil from school for a period not to exceed the greater of eighty school days or the number of school days remaining in the semester or term in which the incident that gives rise to the expulsion takes place, unless the expulsion is extended pursuant to division (F) of this section. If at the time an expulsion is imposed there are fewer than eighty school days remaining in the school year in which the incident that gives rise to the expulsion takes place, the superintendent may apply any remaining part or all of the period of the expulsion to the following school year.

(2)

(a) Unless a pupil is permanently excluded pursuant to section 3313.662 of the Revised Code, the superintendent of schools of a city, exempted village, or local school district shall expel a pupil from school for a period of one year for bringing a firearm to a school operated by the board of education of the district or onto any other property owned or controlled by the board, except that the superintendent may reduce this requirement on a case-by-case basis in accordance with the policy adopted by the board under section 3313.661 of the Revised Code.

(b) The superintendent of schools of a city, exempted village, or local school district may expel a pupil from school for a period of one year for bringing a firearm to an interscholastic competition, an extracurricular event, or any other school program or activity that is not located in a school or on property that is owned or controlled by the district. The superintendent may reduce this disciplinary action on a case-by-case basis in accordance with the policy adopted by the board under section 3313.661 of the Revised Code.

(c) Any expulsion pursuant to division (B)(2) of this section shall extend, as necessary, into the school year following the school year in which the incident that gives rise to the expulsion takes place. As used in this division, "firearm" has the same meaning as provided pursuant to the "Gun-Free Schools Act," 115 Stat. 1762, 20 U.S.C. 7151.

(3) The board of education of a city, exempted village, or local school district may adopt a resolution authorizing the superintendent of schools to expel a pupil from school for a period not to exceed one year for bringing a knife to a school operated by the board, onto any other property owned or controlled by the board, or to an interscholastic competition, an extracurricular event, or any other program or activity sponsored by the school district or in which the district is a participant, or for possessing a firearm or knife at a school, on any other property owned or controlled by the board, or at an interscholastic competition, an extracurricular event, or any other school program or activity, which firearm or knife was initially brought onto school board property by another person. The resolution may authorize the superintendent to extend such an expulsion, as necessary, into the school year following the school year in which the incident that gives rise to the expulsion takes place.

(4) The board of education of a city, exempted village, or local school district may adopt a resolution establishing a policy under section 3313.661 of the Revised Code that authorizes the superintendent of schools to expel a pupil from school for a period not to exceed one year for committing an act that is a criminal offense when committed by an adult and that results in serious physical harm to persons as defined in division (A)(5) of section 2901.01 of the Revised Code or serious physical harm to property as defined in division (A)(6) of section 2901.01 of the Revised Code while the pupil is at school, on any other property owned or controlled by the board, or at an interscholastic competition, an extracurricular event, or any other school program or activity. Any expulsion under this division shall extend, as necessary, into the school year following the school year in which the incident that gives rise to the expulsion takes place.

(5) The board of education of any city, exempted village, or local school district may adopt a resolution establishing a policy under section 3313.661 of the Revised Code that authorizes the superintendent of schools to expel a pupil from school for a period not to exceed one year for making a bomb threat to a school building or to any premises at which a school activity is occurring at the time of the threat. Any expulsion under this division shall extend, as necessary, into the school year following the school year in which the incident that gives rise to the expulsion takes place.

(6) No pupil shall be expelled under division (B)(1), (2), (3), (4), or (5) of this section unless, prior to the pupil's expulsion, the superintendent does both of the following:

(a) Gives the pupil and the pupil's parent, guardian, or custodian written notice of the intention to expel the pupil;

(b) Provides the pupil and the pupil's parent, guardian, custodian, or representative an opportunity to appear in person before the superintendent or the superintendent's designee to challenge the reasons for the intended expulsion or otherwise to explain the pupil's actions. The notice required in this division shall include the reasons for the intended expulsion, notification of the opportunity of the pupil and the pupil's parent, guardian, custodian, or representative to appear before the superintendent or the superintendent's designee to challenge the reasons for the intended expulsion or otherwise to explain the pupil's action, and notification of the time and place to appear. The time to appear shall not be earlier than three nor later than five school days after the notice is given, unless the superintendent grants an extension of time at the request of the pupil or the pupil's parent, guardian, custodian, or representative. If an extension is granted after giving the original notice, the superintendent shall notify the pupil and the pupil's parent, guardian, custodian, or representative of the new time and place to appear. If the proposed expulsion is based on a violation listed in division (A) of section 3313.662 of the Revised Code and if the pupil is sixteen years of age or older, the notice shall include a statement that the superintendent may seek to permanently exclude the pupil if the pupil is convicted of or adjudicated a delinquent child for that violation.

(7) A superintendent of schools of a city, exempted village, or local school district shall initiate expulsion proceedings pursuant to this section with respect to any pupil who has committed an act warranting expulsion under the district's policy regarding expulsion even if the pupil has withdrawn from school for any reason after the incident that gives rise to the hearing but prior to the hearing or decision to impose the expulsion. If, following the hearing, the pupil would have been expelled for a period of time had the pupil still been enrolled in the school, the expulsion shall be imposed for the same length of time as on a pupil who has not withdrawn from the school.

(C) If a pupil's presence poses a continuing danger to persons or property or an ongoing threat of disrupting the academic process taking place either within a classroom or elsewhere on the school premises, the superintendent or a principal or assistant principal may remove a pupil from curricular activities or from the school premises, and a teacher may remove a pupil from curricular activities under the teacher's supervision, without the notice and hearing requirements of division (A) or (B) of this section. As soon as practicable after making such a removal, the teacher shall submit in writing to the principal the reasons for such removal. If a pupil is removed under this division from a curricular activity or from the school premises, written notice of the hearing and of the reason for the removal shall be given to the pupil as soon as practicable prior to the hearing, which shall be held within three school days from the time the initial removal is ordered. The hearing shall be held in accordance with division (A) of this section unless it is probable that the pupil may be subject to expulsion, in which case a hearing in accordance with division (B) of this section shall be held, except that the hearing shall be held within three school days of the initial removal. The individual who ordered, caused, or requested the removal to be made shall be present at the hearing. If the superintendent or the principal reinstates a pupil in a curricular activity under the teacher's supervision prior to the hearing following a removal under this division, the teacher, upon request, shall be given in writing the reasons for such reinstatement.

(D) The superintendent or principal, within one school day after the time of a pupil's expulsion or suspension, shall notify in writing the parent, guardian, or custodian of the pupil and the treasurer of the board of education of the expulsion or suspension. The notice shall include the reasons for the expulsion or suspension, notification of the right of the pupil or the pupil's parent, guardian, or custodian to appeal the expulsion or suspension to the board of education or to its designee, to be represented in all appeal proceedings, to be granted a hearing before the board or its designee in order to be heard against the suspension or expulsion, and to request that the hearing be held in executive session, notification that the expulsion may be subject to extension pursuant to division (F) of this section if the pupil is sixteen years of age or older, and notification that the superintendent may seek the pupil's permanent exclusion if the suspension or expulsion was based on a violation listed in division (A) of section 3313.662 of the Revised Code that was committed when the child was sixteen years of age or older and if the pupil is convicted of or adjudicated a delinquent child for that violation. In accordance with the policy adopted by the board of education under section 3313.661 of the Revised Code, the notice provided under this division shall specify the manner and date by which the pupil or the pupil's parent, guardian, or custodian shall notify the board of the pupil's, parent's, guardian's, or custodian's intent to appeal the expulsion or suspension to the board or its designee. Any superintendent expelling a pupil under this section for more than twenty school days or for any period of time if the expulsion will extend into the following semester or school year shall, in the notice required under this division, provide the pupil and the pupil's parent, guardian, or custodian with information about services or programs offered by public and private agencies that work toward improving those aspects of the pupil's attitudes and behavior that contributed to the incident that gave rise to the pupil's expulsion. The information shall include the names, addresses, and phone numbers of the appropriate public and private agencies.

(E) A pupil or the pupil's parent, guardian, or custodian may appeal the pupil's expulsion by a superintendent or suspension by a superintendent, principal, assistant principal, or other administrator to the board of education or to its designee. If the pupil or the pupil's parent, guardian, or custodian intends to appeal the expulsion or suspension to the board or its designee, the pupil or the pupil's parent, guardian, or custodian shall notify the board in the manner and by the date specified in the notice provided under division (D) of this section. The pupil or the pupil's parent, guardian, or custodian may be represented in all appeal proceedings and shall be granted a hearing before the board or its designee in order to be heard against the suspension or expulsion. At the request of the pupil or of the pupil's parent, guardian, custodian, or attorney, the board or its designee may hold the hearing in executive session but shall act upon the suspension or expulsion only at a public meeting. The board, by a majority vote of its full membership or by the action of its designee, may affirm the order of suspension or expulsion, reinstate the pupil, or otherwise reverse, vacate, or modify the order of suspension or expulsion. The board or its designee shall make a verbatim record of hearings held under this division. The decisions of the board or its designee may be appealed under Chapter 2506. of the Revised Code. This section shall not be construed to require notice and hearing in accordance with division (A), (B), or (C) of this section in the case of normal disciplinary procedures in which a pupil is removed from a curricular activity for a period of less than one school day and is not subject to suspension or expulsion.

(F)

(1) If a pupil is expelled pursuant to division (B) of this section for committing any violation listed in division (A) of section 3313.662 of the Revised Code and the pupil was sixteen years of age or older at the time of committing the violation, if a complaint, indictment, or information is filed alleging that the pupil is a delinquent child based upon the commission of the violation or the pupil is prosecuted as an adult for the commission of the violation, and if the resultant juvenile court or criminal proceeding is pending at the time that the expulsion terminates, the superintendent of schools that expelled the pupil may file a motion with the court in which the proceeding is pending requesting an order extending the expulsion for the lesser of an additional eighty days or the number of school days remaining in the school year. Upon the filing of the motion, the court immediately shall schedule a hearing and give written notice of the time, date, and location of the hearing to the superintendent and to the pupil and the pupil's parent, guardian, or custodian. At the hearing, the court shall determine whether there is reasonable cause to believe that the pupil committed the alleged violation that is the basis of the expulsion and, upon determining that reasonable cause to believe the pupil committed the violation does exist, shall grant the requested extension.

(2) If a pupil has been convicted of or adjudicated a delinquent child for a violation listed in division (A) of section 3313.662 of the Revised Code for an act that was committed when the child was sixteen years of age or older, if the pupil has been expelled pursuant to division (B) of this section for that violation, and if the board of education of the school district of the school from which the pupil was expelled has adopted a resolution seeking the pupil's permanent exclusion, the superintendent may file a motion with the court that convicted the pupil or adjudicated the pupil a delinquent child requesting an order to extend the expulsion until an adjudication order or other determination regarding permanent exclusion is issued by the superintendent of public instruction pursuant to section 3301.121 and division (D) of section 3313.662 of the Revised Code. Upon the filing of the motion, the court immediately shall schedule a hearing and give written notice of the time, date, and location of the hearing to the superintendent of the school district, the pupil, and the pupil's parent, guardian, or custodian. At the hearing, the court shall determine whether there is reasonable cause to believe the pupil's continued attendance in the public school system may endanger the health and safety of other pupils or school employees and, upon making that determination, shall grant the requested extension.

(G) The failure of the superintendent or the board of education to provide the information regarding the possibility of permanent exclusion in the notice required by divisions (A), (B), and (D) of this section is not jurisdictional, and the failure shall not affect the validity of any suspension or expulsion procedure that is conducted in accordance with this section or the validity of a permanent exclusion procedure that is conducted in accordance with sections 3301.121 and 3313.662 of the Revised Code.

(H) With regard to suspensions and expulsions pursuant to divisions (A) and (B) of this section by the board of education of any city, exempted village, or local school district, this section shall apply to any student, whether or not the student is enrolled in the district, attending or otherwise participating in any curricular program provided in a school operated by the board or provided on any other property owned or controlled by the board.

(I) Whenever a student is expelled under this section, the expulsion shall result in removal of the student from the student's regular school setting. However, during the period of the expulsion, the board of education of the school district that expelled the student or any board of education admitting the student during that expulsion period may provide educational services to the student in an alternative setting.

(J)

(1) Notwithstanding sections 3109.51 to 3109.80, 3313.64, and 3313.65 of the Revised Code, any school district, after offering an opportunity for a hearing, may temporarily deny admittance to any pupil if one of the following applies:

(a) The pupil has been suspended from the schools of another district under division (A) of this section and the period of suspension, as established under that division, has not expired;

(b) The pupil has been expelled from the schools of another district under division (B) of this section and the period of the expulsion, as established under that division or as extended under division (F) of this section, has not expired. If a pupil is temporarily denied admission under this division, the pupil shall be admitted to school in accordance with sections 3109.51 to 3109.80, 3313.64, or 3313.65 of the Revised Code no later than upon expiration of the suspension or expulsion period, as applicable.

(2) Notwithstanding sections 3109.51 to 3109.80, 3313.64, and 3313.65 of the Revised Code, any school district, after offering an opportunity for a hearing, may temporarily deny admittance to any pupil if the pupil has been expelled or otherwise removed for disciplinary purposes from a public school in another state and the period of expulsion or removal has not expired. If a pupil is temporarily denied admission under this division, the pupil shall be admitted to school in accordance with sections 3109.51 to 3109.80, 3313.64, or 3313.65 of the Revised Code no later than the earlier of the following:

(a) Upon expiration of the expulsion or removal period imposed by the out-of-state school;

(b) Upon expiration of a period established by the district, beginning with the date of expulsion or removal from the out-of-state school, that is no greater than the period of expulsion that the pupil would have received under the policy adopted by the district under section 3313.661 of the Revised Code had the offense that gave rise to the expulsion or removal by the out-of-state school been committed while the pupil was enrolled in the district.

(K) As used in this section:

(1) "Permanently exclude" and "permanent exclusion" have the same meanings as in section 3313.662 of the Revised Code.

(2) "In-school suspension" means the pupil will serve all of the suspension in a school setting.

Effective Date: 07-20-2004; 2007 HB119 09-29-2007



Section 3313.661 - Policy regarding suspension, expulsion, removal, and permanent exclusion.

(A) The board of education of each city, exempted village, and local school district shall adopt a policy regarding suspension, expulsion, removal, and permanent exclusion that specifies the types of misconduct for which a pupil may be suspended, expelled, or removed. The types of misconduct may include misconduct by a pupil that occurs off of property owned or controlled by the district but that is connected to activities or incidents that have occurred on property owned or controlled by that district and misconduct by a pupil that, regardless of where it occurs, is directed at a district official or employee, or the property of such official or employee. The policy shall specify the reasons for which the superintendent of the district may reduce the expulsion requirement in division (B)(2) of section 3313.66 of the Revised Code. If a board of education adopts a resolution pursuant to division (B)(3) of section 3313.66 of the Revised Code, the policy shall define the term "knife" or "firearm," as applicable, for purposes of expulsion under that resolution and shall specify any reasons for which the superintendent of the district may reduce any required expulsion period on a case-by-case basis. If a board of education adopts a resolution pursuant to division (B)(4) or (5) of section 3313.66 of the Revised Code, the policy shall specify any reasons for which the superintendent of the district may reduce any required expulsion period on a case-by-case basis. The policy also shall set forth the acts listed in section 3313.662 of the Revised Code for which a pupil may be permanently excluded. The policy adopted under this division shall specify the date and manner by which a pupil or a pupil's parent, guardian, or custodian may notify the board of the pupil's, parent's, guardian's, or custodian's intent to appeal an expulsion or suspension to the board or its designee pursuant to division (E) of section 3313.66 of the Revised Code. In the case of any expulsion, the policy shall not specify a date that is less than fourteen days after the date of the notice provided to the pupil or the pupil's parent, guardian, or custodian under division (D) of that section. A copy of the policy shall be posted in a central location in the school and made available to pupils upon request. No pupil shall be suspended, expelled, or removed except in accordance with the policy adopted by the board of education of the school district in which the pupil attends school, and no pupil shall be permanently excluded except in accordance with sections 3301.121 and 3313.662 of the Revised Code.

(B) A board of education may establish a program and adopt guidelines under which a superintendent may require a pupil to perform community service in conjunction with a suspension or expulsion imposed under section 3313.66 of the Revised Code or in place of a suspension or expulsion imposed under section 3313.66 of the Revised Code except for an expulsion imposed pursuant to division (B)(2) of that section. If a board adopts guidelines under this division, they shall permit, except with regard to an expulsion pursuant to division (B)(2) of section 3313.66 of the Revised Code, a superintendent to impose a community service requirement beyond the end of the school year in lieu of applying the suspension or expulsion into the following school year. Any guidelines adopted shall be included in the policy adopted under this section.

(C) The written policy of each board of education that is adopted pursuant to section 3313.20 of the Revised Code shall be posted in a central location in each school that is subject to the policy and shall be made available to pupils upon request.

(D) Any policy, program, or guideline adopted by a board of education under this section with regard to suspensions or expulsions pursuant to division (A) or (B) of section 3313.66 of the Revised Code shall apply to any student, whether or not the student is enrolled in the district, attending or otherwise participating in any curricular program provided in a school operated by the board or provided on any other property owned or controlled by the board.

(E) As used in this section, "permanently exclude" and "permanent exclusion" have the same meanings as in section 3313.662 of the Revised Code.

Effective Date: 03-12-2001; 2007 HB119 09-29-2007



Section 3313.662 - Adjudication order permanently excluding pupil from public schools.

(A) The superintendent of public instruction, pursuant to this section and the adjudication procedures of section 3301.121 of the Revised Code, may issue an adjudication order that permanently excludes a pupil from attending any of the public schools of this state if the pupil is convicted of, or adjudicated a delinquent child for, committing, when the pupil was sixteen years of age or older, an act that would be a criminal offense if committed by an adult and if the act is any of the following:

(1) A violation of section 2923.122 of the Revised Code;

(2) A violation of section 2923.12 of the Revised Code, of a substantially similar municipal ordinance, or of section 2925.03 of the Revised Code that was committed on property owned or controlled by, or at an activity held under the auspices of, a board of education of a city, local, exempted village, or joint vocational school district;

(3) A violation of section 2925.11 of the Revised Code, other than a violation of that section that would be a minor drug possession offense, that was committed on property owned or controlled by, or at an activity held under the auspices of, the board of education of a city, local, exempted village, or joint vocational school district;

(4) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2907.02, or 2907.05 or of former section 2907.12 of the Revised Code that was committed on property owned or controlled by, or at an activity held under the auspices of, a board of education of a city, local, exempted village, or joint vocational school district, if the victim at the time of the commission of the act was an employee of that board of education;

(5) Complicity in any violation described in division (A)(1), (2), (3), or (4) of this section that was alleged to have been committed in the manner described in division (A)(1), (2), (3), or (4) of this section, regardless of whether the act of complicity was committed on property owned or controlled by, or at an activity held under the auspices of, a board of education of a city, local, exempted village, or joint vocational school district.

(B) A pupil may be suspended or expelled in accordance with section 3313.66 of the Revised Code prior to being permanently excluded from public school attendance under this section and section 3301.121 of the Revised Code.

(C)

(1) If the superintendent of a city, local, exempted village, or joint vocational school district in which a pupil attends school obtains or receives proof that the pupil has been convicted of committing when the pupil was sixteen years of age or older a violation listed in division (A) of this section or adjudicated a delinquent child for the commission when the pupil was sixteen years of age or older of a violation listed in division (A) of this section, the superintendent may issue to the board of education of the school district a request that the pupil be permanently excluded from public school attendance, if both of the following apply:

(a) After obtaining or receiving proof of the conviction or adjudication, the superintendent or the superintendent's designee determines that the pupil's continued attendance in school may endanger the health and safety of other pupils or school employees and gives the pupil and the pupil's parent, guardian, or custodian written notice that the superintendent intends to recommend to the board of education that the board adopt a resolution requesting the superintendent of public instruction to permanently exclude the pupil from public school attendance.

(b) The superintendent or the superintendent's designee forwards to the board of education the superintendent's written recommendation that includes the determinations the superintendent or designee made pursuant to division (C)(1)(a) of this section and a copy of the proof the superintendent received showing that the pupil has been convicted of or adjudicated a delinquent child for a violation listed in division (A) of this section that was committed when the pupil was sixteen years of age or older.

(2) Within fourteen days after receipt of a recommendation from the superintendent pursuant to division (C)(1)(b) of this section that a pupil be permanently excluded from public school attendance, the board of education of a city, local, exempted village, or joint vocational school district, after review and consideration of all of the following available information, may adopt a resolution requesting the superintendent of public instruction to permanently exclude the pupil who is the subject of the recommendation from public school attendance:

(a) The academic record of the pupil and a record of any extracurricular activities in which the pupil previously was involved;

(b) The disciplinary record of the pupil and any available records of the pupil's prior behavioral problems other than the behavioral problems contained in the disciplinary record;

(c) The social history of the pupil;

(d) The pupil's response to the imposition of prior discipline and sanctions imposed for behavioral problems;

(e) Evidence regarding the seriousness of and any aggravating factors related to the offense that is the basis of the resolution seeking permanent exclusion;

(f) Any mitigating circumstances surrounding the offense that gave rise to the request for permanent exclusion;

(g) Evidence regarding the probable danger posed to the health and safety of other pupils or of school employees by the continued presence of the pupil in a public school setting;

(h) Evidence regarding the probable disruption of the teaching of any school district's graded course of study by the continued presence of the pupil in a public school setting;

(i) Evidence regarding the availability of alternative sanctions of a less serious nature than permanent exclusion that would enable the pupil to remain in a public school setting without posing a significant danger to the health and safety of other pupils or of school employees and without posing a threat of the disruption of the teaching of any district's graded course of study.

(3) If the board does not adopt a resolution requesting the superintendent of public instruction to permanently exclude the pupil, it immediately shall send written notice of that fact to the superintendent who sought the resolution, to the pupil who was the subject of the proposed resolution, and to that pupil's parent, guardian, or custodian.

(D)

(1) Upon adoption of a resolution under division (C) of this section, the board of education immediately shall forward to the superintendent of public instruction the written resolution, proof of the conviction or adjudication that is the basis of the resolution, a copy of the pupil's entire school record, and any other relevant information and shall forward a copy of the resolution to the pupil who is the subject of the recommendation and to that pupil's parent, guardian, or custodian.

(2) The board of education that adopted and forwarded the resolution requesting the permanent exclusion of the pupil to the superintendent of public instruction promptly shall designate a representative of the school district to present the case for permanent exclusion to the superintendent or the referee appointed by the superintendent. The representative of the school district may be an attorney admitted to the practice of law in this state. At the adjudication hearing held pursuant to section 3301.121 of the Revised Code, the representative of the school district shall present evidence in support of the requested permanent exclusion.

(3) Upon receipt of a board of education's resolution requesting the permanent exclusion of a pupil from public school attendance, the superintendent of public instruction, in accordance with the adjudication procedures of section 3301.121 of the Revised Code, promptly shall issue an adjudication order that either permanently excludes the pupil from attending any of the public schools of this state or that rejects the resolution of the board of education.

(E) Notwithstanding any provision of section 3313.64 of the Revised Code or an order of any court of this state that otherwise requires the admission of the pupil to a school, no school official in a city, local, exempted village, or joint vocational school district knowingly shall admit to any school in the school district a pupil who has been permanently excluded from public school attendance by the superintendent of public instruction.

(F)

(1)

(a) Upon determining that the school attendance of a pupil who has been permanently excluded from public school attendance no longer will endanger the health and safety of other students or school employees, the superintendent of any city, local, exempted village, or joint vocational school district in which the pupil desires to attend school may issue to the board of education of the school district a recommendation, including the reasons for the recommendation, that the permanent exclusion of a pupil be revoked and the pupil be allowed to return to the public schools of the state. If any violation which in whole or in part gave rise to the permanent exclusion of any pupil involved the pupil's bringing a firearm to a school operated by the board of education of a school district or onto any other property owned or operated by such a board, no superintendent shall recommend under this division an effective date for the revocation of the pupil's permanent exclusion that is less than one year after the date on which the last such firearm incident occurred. However, on a case-by-case basis, a superintendent may recommend an earlier effective date for such a revocation for any of the reasons for which the superintendent may reduce the one-year expulsion requirement in division (B)(2) of section 3313.66 of the Revised Code.

(b) Upon receipt of the recommendation of the superintendent that a permanent exclusion of a pupil be revoked, the board of education of a city, local, exempted village, or joint vocational school district may adopt a resolution by a majority vote of its members requesting the superintendent of public instruction to revoke the permanent exclusion of the pupil. Upon adoption of the resolution, the board of education shall forward a copy of the resolution, the reasons for the resolution, and any other relevant information to the superintendent of public instruction.

(c) Upon receipt of a resolution of a board of education requesting the revocation of a permanent exclusion of a pupil, the superintendent of public instruction, in accordance with the adjudication procedures of Chapter 119. of the Revised Code, shall issue an adjudication order that revokes the permanent exclusion of the pupil from public school attendance or that rejects the resolution of the board of education.

(2)

(a) A pupil who has been permanently excluded pursuant to this section and section 3301.121 of the Revised Code may request the superintendent of any city, local, exempted village, or joint vocational school district in which the pupil desires to attend school to admit the pupil on a probationary basis for a period not to exceed ninety school days. Upon receiving the request, the superintendent may enter into discussions with the pupil and with the pupil's parent, guardian, or custodian or a person designated by the pupil's parent, guardian, or custodian to develop a probationary admission plan designed to assist the pupil's probationary admission to the school. The plan may include a treatment program, a behavioral modification program, or any other program reasonably designed to meet the educational needs of the child and the disciplinary requirements of the school. If any violation which in whole or in part gave rise to the permanent exclusion of the pupil involved the pupil's bringing a firearm to a school operated by the board of education of any school district or onto any other property owned or operated by such a board, no plan developed under this division for the pupil shall include an effective date for the probationary admission of the pupil that is less than one year after the date on which the last such firearm incident occurred except that on a case-by-case basis, a plan may include an earlier effective date for such an admission for any of the reasons for which the superintendent of the district may reduce the one-year expulsion requirement in division (B)(2) of section 3313.66 of the Revised Code.

(b) If the superintendent of a school district, a pupil, and the pupil's parent, guardian, or custodian or a person designated by the pupil's parent, guardian, or custodian agree upon a probationary admission plan prepared pursuant to division (F)(2)(a) of this section, the superintendent of the school district shall issue to the board of education of the school district a recommendation that the pupil be allowed to attend school within the school district under probationary admission, the reasons for the recommendation, and a copy of the agreed upon probationary admission plan. Within fourteen days after the board of education receives the recommendation, reasons, and plan, the board may adopt the recommendation by a majority vote of its members. If the board adopts the recommendation, the pupil may attend school under probationary admission within that school district for a period not to exceed ninety days or any additional probationary period permitted under divisions (F)(2)(d) and (e) of this section in accordance with the probationary admission plan prepared pursuant to division (F)(2)(a) of this section.

(c) If a pupil who is permitted to attend school under probationary admission pursuant to division (F)(2)(b) of this section fails to comply with the probationary admission plan prepared pursuant to division (F)(2)(a) of this section, the superintendent of the school district immediately may remove the pupil from the school and issue to the board of education of the school district a recommendation that the probationary admission be revoked. Within five days after the board of education receives the recommendation, the board may adopt the recommendation to revoke the pupil's probationary admission by a majority vote of its members. If a majority of the board does not adopt the recommendation to revoke the pupil's probationary admission, the pupil shall continue to attend school in compliance with the pupil's probationary admission plan.

(d) If a pupil who is permitted to attend school under probationary admission pursuant to division (F)(2)(b) of this section complies with the probationary admission plan prepared pursuant to division (F)(2)(a) of this section, the pupil or the pupil's parent, guardian, or custodian, at any time before the expiration of the ninety-day probationary admission period, may request the superintendent of the school district to extend the terms and period of the pupil's probationary admission for a period not to exceed ninety days or to issue a recommendation pursuant to division (F)(1) of this section that the pupil's permanent exclusion be revoked and the pupil be allowed to return to the public schools of this state.

(e) If a pupil is granted an extension of the pupil's probationary admission pursuant to division (F)(2)(d) of this section, the pupil or the pupil's parent, guardian, or custodian, in the manner described in that division, may request, and the superintendent and board, in the manner described in that division, may recommend and grant, subsequent probationary admission periods not to exceed ninety days each. If a pupil who is permitted to attend school under an extension of a probationary admission plan complies with the probationary admission plan prepared pursuant to the extension, the pupil or the pupil's parent, guardian, or custodian may request a revocation of the pupil's permanent exclusion in the manner described in division (F)(2)(d) of this section.

(f) Any extension of a probationary admission requested by a pupil or a pupil's parent, guardian, or custodian pursuant to divisions (F)(2)(d) or (e) of this section shall be subject to the adoption and approval of a probationary admission plan in the manner described in divisions (F)(2)(a) and (b) of this section and may be terminated as provided in division (F)(2)(c) of this section.

(g) If the pupil has complied with any probationary admission plan and the superintendent issues a recommendation that seeks revocation of the pupil's permanent exclusion pursuant to division (F)(1) of this section, the pupil's compliance with any probationary admission plan may be considered along with other relevant factors in any determination or adjudication conducted pursuant to division (F)(1) of this section.

(G)

(1) Except as provided in division (G)(2) of this section, any information regarding the permanent exclusion of a pupil shall be included in the pupil's official records and shall be included in any records sent to any school district that requests the pupil's records.

(2) When a pupil who has been permanently excluded from public school attendance reaches the age of twenty-two or when the permanent exclusion of a pupil has been revoked, all school districts that maintain records regarding the pupil's permanent exclusion shall remove all references to the exclusion from the pupil's file and shall destroy them. A pupil who has reached the age of twenty-two or whose permanent exclusion has been revoked may send a written notice to the superintendent of any school district maintaining records of the pupil's permanent exclusion requesting the superintendent to ensure that the records are removed from the pupil's file and destroyed. Upon receipt of the request and a determination that the pupil is twenty-two years of age or older or that the pupil's permanent exclusion has been revoked, the superintendent shall ensure that the records are removed from the pupil's file and destroyed.

(H)

(1) This section does not apply to any of the following:

(a) An institution that is a residential facility, that receives and cares for children, that is maintained by the department of youth services, and that operates a school chartered by the state board of education under section 3301.16 of the Revised Code;

(b) Any on-premises school operated by an out-of-home care entity, other than a school district, that is chartered by the state board of education under section 3301.16 of the Revised Code;

(c) Any school operated in connection with an out-of-home care entity or a nonresidential youth treatment program that enters into a contract or agreement with a school district for the provision of educational services in a setting other than a setting that is a building or structure owned or controlled by the board of education of the school district during normal school hours.

(2) This section does not prohibit any person who has been permanently excluded pursuant to this section and section 3301.121 of the Revised Code from seeking a certificate of high school equivalence. A person who has been permanently excluded may be permitted to participate in a course of study in preparation for the tests of general educational development, except that the person shall not participate during normal school hours in that course of study in any building or structure owned or controlled by the board of education of a school district.

(3) This section does not relieve any school district from any requirement under section 2151.362 or 3313.64 of the Revised Code to pay for the cost of educating any child who has been permanently excluded pursuant to this section and section 3301.121 of the Revised Code.

(I) As used in this section:

(1) "Permanently exclude" means to forever prohibit an individual from attending any public school in this state that is operated by a city, local, exempted village, or joint vocational school district.

(2) "Permanent exclusion" means the prohibition of a pupil forever from attending any public school in this state that is operated by a city, local, exempted village, or joint vocational school district.

(3) "Out-of-home care" has the same meaning as in section 2151.011 of the Revised Code.

(4) "Certificate of high school equivalence" has the same meaning as in section 4109.06 of the Revised Code.

(5) "Nonresidential youth treatment program" means a program designed to provide services to persons under the age of eighteen in a setting that does not regularly provide long-term overnight care, including settlement houses, diversion and prevention programs, run-away centers, and alternative education programs.

(6) "Firearm" has the same meaning as provided pursuant to the "Gun-Free Schools Act of 1994," 108 Stat. 270, 20 U.S.C. 8001(a)(2).

(7) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 09-03-1996; 09-16-2004; 07-11-2006



Section 3313.663 - Parental education or training program.

(A) The board of education of a city, exempted village, local, joint vocational, or cooperative education school district may adopt a policy requiring the parent or guardian of any student who is suspended or expelled by the district under section 3313.66 of the Revised Code to attend a parental education or training program provided by the district.

(B) The board of education of a city, exempted village, local, joint vocational, or cooperative education school district may adopt a policy requiring the parent or guardian of any student of the district who is truant or habitually absent from school to attend a parental education or training program provided by the district. The policy shall specify what constitutes truancy and habitual absence for purposes of the policy.

(C) If a board of education adopts a policy under this section, the board shall post the policy in a central location in each school building of the district and make it available to students and their parents or guardians upon request.

Effective Date: 10-29-1996



Section 3313.664 - Policy prohibiting student from participating in extracurricular activities.

The board of education of a city, exempted village, local, joint vocational, or cooperative education school district may adopt a policy authorizing the district superintendent, other district administrative personnel, or personnel employed by the district to direct, supervise, or coach a pupil activity program as provided in the policy to prohibit a student from participating in any particular or all extracurricular activities of the district or a school of the district for a period of time as provided in the policy. If a board of education adopts a policy under this section, the board shall post the policy in a central location in each school building of the district and make it available to students upon request.

Effective Date: 08-06-1999



Section 3313.665 - Conditions for adopting dress code or school uniform policy.

In order to promote a safe and healthy school setting and enhance the educational environment, a code of conduct or discipline policy adopted by a board of education may include a reasonable dress code, or may establish a school uniform to be worn by the students attending one or more district schools. Any such dress code or uniform policy shall be included in the code of conduct or discipline policy only if all of the following conditions are met:

(A) Any specific uniform selected for a school shall be determined by the district board after affording ample opportunity for principal, staff, and parents to offer suggestions and comments.

(B) No specific uniform shall be required in any school until the parents of the students in the school have been given six months notice.

(C) No specific uniform shall be required in any school unless the board includes in the policy adopted under this section a procedure to assist parents of economically disadvantaged students to obtain uniforms. This procedure may include using school district funds or funds from other sources to provide this assistance.

(D) Any policy requiring uniforms shall provide exceptions for students participating in a nationally recognized youth organization that establishes its own uniforms, on those days that such organization has a scheduled function.

Effective Date: 10-29-1996



Section 3313.666 - District policy prohibiting harassment, intimidation, or bullying required.

(A) As used in this section :

(1) "Electronic act" means an act committed through the use of a cellular telephone, computer, pager, personal communication device, or other electronic communication device.

(2) "Harassment, intimidation, or bullying" means either of the following:

(a) Any intentional written, verbal, electronic, or physical act that a student has exhibited toward another particular student more than once and the behavior both:

(i) Causes mental or physical harm to the other student;

(ii) Is sufficiently severe, persistent, or pervasive that it creates an intimidating, threatening, or abusive educational environment for the other student.

(b) Violence within a dating relationship.

(B) The board of education of each city, local, exempted village, and joint vocational school district shall establish a policy prohibiting harassment, intimidation, or bullying. The policy shall be developed in consultation with parents, school employees, school volunteers, students, and community members. The policy shall include the following:

(1) A statement prohibiting harassment, intimidation, or bullying of any student on school property, on a school bus, or at school-sponsored events and expressly providing for the possibility of suspension of a student found responsible for harassment, intimidation, or bullying by an electronic act;

(2) A definition of harassment, intimidation, or bullying that includes the definition in division (A) of this section;

(3) A procedure for reporting prohibited incidents;

(4) A requirement that school personnel report prohibited incidents of which they are aware to the school principal or other administrator designated by the principal;

(5) A requirement that the custodial parent or guardian of any student involved in a prohibited incident be notified and, to the extent permitted by section 3319.321 of the Revised Code and the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g, as amended, have access to any written reports pertaining to the prohibited incident;

(6) A procedure for documenting any prohibited incident that is reported;

(7) A procedure for responding to and investigating any reported incident;

(8) A strategy for protecting a victim or other person from new or additional harassment, intimidation, or bullying, and from retaliation following a report, including a means by which a person may report an incident anonymously;

(9) A disciplinary procedure for any student guilty of harassment, intimidation, or bullying, which shall not infringe on any student's rights under the first amendment to the Constitution of the United States;

(10) A statement prohibiting students from deliberately making false reports of harassment, intimidation, or bullying and a disciplinary procedure for any student responsible for deliberately making a false report of that nature;

(11) A requirement that the district administration semiannually provide the president of the district board a written summary of all reported incidents and post the summary on its web site, if the district has a web site, to the extent permitted by section 3319.321 of the Revised Code and the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232g, as amended.

(C) Each board's policy shall appear in any student handbooks, and in any of the publications that set forth the comprehensive rules, procedures, and standards of conduct for schools and students in the district. The policy and an explanation of the seriousness of bullying by electronic means shall be made available to students in the district and to their custodial parents or guardians. Information regarding the policy shall be incorporated into employee training materials.

(D)

(1) To the extent that state or federal funds are appropriated for this purpose, each board shall require that all students enrolled in the district annually be provided with age-appropriate instruction, as determined by the board, on the board's policy, including a written or verbal discussion of the consequences for violations of the policy.

(2) Each board shall require that once each school year a written statement describing the policy and the consequences for violations of the policy be sent to each student's custodial parent or guardian. The statement may be sent with regular student report cards or may be delivered electronically.

(E) A school district employee, student, or volunteer shall be individually immune from liability in a civil action for damages arising from reporting an incident in accordance with a policy adopted pursuant to this section if that person reports an incident of harassment, intimidation, or bullying promptly in good faith and in compliance with the procedures as specified in the policy.

(F) Except as provided in division (E) of this section, nothing in this section prohibits a victim from seeking redress under any other provision of the Revised Code or common law that may apply.

(G) This section does not create a new cause of action or a substantive legal right for any person.

(H) Each board shall update the policy adopted under this section to include violence within a dating relationship and harassment, intimidation, or bullying by electronic means.

Amended by 129th General AssemblyFile No.74,HB 116, §1, eff. 11/4/2012.

Amended by 128th General AssemblyFile No.16,HB 19, §1, eff. 3/29/2010.

Effective Date: 03-30-2007



Section 3313.667 - District bullying prevention initiatives.

(A) Any school district may form bullying prevention task forces, programs, and other initiatives involving volunteers, parents, law enforcement, and community members.

(B) To the extent that state or federal funds are appropriated for these purposes, each school district shall

provide training, workshops, or courses on the district's harassment, intimidation, or bullying policy adopted pursuant to section 3313.666 of the Revised Code to school employees and volunteers who have direct contact with students and are not subject to section 3319.073 of the Revised Code. Time spent by school employees in the training, workshops, or courses shall apply towards any state- or district-mandated continuing education requirements.

(C) This section does not create a new cause of action or a substantive legal right for any person.

Amended by 129th General AssemblyFile No.74,HB 116, §1, eff. 11/4/2012.

Effective Date: 03-30-2007



Section 3313.67 - Immunization of pupils - immunization record - annual summary.

(A)

(1) Except as provided in division (A)(2) of this section, the board of education of each city, exempted village, or local school district may make and enforce such rules to secure the immunization of, and to prevent the spread of communicable diseases among the pupils attending or eligible to attend the schools of the district, as in its opinion the safety and interest of the public require.

(2) A board of education shall not adopt rules under division (A)(1) of this section that are inconsistent with divisions (B) and (C) of section 3313.671 of the Revised Code.

(B) Boards of health, legislative authorities of municipal corporations, and boards of township trustees, on application of the board of education of the district, at the public expense, without delay, shall provide the means of immunization to pupils who are not so provided by their parents or guardians.

(C) The board of education shall keep an immunization record for each pupil, available in writing to the pupil's parent or guardian upon request, which shall include:

(1) Immunizations against the diseases mentioned in division (A) of section 3313.671 of the Revised Code;

(2) Any tuberculin tests given pursuant to section 3313.71 of the Revised Code;

(3) Any other immunizations required by the board pursuant to division (A) of this section.

(D) Annually by the fifteenth day of October, the board shall report a summary, by school, of the immunization records of all initial entry pupils in the district to the director of health, on forms prescribed by the director.

Effective Date: 07-07-1978; 05-06-2005



Section 3313.671 - Proof of required immunizations - exceptions.

(A)

(1) Except as otherwise provided in division (B) of this section, no pupil, at the time of initial entry or at the beginning of each school year, to an elementary or high school for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code, shall be permitted to remain in school for more than fourteen days unless the pupil presents written evidence satisfactory to the person in charge of admission, that the pupil has been immunized by a method of immunization approved by the department of health pursuant to section 3701.13 of the Revised Code against mumps, poliomyelitis, diphtheria, pertussis, tetanus, rubeola, and rubella or is in the process of being immunized.

(2) Except as provided in division (B) of this section, no pupil who begins kindergarten at an elementary school subject to the state board of education's minimum standards shall be permitted to remain in school for more than fourteen days unless the pupil presents written evidence satisfactory to the person in charge of admission that the pupil has been immunized by a department of health-approved method of immunization or is in the process of being immunized against both of the following:

(a) During or after the school year beginning in 1999, hepatitis B;

(b) During or after the school year beginning in 2006, chicken pox.

(3) As used in divisions (A)(1) and (2) of this section, "in the process of being immunized" means the pupil has been immunized against mumps, rubeola , rubella, and chicken pox, and if the pupil has not been immunized against poliomyelitis, diphtheria, pertussis, tetanus, and hepatitis B, the pupil has received at least the first dose of the immunization sequence, and presents written evidence to the pupil's building principal or chief administrative officer of each subsequent dose required to obtain immunization at the intervals prescribed by the director of health. Any student previously admitted under the "in process of being immunized" provision and who has not complied with the immunization intervals prescribed by the director of health shall be excluded from school on the fifteenth day of the following school year. Any student so excluded shall be readmitted upon showing evidence to the student's building principal or chief administrative officer of progress on the director of health's interval schedule.

(B)

(1) A pupil who has had natural rubeola, and presents a signed statement from the pupil's parent, guardian, or physician to that effect, is not required to be immunized against rubeola.

(2) A pupil who has had natural mumps, and presents a signed statement from the pupil's parent, guardian, or physician to that effect, is not required to be immunized against mumps.

(3) A pupil who has had natural chicken pox, and presents a signed statement from the pupil's parent, guardian, or physician to that effect, is not required to be immunized against chicken pox.

(4) A pupil who presents a written statement of the pupil's parent or guardian in which the parent or guardian declines to have the pupil immunized for reasons of conscience, including religious convictions, is not required to be immunized.

(5) A child whose physician certifies in writing that such immunization against any disease is medically contraindicated is not required to be immunized against that disease.

(C) As used in this division, "chicken pox epidemic" means the occurrence of cases of chicken pox in numbers greater than expected in the school's population or for a particular period of time. Notwithstanding division (B) of this section, a school may deny admission to a pupil otherwise exempted from the chicken pox immunization requirement if the director of the state department of health notifies the school's principal or chief administrative officer that a chicken pox epidemic exists in the school's population. The denial of admission shall cease when the director notifies the principal or officer that the epidemic no longer exists. The board of education or governing body of each school subject to this section shall adopt a policy that prescribes methods whereby the academic standing of a pupil who is denied admission during a chicken pox epidemic may be preserved.

(D) Boards of health, legislative authorities of municipal corporations, and boards of township trustees on application of the board of education of the district or proper authority of any school affected by this section, shall provide at the public expense, without delay, the means of immunization against mumps, poliomyelitis, rubeola, rubella, diphtheria, pertussis, tetanus, and hepatitis B to pupils who are not so provided by their parents or guardians.

Effective Date: 09-30-1998; 05-06-2005



Section 3313.672 - Presenting school records, custody order if applicable and certification of birth by new pupil.

(A)

(1) At the time of initial entry to a public or nonpublic school, a pupil shall present to the person in charge of admission any records given the pupil by the public or nonpublic elementary or secondary school the pupil most recently attended; a certified copy of an order or decree, or modification of such an order or decree allocating parental rights and responsibilities for the care of a child and designating a residential parent and legal custodian of the child, as provided in division (B) of this section, if that type of order or decree has been issued; a copy of a power of attorney or caretaker authorization affidavit, if either has been executed with respect to the child pursuant to sections 3109.51 to 3109.80 of the Revised Code; and a certification of birth issued pursuant to Chapter 3705. of the Revised Code, a comparable certificate or certification issued pursuant to the statutes of another state, territory, possession, or nation, or a document in lieu of a certificate or certification as described in divisions (A)(1)(a) to (e) of this section. Any of the following shall be accepted in lieu of a certificate or certification of birth by the person in charge of admission:

(a) A passport or attested transcript of a passport filed with a registrar of passports at a point of entry of the United States showing the date and place of birth of the child;

(b) An attested transcript of the certificate of birth;

(c) An attested transcript of the certificate of baptism or other religious record showing the date and place of birth of the child;

(d) An attested transcript of a hospital record showing the date and place of birth of the child;

(e) A birth affidavit.

(2) If a pupil requesting admission to a school of the school district in which the pupil is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code has been discharged or released from the custody of the department of youth services under section 5139.51 of the Revised Code just prior to requesting admission to the school, no school official shall admit that pupil until the records described in divisions (D)(4)(a) to (d) of section 2152.18 of the Revised Code have been received by the superintendent of the school district.

(3) Except as otherwise provided in division (A)(2) of this section, within twenty-four hours of the entry into the school of a pupil described in division (A)(1) of this section, a school official shall request the pupil's official records from the public or nonpublic elementary or secondary school the pupil most recently attended. If the public or nonpublic school the pupil claims to have most recently attended indicates that it has no record of the pupil's attendance or the records are not received within fourteen days of the date of request, or if the pupil does not present a certification of birth described in division (A)(1) of this section, a comparable certificate or certification from another state, territory, possession, or nation, or another document specified in divisions (A)(1)(a) to (e) of this section, the principal or chief administrative officer of the school shall notify the law enforcement agency having jurisdiction in the area where the pupil resides of this fact and of the possibility that the pupil may be a missing child, as defined in section 2901.30 of the Revised Code.

(B)

(1) Whenever an order or decree allocating parental rights and responsibilities for the care of a child and designating a residential parent and legal custodian of the child, including a temporary order, is issued resulting from an action of divorce, alimony, annulment, or dissolution of marriage, and the order or decree pertains to a child who is a pupil in a public or nonpublic school, the residential parent of the child shall notify the school of those allocations and designations by providing the person in charge of admission at the pupil's school with a certified copy of the order or decree that made the allocation and designation. Whenever there is a modification of any order or decree allocating parental rights and responsibilities for the care of a child and designating a residential parent and legal custodian of the child that has been submitted to a school, the residential parent shall provide the person in charge of admission at the pupil's school with a certified copy of the order or decree that makes the modification.

(2) Whenever a power of attorney is executed under sections 3109.51 to 3109.62 of the Revised Code that pertains to a child who is a pupil in a public or nonpublic school, the attorney in fact shall notify the school of the power of attorney by providing the person in charge of admission with a copy of the power of attorney. Whenever a caretaker authorization affidavit is executed under sections 3109.64 to 3109.73 of the Revised Code that pertains to a child who is in a public or nonpublic school, the grandparent who executed the affidavit shall notify the school of the affidavit by providing the person in charge of admission with a copy of the affidavit.

(C) If, at the time of a pupil's initial entry to a public or nonpublic school, the pupil is under the care of a shelter for victims of domestic violence, as defined in section 3113.33 of the Revised Code, the pupil or the pupil's parent shall notify the school of that fact. Upon being so informed, the school shall inform the elementary or secondary school from which it requests the pupil's records of that fact.

(D) Whenever a public or nonpublic school is notified by a law enforcement agency pursuant to division (D) of section 2901.30 of the Revised Code that a missing child report has been filed regarding a pupil who is currently or was previously enrolled in the school, the person in charge of admission at the school shall mark that pupil's records in such a manner that whenever a copy of or information regarding the records is requested, any school official responding to the request is alerted to the fact that the records are those of a missing child. Upon any request for a copy of or information regarding a pupil's records that have been so marked, the person in charge of admission immediately shall report the request to the law enforcement agency that notified the school that the pupil is a missing child. When forwarding a copy of or information from the pupil's records in response to a request, the person in charge of admission shall do so in such a way that the receiving district or school would be unable to discern that the pupil's records are marked pursuant to this division but shall retain the mark in the pupil's records until notified that the pupil is no longer a missing child. Upon notification by a law enforcement agency that a pupil is no longer a missing child, the person in charge of admission shall remove the mark from the pupil's records in such a way that if the records were forwarded to another district or school, the receiving district or school would be unable to discern that the records were ever marked.

Effective Date: 07-20-2004; 09-16-2004; 2008 HB181 09-12-2008



Section 3313.673 - Screening of beginning pupils for special learning needs.

(A) Except as provided in division (B) of this section, prior to the first day of November of the school year in which a pupil is enrolled for the first time in either kindergarten or first grade, the pupil shall be screened for hearing, vision, speech and communications, and health or medical problems and for any developmental disorders. If the results of any screening reveal the possibility of special learning needs, the board of education of the school district shall conduct further assessment in accordance with Chapter 3323. of the Revised Code. The board may provide any of the elements of the screening program itself, contract with any person or governmental entity to provide any such elements, or request the parent to obtain any such elements from a provider selected by the parent. If the board conducts hearing and vision screening itself or contracts for hearing and vision screening, such screening shall be conducted pursuant to sections 3313.50, 3313.69, and 3313.73 of the Revised Code.

(B) Prior to the first day of August of the school year in which a pupil is required to be screened under this section, the board shall provide parents with information about the district's screening program. If the board chooses to request parents to obtain any screening services, it shall provide lists of providers to parents together with information about such screening services available in the community to parents who cannot afford them. Any parent requested to obtain any screening services under this division may sign a written statement to the effect that he does not wish to have his child receive such screening.

Effective Date: 04-26-1990



Section 3313.674 - Body mass index and weight screening.

(A) Except as provided in division (D) of this section, the board of education of each city, exempted village, or local school district and the governing authority of each chartered nonpublic school may require each student enrolled in kindergarten, third grade, fifth grade, and ninth grade to undergo a screening for body mass index and weight status category .

(B) The board or governing authority may provide any screenings authorized by this section itself, contract with another entity for provision of the screenings, or request the parent or guardian of each student subject to the screening to obtain the screening from a provider selected by the parent or guardian and to submit the results to the board or governing authority. If the board or governing authority provides the screenings itself or contracts with another entity for provision of the screenings, the board or governing authority shall protect student privacy by ensuring that each student is screened alone and not in the presence of other students or staff.

(C) Each school year, each board or governing authority electing to require the screening shall provide the parent or guardian of each student subject to the screening with information about the screening program. If the board or governing authority requests parents and guardians to obtain a screening from a provider of their choosing, the board or governing authority shall provide them with a list of providers and information about screening services available in the community to parents and guardians who cannot afford a private provider.

(D) If the parent or guardian of a student subject to the screening signs and submits to the board or governing authority a written statement indicating that the parent or guardian does not wish to have the student undergo the screening, the board or governing authority shall not require the student to be screened.

(E) The board or governing authority shall notify the parent or guardian of each student screened under this section of any health risks associated with the student's results and shall provide the parent or guardian with information about appropriately addressing the risks. For this purpose, the department of health, in consultation with the department of education and the healthy choices for healthy children council established under section 3301.92 of the Revised Code, shall develop a list of documents, pamphlets, or other resources that may be distributed to parents and guardians under this division.

(F) The board or governing authority shall maintain the confidentiality of each student's individual screening results at all times. No board or governing authority shall report a student's individual screening results to any person other than the student's parent or guardian.

(G) In a manner prescribed by rule of the director of health, each board or governing authority electing to require the screening shall report aggregated body mass index and weight status category data collected under this section, and any other demographic data required by the director, to the department of health. In the case of a school district, data shall be aggregated for the district as a whole and not for individual schools within the district, unless the district operates only one school. In the case of a chartered nonpublic school, data shall be aggregated for the school as a whole. The department annually may publish the data reported under this division, aggregated by county. For each county in which a district, community school, STEM school, or chartered nonpublic school has elected not to require the screening for a school year for which data is published, the department shall note that the data for the county in which the district or school is located is incomplete. The department may share data reported under this division with other governmental entities for the purpose of monitoring population health, making reports, or public health promotional activities.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011. As the Governor expressed his intent to maintain the body mass index evalutation program in his veto messages pertaining to HB 153, and given the subsequent amendment of this section by 129th General AssemblyFile No.128,SB 316, §101.01, the publisher has not implemented the repeal of this section.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.



Section 3313.68 - Employment of physicians, dentists and nurses - delegation of duties and powers to board of health.

The board of education of each city, exempted village, or local school district may appoint one or more school physicians and one or more school dentists. Two or more school districts may unite and employ one such physician and at least one such dentist whose duties shall be such as are prescribed by law. Said school physician shall hold a license to practice medicine in Ohio, and each school dentist shall be licensed to practice in this state. School physicians and dentists may be discharged at any time by the board of education. School physicians and dentists shall serve one year and until their successors are appointed and shall receive such compensation as the board of education determines. The board of education may also employ registered nurses, as defined by section 4723.01 and licensed as school nurses under section 3319.22 of the Revised Code, to aid in such inspection in such ways as are prescribed by it, and to aid in the conduct and coordination of the school health service program. The school dentists shall make such examinations and diagnoses and render such remedial or corrective treatment for the school children as is prescribed by the board of education; provided that all such remedial or corrective treatment shall be limited to the children whose parents cannot otherwise provide for same, and then only with the written consent of the parents or guardians of such children. School dentists may also conduct such oral hygiene educational work as is authorized by the board of education. The board of education may delegate the duties and powers provided for in this section to the board of health or officer performing the functions of a board of health within the school district, if such board or officer is willing to assume the same. Boards of education shall co-operate with boards of health in the prevention and control of epidemics.

Effective Date: 04-10-2001



Section 3313.69 - Hearing and visual tests of school children - exemptions.

The board of education or board of health providing a system of medical and dental inspection of school children, as authorized by section 3313.68 of the Revised Code, shall include in such inspection tests to determine the existence of hearing and visual defects in school children. The methods of making such tests and the testing devices to be used shall be such as are approved by the department of health. Any child shall be exempted from a dental inspection if he has been examined for dental defects by a regularly licensed dentist, from a hearing test if he has been examined by a regularly licensed physician, and from a visual test if he has been examined by a regularly licensed physician or optometrist upon presentation to the school authorities of a certificate to the effect that he has been so examined during the twelve months immediately preceding the date of such inspections.

Effective Date: 10-01-1953



Section 3313.70 - Member of board cannot be school physician, dentist, or nurse.

No member of the board of education in any district shall be eligible to the appointment of school physician, school dentist, or school nurse during the period for which the member is elected or appointed.

Effective Date: 11-12-1997



Section 3313.71 - Examinations and diagnoses by school physician.

School physicians may make examinations, which shall include tests to determine the existence of hearing defects, and diagnoses of all children referred to them. They may make such examination of teachers and other school employees and inspection of school buildings as in their opinion the protection of health of the pupils, teachers, and other school employees requires.

Boards of education shall require and provide, in accordance with section 3313.67 of the Revised Code, such tests and examinations for tuberculosis of pupils in selected grades and of school employees as may be required by the director of health .

Boards may require annual tuberculin tests of any grades. All pupils with positive reactions to the test shall have chest x-rays and all positive reactions and x-ray findings shall be reported promptly to the county record bureau of tuberculosis cases provided for in section 339.74 of the Revised Code. Boards shall waive the required test where a pupil presents a written statement from the pupil's family physician certifying that such test has been given and that such pupil is free from tuberculosis in a communicable stage, or that such test is inadvisable for medical reasons, or from the pupil's parent or guardian objecting to such test because of religious convictions.

Whenever a pupil, teacher, or other school employee is found to be ill or suffering from tuberculosis in a communicable stage or other communicable disease, the school physician shall promptly send such pupil, teacher, or other school employee home, with a statement, in the case of a pupil, to the pupil's parents or guardian, briefly setting forth the discovered facts, and advising that the family physician be consulted. School physicians shall keep accurate card-index records of all examinations, and said records, that they may be uniform throughout the state, shall be according to the form prescribed by the state board of education, and the reports shall be made according to the method of said form. If the parent or guardian of any pupil or any teacher or other school employee, after notice from the board of education, furnishes within two weeks thereafter the written certificate of any reputable physician that the pupil, teacher, or other school employee has been examined, in such cases the service of the school physician shall be dispensed with, and such certificate shall be furnished by such parent or guardian, as required by the board of education. Such individual records shall not be open to the public and shall be solely for the use of the boards of education and boards of health officer. If any teacher or other school employee is found to have tuberculosis in a communicable stage or other communicable disease, the teacher's or employee's employment shall be discontinued or suspended upon such terms as to salary as the board deems just until the school physician has certified to a recovery from such disease. The methods of making the tuberculin tests and chest x-rays required by this section shall be such as are approved by the director of health.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-10-2000



Section 3313.711 - Applicable to which schools.

Section 3313.71 of the Revised Code applies to all elementary and high schools for which the state board of education sets minimum standards pursuant to section 3301.07 of the Revised Code.

Effective Date: 08-13-1969



Section 3313.712 - Emergency medical authorization.

As used in this section, "parent" means parent as defined in section 3321.01 of the Revised Code.

(A) Annually the board of education of each city, exempted village, local, and joint vocational school district shall, before the first day of October, provide to the parent of every pupil enrolled in schools under the board's jurisdiction, an emergency medical authorization form that is an identical copy of the form contained in division (B) of this section. Thereafter, the board shall, within thirty days after the entry of any pupil into a public school in this state for the first time, provide his parent, either as part of any registration form which is in use in the district, or as a separate form, an identical copy of the form contained in division (B) of this section. When the form is returned to the school with Part I or Part II completed, the school shall keep the form on file, and shall send the form to any school of a city, exempted village, local, or joint vocational school district to which the pupil is transferred. Upon request of his parent, authorities of the school in which the pupil is enrolled may permit the parent to make changes in a previously filed form, or to file a new form. If a parent does not wish to give such written permission, he shall indicate in the proper place on the form the procedure he wishes school authorities to follow in the event of a medical emergency involving his child. Even if a parent gives written consent for emergency medical treatment, when a pupil becomes ill or is injured and requires emergency medical treatment while under school authority, or while engaged in an extra-curricular activity authorized by the appropriate school authorities, the authorities of his school shall make reasonable attempts to contact the parent before treatment is given. The school shall present the pupil's emergency medical authorization form or copy thereof to the hospital or practitioner rendering treatment. Nothing in this section shall be construed to impose liability on any school official or school employee who, in good faith, attempts to comply with this section.

(B) The emergency medical authorization form provided for in division (A) of this section is as follows: EMERGENCY MEDICAL AUTHORIZATION School . . . . . . . . . . . . . . . . . Student Name . . . . . . . . . . . . . . . . . Address . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . Telephone . . . . . . . . . . . . . . . . . . . Purpose - To enable parents and guardians to authorize the provision of emergency treatment for children who become ill or injured while under school authority, when parents or guardians cannot be reached. Residential Parent or Guardian Mother's Name . . . . . . . . . . . . Daytime Phone . . . . . . . . . . . . Father's Name . . . . . . . . . . . . Daytime Phone . . . . . . . . . . . . Other's Name . . . . . . . . . . . . Daytime Phone . . . . . . . . . . . . Name of Relative or Childcare Provider

. . . . . . . . . . . . . . . . . . . Relationship . . . . . . . . . . . . Address . . . . . . . . . . . . . . . Phone . . . . . . . . . . . . . . . . PART I OR II MUST BE COMPLETED PART I - TO GRANT CONSENT I hereby give consent for the following medical care providers and local hospital to be called: Doctor . . . . . . . . . . Phone . . . . . . . . . . . . Dentist . . . . . . . . . . Phone . . . . . . . . . . . . Medical specialist . . . . . . . . . . Phone . . . . . . . . . . . . Local Hospital . . . . . . . . . . Emergency Room Phone . . . . . . . . . . . . In the event reasonable attempts to contact me have been unsuccessful, I hereby give my consent for (1) the administration of any treatment deemed necessary by above-named doctor, or, in the event the designated preferred practitioner is not available, by another licensed physician or dentist; and (2) the transfer of the child to any hospital reasonably accessible. This authorization does not cover major surgery unless the medical opinions of two other licensed physicians or dentists, concurring in the necessity for such surgery, are obtained prior to the performance of such surgery. Facts concerning the child's medical history including allergies, medications being taken, and any physical impairments to which a physician should be alerted:

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Date . . . . . . . . . . . . . . . . . Signature of Parent/Guardian

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Address. . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . PART II - REFUSAL TO CONSENT I do NOT give my consent for emergency medical treatment of my child. In the event of illness or injury requiring emergency treatment, I wish the school authorities to take the following action:

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Date. . . . . . . . . . . . . . .. . Signature of Parent/Guardian

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Address . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

Effective Date: 06-30-1992



Section 3313.713 - Policy for employees to administer drugs prescribed by physicians to students.

(A) As used in this section:

(1) "Drug" means a drug, as defined in section 4729.01 of the Revised Code, that is to be administered pursuant to the instructions of the prescriber, whether or not required by law to be sold only upon a prescription.

(2) "Federal law" means the "Individuals with Disabilities Education Act of 1997," 111 Stat. 37, 20 U.S.C. 1400, as amended.

(3) "Prescriber" has the same meaning as in section 4729.01 of the Revised Code.

(B) The board of education of each city, local, exempted village, and joint vocational school district shall, not later than one hundred twenty days after September 20, 1984, adopt a policy on the authority of its employees, when acting in situations other than those governed by sections 2305.23, 2305.231, and 3313.712 of the Revised Code, to administer drugs prescribed to students enrolled in the schools of the district. The policy shall provide either that:

(1) Except as otherwise required by federal law, no person employed by the board shall, in the course of such employment, administer any drug prescribed to any student enrolled in the schools of the district.

(2) Designated persons employed by the board are authorized to administer to a student a drug prescribed for the student. Effective July 1, 2011, only employees of the board who are licensed health professionals, or who have completed a drug administration training program conducted by a licensed health professional and considered appropriate by the board, may administer to a student a drug prescribed for the student. Except as otherwise provided by federal law, the board's policy may provide that certain drugs or types of drugs shall not be administered or that no employee shall use certain procedures, such as injection, to administer a drug to a student.

(C) No drug prescribed for a student shall be administered pursuant to federal law or a policy adopted under division (B) of this section until the following occur:

(1) The board, or a person designated by the board, receives a written request, signed by the parent, guardian, or other person having care or charge of the student, that the drug be administered to the student.

(2) The board, or a person designated by the board, receives a statement, signed by the prescriber, that includes all of the following information:

(a) The name and address of the student;

(b) The school and class in which the student is enrolled;

(c) The name of the drug and the dosage to be administered;

(d) The times or intervals at which each dosage of the drug is to be administered;

(e) The date the administration of the drug is to begin;

(f) The date the administration of the drug is to cease;

(g) Any severe adverse reactions that should be reported to the prescriber and one or more phone numbers at which the prescriber can be reached in an emergency;

(h) Special instructions for administration of the drug, including sterile conditions and storage.

(3) The parent, guardian, or other person having care or charge of the student agrees to submit a revised statement signed by the prescriber to the board or a person designated by the board if any of the information provided by the prescriber pursuant to division (C)(2) of this section changes.

(4) The person authorized by the board to administer the drug receives a copy of the statement required by division (C)(2) or (3) of this section.

(5) The drug is received by the person authorized to administer the drug to the student for whom the drug is prescribed in the container in which it was dispensed by the prescriber or a licensed pharmacist.

(6) Any other procedures required by the board are followed.

(D) If a drug is administered to a student, the board of education shall acquire and retain copies of the written requests required by division (C)(1) and the statements required by divisions (C)(2) and (3) of this section and shall ensure that by the next school day following the receipt of any such statement a copy is given to the person authorized to administer drugs to the student for whom the statement has been received. The board, or a person designated by the board, shall establish a location in each school building for the storage of drugs to be administered under this section and federal law. All such drugs shall be stored in that location in a locked storage place, except that drugs that require refrigeration may be kept in a refrigerator in a place not commonly used by students.

(E) No person who has been authorized by a board of education to administer a drug and has a copy of the most recent statement required by division (C)(2) or (3) of this section given to the person in accordance with division (D) of this section prior to administering the drug is liable in civil damages for administering or failing to administer the drug, unless such person acts in a manner that constitutes gross negligence or wanton or reckless misconduct.

(F) A board of education may designate a person or persons to perform any function or functions in connection with a drug policy adopted under this section either by name or by position, training, qualifications, or similar distinguishing factors.

(G) A policy adopted by a board of education pursuant to this section may be changed, modified, or revised by action of the board.

(H) Nothing in this section shall be construed to require a person employed by a board of education to administer a drug to a student unless the board's policy adopted in compliance with this section establishes such a requirement. A board shall not require an employee to administer a drug to a student if the employee objects, on the basis of religious convictions, to administering the drug.

Nothing in this section affects the application of section 2305.23, 2305.231, or 3313.712 of the Revised Code to the administration of emergency care or treatment to a student.

Nothing in this section affects the ability of a public or nonpublic school to participate in a school-based fluoride mouth rinse program established by the director of health pursuant to section 3701.136 of the Revised Code. Nothing in this section affects the ability of a person who is employed by, or who volunteers for, a school that participates in such a program to administer fluoride mouth rinse to a student in accordance with section 3701.136 of the Revised Code and any rules adopted by the director under that section.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004



Section 3313.714 - Healthcheck program for recipients of medical assistance.

(A) As used in this section:

(1) "Board of education" means the board of education of a city, local, exempted village, or joint vocational school district.

(2) "Healthcheck" means the early and periodic screening, diagnosis, and treatment program, a component of the medical assistance program established under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 302, as amended, and Chapter 5111. of the Revised Code.

(3) "Pupil" means a person under age twenty-two enrolled in the schools of a city, local, exempted village, or joint vocational school district.

(4) "Parent" means either parent with the following exceptions:

(a) If one parent has custody by court order, "parent" means the parent with custody.

(b) If neither parent has legal custody, "parent" means the person or government entity with legal custody.

(c) The child's legal guardian or a person who has accepted responsibility for the health, safety, and welfare of the child.

(B) At the request of the department of job and family services, a board of education shall establish and conduct a healthcheck program for pupils enrolled in the schools of the district who are recipients of medical assistance under Chapter 5111. of the Revised Code. At the request of a board of education, the department may authorize the board to establish a healthcheck program. A board that establishes a healthcheck program shall enter into a medical assistance provider agreement with the department. A healthcheck program established by a board of education shall be conducted in accordance with rules adopted by the director of job and family services under division (F) of this section. The healthcheck program shall include all of the following components:

(1) A comprehensive health and development history;

(2) A comprehensive physical examination;

(3) A developmental assessment;

(4) A nutritional assessment;

(5) A vision assessment;

(6) A hearing assessment;

(7) An immunization assessment;

(8) Lead screening and laboratory tests ordered by a doctor of medicine or osteopathic medicine as part of one of the other components;

(9) Such other assessment as may be required by the department of job and family services in accordance with the requirements of the healthcheck program. All services included in a board of education's healthcheck program that the board provided under sections 3313.67, 3313.673, 3313.68, 3313.69, and 3313.71 of the Revised Code during the 1990-1991 school year shall continue to be provided to medical assistance recipients by the board pursuant to those sections. The services shall be considered part of the healthcheck program for recipients of medical assistance, and the board shall be eligible for reimbursement from the state department in accordance with this division for providing the services. The department shall reimburse boards of education for healthcheck program services provided under this division at the rates paid under the medical assistance program to physicians, dentists, nurses, and other providers of healthcheck services.

(C) Each board of education that conducts a healthcheck program shall determine for each pupil enrolled in the schools of the district whether the pupil is a medical assistance recipient. The department of job and family services and county departments of human services shall assist the board in making these determinations. Except as necessary to carry out the purposes of this section, all information received by a board under this division shall be confidential. Before the first day of October of each year, each board that conducts a healthcheck program shall send the parent of each pupil who is under age eighteen and a recipient of medical assistance notice that the pupil will be examined under the district's healthcheck program unless the parent notifies the board that the parent denies consent for the examination. The notice shall include a form to be used by the parent to indicate that the parent denies consent. The denial shall be effective only if the form is signed by the parent and returned to the board or the school in which the pupil is enrolled. If the parent does not return a signed form indicating denial of consent within two weeks after the date the notice is sent, the school district and the department of job and family services shall deem the parent to have consented to examination of the parent's child under the healthcheck program. In the case of a pupil age eighteen or older, the notice shall be given to the pupil, and the school district and the department of job and family services shall deem the pupil to have consented to examination unless the pupil returns the signed form indicating the pupil's denial of consent.

(D)

(1) As used in this division:

(a) "Nonfederal share" means the portion of expenditures for services that is required under the medical assistance program to be paid for with state or local government funds.

(b) "Federal financial participation" means the portion of expenditures for services that is reimbursed under the medical assistance program with federal funds.

(2) At the request of a board of education, the state department may enter into an agreement with board under which the board provides medical services to a recipient of medical assistance that are reimbursable under the medical assistance program but not under the healthcheck program. The agreement may be for a term specified in the agreement and renewable by mutual consent of the board and the department, or may continue in force as long as agreeable to the board and the department. The board shall use state or local funds of the district to pay the nonfederal share of expenditures for services provided under this division. Prior to entering into or renewing an agreement and at any other time requested by the department while the agreement is in force, the board shall certify to the department in accordance with the rules adopted under division (F) of this section that it will have sufficient state or local funds to pay the nonfederal share of expenditures under this division. If the board fails to make the certification, the department shall not enter into or renew the agreement. If an agreement has been entered into, it shall be void unless the board makes the certification not later than fifteen days after receiving notice from the department that the certification is due. The board shall report to the department, in accordance with the rules, the amount of state or local funds it spends to provide services under this division. The department shall reimburse the board the federal financial participation allowed for the board's expenditures for services under this division. The total of the nonfederal share spent by the board and the federal financial participation reimbursed by the department for a service rendered under this division shall be an amount agreed to by the board and the department, but shall not exceed the maximum reimbursable for that service under rules adopted by the director of job and family services under Chapter 5111. of the Revised Code. The rules adopted under division (F) of this section shall include procedures under which the department will recover from a board overpayments and subsequent federal audit disallowances of federal financial participation reimbursed by the department.

(E) A board of education shall provide services under division (D) of this section and under its healthcheck program as provided in division (E)(1), (2), or (3) of this section:

(1) By having the services performed by physicians, dentists, and nurses employed by the board;

(2) By contracting with physicians, dentists, nurses, and other providers of services who have medical assistance provider agreements with the department of job and family services;

(3) By having some of the services performed by persons described in division (E)(1) of this section and others performed by persons described in division (E)(2) of this section.

(F) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing healthcheck programs conducted under this section and services provided under division (D) of this section.

Effective Date: 07-01-2000



Section 3313.715 - District board may request identification numbers of students who are medicaid recipients.

The board of education of a school district may request from the director of developmental disabilities the appropriate identification numbers for all students residing in the district who are medical assistance recipients under Chapter 5111. of the Revised Code. The director shall furnish such numbers upon receipt of lists of student names furnished by the district board, in such form as the director may require.

The director of job and family services shall provide the director of developmental disabilities with the data necessary for compliance with this section.

Section 3319.321 of the Revised Code does not apply to the release of student names or other data to the director of developmental disabilities for the purposes of this section. Chapter 1347. of the Revised Code does not apply to information required to be kept by a school board or the departments of job and family services or developmental disabilities to the extent necessary to comply with this section and section 3313.714 of the Revised Code. However, any such information or data shall be used only for the specific legal purposes of such boards and departments and shall not be released to any unauthorized person.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 3313.716 - Possession and use metered dose inhaler or dry powder inhaler to alleviate asthmatic symptoms.

(A) Notwithstanding section 3313.713 of the Revised Code or any policy adopted under that section, a student of a school operated by a city, local, exempted village, or joint vocational school district or a student of a chartered nonpublic school may possess and use a metered dose inhaler or a dry powder inhaler to alleviate asthmatic symptoms, or before exercise to prevent the onset of asthmatic symptoms, if both of the following conditions are satisfied:

(1) The student has the written approval of the student's physician and, if the student is a minor, the written approval of the parent, guardian, or other person having care or charge of the student. The physician's written approval shall include at least all of the following information:

(a) The student's name and address;

(b) The names and dose of the medication contained in the inhaler;

(c) The date the administration of the medication is to begin;

(d) The date, if known, that the administration of the medication is to cease;

(e) Written instructions that outline procedures school personnel should follow in the event that the asthma medication does not produce the expected relief from the student's asthma attack;

(f) Any severe adverse reactions that may occur to the child using the inhaler and that should be reported to the physician;

(g) Any severe adverse reactions that may occur to another child, for whom the inhaler is not prescribed, should such a child receive a dose of the medication;

(h) At least one emergency telephone number for contacting the physician in an emergency;

(i) At least one emergency telephone number for contacting the parent, guardian, or other person having care or charge of the student in an emergency;

(j) Any other special instructions from the physician.

(2) The school principal and, if a school nurse is assigned to the student's school building, the school nurse has received copies of the written approvals required by division (A)(1) of this section. If these conditions are satisfied, the student may possess and use the inhaler at school or at any activity, event, or program sponsored by or in which the student's school is a participant.

(B)

(1) A school district, member of a school district board of education, or school district employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a district employee's prohibiting a student from using an inhaler because of the employee's good faith belief that the conditions of divisions (A)(1) and (2) of this section had not been satisfied. A school district, member of a school district board of education, or school district employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a district employee's permitting a student to use an inhaler because of the employee's good faith belief that the conditions of divisions (A)(1) and (2) of this section had been satisfied. Furthermore, when a school district is required by this section to permit a student to possess and use an inhaler because the conditions of divisions (A)(1) and (2) of this section have been satisfied, the school district, any member of the school district board of education, or any school district employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from the use of the inhaler by a student for whom it was not prescribed. This section does not eliminate, limit, or reduce any other immunity or defense that a school district, member of a school district board of education, or school district employee may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

(2) A chartered nonpublic school or any officer, director, or employee of the school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a school employee's prohibiting a student from using an inhaler because of the employee's good faith belief that the conditions of divisions (A)(1) and (2) of this section had not been satisfied. A chartered nonpublic school or any officer, director, or employee of the school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a school employee's permitting a student to use an inhaler because of the employee's good faith belief that the conditions of divisions (A)(1) and (2) of this section had been satisfied. Furthermore, when a chartered nonpublic school is required by this section to permit a student to possess and use an inhaler because the conditions of divisions (A)(1) and (2) of this section have been satisfied, the chartered nonpublic school or any officer, director, or employee of the school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from the use of the inhaler by a student for whom it was not prescribed.

Effective Date: 11-03-1999



Section 3313.717 - Placement of automatic external defibrillator in schools - staff training - qualified immunity.

(A) As used in this section, "automated external defibrillator" means a specialized defibrillator that is approved for use as a medical device by the United States food and drug administration for performing automated external defibrillation, as defined in section 2305.235 of the Revised Code.

(B) The board of education of each school district and the administrative authority of each chartered nonpublic school may require the placement of an automated external defibrillator in each school under the control of the board or authority. If a board or authority requires the placement of an automated external defibrillator as provided in this section, the board or authority also shall require that a sufficient number of the staff persons assigned to each school under the control of the board or authority successfully complete an appropriate training course in the use of an automated external defibrillator as described in section 3701.85 of the Revised Code.

(C) In regard to the use of an automated external defibrillator that is placed in a school as specified in this section, and except in the case of willful or wanton misconduct or when there is no good faith attempt to activate an emergency medical services system in accordance with section 3701.85 of the Revised Code, no person shall be held liable in civil damages for injury, death, or loss to person or property, or held criminally liable, for performing automated external defibrillation in good faith, regardless of whether the person has obtained appropriate training on how to perform automated external defibrillation or successfully completed a course in cardiopulmonary resuscitation.

Effective Date: 08-27-2004



Section 3313.718 - Possession and use of epinephrine autoinjector to treat anaphylaxis.

(A) As used in this section, "prescriber" has the same meaning as in section 4729.01 of the Revised Code.

(B) Notwithstanding section 3313.713 of the Revised Code or any policy adopted under that section, a student of a school operated by a city, local, exempted village, or joint vocational school district or a student of a chartered nonpublic school may possess and use an epinephrine autoinjector to treat anaphylaxis, if all of the following conditions are satisfied:

(1) The student has the written approval of the prescriber of the autoinjector and, if the student is a minor, the written approval of the parent, guardian, or other person having care or charge of the student. The prescriber's written approval shall include at least all of the following information:

(a) The student's name and address;

(b) The names and dose of the medication contained in the autoinjector;

(c) The date the administration of the medication is to begin;

(d) The date, if known, that the administration of the medication is to cease;

(e) Acknowledgment that the prescriber has determined that the student is capable of possessing and using the autoinjector appropriately and has provided the student with training in the proper use of the autoinjector;

(f) Circumstances in which the autoinjector should be used;

(g) Written instructions that outline procedures school employees should follow in the event that the student is unable to administer the anaphylaxis medication or the medication does not produce the expected relief from the student's anaphylaxis;

(h) Any severe adverse reactions that may occur to the child using the autoinjector that should be reported to the prescriber;

(i) Any severe adverse reactions that may occur to another child, for whom the autoinjector is not prescribed, should such a child receive a dose of the medication;

(j) At least one emergency telephone number for contacting the prescriber in an emergency;

(k) At least one emergency telephone number for contacting the parent, guardian, or other person having care or charge of the student in an emergency;

(l) Any other special instructions from the prescriber.

(2) The school principal and, if a school nurse is assigned to the student's school building, the school nurse has received copies of the written approvals required by division (B)(1) of this section.

(3) The school principal or, if a school nurse is assigned to the student's school building, the school nurse has received a backup dose of the anaphylaxis medication from the parent, guardian, or other person having care or charge of the student or, if the student is not a minor, from the student. If these conditions are satisfied, the student may possess and use the autoinjector at school or at any activity, event, or program sponsored by or in which the student's school is a participant.

(C) Whenever a student uses an autoinjector at school or at any activity, event, or program sponsored by or in which the student's school is a participant or whenever a school employee administers anaphylaxis medication to a student at such times, a school employee shall immediately request assistance from an emergency medical service provider.

(D)

(1) A school district, member of a school district board of education, or school district employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a district employee's prohibiting a student from using an autoinjector because of the employee's good faith belief that the conditions of division (B) of this section had not been satisfied. A school district, member of a school district board of education, or school district employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a district employee's permitting a student to use an autoinjector because of the employee's good faith belief that the conditions of division (B) of this section had been satisfied. Furthermore, when a school district is required by this section to permit a student to possess and use an autoinjector because the conditions of division (B) of this section have been satisfied, the school district, any member of the school district board of education, or any school district employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from the use of the autoinjector by a student for whom it was not prescribed. This section does not eliminate, limit, or reduce any other immunity or defense that a school district, member of a school district board of education, or school district employee may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

(2) A chartered nonpublic school or any officer, director, or employee of the school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a school employee's prohibiting a student from using an autoinjector because of the employee's good faith belief that the conditions of division (B) of this section had not been satisfied. A chartered nonpublic school or any officer, director, or employee of the school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from a school employee's permitting a student to use an autoinjector because of the employee's good faith belief that the conditions of division (B) of this section had been satisfied. Furthermore, when a chartered nonpublic school is required by this section to permit a student to possess and use an autoinjector because the conditions of division (B) of this section have been satisfied, the chartered nonpublic school or any officer, director, or employee of the school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from the use of the autoinjector by a student for whom it was not prescribed.

Effective Date: 03-23-2007



Section 3313.719 - Food allergy protection policy.

The board of education of each city, local, exempted village, and joint vocational school district and the governing authority of each chartered nonpublic school shall establish a written policy with respect to protecting students with peanut or other food allergies. The policy shall be developed in consultation with parents, school nurses and other school employees, school volunteers, students, and community members.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3313.72 - Contract with health district for services of physician, dentist, or nurse.

The board of education of a city, exempted village, or local school district may enter into a contract with a health district for the purpose of providing the services of a school physician, dentist, or nurse.

Effective Date: 10-01-1953



Section 3313.73 - Board of health to make examination - report - recommendations to parents.

If the board of education of a city, exempted village, or local school district has not employed a school physician, the board of health shall conduct the health examination of all school children in the health district and shall report the findings of such examination and make such recommendations to the parents or guardians as are deemed necessary for the correction of such defects as need correction. This section does not require any school child to receive a medical examination or receive medical treatment whose parent or guardian objects thereto.

Effective Date: 10-01-1953



Section 3313.74 - Certain institutions and establishments not permitted near schools.

No person shall establish any institution to house or care for persons suffering from a communicable disease, as defined by the director of health, within two thousand feet of any public, private, or parochial school operating under the standards set by the school laws or school land used for recreational purposes in connection with school activities. This section does not apply to members of an established household suffering from such ailments.

Effective Date: 10-31-1977



Section 3313.75 - Use of schoolhouses generally.

(A) The board of education of a city, exempted village, or local school district may authorize the opening of schoolhouses for any lawful purposes.

(B) In accordance with this section and section 3313.77 of the Revised Code, a district board may rent or lease facilities under its control to any public or nonpublic institution of higher education for the institution's use in providing evening and summer classes.

(C) This section does not authorize a board to rent or lease a schoolhouse when such rental or lease interferes with the public schools in such district, or for any purpose other than is authorized by law.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 3313.751 - Prohibition against tobacco possession or use.

(A) As used in this section:

(1) "School district" means a city, local, exempted village, or joint vocational school district.

(2) "Smoke" means to burn any substance containing tobacco, including a lighted cigarette, cigar, or pipe, or to burn a clove cigarette.

(3) "Use tobacco" means to chew or maintain any substance containing tobacco, including smokeless tobacco, in the mouth to derive the effects of tobacco.

(B) No pupil shall smoke or use tobacco or possess any substance containing tobacco in any area under the control of a school district or an educational service center or at any activity supervised by any school operated by a school district or an educational service center.

(C) The board of education of each school district and the governing board of each educational service center shall adopt a policy providing for the enforcement of division (B) of this section and establishing disciplinary measures for a violation of division (B) of this section.

Effective Date: 09-29-1995



Section 3313.752 - Posting of warning concerning anabolic steroids to be posted in locker rooms.

As used in this section, "anabolic steroid" has the same meaning as in section 3719.41 of the Revised Code. The board of education of each city, local, exempted village, and joint vocational school district shall require the following warning to be conspicuously posted in the locker rooms of each of the district's school buildings that includes any grade higher than sixth grade:

"Warning: Improper use of anabolic steroids may cause serious or fatal health problems, such as heart disease, stroke, cancer, growth deformities, infertility, personality changes, severe acne, and baldness. Possession, sale, or use of anabolic steroids without a valid prescription is a crime punishable by a fine and imprisonment."

Effective Date: 05-21-1991



Section 3313.753 - Prohibition against students carrying electronic communications devices.

(A) As used in this section:

(1) "Electronic communications device" means any device that is powered by batteries or electricity and that is capable of receiving, transmitting, or receiving and transmitting communications between two or more persons or a communication from or to a person.

(2) "Pocket pager" means any device that can be carried by a person, that is capable of receiving a radio signal or other telecommunications signal, and that emits a signal upon receipt of a radio or other telecommunications signal.

(3) "School" means any school that is operated by a board of education of a city, local, exempted village, or joint vocational school district.

(4) "School building" means any building in which any of the instruction, extracurricular activities, or training provided by a school is conducted.

(5) "School grounds or premises" means either of the following:

(a) The parcel of real property on which any school building is situated;

(b) Any other parcel of real property that is owned or leased by a board of education and on which some of the instruction, extracurricular activities, or training of the school is conducted.

(B) The board of education of any city, exempted village, local, joint vocational, or cooperative education school district may adopt a policy prohibiting pupils from carrying a pocket pager or other electronic communications device in any school building or on any school grounds or premises of the district. The policy may provide for exceptions to this prohibition as specified in the policy. The policy shall specify any disciplinary measures that will be taken for violation of this prohibition. If a board of education adopts a policy under this section, the board shall post the policy in a central location in each school building and make it available to pupils and parents upon request.

Effective Date: 10-29-1996



Section 3313.76 - Schoolhouses available for educational and recreational purposes.

Upon application of any responsible organization, or of a group of at least seven citizens, all school grounds and schoolhouses, as well as all other buildings under the supervision and control of the state, or buildings maintained by taxation under the laws of this state, shall be available for use as social centers for the entertainment and education of the people, including the adult and youthful population, and for the discussion of all topics tending to the development of personal character and of civic welfare, and for religious exercises. Such occupation should not seriously infringe upon the original and necessary uses of such properties. The public officials in charge of such buildings shall prescribe such rules and regulations for their occupancy and use as will secure a fair, reasonable, and impartial use of the same.

Effective Date: 10-01-1953



Section 3313.77 - Use of schoolhouses and grounds for public meetings and entertainments.

The board of education of any city, exempted village, or local school district shall, upon request and the payment of a reasonable fee, subject to such regulation as is adopted by such board, permit the use of any schoolhouse and rooms therein and the grounds and other property under its control, when not in actual use for school purposes, for any of the following purposes:

(A) Giving instructions in any branch of education, learning, or the arts;

(B) Holding educational, religious, civic, social, or recreational meetings and entertainments, and for such other purposes as promote the welfare of the community; provided such meetings and entertainments shall be nonexclusive and open to the general public;

(C) Public library purposes, as a station for a public library, or as reading rooms;

(D) Polling places, for holding elections and for the registration of voters, or for holding grange or similar meetings. Within sixty days after the effective date of this section, the board of education of each school district shall adopt a policy for the use of school facilities by the public, including a list of all fees to be paid for the use of such facilities and the costs used to determine such fees. Once adopted, the policy shall remain in effect until formally amended by the board. A copy of the policy shall be made available to any resident of the district upon request.

Effective Date: 08-29-1975



Section 3313.78 - Political meetings in schoolhouses and on grounds - liability for damage.

Upon application of a committee representing any candidate for public office or any regularly organized or recognized political party, the board of education having control of any school grounds mentioned in section 3313.76 of the Revised Code, shall permit the same to be used as a place wherein to hold meetings of electors for the discussion of public questions and issues. No such meeting shall be held during regular school hours. No charge shall be made for such use, but the candidate or committee so holding a meeting shall be responsible for any damage done or expense incurred by reason thereof.

Effective Date: 10-01-1953



Section 3313.79 - Responsibility for damage - payment of actual expenses.

Any organization or group of citizens permitted to use the properties specified in section 3313.76 of the Revised Code shall be responsible for any damage done them over and above the ordinary wear, and shall, if required, pay the actual expenses incurred for janitor service, light, and heat.

Effective Date: 10-01-1953



Section 3313.80 - Display of the national flag.

All boards of education, all proprietors or principals of private schools, and all authorities in control of parochial schools or other educational institutions shall display the United States flag, not less than five feet in length, over, near, or within all schoolhouses under their control, during each day such schools are in session. No person, having control of any schoolhouse or other educational institution either as an individual or in connection with any person, shall neglect or refuse to carry out this section. Each day of such refusal or neglect constitutes a separate offense.

Effective Date: 10-01-1953



Section 3313.801 - Display of national and Ohio mottoes.

(A) Except as provided in division (B) of this section, if a copy of the official motto of the United States of America "In God We Trust" or the official motto of Ohio "With God, All Things Are Possible" is donated to any school district, or if money is donated to the district specifically for the purpose of purchasing such material, the board of education of the school district shall accept the donation and display the motto in an appropriate manner in a classroom, auditorium, or cafeteria of a school building in the district, provided all of the following conditions are satisfied:

(1) The motto is printed on durable, poster-quality paper or displayed in a frame.

(2) The dimensions of the paper or frame are at least eight and one-half inches by eleven inches.

(3) The copy contains no words other than the motto and language identifying the motto as the motto of the United States of America or Ohio.

(4) The copy contains no images other than appropriate representations of the flag of the United States of America or Ohio.

(B) In lieu of complying with division (A) of this section, the board of education of any school district may adopt, by a majority vote of its membership, a resolution describing appropriate design requirements for copies of the official mottoes of the United States of America and Ohio that are different from the design requirements described in divisions (A)(1) to (4) of this section. If a copy of the official motto of the United States of America or Ohio that meets the design requirements described in the board's resolution is donated to the district, or if money is donated to the district specifically for the purpose of purchasing such material, the board shall accept the donation and display the motto in an appropriate manner in a classroom, auditorium, or cafeteria of a school building in the district.

Effective Date: 10-12-2006



Section 3313.81 - Management and control of food service operation - provision of meals to the elderly.

The board of education of any city, exempted village, or local school district may establish food service, provide facilities and equipment, and pay operating costs in the schools under its control for the preparation and serving of lunches, and other meals or refreshments to the pupils, employees of the board of education employed therein, and to other persons taking part in or patronizing any activity in connection with the schools. A board of education that operates such a food service may also provide meals at cost to residents of the school district who are sixty years of age or older or may contract with public or private nonprofit organizations providing services to the elderly to provide nutritious meals for persons who are sixty years of age or older. Restrictions or limitations upon the privileges or use of facilities by any pupil, employee, person taking part in or patronizing a school-related activity, or elderly person must be applied equally to all pupils, all employees, all persons taking part in or patronizing a school-related activity, or elderly persons, respectively, except that a board may expend school funds other than funds from federally reimbursed moneys or student payments to provide meals at no charge to senior citizens performing volunteer service in the district's schools in accordance with a volunteer program approved by the board. Such facilities shall be under the management and control of the board and the operation of such facilities for school food service purposes or to provide meals for the elderly shall not be for profit. In the operation of such facilities for school food service purposes there shall be established a food service fund in the treasurer's cash journal, which shall be separate from all other funds of the board. All receipts and disbursements in connection with the operation of food service for school food service purposes and the maintenance, improvement, and purchase of equipment for school food service purposes shall be paid directly into and disbursed from the food service fund which shall be kept in a legally designated depository of the board. Revenues for the operation, maintenance, improvement, and purchase of equipment shall be provided by the food service fund, appropriations transferred from the general fund, federal funds, and from other proper sources. Records of receipts and disbursements resulting from the provision of meals for the elderly shall be separately maintained, in accordance with section 3313.29 of the Revised Code. The enforcement of this section shall be under jurisdiction of the state board of education.

Effective Date: 07-01-1989



Section 3313.811 - Sale of uniform school supplies.

No board, the principal or teacher of any schoolroom, or class organization of any school district shall sell or offer for sale, or supervise the sale of uniform school supplies, foods, candies, or like supplies for profit on the school premises except when the profit derived from such sale is to be used for school purposes or for any activity in connection with the school on whose premises such uniform school supplies, foods, candies, or supplies are sold or offered for sale. No individual student or class of students, acting as an agent for any person or group of persons directly connected with the school shall sell or offer for sale for profit outside the school building, any such articles, except when the profit derived from such sale is to be used for school purposes or for any activity in connection with the school. Uniform school supplies are those adopted by the board for use in the schools of the district. The enforcement of this section shall be under the jurisdiction of the state board of education. The school district board of education shall provide revolving accounts for the purchase and sale of uniform school supplies either by appropriations from the general fund or accumulation from sales or receipts. Such accounts shall be kept separate from other transactions of the board.

Effective Date: 11-23-1977



Section 3313.812 - Food service to multiple districts or schools within districts.

A board of education may provide food service to one or more school districts on a contract basis. Two or more boards of education may establish a central kitchen on premises owned by one of the boards to provide food service to multiple schools within the districts. Boards of education may form cooperatives and establish revolving accounts for the purpose of purchasing food and supplies and equipment used in food service operations.

Effective Date: 11-23-1977



Section 3313.813 - Food programs - outdoor education centers.

(A) As used in this section:

(1) "Outdoor education center" means a public or nonprofit private entity that provides to pupils enrolled in any public or chartered nonpublic elementary or secondary school an outdoor educational curriculum that the school considers to be part of its educational program.

(2) "Outside-school-hours care center" has the meaning established in 7 C.F.R. 226.2.

(B) The state board of education shall establish standards for a school lunch program, school breakfast program, child and adult care food program, special food service program for children, summer food service program for children, special milk program for children, food service equipment assistance program, and commodity distribution program established under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, and the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1771, as amended. Any board of education of a school district, nonprofit private school, outdoor education center, child care institution, outside-school-hours care center, or summer camp desiring to participate in such a program or required to participate under this section shall, if eligible to participate under the "National School Lunch Act," as amended, or the "Child Nutrition Act of 1966," as amended, make application to the state board of education for assistance. The board shall administer the allocation and distribution of all state and federal funds for these programs.

(C) The state board of education shall require the board of education of each school district to establish and maintain a school breakfast, lunch, and summer food service program pursuant to the "National School Lunch Act" and the "Child Nutrition Act of 1966," as described in divisions (C)(1) to (4) of this section.

(1) The state board shall require the board of education in each school district to establish a breakfast program in every school where at least one-fifth of the pupils in the school are eligible under federal requirements for free breakfasts and to establish a lunch program in every school where at least one-fifth of the pupils are eligible for free lunches. The board of education required to establish a breakfast program under this division may make a charge in accordance with federal requirements for each reduced price breakfast or paid breakfast to cover the cost incurred in providing that meal.

(2) The state board shall require the board of education in each school district to establish a breakfast program in every school in which the parents of at least one-half of the children enrolled in the school have requested that the breakfast program be established. The board of education required to establish a program under this division may make a charge in accordance with federal requirements for each meal to cover all or part of the costs incurred in establishing such a program.

(3) The state board shall require the board of education in each school district to establish one of the following for summer intervention services described in division (D) of section 3301.0711 or provided under section 3313.608 of the Revised Code, and any other summer intervention program required by law:

(a) An extension of the school breakfast program pursuant to the "National School Lunch Act" and the "Child Nutrition Act of 1966";

(b) An extension of the school lunch program pursuant to those acts;

(c) A summer food service program pursuant to those acts.

(4)

(a) If the board of education of a school district determines that, for financial reasons, it cannot comply with division (C)(1) or (3) of this section, the district board may choose not to comply with either or both divisions, except as provided in division (C)(4)(b) of this section. The district board publicly shall communicate to the residents of the district, in the manner it determines appropriate, its decision not to comply.

(b) If a district board chooses not to comply with division (C)(1) of this section, the state board nevertheless shall require the district board to establish a breakfast program in every school where at least one-third of the pupils in the school are eligible under federal requirements for free breakfasts and to establish a lunch program in every school where at least one-third of the pupils are eligible for free lunches. The district board may make a charge in accordance with federal requirements for each reduced price breakfast or paid breakfast to cover the cost incurred in providing that meal.

(c) If a school district cannot for good cause comply with the requirements of division (C)(2) or (4)(b) of this section at the time the state board determines that a district is subject to these requirements, the state board shall grant a reasonable extension of time. Good cause for an extension of time shall include, but need not be limited to, economic impossibility of compliance with the requirements at the time the state board determines that a district is subject to them.

(D)

(1) The state board shall accept the application of any outdoor education center in the state making application for participation in a program pursuant to division (B) of this section.

(2) For purposes of participation in any program pursuant to this section, the board shall certify any outdoor education center making application as an educational unit that is part of the educational system of the state, if the center:

(a) Meets the definition of an outdoor education center;

(b) Provides its outdoor education curriculum to pupils on an overnight basis so that pupils are in residence at the center for more than twenty-four consecutive hours;

(c) Operates under public or nonprofit private ownership in a single building or complex of buildings.

(3) The board shall approve any outdoor education center certified under this division for participation in the program for which the center is making application on the same basis as any other applicant for that program.

(E) Any school district board of education or chartered nonpublic school that participates in a breakfast program pursuant to this section may offer breakfast to pupils in their classrooms during the school day.

(F) Notwithstanding anything in this section to the contrary, in each fiscal year in which the general assembly appropriates funds for purposes of this division, the board of education of each school district and each chartered nonpublic school that participates in a breakfast program pursuant to this section shall provide a breakfast free of charge to each pupil who is eligible under federal requirements for a reduced price breakfast.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.

Effective Date: 03-02-1998; 06-30-2006



Section 3313.814 - Standards governing types of foods and beverages sold on school premises.

(A) As used in this section and sections 3313.816 and 3313.817 of the Revised Code:

(1) "A la carte item" means an individually priced food or beverage item that is available for sale to students through any of the following:

(a) A school food service program;

(b) A vending machine located on school property;

(c) A store operated by the school, a student association, or other school-sponsored organization.

"A la carte item" does not include any food or beverage item available for sale in connection with a school-sponsored fundraiser held outside of the regular school day, any other school-sponsored event held outside of the regular school day, or an interscholastic athletic event. "A la carte item" also does not include any food or beverage item that is part of a reimbursable meal and that is available for sale as an individually priced item in a serving portion of the same size as in the reimbursable meal, regardless of whether the food or beverage item is included in the reimbursable meal served on a particular school day.

(2) "Added sweeteners" means any additives that enhance the sweetness of a beverage, including processed sugar. "Added sweeteners" do not include any natural sugars found in fruit juices that are a component of the beverage.

(3) "Extended school day" means the period before and after the regular school day during which students participate in school-sponsored extracurricular activities, latchkey programs as defined in section 3313.207 of the Revised Code, or other academic or enrichment programs.

(4) "Regular school day" means the period each school day between the designated arrival time for students and the end of the final instructional period.

(5) "Reimbursable meal" means a meal that is provided to students through a school breakfast or lunch program established under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, and the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1771, as amended, and that meets the criteria for reimbursement established by the United States department of agriculture.

(6) "School food service program" means a school food service program operated under section 3313.81 or 3313.813 of the Revised Code.

(B) Each school district board of education and each chartered nonpublic school governing authority shall adopt and enforce nutrition standards governing the types of food and beverages that may be sold on the premises of its schools, and specifying the time and place each type of food or beverage may be sold.

(1) In adopting the standards, the board or governing authority shall do all of the following:

(a) Consider the nutritional value of each food or beverage;

(b) Consult with a dietitian licensed under Chapter 4759. of the Revised Code, a dietetic technician registered by the commission on dietetic registration, or a school nutrition specialist certified or credentialed by the school nutrition association. The person with whom the board or governing authority consults may be an employee of the board or governing authority, a person contracted by the board or governing authority, or a volunteer, provided the person meets the requirements of this division.

(c) Consult the dietary guidelines for Americans jointly developed by the United States department of agriculture and the United States department of health and human services and, to the maximum extent possible, incorporate the guidelines into the standards.

(2) No food or beverage may be sold on any school premises except in accordance with the standards adopted by the board or governing authority.

(3) The standards shall comply with sections 3313.816 and 3313.817 of the Revised Code, but nothing in this section shall prohibit the standards from being more restrictive than otherwise required by those sections.

(C) The nutrition standards adopted under this section shall prohibit the placement of vending machines in any classroom where students are provided instruction, unless the classroom also is used to serve students meals. This division does not apply to vending machines that sell only milk, reimbursable meals, or food and beverage items that are part of a reimbursable meal and are available for sale as individually priced items in serving portions of the same size as in the reimbursable meal.

(D) Each board or governing authority shall designate staff to be responsible for ensuring that the school district or school meets the nutrition standards adopted under this section. The staff shall prepare an annual report regarding the district's or school's compliance with the standards and submit it to the department of education. The board or governing authority annually shall schedule a presentation on the report at one of its regular meetings. Each district or school shall make copies of the report available to the public upon request.

(E) The state board of education shall formulate and adopt guidelines, which boards of education and chartered nonpublic schools may follow in enforcing and implementing this section.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 7/1/2011.

Effective Date: 01-01-1979



Section 3313.815 - Employee trained in Heimlich maneuver to be present while students served food.

(A) Any school district or nonpublic school that operates a food service program pursuant to section 3313.81 or 3313.813 of the Revised Code shall require at least one employee who has received instruction in methods to prevent choking and has demonstrated an ability to perform the Heimlich maneuver to be present while students are being served food. The department of education shall establish guidelines for use by districts and schools in implementing this section.

(B) Any nonpublic school or employee of a nonpublic school is not liable in damages in a civil action for injury, death, or loss to person or property allegedly caused by an act or omission of the nonpublic school or an employee of the nonpublic school in connection with performance of the duties required under division (A) of this section unless such act or omission was with malicious purpose, in bad faith, or in a wanton or reckless manner.

(C) This section does not create a new cause of action or substantive legal right against any person.

Effective Date: 09-06-2002



Section 3313.816 - Sale of a la carte beverage items.

No public or chartered nonpublic school shall permit the sale of a la carte beverage items other than the following during the regular and extended school day:

(A) For a school in which the majority of grades offered are in the range from kindergarten to grade four:

(1) Water;

(2) Milk;

(3) Eight ounces or less of one hundred per cent fruit juice, or a one hundred per cent fruit juice and water blend with no added sweeteners, that contains not more than one hundred sixty calories per eight ounces.

(B) For a school in which the majority of grades offered are in the range from grade five to grade eight:

(1) Water;

(2) Milk;

(3) Ten ounces or less of one hundred per cent fruit juice, or a one hundred per cent fruit juice and water blend with no added sweeteners, that contains not more than one hundred sixty calories per eight ounces.

(C) For a school in which the majority of grades offered are in the range from grade nine to grade twelve:

(1) Water;

(2) Milk;

(3) Twelve ounces or less of one hundred per cent fruit juice, or a one hundred per cent fruit juice and water blend with no added sweeteners, that contains not more than one hundred sixty calories per eight ounces;

(4) Twelve ounces or less of any beverage that contains not more than sixty-six calories per eight ounces;

(5) Any size of a beverage that contains not more than ten calories per eight ounces, which may include caffeinated beverages and beverages with added sweeteners, carbonation, or artificial flavoring.

(D) Each public and chartered nonpublic school shall require at least fifty per cent of the a la carte beverage items, other than milk, available-for sale from each of the following sources during the regular and extended school day to be water or other beverages that contain not more than ten calories per eight ounces:

(1) A school food service program;

(2) A vending machine located on school property that does not sell only milk or reimbursable meals;

(3) A store operated by the school, a student association, or other school-sponsored organization.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 7/1/2011.



Section 3313.817 - A la carte foods; determination of nutritional value; software.

(A) When the department of education is able to obtain free of charge computer software for assessing the nutritional value of foods that does all of the following, the department shall make that software available free of charge to each public and chartered nonpublic school:

(1) Rates the healthiness of foods based on nutrient density;

(2) Assesses the amount of calories, total fat, saturated fat, trans fat, sugar, protein, fiber, calcium, iron, vitamin A, and vitamin C in each food item;

(3) Evaluates the nutritional value of foods based on the dietary guidelines for Americans jointly developed by the United States department of agriculture and United States department of health and human services as they pertain to children and adolescents.

(B) Each public and chartered nonpublic school shall use the software provided by the department under this section to determine the nutritional value of each a la carte food item available for sale at the school.

(C) When the department provides software under this section, each public and chartered nonpublic school shall comply with all of the following requirements:

(1) No a la carte food item shall be in the lowest rated category of foods designated by the software.

(2) In the first school year in which the school is subject to this section, at least twenty per cent of the a la carte food items available for sale from each of the following sources during the regular and extended school day shall be in the highest rated category of foods designated by the software and in each school year thereafter, at least forty per cent of the a la carte food items available for sale from each of the following sources during the regular and extended school day shall be in that category:

(a) A school food service program;

(b) A vending machine located on school property;

(c) A store operated by the school, a student association, or other school-sponsored organization.

(3) Each a la carte food item that is not in the highest rated category of foods designated by the software shall meet at least two of the following criteria:

(a) It contains at least five grams of protein.

(b) It contains at least ten per cent of the recommended daily value of fiber.

(c) It contains at least ten per cent of the recommended daily value of calcium.

(d) It contains at least ten per cent of the recommended daily value of iron.

(e) It contains at least ten per cent of the recommended daily value of vitamin A.

(f) It contains at least ten per cent of the recommended daily value of vitamin C.

(D) As an alternative to complying with division (C) of this section, a public or chartered nonpublic school may comply with the most recent guidelines for competitive foods issued by the alliance for a healthier generation with respect to the sale of a la carte food items.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 7/1/2011.



Section 3313.82 - Business advisory councils.

The board of education of each city and exempted village school district and the governing board of each educational service center shall appoint a business advisory council. The council shall advise and provide recommendations to the board on matters specified by the board including, but not necessarily limited to, the delineation of employment skills and the development of curriculum to instill these skills; changes in the economy and in the job market, and the types of employment in which future jobs are most likely to be available; and suggestions for developing a working relationship among businesses, labor organizations, and educational personnel in the district or in the territory of the educational service center. Each board shall determine the membership and organization of its council. Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section shall not apply to the board of education of any joint vocational school district or any cooperative education school district created pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code.

Renumbered from § 3313.174 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995



Section 3313.821 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3313.822 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3313.83 - Regional student education districts.

(A)

(1) For the purpose of pooling resources, operating more cost effectively, minimizing administrative overhead, encouraging the sharing of resource development, and diminishing duplication, the boards of education of two or more city, local, or exempted village school districts each having a majority of its territory in a county with a population greater than one million two hundred thousand, by adopting identical resolutions, may enter into an agreement providing for the creation of a regional student education district for the purpose of funding the following for students enrolled in those school districts, including students diagnosed as autistic and students with special needs, and their immediate family members:

(a) Special education services;

(b) Behavioral health services for persons with special needs.

If more than eight boards of education adopt resolutions to form a regional student education district, the boards may meet at facilities of the educational service center of the county to discuss membership in the district.

(2) The territory of a regional student education district at any time shall be composed of the combined territories of the school districts that are parties to the agreement at that time. Services funded by a regional student education district shall be available to all individuals enrolled in a school district that is a part of the regional student education district and members of their immediate family.

(3) The agreement may be amended pursuant to terms and procedures mutually agreed to by the boards of education that are parties to the agreement.

(B) Each regional student education district shall be governed by a board of directors. The superintendent of each board of education that is a party to the agreement shall serve on the board of directors. The agreement shall provide for the terms of office of directors. Directors shall receive no compensation, but shall be reimbursed, from the special fund of the regional student education district, for the reasonable and necessary expenses theyincur in the performance of their duties for the district. The agreement shall provide for the conduct of the board's initial organizational meeting and for the frequency of subsequent meetings and quorum requirements. At its first meeting, the board shall designate from among its members a president and secretary in the manner provided in the agreement.

The board of directors of a regional student education district is a body corporate and politic, is capable of suing and being sued, is capable of contracting within the limits of this section and the agreement governing the district, and is capable of accepting gifts, donations, bequests, or other grants of money for use in paying its expenses. The district is a public office and its directors are public officials within the meaning of section 117.01 of the Revised Code, the board of directors is a public body within the meaning of section 121.22 of the Revised Code, and records of the board and of the district are public records within the meaning of section 149.43 of the Revised Code.

The agreement shall require the board to designate a permanent location for its offices and meeting place, and may provide for the use of such facilities and property for the provision of services by the agencies with which the board contracts under division (C) of this section.

(C)

(1) To provide the services identified in division (A)(1) of this section, the board of directors of a regional student education district shall provide for the hiring of employees or shall contract with one or more entities. Except as provided in division (C)(2) of this section, any entity with which the board of directors contracts to provide the services identified in division (A)(1)(b) of this section shall be a qualified nonprofit, nationally accredited agency to which both of the following apply:

(a) The agency is licensed or certified by the departments of mental health, job and family services, and alcohol and drug addiction services.

(b) The agency provides school-based behavioral health services.

(2) The board of directors may contract with an entity that does not meet the conditions stated in division (C)(1) of this section if the services to be provided by the entity are only incidental to the services identified in division (A)(1)(b) of this section.

(3) The board of directors may levy a tax throughout the district as provided in section 5705.2111 of the Revised Code. The board of directors shall provide for the creation of a special fund to hold the proceeds of any tax levied under section 5705.2111 of the Revised Code and any gifts, donations, bequests, or other grants of money coming into the possession of the district. A regional student education district is a subdivision, and the board of directors is a governing body, within the meaning of section 135.01of the Revised Code. The board of directors may not issue securities or otherwise incur indebtedness.

(4) The adoption or rejection by electors of a tax levy to fund a regional student education district pursuant to section 5705.2111 of the Revised Code does not alter the duty of each school district member of the regional student education district to provide special education and related services as required under Chapter 3323. of the Revised Code. On the expiration of a regional student education district levy, the state, member school districts of the regional student education district, and any other governmental entity shall not be obligated to provide replacement funding for the revenues under the expired levy. The tax levy, in whole or in part, shall not be considered a levy for current operating expenses pursuant to division (A) of section 3317.01 of the Revised Code for any of the school districts that are members of the regional student education district.

(D)

(1) The agreement shall provide for the manner of appointing an individual or entity to perform the duties of fiscal officer of the regional student education district. The agreement shall specify the length of time the individual or entity shall perform those duties and whether the individual or entity may be reappointed upon the completion of a term. The fiscal officer may receive compensation for performing the duties of the position and be reimbursed for reasonable expenses of performing those duties from the regional student education district's special fund.

(2) The legal advisor of the board of directors of a regional student education district shall be the prosecuting attorney of the most populous county containing a school district that is a member of the regional student education district. The prosecuting attorney shall prosecute all actions against a member of the board of directors for malfeasance or misfeasance in office and shall be the legal counsel for the board and its members in all other actions brought by or against them and shall conduct those actions in the prosecuting attorney's official capacity. No compensation in addition to the prosecuting attorney's regular salary shall be allowed.

(E) The board of directors of a regional student education district shall procure a policy or policies of insurance insuring the board, the fiscal officer, and the legal representative against liability on account of damage or injury to persons and property. Before procuring such insurance the board shall adopt a resolution setting forth the amount of insurance to be purchased, the necessity of the insurance, and a statement of its estimated premium cost. Insurance procured pursuant to this section shall be from one or more recognized insurance companies authorized to do business in this state. The cost of the insurance shall be paid from the district's special fund.

A regional student education district is a political subdivision within the meaning of section 2744.01 of the Revised Code.

(F)

(1) The board of education of a school district having a majority of its territory in the county may join an existing regional student education district by adopting a resolution requesting to join as a party to the agreement and upon approval by the boards of education that currently are parties to the agreement. If a tax is levied in the regional student education district under section 5705.2111 of the Revised Code, a board of education may join the district only after a majority of qualified electors in the school district voting on the question vote in favor of levying the tax throughout the school district. A board of education joining an existing district shall have the same powers, rights, and obligations under the agreement as other boards of education that are parties to the agreement.

(2) A board of education that is a party to an agreement under this section may withdraw the school district from a regional student education district by adopting a resolution. The withdrawal shall take effect on the date provided in the resolution. If a tax is levied in the regional student education district under section 5705.2111 of the Revised Code, the resolution shall take effect not later than the first day of January following adoption of the resolution. Beginning with the first day of January following adoption of the resolution, any tax levied under section 5705.2111 of the Revised Code shall not be levied within the territory of the withdrawing school district. Any collection of tax levied in the territory of the withdrawing school district under that section that has not been settled and distributed when the resolution takes effect shall be credited to the district's special fund.

(G) An agreement entered into under this section shall provide for the manner of the regional student education district's dissolution. The district shall cease to exist when not more than one school district remains in the district, and the levy of any tax under section 5705.2111 of the Revised Code shall not be extended on the tax lists in any tax year beginning after the dissolution of the district. The agreement shall provide that, upon dissolution of the district, any unexpended balance in the district's special fund shall be divided among the school districts that are parties to the agreement immediately before dissolution in proportion to the taxable valuation of taxable property in the districts, and credited to their respective general funds.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3313.84 - Exchange of teaching services authorized - regulations.

In order that school districts may secure the benefits of knowledge of educational methods and practices in other school districts either inside or outside the United States and for the purpose of securing the educational benefits of international understanding and good will, boards of education may enter into contracts with boards of education or other educational authorities for the exchange of teaching services and in the performance of such contracts may send teachers in their employ to serve in other districts in exchange for similar services to be furnished to them by such other districts. Each board of education exchanging teachers under this section may continue such teacher employees on its own payroll in the same manner as though such teachers were rendering the services in the district in which they are regularly employed. This section does not authorize any expenditure in excess of the payment of salaries.

Effective Date: 10-01-1953



Section 3313.841 - Sharing on cooperative basis services of supervisory, special instruction, and special education teachers.

The boards of education and governing boards of two or more city, local, joint vocational, or exempted village school districts or educational service centers may contract in accordance with the terms of this section for the sharing on a cooperative basis of the services of supervisory teachers, special instruction teachers, special education teachers, and other licensed personnel necessary to conduct approved cooperative classes for special education and related services and gifted education. The boards of two or more districts or service centers desiring to enroll students in such classes shall each adopt resolutions indicating such desire and designating one of the participating districts or service centers as the funding agent for purposes of this section. The district or service center designated as the funding agent shall enter into an employment contract with each licensed teacher whose services are to be shared among the participating districts and service centers. In turn, the funding agent shall enter into contracts with each of the districts and service centers which have adopted resolutions agreeing to participate in the cooperative program upon terms agreed to by all parties to such contract. Such contracts between districts and service centers shall set forth the services to be provided by the licensed teacher employed by the funding agent whose services are to be shared by the participating districts and service centers and the basis for computing the amounts to be paid for such services to the funding agent by the participating districts and service centers. For purposes of division (B) of section 3317.05 of the Revised Code, the funding agent shall count all pupils enrolled in cooperative programs for pupils with disabilities as pupils enrolled in such programs in the funding agent district. Upon receipt of payment for such programs, the funding agent district shall credit the account of districts participating in the cooperative program for the amounts due under contracts entered into under the terms of this section in proportion to the number of resident students enrolled in the cooperative program from each participating district and service center. In determining the terms of the contract entered into by the funding agent district or service center and the participating districts and service centers, the superintendent of schools of each participating board of education and governing board shall serve as a committee which shall recommend such terms to such boards.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3313.842 - Joint educational programs.

(A) The boards of education or governing authorities of any two or more school districts or community schools may enter into an agreement for joint or cooperative establishment and operation of any educational program including any class, course, or program that may be included in a school district's or community school's graded course of study and staff development programs for teaching and nonteaching school employees. Each school district or community school that is party to such an agreement may contribute funds of the district or school in support of the agreement and for the establishment and operation of any educational program established under the agreement. The agreement shall designate one of the districts or community schools as responsible for receiving and disbursing the funds contributed by the parties to the agreement.

(B) Notwithstanding sections 3313.48 and 3313.64 of the Revised Code, any school district that is party to an agreement for joint or cooperative establishment and operation of an educational program may charge fees or tuition for students who participate in the program and are entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code. Except as otherwise provided in division (G) of section 3321.01 of the Revised Code, no community school that is party to the agreement shall charge fees or tuition for students who participate in the program and are reported by the school under division (B)(2) of section 3314.08 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1998; 2008 HB562 09-22-2008



Section 3313.843 - Agreement for educational service center to provide services to city or exempted village district.

(A) Notwithstanding division (D) of section 3311.52 of the Revised Code, this section does not apply to any cooperative education school district.

(B)

(1) The board of education of each city, exempted village, or local school district with an average daily student enrollment of sixteen thousand or less, reported for the district on the most recent report card issued under section 3302.03 of the Revised Code, shall enter into an agreement with the governing board of an educational service center, under which the educational service center governing board will provide services to the district.

(2) The board of education of a city, exempted village, or local school district with an average daily student enrollment of more than sixteen thousand may enter into an agreement with the governing board of an educational service center, under which the educational service center governing board will provide services to the district.

(3) Services provided under an agreement entered into under division (B)(1) or (2) of this section shall be specified in the agreement, and may include any of the following: supervisory teachers; in-service and continuing education programs for district personnel; curriculum services; research and development programs; academic instruction for which the governing board employs teachers pursuant to section 3319.02 of the Revised Code; assistance in the provision of special accommodations and classes for students with disabilities; or any other services the district board and service center governing board agree can be better provided by the service center and are not provided under an agreement entered into under section 3313.845 of the Revised Code. Services included in the agreement shall be provided to the district in the manner specified in the agreement. The district board of education shall reimburse the educational service center governing board pursuant to section 3317.11 of the Revised Code.

Beginning with the 2012-2013 school year, the board of any district described in division (B)(2) of this section may elect not to receive the supervisory services for which supervisory units are paid under division (B) of section 3317.11 of the Revised Code, provided that election is specified in the agreement.

(C) Any agreement entered into pursuant to this section shall be filed with the department of education by the first day of July of the school year for which the agreement is in effect.

(D)

(1) An agreement for services from an educational service center entered into under this section may be terminated by the school district board of education, at its option, by notifying the governing board of the service center by March 1, 2012, or by the first day of January of any odd-numbered year thereafter, that the district board intends to terminate the agreement in that year, and that termination shall be effective on the thirtieth day of June of that year. The failure of a district board to notify an educational service center of its intent to terminate an agreement by March 1, 2012, shall result in renewal of the existing agreement for the following school year. Thereafter, the failure of a district board to notify an educational service center of its intent to terminate an agreement by the first day of January of an odd-numbered year shall result in renewal of the existing agreement for the following two school years.

(2) If the school district that terminates an agreement for services under division (D)(1) of this section is also subject to the requirement of division (B)(1) of this section, the district board shall enter into a new agreement with any educational service center so that the new agreement is effective on the first day of July of that same year.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 09-28-2006; 2007 HB119 09-29-2007



Section 3313.844 - Agreement for providing educational service center services to community school.

The governing authority of a community school established under Chapter 3314. of the Revised Code and the governing board of an educational service center may enter into an agreement, through adoption of identical resolutions, under which the service center board will provide services to the community school. Services provided under the agreement and the amount and manner in which the community school board will pay for such services shall be mutually agreed to by the school's governing board and the service center board, and shall be specified in the service agreement.

Effective Date: 06-30-1997



Section 3313.845 - Additional agreement for educational service center to provide services to school district.

The board of education of a city, exempted village, or local school district and the governing board of an educational service center may enter into an agreement under which the educational service center will provide services to the school district. Services provided under the agreement and the amount to be paid for such services shall be mutually agreed to by the district board of education and the service center governing board, and shall be specified in the agreement. Payment for services specified in the agreement shall be made pursuant to division (D) of section 3317.11 of the Revised Code and shall not include any deduction under division (B), (C), or (F) of that section. Any agreement entered into pursuant to this section shall be valid only if a copy is filed with the department of education .

The authority granted under this section to the boards of education of city, exempted village, and local school districts is in addition to the authority granted to such boards under section 3313.843 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-28-2006



Section 3313.846 - Provision of services to political subdivisions by educational service center.

The governing board of an educational service center may enter into a contract with any political subdivision as defined in section 2744.01 of the Revised Code, not including school districts, community schools, or STEM schools contracting for services under section 3313.843, 3313.844, 3313.845, or 3326.45 of the Revised Code, under which the educational service center will provide services to the political subdivision. Services provided under the contract and the amount to be paid for such services shall be mutually agreed to by the parties and shall be specified in the contract. The political subdivision shall directly pay an educational service center for services specified in the contract. The board of the educational service center shall file a copy of each contract entered into under this section with the department of education by the first day the contract is in effect.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3313.847 - Payment for services for child in juvenile facility.

In the case of a child placed in the custody of a juvenile facility established under section 2151.65 or a detention facility established under section 2152.41 of the Revised Code, if that facility contracts directly with an educational service center for services for that child, the service center may submit its request for payment for services for the child directly to the school district that is responsible to bear the cost of educating the child, as determined under section 2151.362 of the Revised Code. That district shall pay the service center directly for those services. Notwithstanding anything to the contrary in section 3317.03 of the Revised Code, the district that pays a service center for services for a particular child under this section shall include that child in the district's average daily membership as reported under division (A) of section 3317.03 of the Revised Code. No other district shall include the child in its average daily membership.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3313.85 - Failure of board of education or governing board to fill vacancy.

If the board of education of any city, exempted village, or local school district or the governing board of any educational service center fails to fill a vacancy in that board within a period of thirty days after the vacancy occurs, the probate court of the county in which the district or service center is located, upon being advised and satisfied of that failure, shall act as that board to fill any vacancy as promptly as possible.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Effective Date: 09-29-1995; 09-16-2004



Section 3313.86 - Health and safety review.

The board of education of each city, exempted village, local, and joint vocational school district and the governing authority of each chartered nonpublic school periodically shall review its policies and procedures to ensure the safety of students, employees, and other persons using a school building from any known hazards in the building or on building grounds that, in the judgment of the board or governing authority, pose an immediate risk to health or safety. The board or governing authority shall further ensure that its policies and procedures comply with all federal laws and regulations regarding health and safety applicable to school buildings.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1996



Section 3313.87 - Board of education may join school boards' association.

By a majority vote of its members a board of education may join a school boards' association. Such board shall have the authority to appropriate from its general fund an amount sufficient to pay the annual dues established by the membership of the association. No funds received by a school boards' association from a board of education as membership dues may be used for any political activity.

Effective Date: 05-01-1992



Section 3313.871 - Payment of annual membership dues and service fees to accrediting associations.

(A) By a majority vote of its members, a board of education may appropriate from the general fund an amount sufficient to pay annual membership dues and service fees to one or more accrediting associations that have the purpose of improving education. Such annual membership dues and service fees shall not exceed in the aggregate five hundred dollars per public school evaluated for accreditation in the district.

(B) In addition to the expenditures authorized under division (A) of this section, a board of education may pay the necessary and proper expenses associated with accreditation activities and school evaluations. A board of education may pay an employee the employee's regular salary during the employee's service as an evaluator of a school in another school district.

Effective Date: 06-30-1997



Section 3313.88 - Plans for completion of make up days via web access.

(A)

(1) Prior to the first day of August of each school year, the board of education of any school district or the governing authority of any chartered nonpublic school may submit to the department of education a plan to require students to access and complete classroom lessons posted on the district's or nonpublic school's web portal or web site in order to make up days in that school year on which it is necessary to close schools for any of the reasons specified in division (B) of section 3317.01 of the Revised Code in excess of the number of days permitted under sections 3313.48, 3313.481, and 3317.01 of the Revised Code.

Prior to the first day of August of each school year, the governing authority of any community school established under Chapter 3314. that is not an internet- or computer-based community school, as defined in section 3314.02 of the Revised Code, may submit to the department a plan to require students to access and complete classroom lessons posted on the school's web portal or web site in order to make up days or hours in that school year on which it is necessary to close the school for any of the reasons specified in division (L)(4) of section 3314.08 of the Revised Code so that the school is in compliance with the minimum number of hours required under Chapter 3314. of the Revised Code.A plan submitted by a school district board or chartered nonpublic school governing authority shall provide for making up any number of days, up to a maximum of three days.

A plan submitted by a community school governing authority shall provide for making up any number of hours, up to a maximum of the equivalent of three days. Provided the plan meets all requirements of this section, the department shall permit the board or governing authority to implement the plan for the applicable school year.

(2) Each plan submitted under this section by a school district board of education shall include the written consent of the teachers' employee representative designated under division (B) of section 4117.04 of the Revised Code.

(3) Each plan submitted under this section shall provide for the following:

(a) Not later than the first day of November of the school year, each classroom teacher shall develop a sufficient number of lessons for each course taught by the teacher that school year to cover the number of make-up days or hours specified in the plan. The teacher shall designate the order in which the lessons are to be posted on the district's, community school's, or nonpublic school's web portal or web site in the event of a school closure. Teachers may be granted up to one professional development day to create lesson plans for those lessons.

(b) To the extent possible and necessary, a classroom teacher shall update or replace, based on current instructional progress, one or more of the lesson plans developed under division (A)(3)(a) of this section before they are posted on the web portal or web site under division (A)(3)(c) of this section or distributed under division (B) of this section.

(c) As soon as practicable after a school closure, a district or school employee responsible for web portal or web site operations shall make the designated lessons available to students on the district's, community school's, or nonpublic school's portal or site. A lesson shall be posted for each course that was scheduled to meet on the day or hours of the closure.

(d) Each student enrolled in a course for which a lesson is posted on the portal or site shall be granted a two-week period from the date of posting to complete the lesson. The student's classroom teacher shall grade the lesson in the same manner as other lessons. The student may receive an incomplete or failing grade if the lesson is not completed on time.

(e) If a student does not have access to a computer at the student's residence and the plan does not include blizzard bags under division (B) of this section, the student shall be permitted to work on the posted lessons at school after the student's school reopens. If the lessons were posted prior to the reopening, the student shall be granted a two-week period from the date of the reopening, rather than from the date of posting as otherwise required under division (A)(3)(d) of this section, to complete the lessons. The district board or community school or nonpublic school governing authority may provide the student access to a computer before, during, or after the regularly scheduled school day or may provide a substantially similar paper lesson in order to complete the lessons.

(B)

(1) In addition to posting classroom lessons online under division (A) of this section, the board of education of any school district or governing authority of any community or chartered nonpublic school may include in the plan distribution of "blizzard bags," which are paper copies of the lessons posted online.

(2) If a school opts to use blizzard bags, teachers shall prepare paper copies in conjunction with the lessons to be posted online and update the paper copies whenever the teacher updates the online lesson plans.

(3) The board of education of any school district or governing authority of any community or chartered nonpublic school that opts to use blizzard bags shall specify in the plan the method of distribution of blizzard bag lessons, which may include, but not be limited to, requiring distribution by a specific deadline or requiring distribution prior to anticipated school closure as directed by the superintendent of a school district or the principal, director, chief administrative officer, or the equivalent, of a school.

(4) Students shall turn in completed lessons in accordance with division (A)(3)(d) of this section.

(C)

(1) No school district that implements a plan in accordance with this section shall be considered to have failed to comply with division (B) of section 3317.01 of the Revised Code with respect to the number of make-up days specified in the plan.

(2) No community school that implements a plan in accordance with this section shall be considered to have failed to comply with the minimum number of hours required under Chapter 3314. of the Revised Code with respect to the number of make-up hours specified in the plan.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3313.88, 3313.89 - [Repealed].

Effective Date: 08-27-1976



Section 3313.90 - Vocational education programs.

As used in this section, "formula ADM" has the same meaning as in section 3317.02 of the Revised Code. Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, the provisions of this section that apply to a city school district do not apply to any joint vocational or cooperative education school district.

(A) Each city, local, and exempted village school district shall, by one of the following means, provide vocational education adequate to prepare a pupil enrolled therein for an occupation:

(1) Establishing and maintaining a vocational education program that meets standards adopted by the state board of education;

(2) Being a member of a joint vocational school district that meets standards adopted by the state board;

(3) Contracting for vocational education with a joint vocational school district or another school district that meets the standards adopted by the state board. The standards of the state board of education shall include criteria for the participation by nonpublic students in vocational education programs without financial assessment, charge, or tuition to such student except such assessments, charges, or tuition paid by resident public school students in such programs. Such nonpublic school students shall be included in the formula ADM of the school district maintaining the vocational education program as part-time students in proportion to the time spent in the vocational education program. By the thirtieth day of October of each year, the superintendent of public instruction shall determine and certify to the superintendent of each school district subject to this section either that the district is in compliance with the requirements of this section for the current school year or that the district is not in compliance. If the superintendent certifies that the district is not in compliance, he shall notify the board of education of the district of the actions necessary to bring the district into compliance with this section. In meeting standards established by the state board of education, school districts, where practicable, shall provide vocational programs in high schools. A minimum enrollment of fifteen hundred pupils in grades nine through twelve is established as a base for comprehensive vocational course offerings. A school district may meet this requirement alone, through a cooperative arrangement pursuant to section 3313.92 of the Revised Code, through school district consolidation, by membership in a joint vocational school district, by contract with a school district, by contract with a school licensed by any state agency established by the Revised Code which school operates its courses offered for contracting with public schools under standards as to staffing and facilities comparable to those prescribed by the state board of education for public schools provided no instructor in such courses shall be required to be certificated by the state department of education, or in a combination of such ways. Exceptions to the minimum requirement of fifteen hundred pupils may be made by the state board of education based on sparsity of population or other factors indicating that comprehensive educational and vocational programs as required by this section can be provided through an alternate plan.

(B) Approval of state funds for the construction and operation of vocational facilities in any city, local, or exempted village school district shall be contingent upon a comprehensive vocational program plan approved by the state board of education no later than July 1, 1970. The state board of education shall not approve a school district plan unless the plan proposed reasonably meets the vocational needs of other school districts [in the general area of the school districts] in the general area of the school district submitting the plan. The plan shall be submitted to the state board of education no later than April 1, 1970. Such plan shall contain:

(1) The organization for vocational education pursuant to the requirements of this section;

(2) Vocational programs to be offered in the respective comprehensive high schools, in specialized schools or skill centers, and in joint vocational schools;

(3) Remodeled, additional, and new vocational facilities required at the respective locations. In approving the organization for vocational education the state board of education shall provide that no city, local, or exempted village school district is excluded in the statewide plan.

Effective Date: 07-01-1998



Section 3313.901 - Plan for accelerating modernization of vocational curriculum.

The state board of education shall prepare a plan of action for accelerating the modernization of the vocational curriculum into courses of study that can furnish students with the basic science, English language arts, mathematics, and technology skills needed to participate successfully in the workforce of the future. A preliminary plan setting forth a timetable for the plan's development and implementation and identifying specific objectives, susceptible of measurement, that are to be accomplished by the end of each fiscal year through 1999 shall be presented to the general assembly by July 1, 1990. Beginning with the fiscal year 1991, the state board shall issue a progress report on the plan's implementation each year through fiscal year 2000. Each progress report shall measure the extent to which the plan's objectives have been met and the extent to which they have not been realized and shall specify any legislative action needed to proceed with the plan's implementation and the reasons why such action is necessary. The board shall revise the plan as necessary and include any such revisions in the next progress report. The plan shall embody at least the following:

(A) A redefinition of vocational education that takes into account the changes in the kinds of knowledge and skills students must acquire if they are to participate effectively in the workforce of the future.

(B) Modernization of the minimum standards for vocational education programs and the adoption of standards that are attainable, relevant, affordable, and measurable.

(C) Proposals for taking advantage of joint vocational school districts' greater resource bases and their larger and more diverse student populations to develop, house, and maintain magnet schools to strengthen the academic programs available to each city, local and exempted village school district's students without regard to whether students are pursuing vocational or college preparatory programs. The proposals should provide for the development of at least one magnet school within each joint vocational school district that has any member district lacking either the number of students or the financial resources needed to provide a mathematics, science, technology, or language program that exceeds state board of education minimum standards.

(D) The assimilation into the vocational curriculum of more stringent science, mathematics, English language arts, and technology components sufficient to equip students preparing for careers with the knowledge and confidence they need to absorb, apply, and adapt to the technological changes that will confront them in the twenty-first century; to broaden the career options available to students and pursue vocational curricula; and to give vocational graduates educational foundations that will enable them not only to be absorbed into the workforce but will also decrease the likelihood they will be displaced in the future as the knowledge and skills needed in the workplace undergo change.

(E) A plan for reallocating personnel, resources, and responsibilities among school districts where reallocations can strengthen the curriculum and the course offerings, reduce costs, provide more efficient uses of educational resources, or better serve students' needs.

(F) Provision for the realization of the objectives set forth in this section within the existing level of financial support from local, state, federal, and private sources, and establishment of plans for strengthening vocational education programs as additional revenues become available to individual districts and for maintaining strong curricula, regardless of changes in the year-to-year level of financial support.

(G) Alternative transportation plans districts can implement to overcome obstacles that impede pupils' attendance at the locations where they should be attending school or participating in other educational activities.

Effective Date: 10-02-1989



Section 3313.91 - Contract to purchase vocational education or vocational rehabilitation service.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, the provisions of this section and section 3313.911 of the Revised Code that apply to a city school district do not apply to any joint vocational or cooperative education school district unless otherwise specified. The board of education of any city, local, exempted village, or joint vocational school district may contract with any public agency, board, or bureau, or with any private individual or firm for the purchase of any vocational education or vocational rehabilitation service for any resident of the district under the age of twenty-one years and may pay for such services with public funds. Any such vocational education or vocational rehabilitation service shall meet the same requirements, including those for teachers, facilities, and equipment, as those required of the public schools and be approved by the state department of education. The state board of education may assign city, local, or exempted village school districts to joint vocational districts and pursuant to state board rules, shall require such districts to enter into contractual agreements pursuant to section 3313.90 of the Revised Code so that special education students as well as others may receive suitable vocational services. Such rules shall prescribe a formula under which the district that contracts to receive the services agrees to pay an annual fee to the district providing the vocational education program. The amount of the fee shall be computed in accordance with a formula prescribed by state board rule, but the rule shall permit the superintendent of public instruction to prescribe a lower fee than the amount required to be paid by the formula in cases where he determines either that the approved vocational course offerings of the district that is to pay the fee are of sufficient breadth to warrant a lower annual fee, or that the situation warrants a lower annual fee.

Effective Date: 04-16-1993



Section 3313.911 - Assigning district to a joint vocational district.

The state board of education may adopt a resolution assigning a city, exempted village, or local school district that is not a part of a joint vocational school district to membership in a joint vocational school district. A copy of the resolution shall be certified to the board of education of the joint vocational school district and the board of education of the district proposed to be assigned. The board of education of the joint vocational school district shall advertise a copy of the resolution in a newspaper of general circulation in the district proposed to be assigned once each week for two weeks, or as provided in section 7.16 of the Revised Code, immediately following the certification of the resolution to the board. The assignment shall take effect on the ninety-first day after the state board adopts the resolution, unless prior to that date qualified electors residing in the school district proposed for assignment, equal in number to ten per cent of the qualified electors of that district voting at the last general election, file a petition against the assignment.

The petition of referendum shall be filed with the treasurer of the board of education of the district proposed to be assigned to the joint vocational school district. The treasurer shall give the person presenting the petition a receipt showing the time of day, date, and purpose of the petition. The treasurer shall cause the board of elections to determine the sufficiency of signatures on the petition and if the signatures are found to be sufficient, shall present the petition to the board of education of the district. The board of education shall promptly certify the question to the board of elections for the purpose of having the question placed on the ballot at the next general, primary, or special election not earlier than sixty days after the date of the certification.

Only those qualified electors residing in the district proposed for assignment to the joint vocational school district are qualified to vote on the question. If a majority of the electors voting on the question vote against the assignment, it shall not take place, and the state board of education shall require the district to contract with the joint vocational school district or another school district as authorized by section 3313.91 of the Revised Code.

If a majority of the electors voting on the question do not vote against the assignment, the assignment shall take immediate effect, and the board of education of the joint vocational school district shall notify the county auditor of the county in which the school district becoming a part of the joint vocational school district is located to have any outstanding levy of the joint vocational school district spread over the territory of the school district that has become a part of the joint vocational school district.

The assignment of a school district to a joint vocational school district pursuant to this section is subject to any agreements made between the board of education of the assigned school district and the board of education of the joint vocational school district. Such an agreement may include provisions for a payment by the assigned school district to the joint vocational school district of an amount to be contributed toward the cost of the existing facilities of the joint vocational school district.

On the assignment of a school district to a joint vocational school district pursuant to this section, the joint vocational school district's board of education shall submit a proposal to the state board of education to enlarge or reorganize the membership of the joint vocational school district's board of education if expansion or reorganization of the board is necessary in order to comply with section 3311.19 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1983



Section 3313.92 - Joint school building projects.

(A) The boards of education of any two or more school districts may, subject to the approval of the superintendent of public instruction, enter into agreements for the joint or cooperative construction, acquisition, or improvement of any building, structure, or facility benefiting the parties thereto, including, without limitation, schools and classrooms for the purpose of Chapter 3323. of the Revised Code, and for the management, operation, occupancy, use, maintenance, or repair thereof, or for the joint or cooperative participation in programs, projects, activities, or services in connection with such buildings, structures, or facilities, including participation in the Ohio education computer network established by section 3301.075 of the Revised Code.

(B) Any agreement entered into under authority of this section shall, where appropriate, provide for:

(1) The method by which the building, structure, or facility shall be constructed, acquired, or improved and by which it shall be managed, occupied, maintained, and repaired, and specifically a designation of one of the boards of education to take and have exclusive charge of any and all details of construction, acquisition, or improvement, including any advertising for bids and the award of any construction or improvement contract pursuant to the law applicable to such board of education;

(2) The manner in which the title to the buildings, structures, or facilities, including the sites and interests in real estate necessary therefor, is to be held by one or more of such boards of education;

(3) The management or administration of any such programs, projects, activities, services, or joint exercise of powers, which may include management or administration by one of said boards of education;

(4) The manner of apportionment or sharing of all of the costs, or specified classes of costs, including without limitation costs of planning, construction, acquisition, improvement, management, operation, maintenance, or repair of such buildings, structures, or facilities, or of planning and conducting such programs or projects, or obtaining such services, which apportionment or sharing may be based on fixed amounts, or on ratios or formulas, or affected through tuitions to be contributed by the parties or in such manner therein provided.

(C) Any agreement entered into under authority of this section may provide for:

(1) An orderly process for making determinations as to planning, execution, implementation, and operation, which may include provisions for a committee, board, or commission, and for representation thereon;

(2) Securing necessary personnel, including participation of teachers and other personnel from the respective school districts;

(3) Standards or conditions for the admission or participation of students and others, including students from other school districts;

(4) Conditions for admittance of other school districts to participation under the agreement;

(5) Fixing or establishing the method of determining special charges to be made for particular services or materials;

(6) The manner of amending, supplementing, terminating, or withdrawal or removal of any party from, the agreement, and the term of the agreement or an indefinite term;

(7) Designation of the applicants for or recipients of any state, federal, or other aid, assistance, or loans available by reason of any activities conducted under the agreement;

(8) Designation of one or more of the participating boards of education to maintain, prepare, and submit, on behalf of all parties to the agreement, any or all records and reports with regard to the activities conducted under the agreement, including without limitation those required under sections 3301.14, 3313.50, 3319.32 to 3319.37, 3321.12, 3323.08, and 3323.13 of the Revised Code;

(9) Such other matters as the parties thereto may agree upon for the purposes of division (A) of this section.

(D) For the purpose of paying or contributing its share under an agreement made under this section, a board of education may:

(1) Appropriate any moneys from its general fund, and from any other funds not otherwise restricted by law, including funds for permanent improvements of such board of education where the contribution is to be made toward the cost of permanent improvements under the agreement;

(2) Issue bonds, and notes in anticipation thereof, under Chapter 133. and section 3311.20 of the Revised Code for any permanent improvement, as defined in section 133.01 of the Revised Code, to be provided under such agreement;

(3) Levy taxes, and issue notes in anticipation thereof, under Chapters 3311. and 5705. of the Revised Code pertaining to such board of education, provided that the purpose of such levy may include the provision of funds for either or both permanent improvements and current operating expenses required as the share of such board of education under such agreement;

(4) Contribute real and personal property for use under such agreement without necessity for competitive bidding on disposition of such property.

(E) Funds provided by the parties to an agreement entered into under this section, whether by appropriation, the levy of taxes, the issuance of bonds or notes, or otherwise, shall be transferred to and placed in a separate fund or funds of such participating board of education as is designated the fiscal agent for such purpose under the agreement, shall be appropriated to and shall be applied for the purposes provided in such agreement, and shall be subject to audit and, pursuant to any determinations to be made as provided under such agreement, shall be deposited, invested and disbursed under the provisions of law applicable to the board of education in whose custody those funds are held; and the records and reports of such board of education under Chapter 117. of the Revised Code with respect to those funds shall be sufficient without necessity for reports thereon by the other boards of education participating under such agreement.

(F) As used in this section, "construction, acquisition, or improvement of any building, structure, or facility" also includes acquisition of real estate and interests in real estate therefor, site improvements, and furniture, furnishings, and equipment therefor. Buildings, structures, or facilities constructed, acquired, or improved under this section may, subject to the agreement, be used for any lawful purpose by each party so long as the use thereof is an authorized proper use for that party.

(G) Any agreement entered into under this section shall be subject to any laws hereafter enacted making express reference therein to this section and requiring the transfer of any functions exercised or properties held under such agreement to any public officer, board, or body heretofore or hereafter established, or requiring the termination of such agreement, or otherwise affecting the agreement.

(H) The powers granted in this section are supplementary to, and not in derogation of or restriction upon, all other powers of boards of education of school districts, and are to be liberally construed to permit the achievement of the objectives of this section and to permit the boards of education to take advantage of federal grant and loan programs, provided that the exercise of such powers shall be subject to such audit and regulation as would be applicable if exercised under any other provision of the Revised Code.

Effective Date: 10-30-1989



Section 3313.93 - Occupational work adjustment laboratory - student wages.

A board of education operating an occupational work adjustment laboratory in which students work to produce items on a contract basis for public agencies, private individuals, or firms may pay wages to such students as may be determined by the board. Such students shall not be considered employees of the board for the purposes of Chapters 3309., 3319., 4123., and 4141. of the Revised Code, or for any other purpose under state or federal law.

Effective Date: 06-23-1970



Section 3313.94 - [Repealed].

Effective Date: 09-26-2003



Section 3313.941 - Racial data collection for students to include multiracial category.

(A) As used in this section, "state agency" means every organized body, office, or agency established by the laws or constitution of this state for the exercise of any function of state government.

(B) Whenever a school district board of education collects racial data for the students enrolled in the school district or whenever the department of education or any other state agency collects or requires the collection and reporting of racial data for students enrolled in any chartered public or nonpublic school, the data collection shall include a multiracial category. For the purpose of reporting student racial data required by the federal government, if the federal standards for reporting student racial data do not include a multiracial category, both of the following apply:

(1) Students identified as multiracial for state or district purposes also shall be identified by an appropriate federal category.

(2) The parent, guardian, or custodian of each student shall have the opportunity to designate the appropriate federal racial category for the student.

Effective Date: 08-01-1992



Section 3313.95 - Contract for police officer to assist in working with students concerning use of alcohol and drugs of abuse.

The board of education of any school district and the board of trustees of a township, the legislative authority of a municipal corporation, or the county sheriff of a county that includes part of the district's territory may enter into a contract under which the trustees, legislative authority, or sheriff assign one or more police officers employed by that political subdivision's police force to one or more of the school district's schools upon such terms and conditions as are set forth in the contract. The contract shall specify the police officer's duties, which shall be limited to assisting guidance counselors and teachers in working with students concerning the use of alcohol and drugs of abuse, and which shall not include any duties for which an educator license issued under sections 3319.22 to 3319.30 of the Revised Code is required. The contract shall also specify the amount to be paid to the township, municipal corporation, or county by the board of education as compensation for all or part of the salary and benefits of any police officer assigned to its schools in accordance with such contract.

Effective Date: 10-29-1996



Section 3313.96 - Informational programs relative to missing children - fingerprinting program.

(A) As used in this section, "minor," "missing child," and "missing children" have the same meanings as in section 2901.30 of the Revised Code.

(B) Each board of education shall develop within its district informational programs for students, parents, and community members relative to missing children issues and matters. Each of these boards may request copies of the informational materials acquired or prepared by the missing children clearinghouse pursuant to section 109.65 of the Revised Code and may request assistance from the clearinghouse in developing its programs. The principal or chief administrative officer of a nonpublic school in this state may develop within his school informational programs relative to missing children issues and matters for students, parents, and community members. The principal or officer may request copies of the informational materials acquired or prepared by the missing children clearinghouse and may request assistance from the clearinghouse in developing its programs.

(C) Each board of education may develop a fingerprinting program for students and minors within the district. The principal or chief administrative officer of a nonpublic school in this state may develop a fingerprinting program for students of the school. If developed, the program shall be developed in conjunction with law enforcement agencies having jurisdiction within the school district or where the nonpublic school is located and, in the case of a local school district, in conjunction with the governing board of the educational service center. Such law enforcement agencies shall cooperate fully with the board or nonpublic school in the development of its fingerprinting program. If developed, the fingerprinting program shall be developed for the sole purpose of providing a means by which a missing child might be located or identified and shall be operated on the following basis:

(1) No student or minor shall be required to participate in the program.

(2) In order for a student or minor to participate in the program, the parents, parent who is the residential parent and legal custodian, guardian, legal custodian, or other person responsible for the student or minor shall authorize the student's or minor's participation by signing a form that shall be developed by the board of education or by the principal or chief administrative officer of the nonpublic school, for the program.

(3) The fingerprinting of students or minors shall be performed by members of the associated law enforcement agencies on fingerprint sheets provided to the school districts or nonpublic schools by the bureau of criminal identification and investigation pursuant to section 109.58 of the Revised Code or on fingerprint sheets or cards otherwise acquired.

(4) All fingerprint cards shall be given to the parents, parent who is the residential parent and legal custodian, guardian, legal custodian, or other person responsible for a student or minor after the fingerprinting of the student or minor. No copy of a fingerprinting shall be retained by a law enforcement agency, school, school district, or any other person except the student or minor's parent, guardian, or legal custodian.

(5) The name, sex, hair and eye color, height, weight, and date and place of birth of the student or minor shall be indicated on the fingerprint sheet or card.

(6) The fingerprinting program developed pursuant to this section shall be offered on a periodic basis. Parents, guardians, legal custodians, and residents of the districts or in the communities served by the schools shall be notified periodically of the program and its purpose. These notifications may be given by means of memoranda or letters sent to these persons, by newspaper articles, or by other reasonable means.

(D) This section does not affect any fingerprinting programs for minors that are provided by private organizations or governmental entities other than school districts.

Effective Date: 09-29-1995



Section 3313.97 - Alternative school open enrollment policy procedures.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section does not apply to any joint vocational or cooperative education school district.

(A) As used in this section:

(1) "Parent" has the same meaning as in section 3313.64 of the Revised Code.

(2) "Alternative school" means a school building other than the one to which a student is assigned by the district superintendent.

(3) "IEP" has the same meaning as in section 3323.01 of the Revised Code.

(B) The board of education of each city, local, and exempted village school district shall adopt an open enrollment policy allowing students entitled to attend school in the district pursuant to section 3313.64 or 3313.65 of the Revised Code to enroll in an alternative school. Each policy shall provide for the following:

(1) Application procedures, including deadlines for application and for notification of students and principals of alternative schools whenever a student's application is accepted. The policy shall require a student to apply only if the student wishes to attend an alternative school.

(2) The establishment of district capacity limits by grade level, school building, and education program;

(3) A requirement that students enrolled in a school building or living in any attendance area of the school building established by the superintendent or board be given preference over applicants;

(4) Procedures to ensure that an appropriate racial balance is maintained in the district schools.

Each policy may permit a student to permanently transfer to an alternative school so that the student need not reapply annually for permission to attend the alternative school.

(C) Except as provided in section 3313.982 of the Revised Code, the procedures for admitting applicants to alternative schools shall not include:

(1) Any requirement of academic ability, or any level of athletic, artistic, or other extracurricular skills;

(2) Limitations on admitting applicants because of disabling conditions, except that a board may require a student receiving services under Chapter 3323. of the Revised Code to attend school where the services described in the student's IEP are available;

(3) A requirement that the student be proficient in the English language;

(4) Rejection of any applicant because the student has been subject to disciplinary proceedings, except that if an applicant has been suspended or expelled for ten consecutive days or more in the term for which admission is sought or in the term immediately preceding the term for which admission is sought, the procedures may include a provision denying admission of such applicant to an alternative school.

(D)

(1) Notwithstanding Chapter 3327. of the Revised Code, and except as provided in division (D)(2) of this section, a district board is not required to provide transportation to a nondisabled student enrolled in an alternative school unless such student can be picked up and dropped off at a regular school bus stop designated in accordance with the board's transportation policy or unless the board is required to provide additional transportation to the student in accordance with a court-approved desegregation plan.

(2) A district board shall provide transportation to any student described in 20 U.S.C. 6316(b)(1)(F) to the extent required by division (E) of section 3302.04 of the Revised Code, except that no district board shall be required to provide transportation to any such student after the school in which the student was enrolled immediately prior to enrolling in the alternative school makes adequate yearly progress, as defined in section 3302.01 of the Revised Code, for two consecutive school years.

(E) Each school board shall provide information about the policy adopted under this section and the application procedures and deadlines to the parent of each student in the district and to the general public.

(F) The state board of education shall monitor school districts to ensure compliance with this section and the districts' policies.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-15-2003; 2007 HB119 09-29-2007; 2008 HB420 12-30-2008



Section 3313.974 - Pilot project scholarship program definitions.

As used in this section and in sections 3313.975 to 3313.979 of the Revised Code:

(A) "Individualized education program" and " child with a disability" have the same meanings as in section 3323.01 of the Revised Code.

(B) "Mainstreamed student with a disability" means a child with a disability who has an individualized education program providing for the student to spend more than half of each school day in a regular school setting with nondisabled students.

(C) "Separately educated student with a disability" means a child with a disability who has an individualized education program providing for the student to spend at least half of each school day in a class or setting separated from nondisabled students.

(D) "Low-income family" means a family whose income is below the level which the superintendent of public instruction shall establish.

(E) "Parent" has the same meaning as in section 3313.98 of the Revised Code.

(F) "Registered private school" means a school registered with the superintendent of public instruction pursuant to section 3313.976 of the Revised Code.

(G) "Alternative school" means a registered private school located in a school district or a public school located in an adjacent school district.

(H) "Tutorial assistance" means instructional services provided to a student outside of regular school hours approved by the commission on school choice pursuant to section 3313.976 of the Revised Code.

Effective Date: 06-29-1999; 2007 HB119 09-29-2007



Section 3313.975 - Pilot project scholarship program.

As used in this section and in sections 3313.976 to 3313.979 of the Revised Code, "the pilot project school district" or "the district" means any school district included in the pilot project scholarship program pursuant to this section.

(A) The superintendent of public instruction shall establish a pilot project scholarship program and shall include in such program any school districts that are or have ever been under federal court order requiring supervision and operational management of the district by the state superintendent. The program shall provide for a number of students residing in any such district to receive scholarships to attend alternative schools, and for an equal number of students to receive tutorial assistance grants while attending public school in any such district.

(B) The state superintendent shall establish an application process and deadline for accepting applications from students residing in the district to participate in the scholarship program. In the initial year of the program students may only use a scholarship to attend school in grades kindergarten through third.

The state superintendent shall award as many scholarships and tutorial assistance grants as can be funded given the amount appropriated for the program. In no case, however, shall more than fifty per cent of all scholarships awarded be used by students who were enrolled in a nonpublic school during the school year of application for a scholarship.

(C)

(1) The pilot project program shall continue in effect each year that the general assembly has appropriated sufficient money to fund scholarships and tutorial assistance grants. In each year the program continues, new students may receive scholarships in grades kindergarten to twelve. A student who has received a scholarship may continue to receive one until the student has completed grade twelve.

(2) If the general assembly discontinues the scholarship program, all students who are attending an alternative school under the pilot project shall be entitled to continued admittance to that specific school through all grades that are provided in such school, under the same conditions as when they were participating in the pilot project. The state superintendent shall continue to make scholarship payments in accordance with division (A) or (B) of section 3313.979 of the Revised Code for students who remain enrolled in an alternative school under this provision in any year that funds have been appropriated for this purpose.

If funds are not appropriated, the tuition charged to the parents of a student who remains enrolled in an alternative school under this provision shall not be increased beyond the amount equal to the amount of the scholarship plus any additional amount charged that student's parent in the most recent year of attendance as a participant in the pilot project, except that tuition for all the students enrolled in such school may be increased by the same percentage.

(D) Notwithstanding sections 124.39 and 3311.83 of the Revised Code, if the pilot project school district experiences a decrease in enrollment due to participation in a state-sponsored scholarship program pursuant to sections 3313.974 to 3313.979 of the Revised Code, the district board of education may enter into an agreement with any teacher it employs to provide to that teacher severance pay or early retirement incentives, or both, if the teacher agrees to terminate the employment contract with the district board, provided any collective bargaining agreement in force pursuant to Chapter 4117. of the Revised Code does not prohibit such an agreement for termination of a teacher's employment contract.

Amended by 129th General AssemblyFile No.147,SB 342, §1, eff. 1/7/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-26-2003; 06-30-2005



Section 3313.976 - Registering school.

(A) No private school may receive scholarship payments from parents pursuant to section 3313.979 of the Revised Code until the chief administrator of the private school registers the school with the superintendent of public instruction. The state superintendent shall register any school that meets the following requirements:

(1) The school is located within the boundaries of the pilot project school district;

(2) The school indicates in writing its commitment to follow all requirements for a state-sponsored scholarship program specified under sections 3313.974 to 3313.979 of the Revised Code, including, but not limited to, the requirements for admitting students pursuant to section 3313.977 of the Revised Code;

(3) The school meets all state minimum standards for chartered nonpublic schools in effect on July 1, 1992, except that the state superintendent at the superintendent's discretion may register nonchartered nonpublic schools meeting the other requirements of this division;

(4) The school does not discriminate on the basis of race, religion, or ethnic background;

(5) The school enrolls a minimum of ten students per class or a sum of at least twenty-five students in all the classes offered;

(6) The school does not advocate or foster unlawful behavior or teach hatred of any person or group on the basis of race, ethnicity, national origin, or religion;

(7) The school does not provide false or misleading information about the school to parents, students, or the general public;

(8) For students in grades kindergarten through eight with family incomes at or below two hundred per cent of the federal poverty guidelines, as defined in section 5104.46 of the Revised Code, the school agrees not to charge any tuition in excess of the scholarship amount established pursuant to division (C)(1) of section 3313.978 of the Revised Code, excluding any increase described in division (C)(2) of that section.

(9) For students in grades kindergarten through eight with family incomes above two hundred per cent of the federal poverty guidelines, whose scholarship amounts are less than the actual tuition charge of the school, the school agrees not to charge any tuition in excess of the difference between the actual tuition charge of the school and the scholarship amount established pursuant to division (C)(1) of section 3313.978 of the Revised Code, excluding any increase described in division (C)(2) of that section. The school shall permit such tuition, at the discretion of the parent, to be satisfied by the family's provision of in-kind contributions or services.

(10) The school agrees not to charge any tuition to families of students in grades nine through twelve receiving a scholarship in excess of the actual tuition charge of the school less the scholarship amount established pursuant to division (C)(1) of section 3313.978 of the Revised Code, excluding any increase described in division (C)(2) of that section.

(11) Notwithstanding division (K) of section 3301.0711 of the Revised Code, the school annually administers the assessments prescribed by section 3301.0710 of the Revised Code to each scholarship student enrolled in the school in accordance with section 3301.0711 of the Revised Code and reports to the department of education the results of each such assessment administered to each scholarship student.

(B) The state superintendent shall revoke the registration of any school if, after a hearing, the superintendent determines that the school is in violation of any of the provisions of division (A) of this section.

(C) Any public school located in a school district adjacent to the pilot project district may receive scholarship payments on behalf of parents pursuant to section 3313.979 of the Revised Code if the superintendent of the district in which such public school is located notifies the state superintendent prior to the first day of March that the district intends to admit students from the pilot project district for the ensuing school year pursuant to section 3327.06 of the Revised Code.

(D) Any parent wishing to purchase tutorial assistance from any person or governmental entity pursuant to the pilot project program under sections 3313.974 to 3313.979 of the Revised Code shall apply to the state superintendent. The state superintendent shall approve providers who appear to possess the capability of furnishing the instructional services they are offering to provide.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 7/1/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005



Section 3313.977 - Priorities for admission of students.

(A)

(1) Each registered private school shall admit students to kindergarten and first, second, and third grades in accordance with the following priorities:

(a) Students who were enrolled in the school during the preceding year;

(b) Siblings of students enrolled in the school during the preceding year, at the discretion of the school;

(c) Children from low-income families attending school or residing in the school district in which the school is located until the number of such students in each grade equals the number that constituted twenty per cent of the total number of students enrolled in the school during the preceding year in such grade. Admission of such twenty per cent shall be by lot from among all low-income family applicants who apply prior to the fifteenth day of February prior to admission.

(d) All other applicants residing anywhere, provided that all remaining available spaces shall be filled from among such applicants by lot. Children from low-income families not selected by lot under division (A)(1)(c) of this section shall be included in the lottery of all remaining applicants pursuant to division (A)(1)(d) of this section.

(2) Each registered private school shall first admit to grades four through twelve students who were enrolled in the school during the preceding year. Any remaining spaces for students in these grades may be filled as determined by the school.

(B) Notwithstanding division (A) of this section, except where otherwise prohibited by federal law, a registered private school may elect to admit students of only one gender and may deny admission to any separately educated student with a disability.

(C) If a scholarship student who has been accepted in accordance with this section fails to enroll in the school for any reason or withdraws from the school during the school year for any reason, the school may elect to replace such student with another scholarship student only by first offering the admission to any low-income scholarship students who filed applications by the preceding fifteenth day of February and who were not accepted at that time due to space limitations.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 3313.978 - Implementation of program.

(A) Annually by the first day of November, the superintendent of public instruction shall notify the pilot project school district of the number of initial scholarships that the state superintendent will be awarding in each of grades kindergarten through twelve.

The state superintendent shall provide information about the scholarship program to all students residing in the district, shall accept applications from any such students until such date as shall be established by the state superintendent as a deadline for applications, and shall establish criteria for the selection of students to receive scholarships from among all those applying prior to the deadline, which criteria shall give preference to students from low-income families. The state superintendent shall notify students of their selection prior to the fifteenth day of January .

(1) A student receiving a pilot project scholarship may utilize it at an alternative public school by notifying the district superintendent, at any time before the beginning of the school year, of the name of the public school in an adjacent school district to which the student has been accepted pursuant to section 3327.06 of the Revised Code.

(2) A student may decide to utilize a pilot project scholarship at a registered private school in the district if all of the following conditions are met:

(a) By the fifteenth day of February of the preceding school year, or at any time prior to the start of the school year, the parent makes an application on behalf of the student to a registered private school.

(b) The registered private school notifies the parent and the state superintendent as follows that the student has been admitted:

(i) By the fifteenth day of March of the preceding school year if the student filed an application by the fifteenth day of February and was admitted by the school pursuant to division (A) of section 3313.977 of the Revised Code;

(ii) Within one week of the decision to admit the student if the student is admitted pursuant to division (C) of section 3313.977 of the Revised Code.

(c) The student actually enrolls in the registered private school to which the student was first admitted or in another registered private school in the district or in a public school in an adjacent school district.

(B) The state superintendent shall also award in any school year tutorial assistance grants to a number of students equal to the number of students who receive scholarships under division (A) of this section. Tutorial assistance grants shall be awarded solely to students who are enrolled in the public schools of the district in a grade level covered by the pilot project. Tutorial assistance grants may be used solely to obtain tutorial assistance from a provider approved pursuant to division (D) of section 3313.976 of the Revised Code.

All students wishing to obtain tutorial assistance grants shall make application to the state superintendent by the first day of the school year in which the assistance will be used. The state superintendent shall award assistance grants in accordance with criteria the superintendent shall establish.

(C)

(1) In the case of basic scholarships for students in grades kindergarten through eight, the scholarship amount shall not exceed the lesser of the net tuition charges of the alternative school the scholarship recipient attends or three thousand dollars before fiscal year 2007, three thousand four hundred fifty dollars in fiscal year 2007 through fiscal year 2011, and four thousand two hundred fifty dollars in fiscal year 2012 and thereafter.

In the case of basic scholarships for students in grades nine through twelve, the scholarship amount shall not exceed the lesser of the net tuition charges of the alternative school the scholarship recipient attends or two thousand seven hundred dollars before fiscal year 2007, three thousand four hundred fifty dollars in fiscal year 2007 through fiscal year 2011, and five thousand dollars in fiscal year 2012 and thereafter.

The net tuition and fees charged to a student shall be the tuition amount specified by the alternative school minus all other financial aid, discounts, and adjustments received for the student. In cases where discounts are offered for multiple students from the same family, and not all students in the same family are scholarship recipients, the net tuition amount attributable to the scholarship recipient shall be the lowest net tuition to which the family is entitled.

(2) The state superintendent shall provide for an increase in the basic scholarship amount in the case of any student who is a mainstreamed student with a disability and shall further increase such amount in the case of any separately educated student with a disability. Such increases shall take into account the instruction, related services, and transportation costs of educating such students.

(3) In the case of tutorial assistance grants, the grant amount shall not exceed the lesser of the provider's actual charges for such assistance or:

(a) Before fiscal year 2007, a percentage established by the state superintendent, not to exceed twenty per cent, of the amount of the pilot project school district's average basic scholarship amount;

(b) In fiscal year 2007 and thereafter, four hundred dollars.

(D)

(1) Annually by the first day of November, the state superintendent shall estimate the maximum per-pupil scholarship amounts for the ensuing school year. The state superintendent shall make this estimate available to the general public at the offices of the district board of education together with the forms required by division (D)(2) of this section.

(2) Annually by the fifteenth day of January, the chief administrator of each registered private school located in the pilot project district and the principal of each public school in such district shall complete a parental information form and forward it to the president of the board of education. The parental information form shall be prescribed by the department of education and shall provide information about the grade levels offered, the numbers of students, tuition amounts, achievement test results, and any sectarian or other organizational affiliations.

(E)

(1) Only for the purpose of administering the pilot project scholarship program, the department may request from any of the following entities the data verification code assigned under division (D)(2) of section 3301.0714 of the Revised Code to any student who is seeking a scholarship under the program:

(a) The school district in which the student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code;

(b) If applicable, the community school in which the student is enrolled;

(c) The independent contractor engaged to create and maintain data verification codes.

(2) Upon a request by the department under division (E)(1) of this section for the data verification code of a student seeking a scholarship or a request by the student's parent for that code, the school district or community school shall submit that code to the department or parent in the manner specified by the department. If the student has not been assigned a code, because the student will be entering kindergarten during the school year for which the scholarship is sought, the district shall assign a code to that student and submit the code to the department or parent by a date specified by the department. If the district does not assign a code to the student by the specified date, the department shall assign a code to the student.

The department annually shall submit to each school district the name and data verification code of each student residing in the district who is entering kindergarten, who has been awarded a scholarship under the program, and for whom the department has assigned a code under this division.

(3) The department shall not release any data verification code that it receives under division (E) of this section to any person except as provided by law.

(F) Any document relative to the pilot project scholarship program that the department holds in its files that contains both a student's name or other personally identifiable information and the student's data verification code shall not be a public record under section 149.43 of the Revised Code.

(G)

(1) The department annually shall compile the scores attained by scholarship students enrolled in registered private schools on the assessments administered to the students pursuant to division (A)(11) of section 3313.976 of the Revised Code. The scores shall be aggregated as follows:

(a) By school district, which shall include all scholarship students residing in the pilot project school district who are enrolled in a registered private school and were required to take an assessment pursuant to division (A)(11) of section 3313.976 of the Revised Code;

(b) By registered private school, which shall include all scholarship students enrolled in that school who were required to take an assessment pursuant to division (A)(11) of section 3313.976 of the Revised Code.

(2) The department shall disaggregate the student performance data described in division (G)(1) of this section according to the following categories:

(a) Grade level;

(b) Race and ethnicity;

(c) Gender;

(d) Students who have participated in the scholarship program for three or more years;

(e) Students who have participated in the scholarship program for more than one year and less than three years;

(f) Students who have participated in the scholarship program for one year or less;

(g) Economically disadvantaged students.

(3) The department shall post the student performance data required under divisions (G)(1) and (2) of this section on its web site and shall include that data in the information about the scholarship program provided to students under division (A) of this section. In reporting student performance data under this division, the department shall not include any data that is statistically unreliable or that could result in the identification of individual students. For this purpose, the department shall not report performance data for any group that contains less than ten students.

(4) The department shall provide the parent of each scholarship student enrolled in a registered private school with information comparing the student's performance on the assessments administered pursuant to division (A)(11) of section 3313.976 of the Revised Code with the average performance of similar students enrolled in the building operated by the pilot project school district that the scholarship student would otherwise attend. In calculating the performance of similar students, the department shall consider age, grade, race and ethnicity, gender, and socioeconomic status.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 7/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 3313.979 - Payment of scholarships or grants.

Each scholarship to be used for payments to a registered private school is payable to the parents of the student entitled to the scholarship. Each scholarship to be used for payments to a public school in an adjacent school district is payable to the school district of attendance by the superintendent of public instruction. Each grant to be used for payments to an approved tutorial assistance provider is payable to the approved tutorial assistance provider.

(A)

(1) By the fifteenth day of each month of the school year that any scholarship students are enrolled in a registered private school, the chief administrator of that school shall notify the state superintendent of:

(a) The number of scholarship students who were reported to the school district as having been admitted by that private school pursuant to division (A)(2)(b) of section 3313.978 of the Revised Code and who were still enrolled in the private school as of the first day of such month;

(b) The number of scholarship students who were reported to the school district as having been admitted by another private school pursuant to division (A)(2)(b) of section 3313.978 of the Revised Code and since the date of admission have transferred to the school providing the notification under division (A)(1) of this section.

(2) From time to time, the state superintendent shall make a payment to the parent of each student entitled to a scholarship. Each payment shall include for each student reported under division (A)(1) of this section a portion of the scholarship amount specified in divisions (C)(1) and (2) of section 3313.978 of the Revised Code. This amount shall be proportionately reduced in the case of any such student who is not enrolled in a registered private school for the entire school year.

(3) The first payment under this division shall be made by the last day of November and shall equal one-third of the estimated total amount that will be due to the parent for the school year pursuant to division (A)(2) of this section.

(B) The state superintendent, on behalf of the parents of a scholarship student enrolled in a public school in an adjacent school district pursuant to section 3327.06 of the Revised Code, shall make the tuition payments required by that section to the school district admitting the student, except that, notwithstanding sections 3323.13, 3323.14, and 3327.06 of the Revised Code, the total payments in any school year shall not exceed the scholarship amount provided in divisions (C)(1) and (2) of section 3313.978 of the Revised Code.

(C) Whenever an approved provider provides tutorial assistance to a student, the state superintendent shall pay the approved provider for such costs upon receipt of a statement specifying the services provided and the costs of the services, which statement shall be signed by the provider and verified by the chief administrator having supervisory control over the tutoring site. The total payments to any approved provider under this division for all provider services to any individual student in any school year shall not exceed the grant amount provided in division (C)(3) of section 3313.978 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 7/1/2012.

Effective Date: 06-26-2003



Section 3313.98 - Procedures for enrolling students from adjacent districts or other districts.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, the provisions of this section and sections 3313.981 to 3313.983 of the Revised Code that apply to a city school district do not apply to a joint vocational or cooperative education school district unless expressly specified.

(A) As used in this section and sections 3313.981 to 3313.983 of the Revised Code:

(1) "Parent" means either of the natural or adoptive parents of a student, except under the following conditions:

(a) When the marriage of the natural or adoptive parents of the student has been terminated by a divorce, dissolution of marriage, or annulment or the natural or adoptive parents of the student are living separate and apart under a legal separation decree and the court has issued an order allocating the parental rights and responsibilities with respect to the student, "parent" means the residential parent as designated by the court except that "parent" means either parent when the court issues a shared parenting decree.

(b) When a court has granted temporary or permanent custody of the student to an individual or agency other than either of the natural or adoptive parents of the student, "parent" means the legal custodian of the child.

(c) When a court has appointed a guardian for the student, "parent" means the guardian of the student.

(2) "Native student" means a student entitled under section 3313.64 or 3313.65 of the Revised Code to attend school in a district adopting a resolution under this section.

(3) "Adjacent district" means a city, exempted village, or local school district having territory that abuts the territory of a district adopting a resolution under this section.

(4) "Adjacent district student" means a student entitled under section 3313.64 or 3313.65 of the Revised Code to attend school in an adjacent district.

(5) "Adjacent district joint vocational student" means an adjacent district student who enrolls in a city, exempted village, or local school district pursuant to this section and who also enrolls in a joint vocational school district that does not contain the territory of the district for which that student is a native student and does contain the territory of the city, exempted village, or local district in which the student enrolls.

(6) "Formula amount" has the same meaning as in section 3317.02 of the Revised Code.

(7) "Adjusted formula amount" means the sum of the formula amount plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code for fiscal year 2009.

(8) "Poverty line" means the poverty line established by the director of the United States office of management and budget as revised by the director of the office of community services in accordance with section 673(2) of the "Community Services Block Grant Act," 95 Stat. 1609, 42 U.S.C.A. 9902, as amended.

(9) "IEP" has the same meaning as in section 3323.01 of the Revised Code.

(10) "Other district" means a city, exempted village, or local school district having territory outside of the territory of a district adopting a resolution under this section.

(11) "Other district student" means a student entitled under section 3313.64 or 3313.65 of the Revised Code to attend school in an other district.

(12) "Other district joint vocational student" means a student who is enrolled in any city, exempted village, or local school district and who also enrolls in a joint vocational school district that does not contain the territory of the district for which that student is a native student in accordance with a policy adopted under section 3313.983 of the Revised Code.

(B)

(1) The board of education of each city, local, and exempted village school district shall adopt a resolution establishing for the school district one of the following policies:

(a) A policy that entirely prohibits the enrollment of students from adjacent districts or other districts, other than students for whom tuition is paid in accordance with section 3317.08 of the Revised Code;

(b) A policy that permits enrollment of students from all adjacent districts in accordance with policy statements contained in the resolution;

(c) A policy that permits enrollment of students from all other districts in accordance with policy statements contained in the resolution.

(2) A policy permitting enrollment of students from adjacent or from other districts, as applicable, shall provide for all of the following:

(a) Application procedures, including deadlines for application and for notification of students and the superintendent of the applicable district whenever an adjacent or other district student's application is approved.

(b) Procedures for admitting adjacent or other district applicants free of any tuition obligation to the district's schools, including, but not limited to:

(i) The establishment of district capacity limits by grade level, school building , and education program;

(ii) A requirement that all native students wishing to be enrolled in the district will be enrolled and that any adjacent or other district students previously enrolled in the district shall receive preference over first-time applicants;

(iii) Procedures to ensure that an appropriate racial balance is maintained in the district schools.

(C) Except as provided in section 3313.982 of the Revised Code, the procedures for admitting adjacent or other district students, as applicable, shall not include:

(1) Any requirement of academic ability, or any level of athletic, artistic, or other extracurricular skills;

(2) Limitations on admitting applicants because of disability, except that a board may refuse to admit a student receiving services under Chapter 3323. of the Revised Code, if the services described in the student's IEP are not available in the district's schools;

(3) A requirement that the student be proficient in the English language;

(4) Rejection of any applicant because the student has been subject to disciplinary proceedings, except that if an applicant has been suspended or expelled by the student's district for ten consecutive days or more in the term for which admission is sought or in the term immediately preceding the term for which admission is sought, the procedures may include a provision denying admission of such applicant.

(D)

(1) Each school board permitting only enrollment of adjacent district students shall provide information about the policy adopted under this section, including the application procedures and deadlines, to the superintendent and the board of education of each adjacent district and, upon request, to the parent of any adjacent district student.

(2) Each school board permitting enrollment of other district students shall provide information about the policy adopted under this section, including the application procedures and deadlines, upon request, to the board of education of any other school district or to the parent of any student anywhere in the state.

(E) Any school board shall accept all credits toward graduation earned in adjacent or other district schools by an adjacent or other district student or a native student.

(F)

(1) No board of education may adopt a policy discouraging or prohibiting its native students from applying to enroll in the schools of an adjacent or any other district that has adopted a policy permitting such enrollment, except that:

(a) A district may object to the enrollment of a native student in an adjacent or other district in order to maintain an appropriate racial balance.

(b) The board of education of a district receiving funds under 64 Stat. 1100 (1950), 20 U.S.C.A. 236 et seq., as amended, may adopt a resolution objecting to the enrollment of its native students in adjacent or other districts if at least ten per cent of its students are included in the determination of the United States secretary of education made under section 20 U.S.C.A. 238(a).

(2) If a board objects to enrollment of native students under this division, any adjacent or other district shall refuse to enroll such native students unless tuition is paid for the students in accordance with section 3317.08 of the Revised Code. An adjacent or other district enrolling such students may not receive funding for those students in accordance with section 3313.981 of the Revised Code.

(G) The state board of education shall monitor school districts to ensure compliance with this section and the districts' policies. The board may adopt rules requiring uniform application procedures, deadlines for application, notification procedures, and record-keeping requirements for all school boards that adopt policies permitting the enrollment of adjacent or other district students, as applicable. If the state board adopts such rules, no school board shall adopt a policy that conflicts with those rules.

(H) A resolution adopted by a board of education under this section that entirely prohibits the enrollment of students from adjacent and from other school districts does not abrogate any agreement entered into under section 3313.841 or 3313.92 of the Revised Code or any contract entered into under section 3313.90 of the Revised Code between the board of education adopting the resolution and the board of education of any adjacent or other district or prohibit these boards of education from entering into any such agreement or contract.

(I) Nothing in this section shall be construed to permit or require the board of education of a city, exempted village, or local school district to exclude any native student of the district from enrolling in the district.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-15-2000; 06-30-2005; 2007 HB119 06-30-2007



Section 3313.981 - Reporting numbers of adjacent district and other district joint vocational students.

(A) The state board of education shall adopt rules requiring all of the following:

(1) The board of education of each city, exempted village, and local school district to annually report to the department of education all of the following:

(a) The number of adjacent district or other district students, as applicable, and adjacent district or other district joint vocational students, as applicable, enrolled in the district and the number of native students enrolled in adjacent or other districts, in accordance with a policy adopted under division (B) of section 3313.98 of the Revised Code;

(b) Each adjacent district or other district student's or adjacent district or other district joint vocational student's date of enrollment in the district;

(c) The full-time equivalent number of adjacent district or other district students enrolled in vocational education programs or classes described in division (A) of section 3317.014 of the Revised Code and the full-time equivalent number of such students enrolled in vocational education programs or classes described in division (B) of that section;

(d) Each native student's date of enrollment in an adjacent or other district.

(2) The board of education of each joint vocational school district to annually report to the department all of the following:

(a) The number of adjacent district or other district joint vocational students, as applicable, enrolled in the district;

(b) The full-time equivalent number of adjacent district or other district joint vocational students enrolled in vocational education programs or classes described in division (A) of section 3317.014 of the Revised Code and the full-time equivalent number of such students enrolled in vocational education programs or classes described in division (B) of that section;

(c) For each adjacent district or other district joint vocational student, the city, exempted village, or local school district in which the student is also enrolled.

(3) Prior to the first full school week in October each year, the superintendent of each city, local, or exempted village school district that admits adjacent district or other district students or adjacent district or other district joint vocational students in accordance with a policy adopted under division (B) of section 3313.98 of the Revised Code to notify each adjacent or other district where those students are entitled to attend school under section 3313.64 or 3313.65 of the Revised Code of the number of the adjacent or other district's native students who are enrolled in the superintendent's district under the policy.

The rules shall provide for the method of counting students who are enrolled for part of a school year in an adjacent or other district or as an adjacent district or other district joint vocational student.

(B) From the payments made to a city, exempted village, or local school district under Chapter 3317. of the Revised Code and, if necessary, from the payments made to the district under sections 321.24 and 323.156 of the Revised Code, the department of education shall annually subtract both of the following:

(1) An amount equal to the number of the district's native students reported under division (A)(1) of this section who are enrolled in adjacent or other school districts pursuant to policies adopted by such districts under division (B) of section 3313.98 of the Revised Code multiplied by the adjusted formula amount;

(2) The excess costs computed in accordance with division (E) of this section for any such native students receiving special education and related services in adjacent or other school districts or as an adjacent district or other district joint vocational student;

(3) For the full-time equivalent number of the district's native students reported under division (A)(1)(c) or (2)(b) of this section as enrolled in vocational education programs or classes described in section 3317.014 of the Revised Code, an amount equal to $5,732 times the applicable multiple prescribed by that section.

(C) To the payments made to a city, exempted village, or local school district under Chapter 3317. of the Revised Code, the department of education shall annually add all of the following:

(1) An amount equal to the adjusted formula amount multiplied by the remainder obtained by subtracting the number of adjacent district or other district joint vocational students from the number of adjacent district or other district students enrolled in the district, as reported under division (A)(1) of this section;

(2) The excess costs computed in accordance with division (E) of this section for any adjacent district or other district students, except for any adjacent or other district joint vocational students, receiving special education and related services in the district;

(3) For the full-time equivalent number of the adjacent or other district students who are not adjacent district or other district joint vocational students and are reported under division (A)(1)(c) of this section as enrolled in vocational education programs or classes described in section 3317.014 of the Revised Code, an amount equal to $5,732 times the applicable multiple prescribed by that section;

(4) An amount equal to the number of adjacent district or other district joint vocational students reported under division (A)(1) of this section multiplied by an amount equal to twenty per cent of the adjusted formula amount.

(D) To the payments made to a joint vocational school district under Chapter 3317. of the Revised Code, the department of education shall add, for each adjacent district or other district joint vocational student reported under division (A)(2) of this section, both of the following:

(1) The adjusted formula amount;

(2) An amount equal to the full-time equivalent number of students reported pursuant to division (A)(2)(b) of this section times $5,732 times the applicable multiple prescribed by section 3317.014 of the Revised Code.

(E)

(1) A city, exempted village, or local school board providing special education and related services to an adjacent or other district student in accordance with an IEP shall, pursuant to rules of the state board, compute the excess costs to educate such student as follows:

(a) Subtract the adjusted formula amount from the actual costs to educate the student;

(b) From the amount computed under division (E)(1)(a) of this section subtract the amount of any funds received by the district under Chapter 3317. of the Revised Code to provide special education and related services to the student.

(2) The board shall report the excess costs computed under this division to the department of education.

(3) If any student for whom excess costs are computed under division (E)(1) of this section is an adjacent or other district joint vocational student, the department of education shall add the amount of such excess costs to the payments made under Chapter 3317. of the Revised Code to the joint vocational school district enrolling the student.

(F) As provided in division (D)(1)(b) of section 3317.03 of the Revised Code, no joint vocational school district shall count any adjacent or other district joint vocational student enrolled in the district in its formula ADM certified under section 3317.03 of the Revised Code.

(G) No city, exempted village, or local school district shall receive a payment under division (C) of this section for a student, and no joint vocational school district shall receive a payment under division (D) of this section for a student, if for the same school year that student is counted in the district's formula ADM certified under section 3317.03 of the Revised Code.

(H) Upon request of a parent, and provided the board offers transportation to native students of the same grade level and distance from school under section 3327.01 of the Revised Code, a city, exempted village, or local school board enrolling an adjacent or other district student shall provide transportation for the student within the boundaries of the board's district, except that the board shall be required to pick up and drop off a nonhandicapped student only at a regular school bus stop designated in accordance with the board's transportation policy. Pursuant to rules of the state board of education, such board may reimburse the parent from funds received for pupil transportation under section 3317.0212 of the Revised Code, or other provisions of law, for the reasonable cost of transportation from the student's home to the designated school bus stop if the student's family has an income below the federal poverty line.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003



Section 3313.982 - Restricting admission schools on basis of academic, athletic, artistic, or other skills.

Notwithstanding division (C)(1) of section 3313.97 and division (C)(1) of section 3313.98 of the Revised Code:

(A) Any school district board operating any schools on October 1, 1989, admission to which was restricted to students possessing certain academic, athletic, artistic, or other skills, may continue to restrict admission to such schools.

(B) Any district board that did not operate any schools described by division (A) of this section on October 1, 1989, and that desires to begin restricting admission to any school on the basis of student academic, athletic, artistic, or other skills, may submit a plan proposing such restricted admission to the state board of education. If the board finds that the plan will generally promote increased educational opportunities for students in the district and will not unduly restrict opportunities for some students, it may approve the plan and the district board may implement it during the next ensuing school year.

Effective Date: 04-26-1990



Section 3313.983 - Joint vocational school district to adopt policy for enrollment of students from adjacent or other district.

(A) The board of education of each joint vocational school district shall adopt a policy pertaining to enrollment of students who, upon enrollment, will be adjacent district joint vocational students except that, in lieu of such a policy, a board may adopt a policy pertaining to enrollment of students who, upon enrollment, will be other district joint vocational students. Any such policy to enroll other district joint vocational students shall apply beginning with the school year that commences July 1, 1998. A policy adopted under this section shall provide for all of the following:

(1) Application procedures, including procedures for notifying any future adjacent district or other district joint vocational students, as applicable, and the superintendent of the city, exempted village, or local school districts in which they are also enrolled whenever their applications are approved;

(2) Procedures for admitting to the district applicants who will be, as applicable, adjacent district or other district joint vocational students, including, but not limited to:

(a) The establishment of district capacity limits by grade level, school building, and education program;

(b) A requirement that all students entitled under section 3313.64 or 3313.65 of the Revised Code to attend school in a district that has territory in the joint vocational school district will be enrolled in the district ahead of any adjacent district or other district joint vocational students;

(c) A requirement that any previously enrolled adjacent district or other district joint vocational student, as applicable, shall receive preference over first-time applicants to become adjacent district or other district joint vocational students.

(B) The procedures for admitting students who will be, as applicable, adjacent district or other district joint vocational students shall not include:

(1) Any requirement of academic ability, or any level of athletic, artistic, or other extracurricular skills;

(2) Limitations on admitting applicants because of disability, except that a board may refuse to admit an applicant receiving services under Chapter 3323. of the Revised Code if the services described in the student's IEP are not available in the district;

(3) A requirement that the student be proficient in the English language;

(4) Rejection of any applicant because the student has been subject to disciplinary proceedings, except that if an applicant has been suspended or expelled by any school district for ten consecutive days or more in the term for which admission is sought or in the term immediately preceding the term for which admission is sought, the procedures may include a provision denying admission of such applicant.

(C) The board of education of each joint vocational school district shall provide information about the policy it adopts under this section, including the application procedures, to the superintendent and the board of education of each city, exempted village, and local school district with territory in the district and, upon request, to the parent of any student who could become, as applicable, an adjacent district or other district joint vocational student of the district.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3313.99 - Penalty.

Whoever violates section 3313.80 of the Revised Code shall be fined not less than five nor more than twenty-five dollars for a first offense and shall be fined not less than twenty-five nor more than one hundred dollars for each subsequent offense.

Effective Date: 07-01-1996






Chapter 3314 - COMMUNITY SCHOOLS

Section 3314.01 - Creation of community school - general powers.

(A)

(1) A board of education may permit all or part of any of the schools under its control, upon request of a proposing person or group and provided the person or group meets the requirements of this chapter, to become a community school.

(2) Any person or group of individuals may propose the creation of a community school pursuant to the provisions of this chapter. No nonpublic chartered or nonchartered school in existence on January 1, 1997, is eligible to become a community school under this chapter.

(B) A community school created under this chapter is a public school, independent of any school district, and is part of the state's program of education. A community school may sue and be sued, acquire facilities as needed, contract for any services necessary for the operation of the school, and enter into contracts with a sponsor pursuant to this chapter. The governing authority of a community school may carry out any act and ensure the performance of any function that is in compliance with the Ohio Constitution, this chapter, other statutes applicable to community schools, and the contract entered into under this chapter establishing the school.

Effective Date: 07-01-1998



Section 3314.011 - Designated fiscal officer - bond - licensing.

Every community school established under this chapter shall have a designated fiscal officer. The auditor of state may require by rule that the fiscal officer of any community school, before entering upon duties as fiscal officer of the school, execute a bond in an amount and with surety to be approved by the governing authority of the school, payable to the state, conditioned for the faithful performance of all the official duties required of the fiscal officer. Any such bond shall be deposited with the governing authority of the school, and a copy thereof, certified by the governing authority, shall be filed with the county auditor.

Prior to assuming the duties of fiscal officer, the fiscal officer designated under this section shall be licensed under section 3301.074 of the Revised Code . Any person serving as a fiscal officer of a community school on the effective date of this amendment who is not licensed as a treasurer shall be permitted to serve as a fiscal officer for not more than one year following the effective date of this amendment. Beginning on that date and thereafter, no community school shall permit any individual to serve as a fiscal officer without a license as required by this section.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 04-08-2003



Section 3314.012 - Development of report cards.

(A) Within ninety days of September 28, 1999, the superintendent of public instruction shall appoint representatives of the department of education, including employees who work with the education management information system, to a committee to develop report card models for community schools. The committee shall design model report cards appropriate for the various types of community schools approved to operate in the state. Sufficient models shall be developed to reflect the variety of grade levels served and the missions of the state's community schools. All models shall include both financial and academic data. The initial models shall be developed by March 31, 2000.

(B) Except as provided in section 3314.017 of the Revised Code, the department of education shall issue an annual report card for each community school, regardless of how long the school has been in operation. The report card shall report the academic and financial performance of the school utilizing one of the models developed under division (A) of this section. The report card shall include all information applicable to school buildings under divisions (A), (B), (C), and (D) of section 3302.03 of the Revised Code. The ratings a community school receives under section 3302.03 of the Revised Code for its first two full school years shall not be considered toward automatic closure of the school under section 3314.35 of the Revised Code or any other matter that is based on report card ratings.

(C) Upon receipt of a copy of a contract between a sponsor and a community school entered into under this chapter, the department of education shall notify the community school of the specific model report card that will be used for that school.

(D) Report cards shall be distributed to the parents of all students in the community school, to the members of the board of education of the school district in which the community school is located, and to any person who requests one from the department.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 04-04-2007



Section 3314.013 - Limits on internet- or computer-based community schools.

(A) Until the sixty-first day after the effective date of this amendment, no internet- or computer-based community school shall operate unless the school was open for instruction as of May 1, 2005. No entity described in division (C)(1) of section 3314.02 of the Revised Code shall enter into a contract to sponsor an internet- or computer-based community school, including a conversion school, between May 1, 2005, and the sixty-first day after the effective date of this amendment, except as follows:

(1) The entity may renew a contract that the entity entered into with an internet- or computer-based community school prior to May 1, 2005, if the school was open for operation as of that date.

(2) The entity may assume sponsorship of an existing internet- or computer-based community school that was formerly sponsored by another entity and may enter into a contract with that community school in accordance with section 3314.03 of the Revised Code.

If a sponsor entered into a contract with an internet- or computer-based community school, including a conversion school, but the school was not open for operation as of May 1, 2005, the contract shall be void and the entity shall not enter into another contract with the school until the sixty-first day after the effective date of this amendment.

(B)

(1) Beginning on the later of July 1, 2013, or the sixty-first day after the effective date of this amendment, up to five new internet- or computer-based community schools may open each year , subject to approval of the superintendent of public instruction under division (B)(2) of this section.

(2) The superintendent of public instruction shall approve applications for new internet- or computer-based community schools from only those applicants demonstrating experience and quality.

The state board of education shall adopt rules prescribing measures to determine experience and quality of applicants in accordance with Chapter 119. of the Revised Code. The measures shall include, but not be limited to, the following considerations:

(a) The sponsor's experience with online schools;

(b) The operator's experience with online schools;

(c) The sponsor's and operator's previous record for student performance;

(d) A preference for operators with previous experience in Ohio.

The state board shall adopt the rules so that they are effective not later than the sixty-first day after the effective date of this amendment.

(3) The department of education shall notify any new internet- or computer-based community school governed by division (B) of this section of whether the superintendent has approved or disapproved the school's application to open for the 2013-2014 school year not later than July 1, 2013, or the sixty-first day after the effective date of this amendment, if such date occurs after July 1, 2013. Notwithstanding the dates prescribed for adoption and signing on sponsor contracts in division (D) of section 3314.02 of the Revised Code, or the date for opening a school for instruction required by division (A)(25) of section 3314.03 of the Revised Code, a new internet- or computer-based community school approved for opening for the 2013-2014 school year under division (B) of this section may open and operate in that school year regardless of whether it has complied with those contract and opening dates. For each school year thereafter, the school shall comply with all applicable provisions of this chapter.

(C) Nothing in divisions (A) or (B) of this section prohibits an internet- or computer-based community school from increasing the number of grade levels it offers.

(D) Not later than July 1, 2012, the director of the governor's office of 21st century education and the superintendent of public instruction shall develop standards for the operation of internet- or computer-based community schools. The director shall submit those standards to the speaker of the house of representatives and the president of the senate for consideration of enactment by the general assembly.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-08-2003; 06-30-2005



Section 3314.014 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 06-30-2005; 09-28-2006; 03-30-2007 )



Section 3314.015 - Oversight of sponsors.

(A) The department of education shall be responsible for the oversight of any and all sponsors of the community schools established under this chapter and shall provide technical assistance to schools and sponsors in their compliance with applicable laws and the terms of the contracts entered into under section 3314.03 of the Revised Code and in the development and start-up activities of those schools. In carrying out its duties under this section, the department shall do all of the following:

(1) In providing technical assistance to proposing parties, governing authorities, and sponsors, conduct training sessions and distribute informational materials;

(2) Approve entities to be sponsors of community schools;

(3) Monitor and evaluate, as required under section 3314.016 of the Revised Code, the effectiveness of any and all sponsors in their oversight of the schools with which they have contracted;

(4) By December thirty-first of each year, issue a report to the governor, the speaker of the house of representatives, the president of the senate, and the chairpersons of the house and senate committees principally responsible for education matters regarding the effectiveness of academic programs, operations, and legal compliance and of the financial condition of all community schools established under this chapter and on the performance of community school sponsors;

(5) From time to time, make legislative recommendations to the general assembly designed to enhance the operation and performance of community schools.

(B)

(1) Except as provided in sections 3314.021 and 3314.027 of the Revised Code, no entity listed in division (C)(1) of section 3314.02 of the Revised Code shall enter into a preliminary agreement under division (C)(2) of section 3314.02 of the Revised Code until it has received approval from the department of education to sponsor community schools under this chapter and has entered into a written agreement with the department regarding the manner in which the entity will conduct such sponsorship. The department shall adopt in accordance with Chapter 119. of the Revised Code rules containing criteria, procedures, and deadlines for processing applications for such approval, for oversight of sponsors, for revocation of the approval of sponsors, and for entering into written agreements with sponsors. The rules shall require an entity to submit evidence of the entity's ability and willingness to comply with the provisions of division (D) of section 3314.03 of the Revised Code. The rules also shall require entities approved as sponsors on and after June 30, 2005, to demonstrate a record of financial responsibility and successful implementation of educational programs. If an entity seeking approval on or after June 30, 2005, to sponsor community schools in this state sponsors or operates schools in another state, at least one of the schools sponsored or operated by the entity must be comparable to or better than the performance of Ohio schools in need of continuous improvement under section 3302.03 of the Revised Code, as determined by the department.

Subject to section 3314.016 of the Revised Code, an entity that sponsors community schools may enter into preliminary agreements and sponsor up to one hundred schools, provided each school and the contract for sponsorship meets the requirements of this chapter.

(2) The state board of education shall determine, pursuant to criteria specified in rules adopted in accordance with Chapter 119. of the Revised Code, whether the mission proposed to be specified in the contract of a community school to be sponsored by a state university board of trustees or the board's designee under division (C)(1)(e) of section 3314.02 of the Revised Code complies with the requirements of that division. Such determination of the state board is final.

(3) The state board of education shall determine, pursuant to criteria specified in rules adopted in accordance with Chapter 119. of the Revised Code, if any tax-exempt entity under section 501(c)(3) of the Internal Revenue Code that is proposed to be a sponsor of a community school is an education-oriented entity for purpose of satisfying the condition prescribed in division (C)(1)(f)(iii) of section 3314.02 of the Revised Code. Such determination of the state board is final.

(C) If at any time the state board of education finds that a sponsor is not in compliance or is no longer willing to comply with its contract with any community school or with the department's rules for sponsorship, the state board or designee shall conduct a hearing in accordance with Chapter 119. of the Revised Code on that matter. If after the hearing, the state board or designee has confirmed the original finding, the department of education may revoke the sponsor's approval to sponsor community schools. In that case, the department's office of Ohio school sponsorship, established under section 3314.029 of the Revised Code, may assume the sponsorship of any schools with which the sponsor has contracted until the earlier of the expiration of two school years or until a new sponsor as described in division (C)(1) of section 3314.02 of the Revised Code is secured by the school's governing authority. The office of Ohio school sponsorship may extend the term of the contract in the case of a school for which it has assumed sponsorship under this division as necessary to accommodate the term of the department's authorization to sponsor the school specified in this division. Community schools sponsored under this division shall not apply to the limit on directly authorized community schools under division (A)(3) of section 3314.029 of the Revised Code. However, nothing in this division shall preclude a community school affected by this division from applying for sponsorship under that section.

(D) The decision of the department to disapprove an entity for sponsorship of a community school or to revoke approval for such sponsorship under division (C) of this section, may be appealed by the entity in accordance with section 119.12 of the Revised Code.

(E) The department shall adopt procedures for use by a community school governing authority and sponsor when the school permanently closes and ceases operation, which shall include at least procedures for data reporting to the department, handling of student records, distribution of assets in accordance with section 3314.074 of the Revised Code, and other matters related to ceasing operation of the school.

(F) In carrying out its duties under this chapter, the department shall not impose requirements on community schools or their sponsors that are not permitted by law or duly adopted rules.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-08-2003; 06-30-2005; 03-30-2007; 2007 HB119 06-30-2007



Section 3314.016 - [Effective Until 1/1/2015] Entities sponsoring community schools .

This section applies to any entity that sponsors a community school, regardless of whether section 3314.021 or 3314.027 of the Revised Code exempts the entity from the requirement to be approved for sponsorship under divisions (A)(2) and (B)(1) of section 3314.015 of the Revised Code. The office of Ohio school sponsorship established under section 3314.029 of the Revised Code shall be ranked under division (B) of this section, but divisions (A) and (C) of this section do not apply to the office.

(A) An entity that sponsors a community school shall be permitted to enter into contracts under section 3314.03 of the Revised Code to sponsor additional community schools only if the entity meets both of the following criteria:

(1) The entity is in compliance with all provisions of this chapter requiring sponsors of community schools to report data or information to the department of education.

(2) The entity is not ranked in the lowest twenty per cent of community school sponsors on the ranking prescribed by division (B) of this section.

(B)

(1) For purposes of this section, the department shall develop a composite performance index score, as defined in section 3302.01 of the Revised Code, that measures the academic performance of students enrolled in community schools sponsored by the same entity.

(2) In calculating an entity's composite performance index score, the department shall exclude all of the following:

(a) All community schools that have been in operation for less than two full school years;

(b) All community schools described in division (A)(3) of section 3314.35 of the Revised Code, but the department shall cease to exclude the schools described in division (A)(3)(a) of that section if those schools become subject to closure under division (D) of that section.

(3) The department annually shall rank all entities that sponsor community schools from highest to lowest according to the entities' composite performance index scores and shall publish the rankings between the first day of October and the fifteenth day of October.

(C) If the governing authority of a community school enters into a contract with a sponsor prior to the date on which the sponsor is prohibited from sponsoring additional schools under division (A) of this section and the school has not opened for operation as of that date, that contract shall be void and the school shall not open until the governing authority secures a new sponsor by entering into a contract with the new sponsor under section 3314.03 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

This section is set out twice. See also §3314.0162, as amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 1/1/2015.

Prior History: (Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.)

(Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 2007 HB119 06-30-2007; 2008 HB562 09-22-2008 )



Section 3314.016 - [Effective 1/1/2015] Entities sponsoring community schools .

This section applies to any entity that sponsors a community school, regardless of whether section 3314.021 or 3314.027 of the Revised Code exempts the entity from the requirement to be approved for sponsorship under divisions (A)(2) and (B)(1) of section 3314.015 of the Revised Code. The office of Ohio school sponsorship established under section 3314.029 of the Revised Code shall be rated under division (B) of this section, but divisions (A) and (C) of this section do not apply to the office.

(A) An entity that sponsors a community school shall be permitted to enter into contracts under section 3314.03 of the Revised Code to sponsor additional community schools only if the entity meets both of the following criteria:

(1) The entity is in compliance with all provisions of this chapter requiring sponsors of community schools to report data or information to the department of education.

(2) The entity is not rated as "ineffective" under division (B)(6) of this section.

(B)

(1) For purposes of this section, the department shall develop and implement an evaluation system that rates each entity that sponsors a community school based on the following components:

(a) Academic performance of students enrolled in community schools sponsored by the same entity;

(b) Adherence by a sponsor to the quality practices prescribed by the department under division (B)(3) of this section. The department shall not include this measure in the sponsor evaluation rating system until the department prescribes quality practices and develops an instrument to measure adherence to those practices under division (B)(3) of this section.

(c) Compliance with applicable laws and administrative rules by an entity that sponsors a community school.

(2) In calculating an academic performance component, the department shall exclude all of the following:

(a) All community schools that have been in operation for not more than two full school years;

(b) All community schools described in division (A) (4)(b) of section 3314.35 of the Revised Code.

(3) The department, in consultation with entities that sponsor community schools, shall prescribe quality practices for community school sponsors and develop an instrument to measure adherence to those quality practices. The quality practices shall be based on standards developed by the national association of charter school authorizers or any other nationally organized community school organization.

(4)

(a) The department may permit peer review of a sponsor's adherence to the quality practices prescribed under division (B)(3) of this section.

(b) The department shall require individuals participating in peer review under division (B)(4)(a) of this section to complete training approved or established by the department.

(c) The department may enter into an agreement with another entity to provide training to individuals conducting peer review of sponsors. Prior to entering into an agreement with an entity, the department shall review and approve of the entity's training program.

(5) Not later than July 1, 2013, the state board of education shall adopt rules in accordance with Chapter 119. of the Revised Code prescribing standards for measuring compliance with applicable laws and rules under division (B)(1)(c) of this section.

(6) The department annually shall rate all entities that sponsor community schools as either "exemplary," "effective," or "ineffective," based on the components prescribed by division (B) of this section, where each component is weighted equally, except that entities sponsoring community schools for the first time may be assigned the rating of "emerging" for only the first two consecutive years.

The department shall publish the ratings between the first day of October and the fifteenth day of October.

(7)

(a) Prior to the 2014-2015 school year, student academic performance prescribed under division (B)(1)(a) of this section shall not include student academic performance data from community schools that primarily serve students enrolled in a dropout prevention and recovery program as described in division (A)(4)(a) of section 3314.35 of the Revised Code.

(b) For the 2014-2015 school year and each school year thereafter, student academic performance prescribed under division (B)(1)(a) of this section shall include student academic performance data from community schools that primarily serve students enrolled in a dropout prevention and recovery program.

(C) If the governing authority of a community school enters into a contract with a sponsor prior to the date on which the sponsor is prohibited from sponsoring additional schools under division (A) of this section and the school has not opened for operation as of that date, that contract shall be void and the school shall not open until the governing authority secures a new sponsor by entering into a contract with the new sponsor under section 3314.03 of the Revised Code. However, the department's office of Ohio school sponsorship, established under section 3314.029 of the Revised Code, may assume the sponsorship of the school until the earlier of the expiration of two school years or until a new sponsor is secured by the school's governing authority. A community school sponsored by the department under this division shall not be included when calculating the maximum number of directly authorized community schools permitted under division (A)(3) of section 3314.029 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 1/1/2015.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

This section is set out twice. See also §3314.0161, effective until 1/1/2015.

Prior History: (Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.)

(Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 2007 HB119 06-30-2007; 2008 HB562 09-22-2008 )



Section 3314.017 - Academic performance rating and report card system.

(A) The state board of education shall prescribe by rules, adopted in accordance with Chapter 119. of the Revised Code, an academic performance rating and report card system that satisfies the requirements of this section for community schools that primarily serve students enrolled in dropout prevention and recovery programs as described in division (A)(4)(a) of section 3314.35 of the Revised Code, to be used in lieu of the system prescribed under sections 3302.03 and 3314.012 of the Revised Code beginning with the 2012-2013 school year. Each such school shall comply with the testing and reporting requirements of the system as prescribed by the state board.

(B) Nothing in this section shall at any time relieve a school from its obligations under the "No Child Left Behind Act of 2001" to make "adequate yearly progress," as both that act and that term are defined in section 3302.01 of the Revised Code, or a school's amenability to the provisions of section 3302.04 or 3302.041 of the Revised Code. The department shall continue to report each school's performance as required by the act and to enforce applicable sanctions under section 3302.04 or 3302.041 of the Revised Code.

(C) The rules adopted by the state board shall prescribe the following performance indicators for the rating and report card system required by this section:

(1) Graduation rate for each of the following student cohorts:

(a) The number of students who graduate in four years or less with a regular high school diploma divided by the number of students who form the adjusted cohort for the graduating class;

(b) The number of students who graduate in five years with a regular high school diploma divided by the number of students who form the adjusted cohort for the four-year graduation rate;

(c) The number of students who graduate in six years with a regular high school diploma divided by the number of students who form the adjusted cohort for the four-year graduation rate;

(d) The number of students who graduate in seven years with a regular high school diploma divided by the number of students who form the adjusted cohort for the four-year graduation rate;

(e) The number of students who graduate in eight years with a regular high school diploma divided by the number of students who form the adjusted cohort for the four-year graduation rate.

(2) The percentage of twelfth-grade students currently enrolled in the school who have attained the designated passing score on all of the applicable state high school achievement assessments required under division (B)(1) or (2) of section 3301.0710 of the Revised Code and other students enrolled in the school, regardless of grade level, who are within three months of their twenty-second birthday and have attained the designated passing score on all of the applicable state high school achievement assessments by their twenty-second birthday;

(3) Annual measurable objectives as defined in section 3302.01 of the Revised Code;

(4) Growth in student achievement in reading, or mathematics, or both as measured by separate nationally norm-referenced assessments that have developed appropriate standards for students enrolled in dropout prevention and recovery programs, adopted or approved by the state board.

(D)

(1) The state board's rules shall prescribe the expected performance levels and benchmarks for each of the indicators prescribed by division (C) of this section based on the data gathered by the department under division (F) of this section. Based on a school's level of attainment or nonattainment of the expected performance levels and benchmarks for each of the indicators, the department shall rate each school in one of the following categories:

(a) Exceeds standards;

(b) Meets standards;

(c) Does not meet standards.

(2) The state board's rules shall establish all of the following:

(a) Not later than June 30, 2013, performance levels and benchmarks for the indicators described in divisions (C)(1) to (3) of this section;

(b) Not later than December 31, 2014, both of the following:

(i) Performance levels and benchmarks for the indicator described in division (C)(4) of this section;

(ii) Standards for awarding a community school described in division (A)(4)(a) of section 3314.35 of the Revised Code an overall designation, which shall be calculated as follows:

(I) Thirty per cent of the score shall be based on the indicators described in division (C)(1) of this section that are applicable to the school year for which the overall designation is granted.

(II) Thirty per cent of the score shall be based on the indicators described in division (C)(4) of this section.

(III) Twenty per cent of the score shall be based on the indicators described in division (C)(2) of this section.

(IV) Twenty per cent of the score shall be based on the indicators described in division (C)(3) of this section.

(3) If both of the indicators described in divisions (C)(1) and (2) of this section improve by ten per cent for two consecutive years, a school shall be rated as "meets standards."

The rating and the relevant performance data for each school shall be posted on the department's web site, and a copy of the rating and data shall be provided to the governing authority of the community school.

(E)

(1) For the 2012-2013 school year, the department shall issue a report card including the following performance measures, but without a performance rating as described in divisions (D)(1)(a) to (c) of this section, for each community school described in division (A)(4)(a) of section 3314.35 of the Revised Code:

(a) The graduation rates as described in divisions (C)(1)(a) to (c) of this section;

(b) The percentage of twelfth-grade students and other students who have attained a designated passing score on high school achievement assessments as described in division (C)(2) of this section;

(c) The statewide average for the graduation rates and assessment passage rates described in divisions (C)(1)(a) to (c) and (C)(2) of this section;

(d) Annual measurable objectives described in division (C)(3) of this section.

(2) For the 2013-2014 school year, the department shall issue a report card including the following performance measures for each community school described in division (A)(4) of section 3314.35 of the Revised Code:

(a) The graduation rates described in divisions (C)(1)(a) to (d) of this section, including a performance rating as described in divisions (D)(1)(a) to (c) of this section;

(b) The percentage of twelfth-grade students and other students who have attained a designated passing score on high school achievement assessments as described in division (C)(2) of this section, including a performance rating as described in divisions (D)(1)(a) to (c) of this section;

(c) Annual measurable objectives described in division (C)(3) of this section, including a performance rating as described in divisions (D)(1)(a) to (c) of this section;

(d) Both of the following without an assigned rating:

(i) Growth in annual student achievement in reading and mathematics described in division (C)(4) of this section, if available;

(ii) Student outcome data, including postsecondary credit earned, nationally recognized career or technical certification, military enlistment, job placement, and attendance rate.

(3) Beginning with the 2014-2015 school year, and annually thereafter, the department shall issue a report card for each community school described in division (A)(4)(a) of section 3314.35 of the Revised Code that includes all of the following performance measures, including a performance rating for each measure as described in divisions (D)(1)(a) to (c) of this section:

(a) The graduation rates as described in division (C)(1) of this section;

(b) The percentage of twelfth-grade students and other students who have attained a designated passing score on high school achievement assessments as described in division (C)(2) of this section;

(c) Annual measurable objectives described in division (C)(3) of this section, including a performance rating as described in divisions (D)(1)(a) to (c) of this section;

(d) Growth in annual student achievement in reading and mathematics as described in division (C)(4) of this section;

(e) An overall performance designation for the school calculated under rules adopted under division (D)(2) of this section.

The department shall also include student outcome data, including postsecondary credit earned, nationally recognized career or technical certification, military enlistment, job placement, attendance rate, and progress on closing achievement gaps for each school. This information shall not be included in the calculation of a school's performance rating.

(F) In developing the rating and report card system required by this section, during the 2012-2013 and 2013-2014 school years, the department shall gather and analyze data as determined necessary from each community school described in division (A)(4)(a) of section 3314.35 of the Revised Code. Each such school shall cooperate with the department by supplying requested data and administering required assessments, including sample assessments for purposes of measuring student achievement growth as described in division (C)(4) of this section. The department shall consult with stakeholder groups in performing its duties under this division.

The department shall also identify one or more states that have established or are in the process of establishing similar academic performance rating systems for dropout prevention and recovery programs and consult with the departments of education of those states in developing the system required by this section.

Added by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

This section is set out twice. See also §3314.0171, effective until 3/22/2013.

Prior History: (Effective Date: 2007 HB119 09-29-2007 )



Section 3314.018 - Pooling agreements between community schools.

The governing authorities of two or more community schools may enter into a pooling agreement under which the schools may act jointly to do any of the following:

(A) Purchase health insurance for the schools' employees;

(B) Secure liability insurance for the schools;

(C) Purchase other goods or services necessary for the operation of the schools;

(D) Provide transportation to students enrolled in the schools.

Effective Date: 2008 HB562 06-24-2008



Section 3314.02 - Proposal for converting public school to community school.

(A) As used in this chapter:

(1) "Sponsor" means the board of education of a school district or the governing board of an educational service center that agrees to the conversion of all or part of a school or building under division (B) of this section, or an entity listed in division (C)(1) of this section, which either has been approved by the department of education to sponsor community schools or is exempted by section 3314.021 or 3314.027 of the Revised Code from obtaining approval, and with which the governing authority of a community school enters into a contract under section 3314.03 of the Revised Code.

(2) "Pilot project area" means the school districts included in the territory of the former community school pilot project established by former Section 50.52 of Am. Sub. H.B. No. 215 of the 122nd general assembly.

(3) "Challenged school district" means any of the following:

(a) A school district that is part of the pilot project area;

(b) A school district that meets one of the following conditions:

(i) On the effective date of this amendment, the district was in a state of academic emergency or in a state of academic watch under section 3302.03 of the Revised Code, as that section existed prior to the effective date of this amendment;

(ii) For two of the 2012-2013, 2013-2014, and 2014-2015 school years, the district received a grade of "D" or "F" for the performance index score and a grade of "F" for the value-added progress dimension under section 3302.03 of the Revised Code;

(iii) For the 2015-2016 school year and for any school year thereafter, the district has received an overall grade of "D" or "F" under division (C)(3) of section 3302.03 of the Revised Code, or, for at least two of the three most recent school years, the district received a grade of "F" for the value-added progress dimension under division (C)(1)(e) of that section.

(c) A big eight school district;

(d) A school district ranked in the lowest five per cent of school districts according to performance index score under section 3302.21 of the Revised Code.

(4) "Big eight school district" means a school district that for fiscal year 1997 had both of the following:

(a) A percentage of children residing in the district and participating in the predecessor of Ohio works first greater than thirty per cent, as reported pursuant to section 3317.10 of the Revised Code;

(b) An average daily membership greater than twelve thousand, as reported pursuant to former division (A) of section 3317.03 of the Revised Code.

(5) "New start-up school" means a community school other than one created by converting all or part of an existing public school or educational service center building, as designated in the school's contract pursuant to division (A)(17) of section 3314.03 of the Revised Code.

(6) "Urban school district" means one of the state's twenty-one urban school districts as defined in division (O) of section 3317.02 of the Revised Code as that section existed prior to July 1, 1998.

(7) "Internet- or computer-based community school" means a community school established under this chapter in which the enrolled students work primarily from their residences on assignments in nonclassroom-based learning opportunities provided via an internet- or other computer-based instructional method that does not rely on regular classroom instruction or via comprehensive instructional methods that include internet-based, other computer-based, and noncomputer-based learning opportunities.

(8) "Operator" means either of the following:

(a) An individual or organization that manages the daily operations of a community school pursuant to a contract between the operator and the school's governing authority;

(b) A nonprofit organization that provides programmatic oversight and support to a community school under a contract with the school's governing authority and that retains the right to terminate its affiliation with the school if the school fails to meet the organization's quality standards.

(B) Any person or group of individuals may initially propose under this division the conversion of all or a portion of a public school or a building operated by an educational service center to a community school. The proposal shall be made to the board of education of the city, local, exempted village, or joint vocational school district in which the public school is proposed to be converted or, in the case of the conversion of a building operated by an educational service center, to the governing board of the service center. Upon receipt of a proposal, a board may enter into a preliminary agreement with the person or group proposing the conversion of the public school or service center building, indicating the intention of the board to support the conversion to a community school. A proposing person or group that has a preliminary agreement under this division may proceed to finalize plans for the school, establish a governing authority for the school, and negotiate a contract with the board. Provided the proposing person or group adheres to the preliminary agreement and all provisions of this chapter, the board shall negotiate in good faith to enter into a contract in accordance with section 3314.03 of the Revised Code and division (C) of this section.

(C)

(1) Any person or group of individuals may propose under this division the establishment of a new start-up school to be located in a challenged school district. The proposal may be made to any of the following entities:

(a) The board of education of the district in which the school is proposed to be located;

(b) The board of education of any joint vocational school district with territory in the county in which is located the majority of the territory of the district in which the school is proposed to be located;

(c) The board of education of any other city, local, or exempted village school district having territory in the same county where the district in which the school is proposed to be located has the major portion of its territory;

(d) The governing board of any educational service center, as long as the proposed school will be located in a county within the territory of the service center or in a county contiguous to such county . However, the governing board of an educational service center may sponsor a new start-up school in any challenged school district in the state if all of the following are satisfied:

(i) If applicable, it satisfies the requirements of division (E) of section 3311.86 of the Revised Code;

(ii) It is approved to do so by the department;

(iii) It enters into an agreement with the department under section 3314.015 of the Revised Code.

(e) A sponsoring authority designated by the board of trustees of any of the thirteen state universities listed in section 3345.011 of the Revised Code or the board of trustees itself as long as a mission of the proposed school to be specified in the contract under division (A)(2) of section 3314.03 of the Revised Code and as approved by the department under division (B)(2) of section 3314.015 of the Revised Code will be the practical demonstration of teaching methods, educational technology, or other teaching practices that are included in the curriculum of the university's teacher preparation program approved by the state board of education;

(f) Any qualified tax-exempt entity under section 501(c)(3) of the Internal Revenue Code as long as all of the following conditions are satisfied:

(i) The entity has been in operation for at least five years prior to applying to be a community school sponsor.

(ii) The entity has assets of at least five hundred thousand dollars and a demonstrated record of financial responsibility.

(iii) The department has determined that the entity is an education-oriented entity under division (B)(3) of section 3314.015 of the Revised Code and the entity has a demonstrated record of successful implementation of educational programs.

(iv) The entity is not a community school.

Any entity described in division (C)(1) of this section may enter into a preliminary agreement pursuant to division (C)(2) of this section with the proposing person or group.

(2) A preliminary agreement indicates the intention of an entity described in division (C)(1) of this section to sponsor the community school. A proposing person or group that has such a preliminary agreement may proceed to finalize plans for the school, establish a governing authority as described in division (E) of this section for the school, and negotiate a contract with the entity. Provided the proposing person or group adheres to the preliminary agreement and all provisions of this chapter, the entity shall negotiate in good faith to enter into a contract in accordance with section 3314.03 of the Revised Code.

(3) A new start-up school that is established in a school district described in either division (A)(3)(b) or (d) of this section may continue in existence once the school district no longer meets the conditions described in either division, provided there is a valid contract between the school and a sponsor.

(4) A copy of every preliminary agreement entered into under this division shall be filed with the superintendent of public instruction.

(D) A majority vote of the board of a sponsoring entity and a majority vote of the members of the governing authority of a community school shall be required to adopt a contract and convert the public school or educational service center building to a community school or establish the new start-up school. Beginning September 29, 2005, adoption of the contract shall occur not later than the fifteenth day of March, and signing of the contract shall occur not later than the fifteenth day of May, prior to the school year in which the school will open. The governing authority shall notify the department of education when the contract has been signed. Subject to sections 3314.013 and 3314.016 of the Revised Code, an unlimited number of community schools may be established in any school district provided that a contract is entered into for each community school pursuant to this chapter.

(E)

(1) As used in this division, "immediate relatives" are limited to spouses, children, parents, grandparents, siblings, and in-laws.

Each new start-up community school established under this chapter shall be under the direction of a governing authority which shall consist of a board of not less than five individuals.

No person shall serve on the governing authority or operate the community school under contract with the governing authority so long as the person owes the state any money or is in a dispute over whether the person owes the state any money concerning the operation of a community school that has closed.

(2) No person shall serve on the governing authorities of more than five start-up community schools at the same time.

(3) No present or former member, or immediate relative of a present or former member, of the governing authority of any community school established under this chapter shall be an owner, employee, or consultant of any sponsor or operator of a community school, unless at least one year has elapsed since the conclusion of the person's membership.

(4) The governing authority of a start-up community school may provide by resolution for the compensation of its members. However, no individual who serves on the governing authority of a start-up community school shall be compensated more than four hundred twenty-five dollars per meeting of that governing authority and no such individual shall be compensated more than a total amount of five thousand dollars per year for all governing authorities upon which the individual serves.

(F)

(1) A new start-up school that is established prior to August 15, 2003, in an urban school district that is not also a big-eight school district may continue to operate after that date and the contract between the school's governing authority and the school's sponsor may be renewed, as provided under this chapter, after that date, but no additional new start-up schools may be established in such a district unless the district is a challenged school district as defined in this section as it exists on and after that date.

(2) A community school that was established prior to June 29, 1999, and is located in a county contiguous to the pilot project area and in a school district that is not a challenged school district may continue to operate after that date, provided the school complies with all provisions of this chapter. The contract between the school's governing authority and the school's sponsor may be renewed, but no additional start-up community school may be established in that district unless the district is a challenged school district.

(3) Any educational service center that, on June 30, 2007, sponsors a community school that is not located in a county within the territory of the service center or in a county contiguous to such county may continue to sponsor that community school on and after June 30, 2007, and may renew its contract with the school. However, the educational service center shall not enter into a contract with any additional community school, unless the school is located in a county within the territory of the service center or in a county contiguous to such county, or unless the governing board of the service center has entered into an agreement with the department authorizing the service center to sponsor a community school in any challenged school district in the state.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 09-29-2005; 06-30-2006; 03-30-2007; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 3314.021 - Requirements for sponsorship.

(A) This section applies to any entity that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code and that satisfies the conditions specified in divisions (C)(1)(f)(ii) and (iii) of section 3314.02 of the Revised Code but does not satisfy the condition specified in division (C)(1)(f)(i) of that section.

(B) Notwithstanding division (C)(1)(f)(i) of section 3314.02 of the Revised Code, an entity described in division (A) of this section may do both of the following without obtaining the department of education's initial approval of its sponsorship under divisions (A)(2) and (B)(1) of section 3314.015 of the Revised Code:

(1) Succeed the board of trustees of a state university located in the pilot project area or that board's designee as the sponsor of a community school established under this chapter;

(2) Continue to sponsor that school in conformance with the terms of the contract between the board of trustees or its designee and the governing authority of the community school and renew that contract as provided in division (E) of section 3314.03 of the Revised Code.

(C) The entity that succeeds the board of trustees or the board's designee as sponsor of a community school under division (B) of this section also may enter into contracts to sponsor other community schools located in any challenged school district, without obtaining the department's initial approval of its sponsorship of those schools under divisions (A)(2) and (B)(1) of section 3314.015 of the Revised Code as long as the contracts conform with and the entity complies with all other requirements of this chapter.

(D) Regardless of the entity's authority to sponsor community schools without the initial approval of the department, the entity is under the continuing oversight of the department in accordance with rules adopted under section 3314.015 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 06-30-2005



Section 3314.022 - Contract for provisions of services for disabled student.

The governing authority of any community school established under this chapter may contract with the governing authority of another community school, the board of education of a school district, the governing board of an educational service center, a county DD board, or the administrative authority of a nonpublic school for provision of services for any disabled student enrolled at the school. Any school district board of education or educational service center governing board shall negotiate with a community school governing authority that seeks to contract for the provision of services for a disabled student under this section in the same manner as it would with the board of education of a school district that seeks to contract for such services.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-08-2003



Section 3314.023 - Monitoring and technical assistance; review of financial records.

In order to provide monitoring and technical assistance, a representative of the sponsor of a community school shall meet with the governing authority or treasurer of the school and shall review the financial and enrollment records of the school at least once every month.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-08-2003



Section 3314.024 - Detailed accounting by management company.

A management company that provides services to a community school that amounts to more than twenty per cent of the annual gross revenues of the school shall provide a detailed accounting including the nature and costs of the services it provides to the community school. This information shall be included in the footnotes of the financial statements of the school and be subject to audit during the course of the regular financial audit of the community school.

Effective Date: 04-08-2003



Section 3314.025 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 03-30-2007 )



Section 3314.026 - Termination of contract with operator.

If the governing authority of a community school intends to terminate its contract with the school's operator prior to expiration or intends not to renew that contract upon expiration, the governing authority shall notify the operator of that intent. The operator may appeal the contract termination or nonrenewal to the school's sponsor, if the sponsor has sponsored the school for at least twelve months, or to the state board of education, if the sponsor has sponsored the school for less than twelve months. Upon appeal, the sponsor or state board shall determine whether the operator should continue to manage the school. In making its determination, the sponsor or state board shall consider whether the operator has managed the school in compliance with all applicable laws and terms of the contract between the sponsor and the governing authority entered into under section 3314.03 of the Revised Code and whether the school's progress in meeting the academic goals prescribed in that contract has been satisfactory. The sponsor or state board shall notify the governing authority and operator of its determination. If the sponsor or state board determines that the operator should continue to manage the school, the sponsor shall remove the existing governing authority and the operator shall appoint a new governing authority for the school. The new governing authority shall assume responsibility for the school immediately and shall exercise all functions assigned to it by the Revised Code or rule in the same manner as any other community school governing authority.

Effective Date: 03-30-2007



Section 3314.027 - Community school sponsorship.

Notwithstanding the requirement for initial approval of sponsorship by the department of education prescribed in divisions (A)(2) and (B)(1) of section 3314.015 of the Revised Code and any geographical restriction or mission requirement prescribed in division (C)(1) of section 3314.02 of the Revised Code, an entity that has entered into a contract to sponsor a community school on April 8, 2003, may continue to sponsor the school in conformance with the terms of that contract as long as the entity complies with all other sponsorship provisions of this chapter. Such an entity also may enter into new contracts to sponsor community schools after April 8, 2003, and need not be approved by the department for such sponsorship, as otherwise required under divisions (A)(2) and (B)(1) of section 3314.015 of the Revised Code, as long as the contracts conform to and the entity complies with all other provisions of this chapter.

Regardless of the entity's authority to sponsor community schools without the initial approval of the department, each entity described in this section is under the continuing oversight of the department in accordance with rules adopted under section 3314.015 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3314.028 - Conditions for continued operation.

(A) Notwithstanding any provision of this chapter to the contrary, beginning in the 2009-2010 school year, a community school that meets the following conditions may operate from the facility in which the school was located in the 2008-2009 school year and shall not be required to locate to another school district:

(1) The school was located in the facility for at least the three school years prior to the 2009-2010 school year.

(2) The school's sponsor is a school district that is adjacent to the school district in which the school is located.

(3) The school's education program emphasizes serving students identified as gifted under Chapter 3324. of the Revised Code.

(4) The school has been rated in need of continuous improvement or higher under section 3302.03 of the Revised Code for the previous three school years.

(B) Notwithstanding any provision of this chapter to the contrary, a community school described in division (A) of this section may operate as a conversion school.

(C) Notwithstanding any provision of this chapter to the contrary, in accordance with section 3314.03 of the Revised Code, the governing authority of a community school described in division (A) of this section may enter into a contract for the 2010-2011 school year and later with a different sponsor that is one of the following entities, provided the school was rated in need of continuous improvement or better under section 3302.03 of the Revised Code for the 2008-2009 school year and the sponsor described in division (A)(2) of this section approves the change in sponsorship:

(1) The board of education of a city, exempted village, local, or joint vocational school district;

(2) The governing board of an educational service center;

(3) A sponsoring authority designated by the board of trustees of a state university listed in section 3345.011 of the Revised Code or the board of trustees itself.

Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3314.029 - Ohio school sponsorship program.

This section establishes the Ohio school sponsorship program. The department of education shall establish an office of Ohio school sponsorship to perform the department's duties prescribed by this section.

(A)

(1) Notwithstanding anything to the contrary in this chapter, but subject to section 3314.20 of the Revised Code, any person, group of individuals, or entity may apply to the department for direct authorization to establish a community school and, upon approval of the application, may establish the school. Notwithstanding anything to the contrary in this chapter, the governing authority of an existing community school, upon the expiration or termination of its contract with the school's sponsor entered into under section 3314.03 of the Revised Code, may apply to the department for direct authorization to continue operating the school and, upon approval of the application, may continue to operate the school.

Each application submitted to the department shall include the following:

(a) Evidence that the applicant will be able to comply with division (C) of this section;

(b) A statement indicating that the applicant agrees to comply with all applicable provisions of this chapter, including the requirement to be established as a nonprofit corporation or public benefit corporation in accordance with division (A)(1) of section 3314.03 of the Revised Code;

(c) A statement attesting that no unresolved finding of recovery has been issued by the auditor of state against any person, group of individuals, or entity that is a party to the application and that no person who is party to the application has been a member of the governing authority of any community school that has permanently closed and against which an unresolved finding of recovery has been issued by the auditor of state. In the case of an application submitted by the governing authority of an existing community school, a person who is party to the application shall include each individual member of that governing authority.

(d) A statement that the school will be nonsectarian in its programs, admission policies, employment practices, and all other operations, and will not be operated by a sectarian school or religious institution;

(e) A statement of whether the school is to be created by converting all or part of an existing public school or educational service center building or is to be a new start-up school. If it is a converted public school or service center building, the statement shall include a specification of any duties or responsibilities of an employer that the board of education or service center governing board that operated the school or building before conversion is delegating to the governing authority of the community school with respect to all or any specified group of employees, provided the delegation is not prohibited by a collective bargaining agreement applicable to such employees.

(f) A statement that the school's teachers will be licensed in the manner prescribed by division (A)(10) of section 3314.03 of the Revised Code;

(g) A statement that the school will comply with all of the provisions of law enumerated in divisions (A)(11)(d) and (e) of section 3314.03 of the Revised Code and of division (A)(11)(h) of that section, if applicable;

(h) A statement that the school's graduation and curriculum requirements will comply with division (A)(11)(f) of section 3314.03 of the Revised Code;

(i) A description of each of the following:

(i) The school's mission and educational program, the characteristics of the students the school is expected to attract, the ages and grade levels of students, and the focus of the curriculum;

(ii) The school's governing authority, which shall be in compliance with division (E) of section 3314.02 of the Revised Code;

(iii) The school's admission and dismissal policies, which shall be in compliance with divisions (A)(5) and (6) of section 3314.03 of the Revised Code;

(iv) The school's business plan, including a five-year financial forecast;

(v) In the case of an application to establish a community school, the applicant's resources and capacity to establish and operate the school;

(vi) The school's academic goals to be achieved and the method of measurement that will be used to determine progress toward those goals, which shall include the statewide achievement assessments;

(vii) The facilities to be used by the school and their locations;

(viii) A description of the learning opportunities that will be offered to students including both classroom-based and nonclassroom-based learning opportunities that are in compliance with criteria for student participation established by the department under division (L)(2) of section 3314.08 of the Revised Code.

(2) Subject to division (A)(3) of this section, the department shall approve each application, unless, within thirty days after receipt of the application, the department determines that the application does not satisfy the requirements of division (A)(1) of this section and provides the applicant a written explanation of the reasons for the determination. In that case, the department shall grant the applicant thirty days to correct the insufficiencies in the application. If the department determines that the insufficiencies have been corrected, it shall approve the application. If the department determines that the insufficiencies have not been corrected, it shall deny the application and provide the applicant with a written explanation of the reasons for the denial. The denial of an application may be appealed in accordance with section 119.12 of the Revised Code.

(3) For each of five school years, beginning with the school year that begins in the calendar year in which this section takes effect, the department may approve up to twenty applications for community schools to be established or to continue operation under division (A) of this section; however, of the twenty applications that may be approved each school year, only up to five may be for the establishment of new schools.

(4) Notwithstanding division (A)(2) of this section, the department may deny an application submitted by the governing authority of an existing community school, if a previous sponsor of that school did not renew its contract with the school entered into under section 3314.03 of the Revised Code.

(B) The department and the governing authority of each community school authorized under this section shall enter into a contract under section 3314.03 of the Revised Code. Notwithstanding division (A)(13) of that section, the contract with an existing community school may begin at any time during the academic year. The length of the initial contract of any community school under this section may be for any term up to five years. The contract may be renewed in accordance with division (E) of that section. The contract may provide for the school's governing authority to pay a fee for oversight and monitoring of the school that does not exceed three per cent of the total amount of payments for operating expenses that the school receives from the state.

(C) The department may require a community school authorized under this section to post and file with the superintendent of public instruction a bond payable to the state or to file with the state superintendent a guarantee, which shall be used to pay the state any moneys owed by the community school in the event the school closes.

(D) Except as otherwise provided in this section, a community school authorized under this section shall comply with all applicable provisions of this chapter. The department may take any action that a sponsor may take under this chapter to enforce the school's compliance with this division and the terms of the contract entered into under division (B) of this section.

(E) Not later than December 31, 2012, and annually thereafter, the department shall issue a report on the program, including information about the number of community schools participating in the program and their compliance with the provisions of this chapter. In its fifth report, the department shall include a complete evaluation of the program and recommendations regarding the program's continuation. Each report shall be provided to the general assembly, in accordance with section 101.68 of the Revised Code, and to the governor.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3314.03 - [Effective Until 4/26/2013] Specifications of contract between sponsor and governing authority - specifications of comprehensive plan.

A copy of every contract entered into under this section shall be filed with the superintendent of public instruction. The department of education shall make available on its web site a copy of every approved, executed contract filed with the superintendent under this section.

(A) Each contract entered into between a sponsor and the governing authority of a community school shall specify the following:

(1) That the school shall be established as either of the following:

(a) A nonprofit corporation established under Chapter 1702. of the Revised Code, if established prior to April 8, 2003;

(b) A public benefit corporation established under Chapter 1702. of the Revised Code, if established after April 8, 2003.

(2) The education program of the school, including the school's mission, the characteristics of the students the school is expected to attract, the ages and grades of students, and the focus of the curriculum;

(3) The academic goals to be achieved and the method of measurement that will be used to determine progress toward those goals, which shall include the statewide achievement assessments;

(4) Performance standards by which the success of the school will be evaluated by the sponsor;

(5) The admission standards of section 3314.06 of the Revised Code and, if applicable, section 3314.061 of the Revised Code;

(6)

(a) Dismissal procedures;

(b) A requirement that the governing authority adopt an attendance policy that includes a procedure for automatically withdrawing a student from the school if the student without a legitimate excuse fails to participate in one hundred five consecutive hours of the learning opportunities offered to the student.

(7) The ways by which the school will achieve racial and ethnic balance reflective of the community it serves;

(8) Requirements for financial audits by the auditor of state. The contract shall require financial records of the school to be maintained in the same manner as are financial records of school districts, pursuant to rules of the auditor of state. Audits shall be conducted in accordance with section 117.10 of the Revised Code.

(9) The facilities to be used and their locations;

(10) Qualifications of teachers, including the following:

(a) A requirement that the school's classroom teachers be licensed in accordance with sections 3319.22 to 3319.31 of the Revised Code, except that a community school may engage noncertificated persons to teach up to twelve hours per week pursuant to section 3319.301 of the Revised Code;

(b) A requirement that each classroom teacher initially hired by the school on or after July 1, 2013, and employed to provide instruction in physical education hold a valid license issued pursuant to section 3319.22 of the Revised Code for teaching physical education.

(11) That the school will comply with the following requirements:

(a) The school will provide learning opportunities to a minimum of twenty-five students for a minimum of nine hundred twenty hours per school year.

(b) The governing authority will purchase liability insurance, or otherwise provide for the potential liability of the school.

(c) The school will be nonsectarian in its programs, admission policies, employment practices, and all other operations, and will not be operated by a sectarian school or religious institution.

(d) The school will comply with sections 9.90, 9.91, 109.65, 121.22, 149.43, 2151.357, 2151.421, 2313.19, 3301.0710, 3301.0711, 3301.0712, 3301.0715, 3313.472, 3313.50, 3313.536, 3313.608, 3313.609, 3313.6012, 3313.6013, 3313.6014, 3313.6015, 3313.643, 3313.648, 3313.6411, 3313.66, 3313.661, 3313.662, 3313.666, 3313.667, 3313.67, 3313.671, 3313.672, 3313.673, 3313.69, 3313.71, 3313.716, 3313.718, 3313.719, 3313.80, 3313.814, 3313.816, 3313.817, 3313.86, 3313.96, 3319.073, 3319.321, 3319.39, 3319.391, 3319.41, 3321.01, 3321.041, 3321.13, 3321.14, 3321.17, 3321.18, 3321.19, 3321.191, 3327.10, 4111.17, 4113.52, and 5705.391 and Chapters 117., 1347., 2744., 3365., 3742., 4112., 4123., 4141., and 4167. of the Revised Code as if it were a school district and will comply with section 3301.0714 of the Revised Code in the manner specified in section 3314.17 of the Revised Code.

(e) The school shall comply with Chapter 102. and section 2921.42 of the Revised Code.

(f) The school will comply with sections 3313.61, 3313.611, and 3313.614 of the Revised Code, except that for students who enter ninth grade for the first time before July 1, 2010, the requirement in sections 3313.61 and 3313.611 of the Revised Code that a person must successfully complete the curriculum in any high school prior to receiving a high school diploma may be met by completing the curriculum adopted by the governing authority of the community school rather than the curriculum specified in Title XXXIII of the Revised Code or any rules of the state board of education. Beginning with students who enter ninth grade for the first time on or after July 1, 2010, the requirement in sections 3313.61 and 3313.611 of the Revised Code that a person must successfully complete the curriculum of a high school prior to receiving a high school diploma shall be met by completing the Ohio core curriculum prescribed in division (C) of section 3313.603 of the Revised Code, unless the person qualifies under division (D) or (F) of that section. Each school shall comply with the plan for awarding high school credit based on demonstration of subject area competency, adopted by the state board of education under division (J) of section 3313.603 of the Revised Code.

(g) The school governing authority will submit within four months after the end of each school year a report of its activities and progress in meeting the goals and standards of divisions (A)(3) and (4) of this section and its financial status to the sponsor and the parents of all students enrolled in the school.

(h) The school, unless it is an internet- or computer-based community school, will comply with section 3313.801 of the Revised Code as if it were a school district.

(i) If the school is the recipient of moneys from a grant awarded under the federal race to the top program, Division (A), Title XIV, Sections 14005 and 14006 of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, the school will pay teachers based upon performance in accordance with section 3317.141 and will comply with section 3319.111 of the Revised Code as if it were a school district.

(12) Arrangements for providing health and other benefits to employees;

(13) The length of the contract, which shall begin at the beginning of an academic year. No contract shall exceed five years unless such contract has been renewed pursuant to division (E) of this section.

(14) The governing authority of the school, which shall be responsible for carrying out the provisions of the contract;

(15) A financial plan detailing an estimated school budget for each year of the period of the contract and specifying the total estimated per pupil expenditure amount for each such year. The plan shall specify for each year the base formula amount that will be used for purposes of funding calculations under section 3314.08 of the Revised Code. This base formula amount for any year shall not exceed the formula amount defined under section 3317.02 of the Revised Code. The plan may also specify for any year a percentage figure to be used for reducing the per pupil amount of the subsidy calculated pursuant to section 3317.029 of the Revised Code the school is to receive that year under section 3314.08 of the Revised Code.

(16) Requirements and procedures regarding the disposition of employees of the school in the event the contract is terminated or not renewed pursuant to section 3314.07 of the Revised Code;

(17) Whether the school is to be created by converting all or part of an existing public school or educational service center building or is to be a new start-up school, and if it is a converted public school or service center building, specification of any duties or responsibilities of an employer that the board of education or service center governing board that operated the school or building before conversion is delegating to the governing authority of the community school with respect to all or any specified group of employees provided the delegation is not prohibited by a collective bargaining agreement applicable to such employees;

(18) Provisions establishing procedures for resolving disputes or differences of opinion between the sponsor and the governing authority of the community school;

(19) A provision requiring the governing authority to adopt a policy regarding the admission of students who reside outside the district in which the school is located. That policy shall comply with the admissions procedures specified in sections 3314.06 and 3314.061 of the Revised Code and, at the sole discretion of the authority, shall do one of the following:

(a) Prohibit the enrollment of students who reside outside the district in which the school is located;

(b) Permit the enrollment of students who reside in districts adjacent to the district in which the school is located;

(c) Permit the enrollment of students who reside in any other district in the state.

(20) A provision recognizing the authority of the department of education to take over the sponsorship of the school in accordance with the provisions of division (C) of section 3314.015 of the Revised Code;

(21) A provision recognizing the sponsor's authority to assume the operation of a school under the conditions specified in division (B) of section 3314.073 of the Revised Code;

(22) A provision recognizing both of the following:

(a) The authority of public health and safety officials to inspect the facilities of the school and to order the facilities closed if those officials find that the facilities are not in compliance with health and safety laws and regulations;

(b) The authority of the department of education as the community school oversight body to suspend the operation of the school under section 3314.072 of the Revised Code if the department has evidence of conditions or violations of law at the school that pose an imminent danger to the health and safety of the school's students and employees and the sponsor refuses to take such action.

(23) A description of the learning opportunities that will be offered to students including both classroom-based and non-classroom-based learning opportunities that is in compliance with criteria for student participation established by the department under division (L)(2) of section 3314.08 of the Revised Code;

(24) The school will comply with sections 3302.04 and 3302.041 of the Revised Code, except that any action required to be taken by a school district pursuant to those sections shall be taken by the sponsor of the school. However, the sponsor shall not be required to take any action described in division (F) of section 3302.04 of the Revised Code.

(25) Beginning in the 2006-2007 school year, the school will open for operation not later than the thirtieth day of September each school year, unless the mission of the school as specified under division (A)(2) of this section is solely to serve dropouts. In its initial year of operation, if the school fails to open by the thirtieth day of September, or within one year after the adoption of the contract pursuant to division (D) of section 3314.02 of the Revised Code if the mission of the school is solely to serve dropouts, the contract shall be void.

(B) The community school shall also submit to the sponsor a comprehensive plan for the school. The plan shall specify the following:

(1) The process by which the governing authority of the school will be selected in the future;

(2) The management and administration of the school;

(3) If the community school is a currently existing public school or educational service center building, alternative arrangements for current public school students who choose not to attend the converted school and for teachers who choose not to teach in the school or building after conversion;

(4) The instructional program and educational philosophy of the school;

(5) Internal financial controls.

(C) A contract entered into under section 3314.02 of the Revised Code between a sponsor and the governing authority of a community school may provide for the community school governing authority to make payments to the sponsor, which is hereby authorized to receive such payments as set forth in the contract between the governing authority and the sponsor. The total amount of such payments for oversight and monitoring of the school shall not exceed three per cent of the total amount of payments for operating expenses that the school receives from the state.

(D) The contract shall specify the duties of the sponsor which shall be in accordance with the written agreement entered into with the department of education under division (B) of section 3314.015 of the Revised Code and shall include the following:

(1) Monitor the community school's compliance with all laws applicable to the school and with the terms of the contract;

(2) Monitor and evaluate the academic and fiscal performance and the organization and operation of the community school on at least an annual basis;

(3) Report on an annual basis the results of the evaluation conducted under division (D)(2) of this section to the department of education and to the parents of students enrolled in the community school;

(4) Provide technical assistance to the community school in complying with laws applicable to the school and terms of the contract;

(5) Take steps to intervene in the school's operation to correct problems in the school's overall performance, declare the school to be on probationary status pursuant to section 3314.073 of the Revised Code, suspend the operation of the school pursuant to section 3314.072 of the Revised Code, or terminate the contract of the school pursuant to section 3314.07 of the Revised Code as determined necessary by the sponsor;

(6) Have in place a plan of action to be undertaken in the event the community school experiences financial difficulties or closes prior to the end of a school year.

(E) Upon the expiration of a contract entered into under this section, the sponsor of a community school may, with the approval of the governing authority of the school, renew that contract for a period of time determined by the sponsor, but not ending earlier than the end of any school year, if the sponsor finds that the school's compliance with applicable laws and terms of the contract and the school's progress in meeting the academic goals prescribed in the contract have been satisfactory. Any contract that is renewed under this division remains subject to the provisions of sections 3314.07, 3314.072, and 3314.073 of the Revised Code.

(F) If a community school fails to open for operation within one year after the contract entered into under this section is adopted pursuant to division (D) of section 3314.02 of the Revised Code or permanently closes prior to the expiration of the contract, the contract shall be void and the school shall not enter into a contract with any other sponsor. A school shall not be considered permanently closed because the operations of the school have been suspended pursuant to section 3314.072 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §3, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010and 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 08-15-2003; 06-30-2005; 06-30-2006; 07-11-2006; 09-28-2006; 10-12-2006; 03-23-2007; 03-30-2007; 04-04-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008; 2008 HB562 09-22-2008; 2008 HB420 12-30-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.

This section is set out twice. See also §3314.032, as amended by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3314.03 - [Effective 4/26/2013] Specifications of contract between sponsor and governing authority - specifications of comprehensive plan.

A copy of every contract entered into under this section shall be filed with the superintendent of public instruction. The department of education shall make available on its web site a copy of every approved, executed contract filed with the superintendent under this section.

(A) Each contract entered into between a sponsor and the governing authority of a community school shall specify the following:

(1) That the school shall be established as either of the following:

(a) A nonprofit corporation established under Chapter 1702. of the Revised Code, if established prior to April 8, 2003;

(b) A public benefit corporation established under Chapter 1702. of the Revised Code, if established after April 8, 2003.

(2) The education program of the school, including the school's mission, the characteristics of the students the school is expected to attract, the ages and grades of students, and the focus of the curriculum;

(3) The academic goals to be achieved and the method of measurement that will be used to determine progress toward those goals, which shall include the statewide achievement assessments;

(4) Performance standards by which the success of the school will be evaluated by the sponsor;

(5) The admission standards of section 3314.06 of the Revised Code and, if applicable, section 3314.061 of the Revised Code;

(6)

(a) Dismissal procedures;

(b) A requirement that the governing authority adopt an attendance policy that includes a procedure for automatically withdrawing a student from the school if the student without a legitimate excuse fails to participate in one hundred five consecutive hours of the learning opportunities offered to the student.

(7) The ways by which the school will achieve racial and ethnic balance reflective of the community it serves;

(8) Requirements for financial audits by the auditor of state. The contract shall require financial records of the school to be maintained in the same manner as are financial records of school districts, pursuant to rules of the auditor of state. Audits shall be conducted in accordance with section 117.10 of the Revised Code.

(9) The facilities to be used and their locations;

(10) Qualifications of teachers, including the following:

(a) A requirement that the school's classroom teachers be licensed in accordance with sections 3319.22 to 3319.31 of the Revised Code, except that a community school may engage noncertificated persons to teach up to twelve hours per week pursuant to section 3319.301 of the Revised Code;

(b) A requirement that each classroom teacher initially hired by the school on or after July 1, 2013, and employed to provide instruction in physical education hold a valid license issued pursuant to section 3319.22 of the Revised Code for teaching physical education.

(11) That the school will comply with the following requirements:

(a) The school will provide learning opportunities to a minimum of twenty-five students for a minimum of nine hundred twenty hours per school year.

(b) The governing authority will purchase liability insurance, or otherwise provide for the potential liability of the school.

(c) The school will be nonsectarian in its programs, admission policies, employment practices, and all other operations, and will not be operated by a sectarian school or religious institution.

(d) The school will comply with sections 9.90, 9.91, 109.65, 121.22, 149.43, 2151.357, 2151.421, 2313.19, 3301.0710, 3301.0711, 3301.0712, 3301.0715, 3313.472, 3313.50, 3313.536, 3313.539, 3313.608, 3313.609, 3313.6012, 3313.6013, 3313.6014, 3313.6015, 3313.643, 3313.648, 3313.6411, 3313.66, 3313.661, 3313.662, 3313.666, 3313.667, 3313.67, 3313.671, 3313.672, 3313.673, 3313.69, 3313.71, 3313.716, 3313.718, 3313.719, 3313.80, 3313.814, 3313.816, 3313.817, 3313.86, 3313.96, 3319.073, 3319.321, 3319.39, 3319.391, 3319.41, 3321.01, 3321.041, 3321.13, 3321.14, 3321.17, 3321.18, 3321.19, 3321.191, 3327.10, 4111.17, 4113.52, and 5705.391 and Chapters 117., 1347., 2744., 3365., 3742., 4112., 4123., 4141., and 4167. of the Revised Code as if it were a school district and will comply with section 3301.0714 of the Revised Code in the manner specified in section 3314.17 of the Revised Code.

(e) The school shall comply with Chapter 102. and section 2921.42 of the Revised Code.

(f) The school will comply with sections 3313.61, 3313.611, and 3313.614 of the Revised Code, except that for students who enter ninth grade for the first time before July 1, 2010, the requirement in sections 3313.61 and 3313.611 of the Revised Code that a person must successfully complete the curriculum in any high school prior to receiving a high school diploma may be met by completing the curriculum adopted by the governing authority of the community school rather than the curriculum specified in Title XXXIII of the Revised Code or any rules of the state board of education. Beginning with students who enter ninth grade for the first time on or after July 1, 2010, the requirement in sections 3313.61 and 3313.611 of the Revised Code that a person must successfully complete the curriculum of a high school prior to receiving a high school diploma shall be met by completing the Ohio core curriculum prescribed in division (C) of section 3313.603 of the Revised Code, unless the person qualifies under division (D) or (F) of that section. Each school shall comply with the plan for awarding high school credit based on demonstration of subject area competency, adopted by the state board of education under division (J) of section 3313.603 of the Revised Code.

(g) The school governing authority will submit within four months after the end of each school year a report of its activities and progress in meeting the goals and standards of divisions (A)(3) and (4) of this section and its financial status to the sponsor and the parents of all students enrolled in the school.

(h) The school, unless it is an internet- or computer-based community school, will comply with section 3313.801 of the Revised Code as if it were a school district.

(i) If the school is the recipient of moneys from a grant awarded under the federal race to the top program, Division (A), Title XIV, Sections 14005 and 14006 of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, the school will pay teachers based upon performance in accordance with section 3317.141 and will comply with section 3319.111 of the Revised Code as if it were a school district.

(12) Arrangements for providing health and other benefits to employees;

(13) The length of the contract, which shall begin at the beginning of an academic year. No contract shall exceed five years unless such contract has been renewed pursuant to division (E) of this section.

(14) The governing authority of the school, which shall be responsible for carrying out the provisions of the contract;

(15) A financial plan detailing an estimated school budget for each year of the period of the contract and specifying the total estimated per pupil expenditure amount for each such year. The plan shall specify for each year the base formula amount that will be used for purposes of funding calculations under section 3314.08 of the Revised Code. This base formula amount for any year shall not exceed the formula amount defined under section 3317.02 of the Revised Code. The plan may also specify for any year a percentage figure to be used for reducing the per pupil amount of the subsidy calculated pursuant to section 3317.029 of the Revised Code the school is to receive that year under section 3314.08 of the Revised Code.

(16) Requirements and procedures regarding the disposition of employees of the school in the event the contract is terminated or not renewed pursuant to section 3314.07 of the Revised Code;

(17) Whether the school is to be created by converting all or part of an existing public school or educational service center building or is to be a new start-up school, and if it is a converted public school or service center building, specification of any duties or responsibilities of an employer that the board of education or service center governing board that operated the school or building before conversion is delegating to the governing authority of the community school with respect to all or any specified group of employees provided the delegation is not prohibited by a collective bargaining agreement applicable to such employees;

(18) Provisions establishing procedures for resolving disputes or differences of opinion between the sponsor and the governing authority of the community school;

(19) A provision requiring the governing authority to adopt a policy regarding the admission of students who reside outside the district in which the school is located. That policy shall comply with the admissions procedures specified in sections 3314.06 and 3314.061 of the Revised Code and, at the sole discretion of the authority, shall do one of the following:

(a) Prohibit the enrollment of students who reside outside the district in which the school is located;

(b) Permit the enrollment of students who reside in districts adjacent to the district in which the school is located;

(c) Permit the enrollment of students who reside in any other district in the state.

(20) A provision recognizing the authority of the department of education to take over the sponsorship of the school in accordance with the provisions of division (C) of section 3314.015 of the Revised Code;

(21) A provision recognizing the sponsor's authority to assume the operation of a school under the conditions specified in division (B) of section 3314.073 of the Revised Code;

(22) A provision recognizing both of the following:

(a) The authority of public health and safety officials to inspect the facilities of the school and to order the facilities closed if those officials find that the facilities are not in compliance with health and safety laws and regulations;

(b) The authority of the department of education as the community school oversight body to suspend the operation of the school under section 3314.072 of the Revised Code if the department has evidence of conditions or violations of law at the school that pose an imminent danger to the health and safety of the school's students and employees and the sponsor refuses to take such action.

(23) A description of the learning opportunities that will be offered to students including both classroom-based and non-classroom-based learning opportunities that is in compliance with criteria for student participation established by the department under division (L)(2) of section 3314.08 of the Revised Code;

(24) The school will comply with sections 3302.04 and 3302.041 of the Revised Code, except that any action required to be taken by a school district pursuant to those sections shall be taken by the sponsor of the school. However, the sponsor shall not be required to take any action described in division (F) of section 3302.04 of the Revised Code.

(25) Beginning in the 2006-2007 school year, the school will open for operation not later than the thirtieth day of September each school year, unless the mission of the school as specified under division (A)(2) of this section is solely to serve dropouts. In its initial year of operation, if the school fails to open by the thirtieth day of September, or within one year after the adoption of the contract pursuant to division (D) of section 3314.02 of the Revised Code if the mission of the school is solely to serve dropouts, the contract shall be void.

(B) The community school shall also submit to the sponsor a comprehensive plan for the school. The plan shall specify the following:

(1) The process by which the governing authority of the school will be selected in the future;

(2) The management and administration of the school;

(3) If the community school is a currently existing public school or educational service center building, alternative arrangements for current public school students who choose not to attend the converted school and for teachers who choose not to teach in the school or building after conversion;

(4) The instructional program and educational philosophy of the school;

(5) Internal financial controls.

(C) A contract entered into under section 3314.02 of the Revised Code between a sponsor and the governing authority of a community school may provide for the community school governing authority to make payments to the sponsor, which is hereby authorized to receive such payments as set forth in the contract between the governing authority and the sponsor. The total amount of such payments for oversight and monitoring of the school shall not exceed three per cent of the total amount of payments for operating expenses that the school receives from the state.

(D) The contract shall specify the duties of the sponsor which shall be in accordance with the written agreement entered into with the department of education under division (B) of section 3314.015 of the Revised Code and shall include the following:

(1) Monitor the community school's compliance with all laws applicable to the school and with the terms of the contract;

(2) Monitor and evaluate the academic and fiscal performance and the organization and operation of the community school on at least an annual basis;

(3) Report on an annual basis the results of the evaluation conducted under division (D)(2) of this section to the department of education and to the parents of students enrolled in the community school;

(4) Provide technical assistance to the community school in complying with laws applicable to the school and terms of the contract;

(5) Take steps to intervene in the school's operation to correct problems in the school's overall performance, declare the school to be on probationary status pursuant to section 3314.073 of the Revised Code, suspend the operation of the school pursuant to section 3314.072 of the Revised Code, or terminate the contract of the school pursuant to section 3314.07 of the Revised Code as determined necessary by the sponsor;

(6) Have in place a plan of action to be undertaken in the event the community school experiences financial difficulties or closes prior to the end of a school year.

(E) Upon the expiration of a contract entered into under this section, the sponsor of a community school may, with the approval of the governing authority of the school, renew that contract for a period of time determined by the sponsor, but not ending earlier than the end of any school year, if the sponsor finds that the school's compliance with applicable laws and terms of the contract and the school's progress in meeting the academic goals prescribed in the contract have been satisfactory. Any contract that is renewed under this division remains subject to the provisions of sections 3314.07, 3314.072, and 3314.073 of the Revised Code.

(F) If a community school fails to open for operation within one year after the contract entered into under this section is adopted pursuant to division (D) of section 3314.02 of the Revised Code or permanently closes prior to the expiration of the contract, the contract shall be void and the school shall not enter into a contract with any other sponsor. A school shall not be considered permanently closed because the operations of the school have been suspended pursuant to section 3314.072 of the Revised Code.

Amended by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §3, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010and 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 08-15-2003; 06-30-2005; 06-30-2006; 07-11-2006; 09-28-2006; 10-12-2006; 03-23-2007; 03-30-2007; 04-04-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008; 2008 HB562 09-22-2008; 2008 HB420 12-30-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.

This section is set out twice. See also §3314.031, effective until 4/26/2013.



Section 3314.031 - Amended and Renumbered RC 3314.21.

Effective Date: 09-29-2005



Section 3314.032 - Amended and Renumbered RC 3314.22.

Effective Date: 09-29-2005



Section 3314.033 - Standards governing operation of internet- or computer-based community schools.

Not later than September 30, 2003, the state board of education shall recommend to the general assembly standards governing the operation of internet- or computer-based community schools, as defined in section 3314.02 of the Revised Code, and other educational courses delivered primarily via electronic media.

Effective Date: 08-15-2003



Section 3314.034 - Renumbered RC 3314.24.

Effective Date: 09-29-2005



Section 3314.04 - Exemption from state laws and rules.

Except as otherwise specified in this chapter and in the contract between a community school and a sponsor, such school is exempt from all state laws and rules pertaining to schools, school districts, and boards of education, except those laws and rules that grant certain rights to parents.

Effective Date: 06-30-1997



Section 3314.041 - Distributing statement concerning state-prescribed testing and compulsory attendance law to parents.

The governing authority of each community school and any operator of such school shall distribute to parents of students of the school upon their enrollment in the school the following statement in writing:

"The .............. (here fill in name of the school) school is a community school established under Chapter 3314. of the Revised Code. The school is a public school and students enrolled in and attending the school are required to take proficiency tests and other examinations prescribed by law. In addition, there may be other requirements for students at the school that are prescribed by law. Students who have been excused from the compulsory attendance law for the purpose of home education as defined by the Administrative Code shall no longer be excused for that purpose upon their enrollment in a community school. For more information about this matter contact the school administration or the Ohio Department of Education."

Effective Date: 09-26-2003



Section 3314.05 - Specification of use and acquisition of facilities.

(A) The contract between the community school and the sponsor shall specify the facilities to be used for the community school and the method of acquisition. Except as provided in divisions (B)(3) and (4) of this section, no community school shall be established in more than one school district under the same contract.

(B) Division (B) of this section shall not apply to internet- or computer-based community schools.

(1) A community school may be located in multiple facilities under the same contract only if the limitations on availability of space prohibit serving all the grade levels specified in the contract in a single facility or division (B)(2), (3), or (4) of this section applies to the school. The school shall not offer the same grade level classrooms in more than one facility.

(2) A community school may be located in multiple facilities under the same contract and, notwithstanding division (B)(1) of this section, may assign students in the same grade level to multiple facilities, as long as all of the following apply:

(a) The governing authority of the community school filed a copy of its contract with the school's sponsor under section 3314.03 of the Revised Code with the superintendent of public instruction on or before May 15, 2008.

(b) The school was not open for operation prior to July 1, 2008.

(c) The governing authority has entered into and maintains a contract with an operator of the type described in division (A)(8)(b) of section 3314.02 of the Revised Code.

(d) The contract with that operator qualified the school to be established pursuant to division (A) of former section 3314.016 of the Revised Code.

(e) The school's rating under section 3302.03 of the Revised Code does not fall below a combination of any of the following for two or more consecutive years:

(i) A rating of "in need of continuous improvement" under section 3302.03 of the Revised Code, as that section existed prior to the effective date of this section;

(ii) For the 2012-2013 and 2013-2014 school years, a rating of "C" for both the performance index score under division (A)(1)(b) or (B)(1)(b) and the value-added dimension under division (A)(1)(e) or (B)(1)(e) of section 3302.03 of the Revised Code; or if the building serves only grades ten through twelve, the building received a grade of "C" for the performance index score under division (A)(1)(b) or (B)(1)(b) of section 3302.03 of the Revised Code;

(iii) For the 2014-2015 school year and for any school year thereafter, an overall grade of "C" under division (C)(3) of section 3302.03 of the Revised Code or an overall performance designation of "meets standards" under division (E)(3)(e) of section 3314.017 of the Revised Code.

(3) A new start-up community school may be established in two school districts under the same contract if all of the following apply:

(a) At least one of the school districts in which the school is established is a challenged school district;

(b) The school operates not more than one facility in each school district and, in accordance with division (B)(1) of this section, the school does not offer the same grade level classrooms in both facilities; and

(c) Transportation between the two facilities does not require more than thirty minutes of direct travel time as measured by school bus.

In the case of a community school to which division (B)(3) of this section applies, if only one of the school districts in which the school is established is a challenged school district, that district shall be considered the school's primary location and the district in which the school is located for the purposes of division (A)(19) of section 3314.03 and divisions (C) and (H) of section 3314.06 of the Revised Code and for all other purposes of this chapter. If both of the school districts in which the school is established are challenged school districts, the school's governing authority shall designate one of those districts to be considered the school's primary location and the district in which the school is located for the purposes of those divisions and all other purposes of this chapter and shall notify the department of education of that designation.

(4) A community school may be located in multiple facilities under the same contract and, notwithstanding division (B)(1) of this section, may assign students in the same grade level to multiple facilities, as long as both of the following apply:

(a) The facilities are all located in the same county.

(b) Either of the following conditions are satisfied:

(i) The community school is sponsored by a board of education of a city, local, or exempted village school district having territory in the same county where the facilities of the community school are located;

(ii) The community school is managed by an operator.

In the case of a community school to which division (B)(4) of this section applies and that maintains facilities in more than one school district, the school's governing authority shall designate one of those districts to be considered the school's primary location and the district in which the school is located for the purposes of division (A)(19) of section 3314.03 and divisions (C) and (H) of section 3314.06 of the Revised Code and for all other purposes of this chapter and shall notify the department of that designation.

(5) Any facility used for a community school shall meet all health and safety standards established by law for school buildings.

(C) In the case where a community school is proposed to be located in a facility owned by a school district or educational service center, the facility may not be used for such community school unless the district or service center board owning the facility enters into an agreement for the community school to utilize the facility. Use of the facility may be under any terms and conditions agreed to by the district or service center board and the school.

(D) Two or more separate community schools may be located in the same facility.

(E) In the case of a community school that is located in multiple facilities, beginning July 1, 2012, the department shall assign a unique identification number to the school and to each facility maintained by the school. Each number shall be used for identification purposes only. Nothing in this division shall be construed to require the department to calculate the amount of funds paid under this chapter, or to compute any data required for the report cards issued under section 3314.012 of the Revised Code, for each facility separately. The department shall make all such calculations or computations for the school as a whole.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-08-2003; 2008 HB562 09-22-2008



Section 3314.051 - Disposal of real property acquired from school district.

(A) When the governing authority of a community school that acquired real property from a school district pursuant to former division (G)(2) of section 3313.41 of the Revised Code decides to dispose of that property, it first shall offer that property for sale to the school district board of education from which it acquired the property, at a price that is not higher than the appraised fair market value of that property. If the district board does not accept the offer within sixty days after the offer is made, the community school may dispose of the property in another lawful manner.

(B) When a community school that acquired real property from a school district pursuant to former division (G)(2) of section 3313.41 of the Revised Code permanently closes, in distributing the school's assets under section 3314.074 of the Revised Code, that property first shall be offered for sale to the school district board of education from which the community school acquired the property, at a price that is not higher than the appraised fair market value of that property. If the district board does not accept the offer within sixty days after the offer is made, the property may be disposed in another lawful manner.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-30-2007



Section 3314.06 - Admission procedures.

The governing authority of each community school established under this chapter shall adopt admission procedures that specify the following:

(A) That, except as otherwise provided in this section, admission to the school shall be open to any individual age five to twenty-two entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code in a school district in the state.

An individual younger than five years of age may be admitted to the school in accordance with division (A)(2) of section 3321.01 of the Revised Code.

(B)

(1) That admission to the school may be limited to students who have attained a specific grade level or are within a specific age group; to students that meet a definition of "at-risk," as defined in the contract; to residents of a specific geographic area within the district, as defined in the contract; or to separate groups of autistic students and nondisabled students, as authorized in section 3314.061 of the Revised Code and as defined in the contract.

(2) For purposes of division (B)(1) of this section, "at-risk" students may include those students identified as gifted students under section 3324.03 of the Revised Code.

(C) Whether enrollment is limited to students who reside in the district in which the school is located or is open to residents of other districts, as provided in the policy adopted pursuant to the contract.

(D)

(1) That there will be no discrimination in the admission of students to the school on the basis of race, creed, color, disability, or sex except that:

(a) The governing authority may do either of the following for the purpose described in division (G) of this section:

(i) Establish a single-gender school for either sex;

(ii) Establish single-gender schools for each sex under the same contract, provided substantially equal facilities and learning opportunities are offered for both boys and girls. Such facilities and opportunities may be offered for each sex at separate locations.

(b) The governing authority may establish a school that simultaneously serves a group of students identified as autistic and a group of students who are not disabled, as authorized in section 3314.061 of the Revised Code. However, unless the total capacity established for the school has been filled, no student with any disability shall be denied admission on the basis of that disability.

(2) That upon admission of any student with a disability, the community school will comply with all federal and state laws regarding the education of students with disabilities.

(E) That the school may not limit admission to students on the basis of intellectual ability, measures of achievement or aptitude, or athletic ability, except that a school may limit its enrollment to students as described in division (B) of this section.

(F) That the community school will admit the number of students that does not exceed the capacity of the school's programs, classes, grade levels, or facilities.

(G) That the purpose of single-gender schools that are established shall be to take advantage of the academic benefits some students realize from single-gender instruction and facilities and to offer students and parents residing in the district the option of a single-gender education.

(H) That, except as otherwise provided under division (B) of this section or section 3314.061 of the Revised Code, if the number of applicants exceeds the capacity restrictions of division (F) of this section, students shall be admitted by lot from all those submitting applications, except preference shall be given to students attending the school the previous year and to students who reside in the district in which the school is located. Preference may be given to siblings of students attending the school the previous year.

Notwithstanding divisions (A) to (H) of this section, in the event the racial composition of the enrollment of the community school is violative of a federal desegregation order, the community school shall take any and all corrective measures to comply with the desegregation order.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 06-29-1999; 04-08-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 3314.061 - Community schools serving autistic and nonhandicapped students.

A governing authority may establish a community school under this chapter that is limited to providing simultaneously special education and related services to a specified number of students identified as autistic and regular educational programs to a specified number of students who are not disabled. The contract between the governing authority and the school's sponsor shall specify the target ratio of number of autistic students to number of nondisabled students in the school's population, the total number of autistic students that may be enrolled in the school, and the total number of nondisabled students that may be enrolled in the school. A school established in accordance with this section is subject to division (H) of section 3314.06 of the Revised Code, except that because the governing authority establishes a separate capacity for autistic students and nondisabled students, if the number of applicants among the group of autistic students or the group of students with disabilities exceeds the capacity restrictions for that group, students shall be admitted by lot from all those of that same group submitting applications. However, unless the total capacity established for the school has been filled, no student with any disability shall be denied admission on the basis of that disability.

Effective Date: 06-30-2005; 2007 HB119 09-29-2007



Section 3314.07 - Expiration, termination or nonrenewal of contract for community school.

(A) The expiration of the contract for a community school between a sponsor and a school shall be the date provided in the contract. A successor contract may be entered into pursuant to division (E) of section 3314.03 of the Revised Code unless the contract is terminated or not renewed pursuant to this section.

(B)

(1) A sponsor may choose not to renew a contract at its expiration or may choose to terminate a contract prior to its expiration for any of the following reasons:

(a) Failure to meet student performance requirements stated in the contract;

(b) Failure to meet generally accepted standards of fiscal management;

(c) Violation of any provision of the contract or applicable state or federal law;

(d) Other good cause.

(2) A sponsor may choose to terminate a contract prior to its expiration if the sponsor has suspended the operation of the contract under section 3314.072 of the Revised Code.

(3) Not later than the first day of February in the year in which the sponsor intends to terminate or take actions not to renew the community school's contract, the sponsor shall notify the school of the proposed action in writing. The notice shall include the reasons for the proposed action in detail, the effective date of the termination or nonrenewal, and a statement that the school may, within fourteen days of receiving the notice, request an informal hearing before the sponsor. Such request must be in writing. The informal hearing shall be held within fourteen days of the receipt of a request for the hearing. Not later than fourteen days after the informal hearing, the sponsor shall issue a written decision either affirming or rescinding the decision to terminate or not renew the contract.

(4) A decision by the sponsor to terminate a contract may be appealed to the state board of education. The notice of appeal shall be filed with the state board not later than fourteen days following receipt of the sponsor's written decision to terminate the contract. Within sixty days of receipt of the notice of appeal, the state board shall conduct a hearing and issue a written decision on the appeal. The written decision of the state board shall include the reasons for affirming or rescinding the decision of the sponsor. The decision by the state board pertaining to an appeal under this division is final. If the sponsor is the state board, its decision to terminate a contract under division (B)(3) of this section shall be final.

(5) The termination of a contract under this section shall be effective upon the occurrence of the later of the following events:

(a) The date the sponsor notifies the school of its decision to terminate the contract as prescribed in division (B)(3) of this section;

(b) If an informal hearing is requested under division (B)(3) of this section and as a result of that hearing the sponsor affirms its decision to terminate the contract, the effective date of the termination specified in the notice issued under division (B)(3) of this section, or if that decision is appealed to the state board under division (B)(4) of this section and the state board affirms that decision, the date established in the resolution of the state board affirming the sponsor's decision.

(6) Any community school whose contract is terminated under division (B) of this section shall close permanently at the end of the current school year or on a date specified in the notification of termination under (B)(3) of this section. Any community school whose contract is terminated under this division shall not enter into a contract with any other sponsor.

(C) A child attending a community school whose contract has been terminated, nonrenewed, or suspended or that closes for any reason shall be admitted to the schools of the district in which the child is entitled to attend under section 3313.64 or 3313.65 of the Revised Code. Any deadlines established for the purpose of admitting students under section 3313.97 or 3313.98 of the Revised Code shall be waived for students to whom this division pertains.

(D) If a community school does not intend to renew a contract with its sponsor, the community school shall notify its sponsor in writing of that fact at least one hundred eighty days prior to the expiration of the contract. Such a community school may enter into a contract with a new sponsor in accordance with section 3314.03 of the Revised Code upon the expiration of the previous contract.

(E) A sponsor of a community school and the officers, directors, or employees of such a sponsor are immune from civil liability for any action authorized under this chapter or the contract entered into with the school under section 3314.03 of the Revised Code that is taken to fulfill the sponsor's responsibility to oversee and monitor the school. The sponsor and its officers, directors, or employees are not liable in damages in a tort or other civil action for harm allegedly arising from either of the following:

(1) A failure of the community school or any of its officers, directors, or employees to perform any statutory or common law duty or responsibility or any other legal obligation;

(2) An action or omission of the community school or any of its officers, directors, or employees that results in harm.

(F) As used in this section:

(1) "Harm" means injury, death, or loss to person or property.

(2) "Tort action" means a civil action for damages for injury, death, or loss to person or property other than a civil action for damages for a breach of contract or another agreement between persons.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 3314.071 - Liability on contracts.

Any contract entered into by the governing authority or any officer or director of a community school, including the contract required by sections 3314.02 and 3314.03 of the Revised Code, is deemed to be entered into by such individuals in their official capacities as representatives of the community school. No officer, director, or member of the governing authority of a community school incurs any personal liability by virtue of entering into any contract on behalf of the school.

Effective Date: 06-29-1999



Section 3314.072 - Suspending operation of noncomplying school.

The provisions of this section are enacted to promote the public health, safety, and welfare by establishing procedures under which the governing authorities of community schools established under this chapter will be held accountable for their compliance with the terms of the contracts they enter into with their school's sponsors and the law relating to the school's operation. Suspension of the operation of a school imposed under this section is intended to encourage the governing authority's compliance with the terms of the school's contract and the law and is not intended to be an alteration of the terms of that contract.

(A) If a sponsor of a community school established under this chapter suspends the operation of that school pursuant to procedures set forth in this section, the governing authority shall not operate that school while the suspension is in effect. Any such suspension shall remain in effect until the sponsor notifies the governing authority that it is no longer in effect. The contract of a school of which operation is suspended under this section also may be subject to termination or nonrenewal under section 3314.07 of the Revised Code.

(B) If at any time conditions at the school do not comply with a health and safety standard established by law for school buildings, the sponsor shall immediately suspend the operation of the school pursuant to procedures set forth in division (D) of this section. If the sponsor fails to take action to suspend the operation of a school to which this division applies, the department of education may take such action.

(C)

(1) For any of the reasons prescribed in division (B)(1)(a) to (d) of section 3314.07 of the Revised Code, the sponsor of a community school established under this chapter may suspend the operation of the school only if it first issues to the governing authority notice of the sponsor's intent to suspend the operation of the contract. Such notice shall explain the reasons for the sponsor's intent to suspend operation of the contract and shall provide the school's governing authority with five business days to submit to the sponsor a proposal to remedy the conditions cited as reasons for the suspension.

(2) The sponsor shall promptly review any proposed remedy timely submitted by the governing authority and either approve or disapprove the remedy. If the sponsor disapproves the remedy proposed by the governing authority, if the governing authority fails to submit a proposed remedy in the manner prescribed by the sponsor, or if the governing authority fails to implement the remedy as approved by the sponsor, the sponsor may suspend operation of the school pursuant to procedures set forth in division (D) of this section.

(D)

(1) If division (B) of this section applies or if the sponsor of a community school established under this chapter decides to suspend the operation of a school as permitted in division (C)(2) of this section, the sponsor shall promptly send written notice to the governing authority stating that the operation of the school is immediately suspended, and explaining the specific reasons for the suspension. The notice shall state that the governing authority has five business days to submit a proposed remedy to the conditions cited as reasons for the suspension or face potential contract termination.

(2) Upon receipt of the notice of suspension prescribed under division (D)(1) of this section, the governing authority shall immediately notify the employees of the school and the parents of the students enrolled in the school of the suspension and the reasons therefore, and shall cease all school operations on the next business day.

Effective Date: 04-08-2003



Section 3314.073 - Declaring school to be in probationary status.

(A) In lieu of termination of a contract or suspension of the operation of a school as provided for in sections 3314.07 and 3314.072 of the Revised Code, respectively, after consultation with the governing authority of a community school under its sponsorship, if a sponsor finds that any of the conditions prescribed in division (B)(1) of section 3314.07 of the Revised Code apply to the school, the sponsor may declare in written notice to the governing authority that the school is in a probationary status which shall not extend beyond the end of the current school year. The notice shall specify the conditions that warrant probationary status. The sponsor may declare a school to be in such status only if it has received from the governing authority reasonable assurances to the satisfaction of the sponsor that the governing authority can and will take actions necessary to remedy the conditions that have warranted such probationary status as specified by the sponsor.

(B) The sponsor shall monitor the actions taken by the governing authority to remedy the conditions that have warranted probationary status as specified by the sponsor and may take over the operation of the school as provided in the contract or may take steps to terminate the contract with the governing authority or to suspend operation of the school if the sponsor at any time finds that the governing authority is no longer able or willing to remedy those conditions to the satisfaction of the sponsor.

Effective Date: 04-08-2003



Section 3314.074 - Distributing assets of school permanently closed.

Divisions

(A) and (B) of this section apply only to the extent permitted under Chapter 1702. of the Revised Code.

(A) If any community school established under this chapter permanently closes and ceases its operation as a community school, the assets of that school shall be distributed first to the retirement funds of employees of the school, employees of the school, and private creditors who are owed compensation, and then any remaining funds shall be paid to the department of education for redistribution to the school districts in which the students who were enrolled in the school at the time it ceased operation were entitled to attend school under section 3313.64 or 3313.65 of the Revised Code. The amount distributed to each school district shall be proportional to the district's share of the total enrollment in the community school.

(B) If a community school closes and ceases to operate as a community school and the school has received computer hardware or software from the former Ohio SchoolNet commission or the eTech Ohio commission, such hardware or software shall be returned to the eTech Ohio commission, and the eTech Ohio commission shall redistribute the hardware and software, to the extent such redistribution is possible, to school districts in conformance with the provisions of the programs operated and administered by the eTech Ohio commission.

(C) If the assets of the school are insufficient to pay all persons or entities to whom compensation is owed, the prioritization of the distribution of the assets to individual persons or entities within each class of payees may be determined by decree of a court in accordance with this section and Chapter 1702. of the Revised Code.

Effective Date: 04-08-2003; 07-01-2005; 2007 HB119 06-30-2007



Section 3314.08 - Annual enrollment reports.

The deductions under division (C) and the payments under division (D) of this section for fiscal years 2012 and 2013 shall be made in accordance with section 3314.088 of the Revised Code.

(A) As used in this section:

(1) "Base formula amount" means the amount specified as such in a community school's financial plan for a school year pursuant to division (A)(15) of section 3314.03 of the Revised Code.

(2) "IEP" has the same meaning as in section 3323.01 of the Revised Code.

(3) "Applicable special education weight" means the multiple specified in section 3317.013 of the Revised Code for a disability described in that section.

(4) "Applicable vocational education weight" means:

(a) For a student enrolled in vocational education programs or classes described in division (A) of section 3317.014 of the Revised Code, the multiple specified in that division;

(b) For a student enrolled in vocational education programs or classes described in division (B) of section 3317.014 of the Revised Code, the multiple specified in that division.

(5) "Entitled to attend school" means entitled to attend school in a district under section 3313.64 or 3313.65 of the Revised Code.

(6) A community school student is "included in the poverty student count" of a school district if the student is entitled to attend school in the district and the student's family receives assistance under the Ohio works first program.

(7) "Poverty-based assistance reduction factor" means the percentage figure, if any, for reducing the per pupil amount of poverty-based assistance a community school is entitled to receive pursuant to divisions (D)(5) to (9) of this section in any year, as specified in the school's financial plan for the year pursuant to division (A)(15) of section 3314.03 of the Revised Code.

(8) "All-day kindergarten" has the same meaning as in section 3321.05 of the Revised Code.

(9) "State education aid" has the same meaning as in section 5751.20 of the Revised Code.

(B) The state board of education shall adopt rules requiring both of the following:

(1) The board of education of each city, exempted village, and local school district to annually report the number of students entitled to attend school in the district who are enrolled in grades one through twelve in a community school established under this chapter, the number of students entitled to attend school in the district who are enrolled in kindergarten in a community school, the number of those kindergartners who are enrolled in all-day kindergarten in their community school, and for each child, the community school in which the child is enrolled.

(2) The governing authority of each community school established under this chapter to annually report all of the following:

(a) The number of students enrolled in grades one through twelve and the number of students enrolled in kindergarten in the school who are not receiving special education and related services pursuant to an IEP;

(b) The number of enrolled students in grades one through twelve and the number of enrolled students in kindergarten, who are receiving special education and related services pursuant to an IEP;

(c) The number of students reported under division (B)(2)(b) of this section receiving special education and related services pursuant to an IEP for a disability described in each of divisions (A) to (F) of section 3317.013 of the Revised Code;

(d) The full-time equivalent number of students reported under divisions (B)(2)(a) and (b) of this section who are enrolled in vocational education programs or classes described in each of divisions (A) and (B) of section 3317.014 of the Revised Code that are provided by the community school;

(e) Twenty per cent of the number of students reported under divisions (B)(2)(a) and (b) of this section who are not reported under division (B)(2)(d) of this section but who are enrolled in vocational education programs or classes described in each of divisions (A) and (B) of section 3317.014 of the Revised Code at a joint vocational school district under a contract between the community school and the joint vocational school district and are entitled to attend school in a city, local, or exempted village school district whose territory is part of the territory of the joint vocational school district;

(f) The number of enrolled preschool children with disabilities receiving special education services in a state-funded unit;

(g) The community school's base formula amount;

(h) For each student, the city, exempted village, or local school district in which the student is entitled to attend school;

(i) Any poverty-based assistance reduction factor that applies to a school year.

A school district board and a community school governing authority shall include in their respective reports under division (B) of this section any child admitted in accordance with division (A)(2) of section 3321.01 of the Revised Code.

(C) From the state education aid calculated for a city, exempted village, or local school district and, if necessary, from the payment made to the district under sections 321.24 and 323.156 of the Revised Code, the department of education shall annually subtract the sum of the amounts described in divisions (C)(1) to (9) of this section. However, when deducting payments on behalf of students enrolled in internet- or computer-based community schools, the department shall deduct only those amounts described in divisions (C)(1) and (2) of this section. Furthermore, the aggregate amount deducted under this division shall not exceed the sum of the district's state education aid and its payment under sections 321.24 and 323.156 of the Revised Code.

(1) An amount equal to the sum of the amounts obtained when, for each community school where the district's students are enrolled, the number of the district's students reported under divisions (B)(2)(a), (b), and (e) of this section who are enrolled in grades one through twelve, and one-half the number of students reported under those divisions who are enrolled in kindergarten, in that community school is multiplied by the sum of the base formula amount of that community school plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code.

(2) The sum of the amounts calculated under divisions (C)(2)(a) and (b) of this section:

(a) For each of the district's students reported under division (B)(2)(c) of this section as enrolled in a community school in grades one through twelve and receiving special education and related services pursuant to an IEP for a disability described in section 3317.013 of the Revised Code, the product of the applicable special education weight times the community school's base formula amount;

(b) For each of the district's students reported under division (B)(2)(c) of this section as enrolled in kindergarten in a community school and receiving special education and related services pursuant to an IEP for a disability described in section 3317.013 of the Revised Code, one-half of the amount calculated as prescribed in division (C)(2)(a) of this section.

(3) For each of the district's students reported under division (B)(2)(d) of this section for whom payment is made under division (D)(4) of this section, the amount of that payment;

(4) An amount equal to the sum of the amounts obtained when, for each community school where the district's students are enrolled, the number of the district's students enrolled in that community school who are included in the district's poverty student count is multiplied by the per pupil amount of poverty-based assistance the school district receives that year pursuant to division (C) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of that community school. The per pupil amount of that aid for the district shall be calculated by the department.

(5) An amount equal to the sum of the amounts obtained when, for each community school where the district's students are enrolled, the district's per pupil amount of aid received under division (E) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of the community school, is multiplied by the sum of the following:

(a) The number of the district's students reported under division (B)(2)(a) of this section who are enrolled in grades one to three in that community school and who are not receiving special education and related services pursuant to an IEP;

(b) One-half of the district's students who are enrolled in all-day or any other kindergarten class in that community school and who are not receiving special education and related services pursuant to an IEP;

(c) One-half of the district's students who are enrolled in all-day kindergarten in that community school and who are not receiving special education and related services pursuant to an IEP.

The district's per pupil amount of aid under division (E) of section 3317.029 of the Revised Code is the quotient of the amount the district received under that division divided by the district's kindergarten through third grade ADM, as defined in that section.

(6) An amount equal to the sum of the amounts obtained when, for each community school where the district's students are enrolled, the district's per pupil amount received under division (F) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of that community school, is multiplied by the number of the district's students enrolled in the community school who are identified as limited-English proficient.

(7) An amount equal to the sum of the amounts obtained when, for each community school where the district's students are enrolled, the district's per pupil amount received under division (G) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of that community school, is multiplied by the sum of the following:

(a) The number of the district's students enrolled in grades one through twelve in that community school;

(b) One-half of the number of the district's students enrolled in kindergarten in that community school.

The district's per pupil amount under division (G) of section 3317.029 of the Revised Code is the district's amount per teacher calculated under division (G)(1) or (2) of that section divided by 17.

(8) An amount equal to the sum of the amounts obtained when, for each community school where the district's students are enrolled, the district's per pupil amount received under divisions (H) and (I) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of that community school, is multiplied by the sum of the following:

(a) The number of the district's students enrolled in grades one through twelve in that community school;

(b) One-half of the number of the district's students enrolled in kindergarten in that community school.

The district's per pupil amount under divisions (H) and (I) of section 3317.029 of the Revised Code is the amount calculated under each division divided by the district's formula ADM, as defined in section 3317.02 of the Revised Code.

(9) An amount equal to the per pupil state parity aid funding calculated for the school district under either division (C) or (D) of section 3317.0217 of the Revised Code multiplied by the sum of the number of students in grades one through twelve, and one-half of the number of students in kindergarten, who are entitled to attend school in the district and are enrolled in a community school as reported under division (B)(1) of this section.

(D) The department shall annually pay to a community school established under this chapter the sum of the amounts described in divisions (D)(1) to (10) of this section. However, the department shall calculate and pay to each internet- or computer-based community school only the amounts described in divisions (D)(1) to (3) of this section. Furthermore, the sum of the payments to all community schools under divisions (D)(1), (2), and (4) to (10) of this section for the students entitled to attend school in any particular school district shall not exceed the sum of that district's state education aid and its payment under sections 321.24 and 323.156 of the Revised Code. If the sum of the payments calculated under those divisions for the students entitled to attend school in a particular school district exceeds the sum of that district's state education aid and its payment under sections 321.24 and 323.156 of the Revised Code, the department shall calculate and apply a proration factor to the payments to all community schools under those divisions for the students entitled to attend school in that district.

(1) An amount equal to the sum of the amounts obtained when the number of students enrolled in grades one through twelve, plus one-half of the kindergarten students in the school, reported under divisions (B)(2)(a), (b), and (e) of this section who are not receiving special education and related services pursuant to an IEP for a disability described in section 3317.013 of the Revised Code is multiplied by the sum of the community school's base formula amount plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code.

(2) The sum of the following amounts :

(a) For each student reported under division (B)(2)(c) of this section as enrolled in the school in grades one through twelve and receiving special education and related services pursuant to an IEP for a disability described in section 3317.013 of the Revised Code, the following amount:

(the school's base formula amount plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code) (the applicable special education weight X the community school's base formula amount);

(b) For each student reported under division (B)(2)(c) of this section as enrolled in kindergarten and receiving special education and related services pursuant to an IEP for a disability described in section 3317.013 of the Revised Code, one-half of the amount calculated under the formula prescribed in division (D)(2) (a) of this section.

(3) An amount received from federal funds to provide special education and related services to students in the community school, as determined by the superintendent of public instruction.

(4) For each student reported under division (B)(2)(d) of this section as enrolled in vocational education programs or classes that are described in section 3317.014 of the Revised Code, are provided by the community school, and are comparable as determined by the superintendent of public instruction to school district vocational education programs and classes eligible for state weighted funding under section 3317.014 of the Revised Code, an amount equal to the applicable vocational education weight times the community school's base formula amount times the percentage of time the student spends in the vocational education programs or classes.

(5) An amount equal to the sum of the amounts obtained when, for each school district where the community school's students are entitled to attend school, the number of that district's students enrolled in the community school who are included in the district's poverty student count is multiplied by the per pupil amount of poverty-based assistance that school district receives that year pursuant to division (C) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of the community school. The per pupil amount of aid shall be determined as described in division (C)(4) of this section.

(6) An amount equal to the sum of the amounts obtained when, for each school district where the community school's students are entitled to attend school, the district's per pupil amount of aid received under division (E) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of the community school, is multiplied by the sum of the following:

(a) The number of the district's students reported under division (B)(2)(a) of this section who are enrolled in grades one to three in that community school and who are not receiving special education and related services pursuant to an IEP;

(b) One-half of the district's students who are enrolled in all-day or any other kindergarten class in that community school and who are not receiving special education and related services pursuant to an IEP;

(c) One-half of the district's students who are enrolled in all-day kindergarten in that community school and who are not receiving special education and related services pursuant to an IEP.

The district's per pupil amount of aid under division (E) of section 3317.029 of the Revised Code shall be determined as described in division (C)(5) of this section.

(7) An amount equal to the sum of the amounts obtained when, for each school district where the community school's students are entitled to attend school, the number of that district's students enrolled in the community school who are identified as limited-English proficient is multiplied by the district's per pupil amount received under division (F) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of the community school.

(8) An amount equal to the sum of the amounts obtained when, for each school district where the community school's students are entitled to attend school, the district's per pupil amount received under division (G) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of the community school, is multiplied by the sum of the following:

(a) The number of the district's students enrolled in grades one through twelve in that community school;

(b) One-half of the number of the district's students enrolled in kindergarten in that community school.

The district's per pupil amount under division (G) of section 3317.029 of the Revised Code shall be determined as described in division (C)(7) of this section.

(9) An amount equal to the sum of the amounts obtained when, for each school district where the community school's students are entitled to attend school, the district's per pupil amount received under divisions (H) and (I) of section 3317.029 of the Revised Code, as adjusted by any poverty-based assistance reduction factor of the community school, is multiplied by the sum of the following:

(a) The number of the district's students enrolled in grades one through twelve in that community school;

(b) One-half of the number of the district's students enrolled in kindergarten in that community school.

The district's per pupil amount under divisions (H) and (I) of section 3317.029 of the Revised Code shall be determined as described in division (C)(8) of this section.

(10) An amount equal to the sum of the amounts obtained when, for each school district where the community school's students are entitled to attend school, the district's per pupil amount of state parity aid funding calculated under either division (C) or (D) of section 3317.0217 of the Revised Code is multiplied by the sum of the number of that district's students enrolled in grades one through twelve, and one-half of the number of that district's students enrolled in kindergarten, in the community school as reported under divisions (B)(2)(a) and (b) of this section.

(E)

(1) If a community school's costs for a fiscal year for a student receiving special education and related services pursuant to an IEP for a disability described in divisions (B) to (F) of section 3317.013 of the Revised Code exceed the threshold catastrophic cost for serving the student as specified in division (C)(3)(b) of section 3317.022 of the Revised Code, the school may submit to the superintendent of public instruction documentation, as prescribed by the superintendent, of all its costs for that student. Upon submission of documentation for a student of the type and in the manner prescribed, the department shall pay to the community school an amount equal to the school's costs for the student in excess of the threshold catastrophic costs.

(2) The community school shall only report under division (E)(1) of this section, and the department shall only pay for, the costs of educational expenses and the related services provided to the student in accordance with the student's individualized education program. Any legal fees, court costs, or other costs associated with any cause of action relating to the student may not be included in the amount.

(F) A community school may apply to the department of education for preschool children with disabilities unit funding the school would receive if it were a school district. Upon request of its governing authority, a community school that received such unit funding as a school district-operated school before it became a community school shall retain any units awarded to it as a school district-operated school provided the school continues to meet eligibility standards for the unit.

A community school shall be considered a school district and its governing authority shall be considered a board of education for the purpose of applying to any state or federal agency for grants that a school district may receive under federal or state law or any appropriations act of the general assembly. The governing authority of a community school may apply to any private entity for additional funds.

(G) A board of education sponsoring a community school may utilize local funds to make enhancement grants to the school or may agree, either as part of the contract or separately, to provide any specific services to the community school at no cost to the school.

(H) A community school may not levy taxes or issue bonds secured by tax revenues.

(I) No community school shall charge tuition for the enrollment of any student.

(J)

(1)

(a) A community school may borrow money to pay any necessary and actual expenses of the school in anticipation of the receipt of any portion of the payments to be received by the school pursuant to division (D) of this section. The school may issue notes to evidence such borrowing. The proceeds of the notes shall be used only for the purposes for which the anticipated receipts may be lawfully expended by the school.

(b) A school may also borrow money for a term not to exceed fifteen years for the purpose of acquiring facilities.

(2) Except for any amount guaranteed under section 3318.50 of the Revised Code, the state is not liable for debt incurred by the governing authority of a community school.

(K) For purposes of determining the number of students for which divisions (D)(5) and (6) of this section applies in any school year, a community school may submit to the department of job and family services, no later than the first day of March, a list of the students enrolled in the school. For each student on the list, the community school shall indicate the student's name, address, and date of birth and the school district where the student is entitled to attend school. Upon receipt of a list under this division, the department of job and family services shall determine, for each school district where one or more students on the list is entitled to attend school, the number of students residing in that school district who were included in the department's report under section 3317.10 of the Revised Code. The department shall make this determination on the basis of information readily available to it. Upon making this determination and no later than ninety days after submission of the list by the community school, the department shall report to the state department of education the number of students on the list who reside in each school district who were included in the department's report under section 3317.10 of the Revised Code. In complying with this division, the department of job and family services shall not report to the state department of education any personally identifiable information on any student.

(L) The department of education shall adjust the amounts subtracted and paid under divisions (C) and (D) of this section to reflect any enrollment of students in community schools for less than the equivalent of a full school year. The state board of education within ninety days after April 8, 2003, shall adopt in accordance with Chapter 119. of the Revised Code rules governing the payments to community schools under this section and section 3314.13 of the Revised Code including initial payments in a school year and adjustments and reductions made in subsequent periodic payments to community schools and corresponding deductions from school district accounts as provided under divisions (C) and (D) of this section and section 3314.13 of the Revised Code. For purposes of this section and section 3314.13 of the Revised Code:

(1) A student shall be considered enrolled in the community school for any portion of the school year the student is participating at a college under Chapter 3365. of the Revised Code.

(2) A student shall be considered to be enrolled in a community school for the period of time beginning on the later of the date on which the school both has received documentation of the student's enrollment from a parent and the student has commenced participation in learning opportunities as defined in the contract with the sponsor, or thirty days prior to the date on which the student is entered into the education management information system established under section 3301.0714 of the Revised Code. For purposes of applying this division and divisions (L)(3) and (4) of this section to a community school student, "learning opportunities" shall be defined in the contract, which shall describe both classroom-based and non-classroom-based learning opportunities and shall be in compliance with criteria and documentation requirements for student participation which shall be established by the department. Any student's instruction time in non-classroom-based learning opportunities shall be certified by an employee of the community school. A student's enrollment shall be considered to cease on the date on which any of the following occur:

(a) The community school receives documentation from a parent terminating enrollment of the student.

(b) The community school is provided documentation of a student's enrollment in another public or private school.

(c) The community school ceases to offer learning opportunities to the student pursuant to the terms of the contract with the sponsor or the operation of any provision of this chapter.

Except as otherwise specified in this paragraph, beginning in the 2011-2012 school year, any student who completed the prior school year in an internet- or computer-based community school shall be considered to be enrolled in the same school in the subsequent school year until the student's enrollment has ceased as specified in division (L)(2) of this section. The department shall continue subtracting and paying amounts for the student under divisions (C) and (D) of this section without interruption at the start of the subsequent school year. However, if the student without a legitimate excuse fails to participate in the first one hundred five consecutive hours of learning opportunities offered to the student in that subsequent school year, the student shall be considered not to have re-enrolled in the school for that school year and the department shall recalculate the payments to the school for that school year to account for the fact that the student is not enrolled.

(3) The department shall determine each community school student's percentage of full-time equivalency based on the percentage of learning opportunities offered by the community school to that student, reported either as number of hours or number of days, is of the total learning opportunities offered by the community school to a student who attends for the school's entire school year. However, no internet- or computer-based community school shall be credited for any time a student spends participating in learning opportunities beyond ten hours within any period of twenty-four consecutive hours. Whether it reports hours or days of learning opportunities, each community school shall offer not less than nine hundred twenty hours of learning opportunities during the school year.

(4) With respect to the calculation of full-time equivalency under division (L)(3) of this section, the department shall waive the number of hours or days of learning opportunities not offered to a student because the community school was closed during the school year due to disease epidemic, hazardous weather conditions, law enforcement emergencies, inoperability of school buses or other equipment necessary to the school's operation, damage to a school building, or other temporary circumstances due to utility failure rendering the school building unfit for school use, so long as the school was actually open for instruction with students in attendance during that school year for not less than the minimum number of hours required by this chapter. The department shall treat the school as if it were open for instruction with students in attendance during the hours or days waived under this division.

(M) The department of education shall reduce the amounts paid under division (D) of this section to reflect payments made to colleges under division (B) of section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code.

(N)

(1) No student shall be considered enrolled in any internet- or computer-based community school or, if applicable to the student, in any community school that is required to provide the student with a computer pursuant to division (C) of section 3314.22 of the Revised Code, unless both of the following conditions are satisfied:

(a) The student possesses or has been provided with all required hardware and software materials and all such materials are operational so that the student is capable of fully participating in the learning opportunities specified in the contract between the school and the school's sponsor as required by division (A)(23) of section 3314.03 of the Revised Code;

(b) The school is in compliance with division (A) of section 3314.22 of the Revised Code, relative to such student.

(2) In accordance with policies adopted jointly by the superintendent of public instruction and the auditor of state, the department shall reduce the amounts otherwise payable under division (D) of this section to any community school that includes in its program the provision of computer hardware and software materials to any student, if such hardware and software materials have not been delivered, installed, and activated for each such student in a timely manner or other educational materials or services have not been provided according to the contract between the individual community school and its sponsor.

The superintendent of public instruction and the auditor of state shall jointly establish a method for auditing any community school to which this division pertains to ensure compliance with this section.

The superintendent, auditor of state, and the governor shall jointly make recommendations to the general assembly for legislative changes that may be required to assure fiscal and academic accountability for such schools.

(O)

(1) If the department determines that a review of a community school's enrollment is necessary, such review shall be completed and written notice of the findings shall be provided to the governing authority of the community school and its sponsor within ninety days of the end of the community school's fiscal year, unless extended for a period not to exceed thirty additional days for one of the following reasons:

(a) The department and the community school mutually agree to the extension.

(b) Delays in data submission caused by either a community school or its sponsor.

(2) If the review results in a finding that additional funding is owed to the school, such payment shall be made within thirty days of the written notice. If the review results in a finding that the community school owes moneys to the state, the following procedure shall apply:

(a) Within ten business days of the receipt of the notice of findings, the community school may appeal the department's determination to the state board of education or its designee.

(b) The board or its designee shall conduct an informal hearing on the matter within thirty days of receipt of such an appeal and shall issue a decision within fifteen days of the conclusion of the hearing.

(c) If the board has enlisted a designee to conduct the hearing, the designee shall certify its decision to the board. The board may accept the decision of the designee or may reject the decision of the designee and issue its own decision on the matter.

(d) Any decision made by the board under this division is final.

(3) If it is decided that the community school owes moneys to the state, the department shall deduct such amount from the school's future payments in accordance with guidelines issued by the superintendent of public instruction.

(P) The department shall not subtract from a school district's state aid account under division (C) of this section and shall not pay to a community school under division (D) of this section any amount for any of the following:

(1) Any student who has graduated from the twelfth grade of a public or nonpublic high school;

(2) Any student who is not a resident of the state;

(3) Any student who was enrolled in the community school during the previous school year when assessments were administered under section 3301.0711 of the Revised Code but did not take one or more of the assessments required by that section and was not excused pursuant to division (C)(1) or (3) of that section, unless the superintendent of public instruction grants the student a waiver from the requirement to take the assessment and a parent is not paying tuition for the student pursuant to section 3314.26 of the Revised Code. The superintendent may grant a waiver only for good cause in accordance with rules adopted by the state board of education.

(4) Any student who has attained the age of twenty-two years, except for veterans of the armed services whose attendance was interrupted before completing the recognized twelve-year course of the public schools by reason of induction or enlistment in the armed forces and who apply for enrollment in a community school not later than four years after termination of war or their honorable discharge. If, however, any such veteran elects to enroll in special courses organized for veterans for whom tuition is paid under federal law, or otherwise, the department shall not subtract from a school district's state aid account under division (C) of this section and shall not pay to a community school under division (D) of this section any amount for that veteran.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.12,HB 36, §1, eff. 4/13/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 06-30-2005; 06-30-2006; 03-30-2007; 2007 HB119 06-30-2007



Section 3314.081 - Annual allocation of federal moneys.

To the extent permitted by federal law, the department of education shall include community schools established under this chapter in its annual allocation of federal moneys under Title I of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6301, et seq.

Effective Date: 04-08-2003



Section 3314.082 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 04-08-2003 )



Section 3314.083 - Deducting excess costs of providing special education and related services to handicapped student.

If the department of education pays a joint vocational school district under division (G)(4) of section 3317.16 of the Revised Code for excess costs of providing special education and related services to a student with a disability who is enrolled in a community school, as calculated under division (G)(2) of that section, the department shall deduct the amount of that payment from the amount calculated for payment to the community school under section 3314.08 of the Revised Code.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 3314.084 - Reporting rules for community school students living in home.

(A) As used in this section:

(1) "Formula ADM" has the same meaning as in section 3317.03 of the Revised Code.

(2) "Home" has the same meaning as in section 3313.64 of the Revised Code.

(3) "School district of residence" has the same meaning as in section 3323.01 of the Revised Code; however, a community school established under this chapter is not a "school district of residence" for purposes of this section.

(B) Notwithstanding anything to the contrary in section 3314.08 or 3317.03 of the Revised Code, all of the following apply in the case of a child who is enrolled in a community school and is also living in a home:

(1) For purposes of the report required under division (B)(1) of section 3314.08 of the Revised Code, the child's school district of residence, and not the school district in which the home that the child is living in is located, shall be considered to be the school district in which the child is entitled to attend school. That school district of residence, therefore, shall make the report required under division (B)(1) of section 3314.08 of the Revised Code with respect to the child.

(2) For purposes of the report required under division (B)(2) of section 3314.08 of the Revised Code, the community school shall report the name of the child's school district of residence.

(3) The child's school district of residence shall count the child in that district's formula ADM.

(4) The school district in which the home that the child is living in is located shall not count the child in that district's formula ADM.

(5) The Department of Education shall deduct the applicable amounts prescribed under division (C) of section 3314.08 and division (D) of section 3314.13 of the Revised Code from the child's school district of residence and shall not deduct those amounts from the school district in which the home that the child is living in is located.

(6) The Department shall make the payments prescribed in divisions (D) and (E) of section 3314.08 and section 3314.13 of the Revised Code, as applicable, to the community school.

Effective Date: 06-30-2005



Section 3314.085 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Effective Date: 06-30-2005 )



Section 3314.086 - [Repealed].

Effective Date: 2008 HB562 09-22-2008



Section 3314.087 - Community school student may enroll in career-technical program.

(A) As used in this section:

(1) "Career-technical program" means vocational programs or classes described in division (A) or (B) of section 3317.014 of the Revised Code in which a student is enrolled.

(2) "Formula ADM," "category one or two vocational education ADM," and "FTE basis" have the same meanings as in section 3317.02 of the Revised Code.

(3) "Resident school district" means the city, exempted village, or local school district in which a student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(B) Notwithstanding anything to the contrary in this chapter or Chapter 3317. of the Revised Code, a student enrolled in a community school may simultaneously enroll in the career-technical program operated by the student's resident school district. On an FTE basis, the student's resident school district shall count the student in the category one or two vocational education ADM for the proportion of the time the student is enrolled in the district's career-technical program and, accordingly, the department of education shall calculate funds under Chapter 3317. for the district attributable to the student for the proportion of time the student attends the career-technical program. The community school shall count the student in its enrollment report under section 3314.08 of the Revised Code and shall report to the department the proportion of time that the student attends classes at the community school. The department shall pay the community school and deduct from the student's resident school district the amount computed for the student under section 3314.08 of the Revised Code in proportion to the fraction of the time on an FTE basis that the student attends classes at the community school. "Full-time equivalency" for a community school student, as defined in division (L) of section 3314.08 of the Revised Code, does not apply to the student.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3314.088 - Application of sections 3314.08 and 3314.13.

For purposes of applying sections 3314.08 and 3314.13 of the Revised Code to fiscal years 2012 and 2013:

(A) The base formula amount for community schools for each of fiscal years 2012 and 2013 is $5,653. That amount shall be applied wherein sections 3314.08 and 3314.13 of the Revised Code the base formula amount is specified, except for deducting and paying amounts for special education weighted funding and vocational education weighted funding.

(B) The base funding supplements under section 3317.012 of the Revised Code shall be deemed in each year to be the amounts specified in that section for fiscal year 2009. Accordingly, when computing the per-pupil base funding supplements for a community school under that section for fiscal years 2012 and 2013, the department of education shall substitute $5,732 for the "formula amount" as used in divisions (C)(2), (3), and (4) of that section.

(C) Special education additional weighted funding shall be calculated by first grouping children with disabilities into the appropriate disability categories prescribed by section 3317.013 of the Revised Code as that section existed for fiscal year 2009, and then by multiplying the respective multiple specified for that same fiscal year in that same version of that section , times $5,732.

(D) Vocational education additional weighted funding shall be calculated by multiplying the applicable weight specified in section 3317.014 of the Revised Code for fiscal year 2009 times $5,732.

(E) The per pupil amounts paid to a school district under sections 3317.029 and 3317.0217 of the Revised Code shall be deemed to be the respective per pupil amounts paid under those sections to that district for fiscal year 2009.

(F) A community school may receive all-day kindergarten payments under section 3314.13 of the Revised Code only for all-day kindergarten students who are entitled to attend school in school districts that, for fiscal year 2009, met the eligibility requirements of division (D) of section 3317.029 of the Revised Code. For students entitled to attend school in such school districts that actually received payment for all-day kindergarten for fiscal year 2009, the payments to community schools under section 3314.13 of the Revised Code shall be deducted from the school district's state education aid. For students entitled to attend school in such school districts that did not receive payment for all-day kindergarten for fiscal year 2009, the payments to community schools under section 3314.13 of the Revised Code shall be paid out of the funds appropriated under appropriation item 200550, foundation funding. As used in this division, "entitled to attend school" has the same meaning as in section 3314.08 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3314.09 - Transportation of native students provided by board of each school district.

(A) As used in this section and section 3314.091 of the Revised Code, "native student" means a student entitled to attend school in the school district under section 3313.64 or 3313.65 of the Revised Code.

(B) Except as provided in section 3314.091 of the Revised Code, the board of education of each city, local, and exempted village school district shall provide transportation to and from school for its district's native students in accordance with section 3327.01 of the Revised Code.

Effective Date: 04-08-2003



Section 3314.091 - Transportation of native students provided by community school - agreement.

(A) A school district is not required to provide transportation for any native student enrolled in a community school if the district board of education has entered into an agreement with the community school's governing authority that designates the community school as responsible for providing or arranging for the transportation of the district's native students to and from the community school. For any such agreement to be effective, it must be certified by the superintendent of public instruction as having met all of the following requirements:

(1) It is submitted to the department of education by a deadline which shall be established by the department.

(2) In accordance with divisions (C)(1) and (2) of this section, it specifies qualifications, such as residing a minimum distance from the school, for students to have their transportation provided or arranged.

(3) The transportation provided by the community school is subject to all provisions of the Revised Code and all rules adopted under the Revised Code pertaining to pupil transportation.

(4) The sponsor of the community school also has signed the agreement.

(B)

(1) For the school year that begins on July 1, 2007, a school district is not required to provide transportation for any native student enrolled in a community school, if the community school during the previous school year transported the students enrolled in the school or arranged for the students' transportation, even if that arrangement consisted of having parents transport their children to and from the school, but did not enter into an agreement to transport or arrange for transportation for those students under division (A) of this section, and if the governing authority of the community school by July 15, 2007, submits written notification to the district board of education stating that the governing authority is accepting responsibility for providing or arranging for the transportation of the district's native students to and from the community school.

(2) For any school year subsequent to the school year that begins on July 1, 2007, a school district is not required to provide transportation for any native student enrolled in a community school if the governing authority of the community school, by the thirty-first day of January of the previous school year, submits written notification to the district board of education stating that the governing authority is accepting responsibility for providing or arranging for the transportation of the district's native students to and from the community school. If the governing authority of the community school has previously accepted responsibility for providing or arranging for the transportation of a district's native students to and from the community school, under division (B)(1) or (2) of this section, and has since relinquished that responsibility under division (B)(3) of this section, the governing authority shall not accept that responsibility again unless the district board consents to the governing authority's acceptance of that responsibility.

(3) A governing authority's acceptance of responsibility under division (B)(1) or (2) of this section shall cover an entire school year, and shall remain in effect for subsequent school years unless the governing authority submits written notification to the district board that the governing authority is relinquishing the responsibility. However, a governing authority shall not relinquish responsibility for transportation before the end of a school year, and shall submit the notice relinquishing responsibility by the thirty-first day of January, in order to allow the school district reasonable time to prepare transportation for its native students enrolled in the school.

(C)

(1) A community school governing authority that enters into an agreement under division (A) of this section, or that accepts responsibility under division (B) of this section, shall provide or arrange transportation free of any charge for each of its enrolled students who is required to be transported under section 3327.01 of the Revised Code or who would otherwise be transported by the school district under the district's transportation policy. The governing authority shall report to the department of education the number of students transported or for whom transportation is arranged under this section in accordance with rules adopted by the state board of education.

(2) The governing authority may provide or arrange transportation for any other enrolled student who is not eligible for transportation in accordance with division (C)(1) of this section and may charge a fee for such service up to the actual cost of the service.

(3) Notwithstanding anything to the contrary in division (C)(1) or (2) of this section, a community school governing authority shall provide or arrange transportation free of any charge for any disabled student enrolled in the school for whom the student's individualized education program developed under Chapter 3323. of the Revised Code specifies transportation.

(D)

(1) If a school district board and a community school governing authority elect to enter into an agreement under division (A) of this section, the department of education shall make payments to the community school according to the terms of the agreement for each student actually transported under division (C)(1) of this section.

If a community school governing authority accepts transportation responsibility under division (B) of this section, the department shall make payments to the community school for each student actually transported or for whom transportation is arranged by the community school under division (C)(1) of this section, calculated as follows:

(a) For any fiscal year which the general assembly has specified that transportation payments to school districts be based on an across-the-board percentage of the district's payment for the previous school year, the per pupil payment to the community school shall be the following quotient:

(i) The total amount calculated for the school district in which the child is entitled to attend school for student transportation other than transportation of children with disabilities; divided by

(ii) The number of students included in the district's transportation ADM for the current fiscal year, as reported under division (B)(13) of section 3317.03 of the Revised Code, plus the number of students enrolled in the community school not counted in the district's transportation ADM who are transported under division (B)(1) or (2) of this section.

(b) For any fiscal year which the general assembly has specified that the transportation payments to school districts be calculated in accordance with section 3317.0212 of the Revised Code and any rules of the state board of education implementing that section, the payment to the community school shall be the amount so calculated that otherwise would be paid to the school district in which the student is entitled to attend school by the method of transportation the district would have used. The community school, however, is not required to use the same method to transport that student.

(c) Divisions (D)(1)(a) and (b) of this section do not apply to fiscal years 2012 and 2013. Rather, for each of those fiscal years, the per pupil payment to a community school for transporting a student shall be the total amount paid under former section 3306.12 of the Revised Code for fiscal year 2011 to the school district in which the child is entitled to attend school divided by that district's "qualifying ridership," as defined in that section for fiscal year 2011.

As used in this division "entitled to attend school" means entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(2) The department shall deduct the payment under division (D)(1) of this section from the state education aid, as defined in section 3314.08 of the Revised Code, and, if necessary, the payment under sections 321.14 and 323.156 of the Revised Code, that is otherwise paid to the school district in which the student enrolled in the community school is entitled to attend school. The department shall include the number of the district's native students for whom payment is made to a community school under division (D)(1) of this section in the calculation of the district's transportation payment under section 3317.0212 of the Revised Code and the operating appropriations act.

(3) A community school shall be paid under division (D)(1) of this section only for students who are eligible as specified in section 3327.01 of the Revised Code and division (C)(1) of this section, and whose transportation to and from school is actually provided, who actually utilized transportation arranged, or for whom a payment in lieu of transportation is made by the community school's governing authority. To qualify for the payments, the community school shall report to the department, in the form and manner required by the department, data on the number of students transported or whose transportation is arranged, the number of miles traveled, cost to transport, and any other information requested by the department.

(4) A community school shall use payments received under this section solely to pay the costs of providing or arranging for the transportation of students who are eligible as specified in section 3327.01 of the Revised Code and division (C)(1) of this section, which may include payments to a parent, guardian, or other person in charge of a child in lieu of transportation.

(E) Except when arranged through payment to a parent, guardian, or person in charge of a child, transportation provided or arranged for by a community school pursuant to an agreement under this section is subject to all provisions of the Revised Code, and all rules adopted under the Revised Code, pertaining to the construction, design, equipment, and operation of school buses and other vehicles transporting students to and from school. The drivers and mechanics of the vehicles are subject to all provisions of the Revised Code, and all rules adopted under the Revised Code, pertaining to drivers and mechanics of such vehicles. The community school also shall comply with sections 3313.201, 3327.09, and 3327.10 of the Revised Code, division (B) of section 3327.16 of the Revised Code and, subject to division (C)(1) of this section, sections 3327.01 and 3327.02 of the Revised Code, as if it were a school district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-08-2003; 2007 HB67 07-03-2007; 2007 HB119 06-30-2007



Section 3314.10 - Teachers and nonteaching employees.

(A)

(1) The governing authority of any community school established under this chapter may employ teachers and nonteaching employees necessary to carry out its mission and fulfill its contract.

(2) Except as provided under division (A)(3) of this section, employees hired under this section may organize and collectively bargain pursuant to Chapter 4117. of the Revised Code. Notwithstanding division (D)(1) of section 4117.06 of the Revised Code, a unit containing teaching and nonteaching employees employed under this section shall be considered an appropriate unit. As applicable, employment under this section is subject to either Chapter 3307. or 3309. of the Revised Code.

(3) If a school is created by converting all or part of an existing public school rather than by establishment of a new start-up school, at the time of conversion, the employees of the community school shall remain part of any collective bargaining unit in which they were included immediately prior to the conversion and shall remain subject to any collective bargaining agreement for that unit in effect on the first day of July of the year in which the community school initially begins operation and shall be subject to any subsequent collective bargaining agreement for that unit, unless a petition is certified as sufficient under division (A)(6) of this section with regard to those employees. Any new employees of the community school shall also be included in the unit to which they would have been assigned had not the conversion taken place and shall be subject to the collective bargaining agreement for that unit unless a petition is certified as sufficient under division (A)(6) of this section with regard to those employees.

Notwithstanding division (B) of section 4117.01 of the Revised Code, the board of education of a school district and not the governing authority of a community school shall be regarded, for purposes of Chapter 4117. of the Revised Code, as the "public employer" of the employees of a conversion community school subject to a collective bargaining agreement pursuant to division (A)(3) of this section unless a petition is certified under division (A)(6) of this section with regard to those employees. Only on and after the effective date of a petition certified as sufficient under division (A)(6) of this section shall division (A)(2) of this section apply to those employees of that community school and only on and after the effective date of that petition shall Chapter 4117. of the Revised Code apply to the governing authority of that community school with regard to those employees.

(4) Notwithstanding sections 4117.03 to 4117.18 of the Revised Code and Section 4 of Amended Substitute Senate Bill No. 133 of the 115th general assembly, the employees of a conversion community school who are subject to a collective bargaining agreement pursuant to division (A)(3) of this section shall cease to be subject to that agreement and all subsequent agreements pursuant to that division and shall cease to be part of the collective bargaining unit that is subject to that and all subsequent agreements, if a majority of the employees of that community school who are subject to that collective bargaining agreement sign and submit to the state employment relations board a petition requesting all of the following:

(a) That all the employees of the community school who are subject to that agreement be removed from the bargaining unit that is subject to that agreement and be designated by the state employment relations board as a new and separate bargaining unit for purposes of Chapter 4117. of the Revised Code;

(b) That the employee organization certified as the exclusive representative of the employees of the bargaining unit from which the employees are to be removed be certified as the exclusive representative of the new and separate bargaining unit for purposes of Chapter 4117. of the Revised Code;

(c) That the governing authority of the community school be regarded as the "public employer" of these employees for purposes of Chapter 4117. of the Revised Code.

(5) Notwithstanding sections 4117.03 to 4117.18 of the Revised Code and Section 4 of Amended Substitute Senate Bill No. 133 of the 115th general assembly, the employees of a conversion community school who are subject to a collective bargaining agreement pursuant to division (A)(3) of this section shall cease to be subject to that agreement and all subsequent agreements pursuant to that division, shall cease to be part of the collective bargaining unit that is subject to that and all subsequent agreements, and shall cease to be represented by any exclusive representative of that collective bargaining unit, if a majority of the employees of the community school who are subject to that collective bargaining agreement sign and submit to the state employment relations board a petition requesting all of the following:

(a) That all the employees of the community school who are subject to that agreement be removed from the bargaining unit that is subject to that agreement;

(b) That any employee organization certified as the exclusive representative of the employees of that bargaining unit be decertified as the exclusive representative of the employees of the community school who are subject to that agreement;

(c) That the governing authority of the community school be regarded as the "public employer" of these employees for purposes of Chapter 4117. of the Revised Code.

(6) Upon receipt of a petition under division (A)(4) or (5) of this section, the state employment relations board shall check the sufficiency of the signatures on the petition. If the signatures are found sufficient, the board shall certify the sufficiency of the petition and so notify the parties involved, including the board of education, the governing authority of the community school, and any exclusive representative of the bargaining unit. The changes requested in a certified petition shall take effect on the first day of the month immediately following the date on which the sufficiency of the petition is certified under division (A)(6) of this section.

(B)

(1) The board of education of each city, local, and exempted village school district sponsoring a community school and the governing board of each educational service center in which a community school is located shall adopt a policy that provides a leave of absence of at least three years to each teacher or nonteaching employee of the district or service center who is employed by a conversion or new start-up community school sponsored by the district or located in the district or center for the period during which the teacher or employee is continuously employed by the community school. The policy shall also provide that any teacher or nonteaching employee may return to employment by the district or service center if the teacher or employee leaves or is discharged from employment with the community school for any reason, unless, in the case of a teacher, the board of the district or service center determines that the teacher was discharged for a reason for which the board would have sought to discharge the teacher under section 3311.82 or 3319.16 of the Revised Code, in which case the board may proceed to discharge the teacher utilizing the procedures of that section. Upon termination of such a leave of absence, any seniority that is applicable to the person shall be calculated to include all of the following: all employment by the district or service center prior to the leave of absence; all employment by the community school during the leave of absence; and all employment by the district or service center after the leave of absence. The policy shall also provide that if any teacher holding valid certification returns to employment by the district or service center upon termination of such a leave of absence, the teacher shall be restored to the previous position and salary or to a position and salary similar thereto. If, as a result of teachers returning to employment upon termination of such leaves of absence, a school district or educational service center reduces the number of teachers it employs, it shall make such reductions in accordance with section 3319.171 of the Revised Code.

Unless a collective bargaining agreement providing otherwise is in effect for an employee of a conversion community school pursuant to division (A)(3) of this section, an employee on a leave of absence pursuant to this division shall remain eligible for any benefits that are in addition to benefits under Chapter 3307. or 3309. of the Revised Code provided by the district or service center to its employees provided the employee pays the entire cost associated with such benefits, except that personal leave and vacation leave cannot be accrued for use as an employee of a school district or service center while in the employ of a community school unless the district or service center board adopts a policy expressly permitting this accrual.

(2) While on a leave of absence pursuant to division (B)(1) of this section, a conversion community school shall permit a teacher to use sick leave accrued while in the employ of the school district from which the leave of absence was taken and prior to commencing such leave. If a teacher who is on such a leave of absence uses sick leave so accrued, the cost of any salary paid by the community school to the teacher for that time shall be reported to the department of education. The cost of employing a substitute teacher for that time shall be paid by the community school. The department of education shall add amounts to the payments made to a community school under this chapter as necessary to cover the cost of salary reported by a community school as paid to a teacher using sick leave so accrued pursuant to this section. The department shall subtract the amounts of any payments made to community schools under this division from payments made to such sponsoring school district under Chapter 3317. of the Revised Code.

A school district providing a leave of absence and employee benefits to a person pursuant to this division is not liable for any action of that person while the person is on such leave and employed by a community school.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3314.101 - Suspension of employee pending criminal action.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) If a person who is employed by a community school established under this chapter or by an operator is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 of the Revised Code, if the person holds a license, or an offense listed in division (B)(1) of section 3319.39 of the Revised Code, if the person does not hold a license, the chief administrator of the community school in which that person works shall suspend that person from all duties that require the care, custody, or control of a child during the pendency of the criminal action against the person. If the person who is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code is the chief administrator of the community school, the governing authority of the school shall suspend the chief administrator from all duties that require the care, custody, or control of a child.

(C) When a person who holds a license is suspended in accordance with this section, the chief administrator or governing authority that imposed the suspension promptly shall report the person's suspension to the department of education. The report shall include the offense for which the person was arrested, summoned, or indicted.

Effective Date: 2008 HB428 09-12-2008



Section 3314.102 - Removal of conversion community school employees from collective bargaining unit.

As used in this section, "municipal school district" and "mayor" have the same meanings as in section 3311.71 of the Revised Code.

Notwithstanding section 3314.10 and sections 4117.03 to 4117.18 of the Revised Code and Section 4 of Amended Substitute Senate Bill No. 133 of the 115th general assembly, the employees of a conversion community school that is sponsored by the board of education of a municipal school district shall cease to be subject to any future collective bargaining agreement, if the mayor submits to the board of education sponsoring the school and to the state employment relations board a statement requesting that all employees of the community school be removed from a collective bargaining unit. The employees of the community school who are covered by a collective bargaining agreement in effect on the date the mayor submits the statement shall remain subject to that collective bargaining agreement until the collective bargaining agreement expires on its terms. Upon expiration of that collective bargaining agreement, the employees of that school are not subject to Chapter 4117. of the Revised Code and may not organize or collectively bargain pursuant to that chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3314.11 - Verification of residency.

(A) The board of education of each city, exempted village, and local school district monthly shall review enrollment for students enrolled in community schools established under this chapter and entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code. For each student, the district shall verify to the department of education both of the following:

(1) The community school in which the student is enrolled;

(2) That the student is entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code.

(B) For purposes of its initial reporting of the school districts its students are entitled to attend, the governing authority of a community school may adopt a policy that prescribes the number of documents listed in division (E) of this section required to verify a student's residency. This policy, if adopted, shall supersede any policy concerning the number of documents for initial residency verification adopted by the district the student is entitled to attend. If a community school does not adopt a policy under this division, the policy of the school district in which the student is entitled to attend shall prevail.

(C) In making the determinations under this section, the school district in which a parent or child resides is the location the parent or student has established as the primary residence and where substantial family activity takes place.

(D) If a district's determination under division (A) of this section of the school district a student is entitled to attend under section 3313.64 or 3313.65 of the Revised Code differs from a community school's determination under division (B) of this section, the community school shall provide the school district that made the determination under division (A) of this section with documentation of the student's residency and shall make a good faith effort to accurately identify the correct residence of the student.

(E) For purposes of this section, the following documents may serve as evidence of primary residence:

(1) A deed, mortgage, lease, current home owner's or renter's insurance declaration page, or current real property tax bill;

(2) A utility bill or receipt of utility installation issued within ninety days of enrollment;

(3) A paycheck or paystub issued to the parent or student within ninety days of the date of enrollment that includes the address of the parent's or student's primary residence;

(4) The most current available bank statement issued to the parent or student that includes the address of the parent's or student's primary residence;

(5) Any other official document issued to the parent or student that includes the address of the parent's or student's primary residence. The superintendent of public instruction shall develop guidelines for determining what qualifies as an "official document" under this division.

(F) When a student loses permanent housing and becomes a homeless child or youth, as defined in 42 U.S.C. 11434a, or when a child who is such a homeless child or youth changes temporary living arrangements, the district in which the student is entitled to attend school shall be determined in accordance with division (F)(13) of section 3313.64 of the Revised Code and the "McKinney-Vento Homeless Assistance Act," 42 U.S.C. 11431 et seq.

(G) In the event of a disagreement as to which school district a student is entitled to attend, the community school, after complying with division (D) of this section, but not more than sixty days after the monthly deadline established by the department of education for reporting of community school enrollment, may present the matter to the superintendent of public instruction. Not later than thirty days after the community school presents the matter, the state superintendent, or the state superintendent's designee, shall determine which district the student is entitled to attend and shall direct any necessary adjustments to payments and deductions under sections 3314.08 and 3314.13 of the Revised Code based on that determination.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3314.111 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 04-08-2003 )



Section 3314.12 - Sponsor to submit annual report of services and expenditures.

On or before the first day of November each year, the sponsor of each community school established under this chapter shall submit to the department of education, in accordance with guidelines adopted by the department for purposes of this section, a report that describes the special education and related services provided by that school to enrolled students during the previous fiscal year and the school's expenditures for those services.

Effective Date: 09-29-2005



Section 3314.13 - All-day kindergarten - annual payment to community school.

Payments and deductions under this section for fiscal years 2012 and 2013 shall be made in accordance with section 3314.088 of the Revised Code.

(A) As used in this section:

(1) "All-day kindergarten" has the same meaning as in section 3317.029 of the Revised Code.

(2) "Formula amount" has the same meaning as in section 3317.02 of the Revised Code.

(B) Except as provided in division (C) of this section, the department of education annually shall pay each community school established under this chapter one-half of the formula amount for each student to whom both of the following apply:

(1) The student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code in a school district that is eligible to receive a payment under division (D) of section 3317.029 of the Revised Code if it provides all-day kindergarten;

(2) The student is reported by the community school as enrolled in all-day kindergarten at the community school.

(C) The department shall make no payments under this section to any internet- or computer-based community school.

(D) If a student for whom payment is made under division (B) of this section is entitled to attend school in a district that receives any payment for all-day kindergarten under division (D) of section 3317.029 of the Revised Code, the department shall deduct the payment to the community school under this section from the amount paid that school district under that division. If that school district does not receive payment for all-day kindergarten under that division because it does not provide all-day kindergarten, the department shall pay the community school from state funds appropriated generally for poverty-based assistance to school districts.

(E) The department shall adjust the amounts deducted from school districts and paid to community schools under this section to reflect any enrollments of students in all-day kindergarten in community schools for less than the equivalent of a full school year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-08-2003; 06-30-2005



Section 3314.14 - Possession and use of inhalers by student - school and employees not liable.

A community school, community school governing authority, or community school employee is not liable in damages in a civil action for harm allegedly arising from a community school employee's prohibiting a student from using an inhaler described in section 3313.716 of the Revised Code because of the employee's good faith belief that the conditions of divisions (A)(1) and (2) of that section had not been satisfied. A community school, community school governing authority, or community school employee is not liable in damages in a civil action for harm allegedly arising from a community school employee's permitting a student to use an inhaler described in that section because of the employee's good faith belief that the conditions of divisions (A)(1) and (2) of that section had been satisfied. Furthermore, when a community school is required in accordance with that section to permit a student to possess and use an inhaler because the conditions of divisions (A)(1) and (2) of that section have been satisfied, the community school, any member of the community school governing authority, or any community school employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from the use of the inhaler by a student for whom it was not prescribed. This section does not eliminate, limit, or reduce any other immunity or defense that a community school, community school governing authority, or community school employee may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

Effective Date: 11-03-1999



Section 3314.141 - No civil liability for prohibition of use of autoinjector.

A community school, community school governing authority, or community school employee is not liable in damages in a civil action for harm allegedly arising from a community school employee's prohibiting a student from using an autoinjector described in section 3313.718 of the Revised Code because of the employee's good faith belief that the conditions of division (B) of that section had not been satisfied. A community school, community school governing authority, or community school employee is not liable in damages in a civil action for harm allegedly arising from a community school employee's permitting a student to use an autoinjector described in that section because of the employee's good faith belief that the conditions of division (B) of that section had been satisfied. Furthermore, when a community school is required in accordance with that section to permit a student to possess and use an autoinjector because the conditions of division (B) of that section have been satisfied, the community school, any member of the community school governing authority, or any community school employee is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from the use of the autoinjector by a student for whom it was not prescribed. This section does not eliminate, limit, or reduce any other immunity or defense that a community school, community school governing authority, or community school employee may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

Effective Date: 03-23-2007



Section 3314.142 - [Effective 4/26/2013] Liability for damages due to concussions.

(A) A community school, member of a community school governing authority, community school employee or volunteer, community school operator, or employee or volunteer of a community school operator, including a coach or referee, is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from providing services or performing duties under section 3313.539 of the Revised Code, unless the act or omission constitutes willful or wanton misconduct.

(B) This section does not eliminate, limit, or reduce any other immunity or defense that a community school, member of a community school governing authority, community school employee or volunteer, community school operator, or employee or volunteer of a community school operator, including a coach or referee, may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

Added by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3314.15 - Body mass index and weight status category screening.

The governing authority of a community school, other than an internet- or computer-based community school, may screen students for body mass index and weight status category. If a governing authority elects to require the screenings, it shall comply with section 3313.674 of the Revised Code in the same manner required of a school district board of education.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3314.16 - Placement of automatic external defibrillator in schools - staff training - qualified immunity.

(A)

(1) As used in this section, "automated external defibrillator" means a specialized defibrillator that is approved for use as a medical device by the United States food and drug administration for performing automated external defibrillation, as defined in section 2305.235 of the Revised Code.

(2) This section does not apply to an internet- or computer-based community school.

(B) The governing board of a community school established under this chapter may require the placement of an automated external defibrillator in each school under the control of the governing authority. If a governing authority requires the placement of an automated external defibrillator as provided in this section, the governing authority also shall require that a sufficient number of the staff persons assigned to each school under the control of the governing authority successfully complete an appropriate training course in the use of an automated external defibrillator as described in section 3701.85 of the Revised Code.

(C) In regard to the use of an automated external defibrillator that is placed in a community school as specified in this section, and except in the case of willful or wanton misconduct or when there is no good faith attempt to activate an emergency medical services system in accordance with section 3701.85 of the Revised Code, no person shall be held liable in civil damages for injury, death, or loss to person or property, or held criminally liable, for performing automated external defibrillation in good faith, regardless of whether the person has obtained appropriate training on how to perform automated external defibrillation or successfully completed a course in cardiopulmonary resuscitation.

Effective Date: 08-27-2004



Section 3314.17 - Statewide education management information system.

(A) Each community school established under this chapter shall participate in the statewide education management information system established under section 3301.0714 of the Revised Code. All provisions of that section and the rules adopted under that section apply to each community school as if it were a school district, except as modified for community schools under division (B) of this section. Each community school shall comply with division (C) of section 3301.0723 of the Revised Code.

(B) The rules adopted by the state board of education under section 3301.0714 of the Revised Code may distinguish methods and timelines for community schools to annually report data, which methods and timelines differ from those prescribed for school districts. Any methods and timelines prescribed for community schools shall be appropriate to the academic schedule and financing of community schools. The guidelines, however, shall not modify the actual data required to be reported under that section.

(C) Each fiscal officer appointed under section 3314.011 of the Revised Code is responsible for annually reporting the community school's data under section 3301.0714 of the Revised Code. If the superintendent of public instruction determines that a community school fiscal officer has willfully failed to report data or has willfully reported erroneous, inaccurate, or incomplete data in any year, or has negligently reported erroneous, inaccurate, or incomplete data in the current and any previous year, the superintendent may impose a civil penalty of one hundred dollars on the fiscal officer after providing the officer with notice and an opportunity for a hearing in accordance with Chapter 119. of the Revised Code. The superintendent's authority to impose civil penalties under this division does not preclude the state board of education from suspending or revoking the license of a community school employee under division (N) of section 3301.0714 of the Revised Code.

(D) No community school shall acquire, change, or update its student administration software package to manage and report data required to be reported to the department unless it converts to a student software package that is certified by the department.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 09-26-2003; 03-30-2007



Section 3314.18 - Breakfast and lunch programs - Summer extension.

(A) Subject to division (C) of this section, the governing authority of each community school shall establish a breakfast program pursuant to the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, and the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1771, as amended, if at least one-fifth of the pupils in the school are eligible under federal requirements for free breakfasts, and shall establish a lunch program pursuant to those acts if at least one-fifth of the pupils are eligible for free lunches. The governing authority required to establish a breakfast program under this division may make a charge in accordance with federal requirements for each reduced price breakfast or paid breakfast to cover the cost incurred in providing that meal.

(B) Subject to division (C) of this section, the governing authority of each community school shall establish one of the following for summer intervention services described in division (D) of section 3301.0711 or provided under section 3313.608 of the Revised Code, and any other summer intervention program required by law:

(1) An extension of the school breakfast program pursuant to the "National School Lunch Act" and the "Child Nutrition Act of 1966";

(2) An extension of the school lunch program pursuant to those acts;

(3) A summer food service program pursuant to those acts.

(C) If the governing authority of a community school determines that, for financial reasons, it cannot comply with division (A) or (B) of this section, the governing authority may choose not to comply with either or both divisions. In that case, the governing authority shall communicate to the parents of its students, in the manner it determines appropriate, its decision not to comply.

(D) The governing authority of each community school required to establish a school breakfast, school lunch, or summer food service program under this section shall apply for state and federal funds allocated by the state board of education under division (B) of section 3313.813 of the Revised Code and shall comply with the state board's standards adopted under that division.

(E) The governing authority of any community school required to establish a breakfast program under this section or that elects to participate in a breakfast program pursuant to the "National School Lunch Act" and the "Child Nutrition Act of 1966" may offer breakfast to pupils in their classrooms during the school day.

(F) Notwithstanding anything in this section to the contrary, in each fiscal year in which the general assembly appropriates funds for purposes of this division, the governing authority of each community school required to establish a breakfast program under this section or that elects to participate in a breakfast program pursuant to the "National School Lunch Act" and the "Child Nutrition Act of 1966" shall provide a breakfast free of charge to each pupil who is eligible under federal requirements for a reduced price breakfast.

(G) This section does not apply to internet- or computer-based community schools.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.

Effective Date: 06-30-2006



Section 3314.19 - Annual assurances by community school sponsor.

The sponsor of each community school annually shall provide the following assurances in writing to the department of education not later than ten business days prior to the opening of the school:

(A) That a current copy of the contract between the sponsor and the governing authority of the school entered into under section 3314.03 of the Revised Code has been filed with the department and that any subsequent modifications to that contract will be filed with the department;

(B) That the school has submitted to the sponsor a plan for providing special education and related services to students with disabilities and has demonstrated the capacity to provide those services in accordance with Chapter 3323. of the Revised Code and federal law;

(C) That the school has a plan and procedures for administering the achievement and diagnostic assessments prescribed by sections 3301.0710, 3301.0712, and 3301.0715 of the Revised Code;

(D) That school personnel have the necessary training, knowledge, and resources to properly use and submit information to all databases maintained by the department for the collection of education data, including the education management information system established under section 3301.0714 of the Revised Code in accordance with methods and timelines established under section 3314.17 of the Revised Code;

(E) That all required information about the school has been submitted to the Ohio education directory system or any successor system;

(F) That the school will enroll at least the minimum number of students required by division (A)(11)(a) of section 3314.03 of the Revised Code in the school year for which the assurances are provided;

(G) That all classroom teachers are licensed in accordance with sections 3319.22 to 3319.31 of the Revised Code, except for noncertificated persons engaged to teach up to twelve hours per week pursuant to section 3319.301 of the Revised Code;

(H) That the school's fiscal officer is in compliance with section 3314.011 of the Revised Code;

(I) That the school has complied with sections 3319.39 and 3319.391 of the Revised Code with respect to all employees and that the school has conducted a criminal records check of each of its governing authority members;

(J) That the school holds all of the following:

(1) Proof of property ownership or a lease for the facilities used by the school;

(2) A certificate of occupancy;

(3) Liability insurance for the school, as required by division (A)(11)(b) of section 3314.03 of the Revised Code, that the sponsor considers sufficient to indemnify the school's facilities, staff, and governing authority against risk;

(4) A satisfactory health and safety inspection;

(5) A satisfactory fire inspection;

(6) A valid food permit, if applicable.

(K) That the sponsor has conducted a pre-opening site visit to the school for the school year for which the assurances are provided;

(L) That the school has designated a date it will open for the school year for which the assurances are provided that is in compliance with division (A)(25) of section 3314.03 of the Revised Code;

(M) That the school has met all of the sponsor's requirements for opening and any other requirements of the sponsor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008



Section 3314.20 - [Renumbered].

Renumbered as § 3313.473 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-15-2003



Section 3314.21 - Internet- or computer-based schools.

(A) As used in this section:

(1) "Harmful to juveniles" has the same meaning as in section 2907.01 of the Revised Code.

(2) "Obscene" has the same meaning as in division (F) of section 2907.01 of the Revised Code as that division has been construed by the supreme court of this state.

(3) "Teacher of record" means a teacher who is responsible for the overall academic development and achievement of a student and not merely the student's instruction in any single subject.

(B)

(1) It is the intent of the general assembly that teachers employed by internet- or computer-based community schools conduct visits with their students in person throughout the school year .

(2) Each internet- or computer-based community school shall retain an affiliation with at least one full-time teacher of record licensed in accordance with division (A)(10) of section 3314.03 of the Revised Code.

(3) Each student enrolled in an internet- or computer-based community school shall be assigned to at least one teacher of record. No teacher of record shall be primarily responsible for the academic development and achievement of more than one hundred twenty-five students enrolled in the internet- or computer-based community school that has retained that teacher.

(C) For any internet- or computer-based community school, the contract between the sponsor and the governing authority of the school described in section 3314.03 of the Revised Code shall specify each of the following:

(1) A requirement that the school use a filtering device or install filtering software that protects against internet access to materials that are obscene or harmful to juveniles on each computer provided to students for instructional use. The school shall provide such device or software at no cost to any student who works primarily from the student's residence on a computer obtained from a source other than the school.

(2) A plan for fulfilling the intent of the general assembly specified in division (B)(1) of this section. The plan shall indicate the number of times teachers will visit each student throughout the school year and the manner in which those visits will be conducted.

(3) That the school will set up a central base of operation and the sponsor will maintain a representative within fifty miles of that base of operation to provide monitoring and assistance.

Effective Date: 09-29-2005



Section 3314.22 - Child entitled to computer supplied by school.

(A)

(1) Each child enrolled in an internet- or computer-based community school is entitled to a computer supplied by the school; however, the parent of any child enrolled in the school may waive this entitlement in the manner specified in division (A)(3) of this section. In no case shall an internet- or computer-based community school provide a stipend or other substitute to an enrolled child or the child's parent in lieu of supplying a computer to the child. The prohibition contained in the preceding sentence is intended to clarify the meaning of this division as it existed prior to September 29, 2005, and is not intended to change that meaning in any way.

(2) Notwithstanding division (A)(1) of this section, if more than one child living in a single residence is enrolled in an internet- or computer-based community school, at the option of the parent of those children, the school may supply less than one computer per child, as long as at least one computer is supplied to the residence. An internet- or computer-based community school may supply no computer at all only if the parent has waived the entitlement prescribed in division (A)(1) of this section in the manner specified in division (A)(3) of this section. The parent may amend the decision to accept less than one computer per child anytime during the school year, and, in such case, within thirty days after the parent notifies the school of such amendment, the school shall provide any additiona1 computers requested by the parent up to the number necessary to comply with division (A)(1) of this section.

(3) The parent of any child enrolled in an internet- or computer-based community school may waive the entitlement to one computer per child, and have no computer at all supplied by the school, if the school and parent set forth that waiver in writing with both parties attesting that there is a computer available to the child in the child's residence with sufficient hardware, software, programming, and connectivity so that the child may fully participate in all of the learning opportunities offered to the child by the school. The parent may amend the decision to waive the entitlement at any time during the school year and, in such case, within thirty days after the parent notifies the school of that decision, the school shall provide any additional computers requested by the parent up to the number necessary to comply with division (A)(1) of this section, regardless of whether there is any change in the conditions attested to in the waiver.

(4) A copy of a waiver executed under division (A)(3) of this section shall be retained by the internet- or computer-based community school and the parent who attested to the conditions prescribed in that division. The school shall submit a copy of the waiver to the department of education immediately upon execution of the waiver.

(5) The school shall notify the department of education, in the manner specified by the department, of any parent's decision under division (A)(2) of this section to accept less than one computer per child or the parent's amendment to that decision, and of any parent's decision to amend the waiver executed under division (A)(3) of this section.

(B) Each internet- or computer-based community school shall provide to each parent who is considering enrolling the parent's child in the school and to the parent of each child already enrolled in the school a written notice of the provisions prescribed in division (A) of this section.

(C) If a community school that is not an internet- or computer-based community school provides any of its enrolled students with nonclassroom-based learning opportunities provided via an internet- or other computer-based instructional method and requires such students to participate in any of those learning opportunities from their residences, the school shall be subject to this section and division (C)(1) of section 3314.21 of the Revised Code relative to each such student in the same manner as an internet- or computer-based community school, unless both of the following conditions apply to the student:

(1) The nonclassroom-based learning opportunities in which the student is required to participate from the student's residence are supplemental in nature or do not constitute a significant portion of the total classroom-based and nonclassroom-based learning opportunities provided to the student by the school;

(2) The student's residence is equipped with a computer available for the student's use.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-29-2005; 03-30-2007



Section 3314.23 - Compliance with standards.

(A) Subject to division (B) of this section, each internet- or computer-based community school shall do the applicable one of the following:

(1) If the general assembly has enacted standards for the operation of internet- or computer-based community schools by January 1, 2013, comply with the standards so enacted;

(2) If the general assembly has not enacted such standards by that date, comply with the standards developed by the international association for K-12 online learning.

(B) Each internet- or computer-based community school that initially opens for operation on or after January 1, 2013, shall comply with the standards required by division (A) of this section at the time it opens. Each internet- or computer-based community school that initially opened for operation prior to January 1, 2013, shall comply with the standards required by division (A) of this section not later than July 1, 2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3314.24 - No contracts for facility space after 7-1-04.

(A) On or after July 1, 2004, no internet- or computer-based community school shall enter into a contract with a nonpublic school to use or rent any facility space at the nonpublic school for the provision of instructional services to students enrolled in the internet- or computer-based community school.

(B) If, on or after July 1, 2004, an internet- or computer-based community school has a contract with a nonpublic school as described in division (A) of this section, the department of education shall not make any payments under section 3314.08 of the Revised Code to the internet- or computer-based community school for any student who is enrolled in the internet- or computer-based community school and receives any instructional services from the internet- or computer-based community school at the nonpublic school.

Effective Date: 09-29-2005



Section 3314.25 - Computer-based schools to provide location for statewide tests.

Each internet- or computer-based community school shall provide its students a location within a fifty-mile radius of the student's residence at which to complete the statewide achievement and diagnostic assessments prescribed under sections 3301.079 , 3301.0710, and 3301.0712 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005



Section 3314.26 - Withdrawal of computer-based school student not taking tests.

(A) Each internet- or computer-based community school shall withdraw from the school any student who, for two consecutive school years, has failed to participate in the spring administration of any assessment prescribed under section 3301.0710 or 3301.0712 of the Revised Code for the student's grade level and was not excused from the assessment pursuant to division (C)(1) or (3) of section 3301.0711 of the Revised Code, regardless of whether a waiver was granted for the student under division (P)(3) of section 3314.08 of the Revised Code. The school shall report any such student's data verification code, as assigned pursuant to section 3301.0714 of the Revised Code, to the department of education. The department shall maintain a list of all data verification codes reported under this division and section 3313.6410 of the Revised Code and provide that list to each internet- or computer-based community school and to each school to which section 3313.6410 of the Revised Code applies.

(B) No internet- or computer-based community school shall receive any state funds under this chapter for any enrolled student whose data verification code appears on the list maintained by the department under division (A) of this section.

Notwithstanding any provision of the Revised Code to the contrary, the parent of any such student shall pay tuition to the internet- or computer-based community school in an amount equal to the state funds the school otherwise would receive for that student, as determined by the department. An internet- or computer-based community school may withdraw any student for whom the parent does not pay tuition as required by this division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005; 06-30-2006; 2007 HB119 06-30-2007



Section 3314.27 - Maximum daily hours by computer-based school student.

No student enrolled in an internet- or computer-based community school may participate in more than ten hours of learning opportunities in any period of twenty-four consecutive hours. Any time such a student participates in learning opportunities beyond the limit prescribed in this section shall not count toward the annual minimum number of hours required to be provided to that student as prescribed in division (A)(11)(a) of section 3314.03 of the Revised Code. If any internet- or computer-based community school requires its students to participate in learning opportunities on the basis of days rather than hours, one day shall consist of a minimum of five hours of such participation.

Effective Date: 06-30-2005



Section 3314.28 - Plan by computer-based schools for services to disabled students.

(A) Each internet- or computer-based community school established under this chapter shall submit to the school's sponsor a plan for providing special education and related services to disabled students enrolled in the school in accordance with division (A)(1) or (2) of this section.

(1) If the school was established prior to the effective date of this section, the plan shall be submitted to the sponsor on or before September 1, 2005, and on or before the first day of September in each year thereafter that the school is in operation.

(2) If the school is established after the effective date of this section, the plan shall be submitted to the sponsor prior to the school's receipt of its first payment under this chapter and on or before the first day of September in each year thereafter that the school is in operation.

(B) Within thirty days after receiving the plan prescribed in division (A) of this section, the sponsor of each internet- or computer-based community school shall certify all of the following to the department of education:

(1) A statement of whether the plan received is satisfactory to the sponsor;

(2) If the plan received is not satisfactory to the sponsor, the sponsor's assurance that it will promptly assist the school in developing a plan that is satisfactory to the sponsor;

(3) The sponsor's assurance that it will monitor the implementation of the plan;

(4) The sponsor's assurance that it will take any necessary corrective action to ensure that the school's plan is properly and fully implemented.

(C) The department shall develop guidelines for the content and format of the plan required under this section.

Effective Date: 06-30-2005



Section 3314.30 - Community school revolving loan fund.

(A) As used in this section:

(1) "Start-up community school" means a "new start-up school" as that term is defined in division (A) of section 3314.02 of the Revised Code.

(2) A "school's contract" means the contract entered into between the governing authority and the sponsor of a community school under section 3314.03 of the Revised Code.

(B) There is hereby created in the state treasury the community school revolving loan fund. The fund shall consist of federal moneys allocated to the state for development and operation of community schools.

(C) The department of education may make a loan from the fund created in division (B) of this section to the governing authority or the sponsor of any start-up community school upon approval of the loan by the superintendent of public instruction. Moneys loaned from the fund shall be used only to pay the costs associated with any provision of the school's contract. A start-up community school may receive more than one loan from the fund; however, no school shall receive a cumulative loan amount throughout the term of the school's contract that is greater than two hundred fifty thousand dollars.

(D) The superintendent of public instruction may consider all of the following when determining whether to approve a loan from the fund created in division (A) of this section:

(1) Soundness of the school's business plan;

(2) Availability of other sources of funding for the school;

(3) Geographic distribution of other such loans;

(4) Impact of receipt of the loan on a school's ability to secure other public and private funding;

(5) Plans for the creative use of the loan amounts to create further financing, such as loan guarantees or other types of credit enhancements;

(6) Financial needs of the community school.

(E) The superintendent of public instruction shall give priority for loans under this section to newly established community schools to pay start-up costs.

(F) The rate of interest charged on any loan under this section shall be the rate that would be applicable to the same money if invested in the Ohio subdivision's fund created in section 135.45 of the Revised Code as of the date the loan is disbursed to the community school.

(G) Commencing in the first fiscal year that next succeeds the fiscal year that a community school receives a loan under this section, the department shall deduct from the periodic payments made to the school under section 3314.08 of the Revised Code a prorated amount of the annual repayment amount due under the loan. The amount deducted from a school's periodic payments under this division that is attributed to the principal of the loan shall be deposited into the fund created in division (B) of this section. The amount deducted from a school's periodic payments under this division that is attributed to the interest on the loan shall be deposited into the fund created in section 3314.31 of the Revised Code. The repayment period for any loan made under this section shall not exceed five consecutive fiscal years.

(H) The office of budget and management and the department of education shall monitor the adequacy of moneys on hand in the fund created in division (B) of this section and shall report annually to the general assembly on such adequacy and any recommended changes in the interest rate charged on loans under this section or changes in default recovery procedures.

Effective Date: 04-08-2003



Section 3314.31 - Community school security fund.

There is hereby created in the state treasury the community school security fund. The fund shall consist of moneys paid into the fund under division (G) of section 3314.30 of the Revised Code. Moneys in the fund shall be paid into the fund created in division (B) of section 3314.30 of the Revised Code in the case of default on a loan made under section 3314.30 of the Revised Code in an amount up to the amount of such default.

Effective Date: 04-08-2003



Section 3314.35 - Permanent closure; criteria.

(A)

(1) Except as provided in division (A) (4) of this section, this section applies to any community school that meets one of the following criteria after July 1, 2009, but before July 1, 2011:

(a) The school does not offer a grade level higher than three and has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code for three of the four most recent school years.

(b) The school satisfies all of the following conditions:

(i) The school offers any of grade levels four to eight but does not offer a grade level higher than nine.

(ii) The school has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code for two of the three most recent school years.

(iii) In at least two of the three most recent school years, the school showed less than one standard year of academic growth in either reading or mathematics, as determined by the department of education in accordance with rules adopted under division (A) of section 3302.021 of the Revised Code.

(c) The school offers any of grade levels ten to twelve and has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code for three of the four most recent school years.

(2) Except as provided in division (A) (4) of this section, this section applies to any community school that meets one of the following criteria after July 1, 2011, but before July 1, 2013:

(a) The school does not offer a grade level higher than three and has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code for two of the three most recent school years.

(b) The school satisfies all of the following conditions:

(i) The school offers any of grade levels four to eight but does not offer a grade level higher than nine.

(ii) The school has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code for two of the three most recent school years.

(iii) In at least two of the three most recent school years, the school showed less than one standard year of academic growth in either reading or mathematics, as determined by the department in accordance with rules adopted under division (A) of section 3302.021 of the Revised Code.

(c) The school offers any of grade levels ten to twelve and has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code for two of the three most recent school years.

(3) Except as provided in division (A)(4) of this section, this section applies to any community school that meets one of the following criteria on or after July 1, 2013:

(a) The school does not offer a grade level higher than three and, for two of the three most recent school years, satisfies any of the following criteria:

(i) The school has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code, as it existed prior to the effective date of this amendment;

(ii) The school has received a grade of "F" in improving literacy in grades kindergarten through three under division (B)(1)(j) or (C)(1)(k) of section 3302.03 of the Revised Code;

(iii) The school has received an overall grade of "F" under division (C) of section 3302.03 of the Revised Code.

(b) The school offers any of grade levels four to eight but does not offer a grade level higher than nine and, for two of the three most recent school years, satisfies any of the following criteria:

(i) The school has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code, as it existed prior to the effective date of this amendment;

(ii) The school has received a grade of "F" for the performance index score under division (A)(1)(b), (B)(1)(b), or (C)(1)(b) and a grade of "F" for the value-added progress dimension under division (A)(1)(e), (B)(1)(e), or (C)(1)(e) of section 3302.03 of the Revised Code;

(iii) The school has received an overall grade of "F" under division (C) and a grade of "F" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code.

(c) The school offers any of grade levels ten to twelve and, for two of the three most recent school years, satisfies any of the following criteria:

(i) The school has been declared to be in a state of academic emergency under section 3302.03 of the Revised Code, as it existed prior to the effective date of this amendment;

(ii) The school has received a grade of "F" for the performance index score under division (A)(1)(b), (B)(1)(b), or (C)(1)(b) and has not met annual measurable objectives under division (A)(1)(a), (B)(1)(a), or (C)(1)(a) of section 3302.03 of the Revised Code;

(iii) The school has received an overall grade of "F" under division (C) and a grade of "F" for the value-added progress dimension under division (C)(1)(e) of section 3302.03 of the Revised Code.

For purposes of division (A)(3) of this section only, the value-added progress dimension for a community school shall be calculated using assessment scores for only those students to whom the school has administered the achievement assessments prescribed by section 3301.0710 of the Revised Code for at least the two most recent school years.

(4) This section does not apply to either of the following:

(a) Any community school in which a majority of the students are enrolled in a dropout prevention and recovery program that is operated by the school . Rather, such schools shall be subject to closure only as provided in section 3314.351 of the Revised Code. However, prior to July 1, 2014, a community school in which a majority of the students are enrolled in a dropout prevention and recovery program shall be exempt from this section only if it has been granted a waiver under section 3314.36 of the Revised Code.

(b) Any community school in which a majority of the enrolled students are children with disabilities receiving special education and related services in accordance with Chapter 3323. of the Revised Code.

(B) Any community school to which this section applies shall permanently close at the conclusion of the school year in which the school first becomes subject to this section. The sponsor and governing authority of the school shall comply with all procedures for closing a community school adopted by the department under division (E) of section 3314.015 of the Revised Code. The governing authority of the school shall not enter into a contract with any other sponsor under section 3314.03 of the Revised Code after the school closes.

(C) In accordance with division (B) of section 3314.012 of the Revised Code, the department shall not consider the performance ratings assigned to a community school for its first two years of operation when determining whether the school meets the criteria prescribed by division (A)(1) or (2) of this section.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.16,HB 19, §1, eff. 3/29/2010.

Amended by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-30-2007



Section 3314.351 - Closure of certain community schools.

(A) This section applies to any community school in which a majority of the students are enrolled in a dropout prevention and recovery program. Beginning on or after July 1, 2014, any such community school that has received a designation of "does not meet standards," as described in division (D)(1) of section 3314.017 of the Revised Code on the report card issued under that section, for at least two of the three most recent school years shall be subject to closure in accordance with this section.

(B) Not later than the first day of September in each school year, the department of education shall notify each school subject to closure under this section that the school must close not later than the thirtieth day of the following June.

A school so notified shall close as required.

(C) A school that opens on or after July 1, 2014, shall not be subject to closure under this section for its first two years of operation. A school that is in operation prior to July 1, 2014, shall not be subject to closure under this section until after August 31, 2016.

(D) The sponsor and governing authority of the school shall comply with all procedures for closing a community school adopted by the department under division (E) of section 3314.015 of the Revised Code. The governing authority of the school shall not enter into a contract with any other sponsor under section 3314.03 of the Revised Code after the school closes.

Added by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.



Section 3314.36 - Applicability of RC 3314.35 closure rule.

(A) Section 3314.35 of the Revised Code does not apply to any community school in which a majority of the students are enrolled in a dropout prevention and recovery program that is operated by the school and that has been granted a waiver by the department of education. Until June 30, 2014, the department shall grant a waiver to a dropout prevention and recovery program, within sixty days after the program applies for the waiver, if the program meets all of the following conditions:

(1) The program serves only students not younger than sixteen years of age and not older than twenty-one years of age.

(2) The program enrolls students who, at the time of their initial enrollment, either, or both, are at least one grade level behind their cohort age groups or experience crises that significantly interfere with their academic progress such that they are prevented from continuing their traditional programs.

(3) The program requires students to attain at least the applicable score designated for each of the assessments prescribed under division (B)(1) of section 3301.0710 of the Revised Code or, to the extent prescribed by rule of the state board of education under division (D)(6) of section 3301.0712 of the Revised Code, division (B)(2) of that section.

(4) The program develops an individual career plan for the student that specifies the student's matriculating to a two-year degree program, acquiring a business and industry credential, or entering an apprenticeship.

(5) The program provides counseling and support for the student related to the plan developed under division (A)(4) of this section during the remainder of the student's high school experience.

(6) Prior to receiving the waiver, the program has submitted to the department an instructional plan that demonstrates how the academic content standards adopted by the state board of education under section 3301.079 of the Revised Code will be taught and assessed.

If the department does not act either to grant the waiver or to reject the program application for the waiver within sixty days as required under this section, the waiver shall be considered to be granted.

(B) Notwithstanding division (A) of this section, the department shall not grant a waiver to any community school that did not qualify for a waiver under this section when it initially began operations, unless the state board of education approves the waiver.

(C) Beginning on July 1, 2014, all community schools in which a majority of the students are enrolled in a dropout prevention and recovery program are subject to the provisions of section 3314.351 of the Revised Code, regardless of whether a waiver has been granted under this section. Thereafter, no waivers shall be granted under this section.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-2007



Section 3314.361 - Operation of drug recovery program.

Notwithstanding anything to the contrary in this chapter, a community school that operates a drug recovery program in cooperation with a court shall be considered a dropout prevention and recovery program for purposes of this chapter, regardless of the ages of students or grade levels served by the school.

Added by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.



Section 3314.37 - Five-year ISUS institutes demonstration project.

(A) A five-year demonstration project is hereby established at the community schools known as the ISUS institutes. The project is a research and development initiative to collect and analyze data with which to improve dropout prevention and recovery programs, to evaluate various methodologies employed in those programs, to develop tools and criteria for evaluating community schools that operate dropout prevention and recovery programs, to institute stringent accountability measures for such community schools, and to direct curricular and programming decisions for such community schools. The program shall begin with the 2008-2009 school year and shall operate through the 2012-2013 school year.

(B) Under the demonstration project, the ISUS institutes shall select and pay the costs of an independent evaluator to create a study plan and collect and analyze data from the institutes. The ISUS institutes' selection of the independent evaluator is subject to the approval of the department of education. The data collected by the evaluator shall include, but need not be limited to, the following:

(1) Baseline measures of student status at enrollment, including academic level; history of court involvement, drug use, and other behavioral problems; and the circumstances of the students' parenting and living arrangements;

(2) Student academic progress, measured at multiple and regular intervals each school year;

(3) Value-added elements of the institutes' dropout prevention and recovery programs, including industry certifications, college coursework, community service and service learning, apprenticeships, and internships;

(4) Outcomes in addition to high school graduation, including students' contributions to community service and students' transitions to employment, post-secondary training, college, or the military.

(C) Not later than the thirtieth day of September following each school year in which the demonstration project is operating, the independent evaluator shall do both of the following:

(1) Submit to the ISUS institutes and the department all data collected and a report of its data analysis;

(2) Submit a report of its data analysis to the speaker and minority leader of the house of representatives, the president and minority leader of the senate, and the chairpersons and ranking minority members of the standing committees of the house of representatives and the senate that consider education legislation.

(D) For each school year in which the demonstration project is operating:

(1) The ISUS institutes shall continue to report data through the education management information system under section 3314.17 of the Revised Code.

(2) The department shall continue to issue annual report cards for the ISUS institutes under section 3314.012 of the Revised Code and shall continue to assign them performance ratings under section 3302.03 of the Revised Code.

(E) Nothing in this section prevents the application to the ISUS institutes, during the demonstration project, of any provision of the Revised Code or rule or policy of the department or the state board of education requiring closure, or otherwise restricting the operation, of a community school based on measures of academic performance for any school year before or during the demonstration project. Nothing in this section prevents a sponsor of an ISUS institute from terminating or not renewing its contract with the school, from suspending the operations of the school, or from placing the school on probationary status, in accordance with this chapter, during the demonstration project. Nothing in this section prevents the auditor of state from taking action against an ISUS institute under Chapter 117. of the Revised Code or other applicable law during the demonstration project.

(F) The department may conduct its own analysis of data submitted under the demonstration project.

(G) Not later than December 31, 2013, the independent evaluator shall issue a final report of its findings and analysis and its recommendations for appropriate academic accountability measures for community schools that operate dropout prevention and recovery programs. The independent evaluator shall submit the report to the department, the speaker and minority leader of the house of representatives, the president and minority leader of the senate, and the chairpersons and ranking minority members of the standing committees of the house of representatives and the senate that consider education legislation.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 2008 HB562 09-22-2008



Section 3314.40 - Report of employee conviction or alternative disposition.

(A) As used in this section:

(1) "Conduct unbecoming to the teaching profession" shall be as described in rules adopted by the state board of education.

(2) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(4) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(B) The chief administrator of each community school, or the president or chairperson of the governing authority of each community school if division (C) of this section applies, shall promptly submit to the superintendent of public instruction the information prescribed in division (D) of this section when any of the following conditions applies to an employee of the school, or an employee of an operator working in the school, who holds a license issued by the state board of education:

(1) The chief administrator, or president or chairperson, knows that the employee has pleaded guilty to, has been found guilty by a jury or court of, has been convicted of, has been found to be eligible for intervention in lieu of conviction for, or has agreed to participate in a pre-trial diversion program for an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(2) The governing authority of the school, or the operator, has initiated termination or nonrenewal proceedings against, has terminated, or has not renewed the contract of the employee because the governing authority or operator has reasonably determined that the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(3) The employee has resigned under threat of termination or nonrenewal as described in division (B)(2) of this section.

(4) The employee has resigned because of or in the course of an investigation by the governing authority or operator regarding whether the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(C) If the employee to whom any of the conditions prescribed in divisions (B)(1) to (4) of this section applies is the chief administrator of the community school, the president or chairperson of the governing authority of the school shall make the report required under this section.

(D) If a report is required under this section, the chief administrator, or president or chairperson, shall submit to the superintendent of public instruction the name and social security number of the employee about whom the information is required and a factual statement regarding any of the conditions prescribed in divisions (B)(1) to (4) of this section that apply to the employee.

(E) A determination made by the governing authority or operator as described in division (B)(2) of this section or a termination, nonrenewal, resignation, or other separation described in divisions (B)(2) to (4) of this section does not create a presumption of the commission or lack of the commission by the employee of an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(F) No individual required to submit a report under division (B) of this section shall knowingly fail to comply with that division.

(G) An individual who provides information to the superintendent of public instruction in accordance with this section in good faith shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

Effective Date: 2008 HB428 09-12-2008



Section 3314.401 - Employee investigation report kept in personnel file.

The governing authority of each community school shall require that the reports of any investigation by the governing authority of the school or by an operator of an employee who works in the school, regarding whether the employee has committed an act or offense for which the chief administrator of the community school or the president or chairperson of the governing authority is required to make a report to the superintendent of public instruction under section 3314.40 of the Revised Code, be kept in the employee's personnel file. If, after an investigation under division (A) of section 3319.311 of the Revised Code, the superintendent of public instruction determines that the results of that investigation do not warrant initiating action under section 3319.31 of the Revised Code, the governing authority shall require the reports of the governing authority's or operator's investigation to be moved from the employee's personnel file to a separate public file.

Effective Date: 2008 HB428 09-12-2008



Section 3314.402 - Application of collective bargaining agreement.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of sections 3314.40 and 3314.401 of the Revised Code prevail over any conflicting provisions of a collective bargaining agreement or contract for employment entered into after March 30, 2007.

Effective Date: 2008 HB428 09-12-2008



Section 3314.403 - False report of employee misconduct prohibited.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) No employee of a community school or an operator working in the school shall do either of the following:

(1) Knowingly make a false report to the chief administrator of the school, or the chief administrator's designee, alleging misconduct by another employee of the school or operator;

(2) Knowingly cause the chief administrator, or the chief administrator's designee, to make a false report of the alleged misconduct to the superintendent of public instruction or the state board of education.

(C) Any employee of a community school or an operator working in the school who in good faith reports to the chief administrator of the school, or the chief administrator's designee, information about alleged misconduct committed by another employee of the school or operator shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information. If the alleged misconduct involves a person who holds a license but the chief administrator is not required to submit a report to the superintendent of public instruction under section 3314.40 of the Revised Code and the chief administrator, or the chief administrator's designee, in good faith reports the alleged misconduct to the superintendent of public instruction or the state board, the chief administrator, or the chief administrator's designee, shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information.

(D)

(1) In any civil action brought against a person in which it is alleged and proved that the person violated division (B) of this section, the court shall award the prevailing party reasonable attorney's fees and costs that the prevailing party incurred in the civil action or as a result of the false report that was the basis of the violation.

(2) If a person is convicted of or pleads guilty to a violation of division (B) of this section, if the subject of the false report that was the basis of the violation was charged with any violation of a law or ordinance as a result of the false report, and if the subject of the false report is found not to be guilty of the charges brought against the subject as a result of the false report or those charges are dismissed, the court that sentences the person for the violation of division (B) of this section, as part of the sentence, shall order the person to pay restitution to the subject of the false report, in an amount equal to reasonable attorney's fees and costs that the subject of the false report incurred as a result of or in relation to the charges.

Effective Date: 2008 HB428 09-12-2008



Section 3314.41 - Criminal records check of private contract employee.

(A) As used in this section:

(1) "Designated official" means the chief administrator of a community school, or the chief administrator's designee.

(2) "Essential school services" means services provided by a private company under contract with a community school that the chief administrator of the school has determined are necessary for the operation of the school and that would need to be provided by employees of the school if the services were not provided by the private company.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(B) This section applies to any person who is an employee of a private company under contract with a community school to provide essential school services and who will work in the school in a position that does not require a license issued by the state board of education, is not for the operation of a vehicle for pupil transportation, and that involves routine interaction with a child or regular responsibility for the care, custody, or control of a child.

(C) No community school shall permit a person to whom this section applies to work in the school, unless one of the following applies to the person:

(1) The person's employer presents proof of both of the following to the designated official:

(a) That the person has been the subject of a criminal records check conducted in accordance with division (D) of this section within the five-year period immediately prior to the date on which the person will begin working in the school;

(b) That the criminal records check indicates that the person has not been convicted of or pleaded guilty to any offense described in division (B)(1) of section 3319.39 of the Revised Code.

(2) During any period of time in which the person will have routine interaction with a child or regular responsibility for the care, custody, or control of a child, the designated official has arranged for an employee of the school to be present in the same room with the child or, if outdoors, to be within a thirty-yard radius of the child or to have visual contact with the child.

(D) Any private company that has been hired or seeks to be hired by a community school to provide essential school services may request the bureau of criminal identification and investigation to conduct a criminal records check of any of its employees for the purpose of complying with division (C)(1) of this section. Each request for a criminal records check under this division shall be made to the superintendent of the bureau in the manner prescribed in section 3319.39 of the Revised Code. Upon receipt of a request, the bureau shall conduct the criminal records check in accordance with section 109.572 of the Revised Code as if the request had been made under section 3319.39 of the Revised Code. Notwithstanding division (H) of section 109.57 of the Revised Code, the private company may share the results of any criminal records check conducted under this division with the designated official for the purpose of complying with division (C)(1) of this section, but in no case shall the designated official release that information to any other person.

Effective Date: 2008 HB428 09-12-2008



Section 3314.44 - Collection and transmittal of school records after closing; Compliance; Penalty.

(A) If a community school established under this chapter closes for any reason, the chief administrative officer of the school at the time the school closes shall in good faith take all reasonable steps necessary to collect and assemble in an orderly manner the educational records of each student who is or has been enrolled in the school so that those records may be transmitted in accordance with this division. The chief administrative officer shall transmit the records within seven business days of the school closing to the student's school district of residence.

(B) No person required to collect, assemble, and transmit student records under division (A) of this section shall fail to comply with that division.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor in the third degree.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3314.99 - Penalty.

(A) Whoever violates division (F) of section 3314.40 of the Revised Code shall be punished as follows:

(1) Except as otherwise provided in division (A)(2) of this section, the person is guilty of a misdemeanor of the fourth degree.

(2) The person is guilty of a misdemeanor of the first degree if both of the following conditions apply:

(a) The employee who is the subject of the report that the person fails to submit was required to be reported for the commission or alleged commission of an act or offense involving the infliction on a child of any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child;

(b) During the period between the violation of division (F) of section 3314.40 of the Revised Code and the conviction of or plea of guilty by the person for that violation, the employee who is the subject of the report that the person fails to submit inflicts on any child attending a school district, educational service center, public or nonpublic school, or county board of developmental disabilities where the employee works any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

(B) Whoever violates division (B) of section 3314.403 of the Revised Code is guilty of a misdemeanor of the first degree.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB428 09-12-2008






Chapter 3315 - SCHOOL FUNDS

Section 3315.01 - Crediting of investment earnings.

(A) Except as provided in division (B) of this section and notwithstanding sections 3315.12 and 3315.14 of the Revised Code, the board of education of any school district may adopt a resolution requiring the treasurer of the district to credit the earnings made on the investment of the principal of the moneys specified in the resolution to the fund from which the earnings arose or any other fund of the district as the board specifies in its resolution.

(B) This section does not apply to the earnings made on the investment of the bond retirement fund, the sinking fund, a project construction fund established pursuant to sections 3318.01 to 3318.20 of the Revised Code, or the payments received by school districts pursuant to division (E) of section 3317.024 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-18-1999; 06-30-2006



Section 3315.02 - Board to provide funds - control - purpose - commissioners of sinking fund.

The board of education of every district shall provide by a tax levy for the payment of the annual interest on its bonded indebtedness, for the payment of its serial bonds as they mature, and for a sinking fund for the extinguishment of its other bonded indebtedness, which funds shall be managed and controlled by a board of commissioners designated as the "board of commissioners of the sinking fund of .........," inserting the name of the district, which shall be composed of five electors thereof, and be appointed by the court of common pleas of the county in which such district is chiefly located, except that, in city districts the board of commissioners of the sinking fund of the city may be the board of sinking fund commissioners of the school district. The members of the board of commissioners of the sinking fund shall serve without compensation and give such bond as the board of education requires and approves. Any surety company authorized to sign such bonds may be accepted by such board of education as surety. The cost thereof, together with all necessary expenses of the board of commissioners of the sinking fund, shall be paid by it out of the funds under its control.

Effective Date: 10-01-1953



Section 3315.03 - Investment of sinking fund.

The board of commissioners of the sinking fund shall invest that fund in bonds of the United States, of Ohio, of any municipal corporation, county, township, or school district of any state, or in bonds of its own issue. All interest received from such investments shall be deposited as other funds of such sinking fund, and reinvested in like manner. For the extinguishment of any bonded indebtedness included in such fund, the board may sell or use any of the securities or money of such fund.

Effective Date: 10-01-1953



Section 3315.04 - Report of commissioners of sinking fund.

The board of commissioners of the sinking fund shall make an annual report to the board of education giving a detailed statement of the sinking fund for each year ending with the thirty-first day of December.

Effective Date: 10-01-1953



Section 3315.05 - Payment of bonds and interest.

The board of education shall appropriate to the use of the sinking fund any taxes levied for the payment of interest on its bonded indebtedness, together with the sum provided for in section 3315.02 of the Revised Code. Sums so appropriated shall be applied to no other purpose than the payment of such bonds, interest thereon, and necessary expenses of the board of commissioners of the sinking fund.

Effective Date: 10-01-1953



Section 3315.06 - Governing board of service center - powers and duties.

As used in this section "expenses" includes the cost of meals served to educational service center governing board members and members of the boards of local school districts within the territory of the service center at meetings of the governing board and meetings authorized by this section, if a resolution to that effect has been adopted by a majority of the members of the governing board. The governing board of each service center may provide programs, examinations, school records, diplomas, and other necessary supplies and equipment for the use of the service center superintendent in furthering the instructional program of the service center. The governing board of each service center may pay the expenses of all educational meetings called by such governing board and may call and pay the expenses of conducting a meeting of the members of the boards of all local school districts within the territory of the service center at least once each year for the purpose of discussing the matters relating to the schools, for which each member shall be paid from the general fund of the local school district, the same compensation as authorized by section 3313.12 of the Revised Code. The governing board of each service center may allow the superintendent and assistant superintendent of schools a sum to be determined by the board for traveling expenses and may employ stenographers and clerks for such superintendent.

Effective Date: 09-29-1995



Section 3315.061 - Funds for studies and surveys.

The board of education of any school district may expend funds for the purpose of conducting, or entering into contracts for, studies or surveys pertaining to school district organization and building needs, curriculum and instructional needs, and needs for improved or additional services that may be rendered by such board. The board of education of any school district may publish reports prepared in connection with such activities.

Effective Date: 08-09-1963



Section 3315.062 - Student activity programs - accident insurance or self-insurance for athletic programs.

(A) The board of education of any school district may expend moneys from its general revenue fund for the operation of such student activity programs included in the program of each school district as authorized by its board of education. Such expenditure shall not exceed five-tenths of one per cent of the board's annual operating budget.

(B) If more than fifty dollars a year is received through a student activity program, the moneys from such program shall be paid into an activity fund established by the board of education of the school district. The board shall adopt regulations governing the establishment and maintenance of such fund, including a system of accounting to separate and verify each transaction and to show the sources from which the fund revenue is received, the amount collected from each source, and the amount expended for each purpose. Expenditures from the fund shall be subject to approval of the board.

(C) The board of education of any school district may purchase accident insurance for pupils participating in school athletic programs for which the school district is authorized to expend public money. The board also may, to the extent it considers necessary, establish a self-insurance plan for the protection of such pupils against loss or expense resulting from bodily injury or death by accident, or for the payment of any deductible under a policy of accident insurance procured pursuant to this division.

Effective Date: 11-15-1995



Section 3315.07 - Instructional program for employees - supplies and equipment for local school districts.

(A) The board of education of each city and exempted village school district may provide an instructional program for the employees of the district. The board may provide the necessary bulletins and instructional material in connection with the program and pay the cost of meetings held for the purpose of carrying out the program.

(B) The board of any district or educational service center may provide bulletins or other materials necessary for the effective administration of the schools of such district and may compile, make available, or publish any of the following materials not inconsistent with division (C) of this section: student handbooks, dress codes, curriculum guides, school policy bulletins, newsletters, board meeting summaries or minutes, financial reports, annual reports, and other reports concerning the operation of the schools of the district or programs of the service center. Such materials shall be published for the purpose of furthering public awareness of all aspects of the board's educational program and operation including:

(1) Board policies and actions, procedures, administration and finance, and state and federal requirements;

(2) The board's programs, activities, and plans;

(3) Student achievements and information concerning employees;

(4) Any other information the board considers helpful in keeping students, parents, employees, and residents aware of the operation of the school district. The board may assign to employees the duty of producing the information authorized by this division as a part or all of their jobs.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, no board of education shall use public funds to support or oppose the passage of a school levy or bond issue or to compensate any school district employee for time spent on any activity intended to influence the outcome of a school levy or bond issue election.

(2) A board of education may permit any of its employees to attend a public meeting during his regular working hours for the purpose of presenting information about school finances and activities and board actions, even if the purpose of the meeting is to discuss or debate the passage of a school levy or bond issue.

(D) Boards of education of local school districts and, subject to approval by the educational service center governing board, boards of city and exempted village school districts located in whole or in part in the territory of an educational service center may authorize educational service center governing boards to purchase or to accept upon donation supplies and equipment for such school districts and to pay the transportation, handling, and storage charges involved in securing such supplies and equipment. Upon such authorization, the governing board may make such purchases or accept such donations and pay from the service center fund the cost of such supplies and equipment and the transportation, handling, and storage charges involved. Boards shall reimburse in full the governing board for all such expenditures on their behalf.

Effective Date: 09-29-1995



Section 3315.08 - Salaries of employees and officers of board of education - payroll account - deposits.

In any school district the salaries of all employees and officers of the board of education and all payrolls may be paid in such manner as the board may authorize. To provide money for such payment if made in cash, the president and the treasurer of the board shall, upon receipt of the proper payroll and warrant, issue checks upon the depositories payable to the treasurer of the board for the aggregate amounts stated in such payrolls. The treasurer may thereupon make payments to employees and officers in cash, or the board may provide that the sums called for by such checks, instead of being paid to the treasurer, shall be transferred to special payroll accounts established in depositories by the board upon such terms with the respective banks as to interest upon daily cash balances in said special payroll accounts, and under such other conditions as the board prescribes. In the event such special payroll accounts are established by a board, such accounts may be drawn against by check of the treasurer of the board according to such procedure as the board may prescribe. In the event a board creates a payroll account, any bond given by the depository, under section 135.18 or 135.181 of the Revised Code, shall also be for the protection of such special payroll account as may be deposited in said bank. The aggregate of all board deposits in a bank, including special payroll accounts as authorized in this section, must not exceed the aggregate of the bond given by the bank. The aggregate of all deposits in a bank, including special payroll accounts, shall be subject to sections 135.01 to 135.21 of the Revised Code.

Effective Date: 03-15-1982



Section 3315.09 - Contracts for special instruction.

The boards of education of any city, exempted village, local, or joint vocational school districts or the governing boards of educational service centers may enter into contracts for a term not exceeding one year, upon such terms as each board deems expedient, with each other, or with the trustees or other authorized officials of any college or university, legally organized, for the purpose of obtaining in such school district or educational service center instruction in the special, technical, professional, or other advanced studies which may be pursued in such college or university beyond the scope of the public high school. In like manner such boards may contract for a term, not exceeding one year, with each other or with a private corporation or association not for profit, maintaining and furnishing a museum of art, science, or history, or providing musical instruction, for the purpose of obtaining in such school district or educational service center such instruction or other educational services as can be rendered to the schools by such private corporation or association.

Effective Date: 09-29-1995



Section 3315.091 - Contracts for driver education instruction.

The boards of education of any city, exempted village, local, or joint vocational school districts or the governing boards of educational service centers may enter into contracts for a term not exceeding one year, upon such terms as each board deems expedient, with each other, or with a private driver training school licensed under section 4508.03 of the Revised Code, for the purpose of providing instruction in driver education under section 3301.17 of the Revised Code.

Effective Date: 10-11-2002



Section 3315.10 - Management and control of property held in trust for educational purposes.

The custody, management, and administration of all estates or funds, given or transferred in trust to any municipal corporation for the promotion of education, and accepted by the council thereof, and any institution for the promotion of education so founded, other than a university, shall be committed to, and exercised by, the board of education of the school district including such municipal corporation. Such board shall be the representative and trustee of such municipal corporation in the management and control of such estates and funds so held in trust and in the administration of such institution, excepting funds and estates held by any municipal corporation which are used to maintain a university. For the uses and purposes of such board in administering the trusts, the council of such municipal corporation annually may levy taxes on all the taxable property of such municipal corporation to the amount of three tenths of one mill on the dollar valuation thereof.

Effective Date: 10-01-1953



Section 3315.11 - Replacement fund - purpose.

The board of education of any city, exempted village, or local school district may establish and maintain a replacement fund, and for that purpose, set aside annually out of its revenue such sum as is necessary for said purpose. In case of total or partial destruction of any of the property of said board from any cause or in case, because of the unfitness of such property, it becomes necessary at any time to demolish the same in whole or in part, such replacement fund may be used to rebuild, on the original site or elsewhere, or to restore, repair, or improve the property so damaged, demolished, or destroyed and for said purposes the board may sell or use any of the securities or moneys of such replacement fund.

Effective Date: 10-01-1953



Section 3315.12 - Investment of the fund.

The replacement fund provided for in section 3315.11 of the Revised Code may be invested in the same manner as is provided for the investment of the sinking fund of any school district having a bonded indebtedness, and all interest received from such investments, shall form a part of said fund and may be invested in like manner.

Effective Date: 10-01-1953



Section 3315.13 - How money drawn from fund.

Money shall be drawn from the replacement fund by orders only, passed by a majority vote of the full membership of the board of education, signed by the president, or by the vice-president in his absence, and the treasurer. All securities or evidence of debt, held by said board as a part of the replacement fund, shall be deposited with safe deposit companies within the school district, or, if none exist, then in a place of safety to be indicated or furnished by the board, and when so deposited they shall be drawn only upon the application of such board and in the presence of three designated members of such board.

Effective Date: 05-16-1979



Section 3315.14 - When replacement fund may be reduced, disposed of, or expended.

The replacement fund shall not be reduced, disposed of, or expended for purposes other than those specified in section 3315.11 of the Revised Code, except by a strict compliance with sections 5705.15 and 5705.16 of the Revised Code. Whenever the replacement fund reaches the maximum amount deemed necessary by the board of education for the purposes specified in section 3315.11 of the Revised Code, the interest received from investments of said fund may be used by the board for any authorized school purposes.

Effective Date: 10-01-1953



Section 3315.15 - Service fund set aside.

Any city, local, or exempted village board of education may by resolution set aside each year from the general fund a sum not to exceed two dollars for each child enrolled in the district, or twenty thousand dollars, whichever is greater. Any educational service center governing board may by resolution set aside each year from the educational service center fund a sum not to exceed twenty thousand dollars. The amount set aside shall be placed in a fund known as the "service fund," which shall be used only in paying the expenses of members of such boards of education and educational service center governing boards actually incurred in the performance of their duties, or in paying the expenses of members-to-be of such boards actually incurred in training and orientation to the performance of their duties from the date of election or appointment to the date of administration of the oath of office. Such payments shall be made only in such amount as may be approved by the board on statement of the several members or members-to-be furnished at the next succeeding regular meeting of such board. No board shall appropriate or expend a sum greater than sixty thousand dollars in any one school year from such service fund.

Effective Date: 11-12-1997



Section 3315.16 - [Repealed].

Effective Date: 11-21-1969



Section 3315.17 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Effective Date: 07-01-2001; 09-29-2005



Section 3315.171 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Effective Date: 09-16-1998



Section 3315.18 - Capital and maintenance fund.

(A) The board of education of each city, exempted village, local, and joint vocational school district shall establish a capital and maintenance fund. Each board annually shall deposit into that fund an amount derived from revenues received by the district that would otherwise have been deposited in the general fund that is equal to three per cent of the formula amount for the preceding fiscal year, as defined in section 3317.02 of the Revised Code, or another percentage if established by the auditor of state under division (B) of this section, multiplied by the district's student population for the preceding fiscal year, except that money received from a permanent improvement levy authorized by section 5705.21 of the Revised Code may replace general revenue moneys in meeting the requirements of this section. Money in the fund shall be used solely for acquisition, replacement, enhancement, maintenance, or repair of permanent improvements, as that term is defined in section 5705.01 of the Revised Code. Any money in the fund that is not used in any fiscal year shall carry forward to the next fiscal year.

(B) The state superintendent of public instruction and the auditor of state jointly shall adopt rules in accordance with Chapter 119. of the Revised Code defining what constitutes expenditures permitted by division (A) of this section. The auditor of state may designate a percentage, other than three per cent, of the formula amount multiplied by the district's student population that must be deposited into the fund.

(C) Within its capital and maintenance fund, a school district board of education may establish a separate account solely for the purpose of depositing funds transferred from the district's reserve balance account established under former division (H) of section 5705.29 of the Revised Code. After April 10, 2001, a board may deposit all or part of the funds formerly included in such reserve balance account in the separate account established under this section. Funds deposited in this separate account and interest on such funds shall be utilized solely for the purpose of providing the district's portion of the basic project costs of any project undertaken in accordance with Chapter 3318. of the Revised Code.

(D)

(1) Notwithstanding division (A) of this section, in any year a district is in fiscal emergency status as declared pursuant to section 3316.03 of the Revised Code, the district may deposit an amount less than required by division (A) of this section, or make no deposit, into the district capital and maintenance fund for that year.

(2) Notwithstanding division (A) of this section, in any fiscal year that a school district is either in fiscal watch status, as declared pursuant to section 3316.03 of the Revised Code, or in fiscal caution status, as declared pursuant to section 3316.031 of the Revised Code, the district may apply to the superintendent of public instruction for a waiver from the requirements of division (A) of this section, under which the district may be permitted to deposit an amount less than required by that division or permitted to make no deposit into the district capital and maintenance fund for that year. The superintendent may grant a waiver under division (D)(2) of this section if the district demonstrates to the satisfaction of the superintendent that compliance with division (A) of this section that year will create an undue financial hardship on the district.

(3) Notwithstanding division (A) of this section, not more often than one fiscal year in every three consecutive fiscal years, any school district that does not satisfy the conditions for the exemption described in division (D)(1) of this section or the conditions to apply for the waiver described in division (D)(2) of this section may apply to the superintendent of public instruction for a waiver from the requirements of division (A) of this section, under which the district may be permitted to deposit an amount less than required by that division or permitted to make no deposit into the district capital and maintenance fund for that year. The superintendent may grant a waiver under division (D)(3) of this section if the district demonstrates to the satisfaction of the superintendent that compliance with division (A) of this section that year will necessitate the reduction or elimination of a program currently offered by the district that is critical to the academic success of students of the district and that no reasonable alternatives exist for spending reductions in other areas of operation within the district that negate the necessity of the reduction or elimination of that program.

(E) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of agreements between employee organizations and public employers entered into after November 21, 1997.

(F) As used in this section, "student population" means the average, daily, full-time equivalent number of students in kindergarten through twelfth grade receiving any educational services from the school district during the first full school week in October, excluding students enrolled in adult education classes, but including all of the following:

(1) Adjacent or other district students enrolled in the district under an open enrollment policy pursuant to section 3313.98 of the Revised Code;

(2) Students receiving services in the district pursuant to a compact, cooperative education agreement, or a contract, but who are entitled to attend school in another district pursuant to section 3313.64 or 3313.65 of the Revised Code;

(3) Students for whom tuition is payable pursuant to sections 3317.081 and 3323.141 of the Revised Code.

The department of education shall determine a district's student population using data reported to it under section 3317.03 of the Revised Code for the applicable fiscal year.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Effective Date: 07-01-2001; 09-29-2005



Section 3315.181 - Sources of revenue for capital and maintenance fund.

As used in this section, "securities" has the same meaning as in section 133.01 of the Revised Code. Notwithstanding division (A) of section 3315.18 of the Revised Code, the board of education of a city, exempted village, local, or joint vocational school district, in meeting the amount required by that division to be deposited in the district's capital and maintenance fund, may replace general fund revenues with proceeds received from a permanent improvement levy authorized by section 5705.21 of the Revised Code only to the extent the proceeds are available to be used for the acquisition, replacement, enhancement, maintenance, or repair of permanent improvements as defined in section 5705.01 of the Revised Code. In addition, the board may replace general fund revenues with proceeds received from any of the following sources in meeting the amount required by that division to be deposited in the fund:

(A) Proceeds received from any securities whose use is limited to the acquisition, replacement, enhancement, maintenance, or repair of permanent improvements;

(B) Insurance proceeds received as a result of the damage to or theft or destruction of a permanent improvement to the extent a board of education places the proceeds in a separate fund for the acquisition, replacement, enhancement, maintenance, or repair of permanent improvements;

(C) Proceeds received from the sale of a permanent improvement to the extent the proceeds are paid into a separate fund for the construction or acquisition of permanent improvements;

(D) Proceeds received from a tax levy authorized by section 3318.06 of the Revised Code to the extent the proceeds are available to be used for the maintenance of capital facilities;

(E) Proceeds of certificates of participation issued as part of a lease-purchase agreement entered into under section 3313.375 of the Revised Code;

(F) Proceeds of any school district income tax levied under Chapter 5748. of the Revised Code for permanent improvements, to the extent the proceeds are available for the acquisition, replacement, enhancement, maintenance, or repair of permanent improvements;

(G) Any other revenue source identified by the auditor of state, in consultation with the department of education, in rules adopted by the auditor of state.

Effective Date: 09-16-1998



Section 3315.19 - Board electing to comply with former provisions of law concerning fund for capital and maintenance.

Notwithstanding the provisions of section 3315.18 of the Revised Code as it exists after July 1, 2001, the board of education of any school district annually may elect to set aside funds for capital and maintenance in accordance with the provisions of that section as it existed prior to July 1, 2001, and the rules adopted under that section. Any district board making such an election under this section shall notify the auditor of state within ninety days after the beginning of the fiscal year whether the district intends to comply with the provisions of former section 3315.18 of the Revised Code. A school district making an election under this section shall not be required to comply, during the fiscal year of the election, with the provisions of section 3315.18 of the Revised Code as it exists after July 1, 2001.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Effective Date: 07-01-2001



Section 3315.20 - Deficits in special funds.

A school district may have a deficit in any special fund of the district only if both of the following conditions are satisfied:

(A) The district has a request for payment pending with the state sufficient to cover the amount of the deficit and there is a reasonable likelihood that the payment will be made.

(B) The unspent and unencumbered balance in the district's general fund is greater than the aggregate of deficit amounts in all of the district's special funds.

Effective Date: 03-30-2007



Section 3315.21 to 3315.28 - [Repealed].

Effective Date: 11-21-1969



Section 3315.29 - Payment when county line divides township.

If parts of an original surveyed township or fractional township are situated in two or more counties, the amount of interest on common school fund due to such township shall be paid in the manner provided in sections 3315.27 and 3315.28 of the Revised Code to the county treasurer of the county wherein the greatest relative portion of such township is situated. If it is uncertain in which county such portion is situated, the amount of interest due to such township shall be paid to the county treasurer of the oldest county in which any part of the township is situated.

Effective Date: 10-01-1953



Section 3315.30 - Apportionment when county line divides an original surveyed township.

When an original surveyed township or fractional township is situated in two or more counties, and the land granted thereto by congress for the support of public schools has been sold, the county auditor of the county to whose treasurer the interest on the proceeds of such sale is paid must apportion such interest to the counties in which such township is situated in proportion to the youth of the township enumerated in each. Such auditor shall certify to the auditor of each of the other counties the amount so ascertained to belong to the part of the township situated in his county, and transmit to the county treasurer of each such county an order on the treasurer of his own county for such amount. The auditor of each county shall apportion the amount of such interest belonging to the part of the township in his county, to the districts or parts of districts entitled thereto as is provided for the apportionment of the state common school funds.

Effective Date: 10-01-1953



Section 3315.31 - Duty of the county auditor.

The county auditor of each county shall collect all fines and other money for the support of common schools in his county, and pay them to the county treasurer. He also must inspect all accounts of interest accruing on account of lands reserved by congress in each township for school purposes, or other school lands, whether it is payable by the state or by the debtors; and take all proper measures to secure to each school district in his county the full amount of school funds to which it is entitled.

Effective Date: 10-01-1953



Section 3315.32 - [Repealed].

Effective Date: 08-01-1985



Section 3315.33 - Ohio scholarship fund for teacher trainees.

There is hereby established a fund to be known as the Ohio scholarship fund for teacher trainees for the public purpose of relieving the existing teacher shortage in public schools, to be administered and expended as prescribed in sections 3315.33 to 3315.35, of the Revised Code. Appropriations by the general assembly for the purpose of scholarships for teacher trainees shall be paid into this fund. Each scholarship for a teacher trainee shall have a maximum value of five hundred dollars annually and shall be awarded as follows:

(A) The state board of education shall prescribe standards and requirements which shall be met by persons who are eligible for such scholarships. Scholarships shall be allocated among the counties of the state on an equitable basis by the state board of education, provided that not less than three such scholarships shall be available annually to residents of each county of the state. If, on the first day of September in each year, the state board of education finds that the number of eligible persons recommended from any county is less than the number of scholarships among the counties in which the number of eligible persons exceeds the number of scholarships allocated to that county, it may reallocate the remaining scholarships among the counties in which the number of eligible persons exceeds the number of scholarships allocated. Such reallocation as may affect a county in one year shall not prejudice in any way the allocation to it in succeeding years.

(B) In accordance with the requirements of sections 3315.33, 3315.34 and 3315.35 of the Revised Code, the educational service center superintendent in each educational service center as committee chairperson shall appoint a committee consisting of one city or exempted village high school principal, one elementary school principal and one city or exempted village classroom teacher. This committee shall select and recommend, on the basis of merit, a number of high school graduates, not to exceed the number allocated to each county by the state board of education, who are interested in teaching and whose work and qualifications are such as to indicate that they possess the qualities which should be possessed by a successful teacher. Such persons shall not have previously been enrolled in any college of education or have majored in education in any college or university. Such other college training shall be considered in determining such person's qualifications to become a successful teacher.

(C) The scholarship fund for teacher trainees shall be disbursed to scholarship holders upon their application as approved by the state board of education upon vouchers for that purpose. Such scholarships shall be paid in equal installments at the beginning of each quarter or semester while college is in session to each person who has been awarded such a scholarship when the following requirements are met:

(1) Such person shall be a bona fide student in the college of education or department of teacher training in an Ohio institution of higher learning.

(2) Such person shall pursue a course of study in elementary education in said college of education or department of teacher training approved by the state board of education.

Effective Date: 09-29-1995



Section 3315.34 - Promissory note of scholarship fund recipient - renewal of scholarship.

Each person who receives a scholarship shall execute a promissory note which shall be endorsed by some responsible citizen, and shall deliver said note to the state board of education or to its representative. Each such note shall be made payable to the treasurer of state for the amount of the quarterly or semi-annual payment, and shall bear interest at the rate of five per cent per annum from the date of the note. The state board of education shall hold said note until it has been paid or cancelled as prescribed in section 3315.35 of the Revised Code. Each person awarded a scholarship under the terms of sections 3315.33 to 3315.35 of the Revised Code shall be eligible upon the completion of satisfactory work during the first year, under rules and regulations promulgated by the state board of education, to have the scholarship renewed for a period not to exceed one additional year.

Effective Date: 01-01-1974



Section 3315.35 - Statement of service - cancelled and uncancelled notes.

At the expiration of each school year of service as a teacher in the public schools of Ohio by a person who has benefited from a scholarship granted under sections 3315.33 to 3315.35 of the Revised Code, such person shall submit to the state board of education a statement of service on a form provided for that purpose and certified by the superintendent of the school district in which the person has taught. Upon receipt of such statement in proper form, the board shall cancel the oldest notes given by such person covering the scholarship for one year and the interest accrued thereon. If for any reason a recipient of a scholarship ceases or, after licensure, fails to teach in the public schools of Ohio, except for death or total disability, or fails to file with the board by July first of each year a statement concerning the recipient's previous year's employment and address for the ensuing year, any and all unpaid or uncancelled notes and interest thereon shall become due and payable and the board shall transmit all such notes promptly to the treasurer of state and the treasurer of state shall enforce collection of the principal amount of any uncancelled or unpaid notes held by the treasurer of state and the interest thereon and shall deposit said sums so collected in the general revenue fund.

Effective Date: 10-29-1996



Section 3315.36 - [Repealed].

Effective Date: 07-01-1993



Section 3315.37 - Teacher education loan program.

The board of education of a school district may establish a teacher education loan program and may expend school funds for the program. The program shall be for the purpose of making loans to students who are residents of the school district or graduates of schools in the school district, who are enrolled in teacher preparation programs at institutions approved by the chancellor of the Ohio board of regents pursuant to section 3333.048 of the Revised Code, and who indicate an intent to teach in the school district providing the loan. The district board may forgive the obligation to repay any or all of the principal and interest on the loan if the borrower teaches in that school district.

The district board shall adopt rules establishing eligibility criteria, application procedures, procedures for review of applications, loan amounts, interest, repayment schedules, conditions under which principal and interest obligations incurred under the program will be forgiven, and any other matter incidental to the operation of the program.

The board may contract with a private, nonprofit foundation, one or more institutions of higher education, or other educational agencies to administer the program.

The receipt of a loan under this section does not affect a student's eligibility for assistance, or the amount of such assistance, granted under section 3315.33, 3333.12, 3333.122, 3333.22, 3333.26, 5910.04, or 5919.34 of the Revised Code, but the board's rules may provide for taking such assistance into consideration when determining a student's eligibility for a loan under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 07-01-1993; 09-29-2005

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 3315.40 - Board may establish education foundation fund.

The board of education of a city, local, exempted village, or joint vocational school district or the governing board of any educational service center may establish an education foundation fund. Moneys in the fund shall consist of proceeds paid into the fund under division (B) of section 3313.36 of the Revised Code. In addition, by resolution adopted by a majority of its members, a city, local, exempted village, or joint vocational board may annually direct the school district treasurer to pay into the education foundation fund an amount from the school district general fund not to exceed one-half of one per cent of the total appropriations of the school district as estimated by the board at the time the resolution is adopted or as set forth in the annual appropriation measure as most recently amended or supplemented; and any governing board, by resolution adopted by a majority of its members, may annually direct the service center treasurer to pay into the education foundation fund an amount not to exceed one-half of one per cent of the funds received by the governing board pursuant to section 3317.11 of the Revised Code. Income from the investment of moneys in the fund shall be paid into the fund. A board, by resolution adopted by a majority of its members, may accept a trust created under section 3315.41 of the Revised Code for the investment of money in the educational foundation fund and direct the school district or service center treasurer to pay to the trustee, the initial trust principal contemplated by the instrument creating the trust. A board that has accepted a trust created under section 3315.41 of the Revised Code may do any of the following by resolution adopted by a majority of its members: direct the school district or service center treasurer to pay additional amounts to the trust principal, amend the trust, revoke the trust, or provide for payment of compensation to the trustee. Moneys in the fund shall be expended only by resolution adopted by a majority of the members of the board for operating or capital costs of any existing or new and innovative program designed to enhance or promote education within the district or service center, such as scholarships for students or teachers. A board of education or governing board may appoint a committee of administrators to administer the education foundation fund and to make recommendations for the use of the fund. Members of the committee shall serve at the discretion of the appointing board. Members shall receive no compensation, but may be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

Effective Date: 06-03-2002



Section 3315.41 - Board may create trust for investment of money in education foundation fund.

A board of education may create a trust for investment of money in the education foundation fund created pursuant to section 3315.40 of the Revised Code. The instrument creating such a trust shall do all of the following:

(A) Appoint a nonprofit foundation that is exempt from income tax under section 501(a) of the "Internal Revenue Code of 1986," 100 stat. 2085, 26 U.S.C. 501(a), as amended, and that is described in section 26 U.S.C. 501(c)(3) of the "Internal Revenue Code of 1986," 100 stat. 2085, 26 U.S.C. 501(c)(3), as amended, as trustee; designate the school district education foundation fund as the beneficiary; and describe the initial trust principal, which shall not be less than one dollar;

(B) Specify that additional amounts may be added to the trust principal from the education foundation fund;

(C) Prohibit invasion of the principal of the trust;

(D) Require the trustee to administer the trust, including but not limited to, holding, investing, and reinvesting the trust principal; collecting the income from the investments; and, after deducting the costs of administering the trust and, if applicable, the trustee's compensation, paying the net income to the school district treasurer for payment into the school district education foundation fund as beneficiary;

(E) Specify the conditions under which the trust is revocable, upon revocation, the principal of the trust shall revert to the board of education;

(F) Provide for amendment of the trust if the board concludes that an amendment will better enable the objectives of the trust to be achieved;

(G) Other provisions the board considers necessary or advisable for successful administration of the trust and achievement of its objectives. The board may provide for the payment, from the trust income or otherwise, of a reasonable fee to the trustee in compensation for its services. If the principal of the trust created under this section reverts to the board of education, the board shall direct the school district treasurer to accept and pay the principal into the education foundation fund created under section 3315.40 of the Revised Code. Unless provided otherwise in the trust instrument, a trust created under this section is not subject to Chapter 135. of the Revised Code and shall not be considered a charitable trust under sections 109.23 to 109.33 or Chapter 1719. of the Revised Code.

Effective Date: 06-13-1990



Section 3315.42 - Inapplicability to certain school districts.

Sections 3315.40 and 3315.41 of the Revised Code do not apply to either of the following:

(A) A school district that has received funds for a project under Chapter 3318. of the Revised Code, so long as the purchase price to be paid by the board for the state's interest in the project has not been paid;

(B) A school district that has an outstanding loan under section 3313.483 or sections 3317.62 to 3317.64 of the Revised Code.

Effective Date: 06-13-1990






Chapter 3316 - FISCAL WATCHES, EMERGENCIES

Section 3316.01 - Fiscal watch - fiscal emergency definitions.

As used in this chapter:

(A) "Fiscal watch" means the existence of a fiscal watch declared under division (A) of section 3316.03 of the Revised Code.

(B) "Fiscal emergency" means the existence of a fiscal emergency declared under division (B) of section 3316.03 of the Revised Code.

(C) "Fiscal emergency period" means the period of time commencing on the day when the auditor of state declares that a school district is in a state of fiscal emergency under division (B) of section 3316.03 of the Revised Code and ending on the day on which the school district financial planning and supervision commission ceases to exist under section 3316.16 of the Revised Code.

Effective Date: 06-20-1996



Section 3316.02 - Solvency assistance fund - shared resource account - catastrophic expenditures account.

(A) Pursuant to the authority of the general assembly to provide for the public health, safety, and welfare, it is hereby declared to be the public policy and a public purpose of the state to require fiscal integrity of school districts so that they can educate children, pay when due principal and interest on their debt obligations, meet financial obligations to their employees, vendors, and suppliers, and provide for proper financial accounting procedures, budgeting, and taxing practices. The failure of a school district to so act is hereby determined to affect adversely the health, safety, and welfare not only of the people of the school district but also of other people of the state.

(B) The intention of the general assembly, under this chapter, is to enact procedures, provide powers, and impose restrictions to assure fiscal integrity of school districts as set out in division (A) of this section.

(C) Unless otherwise indicated, the provisions of this chapter are supplemental to other provisions of law, including Chapters 133. and 5705. of the Revised Code, and to the resolutions of the school district board of education, consistent with this chapter. Any provisions of Chapters 133. and 5705. of the Revised Code and the resolutions of the school district may be utilized in the issuance of debt obligations. However, provisions of this chapter prevail over provisions of Chapters 133. and 5705. of the Revised Code and the resolutions of the school district to the extent of any conflict or inconsistency between this chapter and such other chapters or resolutions.

Effective Date: 06-20-1996



Section 3316.03 - Auditor of state to declare fiscal watch or fiscal emergency.

(A) The existence of a fiscal watch shall be declared by the auditor of state. The auditor of state may make a determination on the auditor of state's initiative, or upon receipt of a written request for such a determination, which may be filed by the governor, the superintendent of public instruction, or a majority of the members of the board of education of the school district.

(1) The auditor of state shall declare a school district to be in a state of fiscal watch if the auditor of state determines that both of the following conditions are satisfied with respect to the school district:

(a) An operating deficit has been certified for the current fiscal year by the auditor of state, and the certified operating deficit exceeds eight per cent of the school district's general fund revenue for the preceding fiscal year;

(b) A majority of the voting electors have not voted in favor of levying a tax under section 5705.194, 5705.199, or 5705.21 or Chapter 5748. of the Revised Code that the auditor of state expects will raise enough additional revenue in the next succeeding fiscal year that division (A)(1)(a) of this section will not apply to the district in such next succeeding fiscal year.

(2) The auditor of state shall declare a school district to be in a state of fiscal watch if the auditor of state determines that the school district has outstanding securities issued under division (A)(4) of section 3316.06 of the Revised Code, and its financial planning and supervision commission has been terminated under section 3316.16 of the Revised Code.

(3) The auditor of state shall declare a school district to be in a state of fiscal watch if both of the following conditions are satisfied:

(a) The superintendent of public instruction has reported to the auditor of state that the superintendent has declared the district under section 3316.031 of the Revised Code to be under a fiscal caution, has found that the district has not acted reasonably to eliminate or correct practices or conditions that prompted the declaration, and has determined the declaration of a state of fiscal watch necessary to prevent further fiscal decline;

(b) The auditor of state determines that the decision of the superintendent is reasonable. If the auditor of state determines that the decision of the superintendent is not reasonable, the auditor of state shall provide the superintendent with a written explanation of that determination.

(4) The auditor of state may declare a school district to be in a state of fiscal watch if all of the following conditions are satisfied:

(a) An operating deficit has been certified for the current fiscal year by the auditor of state, and the certified operating deficit exceeds two per cent, but does not exceed eight per cent, of the school district's general fund revenue for the preceding fiscal year;

(b) A majority of the voting electors have not voted in favor of levying a tax under section 5705.194, 5705.199, or 5705.21 or Chapter 5748. of the Revised Code that the auditor of state expects will raise enough additional revenue in the next succeeding fiscal year that division (A)(4)(a) of this section will not apply to the district in the next succeeding fiscal year;

(c) The auditor of state determines that there is no reasonable cause for the deficit or that the declaration of fiscal watch is necessary to prevent further fiscal decline in the district.

(B)

(1) The auditor of state shall issue an order declaring a school district to be in a state of fiscal emergency if the auditor of state determines that both of the following conditions are satisfied with respect to the school district:

(a) An operating deficit has been certified for the current fiscal year by the auditor of state, and the certified operating deficit exceeds fifteen per cent of the school district's general fund revenue for the preceding fiscal year. In determining the amount of an operating deficit under division (B)(1)(a) of this section, the auditor of state shall credit toward the amount of that deficit only the amount that may be borrowed from the spending reserve balance as determined under section 133.301 and division (F) of section 5705.29 of the Revised Code.

(b) A majority of the voting electors have not voted in favor of levying a tax under section 5705.194, 5705.199, or 5705.21 or Chapter 5748. of the Revised Code that the auditor of state expects will raise enough additional revenue in the next succeeding fiscal year that division (B)(1)(a) of this section will not apply to the district in such next succeeding fiscal year.

(2) The auditor of state shall issue an order declaring a school district to be in a state of fiscal emergency if the school district board fails, pursuant to section 3316.04 of the Revised Code, to submit a plan acceptable to the state superintendent of public instruction within one hundred twenty days of the auditor of state's declaration under division (A) of this section or an updated plan when one is required by division (C) of section 3316.04 of the Revised Code;

(3) The auditor of state shall issue an order declaring a school district to be in a state of fiscal emergency if both of the following conditions are satisfied:

(a) The superintendent of public instruction has reported to the auditor of state that the district is not materially complying with the provisions of an original or updated plan as approved by the state superintendent under section 3316.04 of the Revised Code, and that the state superintendent has determined the declaration of a state of fiscal emergency necessary to prevent further fiscal decline;

(b) The auditor of state finds that the determination of the superintendent is reasonable. If the auditor of state determines that the decision of the superintendent is not reasonable, the auditor of state shall provide the superintendent a written explanation of that determination.

(4) The auditor of state shall issue an order declaring a school district to be in a state of fiscal emergency if a declaration of fiscal emergency is required by division (D) of section 3316.04 of the Revised Code.

(5) The auditor of state may issue an order declaring a school district to be in a state of fiscal emergency if all of the following conditions are satisfied:

(a) An operating deficit has been certified for the current fiscal year by the auditor of state, and the certified operating deficit exceeds ten per cent, but does not exceed fifteen per cent, of the school district's general fund revenue for the preceding fiscal year;

(b) A majority of the voting electors have not voted in favor of levying a tax under section 5705.194, 5705.199, or 5705.21 or Chapter 5748. of the Revised Code that the auditor of state expects will raise enough additional revenue in the next succeeding fiscal year that division (B)(5)(a) of this section will not apply to the district in the next succeeding fiscal year;

(c) The auditor of state determines that a declaration of fiscal emergency is necessary to correct the district's fiscal problems and to prevent further fiscal decline.

(C) In making the determinations under this section, the auditor of state may use financial reports required under section 117.43 of the Revised Code; tax budgets, certificates of estimated resources and amendments thereof, annual appropriating measures and spending plans, and any other documents or information prepared pursuant to Chapter 5705. of the Revised Code; and any other documents, records, or information available to the auditor of state that indicate the conditions described in divisions (A) and (B) of this section.

(D) The auditor of state shall certify the action taken under division (A) or (B) of this section to the board of education of the school district, the director of budget and management, the mayor or county auditor who could be required to act pursuant to division (B)(1) of section 3316.05 of the Revised Code, and to the superintendent of public instruction.

(E) A determination by the auditor of state under this section that a fiscal emergency condition does not exist is final and conclusive and not appealable. A determination by the auditor of state under this section that a fiscal emergency exists is final, except that the board of education of the school district affected by such a determination may appeal the determination of the existence of a fiscal emergency condition to the court of appeals having territorial jurisdiction over the school district. The appeal shall be heard expeditiously by the court of appeals and for good cause shown shall take precedence over all other civil matters except earlier matters of the same character. Notice of such appeal must be filed with the auditor of state and such court within thirty days after certification by the auditor of state to the board of education of the school district provided for in division (D) of this section. In such appeal, determinations of the auditor of state shall be presumed to be valid and the board of education shall have the burden of proving, by clear and convincing evidence, that each of the determinations made by the auditor of state as to the existence of a fiscal emergency condition under this section was in error. If the board of education fails, upon presentation of its case, to prove by clear and convincing evidence that each such determination by the auditor of state was in error, the court shall dismiss the appeal. The board of education and the auditor of state may introduce any evidence relevant to the existence or nonexistence of such fiscal emergency conditions. The pendency of any such appeal shall not affect or impede the operations of this chapter; no restraining order, temporary injunction, or other similar restraint upon actions consistent with this chapter shall be imposed by the court or any court pending determination of such appeal; and all things may be done under this chapter that may be done regardless of the pendency of any such appeal. Any action taken or contract executed pursuant to this chapter during the pendency of such appeal is valid and enforceable among all parties, notwithstanding the decision in such appeal. If the court of appeals reverses the determination of the existence of a fiscal emergency condition by the auditor of state, the determination no longer has any effect, and any procedures undertaken as a result of the determination shall be terminated.

Effective Date: 04-10-2001; 2008 HB562 09-22-2008



Section 3316.031 - Identifying unsafe fiscal practices and budgetary conditions.

(A) The state superintendent of public instruction, in consultation with the auditor of state, shall develop guidelines for identifying fiscal practices and budgetary conditions that, if uncorrected, could result in a future declaration of a fiscal watch or fiscal emergency within a school district. The guidelines shall not include a requirement that a school district submit financial statements according to generally accepted accounting principles.

(B)

(1) If the state superintendent determines from a school district's five-year forecast submitted under section 5705.391 of the Revised Code that a district is engaging in any of those practices or that any of those conditions exist within the district, after consulting with the district board of education concerning the practices or conditions, the state superintendent may declare the district to be under a fiscal caution.

(2) If the auditor of state finds that a district is engaging in any of those practices or that any of those conditions exist within the district, the auditor of state shall report that finding to the state superintendent and, after consulting with the district board of education concerning the practices or conditions, the state superintendent may declare the district to be under a fiscal caution.

(3) Unless the auditor of state has elected to declare a state of fiscal watch under division (A)(4) of section 3316.03 of the Revised Code, the state superintendent shall declare a school district to be under a fiscal caution if the conditions described in divisions (A)(4)(a) and (b) of that section are both satisfied with respect to the school district.

(C) When the state superintendent declares a district to be under fiscal caution, the state superintendent shall promptly notify the district board of education of that declaration and shall request the board to provide written proposals for discontinuing or correcting the fiscal practices or budgetary conditions that prompted the declaration and for preventing the district from experiencing further fiscal difficulties that could result in the district being declared to be in a state of fiscal watch or fiscal emergency.

(D) The state superintendent, or a designee, may visit and inspect any district that is declared to be under a fiscal caution. The department of education shall provide technical assistance to the district board in implementing proposals to eliminate the practices or budgetary conditions that prompted the declaration of fiscal caution and may make recommendations concerning the board's proposals.

(E) If the state superintendent finds that a school district declared to be under a fiscal caution has not made reasonable proposals or otherwise taken action to discontinue or correct the fiscal practices or budgetary conditions that prompted the declaration of fiscal caution, and if the state superintendent considers it necessary to prevent further fiscal decline, the state superintendent may determine that the district should be in a state of fiscal watch. As provided in division (A)(3) of section 3316.03 of the Revised Code, the auditor of state shall declare the district to be in a state of fiscal watch if the auditor of state finds the superintendent's determination to be reasonable.

Effective Date: 06-26-2003



Section 3316.04 - Submitting financial plan after declaration of watch.

(A) Within sixty days of the auditor's declaration under division (A) of section 3316.03 of the Revised Code, the board of education of the school district shall prepare and submit to the superintendent of public instruction a financial plan delineating the steps the board will take to eliminate the district's current operating deficit and avoid incurring operating deficits in ensuing years, including the implementation of spending reductions. The financial plan also shall evaluate the feasibility of entering into shared services agreements with other political subdivisions for the joint exercise of any power, performance of any function, or rendering of any service, if so authorized by statute. The superintendent of public instruction shall evaluate the initial financial plan, and either approve or disapprove it within thirty calendar days from the date of its submission. If the initial financial plan is disapproved, the state superintendent shall recommend modifications that will render the financial plan acceptable. No school district board shall implement a financial plan submitted to the superintendent of public instruction under this section unless the superintendent has approved the plan.

(B) Upon request of the board of education of a school district declared to be in a state of fiscal watch, the auditor of state and superintendent of public instruction shall provide technical assistance to the board in resolving the fiscal problems that gave rise to the declaration, including assistance in drafting the board's financial plan.

(C) A financial plan adopted under this section may be amended at any time with the approval of the superintendent. The board of education of the school district shall submit an updated financial plan to the superintendent, for the superintendent's approval, every year that the district is in a state of fiscal watch. The updated plan shall be submitted in a form acceptable to the superintendent. The superintendent shall approve or disapprove each updated plan no later than the anniversary of the date on which the first such plan was approved.

(D) A school district that has restructured or refinanced a loan under section 3316.041 of the Revised Code shall be declared to be in a state of fiscal emergency if any of the following occurs:

(1) An operating deficit is certified for the district under section 3313.483 of the Revised Code for any year prior to the repayment of the restructured or refinanced loan;

(2) The superintendent determines, in consultation with the auditor of state, that the school district is not satisfactorily complying with the terms of the financial plan required by this section;

(3) The board of education of the school district fails to submit an updated plan that is acceptable to the superintendent under division (C) of this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 06-30-1997



Section 3316.041 - Restructuring or refinancing loans.

(A) Notwithstanding any provision of Chapter 133. or sections 3313.483 to 3313.4811 of the Revised Code, and subject to the approval of the superintendent of public instruction, a school district that is in a state of fiscal watch declared under section 3316.03 of the Revised Code may restructure or refinance loans obtained or in the process of being obtained under section 3313.483 of the Revised Code if all of the following requirements are met:

(1) The operating deficit certified for the school district for the current or preceding fiscal year under section 3313.483 of the Revised Code exceeds fifteen per cent of the district's general revenue fund for the fiscal year preceding the year for which the certification of the operating deficit is made.

(2) The school district voters have, during the period of the fiscal watch, approved the levy of a tax under section 718.09, 718.10, 5705.194, 5705.21, 5748.02, or 5748.09 of the Revised Code that is not a renewal or replacement levy, or a levy under section 5705.199 of the Revised Code, and that will provide new operating revenue.

(3) The board of education of the school district has adopted or amended the financial plan required by section 3316.04 of the Revised Code to reflect the restructured or refinanced loans, and sets forth the means by which the district will bring projected operating revenues and expenditures, and projected debt service obligations, into balance for the life of any such loan.

(B) Subject to the approval of the superintendent of public instruction, the school district may issue securities to evidence the restructuring or refinancing authorized by this section. Such securities may extend the original period for repayment not to exceed ten years, and may alter the frequency and amount of repayments, interest or other financing charges, and other terms or agreements under which the loans were originally contracted, provided the loans received under sections 3313.483 of the Revised Code are repaid from funds the district would otherwise receive under Chapter 3317. of the Revised Code, as required under division (E)(3) of section 3313.483 of the Revised Code. Securities issued for the purpose of restructuring or refinancing under this section shall be repaid in equal payments and at equal intervals over the term of the debt and are not eligible to be included in any subsequent proposal to restructure or refinance.

(C) Unless the district is declared to be in a state of fiscal emergency under division (D) of section 3316.04 of the Revised Code, a school district shall remain in a state of fiscal watch for the duration of the repayment period of any loan restructured or refinanced under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-1997; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3316.042 - Performance audits of school district.

The auditor of state, on the auditor of state's initiative, may conduct a performance audit of a school district that is under a fiscal caution under section 3316.031 of the Revised Code, in a state of fiscal watch, or in a state of fiscal emergency, in which the auditor of state reviews any programs or areas of operation in which the auditor of state believes that greater operational efficiencies or enhanced program results can be achieved. The auditor of state shall conduct a performance audit of a school district that is under a fiscal caution, in a state of fiscal watch, or in a state of fiscal emergency if requested by the state superintendent of public instruction. The cost of a performance audit conducted under this section shall be paid by the department of education. A performance audit under this section shall not include review or evaluation of school district academic performance.

Effective Date: 04-10-2001



Section 3316.043 - Revision of five-year projection to conform to financial plan.

Upon the approval by the superintendent of public instruction of an initial financial plan under section 3316.04 of the Revised Code or a financial recovery plan under section 3316.06 of the Revised Code, the board of education of the school district for which the plan was approved shall revise the district's five-year projection of revenues and expenditures in accordance with rules adopted under section 5705.391 of the Revised Code so that the five-year projection is consistent with the financial plan or financial recovery plan. In the case of a school district declared to be in a state of fiscal emergency, the five-year projection shall be revised by the financial planning and supervision commission for that district.

Effective Date: 06-30-2005



Section 3316.05 - Financial planning and supervision commission.

(A) Pursuant to the powers of the general assembly and for the purposes of this chapter, upon the declaration of a fiscal emergency in any school district pursuant to division (B) of section 3316.03 of the Revised Code, there is established, with respect to that school district, a body both corporate and politic constituting an agency and instrumentality of the state and performing essential governmental functions of the state to be known as the "financial planning and supervision commission for ........ (name of school district)," which, in that name, may exercise all authority vested in such a commission by this chapter. A separate commission is established with respect to each school district as to which there is a fiscal emergency as determined under this chapter.

(B) A commission appointed after July 1, 1999, shall consist of five voting members, including women and at least one Hispanic or African American if Hispanic and African Americans together constitute at least twenty per cent of the student population of the district, as follows:

(1) Two ex officio members: the director of budget and management, or a designee of the director, and the superintendent of public instruction, or a designee of the superintendent. A designee, when present, shall be counted in determining whether a quorum is present at any meeting of the commission and may vote and participate in all proceedings and actions of the commission. The designations shall be in writing, executed by the member making the designation, and filed with the secretary of the commission. The designations may be changed from time to time in like manner, but due regard shall be given to the need for continuity.

(2) Three appointed members, who shall be appointed within fifteen days after the declaration of the fiscal emergency, one by the governor, one by the superintendent of public instruction, and one by the mayor of the municipal corporation with the largest number of residents living within the school district, except that if more than fifty per cent of the residents of the district reside outside the municipal corporation containing the greatest number of district residents or if there is no municipal corporation located in the school district, the county auditor of the county with the largest number of residents living within the school district shall make the appointment in lieu of a mayor. All of the appointed members shall serve at the pleasure of the appointing authority during the life of the commission. In the event of the death, resignation, incapacity, removal, or ineligibility to serve of an appointed member, the appointing authority shall appoint a successor within fifteen days after the vacancy occurs.

(a) The member appointed by the governor and the member appointed by the mayor or county auditor shall be an individual:

(i) Who has knowledge and experience in financial matters, financial management, or business organization or operations, including at least five years of experience in the public or private sector in the management of business or financial enterprise, or in management consulting, public accounting, or other similar professional activity;

(ii) Whose residency, office, or principal place of professional or business activity is situated within the school district.

(b) The member appointed by the superintendent of public instruction shall be a parent of a child currently enrolled in a public school within the district.

(C) Immediately after appointment of the initial appointed members of the commission, the superintendent of public instruction shall call the first meeting of the commission and shall cause written notice of the time, date, and place of the first meeting to be given to each member of the commission at least forty-eight hours in advance of the meeting.

(D) The superintendent of public instruction shall serve as the commission's chairperson and the commission shall elect one of its members as vice-chairperson and may appoint a secretary and any other officers, who need not be members of the commission, as it considers necessary.

(E) The commission may adopt and alter bylaws and rules, which shall not be subject to section 111.15 or Chapter 119. of the Revised Code, for the conduct of its affairs and for the manner, subject to this chapter, in which its powers and functions shall be exercised and embodied.

(F) Three members of the commission constitute a quorum of the commission. The affirmative vote of three members of the commission is necessary for any action taken by vote of the commission. No vacancy in the membership of the commission shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the commission. Members of the commission, and their designees, are not disqualified from voting by reason of the functions of the other office they hold and are not disqualified from exercising the functions of the other office with respect to the school district, its officers, or the commission.

(G) The auditor of state shall act as the financial supervisor for the school district under contract with the commission unless the auditor of state elects to contract for that service. At the request of the commission the auditor of state shall designate employees of the auditor of state's office to assist the commission and to coordinate the work of the auditor of state's office. Upon the declaration of a fiscal emergency in any school district, the school district shall provide the commission with such reasonable office space in the principal building housing the administrative offices of the school district, where feasible, as the commission determines is necessary to carry out its duties under this chapter. The attorney general shall serve as the legal counsel for the commission.

(H) The members of the commission, the superintendent of public instruction, the auditor of state, and any person authorized to act on behalf of or assist them shall not be personally liable or subject to any suit, judgment, or claim for damages resulting from the exercise of or failure to exercise the powers, duties, and functions granted to them in regard to their functioning under this chapter, but the commission, the superintendent of public instruction, the auditor of state, and such other persons shall be subject to mandamus proceedings to compel performance of their duties under this chapter.

(I) At the request of the commission the administrative head of any state agency shall temporarily assign personnel skilled in accounting and budgeting procedures to assist the commission in its duties.

(J) The appointed members of the commission are not subject to section 102.02 of the Revised Code, each appointed member of the commission shall file with the commission a signed written statement setting forth the general nature of sales of goods, property, or services or of loans to the school district with respect to which that commission is established, in which the appointed member has a pecuniary interest or in which any member of the appointed member's immediate family, as defined in section 102.01 of the Revised Code, or any corporation, partnership, or enterprise of which the appointed member is an officer, director, or partner, or of which the appointed member or a member of the appointed member's immediate family, as so defined, owns more than a five per cent interest, has a pecuniary interest, and of which sale, loan, or interest such member has knowledge. The statement shall be supplemented from time to time to reflect changes in the general nature of any such sales or loans.

(K) Meetings of the commission shall be subject to section 121.22 of the Revised Code except that division (C) of such section requiring members to be physically present to be part of a quorum or vote does not apply if the commission holds a meeting by teleconference and if provisions are made for public attendance at any location involved in such teleconference.

Effective Date: 06-29-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3316.06 - Commission to adopt financial recovery plan.

(A) Within one hundred twenty days after the first meeting of a school district financial planning and supervision commission, the commission shall adopt a financial recovery plan regarding the school district for which the commission was created. During the formulation of the plan, the commission shall seek appropriate input from the school district board and from the community. This plan shall contain the following:

(1) Actions to be taken to:

(a) Eliminate all fiscal emergency conditions declared to exist pursuant to division (B) of section 3316.03 of the Revised Code;

(b) Satisfy any judgments, past-due accounts payable, and all past-due and payable payroll and fringe benefits;

(c) Eliminate the deficits in all deficit funds, except that any prior year deficits in the capital and maintenance fund established pursuant to section 3315.18 of the Revised Code shall be forgiven;

(d) Restore to special funds any moneys from such funds that were used for purposes not within the purposes of such funds, or borrowed from such funds by the purchase of debt obligations of the school district with the moneys of such funds, or missing from the special funds and not accounted for, if any;

(e) Balance the budget, avoid future deficits in any funds, and maintain on a current basis payments of payroll, fringe benefits, and all accounts;

(f) Avoid any fiscal emergency condition in the future;

(g) Restore the ability of the school district to market long-term general obligation bonds under provisions of law applicable to school districts generally.

(2) The management structure that will enable the school district to take the actions enumerated in division (A)(1) of this section. The plan shall specify the level of fiscal and management control that the commission will exercise within the school district during the period of fiscal emergency, and shall enumerate respectively, the powers and duties of the commission and the powers and duties of the school board during that period. The commission may elect to assume any of the powers and duties of the school board it considers necessary, including all powers related to personnel, curriculum, and legal issues in order to successfully implement the actions described in division (A)(1) of this section.

(3) The target dates for the commencement, progress upon, and completion of the actions enumerated in division (A)(1) of this section and a reasonable period of time expected to be required to implement the plan. The commission shall prepare a reasonable time schedule for progress toward and achievement of the requirements for the plan, and the plan shall be consistent with that time schedule.

(4) The amount and purpose of any issue of debt obligations that will be issued, together with assurances that any such debt obligations that will be issued will not exceed debt limits supported by appropriate certifications by the fiscal officer of the school district and the county auditor. Debt obligations issued pursuant to section 133.301 of the Revised Code shall include assurances that such debt shall be in an amount not to exceed the amount certified under division (B) of such section. If the commission considers it necessary in order to maintain or improve educational opportunities of pupils in the school district, the plan may include a proposal to restructure or refinance outstanding debt obligations incurred by the board under section 3313.483 of the Revised Code contingent upon the approval, during the period of the fiscal emergency, by district voters of a tax levied under section 718.09, 718.10, 5705.194, 5705.21, 5748.02, 5748.08, or 5748.09 of the Revised Code that is not a renewal or replacement levy, or a levy under section 5705.199 of the Revised Code, and that will provide new operating revenue. Notwithstanding any provision of Chapter 133. or sections 3313.483 to 3313.4811 of the Revised Code, following the required approval of the district voters and with the approval of the commission, the school district may issue securities to evidence the restructuring or refinancing. Those securities may extend the original period for repayment, not to exceed ten years, and may alter the frequency and amount of repayments, interest or other financing charges, and other terms of agreements under which the debt originally was contracted, at the discretion of the commission, provided that any loans received pursuant to section 3313.483 of the Revised Code shall be paid from funds the district would otherwise receive under Chapter 3317. of the Revised Code, as required under division (E)(3) of section 3313.483 of the Revised Code. The securities issued for the purpose of restructuring or refinancing the debt shall be repaid in equal payments and at equal intervals over the term of the debt and are not eligible to be included in any subsequent proposal for the purpose of restructuring or refinancing debt under this section.

(5) An evaluation of the feasibility of entering into shared services agreements with other political subdivisions for the joint exercise of any power, performance of any function, or rendering of any service, if so authorized by statute.

(B) Any financial recovery plan may be amended subsequent to its adoption. Each financial recovery plan shall be updated annually.

(C) Each school district financial planning and supervision commission shall submit the financial recovery plan it adopts or updates under this section to the state superintendent of public instruction for approval immediately following its adoption or updating. The state superintendent shall evaluate the plan and either approve or disapprove it within thirty calendar days from the date of its submission. If the plan is disapproved, the state superintendent shall recommend modifications that will render it acceptable. No financial planning and supervision commission shall implement a financial recovery plan that is adopted or updated on or after April 10, 2001, unless the state superintendent has approved it.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-10-2001; 09-29-2005; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3316.061 - Dissolution of commission for failure to comply and appointment of fiscal arbitrator.

If any school district financial planning and supervision commission fails to submit to the state superintendent of public instruction under section 3316.06 of the Revised Code a financial recovery plan that is acceptable to the state superintendent, or if the state superintendent and the director of budget and management find that a commission is not materially complying with the provisions of its financial recovery plan, the state superintendent and the director may jointly dissolve the financial planning and supervision commission and jointly appoint an individual to act as the fiscal arbitrator of the district. When a financial planning and supervision commission is dissolved under this section, the commission ceases to exist and the appointed fiscal arbitrator becomes the successor to the commission. A fiscal arbitrator appointed under this section has all of the rights, powers, and duties given by this chapter to the commission that the arbitrator succeeds. A reference in any statute, rule, contract, or other document to a school district financial planning and supervision commission is deemed to refer to a fiscal arbitrator appointed under this section. Business commenced but not completed by a commission when it is dissolved under this section shall be completed by the appointed fiscal arbitrator with the same effect as if completed by the commission. No validation, cure, right, privilege, remedy, obligation, or liability is lost or impaired by reason of the dissolution of the commission and appointment of a fiscal arbitrator, but shall be administered by the arbitrator. The superintendent of public instruction shall issue guidelines establishing the criteria that the superintendent will utilize in selecting qualified fiscal arbitrators under this section.

Effective Date: 04-10-2001



Section 3316.07 - Commission - powers, duties and functions.

(A) A school district financial planning and supervision commission has the following powers, duties, and functions:

(1) To review or to assume responsibility for the development of all tax budgets, tax levy and bond and note resolutions, appropriation measures, and certificates of estimated resources of the school district in order to ensure that such are consistent with the financial recovery plan and a balanced appropriation budget for the current fiscal year, and to request and review any supporting information upon which the financial recovery plan and balanced appropriation budget may be developed and based, and to determine whether revenue estimates and estimates of expenditures and appropriations will result in a balanced budget;

(2) To inspect and secure copies of any document, resolution, or instrument pertaining to the effective financial accounting and reporting system, debt obligations, debt limits, financial recovery plan, balanced appropriation budgets, appropriation measures, report of audit, statement or invoice, or other worksheet or record of the school district;

(3) To inspect and secure copies of any document, instrument, certification, records of proceedings, or other worksheet or records of the county budget commission, county auditor, or other official or employee of the school district or of any other political subdivision or agency of government of the state;

(4) To review, revise, and approve determinations and certifications affecting the school district made by the county budget commission or county auditor pursuant to Chapter 5705. of the Revised Code to ensure that such determinations and certifications are consistent with the laws of the state;

(5) To bring civil actions, including mandamus, to enforce this chapter;

(6) After consultation with the officials of the school district and the auditor of state, to implement or require implementation of any necessary or appropriate steps to bring the books of account, accounting systems, and financial procedures and reports of the school district into compliance with requirements prescribed by the auditor of state, and to assume responsibility for achieving such compliance and for making any desirable modifications and supplementary systems and procedures pertinent to the school district;

(7) To assist or provide assistance to the school district or to assume the total responsibility for the structuring or the terms of, and the placement for sale of, debt obligations of the school district;

(8) To perform all other powers, duties, and functions as provided under this chapter;

(9) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the exercise of its powers under this chapter;

(10) To consult with officials of the school district and make recommendations or assume the responsibility for implementing cost reductions and revenue increases to achieve balanced budgets and carry out the financial recovery plan in accordance with this chapter;

(11) To make reductions in force to bring the school district's budget into balance, notwithstanding division (A) of section 3311.83, section 3319.081, and divisions (A) and (B) of section 3319.17 of the Revised Code, notwithstanding any provision of a policy adopted under section 3319.171 of the Revised Code, and notwithstanding any provision to the contrary in section 4117.08 or 4117.10 of the Revised Code or in any collective bargaining agreement entered into on or after November 21, 1997.

In making reductions in force, the commission shall first consider reasonable reductions among the administrative and nonteaching employees of the school district giving due regard to ensuring the district's ability to maintain the personnel, programs, and services essential to the provision of an adequate educational program.

In making these reductions in nonteaching employees in districts where Chapter 124. of the Revised Code controls such reductions, the reductions shall be made in accordance with sections 124.321 to 124.327 of the Revised Code. In making these reductions in nonteaching employees in districts where Chapter 124. of the Revised Code does not control these reductions, within each category of nonteaching employees, the commission shall give preference to those employees with continuing contracts or non-probationary status and who have greater seniority.

If revenues and expenditures cannot be balanced by reasonable reductions in administrative and nonteaching employees, the commission may also make reasonable reductions in the number of teaching contracts. If the commission finds it necessary to suspend teaching contracts, it shall suspend them in accordance with divisions (B) to (D) of section 3311.83 or division (C) of section 3319.17 of the Revised Code but shall consider a reduction in non-classroom teachers before classroom teachers.

(B) During the fiscal emergency period, the commission shall, in addition to other powers:

(1) With respect to the appropriation measure in effect at the commencement of the fiscal emergency period of the school district if that period commenced more than three months prior to the end of the current fiscal year, and otherwise with respect to the appropriation measure for the next fiscal year:

(a) Review and determine the adequacy of all revenues to meet all expenditures for such fiscal year;

(b) Review and determine the extent of any deficiency of revenues to meet such expenditures;

(c) Require the school district board or superintendent to provide justification documents to substantiate, to the extent and in the manner considered necessary, any item of revenue or appropriation;

(d) Not later than sixty days after taking office or after receiving the appropriation measure for the next fiscal year, issue a public report regarding its review pursuant to division (B)(1) of this section.

(2) Require the school district board, by resolution, to establish monthly levels of expenditures and encumbrances consistent with the financial recovery plan and the commission's review pursuant to divisions (B)(1)(a) and (b) of this section, or establish such levels itself. If the commission permits the district board to make expenditures, the commission shall monitor the monthly levels of expenditures and encumbrances and require justification documents to substantiate any departure from any approved level. No district board shall make any expenditure apart from the approved level without the written approval of the commission.

(C) In making any determination pursuant to division (B) of this section, the commission may rely on any information considered in its judgment reliable or material and shall not be restricted by any tax budget or certificate or any other document the school district may have adopted or received from any other governmental agency.

(D) County, state, and school district officers or employees shall assist the commission diligently and promptly in the prosecution of its duties, including the furnishing of any materials, including justification documents, required.

(E) Annually on or before the first day of April during the fiscal emergency period, the commission shall make reports and recommendations to the speaker of the house of representatives and the president of the senate concerning progress of the school district to eliminate fiscal emergency conditions, failures of the school district to comply with this chapter, and recommendations for further actions to attain the objectives of this chapter, including any legislative action needed to make provisions of law more effective for their purposes, or to enhance revenue raising or financing capabilities of school districts. The commission may make such interim reports as it considers appropriate for such purposes and shall make such additional reports as may be requested by either house of the general assembly.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 06-30-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3316.08 - Annual determination of operating deficit - tax levy proposal.

During a school district's fiscal emergency period, the auditor of state shall determine annually, or at any other time upon request of the financial planning and supervision commission, whether the school district will incur an operating deficit. If the auditor of state determines that a school district will incur an operating deficit, the auditor of state shall certify that determination to the superintendent of public instruction, the financial planning and supervision commission, and the board of education of the school district. Upon receiving the auditor of state's certification, the commission shall adopt a resolution requesting that the board of education work with the county auditor or tax commissioner to estimate the amount and rate of a tax levy that is needed under section 5705.194, 5709.199, or 5705.21 or Chapter 5748. of the Revised Code to produce a positive fund balance not later than the fifth year of the five-year forecast submitted under section 5705.391 of the Revised Code.

The board of education shall recommend to the commission whether the board supports or opposes a tax levy under section 5705.194, 5709.199, or 5705.21 or Chapter 5748. of the Revised Code and shall provide supporting documentation to the commission of its recommendation.

After considering the board of education's recommendation and supporting documentation, the commission shall adopt a resolution to either submit a ballot question proposing a tax levy or not to submit such a question.

Except as otherwise provided in this division, the tax shall be levied in the manner prescribed for a tax levied under section 5705.194, 5709.199, or 5705.21 or under Chapter 5748. of the Revised Code. If the commission decides that a tax should be levied, the tax shall be levied for the purpose of paying current operating expenses of the school district. The rate of a property tax levied under section 5705.194, 5709.199, 5705.21, or 5748.09 of the Revised Code shall be determined by the county auditor, and the rate of an income tax levied under section 5748.02 , 5748.08, or 5748.09 of the Revised Code shall be determined by the tax commissioner, upon the request of the commission. The commission, in consultation with the board of education, shall determine the election at which the question of the tax shall appear on the ballot, and the commission shall submit a copy of its resolution to the board of elections not later than ninety days prior to the day of that election. The board of elections conducting the election shall certify the results of the election to the board of education and to the financial planning and supervision commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-26-2003; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3316.09 - Expenses of commission and members of commission to be paid.

(A) The members of a school district financial planning and supervision commission shall serve without compensation, but shall be paid by the commission their necessary and actual expenses incurred while engaged in the business of the commission.

(B) Any expense or obligation incurred by a commission under this chapter shall be payable solely from appropriations made by the general assembly.

Effective Date: 06-20-1996



Section 3316.10 - School district board to develop financial accounting and reporting system.

A school district board that is instructed to do so by the school district financial planning and supervision commission for that district shall develop an effective financial accounting and reporting system by:

(A) Promptly bringing its existing system of financial accounting and reporting into compliance with section 117.43 of the Revised Code. Within ninety days after the declaration of the existence of a fiscal emergency condition pursuant to division (B) of section 3316.03 of the Revised Code, the auditor of state shall issue a preliminary report with respect to the methods, accuracy, and legality of the accounts, records, files, and reports of the school district. This report shall state whether section 117.43 of the Revised Code and the requirements of the auditor of state have been complied with, and shall be certified to the school district financial planning and supervision commission and the board of education of the school district.

(B) Modifying and supplementing the system of financial accounting and reporting to record and report its fiscal activities on an accurate, current, and continuous basis in order to facilitate the effective management of the affairs of the school district, and to assist in refining and improving the restructuring plan and amendments of it, facilitate the monitoring of compliance with and the implementation of the plan, and otherwise assist the financial planning and supervision commission, the auditor of state, and the county budget commission in the performance of their functions; provided that any changes that would result in data not being available that would otherwise be available pursuant to section 117.43 of the Revised Code shall first be approved by the auditor of state.

Effective Date: 06-20-1996



Section 3316.11 - Board, officers and employees to provide commission with fiscal information.

A school district board and all its officers and employees having possession of fiscal information or having the responsibility for developing that information, shall at all times cooperate in assisting the functions of the school district financial planning and supervision commission by providing to the commission, on a continuing basis, all fiscal information requested, ordered, or needed by the commission to formulate judgments regarding revenue and expenditure estimates, the financial recovery plan or any modification of it, the monitoring of the implementation of the plan, and consideration of any amendments of the financial recovery plan. All information and reports by the school district board and its officers and employees shall be in such form and detail as requested from time to time by the commission.

Effective Date: 06-20-1996



Section 3316.12 - Effect of financial recovery plan.

(A) No appropriation measure may be adopted nor any expenditure made contrary to the financial recovery plan adopted by a school district financial planning and supervision commission. Any existing appropriation measure inconsistent with the adopted financial recovery plan is ineffective for purposes of any expenditures to the extent that it authorizes expenditures in excess of the revenues available after adoption of the financial recovery plan, and, if not amended by the commission, shall be amended promptly by the board of education of the school district to be consistent with the plan. Any appropriation measure prior to approval by the board of education of the school district shall be submitted to the commission for review to determine whether the measure is consistent with the financial recovery plan. The school district, through the appropriate representatives of the board of education and the fiscal officer, shall cooperate with the commission in this review. The commission shall report any modifications in the appropriation measure considered necessary to conform to the financial recovery plan.

(B) Prior to giving a certificate of estimated resources or amendment of it to the school district, the county budget commission shall consult with the commission, and the commission shall revise the certificate or amended certificate in any respect in which the certificate or amended certificate is, in its judgment, inconsistent with the financial recovery plan.

(C) Any tax budget of the school district shall be consistent with the financial recovery plan approved by the commission. Before submitting a tax budget to the county auditor, the school district board of education shall submit the tax budget to the commission for amendments. The commission shall make such modifications in the tax budget as the commission determines to be necessary to conform to the financial recovery plan. This division does not apply to a school district for which the county budget commission has waived the requirement to adopt a tax budget pursuant to section 5705.281 of the Revised Code.

(D) For purposes of the financial recovery plan, tax budgets, and certificates of estimated resources, the revenue estimates shall not include revenues conditioned upon future favorable action by the electorate of the school district or by the general assembly or congress, other than appropriations of moneys for existing and continuing programs at current levels. The estimate of revenues for any month shall separately state and designate as conditional those revenues that are conditioned upon the future issuance of debt obligations, transfers of funds, advances from funds, payments or reimbursements from the sale of debt obligations, sale of capital assets of the school district, increases in or implementation of fees or other charges, or imposition of or increases in taxes, and shall be accompanied by documentation showing that the officials with authority to act to achieve realization of such conditional revenues have acted in time for realization of such revenues in the month or months indicated. In any event, there shall not be included any source or amount that in the judgment of the commission is uncertain of realization to form a proper basis for financial planning or budgeting.

Effective Date: 06-03-2002



Section 3316.13 - Duty to act pursuant to certification, notification, order or request of commission.

A school district financial planning and supervision commission may direct its certifications, notifications, orders, or requests to particular officers of the county, school district, or state, or to the school district board of education or county budget commission and cause the same to be mailed or delivered to appropriate officials as designated by this chapter or, where not so designated, as it considers appropriate. Any such certification, notification, order, or request, including preparation and submission of a financial recovery plan in accordance therewith and with this chapter, shall be effective and binding upon the officer, county budget commission, school district board of education, and officials and employees who have the responsibility to act in the matter, have within their control the authority to perform consistent therewith, or have in their possession the information required or requested; and the duty to act pursuant to any such certification, notification, order, or request is hereby established as a duty of the school district board, county, or state, and of each such officer and employee, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code, and may be enforced by writ of mandamus petitioned for by the commission on behalf of the state.

Effective Date: 06-20-1996



Section 3316.14 - Prior approval of commission required for debt obligation.

(A) No debt obligation, including any debt incurred pursuant to section 3313.483 of the Revised Code, may be issued or incurred by the school district, whether purchased by the school district or by others, except with the prior approval of the school district financial planning and supervision commission.

(B) The commission shall disapprove the issuance of debt obligations upon a determination that, in its judgment, such action would impede the purposes of a financial recovery plan under this chapter or be inconsistent with this chapter or the plan.

(C) The commission shall not approve the issuance of debt obligations unless:

(1) The resolution authorizing their issuance, the resolution providing for their award, and every document forming part of the contract with the purchasers of such debt obligations from the school district is approved by the commission.

(2) The resolution authorizing the debt obligations contains a covenant to the effect that the school district will comply with all provisions of this chapter, with the orders, directions, and requests of the commission and the auditor of state under this chapter, and with the financial recovery plan. The commission may prescribe the form of the covenant.

(3) The school district, at the time of such approval, is in compliance with this chapter.

(D) The commission shall not approve the issuance of a debt obligation if the issuance would cause the school district to exceed debt limits.

(E) For purposes of the validity of debt obligations approved by the commission and delivered to and paid for by a purchaser other than the school district, but for no other purposes of this chapter, such approval shall be conclusive as to compliance with this section, unless the approval is withdrawn by the commission prior to the delivery and payment.

Effective Date: 06-20-1996



Section 3316.16 - Criteria for termination of commission.

(A) A school district financial planning and supervision commission, with respect to its functions under this chapter, shall continue in existence until such time as a determination is made under division (B) of this section that all of the following have occurred:

(1) An effective financial accounting and reporting system in accordance with section 3316.10 of the Revised Code is in the process of being implemented, and it is reasonably expected that this implementation will be completed within two years.

(2) All of the fiscal emergency conditions determined pursuant to division (B) of section 3316.03 of the Revised Code have been corrected or eliminated, and no new fiscal emergency conditions have occurred.

(3) The objectives of the financial recovery plan described in section 3316.06 of the Revised Code are being met.

(4) The school district board has prepared a financial forecast for a five-year period in accordance with the standards issued by the auditor of state and an opinion has been rendered by the auditor of state that the financial forecast is considered to be nonadverse. The forecast shall display the district's projected compliance with section 3315.18 of the Revised Code beginning in the year the commission is proposed for termination.

(B) The determination that all conditions listed in division (A) of this section for the termination of the existence of the commission and its functions exist may be made either by the auditor of state or by the commission and shall be certified to the commission, the auditor of state, the governor, the director of budget and management, and the budget commission, whereupon such commission and its functions under this chapter shall terminate. This determination shall be made by the auditor of state upon the filing with the auditor of state of a written request for such a determination by the school district board, the governor, or the commission, or may be made by the auditor of state upon the auditor of state's own initiative.

(C) The commission shall prepare and submit at the time of such certification a final report of its activities, in such form as is appropriate for the purpose of providing a record of its activities and assisting other commissions created under this chapter in the conduct of their functions. All of the books and records of the commission shall be delivered to the auditor of state for retention and safekeeping.

(D) Upon receipt of the certification provided for in division (B) of this section, the director of budget and management shall follow the procedures set forth in section 126.29 of the Revised Code.

(E) If, at the time of termination of the commission, an effective financial accounting and reporting system has not been fully implemented, the auditor of state shall monitor the progress of implementation and shall exercise authority under this section and Chapter 117. of the Revised Code to secure full implementation at the earliest time feasible but within two years after such termination.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Effective Date: 06-20-1996; 09-29-2005



Section 3316.17 - Commission may remove superintendent or treasurer of school district.

A financial planning and supervision commission may remove the superintendent or the treasurer of a school district for failing to comply with the commission's orders concerning the preparation or implementation of the financial recovery plan.

Effective Date: 06-20-1996



Section 3316.18 - Severability.

(A) Subject to division (B) of this section, if any section or provision of this chapter, including any condition or prerequisite to any action or determination thereunder, or if any act or action, or part thereof, made or taken under this chapter, or any application thereof, is for any reason held to be illegal or invalid, this illegality or invalidity shall not affect the remainder thereof or any other section or provision of this chapter, including any condition or prerequisite to any action or determination thereunder, or any agreement, act or action, or part thereof, made, entered into, or taken under this chapter, which shall be construed and enforced and applied as if such illegal or invalid portion were not contained therein, nor shall such illegality or invalidity or any application thereof affect any legal and valid application thereof, and each such section, provision, agreement, act, or action, or part thereof, shall be considered to be effective, operative, made, and entered into or taken in the manner and to the full extent permitted by law.

(B) Division (A) of this section and section 1.50 of the Revised Code are subject to the following exceptions:

(1) It is the intention of the general assembly that any act of the school district board authorized to be taken under this chapter only with the consent or approval of the school district financial planning and supervision commission would not have been authorized in the absence of and is inseparable from such provision for consent or approval so that if a provision for consent or approval by the commission under this chapter is for any reason held to be illegal or invalid, the authorization of the action that is subject to such consent or approval shall likewise be deemed illegal or invalid and not to exist under this chapter.

(2) To the extent that any act of the school district which is authorized by law, other than this chapter, is conditioned by this chapter upon, or is subjected to a prerequisite by this chapter as to, the preparation, submission, or approval of, or consistency with, a financial recovery plan, or as to consent to or approval by the commission of any such act of the school district, if for any reason such condition or prerequisite is held to be illegal or invalid, such act by the school district shall be deemed to be and is hereby restricted, so that it may not be taken or done by the school district until and unless the auditor of state, upon request of the board of education of the school district, determines in writing that none of the fiscal emergency conditions determined to exist pursuant to division (B) of section 3316.03 of the Revised Code continues to exist.

(3) Divisions (B)(1) and (2) of this section apply only to acts of the school district occurring after a court has determined such illegality or invalidity and any act of the school district prior thereto, and its binding effect prior or subsequent to this determination, is not affected by the determination.

(C) The provisions of this chapter granting authority to the commission are intended to provide a thorough and efficient system of education throughout the state and are further intended to provide better security for holders of debt obligations of the school district. These provisions shall be liberally construed to achieve the state public policy and the purposes stated and provided for by this chapter.

(D) Any act of the commission under this chapter relating to debt obligations issued or incurred by a school district shall be presumed to be valid and for all purposes shall be conclusively valid unless in an appropriate court action in which the commission is duly made a party it is shown by clear and convincing evidence that no basis existed upon which the act could have been sustained under the law and that the commission's act was grossly arbitrary; provided that no such action may affect the reliability and conclusiveness of certifications and approvals by the commission as provided in section 3316.14 of the Revised Code.

(E) Any action or proceeding bringing into question the interpretation, legality, or validity of any provision of this chapter, the existence or authority, or the legality or validity of any act, of the commission, or of any action taken under this chapter, is a matter of great public interest to the state and shall be advanced on the docket of the court and expedited to final determination.

Effective Date: 06-20-1996



Section 3316.19 - Prohibited acts during fiscal emergency.

(A) During a fiscal emergency period for a school district, no school board member, officer, or employee of the school district shall do any of the following:

(1) Knowingly enter into any contract, financial obligation, or other liability of the school district involving an expenditure, or make any expenditure in excess of the amount permitted by the commission pursuant to this chapter;

(2) Knowingly enter into any contract, financial obligation, or other liability of the school district, or knowingly execute or deliver debt obligations, or transfer, advance, or borrow moneys from one fund of the school district to or for any other fund of the school district where any of such actions are required to be approved by the school district financial planning and supervision commission unless such actions have been so approved as provided in or pursuant to this chapter;

(3) Knowingly fail or refuse to take any of the actions required by this chapter for the preparation or amendment of the financial recovery plan, or knowingly prepare, present, or certify any information or report for the commission or any of its employees, advisory committees, task forces, or agents that is false or misleading or that is recklessly prepared or presented without due care for its accuracy, or, upon learning that any such information is false or misleading, or was recklessly prepared or presented, knowingly fail promptly to advise the commission, or the employee, advisory committee, task force, or agent to whom such information was given, of that fact;

(4) Knowingly use or cause to be used moneys of a fund for purposes other than the lawful purposes of the fund, or knowingly use or cause to be used moneys of a fund created for the payment of principal and interest on debt obligations, or a bond retirement fund, or sinking fund for other than the payment of the principal of and interest on debt obligations or other authorized costs or payments from such funds, or knowingly fail to perform the duty of such officer or employee to cause the prompt deposit of moneys to any fund.

(B) The prohibitions set forth in division (A) of this section are in addition to any other prohibitions provided by law for a school district officer or employee.

(C) In addition to any other penalty or liability provided by law for a school district board member, officer, or employee, a violation of division (A)(1), (2), (3), or (4) of this section is a misdemeanor of the second degree. Upon conviction of any officer or employee of a school district for any violation under division (A)(1), (2), (3), or (4) of this section, such officer or employee shall forfeit office or employment.

Effective Date: 06-20-1996



Section 3316.20 - School district solvency assistance fund - shared resource account - catastrophic expenditures account.

(A)

(1) The school district solvency assistance fund is hereby created in the state treasury, to consist of such amounts designated for the purposes of the fund by the general assembly. The fund shall be used to provide assistance and grants to school districts to enable them to remain solvent and to pay unforeseeable expenses of a temporary or emergency nature that they are unable to pay from existing resources.

(2) There is hereby created within the fund an account known as the school district shared resource account, which shall consist of money appropriated to it by the general assembly. The money in the account shall be used solely for solvency assistance to school districts that have been declared under division (B) of section 3316.03 of the Revised Code to be in a state of fiscal emergency.

(3) There is hereby created within the fund an account known as the catastrophic expenditures account, which shall consist of money appropriated to the account by the general assembly plus all investment earnings of the fund. Money in the account shall be used solely for the following:

(a) Solvency assistance to school districts that have been declared under division (B) of section 3316.03 of the Revised Code to be in a state of fiscal emergency, in the event that all money in the shared resource account is utilized for solvency assistance;

(b) Grants to school districts under division (C) of this section.

(B) Solvency assistance payments under division (A)(2) or (3)(a) of this section shall be made from the fund by the superintendent of public instruction in accordance with rules adopted by the director of budget and management, after consulting with the superintendent, specifying approval criteria and procedures necessary for administering the fund.

The fund shall be reimbursed for any solvency assistance amounts paid under division (A)(2) or (3)(a) of this section not later than the end of the second fiscal year following the fiscal year in which the solvency assistance payment was made, except that, upon the approval of the director of budget and management and the superintendent of public instruction, the fund may be reimbursed in another fiscal year designated by the director and superintendent that is not later than the end of the tenth fiscal year following the fiscal year in which the solvency assistance payment was made. If not made directly by the school district, such reimbursement shall be made by the director of budget and management from the amounts the school district would otherwise receive pursuant to Chapter 3317. of the Revised Code, or from any other funds appropriated for the district by the general assembly. Reimbursements shall be credited to the respective account from which the solvency assistance paid to the district was deducted.

(C) The superintendent of public instruction may make recommendations, and the controlling board may grant money from the catastrophic expenditures account to any school district that suffers an unforeseen catastrophic event that severely depletes the district's financial resources. The superintendent shall make recommendations for the grants in accordance with rules adopted by the director of budget and management, after consulting with the superintendent. A school district shall not be required to repay any grant awarded to the district under this division, unless the district receives money from this state or a third party, including an agency of the government of the United States, specifically for the purpose of compensating the district for revenue lost or expenses incurred as a result of the unforeseen catastrophic event. If a school district receives a grant from the catastrophic expenditures account on the basis of the same circumstances for which an adjustment or recomputation is authorized under section 3317.025, 3317.026, 3317.027, 3317.028, 3317.0210, or 3317.0211 of the Revised Code, the department of education shall reduce the adjustment or recomputation by an amount not to exceed the total amount of the grant, and an amount equal to the reduction shall be transferred, from the funding source from which the adjustment or recomputation would be paid, to the catastrophic expenditures account. Any adjustment or recomputation under such sections that is in excess of the total amount of the grant shall be paid to the school district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-03-2002






Chapter 3317 - FOUNDATION PROGRAM

Section 3317.01 - School foundation program - eligibility - administration of funds.

As used in this section , "school district," unless otherwise specified, means any city, local, exempted village, joint vocational, or cooperative education school district and any educational service center.

This chapter shall be administered by the state board of education. The superintendent of public instruction shall calculate the amounts payable to each school district and shall certify the amounts payable to each eligible district to the treasurer of the district as provided by this chapter. As soon as possible after such amounts are calculated, the superintendent shall certify to the treasurer of each school district the district's adjusted charge-off increase, as defined in section 5705.211 of the Revised Code. No moneys shall be distributed pursuant to this chapter without the approval of the controlling board.

The state board of education shall, in accordance with appropriations made by the general assembly, meet the financial obligations of this chapter.

Moneys distributed pursuant to this chapter shall be calculated and paid on a fiscal year basis, beginning with the first day of July and extending through the thirtieth day of June. The moneys appropriated for each fiscal year shall be distributed periodically to each school district unless otherwise provided for. The state board, in June of each year, shall submit to the controlling board the state board's year-end distributions pursuant to this chapter.

Except as otherwise provided, payments under this chapter shall be made only to those school districts in which:

(A) The school district, except for any educational service center and any joint vocational or cooperative education school district, levies for current operating expenses at least twenty mills. Levies for joint vocational or cooperative education school districts or county school financing districts, limited to or to the extent apportioned to current expenses, shall be included in this qualification requirement. School district income tax levies under Chapter 5748. of the Revised Code, limited to or to the extent apportioned to current operating expenses, shall be included in this qualification requirement to the extent determined by the tax commissioner under division (D) of section 3317.021 of the Revised Code.

(B) The school year next preceding the fiscal year for which such payments are authorized meets the requirement of section 3313.48 or 3313.481 of the Revised Code, with regard to the minimum number of days or hours school must be open for instruction with pupils in attendance, for individualized parent-teacher conference and reporting periods, and for professional meetings of teachers. This requirement shall be waived by the superintendent of public instruction if it had been necessary for a school to be closed because of disease epidemic, hazardous weather conditions, law enforcement emergencies, inoperability of school buses or other equipment necessary to the school's operation, damage to a school building, or other temporary circumstances due to utility failure rendering the school building unfit for school use, provided that for those school districts operating pursuant to section 3313.48 of the Revised Code the number of days the school was actually open for instruction with pupils in attendance and for individualized parent-teacher conference and reporting periods is not less than one hundred seventy-five, or for those school districts operating on a trimester plan the number of days the school was actually open for instruction with pupils in attendance not less than seventy-nine days in any trimester, for those school districts operating on a quarterly plan the number of days the school was actually open for instruction with pupils in attendance not less than fifty-nine days in any quarter, or for those school districts operating on a pentamester plan the number of days the school was actually open for instruction with pupils in attendance not less than forty-four days in any pentamester.

A school district shall not be considered to have failed to comply with this division or section 3313.481 of the Revised Code because schools were open for instruction but either twelfth grade students were excused from attendance for up to three days or only a portion of the kindergarten students were in attendance for up to three days in order to allow for the gradual orientation to school of such students.

The superintendent of public instruction shall waive the requirements of this section with reference to the minimum number of days or hours school must be in session with pupils in attendance for the school year succeeding the school year in which a board of education initiates a plan of operation pursuant to section 3313.481 of the Revised Code. The minimum requirements of this section shall again be applicable to such a district beginning with the school year commencing the second July succeeding the initiation of one such plan, and for each school year thereafter.

A school district shall not be considered to have failed to comply with this division or section 3313.48 or 3313.481 of the Revised Code because schools were open for instruction but the length of the regularly scheduled school day, for any number of days during the school year, was reduced by not more than two hours due to hazardous weather conditions.

A board of education or governing board of an educational service center which has not conformed with other law and the rules pursuant thereto, shall not participate in the distribution of funds authorized by this chapter, except for good and sufficient reason established to the satisfaction of the state board of education and the state controlling board.

All funds allocated to school districts under this chapter, except those specifically allocated for other purposes, shall be used to pay current operating expenses only.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 129th General AssemblyFile No.12,HB 36, §1, eff. 4/13/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-05-2001; 09-29-2005; 06-30-2006; 2007 HB119 06-30-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3317.011 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Effective Date: 07-13-2000 )



Section 3317.012 - Determining base cost of adequate education - building blocks.

(A) The general assembly, having deliberated on the model with which to calculate the base cost of an adequate education per pupil, has made a policy decision to calculate that amount as consisting of the following building blocks:

(1) Base classroom teachers;

(2) Other personnel support, which includes additional teachers, such as music, arts, and physical education teachers funded by state, local, or federal funds or other funds that are above the base cost funding level, and other school personnel including administrators;

(3) Nonpersonnel support. This model reflects policy decisions made by the general assembly concerning the cost of base classroom teachers, which decisions entail two policy variables: the number of students per base classroom teacher necessary for an adequate education and the average compensation for a base classroom teacher necessary for an adequate education. The model requires the general assembly to decide the amount of other personnel support necessary for an adequate education. The model finally requires the general assembly to decide the nonpersonnel costs necessary for an adequate education and to inflate the nonpersonnel costs from year to year using the projected inflationary measure for the gross domestic product deflator (all items) prepared by the bureau of labor statistics of the United States department of labor.

(B)

(1) For fiscal year 2008, the general assembly has resolved that a ratio of one base classroom teacher per twenty students is necessary for an adequate education. The general assembly has made a policy decision that the average compensation for base classroom teachers is $56,754 for fiscal year 2008, which includes an amount for the value of fringe benefits. For fiscal year 2009, the general assembly has resolved that a ratio of one base classroom teacher per twenty students is necessary for an adequate education. The general assembly has made a policy decision that the average compensation for base classroom teachers is $58,621 for fiscal year 2009, which includes an amount for the value of fringe benefits. Based on a ratio of twenty students per base classroom teacher, these amounts equal $2,838 per pupil in fiscal year 2008 and $2,931 per pupil in fiscal year 2009.

(2) The general assembly has made a policy decision that the per pupil cost of salary and benefits of other personnel support is $1,905 in fiscal year 2008. Based on the percentage increase for the per pupil cost of salary and benefits of other personnel support from fiscal year 2007 to fiscal year 2008, the per pupil cost of other personnel support is $1,962 in fiscal year 2009.

(3) The general assembly has made a policy decision that the per pupil cost of nonpersonnel support is $822 in fiscal year 2008 and $839 in fiscal year 2009. The amount for fiscal year 2009 reflects the projected inflationary measure for the gross domestic product deflator (all items) of 2.00 %.

(4) Based on the determinations specified in divisions (B)(1) to (3) of this section, the per-pupil base cost is $5,565 in fiscal year 2008 and $5,732 in fiscal year 2009.

(C) In addition to the per-pupil base cost as determined under divisions (A) and (B) of this section, the general assembly determines that the following base funding supplements shall be paid to each school district:

(1) Base funding for large-group academic intervention for all students, based on 25 hours per group of students per year at an hourly rate of $21.01 in fiscal year 2008 and $21.64 in fiscal year 2009, as follows: large-group intervention units X 25 hours X hourly rate Where:

(a) "Large-group intervention units" equals the district's formula ADM divided by 20;

(b) "Hourly rate" equals $21.01 in fiscal year 2008 and $21.64 in fiscal year 2009.

(2) Base funding for professional development, phased in according to the following formula: district's teacher factor X 0.045 X formula amount X phase-in percentage Where:

(a) For each school district, the district's "teacher factor" is the district's formula ADM divided by 17;

(b) "Phase-in percentage" equals 0.75.

(3) Base funding for data-based decision making, calculated according to the following formula:

0.001 X formula amount X formula ADM

(4) Base funding for professional development regarding data-based decision making, calculated according to the following formula:

(0.20 X the district's teacher factor X 0.08 X formula amount)

(the district's principal factor X

0.08 X formula amount) Where:

(a) For each school district, the district's "teacher factor" is the district's formula ADM divided by 17;

(b) For each school district, the district's "principal factor" is the district's formula ADM divided by 340.

(D) The general assembly intends that school districts spend the state funds calculated and paid for each component of the building blocks methodology described in divisions (B)(1) to (3) and (C)(1) to (4) of this section according to the purposes described in those divisions.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 3317.013 - Special education program costs.

Except for a preschool child with a disability for whom a scholarship has been awarded under section 3310.41 of the Revised Code, this section does not apply to preschool children with disabilities.

Analysis of special education cost data has resulted in a finding that the average special education additional cost per pupil, including the costs of related services, can be expressed as a multiple of the formula amount. The multiples for the following categories of special education programs, as these programs are defined for purposes of Chapter 3323. of the Revised Code, and adjusted as provided in this section, are as follows:

(A) A multiple of 0.2906 for students whose primary or only identified disability is a speech and language disability, as this term is defined pursuant to Chapter 3323. of the Revised Code;

(B) A multiple of 0.7374 for students identified as specific learning disabled or developmentally disabled, as these terms are defined pursuant to Chapter 3323. of the Revised Code, or as having an other health impairment-minor;

(C) A multiple of 1.7716 for students identified as hearing disabled or severe behavior disabled, as these terms are defined pursuant to Chapter 3323. of the Revised Code;

(D) A multiple of 2.3643 for students identified as vision impaired, as this term is defined pursuant to Chapter 3323. of the Revised Code, or as having an other health impairment-major;

(E) A multiple of 3.2022 for students identified as orthopedically disabled or as having multiple disabilities, as these terms are defined pursuant to Chapter 3323. of the Revised Code;

(F) A multiple of 4.7205 for students identified as autistic, having traumatic brain injuries, or as both visually and hearing impaired, as these terms are defined pursuant to Chapter 3323. of the Revised Code.

In fiscal years 2008, 2009, 2010, 2011, 2012, and 2013, the multiples specified in divisions (A) to (F) of this section shall be adjusted by multiplying them by 0.90.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 06-30-2005; 2006 HB699 03-29-2007; 2007 HB119 06-30-2007



Section 3317.014 - Vocational education program costs.

The vocational education additional cost per pupil can be expressed as a multiple of the formula amount. The multiples for the following categories of vocational education programs are as follows:

(A) A multiple of 0.57 for students enrolled in vocational education job-training and workforce development programs approved by the department of education in accordance with rules adopted under section 3313.90 of the Revised Code.

(B) A multiple of 0.28 for students enrolled in vocational education classes other than job-training and workforce development programs.

Vocational education associated services costs can be expressed as a multiple of 0.05 of the formula amount.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-2001; 2007 HB119 06-30-2007



Section 3317.015 - Certification of additional information.

(A) In addition to the information certified to the department of education and the office of budget and management under division (A) of section 3317.021 of the Revised Code, the tax commissioner shall, at the same time, certify the following information to the department and the office of budget and management for each city, exempted village, and local school district to be used for the same purposes as described under that division:

(1) The taxable value of the school district's carryover property, as defined in section 319.301 of the Revised Code, for the preceding tax year;

(2) The increase in such carryover value, if any, between the second preceding tax year and the preceding tax year as used in calculating the percentage reduction under section 319.301 of the Revised Code.

(B) For each fiscal year the department of education shall calculate each school district's recognized valuation in the following manner:

(1) For a school district located in a county in which a reappraisal or triennial update occurred in the preceding tax year, the recognized valuation equals the district's total taxable value for the preceding tax year minus two-thirds times the increase in the carryover value from the second preceding tax year to the preceding tax year.

(2) For a school district located in a county in which a reappraisal or triennial update occurred in the second preceding tax year, the recognized valuation equals the district's total taxable value for the preceding tax year minus one-third times the increase in the carryover value from the third preceding tax year to the second preceding tax year.

(3) For a school district located in a county in which a reappraisal or triennial update occurred in the third preceding tax year, the recognized valuation equals the district's total taxable value for the preceding tax year.

Effective Date: 06-30-1997; 06-30-2006; 2007 HB119 06-30-2007



Section 3317.016 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 06-30-2005; 2007 HB119 06-30-2007 )



Section 3317.017 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 06-30-2005; 2007 HB119 06-30-2007 )



Section 3317.018 - Calculations and payments.

(A) The department of education shall make no calculations or payments under this chapter for any fiscal year except as prescribed in this section. The payments authorized under this section are in addition to payments computed and paid for fiscal years 2012 and 2013 under the section of H.B. 153 of the 129th general assembly entitled "FUNDING FOR CITY, EXEMPTED VILLAGE, AND LOCAL SCHOOL DISTRICTS."

(B) School districts shall report student enrollment data as prescribed by section 3317.03 of the Revised Code, which data the department shall use to make payments under this chapter and the section of H.B. 153 of the 129th general assembly entitled "FUNDING FOR CITY, EXEMPTED VILLAGE, AND LOCAL SCHOOL DISTRICTS."

(C) The tax commissioner shall report data regarding tax valuation and receipts for school districts as prescribed by sections 3317.015, 3317.021, 3317.025, 3317.026, 3317.027, 3317.028, 3317.0210, 3317.0211, and 3317.08 and by division (K) of section 3317.02 of the Revised Code, which data the department shall use to make payments under this chapter and the section of H.B. 153 of the 129th general assembly entitled "FUNDING FOR CITY, EXEMPTED VILLAGE, AND LOCAL SCHOOL DISTRICTS."

(D) Unless otherwise specified by another provision of law, the department shall continue to make payments to or adjustments for school districts in fiscal years after fiscal year 2009 under the following provisions of this chapter:

(1) The catastrophic cost reimbursement under division (C)(3) of section 3317.022 of the Revised Code; however, when computing that payment, the department shall use the disability categories and multiples specified in section 3317.013 of the Revised Code as that section existed prior to the effective date of this amendment. No other payments shall be made under section 3317.022 of the Revised Code.

(2) All payments or adjustments under section 3317.023 of the Revised Code ;

(3) All payments or adjustments under section 3317.024 of the Revised Code ;

(4) All payments and adjustments under sections 3317.025, 3317.026, 3317.027, 3317.028, 3317.0210, and 3317.0211 of the Revised Code;

(5)

Unit payments under sections 3317.05, 3317.051, 3317.052, and 3317.053 of the Revised Code, except that no units for gifted funding are authorized after fiscal year 2009.

(6) Payments under sections 3317.06, 3317.063, and 3317.064 of the Revised Code;

(7) Payments to educational service centers under section 3317.11 of the Revised Code;

(8) The catastrophic cost reimbursement under division (E) of section 3317.16 of the Revised Code and excess cost reimbursements under division (G) of that section; however, when computing that payment, the department shall use the disability categories and multiples specified in section 3317.013 of the Revised Code as that section existed prior to the effective date of this amendment. No other payments shall be made under section 3317.16 of the Revised Code.

(9) Adjustments under section 3317.18 of the Revised Code;

(10) Payments to cooperative education school districts under section 3317.19 of the Revised Code;

(11) Payments to county DD boards under section 3317.20 of the Revised Code;

(12) Payments to state institutions for weighted special education funding under section 3317.201 of the Revised Code.

(E)

This section does not affect the provisions of sections 3317.031, 3317.032, 3317.033, 3317.035, 3317.061, 3317.08, 3317.081, 3317.082, 3317.09, 3317.12, 3317.13, 3317.14, 3317.141, 3317.15, 3317.50, and 3317.51 of the Revised Code.

(F) The department shall make no payments for fiscal years 2012 or 2013 under section 3317.0212 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3317.02 - Foundation program definitions.

As used in this chapter:

(A) Unless otherwise specified, "school district" means city, local, and exempted village school districts.

(B) "Formula amount" means $5,653 for fiscal year 2012 and fiscal year 2013.

(C) "FTE basis" means a count of students based on full-time equivalency, in accordance with rules adopted by the department of education pursuant to section 3317.03 of the Revised Code. In adopting its rules under this division, the department shall provide for counting any student in category one, two, three, four, five, or six special education ADM or in category one or two vocational education ADM in the same proportion the student is counted in formula ADM.

(D)

(1) "Formula ADM" means, for a city, local, or exempted village school district, the average daily membership described in division (A) of section 3317.03 of the Revised Code, as verified by the superintendent of public instruction and adjusted if so ordered under division (K) of that section, and as further adjusted by the department of education, as follows:

(a) Count only twenty per cent of the number of joint vocational school district students counted under division (A)(3) of section 3317.03 of the Revised Code;

(b) Add twenty per cent of the number of students who are entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code and are enrolled in another school district under a career-technical educational compact.

(2) "Formula ADM" means, for a joint vocational school district, the final number verified by the superintendent of public instruction, based on the number reported pursuant to division (D) of section 3317.03 of the Revised Code, as adjusted, if so ordered, under division (K) of that section.

(E) "Three-year average formula ADM" means the average of formula ADMs for the preceding three fiscal years.

(F)

(1) "Category one special education ADM" means the average daily membership of children with disabilities receiving special education services for the disability specified in division (A) of section 3317.013 of the Revised Code and reported under division (B)(5) or (D)(2)(b) of section 3317.03 of the Revised Code.

(2) "Category two special education ADM" means the average daily membership of children with disabilities receiving special education services for those disabilities specified in division (B) of section 3317.013 of the Revised Code and reported under division (B)(6) or (D)(2)(c) of section 3317.03 of the Revised Code.

(3) "Category three special education ADM" means the average daily membership of students receiving special education services for those disabilities specified in division (C) of section 3317.013 of the Revised Code, and reported under division (B)(7) or (D)(2)(d) of section 3317.03 of the Revised Code.

(4) "Category four special education ADM" means the average daily membership of students receiving special education services for those disabilities specified in division (D) of section 3317.013 of the Revised Code and reported under division (B)(8) or (D)(2)(e) of section 3317.03 of the Revised Code.

(5) "Category five special education ADM" means the average daily membership of students receiving special education services for the disabilities specified in division (E) of section 3317.013 of the Revised Code and reported under division (B)(9) or (D)(2)(f) of section 3317.03 of the Revised Code.

(6) "Category six special education ADM" means the average daily membership of students receiving special education services for the disabilities specified in division (F) of section 3317.013 of the Revised Code and reported under division (B)(10) or (D)(2)(g) of section 3317.03 of the Revised Code.

(7) "Category one vocational education ADM" means the average daily membership of students receiving vocational education services described in division (A) of section 3317.014 of the Revised Code and reported under division (B)(11) or (D)(2)(h) of section 3317.03 of the Revised Code.

(8) "Category two vocational education ADM" means the average daily membership of students receiving vocational education services described in division (B) of section 3317.014 of the Revised Code and reported under division (B)(12) or (D)(2)(i) of section 3317.03 of the Revised Code.

(G) "Preschool child with a disability" means a child with a disability, as defined in section 3323.01 of the Revised Code, who is at least age three but is not of compulsory school age, as defined in section 3321.01 of the Revised Code, and who is not currently enrolled in kindergarten.

(H) "County DD board" means a county board of developmental disabilities.

(I) "Recognized valuation" means the amount calculated for a school district pursuant to section 3317.015 of the Revised Code.

(J)

"Taxes charged and payable" means the taxes charged and payable against real and public utility property after making the reduction required by section 319.301 of the Revised Code, plus the taxes levied against tangible personal property.

(K) "Total taxable value" means the sum of the amounts certified for a city, local, exempted village, or joint vocational school district under divisions (A)(1) and (2) of section 3317.021 of the Revised Code.

(L) "Tax exempt value" of a school district means the amount certified for a school district under division (A)(4) of section 3317.021 of the Revised Code.

(M) "Potential value" of a school district means the recognized valuation of a school district plus the tax exempt value of the district.

(N) "District median income" means the median Ohio adjusted gross income certified for a school district. On or before the first day of July of each year, the tax commissioner shall certify to the department of education and the office of budget and management for each city, exempted village, and local school district the median Ohio adjusted gross income of the residents of the school district determined on the basis of tax returns filed for the second preceding tax year by the residents of the district.

(O) "Statewide median income" means the median district median income of all city, exempted village, and local school districts in the state.

(P) "Income factor" for a city, exempted village, or local school district means the quotient obtained by dividing that district's median income by the statewide median income.

(Q) "Medically fragile child" means a child to whom all of the following apply:

(1) The child requires the services of a doctor of medicine or osteopathic medicine at least once a week due to the instability of the child's medical condition.

(2) The child requires the services of a registered nurse on a daily basis.

(3) The child is at risk of institutionalization in a hospital, skilled nursing facility, or intermediate care facility for the mentally retarded.

(R) A child may be identified as having an "other health impairment-major" if the child's condition meets the definition of "other health impaired" established in rules adopted by the state board of education prior to July 1, 2001, and if either of the following apply:

(1) The child is identified as having a medical condition that is among those listed by the superintendent of public instruction as conditions where a substantial majority of cases fall within the definition of "medically fragile child." The superintendent of public instruction shall issue an initial list no later than September 1, 2001.

(2) The child is determined by the superintendent of public instruction to be a medically fragile child. A school district superintendent may petition the superintendent of public instruction for a determination that a child is a medically fragile child.

(S) A child may be identified as having an "other health impairment-minor" if the child's condition meets the definition of "other health impaired" established in rules adopted by the state board of education prior to July 1, 2001, but the child's condition does not meet either of the conditions specified in division (R)(1) or (2) of this section.

(T) "State education aid" has the same meaning as in section 5751.20 of the Revised Code.

(U) "Property exemption value" means zero in fiscal year 2006, and in fiscal year 2007 and each fiscal year thereafter, the amount certified for a school district under divisions (A)(6) and (7) of section 3317.021 of the Revised Code.

(V) "Internet- or computer-based community school" has the same meaning as in section 3314.02 of the Revised Code.

(W) "State share percentage ," for a city, exempted village, or local school district, for fiscal years 2012 and 2013, means the district's state share percentage as computed for fiscal year 2011 under former section 3306.02 of the Revised Code. "State share percentage," for a joint vocational school district, for fiscal years 2012 and 2013, means the district's state share percentage as computed for fiscal year 2009 under section 3317.16 of the Revised Code as that section existed for that fiscal year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 06-30-2005; 06-30-2006; 2007 HB119 06-30-2007



Section 3317.021 - Vocational school building assistance fund.

(A) On or before the first day of June of each year, the tax commissioner shall certify to the department of education and the office of budget and management the information described in divisions (A)(1) to (7) of this section for each city, exempted village, and local school district, and the information required by divisions (A)(1) and (2) of this section for each joint vocational school district, and it shall be used, along with the information certified under division (B) of this section, in making the computations for the district under this chapter .

(1) The taxable value of real and public utility real property in the school district subject to taxation in the preceding tax year, by class and by county of location.

(2) The taxable value of tangible personal property, including public utility personal property, subject to taxation by the district for the preceding tax year.

(3)

(a) The total property tax rate and total taxes charged and payable for the current expenses for the preceding tax year and the total property tax rate and the total taxes charged and payable to a joint vocational district for the preceding tax year that are limited to or to the extent apportioned to current expenses.

(b) The portion of the amount of taxes charged and payable reported for each city, local, and exempted village school district under division (A)(3)(a) of this section attributable to a joint vocational school district.

(4) The value of all real and public utility real property in the school district exempted from taxation minus both of the following:

(a) The value of real and public utility real property in the district owned by the United States government and used exclusively for a public purpose;

(b) The value of real and public utility real property in the district exempted from taxation under Chapter 725. or 1728. or section 3735.67, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, or 5709.78 of the Revised Code.

(5) The total federal adjusted gross income of the residents of the school district, based on tax returns filed by the residents of the district, for the most recent year for which this information is available.

(6) The sum of the school district compensation value as indicated on the list of exempted property for the preceding tax year under section 5713.08 of the Revised Code as if such property had been assessed for taxation that year and the other compensation value for the school district, minus the amounts described in divisions (A)(6)(c) to (i) of this section. The portion of school district compensation value or other compensation value attributable to an incentive district exemption may be subtracted only once even if that incentive district satisfies more than one of the criteria in divisions (A)(6)(c) to (i) of this section.

(a) "School district compensation value" means the aggregate value of real property in the school district exempted from taxation pursuant to an ordinance or resolution adopted under division (C) of section 5709.40, division (C) of section 5709.73, or division (B) of section 5709.78 of the Revised Code to the extent that the exempted value results in the charging of payments in lieu of taxes required to be paid to the school district under division (D)(1) or (2) of section 5709.40, division (D) of section 5709.73, or division (C) of section 5709.78 of the Revised Code.

(b) "Other compensation value" means the quotient that results from dividing (i) the dollar value of compensation received by the school district during the preceding tax year pursuant to division (B), (C), or (D) of section 5709.82 of the Revised Code and the amounts received pursuant to an agreement as specified in division (D)(2) of section 5709.40, division (D) of section 5709.73, or division (C) of section 5709.78 of the Revised Code to the extent those amounts were not previously reported or included in division (A)(6)(a) of this section, and so that any such amount is reported only once under division (A)(6)(b) of this section, in relation to exemptions from taxation granted pursuant to an ordinance or resolution adopted under division (C) of section 5709.40, division (C) of section 5709.73, or division (B) of section 5709.78 of the Revised Code, by (ii) the real property tax rate in effect for the preceding tax year for nonresidential/agricultural real property after making the reductions required by section 319.301 of the Revised Code.

(c) The portion of school district compensation value or other compensation value that was exempted from taxation pursuant to such an ordinance or resolution for the preceding tax year, if the ordinance or resolution is adopted prior to January 1, 2006, and the legislative authority or board of township trustees or county commissioners, prior to January 1, 2006, executes a contract or agreement with a developer, whether for-profit or not-for-profit, with respect to the development of a project undertaken or to be undertaken and identified in the ordinance or resolution, and upon which parcels such project is being, or will be, undertaken;

(d) The portion of school district compensation value that was exempted from taxation for the preceding tax year and for which payments in lieu of taxes for the preceding tax year were provided to the school district under division (D)(1) of section 5709.40 of the Revised Code.

(e) The portion of school district compensation value that was exempted from taxation for the preceding tax year pursuant to such an ordinance or resolution, if and to the extent that, on or before April 1, 2006, the fiscal officer of the municipal corporation that adopted the ordinance, or of the township or county that adopted the resolution, certifies and provides appropriate supporting documentation to the tax commissioner and the director of development that, based on hold-harmless provisions in any agreement between the school district and the legislative authority of the municipal corporation, board of township trustees, or board of county commissioners that was entered into on or before June 1, 2005, the ability or obligation of the municipal corporation, township, or county to repay bonds, notes, or other financial obligations issued or entered into prior to January 1, 2006, will be impaired, including obligations to or of any other body corporate and politic with whom the legislative authority of the municipal corporation or board of township trustees or county commissioners has entered into an agreement pertaining to the use of service payments derived from the improvements exempted;

(f) The portion of school district compensation value that was exempted from taxation for the preceding tax year pursuant to such an ordinance or resolution, if the ordinance or resolution is adopted prior to January 1, 2006, in a municipal corporation with a population that exceeds one hundred thousand, as shown by the most recent federal decennial census, that includes a major employment center and that is adjacent to historically distressed neighborhoods, if the legislative authority of the municipal corporation that exempted the property prepares an economic analysis that demonstrates that all taxes generated within the incentive district accruing to the state by reason of improvements constructed within the district during its existence exceed the amount the state pays the school district under section 3317.022 of the Revised Code attributable to such property exemption from the school district's recognized valuation. The analysis shall be submitted to and approved by the department of development prior to January 1, 2006, and the department shall not unreasonably withhold approval.

(g) The portion of school district compensation value that was exempted from taxation for the preceding tax year under such an ordinance or resolution, if the ordinance or resolution is adopted prior to January 1, 2006, and if service payments have been pledged to be used for mixed-use riverfront entertainment development in any county with a population that exceeds six hundred thousand, as shown by the most recent federal decennial census;

(h) The portion of school district compensation value that was exempted from taxation for the preceding tax year under such an ordinance or resolution, if, prior to January 1, 2006, the legislative authority of a municipal corporation, board of township trustees, or board of county commissioners has pledged service payments for a designated transportation capacity project approved by the transportation review advisory council under Chapter 5512. of the Revised Code;

(i) The portion of school district compensation value that was exempted from taxation for the preceding tax year under such an ordinance or resolution if the legislative authority of a municipal corporation, board of township trustees, or board of county commissioners have, by January 1, 2006, pledged proceeds for designated transportation improvement projects that involve federal funds for which the proceeds are used to meet a local share match requirement for such funding.

As used in division (A)(6) of this section, "project" has the same meaning as in section 5709.40 of the Revised Code.

(7) The aggregate value of real property in the school district for which an exemption from taxation is granted by an ordinance or resolution adopted on or after January 1, 2006, under Chapter 725. or 1728., sections 3735.65 to 3735.70, or section 5709.62, 5709.63, 5709.632, 5709.84, or 5709.88 of the Revised Code, as indicated on the list of exempted property for the preceding tax year under section 5713.08 of the Revised Code and as if such property had been assessed for taxation that year, minus the product determined by multiplying (a) the aggregate value of the real property in the school district exempted from taxation for the preceding tax year under any of the chapters or sections specified in this division, by (b) a fraction, the numerator of which is the difference between (i) the amount of anticipated revenue such school district would have received for the preceding tax year if the real property exempted from taxation had not been exempted from taxation and (ii) the aggregate amount of payments in lieu of taxes on the exempt real property for the preceding tax year and other compensation received for the preceding tax year by the school district pursuant to any agreements entered into on or after January 1, 2006, under section 5709.82 of the Revised Code between the school district and the legislative authority of a political subdivision that acted under the authority of a chapter or statute specified in this division, that were entered into in relation to such exemption, and the denominator of which is the amount of anticipated revenue such school district would have received in the preceding fiscal year if the real property exempted from taxation had not been exempted.

(B) On or before the first day of May each year, the tax commissioner shall certify to the department of education and the office of budget and management the total taxable real property value of railroads and, separately, the total taxable tangible personal property value of all public utilities for the preceding tax year, by school district and by county of location.

(C) If a public utility has properly and timely filed a petition for reassessment under section 5727.47 of the Revised Code with respect to an assessment issued under section 5727.23 of the Revised Code affecting taxable property apportioned by the tax commissioner to a school district, the taxable value of public utility tangible personal property included in the certification under divisions (A)(2) and (B) of this section for the school district shall include only the amount of taxable value on the basis of which the public utility paid tax for the preceding year as provided in division (B)(1) or (2) of section 5727.47 of the Revised Code.

(D) If on the basis of the information certified under division (A) of this section, the department determines that any district fails in any year to meet the qualification requirement specified in division (A) of section 3317.01 of the Revised Code, the department shall immediately request the tax commissioner to determine the extent to which any school district income tax levied by the district under Chapter 5748. of the Revised Code shall be included in meeting that requirement. Within five days of receiving such a request from the department, the tax commissioner shall make the determination required by this division and report the quotient obtained under division (D)(3) of this section to the department and the office of budget and management. This quotient represents the number of mills that the department shall include in determining whether the district meets the qualification requirement of division (A) of section 3317.01 of the Revised Code.

The tax commissioner shall make the determination required by this division as follows:

(1) Multiply one mill times the total taxable value of the district as determined in divisions (A)(1) and (2) of this section;

(2) Estimate the total amount of tax liability for the current tax year under taxes levied by Chapter 5748. of the Revised Code that are apportioned to current operating expenses of the district, excluding any income tax receipts allocated for the project cost, debt service, or maintenance set-aside associated with a state-assisted classroom facilities project as authorized by section 3318.052 of the Revised Code;

(3) Divide the amount estimated under division (D)(2) of this section by the product obtained under division (D)(1) of this section.

(E)

(1) On or before June 1, 2006, and the first day of April of each year thereafter, the director of development shall report to the department of education, the tax commissioner, and the director of budget and management the total amounts of payments received by each city, local, exempted village, or joint vocational school district for the preceding tax year pursuant to division (D) of section 5709.40, division (D) of section 5709.73, division (C) of section 5709.78, or division (B)(1), (B)(2), (C), or (D) of section 5709.82 of the Revised Code in relation to exemptions from taxation granted pursuant to an ordinance adopted by the legislative authority of a municipal corporation under division (C) of section 5709.40 of the Revised Code, or a resolution adopted by a board of township trustees or board of county commissioners under division (C) of section 5709.73 or division (B) of section 5709.78 of the Revised Code, respectively. On or before April 1, 2006, and the first day of March of each year thereafter, the treasurer of each city, local, exempted village, or joint vocational school district that has entered into such an agreement shall report to the director of development the total amounts of such payments the district received for the preceding tax year as provided in this section. The state board of education, in accordance with sections 3319.31 and 3319.311 of the Revised Code, may suspend or revoke the license of a treasurer found to have willfully reported erroneous, inaccurate, or incomplete data under this division.

(2) On or before April 1, 2007, and the first day of April of each year thereafter, the director of development shall report to the department of education, the tax commissioner, and the director of budget and management the total amounts of payments received by each city, local, exempted village, or joint vocational school district for the preceding tax year pursuant to divisions (B), (C), and (D) of section 5709.82 of the Revised Code in relation to exemptions from taxation granted pursuant to ordinances or resolutions adopted on or after January 1, 2006, under Chapter 725. or 1728., sections 3735.65 to 3735.70, or section 5709.62, 5709.63, 5709.632, 5709.84, or 5709.88 of the Revised Code. On or before March 1, 2007, and the first day of March of each year thereafter, the treasurer of each city, local, exempted village, or joint vocational school district that has entered into such an agreement shall report to the director of development the total amounts of such payments the district received for the preceding tax year as provided by this section. The state board of education, in accordance with sections 3319.31 and 3319.311 of the Revised Code, may suspend or revoke the license of a treasurer found to have willfully reported erroneous, inaccurate, or incomplete data under this division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2001; 06-30-2005; 03-30-2006; 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.20.



Section 3317.022 - Formulas for computing and distributing state funds to school districts.

(A)

(1) The department of education shall compute and distribute state base cost funding to each eligible school district for the fiscal year, using the information obtained under section 3317.021 of the Revised Code in the calendar year in which the fiscal year begins, according to the following formula:

{[the formula amount X (formula ADM preschool scholarship ADM)] the sum of the base funding supplements prescribed in divisions (C)(1) to (4) of section 3317.012 of the Revised Code} - [.023 x (the sum of recognized valuation and property exemption value)] the amounts calculated for the district under sections 3317.029 and 3317.0217 of the Revised Code

If the difference obtained is a negative number, the district's computation shall be zero.

(2)

(a) For each school district for which the tax exempt value of the district equals or exceeds twenty-five per cent of the potential value of the district, the department of education shall calculate the difference between the district's tax exempt value and twenty-five per cent of the district's potential value.

(b) For each school district to which division (A)(2)(a) of this section applies, the department shall adjust the recognized valuation used in the calculation under division (A)(1) of this section by subtracting from it the amount calculated under division (A)(2)(a) of this section.

(B) As used in this section:

(1) The "total special education weight" for a district means the sum of the following amounts:

(a) The district's category one special education ADM multiplied by the multiple specified in division (A) of section 3317.013 of the Revised Code;

(b) The district's category two special education ADM multiplied by the multiple specified in division (B) of section 3317.013 of the Revised Code;

(c) The district's category three special education ADM multiplied by the multiple specified in division (C) of section 3317.013 of the Revised Code;

(d) The district's category four special education ADM multiplied by the multiple specified in division (D) of section 3317.013 of the Revised Code;

(e) The district's category five special education ADM multiplied by the multiple specified in division (E) of section 3317.013 of the Revised Code;

(f) The district's category six special education ADM multiplied by the multiple specified in division (F) of section 3317.013 of the Revised Code.

(2) "Related services" includes:

(a) Child study, special education supervisors and coordinators, speech and hearing services, adaptive physical development services, occupational or physical therapy, teacher assistants for children with disabilities whose disabilities are described in division (B) of section 3317.013 or division (F)(3) of section 3317.02 of the Revised Code, behavioral intervention, interpreter services, work study, nursing services, and specialized integrative services as those terms are defined by the department;

(b) Speech and language services provided to any student with a disability, including any student whose primary or only disability is a speech and language disability;

(c) Any related service not specifically covered by other state funds but specified in federal law, including but not limited to, audiology and school psychological services;

(d) Any service included in units funded under former division (O)(1) of section 3317.024 of the Revised Code;

(e) Any other related service needed by children with disabilities in accordance with their individualized education programs.

(3) The "total vocational education weight" for a district means the sum of the following amounts:

(a) The district's category one vocational education ADM multiplied by the multiple specified in division (A) of section 3317.014 of the Revised Code;

(b) The district's category two vocational education ADM multiplied by the multiple specified in division (B) of section 3317.014 of the Revised Code.

(4) "Preschool scholarship ADM" means the number of preschool children with disabilities reported under division (B)(3)(h) of section 3317.03 of the Revised Code.

(C)

(1) The department shall compute and distribute state special education and related services additional weighted costs funds to each school district in accordance with the following formula:

The district's state share percentage X the formula amount for the year for which the aid is calculated X the district's total special education weight

(2) The attributed local share of special education and related services additional weighted costs equals:

(1 - the district's state share percentage) X the district's total special education weight X the formula amount

(3)

(a) The department shall compute and pay in accordance with this division additional state aid to school districts for students in categories two through six special education ADM. If a district's costs for the fiscal year for a student in its categories two through six special education ADM exceed the threshold catastrophic cost for serving the student, the district may submit to the superintendent of public instruction documentation, as prescribed by the superintendent, of all its costs for that student. Upon submission of documentation for a student of the type and in the manner prescribed, the department shall pay to the district an amount equal to the sum of the following:

(i) One-half of the district's costs for the student in excess of the threshold catastrophic cost;

(ii) The product of one-half of the district's costs for the student in excess of the threshold catastrophic cost multiplied by the district's state share percentage.

(b) For purposes of division (C)(3)(a) of this section, the threshold catastrophic cost for serving a student equals:

(i) For a student in the school district's category two, three, four, or five special education ADM, twenty-seven thousand three hundred seventy-five dollars;

(ii) For a student in the district's category six special education ADM, thirty-two thousand eight hundred fifty dollars.

(c) The district shall only report under division (C)(3)(a) of this section, and the department shall only pay for, the costs of educational expenses and the related services provided to the student in accordance with the student's individualized education program. Any legal fees, court costs, or other costs associated with any cause of action relating to the student may not be included in the amount.

(4)

(a) As used in this division, the "personnel allowance" means thirty thousand dollars in fiscal years 2008 and 2009.

(b) For the provision of speech language pathology services to students, including students who do not have individualized education programs prepared for them under Chapter 3323. of the Revised Code, and for no other purpose, the department of education shall pay each school district an amount calculated under the following formula:

(formula ADM divided by 2000) X the personnel allowance X the state share percentage

(5) In any fiscal year, a school district shall spend for purposes that the department designates as approved for special education and related services expenses at least the amount calculated as follows:

(formula amount X the sum of categories one through six special education ADM) (total special education weight X formula amount)

The purposes approved by the department for special education expenses shall include, but shall not be limited to, identification of children with disabilities, compliance with state rules governing the education of children with disabilities and prescribing the continuum of program options for children with disabilities, provision of speech language pathology services, and the portion of the school district's overall administrative and overhead costs that are attributable to the district's special education student population.

The scholarships deducted from the school district's account under section 3310.41 of the Revised Code shall be considered to be an approved special education and related services expense for the purpose of the school district's compliance with division (C)(5) of this section.

The department shall require school districts to report data annually to allow for monitoring compliance with division (C)(5) of this section. The department shall annually report to the governor and the general assembly the amount of money spent by each school district for special education and related services.

(6) In any fiscal year, a school district shall spend for the provision of speech language pathology services not less than the sum of the amount calculated under division (C)(1) of this section for the students in the district's category one special education ADM and the amount calculated under division (C)(4) of this section.

(D)

(1)

The department shall compute and distribute state vocational education additional weighted costs funds to each school district in accordance with the following formula:

state share percentage X the formula amount X total vocational education weight

In any fiscal year, a school district receiving funds under division (D)(1) of this section shall spend those funds only for the purposes that the department designates as approved for vocational education expenses. Vocational educational expenses approved by the department shall include only expenses connected to the delivery of career-technical programming to career-technical students. The department shall require the school district to report data annually so that the department may monitor the district's compliance with the requirements regarding the manner in which funding received under division (D)(1) of this section may be spent.

(2) The department shall compute for each school district state funds for vocational education associated services in accordance with the following formula:

state share percentage X .05 X the formula amount X the sum of categories one and two vocational education ADM

In any fiscal year, a school district receiving funds under division (D)(2) of this section, or through a transfer of funds pursuant to division (I) of section 3317.023 of the Revised Code, shall spend those funds only for the purposes that the department designates as approved for vocational education associated services expenses, which may include such purposes as apprenticeship coordinators, coordinators for other vocational education services, vocational evaluation, and other purposes designated by the department. The department may deny payment under division (D)(2) of this section to any district that the department determines is not operating those services or is using funds paid under division (D)(2) of this section, or through a transfer of funds pursuant to division (I) of section 3317.023 of the Revised Code, for other purposes.

(E) The actual local share in any fiscal year for the combination of special education and related services additional weighted costs funding calculated under division (C)(1) of this section, transportation base payment calculated under divisions division (E) of section 3317.0212 of the Revised Code, and vocational education and associated services additional weighted costs funding calculated under divisions (D)(1) and (2) of this section shall not exceed for any school district the product of three and three-tenths mills times the district's recognized valuation. The department annually shall pay each school district as an excess cost supplement any amount by which the sum of the district's attributed local shares for that funding exceeds that product. For purposes of calculating the excess cost supplement:

(1) The attributed local share for special education and related services additional weighted costs funding is the amount specified in division (C)(2) of this section.

(2) The attributed local share of the district's transportation base payment equals the difference of the total amount calculated for the district under division (E) of section 3317.0212 of the Revised Code minus the actual amount paid to the district after applying the percentage specified in division (E)(3) of that section.

(3) The attributed local share of vocational education and associated services additional weighted costs funding is the amount determined as follows:

(1 - state share percentage) X [(total vocational education weight X the formula amount) the payment under division (D)(2) of this section]

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 06-30-2005; 06-30-2006; 2006 HB699 03-29-2007; 2007 HB119 06-30-2007



Section 3317.023 - Adjustments to amount paid to district.

(A) The amounts required to be paid to a district under this chapter shall be adjusted by the amount of the computations made under divisions (B) to (K) of this section.

As used in this section:

(1)

"VEPD" means a school district or group of school districts designated by the department of education as being responsible for the planning for and provision of vocational education services to students within the district or group.

(2) "Lead district" means a school district, including a joint vocational school district, designated by the department as a VEPD, or designated to provide primary vocational education leadership within a VEPD composed of a group of districts.

(B)

If a local school district, or a city or exempted village school district to which a governing board of an educational service center provides services pursuant to section 3313.843 of the Revised Code, deduct the amount of the payment required for the reimbursement of the governing board under section 3317.11 of the Revised Code.

(C)

(1) If the district is required to pay to or entitled to receive tuition from another school district under division (C)(2) or (3) of section 3313.64 or section 3313.65 of the Revised Code, or if the superintendent of public instruction is required to determine the correct amount of tuition and make a deduction or credit under section 3317.08 of the Revised Code, deduct and credit such amounts as provided in division (J) of section 3313.64 or section 3317.08 of the Revised Code.

(2) For each child for whom the district is responsible for tuition or payment under division (A)(1) of section 3317.082 or section 3323.091 of the Revised Code, deduct the amount of tuition or payment for which the district is responsible.

(D) If the district has been certified by the superintendent of public instruction under section 3313.90 of the Revised Code as not in compliance with the requirements of that section, deduct an amount equal to ten per cent of the amount computed for the district under this chapter.

(E) If the district has received a loan from a commercial lending institution for which payments are made by the superintendent of public instruction pursuant to division (E)(3) of section 3313.483 of the Revised Code, deduct an amount equal to such payments.

(F)

(1) If the district is a party to an agreement entered into under division (D), (E), or (F) of section 3311.06 or division (B) of section 3311.24 of the Revised Code and is obligated to make payments to another district under such an agreement, deduct an amount equal to such payments if the district school board notifies the department in writing that it wishes to have such payments deducted.

(2) If the district is entitled to receive payments from another district that has notified the department to deduct such payments under division (F)(1) of this section, add the amount of such payments.

(G) If the district is required to pay an amount of funds to a cooperative education district pursuant to a provision described by division (B)(4) of section 3311.52 or division (B)(8) of section 3311.521 of the Revised Code, deduct such amounts as provided under that provision and credit those amounts to the cooperative education district for payment to the district under division (B)(1) of section 3317.19 of the Revised Code.

(H)

(1) If a district is educating a student entitled to attend school in another district pursuant to a shared education contract, compact, or cooperative education agreement other than an agreement entered into pursuant to section 3313.842 of the Revised Code, credit to that educating district on an FTE basis both of the following:

(a) An amount equal to the formula amount.

(b) An amount equal to $5,732 times the state share percentage times any multiple applicable to the student for fiscal year 2009 pursuant to section 3317.013 or 3317.014 of the Revised Code, as those sections existed for that fiscal year.

(2) Deduct any amount credited pursuant to division (H)(1) of this section from amounts paid to the school district in which the student is entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code.

(3) If the district is required by a shared education contract, compact, or cooperative education agreement to make payments to an educational service center, deduct the amounts from payments to the district and add them to the amounts paid to the service center pursuant to section 3317.11 of the Revised Code.

(I)

(1) If a district, including a joint vocational school district, is a lead district of a VEPD, credit to that district the following amounts calculated for all the school districts within that VEPD :

(a) In any fiscal year except fiscal year 2012 or 2013, the amount computed under division (D)(2) of section 3317.022 of the Revised Code ;

(b) In fiscal years 2012 and 2013, an amount equal to the following:

state share percentage X .05 X $5,732 X the sum of categories one and two vocational education ADM

(2) Deduct from each appropriate district that is not a lead district, the amount attributable to that district that is credited to a lead district under division (I)(1) of this section.

(J) If the department pays a joint vocational school district under division (G)(4) of section 3317.16 of the Revised Code for excess costs of providing special education and related services to a student with a disability, as calculated under division (G)(2) of that section, the department shall deduct the amount of that payment from the city, local, or exempted village school district that is responsible as specified in that section for the excess costs.

(K)

(1) If the district reports an amount of excess cost for special education services for a child under division (C) of section 3323.14 of the Revised Code, the department shall pay that amount to the district.

(2) If the district reports an amount of excess cost for special education services for a child under division (C) of section 3323.14 of the Revised Code, the department shall deduct that amount from the district of residence of that child.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 08-15-2003; 06-30-2005; 2007 HB119 06-30-2007; 2008 HB562 06-24-2008



Section 3317.024 - Appropriating moneys for education programs.

The following shall be distributed monthly, quarterly, or annually as may be determined by the state board of education:

(A) An amount for each island school district and each joint state school district for the operation of each high school and each elementary school maintained within such district and for capital improvements for such schools. Such amounts shall be determined on the basis of standards adopted by the state board of education. However, for fiscal years 2012 and 2013, an island district shall receive the lesser of its actual cost of operation, as certified to the department of education, or ninety-three per cent of the amount the district received in state operating funding for fiscal year 2011. If an island district received no funding for fiscal year 2011, it shall receive no funding for either of fiscal year 2012 or 2013.

(B)

An amount for each school district required to pay tuition for a child in an institution maintained by the department of youth services pursuant to section 3317.082 of the Revised Code, provided the child was not included in the calculation of the district's average daily membership for the preceding school year.

(C) An amount for the approved cost of transporting eligible pupils with disabilities attending a special education program approved by the department of education whom it is impossible or impractical to transport by regular school bus in the course of regular route transportation provided by the school district or educational service center. No district or service center is eligible to receive a payment under this division for the cost of transporting any pupil whom it transports by regular school bus and who is included in the district's transportation ADM. The state board of education shall establish standards and guidelines for use by the department of education in determining the approved cost of such transportation for each district or service center.

(D) An amount to each school district, including each cooperative education school district, pursuant to section 3313.81 of the Revised Code to assist in providing free lunches to needy children . The amounts shall be determined on the basis of rules adopted by the state board of education.

(E) An amount to each school district, for each pupil attending a chartered nonpublic elementary or high school within the district. The amount shall equal the amount appropriated for the implementation of section 3317.06 of the Revised Code divided by the average daily membership in grades kindergarten through twelve in nonpublic elementary and high schools within the state as determined during the first full week in October of each school year.

(F) An amount for each county DD board, distributed on the basis of standards adopted by the state board of education, for the approved cost of transportation required for children attending special education programs operated by the county DD board under section 3323.09 of the Revised Code;

(G) An amount to each institution defined under section 3317.082 of the Revised Code providing elementary or secondary education to children other than children receiving special education under section 3323.091 of the Revised Code. This amount for any institution in any fiscal year shall equal the total of all tuition amounts required to be paid to the institution under division (A)(1) of section 3317.082 of the Revised Code.

The state board of education or any other board of education or governing board may provide for any resident of a district or educational service center territory any educational service for which funds are made available to the board by the United States under the authority of public law, whether such funds come directly or indirectly from the United States or any agency or department thereof or through the state or any agency, department, or political subdivision thereof.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 06-30-2005; 06-30-2006; 2007 HB119 06-30-2007; 2008 HB7 04-07-2009



Section 3317.025 - Recomputation excluding certain property where value is disputed.

On or before the first day of June of each year, the tax commissioner shall certify the following information to the department of education and the office of budget and management, for each school district in which the value of the property described under division (A) of this section exceeds one per cent of the taxable value of all real and tangible personal property in the district or in which is located tangible personal property designed for use or used in strip mining operations, whose taxable value exceeds five million dollars, and the taxes upon which the district is precluded from collecting by virtue of legal proceedings to determine the value of such property:

(A) The total taxable value of all property in the district owned by a public utility or railroad that has filed a petition for reorganization under the "Bankruptcy Act," 47 Stat. 1474 (1898), 11 U.S.C. 205, as amended, and all tangible personal property in the district designed for use or used in strip mining operations whose taxable value exceeds five million dollars upon which have not been paid in full on or before the first day of April of that calendar year all real and tangible personal property taxes levied for the preceding calendar year and which the district was precluded from collecting by virtue of proceedings under section 205 of said act or by virtue of legal proceedings to determine the tax liability of such strip mining equipment;

(B) The percentage of the total operating taxes charged and payable for school district purposes levied against such valuation for the preceding calendar year that have not been paid by such date;

(C) The product obtained by multiplying the value certified under division (A) of this section by the percentage certified under division (B) of this section. If the value certified under division (A) of this section includes taxable property owned by a public utility or railroad that has filed a petition for reorganization under the bankruptcy act, the amount used in making the calculation under this division shall be reduced by one per cent of the total value of all real and tangible personal property in the district or the value of the utility's or railroad's property, whichever is less.

Upon receipt of the certification, the department shall recompute the payments required under this chapter in the manner the payments would have been computed if:

(1) The amount certified under division (C) of this section was not subject to taxation by the district and was not included in the certification made under division (A)(1), (A)(2), or (D) of section 3317.021 of the Revised Code.

(2) The amount of taxes charged and payable and unpaid and used to make the computation under division (B) of this section had not been levied and had not been used in the computation required by division (B) of section 3317.021 of the Revised Code. The department shall pay the district that amount in the ensuing fiscal year in lieu of the amounts computed under this chapter.

If a school district received a grant from the catastrophic expenditures account pursuant to division (C) of section 3316.20 of the Revised Code on the basis of the same circumstances for which a recomputation is made under this section, the amount of the recomputation shall be reduced and transferred in accordance with division (C) of section 3316.20 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-03-2002; 2007 HB119 06-30-2007



Section 3317.026 - Adjusting for reductions in taxable value resulting in refunds.

(A) As used in this section, "refunded taxes" means taxes charged and payable from real and tangible personal property, including public utility property, that have been found to have been overpaid as the result of reductions in the taxable value of such property and that have been refunded, including any interest or penalty refunded with those taxes. If taxes are refunded over a period of time pursuant to division (B)(2), (3), or (4) of section 319.36 or division (C) of section 5727.471 of the Revised Code, the total amount of taxes required to be refunded, excluding any interest accruing after the day the undertaking is entered into, shall be considered to have been refunded on the day the first portion of the overpayment is paid or credited.

(B) Not later than the last day of February each year, each county auditor shall certify to the tax commissioner, for each school district in the county, the amount of refunded taxes refunded in the preceding calendar year and the reductions in taxable value that resulted in those refunds, except for reductions in taxable value that previously have been reported to the tax commissioner on an abstract. If the tax commissioner determines that the amount of refunded taxes certified for a school district exceeds three per cent of the total taxes charged and payable for current expenses of the school district for the calendar year in which those taxes were refunded, the tax commissioner shall certify the reductions in taxable value that resulted in those refunds on or before the first day of June to the department of education and the office of budget and management. Upon receiving the certification by the tax commissioner, the department of education shall reduce the total taxable value of the school district, as defined in section 3317.02 of the Revised Code, by the total amount of the reductions in taxable value that resulted in those refunds for the purpose of computing the state education aid for the school district for the current fiscal year. The increase in the amount of such aid resulting from the adjustment required by this section shall be paid to the school district. The payment date shall be determined by the director of budget and management. The director shall select a payment date that is not earlier than the first day of June of the current fiscal year and not later than the thirty-first day of July of the following fiscal year. The department of education shall not pay the district under this section prior to approval by the director of budget and management to make that payment. If an adjustment is made under this division in the amount of state aid paid to a school district, the tax value reductions from which that adjustment results shall not be used in recomputing aid to a school district under section 3317.027 of the Revised Code.

(C) If a school district received a grant from the catastrophic expenditures account pursuant to division (C) of section 3316.20 of the Revised Code on the basis of the same circumstances for which an adjustment is made under this section, the amount of the adjustment shall be reduced and transferred in accordance with division (C) of section 3316.20 of the Revised Code.

(D) Not later than the first day of June each year, the tax commissioner shall certify to the department of education and the office of budget and management for each school district the total of the increases in taxable value above the amount of taxable value on which tax was paid, as provided in division (B)(1) or (2) of section 5727.47 of the Revised Code, as determined by the commissioner, and for which a notification was sent pursuant to section 5727.471 of the Revised Code, in the preceding calendar year. Upon receiving the certification, the department shall increase the total taxable value, as defined in section 3317.02 of the Revised Code, of the school district by the total amount of the increase in taxable value certified by the commissioner for the school district for the purpose of computing the school district's state education aid for the following fiscal year.

Effective Date: 09-06-2002; 06-30-2005; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.20.



Section 3317.027 - Recomputing where district's taxable value is reduced.

On or before the fifteenth day of May of each year, the tax commissioner shall certify to the department of education and the office of budget and management:

(A) The amount by which applications filed under section 5713.38 of the Revised Code or complaints filed under section 5715.19 of the Revised Code resulted in a reduction in the second preceding year's taxable value in each school district in which such a reduction occurred, and the amount by which such reduction reduced the district's taxes charged and payable for such year; and

(B) The taxes charged and payable for the second preceding tax year that were remitted under section 5713.081 of the Revised Code and the taxable value against which such taxes were imposed. Upon receipt of such certifications, the department shall recompute the district's state education aid and determine the amount that the state education aid would have been had the taxable value not been used in the computation made under division (A)(1) of section 3317.021 of the Revised Code and had the taxes charged and payable not been included in the certification made under division (A)(3) of such section. The department shall calculate the amount that the remainder of the fiscal year's payments should have been for the fiscal year including the amount of the state education aid as recomputed. The increase or decrease in the amount of aid resulting from the adjustment required under this section shall be paid to the school district. The payment date shall be determined by the director of budget and management. The director shall select a payment date that is not earlier than the first day of June of the current fiscal year and not later than the thirty-first day of July of the following fiscal year. The department of education shall not pay the district under this section prior to approval by the director of budget and management to make that payment. If a school district received a grant from the catastrophic expenditures account pursuant to division (C) of section 3316.20 of the Revised Code on the basis of the same circumstances for which a recomputation is made under this section, the amount of the recomputation shall be reduced and transferred in accordance with division (C) of section 3316.20 of the Revised Code.

Effective Date: 06-03-2002; 06-30-2005; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.20.



Section 3317.028 - Recomputing where change in taxable value.

(A) On or before the fifteenth day of May in each calendar year prior to calendar year 2007, the tax commissioner shall determine for each school district whether the taxable value of all tangible personal property, including utility tangible personal property, subject to taxation by the district in the preceding tax year was less or greater than the taxable value of such property during the second preceding tax year. If any such decrease exceeds five per cent of the district's tangible personal property taxable value included in the total taxable value used in computing the district's state education aid for the fiscal year that ends in the current calendar year, or if any such increase exceeds five per cent of the district's total taxable value used in computing the district's state education aid for the fiscal year that ends in the current calendar year, the tax commissioner shall certify both of the following to the department of education and the office of budget and management:

(1) The taxable value of the tangible personal property increase or decrease, including utility tangible personal property increase or decrease, which shall be considered a change in valuation;

(2) The decrease or increase in taxes charged and payable on such change in taxable value calculated in the same manner as in division (A)(3) of section 3317.021 of the Revised Code.

(B) On or before May 15, 2007, and the fifteenth day of May in each calendar year thereafter, the tax commissioner shall determine for each school district whether the taxable value of all utility tangible personal property subject to taxation by the district in the preceding tax year was less or greater than the taxable value of such property during the second preceding tax year. If any decrease exceeds five per cent of the district's tangible personal property taxable value included in the total taxable value used in the district's state aid computation for the fiscal year that ends in the current calendar year, or if any increase exceeds five per cent of the district's total taxable value used in the district's state education aid computation for the fiscal year that ends in the current calendar year, the tax commissioner shall certify both of the following to the department of education and the office of budget and management:

(1) The taxable value of the utility tangible personal property increase or decrease, which shall be considered a change in valuation;

(2) The decrease or increase in taxes charged and payable on such change in taxable value calculated in the same manner as in division (A)(3) of section 3317.021 of the Revised Code.

(C) Upon receipt of a certification specified in this section, the department of education shall reduce or increase by the respective amounts certified and the taxable value and the taxes charged and payable that were used in computing the district's state education aid for the fiscal year that ends in the current calendar year and shall recompute the state education aid for such fiscal year. The department shall pay to or deduct from the district an amount equal to one-half of the difference between the district's state education aid prior to the recomputation under this section and the district's recomputed state education aid. The payment date shall be determined by the director of budget and management. The director shall select a payment date that is not earlier than the first day of June of the current fiscal year and not later than the thirty-first day of July of the following fiscal year. The department of education shall not pay the district under this section prior to approval by the director of budget and management to make that payment.

(D) If a school district received a grant from the catastrophic expenditures account pursuant to division (C) of section 3316.20 of the Revised Code on the basis of the same circumstances for which a recomputation is made under this section, the amount of the recomputation shall be reduced and transferred in accordance with division (C) of section 3316.20 of the Revised Code.

Effective Date: 06-03-2002; 06-30-2005; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.20.



Section 3317.029 - Supplemental payments for safety and security and for remediation or similar programs.

(A) As used in this section:

(1) "Poverty percentage" means the quotient obtained by dividing the average number of children ages five to seventeen residing in the school district and living in a family receiving assistance under the Ohio works first program or an antecedent program known as TANF or ADC for the preceding five years, as certified or adjusted under section 3317.10 of the Revised Code, by the district's three-year average formula ADM.

(2) "Statewide poverty percentage" means the average of the total number of children ages five to seventeen years residing in the state and receiving assistance under the Ohio works first program or an antecedent program known as TANF or ADC for the preceding five years, divided by the sum of the three-year average formula ADMs for all school districts in the state.

(3) "Poverty index" means the quotient obtained by dividing the school district's poverty percentage by the statewide poverty percentage.

(4) "Poverty student count" means the average number of children ages five to seventeen residing in the school district and living in a family receiving assistance under the Ohio works first program or an antecedent program known as TANF or ADC for the preceding five years, as certified under section 3317.10 of the Revised Code.

(5) "Kindergarten ADM" means the number of students reported under section 3317.03 of the Revised Code as enrolled in kindergarten, excluding any kindergarten students reported under division (B)(3)(e), (f), or (g) of section 3317.03 of the Revised Code.

(6) "Kindergarten through third grade ADM" means the amount calculated as follows:

(a) Multiply the kindergarten ADM by the sum of one plus the all-day kindergarten percentage;

(b) Add the number of students in grades one through three;

(c) Subtract from the sum calculated under division (A)(6)(b) of this section the number of special education students in grades kindergarten through three.

"Kindergarten through third grade ADM" shall not include any students reported under division (B)(3)(e), (f), or (g) of section 3317.03 of the Revised Code.

(7) "All-day kindergarten" means a kindergarten class that is in session five days per week for not less than the same number of clock hours each day as for pupils in grades one through six.

(8) "All-day kindergarten percentage" means the percentage of a district's actual total number of students enrolled in kindergarten who are enrolled in all-day kindergarten.

(9) "All-day kindergarten ADM" means the number of students reported under section 3317.03 of the Revised Code as enrolled in all-day kindergarten, excluding any kindergarten students reported under division (B)(3)(e), (f), or (g) of that section.

(10) "Academic distress percentage" means the quotient of the number of district-operated buildings in the school district designated under section 3302.03 of the Revised Code as in a state of academic watch or academic emergency, divided by the total number of buildings in the district that were open for instruction during the same school year to which the ratings apply.

(11) "Statewide academic distress percentage" means the quotient of the statewide number of school district buildings and community schools designated under section 3302.03 of the Revised Code as in a state of academic watch or academic emergency, divided by the statewide total number of school district buildings and community schools that were open for instruction during the same school year to which the ratings apply.

(12) "Academic distress index" means the quotient of the school district's academic distress percentage, divided by the statewide academic distress percentage.

(13) "Buildings with the highest concentration of need" means the school buildings in a district that meet either of the following criteria:

(a) Are in school improvement status pursuant to the "No Child Left Behind Act of 2001," as defined in section 3302.01 of the Revised Code;

(b) Have percentages of students receiving assistance under Ohio works first at least as high as the district-wide percentage of students receiving such assistance. However, the district shall give priority to any of those buildings that have been declared to be in a state of academic watch or academic emergency under section 3302.03 of the Revised Code. If, in any fiscal year, the information provided by the department of job and family services under section 3317.10 of the Revised Code is insufficient to determine the Ohio works first percentage in each building, "buildings with the highest concentration of need" has the meaning given in rules that the department of education shall adopt. The rules shall base the definition of "buildings with the highest concentration of need" on family income of students in a manner that, to the extent possible with available data, approximates the intent to designate buildings where the Ohio works first percentage equals or exceeds the district-wide Ohio works first percentage.

(B) The department of education shall compute for each school district for poverty-based assistance the sum of the computations made under divisions (C) to (I) and (K) of this section and shall pay that sum to the district in accordance with division (A) of section 3317.022 of the Revised Code.

(C) A payment for academic intervention programs, if the district's poverty index is greater than or equal to 0.25, calculated as follows:

(1) If the district's poverty index is greater than or equal to 0.25, calculate the district's level one amount for large-group academic intervention for all students as follows:

(a) If the district's poverty index is greater than or equal to 0.25 but less than 0.75 : large-group intervention units X hourly rate X level one hours X [(poverty index - 0.25 )/0.5] Where:

(i) "Large-group intervention units" equals the district's formula ADM divided by 20;

(ii) "Hourly rate" equals $21.01 in fiscal year 2008 and $21.64 in fiscal year 2009;

(iii) "Level one hours" equals 25 hours.

(b) If the district's poverty index is greater than or equal to 0.75 : large-group intervention units X hourly rate X level one hours Where "large-group intervention units," "hourly rate," and "level one hours" have the same meanings as in division (C)(1)(a) of this section.

(2) If the district's poverty index is greater than or equal to 0.75, calculate the district's level two amount for medium-group academic intervention for all students as follows:

(a) If the district's poverty index is greater than or equal to 0.75 but less than 1.50 : medium-group intervention units X hourly rate X {level one hours [25 hours X ((poverty index - 0.75 )/0.75)]} Where:

(i) "Medium group intervention units" equals the district's formula ADM divided by 15;

(ii) "Hourly rate" and "level one hours" have the same meanings as in division (C)(1)(a) of this section.

(b) If the district's poverty index is greater than or equal to 1.50 : medium-group intervention units X hourly rate X level two hours Where:

(i) "Medium group intervention units" has the same meaning as in division (C)(2)(a)(i) of this section;

(ii) "Hourly rate" has the same meaning as in division (C)(1)(a) of this section;

(iii) "Level two hours" equals 50 hours.

(3) If the district's poverty index is greater than or equal to 1.50, calculate the district's level three amount for small-group academic intervention for impoverished students as follows:

(a) If the district's poverty index is greater than or equal to 1.50 but less than 2.50 : small group intervention units X hourly rate X

{level one hours [level three hours X

(poverty index - 1.50 )]} Where:

(i) "Small group intervention units" equals the quotient of (the district's poverty student count times 3) divided by 10;

(ii) "Hourly rate" and "level one hours" have the same meanings as in division (C)(1)(a) of this section;

(iii) "Level three hours" equals 135 hours.

(b) If the district's poverty index is greater than or equal to 2.50 : small group intervention units X hourly rate X level three hours Where:

(i) "Small group intervention units" has the same meaning as in division (C)(3)(a)(i) of this section;

(ii) "Hourly rate" has the same meaning as in division (C)(1)(a) of this section;

(iii) "Level three hours" equals 160 hours. Any district that receives funds under division (C)(2) or (3) of this section annually shall submit to the department of education by a date established by the department a plan describing how the district will deploy those funds. The deployment measures described in that plan shall comply with any applicable spending requirements prescribed in division (J)(6) of this section or with any order issued by the superintendent of public instruction under section 3317.017 of the Revised Code.

(D) A payment for all-day kindergarten if the poverty index of the school district is greater than or equal to 1.0 or if the district's three-year average formula ADM exceeded seventeen thousand five hundred. In addition, the department shall make a payment under this division to any school district that, in a prior fiscal year, qualified for this payment and provided all-day kindergarten, regardless of changes to the district's poverty index. The department shall calculate the payment under this division by multiplying the all-day kindergarten ADM by the formula amount.

(E) A payment for increased classroom learning opportunities based on calculating the number of new teachers necessary to achieve a lower student-teacher ratio, as follows:

(1) Determine or calculate a formula number of teachers per one thousand students based on the poverty index of the school district as follows:

(a) If the poverty index of the school district is less than 1.0, the formula number of teachers is 50.0, which is the number of teachers per one thousand students at a student-teacher ratio of twenty to one;

(b) If the poverty index of the school district is greater than or equal to 1.0, but less than 1.5, the formula number of teachers is calculated as follows:

50.0 {[(poverty index - 1.0 )/0.5] X 16.667 } Where 50.0 is the number of teachers per one thousand students at a student-teacher ratio of twenty to one; 0.5 is the interval from a poverty index of 1.0 to a poverty index of 1.5 ; and 16.667 is the difference in the number of teachers per one thousand students at a student-teacher ratio of fifteen to one and the number of teachers per one thousand students at a student-teacher ratio of twenty to one.

(c) If the poverty index of the school district is greater than or equal to 1.5, the formula number of teachers is 66.667, which is the number of teachers per one thousand students at a student-teacher ratio of fifteen to one.

(2) Multiply the formula number of teachers determined or calculated in division (E)(1) of this section by the kindergarten through third grade ADM for the district and divide that product by one thousand;

(3) Calculate the number of new teachers as follows:

(a) Multiply the kindergarten through third grade ADM by 50.0, which is the number of teachers per one thousand students at a student-teacher ratio of twenty to one, and divide that product by one thousand;

(b) Subtract the quotient obtained in division (E)(3)(a) of this section from the product in division (E)(2) of this section.

(4) Multiply the greater of the difference obtained under division (E)(3) of this section or zero by the statewide average teachers compensation. For this purpose, the "statewide average teacher compensation" is $56,754 in fiscal year 2008 and $58,621 in fiscal year 2009, which includes an amount for the value of fringe benefits.

(F) A payment for services to limited English proficient students, if the district's poverty index is greater than or equal to 1.0 and the proportion of its students who are limited English proficient, as reported in 2003 on its school district report issued under section 3302.03 of the Revised Code for the 2002-2003 school year, is greater than or equal to 2.0 %, calculated as follows:

(1) If the district's poverty index is greater than or equal to 1.0, but less than 1.75, determine the amount per limited English proficient student as follows:

{0.125 [0.125 X ((poverty index - 1.0 )/0.75)]} X formula amount

(2) If the district's poverty index is greater than or equal to 1.75, the amount per limited English proficient student equals:

0.25 X formula amount

(3) Multiply the per student amount determined for the district under division (F)(1) or (2) of this section by the number of the district's limited English proficient students, times a phase-in percentage of 0.70 in fiscal years 2008 and 2009. For purposes of this calculation, the number of limited English proficient students for each district shall be the number determined by the department when it calculated the district's percentage of limited English proficient students for its school district report card issued in 2003 for the 2002-2003 school year.

(G) A payment for professional development of teachers, if the district's poverty index is greater than or equal to 1.0, calculated as follows:

(1) If the district's poverty index is greater than or equal to 1.0, but less than 1.75, determine the amount per teacher as follows:

[(poverty index - 1.0 )/0.75] X 0.045 X formula amount

(2) If the district's poverty index is greater than or equal to 1.75, the amount per teacher equals:

0.045 X formula amount

(3) Determine the number of teachers, as follows:

(formula ADM/17)

(4) Multiply the per teacher amount determined for the district under division (G)(1) or (2) of this section by the number of teachers determined under division (G)(3) of this section.

(H) A payment for dropout prevention, if the district is a big eight school district as defined in section 3314.02 of the Revised Code, calculated as follows:

0.005 X formula amount X poverty index X formula ADM

(I) An amount for community outreach, if the district is an urban school district as defined in section 3314.02 of the Revised Code, calculated as follows:

0.005 X formula amount X poverty index X formula ADM

(J) This division applies only to school districts that receive more than ten thousand dollars under this section. Each such district shall use funds paid under this section only for one or more of the following purposes:

(1) To provide all-day kindergarten to the children in the district's all-day kindergarten ADM;

(2) To provide services to students with limited English proficiency through one or more of the following activities:

(a) Hiring teachers for limited English proficient students or other personnel to provide intervention services for those students;

(b) Contracting for intervention services for those students;

(c) Providing other services to assist those students in passing the third-grade reading achievement test, and to provide for those students the intervention services required by section 3313.608 of the Revised Code.

(3) To provide professional development of teachers or other licensed personnel providing educational services to students only in one or more of the following areas:

(a) Data-based decision making;

(b) Standards-based curriculum models;

(c) High quality professional development activities that are research-based, as defined by state standards developed under section 3319.61 of the Revised Code;

(d) Professional learning communities. In addition, each district that elects to use funds paid under this section for professional development shall only implement programs identified on a list of eligible professional development programs provided by the department of education. The department annually shall provide the list to each district receiving a payment under this section.

(4) For preventing at-risk students from dropping out of school. Not later than September 1, 2007, the department of education shall provide each school district receiving a payment under this section with a list of dropout prevention programs that it has determined are successful. The department subsequently may update the list. Each district that elects to use its payment under this section for dropout prevention shall use the payment only to implement a dropout prevention program specified on the department's list.

(5) For one or a combination of the following purposes:

(a) To hire or contract for community liaison officers, attendance or truant officers, or safety and security personnel;

(b) To implement programs designed to ensure that schools are free of drugs and violence and have a disciplined environment conducive to learning in accordance with safe school guidelines adopted by the state board of education;

(c) To implement academic intervention services described in division (J)(6) of this section.

(6) Except as permitted under division (J)(1) of this section, each school district with a poverty index greater than or equal to 1.0 shall use the amount of its payment under division (C) of this section for academic intervention services, designed in accordance with student intervention guidelines adopted by the state board, for students who have failed or are in danger of failing any of the tests administered pursuant to section 3301.0710 of the Revised Code, including intervention services required by section 3313.608 of the Revised Code. Except as permitted under division (J)(1) of this section, no district shall spend any portion of its payment under division (C) of this section for any other purpose. Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, no collective bargaining agreement entered into after June 30, 2005, shall require use of the payment for any other purpose.

(7) For increased classroom learning opportunities by increasing the amount of instructional attention received per pupil in kindergarten through third grade, either by reducing the ratio of students to instructional personnel or by increasing the amount of instruction and curriculum-related activities by extending the length of the school day or the school year. School districts may implement a reduction of the ratio of students to instructional personnel through any or all of the following methods:

(a) Reducing the number of students in a classroom taught by a single teacher;

(b) Employing full-time educational aides or educational paraprofessionals, issued a permit or license under section 3319.088 of the Revised Code, who are engaged in classroom support activities;

(c) Instituting a team-teaching method that will result in a lower student-teacher ratio in a classroom. Districts may extend the school day either by increasing the amount of time allocated for each class, increasing the number of classes provided per day, offering optional academic-related after-school programs, providing curriculum-related extra curricular activities, or establishing tutoring or remedial services for students who have demonstrated an educational need. In accordance with section 3319.089 of the Revised Code, a district extending the school day pursuant to this division may utilize a participant of the work experience program who has a child enrolled in a public school in that district and who is fulfilling the work requirements of that program by volunteering or working in that public school. If the work experience program participant is compensated, the school district may use the funds distributed under this section for all or part of the compensation. Districts may extend the school year either through adding regular days of instruction to the school calendar or by providing summer programs.

(8) For early childhood programs or early learning programs, as defined by the department of education, for children age three or four who are not eligible for kindergarten;

(9) To furnish, free of charge, materials used in courses of instruction, except for the necessary textbooks or electronic textbooks required to be furnished without charge pursuant to section 3329.06 of the Revised Code, to pupils living in families participating in Ohio works first in accordance with section 3313.642 of the Revised Code;

(10) For programs designed to reduce nonacademic barriers to learning, in accordance with guidelines developed by the department of education;

(11) For start-up costs associated with school breakfast programs provided pursuant to section 3313.813 of the Revised Code. A school district may apply to the department, in the form and manner prescribed by the department, for a waiver to spend funds paid under this section for programs not described in divisions (J)(1) to (11) of this section. The waiver application shall specify the rationale for the alternative expenditure and the intended benefits for disadvantaged students. If the department grants the waiver, the district may use funds paid under this section to implement the alternative program.

(K) A payment for assistance in closing the achievement gap, calculated as follows:

(1) In fiscal year 2008 the department shall pay each school district that has both a poverty index that is greater than or equal to 1.0 and an academic distress index, as determined based on the most recent report card issued under section 3302.03 of the Revised Code, that is greater than or equal to 1.0, an amount calculated in accordance with the following formula: poverty index X academic distress index X

(0.0015 X formula amount) X formula ADM

(2) In fiscal year 2009:

(a) If the district received a payment under division (K)(1) of this section for fiscal year 2008, and its academic distress percentage for fiscal year 2009, as determined based on the most recent report card issued under section 3302.03 of the Revised Code, is less than its academic distress percentage for fiscal year 2008, the department shall pay the district the product of its payment under division (K)(1) of this section for fiscal year 2008 times 1.035.

(b) If the district received a payment under division (K)(1) of this section for fiscal year 2008, and its academic distress percentage for fiscal year 2009, as determined based on the most recent report card issued under section 3302.03 of the Revised Code, is greater than or equal to its academic distress percentage for fiscal year 2008, the department shall pay the district the same amount as its payment under division (K)(1) of this section for fiscal year 2008.

(c) If the district did not receive a payment under division (K)(1) of this section for fiscal year 2008, and it has both a poverty index that is greater than or equal to 1.0 and an academic distress index, as determined based on the most recent report card issued under section 3302.03 of the Revised Code, that is greater than or equal to 1.0 for fiscal year 2009, the department shall pay the district an amount calculated in accordance with the following formula: poverty index X academic distress index X

(0.0015 X formula amount) X formula ADM

(L) This division applies only to funds paid under division (K)(2)(b) of this section.

(1) If applicable, each school district shall use the funds for any necessary expenses for the continued operation of a school district academic distress commission appointed under section 3302.10 of the Revised Code.

(2) After satisfying the requirement of division (L)(1) of this section, each district shall spend the remaining funds only for one or more of the following purposes and only in buildings with the highest concentration of need:

(a) Assistance in improving student performance;

(b) Professional development for teachers and administrators;

(c) Assistance in recruiting and retaining teachers and administrators.

(M)

(1) Each school district wishing to receive any funds under division (D) of this section shall submit to the department of education the number of students attending all-day kindergarten when reporting formula ADM under section 3317.03 of the Revised Code.

(2) Each school district that receives a payment under division (D) of this section shall first utilize funds received under that division to provide all-day kindergarten.

(N) Except as permitted under division (M)(1) of this section, each school district with a poverty index less than 1.0 that receives a payment under division (C) of this section shall use its payment under that division in accordance with all requirements of division (J)(6) of this section.

(O) If at any time the superintendent of public instruction determines that a school district receiving funds under division (D) of this section has enrolled fewer than the number of all-day kindergarten students reported for that fiscal year, the superintendent shall withhold from the funds otherwise due the district under this section a proportional amount as determined by the difference in the certified all-day kindergarten ADM and the actual all-day kindergarten ADM. The superintendent shall also withhold an appropriate amount of funds otherwise due a district for any other misuse of funds not in accordance with this section.

(P)

(1) A district may use a portion of the funds paid under this section to modify or purchase classroom space to provide all-day kindergarten, if both of the following conditions are met:

(a) The district certifies to the department, in a manner acceptable to the department, that it has a shortage of space for providing all-day kindergarten.

(b) The district provides all-day kindergarten to the number of children in the all-day kindergarten percentage it certified under this section.

(2) A district may use a portion of the funds paid under this section to modify or purchase classroom space to enable it to further reduce class size in grades kindergarten through two with a goal of attaining class sizes of fifteen students per licensed teacher. To do so, the district must certify its need for additional space to the department, in a manner satisfactory to the department.

(Q) Not later than the thirtieth day of September each year, each school district paid more than ten thousand dollars under this section shall report to the department, in the form and manner prescribed by the department, how the district deployed funds received under this section in the prior fiscal year. If a school district does not meet adequate progress standards as defined by the department, the department shall make recommendations to the district for deploying funds under this section in a more effective manner.

Effective Date: 06-26-2003; 06-30-2005; 03-30-2006; 2006 HB699 03-29-2007; 2007 HB119 06-30-2007



Section 3317.0210 - Adjusting for taxes uncollectable due to bankruptcy.

(A) As used in this section:

(1) "Bankruptcy Reform Act" means the "Bankruptcy Reform Act of 1978," 92 Stat. 2558, 11 U.S.C. 301, as amended.

(2) "Chapter 11 corporation" means a corporation, company, or other business organization that has filed a petition for reorganization under Chapter 11 of the "Bankruptcy Reform Act," 92 Stat. 2626, 11 U.S.C. 1101, as amended.

(3) "Uncollectable taxes" means property taxes payable in a calendar year by a Chapter 11 corporation on its property that a school district is precluded from collecting by virtue of proceedings under the Bankruptcy Reform Act.

(4) "Basic state aid" means a school district's state education aid .

(5) "Effective value" means the amount obtained by multiplying the total taxable value certified in a calendar year under section 3317.021 of the Revised Code by a fraction, the numerator of which is the total taxes charged and payable in that calendar year exclusive of the uncollectable taxes payable in that year, and the denominator of which is the total taxes charged and payable in that year.

(6) "Total taxes charged and payable" has the same meaning given "taxes charged and payable" in section 3317.02 of the Revised Code.

(B)

(1) Between the first day of January and the first day of February of any year, a school district shall notify the department of education if it has uncollectable taxes payable in the preceding calendar year from one Chapter 11 corporation.

(2) The department shall verify whether the district has such uncollectable taxes from such a corporation, and if the district does, shall immediately request the tax commissioner to certify the district's total taxes charged and payable in the preceding calendar year, and the tax commissioner shall certify that information to the department within thirty days after receiving the request. For the purposes of this section, taxes are payable in the calendar year that includes the day prescribed by law for their payment, including any lawful extension thereof.

(C) Upon receiving the certification from the tax commissioner, the department shall determine whether the amount of uncollectable taxes from the corporation equals at least one per cent of the total taxes charged and payable as certified by the tax commissioner. If it does, the department shall compute the district's effective value and shall recompute the basic state aid payable to the district for the current fiscal year using the effective value in lieu of the total taxable value used to compute the basic state aid for the current fiscal year. The difference between the basic state aid amount originally computed for the district for the current fiscal year and the recomputed amount shall be paid to the district from the lottery profits education fund before the end of the current fiscal year.

(D) Except as provided in division (E) of this section, amounts received by a school district under division (C) of this section shall be repaid to the department of education in any future year to the extent the district receives payments of uncollectable taxes in such future year. The district shall notify the department of any amount owed under this division.

(E) If a school district received a grant from the catastrophic expenditures account pursuant to division (C) of section 3316.20 of the Revised Code on the basis of the same circumstances for which a recomputation is made under this section, the amount of the recomputation shall be reduced and transferred in accordance with division (C) of section 3316.20 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-03-2002



Section 3317.0211 - Adjusting for uncollected port authority taxes.

(A) As used in this section:

(1) "Port authority" means any port authority as defined in section 4582.01 or 4582.21 of the Revised Code.

(2) "Real property" includes public utility real property and "personal property" includes public utility personal property.

(3) "Uncollected taxes" means property taxes charged and payable against the property of a port authority for a tax year that a school district has not collected.

(4) "Basic state aid" means a school district's state education aid .

(5) "Effective value" means the sum of the effective residential/agricultural real property value, the effective nonresidential/agricultural real property value, and the effective personal value.

(6) "Effective residential/agricultural real property value" means, for a tax year, the amount obtained by multiplying the value for that year of residential/agricultural real property subject to taxation in the district by a fraction, the numerator of which is the total taxes charged and payable for that year against the residential/agricultural real property subject to taxation in the district, exclusive of the uncollected taxes for that year on all real property subject to taxation in the district, and the denominator of which is the total taxes charged and payable for that year against the residential/agricultural real property subject to taxation in the district.

(7) "Effective nonresidential/agricultural real property value" means, for a tax year, the amount obtained by multiplying the value for that year of nonresidential/agricultural real property subject to taxation in the district by a fraction, the numerator of which is the total taxes charged and payable for that year against the nonresidential/agricultural real property subject to taxation in the district, exclusive of the uncollected taxes for that year on all real property subject to taxation in the district, and the denominator of which is the total taxes charged and payable for that year against the nonresidential/agricultural real property subject to taxation in the district.

(8) "Effective personal value" means, for a tax year, the amount obtained by multiplying the value for that year certified under division (A)(2) of section 3317.021 of the Revised Code by a fraction, the numerator of which is the total taxes charged and payable for that year against personal property subject to taxation in the district, exclusive of the uncollected taxes for that year on that property, and the denominator of which is the total taxes charged and payable for that year against personal property subject to taxation in the district.

(9) "Nonresidential/agricultural real property value" means, for a tax year, the sum of the values certified for a school district for that year under division (B)(2)(a) of this section, and "residential/agricultural real property value" means, for a tax year, the sum of the values certified for a school district under division (B)(2)(b) of this section.

(10) "Taxes charged and payable against real property" means the taxes charged and payable against that property after making the reduction required by section 319.301 of the Revised Code.

(11) "Total taxes charged and payable" has the same meaning given "taxes charged and payable" in section 3317.02 of the Revised Code.

(B)

(1) By the first day of August of any calendar year, a school district shall notify the department of education if it has any uncollected taxes from one port authority for the second preceding tax year whose taxes charged and payable represent at least one-half of one per cent of the district's total taxes charged and payable for that tax year.

(2) The department shall verify whether the district has such uncollected taxes by the first day of September, and if the district does, shall immediately request the county auditor of each county in which the school district has territory to certify the following information concerning the district's property values and taxes for the second preceding tax year, and each such auditor shall certify that information to the department within thirty days of receiving the request:

(a) The value of the property subject to taxation in the district that was classified as nonresidential/agricultural real property pursuant to section 5713.041 of the Revised Code, and the taxes charged and payable on that property; and

(b) The value of the property subject to taxation in the district that was classified as residential/agricultural real property under section 5713.041 of the Revised Code.

(C) By the fifteenth day of November, the department shall compute the district's effective nonresidential/agricultural real property value, effective residential/agricultural real property value, effective personal value, and effective value, and shall determine whether the school district's effective value for the second preceding tax year is at least one per cent less than its total value for that year certified under divisions (A)(1) and (2) of section 3317.021 of the Revised Code. If it is, the department shall recompute the basic state aid payable to the district for the immediately preceding fiscal year using the effective value in lieu of the amounts previously certified under section 3317.021 of the Revised Code. The difference between the original basic state aid amount computed for the district for the preceding fiscal year and the recomputed amount shall be paid to the district from the lottery profits education fund before the end of the current fiscal year.

(D) Except as provided in division (E) of this section, amounts received by a school district under division (C) of this section shall be repaid to the department of education in any future year to the extent the district receives payments of uncollectable taxes in such future year. The department shall notify a district of any amount owed under this division.

(E) If a school district received a grant from the catastrophic expenditures account pursuant to division (C) of section 3316.20 of the Revised Code on the basis of the same circumstances for which a recomputation is made under this section, the amount of the recomputation shall be reduced and transferred in accordance with division (C) of section 3316.20 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-03-2002



Section 3317.0212 - Bus ridership.

The department of education shall make no payments under this section for fiscal year 2012 or 2013.

(A) As used in this section:

(1) "Assigned bus" means a school bus used to transport qualifying riders.

(2) "Nontraditional ridership" means the average number of qualifying riders who are enrolled in a community school established under Chapter 3314. of the Revised Code, in a STEM school established under Chapter 3326. of the Revised Code, or in a nonpublic school and are provided school bus service by a school district during the first full week of October.

(3) "Qualifying riders" means resident students enrolled in regular education in grades kindergarten to twelve who are provided school bus service by a school district and who live more than one mile from the school they attend, including students with dual enrollment in a joint vocational school district or a cooperative education school district, and students enrolled in a community school, STEM school, or nonpublic school.

(4) "Qualifying ridership" means the average number of qualifying riders who are provided school bus service by a school district during the first full week of October.

(5) "Rider density" means the number of qualifying riders per square mile of a school district.

(6) "School bus service" means a school district's transportation of qualifying riders in any of the following types of vehicles:

(a) School buses owned or leased by the district;

(b) School buses operated by a private contractor hired by the district;

(c) School buses operated by another school district or entity with which the district has contracted, either as part of a consortium for the provision of transportation or otherwise.

(B) Not later than the fifteenth day of October each year, each city, local, and exempted village school district shall report to the department of education its qualifying ridership, nontraditional ridership, number of qualifying riders per assigned bus, and any other information requested by the department. Subsequent adjustments to the reported numbers shall be made only in accordance with rules adopted by the department.

(C) The department shall calculate the statewide transportation cost per student as follows:

(1) Determine each city, local, and exempted village school district's transportation cost per student by dividing the district's total costs for school bus service in the previous fiscal year by its qualifying ridership in the previous fiscal year.

(2) After excluding districts that do not provide school bus service and the ten districts with the highest transportation costs per student and the ten districts with the lowest transportation costs per student, divide the aggregate cost for school bus service for the remaining districts in the previous fiscal year by the aggregate qualifying ridership of those districts in the previous fiscal year.

(D) The department shall calculate the statewide transportation cost per mile as follows:

(1) Determine each city, local, and exempted village school district's transportation cost per mile by dividing the district's total costs for school bus service in the previous fiscal year by its total number of miles driven for school bus service in the previous fiscal year.

(2) After excluding districts that do not provide school bus service and the ten districts with the highest transportation costs per mile and the ten districts with the lowest transportation costs per mile, divide the aggregate cost for school bus service for the remaining districts in the previous fiscal year by the aggregate miles driven for school bus service in those districts in the previous fiscal year.

(E) The department shall calculate each city, local, and exemptedvillage school district's transportation base payment as follows:

(1) Multiply the statewide transportation cost per student by the district's qualifying ridership for the current fiscal year.

(2) Multiply the statewide transportation cost per mile by the district's total number of miles driven for school bus service in the current fiscal year.

(3) Multiply the greater of the amounts calculated under divisions (E)(1) and (2) of this section by the greater of sixty per cent or the district's state share percentage, as defined in section 3317.02 of the Revised Code.

(F) The department shall calculate each city, local, and exempted village school district's nontraditional ridership adjustment according to the following formula:

(nontraditional ridership for the current fiscal year /qualifying ridership for the current fiscal year) X 0.1 Xtransportation base payment

(G) If a city, local, or exempted village school district offers school bus service to all resident students who are enrolled in regular education in district schools in grades nine to twelve and who live more than one mile from the school they attend, the department shall calculate the district's high school ridership adjustment according to the following formula:

0.025 X transportation base payment

(H) If a city, local, or exempted village school district offers school bus service to students enrolled in grades kindergarten to eight who live more than one mile, but two miles or less, from the school they attend, the department shall calculate an additional adjustment according to the following formula:

0.025 X transportation base payment

(I)

(1) The department annually shall establish a target number of qualifying riders per assigned bus for each city, local, and exempted village school district. The department shall use the most recently available data in establishing the target number. The target number shall be based on the statewide median number of qualifying riders per assigned bus as adjusted to reflect the district's rider density in comparison to the rider density of all other districts. The department shall post on the department's web site each district's target number of qualifying riders per assigned bus and a description of how the target number was determined.

(2) The department shall determine each school district's efficiency index by dividing the district's median number of qualifying riders per assigned bus by its target number of qualifying riders per assigned bus.

(3) The department shall determine each city, local, and exempted village school district's efficiency adjustment as follows:

(a) If the district's efficiency index is equal to or greater than 1.5, the efficiency adjustment shall be calculated according to the following formula:

0.1 X transportation base payment

(b) If the district's efficiency index is less than 1.5 but equal to or greater than 1.0, the efficiency adjustment shall be calculated according to the following formula:

[(efficiency index 1) / 5] X transportation base payment

(c) If the district's efficiency index is less than 1.0, the efficiency adjustment shall be zero.

(J) The department shall pay each city, local, and exempted village school district the lesser of the following:

(1) The sum of the amounts calculated under divisions (E) to (H) and (I)(3) of this section;

(2) The district's total costs for school bus service for the prior fiscal year.

(K) In addition to funds paid under division (J) of this section, each city, local, and exempted village district shall receive in accordance with rules adopted by the state board of education a payment for students transported by means other than school bus service and whose transportation is not funded under division (C) of section 3317.024 of the Revised Code. The rules shall include provisions for school district reporting of such students.

Renumbered and amended from § 3306.12 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3317.0213 - [Repealed].

Effective Date: 06-30-2005



Section 3317.0214 - [Repealed].

Effective Date: 09-28-1999



Section 3317.0215 - [Repealed].

Effective Date: 06-06-2001



Section 3317.0216 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Effective Date: 07-01-2001; 06-30-2005; 03-30-2006; 2007 HB119 06-30-2007 )



Section 3317.0217 - Computing and paying of parity aid.

Payment of the amount calculated for a school district under this section shall be made under division (A) of section 3317.022 of the Revised Code. The department of education shall annually compute state parity aid to school districts, as follows:

(A) Calculate the local wealth per pupil of each school district, which equals the following sum:

(1) Two-thirds times the quotient of (a) the district's recognized valuation divided by (b) its formula ADM; plus

(2) One-third times the quotient of (a) the average of the total federal adjusted gross income of the school district's residents for the three years most recently reported under section 3317.021 of the Revised Code divided by (b) its formula ADM.

(B) Rank all school districts in order of local wealth per pupil, from the district with the lowest local wealth per pupil to the district with the highest local wealth per pupil.

(C) Compute the per pupil state parity aid funding for each eligible school district in accordance with the following formula:

(threshold local wealth per pupil - the district's local wealth per pupil) X parity millage Where:

(1) In fiscal year 2008, an "eligible school district" means a school district with a local wealth per pupil less than that of the school district with the four-hundred-eleventh lowest local wealth per pupil. In fiscal year 2009, an "eligible school district" means a school district with a local wealth per pupil less than that of the school district with the three-hundred-sixty-eighth lowest local wealth per pupil.

(2) The "threshold local wealth per pupil" is the local wealth per pupil of the school district with the four-hundred-ninetieth lowest local wealth per pupil.

(3) "Parity millage," in fiscal year 2008, equals 0.0080 and, in fiscal year 2009, equals 0.0085. If the result of the calculation for a school district under division (C) of this section is less than zero, the district's per pupil parity aid shall be zero.

(D) Compute the per pupil alternative parity aid for each school district that has a combination of an income factor of 1.0 or less, a poverty index of 1.0 or greater, and a fiscal year 2005 cost-of-doing-business factor of 1.0375 or greater, in accordance with the following formula: Payment percentage X $60,000 X

(1 - income factor) X 4/15 X 0.023 Where:

(1) "Poverty index" has the same meaning as in section 3317.029 of the Revised Code.

(2) "Payment percentage," for purposes of division (D) of this section, equals 50% in fiscal year 2002 and 100% after fiscal year 2002.

(3) "Fiscal year 2005 cost-of-doing-business factor" means the cost-of-doing-business factor in effect for fiscal year 2005 designated under former division (N) of section 3317.02 of the Revised Code as that division existed in fiscal year 2005.

(E) Pay each district that has a combination of an income factor of 1.0 or less, a poverty index of 1.0 or greater, and a fiscal year 2005 cost-of-doing-business factor of 1.0375 or greater, the greater of the following:

(1) The product of the district's per pupil parity aid calculated under division (C) of this section times its net formula ADM;

(2) The product of its per pupil alternative parity aid calculated under division (D) of this section times its net formula ADM.

(F) Pay every other district the product of its per pupil parity aid calculated under division (C) of this section times its net formula ADM.

(G) As used in divisions (E) and (F) of this section, "net formula ADM" means formula ADM minus the number of internet- and computer-based community school students and scholarship students reported under divisions (B)(3)(e), (f), and (g) of section 3317.03 of the Revised Code.

Effective Date: 06-26-2003; 06-30-2005; 03-29-2007; 2007 HB119 06-30-2007



Section 3317.03 - Certification of average daily membership figures and additional data.

(A) The superintendent of each city, local, and exempted village school district and of each educational service center shall, for the schools under the superintendent's supervision, certify to the state board of education on or before the fifteenth day of October in each year for the first full school week in October the average daily membership of students receiving services from schools under the superintendent's supervision, and the numbers of other students entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code the superintendent is required to report under this section, so that the department of education can calculate the district's formula ADM. If a school under the superintendent's supervision is closed for one or more days during that week due to hazardous weather conditions or other circumstances described in the first paragraph of division (B) of section 3317.01 of the Revised Code, the superintendent may apply to the superintendent of public instruction for a waiver, under which the superintendent of public instruction may exempt the district superintendent from certifying the average daily membership for that school for that week and specify an alternate week for certifying the average daily membership of that school.

The average daily membership during such week shall consist of the sum of the following:

(1) On an FTE basis, the number of students in grades kindergarten through twelve receiving any educational services from the district, except that the following categories of students shall not be included in the determination:

(a) Students enrolled in adult education classes;

(b) Adjacent or other district students enrolled in the district under an open enrollment policy pursuant to section 3313.98 of the Revised Code;

(c) Students receiving services in the district pursuant to a compact, cooperative education agreement, or a contract, but who are entitled to attend school in another district pursuant to section 3313.64 or 3313.65 of the Revised Code;

(d) Students for whom tuition is payable pursuant to sections 3317.081 and 3323.141 of the Revised Code;

(e) Students receiving services in the district through a scholarship awarded under either section 3310.41or sections 3310.51 to 3310.64 of the Revised Code.

(2) On an FTE basis, the number of students entitled to attend school in the district pursuant to section 3313.64 or 3313.65 of the Revised Code, but receiving educational services in grades kindergarten through twelve from one or more of the following entities:

(a) A community school pursuant to Chapter 3314. of the Revised Code, including any participation in a college pursuant to Chapter 3365. of the Revised Code while enrolled in such community school;

(b) An alternative school pursuant to sections 3313.974 to 3313.979 of the Revised Code as described in division (I)(2)(a) or (b) of this section;

(c) A college pursuant to Chapter 3365. of the Revised Code, except when the student is enrolled in the college while also enrolled in a community school pursuant to Chapter 3314. or a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code;

(d) An adjacent or other school district under an open enrollment policy adopted pursuant to section 3313.98 of the Revised Code;

(e) An educational service center or cooperative education district;

(f) Another school district under a cooperative education agreement, compact, or contract;

(g) A chartered nonpublic school with a scholarship paid under section 3310.08 of the Revised Code;

(h) An alternative public provider or a registered private provider with a scholarship awarded under either section 3310.41or sections 3310.51 to 3310.64 of the Revised Code.

As used in this section, "alternative public provider" and "registered private provider" have the same meanings as in section 3310.41or 3310.51 of the Revised Code, as applicable.

(i) A science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code, including any participation in a college pursuant to Chapter 3365. of the Revised Code while enrolled in the school;

(j) A college-preparatory boarding school established under Chapter 3328. of the Revised Code.

(3) The number of students enrolled in a joint vocational school district or under a vocational education compact, excluding any students entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code who are enrolled in another school district through an open enrollment policy as reported under division (A)(2)(d) of this section and then enroll in a joint vocational school district or under a vocational education compact;

(4) The number of children with disabilities, other than preschool children with disabilities, entitled to attend school in the district pursuant to section 3313.64 or 3313.65 of the Revised Code who are placed by the district with a county DD board, minus the number of such children placed with a county DD board in fiscal year 1998. If this calculation produces a negative number, the number reported under division (A)(4) of this section shall be zero.

(B) To enable the department of education to obtain the data needed to complete the calculation of payments pursuant to this chapter , in addition to the average daily membership, each superintendent shall report separately the following student counts for the same week for which average daily membership is certified:

(1) The total average daily membership in regular learning day classes included in the report under division (A)(1) or (2) of this section for each of the individual grades kindergarten through twelve in schools under the superintendent's supervision;

(2) The number of all preschool children with disabilities enrolled as of the first day of December in classes in the district that are eligible for approval under division (B) of section 3317.05 of the Revised Code and the number of those classes, which shall be reported not later than the fifteenth day of December, in accordance with rules adopted under that section;

(3) The number of children entitled to attend school in the district pursuant to section 3313.64 or 3313.65 of the Revised Code who are:

(a) Participating in a pilot project scholarship program established under sections 3313.974 to 3313.979 of the Revised Code as described in division (I)(2)(a) or (b) of this section;

(b) Enrolled in a college under Chapter 3365. of the Revised Code, except when the student is enrolled in the college while also enrolled in a community school pursuant to Chapter 3314. or a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code;

(c) Enrolled in an adjacent or other school district under section 3313.98 of the Revised Code;

(d) Enrolled in a community school established under Chapter 3314. of the Revised Code that is not an internet- or computer-based community school as defined in section 3314.02 of the Revised Code, including any participation in a college pursuant to Chapter 3365. of the Revised Code while enrolled in such community school;

(e) Enrolled in an internet- or computer-based community school, as defined in section 3314.02 of the Revised Code, including any participation in a college pursuant to Chapter 3365. of the Revised Code while enrolled in the school;

(f) Enrolled in a chartered nonpublic school with a scholarship paid under section 3310.08 of the Revised Code;

(g) Enrolled in kindergarten through grade twelve in an alternative public provider or a registered private provider with a scholarship awarded under section 3310.41 of the Revised Code;

(h) Enrolled as a preschool child with a disability in an alternative public provider or a registered private provider with a scholarship awarded under section 3310.41 of the Revised Code;

(i) Participating in a program operated by a county DD board or a state institution;

(j) Enrolled in a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code, including any participation in a college pursuant to Chapter 3365. of the Revised Code while enrolled in the school;

(k) Enrolled in a college-preparatory boarding school established under Chapter 3328. of the Revised Code.

(4) The number of pupils enrolled in joint vocational schools;

(5) The combined average daily membership of children with disabilities reported under division (A)(1) or (2) of this section receiving special education services for the category one disability described in division (A) of section 3317.013 of the Revised Code, including children attending a special education program operated by an alternative public provider or a registered private provider with a scholarship awarded under sections 3310.51 to 3310.64 of the Revised Code;

(6) The combined average daily membership of children with disabilities reported under division (A)(1) or (2) of this section receiving special education services for category two disabilities described in division (B) of section 3317.013 of the Revised Code, including children attending a special education program operated by an alternative public provider or a registered private provider with a scholarship awarded under sections 3310.51 to 3310.64 of the Revised Code;

(7) The combined average daily membership of children with disabilities reported under division (A)(1) or (2) of this section receiving special education services for category three disabilities described in division (C) of section 3317.013 of the Revised Code, including children attending a special education program operated by an alternative public provider or a registered private provider with a scholarship awarded under sections 3310.51 to 3310.64 of the Revised Code;

(8) The combined average daily membership of children with disabilities reported under division (A)(1) or (2) of this section receiving special education services for category four disabilities described in division (D) of section 3317.013 of the Revised Code, including children attending a special education program operated by an alternative public provider or a registered private provider with a scholarship awarded under sections 3310.51 to 3310.64 of the Revised Code;

(9) The combined average daily membership of children with disabilities reported under division (A)(1) or (2) of this section receiving special education services for the category five disabilities described in division (E) of section 3317.013 of the Revised Code, including children attending a special education program operated by an alternative public provider or a registered private provider with a scholarship awarded under sections 3310.51 to 3310.64 of the Revised Code;

(10) The combined average daily membership of children with disabilities reported under division (A)(1) or (2) and under division (B)(3)(h) of this section receiving special education services for category six disabilities described in division (F) of section 3317.013 of the Revised Code, including children attending a special education program operated by an alternative public provider or a registered private provider with a scholarship awarded under either section 3310.41or sections 3310.51 to 3310.64 of the Revised Code;

(11) The average daily membership of pupils reported under division (A)(1) or (2) of this section enrolled in category one vocational education programs or classes, described in division (A) of section 3317.014 of the Revised Code, operated by the school district or by another district, other than a joint vocational school district, or by an educational service center, excluding any student reported under division (B)(3)(e) of this section as enrolled in an internet- or computer-based community school, notwithstanding division (C) of section 3317.02 of the Revised Code and division (C)(3) of this section;

(12) The average daily membership of pupils reported under division (A)(1) or (2) of this section enrolled in category two vocational education programs or services, described in division (B) of section 3317.014 of the Revised Code, operated by the school district or another school district, other than a joint vocational school district, or by an educational service center, excluding any student reported under division (B)(3)(e) of this section as enrolled in an internet- or computer-based community school, notwithstanding division (C) of section 3317.02 of the Revised Code and division (C)(3) of this section;

Beginning with fiscal year 2010, vocational education ADM shall not be used to calculate a district's funding but shall be reported under divisions (B)(11) and (12) of this section for statistical purposes.

(13) The average number of children transported by the school district on board-owned or contractor-owned and -operated buses, reported in accordance with rules adopted by the department of education;

(14)

(a) The number of children, other than preschool children with disabilities, the district placed with a county DD board in fiscal year 1998;

(b) The number of children with disabilities, other than preschool children with disabilities, placed with a county DD board in the current fiscal year to receive special education services for the category one disability described in division (A) of section 3317.013 of the Revised Code;

(c) The number of children with disabilities, other than preschool children with disabilities, placed with a county DD board in the current fiscal year to receive special education services for category two disabilities described in division (B) of section 3317.013 of the Revised Code;

(d) The number of children with disabilities, other than preschool children with disabilities, placed with a county DD board in the current fiscal year to receive special education services for category three disabilities described in division (C) of section 3317.013 of the Revised Code;

(e) The number of children with disabilities, other than preschool children with disabilities, placed with a county DD board in the current fiscal year to receive special education services for category four disabilities described in division (D) of section 3317.013 of the Revised Code;

(f) The number of children with disabilities, other than preschool children with disabilities, placed with a county DD board in the current fiscal year to receive special education services for the category five disabilities described in division (E) of section 3317.013 of the Revised Code;

(g) The number of children with disabilities, other than preschool children with disabilities, placed with a county DD board in the current fiscal year to receive special education services for category six disabilities described in division (F) of section 3317.013 of the Revised Code.

(C)

(1) The average daily membership in divisions (B)(1) to (12) of this section shall be based upon the number of full-time equivalent students. The state board of education shall adopt rules defining full-time equivalent students and for determining the average daily membership therefrom for the purposes of divisions (A), (B), and (D) of this section. Each student enrolled in kindergarten shall be counted as one full-time equivalent student regardless of whether the student is enrolled in a part-day or all-day kindergarten class.

(2) A student enrolled in a community school established under Chapter 3314. , a science, technology, engineering, and mathematics school established under Chapter 3326., or a college-preparatory boarding school established under Chapter 3328. of the Revised Code shall be counted in the formula ADM and, if applicable, the category one, two, three, four, five, or six special education ADM of the school district in which the student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code for the same proportion of the school year that the student is counted in the enrollment of the community school , the science, technology, engineering, and mathematics school, or the college-preparatory boarding school for purposes of section 3314.08 , 3326.33, or 3328.24 of the Revised Code. Notwithstanding the number of students reported pursuant to division (B)(3)(d), (e), (j), or (k) of this section, the department may adjust the formula ADM of a school district to account for students entitled to attend school in the district under section 3313.64 or 3313.65 of the Revised Code who are enrolled in a community school , a science, technology, engineering, and mathematics school, or a college-preparatory boarding school for only a portion of the school year.

(3) No child shall be counted as more than a total of one child in the sum of the average daily memberships of a school district under division (A), divisions (B)(1) to (12), or division (D) of this section, except as follows:

(a) A child with a disability described in section 3317.013 of the Revised Code may be counted both in formula ADM and in category one, two, three, four, five, or six special education ADM and, if applicable, in category one or two vocational education ADM. As provided in division (C) of section 3317.02 of the Revised Code, such a child shall be counted in category one, two, three, four, five, or six special education ADM in the same proportion that the child is counted in formula ADM.

(b) A child enrolled in vocational education programs or classes described in section 3317.014 of the Revised Code may be counted both in formula ADM and category one or two vocational education ADM and, if applicable, in category one, two, three, four, five, or six special education ADM. Such a child shall be counted in category one or two vocational education ADM in the same proportion as the percentage of time that the child spends in the vocational education programs or classes.

(4) Based on the information reported under this section, the department of education shall determine the total student count, as defined in section 3301.011 of the Revised Code, for each school district.

(D)

(1) The superintendent of each joint vocational school district shall certify to the superintendent of public instruction on or before the fifteenth day of October in each year for the first full school week in October the formula ADM, for purposes of section 3318.42 of the Revised Code and for any other purpose prescribed by law for which "formula ADM" of the joint vocational district is a factor. If a school operated by the joint vocational school district is closed for one or more days during that week due to hazardous weather conditions or other circumstances described in the first paragraph of division (B) of section 3317.01 of the Revised Code, the superintendent may apply to the superintendent of public instruction for a waiver, under which the superintendent of public instruction may exempt the district superintendent from certifying the formula ADM for that school for that week and specify an alternate week for certifying the formula ADM of that school.

The formula ADM, except as otherwise provided in this division, shall consist of the average daily membership during such week, on an FTE basis, of the number of students receiving any educational services from the district, including students enrolled in a community school established under Chapter 3314. or a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code who are attending the joint vocational district under an agreement between the district board of education and the governing authority of the community school or the governing body of the science, technology, engineering, and mathematics school and are entitled to attend school in a city, local, or exempted village school district whose territory is part of the territory of the joint vocational district.

The following categories of students shall not be included in the determination made under division (D)(1) of this section:

(a) Students enrolled in adult education classes;

(b) Adjacent or other district joint vocational students enrolled in the district under an open enrollment policy pursuant to section 3313.98 of the Revised Code;

(c) Students receiving services in the district pursuant to a compact, cooperative education agreement, or a contract, but who are entitled to attend school in a city, local, or exempted village school district whose territory is not part of the territory of the joint vocational district;

(d) Students for whom tuition is payable pursuant to sections 3317.081 and 3323.141 of the Revised Code.

(2) To enable the department of education to obtain the data needed to complete the calculation of payments pursuant to this chapter, in addition to the formula ADM, each superintendent shall report separately the average daily membership included in the report under division (D)(1) of this section for each of the following categories of students for the same week for which formula ADM is certified:

(a) Students enrolled in each individual grade included in the joint vocational district schools;

(b) Children with disabilities receiving special education services for the category one disability described in division (A) of section 3317.013 of the Revised Code;

(c) Children with disabilities receiving special education services for the category two disabilities described in division (B) of section 3317.013 of the Revised Code;

(d) Children with disabilities receiving special education services for category three disabilities described in division (C) of section 3317.013 of the Revised Code;

(e) Children with disabilities receiving special education services for category four disabilities described in division (D) of section 3317.013 of the Revised Code;

(f) Children with disabilities receiving special education services for the category five disabilities described in division (E) of section 3317.013 of the Revised Code;

(g) Children with disabilities receiving special education services for category six disabilities described in division (F) of section 3317.013 of the Revised Code;

(h) Students receiving category one vocational education services, described in division (A) of section 3317.014 of the Revised Code;

(i) Students receiving category two vocational education services, described in division (B) of section 3317.014 of the Revised Code.

The superintendent of each joint vocational school district shall also indicate the city, local, or exempted village school district in which each joint vocational district pupil is entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code.

(E) In each school of each city, local, exempted village, joint vocational, and cooperative education school district there shall be maintained a record of school membership, which record shall accurately show, for each day the school is in session, the actual membership enrolled in regular day classes. For the purpose of determining average daily membership, the membership figure of any school shall not include any pupils except those pupils described by division (A) of this section. The record of membership for each school shall be maintained in such manner that no pupil shall be counted as in membership prior to the actual date of entry in the school and also in such manner that where for any cause a pupil permanently withdraws from the school that pupil shall not be counted as in membership from and after the date of such withdrawal. There shall not be included in the membership of any school any of the following:

(1) Any pupil who has graduated from the twelfth grade of a public or nonpublic high school;

(2) Any pupil who is not a resident of the state;

(3) Any pupil who was enrolled in the schools of the district during the previous school year when assessments were administered under section 3301.0711 of the Revised Code but did not take one or more of the assessments required by that section and was not excused pursuant to division (C)(1) or (3) of that section;

(4) Any pupil who has attained the age of twenty-two years, except for veterans of the armed services whose attendance was interrupted before completing the recognized twelve-year course of the public schools by reason of induction or enlistment in the armed forces and who apply for reenrollment in the public school system of their residence not later than four years after termination of war or their honorable discharge.

If, however, any veteran described by division (E)(4) of this section elects to enroll in special courses organized for veterans for whom tuition is paid under the provisions of federal laws, or otherwise, that veteran shall not be included in average daily membership.

Notwithstanding division (E)(3) of this section, the membership of any school may include a pupil who did not take an assessment required by section 3301.0711 of the Revised Code if the superintendent of public instruction grants a waiver from the requirement to take the assessment to the specific pupil and a parent is not paying tuition for the pupil pursuant to section 3313.6410 of the Revised Code. The superintendent may grant such a waiver only for good cause in accordance with rules adopted by the state board of education.

Except as provided in divisions (B)(2) and (F) of this section, the average daily membership figure of any local, city, exempted village, or joint vocational school district shall be determined by dividing the figure representing the sum of the number of pupils enrolled during each day the school of attendance is actually open for instruction during the week for which the average daily membership is being certified by the total number of days the school was actually open for instruction during that week. For purposes of state funding, "enrolled" persons are only those pupils who are attending school, those who have attended school during the current school year and are absent for authorized reasons, and those children with disabilities currently receiving home instruction.

The average daily membership figure of any cooperative education school district shall be determined in accordance with rules adopted by the state board of education.

(F)

(1) If the formula ADM for the first full school week in February is at least three per cent greater than that certified for the first full school week in the preceding October, the superintendent of schools of any city, exempted village, or joint vocational school district or educational service center shall certify such increase to the superintendent of public instruction. Such certification shall be submitted no later than the fifteenth day of February. For the balance of the fiscal year, beginning with the February payments, the superintendent of public instruction shall use the increased formula ADM in calculating or recalculating the amounts to be allocated in accordance with section 3317.022 or 3317.16 of the Revised Code. In no event shall the superintendent use an increased membership certified to the superintendent after the fifteenth day of February. Division (F)(1) of this section does not apply after fiscal year 2006.

(2) If on the first school day of April the total number of classes or units for preschool children with disabilities that are eligible for approval under division (B) of section 3317.05 of the Revised Code exceeds the number of units that have been approved for the year under that division, the superintendent of schools of any city, exempted village, or cooperative education school district or educational service center shall make the certifications required by this section for that day. If the department determines additional units can be approved for the fiscal year within any limitations set forth in the acts appropriating moneys for the funding of such units, the department shall approve additional units for the fiscal year on the basis of such average daily membership. For each unit so approved, the department shall pay an amount computed in the manner prescribed in section 3317.052 or 3317.19 and section 3317.053 of the Revised Code.

(3) If a student attending a community school under Chapter 3314. , a science, technology, engineering, and mathematics school established under Chapter 3326., or a college-preparatory boarding school established under Chapter 3328. of the Revised Code is not included in the formula ADM certified for the school district in which the student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code, the department of education shall adjust the formula ADM of that school district to include the student in accordance with division (C)(2) of this section, and shall recalculate the school district's payments under this chapter for the entire fiscal year on the basis of that adjusted formula ADM. This requirement applies regardless of whether the student was enrolled, as defined in division (E) of this section, in the community school , the science, technology, engineering, and mathematics school, or the college-preparatory boarding school during the week for which the formula ADM is being certified.

(4) If a student awarded an educational choice scholarship is not included in the formula ADM of the school district from which the department deducts funds for the scholarship under section 3310.08 of the Revised Code, the department shall adjust the formula ADM of that school district to include the student to the extent necessary to account for the deduction, and shall recalculate the school district's payments under this chapter for the entire fiscal year on the basis of that adjusted formula ADM. This requirement applies regardless of whether the student was enrolled, as defined in division (E) of this section, in the chartered nonpublic school, the school district, or a community school during the week for which the formula ADM is being certified.

(5) If a student awarded a scholarship under the Jon Peterson special needs scholarship program is not included in the formula ADM of the school district from which the department deducts funds for the scholarship under section 3310.55 of the Revised Code, the department shall adjust the formula ADM of that school district to include the student to the extent necessary to account for the deduction, and shall recalculate the school district's payments under this chapter for the entire fiscal year on the basis of that adjusted formula ADM. This requirement applies regardless of whether the student was enrolled, as defined in division (E) of this section, in an alternative public provider, a registered private provider, or the school district during the week for which the formula ADM is being certified.

(G)

(1)

(a) The superintendent of an institution operating a special education program pursuant to section 3323.091 of the Revised Code shall, for the programs under such superintendent's supervision, certify to the state board of education, in the manner prescribed by the superintendent of public instruction, both of the following:

(i) The average daily membership of all children with disabilities other than preschool children with disabilities receiving services at the institution for each category of disability described in divisions (A) to (F) of section 3317.013 of the Revised Code;

(ii) The average daily membership of all preschool children with disabilities in classes or programs approved annually by the department of education for unit funding under section 3317.05 of the Revised Code.

(b) The superintendent of an institution with vocational education units approved under division (A) of section 3317.05 of the Revised Code shall, for the units under the superintendent's supervision, certify to the state board of education the average daily membership in those units, in the manner prescribed by the superintendent of public instruction.

(2) The superintendent of each county DD board that maintains special education classes under section 3317.20 of the Revised Code or units approved pursuant to section 3317.05 of the Revised Code shall do both of the following:

(a) Certify to the state board, in the manner prescribed by the board, the average daily membership in classes under section 3317.20 of the Revised Code for each school district that has placed children in the classes;

(b) Certify to the state board, in the manner prescribed by the board, the number of all preschool children with disabilities enrolled as of the first day of December in classes eligible for approval under division (B) of section 3317.05 of the Revised Code, and the number of those classes.

(3)

(a) If on the first school day of April the number of classes or units maintained for preschool children with disabilities by the county DD board that are eligible for approval under division (B) of section 3317.05 of the Revised Code is greater than the number of units approved for the year under that division, the superintendent shall make the certification required by this section for that day.

(b) If the department determines that additional classes or units can be approved for the fiscal year within any limitations set forth in the acts appropriating moneys for the funding of the classes and units described in division (G)(3)(a) of this section, the department shall approve and fund additional units for the fiscal year on the basis of such average daily membership. For each unit so approved, the department shall pay an amount computed in the manner prescribed in sections 3317.052 and 3317.053 of the Revised Code.

(H) Except as provided in division (I) of this section, when any city, local, or exempted village school district provides instruction for a nonresident pupil whose attendance is unauthorized attendance as defined in section 3327.06 of the Revised Code, that pupil's membership shall not be included in that district's membership figure used in the calculation of that district's formula ADM or included in the determination of any unit approved for the district under section 3317.05 of the Revised Code. The reporting official shall report separately the average daily membership of all pupils whose attendance in the district is unauthorized attendance, and the membership of each such pupil shall be credited to the school district in which the pupil is entitled to attend school under division (B) of section 3313.64 or section 3313.65 of the Revised Code as determined by the department of education.

(I)

(1) A city, local, exempted village, or joint vocational school district admitting a scholarship student of a pilot project district pursuant to division (C) of section 3313.976 of the Revised Code may count such student in its average daily membership.

(2) In any year for which funds are appropriated for pilot project scholarship programs, a school district implementing a state-sponsored pilot project scholarship program that year pursuant to sections 3313.974 to 3313.979 of the Revised Code may count in average daily membership:

(a) All children residing in the district and utilizing a scholarship to attend kindergarten in any alternative school, as defined in section 3313.974 of the Revised Code;

(b) All children who were enrolled in the district in the preceding year who are utilizing a scholarship to attend an alternative school.

(J) The superintendent of each cooperative education school district shall certify to the superintendent of public instruction, in a manner prescribed by the state board of education, the applicable average daily memberships for all students in the cooperative education district, also indicating the city, local, or exempted village district where each pupil is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(K) If the superintendent of public instruction determines that a component of the average daily membership certified or reported by a district superintendent, or other reporting entity, is not correct, the superintendent of public instruction may order that the formula ADM used for the purposes of payments under any section of Title XXXIII of the Revised Code be adjusted in the amount of the error.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 09-16-2004; 06-30-2005; 06-30-2006; 2006 HB699 03-29-2007; 03-30-2007; 2007 HB119 06-30-2007



Section 3317.031 - Membership record for each pupil - mandatory compliance.

A membership record shall be kept by grade level in each city, local, exempted village, joint vocational, and cooperative education school district and such a record shall be kept by grade level in each educational service center that provides academic instruction to pupils, classes for pupils with disabilities, or any other direct instructional services to pupils. Such membership record shall show the following information for each pupil enrolled: Name, date of birth, name of parent, date entered school, date withdrawn from school, days present, days absent, and the number of days school was open for instruction while the pupil was enrolled. At the end of the school year this membership record shall show the total days present, the total days absent, and the total days due for all pupils in each grade. Such membership record shall show the pupils that are transported to and from school and it shall also show the pupils that are transported living within one mile of the school attended. This membership record shall also show any other information prescribed by the state board of education.

This membership record shall be kept intact for at least five years and shall be made available to the state board of education or its representative in making an audit of the average daily membership or the transportation of the district or educational service center.

The state board of education may withhold any money due any school district or educational service center under this chapter until it has satisfactory evidence that the board of education or educational service center governing board has fully complied with all of the provisions of this section.

Nothing in this section shall require any person to release, or to permit access to, public school records in violation of section 3319.321 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998; 06-30-2005; 2007 HB119 09-29-2007



Section 3317.032 - Membership record of handicapped preschool children.

(A) Each city, local, exempted village, and cooperative education school district, each educational service center, each county DD board, and each institution operating a special education program pursuant to section 3323.091 of the Revised Code shall, in accordance with procedures adopted by the state board of education, maintain a record of district membership of both of the following:

(1) All preschool children with disabilities in units approved under division (B) of section 3317.05 of the Revised Code;

(2) All preschool children with disabilities who are not in units approved under division (B) of section 3317.05 of the Revised Code but who are otherwise served by a special education program.

(B) The superintendent of each district, board, or institution subject to division (A) of this section shall certify to the state board of education, in accordance with procedures adopted by that board, membership figures of all preschool children with disabilities whose membership is maintained under division (A)(2) of this section. The figures certified under this division shall be used in the determination of the ADM used to compute funds for educational service center governing boards under section 3317.11 of the Revised Code.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 3317.033 - Joint vocational district to maintain record of persons not eligible for inclusion in average daily membership.

In accordance with rules which the state board of education shall adopt, each joint vocational school district shall do both of the following:

(A) Maintain a record of district membership of any persons who are not eligible to be included in the average daily membership determined under division (D) of section 3317.03 of the Revised Code;

(B) Annually certify to the state board of education the number of persons for whom a record is maintained under division (A) of this section. These numbers shall be reported on a full-time equivalent basis.

Effective Date: 06-29-1999



Section 3317.035 - Annual audits of certified membership - other information.

The auditor of state may conduct annual audits of the information certified under section 3317.03 of the Revised Code by a number of school districts determined by the auditor of state and selected at random.

Effective Date: 06-30-2005



Section 3317.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Effective Date: 08-15-2003; 2007 HB119 06-30-2007 )



Section 3317.041 - [Repealed].

Effective Date: 08-16-1965



Section 3317.05 - Calculating payments of approved vocational education units.

(A) For the purpose of calculating payments under sections 3317.052 and 3317.053 of the Revised Code, the department of education shall determine for each institution, by the last day of January of each year and based on information certified under section 3317.03 of the Revised Code, the number of vocational education units or fractions of units approved by the department on the basis of standards and rules adopted by the state board of education. As used in this division, "institution" means an institution operated by a department specified in section 3323.091 of the Revised Code and that provides vocational education programs under the supervision of the division of vocational education of the department that meet the standards and rules for these programs, including licensure of professional staff involved in the programs, as established by the state board.

(B) For the purpose of calculating payments under sections 3317.052, 3317.053, 3317.11, and 3317.19 of the Revised Code, the department shall determine, based on information certified under section 3317.03 of the Revised Code, the following by the last day of January of each year for each educational service center, for each school district, including each cooperative education school district, for each institution eligible for payment under section 3323.091 of the Revised Code, and for each county DD board: the number of classes operated by the school district, service center, institution, or county DD board for preschool children with disabilities, or fraction thereof, including in the case of a district or service center that is a funding agent, classes taught by a licensed teacher employed by that district or service center under section 3313.841 of the Revised Code, approved annually by the department on the basis of standards and rules adopted by the state board.

(C) For the purpose of calculating payments under sections 3317.052, 3317.053, 3317.11, and 3317.19 of the Revised Code, the department shall determine, based on information certified under section 3317.03 of the Revised Code, the following by the last day of January of each year for each school district, including each cooperative education school district, for each institution eligible for payment under section 3323.091 of the Revised Code, and for each county DD board: the number of units for related services, as defined in section 3323.01 of the Revised Code, for preschool children with disabilities approved annually by the department on the basis of standards and rules adopted by the state board.

(D) All of the arithmetical calculations made under this section shall be carried to the second decimal place. The total number of units for school districts, service centers, and institutions approved annually under this section shall not exceed the number of units included in the estimate of cost for these units and appropriations made for them by the general assembly.

In the case of units for preschool children with disabilities described in division (B) of this section, the department shall approve only preschool units for children who are under age six on the thirtieth day of September of the academic year, or on the first day of August of the academic year if the school district in which the child is enrolled has adopted a resolution under division (A)(3) of section 3321.01 of the Revised Code, but not less than age three on the first day of December of the academic year, except that such a unit may include one or more children who are under age three or are age six or over on the applicable date, as reported under division (B)(2) or (G)(2)(b) of section 3317.03 of the Revised Code, if such children have been admitted to the unit pursuant to rules of the state board. The number of units for county DD boards and institutions eligible for payment under section 3323.091 of the Revised Code approved under this section shall not exceed the number that can be funded with appropriations made for such purposes by the general assembly.

No unit shall be approved under divisions (B) and (C) of this section unless a plan has been submitted and approved under Chapter 3323. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 06-30-2007



Section 3317.051 - Approval of funding for combined or partial units.

Any city, local, exempted village, or cooperative education school district or any educational service center may combine partial unit eligibility for programs for preschool children with disabilities pursuant to section 3317.05 of the Revised Code, and such combined partial units may be approved for state funding in one school district or service center.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2001; 06-30-2006; 2007 HB119 09-29-2007



Section 3317.052 - Payments based on handicapped preschool, special education and vocational education units.

As used in this section, "institution" means an institution operated by a department specified in division (A) of section 3323.091 of the Revised Code.

(A)

(1) The department of education shall pay each school district, educational service center, institution eligible for payment under section 3323.091 of the Revised Code, or county DD board an amount for the total of all classroom units for preschool children with disabilities approved under division (B) of section 3317.05 of the Revised Code. For each unit, the amount shall be the sum of the minimum salary for the teacher of the unit, calculated on the basis of the teacher's training level and years of experience pursuant to the salary schedule prescribed in the version of section 3317.13 of the Revised Code in effect prior to July 1, 2001, plus fifteen per cent of that minimum salary amount, and eight thousand twenty-three dollars.

(2) The department shall pay each school district, educational service center, institution eligible for payment under section 3323.091 of the Revised Code, or county DD board an amount for the total of all related services units for preschool children with disabilities approved under division (C) of section 3317.05 of the Revised Code. For each such unit, the amount shall be the sum of the minimum salary for the teacher of the unit calculated on the basis of the teacher's training level and years of experience pursuant to the salary schedule prescribed in the version of section 3317.13 of the Revised Code in effect prior to July 1, 2001, fifteen per cent of that minimum salary amount, and two thousand one hundred thirty-two dollars.

(B) If a school district, educational service center, or county DD board has had additional units for preschool children with disabilities approved for the year under division (F)(2) or (G)(3) of section 3317.03 of the Revised Code, the district, educational service center, or board shall receive an additional amount during the last half of the fiscal year. For each district, center, or board, the additional amount for each unit shall equal fifty per cent of the amounts computed for the unit in the manner prescribed by division (A) of this section and division (C) of section 3317.053 of the Revised Code.

(C) The department shall pay each institution approved for vocational education units under division (A) of section 3317.05 of the Revised Code an amount for the total of all the units approved under that division. The amount for each unit shall be the sum of the minimum salary for the teacher of the unit, calculated on the basis of the teacher's training level and years of experience pursuant to the salary schedule prescribed in the version of section 3317.13 of the Revised Code in effect prior to July 1, 2001, plus fifteen per cent of that minimum salary amount, and nine thousand five hundred ten dollars. Each institution that receives units funds under this division annually shall report to the department on the delivery of services and the performance of students and any other information required by the department to evaluate the institution's vocational education program.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2001; 06-30-2005; 2007 HB119 06-30-2007



Section 3317.053 - Supplemental unit allowance.

(A) As used in this section:

(1) "State share percentage" has the same meaning as in section 3317.022 of the Revised Code.

(2) "Dollar amount" means the amount shown in the following table for the corresponding type of unit:

TYPE OF UNIT

DOLLAR AMOUNT

Division (B) of section 3317.05 of the Revised Code

$8,334

Division (C) of that section

$3,234

Division (E) of that section

$5,550

(3) "Average unit amount" means the amount shown in the following table for the corresponding type of unit:

TYPE OF UNIT

AVERAGE UNIT AMOUNT

Division (B) of section 3317.05 of the Revised Code

$7,799

Division (C) of that section

$2,966

Division (E) of that section

$5,251

(B) In the case of each unit described in division (B) or (C) of section 3317.05 of the Revised Code and allocated to a city, local, or exempted village school district, the department of education, in addition to the amounts specified in sections 3317.052 and 3317.19 of the Revised Code, shall pay a supplemental unit allowance equal to the sum of the following amounts:

(1) An amount equal to 50% of the average unit amount for the unit;

(2) An amount equal to the percentage of the dollar amount for the unit that equals the district's state share percentage.

If, prior to the fifteenth day of May of a fiscal year, a school district's aid computed under section 3317.022 of the Revised Code is recomputed pursuant to section 3317.027 or 3317.028 of the Revised Code, the department shall also recompute the district's entitlement to payment under this section utilizing a new state share percentage. Such new state share percentage shall be determined using the district's recomputed basic aid amount pursuant to section 3317.027 or 3317.028 of the Revised Code. During the last six months of the fiscal year, the department shall pay the district a sum equal to one-half of the recomputed payment in lieu of one-half the payment otherwise calculated under this section.

(C)

(1) In the case of each unit allocated to an institution pursuant to division (A) of section 3317.05 of the Revised Code, the department, in addition to the amount specified in section 3317.052 of the Revised Code, shall pay a supplemental unit allowance of $7,227.

(2) In the case of each unit described in division (B) of section 3317.05 of the Revised Code that is allocated to any entity other than a city, exempted village, or local school district, the department, in addition to the amount specified in section 3317.052 of the Revised Code, shall pay a supplemental unit allowance of $7,799.

(3) In the case of each unit described in division (C) of section 3317.05 of the Revised Code and allocated to any entity other than a city, exempted village, or local school district, the department, in addition to the amounts specified in section 3317.052 of the Revised Code, shall pay a supplemental unit allowance of $2,966.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-2001; 06-30-2005; 06-30-2006



Section 3317.06 - Providing materials to nonpublic schools.

Moneys paid to school districts under division (E) of section 3317.024 of the Revised Code shall be used for the following independent and fully severable purposes:

(A) To purchase such secular textbooks or electronic textbooks as have been approved by the superintendent of public instruction for use in public schools in the state and to loan such textbooks or electronic textbooks to pupils attending nonpublic schools within the district or to their parents and to hire clerical personnel to administer such lending program. Such loans shall be based upon individual requests submitted by such nonpublic school pupils or parents. Such requests shall be submitted to the school district in which the nonpublic school is located. Such individual requests for the loan of textbooks or electronic textbooks shall, for administrative convenience, be submitted by the nonpublic school pupil or the pupil's parent to the nonpublic school, which shall prepare and submit collective summaries of the individual requests to the school district. As used in this section:

(1) "Textbook" means any book or book substitute that a pupil uses as a consumable or nonconsumable text, text substitute, or text supplement in a particular class or program in the school the pupil regularly attends.

(2) "Electronic textbook" means any book or book substitute that a student accesses through the use of a computer or other electronic medium or that is available through an internet-based provider of course content, or any other material that contributes to the learning process through electronic means.

(B) To provide speech and hearing diagnostic services to pupils attending nonpublic schools within the district. Such service shall be provided in the nonpublic school attended by the pupil receiving the service.

(C) To provide physician, nursing, dental, and optometric services to pupils attending nonpublic schools within the district. Such services shall be provided in the school attended by the nonpublic school pupil receiving the service.

(D) To provide diagnostic psychological services to pupils attending nonpublic schools within the district. Such services shall be provided in the school attended by the pupil receiving the service.

(E) To provide therapeutic psychological and speech and hearing services to pupils attending nonpublic schools within the district. Such services shall be provided in the public school, in nonpublic schools, in public centers, or in mobile units located on or off of the nonpublic premises. If such services are provided in the public school or in public centers, transportation to and from such facilities shall be provided by the school district in which the nonpublic school is located.

(F) To provide guidance, counseling, and social work services to pupils attending nonpublic schools within the district. Such services shall be provided in the public school, in nonpublic schools, in public centers, or in mobile units located on or off of the nonpublic premises. If such services are provided in the public school or in public centers, transportation to and from such facilities shall be provided by the school district in which the nonpublic school is located.

(G) To provide remedial services to pupils attending nonpublic schools within the district. Such services shall be provided in the public school, in nonpublic schools, in public centers, or in mobile units located on or off of the nonpublic premises. If such services are provided in the public school or in public centers, transportation to and from such facilities shall be provided by the school district in which the nonpublic school is located.

(H) To supply for use by pupils attending nonpublic schools within the district such standardized tests and scoring services as are in use in the public schools of the state;

(I) To provide programs for children who attend nonpublic schools within the district and are children with disabilities as defined in section 3323.01 of the Revised Code or gifted children. Such programs shall be provided in the public school, in nonpublic schools, in public centers, or in mobile units located on or off of the nonpublic premises. If such programs are provided in the public school or in public centers, transportation to and from such facilities shall be provided by the school district in which the nonpublic school is located.

(J) To hire clerical personnel to assist in the administration of programs pursuant to divisions (B), (C), (D), (E), (F), (G), and (I) of this section and to hire supervisory personnel to supervise the providing of services and textbooks pursuant to this section.

(K) To purchase or lease any secular, neutral, and nonideological computer application software designed to assist students in performing a single task or multiple related tasks, device management software, learning management software, site-licensing, digital video on demand (DVD), wide area connectivity and related technology as it relates to internet access, mathematics or science equipment and materials, instructional materials, and school library materials that are in general use in the public schools of the state and loan such items to pupils attending nonpublic schools within the district or to their parents, and to hire clerical personnel to administer the lending program. Only such items that are incapable of diversion to religious use and that are susceptible of loan to individual pupils and are furnished for the use of individual pupils shall be purchased and loaned under this division. As used in this section, "instructional materials" means prepared learning materials that are secular, neutral, and nonideological in character and are of benefit to the instruction of school children, and may include educational resources and services developed by the eTech Ohio commission.

(L) To purchase or lease instructional equipment, including computer hardware and related equipment in general use in the public schools of the state, for use by pupils attending nonpublic schools within the district and to loan such items to pupils attending nonpublic schools within the district or to their parents, and to hire clerical personnel to administer the lending program. "Computer hardware and related equipment" includes desktop computers and workstations; laptop computers, computer tablets, and other mobile handheld devices; and their operating systems and accessories.

(M) To purchase mobile units to be used for the provision of services pursuant to divisions (E), (F), (G), and (I) of this section and to pay for necessary repairs and operating costs associated with these units.

(N) To reimburse costs the district incurred to store the records of a chartered nonpublic school that closes. Reimbursements under this division shall be made one time only for each chartered nonpublic school that closes.

(O) To purchase life-saving medical or other emergency equipment for placement in nonpublic schools within the district or to maintain such equipment.

Clerical and supervisory personnel hired pursuant to division (J) of this section shall perform their services in the public schools, in nonpublic schools, public centers, or mobile units where the services are provided to the nonpublic school pupil, except that such personnel may accompany pupils to and from the service sites when necessary to ensure the safety of the children receiving the services.

All services provided pursuant to this section may be provided under contract with educational service centers, the department of health, city or general health districts, or private agencies whose personnel are properly licensed by an appropriate state board or agency.

Transportation of pupils provided pursuant to divisions (E), (F), (G), and (I) of this section shall be provided by the school district from its general funds and not from moneys paid to it under division (E) of section 3317.024 of the Revised Code unless a special transportation request is submitted by the parent of the child receiving service pursuant to such divisions. If such an application is presented to the school district, it may pay for the transportation from moneys paid to it under division (E) of section 3317.024 of the Revised Code.

No school district shall provide health or remedial services to nonpublic school pupils as authorized by this section unless such services are available to pupils attending the public schools within the district.

Materials, equipment, computer hardware or software, textbooks, electronic textbooks, and health and remedial services provided for the benefit of nonpublic school pupils pursuant to this section and the admission of pupils to such nonpublic schools shall be provided without distinction as to race, creed, color, or national origin of such pupils or of their teachers.

No school district shall provide services, materials, or equipment that contain religious content for use in religious courses, devotional exercises, religious training, or any other religious activity.

As used in this section, "parent" includes a person standing in loco parentis to a child.

Notwithstanding section 3317.01 of the Revised Code, payments shall be made under this section to any city, local, or exempted village school district within which is located one or more nonpublic elementary or high schools and any payments made to school districts under division (E) of section 3317.024 of the Revised Code for purposes of this section may be disbursed without submission to and approval of the controlling board.

The allocation of payments for materials, equipment, textbooks, electronic textbooks, health services, and remedial services to city, local, and exempted village school districts shall be on the basis of the state board of education's estimated annual average daily membership in nonpublic elementary and high schools located in the district.

Payments made to city, local, and exempted village school districts under this section shall be equal to specific appropriations made for the purpose. All interest earned by a school district on such payments shall be used by the district for the same purposes and in the same manner as the payments may be used.

The department of education shall adopt guidelines and procedures under which such programs and services shall be provided, under which districts shall be reimbursed for administrative costs incurred in providing such programs and services, and under which any unexpended balance of the amounts appropriated by the general assembly to implement this section may be transferred to the auxiliary services personnel unemployment compensation fund established pursuant to section 4141.47 of the Revised Code. The department shall also adopt guidelines and procedures limiting the purchase and loan of the items described in division (K) of this section to items that are in general use in the public schools of the state, that are incapable of diversion to religious use, and that are susceptible to individual use rather than classroom use. Within thirty days after the end of each biennium, each board of education shall remit to the department all moneys paid to it under division (E) of section 3317.024 of the Revised Code and any interest earned on those moneys that are not required to pay expenses incurred under this section during the biennium for which the money was appropriated and during which the interest was earned. If a board of education subsequently determines that the remittal of moneys leaves the board with insufficient money to pay all valid expenses incurred under this section during the biennium for which the remitted money was appropriated, the board may apply to the department of education for a refund of money, not to exceed the amount of the insufficiency. If the department determines the expenses were lawfully incurred and would have been lawful expenditures of the refunded money, it shall certify its determination and the amount of the refund to be made to the director of job and family services who shall make a refund as provided in section 4141.47 of the Revised Code.

Each school district shall label materials, equipment, computer hardware or software, textbooks, and electronic textbooks purchased or leased for loan to a nonpublic school under this section, acknowledging that they were purchased or leased with state funds under this section. However, a district need not label materials, equipment, computer hardware or software, textbooks, or electronic textbooks that the district determines are consumable in nature or have a value of less than two hundred dollars.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 07-01-2001; 07-01-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 3317.061 - Annual report on teaching staff.

The superintendent of each school district, including each cooperative education and joint vocational school district and the superintendent of each educational service center, shall, on forms prescribed and furnished by the state board of education, certify to the state board of education, on or before the fifteenth day of October of each year, the name of each licensed employee employed, on an annual salary, in each school under such superintendent's supervision during the first full school week of said month of October, the number of years of recognized college training such licensed employee has completed, the college degrees from a recognized college earned by such licensed employee, the type of teaching license held by such licensed employee, the number of months such licensed employee is employed in the school district, the annual salary of such licensed employee, and such other information as the state board of education may request. For the purposes of Chapter 3317. of the Revised Code, a licensed employee is any employee in a position that requires a license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code.

Pursuant to standards adopted by the state board of education, experience of vocational teachers in trade and industry shall be recognized by such board for the purpose of complying with the requirements of recognized college training provided by Chapter 3317. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996



Section 3317.062 - [Repealed].

Effective Date: 08-29-1975



Section 3317.063 - Reimbursing nonpublic school for mandated service costs.

The superintendent of public instruction, in accordance with rules adopted by the department of education, shall annually reimburse each chartered nonpublic school for the actual mandated service administrative and clerical costs incurred by such school during the preceding school year in preparing, maintaining, and filing reports, forms, and records, and in providing such other administrative and clerical services that are not an integral part of the teaching process as may be required by state law or rule or by requirements duly promulgated by city, exempted village, or local school districts. The mandated service costs reimbursed pursuant to this section shall include, but are not limited to, the preparation, filing and maintenance of forms, reports, or records and other clerical and administrative services relating to state chartering or approval of the nonpublic school, pupil attendance, pupil health and health testing, transportation of pupils, federally funded education programs, pupil appraisal, pupil progress, educator licensure, unemployment and workers' compensation, transfer of pupils, and such other education related data which are now or hereafter shall be required of such nonpublic school by state law or rule, or by requirements of the state department of education, other state agencies, or city, exempted village, or local school districts.

The reimbursement required by this section shall be for school years beginning on or after July 1, 1981.

Each nonpublic school which seeks reimbursement pursuant to this section shall submit to the superintendent of public instruction an application together with such additional reports and documents as the department of education may require. Such application, reports, and documents shall contain such information as the department of education may prescribe in order to carry out the purposes of this section. No payment shall be made until the superintendent of public instruction has approved such application.

Each nonpublic school which applies for reimbursement pursuant to this section shall maintain a separate account or system of accounts for the expenses incurred in rendering the required services for which reimbursement is sought. Such accounts shall contain such information as is required by the department of education and shall be maintained in accordance with rules adopted by the department of education.

Reimbursement payments to a nonpublic school pursuant to this section shall not exceed an amount for each school year equal to three hundred twenty-five dollars per pupil enrolled in that nonpublic school.

The superintendent of public instruction may, from time to time, examine any and all accounts and records of a nonpublic school which have been maintained pursuant to this section in support of an application for reimbursement, for the purpose of determining the costs to such school of rendering the services for which reimbursement is sought. If after such audit it is determined that any school has received funds in excess of the actual cost of providing such services, said school shall immediately reimburse the state in such excess amount.

Any payments made to chartered nonpublic schools under this section may be disbursed without submission to and approval of the controlling board.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 12-14-2000; 06-30-2005; 2007 HB119 06-30-2007



Section 3317.064 - Auxiliary services mobile unit replacement and repair fund.

(A) There is hereby established in the state treasury the auxiliary services reimbursement fund. By the thirtieth day of January of each odd-numbered year, the director of job and family services and the superintendent of public instruction shall determine the amount of any excess moneys in the auxiliary services personnel unemployment compensation fund not reasonably necessary for the purposes of section 4141.47 of the Revised Code, and shall certify such amount to the director of budget and management for transfer to the auxiliary services reimbursement fund. If the director of job and family services and the superintendent disagree on such amount, the director of budget and management shall determine the amount to be transferred.

(B) Moneys in the auxiliary services reimbursement fund shall be used for the relocation or for the replacement and repair of mobile units used to provide the services specified in division (E), (F), (G), or (I) of section 3317.06 of the Revised Code. The state board of education shall adopt guidelines and procedures for replacement, repair, and relocation of mobile units and the procedures under which a school district may apply to receive moneys with which to repair or replace or relocate such units.

(C) School districts may apply to the department for moneys from the auxiliary services reimbursement fund for payment of incentives for early retirement and severance for school district personnel assigned to provide services authorized by section 3317.06 of the Revised Code at chartered nonpublic schools. The portion of the cost of any early retirement or severance incentive for any employee that is paid using money from the auxiliary services reimbursement fund shall not exceed the percentage of such employee's total service credit that the employee spent providing services to chartered nonpublic school students under section 3317.06 of the Revised Code.

Effective Date: 06-26-2003



Section 3317.07 - Reassignment of school buses.

If the department of education determines that a county DD board no longer needs a school bus because the board no longer transports children to a special education program operated by the board, or if the department determines that a school district no longer needs a school bus to transport pupils to a nonpublic school or special education program, the department may reassign a bus that was funded with payments provided pursuant to the version of this section in effect prior to the effective date of this amendment for the purpose of transporting such pupils. The department may reassign a bus to a county DD board or school district that transports children to a special education program designated in the children's individualized education plans, or to a school district that transports pupils to a nonpublic school, and needs an additional school bus.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 06-30-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 3317.08 - Tuition for nonresident pupils.

A board of education may admit to its schools a child it is not required by section 3313.64 or 3313.65 of the Revised Code to admit, if tuition is paid for the child.

Unless otherwise provided by law, tuition shall be computed in accordance with this section. A district's tuition charge for a school year shall be one of the following:

(A) For any child, except a preschool child with a disability described in division (B) of this section, the quotient obtained by dividing the sum of the amounts described in divisions (A)(1) and (2) of this section by the district's formula ADM.

(1) The district's total taxes charged and payable for current expenses for the tax year preceding the tax year in which the school year begins as certified under division (A)(3) of section 3317.021 of the Revised Code.

(2) The district's total taxes collected for current expenses under a school district income tax adopted pursuant to section 5748.03 , 5748.08, or 5748.09 of the Revised Code that are disbursed to the district during the fiscal year, excluding any income tax receipts allocated for the project cost, debt service, or maintenance set-aside associated with a state-assisted classroom facilities project as authorized by section 3318.052 of the Revised Code. On or before the first day of June of each year, the tax commissioner shall certify the amount to be used in the calculation under this division for the next fiscal year to the department of education and the office of budget and management for each city, local, and exempted village school district that levies a school district income tax.

(B) For any preschool child with a disability not included in a unit approved under division (B) of section 3317.05 of the Revised Code, an amount computed for the school year as follows:

(1) For each type of special education service provided to the child for whom tuition is being calculated, determine the amount of the district's operating expenses in providing that type of service to all preschool children with disabilities not included in units approved under division (B) of section 3317.05 of the Revised Code;

(2) For each type of special education service for which operating expenses are determined under division (B)(1) of this section, determine the amount of such operating expenses that was paid from any state funds received under this chapter;

(3) For each type of special education service for which operating expenses are determined under division (B)(1) of this section, divide the difference between the amount determined under division (B)(1) of this section and the amount determined under division (B)(2) of this section by the total number of preschool children with disabilities not included in units approved under division (B) of section 3317.05 of the Revised Code who received that type of service;

(4) Determine the sum of the quotients obtained under division (B)(3) of this section for all types of special education services provided to the child for whom tuition is being calculated.

The state board of education shall adopt rules defining the types of special education services and specifying the operating expenses to be used in the computation under this section.

If any child for whom a tuition charge is computed under this section for any school year is enrolled in a district for only part of that school year, the amount of the district's tuition charge for the child for the school year shall be computed in proportion to the number of school days the child is enrolled in the district during the school year.

Except as otherwise provided in division (J) of section 3313.64 of the Revised Code, whenever a district admits a child to its schools for whom tuition computed in accordance with this section is an obligation of another school district, the amount of the tuition shall be certified by the treasurer of the board of education of the district of attendance, to the board of education of the district required to pay tuition for its approval and payment. If agreement as to the amount payable or the district required to pay the tuition cannot be reached, or the board of education of the district required to pay the tuition refuses to pay that amount, the board of education of the district of attendance shall notify the superintendent of public instruction. The superintendent shall determine the correct amount and the district required to pay the tuition and shall deduct that amount, if any, under division (D) of section 3317.023 of the Revised Code, from the district required to pay the tuition and add that amount to the amount allocated to the district attended under such division. The superintendent of public instruction shall send to the district required to pay the tuition an itemized statement showing such deductions at the time of such deduction.

When a political subdivision owns and operates an airport, welfare, or correctional institution or other project or facility outside its corporate limits, the territory within which the facility is located is exempt from taxation by the school district within which such territory is located, and there are school age children residing within such territory, the political subdivision owning such tax exempt territory shall pay tuition to the district in which such children attend school. The tuition for these children shall be computed as provided for in this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 3317.081 - Computing tuition.

(A) Tuition shall be computed in accordance with this section if:

(1) The tuition is required by division (C)(3)(b) of section 3313.64 of the Revised Code; or

(2) Neither the child nor the child's parent resides in this state and tuition is required by section 3327.06 of the Revised Code.

(B) Tuition computed in accordance with this section shall equal the attendance district's tuition rate computed under section 3317.08 of the Revised Code plus the amount in state education aid, as defined in section 3317.02 of the Revised Code, that district would have received for the child during the school year had the attendance district been authorized to count the child in its formula ADM for that school year under section 3317.03 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998; 06-30-2005



Section 3317.082 - Tuition for children in care of department of youth services.

As used in this section, "institution" means a residential facility that receives and cares for children maintained by the department of youth services and that operates a school chartered by the state board of education under section 3301.16 of the Revised Code.

(A) On or before the thirty-first day of each January and July, the superintendent of each institution that during the six-month period immediately preceding each January or July provided an elementary or secondary education for any child, other than a child receiving special education under section 3323.091 of the Revised Code, shall prepare and submit to the department of education, a statement for each such child indicating the child's name, any school district responsible to pay tuition for the child as determined by the superintendent in accordance with division (C)(2) or (3) of section 3313.64 of the Revised Code, and the period of time during that six-month period that the child received an elementary or secondary education. If any school district is responsible to pay tuition for any such child, the department of education, no later than the immediately succeeding last day of February or August, as applicable, shall calculate the amount of the tuition of the district under section 3317.08 of the Revised Code for the period of time indicated on the statement and do one of the following:

(1) If the tuition amount is equal to or less than the district's state education aid, pay to the institution submitting the statement an amount equal to the tuition amount, as provided under division (G) of section 3317.024 of the Revised Code, and deduct the tuition amount from the state basic aid funds payable to the district, as provided under division (C)(2) of section 3317.023 of the Revised Code;

(2) If the tuition amount is greater than the district's state education aid, require the district to pay to the institution submitting the statement an amount equal to the tuition amount.

(B) In the case of any disagreement about the school district responsible to pay tuition for a child pursuant to this section, the superintendent of public instruction shall make the determination in any such case in accordance with division (C)(2) or (3) of section 3313.64 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998; 06-30-2006



Section 3317.09 - State and federal moneys to account for and coded - annual statistical report.

All moneys distributed to a school district, including any cooperative education or joint vocational school district and all moneys distributed to any educational service center, by the state whether from a state or federal source, shall be accounted for by the division of school finance of the department of education. All moneys distributed shall be coded as to county, school district or educational service center, source, and other pertinent information, and at the end of each month, a report of such distribution shall be made by such division of school finance to each school district and educational service center. If any board of education fails to make the report required in section 3319.33 of the Revised Code, the superintendent of public instruction shall be without authority to distribute funds to that school district or educational service center under this chapter until such time as the required reports are filed with all specified officers, boards, or agencies.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003; 06-30-2005



Section 3317.10 - Certifying number of Ohio works first children in district.

(A) On or before the first day of March of each year, the department of job and family services shall certify to the state board of education the unduplicated number of children ages five through seventeen residing in each school district and living in a family that, during the preceding October, participated in Ohio works first. The department of job and family services shall certify this information according to the school district of residence for each child. Except as provided under division (B) of this section, the number of children so certified in any year shall be used by the department of education in calculating the distribution of moneys for the ensuing fiscal year as provided in section 3317.029 of the Revised Code.

(B) Upon the transfer of part of the territory of one school district to the territory of one or more other school districts, the department of education may adjust the number of children certified under division (A) of this section for any district gaining or losing territory in such a transfer in order to take into account the effect of the transfer on the number of such children who reside in the district. Within sixty days of receipt of a request for information from the department of education, the department of job and family services shall provide any information the department of education determines is necessary to make such adjustments. The department of education may use the adjusted number for any district for the applicable fiscal year, in lieu of the number certified for the district for that fiscal year under division (A) of this section, in the calculation of the distribution of moneys provided in section 3317.029 of the Revised Code.

Effective Date: 06-26-2003; 06-30-2005



Section 3317.11 - Supervisory services.

(A) As used in this section:

(1) "Client school district" means a city , exempted village, or local school district that has entered into an agreement under section 3313.843 of the Revised Code to receive any services from an educational service center.

(2) "Service center ADM" means the sum of the total student counts of all of an educational service center's client school districts.

(3) "STEM school" means a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code.

(4) "Total student count" has the same meaning as in section 3301.011 of the Revised Code.

(B) Beginning with the 2012-2013 school year, this division shall not apply to any client school district that has elected not to receive supervisory services under this division, as specified in the district's agreement under section 3313.843 of the Revised Code, and the department of education shall not make any deductions for the district under this division.

(1) The governing board of each educational service center shall provide supervisory services to each of its client school districts. Except as provided in division (B)(2) of this section, the supervisory services shall not exceed one supervisory teacher for the first fifty classroom teachers required to be employed in the districts, as calculated in the manner prescribed under former division (B) of section 3317.023 of the Revised Code, as that division existed prior to June 30, 2011, and one for each additional one hundred required classroom teachers, as so calculated.

The supervisory services shall be financed annually through supervisory units. Except as provided in division (B)(2) of this section, the number of supervisory units assigned to each district shall not exceed one unit for the first fifty classroom teachers required to be employed in the district, as calculated in the manner prescribed under former division (B) of section 3317.023 of the Revised Code, as that division existed prior to June 30, 2011, and one for each additional one hundred required classroom teachers, as so calculated. The cost of each supervisory unit shall be the sum of:

(a) The minimum salary prescribed by section 3317.13 of the Revised Code for the licensed supervisory employee of the governing board;

(b) An amount equal to fifteen per cent of that salary;

(c) An allowance for necessary travel expenses, limited to the lesser of two hundred twenty-three dollars and sixteen cents per month or two thousand six hundred seventy-eight dollars per year.

(2) If a majority of the boards of education, or superintendents acting on behalf of the boards, of the client school districts receiving services from the educational service center agree to receive additional supervisory services and to pay the cost of a corresponding number of supervisory units in excess of the services and units specified in division (B)(1) of this section, the service center shall provide the additional services as agreed to by the majority of districts to, and the department shall apportion the cost of the corresponding number of additional supervisory units pursuant to division (B)(3) of this section among, all of the service center's client school districts.

(3) The department shall apportion the total cost for all supervisory units among the service center's client school districts based on each district's total student count. The department shall deduct each district's apportioned share pursuant to division (B) of section 3317.023 of the Revised Code and pay the apportioned share to the service center.

(C) The department annually shall deduct from each client school district of each educational service center, pursuant to division (B) of section 3317.023 of the Revised Code, and pay to the service center an amount equal to six dollars and fifty cents times the school district's total student count. The board of education, or the superintendent acting on behalf of the board, of any client school district may agree to pay an amount in excess of six dollars and fifty cents per student in total student count. If a majority of the boards of education, or superintendents acting on behalf of the boards, of the service center's client school districts approve an amount in excess of six dollars and fifty cents per student in total student count, the department shall deduct the approved excess per student amount from all of the service center's client school districts and pay the excess amount to the service center.

(D) The department shall pay each educational service center the amounts due to it from school districts pursuant to contracts, compacts, or agreements under which the service center furnishes services to the districts or their students. In order to receive payment under this division, an educational service center shall furnish either a copy of the contract, compact, or agreement clearly indicating the amounts of the payments, or a written statement that clearly indicates the payments owed and is signed by the superintendent or treasurer of the responsible school district. The amounts paid to service centers under this division shall be deducted from payments to school districts pursuant to division (H)(3) of section 3317.023 of the Revised Code.

(E) Each school district's deduction under this section and divisions (B) and (H)(3) of section 3317.023 of the Revised Code shall be made from the total payment computed for the district under this chapter, after making any other adjustments in that payment required by law.

(F)

(1) Except as provided in division (F)(2) of this section, the department annually shall pay the governing board of each educational service center state funds equal to thirty-seven dollars times its service center ADM.

(2) The department annually shall pay state funds equal to forty dollars and fifty-two cents times the service center ADM to each educational service center comprising territory that was included in the territory of at least three former service centers or county school districts, which former centers or districts engaged in one or more mergers under section 3311.053 of the Revised Code to form the present center.

(G) Each city, exempted village, local, joint vocational, or cooperative education school district shall pay to the governing board of an educational service center any amounts agreed to for each child enrolled in the district who receives special education and related services or career-technical education from the educational service center, unless these educational services are provided pursuant to a contract, compact, or agreement for which the department deducts and transfers payments under division (D) of this section and division (H)(3) of section 3317.023 of the Revised Code.

(H) The department annually shall pay the governing board of each educational service center that has entered into a contract with a STEM school for the provision of services described in division (B) of section 3326.45 of the Revised Code state funds equal to the per-pupil amount specified in the contract for the provision of those services times the number of students enrolled in the STEM school.

(I) An educational service center:

(1) May provide special education and career-technical education to students in its client school districts;

(2) Is eligible for transportation funding under division (C) of section 3317.024 of the Revised Code;

(3) May apply for and receive gifted education units and provide gifted education services to students in its client school districts;

(4) May conduct driver education for high school students in accordance with Chapter 4508. of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003; 06-30-2006; 2008 HB562 06-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.58,HB 157, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3317.12 - Salary schedule and list of job classifications for nonteaching school employees.

Any board of education participating in funds distributed under Chapter 3317. of the Revised Code shall annually adopt a salary schedule for nonteaching school employees based upon training, experience, and qualifications with initial salaries no less than the salaries in effect on October 13, 1967. Each board of education shall prepare and may amend from time to time, specifications descriptive of duties, responsibilities, requirements, and desirable qualifications of the classifications of employees required to perform the duties specified in the salary schedule. All nonteaching school employees are to be notified of the position classification to which they are assigned and the salary for the classification. The compensation of all employees working for a particular school board shall be uniform for like positions except as compensation would be affected by salary increments based upon length of service.

On the fifteenth day of October each year the salary schedule and the list of job classifications and salaries in effect on that date shall be filed by each board of education with the superintendent of public instruction. If such salary schedule and classification plan is not filed the superintendent of public instruction shall order the board to file such schedules forthwith. If this condition is not corrected within ten days after receipt of the order from the superintendent of public instruction, no money shall be distributed to the district under Chapter 3317. of the Revised Code until the superintendent has satisfactory evidence of the board of education's full compliance with such order.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-18-1969

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 3317.13 - Minimum salary schedule for teachers.

(A) As used in this section and section 3317.14 of the Revised Code:

(1) "Years of service" includes the following:

(a) All years of teaching service in the same school district or educational service center, regardless of training level, with each year consisting of at least one hundred twenty days under a teacher's contract;

(b) All years of teaching service in a chartered, nonpublic school located in Ohio as a teacher licensed pursuant to section 3319.22 of the Revised Code or in another public school, regardless of training level, with each year consisting of at least one hundred twenty days under a teacher's contract;

(c) All years of teaching service in a chartered school or institution or a school or institution that subsequently became chartered or a chartered special education program or a special education program that subsequently became chartered operated by the state or by a subdivision or other local governmental unit of this state as a teacher licensed pursuant to section 3319.22 of the Revised Code, regardless of training level, with each year consisting of at least one hundred twenty days; and

(d) All years of active military service in the armed forces of the United States, as defined in section 3307.75 of the Revised Code, to a maximum of five years. For purposes of this calculation, a partial year of active military service of eight continuous months or more in the armed forces shall be counted as a full year.

(2) "Teacher" means all teachers employed by the board of education of any school district, including any cooperative education or joint vocational school district and all teachers employed by any educational service center governing board.

(B) No teacher shall be paid a salary less than that provided in the schedule set forth in division (C) of this section. In calculating the minimum salary any teacher shall be paid pursuant to this section, years of service shall include the sum of all years of the teacher's teaching service included in divisions (A)(1)(a), (b), (c), and (d) of this section; except that any school district or educational service center employing a teacher new to the district or educational service center shall grant such teacher a total of not more than ten years of service pursuant to divisions (A)(1)(b), (c), and (d) of this section. Upon written complaint to the superintendent of public instruction that the board of education of a district or the governing board of an educational service center governing board has failed or refused to annually adopt a salary schedule or to pay salaries in accordance with the salary schedule set forth in division (C) of this section, the superintendent of public instruction shall cause to be made an immediate investigation of such complaint. If the superintendent finds that the conditions complained of exist, the superintendent shall order the board to correct such conditions within ten days from the date of the finding. No moneys shall be distributed to the district or educational service center under this chapter until the superintendent has satisfactory evidence of the board of education's full compliance with such order. Each teacher shall be fully credited with placement in the appropriate academic training level column in the district's or educational service center's salary schedule with years of service properly credited pursuant to this section or section 3317.14 of the Revised Code. No rule shall be adopted or exercised by any board of education or educational service center governing board which restricts the placement or the crediting of annual salary increments for any teacher according to the appropriate academic training level column.

(C) Minimum salaries exclusive of retirement and sick leave for teachers shall be as follows: Years of Service Teachers with less than Bachelor's Degree Teachers with a Bachelor's Degree Teachers with Five Years of Training but no Master's Degree Teachers with a Master's Degree or Higher Per Cent* Dollar Amount Per Cent* Dollar Amount Per Cent* Dollar Amount Per Cent* Dollar Amount

0 86.5 $17,300 100.0 $20,000 103.8 $20,760 109.5 $21,900

1 90.0 18,000 103.8 20,760 108.1 21,620 114.3 22,860

2 93.5 18,700 107.6 21,520 112.4 22,480 119.1 23,820

3 97.0 19,400 111.4 22,280 116.7 23,340 123.9 24,780

4 100.5 20,100 115.2 23,040 121.0 24,200 128.7 25,740

5 104.0 20,800 119.0 23,800 125.3 25,060 133.5 26,700

6 104.0 20,800 122.8 24,560 129.6 25,920 138.3 27,660

7 104.0 20,800 126.6 25,320 133.9 26,780 143.1 28,620

8 104.0 20,800 130.4 26,080 138.2 27,640 147.9 29,580

9 104.0 20,800 134.2 26,840 142.5 28,500 152.7 30,540

10 104.0 20,800 138.0 27,600 146.8 29,360 157.5 31,500

11 104.0 20,800 141.8 28,360 151.1 30,220 162.3 32,460

* Percentages represent the percentage which each salary is of the base amount. For purposes of determining the minimum salary at any level of training and service, the base of one hundred per cent shall be the base amount. The percentages used in this section show the relationships between the minimum salaries required by this section and the base amount and shall not be construed as requiring any school district or educational service center to adopt a schedule containing salaries in excess of the amounts set forth in this section for corresponding levels of training and experience. As used in this division:

(1) "Base amount" means twenty thousand dollars.

(2) "Five years of training" means at least one hundred fifty semester hours, or the equivalent, and a bachelor's degree from a recognized college or university.

(D) For purposes of this section, all credited training shall be from a recognized college or university.

Effective Date: 07-01-2001

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3317.14 - Boards to annually adopt teachers' salary schedule.

Any school district board of education or educational service center governing board participating in funds distributed under Chapter 3317. of the Revised Code shall annually adopt a teachers' salary schedule with provision for increments based upon training and years of service. Notwithstanding sections 3317.13 and 3319.088 of the Revised Code, the board may establish its own service requirements and may grant service credit for such activities as teaching in public or nonpublic schools in this state or in another state, for service as an educational assistant other than as a classroom aide employed in accordance with section 5107.541 of the Revised Code, and for service in the military or in an appropriate state or federal governmental agency, provided no teacher receives less than the amount required to be paid pursuant to section 3317.13 of the Revised Code and provided full credit for a minimum of five years of actual teaching and military experience as defined in division (A) of section 3317.13 of the Revised Code is given to each teacher.

On the fifteenth day of October of each year , a copy of the salary schedule in effect on that date shall be filed by the board of education of each local school district with the educational service center superintendent, who thereupon shall certify to the treasurer of such local district the correct salary to be paid to each teacher in accordance with the adopted schedule.

Each teacher who has completed training which would qualify such teacher for a higher salary bracket pursuant to this section shall file by the fifteenth day of September with the treasurer of the board of education or educational service center satisfactory evidence of the completion of such additional training. The treasurer shall then immediately place the teacher, pursuant to this section and section 3317.13 of the Revised Code, in the proper salary bracket in accordance with training and years of service before certifying such salary, training, and years of service to the superintendent of public instruction. No teacher shall be paid less than the salary to which such teacher is entitled pursuant to section 3317.13 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1997

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 3317.141 - Recipients of race to the top program grants.

The board of education of any city, exempted village, local, or joint vocational school district that is the recipient of moneys from a grant awarded under the federal race to the top program, Division (A), Title XIV, Sections 14005 and 14006 of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, shall comply with this section in accordance with the timeline contained in the board's scope of work, as approved by the superintendent of public instruction, and shall not be subject to sections 3317.13 and 3317.14 of the Revised Code. The board of education of any other school district, and the governing board of each educational service center, shall comply with either this section or sections 3317.13 and 3317.14 of the Revised Code.

(A) The board annually shall adopt a salary schedule for teachers based upon performance as described in division (B) of this section.

(B) For purposes of the schedule, a board shall measure a teacher's performance by considering all of the following:

(1) The level of license issued under section 3319.22 of the Revised Code that the teacher holds;

(2) Whether the teacher is a highly qualified teacher, as defined in section 3319.074 of the Revised Code;

(3) Ratings received by the teacher on performance evaluations conducted under section 3319.111 of the Revised Code.

(C) The schedule shall provide for annual adjustments based on performance on the evaluations conducted under section 3319.111 of the Revised Code. The annual performance-based adjustment for a teacher rated as accomplished shall be greater than the annual performance-based adjustment for a teacher rated as proficient.

(D) The salary schedule adopted under this section may provide for additional compensation for teachers who agree to perform duties, not contracted for under a supplemental contract, that the employing board determines warrant additional compensation. Those duties may include, but are not limited to, assignment to a school building eligible for funding under Title I of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6301 et seq.; assignment to a building in "school improvement" status under the "No Child Left Behind Act of 2001," as defined in section 3302.01 of the Revised Code; teaching in a grade level or subject area in which the board has determined there is a shortage within the district or service center; or assignment to a hard-to-staff school, as determined by the board.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3317.15 - Handicapped children - speech-language pathology and psychological services.

(A) As used in this section, "child with a disability" has the same meaning as in section 3323.01 of the Revised Code.

(B) Each city, exempted village, local, and joint vocational school district shall continue to comply with all requirements of federal statutes and regulations, the Revised Code, and rules adopted by the state board of education governing education of children with disabilities, including, but not limited to, requirements that children with disabilities be served by appropriately licensed or certificated education personnel.

(C) Each city, exempted village, local, and joint vocational school district shall consult with the educational service center serving the county in which the school district is located and, if it elects to participate pursuant to section 5126.04 of the Revised Code, the county DD board of that county, in providing services that serve the best interests of children with disabilities.

(D) Each school district shall annually provide documentation to the department of education that it employs the appropriate number of licensed or certificated personnel to serve the district's students with disabilities.

(E) The department annually shall audit a sample of school districts to ensure that children with disabilities are being appropriately reported.

(F) Each school district shall provide speech-language pathology services at a ratio of one speech-language pathologist per two thousand students receiving any educational services from the district other than adult education. Each district shall provide school psychological services at a ratio of one school psychologist per two thousand five hundred students receiving any educational services from the district other than adult education. A district may obtain the services of speech-language pathologists and school psychologists by any means permitted by law, including contracting with an educational service center. If, however, a district is unable to obtain the services of the required number of speech-language pathologists or school psychologists, the district may request from the superintendent of public instruction, and the superintendent may grant, a waiver of this provision for a period of time established by the superintendent.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3317.16 - Computation and distribution of funds to joint vocational school districts.

(A) As used in this section:

(1) The "total special education weight" for a joint vocational school district shall be calculated in the same manner as prescribed in section 3317.022 of the Revised Code.

(2) The "total vocational education weight" for a joint vocational school district shall be calculated in the same manner as prescribed in section 3317.022 of the Revised Code.

(3) The "total recognized valuation" of a joint vocational school district shall be determined by adding the recognized valuations of all its constituent school districts that were subject to the joint vocational school district's tax levies for both the current and preceding tax years.

(4) "Resident district" means the city, local, or exempted village school district in which a student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(5) "Community school" means a community school established under Chapter 3314. of the Revised Code.

(B) The department of education shall compute and distribute state base cost funding to each joint vocational school district for the fiscal year in accordance with the following formula:

(formula amount X formula ADM) - (.0005 X total recognized valuation)

If the difference obtained under this division is a negative number, the district's computation shall be zero.

(C)

(1) The department shall compute and distribute state vocational education additional weighted costs funds to each joint vocational school district in accordance with the following formula:

state share percentage X formula amount X total vocational education weight

In each fiscal year, a joint vocational school district receiving funds under division (C)(1) of this section shall spend those funds only for the purposes the department designates as approved for vocational education expenses. Vocational educational expenses approved by the department shall include only expenses connected to the delivery of career-technical programming to career-technical students. The department shall require the joint vocational school district to report data annually so that the department may monitor the district's compliance with the requirements regarding the manner in which funding received under division (C)(1) of this section may be spent.

(2) The department shall compute for each joint vocational school district state funds for vocational education associated services costs in accordance with the following formula:

state share percentage X .05 X the formula amount X the sum of categories one and two vocational education ADM

In any fiscal year, a joint vocational school district receiving funds under division (C)(2) of this section, or through a transfer of funds pursuant to division (I) of section 3317.023 of the Revised Code, shall spend those funds only for the purposes that the department designates as approved for vocational education associated services expenses, which may include such purposes as apprenticeship coordinators, coordinators for other vocational education services, vocational evaluation, and other purposes designated by the department. The department may deny payment under division (C)(2) of this section to any district that the department determines is not operating those services or is using funds paid under division (C)(2) of this section, or through a transfer of funds pursuant to division (I) of section 3317.023 of the Revised Code, for other purposes.

(D)

(1) The department shall compute and distribute state special education and related services additional weighted costs funds to each joint vocational school district in accordance with the following formula:

state share percentage X formula amount X total special education weight

(2)

(a) As used in this division, the "personnel allowance" means thirty thousand dollars in fiscal years 2008 and 2009.

(b) For the provision of speech language pathology services to students, including students who do not have individualized education programs prepared for them under Chapter 3323. of the Revised Code, and for no other purpose, the department shall pay each joint vocational school district an amount calculated under the following formula:

(formula ADM divided by 2000) X the personnel allowance X state share percentage

(3) In any fiscal year, a joint vocational school district shall spend for purposes that the department designates as approved for special education and related services expenses at least the amount calculated as follows:

(formula amount X the sum of categories one through six special education ADM) (total special education weight X formula amount)

The purposes approved by the department for special education expenses shall include, but shall not be limited to, compliance with state rules governing the education of children with disabilities, providing services identified in a student's individualized education program as defined in section 3323.01 of the Revised Code, provision of speech language pathology services, and the portion of the district's overall administrative and overhead costs that are attributable to the district's special education student population.

The department shall require joint vocational school districts to report data annually to allow for monitoring compliance with division (D)(3) of this section. The department shall annually report to the governor and the general assembly the amount of money spent by each joint vocational school district for special education and related services.

(4) In any fiscal year, a joint vocational school district shall spend for the provision of speech language pathology services not less than the sum of the amount calculated under division (D)(1) of this section for the students in the district's category one special education ADM and the amount calculated under division (D)(2) of this section.

(E)

(1) If a joint vocational school district's costs for a fiscal year for a student in its categories two through six special education ADM exceed the threshold catastrophic cost for serving the student, as specified in division (C)(3)(b) of section 3317.022 of the Revised Code, the district may submit to the superintendent of public instruction documentation, as prescribed by the superintendent, of all of its costs for that student. Upon submission of documentation for a student of the type and in the manner prescribed, the department shall pay to the district an amount equal to the sum of the following:

(a) One-half of the district's costs for the student in excess of the threshold catastrophic cost;

(b) The product of one-half of the district's costs for the student in excess of the threshold catastrophic cost multiplied by the district's state share percentage.

(2) The district shall only report under division (E)(1) of this section, and the department shall only pay for, the costs of educational expenses and the related services provided to the student in accordance with the student's individualized education program. Any legal fees, court costs, or other costs associated with any cause of action relating to the student may not be included in the amount.

(F) Each fiscal year, the department shall pay each joint vocational school district an amount for adult technical and vocational education and specialized consultants.

(G)

(1) A joint vocational school district's local share of special education and related services additional weighted costs equals:

(1 - state share percentage) X Total special education weight X $5,732

(2) For each student with a disability receiving special education and related services under an individualized education program, as defined in section 3323.01 of the Revised Code, at a joint vocational district, the resident district or, if the student is enrolled in a community school, the community school shall be responsible for the amount of any costs of providing those special education and related services to that student that exceed the sum of the amount calculated for those services attributable to that student under divisions (B), (D), (E), and (G)(1) of this section.

Those excess costs shall be calculated by subtracting the sum of the following from the actual cost to provide special education and related services to the student:

(a) The formula amount;

(b) The product of $5,732 times the applicable multiple specified in section 3317.013 of the Revised Code as that section existed prior to the effective date of this amendment;

(c) Any funds paid under division (E) of this section for the student;

(d) Any other funds received by the joint vocational school district under this chapter to provide special education and related services to the student, not including the amount calculated under division (G)(2) of this section.

(3) The board of education of the joint vocational school district may report the excess costs calculated under division (G)(2) of this section to the department of education.

(4) If the board of education of the joint vocational school district reports excess costs under division (G)(3) of this section, the department shall pay the amount of excess cost calculated under division (G)(2) of this section to the joint vocational school district and shall deduct that amount as provided in division (G)(4)(a) or (b) of this section, as applicable:

(a) If the student is not enrolled in a community school, the department shall deduct the amount from the account of the student's resident district pursuant to division (J) of section 3317.023 of the Revised Code.

(b) If the student is enrolled in a community school, the department shall deduct the amount from the account of the community school pursuant to section 3314.083 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003; 06-30-2005; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 3317.161 - [Repealed].

Effective Date: 2008 HB562 09-22-2008



Section 3317.162 - Amended and Renumbered RC 3317.053.

Effective Date: 07-01-2001



Section 3317.17 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 07-01-1998 )



Section 3317.18 - Withholding payments in order to pay debt charges on securities.

(A) As used in this section, the terms "Chapter 133. securities," "credit enhancement facilities," "debt charges," "general obligation," "legislation," "public obligations," and "securities" have the same meanings as in section 133.01 of the Revised Code.

(B) The board of education of any school district authorizing the issuance of securities under section 133.10, 133.301, or 3313.372 of the Revised Code or general obligation Chapter 133. securities may adopt legislation requesting the state department of education to approve, and enter into an agreement with the school district and the primary paying agent or fiscal agent for such securities providing for, the withholding and deposit of funds, otherwise due the district under Chapter 3317. of the Revised Code, for the payment of debt service charges on such securities.

The board of education shall deliver to the state department a copy of such resolution and any additional pertinent information the state department may require.

The department of education and the office of budget and management shall evaluate each request received from a school district under this section and the department, with the advice and consent of the director of budget and management, shall approve or deny each request based on all of the following:

(1) Whether approval of the request will enhance the marketability of the securities for which the request is made;

(2) Any other pertinent factors or limitations established in rules made under division (I) of this section, including:

(a) Current and projected obligations of funds due to the requesting school district under Chapter 3317. of the Revised Code including obligations of those funds to public obligations or relevant credit enhancement facilities under this section, Chapter 133. and section 3313.483 of the Revised Code, and under any other similar provisions of law;

(b) Whether the department of education or the office of budget and management has any reason to believe the requesting school district will be unable to pay when due the debt charges on the securities for which the request is made.

The department may require a school district to establish schedules for the payment of all debt charges that take into account the amount and timing of anticipated distributions of funds to the district under Chapter 3317. of the Revised Code.

(C) If the department approves the request of a school district to withhold and deposit funds pursuant to this section, the department shall enter into a written agreement with the district and the primary paying agent or fiscal agent for the securities which shall provide for the withholding of funds pursuant to this section for the payment of debt charges on those securities, and may include both of the following:

(1) Provisions for certification by the district to the department, at a time prior to any date for the payment of applicable debt charges, whether the district is able to pay those debt charges when due;

(2) Requirements that the district deposit amounts for the payment of debt charges on the securities with the primary paying agent or fiscal agent for the securities prior to the date on which those debt charge payments are due to the owners or holders of the securities.

(D) Whenever a district notifies the department of education that it will be unable to pay debt charges when they are due, subject to the withholding provisions of this section, or whenever the applicable paying agent or fiscal agent notifies the department that it has not timely received from a school district the full amount needed for the payment when due of those debt charges to the holders or owners of such securities, the department shall immediately contact the school district and the paying agent or fiscal agent to confirm or determine whether the district is unable to make the required payment by the date on which it is due.

Upon demand of the treasurer of state while holding a school district obligation purchased under division (G)(1) of section 135.143 of the Revised Code, the state department of education, without a request of the school district, shall withhold and deposit funds pursuant to this section for payment of debt service charges on that obligation.

If the department confirms or determines that the district will be unable to make such payment and payment will not be made pursuant to a credit enhancement facility, the department shall promptly pay to the applicable primary paying agent or fiscal agent the lesser of the amount due for debt charges or the amount due the district for the remainder of the fiscal year under Chapter 3317. of the Revised Code. If this amount is insufficient to pay the total amount then due the agent for the payment of debt charges, the department shall pay to the agent each fiscal year thereafter, and until the full amount due the agent for unpaid debt charges is paid in full, the lesser of the remaining amount due the agent for debt charges or the amount due the district for the fiscal year under Chapter 3317. of the Revised Code.

(E) The state department may make any payments under this division by direct deposit of funds by electronic transfer.

Any amount received by a paying agent or fiscal agent under this section shall be applied only to the payment of debt charges on the securities of the school district subject to this section or to the reimbursement to the provider of a credit enhancement facility that has paid such debt charges.

(F) To the extent a school district whose securities are subject to this section is unable to pay applicable debt charges because of the failure to collect property taxes levied for the payment of those debt charges, the district may transfer to or deposit into any fund that would have received payments under Chapter 3317. of the Revised Code that were withheld under this section any such delinquent property taxes when later collected, provided that transfer or deposit shall be limited to the amounts withheld from that fund under this section.

(G) The department may make payments under this section to paying agents or fiscal agents only from and to the extent that money is appropriated by the general assembly for Chapter 3317. of the Revised Code or for the purposes of this section. No securities of a school district to which this section is made applicable constitute an obligation or a debt or a pledge of the faith, credit, or taxing power of the state, and the holders or owners of such securities have no right to have taxes levied or appropriations made by the general assembly for the payment of debt charges on those securities, and those securities, if the department requires, shall contain a statement to that effect. The agreement for or the actual withholding and payment of moneys under this section does not constitute the assumption by the state of any debt of a school district.

(H) In the case of securities subject to the withholding provisions of this section, the issuing board of education shall appoint a paying agent or fiscal agent who is not an officer or employee of the school district.

(I) The department of education, with the advice of the office of budget and management, may adopt reasonable rules not inconsistent with this section for the implementation of this section and division (B) of section 133.25 of the Revised Code as it relates to the withholding and depositing of payments under Chapter 3317. of the Revised Code to secure payment of debt charges on school district securities. Those rules shall include criteria for the evaluation and approval or denial of school district requests for withholding under this section and limits on the obligation for the purpose of paying debt charges or reimbursing credit enhancement facilities of funds otherwise to be paid to school districts under Chapter 3317. of the Revised Code.

(J) The authority granted by this section is in addition to and not a limitation on any other authorizations granted by or pursuant to law for the same or similar purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-20-1995



Section 3317.19 - Computation and distribution of payments to cooperative education school districts.

(A) As used in this section, "total unit allowance" means an amount equal to the sum of the following:

(1) The total of the salary allowances for the teachers employed in the cooperative education school district for all units approved under division (B) or (C) of section 3317.05 of the Revised Code. The salary allowance for each unit shall equal the minimum salary for the teacher of the unit calculated on the basis of the teacher's training level and years of experience pursuant to the salary schedule prescribed in the version of section 3317.13 of the Revised Code in effect prior to July 1, 2001.

(2) Fifteen per cent of the total computed under division (A)(1) of this section;

(3) The total of the unit operating allowances for all approved units. The amount of each allowance shall equal one of the following:

(a) Eight thousand twenty-three dollars times the number of units for preschool children with disabilities or fraction thereof approved for the year under division (B) of section 3317.05 of the Revised Code;

(b) Two thousand one hundred thirty-two dollars times the number of units or fraction thereof approved for the year under division (C) of section 3317.05 of the Revised Code.

(B) The state board of education shall compute and distribute to each cooperative education school district for each fiscal year an amount equal to the sum of the following:

(1) An amount equal to the total of the amounts credited to the cooperative education school district pursuant to division (H) of section 3317.023 of the Revised Code;

(2) The total unit allowance;

(3) An amount for assisting in providing free lunches to needy children pursuant to division (D) of section 3317.024 of the Revised Code.

(C) If a cooperative education school district has had additional special education units approved for the year under division (F)(2) of section 3317.03 of the Revised Code, the district shall receive an additional amount during the last half of the fiscal year. For each unit, the additional amount shall equal fifty per cent of the amount computed under division (A) of this section for a unit approved under division (B) of section 3317.05 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-2001; 06-30-2006; 2007 HB119 09-29-2007



Section 3317.20 - Calculation of payment to county DD board.

This section does not apply to preschool children with disabilities.

(A) As used in this section:

(1) "Applicable weight" means the multiple specified in section 3317.013 of the Revised Code for a disability described in that section.

(2) "Child's school district" means the school district in which a child is entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code.

(3) "State share percentage" means the state share percentage of the child's school district.

(B) Except as provided in division (C) of this section, the department shall annually pay each county DD board for each child with a disability, other than a preschool child with a disability, for whom the county DD board provides special education and related services an amount equal to the formula amount (state share percentage X formula amount X the applicable weight).

(C) If any school district places with a county DD board more children with disabilities than it had placed with a county DD board in fiscal year 1998, the department shall not make a payment under division (B) of this section for the number of children exceeding the number placed in fiscal year 1998. The department instead shall deduct from the district's payments under this chapter , and pay to the county DD board, an amount calculated in accordance with the formula prescribed in division (B) of this section for each child over the number of children placed in fiscal year 1998.

(D) The department shall calculate for each county DD board receiving payments under divisions (B) and (C) of this section the following amounts:

(1) The amount received by the county DD board for approved special education and related services units, other than units for preschool children with disabilities, in fiscal year 1998, divided by the total number of children served in the units that year;

(2) The product of the quotient calculated under division (D)(1) of this section times the number of children for whom payments are made under divisions (B) and (C) of this section.

If the amount calculated under division (D)(2) of this section is greater than the total amount calculated under divisions (B) and (C) of this section, the department shall pay the county DD board one hundred per cent of the difference in addition to the payments under divisions (B) and (C) of this section.

(E) Each county DD board shall report to the department, in the manner specified by the department, the name of each child for whom the county DD board provides special education and related services and the child's school district.

(F)

(1) For the purpose of verifying the accuracy of the payments under this section, the department may request from either of the following entities the data verification code assigned under division (D)(2) of section 3301.0714 of the Revised Code to any child who is placed with a county DD board:

(a) The child's school district;

(b) The independent contractor engaged to create and maintain data verification codes.

(2) Upon a request by the department under division (F)(1) of this section for the data verification code of a child, the child's school district shall submit that code to the department in the manner specified by the department. If the child has not been assigned a code, the district shall assign a code to that child and submit the code to the department by a date specified by the department. If the district does not assign a code to the child by the specified date, the department shall assign a code to the child.

The department annually shall submit to each school district the name and data verification code of each child residing in the district for whom the department has assigned a code under this division.

(3) The department shall not release any data verification code that it receives under division (F) of this section to any person except as provided by law.

(G) Any document relative to special education and related services provided by a county DD board that the department holds in its files that contains both a student's name or other personally identifiable information and the student's data verification code shall not be a public record under section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2001; 06-30-2005; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 3317.201 - Payment to institutions providing special education services.

This section does not apply to preschool children with disabilities.

(A) As used in this section, the "total special education weight" for an institution means the sum of the following amounts:

(1) The number of children reported by the institution under division (G)(1)(a)(i) of section 3317.03 of the Revised Code as receiving services for a disability described in division (A) of section 3317.013 of the Revised Code multiplied by the multiple specified in that division;

(2) The number of children reported by the institution under division (G)(1)(a)(i) of section 3317.03 of the Revised Code as receiving services for a disability described in division (B) of section 3317.013 of the Revised Code multiplied by the multiple specified in that division;

(3) The number of children reported by the institution under division (G)(1)(a)(i) of section 3317.03 of the Revised Code as receiving services for a disability described in division (C) of section 3317.013 of the Revised Code multiplied by the multiple specified in that division;

(4) The number of children reported by the institution under division (G)(1)(a)(i) of section 3317.03 of the Revised Code as receiving services for a disability described in division (D) of section 3317.013 of the Revised Code multiplied by the multiple specified in that division;

(5) The number of children reported by the institution under division (G)(1)(a)(i) of section 3317.03 of the Revised Code as receiving services for a disability described in division (E) of section 3317.013 of the Revised Code multiplied by the multiple specified in that division;

(6) The number of children reported by the institution under division (G)(1)(a)(i) of section 3317.03 of the Revised Code as receiving services for a disability described in division (F) of section 3317.013 of the Revised Code multiplied by the multiple specified in that division.

(B) For each fiscal year, the department of education shall pay each state institution required to provide special education services under division (A) of section 3323.091 of the Revised Code an amount equal to the greater of:

(1) The formula amount times the institution's total special education weight;

(2) The aggregate amount of special education and related services unit funding the institution received for all children with disabilities other than preschool children with disabilities in fiscal year 2005 under sections 3317.052 and 3317.053 of the Revised Code, as those sections existed prior to June 30, 2005.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 3317.21 - Amended and Renumbered to RC 3318.47.

Effective Date: 06-30-2005



Section 3317.22 - Amended and Renumbered to RC 3318.48.

Effective Date: 06-30-2005



Section 3317.23 - Amended and Renumbered to RC 3318.49.

Effective Date: 06-30-2005



Section 3317.50 - Ohio schoolnet telecommunity education fund.

The eTech Ohio telecommunity education fund is hereby created in the state treasury. The fund shall consist of certain excess local exchange telephone company contributions transferred from the reserve fund of the Ohio telecommunications advisory board pursuant to an agreement between the public utilities commission of Ohio and the Ohio department of education. The fund shall be used to finance technology grants to state-chartered elementary and secondary schools. Investment earnings of the fund shall be credited to the fund.

Effective Date: 12-02-1996; 07-01-2005



Section 3317.51 - Distance learning fund.

(A) The distance learning fund is hereby created in the state treasury. The fund shall consist of moneys paid to the eTech Ohio commission by any telephone company as a part of a settlement agreement between such company and the public utilities commission in fiscal year 1995 in part to establish distance learning throughout the state. The commission shall administer the fund and expend moneys from it to finance technology grants to eligible schools chartered by the state board of education to establish distance learning in those schools. Chartered schools are eligible for funds if they are within the service area of the telephone company. Investment earnings of the fund shall be credited to the fund.

(B) For purposes of this section, "distance learning" means the creation of a learning environment involving a school setting and at least one other location outside of the school which allows for information available at one site to be accessed at the other through the use of such educational applications as one-way or two-way transmission of data, voice, and video, singularly or in appropriate combinations.

Effective Date: 09-28-1999; 07-01-2005



Section 3317.52 - [Repealed].

Effective Date: 07-01-1977



Section 3317.53, 3317.54 - [Repealed].

Effective Date: 07-01-1978



Section 3317.60 - [Repealed].

Effective Date: 11-15-1981



Section 3317.61 - [Repealed].

Effective Date: 07-01-1989; 10-02-1989



Section 3317.62 - School district loan eligibility.

(A) As used in this section, a bankrupt taxpayer is a taxpayer to which both of the following apply:

(1) The taxpayer is charged with delinquent taxes on personal property or on real property that is classified as nonresidential/agricultural under section 5713.041 of the Revised Code;

(2) The taxpayer is the subject of a case in bankruptcy commenced in accordance with section 301 or 303 of the "Bankruptcy Reform Act of 1978," 92 Stat. 2558, 2559; 11 U.S.C. 301, as amended.

(B) A school district is eligible for a loan from the lottery profits education fund if the total amount of the school district's real and personal property taxes remaining unpaid on the previous year's tax lists and duplicates on the date of the settlement required by division (D) of section 321.24 of the Revised Code and charged to one or more bankrupt taxpayers equals or exceeds ten per cent of the total amount of the school district's taxes charged on such tax lists and duplicates.

(C) Each loan request shall be submitted to the superintendent of public instruction, and may be accompanied by a request that the school district be made subject to section 3313.488 of the Revised Code. The request shall state how the board of education intends to repay the loan. A district whose board of education requests that it be made subject to section 3313.488 of the Revised Code is subject to such section.

(D) Under this section and sections 3317.63 and 3317.64 of the Revised Code, "board of education" or "district board" includes the financial planning and supervision commission of a school district declared to be under a fiscal emergency pursuant to Chapter 3316. of the Revised Code where such commission chooses to exercise the powers and duties otherwise required of the district board of education under this section and sections 3317.63 and 3317.64 of the Revised Code.

Effective Date: 06-20-1996



Section 3317.621 - [Repealed].

Effective Date: 11-15-1981



Section 3317.63 - Superintendent of public instruction - powers and duties.

The superintendent of public instruction shall:

(A) Develop appropriate forms for applications for loans under section 3317.64 of the Revised Code;

(B) Receive and evaluate loan applications from school districts. When an application is received, the superintendent shall immediately notify legislators representing the applying district of such application.

(C) Submit the following to the controlling board for each application:

(1) A copy of the application;

(2) Recommendations regarding whether a loan should be made to the school district and the amount of such loan, and a proposed repayment schedule including the payment of interest at the rate currently prevailing for short-term loans as determined and certified by the treasurer of state; such repayment may be made by a schedule of deductions from a school district's monthly distribution received pursuant to this chapter;

(3) Recommendations for implementing reductions in the budget of the school district.

(D) Assess a penalty in the amount of one per cent per month on any amount of a loan not paid on or before the date due as set forth in the payment schedule adopted by the controlling board under section 3317.64 of the Revised Code;

(E) Collect payments plus interest on any loan approved by the controlling board under section 3317.64 of the Revised Code, and any penalty, as provided in division (D) of this section, on any amount of a loan not paid on or before the date due as set forth in the payment schedule adopted by the controlling board under section 3317.64 of the Revised Code. All moneys collected from the district under this division shall be deposited in the state treasury to the credit of the lottery profits education fund.

(F) Make quarterly reports to the controlling board and to the general assembly on the status of the fund and outstanding loans and include any recommendations for improving the loan program.

Effective Date: 10-02-1989



Section 3317.64 - Controlling board to approve or disapprove loan - recommendation of superintendent.

Upon receipt of the superintendent of public instruction's submittals under division (C) of section 3317.63 of the Revised Code, the controlling board shall approve or disapprove the loan as recommended by the superintendent, or it may approve the loan in an amount other than that recommended. As a condition for receiving a loan, the controlling board may require a school district to implement the superintendent's recommendations for expenditure reductions or impose other requirements. Repayment of a loan from the fund shall be in accordance with a schedule adopted by the controlling board, or at an earlier date if funds become available to a school district, but in no event shall repayment be made later than the fifteenth day of June of the second year following the approval of the loan. In determining the amount of a loan to a school district, the controlling board shall consider the amount of the delinquent taxes that made the district eligible to apply for a loan. In addition, the controlling board shall consider any reductions in operating expenses resulting from the implementation of recommendations made by the superintendent of public instruction or imposed by the controlling board.

Effective Date: 10-02-1989



Section 3317.65 to 3317.67 - [Repealed].

Effective Date: 11-15-1981






Chapter 3318 - SCHOOL FACILITIES

Section 3318.01 - Bond issues and tax levy definitions.

As used in sections 3318.01 to 3318.20 of the Revised Code:

(A) "Ohio school facilities commission" means the commission created pursuant to section 3318.30 of the Revised Code.

(B) "Classroom facilities" means rooms in which pupils regularly assemble in public school buildings to receive instruction and education and such facilities and building improvements for the operation and use of such rooms as may be needed in order to provide a complete educational program, and may include space within which a child care facility or a community resource center is housed. "Classroom facilities" includes any space necessary for the operation of a vocational education program for secondary students in any school district that operates such a program.

(C) "Project" means a project to construct or acquire classroom facilities, or to reconstruct or make additions to existing classroom facilities, to be used for housing the applicable school district and its functions.

(D) "School district" means a local, exempted village, or city school district as such districts are defined in Chapter 3311. of the Revised Code, acting as an agency of state government, performing essential governmental functions of state government pursuant to sections 3318.01 to 3318.20 of the Revised Code. For purposes of assistance provided under sections 3318.40 to 3318.45 of the Revised Code, the term "school district" as used in this section and in divisions (A), (C), and (D) of section 3318.03 and in sections 3318.031, 3318.042, 3318.07, 3318.08, 3318.083, 3318.084, 3318.085, 3318.086, 3318.10, 3318.11, 3318.12, 3318.13, 3318.14, 3318.15, 3318.16, 3318.19, and 3318.20 of the Revised Code means a joint vocational school district established pursuant to section 3311.18 of the Revised Code.

(E) "School district board" means the board of education of a school district.

(F) "Net bonded indebtedness" means the difference between the sum of the par value of all outstanding and unpaid bonds and notes which a school district board is obligated to pay and any amounts the school district is obligated to pay under lease-purchase agreements entered into under section 3313.375 of the Revised Code, and the amount held in the sinking fund and other indebtedness retirement funds for their redemption. Notes issued for school buses in accordance with section 3327.08 of the Revised Code, notes issued in anticipation of the collection of current revenues, and bonds issued to pay final judgments shall not be considered in calculating the net bonded indebtedness.

"Net bonded indebtedness" does not include indebtedness arising from the acquisition of land to provide a site for classroom facilities constructed, acquired, or added to pursuant to sections 3318.01 to 3318.20 of the Revised Code or the par value of bonds that have been authorized by the electors and the proceeds of which will be used by the district to provide any part of its portion of the basic project cost.

(G) "Board of elections" means the board of elections of the county containing the most populous portion of the school district.

(H) "County auditor" means the auditor of the county in which the greatest value of taxable property of such school district is located.

(I) "Tax duplicates" means the general tax lists and duplicates prescribed by sections 319.28 and 319.29 of the Revised Code.

(J) "Required level of indebtedness" means:

(1) In the case of school districts in the first percentile, five per cent of the district's valuation for the year preceding the year in which the controlling board approved the project under section 3318.04 of the Revised Code.

(2) In the case of school districts ranked in a subsequent percentile, five per cent of the district's valuation for the year preceding the year in which the controlling board approved the project under section 3318.04 of the Revised Code, plus [two one-hundredths of one per cent multiplied by (the percentile in which the district ranks for the fiscal year preceding the fiscal year in which the controlling board approved the district's project minus one)].

(K) "Required percentage of the basic project costs" means one per cent of the basic project costs times the percentile in which the school district ranks for the fiscal year preceding the fiscal year in which the controlling board approved the district's project.

(L) "Basic project cost" means a cost amount determined in accordance with rules adopted under section 111.15 of the Revised Code by the Ohio school facilities commission. The basic project cost calculation shall take into consideration the square footage and cost per square foot necessary for the grade levels to be housed in the classroom facilities, the variation across the state in construction and related costs, the cost of the installation of site utilities and site preparation, the cost of demolition of all or part of any existing classroom facilities that are abandoned under the project, the cost of insuring the project until it is completed, any contingency reserve amount prescribed by the commission under section 3318.086 of the Revised Code, and the professional planning, administration, and design fees that a school district may have to pay to undertake a classroom facilities project. For a joint vocational school district that receives assistance under sections 3318.40 to 3318.45 of the Revised Code, the basic project cost calculation for a project under those sections shall also take into account the types of laboratory spaces and program square footages needed for the vocational education programs for high school students offered by the school district. For a district that opts to divide its entire classroom facilities needs into segments, as authorized by section 3318.034 of the Revised Code, "basic project cost" means the cost determined in accordance with this division of a segment.

(M)

(1) Except for a joint vocational school district that receives assistance under sections 3318.40 to 3318.45 of the Revised Code, a "school district's portion of the basic project cost" means the amount determined under section 3318.032 of the Revised Code.

(2) For a joint vocational school district that receives assistance under sections 3318.40 to 3318.45 of the Revised Code, a "school district's portion of the basic project cost" means the amount determined under division (C) of section 3318.42 of the Revised Code.

(N) "Child care facility" means space within a classroom facility in which the needs of infants, toddlers, preschool children, and school children are provided for by persons other than the parent or guardian of such children for any part of the day, including persons not employed by the school district operating such classroom facility.

(O) "Community resource center" means space within a classroom facility in which comprehensive services that support the needs of families and children are provided by community-based social service providers.

(P) "Valuation" means the total value of all property in the school district as listed and assessed for taxation on the tax duplicates.

(Q) "Percentile" means the percentile in which the school district is ranked pursuant to section 3318.011 of the Revised Code.

(R) "Installation of site utilities" means the installation of a site domestic water system, site fire protection system, site gas distribution system, site sanitary system, site storm drainage system, and site telephone and data system.

(S) "Site preparation" means the earthwork necessary for preparation of the building foundation system, the paved pedestrian and vehicular circulation system, playgrounds on the project site, and lawn and planting on the project site.

Effective Date: 09-26-2003; 05-18-2005; 05-06-2005; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008



Section 3318.011 - Ranking districts in order of adjusted valuation per pupil from district.

For purposes of providing assistance under sections 3318.01 to 3318.20 of the Revised Code, the department of education shall annually do all of the following:

(A) Calculate the adjusted valuation per pupil of each city, local, and exempted village school district according to the following formula:

The district's valuation per pupil - [$30,000 X (1 - the district's income factor)].

For purposes of this calculation:

(1) Except for a district with an open enrollment net gain that is ten per cent or more of its formula ADM, "valuation per pupil" for a district means its average taxable value, divided by its formula ADM for the previous fiscal year. "Valuation per pupil," for a district with an open enrollment net gain that is ten per cent or more of its formula ADM, means its average taxable value, divided by the sum of its formula ADM for the previous fiscal year plus its open enrollment net gain for the previous fiscal year.

(2) "Average taxable value" means the average of the sum of the amounts certified for a district under divisions (A)(1) and (2) of section 3317.021 of the Revised Code in the second, third, and fourth preceding fiscal years. For a tangible personal property phase-out impacted district, "average taxable value" means the average of the sum of the amounts certified for the district under division (A)(1) and as public utility personal property under division (A)(2) of section 3317.021 of the Revised Code in the second, third, and fourth preceding fiscal years.

(3) "Entitled to attend school" means entitled to attend school in a city, local, or exempted village school district under section 3313.64 or 3313.65 of the Revised Code.

(4) "Formula ADM" and "income factor" have the same meanings as in section 3317.02 of the Revised Code.

(5) "Native student" has the same meaning as in section 3313.98 of the Revised Code.

(6) "Open enrollment net gain" for a district means (a) the number of the students entitled to attend school in another district but who are enrolled in the schools of the district under its open enrollment policy minus (b) the number of the district's native students who are enrolled in the schools of another district under the other district's open enrollment policy, both numbers as certified to the department under section 3313.981 of the Revised Code. If the difference is a negative number, the district's "open enrollment net gain" is zero.

(7) "Open enrollment policy" means an interdistrict open enrollment policy adopted under section 3313.98 of the Revised Code.

(8) "Tangible personal property phase-out impacted district" means a school district for which the taxable value of its tangible personal property certified under division (A)(2) of section 3317.021 of the Revised Code for tax year 2005, excluding the taxable value of public utility personal property, made up eighteen per cent or more of its total taxable value for tax year 2005 as certified under that section.

(B) Calculate for each district the three-year average of the adjusted valuations per pupil calculated for the district for the current and two preceding fiscal years;

(C) Rank all such districts in order of adjusted valuation per pupil from the district with the lowest three-year average adjusted valuation per pupil to the district with the highest three-year average adjusted valuation per pupil;

(D) Divide such ranking into percentiles with the first percentile containing the one per cent of school districts having the lowest three-year average adjusted valuations per pupil and the one-hundredth percentile containing the one per cent of school districts having the highest three-year average adjusted valuations per pupil;

(E) Determine the school districts that have three-year average adjusted valuations per pupil that are greater than the median three-year average adjusted valuation per pupil for all school districts in the state;

(F) On or before the first day of September, certify the information described in divisions (A) to (E) of this section to the Ohio school facilities commission.

Amended by 129th General Assembly File No. 28, HB 153, (Vetoed) § 101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 2007 HB119 09-29-2007



Section 3318.02 - Periodic assessment of classroom facility needs - on-site visits.

(A) For purposes of sections 3318.01 to 3318.33 of the Revised Code, the Ohio school facilities commission shall periodically perform an assessment of the classroom facility needs in the state to identify school districts in need of additional classroom facilities, or replacement or reconstruction of existent classroom facilities, and the cost to each such district of constructing or acquiring such additional facilities or making such renovations.

(B) Based upon the most recent assessment conducted pursuant to division (A) of this section, the commission shall conduct on-site visits to school districts identified as having classroom facility needs to confirm the findings of the periodic assessment and further evaluate the classroom facility needs of the district. The evaluation shall assess the district's need to construct or acquire new classroom facilities and may include an assessment of the district's need for building additions or for the reconstruction of existent buildings in lieu of constructing or acquiring replacement buildings.

(C)

(1) Except as provided in division (C)(2) of this section, on-site visits performed on or after May 20, 1997, shall be performed in the order specified in this division. The first round of on-site visits first succeeding the effective date of this amendment, May 20, 1997, shall be limited to the school districts in the first through fifth percentiles, excluding districts that are ineligible for funding under this chapter pursuant to section 3318.04 of the Revised Code. The second round of on-site visits shall be limited to the school districts in the first through tenth percentiles, excluding districts that are ineligible for funding under this chapter pursuant to section 3318.04 of the Revised Code. Each succeeding round of on-site visits shall be limited to the percentiles included in the immediately preceding round of on-site visits plus the next five percentiles. Except for the first round of on-site visits, no round of on-site visits shall commence unless eighty per cent of the districts for which on-site visits were performed during the immediately preceding round, have had projects approved under section 3318.04 of the Revised Code.

(2) Notwithstanding division (C)(1) of this section, the commission may perform on-site visits for school districts in the next highest percentile to the percentiles included in the current round of on-site visits, and then to succeeding percentiles one at a time, not to exceed the twenty-fifth percentile, if all of the following apply:

(a) Less than eighty per cent of the districts for which on-site visits were performed in the current round, and in any percentiles for which on-site visits were performed in addition to the current round pursuant to this division, have had projects approved under section 3318.04 of the Revised Code;

(b) There are funds appropriated for the purpose of sections 3318.01 to 3318.20 of the Revised Code that are not reserved and encumbered for projects pursuant to section 3318.04 of the Revised Code;

(c) The commission makes a finding that such available funds would be more thoroughly utilized if on-site visits were extended to the next highest percentile.

(D) Notwithstanding divisions (B) and (C) of this section, in any fiscal year, the commission may limit the number of districts for which it conducts on-site visits based upon its projections of the moneys available and moneys necessary to undertake projects under sections 3318.01 to 3318.33 of the Revised Code for that year.

Effective Date: 06-30-1997; 05-06-2005



Section 3318.021 - On-site visits to districts intending to participate in expedited local partnership program.

Notwithstanding section 3318.02 of the Revised Code, the Ohio school facilities commission may conduct on-site visits to any school district whose district board adopts a resolution certifying to the commission the board's intent to participate in the school building assistance expedited local partnership program under section 3318.36 of the Revised Code.

Effective Date: 09-14-2000



Section 3318.022 - District not yet eligible for state assistance may request assessment.

Notwithstanding anything to the contrary in section 3318.02 of the Revised Code, within two years following the request of the school district, the Ohio school facilities commission shall assess the current conditions of the classroom facilities needs of any school district that is not yet eligible for state assistance under Chapter 3318. of the Revised Code and that requests such an assessment. The assessment made under this section shall not include a final agreement between the school district and the commission as to the basic project cost of the school district's classroom facilities needs. The commission shall not consider any request for an assessment under this section that is submitted sooner than the effective date of this section.

Effective Date: 09-14-2000



Section 3318.023 - Identifying districts in line for conditional approval for assistance.

Notwithstanding anything to the contrary in section 3318.02 of the Revised Code, each fiscal year, at the time that the Ohio school facilities commission conditionally approves projects of school districts under sections 3318.01 to 3318.20 of the Revised Code for which it plans to provide assistance under those sections for that fiscal year, the commission also shall identify the next ten school districts from lowest to highest in order of the ranking calculated for the previous fiscal year under section 3318.011 of the Revised Code that have not yet been conditionally approved for assistance under sections 3318.01 to 3318.20 of the Revised Code. Those districts shall have priority in the order of such ranking with the lowest valuation having the highest priority for future assistance under those sections over all other school districts except for districts receiving assistance under division (B)(2) of section 3318.04, section 3318.37, or section 3318.38 of the Revised Code or districts that have priority under section 3318.05 of the Revised Code.

Effective Date: 06-28-2002; 2007 HB119 09-29-2007



Section 3318.024 - Use of unspent and unencumbered funds.

In the first year of a capital biennium, any funds appropriated to the Ohio school facilities commission for classroom facilities projects under this chapter in the previous capital biennium that were not spent or encumbered, or for which an encumbrance has been canceled under section 3318.05 of the Revised Code, shall be used by the commission only for projects under sections 3318.01 to 3318.20 of the Revised Code, subject to appropriation by the general assembly. In the second year of a capital biennium, any funds appropriated to the Ohio school facilities commission for classroom facilities projects under this chapter that were not spent or encumbered in the first year of the biennium and which are in excess of an amount equal to half of the appropriations for the capital biennium, or for which an encumbrance has been canceled under section 3318.05 of the Revised Code, shall be used by the commission only for projects under sections 3318.01 to 3318.20 of the Revised Code, subject to appropriation by the general assembly.

Effective Date: 09-26-2003



Section 3318.03 - School facilities commission to determine need for additional classroom facilities.

(A) Before conducting an on-site evaluation of a school district under section 3318.02 of the Revised Code, at the request of the district board of education, the Ohio school facilities commission shall examine any classroom facilities needs assessment that has been conducted by the district and any master plan developed for meeting the facility needs of the district.

(B) Upon conducting the on-site evaluation under section 3318.02 of the Revised Code, the Ohio school facilities commission shall make a determination of all of the following:

(1) The needs of the school district for additional classroom facilities;

(2) The number of classroom facilities to be included in a project and the basic project cost of constructing, acquiring, reconstructing, or making additions to each such facility;

(3) The amount of such cost that the school district can supply from available funds, by the issuance of bonds previously authorized by the electors of the school district the proceeds of which can lawfully be used for the project and by the issuance of bonds under section 3318.05 of the Revised Code;

(4) The remaining amount of such cost that shall be supplied by the state;

(5) The amount of the state's portion to be encumbered in accordance with section 3318.11 of the Revised Code in the current and subsequent fiscal years from funds appropriated for purposes of sections 3318.01 to 3318.20 of the Revised Code.

(C) The commission shall make a determination in favor of constructing, acquiring, reconstructing, or making additions to a classroom facility only upon evidence that the proposed project conforms to sound educational practice, that it is in keeping with the orderly process of school district reorganization and consolidation, and that the actual or projected enrollment in each classroom facility proposed to be included in the project is at least three hundred fifty pupils. Exceptions shall be authorized only in those districts where topography, sparsity of population, and other factors make larger schools impracticable. If the school district board determines that an existing facility has historical value or for other good cause determines that an existing facility should be renovated in lieu of acquiring a comparable facility by new construction, the commission may approve the expenditure of project funds for the renovation of that facility up to but not exceeding one hundred per cent of the estimated cost of acquiring a comparable facility by new construction, as long as the commission determines that the facility when renovated can be operationally efficient, will be adequate for the future needs of the district, and will comply with the other provisions of this division.

(D) Sections 125.81 and 153.04 of the Revised Code shall not apply to classroom facilities constructed under either sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the Revised Code.

Effective Date: 2008 HB562 (vetoed) 06-24-2008



Section 3318.031 - Commission to consider student and staff safety and health.

(A) The Ohio school facilities commission shall consider student and staff safety and health when reviewing design plans for classroom facility construction projects proposed under this chapter. After consulting with appropriate education, health, and law enforcement personnel, the commission may require as a condition of project approval under either section 3318.03 or division (B)(1) of section 3318.41 of the Revised Code such changes in the design plans as the commission believes will advance or improve student and staff safety and health in the proposed classroom facility. To carry out its duties under this division, the commission shall review and, if necessary, amend any construction and design standards used in its project approval process, including standards for location and number of exits, standards for lead safety in classroom facilities constructed before 1978 in which services are provided to children under six years of age, and location of restrooms, with a focus on advancing student and staff safety and health.

(B) When reviewing design standards for classroom facility construction projects proposed under this chapter, the commission shall also consider the extent to which the design standards support the following:

(1) Support and facilitation of smaller classes and the trend toward smaller schools;

(2) Provision of sufficient space for training new teachers and promotion of collaboration among teaching candidates, experienced teachers, and teacher educators;

(3) Provision of adequate space for teacher planning and collaboration;

(4) Provision of adequate space for parent involvement activities;

(5) Provision of sufficient space for innovative partnerships between schools and health and social service agencies.

Effective Date: 06-09-2004



Section 3318.032 - Portion of basic project cost supplied by school district.

(A) Except as otherwise provided in divisions (C) and (D) of this section, the portion of the basic project cost supplied by the school district shall be the greater of:

(1) The required percentage of the basic project costs;

(2)

(a) For all districts except a district that opts to divide its entire classroom facilities needs into segments to be completed separately as authorized by section 3318.034 of the Revised Code, an amount necessary to raise the school district's net bonded indebtedness, as of the date the controlling board approved the project, to within five thousand dollars of the required level of indebtedness;

(b) For a district that opts to divide its entire classroom facilities needs into segments to be completed separately as authorized by section 3318.034 of the Revised Code, an amount necessary to raise the school district's net bonded indebtedness, as of the date the controlling board approved the project, to within five thousand dollars of the following:

The required level of indebtedness X (the basic project cost of the segment as approved by the controlling board / the estimated basic project cost of the district's entire classroom facilities needs as determined jointly by the staff of the Ohio school facilities commission and the district)

(B) The amount of the district's share determined under this section shall be calculated only as of the date the controlling board approved the project, and that amount applies throughout the thirteen-month period permitted under section 3318.05 of the Revised Code for the district's electors to approve the propositions described in that section. If the amount reserved and encumbered for a project is released because the electors do not approve those propositions within that period, and the school district later receives the controlling board's approval for the project, subject to a new project scope and estimated costs under section 3318.054 of the Revised Code, the district's portion shall be recalculated in accordance with this section as of the date of the controlling board's subsequent approval.

(C) At no time shall a school district's portion of the basic project cost be greater than ninety-five per cent of the total basic project cost.

(D) If the controlling board approves a project under sections 3318.01 to 3318.20 of the Revised Code for a school district that previously received assistance under those sections or section 3318.37 of the Revised Code within the twenty-year period prior to the date on which the controlling board approves the new project, the district's portion of the basic project cost for the new project shall be the lesser of the following:

(1) The portion calculated under division (A) of this section;

(2) The greater of the following:

(a) The required percentage of the basic project costs for the new project;

(b) The percentage of the basic project cost paid by the district for the previous project.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 2008 HB562 (vetoed) 06-24-2008



Section 3318.033 - Recalculation of district percentile ranking.

(A) As used in this section:

(1) "Formula ADM" has the same meaning as in section 3317.02 of the Revised Code.

(2) "Open enrollment net gain" has the same meaning as in section 3318.011 of the Revised Code.

(B) This section applies to each school district that meets the following criteria:

(1) The Ohio school facilities commission certified its conditional approval of the district's project under sections 3318.01 to 3318.20 of the Revised Code after July 1, 2006, and prior to September 29, 2007, and the project had not been completed as of September 29, 2007.

(2) Within one year after the date of the commission's certification of its conditional approval, the district's electors approved a bond issue to pay the district's portion of the basic project cost or the district board of education complied with section 3318.052 of the Revised Code.

(3) In the fiscal year prior to the fiscal year in which the district's project was conditionally approved, the district had an open enrollment net gain that was ten per cent or more of its formula ADM.

(C) For each school district to which this section applies, the department of education shall recalculate the district's percentile ranking under section 3318.011 of the Revised Code for the fiscal year prior to the fiscal year in which the district's project was conditionally approved and shall report the recalculated percentile ranking to the commission. For this purpose, the department shall recalculate every school district's percentile ranking for that fiscal year using the district's "valuation per pupil" as that term is defined in section 3318.011 of the Revised Code on and after September 29, 2007.

(D) For each school district to which this section applies, the commission shall use the recalculated percentile ranking reported under division (C) of this section to determine the district's portion of the basic project cost under section 3318.032 of the Revised Code. The commission shall not use the recalculated percentile ranking for any other purpose, and the recalculated ranking shall not affect any other district's portion of the basic project cost under section 3318.032 of the Revised Code or any district's eligibility for assistance under sections 3318.01 to 3318.20 of the Revised Code. The commission shall revise the agreement entered into under section 3318.08 of the Revised Code to reflect the district's new portion of the basic project cost as determined under this division.

Effective Date: 2008 HB562 06-24-2008



Section 3318.034 - Division of district classroom needs into segments.

(A) This section applies to both of the following:

(1) Any school district that has not executed an agreement for a project under sections 3318.01 to 3318.20 of the Revised Code prior to June 24, 2008;

(2) Any school district that is eligible for additional assistance under sections 3318.01 to 3318.20 of the Revised Code pursuant to division (B)(2) of section 3318.04 of the Revised Code.

Notwithstanding any provision of this chapter to the contrary, with the approval of the Ohio school facilities commission, any school district to which this section applies may opt to divide the district's entire classroom facilities needs, as those needs are jointly determined by the staff of the commission and the school district, into discrete segments and shall comply with all of the provisions of those sections unless otherwise provided in this section.

(B) Except as provided in division (C) of this section, each segment shall comply with all of the following:

(1) The segment shall consist of the new construction of one or more entire buildings or the complete renovation of one or more entire existing buildings, with any necessary additions to that building.

(2) The segment shall not include any construction of or renovation or repair to any building that does not complete the needs of the district with respect to that particular building at the time the segment is completed.

(3) The segment shall consist of new construction, renovations, additions, reconstruction, or repair of classroom facilities to the extent that the school district portion, as determined under section 3318.032 of the Revised Code, is an amount not less than the product of 0.020 times the district's valuation at the time the agreement for the segment is executed, unless the district previously has undertaken a segment under this section and the district's portion of the estimated basic project cost of the remainder of its entire classroom facilities needs, as determined jointly by the staff of the commission and the district, is less than the amount otherwise required by this division.

(C) A district described in division (A)(2) of this section that has not received the additional assistance authorized under division (B)(2) of section 3318.04 of the Revised Code may undertake a segment, with commission approval, for the purpose of renovating or replacing work performed on a facility under the district's prior project. The commission may approve that segment if the commission determines that the renovation or replacement is necessary to protect the facility. The basic project cost of the segment shall be allocated between the state and the district in accordance with section 3318.032 of the Revised Code. However, the requirements of division (B) of this section shall not apply to a segment undertaken under this division.

(D) The commission shall conditionally approve and seek controlling board approval in accordance with division (A) of section 3318.04 of the Revised Code of each segment.

(E)

(1) When undertaking a segment under this section, a school district may elect to prorate its full maintenance amount by setting aside for maintenance the amount calculated under division (E)(2) of this section to maintain the classroom facilities acquired under the segment, if the district will use one or more of the alternative methods authorized in sections 3318.051, 3318.052, and 3318.084 of the Revised Code to generate the entire amount calculated under that division. If the district so elects, the commission and the district shall include in the agreement entered into under section 3318.08 of the Revised Code a statement specifying that the district will use the amount calculated under that division only to maintain the classroom facilities acquired under the segment.

(2) The commission shall calculate the amount for a school district to maintain the classroom facilities acquired under a segment as follows:

The full maintenance amount X (the school district's portion of the basic project cost for the segment / the school district's portion of the basic project cost for the district's entire classroom facilities needs, as determined jointly by the staff of the commission and the district)

(3) A school district may elect to prorate its full maintenance amount for any number of segments, provided the district will use one or more of the alternative methods authorized in sections 3318.051, 3318.052, and 3318.084 of the Revised Code to generate the entire amount calculated under division (E)(2) of this section to maintain the classroom facilities acquired under each segment for which it so elects. If the district cannot use one or more of those alternative methods to generate the entire amount calculated under that division, the district shall levy the tax described in division (B) of section 3318.05 of the Revised Code or an extension of that tax under section 3318.061 of the Revised Code in an amount necessary to generate the remainder of its full maintenance amount. The commission shall calculate the remainder of the district's full maintenance amount as follows:

The full maintenance amount - the sum of the amounts calculated for the district under division (E)(2) of this section for each prior segment of the district's project

(4) In no case shall the sum of the amounts calculated for a school district's maintenance of classroom facilities under divisions (E)(2) and (3) of this section exceed the amount that would have been required for maintenance if the district had elected to undertake its project in its entirety instead of segmenting the project under this section.

(5) If a school district commenced a segment under this section prior to the effective date of this amendment but has not completed that segment, and has not levied the tax described in division (B) of section 3318.05 of the Revised Code or an extension of that tax under section 3318.061 of the Revised Code, the district may request approval from the commission to prorate its full maintenance amount in accordance with divisions (E)(1) to (4) of this section. If the commission approves the request, the commission and the district shall amend the agreement entered into under section 3318.08 of the Revised Code to reflect the change.

(F) If a school district levies the tax described in division (B) of section 3318.05 of the Revised Code or an extension of that tax under section 3318.061 of the Revised Code, the tax shall run for twenty-three years from the date the segment for which the tax is initially levied is undertaken . The maintenance levy requirement, as defined in section 3318.18 of the Revised Code, does not apply to a segment undertaken under division (C) of this section.

(G) As used in this section, "full maintenance amount" means the amount of total revenue that a school district likely would generate by one-half mill of the tax described in division (B) of section 3318.05 of the Revised Code over the entire twenty-three-year period required under that section, as determined by the commission in consultation with the department of taxation.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 (vetoed provisions) 06-24-2008



Section 3318.035 - Change of assessment rates on gas pipelines.

(A) This section applies only if there is a change in the assessment rates on gas pipelines imposed under state law.

(B) If at any time division (A) of this section applies and if the change in assessment rates described in that division affects a school district's valuation as determined under division (P) of section 3318.01 of the Revised Code by greater than ten per cent and if the Ohio school facilities commission had determined the state and school district portion of the basic project cost of such a district's project under section 3318.36 or 3318.37 of the Revised Code prior to that change in valuation, the commission shall adjust the state and school district portions of the basic project cost of the school district's project using the valuation altered by the change in assessment rates described in division (A) of this section.

Effective Date: 12-21-2000



Section 3318.04 - Conditional approval - encumbering funds.

(A) If the Ohio school facilities commission makes a determination under section 3318.03 of the Revised Code in favor of constructing, acquiring, reconstructing, or making additions to a classroom facility, the project shall be conditionally approved. Such conditional approval shall be submitted to the controlling board for approval thereof. The controlling board shall forthwith approve or reject the commission's determination, conditional approval, the amount of the state's portion of the basic project cost, and, the amount of the state's portion to be encumbered in the current fiscal year. In the event of approval thereof by the controlling board, the commission shall certify such conditional approval to the school district board and shall encumber from the total funds appropriated for the purpose of sections 3318.01 to 3318.20 of the Revised Code the amount approved under this section to be encumbered in the current fiscal year. The basic project cost for a project approved under this section shall not exceed the cost that would otherwise have to be incurred if the classroom facilities to be constructed, acquired, or reconstructed, or the additions to be made to classroom facilities, under such project meet, but do not exceed, the specifications for plans and materials for classroom facilities adopted by the commission.

(B)

(1) No school district shall have a project conditionally approved pursuant to this section if the school district has already received any assistance for a project funded under any version of sections 3318.01 to 3318.20 of the Revised Code, and the prior project was one for which the electors of such district approved a levy within the last twenty years pursuant to any version of section 3318.06 of the Revised Code for purposes of qualifying for the funding of that project, unless the district demonstrates to the satisfaction of the commission that the district has experienced since approval of its prior project an exceptional increase in enrollment significantly above the district's design capacity under that prior project as determined by rule of the commission.

(2) Notwithstanding division (B)(1) of this section, any school district that received assistance under sections 3318.01 to 3318.20 of the Revised Code, as those sections existed prior to May 20, 1997, may receive additional assistance under those sections, as they exist on and after May 20, 1997, prior to the expiration of the period of time required under division (B)(1) of this section, if the percentile in which the school district is located, as determined under section 3318.011 of the Revised Code, is eligible for assistance as prescribed in section 3318.02 of the Revised Code. The commission may provide assistance under sections 3318.01 to 3318.20 of the Revised Code pursuant to this division to no more than five school districts per fiscal year until all eligible school districts have received the additional assistance authorized under this division. The commission shall establish application procedures, deadlines, and priorities for funding projects under this division. The commission at its discretion may waive current design specifications it has adopted for projects under sections 3318.01 to 3318.20 of the Revised Code when assessing an application for additional assistance under this division for the renovation of classroom facilities constructed or renovated under a school district's previous project. If the commission finds that a school district's existing classroom facilities are adequate to meet all of the school district's needs, the commission may determine that no additional state assistance be awarded to a school district under this division. In order for a school district to be eligible to receive any additional assistance under this division, the school district electors shall extend the school district's existing levy dedicated for maintenance of classroom facilities under Chapter 3318. of the Revised Code, pursuant to section 3318.061 of the Revised Code or shall provide equivalent alternative maintenance funds as specified in division (A)(2) of section 3318.06 of the Revised Code.

(3) Notwithstanding division (B)(1) of this section, any school district that has received assistance under sections 3318.01 to 3318.20 of the Revised Code after May 20, 1997, may receive additional assistance if the commission decides in favor of providing such assistance pursuant to section 3318.042 of the Revised Code.

(4) Notwithstanding division (B)(1) of this section, any school district that has opted to divide its entire classroom facilities needs into segments to be completed separately, as authorized by section 3318.034 of the Revised Code, and that has received assistance under sections 3318.01 to 3318.20 of the Revised Code for one of those segments may receive assistance under those sections for a subsequent segment. Assistance for any subsequent segment shall not include any additional work on a building included in a prior segment unless the district demonstrates to the satisfaction of the commission that the district has experienced since the completion of the prior segment an exceptional increase in enrollment in the grade levels housed in that building.

Effective Date: 06-28-2002; 05-06-2005; 2008 HB562 06-24-2008



Section 3318.041 - District may adopt and certify proposed project.

A school district ranked in the first through twenty-fifth percentiles may adopt and certify to the Ohio school facilities commission a resolution specifying a proposed project that meets the requirements of this chapter and the needs of the district, as confirmed through an on-site visit pursuant to section 3318.02 of the Revised Code. The commission shall consider such projects for conditional approval pursuant to section 3318.03 and shall encumber funds pursuant to section 3318.04 of the Revised Code in the order in which such resolutions are received.

Effective Date: 06-30-1997



Section 3318.042 - Additional assistance.

(A) The board of education of any school district that is receiving assistance under sections 3318.01 to 3318.20 of the Revised Code after May 20, 1997, or under sections 3318.40 to 3318.45 of the Revised Code, and whose project is still under construction, may request that the Ohio school facilities commission examine whether the circumstances prescribed in either division (B)(1) or (2) of this section exist in the school district. If the commission so finds, the commission shall review the school district's original assessment and approved project and consider providing additional assistance to the school district to correct the prescribed conditions found to exist in the district. Additional assistance under this section shall be limited to additions to one or more buildings, remodeling of one or more buildings, or changes to the infrastructure of one or more buildings.

(B) Consideration of additional assistance to a school district under this section is warranted in either of the following circumstances:

(1) Additional work is needed to correct an oversight or deficiency not identified or included in the district's initial assessment.

(2) Other conditions exist that, in the opinion of the commission, warrant additions or remodeling of the project facilities or changes to infrastructure associated with the district's project that were not identified in the initial assessment and plan.

(C) If the commission decides in favor of providing additional assistance to any school district under this section, the school district shall be responsible for paying for its portion of the cost of the additions, remodeling, or infrastructure changes pursuant to section 3318.083 of the Revised Code. If, after making a financial evaluation of the school district, the commission determines that the school district is unable without undue hardship, according to the guidelines adopted by the commission, to fund the school district portion of the increase, then the state and the school district shall enter into an agreement whereby the state shall pay the portion of the cost increase attributable to the school district which is determined to be in excess of any local resources available to the district and the district shall thereafter reimburse the state. The commission shall establish the district's schedule for reimbursing the state, which shall not extend beyond ten years. The commission may lengthen the reimbursement schedule of a school district that has entered into an agreement under this section prior to the effective date of this amendment as long as the total term of that schedule does not extend beyond ten years. Debt incurred under this section shall not be included in the calculation of the net indebtedness of the school district under section 133.06 of the Revised Code.

Effective Date: 09-26-2003



Section 3318.05 - District board acceptance of conditional approval of commission of project - election on propositions.

The conditional approval of the Ohio school facilities commission for a project shall lapse and the amount reserved and encumbered for such project shall be released unless the school district board accepts such conditional approval within one hundred twenty days following the date of certification of the conditional approval to the school district board and the electors of the school district vote favorably on both of the propositions described in divisions (A) and (B) of this section within thirteen months of the date of such certification, except that a school district described in division (C) of this section does not need to submit the proposition described in division (B) of this section. The propositions described in divisions (A) and (B) of this section shall be combined in a single proposal. If the district board or the district's electors fail to meet such requirements and the amount reserved and encumbered for the district's project is released, the district shall be given first priority for project funding as such funds become available, subject to section 3318.054 of the Revised Code.

(A) On the question of issuing bonds of the school district board, for the school district's portion of the basic project cost, in an amount equal to the school district's portion of the basic project cost less the amount of the proceeds of any securities authorized or to be authorized under division (J) of section 133.06 of the Revised Code and dedicated by the school district board to payment of the district's portion of the basic project cost; and

(B) On the question of levying a tax the proceeds of which shall be used to pay the cost of maintaining the classroom facilities included in the project. Such tax shall be at the rate of not less than one-half mill for each dollar of valuation for a period of twenty-three years, subject to any extension approved under section 3318.061 of the Revised Code.

(C) If a school district has in place a tax levied under section 5705.21 of the Revised Code for general permanent improvements for a continuing period of time and the proceeds of such tax can be used for maintenance, or if a district agrees to the transfers described in section 3318.051 of the Revised Code, the school district need not levy the additional tax required under division (B) of this section, provided the school district board includes in the agreement entered into under section 3318.08 of the Revised Code provisions either:

(1) Earmarking an amount from the proceeds of that permanent improvement tax for maintenance of classroom facilities equivalent to the amount of the additional tax and for the equivalent number of years otherwise required under this section;

(2) Requiring the transfer of money in accordance with section 3318.051 of the Revised Code.

The district board subsequently may rescind the agreement to make the transfers under section 3318.051 of the Revised Code only so long as the electors of the district have approved, in accordance with section 3318.063 of the Revised Code, the levy of a tax for the maintenance of the classroom facilities acquired under the district's project and that levy continues to be collected as approved by the electors.

(D) Proceeds of the tax to be used for maintenance of the classroom facilities under either division (B) or (C)(1) of this section, and transfers of money in accordance with section 3318.051 of the Revised Code shall be deposited into a separate fund established by the school district for such purpose.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-26-2003; 03-31-2005; 09-05-2006



Section 3318.051 - Alternative funding for state-assisted classroom projects.

(A) Any city, exempted village, or local school district that commences a project under sections 3318.01 to 3318.20, 3318.36, 3318.37, or 3318.38 of the Revised Code on or after September 5, 2006, need not levy the tax otherwise required under division (B) of section 3318.05 of the Revised Code, if the district board of education adopts a resolution petitioning the Ohio school facilities commission to approve the transfer of money in accordance with this section and the commission approves that transfer. If so approved, the commission and the district board shall enter into an agreement under which the board, in each of twenty-three consecutive years beginning in the year in which the board and the commission enter into the project agreement under section 3318.08 of the Revised Code, shall transfer into the maintenance fund required by division (D) of section 3318.05 of the Revised Code not less than an amount equal to one-half mill for each dollar of the district's valuation unless and until the agreement to make those transfers is rescinded by the district board pursuant to division (F) of this section.

(B) On the first day of July each year, or on an alternative date prescribed by the commission, the district treasurer shall certify to the commission and the auditor of state that the amount required for the year has been transferred. The auditor of state shall include verification of the transfer as part of any audit of the district under section 117.11 of the Revised Code. If the auditor of state finds that less than the required amount has been deposited into a district's maintenance fund, the auditor of state shall notify the district board of education in writing of that fact and require the board to deposit into the fund, within ninety days after the date of the notice, the amount by which the fund is deficient for the year. If the district board fails to demonstrate to the auditor of state's satisfaction that the board has made the deposit required in the notice, the auditor of state shall notify the department of education. At that time, the department shall withhold an amount equal to ten per cent of the district's funds calculated for the current fiscal year under Chapter 3317. of the Revised Code until the auditor of state notifies the department that the auditor of state is satisfied that the board has made the required transfer.

(C) Money transferred to the maintenance fund shall be used for the maintenance of the facilities acquired under the district's project.

(D) The transfers to the maintenance fund under this section does not affect a district's obligation to establish and maintain a capital and maintenance fund under section 3315.18 of the Revised Code.

(E) Any decision by the commission to approve or not approve the transfer of money under this section is final and not subject to appeal. The commission shall not be responsible for errors or miscalculations made in deciding whether to approve a petition to make transfers under this section.

(F) If the district board determines that it no longer can continue making the transfers agreed to under this section, the board may rescind the agreement only so long as the electors of the district have approved, in accordance with section 3318.063 of the Revised Code, the levy of a tax for the maintenance of the classroom facilities acquired under the district's project and that levy continues to be collected as approved by the electors. That levy shall be for a number of years that is equal to the difference between twenty-three years and the number of years that the district made transfers under this section and shall be at the rate of not less than one-half mill for each dollar of the district's valuation. The district board shall continue to make the transfers agreed to under this section until that levy has been approved by the electors.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-05-2006



Section 3318.052 - Use of property tax or school district income tax proceeds to pay costs of project or for maintenance of classroom facilities - options of school district board.

At any time after the electors of a school district have approved either or both a property tax levied under section 5705.21 or 5705.218 of the Revised Code for the purpose of permanent improvements, including general permanent improvements, or a school district income tax levied under Chapter 5748. of the Revised Code, the proceeds of either of which, pursuant to the ballot measures approved by the electors, are not so restricted that they cannot be used to pay the costs of a project or maintaining classroom facilities, the school district board may:

(A) Within one year following the date of the certification of the conditional approval of the school district's classroom facilities project by the Ohio school facilities commission, enter into a written agreement with the commission, which may be part of an agreement entered into under section 3318.08 of the Revised Code, and in which the school district board covenants and agrees to do one or both of the following:

(1) Apply a specified amount of available proceeds of that property tax levy, of that school district income tax, or of securities issued under this section, or of proceeds from any two or more of those sources, to pay all or part of the district's portion of the basic project cost of its classroom facilities project;

(2) Apply available proceeds of either or both a property tax levied under section 5705.21 or 5705.218 of the Revised Code in effect for a continuing period of time, or of a school district income tax levied under Chapter 5748. of the Revised Code in effect for a continuing period of time to the payment of costs of maintaining the classroom facilities.

(B) Receive, as a credit against the amount of bonds required under sections 3318.05 and 3318.06 of the Revised Code, to be approved by the electors of the district and issued by the district board for the district's portion of the basic project cost of its classroom facilities project in order for the district to receive state assistance for the project, an amount equal to the specified amount that the district board covenants and agrees with the commission to apply as set forth in division (A)(1) of this section;

(C) Receive, as a credit against the amount of the tax levy required under sections 3318.05 and 3318.06 of the Revised Code, to be approved by the electors of the district to pay the costs of maintaining the classroom facilities in order to receive state assistance for the classroom facilities project, an amount equivalent to the specified amount of proceeds the school district board covenants and agrees with the commission to apply as referred to in division (A)(2) of this section;

(D) Apply proceeds of either or both a school district income tax levied under Chapter 5748. of the Revised Code that may lawfully be used to pay the costs of a classroom facilities project or of a tax levied under section 5705.21 or 5705.218 of the Revised Code to the payment of debt charges on and financing costs related to securities issued under this section;

(E) Issue securities to provide moneys to pay all or part of the district's portion of the basic project cost of its classroom facilities project in accordance with an agreement entered into under division (A) of this section. Securities issued under this section shall be Chapter 133. securities and may be issued as general obligation securities or issued in anticipation of a school district income tax or as property tax anticipation notes under section 133.24 of the Revised Code. The district board's resolution authorizing the issuance and sale of general obligation securities under this section shall conform to the applicable requirements of section 133.22 or 133.23 of the Revised Code. Securities issued under this section shall have principal payments during each year after the year of issuance over a period of not more than twenty-three years and, if so determined by the district board, during the year of issuance. Securities issued under this section shall not be included in the calculation of net indebtedness of the district under section 133.06 of the Revised Code , including but not limited to the limitation on unvoted indebtedness specified in division (G) of that section , or under section 3313.372 of the Revised Code, if the resolution of the district board authorizing their issuance and sale includes covenants to appropriate annually from lawfully available proceeds of a property tax levied under section 5705.21 or 5705.218 of the Revised Code or of a school district income tax levied under Chapter 5748. of the Revised Code and to continue to levy and collect the tax in amounts necessary to pay the debt charges on and financing costs related to the securities as they become due. No property tax levied under section 5705.21 or 5705.218 of the Revised Code and no school district income tax levied under Chapter 5748. of the Revised Code that is pledged, or that the school district board has covenanted to levy, collect, and appropriate annually, to pay the debt charges on and financing costs related to securities issued under this section shall be repealed while those securities are outstanding. If such a tax is reduced by the electors of the district or by the district board while those securities are outstanding, the school district board shall continue to levy and collect the tax under the authority of the original election authorizing the tax at a rate in each year that the board reasonably estimates will produce an amount in that year equal to the debt charges on the securities in that year, except that in the case of a school district income tax that amount shall be rounded up to the nearest one-fourth of one per cent. No state moneys shall be released for a project to which this section applies until the proceeds of the tax securities issued under this section that are dedicated for the payment of the district portion of the basic project cost of its classroom facilities project are first deposited into the district's project construction fund.

Effective Date: 09-26-2003; 03-31-2005; 06-05-2006; 06-30-2006



Section 3318.053 - Use of tax proceeds on improvements not included in basic project cost.

Notwithstanding any provision of this chapter to the contrary, a school district board may use proceeds from the tax described in division (B) or (C) of section 3318.05 of the Revised Code for infrastructure improvements on and leading to the project sites that are not included in the basic project cost. The board may use proceeds of the tax in this manner only during the three-year period following the execution of the agreement under section 3318.08 of the Revised Code. If the board intends to use the proceeds of the tax in this manner, it shall include that fact as part of the purpose of the levy in the ballot language proposing it.

Effective Date: 04-10-2001



Section 3318.054 - Lapse of classroom facilities project due to failure of voters to approve ballot measures.

(A) If conditional approval of a city, exempted village, or local school district's project lapses as provided in section 3318.05 of the Revised Code, or if conditional approval of a joint vocational school district's project lapses as provided in division (D) of section 3318.41 of the Revised Code, because the district's electors have not approved the ballot measures necessary to generate the district's portion of the basic project cost, and if the district board desires to seek a new conditional approval of the project, the district board shall request that the Ohio school facilities commission set the scope, basic project cost, and school district portion of the basic project cost prior to resubmitting the ballot measures to the electors. To do so, the commission shall use the district's current assessed tax valuation and the district's percentile for the prior fiscal year. For a district that has entered into an agreement under section 3318.36 of the Revised Code and desires to proceed with a project under sections 3318.01 to 3318.20 of the Revised Code, the district's portion of the basic project cost shall be the percentage specified in that agreement. The project scope and basic costs established under this division shall be valid for one year from the date the commission approves them.

(B) Upon the commission's approval under division (A) of this section, the district board may submit the ballot measures to the district's electors for approval of the project based on the new project scope and estimated costs. Upon electoral approval of those measures, the district shall be given first priority for project funding as such funds become available.

(C) When the commission determines that funds are available for the district's project, the commission shall do all of the following:

(1) Determine the school district portion of the basic project cost under section 3318.032 of the Revised Code, in the case of a city, exempted village, or local school district, or under section 3318.42 of the Revised Code, in the case of a joint vocational school district;

(2) Conditionally approve the project and submit it to the controlling board for approval pursuant to section 3318.04 of the Revised Code;

(3) Encumber funds for the project under section 3318.11 of the Revised Code;

(4) Enter into an agreement with the district board under section 3318.08 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3318.055 - Maintenance tax not be included on ballot proposal.

Notwithstanding any provision to the contrary in sections 3318.05, 3318.06, 3318.061, 3318.08, 3318.36, 3318.361, and 3318.38 of the Revised Code, if the amount of money that would be raised in a school district by the twenty-three year maintenance tax specified in those sections during the first twelve-month period of its collection, as estimated by the department of taxation, would be less than ten per cent of the amount of money that the school district was required to deposit into its capital and maintenance fund during the most recent fiscal year under section 3315.18 of the Revised Code, the school district shall not be required to include such maintenance tax on a ballot proposal, as otherwise required under sections 3318.05, 3318.06, 3318.061, 3318.08, 3318.36, 3318.361, and 3318.38 of the Revised Code.

Effective Date: 09-14-2000



Section 3318.056 - Combining questions on tax levy ballot.

A school district may adopt a resolution proposing that any of the following questions be combined with the questions specified in divisions (A) and (B) of section 3318.05 of the Revised Code:

(A) A bond issue question under section 133.18 of the Revised Code;

(B) A tax levy question under section 5705.21 of the Revised Code;

(C) A combined bond issue and tax levy question under section 5705.218 of the Revised Code;

(D) A school district income tax question under section 5748.08 of the Revised Code. Any question described in divisions (A) to (D) of this section that is combined with a question proposed under divisions (A) and (B) of section 3318.05 of the Revised Code shall be for the purpose of either paying for any permanent improvement as defined in section 133.01 of the Revised Code or generating operating revenue specifically for the facilities acquired under the school district's project under Chapter 3318. of the Revised Code or for both to the extent such purposes are permitted by the sections of law under which each is proposed.

Effective Date: 06-28-2002



Section 3318.06 - Submitting resolution relative to tax levy in excess of ten-mill limitation - bond issue.

(A) After receipt of the conditional approval of the Ohio school facilities commission, the school district board by a majority of all of its members shall, if it desires to proceed with the project, declare all of the following by resolution:

(1) That by issuing bonds in an amount equal to the school district's portion of the basic project cost the district is unable to provide adequate classroom facilities without assistance from the state;

(2) Unless the school district board has resolved to transfer money in accordance with section 3318.051 of the Revised Code or to apply the proceeds of a property tax or the proceeds of an income tax, or a combination of proceeds from such taxes, as authorized under section 3318.052 of the Revised Code, that to qualify for such state assistance it is necessary to do either of the following:

(a) Levy a tax outside the ten-mill limitation the proceeds of which shall be used to pay the cost of maintaining the classroom facilities included in the project;

(b) Earmark for maintenance of classroom facilities from the proceeds of an existing permanent improvement tax levied under section 5705.21 of the Revised Code, if such tax can be used for maintenance, an amount equivalent to the amount of the additional tax otherwise required under this section and sections 3318.05 and 3318.08 of the Revised Code.

(3) That the question of any tax levy specified in a resolution described in division (A)(2)(a) of this section, if required, shall be submitted to the electors of the school district at the next general or primary election, if there be a general or primary election not less than ninety and not more than one hundred ten days after the day of the adoption of such resolution or, if not, at a special election to be held at a time specified in the resolution which shall be not less than ninety days after the day of the adoption of the resolution and which shall be in accordance with the requirements of section 3501.01 of the Revised Code.

Such resolution shall also state that the question of issuing bonds of the board shall be combined in a single proposal with the question of such tax levy. More than one election under this section may be held in any one calendar year. Such resolution shall specify both of the following:

(a) That the rate which it is necessary to levy shall be at the rate of not less than one-half mill for each one dollar of valuation, and that such tax shall be levied for a period of twenty-three years;

(b) That the proceeds of the tax shall be used to pay the cost of maintaining the classroom facilities included in the project.

(B) A copy of a resolution adopted under division (A) of this section shall after its passage and not less than ninety days prior to the date set therein for the election be certified to the county board of elections.

The resolution of the school district board, in addition to meeting other applicable requirements of section 133.18 of the Revised Code, shall state that the amount of bonds to be issued will be an amount equal to the school district's portion of the basic project cost, and state the maximum maturity of the bonds which may be any number of years not exceeding the term calculated under section 133.20 of the Revised Code as determined by the board. In estimating the amount of bonds to be issued, the board shall take into consideration the amount of moneys then in the bond retirement fund and the amount of moneys to be collected for and disbursed from the bond retirement fund during the remainder of the year in which the resolution of necessity is adopted.

If the bonds are to be issued in more than one series, the resolution may state, in addition to the information required to be stated under division (B)(3) of section 133.18 of the Revised Code, the number of series, which shall not exceed five, the principal amount of each series, and the approximate date each series will be issued, and may provide that no series, or any portion thereof, may be issued before such date. Upon such a resolution being certified to the county auditor as required by division (C) of section 133.18 of the Revised Code, the county auditor, in calculating, advising, and confirming the estimated average annual property tax levy under that division, shall also calculate, advise, and confirm by certification the estimated average property tax levy for each series of bonds to be issued.

Notice of the election shall include the fact that the tax levy shall be at the rate of not less than one-half mill for each one dollar of valuation for a period of twenty-three years, and that the proceeds of the tax shall be used to pay the cost of maintaining the classroom facilities included in the project.

If the bonds are to be issued in more than one series, the board of education, when filing copies of the resolution with the board of elections as required by division (D) of section 133.18 of the Revised Code, may direct the board of elections to include in the notice of election the principal amount and approximate date of each series, the maximum number of years over which the principal of each series may be paid, the estimated additional average property tax levy for each series, and the first calendar year in which the tax is expected to be due for each series, in addition to the information required to be stated in the notice under divisions (E)(3)(a) to (e) of section 133.18 of the Revised Code.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, the form of the ballot to be used at such election shall be:

"A majority affirmative vote is necessary for passage.

Shall bonds be issued by the ............ (here insert name of school district) school district to pay the local share of school construction under the State of Ohio Classroom Facilities Assistance Program in the principal amount of ............ (here insert principal amount of the bond issue), to be repaid annually over a maximum period of ............ (here insert the maximum number of years over which the principal of the bonds may be paid) years, and an annual levy of property taxes be made outside the ten-mill limitation, estimated by the county auditor to average over the repayment period of the bond issue ............ (here insert the number of mills estimated) mills for each one dollar of tax valuation, which amounts to ............ (rate expressed in cents or dollars and cents, such as "thirty-six cents" or "$0.36") for each one hundred dollars of tax valuation to pay the annual debt charges on the bonds and to pay debt charges on any notes issued in anticipation of the bonds?"

and, unless the additional levy of taxes is not required pursuant to division (C) of section 3318.05 of the Revised Code,

"Shall an additional levy of taxes be made for a period of twenty-three years to benefit the ............ (here insert name of school district) school district, the proceeds of which shall be used to pay the cost of maintaining the classroom facilities included in the project at the rate of .......... (here insert the number of mills, which shall not be less than one-half mill) mills for each one dollar of valuation?

(2) If authority is sought to issue bonds in more than one series and the board of education so elects, the form of the ballot shall be as prescribed in section 3318.062 of the Revised Code. If the board of education elects the form of the ballot prescribed in that section, it shall so state in the resolution adopted under this section.

(D) If it is necessary for the school district to acquire a site for the classroom facilities to be acquired pursuant to sections 3318.01 to 3318.20 of the Revised Code, the district board may propose either to issue bonds of the board or to levy a tax to pay for the acquisition of such site, and may combine the question of doing so with the questions specified in division (B) of this section. Bonds issued under this division for the purpose of acquiring a site are a general obligation of the school district and are Chapter 133. securities.

The form of that portion of the ballot to include the question of either issuing bonds or levying a tax for site acquisition purposes shall be one of the following:

(1) "Shall bonds be issued by the ............ (here insert name of the school district) school district to pay costs of acquiring a site for classroom facilities under the State of Ohio Classroom Facilities Assistance Program in the principal amount of .......... (here insert principal amount of the bond issue), to be repaid annually over a maximum period of .......... (here insert maximum number of years over which the principal of the bonds may be paid) years, and an annual levy of property taxes be made outside the ten-mill limitation, estimated by the county auditor to average over the repayment period of the bond issue .......... (here insert number of mills) mills for each one dollar of tax valuation, which amount to .......... (here insert rate expressed in cents or dollars and cents, such as "thirty-six cents" or "$0.36") for each one hundred dollars of valuation to pay the annual debt charges on the bonds and to pay debt charges on any notes issued in anticipation of the bonds?"

(2) "Shall an additional levy of taxes outside the ten-mill limitation be made for the benefit of the .......... (here insert name of the school district) school district for the purpose of acquiring a site for classroom facilities in the sum of ......... (here insert annual amount the levy is to produce) estimated by the county auditor to average ........ (here insert number of mills) mills for each one hundred dollars of valuation, for a period of ......... (here insert number of years the millage is to be imposed) years?"

Where it is necessary to combine the question of issuing bonds of the school district and levying a tax as described in division (B) of this section with the question of issuing bonds of the school district for acquisition of a site, the question specified in that division to be voted on shall be "For the Bond Issues and the Tax Levy" and "Against the Bond Issues and the Tax Levy."

Where it is necessary to combine the question of issuing bonds of the school district and levying a tax as described in division (B) of this section with the question of levying a tax for the acquisition of a site, the question specified in that division to be voted on shall be "For the Bond Issue and the Tax Levies" and "Against the Bond Issue and the Tax Levies."

Where the school district board chooses to combine the question in division (B) of this section with any of the additional questions described in divisions (A) to (D) of section 3318.056 of the Revised Code, the question specified in division (B) of this section to be voted on shall be "For the Bond Issues and the Tax Levies" and "Against the Bond Issues and the Tax Levies."

If a majority of those voting upon a proposition hereunder which includes the question of issuing bonds vote in favor thereof, and if the agreement provided for by section 3318.08 of the Revised Code has been entered into, the school district board may proceed under Chapter 133. of the Revised Code, with the issuance of bonds or bond anticipation notes in accordance with the terms of the agreement.

FOR THE BOND ISSUE AND TAX LEVY

AGAINST THE BOND ISSUE AND TAX LEVY "

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003; 09-05-2006



Section 3318.061 - Resolution proposing extension of existing tax levy.

This section applies only to school districts eligible to receive additional assistance under division (B)(2) of section 3318.04 of the Revised Code.

The board of education of a school district in which a tax described by division (B) of section 3318.05 and levied under section 3318.06 of the Revised Code is in effect, may adopt a resolution by vote of a majority of its members to extend the term of that tax beyond the expiration of that tax as originally approved under that section. The school district board may include in the resolution a proposal to extend the term of that tax at the rate of not less than one-half mill for each dollar of valuation for a period of twenty-three years from the year in which the school district board and the Ohio school facilities commission enter into an agreement under division (B)(2) of section 3318.04 of the Revised Code or in the following year, as specified in the resolution . Such a resolution may be adopted at any time before such an agreement is entered into and before the tax levied pursuant to section 3318.06 of the Revised Code expires. If the resolution is combined with a resolution to issue bonds to pay the school district's portion of the basic project cost, it shall conform with the requirements of divisions (A)(1), (2), and (3) of section 3318.06 of the Revised Code, except that the resolution also shall state that the tax levy proposed in the resolution is an extension of an existing tax levied under that section. A resolution proposing an extension adopted under this section does not take effect until it is approved by a majority of electors voting in favor of the resolution at a general, primary, or special election as provided in this section.

A tax levy extended under this section is subject to the same terms and limitations to which the original tax levied under section 3318.06 of the Revised Code is subject under that section, except the term of the extension shall be as specified in this section.

The school district board shall certify a copy of the resolution adopted under this section to the proper county board of elections not later than ninety days before the date set in the resolution as the date of the election at which the question will be submitted to electors. The notice of the election shall conform with the requirements of division (A)(3) of section 3318.06 of the Revised Code, except that the notice also shall state that the maintenance tax levy is an extension of an existing tax levy.

The form of the ballot shall be as follows:

"Shall the existing tax levied to pay the cost of maintaining classroom facilities constructed with the proceeds of the previously issued bonds at the rate of .......... (here insert the number of mills, which shall not be less than one-half mill) mills per dollar of tax valuation, be extended until ........ (here insert the year that is twenty-three years after the year in which the district and commission will enter into an agreement under division (B)(2) of section 3318.04 of the Revised Code or the following year)?

FOR EXTENDING THE EXISTING TAX LEVY

AGAINST EXTENDING THE EXISTING TAX LEVY "

Section 3318.07 of the Revised Code applies to ballot questions under this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-28-2002



Section 3318.062 - Form of ballot where bonds are to be issued in multiple series - combination with other questions.

(A) If authority is sought to issue bonds in more than one series to pay the school district's portion of the basic project cost under sections 3318.01 to 3318.20 of the Revised Code, the form of the ballot shall be:

"Shall bonds be issued by the ........ (here insert name of school district) school district to pay the local share of school construction under the State of Ohio Classroom Facilities Assistance Program in the total principal amount of ........ (total principal amount of the bond issue), to be issued in ........ (number of series) series, each series to be repaid annually over not more than ........ (maximum number of years over which the principal of each series may be paid) years, and an annual levy of property taxes be made outside the ten-mill limitation to pay the annual debt charges on the bonds and on any notes issued in anticipation of the bonds, at a rate estimated by the county auditor to average over the repayment period of each series as follows: ........ (insert the following for each series: "the ........ series, in a principal amount of ........ dollars, requiring ........ mills per dollar of tax valuation, which amounts to ........ (rate expressed in cents or dollars and cents, such as "36 cents" or "$1.41") for each one hundred dollars in tax valuation, commencing in ........ and first payable in ........)?"

and, unless the additional levy of taxes is not required pursuant to division (C) of section 3318.05 of the Revised Code,

"Shall an additional levy of taxes be made for a period of twenty-three years to benefit the ........ (here insert name of school district) school district, the proceeds of which shall be used to pay the cost of maintaining the classroom facilities included in the project at the rate of ........ (here insert the number of mills, which shall not be less than one-half mill) mills for each one dollar of valuation? For the bond issue Against the bond issue "

(B) If it is necessary for the school district to acquire a site for the classroom facilities to be acquired pursuant to sections 3318.01 to 3318.20 of the Revised Code, the district board may propose either to issue bonds of the board or to levy a tax to pay for the acquisition of such site, and may combine the question of doing so with the questions specified in division (A) of this section. Bonds issued under this division for the purpose of acquiring a site are a general obligation of the school district and are Chapter 133. securities. The form of that portion of the ballot to include the question of either issuing bonds or levying a tax for site acquisition purposes shall be one of the forms prescribed in division (D) of section 3318.06 of the Revised Code.

(C) Where the school district board chooses to combine the question in division (A) of this section with any of the additional questions described in divisions (A) to (D) of section 3318.056 of the Revised Code, the question specified in division (A) of this section to be voted on shall be "For the Bond Issues and the Tax Levies" and "Against the Bond Issues and the Tax Levies."

(D) If a majority of those voting upon a proposition prescribed in this section which includes the question of issuing bonds vote in favor of that issuance, and if the agreement prescribed in section 3318.08 of the Revised Code has been entered into, the school district board may proceed under Chapter 133. of the Revised Code with the issuance of bonds or bond anticipation notes in accordance with the terms of the agreement.

Effective Date: 06-28-2002



Section 3318.063 - Rescission of alternative funding agreement - tax levy.

If the board of education of a city, exempted village, or local school district that has entered into an agreement under section 3318.051 of the Revised Code to make transfers of money in lieu of levying the tax for maintenance of the classroom facilities included in the district's project determines that it no longer can continue making the transfers so agreed to and desires to rescind that agreement, the board shall adopt the resolution to submit the question of the tax levy prescribed in this section. The resolution shall declare that the question of a tax levy specified in division (F) of section 3318.051 of the Revised Code shall be submitted to the electors of the school district at the next general or primary election, if there be a general or primary election not less than seventy-five and not more than ninety-five days after the day of the adoption of such resolution or, if not, at a special election to be held at a time specified in the resolution which shall be not less than seventy-five days after the day of the adoption of the resolution and which shall be in accordance with the requirements of section 3501.01 of the Revised Code. Such resolution shall specify both of the following:

(A) That the rate which it is necessary to levy shall be at the rate of not less than one-half mill for each one dollar of valuation, and that such tax shall be levied for the number of years required by division (F) of section 3318.051 of the Revised Code;

(B) That the proceeds of the tax shall be used to pay the cost of maintaining the classroom facilities included in the project. A copy of such resolution shall after its passage and not less than seventy-five days prior to the date set therein for the election be certified to the county board of elections. Notice of the election shall include the fact that the tax levy shall be at the rate of not less than one-half mill for each one dollar of valuation for the number of years required by division (F) of section 3318.051 of the Revised Code, and that the proceeds of the tax shall be used to pay the cost of maintaining the classroom facilities included in the project. The form of the ballot to be used at such election shall be:

"Shall a levy of taxes be made for a period of ............ (here insert the number of years, which shall not be less than the number required by division (F) of section 3318.051 of the Revised Code) years to benefit the ............ (here insert name of school district) school district, the proceeds of which shall be used to pay the cost of maintaining the classroom facilities included in the project at the rate of .......... (here insert the number of mills, which shall not be less than one-half mill) mills for each one dollar of valuation?

FOR THE TAX LEVY

AGAINST THE TAX LEVY "

Effective Date: 09-05-2006



Section 3318.07 - Certification of election results to tax commissioner.

The board of elections shall certify the result of the election to the tax commissioner, to the auditor of the county or counties in which the school district is located, to the treasurer of the school district board, and to the Ohio school facilities commission. The necessary tax levy for debt service on the bonds shall be included in the annual tax budget that is certified to the county budget commission or, if adoption of the tax budget is waived under section 5705.281 of the Revised Code, included among the tax rates required to be provided to the budget commission under that section.

Effective Date: 06-03-2002



Section 3318.08 - Agreement with Ohio school facilities commission for construction and sale of project.

Except in the case of a joint vocational school district that receives assistance under sections 3318.40 to 3318.45 of the Revised Code, if the requisite favorable vote on the election is obtained, or if the school district board has resolved to apply the proceeds of a property tax levy or the proceeds of an income tax, or a combination of proceeds from such taxes, as authorized in section 3318.052 of the Revised Code, the Ohio school facilities commission, upon certification to it of either the results of the election or the resolution under section 3318.052 of the Revised Code, shall enter into a written agreement with the school district board for the construction and sale of the project. In the case of a joint vocational school district that receives assistance under sections 3318.40 to 3318.45 of the Revised Code, if the school district board of education and the school district electors have satisfied the conditions prescribed in division (D)(1) of section 3318.41 of the Revised Code, the commission shall enter into an agreement with the school district board for the construction and sale of the project. In either case, the agreement shall include, but need not be limited to, the following provisions:

(A) The sale and issuance of bonds or notes in anticipation thereof, as soon as practicable after the execution of the agreement, in an amount equal to the school district's portion of the basic project cost, including any securities authorized under division (J) of section 133.06 of the Revised Code and dedicated by the school district board to payment of the district's portion of the basic project cost of the project; provided, that if at that time the county treasurer of each county in which the school district is located has not commenced the collection of taxes on the general duplicate of real and public utility property for the year in which the controlling board approved the project, the school district board shall authorize the issuance of a first installment of bond anticipation notes in an amount specified by the agreement, which amount shall not exceed an amount necessary to raise the net bonded indebtedness of the school district as of the date of the controlling board's approval to within five thousand dollars of the required level of indebtedness for the preceding year. In the event that a first installment of bond anticipation notes is issued, the school district board shall, as soon as practicable after the county treasurer of each county in which the school district is located has commenced the collection of taxes on the general duplicate of real and public utility property for the year in which the controlling board approved the project, authorize the issuance of a second and final installment of bond anticipation notes or a first and final issue of bonds.

The combined value of the first and second installment of bond anticipation notes or the value of the first and final issue of bonds shall be equal to the school district's portion of the basic project cost. The proceeds of any such bonds shall be used first to retire any bond anticipation notes. Otherwise, the proceeds of such bonds and of any bond anticipation notes, except the premium and accrued interest thereon, shall be deposited in the school district's project construction fund. In determining the amount of net bonded indebtedness for the purpose of fixing the amount of an issue of either bonds or bond anticipation notes, gross indebtedness shall be reduced by moneys in the bond retirement fund only to the extent of the moneys therein on the first day of the year preceding the year in which the controlling board approved the project. Should there be a decrease in the tax valuation of the school district so that the amount of indebtedness that can be incurred on the tax duplicates for the year in which the controlling board approved the project is less than the amount of the first installment of bond anticipation notes, there shall be paid from the school district's project construction fund to the school district's bond retirement fund to be applied against such notes an amount sufficient to cause the net bonded indebtedness of the school district, as of the first day of the year following the year in which the controlling board approved the project, to be within five thousand dollars of the required level of indebtedness for the year in which the controlling board approved the project. The maximum amount of indebtedness to be incurred by any school district board as its share of the cost of the project is either an amount that will cause its net bonded indebtedness, as of the first day of the year following the year in which the controlling board approved the project, to be within five thousand dollars of the required level of indebtedness, or an amount equal to the required percentage of the basic project costs, whichever is greater. All bonds and bond anticipation notes shall be issued in accordance with Chapter 133. of the Revised Code, and notes may be renewed as provided in section 133.22 of the Revised Code.

(B) The transfer of such funds of the school district board available for the project, together with the proceeds of the sale of the bonds or notes, except premium, accrued interest, and interest included in the amount of the issue, to the school district's project construction fund;

(C) For all school districts except joint vocational school districts that receive assistance under sections 3318.40 to 3318.45 of the Revised Code, the following provisions as applicable:

(1) If section 3318.052 of the Revised Code applies, the earmarking of the proceeds of a tax levied under section 5705.21 of the Revised Code for general permanent improvements or under section 5705.218 of the Revised Code for the purpose of permanent improvements, or the proceeds of a school district income tax levied under Chapter 5748. of the Revised Code, or the proceeds from a combination of those two taxes, in an amount to pay all or part of the service charges on bonds issued to pay the school district portion of the project and an amount equivalent to all or part of the tax required under division (B) of section 3318.05 of the Revised Code;

(2) If section 3318.052 of the Revised Code does not apply, one of the following:

(a) The levy of the tax authorized at the election for the payment of maintenance costs, as specified in division (B) of section 3318.05 of the Revised Code;

(b) If the school district electors have approved a continuing tax for general permanent improvements under section 5705.21 of the Revised Code and that tax can be used for maintenance, the earmarking of an amount of the proceeds from such tax for maintenance of classroom facilities as specified in division (B) of section 3318.05 of the Revised Code;

(c) If, in lieu of the tax otherwise required under division (B) of section 3318.05 of the Revised Code, the commission has approved the transfer of money to the maintenance fund in accordance with section 3318.051 of the Revised Code, a requirement that the district board comply with the provisions that section. The district board may rescind the provision prescribed under division (C)(2)(c) of this section only so long as the electors of the district have approved, in accordance with section 3318.063 of the Revised Code, the levy of a tax for the maintenance of the classroom facilities acquired under the district's project and that levy continues to be collected as approved by the electors.

(D) For joint vocational school districts that receive assistance under sections 3318.40 to 3318.45 of the Revised Code, provision for deposit of school district moneys dedicated to maintenance of the classroom facilities acquired under those sections as prescribed in section 3318.43 of the Revised Code;

(E) Dedication of any local donated contribution as provided for under section 3318.084 of the Revised Code, including a schedule for depositing such moneys applied as an offset of the district's obligation to levy the tax described in division (B) of section 3318.05 of the Revised Code as required under division (D)(2) of section 3318.084 of the Revised Code;

(F) Ownership of or interest in the project during the period of construction, which shall be divided between the commission and the school district board in proportion to their respective contributions to the school district's project construction fund;

(G) Maintenance of the state's interest in the project until any obligations issued for the project under section 3318.26 of the Revised Code are no longer outstanding;

(H) The insurance of the project by the school district from the time there is an insurable interest therein and so long as the state retains any ownership or interest in the project pursuant to division (F) of this section, in such amounts and against such risks as the commission shall require; provided, that the cost of any required insurance until the project is completed shall be a part of the basic project cost;

(I) The certification by the director of budget and management that funds are available and have been set aside to meet the state's share of the basic project cost as approved by the controlling board pursuant to either section 3318.04 or division (B)(1) of section 3318.41 of the Revised Code;

(J) Authorization of the school district board to advertise for and receive construction bids for the project, for and on behalf of the commission, and to award contracts in the name of the state subject to approval by the commission;

(K) Provisions for the disbursement of moneys from the school district's project account upon issuance by the commission or the commission's designated representative of vouchers for work done to be certified to the commission by the treasurer of the school district board;

(L) Disposal of any balance left in the school district's project construction fund upon completion of the project;

(M) Limitations upon use of the project or any part of it so long as any obligations issued to finance the project under section 3318.26 of the Revised Code are outstanding;

(N) Provision for vesting the state's interest in the project to the school district board when the obligations issued to finance the project under section 3318.26 of the Revised Code are outstanding;

(O) Provision for deposit of an executed copy of the agreement in the office of the commission;

(P) Provision for termination of the contract and release of the funds encumbered at the time of the conditional approval, if the proceeds of the sale of the bonds of the school district board are not paid into the school district's project construction fund and if bids for the construction of the project have not been taken within such period after the execution of the agreement as may be fixed by the commission;

(Q) Provision for the school district to maintain the project in accordance with a plan approved by the commission;

(R) Provision that all state funds reserved and encumbered to pay the state share of the cost of the project and the funds provided by the school district to pay for its share of the project cost, including the respective shares of the cost of a segment if the project is divided into segments, be spent on the construction and acquisition of the project or segment simultaneously in proportion to the state's and the school district's respective shares of that basic project cost as determined under section 3318.032 of the Revised Code or, if the district is a joint vocational school district, under section 3318.42 of the Revised Code. However, if the school district certifies to the commission that expenditure by the school district is necessary to maintain the federal tax status or tax-exempt status of notes or bonds issued by the school district to pay for its share of the project cost or to comply with applicable temporary investment periods or spending exceptions to rebate as provided for under federal law in regard to those notes or bonds, the school district may commit to spend, or spend, a greater portion of the funds it provides during any specific period than would otherwise be required under this division.

(S) A provision stipulating that the commission may prohibit the district from proceeding with any project if the commission determines that the site is not suitable for construction purposes. The commission may perform soil tests in its determination of whether a site is appropriate for construction purposes.

(T) A provision stipulating that, unless otherwise authorized by the commission, any contingency reserve portion of the construction budget prescribed by the commission shall be used only to pay costs resulting from unforeseen job conditions, to comply with rulings regarding building and other codes, to pay costs related to design clarifications or corrections to contract documents, and to pay the costs of settlements or judgments related to the project as provided under section 3318.086 of the Revised Code;

(U) Provision stipulating that for continued release of project funds the school district board shall comply with section 3313.41 of the Revised Code throughout the project and shall notify the department of education and the Ohio community school association when the board plans to dispose of facilities by sale under that section;

(V) Provision that the commission shall not approve a contract for demolition of a facility until the school district board has complied with section 3313.41 of the Revised Code relative to that facility, unless demolition of that facility is to clear a site for construction of a replacement facility included in the district's project;

(W) A requirement for the school district to adhere to a facilities maintenance plan approved by the commission.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 03-31-2005; 09-05-2006



Section 3318.081 - Supplemental agreement with Ohio school facilities commission.

If the board of education of a school district authorized to impose a tax pursuant to section 3318.06 of the Revised Code determines that taxable value of property subject to the tax has increased to the extent it will not be necessary to impose such tax for twenty-three years in order to generate an amount equal to the amount of the project cost supplied by the state, it may request the county auditor to determine the amount remaining to be paid and the estimated rate of taxation required each year to pay such remainder in equal installments over the maximum number of remaining years the tax may be in effect. The auditor shall make such determination upon request and certify the results thereof to the board of education. Upon receipt of the auditor's determination, the board of education may request the Ohio school facilities commission to enter into a supplemental agreement under which the district may pay the remainder of the amount in annual amounts equal to the quotient obtained by dividing the amount remaining to be paid by the maximum number of remaining years the tax may be in effect. If such an agreement is entered into, the commission shall certify a copy thereof to the county auditor and the tax authorized by section 3318.06 of the Revised Code thereafter shall be levied at the rate required to make the annual payments required by the supplemental agreement rather than the rate required by such section.

Effective Date: 09-28-1999



Section 3318.082 - Supplemental agreement for distributing certain tax proceeds.

The board of education of any school district imposing a tax for the purpose of paying the state pursuant to section 3318.06 of the Revised Code prior to the effective date of the amendments to that section by Amended Substitute House Bill No. 748 of the 121st General Assembly, may enter into a supplemental agreement with the Ohio school facilities commission under which the proceeds of such tax shall be distributed in accordance with the requirements of section 3318.06 of the Revised Code, as amended by Amended Substitute House Bill No. 748 of the 121st general assembly.

Effective Date: 09-28-1999



Section 3318.083 - Sharing of approved increase in basic project cost.

If, after the Ohio school facilities commission and a school district enter into a written agreement under section 3318.08 of the Revised Code for the construction of a classroom facilities project, the commission approves an increase in the basic project cost above the amount budgeted plus any interest earned and available in the project construction fund, the state and the school district shall share the increased cost in proportion to their respective contributions to the district's project construction fund.

Effective Date: 09-28-1999



Section 3318.084 - Applying local donated contribution toward project.

(A) Notwithstanding anything to the contrary in Chapter 3318. of the Revised Code, a school district board may apply any local donated contribution toward any of the following:

(1) The district's portion of the basic project cost of a project under either sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the Revised Code to reduce the amount of bonds the district otherwise must issue in order to receive state assistance under those sections;

(2) If the school district is not a joint vocational school district proceeding under sections 3318.40 to 3318.45 of the Revised Code, an offset of all or part of a district's obligation to levy the tax described in division (B) of section 3318.05 of the Revised Code, which shall be applied only in the manner prescribed in division (B) of this section;

(3) If the school district is a joint vocational school district proceeding under sections 3318.40 to 3318.45 of the Revised Code, all or part of the amount the school district is obligated to set aside for maintenance of the classroom facilities acquired under that project pursuant to section 3318.43 of the Revised Code.

(B) No school district board shall apply any local donated contribution under division (A)(2) of this section unless the Ohio school facilities commission first approves that application. Upon the request of the school district board to apply local donated contribution under division (A)(2) of this section, the commission in consultation with the department of taxation shall determine the amount of total revenue that likely would be generated by one-half mill of the tax described in division (B) of section 3318.05 of the Revised Code over the entire twenty-three-year period required under that section and shall deduct from that amount any amount of local donated contribution that the board has committed to apply under division (A)(2) of this section. The commission then shall determine in consultation with the department of taxation the rate of tax over twenty-three years necessary to generate the amount of a one-half mill tax not offset by the local donated contribution. Notwithstanding anything to the contrary in section 3318.06, 3318.061, or 3318.361 of the Revised Code, the rate determined by the commission shall be the rate for which the district board shall seek elector approval under those sections to meet its obligation under division (B) of section 3318.05 of the Revised Code. In the case of a complete offset of the district's obligation under division (B) of section 3318.05 of the Revised Code, the district shall not be required to levy the tax otherwise required under that section. At the end of the twenty-three-year period of the tax required under division (B) of section 3318.05 of the Revised Code, whether or not the tax is actually levied, the commission in consultation of the department of taxation shall recalculate the amount that would have been generated by the tax if it had been levied at one-half mill. If the total amount actually generated over that period from both the tax that was actually levied and any local donated contribution applied under division (A)(2) of this section is less than the amount that would have been raised by a one-half mill tax, the district shall pay any difference. If the total amount actually raised in such manner is greater than the amount that would have been raised by a one-half mill tax the difference shall be zero and no payments shall be made by either the district or the commission.

(C) As used in this section, "local donated contribution" means any of the following:

(1) Any moneys irrevocably donated or granted to a school district board by a source other than the state which the board has the authority to apply to the school district's project under sections 3318.01 to 3318.20 of the Revised Code and which the board has pledged for that purpose by resolution adopted by a majority of its members;

(2) Any irrevocable letter of credit issued on behalf of a school district or any cash a school district has on hand, including any year-end operating fund balances, that can be spent for classroom facilities, either of which the school district board has encumbered for payment of the school district's share of its project under sections 3318.01 to 3318.20 of the Revised Code and either of which has been approved by the commission in consultation with the department of education;

(3) Any moneys spent by a source other than the school district or the state for construction or renovation of specific classroom facilities that have been approved by the commission as part of the basic project cost of the district's project. The school district, the commission, and the entity providing the local donated contribution under division (C)(3) of this section shall enter into an agreement identifying the classroom facilities to be acquired by the expenditures made by that entity. The agreement shall include, but not be limited to, stipulations that require an audit by the commission of such expenditures made on behalf of the district and that specify the maximum amount of credit to be allowed for those expenditures. Upon completion of the construction or renovation, the commission shall determine the actual amount that the commission will credit, at the request of the district board, toward the district's portion of the basic project cost, any project cost overruns, or the basic project cost of future segments if the project has been divided into segments under section 3318.38 of the Revised Code. The actual amount of the credit shall not exceed the lesser of the amount specified in the agreement or the actual cost of the construction or renovation.

(D) No state moneys shall be released for a project to which this section applies until:

(1) Any local donated contribution authorized under division (A)(1) of this section is first deposited into the school district's project construction fund.

(2) The school district board and the commission have included a stipulation in their agreement entered into under section 3318.08 of the Revised Code under which the board will deposit into a fund approved by the commission according to a schedule that does not extend beyond the anticipated completion date of the project the total amount of any local donated contribution authorized under division (A)(2) or (3) of this section and dedicated by the board for that purpose. However, if any local donated contribution as described in division (C)(3) of this section has been approved under this section, the state moneys may be released even if the entity providing that local donated contribution has not spent the moneys so dedicated as long as the agreement required under that section has been executed.

Effective Date: 03-14-2003



Section 3318.085 - Agreement by eligible districts for joint issuance of certificates of participation in bond proceeds.

(A) As used in this section, "eligible school district" means a school district that is eligible for state assistance under Chapter 3318. of the Revised Code, and for which the amount of bond money that will be used to raise the school district's portion of the basic project cost of a classroom facilities project under that chapter is not greater than fifteen million dollars.

(B) Beginning January 1, 2001, solely for the purpose of acquiring classroom facilities under any program authorized in Chapter 3318. of the Revised Code, the boards of education of two or more eligible school districts may enter into an agreement with the treasurer of state and a trustee selected by the treasurer of state, which trustee shall be a bank or trust company authorized to exercise corporate trust powers within the state. Under that agreement, the trustee shall purchase bonds that have been approved for issuance by the electors of those school districts to pay the school districts' respective portions of their projects under Chapter 3318. of the Revised Code, and the trustee shall issue and sell certificates of participation in the principal and interest payments to be paid on those bonds. The liability of any school district under the agreement shall not exceed the amount necessary to pay the principal of and interest on that school district's bonds plus that school district's share of the costs associated with the issuance of the certificates of participation. The aggregate principal amount of any issue of certificates of participation shall not be less than ten million dollars. The agreement and any certificates of participation issued in accordance with the agreement shall hold the state harmless from any liability or obligation incurred by a school district under the agreement or under the school district's bonds. The treasurer of state may appoint or provide for the appointment of trustees, paying agents, registrars, securities depositories, clearing corporations, and transfer agents, and may without need for any other approval retain or contract for the services of underwriters, investment bankers, financial advisers, accounting experts, marketing, remarketing, indexing, and administrative agents, or other consultants and independent contractors, including providers of printing services, as are necessary in the judgment of the treasurer of state to carry out the functions provided for in this section. Financing costs are payable, as may be provided in the proceedings authorizing the certificates of participation, from the proceeds of the obligations, from special funds, or from other participating school district moneys that are available and may lawfully be used for such purpose. Except for agreements entered into in connection with the refunding of bonds and certificates of participation therein, the treasurer of state shall not enter into more than two agreements under this section in any fiscal year.

Effective Date: 09-14-2000



Section 3318.086 - Contingency reserve.

The construction budget for any project under sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the Revised Code shall contain a contingency reserve in an amount prescribed by the Ohio school facilities commission, which unless otherwise authorized by the commission, shall be used only to pay costs resulting from unforeseen job conditions, to comply with rulings regarding building and other codes, to pay costs related to design clarifications or corrections to contract documents, and to pay the costs of settlements or judgments related to the project.

Effective Date: 03-14-2003



Section 3318.09 - [Repealed].

Effective Date: 08-05-1959



Section 3318.091 - Issuing bonds - preparing of plans and estimates.

(A) Promptly after the written agreement between the school district board and the Ohio school facilities commission has been entered into, the school district board shall proceed with the issuance of its bonds or notes in anticipation thereof pursuant to the provision of such agreement required by division (A) of section 3318.08 of the Revised Code and the deposit of the proceeds thereof in the school district's project construction fund pursuant to the provision of such agreement required by division (B) of section 3318.08 of the Revised Code, and the school district board, with the approval of the commission shall employ a qualified professional person or firm to prepare preliminary plans, working drawings, specifications, estimates of cost, and such data as the school district board and the commission consider necessary for the project. When the preliminary plans and preliminary estimates of cost have been prepared, and approved by the school district board, they shall be submitted to the commission for approval, modification, or rejection. The commission shall ensure that the plans and materials proposed for use in the project comply with specifications for plans and materials that shall be established by the commission. When such preliminary plans and preliminary estimates of cost and any modifications thereof have been approved by the commission and the school district board, the school district board shall cause such qualified professional person or firm to prepare the working drawings, specifications, and estimates of cost.

(B) Whenever project plans submitted to the commission for approval under division (A) of this section propose to locate a facility on a state route or United States highway or within one mile of a state route or United States highway, the commission shall send a copy of the plans to the director of transportation. The director of transportation shall review the plans to determine the feasibility of the proposed ingress and egress to the facility, the traffic circulation pattern on roadways around the facility, and any improvements that would be necessary to conform the roadways to provisions of the manual adopted by the department of transportation pursuant to section 4511.09 of the Revised Code or state or federal law. The director of transportation shall provide a written summary of the director's findings to the commission in a timely manner. The commission shall consider the findings in deciding whether to approve the plans.

Effective Date: 07-01-1998; 09-29-2005



Section 3318.10 - Advertising and awarding of construction bids.

When such working drawings, specifications, and estimates of cost have been approved by the school district board and the Ohio school facilities commission, the treasurer of the school district board shall advertise for construction bids in accordance with section 3313.46 of the Revised Code. Such notices shall state that plans and specifications for the project are on file in the office of the commission and such other place as may be designated in such notice, and the time and place when and where bids therefor will be received.

The form of proposal to be submitted by bidders shall be supplied by the commission. Bidders may be permitted to bid upon all the branches of work and materials to be furnished and supplied, upon any branch thereof, or upon all or any thereof.

When the construction bids for all branches of work and materials have been tabulated, the commission shall cause to be prepared a revised estimate of the basic project cost based upon the lowest responsible bids received. If such revised estimate exceeds the estimated basic project cost as approved by the controlling board pursuant to section 3318.04 or division (B)(1) of section 3318.41 of the Revised Code, no contracts may be entered into pursuant to this section unless such revised estimate is approved by the commission and by the controlling board. When such revised estimate has been prepared, and after such approvals are given, if necessary, and if the school district board has caused to be transferred to the project construction fund the proceeds from the sale of the first or first and final installment of its bonds or bond anticipation notes pursuant to the provision of the written agreement required by division (B) of section 3318.08 of the Revised Code, and when the director of budget and management has certified that there is a balance in the appropriation, not otherwise obligated to pay precedent obligations, pursuant to which the state's share of such revised estimate is required to be paid, the contract for all branches of work and materials to be furnished and supplied, or for any branch thereof as determined by the school district board, shall be awarded by the school district board to the lowest responsible bidder subject to the approval of the commission. Such award shall be made within sixty days after the date on which the bids are opened, and the successful bidder shall enter into a contract within ten days after the successful bidder is notified of the award of the contract.

Subject to the approval of the commission, the school district board may reject all bids and readvertise. Any contract made under this section shall be made in the name of the state and executed on its behalf by the president and treasurer of the school district board.

The provisions of sections 9.312 and 3313.46 of the Revised Code, which are applicable to construction contracts of boards of education, shall apply to construction contracts for the project.

The remedies afforded to any subcontractor, materials supplier, laborer, mechanic, or persons furnishing material or machinery for the project under sections 1311.26 to 1311.32 of the Revised Code, shall apply to contracts entered into under this section and the itemized statement required by section 1311.26 of the Revised Code shall be filed with the school district board.

Notwithstanding any other requirement of this section, a school district, with the approval of the commission, may utilize any otherwise lawful alternative construction delivery method for the construction of the project.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-14-2003



Section 3318.11 - Amount of state appropriations encumbered for project - project priority for state funds.

For any project undertaken with financial assistance from the state under this chapter, the amount of state appropriations to be encumbered for the project in each fiscal year shall be determined by the Ohio school facilities commission based on the project's estimated construction schedule for that year. In each fiscal year subsequent to the first year in which state appropriations are encumbered for the project, the project has priority for state funds over projects for which initial state funding is sought.

Effective Date: 06-28-2002; 05-06-2005



Section 3318.111 - [Repealed].

Effective Date: 07-01-1998



Section 3318.112 - Standards for solar-ready equipment.

(A) As used in this section, "solar ready" means capable of accommodating the eventual installation of roof top, solar photovoltaic energy equipment.

(B) The Ohio school facilities commission shall adopt rules prescribing standards for solar ready equipment in school buildings under their jurisdiction. The rules shall include, but not be limited to, standards regarding roof space limitations, shading and obstruction, building orientation, roof loading capacity, and electric systems.

(C) A school district may seek, and the commission may grant for good cause shown, a waiver from part or all of the standards prescribed under division (B) of this section.

Effective Date: 2008 SB221 07-31-2008



Section 3318.12 - Transfer and disbursement of funds.

(A) The Ohio school facilities commission shall cause to be transferred to the school district's project construction fund the necessary amounts from amounts appropriated by the general assembly and set aside for such purpose, from time to time as may be necessary to pay obligations chargeable to such fund when due. All investment earnings of a school district's project construction fund shall be credited to the fund.

(B)

(1) The treasurer of the school district board shall disburse funds from the school district's project construction fund, including investment earnings credited to the fund, only upon the approval of the commission or the commission's designated representative. The commission or the commission's designated representative shall issue vouchers against such fund, in such amounts, and at such times as required by the contracts for construction of the project.

(2) Notwithstanding anything to the contrary in division (B)(1) of this section, the school district board may, by a duly adopted resolution, choose to use all or part of the investment earnings of the district's project construction fund that are attributable to the district's contribution to the fund to pay the cost of classroom facilities or portions or components of classroom facilities that are not included in the district's basic project cost but that are related to the district's project. If the district board adopts a resolution in favor of using those investment earnings as authorized under division (B)(2) of this section, the treasurer shall disburse the amount as designated and directed by the board. However, if the district board chooses to use any part of the investment earnings for classroom facilities or portions or components of classroom facilities that are not included in the basic project cost, as authorized under division (B)(2) of this section, and, subsequently, the cost of the project exceeds the amount in the project construction fund, the district board shall restore to the project construction fund the full amount of the investment earnings used under division (B)(2) of this section before any additional state moneys shall be released for the project.

(C) After a certificate of completion has been issued for a project under section 3318.48 of the Revised Code:

(1) At the discretion of the school district board, any investment earnings remaining in the project construction fund that are attributable to the school district's contribution to the fund shall be:

(a) Retained in the project construction fund for future projects;

(b) Transferred to the district's maintenance fund required by division (B) of section 3318.05 or section 3318.43 of the Revised Code, and the money so transferred shall be used solely for maintaining the classroom facilities included in the project;

(c) Transferred to the district's permanent improvement fund.

(2) Any investment earnings remaining in the project construction fund that are attributable to the state's contribution to the fund shall be transferred to the commission for expenditure pursuant to sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the Revised Code.

(3) Any other surplus remaining in the school district's project construction fund shall be transferred to the commission and the school district board in proportion to their respective contributions to the fund. The commission shall use the money transferred to it under this division for expenditure pursuant to sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the Revised Code.

(D) Pursuant to appropriations of the general assembly, any moneys transferred to the commission under division (C)(2) or (3) of this section from a project construction fund for a project under sections 3318.40 to 3318.45 of the Revised Code may be used for future expenditures for projects under sections 3318.40 to 3318.45 of the Revised Code, notwithstanding the two per cent annual limit specified in division (B) of section 3318.40 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-14-2003; 2007 HB119 06-30-2007



Section 3318.121 - Transfer of earnings from Big-8 project fund to special fund.

As used in this section, "big-eight school district" has the same meaning as in section 3314.02 of the Revised Code. Notwithstanding any provision to the contrary in section 3318.12 or Chapter 5705. of the Revised Code, a big-eight school district receiving assistance for a project under this chapter, that has opted with the approval of the Ohio school facilities commission to divide the project into discrete segments to be completed sequentially, or otherwise, may, with the approval of the commission or the commission's designated representative, and pursuant to a resolution adopted by the school district board, transfer to a special construction fund investment earnings credited to the project construction fund that are attributable to the district's contribution to that fund, if the school district board and the commission, or its designated representative, determine that the unspent amount of the district's contribution to the project construction fund, including any investment earnings on that contribution that are not to be transferred to the special construction fund, together with the principal amount of any additional securities authorized by the voters of the district to be issued to pay the local share of the basic project cost of the entire project that have not yet been issued by the district, are projected at the time of the transfer to be not less than one hundred ten per cent of the amount required to provide for the entire remaining local share of the basic project cost because of reductions in the scope and estimated cost of the project that have been incorporated in the district's approved master facilities plan. The money in that special construction fund, including investment earnings attributable to money in that fund, shall be used by the district solely to pay costs of classroom facilities (A) in later segments of the project that are consistent with the specifications for plans and materials for classroom facilities adopted by the commission and those specifications used by the district for classroom facilities included in one or more prior segments, but which would cause the cost of the facilities in one or more later segments to be in excess of the approved budgeted basic project cost for the segment to be shared by the state and the district in proportion to the state's and the school district's respective shares of the basic project cost as determined under section 3318.032 of the Revised Code, or (B) that were included in the master facilities plan prior to the reduction in scope. All investment earnings on a district's special construction fund shall be credited to the fund. After the entire project has been completed, any investment earnings remaining in the special construction fund shall be transferred to the district's maintenance fund required by division (B) of section 3318.05 of the Revised Code, and used solely for maintaining the classroom facilities included in the project.

Effective Date: 09-05-2006



Section 3318.13 - Including balance due in district tax budget.

Notwithstanding any provision of sections 5705.27 to 5705.50 of the Revised Code, the tax to be levied on all taxable property within a school district for the purpose of paying the cost of maintaining the classroom facilities included in the project under the agreement provided in section 3318.08 of the Revised Code or the supplemental agreement provided in section 3318.081 of the Revised Code shall be included in the budget of the school district for each year upon the certification to the county budget commission or commissions of the county or counties in which said school district is located, by the Ohio school facilities commission of the balance due the state under said agreement or supplemental agreement. Such certification shall be made on or before the fifteenth day of July in each year. Thereafter, the respective county budget commissions shall treat such certification as an additional item on the tax budget for the school district as to which such certification has been made and shall provide for the levy therefor in the manner provided in sections 5705.27 to 5705.50 of the Revised Code for tax levies included directly in the budgets of the subdivisions. The levy of taxes shall be included in the next annual tax budget that is certified to the county budget commission after the execution of the agreement for the project.

Effective Date: 09-14-2000



Section 3318.14 - County treasurer to pay proceeds of tax levy.

Notwithstanding the provision of section 321.31 of the Revised Code, immediately after each settlement with the county auditor, on presentation of the warrant of the county auditor therefor, the county treasurer shall pay to the school district the proceeds of the tax levy provided in section 3318.13 of the Revised Code to be used to pay the cost of maintaining the classroom facilities included in the project.

Effective Date: 09-14-2000



Section 3318.15 - Public school building fund.

There is hereby created the public school building fund within the state treasury consisting of any moneys transferred or appropriated to the fund by the general assembly, moneys paid into or transferred in accordance with section 3318.47 of the Revised Code, and any grants, gifts, or contributions received by the Ohio school facilities commission to be used for the purposes of the fund. All investment earnings of the fund shall be credited to the fund. Moneys transferred or appropriated to the fund by the general assembly and moneys in the fund from grants, gifts, and contributions shall be used for the purposes of Chapter 3318. of the Revised Code as prescribed by the general assembly.

Effective Date: 03-14-2003; 2007 HB119 09-29-2007



Section 3318.16 - Commission has interest in real property purchased with school district's project construction fund.

The Ohio school facilities commission shall have an interest in real property purchased with moneys in the school district's project construction fund. Once obligations issued to finance a project under section 3318.26 of the Revised Code are no longer outstanding, any interest held by the commission shall be transferred to the school district.

Effective Date: 09-28-1999



Section 3318.17 - Rate and maximum period of tax levies.

(A) Except as provided in division (B) of this section, when a school district receives classroom assistance from the state from time to time under the procedure set forth in sections 3318.01 to 3318.12 of the Revised Code, the levy of taxes required by sections 3318.13 and 3318.14 of the Revised Code shall be at the rate of one-half mill for each one dollar of valuation and shall be for a maximum period of twenty-three years after the last purchase, except that in those years in which a supplemental agreement authorized by section 3318.081 of the Revised Code is in effect, the rate shall be as prescribed for such section for the period during which such agreement is in effect. Where a school district has purchased classroom facilities from the state on which any portion of the purchase price remains unpaid and it desires to purchase additional classroom facilities, the notice of election and form of ballot set forth in section 3318.06 of the Revised Code shall provide that the levy is an extension of an existing levy for a maximum period of twenty-three years. Where there has been more than one purchase of classroom facilities from the state, any proceeds of the tax to be used to pay the purchase price of such facilities shall be applied to the unpaid purchase price of the projects in the order in which they were purchased.

(B) When a school district levies a tax under sections 3318.13 and 3318.14 of the Revised Code after the effective date of this amendment, the levy shall:

(1) Be an additional levy of one-half mill for each dollar of valuation;

(2) Continue for the lesser of the number of years required to generate revenue equal to the amount of money supplied by the state for a classroom facilities project or twenty-three years;

(3) Not reduce the number of years remaining on any other levy passed under sections 3318.13 and 3318.14 of the Revised Code prior to or after the effective date of this amendment. The notice of election and form of the ballot required by section 3318.06 of the Revised Code shall provide that a levy under this division is an additional levy for the specified classroom facilities project.

Effective Date: 09-28-1999



Section 3318.18 - Statewide average valuation per pupil - half-mill equalization fund.

(A) As used in this section:

(1) "Valuation" of a school district means the sum of the amounts described in divisions (A)(1) and (2) of section 3317.021 of the Revised Code as most recently certified for the district before the annual computation is made under division (B) of this section.

(2) "Valuation per pupil" of a school district means the district's valuation divided by the district's formula ADM as most recently reported for October under section 3317.03 of the Revised Code before the annual computation is made under division (B) of this section.

(3) "Statewide average valuation per pupil" means the total of the valuations of all school districts divided by the total of the formula ADMs of all school districts as most recently reported for October under section 3317.03 of the Revised Code before the annual computation is made under division (C) of this section.

(4) "Maintenance levy requirement" means the tax required to be levied pursuant to division (C)(2)(a) of section 3318.08 and division (B) of section 3318.05 of the Revised Code or the application of proceeds of another levy to paying the costs of maintaining classroom facilities pursuant to division (A)(2) of section 3318.052, division (C)(1) or (C)(2)(b) of section 3318.08, or division (D)(2) of section 3318.36 of the Revised Code, or a combination thereof.

(5) "Project agreement" means an agreement between a school district and the Ohio school facilities commission under section 3318.08 or division (B)(1) of section 3318.36 of the Revised Code.

(B) On or before July 1, 2006, the department of education shall compute the statewide average valuation per pupil and the valuation per pupil of each school district, and provide them to the Ohio school facilities commission. On or before the first day of July each year beginning in 2007, the department of education shall compute the statewide average valuation per pupil and the valuation per pupil of each school district that has not already entered into a project agreement, and provide the results of those computations to the commission.

(C)

(1) At the time the Ohio school facilities commission enters into a project agreement with a school district, the commission shall compute the difference between the district's valuation per pupil and the statewide average valuation per pupil as most recently provided to the commission under division (B) of this section. If the school district's valuation per pupil is less than the average statewide valuation per pupil, the commission shall multiply the difference between those amounts by one-half mill times the formula ADM of the district as most recently reported to the department of education for October under division (A) of section 3317.03 of the Revised Code. The commission shall certify the resulting product to the department of education, along with the date on which the maintenance levy requirement terminates as provided in the project agreement between the school district board and the commission.

(2) In the case of a school district that entered into a project agreement after July 1, 1997, but before July 1, 2006, the commission shall make the computation described in division (C)(1) of this section on the basis of the district's valuation per pupil and the statewide average valuation per pupil computed as of September 1, 2006, and the district's formula ADM reported for October 2005.

(3) The amount computed for a school district under division (C)(1) or (2) of this section shall not change for the period during which payments are made to the district under division (D) of this section.

(4) A computation need not be made under division (C)(1) or (2) of this section for a school district that certified a resolution to the commission under division (D)(3) of section 3318.36 of the Revised Code until the district becomes eligible for state assistance as provided in that division.

(D) In the fourth quarter of each fiscal year, for each school district for which a computation has been made under division (C) of this section, the department of education shall pay the amount computed to each such school district. Payments shall be made to a school district each year until and including the tax year in which the district's maintenance levy requirement terminates. Payments shall be paid from the half-mill equalization fund, subject to appropriation by the general assembly. However, the department shall make no payments under this section to any district that elects the procedure authorized by section 3318.051 of the Revised Code.

(E) Payments made to a school district under this section shall be credited to the district's classroom facilities maintenance fund and shall be used only for the purpose of maintaining facilities constructed or renovated under the project agreement.

(F) There is hereby created in the state treasury the half-mill equalization fund. The fund shall receive transfers pursuant to section 5727.85 of the Revised Code. The fund shall be used first to make annual payments under division (D) of this section. If a balance remains in the fund after such payments are made in full for a year, the Ohio school facilities commission may request the controlling board to transfer a reasonable amount from such remaining balance to the public school building fund created under section 3318.15 of the Revised Code for the purposes of this chapter. All investment earnings arising from investment of money in the half-mill equalization fund shall be credited to the fund.

Effective Date: 09-29-2005; 09-05-2006



Section 3318.19 - Commission to make biennial reports to general assembly.

A complete detailed report of the expenditure of funds pursuant to sections 3318.01 to 3318.20 and sections 3318.40 to 3318.45 of the Revised Code shall be made by the Ohio school facilities commission biennially to the general assembly. The report shall contain a detailed statement of classroom facilities acquired in whole or in part by the state and sold to school districts and such other information as will advise the general assembly of the nature and progress of this program.

Effective Date: 03-14-2003



Section 3318.20 - Constitutionality.

No holding that sections 3318.01 to 3318.20 of the Revised Code or any provision thereof are unconstitutional in their application to any school district or contract shall affect any other school district or contract made under sections 3318.01 to 3318.20, inclusive, of the Revised Code.

Effective Date: 06-22-1957



Section 3318.21 - Educational revitalization of certain districts definitions.

As used in sections 3318.21 to 3318.29 of the Revised Code:

(A) "Allowable costs" means all or part of the costs of a permanent improvement that may be financed with, and paid from the proceeds of, securities issued pursuant to section 133.15 of the Revised Code.

(B) "Bond proceedings" means the resolution, order, trust agreement, indenture, loan agreement, lease agreement, and other agreements, amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing or providing for the terms and conditions applicable to, or providing for the security or liquidity of, obligations issued pursuant to section 3318.26 of the Revised Code, and the provisions contained in the obligations.

(C) "Bond service charges" means principal, including mandatory sinking fund requirements for retirement of obligations, and interest, and redemption premium, if any, required to be paid by the state on obligations, and, if provided in the applicable bond proceedings, may include any corresponding lease or sublease payments to be made with respect thereto to the issuing authority by the state or any agency of state government.

(D) "Bond service fund" means the applicable fund and accounts therein created for and pledged to the payment of bond service charges, which may be, or may be part of, either the school building program bond service fund created by division (Q) of section 3318.26 of the Revised Code, including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(E) "Issuing authority" means the treasurer of state, or the officer who by law performs the functions of such officer.

(F) "Obligations" means bonds, notes, or other evidence of obligation including interest coupons pertaining thereto, issued pursuant to section 3318.26 of the Revised Code.

(G) "Permanent improvement" or "improvement" means a permanent improvement or improvement as defined under division (CC) of section 133.01 of the Revised Code to be used for housing agencies of state government, including classroom facilities as defined in division (B) of section 3318.01 of the Revised Code.

(H) "Pledged receipts," in the case of obligations issued to provide moneys for the school building program assistance fund created in section 3318.25 of the Revised Code, means any or all of the following:

(1) Moneys in the lottery profits education fund created in section 3770.06 of the Revised Code appropriated by the general assembly and pledged for the purpose of paying bond service charges on one or more issuances of such obligations;

(2) Accrued interest received from the sale of obligations;

(3) Income from the investment of the special funds;

(4) Any gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges.

(I) "School district" means a school district as defined under division (D) of section 3318.01 of the Revised Code, acting as an agency of state government, performing essential governmental functions of state government pursuant to sections 3318.21 to 3318.29 of the Revised Code.

(J) "Securities" means securities as defined under division (KK) in section 133.01 of the Revised Code.

(K) "Special funds" or "funds" means, except where the context does not permit, the bond service fund, and any other funds, including reserve funds, created under the bond proceedings, and the school building program bond service fund created by division (Q) of section 3318.26 of the Revised Code to the extent provided in the bond proceedings, including all moneys and investments, and earnings from investment, credited and to be credited thereto.

Effective Date: 09-14-2000



Section 3318.22 - Authorization to provide assistance and contribute to educational revitalization of certain districts.

(A) The general assembly finds that many school districts are prevented by their size, tax base, or other conditions from performing their essential functions as agencies of state government to provide adequate classroom facilities and issuing securities under Chapter 133. of the Revised Code at favorable interest rates or charges. Accordingly, the Ohio school facilities commission is invested with the powers and duties provided in sections 3318.21 to 3318.29 of the Revised Code in order to provide deserved assistance and materially contribute to the educational revitalization of such school districts and result in improving the education and welfare of all the people of the state.

(B) Sections 3318.21 to 3318.29 of the Revised Code do not authorize the commission or the issuing authority to incur bonded indebtedness of the state or any political subdivision of the state, or to obligate or pledge moneys raised by taxation for the payment of any bonds or notes issued pursuant to sections 3318.21 to 3318.29 of the Revised Code.

Effective Date: 05-20-1997



Section 3318.23, 3318.24 - [Repealed].

Effective Date: 09-28-1999



Section 3318.25 - School building program assistance fund.

There is hereby created in the state treasury the school building program assistance fund. The fund shall consist of the proceeds of obligations issued for the purposes of such fund pursuant to section 3318.26 of the Revised Code that are payable from moneys in the lottery profits education fund created in section 3770.06 of the Revised Code or pursuant to section 151.03 of the Revised Code. All investment earnings of the fund shall be credited to the fund. Moneys in the fund shall be used as directed by the Ohio school facilities commission for the cost to the state of constructing classroom facilities under Chapter 3318. of the Revised Code as prescribed by the general assembly.

Effective Date: 03-14-2003



Section 3318.26 - Issuing obligations of state.

(A) The provisions of this section apply only to obligations issued by the issuing authority prior to December 1, 1999.

(B) Subject to the limitations provided in section 3318.29 of the Revised Code, the issuing authority, upon the certification by the Ohio school facilities commission to the issuing authority of the amount of moneys or additional moneys needed in the school building program assistance fund for the purposes of sections 3318.01 to 3318.20 and sections 3318.40 to 3318.45 of the Revised Code, or needed for capitalized interest, for funding reserves, and for paying costs and expenses incurred in connection with the issuance, carrying, securing, paying, redeeming, or retirement of the obligations or any obligations refunded thereby, including payment of costs and expenses relating to letters of credit, lines of credit, insurance, put agreements, standby purchase agreements, indexing, marketing, remarketing and administrative arrangements, interest swap or hedging agreements, and any other credit enhancement, liquidity, remarketing, renewal, or refunding arrangements, all of which are authorized by this section, shall issue obligations of the state under this section in the required amount. The proceeds of such obligations, except for obligations issued to provide moneys for the school building program assistance fund shall be deposited by the treasurer of state in special funds, including reserve funds, as provided in the bond proceedings. The issuing authority may appoint trustees, paying agents, and transfer agents and may retain the services of financial advisors and accounting experts and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the issuing authority's judgment to carry out this section. The costs of such services are payable from the school building program assistance fund or any special fund determined by the issuing authority.

(C) The holders or owners of such obligations shall have no right to have moneys raised by taxation obligated or pledged, and moneys raised by taxation shall not be obligated or pledged, for the payment of bond service charges. Such holders or owners shall have no rights to payment of bond service charges from any money or property received by the commission, treasurer of state, or the state, or from any other use of the proceeds of the sale of the obligations, and no such moneys may be used for the payment of bond service charges, except for accrued interest, capitalized interest, and reserves funded from proceeds received upon the sale of the obligations and except as otherwise expressly provided in the applicable bond proceedings pursuant to written directions by the treasurer of state. The right of such holders and owners to payment of bond service charges shall be limited to all or that portion of the pledged receipts and those special funds pledged thereto pursuant to the bond proceedings in accordance with this section, and each such obligation shall bear on its face a statement to that effect.

(D) Obligations shall be authorized by resolution or order of the issuing authority and the bond proceedings shall provide for the purpose thereof and the principal amount or amounts, and shall provide for or authorize the manner or agency for determining the principal maturity or maturities, not exceeding the limits specified in section 3318.29 of the Revised Code, the interest rate or rates or the maximum interest rate, the date of the obligations and the dates of payment of interest thereon, their denomination, and the establishment within or without the state of a place or places of payment of bond service charges. Sections 9.98 to 9.983 of the Revised Code are applicable to obligations issued under this section, subject to any applicable limitation under section 3318.29 of the Revised Code. The purpose of such obligations may be stated in the bond proceedings in terms describing the general purpose or purposes to be served. The bond proceedings shall also provide, subject to the provisions of any other applicable bond proceedings, for the pledge of all, or such part as the issuing authority may determine, of the pledged receipts and the applicable special fund or funds to the payment of bond service charges, which pledges may be made either prior or subordinate to other expenses, claims, or payments, and may be made to secure the obligations on a parity with obligations theretofore or thereafter issued, if and to the extent provided in the bond proceedings. The pledged receipts and special funds so pledged and thereafter received by the state are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledges is valid and binding against all parties having claims of any kind against the state or any governmental agency of the state, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement or other document with respect thereto; and the pledge of such pledged receipts and special funds is effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation, except as required by section 3770.06 of the Revised Code. Every pledge, and every covenant and agreement made with respect thereto, made in the bond proceedings may therein be extended to the benefit of the owners and holders of obligations authorized by this section, and to any trustee therefor, for the further security of the payment of the bond service charges.

(E) The bond proceedings may contain additional provisions as to:

(1) The redemption of obligations prior to maturity at the option of the issuing authority at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the obligations;

(3) Limitations on the issuance of additional obligations;

(4) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(5) The deposit, investment and application of special funds, and the safeguarding of moneys on hand or on deposit, without regard to Chapter 131., 133., or 135. of the Revised Code, but subject to any special provisions of sections 3318.21 to 3318.29 of the Revised Code, with respect to particular funds or moneys, provided that any bank or trust company that acts as depository of any moneys in the special funds may furnish such indemnifying bonds or may pledge such securities as required by the issuing authority;

(6) Any or every provision of the bond proceedings being binding upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(7) Any provision that may be made in a trust agreement or indenture;

(8) The lease or sublease of any interest of the school district or the state in one or more projects as defined in division (C) of section 3318.01 of the Revised Code, or in one or more permanent improvements, to or from the issuing authority, as provided in one or more lease or sublease agreements between the school or the state and the issuing authority;

(9) Any other or additional agreements with the holders of the obligations, or the trustee therefor, relating to the obligations or the security therefor.

(F) The obligations may have the great seal of the state or a facsimile thereof affixed thereto or printed thereon. The obligations and any coupons pertaining to obligations shall be signed or bear the facsimile signature of the issuing authority. Any obligations or coupons may be executed by the person who, on the date of execution, is the proper issuing authority although on the date of such bonds or coupons such person was not the issuing authority. In case the issuing authority whose signature or a facsimile of whose signature appears on any such obligation or coupon ceases to be the issuing authority before delivery thereof, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the issuing authority had remained the issuing authority until such delivery; and in case the seal to be affixed to obligations has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal shall continue to be sufficient as to such obligations and obligations issued in substitution or exchange therefor.

(G) All obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both, as the issuing authority determines. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(H) Obligations may be sold at public sale or at private sale, as determined in the bond proceedings.

(I) Pending preparation of definitive obligations, the issuing authority may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(J) In the discretion of the issuing authority, obligations may be secured additionally by a trust agreement or indenture between the issuing authority and a corporate trustee which may be any trust company or bank having a place of business within the state. Any such agreement or indenture may contain the resolution or order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions that are customary or appropriate in an agreement or indenture of such type, including, but not limited to:

(1) Maintenance of each pledge, trust agreement, indenture, or other instrument comprising part of the bond proceedings until the state has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the issuing authority made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(4) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the issuing authority agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(K) Any holder of obligations or a trustee under the bond proceedings, except to the extent that the holder's or trustee's rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such bond proceedings. Such rights include the right to compel the performance of all duties of the issuing authority, the commission, or the director of budget and management required by sections 3318.21 to 3318.29 of the Revised Code or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the issuing authority, the commission, or the director of budget and management in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the pledged receipts and special funds, other than those in the custody of the treasurer of state or the commission, which are pledged to the payment of the bond service charges on such obligations or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of bond service charges on, such obligations, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income or moneys of the issuing authority or the state or governmental agencies of the state to the payment of such principal and interest and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any permanent improvement. Each duty of the issuing authority and the issuing authority's officers and employees, and of each governmental agency and its officers, members, or employees, undertaken pursuant to the bond proceedings or any agreement or loan made under authority of sections 3318.21 to 3318.29 of the Revised Code, and in every agreement by or with the issuing authority, is hereby established as a duty of the issuing authority, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The person who is at the time the issuing authority, or the issuing authority's officers or employees, are not liable in their personal capacities on any obligations issued by the issuing authority or any agreements of or with the issuing authority.

(L) Obligations issued under this section are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any governmental agency of the state with respect to investments by them, and also are acceptable as security for the deposit of public moneys.

(M) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the special funds established by or pursuant to this section may be invested by or on behalf of the issuing authority only in notes, bonds, or other obligations of the United States, or of any agency or instrumentality of the United States, obligations guaranteed as to principal and interest by the United States, obligations of this state or any political subdivision of this state, and certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions. If the law or the instrument creating a trust pursuant to division (J) of this section expressly permits investment in direct obligations of the United States or an agency of the United States, unless expressly prohibited by the instrument, such moneys also may be invested in no front end load money market mutual funds consisting exclusively of obligations of the United States or an agency of the United States and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency of the United States; and in collective investment funds established in accordance with section 1111.14 of the Revised Code and consisting exclusively of any such securities, notwithstanding division (B)(1)(c) of that section. The income from such investments shall be credited to such funds as the issuing authority determines, and such investments may be sold at such times as the issuing authority determines or authorizes.

(N) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges on obligations pertinent to such accounts and bond service fund and for other accounts therein within the general purposes of such fund. Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the several special funds established pursuant to this section shall be disbursed on the order of the treasurer of state, provided that no such order is required for the payment from the bond service fund when due of bond service charges on obligations.

(O) The issuing authority may pledge all, or such portion as the issuing authority determines, of the pledged receipts to the payment of bond service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to pledged receipts as authorized by this chapter, which provisions shall be controlling notwithstanding any other provisions of law pertaining thereto.

(P) The issuing authority may covenant in the bond proceedings, and any such covenants shall be controlling notwithstanding any other provision of law, that the state and applicable officers and governmental agencies of the state, including the general assembly, so long as any obligations are outstanding, shall:

(1) Maintain statutory authority for and cause to be operated the state lottery, including the transfers to and from the lottery profits education fund created in section 3770.06 of the Revised Code so that the pledged receipts shall be sufficient in amount to meet bond service charges, and the establishment and maintenance of any reserves and other requirements provided for in the bond proceedings;

(2) Take or permit no action, by statute or otherwise, that would impair the exclusion from gross income for federal income tax purposes of the interest on any obligations designated by the bond proceeding as tax-exempt obligations.

(Q) There is hereby created the school building program bond service fund, which shall be in the custody of the treasurer of state but shall be separate and apart from and not a part of the state treasury. All moneys received by or on account of the issuing authority or state agencies and required by the applicable bond proceedings, consistent with this section, to be deposited, transferred, or credited to the school building program bond service fund, and all other moneys transferred or allocated to or received for the purposes of the fund, shall be deposited and credited to such fund and to any separate accounts therein, subject to applicable provisions of the bond proceedings, but without necessity for any act of appropriation, except as required by section 3770.06 of the Revised Code. During the period beginning with the date of the first issuance of obligations and continuing during such time as any such obligations are outstanding, and so long as moneys in the school building program bond service fund are insufficient to pay all bond service charges on such obligations becoming due in each year, a sufficient amount of the moneys from the lottery profits education fund included in pledged receipts, subject to appropriation for such purpose as provided in section 3770.06 of the Revised Code, are committed and shall be paid to the school building program bond service fund in each year for the purpose of paying the bond service charges becoming due in that year. The school building program bond service fund is a trust fund and is hereby pledged to the payment of bond service charges solely on obligations issued to provide moneys for the school building program assistance fund to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation except as required by section 3770.06 of the Revised Code.

(R) The obligations, the transfer thereof, and the income therefrom, including any profit made on the sale thereof, at all times shall be free from taxation within the state.

Effective Date: 03-14-2003; 2007 HB119 09-29-2007



Section 3318.27 - [Repealed].

Effective Date: 09-28-1999



Section 3318.28 - Alternative, supplemental provisions.

The authority provided by sections 3318.21 to 3318.29 of the Revised Code is in addition to and provides alternative methods for any other authority provided by law for the same or similar purposes, and are supplemental to and not in derogation of any powers of any governmental agency otherwise conferred including those conferred in Chapter 133. of the Revised Code. In case any provision of sections 3318.21 to 3318.29 of the Revised Code, including any condition or prerequisite to any action or determination, or in case any covenant, stipulation, obligation, resolution, trust agreement, indenture, loan agreement, lease agreement, agreement, act, or action, or part thereof, made, assumed, entered into, or taken under those sections, or any application thereof, is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect the remainder thereof or any other provision of sections 3318.21 to 3318.29 of the Revised Code, including any condition or prerequisite to any action or determination, or any other covenant, stipulation, obligation, resolution, trust agreement, indenture, loan agreement, lease agreement, agreement, act, or action, or part thereof, made, assumed, entered into, or taken under such chapter, which shall be construed and enforced as if such illegal or invalid portion were not contained therein, nor shall such illegality or invalidity or any application thereof affect any legal and valid application thereof, and each such section, provision, covenant, stipulation, obligation, resolution, trust agreement, indenture, loan agreement, lease agreement, agreement, act, or action, or part thereof, shall be deemed to be effective, operative, made, entered into or taken in the manner and to the full extent permitted by law.

Effective Date: 06-09-1994



Section 3318.29 - Maximum maturity and terms of obligations.

The maximum maturity of any obligations issued pursuant to section 3318.26 of the Revised Code to provide moneys for the school building program assistance fund shall be ten years. The terms of the obligations shall be such that in any fiscal year the aggregate amount of moneys from the lottery profits education fund, and not from other sources, that are pledged to pay bond service charges on obligations issued to provide moneys for the school building program assistance fund shall not exceed ten million dollars. As used in this section, "other sources" includes the annual investment income on special funds to the extent the income will be available for payment of any bond service charges in lieu of use of moneys from the lottery profits education fund. The annual investment income shall be estimated on the basis of the expected funding of those special funds and assumed investment earnings thereon at a rate equal to the weighted average yield on investments of those special funds determined as of any date within sixty days immediately preceding the date of issuance of the bonds in respect of which the determination is being made. The determinations required by this section shall be made by the treasurer of state at the time of issuance of an issue of obligations and shall be conclusive for purposes of such issuance of obligations from and after their issuance and delivery.

Effective Date: 09-28-1999



Section 3318.30 - Ohio school facilities commission.

(A) There is hereby created the Ohio school facilities commission as an independent agency of the state within the Ohio facilities construction commission, which is created under section 123.20 of the Revised Code. The Ohio school facilities commission shall administer the provision of financial assistance to school districts for the acquisition or construction of classroom facilities in accordance with sections 3318.01 to 3318.33 of the Revised Code.

The Ohio school facilities commission is a body corporate and politic, an agency of state government and an instrumentality of the state, performing essential governmental functions of this state. The carrying out of the purposes and the exercise by the Ohio school facilities commission of its powers conferred by sections 3318.01 to 3318.33 of the Revised Code are essential public functions and public purposes of the state. The Ohio school facilities commission may, in its own name, sue and be sued, enter into contracts, and perform all the powers and duties given to it by sections 3318.01 to 3318.33 of the Revised Code, but it does not have and shall not exercise the power of eminent domain. In its discretion and as it determines appropriate, the Ohio school facilities commission may delegate to any of its members, executive director, or other employees any of the Ohio school facilities commission's powers and duties to carry out its functions.

(B) The Ohio school facilities commission shall consist of seven members, three of whom are voting members. The voting members of the Ohio school facilities commission shall be the director of the office of budget and management, the director of administrative services, and the superintendent of public instruction, or their designees. Of the nonvoting members, two shall be members of the senate appointed by the president of the senate, and two shall be members of the house of representatives appointed by the speaker of the house. Each of the appointees of the president, and each of the appointees of the speaker, shall be members of different political parties.

Nonvoting members shall serve as members of the Ohio school facilities commission during the legislative biennium for which they are appointed, except that any such member who ceases to be a member of the legislative house from which the member was appointed shall cease to be a member of the Ohio school facilities commission. Each nonvoting member shall be appointed within thirty-one days of the end of the term of that member's predecessor. Such members may be reappointed. Vacancies of nonvoting members shall be filled in the manner provided for original appointments.

Members of the Ohio school facilities commission shall serve without compensation.

After the initial nonvoting members of the Ohio school facilities commission have been appointed, the Ohio school facilities commission shall meet and organize by electing voting members as the chairperson and vice-chairperson of the Ohio school facilities commission, who shall hold their offices until the next organizational meeting of the Ohio school facilities commission. Organizational meetings of the Ohio school facilities commission shall be held at the first meeting of each calendar year. At each organizational meeting, the Ohio school facilities commission shall elect from among its voting members a chairperson and vice-chairperson, who shall serve until the next annual organizational meeting. The Ohio school facilities commission shall adopt rules pursuant to section 111.15 of the Revised Code for the conduct of its internal business and shall keep a journal of its proceedings. Including the organizational meeting, the Ohio school facilities commission shall meet at least once each calendar quarter.

Two voting members of the Ohio school facilities commission constitute a quorum, and the affirmative vote of two members is necessary for approval of any action taken by the Ohio school facilities commission. A vacancy in the membership of the Ohio school facilities commission does not impair a quorum from exercising all the rights and performing all the duties of the Ohio school facilities commission. Meetings of the Ohio school facilities commission may be held anywhere in the state and shall be held in compliance with section 121.22 of the Revised Code.

(C) The Ohio school facilities commission shall file an annual report of its activities and finances with the governor, speaker of the house of representatives, president of the senate, and chairpersons of the house and senate finance committees.

(D) The Ohio school facilities commission shall be exempt from the requirements of sections 101.82 to 101.87 of the Revised Code.

(E) The Ohio school facilities commission may share employees and facilities with the Ohio facilities construction commission.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003



Section 3318.31 - Powers and duties of commission.

(A) The Ohio school facilities commission may perform any act and ensure the performance of any function necessary or appropriate to carry out the purposes of, and exercise the powers granted under, Chapter 3318. of the Revised Code, including any of the following:

(1) Adopt, amend, and rescind, pursuant to section 111.15 of the Revised Code, rules for the administration of programs authorized under Chapter 3318. of the Revised Code.

(2) Contract with, retain the services of, or designate, and fix the compensation of, such agents, accountants, consultants, advisers, and other independent contractors as may be necessary or desirable to carry out the programs authorized under Chapter 3318. of the Revised Code, or authorize the executive director to perform such powers and duties.

(3) Receive and accept any gifts, grants, donations, and pledges, and receipts therefrom, to be used for the programs authorized under Chapter 3318. of the Revised Code.

(4) Make and enter into all contracts, commitments, and agreements, and execute all instruments, necessary or incidental to the performance of its duties and the execution of its rights and powers under Chapter 3318. of the Revised Code, or authorize the executive director to perform such powers and duties.

(5) Request the Ohio facilities construction commission to debar a contractor as provided in section 153.02 of the Revised Code.

(B) The Ohio school facilities commission shall appoint and fix the compensation of an executive director who shall serve at the pleasure of the Ohio school facilities commission. The executive director shall exercise all powers that the Ohio school facilities commission possesses, supervise the operations of the Ohio school facilities commission and perform such other duties as delegated by the Ohio school facilities commission. The executive director also shall employ and fix the compensation of such employees as will facilitate the activities and purposes of the Ohio school facilities commission, who shall serve at the pleasure of the executive director. The employees of the Ohio school facilities commission shall be exempt from Chapter 4117. of the Revised Code and shall not be public employees as defined in section 4117.01 of the Revised Code. Any agreement entered into prior to July 1, 2012, between the office of collective bargaining and the exclusive representative for employees of the commission is binding and shall continue to have effect.

(C) The attorney general shall serve as the legal representative for the Ohio school facilities commission and may appoint other counsel as necessary for that purpose in accordance with section 109.07 of the Revised Code.

Amended by 129th General Assembly File No. 127, HB 487 (Vetoed Provisions),§ 101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 06-29-2005



Section 3318.311 - Design specifications classroom facilities for joint vocational education programs.

Not later than six months after September 14, 2000, the Ohio school facilities commission shall establish design specifications for classroom facilities that are appropriate for joint vocational education programs. The specifications shall provide standards for appropriate pupil instruction space but shall not include standards for any vocational education furnishings or equipment that is not comparable to, or the vocational education equivalent of, the furnishings or equipment for which assistance is available to other school districts under sections 3318.01 to 3318.20 of the Revised Code. Beginning September 1, 2003, from time to time the commission may amend the specifications as determined necessary by the commission; however, any project under sections 3318.40 to 3318.45 of the Revised Code approved by the commission prior to the most recent amendment to the specifications shall not be subject to the provisions of such amendment.

Effective Date: 03-14-2003



Section 3318.312 - [Repealed] .

Repealed by 129th General AssemblyFile No.8,HB 30, §2, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3318.32 - Guidelines for prioritizing facility funding for districts developing cooperative agreements.

The Ohio school facilities commission shall adopt rules providing guidelines for prioritizing facility funding for school districts that voluntarily develop joint use or other cooperative agreements that significantly improve the efficiency of the use of facility space within or between districts. If the commission determines that such cooperative agreements comply with guidelines established under this section, the commission may, in accordance with the guidelines, advance the funding priority otherwise prescribed under sections 3319.01 to 3318.32 of the Revised Code for projects of school districts that are parties to such agreements.

Effective Date: 05-20-1997



Section 3318.33 - Ohio school facilities commission fund.

(A) There is hereby created in the state treasury the Ohio school facilities commission fund, which shall consist of transfers of moneys authorized by the general assembly and revenues received by the Ohio school facilities commission under section 3318.31 of the Revised Code. Investment earnings on moneys in the fund shall be credited to the fund. Moneys in the fund may be used by the commission to pay personnel and other administrative expenses, to pay the cost of conducting evaluations of classroom facilities, to pay the cost of preparing building design specifications, to pay the cost of providing project management services, and for other purposes determined by the commission to be necessary to fulfill its duties under this chapter.

(B) The director of budget and management may transfer to the Ohio school facilities commission fund the investment earnings on the public school building fund created in section 3318.15 of the Revised Code, the investment earnings on the education facilities trust fund created in section 183.26 of the Revised Code, or both. The director of budget and management may transfer to the Ohio school facilities commission fund the investment earnings on the school building program assistance fund, created under section 3318.25 of the Revised Code, in excess of the amounts needed to meet estimated federal arbitrage rebate requirements.

Effective Date: 06-29-1999; 06-30-2005



Section 3318.35 - [Repealed].

Effective Date: 06-26-2003



Section 3318.351 - School building emergency assistance program.

(A) As used in this section:

(1) "Classroom facilities" has the same meaning as in section 3318.01 of the Revised Code.

(2) "Emergency project" means reconstruction or renovation of or repair to any classroom facilities made necessary because of damage due to an act of God.

(3) "Eligible school district" means any school district in the first through one-hundredth percentiles as determined under section 3318.011 of the Revised Code.

(B)

(1) There is hereby established the school building emergency assistance program, under which the Ohio school facilities commission shall distribute grants to eligible school districts from moneys specifically appropriated by the general assembly for the purposes of this section to assist in emergency projects. Any assistance under this section shall be used to pay the cost of only the portion of an emergency project that is not covered by insurance or other public or private emergency assistance received by or payable to the school district. Any damage to classroom facilities caused by age of the facilities or by lack of timely maintenance to the facilities shall not constitute damage that is subject to assistance under this section.

(2) The commission shall establish procedures and deadlines for eligible school districts to follow in applying for assistance under this section. The commission shall consider such applications on a case-by-case basis taking into account the amount of moneys available under this section.

(3) Every effort shall be made to conform an emergency project to design specifications adopted by the commission, including minimum capacity requirements adopted under section 3318.03 of the Revised Code, unless in the judgment of the commission it is not possible to conform the project to such specifications.

Effective Date: 09-14-2000



Section 3318.36 - School building assistance expedited local partnership program.

(A)

(1) As used in this section:

(a) "Ohio school facilities commission," "classroom facilities," "school district," "school district board," "net bonded indebtedness," "required percentage of the basic project costs," "basic project cost," "valuation," and "percentile" have the same meanings as in section 3318.01 of the Revised Code.

(b) "Required level of indebtedness" means five per cent of the school district's valuation for the year preceding the year in which the commission and school district enter into an agreement under division (B) of this section, plus [two one-hundredths of one per cent multiplied by (the percentile in which the district ranks minus one)].

(c) "Local resources" means any moneys generated in any manner permitted for a school district board to raise the school district portion of a project undertaken with assistance under sections 3318.01 to 3318.20 of the Revised Code.

(2) For purposes of determining the required level of indebtedness, the required percentage of the basic project costs under division (C)(1) of this section, and priority for assistance under sections 3318.01 to 3318.20 of the Revised Code, the percentile ranking of a school district with which the commission has entered into an agreement under this section between the first day of July and the thirty-first day of August in each fiscal year is the percentile ranking calculated for that district for the immediately preceding fiscal year, and the percentile ranking of a school district with which the commission has entered into such agreement between the first day of September and the thirtieth day of June in each fiscal year is the percentile ranking calculated for that district for the current fiscal year.

(B)

(1) There is hereby established the school building assistance expedited local partnership program. Under the program, the Ohio school facilities commission may enter into an agreement with the board of any school district under which the board may proceed with the new construction or major repairs of a part of the district's classroom facilities needs, as determined under sections 3318.01 to 3318.20 of the Revised Code, through the expenditure of local resources prior to the school district's eligibility for state assistance under those sections, and may apply that expenditure toward meeting the school district's portion of the basic project cost of the total of the district's classroom facilities needs, as recalculated under division (E) of this section, when the district becomes eligible for state assistance under sections 3318.01 to 3318.20or section 3318.364 of the Revised Code . Any school district that is reasonably expected to receive assistance under sections 3318.01 to 3318.20 of the Revised Code within two fiscal years from the date the school district adopts its resolution under division (B) of this section shall not be eligible to participate in the program established under this section.

(2) To participate in the program, a school district board shall first adopt a resolution certifying to the commission the board's intent to participate in the program.

The resolution shall specify the approximate date that the board intends to seek elector approval of any bond or tax measures or to apply other local resources to use to pay the cost of classroom facilities to be constructed under this section. The resolution may specify the application of local resources or elector-approved bond or tax measures after the resolution is adopted by the board, and in such case the board may proceed with a discrete portion of its project under this section as soon as the commission and the controlling board have approved the basic project cost of the district's classroom facilities needs as specified in division (D) of this section. The board shall submit its resolution to the commission not later than ten days after the date the resolution is adopted by the board.

The commission shall not consider any resolution that is submitted pursuant to division (B)(2) of this section, as amended by this amendment, sooner than September 14, 2000.

(3) For purposes of determining when a district that enters into an agreement under this section becomes eligible for assistance under sections 3318.01 to 3318.20 of the Revised Code or priority for assistance under section 3318.364 of the Revised Code, the commission shall use the district's percentile ranking determined at the time the district entered into the agreement under this section, as prescribed by division (A)(2) of this section.

(4) Any project under this section shall comply with section 3318.03 of the Revised Code and with any specifications for plans and materials for classroom facilities adopted by the commission under section 3318.04 of the Revised Code.

(5) If a school district that enters into an agreement under this section has not begun a project applying local resources as provided for under that agreement at the time the district is notified by the commission that it is eligible to receive state assistance under sections 3318.01 to 3318.20 of the Revised Code, all assessment and agreement documents entered into under this section are void.

(6) Only construction of or repairs to classroom facilities that have been approved by the commission and have been therefore included as part of a district's basic project cost qualify for application of local resources under this section.

(C) Based on the results of on-site visits and assessment, the commission shall determine the basic project cost of the school district's classroom facilities needs. The commission shall determine the school district's portion of such basic project cost, which shall be the greater of:

(1) The required percentage of the basic project costs, determined based on the school district's percentile ranking;

(2) An amount necessary to raise the school district's net bonded indebtedness, as of the fiscal year the commission and the school district enter into the agreement under division (B) of this section, to within five thousand dollars of the required level of indebtedness.

(D)

(1) When the commission determines the basic project cost of the classroom facilities needs of a school district and the school district's portion of that basic project cost under division (C) of this section, the project shall be conditionally approved. Such conditional approval shall be submitted to the controlling board for approval thereof. The controlling board shall forthwith approve or reject the commission's determination, conditional approval, and the amount of the state's portion of the basic project cost; however, no state funds shall be encumbered under this section. Upon approval by the controlling board, the school district board may identify a discrete part of its classroom facilities needs, which shall include only new construction of or additions or major repairs to a particular building, to address with local resources. Upon identifying a part of the school district's basic project cost to address with local resources, the school district board may allocate any available school district moneys to pay the cost of that identified part, including the proceeds of an issuance of bonds if approved by the electors of the school district.

All local resources utilized under this division shall first be deposited in the project construction account required under section 3318.08 of the Revised Code.

(2) Unless the school district board exercises its option under division (D)(3) of this section, for a school district to qualify for participation in the program authorized under this section, one of the following conditions shall be satisfied:

(a) The electors of the school district by a majority vote shall approve the levy of taxes outside the ten-mill limitation for a period of twenty-three years at the rate of not less than one-half mill for each dollar of valuation to be used to pay the cost of maintaining the classroom facilities included in the basic project cost as determined by the commission. The form of the ballot to be used to submit the question whether to approve the tax required under this division to the electors of the school district shall be the form for an additional levy of taxes prescribed in section 3318.361 of the Revised Code, which may be combined in a single ballot question with the questions prescribed under section 5705.218 of the Revised Code.

(b) As authorized under division (C) of section 3318.05 of the Revised Code, the school district board shall earmark from the proceeds of a permanent improvement tax levied under section 5705.21 of the Revised Code, an amount equivalent to the additional tax otherwise required under division (D)(2)(a) of this section for the maintenance of the classroom facilities included in the basic project cost as determined by the commission.

(c) As authorized under section 3318.051 of the Revised Code, the school district board shall, if approved by the commission, annually transfer into the maintenance fund required under section 3318.05 of the Revised Code the amount prescribed in section 3318.051 of the Revised Code in lieu of the tax otherwise required under division (D)(2)(a) of this section for the maintenance of the classroom facilities included in the basic project cost as determined by the commission.

(d) If the school district board has rescinded the agreement to make transfers under section 3318.051 of the Revised Code, as provided under division (F) of that section, the electors of the school district, in accordance with section 3318.063 of the Revised Code, first shall approve the levy of taxes outside the ten-mill limitation for the period specified in that section at a rate of not less than one-half mill for each dollar of valuation.

(e) The school district board shall apply the proceeds of a tax to leverage bonds as authorized under section 3318.052 of the Revised Code or dedicate a local donated contribution in the manner described in division (B) of section 3318.084 of the Revised Code in an amount equivalent to the additional tax otherwise required under division (D)(2)(a) of this section for the maintenance of the classroom facilities included in the basic project cost as determined by the commission.

(3) A school district board may opt to delay taking any of the actions described in division (D)(2) of this section until the school district becomes eligible for state assistance under sections 3318.01 to 3318.20 of the Revised Code. In order to exercise this option, the board shall certify to the commission a resolution indicating the board's intent to do so prior to entering into an agreement under division (B) of this section.

(4) If pursuant to division (D)(3) of this section a district board opts to delay levying an additional tax until the district becomes eligible for state assistance, it shall submit the question of levying that tax to the district electors as follows:

(a) In accordance with section 3318.06 of the Revised Code if it will also be necessary pursuant to division (E) of this section to submit a proposal for approval of a bond issue;

(b) In accordance with section 3318.361 of the Revised Code if it is not necessary to also submit a proposal for approval of a bond issue pursuant to division (E) of this section.

(5) No state assistance under sections 3318.01 to 3318.20 of the Revised Code shall be released until a school district board that adopts and certifies a resolution under division (D) of this section also demonstrates to the satisfaction of the commission compliance with the provisions of division (D)(2) of this section.

Any amount required for maintenance under division (D)(2) of this section shall be deposited into a separate fund as specified in division (B) of section 3318.05 of the Revised Code.

(E)

(1) If the school district becomes eligible for state assistance under sections 3318.01 to 3318.20 of the Revised Code based on its percentile ranking under division (B)(3) of this section or is offered assistance under section 3318.364 of the Revised Code, the commission shall conduct a new assessment of the school district's classroom facilities needs and shall recalculate the basic project cost based on this new assessment. The basic project cost recalculated under this division shall include the amount of expenditures made by the school district board under division (D)(1) of this section. The commission shall then recalculate the school district's portion of the new basic project cost, which shall be the percentage of the original basic project cost assigned to the school district as its portion under division (C) of this section. The commission shall deduct the expenditure of school district moneys made under division (D)(1) of this section from the school district's portion of the basic project cost as recalculated under this division. If the amount of school district resources applied by the school district board to the school district's portion of the basic project cost under this section is less than the total amount of such portion as recalculated under this division, the school district board by a majority vote of all of its members shall, if it desires to seek state assistance under sections 3318.01 to 3318.20 of the Revised Code, adopt a resolution as specified in section 3318.06 of the Revised Code to submit to the electors of the school district the question of approval of a bond issue in order to pay any additional amount of school district portion required for state assistance. Any tax levy approved under division (D) of this section satisfies the requirements to levy the additional tax under section 3318.06 of the Revised Code.

(2) If the amount of school district resources applied by the school district board to the school district's portion of the basic project cost under this section is more than the total amount of such portion as recalculated under this division, within one year after the school district's portion is recalculated under division (E)(1) of this section the commission may grant to the school district the difference between the two calculated portions, but at no time shall the commission expend any state funds on a project in an amount greater than the state's portion of the basic project cost as recalculated under this division.

Any reimbursement under this division shall be only for local resources the school district has applied toward construction cost expenditures for the classroom facilities approved by the commission, which shall not include any financing costs associated with that construction.

The school district board shall use any moneys reimbursed to the district under this division to pay off any debt service the district owes for classroom facilities constructed under its project under this section before such moneys are applied to any other purpose. However, the district board first may deposit moneys reimbursed under this division into the district's general fund or a permanent improvement fund to replace local resources the district withdrew from those funds, as long as, and to the extent that, those local resources were used by the district for constructing classroom facilities included in the district's basic project cost.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General Assembly File No. 127, HB 487 (Vetoed),§ 101.01, eff. 9/10/2012.

Amended by 129th General Assembly File No. 28, HB 153, (Vetoed)§ 101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 09-05-2006; 2007 HB119 09-29-2007



Section 3318.361 - Proposing tax levy for expedited local partnership program purposes.

A school district board opting to qualify for state assistance pursuant to section 3318.36 of the Revised Code through levying the tax specified in division (D)(2)(a) or (D)(4) of that section shall declare by resolution that the question of a tax levy specified in division (D)(2)(a) or (4), as applicable, of section 3318.36 of the Revised Code shall be submitted to the electors of the school district at the next general or primary election, if there be a general or primary election not less than ninety and not more than one hundred ten days after the day of the adoption of such resolution or, if not, at a special election to be held at a time specified in the resolution which shall be not less than ninety days after the day of the adoption of the resolution and which shall be in accordance with the requirements of section 3501.01 of the Revised Code. Such resolution shall specify both of the following:

(A) That the rate which it is necessary to levy shall be at the rate of not less than one-half mill for each one dollar of valuation, and that such tax shall be levied for a period of twenty-three years;

(B) That the proceeds of the tax shall be used to pay the cost of maintaining the classroom facilities included in the project.

A copy of such resolution shall after its passage and not less than ninety days prior to the date set therein for the election be certified to the county board of elections.

Notice of the election shall include the fact that the tax levy shall be at the rate of not less than one-half mill for each one dollar of valuation for a period of twenty-three years, and that the proceeds of the tax shall be used to pay the cost of maintaining the classroom facilities included in the project.

The form of the ballot to be used at such election shall be:

"Shall a levy of taxes be made for a period of twenty-three years to benefit the ............ (here insert name of school district) school district, the proceeds of which shall be used to pay the cost of maintaining the classroom facilities included in the project at the rate of .......... (here insert the number of mills, which shall not be less than one-half mill) mills for each one dollar of valuation?

FOR THE TAX LEVY

AGAINST THE TAX LEVY "

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-14-2000



Section 3318.362 - Term of bonds.

This section applies only to a school district that participates in the school building assistance expedited local partnership program under section 3318.36 of the Revised Code. A school district board that enters into an agreement with the Ohio school facilities commission under division (B) of section 3318.36 of the Revised Code may propose for issuance any bonds necessary for its participation in the program under section 3318.36 of the Revised Code for any number of years not exceeding the term calculated pursuant to section 133.20 of the Revised Code. Any moneys received from the state under division (E)(2) of section 3318.36 of the Revised Code shall be applied, as agreed in writing by the school district board and the commission, to pay debt service on outstanding bonds or bond anticipation notes issued by the school district board for its participation in the expedited local partnership program, including by placing those moneys in an applicable escrow fund under division (D) of section 133.34 of the Revised Code.

Effective Date: 06-28-2002



Section 3318.363 - Tax valuation decrease.

(A) This section applies beginning in fiscal year 2003 and only to a school district participating in the school building assistance expedited local partnership program under section 3318.36 of the Revised Code.

(B) If there is a decrease in the tax valuation of a school district to which this section applies by ten per cent or greater from one tax year to the next due to a decrease in the assessment rate of the taxable property of an electric company that owns property in the district, as provided for in section 5727.111 of the Revised Code as amended by Am. Sub. S.B. 3 of the 123rd General Assembly, the Ohio school facilities commission shall calculate or recalculate the state and school district portions of the basic project cost of the school district's project by determining the percentile rank in which the district would be located if such ranking were made using adjusted valuation per pupil calculated under division (C) of this section rather than the three-year average adjusted valuation per pupil, calculated under division (B) of section 3318.011 of the Revised Code. For such district, the required percentage of the basic project cost used to determine the state and school district shares of that cost under division (C) of section 3318.36 of the Revised Code shall be based on the percentile rank as calculated under this section rather than as otherwise provided in division (C)(1) of section 3318.36 of the Revised Code. If the commission has determined the state and school district portion of the basic project cost of such a district's project under section 3318.36 of the Revised Code prior to that decrease in tax valuation, the commission shall adjust the state and school district shares of the basic project cost of such project in accordance with this section.

(C)

(1) As used in divisions (C) and (D) of this section, "total taxable value," "formula ADM," and "income factor" have the same meanings as in section 3317.02 of the Revised Code.

(2) The adjusted valuation per pupil for a school district to which this section applies shall be calculated using the following formula:

(The district's total taxable value for the tax year preceding the calendar year in which the current fiscal year begins / the district's formula ADM for the previous fiscal year) - [$30,000 x (1 - the district's income factor)].

(D) At the request of the Ohio school facilities commission, the department of education shall report a district's total taxable value for the tax year preceding the calendar year in which the current fiscal year begins for any district to which this section applies as that information has been certified to the department by the tax commissioner pursuant to section 3317.021 of the Revised Code.

Effective Date: 06-28-2002



Section 3318.364 - Assistance for schools that have entered into an expedited local partnership agreement.

In any fiscal year, the Ohio school facilities commission may, at its discretion, provide assistance under sections 3318.01 to 3318.20 of the Revised Code to a school district that has entered into an expedited local partnership agreement under section 3318.36 of the Revised Code before the district is otherwise eligible for that assistance based on its percentile rank, if the commission determines all of the following:

(A) The district has made an expenditure of local resources under its expedited local partnership agreement on a discrete part of its district-wide project.

(B) The district is ready to complete its district-wide project or a segment of the project, in accordance with section 3318.034 of the Revised Code.

(C) The district is in compliance with division (D)(2) of section 3318.36 of the Revised Code.

(D) Sufficient state funds have been appropriated for classroom facilities projects for the fiscal year to pay the state share of the district's project or segment after paying the state share of projects for all of the following:

(1) Districts that previously had their conditional approval lapse pursuant to section 3318.05 of the Revised Code;

(2) Districts eligible for assistance under division (B)(2) of section 3318.04 of the Revised Code;

(3) Districts participating in the exceptional needs school facilities assistance program under section 3318.37 or 3318.371 of the Revised Code;

(4) Districts participating in the accelerated urban school building assistance program under section 3318.38 of the Revised Code.

Assistance under this section shall be offered to eligible districts in the order of their percentile rankings at the time they entered into their expedited local partnership agreements, from lowest to highest percentile. In the event that more than one district has the same percentile ranking, those districts shall be offered assistance in the order of the date they entered into their expedited local partnership agreements, from earliest to latest date.

As used in this section, "local resources" and "percentile" have the same meanings as in section 3318.36 of the Revised Code.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3318.37 - Exceptional needs school facilities assistance program.

[As amended by 129th General AssemblyFile No.128,SB 316, §101.01 ] (A)

(1) As used in this section , a "school district with an exceptional need for immediate classroom facilities assistance" means a school district with an exceptional need for new facilities in order to protect the health and safety of all or a portion of its students.

(A)

(1) [As amended by 129th General AssemblyFile No.127,HB 487, §101.01 ]As used in this section:

(a) "Full maintenance amount" has the same meaning as in section 3318.034 of the Revised Code.

(b) "Large land area school district" means a school district with a territory of greater than three hundred square miles in any percentile as determined under section 3318.011 of the Revised Code.

(c) "Low wealth school district" means a school district in the first through seventy-fifth percentiles as determined under section 3318.011 of the Revised Code.

(d) A "school district with an exceptional need for immediate classroom facilities assistance" means a low wealth or large land area school district with an exceptional need for new facilities in order to protect the health and safety of all or a portion of its students.

(2) No school district that participates in the school building assistance expedited local partnership program under section 3318.36 of the Revised Code shall receive assistance under the program established under this section unless the following conditions are satisfied:

(a) The district board adopted a resolution certifying its intent to participate in the school building assistance expedited local partnership program under section 3318.36 of the Revised Code prior to September 14, 2000.

(b) The district was selected by the Ohio school facilities commission for participation in the school building assistance expedited local partnership program under section 3318.36 of the Revised Code in the manner prescribed by the commission under that section as it existed prior to September 14, 2000.

(B)

(1) There is hereby established the exceptional needs school facilities assistance program. Under the program, the Ohio school facilities commission may set aside from the moneys annually appropriated to it for classroom facilities assistance projects up to twenty-five per cent for assistance to school districts with exceptional needs for immediate classroom facilities assistance.

(2)

(a) After consulting with education and construction experts, the commission shall adopt guidelines for identifying school districts with an exceptional need for immediate classroom facilities assistance.

(b) The guidelines shall include application forms and instructions for school districts to use in applying for assistance under this section.

(3) The commission shall evaluate the classroom facilities, and the need for replacement classroom facilities from the applications received under this section. The commission, utilizing the guidelines adopted under division (B)(2)(a) of this section, shall prioritize the school districts to be assessed.

Notwithstanding section 3318.02 of the Revised Code, the commission may conduct on-site evaluation of the school districts prioritized under this section and approve and award funds until such time as all funds set aside under division (B)(1) of this section have been encumbered. However, the commission need not conduct the evaluation of facilities if the commission determines that a district's assessment conducted under section 3318.36 of the Revised Code is sufficient for purposes of this section.

(4) Notwithstanding division (A) of section 3318.05 of the Revised Code, the school district's portion of the basic project cost under this section shall be the "required percentage of the basic project costs," as defined in division (K) of section 3318.01 of the Revised Code.

(5) Except as otherwise specified in this section, any project undertaken with assistance under this section shall comply with all provisions of sections 3318.01 to 3318.20 of the Revised Code. A school district may receive assistance under sections 3318.01 to 3318.20 of the Revised Code for the remainder of the district's classroom facilities needs as assessed under this section when the district is eligible for such assistance pursuant to section 3318.02 of the Revised Code, but any classroom facility constructed with assistance under this section shall not be included in a district's project at that time unless the commission determines the district has experienced the increased enrollment specified in division (B)(1) of section 3318.04 of the Revised Code.

(C) No school district shall receive assistance under this section for a classroom facility that has been included in the discrete part of the district's classroom facilities needs identified and addressed in the district's project pursuant to an agreement entered into under section 3318.36 of the Revised Code, unless the district's entire classroom facilities plan consists of only a single building designed to house grades kindergarten through twelve.

(D)

(1) When undertaking a project under this section, a school district may elect to prorate its full maintenance amount by setting aside for maintenance the amount calculated under division (D)(2) of this section to maintain the classroom facilities acquired under the project, if the district will use one or more of the alternative methods authorized in sections 3318.051, 3318.052, and 3318.084 of the Revised Code to generate the entire amount calculated under that division. If the district so elects, the commission and the district shall include in the agreement entered into under section 3318.08 of the Revised Code a statement specifying that the district will use the amount calculated under that division only to maintain the classroom facilities acquired under the project under this section.

(2) The commission shall calculate the amount for a school district to maintain the classroom facilities acquired under a project under this section as follows:

The full maintenance amount X (the school district's portion of the basic project cost under this section / the school district's portion of the basic project cost for the district's entire classroom facilities needs, as determined jointly by the staff of the commission and the district)

(3) A school district may elect to prorate its full maintenance amount for any number of projects under this section, provided the district will use one or more of the alternative methods authorized in sections 3318.051, 3318.052, and 3318.084 of the Revised Code to generate the entire amount calculated under division (D)(2) of this section to maintain the classroom facilities acquired under each project for which it so elects. If the district cannot use one or more of those alternative methods to generate the entire amount calculated under that division, the district shall levy the tax described in division (B) of section 3318.05 of the Revised Code or an extension of that tax under section 3318.061 of the Revised Code in an amount necessary to generate the remainder of its full maintenance amount. The commission shall calculate the remainder of the district's full maintenance amount as follows:

The full maintenance amount - the sum of the amounts calculated for the district under division (D)(2) of this section for each of the district's prior projects under this section

(4) In no case shall the sum of the amounts calculated for a school district's maintenance of classroom facilities under divisions (D)(2) and (3) of this section exceed the amount that would have been required for maintenance if the district had elected to meet its entire classroom facilities needs with a project under sections 3318.01 to 3318.20 of the Revised Code and had not undertaken one or more projects under this section.

(5) If a school district commenced a project under this section prior to the effective date of this amendment but has not completed that project, and has not levied the tax described in division (B) of section 3318.05 of the Revised Code or an extension of that tax under section 3318.061 of the Revised Code, the district may request approval from the commission to prorate its full maintenance amount in accordance with divisions (D)(1) to (4) of this section. If the commission approves the request, the commission and the district shall amend the agreement entered into under section 3318.08 of the Revised Code to reflect the change.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 06-26-2003; 05-06-2005; 06-30-2006; 2008 HB562 (vetoed) 06-24-2008



Section 3318.371 - Assistance for relocation or replacement of classroom facilities due to contamination.

The Ohio school facilities commission may provide assistance under the exceptional needs school facilities program established by section 3318.37 of the Revised Code to any school district for the purpose of the relocation or replacement of classroom facilities required as a result of any contamination of air, soil, or water that impacts the occupants of the facility.

The commission shall make a determination in accordance with guidelines adopted by the commission regarding eligibility and funding for projects under this section. The commission may contract with an independent environmental consultant to conduct a study to assist the commission in making the determination.

If the federal government or other public or private entity provides funds for restitution of costs incurred by the state or school district in the relocation or replacement of the classroom facilities, the school district shall use such funds in excess of the school district's share to refund the state for the state's contribution to the environmental contamination portion of the project. The school district may apply an amount of such restitution funds up to an amount equal to the school district's portion of the project, as defined by the commission, toward paying its portion of that project to reduce the amount of bonds the school district otherwise must issue to receive state assistance under sections 3318.01 to 3318.20 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3318.38 - Accelerated urban school building assistance program.

(A) As used in this section, "big-eight school district" has the same meaning as in section 3314.02 of the Revised Code.

(B) There is hereby established the accelerated urban school building assistance program. Under the program, notwithstanding section 3318.02 of the Revised Code, any big-eight school district that has not been approved to receive assistance under sections 3318.01 to 3318.20 of the Revised Code by July 1, 2002, may beginning on that date apply for approval of and be approved for such assistance. Except as otherwise provided in this section, any project approved and undertaken pursuant to this section shall comply with all provisions of sections 3318.01 to 3318.20 of the Revised Code.

The Ohio school facilities commission shall provide assistance to any big-eight school district eligible for assistance under this section in the following manner:

(1) Notwithstanding section 3318.02 of the Revised Code:

(a) Not later than June 30, 2002, the commission shall conduct an on-site visit and shall assess the classroom facilities needs of each big-eight school district eligible for assistance under this section;

(b) Beginning July 1, 2002, any big-eight school district eligible for assistance under this section may apply to the commission for conditional approval of its project as determined by the assessment conducted under division (B)(1)(a) of this section. The commission may conditionally approve that project and submit it to the controlling board for approval pursuant to section 3318.04 of the Revised Code.

(2) If the controlling board approves the project of a big-eight school district eligible for assistance under this section, the commission and the school district shall enter into an agreement as prescribed in section 3318.08 of the Revised Code. Any agreement executed pursuant to this division shall include any applicable segmentation provisions as approved by the commission under division (B)(3) of this section.

(3) Notwithstanding any provision to the contrary in sections 3318.05, 3318.06, and 3318.08 of the Revised Code, a big-eight school district eligible for assistance under this section may with the approval of the commission opt to divide the project as approved under division (B)(1)(b) of this section into discrete segments to be completed sequentially. Any project divided into segments shall comply with all other provisions of sections 3318.05, 3318.06, and 3318.08 of the Revised Code except as otherwise specified in this division.

If a project is divided into segments under this division:

(a) The school district need raise only the amount equal to its proportionate share, as determined under section 3318.032 of the Revised Code, of each segment at any one time and may seek voter approval of each segment separately;

(b) The state's proportionate share, as determined under section 3318.032 of the Revised Code, of only the segment which has been approved by the school district electors or for which the district has applied a local donated contribution under section 3318.084 of the Revised Code shall be encumbered in accordance with section 3318.11 of the Revised Code. Encumbrance of additional amounts to cover the state's proportionate share of later segments shall be approved separately as they are approved by the school district electors or as the district applies a local donated contribution to the segments under section 3318.084 of the Revised Code.

(c) The school district's maintenance levy requirement, as defined in section 3318.18 of the Revised Code, shall run for twenty-three years from the date the first segment is undertaken.

(C) In accordance with division (R) of section 3318.08 of the Revised Code, the state funds reserved and encumbered and the funds provided by the school district to pay the basic project cost of any segment of the project under this section, or of the entire project if it is not divided into segments, shall be spent on the construction and acquisition of the project simultaneously in proportion to the state's and the school district's respective shares of that basic project cost as determined under section 3318.032 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-28-2002



Section 3318.40 - Vocational school facilities assistance program.

(A)

(1) Sections 3318.40 to 3318.45 of the Revised Code apply only to joint vocational school districts.

(2) As used in sections 3318.40 to 3318.45 of the Revised Code:

(a) "Ohio school facilities commission," "classroom facilities," "project," and "basic project cost" have the same meanings as in section 3318.01 of the Revised Code.

(b) "Acquisition of classroom facilities" means constructing, reconstructing, repairing, or making additions to classroom facilities.

(B) There is hereby established the vocational school facilities assistance program. Under the program, the Ohio school facilities commission shall provide assistance to joint vocational school districts for the acquisition of classroom facilities suitable to the vocational education programs of the districts in accordance with sections 3318.40 to 3318.45 of the Revised Code. For purposes of the program, beginning July 1, 2003, the commission annually may set aside up to two per cent of the aggregate amount appropriated to it for classroom facilities assistance projects in the education facilities trust fund, established under section 183.26 of the Revised Code; the public school building fund, established under section 3318.15 of the Revised Code; and the school building program assistance fund, established under section 3318.25 of the Revised Code.

(C) The commission shall not provide assistance for any distinct part of a project under sections 3318.40 to 3318.45 of the Revised Code that when completed will be used exclusively for an adult education program or exclusively for operation of a driver training school for instruction leading to the issuance of a commercial driver's license under Chapter 4506. of the Revised Code, except for life safety items and basic building components necessary for complete and continuous construction or renovation of a classroom facility as determined by the commission.

(D) The commission shall not provide assistance under sections 3318.40 to 3318.45 of the Revised Code to acquire classroom facilities for vocational educational instruction at a location under the control of a school district that is a member of a joint vocational school district. Any assistance to acquire classroom facilities for vocational educational instruction at such location shall be provided to the school district that is a member of the joint vocational school district through other provisions of this chapter when that member school district is eligible for assistance under those provisions.

(E) By September 1, 2003, the commission shall assess the classroom facilities needs of at least five joint vocational school districts, according to the order of priority prescribed in division (B) of section 3318.42 of the Revised Code, and based on the results of those assessments shall determine the extent to which amendments to the specifications adopted under section 3318.311 of the Revised Code are warranted. The commission, thereafter, may amend the specifications as provided in that section.

(F) After the commission has conducted the assessments prescribed in division (E) of this section, the commission shall establish, by rule adopted in accordance with section 111.15 of the Revised Code, guidelines for the commission to use in deciding whether to waive compliance with the design specifications adopted under section 3318.311 of the Revised Code when determining the number of facilities and the basic project cost of projects as prescribed in division (A)(1)(a) of section 3318.41 of the Revised Code. The guidelines shall address the following situations:

(1) Under what circumstances, if any, particular classroom facilities are adequate to meet the needs of the school district even though the facilities do not comply with the specifications adopted under section 3318.311 of the Revised Code;

(2) Under what circumstances, if any, particular classroom facilities will be renovated or repaired rather than replaced by construction of new facilities.

Effective Date: 03-14-2003



Section 3318.41 - Annual assessment of needs.

(A)

(1) The Ohio school facilities commission annually shall assess the classroom facilities needs of the number of joint vocational school districts that the commission reasonably expects to be able to provide assistance to in a fiscal year, based on the amount set aside for that fiscal year under division (B) of section 3318.40 of the Revised Code and the order of priority prescribed in division (B) of section 3318.42 of the Revised Code, except that in fiscal year 2004 the commission shall conduct at least the five assessments prescribed in division (E) of section 3318.40 of the Revised Code.

Upon conducting an assessment of the classroom facilities needs of a school district, the commission shall make a determination of all of the following:

(a) The number of classroom facilities to be included in a project and the basic project cost of acquiring the classroom facilities included in the project. The number of facilities and basic project cost shall be determined in accordance with the specifications adopted under section 3318.311 of the Revised Code except to the extent that compliance with such specifications is waived by the commission pursuant to the rule of the commission adopted under division (F) of section 3318.40 of the Revised Code.

(b) The school district's portion of the basic project cost as determined under division (C) of section 3318.42 of the Revised Code;

(c) The remaining portion of the basic project cost that shall be supplied by the state;

(d) The amount of the state's portion of the basic project cost to be encumbered in accordance with section 3318.11 of the Revised Code in the current and subsequent fiscal years from funds set aside under division (B) of section 3318.40 of the Revised Code.

(2) Divisions (A), (C), and (D) of section 3318.03 of the Revised Code apply to any project under sections 3318.40 to 3318.45 of the Revised Code.

(B)

(1) If the commission makes a determination under division (A) of this section in favor of the acquisition of classroom facilities for a project under sections 3318.40 to 3318.45 of the Revised Code, such project shall be conditionally approved. Such conditional approval shall be submitted to the controlling board for approval. The controlling board shall immediately approve or reject the commission's determination, conditional approval, the amount of the state's portion of the basic project cost, and the amount of the state's portion of the basic project cost to be encumbered in the current fiscal year. In the event of approval by the controlling board, the commission shall certify the conditional approval to the joint vocational school district board of education and shall encumber the approved funds for the current fiscal year.

(2) No school district that receives assistance under sections 3318.40 to 3318.45 of the Revised Code shall have another such project conditionally approved until the expiration of twenty years after the school district's prior project was conditionally approved, unless the school district board demonstrates to the satisfaction of the commission that the school district has experienced since conditional approval of its prior project an exceptional increase in enrollment or program requirements significantly above the school district's design capacity under that prior project as determined by rule of the commission. Any rule adopted by the commission to implement this division shall be tailored to address the classroom facilities needs of joint vocational school districts.

(C) In addition to generating the amount of the school district's portion of the basic project cost as determined under division (C) of section 3318.42 of the Revised Code, in order for a school district to receive assistance under sections 3318.40 to 3318.45 of the Revised Code, the school district board shall set aside school district moneys for the maintenance of the classroom facilities included in the school district's project in the amount and manner prescribed in section 3318.43 of the Revised Code.

(D)

(1) The conditional approval for a project certified under division (B)(1) of this section shall lapse and the amount reserved and encumbered for such project shall be released unless both of the following conditions are satisfied:

(a) Within one hundred twenty days following the date of certification of the conditional approval to the joint vocational school district board, the school district board accepts the conditional approval and certifies to the commission the school district board's plan to generate the school district's portion of the basic project cost, as determined under division (C) of section 3318.42 of the Revised Code, and to set aside moneys for maintenance of the classroom facilities acquired under the project, as prescribed in section 3318.43 of the Revised Code.

(b) Within thirteen months following the date of certification of the conditional approval to the school district board, the electors of the school district vote favorably on any ballot measures proposed by the school district board to generate the school district's portion of the basic project cost.

(2) If the school district board or electors fail to satisfy the conditions prescribed in division (D)(1) of this section and the amount reserved and encumbered for the school district's project is released, the school district shall be given first priority over other joint vocational school districts for project funding under sections 3318.40 to 3318.45 of the Revised Code as such funds become available, subject to section 3318.054 of the Revised Code.

(E) If the conditions prescribed in division (D)(1) of this section are satisfied, the commission and the school district board shall enter into an agreement as prescribed in section 3318.08 of the Revised Code and shall proceed with the development of plans, cost estimates, designs, drawings, and specifications as prescribed in section 3318.091 of the Revised Code.

(F) Costs in excess of those approved by the commission under section 3318.091 of the Revised Code shall be payable only as provided in sections 3318.042 and 3318.083 of the Revised Code.

(G) Advertisement for bids and the award of contracts for construction of any project under sections 3318.40 to 3318.45 of the Revised Code shall be conducted in accordance with section 3318.10 of the Revised Code.

(H) In accordance with division (R) of section 3318.08 of the Revised Code, the state funds reserved and encumbered and the funds provided by the school district to pay the basic project cost of a project under sections 3318.40 to 3318.45 of the Revised Code shall be spent simultaneously in proportion to the state's and the school district's respective portions of that basic project cost.

(I) Sections 3318.13, 3318.14, and 3318.16 of the Revised Code apply to projects under sections 3318.40 to 3318.45 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-26-2003; 05-06-2005



Section 3318.42 - Selecting districts for assistance.

(A) Not later than the sixty-first day after the effective date of this section, and subsequently not later than the sixty-first day after the first day of each ensuing fiscal year, the department of education shall do all of the following:

(1) Calculate the valuation per pupil of each joint vocational school district according to the following formula: The school district's average taxable value divided by the school district's formula ADM reported under section

3317.03 of the Revised Code for the previous fiscal year. For purposes of this calculation:

(a) "Average taxable value" means the average of the amounts certified for a school district in the second, third, and fourth preceding tax years under divisions (A)(1) and (2) of section 3317.021 of the Revised Code.

(b) "Formula ADM" has the same meaning as defined in section 3317.02 of the Revised Code.

(2) Calculate for each school district the three-year average of the valuations per pupil calculated for the school district for the current and two preceding fiscal years;

(3) Rank all joint vocational school districts in order from the school district with the lowest three-year average valuation per pupil to the school district with the highest three-year average valuation per pupil;

(4) Divide the ranking under division (A)(3) of this section into percentiles with the first percentile containing the one per cent of school districts having the lowest three-year average valuations per pupil and the one-hundredth percentile containing the one per cent of school districts having the highest three-year average valuations per pupil;

(5) Certify the information described in divisions (A)(1) to (4) of this section to the Ohio school facilities commission.

(B) The commission annually shall select school districts for assistance under sections 3318.40 to 3318.45 of the Revised Code in the order of the school districts' three-year average valuations per pupil such that the school district with the lowest three-year average valuation per pupil shall be given the highest priority for assistance.

(C) Each joint vocational school district's portion of the basic project cost of the school district's project under sections 3318.40 to 3318.45 of the Revised Code shall be one per cent times the percentile in which the district ranks, except that no school district's portion shall be less than twenty-five per cent or greater than ninety-five per cent of the basic project cost.

Effective Date: 03-14-2003



Section 3318.43 - Moneys dedicated to maintenance of classroom facilities.

Each year for twenty-three successive years after the commencement of a joint vocational school district's project under sections 3318.40 to 3318.45 of the Revised Code, the board of education of that school district shall deposit into a separate maintenance account or into the school district's capital and maintenance fund established under section 3315.18 of the Revised Code, school district moneys dedicated to maintenance of the classroom facilities acquired under sections 3318.40 to 3318.45 of the Revised Code in an amount equal to one and one-half of one per cent of the current insurance value of the classroom facilities acquired under the project, which value shall be subject to the approval of the Ohio school facilities commission.

Effective Date: 03-14-2003



Section 3318.44 - Generating district's portion of basic project cost.

(A) A joint vocational school district board of education may generate the school district's portion of the basic project cost of its project under sections 3318.40 to 3318.45 of the Revised Code using any combination of the following means if lawfully employed for the acquisition of classroom facilities:

(1) The issuance of securities in accordance with Chapter 133. and section 3311.20 of the Revised Code;

(2) Local donated contributions as authorized under section 3318.084 of the Revised Code;

(3) A levy for permanent improvements under section 3311.21 or 5705.21 of the Revised Code;

(4) Bonds issued pursuant to division (B) of this section.

(B) By resolution adopted by a majority of all its members, a school district board, in order to pay all or part of the school district's portion of its basic project cost, or portions or components of classroom facilities that are not included in the school district's basic project cost but that are related to the school district's project, may apply the proceeds of a tax levied under either section 3311.21 of the Revised Code for ten years or section 5705.21 of the Revised Code for a continuing period of time, if the proceeds of that levy lawfully may be used for general construction, renovation, repair, or maintenance of classroom facilities to pay debt charges on and financing costs related to bonds issued to pay all or part of the school district portion of the basic project cost of the school district's project under sections 3318.40 to 3318.45 of the Revised Code, or portions or components of classroom facilities that are not included in the school district's basic project cost but that are related to the school district's project, or to generate an amount equivalent to all or part of the amount required under section 3318.43 of the Revised Code to be used for maintenance of classroom facilities acquired under the project. Bonds issued under this division shall be Chapter 133. securities, and may be issued as general obligation securities, but the issuance of the bonds shall not be subject to a vote of the electors of the school district as long as the tax proceeds earmarked for payment of the debt charges on the bonds may lawfully be used for that purpose. Such bonds shall not be included in the calculation of net indebtedness under section 133.06 of the Revised Code if the resolution authorizing their issuance includes covenants to appropriate annually, from lawfully available proceeds of a property tax levied under either section 3311.21 or 5705.21 of the Revised Code, and to continue to levy that tax in amounts necessary to pay the debt charges on and financing costs related to the bonds as they become due. No property tax levied under section 5705.21 of the Revised Code that is pledged, or that the school district has covenanted to levy, collect, and appropriate annually to pay the debt charges on and financing costs related to the bonds under this section may be repealed while those bonds are outstanding. If such a tax is reduced by electors of the district or by the board of education while the bonds are outstanding, the board of education shall continue to levy and collect the tax under the authority of the original election authorizing the tax at a rate in each year that the board reasonably estimates will produce an amount in that year equal to the debt charges on the bonds in that year.

No state moneys shall be released for a project to which this division applies until the proceeds of any bonds issued under this division that are dedicated for payment of the school district's portion of the basic project cost are first deposited into the school district's project construction fund.

(C) A school district board of education may adopt a resolution proposing that any of the following questions be combined with a question specified in section 3318.45 of the Revised Code:

(1) A bond issue question under section 133.18 of the Revised Code;

(2) A tax levy question under section 3311.21 of the Revised Code;

(3) A tax levy question under either section 3311.21 or 5705.21 of the Revised Code.

Any question described in divisions (C)(1) to (3) of this section that is combined with a question proposed under section 3318.45 of the Revised Code shall be for the purpose of either paying for any permanent improvement, as defined in section 133.01 of the Revised Code, or generating operating revenue specifically for the facilities acquired under the school district's project under Chapter 3318. of the Revised Code or for both to the extent such purposes are permitted by the sections of law under which each is proposed.

(D) The board of education of a joint vocational school district that receives assistance under this section may enter into an agreement for joint issuance of bonds as provided for in section 3318.085 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 03-31-2005



Section 3318.45 - Election on issuing securities to generate district's portion of basic project cost.

(A) Unless division (B) of section 3318.44 of the Revised Code applies, if a joint vocational school district board of education proposes to issue securities to generate all or part of the school district's portion of the basic project cost of the school district's project under sections 3318.40 to 3318.45 of the Revised Code, the school district board shall adopt a resolution in accordance with Chapter 133. and section 3311.20 of the Revised Code. Unless the school district board seeks authority to issue securities in more than one series, the school district board shall adopt the form of the ballot prescribed in section 133.18 of the Revised Code.

(B) If authority is sought to issue bonds in more than one series, the form of the ballot shall be:

"Shall bonds be issued by the . . . . . (here insert name of joint vocational school district) joint vocational school district to pay the local share of school construction under the State of Ohio Joint Vocational School Facilities Assistance Program in the total principal amount of . . . . . (total principal amount of the bond issue), to be issued in . . . . . (number of series) series, each series to be repaid annually over not more than . . . . . (maximum number of years over which the principal of each series may be paid) years, and an annual levy of property taxes be made outside the ten-mill limitation to pay the annual debt charges on the bonds and on any notes issued in anticipation of the bonds, at a rate estimated by the county auditor to average over the repayment period of each series as follows: . . . . . [insert the following for each series: "the . . . . . series, in a principal amount of . . . . . dollars, requiring . . . . . mills per dollar of tax valuation, which amount to . . . . . (rate expressed in cents or dollars and cents, such as "36 cents" or "$1.41") for each one hundred dollars in tax valuation, commencing in . . . . . and first payable in . . . . ."]? For the bond issue Against the bond issue "

(C) If it is necessary for the school district to acquire a site for the classroom facilities to be acquired pursuant to sections 3318.40 to 3318.45 of the Revised Code, the district board may propose either to issue bonds of the board or to levy a tax to pay for the acquisition of such site and may combine the question of doing so with the question specified by reference in division (A) of this section or the question specified in division (B) of this section. Bonds issued under this division for the purpose of acquiring a site are a general obligation of the school district and are Chapter 133. securities. The form of that portion of the ballot to include the question of either issuing bonds or levying a tax for site acquisition purposes shall be one of the following:

(1) "Shall bonds be issued by the . . . . . (here insert name of the joint vocational school district) joint vocational school district to pay costs of acquiring a site for classroom facilities under the State of Ohio Joint Vocational School Facilities Assistance Program in the principal amount of . . . . . (here insert principal amount of the bond issue), to be repaid annually over a maximum period of . . . . . (here insert maximum number of years over which the principal of the bonds may be paid) years, and an annual levy of property taxes be made outside the ten-mill limitation, estimated by the county auditor to average over the repayment period of the bond issue . . . . . (here insert number of mills) mills for each one dollar of tax valuation, which amount to . . . . . (here insert rate expressed in cents or dollars and cents, such as "thirty-six cents" or "$0.36") for each one hundred dollars of valuation to pay the annual debt charges on the bonds and to pay debt charges on any notes issued in anticipation of the bonds?"

(2) "Shall an additional levy of taxes outside the ten-mill limitation be made for the benefit of the . . . . . (here insert name of the joint vocational school district) joint vocational school district for the purpose of acquiring a site for classroom facilities in the sum of . . . . . (here insert annual amount the levy is to produce) estimated by the county auditor to average . . . . . (here insert number of mills) mills for each one hundred dollars of valuation, which amount to . . . . . (here insert rate expressed in cents or dollars and cents, such as "thirty-six cents" or "$0.36") for each one hundred dollars of valuation, for a period of . . . . . (here insert number of years the millage is to be imposed) years?"

Where it is necessary to combine the question of issuing bonds of the joint vocational school district as described in division (A) of this section with the question of issuing bonds of the school district for acquisition of a site, the question specified in that division to be voted on shall be "For the bond issues" and "Against the bond issues."

Where it is necessary to combine the question of issuing bonds of the joint vocational school district as described in division (A) of this section with the question of levying a tax for the acquisition of a site, the question specified in that division to be voted on shall be "For the bond issue and the tax levy" and "Against the bond issue and the tax levy."

(D) Where the school district board chooses to combine a question specified in this section with any of the additional questions described in division (C) of section 3318.44 of the Revised Code, the question to be voted on shall be "For the bond issues and the tax levies" and "Against the bond issues and the tax levies."

(E) If a majority of those voting upon a proposition prescribed in this section which includes the question of issuing bonds vote in favor of that issuance and if the agreement prescribed in section 3318.08 of the Revised Code has been entered into, the school district board may proceed under Chapter 133. of the Revised Code with the issuance of bonds or bond anticipation notes in accordance with the terms of the agreement.

Effective Date: 03-14-2003



Section 3318.46 - Expenditure of local resources prior to school district's eligibility for state assistance.

By rule adopted in accordance with section 111.15 of the Revised Code, the Ohio school facilities commission shall establish a program whereby the board of education of any joint vocational school district may enter into an agreement with the commission under which the board may proceed with the new construction or major repairs of a part of the school district's classroom facilities needs, as determined under sections 3318.40 to 3318.45 of the Revised Code, through the expenditure of local resources prior to the school district's eligibility for state assistance under sections 3318.40 to 3318.45 of the Revised Code. The program shall be structured in a manner similar to the program established under section 3318.36 of the Revised Code. The program shall be operational on July 1, 2004.

Effective Date: 03-14-2003



Section 3318.47 - Transfer of amounts to RC 3318.15 fund.

(A) On the effective date of this section, the director of budget and management shall transfer any amount on hand in the fund established under former section 3318.47 of the Revised Code, as that section existed prior to the effective date of this section, into the fund established under section 3318.15 of the Revised Code.

(B) On or after the effective date of this section, any amounts received from school districts in repayment of loans made under former sections 3318.47 to 3318.49, as those sections existed prior to the effective date of this section, shall be deposited into the fund established under section 3318.15 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 3318.48 - Certificate of Completion.

(A) When all of the following have occurred, a project undertaken by a school district pursuant to this chapter shall be considered complete and the Ohio school facilities commission shall issue a certificate of completion to the district board of education:

(1) All facilities to be constructed under the project, as specified in the project agreement entered into under section 3318.08 of the Revised Code, have been completed and the board has received a permanent certificate of occupancy for each of those facilities.

(2) The commission has issued certificates of contract completion on all prime construction contracts entered into by the board under section 3318.10 of the Revised Code.

(3) The commission has completed a final accounting of the district's project construction fund and has determined that all payments from the fund were made in compliance with all policies of the commission.

(4) Any litigation concerning the project has been finally resolved with no chance of appeal.

(5) All construction management services typically provided by the commission to school districts have been delivered and the commission has canceled any remaining encumbrance of funds for those services.

(B) The commission may issue a certificate of completion to a district board prior to all of the conditions described in division (A) of this section being satisfied, if the commission determines that the circumstances preventing the conditions from being satisfied are so minor in nature that the project should be considered complete. When issuing a certificate of completion under this division, the commission may specify any of the following:

(1) Any construction or work that has yet to be completed and the manner in which the board shall oversee its completion, which may include procedures for reporting progress to the commission and for accounting of expenditures;

(2) Terms and conditions for the resolution of any pending litigation;

(3) Any remaining responsibilities of the construction manager regarding the project.

(C) The commission may issue a certificate of completion to a district board that does not voluntarily participate in the process of closing out the district's project, if the construction manager for the project verifies that all facilities to be constructed under the project, as specified in the project agreement entered into under section 3318.08 of the Revised Code, have been completed and the commission determines that those facilities have been occupied for at least one year. In that case, all funds due to the commission under division (C) of section 3318.12 of the Revised Code shall be returned to the commission not later than thirty days after receipt of the certificate of completion. If the funds due to the commission have not been returned within sixty days after receipt of the certificate of completion, the auditor of state shall issue a finding for recovery against the school district and shall request legal action under section 117.42 of the Revised Code.

(D) Upon issuance of a certificate of completion under this section, the commission's ownership of and interest in the project, as specified in division (F) of section 3318.08 of the Revised Code, shall cease. This cessation shall not alter or otherwise affect the state's or commission's interest in the project or any limitations on the use of the project as specified in the project agreement pursuant to divisions (G), (M), and (N) of that section or as specified in section 3318.16 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-2005; 2007 HB119 09-29-2007



Section 3318.49 - Corrective action program.

(A) The corrective action program is hereby established to provide funding for the correction of work, in connection with a project funded under sections 3318.01 to 3318.20 or sections 3318.40 to 3318.45 of the Revised Code, that is found after occupancy of the facility to be defective or to have been omitted.

(B) The Ohio school facilities commission may provide funding under this section only if the school district notifies the executive director of the commission of the defective or omitted work within five years after occupancy of the facility for which the district seeks the funding.

(C) The commission shall establish procedures and deadlines for school districts to follow in applying for assistance under this section. The procedures shall include definitions of "defective" and "omitted," and shall require that remediation efforts focus first on engaging the respective contractors that designed and constructed the areas that have design or construction-related issues. The commission shall consider applications on a case-by-case basis, taking into account the amount of money appropriated and available for purposes of this section.

(D) The commission may provide funding assistance necessary to take corrective measures after evaluating the defective or omitted work.

(1) If the work to be corrected or remediated is part of a project not yet completed, the commission may amend the project agreement to increase the project budget and use corrective action funding to provide the state portion of the amendment. If the work to be corrected or remediated is part of a completed project and funds were retained or transferred pursuant to division (C) of section 3318.12 of the Revised Code, the commission may enter into a new agreement to address the corrective action.

(2) Whether or not the project is completed, the district shall contribute a portion of the cost of the corrective action, to be determined in accordance with section 3318.032 of the Revised Code or, if the district is a joint vocational school district, section 3318.42 of the Revised Code. A district that is unable to provide its portion so that remediation can proceed may apply to the commission for additional assistance under section 3318.042 of the Revised Code.

(E) The commission shall assess responsibility for the defective or omitted work and seek cost recovery from responsible parties, if applicable. Any recovery of the expense of remediation shall be applied first to the district portion of the cost of the corrective action. Any remaining funds shall be applied to the state portion and deposited into the school building program assistance fund established under section 3318.25 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-30-2005; 2007 HB119 09-29-2007



Section 3318.50 - Community school classroom facilities loan guarantee program.

(A) As used in this section and in section 3318.52 of the Revised Code, "classroom facilities" means buildings, land, grounds, equipment, and furnishings used by a community school in furtherance of its mission and contract entered into by the school's governing authority under Chapter 3314. of the Revised Code.

(B) There is hereby established the community school classroom facilities loan guarantee program. Under the program, the Ohio school facilities commission may guarantee for up to fifteen years up to eighty-five per cent of the sum of the principal and interest on a loan made to the governing authority of a community school established under Chapter 3314. of the Revised Code for the sole purpose of assisting the governing authority in acquiring, improving, or replacing classroom facilities for the community school by lease, purchase, remodeling of existing facilities, or any other means including new construction. The commission shall not make any loan guarantee under this section unless the commission has determined both that the applicant is creditworthy and that the classroom facilities that have been acquired, improved, or replaced under the loan meet applicable health and safety standards established by law for school buildings or those facilities that will be acquired, improved, or replaced under the loan will meet such standards. The commission shall not guarantee any loan under this section unless the loan is obtained from a financial institution regulated by the United States or this state.

(C) At no time shall the commission exceed an aggregate liability of ten million dollars to repay loans guaranteed under this section.

(D) Any payment made to a lending institution as a result of default on a loan guaranteed under this section shall be made from moneys in the community school classroom facilities loan guarantee fund established under section 3318.52 of the Revised Code.

(E) The commission may assess a fee of up to five hundred dollars for each loan guaranteed under this section.

(F) Not later than ninety days after September 5, 2001, the commission shall adopt rules that prescribe loan standards and procedures consistent with this section that are designed to protect the state's interest in any loan guaranteed by this section and to ensure that the state has a reasonable chance of recovering any payments made by the state in the event of a default on any such loan.

Effective Date: 03-14-2003



Section 3318.52 - Community school classroom facilities loan guarantee fund.

There is hereby established the community school classroom facilities loan guarantee fund. The fund shall consist of such moneys as the general assembly appropriates for the purpose of guaranteeing loans to community schools under section 3318.50 of the Revised Code. Investment earnings on moneys in the fund shall be credited to the fund.

Effective Date: 06-06-2001



Section 3318.60 - College-preparatory boarding school facilities program.

(A) As used in this section and section 3318.61 of the Revised Code:

(1) "Acquisition of classroom facilities" means constructing, reconstructing, repairing, or making additions to classroom facilities.

(2) "Ohio school facilities commission" and "classroom facilities" have the same meanings as in section 3318.01 of the Revised Code.

(B) There is hereby established the college-preparatory boarding school facilities program. Under the program, the Ohio school facilities commission shall provide assistance to the boards of trustees of college-preparatory boarding schools established under Chapter 3328. of the Revised Code for the acquisition of classroom facilities.

(C) The program shall comply with sections 3318.01 to 3318.20 of the Revised Code, except as follows:

(1) The commission, in consultation with the board of trustees of a college-preparatory boarding school, shall determine the basic project cost based on all campus facilities needed for the school's programs and operations and shall take into account any unique spaces or square footages needed for such facilities when calculating the basic project cost. Regardless of the inclusion of nonclassroom facilities in the calculation of the basic project cost, state funds provided under the program shall be used only to pay for the acquisition of classroom facilities that do not exceed the construction and design standards established by the commission.

(2) To be eligible for assistance under the program, the board of trustees of a college-preparatory boarding school shall secure at least twenty million dollars of private money to satisfy its share of the basic project cost. Funds provided by the board may be used for any type of facility.

(3) A college-preparatory boarding school shall not be included in the ranking required by section 3318.011 of the Revised Code. The commission shall initiate procedures for the school's project when the contract required by section 3328.12 of the Revised Code has been executed.

(4) No requirement related to the issuance of bonds or securities or the levying of taxes by a school district shall apply to a college-preparatory boarding school or its board of trustees.

(5) The agreement entered into by the commission with the board of trustees of a college-preparatory boarding school under section 3318.08 of the Revised Code shall provide for termination of the contract and release of the funds encumbered at the time of the project's conditional approval, if the board fails to secure the amount specified in division (C)(2) of this section within such period after the execution of the agreement as may be fixed by the commission.

(D) Within the ninety-day period immediately following the effective date of this section, the commission shall adopt rules necessary for the implementation and administration of the program.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3318.61 - Alternative to participation in college-preparatory boarding school facilities program; Leasing of facilities to person or entity; Agreement.

(A) In lieu of participating in the college-preparatory boarding school facilities program under section 3318.60 of the Revised Code, if the board of trustees of a college-preparatory boarding school established under Chapter 3328. of the Revised Code has leased, purchased, or otherwise acquired a site for the school, the board of trustees may request approval from the Ohio school facilities commission for the board of trustees and the commission to enter into an agreement with a person or entity for the development of the site, under which agreement all of the following shall occur:

(1) The board of trustees will lease the site and any facilities located on that site to the person or entity for the purpose of enabling the person or entity to provide the campus facilities needed for the school's programs and operations by constructing new facilities on the site; reconstructing, repairing, or making additions to the existing facilities on the site; or both.

(2) The person or entity will lease the site and any new or existing facilities located on that site back to the board of trustees for use by the school.

(3) The commission will pay the board of trustees state funds for the cost of acquisition of classroom facilities on the site and the board of trustees will use those funds to make rent payments on the lease provided by the person or entity. As agreed to by the commission and the board of trustees, the commission may pay the state funds to the board of trustees in periodic installments or as one lump sum in an amount equal to the outstanding balance on the lease for classroom facilities.

(B) The commission shall approve the request of the board of trustees under division (A) of this section only if the following conditions are satisfied:

(1) The person or entity that would be party to the agreement submits to the board of trustees and the commission a plan for developing the site that includes the following:

(a) Provision for installation of site utilities that meet the requirements of all applicable laws;

(b) A description of the facilities that will be constructed, reconstructed, repaired, or added to and their total square footage;

(c) A description of how the facilities will enable the board of trustees to provide the educational program described in section 3328.22 of the Revised Code;

(d) Provision for securing property and liability insurance for the facilities;

(e) A description of how the development of the site will be financed by the person or entity;

(f) The length of the lease that the person or entity will offer the board of trustees, which shall not exceed forty years, and the monthly rent that will be owed to the person or entity for that lease.

(2) The commission determines that the plan submitted under division (B)(1) of this section is satisfactory and will meet the needs of the students enrolled in the school and that the classroom facilities described in the plan do not exceed the construction and design standards established by the commission.

(3) The person or entity that would be party to the agreement has demonstrated financial responsibility to the satisfaction of the commission.

(4) The commission, in consultation with the board of trustees, determines that it is in the best interest of the school for the board of trustees and the commission to enter into the agreement.

(C) Upon approval of the commission, the board of trustees and the commission may enter into an agreement with the person or entity for development of the site in accordance with this section. The agreement shall include the following:

(1) A requirement that development of the site begin not later than eighteen months after the agreement is executed and proceed according to a schedule specified in the agreement;

(2) A stipulation that failure of the person or entity developing the site to comply with the schedule shall be grounds for termination of the agreement;

(3) A provision specifying which party to the agreement owns the facilities located on the site if the school closes prior to the expiration of the agreement and a provision indicating the period of time after the school's closure, if any, during which rent payments will continue to be paid to the person or entity developing the site.

Added by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.



Section 3318.70 - Funding to assist STEM schools in the acquisition of classroom facilities.

(A) As used in this section:

(1) "Acquisition of classroom facilities" has the same meaning as in section 3318.40 of the Revised Code.

(2) "Classroom facilities" has the same meaning as in section 3318.01 of the Revised Code.

(3) "STEM school" means a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code that is not governed by a single school district board of education, as prescribed by section 3326.51 of the Revised Code.

(B) Upon receipt of a written proposal by the governing body of a STEM school, the Ohio school facilities commission, subject to approval of the controlling board, may provide funding to assist that STEM school in the acquisition of classroom facilities. The proposal of the governing body shall be submitted in a form and in the manner prescribed by the commission . The proposal shall indicate both the total amount of funding requested from the commission and the amount of other funding pledged for the acquisition of the classroom facilities, the latter of which shall not be less than the total amount of funding requested from the commission. If the commission decides in favor of providing funding for the classroom facilities and if the controlling board approves that funding, the commission shall enter into an agreement with the governing body for the acquisition of the classroom facilities and shall encumber, in accordance with section 3318.11 of the Revised Code, the approved funding from the amounts appropriated to the commission for classroom facilities assistance projects. The agreement shall include a stipulation of the ownership of the classroom facilities in the event the STEM school permanently closes at any time.

(C) In the case of the governing body of a group of STEM schools, as prescribed by section 3326.031 of the Revised Code, the governing body shall submit a proposal for each school under its direction separately, and the commission shall consider each proposal separately.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 3319 - SCHOOLS - SUPERINTENDENT; TEACHERS; EMPLOYEES

Section 3319.01 - Superintendent of an educational service center - appointment and duties.

Except in an island school district, where the superintendent of an educational service center otherwise may serve as superintendent of the district and except as otherwise provided for any cooperative education school district pursuant to division (B)(2) of section 3311.52 or division (B)(3) of section 3311.521 of the Revised Code, the board of education in each school district and the governing board of each service center shall, at a regular or special meeting held not later than the first day of May of the calendar year in which the term of the superintendent expires, appoint a person possessed of the qualifications provided in this section to act as superintendent, for a term not longer than five years beginning the first day of August and ending on the thirty-first day of July. Such superintendent is, at the expiration of a current term of employment, deemed reemployed for a term of one year at the same salary plus any increments that may be authorized by the board, unless such board, on or before the first day of March of the year in which the contract of employment expires, either reemploys the superintendent for a succeeding term as provided in this section or gives to the superintendent written notice of its intention not to reemploy the superintendent. A superintendent may not be transferred to any other position during the term of the superintendent's employment or reemployment except by mutual agreement by the superintendent and the board. If a vacancy occurs in the office of superintendent, the board shall appoint a superintendent for a term not to exceed five years from the next preceding first day of August. A board may at any regular or special meeting held during the period beginning on the first day of January of the calendar year immediately preceding the year the contract of employment of a superintendent expires and ending on the first day of March of the year it expires, reemploy such superintendent for a succeeding term for not longer than five years, beginning on the first day of August immediately following the expiration of the superintendent's current term of employment and ending on the thirty-first day of July of the year in which such succeeding term expires. No person shall be appointed to the office of superintendent of a city, or exempted village school district or a service center who does not hold a license designated for being a superintendent issued under section 3319.22 of the Revised Code, unless such person had been employed as a county, city, or exempted village superintendent prior to August 1, 1939. No person shall be appointed to the office of local superintendent who does not hold a license designated for being a superintendent issued under section 3319.22 of the Revised Code, unless such person held or was qualified to hold the position of executive head of a local school district on September 16, 1957. At the time of making such appointment or designation of term, such board shall fix the compensation of the superintendent, which may be increased or decreased during such term, provided such decrease is a part of a uniform plan affecting salaries of all employees of the district, and shall execute a written contract of employment with such superintendent. Each board shall adopt procedures for the evaluation of its superintendent and shall evaluate its superintendent in accordance with those procedures. An evaluation based upon such procedures shall be considered by the board in deciding whether to renew the superintendent's contract. The establishment of an evaluation procedure shall not create an expectancy of continued employment. Nothing in this section shall prevent a board from making the final determination regarding the renewal or failure to renew of a superintendent's contract. Termination of a superintendent's contract shall be pursuant to section 3319.16 of the Revised Code. A board may establish vacation leave for its superintendent. Upon the superintendent's separation from employment a board that has such leave may provide compensation at the superintendent's current rate of pay for all lawfully accrued and unused vacation leave to the superintendent's credit at the time of separation, not to exceed the amount accrued within three years before the date of separation. In case of the death of a superintendent, such unused vacation leave as the board would have paid to this superintendent upon separation shall be paid in accordance with section 2113.04 of the Revised Code, or to the superintendent's estate. Notwithstanding section 9.481 of the Revised Code, the board of a city, local, exempted village, or joint vocational school district may require its superintendent, as a condition of employment, to reside within the boundaries of the district. The superintendent shall be the executive officer for the board. Subject to section 3319.40 of the Revised Code, the superintendent shall direct and assign teachers and other employees of the district or service center, except as provided in division (B) of section 3313.31 and section 3319.04 of the Revised Code. The superintendent shall assign the pupils to the proper schools and grades, provided that the assignment of a pupil to a school outside of the pupil's district of residence is approved by the board of the district of residence of such pupil. The superintendent shall perform such other duties as the board determines. The board of education of any school district may contract with the governing board of the educational service center from which it otherwise receives services to conduct searches and recruitment of candidates for the superintendent position authorized under this section.

Effective Date: 09-26-2003; 09-28-2006; 03-30-2007; 2008 HB428 09-12-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.011 - Superintendent pro tempore.

If a board of education determines the superintendent is incapacitated in such a manner that he is unable to perform the duties of the office of superintendent, the board may, by a majority vote of the members of the board, appoint a person to serve in his place pro tempore. Each board of education shall adopt a written policy establishing standards for determining whether the superintendent is incapacitated, and shall provide that during any period in which the superintendent is incapacitated, he may be placed on sick leave or on leave of absence and may be returned to active duty status from sick leave or leave of absence. The superintendent may request a hearing before the board on any action taken under this section, and he shall have the same rights in any such hearing as are granted to a teacher in a board hearing under section 3319.16 of the Revised Code. The superintendent pro tempore shall perform all of the duties and functions of the superintendent and shall serve until the board by majority vote determines the superintendent's incapacity is removed or until the expiration of the superintendent's contract or term of office, whichever is sooner. The superintendent pro tempore may be removed at any time for cause by a two-thirds vote of the members of the board. The board shall fix the compensation of the superintendent pro tempore in accordance with section 3319.01 of the Revised Code.

Effective Date: 11-15-1977

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.02 - Assistant superintendents and other administrators.

(A)

(1) As used in this section, "other administrator" means any of the following:

(a) Except as provided in division (A)(2) of this section, any employee in a position for which a board of education requires a license designated by rule of the department of education for being an administrator issued under section 3319.22 of the Revised Code, including a professional pupil services employee or administrative specialist or an equivalent of either one who is not employed as a school counselor and spends less than fifty per cent of the time employed teaching or working with students;

(b) Any nonlicensed employee whose job duties enable such employee to be considered as either a "supervisor" or a "management level employee," as defined in section 4117.01 of the Revised Code;

(c) A business manager appointed under section 3319.03 of the Revised Code.

(2) As used in this section, "other administrator" does not include a superintendent, assistant superintendent, principal, or assistant principal.

(B) The board of education of each school district and the governing board of an educational service center may appoint one or more assistant superintendents and such other administrators as are necessary. An assistant educational service center superintendent or service center supervisor employed on a part-time basis may also be employed by a local board as a teacher. The board of each city, exempted village, and local school district shall employ principals for all high schools and for such other schools as the board designates, and those boards may appoint assistant principals for any school that they designate.

(C) In educational service centers and in city, exempted village, and local school districts, assistant superintendents, principals, assistant principals, and other administrators shall only be employed or reemployed in accordance with nominations of the superintendent, except that a board of education of a school district or the governing board of a service center, by a three-fourths vote of its full membership, may reemploy any assistant superintendent, principal, assistant principal, or other administrator whom the superintendent refuses to nominate.

The board of education or governing board shall execute a written contract of employment with each assistant superintendent, principal, assistant principal, and other administrator it employs or reemploys. The term of such contract shall not exceed three years except that in the case of a person who has been employed as an assistant superintendent, principal, assistant principal, or other administrator in the district or center for three years or more, the term of the contract shall be for not more than five years and, unless the superintendent of the district recommends otherwise, not less than two years. If the superintendent so recommends, the term of the contract of a person who has been employed by the district or service center as an assistant superintendent, principal, assistant principal, or other administrator for three years or more may be one year, but all subsequent contracts granted such person shall be for a term of not less than two years and not more than five years. When a teacher with continuing service status becomes an assistant superintendent, principal, assistant principal, or other administrator with the district or service center with which the teacher holds continuing service status, the teacher retains such status in the teacher's nonadministrative position as provided in sections 3311.77, 3319.08, and 3319.09 of the Revised Code.

A board of education or governing board may reemploy an assistant superintendent, principal, assistant principal, or other administrator at any regular or special meeting held during the period beginning on the first day of January of the calendar year immediately preceding the year of expiration of the employment contract and ending on the first day of June of the year the employment contract expires.

Except by mutual agreement of the parties thereto, no assistant superintendent, principal, assistant principal, or other administrator shall be transferred during the life of a contract to a position of lesser responsibility. No contract may be terminated by a board except pursuant to section 3319.16 of the Revised Code. No contract may be suspended except pursuant to section 3319.17 or 3319.171 of the Revised Code. The salaries and compensation prescribed by such contracts shall not be reduced by a board unless such reduction is a part of a uniform plan affecting the entire district or center. The contract shall specify the employee's administrative position and duties as included in the job description adopted under division (D) of this section, the salary and other compensation to be paid for performance of duties, the number of days to be worked, the number of days of vacation leave, if any, and any paid holidays in the contractual year.

An assistant superintendent, principal, assistant principal, or other administrator is, at the expiration of the current term of employment, deemed reemployed at the same salary plus any increments that may be authorized by the board, unless such employee notifies the board in writing to the contrary on or before the fifteenth day of June, or unless such board, on or before the first day of June of the year in which the contract of employment expires, either reemploys such employee for a succeeding term or gives written notice of its intention not to reemploy the employee. The term of reemployment of a person reemployed under this paragraph shall be one year, except that if such person has been employed by the school district or service center as an assistant superintendent, principal, assistant principal, or other administrator for three years or more, the term of reemployment shall be two years.

(D)

(1) Each board shall adopt procedures for the evaluation of all assistant superintendents, principals, assistant principals, and other administrators and shall evaluate such employees in accordance with those procedures. The procedures for the evaluation of principals and assistant principals shall be based on principles comparable to the teacher evaluation policy adopted by the board under section 3319.111 of the Revised Code, but shall be tailored to the duties and responsibilities of principals and assistant principals and the environment in which they work. An evaluation based upon procedures adopted under this division shall be considered by the board in deciding whether to renew the contract of employment of an assistant superintendent, principal, assistant principal, or other administrator.

(2) The evaluation shall measure each assistant superintendent's, principal's, assistant principal's, and other administrator's effectiveness in performing the duties included in the job description and the evaluation procedures shall provide for, but not be limited to, the following:

(a) Each assistant superintendent, principal, assistant principal, and other administrator shall be evaluated annually through a written evaluation process.

(b) The evaluation shall be conducted by the superintendent or designee.

(c) In order to provide time to show progress in correcting the deficiencies identified in the evaluation process, the evaluation process shall be completed as follows:

(i) In any school year that the employee's contract of employment is not due to expire, at least one evaluation shall be completed in that year. A written copy of the evaluation shall be provided to the employee no later than the end of the employee's contract year as defined by the employee's annual salary notice.

(ii) In any school year that the employee's contract of employment is due to expire, at least a preliminary evaluation and at least a final evaluation shall be completed in that year. A written copy of the preliminary evaluation shall be provided to the employee at least sixty days prior to any action by the board on the employee's contract of employment. The final evaluation shall indicate the superintendent's intended recommendation to the board regarding a contract of employment for the employee. A written copy of the evaluation shall be provided to the employee at least five days prior to the board's acting to renew or not renew the contract.

(3) Termination of an assistant superintendent, principal, assistant principal, or other administrator's contract shall be pursuant to section 3319.16 of the Revised Code. Suspension of any such employee shall be pursuant to section 3319.17 or 3319.171 of the Revised Code.

(4) Before taking action to renew or nonrenew the contract of an assistant superintendent, principal, assistant principal, or other administrator under this section and prior to the first day of June of the year in which such employee's contract expires, the board shall notify each such employee of the date that the contract expires and that the employee may request a meeting with the board. Upon request by such an employee, the board shall grant the employee a meeting in executive session. In that meeting, the board shall discuss its reasons for considering renewal or nonrenewal of the contract. The employee shall be permitted to have a representative, chosen by the employee, present at the meeting.

(5) The establishment of an evaluation procedure shall not create an expectancy of continued employment. Nothing in division (D) of this section shall prevent a board from making the final determination regarding the renewal or nonrenewal of the contract of any assistant superintendent, principal, assistant principal, or other administrator. However, if a board fails to provide evaluations pursuant to division (D)(2)(c)(i) or (ii) of this section, or if the board fails to provide at the request of the employee a meeting as prescribed in division (D)(4) of this section, the employee automatically shall be reemployed at the same salary plus any increments that may be authorized by the board for a period of one year, except that if the employee has been employed by the district or service center as an assistant superintendent, principal, assistant principal, or other administrator for three years or more, the period of reemployment shall be for two years.

(E) On nomination of the superintendent of a service center a governing board may employ supervisors who shall be employed under written contracts of employment for terms not to exceed five years each. Such contracts may be terminated by a governing board pursuant to section 3319.16 of the Revised Code. Any supervisor employed pursuant to this division may terminate the contract of employment at the end of any school year after giving the board at least thirty days' written notice prior to such termination. On the recommendation of the superintendent the contract or contracts of any supervisor employed pursuant to this division may be suspended for the remainder of the term of any such contract pursuant to section 3319.17 or 3319.171 of the Revised Code.

(F) A board may establish vacation leave for any individuals employed under this section. Upon such an individual's separation from employment, a board that has such leave may compensate such an individual at the individual's current rate of pay for all lawfully accrued and unused vacation leave credited at the time of separation, not to exceed the amount accrued within three years before the date of separation. In case of the death of an individual employed under this section, such unused vacation leave as the board would have paid to the individual upon separation under this section shall be paid in accordance with section 2113.04 of the Revised Code, or to the estate.

(G) The board of education of any school district may contract with the governing board of the educational service center from which it otherwise receives services to conduct searches and recruitment of candidates for assistant superintendent, principal, assistant principal, and other administrator positions authorized under this section.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.03 - Business manager.

The board of education of each city, exempted village, and local school district may create the position of business manager. The board shall appoint such business manager who shall serve pursuant to a contract in accordance with section 3319.02 of the Revised Code. In the discharge of all official duties, the business manager may be directly responsible to the board, or to the superintendent of schools, as the board directs at the time of appointment to the position. Where such business manager is responsible to the superintendent the business manager shall be appointed by the superintendent and confirmed by the board. No board of education shall appoint or confirm as business manager any person who does not hold a valid business manager's license issued under section 3301.074 of the Revised Code. If the business manager fails to maintain a valid license, the business manager shall be removed by the board.

Effective Date: 09-26-2003



Section 3319.04 - Business manager - powers and duties.

The business manager shall have the care and custody of all property of the school district, real or personal, except moneys, supervise the construction of buildings in the process of erection, and the maintenance, operation, and repairs thereof, advertise for bids, and purchase and have custody of all supplies and equipment authorized by the board. The business manager shall assist in the preparation of the annual appropriation resolution; shall appoint and may discharge, subject to confirmation by the board, noneducational employees, except as provided in division (B) of section 3313.31 of the Revised Code; and shall prepare and execute all contracts necessary in carrying out this section.

Effective Date: 07-31-1980; 03-30-2007



Section 3319.05 - Compensation of business manager - bond.

The business manager shall receive such compensation as is fixed by the board of education before his election, which shall not be decreased during his term of office. He shall give such bond as prescribed by the board for the faithful discharge of his duties.

Effective Date: 10-01-1953



Section 3319.06 - Internal auditor authorized - contract - evaluation.

(A) The board of education of each city, exempted village, or local school district may create the position of internal auditor. Any person employed by the board as an internal auditor shall hold a valid permit issued under section 4701.10 of the Revised Code to practice as a certified public accountant or a public accountant.

(B) The board shall execute a written contract of employment with each internal auditor it employs. The contract shall specify the internal auditor's duties, the salary and other compensation to be paid for performance of those duties, the number of days to be worked, the number of days of vacation leave, if any, and any paid holidays in the contractual year. The salary and other compensation prescribed by the contract may be increased by the board during the term of the contract but shall not be reduced during that term unless such reduction is part of a uniform plan affecting employees of the entire district. The term of the initial contract shall not exceed three years. Any renewal of the contract shall be for a term of not less than two years and not more than five years.

The internal auditor shall be directly responsible to the board for the performance of all duties outlined in the contract. If the board does not intend to renew the contract upon its expiration, the board shall provide written notice to the internal auditor of its intention not to renew the contract not later than the first day of June of the year in which the contract expires. If the board does not provide such notice by that date, the internal auditor shall be deemed reemployed for a term of one year at the same salary plus any increments that may be authorized by the board. Termination of an internal auditor's contract shall be pursuant to section 3319.16 of the Revised Code.

(C) Each board that employs an internal auditor shall adopt procedures for the evaluation of the internal auditor and shall evaluate the internal auditor in accordance with those procedures. The evaluation based upon the procedures shall be considered by the board in deciding whether to renew the internal auditor's contract of employment. The establishment of an evaluation procedure shall not create an expectancy of continued employment. Nothing in this section shall prevent the board from making the final determination regarding the renewal or nonrenewal of the contract of an internal auditor.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 06-30-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.07 - Employment of teachers.

(A) The board of education of each city, exempted village, local, and joint vocational school district shall employ the teachers of the public schools of their respective districts.

The governing board of each educational service center may employ special instruction teachers, special education teachers, and teachers of academic courses in which there are too few students in each of the school districts entering into agreements pursuant to section 3313.843 of the Revised Code to warrant each district's employing teachers for those courses.

When any board makes appointments of teachers, the teachers in the employ of the board shall be considered before new teachers are chosen in their stead. In all school districts and in service centers no teacher shall be employed unless such person is nominated by the superintendent of such district or center. Such board, by a three-fourths vote of its full membership, may re-employ any teacher whom the superintendent refuses to appoint.

(B) The board of education of any school district may contract with the governing board of the educational service center from which it otherwise receives services to conduct searches and recruitment of candidates for teacher positions.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Effective Date: 09-26-2003



Section 3319.071 - Professional development program for teachers.

The board of education of any school district may, by resolution, establish a professional development program for teachers in accordance with which it may reimburse teachers employed by the district for all or any part of the cost incurred by the teacher in the successful completion of a course or training program in which the teacher enrolled as part of the development program. The terms and conditions for participation shall be determined by the board and shall be included in the resolution establishing the program.

No teacher shall be required to participate in a professional development program under this section. When a teacher is participating in such a program, such participation does not constitute the performance of duties by such teacher in addition to the teacher's regular teaching duties and is not subject to section 3311.77 or 3319.08 of the Revised Code.

As used in this section, "teacher" has the meaning contained in division (A) of section 3319.09 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 10-21-1977



Section 3319.072 - Lunch period for teachers.

Each teacher employed by the board of education of a school district or a governing board of an educational service center shall be granted at least thirty minutes for lunch each school day, during which time the teacher shall not be required to perform any school activity; except that in a one-teacher school where enforcement of the foregoing provisions may work a hardship, the governing board of the service center in which the one-teacher school is located may require the teacher to remain on duty. The granting of the lunch period to a teacher shall not be cause for lengthening the school day.

Effective Date: 09-29-1995



Section 3319.073 - In-service training in child abuse prevention programs, school safety and violence prevention, and training on the board's harassment, intimidation, or bullying policy.

(A) The board of education of each city and exempted village school district and the governing board of each educational service center shall adopt or adapt the curriculum developed by the department of education for, or shall develop in consultation with public or private agencies or persons involved in child abuse prevention or intervention programs, a program of in-service training in the prevention of child abuse, violence, and substance abuse and the promotion of positive youth development. Each person employed by any school district or service center to work in a school as a nurse, teacher, counselor, school psychologist, or administrator shall complete at least four hours of the in-service training within two years of commencing employment with the district or center, and every five years thereafter. A person who is employed by any school district or service center to work in an elementary school as a nurse, teacher, counselor, school psychologist, or administrator on March 30, 2007, shall complete at least four hours of the in-service training not later than March 30, 2009, and every five years thereafter. A person who is employed by any school district or service center to work in a middle or high school as a nurse, teacher, counselor, school psychologist, or administrator on October 16, 2009, shall complete at least four hours of the in-service training not later than October 16, 2011, and every five years thereafter.

(B) Each board shall incorporate training in school safety and violence prevention into the in-service training required by division (A) of this section. For this purpose, the board shall adopt or adapt the curriculum developed by the department or shall develop its own curriculum in consultation with public or private agencies or persons involved in school safety and violence prevention programs.

(C) [Effective 11/4/2012] Each board shall incorporate training on the board's harassment, intimidation, or bullying policy adopted under section 3313.666 of the Revised Code into the in-service training required by division (A) of this section. Each board also shall incorporate training in the prevention of dating violence into the in-service training required by that division for middle and high school employees. The board shall develop its own curricula for these purposes.

(D) Each board shall incorporate training in youth suicide awareness and prevention into the in-service training required by division (A) of this section for each person employed by a school district or service center to work in a school as a nurse, teacher, counselor, school psychologist, or administrator, and any other personnel that the board determines appropriate. For this purpose, the board shall adopt or adapt the curriculum developed by the department or shall develop its own curriculum in consultation with public or private agencies or persons involved in youth suicide awareness and prevention programs.

The training completed under this division shall count toward the satisfaction of requirements for professional development required by the school district or service center board, and the training may be accomplished through self-review of suitable suicide prevention materials approved by the board.

Amended by 129th General AssemblyFile No.172,HB 543, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.74,HB 116, §1, eff. 11/4/2012.

Amended by 128th General AssemblyFile No.16,HB 19, §1, eff. 3/29/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995; 03-30-2007



Section 3319.074 - Professional qualifications of teachers.

(A) As used in this section:

(1) "Core subject area" means reading and English language arts, mathematics, science, foreign language, government, economics, fine arts, history, and geography.

(2) "Fully licensed" means having successfully completed all requirements for an educator license commensurate with years of teaching experience pursuant to section 3319.22 of the Revised Code and not having had any such requirements waived on an emergency, temporary, or provisional basis.

(3) "Highly qualified teacher" means a classroom teacher who satisfies all of the following conditions:

(a) Holds a baccalaureate degree;

(b) Is fully licensed or is participating in an alternative route to licensure in which the teacher receives professional development and mentoring, teaches for not longer than three years, and demonstrates satisfactory progress toward becoming fully licensed;

(c) If teaching in grades kindergarten through six, satisfies at least one of the following:

(i) Passage of an assessment of subject matter content and professional knowledge required for licensure;

(ii) Successful completion of a graduate degree or advanced certification in the teaching assignment;

(iii) Achievement of one hundred points on the Ohio highly qualified teacher rubric developed by the Ohio department of education;

(iv) Completion of an individual professional development program approved by the applicable local professional development committee that includes ninety hours of high quality professional development incorporating grade appropriate academic subject matter knowledge, teaching skills, and state academic content standards.

(d) If teaching in grades seven through twelve, satisfies at least one of the following:

(i) Passage of an assessment of subject matter content required for licensure;

(ii) Successful completion of either an undergraduate academic major, coursework equivalent to such major, a graduate degree, or advanced certification in each subject area in which the teacher provides instruction;

(iii) Achievement of one hundred points on the Ohio highly qualified teacher rubric developed by the department;

(iv) Completion of an individual professional development program approved by the applicable local professional development committee that includes ninety hours of high quality professional development incorporating grade appropriate academic subject matter knowledge, teaching skills, and state academic content standards.

(B) No city, exempted village, local, joint vocational, or cooperative education school district shall employ any classroom teacher hired after July 1, 2002, to provide instruction in a core subject area to any student enrolled in a school that receives funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 115 Stat. 1425, 20 U.S.C. 6301 et seq., unless such teacher is a highly qualified teacher.

(C) Each school district annually shall notify through a school wide publication the parent or guardian of each student enrolled in a school that receives funds under Title I, Part A of the "Elementary and Secondary Education Act of 1965," 115 Stat. 1425, 20 U.S.C. 6301 et seq., that the parent or guardian may request information on the professional qualifications of each classroom teacher who provides instruction to the parent's or guardian's child. The district shall provide the information on each applicable teacher to any parent or guardian who requests it. Such information shall include all of the following:

(1) Whether the teacher has satisfied all requirements for licensure adopted by the state board of education pursuant to section 3319.22 of the Revised Code for the grade levels and subject areas in which the teacher provides instruction or whether the teacher provides instruction under a waiver of any such requirements;

(2) The major subject area in which the teacher was awarded a baccalaureate degree and, if applicable, any other degrees or certification;

(3) Whether a paraprofessional provides any services to the student and, if so, the qualifications of the paraprofessional.

Effective Date: 06-09-2004



Section 3319.075 - Use of professional development standards.

Once the state board of education adopts professional development standards pursuant to section 3319.61 of the Revised Code, the board of education of each school district shall use the standards for the following purposes:

(A) To guide the design of teacher education programs serving both teacher candidates and experienced teachers;

(B) To guide school-based professional development that is aligned with student achievement;

(C) To determine what types of professional development the school district and the schools within the district should provide;

(D) To guide how state and federal funding for professional development should be spent;

(E) To develop criteria for decision making by the local professional development committees established under section 3319.22 of the Revised Code;

(F) To guide the school district in the hiring of third-party providers of instructional services who use or meet the professional development standards;

(G) To guide all licensed school personnel in developing their own plans for professional growth.

Effective Date: 06-09-2004



Section 3319.076 - License required to teach physical education.

No school district shall employ any classroom teacher initially hired on or after July 1, 2013, to provide instruction in physical education in any of grades kindergarten through twelve unless the teacher holds a valid license issued pursuant to section 3319.22 of the Revised Code for teaching physical education.

Added by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.



Section 3319.08 - Contracts for employment or reemployment of teachers.

(A) The board of education of each city, exempted village, local, and joint vocational school district and the governing board of each educational service center shall enter into written contracts for the employment and reemployment of all teachers. Contracts for the employment of teachers shall be of two types, limited contracts and continuing contracts. The board of each school district or service center that authorizes compensation in addition to the salary paid under section 3317.14 or 3317.141 of the Revised Code for the performance of duties by a teacher that are in addition to the teacher's regular teaching duties, shall enter into a supplemental written contract with each teacher who is to perform additional duties. Such supplemental written contracts shall be limited contracts. Such written contracts and supplemental written contracts shall set forth the teacher's duties and shall specify the salaries and compensation to be paid for regular teaching duties and additional teaching duties, respectively, either or both of which may be increased but not diminished during the term for which the contract is made, except as provided in section 3319.12 of the Revised Code.

If a board adopts a motion or resolution to employ a teacher under a limited or continuing contract and the teacher accepts such employment, the failure of such parties to execute a written contract shall not void such employment contract.

(B) Teachers must be paid for all time lost when the schools in which they are employed are closed due to an epidemic or other public calamity, and for time lost due to illness or otherwise for not less than five days annually as authorized by regulations which each board shall adopt.

(C) A limited contract is:

(1) For a superintendent, a contract for such term as authorized by section 3319.01 of the Revised Code;

(2) For an assistant superintendent, principal, assistant principal, or other administrator, a contract for such term as authorized by section 3319.02 of the Revised Code;

(3) For all other teachers, a contract for a term not to exceed five years.

(D) A continuing contract is a contract that remains in effect until the teacher resigns, elects to retire, or is retired pursuant to former section 3307.37 of the Revised Code, or until it is terminated or suspended and shall be granted only to the following:

(1) Any teacher holding a professional, permanent, or life teacher's certificate;

(2) Any teacher who meets the following conditions:

(a) The teacher was initially issued a teacher's certificate or educator license prior to January 1, 2011.

(b) The teacher holds a professional educator license issued under section 3319.22 or 3319.222 or former section 3319.22 of the Revised Code or a senior professional educator license or lead professional educator license issued under section 3319.22 of the Revised Code.

(c) The teacher has completed the applicable one of the following:

(i) If the teacher did not hold a master's degree at the time of initially receiving a teacher's certificate under former law or an educator license, thirty semester hours of coursework in the area of licensure or in an area related to the teaching field since the initial issuance of such certificate or license, as specified in rules which the state board of education shall adopt;

(ii) If the teacher held a master's degree at the time of initially receiving a teacher's certificate under former law or an educator license, six semester hours of graduate coursework in the area of licensure or in an area related to the teaching field since the initial issuance of such certificate or license, as specified in rules which the state board shall adopt.

(3) Any teacher who meets the following conditions:

(a) The teacher never held a teacher's certificate and was initially issued an educator license on or after January 1, 2011.

(b) The teacher holds a professional educator license, senior professional educator license, or lead professional educator license issued under section 3319.22 of the Revised Code.

(c) The teacher has held an educator license for at least seven years.

(d) The teacher has completed the applicable one of the following:

(i) If the teacher did not hold a master's degree at the time of initially receiving an educator license, thirty semester hours of coursework in the area of licensure or in an area related to the teaching field since the initial issuance of that license, as specified in rules which the state board shall adopt;

(ii) If the teacher held a master's degree at the time of initially receiving an educator license, six semester hours of graduate coursework in the area of licensure or in an area related to the teaching field since the initial issuance of that license, as specified in rules which the state board shall adopt.

(E) Division (D) of this section applies only to continuing contracts entered into on or after October 16, 2009. Nothing in that division shall be construed to void or otherwise affect a continuing contract entered into prior to that date.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of division (D)(3) of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after October 16, 2009.

(F) Wherever the term "educator license" is used in this section without reference to a specific type of educator license, the term does not include an educator license for substitute teaching issued under section 3319.226 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-13-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.081 - Contracts for nonteaching employees.

Except as otherwise provided in division (G) of this section, in all school districts wherein the provisions of Chapter 124. of the Revised Code do not apply, the following employment contract system shall control for employees whose contracts of employment are not otherwise provided by law:

(A) Newly hired regular nonteaching school employees, including regular hourly rate and per diem employees, shall enter into written contracts for their employment which shall be for a period of not more than one year. If such employees are rehired, their subsequent contract shall be for a period of two years.

(B) After the termination of the two-year contract provided in division (A) of this section, if the contract of a nonteaching employee is renewed, the employee shall be continued in employment, and the salary provided in the contract may be increased but not reduced unless such reduction is a part of a uniform plan affecting the nonteaching employees of the entire district.

(C) The contracts as provided for in this section may be terminated by a majority vote of the board of education. Except as provided in sections 3319.0810 and 3319.172 of the Revised Code, the contracts may be terminated only for violation of written rules and regulations as set forth by the board of education or for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, or any other acts of misfeasance, malfeasance, or nonfeasance. In addition to the right of the board of education to terminate the contract of an employee, the board may suspend an employee for a definite period of time or demote the employee for the reasons set forth in this division. The action of the board of education terminating the contract of an employee or suspending or demoting the employee shall be served upon the employee by certified mail. Within ten days following the receipt of such notice by the employee, the employee may file an appeal, in writing, with the court of common pleas of the county in which such school board is situated. After hearing the appeal the common pleas court may affirm, disaffirm, or modify the action of the school board.

A violation of division (A)(7) of section 2907.03 of the Revised Code is grounds for termination of employment of a nonteaching employee under this division.

(D) All employees who have been employed by a school district where the provisions of Chapter 124. of the Revised Code do not apply, for a period of at least three years on November 24, 1967, shall hold continuing contracts of employment pursuant to this section.

(E) Any nonteaching school employee may terminate the nonteaching school employee's contract of employment thirty days subsequent to the filing of a written notice of such termination with the treasurer of the board.

(F) A person hired exclusively for the purpose of replacing a nonteaching school employee while such employee is on leave of absence granted under section 3319.13 of the Revised Code is not a regular nonteaching school employee under this section.

(G) All nonteaching employees employed pursuant to this section and Chapter 124. of the Revised Code shall be paid for all time lost when the schools in which they are employed are closed owing to an epidemic or other public calamity. Nothing in this division shall be construed as requiring payment in excess of an employee's regular wage rate or salary for any time worked while the school in which the employee is employed is officially closed for the reasons set forth in this division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-19-1994; 09-29-2005



Section 3319.082 - Annual notice of salary to nonteaching school employees.

In all school districts wherein the provisions of Chapter 124. of the Revised Code do not apply, each board of education shall cause notice to be given annually not later than the first day of July to each nonteaching school employee, who holds a contract valid for the succeeding school year, as to the salary to be paid such school employee during each year. Such salary shall not be lower than the salary paid during the preceding school year unless such reduction is a part of a uniform plan affecting the nonteaching employees of the entire district. This section does not prevent increases of salary after the board's annual notice has been given.

Effective Date: 08-26-1977



Section 3319.083 - Notice of intention not to re-employ.

In all school districts wherein the provisions of Chapter 124. of the Revised Code do not apply, each board of education shall cause notice to be given of its intention not to re-employ said non-teaching employee, at the expiration of his contract. If such notice is not given the non-teaching school employee on or before the first day of June, said employee shall be deemed re-employed.

Effective Date: 08-05-1981



Section 3319.084 - Nonteaching school employees - vacation leave and vacation credit.

In all school districts each full-time nonteaching school employee including full-time hourly-rate and per diem employees, after service of one year with a board of education, shall be entitled, during each year thereafter, while continuing in the employ of such board of education, to vacation leave with full pay for a minimum of two calendar weeks, excluding legal holidays. Employees continuing in the employ of such board of education for ten or more years of service shall be entitled to vacation leave with full pay for a minimum of three calendar weeks, excluding legal holidays. Employees continuing in the employ of such board of education for twenty or more years of service shall be entitled to vacation leave with full pay for a minimum of four calendar weeks, excluding legal holidays. Upon separation from employment a nonteaching school employee shall be entitled to compensation at his current rate of pay for all lawfully accrued and unused vacation leave to his credit at the time of separation, not to exceed the vacation leave accrued to his credit for the two years immediately preceding his separation and the prorated portion of his earned but unused vacation leave for the current year. In case of the death of a nonteaching school employee such accrued and unused vacation leave and prorated portion for the current year shall be paid in accordance with section 2113.04 of the Revised Code, or to his estate. For the purposes of this section, a full-time employee is a person who is in service for not less than eleven months in each calendar year. A board of education may establish vacation leave for employees who are in service less than eleven months in each calendar year.

Effective Date: 07-01-1975

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.085 - Military leave for nonteaching employees.

Any nonteaching school employee who performs service in the uniformed services or service under section 5923.12 of the Revised Code and who has returned, or returns, from that service with a discharge under honorable conditions or is released from service under section 5923.12 of the Revised Code shall be re-employed by the board of education of the district in which the nonteaching school employee held the nonteaching school employee position

as required by the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C. 4303.

The board of education of the district in which the nonteaching school employee was employed and is re-employed under this section may suspend the contract of the nonteaching school employee whose services become unnecessary by reason of the return of a nonteaching school employee from service in the uniformed services .

As used in this section, "service in the uniformed services" and "uniformed services" have the same meanings as in the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C. 4303.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 03-18-1969

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.086 - Standard work week.

In all school districts, forty hours shall be the standard work week for all non-teaching school employees. Such employees shall not be required to work on days declared by the employing board of education as school holidays unless failure to work on such holidays would impair the public service. Where such employees are required by their responsible administrative superiors to work in excess of forty hours in any seven day period or to work on days declared by the employing board of education to be school holidays, they shall be compensated for such time worked at not less than their regular rate of pay, or be granted compensatory time off. As used in this section, "non-teaching school employees" does not include any person employed in the public schools of the state in an administrative or supervisory capacity in connection with the services rendered by non-teaching school employees. Nothing in this section shall prevent the school district from establishing a work week of less than forty hours.

Effective Date: 09-16-1963



Section 3319.087 - Paid holidays.

Notwithstanding section 3319.086 of the Revised Code, all regular nonteaching school employees employed on an eleven or twelve month basis, whether salaried or compensated on an hourly or per diem basis, are entitled to a minimum of the following holidays for which they shall be paid their regular salary or their regular rate of pay, provided each such employee accrued earnings on his next preceding and his next following scheduled work days before and after such holiday or was properly excused from attendance at work on either or both of those days: New Year's day, Martin Luther King day, Memorial day, Independence day, Labor day, Thanksgiving day, and Christmas day of each year. All regular nonteaching school employees employed on a nine or ten month basis, whether salaried or compensated on an hourly or per diem basis, are entitled to a minimum of the following holidays for which they shall be paid their regular salary or their regular rate of pay, provided each such employee accrued earnings on his next preceding and next following scheduled work days before and after such holiday or was properly excused from attendance at work on either or both of those days: New Year's day, Martin Luther King day, Memorial day, Labor day, Thanksgiving day, and Christmas day of each year. Regular nonteaching school employees employed less than nine months shall be entitled to a minimum of those holidays enumerated in this section which fall during the employees' time of employment. In addition to the above named holidays, a board of education may declare any other day, except days approved for teachers' attendance at an educational meeting, as a holiday and shall pay to all such regular nonteaching school employees, whether salaried or compensated on an hourly or per diem basis, their regular salary or their regular rate of pay. When any employee is required by his responsible administrative superior to work on any of the paid holidays, he shall be granted compensatory time off for which he shall be paid his regular salary or at his regular rate of pay, or a board of education may establish a premium rate of pay for work performed on a paid holiday. Holidays shall occur on the days specified in section 1.14 of the Revised Code. For purposes of determining whether a person who is not in the employ of a board of education on Labor day is in compliance with the requirement of this section that states that in order for a nonteaching employee to be eligible for Labor day holiday pay he must have accrued earnings on the scheduled work day immediately preceding Labor day or have been excused from attendance at work on that day, a board of education shall count the employee's last scheduled work day of his preceding period of employment as his last scheduled day of employment for purposes of this requirement. For the purposes of this section, "employed" and "time of employment" mean the period from the initial date of employment to the termination of employment with that school district.

Effective Date: 08-01-1975



Section 3319.088 - Educational aide permits - educational paraprofessional licenses for educational assistants.

As used in this section, "educational assistant" means any nonteaching employee in a school district who directly assists a teacher as defined in section 3319.09 of the Revised Code, by performing duties for which a license issued pursuant to sections 3319.22 to 3319.30 of the Revised Code is not required.

(A) The state board of education shall issue educational aide permits and educational paraprofessional licenses for educational assistants and shall adopt rules for the issuance and renewal of such permits and licenses which shall be consistent with the provisions of this section. Educational aide permits and educational paraprofessional licenses may be of several types and the rules shall prescribe the minimum qualifications of education, health, and character for the service to be authorized under each type. The prescribed minimum qualifications may require special training or educational courses designed to qualify a person to perform effectively the duties authorized under an educational aide permit or educational paraprofessional license.

(B)

(1) Any application for a permit or license, or a renewal or duplicate of a permit or license, under this section shall be accompanied by the payment of a fee in the amount established under division (A) of section 3319.51 of the Revised Code. Any fees received under this division shall be paid into the state treasury to the credit of the state board of education licensure fund established under division (B) of section 3319.51 of the Revised Code.

(2) Any person applying for or holding a permit or license pursuant to this section is subject to sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code and sections 3319.31 and 3319.311 of the Revised Code.

(C) Educational assistants shall at all times while in the performance of their duties be under the supervision and direction of a teacher as defined in section 3319.09 of the Revised Code. Educational assistants may assist a teacher to whom assigned in the supervision of pupils, in assisting with instructional tasks, and in the performance of duties which, in the judgment of the teacher to whom the assistant is assigned, may be performed by a person not licensed pursuant to sections 3319.22 to 3319.30 of the Revised Code and for which a teaching license, issued pursuant to sections 3319.22 to 3319.30 of the Revised Code is not required. The duties of an educational assistant shall not include the assignment of grades to pupils. The duties of an educational assistant need not be performed in the physical presence of the teacher to whom assigned, but the activity of an educational assistant shall at all times be under the direction of the teacher to whom assigned. The assignment of an educational assistant need not be limited to assisting a single teacher. In the event an educational assistant is assigned to assist more than one teacher the assignments shall be clearly delineated and so arranged that the educational assistant shall never be subject to simultaneous supervision or direction by more than one teacher.

Educational assistants assigned to supervise children shall, when the teacher to whom assigned is not physically present, maintain the degree of control and discipline that would be maintained by the teacher.

Educational assistants may not be used in place of classroom teachers or other employees and any payment of compensation by boards of education to educational assistants for such services is prohibited. The ratio between the number of licensed teachers and the pupils in a school district may not be decreased by utilization of educational assistants and no grouping, or other organization of pupils, for utilization of educational assistants shall be established which is inconsistent with sound educational practices and procedures. A school district may employ up to one full time equivalent educational assistant for each six full time equivalent licensed employees of the district. Educational assistants shall not be counted as licensed employees for purposes of state support in the school foundation program and no grouping or regrouping of pupils with educational assistants may be counted as a class or unit for school foundation program purposes. Neither special courses required by the regulations of the state board of education, prescribing minimum qualifications of education for an educational assistant, nor years of service as an educational assistant shall be counted in any way toward qualifying for a teacher license, for a teacher contract of any type, or for determining placement on a salary schedule in a school district as a teacher.

(D) Educational assistants employed by a board of education shall have all rights, benefits, and legal protection available to other nonteaching employees in the school district, except that provisions of Chapter 124. of the Revised Code shall not apply to any person employed as an educational assistant, and shall be members of the school employees retirement system. Educational assistants shall be compensated according to a salary plan adopted annually by the board.

Except as provided in this section nonteaching employees shall not serve as educational assistants without first obtaining an appropriate educational aide permit or educational paraprofessional license from the state board of education. A nonteaching employee who is the holder of a valid educational aide permit or educational paraprofessional license shall neither render nor be required to render services inconsistent with the type of services authorized by the permit or license held. No person shall receive compensation from a board of education for services rendered as an educational assistant in violation of this provision.

Nonteaching employees whose functions are solely secretarial-clerical and who do not perform any other duties as educational assistants, even though they assist a teacher and work under the direction of a teacher shall not be required to hold a permit or license issued pursuant to this section. Students preparing to become licensed teachers or educational assistants shall not be required to hold an educational aide permit or paraprofessional license for such periods of time as such students are assigned, as part of their training program, to work with a teacher in a school district. Such students shall not be compensated for such services.

Following the determination of the assignment and general job description of an educational assistant and subject to supervision by the teacher's immediate administrative officer, a teacher to whom an educational assistant is assigned shall make all final determinations of the duties to be assigned to such assistant. Teachers shall not be required to hold a license designated for being a supervisor or administrator in order to perform the necessary supervision of educational assistants.

(E) No person who is, or who has been employed as an educational assistant shall divulge, except to the teacher to whom assigned, or the administrator of the school in the absence of the teacher to whom assigned, or when required to testify in a court or proceedings, any personal information concerning any pupil in the school district which was obtained or obtainable by the educational assistant while so employed. Violation of this provision is grounds for disciplinary action or dismissal, or both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 03-22-2001

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.089 - Using work experience program participants.

The board of education of any city, local, or exempted village school district may adopt a resolution approving a contract with a county department of job and family services under section 5107.541 of the Revised Code to provide for a participant of the work experience program who has a child enrolled in a public school in that district to fulfill the work requirements of the work experience program by volunteering or working in that public school in accordance with section 5107.541 of the Revised Code. Such recipients are not employees of such board of education. Before a school district places a participant in a public school under this section, the appointing officer or hiring officer of the board of education of a school district shall request a criminal records check of the participant to be conducted in the same manner as required for a person under section 3319.39 of the Revised Code. The records check shall be conducted even though the participant, if subsequently hired, would not be considered an employee of the school district for purposes of working at the school. A participant shall not be placed in a school if the participant previously has been convicted of or pleaded guilty to any of the offenses listed in division (B)(1)(a) or (b) of section 3319.39 of the Revised Code.

Effective Date: 07-01-2000; 2007 HB190 11-14-2007



Section 3319.0810 - Contracting for student transportation services.

(A) The board of education of any school district wherein the provisions of Chapter 124. of the Revised Code do not apply may terminate any of its transportation staff positions for reasons of economy and efficiency if the board instead of employing its own staff to transport some or all of the students enrolled in the district schools enters into a contract with an independent agent for the provision of transportation services for such students. Such a contract may be entered into only if all of the following conditions are satisfied:

(1) Any collective bargaining agreement between the employee organization representing the employees whose positions are terminated under this section and the board has expired or will expire within sixty days and has not been renewed in conformance with provisions of that agreement and with Chapter 4117. of the Revised Code, or the agreement contains provisions permitting the termination of positions for reasons of economy and efficiency while the agreement is in force and the board is in conformance with those provisions.

(2) The board permits any employee whose position is terminated under this section to fill any vacancy within the district's organization for which the employee is qualified. The board shall select from among similarly qualified employees to fill such vacancies pursuant to procedures established under any collective bargaining agreement between the employee organization representing the terminated employees and the board that is in force at the time of the termination, or in absence of such provisions on the basis of seniority of employment by the board with the employee with the greatest seniority having highest priority.

(3) Unless a collective bargaining agreement between the employee organization representing the terminated employees and the board that is in force at the time of the termination provides otherwise, the board permits any employee whose position is terminated under this section to fill the employee's former position in the event that the board reinstates that position within one year after the date the position is terminated under this section.

(4) The board permits any employee whose position is terminated under this section to appeal in accordance with section 119.12 of the Revised Code the board's decision to terminate the employee's position, not to hire that employee for another position pursuant to division (A)(2) of this section, or not to rehire that employee for the position if it is reinstated within one year after the position is terminated pursuant to division (A)(3) of this section.

(5) The contract entered into by the board and an independent agent for the provision of transportation services contains a stipulation requiring the agent to consider hiring any employees of the school district whose positions are terminated under this section for similar positions within the agent's organization.

(6) The contract entered into by the board and an independent agent for the provision of transportation services contains a stipulation requiring the agent to recognize for purposes of employee representation in collective bargaining any employee organization that represented the employees whose positions are terminated under this section in collective bargaining with the board at the time of the termination provided:

(a) A majority of all employees in the bargaining unit agree to such representation;

(b) Such representation is not prohibited by federal law, including any ruling of the national labor relations board;

(c) The employee organization is not prohibited from representing nonpublic employees by other provisions of law or its own governing instruments.

However, any employee whose position is terminated under this section shall not be compelled to be included in such bargaining unit if there is another bargaining unit within the agent's organization that is applicable to the employee.

(B) If after terminating any positions of employment under this section the board fails to comply with any condition prescribed in division (A) of this section or fails to enforce on the agent its contractual obligations prescribed in divisions (A)(5) and (6) of this section, the terminations shall be void and the board shall reinstate the positions and fill them with the employees who filled those positions just prior to the terminations. Such employees shall be compensated at a rate equal to their rate of compensation in those positions just prior to the terminations plus any increases paid since the terminations to other nonteaching employees. The employees shall also be entitled to back pay at such rate for the period from the date of the terminations to the date of the reinstatements minus any pay received by the employees during any time the board was in compliance with such conditions or during any time the board enforced those obligations.

Any employee aggrieved by the failure of the board to comply with any condition prescribed in division (A) of this section or to enforce on the agent its contractual obligations prescribed in divisions (A)(5) and (6) of this section shall have the right to sue the board for reinstatement of the employee's former position as provided for in this division in the court of common pleas for the county in which the school district is located or, if the school district is located in more than one county, in the court of common pleas for the county in which the majority of the territory of the school district is located.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 09-20-2005)



Section 3319.0811 - Supplemental contracts for courses taught outside normal school day.

If the board of education of a school district offers to students of compulsory school age courses for high school credit that are taught at times outside the district's normal school day, the board shall enter into supplemental contracts under section 3319.08 of the Revised Code with the teachers assigned to teach those courses and shall not include such assignment of duties within the teachers' regular employment contracts under that section.

Effective Date: 04-04-2007



Section 3319.09 - Teacher definitions.

As used in sections 3319.08 to 3319.18, inclusive, of the Revised Code:

(A) "Teacher" means all persons licensed to teach and who are employed in the public schools of this state as instructors, principals, supervisors, superintendents, or in any other educational position for which the state board of education requires licensure under sections 3319.22 to 3319.31 of the Revised Code including persons having a license issued pursuant to sections 3319.22 to 3319.31 of the Revised Code and employed in an educational position, as determined by the state board of education, under programs provided for by federal acts or regulations and financed in whole or in part from federal funds, but for which no licensure requirements for the position can be made under the provisions of such federal acts or regulations.

(B) "Year" as applied to term of service means actual service of not less than one hundred twenty days within a school year; provided that any board of education may grant a leave of absence for professional advancement with full credit for service.

(C) "Continuing service status" for a teacher means employment under a continuing contract.

Effective Date: 06-09-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.10 - Employment and status of substitute teachers.

Teachers may be employed as substitute teachers for terms not to exceed one year for assignment as services are needed to take the place of regular teachers absent on account of illness or on leaves of absence or to fill temporarily positions created by emergencies; such assignment to be subject to termination when such services no longer are needed.

A teacher employed as a substitute with an assignment to one specific teaching position shall after sixty days of service be granted sick leave, visiting days, and other local privileges granted to regular teachers including a salary not less than the minimum salary on the current adopted salary schedule.

A teacher employed as a substitute for one hundred twenty days or more during a school year and re-employed for or assigned to a specific teaching position for the succeeding year shall receive a contract as a regular teacher if the substitute meets the local educational requirements for the employment of regular teachers.

Teachers employed as substitutes on a casual or day-to-day basis shall not be entitled to the notice of nonre-employment prescribed in section 3311.81 or 3319.11 of the Revised Code, but boards of education may grant such teachers sick leave and other local privileges and cumulate such service in determining seniority.

For purposes of determining in any school year the days of service of a substitute teacher under this section, any teacher's days of service in that school year while conditionally employed as a substitute teacher under section 3319.101 of the Revised Code shall count as days of service as a substitute teacher under this section.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 06-05-1996

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.101 - Conditional employment of substitute teachers pending receipt of teacher's certificate.

(A) Except as provided under division (B) of this section, if any person applies to the board of education of a school district to be employed as a substitute teacher and the person does not hold a valid teacher's certificate issued under sections 3319.22 to 3319.31 of the Revised Code, and if the superintendent of the district believes the person's application materials indicate that the person is qualified to obtain a teacher's certificate under those sections, the board may conditionally employ the person as a substitute teacher during the period, which shall not exceed sixty days, commencing on the date on which the person files an application with the state board of education for a teacher's certificate and ending on the date on which the district board receives notice from the superintendent of the district that the teacher has filed with the superintendent a valid teacher's certificate.

(B) If a person conditionally employed under division (A) of this section is denied a teacher's certificate by the state board, the employing board shall terminate the person from employment.

Effective Date: 06-05-1996



Section 3319.11 - Continuing service status - limited contract - notice of intent not to re-employ.

(A) As used in this section:

(1) "Evaluation procedures" means the procedures required by the policy adopted pursuant to division (A) of section 3319.111 of the Revised Code.

(2) "Limited contract" means a limited contract, as described in section 3319.08 of the Revised Code, that a school district board of education or governing board of an educational service center enters into with a teacher who is not eligible for continuing service status.

(3) "Extended limited contract" means a limited contract, as described in section 3319.08 of the Revised Code, that a board of education or governing board enters into with a teacher who is eligible for continuing service status.

(B) Teachers eligible for continuing service status in any city, exempted village, local, or joint vocational school district or educational service center shall be those teachers qualified as described in division (D) of section 3319.08 of the Revised Code, who within the last five years have taught for at least three years in the district or center, and those teachers who, having attained continuing contract status elsewhere, have served two years in the district or center, but the board, upon the recommendation of the superintendent, may at the time of employment or at any time within such two-year period, declare any of the latter teachers eligible.

(1) Upon the recommendation of the superintendent that a teacher eligible for continuing service status be reemployed, a continuing contract shall be entered into between the board and the teacher unless the board by a three-fourths vote of its full membership rejects the recommendation of the superintendent. If the board rejects by a three-fourths vote of its full membership the recommendation of the superintendent that a teacher eligible for continuing service status be reemployed and the superintendent makes no recommendation to the board pursuant to division (C) of this section, the board may declare its intention not to reemploy the teacher by giving the teacher written notice on or before the first day of June of its intention not to reemploy the teacher. If evaluation procedures have not been complied with pursuant to section 3319.111 of the Revised Code or the board does not give the teacher written notice on or before the first day of June of its intention not to reemploy the teacher, the teacher is deemed reemployed under an extended limited contract for a term not to exceed one year at the same salary plus any increment provided by the salary schedule. The teacher is presumed to have accepted employment under the extended limited contract for a term not to exceed one year unless such teacher notifies the board in writing to the contrary on or before the fifteenth day of June, and an extended limited contract for a term not to exceed one year shall be executed accordingly. Upon any subsequent reemployment of the teacher only a continuing contract may be entered into.

(2) If the superintendent recommends that a teacher eligible for continuing service status not be reemployed, the board may declare its intention not to reemploy the teacher by giving the teacher written notice on or before the first day of June of its intention not to reemploy the teacher. If evaluation procedures have not been complied with pursuant to section 3319.111 of the Revised Code or the board does not give the teacher written notice on or before the first day of June of its intention not to reemploy the teacher, the teacher is deemed reemployed under an extended limited contract for a term not to exceed one year at the same salary plus any increment provided by the salary schedule. The teacher is presumed to have accepted employment under the extended limited contract for a term not to exceed one year unless such teacher notifies the board in writing to the contrary on or before the fifteenth day of June, and an extended limited contract for a term not to exceed one year shall be executed accordingly. Upon any subsequent reemployment of a teacher only a continuing contract may be entered into.

(3) Any teacher receiving written notice of the intention of a board not to reemploy such teacher pursuant to this division is entitled to the hearing provisions of division (G) of this section.

(C)

(1) If a board rejects the recommendation of the superintendent for reemployment of a teacher pursuant to division (B)(1) of this section, the superintendent may recommend reemployment of the teacher, if continuing service status has not previously been attained elsewhere, under an extended limited contract for a term not to exceed two years, provided that written notice of the superintendent's intention to make such recommendation has been given to the teacher with reasons directed at the professional improvement of the teacher on or before the first day of June. Upon subsequent reemployment of the teacher only a continuing contract may be entered into.

(2) If a board of education takes affirmative action on a superintendent's recommendation, made pursuant to division (C)(1) of this section, of an extended limited contract for a term not to exceed two years but the board does not give the teacher written notice of its affirmative action on the superintendent's recommendation of an extended limited contract on or before the first day of June, the teacher is deemed reemployed under a continuing contract at the same salary plus any increment provided by the salary schedule. The teacher is presumed to have accepted employment under such continuing contract unless such teacher notifies the board in writing to the contrary on or before the fifteenth day of June, and a continuing contract shall be executed accordingly.

(3) A board shall not reject a superintendent's recommendation, made pursuant to division (C)(1) of this section, of an extended limited contract for a term not to exceed two years except by a three-fourths vote of its full membership. If a board rejects by a three-fourths vote of its full membership the recommendation of the superintendent of an extended limited contract for a term not to exceed two years, the board may declare its intention not to reemploy the teacher by giving the teacher written notice on or before the first day of June of its intention not to reemploy the teacher. If evaluation procedures have not been complied with pursuant to section 3319.111 of the Revised Code or if the board does not give the teacher written notice on or before the first day of June of its intention not to reemploy the teacher, the teacher is deemed reemployed under an extended limited contract for a term not to exceed one year at the same salary plus any increment provided by the salary schedule. The teacher is presumed to have accepted employment under the extended limited contract for a term not to exceed one year unless such teacher notifies the board in writing to the contrary on or before the fifteenth day of June, and an extended limited contract for a term not to exceed one year shall be executed accordingly. Upon any subsequent reemployment of the teacher only a continuing contract may be entered into.

Any teacher receiving written notice of the intention of a board not to reemploy such teacher pursuant to this division is entitled to the hearing provisions of division (G) of this section.

(D) A teacher eligible for continuing contract status employed under an extended limited contract pursuant to division (B) or (C) of this section, is, at the expiration of such extended limited contract, deemed reemployed under a continuing contract at the same salary plus any increment granted by the salary schedule, unless evaluation procedures have been complied with pursuant to section 3319.111 of the Revised Code and the employing board, acting on the superintendent's recommendation that the teacher not be reemployed, gives the teacher written notice on or before the first day of June of its intention not to reemploy such teacher. A teacher who does not have evaluation procedures applied in compliance with section 3319.111 of the Revised Code or who does not receive notice on or before the first day of June of the intention of the board not to reemploy such teacher is presumed to have accepted employment under a continuing contract unless such teacher notifies the board in writing to the contrary on or before the fifteenth day of June, and a continuing contract shall be executed accordingly.

Any teacher receiving a written notice of the intention of a board not to reemploy such teacher pursuant to this division is entitled to the hearing provisions of division (G) of this section.

(E) The board shall enter into a limited contract with each teacher employed by the board who is not eligible to be considered for a continuing contract.

Any teacher employed under a limited contract, and not eligible to be considered for a continuing contract, is, at the expiration of such limited contract, considered reemployed under the provisions of this division at the same salary plus any increment provided by the salary schedule unless evaluation procedures have been complied with pursuant to section 3319.111 of the Revised Code and the employing board, acting upon the superintendent's written recommendation that the teacher not be reemployed, gives such teacher written notice of its intention not to reemploy such teacher on or before the first day of June. A teacher who does not have evaluation procedures applied in compliance with section 3319.111 of the Revised Code or who does not receive notice of the intention of the board not to reemploy such teacher on or before the first day of June is presumed to have accepted such employment unless such teacher notifies the board in writing to the contrary on or before the fifteenth day of June, and a written contract for the succeeding school year shall be executed accordingly.

Any teacher receiving a written notice of the intention of a board not to reemploy such teacher pursuant to this division is entitled to the hearing provisions of division (G) of this section.

(F) The failure of a superintendent to make a recommendation to the board under any of the conditions set forth in divisions (B) to (E) of this section, or the failure of the board to give such teacher a written notice pursuant to divisions (C) to (E) of this section shall not prejudice or prevent a teacher from being deemed reemployed under either a limited or continuing contract as the case may be under the provisions of this section. A failure of the parties to execute a written contract shall not void any automatic reemployment provisions of this section.

(G)

(1) Any teacher receiving written notice of the intention of a board of education not to reemploy such teacher pursuant to division (B), (C)(3), (D), or (E) of this section may, within ten days of the date of receipt of the notice, file with the treasurer of the board a written demand for a written statement describing the circumstances that led to the board's intention not to reemploy the teacher.

(2) The treasurer of a board, on behalf of the board, shall, within ten days of the date of receipt of a written demand for a written statement pursuant to division (G)(1) of this section, provide to the teacher a written statement describing the circumstances that led to the board's intention not to reemploy the teacher.

(3) Any teacher receiving a written statement describing the circumstances that led to the board's intention not to reemploy the teacher pursuant to division (G)(2) of this section may, within five days of the date of receipt of the statement, file with the treasurer of the board a written demand for a hearing before the board pursuant to divisions (G)(4) to (6) of this section.

(4) The treasurer of a board, on behalf of the board, shall, within ten days of the date of receipt of a written demand for a hearing pursuant to division (G)(3) of this section, provide to the teacher a written notice setting forth the time, date, and place of the hearing. The board shall schedule and conclude the hearing within forty days of the date on which the treasurer of the board receives a written demand for a hearing pursuant to division (G)(3) of this section.

(5) Any hearing conducted pursuant to this division shall be conducted by a majority of the members of the board. The hearing shall be held in executive session of the board unless the board and the teacher agree to hold the hearing in public. The superintendent, assistant superintendent, the teacher, and any person designated by either party to take a record of the hearing may be present at the hearing. The board may be represented by counsel and the teacher may be represented by counsel or a designee. A record of the hearing may be taken by either party at the expense of the party taking the record.

(6) Within ten days of the conclusion of a hearing conducted pursuant to this division, the board shall issue to the teacher a written decision containing an order affirming the intention of the board not to reemploy the teacher reported in the notice given to the teacher pursuant to division (B), (C)(3), (D), or (E) of this section or an order vacating the intention not to reemploy and expunging any record of the intention, notice of the intention, and the hearing conducted pursuant to this division.

(7) A teacher may appeal an order affirming the intention of the board not to reemploy the teacher to the court of common pleas of the county in which the largest portion of the territory of the school district or service center is located, within thirty days of the date on which the teacher receives the written decision, on the grounds that the board has not complied with this section or section 3319.111 of the Revised Code.

Notwithstanding section 2506.04 of the Revised Code, the court in an appeal under this division is limited to the determination of procedural errors and to ordering the correction of procedural errors and shall have no jurisdiction to order a board to reemploy a teacher, except that the court may order a board to reemploy a teacher in compliance with the requirements of division (B), (C)(3), (D), or (E) of this section when the court determines that evaluation procedures have not been complied with pursuant to section 3319.111 of the Revised Code or the board has not given the teacher written notice on or before the first day of June of its intention not to reemploy the teacher pursuant to division (B), (C)(3), (D), or (E) of this section. Otherwise, the determination whether to reemploy or not reemploy a teacher is solely a board's determination and not a proper subject of judicial review and, except as provided in this division, no decision of a board whether to reemploy or not reemploy a teacher shall be invalidated by the court on any basis, including that the decision was not warranted by the results of any evaluation or was not warranted by any statement given pursuant to division (G)(2) of this section.

No appeal of an order of a board may be made except as specified in this division.

(H)

(1) In giving a teacher any notice required by division (B), (C), (D), or (E) of this section, the board or the superintendent shall do either of the following:

(a) Deliver the notice by personal service upon the teacher;

(b) Deliver the notice by certified mail, return receipt requested, addressed to the teacher at the teacher's place of employment and deliver a copy of the notice by certified mail, return receipt requested, addressed to the teacher at the teacher's place of residence.

(2) In giving a board any notice required by division (B), (C), (D), or (E) of this section, the teacher shall do either of the following:

(a) Deliver the notice by personal delivery to the office of the superintendent during regular business hours;

(b) Deliver the notice by certified mail, return receipt requested, addressed to the office of the superintendent and deliver a copy of the notice by certified mail, return receipt requested, addressed to the president of the board at the president's place of residence.

(3) When any notice and copy of the notice are mailed pursuant to division (H)(1)(b) or (2)(b) of this section, the notice or copy of the notice with the earlier date of receipt shall constitute the notice for the purposes of division (B), (C), (D), or (E) of this section.

(I) The provisions of this section shall not apply to any supplemental written contracts entered into pursuant to section 3319.08 of the Revised Code.

(J) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the dates set forth in this section as "on or before the first day of June" or "on or before the fifteenth day of June" prevail over any conflicting provisions of a collective bargaining agreement entered into on or after the effective date of this amendment.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.111 - Applicability of section; evaluating teachers on limited contracts.

Notwithstanding section 3319.09 of the Revised Code, this section applies to any person who is employed under a teacher license issued under this chapter, or under a professional or permanent teacher's certificate issued under former section 3319.222 of the Revised Code, and who spends at least fifty per cent of the time employed providing student instruction. However, this section does not apply to any person who is employed as a substitute teacher or as an instructor of adult education.

(A) Not later than July 1, 2013, the board of education of each school district, in consultation with teachers employed by the board, shall adopt a standards-based teacher evaluation policy that conforms with the framework for evaluation of teachers developed under section 3319.112 of the Revised Code. The policy shall become operative at the expiration of any collective bargaining agreement covering teachers employed by the board that is in effect on September 29, 2011, and shall be included in any renewal or extension of such an agreement.

(B) When using measures of student academic growth as a component of a teacher's evaluation, those measures shall include the value-added progress dimension prescribed by section 3302.021 of the Revised Code or an alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code. For teachers of grade levels and subjects for which the value-added progress dimension or alternative student academic progress measure is not applicable, the board shall administer assessments on the list developed under division (B)(2) of section 3319.112 of the Revised Code.

(C)

(1) The board shall conduct an evaluation of each teacher employed by the board at least once each school year, except as provided in division (C)(2) of this section. The evaluation shall be completed by the first day of May and the teacher shall receive a written report of the results of the evaluation by the tenth day of May.

(2) The board may elect, by adoption of a resolution, to evaluate each teacher who received a rating of accomplished on the teacher's most recent evaluation conducted under this section once every two school years. In that case, the biennial evaluation shall be completed by the first day of May of the applicable school year, and the teacher shall receive a written report of the results of the evaluation by the tenth day of May of that school year.

(D) Each evaluation conducted pursuant to this section shall be conducted by one or more of the following persons who hold a credential established by the department of education for being an evaluator:

(1) A person who is under contract with the board pursuant to section 3319.01 or 3319.02 of the Revised Code and holds a license designated for being a superintendent, assistant superintendent, or principal issued under section 3319.22 of the Revised Code;

(2) A person who is under contract with the board pursuant to section 3319.02 of the Revised Code and holds a license designated for being a vocational director, administrative specialist, or supervisor in any educational area issued under section 3319.22 of the Revised Code;

(3) A person designated to conduct evaluations under an agreement entered into by the board, including an agreement providing for peer review entered into by the board and representatives of teachers employed by the board;

(4) A person who is employed by an entity contracted by the board to conduct evaluations and who holds a license designated for being a superintendent, assistant superintendent, principal, vocational director, administrative specialist, or supervisor in any educational area issued under section 3319.22 of the Revised Code or is qualified to conduct evaluations.

(E) Notwithstanding division (A)(3) of section 3319.112 of the Revised Code:

(1) The board shall require at least three formal observations of each teacher who is under consideration for nonrenewal and with whom the board has entered into a limited contract or an extended limited contract under section 3319.11 of the Revised Code.

(2) The board may elect, by adoption of a resolution, to require only one formal observation of a teacher who received a rating of accomplished on the teacher's most recent evaluation conducted under this section, provided the teacher completes a project that has been approved by the board to demonstrate the teacher's continued growth and practice at the accomplished level.

(F) The board shall include in its evaluation policy procedures for using the evaluation results for retention and promotion decisions and for removal of poorly performing teachers. Seniority shall not be the basis for a decision to retain a teacher, except when making a decision between teachers who have comparable evaluations.

(G) For purposes of section 3333.0411 of the Revised Code, the board annually shall report to the department of education the number of teachers for whom an evaluation was conducted under this section and the number of teachers assigned each rating prescribed under division (B)(1) of section 3319.112 of the Revised Code, aggregated by the teacher preparation programs from which and the years in which the teachers graduated. The department shall establish guidelines for reporting the information required by this division. The guidelines shall not permit or require that the name of, or any other personally identifiable information about, any teacher be reported under this division.

(H) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of a collective bargaining agreement entered into on or after September 24, 2012.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.112 - Standards-based state framework for the evaluation of teachers.

(A) Not later than December 31, 2011, the state board of education shall develop a standards-based state framework for the evaluation of teachers. The state board may update the framework periodically by adoption of a resolution. The framework shall establish an evaluation system that does the following:

(1) Provides for multiple evaluation factors . One factor shall be student academic growth which shall account for fifty per cent of each evaluation. When applicable to the grade level or subject area taught by a teacher, the value-added progress dimension established under section 3302.021 of the Revised Code or an alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code shall be used in the student academic growth portion of an evaluation in proportion to the part of a teacher's schedule of courses or subjects for which the value-added progress dimension is applicable.

If a teacher's schedule is comprised only of courses or subjects for which the value-added progress dimension is applicable, one of the following applies:

(a) Beginning with the effective date of this amendment until June 30, 2014, the majority of the student academic growth factor of the evaluation shall be based on the value-added progress dimension.

(b) On or after July 1, 2014, the entire student academic growth factor of the evaluation shall be based on the value-added progress dimension. In calculating student academic growth for an evaluation, a student shall not be included if the student has sixty or more unexcused absences for the school year.

(2) Is aligned with the standards for teachers adopted under section 3319.61 of the Revised Code;

(3) Requires observation of the teacher being evaluated, including at least two formal observations by the evaluator of at least thirty minutes each and classroom walkthroughs;

(4) Assigns a rating on each evaluation in accordance with division (B) of this section;

(5) Requires each teacher to be provided with a written report of the results of the teacher's evaluation;

(6) Identifies measures of student academic growth for grade levels and subjects for which the value-added progress dimension prescribed by section 3302.021 of the Revised Code or an alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code does not apply;

(7) Implements a classroom-level, value-added program developed by a nonprofit organization described in division (B) of section 3302.021 of the Revised Code or an alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code;

(8) Provides for professional development to accelerate and continue teacher growth and provide support to poorly performing teachers;

(9) Provides for the allocation of financial resources to support professional development.

(B) For purposes of the framework developed under this section, the state board also shall do the following:

(1) Develop specific standards and criteria that distinguish between the following levels of performance for teachers and principals for the purpose of assigning ratings on the evaluations conducted under sections 3311.80, 3311.84, 3319.02, and 3319.111 of the Revised Code:

(a) Accomplished;

(b) Proficient;

(c) Developing;

(d) Ineffective.

(2) For grade levels and subjects for which the assessments prescribed under sections 3301.0710 and 3301.0712 of the Revised Code and the value-added progress dimension prescribed by section 3302.021 of the Revised Code, or alternative student academic progress measure, do not apply, develop a list of student assessments that measure mastery of the course content for the appropriate grade level, which may include nationally normed standardized assessments, industry certification examinations, or end-of-course examinations.

(C) The state board shall consult with experts, teachers and principals employed in public schools, and representatives of stakeholder groups in developing the standards and criteria required by division (B)(1) of this section.

(D) To assist school districts in developing evaluation policies under sections 3311.80, 3311.84, 3319.02, and 3319.111 of the Revised Code, the department shall do both of the following:

(1) Serve as a clearinghouse of promising evaluation procedures and evaluation models that districts may use;

(2) Provide technical assistance to districts in creating evaluation policies.

(E) Not later than June 30, 2013, the state board, in consultation with state agencies that employ teachers, shall develop a standards-based framework for the evaluation of teachers employed by those agencies. Each state agency that employs teachers shall adopt a standards-based teacher evaluation policy that conforms with the framework developed under this division. The policy shall become operative at the expiration of any collective bargaining agreement covering teachers employed by the agency that is in effect on September 24, 2012, and shall be included in any renewal or extension of such an agreement. However, this division does not apply to any person who is employed as a substitute teacher or as an instructor of adult education.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

The addition and repeal of a section with this section number by 129th General AssemblyFile No.10,SB 5, §§1 and 2 was rejected by voters in the November, 2011 election.

Prior History: (Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.)

(Effective Date: 06-09-2004 )



Section 3319.12 - Annual notice of salary to be paid teacher - transfer to other positions.

Each board of education shall cause notice to be given annually not later than the first day of July to each teacher who holds a contract valid for the succeeding school year, as to the salary to be paid such teacher during such year. Such salary shall not be lower than the salary paid during the preceding school year unless such reduction is a part of a uniform plan affecting the entire district. This section does not prevent increases of salary after the board's annual notice has been given.

Except by mutual agreement of the parties thereto a teacher employed under a contract of employment in an administrative or supervisory position in a school district, or in any position provided for by section 3319.01 or 3319.02 of the Revised Code, shall not be transferred during the life of the teacher's contract to a position of lesser responsibility. No contract or supplemental contract for the employment of a teacher, whether for an administrative or supervisory position, a position provided for by sections 3319.01 and 3319.02 of the Revised Code, regular teaching duties, or additional duties, may be terminated or suspended by a board of education except pursuant to section 3311.82, 3319.02, or 3319.16 of the Revised Code, and the salaries and compensations prescribed by such contracts shall not be reduced by a board of education unless such reduction is a part of a uniform plan affecting the entire district. This section shall apply only to contracts entered into after August 18, 1969.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 03-22-1973



Section 3319.13 - Leave of absence - request - employment of replacement.

Upon the written request of a teacher or a regular nonteaching school employee, a board of education may grant a leave of absence for a period of not more than two consecutive school years for educational, professional, or other purposes, and shall grant such leave where illness or other disability is the reason for the request. Upon subsequent request, such leave may be renewed by the board. Without request, a board may grant similar leave of absence and renewals thereof to any teacher or regular nonteaching school employee because of physical or mental disability, but such teacher may have a hearing on such unrequested leave of absence or its renewals in accordance with section 3311.82 or 3319.16 of the Revised Code, and such nonteaching school employee may have a hearing on such unrequested leave of absence or its renewals in accordance with division (C) of section 3319.081 of the Revised Code. Upon the return to service of a teacher or a nonteaching school employee at the expiration of a leave of absence, the teacher or nonteaching school employee shall resume the contract status that the teacher or nonteaching school employee held prior to the leave of absence. Any teacher who leaves a teaching position for service in the uniformed services and who returns from service in the uniformed services that is terminated in a manner other than as described in section 4304 of Title 38 of the United States Code, "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4304, shall resume the contract status held prior to entering the uniformed services, subject to passing a physical examination by an individual authorized by the Revised Code to conduct physical examinations, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. Any written documentation of the physical examination shall be completed by the individual who conducted the examination. Such contract status shall be resumed at the first of the school semester or the beginning of the school year following return from the uniformed services. For purposes of this section and section 3319.14 of the Revised Code, "uniformed services" and "service in the uniformed services" have the same meanings as defined in section 5923.05 of the Revised Code.

Upon the return of a nonteaching school employee from a leave of absence, the board may terminate the employment of a person hired exclusively for the purpose of replacing the returning employee while the returning employee was on leave. If, after the return of a nonteaching employee from leave, the person employed exclusively for the purpose of replacing an employee while the employee was on leave is continued in employment as a regular nonteaching school employee or if the person is hired by the board as a regular nonteaching school employee within a year after employment as a replacement is terminated, the person shall, for purposes of section 3319.081 of the Revised Code, receive credit for the person's length of service with the school district during such replacement period in the following manner:

(A) If employed as a replacement for less than twelve months, the person shall be employed under a contract valid for a period equal to twelve months less the number of months employed as a replacement. At the end of such contract period, if the person is reemployed it shall be under a two-year contract. Subsequent reemployment shall be pursuant to division (B) of section 3319.081 of the Revised Code.

(B) If employed as a replacement for twelve months or more but less than twenty-four months, the person shall be employed under a contract valid for a period equal to twenty-four months less the number of months employed as a replacement. Subsequent reemployment shall be pursuant to division (B) of section 3319.081 of the Revised Code.

(C) If employed as a replacement for more than twenty-four months, the person shall be employed pursuant to division (B) of section 3319.081 of the Revised Code.

For purposes of this section, employment during any part of a month shall count as employment during the entire month.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 03-31-2003; 2008 SB289 08-22-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.131 - Leaves of absence for professional growth.

A public school teacher who has completed five years of service may, with the permission of the board of education and the superintendent of schools, be entitled to take a leave of absence with part pay, for one or two semesters subject to the following restrictions: The teacher shall present to the superintendent for approval, a plan for professional growth prior to such a grant of permission, and at the conclusion of the leave provide evidence that the plan was followed. The teacher may be required to return to the district at the end of the leave for a period of at least one year, unless the teacher has completed twenty-five years of teaching in this state. The board of education may not grant such a leave unless there is available a satisfactory substitute, nor grant such leaves to more than five per cent of the professional staff at any one time, nor allow a part salary in excess of the difference between the substitute's pay and the teacher's expected salary, nor grant a leave longer than one school year, nor grant a leave to any teacher more often than once for each five years of service, nor grant a leave a second time to the same individual when other members of the staff have filed a request for such a leave.

Effective Date: 09-06-1957

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 3319.14 - Military leave of absence.

Any teacher who has left, or leaves, a teaching position, by resignation or otherwise, and within forty school days thereafter entered, or enters, the uniformed services and whose service is terminated in a manner other than as described in section 4304 of Title 38 of the United States Code, "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4304, shall be reemployed by the board of education of the district in which the teacher held such teaching position, under the same type of contract as that which the teacher last held in such district, if the teacher applies to the board of education for reemployment in accordance with the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4312. Upon such application, the teacher shall be reemployed at the first of the next school semester, if the application is made not less than thirty days prior to the first of the next school semester, in which case the teacher shall be reemployed the first of the following school semester, unless the board of education waives the requirement for the thirty-day period.

For the purposes of seniority and placement on the salary schedule, years of absence performing service in the uniformed services shall be counted as though teaching service had been performed during such time.

The board of education of the district in which such teacher was employed and is reemployed under this section may suspend the contract of the teacher whose services become unnecessary by reason of the return of a teacher from service in the uniformed services in accordance with section 3311.83, 3319.17, or 3319.171 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 06-30-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.141 - Sick leave.

Each person who is employed by any board of education in this state, except for substitutes, adult education instructors who are scheduled to work the full-time equivalent of less than one hundred twenty days per school year, or persons who are employed on an as-needed, seasonal, or intermittent basis, shall be entitled to fifteen days sick leave with pay, for each year under contract, which shall be credited at the rate of one and one-fourth days per month. Teachers and regular nonteaching school employees, upon approval of the responsible administrative officer of the school district, may use sick leave for absence due to personal illness, pregnancy, injury, exposure to contagious disease which could be communicated to others, and for absence due to illness, injury, or death in the employee's immediate family. Unused sick leave shall be cumulative up to one hundred twenty work days, unless more than one hundred twenty days are approved by the employing board of education. The previously accumulated sick leave of a person who has been separated from public service, whether accumulated pursuant to section 124.38 of the Revised Code or pursuant to this section, shall be placed to the person's credit upon re-employment in the public service, provided that such re-employment takes place within ten years of the date of the last termination from public service. A teacher or nonteaching school employee who transfers from one public agency to another shall be credited with the unused balance of the teacher's or nonteaching employee's accumulated sick leave up to the maximum of the sick leave accumulation permitted in the public agency to which the employee transfers. Teachers and nonteaching school employees who render regular part-time, per diem, or hourly service shall be entitled to sick leave for the time actually worked at the same rate as that granted like full-time employees, calculated in the same manner as the ratio of sick leave granted to hours of service established by section 124.38 of the Revised Code. Each board of education may establish regulations for the entitlement, crediting and use of sick leave by those substitute teachers employed by such board pursuant to section 3319.10 of the Revised Code who are not otherwise entitled to sick leave pursuant to such section. A board of education shall require a teacher or nonteaching school employee to furnish a written, signed statement on forms prescribed by such board to justify the use of sick leave. If medical attention is required, the employee's statement shall list the name and address of the attending physician and the dates when the physician was consulted. Nothing in this section shall be construed to waive the physician-patient privilege provided by section 2317.02 of the Revised Code. Falsification of a statement is grounds for suspension or termination of employment under sections 3311.82, 3319.081, and 3319.16 of the Revised Code. No sick leave shall be granted or credited to a teacher after the teacher's retirement or termination of employment.

Except to the extent used as sick leave, leave granted under regulations adopted by a board of education pursuant to section 3311.77 or 3319.08 of the Revised Code shall not be charged against sick leave earned or earnable under this section. Nothing in this section shall be construed to affect in any other way the granting of leave pursuant to section 3311.77 or 3319.08 of the Revised Code and any granting of sick leave pursuant to such section shall be charged against sick leave accumulated pursuant to this section.

This section shall not be construed to interfere with any unused sick leave credit in any agency of government where attendance records are maintained and credit has been given for unused sick leave. Unused sick leave accumulated by teachers and nonteaching school employees under section 124.38 of the Revised Code shall continue to be credited toward the maximum accumulation permitted in accordance with this section. Each newly hired regular nonteaching and each regular nonteaching employee of any board of education who has exhausted the employee's accumulated sick leave shall be entitled to an advancement of not less than five days of sick leave each year, as authorized by rules which each board shall adopt, to be charged against the sick leave the employee subsequently accumulates under this section.

This section shall be uniformly administered.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-23-1976

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.142 - Personal leave for nonteaching employees.

Each board of education shall adopt rules entitling regular nonteaching employees, during each school year, to a minimum of three days of personal leave at the employee's regular compensation. The rules shall govern the use and administration of personal leave, but they need not specify each occasion or purpose for which personal leave may be taken. Personal leave shall be administered by the superintendent or an administrative employee designated by him. Personal leave days shall not be charged against sick leave earned under section 3319.141 of the Revised Code. If a board of education fails to adopt rules as required by this section, each regular nonteaching employee of the board is entitled to three days of unrestricted personal leave during the school year.

Effective Date: 06-23-1976

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 3319.143 - Policy of assault leave.

Notwithstanding section 3319.141 of the Revised Code, the board of education of a city, exempted village, local or joint vocational school district may adopt a policy of assault leave by which an employee who is absent due to physical disability resulting from an assault which occurs in the course of board employment will be maintained on full pay status during the period of such absence. A board of education electing to effect such a policy of assault leave shall establish rules for the entitlement, crediting, and use of assault leave and file a copy of same with the state board of education. A board of education adopting this policy shall require an employee to furnish a signed statement on forms prescribed by such board to justify the use of assault leave. If medical attention is required, a certificate from a licensed physician stating the nature of the disability and its duration shall be required before assault leave can be approved for payment. Falsification of either a signed statement or a physician's certificate is ground for suspension or termination of employment under section 3311.82 or 3319.16 of the Revised Code.

Assault leave granted under rules adopted by a board of education pursuant to this section shall not be charged against sick leave earned or earnable under section 3319.141 of the Revised Code or leave granted under rules adopted by a board of education pursuant to section 3311.77 or 3319.08 of the Revised Code. This section shall be uniformly administered in those districts where such policy is adopted.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 09-30-1976

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 3319.15 - Termination of contract by teacher.

No teacher shall terminate the teacher's contract after the tenth day of July of any school year or during the school year, prior to the termination of the annual session, without the consent of the board of education; and such teacher may terminate the teacher's contract at any other time by giving five days' written notice to the employing board. Upon complaint by the employing board to the state board of education and after investigation by it, the license of a teacher terminating the teacher's contract in any other manner than provided in this section may be suspended for not more than one year.

Effective Date: 10-29-1996



Section 3319.151 - Assisting student in cheating on assessments.

(A) No person shall reveal to any student any specific question that the person knows is part of an assessment to be administered under section 3301.0711 of the Revised Code or in any other way assist a pupil to cheat on such an assessment.

(B) On a finding by the state board of education, after investigation, that a school employee who holds a license issued under sections 3319.22 to 3319.31 of the Revised Code has violated division (A) of this section, the license of such teacher shall be suspended for one year. Prior to commencing an investigation, the board shall give the teacher notice of the allegation and an opportunity to respond and present a defense.

(C)

(1) Violation of division (A) of this section is grounds for termination of employment of a nonteaching employee under division (C) of section 3319.081 or section 124.34 of the Revised Code.

(2) Violation of division (A) of this section is grounds for termination of a teacher contract under section 3311.82 or 3319.16 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1996



Section 3319.16 - Termination of contract by board of education.

The contract of any teacher employed by the board of education of any city, exempted village, local, county, or joint vocational school district may not be terminated except for good and just cause. Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of this section relating to the grounds for termination of the contract of a teacher prevail over any conflicting provisions of a collective bargaining agreement entered into after the effective date of this amendment.

Before terminating any contract, the employing board shall furnish the teacher a written notice signed by its treasurer of its intention to consider the termination of the teacher's contract with full specification of the grounds for such consideration. The board shall not proceed with formal action to terminate the contract until after the tenth day after receipt of the notice by the teacher. Within ten days after receipt of the notice from the treasurer of the board, the teacher may file with the treasurer a written demand for a hearing before the board or before a referee, and the board shall set a time for the hearing which shall be within thirty days from the date of receipt of the written demand, and the treasurer shall give the teacher at least twenty days' notice in writing of the time and place of the hearing. If a referee is demanded by either the teacher or board, the treasurer also shall give twenty days' notice to the superintendent of public instruction. No hearing shall be held during the summer vacation without the teacher's consent. The hearing shall be private unless the teacher requests a public hearing. The hearing shall be conducted by a referee appointed pursuant to section 3319.161 of the Revised Code, if demanded; otherwise, it shall be conducted by a majority of the members of the board and shall be confined to the grounds given for the termination. The board shall provide for a complete stenographic record of the proceedings, a copy of the record to be furnished to the teacher. The board may suspend a teacher pending final action to terminate the teacher's contract if, in its judgment, the character of the charges warrants such action.

Both parties may be present at such hearing, be represented by counsel, require witnesses to be under oath, cross-examine witnesses, take a record of the proceedings, and require the presence of witnesses in their behalf upon subpoena to be issued by the treasurer of the board. In case of the failure of any person to comply with a subpoena, a judge of the court of common pleas of the county in which the person resides, upon application of any interested party, shall compel attendance of the person by attachment proceedings as for contempt. Any member of the board or the referee may administer oaths to witnesses. After a hearing by a referee, the referee shall file a report within ten days after the termination of the hearing. After consideration of the referee's report, the board, by a majority vote, may accept or reject the referee's recommendation on the termination of the teacher's contract. After a hearing by the board, the board, by majority vote, may enter its determination upon its minutes. Any order of termination of a contract shall state the grounds for termination. If the decision, after hearing, is against termination of the contract, the charges and the record of the hearing shall be physically expunged from the minutes, and, if the teacher has suffered any loss of salary by reason of being suspended, the teacher shall be paid the teacher's full salary for the period of such suspension.

Any teacher affected by an order of termination of contract may appeal to the court of common pleas of the county in which the school is located within thirty days after receipt of notice of the entry of such order. The appeal shall be an original action in the court and shall be commenced by the filing of a complaint against the board, in which complaint the facts shall be alleged upon which the teacher relies for a reversal or modification of such order of termination of contract. Upon service or waiver of summons in that appeal, the board immediately shall transmit to the clerk of the court for filing a transcript of the original papers filed with the board, a certified copy of the minutes of the board into which the termination finding was entered, and a certified transcript of all evidence adduced at the hearing or hearings before the board or a certified transcript of all evidence adduced at the hearing or hearings before the referee, whereupon the cause shall be at issue without further pleading and shall be advanced and heard without delay. The court shall examine the transcript and record of the hearing and shall hold such additional hearings as it considers advisable, at which it may consider other evidence in addition to the transcript and record.

Upon final hearing, the court shall grant or deny the relief prayed for in the complaint as may be proper in accordance with the evidence adduced in the hearing. Such an action is a special proceeding, and either the teacher or the board may appeal from the decision of the court of common pleas pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

In any court action, the board may utilize the services of the prosecuting attorney, village solicitor, city director of law, or other chief legal officer of a municipal corporation as authorized by section 3313.35 of the Revised Code, or may employ other legal counsel.

A violation of division (A)(7) of section 2907.03 of the Revised Code is grounds for termination of a teacher contract under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-19-1994



Section 3319.161 - Appointing referees for contract termination cases.

For the purpose of providing referees for the hearings required by section 3319.16 of the Revised Code, the superintendent of public instruction shall compile a list of resident electors from names that the superintendent shall solicit annually from the state bar association.

Upon receipt of notice that a referee has been demanded by a teacher or by a board of education, the superintendent of public instruction shall immediately designate three persons from such list, from whom the referee to hear the matter shall be chosen, and the superintendent shall immediately notify the designees, the teacher, and the board of the school district involved. If within five days of receipt of the notice, the teacher and board are unable to select a mutually agreeable designee to serve as referee, the superintendent of public instruction shall appoint one of the three designees to serve as referee. The appointment of the referee shall be entered in the minutes of the board. The referee appointed shall be paid the referee's usual and customary fee for attending the hearing which shall be paid from the school district general fund upon vouchers approved by the superintendent of public instruction and presented to the treasurer of the district. No referee shall be a member of, an employee of, or teacher employed by the board of education nor related to any such person by consanguinity or marriage.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-16-1979



Section 3319.17 - Reduction in number of teachers - restoration.

(A) As used in this section, "interdistrict contract" means any contract or agreement entered into by an educational service center governing board and another board or other public entity pursuant to section 3313.17, 3313.841, 3313.842, 3313.843, 3313.844, 3313.845, 3313.91, or 3323.08 of the Revised Code, including any such contract or agreement for the provision of services funded under division (E) of section 3317.024 of the Revised Code or provided in any unit approved under section 3317.05 of the Revised Code.

(B) When, for any of the following reasons that apply to any city, exempted village, local, or joint vocational school district or any educational service center, the board decides that it will be necessary to reduce the number of teachers it employs, it may make a reasonable reduction:

(1) In the case of any district or service center, return to duty of regular teachers after leaves of absence including suspension of schools, territorial changes affecting the district or center, or financial reasons;

(2) In the case of any city, exempted village, local, or joint vocational school district, decreased enrollment of pupils in the district;

(3) In the case of any governing board of a service center providing any particular service directly to pupils pursuant to one or more interdistrict contracts requiring such service, reduction in the total number of pupils the governing board is required to provide with the service under all interdistrict contracts as a result of the termination or nonrenewal of one or more of these interdistrict contracts;

(4) In the case of any governing board providing any particular service that it does not provide directly to pupils pursuant to one or more interdistrict contracts requiring such service, reduction in the total level of the service the governing board is required to provide under all interdistrict contracts as a result of the termination or nonrenewal of one or more of these interdistrict contracts.

(C) In making any such reduction, any city, exempted village, local, or joint vocational school board shall proceed to suspend contracts in accordance with the recommendation of the superintendent of schools who shall, within each teaching field affected, give preference to teachers on continuing contracts . The board shall not give preference to any teacher based on seniority, except when making a decision between teachers who have comparable evaluations.

On a case-by-case basis, in lieu of suspending a contract in whole, a board may suspend a contract in part, so that an individual is required to work a percentage of the time the employee otherwise is required to work under the contract and receives a commensurate percentage of the full compensation the employee otherwise would receive under the contract.

The teachers whose continuing contracts are suspended by any board pursuant to this section shall have the right of restoration to continuing service status by that board if and when teaching positions become vacant or are created for which any of such teachers are or become qualified. No teacher whose continuing contract has been suspended pursuant to this section shall lose that right of restoration to continuing service status by reason of having declined recall to a position that is less than full-time or, if the teacher was not employed full-time just prior to suspension of the teacher's continuing contract, to a position requiring a lesser percentage of full-time employment than the position the teacher last held while employed in the district or service center. Seniority shall not be the basis for rehiring a teacher, except when making a decision between teachers who have comparable evaluations.

(D) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code :

(1) The requirements of this section, as it existed prior to the effective date of this amendment, prevail over any conflicting provisions of agreements between employee organizations and public employers entered into between September 29, 2005, and that effective date;

(2) The requirements of this section, as it exists on and after the effective date of this amendment, prevail over any conflicting provisions of agreements between employee organizations and public employers entered into on or after that effective date.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 07-01-1998; 09-29-2005; 06-30-2006; 09-28-2006

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.171 - Administrative personnel suspension policy.

(A) Notwithstanding section 3319.17 of the Revised Code, the board of education of a city, local, exempted village, or joint vocational school district or the governing board of an educational service center may adopt an administrative personnel suspension policy governing the suspension of any contract of employment entered into by a board under section 3319.02 of the Revised Code. If a board adopts a policy under this section, no contract entered into by a board under section 3319.02 of the Revised Code may be suspended except pursuant to the policy. If a board does not adopt such a policy, no such contract may be suspended by a board except pursuant to section 3319.17 of the Revised Code.

(B) The administrative personnel suspension policy shall include, but not be limited to, all of the following:

(1) One or more reasons that a board may consider for suspending any contract of employment entered into under section 3319.02 of the Revised Code. A reason for such suspension may include the financial conditions of the school district or educational service center.

(2) Procedures for determining the order of suspension of contracts within the employment service areas affected;

(3) Provisions requiring a right of restoration for employees whose contracts of employment are suspended under the policy if and when any positions become vacant or are created for which any of them are or become qualified.

(C) The policy procedures and provisions adopted under divisions (B)(2) and (3) of this section shall be developed by the board of a district or service center with input from the superintendent and all assistant superintendents, principals, assistant principals, and other administrators employed by that board under section 3319.02 of the Revised Code.

Effective Date: 06-30-2000



Section 3319.172 - Reasonable reductions in nonteaching employees.

The board of education of each school district wherein the provisions of Chapter 124. of the Revised Code do not apply and the governing board of each educational service center may adopt a resolution ordering reasonable reductions in the number of nonteaching employees for any of the reasons for which the board of education or governing board may make reductions in teaching employees, as set forth in division (B) of section 3319.17 of the Revised Code. In making any reduction under this section, the board of education or governing board shall proceed to suspend contracts in accordance with the recommendation of the superintendent of the district or service center who shall, within each pay classification affected, give preference first to employees under continuing contracts and then to employees on the basis of seniority. On a case-by-case basis, in lieu of suspending a contract in whole, a board may suspend a contract in part, so that an individual is required to work a percentage of the time the employee otherwise is required to work under the contract and receives a commensurate percentage of the full compensation the employee otherwise would receive under the contract. Any nonteaching employee whose continuing contract is suspended under this section shall have the right of restoration to continuing service status by the board of education or governing board that suspended that contract in order of seniority of service in the district or service center, if and when a nonteaching position for which the employee is qualified becomes vacant or is created. No nonteaching employee whose continuing contract has been suspended under this section shall lose that right of restoration to continuing service status by reason of having declined recall to a position requiring fewer regularly scheduled hours of work than required by the position the employee last held while employed in the district or service center. Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the requirements of this section prevail over any conflicting provisions of agreements between employee organizations and public employers entered into after the effective date of this section.

Effective Date: 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.18 - Status of teachers under transfer or consolidation.

If an entire school district or that part of a school district which comprises the territory in which a school is situated is transferred to any other district, or if a new school district is created, the teachers in such districts or schools employed on continuing contracts immediately prior to such transfer, or creation shall, subject to section 3311.83, 3319.17, or 3319.171 of the Revised Code, have continuing service status in the newly created district, or in the district to which the territory is transferred.

The limited contracts of the teachers employed in such districts or schools immediately prior to such transfer, or creation, shall become the legal obligations of the board of education in the newly created district, or in the district to which the territory is transferred, subject to section 3311.83, 3319.17, or 3319.171 of the Revised Code. The teaching experience of such teachers in such prior districts or schools shall be included in the three years of service required under section 3319.11 of the Revised Code for a teacher to become eligible for continuing service status.

Teachers employed on limited or continuing contracts in an entire school district or that part of a school district which comprises the territory in which a school is situated which is transferred to any other district or which is merged with other school territory to create a new school district, shall be placed, on the effective date of such transfer or merger, on the salary schedule of the district to which the territory is transferred or the newly created district, according to their training and experience. Such experience shall be the total sum of the years taught in the district whose territory was transferred or merged to create a new district, plus the total number of years of teaching experience recognized by such previous district upon its first employment of such teachers.

The placement of the teachers on the salary schedule, pursuant to this section, shall not result, however, in the salary of any teacher being less than the teacher's current annual salary for regular duties, in existence immediately prior to the merger or transfer.

When suspending contracts in accordance with an administrative personnel suspension policy adopted under section 3319.171 of the Revised Code, a board may consider years of teaching service in the previous district in its decision if it is a part of the suspension policy.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-2000

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.181 - Civil service status of nonteaching employees in transferred or new district.

If an entire school district or that part of a school district which comprises the territory in which a school is situated is transferred to any other district, or if a new school district is created, the nonteaching school employees in such district or school immediately prior to such transfer or creation shall have civil service status in the newly created district, or in the district to which the territory is transferred, if the new district is a city school board, or shall be employed pursuant to section 3319.081 of the Revised Code in the newly created district, or in the district to which the territory is transferred, if the district is one to which Chapter 124. of the Revised Code does not apply. The tenure or seniority of each nonteaching school employee in the newly created district, or in the district to which the territory is transferred, shall be from the date of last employment in the district from which the territory is transferred.

Effective Date: 08-26-1977



Section 3319.19 - [Repealed] .

Repealed by 129th General AssemblyFile No.128,SB 316, §105.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003



Section 3319.20 - Notification of nonlicensed employee's guilty plea or conviction of certain offenses.

(A) Whenever an employee of a board of education, other than an employee who is a license holder to whom section 3319.52 of the Revised Code applies, is convicted of or pleads guilty to a felony, a violation of section 2907.04 or 2907.06 or of division (A) or (B) of section 2907.07 of the Revised Code, an offense of violence, theft offense, or drug abuse offense that is not a minor misdemeanor, or a violation of an ordinance of a municipal corporation that is substantively comparable to a felony or to a violation or offense of that nature, or if the employee has been found to be eligible for intervention in lieu of conviction or has agreed to participate in a pre-trial diversion program for one of those offenses, the prosecutor in the case, on forms prescribed and furnished by the state board of education, shall notify the employing board of education of the employee's name and residence address, the fact that the employee was convicted of , pleaded guilty to, has been found eligible for intervention in lieu of conviction for, or has agreed to a diversion program for the specified offense, the section of the Revised Code or the municipal ordinance violated, and the sentence imposed by the court.

(B) In the case of a conviction or guilty plea, the prosecutor shall give the notification required by this section no earlier than the fifth day following the expiration of the period within which the employee may file a notice of appeal from the judgment of the trial court under Appellate Rule 4(B) and no later than the eighth day following the expiration of that period. The notification also shall indicate whether the employee appealed the conviction, and, if applicable, the court in which the appeal will be heard. If the employee is permitted, by leave of court pursuant to Appellate Rule 5, to appeal the judgment of the trial court subsequent to the expiration of the period for filing a notice of appeal under Appellate Rule 4(B), the prosecutor promptly shall notify the employing board of education of the appeal and the court in which the appeal will be heard.

(C) In the case of a finding of eligibility for intervention in lieu of conviction or an agreement to participate in a pre-trial diversion program, the prosecutor shall give the notification required by this section by a deadline prescribed by the state board.

(D) As used in this section:

(1) "Drug abuse offense" has the same meaning as in section 2925.01 of the Revised Code.

(2) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(3) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(4) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(5) "Theft offense" has the same meaning as in section 2913.01 of the Revised Code.

Effective Date: 07-31-2003; 2008 HB428 09-12-2008



Section 3319.21 - Contract employing relative as teacher void.

Whenever a local director or member of a board of education votes for or participates in the making of a contract with a person as a teacher or instructor in a public school to whom he is related as father, brother, mother, or sister, or acts in any matter in which he is pecuniarily interested, such contract, or such act in such matter, is void. This section does not apply where a director or a member of such board, being a shareholder of a corporation but not being an officer or director thereof, owns not in excess of five per cent of the stock of such corporation and the value of the stock so owned does not exceed five hundred dollars. If a stockholder desires to avail himself of the exception provided in this section, before entering upon such contract such person shall first file with the treasurer of the board an affidavit stating his exact status and connection with said corporation.

Effective Date: 01-16-1980



Section 3319.22 - Standards and requirements for educator licenses - local professional development committees.

(A)

(1) The state board of education shall issue the following educator licenses:

(a) A resident educator license, which shall be valid for four years, except that the state board, on a case-by-case basis, may extend the license's duration as necessary to enable the license holder to complete the Ohio teacher residency program established under section 3319.223 of the Revised Code;

(b) A professional educator license, which shall be valid for five years and shall be renewable;

(c) A senior professional educator license, which shall be valid for five years and shall be renewable;

(d) A lead professional educator license, which shall be valid for five years and shall be renewable.

(2) The state board may issue any additional educator licenses of categories, types, and levels the board elects to provide.

(3) The state board shall adopt rules establishing the standards and requirements for obtaining each educator license issued under this section.

(B) The rules adopted under this section shall require at least the following standards and qualifications for the educator licenses described in division (A)(1) of this section:

(1) An applicant for a resident educator license shall hold at least a bachelor's degree from an accredited teacher preparation program or be a participant in the teach for America program and meet the qualifications required under section 3319.227 of the Revised Code.

(2) An applicant for a professional educator license shall:

(a) Hold at least a bachelor's degree from an institution of higher education accredited by a regional accrediting organization;

(b) Have successfully completed the Ohio teacher residency program established under section 3319.223 of the Revised Code, if the applicant's current or most recently issued license is a resident educator license issued under this section or an alternative resident educator license issued under section 3319.26 of the Revised Code.

(3) An applicant for a senior professional educator license shall:

(a) Hold at least a master's degree from an institution of higher education accredited by a regional accrediting organization;

(b) Have previously held a professional educator license issued under this section or section 3319.222 or under former section 3319.22 of the Revised Code;

(c) Meet the criteria for the accomplished or distinguished level of performance, as described in the standards for teachers adopted by the state board under section 3319.61 of the Revised Code.

(4) An applicant for a lead professional educator license shall:

(a) Hold at least a master's degree from an institution of higher education accredited by a regional accrediting organization;

(b) Have previously held a professional educator license or a senior professional educator license issued under this section or a professional educator license issued under section 3319.222 or former section 3319.22 of the Revised Code;

(c) Meet the criteria for the distinguished level of performance, as described in the standards for teachers adopted by the state board under section 3319.61 of the Revised Code;

(d) Either hold a valid certificate issued by the national board for professional teaching standards or meet the criteria for a master teacher or other criteria for a lead teacher adopted by the educator standards board under division (F)(4) or (5) of section 3319.61 of the Revised Code.

(C) The state board shall align the standards and qualifications for obtaining a principal license with the standards for principals adopted by the state board under section 3319.61 of the Revised Code.

(D) If the state board requires any examinations for educator licensure, the department of education shall provide the results of such examinations received by the department to the chancellor of the Ohio board of regents, in the manner and to the extent permitted by state and federal law.

(E) Any rules the state board of education adopts, amends, or rescinds for educator licenses under this section, division (D) of section 3301.07 of the Revised Code, or any other law shall be adopted, amended, or rescinded under Chapter 119. of the Revised Code except as follows:

(1) Notwithstanding division (D) of section 119.03 and division (A)(1) of section 119.04 of the Revised Code, in the case of the adoption of any rule or the amendment or rescission of any rule that necessitates institutions' offering preparation programs for educators and other school personnel that are approved by the chancellor of the Ohio board of regents under section 3333.048 of the Revised Code to revise the curriculum of those programs, the effective date shall not be as prescribed in division (D) of section 119.03 and division (A)(1) of section 119.04 of the Revised Code. Instead, the effective date of such rules, or the amendment or rescission of such rules, shall be the date prescribed by section 3333.048 of the Revised Code.

(2) Notwithstanding the authority to adopt, amend, or rescind emergency rules in division (F) of section 119.03 of the Revised Code, this authority shall not apply to the state board of education with regard to rules for educator licenses.

(F)

(1) The rules adopted under this section establishing standards requiring additional coursework for the renewal of any educator license shall require a school district and a chartered nonpublic school to establish local professional development committees. In a nonpublic school, the chief administrative officer shall establish the committees in any manner acceptable to such officer. The committees established under this division shall determine whether coursework that a district or chartered nonpublic school teacher proposes to complete meets the requirement of the rules. The department of education shall provide technical assistance and support to committees as the committees incorporate the professional development standards adopted by the state board of education pursuant to section 3319.61 of the Revised Code into their review of coursework that is appropriate for license renewal. The rules shall establish a procedure by which a teacher may appeal the decision of a local professional development committee.

(2) In any school district in which there is no exclusive representative established under Chapter 4117. of the Revised Code, the professional development committees shall be established as described in division (F)(2) of this section.

Not later than the effective date of the rules adopted under this section, the board of education of each school district shall establish the structure for one or more local professional development committees to be operated by such school district. The committee structure so established by a district board shall remain in effect unless within thirty days prior to an anniversary of the date upon which the current committee structure was established, the board provides notice to all affected district employees that the committee structure is to be modified. Professional development committees may have a district-level or building-level scope of operations, and may be established with regard to particular grade or age levels for which an educator license is designated.

Each professional development committee shall consist of at least three classroom teachers employed by the district, one principal employed by the district, and one other employee of the district appointed by the district superintendent. For committees with a building-level scope, the teacher and principal members shall be assigned to that building, and the teacher members shall be elected by majority vote of the classroom teachers assigned to that building. For committees with a district-level scope, the teacher members shall be elected by majority vote of the classroom teachers of the district, and the principal member shall be elected by a majority vote of the principals of the district, unless there are two or fewer principals employed by the district, in which case the one or two principals employed shall serve on the committee. If a committee has a particular grade or age level scope, the teacher members shall be licensed to teach such grade or age levels, and shall be elected by majority vote of the classroom teachers holding such a license and the principal shall be elected by all principals serving in buildings where any such teachers serve. The district superintendent shall appoint a replacement to fill any vacancy that occurs on a professional development committee, except in the case of vacancies among the elected classroom teacher members, which shall be filled by vote of the remaining members of the committee so selected.

Terms of office on professional development committees shall be prescribed by the district board establishing the committees. The conduct of elections for members of professional development committees shall be prescribed by the district board establishing the committees. A professional development committee may include additional members, except that the majority of members on each such committee shall be classroom teachers employed by the district. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which a predecessor was appointed shall hold office as a member for the remainder of that term.

The initial meeting of any professional development committee, upon election and appointment of all committee members, shall be called by a member designated by the district superintendent. At this initial meeting, the committee shall select a chairperson and such other officers the committee deems necessary, and shall adopt rules for the conduct of its meetings. Thereafter, the committee shall meet at the call of the chairperson or upon the filing of a petition with the district superintendent signed by a majority of the committee members calling for the committee to meet.

(3) In the case of a school district in which an exclusive representative has been established pursuant to Chapter 4117. of the Revised Code, professional development committees shall be established in accordance with any collective bargaining agreement in effect in the district that includes provisions for such committees.

If the collective bargaining agreement does not specify a different method for the selection of teacher members of the committees, the exclusive representative of the district's teachers shall select the teacher members.

If the collective bargaining agreement does not specify a different structure for the committees, the board of education of the school district shall establish the structure, including the number of committees and the number of teacher and administrative members on each committee; the specific administrative members to be part of each committee; whether the scope of the committees will be district levels, building levels, or by type of grade or age levels for which educator licenses are designated; the lengths of terms for members; the manner of filling vacancies on the committees; and the frequency and time and place of meetings. However, in all cases, except as provided in division (F)(4) of this section, there shall be a majority of teacher members of any professional development committee, there shall be at least five total members of any professional development committee, and the exclusive representative shall designate replacement members in the case of vacancies among teacher members, unless the collective bargaining agreement specifies a different method of selecting such replacements.

(4) Whenever an administrator's coursework plan is being discussed or voted upon, the local professional development committee shall, at the request of one of its administrative members, cause a majority of the committee to consist of administrative members by reducing the number of teacher members voting on the plan.

(G)

(1) The department of education, educational service centers, county boards of developmental disabilities, regional professional development centers, special education regional resource centers, college and university departments of education, head start programs, the eTech Ohio commission, and the Ohio education computer network may establish local professional development committees to determine whether the coursework proposed by their employees who are licensed or certificated under this section or section 3319.222 of the Revised Code, or under the former version of either section as it existed prior to October 16, 2009, meet the requirements of the rules adopted under this section. They may establish local professional development committees on their own or in collaboration with a school district or other agency having authority to establish them.

Local professional development committees established by county boards of developmental disabilities shall be structured in a manner comparable to the structures prescribed for school districts in divisions (F)(2) and (3) of this section, as shall the committees established by any other entity specified in division (G)(1) of this section that provides educational services by employing or contracting for services of classroom teachers licensed or certificated under this section or section 3319.222 of the Revised Code, or under the former version of either section as it existed prior to October 16, 2009. All other entities specified in division (G)(1) of this section shall structure their committees in accordance with guidelines which shall be issued by the state board.

(2) Any public agency that is not specified in division (G)(1) of this section but provides educational services and employs or contracts for services of classroom teachers licensed or certificated under this section or section 3319.222 of the Revised Code, or under the former version of either section as it existed prior to October 16, 2009, may establish a local professional development committee, subject to the approval of the department of education. The committee shall be structured in accordance with guidelines issued by the state board.

Amended by 129th General AssemblyFile No.17,HB 21, §1, eff. 7/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-09-2004; 07-01-2005



Section 3319.221 - School nurse and school nurse wellness coordinator.

(A) The state board of education shall adopt rules establishing the standards and requirements for obtaining a school nurse license and a school nurse wellness coordinator license. At a minimum, the rules shall require that an applicant for a school nurse license be licensed as a registered nurse under Chapter 4723. of the Revised Code.

(B) If the state board requires any examinations for licensure under this section, the department of education shall provide the examination results received by the department to the chancellor of the Ohio board of regents, in the manner and to the extent permitted by state and federal law.

(C) Any rules for licenses described in this section that the state board adopts , amends, or rescinds under this section, division (D) of section 3301.07 of the Revised Code, or any other law shall be adopted, amended, or rescinded under Chapter 119. of the Revised Code, except that the authority to adopt, amend, or rescind emergency rules under division (F) of section 119.03 of the Revised Code shall not apply to the state board with respect to rules for licenses described in this section.

(D) Any registered nurse employed by a school district in the capacity of school nurse on January 1, 1973, or any registered nurse employed by a city or general health district on January 1, 1973, to serve full-time in the capacity of school nurse in one or more school districts, shall be considered to have fulfilled the requirements for the issuance of a school nurse license under this section .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-29-1996



Section 3319.222 - Effect on certificates issued before change in law.

(A) Notwithstanding the amendments to and repeal of statutes by the act that enacted this section, the state board of education shall accept applications for new, and renewal and upgrade of, temporary, associate, provisional, and professional educator licenses, alternative educator licenses, one-year conditional teaching permits, and school nurse licenses through December 31, 2010, and issue them on the basis of the applications received by that date in accordance with the former statutes in effect immediately prior to amendment or repeal by the act that enacted this section.

(B) A permanent teacher's certificate issued under former sections 3319.22 to 3319.31 of the Revised Code prior to October 29, 1996, or under former section 3319.222 of the Revised Code as it existed prior to the effective date of this section, shall be valid for teaching in the subject areas and grades for which the certificate was issued, except as the certificate is limited, suspended, or revoked under section 3319.31 of the Revised Code.

(C) The following certificates, permits, or licenses shall be valid until the certificate, permit, or license expires for teaching in the subject areas and grades for which the certificate, permit, or license was issued, except as the certificate, permit, or license is limited, suspended, or revoked under section 3319.31 of the Revised Code:

(1) Any professional teacher's certificate issued under former section 3319.222 of the Revised Code, as it existed prior to the effective date of this section;

(2) Any temporary, associate, provisional, or professional educator license issued under former section 3319.22 of the Revised Code, as it existed prior to the effective date of this section, or under division (A) of this section;

(3) Any alternative educator license issued under former section 3319.26 of the Revised Code, as it existed prior to the effective date of this section, or under division (A) of this section;

(4) Any one-year conditional teaching permit issued under former section 3319.302 or 3319.304 of the Revised Code, as it existed prior to the effective date of this section, or under division (A) of this section.

(D) Any school nurse license issued under former section 3319.22 of the Revised Code, as it existed prior to the effective date of this section, or under division (A) of this section shall be valid until the license expires for employment as a school nurse, except as the license is limited, suspended, or revoked under section 3319.31 of the Revised Code.

(E) Nothing in this section shall be construed to prohibit a person from applying to the state board for an educator license issued under section 3319.22 of the Revised Code, a school nurse license or a school nurse wellness coordinator license issued under section 3319.221 of the Revised Code, or an alternative resident educator license issued under section 3319.26 of the Revised Code, as the section exists on and after the effective date of this section.

(F) On and after the effective date of this section, any reference in the Revised Code to educator licensing is hereby deemed to refer also to certification or licensure under divisions (A) to (D) of this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3319.223 - Ohio teacher residency program.

(A) Not later than January 1, 2011, the superintendent of public instruction and the chancellor of the Ohio board of regents jointly shall establish the Ohio teacher residency program, which shall be a four-year, entry-level program for classroom teachers. The teacher residency program shall include at least the following components:

(1) Mentoring by teachers who hold a lead professional educator license issued under section 3319.22 of the Revised Code;

(2) Counseling to ensure that program participants receive needed professional development;

(3) Measures of appropriate progression through the program.

(B) The teacher residency program shall be aligned with the standards for teachers adopted by the state board of education under section 3319.61 of the Revised Code and best practices identified by the superintendent of public instruction.

(C) Each person who holds a resident educator license issued under section 3319.22or 3319.227 of the Revised Code or an alternative resident educator license issued under section 3319.26 of the Revised Code shall participate in the teacher residency program. Successful completion of the program shall be required to qualify any such person for a professional educator license issued under section 3319.22 of the Revised Code.

Amended by 129th General AssemblyFile No.17,HB 21, §1, eff. 7/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2002



Section 3319.224 - Contracts for speech and language or audiology services.

Notwithstanding section 3319.30 of the Revised Code, a school district or educational service center may contract with a provider licensed under Chapter 4753. of the Revised Code for speech and language services or for audiology services. The contracted services shall be retained only after the district or service center has demonstrated to the department of education that attempts to obtain the services of a speech and language or audiology provider licensed under this chapter have been unsuccessful.

Effective Date: 06-11-1997



Section 3319.225 - Temporary educator license for superintendent or other administrator.

(A) No temporary educator license shall be issued under this section for employment as a principal after the effective date of the rules prescribed by division (A) of section 3319.27 of the Revised Code. No temporary educator license shall be issued under this section for employment as a superintendent or in any other administrative position except principal after the effective date of the rules prescribed by division (B) of section 3319.27 of the Revised Code.

(B) Notwithstanding sections 3319.01 and 3319.22 of the Revised Code, the board of education of any city, local, or exempted village, or joint vocational school district, or the governing board of any educational service center may request the state board of education to issue a one-year temporary educator license valid for being employed as a superintendent, or in any other administrative position, to an individual specified by the district board. The state board of education may issue the educator license if the requesting district board has determined both of the following:

(1) The individual is of good moral character;

(2) The individual holds at least a baccalaureate degree from an accredited institution of higher education in a field related to finance or administration, or has five years of recent work experience in education, management, or administration. A one-year temporary educator license is valid only in the district whose board requested the license. An individual holding such a license may be employed as a superintendent or in any other administrative position in such district. The state board of education may renew such license annually upon request of the employing district.

Effective Date: 06-09-2004



Section 3319.226 - Educator licenses for substitute teaching.

The state board of education shall issue educator licenses for substitute teaching that are valid for terms of one year, five years, and any other length of time up to five years that the state board determines is appropriate.

Effective Date: 12-14-2000



Section 3319.227 - Licenses for teach for America program participants; optional training.

(A) Notwithstanding any other provision of the Revised Code or any rule adopted by the state board of education to the contrary, the state board shall issue a resident educator license under section 3319.22 of the Revised Code to each person who is assigned to teach in this state as a participant in the teach for America program and who meets the following conditions:

(1) Holds a bachelor's degree from an accredited institution of higher education;

(2) Maintained a cumulative undergraduate grade point average of at least 2.5 out of 4.0, or its equivalent;

(3) Has passed an examination prescribed by the state board in the subject area to be taught;

(4) Has successfully completed the summer training institute operated by teach for America.

(B) The state board shall issue a resident educator license under this section for teaching in any grade level or subject area for which a person may obtain a resident educator license under section 3319.22 of the Revised Code. The state board shall not adopt rules establishing any additional qualifications for the license beyond those specified in this section.

(C) Notwithstanding any other provision of the Revised Code or any rule adopted by the state board to the contrary, the state board shall issue a resident educator license under section 3319.22 of the Revised Code to any applicant who has completed at least two years of teaching in another state as a participant in the teach for America program and meets all of the conditions of divisions (A)(1) to (4) of this section. The state board shall credit an applicant under this division as having completed two years of the teacher residency program under section 3319.223 of the Revised Code.

(D) In order to place teachers in this state, the teach for America program shall enter into an agreement with one or more accredited four-year public or private institutions of higher education in the state to provide optional training of teach for America participants for the purpose of enabling those participants to complete an optional master's degree or an equivalent amount of coursework. Nothing in this division shall require any teach for America participant to complete a master's degree as a condition of holding a license issued under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 129th General AssemblyFile No.17,HB 21, §1, eff. 7/29/2011.

Effective Date: 03-30-2007



Section 3319.228 - Issuance of license to those licensed in other states; list of states with inadequate licensure standards.

(A) This section applies only to a person who meets the following conditions:

(1) Holds a minimum of a baccalaureate degree;

(2) Has been licensed and employed as a teacher in another state for each of the preceding five years;

(3) Was initially licensed as a teacher in any state within the preceding fifteen years;

(4) Has not had a teacher's license suspended or revoked in any state.

(B)

(1) Not later than July 1, 2012, the superintendent of public instruction shall develop a list of states that the superintendent considers to have standards for teacher licensure that are inadequate to ensure that a person to whom this section applies and who was most recently licensed to teach in that state is qualified for a professional educator license issued under section 3319.22 of the Revised Code.

(2) Following development of the list, the superintendent shall establish a panel of experts to evaluate the adequacy of the teacher licensure standards of each state on the list. Each person selected by the superintendent to be a member of the panel shall be approved by the state board of education. In evaluating the superintendent's list, the panel shall provide an opportunity for representatives of the department of education, or similar state-level agency, of each state on the list to provide evidence to refute the state's placement on the list.

Not later than April 1, 2013, the panel shall recommend to the state board that the list be approved without changes or that specified states be removed from the list prior to approval. Not later than July 1, 2013, the state board shall approve a final list of states with standards for teacher licensure that are inadequate to ensure that a person to whom this section applies and who was most recently licensed to teach in that state is qualified for a professional educator license issued under section 3319.22 of the Revised Code.

(C) Except as otherwise provided in division (E)(1) of this section, until the date on which the state board approves a final list of states with inadequate teacher licensure standards under division (B)(2) of this section, the state board shall issue a one-year provisional educator license to any applicant to whom this section applies. On and after that date, neither the state board nor the department of education shall be party to any reciprocity agreement with a state on that list that requires the state board to issue a person to whom this section applies any type of professional educator license on the basis of the person's licensure and teaching experience in that state.

(D) Upon the expiration of a provisional license issued to a person under division (C) of this section, the state board shall issue the person a professional educator license, if the person satisfies either of the following conditions:

(1) The person was issued the provisional license prior to the development of the list by the state superintendent under division (B)(1) of this section and, prior to issuance of the provisional license, the person was most recently licensed to teach by a state not on the superintendent's list or, if the final list of states with inadequate teacher licensure standards has been approved by the state board under division (B)(2) of this section, by a state not on that list.

(2) All of the following apply to the person:

(a) Prior to obtaining the provisional license, the person was most recently licensed to teach by a state on the superintendent's list or, if the final list of states with inadequate teacher licensure standards has been approved by the state board under division (B)(2) of this section, by a state on that list.

(b) The person was employed under the provisional license by a school district; community school established under Chapter 3314. of the Revised Code; science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code; or an entity contracted by such a district or school to provide internet- or computer-based instruction or distance learning programs to students.

(c) The district or school certifies to the state board that the person's teaching was satisfactory while employed or contracted by the district or school.

(E)

(1) From July 1, 2012, until the date on which the state board approves a final list of states with inadequate teacher licensure standards under division (B)(2) of this section, the state board shall issue a professional educator license to any applicant to whom this section applies and who was most recently licensed to teach by a state that is not on the list developed by the state superintendent under division (B)(1) of this section.

(2) Beginning on the date on which the state board approves a final list of states with inadequate teacher licensure standards under division (B)(2) of this section, the state board shall issue a professional educator license to any applicant to whom this section applies and who was most recently licensed to teach by a state that is not on that list.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3319.229 - Requirements for the issuance and renewal of professional career-technical teaching licenses.

The rules adopted under section 3319.22 of the Revised Code shall include requirements for the issuance and renewal of professional career-technical teaching licenses, including, but not limited to, requirements relating to life experience, professional certification, and practical ability. Nothing in sections 3319.22 to 3319.31 of the Revised Code requires, and the state board of education shall not adopt a rule requiring, an applicant for the issuance or renewal of a professional career-technical teaching license who meets the requirements relating to life experience, professional certification, and practical ability to complete a degree applicable to the career field, classroom teaching, or an area of licensure.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3319.23 - License required for teaching American history and government content.

A valid educator license for teaching social studies in the applicable grade shall be considered sufficient to teach the additional American history and American government content adopted under division (A)(1)(b) of section 3301.079 of the Revised Code.

Added by 129th General AssemblyFile No.91,SB 165, §1, eff. 6/29/2012.

Prior History: (Former section repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009. )



Section 3319.231 - Qualifications for teaching community service education.

As used in this section, "community service" has the same meaning as in section 3313.605 of the Revised Code. The state board of education shall adopt rules establishing qualifications for the teaching of community service education for high school credit under division (C) of section 3313.605 of the Revised Code. In addition, the board shall provide technical assistance to school districts providing community service instructional programs for teachers.

Effective Date: 06-03-1992



Section 3319.232 - License for teaching students with visual disabilities.

The state board of education shall adopt standards for attaining a license for teaching students with visual disabilities that require the licensee to demonstrate competency in reading and writing braille. The standards for demonstrating competency shall be consistent with those adopted for teachers by the national library service for the blind and physically handicapped of the library of congress.

Effective Date: 10-29-1996



Section 3319.233 - [Renumbered as 3333.049] Report on quality of institutions for preparation of teachers.

Renumbered as § 3333.049 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007



Section 3319.234 - Study of relationship of licensure assessment performance to classroom effectiveness.

The teacher quality partnership, a consortium of teacher preparation programs that have been approved by the chancellor of the Ohio board of regents under section 3333.048 of the Revised Code, shall study the relationship of teacher performance on educator licensure assessments, as adopted by the state board of education under section 3319.22 of the Revised Code, to teacher effectiveness in the classroom. Not later than September 1, 2008, the partnership shall begin submitting annual data reports along with any other data on teacher effectiveness the partnership determines appropriate to the governor, the president and minority leader of the senate, the speaker and minority leader of the house of representatives, the chairpersons and ranking minority members of the standing committees of the senate and the house of representatives that consider education legislation, the superintendent of public instruction, the state board of education, and the chancellor of the Ohio board of regents.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007



Section 3319.235 - Integrating educational technology.

(A) The standards for the preparation of teachers adopted under section 3333.048 of the Revised Code shall require any institution that provides a course of study for the training of teachers to ensure that graduates of such course of study are skilled at integrating educational technology in the instruction of children, as evidenced by the graduate having either demonstrated proficiency in such skills in a manner prescribed by the department of education or completed a course that includes training in such skills.

(B) The eTech Ohio commission shall establish model professional development programs to assist teachers who completed their teacher preparation prior to the effective date of division (A) of this section to become skilled at integrating educational technology in the instruction of children. The commission shall provide technical assistance to school districts wishing to establish such programs.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-1999; 07-01-2005



Section 3319.24 - Coursework in teaching reading and phonics required for certain initial provisional license applicants.

This section does not apply to any applicant for an educator license that is designed for persons specializing in teaching children in kindergarten through twelfth grade, or the equivalent, in the area of dance, drama, theater, music, visual arts, or physical education or a specialty area substantially equivalent to any of these when such applicant will be teaching children in the specialty area specified in the license.

(A) As used in this section:

(1) "Coursework in the teaching of reading" means coursework that includes training in a range of instructional strategies for teaching reading, in the assessment of reading skills, and in the diagnosis and remediation of reading difficulties;

(2) "Phonics" means the techniques and strategies used to teach children to match, blend, and translate letters of the alphabet into the sounds they represent, which techniques and strategies are systematically integrated and thoroughly practiced in a developmentally appropriate instructional program to assist the child in learning to read, write, and spell;

(3) "Course in the teaching of phonics" means a course providing the background necessary for effectively teaching and assessing phonics, phonemic awareness, and word recognition, including, but not limited to, the following topics:

(a) Phonological and morphological underpinnings of English spellings and the history thereof;

(b) The nature and role of word recognition in proficient reading;

(c) Methods and rationale for the instruction of phonemic awareness, decoding, spelling, and the application thereof in reading and writing;

(d) Methods and rationale for the assessment of phonemic awareness, decoding, spelling, and the application thereof in reading and writing;

(e) The relation of deficits in phonemic awareness, decoding, spelling, and word recognition to reading disabilities;

(4) "Phonemic awareness" means the awareness of sounds that make up spoken words and the ability to use this awareness of sounds in reading.

(B) The rules adopted under section 3319.22 of the Revised Code shall require an applicant for a resident educator license designated for teaching children in grades kindergarten through six or the equivalent to have successfully completed at least six semester hours, or the equivalent, of coursework in the teaching of reading that includes at least one separate course of at least three semester hours, or the equivalent, in the teaching of phonics in the context of reading, writing, and spelling. In addition, such rules shall require that the subsequent issuance of a professional educator license be contingent upon the applicant having completed six additional semester hours or the equivalent of coursework in the teaching of reading. The rules shall permit an applicant to apply undergraduate coursework in order to meet this requirement for additional coursework.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1996



Section 3319.25 - Teacher performance assessment entity.

Any teacher performance assessment entity with which the department of education or the state board of education contracts or any independent agent with whom such entity, the department, or the state board contracts to provide services as a teacher performance assessor, trainer of assessors, or assessment coordinator is not liable for damages in a civil action concerning the actions of such entity or agent made in the conduct of a teacher performance assessment unless those actions were conducted with malicious purpose, in bad faith, or in a wanton or reckless manner.

As used in this section, "teacher performance assessment" means an assessment prescribed by the state board of education to measure the classroom performance of a teacher who is a candidate for licensure based on observations conducted by a trained assessor while the teacher is engaged in actual classroom instruction.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004



Section 3319.26 - Alternative educator licenses.

(A) The state board of education shall adopt rules establishing the standards and requirements for obtaining an alternative resident educator license for teaching in grades kindergarten to twelve, or the equivalent, in a designated subject area or in the area of intervention specialist, as defined by rule of the state board.

(B) The superintendent of public instruction and the chancellor of the Ohio board of regents jointly shall develop an intensive pedagogical training institute to provide instruction in the principles and practices of teaching for individuals seeking an alternative resident educator license. The instruction shall cover such topics as student development and learning, pupil assessment procedures, curriculum development, classroom management, and teaching methodology.

(C) The rules adopted under this section shall require applicants for the alternative resident educator license to satisfy the following conditions prior to issuance of the license, but they shall not require applicants to have completed a major in the subject area for which application is being made:

(1) Hold a minimum of a baccalaureate degree;

(2) Successfully complete the pedagogical training institute described in division (B) of this section or a summer training institute provided to participants of a teacher preparation program that is operated by a nonprofit organization and has been approved by the chancellor. The chancellor shall approve any such program that requires participants to hold a bachelor's degree; have a cumulative undergraduate grade point average of at least 2.5 out of 4.0, or its equivalent; and successfully complete the program's summer training institute.

(3) Pass an examination in the subject area for which application is being made.

(D) An alternative resident educator license shall be valid for four years, except that the state board, on a case-by-case basis, may extend the license's duration as necessary to enable the license holder to complete the Ohio teacher residency program established under section 3319.223 of the Revised Code.

(E) The rules shall require the holder of an alternative resident educator license, as a condition of continuing to hold the license, to do all of the following:

(1) Participate in the Ohio teacher residency program;

(2) Show satisfactory progress in taking and successfully completing one of the following:

(a) At least twelve additional semester hours, or the equivalent, of college coursework in the principles and practices of teaching in such topics as student development and learning, pupil assessment procedures, curriculum development, classroom management, and teaching methodology;

(b) Professional development provided by a teacher preparation program that has been approved by the chancellor under division (C)(2) of this section.

(3) Take an assessment of professional knowledge in the second year of teaching under the license.

(F) The rules shall provide for the granting of a professional educator license to a holder of an alternative resident educator license upon successfully completing all of the following:

(1) Four years of teaching under the alternative license;

(2) The additional college coursework or professional development described in division (E)(2) of this section;

(3) The assessment of professional knowledge described in division (E)(3) of this section. The standards for successfully completing this assessment and the manner of conducting the assessment shall be the same as for any other individual who is required to take the assessment pursuant to rules adopted by the state board under section 3319.22 of the Revised Code.

(4) The Ohio teacher residency program;

(5) All other requirements for a professional educator license adopted by the state board under section 3319.22 of the Revised Code.

(G) A person who is assigned to teach in this state as a participant in the teach for America program or who has completed two years of teaching in another state as a participant in that program shall be eligible for a license only under section 3319.227 of the Revised Code and shall not be eligible for a license under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004



Section 3319.261 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-09-2004)



Section 3319.27 - Alternative principal license.

(A) The state board of education shall adopt rules that establish an alternative principal license. The rules establishing an alternative principal license shall include a requirement that an applicant have obtained classroom teaching experience. Beginning on the effective date of the rules, the state board shall cease to issue temporary educator licenses pursuant to section 3319.225 of the Revised Code for employment as a principal. Any person who on the effective date of the rules holds a valid temporary educator license issued under that section and is employed as a principal shall be allowed to continue employment as a principal until the expiration of the license. Employment of any such person as a principal by a school district after the expiration of the temporary educator license shall be contingent upon the state board issuing the person an alternative principal license in accordance with the rules adopted under this division.

(B) The state board shall adopt rules that establish an alternative administrator license, which shall be valid for employment as a superintendent or in any other administrative position except principal. Beginning on the effective date of the rules, the state board shall cease to issue temporary educator licenses pursuant to section 3319.225 of the Revised Code for employment as a superintendent or in any other administrative position except principal. Any person who on the effective date of the rules holds a valid temporary educator license issued under that section and is employed as a superintendent or in any other administrative position except principal shall be allowed to continue employment in that position until the expiration of the license. Employment of any such person as a superintendent or in any other administrative position except principal by a school district after the expiration of the temporary educator license shall be contingent upon the state board issuing the person an alternative administrator license in accordance with the rules adopted under this division.

Effective Date: 06-09-2004



Section 3319.28 - Provisional educator license for STEM school teacher.

(A) As used in this section, "STEM school" means a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code.

(B) Notwithstanding any other provision of the Revised Code or any rule adopted by the state board of education to the contrary, the state board shall issue a two-year provisional educator license for teaching science, technology, engineering, or mathematics in grades six through twelve in a STEM school to any applicant who meets the following conditions:

(1) Holds a bachelor's degree from an accredited institution of higher education in a field related to the subject area to be taught;

(2) Has passed an examination prescribed by the state board in the subject area to be taught.

(C) The holder of a provisional educator license issued under this section shall complete a structured apprenticeship program provided by an educational service center or a teacher preparation program approved under section 3333.048 of the Revised Code, in partnership with the

STEM school that employs the license holder. The apprenticeship program shall include the following:

(1) Mentoring by a teacher or administrator who regularly observes the license holder's classroom instruction, provides feedback on the license holder's teaching strategies and classroom management, and engages the license holder in discussions about methods for fostering and measuring student learning;

(2) Regularly scheduled seminars or meetings that address the following topics:

(a) The statewide academic standards adopted by the state board under section 3301.079 of the Revised Code and the importance of aligning curriculum with those standards;

(b) The achievement assessments prescribed by section 3301.0710 of the Revised Code;

(c) The school district and building accountability system established under Chapter 3302. of the Revised Code;

(d) Instructional methods and strategies;

(e) Student development;

(f) Assessing student progress and providing remediation and intervention, as necessary, to meet students' special needs;

(g) Classroom management and record keeping.

(D) After two years of teaching under a provisional educator license issued under this section, a person may apply for a five-year professional educator license in the same subject area named in the provisional license. The state board shall issue the applicant a professional educator license if the applicant meets the following conditions:

(1) The applicant completed the apprenticeship program described in division (C) of this section.

(2) The applicant receives a positive recommendation indicating that the applicant is an effective teacher from both of the following:

(a) The chief administrative officer of the STEM school that most recently employed the applicant as a classroom teacher;

(b) The educational service center or teacher preparation program administrator in charge of the apprenticeship program completed by the applicant.

(3) The applicant meets all other requirements for a professional educator license adopted by the state board under section 3319.22 of the Revised Code.

(E) The department of education shall evaluate the experiences of STEM schools with classroom teachers holding provisional educator licenses issued under this section. The evaluation shall cover the first two school years for which licenses are issued and shall consider at least the schools' satisfaction with the teachers and the operation of the apprenticeship programs.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 3319.281 - [Repealed].

Effective Date: 10-29-1996



Section 3319.282 - Amended and Renumbered RC 3319.28.

Effective Date: 10-29-1996



Section 3319.283 - Veteran not certificated or licensed.

(A) The board of education of any school district may employ an individual who is not certificated or licensed as required by Chapter 3319. of the Revised Code, but who meets the following qualifications, as a teacher in the schools of the district:

(1) The individual is a veteran of the armed forces of the United States and was honorably discharged within three years of June 30, 1997;

(2) While in the armed forces the individual had meaningful teaching or other instructional experience;

(3) The individual holds at least a baccalaureate degree.

(B) An individual employed under this section shall be deemed to hold a teaching certificate or educator license for the purposes of state and federal law and rules and regulations and school district policies, rules, and regulations. However, an individual employed under this section is not a highly qualified teacher for purposes of the school district's compliance with section 3319.074 of the Revised Code. Each individual employed under this section shall meet the requirement to successfully complete fifteen hours, or the equivalent, of coursework every five years that is approved by the local professional development committee as is required of other teachers licensed in accordance with Chapter 3319. of the Revised Code.

(C) The superintendent of public instruction may revoke the right of an individual employed under division (A) of this section to teach if, after an investigation and an adjudication conducted pursuant to Chapter 119. of the Revised Code, the superintendent finds that the person is not competent to teach the subject the person has been employed to teach or did not fulfill the requirements of division (A) of this section. No individual whose right to teach has been revoked under this division shall teach in a public school, and no board of education may engage such an individual to teach in the schools of its district.

Notwithstanding division (B) of this section, a board of education is not required to comply with the provisions of sections 3311.81, 3311.82, 3319.11, and 3319.16 of the Revised Code with regard to termination of employment if the superintendent, after an investigation and an adjudication, has revoked the individual's right to teach.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 06-09-2004



Section 3319.284 - Extension of educator license for members of armed forces.

A member of the national guard or a member of a reserve component of the armed forces of the United States who is called to active duty and who, at the time of deployment, holds a valid educator license under this chapter is entitled to have the license extended for a period of time commensurate with the length of active duty service, provided the educator is honorably released from such active duty service. No extension granted pursuant to this section in any year shall be deemed to have expired before the next following thirtieth day of June. As used in this section, "active duty" has the same meaning as in section 5919.34 of the Revised Code.

Effective Date: 06-12-2003



Section 3319.29 - Fees.

Each application for any license, certificate, or permit under this chapter, or renewal or duplicate of such a license, certificate, or permit, shall be accompanied by the payment of a fee in the amount established under division (A) of section 3319.51 of the Revised Code. Any fees received under this section shall be paid into the state treasury to the credit of the state board of education licensure fund established under division (B) of section 3319.51 of the Revised Code. Any person applying for or holding a license, certificate, or permit under this chapter is subject to sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code and sections 3319.31 and 3319.311 of the Revised Code.

Effective Date: 06-09-2004; 09-16-2004; 2007 HB119 09-29-2007



Section 3319.291 - Fingerprints and authorization to forward to bureau of criminal identification and investigation.

(A) The state board of education shall require each of the following persons, at the times prescribed by division (A) of this section, to undergo a criminal records check, unless the person has undergone a records check under this section or a former version of this section less than five years prior to that time.

(1) Any person initially applying for any certificate, license, or permit described in this chapter or in division (B) of section 3301.071 or in section 3301.074 of the Revised Code at the time that application is made;

(2) Any person applying for renewal of any certificate, license, or permit described in division (A)(1) of this section at the time that application is made;

(3) Any person who is teaching under a professional teaching certificate issued under former section 3319.222 of the Revised Code upon a date prescribed by the state board;

(4) Any person who is teaching under a permanent teaching certificate issued under former section 3319.22as it existed prior to October 29, 1996, or under former section 3319.222 of the Revised Code upon a date prescribed by the state board and every five years thereafter.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, the state board shall require each person subject to a criminal records check under this section to submit two complete sets of fingerprints and written permission that authorizes the superintendent of public instruction to forward the fingerprints to the bureau of criminal identification and investigation pursuant to division (F) of section 109.57 of the Revised Code and that authorizes that bureau to forward the fingerprints to the federal bureau of investigation for purposes of obtaining any criminal records that the federal bureau maintains on the person.

(2) If both of the following conditions apply to a person subject to a criminal records check under this section, the state board shall require the person to submit one complete set of fingerprints and written permission that authorizes the superintendent of public instruction to forward the fingerprints to the bureau of criminal identification and investigation so that bureau may forward the fingerprints to the federal bureau of investigation for purposes of obtaining any criminal records that the federal bureau maintains on the person:

(a) Under this section or any former version of this section, the state board or the superintendent of public instruction previously requested the superintendent of the bureau of criminal identification and investigation to determine whether the bureau has any information, gathered pursuant to division (A) of section 109.57 of the Revised Code, on the person.

(b) The person presents proof that the person has been a resident of this state for the five-year period immediately prior to the date upon which the person becomes subject to a criminal records check under this section.

(C) Except as provided in division (D) of this section, prior to issuing or renewing any certificate, license, or permit for a person described in division (A)(1) or (2) of this section who is subject to a criminal records check and in the case of a person described in division (A)(3) or (4) of this section who is subject to a criminal records check, the state board or the superintendent of public instruction shall do one of the following:

(1) If the person is required to submit fingerprints and written permission under division (B)(1) of this section, request the superintendent of the bureau of criminal identification and investigation to determine whether the bureau has any information, gathered pursuant to division (A) of section 109.57 of the Revised Code, pertaining to the person and to obtain any criminal records that the federal bureau of investigation has on the person.

(2) If the person is required to submit fingerprints and written permission under division (B)(2) of this section, request the superintendent of the bureau of criminal identification and investigation to obtain any criminal records that the federal bureau of investigation has on the person.

(D) The state board or the superintendent of public instruction may choose not to request any information about a person required by division (C) of this section if the person provides proof that a criminal records check that satisfies the requirements of that division was conducted on the person as a condition of employment pursuant to section 3319.39 of the Revised Code within the immediately preceding year. The state board or the superintendent of public instruction may accept a certified copy of records that were issued by the bureau of criminal identification and investigation and that are presented by the person in lieu of requesting that information under division (C) of this section if the records were issued by the bureau within the immediately preceding year.

(E)

(1) If a person described in division (A)(3) or (4) of this section who is subject to a criminal records check fails to submit fingerprints and written permission by the date specified in the applicable division, and the state board or the superintendent of public instruction does not apply division (D) of this section to the person, the superintendent shall prepare a written notice stating that if the person does not submit the fingerprints and written permission within fifteen days after the date the notice was mailed, the person's professional or permanent teaching certificate will be inactivated. The superintendent shall send the notification by regular mail to the person's last known residence address or last known place of employment, as indicated in the department of education's records, or both.

If the person fails to submit the fingerprints and written permission within fifteen days after the date the notice was mailed, the superintendent of public instruction, on behalf of the state board, shall issue a written order inactivating the person's professional or permanent teaching certificate. The inactivation shall remain in effect until the person submits the fingerprints and written permission. The superintendent shall send the order by regular mail to the person's last known residence address or last known place of employment, as indicated in the department's records, or both. The order shall state the reason for the inactivation and shall explain that the inactivation remains in effect until the person complies with division (B) of this section.

The inactivation of a professional or permanent teaching certificate under division (E)(1) of this section does not constitute a suspension or revocation of the certificate by the state board under section 3319.31 of the Revised Code and the state board and the superintendent of public instruction need not provide the person with an opportunity for a hearing with respect to the inactivation.

(2) If a person whose professional or permanent teaching certificate has been inactivated under division (E)(1) of this section submits fingerprints and written permission as required by division (B) of this section, the superintendent of public instruction, on behalf of the state board, shall issue a written order reactivating the certificate. The superintendent shall send the order to the person by regular mail.

(F) Notwithstanding divisions (A) to (C) of this section, if a person holds more than one certificate, license, or permit described in division (A)(1) of this section, the following shall apply:

(1) If the certificates, licenses, or permits are of different durations, the person shall be subject to divisions (A) to (C) of this section only when applying for renewal of the certificate, license, or permit that is of the longest duration. Prior to renewing any certificate, license, or permit with a shorter duration, the state board or the superintendent of public instruction shall determine whether the department of education has received any information about the person pursuant to section 109.5721 of the Revised Code, but the person shall not be subject to divisions (A) to (C) of this section as long as the person's certificate, license, or permit with the longest duration is valid.

(2) If the certificates, licenses, or permits are of the same duration but do not expire in the same year, the person shall designate one of the certificates, licenses, or permits as the person's primary certificate, license, or permit and shall notify the department of that designation. The person shall be subject to divisions (A) to (C) of this section only when applying for renewal of the person's primary certificate, license, or permit. Prior to renewing any certificate, license, or permit that is not the person's primary certificate, license, or permit, the state board or the superintendent of public instruction shall determine whether the department has received any information about the person pursuant to section 109.5721 of the Revised Code, but the person shall not be subject to divisions (A) to (C) of this section as long as the person's primary certificate, license, or permit is valid.

(3) If the certificates, licenses, or permits are of the same duration and expire in the same year and the person applies for renewal of the certificates, licenses, or permits at the same time, the state board or the superintendent of public instruction shall request only one criminal records check of the person under division (C) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009 and 1/01/2010.

Effective Date: 06-09-2004; 09-16-2004; 03-30-2007; 2007 HB119 09-29-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008; 2008 HB562 09-22-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.50.



Section 3319.292 - Questioning of applicant regarding criminal history.

As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code. The state board of education and the department of education may question an applicant for issuance or renewal of any license with respect to any criminal offense committed or alleged to have been committed by the applicant. If the record of a conviction, plea of guilty, bail forfeiture, or other disposition of a criminal offense committed or alleged to have been committed by the applicant has been sealed or expunged, the state board and the department need not assert or demonstrate that its questioning with respect to the offense bears a direct and substantial relationship to the issuance or renewal of the license or to the position in which the applicant will work under the license. Any questions regarding a record of a conviction, plea of guilty, bail forfeiture, or other disposition of a criminal offense committed or alleged to have been committed by the applicant that has been sealed or expunged and the responses of the applicant to such questions shall not be a public record under section 149.43 of the Revised Code.

Effective Date: 2008 HB428 09-12-2008



Section 3319.30 - Necessity of license - professional meetings.

Except as provided in section 3319.36 of the Revised Code, no person shall receive any compensation for the performance of duties as teacher in any school supported wholly or in part by the state or by federal funds who has not obtained a license of qualification for the position as provided for under section 3319.22 of the Revised Code and which license shall further certify to the good moral character of the holder thereof. Any teacher so qualified may, at the discretion of the employing board of education, receive compensation for days on which the teacher is excused by such board for the purpose of attending professional meetings, and the board may provide and pay the salary of a substitute teacher for such days.

Effective Date: 10-29-1996



Section 3319.301 - Board to issue permits to qualified nonlicensed individuals.

(A) As used in this section, "STEM school" means a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code.

(B) The state board of education shall issue permits to individuals who are not licensed as required by sections 3319.22 to 3319.30 of the Revised Code, but who are otherwise qualified, to teach classes for not more than a total of twelve hours a week, except that an individual teaching in a STEM school may teach classes for not more than a total of forty hours a week. The state board, by rule, shall set forth the qualifications, other than licensure under sections 3319.22 to 3319.30 of the Revised Code, to be met by individuals in order to be issued a permit as provided in this section. Such qualifications shall include the possession of a baccalaureate, master's, or doctoral degree in, or significant experience related to, the subject the individual is to teach. Applications for permits pursuant to this section shall be made in accordance with section 3319.29 of the Revised Code. The state board, by rule, shall authorize the board of education of each school district and each STEM school to engage individuals holding permits issued under this section to teach classes for not more than the total number of hours a week specified in the permit. The rules shall include provisions with regard to each of the following:

(1) That a board of education or STEM school shall engage a nonlicensed individual to teach pursuant to this section on a volunteer basis, or by entering into a contract with the individual or the individual's employer on such terms and conditions as are agreed to between the board or school and the individual or the individual's employer;

(2) That an employee of the board of education or STEM school who is licensed under sections 3319.22 to 3319.30 of the Revised Code shall directly supervise a nonlicensed individual who is engaged to teach pursuant to this section until the superintendent of the school district or the chief administrative officer of the STEM school is satisfied that the nonlicensed individual has sufficient understanding of, and experience in, effective teaching methods to teach without supervision.

(C) A nonlicensed individual engaged to teach pursuant to this section is a teacher for the purposes of Title XXXIII of the Revised Code except for the purposes of Chapters 3307. and 3317. and sections 3319.07 to 3319.31 of the Revised Code. Such an individual is not an employee of the board of education or STEM school for the purpose of Titles I or XLI or Chapter 3309. of the Revised Code.

(D) Students enrolled in a class taught by a nonlicensed individual pursuant to this section and rules adopted thereunder shall receive the same credit as if the class had been taught by an employee licensed pursuant to sections 3319.22 to 3319.30 of the Revised Code.

(E) No board of education of any school district shall engage any one or more nonlicensed individuals if such employment displaces from employment an existing licensed employee of the district.

Effective Date: 10-29-1996; 2007 HB119 09-29-2007



Section 3319.302 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-20-2001; 2008 HB428 09-12-2008)



Section 3319.303 - [Effective Until 4/26/2013] Standards and requirements for obtaining pupil-activity program permit.

(A) The state board of education shall adopt rules establishing standards and requirements for obtaining a pupil-activity program permit for any individual who does not hold a valid educator license, certificate, or permit issued by the state board under section 3319.22, 3319.26, or3319.27 of the Revised Code. The permit issued under this section shall be valid for coaching, supervising, or directing a pupil-activity program under section 3313.53 of the Revised Code. Subject to the provisions of section 3319.31 of the Revised Code, a permit issued under this section shall be valid for three years and shall be renewable.

(B) The state board shall adopt rules applicable to individuals who hold valid educator licenses, certificates, or permits issued by the state board under section 3319.22, 3319.26, or3319.27 of the Revised Code setting forth standards to assure any such individual's competence to direct, supervise, or coach a pupil-activity program. The rules adopted under this division shall not be more stringent than the standards set forth in rules applicable to individuals who do not hold such licenses, certificates, or permits adopted under division (A) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-16-2004

This section is set out twice. See also §3319.3032, as amended by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3319.303 - [Effective 4/26/2013] Standards and requirements for obtaining pupil-activity program permit.

(A) The state board of education shall adopt rules establishing standards and requirements for obtaining a pupil-activity program permit for any individual who does not hold a valid educator license, certificate, or permit issued by the state board under section 3319.22, 3319.26, or 3319.27 of the Revised Code. The permit issued under this section shall be valid for coaching, supervising, or directing a pupil-activity program under section 3313.53 of the Revised Code. Subject to the provisions of section 3319.31 of the Revised Code, a permit issued under this section shall be valid for three years and shall be renewable.

(B) The state board shall adopt rules applicable to individuals who hold valid educator licenses, certificates, or permits issued by the state board under section 3319.22, 3319.26, or 3319.27 of the Revised Code setting forth standards to assure any such individual's competence to direct, supervise, or coach a pupil-activity program. The rules adopted under this division shall not be more stringent than the standards set forth in rules applicable to individuals who do not hold such licenses, certificates, or permits adopted under division (A) of this section.

(C) As a condition to issuing or renewing a pupil-activity program permit to coach interscholastic athletics:

(1) The state board shall require each individual applying for a first permit on or after the effective date of this amendment to successfully complete a training program that is specifically focused on brain trauma and brain injury management.

(2) The state board shall require each individual applying for a permit renewal on or after that date to present evidence that the individual has successfully completed, within the previous three years, a training program in recognizing the symptoms of concussions and head injuries to which the department of health has provided a link on its internet web site under section 3707.52 of the Revised Code or a training program authorized and required by an organization that regulates interscholastic conferences or events.

Amended by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-16-2004

This section is set out twice. See also §3319.3031, effective until 4/26/2013.



Section 3319.304 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 09-16-2004; 2008 HB428 09-12-2008)



Section 3319.31 - Refusal to issue, suspension, revocation or limitations of license.

(A) As used in this section and sections 3123.41 to 3123.50 and 3319.311 of the Revised Code, "license" means a certificate, license, or permit described in this chapter or in division (B) of section 3301.071 or in section 3301.074 of the Revised Code.

(B) For any of the following reasons, the state board of education, in accordance with Chapter 119. and section 3319.311 of the Revised Code, may refuse to issue a license to an applicant; may limit a license it issues to an applicant; may suspend, revoke, or limit a license that has been issued to any person; or may revoke a license that has been issued to any person and has expired:

(1) Engaging in an immoral act, incompetence, negligence, or conduct that is unbecoming to the applicant's or person's position;

(2) A plea of guilty to, a finding of guilt by a jury or court of, or a conviction of any of the following:

(a) A felony other than a felony listed in division (C) of this section;

(b) An offense of violence other than an offense of violence listed in division (C) of this section;

(c) A theft offense, as defined in section 2913.01 of the Revised Code, other than a theft offense listed in division (C) of this section;

(d) A drug abuse offense, as defined in section 2925.01 of the Revised Code, that is not a minor misdemeanor, other than a drug abuse offense listed in division (C) of this section;

(e) A violation of an ordinance of a municipal corporation that is substantively comparable to an offense listed in divisions (B)(2)(a) to (d) of this section.

(3) A judicial finding of eligibility for intervention in lieu of conviction under section 2951.041 of the Revised Code, or agreeing to participate in a pre-trial diversion program under section 2935.36 of the Revised Code, or a similar diversion program under rules of a court, for any offense listed in division (B)(2) or (C) of this section;

(4) Failure to comply with section 3314.40, 3319.313, 3326.24, 3328.19, or 5126.253 of the Revised Code.

(C) Upon learning of a plea of guilty to, a finding of guilt by a jury or court of, or a conviction of any of the offenses listed in this division by a person who holds a current or expired license or is an applicant for a license or renewal of a license, the state board or the superintendent of public instruction, if the state board has delegated the duty pursuant to division (D) of this section, shall by a written order revoke the person's license or deny issuance or renewal of the license to the person. The state board or the superintendent shall revoke a license that has been issued to a person to whom this division applies and has expired in the same manner as a license that has not expired.

Revocation of a license or denial of issuance or renewal of a license under this division is effective immediately at the time and date that the board or superintendent issues the written order and is not subject to appeal in accordance with Chapter 119. of the Revised Code. Revocation of a license or denial of issuance or renewal of license under this division remains in force during the pendency of an appeal by the person of the plea of guilty, finding of guilt, or conviction that is the basis of the action taken under this division.

The state board or superintendent shall take the action required by this division for a violation of division (B)(1), (2), (3), or (4) of section 2919.22 of the Revised Code; a violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.041, 2903.11, 2903.12, 2903.15, 2905.01, 2905.02, 2905.05, 2905.11, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.21, 2907.22, 2907.23, 2907.24, 2907.241, 2907.25, 2907.31, 2907.311, 2907.32, 2907.321, 2907.322, 2907.323, 2907.33, 2907.34, 2909.02, 2909.22, 2909.23, 2909.24, 2911.01, 2911.02, 2911.11, 2911.12, 2913.44, 2917.01, 2917.02, 2917.03, 2917.31, 2917.33, 2919.12, 2919.121, 2919.13, 2921.02, 2921.03, 2921.04, 2921.05, 2921.11, 2921.34, 2921.41, 2923.122, 2923.123, 2923.161, 2923.17, 2923.21, 2925.02, 2925.03, 2925.04, 2925.041, 2925.05, 2925.06, 2925.13, 2925.22, 2925.23, 2925.24, 2925.32, 2925.36, 2925.37, 2927.24, or 3716.11 of the Revised Code; a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996; a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date; felonious sexual penetration in violation of former section 2907.12 of the Revised Code; or a violation of an ordinance of a municipal corporation that is substantively comparable to an offense listed in this paragraph.

(D) The state board may delegate to the superintendent of public instruction the authority to revoke a person's license or to deny issuance or renewal of a license to a person under division (C) or (F) of this section.

(E)

(1) If the plea of guilty, finding of guilt, or conviction that is the basis of the action taken under division (B)(2) or (C) of this section, or under the version of division (F) of section 3319.311 of the Revised Code in effect prior to September 12, 2008, is overturned on appeal, upon exhaustion of the criminal appeal, the clerk of the court that overturned the plea, finding, or conviction or, if applicable, the clerk of the court that accepted an appeal from the court that overturned the plea, finding, or conviction, shall notify the state board that the plea, finding, or conviction has been overturned. Within thirty days after receiving the notification, the state board shall initiate proceedings to reconsider the revocation or denial of the person's license in accordance with division (E)(2) of this section. In addition, the person whose license was revoked or denied may file with the state board a petition for reconsideration of the revocation or denial along with appropriate court documents.

(2) Upon receipt of a court notification or a petition and supporting court documents under division (E)(1) of this section, the state board, after offering the person an opportunity for an adjudication hearing under Chapter 119. of the Revised Code, shall determine whether the person committed the act in question in the prior criminal action against the person that is the basis of the revocation or denial and may continue the revocation or denial, may reinstate the person's license, with or without limits, or may grant the person a new license, with or without limits. The decision of the board shall be based on grounds for revoking, denying, suspending, or limiting a license adopted by rule under division (G) of this section and in accordance with the evidentiary standards the board employs for all other licensure hearings. The decision of the board under this division is subject to appeal under Chapter 119. of the Revised Code.

(3) A person whose license is revoked or denied under division (C) of this section shall not apply for any license if the plea of guilty, finding of guilt, or conviction that is the basis of the revocation or denial, upon completion of the criminal appeal, either is upheld or is overturned but the state board continues the revocation or denial under division (E)(2) of this section and that continuation is upheld on final appeal.

(F) The state board may take action under division (B) of this section, and the state board or the superintendent shall take the action required under division (C) of this section, on the basis of substantially comparable conduct occurring in a jurisdiction outside this state or occurring before a person applies for or receives any license.

(G) The state board may adopt rules in accordance with Chapter 119. of the Revised Code to carry out this section and section 3319.311 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2004; 09-16-2004; 2007 HB119 09-29-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008



Section 3319.311 - Investigations.

(A)

(1) The state board of education, or the superintendent of public instruction on behalf of the board, may investigate any information received about a person that reasonably appears to be a basis for action under section 3319.31 of the Revised Code, including information received pursuant to section 3314.40, 3319.291, 3319.313, 3326.24, 3328.19, 5126.253, or 5153.176 of the Revised Code. Except as provided in division (A)(2) of this section, the board shall contract with the office of the Ohio attorney general to conduct any investigation of that nature. The board shall pay for the costs of the contract only from moneys in the state board of education licensure fund established under section 3319.51 of the Revised Code. Except as provided in division (A)(2) of this section, all information received pursuant to section 3314.40, 3319.291, 3319.313, 3326.24, 3328.19, 5126.253, or 5153.176 of the Revised Code, and all information obtained during an investigation is confidential and is not a public record under section 149.43 of the Revised Code. If an investigation is conducted under this division regarding information received about a person and no action is taken against the person under this section or section 3319.31 of the Revised Code within two years of the completion of the investigation, all records of the investigation shall be expunged.

(2) In the case of a person about whom the board has learned of a plea of guilty to, finding of guilt by a jury or court of, or a conviction of an offense listed in division (C) of section 3319.31 of the Revised Code, or substantially comparable conduct occurring in a jurisdiction outside this state, the board or the superintendent of public instruction need not conduct any further investigation and shall take the action required by division (C) or (F) of that section. Except as provided in division (G) of this section, all information obtained by the board or the superintendent of public instruction pertaining to the action is a public record under section 149.43 of the Revised Code.

(B) The superintendent of public instruction shall review the results of each investigation of a person conducted under division (A)(1) of this section and shall determine, on behalf of the state board, whether the results warrant initiating action under division (B) of section 3319.31 of the Revised Code. The superintendent shall advise the board of such determination at a meeting of the board. Within fourteen days of the next meeting of the board, any member of the board may ask that the question of initiating action under section 3319.31 of the Revised Code be placed on the board's agenda for that next meeting. Prior to initiating that action against any person, the person's name and any other personally identifiable information shall remain confidential.

(C) The board shall take no action against a person under division (B) of section 3319.31 of the Revised Code without providing the person with written notice of the charges and with an opportunity for a hearing in accordance with Chapter 119. of the Revised Code.

(D) For purposes of an investigation under division (A)(1) of this section or a hearing under division (C) of this section or under division (E)(2) of section 3319.31 of the Revised Code, the board, or the superintendent on behalf of the board, may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony. The issuance of subpoenas under this division may be by certified mail or personal delivery to the person.

(E) The superintendent, on behalf of the board, may enter into a consent agreement with a person against whom action is being taken under division (B) of section 3319.31 of the Revised Code. The board may adopt rules governing the superintendent's action under this division.

(F) No surrender of a license shall be effective until the board takes action to accept the surrender unless the surrender is pursuant to a consent agreement entered into under division (E) of this section.

(G) The name of any person who is not required to report information under section 3314.40, 3319.313, 3326.24, 3328.19, 5126.253, or 5153.176 of the Revised Code, but who in good faith provides information to the state board or superintendent of public instruction about alleged misconduct committed by a person who holds a license or has applied for issuance or renewal of a license, shall be confidential and shall not be released. Any such person shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

(H)

(1) No person shall knowingly make a false report to the superintendent of public instruction or the state board of education alleging misconduct by an employee of a public or chartered nonpublic school or an employee of the operator of a community school established under Chapter 3314. or a college-preparatory boarding school established under Chapter 3328. of the Revised Code.

(2)

(a) In any civil action brought against a person in which it is alleged and proved that the person violated division (H)(1) of this section, the court shall award the prevailing party reasonable attorney's fees and costs that the prevailing party incurred in the civil action or as a result of the false report that was the basis of the violation.

(b) If a person is convicted of or pleads guilty to a violation of division (H)(1) of this section, if the subject of the false report that was the basis of the violation was charged with any violation of a law or ordinance as a result of the false report, and if the subject of the false report is found not to be guilty of the charges brought against the subject as a result of the false report or those charges are dismissed, the court that sentences the person for the violation of division (H)(1) of this section, as part of the sentence, shall order the person to pay restitution to the subject of the false report, in an amount equal to reasonable attorney's fees and costs that the subject of the false report incurred as a result of or in relation to the charges.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2004; 03-30-2007; 2008 HB428 09-12-2008



Section 3319.312 - Effect of child support default on certificate or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of education shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3319.313 - Information concerning improper conduct by licensed employee.

(A) As used in this section:

(1) "Conduct unbecoming to the teaching profession" shall be as described in rules adopted by the state board of education.

(2) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(4) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(B) The superintendent of each school district and each educational service center or the president of the district or service center board, if division (C)(1) of this section applies, and the chief administrator of each chartered nonpublic school or the president or chairperson of the governing authority of the nonpublic school, if division (C)(2) of this section applies, shall promptly submit to the superintendent of public instruction the information prescribed in division (D) of this section when any of the following conditions applies to an employee of the district, service center, or nonpublic school who holds a license issued by the state board of education:

(1) The superintendent, chief administrator, president, or chairperson knows that the employee has pleaded guilty to, has been found guilty by a jury or court of, has been convicted of, has been found to be eligible for intervention in lieu of conviction for, or has agreed to participate in a pre-trial diversion program for an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code;

(2) The district board of education, service center governing board, or nonpublic school chief administrator or governing authority has initiated termination or nonrenewal proceedings against, has terminated, or has not renewed the contract of the employee because the board of education, governing board, or chief administrator has reasonably determined that the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code;

(3) The employee has resigned under threat of termination or nonrenewal as described in division (B)(2) of this section;

(4) The employee has resigned because of or in the course of an investigation by the board of education, governing board, or chief administrator regarding whether the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(C)

(1) If the employee to whom any of the conditions prescribed in divisions (B)(1) to (4) of this section applies is the superintendent or treasurer of a school district or educational service center, the president of the board of education of the school district or of the governing board of the educational service center shall make the report required under this section.

(2) If the employee to whom any of the conditions prescribed in divisions (B)(1) to (4) of this section applies is the chief administrator of a chartered nonpublic school, the president or chairperson of the governing authority of the chartered nonpublic school shall make the report required under this section.

(D) If a report is required under this section, the superintendent, chief administrator, president, or chairperson shall submit to the superintendent of public instruction the name and social security number of the employee about whom the information is required and a factual statement regarding any of the conditions prescribed in divisions (B)(1) to (4) of this section that applies to the employee.

(E) A determination made by the board of education, governing board, chief administrator, or governing authority as described in division (B)(2) of this section or a termination, nonrenewal, resignation, or other separation described in divisions (B)(2) to (4) of this section does not create a presumption of the commission or lack of the commission by the employee of an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(F) No individual required to submit a report under division (B) of this section shall knowingly fail to comply with that division.

(G) An individual who provides information to the superintendent of public instruction in accordance with this section in good faith shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

Effective Date: 03-30-2007; 2008 HB428 09-12-2008



Section 3319.314 - Report of improper conduct investigation kept in personnel file.

The board of education of each school district, the governing board of each educational service center, and the chief administrator of each chartered nonpublic school shall require that the reports of any investigation by the district board of education, service center governing board, or nonpublic school chief administrator of an employee regarding whether the employee has committed an act or offense for which the district or service center superintendent or board president or nonpublic school chief administrator or governing authority president or chairperson is required to make a report to the superintendent of public instruction under section 3319.313 of the Revised Code be kept in the employee's personnel file. If, after an investigation under division (A) of section 3319.311 of the Revised Code, the superintendent of public instruction determines that the results of that investigation do not warrant initiating action under section 3319.31 of the Revised Code, the board of education, governing board, or chief administrator shall require the reports of the board's or chief administrator's investigation to be moved from the employee's personnel file to a separate public file.

Effective Date: 03-30-2007; 2008 HB428 09-12-2008



Section 3319.315 - RC 3319.313 and RC 3319.314 prevail over contractual provisions.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of sections 3319.313 and 3319.314 of the Revised Code prevail over any conflicting provisions of a collective bargaining agreement or contract for employment entered into after the effective date of this section.

Effective Date: 03-30-2007



Section 3319.316 - Participation in retained applicant fingerprint database.

The department of education, on behalf of the state board of education, shall be a participating public office for purposes of the retained applicant fingerprint database established under section 109.5721 of the Revised Code and shall receive notification from the bureau of criminal identification and investigation of the arrest or conviction of persons to whom the state board has issued a license, as defined in section 3319.31 of the Revised Code.

Effective Date: 2008 HB428 09-12-2008



Section 3319.317 - False report of employee misconduct prohibited.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) No employee of a school district or educational service center shall do either of the following:

(1) Knowingly make a false report to the district or service center superintendent, or the superintendent's designee, alleging misconduct by another employee of the district or service center;

(2) Knowingly cause the district or service center superintendent, or the superintendent's designee, to make a false report of the alleged misconduct to the superintendent of public instruction or the state board of education.

(C) Any employee of a school district or educational service center who in good faith reports to the district or service center superintendent, or the superintendent's designee, information about alleged misconduct committed by another employee of the district or service center shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information. If the alleged misconduct involves a person who holds a license but the district or service center superintendent is not required to submit a report to the superintendent of public instruction under section 3319.313 of the Revised Code and the district or service center superintendent, or the superintendent's designee, in good faith reports the alleged misconduct to the superintendent of public instruction or the state board, the district or service center superintendent, or the superintendent's designee, shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information.

(D) No employee of a chartered nonpublic school shall do either of the following:

(1) Knowingly make a false report to the chief administrator of the school, or the chief administrator's designee, alleging misconduct by another employee of the school;

(2) Knowingly cause the chief administrator, or the chief administrator's designee, to make a false report of the alleged misconduct to the superintendent of public instruction or the state board.

(E) Any employee of a chartered nonpublic school who in good faith reports to the chief administrator of the school, or the chief administrator's designee, information about alleged misconduct committed by another employee of the school shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information. If the alleged misconduct involves a person who holds a license but the chief administrator is not required to submit a report to the superintendent of public instruction under section 3319.313 of the Revised Code and the chief administrator, or the chief administrator's designee, in good faith reports the alleged misconduct to the superintendent of public instruction or the state board, the chief administrator, or the chief administrator's designee, shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information.

(F)

(1) In any civil action brought against a person in which it is alleged and proved that the person violated division (B) or (D) of this section, the court shall award the prevailing party reasonable attorney's fees and costs that the prevailing party incurred in the civil action or as a result of the false report that was the basis of the violation.

(2) If a person is convicted of or pleads guilty to a violation of division (B) or (D) of this section, if the subject of the false report that was the basis of the violation was charged with any violation of a law or ordinance as a result of the false report, and if the subject of the false report is found not to be guilty of the charges brought against the subject as a result of the false report or those charges are dismissed, the court that sentences the person for the violation of division (B) or (D) of this section, as part of the sentence, shall order the person to pay restitution to the subject of the false report, in an amount equal to reasonable attorney's fees and costs that the subject of the false report incurred as a result of or in relation to the charges.

Effective Date: 2008 HB428 09-12-2008



Section 3319.32 - Records to be kept by superintendents and teachers of all schools - reports.

Boards of education shall require all teachers and superintendents to keep the school records and to prepare reports in such manner as to enable the preparation of the annual reports required by law and shall withhold the pay of such teachers and superintendents who fail to file the reports required of them. The records of each school, in addition to all other requirements, shall be so kept as to exhibit the names of all pupils enrolled therein, the studies pursued, the character of the work done and the standing of each pupil; and these records shall be as nearly uniform throughout the state as practicable. Nothing in this section shall require any person to release, or to permit access to, public school records in violation of section 3319.321 of the Revised Code.

Effective Date: 08-24-1976



Section 3319.321 - Confidentiality.

(A) No person shall release, or permit access to, the directory information concerning any students attending a public school to any person or group for use in a profit-making plan or activity. Notwithstanding division (B)(4) of section 149.43 of the Revised Code, a person may require disclosure of the requestor's identity or the intended use of the directory information concerning any students attending a public school to ascertain whether the directory information is for use in a profit-making plan or activity.

(B) No person shall release, or permit access to, personally identifiable information other than directory information concerning any student attending a public school, for purposes other than those identified in division (C), (E), (G), or (H) of this section, without the written consent of the parent, guardian, or custodian of each such student who is less than eighteen years of age, or without the written consent of each such student who is eighteen years of age or older.

(1) For purposes of this section, "directory information" includes a student's name, address, telephone listing, date and place of birth, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic teams, dates of attendance, date of graduation, and awards received.

(2)

(a) Except as provided in division (B)(2)(b) of this section, no school district board of education shall impose any restriction on the presentation of directory information that it has designated as subject to release in accordance with the "Family Educational Rights and Privacy Act of 1974," 88 Stat. 571, 20 U.S.C. 1232q, as amended, to representatives of the armed forces, business, industry, charitable institutions, other employers, and institutions of higher education unless such restriction is uniformly imposed on each of these types of representatives, except that if a student eighteen years of age or older or a student's parent, guardian, or custodian has informed the board that any or all such information should not be released without such person's prior written consent, the board shall not release that information without such person's prior written consent.

(b) The names and addresses of students in grades ten through twelve shall be released to a recruiting officer for any branch of the United States armed forces who requests such information, except that such data shall not be released if the student or student's parent, guardian, or custodian submits to the board a written request not to release such data. Any data received by a recruiting officer shall be used solely for the purpose of providing information to students regarding military service and shall not be released to any person other than individuals within the recruiting services of the armed forces.

(3) Except for directory information and except as provided in division (E), (G), or (H) of this section, information covered by this section that is released shall only be transferred to a third or subsequent party on the condition that such party will not permit any other party to have access to such information without written consent of the parent, guardian, or custodian, or of the student who is eighteen years of age or older.

(4) Except as otherwise provided in this section, any parent of a student may give the written parental consent required under this section. Where parents are separated or divorced, the written parental consent required under this section may be obtained from either parent, subject to any agreement between such parents or court order governing the rights of such parents. In the case of a student whose legal guardian is in an institution, a person independent of the institution who has no other conflicting interests in the case shall be appointed by the board of education of the school district in which the institution is located to give the written parental consent required under this section.

(5)

(a) A parent of a student who is not the student's residential parent, upon request, shall be permitted access to any records or information concerning the student under the same terms and conditions under which access to the records or information is available to the residential parent of that student, provided that the access of the parent who is not the residential parent is subject to any agreement between the parents, to division (F) of this section, and, to the extent described in division (B)(5)(b) of this section, is subject to any court order issued pursuant to section 3109.051 of the Revised Code and any other court order governing the rights of the parents.

(b) If the residential parent of a student has presented the keeper of a record or information that is related to the student with a copy of an order issued under division (H)(1) of section 3109.051 of the Revised Code that limits the terms and conditions under which the parent who is not the residential parent of the student is to have access to records and information pertaining to the student or with a copy of any other court order governing the rights of the parents that so limits those terms and conditions, and if the order pertains to the record or information in question, the keeper of the record or information shall provide access to the parent who is not the residential parent only to the extent authorized in the order. If the residential parent has presented the keeper of the record or information with such an order, the keeper of the record shall permit the parent who is not the residential parent to have access to the record or information only in accordance with the most recent such order that has been presented to the keeper by the residential parent or the parent who is not the residential parent.

(C) Nothing in this section shall limit the administrative use of public school records by a person acting exclusively in the person's capacity as an employee of a board of education or of the state or any of its political subdivisions, any court, or the federal government, and nothing in this section shall prevent the transfer of a student's record to an educational institution for a legitimate educational purpose. However, except as provided in this section, public school records shall not be released or made available for any other purpose. Fingerprints, photographs, or records obtained pursuant to section 3313.96 or 3319.322 of the Revised Code, or pursuant to division (E) of this section, or any medical, psychological, guidance, counseling, or other information that is derived from the use of the fingerprints, photographs, or records, shall not be admissible as evidence against the minor who is the subject of the fingerprints, photographs, or records in any proceeding in any court. The provisions of this division regarding the administrative use of records by an employee of the state or any of its political subdivisions or of a court or the federal government shall be applicable only when the use of the information is required by a state statute adopted before November 19, 1974, or by federal law.

(D) A board of education may require, subject to division (E) of this section, a person seeking to obtain copies of public school records to pay the cost of reproduction and, in the case of data released under division (B)(2)(b) of this section, to pay for any mailing costs, which payment shall not exceed the actual cost to the school.

(E) A principal or chief administrative officer of a public school, or any employee of a public school who is authorized to handle school records, shall provide access to a student's records to a law enforcement officer who indicates that the officer is conducting an investigation and that the student is or may be a missing child, as defined in section 2901.30 of the Revised Code. Free copies of information in the student's record shall be provided, upon request, to the law enforcement officer, if prior approval is given by the student's parent, guardian, or legal custodian. Information obtained by the officer shall be used solely in the investigation of the case. The information may be used by law enforcement agency personnel in any manner that is appropriate in solving the case, including, but not limited to, providing the information to other law enforcement officers and agencies and to the bureau of criminal identification and investigation for purposes of computer integration pursuant to section 2901.30 of the Revised Code.

(F) No person shall release to a parent of a student who is not the student's residential parent or to any other person, or permit a parent of a student who is not the student's residential parent or permit any other person to have access to, any information about the location of any elementary or secondary school to which a student has transferred or information that would enable the parent who is not the student's residential parent or the other person to determine the location of that elementary or secondary school, if the elementary or secondary school to which the student has transferred and that requested the records of the student under section 3313.672 of the Revised Code informs the elementary or secondary school from which the student's records are obtained that the student is under the care of a shelter for victims of domestic violence, as defined in section 3113.33 of the Revised Code.

(G) A principal or chief administrative officer of a public school, or any employee of a public school who is authorized to handle school records, shall comply with any order issued pursuant to division (D)(1) of section 2151.14 of the Revised Code, any request for records that is properly made pursuant to division (D)(3)(a) of section 2151.14 or division (A) of section 2151.141 of the Revised Code, and any determination that is made by a court pursuant to division (D)(3)(b) of section 2151.14 or division (B)(1) of section 2151.141 of the Revised Code.

(H) Notwithstanding any provision of this section, a principal of a public school, to the extent permitted by the "Family Educational Rights and Privacy Act of 1974," shall make the report required in section 3319.45 of the Revised Code that a pupil committed any violation listed in division (A) of section 3313.662 of the Revised Code on property owned or controlled by, or at an activity held under the auspices of, the board of education, regardless of whether the pupil was sixteen years of age or older. The principal is not required to obtain the consent of the pupil who is the subject of the report or the consent of the pupil's parent, guardian, or custodian before making a report pursuant to section 3319.45 of the Revised Code.

Effective Date: 09-14-1995; 2006 HB9 09-29-2007



Section 3319.322 - Copy of photographs for school files.

The principal or chief administrative officer of each public school shall request any person authorized to take photographs of students of the school, to provide one wallet size photograph, free of charge, to the school for inclusion in the school's student files. The principal or chief administrative officer shall indicate that the request is being made in order that the school has a current photograph of a child that could be shown to a law enforcement officer if the child is or could be a missing child, as defined in section 2901.30 of the Revised Code. The principal or chief administrative officer also shall indicate that the request is being made pursuant to this section, but that this section does not require the photographer to comply. This section does not preclude the principal or chief administrative officer of a school or any other authorized school official dealing with a photographer from agreeing as a part of a contractual or other agreement with a photographer that a wallet or other size photograph shall be provided to the school as a condition to the taking of student photographs.

Effective Date: 04-09-1985



Section 3319.33 - Annual report of statistics - civil proceedings information.

On or before the first day of August in each year, the board of education of each city, exempted village, and local school district shall report to the state board of education the school statistics of its district. Such report shall be made on forms furnished by the state board of education and shall contain such information as the state board of education requires. The report shall also set forth with respect to each civil proceeding in which the board of education is a defendant and each civil proceeding in which the board of education is a party and is not a defendant and in which one of the other parties is a board of education in this state or an officer, board, or official of this state:

(A) The nature of the proceeding;

(B) The capacity in which the board is a party to the proceeding;

(C) The total expenses incurred by the board with respect to the proceeding;

(D) The total expenses incurred by the board with respect to the proceeding during the reporting period.

Divisions (A) to (D) of this section do not apply to any proceeding for which no expenses have been incurred during the reporting period. The board of education of each city , exempted village, and local school district may prepare and publish annually a report of the condition and administration of the schools under its supervision which shall include therein an exhibit of the financial affairs of the district and the information required in divisions (A) to (D) of this section. Such annual report shall be for a full year.

Effective Date: 2003 HB95 09-26-2003



Section 3319.34 - [Repealed].

Effective Date: 09-26-2003



Section 3319.35 - Failure of superintendent or treasurer to make reports.

If the superintendent or treasurer of any school district or educational service center fails to prepare any required report, that superintendent shall be liable in the sum of three hundred dollars, to be recovered by a civil action. In the case of reports required to be submitted to the superintendent, such action shall be instituted in the name of the governing board of the service center upon the complaint of the service center superintendent and the amount collected shall be paid into the service center's general fund. In the case of reports to be submitted to the state board of education, the action shall be instituted in the name of the state on complaint of the board and the amount collected shall be paid into the general revenue fund.

Effective Date: 09-29-1995



Section 3319.36 - Requirements for payment of teacher for services.

(A) No treasurer of a board of education or educational service center shall draw a check for the payment of a teacher for services until the teacher files with the treasurer both of the following:

(1) Such reports as are required by the state board of education, the school district board of education, or the superintendent of schools;

(2) Except for a teacher who is engaged pursuant to section 3319.301 of the Revised Code, a written statement from the city, exempted village, or local school district superintendent or the educational service center superintendent that the teacher has filed with the treasurer a legal educator license, or true copy of it, to teach the subjects or grades taught, with the dates of its validity. The state board of education shall prescribe the record and administration for such filing of educator licenses in educational service centers.

(B) Notwithstanding division (A) of this section, the treasurer may pay either of the following:

(1) Any teacher for services rendered during the first two months of the teacher's initial employment with the school district or educational service center, provided such teacher is the holder of a bachelor's degree or higher and has filed with the state board of education an application for the issuance of an educator license described in division (A)(1) of section 3319.22 of the Revised Code.

(2) Any substitute teacher for services rendered while conditionally employed under section 3319.101 of the Revised Code.

(C) Upon notice to the treasurer given by the state board of education or any superintendent having jurisdiction that reports required of a teacher have not been made, the treasurer shall withhold the salary of the teacher until the required reports are completed and furnished.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004



Section 3319.37 - Appointment of persons to make reports for treasurer or executive head - compensation.

Upon the neglect or failure of a treasurer or executive head of the schools of any district within the educational service center to make the required reports, by the time specified, the superintendent of the service center must appoint some suitable person to make such reports, who shall receive a reasonable compensation therefore to be paid from the service center's general fund. The amount of such compensation shall be withheld by the county auditor from the funds due such district at the time of the next tax settlement and be credited to the service center's general fund.

Effective Date: 09-29-1995



Section 3319.39 - Criminal records check.

(A)

(1) Except as provided in division (F)(2)(b) of section 109.57 of the Revised Code, the appointing or hiring officer of the board of education of a school district, the governing board of an educational service center, or of a chartered nonpublic school shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any applicant who has applied to the school district, educational service center, or school for employment in any position. The appointing or hiring officer shall request that the superintendent include information from the federal bureau of investigation in the criminal records check, unless all of the following apply to the applicant:

(a) The applicant is applying to be an instructor of adult education.

(b) The duties of the position for which the applicant is applying do not involve routine interaction with a child or regular responsibility for the care, custody, or control of a child or, if the duties do involve such interaction or responsibility, during any period of time in which the applicant, if hired, has such interaction or responsibility, another employee of the school district, educational service center, or chartered nonpublic school will be present in the same room with the child or, if outdoors, will be within a thirty-yard radius of the child or have visual contact with the child.

(c) The applicant presents proof that the applicant has been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested or provides evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check.

(2) A person required by division (A)(1) of this section to request a criminal records check shall provide to each applicant a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code, provide to each applicant a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from each applicant, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the person requests a criminal records check pursuant to division (A)(1) of this section.

(3) An applicant who receives pursuant to division (A)(2) of this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the applicant's fingerprints. If an applicant, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the applicant's fingerprints, the board of education of a school district, governing board of an educational service center, or governing authority of a chartered nonpublic school shall not employ that applicant for any position.

(4) Notwithstanding any provision of this section to the contrary, an applicant who meets the conditions prescribed in divisions (A)(1)(a) and (b) of this section and who, within the two-year period prior to the date of application, was the subject of a criminal records check under this section prior to being hired for short-term employment with the school district, educational service center, or chartered nonpublic school to which application is being made shall not be required to undergo a criminal records check prior to the applicant's rehiring by that district, service center, or school.

(B)

(1) Except as provided in rules adopted by the department of education in accordance with division (E) of this section and as provided in division (B)(3) of this section, no board of education of a school district, no governing board of an educational service center, and no governing authority of a chartered nonpublic school shall employ a person if the person previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former law of this state, another state, or the United States that is substantially equivalent to any of the offenses or violations described in division (B)(1)(a) of this section.

(2) A board, governing board of an educational service center, or a governing authority of a chartered nonpublic school may employ an applicant conditionally until the criminal records check required by this section is completed and the board or governing authority receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (B)(1) of this section, the applicant does not qualify for employment, the board or governing authority shall release the applicant from employment.

(3) No board and no governing authority of a chartered nonpublic school shall employ a teacher who previously has been convicted of or pleaded guilty to any of the offenses listed in section 3319.31 of the Revised Code.

(C)

(1) Each board and each governing authority of a chartered nonpublic school shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon the request pursuant to division (A)(1) of this section of the appointing or hiring officer of the board or governing authority.

(2) A board and the governing authority of a chartered nonpublic school may charge an applicant a fee for the costs it incurs in obtaining a criminal records check under this section. A fee charged under this division shall not exceed the amount of fees the board or governing authority pays under division (C)(1) of this section. If a fee is charged under this division, the board or governing authority shall notify the applicant at the time of the applicant's initial application for employment of the amount of the fee and that, unless the fee is paid, the board or governing authority will not consider the applicant for employment.

(D) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request under division (A)(1) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the applicant who is the subject of the criminal records check or the applicant's representative, the board or governing authority requesting the criminal records check or its representative, and any court, hearing officer, or other necessary individual involved in a case dealing with the denial of employment to the applicant.

(E) The department of education shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying circumstances under which the board or governing authority may hire a person who has been convicted of an offense listed in division (B)(1) or (3) of this section but who meets standards in regard to rehabilitation set by the department.

The department shall amend rule 3301-83-23 of the Ohio Administrative Code that took effect August 27, 2009, and that specifies the offenses that disqualify a person for employment as a school bus or school van driver and establishes rehabilitation standards for school bus and school van drivers.

(F) Any person required by division (A)(1) of this section to request a criminal records check shall inform each person, at the time of the person's initial application for employment, of the requirement to provide a set of fingerprint impressions and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code if the person comes under final consideration for appointment or employment as a precondition to employment for the school district, educational service center, or school for that position.

(G) As used in this section:

(1) "Applicant" means a person who is under final consideration for appointment or employment in a position with a board of education, governing board of an educational service center, or a chartered nonpublic school, except that "applicant" does not include a person already employed by a board or chartered nonpublic school who is under consideration for a different position with such board or school.

(2) "Teacher" means a person holding an educator license or permit issued under section 3319.22 or 3319.301 of the Revised Code and teachers in a chartered nonpublic school.

(3) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(4) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(H) If the board of education of a local school district adopts a resolution requesting the assistance of the educational service center in which the local district has territory in conducting criminal records checks of substitute teachers and substitutes for other district employees under this section, the appointing or hiring officer of such educational service center shall serve for purposes of this section as the appointing or hiring officer of the local board in the case of hiring substitute teachers and other substitute employees for the local district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.16,HB 19, §1, eff. 3/29/2010.

Effective Date: 06-09-2004; 2007 SB97 01-01-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.



Section 3319.391 - Applicants and new hires subject to criminal records check provisions.

This section applies to any person hired by a school district, educational service center, or chartered nonpublic school in any position that does not require a "license" issued by the state board of education, as defined in section 3319.31 of the Revised Code, and is not for the operation of a vehicle for pupil transportation.

(A) For each person to whom this section applies who is hired on or after November 14, 2007, the employer shall request a criminal records check in accordance with section 3319.39 of the Revised Code and shall request a subsequent criminal records check by the fifth day of September every fifth year thereafter. For each person to whom this division applies who is hired prior to November 14, 2007, the employer shall request a criminal records check by a date prescribed by the department of education and shall request a subsequent criminal records check by the fifth day of September every fifth year thereafter.

(B)

(1) Each request for a criminal records check under this section shall be made to the superintendent of the bureau of criminal identification and investigation in the manner prescribed in section 3319.39 of the Revised Code, except that if both of the following conditions apply to the person subject to the records check, the employer shall request the superintendent only to obtain any criminal records that the federal bureau of investigation has on the person:

(a) The employer previously requested the superintendent to determine whether the bureau of criminal identification and investigation has any information, gathered pursuant to division (A) of section 109.57 of the Revised Code, on the person in conjunction with a criminal records check requested under section 3319.39 of the Revised Code or under this section.

(b) The person presents proof that the person has been a resident of this state for the five-year period immediately prior to the date upon which the person becomes subject to a criminal records check under this section.

(2) Upon receipt of a request under division (B)(1) of this section, the superintendent shall conduct the criminal records check in accordance with section 109.572 of the Revised Code as if the request had been made under section 3319.39 of the Revised Code. However, as specified in division (B)(2) of section 109.572 of the Revised Code, if the employer requests the superintendent only to obtain any criminal records that the federal bureau of investigation has on the person for whom the request is made, the superintendent shall not conduct the review prescribed by division (B)(1) of that section.

(C) Any person who is the subject of a criminal records check under this section and has been convicted of or pleaded guilty to any offense described in division (B)(1) of section 3319.39 of the Revised Code shall not be hired or shall be released from employment, as applicable, unless the person meets the rehabilitation standards adopted by the department under division (E) of that section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 2007 HB190 11-14-2007; 2008 HB428 09-12-2008



Section 3319.392 - Criminal records check of private contract employee.

(A) As used in this section:

(1) "Designated official" means the superintendent, or the superintendent's designee, in the case of a school district or educational service center and the chief administrator, or the chief administrator's designee, in the case of a chartered nonpublic school.

(2) "Essential school services" means services provided by a private company under contract with a school district, educational service center, or chartered nonpublic school that the district or service center superintendent or the chief administrator of the chartered nonpublic school has determined are necessary for the operation of the district, service center, or chartered nonpublic school and that would need to be provided by employees of the district, service center, or chartered nonpublic school if the services were not provided by the private company.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(B) This section applies to any person who is an employee of a private company under contract with a school district, educational service center, or chartered nonpublic school to provide essential school services and who will work in the district, service center, or chartered nonpublic school in a position that does not require a license issued by the state board of education, is not for the operation of a vehicle for pupil transportation, and that involves routine interaction with a child or regular responsibility for the care, custody, or control of a child.

(C) No school district, educational service center, or chartered nonpublic school shall permit a person to whom this section applies to work in the district, service center, or chartered nonpublic school, unless one of the following applies to the person:

(1) The person's employer presents proof of both of the following to the designated official:

(a) That the person has been the subject of a criminal records check conducted in accordance with division (D) of this section within the five-year period immediately prior to the date on which the person will begin working in the district, service center, or chartered nonpublic school;

(b) That the criminal records check indicates that the person has not been convicted of or pleaded guilty to any offense described in division (B)(1) of section 3319.39 of the Revised Code.

(2) During any period of time in which the person will have routine interaction with a child or regular responsibility for the care, custody, or control of a child, the designated official has arranged for an employee of the district, service center, or chartered nonpublic school to be present in the same room with the child or, if outdoors, to be within a thirty-yard radius of the child or to have visual contact with the child.

(D) Any private company that has been hired or seeks to be hired by a school district, educational service center, or chartered nonpublic school to provide essential school services may request the bureau of criminal identification and investigation to conduct a criminal records check of any of its employees for the purpose of complying with division (C)(1) of this section. Each request for a criminal records check under this division shall be made to the superintendent of the bureau in the manner prescribed in section 3319.39 of the Revised Code. Upon receipt of a request, the bureau shall conduct the criminal records check in accordance with section 109.572 of the Revised Code as if the request had been made under section 3319.39 of the Revised Code. Notwithstanding division (H) of section 109.57 of the Revised Code, the private company may share the results of any criminal records check conducted under this division with the designated official for the purpose of complying with division (C)(1) of this section, but in no case shall the designated official release that information to any other person.

Effective Date: 2008 HB428 09-12-2008



Section 3319.40 - Suspension of employee pending criminal action.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) If a person who is employed by a school district or chartered nonpublic school is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 of the Revised Code, if the person holds a license, or an offense listed in division (B)(1) of section 3319.39 of the Revised Code, if the person does not hold a license, the superintendent of the district or the chief administrative officer of the chartered nonpublic school shall suspend that person from all duties that require the care, custody, or control of a child during the pendency of the criminal action against the person. If the person who is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code is a person whose duties are assigned by the district treasurer under division (B) of section 3313.31 of the Revised Code, the treasurer shall suspend the person from all duties that require the care, custody, or control of a child. If the person who is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code is the superintendent or treasurer of the district, the district board shall suspend the superintendent or treasurer from all duties that require the care, custody, or control of a child. If the person who is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code is the chief administrative officer of the chartered nonpublic school, the governing authority of the chartered nonpublic school shall suspend the chief administrative officer from all duties that require the care, custody, or control of a child.

(C) When a person who holds a license is suspended in accordance with this section, the superintendent, treasurer, board of education, chief administrative officer, or governing authority that imposed the suspension promptly shall report the person's suspension to the department of education. The report shall include the offense for which the person was arrested, summoned, or indicted.

Effective Date: 2008 HB428 09-12-2008



Section 3319.41 - Corporal punishment policy.

(A) No person employed or engaged as a teacher, principal, administrator, nonlicensed school employee, or bus driver in a public school may inflict or cause to be inflicted corporal punishment as a means of discipline upon a pupil attending such school .

(B) A person employed or otherwise engaged as a teacher, principal, or administrator by a nonpublic school, except as otherwise provided by the governing authority of the nonpublic school, may inflict or cause to be inflicted reasonable corporal punishment upon a pupil attending the school to which the person is assigned whenever such punishment is reasonably necessary in order to preserve discipline while the student is subject to school authority.

(C) Persons employed or engaged as teachers, principals, or administrators in a school, whether public or private, and nonlicensed school employees and school bus drivers may, within the scope of their employment, use and apply such amount of force and restraint as is reasonable and necessary to quell a disturbance threatening physical injury to others, to obtain possession of weapons or other dangerous objects upon the person or within the control of the pupil, for the purpose of self-defense, or for the protection of persons or property.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1996



Section 3319.42 - Interstate agreement on qualification of educational personnel.

The interstate agreement on qualification of educational personnel is hereby enacted into law and entered into with all states legally joining therein in form substantially as follows: THE INTERSTATE AGREEMENT ON QUALIFICATION OF EDUCATIONAL PERSONNEL Article I. Purpose, findings, and policy.

1. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorized specific interstate educational personnel contracts to achieve that end.

2. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower. Article II. Definitions. As used in this Agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this Agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6. "Receiving state" means a state (and the subdivisions thereof) which accepts educational personnel in accordance with the terms of a contract made pursuant to Article III. Article III. Interstate Educational Personnel Contracts.

1. The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this Agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving State.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states. Article IV. Approved and Accepted Programs.

1. Nothing in this Agreement shall be construed to repeal or otherwise modify any law or regulation of a party State relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract. Article V. Interstate Cooperation. The party states agree that:

1. They will, so far as practicable, prefer the making of multi-lateral contracts pursuant to Article III of this Agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification. Article VI. Agreement Evaluation. The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes. Article VII. Other Arrangements. Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel. Article VIII. Effect and Withdrawal.

1. This Agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this Agreement.

2. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms. Article IX. Construction and Severability. This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provisions of this Agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any Government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any Government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the Agreement shall remain in full force and effect as to the State affected as to all severable matters.

Effective Date: 11-25-1969



Section 3319.43 - Designated state official shall be superintendent of public instruction.

The "designated state official" defined pursuant to Article II of section 3319.42 of the Revised Code shall be the superintendent of public instruction. He shall enter into contracts pursuant to article III of section 3319.42 of the Revised Code only with the approval of the specific text thereof by the state board of education.

Effective Date: 11-25-1969



Section 3319.44 - Copies of contracts to be kept on file.

True copies of all contracts made on behalf of this state pursuant to sections 3319.42 and 3319.43 of the Revised Code shall be kept on file in the offices of the state department of education and of the secretary of state. The state department of education shall publish all such contracts in convenient form.

Effective Date: 11-25-1969



Section 3319.45 - Principal to report certain act or violations by pupil to superintendent and law enforcement officer.

If a principal of a public school in a city, local, exempted village, or joint vocational school district, acting in his official or professional capacity, has knowledge of or has observed a pupil committing a violation listed in division (A) of section 3313.662 of the Revised Code, regardless of whether or not the pupil was sixteen years of age or older at the time of the commission of the act or violation, and the violation was committed on property owned and controlled by, or at any activity held under the auspices of, the board of education of the school district, both of the following apply:

(A) The principal, within one school day after obtaining his knowledge of or observing the act or violation, shall report the violation to the superintendent of the school district in which the school is located or to the designee of the superintendent.

(B) The principal, within a reasonable period of time after obtaining his knowledge of or observing the act or violation, may report the act or violation to a law enforcement officer of the jurisdiction in which the violation occurred or, if the pupil is a juvenile, report the violation to either a law enforcement officer of the jurisdiction in which the act occurred or in the jurisdiction in which the pupil resides.

Effective Date: 07-31-1992



Section 3319.51 - Fees - state board of education licensure fund.

(A) The state board of education shall annually establish the amount of the fees required to be paid for any license, certificate, or permit issued under this chapter or division (B) of section 3301.071 or section3301.074 of the Revised Code. The amount of these fees shall be such that they, along with any appropriation made to the fund established under division (B) of this section, will be sufficient to cover the annual estimated cost of administering the requirements described under division (B) of this section.

(B) There is hereby established in the state treasury the state board of education licensure fund, which shall be used by the state board of education solely to pay the cost of administering requirements related to the issuance and renewal of licenses, certificates, and permits described in this chapter and sections 3301.071 and3301.074 of the Revised Code. The fund shall consist of the amounts paid into the fund pursuant to division (B) of section 3301.071 and sections 3301.074 and3319.29 of the Revised Code and any appropriations to the fund by the general assembly.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 09-16-2004



Section 3319.52 - Notification of guilty plea or conviction of license holder.

(A) As used in this section:

(1) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(2) "License" has the same meaning as in section 3319.31 of the Revised Code.

(3) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(4) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) If there is any judicial finding of guilt or any conviction or a judicial finding of eligibility for intervention in lieu of conviction against a license holder, or if a license holder agrees to participate in a pre-trial diversion program, for any of the offenses listed in division (B)(2) or (C) of section 3319.31 of the Revised Code, the prosecutor in the case, on forms that the state board of education shall prescribe and furnish, promptly shall notify the board and, if known, any school district or chartered nonpublic school employing the license holder of the license holder's name and residence address, and the fact that the license holder pleaded guilty to , was convicted of, has been found eligible for intervention in lieu of conviction for, or has agreed to a diversion program for the offense.

Effective Date: 10-29-1996; 2008 HB428 09-12-2008



Section 3319.55 - Grant program for teachers.

(A) A grant program is hereby established to recognize and reward teachers in public and chartered nonpublic schools who hold valid teaching certificates or licenses issued by the national board for professional teaching standards. The superintendent of public instruction shall administer this program in accordance with this section and rules which the state board of education shall adopt in accordance with Chapter 119. of the Revised Code. In each fiscal year that the general assembly appropriates funds for purposes of this section, the superintendent of public instruction shall award a grant to each person who, by the first day of April of that year and in accordance with the rules adopted under this section, submits to the superintendent evidence indicating both of the following:

(1) The person holds a valid certificate or license issued by the national board for professional teaching standards;

(2) The person has been employed full-time as a teacher by the board of education of a school district or by a chartered nonpublic school in this state during the current school year. An individual may receive a grant under this section in each fiscal year the person is eligible for a grant and submits evidence of that eligibility in accordance with this section. No person may receive a grant after the expiration of the person's initial certification or license issued by the national board.

(B) The amount of the grant awarded to each eligible person under division (A) of this section in any fiscal year shall equal two thousand five hundred dollars. However, if the funds appropriated for purposes of this section in any fiscal year are not sufficient to award the full grant amount to each person who is eligible in that fiscal year, the superintendent shall prorate the amount of the grant awarded in that fiscal year to each eligible person.

Effective Date: 09-26-2003; 09-16-2004; 05-18-2005; 09-29-2005; 2007 HB119 09-29-2007



Section 3319.56 - Identifying promising practices.

The department of education shall identify promising practices in Ohio and throughout the country for engaging teachers certified by the national board for professional teaching standards, and lead teachers who meet the criteria adopted by the educator standards board pursuant to section 3319.61 of the Revised Code, in ways that add value beyond their own classrooms. Practices identified by the department as promising may include placing national board certified and lead teachers in key roles in peer review programs; having such teachers serve as coaches, mentors, and trainers for other teachers; or having such teachers develop curricula or instructional integration strategies.

Once the department has identified promising practices, the department shall inform all school districts of the practices by posting such information on the department's world wide web site.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004



Section 3319.57 - Grant program for innovations.

(A) A grant program is hereby established under which the department of education shall award grants to assist certain schools in a city, exempted village, local, or joint vocational school district in implementing one of the following innovations:

(1) The use of instructional specialists to mentor and support classroom teachers;

(2) The use of building managers to supervise the administrative functions of school operation so that a school principal can focus on supporting instruction, providing instructional leadership, and engaging teachers as part of the instructional leadership team;

(3) The reconfiguration of school leadership structure in a manner that allows teachers to serve in leadership roles so that teachers may share the responsibility for making and implementing school decisions;

(4) The adoption of new models for restructuring the school day or school year, such as including teacher planning and collaboration time as part of the school day;

(5) The creation of smaller schools or smaller units within larger schools for the purpose of facilitating teacher collaboration to improve and advance the professional practice of teaching;

(6) The implementation of "grow your own" recruitment strategies that are designed to assist individuals who show a commitment to education become licensed teachers, to assist experienced teachers obtain licensure in subject areas for which there is need, and to assist teachers in becoming principals;

(7) The provision of better conditions for new teachers, such as reduced teaching load and reduced class size;

(8) The provision of incentives to attract qualified mathematics, science, or special education teachers;

(9) The development and implementation of a partnership with teacher preparation programs at colleges and universities to help attract teachers qualified to teach in shortage areas;

(10) The implementation of a program to increase the cultural competency of both new and veteran teachers;

(11) The implementation of a program to increase the subject matter competency of veteran teachers.

(B) To qualify for a grant to implement one of the innovations described in division (A) of this section, a school must meet both of the following criteria:

(1) Be hard to staff, as defined by the department.

(2) Use existing school district funds for the implementation of the innovation in an amount equal to the grant amount multiplied by (1 - the district's state share percentage for the fiscal year in which the grant is awarded).

For purposes of division (B)(2) of this section, "state share percentage" has the same meaning as in section 3317.02 of the Revised Code.

(C) The amount and number of grants awarded under this section shall be determined by the department based on any appropriations made by the general assembly for grants under this section.

(D) The state board of education shall adopt rules for the administration of this grant program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-09-2004



Section 3319.58 - Retesting teachers in low performance schools.

(A) As used in this section, "core subject area" has the same meaning as in section 3319.074 of the Revised Code.

(B) Each year, beginning with the 2015-2016 school year, the board of education of each city, exempted village, local, and joint vocational school district shall require each classroom teacher who is currently teaching in a core subject area and has received a rating of ineffective on the evaluations conducted under section 3319.111 of the Revised Code for two of the three most recent school years to register for and take all written examinations of content knowledge selected by the department of education as appropriate to determine expertise to teach that core subject area and the grade level to which the teacher is assigned.

(C) Each year, beginning with the 2015-2016 school year, the governing authority of each community school established under Chapter 3314. of the Revised Code except a community school to which section 3314.017 of the Revised Code applies and governing body of each STEM school established under Chapter 3326. of the Revised Code with a building ranked in the lowest ten per cent of all public school buildings according to performance index score, under section 3302.21 of the Revised Code, shall require each classroom teacher currently teaching in a core subject area in such a building to register for and take all written examinations of content knowledge selected by the department as appropriate to determine expertise to teach that core subject area and the grade level to which the teacher is assigned.

(D) If a teacher who takes an examination under division (B) of this section passes that examination and provides proof of that passage to the teacher's employer, the employer shall require the teacher, at the teacher's expense, to complete professional development that is targeted to the deficiencies identified in the teacher's evaluations conducted under section 3319.111 of the Revised Code. The receipt by the teacher of a rating of ineffective on the teacher's next evaluation after completion of the professional development, or the failure of the teacher to complete the professional development, shall be grounds for termination of the teacher under section 3319.16 of the Revised Code.

(E) If a teacher who takes an examination under this section passes that examination and provides proof of that passage to the teacher's employer, the teacher shall not be required to take the examination again for three years, regardless of the teacher's evaluation ratings or the performance index score ranking of the building in which the teacher teaches. No teacher shall be responsible for the cost of taking an examination under this section.

(F) Each district board of education, each community school governing authority, and each STEM school governing body may use the results of a teacher's examinations required under division (B) or (C) of this section in developing and revising professional development plans and in deciding whether or not to continue employing the teacher in accordance with the provisions of this chapter or Chapter 3314. or 3326. of the Revised Code. However, no decision to terminate or not to renew a teacher's employment contract shall be made solely on the basis of the results of a teacher's examination under this section until and unless the teacher has not attained a passing score on the same required examination for at least three consecutive administrations of that examination.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3319.60 - Educator standards board.

There is hereby established the educator standards board. The board shall develop and recommend to the state board of education standards for entering and continuing in the educator professions and standards for educator professional development. The board membership shall reflect the diversity of the state in terms ofgender, race, ethnic background, and geographic distribution.

(A) The board shall consist of the following members:

(1) The following eighteen members appointed by the state board of education :

(a) Ten persons employed as teachers in a school district. Three persons appointed under this division shall be employed as teachers in a secondary school, two persons shall be employed as teachers in a middle school, three persons shall be employed as teachers in an elementary school, one person shall be employed as a teacher in a pre-kindergarten classroom, and one person shall be a teacher who serves on a local professional development committee pursuant to section 3319.22 of the Revised Code. At least one person appointed under this division shall hold a teaching certificate or license issued by the national board for professional teaching standards. The Ohio education association shall submit a list of fourteen nominees for these appointments and the state board shall appoint seven members to the educator standards board from that list. The Ohio federation of teachers shall submit a list of six nominees for these appointments and the state board shall appoint three members to the educator standards board from that list. If there is an insufficient number of nominees from both lists to satisfy the membership requirements of this division, the state board shall request additional nominees who satisfy those requirements.

(b) One person employed as a teacher in a chartered, nonpublic school. Stakeholder groups selected by the state board shall submit a list of two nominees for this appointment.

(c) Five persons employed as school administrators in a school district. Of those five persons , one person shall be employed as a secondary school principal, one person shall be employed as a middle school principal, one person shall be employed as an elementary school principal, one person shall be employed as a school district treasurer or business manager, and one person shall be employed as a school district superintendent. The buckeye association of school administrators shall submit a list of two nominees for the school district superintendent, the Ohio association of school business officials shall submit a list of two nominees for the school district treasurer or business manager, the Ohio association of elementary school administrators shall submit a list of two nominees for the elementary school principal, and the Ohio association of secondary school administrators shall submit a list of two nominees for the middle school principal and a list of two nominees for the secondary school principal.

(d) One person who is a member of a school district board of education. The Ohio school boards association shall submit a list of two nominees for this appointment.

(e) One person who is a parent of a student currently enrolled in a school operated by a school district. The Ohio parent teacher association shall submit a list of two nominees for this appointment.

(2) The chancellor of the Ohio board of regents shall appoint three persons employed by institutions of higher education that offer educator preparation programs. One person shall be employed by an institution of higher education that has a certificate of authorization under Chapter 1713. of the Revised Code; one person shall be employed by a state university, as defined in section 3345.011 of the Revised Code, or a university branch; and one person shall be employed by a state community college, community college, or technical college. Of the two persons appointed from an institution of higher education that has a certificate of authorization under Chapter 1713. of the Revised Code and from a state university or university branch, one shall be employed in a college of education and one shall be employed in a college of arts and sciences.

(3) The superintendent of public instruction or a designee of the superintendent, the chancellor of the Ohio board of regents or a designee of the chancellor, and the chairpersons and the ranking minority members of the education committees of the senate and house of representatives shall serve as nonvoting, ex officio members.

(B) Terms of office shall be for two years. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. At the first meeting, appointed members shall select a chairperson and a vice-chairperson. Vacancies on the board shall be filled in the same manner as prescribed for appointments under division (A) of this section. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The terms of office of members are renewable.

(C) Members shall receive no compensation for their services.

(D) The board shall establish guidelines for its operation. These guidelines shall require the creation of a standing subcommittee on higher education, and shall permit the creation of other standing subcommittees when necessary. The board shall determine the membership of any subcommittee it creates. The board may select persons who are not members of the board to participate in the deliberations of any subcommittee as representatives of stakeholder groups, but no such person shall vote on any issue before the subcommittee.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004; 08-11-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3319.61 - Duties of board.

(A) The educator standards board, in consultation with the chancellor of the Ohio board of regents, shall do all of the following:

(1) Develop state standards for teachers and principals that reflect what teachers and principals are expected to know and be able to do at all stages of their careers. These standards shall be aligned with the statewide academic content standards for students adopted pursuant to section 3301.079 of the Revised Code, be primarily based on educator performance instead of years of experience or certain courses completed, and rely on evidence-based factors. These standards shall also be aligned with the operating standards adopted under division (D)(3) of section 3301.07 of the Revised Code.

(a) The standards for teachers shall reflect the following additional criteria:

(i) Alignment with the interstate new teacher assessment and support consortium standards;

(ii) Differentiation among novice, experienced, and advanced teachers;

(iii) Reliance on competencies that can be measured;

(iv) Reliance on content knowledge, teaching skills, discipline-specific teaching methods, and requirements for professional development;

(v) Alignment with a career-long system of professional development and evaluation that ensures teachers receive the support and training needed to achieve the teaching standards as well as reliable feedback about how well they meet the standards;

(vi) The standards under section 3301.079 of the Revised Code, including standards on collaborative learning environments and interdisciplinary, project-based, real-world learning and differentiated instruction;

(vii) The Ohio leadership framework.

(b) The standards for principals shall be aligned with the interstate school leaders licensing consortium standards.

(2) Develop standards for school district superintendents that reflect what superintendents are expected to know and be able to do at all stages of their careers. The standards shall reflect knowledge of systems theory and effective management principles and be aligned with the buckeye association of school administrators standards and the operating standards developed under division (D)(3) of section 3301.07 of the Revised Code.

(3) Develop standards for school district treasurers and business managers that reflect what treasurers and business managers are expected to know and be able to do at all stages of their careers. The standards shall reflect knowledge of systems theory and effective management principles and be aligned with the association of school business officials international standards and the operating standards developed under division (D)(3) of section 3301.07 of the Revised Code.

(4) Develop standards for the renewal of licenses under sections 3301.074 and3319.22 of the Revised Code;

(5) Develop standards for educator professional development;

(6) Investigate and make recommendations for the creation, expansion, and implementation of school building and school district leadership academies.

The superintendent of public instruction, the chancellor of the Ohio board of regents, or the education standards board itself may request that the educator standards board update, review, or reconsider any standards developed under this section.

(B) The educator standards board shall incorporate indicators of cultural competency into the standards developed under division (A) of this section. For this purpose, the educator standards board shall develop a definition of cultural competency based upon content and experiences that enable educators to know, understand, and appreciate the students, families, and communities that they serve and skills for addressing cultural diversity in ways that respond equitably and appropriately to the cultural needs of individual students.

(C) In developing the standards under division (A) of this section, the educator standards board shall consider the impact of the standards on closing the achievement gap between students of different subgroups.

(D) In developing the standards under division (A) of this section, the educator standards board shall ensure both of the following:

(1) That teachers have sufficient knowledge to provide appropriate instruction for students identified as gifted pursuant to Chapter 3324. of the Revised Code and to assist in the identification of such students, and have sufficient knowledge that will enable teachers to provide learning opportunities for all children to succeed;

(2) That principals, superintendents, school treasurers, and school business managers have sufficient knowledge to provide principled, collaborative, foresighted, and data-based leadership that will provide learning opportunities for all children to succeed.

(E) The standards for educator professional development developed under division (A) (5) of this section shall include the following:

(1) Standards for the inclusion of local professional development committees established under section 3319.22 of the Revised Code in the planning and design of professional development;

(2) Standards that address the crucial link between academic achievement and mental health issues.

(F) The educator standards board shall also perform the following functions:

(1) Monitor compliance with the standards developed under division (A) of this section and make recommendations to the state board of education for appropriate corrective action if such standards are not met;

(2) Research, develop, and recommend policies on the professions of teaching and school administration;

(3) Recommend policies to close the achievement gap between students of different subgroups;

(4) Define a "master teacher" in a manner that can be used uniformly by all school districts;

(5) Adopt criteria that a candidate for a lead professional educator license under section 3319.22 of the Revised Code who does not hold a valid certificate issued by the national board for professional teaching standards must meet to be considered a lead teacher for purposes of division (B)(4)(d) of that section. It is the intent of the general assembly that the educator standards board shall adopt multiple, equal-weighted criteria to use in determining whether a person is a lead teacher. The criteria shall be in addition to the other standards and qualifications prescribed in division (B)(4) of section 3319.22 of the Revised Code. The criteria may include, but shall not be limited to, completion of educational levels beyond a master's degree or other professional development courses or demonstration of a leadership role in the teacher's school building or district. The board shall determine the number of criteria that a teacher shall satisfy to be recognized as a lead teacher, which shall not be the total number of criteria adopted by the board.

(6) Develop model teacher and principal evaluation instruments and processes. The models shall be based on the standards developed under division (A) of this section.

(7) Develop a method of measuring the academic improvement made by individual students during a one-year period and make recommendations for incorporating the measurement as one of multiple evaluation criteria into each of the following:

(a) Eligibility for a professional educator license, senior professional educator license, lead professional educator license, or principal license issued under section 3319.22 of the Revised Code;

(b) The Ohio teacher residency program established under section 3319.223 of the Revised Code;

(c) The model teacher and principal evaluation instruments and processes developed under division (F)(6) of this section.

(G) The educator standards board shall submit recommendations of standards developed under division (A) of this section to the state board of education not later than September 1, 2010. The state board of education shall review those recommendations at the state board's regular meeting that next succeeds the date that the recommendations are submitted to the state board. At that meeting, the state board of education shall vote to either adopt standards based on those recommendations or request that the educator standards board reconsider its recommendations. The state board of education shall articulate reasons for requesting reconsideration of the recommendations but shall not direct the content of the recommendations. The educator standards board shall reconsider its recommendations if the state board of education so requests, may revise the recommendations, and shall resubmit the recommendations, whether revised or not, to the state board not later than two weeks prior to the state board's regular meeting that next succeeds the meeting at which the state board requested reconsideration of the initial recommendations. The state board of education shall review the recommendations as resubmitted by the educator standards board at the state board's regular meeting that next succeeds the meeting at which the state board requested reconsideration of the initial recommendations and may adopt the standards as resubmitted or, if the resubmitted standards have not addressed the state board's concerns, the state board may modify the standards prior to adopting them. The final responsibility to determine whether to adopt standards as described in division (A) of this section and the content of those standards, if adopted, belongs solely to the state board of education.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.611 - Subcommittee on standards for superintendents of the education standards board.

The subcommittee on standards for superintendents of the education standards board is hereby established. The subcommittee shall consist of the following members:

(A) The school district superintendent appointed to the educator standards board under section 3319.60 of the Revised Code, who shall act as chairperson of the subcommittee;

(B) Three additional school district superintendents appointed by the state board of education, for terms of two years. The buckeye association of school administrators shall submit a list of six nominees for appointments under this section.

(C) Three additional members of the educator standards board, appointed by the chairperson of the educator standards board;

(D) The superintendent of public instruction and the chancellor of the Ohio board of regents, or their designees, who shall serve as nonvoting, ex officio members of the subcommittee.

Members of the subcommittee shall receive no compensation for their services . The members appointed under divisions (B) and (C) of this section may be reappointed.

The subcommittee shall assist the educator standards board in developing the standards for superintendents and with any additional matters the educator standards board directs the subcommittee to examine.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3319.612 - Subcommittee on standards for school treasurers and business managers of the educator standards board.

The subcommittee on standards for school treasurers and business managers of the educator standards board is hereby established. The subcommittee shall consist of the following members:

(A) The school district treasurer or business manager appointed to the educator standards board under section 3319.60 of the Revised Code, who shall act as chairperson of the subcommittee;

(B) Three additional school district treasurers or business managers appointed by the state board of education for terms of two years. The Ohio association of school business officials shall submit a list of six nominees for appointments under this section.

(C) Three additional members of the educator standards board, appointed by the chairperson of the educator standards board;

(D) The superintendent of public instruction and the chancellor of the Ohio board of regents, or their designees, who shall serve as nonvoting, ex officio members of the subcommittee.

Members of the subcommittee shall receive no compensation for their services. The members appointed under divisions (B) and (C) of this section may be reappointed.

The subcommittee shall assist the educator standards board in developing the standards for school treasurers and business managers and with any additional matters the educator standards board directs the subcommittee to examine.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3319.62 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 06-09-2004 )



Section 3319.63 - Granting professional leave for educator standards board service.

The board of education of a school district that employs any person who is appointed to serve as a member of the educator standards board under division (A)(1)(a) or (c) of section 3319.60, as a member of the subcommittee on standards for superintendents under division (B) or (C) of section 3319.611, or as a member of the subcommittee on standards for school treasurers and business managers under division (B) or (C) of section 3319.612 of the Revised Code shall grant that person paid professional leave for the purpose of attending meetings and conducting official business of the educator standards board and the subcommittees.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-18-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3319.65 - Credential review board.

The state board of education shall establish a credential review board. The credential review board shall carry out any functions assigned to it by the state board with respect to assessing individuals pursuing alternative routes to educator licensure and out of state educators seeking licensure in Ohio. The credential review board may also carry out any other duties the state board considers appropriate.

Effective Date: 06-09-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3319.70 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3319.71 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3319.80 - Engagement of dyslexia specialist to train teachers.

(A) The governing board of any educational service center may engage the services of a dyslexia specialist to provide training for teachers of grades kindergarten to four on the indicators of dyslexia and the types of instruction that children with dyslexia need to learn, read, write, and spell. If a service center provides this training, it shall make the training available to local school districts within the service center's territory and to other school districts, community schools, and STEM schools that have contracted for the training from the service center under section 3313.843, 3313.844, 3313.845, or 3326.45 of the Revised Code.

If a governing board of any educational service center does not provide the training, a group of local school districts within the service center's territory may engage the services of a dyslexia specialist to provide training for teachers independently.

A school district or school may require the training authorized under this section for its teachers as part of the district's or school's regular in-service training programs.

(B) As used in this section:

(1) "Dyslexia" means a specific learning disorder that is neurological in origin and that is characterized by unexpected difficulties with accurate or fluent word recognition and by poor spelling and decoding abilities not consistent with the person's intelligence, motivation, and sensory capabilities, which difficulties typically result from a deficit in the phonological component of language.

(2) "Dyslexia specialist" means a person who is trained and certified in a multisensory structured language program that meets the level II specialist criteria set by the international dyslexia association's knowledge and practice standards or standards from any other nationally recognized organization that specializes in issues surrounding dyslexia, or any subsequently adopted standards.

Added by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.



Section 3319.99 - Penalty.

(A) Whoever violates division (A) of section 3319.151 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates division (H)(1) of section 3319.311 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates division (F) of section 3319.313 of the Revised Code shall be punished as follows:

(1) Except as otherwise provided in division (C)(2) of this section, the person is guilty of a misdemeanor of the fourth degree.

(2) The person is guilty of a misdemeanor of the first degree if both of the following conditions apply:

(a) The employee who is the subject of the report that the person fails to submit was required to be reported for the commission or alleged commission of an act or offense involving the infliction on a child of any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child;

(b) During the period between the violation of division (F) of section 3319.313 of the Revised Code and the conviction of or plea of guilty by the person for that violation, the employee who is the subject of the report that the person fails to submit inflicts on any child attending a school district, educational service center, public or nonpublic school, or county board of developmental disabilities where the employee works any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

(D) Whoever violates division (B) or (D) of section 3319.317 of the Revised Code is guilty of a misdemeanor of the first degree.

Amended by 128th General Assemblych.58,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-05-1987; 2008 HB428 09-12-2008






Chapter 3321 - SCHOOL ATTENDANCE

Section 3321.01 - Compulsory school age - requirements for admission to kindergarten or first grade - pupil personnel services committee.

(A)

(1) As used in this chapter, "parent," "guardian," or "other person having charge or care of a child" means either parent unless the parents are separated or divorced or their marriage has been dissolved or annulled, in which case "parent" means the parent who is the residential parent and legal custodian of the child. If the child is in the legal or permanent custody of a person or government agency, "parent" means that person or government agency. When a child is a resident of a home, as defined in section 3313.64 of the Revised Code, and the child's parent is not a resident of this state, "parent," "guardian," or "other person having charge or care of a child" means the head of the home.

A child between six and eighteen years of age is "of compulsory school age" for the purpose of sections 3321.01 to 3321.13 of the Revised Code. A child under six years of age who has been enrolled in kindergarten also shall be considered "of compulsory school age" for the purpose of sections 3321.01 to 3321.13 of the Revised Code unless at any time the child's parent or guardian, at the parent's or guardian's discretion and in consultation with the child's teacher and principal, formally withdraws the child from kindergarten. The compulsory school age of a child shall not commence until the beginning of the term of such schools, or other time in the school year fixed by the rules of the board of the district in which the child resides.

(2) No child shall be admitted to a kindergarten or a first grade of a public school in a district in which all children are admitted to kindergarten and the first grade in August or September unless the child is five or six years of age, respectively, by the thirtieth day of September of the year of admittance, or by the first day of a term or semester other than one beginning in August or September in school districts granting admittance at the beginning of such term or semester, unless the child has been recommended for early admittance in accordance with the district's acceleration policy adopted under section 3324.10 of the Revised Code. A child who does not meet the age requirement for admittance to kindergarten or first grade shall be evaluated for early admittance upon referral by the child's parent or guardian, an educator employed by the district, a preschool educator who knows the child, or a pediatrician or psychologist who knows the child.

(3) Notwithstanding division (A)(2) of this section, beginning with the school year that starts in 2001 and continuing thereafter the board of education of any district may adopt a resolution establishing the first day of August in lieu of the thirtieth day of September as the required date by which students must have attained the age specified in that division.

(4) After a student has been admitted to kindergarten in a school district or chartered nonpublic school, no board of education of a school district to which the student transfers shall deny that student admission based on the student's age.

(B) As used in division (C) of this section, "successfully completed kindergarten" means that the child has completed the kindergarten requirements at one of the following:

(1) A public or chartered nonpublic school;

(2) A kindergarten class that is both of the following:

(a) Offered by a day-care provider licensed under Chapter 5104. of the Revised Code;

(b) If offered after July 1, 1991, is directly taught by a teacher who holds one of the following:

(i) A valid educator license issued under section 3319.22 of the Revised Code;

(ii) A Montessori preprimary credential or age-appropriate diploma granted by the American Montessori society or the association Montessori internationale;

(iii) Certification determined under division (F) of this section to be equivalent to that described in division (B)(2)(b)(ii) of this section;

(iv) Certification for teachers in nontax-supported schools pursuant to section 3301.071 of the Revised Code.

(C) Except as provided in division (A)(2) of this section, no school district shall admit to the first grade any child who has not successfully completed kindergarten.

(D)

The scheduling of times for kindergarten classes and length of the school day for kindergarten shall be determined by the board of education of a city, exempted village, or local school district.

(E) Any kindergarten class offered by a day-care provider or school described by division (B)(1) or (B)(2)(a) of this section shall be developmentally appropriate.

(F) Upon written request of a day-care provider described by division (B)(2)(a) of this section, the department of education shall determine whether certification held by a teacher employed by the provider meets the requirement of division (B)(2)(b)(iii) of this section and, if so, shall furnish the provider a statement to that effect.

(G) As used in this division, "all-day kindergarten" has the same meaning as in section 3321.05 of the Revised Code.

(1) Any school district that did not receive for fiscal year 2009 poverty-based assistance for all-day kindergarten under division (D) of section 3317.029 of the Revised Code may charge fees or tuition for students enrolled in all-day kindergarten. If a district charges fees or tuition for all-day kindergarten under this division, the district shall develop a sliding fee scale based on family incomes.

(2) The department of education shall conduct an annual survey of each school district described in division (G)(1) of this section to determine the following:

(a) Whether the district charges fees or tuition for students enrolled in all-day kindergarten;

(b) The amount of the fees or tuition charged;

(c) How many of the students for whom tuition is charged are eligible for free lunches under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, and the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1771, as amended, and how many of the students for whom tuition is charged are eligible for reduced price lunches under those acts;

(d) How many students are enrolled in traditional half-day kindergarten rather than all-day kindergarten.

Each district shall report to the department, in the manner prescribed by the department, the information described in divisions (G)(2)(a) to (d) of this section.

The department shall issue an annual report on the results of the survey and shall post the report on its web site. The department shall issue the first report not later than April 30, 2008, and shall issue a report not later than the thirtieth day of April each year thereafter.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 2007 HB190 11-14-2007



Section 3321.02 - Children amenable to compulsory education laws.

Every child actually resident in the state shall be amenable to the laws relating to compulsory education, and neither he nor the person in charge of him shall be excused from the operation of said sections or the penalties under them on the ground that the child's residence is seasonal, that the parent of the child is a resident of another state, or that the child has attended school for the legal period in another state.

Effective Date: 10-01-1953



Section 3321.03 - Parent's obligation to see that child receives instruction.

As used in this section and section 3321.04 of the Revised Code, "special education program" means a school or the educational agency that provides special education and related services to children with disabilities in accordance with Chapter 3323. of the Revised Code. Except as provided in this section, the parent of a child of compulsory school age shall cause such child to attend a school in the school district in which the child is entitled to attend school under division (B) or (F) of section 3313.64 or section 3313.65 of the Revised Code, to participate in a special education program under Chapter 3323. of the Revised Code, or to otherwise cause the child to be instructed in accordance with law. Every child of compulsory school age shall attend a school or participate in a special education program that conforms to the minimum standards prescribed by the state board of education until the child:

(A) Receives a diploma granted by the board of education or other governing authority, successfully completes the curriculum of any high school, or successfully completes the individualized education program developed for the student by any high school pursuant to Chapter 3323. of the Revised Code;

(B) Receives an age and schooling certificate as provided in section 3331.01 of the Revised Code; or

(C) Is excused from school under standards adopted by the state board of education pursuant to section 3321.04 of the Revised Code, or if in need of special education, the child is excused from such programs pursuant to section 3321.04 of the Revised Code.

Effective Date: 06-30-1992; 2007 HB119 09-29-2007



Section 3321.04 - Scope of obligation.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section does not apply to any joint vocational or cooperative education school district or its superintendent. Every parent of any child of compulsory school age who is not employed under an age and schooling certificate must send such child to a school or a special education program that conforms to the minimum standards prescribed by the state board of education, for the full time the school or program attended is in session, which shall not be for less than thirty-two weeks per school year. Such attendance must begin within the first week of the school term or program or within one week of the date on which the child begins to reside in the district or within one week after his withdrawal from employment. For the purpose of operating a school or program on a trimester plan, "full time the school attended is in session," as used in this section means the two trimesters to which the child is assigned by the board of education. For the purpose of operating a school or program on a quarterly plan, "full time the school attended is in session," as used in this section, means the three quarters to which the child is assigned by the board of education. For the purpose of operating a school or program on a pentamester plan, "full time the school is in session," as used in this section, means the four pentamesters to which the child is assigned by the board of education. Excuses from future attendance at or past absence from school or a special education program may be granted for the causes, by the authorities, and under the following conditions:

(A) The superintendent of the city or exempted village school district or the educational service center in which the child resides may excuse the child from attendance for any part of the remainder of the current school year upon satisfactory showing of either of the following facts:

(1) That the child's bodily or mental condition does not permit attendance at school or a special education program during such period; this fact is certified in writing by a licensed physician or, in the case of a mental condition, by a licensed physician, a licensed psychologist, licensed school psychologist or a certificated school psychologist; and provision is made for appropriate instruction of the child, in accordance with Chapter 3323. of the Revised Code;

(2) That the child is being instructed at home by a person qualified to teach the branches in which instruction is required, and such additional branches, as the advancement and needs of the child may, in the opinion of such superintendent, require. In each such case the issuing superintendent shall file in his office, with a copy of the excuse, papers showing how the inability of the child to attend school or a special education program or the qualifications of the person instructing the child at home were determined. All such excuses shall become void and subject to recall upon the removal of the disability of the child or the cessation of proper home instruction; and thereupon the child or the child's parents may be proceeded against after due notice whether such excuse be recalled or not.

(B) The state board of education may adopt rules authorizing the superintendent of schools of the district in which the child resides to excuse a child over fourteen years of age from attendance for a future limited period for the purpose of performing necessary work directly and exclusively for the child's parents or legal guardians. All excuses provided for in divisions (A) and (B) of this section shall be in writing and shall show the reason for excusing the child. A copy thereof shall be sent to the person in charge of the child.

(C) The board of education of the city or exempted village school district or the governing board of the educational service center in which a public school is located or the governing authorities of a private or parochial school may in the rules governing the discipline in such schools, prescribe the authority by which and the manner in which any child may be excused for absence from such school for good and sufficient reasons. The state board of education may by rule prescribe conditions governing the issuance of excuses, which shall be binding upon the authorities empowered to issue them.

Effective Date: 09-29-1995



Section 3321.041 - Excused absences for certain extracurricular activities.

(A) As used in this section, "extracurricular activity" means a pupil activity program that a school or school district operates and is not included in the school district's graded course of study, including an interscholastic extracurricular activity that a school or school district sponsors or participates in and that has participants from more than one school or school district.

(B) Beginning in the 2009-2010 school year, if a student enrolled in a school district is absent from school for the sole purpose of traveling out of the state to participate in an enrichment activity approved by the district board of education or in an extracurricular activity, the district shall count that absence as an excused absence, up to a maximum of four days per school year. The district shall require any such student to complete any classroom assignments that the student misses because of the absence.

(C) If a student will be absent from school for four or more consecutive school days for a purpose described in division (B) of this section, a classroom teacher employed by the school district shall accompany the student during the travel period to provide the student with instructional assistance.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3321.05 - All-day or extended kindergarten.

(A) As used in this section, "all-day kindergarten" means a kindergarten class that is in session five days per week for not less than the same number of clock hours each day as for students in grades one through six.

(B) Any school district may operate all-day kindergarten or extended kindergarten, but

no district shall require any student to attend kindergarten for more than the number of clock hours required each day for traditional kindergarten by the minimum standards adopted under division (D) of section 3301.07 of the Revised Code. Each school district that operates all-day or extended kindergarten shall accommodate kindergarten students whose parents or guardians elect to enroll them for the minimum number of hours .

(C) A school district may use space in child day-care centers licensed under Chapter 5104. of the Revised Code to provide all-day kindergarten under this section.

Amended by 129th General AssemblyFile No.8,HB 30, §1, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1998



Section 3321.06 - [Repealed].

Effective Date: 08-01-1965



Section 3321.07 - Requirements for child instructed at other than public school.

If any child attends upon instruction elsewhere than in a public school such instruction shall be in a school which conforms to the minimum standards prescribed by the state board of education. The hours and term of attendance exacted shall be equivalent to the hours and term of attendance required of children in the public schools of the district. This section does not require a child to attend a high school instead of a vocational, commercial, or other special type of school, provided the instruction therein is for a term and for hours equivalent to those of the high school, and provided his attendance at such school will not interfere with a continuous program of education for the child to the age of sixteen.

Effective Date: 01-03-1956



Section 3321.08 - Part-time school - definition.

Every child who has been granted an age and schooling certificate shall, until the age at which such certificate is no longer required, attend a part-time school or class for the number of hours not over eight per week that such school or class is in session, provided the board of education of the school district in which the child resides or is employed has made such school or class available. Such attendance shall be for the full term such school or class is in session, and shall begin with the first week of the school term or within one week after issuance of the age and schooling certificate. This section does not apply to children who are employed under vacation and part-time certificates only. The superintendent of schools may excuse a child from such attendance for one of the reasons provided in section 3321.10 of the Revised Code. A part-time school or class is one which shall offer to those minors who have entered industry, instruction supplemental to their daily occupations or which will increase their civic and vocational competence or both and which are taught between the hours of seven in the morning and six in the afternoon of any day except a legal holiday, Saturday, or Sunday, or between the hours of seven in the morning and twelve noon of Saturday.

Effective Date: 08-27-1976



Section 3321.09 - Part-time schooling not provided by board of education.

Attendance at a part-time school or class provided by an employer, by a partnership, corporation, or individual, by a private or parochial school, by a college, or by a philanthropic or similar agency shall serve in lieu of attendance at a part-time school or class provided by a board of education in case the given school or class is conducted for substantially a term and hours equivalent to those of the part-time schools or classes provided by the local board, and in case the school or class is approved by the state board of education. When such school or class is conducted within or in connection with the establishment in which the child is working the obligation of attendance at part-time school or class indicated in section 3321.08 of the Revised Code, shall apply to the children holding age and schooling certificates who are employed in the given establishment regardless of the accessibility of public part-time schools or classes.

Effective Date: 01-03-1956



Section 3321.10 - Supervision of children employed on age and schooling certificates.

All parents, guardians, and other persons who have the care of children who are employed under age and schooling certificates shall cause them to attend a part-time day school or class for the full time that the school or class is in session whenever such part-time school or class has been established and is accessible to the child in the district where the child resides or is employed, unless the superintendent of schools determines that the child has already completed the same work as or work equivalent to that taken up in such part-time schools or classes as are available for the child to attend or that the bodily or mental condition of the child does not permit his attendance at such school or class. Such attendance shall begin within the first week of the school term or within one week after an age and schooling certificate is issued to a child. If a child resides in one school district and is employed in another he shall be under the jurisdiction of the district in which he is employed for the purpose of this section and the section 3321.08 of the Revised Code, unless by written excuse the superintendent of schools releases him to the jurisdiction of the district in which he resides.

Effective Date: 10-01-1953



Section 3321.11 - Availability or accessibility of part-time schools.

The superintendent of schools shall be the judge of the availability or accessibility of part-time schools for children who are holders of age and schooling certificates.

Effective Date: 10-01-1953



Section 3321.12 - Report to treasurer of board.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, the provisions of this section that require reporting to the treasurer of a city school district do not require reporting to the treasurer of any joint vocational or cooperative education school district. The principal or teacher in charge of any public, private, or parochial school, shall report to the treasurer of the board of education of the city, local, or exempted village school district in which the school is situated, the names, ages, and places of residence of all pupils below eighteen years of age in attendance at their schools together with such other facts as said treasurer requires to facilitate the carrying out of the laws relating to compulsory education and the employment of minors. Such report shall be made within the first two weeks of the beginning of school in each school year, and shall be corrected with the entry of such items as are prescribed by the state board of education within the first week of each subsequent school month of the year. Nothing in this section shall require any person to release, or to permit access to, public school records in violation of section 3319.321 of the Revised Code.

Effective Date: 04-16-1993



Section 3321.13 - Duties of teacher and superintendent upon withdrawal or habitual absence of child from school - forms.

(A) Whenever any child of compulsory school age withdraws from school the teacher of that child shall ascertain the reason for withdrawal. The fact of the withdrawal and the reason for it shall be immediately transmitted by the teacher to the superintendent of schools of the city or exempted village school district or the educational service center as the case may be. If the child who has withdrawn from school has done so because of change of residence, the next residence shall be ascertained and shall be included in the notice thus transmitted. The superintendent shall thereupon forward a card showing the essential facts regarding the child and stating the place of the child's new residence to the superintendent of schools of the district to which the child has moved. The superintendent of public instruction may prescribe the forms to be used in the operation of this division.

(B)

(1) Upon receipt of information that a child of compulsory school age has withdrawn from school for a reason other than because of change of residence and is not enrolled in and attending in accordance with school policy an approved program to obtain a diploma or its equivalent, the superintendent shall notify the registrar of motor vehicles and the juvenile judge of the county in which the district is located of the withdrawal and failure to enroll in and attend an approved program to obtain a diploma or its equivalent. A notification to the registrar required by this division shall be given in the manner the registrar by rule requires and a notification to the juvenile judge required by this division shall be given in writing. Each notification shall be given within two weeks after the withdrawal and failure to enroll in and attend an approved program or its equivalent.

(2) The board of education of a school district may adopt a resolution providing that the provisions of division (B)(2) of this section apply within the district. The provisions of division (B)(2) of this section do not apply within any school district, and no superintendent of a school district shall send a notification of the type described in division (B)(2) of this section to the registrar of motor vehicles or the juvenile judge of the county in which the district is located, unless the board of education of the district has adopted such a resolution. If the board of education of a school district adopts a resolution providing that the provisions of division (B)(2) of this section apply within the district, and if the superintendent of schools of that district receives information that, during any semester or term, a child of compulsory school age has been absent without legitimate excuse from the school the child is supposed to attend for more than ten consecutive school days or for at least fifteen total school days, the superintendent shall notify the child and the child's parent, guardian, or custodian, in writing, that the information has been provided to the superintendent, that as a result of that information the child's temporary instruction permit or driver's license will be suspended or the opportunity to obtain such a permit or license will be denied, and that the child and the child's parent, guardian, or custodian may appear in person at a scheduled date, time, and place before the superintendent or a designee to challenge the information provided to the superintendent. The notification to the child and the child's parent, guardian, or custodian required by division (B)(2) of this section shall set forth the information received by the superintendent and shall inform the child and the child's parent, guardian, or custodian of the scheduled date, time, and place of the appearance that they may have before the superintendent or a designee. The date scheduled for the appearance shall be no earlier than three and no later than five days after the notification is given, provided that an extension may be granted upon request of the child or the child's parent, guardian, or custodian. If an extension is granted, the superintendent shall schedule a new date, time, and place for the appearance and shall inform the child and the child's parent, guardian, or custodian of the new date, time, and place. If the child and the child's parent, guardian, or custodian do not appear before the superintendent or a designee on the scheduled date and at the scheduled time and place, or if the child and the child's parent, guardian, or custodian appear before the superintendent or a designee on the scheduled date and at the scheduled time and place but the superintendent or a designee determines that the information the superintendent received indicating that, during the semester or term, the child had been absent without legitimate excuse from the school the child was supposed to attend for more than ten consecutive school days or for at least fifteen total school days, the superintendent shall notify the registrar of motor vehicles and the juvenile judge of the county in which the district is located that the child has been absent for that period of time and that the child does not have any legitimate excuse for the habitual absence. A notification to the registrar required by this division shall be given in the manner the registrar by rule requires and a notification to the juvenile judge required by this division shall be given in writing. Each notification shall be given within two weeks after the receipt of the information of the habitual absence from school without legitimate excuse, or, if the child and the child's parent, guardian, or custodian appear before the superintendent or a designee to challenge the information, within two weeks after the appearance. For purposes of division (B)(2) of this section, a legitimate excuse for absence from school includes, but is not limited to, the fact that the child in question has enrolled in another school or school district in this or another state, the fact that the child in question was excused from attendance for any of the reasons specified in section 3321.04 of the Revised Code, or the fact that the child in question has received an age and schooling certificate in accordance with section 3331.01 of the Revised Code.

(3) Whenever a pupil is suspended or expelled from school pursuant to section 3313.66 of the Revised Code and the reason for the suspension or expulsion is the use or possession of alcohol, a drug of abuse, or alcohol and a drug of abuse, the superintendent of schools of that district may notify the registrar and the juvenile judge of the county in which the district is located of such suspension or expulsion. Any such notification of suspension or expulsion shall be given to the registrar, in the manner the registrar by rule requires and shall be given to the juvenile judge in writing. The notifications shall be given within two weeks after the suspension or expulsion.

(4) Whenever a pupil is suspended, expelled, removed, or permanently excluded from a school for misconduct included in a policy that the board of education of a city, exempted village, or local school district has adopted under division (A) of section 3313.661 of the Revised Code, and the misconduct involves a firearm or a knife or other weapon as defined in that policy, the superintendent of schools of that district shall notify the registrar and the juvenile judge of the county in which the district is located of the suspension, expulsion, removal, or permanent exclusion. The notification shall be given to the registrar in the manner the registrar, by rule, requires and shall be given to the juvenile judge in writing. The notifications shall be given within two weeks after the suspension, expulsion, removal, or permanent exclusion.

(C) A notification of withdrawal, habitual absence without legitimate excuse, suspension, or expulsion given to the registrar or a juvenile judge under division (B)(1), (2), (3), or (4) of this section shall contain the name, address, date of birth, school, and school district of the child. If the superintendent finds, after giving a notification of withdrawal, habitual absence without legitimate excuse, suspension, or expulsion to the registrar and the juvenile judge under division (B)(1), (2), (3), or (4) of this section, that the notification was given in error, the superintendent immediately shall notify the registrar and the juvenile judge of that fact.

Effective Date: 08-06-1999



Section 3321.14 - Attendance officer - pupil-personnel workers.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, the provisions of this section and sections 3321.15 to 3321.21 of the Revised Code that apply to a city school district or its superintendent do not apply to any joint vocational or cooperative education school district or its superintendent unless otherwise specified. The board of education of every city school district and of every exempted village school district shall employ an attendance officer, and may employ or appoint any assistants that the board deems advisable. In cities of one hundred thousand population or over, the board may appoint, subject to the nomination of the superintendent of schools, one or more pupil-personnel workers and make provision for the traveling expenses within the school district of those employees.

Effective Date: 09-04-2000



Section 3321.15 - Educational service center attendance officer and assistants.

Every governing board of an educational service center shall employ an educational service center attendance officer, and may employ or appoint such assistants as the board deems advisable. The compensation and necessary traveling expenses of such attendance officer and assistants shall be paid out of the educational service center governing board fund. With the consent and approval of the judge of the juvenile court, a probation officer of the court may be designated as the service center attendance officer or as an assistant. The compensation of the probation officers of the juvenile court so designated shall be fixed and paid in the same manner as salaries of other probation officers of the juvenile court; their traveling expenses as attendance officers which would not be incurred as probation officers shall be paid out of the educational service center governing board fund. In addition to the compensation provided in this section the board may pay such additional compensation as it deems advisable, to any probation officer designated as attendance officer and such additional amount shall be paid from the educational service center governing board fund. The attendance officer and assistants shall work under the direction of the educational service center superintendent. The authority of such attendance officer and assistants shall extend to all the local school districts served by the service center. This section does not confine their authority to investigate employment to that within the territory of the service center.

Effective Date: 09-29-1995



Section 3321.16 - Investigation of nonattendance.

An attendance officer or assistant provided for by section 3321.14 or 3321.15 of the Revised Code may investigate any case of nonattendance at school or part-time school of a child under eighteen years of age or supposed to be under eighteen years of age resident in the district for which such attendance officer or assistant is employed, or of any such child found in the district or enrolled in any school within the district and of any child above eighteen years of age if enrolled in any school within the district, and may take such action as the superintendent of schools directs or as such attendance officer or assistant deems proper in the absence of specific direction.

Effective Date: 03-17-1955



Section 3321.17 - Attendance officer and assistants - powers.

The attendance officer and assistants provided for by section 3321.14 or 3321.15 of the Revised Code shall be vested with police powers, may serve warrants, and may enter workshops, factories, stores, and all other places where children are employed and do whatever is necessary in the way of investigation or otherwise to enforce the laws relating to compulsory education and the employment of minors. The attendance officer or assistant may also take into custody any youth of compulsory school age not legally employed on an age and schooling certificate who is not attending school and shall conduct such youth to the school he has been attending or should rightfully attend.

Effective Date: 03-17-1955



Section 3321.18 - Enforcement proceedings.

The attendance officer provided for by section 3321.14 or 3321.15 of the Revised Code shall institute proceedings against any officer, parent, guardian, or other person violating laws relating to compulsory education and the employment of minors, and otherwise discharge the duties described in sections 3321.14 to 3321.21 of the Revised Code, and perform any other service that the superintendent of schools or board of education of the district by which the attendance officer is employed considers necessary to preserve the morals and secure the good conduct of school children, and to enforce those laws. The attendance officer shall be furnished with copies of the enumeration in each school district in which the attendance officer serves and of the lists of pupils enrolled in the schools and shall report to the superintendent discrepancies between these lists and the enumeration. The attendance officer and assistants shall cooperate with the director of commerce in enforcing the laws relating to the employment of minors. The attendance officer shall furnish upon request any data that the attendance officer and the attendance officer's assistants have collected in their reports of children from six to eighteen years of age and also concerning employers to the director and upon request to the state board of education. The attendance officer shall keep a record of the attendance officer's transactions for the inspection and information of the superintendent of schools and the board of education; and shall make reports to the superintendent of schools as often as required by the superintendent. The state board of education may prescribe forms for the use of attendance officers in the performance of their duties. The blank forms and record books or indexes shall be furnished to the attendance officers by the boards of education by which they are employed.

Effective Date: 09-04-2000



Section 3321.19 - Examination into cases of truancy - failure of parent, guardian or responsible person to cause child's attendance at school.

(A) As used in this section and section 3321.191 of the Revised Code:

(1) "Habitual truant" has the same meaning as in section 2151.011 of the Revised Code.

(2) "Chronic truant" has the same meaning as in section 2152.02 of the Revised Code.

(B) When a board of education of any city, exempted village, local, joint vocational, or cooperative education school district or the governing board of any educational service center determines that a student in its district has been truant and the parent, guardian, or other person having care of the child has failed to cause the student's attendance at school, the board may require the parent, guardian, or other person having care of the child pursuant to division (B) of this section to attend an educational program established pursuant to rules adopted by the state board of education for the purpose of encouraging parental involvement in compelling the attendance of the child at school. No parent, guardian, or other person having care of a child shall fail without good cause to attend an educational program described in this division if the parent, guardian, or other person has been served notice pursuant to division (C) of this section.

(C) On the request of the superintendent of schools, the superintendent of any educational service center, the board of education of any city, exempted village, local, joint vocational, or cooperative education school district, or the governing board of any educational service center or when it otherwise comes to the notice of the attendance officer or other appropriate officer of the school district, the attendance officer or other appropriate officer shall examine into any case of supposed truancy within the district and shall warn the child, if found truant, and the child's parent, guardian, or other person having care of the child, in writing, of the legal consequences of being an habitual or chronic truant. When any child of compulsory school age, in violation of law, is not attending school, the attendance or other appropriate officer shall notify the parent, guardian, or other person having care of that child of the fact, and require the parent, guardian, or other person to cause the child to attend school immediately. The parent, guardian, or other person having care of the child shall cause the child's attendance at school. Upon the failure of the parent, guardian, or other person having care of the child to do so, the attendance officer or other appropriate officer, if so directed by the superintendent, the district board, or the educational service center governing board, shall send notice requiring the attendance of that parent, guardian, or other person at a parental education program established pursuant to division (B) of this section and, subject to divisions (D) and (E) of this section, may file a complaint against the parent, guardian, or other person having care of the child in any court of competent jurisdiction.

(D) Upon the failure of the parent, guardian, or other person having care of the child to cause the child's attendance at school, if the child is considered an habitual truant, the board of education of the school district or the governing board of the educational service center shall do either or both of the following:

(1) Take any appropriate action as an intervention strategy contained in the policy developed by the board pursuant to section 3321.191 of the Revised Code;

(2) File a complaint in the juvenile court of the county in which the child has a residence or legal settlement or in which the child is supposed to attend school jointly against the child and the parent, guardian, or other person having care of the child. A complaint filed in the juvenile court under this division shall allege that the child is an unruly child for being an habitual truant or is a delinquent child for being an habitual truant who previously has been adjudicated an unruly child for being an habitual truant and that the parent, guardian, or other person having care of the child has violated section 3321.38 of the Revised Code.

(E) Upon the failure of the parent, guardian, or other person having care of the child to cause the child's attendance at school, if the child is considered a chronic truant, the board of education of the school district or the governing board of the educational service center shall file a complaint in the juvenile court of the county in which the child has a residence or legal settlement or in which the child is supposed to attend school jointly against the child and the parent, guardian, or other person having care of the child. A complaint filed in the juvenile court under this division shall allege that the child is a delinquent child for being a chronic truant and that the parent, guardian, or other person having care of the child has violated section 3321.38 of the Revised Code.

Effective Date: 01-01-2002



Section 3321.191 - Board to adopt policy regarding habitual truancy - intervention strategies.

(A) No later than August 31, 2000, the board of education of each city, exempted village, local, joint vocational, and cooperative education school district and the governing board of each educational service center shall adopt a policy to guide employees of the school district or service center in addressing and ameliorating the attendance practice of any pupil who is an habitual truant. In developing the policy, the appropriate board shall consult with the judge of the juvenile court of the county or counties in which the district or service center is located, with the parents, guardians, or other persons having care of the pupils attending school in the district, and with appropriate state and local agencies. The board shall incorporate into the policy as an intervention strategy the assignment of an habitual truant to an alternative school pursuant to section 3313.533 of the Revised Code if an alternative school has been established by the board under that section.

(B) The policy developed under division (A) of this section may include as an intervention strategy any of the following actions, if appropriate:

(1) Providing a truancy intervention program for an habitual truant;

(2) Providing counseling for an habitual truant;

(3) Requesting or requiring a parent, guardian, or other person having care of an habitual truant to attend parental involvement programs, including programs adopted under section 3313.472 or 3313.663 of the Revised Code;

(4) Requesting or requiring a parent, guardian, or other person having care of an habitual truant to attend truancy prevention mediation programs;

(5) Notification of the registrar of motor vehicles under section 3321.13 of the Revised Code;

(6) Taking legal action under section 2919.222, 3321.20, or 3321.38 of the Revised Code.

(C) Nothing in this section shall be construed to limit the duty or authority of a district board of education or governing body of an educational service center to develop other policies related to truancy or to limit the duty or authority of any employee of the school district or service center to respond to pupil truancy.

Effective Date: 09-04-2000



Section 3321.20 - Warning of legal consequences of truancy - complaint.

When any child, in violation of section 3321.08 or 3321.09 of the Revised Code, is not attending a part-time school or class, the attendance officer shall warn the child and the child's parent, guardian, or other person in charge of the child in writing of the legal consequences of the child's failure to attend the part-time school or class. If the parent, guardian, or other person in charge of that child fails to cause the child's attendance at the part-time school or class, the attendance officer shall make complaint against the parent, guardian, or other person in charge of the child in the juvenile court of the county in which the child has a residence or legal settlement or in which the child is supposed to attend the part-time school or class.

Effective Date: 09-04-2000



Section 3321.21 - Notice.

A notice under section 3321.19 or 3321.20 of the Revised Code, sent by registered mail, is a legal notice.

Effective Date: 10-01-1953



Section 3321.22 - Juvenile court proceedings.

(A) Except as provided in division (B) of this section, if a complaint is filed against the parent, guardian, or other person in charge of a child for a failure to cause the child to attend school or a part-time school or class and if the parent, guardian, or other person proves an inability to do so, then the parent, guardian, or other person in charge of a child shall be discharged. Upon the discharge, the attendance officer shall file a complaint before the judge of the juvenile court of the county alleging that the child is a delinquent child, unruly child, or dependent child within the meaning of section 2151.022, 2151.04, or 2152.02 of the Revised Code. The judge shall hear the complaint and if the judge determines that the child is a delinquent, unruly, or dependent child within one of those sections the judge shall deal with the child according to section 2151.35 or 2151.36 of the Revised Code.

(B) Division (A) of this section does not apply regarding a complaint filed under division (D) or (E) of section 3321.19 of the Revised Code or otherwise filed and alleging that a child is an habitual truant or chronic truant.

Effective Date: 01-01-2002



Section 3321.23 - [Repealed].

Effective Date: 08-21-1978



Section 3321.24 to 3321.37 - [Repealed].

Effective Date: 11-14-1967



Section 3321.38 - Prohibiting failure to send child to school.

(A) No parent, guardian, or other person having care of a child of compulsory school age shall violate any provision of section 3321.01, 3321.03, 3321.04, 3321.07, 3321.10, 3321.19, 3321.20, or 3331.14 of the Revised Code. The juvenile court, which has exclusive original jurisdiction over any violation of this section pursuant to section 2151.23 of the Revised Code, may require a person convicted of violating this division to give bond in a sum of not more than five hundred dollars with sureties to the approval of the court, conditioned that the person will cause the child under the person's charge to attend upon instruction as provided by law, and remain as a pupil in the school or class during the term prescribed by law. If the juvenile court adjudicates the child as an unruly or delinquent child for being an habitual or chronic truant pursuant to section 2151.35 of the Revised Code, the court shall warn the parent, guardian, or other person having care of the child that any subsequent adjudication of that nature involving the child may result in a criminal charge against the parent, guardian, or other person having care of the child for a violation of division (C) of section 2919.21 or section 2919.24 of the Revised Code.

(B) This section does not relieve from prosecution and conviction any parent, guardian, or other person upon further violation of any provision in any of the sections specified in division (A) of this section, any provision of section 2919.222 or 2919.24 of the Revised Code, or division (C) of section 2919.21 of the Revised Code. A forfeiture of the bond shall not relieve that parent, guardian, or other person from prosecution and conviction upon further violation of any provision in any of those sections or that division.

(C) Section 4109.13 of the Revised Code applies to this section.

(D) No parent, guardian, or other person having care of a child of compulsary school age shall fail to give bond as required by division (A) of this section in the sum of one hundred dollars with sureties as required by the court.

Effective Date: 01-01-2004



Section 3321.99 - Penalty.

Whoever violates division (A) of section 3321.38 of the Revised Code may be fined not more than five hundred dollars or may be ordered to perform not more than seventy hours of community service work.

Effective Date: 09-04-2000






Chapter 3323 - EDUCATION OF CHILDREN WITH DISABILITIES

Section 3323.01 - Education of children with disabilities definitions.

As used in this chapter:

(A) "Child with a disability" means a child who is at least three years of age and less than twenty-two years of age; who has mental retardation, a hearing impairment (including deafness), a speech or language impairment, a visual impairment (including blindness), a serious emotional disturbance, an orthopedic impairment, autism, traumatic brain injury, an other health impairment, a specific learning disability (including dyslexia), deaf-blindness, or multiple disabilities; and who, by reason thereof, needs special education and related services.

A "child with a disability" may include a child who is at least three years of age and less than six years of age; who is experiencing developmental delays, as defined by standards adopted by the state board of education and as measured by appropriate diagnostic instruments and procedures in one or more of the following areas: physical development, cognitive development, communication development, social or emotional development, or adaptive development; and who, by reason thereof, needs special education and related services.

(B) "County DD board" means a county board of developmental disabilities.

(C) "Free appropriate public education" means special education and related services that meet all of the following:

(1) Are provided at public expense, under public supervision and direction, and without charge;

(2) Meet the standards of the state board of education;

(3) Include an appropriate preschool, elementary, or secondary education as otherwise provided by the law of this state;

(4) Are provided for each child with a disability in conformity with the child's individualized education program.

(D) "Homeless children" means "homeless children and youths" as defined in section 725 of the "McKinney-Vento Homeless Assistance Act," 42 U.S.C. 11434a.

(E) "Individualized education program" or "IEP" means the written statement described in section 3323.011 of the Revised Code.

(F) "Individualized education program team" or "IEP team" means a group of individuals composed of:

(1) The parents of a child with a disability;

(2) At least one regular education teacher of the child, if the child is or may be participating in the regular education environment;

(3) At least one special education teacher, or where appropriate, at least one special education provider of the child;

(4) A representative of the school district who meets all of the following:

(a) Is qualified to provide, or supervise the provision of, specially designed instruction to meet the unique needs of children with disabilities;

(b) Is knowledgeable about the general education curriculum;

(c) Is knowledgeable about the availability of resources of the school district.

(5) An individual who can interpret the instructional implications of evaluation results, who may be a member of the team as described in divisions (F)(2) to (4) of this section;

(6) At the discretion of the parent or the school district, other individuals who have knowledge or special expertise regarding the child, including related services personnel as appropriate;

(7) Whenever appropriate, the child with a disability.

(G) "Instruction in braille reading and writing" means the teaching of the system of reading and writing through touch commonly known as standard English braille.

(H) "Other educational agency" means a department, division, bureau, office, institution, board, commission, committee, authority, or other state or local agency, which is not a city, local, or exempted village school district or an agency administered by the department of developmental disabilities, that provides or seeks to provide special education or related services to children with disabilities. The term "other educational agency" includes a joint vocational school district.

(I) "Parent" of a child with a disability, except as used in sections 3323.09 and 3323.141 of the Revised Code, means:

(1) A natural or adoptive parent of a child but not a foster parent of a child;

(2) A guardian, but not the state if the child is a ward of the state;

(3) An individual acting in the place of a natural or adoptive parent, including a grandparent, stepparent, or other relative, with whom the child lives, or an individual who is legally responsible for the child's welfare;

(4) An individual assigned to be a surrogate parent, provided the individual is not prohibited by this chapter from serving as a surrogate parent for a child.

(J) "Preschool child with a disability" means a child with a disability who is at least three years of age but is not of compulsory school age, as defined under section 3321.01 of the Revised Code, and who is not currently enrolled in kindergarten.

(K) "Related services" means transportation, and such developmental, corrective, and other supportive services (including speech-language pathology and audiology services, interpreting services, psychological services, physical and occupational therapy, recreation, including therapeutic recreation, school nurse services designed to enable a child with a disability to receive a free appropriate public education as described in the individualized education program of the child, counseling services, including rehabilitation counseling, orientation and mobility services, school health services, social work services in schools, and parent counseling and training, and medical services, except that such medical services shall be for diagnostic and evaluation purposes only) as may be required to assist a child with a disability to benefit from special education, and includes the early identification and assessment of disabling conditions in children. "Related services" does not include a medical device that is surgically implanted, or the replacement of such device.

(L) "School district" means a city, local, or exempted village school district.

(M) "School district of residence," as used in sections 3323.09, 3323.091, 3323.13, and 3323.14 of the Revised Code, means:

(1) The school district in which the child's natural or adoptive parents reside;

(2) If the school district specified in division (M)(1) of this section cannot be determined, the last school district in which the child's natural or adoptive parents are known to have resided if the parents' whereabouts are unknown;

(3) If the school district specified in division (M)(2) of this section cannot be determined, the school district determined under section 2151.362 of the Revised Code, or if no district has been so determined, the school district as determined by the probate court of the county in which the child resides.

(4) Notwithstanding divisions (M)(1) to (3) of this section, if a school district is required by section 3313.65 of the Revised Code to pay tuition for a child, that district shall be the child's school district of residence.

(N) "Special education" means specially designed instruction, at no cost to parents, to meet the unique needs of a child with a disability. "Special education" includes instruction conducted in the classroom, in the home, in hospitals and institutions, and in other settings, including an early childhood education setting, and instruction in physical education.

(O) "Student with a visual impairment" means any person who is less than twenty-two years of age and who has a visual impairment as that term is defined in this section.

(P) "Transition services" means a coordinated set of activities for a child with a disability that meet all of the following:

(1) Is designed to be within a results-oriented process, that is focused on improving the academic and functional achievement of the child with a disability to facilitate the child's movement from school to post-school activities, including post-secondary education; vocational education; integrated employment (including supported employment); continuing and adult education; adult services; independent living; or community participation;

(2) Is based on the individual child's needs, taking into account the child's strengths, preferences, and interests;

(3) Includes instruction, related services, community experiences, the development of employment and other post-school adult living objectives, and, when appropriate, acquisition of daily living skills and functional vocational evaluation.

"Transition services" for children with disabilities may be special education, if provided as specially designed instruction, or may be a related service, if required to assist a child with a disability to benefit from special education.

(Q) "Visual impairment" for any individual means that one of the following applies to the individual:

(1) The individual has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision in the better eye such that the widest diameter subtends an angular distance of no greater than twenty degrees.

(2) The individual has a medically indicated expectation of meeting the requirements of division (Q)(1) of this section over a period of time.

(3) The individual has a medically diagnosed and medically uncorrectable limitation in visual functioning that adversely affects the individual's ability to read and write standard print at levels expected of the individual's peers of comparable ability and grade level.

(R) "Ward of the state" has the same meaning as in section 602(36) of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1401(36).

Amended by 129th General AssemblyFile No.59,HB 96, §1, eff. 3/22/2012.

Amended by 128th General Assemblych.59,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 09-29-2007



Section 3323.011 - Individualized education program.

As used in this chapter, "individualized education program" or "IEP" means a written statement for each child with a disability that is developed, reviewed, and revised in accordance with this definition and that includes:

(A) A statement of the child's present levels of academic achievement and functional performance, including:

(1) How the child's disability affects the child's involvement and progress in the general education curriculum;

(2) For a preschool child with a disability, as appropriate, how the disability affects the child's participation in appropriate activities;

(3) For a child with a disability who is not a preschool child and who will take alternate assessments aligned to alternate achievement standards, a description of benchmarks or short-term objectives.

(B) A statement of measurable annual goals, including academic and functional goals and, at the discretion of the department of education, short-term instructional objectives that are designed to:

(1) Meet the child's needs that result from the child's disability so as to enable the child to be involved in and make progress in the general education curriculum;

(2) Meet each of the child's other educational needs that result from the child's disability.

(C) A description of how the child's progress toward meeting the annual goals described pursuant to division (B) of this section will be measured and when periodic reports on the progress the child is making toward meeting the annual goals will be provided. Such reports may be quarterly or other periodic reports that are issued concurrent with the issuance of regular report cards.

(D) A statement of the special education and related services and supplementary aids and services, based on peer-reviewed research to the extent practicable, to be provided to the child, or on behalf of the child, and a statement of the program modifications or supports for school personnel that will be provided for the child so that the child may:

(1) Advance appropriately toward attaining the annual goals described pursuant to division (B) of this section;

(2) Be involved in and make progress in the general education curriculum and participate in extracurricular and other nonacademic activities;

(3) Be educated with and participate with both other children with disabilities and nondisabled children in the specific activities described pursuant to division (D) of this section.

(E) An explanation of the extent, if any, to which the child will not participate with nondisabled children in the regular class, including an early childhood education setting, and in the activities described pursuant to division (D) of this section;

(F) A statement of any individual appropriate accommodations that are necessary to measure the academic achievement and functional performance of the child on state and districtwide assessments consistent with section 612(a)(16) of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1412(a)(16). If the IEP team determines that the child shall take an alternate assessment on a particular state or districtwide assessment of student achievement, the IEP shall contain a statement of why the child cannot participate in the regular assessment and why the particular alternate assessment selected is appropriate for the child.

(G) The projected date for the beginning of the services and modifications described pursuant to division (D) of this section and the anticipated frequency, location, and duration of those services and modifications;

(H) Beginning not later than the first IEP to be in effect when the child is fourteen years of age, and updated annually thereafter, a statement describing:

(1) Appropriate measurable post-secondary goals based upon age-appropriate transition assessments related to training, education, and independent living skills;

(2) Appropriate measurable post-secondary goals based on age-appropriate transition assessments related to employment in a competitive environment in which workers are integrated regardless of disability;

(3) The transition services, including courses of study, needed to assist the child in reaching the goals described in divisions (H)(1) and (2) of this section.

(I) Beginning not later than one year before the child reaches eighteen years of age, a statement that the child has been informed of the child's rights under Title XX of the United States Code that will transfer to the child on reaching eighteen years of age in accordance with section 615(m) of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1415(m).

Nothing in this section shall be construed to require that additional information be included in a child's IEP beyond the items explicitly required by this section and that the IEP team include information under one component of a child's IEP that is already contained under another component of the IEP.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 2007 HB119 09-29-2007



Section 3323.012 - Community schools.

A community school established under Chapter 3314. of the Revised Code shall be considered a school district for the purposes of this chapter.

Effective Date: 06-30-1997



Section 3323.013 - Individualized education program required for student with visual disability.

(A) The individualized education program required for any student with a visual impairment under this chapter shall include the following, in addition to the statements required pursuant to section 3323.011 of the Revised Code:

(1) A statement that instruction in braille reading and writing was carefully considered for the student and that pertinent literature describing the educational benefits of instruction in braille reading and writing was reviewed by the persons developing the student's individualized education program;

(2) A statement specifying the one or more reading and writing media in which instruction is appropriate for the student's educational needs;

(3) If instruction in braille reading and writing is specified as appropriate for the student pursuant to division (A)(2) of this section, a statement of the instruction in braille reading and writing that is to be provided to the student. This statement shall specify the date on which the instruction is to commence, the frequency and duration of instruction sessions, the level of competency in braille reading and writing expected to be achieved annually, and the objective assessment measures to be used. Whenever appropriate, the expected level of braille competency for the student shall be to enable the student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level and the instruction in braille reading and writing that is to be provided shall be designed accordingly.

(B) If the individualized education program for any student with a visual impairment does not specify instruction in braille reading and writing as appropriate for the student pursuant to division (A)(2) of this section, each annual review of that student's individualized education program shall include a written statement specifying the reasons why instruction in braille reading and writing is not appropriate for the student.

(C)

(1) No student with a visual impairment shall be denied instruction in braille reading and writing pursuant to this section solely because the student has some remaining vision or because the student is to receive reading and writing instruction in another medium.

(2) Nothing in this section shall be construed to require the exclusive use of instruction through the medium of braille reading and writing if other reading and writing media are appropriate to a student's educational needs.

(D) Any instruction in braille reading and writing provided to any student with a visual impairment pursuant to division (A)(3) of this section shall be provided by a teacher licensed to teach students with visual impairments.

Effective Date: 2007 HB119 09-29-2007



Section 3323.014 - Procedure where transition services not provided.

If an agency other than the school district responsible for a child's IEP fails to provide the transition services described in the IEP, the school district that is responsible for the IEP shall reconvene the IEP team to identify alternative strategies to meet the transition objectives for the child set out in the child's IEP.

Effective Date: 2007 HB119 09-29-2007



Section 3323.02 - Appropriate public education program.

As used in this section, "IDEIA" means the "Individuals with Disabilities Education Improvement Act of 2004," Pub. L. No. 108-446 .

It is the purpose of this chapter to ensure that all children with disabilities residing in this state who are at least three years of age and less than twenty-two years of age, including children with disabilities who have been suspended or expelled from school, have available to them a free appropriate public education. No school district, county DD board, or other educational agency shall receive state or federal funds for special education and related services unless those services for children with disabilities are provided in accordance with IDEIA and related provisions of the Code of Federal Regulations, the provisions of this chapter, rules and standards adopted by the state board of education, and any procedures or guidelines issued by the superintendent of public instruction. Any options or discretion provided to the state by IDEIA may be exercised in state law or in rules or standards adopted by the state board of education.

The state board of education shall establish rules or standards for the provision of special education and related services for all children with disabilities who are at least three years of age and less than twenty-two years of age residing in the state, regardless of the severity of their disabilities, including children with disabilities who have been suspended or expelled from school. The state law and the rules or standards of the state board of education may impose requirements that are not required by IDEIA or related provisions of the Code of Federal Regulations. The school district of residence is responsible, in all instances, for ensuring that the requirements of Part B of IDEIA are met for every eligible child in its jurisdiction, regardless of whether services are provided by another school district, other educational agency, or other agency, department, or entity, unless IDEIA or related provisions of the Code of Federal Regulations, another section of this chapter, or a rule adopted by the state board of education specifies that another school district, other educational agency, or other agency, department, or entity is responsible for ensuring compliance with Part B of IDEIA.

Notwithstanding division (A)(4) of section 3301.53 of the Revised Code and any rules adopted pursuant to that section and division (A) of section 3313.646 of the Revised Code, a board of education of a school district may provide special education and related services for preschool children with disabilities in accordance with this chapter and section 3301.52, divisions (A)(1) to (3) and (A)(5) and (6) of section 3301.53, and sections 3301.54 to 3301.59 of the Revised Code.

The superintendent of public instruction may require any state or local agency to provide documentation that special education and related services for children with disabilities provided by the agency are in compliance with the requirements of this chapter.

Not later than the first day of February of each year the superintendent of public instruction shall furnish the chairpersons of the education committees of the house of representatives and the senate with a report on the status of implementation of special education and related services for children with disabilities required by this chapter. The report shall include but shall not be limited to the following items: the most recent available figures on the number of children identified as children with disabilities and the number of identified children receiving special education and related services. The information contained in these reports shall be public information.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991; 2007 HB119 09-29-2007



Section 3323.021 - Agreement or contract to provide educational services to disabled child.

As used in this section, "participating county DD board" means a county board of developmental disabilities electing to participate in the provision of or contracting for educational services for children under division (D) of section 5126.05 of the Revised Code.

(A) When a school district, educational service center, or participating county DD board enters into an agreement or contract with another school district, educational service center, or participating county DD board to provide educational services to a disabled child during a school year, both of the following shall apply:

(1) Beginning with fiscal year 1999, if the provider of the services intends to increase the amount it charges for some or all of those services during the next school year or if the provider intends to cease offering all or part of those services during the next school year, the provider shall notify the entity for which the services are provided of these intended changes no later than the first day of March of the current fiscal year.

(2) Beginning with fiscal year 1999, if the entity for which services are provided intends to cease obtaining those services from the provider for the next school year or intends to change the type or amount of services it obtains from the provider for the next school year, the entity shall notify the service provider of these intended changes no later than the first day of March of the current fiscal year.

(B) School districts, educational service centers, participating county DD boards, and other applicable governmental entities shall collaborate where possible to maximize federal sources of revenue to provide additional funds for special education related services for disabled children. Annually, each school district shall report to the department of education any amounts of money the district received through such medical assistance program.

(C) The state board of education, the department of developmental disabilities, and the department of job and family services shall develop working agreements for pursuing additional funds for services for disabled children.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 07-01-2005



Section 3323.03 - Standards and procedures for identification, location, and evaluation of handicapped children.

The state board of education shall, in consultation with the department of health, the department of mental health, and the department of developmental disabilities, establish standards and procedures for the identification, location, and evaluation of all children with disabilities residing in the state, including children with disabilities who are homeless children or are wards of the state and children with disabilities attending nonpublic schools, regardless of the severity of their disabilities, and who are in need of special education and related services. The state board shall develop and implement a practical method to determine which children with disabilities are currently receiving needed special education and related services.

In conducting the evaluation, the board of education of each school district shall use a variety of assessment tools and strategies to gather relevant functional, developmental, and academic information about the child, including information provided by the child's parent. The board of education of each school district, in consultation with the county DD board, the county family and children first council, and the board of alcohol, drug addiction, and mental health services of each county in which the school district has territory, shall identify, locate, and evaluate all children with disabilities residing within the district to determine which children with disabilities are not receiving appropriate special education and related services. In addition, the board of education of each school district, in consultation with such county boards or council, shall identify, locate, and evaluate all children with disabilities who are enrolled by their parents in nonpublic elementary and secondary schools located within the public school district, without regard to where those children reside in accordance with rules of the state board of education or guidelines of the superintendent of public instruction.

Each county DD board, county family and children first council, and board of alcohol, drug addiction, and mental health services and the board's or council's contract agencies may transmit to boards of education the names and addresses of children with disabilities who are not receiving appropriate special education and related services.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-10-1989; 2007 HB119 09-29-2007



Section 3323.031 - Annual assessment of reading and writing skills of student with visual disability.

The board of education of each school district shall annually assess the reading and writing skills of each student with a visual impairment enrolled in the district in each medium in which instruction is specified as appropriate for the student pursuant to division (A)(2) of section 3323.013 of the Revised Code. The results of each assessment shall be provided in a written statement that specifies the student's strengths and weaknesses in each medium assessed.

Effective Date: 03-21-1994; 2007 HB119 09-29-2007



Section 3323.04 - Procedures and standards for placement in educational programs.

The state board of education, in consultation with the department of mental health and the department of developmental disabilities, shall establish procedures and standards for the development of individualized education programs for children with disabilities.

The state board shall require the board of education of each school district to develop an individualized education program for each child with a disability who is at least three years of age and less than twenty-two years of age residing in the district in a manner that is in accordance with rules of the state board.

Prior to the placement of a child with a disability in a program operated under section 3323.09 of the Revised Code, the district board of education shall consult the county DD board of the county in which the child resides regarding the proposed placement.

A child with a disability enrolled in a nonpublic school or facility shall be provided special education and related services, in accordance with an individualized education program, at no cost for those services, if the child is placed in, or referred to, that nonpublic school or facility by the department of education or a school district.

The IEP team shall review the individualized education program of each child with a disability periodically, but at least annually, to determine whether the annual goals for the child are being achieved, and shall revise the individualized education program as appropriate.

The state board shall establish procedures and standards to assure that to the maximum extent appropriate, children with disabilities, including children in public or private institutions or other care facilities, shall be educated with children who are not disabled. Special classes, separate schools, or other removal of children with disabilities from the regular educational environment shall be used only when the nature or severity of a child's disability is such that education in regular classes with supplementary aids and services cannot be achieved satisfactorily.

If an agency directly affected by a placement decision objects to such decision, an impartial hearing officer, appointed by the department of education from a list prepared by the department, shall conduct a hearing to review the placement decision. The agencies that are parties to a hearing shall divide the costs of such hearing equally. The decision of the hearing officer shall be final, except that any party to the hearing who is aggrieved by the findings or the decision of the hearing officer may appeal the findings or decision in accordance with division (H) of section 3323.05 of the Revised Code or the parent of any child affected by such decision may present a complaint in accordance with that section.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991; 2007 HB119 09-29-2007



Section 3323.041 - Nonpublic schools to provide federally required services.

To the extent consistent with the number and location of children with disabilities in the state who are enrolled by their parents in nonpublic elementary and secondary schools in the school district served by a board of education of a school district, provision is made for the participation of those children in the program for the education of children with disabilities which is assisted or carried out under Part B of the Individuals with Disabilities Education Improvement Act of 2004, P.L. 108-446 . The district in which the nonpublic elementary or secondary school is located shall provide for such children special education and related services in accordance with Section 612(a)(10) of the Individuals with Disabilities Education Improvement Act of 2004, 20 U.S.C. 1412(a)(10) and related provisions of the Code of Federal Regulations and in accordance with any rules adopted by the state board of education or guidelines issued by the superintendent of public instruction. Amounts to be expended for the provision of those services, including direct services to parentally placed nonpublic school children, by the school district shall be equal to a proportionate amount of federal funds made available under Part B of the Individuals with Disabilities Education Improvement Act of 2004. The school district shall exercise the following responsibilities towards parentally placed children with disabilities who attend nonpublic schools located in the school district: child find, timely and meaningful consultation, written affirmation of timely and meaningful consultation, compliance, and provision of equitable services, as provided by the Individuals with Disabilities Education Improvement Act of 2004 and related provisions of the Code of Federal Regulations and in accordance with any rules adopted by the state board of education or guidelines issued by the superintendent of public instruction.

Effective Date: 2007 HB119 09-29-2007



Section 3323.05 - Procedures to assure guaranteed procedural safeguards in decisions.

The state board of education shall establish procedures to ensure that children with disabilities and their parents are guaranteed procedural safeguards under this chapter with respect to a free appropriate public education.

The procedures shall include, but need not be limited to:

(A) An opportunity for the parents of a child with a disability to examine all records related to the child and to participate in meetings with respect to identification, evaluation, and educational placement of the child, and to obtain an independent educational evaluation of the child;

(B) Procedures to protect the rights of the child whenever the parents of the child are not known, an agency after making reasonable efforts cannot find the parents, or the child is a ward of the state, including the assignment of an individual to act as a surrogate for the parents made by the school district or other educational agency responsible for educating the child or by the court with jurisdiction over the child's custody. Such assignment shall be made in accordance with section 3323.051 of the Revised Code.

(C) Prior written notice to the child's parents of a school district's proposal or refusal to initiate or change the identification, evaluation, or educational placement of the child or the provision of a free appropriate education for the child. The procedures established under this division shall:

(1) Be designed to ensure that the written prior notice is in the native language of the parents, unless it clearly is not feasible to do so.

(2) Specify that the prior written notice shall include:

(a) A description of the action proposed or refused by the district;

(b) An explanation of why the district proposes or refuses to take the action and a description of each evaluation procedure, assessment, record, or report the district used as a basis for the proposed or refused action;

(c) A statement that the parents of a child with a disability have protection under the procedural safeguards and, if the notice is not in regard to an initial referral for evaluation, the means by which a copy of a description of the procedural safeguards can be obtained;

(d) Sources for parents to contact to obtain assistance in understanding the provisions of Part B of the "Individuals with Disabilities Education Improvement Act of 2004";

(e) A description of other options considered by the IEP team and the reason why those options were rejected;

(f) A description of the factors that are relevant to the agency's proposal or refusal.

(D) An opportunity for the child's parents to present complaints to the superintendent of the child's school district of residence with respect to any matter relating to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education under this chapter.

Within twenty school days after receipt of a complaint, the district superintendent or the superintendent's designee, without undue delay and at a time and place convenient to all parties, shall review the case, may conduct an administrative review, and shall notify all parties in writing of the superintendent's or designee's decision. Where the child is placed in a program operated by a county DD board or other educational agency, the superintendent shall consult with the administrator of that county DD board or agency.

Any party aggrieved by the decision of the district superintendent or the superintendent's designee may file a complaint with the state board as provided under division (E) of this section, request mediation as provided under division (F) of this section, or present a due process complaint notice and request for a due process hearing in writing to the superintendent of the district, with a copy to the state board, as provided under division (G) of this section.

(E) An opportunity for a party to file a complaint with the state board of education with respect to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to such child. The department of education shall review and, where appropriate, investigate the complaint and issue findings.

(F) An opportunity for parents and a school district to resolve through mediation disputes involving any matter.

(1) The procedures established under this section shall ensure that the mediation process is voluntary on the part of the parties, is not used to deny or delay a parent's right to a due process hearing or to deny any other rights afforded under this chapter, and is conducted by a qualified and impartial mediator who is trained in effective mediation techniques.

(2) A school district may establish procedures to offer to parents and schools that choose not to use the mediation process, an opportunity to meet, at a time and location convenient to the parents, with a disinterested party to encourage the use, and explain the benefits, of the mediation process to the parents. The disinterested party shall be an individual who is under contract with a parent training and information center or community parent resource center in the state or is under contract with an appropriate alternative dispute resolution entity.

(3) The department shall maintain a list of individuals who are qualified mediators and knowledgeable in laws and regulations relating to the provision of special education and related services.

(4) The department shall bear the cost of the mediation process, including the costs of meetings described in division (F)(2) of this section.

(5) Each session in the mediation process shall be scheduled in a timely manner and shall be held in a location that is convenient to the parties to the dispute.

(6) Discussions that occur during the mediation process shall be confidential and shall not be used as evidence in any subsequent due process hearing or civil proceeding.

(7) In the case that a resolution is reached to resolve the complaint through the mediation process, the parties shall execute a legally binding agreement that sets forth the resolution and that:

(a) States that all discussions that occurred during the mediation process shall be confidential and shall not be used as evidence in any subsequent due process hearing or civil proceeding;

(b) Is signed by both the parent and a representative for the school district who has the authority to bind the district;

(c) Is enforceable in any state court of competent jurisdiction or in a district court of the United States.

(G)

(1) An opportunity for parents or a school district to present a due process complaint and request for a due process hearing to the superintendent of the school district of the child's residence with respect to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to the child. The party presenting the due process complaint and request for a due process hearing shall provide due process complaint notice to the other party and forward a copy of the notice to the state board. The due process complaint notice shall include:

(a) The name of the child, the address of the residence of the child, or the available contact information in the case of a homeless child, and the name of the school the child is attending;

(b) A description of the nature of the problem of the child relating to the proposed initiation or change, including facts relating to the problem;

(c) A proposed resolution of the problem to the extent known and available to the party at the time.

A party shall not have a due process hearing until the party, or the attorney representing the party, files a notice that meets the requirement for filing a due process complaint notice.

A due process hearing shall be conducted by an impartial hearing officer in accordance with standards and procedures adopted by the state board. A hearing officer shall not be an employee of the state board or any agency involved in the education or care of the child or a person having a personal or professional interest that conflicts with the person's objectivity in the hearing. A hearing officer shall possess knowledge of, and the ability to understand, the provisions of the "Individuals with Disabilities Education Improvement Act of 2004," federal and state regulations pertaining to that act, and legal interpretations of that act by federal and state courts; possess the knowledge and ability to conduct hearings in accordance with appropriate standard legal practice; and possess the knowledge and ability to render and write decisions in accordance with appropriate standard legal practice. The due process requirements of section 615 of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1415, apply to due process complaint notices and requests for due process hearings and to due process hearings held under division (G) of this section, including, but not limited to, timelines for requesting hearings, requirements for sufficient complaint notices, resolution sessions, and sufficiency and hearing decisions.

(2) Discussions that occur during a resolution session shall be confidential and shall not be used as evidence in any subsequent due process hearing or civil proceeding. If a resolution to the dispute is reached at a resolution session, the parties must execute a legally binding written settlement agreement which shall state that all discussions that occurred during the resolution process shall be confidential and shall not be used as evidence in any subsequent due process hearing or civil proceeding.

(3) A party to a hearing under division (G) of this section shall be accorded:

(a) The right to be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities;

(b) The right to present evidence and confront, cross-examine, and compel the attendance of witnesses;

(c) The right to a written or electronic verbatim record of the hearing;

(d) The right to written findings of fact and decisions, which findings of fact and decisions shall be made available to the public consistent with the requirements relating to the confidentiality of personally identifiable data, information, and records collected and maintained by state educational agencies and local educational agencies; and shall be transmitted to the advisory panel established and maintained by the department for the purpose of providing policy guidance with respect to special education and related services for children with disabilities in the state.

(H) An opportunity for any party aggrieved by the findings and decision rendered in a hearing under division (G) of this section to appeal within forty-five days of notification of the decision to the state board, which shall appoint a state level officer who shall review the case and issue a final order. The state level officer shall be appointed and shall review the case in accordance with standards and procedures adopted by the state board.

Any party aggrieved by the final order of the state level officer may appeal the final order, in accordance with Chapter 119. of the Revised Code, within forty-five days after notification of the order to the court of common pleas of the county in which the child's school district of residence is located, or to a district court of the United States within ninety days after the date of the decision of the state level review officer, as provided in section 615(i) (2) of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1415(i)(2).

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-13-1990; 2007 HB119 09-29-2007



Section 3323.051 - Assignment of surrogate parent.

No individual shall be assigned to act as a surrogate for the parents of a child with a disability under division (B) of section 3323.05 of the Revised Code if the individual is an employee of the department of education or the school district or any other agency involved in the education or care of the child or if the individual has any interest that conflicts with the interests of the child. If a conflict of interest arises subsequent to the assignment of a surrogate, the authority that made the assignment shall terminate it and assign another surrogate. Neither the surrogate nor the authority that assigned the surrogate shall be liable in civil damages for acts of the surrogate unless such acts constitute willful or wanton misconduct.

Effective Date: 07-01-1983; 2007 HB119 09-29-2007



Section 3323.052 - Comparison of parent's and child's rights under state and federal education law and special needs scholarship program.

(A) Not later than November 28, 2011, the department of education shall develop a document that compares a parent's and child's rights under this chapter and 20 U.S.C. 1400 et seq. with the parent's and child's rights under the Jon Peterson special needs scholarship program, established in sections 3310.51 to 3310.64 of the Revised Code, including the deadline for application for a scholarship or renewal of a scholarship and notice of that application to the child's school district, prescribed in division (C) of section 3310.52 of the Revised Code, and the provisions of divisions (A) and (B) of section 3310.53 of the Revised Code. The department shall revise that document as necessary to reflect any pertinent changes in state or federal statutory law, rule, or regulation enacted or adopted after the initial document is developed.

(B) The department and each school district shall ensure that the document prescribed in division (A) of this section is included in, appended to, or otherwise distributed in conjunction with the notice required under 20 U.S.C. 1415(d), and any provision of the Code of Federal Regulations implementing that requirement, in the manner and at all the times specified for such notice in federal law or regulation.

(C) In addition to the requirement prescribed by division (B) of this section, each time a child's school district completes an evaluation for a child with a disability or undertakes the development, review, or revision of the child's IEP, the district shall notify the child's parent, by letter or electronic means, about both the autism scholarship program, under section 3310.41 of the Revised Code, and the Jon Peterson special needs scholarship program, under sections 3310.51 to 3310.64 of the Revised Code. The notice shall include the following statement:

"Your child may be eligible for a scholarship under the Autism Scholarship Program or the Jon Peterson Special Needs Scholarship Program to attend a special education program that implements the child's individualized education program and that is operated by an alternative public provider or by a registered private provider."

The notice shall include the telephone number of the office of the department responsible for administering the scholarship programs and the specific location of scholarship information on the department's web site.

(D) As used in this section, a "child's school district" means the school district in which the child is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3323.06 - Supervision plan - enforcement - advisory panel.

(A) The state board of education shall develop, implement, provide general supervision of, and assure compliance with a state plan for the following:

(1) The identification, location, and evaluation of all children with disabilities in the state;

(2) The provision of special education and related services to ensure a free appropriate public education for all children with disabilities at least three years of age and less than twenty-two years of age, including children with disabilities who have been suspended or expelled from school;

(3) The availability of special education and related services for children with disabilities under three years of age, as authorized by division (C) of this section and as specified in rules of the state board. The state plan shall provide assurances that the state board has in effect policies and procedures to ensure that the state meets the conditions specified in section 612 of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1412.

(B) The state board shall establish and maintain an advisory panel for the purpose of providing policy guidance with respect to special education and related services for children with disabilities in the state. A majority of the members of the panel shall be individuals with disabilities or parents of children with disabilities representing all ages, birth through twenty-six years of age. The advisory panel shall meet the requirements of section 612(a)(21) of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1412(a)(21), and related provisions of the Code of Federal Regulations. The panel shall advise the Ohio department of education of unmet needs within the state in the education of children with disabilities; comment publicly on rules proposed by that department regarding the education of children with disabilities; advise that department in developing evaluations and reporting on data to the United States secretary of education under section 618 of the act, 20 U.S.C. 1418 ; advise the Ohio department in developing corrective action plans to address findings identified in federal monitoring reports under Part B of the act; and advise the Ohio department in developing and implementing policies relating to the coordination of services for children with disabilities.

(C) In addition to the policies and procedures authorized under division (A) of this section, the state board may authorize school districts to establish and maintain special education and related services for children less than three years of age as specified in rules of the state board.

(D) In the exercise of its general supervisory responsibility, the state board shall monitor the implementation of Part B of the "Individuals with Disabilities Education Improvement Act of 2004" by school districts. Monitoring activities shall include, but are not limited to, focused monitoring, investigations of complaints, and technical assistance. The primary focus of the state board's monitoring activities shall be improving educational results and functional outcomes for all children with disabilities and ensuring that the state board meets the program requirements under Part B, with a particular emphasis on those requirements that are most closely related to improving educational results for children with disabilities.

Effective Date: 2007 HB119 09-29-2007



Section 3323.07 - Establishment and maintenance of programs.

The state board of education shall authorize the establishment and maintenance of special education and related services for all children with disabilities who are at least three years of age and less than twenty-two years of age, including children with disabilities who have been suspended or expelled from school, and may authorize special education and related services for children with disabilities who are less than three years of age in accordance with rules adopted by the state board. The state board shall require the boards of education of school districts, shall authorize the department of mental health and the department of developmental disabilities, and may authorize any other educational agency, to establish and maintain such special education and related services in accordance with standards adopted by the state board.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991; 2007 HB119 09-29-2007



Section 3323.08 - Districts to submit implementation plans - interdistrict contracts.

(A) Each school district shall submit a plan to the superintendent of public instruction that provides assurances that the school district will provide for the education of children with disabilities within its jurisdiction and has in effect policies, procedures, and programs that are consistent with the policies and procedures adopted by the state board of education in accordance with section 612 of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1412, and that meet the conditions applicable to school districts under section 613 of that act, 20 U.S.C. 1413. Each district's plan shall do all of the following:

(1) Provide, as specified in section 3323.11 of the Revised Code and in accordance with standards established by the state board, for an organizational structure and necessary and qualified staffing and supervision for the identification of and provision of special education and related services for children with disabilities;

(2) Provide, as specified by section 3323.03 of the Revised Code and in accordance with standards established by the state board, for the identification, location, and evaluation of all children with disabilities residing in the district, including children with disabilities who are homeless children or are wards of the state and children with disabilities attending private schools and who are in need of special education and related services. A practical method shall be developed and implemented to determine which children with disabilities are currently receiving needed special education and related services.

(3) Provide, as specified by section 3323.07 of the Revised Code and standards established by the state board, for the establishment and maintenance of special education and related services for children with disabilities who are at least three years of age and less than twenty-two years of age, including children with disabilities who have been suspended or expelled from school.

(4) Provide, as specified by section 3323.04 of the Revised Code and in accordance with standards adopted by the state board, for an individualized education program for each child with a disability who is at least three years of age and less than twenty-two years of age residing within the district;

(5) Provide, as specified by section 3323.02 of the Revised Code and in accordance with standards established by the state board, for special education and related services and a free appropriate public education for every child with a disability who is at least three years of age and less than twenty-two years of age, including children with disabilities who have been suspended or expelled from school;

(6) Provide procedural safeguards and prior written notice as required under section 3323.05 of the Revised Code and the standards established by the state board;

(7) Outline the steps that have been or are being taken to comply with standards established by the state board.

(B)

(1) A school district may arrange, by a cooperative agreement or contract with one or more school districts or with a cooperative education or joint vocational school district or an educational service center, to provide for the identification, location, and evaluation of children with disabilities, and to provide special education and related services for such children that meet the standards established by the state board. A school district may arrange, by a cooperative agreement or contract, for the provision of related services for children with disabilities that meet the standards established by the state board.

(2) A school district shall arrange by interagency agreement with one or more school districts or with a cooperative education or joint vocational school district or an educational service center or other providers of early learning services to provide for the identification, location, evaluation of children with disabilities of ages birth through five years of age and for the transition of children with disabilities at age three in accordance with the standards established by the state board. A school district may arrange by interagency agreement with providers of early learning services to provide special education and related services for such children that meet the standards established by the state board.

(3) If at the time an individualized education program is developed for a child a school district is not providing special education and related services required by that individualized education program, the school district may arrange by contract with a nonpublic entity for the provision of the special education and related services, provided the special education and related services meet the standards for special education and related services established by the state board and is provided within the state.

(4) Any cooperative agreement or contract under division (B)(1) or (2) of this section involving a local school district shall be approved by the governing board of the educational service center which serves that district.

(C) No plan of a local school district shall be submitted to the superintendent of public instruction until it has been approved by the superintendent of the educational service center which serves that district.

(D) Upon approval of a school district's plan by the superintendent of public instruction, the district shall immediately certify students for state funds under section 3317.03 of the Revised Code to implement and maintain such plan. The district also shall request approval of classroom units under division (B) of section 3317.05 of the Revised Code for which the district has adequately identified preschool children with disabilities and shall, in accordance with procedures adopted by the state board, request approval of units under division (C) of section 3317.05 of the Revised Code. The district shall, in accordance with guidelines adopted by the state board, identify problems relating to the provision of qualified personnel and adequate facilities, and indicate the extent to which the cost of programs required under the plan will exceed anticipated state reimbursement. Each school district shall immediately implement the identification, location, and evaluation of children with disabilities in accordance with this chapter, and shall implement those parts of the plan involving placement and provision of special education and related services.

Effective Date: 2007 HB119 09-29-2007



Section 3323.09 - County board of developmental disabilities to establish special education programs.

(A) As used in this section:

(1) "Home" has the meaning given in section 3313.64 of the Revised Code.

(2) "Preschool child" means a child who is at least age three but under age six on the thirtieth day of September of an academic year.

(B) Each county DD board shall establish special education programs for all children with disabilities who in accordance with section 3323.04 of the Revised Code have been placed in special education programs operated by the county board and for preschool children who are developmentally delayed or at risk of being developmentally delayed. The board annually shall submit to the department of education a plan for the provision of these programs and, if applicable, a request for approval of units under section 3317.05 of the Revised Code. The superintendent of public instruction shall review the plan and approve or modify it in accordance with rules adopted by the state board of education under section 3301.07 of the Revised Code. The superintendent of public instruction shall compile the plans submitted by county boards and shall submit a comprehensive plan to the state board.

A county DD board may combine transportation for children enrolled in classes funded under section 3317.20 or units approved under section 3317.05 with transportation for children and adults enrolled in programs and services offered by the board under Chapter 5126. of the Revised Code.

(C) A county DD board that during the school year provided special education pursuant to this section for any child with mental disabilities under twenty-two years of age shall prepare and submit the following reports and statements:

(1) The board shall prepare a statement for each child who at the time of receiving such special education was a resident of a home and was not in the legal or permanent custody of an Ohio resident or a government agency in this state, and whose natural or adoptive parents are not known to have been residents of this state subsequent to the child's birth. The statement shall contain the child's name, the name of the child's school district of residence, the name of the county board providing the special education, and the number of months, including any fraction of a month, it was provided. Not later than the thirtieth day of June, the board shall forward a certified copy of such statement to both the director of developmental disabilities and to the home.

Within thirty days after its receipt of a statement, the home shall pay tuition to the county board computed in the manner prescribed by section 3323.141 of the Revised Code.

(2) The board shall prepare a report for each school district that is the school district of residence of one or more of such children for whom statements are not required by division (C)(1) of this section. The report shall contain the name of the county board providing special education, the name of each child receiving special education, the number of months, including fractions of a month, that the child received it, and the name of the child's school district of residence. Not later than the thirtieth day of June, the board shall forward certified copies of each report to the school district named in the report, the superintendent of public instruction, and the director of developmental disabilities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2001; 2007 HB119 09-29-2007



Section 3323.091 - Superintendent of each institution to apply for unit funding.

(A) The department of mental health, the department of developmental disabilities, the department of youth services, and the department of rehabilitation and correction shall establish and maintain special education programs for children with disabilities in institutions under their jurisdiction according to standards adopted by the state board of education.

(B) The superintendent of each state institution required to provide services under division (A) of this section, and each county DD board, providing special education for preschool children with disabilities under this chapter may apply to the state department of education for unit funding, which shall be paid in accordance with sections 3317.052 and 3317.053 of the Revised Code.

The superintendent of each state institution required to provide services under division (A) of this section may apply to the department of education for special education and related services weighted funding for children with disabilities other than preschool children with disabilities, calculated in accordance with section 3317.201 of the Revised Code.

Each county DD board providing special education for children with disabilities other than preschool children with disabilities may apply to the department of education for base cost and special education and related services weighted funding calculated in accordance with section 3317.20 of the Revised Code.

(C) In addition to the authorization to apply for state funding described in division (B) of this section, each state institution required to provide services under division (A) of this section is entitled to tuition payments calculated in the manner described in division (C) of this section.

On or before the thirtieth day of June of each year, the superintendent of each institution that during the school year provided special education pursuant to this section shall prepare a statement for each child with a disability under twenty-two years of age who has received special education. The statement shall contain the child's data verification code assigned pursuant to division (D)(2) of section 3301.0714 of the Revised Code and the name of the child's school district of residence. Within sixty days after receipt of such statement, the department of education shall perform one of the following:

(1) For any child except a preschool child with a disability described in division (C)(2) of this section, pay to the institution submitting the statement an amount equal to the tuition calculated under division (A) of section 3317.08 of the Revised Code for the period covered by the statement, and deduct the same from the amount of state funds, if any, payable under Chapter 3317. of the Revised Code, to the child's school district of residence or, if the amount of such state funds is insufficient, require the child's school district of residence to pay the institution submitting the statement an amount equal to the amount determined under this division.

(2) For any preschool child with a disability not included in a unit approved under division (B) of section 3317.05 of the Revised Code, perform the following:

(a) Pay to the institution submitting the statement an amount equal to the tuition calculated under division (B) of section 3317.08 of the Revised Code for the period covered by the statement, except that in calculating the tuition under that section the operating expenses of the institution submitting the statement under this section shall be used instead of the operating expenses of the school district of residence;

(b) Deduct from the amount of state funds, if any, payable under Chapter 3317. of the Revised Code to the child's school district of residence an amount equal to the amount paid under division (C)(2)(a) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2001; 06-30-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 3323.10 - [Repealed].

Effective Date: 07-26-1991



Section 3323.11 - Employment and qualifications of necessary personnel.

Each school district shall employ, as necessary, the personnel to meet the needs of the children with disabilities enrolled in its schools. Personnel shall possess appropriate qualifications and certificates or licenses as prescribed in rules of the state board of education. Teachers shall be "highly qualified," as that term is defined in section 602(10) of the "Individuals with Disabilities Education Improvement Act of 2004," 20 U.S.C. 1401(10).

Effective Date: 2007 HB119 09-29-2007



Section 3323.12 - Home instruction.

The board of education of a school district shall provide home instruction for children with disabilities who are at least three years of age and less than twenty-two years of age and who are unable to attend school, even with the help of special transportation. The board may arrange for the provision of home instruction for a child by a cooperative agreement or contract with a county DD board or other educational agency. For the purposes of determining formula ADM under section 3317.03 of the Revised Code, five hours of home instruction shall be equivalent to attendance for five school days.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3323.13 - Special education from another district - payment by district of residence.

(A) If a child who is a school resident of one school district receives special education from another district, the board of education of the district providing the education, subject to division (C) of this section, may require the payment by the board of education of the district of residence of a sum not to exceed one of the following, as applicable:

(1) For any child except a preschool child with a disability described in division (A)(2) of this section, the tuition of the district providing the education for a child of normal needs of the same school grade. The determination of the amount of such tuition shall be in the manner provided for by division (A) of section 3317.08 of the Revised Code.

(2) For any preschool child with a disability not included in a unit approved under division (B) of section 3317.05 of the Revised Code, the tuition of the district providing the education for the child as calculated under division (B) of section 3317.08 of the Revised Code.

(B) The board of the district of residence may contract with the board of another district for the transportation of such child into any school in such other district, on terms agreed upon by such boards. Upon direction of the state board of education, the board of the district of residence shall pay for the child's transportation and the tuition.

(C) The board of education of a district providing the education for a child shall be entitled to require payment from the district of residence under this section or section 3323.14 of the Revised Code only if the district providing the education has done at least one of the following:

(1) Invited the district of residence to send representatives to attend the meetings of the team developing the child's individualized education program;

(2) Received from the district of residence a copy of the individualized education program or a multifactored evaluation developed for the child by the district of residence;

(3) Informed the district of residence in writing that the district is providing the education for the child. As used in division (C)(2) of this section, " multifactored evaluation" means an evaluation, conducted by a multidisciplinary team, of more than one area of the child's functioning so that no single procedure shall be the sole criterion for determining an appropriate educational program placement for the child.

Effective Date: 07-01-1998; 06-30-2006; 2007 HB119 09-29-2007



Section 3323.14 - District of residence to reimburse for excess cost.

This section does not apply to any preschool child with a disability except if included in a unit approved under division (B) of section 3317.05 of the Revised Code.

(A) Where a child who is a school resident of one school district receives special education from another district and the per capita cost to the educating district for that child exceeds the sum of the amount received by the educating district for that child under division (A) of section 3317.08 of the Revised Code and the amount received by the district from the state board of education for that child, then the board of education of the district of residence shall pay to the board of the school district that is providing the special education such excess cost as is determined by using a formula approved by the department of education and agreed upon in contracts entered into by the boards of the districts concerned at the time the district providing such special education accepts the child for enrollment. The department shall certify the amount of the payments under Chapter 3317. of the Revised Code for such pupils with disabilities for each school year ending on the thirtieth day of July.

(B) In the case of a child described in division (A) of this section who has been placed in a home, as defined in section 3313.64 of the Revised Code, pursuant to the order of a court and who is not subject to section 3323.141 of the Revised Code, the district providing the child with special education and related services may charge to the child's district of residence the excess cost determined by formula approved by the department, regardless of whether the district of residence has entered into a contract with the district providing the services. If the district providing the services chooses to charge excess costs, the district may report the amount calculated under this division to the department.

(C) If a district providing special education for a child reports an amount for the excess cost of those services, as authorized and calculated under division (A) or (B) of this section, the department shall pay that amount of excess cost to the district providing the services and shall deduct that amount from the child's district of residence in accordance with division (K) of section 3317.023 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998; 06-30-2005; 2007 HB119 09-29-2007



Section 3323.141 - Private children's homes to pay tuition for nonresidents receiving special education and related services.

(A) When a child who is not in the legal or permanent custody of an Ohio resident or a government agency in this state and whose natural or adoptive parents are not known to have been residents of this state subsequent to the child's birth is a resident of a home as defined in section 3313.64 of the Revised Code and receives special education and related services from a school district or county MR/DD board, the home shall pay tuition to the board providing the special education.

(B) In the case of a child described in division (A) of this section who receives special education and related services from a school district, tuition shall be the amount determined under division (B)(1) or (2) of this section.

(1) For a child other than a child described in division (B)(2) of this section the tuition shall be an amount equal to the sum of the following:

(a) Tuition as determined in the manner provided for by division (B) of section 3317.081 of the Revised Code for the district that provides the special education;

(b) Such excess cost as is determined by using a formula established by rule of the department of education. The excess cost computed in this section shall not be used as excess cost computed under section 3323.14 of the Revised Code.

(2) For a child who is a preschool child with a disability not included in a unit approved under division (B) of section 3317.05 of the Revised Code, the tuition shall be computed as follows:

(a) Determine the amount of the tuition of the district providing the education for the child as calculated under division (B) of section 3317.08 of the Revised Code;

(b) For each type of special education service included in the computation of the amount of tuition under division (B)(2)(a) of this section, divide the amount determined for that computation under division (B)(2) of section 3317.08 of the Revised Code by the total number of preschool children with disabilities used for that computation under division (B)(3) of section 3317.08 of the Revised Code;

(c) Determine the sum of the quotients obtained under division (B)(2)(b) of this section;

(d) Determine the sum of the amounts determined under divisions (B)(2)(a) and (c) of this section.

(C) In the case of a child described in division (A) of this section who receives special education and related services from a county MR/DD board, tuition shall be the amount determined under division (C)(1) or (2) of this section.

(1) For a child other than a child described in division (C)(2) of this section, the tuition shall be an amount equal to such board's per capita cost of providing special education and related services for children at least three but less than twenty-two years of age as determined by using a formula established by rule of the department of developmental disabilities.

(2) For a child who is a preschool child with a disability not included in a unit approved under division (B) of section 3317.05 of the Revised Code, the tuition shall equal the sum of the amounts of each such board's per capita cost of providing each of the special education or related service that the child receives. The calculation of tuition shall be made by using a formula established by rule of the department of developmental disabilities. The formula for the calculation of per capita costs under division (C)(2) of this section shall be based only on each such MR/DD board's cost of providing each type of special education or related service to preschool children with disabilities not included in a unit approved under division (B) of section 3317.05 of the Revised Code.

(D) If a home fails to pay the tuition required under this section, the board of education or county MR/DD board providing the education may recover in a civil action the tuition and the expenses incurred in prosecuting the action, including court costs and reasonable attorney's fees. If the prosecuting attorney or city director of law represents the board in such action, costs and reasonable attorney's fees awarded by the court, based upon the time spent preparing and presenting the case by the prosecuting attorney, director, or a designee of either, shall be deposited in the county or city general fund.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3323.142 - School district payments to county boards of developmental disabilities.

This section does not apply to any preschool child with a disability except if included in a unit approved under division (B) of section 3317.05 of the Revised Code.

As used in this section, "per pupil amount" for a preschool child with a disability included in such an approved unit means the amount determined by dividing the amount received for the classroom unit in which the child has been placed by the number of children in the unit. For any other child, "per pupil amount" means the amount paid for the child under section 3317.20 of the Revised Code.

When a school district places or has placed a child with a county DD board for special education, but another district is responsible for tuition under section 3313.64 or 3313.65 of the Revised Code and the child is not a resident of the territory served by the county DD board, the board may charge the district responsible for tuition with the educational costs in excess of the per pupil amount received by the board under Chapter 3317. of the Revised Code. The amount of the excess cost shall be determined by the formula established by rule of the department of education under section 3323.14 of the Revised Code, and the payment for such excess cost shall be made by the school district directly to the county DD board.

A school district board of education and the county DD board that serves the school district may negotiate and contract, at or after the time of placement, for payments by the board of education to the county DD board for additional services provided to a child placed with the county DD board and whose individualized education program established pursuant to section 3323.08 of the Revised Code requires additional services that are not routinely provided children in the county DD board's program but are necessary to maintain the child's enrollment and participation in the program. Additional services may include, but are not limited to, specialized supplies and equipment for the benefit of the child and instruction, training, or assistance provided by staff members other than staff members for which funding is received under Chapter 3317. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3323.143 - Custodial parent financially responsible for unilateral placement.

If a child with a disability's custodial parent has made a unilateral placement of the child, the parent shall be responsible for payment of tuition to the program or facility the child is attending as a result of that placement as long as the district of residence has offered a free appropriate public education to that child. As used in this section, "unilateral placement" means withdrawing a child with a disability from a program or facility operated by the district of residence or from a program or facility with which the district of residence has arranged for education of the child and instead enrolling that child in another program or facility that is not a home, as defined in section 3313.64 of the Revised Code, or that is not a facility or program available to the child pursuant to an open enrollment policy under section 3313.98 or 3313.983 of the Revised Code.

Effective Date: 06-30-2006; 2007 HB119 09-29-2007



Section 3323.15 - Board for non-residents of district.

The state board of education may arrange to pay to any board of education, the board for any children with disabilities who are not residents of the district but for whom the district is providing special education. Payments shall be made in accordance with rules and standards of the state board of education.

Effective Date: 08-27-1976; 2007 HB119 09-29-2007



Section 3323.16 - Funding for unit not dependent on method of instructing deaf children.

No unit for deaf children shall be disapproved for funding under division (B) of section 3317.05 of the Revised Code on the basis of the methods of instruction used in educational programs in the school district or institution to teach deaf children to communicate, and no preference in approving units for funding shall be given for teaching deaf children by the oral, manual, total communication, or other method of instruction.

Effective Date: 06-26-2003; 06-30-2005



Section 3323.17 - Education of deaf or hard of hearing children.

The department of education shall:

(A) Provide supervision and technical assistance to school districts in all accepted methods of educating children with disabilities who have hearing impairments, including the oral, manual, and total communication methods, with no demonstrable bias toward any one method over another;

(B) Consult with employees of school districts and chartered nonpublic schools who confer with the parents of hearing impaired children about their children's education;

(C) Consult with chartered nonpublic schools and consult with and provide technical assistance to school districts that are or may be interested in integrating sign language into their curricula and that offer or may be interested in offering American sign language as a foreign language;

(D) Consult with school districts and chartered nonpublic schools that use interpreters in classrooms and with any other interested school districts or chartered nonpublic schools about how to obtain the best interpreters and how interpreters can improve their skills.

Effective Date: 06-13-1990; 2007 HB119 09-29-2007



Section 3323.18 - Program to integrate braille reading and writing into student's curriculum and classroom activities.

If any special education program provided pursuant to this chapter or Chapter 3325. of the Revised Code serves a student with a visual impairment for whom instruction in braille reading and writing is specified as appropriate pursuant to division (A)(2) of section 3323.011 of the Revised Code, the entity providing the program shall integrate the use of braille reading and writing into the student's entire curriculum and other classroom activities in such a manner that braille reading and writing becomes an effective learning tool for the student.

Effective Date: 03-21-1994; 2007 HB119 09-29-2007



Section 3323.19 - Comprehensive eye examination.

(A) Within three months after a student identified with disabilities begins receiving services for the first time under an individualized education program, the school district in which that student is enrolled shall require the student to undergo a comprehensive eye examination performed either by an optometrist licensed under Chapter 4725. of the Revised Code or by a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery who is comprehensively trained and educated in the treatment of the human eye, eye disease, or comprehensive vision services, unless the student underwent such an examination within the nine-month period immediately prior to being identified with disabilities.

However, no student who has not undergone the eye examination required under this section shall be prohibited from initiating, receiving, or continuing to receive services prescribed in the student's individualized education program.

(B) The superintendent of each school district or the superintendent's designee may determine fulfillment of the requirement prescribed in division (A) of this section based on any special circumstances of the student, the student's parent, guardian, or family that may prevent the student from undergoing the eye examination prior to beginning special education services.

(C) Except for a student who may be entitled to a comprehensive eye examination in the identification of the student's disabilities, in the development of the student's individualized education program, or as a related service under the student's individualized education program, neither the state nor any school district shall be responsible for paying for the eye examination required by this section.

(D) The department of education annually shall do both of the following:

(1) Notify each school district and community school of the requirements of this section;

(2) Collect from each school district and community school the total number of students enrolled in the district who were subject to the requirements of this section and the total number of students who received the examination, as verified by documentation received from the district.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 06-30-2005



Section 3323.20 - Electronic report of preschool children receiving paid services.

On July 1, 2006, and on each first day of July thereafter, the department of education shall electronically report to the general assembly the number of preschool children with disabilities who received services for which the department made a payment to any provider during the previous fiscal year, disaggregated according to each area of developmental deficiency identified by the department for the evaluation of such children.

Effective Date: 09-29-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 3323.25 - Pilot project to provide early screening and intervention services for children with risk factors for dyslexia.

(A) The superintendent of public instruction shall establish a pilot project to provide early screening and intervention services for children with risk factors for dyslexia, including low phonemic awareness. The state superintendent shall select three school districts to participate in the pilot project, one of which shall be located in an urban setting, one of which shall be located in a suburban setting, and one of which shall be located in a rural setting. Any school district selected to participate in the pilot project may establish a partnership with a regional library or library system for purposes of the pilot project. To be considered for the pilot project, a school district shall submit a proposal to the state superintendent that identifies a method of screening children for low phonemic awareness and other risk factors for dyslexia, provides for the enrollment of children identified as having risk factors for dyslexia in a reading program staffed by teachers trained in multisensory structured language programs, and includes a methodology for evaluating the effects of the reading program on the children's identified risk factors. The pilot project shall operate for three full school years, beginning with the school year that begins at least three months after the effective date of this section.

The goal of the pilot project shall be to demonstrate and evaluate the effectiveness of early reading assistance programs for children with risk factors for dyslexia and to evaluate whether those programs can reduce future special education costs.

The state superintendent shall apply for private and other nonstate funds, and shall use available state funds appropriated to the department of education for the pilot project.

The state superintendent shall establish guidelines and procedures for the pilot project.

The state superintendent shall consult with the international dyslexia association or any other nationally recognized organization that specializes in multisensory structured language programs for the treatment of dyslexia in establishing and operating the pilot project.

(B) Under the pilot project, each participating school district, through early childhood reading instruction and reading assistance programs, shall screen children six years of age or younger for indications of dyslexia, provide appropriate reading intervention services for those children suspected of having dyslexia, and administer assessments, approved by the state superintendent, to ascertain whether the intervention services improve those students' reading and learning. When a child is suspected of having dyslexia, the district shall notify the child's parent or guardian of that fact and that the child, as part of the pilot project, is eligible to receive reading intervention services to measure the effectiveness of early reading assistance programs. The district shall require the parent or guardian to indicate in writing that the parent or guardian voluntarily and knowingly consents to the child's participation in the pilot project for the provision of reading intervention services. Each district shall provide to the parents of children suspected of having dyslexia information about the learning disability, recommended multisensory treatments, and possible services under this chapter.

Each participating school district also shall report annually to the state superintendent data about the operation and results of the pilot project, as required by the superintendent in the manner prescribed by the superintendent.

(C) Not later than the thirty-first day of December of the third school year in which the pilot project is operating, the state superintendent shall submit a report to the general assembly, in accordance with section 101.68 of the Revised Code, containing the superintendent's evaluation of the results of the pilot project and legislative recommendations whether to continue, expand, or make changes to the pilot project.

(D) As used in this section, "dyslexia" means a specific learning disorder that is neurological in origin and that is characterized by unexpected difficulties with accurate or fluent word recognition and by poor spelling and decoding abilities not consistent with the person's intelligence, motivation, and sensory capabilities, which difficulties typically result from a deficit in the phonological component of language.

Added by 129th General AssemblyFile No.59,HB 96, §1, eff. 3/22/2012.



Section 3323.30 - Center for autism and low incidence.

As used in sections 3323.31 to 3323.35 of the Revised Code, "autism and low incidence disabilities" includes any of the following:

(A) Autism;

(B) Hearing impairment;

(C) Multiple disabilities;

(D) Orthopedic disability;

(E) Other health impairment;

(F) Traumatic brain injury;

(G) Visual impairment.

Effective Date: 09-29-2005; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 3323.31 - Center for autism and low incidence.

The Franklin county educational service center shall establish the Ohio center for autism and low incidence. The center shall administer programs and coordinate services for infants, preschool and school-age children, and adults with autism and low incidence disabilities. The center's principal focus shall be programs and services for persons with autism. The center shall be under the direction of an executive director, appointed by the superintendent of the service center in consultation with the advisory board established under section 3323.33 of the Revised Code.

In addition to its other duties, the Ohio center for autism and low incidence shall participate as a member of the interagency workgroup on autism, as it is established by the director of developmental disabilities under section 5123.0419 of the Revised Code. The center shall provide technical assistance and support to the department of developmental disabilities in the department's leadership role to develop and implement the projects and activities of the workgroup.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 09-22-2008



Section 3323.32 - Contracts with entities providing programs and services for individuals with autism and low-incidence disabilities.

(A) The department of education shall contract with an entity to administer programs and coordinate services for infants, preschool and school-age children, and adults with autism and low incidence disabilities. The entity shall be selected by the superintendent of public instruction in consultation with the advisory board established under section 3323.33 of the Revised Code. The contract with the entity selected shall include, but not be limited to, the following provisions:

(1) A description of the programs to be administered and services to be provided or coordinated by the entity, which shall include at least the duties prescribed by sections 3323.34 and 3323.35 of the Revised Code;

(2) A description of the expected outcomes from the programs administered and services provided or coordinated by the entity;

(3) A stipulation that the entity's performance is subject to evaluation by the department and renewal of the entity's contract is subject to the department's satisfaction with the entity's performance;

(4) A description of the measures and milestones the department will use to determine whether the performance of the entity is satisfactory;

(5) Any other provision the department determines is necessary to ensure the quality of services to individuals with autism and low incidence disabilities.

(B) In selecting the entity under division (A) of this section, the superintendent and the advisory board shall give primary consideration to the Ohio Center for Autism and Low Incidence, established under section 3323.31 of the Revised Code, as long as the principal goals and mission of the Center, as determined by the superintendent and the advisory board, are consistent with the requirements of divisions (A)(1) to (5) of this section.

Effective Date: 2008 HB562 09-22-2008



Section 3323.33 - Center for autism and low incidence advisory board.

The superintendent of public instruction shall establish an advisory board to assist and advise the Franklin county educational service center in the operation of the Ohio Center for Autism and Low Incidence and the superintendent of public instruction in selecting an entity to administer programs and coordinate services for individuals with autism and low incidence disabilities as required by section 3323.32 of the Revised Code and to provide technical assistance in the provision of such services. As determined by the superintendent, the advisory board shall consist of individuals who are stakeholders in the service to persons with autism and low incidence disabilities, including, but not limited to, the following:

(A) Persons with autism and low incidence disabilities;

(B) Parents and family members;

(C) Educators and other professionals;

(D) Higher education instructors;

(E) Representatives of state agencies. The advisory board shall be organized as determined by the superintendent. Members of the advisory board shall receive no compensation for their services.

Effective Date: 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3323.34 - Center for autism and low incidence - duties.

The entity selected under section 3323.32 of the Revised Code shall do all of the following:

(A) Collaborate and consult with state agencies that serve persons with autism and low incidence disabilities;

(B) Collaborate and consult with institutions of higher education in development and implementation of courses for educators and other professionals serving persons with autism and low incidence disabilities;

(C) Collaborate with parent and professional organizations;

(D) Create and implement programs for professional development, technical assistance, intervention services, and research in the treatment of persons with autism and low incidence disabilities;

(E) Create a regional network for communication and dissemination of information among educators and professionals serving persons with autism and low incidence disabilities. The regional network shall address educational services, evaluation, diagnosis, assistive technology, family support, leisure and recreational activities, transition, employment and adult services, and medical care for persons with autism and low incidence disabilities.

(F) Develop a statewide clearinghouse for information about autism spectrum disorders and low incidence disabilities, as described in section 3323.35 of the Revised Code.

Effective Date: 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3323.35 - Clearinghouse for autism and low incidence information.

In developing a clearinghouse for information about autism spectrum disorders and low incidence disabilities, as required under section 3323.34 of the Revised Code, the entity selected under section 3323.32 of the Revised Code shall do all of the following:

(A) Maintain a collection of resources for public distribution;

(B) Monitor information on resources, trends, policies, services, and current educational interventions;

(C) Respond to requests for information from parents and educators of children with autism and low incidence disabilities.

Effective Date: 2008 HB562 09-22-2008






Chapter 3324 - GIFTED STUDENTS

Section 3324.01 - Gifted student definitions.

As used in this section and sections 3324.02 through 3324.06 of the Revised Code:

(A) "Approved" means approved by the department of education and included on the list compiled by the department under section 3324.02 of the Revised Code.

(B) "Gifted" means students who perform or show potential for performing at remarkably high levels of accomplishment when compared to others of their age, experience, or environment and who are identified under division (A), (B), (C), or (D) of section 3324.03 of the Revised Code.

(C) "School district" does not include a joint vocational school district.

(D) "Specific academic ability field" means one or more of the following areas of instruction:

(1) Mathematics;

(2) Science;

(3) Reading, writing, or a combination of these skills;

(4) Social studies.

Effective Date: 09-28-1999



Section 3324.02 - Assessment instruments for screening and identifying gifted students.

(A) The department of education shall construct lists of existing assessment instruments it approves for use by school districts, and may include on the lists and make available to school districts additional assessment instruments developed by the department. Wherever possible, the department shall approve assessment instruments that utilize nationally recognized standards for scoring or are nationally normed. The lists of instruments shall include:

(1) Initial screening instruments for use in selecting potentially gifted students for further assessment;

(2) Instruments for identifying gifted students under section 3324.03 of the Revised Code.

(B) The department, under Chapter 119. of the Revised Code, shall also adopt rules for the administration of any tests or assessment instruments it approves on the list required by division (A) of this section and for establishing the scores or performance levels required under section 3324.03 of the Revised Code.

(C) The department shall ensure that the approved list of assessment instruments under this section includes instruments that allow for appropriate screening and identification of gifted minority and disadvantaged students, children with disabilities, and students for whom English is a second language.

(D) Districts shall select screening and identification instruments from the approved lists for inclusion in their district policies.

(E) The department shall make initial lists of approved assessment instruments and the rules for the administration of the instruments available by September 1, 1999.

Effective Date: 09-28-1999



Section 3324.03 - School districts to identify gifted students.

The board of education of each school district shall identify gifted students in grades kindergarten through twelve as follows:

(A) A student shall be identified as exhibiting "superior cognitive ability" if the student did either of the following within the preceding twenty-four months:

(1) Scored two standard deviations above the mean, minus the standard error of measurement, on an approved individual standardized intelligence test administered by a licensed school psychologist or licensed psychologist;

(2) Accomplished any one of the following:

(a) Scored at least two standard deviations above the mean, minus the standard error of measurement, on an approved standardized group intelligence test;

(b) Performed at or above the ninety-fifth percentile on an approved individual or group standardized basic or composite battery of a nationally normed achievement test;

(c) Attained an approved score on one or more above-grade level standardized, nationally normed approved tests.

(B) A student shall be identified as exhibiting "specific academic ability" superior to that of children of similar age in a specific academic ability field if within the preceding twenty-four months the student performs at or above the ninety-fifth percentile at the national level on an approved individual or group standardized achievement test of specific academic ability in that field. A student may be identified as gifted in more than one specific academic ability field.

(C) A student shall be identified as exhibiting "creative thinking ability" superior to children of a similar age, if within the previous twenty-four months, the student scored one standard deviation above the mean, minus the standard error of measurement, on an approved individual or group intelligence test and also did either of the following:

(1) Attained a sufficient score, as established by the department of education, on an approved individual or group test of creative ability;

(2) Exhibited sufficient performance, as established by the department of education, on an approved checklist of creative behaviors.

(D) A student shall be identified as exhibiting "visual or performing arts ability" superior to that of children of similar age if the student has done both of the following:

(1) Demonstrated through a display of work, an audition, or other performance or exhibition, superior ability in a visual or performing arts area;

(2) Exhibited sufficient performance, as established by the department of education, on an approved checklist of behaviors related to a specific arts area.

Effective Date: 09-11-2001



Section 3324.04 - Adoption of district plan for identifying gifted students.

The board of education of each school district shall adopt a plan by January 1, 2000, for identifying gifted students. The plan shall be submitted to the department of education for approval. The department shall approve the plan within sixty days if it contains all of the following:

(A) A description of the assessment instruments from the list adopted by the department that the district will use to screen and identify gifted students;

(B) Acceptable scheduling procedures for screening and for administering assessment instruments for identifying gifted students. These procedures shall provide:

(1) At least two opportunities a year for assessment in the case of students requesting assessment or recommended for assessment by teachers, parents, or other students;

(2) Assurance of inclusion in screening and assessment procedures for minority and disadvantaged students, children with disabilities, and students for whom English is a second language;

(3) Assurance that any student transferring into the district will be assessed within ninety days of the transfer at the request of a parent.

(C) Procedures for notification of parents within thirty days about the results of any screening procedure or assessment instrument and the provision of an opportunity for parents to appeal any decision about the results of any screening procedure or assessment, the scheduling of children for assessment, or the placement of a student in any program or for receipt of services;

(D) A commitment that the district will accept scores on assessment instruments provided by other school districts or trained personnel outside the school district, provided the assessment instruments are on the list approved by the department of education under section 3324.02 of the Revised Code. The district's plan may provide for the district to contract with any qualified public or private service provider to provide screening or assessment services under the plan. The department shall assist any district whose plan it disapproves under this section to amend the plan so that it meets the requirements of this section.

Effective Date: 09-28-1999



Section 3324.05 - Annual report of screening, assessments and identifications.

(A) Each school district shall submit an annual report to the department of education specifying the number of students in each of grades kindergarten through twelve screened, the number assessed, and the number identified as gifted in each category specified in section 3324.03 of the Revised Code.

(B) The department of education shall audit each school district's identification numbers at least once every three years and may select any district at random or upon complaint or suspicion of noncompliance for a further audit to determine compliance with sections 3324.03 to 3324.06 of the Revised Code.

(C) The department shall provide technical assistance to any district found in noncompliance under division (B) of this section. The department may reduce funds received by the district under Chapter 3317. of the Revised Code by any amount if the district continues to be noncompliant.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1999



Section 3324.06 - Adoption and distribution district policy statement.

The board of education of each school district shall adopt a statement of its policy for the screening and identification of gifted students and shall distribute the policy statement to parents. The policy statement shall specify:

(A) The criteria and methods the district uses to screen students and to select students for further assessment who perform or show potential for performing at remarkably high levels of accomplishment in one of the gifted areas specified in section 3324.03 of the Revised Code;

(B) The sources of assessment data the district uses to select students for further testing and an explanation for parents of the multiple assessment instruments required to identify gifted students under section 3324.03 of the Revised Code;

(C) An explanation for parents of the methods the district uses to ensure equal access to screening and further assessment by all district students, including minority or disadvantaged students, children with disabilities, and students for whom English is a second language;

(D) Provisions to ensure equal opportunity for all district students identified as gifted to receive any services offered by the district;

(E) Provisions for students to withdraw from gifted programs or services, for reassessment of students, and for assessment of students transferring into the district;

(F) Methods for resolving disagreements between parents and the district concerning identification and placement decisions. A copy of the district's policy adopted under this section shall accompany the district's plan submitted to the department of education under section 3324.04 of the Revised Code.

Effective Date: 09-28-1999



Section 3324.07 - District plan for service of gifted students.

(A) The board of education of each school district shall develop a plan for the service of gifted students enrolled in the district that are identified under section 3324.03 of the Revised Code. Services specified in the plan developed by each board may include such options as the following:

(1) A differentiated curriculum;

(2) Cluster grouping;

(3) Mentorships;

(4) Accelerated course work;

(5) The post-secondary enrollment option program under Chapter 3365. of the Revised Code;

(6) Advanced placement;

(7) Honors classes;

(8) Magnet schools;

(9) Self-contained classrooms;

(10) Independent study;

(11) Other options identified in rules adopted by the department of education.

(B) Each board shall file the plan developed under division (A) of this section with the department of education by December 15, 2000. The department shall review and analyze each plan to determine if it is adequate and to make funding estimates.

(C) Unless otherwise required by law, rule, or as a condition for receipt of funds, school boards may implement the plans developed under division (A) of this section, but shall not be required to do so until further action by the general assembly or the state superintendent of public instruction.

Effective Date: 09-28-1999



Section 3324.08 - District gifted education coordinator.

Any person employed by a school district and assigned to a school as a principal or any other position may also serve as the district's gifted education coordinator, if qualified to do so pursuant to the rules adopted by the state board of education under this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3324.10 - Model student acceleration policy.

(A) Prior to June 30, 2006, the state board of education shall adopt a model student acceleration policy addressing recommendations in the department of education's 2005 study conducted under the gifted research and demonstration grant program. The policy shall address, but not be limited to, whole grade acceleration, subject area acceleration, and early high school graduation.

(B) The board of education of each city, local, and exempted village school district shall implement a student acceleration policy to take effect beginning in the 2006-2007 school year. The policy shall either be the model adopted by the state board under division (A) of this section or a policy covering similar issues that is adopted by the district board. If the district board does not adopt the state board's model, it shall submit its policy to the department for review and approval. The department, upon request, shall provide technical assistance to the district board in developing the policy.

Effective Date: 09-29-2005; 03-30-2007






Chapter 3325 - SCHOOLS - DEAF; BLIND

Section 3325.01 - State board of education to supervise schools - appointment of superintendents.

The state school for the deaf and the state school for the blind shall be under the control and supervision of the state board of education. On the recommendation of the superintendent of public instruction, the state board of education shall appoint a superintendent for the state school for the deaf and a superintendent for the state school for the blind, each of whom shall serve at the pleasure of the state board.

Effective Date: 01-03-1956



Section 3325.011 - Admission of pupils to state school for the deaf.

Subject to the regulations adopted by the state board of education, the state school for the deaf shall be open to receive persons who are deaf, partially deaf, and both blind and deaf residents of this state, who, in the judgment of the superintendent of public instruction and the superintendent of the school for the deaf, due to such disability, cannot be educated in the public school system and are suitable persons to receive instructions according to the methods employed in such school. The superintendent of the school for the deaf may pay the expenses necessary for the instruction of children who are both blind and deaf, who are resident of this state, in any suitable institution.

Effective Date: 01-03-1956; 2007 HB119 09-29-2007



Section 3325.02 - Admission of pupils to state school for the blind.

Subject to the regulations adopted by the state board of education, the state school for the blind shall be open to receive such blind and partially blind persons, residents of this state, who, in the judgment of the superintendent of public instruction and the superintendent of the school for the blind, due to such disability, cannot be educated in the public school system and are suitable persons to receive instructions according to the methods employed in such school.

Effective Date: 01-03-1956; 2007 HB119 09-29-2007



Section 3325.03 - Return of pupil to parents.

The superintendent of the state school for the deaf or the superintendent of the state school for the blind may return to its [his/her] parents, guardian, or proper agency any pupil under his jurisdiction, who, in the opinion of such superintendent and the superintendent of public instruction, is not making sufficient progress in its [his/her] school or industrial work to justify its [his/her] continuance as a pupil in such school.

Effective Date: 10-01-1953



Section 3325.04 - Employment of teachers.

The superintendent of the state school for the deaf and the superintendent of the state school for the blind, with the approval of the superintendent of public instruction, shall, for their respective schools and subject to the rules and regulations of the civil service, employ suitable teachers, nurses, and other help necessary to provide the proper instruction and care for the pupils under their jurisdiction. No individual hired on or after the effective date of this amendment as a classroom teacher at the state school for the blind shall be permitted to retain employment as a teacher at the school unless prior to the date of such hiring, or within one year of that date, the individual completes at least two courses of instruction in braille at an institution of higher education or demonstrates equivalent competency in the use of braille to the satisfaction of the superintendent of the state school for the blind.

Effective Date: 08-29-1991



Section 3325.05 - Higher education for blind pupils - residence requirements.

The state board of education may provide for the further and higher education of any blind pupils, who in its judgment are capable of receiving sufficient benefit to render them more efficient as citizens, by appointing readers for such persons to read from textbooks and pamphlets used in their studies while in attendance as regularly matriculated students in any college, university, or technical or professional school located in this state and authorized to grant degrees. Any fund appropriated for such purpose shall be distributed under the direct supervision of the state board of education. No person shall receive the benefit conferred by this section who has not had an actual residence in this state for at least one year.

Effective Date: 01-03-1956



Section 3325.06 - Preschool training of deaf or hard of hearing children.

The state board of education shall institute and establish a program of education by the department of education to train parents of deaf or hard of hearing children of preschool age. The object and purpose of the educational program shall be to aid and assist the parents of deaf or hard of hearing children of preschool age in affording to the children the means of optimum communicational facilities.

Effective Date: 01-03-1956



Section 3325.07 - Programs to enable deaf and hard of hearing children to construct pattern of communication.

The state board of education in carrying out this section and section 3325.06 of the Revised Code shall, insofar as practicable, plan, present, and carry into effect an educational program by means of any of the following methods of instruction:

(A) Classes for parents of deaf or hard of hearing children of preschool age;

(B) A nursery school where parent and child would enter the nursery school as a unit;

(C) Correspondence course;

(D) Personal consultations and interviews;

(E) Day-care or child development courses;

(F) Summer enrichment courses;

(G) By such other means or methods as the superintendent of the state school for the deaf deems advisable that would permit a deaf or hard of hearing child of preschool age to construct a pattern of communication at an early age. The superintendent may allow children who are not deaf or hard of hearing to participate in the methods of instruction described in divisions (A) to (G) of this section as a means to assist deaf or hard of hearing children to construct a pattern of communication. The superintendent shall establish policies and procedures regarding the participation of children who are not deaf or hard of hearing. The superintendent may establish reasonable fees for participation in the methods of instruction described in divisions (A) to (G) of this section to defray the costs of carrying them out. The superintendent shall determine the manner by which any such fees shall be collected. All fees shall be deposited in the even start fees and gifts fund, which is hereby created in the state treasury. The money in the fund shall be used to implement this section.

Effective Date: 09-14-2000



Section 3325.08 - Requirement for granting of diploma or honors diploma.

(A) A diploma shall be granted by the superintendent of the state school for the blind and the superintendent of the state school for the deaf to any student enrolled in one of these state schools to whom all of the following apply:

(1) The student has successfully completed the individualized education program developed for the student for the student's high school education pursuant to section 3323.08 of the Revised Code;

(2) Subject to section 3313.614 of the Revised Code, the student has met the assessment requirements of division (A)(2)(a) or (b) of this section, as applicable.

(a) If the student entered the ninth grade prior to the date prescribed by rule of the state board of education under division (D)(2) of section 3301.0712 of the Revised Code, the student either:

(i) Has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments prescribed by that division unless division (L) of section 3313.61 of the Revised Code applies to the student;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) If the student entered the ninth grade on or after the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the student has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code , except to the extent that division (L) of section 3313.61 of the Revised Code applies to the student.

(3) The student is not eligible to receive an honors diploma granted pursuant to division (B) of this section.

No diploma shall be granted under this division to anyone except as provided under this division.

(B) In lieu of a diploma granted under division (A) of this section, the superintendent of the state school for the blind and the superintendent of the state school for the deaf shall grant an honors diploma, in the same manner that the boards of education of school districts grant such diplomas under division (B) of section 3313.61 of the Revised Code, to any student enrolled in one of these state schools who accomplishes all of the following:

(1) Successfully completes the individualized education program developed for the student for the student's high school education pursuant to section 3323.08 of the Revised Code;

(2) Subject to section 3313.614 of the Revised Code, has met the assessment requirements of division (B)(2)(a) or (b) of this section, as applicable.

(a) If the student entered the ninth grade prior to the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the student either:

(i) Has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments prescribed under that division;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) If the student entered the ninth grade on or after the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the student has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code .

(3) Has met additional criteria for granting an honors diploma.

These additional criteria shall be the same as those prescribed by the state board under division (B) of section 3313.61 of the Revised Code for the granting of such diplomas by school districts. No honors diploma shall be granted to anyone failing to comply with this division and not more than one honors diploma shall be granted to any student under this division.

(C) A diploma or honors diploma awarded under this section shall be signed by the superintendent of public instruction and the superintendent of the state school for the blind or the superintendent of the state school for the deaf, as applicable. Each diploma shall bear the date of its issue and be in such form as the school superintendent prescribes.

(D) Upon granting a diploma to a student under this section, the superintendent of the state school in which the student is enrolled shall provide notice of receipt of the diploma to the board of education of the school district where the student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code when not residing at the state school for the blind or the state school for the deaf. The notice shall indicate the type of diploma granted.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-11-2001; 04-04-2007



Section 3325.10 - State school for the blind - federal funds and gifts.

The state school for the blind may receive and administer any federal funds relating to the education of blind or visually impaired students. The school for the blind also may accept and administer any gifts, donations, or bequests made to it for programs or services relating to the education of blind or visually impaired students.

Effective Date: 09-29-2005



Section 3325.11 - State school for the blind - student activity and work-study fund.

There is hereby created in the state treasury the state school for the blind student activity and work-study fund. Moneys received from donations, bequests, the school vocational program, and any other moneys designated for deposit in the fund by the superintendent of the state school for the blind shall be credited to the fund. Notwithstanding section 3325.01 of the Revised Code, the approval of the state board of education is not required to designate money for deposit into the fund. The school for the blind shall use money in the fund for school operating expenses, including, but not limited to, personal services, maintenance, and equipment related to student support, activities, and vocational programs, and for providing scholarships to students for further training upon graduation.

Effective Date: 06-30-2005



Section 3325.12 - Funds deposited for special benefit of pupil.

Money deposited with the superintendent of the state school for the blind and the superintendent of the state school for the deaf by parents, relatives, guardians, and friends for the special benefit of any pupil shall remain in the hands of the respective superintendent for use accordingly. Each superintendent shall deposit the money into one or more personal deposit funds. Each superintendent shall keep itemized book accounts of the receipt and disposition of the money, which books shall be open at all times to the inspection of the superintendent of public instruction. The superintendent of the state school for the blind and the superintendent of the state school for the deaf each shall adopt rules governing the deposit, transfer, withdrawal, or investment of the money and the investment earnings of the money. Whenever a pupil ceases to be enrolled in the state school for the blind or the state school for the deaf, if personal money of the pupil remains in the hands of the respective superintendent and no demand is made upon the superintendent by the pupil or the pupil's parent or guardian, the superintendent shall hold the money in a personal deposit fund for a period of at least one year. During that time, the superintendent shall make every effort possible to locate the pupil or the pupil's parent or guardian. If, at the end of this period, no demand has been made for the money held by the state school for the blind, the superintendent of the state school for the blind shall dispose of the money by transferring it to the state school for the blind student activity and work-study fund established by section 3325.11 of the Revised Code. If at the end of this period, no demand has been made for the money held by the state school for the deaf, the superintendent of the state school for the deaf shall dispose of the money by transferring it to the state school for the deaf educational program expenses fund established by section 3325.16 of the Revised Code.

Effective Date: 06-30-2006



Section 3325.15 - State school for the deaf - federal funds and gifts.

The state school for the deaf may receive and administer any federal funds relating to the education of deaf or hearing-impaired students. The school for the deaf also may accept and administer any gifts, donations, or bequests given to it for programs or services relating to the education of deaf or hearing-impaired students.

Effective Date: 09-29-2005



Section 3325.16 - State school for the deaf - educational program expenses fund.

There is hereby created in the state treasury the state school for the deaf educational program expenses fund. Moneys received by the school from donations, bequests, student fundraising activities, fees charged for camps and workshops, gate receipts from athletic contests, and the student work experience program operated by the school, and any other moneys designated for deposit in the fund by the superintendent of the school, shall be credited to the fund. Notwithstanding section 3325.01 of the Revised Code, the approval of the state board of education is not required to designate money for deposit into the fund. The state school for the deaf shall use moneys in the fund for educational programs, after-school activities, and expenses associated with student activities and clubs.

Effective Date: 06-30-2005



Section 3325.17 - [Repealed].

Effective Date: 06-30-2005; 03-30-2006






Chapter 3326 - SCIENCE, TECHNOLOGY, ENGINEERING, AND MATHEMATICS SCHOOLS

Section 3326.01 - STEM defined.

As used in this chapter, "STEM" is an abbreviation of "science, technology, engineering, and mathematics."

Effective Date: 2007 HB119 06-30-2007



Section 3326.02 - STEM subcommittee of partnership for continued learning.

There is hereby established a STEM committee consisting of the following members:

(A) The superintendent of public instruction;

(B) The chancellor of the Ohio board of regents;

(C) The director of development;

(D) Four members of the public, two of whom shall be appointed by the governor, one of whom shall be appointed by the speaker of the house of representatives, and one of whom shall be appointed by the president of the senate. Members of the public shall be appointed based on their expertise in business or in STEM fields . The initial members of the committee shall be appointed under division (D) of this section not later than forty-five days after June 30, 2007.

All members of the committee appointed under division (D) of this section shall serve at the pleasure of their appointing authority.

Members of the committee shall receive no compensation for their services. The department of education shall provide administrative support for the committee.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3326.03 - STEM school grants - contents of proposals.

(A) The STEM committee shall authorize the establishment of and award grants to science, technology, engineering, and mathematics schools based on proposals submitted to the committee.

The committee shall determine the criteria for proposals, establish procedures for the submission of proposals, accept and evaluate proposals, and choose which proposals to approve to become a STEM school. In approving proposals for STEM schools, the committee shall consider locating the schools in diverse geographic regions of the state so that all students have access to a STEM school.

The committee may authorize the establishment of a group of multiple STEM schools to operate from multiple facilities located in one or more school districts under the direction of a single governing body in the manner prescribed by section 3326.031 of the Revised Code. The committee shall consider the merits of each of the proposed STEM schools within a group and shall authorize each school separately. Anytime after authorizing a group of STEM schools to be under the direction of a single governing body, upon a proposal from the governing body, the committee may authorize one or more additional schools to operate as part of that group.

The STEM committee may approve one or more STEM schools to serve only students identified as gifted under Chapter 3324. of the Revised Code.

(B) Proposals may be submitted only by a partnership of public and private entities consisting of at least all of the following:

(1) A city, exempted village, local, or joint vocational school district or an educational service center;

(2) Higher education entities;

(3) Business organizations.

(C) Each proposal shall include at least the following:

(1) Assurances that the STEM school or group of STEM schools will be under the oversight of a governing body and a description of the members of that governing body and how they will be selected;

(2) Assurances that each STEM school will operate in compliance with this chapter and the provisions of the proposal as accepted by the committee;

(3) Evidence that each school will offer a rigorous, diverse, integrated, and project-based curriculum to students in any of grades six through twelve, with the goal to prepare those students for college, the workforce, and citizenship, and that does all of the following:

(a) Emphasizes the role of science, technology, engineering, and mathematics in promoting innovation and economic progress;

(b) Incorporates scientific inquiry and technological design;

(c) Includes the arts and humanities;

(d) Emphasizes personalized learning and teamwork skills.

(4) Evidence that each school will attract school leaders who support the curriculum principles of division (C)(3) of this section;

(5) A description of how each school's curriculum will be developed and approved in accordance with section 3326.09 of the Revised Code;

(6) Evidence that each school will utilize an established capacity to capture and share knowledge for best practices and innovative professional development;

(7) Evidence that each school will operate in collaboration with a partnership that includes institutions of higher education and businesses;

(8) Assurances that each school has received commitments of sustained and verifiable fiscal and in-kind support from regional education and business entities;

(9) A description of how each school's assets will be distributed if the school closes for any reason.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.90,SB 312, §101.01, eff. 6/29/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.031 - Single governing body may direct group of multiple STEM schools.

(A) As authorized by the STEM committee, a single governing body may direct a group of multiple STEM schools to operate from multiple facilities located in one or more school districts to be organized and operated in the manner prescribed under this chapter except as specified by this section. Each school within the group shall operate as a separate school but under the direction of a common governing body. The governing body may employ a single treasurer, licensed in the manner prescribed by section 3326.21 of the Revised Code, to manage the fiscal affairs of all of the schools within the group. Each school shall have a chief administrative officer, as required by section 3326.08 of the Revised Code, but the governing body may in its discretion appoint a single individual to be the chief administrative officer of two or more schools in the group. No school within the group shall be organized or funded in the manner prescribed by section 3326.51 of the Revised Code.

(B) The department shall calculate funds under this chapter for each STEM school within a group separately and shall pay those funds directly to each school.

(C) In accordance with section 3326.17 of the Revised Code, the department shall issue a separate report card for each STEM school within a group. The department also shall compute a rating for each group of schools and report that rating in a distinct report card for the group.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3326.04 - Award of grants - submission of proposals - program standards.

(A) The STEM committee shall award grants to support the operation of STEM programs of excellence to serve students in any of grades kindergarten through eight through a request for proposals.

(B) Proposals may be submitted by any of the following:

(1) The board of education of a city, exempted village, or local school district;

(2) The governing authority of a community school established under Chapter 3314. of the Revised Code.

(C) Each proposal shall demonstrate to the satisfaction of the STEM committee that the program meets at least the following standards:

(1) Unless the program is designed to serve only students identified as gifted under Chapter 3324. of the Revised Code, the program will serve all students enrolled in the district or school in the grades for which the program is designed.

(2) The program will offer a rigorous and diverse curriculum that is based on scientific inquiry and technological design, that emphasizes personalized learning and teamwork skills, and that will expose students to advanced scientific concepts within and outside the classroom.

(3) Unless the program is designed to serve only students identified as gifted under Chapter 3324. of the Revised Code, the program will not limit participation of students on the basis of intellectual ability, measures of achievement, or aptitude.

(4) The program will utilize an established capacity to capture and share knowledge for best practices and innovative professional development.

(5) The program will operate in collaboration with a partnership that includes institutions of higher education and businesses.

(6) The program will include teacher professional development strategies that are augmented by community and business partners.

(D) The STEM committee shall give priority to proposals for new or expanding innovative programs.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.05 - Recommendations for training of educators.

The STEM committee may make recommendations to the general assembly and the governor for the training of STEM educators.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.06 - Nonprofit enterprise to support coordination of efforts.

The STEM committee shall work with an Ohio-based nonprofit enterprise selected by the committee to support the strategic and operational coordination of public and private STEM education initiatives and resources focused on curriculum development, instruction, assessment, teacher quality enhancement, leadership recruitment and training, and community engagement. The nonprofit enterprise selected by the STEM committee shall have the proven ability to accumulate resources to enhance education quality across the educational continuum, from preschool to college, shall have experience in large-scale management of science and technology resources, and shall have a documented institutional mission to advance STEM education.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.07 - Schools part of state program - dissolution.

Each science, technology, engineering, and mathematics school established under this chapter is a public school, is part of the state's program of education, and may continue in operation for as long as the school is in compliance with the provisions of this chapter and with the proposal for its establishment as approved by the STEM committee. If the school closes for any reason, its assets shall be distributed in the manner provided in the proposal for its establishment as required by division (C)(9) of section 3326.03 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.08 - Schools to employ and fix compensation - oversight.

(A) The governing body of each science, technology, engineering, and mathematics school shall employ and fix the compensation for the administrative officers, teachers, and nonteaching employees of the STEM school necessary for the school to carry out its mission and shall oversee the operations of the school. The governing body of each STEM school shall employ a chief administrative officer to serve as the school's instructional and administrative leader. The chief administrative officer shall be granted the authority to oversee the recruitment, retention, and employment of teachers and nonteaching employees.

(B) The department of education shall monitor the oversight of each STEM school exercised by the school's governing body and shall monitor the school's compliance with this chapter and with the proposal for the establishment of the school as it was approved by the STEM committee under section 3326.04 of the Revised Code. If the department finds that the school is not in compliance with this chapter or with the proposal, the department shall consult with the STEM committee, and the committee may order the school to close on the last day of the school year in which the committee issues its order.

(C) The governing body of each STEM school shall comply with sections 121.22 and 149.43 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.081 - Suspension of employee pending criminal action.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) If a person who is employed by a science, technology, engineering, and mathematics school established under this chapter is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 of the Revised Code, if the person holds a license, or an offense listed in division (B)(1) of section 3319.39 of the Revised Code, if the person does not hold a license, the chief administrative officer of the school shall suspend that person from all duties that require the care, custody, or control of a child during the pendency of the criminal action against the person. If the person who is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code is the chief administrative officer of the school, the governing body of the school shall suspend the chief administrative officer from all duties that require the care, custody, or control of a child.

(C) When a person who holds a license is suspended in accordance with this section, the chief administrative officer or governing body that imposed the suspension promptly shall report the person's suspension to the department of education. The report shall include the offense for which the person was arrested, summoned, or indicted.

Effective Date: 2008 HB428 09-12-2008



Section 3326.09 - Team responsible for curriculum development.

Subject to approval by its governing body, the curriculum of each science, technology, engineering, and mathematics school shall be developed by a team that consists of at least the school's chief administrative officer, a teacher, a representative of the higher education institution that is a collaborating partner in the school, described in the proposal for establishment of the school as required by division (C)(7) of section 3326.03 of the Revised Code, and a member of the public with expertise in the application of science, technology, engineering, or mathematics.

Effective Date: 2007 HB119 06-30-2007



Section 3326.10 - School admission procedures - diversity - recruitment.

Each science, technology, engineering, and mathematics school shall adopt admission procedures that specify the following:

(A)

(1) Admission shall be open to individuals entitled and eligible to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code in a school district in the state.

(2) Students who are not residents of Ohio shall not be permitted to enroll in a science, technology, engineering, and mathematics school.

(B) There will be no discrimination in the admission of students to the school on the basis of race, creed, color, disability, or sex.

(C) The school will comply with all federal and state laws regarding the education of students with disabilities.

(D) Unless the school serves only students identified as gifted under Chapter 3324. of the Revised Code, the school will not limit admission to students on the basis of intellectual ability, measures of achievement or aptitude, or athletic or artistic ability .

(E) The school will assert its best effort to attract a diverse student body that reflects the community , and the school will recruit students from disadvantaged and underrepresented groups.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 2007 HB119 06-30-2007



Section 3326.11 - [Effective Until 4/26/2013] Statutory compliance requirements.

Each science, technology, engineering, and mathematics school established under this chapter and its governing body shall comply with sections 9.90, 9.91, 109.65, 121.22, 149.43, 2151.357, 2151.421, 2313.19, 2921.42, 2921.43, 3301.0714, 3301.0715, 3313.14, 3313.15, 3313.16, 3313.18, 3313.201, 3313.26, 3313.472, 3313.48, 3313.481, 3313.482, 3313.50, 3313.536, 3313.608, 3313.6012, 3313.6013, 3313.6014, 3313.6015, 3313.61, 3313.611, 3313.614, 3313.615, 3313.643, 3313.648, 3313.6411, 3313.66, 3313.661, 3313.662, 3313.666, 3313.667, 3313.67, 3313.671, 3313.672, 3313.673, 3313.69, 3313.71, 3313.716, 3313.718, 3313.719, 3313.80, 3313.801, 3313.814, 3313.816, 3313.817, 3313.86, 3313.88, 3313.96, 3319.073, 3319.21, 3319.32, 3319.321, 3319.35, 3319.39, 3319.391, 3319.41, 3319.45, 3321.01, 3321.041, 3321.13, 3321.14, 3321.17, 3321.18, 3321.19, 3321.191, 3327.10, 4111.17, 4113.52, and 5705.391 and Chapters 102., 117., 1347., 2744., 3307., 3309., 3365., 3742., 4112., 4123., 4141., and 4167. of the Revised Code as if it were a school district.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §3, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010 and 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008

This section is set out twice. See also §3326.112, as amended by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3326.11 - [Effective 4/26/2013] Statutory compliance requirements.

Each science, technology, engineering, and mathematics school established under this chapter and its governing body shall comply with sections 9.90, 9.91, 109.65, 121.22, 149.43, 2151.357, 2151.421, 2313.19, 2921.42, 2921.43, 3301.0714, 3301.0715, 3313.14, 3313.15, 3313.16, 3313.18, 3313.201, 3313.26, 3313.472, 3313.48, 3313.481, 3313.482, 3313.50, 3313.536, 3313.539, 3313.608, 3313.6012, 3313.6013, 3313.6014, 3313.6015, 3313.61, 3313.611, 3313.614, 3313.615, 3313.643, 3313.648, 3313.6411, 3313.66, 3313.661, 3313.662, 3313.666, 3313.667, 3313.67, 3313.671, 3313.672, 3313.673, 3313.69, 3313.71, 3313.716, 3313.718, 3313.719, 3313.80, 3313.801, 3313.814, 3313.816, 3313.817, 3313.86, 3313.88, 3313.96, 3319.073, 3319.21, 3319.32, 3319.321, 3319.35, 3319.39, 3319.391, 3319.41, 3319.45, 3321.01, 3321.041, 3321.13, 3321.14, 3321.17, 3321.18, 3321.19, 3321.191, 3327.10, 4111.17, 4113.52, and 5705.391 and Chapters 102., 117., 1347., 2744., 3307., 3309., 3365., 3742., 4112., 4123., 4141., and 4167. of the Revised Code as if it were a school district.

Amended by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §3, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/13/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010 and 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008

This section is set out twice. See also §3326.111, effective until 4/26/2013.



Section 3326.111 - Performance based pay.

If a science, technology, engineering, and mathematics school is the recipient of moneys from a grant awarded under the federal race to the top program, Division (A), Title XIV, Sections 14005 and 14006 of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, the governing body of the school shall pay teachers based upon performance in accordance with section 3317.141 and shall comply with section 3319.111 of the Revised Code as if it were a school district board of education.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3326.12 - Schools to comply with RC Chapter 3323.

Each science, technology, engineering, and mathematics school and its governing body shall comply with Chapter 3323. of the Revised Code as if it were a school district. The school district in which a STEM school student is entitled to attend school and the student's school district of residence, if different, are not obligated to provide the student with a free appropriate public education under Chapter 3323. of the Revised Code for as long as the student attends a STEM school.

Effective Date: 2007 HB119 06-30-2007



Section 3326.13 - Qualifications and licensure of teachers.

(A) Teachers employed by a science, technology, engineering, and mathematics school shall be highly qualified teachers, as defined in section 3319.074 of the Revised Code, and shall be licensed under sections 3319.22 to 3319.31 of the Revised Code and rules of the state board of education implementing those sections.

(B) No STEM school shall employ any classroom teacher initially hired on or after July 1, 2013, to provide instruction in physical education unless the teacher holds a valid license issued pursuant to section 3319.22 of the Revised Code for teaching physical education.

Amended by 128th General AssemblyFile No.49,SB 210, §1, eff. 9/17/2010.

Effective Date: 2007 HB119 06-30-2007



Section 3326.14 - Required test administration.

Each science, technology, engineering, and mathematics school and its governing body shall administer the assessments required by sections 3301.0710 , 3301.0711, and 3301.0712 of the Revised Code, as if it were a school district, except that, notwithstanding any provision of those sections to the contrary, any student enrolled in a grade lower than the tenth grade in a STEM school may take one or more of the Ohio graduation tests prescribed under division (B)(1) of section 3301.0710 of the Revised Code on any of the dates prescribed for that assessment.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.15 - High school credit.

Each science, technology, engineering, and mathematics school and its governing body shall comply with section 3313.603 of the Revised Code as if it were a school district. However, a STEM school may permit a student to earn units of high school credit based on a demonstration of subject area competency instead of or in combination with completing hours of classroom instruction prior to the adoption by the state board of education of the plan for granting high school credit based on competency, as required by division (J) of that section. Upon adoption of the plan, each STEM school shall comply with that plan and award units of high school credit in accordance with the plan.

Effective Date: 2007 HB119 06-30-2007



Section 3326.16 - Schools to comply with health and safety provisions.

Each science, technology, engineering, and mathematics school and it governing body shall comply with all health and safety provisions of law applicable to school buildings.

Effective Date: 2007 HB119 06-30-2007



Section 3326.17 - Annual report card for each school.

(A) The department of education shall issue an annual report card for each science, technology, engineering, and mathematics school that includes all information applicable to school buildings under section 3302.03 of the Revised Code.

(B) For each student enrolled in a STEM school, the department shall combine data regarding the academic performance of that student with comparable data from the school district in which the student is entitled to attend school pursuant to section 3313.64 or 3313.65 of the Revised Code for the purpose of calculating the performance of the district as a whole on the report card issued for the district under section 3302.03 of the Revised Code.

(C) The department also shall compute a rating for each group of STEM schools that is under the direction of the same governing body, as authorized under section 3326.031 of the Revised Code, and issue a distinct report card for the group as a whole.

(D) Each STEM school and its governing body shall comply with sections 3302.04 and 3302.041 of the Revised Code, except that any action required to be taken by a school district pursuant to those sections shall be taken by the school. However, the school shall not be required to take any action described in division (F) of section 3302.04 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 2007 HB119 06-30-2007; 2008 HB420 12-30-2008



Section 3326.18 - Employees may organize and bargain collectively.

(A) Except as provided under division (B) of this section, employees of a science, technology, engineering, and mathematics school may organize and collectively bargain pursuant to Chapter 4117. of the Revised Code. Notwithstanding division (D)(1) of section 4117.06 of the Revised Code, a unit containing teaching and nonteaching employees employed under this section shall be considered an appropriate unit.

(B) If a science, technology, engineering, and mathematics school is created by converting all or part of an existing school operated by a school district or an existing conversion community school established under Chapter 3314. of the Revised Code, at the time of conversion, the employees assigned to the STEM school shall remain part of any collective bargaining unit in which they were included immediately prior to the conversion and shall remain subject to any collective bargaining agreement for that unit in effect on the first day of July of the year in which the STEM school initially begins operation and shall be subject to any subsequent collective bargaining agreement for that unit, unless a petition is certified as sufficient under division (E) of this section with regard to those employees. Any new employees assigned to the STEM school also shall be included in the unit to which they would have been assigned had the conversion not taken place and shall be subject to the collective bargaining agreement for that unit unless a petition is certified as sufficient under division (E) of this section with regard to those employees. Notwithstanding division (B) of section 4117.01 of the Revised Code, the board of education of the school district that operated or sponsored the STEM school prior to conversion and not the STEM school shall be regarded, for purposes of Chapter 4117. of the Revised Code, as the "public employer" of the employees assigned to a conversion STEM school subject to a collective bargaining agreement pursuant to this division unless a petition is certified under division (E) of this section with regard to those employees. Only on and after the effective date of a petition certified as sufficient under division (E) of this section shall division (A) of this section apply to those employees and only on and after the effective date of that petition shall Chapter 4117. of the Revised Code apply to the school with regard to those employees.

(C) Notwithstanding sections 4117.03 to 4117.18 of the Revised Code and Section 4 of Amended Substitute Senate Bill No. 133 of the 115th general assembly, the employees assigned to a conversion STEM school who are subject to a collective bargaining agreement pursuant to division (B) of this section shall cease to be subject to that agreement and all subsequent agreements pursuant to that division and shall cease to be part of the collective bargaining unit that is subject to that and all subsequent agreements, if a majority of the employees assigned to the STEM school who are subject to that collective bargaining agreement sign and submit to the state employment relations board a petition requesting all of the following:

(1) That all the employees assigned to the STEM school who are subject to that agreement be removed from the bargaining unit that is subject to that agreement and be designated by the state employment relations board as a new and separate bargaining unit for purposes of Chapter 4117. of the Revised Code;

(2) That the employee organization certified as the exclusive representative of the employees of the bargaining unit from which the employees are to be removed be certified as the exclusive representative of the new and separate bargaining unit for purposes of Chapter 4117. of the Revised Code;

(3) That the STEM school be regarded as the "public employer" of those employees for purposes of Chapter 4117. of the Revised Code.

(D) Notwithstanding sections 4117.03 to 4117.18 of the Revised Code and Section 4 of Amended Substitute Senate Bill No. 133 of the 115th general assembly, the employees assigned to a conversion STEM school who are subject to a collective bargaining agreement pursuant to division (B) of this section shall cease to be subject to that agreement and all subsequent agreements pursuant to that division, shall cease to be part of the collective bargaining unit that is subject to that and all subsequent agreements, and shall cease to be represented by any exclusive representative of that collective bargaining unit, if a majority of the employees assigned to the STEM school who are subject to that collective bargaining agreement sign and submit to the state employment relations board a petition requesting all of the following:

(1) That all the employees assigned to the STEM school who are subject to that agreement be removed from the bargaining unit that is subject to that agreement;

(2) That any employee organization certified as the exclusive representative of the employees of that bargaining unit be decertified as the exclusive representative of the employees assigned to the STEM school who are subject to that agreement;

(3) That the STEM school be regarded as the "public employer" of those employees for purposes of Chapter 4117. of the Revised Code.

(E) Upon receipt of a petition under division (C) or (D) of this section, the state employment relations board shall check the sufficiency of the signatures on the petition. If the signatures are found sufficient, the board shall certify the sufficiency of the petition and so notify the parties involved, including the board of education of the school district that operated or sponsored the STEM school prior to conversion, the STEM school, and any exclusive representative of the bargaining unit. The changes requested in a certified petition shall take effect on the first day of the month immediately following the date on which the sufficiency of the petition is certified under this division.

Effective Date: 2007 HB119 06-30-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3326.19 - RC Chapter 124 inapplicable to nonteaching employees.

The provisions of Chapter 124. of the Revised Code shall not apply to the employment of nonteaching employees by a science, technology, engineering, and mathematics school.

Effective Date: 2007 HB119 06-30-2007



Section 3326.20 - Transportation for native students.

(A) As used in this section, "native student" means a student entitled to attend school in the school district under section 3313.64 or 3313.65 of the Revised Code.

(B) Unless the proposal for the establishment of a science, technology, engineering, and mathematics school, as it was approved by the STEM committee under section 3326.03 of the Revised Code, otherwise provides for the transportation of students to and from the STEM school, the board of education of each city, local, and exempted village school district shall provide transportation to and from school for its district's native students enrolled in the STEM school in the same manner that section 3327.01 of the Revised Code requires for its native students enrolled in nonpublic schools.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.21 - School treasurer - financial records.

(A) Except as provided by section 3326.031 of the Revised Code, each science, technology, engineering, and mathematics school shall have a treasurer who is licensed under section 3301.074 of the Revised Code. The governing body of the school and the treasurer shall comply with sections 3301.072, 3313.22 to 3313.32, 3313.51, and 3315.08 of the Revised Code in the same manner as a school district board of education and a district treasurer.

(B) Financial records of each STEM school shall be maintained in the same manner as are financial records of school districts, pursuant to rules of the auditor of state.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 2007 HB119 06-30-2007



Section 3326.22 - Enforcement of truancy laws.

Each science, technology, engineering, and mathematics school and its governing body shall enforce sections 3321.13, 3321.19, and 3321.191 of the Revised Code as if it were a school district with regard to students who are truant or otherwise absent from the school without legitimate excuse.

Effective Date: 2007 HB119 06-30-2007



Section 3326.23 - Annual assurances of schools to department.

The governing body of each science, technology, engineering, and mathematics school annually shall provide the following assurances in writing to the department of education not later than ten business days prior to the opening of the school:

(A) That the school has a plan for providing special education and related services to students with disabilities and has demonstrated the capacity to provide those services in accordance with Chapter 3323. of the Revised Code and federal law;

(B) That the school has a plan and procedures for administering the achievement and diagnostic assessments prescribed by sections 3301.0710, 3301.0712, and 3301.0715 of the Revised Code;

(C) That school personnel have the necessary training, knowledge, and resources to properly use and submit information to all databases maintained by the department for the collection of education data, including the education management information system established under section 3301.0714 of the Revised Code;

(D) That all required information about the school has been submitted to the Ohio education directory system or any successor system;

(E) That all classroom teachers are licensed in accordance with sections 3319.22 to 3319.31 of the Revised Code or are engaged to teach pursuant to section 3319.301 of the Revised Code;

(F) That the school's treasurer is in compliance with section 3326.21 of the Revised Code;

(G) That the school has complied with sections 3319.39 and 3319.391 of the Revised Code with respect to all employees and that the school has conducted a criminal records check of each of its governing body members;

(H) That the school holds all of the following:

(1) Proof of property ownership or a lease for the facilities used by the school;

(2) A certificate of occupancy;

(3) Liability insurance for the school, as required by section 3326.11 of the Revised Code;

(4) A satisfactory health and safety inspection;

(5) A satisfactory fire inspection;

(6) A valid food permit, if applicable.

(I) That the governing body has conducted a pre-opening site visit to the school for the school year for which the assurances are provided;

(J) That the school has designated a date it will open for the school year for which the assurances are provided;

(K) That the school has met all of the governing body's requirements for opening and any other requirements of the governing body.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008



Section 3326.24 - Report of employee conviction or alternative disposition.

(A) As used in this section:

(1) "Conduct unbecoming to the teaching profession" shall be as described in rules adopted by the state board of education.

(2) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(4) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(B) The chief administrative officer of each science, technology, engineering, and mathematics school, or the president or chairperson of the governing body of the school, if division (C) of this section applies, shall promptly submit to the superintendent of public instruction the information prescribed in division (D) of this section when any of the following conditions applies to an employee of the school who holds a license issued by the state board of education:

(1) The chief administrative officer, president, or chairperson knows that the employee has pleaded guilty to, has been found guilty by a jury or court of, has been convicted of, has been found to be eligible for intervention in lieu of conviction for, or has agreed to participate in a pre-trial diversion program for an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(2) The governing body of the school has initiated termination or nonrenewal proceedings against, has terminated, or has not renewed the contract of the employee because the governing body has reasonably determined that the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(3) The employee has resigned under threat of termination or nonrenewal as described in division (B)(2) of this section.

(4) The employee has resigned because of or in the course of an investigation by the governing body regarding whether the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(C) If the employee to whom any of the conditions prescribed in divisions (B)(1) to (4) of this section applies is the chief administrative officer of a science, technology, engineering, or mathematics school, the president or chairperson of the governing body of the school shall make the report required under this section.

(D) If a report is required under this section, the chief administrative officer, president, or chairperson shall submit to the superintendent of public instruction the name and social security number of the employee about whom the information is required and a factual statement regarding any of the conditions prescribed in divisions (B)(1) to (4) of this section that applies to the employee.

(E) A determination made by the governing body as described in division (B)(2) of this section or a termination, nonrenewal, resignation, or other separation described in divisions (B)(2) to (4) of this section does not create a presumption of the commission or lack of the commission by the employee of an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(F) No individual required to submit a report under division (B) of this section shall knowingly fail to comply with that division.

(G) An individual who provides information to the superintendent of public instruction in accordance with this section in good faith shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

Effective Date: 2008 HB428 09-12-2008



Section 3326.241 - Employee investigation report kept in personnel file.

The governing body of each science, technology, engineering, and mathematics school shall require that the reports of any investigation by the governing body of an employee regarding whether the employee has committed an act or offense for which the chief administrative officer of the school or the president or chairperson of the governing body is required to make a report to the superintendent of public instruction under section 3314.40 of the Revised Code be kept in the employee's personnel file. If, after an investigation under division (A) of section 3319.311 of the Revised Code, the superintendent of public instruction determines that the results of that investigation do not warrant initiating action under section 3319.31 of the Revised Code, the governing body shall require the reports of the investigation to be moved from the employee's personnel file to a separate public file.

Effective Date: 2008 HB428 09-12-2008



Section 3326.242 - Application of collective bargaining agreement.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of sections 3326.24 and 3326.241 of the Revised Code prevail over any conflicting provisions of a collective bargaining agreement or contract for employment entered into after March 30, 2007.

Effective Date: 2008 HB428 09-12-2008



Section 3326.243 - False report of employee misconduct prohibited.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) No employee of a science, technology, engineering, and mathematics school shall do either of the following:

(1) Knowingly make a false report to the chief administrative officer of the school, or the chief administrative officer's designee, alleging misconduct by another employee of the school;

(2) Knowingly cause the chief administrative officer, or the chief administrative officer's designee, to make a false report of the alleged misconduct to the superintendent of public instruction or the state board of education.

(C) Any employee of a STEM school who in good faith reports to the chief administrative officer of the school, or the chief administrative officer's designee, information about alleged misconduct committed by another employee of the school shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information. If the alleged misconduct involves a person who holds a license but the chief administrative officer is not required to submit a report to the superintendent of public instruction under section 3326.24 of the Revised Code and the chief administrative officer, or the chief administrative officer's designee, in good faith reports the alleged misconduct to the superintendent of public instruction or the state board, the chief administrative officer, or the chief administrative officer's designee, shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information.

(D)

(1) In any civil action brought against a person in which it is alleged and proved that the person violated division (B) of this section, the court shall award the prevailing party reasonable attorney's fees and costs that the prevailing party incurred in the civil action or as a result of the false report that was the basis of the violation.

(2) If a person is convicted of or pleads guilty to a violation of division (B) of this section, if the subject of the false report that was the basis of the violation was charged with any violation of a law or ordinance as a result of the false report, and if the subject of the false report is found not to be guilty of the charges brought against the subject as a result of the false report or those charges are dismissed, the court that sentences the person for the violation of division (B) of this section, as part of the sentence, shall order the person to pay restitution to the subject of the false report, in an amount equal to reasonable attorney's fees and costs that the subject of the false report incurred as a result of or in relation to the charges.

Effective Date: 2008 HB428 09-12-2008



Section 3326.25 - Criminal records check of private contract employee.

(A) As used in this section:

(1) "Designated official" means the chief administrative officer of a science, technology, engineering, and mathematics school, or the chief administrative officer's designee.

(2) "Essential school services" means services provided by a private company under contract with a STEM school that the chief administrative officer of the school has determined are necessary for the operation of the school and that would need to be provided by employees of the school if the services were not provided by the private company.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(B) This section applies to any person who is an employee of a private company under contract with a STEM school to provide essential school services and who will work in the school in a position that does not require a license issued by the state board of education, is not for the operation of a vehicle for pupil transportation, and that involves routine interaction with a child or regular responsibility for the care, custody, or control of a child.

(C) No STEM school shall permit a person to whom this section applies to work in the school, unless one of the following applies to the person:

(1) The person's employer presents proof of both of the following to the designated official:

(a) That the person has been the subject of a criminal records check conducted in accordance with division (D) of this section within the five-year period immediately prior to the date on which the person will begin working in the school;

(b) That the criminal records check indicates that the person has not been convicted of or pleaded guilty to any offense described in division (B)(1) of section 3319.39 of the Revised Code.

(2) During any period of time in which the person will have routine interaction with a child or regular responsibility for the care, custody, or control of a child, the designated official has arranged for an employee of the school to be present in the same room with the child or, if outdoors, to be within a thirty-yard radius of the child or to have visual contact with the child.

(D) Any private company that has been hired or seeks to be hired by a STEM school to provide essential school services may request the bureau of criminal identification and investigation to conduct a criminal records check of any of its employees for the purpose of complying with division (C)(1) of this section. Each request for a criminal records check under this division shall be made to the superintendent of the bureau in the manner prescribed in section 3319.39 of the Revised Code. Upon receipt of a request, the bureau shall conduct the criminal records check in accordance with section 109.572 of the Revised Code as if the request had been made under section 3319.39 of the Revised Code. Notwithstanding division (H) of section 109.57 of the Revised Code, the private company may share the results of any criminal records check conducted under this division with the designated official for the purpose of complying with division (C)(1) of this section, but in no case shall the designated official release that information to any other person.

Effective Date: 2008 HB428 09-12-2008



Section 3326.26 - Body mass index and weight status category screening.

The governing body of a science, technology, engineering, and mathematics school may screen students in ninth grade for body mass index and weight status category. If a governing body elects to require the screenings, it shall comply with section 3313.674 of the Revised Code in the same manner required of a school district board of education.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 3326.27 - [Effective 4/26/2013] Liability for damages due to concussions.

(A) A STEM school, member of a STEM school governing body, or STEM school employee or volunteer, including a coach or referee, is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from providing services or performing duties under section 3313.539 of the Revised Code, unless the act or omission constitutes willful or wanton misconduct.

(B) This section does not eliminate, limit, or reduce any other immunity or defense that a STEM school, member of a STEM school governing body, or STEM school employee or volunteer, including a coach or referee, may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

Added by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3326.31 - STEM school funding definitions.

As used in sections 3326.31 to 3326.50 of the Revised Code:

(A) "Applicable special education weight" means the multiple specified in section 3317.013 of the Revised Code for a disability described in that section.

(B) "Applicable vocational education weight" means the multiple specified in section 3317.014 of the Revised Code for vocational education programs or classes described in that section.

(C) "Formula amount" has the same meaning as in section 3317.02 of the Revised Code.

(D) "IEP" means an individualized education program as defined in section 3323.01 of the Revised Code.

(E) A student is "included in the poverty student count of the student's resident district" if the student's family receives assistance under the Ohio works first program.

(F) "Resident district" means the school district in which a student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(G) "State education aid" has the same meaning as in section 5751.20 of the Revised Code.

Effective Date: 2007 HB119 06-30-2007



Section 3326.32 - Report of information required by department.

Each science, technology, engineering, and mathematics school shall report to the department of education, in the form and manner required by the department, all of the following information:

(A) The total number of students enrolled in the school;

(B) The number of students who are receiving special education and related services pursuant to an IEP;

(C) For each student reported under division (B) of this section, which category specified in divisions (A) to (F) of section 3317.013 of the Revised Code applies to the student;

(D) The full-time equivalent number of students who are enrolled in vocational education programs or classes described in each of divisions (A) and (B) of section 3317.014 of the Revised Code that are provided by the STEM school;

(E) The resident district of each student;

(F) Any additional information the department determines necessary to make payments under this chapter.

Effective Date: 2007 HB119 06-30-2007



Section 3326.33 - Per student deductions from state education aid.

Payments and deductions under this section for fiscal years 2012 and 2013 shall be made in accordance with section 3326.39 of the Revised Code.

For each student enrolled in a science, technology, engineering, and mathematics school established under this chapter, the department of education annually shall deduct from the state education aid of a student's resident school district and, if necessary, from the payment made to the district under sections 321.24 and 323.156 of the Revised Code and pay to the school the sum of the following:

(A) The sum of the formula amount plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code.

(B) If the student is receiving special education and related services pursuant to an IEP, the product of the applicable special education weight times the formula amount;

(C) If the student is enrolled in vocational education programs or classes that are described in section 3317.014 of the Revised Code, are provided by the school, and are comparable as determined by the superintendent of public instruction to school district vocational education programs and classes eligible for state weighted funding under section 3317.014 of the Revised Code, the product of the applicable vocational education weight times the formula amount times the percentage of time the student spends in the vocational education programs or classes;

(D) If the student is included in the poverty student count of the student's resident district, the per pupil amount of the district's payment under division (C) of section 3317.029 of the Revised Code;

(E) If the student is identified as limited English proficient and the student's resident district receives a payment for services to limited English proficient students under division (F) of section 3317.029 of the Revised Code, the per pupil amount of the district's payment under that division, calculated in the same manner as per pupil payments are calculated under division (C)(6) of section 3314.08 of the Revised Code;

(F) If the student's resident district receives a payment under division (G), (H), or (I) of section 3317.029 of the Revised Code, the per pupil amount of the district's payments under each division, calculated in the same manner as per pupil payments are calculated under divisions (C)(7) and (8) of section 3314.08 of the Revised Code;

(G) If the student's resident district receives a parity aid payment under section 3317.0217 of the Revised Code, the per pupil amount calculated for the district under division (C) or (D) of that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.34 - Costs in excess of threshold catastrophic costs.

If a science, technology, engineering, and mathematics school established under this chapter incurs costs for a fiscal year for a student receiving special education and related services pursuant to an IEP for a disability described in divisions (B) to (F) of section 3317.013 of the Revised Code that exceed the threshold catastrophic cost for serving the student as specified in division (C)(3)(b) of section 3317.022 of the Revised Code, the STEM school may submit to the superintendent of public instruction documentation, as prescribed by the superintendent, of all its costs for that student. Upon submission of documentation for a student of the type and in the manner prescribed, the department of education shall pay to the school an amount equal to the school's costs for the student in excess of the threshold catastrophic costs. The school shall only report under this section, and the department shall only pay for, the costs of educational expenses and the related services provided to the student in accordance with the student's IEP. Any legal fees, court costs, or other costs associated with any cause of action relating to the student may not be included in the amount.

Effective Date: 2007 HB119 06-30-2007



Section 3326.35 - Adjustment of RC 3326.33 payments for part-year enrollments.

The department of education shall adjust the amounts paid under section 3326.33 of the Revised Code to reflect any enrollment of students in science, technology, engineering, and mathematics schools for less than the equivalent of a full school year.

Effective Date: 2007 HB119 06-30-2007



Section 3326.36 - Reduction of RC 3326.33 payments for payments to colleges.

The department of education shall reduce the amounts paid to a science, technology, engineering, and mathematics school under section 3326.33 of the Revised Code to reflect payments made to colleges under division (B) of section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code. A student shall be considered enrolled in the school for any portion of the school year the student is attending a college under Chapter 3365. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.37 - Exclusions from department payments to schools.

The department of education shall not pay to a science, technology, engineering, and mathematics school any amount for any of the following:

(A) Any student who has graduated from the twelfth grade of a public or nonpublic school;

(B) Any student who is not a resident of the state;

(C) Any student who was enrolled in a STEM school during the previous school year when assessments were administered under section 3301.0711 of the Revised Code but did not take one or more of the assessments required by that section and was not excused pursuant to division (C)(1) or (3) of that section, unless the superintendent of public instruction grants the student a waiver from the requirement to take the assessment. The superintendent may grant a waiver only for good cause in accordance with rules adopted by the state board of education.

(D) Any student who has attained the age of twenty-two years, except for veterans of the armed services whose attendance was interrupted before completing the recognized twelve-year course of the public schools by reason of induction or enlistment in the armed forces and who apply for enrollment in a STEM school not later than four years after termination of war or their honorable discharge. If, however, any such veteran elects to enroll in special courses organized for veterans for whom tuition is paid under federal law, or otherwise, the department shall not pay to the school any amount for that veteran.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3326.38 - Permitted applications by schools.

A science, technology, engineering, and mathematics school may do all of the following:

(A) Apply to the department of education for gifted unit funding;

(B) Apply to any state or federal agency for grants that a school district or public school may receive under federal or state law or any appropriations act of the general assembly;

(C) Apply to any private entity or foundation for additional funds.

Effective Date: 2007 HB119 06-30-2007



Section 3326.39 - Application of sections 3326.31 to 3326.37.

For purposes of applying sections 3326.31 to 3326.37 of the Revised Code to fiscal years 2012 and 2013:

(A) The formula amount for STEM schools for each of fiscal years 2012 and 2013 is $5,653. That amount shall be applied wherein sections 3326.31 to 3326.37 of the Revised Code the formula amount is specified, except for deducting and paying amounts for special education weighted funding and vocational education weighted funding.

(B) The base funding supplements under section 3317.012 of the Revised Code shall be deemed in each year to be the amounts specified in that section for fiscal year 2009. Accordingly, when computing the per-pupil base funding supplements for a STEM school under that section for fiscal years 2012 and 2013, the department of education shall substitute $5,732 for the "formula amount" as used in divisions (C)(2), (3), and (4) of that section.

(C) Special education additional weighted funding shall be calculated by first grouping children with disabilities into the appropriate disability categories prescribed by section 3317.013 of the Revised Code as that section existed for fiscal year 2009, and then by multiplying the respective multiple specified for that same fiscal year in that same version of that section , times $5,732.

(D) Vocational education additional weighted funding shall be calculated by multiplying the applicable weight specified in section 3317.014 of the Revised Code for fiscal year 2009 times $5,732.

(E) The per pupil amounts paid to a school district under sections 3317.029 and 3317.0217 of the Revised Code shall be deemed to be the respective per pupil amounts paid under those sections to that district for fiscal year 2009.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3326.45 - STEM school may contract for provision of services.

(A) The governing body of a science, technology, engineering, and mathematics school may contract with the governing board of an educational service center or the board of education of a joint vocational school district for the provision of services to the STEM school or to any student enrolled in the school. Services provided under the contract and the amount to be paid for those services shall be mutually agreed to by the parties to the contract, and shall be specified in the contract.

(B) A contract entered into under this section may require an educational service center to provide any one or a combination of the following services to a STEM school:

(1) Supervisory teachers;

(2) In-service and continuing education programs for personnel of the STEM school;

(3) Curriculum services as provided to the client school districts of the service center;

(4) Research and development programs;

(5) Academic instruction for which the service center governing board employs teachers;

(6) Assistance in the provision of special accommodations and classes for students with disabilities.

Services described in division (B) of this section shall be provided to the STEM school in the same manner they are provided to client school districts of the service center, unless otherwise specified in the contract. The contract shall specify whether the service center will receive a per-pupil payment from the department of education for the provision of these services and, if so, the amount of the per-pupil payment, which shall not exceed the per-pupil amount paid to the service center under division (F) of section 3317.11 of the Revised Code for each student in the service center ADM.

(C) For each contract entered into under this section, the department shall deduct the amount owed by the STEM school from the state funds due to the STEM school under this chapter and shall pay that amount to the educational service center or joint vocational school district that is party to the contract. In the case of a contract with an educational service center that specifies per-pupil payments for the provision of services described in division (B) of this section, the department also shall pay the service center the amount calculated under division (H) of section 3317.11 of the Revised Code.

(D) No contract entered into under this section shall be valid unless a copy is filed with the department by the first day of the school year for which the contract is in effect.

(E) As used in this section, "client school district" has the same meaning as in section 3317.11 of the Revised Code.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Effective Date: 2008 HB562 06-24-2008



Section 3326.49 - Schools may not levy taxes or issue tax-secured bonds.

A science, technology, engineering, and mathematics school may not levy taxes or issue bonds secured by tax revenues.

Effective Date: 2007 HB119 06-30-2007



Section 3326.50 - Schools shall not charge tuition.

A science, technology, engineering, and mathematics school shall not charge tuition for any student enrolled in the school.

Effective Date: 2007 HB119 06-30-2007



Section 3326.51 - Government of STEM school by district.

(A) As used in this section:

(1) "Resident district" has the same meaning as in section 3326.31 of the Revised Code.

(2) "STEM school sponsoring district" means a municipal, city, local, exempted village, or joint vocational school district that governs and controls a STEM school pursuant to this section.

(B) Notwithstanding any other provision of this chapter to the contrary:

(1) If a proposal for a STEM school submitted under section 3326.03 of the Revised Code proposes that the governing body of the school be the board of education of a municipal, city, local, exempted village, or joint vocational school district that is one of the partners submitting the proposal, and the STEM committee approves that proposal, that school district board shall govern and control the STEM school as one of the schools of its district.

(2) The STEM school sponsoring district shall maintain a separate accounting for the STEM school as a separate and distinct operational unit within the district's finances. The auditor of state, in the course of an annual or biennial audit of the school district serving as the STEM school sponsoring district, shall audit that school district for compliance with the financing requirements of this section.

(3) With respect to students enrolled in a STEM school whose resident district is the STEM school sponsoring district:

(a) The department of education shall make no deductions under section 3326.33 of the Revised Code from the STEM school sponsoring district's state payments.

(b) The STEM school sponsoring district shall ensure that it allocates to the STEM school funds equal to or exceeding the amount that would be calculated pursuant to division (B) of section 3313.981 of the Revised Code for the students attending the school whose resident district is the STEM school sponsoring district.

(c) The STEM school sponsoring district is responsible for providing children with disabilities with a free appropriate public education under Chapter 3323. of the Revised Code.

(d) The STEM school sponsoring district shall provide student transportation in accordance with laws and policies generally applicable to the district.

(4) With respect to students enrolled in the STEM school whose resident district is another school district, the department shall make no payments or deductions under sections 3326.31 to 3326.49 of the Revised Code. Instead, the students shall be considered as open enrollment students and the department shall make payments and deductions in accordance with section 3313.981 of the Revised Code. The STEM school sponsoring district shall allocate the payments to the STEM school. The STEM school sponsoring district may enter into financial agreements with the students' resident districts, which agreements may provide financial support in addition to the funds received from the open enrollment calculation. The STEM school sponsoring district shall allocate all such additional funds to the STEM school.

(5) Where the department is required to make, deny, reduce, or adjust payments to a STEM school sponsoring district pursuant to this section, it shall do so in such a manner that the STEM school sponsoring district may allocate that action to the STEM school.

(6) A STEM school sponsoring district and its board may assign its district employees to the STEM school, in which case section 3326.18 of the Revised Code shall not apply. The district and board may apply any other resources of the district to the STEM school in the same manner that it applies district resources to other district schools.

(7) Provisions of this chapter requiring a STEM school and its governing body to comply with specified laws as if it were a school district and in the same manner as a board of education shall instead require such compliance by the STEM school sponsoring district and its board of education, respectively, with respect to the STEM school. Where a STEM school or its governing body is required to perform a specific duty or permitted to take a specific action under this chapter, that duty is required to be performed or that action is permitted to be taken by the STEM school sponsoring district or its board of education, respectively, with respect to the STEM school.

(8) No provision of this chapter limits the authority, as provided otherwise by law, of a school district and its board of education to levy taxes and issue bonds secured by tax revenues.

(9) The treasurer of the STEM school sponsoring district or, if the STEM school sponsoring district is a municipal school district, the chief financial officer of the district, shall have all of the respective rights, authority, exemptions, and duties otherwise conferred upon the treasurer or chief financial officer by the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 HB562 06-24-2008



Section 3326.99 - Penalty.

(A) Whoever violates division (F) of section 3326.24 of the Revised Code shall be punished as follows:

(1) Except as otherwise provided in division (A)(2) of this section, the person is guilty of a misdemeanor of the fourth degree.

(2) The person is guilty of a misdemeanor of the first degree if both of the following conditions apply:

(a) The employee who is the subject of the report that the person fails to submit was required to be reported for the commission or alleged commission of an act or offense involving the infliction on a child of any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child;

(b) During the period between the violation of division (F) of section 3326.24 of the Revised Code and the conviction of or plea of guilty by the person for that violation, the employee who is the subject of the report that the person fails to submit inflicts on any child attending a school district, educational service center, public or nonpublic school, or county board of developmental disabilities where the employee works any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

(B) Whoever violates division (B) of section 3326.243 of the Revised Code is guilty of a misdemeanor of the first degree.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB428 09-12-2008






Chapter 3327 - TRANSPORTATION; TUITION

Section 3327.01 - Transportation of pupils.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section and sections 3327.011, 3327.012, and 3327.02 of the Revised Code do not apply to any joint vocational or cooperative education school district. In all city, local, and exempted village school districts where resident school pupils in grades kindergarten through eight live more than two miles from the school for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code and to which they are assigned by the board of education of the district of residence or to and from the nonpublic or community school which they attend the board of education shall provide transportation for such pupils to and from such school except as provided in section 3327.02 of the Revised Code. In all city, local, and exempted village school districts where pupil transportation is required under a career-technical plan approved by the state board of education under section 3313.90 of the Revised Code, for any student attending a career-technical program operated by another school district, including a joint vocational school district, as prescribed under that section, the board of education of the student's district of residence shall provide transportation from the public high school operated by that district to which the student is assigned to the career-technical program. In all city, local, and exempted village school districts the board may provide transportation for resident school pupils in grades nine through twelve to and from the high school to which they are assigned by the board of education of the district of residence or to and from the nonpublic or community high school which they attend for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code. A board of education shall not be required to transport elementary or high school pupils to and from a nonpublic or community school where such transportation would require more than thirty minutes of direct travel time as measured by school bus from the public school building to which the pupils would be assigned if attending the public school designated by the district of residence. Where it is impractical to transport a pupil by school conveyance, a board of education may offer payment, in lieu of providing such transportation in accordance with section 3327.02 of the Revised Code. In all city, local, and exempted village school districts the board shall provide transportation for all children who are so disabled that they are unable to walk to and from the school for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code and which they attend. In case of dispute whether the child is able to walk to and from the school, the health commissioner shall be the judge of such ability. In all city, exempted village, and local school districts the board shall provide transportation to and from school or special education classes for educable mentally retarded children in accordance with standards adopted by the state board of education. When transportation of pupils is provided the conveyance shall be run on a time schedule that shall be adopted and put in force by the board not later than ten days after the beginning of the school term. The cost of any transportation service authorized by this section shall be paid first out of federal funds, if any, available for the purpose of pupil transportation, and secondly out of state appropriations, in accordance with regulations adopted by the state board of education. No transportation of any pupils shall be provided by any board of education to or from any school which in the selection of pupils, faculty members, or employees, practices discrimination against any person on the grounds of race, color, religion, or national origin.

Effective Date: 06-29-2004; 09-29-2005; 2007 HB119 09-29-2007



Section 3327.011 - Coordinators of school transportation.

In determining how best to provide transportation, where persons or firms on or after April 1, 1965, were providing transportation to and from schools pursuant to contracts with persons or agencies responsible for the operation of such schools, the board of education responsible for transportation in accordance with section 3327.01 of the Revised Code shall give preference if economically feasible during the term of any such contract to the firm or person providing such transportation. The boards of education within the county or group of counties shall establish transportation routes, schedules, and utilization of transportation equipment. The appeals from the determination of the board of education responsible for transportation shall be taken to the state board of education.

Effective Date: 09-26-2003



Section 3327.012 - Payments for transportation to be made on current basis - contract to provide transportation service.

Payments to school districts for transportation of school pupils shall be made on a current basis according to an estimate which shall be filed with the state board of education by respective school districts in accordance with rules which the state board of education shall promulgate. The sum due the respective school district as calculated from approved cost in accordance with the rules of the board of education shall be adjusted annually in the quarter next following the end of the school year. The superintendent of public instruction, subject to the approval of the state board of education, may contract with any firm, person, or board of education to provide pupil transportation services authorized by this section. In no event shall the payment for such contract service exceed the average transportation cost per pupil, such average cost to be based on the cost of transportation of children by all boards of education in Ohio during the next preceding year.

Effective Date: 12-14-1967



Section 3327.013 - Transportation for preschoolers.

(A) A board of education, other than a board of a cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code, that operates a preschool program under section 3313.646 of the Revised Code may provide transportation for children participating in the program.

(B) If the board of education of any cooperative education school district established pursuant to divisions (A) to (C) of section 3311.52 of the Revised Code operates a preschool program under section 3313.646 of the Revised Code, the boards of education of the city, local, or exempted village school districts with territory in the cooperative education school district may provide transportation for children participating in such a preschool program.

Effective Date: 07-01-1993



Section 3327.014 - Suspension from school bus riding privileges.

The board of education of a city, exempted village, local, joint vocational, or cooperative education school district may adopt a policy authorizing the district superintendent or other district administrative personnel as provided in the policy to suspend a student only from school bus riding privileges for a period of time as provided in the policy. A policy adopted under this section shall provide a student notice of an intended suspension under the policy and an opportunity to appear before the district superintendent or other district personnel as provided in the policy before a suspension under the policy is imposed. If a board of education adopts a policy under this section, the board shall post the policy in a central location in each school building of the district and make it available to students upon request.

Effective Date: 10-29-1996



Section 3327.02 - Resolution declaring impracticality of transportation - offer of payment in lieu of transportation.

(A) After considering each of the following factors, the board of education of a city, exempted village, or local school district may determine that it is impractical to transport a pupil who is eligible for transportation to and from a school under section 3327.01 of the Revised Code:

(1) The time and distance required to provide the transportation;

(2) The number of pupils to be transported;

(3) The cost of providing transportation in terms of equipment, maintenance, personnel, and administration;

(4) Whether similar or equivalent service is provided to other pupils eligible for transportation;

(5) Whether and to what extent the additional service unavoidably disrupts current transportation schedules;

(6) Whether other reimbursable types of transportation are available.

(B)

(1) Based on its consideration of the factors established in division (A) of this section, the board may pass a resolution declaring the impracticality of transportation. The resolution shall include each pupil's name and the reason for impracticality.

(2) The board shall report its determination to the state board of education in a manner determined by the state board.

(3) The board of education of a local school district additionally shall submit the resolution for concurrence to the educational service center that contains the local district's territory. If the educational service center governing board considers transportation by school conveyance practicable, it shall so inform the local board and transportation shall be provided by such local board. If the educational service center board agrees with the view of the local board, the local board may offer payment in lieu of transportation as provided in this section.

(C) After passing the resolution declaring the impracticality of transportation, the district board shall offer to provide payment in lieu of transportation by doing the following:

(1) In accordance with guidelines established by the department of education, informing the pupil's parent, guardian, or other person in charge of the pupil of both of the following:

(a) The board's resolution;

(b) The right of the pupil's parent, guardian, or other person in charge of the pupil to accept the offer of payment in lieu of transportation or to reject the offer and instead request the department to initiate mediation procedures.

(2) Issuing the pupil's parent, guardian, or other person in charge of the pupil a contract or other form on which the parent, guardian, or other person in charge of the pupil is given the option to accept or reject the board's offer of payment in lieu of transportation.

(D) If the parent, guardian, or other person in charge of the pupil accepts the offer of payment in lieu of providing transportation, the board shall pay the parent, guardian, or other person in charge of the pupil an amount that shall be not less than the amount determined by the department of education as the minimum for payment in lieu of transportation, and not more than the amount determined by the department as the average cost of pupil transportation for the previous school year. Payment may be prorated if the time period involved is only a part of the school year.

(E)

(1)

(a) Upon the request of a parent, guardian, or other person in charge of the pupil who rejected the payment in lieu of transportation, the department shall conduct mediation procedures.

(b) If the mediation does not resolve the dispute, the state board of education shall conduct a hearing in accordance with Chapter 119. of the Revised Code. The state board may approve the payment in lieu of transportation or may order the board of education to provide transportation. The decision of the state board is binding in subsequent years and on future parties in interest provided the facts of the determination remain comparable.

(2) The school district shall provide transportation for the pupil from the time the parent, guardian, or other person in charge of the pupil requests mediation until the matter is resolved under division (E)(1)(a) or (b) of this section.

(F)

(1) If the department determines that a school district board has failed or is failing to provide transportation as required by division (E)(2) of this section or as ordered by the state board under division (E)(1)(b) of this section, the department shall order the school district board to pay to the pupil's parent, guardian, or other person in charge of the pupil, an amount equal to the state average daily cost of transportation as determined by the state board of education for the previous year. The school district board shall make payments on a schedule ordered by the department.

(2) If the department subsequently finds that a school district board is not in compliance with an order issued under division (F)(1) of this section and the affected pupils are enrolled in a nonpublic or community school, the department shall deduct the amount that the board is required to pay under that order from any pupil transportation payments the department makes to the school district board under section 3317.0212 of the Revised Code or other provisions of law. The department shall use the moneys so deducted to make payments to the nonpublic or community school attended by the pupil. The department shall continue to make the deductions and payments required under this division until the school district board either complies with the department's order issued under division (F)(1) of this section or begins providing transportation.

(G) A nonpublic or community school that receives payments from the department under division (F)(2) of this section shall do either of the following:

(1) Disburse the entire amount of the payments to the parent, guardian, or other person in charge of the pupil affected by the failure of the school district of residence to provide transportation;

(2) Use the entire amount of the payments to provide acceptable transportation for the affected pupil.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-08-2003



Section 3327.03 - Designation of depots.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section does not apply to any joint vocational or cooperative education school district. The boards of education of city, local, or exempted village school districts may by resolution designate certain places as depots from which to gather children for transportation to school, when such districts provide transportation. The places designated as depots shall be provided with a shelter and be made comfortable during cold and stormy weather.

Effective Date: 04-16-1993



Section 3327.04 - Contract for attendance of nonresident pupils.

(A) The board of education of any city, exempted village, or local school district may contract with the board of another district for the admission or transportation, or both, of pupils into any school in such other district, on terms agreed upon by such boards.

(B) The boards of two school districts may enter into a contract under this section to share the provision of transportation to a child who resides in one school district and attends school in the other district. Under such an agreement, one district may claim the total transportation subsidy available for such child under section 3317.0212 of the Revised Code or other provisions of law and may agree to pay any portion of such subsidy to the other district sharing the provision of transportation to that child. The contract shall delineate the transportation responsibilities of each district.

A school district that enters into a contract under this section is not liable for any injury, death, or loss to the person or property of a student that may occur while the student is being furnished transportation by the other school district that is a party to the contract.

(C) Whenever a board not maintaining a high school enters into an agreement with one or more boards maintaining such school for the schooling of all its high school pupils, the board making such agreement is exempt from the payment of tuition at other high schools of pupils living within three miles of the school designated in the agreement. In case no such agreement is entered into, the high school to be attended can be selected by the pupil holding an eighth grade diploma, and the tuition shall be paid by the board of the district of school residence.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998



Section 3327.05 - Transportation of nonresident pupils.

(A) Except as provided in division (B) of this section, no board of education of any school district shall provide transportation for any pupil who is a school resident of another school district unless the pupil is enrolled pursuant to section 3313.98 of the Revised Code or the board of the other district has given its written consent thereto. If the board of any school district files with the state board of education a written complaint that transportation for resident pupils is being provided by the board of another school district contrary to this division, the state board of education shall make an investigation of such complaint. If the state board of education finds that transportation is being provided contrary to this section, it may withdraw from state funds due the offending district any part of the amount that has been approved for transportation pursuant to section 3317.0212 of the Revised Code or other provisions of law.

(B) Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this division does not apply to any joint vocational or cooperative education school district.

A board of education may provide transportation to and from the nonpublic school of attendance if both of the following apply:

(1) The parent, guardian, or other person in charge of the pupil agrees to pay the board for all costs incurred in providing the transportation that are not reimbursed pursuant to Chapter 3317. of the Revised Code;

(2) The pupil's school district of residence does not provide transportation for public school pupils of the same grade as the pupil being transported under this division, or that district is not required under section 3327.01 of the Revised Code to transport the pupil to and from the nonpublic school because the direct travel time to the nonpublic school is more than thirty minutes.

Upon receipt of the request to provide transportation, the board shall review the request and determine whether the board will accommodate the request. If the board agrees to transport the pupil, the board may transport the pupil to and from the nonpublic school and a collection point in the district, as determined by the board. If the board transports the pupil, the board may include the pupil in the district's transportation ADM reported to the department of education under section 3317.03 of the Revised Code and, accordingly, may receive a state payment under section 3317.0212 of the Revised Code or other provisions of law for transporting the pupil.

If the board declines to transport the pupil, the board, in a written communication to the parent, guardian, or other person in charge of the pupil, shall state the reasons for declining the request.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007



Section 3327.06 - Tuition - unauthorized attendance.

(A) When a pupil attends school pursuant to section 3327.04 of the Revised Code in a district other than the district in which he is entitled to attend school pursuant to division (B) or (F) of section 3313.64 or section 3313.65 of the Revised Code, tuition for such attendance shall be credited and paid in the manner provided in section 3317.08 of the Revised Code.

(B) When the board of education of a city, exempted village, or local school district admits to the schools of its district any pupil who is not entitled to be admitted to the district's schools under division (B) or (F) of section 3313.64 or section 3313.645 or 3313.65 of the Revised Code for whose attendance tuition is not an obligation of the board of another district of this state, such board shall collect tuition for the attendance of such pupil from the parents or guardian of the pupil, and the amount of tuition collected shall be the amount computed in the manner prescribed by section 3317.08 of the Revised Code. When neither the pupil nor his parents reside in this state, the amount of tuition collected shall be the amount computed in the manner prescribed by section 3317.081 or 3323.141 of the Revised Code.

(C) If a board admits to the schools of its districts any nonresident pupil for whose attendance tuition is not an obligation of the board of another district of this state or of a home as defined in section 3313.64 of the Revised Code and fails to collect tuition as required by division (B) of this section from the pupil's parents or guardian, the attendance of such pupil is unauthorized attendance.

Effective Date: 04-25-1990



Section 3327.07 - [Repealed].

Effective Date: 07-01-1981



Section 3327.08 - Purchase of school buses and other transportation equipment.

Boards of education of city school districts, local school districts, exempted village school districts, cooperative education school districts, and joint vocational school districts and governing boards of educational service centers may purchase on individual contract school buses and other equipment used in transporting children to and from school and to other functions as authorized by the boards, or the boards, at their discretion, may purchase the buses and equipment through any system of centralized purchasing established by the state department of education for that purpose, provided that state subsidy payments shall be based on the amount of the lowest price available to the boards by either method of purchase. No board shall be deprived of any form of state assistance in the purchase of buses and equipment by reason of purchases of buses and equipment on an individual contract. The purchase of school buses shall be made only after competitive bidding in accordance with section 3313.46 of the Revised Code. All bids shall state that the buses, prior to delivery, will comply with the safety rules of the department of public safety adopted pursuant to section 4511.76 of the Revised Code and all other pertinent provisions of law.

Effective Date: 10-21-1997



Section 3327.09 - Procurement of motor vehicle liability and accident insurance.

The board of education of each school district shall procure for the benefit of its employees who operate a school bus, motor van, or other vehicle used in the transportation of school children motor vehicle liability insurance for injuries to persons and property. Such insurance shall be in amounts not less than one hundred thousand dollars per person, three hundred thousand dollars per occurrence, fifty thousand dollars property damage and three thousand dollars medical payments coverage. If such amounts cannot be procured by a board of education by ordinary methods from insurance companies authorized to do business in this state and the superintendent of insurance has certified that fact in writing, then the board shall procure the next highest amounts which can reasonably be procured. Each board of education may procure uninsured motorists insurance. The board of education of each school district may procure accident insurance covering all pupils and other authorized passengers transported under the authority of such board. Such accident insurance shall provide compensation for injury or death to any pupil or other authorized passenger caused by any accident arising out of or in connection with the operation of such school bus, motor van, or other vehicle used in the transportation of school children or other authorized passengers, in such amounts and upon such terms as may be agreed upon by the board and the insurance company. The insurance procured pursuant to this section shall be from one or more recognized insurance companies authorized to do business in this state.

Effective Date: 07-14-1976



Section 3327.10 - Qualifications of drivers.

(A) No person shall be employed as driver of a school bus or motor van, owned and operated by any school district or educational service center or privately owned and operated under contract with any school district or service center in this state, who has not received a certificate from the educational service center governing board in case such person is employed by a service center or by a local school district under the supervision of the service center governing board, or by the superintendent of schools, in case such person is employed by the board of a city or exempted village school district, certifying that such person is at least eighteen years of age and is of good moral character and is qualified physically and otherwise for such position. The service center governing board or the superintendent, as the case may be, shall provide for an annual physical examination that conforms with rules adopted by the state board of education of each driver to ascertain the driver's physical fitness for such employment. Any certificate may be revoked by the authority granting the same on proof that the holder has been guilty of failing to comply with division (D)(1) of this section, or upon a conviction or a guilty plea for a violation, or any other action, that results in a loss or suspension of driving rights. Failure to comply with such division may be cause for disciplinary action or termination of employment under division (C) of section 3319.081, or section 124.34 of the Revised Code.

(B) No person shall be employed as driver of a school bus or motor van not subject to the rules of the department of education pursuant to division (A) of this section who has not received a certificate from the school administrator or contractor certifying that such person is at least eighteen years of age, is of good moral character, and is qualified physically and otherwise for such position. Each driver shall have an annual physical examination which conforms to the state highway patrol rules, ascertaining the driver's physical fitness for such employment. The examination shall be performed by one of the following:

(1) A person licensed under Chapter 4731. of the Revised Code or by another state to practice medicine and surgery or osteopathic medicine and surgery;

(2) A physician assistant;

(3) A certified nurse practitioner;

(4) A clinical nurse specialist;

(5) A certified nurse-midwife.

Any written documentation of the physical examination shall be completed by the individual who performed the examination.

Any certificate may be revoked by the authority granting the same on proof that the holder has been guilty of failing to comply with division (D)(2) of this section.

(C) Any person who drives a school bus or motor van must give satisfactory and sufficient bond except a driver who is an employee of a school district and who drives a bus or motor van owned by the school district.

(D) No person employed as driver of a school bus or motor van under this section who is convicted of a traffic violation or who has had the person's commercial driver's license suspended shall drive a school bus or motor van until the person has filed a written notice of the conviction or suspension, as follows:

(1) If the person is employed under division (A) of this section, the person shall file the notice with the superintendent, or a person designated by the superintendent, of the school district for which the person drives a school bus or motor van as an employee or drives a privately owned and operated school bus or motor van under contract.

(2) If employed under division (B) of this section, the person shall file the notice with the employing school administrator or contractor, or a person designated by the administrator or contractor.

(E) In addition to resulting in possible revocation of a certificate as authorized by divisions (A) and (B) of this section, violation of division (D) of this section is a minor misdemeanor.

(F)

(1) Not later than thirty days after June 30, 2007, each owner of a school bus or motor van shall obtain the complete driving record for each person who is currently employed or otherwise authorized to drive the school bus or motor van. An owner of a school bus or motor van shall not permit a person to operate the school bus or motor van for the first time before the owner has obtained the person's complete driving record. Thereafter, the owner of a school bus or motor van shall obtain the person's driving record not less frequently than semiannually if the person remains employed or otherwise authorized to drive the school bus or motor van. An owner of a school bus or motor van shall not permit a person to resume operating a school bus or motor van, after an interruption of one year or longer, before the owner has obtained the person's complete driving record.

(2) The owner of a school bus or motor van shall not permit a person to operate the school bus or motor van for six years after the date on which the person pleads guilty to or is convicted of a violation of section 4511.19 of the Revised Code or a substantially equivalent municipal ordinance.

(3) An owner of a school bus or motor van shall not permit any person to operate such a vehicle unless the person meets all other requirements contained in rules adopted by the state board of education prescribing qualifications of drivers of school buses and other student transportation.

(G) No superintendent of a school district, educational service center, community school, or public or private employer shall permit the operation of a vehicle used for pupil transportation within this state by an individual unless both of the following apply:

(1) Information pertaining to that driver has been submitted to the department of education, pursuant to procedures adopted by that department. Information to be reported shall include the name of the employer or school district, name of the driver, driver license number, date of birth, date of hire, status of physical evaluation, and status of training.

(2) The most recent criminal records check required by division (J) of this section has been completed and received by the superintendent or public or private employer.

(H) A person, school district, educational service center, community school, nonpublic school, or other public or nonpublic entity that owns a school bus or motor van, or that contracts with another entity to operate a school bus or motor van, may impose more stringent restrictions on drivers than those prescribed in this section, in any other section of the Revised Code, and in rules adopted by the state board.

(I) For qualified drivers who, on July 1, 2007, are employed by the owner of a school bus or motor van to drive the school bus or motor van, any instance in which the driver was convicted of or pleaded guilty to a violation of section 4511.19 of the Revised Code or a substantially equivalent municipal ordinance prior to two years prior to July 1, 2007, shall not be considered a disqualifying event with respect to division (F) of this section.

(J)

(1) This division applies to persons hired by a school district, educational service center, community school, chartered nonpublic school, or science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code to operate a vehicle used for pupil transportation.

For each person to whom this division applies who is hired on or after November 14, 2007, the employer shall request a criminal records check in accordance with section 3319.39 of the Revised Code and every six years thereafter. For each person to whom this division applies who is hired prior to that date, the employer shall request a criminal records check by a date prescribed by the department of education and every six years thereafter.

(2) This division applies to persons hired by a public or private employer not described in division (J)(1) of this section to operate a vehicle used for pupil transportation.

For each person to whom this division applies who is hired on or after November 14, 2007, the employer shall request a criminal records check prior to the person's hiring and every six years thereafter. For each person to whom this division applies who is hired prior to that date, the employer shall request a criminal records check by a date prescribed by the department and every six years thereafter.

(3) Each request for a criminal records check under division (J) of this section shall be made to the superintendent of the bureau of criminal identification and investigation in the manner prescribed in section 3319.39 of the Revised Code, except that if both of the following conditions apply to the person subject to the records check, the employer shall request the superintendent only to obtain any criminal records that the federal bureau of investigation has on the person:

(a) The employer previously requested the superintendent to determine whether the bureau of criminal identification and investigation has any information, gathered pursuant to division (A) of section 109.57 of the Revised Code, on the person in conjunction with a criminal records check requested under section 3319.39 of the Revised Code or under division (J) of this section.

(b) The person presents proof that the person has been a resident of this state for the five-year period immediately prior to the date upon which the person becomes subject to a criminal records check under this section.

Upon receipt of a request, the superintendent shall conduct the criminal records check in accordance with section 109.572 of the Revised Code as if the request had been made under section 3319.39 of the Revised Code. However, as specified in division (B)(2) of section 109.572 of the Revised Code, if the employer requests the superintendent only to obtain any criminal records that the federal bureau of investigation has on the person for whom the request is made, the superintendent shall not conduct the review prescribed by division (B)(1) of that section.

(K)

(1) Until the effective date of the amendments to rule 3301-83-23 of the Ohio Administrative Code required by the second paragraph of division (E) of section 3319.39 of the Revised Code, any person who is the subject of a criminal records check under division (J) of this section and has been convicted of or pleaded guilty to any offense described in division (B)(1) of section 3319.39 of the Revised Code shall not be hired or shall be released from employment, as applicable, unless the person meets the rehabilitation standards prescribed for nonlicensed school personnel by rule 3301-20-03 of the Ohio Administrative Code.

(2) Beginning on the effective date of the amendments to rule 3301-83-23 of the Ohio Administrative Code required by the second paragraph of division (E) of section 3319.39 of the Revised Code, any person who is the subject of a criminal records check under division (J) of this section and has been convicted of or pleaded guilty to any offense that, under the rule, disqualifies a person for employment to operate a vehicle used for pupil transportation shall not be hired or shall be released from employment, as applicable, unless the person meets the rehabilitation standards prescribed by the rule.

Amended by 128th General AssemblyFile No.16,HB 19, §1, eff. 3/29/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 01-01-2004; 05-17-2006; 2007 HB67 07-03-2007; 2007 SB97 07-01-2007; 2007 HB190 11-14-2007; 2008 HB428 09-12-2008



Section 3327.11 - Board of education may furnish cost of child's room and board.

A board of education in a district which does not maintain a high school and which pays the tuition of a school resident of the district in a high school in another district, or a board which pays the tuition of a school resident of the district, in a high school in another district, of higher grade than that maintained in the given district may furnish the cost of such child's room and board while attending such school or a part of such cost, provided such amount is less than the cost of transportation of such child and provided such action is approved by the county board.

Effective Date: 10-01-1953



Section 3327.12 - Maintenance of school bus turn-around points.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section does not apply to any joint vocational or cooperative education school district. The board of education of a city, local, or exempted village school district may maintain school bus turn-around points. At the request of such a board, a municipal corporation may maintain turn-around points on municipal roads; the township trustees may maintain turn-around points on township roads; and the county commissioners may maintain turn-around points on county roads. The municipal corporation, township trustees, or county commissioners may also, at the request of a board of education, maintain turn-around points located on private property after an investigation by such board of education has determined that such maintenance is necessary for the use of such private property as a turn-around point for school buses. Such board of education may provide the cost of the materials utilized for any such maintenance.

Effective Date: 04-16-1993



Section 3327.13 - Lease agreement for buses to transport nonpublic school pupils to and from school related activities.

The board of education of a school district that owns and operates buses for transporting pupils to and from school may contract with a nonpublic school located within the district to make available to the nonpublic school under a lease agreement, one or more of the district's buses to be used by the nonpublic school for transporting nonpublic school pupils to and from a school related activity that would be an approved school related activity if it were being offered by a public school within the district to public school pupils. All state board of education regulations governing the use of such buses by public schools while transporting pupils to and from school related activities shall be applicable to their use by the nonpublic school. The cost to the nonpublic school of leasing such buses shall not exceed the costs of operating such buses, as determined by the board of education of the school district. The charge to be made to the nonpublic school for the use of the buses shall be specified in the contract entered into pursuant to this section.

Effective Date: 09-30-1974



Section 3327.14 - Lease agreement for buses to transport senior citizens and adult education groups.

The board of education of any school district that owns and operates buses for transporting pupils may contract under a lease agreement with a municipal corporation or a public or nonprofit private agency or organization delivering services to the aged, to make available one or more of the district's buses or other vehicles to be used for transporting persons sixty years of age or older. The board of education of any school district may also contract under a similar agreement with any group, organization or other entity engaged in adult education activities. The cost to the lessee of leasing such buses or other vehicles shall not exceed the costs of operating such buses or other vehicles as determined by the board of education of the school district. The charge to the lessee for the use of the buses or other vehicles, which may include the cost of providing an operator holding a certificate pursuant to section 3327.10 of the Revised Code, insurance coverage, and other direct and indirect costs to the school district shall be specified in the contract entered into pursuant to this section. All state board of education regulations governing the use of such buses or other vehicles by public schools while transporting pupils to and from school related activities apply to the extent applicable to their use under this section. Any board of education making available one or more of its buses or other vehicles under this section shall procure liability and property damage in- surance, as provided in section 3327.09 of the Revised Code, covering each bus or vehicle used and each passenger transported under the leasing agreement.

Effective Date: 02-09-1976



Section 3327.15 - Use of vehicles outside state.

The board of education of any school district that owns and operates motor vehicles for transporting pupils may permit such vehicles to be used outside this state for any lawful purpose provided the entire distance traveled outside this state on any trip does not exceed one thousand miles.

Amended by 129th General AssemblyFile No.134,HB 437, §1, eff. 9/28/2012.

Effective Date: 01-31-1980



Section 3327.16 - Volunteer bus rider assistance program - program for pupils offered school bus transportation.

Notwithstanding division (D) of section 3311.19 and division (D) of section 3311.52 of the Revised Code, this section does not apply to any joint vocational or cooperative education school district or its superintendent.

(A) The superintendent of each school district may establish a volunteer bus rider assistance program, under which qualified adults or responsible older pupils, as determined by the superintendent, may be authorized to ride on school buses with pupils during such periods of time that the buses are being used to transport pupils to and from schools. Volunteers shall not be compensated for their services, but older pupils may be excused early from school to participate in the program. Volunteers may be assigned duties or responsibilities by the superintendent, including but not limited to, assisting younger pupils in embarking and disembarking from buses and in crossing streets where necessary to ensure the safety of the pupil, aiding the driver of the bus to maintain order on buses, assisting pupils with disabilities, and such other activities as the superintendent determines will aid in the safe and efficient transportation of pupils. Volunteers serving under this section are not employees for purposes of Chapter 4117. or 4123. of the Revised Code. Nothing in this section shall authorize a board of education to adversely affect the employment of any employee of the board.

(B) The board of education of each city, local, or exempted village school district shall present a program to all pupils in kindergarten through third grade who are offered school bus transportation and who have not previously attended such program. The program shall consist of instruction in bus rider behavior, school bus safety, and the potential problems and hazards associated with school bus ridership. The department of education shall prescribe the content and length of such program, which shall be presented within two weeks after the commencement of classes each school year.

Effective Date: 04-16-1993; 2007 HB119 09-29-2007



Section 3327.17 - Biodiesel school bus program.

The department of development shall establish a biodiesel school bus program under which the director of development shall make grants to school districts that use biodiesel fuel for pupil transportation to help offset incremental costs incurred by using biodiesel instead of one hundred per cent petroleum diesel. As used in this section, "biodiesel" has the same meaning as in section 122.075 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007






Chapter 3328 - COLLEGE-PREPARATORY BOARDING SCHOOLS

Section 3328.01 - Definitions.

As used in this chapter:

(A) "Board of trustees" means the board of trustees established for a college-preparatory boarding school in accordance with section 3328.15 of the Revised Code.

(B) "Child with a disability," "IEP," and "school district of residence" have the same meanings as in section 3323.01 of the Revised Code.

(C) "Eligible student" means a student who is entitled to attend school in a participating school district; is at risk of academic failure; is from a family whose income is below two hundred per cent of the federal poverty guidelines, as defined in section 5101.46 of the Revised Code; meets any additional criteria prescribed by agreement between the state board of education and the operator of the college-preparatory boarding school in which the student seeks enrollment; and meets at least two of the following additional conditions:

(1) The student has a record of in-school disciplinary actions, suspensions, expulsions, or truancy.

(2) The student has not attained at least a proficient score on the state achievement assessments in English language arts, reading, or mathematics prescribed under section 3301.0710 of the Revised Code, after those assessments have been administered to the student at least once, or the student has not attained at least a score designated by the board of trustees of the college-preparatory boarding school in which the student seeks enrollment under this chapter on an end-of-course examination in English language arts or mathematics prescribed under section 3301.0712 of the Revised Code.

(3) The student is a child with a disability.

(4) The student has been referred for academic intervention services.

(5) The student's head of household is a single parent. As used in this division and in division (C)(6) of this section, "head of household" means a person who occupies the same household as the student and who is financially responsible for the student.

(6) The student's head of household is not the student's custodial parent.

(7) A member of the student's family has been imprisoned, as defined in section 1.05 of the Revised Code.

(D) "Entitled to attend school" means entitled to attend school in a school district under section 3313.64 or 3313.65 of the Revised Code.

(E) "Formula ADM," "category one through six special education ADM," and "state education aid" have the same meanings as in section 3317.02 of the Revised Code.

(F) "Operator" means the operator of a college-preparatory boarding school selected under section 3328.11 of the Revised Code.

(G) "Participating school district" means either of the following:

(1) The school district in which a college-preparatory boarding school established under this chapter is located;

(2) A school district other than one described in division (G)(1) of this section that, pursuant to procedures adopted by the state board of education under section 3328.04 of the Revised Code, agrees to be a participating school district so that eligible students entitled to attend school in that district may enroll in a college-preparatory boarding school established under this chapter.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.02 - Designation as public school; Powers.

(A) Each college-preparatory boarding school established under this chapter is a public school and is part of the state's program of education.

(B) Acting through its board of trustees, the school may sue and be sued, acquire facilities as needed, contract for any services necessary for the operation of the school, and enter into contracts with the department of education pursuant to this chapter. The board of trustees may carry out any act and ensure the performance of any function that is in compliance with the Ohio Constitution, this chapter, other statutes applicable to college-preparatory boarding schools, and the contract entered into under this chapter establishing the school.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.03 - Limitations on obligation of funds.

In accordance with Section 22 of Article II, Ohio Constitution, no agreement or contract entered into under this chapter shall create an obligation of state funds for a period longer than two years; however, the general assembly, every two years, may authorize renewal of any such obligation.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.04 - Participating school districts.

The city, exempted village, or local school district in which a college-preparatory boarding school established under this chapter is located is a participating school district under this chapter. Any other city, exempted village, or local school district may agree to be a participating school district. The state board of education shall adopt procedures for districts to agree to be participating school districts.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.11 - Qualifications of operators.

(A) In accordance with the procedures prescribed in division (B) of this section, the state board of education shall select a private nonprofit corporation that meets the following qualifications to operate each college-preparatory boarding school established under this chapter:

(1) The corporation has experience operating a school or program similar to the schools authorized under this chapter.

(2) The school or program described in division (A)(1) of this section has demonstrated to the satisfaction of the state board success in improving the academic performance of students.

(3) The corporation has demonstrated to the satisfaction of the state board that the corporation has the capacity to secure private funds for the development of the school authorized under this chapter.

(B)

(1) Not later than sixty days after the effective date of this section, the state board shall issue a request for proposals from private nonprofit corporations qualified to operate a college-preparatory boarding school established under this chapter. If the state board subsequently determines that the establishment of one or more additional college-preparatory boarding schools is advisable, the state board shall issue requests for proposals from private nonprofit corporations qualified to operate those additional schools.

In all cases, the state board shall select the school's operator from among the qualified responders within one hundred eighty days after the issuance of the request for proposals. If no qualified responder submits a proposal, the state board may issue another request for proposals.

(2) Each proposal submitted to the state board shall contain the following information:

(a) The proposed location of the college-preparatory boarding school, which may differ from any location recommended by the state board in the request for proposals;

(b) A plan for offering grade six in the school's initial year of operation and a plan for increasing the grade levels offered by the school in subsequent years;

(c) Any other information about the proposed educational program, facilities, or operations of the school considered necessary by the state board.

(C) No college-preparatory boarding school established under this chapter shall open for operation prior to the 2013-2014 school year.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.12 - Operator contracts.

The state board of education shall enter into a contract with the operator of each college-preparatory boarding school established under this chapter. The contract shall stipulate the following:

(A) The school's board of trustees shall oversee the acquisition of a facility for the school.

(B) The operator shall operate the school in accordance with the terms of the proposal accepted by the state board under section 3328.11 of the Revised Code, including the plan for increasing the grade levels offered by the school.

(C) The school shall comply with the provisions of this chapter.

(D) The school shall comply with any other provisions of law specified in the contract and the rules adopted by the state board under section 3328.50 of the Revised Code.

(E) The school shall comply with the bylaws adopted by the board of trustees under section 3328.13 of the Revised Code.

(F) The school shall meet the academic goals and other performance standards specified in the contract.

(G) The school shall have a fiscal officer who meets standards established for the purposes of this division by the state board.

(H) In accordance with procedures specified in the contract, the department of education shall monitor the operation, programs, and facilities of the school, including conducting on-site visits of the school.

(I) The department may take actions, as specified in the contract, to resolve issues of noncompliance by the school of the provisions of this chapter, the contract, the bylaws adopted by the board of trustees, or rules adopted by the state board. Such specified actions shall include procedures for notice of noncompliance and appeal to the state board of the decisions of the department.

(J) The state board or the operator may terminate the contract in accordance with the procedures specified in the contract, which shall include at least a requirement that the party seeking termination give prior notice of the intent to terminate the contract and a requirement that the party receiving such notice be granted an opportunity to redress any grievances cited in the notice prior to the termination.

(K) If the school closes for any reason, the school's board of trustees shall execute the closing in the manner specified in the contract.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.13 - Adoption of bylaws.

The board of trustees of each college-preparatory boarding school established under this chapter shall adopt bylaws for the oversight and operation of the school that are consistent with the provisions of this chapter, the rules adopted under section 3328.50 of the Revised Code, and the contract between the operator and the state board of education. The bylaws shall include procedures for the appointment of future members of the school's board of trustees upon expiration of the terms of the initial members, which procedures shall comply with section 3328.15 of the Revised Code. The bylaws also shall include standards for the admission of students to the school and their dismissal from the school. The bylaws shall be subject to the approval of the state board.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.14 - Adoption of outreach program.

The board of trustees of a college-preparatory boarding school established under this chapter shall adopt a program of outreach to inform every city, local, and exempted village school district about the school and the procedures for admission to the school and for becoming a participating school district.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.15 - Governance; Board of trustees.

(A) Each college-preparatory boarding school established under this chapter shall be governed by a board of trustees consisting of up to twenty-five members. Five of those members shall be appointed by the governor, with the advice and consent of the senate. The governor's appointments may be based on nonbinding recommendations made by the superintendent of public instruction. Of the remaining members, initial members shall be appointed by the school's operator and future members shall be appointed pursuant to the bylaws adopted under section 3328.13 of the Revised Code. The governor, operator, or any other person or entity who appoints a member of the board of trustees under this section or the bylaws adopted under section 3328.13 of the Revised Code may remove that member from the board at any time.

(B) The terms of office of the initial members shall be as follows:

(1) Two members appointed by the governor shall serve for an initial term of three years.

(2) Two members appointed by the governor shall serve for an initial term of two years.

(3) One member appointed by the governor shall serve for an initial term of one year.

(4) One-third of the members appointed by the operator, rounded down to the nearest whole number, shall serve for an initial term of three years.

(5) One-third of the members appointed by the operator, rounded down to the nearest whole number, shall serve for an initial term of two years.

(6) One-third of the members appointed by the operator, rounded down to the nearest whole number, shall serve for an initial term of one year.

(7) Any remaining members appointed by the operator shall serve for an initial term of one year.

Thereafter the terms of office of all members shall be for three years.

The beginning date and ending date of terms of office shall be as prescribed by the school's operator, unless modified in the bylaws adopted under section 3328.13 of the Revised Code.

(C) Vacancies on the board shall be filled in the same manner as the initial appointments. A member appointed to an unexpired term shall serve for the remainder of that term and may be reappointed subject to division (D) of this section.

(D) No member may serve for more than three consecutive three-year terms.

(E) The officers of the board shall be selected by and from among the members of the board.

(F) Compensation for the members of the board, if any, shall be as prescribed in the bylaws adopted under section 3328.13 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.17 - Collective bargaining rights.

Employees of a college-preparatory boarding school established under this chapter may organize and collectively bargain pursuant to Chapter 4117. of the Revised Code. Notwithstanding division (D)(1) of section 4117.06 of the Revised Code, a unit containing teaching and nonteaching employees employed under this section may be considered an appropriate unit.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.18 - Suspension of employees.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) If a person who is employed by a college-preparatory boarding school established under this chapter or its operator is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 of the Revised Code, if the person holds a license, or an offense listed in division (B)(1) of section 3319.39 of the Revised Code, if the person does not hold a license, the chief administrator of the school in which that person works shall suspend that person from all duties that require the care, custody, or control of a child during the pendency of the criminal action against the person. If the person who is arrested, summoned, or indicted for an alleged violation of an offense listed in division (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code is the chief administrator of the school, the board of trustees of the school shall suspend the chief administrator from all duties that require the care, custody, or control of a child.

(C) When a person who holds a license is suspended in accordance with this section, the chief administrator or board that imposed the suspension promptly shall report the person's suspension to the department of education. The report shall include the offense for which the person was arrested, summoned, or indicted.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.19 - Conduct unbecoming to the teaching profession; report to superintendent.

(A) As used in this section:

(1) "Conduct unbecoming to the teaching profession" shall be as described in rules adopted by the state board of education.

(2) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(4) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(B) The chief administrator of each college-preparatory boarding school established under this chapter, or the president or chairperson of the board of trustees of the school if division (C) of this section applies, shall promptly submit to the superintendent of public instruction the information prescribed in division (D) of this section when any of the following conditions applies to a person employed to work in the school who holds a license issued by the state board of education:

(1) The chief administrator, or president or chairperson, knows that the employee has pleaded guilty to, has been found guilty by a jury or court of, has been convicted of, has been found to be eligible for intervention in lieu of conviction for, or has agreed to participate in a pre-trial diversion program for an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(2) The board of trustees of the school, or the operator, has initiated termination or nonrenewal proceedings against, has terminated, or has not renewed the contract of the employee because the board or operator has reasonably determined that the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(3) The employee has resigned under threat of termination or nonrenewal as described in division (B)(2) of this section.

(4) The employee has resigned because of or in the course of an investigation by the board or operator regarding whether the employee has committed an act that is unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(C) If the employee to whom any of the conditions prescribed in divisions (B)(1) to (4) of this section applies is the chief administrator of the school, the president or chairperson of the board of trustees of the school shall make the report required under this section.

(D) If a report is required under this section, the chief administrator, or president or chairperson, shall submit to the superintendent of public instruction the name and social security number of the employee about whom the information is required and a factual statement regarding any of the conditions prescribed in divisions (B)(1) to (4) of this section that apply to the employee.

(E) A determination made by the board or operator as described in division (B)(2) of this section or a termination, nonrenewal, resignation, or other separation described in divisions (B)(2) to (4) of this section does not create a presumption of the commission or lack of the commission by the employee of an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(F) No individual required to submit a report under division (B) of this section shall knowingly fail to comply with that division.

(G) An individual who provides information to the superintendent of public instruction in accordance with this section in good faith shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.191 - Reports kept in employee personnel file.

The board of trustees of each college-preparatory boarding school established under this chapter shall require that the reports of any investigation by the board or by the school's operator of an employee who works in the school, regarding whether the employee has committed an act or offense for which the chief administrator of the school or the president or chairperson of the board is required to make a report to the superintendent of public instruction under section 3328.19 of the Revised Code, be kept in the employee's personnel file. If, after an investigation under division (A) of section 3319.311 of the Revised Code, the superintendent of public instruction determines that the results of that investigation do not warrant initiating action under section 3319.31 of the Revised Code, the board shall require the reports of the investigation to be moved from the employee's personnel file to a separate public file.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.192 - Prevalence of statutory provisions over contract agreements.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of sections 3328.19 and 3328.191 of the Revised Code prevail over any conflicting provisions of a collective bargaining agreement or contract for employment entered into on or after the effective date of this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.193 - False statements.

(A) As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(B) No employee of a college-preparatory boarding school established under this chapter or its operator shall do either of the following:

(1) Knowingly make a false report to the chief administrator of the school, or the chief administrator's designee, alleging misconduct by another employee of the school or its operator;

(2) Knowingly cause the chief administrator, or the chief administrator's designee, to make a false report of the alleged misconduct to the superintendent of public instruction or the state board of education.

(C) Any employee of a college-preparatory boarding school established under this chapter or its operator who in good faith reports to the chief administrator of the school, or the chief administrator's designee, information about alleged misconduct committed by another employee of the school or operator shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information.

If the alleged misconduct involves a person who holds a license but the chief administrator is not required to submit a report to the superintendent of public instruction under section 3328.19 of the Revised Code and the chief administrator, or the chief administrator's designee, in good faith reports the alleged misconduct to the superintendent of public instruction or the state board, the chief administrator, or the chief administrator's designee, shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the reporting of that information.

(D)

(1) In any civil action brought against a person in which it is alleged and proved that the person violated division (B) of this section, the court shall award the prevailing party reasonable attorney's fees and costs that the prevailing party incurred in the civil action or as a result of the false report that was the basis of the violation.

(2) If a person is convicted of or pleads guilty to a violation of division (B) of this section, if the subject of the false report that was the basis of the violation was charged with any violation of a law or ordinance as a result of the false report, and if the subject of the false report is found not to be guilty of the charges brought against the subject as a result of the false report or those charges are dismissed, the court that sentences the person for the violation of division (B) of this section, as part of the sentence, shall order the person to pay restitution to the subject of the false report, in an amount equal to reasonable attorney's fees and costs that the subject of the false report incurred as a result of or in relation to the charges.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.20 - Qualifications for employees providing essential school services.

(A) As used in this section:

(1) "Designated official" means the chief administrator of a college-preparatory boarding school established under this chapter, or the chief administrator's designee.

(2) "Essential school services" means services provided by a private company under contract with a college-preparatory boarding school established under this chapter that the chief administrator of the school has determined are necessary for the operation of the school and that would need to be provided by persons employed by the school or its operator if the services were not provided by the private company.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(B) This section applies to any person who is an employee of a private company under contract with a college-preparatory boarding school established under this chapter to provide essential school services and who will work in the school in a position that does not require a license issued by the state board of education, is not for the operation of a vehicle for pupil transportation, and that involves routine interaction with a child or regular responsibility for the care, custody, or control of a child.

(C) No college-preparatory boarding school established under this chapter shall permit a person to whom this section applies to work in the school, unless one of the following applies to the person:

(1) The person's employer presents proof of both of the following to the designated official:

(a) That the person has been the subject of a criminal records check conducted in accordance with division (D) of this section within the five-year period immediately prior to the date on which the person will begin working in the school;

(b) That the criminal records check indicates that the person has not been convicted of or pleaded guilty to any offense described in division (B)(1) of section 3319.39 of the Revised Code.

(2) During any period of time in which the person will have routine interaction with a child or regular responsibility for the care, custody, or control of a child, the designated official has arranged for an employee of the school to be present in the same room with the child or, if outdoors, to be within a thirty-yard radius of the child or to have visual contact with the child.

(D) Any private company that has been hired or seeks to be hired by a college-preparatory boarding school established under this chapter to provide essential school services may request the bureau of criminal identification and investigation to conduct a criminal records check of any of its employees for the purpose of complying with division (C)(1) of this section. Each request for a criminal records check under this division shall be made to the superintendent of the bureau in the manner prescribed in section 3319.39 of the Revised Code. Upon receipt of a request, the bureau shall conduct the criminal records check in accordance with section 109.572 of the Revised Code as if the request had been made under section 3319.39 of the Revised Code.

Notwithstanding division (H) of section 109.57 of the Revised Code, the private company may share the results of any criminal records check conducted under this division with the designated official for the purpose of complying with division (C)(1) of this section, but in no case shall the designated official release that information to any other person.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.21 - Admission of students.

(A) Any eligible student may apply for admission to a college-preparatory boarding school established under this chapter in a grade level offered by the school that is appropriate for the student and shall be admitted to the school in that grade level to the extent the student's admission is within the capacity of the school as established by the school's board of trustees, subject to division (B) of this section. If more eligible students apply for admission than the number of students permitted by the capacity established by the board of trustees, admission shall be by lot.

(B) In the first year of operation, each school established under this chapter shall offer only grade six and shall not admit more than eighty students to the school. In each subsequent year of operation, the school may add additional grade levels as specified in the contract under section 3328.12 of the Revised Code, but at no time shall the school's total student population exceed four hundred students.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.22 - Educational program.

The educational program of a college-preparatory boarding school established under this chapter shall include at least all of the following:

(A) A remedial curriculum for students in grades lower than grade nine;

(B) A college-preparatory curriculum for high school students that, at a minimum, shall comply with section 3313.603 of the Revised Code as that section applies to school districts;

(C) Extracurricular activities, including athletic and cultural activities;

(D) College admission counseling;

(E) Health and mental health services;

(F) Tutoring services;

(G) Community services opportunities;

(H) A residential student life program.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.23 - Students with disabilities.

(A) A college-preparatory boarding school established under this chapter shall comply with Chapter 3323. of the Revised Code as if the school were a school district. For each child with a disability enrolled in the school for whom an IEP has been developed, the school shall verify in the manner prescribed by the department of education that the school is providing the services required under the child's IEP.

(B) The school district in which a child with a disability enrolled in the college-preparatory boarding school is entitled to attend school and the child's school district of residence, if different, are not obligated to provide the student with a free appropriate public education under Chapter 3323. of the Revised Code for as long as the child is enrolled in the college-preparatory boarding school.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.24 - Compliance with department of education standards.

A college-preparatory boarding school established under this chapter and its board of trustees shall comply with sections 102.02, 3301.0710, 3301.0711, 3301.0712, 3301.0714, 3313.6411, 3319.39, and 3319.391 of the Revised Code as if the school were a school district and the school's board of trustees were a district board of education.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.25 - Qualifications for diploma.

(A) The board of trustees of a college-preparatory boarding school established under this chapter shall grant a diploma to any student enrolled in the school to whom all of the following apply:

(1) The student has successfully completed the school's high school curriculum or the IEP developed for the student by the school pursuant to section 3323.08 of the Revised Code or has qualified under division (D) or (F) of section 3313.603 of the Revised Code, provided that the school shall not require a student to remain in school for any specific number of semesters or other terms if the student completes the required curriculum early.

(2) Subject to section 3313.614 of the Revised Code, the student has met the assessment requirements of division (A)(2)(a) or (b) of this section, as applicable.

(a) If the student entered ninth grade prior to the date prescribed by rule of the state board of education under division (D)(2) of section 3301.0712 of the Revised Code, the student either:

(i) Has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments prescribed by that division unless division (L) of section 3313.61 of the Revised Code applies to the student;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) If the person entered ninth grade on or after the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the student has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code, except to the extent that the student is excused from some portion of that assessment system pursuant to division (L) of section 3313.61 of the Revised Code.

(3) The student is not eligible to receive an honors diploma granted under division (B) of this section.

No diploma shall be granted under this division to anyone except as provided in this division.

(B) In lieu of a diploma granted under division (A) of this section, the board of trustees shall grant an honors diploma, in the same manner that boards of education of school districts grant honors diplomas under division (B) of section 3313.61 of the Revised Code, to any student enrolled in the school who accomplishes all of the following:

(1) Successfully completes the school's high school curriculum or the IEP developed for the student by the school pursuant to section 3323.08 of the Revised Code;

(2) Subject to section 3313.614 of the Revised Code, has met the assessment requirements of division (B)(2)(a) or (b) of this section, as applicable.

(a) If the student entered ninth grade prior to the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the student either:

(i) Has attained at least the applicable scores designated under division (B)(1) of section 3301.0710 of the Revised Code on all the assessments prescribed under that division;

(ii) Has satisfied the alternative conditions prescribed in section 3313.615 of the Revised Code.

(b) If the person entered ninth grade on or after the date prescribed by rule of the state board under division (D)(2) of section 3301.0712 of the Revised Code, the student has met the requirements of the entire assessment system prescribed under division (B)(2) of section 3301.0710 of the Revised Code.

(3) Has met the additional criteria for granting an honors diploma prescribed by the state board under division (B) of section 3313.61 of the Revised Code for the granting of honors diplomas by school districts.

An honors diploma shall not be granted to a student who is subject to the Ohio core curriculum prescribed in division (C) of section 3313.603 of the Revised Code but elects the option of division (D) or (F) of that section. No honors diploma shall be granted to anyone failing to comply with this division, and not more than one honors diploma shall be granted to any student under this division.

(C) A diploma or honors diploma awarded under this section shall be signed by the presiding officer of the board of trustees. Each diploma shall bear the date of its issue and be in such form as the board of trustees prescribes.

(D) Upon granting a diploma to a student under this section, the presiding officer of the board of trustees shall provide notice of receipt of the diploma to the board of education of the city, exempted village, or local school district where the student is entitled to attend school when not residing at the college-preparatory boarding school. The notice shall indicate the type of diploma granted.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.26 - Annual report card.

(A) The department of education shall issue an annual report card for each college-preparatory boarding school established under this chapter that includes all information applicable to school buildings under section 3302.03 of the Revised Code.

(B) For each student enrolled in the school, the department shall combine data regarding the academic performance of that student with comparable data from the school district in which the student is entitled to attend school for the purpose of calculating the performance of the district as a whole on the report card issued for the district under section 3302.03 of the Revised Code.

(C) Each college-preparatory boarding school and its operator shall comply with sections 3302.04 and 3302.041 of the Revised Code, except that any action required to be taken by a school district pursuant to those sections shall be taken by the school.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.31 - Reports to department.

Each college-preparatory boarding school established under this chapter shall report to the department of education, in the form and manner prescribed by the department, the following information:

(A) The total number of students enrolled in the school;

(B) The number of students enrolled in the school who are receiving special education and related services pursuant to an IEP;

(C) The city, exempted village, or local school district in which each student reported under division (A) of this section is entitled to attend school;

(D) Any additional information the department determines necessary to make payments to the school under this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.32 - Inclusion of students in ADM.

The city, exempted village, or local school district in which each child enrolled in a college-preparatory boarding school established under this chapter is entitled to attend school shall count that child in the district's average daily membership and in the district's category one through six special education ADM, as appropriate, as reported under divisions (A) and (B)(5) to (10) of section 3317.03 of the Revised Code.

The department of education shall count that child in the district's formula ADM.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.33 - Deduction of funds from district's account.

(A) For each child enrolled in a college-preparatory boarding school, as reported under section 3328.31 of the Revised Code, the department of education shall deduct from the state education aid and, if necessary, from the payment under sections 321.24 and 323.156 of the Revised Code, for the city, exempted village, or local school district in which the child is entitled to attend school the amount calculated under division (B) of this section, as set forth in the agreement filed with the department under division (C) of this section.

(B) Each participating school district, in consultation with the college-preparatory boarding school's board of trustees, shall calculate the amount of funds per student to be deducted from the district's account under division (A) of this section, which shall be set forth in the agreement required by division (C) of this section. The amount to be deducted for each student shall equal eighty-five per cent of the operating expenditure per pupil of that district.

As used in this division, a district's "operating expenditure per pupil" is the total amount of state payments and other nonfederal revenue spent by the district for operating expenses during the previous fiscal year, divided by the district's average daily membership, as reported under division (A) of section 3317.03 of the Revised Code, for the previous fiscal year.

(C) Each participating school district and the college-preparatory boarding school's board of trustees shall execute an agreement setting forth the amount per student to be deducted from the district's account, as calculated under division (B) of this section, and shall file a copy of that agreement with the department.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.34 - Department payments; per-pupil boarding amount.

(A) For each child enrolled in a college-preparatory boarding school, as reported under section 3328.31 of the Revised Code, the department of education shall pay to the school the sum of the amount deducted from a participating school district's account for that child under section 3328.33 of the Revised Code plus the per-pupil boarding amount specified in division (B) of this section.

(B) For the first fiscal year in which a college-preparatory boarding school may be established under this chapter, the "per-pupil boarding amount" is twenty-five thousand dollars. For each fiscal year thereafter, that amount shall be adjusted by the rate of inflation, as measured by the consumer price index (all urban consumers, all items) prepared by the bureau of labor statistics of the United States department of labor, for the previous twelve-month period.

(C) The state board of education may accept funds from federal and state noneducation support services programs for the purpose of funding the per pupil boarding amount prescribed in division (B) of this section. Notwithstanding any other provision of the Revised Code, the state board shall coordinate and streamline any noneducation program requirements in order to eliminate redundant or conflicting requirements, licensing provisions, and oversight by government programs or agencies. The applicable regulatory entities shall, to the maximum extent possible, use reports and financial audits provided by the auditor of state and coordinated by the department of education to eliminate or reduce contract and administrative reviews. Regulatory entities other than the state board may suggest reasonable additional items to be included in such reports and financial audits to meet any requirements of federal law. Reporting paperwork prepared for the state board shall be shared with and accepted by other state and local entities to the maximum extent feasible.

(D)

(1) Notwithstanding division (A) of this section, if, in any fiscal year, a college-preparatory boarding school receives federal funds for the purpose of supporting the school's operations, the amount of those federal funds shall be deducted from the total per-pupil boarding amount for all enrolled students paid by the department to the school for that fiscal year, unless the school's board of trustees and the department determine otherwise in a written agreement. Any portion of the total per-pupil boarding amount for all enrolled students remaining after the deduction of the federal funds shall be paid by the department to the school from state funds appropriated to the department.

(2) Notwithstanding division (A) of this section, if, in any fiscal year, the department receives federal funds for the purpose of supporting the operations of a college-preparatory boarding school, the department shall use those federal funds , not including any portion of those funds designated for administration, to pay the school the total per-pupil boarding amount for all enrolled students for that fiscal year. Any portion of the total per-pupil boarding amount for all enrolled students remaining after the use of the federal funds shall be paid by the department to the school from state funds appropriated to the department.

(3) If any federal funds are used for the purpose prescribed in division (D)(1) or (2) of this section, the department shall comply with all requirements upon which the acceptance of the federal funds is conditioned, including any requirements set forth in the funding application submitted by the school or the department and, to the extent sufficient funds are appropriated by the general assembly, any requirements regarding maintenance of effort in expenditures.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.35 - Federal funding.

To the extent permitted by federal law, the department of education shall include college-preparatory boarding schools established under this chapter in its annual allocation of federal moneys under Title I of the "Elementary and Secondary Education Act of 1965," 20 U.S.C. 6301, et seq. The department may apply for any other federal moneys that may be used to support the operations of college-preparatory boarding schools established under this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.36 - Status as school district and board of education.

A college-preparatory boarding school established under this chapter shall be considered a school district and its board of trustees shall be considered a board of education for the purpose of applying to any state or federal agency for grants that a school district or public school may receive under federal or state law or any appropriations act of the general assembly. The college-preparatory boarding school may apply to any private entity to receive and accept funds.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.41 - Transportation of students.

(A) Each participating school district shall be responsible for providing transportation on a weekly basis for each student enrolled in a college-preparatory boarding school established under this chapter who is entitled to attend school in the district to and from that college-preparatory boarding school.

The district may provide the transportation itself, contract with another entity to provide the transportation, or enter into an agreement with the board of trustees of the college-preparatory boarding school under which the board will provide the transportation and the district will pay the board an amount specified in the agreement for that provision.

(B) Transportation provided under this section is subject to all provisions of the Revised Code, and all rules adopted under the Revised Code, pertaining to the construction, design, equipment, and operation of school buses and other vehicles transporting students to and from school. The drivers and mechanics of the vehicles are subject to all provisions of the Revised Code, and all rules adopted under the Revised Code, pertaining to drivers and mechanics of such vehicles.

Amended by 129th General AssemblyFile No.58,HB 157, §1, eff. 12/21/2011.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.45 - Termination.

(A) If the state board of education determines that a college-preparatory boarding school established under this chapter is not in compliance with any provision of this chapter or the terms of the contract entered into under section 3328.12 of the Revised Code, or that the school has failed to meet the academic goals or performance standards specified in that contract, the state board may initiate the termination procedures specified in the contract. No termination shall take effect prior to the end of a school year. Upon the effective date of a termination, the school shall close.

(B) If a college-preparatory boarding school is required to close under division (A) of this section or closes for any other reason, the school's board of trustees shall execute the closing as provided in the contract under section 3328.12 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.50 - Adoption of rules.

The state board of education shall adopt rules in accordance with Chapter 119. of the Revised Code prescribing procedures necessary for the implementation of this chapter.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3328.99 - Penalties.

(A) Whoever violates division (F) of section 3328.19 of the Revised Code shall be punished as follows:

(1) Except as otherwise provided in division (A)(2) of this section, the person is guilty of a misdemeanor of the fourth degree.

(2) The person is guilty of a misdemeanor of the first degree if both of the following conditions apply:

(a) The employee who is the subject of the report that the person fails to submit was required to be reported for the commission or alleged commission of an act or offense involving the infliction on a child of any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

(b) During the period between the violation of division (F) of section 3328.19 of the Revised Code and the conviction of or plea of guilty by the person for that violation, the employee who is the subject of the report that the person fails to submit inflicts on any child attending a school district, educational service center, public or nonpublic school, or county board of developmental disabilities where the employee works any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

(B) Whoever violates division (B) of section 3328.193 of the Revised Code is guilty of a misdemeanor of the first degree.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 3329 - TEXTBOOKS, ELECTRONIC TEXTBOOKS

Section 3329.01 - Adoption and purchase of textbooks or electronic textbooks - filing of price statement.

Any publisher of textbooks or electronic textbooks in the United States desiring to offer such textbooks or electronic textbooks for use by pupils in the public schools of Ohio, before such textbooks or electronic textbooks may be adopted and purchased by any school board, must, on or before the first day of January of each year, file in the office of the superintendent of public instruction, a statement that the list wholesale price to school districts in Ohio will be no more than the lowest list wholesale price available to school districts in any other state. No publisher of a textbook shall file a statement under this section unless the publisher complies with all of the following:

(A) At the same time as filing the statement, the publisher also files:

(1) For textbooks published before August 18, 2006, the wholesale price of an electronic file that contains the text of the textbook in rich text format, or another electronic format approved by the superintendent of public instruction, for translating the text of the textbook into braille;

(2) For textbooks published on or after August 18, 2006, the wholesale price of an electronic file that contains the text of the textbook, and of all instructional materials the publisher offers with the textbook, in the national instructional materials accessibility standard (NIMAS) code for translating the text of the entire textbook into NIMAS-approved formats, including braille, audio, digital text, or large print.

(B) The list wholesale price filed for any specified number of electronic files described in divisions (A)(1) and (2) of this section for the textbook and instructional materials the publisher offers with the textbook does not exceed the list wholesale price for the same number of the printed version of the textbook and materials.

(C) For textbooks published on or after August 18, 2006, the publisher sends one copy of the electronic file described in division (A)(2) of this section for the entire textbook and all instructional materials the publisher offers with the textbook in NIMAS code, at no cost, to the national instructional materials access center. As used in this section and in sections 3329.03 to 3329.10 of the Revised Code, "electronic textbook" means computer software, interactive videodisc, magnetic media, optical media, computer courseware, on-line service, electronic medium, or other means of conveying information to the student or otherwise contributing to the learning process through electronic means.

Effective Date: 05-25-1999; 03-30-2007



Section 3329.02 - [Repealed].

Effective Date: 11-15-1995



Section 3329.03 - Violation of contract by publisher.

If a publisher who files a statement under section 3329.01 of the Revised Code, fails or refuses to furnish such textbooks or electronic textbooks adopted as provided in sections 3329.01 to 3329.10 of the Revised Code to any board of education upon the terms provided in such sections, such board at once must notify the state board of education of such failure or refusal, and the state board of education at once shall cause an investigation of such charge to be made. If it is found to be true, the state board of education at once shall notify such publisher and each board in the state that such textbooks or electronic textbooks shall not thereafter be adopted and purchased by boards of education. Such publisher shall pay to the state five hundred dollars for each failure, to be recovered in the name of the state, in an action to be brought by the attorney general, in the court of common pleas of Franklin county, or in any other proper court or in any other place where service can be made. The amount, when collected, must be paid into the state treasury to the credit of the state general revenue fund.

Effective Date: 05-25-1999



Section 3329.04 - Compliance of publisher necessary.

A board of education shall not adopt or cause to be used in the public schools any textbook or electronic textbook whose publisher has not complied with sections 3329.01 to 3329.10 of the Revised Code as to such textbook or electronic textbook.

Effective Date: 05-25-1999



Section 3329.05 - Purchase of other books.

Sections 3329.01 to 3329.04 and section 3329.08 of the Revised Code do not apply to the purchase of supplementary reading books, library books, reference books, or any other books except textbooks and electronic textbooks used in lieu of textbooks, required by the board of education. All of such books, except textbooks and electronic textbooks required by the board, shall be ordered, received, examined, and paid for in the same manner and by the same persons as other supplies and equipment.

Effective Date: 05-25-1999



Section 3329.06 - Free textbooks for pupils.

The board of education of each city, exempted village, and local school district shall furnish, free of charge, the necessary textbooks to the pupils attending the public schools. In lieu of textbooks, district boards may furnish electronic textbooks to pupils attending the public schools, provided the electronic textbooks are furnished free of charge. A district board that chooses to furnish electronic textbooks to pupils attending school in the district shall provide reasonable access to the electronic textbooks and other necessary computer equipment to pupils in the district who are required to complete homework assignments, and teachers providing homework assignments, utilizing electronic textbooks furnished by the district board. Pupils wholly or in part supplied with necessary textbooks or electronic textbooks shall be supplied only as other or new textbooks or electronic textbooks are needed. All textbooks or electronic textbooks furnished as provided in this section shall be the property of the district, and loaned to the pupils on such terms as each such board prescribes. In order to carry out sections 3329.01 to 3329.10 of the Revised Code, each board, in the preparation of its annual budget, shall include as a separate item the amount which the board finds necessary to administer such sections and such amount shall not be subject to transfer to any other fund.

Effective Date: 09-26-2003



Section 3329.07 - Determination of textbooks required - order - payment - transportation charges.

The board of education of each city, exempted village, and local school district shall cause it to be ascertained and at a regular meeting determine which, and the number of each of the textbooks or electronic textbooks the schools under its charge require. The treasurer at once shall order the textbooks or electronic textbooks agreed upon from the publisher, who on the receipt of such order must ship the textbooks or electronic textbooks to the treasurer without delay. The treasurer forthwith shall examine the textbooks or electronic textbooks, and, if found right and in accordance with the order, remit the amount to the publisher. The board must pay for the textbooks or electronic textbooks so purchased and in addition all charges for the transportation of the textbooks or electronic textbooks out of the general fund of said district or out of such other funds as it may have available for such purchase of textbooks or electronic textbooks. If such board at any time can secure from the publishers textbooks or electronic textbooks at less than such maximum price, they shall do so, and without unnecessary delay may make effort to secure such lower price before adopting any particular textbooks or electronic textbooks.

Effective Date: 05-25-1999



Section 3329.08 - Selection of textbooks by board - adoption for period of four years.

At any regular meeting, the board of education of each local , city, and exempted village school district shall determine by a majority vote of all members elected or appointed under division (B) or (F) of section 3311.71 of the Revised Code which of such textbooks or electronic textbooks so filed shall be used in the schools under its control.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 3329.09 - Custodian of textbooks - sale to pupils - records and accounts - proceeds.

Each city, exempted village, and local board of education shall make all necessary provisions and arrangements to place the textbooks or electronic textbooks purchased within easy reach of and accessible to all the pupils in their district. In city and exempted village school districts the superintendent of schools and in local school districts the treasurer of the board of education shall be the custodian of all textbooks or electronic textbooks purchased for the use of and furnished free to all the pupils attending public schools of such district. They shall distribute such textbooks or electronic textbooks, keep such records, maintain such accounts, and make such reports as the board requires. The board may employ such additional help as is necessary to properly administer this section. This section does not prohibit any pupil, or the parent of any pupil, from purchasing textbooks or electronic textbooks for their own use, or the use of their children or wards in the schools of the district in which such purchaser resides. The board in each school district upon the request of a pupil, or the parent of any pupil, shall sell to such individual making the request textbooks or electronic textbooks of the kind requested at a price not to exceed the cost paid therefor plus ten per cent. The proceeds of such sales shall be credited to the fund from which payments are made by the board for the purchase of textbooks or electronic textbooks. As used in this paragraph, the word "pupil" includes any school-aged child who resides in the district.

Effective Date: 05-25-1999



Section 3329.10 - Superintendent, supervisor, principal, or teacher not to act as sales agent for textbooks or equipment.

A superintendent, supervisor, principal, or teacher employed by any board of education shall not act as sales agent, either directly or indirectly, for any person, firm, or corporation that files school textbooks or electronic textbooks with the superintendent of public instruction, or that sells school apparatus or equipment of any kind for use in the public schools. A violation of this section shall work a forfeiture of their licenses to teach in the public schools.

Effective Date: 05-25-1999



Section 3329.11 - [Repealed].

Effective Date: 01-01-1974



Section 3329.16 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Effective Date: 06-30-1997 )



Section 3329.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 3331 - AGE AND SCHOOLING CERTIFICATES

Section 3331.01 - Issuance of certificates.

(A) As used in this chapter:

(1) "Superintendent" or "superintendent of schools" of a school district means the person employed as the superintendent or that person's designee.

(2) "Chief administrative officer" means the chief administrative officer of a nonpublic or community school or that person's designee.

(B)

(1) Except as provided in division (B)(2) of this section, an age and schooling certificate may be issued only by the superintendent of the city, local, joint vocational, or exempted village school district in which the child in whose name such certificate is issued resides or by the chief administrative officer of the nonpublic or community school the child attends, and only upon satisfactory proof that the child to whom the certificate is issued is at least fourteen years of age.

(2) A child who resides in this state shall apply for an age and schooling certificate to the superintendent of the school district in which the child resides, or to the chief administrative officer of the school that the child attends. Residents of other states who work in Ohio shall apply to the superintendent of the school district in which the place of employment is located, as a condition of employment or service.

(C) Any such age and schooling certificate may be issued only upon satisfactory proof that the employment contemplated by the child is not prohibited by any law regulating the employment of such children. Section 4113.08 of the Revised Code does not apply to such employer in respect to such child while engaged in an employment legal for a child of the age stated therein.

(D) Age and schooling certificate forms shall be approved by the state board of education, including forms submitted electronically. Forms shall not display the social security number of the child. Except as otherwise provided in this section, every application for an age and schooling certificate must be signed in the presence of the officer issuing it by the child in whose name it is issued.

(E) A child shall furnish the superintendent or chief administrative officer all information required by this chapter in support of the issuance of a certificate.

(F) On and after September 1, 2002, each superintendent and chief administrative officer who issues an age and schooling certificate shall file electronically the certificate with the director of commerce in accordance with rules adopted by the director of administrative services pursuant to section 1306.21 of the Revised Code. On and after September 1, 2002, only electronically filed certificates are valid to satisfy the requirements of Chapter 4109. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-08-2003



Section 3331.02 - Requirements for issuance of certificate.

(A) The superintendent of schools or the chief administrative officer, as appropriate pursuant to section 3331.01 of the Revised Code, shall not issue an age and schooling certificate until the superintendent or chief administrative officer has received, examined, approved, and filed the following papers duly executed:

(1) The written pledge or promise of the person, partnership, or corporation to legally employ the child, and for this purpose work performed by a minor, directly and exclusively for the benefit of such minor's parent, in the farm home or on the farm of such parent is legal employment, irrespective of any contract of employment, or the absence thereof, to permit the child to attend school as provided in section 3321.08 of the Revised Code, and give notice of the nonuse of an age and schooling certificate within five days from the date of the child's withdrawal or dismissal from the service of that person, partnership, or corporation, giving the reasons for such withdrawal or dismissal;

(2) The child's school record or notification. As used in this division, a "school record" means documents properly filled out and signed by the person in charge of the school which the child last attended, giving the recorded age of the child, the child's address, standing in studies, rating in conduct, and attendance in days during the school year of the child's last attendance; "notification" means the information submitted to the superintendent by the parent of a child excused from attendance at school pursuant to division (A)(2) of section 3321.04 of the Revised Code, as the notification is required by rules adopted by the department of education.

(3) Evidence of the age of the child as follows:

(a) A certified copy of an original birth record or a certification of birth, issued in accordance with Chapter 3705. of the Revised Code, or by an officer charged with the duty of recording births in another state or country, shall be conclusive evidence of the age of the child;

(b) In the absence of such birth record or certification of birth, a passport, or duly attested transcript thereof, showing the date and place of birth of the child, filed with a register of passports at a port of entry of the United States; or an attested transcript of the certificate of birth or baptism or other religious record, showing the date and place of birth of the child, shall be conclusive evidence of the age of the child;

(c) In case none of the above proofs of age can be produced, other documentary evidence, except the affidavit of the parent, guardian, or custodian, satisfactory to the superintendent or chief administrative officer may be accepted in lieu thereof;

(d) In case no documentary proof of age can be procured, the superintendent or chief administrative officer may receive and file an application signed by the parent, guardian, or custodian of the child that a medical certificate be secured to establish the sufficiency of the age of the child, which application shall state the alleged age of the child, the place and date of birth, the child's present residence, and such further facts as may be of assistance in determining the age of the child, and shall certify that the person signing the application is unable to obtain any of the documentary proofs specified in divisions (A)(3)(a), (b), and (c) of this section; and if the superintendent or chief administrative officer is satisfied that a reasonable effort to procure such documentary proof has been without success such application shall be granted and the certificate of the school physician or if there be none, of a physician, a physician assistant, a clinical nurse specialist, or a certified nurse practitioner employed by the board of education, that said physician, physician assistant, clinical nurse specialist, or certified nurse practitioner is satisfied that the child is above the age required for an age and schooling certificate as stated in section 3331.01 of the Revised Code, shall be accepted as sufficient evidence of age;

(4) A certificate, including an athletic certificate of examination, from a physician licensed pursuant to Chapter 4731. of the Revised Code, a physician assistant, a clinical nurse specialist, or a certified nurse practitioner, or from the district health commissioner, showing after a thorough examination that the child is physically fit to be employed in such occupations as are not prohibited by law for a boy or girl, as the case may be, under eighteen years of age; but a certificate with "limited" written, printed, marked, or stamped thereon may be furnished by such physician, physician assistant, clinical nurse specialist, or certified nurse practitioner and accepted by the superintendent or chief administrative officer in issuing a "limited" age and schooling certificate provided in section 3331.06 of the Revised Code, showing that the child is physically fit to be employed in some particular occupation not prohibited by law for a boy or girl of such child's age, as the case may be, even if the child's complete physical ability to engage in such occupation cannot be vouched for.

(B)

(1) Except as provided in division (B)(2) of this section, a physical fitness certificate described in division (A)(4) of this section is valid for purposes of that division while the child remains employed in job duties of a similar nature as the job duties for which the child last was issued an age and schooling certificate. The superintendent or chief administrative officer who issues an age and schooling certificate shall determine whether job duties are similar for purposes of this division.

(2) A "limited" physical fitness certificate described in division (A)(4) of this section is valid for one year.

(C) The superintendent of schools or the chief administrative officer shall require a child who resides out of this state to file all the information required under division (A) of this section. The superintendent of schools or the chief administrative officer shall evaluate the information filed and determine whether to issue the age and schooling certificate using the same standards as those the superintendent or officer uses for in-state children.

Effective Date: 03-31-2003; 05-17-2006



Section 3331.03 - [Repealed].

Effective Date: 08-27-1976



Section 3331.04 - Certificate for child over sixteen.

Whenever an age and schooling certificate is applied for by a child over sixteen years of age who is unable to pass a test for the completion of the work of the seventh grade and who is not so below the normal in mental development that the child cannot profit from further schooling, an age and schooling certificate may be issued by the superintendent of schools to such child upon proof acceptable to such superintendent of the following facts and upon agreement to the respective conditions made in writing by the child and by the parents, guardian, or custodian in charge of such child:

(A) That the child is addicted to no habit which is likely to detract from the child's reliability or effectiveness as a worker, or proper use of the child's earnings or leisure, or the probability of the child's faithfully carrying out the conditions to which the child agrees as specified in division (B) of this section, and in addition any one of the following groups of facts:

(1) That the child has been a resident of the school district for the last two years, has diligently attended upon instruction at school for the last two years, and is able to read, write, and perform the fundamental operations of arithmetic. These abilities shall be judged by the superintendent.

(2) That the child having been a resident of the school district less than two years, diligently attended upon instruction in school in the district in which the child was a resident next preceding the child's residence in the present district for the last school year preceding the child's removal to the present district, and has diligently attended upon instruction in the schools of the present district for the period that the child has been a resident thereof;

(3) That the child has removed to the present school district since the beginning of the last annual school session, and that instruction adapted to the child's needs is not provided in the regular day schools in the district;

(4) That the child is not sufficiently familiar with the English language to be properly instructed in the full-time day schools of the district;

(5) That conditions are such that the child must provide for the child's own support or that the child is needed for the support or care of parents or for the support or care of brothers or sisters for whom the parents are unable to provide and that the child is desirous of working for the support or care of self or of such parents or siblings and that such child cannot render such needed support or care by a reasonable effort outside of school hours; but no age and schooling certificate shall be granted to a child of this group upon proof of such facts without written consent given to the superintendent by the juvenile judge and by the department of job and family services.

(B)

(1) In case the certificate is granted under division (A) (1), (2), (3), or (5) of this section, that until reaching the age of eighteen years the child will diligently attend in addition to part-time classes, such evening classes as will add to the child's education for literacy, citizenship, or vocational preparation which may be made available to the child in the school district and which the child may be directed to attend by the superintendent, or in case no such classes are available, that the child will pursue such reading and study and report monthly thereon as may be directed by the superintendent;

(2) In case the certificate is granted under division (A) (4) of this section, that until the age of eighteen years the child will attend in addition to part-time classes, such evening classes as will assist the child to learn the English language or advance in Americanization which may be made available to the child in the school district and which the child may be directed to attend by the superintendent.

Effective Date: 07-01-2000



Section 3331.05 - [Repealed].

Effective Date: 08-28-2002



Section 3331.06 - Limited certificates.

The age and schooling certificate provided in sections 3331.01 to 3331.04 of the Revised Code shall be issued only with the word "limited" printed, marked, or stamped thereon if the medical certificate provided in section 3331.02 or 3331.07 of the Revised Code is a limited certificate, and in that case, the particular employment to which it is limited shall be stated in the certificate, and the certificate cannot serve as the legal age and schooling certificate for employment in another occupation.

Effective Date: 03-31-2003



Section 3331.07 - Requirement when certificate reissued.

When an age and schooling certificate is reissued, the pledge of the new employer shall be secured and filed. A physical fitness certificate from a physician, physician assistant, clinical nurse specialist, or certified nurse practitioner as described in division (A)(4) of section 3331.02 of the Revised Code shall also be secured and filed if the physical fitness certificate used in the issuing of the previously issued age and schooling certificate is no longer valid, as determined pursuant to division (B) of section 3331.02 of the Revised Code.

Effective Date: 03-31-2003



Section 3331.08 - Appeal where excuse or age and schooling certificate is refused.

In case a superintendent of schools refuses to excuse a child from attendance at school for one of the reasons stated in section 3321.04 of the Revised Code, or a superintendent or a chief administrative officer refuses upon request to grant an age and schooling certificate as provided in section 3331.01 of the Revised Code, an appeal may be taken from such decision to the juvenile judge of the county, upon the giving of bond, within ten days thereafter, to the approval of such judge, to pay the costs of appeal. The juvenile judge's decision in the matter shall be final.

Effective Date: 08-28-2002



Section 3331.09 - Revocation of certificate.

The superintendent of schools or chief administrative officer issuing an age and schooling certificate may revoke such certificate on account of noncompliance with stipulations, physical condition of the child, or other sufficient cause, or for failure to attend part-time schools or classes as required by sections 3321.08 and 3321.10 of the Revised Code.

Effective Date: 08-28-2002



Section 3331.10 - [Repealed].

Effective Date: 01-18-1980



Section 3331.11 - Records of age and schooling certificates.

Records shall be available from the office issuing the age and schooling certificate:

(A) Giving all the facts contained in every age and school certificate;

(B) The names and addresses of the children to whom certificates have been refused, together with the names of the schools and grades which such children should attend and the reasons for the refusal;

(C) All certificates no longer used, as provided in section 3331.02 of the Revised Code, with the reasons therefor, and the subsequent assignment of the child to a school;

(D) The conditions on which any certificates were issued;

(E) The pledge given in connection with the certificate;

(F) The special facts connected with the issuing of nonstandard or limited certificates. The superintendent of public instruction may prescribe methods for the filing, including electronic filing, of all such facts, records, and papers, for the purpose of effective reference. These records are not required in cases of certificates denied to those determined immediately at the time of inquiry to be of insufficient age.

Effective Date: 08-28-2002



Section 3331.12 - Proof of lawful age of employed child.

When any officer charged with the enforcement of child labor laws discovers any child who in the officer's judgment is under fourteen years of age employed by a person who is not the parent or guardian of such child, the officer may cause such child to discontinue employment until satisfactory proof of lawful age is furnished.

Effective Date: 08-28-2002



Section 3331.13 - School record furnished upon request.

Whenever the school record of a child or notification regarding a child, as specified in section 3331.02 of the Revised Code, is required for the purpose of determining the child's eligibility to an age and schooling certificate, such record shall be furnished by the superintendent, principal, teacher, or other official in charge of the school attended by the child within two days after a request for the same is made by the parent, guardian, or custodian of the child.

Effective Date: 08-28-2002



Section 3331.14 - Age and schooling certificate to be kept on file by parent or guardian.

The parent or guardian of a child of compulsory school age shall secure and keep on file the proper age and schooling certificate of the parent's or guardian's child or ward if such child or ward is employed by the parent or guardian.

Effective Date: 08-28-2002



Section 3331.15 - [Repealed].

Effective Date: 2002 HB402 08-28-2002



Section 3331.16, 3331.17 - [Repealed].

Effective Date: 01-01-1974



Section 3331.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 3332 - CAREER COLLEGES AND SCHOOLS

Section 3332.01 - Career colleges and schools definitions.

As used in this section and sections 3332.03 to 3332.99 of the Revised Code:

(A) "Agent" means any individual whose primary duties, performed while on or off school premises, include distribution of literature or information on behalf of a person offering a program, and the solicitation of prospective students in Ohio to enroll for a fee in a program.

(B) "Certificate of registration" means a certificate issued by the state board of career colleges and schools to the owner or operator of a for profit or nonprofit private career school located within or without the state of Ohio, that permits the school to solicit students and offer and maintain a program in Ohio.

(C) "Program" means a course of study, whether offered in a specific place, by correspondence using the mails, or by any other means of communication, designed to prepare students for potential employment in a recognized vocation, occupation, or profession at the certificate, diploma, or degree level.

(D) "Program authorization" means written notification by the board to a private career school granting approval for offering programs and awarding certificates, diplomas, or degrees.

(E) "Private career school" or "school" means a person possessing a certificate of registration and one or more program authorizations.

Effective Date: 04-03-2003



Section 3332.02 - Exceptions to chapter.

This chapter does not apply to the following categories of courses, schools, or colleges:

(A) Tuition-free courses or schools conducted by employers exclusively for their own employees;

(B) Nonprofit institutions with certificates of authorization issued pursuant to section 1713.02 of the Revised Code or that are nonprofit institutions exempted from the requirement to obtain a certificate by division (E) of that section;

(C) Schools, colleges, technical colleges, or universities established by law or chartered by the Ohio board of regents;

(D) Courses of instruction required by law to be approved or licensed by a state board or agency other than the state board of career colleges and schools, except that a school so approved or licensed may apply to the state board of career colleges and schools for a certificate of registration to be issued in accordance with this chapter;

(E) Schools for which minimum standards are prescribed by the state board of education pursuant to division (D) of section 3301.07 of the Revised Code;

(F) Courses of instruction conducted by a public school district or a combination of public school districts;

(G) Courses of instruction conducted outside the United States;

(H) Private institutions exempt from regulation under this chapter as prescribed in section 3333.046 of the Revised Code;

(I) Training courses for employees paid for by their employers and conducted by outside service providers.

Effective Date: 04-03-2003



Section 3332.03 - State board of career colleges and schools.

There is hereby created the state board of career colleges and schools to consist of the state superintendent of public instruction or an assistant superintendent designated by the superintendent, the chancellor of the Ohio board of regents or a vice chancellor designated by the chancellor, and six members appointed by the governor, with the advice and consent of the senate. Members' terms of office shall be for five years, commencing on the twenty-first day of November and ending on the twentieth day of November. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Three of the members appointed by the governor shall have been engaged for a period of not less than five years immediately preceding appointment in an executive or managerial position in a private, trade, technical, or other school subject to this chapter. One member appointed by the governor shall be a representative of students and shall have graduated with an associate or baccalaureate degree, within five years prior to appointment, from a school subject to this chapter. Two members appointed by the governor shall be representatives of the general public and shall have had no affiliation with, or direct or indirect interest in, schools subject to this chapter for at least two years prior to appointment. In selecting the representatives of the general public, the governor shall make an effort to find individuals with background or experience in the regulation of commerce, business, or education. The two members of the board who are representatives of the general public shall not be affiliated in any way with or have any direct or indirect interest in any schools subject to this chapter during their terms. Except for enrollment in a school subject to this chapter, the member representing students shall have had no affiliation in any way with, or have any direct or indirect interest in any school subject to this chapter for at least two years prior to appointment or during the member's term. Any vacancy shall be filled in the manner provided for original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Members of the board have full voting rights, except for the member representing students who shall be a nonvoting member. Each member of the board appointed by the governor shall be compensated at the rate established pursuant to division (J) of section 124.15 of the Revised Code, but shall not receive step advancements, for those days the member is engaged in the discharge of official duties. In addition, members appointed by the governor may be compensated for the expenses necessarily incurred in the attendance at meetings or in performing other services for the board. The chairperson of the board shall annually be elected or determined as follows:

(A) If both members of the board representing the general public have served on the board for at least one year, the members shall elect one of these two members as chairperson. If one of these members declines to be elected or serve, the other member representing the general public shall be chairperson. If both members representing the general public decline to be elected or serve, division (C) of this section shall apply.

(B) If only one member of the board representing the general public has served on the board for at least one year, this member shall be chairperson. If this member declines to serve, division (C) of this section shall apply.

(C) If neither member of the board representing the general public has served on the board for at least one year or if this division applies pursuant to division (A) or (B) of this section, the members of the board shall elect a chairperson from among any of the voting members of the board who have served on the board for at least one year.

Effective Date: 04-03-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3332.031 - Duties of board.

The state board of career colleges and schools shall:

(A) Adopt rules under Chapter 119. of the Revised Code necessary to carry out its duties and responsibilities under this chapter;

(B) Establish minimum standards for the registration and operation of private career schools including but not necessarily limited to standards to ensure school financial stability;

(C) Issue certificates of registration to private career schools pursuant to division (A) of section 3332.05 of the Revised Code;

(D) Suspend or revoke the certificate of registration of schools pursuant to sections 3332.09 and 3332.091 of the Revised Code;

(E) Establish minimum standards for certificate, diploma, and degree programs offered by schools;

(F) Issue program authorization pursuant to divisions (B) and (C) of section 3332.05 of the Revised Code;

(G) Suspend or revoke program authorization for schools pursuant to sections 3332.09 and 3332.091 of the Revised Code;

(H) Establish minimum standards, including but not necessarily limited to a code of ethics, for agents employed by schools registered under this chapter to reasonably ensure that such agents provide adequate, ethical, and accurate information to prospective students;

(I) Grant permits to agents pursuant to sections 3332.10 and 3332.11 of the Revised Code;

(J) Suspend or revoke an agent's permit pursuant to section 3123.47 or 3332.12 of the Revised Code;

(K) Monitor recruitment and admissions practices of schools holding certificates of registration to ensure compliance with this chapter and the rules of the board;

(L)

(1) Adopt rules requiring all schools to provide all applicant students, prior to their signing enrollment agreements, written information concerning the school's graduation and placement rates for each of the preceding three years and any other information the board deems pertinent.

(2) Adopt rules requiring all schools to provide any student or applicant student, prior to the signing of any financial aid, grant, or loan application, written information concerning the obligations of a student obtaining such financial aid, grant, or loan.

(3) Upon request, a school shall furnish the board with a copy of all information required by this division. The board shall monitor schools to ensure their compliance with this division.

(M) Adopt a rule requiring all schools to include, in the enrollment agreement, notice that any problems the student is having with the school, or complaints the student has about the school, may be directed to the board, which notice shall include the telephone number of the executive director of the board;

(N) Report annually to the governor and the general assembly on the activities of the board and private career schools, and make legislative recommendations when necessary to enable the board to better serve the student population and the schools registered under this chapter;

(O) Adopt a rule requiring a uniform tuition refund policy for all schools subject to this chapter. In adopting the rule, the board shall consider the tuition refund policies effectuated by state-supported colleges and universities. Each school subject to this chapter shall furnish to each prospective student, prior to the signing of an enrollment agreement, a copy of the tuition refund policy.

(P) Adopt a rule establishing minimum standards for all faculty and instructional staff in all instructional programs at a school. In the case of full-time faculty members employed for degree programs, such standards shall include all of the following:

(1) A prohibition against employing on or after July 1, 1993, any new full-time faculty member to teach the general study portion of any degree program, unless the person holds a master's degree in the subject matter discipline or holds a master's degree in education with proficiency in the subject matter discipline demonstrated in accordance with the standards adopted by the board.

(2) Except as provided under the standards adopted pursuant to division (P)(3) of this section, a prohibition against employing or reemploying on or after July 1, 1998, any full-time faculty member to teach the general study portion of any degree program, unless the person holds a master's degree in the subject matter discipline or holds a master's degree in education with proficiency in the subject matter discipline demonstrated in accordance with the standards adopted by the board.

(3) Standards under which the board, upon written request submitted to the board prior to July 1, 1994, by any school, may exempt the school from the prohibition adopted pursuant to division (P)(2) of this section with regard to any individual full-time faculty member employed by the school who has demonstrated outstanding teaching performance in the general study portion of any degree program at the school for a period of at least six years prior to July 1, 1993.

(4) Definitions of "full-time faculty member," "new faculty member," and any other term the board considers necessary to define.

(Q) Adopt a rule prohibiting a school or branch campus thereof from claiming accreditation from an accrediting agency in any of its advertising, recruiting, or promotional materials unless the agency is recognized as an accrediting agency by the United States department of education.

Effective Date: 04-03-2003



Section 3332.04 - Executive director and staff of board - career colleges and schools operating fund.

The state board of career colleges and schools may appoint an executive director and such other staff as may be required for the performance of the board's duties and provide necessary facilities. In selecting an executive director, the board shall appoint an individual with a background or experience in the regulation of commerce, business, or education. The board may also arrange for services and facilities to be provided by the state board of education and the Ohio board of regents. All receipts of the board shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 09-26-2003



Section 3332.05 - Certificate of registration - program authorization.

(A) The state board of career colleges and schools shall issue a certificate of registration to an applicant of good reputation seeking to offer one or more programs upon receipt of the fee established in accordance with section 3332.07 of the Revised Code and upon determining the applicant has the facilities, resources, and faculty to provide students with the kind of instruction that it proposes to offer and meets the minimum standards of the board. A certificate of registration shall be granted or denied within one hundred twenty days of the receipt of the application therefor by the board. A person shall obtain a separate certificate for each location at which the person offers programs. The first certificate of registration issued on or after June 29, 1999, for each new location is valid for one year, unless earlier revoked for cause by the board under section 3332.09 of the Revised Code. Any other certificate of registration is valid for two years, unless earlier revoked for cause by the board under that section.

(B) The board shall issue program authorization for an associate degree, certificate, or diploma program to an applicant holding a certificate of registration issued pursuant to division (A) of this section upon receipt of the fee established in accordance with section 3332.07 of the Revised Code and upon determining the applicant has the facilities, resources, and faculty to provide students the kind of program it proposes to offer and meets the minimum standards of the state board. Any program authorization issued by the board under this division is valid only for the specified program at the location for which it is issued and does not cover any other program offered at the school or at other schools operated by the owner. Program authorization is valid for the period of time specified by the board, unless earlier suspended or revoked for cause by the board under section 3332.09 of the Revised Code.

(C)

(1) The state board shall accept and review applications for program authorization for baccalaureate, master's, and doctoral degree programs only from the following:

(a) Any school holding a certificate of registration issued by the board that has held such certificate for the ten previous consecutive years;

(b) Any school holding a certificate of registration issued by the board that also holds an equivalent certificate issued by another state and has held the equivalent certificate for the ten previous consecutive years.

(2) After review the board shall refer any application it finds valid to the Ohio board of regents for approval. The board of regents shall review, and approve or disapprove, such degree programs and if so approved, issue certificates of authorization to such schools to offer such degree programs pursuant to Chapter 1713. of the Revised Code. The board of regents shall notify the state board of career colleges and schools of each school registered with the state board that receives a certificate of authorization and the approval to offer any degree program. Upon receipt of such notification and the fee established in accordance with section 3332.07 of the Revised Code, the state board shall review, and may issue program authorization to offer, such a degree program. Any program authorization issued by the board under this division is valid only for the specified program at the location for which it is issued and does not cover any other program offered at the school or at other schools operated by the owner. Program authorization is valid for the period of time specified by the board, unless earlier suspended or revoked for cause by the board under section 3332.09 of the Revised Code. The state board shall not issue such program authorization unless the degree program has been approved by the board of regents.

(D) The board may cause an investigation to be made into the correctness of the information submitted in any application received under this section. If the board believes that false, misleading, or incomplete information has been submitted to it in connection with any application, the board shall conduct a hearing on the matter pursuant to Chapter 119. of the Revised Code, and may withhold a certificate of registration or program authorization upon finding that the applicant has failed to meet the standards for such certificate or program authorization or has submitted false, misleading, or incomplete information to the board. Application for a certificate of registration or program authorization shall be made in writing to the board on forms furnished by the board. A certificate of registration or program authorization is not transferable and shall be prominently displayed on the premises of an institution. The board shall assign registration numbers to all schools registered with it. Schools shall display their registration numbers on all school publications and on all advertisements bearing the name of the school. Notwithstanding the requirements of this section for issuance of certificates of registration and program authorization, the board may, in accordance with rules adopted by it, grant certificates of registration and program authorization to schools, colleges, institutes, or universities that have been approved by the state department of education pursuant to the "Act of March 3, 1966," 80 Stat. 20, 38 U.S.C.A. 1771.

Effective Date: 04-03-2003



Section 3332.051 - Student satisfaction surveys.

The state board of career colleges and schools shall direct that a written survey be obtained by schools subject to this chapter, which shall be used to solicit comments from students enrolled at such schools. The board shall establish the guidelines for the survey by rule. The survey shall be designed to determine student satisfaction with the quality of instruction, facilities, school personnel, and business operations, including recruitment and recruitment agents. The board shall adopt rules for the administration of surveys and shall include provisions to ensure student anonymity. Surveys shall be administered prior to the end of each school year. Completed surveys shall be collected by the holder of the certificate of registration or the director or administrator of the school and shall be compiled by the school. Each school shall retain the surveys and the compiled results on file for at least three years and shall make them available to the state board for examination upon request. The holder of a certificate of registration shall be responsible for ensuring that completed surveys are in no way altered.

Effective Date: 04-03-2003



Section 3332.06 - Certificate of registration and appropriate program authorization required for programs.

(A)

(1) No program shall be established, offered, or given for a charge, fee, or other contribution; no certificate, diploma, degree, or other written evidence of proficiency or achievement shall be offered whether in a specified place, by correspondence, or any other means of communication, or awarded; and no student enrollment in such program shall be solicited through advertising, agents, mail circulars, or other means, until the person planning to offer or offering such program, certificate, diploma, or degree has obtained a certificate of registration and appropriate program authorization in accordance with section 3332.05 of the Revised Code. No school shall offer a baccalaureate, master's, or doctoral degree program unless it has received a certificate of authorization from the Ohio board of regents and program authorization from the state board of career colleges and schools.

(2) No institution receiving a certificate of registration after July 28, 1989, shall call itself a "university" unless it meets all of the following conditions:

(a) It also holds an equivalent certificate issued by another state;

(b) It calls itself a "university" in that other state, as permitted under the terms of the other state's certificate;

(c) It has been issued degree program authorization under division (C) of section 3332.05 of the Revised Code.

(B) The board shall petition the court of common pleas of the county in which a person or agent, as defined in section 3332.01 of the Revised Code, offers one or more programs subject to this chapter or advertises for the offering of such programs without a certificate of registration and program authorization, for an order enjoining such offering or advertising. The court may grant such injunctive relief upon a showing that the respondent named in the petition is offering or advertising one or more programs without a certificate of registration and program authorization.

Effective Date: 04-03-2003



Section 3332.07 - Fees.

(A) Each application for issuance and renewal of a certificate of registration, for the issuance and renewal of program authorization, for issuance and renewal of agent's permits, and for any other service specified by the state board of career colleges and schools shall be accompanied by the required fee. Fees submitted under this section are not returnable even if approval or renewal is denied.

(B) Fee schedules for the issuance and renewal of certificates of registration, for the issuance and renewal of program authorization, for issuance and renewal of agent's permits, and for any other service specified by the board shall be established by rule adopted by the state board. The fee for a one-year certificate of registration shall be one-half the fee for a two-year certificate.

(C) If in any fiscal year the amount received in fees under this section does not equal or exceed fifty per cent of board expenditures for the fiscal year, the board shall increase fees for the ensuing fiscal year by an amount estimated to be sufficient to produce revenues equal to fifty per cent of estimated expenditures for that ensuing fiscal year.

Effective Date: 04-03-2003



Section 3332.071 - [Repealed].

Effective Date: 07-28-1989



Section 3332.08 - Surety bond.

The application for a certificate of registration for a school located within Ohio shall be accompanied by a surety bond in a penal sum established by rule of the state board of career colleges and schools pursuant to Chapter 119. of the Revised Code with conditions and in a form prescribed by the board with at least one corporate bonding company approved by the department of insurance as surety thereon. Bond shall be maintained in effect for a period specified by rule of the board. The board may permit a school to cancel its bond if the school has been approved to participate in any federal student financial assistance program authorized under Title IV of the "Higher Education Act of 1965," 20 U.S.C.A. 1070 et seq., as amended, or if the school meets standards of financial responsibility otherwise established by the board. The bond shall provide for the indemnification of any person suffering prepaid tuition loss as the result of a school closure in accordance with section 3332.082 of the Revised Code. The liability of the surety on such bond for the school covered shall not exceed the sum of the bond as an aggregate for all students for all breaches of the conditions of the bond by the school. The term of the bond shall be continuous, but it shall be subject to cancellation by the surety in the manner described in this section. The bond shall provide blanket coverage for the acts of all persons engaged as agents of the school without naming them and without regard to the time they are engaged during the term of the bond. The surety may terminate the bond upon giving a sixty-day written notice to the principal and to the state board of career colleges and schools, but the liability of the surety for acts of the principal and its agents continues during the sixty days of cancellation notice. The notice does not absolve the surety from liability which accrues before the cancellation becomes final but which is discovered after that date and which may have arisen at any time during the term of the bond. Unless the bond is replaced by that of another surety before the expiration of the sixty days notice of cancellation, the certificate of registration shall be suspended. Any person subject to this section required to file a bond with an application for a certificate of registration may file, in lieu thereof, cash, a certificate of deposit, letter of credit, or government bonds in the amount established by the board. The deposit is subject to the same terms and conditions as are provided for in the surety bond required herein. Any interest or earnings on such deposits are payable to the depositor.

Effective Date: 07-01-2003



Section 3332.081 - Student tuition recovery authority.

The student tuition recovery authority is created as a body corporate and politic of this state. The purpose of the authority is to protect students of any school registered by the state board of career colleges and schools from prepaid tuition loss for the academic term due to a school closure. The authority shall consist of five members as follows: the executive director of the state board of career colleges and schools, the executive director of the Ohio association of career colleges and schools, the treasurer of state or the treasurer of state's designee, the chairperson of the senate committee that primarily deals with education, and the chairperson of the committee of the house of representatives that primarily deals with education. The chairpersons of the legislative committees that primarily deal with education shall be nonvoting ex officio members. Each voting member of the authority, before entering upon the member's official duties, shall take an oath as provided by Section 7 of Article XV, Ohio Constitution. The authority shall elect one of its voting members as chairperson and another as vice-chairperson, and shall appoint a secretary-treasurer who need not be a member of the authority. All meetings of the authority shall be public. All final actions of the authority shall be journalized and such journal and the records of the authority shall be open to public inspection at all reasonable times.

Effective Date: 04-03-2003

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3332.082 - Prepaid tuition loss due to closure of school - reimbursement.

The state board of career colleges and schools may pursue any lawful means of assuring that students of any school registered by the state board do not suffer prepaid tuition loss as a result of the closure of a school. This may include lawsuits against a school or any individual who may reasonably have liability as a result of the default, in which the attorney general shall advise and represent the board. Any student seeking reimbursement for a prepaid tuition loss shall submit a claim for reimbursement to the board not later than one year following the school's closure. Any reimbursement for a prepaid tuition loss or advance against a possible prepaid tuition loss of a student, and any expenses reasonably incurred by the board in its pursuit of any remedy, shall be paid by the surety on the bond provided by the school pursuant to section 3332.08 of the Revised Code. If proceeds from the surety bond are not sufficient to cover such payments, any additional payments shall be paid from the student tuition recovery fund created by section 3332.083 of the Revised Code. Tuition loss does not include moneys held by a school in escrow accounts for tuition or fees for future terms, as uncommitted grants, loans, or Pell grant money. If the fund is not of sufficient size to pay the students the full amount of their prepaid fee, the student tuition recovery authority shall determine the percentage of the amount that will be paid. Any money recovered from the defaulting school, or any individual with liability for the default or from the surety under a bond provided under section 3332.08 of the Revised Code in excess of any payments made under this section shall be deposited into the fund.

Effective Date: 07-01-2003



Section 3332.083 - Student tuition recovery fund.

The student tuition recovery fund is created in the custody of the treasurer of state, but not as a part of the state treasury. All revenues received from payments received under section 3332.085 of the Revised Code from schools registered by the state board of career colleges and schools and any other sources shall be deposited into the fund. The treasurer of state shall invest any portion of the fund not needed for immediate use in the same manner as in the investment of state funds. All investment earnings of the fund shall be credited to the fund. The treasurer of state shall disburse money from the fund on order of the chairperson of the student tuition recovery authority or the chairperson's designee. All moneys and other assets acquired by the authority shall be held in trust to carry out its powers and duties and shall be used and reused to provide for the services described in this chapter.

Effective Date: 04-03-2003



Section 3332.084 - Student tuition recovery authority - powers and duties.

The student tuition recovery authority may:

(A) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(B) Maintain a principal office at such place within the state as is designated by the authority;

(C) Direct moneys to be paid by the surety on the bond required by section 3332.08 of the Revised Code and distribute moneys from the student tuition recovery fund to or on behalf of students who are determined eligible by the authority;

(D) Reduce contributions to or utilize excess money in the fund, as provided in division (C) of section 3332.085 of the Revised Code.

Effective Date: 07-01-2003



Section 3332.085 - Mandatory payments into student tuition recovery fund - special assessment.

(A) Not later than the thirty-first day of August in each year, each school registered by the state board of career colleges and schools shall pay into the student tuition recovery fund in the following amounts:

(1) Schools initially registered or sold on or after July 28, 1989, for the first five payments $500;

(2) Any other school, according to its prior year's tuition receipts: Up to $400,000 $ 200

$400,001 to $700,000 400

$700,001 to $1,000,000 800 Over $1,000,000 1,000 Checks shall be made payable to the student tuition recovery fund and sent to the executive director of the state board, who shall promptly forward all such receipts to the treasurer of state. Failure of a school to make a payment is cause for cancellation of its certificate of registration.

(B) The student tuition recovery authority may impose a special assessment on the schools in an amount up to the amount of an annual contribution if the draw on the money exceeds the money on hand.

(C) Once the fund has assets in excess of liabilities of approximately one million dollars, the authority may:

(1) Reduce or eliminate the annual contributions, except on institutions that are required to contribute to the fund for at least a five-year period. The reduction in contributions to the fund will be at the discretion of the authority but they will be guided by the objective to maintain assets in excess of liabilities of approximately one million dollars.

(2) Utilize moneys in excess of the assets required to be maintained in the fund by division (C)(1) of this section for the purposes of disseminating consumer information about private career schools and maintaining student records from closed schools.

Effective Date: 04-03-2003



Section 3332.09 - Limitation, suspension or revocation of registration or authorization - penalty.

The state board of career colleges and schools may limit, suspend, revoke, or refuse to issue or renew a certificate of registration or program authorization or may impose a penalty pursuant to section 3332.091 of the Revised Code for any one or combination of the following causes:

(A) Violation of any provision of sections 3332.01 to 3332.09 of the Revised Code, the board's minimum standards, or any rule made by the board;

(B) Furnishing of false, misleading, deceptive, altered, or incomplete information or documents to the board;

(C) The signing of an application or the holding of a certificate of registration by a person who has pleaded guilty or has been found guilty of a felony or has pleaded guilty or been found guilty of a crime involving moral turpitude;

(D) The signing of an application or the holding of a certificate of registration by a person who is addicted to the use of any controlled substance, or who is found to be mentally incompetent;

(E) Violation of any commitment made in an application for a certificate of registration or program authorization;

(F) Presenting to prospective students, either at the time of solicitation or enrollment, or through advertising, mail circulars, or phone solicitation, misleading, deceptive, false, or fraudulent information relating to any program, employment opportunity, or opportunities for enrollment in accredited institutions of higher education after entering or completing programs offered by the holder of a certificate of registration;

(G) Failure to provide or maintain premises or equipment for offering programs in a safe and sanitary condition;

(H) Refusal by an agent to display the agent's permit upon demand of a prospective student or other interested person;

(I) Failure to maintain financial resources adequate for the satisfactory conduct of programs as presented in the plan of operation or to retain a sufficient number and qualified staff of instruction, except that nothing in this chapter requires an instructor to be licensed by the state board of education or to hold any type of post-high school degree;

(J) Offering training or programs other than those presented in the application, except that schools may offer special courses adapted to the needs of individual students when the special courses are in the subject field specified in the application;

(K) Discrimination in the acceptance of students upon the basis of race, color, religion, sex, or national origin;

(L) Accepting the services of an agent not holding a valid permit issued under section 3332.10 or 3332.11 of the Revised Code;

(M) The use of monetary or other valuable consideration by the school's agents or representatives to induce prospective students to enroll in the school, or the practice of awarding monetary or other valuable considerations without board approval to students in exchange for procuring the enrollment of others;

(N) Failure to provide at the request of the board, any information, records, or files pertaining to the operation of the school or recruitment and enrollment of students. If the board modifies or adopts additional minimum standards or rules pursuant to section 3332.031 of the Revised Code, all schools and agents shall have sixty days from the effective date of the modifications or additional standards or rules to comply with such modifications or additions.

Effective Date: 04-03-2003



Section 3332.091 - Complaints.

(A)

(1) Any person adversely affected by the actions of a certificate holder may file a complaint with the state board of career colleges and schools alleging that any school registered with the board has violated any provision of section 3332.09 of the Revised Code. The complaint shall be in writing and signed by the complainant and shall be filed with the board within six months after the violations allegedly were committed. Upon receiving a complaint, the board shall initiate a preliminary investigation to determine whether it is probable that violations were committed. If the board determines after preliminary investigation that it is not probable that any violations were committed, it shall notify the person who filed the complaint that it has so determined and that it will not issue a formal complaint in the matter. If the board determines after a preliminary investigation that it is probable that violations were committed, it may issue a formal complaint under division (A)(2) of this section or it may endeavor to eliminate such practices by informal methods of conference, conciliation, and persuasion. Nothing said or done during these endeavors shall be disclosed by any member of the board or its staff or be used as evidence in any subsequent proceedings. If, after such investigation and conference, the board is satisfied that such violations will be eliminated, it may treat the complaint as conciliated, and entry of such disposition shall be made in the records of the board.

(2) If as a result of any informal methods utilized under division (A)(1) of this section, the board fails to effect the elimination of violations or fails to obtain voluntary compliance with this chapter, the board shall issue a formal complaint to the holder of a certificate of registration of the school under investigation. The formal complaint shall state the charges against the school and grant the certificate holder the opportunity to appear before the board at a public hearing pursuant to Chapter 119. of the Revised Code. The board shall hold the public hearing not sooner than thirty days after issuance of the formal complaint. Any formal complaint issued pursuant to this section must be issued within one year after the state board's receipt of a complaint from a person adversely affected by the actions of a certificate holder. If at the time of issuing a formal complaint, the board has reasonable cause to believe that the violations that are the subject of the complaint will continue and constitute an immediate threat to the welfare of current and prospective students, the board, for a period not to exceed the lesser of ninety days or the period of time until a final adjudication order dismissing the complaint or imposing a penalty is issued under this section, may:

(a) Issue an order prohibiting the school's agents from personally contacting students;

(b) Issue an order prohibiting the school from using any advertising, recruiting, or promotional materials unless such materials have been approved by the board. The board must approve or disapprove any materials submitted to it under such an order within thirty days of their receipt.

(c) Issue an order prohibiting the operation of a school. If, after a public hearing, the board determines that the holder of a certificate of registration has violated any provision of section 3332.09 of the Revised Code, the board shall issue a final adjudication order levying a civil penalty pursuant to division (B) of this section or limiting, suspending, or revoking the certificate of registration or program authorization or any combination thereof. The board may impose additional penalties including but not necessarily limited to curtailment of advertising, and discontinuation of enrollment of students in specific programs. Upon suspension or revocation, the board immediately shall also issue an order pursuant to Chapter 119. of the Revised Code requiring such person immediately to cease all sales, advertising, and enrollment activities.

(B) Pursuant to division (A) of this section, the board may impose a civil penalty of not less than one thousand nor more than three thousand five hundred dollars for each violation of section 3332.09 of the Revised Code, but not to exceed an aggregate penalty of thirty-five thousand dollars in any six-month period.

(C) The board shall prepare an annual report that documents the disposition of all complaints, their status, board action, and the elapsed time from the initial filing of the complaint until final resolution. The report shall be made available to anyone upon request.

(D) The board may, upon its own initiative and independent of the filing of any complaints, conduct a preliminary investigation relating to any possible violations of section 3332.09 of the Revised Code. At any time while a school is in session, the board or its designee may conduct on-site inspections and reviews of a school and its courses of instruction. The board shall conduct such visits and reviews, including visits without prior notice to the schools, as necessary to ensure compliance with this chapter. All books, records, and files of a school shall be open for inspection by the board, its designees, or staff during on-site inspections, or whenever requested by the board for the purpose of ensuring compliance with the provisions of this chapter. For the purpose of conducting any investigation, inspection, or review, the board may administer oaths, take the testimony of any person under oath, issue subpoenas, compel the attendance of witnesses, or require the production for examination of any books and papers relating to any matter under investigation or in question before the board.

(E) During the course of any investigation under division (A) or (D) of this section, the board shall refer all possible violations of Chapter 1345. of the Revised Code to the attorney general.

Effective Date: 04-03-2003



Section 3332.092 - Repaying instructional grants for ineligible students.

Any school subject to this chapter receiving money under section 3333.12 or 3333.122 of the Revised Code on behalf of a student who is determined by the state board of career colleges and schools to be ineligible under such section because the program in which the student is enrolled does not lead to an associate or baccalaureate degree, shall be liable to the state for the amount specified in section 3333.12 or 3333.122 of the Revised Code. The state board of career colleges and schools shall suspend the certificate of registration of a school receiving money under section 3333.12 or 3333.122 of the Revised Code for such ineligible student until such time as the money is repaid to the Ohio board of regents.

Effective Date: 04-03-2003; 09-29-2005



Section 3332.10 - Permit required for agent to solicit prospective students - school liable for conduct of agents.

(A) No individual shall sell any program or solicit students therefor in this state unless the individual is an employee of the school. Any individual whose primary duty, whether on or off school premises, is to solicit prospective students shall first secure a permit as an agent from the state board of career colleges and schools. If the agent represents more than one school, a separate permit shall be obtained for each school represented by the agent. An agent who represents a person that operates more than one school in the same geographical area, as determined by the board, need not obtain a separate permit for each such school. Upon approval for a permit, the board shall issue a pocket card to the individual, giving the individual's name, address, permit number, and the name and address of the employing school, and certifying that the individual whose name appears on the card is an authorized agent of the school.

(B) The application for a permit shall be made on forms to be furnished by the board and accompanied by the fee established in accordance with section 3332.07 of the Revised Code. A permit shall be renewed every twelve months and shall be valid for up to thirty days after its expiration date. An application for renewal shall be accompanied by the fee established in accordance with section 3332.07 of the Revised Code.

(C) Each school subject to this chapter shall assume full responsibility for the actions, statements, and conduct of its agents, and shall provide them with adequate training and arrange for proper supervision of their work. The board shall hold schools liable for the actions, statements, and conduct of agents that violate any provision of this chapter, unless an agent's acts or omissions were manifestly outside the scope of the agent's employment or official responsibilities.

Effective Date: 04-03-2003



Section 3332.11 - Granting or denial of agent's permit.

Any agent's permit applied for pursuant to section 3332.10 of the Revised Code shall be granted or denied within thirty days of the receipt of the application by the state board of career colleges and schools. If the board has not completed its determination with respect to the issuance of a permit within such thirty-day period, it shall issue a temporary permit to the applicant, which permit is sufficient to meet the requirements of section 3332.10 of the Revised Code until such time as such determination is made. No permit shall be issued to any person found by the board not to be of good moral character.

Effective Date: 04-03-2003



Section 3332.12 - Revocation or suspension of agent's permit.

Any agent's permit issued may be suspended or revoked by the state board of career colleges and schools if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation, upon a finding that the permit holder has violated any provision enumerated in division (A), (B), (F), (H), (J), (K), or (M) of section 3332.09 of the Revised Code, or upon finding that the permit holder is not of good moral character. Upon receipt of any written complaint from any person, the board shall conduct a preliminary investigation. If after such investigation or if as a result of any investigation conducted under division (A) or (D) of section 3332.091 of the Revised Code, the board determines it is probable violations were committed, the board shall hold informal conferences in the same manner as provided in section 3332.091 of the Revised Code with an agent believed to be in violation of one or more of the above conditions. If after sixty days these conferences fail to eliminate the agent's objectionable practices or procedures, the board shall issue a formal complaint to the agent and the school that employs the agent. The formal complaint shall state the charges against the agent and the holder of the certificate of registration of the school and shall require them to appear before the board at a public hearing pursuant to Chapter 119. of the Revised Code. If, after the public hearing, the board determines that an agent has violated one or more of the provisions described above, the board shall suspend or revoke the agent's permit. If after such hearing the board also determines that the school at which the agent was employed was negligent in its supervision of the agent or encouraged or caused the commission of the violations, the board shall levy penalties against such school in accordance with division (A) of section 3332.091 of the Revised Code. Nothing said or done in the informal conferences shall be disclosed by the board or any member of its staff nor be used as evidence in any subsequent proceedings.

Effective Date: 2002 SB266 04-03-2003



Section 3332.13 - Bond does not limit nor impair right of recovery.

The fact that a bond is in force pursuant to section 3332.08 of the Revised Code does not limit nor impair any right of recovery otherwise available pursuant to law, nor is the amount of such bond relevant in determining the amount of damages or other relief to which any plaintiff may be entitled.

Effective Date: 04-03-2003



Section 3332.14 - Requirement for recovery.

No recovery shall be had on any contract for or in connection with a program by any person selling or administering such program if the agent of such person was not the holder of an agent's permit as required by section 3332.10 of the Revised Code at the time he negotiated the contract for or sold the program.

Effective Date: 07-28-1989



Section 3332.15 - Issuance of permit does not constitute approval of program.

The issuance of a permit pursuant to sections 3332.10 and 3332.11 of the Revised Code does not constitute approval of any program or the person offering, conducting, or otherwise administering the program, unless such person holds the certificate of registration and appropriate program authorization required by section 3332.05 of the Revised Code. Any representation contrary to this section or tending to imply that a permit issued pursuant to sections 3332.10 and 3332.11 of the Revised Code constitutes such approval is misrepresentation within the meaning of this chapter.

Effective Date: 07-28-1989



Section 3332.16 - Consumer transactions subject to consumer sales practices act.

Consumer transactions entered into with schools subject to this chapter are subject to Chapter 1345. of the Revised Code. As used in this section, "consumer transaction" has the same meaning as in section 1345.01 of the Revised Code.

Effective Date: 04-16-1993



Section 3332.17 - [Repealed].

Effective Date: 07-28-1989



Section 3332.18 - Effect of child support default on permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of career colleges and schools shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a permit issued pursuant to this chapter.

Effective Date: 04-03-2003



Section 3332.20 - Military leave of absence for student on active duty.

As used in this section, "active duty" means full-time duty in the active military service of the United States, including full-time training duty, annual training duty, and active state duty for members of the national guard.

(A) Each institution that holds a certificate of registration from the state board of career colleges and schools under this chapter shall grant a student a military leave of absence from the institution while the student is serving on active duty, and for one year after the conclusion of that service, if the student is a member of the United States national guard or other reserve component of the armed forces of the United States, or a member of those armed forces in a retired status, and is called to active duty. The student shall not suffer an academic penalty as a result of the leave of absence.

(B) If requested by a student granted a military leave of absence pursuant to division (A) of this section not later than one year after the student's release from active duty, the institution in which the student is enrolled shall do either of the following, as elected by the student:

(1) Credit tuition and fee charges toward a subsequent academic term in an amount that is one hundred per cent of what the student paid the institution for the academic term in which the student withdraws;

(2) Refund tuition and fees paid for the academic term, provided the student withdraws before the withdraw date established by the institution. The refund shall equal one hundred per cent of the tuition and fee charges the student paid the institution for the academic term. If the student withdraws after the withdraw date established by the institution, the student is ineligible for a refund of tuition and fee charges. For the purposes of this section, the "withdraw date" shall be the same as the date set by the institution for its general student population to withdraw from the institution or a course or class without academic penalty.

(C) If requested by a student granted a military leave of absence pursuant to division (A) of this section not later than one year after the student's release from active duty, the institution shall restore the student to the educational status the student had attained prior to being called to active duty without loss of academic credits earned, scholarships or grants awarded, or tuition and other fees paid prior to the commencement of active duty, except as provided in division (B) of this section.

(D) If an institution fails to comply with this section, the student may bring an action against the institution to enforce its provisions in the court of common pleas of the county in which the student resides. If the student resides outside of this state, the action shall be brought in the court of common pleas of the county in which the campus of the institution previously attended by the student is located. The court may award reasonable attorney's fees and expenses if the student prevails in the action.

Effective Date: 05-18-2005



Section 3332.25 - Meningitis and hepatitis B vaccination.

(A) As used in this section:

(1) "On-campus student housing" means a dormitory or other student residence that is owned or operated by or located on the campus of a school subject to this chapter.

(2) "Parent" means either parent, except that if one parent has sole custody, "parent" means the parent with custody. "Parent" also includes a guardian or, in the absence of a parent or guardian, another person who has accepted responsibility for the care of the student.

(B) Beginning with the academic year that commences on or after July 1, 2005, a school subject to this chapter shall not permit a student to reside in on-campus student housing unless the student, or, if the student is younger than eighteen years of age, the student's parent, discloses to the school whether the student has been vaccinated against meningococcal meningitis and hepatitis B by submitting to the school the meningitis and hepatitis B vaccination status statement described in division (B) of section 3701.133 of the Revised Code or a meningitis status statement form provided by the school that meets the requirements of division (B) of section 3701.133 of the Revised Code. The statement may be submitted in written form or, if the school has a secure web site, in electronic form.

(C) On receipt of an application for residence in on-campus student housing, a school subject to this chapter shall do both of the following:

(1) Inform the student of the disclosure requirement;

(2) Provide the student in either written or, if the school has a secure web site, electronic form the meningitis and hepatitis B vaccination status statement described in division (B) of section 3701.133 of the Revised Code or a meningitis status statement form provided by the school that meets the requirements of division (B) of section 3701.133 of the Revised Code.

(D) This section does not require a school to provide or pay for a meningococcal meningitis or hepatitis B vaccination for any student.

Effective Date: 07-14-2004



Section 3332.99 - Penalty.

Whoever violates division (A) of section 3332.06 or division (A) of section 3332.10 of the Revised Code shall be fined not more than five hundred dollars or imprisoned not more than ninety days, or both.

Effective Date: 11-21-1969






Chapter 3333 - OHIO BOARD OF REGENTS

Section 3333.01 - Ohio board of regents - advisory role - terms.

(A) There is hereby created the Ohio board of regents as an advisory board to the chancellor appointed under section 3333.03 of the Revised Code. The board shall consist of nine members to be appointed by the governor with the advice and consent of the senate. The members shall be residents of this state who possess an interest in and knowledge of higher education. No member shall be a trustee, officer, or employee of any Ohio public or private college or university while serving as a member of the board. In addition to the members appointed by the governor, the chairperson of the education committee of the senate and the chairperson of the education committee of the house of representatives shall, after January 1, 1967, be ex officio members of the board without a vote.

(B) Prior to September 20, 2008, terms of office shall be for nine years, commencing on the twenty-first day of September and ending on the twentieth day of September.

(C) Beginning on September 20, 2008, the terms of office for the members of the board of regents shall be as follows:

(1) The terms of office of the three members whose terms under division (B) of this section are scheduled to expire on September 20, 2008, shall expire on September 20, 2008. The governor, with the advice and consent of the senate, shall appoint successors for terms beginning on September 21, 2008, and ending on September 20, 2014.

(2) Notwithstanding division (B) of this section, the terms of office of the three members whose terms under division (B) of this section otherwise are scheduled to expire on September 20, 2011, shall expire on September 20, 2010. The governor, with the advice and consent of the senate, shall appoint successors for terms beginning on September 21, 2010, and ending on September 20, 2016.

(3) Notwithstanding division (B) of this section, the terms of office of the three members whose terms under division (B) of this section otherwise are scheduled to expire on September 20, 2014, shall expire on September 20, 2012. The governor, with the advice and consent of the senate, shall appoint successors for terms beginning on September 21, 2012, and ending on September 20, 2018. Thereafter, the terms of office of all subsequent members of the board of regents shall be for six years beginning on the twenty-first day of September and ending on the twentieth day of September.

(D) Except as provided in division (C) of this section, each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term under division (B) of this section or two full six-year terms under division (C) of this section shall be eligible for reappointment.

(E) Board members shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the conduct of board business.

Effective Date: 07-01-1993; 2007 HB2 05-15-2007



Section 3333.011 - Board members, staff and employees - prohibited activities.

No member of the Ohio board of regents, created by section 3333.01 of the Revised Code, shall be a trustee, officer, or employee of a technical college while serving as a member of the board. Neither the chancellor nor any staff member or employee of the board shall be a trustee, officer, or employee of a technical college while serving on the board.

Effective Date: 02-17-1972



Section 3333.02 - Board meetings and duties.

The Ohio board of regents shall hold its first meeting at the call of the governor, within three months after all members have been appointed and qualified. Meetings thereafter shall be called in such manner and at such times as prescribed by standards adopted by the board, but the board shall meet at least quarterly. A majority of the board constitutes a quorum. At its first meeting, the board shall organize by selecting a chairperson, a vice-chairperson, and a secretary, and such other officers as it deems necessary. The board shall adopt standards for the conduct of its business, and to provide for the term and election of officers, and shall establish an office in Columbus. The standards shall permit the formation of a quorum and the taking of votes at meetings conducted by interactive video teleconference if provisions are made for public attendance at any location involved in such a teleconference. A record shall be kept of board proceedings, which shall be open for public inspection. The board shall adopt a seal to be affixed to official documents. Each member of the board, before entering on official duties and after qualifying for office, shall take and subscribe to an oath of office, to uphold the constitution and laws of the United States and this state, and to perform the duties of office honestly, faithfully, and impartially.

Effective Date: 09-05-2001; 2007 HB2 05-15-2007



Section 3333.021 - Filing fiscal analysis with proposed rules.

As used in this section, "university" means any college or university that receives a state appropriation.

(A) This division does not apply to proposed rules, amendments, or rescissions subject to review under division (I) of section 119.03 of the Revised Code. No action taken by the chancellor of the Ohio board of regents that could reasonably be expected to have an effect on the revenue or expenditures of any university shall take effect unless at least two weeks prior to the date on which the action is taken, the chancellor has filed with the speaker of the house of representatives, the president of the senate, the legislative budget office of the legislative service commission, and the director of budget and management a fiscal analysis of the proposed action. The analysis shall include an estimate of the amount by which, during the current and ensuing fiscal biennium, the action would increase or decrease the university's revenues or expenditures and increase or decrease any state expenditures and any other information the chancellor considers necessary to explain the action's fiscal effect.

(B) Within three days of the date the chancellor files with the clerk of the senate a proposed rule, amendment, or rescission that is subject to review and invalidation under division (I) of section 119.03 of the Revised Code, the chancellor shall file with the speaker of the house, the president of the senate, the legislative budget office of the legislative service commission, and the director of budget and management a fiscal analysis of the proposed rule. The analysis shall include an estimate of the amount by which, during the current and ensuing fiscal biennium, the action would increase or decrease any university's revenues or expenditures and increase or decrease state revenues or expenditures and any other information the chancellor considers necessary to explain the fiscal effect of the rule, amendment, or rescission. No rule, amendment, or rescission shall take effect unless the chancellor has complied with this division.

Effective Date: 11-15-1981; 2007 HB2 05-15-2007



Section 3333.03 - Governor to appoint chancellor of board.

(A) The governor, with the advice and consent of the senate, shall appoint the chancellor of the Ohio board of regents. The chancellor shall serve at the pleasure of the governor, and the governor shall prescribe the chancellor's duties in addition to the chancellor's duties prescribed by law. The governor shall fix the compensation for the chancellor. The chancellor shall be a member of the governor's cabinet.

(B) The term of the chancellor in office on the effective date of this amendment shall coincide with the term of that chancellor's appointing governor. Subsequent appointments to the office of chancellor shall be made pursuant to division (A) of this section.

(C) The chancellor is responsible for appointing and fixing the compensation of all professional, administrative, and clerical employees and staff members necessary to assist in the performance of the chancellor's duties. All employees and staff shall serve at the chancellor's pleasure.

(D) The chancellor shall be a person qualified by training and experience to understand the problems and needs of the state in the field of higher education and to devise programs, plans, and methods of solving the problems and meeting the needs.

(E) Neither the chancellor nor any staff member or employee of the chancellor shall be a trustee, officer, or employee of any public or private college or university while serving as chancellor, staff member, or employee.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001; 2007 HB2 05-15-2007



Section 3333.031 - References to Ohio board of regents.

Whenever the term "Ohio board of regents" is used, referred to, or designated in any statute, rule, contract, grant, or other document, the use, reference, or designation shall be construed to mean the "chancellor of the Ohio board of regents," except in sections 3333.01, 3333.011, 3333.02, and 3333.032 of the Revised Code or unless the use, reference, or designation of the term "Ohio board of regents" relates to the board's duties to give advice to the chancellor of the Ohio board of regents or unless another section of law expressly provides otherwise.

Effective Date: 2007 HB2 05-15-2007



Section 3333.032 - Annual report of board of regents.

The Ohio board of regents shall submit to the general assembly, in accordance with division (B) of section 101.68 of the Revised Code, and to the governor, an annual report on the condition of higher education in this state, including the performance of the chancellor of the board.

Effective Date: 2007 HB2 05-15-2007



Section 3333.04 - Chancellor - powers and duties.

The chancellor of the Ohio board of regents shall:

(A) Make studies of state policy in the field of higher education and formulate a master plan for higher education for the state, considering the needs of the people, the needs of the state, and the role of individual public and private institutions within the state in fulfilling these needs;

(B)

(1) Report annually to the governor and the general assembly on the findings from the chancellor's studies and the master plan for higher education for the state;

(2) Report at least semiannually to the general assembly and the governor the enrollment numbers at each state-assisted institution of higher education.

(C) Approve or disapprove the establishment of new branches or academic centers of state colleges and universities;

(D) Approve or disapprove the establishment of state technical colleges or any other state institution of higher education;

(E) Recommend the nature of the programs, undergraduate, graduate, professional, state-financed research, and public services which should be offered by the state colleges, universities, and other state-assisted institutions of higher education in order to utilize to the best advantage their facilities and personnel;

(F) Recommend to the state colleges, universities, and other state-assisted institutions of higher education graduate or professional programs, including, but not limited to, doctor of philosophy, doctor of education, and juris doctor programs, that could be eliminated because they constitute unnecessary duplication, as shall be determined using the process developed pursuant to this division, or for other good and sufficient cause. Prior to recommending a program for elimination, the chancellor shall request the board of regents to hold at least one public hearing on the matter and advise the chancellor on whether the program should be recommended for elimination. The board shall provide notice of each hearing within a reasonable amount of time prior to its scheduled date. Following the hearing, the board shall issue a recommendation to the chancellor. The chancellor shall consider the board's recommendation but shall not be required to accept it.

For purposes of determining the amounts of any state instructional subsidies paid to state colleges, universities, and other state-assisted institutions of higher education, the chancellor may exclude students enrolled in any program that the chancellor has recommended for elimination pursuant to this division except that the chancellor shall not exclude any such student who enrolled in the program prior to the date on which the chancellor initially commences to exclude students under this division.

The chancellor and state colleges, universities, and other state-assisted institutions of higher education shall jointly develop a process for determining which existing graduate or professional programs constitute unnecessary duplication.

(G) Recommend to the state colleges, universities, and other state-assisted institutions of higher education programs which should be added to their present programs;

(H) Conduct studies for the state colleges, universities, and other state-assisted institutions of higher education to assist them in making the best and most efficient use of their existing facilities and personnel;

(I) Make recommendations to the governor and general assembly concerning the development of state-financed capital plans for higher education; the establishment of new state colleges, universities, and other state-assisted institutions of higher education; and the establishment of new programs at the existing state colleges, universities, and other institutions of higher education;

(J) Review the appropriation requests of the public community colleges and the state colleges and universities and submit to the office of budget and management and to the chairpersons of the finance committees of the house of representatives and of the senate the chancellor's recommendations in regard to the biennial higher education appropriation for the state, including appropriations for the individual state colleges and universities and public community colleges. For the purpose of determining the amounts of instructional subsidies to be paid to state-assisted colleges and universities, the chancellor shall define "full-time equivalent student" by program per academic year. The definition may take into account the establishment of minimum enrollment levels in technical education programs below which support allowances will not be paid. Except as otherwise provided in this section, the chancellor shall make no change in the definition of "full-time equivalent student" in effect on November 15, 1981, which would increase or decrease the number of subsidy-eligible full-time equivalent students, without first submitting a fiscal impact statement to the president of the senate, the speaker of the house of representatives, the legislative service commission, and the director of budget and management. The chancellor shall work in close cooperation with the director of budget and management in this respect and in all other matters concerning the expenditures of appropriated funds by state colleges, universities, and other institutions of higher education.

(K) Seek the cooperation and advice of the officers and trustees of both public and private colleges, universities, and other institutions of higher education in the state in performing the chancellor's duties and making the chancellor's plans, studies, and recommendations;

(L) Appoint advisory committees consisting of persons associated with public or private secondary schools, members of the state board of education, or personnel of the state department of education;

(M) Appoint advisory committees consisting of college and university personnel, or other persons knowledgeable in the field of higher education, or both, in order to obtain their advice and assistance in defining and suggesting solutions for the problems and needs of higher education in this state;

(N) Approve or disapprove all new degrees and new degree programs at all state colleges, universities, and other state-assisted institutions of higher education;

(O) Adopt such rules as are necessary to carry out the chancellor's duties and responsibilities. The rules shall prescribe procedures for the chancellor to follow when taking actions associated with the chancellor's duties and responsibilities and shall indicate which types of actions are subject to those procedures. The procedures adopted under this division shall be in addition to any other procedures prescribed by law for such actions. However, if any other provision of the Revised Code or rule adopted by the chancellor prescribes different procedures for such an action, the procedures adopted under this division shall not apply to that action to the extent they conflict with the procedures otherwise prescribed by law. The procedures adopted under this division shall include at least the following:

(1) Provision for public notice of the proposed action;

(2) An opportunity for public comment on the proposed action, which may include a public hearing on the action by the board of regents;

(3) Methods for parties that may be affected by the proposed action to submit comments during the public comment period;

(4) Submission of recommendations from the board of regents regarding the proposed action, at the request of the chancellor;

(5) Written publication of the final action taken by the chancellor and the chancellor's rationale for the action;

(6) A timeline for the process described in divisions (O)(1) to (5) of this section.

(P)

Make recommendations to the governor and the general assembly regarding the design and funding of the student financial aid programs specified in sections 3333.12, 3333.122, 3333.21 to 3333.26, and 5910.02 of the Revised Code;

(Q) Participate in education-related state or federal programs on behalf of the state and assume responsibility for the administration of such programs in accordance with applicable state or federal law;

(R) Adopt rules for student financial aid programs as required by sections 3333.12, 3333.122, 3333.21 to 3333.26, 3333.28, and 5910.02 of the Revised Code, and perform any other administrative functions assigned to the chancellor by those sections;

(S) Conduct enrollment audits of state-supported institutions of higher education;

(T) Appoint consortia of college and university personnel to advise or participate in the development and operation of statewide collaborative efforts, including the Ohio supercomputer center, the Ohio academic resources network, OhioLink, and the Ohio learning network. For each consortium, the chancellor shall designate a college or university to serve as that consortium's fiscal agent, financial officer, and employer. Any funds appropriated for the consortia shall be distributed to the fiscal agents for the operation of the consortia. A consortium shall follow the rules of the college or university that serves as its fiscal agent. The chancellor may restructure existing consortia, appointed under this division, in accordance with procedures adopted under divisions (O)(1) to (6) of this section.

(U) Adopt rules establishing advisory duties and responsibilities of the board of regents not otherwise prescribed by law;

(V) Respond to requests for information about higher education from members of the general assembly and direct staff to conduct research or analysis as needed for this purpose.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-28-1999; 09-29-2005; 2007 HB2 05-15-2007; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008



Section 3333.041 - Submitting annual report on number of graduates of Ohio school districts at state institutions of higher education, percentage needing remedial courses, and other information to governor and general assembly.

(A) On or before the last day of December of each year, the chancellor of the Ohio board of regents shall submit to the governor and, in accordance with section 101.68 of the Revised Code, the general assembly a report or reports concerning all of the following:

(1) The status of graduates of Ohio school districts at state institutions of higher education during the twelve-month period ending on the thirtieth day of September of the current calendar year. The report shall list, by school district, the number of graduates of each school district who attended a state institution of higher education and the percentage of each district's graduates enrolled in a state institution of higher education during the reporting period who were required during such period by the college or university, as a prerequisite to enrolling in those courses generally required for first-year students, to enroll in a remedial course in English, including composition or reading, mathematics, and any other area designated by the chancellor. The chancellor also shall make the information described in division (A)(1) of this section available to the board of education of each city, exempted village, and local school district.

Each state institution of higher education shall, by the first day of November of each year, submit to the chancellor in the form specified by the chancellor the information the chancellor requires to compile the report.

(2) Aggregate academic growth data for students assigned to graduates of teacher preparation programs approved under section 3333.048 of the Revised Code who teach English language arts or mathematics in any of grades four to eight in a public school in Ohio. For this purpose, the chancellor shall use the value-added progress dimension prescribed by section 3302.021 of the Revised Code or the alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code. The chancellor shall aggregate the data by graduating class for each approved teacher preparation program, except that if a particular class has ten or fewer graduates to which this section applies, the chancellor shall report the data for a group of classes over a three-year period. In no case shall the report identify any individual graduate. The department of education shall share any data necessary for the report with the chancellor.

(3) The following information with respect to the Ohio tuition trust authority:

(a) The name of each investment manager that is a minority business enterprise or a women's business enterprise with which the chancellor contracts;

(b) The amount of assets managed by investment managers that are minority business enterprises or women's business enterprises, expressed as a percentage of assets managed by investment managers with which the chancellor has contracted;

(c) Efforts by the chancellor to increase utilization of investment managers that are minority business enterprises or women's business enterprises.

(4) The status of implementation of faculty improvement programs under section 3345.28 of the Revised Code. The report shall include, but need not be limited to, the following: the number of professional leave grants made by each institution; the purpose of each professional leave; and a statement of the cost to the institution of each professional leave, to the extent that the cost exceeds the salary of the faculty member on professional leave.

(5) The number and types of biobased products purchased under section 125.092 of the Revised Code and the amount of money spent by state institutions of higher education for those biobased products as that information is provided to the chancellor under division (A) of section 3345.692 of the Revised Code.

(6) A description of dual enrollment programs, as defined in section 3313.6013 of the Revised Code, that are offered by school districts, community schools established under Chapter 3314. of the Revised Code, STEM schools established under Chapter 3326. of the Revised Code, college-preparatory boarding schools established under Chapter 3328. of the Revised Code, and chartered nonpublic high schools. The chancellor also shall post the information on the chancellor's web site.

(7) The academic and economic impact of the Ohio innovation partnership established under section 3333.61 of the Revised Code. At a minimum, the report shall include the following:

(a) Progress and performance metrics for each initiative that received an award in the previous fiscal year;

(b) Economic indicators of the impact of each initiative, and all initiatives as a whole, on the regional economies and the statewide economy;

(c) The chancellor's strategy in assigning choose Ohio first scholarships among state universities and colleges and how the actual awards fit that strategy.

(8) The academic and economic impact of the Ohio co-op/internship program established under section 3333.72 of the Revised Code. At a minimum, the report shall include the following:

(a) Progress and performance metrics for each initiative that received an award in the previous fiscal year;

(b) Economic indicators of the impact of each initiative, and all initiatives as a whole, on the regional economies and the statewide economy;

(c) The chancellor's strategy in allocating awards among state institutions of higher education and how the actual awards fit that strategy.

(B) As used in this section:

(1) "Minority business enterprise" has the same meaning as in section 122.71 of the Revised Code.

(2) "State institution of higher education" and "state university" have the same meanings as in section 3345.011 of the Revised Code.

(3) "State university or college" has the same meaning as in section 3345.12 of the Revised Code.

(4) "Women's business enterprise" means a business, or a partnership, corporation, limited liability company, or joint venture of any kind, that is owned and controlled by women who are United States citizens and residents of this state.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-30-1979; 2007 HB2 05-15-2007



Section 3333.0411 - Reports for teacher preparation programs.

Not later than December 31, 2014, and annually thereafter, the chancellor of the Ohio board of regents shall report for each approved teacher preparation program, the number and percentage of all graduates of the program who were rated at each of the performance levels prescribed by division (B)(1) of section 3319.112 of the Revised Code on an evaluation conducted in accordance with section 3319.111 of the Revised Code in the previous school year.

In no case shall the report identify any individual graduate. The department of education shall share any data necessary for the report with the chancellor.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3333.042 - Grants for nonprofit entity that provides aerospace research, education and technology.

The chancellor of the Ohio board of regents may grant money to a nonprofit entity that provides a statewide resource for aerospace research, education, and technology, so long as the nonprofit entity makes its resources accessible to state colleges and universities and to agencies of this and other states and the United States. The chancellor, by rule adopted in accordance with Chapter 119. of the Revised Code, shall establish procedures and forms whereby nonprofit entities may apply for grants; standards and procedures for reviewing applications for and awarding grants; procedures for distributing grants to recipients; procedures for monitoring the use of grants by recipients; requirements, procedures, and forms whereby grant recipients shall report upon their use of grants; and standards and procedures for terminating and requiring repayment of grants in the event of their improper use. A state college or university or a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code and any agency of state government may provide assistance, in any form, to any nonprofit entity that receives a grant under this section. Such assistance shall be solely for the purpose of assisting the nonprofit entity in making proper use of the grant. A nonprofit entity that expends a grant under this section for a capital project is not thereby subject to Chapter 123. or 153. of the Revised Code. An officer or employee of, or a person who serves on a governing or advisory board or committee of, a nonprofit entity that receives a grant under this section is not thereby an officer or employee of a state college or university or of the state. An officer or employee of a state college or university or of the state who is assigned to assist a nonprofit entity in making proper use of a grant does not, to the extent the officer or employee provides such assistance, thereby hold an incompatible office or employment, or have a direct or indirect interest in a contract or expenditure of the entity.

Effective Date: 02-20-2002; 2007 HB2 05-15-2007



Section 3333.043 - Community service programs.

(A) As used in this section:

(1) "Institution of higher education" means the state universities listed in section 3345.011 of the Revised Code, municipal educational institutions established under Chapter 3349. of the Revised Code, community colleges established under Chapter 3354. of the Revised Code, university branches established under Chapter 3355. of the Revised Code, technical colleges established under Chapter 3357. of the Revised Code, state community colleges established under Chapter 3358. of the Revised Code, any institution of higher education with a certificate of registration from the state board of career colleges and schools, and any institution for which the chancellor of the Ohio board of regents receives a notice pursuant to division (C) of this section.

(2) "Community service" has the same meaning as in section 3313.605 of the Revised Code.

(B)

(1) The board of trustees or other governing entity of each institution of higher education shall encourage and promote participation of students in community service through a program appropriate to the mission, student population, and environment of each institution. The program may include, but not be limited to, providing information about community service opportunities during student orientation or in student publications; providing awards for exemplary community service; encouraging faculty members to incorporate community service into students' academic experiences wherever appropriate to the curriculum; encouraging recognized student organizations to undertake community service projects as part of their purposes; and establishing advisory committees of students, faculty members, and community and business leaders to develop cooperative programs that benefit the community and enhance student experience. The program shall be flexible in design so as to permit participation by the greatest possible number of students, including part-time students and students for whom participation may be difficult due to financial, academic, personal, or other considerations. The program shall emphasize community service opportunities that can most effectively use the skills of students, such as tutoring or literacy programs. The programs shall encourage students to perform services that will not supplant the hiring of, result in the displacement of, or impair any existing employment contracts of any particular employee of any private or governmental entity for which services are performed.

(2) The chancellor of the Ohio board of regents shall encourage all institutions of higher education in the development of community service programs. With the assistance of the Ohio commission on service and volunteerism created in section 121.40 of the Revised Code, the chancellor shall make available information about higher education community service programs to institutions of higher education and to statewide organizations involved with or promoting volunteerism, including information about model community service programs, teacher training courses, and community service curricula and teaching materials for possible use by institutions of higher education in their programs. The chancellor shall encourage institutions of higher education to jointly coordinate higher education community service programs through consortia of institutions or other appropriate means of coordination.

(C) The board of trustees of any nonprofit institution with a certificate of authorization issued pursuant to Chapter 1713. of the Revised Code or the governing authority of a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code may notify the chancellor that it is making itself subject to divisions (A) and (B) of this section. Upon receipt of such a notice, these divisions shall apply to that institution.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-03-2003; 2007 HB2 05-15-2007



Section 3333.044 - Contracting with consultants - liability insurance.

(A) The chancellor of the Ohio board of regents may contract with any consultants that are necessary for the discharge of the chancellor's duties under this chapter.

(B) The chancellor may purchase, upon the terms that the chancellor determines to be advisable, one or more policies of insurance from insurers authorized to do business in this state that insure consultants who have contracted with the chancellor under division (A) of this section or members of an advisory committee appointed under section 3333.04 of the Revised Code, with respect to the activities of the consultants or advisory committee members in the course of the performance of their responsibilities as consultants or advisory committee members.

(C) Subject to the approval of the controlling board, the chancellor may contract with any entities for the discharge of the chancellor's duties and responsibilities under any of the programs established pursuant to sections 3333.12, 3333.122, 3333.21 to 3333.28, and 5120.55, and Chapter 5910. of the Revised Code. The chancellor shall not enter into a contract under this division unless the proposed contractor demonstrates that its primary purpose is to promote access to higher education by providing student financial assistance through loans, grants, or scholarships, and by providing high quality support services and information to students and their families with regard to such financial assistance. Chapter 125. of the Revised Code does not apply to contracts entered into pursuant to this section. In awarding contracts under this division, the chancellor shall consider factors such as the cost of the administration of the contract, the experience of the contractor, and the contractor's ability to properly execute the contract.

Effective Date: 12-02-1996; 09-29-2005; 2007 HB2 05-15-2007; 2008 HB562 06-24-2008



Section 3333.045 - Model for training university and college trustees and regents as to authority and responsibilities.

As used in this section, "state university or college" means any state university listed in section 3345.011 of the Revised Code, the northeast Ohio medical university, any community college under Chapter 3354. of the Revised Code, any university branch district under Chapter 3355. of the Revised Code, any technical college under Chapter 3357. of the Revised Code, and any state community college under Chapter 3358. of the Revised Code.

The chancellor of the Ohio board of regents shall work with the attorney general, the auditor of state, and the Ohio ethics commission to develop a model for training members of the boards of trustees of all state universities and colleges and members of the board of regents regarding the authority and responsibilities of a board of trustees or the board of regents. This model shall include a review of fiduciary responsibilities, ethics, and fiscal management. Use of this model by members of boards of trustees and the board of regents shall be voluntary.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 06-20-1997; 05-06-2005; 07-01-2006; 2007 HB2 05-15-2007; 2008 HB562 09-22-2008



Section 3333.046 - Exempting certain programs from regulation as proprietary schools.

Any institution authorized to grant on February 20, 2002, baccalaureate or master's degrees, for which certificates of authorization have been issued under Chapter 1713. of the Revised Code; that is accredited by the appropriate regional and, when appropriate, professional accrediting associations within whose jurisdiction it falls; and that is operated by a for-profit corporation shall cease to be subject to any regulation under Chapter 3332. of the Revised Code but shall continue to be subject to the provisions for approval of degree programs set forth in Chapter 1713. of the Revised Code, including approval of any additional associate, baccalaureate, or master's degree programs offered by the institution.

Effective Date: 02-20-2002; 2007 HB2 05-15-2007



Section 3333.047 - Student financial aid program audits.

With regard to any state student financial aid program established in this chapter, Chapter 5910., or section 5919.34 of the Revised Code, the chancellor of the Ohio board of regents shall conduct audits to:

(A) Determine the validity of information provided by students and parents regarding eligibility for state student financial aid. If the chancellor determines that eligibility data has been reported incorrectly or inaccurately, and where the chancellor determines an adjustment to be appropriate, the institution of higher education shall adjust the financial aid awarded to the student.

(B) Ensure that institutions of higher education are in compliance with the rules governing state student financial aid programs. An institution that fails to comply with the rules in the administration of any state student financial aid program shall be fully liable to reimburse the state for the unauthorized use of student financial aid funds.

Effective Date: 09-29-2005; 2007 HB2 05-15-2007



Section 3333.048 - Educator preparation; Metrics and programs.

(A) Not later than one year after October 16, 2009, the chancellor of the Ohio board of regents and the superintendent of public instruction jointly shall do the following:

(1) In accordance with Chapter 119. of the Revised Code, establish metrics and educator preparation programs for the preparation of educators and other school personnel and the institutions of higher education that are engaged in their preparation. The metrics and educator preparation programs shall be aligned with the standards and qualifications for educator licenses adopted by the state board of education under section 3319.22 of the Revised Code and the requirements of the Ohio teacher residency program established under section 3319.223 of the Revised Code. The metrics and educator preparation programs also shall ensure that educators and other school personnel are adequately prepared to use the value-added progress dimension prescribed by section 3302.021 of the Revised Code or the alternative student academic progress measure if adopted under division (C)(1)(e) of section 3302.03 of the Revised Code.

(2) Provide for the inspection of institutions of higher education desiring to prepare educators and other school personnel.

(B) Not later than one year after October 16, 2009, the chancellor shall approve institutions of higher education engaged in the preparation of educators and other school personnel that maintain satisfactory training procedures and records of performance, as determined by the chancellor.

(C) If the metrics established under division (A)(1) of this section require an institution of higher education that prepares teachers to satisfy the standards of an independent accreditation organization, the chancellor shall permit each institution to satisfy the standards of either the national council for accreditation of teacher education or the teacher education accreditation council.

(D) The metrics and educator preparation programs established under division (A)(1) of this section may require an institution of higher education, as a condition of approval by the chancellor, to make changes in the curricula of its preparation programs for educators and other school personnel.

Notwithstanding division (D) of section 119.03 and division (A)(1) of section 119.04 of the Revised Code, any metrics, educator preparation programs, rules, and regulations, or any amendment or rescission of such metrics, educator preparation programs, rules, and regulations, adopted under this section that necessitate institutions offering preparation programs for educators and other school personnel approved by the chancellor to revise the curricula of those programs shall not be effective for at least one year after the first day of January next succeeding the publication of the said change.

Each institution shall allocate money from its existing appropriations to pay the cost of making the curricular changes.

(E) The chancellor shall notify the state board of the metrics and educator preparation programs established under division (A)(1) of this section and the institutions of higher education approved under division (B) of this section. The state board shall publish the metrics, educator preparation programs, and approved institutions with the standards and qualifications for each type of educator license.

(F) The graduates of institutions of higher education approved by the chancellor shall be licensed by the state board in accordance with the standards and qualifications adopted under section 3319.22 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3333.049 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Renumbered from § 3319.233 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007



Section 3333.0410 - Use the student's data verification code required.

The chancellor of the Ohio board of regents shall require each state institution of higher education, as defined in section 3345.011 of the Revised Code, when reporting student data to the chancellor under any provision of law, to use the student's data verification code assigned under division (D)(2) of section 3301.0714 of the Revised Code, if that code was included in the student's records submitted to the institution by the student's high school or by another state institution of higher education.

Added by 128th General AssemblyFile No.15,HB 290, §1, eff. 12/28/2010.



Section 3333.05 - Chancellor to approve plans and charter of community colleges.

The chancellor of the Ohio board of regents shall approve or disapprove proposed official plans of community college districts, prepared and submitted pursuant to sections 3354.01 to 3354.18 of the Revised Code, and issue or decline to issue charters for operation of community colleges, pursuant to section 3354.07 of the Revised Code. The chancellor shall approve an official plan, and issue a charter, only upon the following findings:

(A) That the official plan and all past and proposed actions of the community college district are in conformity to law;

(B) That the proposed community college will not unreasonably and wastefully duplicate existing educational services available to students and prospective students residing in the community college district;

(C) That there is reasonable prospect of adequate current operating revenue for the proposed community college from its proposed opening date of operation;

(D) That the proposed lands and facilities of the community colleges will be adequate and efficient for the purposes of the proposed community college;

(E) That the proposed curricular programs defined in section 3354.01 of the Revised Code as "arts and sciences" and "technical," or either, are the programs for which there is substantial need in the territory of the district. The employment and separation of individual personnel in a community college, and the establishing or abolishing of individual courses of instruction, shall not be subject to the specific and individual approval or disapproval of the chancellor, but shall occur in the discretion of the local management of such college within the limitations of law, the official plan, and the charter of such college.

Effective Date: 11-07-1967; 2007 HB2 05-15-2007



Section 3333.06 - State plan - federal grants.

The chancellor of the Ohio board of regents shall prepare a state plan and do all other things necessary for participation in federal acts relative to the construction of higher educational academic facilities. Such plan shall provide for objective standards and methods of determining the relative priorities for eligible projects for the construction of academic facilities submitted by institutions of higher education within the state and for determining the federal share of the development for each such project. The chancellor shall provide for assigning priorities in accordance with such criteria, standards, and methods to eligible projects submitted to and approved by the chancellor, shall recommend to the United States secretary of education, in the order of such priority, applications covering such eligible projects, and shall certify to the secretary the federal share of the development cost of such projects. The chancellor shall provide a fair hearing to each institution which has submitted a project as to the priority assigned to such project by the chancellor or as to any other determination of the chancellor adversely affecting such institution. The chancellor shall receive federal grants for the proper and efficient administration of the state plan, and shall provide for such fiscal control and fund accounting procedures as may be necessary to ensure proper disbursement of, and accounting for, federal funds paid to the chancellor. The chancellor shall make such reports in such form and containing such information as may be reasonably required by the secretary in the performance of the secretary's functions under federal law relating to grants for the construction of academic facilities. Each federal grant received by the chancellor shall be paid into the state treasury.

Effective Date: 07-01-1985; 2007 HB2 05-15-2007



Section 3333.07 - Restrictions on state institutions.

(A) Colleges, universities, and other institutions of higher education which receive state assistance, but are not supported primarily by the state, shall submit to the chancellor of the Ohio board of regents such accounting of the expenditure of state funds at such time and in such form as the chancellor prescribes.

(B) No state institution of higher education shall establish a new branch or academic center without the approval of the chancellor.

(C) No state institution of higher education shall offer a new degree or establish a new degree program without the approval of the chancellor. No degree approval shall be given for a technical education program unless such program is offered by a state assisted university, a university branch, a technical college, or a community college.

(D) Any state college, university, or other state assisted institution of higher education not complying with a recommendation of the chancellor pursuant to division (F) or (G) of section 3333.04 of the Revised Code shall so notify the chancellor in writing within one hundred twenty days after receipt of the recommendation, stating the reasons why it cannot or should not comply.

(E) The officers, trustees, and employees of all institutions of higher education which are state supported or state assisted shall cooperate with the chancellor in supplying information regarding their institutions, and advising and assisting the chancellor on matters of higher education in this state in every way possible when so requested by the chancellor.

(F) Persons associated with the public school systems in this state, personnel of the state department of education, and members of the state board of education shall provide such data about high school students as are requested by the chancellor to aid in the development of state higher education plans.

Effective Date: 02-17-1972; 2007 HB2 05-15-2007



Section 3333.071 - Restricting expenditures for land or capital improvements.

Notwithstanding section 3345.16 of the Revised Code, no expenditure shall be made for land for higher education purposes by public institutions of higher education or agents of such institutions from any fund without the approval of the chancellor of the Ohio board of regents and the controlling board. No state appropriation for capital improvements shall be released by the controlling board for the purchase of land or buildings from any organization or corporation which has been established to benefit or assist the institution, except that such releases may be made if the land is to be used for a currently state-financed improvement.

Effective Date: 11-06-1981; 2007 HB2 05-15-2007



Section 3333.072 - [Repealed] .

Repealed by 129th General AssemblyFile No.93,HB 482, §101.02, eff. 7/3/2012.

Effective Date: 05-06-2005; 2007 HB2 05-15-2007



Section 3333.08 - Appropriating property.

It is the declared policy of this state that the availability of eminent domain on behalf of educational institutions of higher education is in the public welfare. A private college, university, or other institution of higher education may therefore apply to the chancellor of the Ohio board of regents for the right to appropriate property when such institution is unable to agree with the owner or owners of the subject property upon the price to be paid for the property. The institution shall be one that any educationally qualified member of the public who desires to attend has, or can acquire, a right to be admitted upon equal terms without discrimination. The institution shall certify to the chancellor, in its application, that the use of the property to be appropriated is to be for educational purposes, including student housing and dining facilities, that reasonable efforts have been made to purchase the property, and that it will be used without discrimination against any person or group and be equally available to all qualified persons. The institution also shall submit to the chancellor its plans for the use of the property and such other information as the chancellor may require. The chancellor may, thereafter, and upon a determination that the intended use is in the public interest, approve the application by resolution. Upon such approval, the institution may appropriate the property in the same manner as is provided for the appropriation of property in Chapter 163. of the Revised Code.

Effective Date: 06-07-1986; 2007 HB2 05-15-2007



Section 3333.09 - Conveyances - lease-back agreements.

"Public university or college," as used in this section, means any non-profit university or college situated within this state which is open to the public on equal terms and which is not affiliated with or controlled by an organization which is not primarily educational in nature. Any such university or college shall be considered to be serving a public purpose. The chancellor of the Ohio board of regents may, upon the chancellor's determination that such action would serve the interests of higher education in this state, in terms of expansion of educational opportunity in a major urban area and in terms of expansion of educational service to a major urban community, accept conveyances of land, situated within this state, from any public university or college and enter into an agreement before or after such conveyance to lease to such public university or college, upon terms as may be prescribed by the chancellor, such land together with buildings constructed thereon and furniture, fixtures, and equipment therein for use as an educational facility. The lease shall be for a period not to exceed fifty years, renewable for a like term, and shall provide that such buildings be used solely for educational purposes and that the chancellor may cancel such lease if such buildings are used for other purposes. Such lease may contain provisions for the sale of such property to the lessee, upon the consent of the chancellor, for a purchase price not less than the actual cost to the chancellor, less depreciation, computed at the rate customarily applied to similar structures. The chancellor, through the department of administrative services, may construct, equip, or remodel buildings on lands accepted by the chancellor in the name of the state pursuant to this section. Title to lands acquired under this section shall be taken in the name of the state. Responsibility for the proper use, maintenance, and repair of leased buildings shall rest upon the lessee.

Effective Date: 12-04-1973; 2007 HB2 05-15-2007



Section 3333.10 - Granting aid to nonprofit medical, osteopathic and dental schools.

(A) As used in this section:

(1) "Qualified institution of higher education" or "institution" means a nonprofit educational institution, holding an effective certificate of authorization issued under section 1713.02 of the Revised Code, operating in the state an eligible program, and admitting students without discrimination by reason of race, creed, color, or national origin.

(2) "School of dentistry" means an accredited dental college as defined under section 4715.10 of the Revised Code.

(3) "Eligible program" means a medical school accredited by the liaison committee on medical education or an osteopathic medical school accredited by the American osteopathic association, or such a school together with a school of dentistry.

(B) In order to provide better for the public health and the necessary enhancement of instruction in medicine and dentistry in the state, and to encourage the means of such instruction with the least economic cost to the people of the state, the chancellor of the Ohio board of regents may enter into agreements with qualified institutions of higher education providing for the continued operation by the institution of eligible programs, conditioned upon continued payments by the state to such institution for the purposes of such eligible programs of amounts determined in the manner provided for the state subsidy from time to time afforded to state universities on the basis of comparable programs. Before entering into such agreement, the chancellor shall determine that the institution is a qualified institution of higher education as defined in division (A) of this section, and that the operation of such eligible programs as provided for in such agreement and such payments will contribute to the objectives stated in this section and to the objectives of the master plan of higher education formulated under section 3333.04 of the Revised Code.

(C) Agreements under this section shall contain provisions to the effect that:

(1) The institution shall submit to the chancellor accountings for the expenditure of state payments in the manner and at the times as are requested for state-assisted institutions of higher education pursuant to division (A) of section 3333.07 of the Revised Code.

(2) The institution shall notify the chancellor in the manner provided for state-assisted institutions under division (D) of section 3333.07 of the Revised Code with regard to program recommendations by the chancellor in the nature of those provided for in divisions (F) and (G) of section 3333.04 of the Revised Code.

(3) The agreement shall terminate if the institution ceases to be a qualified institution of higher education as determined by the chancellor in accordance with Chapter 119. of the Revised Code.

(D) Agreements under this section may make further provision for any one or more of the following as the parties determine:

(1) The duration of any such agreement, or additional provision for terminating the agreement;

(2) Additional conditions for the effectiveness or continued effectiveness of such agreement;

(3) Procedures for the amendment or supplementation of the agreement, including designation of the parties to approve or execute such amendments or supplements;

(4) Such other provisions as may be deemed necessary or appropriate.

(E) In case any provision or part of this section or any provision, agreement, covenant, stipulation, obligation, act or action, or part thereof, made, assumed, or taken under or pursuant to this section, or any application thereof, is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect the remainder thereof or any other provision of this section or any other provision, agreement, covenant, stipulation, obligation, action, or part thereof, made, assumed, or taken under or pursuant to this section, which shall be construed and enforced as if such illegal or invalid portion were not contained therein, nor shall such illegality or invalidity of any application thereof affect any legal and valid application thereof, and each such provision, agreement, covenant, stipulation, obligation, act, or action, or part thereof, shall be deemed to be effective, operative, made, done, or entered into in the manner and to the full extent permitted by law to accomplish most nearly the intention thereof.

(F) No agreement shall be entered into under this section with any institution which is not in compliance with section 3333.11 of the Revised Code.

Effective Date: 04-30-1992; 2007 HB2 05-15-2007



Section 3333.11 - Department of family practice.

Each school or college of medicine or medical university supported in whole or in part by the state shall create a curriculum for and maintain a department of family practice, the purpose of which shall be to acquaint undergraduates with and to train postgraduate physicians for the practice of family medicine. The minimum requirements for the department shall include courses of study in family care, including clinical experience, a program of preceptorships, and a program of family practice residencies in university or other hospital settings.

Each program of family practice shall:

(A) Be designated to advance the field of family practice;

(B) Educate all medical students in family practice and encourage students to enter it as a career;

(C) Provide students an opportunity to study family practice in various situations through preceptorships, seminars, model family practice units within the medical school, classroom work, hospital programs, or other means;

(D) Develop residency and other training programs for family practice in public and private hospitals, including those in nonmetropolitan areas of the state;

(E) The department shall be a full department co-equal with all other major clinical departments and headed by a qualified experienced family practitioner serving as chairperson of the department of family practice and director of the family practice residency program.

Funds appropriated by the general assembly in support of family practice programs shall not be disbursed until the chancellor of the Ohio board of regents has certified that the intent and requirements of this section are being met.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 10-09-1974; 2007 HB2 05-15-2007



Section 3333.111 - Department or office of geriatric medicine.

Each school or college of medicine or medical university supported in whole or in part by the state shall create an office of geriatric medicine within a department to be designated by the dean of the school or college of medicine or medical university, or, in lieu thereof, may establish a separate department of geriatric medicine. The dean of the school or college of medicine or medical university shall designate a member of the medical school , college, or university faculty to establish the office or department, which shall be responsible for incorporating subject matter relating to geriatric medicine into existing courses, arranging courses which relate to geriatric medicine in sequence, and establishing courses in geriatric medicine wherever appropriate, subject to approval of the dean . In addition, the office or department of geriatric medicine shall provide clinical and research experience where it is considered to be necessary and appropriate.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 07-01-1978



Section 3333.12 - Instructional grant program.

(A) As used in this section:

(1) "Eligible student" means an undergraduate student who is:

(a) An Ohio resident enrolled in an undergraduate program before the 2006-2007 academic year;

(b) Enrolled in either of the following:

(i) An accredited institution of higher education in this state that meets the requirements of Title VI of the Civil Rights Act of 1964 and is state-assisted, is nonprofit and has a certificate of authorization pursuant to Chapter 1713. of the Revised Code, has a certificate of registration from the state board of career colleges and schools and program authorization to award an associate or bachelor's degree, or is a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code. Students who attend an institution that holds a certificate of registration shall be enrolled in a program leading to an associate or bachelor's degree for which associate or bachelor's degree program the institution has program authorization issued under section 3332.05 of the Revised Code.

(ii) A technical education program of at least two years duration sponsored by a private institution of higher education in this state that meets the requirements of Title VI of the Civil Rights Act of 1964.

(c) Enrolled as a full-time student or enrolled as a less than full-time student for the term expected to be the student's final term of enrollment and is enrolled for the number of credit hours necessary to complete the requirements of the program in which the student is enrolled.

(2) "Gross income" includes all taxable and nontaxable income of the parents, the student, and the student's spouse, except income derived from an Ohio academic scholarship, income earned by the student between the last day of the spring term and the first day of the fall term, and other income exclusions designated by the chancellor of the Ohio board of regents. Gross income may be verified to the chancellor by the institution in which the student is enrolled using the federal financial aid eligibility verification process or by other means satisfactory to the chancellor.

(3) "Resident," "full-time student," "dependent," "financially independent," and "accredited" shall be defined by rules adopted by the chancellor.

(B) The chancellor shall establish and administer an instructional grant program and may adopt rules to carry out this section. The general assembly shall support the instructional grant program by such sums and in such manner as it may provide, but the chancellor may also receive funds from other sources to support the program. If the amounts available for support of the program are inadequate to provide grants to all eligible students, preference in the payment of grants shall be given in terms of income, beginning with the lowest income category of gross income and proceeding upward by category to the highest gross income category. An instructional grant shall be paid to an eligible student through the institution in which the student is enrolled, except that no instructional grant shall be paid to any person serving a term of imprisonment. Applications for such grants shall be made as prescribed by the chancellor, and such applications may be made in conjunction with and upon the basis of information provided in conjunction with student assistance programs funded by agencies of the United States government or from financial resources of the institution of higher education. The institution shall certify that the student applicant meets the requirements set forth in divisions (A)(1)(b) and (c) of this section. Instructional grants shall be provided to an eligible student only as long as the student is making appropriate progress toward a nursing diploma or an associate or bachelor's degree. No student shall be eligible to receive a grant for more than ten semesters, fifteen quarters, or the equivalent of five academic years. A grant made to an eligible student on the basis of less than full-time enrollment shall be based on the number of credit hours for which the student is enrolled and shall be computed in accordance with a formula adopted by the chancellor. No student shall receive more than one grant on the basis of less than full-time enrollment. An instructional grant shall not exceed the total instructional and general charges of the institution.

(C) The tables in this division prescribe the maximum grant amounts covering two semesters, three quarters, or a comparable portion of one academic year. Grant amounts for additional terms in the same academic year shall be determined under division (D) of this section. For a full-time student who is a dependent and enrolled in a nonprofit educational institution that is not a state-assisted institution and that has a certificate of authorization issued pursuant to Chapter 1713. of the Revised Code, the amount of the instructional grant for two semesters, three quarters, or a comparable portion of the academic year shall be determined in accordance with the following table: Private Institution Table of Grants Maximum Grant $5,466

Gross Income Number of Dependents 1 2 3 4 5 or more

$0 - $15,000 $5,466 $5,466 $5,466 $5,466 $5,466

$15,001 - $16,000 4,920 5,466 5,466 5,466 5,466

$16,001 - $17,000 4,362 4,920 5,466 5,466 5,466

$17,001 - $18,000 3,828 4,362 4,920 5,466 5,466

$18,001 - $19,000 3,288 3,828 4,362 4,920 5,466

$19,001 - $22,000 2,736 3,288 3,828 4,362 4,920

$22,001 - $25,000 2,178 2,736 3,288 3,828 4,362

$25,001 - $28,000 1,626 2,178 2,736 3,288 3,828

$28,001 - $31,000 1,344 1,626 2,178 2,736 3,288

$31,001 - $32,000 1,080 1,344 1,626 2,178 2,736

$32,001 - $33,000 984 1,080 1,344 1,626 2,178

$33,001 - $34,000 888 984 1,080 1,344 1,626

$34,001 - $35,000 444 888 984 1,080 1,344

$35,001 - $36,000 -- 444 888 984 1,080

$36,001 - $37,000 -- -- 444 888 984

$37,001 - $38,000 -- -- -- 444 888

$38,001 - $39,000 -- -- -- -- 444 For a full-time student who is financially independent and enrolled in a nonprofit educational institution that is not a state-assisted institution and that has a certificate of authorization issued pursuant to Chapter 1713. of the Revised Code, the amount of the instructional grant for two semesters, three quarters, or a comparable portion of the academic year shall be determined in accordance with the following table: Private Institution Table of Grants Maximum Grant $5,466

Gross Income Number of Dependents 0 1 2 3 4 5 or more

$0 - $4,800 $5,466 $5,466 $5,466 $5,466 $5,466 $5,466

$4,801 - $5,300 4,920 5,466 5,466 5,466 5,466 5,466

$5,301 - $5,800 4,362 5,196 5,466 5,466 5,466 5,466

$5,801 - $6,300 3,828 4,914 5,196 5,466 5,466 5,466

$6,301 - $6,800 3,288 4,650 4,914 5,196 5,466 5,466

$6,801 - $7,300 2,736 4,380 4,650 4,914 5,196 5,466

$7,301 - $8,300 2,178 4,104 4,380 4,650 4,914 5,196

$8,301 - $9,300 1,626 3,822 4,104 4,380 4,650 4,914

$9,301 - $10,300 1,344 3,546 3,822 4,104 4,380 4,650

$10,301 - $11,8001,080 3,408 3,546 3,822 4,104 4,380

$11,801 - $13,300984 3,276 3,408 3,546 3,822 4,104

$13,301 - $14,800888 3,228 3,276 3,408 3,546 3,822

$14,801 - $16,300444 2,904 3,228 3,276 3,408 3,546

$16,301 - $19,300-- 2,136 2,628 2,952 3,276 3,408

$19,301 - $22,300-- 1,368 1,866 2,358 2,676 3,000

$22,301 - $25,300-- 1,092 1,368 1,866 2,358 2,676

$25,301 - $30,300-- 816 1,092 1,368 1,866 2,358

$30,301 - $35,300-- 492 540 672 816 1,314 For a full-time student who is a dependent and enrolled in an educational institution that holds a certificate of registration from the state board of career colleges and schools or a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, the amount of the instructional grant for two semesters, three quarters, or a comparable portion of the academic year shall be determined in accordance with the following table: Career Institution Table of Grants Maximum Grant $4,632

Gross Income Number of Dependents 1 2 3 4 5 or more

$0 - $15,000 $4,632 $4,632 $4,632 $4,632 $4,632

$15,001 - $16,000 4,182 4,632 4,632 4,632 4,632

$16,001 - $17,000 3,684 4,182 4,632 4,632 4,632

$17,001 - $18,000 3,222 3,684 4,182 4,632 4,632

$18,001 - $19,000 2,790 3,222 3,684 4,182 4,632

$19,001 - $22,000 2,292 2,790 3,222 3,684 4,182

$22,001 - $25,000 1,854 2,292 2,790 3,222 3,684

$25,001 - $28,000 1,416 1,854 2,292 2,790 3,222

$28,001 - $31,000 1,134 1,416 1,854 2,292 2,790

$31,001 - $32,000 906 1,134 1,416 1,854 2,292

$32,001 - $33,000 852 906 1,134 1,416 1,854

$33,001 - $34,000 750 852 906 1,134 1,416

$34,001 - $35,000 372 750 852 906 1,134

$35,001 - $36,000 -- 372 750 852 906

$36,001 - $37,000 -- -- 372 750 852

$37,001 - $38,000 -- -- -- 372 750

$38,001 - $39,000 -- -- -- -- 372 For a full-time student who is financially independent and enrolled in an educational institution that holds a certificate of registration from the state board of career colleges and schools or a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, the amount of the instructional grant for two semesters, three quarters, or a comparable portion of the academic year shall be determined in accordance with the following table: Career Institution Table of Grants Maximum Grant $4,632

Gross Income Number of Dependents 0 1 2 3 4 5 or more

$0 - $4,800 $4,632 $4,632 $4,632 $4,632 $4,632 $4,632

$4,801 - $5,300 4,182 4,632 4,632 4,632 4,632 4,632

$5,301 - $5,800 3,684 4,410 4,632 4,632 4,632 4,632

$5,801 - $6,300 3,222 4,158 4,410 4,632 4,632 4,632

$6,301 - $6,800 2,790 3,930 4,158 4,410 4,632 4,632

$6,801 - $7,300 2,292 3,714 3,930 4,158 4,410 4,632

$7,301 - $8,300 1,854 3,462 3,714 3,930 4,158 4,410

$8,301 - $9,300 1,416 3,246 3,462 3,714 3,930 4,158

$9,301 - $10,300 1,134 3,024 3,246 3,462 3,714 3,930

$10,301 - $11,800906 2,886 3,024 3,246 3,462 3,714

$11,801 - $13,300852 2,772 2,886 3,024 3,246 3,462

$13,301 - $14,800750 2,742 2,772 2,886 3,024 3,246

$14,801 - $16,300372 2,466 2,742 2,772 2,886 3,024

$16,301 - $19,300-- 1,800 2,220 2,520 2,772 2,886

$19,301 - $22,300-- 1,146 1,584 1,986 2,268 2,544

$22,301 - $25,300-- 930 1,146 1,584 1,986 2,268

$25,301 - $30,300-- 708 930 1,146 1,584 1,986

$30,301 - $35,300-- 426 456 570 708 1,116 For a full-time student who is a dependent and enrolled in a state-assisted educational institution, the amount of the instructional grant for two semesters, three quarters, or a comparable portion of the academic year shall be determined in accordance with the following table: Public Institution Table of Grants Maximum Grant $2,190

Gross Income Number of Dependents 1 2 3 4 5 or more

$0 - $15,000 $2,190 $2,190 $2,190 $2,190 $2,190

$15,001 - $16,000 1,974 2,190 2,190 2,190 2,190

$16,001 - $17,000 1,740 1,974 2,190 2,190 2,190

$17,001 - $18,000 1,542 1,740 1,974 2,190 2,190

$18,001 - $19,000 1,320 1,542 1,740 1,974 2,190

$19,001 - $22,000 1,080 1,320 1,542 1,740 1,974

$22,001 - $25,000 864 1,080 1,320 1,542 1,740

$25,001 - $28,000 648 864 1,080 1,320 1,542

$28,001 - $31,000 522 648 864 1,080 1,320

$31,001 - $32,000 420 522 648 864 1,080

$32,001 - $33,000 384 420 522 648 864

$33,001 - $34,000 354 384 420 522 648

$34,001 - $35,000 174 354 384 420 522

$35,001 - $36,000 -- 174 354 384 420

$36,001 - $37,000 -- -- 174 354 384

$37,001 - $38,000 -- -- -- 174 354

$38,001 - $39,000 -- -- -- -- 174 For a full-time student who is financially independent and enrolled in a state-assisted educational institution, the amount of the instructional grant for two semesters, three quarters, or a comparable portion of the academic year shall be determined in accordance with the following table: Public Institution Table of Grants Maximum Grant $2,190

Gross Income Number of Dependents 0 1 2 3 4 5 or more

$0 - $4,800 $2,190 $2,190 $2,190 $2,190 $2,190 $2,190

$4,801 - $5,300 1,974 2,190 2,190 2,190 2,190 2,190

$5,301 - $5,800 1,740 2,082 2,190 2,190 2,190 2,190

$5,801 - $6,300 1,542 1,968 2,082 2,190 2,190 2,190

$6,301 - $6,800 1,320 1,866 1,968 2,082 2,190 2,190

$6,801 - $7,300 1,080 1,758 1,866 1,968 2,082 2,190

$7,301 - $8,300 864 1,638 1,758 1,866 1,968 2,082

$8,301 - $9,300 648 1,530 1,638 1,758 1,866 1,968

$9,301 - $10,300 522 1,422 1,530 1,638 1,758 1,866

$10,301 - $11,800 420 1,356 1,422 1,530 1,638 1,758

$11,801 - $13,300 384 1,308 1,356 1,422 1,530 1,638

$13,301 - $14,800 354 1,290 1,308 1,356 1,422 1,530

$14,801 - $16,300 174 1,164 1,290 1,308 1,356 1,422

$16,301 - $19,300 -- 858 1,050 1,182 1,308 1,356

$19,301 - $22,300 -- 540 750 948 1,062 1,200

$22,301 - $25,300 -- 432 540 750 948 1,062

$25,301 - $30,300 -- 324 432 540 750 948

$30,301 - $35,300 -- 192 210 264 324 522

(D) For a full-time student enrolled in an eligible institution for a semester or quarter in addition to the portion of the academic year covered by a grant determined under division (C) of this section, the maximum grant amount shall be a percentage of the maximum prescribed in the applicable table of that division. The maximum grant for a fourth quarter shall be one-third of the maximum amount prescribed under that division. The maximum grant for a third semester shall be one-half of the maximum amount prescribed under that division.

(E) No grant shall be made to any student in a course of study in theology, religion, or other field of preparation for a religious profession unless such course of study leads to an accredited bachelor of arts, bachelor of science, associate of arts, or associate of science degree.

(F)

(1) Except as provided in division (F)(2) of this section, no grant shall be made to any student for enrollment during a fiscal year in an institution with a cohort default rate determined by the United States secretary of education pursuant to the "Higher Education Amendments of 1986," 100 Stat. 1278, 1408, 20 U.S.C.A. 1085, as amended, as of the fifteenth day of June preceding the fiscal year, equal to or greater than thirty per cent for each of the preceding two fiscal years.

(2) Division (F)(1) of this section does not apply to the following:

(a) Any student enrolled in an institution that under the federal law appeals its loss of eligibility for federal financial aid and the United States secretary of education determines its cohort default rate after recalculation is lower than the rate specified in division (F)(1) of this section or the secretary determines due to mitigating circumstances the institution may continue to participate in federal financial aid programs. The chancellor shall adopt rules requiring institutions to provide information regarding an appeal to the chancellor.

(b) Any student who has previously received a grant under this section who meets all other requirements of this section.

(3) The chancellor shall adopt rules for the notification of all institutions whose students will be ineligible to participate in the grant program pursuant to division (F)(1) of this section.

(4) A student's attendance at an institution whose students lose eligibility for grants under division (F)(1) of this section shall not affect that student's eligibility to receive a grant when enrolled in another institution.

(G) Institutions of higher education that enroll students receiving instructional grants under this section shall report to the chancellor all students who have received instructional grants but are no longer eligible for all or part of such grants and shall refund any moneys due the state within thirty days after the beginning of the quarter or term immediately following the quarter or term in which the student was no longer eligible to receive all or part of the student's grant. There shall be an interest charge of one per cent per month on all moneys due and payable after such thirty-day period. The chancellor shall immediately notify the office of budget and management and the legislative service commission of all refunds so received.

Effective Date: 09-26-2003; 09-29-2005; 2007 HB2 05-15-2007



Section 3333.121 - Instructional grant reconciliation fund.

There is hereby established in the state treasury the state need-based financial aid reconciliation fund, which shall consist of refunds of instructional grant payments made pursuant to section 3333.12 of the Revised Code and refunds of state need-based financial aid payments made pursuant to section 3333.122 of the Revised Code. Revenues credited to the fund shall be used by the chancellor of the Ohio board of regents to pay to higher education institutions any outstanding obligations from the prior year owed for the Ohio instructional grant program and the Ohio college opportunity grant program that are identified through the annual reconciliation and financial audit. Any amount in the fund that is in excess of the amount certified to the director of budget and management by the chancellor as necessary to reconcile prior year payments under the program shall be transferred to the general revenue fund.

Effective Date: 06-26-2003; 09-29-2005; 2007 HB2 05-15-2007



Section 3333.122 - Ohio college opportunity grant program.

(A) The chancellor of the Ohio board of regents shall adopt rules to carry out this section and as authorized under section 3333.123 of the Revised Code. The rules shall include definitions of the terms "resident," "expected family contribution," "full-time student," "three-quarters-time student," "half-time student," "one-quarter-time student," "state cost of attendance," and "accredited" for the purpose of those sections.

(B) Only an Ohio resident who meets both of the following is eligible for a grant awarded under this section:

(1) The resident has an expected family contribution of two thousand one hundred ninety or less;

(2) The resident enrolls in one of the following:

(a) An undergraduate program, or a nursing diploma program approved by the board of nursing under division (A)(5) of section 4723.06 of the Revised Code, at a state-assisted state institution of higher education, as defined in section 3345.12 of the Revised Code, that meets the requirements of Title VI of the Civil Rights Act of 1964;

(b) An undergraduate program, or a nursing diploma program approved by the board of nursing under division (A)(5) of section 4723.06 of the Revised Code, at a private, nonprofit institution in this state holding a certificate of authorization pursuant to Chapter 1713. of the Revised Code;

(c) An undergraduate program, or a nursing diploma program approved by the board of nursing under division (A)(5) of section 4723.06 of the Revised Code, at a career college in this state that holds a certificate of registration from the state board of career colleges and schools under Chapter 3332. of the Revised Code or at a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, if the program has a certificate of authorization pursuant to Chapter 1713. of the Revised Code.

(C)

(1) The chancellor shall establish and administer a needs-based financial aid grants program based on the United States department of education's method of determining financial need . The program shall be known as the Ohio college opportunity grant program. The general assembly shall support the needs-based financial aid program by such sums and in such manner as it may provide, but the chancellor also may receive funds from other sources to support the program. If, for any academic year, the amounts available for support of the program are inadequate to provide grants to all eligible students, the chancellor shall do one of the following:

(a) Give preference in the payment of grants based upon expected family contribution, beginning with the lowest expected family contribution category and proceeding upward by category to the highest expected family contribution category;

(b) Proportionately reduce the amount of each grant to be awarded for the academic year under this section;

(c) Use an alternate formula for such grants that addresses the shortage of available funds and has been submitted to and approved by the controlling board.

(2) The needs-based financial aid grant shall be paid to the eligible student through the institution in which the student is enrolled, except that no needs-based financial aid grant shall be paid to any person serving a term of imprisonment. Applications for the grants shall be made as prescribed by the chancellor, and such applications may be made in conjunction with and upon the basis of information provided in conjunction with student assistance programs funded by agencies of the United States government or from financial resources of the institution of higher education. The institution shall certify that the student applicant meets the requirements set forth in division (B) of this section. Needs-based financial aid grants shall be provided to an eligible student only as long as the student is making appropriate progress toward a nursing diploma or an associate or bachelor's degree. No student shall be eligible to receive a grant for more than ten semesters, fifteen quarters, or the equivalent of five academic years. A grant made to an eligible student on the basis of less than full-time enrollment shall be based on the number of credit hours for which the student is enrolled and shall be computed in accordance with a formula adopted by rule issued by the chancellor. No student shall receive more than one grant on the basis of less than full-time enrollment.

(D)

(1) Except as provided in division (D)(4) of this section, no grantawarded under this section shall exceed the total state cost of attendance.

(2) Subject to divisions (D)(1), (3), and (4) of this section, the amount of a grant awarded to a student under this section shall equal the student's remaining state cost of attendance after the student's Pell grant and expected family contribution are applied to the instructional and general charges for the undergraduate program. However, for students enrolled in a state university or college as defined in section 3345.12 of the Revised Code or a university branch, the chancellor may provide that the grant amount shall equal the student's remaining instructional and general charges for the undergraduate program after the student's Pell grant and expected family contribution have been applied to those charges, but, in no case, shall the grant amount for such a student exceed any maximum that the chancellor may set by rule.

(3) For a student enrolled for a semester or quarter in addition to the portion of the academic year covered by a grant under this section, the maximum grant amount shall be a percentage of the maximum specified in any table established in rules adopted by the chancellor as provided in division (A) of this section. The maximum grant for a fourth quarter shall be one-third of the maximum amount so prescribed . The maximum grant for a third semester shall be one-half of the maximum amount so prescribed .

(4) If a student is enrolled in a two-year institution of higher education and is eligible for an education and training voucher through the Ohio education and training voucher program that receives federal funding under the John H. Chafee foster care independence program, 42 U.S.C. 677, the amount of a grant awarded under this section may exceed the total state cost of attendance to additionally cover housing costs.

(E) No grant shall be made to any student in a course of study in theology, religion, or other field of preparation for a religious profession unless such course of study leads to an accredited bachelor of arts, bachelor of science, associate of arts, or associate of science degree.

(F)

(1) Except as provided in division (F)(2) of this section, no grant shall be made to any student for enrollment during a fiscal year in an institution with a cohort default rate determined by the United States secretary of education pursuant to the "Higher Education Amendments of 1986," 100 Stat. 1278, 1408, 20 U.S.C.A. 1085, as amended, as of the fifteenth day of June preceding the fiscal year, equal to or greater than thirty per cent for each of the preceding two fiscal years.

(2) Division (F)(1) of this section does not apply in the case of either of the following:

(a) The institution pursuant to federal law appeals its loss of eligibility for federal financial aid and the United States secretary of education determines its cohort default rate after recalculation is lower than the rate specified in division (F)(1) of this section or the secretary determines due to mitigating circumstances that the institution may continue to participate in federal financial aid programs. The chancellor shall adopt rules requiring any such appellant to provide information to the chancellor regarding an appeal .

(b) Any student who has previously received a grant pursuant to any provision of this section, including prior to the section's amendment by H.B. 1 of the 128th general assembly, and who meets all other eligibility requirements of this section.

(3) The chancellor shall adopt rules for the notification of all institutions whose students will be ineligible to participate in the grant program pursuant to division (F)(1) of this section.

(4) A student's attendance at any institution whose students are ineligible for grants due to division (F)(1) of this section shall not affect that student's eligibility to receive a grant when enrolled in another institution.

(G) Institutions of higher education that enroll students receiving needs-based financial aid grants under this section shall report to the chancellor all students who have received such needs-based financial aid grants but are no longer eligible for all or part of those grants and shall refund any moneys due the state within thirty days after the beginning of the quarter or term immediately following the quarter or term in which the student was no longer eligible to receive all or part of the student's grant. There shall be an interest charge of one per cent per month on all moneys due and payable after such thirty-day period. The chancellor shall immediately notify the office of budget and management and the legislative service commission of all refunds so received.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-29-2005; 2007 HB2 05-15-2007; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008



Section 3333.123 - Ohio college opportunity grant program - funding preferences and priorities.

(A) As used in this section:

(1) "The Ohio college opportunity grant program" means the program established under section 3333.122 of the Revised Code.

(2) "Rules for the Ohio college opportunity grant program" means the rules authorized in division (R) of section 3333.04 of the Revised Code for the implementation of the program.

(B) In adopting rules for the Ohio college opportunity grant program, the chancellor of the Ohio board of regents may include provisions that give preferential or priority funding to low-income students who in their primary and secondary school work participate in or complete rigorous academic coursework, attain passing scores on the assessments prescribed in section 3301.0710 of the Revised Code, or meet other high academic performance standards determined by the chancellor to reduce the need for remediation and ensure academic success at the postsecondary education level. Any such rules shall include a specification of procedures needed to certify student achievement of primary and secondary standards as well as the timeline for implementation of the provisions authorized by this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005; 2007 HB2 05-15-2007



Section 3333.13 - Payments required to be made by board to public facilities commission.

(A) Money appropriated to the chancellor of the Ohio board of regents for the purposes of this division shall be paid at the times and in the amounts necessary to meet all payments required to be made by the chancellor to the Ohio public facilities commission pursuant to leases or agreements made under division (B) of section 154.21 of the Revised Code, as certified under division (C) of this section, including supplements to such certifications.

(B) The chancellor shall include in the estimate of proposed expenses submitted pursuant to section 126.02 of the Revised Code the estimated amounts of all such payments to be made by the chancellor. The chancellor shall include the estimated amounts of all such payments to be made by the chancellor in recommendations for appropriation required by division (J) of section 3333.04 of the Revised Code. The director of budget and management shall include in the state budget estimates provided for in section 126.02 of the Revised Code the estimated amount of all such payments to be made during the next biennium, and this amount shall be included in the state budget to be submitted by the governor to the general assembly pursuant to section 107.03 of the Revised Code.

(C) On the first day of July of each year, or as soon thereafter as is practicable, the chancellor or a vice-chancellor shall certify to the director the payments contracted to be made, during the period of the then current appropriations made for the purposes of division (A) of this section, to the commission by the chancellor pursuant to leases and agreements made under division (B) of section 154.21 of the Revised Code. The certification shall state the amounts and dates of payment required therefor and the amounts to be credited pursuant to such leases and agreements to the higher education bond service trust fund and other special funds established pursuant to Chapter 154. of the Revised Code. If the director finds such certification to be correct, the director shall promptly add the director's certification thereto and submit it to the treasurer of state. Such annual certification shall be supplemented in similar manner upon the execution of each new lease or agreement, any supplement to an existing lease or agreement, or any amendment thereof, affecting the amounts of those payments.

Effective Date: 09-05-2001; 2007 HB2 05-15-2007



Section 3333.14 - Public post high school technical education programs.

Effective July 1, 1971, all public post high school technical education programs shall be operated by technical colleges, community colleges, university branches, state colleges, state-affiliated universities and state universities. Subject to rules and regulations adopted by the chancellor of the Ohio board of regents, the board of trustees or directors of one of the above such institutions shall adopt a plan of transition governing each public post high school technical education program not specifically identified or included in this section which is located in the geographic region of such institution as defined by the chancellor. The plan of transition shall provide for the dissolution of such technical education programs either by transfer of a program's lands, buildings, and equipment to one of the above such institutions or by complete termination of the technical education program.

Effective Date: 02-17-1972; 2007 HB2 05-15-2007



Section 3333.141 - [Repealed].

Added by HB 739, effective 7/2/1986; Repealed by HB 117, effective 9/29/95.



Section 3333.15 - Establishment of university branch by board of regents.

If the board of trustees of a state university fails to undertake appropriate action to establish a university branch campus within one year from the enactment of a capital improvement appropriation for the development of such university branch facility, the chancellor of the Ohio board of regents may act as the chancellor deems necessary in place of the board of trustees, including securing the release of construction planning and construction contract funds from the state controlling board. If the chancellor takes action to plan and construct a university branch in accordance with this section, the officers and staff of such university shall perform all necessary functions incident to the planning and construction of such university branch as directed by the chancellor.

Effective Date: 09-20-1972; 2007 HB2 05-15-2007



Section 3333.16 - Universal course equivalency classification system for state institutions of higher education.

As used in this section "state institution of higher education" means an institution of higher education as defined in section 3345.12 of the Revised Code.

(A) The chancellor of the Ohio board of regents shall do all of the following:

(1) Establish policies and procedures applicable to all state institutions of higher education that ensure that students can begin higher education at any state institution of higher education and transfer coursework and degrees to any other state institution of higher education without unnecessary duplication or institutional barriers. The purpose of this requirement is to allow students to attain their highest educational aspirations in the most efficient and effective manner for the students and the state. These policies and procedures shall require state institutions of higher education to make changes or modifications, as needed, to strengthen course content so as to ensure equivalency for that course at any state institution of higher education.

(2) Develop and implement a universal course equivalency classification system for state institutions of higher education so that the transfer of students and the transfer and articulation of equivalent courses or specified learning modules or units completed by students are not inhibited by inconsistent judgment about the application of transfer credits. Coursework completed within such a system at one state institution of higher education and transferred to another institution shall be applied to the student's degree objective in the same manner as equivalent coursework completed at the receiving institution.

(3) Develop a system of transfer policies that ensure that graduates with associate degrees which include completion of approved transfer modules shall be admitted to a state institution of higher education, shall be able to compete for admission to specific programs on the same basis as students native to the institution, and shall have priority over out-of-state associate degree graduates and transfer students. To assist a student in advising and transferring, all state institutions of higher education shall fully implement the information system for advising and transferring selected by, contracted for, or developed by the chancellor.

(4) Examine the feasibility of developing a transfer marketing agenda that includes materials and interactive technology to inform the citizens of Ohio about the availability of transfer options at state institutions of higher education and to encourage adults to return to colleges and universities for additional education;

(5) Study, in consultation with the state board of career colleges and schools, and in light of existing criteria and any other criteria developed by the articulation and transfer advisory council, the feasibility of credit recognition and transferability to state institutions of higher education for graduates who have received associate degrees from a career college or school with a certificate of registration from the state board of career colleges and schools under Chapter 3332. of the Revised Code.

(B) All provisions of the existing articulation and transfer policy developed by the Ohio board of regents shall remain in effect except where amended by this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2007 HB2 05-15-2007



Section 3333.161 - Statewide system for articulation agreements among state institutions of higher education for transfer students pursuing teacher education programs.

(A) As used in this section:

(1) "Articulation agreement" means an agreement between two or more state institutions of higher education to facilitate the transfer of students and credits between such institutions.

(2) "State institution of higher education" and "state university" have the same meanings as in section 3345.011 of the Revised Code.

(3) "Two year college" includes a community college, state community college, technical college, and university branch.

(B) The chancellor of the Ohio board of regents shall adopt rules establishing a statewide system for articulation agreements among state institutions of higher education for transfer students pursuing teacher education programs. The rules shall require an articulation agreement between institutions to include all of the following:

(1) The development of a transfer module for teacher education that includes introductory level courses that are evaluated as appropriate by faculty employed by the state institutions of higher education that are parties to the articulation agreement;

(2) A foundation of general studies courses that have been identified as part of the transfer module for teacher education and have been evaluated as appropriate for the preparation of teachers and consistent with the academic content standards adopted under section 3301.079 of the Revised Code;

(3) A clear identification of university faculty who are partnered with two year college faculty;

(4) The publication of the articulation agreement that is available to all students, faculty, and staff.

Effective Date: 06-09-2004; 2007 HB2 05-15-2007



Section 3333.162 - Criteria, policies, and procedures for transfer of courses.

(A) As used in this section, "state institution of higher education" means an institution of higher education as defined in section 3345.12 of the Revised Code.

(B) By April 15, 2007, the chancellor of the Ohio board of regents, in consultation with the department of education, public adult and secondary career-technical education institutions, and state institutions of higher education, shall establish criteria, policies, and procedures that enable students to transfer agreed upon technical courses completed through an adult career-technical education institution, a public secondary career-technical institution, or a state institution of higher education to a state institution of higher education without unnecessary duplication or institutional barriers. The courses to which the criteria, policies, and procedures apply shall be those that adhere to recognized industry standards and equivalent coursework common to the secondary career pathway and adult career-technical education system and regionally accredited state institutions of higher education. Where applicable, the policies and procedures shall build upon the articulation agreement and transfer initiative course equivalency system required by section 3333.16 of the Revised Code.

Effective Date: 09-29-2005; 2007 HB2 05-15-2007



Section 3333.163 - Standards for college credit based on advanced placement test scores.

(A) As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(B) Not later than April 15, 2008, the articulation and transfer advisory council of the chancellor of the Ohio board of regents shall recommend to the chancellor standards for awarding course credit toward degree requirements at state institutions of higher education based on scores attained on advanced placement examinations. The recommended standards shall include a score on each advanced placement examination that the council considers to be a passing score for which course credit may be awarded. Upon adoption of the standards by the chancellor, each state institution of higher education shall comply with the standards in awarding course credit to any student enrolled in the institution who has attained a passing score on an advanced placement examination.

Effective Date: 04-04-2007; 2007 HB2 05-15-2007



Section 3333.17 - Reciprocal contracts with institutions in neighboring states for tuition and fees.

The chancellor of the Ohio board of regents may enter into contracts with the appropriate agency in a contiguous state whereby the agency provides for charging Ohio residents enrolled in state-assisted post-secondary educational institutions in the contiguous state, tuition and fees at rates no higher than the rates charged to students who are residents of that state, and whereby the chancellor, as part of such contracts, may provide that rates for tuition and fees charged to residents of the contiguous state who are enrolled in state-assisted post-secondary educational institutions in Ohio shall not exceed those charged Ohio residents. State-assisted post-secondary educational institutions in Ohio may enter into contracts with appropriate state-assisted post-secondary educational institutions in a contiguous state whereby the state-assisted post-secondary educational institution provides for charging Ohio residents enrolled in the institution in the contiguous state, tuition and fees at rates no higher than the rates charged to students who are residents of that state, and whereby the Ohio state-assisted post-secondary institution, as part of such contracts, may provide that rates for tuition and fees charged to residents of the contiguous state who are enrolled in the state-assisted post-secondary educational institutions in Ohio shall not exceed those charged Ohio residents. The contracts entered into by the chancellor or a state-assisted post-secondary educational institution may limit the type of academic program offered at the reciprocal rates. Residents of contiguous states enrolled in for credit courses taught at the main campus and identified off-campus sites at state-assisted post-secondary educational institutions in Ohio under such contracts shall be included in calculating the number of full-time equivalent students for state subsidy purposes. The chancellor and each state-assisted post-secondary educational institution shall periodically assess the costs and benefits of each such contract and the extent to which parity is achieved between Ohio and the contiguous state with respect to students benefiting from the contract. All Ohio state-assisted post-secondary educational institutions participating in these contracts shall report enrollments and other information annually to the chancellor. No contract shall be entered into under this section without the approval of the chancellor. The chancellor shall report the status of these contracts to the controlling board annually.

Effective Date: 06-28-2002; 2007 HB2 05-15-2007



Section 3333.18 - Reciprocal contracts with institutions in neighboring states for financial aid funds.

The chancellor of the Ohio board of regents may enter into contracts with the appropriate agency in a contiguous state whereby financial aids from the funds of each state may be used by qualified student recipients to attend approved post-secondary educational institutions in the other state. Approved institutions in Ohio are those that are state-assisted or are nonprofit and have received certificates of authorization pursuant to Chapter 1713. of the Revised Code, or are private institutions exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code. Eligible post-secondary educational institutions in the contiguous state shall be similarly approved by the appropriate agency of that state. In formulating and executing such contracts with a contiguous state, the chancellor shall assure that the total cost to this state approximates the total cost to the contiguous state. Any contract entered into under this section shall be subject to the periodic review of, and approval by, the controlling board.

Effective Date: 02-20-2002; 2007 HB2 05-15-2007



Section 3333.19 - Foreign exchange students - tuition and fees.

The chancellor of the Ohio board of regents may enter into agreements with the appropriate agency in a foreign country or with an agency or organization sponsoring foreign student exchanges under which the agency or organization ensures that Ohio residents enrolled in post-secondary educational institutions in the foreign country will pay tuition and fees at rates no higher than the rates charged to students who are residents of that country and under which the chancellor provides that rates for tuition and fees charged to a comparable number of students from the foreign country who are enrolled in state-assisted institutions of higher education in Ohio are to be no higher than the rates charged to students who are Ohio residents. Notwithstanding that an Ohio resident is enrolled in a post-secondary educational institution in a foreign country under one of these agreements, any such student who was previously enrolled in a state-assisted institution shall be counted as enrolled in such institution for state subsidy purposes in a manner prescribed by rules the chancellor shall adopt.

Effective Date: 07-26-1991; 2007 HB2 05-15-2007



Section 3333.20 - Educational service standards for community colleges, university branches, technical colleges and state community colleges.

(A) The chancellor of the Ohio board of regents shall adopt educational service standards that shall apply to all community colleges, university branches, technical colleges, and state community colleges established under Chapters 3354., 3355., 3357., and 3358. of the Revised Code, respectively. These standards shall provide for such institutions to offer or demonstrate at least the following:

(1) An appropriate range of career or technical programs designed to prepare individuals for employment in specific careers at the technical or paraprofessional level;

(2) Commitment to an effective array of developmental education services providing opportunities for academic skill enhancement;

(3) Partnerships with industry, business, government, and labor for the retraining of the workforce and the economic development of the community;

(4) Noncredit continuing education opportunities;

(5) College transfer programs or the initial two years of a baccalaureate degree for students planning to transfer to institutions offering baccalaureate programs;

(6) Linkages with high schools to ensure that graduates are adequately prepared for post-secondary instruction;

(7) Student access provided according to a convenient schedule and program quality provided at an affordable price;

(8) That student fees charged by any institution are as low as possible, especially if the institution is being supported by a local tax levy;

(9) A high level of community involvement in the decision-making process in such critical areas as course delivery, range of services, fees and budgets, and administrative personnel.

(B) The chancellor shall consult with representatives of state-assisted colleges and universities, as defined in section 3333.041 of the Revised Code, in developing appropriate methods for achieving or maintaining the standards adopted pursuant to division (A) of this section.

(C) In considering institutions that are co-located, the chancellor shall apply the standards to them in two manners:

(1) As a whole entity;

(2) As separate entities, applying the standards separately to each. When distributing any state funds among institutions based on the degree to which they meet the standards, the chancellor shall provide to institutions that are co-located the higher amount produced by the two judgments under divisions (C)(1) and (2) of this section.

Effective Date: 06-30-1997; 2007 HB2 05-15-2007



Section 3333.21 - Academic scholarship program - basis of award.

As used in sections 3333.21 to 3333.23 of the Revised Code, "term" and "academic year" mean "term" and "academic year" as defined by the chancellor of the Ohio board of regents.

The chancellor shall establish and administer an academic scholarship program. Under the program, a total of one thousand new scholarships shall be awarded annually in the amount of not less than two thousand dollars per award. At least one such new scholarship shall be awarded annually to a student in each public high school and joint vocational school and each nonpublic high school for which the state board of education prescribes minimum standards in accordance with section 3301.07 of the Revised Code.

To be eligible for the award of a scholarship, a student shall be a resident of Ohio and shall be enrolled as a full-time undergraduate student in an Ohio institution of higher education that meets the requirements of Title VI of the "Civil Rights Act of 1964" and is state-assisted, is nonprofit and holds a certificate of authorization issued under section 1713.02 of the Revised Code, is a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, or holds a certificate of registration and program authorization issued under section 3332.05 of the Revised Code and awards an associate or bachelor's degree. Students who attend an institution holding a certificate of registration shall be enrolled in a program leading to an associate or bachelor's degree for which associate or bachelor's degree program the institution has program authorization to offer the program issued under section 3332.05 of the Revised Code.

"Resident" and "full-time student" shall be defined in rules adopted by the chancellor.

The chancellor shall award the scholarships on the basis of a formula designed by the chancellor to identify students with the highest capability for successful college study. The formula shall weigh the factor of achievement, as measured by grade point average, and the factor of ability, as measured by performance on a competitive examination specified by the chancellor. Students receiving scholarships shall be known as "Ohio academic scholars."

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-20-2002; 2007 HB2 05-15-2007



Section 3333.22 - Award and renewal of scholarship - leave of absence.

Each Ohio academic scholarship shall be awarded for an academic year and may be renewed for each of three additional academic years. The scholarship amount awarded to a scholar for an academic year shall be not less than two thousand dollars. A scholarship shall be renewed if the scholar maintains an academic record satisfactory to the chancellor of the Ohio board of regents and meets any of the following conditions:

(A) The scholar is enrolled as a full-time undergraduate;

(B) The scholar was awarded an undergraduate degree in less than four academic years and is enrolled as a full-time graduate or professional student in an Ohio institution of higher education that meets the requirements of Title VI of the "Civil Rights Act of 1964" and is state-assisted or is nonprofit and holds a certificate of authorization issued under section 1713.02 of the Revised Code;

(C) The scholar is a full-time student concurrently enrolled as an undergraduate student and as a graduate or professional student in an Ohio institution of higher education that meets the requirements of division (B) of this section. Each amount awarded shall be paid in equal installments to the scholar at the time of enrollment for each term of the academic year for which the scholarship is awarded or renewed. No scholar is eligible to receive an Ohio academic scholarship for more than the equivalent of four academic years. If an Ohio academic scholar is temporarily unable to attend school because of illness or other cause satisfactory to the chancellor, the chancellor may grant a leave of absence for a designated period of time. If a scholar discontinues full-time attendance at the scholar's school during a term because of illness or other cause satisfactory to the chancellor, the scholar may either claim a prorated payment for the period of actual attendance or waive payment for that term. A term for which prorated payment is made shall be considered a full term for which a scholarship was received. A term for which payment is waived shall not be considered a term for which a scholarship was received. Receipt of an Ohio academic scholarship shall not affect a scholar's eligibility for the Ohio instructional grant program.

Effective Date: 06-06-2001; 2007 HB2 05-15-2007



Section 3333.23 - Scholastic record sent to chancellor - suspension or revocation of scholarship.

At the end of each term, each Ohio academic scholar shall request the registrar of the school to send a copy of the scholar's scholastic record to the chancellor of the Ohio board of regents. If the scholar's record fails to meet the standards established by the chancellor, further payments shall be suspended until the scholar demonstrates promise of successful progress in the academic program for which the award was made. The chancellor may revoke the scholarship if the scholar does not resume successful academic progress within a reasonable time.

Effective Date: 12-02-1996; 2007 HB2 05-15-2007



Section 3333.24 - [Repealed].

Effective Date: 07-01-1985



Section 3333.25 - Academic scholarship payment fund.

There is hereby created the Ohio academic scholarship payment fund, which shall be in the custody of the treasurer of state but shall not be a part of the state treasury. The fund shall consist of all moneys appropriated for the fund by the general assembly and other moneys otherwise made available to the fund. The payment fund shall be used for the payment of Ohio academic scholarships or for additional scholarships to recognize outstanding academic achievement and ability. The chancellor of the Ohio board of regents shall administer this section and establish rules for the distribution and awarding of any additional scholarships. The chancellor may direct the treasurer of state to invest any moneys in the payment fund not currently needed for scholarship payments, in any kinds of investments in which moneys of the public employees retirement system may be invested. The instruments of title of all investments shall be delivered to the treasurer of state or to a qualified trustee designated by the treasurer of state as provided in section 135.18 of the Revised Code. The treasurer of state shall collect both principal and investment earnings on all investments as they become due and pay them into the fund. All deposits to the fund shall be made in financial institutions of this state secured as provided in section 135.18 of the Revised Code.

Effective Date: 09-30-1998; 2007 HB2 05-15-2007



Section 3333.26 - Waiving tuition for child or spouse of public service officer killed in line of duty.

(A) Any citizen of this state who has resided within the state for one year, who was in the active service of the United States as a soldier, sailor, nurse, or marine between April 6, 1917, and November 11, 1918, and who has been honorably discharged from that service, shall be admitted to any school, college, or university that receives state funds in support thereof, without being required to pay any tuition or matriculation fee, but is not relieved from the payment of laboratory or similar fees.

(B)

(1) As used in this division:

(a) "Volunteer firefighter" has the meaning as in division (B)(1) of section 146.01 of the Revised Code.

(b) "Public service officer" means an Ohio firefighter, volunteer firefighter, police officer, member of the state highway patrol, employee designated to exercise the powers of police officers pursuant to section 1545.13 of the Revised Code, or other peace officer as defined by division (B) of section 2935.01 of the Revised Code, or a person holding any equivalent position in another state.

(c) "Qualified former spouse" means the former spouse of a public service officer, or of a member of the armed services of the United States, who is the custodial parent of a minor child of that marriage pursuant to an order allocating the parental rights and responsibilities for care of the child issued pursuant to section 3109.04 of the Revised Code.

(d) "Operation enduring freedom" means that period of conflict which began October 7, 2001, and ends on a date declared by the president of the United States or the congress.

(e) "Operation Iraqi freedom" means that period of conflict which began March 20, 2003, and ends on a date declared by the president of the United States or the congress.

(f) "Combat zone" means an area that the president of the United States by executive order designates, for purposes of 26 U.S.C. 112, as an area in which armed forces of the United States are or have engaged in combat.

(2) Any resident of this state who is under twenty-six years of age, or under thirty years of age if the resident has been honorably discharged from the armed services of the United States, who is the child of a public service officer killed in the line of duty or of a member of the armed services of the United States killed in the line of duty during operation enduring freedom or operation Iraqi freedom, and who is admitted to any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college, state community college, university branch, or technical college shall not be required to pay any tuition or any student fee for up to four academic years of education, which shall be at the undergraduate level. A child of a member of the armed services of the United States killed in the line of duty during operation enduring freedom or operation Iraqi freedom is eligible for a waiver of tuition and student fees under this division only if the student is not eligible for a war orphans scholarship authorized by Chapter 5910. of the Revised Code. In any year in which the war orphans scholarship board reduces the percentage of tuition covered by a war orphans scholarship below one hundred per cent pursuant to division (A) of section 5910.04 of the Revised Code, the waiver of tuition and student fees under this division for a child of a member of the armed services of the United States killed in the line of duty during operation enduring freedom or operation Iraqi freedom shall be reduced by the same percentage.

(3) Any resident of this state who is the spouse or qualified former spouse of a public service officer killed in the line of duty, and who is admitted to any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college, state community college, university branch, or technical college, shall not be required to pay any tuition or any student fee for up to four academic years of education, which shall be at the undergraduate level.

(4) Any resident of this state who is the spouse or qualified former spouse of a member of the armed services of the United States killed in the line of duty while serving in a combat zone after May 7, 1975, and who is admitted to any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college, state community college, university branch, or technical college, shall not be required to pay any tuition or any student fee for up to four years of academic education, which shall be at the undergraduate level. In order to qualify under division (B)(4) of this section, the spouse or qualified former spouse shall have been a resident of this state at the time the member was killed in the line of duty.

(C) Any institution that is not subject to division (B) of this section and that holds a valid certificate of registration issued under Chapter 3332. of the Revised Code, a valid certificate issued under Chapter 4709. of the Revised Code, or a valid license issued under Chapter 4713. of the Revised Code, or that is nonprofit and has a certificate of authorization issued under section 1713.02 of the Revised Code, or that is a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, which reduces tuition and student fees of a student who is eligible to attend an institution of higher education under the provisions of division (B) of this section by an amount indicated by the chancellor of the Ohio board of regents shall be eligible to receive a grant in that amount from the chancellor. Each institution that enrolls students under division (B) of this section shall report to the chancellor, by the first day of July of each year, the number of students who were so enrolled and the average amount of all such tuition and student fees waived during the preceding year. The chancellor shall determine the average amount of all such tuition and student fees waived during the preceding year. The average amount of the tuition and student fees waived under division (B) of this section during the preceding year shall be the amount of grants that participating institutions shall receive under this division during the current year, but no grant under this division shall exceed the tuition and student fees due and payable by the student prior to the reduction referred to in this division. The grants shall be made for four years of undergraduate education of an eligible student.

Effective Date: 02-20-2002; 08-11-2004; 09-04-2006; 2007 HB2 05-15-2007



Section 3333.27 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 06-29-1999; 09-29-2005; 2007 HB2 05-15-2007)



Section 3333.28 - Nurse education assistance program - fund.

(A) The chancellor of the Ohio board of regents shall establish the nurse education assistance program, the purpose of which shall be to make loans to students enrolled in prelicensure nurse education programs at institutions approved by the board of nursing under section 4723.06 of the Revised Code and postlicensure nurse education programs approved by the chancellor under section 3333.04 of the Revised Code or offered by an institution holding a certificate of authorization issued under Chapter 1713. of the Revised Code. The board of nursing shall assist the chancellor in administering the program.

(B) There is hereby created in the state treasury the nurse education assistance fund, which shall consist of all money transferred to it pursuant to section 4743.05 of the Revised Code. The fund shall be used by the chancellor for loans made under division (A) of this section and for expenses of administering the loan program.

(C) Between July 1, 2005, and January 1, 2012, the chancellor shall distribute money in the nurse education assistance fund in the following manner:

(1)

(a) Fifty per cent of available funds shall be awarded as loans to registered nurses enrolled in postlicensure nurse education programs described in division (A) of this section. To be eligible for a loan, the applicant shall provide the chancellor with a letter of intent to practice as a faculty member at a prelicensure or postlicensure program for nursing in this state upon completion of the applicant's academic program.

(b) If the borrower of a loan under division (C)(1)(a) of this section secures employment as a faculty member of an approved nursing education program in this state within six months following graduation from an approved nurse education program, the chancellor may forgive the principal and interest of the student's loans received under division (C)(1)(a) of this section at a rate of twenty-five per cent per year, for a maximum of four years, for each year in which the borrower is so employed. A deferment of the service obligation, and other conditions regarding the forgiveness of loans may be granted as provided by the rules adopted under division (D)(7) of this section.

(c) Loans awarded under division (C)(1)(a) of this section shall be awarded on the basis of the student's expected family contribution, with preference given to those applicants with the lowest expected family contribution. However, the chancellor may consider other factors the chancellor determines relevant in ranking the applications.

(d) Each loan awarded to a student under division (C)(1)(a) of this section shall be not less than five thousand dollars per year.

(2) Twenty-five per cent of available funds shall be awarded to students enrolled in prelicensure nurse education programs for registered nurses, as defined in section 4723.01 of the Revised Code.

(3) Twenty-five per cent of available funds shall be awarded to students enrolled in nurse education programs as determined by the chancellor, with preference given to programs aimed at increasing enrollment in an area of need.

After January 1, 2012, the chancellor shall determine the manner in which to distribute loans under this section.

(D) Subject to the requirements specified in division (C) of this section, the chancellor shall adopt rules in accordance with Chapter 119. of the Revised Code establishing:

(1) Eligibility criteria for receipt of a loan;

(2) Loan application procedures;

(3) The amounts in which loans may be made and the total amount that may be loaned to an individual;

(4) The total amount of loans that can be made each year;

(5) The percentage of the money in the fund that must remain in the fund at all times as a fund balance;

(6) Interest and principal repayment schedules;

(7) Conditions under which a portion of principal and interest obligations incurred by an individual under the program will be forgiven;

(8) Ways that the program may be used to encourage individuals who are members of minority groups to enter the nursing profession;

(9) Any other matters incidental to the operation of the program.

(E) The obligation to repay a portion of the principal and interest on a loan made under this section shall be forgiven if the recipient of the loan meets the criteria for forgiveness established by division (C)(1)(b) of this section, in the case of loans awarded under division (C)(1)(a) of this section, or by the chancellor under the rule adopted under division (D)(7) of this section, in the case of other loans awarded under this section.

(F) The receipt of a loan under this section shall not affect a student's eligibility for assistance, or the amount of that assistance, granted under section 3333.12, 3333.122, 3333.22, 3333.26, 5910.03, 5910.032, or 5919.34 of the Revised Code, but the rules of the chancellor may provide for taking assistance received under those sections into consideration when determining a student's eligibility for a loan under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 12-02-1996; 06-30-2005; 2007 HB2 05-15-2007



Section 3333.29 - Facilitation of communication, cooperation, and partnerships among state institutions of higher education with nursing education programs.

(A) As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(B) The chancellor of the Ohio board of regents shall establish, within the Ohio skills bank, a mechanism to facilitate communication, cooperation, and partnerships among state institutions of higher education with nursing education programs and between state institutions of higher education and hospitals in this state to meet regional and statewide nursing education needs.

Added by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 04-03-2003; 2007 HB2 05-15-2007; 2007 HB119 09-29-2007

This section is set out twice. See also §3333.291, effective until 3/29/2010.



Section 3333.30 - Web site access to career information.

The chancellor of the Ohio board of regents may enter into an agreement with private entities to provide log-in access or an internet link to free career information for students via the web site maintained by the chancellor. A log-in access or internet link authorized under this section shall not be considered an advertisement, endorsement, or sponsorship for purposes of the regulation of state-controlled web sites under any section of the Revised Code, any rule of the Administrative Code, or any other policy or directive adopted or issued by the office of information technology or any other state agency.

Effective Date: 2008 HB525 04-07-2009



Section 3333.31 - Rules for determining student residency.

(A) For state subsidy and tuition surcharge purposes, status as a resident of Ohio shall be defined by the chancellor of the Ohio board of regents by rule promulgated pursuant to Chapter 119. of the Revised Code. No adjudication as to the status of any person under such rule, however, shall be required to be made pursuant to Chapter 119. of the Revised Code. The term "resident" for these purposes shall not be equated with the definition of that term as it is employed elsewhere under the laws of this state and other states, and shall not carry with it any of the legal connotations appurtenant thereto. Rather, except as provided in divisions (B) and (D) of this section, for such purposes, the rule promulgated under this section shall have the objective of excluding from treatment as residents those who are present in the state primarily for the purpose of attending a state-supported or state-assisted institution of higher education, and may prescribe presumptive rules, rebuttable or conclusive, as to such purpose based upon the source or sources of support of the student, residence prior to first enrollment, evidence of intention to remain in the state after completion of studies, or such other factors as the chancellor deems relevant.

(B) The rules of the chancellor for determining student residency shall grant residency status to a veteran and to the veteran's spouse and any dependent of the veteran, if both of the following conditions are met:

(1) The veteran either:

(a) Served one or more years on active military duty and was honorably discharged or received a medical discharge that was related to the military service;

(b) Was killed while serving on active military duty or has been declared to be missing in action or a prisoner of war.

(2) If the veteran seeks residency status for tuition surcharge purposes, the veteran has established domicile in this state as of the first day of a term of enrollment in an institution of higher education. If the spouse or a dependent of the veteran seeks residency status for tuition surcharge purposes, the veteran and the spouse or dependent seeking residency status have established domicile in this state as of the first day of a term of enrollment in an institution of higher education, except that if the veteran was killed while serving on active military duty , has been declared to be missing in action or a prisoner of war, or is deceased after discharge, only the spouse or dependent seeking residency status shall be required to have established domicile in accordance with this division.

(C) The rules of the chancellor for determining student residency shall not deny residency status to a student who is either a dependent child of a parent, or the spouse of a person who, as of the first day of a term of enrollment in an institution of higher education, has accepted full-time employment and established domicile in this state for reasons other than gaining the benefit of favorable tuition rates.

Documentation of full-time employment and domicile shall include both of the following documents:

(1) A sworn statement from the employer or the employer's representative on the letterhead of the employer or the employer's representative certifying that the parent or spouse of the student is employed full-time in Ohio;

(2) A copy of the lease under which the parent or spouse is the lessee and occupant of rented residential property in the state, a copy of the closing statement on residential real property of which the parent or spouse is the owner and occupant in this state or, if the parent or spouse is not the lessee or owner of the residence in which the parent or spouse has established domicile, a letter from the owner of the residence certifying that the parent or spouse resides at that residence.

Residency officers may also evaluate, in accordance with the chancellor's rule, requests for immediate residency status from dependent students whose parents are not living and whose domicile follows that of a legal guardian who has accepted full-time employment and established domicile in the state for reasons other than gaining the benefit of favorable tuition rates.

(D)

(1) The rules of the chancellor for determining student residency shall grant residency status to a person who, while a resident of this state for state subsidy and tuition surcharge purposes, graduated from a high school in this state or completed the final year of instruction at home as authorized under section 3321.04 of the Revised Code, if the person enrolls in an institution of higher education and establishes domicile in this state, regardless of the student's residence prior to that enrollment.

(2) The rules of the chancellor for determining student residency shall not grant residency status to an alien if the alien is not also an immigrant or a nonimmigrant.

(E) As used in this section:

(1) "Dependent," "domicile," "institution of higher education," and "residency officer" have the meanings ascribed in the chancellor's rules adopted under this section.

(2) "Alien" means a person who is not a United States citizen or a United States national.

(3) "Immigrant" means an alien who has been granted the right by the United States bureau of citizenship and immigration services to reside permanently in the United States and to work without restrictions in the United States.

(4) "Nonimmigrant" means an alien who has been granted the right by the United States bureau of citizenship and immigration services to reside temporarily in the United States.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.74,HB 116, §1, eff. 5/4/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-1989; 2007 HB2 05-15-2007; 2008 HB450 04-07-2009



Section 3333.32 - Conditions for resident status.

For purposes of state subsidy and tuition and fee surcharges, a student attending a state university listed in section 3345.011 of the Revised Code, a community college, a technical college, a university branch, or a state community college has resident status if all of the following conditions apply:

(A) The student resides in a contiguous state.

(B) The student is employed in Ohio by a business, organization, or government agency located in Ohio.

(C) The employer enters into a contract with the institution of higher education under which the employer pays all of the student's tuition and fees directly to the institution and agrees not to charge or seek reimbursement from the student in any manner for any part of the tuition and fees.

Effective Date: 09-22-2000



Section 3333.33 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 04-04-2007; 2007 HB2 05-15-2007



Section 3333.34 - College-level certificates transferable to college credit.

(A) As used in this section:

(1) "Pre-college stackable certificate" means a certificate earned before an adult is enrolled in an institution of higher education that can be transferred to college credit based on standards established by the chancellor of the Ohio board of regents and the department of education.

(2) "College-level certificate" means a certificate earned while an adult is enrolled in an institution of higher education that can be transferred to college credit based on standards established by the chancellor and the department of education.

(B) The chancellor and the department of education shall create a system of pre-college stackable certificates to provide a clear and accessible path for adults seeking to advance their education. The system shall do all of the following:

(1) Be uniform across the state;

(2) Be available from an array of providers, including adult career centers, institutions of higher education, and employers;

(3) Be structured to respond to the expectations of both the workplace and higher education;

(4) Be articulated in a way that ensures the most effective interconnection of competencies offered in specialized training programs;

(5) Establish standards for earning pre-college certificates;

(6) Establish transferability of pre-college certificates to college credit.

(C) The chancellor shall develop college-level certificates that can be transferred to college credit in different subject competencies. The certificates shall be based on competencies and experience and not on classroom seat time.

Effective Date: 2006 HB699 12-28-2006; 2007 HB2 05-15-2007



Section 3333.35 - Cooperative efforts with state board of education and board of regents.

The state board of education and the chancellor of the Ohio board of regents shall strive to reduce unnecessary student remediation costs incurred by colleges and universities in this state, increase overall access for students to higher education, enhance the post-secondary enrollment options program in accordance with Chapter 3365. of the Revised Code, and enhance the alternative resident educator licensure program in accordance with section 3319.26 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-21-1997; 2007 HB2 05-15-2007



Section 3333.36 - Allocation of funds for certain scholarships.

If the chancellor determines that sufficient funds are available from general revenue fund appropriations made to the Ohio board of regents or to the chancellor of the Ohio board of regents, the chancellor shall allocate the following:

(A) Up to seventy thousand dollars in each fiscal year to make payments to the Columbus program in intergovernmental issues, an Ohio internship program at Kent state university, for scholarships of up to two thousand dollars for each student enrolled in the program;

(B) Up to one hundred sixty-five thousand dollars in each fiscal year to make payments to the Washington center for scholarships provided to undergraduates of Ohio's four-year public and private institutions of higher education selected to participate in the Washington center internship program. The amount of a student's scholarship shall not exceed the amount specified for such scholarships in the biennial operating appropriations act. The chancellor may utilize any general revenue funds appropriated to the board of regents or to the chancellor that the chancellor determines to be available for purposes of this section.

Effective Date: 06-09-2004; 06-30-2005; 2007 HB2 05-15-2007; 2007 HB119 06-30-2007



Section 3333.37 - Outstanding scholarship, priority needs fellowship program definitions.

As used in sections 3333.37 to 3333.375 of the Revised Code, the following words and terms have the following meanings unless the context indicates a different meaning or intent:

(A) "Cost of attendance" means all costs of a student incurred in connection with a program of study at an eligible institution, as determined by the institution, including tuition; instructional fees; room and board; books, computers, and supplies; and other related fees, charges, and expenses.

(B) "Eligible institution" means one of the following:

(1) A state-assisted post-secondary educational institution within the state;

(2) A nonprofit institution of higher education within the state that holds a certificate of authorization issued under Chapter 1713. of the Revised Code, that is accredited by the appropriate regional and, when appropriate, professional accrediting associations within whose jurisdiction it falls, is authorized to grant a bachelor's degree or higher, and satisfies other conditions as set forth in the policy guidelines;

(3) A private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code.

(C) "Eligible student" means either of the following:

(1) An undergraduate student who meets all of the following:

(a) Is a resident of this state;

(b) Has graduated from any Ohio secondary school for which the state board of education prescribes minimum standards in accordance with section 3301.07 of the Revised Code;

(c) Is attending and in good standing, or has been accepted for attendance, at any eligible institution as a full-time student to pursue a bachelor's degree.

(2) A graduate student who is a resident of this state, and is attending and in good standing, or has been accepted for attendance, at any eligible institution.

(D) "Fellowship" or "fellowship program" means the Ohio priority needs fellowship created by sections 3333.37 to 3333.375 of the Revised Code.

(E) "Full-time student" has the meaning as defined by rule of the chancellor of the Ohio board of regents.

(F) "Ohio outstanding scholar" means a student who is the recipient of a scholarship under sections 3333.37 to 3333.375 of the Revised Code.

(G) "Policy guidelines" means the rules adopted by the chancellor pursuant to section 3333.374 of the Revised Code.

(H) "Priority needs fellow" means a student who is the recipient of a fellowship under sections 3333.37 to 3333.375 of the Revised Code.

(I) "Priority needs field of study" means those academic majors and disciplines as determined by the chancellor that support the purposes and intent of sections 3333.37 to 3333.375 of the Revised Code as described in section 3333.371 of the Revised Code.

(J) "Scholarship" or "scholarship program" means the Ohio outstanding scholarship created by sections 3333.37 to 3333.375 of the Revised Code.

Effective Date: 02-20-2002; 2007 HB2 05-15-2007



Section 3333.371 - Purposes of scholarship and fellowship programs.

The purposes of sections 3333.37 to 3333.375 of the Revised Code are to create both of the following:

(A) A scholarship program for undergraduate students who are residents of this state and are pursuing a baccalaureate degree in any field of study to encourage the retention of Ohio outstanding students;

(B) A fellowship program for graduate students who are residents of this state for attendance at Ohio institutions of higher education to encourage such students to pursue fields of study that are determined to be a priority for the state in advancing its economic, technological, and academic interests.

Effective Date: 06-08-2000



Section 3333.372 - Outstanding scholarship and priority needs fellowship programs.

(A) There are hereby authorized the "Ohio outstanding scholarship" and the "Ohio priority needs fellowship" programs, which shall be established and administered by the chancellor of the Ohio board of regents for eligible students. The programs shall provide scholarships to eligible undergraduate students and fellowships to eligible graduate students, equal to the annual cost of attendance at eligible institutions, to pursue baccalaureate degrees and post-baccalaureate degrees in priority needs field of study consistent with section 3333.371 of the Revised Code.

(B) The scholarship and fellowship programs created under sections 3333.37 to 3333.375 of the Revised Code and any necessary administrative expenses shall be funded solely from the Ohio outstanding scholarship and the Ohio priority needs fellowship programs payment funds established pursuant to section 3333.375 of the Revised Code.

(C) The scholarships shall be renewable for each of three additional years for undergraduate study, and the fellowships shall be renewable for each of two additional years for graduate study, provided the Ohio outstanding scholar or priority needs fellow remains an eligible student at an eligible institution.

Effective Date: 06-08-2000; 2007 HB2 05-15-2007



Section 3333.373 - Scholarship rules advisory committee.

(A) The scholarship rules advisory committee is hereby established. The committee shall consist of the chancellor of the Ohio board of regents or the chancellor's designee, the treasurer of state or the treasurer of state's designee, the director of development or the director's designee, one state senator appointed by the president of the senate, one state representative appointed by the speaker of the house of representatives, and two public members appointed by the chancellor representing the interests of the state-assisted eligible institutions and private nonprofit eligible institutions, respectively.

(B) The committee shall provide recommendations to the chancellor as to rules, criteria, and guidelines necessary and appropriate to implement the scholarship and fellowship programs created by sections 3333.37 to 3333.375 of the Revised Code.

(C) The committee shall meet at least annually to review the scholarship and fellowship programs guidelines; make recommendations to amend, rescind, or modify the policy guidelines; and approve scholarship and fellowship awards to eligible students.

(D) Sections 101.82 to 101.87 of the Revised Code do not apply to this section.

Effective Date: 03-22-2001; 2007 HB2 05-15-2007



Section 3333.374 - Rules establishing scholarship policy guidelines.

(A) After receipt of recommendations from the scholarship rules advisory committee or if no recommendations are received, the chancellor of the Ohio board of regents, with the approval of the treasurer of state, shall adopt rules, in accordance with Chapter 119. of the Revised Code, establishing policy guidelines for the implementation of the scholarship and fellowship programs.

(B) Nothing in this section or section 3333.373 of the Revised Code shall prevent the chancellor, with the approval of the treasurer of state, from amending or rescinding rules adopted pursuant to division (A) of this section, or from adopting new rules, in accordance with Chapter 119. of the Revised Code, from time to time as are necessary to further the purposes of sections 3333.37 to 3333.375 of the Revised Code.

Effective Date: 06-08-2000; 2007 HB2 05-15-2007



Section 3333.375 - Ohio outstanding scholarship and Ohio priority needs fellowship programs payment funds.

(A)

(1) There are hereby created the Ohio outstanding scholarship and the Ohio priority needs fellowship programs payment funds, which shall be in the custody of the treasurer of state, but shall not be a part of the state treasury.

(2) The payment funds shall consist solely of all moneys returned to the treasurer of state, as issuer of certain tax-exempt student loan revenue bonds, from all indentures of trust, both presently existing and future, created as a result of tax-exempt student loan revenue bonds issued under Chapter 3366. of the Revised Code, and any moneys earned from allowable investments of the payment funds under division (B) of this section.

(3) Except as provided in division (E) of this section, the payment funds shall be used solely for scholarship and fellowships awarded under sections 3333.37 to 3333.375 of the Revised Code by the chancellor of the Ohio board of regents and for any necessary administrative expenses incurred by the chancellor in administering the scholarship and fellowship programs.

(B) The treasurer of state may invest any moneys in the payment funds not currently needed for scholarship and fellowship payments in any kind of investments in which moneys of the public employees retirement system may be invested under Chapter 145. of the Revised Code.

(C)

(1) The instruments of title of all investments shall be delivered to the treasurer of state or to a qualified trustee designated by the treasurer of state as provided in section 135.18 of the Revised Code.

(2) The treasurer of state shall collect both principal and investment earnings on all investments as they become due and pay them into the payment funds.

(3) All deposits to the payment funds shall be made in public depositories of this state and secured as provided in section 135.18 of the Revised Code.

(D) On or before March 1, 2001, and on or before the first day of March in each subsequent year, the treasurer of state shall provide to the chancellor of the Ohio board of regents a statement indicating the moneys in the Ohio outstanding scholarship and the Ohio priority needs fellowship programs payment funds that are available for the upcoming academic year to award scholarships and fellowships under sections 3333.37 to 3333.375 of the Revised Code.

(E) The chancellor may use funds the treasurer has indicated as available pursuant to division (D) of this section to support distribution of state need-based financial aid in accordance with sections 3333.12 and 3333.122 of the Revised Code.

Effective Date: 06-08-2000; 2007 HB2 05-15-2007; 2008 HB420 12-30-2008



Section 3333.38 - Ineligibilty for student financial assistance supported by state funds.

(A) As used in this section:

(1) "Institution of higher education" includes all of the following:

(a) A state institution of higher education, as defined in section 3345.011 of the Revised Code;

(b) A nonprofit institution issued a certificate of authorization under Chapter 1713. of the Revised Code;

(c) A private institution exempt from regulation under Chapter 3332. of the Revised Code, as prescribed in section 3333.046 of the Revised Code;

(d) An institution of higher education with a certificate of registration from the state board of career colleges and schools under Chapter 3332. of the Revised Code.

(2) "Student financial assistance supported by state funds" includes assistance granted under sections 3315.33, 3333.12, 3333.122, 3333.21, 3333.26, 3333.28, 3333.372, 3333.391, 5910.03, 5910.032, and 5919.34 of the Revised Code, financed by an award under the choose Ohio first scholarship program established under section 3333.61 of the Revised Code, or financed by an award under the Ohio co-op/internship program established under section 3333.72 of the Revised Code, and any other post-secondary student financial assistance supported by state funds.

(B) An individual who is convicted of, pleads guilty to, or is adjudicated a delinquent child for one of the following violations shall be ineligible to receive any student financial assistance supported by state funds at an institution of higher education for two calendar years from the time the individual applies for assistance of that nature:

(1) A violation of section 2917.02 or 2917.03 of the Revised Code;

(2) A violation of section 2917.04 of the Revised Code that is a misdemeanor of the fourth degree;

(3) A violation of section 2917.13 of the Revised Code that is a misdemeanor of the fourth or first degree and occurs within the proximate area where four or more others are acting in a course of conduct in violation of section 2917.11 of the Revised Code.

(C) If an individual is convicted of, pleads guilty to, or is adjudicated a delinquent child for committing a violation of section 2917.02 or 2917.03 of the Revised Code, and if the individual is enrolled in a state-supported institution of higher education, the institution in which the individual is enrolled shall immediately dismiss the individual. No state-supported institution of higher education shall admit an individual of that nature for one academic year after the individual applies for admission to a state-supported institution of higher education. This division does not limit or affect the ability of a state-supported institution of higher education to suspend or otherwise discipline its students.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-09-2004; 09-29-2005; 2007 HB2 05-15-2007; 2007 HB119 06-30-2007; 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.39 - Teach Ohio program.

The chancellor of the Ohio board of regents and the superintendent of public instruction shall establish and administer the teach Ohio program to promote and encourage citizens of this state to consider teaching as a profession. The program shall include all of the following:

(A) A statewide program administered by a nonprofit corporation that has been in existence for at least fifteen years with demonstrated results in encouraging high school students from economically disadvantaged groups to enter the teaching profession. The chancellor and superintendent jointly shall select the nonprofit corporation.

(B) The Ohio teaching fellows program established under sections 3333.391 and 3333.392 of the Revised Code;

(C) The Ohio teacher residency program established under section 3319.223 of the Revised Code;

(D) Alternative licensure procedures established under section 3319.26 of the Revised Code;

(E) Any other program as identified by the chancellor and the superintendent.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3333.391 - Ohio teaching fellows program.

(A) As used in this section and in section 3333.392 of the Revised Code:

(1) "Academic year" shall be as defined by the chancellor of the Ohio board of regents.

(2) "Hard-to-staff school" and "hard-to-staff subject" shall be as defined by the department of education.

(3) "Parent" means the parent, guardian, or custodian of a qualified student.

(4) "Qualified service" means teaching at a qualifying school.

(5) "Qualifying school" means a hard-to-staff school district building or a school district building that has a persistently low performance rating , as determined jointly by the chancellor and superintendent of public instruction, under section 3302.03 of the Revised Code at the time the recipient becomes employed by the district.

(B) If the chancellor of the Ohio board of regents determines that sufficient funds are available from general revenue fund appropriations made to the Ohio board of regents or to the chancellor, the chancellor and the superintendent of public instruction jointly may develop and agree on a plan for the Ohio teaching fellows program to promote and encourage high school seniors to enter and remain in the teaching profession. Upon agreement of such a plan, the chancellor shall establish and administer the program in conjunction with the superintendent and with the cooperation of teacher training institutions. Under the program, the chancellor annually shall provide scholarships to students who commit to teaching in a qualifying school for a minimum of four years upon graduation from a teacher training program at a state institution of higher education or an Ohio nonprofit institution of higher education that has a certificate of authorization under Chapter 1713. of the Revised Code. The scholarships shall be for up to four years at the undergraduate level at an amount determined by the chancellor based on state appropriations.

(C) The chancellor shall adopt a competitive process for awarding scholarships under the teaching fellows program, which shall include minimum grade point average and scores on national standardized tests for college admission. The process shall also give additional consideration to all of the following:

(1) A person who has participated in the program described in division (A) of section 3333.39 of the Revised Code;

(2) A person who plans to specialize in teaching students with special needs;

(3) A person who plans to teach in the disciplines of science, technology, engineering, or mathematics.

The chancellor shall require that all applicants to the teaching fellows program shall file a statement of service status in compliance with section 3345.32 of the Revised Code, if applicable, and that all applicants have not been convicted of, plead guilty to, or adjudicated a delinquent child for any violation listed in section 3333.38 of the Revised Code.

(D) Teaching fellows shall complete the four-year teaching commitment within not more than seven years after graduating from the teacher training program. Failure to fulfill the commitment shall convert the scholarship into a loan to be repaid under section 3333.392 of the Revised Code.

(E) The chancellor shall adopt rules in accordance with Chapter 119. of the Revised Code to administer this section and section 3333.392 of the Revised Code.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3333.392 - Scholarships; Termination; Repayment.

(A) Each recipient who accepts a scholarship under the Ohio teaching fellows program created under section 3333.391 of the Revised Code, or the recipient's parent if the recipient is younger than eighteen years of age, shall sign a promissory note payable to the state in the event the recipient does not satisfy the service requirement of division (D) of section 3333.391 of the Revised Code or the scholarship is terminated. The amount payable under the note shall be the amount of total scholarships accepted by the recipient under the program plus ten per cent interest accrued annually beginning on the first day of September after graduating from the teacher training program or immediately after termination of the scholarship. The period of repayment under the note shall be determined by the chancellor of the Ohio board of regents. The note shall stipulate that the obligation to make payments under the note is canceled following completion of four years of qualified service by the recipient in accordance with division (D) of section 3333.391 of the Revised Code, or if the recipient dies, becomes totally and permanently disabled, or is unable to complete the required qualified service as a result of a reduction in force at the recipient's school of employment before the obligation under the note has been satisfied.

(B) Repayment of the principal amount of the scholarship and interest accrued shall be deferred while the recipient is enrolled in an approved teaching program, while the recipient is seeking employment to fulfill the service obligation, for a period not to exceed six months, or while the recipient is engaged in qualified service.

(C) During the seven-year period following the recipient's graduation from an approved teaching program, the chancellor shall deduct twenty-five per cent of the outstanding balance that may be converted to a loan for each year the recipient teaches at a qualifying school.

(D) The chancellor may terminate the scholarship, in which case the scholarship shall be converted to a loan to be repaid under division (A) of this section.

(E) The scholarship shall be deemed terminated upon the recipient's withdrawal from school or the recipient's failure to meet the standards of the scholarship as determined by the chancellor and shall be converted to a loan to be repaid under division (A) of this section.

(F) The chancellor and the attorney general shall collect payments on the converted loan in accordance with section 131.02 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3333.40 - Midwestern Higher Education Compact.

The Midwestern Higher Education Compact is hereby ratified, enacted into law, and entered into by this state as a party thereto with any other state that has heretofore legally joined in the compact and that may hereafter legally join in the compact as follows:

"MIDWESTERN HIGHER EDUCATION COMPACT Article I. Purpose The purpose of the midwestern higher education compact shall be to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in, and choice of higher education for the citizens residing in the several states which are parties to this compact. Article II. The Commission

(A) The compacting states hereby create the midwestern higher education commission, hereinafter called the commission. The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with terms of this compact.

(B) The commission shall consist of five resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its unicameral legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

(C) The commission shall select annually, from among its members, a chairperson, a vice-chairperson, and a treasurer.

(D) The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director, and such other personnel as the commission may determine shall be bonded in such amounts as the commission may require.

(E) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(F) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission. Article III. Powers and Duties of the Commission

(A) The commission shall adopt a seal and suitable bylaws governing its management and operations.

(B) Irrespective of the civil service, personnel, or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

(C) The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

(D) The commission shall report annually to the legislatures and governors of the compacting states, to the midwestern governors' conference and to the midwestern legislative conference of the council of state governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

(E) The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm, or corporation.

(F) The commission may accept for any of its purposes and functions under the compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize, and dispose of the same.

(G) The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

(H) The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

(I) The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

(J) The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees. Article IV. Activities of the Commission

(A) The commission shall collect data on the long-range effects of the compact on higher education. By the end of the fourth year from the effective date of the compact and every two years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

(B) The commission shall study issues in higher education of particular concern to the midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

(C) The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate, or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

(D) The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

(E) In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern. Article V. Finance

(A) The moneys necessary to finance the general operations of the commission not otherwise provided for in carrying forth its duties, responsibilities, and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

(B) The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(C) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(D) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission. Article VI. Eligible Parties and Entry into Force

(A) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

(B) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law, provided that it shall not become initially effective until enacted into law by five states prior to the thirty-first day of December, 1995.

(C) Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states. Article VII. Withdrawal, Default, and Termination

(A) Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(B) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission. Article VIII. Severability and Construction

Effective Date: 04-10-1991



Section 3333.41 - Members of midwestern higher education commission.

(A) As provided in Article II, paragraph (B) of the midwestern higher education compact in section 3333.40 of the Revised Code:

(1) The governor, or a person he designates, shall serve as a member of the midwestern higher education commission during the tenure in office of the governor.

(2) The president of the senate shall appoint one member of the senate to the midwestern higher education commission to serve a two-year term.

(3) The speaker of the house of representatives shall appoint one member of the house of representatives to the midwestern higher education commission to serve a two-year term.

(4) The governor, with the advice and consent of the senate, shall appoint two at-large members from this state to the midwestern higher education commission. At least one of these members shall be from the field of higher education. Of the two at-large members initially appointed, the governor shall appoint one for a two-year term and the other for a four-year term. All succeeding at-large members shall serve four-year terms. Each member appointed from this state to the midwestern higher education commission shall serve from the date of his appointment until the end of the term for which he was appointed. Any vacancy in the members appointed from this state shall be filled in the manner provided by this section for the original appointments. Any member filling a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall serve for the remainder of that term. A member shall continue to serve subsequent to the expiration date of his term until the date on which his successor is appointed or, in the case of the governor, takes office.

(B) As used in Article V, paragraph (D) of the midwestern higher education compact in section 3333.40 of the Revised Code, "duly authorized representative" for this state means the auditor of state or a person designated by him to make the inspection described in that article and paragraph of the compact.

Effective Date: 04-10-1991



Section 3333.42 - Nonresident student military personnel tuition.

No state institution of higher education, as defined in section 3345.011 of the Revised Code, shall charge a nonresident student who is a member of the armed forces of the United States and who is stationed in this state pursuant to military orders or who is a member of the Ohio national guard, or who is the spouse or dependent child of such a student, rates for tuition and fees that are higher than the rates charged to an Ohio resident.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB248 04-07-2009



Section 3333.43 - Statements for three-year baccalaureate degrees.

This section does not apply to any baccalaureate degree program that is a cooperative education program, as defined in section 3333.71 of the Revised Code.

(A) The chancellor of the Ohio board of regents shall require all state institutions of higher education that offer baccalaureate degrees, as a condition of reauthorization for certification of each baccalaureate program offered by the institution, to submit a statement describing how each major for which the school offers a baccalaureate degree may be completed within three academic years. The chronology of the statement shall begin with the fall semester of a student's first year of the baccalaureate program.

(B) The statement required under this section may include, but not be limited to, any of the following methods to contribute to earning a baccalaureate degree in three years:

(1) Advanced placement credit;

(2) International baccalaureate program credit;

(3) A waiver of degree and credit-hour requirements by completion of courses that are widely available at community colleges in the state or through online programs offered by state institutions of higher education or private nonprofit institutions of higher education holding certificates of authorization under Chapter 1713. of the Revised Code, and through courses taken by the student through the post-secondary enrollment options program under Chapter 3365. of the Revised Code;

(4) Completion of coursework during summer sessions;

(5) A waiver of foreign-language degree requirements based on a proficiency examination specified by the institution.

(C)

(1) Not later than October 15, 2012, each state institution of higher education shall provide statements required under this section for ten per cent of all baccalaureate degree programs offered by the institution.

(2) Not later than June 30, 2014, each state institution of higher education shall provide statements required under this section for sixty per cent of all baccalaureate degree programs offered by the institution.

(D) Each state institution of higher education required to submit statements under this section shall post its three-year option on its web site and also provide that information to the department of education. The department shall distribute that information to the superintendent, high school principal, and guidance counselor, or equivalents, of each school district, community school established under Chapter 3314. of the Revised Code, and STEM school established under Chapter 3326. of the Revised Code.

(E) Nothing in this section requires an institution to take any action that would violate the requirements of any independent association accrediting baccalaureate degree programs.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3333.50 - Critical needs rapid response system.

The Ohio board of regents, in consultation with the governor and the department of development, shall develop a critical needs rapid response system to respond quickly to critical workforce shortages in the state. Not later than ninety days after a critical workforce shortage is identified, the chancellor of the board shall submit to the governor a proposal for addressing the shortage through initiatives of the board or institutions of higher education.

Effective Date: 2007 HB119 09-29-2007



Section 3333.55 - Health information and imaging technology workforce development pilot project.

(A) The health information and imaging technology workforce development pilot project is hereby established. Under the project, in fiscal years 2008 through 2010, the Ohio board of regents shall design and implement a three-year pilot program to test, in the vicinity of Clark, Greene, and Montgomery counties, how a P-16 public-private education and workforce development collaborative may address each of the following goals:

(1) Increase the number of students taking and mastering high-level science, technology, engineering, or mathematics courses and pursuing careers in those subjects, in all demographic regions of the state;

(2) Increase the number of students pursuing professional careers in health information and imaging technology upon receiving related technical education and professional experience, in all demographic regions of the state;

(3) Unify efforts among schools, career centers, post-secondary programs, and employers in a region for career and workforce development, preservation, and public education.

(B) The project shall focus on enhancing P-16 education and workforce development in the field of health information and imaging technology through such activities as increased academic intervention in related areas of study, after-school and summer intervention programs, tutoring, career and job fairs and other promotional and recruitment activities, externships, professional development, field trips, academic competitions, development of related specialized study modules, development of honors programs, and development and enhancement of dual high school and college enrollment programs.

(C) Project participants shall include Clark-Shawnee local school district, Springfield city school district, Greene county career center, Clark state community college, Central state university, Wright state university, Cedarville university, Wittenberg university, the university of Dayton, and private employers in the health information and imaging technology industry in the vicinity of Clark, Greene, and Montgomery counties, selected by the board of regents.

For the third year of the project, the board of regents may add as participants the Dayton city school district and Xenia city school district.

(D) Wittenberg university shall be the lead coordinating agent and Clark state community college shall be the fiscal agent for the project.

(E) The board of regents shall create an advisory council made up of representatives of the participating entities to coordinate, monitor, and evaluate the project. The advisory council shall submit an annual activity report to the board of regents by a date specified by the board of regents.

Effective Date: 2007 HB119 06-30-2007



Section 3333.58 - Appalachian center for higher education.

There is hereby created at Shawnee state university the Ohio Appalachian center for higher education to increase the educational attainment of the residents of Ohio's Appalachian region, as defined in section 107.21 of the Revised Code. The board of directors of the center shall consist of the following members:

(A) The presidents of all of the following:

(1) Shawnee state university;

(2) Belmont technical college;

(3) Hocking college;

(4) Jefferson community college;

(5) Zane state college;

(6) Rio Grande community college;

(7) Southern state community college;

(8) Central Ohio technical college, Coshocton campus;

(9) Washington state community college.

(B) The president of Ohio university, or the president's designee;

(C) The dean of one of the Salem, Tuscarawas, or East Liverpool regional campuses of Kent state university, as designated by the president of Kent state university;

(D) A representative of the chancellor of the Ohio board of regents as designated by the chancellor.

Effective Date: 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3333.60 - Ohio innovation partnership definitions.

As used in sections 3333.61 to 3333.69 of the Revised Code:

(A) "State university or college" has the same meaning as in section 3345.12 of the Revised Code.

(B) "State university" and "state institution of higher education" have the same meanings as in section 3345.011 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2007 HB119 06-30-2007



Section 3333.61 - Ohio innovation partnership components.

The chancellor of the Ohio board of regents shall establish and administer the Ohio innovation partnership, which shall consist of the choose Ohio first scholarship program and the Ohio research scholars program. Under the programs, the chancellor, subject to approval by the controlling board, shall make awards to state universities or colleges for programs and initiatives that recruit students and scientists in the fields of science, technology, engineering, mathematics, and medicine to state universities or colleges, in order to enhance regional educational and economic strengths and meet the needs of the state's regional economies. Awards may be granted for programs and initiatives to be implemented by a state university or college alone or in collaboration with other state institutions of higher education, nonpublic Ohio universities and colleges, or other public or private Ohio entities. If the chancellor makes an award to a program or initiative that is intended to be implemented by a state university or college in collaboration with other state institutions of higher education or nonpublic Ohio universities or colleges, the chancellor may provide that some portion of the award be received directly by the collaborating universities or colleges consistent with all terms of the Ohio innovation partnership.

The choose Ohio first scholarship program shall assign a number of scholarships to state universities and colleges to recruit Ohio residents as undergraduate, or as provided in section 3333.66 of the Revised Code graduate, students in the fields of science, technology, engineering, mathematics, and medicine, or in science, technology, engineering, mathematics, or medical education. Choose Ohio first scholarships shall be awarded to each participating eligible student as a grant to the state university or college the student is attending and shall be reflected on the student's tuition bill. Choose Ohio first scholarships are student-centered grants from the state to students to use to attend a university or college and are not grants from the state to universities or colleges.

Notwithstanding any other provision of this section or sections 3333.62 to 3333.69 of the Revised Code, a nonpublic four-year Ohio institution of higher education may submit a proposal for choose Ohio first scholarships or Ohio research scholars grants. If the chancellor awards a nonpublic institution scholarships or grants, the nonpublic institution shall comply with all requirements of this section, sections 3333.62 to 3333.69 of the Revised Code, and the rules adopted under this section that apply to state universities or colleges awarded choose Ohio first scholarships or Ohio research scholars grants.

The Ohio research scholars program shall award grants to use in recruiting scientists to the faculties of state universities or colleges.

The chancellor shall adopt rules in accordance with Chapter 119. of the Revised Code to administer the programs.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3333.611 - Proposals for the creation of a primary care medical student component of the choose Ohio first scholarship program.

(A) All of the following individuals shall jointly develop a proposal for the creation of a primary care medical student component of the choose Ohio first scholarship program operated under section 3333.61 of the Revised Code under which scholarships are annually made available and awarded to medical students who meet the requirements specified in division (D) of this section:

(1) The dean of the Ohio state university school of medicine;

(2) The dean of the Case western reserve university school of medicine;

(3) The dean of the university of Toledo college of medicine;

(4) The president and dean of the northeast Ohio medical university;

(5) The dean of the university of Cincinnati college of medicine;

(6) The dean of the Boonshoft school of medicine at Wright state university;

(7) The dean of the Ohio university college of osteopathic medicine.

(B) The individuals specified in division (A) of this section shall consider including the following provisions in the proposal:

(1) Establishing a scholarship of sufficient size to permit annually not more than fifty medical students to receive scholarships;

(2) Specifying that a scholarship, once granted, may be provided to a medical student for not more than four years.

(C) The individuals specified in division (A) of this section shall submit the proposal for the component to the chancellor of the Ohio board of regents not later than March 6, 2011. The chancellor shall review the proposal and determine whether to implement the component as part of the program.

(D) To be eligible for a scholarship made available under the component, a medical student shall meet all of the following requirements:

(1) Participate in identified patient centered medical home model training opportunities during medical school;

(2) Commit to a post-residency primary care practice in this state for not less than three years;

(3) Accept medicaid recipients as patients, without restriction and, as compared to other patients, in a proportion that is specified in the scholarship.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3333.612 - Proposals for the creation of a primary care nursing student component of the choose Ohio first scholarship program.

(A) All of the following individuals shall jointly develop a proposal for the creation of a primary care nursing student component of the choose Ohio first scholarship program operated under section 3333.61 of the Revised Code under which scholarships are annually made available and awarded to advanced practice nursing students who meet the requirements specified in division (D) of this section:

(1) The dean of the college of nursing at the university of Toledo;

(2) The dean of the Wright state university college of nursing and health;

(3) The dean of the college of nursing at Kent state university;

(4) The dean of the university of Akron college of nursing;

(5) The director of the school of nursing at Ohio university.

(B) The individuals specified in division (A) of this section shall consider including the following provisions in the proposal:

(1) Establishing a scholarship of sufficient size to permit annually not more than thirty advanced practice nursing students to receive scholarships;

(2) Specifying that a scholarship, once granted, may be provided to an advanced practice nursing student for not more than three years.

(C) The individuals specified in division (A) of this section shall submit the proposal for the component to the chancellor of the Ohio board of regents not later than six months after the effective date of this section. The chancellor shall review the proposal and determine whether to implement the component as part of the program.

(D) To be eligible for a scholarship made available under the component, an advanced practice nursing student shall meet all of the following requirements:

(1) Participate in identified patient centered medical home model training opportunities during nursing school;

(2) Commit to an advanced practice nursing primary care practice in this state after completing nursing school for not less than three years;

(3) Accept medicaid recipients as patients, without restriction and, as compared to other patients, in a proportion that is specified in the scholarship.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3333.62 - Competitive process for program awards.

The chancellor of the Ohio board of regents shall establish a competitive process for making awards under the choose Ohio first scholarship program and the Ohio research scholars program. The chancellor, on completion of that process, shall make a recommendation to the controlling board asking for approval of each award selected by the chancellor.

Any state university or college may apply for one or more awards under one or both programs. The state university or college shall submit a proposal and other documentation required by the chancellor, in the form and manner prescribed by the chancellor, for each award it seeks. A proposal may propose an initiative to be implemented solely by the state university or college or in collaboration with other state institutions of higher education, nonpublic Ohio universities or colleges, or other public or nonpublic Ohio entities. A single proposal may seek an award under one or both programs.

The chancellor shall determine which proposals will receive awards each fiscal year, and the amount of each award, on the basis of the merit of each proposal, which the chancellor, subject to approval by the controlling board, shall determine based on one or more of the following criteria:

(A) The quality of the program that is the subject of the proposal and the extent to which additional resources will enhance its quality;

(B) The extent to which the proposal is integrated with the strengths of the regional economy;

(C) The extent to which the proposal is integrated with centers of research excellence within the private sector;

(D) The amount of other institutional, public, or private resources, whether monetary or nonmonetary, that the proposal pledges to leverage;

(E) The extent to which the proposal is collaborative with other public or nonpublic Ohio institutions of higher education;

(F) The extent to which the proposal is integrated with the university's or college's mission and does not displace existing resources already committed to the mission;

(G) The extent to which the proposal facilitates a more efficient utilization of existing faculty and programs;

(H) The extent to which the proposal meets a statewide educational need;

(I) The demonstrated productivity or future capacity of the students or scientists to be recruited;

(J) The extent to which the proposal will create additional capacity in educational or economic areas of need;

(K) The extent to which the proposal will encourage students who received degrees in the fields of science, technology, engineering, mathematics, or medicine from two-year institutions to transfer to state universities or colleges to pursue baccalaureate degrees in science, technology, engineering, mathematics, or medicine;

(L) The extent to which the proposal encourages students enrolled in state universities to transfer into science, technology, engineering, mathematics, or medicine programs;

(M) The extent to which the proposal facilitates the completion of a baccalaureate degree in a cost-effective manner, for example, by facilitating students' completing two years at a two-year institution and two years at a state university or college;

(N) The extent to which the proposal allows attendance at a state university or college of students who otherwise could not afford to attend;

(O) The extent to which other institutional, public, or private resources pledged to the proposal will be deployed to assist in sustaining students' scholarships over their academic careers;

(P) The extent to which the proposal increases the likelihood that students will successfully complete their degree programs in science, technology, engineering, mathematics, or medicine or in science, technology, engineering, mathematics, or medical education;

(Q) The extent to which the proposal ensures that a student who is awarded a scholarship is appropriately qualified and prepared to successfully complete a degree program in science, technology, engineering, mathematics, or medicine or in science, technology, engineering, mathematics, or medical education;

(R) The extent to which the proposal will increase the number of women participating in the choose Ohio first scholarship program.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3333.63 - Meeting prior to making awards - proposal summary review.

The chancellor of the Ohio board of regents shall conduct at least one public meeting annually, prior to deciding awards under the Ohio innovation partnership. At the meeting, an employee of the chancellor shall summarize the proposals submitted for consideration, and each state university or college that has a proposal pending shall have the opportunity to review the summary of their proposal prepared by the chancellor's staff and answer questions or respond to concerns about the proposal raised by the chancellor's staff.

Effective Date: 2007 HB119 06-30-2007



Section 3333.64 - Fiscal and distributive goals in making awards.

The chancellor of the Ohio board of regents shall endeavor to make awards under the choose Ohio first scholarship program and the Ohio research scholars program such that the aggregate, statewide amount of other institutional, public, and private money pledged to the proposals in each fiscal year equals at least one hundred per cent of the aggregate amount of the money awarded under both programs that year. The chancellor shall endeavor to make awards under the choose Ohio first scholarship program in such a way that at least fifty per cent of the students receiving the scholarships are involved in a co-op or internship program in a private industry or a university laboratory. The value of institutional, public, or private industry co-ops and internships shall count toward the statewide aggregate amount of other institutional, public, or private money specified in this paragraph. The chancellor also shall endeavor to distribute awards in such a way that all regions of the state benefit from the economic development impact of the programs and shall guarantee that students from all regions of the state are able to participate in the scholarship program.

Effective Date: 2007 HB119 06-30-2007



Section 3333.65 - Award recipients to enter use agreement.

The chancellor of the Ohio board of regents shall require each state university or college that the controlling board approves to receive an award under the Ohio innovation partnership to enter into an agreement governing the use of the award. The agreement shall contain terms the chancellor determines to be necessary, which shall include performance measures, reporting requirements, and an obligation to fulfill pledges of other institutional, public, or nonpublic resources for the proposal. The chancellor may require a state university or college that violates the terms of its agreement to repay the award plus interest at the rate required by section 5703.47 of the Revised Code to the chancellor. If the chancellor makes an award to a program or initiative that is intended to be implemented by a state university or college in collaboration with other state institutions of higher education or nonpublic Ohio universities or colleges, the chancellor may enter into an agreement with the collaborating universities or colleges that permits awards to be received directly by the collaborating universities or colleges consistent with the terms of the program or initiative. In that case, the chancellor shall incorporate into the agreement terms consistent with the requirements of this section.

Effective Date: 2007 HB119 06-30-2007



Section 3333.66 - Scholarship amounts - recruiting initiatives - allocation of appropriations.

(A)

(1) Except as provided in division (A)(2) of this section, in each academic year, no student who receives a choose Ohio first scholarship shall receive less than one thousand five hundred dollars or more than one-half of the highest in-state undergraduate instructional and general fees charged by all state universities. For this purpose, if Miami university is implementing the pilot tuition restructuring plan originally recognized in Am. Sub. H.B. 95 of the 125th general assembly, that university's instructional and general fees shall be considered to be the average full-time in-state undergraduate instructional and general fee amount after taking into account the Ohio resident and Ohio leader scholarships and any other credit provided to all Ohio residents.

(2) The chancellor of the Ohio board of regents may authorize a state university or college or a nonpublic Ohio institution of higher education to award a choose Ohio first scholarship in an amount greater than one-half of the highest in-state undergraduate instructional and general fees charged by all state universities to either of the following:

(a) Any undergraduate student who qualifies for a scholarship and is enrolled in a program leading to a teaching profession in science, technology, engineering, mathematics, or medicine;

(b) Any graduate student who qualifies for a scholarship, if any initiatives are selected for award under division (B) of this section.

(B) The chancellor shall encourage state universities and colleges, alone or in collaboration with other state institutions of higher education, nonpublic Ohio universities and colleges, or other public or private Ohio entities, to submit proposals under the choose Ohio first scholarship program for initiatives that recruit either of the following:

(1) Ohio residents who enrolled in colleges and universities in other states or other countries to return to Ohio and enroll in state universities or colleges as graduate students in the fields of science, technology, engineering, mathematics, and medicine, or in the fields of science, technology, engineering, mathematics, or medical education. If such proposals are submitted and meet the chancellor's competitive criteria for awards, the chancellor, subject to approval by the controlling board, shall give at least one of the proposals preference for an award.

(2) Graduates, or undergraduates who will graduate in time to participate in the program described in this division by the subsequent school year, from an Ohio college or university who received, or will receive, a degree in science, technology, engineering, mathematics, or medicine to participate in a graduate-level teacher education masters program in one of those fields that requires the student to establish a domicile in the state and to commit to teach for a minimum of three years in a hard-to-staff school district in the state upon completion of the master's degree program. The chancellor may require a college or university to give priority to qualified candidates who graduated from a high school in this state.

"Hard-to-staff" shall be as defined by the department of education.

(C) The general assembly intends that money appropriated for the choose Ohio first scholarship program in each fiscal year be used for scholarships in the following academic year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3333.67 - Disposition of research scholar awards.

Each state university or college that receives an award under the Ohio research scholars program shall deposit the amount it receives into a new or existing endowment fund. The university or college shall maintain the amount received and use income generated from that amount, and other institutional, public, or nonpublic resources, to finance the proposal approved by the chancellor of the Ohio board of regents and the controlling board.

Effective Date: 2007 HB119 06-30-2007



Section 3333.68 - College proposal preference for future awards.

When making an award under the Ohio innovation partnership, the chancellor of the Ohio board of regents, subject to approval by the controlling board, may commit to giving a state university's or college's proposal preference for future awards after the current fiscal year or fiscal biennium. A proposal's eligibility for future awards remains conditional on all of the following:

(A) Future appropriations of the general assembly;

(B) The university's or college's adherence to the agreement entered into under section 3333.65 of the Revised Code, including its fulfillment of pledges of other institutional, public, or nonpublic resources;

(C) With respect to the choose Ohio first scholarship program, a demonstration that the students receiving the scholarship are satisfied with the state universities or colleges selected by the chancellor to offer the scholarships. The chancellor and the controlling board shall not commit to awarding any proposal for more than five fiscal years at a time. However, when a commitment for future awards expires, a state university or college may reapply.

Effective Date: 2007 HB119 06-30-2007



Section 3333.69 - Monitor of initiatives for which award granted.

The chancellor of the Ohio board of regents shall monitor each initiative for which an award is granted under the Ohio innovation partnership to ensure the following:

(A) Fiscal accountability, so that the award is used in accordance with the agreement entered into under section 3333.65 of the Revised Code;

(B) Operating progress, so that the initiative is managed to achieve the goals stated in the proposal and in the agreement, and so that problems may be promptly identified and remedied;

(C) Desired outcomes, so that the initiative contributes to the programs' goals of enhancing regional educational and economic strengths and meeting regional economic needs.

Effective Date: 2007 HB119 06-30-2007



Section 3333.70 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 2007 HB119 06-30-2007



Section 3333.71 - Choose Ohio first co-op/internship program definitions.

As used in sections 3333.71 to 3333.79 of the Revised Code:

(A) "Cooperative education program" means a partnership between students, institutions of higher education, and employers that formally integrates students' academic study with work experience in cooperating employer organizations and that meets all of the following conditions:

(1) Alternates or combines periods of academic study and work experience in appropriate fields as an integral part of student education;

(2) Provides students with compensation from the cooperative employer in the form of wages or salaries for work performed;

(3) Evaluates each participating student's performance in the cooperative position, both from the perspective of the student's institution of higher education and the student's cooperative employer;

(4) Provides participating students with academic credit from the institution of higher education upon successful completion of their cooperative education;

(5) Is part of an overall degree or certificate program for which a percentage of the total program acceptable to the chancellor of the Ohio board of regents involves cooperative education.

(B) "Internship program" means a partnership between students, institutions of higher education, and employers that formally integrates students' academic study with work or community service experience and that does both of the following:

(1) Offers internships of specified and definite duration;

(2) Evaluates each participating student's performance in the internship position, both from the perspective of the student's institution of higher education and the student's internship employer.

An internship program may provide participating students with academic credit upon successful completion of the internship, and may provide students with compensation in the form of wages or salaries, stipends, or scholarships.

(C) "Nonpublic university or college" means a nonprofit institution holding a certificate of authorization issued under Chapter 1713. of the Revised Code.

(D) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB554 09-12-2008



Section 3333.72 - Choose Ohio first co-op/internship program.

The chancellor of the Ohio board of regents shall establish and administer the Ohio co-op/internship program to promote and encourage cooperative education programs or internship programs at Ohio institutions of higher education for the purpose of recruiting Ohio students to stay in the state, and recruiting Ohio residents who left Ohio to attend out-of-state institutions of higher education back to Ohio institutions of higher education, to participate in high quality academic programs that use cooperative education programs or significant internship programs, in order to support the growth of Ohio's businesses by providing businesses with Ohio's most talented students and providing Ohio graduates with job opportunities with Ohio's growing companies.

The chancellor, subject to approval by the controlling board, shall make awards to state institutions of higher education for new or existing programs and initiatives meeting the goals of the Ohio co-op/internship program. Awards may be granted for programs and initiatives to be implemented by a state institution of higher education alone or in collaboration with other state institutions of higher education or nonpublic Ohio universities and colleges. If the chancellor makes an award to a program or initiative that is intended to be implemented by a state institution of higher education in collaboration with other state institutions of higher education or nonpublic Ohio universities or colleges, the chancellor may provide that some portion of the award be received directly by the collaborating universities or colleges consistent with all terms of the Ohio co-op/internship program.

The Ohio co-op/internship program shall support the creation and maintenance of high quality academic programs that utilize an intensive cooperative education or internship program for students at state institutions of higher education, or assign a number of scholarships to institutions to recruit Ohio residents as students in a high quality academic program, or both. If scholarships are included in an award to an institution of higher education, the scholarships shall be awarded to each participating eligible student as a grant to the state institution of higher education the student is attending and shall be reflected on the student's tuition bill.

Notwithstanding any other provision of this section or sections 3333.73 to 3333.79 of the Revised Code, an Ohio four-year nonpublic university or college may submit a proposal as lead applicant or co-lead applicant for an award under the Ohio co-op/internship program if the proposal is to be implemented in collaboration with a state institution of higher education. If the chancellor grants a nonpublic university or college an award, the nonpublic university or college shall comply with all requirements of this section, sections 3333.73 to 3333.79 of the Revised Code, and the rules adopted under this section that apply to state institutions of higher education that receive awards under the program.

The chancellor shall adopt rules in accordance with Chapter 119. of the Revised Code to administer the Ohio co-op/internship program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.73 - Competitive process for making awards under program.

The chancellor of the Ohio board of regents shall establish a competitive process for making awards under the Ohio co-op/internship program. The chancellor, on completion of that process, shall make a recommendation to the controlling board asking for approval of each award selected by the chancellor. The state institution of higher education shall submit a proposal and other documentation required by the chancellor, in the form and manner prescribed by the chancellor, for each award it seeks. A proposal may propose an initiative to be implemented solely by the state institution of higher education or in collaboration with other state institutions of higher education or nonpublic Ohio universities or colleges. The chancellor shall determine which proposals will receive awards each fiscal year, and the amount of each award, on the basis of the merit of each proposal, which the chancellor, subject to approval by the controlling board, shall determine based on one or more of the following criteria:

(A) The extent to which the proposal will keep Ohio students in Ohio institutions of higher education;

(B) The extent to which the proposal will attract Ohio residents who left Ohio to attend out-of-state institutions of higher education to return to Ohio institutions of higher education;

(C) The extent to which the proposal will increase the number of Ohio graduates who remain in Ohio and enter Ohio's workforce;

(D) The quality of the program that is the subject of the proposal and the extent to which additional resources will enhance its quality;

(E) The extent to which the proposal is integrated with the strengths of the regional economy;

(F) The extent to which the proposal is aligned with the report submitted by the chancellor pursuant to Section 4 of Sub. H.B. 2 of the 127th general assembly, as amended;

(G) The extent to which the proposal facilitates the development of high quality academic programs with a cooperative education program or a significant internship program at state institutions of higher education;

(H) The extent to which the proposal is integrated with supporting private companies to fill potential job growth;

(I) The amount of other institutional, public, or private resources, whether monetary or nonmonetary, the proposal pledges to leverage that are in addition to the monetary cost-sharing requirement prescribed in section 3333.74 of the Revised Code;

(J) The extent to which the proposal is collaborative with other Ohio institutions of higher education;

(K) The extent to which the proposal is integrated with the institution's mission;

(L) The extent to which the proposal meets a statewide educational need at the undergraduate or graduate level;

(M) The demonstrated productivity or future capacity of the students to be recruited;

(N) The extent to which the proposal will create additional capacity in a high quality academic program with a cooperative education program or significant internship program;

(O) The extent to which the proposal will encourage students who received degrees from two-year institutions to pursue baccalaureate degrees;

(P) The extent to which the proposal facilitates the completion of a baccalaureate degree in a cost-effective manner;

(Q) The extent to which other institutional, public, or private resources that are pledged to the proposal, in addition to the monetary cost-sharing requirement prescribed in section 3333.74 of the Revised Code, will be deployed to assist in sustaining the academic program of excellence;

(R) The extent to which the proposal increases the likelihood that students will successfully complete their degree programs or certificate programs;

(S) The extent to which the proposal ensures that a student participating in the high quality academic program funded by the Ohio co-op/internship program is appropriately qualified and prepared to successfully transition into professions in Ohio's growing companies and industries.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.731 - Co-op/internship program advisory committee.

(A) The co-op/internship program advisory committee is hereby created. The committee shall consist of the following members:

(1) Five members appointed by the governor, two of whom shall represent academia, two of whom shall be representatives of private industry, and one of whom shall be a member of the public;

(2) The director of development, or the director's designee;

(3) Five members appointed by the president of the senate, three of whom shall be members of the senate, but not more than two from the same political party, one of whom shall represent academia, and one of whom shall be a member of the public;

(4) Five members appointed by the speaker of the house of representatives, three of whom shall be members of the house of representatives, but not more than two from the same political party, one of whom shall represent private industry, and one of whom shall be a member of the public.

(B) Members of the committee who are members of the general assembly shall serve for terms of four years or until their legislative terms end, whichever is sooner. The director of development or the director's designee shall serve as an ex-officio, voting member. Otherwise, initial members shall serve the following terms:

(1) Of the initial members appointed by the governor, the member representing the public and one member representing academia shall serve for terms of one year; one member representing private industry shall serve for a term of two years; and one member representing private industry and one member representing academia shall serve for terms of three years.

(2) The member representing academia and the representative of the public initially appointed by the president of the senate shall serve for terms of two years.

(3) The member representing private industry initially appointed by the speaker of the house of representatives shall serve for a term of one year.

(4) The representative of the public initially appointed by the speaker of the house of representatives shall serve for a term of three years. Thereafter, terms shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall serve from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the same manner as provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member was appointed shall hold office for the remainder of that term. A member shall continue to serve after the expiration date of the member's term until the member's successor is appointed or until a period of sixty days has elapsed, whichever occurs first. The appointing authority may remove a member from the committee for failure to attend two consecutive meetings without showing good cause for the absences.

(C) The committee annually shall select a chairperson and a vice-chairperson. Only the members who represent academia and private industry may serve as chairperson and vice-chairperson. For this purpose, any committee member appointed as a member of the public who is a trustee, officer, employee, or student of an institution of higher education shall be included among the representatives of academia who may serve as chairperson or vice-chairperson, and any committee member appointed as a member of the public who is a director, officer, or employee of a private business shall be included among the representatives of private industry who may serve as chairperson or vice-chairperson. The committee annually shall rotate the selection of the chairperson between these two groups and shall select a member of the other group to serve as vice-chairperson. The committee annually shall select one of its members to serve as secretary to keep a record of the committee's proceedings.

(D) A majority vote of the members of the full committee is necessary to take action on any matter. The committee may adopt bylaws governing its operation, including bylaws that establish the frequency of meetings.

(E) Members of the committee shall serve without compensation.

(F) A member of the committee shall not participate in discussions or votes concerning a proposed initiative or an actual award under the Ohio co-op/internship program that involves an institution of higher education of which the member is a trustee, officer, employee, or student; an organization of which the member is a trustee, director, officer, or employee; or a business of which the member is a director, officer, or employee or a shareholder of more than five per cent of the business' stock.

(G) The committee shall advise the chancellor of the Ohio board of regents on growing industries well-suited for awards under the Ohio co-op/internship program. The chancellor shall consult with the committee and request the committee's advice at each of the following times:

(1) Prior to issuing each request for applications under the program;

(2) While the chancellor is reviewing applications and before deciding on awards to submit for the controlling board's approval;

(3) After deciding on awards to submit for the controlling board's approval and prior to submitting them. The committee shall advise the chancellor on other matters the chancellor considers appropriate.

(H) The chancellor shall provide meeting space for the committee. The committee shall be assisted in its duties by the chancellor's staff.

(I) Sections 101.82 to 101.87 of the Revised Code do not apply to the committee.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.74 - Private pledge required for program awards.

(A) Except as provided in division (B) of this section, each award under the Ohio co-op/internship program shall require a pledge of private funds equal to the following:

(1) In the case of a program, initiative, or scholarships for undergraduate students, at least one hundred per cent of the money awarded;

(2) In the case of a program, initiative, or scholarships for graduate students, at least one hundred fifty per cent of the money awarded.

(B) The chancellor of the Ohio board of regents may waive the requirement of division (A) of this section if the chancellor finds that exceptional circumstances exist to do so, provided that the chancellor reviews the proposal with the advisory committee established under section 3333.80 of the Revised Code and provides an explanation for the waiver to the controlling board.

(C) The chancellor shall endeavor to distribute awards in such a way that a wide range of disciplines is supported and that all regions of the state benefit from the economic development impact of the program.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.75 - Agreement governing use of program award.

The chancellor of the Ohio board of regents shall require each state institution of higher education that the controlling board approves to receive an award under the Ohio co-op/internship program to enter into an agreement governing the use of the award. The agreement shall contain terms the chancellor determines to be necessary, which shall include performance measures, reporting requirements, and an obligation to fulfill pledges of other institutional, public, or nonpublic resources for the proposal. The chancellor may require a state institution of higher education that violates the terms of its agreement to repay the award plus interest at the rate required by section 5703.47 of the Revised Code to the chancellor. If the chancellor makes an award to a program or initiative that is intended to be implemented by a state institution of higher education in collaboration with other state institutions of higher education or nonpublic Ohio universities or colleges, the chancellor may enter into an agreement with the collaborating universities or colleges that permits awards to be received directly by the collaborating universities or colleges consistent with the terms of the program or initiative. In that case, the chancellor shall incorporate into the agreement terms consistent with the requirements of this section.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.76 - Recruiting Ohio residents in out-of-state institutions.

The chancellor of the Ohio board of regents shall encourage state institutions of higher education, alone or in collaboration with other state institutions of higher education or nonpublic Ohio universities and colleges, to submit proposals under the Ohio co-op/internship program for initiatives that recruit Ohio residents enrolled in colleges and universities in other states or other countries to return to Ohio and enroll in state institutions of higher education or nonpublic Ohio universities and colleges as graduate students in a high quality academic program that uses a cooperative education program, a significant internship program in a private industry or institutional laboratory, or a similar model involving a variation of cooperative education or internship programs common to graduate education, and is in an educational area, industry, or industry sector of need. The chancellor may encourage state institutions of higher education, alone or in collaboration with other state institutions of higher education or nonpublic Ohio universities and colleges, to submit proposals for initiatives that recruit Ohio residents who have received baccalaureate degrees to remain in Ohio and enroll in state institutions of higher education or nonpublic Ohio universities and colleges as graduate students in a high quality academic program of the type described in the preceding paragraph.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.77 - Proposal preference to institution for future years.

When making an award under the Ohio co-op/internship program, the chancellor of the Ohio board of regents, subject to approval by the controlling board, may commit to giving a state institution of higher education's proposal preference for future awards after the current fiscal year or fiscal biennium. A proposal's eligibility for future awards remains conditional on all of the following:

(A) Future appropriations of the general assembly;

(B) The institution's adherence to the agreement entered into under section 3333.75 of the Revised Code, including its fulfillment of pledges of other institutional, public, or nonpublic resources;

(C) A demonstration that the students participating in the programs and initiatives or receiving scholarships financed by the awards are satisfied with the institutions selected by the chancellor to offer the programs, initiatives, or scholarships financed by the awards. The chancellor and the controlling board shall not commit to awarding any proposal after June 30, 2014.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.78 - Monitor of initiatives for which awards granted.

The chancellor of the Ohio board of regents shall monitor each initiative for which an award is granted under the Ohio co-op/internship program to ensure the following:

(A) Fiscal accountability, so that the award is used in accordance with the agreement entered into under section 3333.75 of the Revised Code;

(B) Operating progress, so that the initiative is managed to achieve the goals stated in the proposal and in the agreement, and so that problems may be promptly identified and remedied;

(C) Desired outcomes, so that the initiative contributes to the program's goal of retaining Ohio's students after graduation.

Effective Date: 2008 HB554 (vetoed provisions) 09-12-2008



Section 3333.79 - Program minority outreach activities.

(A) As used in this section, "minority" has the same meaning as in section 184.17 of the Revised Code. The term also includes an individual who is economically disadvantaged.

(B) The chancellor of the board of regents shall conduct outreach activities in Ohio that seek to include minorities in the co-op/internship program established under section 3333.72 of the Revised Code. The outreach activities shall include the following, when appropriate:

(1) Identifying and partnering with historically black colleges and universities;

(2) Working with all institutions of higher education in the state to support minority faculty and students involved in cooperative and intern programs;

(3) Developing a plan to contact by telephone minorities and other economically disadvantaged individuals to notify them of opportunities to participate in the co-op/internship program;

(4) Identifying minority professional and trade associations and economic development assistance organizations and notifying them of the co-op/internship program;

(5) Partnering with regional technology councils to foster local efforts to support minority participation in the co-op/internship program.

(C) To the extent possible, outreach activities described in this section shall be conducted in conjunction with the EDGE program created in section 123.152 of the Revised Code.

Effective Date: 2008 HB554 09-12-2008



Section 3333.80 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 2008 HB554 09-12-2008



Section 3333.81 - Clearinghouse of computer-based courses definitions.

As used in sections 3333.81 to 3333.88 of the Revised Code:

(A) "Clearinghouse" means the clearinghouse established under section 3333.82 of the Revised Code.

(B) "Community school" means a community school established under Chapter 3314. of the Revised Code.

(C) "Common statewide platform" means a software program that facilitates the delivery of courses via computers from multiple course providers to multiple end users, tracks the progress of the end user, and includes an integrated searchable database of standards-based course content.

(D) "Course provider" means a school district, community school, STEM school, state institution of higher education, private college or university, or nonprofit or for-profit private entity that creates or is an agent of the creator of original course content for a course offered through the clearinghouse.

(E) "Instructor" means an individual who holds a license issued by the state board of education, as defined in section 3319.31 of the Revised Code, or an individual employed as an instructor or professor by a state institution of higher education or a private college or university.

(F) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(G) "STEM school" means a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code.

(H) A "student's community school" means the community school in which the student is enrolled instead of being enrolled in a school operated by a school district.

(I) A "student's school district" means the school district operating the school in which the student is lawfully enrolled.

(J) "A student's STEM school" means the STEM school in which the student is enrolled instead of being enrolled in a school operated by a school district.

(K) "School district" means a city, exempted village, local, or joint vocational school district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 3333.82 - Chancellor to establish clearinghouse of distance learning courses.

(A) The chancellor of the Ohio board of regents shall establish a clearinghouse of interactive distance learning courses and other distance learning courses delivered via a computer-based method offered by school districts, community schools, STEM schools, state institutions of higher education, private colleges and universities, and other nonprofit and for-profit course providers for sharing with other school districts, community schools, STEM schools, state institutions of higher education, private colleges and universities, and individuals for the fee set pursuant to section 3333.84 of the Revised Code. The chancellor shall not be responsible for the content of courses offered through the clearinghouse; however, all such courses shall be delivered only in accordance with technical specifications approved by the chancellor and on a common statewide platform administered by the chancellor.

The clearinghouse's distance learning program for students in grades kindergarten to twelve shall be based on the following principles:

(1) All Ohio students shall have access to high quality distance learning courses at any point in their educational careers.

(2) All students shall be able to customize their education using distance learning courses offered through the clearinghouse and no student shall be denied access to any course in the clearinghouse in which the student is eligible to enroll.

(3) Students may take distance learning courses for all or any portion of their curriculum requirements and may utilize a combination of distance learning courses and courses taught in a traditional classroom setting.

(4) Students may earn an unlimited number of academic credits through distance learning courses.

(5) Students may take distance learning courses at any time of the calendar year.

(6) Student advancement to higher coursework shall be based on a demonstration of subject area competency instead of completion of any particular number of hours of instruction.

(B) To offer a course through the clearinghouse, a course provider shall apply to the chancellor in a form and manner prescribed by the chancellor. The application for each course shall describe the course of study in as much detail as required by the chancellor, whether an instructor is provided, the qualification and credentials of the instructor, the number of hours of instruction, and any other information required by the chancellor. The chancellor may require course providers to include in their applications information recommended by the state board of education under former section 3353.30 of the Revised Code.

(C) The chancellor shall review the technical specifications of each application submitted under division (B) of this section. In reviewing applications, the chancellor may consult with the department of education; however, the responsibility to either approve or not approve a course for the clearinghouse belongs to the chancellor. The chancellor may request additional information from a course provider that submits an application under division (B) of this section, if the chancellor determines that such information is necessary. The chancellor may negotiate changes in the proposal to offer a course, if the chancellor determines that changes are necessary in order to approve the course.

(D) The chancellor shall catalog each course approved for the clearinghouse, through a print or electronic medium, displaying the following:

(1) Information necessary for a student and the student's parent, guardian, or custodian and the student's school district, community school, STEM school, college, or university to decide whether to enroll in or subscribe to the course;

(2) Instructions for enrolling in that course, including deadlines for enrollment.

(E) Any expenses related to the installation of a course into the common statewide platform shall be borne by the course provider.

(F) The eTech Ohio commission, in consultation with the chancellor and the state board, shall distribute information to students and parents describing the clearinghouse. The information shall be provided in an easily understandable format.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 3333.83 - Enrollment in clearinghouse course - participation - withdrawal.

(A) Each school district, community school, and STEM school shall encourage students to take advantage of the distance learning opportunities offered through the clearinghouse and shall assist any student electing to participate in the clearinghouse with the selection and scheduling of courses that satisfy the district's or school's curriculum requirements and promote the student's post-secondary college or career plans.

(B) For each student enrolled in a school operated by a school district or in a community school or STEM school who is enrolling in a course provided through the clearinghouse by another school district, community school, or STEM school, the student's school district, community school, or STEM school shall transmit the student's name to the course provider.

The course provider may request from the student's school district, community school, or STEM school other information from the student's school record. The district or school shall provide the requested information only in accordance with section 3319.321 of the Revised Code.

(C) The student's school district, community school, or STEM school shall determine the manner in which and facilities at which the student shall participate in the course consistent with specifications for technology and connectivity adopted by the chancellor of the Ohio board of regents.

(D) A student may withdraw from a course prior to the end of the course only by a date and in a manner prescribed by the student's school district, community school, or STEM school.

(E) A student who is enrolled in a school operated by a school district or in a community school or STEM school and who takes a course through the clearinghouse shall be counted in the formula ADM of a school district under section 3317.03 of the Revised Code as if the student were taking the course from the student's school district, community school, or STEM school.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 3333.84 - Fees charged for clearinghouse courses.

(A) The fee charged for any course offered through the clearinghouse shall be set by the course provider.

(B) The chancellor of the Ohio board of regents shall prescribe the manner in which the fee for a course shall be collected or deducted from the school district, school, college or university, or individual subscribing to the course and in which manner the fee shall be paid to the course provider.

(C) The chancellor may retain a percentage of the fee charged for a course to offset the cost of maintaining and operating the clearinghouse, including the payment of compensation for an entity or a private entity that is under contract with the chancellor under division (F) of section 3333.82 of the Revised Code. The percentage retained shall be determined by the chancellor.

(D) Nothing in this section shall be construed to require the school district, community school, or STEM school in which a student is enrolled to pay the fee charged for a course taken by the student.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 3333.85 - Assignment of course grade; credit.

(A) The grade for a student enrolled in a school operated by a school district or in a community school or STEM school for a course provided through the clearinghouse by another school district, community school, or STEM school shall be assigned by the course provider and shall be transmitted to the student's school district, community school, or STEM school.

(B) The district or school enrolling the student shall award the student credit for successful completion of the course. The credit awarded shall be equivalent to any credit that would be granted for successful completion of a similar course offered by the district or school.

(C) No district or school shall prohibit or otherwise limit any student's access to or participation in courses offered through the clearinghouse, or refuse to recognize such courses as fulfilling curriculum requirements, including the requirements for a high school diploma under section 3313.603 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 3333.86 - Offering of course as dual enrollment program.

The chancellor of the Ohio board of regents may determine the manner in which a course included in the clearinghouse may be offered as a dual enrollment program as defined in section 3313.6013 of the Revised Code, may be offered to students who are enrolled in nonpublic schools or are instructed at home pursuant to section 3321.04 of the Revised Code, or may be offered at times outside the normal school day or school week, including any necessary additional fees and methods of payment for a course so offered.

Effective Date: 2008 HB562 09-22-2008



Section 3333.87 - Clearinghouse implementation rules.

The chancellor of the Ohio board of regents and the state board of education jointly, and in consultation with the director of the governor's office of 21st century education, shall adopt rules in accordance with Chapter 119. of the Revised Code prescribing procedures for the implementation of sections 3333.81 to 3333.86 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 3333.88 - Alternative means for offering computer-based courses.

Nothing in sections 3333.81 to 3333.87 of the Revised Code, or in rules implementing those sections, shall prohibit a school district, community school, STEM school, or college or university from offering an interactive distance learning course or other distance learning course using a computer-based method through any means other than the clearinghouse established and maintained under those sections.

Effective Date: 2008 HB562 09-22-2008



Section 3333.90 - Bonds.

(A) As used in this section:

(1) "Allocated state share of instruction" means, for any fiscal year, the amount of the state share of instruction appropriated to the Ohio board of regents by the general assembly that is allocated to a community or technical college or community or technical college district for such fiscal year.

(2) " Issuing authority" has the same meaning as in section 154.01 of the Revised Code.

(3) "Bond service charges" has the same meaning as in section 154.01 of the Revised Code.

(4) "Chancellor" means the chancellor of the Ohio board of regents.

(5) "Community or technical college" or "college" means any of the following state-supported or state-assisted institutions of higher education:

(a) A community college as defined in section 3354.01 of the Revised Code;

(b) A technical college as defined in section 3357.01 of the Revised Code;

(c) A state community college as defined in section 3358.01 of the Revised Code.

(6) "Community or technical college district" or "district" means any of the following institutions of higher education that are state-supported or state-assisted:

(a) A community college district as defined in section 3354.01 of the Revised Code;

(b) A technical college district as defined in section 3357.01 of the Revised Code;

(c) A state community college district as defined in section 3358.01 of the Revised Code.

(7) "Credit enhancement facilities" has the same meaning as in section 133.01 of the Revised Code.

(8) "Obligations" has the meaning as in section 154.01 or 3345.12 of the Revised Code, as the context requires.

(B) The board of trustees of any community or technical college district authorizing the issuance of obligations under section 3354.12, 3354.121, 3357.11, 3357.112, or 3358.10 of the Revised Code, or for whose benefit and on whose behalf the issuing authority proposes to issue obligations under section 154.25 of the Revised Code, may adopt a resolution requesting the chancellor to enter into an agreement with the community or technical college district and the primary paying agent or fiscal agent for such obligations, providing for the withholding and deposit of funds otherwise due the district or the community or technical college it operates in respect of its allocated state share of instruction, for the payment of bond service charges on such obligations.

The board of trustees shall deliver to the chancellor a copy of the resolution and any additional pertinent information the chancellor may require.

The chancellor and the office of budget and management, and the issuing authority in the case of obligations to be issued by the issuing authority, shall evaluate each request received from a community or technical college district under this section. The chancellor, with the advice and consent of the director of budget and management and the issuing authority in the case of obligations to be issued by the issuing authority, shall approve each request if all of the following conditions are met:

(1) Approval of the request will enhance the marketability of the obligations for which the request is made;

(2) The chancellor and the office of budget and management, and the issuing authority in the case of obligations to be issued by the issuing authority, have no reason to believe the requesting community or technical college district or the community or technical college it operates will be unable to pay when due the bond service charges on the obligations for which the request is made, and bond service charges on those obligations are therefore not anticipated to be paid pursuant to this section from the allocated state share of instruction for purposes of Section 17 of Article VIII, Ohio Constitution.

(3) Any other pertinent conditions established in rules adopted under division (H) of this section.

(C) If the chancellor approves the request of a community or technical college district to withhold and deposit funds pursuant to this section, the chancellor shall enter into a written agreement with the district and the primary paying agent or fiscal agent for the obligations, which agreement shall provide for the withholding of funds pursuant to this section for the payment of bond service charges on those obligations. The agreement may also include both of the following:

(1) Provisions for certification by the district to the chancellor, prior to the deadline for payment of the applicable bond service charges, whether the district and the community or technical college it operates are able to pay those bond service charges when due;

(2) Requirements that the district or the community or technical college it operates deposits amounts for the payment of those bond service charges with the primary paying agent or fiscal agent for the obligations prior to the date on which the bond service charges are due to the owners or holders of the obligations.

(D) Whenever a district or the community or technical college it operates notifies the chancellor that it will not be able to pay the bond service charges when they are due, subject to the withholding provisions of this section, or whenever the applicable paying agent or fiscal agent notifies the chancellor that it has not timely received from a district or from the college it operates the full amount needed for payment of the bond service charges when due to the holders or owners of such obligations, the chancellor shall immediately contact the district or college and the paying agent or fiscal agent to confirm that the district and the college are not able to make the required payment by the date on which it is due.

If the chancellor confirms that the district and the college are not able to make the payment and the payment will not be made pursuant to a credit enhancement facility, the chancellor shall promptly pay to the applicable primary paying agent or fiscal agent the lesser of the amount due for bond service charges or the amount of the next periodic distribution scheduled to be made to the district or to the college in respect of its allocated state share of instruction. If this amount is insufficient to pay the total amount then due the agent for the payment of bond service charges, the chancellor shall continue to pay to the agent from each periodic distribution thereafter, and until the full amount due the agent for unpaid bond service charges is paid in full, the lesser of the remaining amount due the agent for bond service charges or the amount of the next periodic distribution scheduled to be made to the district or college in respect of its allocated state share of instruction.

(E) The chancellor may make any payments under this section by direct deposit of funds by electronic transfer.

Any amount received by a paying agent or fiscal agent under this section shall be applied only to the payment of bond service charges on the obligations of the community or technical college district or community or technical college subject to this section or to the reimbursement of the provider of a credit enhancement facility that has paid the bond service charges.

(F) The chancellor may make payments under this section to paying agents or fiscal agents during any fiscal biennium of the state only from and to the extent that money is appropriated to the board of regents by the general assembly for distribution during such biennium for the state share of instruction and only to the extent that a portion of the state share of instruction has been allocated to the community or technical college district or community or technical college. Obligations of the issuing authority or of a community or technical college district to which this section is made applicable do not constitute an obligation or a debt or a pledge of the faith, credit, or taxing power of the state, and the holders or owners of those obligations have no right to have excises or taxes levied or appropriations made by the general assembly for the payment of bond service charges on the obligations, and the obligations shall contain a statement to that effect. The agreement for or the actual withholding and payment of money under this section does not constitute the assumption by the state of any debt of a community or technical college district or a community or technical college, and bond service charges on the related obligations are not anticipated to be paid from the state general revenue fund for purposes of Section 17 of Article VIII, Ohio Constitution.

(G) In the case of obligations subject to the withholding provisions of this section, the issuing community or technical college district, or the issuing authority in the case of obligations issued by the issuing authority, shall appoint a paying agent or fiscal agent who is not an officer or employee of the district or college.

(H) The chancellor, with the advice and consent of the office of budget and management, may adopt reasonable rules not inconsistent with this section for the implementation of this section to secure payment of bond service charges on obligations issued by a community or technical college district or by the issuing authority for the benefit of a community or technical college district or the community or technical college it operates. Those rules shall include criteria for the evaluation and approval or denial of community or technical college district requests for withholding under this section.

(I) The authority granted by this section is in addition to and not a limitation on any other authorizations granted by or pursuant to law for the same or similar purposes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3333.99 - Governing boards of state colleges and universities retain former powers and duties.

Except as expressly provided in Chapter 3333. nothing in such chapter shall be construed to deprive the governing boards of the state colleges and universities of the duties and powers conferred upon them by law in the government of the institutions under their control.

Effective Date: 09-20-1963






Chapter 3334 - COLLEGE SAVINGS PROGRAM; VARIABLE COLLEGE SAVINGS PROGRAM

Section 3334.01 - College savings program - variable college savings program definitions.

As used in this chapter:

(A) "Aggregate original principal amount" means the aggregate of the initial offering prices to the public of college savings bonds, exclusive of accrued interest, if any. "Aggregate original principal amount" does not mean the aggregate accreted amount payable at maturity or redemption of such bonds.

(B) "Beneficiary" means:

(1) An individual designated by the purchaser under a tuition payment contract or through a scholarship program as the individual on whose behalf tuition units purchased under the contract or awarded through the scholarship program will be applied toward the payment of undergraduate, graduate, or professional tuition; or

(2) An individual designated by the contributor under a variable college savings program contract as the individual whose tuition and other higher education expenses will be paid from a variable college savings program account.

(C) "Capital appreciation bond" means a bond for which the following is true:

(1) The principal amount is less than the amount payable at maturity or early redemption; and

(2) No interest is payable on a current basis.

(D) "Tuition unit" means a credit of the Ohio tuition trust authority purchased under section 3334.09 of the Revised Code. "Tuition unit" includes a tuition credit purchased prior to July 1, 1994.

(E) "College savings bonds" means revenue and other obligations issued on behalf of the state or any agency or issuing authority thereof as a zero-coupon or capital appreciation bond, and designated as college savings bonds as provided in this chapter. "College savings bond issue" means any issue of bonds of which any part has been designated as college savings bonds.

(F) "Institution of higher education" means a state institution of higher education, a private college, university, or other postsecondary institution located in this state that possesses a certificate of authorization issued pursuant to Chapter 1713. of the Revised Code or a certificate of registration issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code, or an accredited college, university, or other postsecondary institution located outside this state that is accredited by an accrediting organization or professional association recognized by the authority. To be considered an institution of higher education, an institution shall meet the definition of an eligible educational institution under section 529 of the Internal Revenue Code.

(G) "Issuing authority" means any authority, commission, body, agency, or individual empowered by the Ohio Constitution or the Revised Code to issue bonds or any other debt obligation of the state or any agency or department thereof. "Issuer" means the issuing authority or, if so designated under division (B) of section 3334.04 of the Revised Code, the treasurer of state.

(H) "Tuition" means the charges imposed to attend an institution of higher education as an undergraduate, graduate, or professional student and all fees required as a condition of enrollment, as determined by the Ohio tuition trust authority. "Tuition" does not include laboratory fees, room and board, or other similar fees and charges.

(I) "Weighted average tuition" means the tuition cost resulting from the following calculation:

(1) Add the products of the annual undergraduate tuition charged to Ohio residents at each four-year state university multiplied by that institution's total number of undergraduate fiscal year equated students; and

(2) Divide the gross total of the products from division (I)(1) of this section by the total number of undergraduate fiscal year equated students attending four-year state universities.

When making this calculation, the "annual undergraduate tuition charged to Ohio residents" shall not incorporate any tuition reductions that vary in amount among individual recipients and that are awarded to Ohio residents based upon their particular circumstances, beyond any minimum amount awarded uniformly to all Ohio residents. In addition, any tuition reductions awarded uniformly to all Ohio residents shall be incorporated into this calculation.

(J) "Zero-coupon bond" means a bond which has a stated interest rate of zero per cent and on which no interest is payable until the maturity or early redemption of the bond, and is offered at a substantial discount from its original stated principal amount.

(K) "State institution of higher education" includes the state universities listed in section 3345.011 of the Revised Code, community colleges created pursuant to Chapter 3354. of the Revised Code, university branches created pursuant to Chapter 3355. of the Revised Code, technical colleges created pursuant to Chapter 3357. of the Revised Code, state community colleges created pursuant to Chapter 3358. of the Revised Code, and the northeast Ohio medical university.

(L) "Four-year state university" means those state universities listed in section 3345.011 of the Revised Code.

(M) "Principal amount" refers to the initial offering price to the public of an obligation, exclusive of the accrued interest, if any. "Principal amount" does not refer to the aggregate accreted amount payable at maturity or redemption of an obligation.

(N) "Scholarship program" means a program registered with the Ohio tuition trust authority pursuant to section 3334.17 of the Revised Code.

(O) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1 et seq., as amended.

(P) "Other higher education expenses" means room and board and books, supplies, equipment, and nontuition-related fees associated with the cost of attendance of a beneficiary at an institution of higher education, but only to the extent that such expenses meet the definition of "qualified higher education expenses" under section 529 of the Internal Revenue Code. "Other higher education expenses" does not include tuition as defined in division (H) of this section.

(Q) "Purchaser" means the person signing the tuition payment contract, who controls the account and acquires tuition units for an account under the terms and conditions of the contract.

(R) "Contributor" means a person who signs a variable college savings program contract with the Ohio tuition trust authority and contributes to and owns the account created under the contract.

(S) "Contribution" means any payment directly allocated to an account for the benefit of the designated beneficiary of the account.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 08-15-2003; 06-29-2004; 05-06-2005; 09-29-2005; 07-01-2006



Section 3334.02 - Establishment of college savings and variable college savings programs.

(A) In order to help make higher education affordable and accessible to all citizens of Ohio, to maintain state institutions of higher education by helping to provide a stable financial base to these institutions, to provide the citizens of Ohio with financing assistance for higher education and protection against rising tuition costs, to encourage saving to enhance the ability of citizens of Ohio to obtain financial access to institutions of higher education, to encourage elementary and secondary students in this state to achieve academic excellence, and to promote a well-educated and financially secure population to the ultimate benefit of all citizens of the state of Ohio, there is hereby created the Ohio college savings program. The program shall consist of the issuance of college savings bonds and the sale of tuition units.

(B) The provisions of Chapter 1707. of the Revised Code shall not apply to tuition units or any agreement or transaction related thereto.

(C) To provide the citizens of Ohio with a choice of tax-advantaged college savings programs and the opportunity to participate in more than one type of college savings program at a time, the Ohio tuition trust authority shall establish and administer a variable college savings program as a qualified state tuition program under section 529 of the Internal Revenue Code. The program shall allow contributors to make cash contributions to variable college savings program accounts created for the purpose of paying future tuition and other higher education expenses and providing variable rates of return on contributions.

(D) A person may participate simultaneously in both the Ohio college savings program and the variable college savings program.

Effective Date: 06-08-2000; 06-30-2005



Section 3334.03 - Ohio tuition trust authority.

(A)

(1) There is hereby created the Ohio tuition trust authority within the office of the chancellor of the Ohio board of regents, which shall have the powers enumerated in this chapter and which shall operate as a qualified state tuition program within the meaning of section 529 of the Internal Revenue Code. The exercise by the authority of its powers shall be and is hereby declared an essential state governmental function. The authority is subject to all provisions of law generally applicable to state agencies which do not conflict with the provisions of this chapter.

(2) Except for the duties and responsibilities under this chapter of the Ohio tuition trust authority board as specified in divisions (B)(2) and (3) of this section, the Ohio tuition trust authority shall perform all duties and responsibilities specified under this chapter.

(B)

(1)

(a) There is hereby created the Ohio tuition trust authority board, which shall consist of eleven members, no more than six of whom shall be of the same political party. Six members shall be appointed by the governor with the advice and consent of the senate as follows: one shall represent state institutions of higher education, one shall represent private nonprofit colleges and universities located in Ohio, one shall have experience in the field of marketing or public relations, one shall have experience in the field of information systems design or management, and two shall have experience in the field of banking, investment banking, insurance, or law. Four members shall be appointed by the speaker of the house of representatives and the president of the senate as follows: the speaker of the house of representatives shall appoint one member of the house from each political party and the president of the senate shall appoint one member of the senate from each political party. The chancellor or the chancellor's designee shall be an ex officio voting member.

Terms of office for gubernatorial appointees shall be staggered four-year terms. Legislative members shall serve two-year terms, provided that legislative members may continue to serve on the board only if they remain members of the general assembly. Any vacancy on the board shall be filled in the same manner as the original appointment, except that any person appointed to fill a vacancy shall be appointed to the remainder of the unexpired term. Any member is eligible for reappointment.

(b) Any member may be removed by the appointing authority for misfeasance, malfeasance, or willful neglect of duty or for other cause after notice and a public hearing, unless the notice and hearing are waived in writing by the member. Members shall serve without compensation but shall receive their reasonable and necessary expenses incurred in the conduct of the board's business.

(c) The speaker of the house of representatives and the president of the senate shall each designate a member of the board to serve as co-chairpersons. The six gubernatorial appointees and the chancellor or the chancellor's designee shall serve as the executive committee of the board, and shall elect an executive chairperson from among the executive committee members. The board and the executive committee may elect such other officers as determined by the board or the executive committee respectively. The authority shall meet at least annually at the call of either co-chairperson and at such other times as either co-chairperson or the board determines necessary. In the absence of both co-chairpersons, the executive chairperson shall serve as the presiding officer of the board. The executive committee shall meet at the call of the executive chairperson or as the executive committee determines necessary. The board may delegate to the executive committee such duties and responsibilities as the board determines appropriate, except that the board may not delegate to the executive committee the final designation of bonds as college savings bonds or providing of advice concerning and consent to the employment of an executive director of the Ohio tuition trust authority. Upon such delegation, the executive committee shall have the authority to act pursuant to such delegation without further approval or action by the board. A majority of the board shall constitute a quorum of the board, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the board. A majority of the executive committee shall constitute a quorum of the executive committee, and the affirmative vote of a majority of the members present shall be necessary for any action taken by the executive committee. No vacancy in the membership of the board or the executive committee shall impair the rights of a quorum to exercise all rights and perform all duties of the board or the executive committee respectively.

(2) The Ohio tuition trust authority board solely shall perform the duties and responsibilities specified in division (B)(3) of this section and in all of the following:

(a) Section 3334.04 of the Revised Code, except for administration responsibilities that include, but are not limited to, marketing, promoting, and advertising;

(b) Division (A)(11) of section 3334.08 of the Revised Code to provide advice and consent to the Ohio tuition trust authority on the hiring of the executive director, provided that the executive director shall not be hired unless a majority of the board votes in favor of the hiring;

(c) Divisions (A) to (E), (G)(1), (K), (L), and (M) of section 3334.11 of the Revised Code, except that the board shall consult with the chancellor prior to any change in the order of expenditures under division (B) of that section, prior to entering into a contract under division (E) of that section, or prior to establishing an entity authorized under division (K)(2) of that section;

(d) Section 3334.12 of the Revised Code;

(e) Sections 3334.18 to 3334.21 of the Revised Code concerning investment and fiduciary duties that are required for the variable college savings program. In addition, prior to any change in the order of expenditures under division (F) of section 3334.19 of the Revised Code, the board shall consult with the chancellor.

(3) Subject to the advice and consent of the chancellor, the Ohio tuition trust authority board may remove at any time the executive director of the Ohio tuition trust authority hired under division (A)(11) of section 3334.08of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999; 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3334.04 - College savings bonds.

(A) Any bonds authorized for issuance by any issuing authority may, with the approval of the Ohio tuition trust authority and at the option of the issuing authority, be designated as college savings bonds in accordance with this chapter. Bonds so designated shall be known as college savings bonds. The issuer shall sell as college savings bonds as many bonds from such an issue as is practical.

(B) Issuing authorities designating bonds as a college savings bonds issue, with the approval of the authority, may delegate to the treasurer of state the powers and duties related to the issuance and retirement of the bonds as provided by law. The financing costs, including the expenses incurred by the treasurer of the state in performing the powers and duties, are payable as provided in the bond proceedings from the bond proceeds, special funds, or other moneys available.

(C) In connection with the authority granted by division (B) of this section, the issuer, with the approval of the authority, may contract for services of financial consultants, accounting experts, marketing, remarketing, underwriter and administrative agents, and other consultants and independent contractors as the issuer determines necessary to carry out such powers and duties.

(D) Notwithstanding any limitation to the contrary, college savings bonds may be sold at public or private sale in a manner which assures, to the extent practicable, the broadest retail distribution of the bonds to investors residing in the state.

(E) Holders of college savings bonds have all of the rights and remedies accorded to such holders under the provisions of the law pursuant to which such bonds are issued, whether or not issuance of such bonds has been delegated to the treasurer of state pursuant to division (B) of this section. In addition, the bond proceedings or other documents pertaining to the bonds may contain such covenants of the issuer and other matters deemed advisable by the issuer in consultation with the authority, including the terms and conditions for creating and maintaining sinking funds, reserve funds, and any other special funds as may be created in the bond proceedings separate and apart from all other funds and accounts of the state or of the issuing authority.

(F) In advertising or promoting the sale of college savings bonds, the issuer and the authority jointly may encourage purchasers to apply the value at maturity of college savings bonds toward the cost of tuition at an institution of higher education; however, neither the authority, the treasurer of state, nor the issuing authority or the issuer shall provide any guarantee, nor shall any guarantee be inferred, to the effect that the value at maturity of the bonds held by a person shall be an amount sufficient to pay for the cost of tuition at any institution of higher education attended by that person for such purposes as he determines.

Effective Date: 04-13-1990



Section 3334.05 - [Repealed].

Effective Date: 04-13-1990



Section 3334.06 - Plan for sale of bonds - approval of sale - cooperation with issuing authorities.

(A) The Ohio tuition trust authority shall, after consultation with the issuer, develop a plan for the sale of college savings bonds. The plan shall include:

(1) An advertising program to inform the public about the availability of college savings bonds;

(2) The estimated cost of financing and administering the plan;

(3) A description of the ongoing administrative authority and responsibility for the plan.

(B) The authority shall approve the sale of a college savings bond issue under division (A) of section 3334.04 of the Revised Code only after it has determined that the issuance would comply with section 3334.04 of the Revised Code.

(C) The authority shall cooperate with all state issuing authorities in identifying potential bond issues which may be appropriate for designation as college savings bonds and shall encourage those issuing authorities to participate in the Ohio college savings program.

Effective Date: 04-13-1990



Section 3334.07 - Plan for sale of tuition credits - price of credit - incentive programs.

(A) The Ohio tuition trust authority shall develop a plan for the sale of tuition units. Not later than December 31, 2009, the authority shall conduct a study of guaranteed tuition program plans and submit a report that contains recommendations for a new guaranteed tuition plan to the speaker of the house of representatives, the president of the senate, and the governor. The authority shall include in the report consideration of a guaranteed tuition program plan in which the risks of the plan are shared equitably among institutions of higher education, the state, the Ohio tuition trust authority, and the investors in the program.

(B) Annually, the authority shall determine the weighted average tuition of four-year state universities in the academic year that begins on or after the first day of August of the current calendar year, and shall establish the price of a tuition unit in the ensuing sales period. Such price shall be based on sound actuarial principles, and shall, to the extent actuarially possible, reasonably approximate one per cent of the weighted average tuition for that academic year plus the costs of administering the program that are in excess of general revenue fund appropriations for administrative costs. The sales period to which such price applies shall consist of twelve months, and the authority by rule shall establish the date on which the sales period begins. If circumstances arise during a sales period that the authority determines causes the price of tuition units to be insufficient to ensure the actuarial soundness of the Ohio tuition trust fund, the authority may adjust the price of tuition units purchased during the remainder of the sales period. To promote the purchase of tuition units and in accordance with actuarially sound principles, the authority may adjust the sales price as part of incentive programs, such as discounting for lump sum purchases and multi-year installment plans at a fixed rate of purchase.

(C) The authority may establish and administer more than one plan for the sale of tuition units within the Ohio tuition trust fund using similar principles specified in division (B) of this section or modeled after a plan that was included in the study that was conducted under division (A) of this section. If the authority establishes and administers more than one plan for the sale of tuition units, the money received under each plan shall be segregated and identified within the Ohio tuition trust fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999; 09-29-2005



Section 3334.08 - Trust authority powers.

(A) Subject to division (B) of this section, in addition to any other powers conferred by this chapter, the Ohio tuition trust authority may do any of the following:

(1) Impose reasonable residency requirements for beneficiaries of tuition units;

(2) Impose reasonable limits on the number of tuition unit participants;

(3) Impose and collect administrative fees and charges in connection with any transaction under this chapter;

(4) Purchase insurance from insurers licensed to do business in this state providing for coverage against any loss in connection with the authority's property, assets, or activities or to further ensure the value of tuition units;

(5) Indemnify or purchase policies of insurance on behalf of members, officers, and employees of the authority from insurers licensed to do business in this state providing for coverage for any liability incurred in connection with any civil action, demand, or claim against a director, officer, or employee by reason of an act or omission by the director, officer, or employee that was not manifestly outside the scope of the employment or official duties of the director, officer, or employee or with malicious purpose, in bad faith, or in a wanton or reckless manner;

(6) Make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise and discharge of the powers and duties of the authority;

(7) Promote, advertise, and publicize the Ohio college savings program and the variable college savings program;

(8) Adopt rules under section 111.15 of the Revised Code for the implementation of the Ohio college savings program;

(9) Contract, for the provision of all or part of the services necessary for the management and operation of the Ohio college savings program and the variable college savings program, with a bank, trust company, savings and loan association, insurance company, or licensed dealer in securities if the bank, company, association, or dealer is authorized to do business in this state and information about the contract is filed with the controlling board pursuant to division (D)(6) of section 127.16 of the Revised Code; provided, however, that any funds of the Ohio college savings program and the variable college savings program that are not needed for immediate use shall be deposited by the treasurer of state in the same manner provided under Chapter 135. of the Revised Code for public moneys of the state. All interest earned on those deposits shall be credited to the Ohio college savings program or the variable college savings program, as applicable.

(10) Contract for other services, or for goods, needed by the authority in the conduct of its business, including but not limited to credit card services;

(11) Employ an executive director and other personnel as necessary to carry out its responsibilities under this chapter, and fix the compensation of these persons. All employees of the authority shall be in the unclassified civil service and shall be eligible for membership in the public employees retirement system. In the hiring of the executive director, the Ohio tuition trust authority shall obtain the advice and consent of the Ohio tuition trust board created in section 3334.03 of the Revised Code, provided that the executive director shall not be hired unless a majority of the board votes in favor of the hiring. In addition, the board may remove the executive director at any time subject to the advice and consent of the chancellor of the Ohio board of regents.

(12) Contract with financial consultants, actuaries, auditors, and other consultants as necessary to carry out its responsibilities under this chapter;

(13) Enter into agreements with any agency of the state or its political subdivisions or with private employers under which an employee may agree to have a designated amount deducted in each payroll period from the wages or salary due the employee for the purpose of purchasing tuition units pursuant to a tuition payment contract or making contributions pursuant to a variable college savings program contract;

(14) Enter into an agreement with the treasurer of state under which the treasurer of state will receive, and credit to the Ohio tuition trust fund or variable college savings program fund, from any bank or savings and loan association authorized to do business in this state, amounts that a depositor of the bank or association authorizes the bank or association to withdraw periodically from the depositor's account for the purpose of purchasing tuition units pursuant to a tuition payment contract or making contributions pursuant to a variable college savings program contract;

(15) Solicit and accept gifts, grants, and loans from any person or governmental agency and participate in any governmental program;

(16) Impose limits on the number of units which may be purchased on behalf of or assigned or awarded to any beneficiary and on the total amount of contributions that may be made on behalf of a beneficiary;

(17) Impose restrictions on the substitution of another individual for the original beneficiary under the Ohio college savings program;

(18) Impose a limit on the age of a beneficiary, above which tuition units may not be purchased on behalf of that beneficiary;

(19) Enter into a cooperative agreement with the treasurer of state to provide for the direct disbursement of payments under tuition payment or variable college savings program contracts;

(20) Determine the other higher education expenses for which tuition units or contributions may be used;

(21) Terminate any tuition payment or variable college savings program contract if no purchases or contributions are made for a period of three years or more and there are fewer than a total of five tuition units or less than a dollar amount set by rule on account, provided that notice of a possible termination shall be provided in advance, explaining any options to prevent termination, and a reasonable amount of time shall be provided within which to act to prevent a termination;

(22) Maintain a separate account for each tuition payment or variable college savings program contract;

(23) Perform all acts necessary and proper to carry out the duties and responsibilities of the authority pursuant to this chapter.

(B) The authority shall adopt rules under section 111.15 of the Revised Code for the implementation and administration of the variable college savings program. The rules shall provide taxpayers with the maximum tax advantages and flexibility consistent with section 529 of the Internal Revenue Code and regulations adopted thereunder with regard to disposition of contributions and earnings, designation of beneficiaries, and rollover of account assets to other programs.

(C) Except as otherwise specified in this chapter, the provisions of Chapters 123., 125., and 4117. of the Revised Code shall not apply to the authority. The department of administrative services shall, upon the request of the authority, act as the authority's agent for the purchase of equipment, supplies, insurance, or services, or the performance of administrative services pursuant to Chapter 125. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-08-2000; 09-29-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3334.09 - Tuition payment contracts.

(A) Except in the case of a scholarship program established in accordance with section 3334.17 of the Revised Code, the Ohio tuition trust authority may enter into a tuition payment contract with any person for the purchase of tuition units if either the purchaser or the beneficiary is a resident of this state at the time the contract is entered into. A tuition payment contract shall allow any person to purchase tuition units at the price determined by the authority pursuant to section 3334.07 or 3334.12 of the Revised Code for the year in which the tuition unit is purchased. The purchaser shall name in the payment contract one specific individual as the beneficiary for the tuition units. In accordance with rules of the authority, units may be transferred to the credit of another beneficiary and a new beneficiary may be substituted for the beneficiary originally named in the contract.

(B) Each tuition unit shall entitle the beneficiary to an amount equal to one per cent of the weighted average tuition.

(C) Nothing in this chapter or in any tuition payment contract entered into pursuant to this chapter shall be construed as a guarantee by the state, the authority, or any institution of higher education that a beneficiary will be admitted to an institution of higher education, or, upon admission to an institution of higher education, will be permitted to continue to attend or will receive a degree from an institution of higher education. Nothing in this chapter or in any tuition payment contract entered into pursuant to this chapter shall be considered a guarantee that the beneficiary's cost of tuition at an institution of higher education other than a state institution of higher education will be covered in full by the proceeds of the beneficiary's tuition units.

(D) The following information shall be disclosed in writing to each purchaser of tuition units and, where appropriate, to each entity establishing a scholarship program under section 3334.17 of the Revised Code:

(1) The terms and conditions for the purchase and use of tuition units;

(2) In the case of a contract described by division (A) of this section, any restrictions on the substitution of another individual for the original beneficiary and any restrictions on the transfer of ownership of units in the payment account;

(3) The person or entity entitled to terminate the contract;

(4) The terms and conditions under which the contract may be terminated and the amount of the refund, if any, to which the person or entity terminating the contract, or that person's or entity's designee, is entitled upon termination;

(5) The obligation of the authority to make payments to a beneficiary, or an institution of higher education on behalf of a beneficiary, under division (B) of this section based upon the number of tuition units purchased on behalf of the beneficiary or awarded to the beneficiary pursuant to a scholarship program;

(6) The method by which tuition units shall be applied toward payment of tuition and other higher education expenses if in any academic term the beneficiary is a part-time student;

(7) The period of time during which a beneficiary may receive benefits under the contract;

(8) The terms and conditions under which money may be wholly or partially withdrawn from the program, including, but not limited to, any reasonable charges and fees that may be imposed for withdrawal;

(9) All other rights and obligations of the purchaser and the authority, including the provisions of division (A) of section 3334.12 of the Revised Code, and any other terms, conditions, and provisions the authority considers necessary and appropriate.

(E) A tuition payment contract may provide that the authority will pay directly to the institution of higher education in which a beneficiary is enrolled during a term the amount represented by the tuition units being used that term.

(F) A tuition payment contract described by division (A) of this section may provide that if the contract has not been terminated or units purchased under the contract have not been applied toward the payment of tuition or other higher education expenses within a specified period of time, the authority may, after making a reasonable effort to locate the purchaser of the tuition units, the beneficiary, and any person designated in the contract to act on behalf of the purchaser of the units or the beneficiary, terminate the contract and retain the amounts payable under the contract.

(G) If, at any time after tuition units are purchased on behalf of a beneficiary or awarded to a beneficiary or pursuant to a scholarship program, the beneficiary becomes a nonresident of this state, or, if the beneficiary was not a resident of this state at the time the tuition payment contract was entered into, the purchaser becomes a nonresident of this state, units purchased or awarded while the beneficiary was a resident may be applied on behalf of the beneficiary toward the payment of tuition at an institution of higher education and other higher education expenses in the manner specified in division (B) of this section, except that if the beneficiary enrolls in a state institution of higher education, the beneficiary shall be responsible for payment of all nonresident fees charged to out-of-state residents by the institution in which the beneficiary is enrolled.

Effective Date: 06-30-1997; 09-29-2005



Section 3334.10 - Termination of contract - determination and payment of refunds.

Divisions (A) and (B) of this section do not apply to scholarship programs established under section 3334.17 of the Revised Code.

(A) Unless otherwise provided for in the tuition payment contract, the purchaser may rollover amounts to another qualified tuition program under section 529 of the Internal Revenue Code or terminate the contract for any reason by filing written notice with the Ohio tuition trust authority.

(1) If the contract is terminated and the beneficiary is under eighteen years of age, the authority shall use actuarially sound principles to determine the amount of the refund .

(2) If the contract is terminated because of the death or permanent disability of the beneficiary, the amount of the refund shall be equal to the greater of the following:

(a) One per cent of the weighted average tuition in the academic year the refund is paid, multiplied by the number of tuition units purchased and not used;

(b) The total purchase price of all tuition units purchased for the beneficiary and not used.

(3) If all or part of the amount accrued under the contract is liquidated for a rollover to another qualified tuition program under section 529 of the Internal Revenue Code, the rollover amount shall be determined in an actuarially sound manner.

(B) The contributor of a variable college savings program account may rollover amounts to another qualified tuition program under section 529 of the Internal Revenue Code or terminate the account for any reason by filing written notice with the Ohio tuition trust authority. The contributor may receive an amount equal to the account balance, less any applicable administrative fees.

(C) A scholarship program may request a refund of tuition units in the program's account by filing a written request with the authority. The refund shall be paid to the entity that established the scholarship program or, with that entity's approval, to the authority if this is authorized by federal tax law. The amount of any refund shall be determined by the authority and shall meet the requirements for refunds made on account of scholarships under section 529 of the Internal Revenue Code.

(D) The authority shall maintain a separate account for each variable college savings contract entered into pursuant to division (A) of section 3334.18 of the Revised Code for contributions made on behalf of a beneficiary, showing the name of the beneficiary of that contract and the amount of contributions made pursuant to that contract. Upon request of any beneficiary or contributor, the authority shall provide a statement indicating, in the case of a beneficiary, the amount of contributions made pursuant to that contract on behalf of the beneficiary, or, in the case of a contributor, contributions made, disbursed, or refunded pursuant to that contract.

Effective Date: 06-08-2000; 09-29-2005



Section 3334.11 - Ohio tuition trust fund.

(A) The assets of the Ohio tuition trust authority reserved for payment of the obligations of the authority pursuant to tuition payment contracts shall be placed in a fund, which is hereby created and shall be known as the Ohio tuition trust fund. The fund shall be in the custody of the treasurer of state, but shall not be part of the state treasury. That portion of payments received by the authority or the treasurer of state from persons purchasing tuition units under tuition payment contracts that the authority determines is actuarially necessary for the payment of obligations of the authority pursuant to tuition payment contracts, all interest and investment income earned by the fund, and all other receipts of the authority from any other source that the authority determines appropriate, shall be deposited in the fund. No purchaser or beneficiary of tuition units shall have any claim against the funds of any state institution of higher education. All investment fees and other costs incurred in connection with the exercise of the investment powers of the authority pursuant to divisions (D) and (E) of this section shall be paid from the assets of the fund.

(B) Unless otherwise provided by the authority, the assets of the Ohio tuition trust fund shall be expended in the following order:

(1) To make payments to beneficiaries, or institutions of higher education on behalf of beneficiaries, under division (B) of section 3334.09 of the Revised Code;

(2) To make refunds as provided in divisions (A) and (C) of section 3334.10 of the Revised Code;

(3) To pay the investment fees and other costs of administering the fund.

(C)

(1) Except as may be provided in an agreement under division (A)(19) of section 3334.08 of the Revised Code, all disbursements from the Ohio tuition trust fund shall be made by the treasurer of state on order of a designee of the authority.

(2) The treasurer of state shall deposit any portion of the Ohio tuition trust fund not needed for immediate use in the same manner as state funds are deposited.

(D) The authority is the trustee of the Ohio tuition trust fund. The authority shall have full power to invest the assets of the fund and in exercising this power shall be subject to the limitations and requirements contained in divisions (K) to (M) of this section and sections 145.112 and 145.113 of the Revised Code. The evidences of title of all investments shall be delivered to the treasurer of state or to a qualified trustee designated by the treasurer of state as provided in section 135.18 of the Revised Code. Assets of the fund shall be administered by the authority in a manner designed to be actuarially sound so that the assets of the fund will be sufficient to satisfy the obligations of the authority pursuant to tuition payment contracts and defray the reasonable expenses of administering the fund.

(E) The authority may enter into an agreement with any business, entity, or governmental agency to perform the investment duties of the authority as set forth in division (D) of this section . The investment powers shall be exercised by the business, entity, or governmental agency that entered into an agreement with the authority in a manner agreed upon by the authority that maximizes the return on investment and minimizes the administrative expenses.

(F)

(1) The authority shall maintain a separate account for each tuition payment contract entered into pursuant to division (A) of section 3334.09 of the Revised Code for the purchase of tuition units on behalf of a beneficiary or beneficiaries showing the beneficiary or beneficiaries of that contract and the number of tuition units purchased pursuant to that contract. Upon request of any beneficiary or person who has entered into a tuition payment contract, the authority shall provide a statement indicating, in the case of a beneficiary, the number of tuition units purchased on behalf of the beneficiary, or in the case of a person who has entered into a tuition payment contract, the number of tuition units purchased, used, or refunded pursuant to that contract. A beneficiary and person that have entered into a tuition payment contract each may file only one request under this division in any year.

(2) The authority shall maintain an account for each scholarship program showing the number of tuition units that have been purchased for or donated to the program and the number of tuition units that have been used. Upon the request of the entity that established the scholarship program, the authority shall provide a statement indicating these numbers.

(G)

(1) In addition to the Ohio tuition trust fund, there is hereby established a reserve fund that shall be in the custody of the treasurer of state but shall not be part of the state treasury, and shall be known as the Ohio tuition trust reserve fund, and an operating fund that shall be part of the state treasury, and shall be known as the Ohio tuition trust operating fund. That portion of payments received by the authority or the treasurer of state from persons purchasing tuition units under tuition payment contracts that the authority determines is not actuarially necessary for the payment of obligations of the authority pursuant to tuition payment contracts, any interest and investment income earned by the reserve fund, any administrative charges and fees imposed by the authority on transactions under this chapter or on purchasers or beneficiaries of tuition units, and all other receipts from any other source that the authority determines appropriate, shall be deposited in the reserve fund to pay the operating expenses of the authority and the costs of administering the program. The assets of the reserve fund may be invested in the same manner and subject to the same limitations set forth in divisions (D), (E), and (K) to (M) of this section and sections 145.112 and 145.113 of the Revised Code. All investment fees and other costs incurred in connection with the exercise of the investment powers shall be paid from the assets of the reserve fund. Except as otherwise provided for in this chapter, all operating expenses of the authority and costs of administering the program shall be paid from the operating fund.

(2) The treasurer shall, upon request of the authority, transfer funds from the reserve fund to the operating fund as the authority determines appropriate to pay those current operating expenses of the authority and costs of administering the program as the authority designates. Any interest or investment income earned on the assets of the operating fund shall be deposited in the operating fund.

(H) In January of each year the authority shall report to each person who received any payments or refunds from the authority during the preceding year information relative to the value of the payments or refunds to assist in determining that person's tax liability.

(I) The authority shall report to the tax commissioner any information, and at the times, as the tax commissioner requires to determine any tax liability that a person may have incurred during the preceding year as a result of having received any payments or refunds from the authority.

(J) All records of the authority indicating the identity of purchasers and beneficiaries of tuition units or college savings bonds, the number of tuition units purchased, used, or refunded under a tuition payment contract, and the number of college savings bonds purchased, held, or redeemed are not public records within the meaning of section 149.43 of the Revised Code.

(K)

(1) The authority and other fiduciaries shall discharge their duties with respect to the funds with care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims; and by diversifying the investments of the assets of the funds so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

(2) To facilitate investment of the funds, the authority may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C. 1, as amended, or any other legal entity authorized to transact business in this state.

(L) In exercising its fiduciary responsibility with respect to the investment of the assets of the funds, it shall be the intent of the authority to give consideration to investments that enhance the general welfare of the state and its citizens where the investments offer quality, return, and safety comparable to other investments currently available to the authority. In fulfilling this intent, equal consideration shall also be given to investments otherwise qualifying under this section that involve minority owned and controlled firms and firms owned and controlled by women, either alone or in joint venture with other firms.

The authority shall adopt, in regular meeting, policies, objectives, or criteria for the operation of the investment program that include asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines. In adopting policies and criteria for the selection of agents with whom the authority may contract for the administration of the assets of the funds, the authority shall give equal consideration to minority owned and controlled firms, firms owned and controlled by women, and ventures involving minority owned and controlled firms and firms owned and controlled by women that otherwise meet the policies and criteria established by the authority. Amendments and additions to the policies and criteria shall be adopted in regular meeting. The authority shall publish its policies, objectives, and criteria under this provision no less often than annually and shall make copies available to interested parties.

When reporting on the performance of investments, the authority shall comply with the performance presentation standards established by the association for investment management and research.

(M) All investments shall be purchased at current market prices and the evidences of title of the investments shall be placed in the hands of the treasurer of state, who is hereby designated as custodian thereof, or in the hands of the treasurer of state's authorized agent. The treasurer of state or the agent shall collect the principal, dividends, distributions, and interest thereon as they become due and payable and place them when so collected into the custodial funds.

The treasurer of state shall pay for investments purchased by the authority on receipt of written or electronic instructions from the authority or the authority's designated agent authorizing the purchase and pending receipt of the evidence of title of the investment by the treasurer of state or the treasurer of state's authorized agent. The authority may sell investments held by the authority, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser on receipt of written or electronic instructions from the authority or the authority's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed in the custodial funds. The authority and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investments.

No purchase or sale of any investment shall be made under this section except as authorized by the authority.

Any statement of financial position distributed by the authority shall include fair value, as of the statement date, of all investments held by the authority under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-08-2000; 09-29-2005



Section 3334.111 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3334.12 - Evaluation of actuarial soundness of tuition trust fund - termination - annual financial report.

Notwithstanding anything to the contrary in sections 3334.07 and 3334.09 of the Revised Code:

(A) Annually, the Ohio tuition trust authority shall have the actuarial soundness of the Ohio tuition trust fund evaluated by a nationally recognized actuary and shall determine whether additional assets are necessary to defray the obligations of the authority. If, after the authority sets the price for tuition units, circumstances arise that the executive director determines necessitate an additional evaluation of the actuarial soundness of the fund, the executive director shall have a nationally recognized actuary conduct the necessary evaluation. If the assets of the fund are insufficient to ensure the actuarial soundness of the fund, the authority shall adjust the price of subsequent purchases of tuition units to the extent necessary to help restore the actuarial soundness of the fund. If, at any time, the adjustment is likely, in the opinion of the authority, to diminish the marketability of tuition units to an extent that the continued sale of the units likely would not restore the actuarial soundness of the fund and external economic factors continue to negatively impact the soundness of the program, the authority may suspend sales, either permanently or temporarily, of tuition units. During any suspension, the authority shall continue to service existing college savings program accounts.

(B) Upon termination of all programs or liquidation of the Ohio tuition trust fund, the Ohio tuition trust reserve fund, and the Ohio tuition trust operating fund, any remaining assets of the funds after all obligations of the funds have been satisfied pursuant to division (B) of section 3334.11 of the Revised Code shall be transferred to the general revenue fund of the state.

(C) The authority shall prepare and cause to have audited an annual financial report on all financial activity of the Ohio tuition trust authority within ninety days of the end of the fiscal year. The authority shall transmit a copy of the audited financial report to the governor, the president of the senate, the speaker of the house of representatives, and the minority leaders of the senate and the house of representatives. Copies of the audited financial report also shall be made available, upon request, to the persons entering into contracts with the authority and to prospective purchasers of tuition units and prospective contributors to variable college savings program accounts.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-15-2003; 09-29-2005



Section 3334.15 - Credit or payment exemptions - use as security or collateral for loan.

(A) The right of a person to a tuition unit or a payment under section 3334.09 of the Revised Code pursuant to a tuition payment contract, a scholarship program, or a variable college savings program account shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or the insolvency laws, or other process of law.

(B) The right of a person to a tuition unit or a payment under section 3334.09 of the Revised Code pursuant to a tuition payment contract, a scholarship program, or a variable college savings program account shall not be used as security or collateral for a loan.

Effective Date: 06-08-2000; 09-29-2005



Section 3334.16 - Exemption from federal tax liability.

The general assembly hereby finds that the prepaid tuition program providing for the sale of tuition credits units by the Ohio tuition trust authority is an official state function, offered through an agency of this state, which agency receives state appropriations. Therefore, the authority is directed by the state of Ohio to assume it is exempt from federal tax liability.

Effective Date: 07-01-1994; 09-29-2005



Section 3334.17 - Scholarship programs to award scholarships consisting of tuition credits.

(A) The state, any political subdivision of the state, and any organization that is exempt from federal income taxation under section 501 (a) and described in section 501 (c)(3) of the Internal Revenue Code, including the Ohio tuition trust authority if this is authorized under federal tax law, may establish a scholarship program to award scholarships consisting of contributions made to any college savings program for students. Any scholarship program established under this section shall be registered with the authority. The authority shall be notified of the name and address of each scholarship beneficiary under the program, the amounts awarded, and the institution of higher education in which the beneficiary is enrolled. Scholarship beneficiaries shall be selected by the entity establishing the scholarship program, in accordance with criteria established by the entity.

(B) Any person or governmental entity may purchase tuition units on behalf of a scholarship program that is or is to be established in accordance with division (A) of this section at the same price as is established for the purchase of units for named beneficiaries pursuant to this chapter. Tuition units shall have the same value to the beneficiary of a scholarship awarded pursuant to this section as they would have to any other beneficiary pursuant to division (B) of section 3334.09 of the Revised Code.

(C) The entity establishing and maintaining a scholarship program shall specify whether a scholarship beneficiary may receive a refund or payment for the amount awarded under the scholarship program directly from the authority, or whether the amount awarded shall be paid by the authority only to the institution of higher education in which the student is enrolled.

(D) If a scholarship beneficiary does not use the amount awarded within a length of time specified under the scholarship program, the amount may be awarded to another beneficiary.

Effective Date: 08-15-2003; 09-29-2005



Section 3334.18 - Variable college savings program contracts.

(A) A variable college savings program established by the Ohio tuition trust authority shall include provisions for a contract to be entered into between a contributor and the authority that will authorize the contributor to open an account for a beneficiary and authorize the contributor to substitute a new beneficiary for one originally named in the contract, to the extent permitted by section 529 of the Internal Revenue Code.

(B) The authority shall provide adequate safeguards to prevent total contributions to a variable college savings program account or purchases of tuition units, either separately or combined, that are made on behalf of a beneficiary from exceeding the amount necessary to provide for the tuition and other higher education expenses of the beneficiary, consistent with the maximum contributions permitted by section 529 of the Internal Revenue Code. However, in no event shall contributions or purchases exceed the allowable limit for a qualified tuition program under section 529 of the Internal Revenue Code.

(C)

(1) Participation in the variable college savings program does not guarantee that contributions and the investment return on contributions, if any, will be adequate to cover future tuition and other higher education expenses or that a beneficiary will be admitted to or permitted to continue to attend an institution of higher education.

(2) Returns on contributors' investments in the variable college savings program are not guaranteed by the state and the contributors to the variable college savings program assume all investment risk, including the potential loss of principal and liability for penalties such as those levied for noneducational withdrawals.

(3) The state shall have no debt or obligation to any contributor, beneficiary, or any other person as a result of the establishment of the program, and the state assumes no risk or liability for funds invested in the variable college savings program.

(4) Informational materials about the variable college savings program prepared by the authority or its agents and provided to prospective contributors shall state clearly the information set forth in division (C) of this section.

Effective Date: 06-08-2000; 09-29-2005



Section 3334.19 - Adopting investment plan.

(A) The Ohio tuition trust authority shall adopt an investment plan that sets forth investment policies and guidelines to be utilized in administering the variable college savings program and investment options offered by the authority. The investment options shall include a default option to benefit contributors who are first-time investors or have low to moderate incomes. Except as provided in section 3334.20 of the Revised Code, the authority shall contract with one or more insurance companies, banks, or other financial institutions to act as its investment agents and to provide such services as the authority considers appropriate to the investment plan, including:

(1) Purchase, control, and safekeeping of assets;

(2) Record keeping and accounting for individual accounts and for the program as a whole;

(3) Provision of consolidated statements of account.

(B) The authority or its investment agents shall maintain a separate account for the beneficiary of each contract entered into under the variable college savings program. If a beneficiary has more than one such account, the authority or its agents shall track total contributions and earnings and provide a consolidated system of account distributions to institutions of higher education.

(C) The authority or its investment agents may place assets of the program in savings accounts and may purchase fixed or variable life insurance or annuity contracts, securities, evidence of indebtedness, or other investment products pursuant to the investment plan.

(D) Contributors shall not direct the investment of their contributions under the investment plan. The authority shall impose other limits on contributors' investment discretion to the extent required under section 529 of the Internal Revenue Code.

(E) The investment agents with which the authority contracts shall discharge their duties with respect to program funds with the care and diligence that a prudent person familiar with such matters and with the character and aims of the program would use.

(F) The assets of the program shall be preserved, invested, and expended solely for the purposes of this chapter and shall not be loaned or otherwise transferred or used by the state for any other purpose. This section shall not be construed to prohibit the investment agents of the authority from investing, by purchase or otherwise, in bonds, notes, or other obligations of the state or any agency or instrumentality of the state. Unless otherwise specified by the authority, assets of the program shall be expended in the following order of priority:

(1) To make payments on behalf of beneficiaries;

(2) To make refunds upon termination of variable college savings program contracts;

(3) To pay the authority's costs of administering the program;

(4) To pay or cover any other expenditure or disbursement the authority determines necessary or appropriate.

(G) Fees, charges, and other costs imposed or collected by the authority in connection with the variable college savings program, including any fees or other payments that the authority requires an investment agent to pay to the authority, shall be credited to either the variable operating fund or the index operating fund at the discretion of the authority. These funds are hereby created in the state treasury. Expenses incurred in the administration of the variable college savings program, as well as other expenses, disbursements, or payments the authority considers appropriate for the benefit of any college savings programs administered by the authority, the state of Ohio and its citizens, shall be paid from the variable operating fund or the index operating fund at the discretion of the authority.

(H) No records of the authority indicating the identity of purchasers, contributors, and beneficiaries under the program or amounts contributed to, earned by, or distributed from program accounts are public records within the meaning of section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-15-2003; 06-30-2005



Section 3334.20 - Interim investment periods.

(A) As used in this section, "state agency" means every department, bureau, board, commission, office, or other organized body established by the constitution or laws of this state for the exercise of state government.

(B) If a condition arises concerning the investment of funds received under the variable college savings program and requiring an interim period for investment of program funds, which condition is determined pursuant to division (D) of this section, the Ohio tuition trust authority shall choose the treasurer of state, a state agency having investment authority, or an investment agent under contract with the authority to invest program funds pursuant to the investment plan established under division (A) of section 3334.19 of the Revised Code. The treasurer of state, state agency, or investment agent chosen by the authority pursuant to this division shall be subject to the requirements and conditions that apply to investment agents specified in section 3334.19 of the Revised Code.

(C) The authority shall be the trustee of the program. During the interim period, the authority shall receive and hold all payments, deposits, and contributions, as well as gifts, bequests, endowments, and federal, state, or local grants and any funds from any other source, public or private, and all earnings, until disbursed to pay tuition or other higher education expenses or refunds pursuant to college savings plans contracts. The authority shall keep such funds segregated from all other assets of the authority.

(D) The authority shall adopt rules under section 111.15 of the Revised Code defining the conditions under which an interim investment period is required and this section applies. The rules shall include any condition requiring the termination of the interim period and the authority to contract with alternative investment agents pursuant to section 3334.19 of the Revised Code and any other requirements that apply during the interim investment period.

(E) When the interim period for investment of program funds terminates, the investment agents selected pursuant to section 3334.19 of the Revised Code for the investment of program funds shall have the sole authority to invest program funds pursuant to the investment plan established under division (A) of that section and shall be subject to that section.

Effective Date: 06-08-2000



Section 3334.21 - Termination of variable college savings program.

The variable college savings program may be terminated by statute or upon the determination of the Ohio tuition trust authority that the program is not financially feasible. Upon termination, all amounts held in program accounts shall be returned to account owners, to the extent possible, and any unclaimed assets in the program shall be transferred to the unclaimed funds trust fund and disposed of in accordance with section 169.05 of the Revised Code.

Effective Date: 06-08-2000






Chapter 3335 - OHIO STATE UNIVERSITY

Section 3335.01 - The Ohio State University.

The educational institution originally designated as the Ohio agricultural and mechanical college shall be known as "The Ohio State University."

The leading object shall be, without excluding other scientific and classical studies, and including military tactics, to teach such branches of learning as are related to agricultural and mechanical arts.

Effective Date: 10-01-1953



Section 3335.02 - Appointment of trustees - term.

(A) The government of the Ohio state university shall be vested in a board of fourteen trustees in 2005, and seventeen trustees beginning in 2006, who shall be appointed by the governor, with the advice and consent of the senate. Two of the seventeen trustees shall be students at the Ohio state university, and their selection and terms shall be in accordance with division (B) of this section. Except as provided in division (C) of this section and except for the terms of student members, terms of office shall be for nine years, commencing on the fourteenth day of May and ending on the thirteenth day of May. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall not receive compensation for their services, but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties.

(B) The student members of the board of trustees of the Ohio state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on May 14, 1988 and shall expire on May 13, 1989, and the initial term of office of the other student member shall commence on May 14, 1988 and expire on May 13, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

(C)

(1) The initial terms of office for the three additional trustees appointed in 2005 shall commence on a date in 2005 that is selected by the governor with one term of office expiring on May 13, 2009, one term of office expiring on May 13, 2010, and one term of office expiring on May 13, 2011, as designated by the governor upon appointment. Thereafter terms of office shall be for nine years, as provided in division (A) of this section.

(2) The initial terms of office for the three additional trustees appointed in 2006 shall commence on May 14, 2006, with one term of office expiring on May 13, 2012, one term of office expiring on May 13, 2013, and one term of office expiring on May 13, 2014, as designated by the governor upon appointment. Thereafter terms of office shall be for nine years, as provided in division (A) of this section.

Effective Date: 07-26-1988; 03-31-2005; 09-29-2005



Section 3335.03 - Powers of trustees.

(A) The trustees and their successors in office shall be styled the "board of trustees of the Ohio state university," with the right as such, of suing and being sued, of contracting and being contracted with, of making and using a common seal, and altering it at their pleasure.

(B) Except as specifically provided in division (A)(2) of section 2743.03 of the Revised Code, the court of claims has exclusive, original jurisdiction of all civil actions against the Ohio state university board of trustees.

Effective Date: 09-26-1988



Section 3335.04 - Election and appointment of officers of board.

The board of trustees of the Ohio state university annually shall elect one of their number chairman, and in the absence of the chairman, elect one of their number temporary chairman. It also may appoint a secretary, treasurer, and librarian, and such other officers as the interests of the college require, who may be members of the board. Such appointees shall hold their offices for such term as the board fixes, subject to removal by it, and shall receive such compensation as the board prescribes.

Effective Date: 10-01-1953



Section 3335.05 - Bond of treasurer.

Before entering upon the duties of office the treasurer of the Ohio state university shall give evidence of bond to the state or insurance in such sum as the board of trustees determines, for the faithful discharge of official duties and the payment of all moneys coming into the treasurer's hands. Such evidence of bond or insurance shall be deposited with the secretary of state and kept in the secretary of state's office.

Effective Date: 10-01-1953; 2008 HB562 09-22-2008



Section 3335.06 - Meetings of board - quorum.

Meetings of the board of trustees of the Ohio state university shall be called in such manner, and at such times as the board prescribes. The board shall meet at least three times annually, and at such other times as necessary for the best interest of the university. A majority of the board present at any meeting constitutes a quorum; but a majority of all the board shall be necessary to elect or remove a president or professor.

Effective Date: 10-01-1953



Section 3335.07 - Annual report of trustees.

In its annual report the board of trustees of the Ohio state university shall state:

(A) The condition of the university;

(B) The amounts of receipts and disbursements, and for what the disbursements were made;

(C) The number of professors, officers, teachers, and other employees, and the position and compensation of each, the number of students in the several departments and classes, and the course of instruction pursued in each;

(D) An estimate of the expenses for the ensuing year;

(E) A statement showing the progress of the university, recording any improvements and experiments made, with their costs, and the results;

(F) Such other matters as are useful. The president shall transmit by mail one copy, respectively, to the secretary of the interior and the secretary of agriculture of the United States, and to each of the colleges which are or may be endowed under the federal act known as the "Agricultural College Act of 1862."

Effective Date: 10-01-1953



Section 3335.08 - Board of trustees to adopt bylaws, rules and regulations.

The board of trustees of the Ohio state university may adopt bylaws, rules, and regulations for the government of the university.

Effective Date: 10-01-1953



Section 3335.09 - Powers of board of trustees regarding president, professors, other employees and course of instruction.

The board of trustees of the Ohio state university shall elect, fix the compensation of, and remove, the president and such number of professors, teachers, and other employees as are necessary; but no trustee, or his relation by blood or marriage, shall be eligible to a professorship or position in the university, the compensation for which is payable out of the state treasury or a university fund. The board shall fix and regulate the course of instruction and prescribe the extent and character of experiments to be made at the university.

Effective Date: 10-01-1953



Section 3335.10 - Supervision of university property and control of expenses.

The board of trustees of the Ohio state university shall have general supervision of all lands, buildings, and other property belonging to the university, and the control of all expenses therefor, but shall not contract a debt not previously authorized by the general assembly.

Effective Date: 10-01-1953



Section 3335.11 - Highway easements granted to county and department of transportation.

The board of trustees of the Ohio state university on behalf of the state may grant highway easements to the board of county commissioners of Franklin county and to the department of transportation for highway purposes.

Effective Date: 09-23-1975



Section 3335.12 - [Repealed].

Effective Date: 10-16-1961



Section 3335.13 - Title to lands and investment properties.

The title for all lands for the use of the Ohio state university shall be made in fee simple to the state, with covenants of seizin and warranty, and no title shall be taken by the state for the use of the university until the attorney general is satisfied that it is free from all defects and encumbrances. The title in properties, real and personal, purchased by the board of trustees as an investment, and held in the university's endowment portfolio, shall not be vested in the state, but shall be held in trust by the said board.

Effective Date: 08-17-1961



Section 3335.14 - Attorney general the legal adviser of board of trustees.

The attorney general shall be the legal adviser of the board of trustees of the Ohio state university. He shall institute and prosecute all suits in its behalf.

Effective Date: 10-01-1953



Section 3335.15 - Colleges of medicine and dentistry.

The board of trustees of the Ohio state university may:

(A) Create, establish, provide for, and maintain in said university a college of medicine and a college of dentistry. No state funds shall be paid to such college of medicine unless it meets the requirements of section 3333.11 of the Revised Code.[;]

(B) Negotiate for and receive conveyances and transfers of property, both real and personal, to be used by said colleges;

(C) Accept the students now in attendance at any college of medicine, dentistry, or pharmacy whose property is so acquired, with the rank and standing as certified by the proper officers of such college;

(D) Take such steps as are necessary to protect the professional rights of the alumni of such colleges and their predecessors;

(E) Receive from such colleges such papers and records as are necessary for that purpose.

Effective Date: 10-09-1974



Section 3335.151 - Research program - alcoholism.

There is hereby established within the college of medicine of Ohio state university, a research program in alcoholism. In order to carry out such program, the college of medicine is hereby empowered to:

(A) Make studies and investigations concerning causes of alcoholism, practicable methods of prevention, effectiveness of different methods of care and treatment, and encourage, direct and coordinate research in the field of alcoholism;

(B) Establish and operate, or contract for facilities within the limitations of available funds, for the examination, evaluation, treatment, rehabilitation and care of alcoholics.

Effective Date: 01-10-1961



Section 3335.16 - University extension division.

The board of trustees of the Ohio state university shall establish and organize a university extension division for the purpose of carrying on educational extension and correspondence instruction throughout the state. The board may carry on such extension work in connection with any department of the university, for the purpose of the development throughout the state of centers for the discussion, consideration, and investigation relative to the mining, manufacturing, engineering, social, industrial, economic, medical, and civic interests of the state and all other public interests which may be in any way promoted or subserved in the spreading of information throughout the state by any department of the university pursuant to the grant by virtue of which said university was established.

Effective Date: 10-01-1953



Section 3335.17 - University extension division - purposes.

The board of trustees of the Ohio state university, through the university extension division, shall encourage communities to organize for the purpose of social, educational, scientific, and recreational advantage, and shall co-operate with them and in every way contribute to the efficiency of the efforts of such community for these purposes. To this end, as far as practicable, the extension division shall be placed at the service of educational, industrial, or civic institutions, organizations, and associations, and shall invite their active co-operation in matters relating to the civic, scientific, economic, and social welfare of the citizens of the state.

Effective Date: 10-01-1953



Section 3335.18 - University extension division - improvement of public interests.

The board of trustees of the Ohio state university may carry on, under the supervision of the university extension division, such discussions, investigations, experiments, and demonstrations as it deems advisable for the improvement of the engineering, mining, manufacturing, social, medical, scientific, industrial, economic, and civic interests, and such other public interests of the state as may in any way be promoted or subserved by any department of the university, and for such purposes it may provide traveling instructors and conduct correspondence instructing and teaching. Any common carrier may carry persons employed in such demonstrations, experiments, and discussions, and the equipment therefor, and the traveling lecturers and instructors provided for in sections 3335.16 to 3335.18, inclusive, of the Revised Code, free, or at reduced rates.

Effective Date: 10-01-1953



Section 3335.19 - Collection of specimens pertaining to natural history and the sciences.

The board of trustees of the Ohio state university shall secure and keep in the university a collection of specimens in mineralogy, geology, zoology, botany, and other specimens pertaining to natural history and the sciences. The president of the university shall collect and deposit in the collection in the manner directed by the trustees, a full set of specimens as collected by him and his assistants, together with a brief description of the character thereof, and where obtained. Such specimens shall be properly classified and kept for the benefit of the university.

Effective Date: 10-01-1953



Section 3335.20 - Department of ceramics.

The board of trustees of the Ohio state university shall establish a department of ceramics, equipped and designed for the technical education of clay, cement, and glass workers, in all branches of the art which exist in this state, or which profitably can be introduced and maintained in this state from the mineral resources thereof, including the manufacture of earthernwares, stonewares, pottery, yellowwares, whitewares, china, porcelain, and ornamental pottery, the manufacture of sewer pipe, fireproofing, terracotta, sanitary claywares, electric conduits and specialties, firebrick and all refractory materials, glazed and enameled bricks, pressed bricks, vitrified paving material as well as the most economic methods in the production of the coarser forms of bricks used for building purposes; and the manufacture of tiles used for paving, flooring, decorative wall paneling, roofing, and draining purposes; also the manufacture of cement, concrete artificial stone, and all kinds of glass products, and all other clay industries represented in this state.

Effective Date: 10-01-1953



Section 3335.21 - Department of ceramics - special instruction.

The department of ceramics of the Ohio state university shall offer special instruction to clay workers on the origin, composition, properties and testing of clays, the selection of materials for different purposes, the mechanical and chemical preparation of clays, the laws of burning clays, the theory and practice of the formation of clay bodies, slips, and glazes, and the laws which control the formation and fusion of silicates.

Effective Date: 10-01-1953



Section 3335.22 - Department of ceramics - laboratory - equipment.

The department of ceramics of the Ohio state university shall be provided with an efficient laboratory designed especially for the practical instruction of clay workers in the list of subjects enumerated in section 3335.20 of the Revised Code and it shall also be equipped to investigate into the various troubles and defects incident to every form of clay working, which cannot be understood or avoided except by use of such scientific investigation. Such laboratory shall be equipped with apparatus for chemical analysis, with furnaces and kilns for pyrometric and practical trials, with such machinery for the grinding, washing, and preparation of clays for manufacture, as is consistent with the character of the department.

Effective Date: 10-01-1953



Section 3335.23 - Ceramics expert to conduct department.

To conduct the department of ceramics, the board of trustees of the Ohio state university shall employ a competent expert, who shall unite with the necessary education and scientific acquirements, a thorough practical knowledge of clay working, and not less than two years actual experience in some branch of the art. He shall teach the theoretical part of the subject, conduct the laboratory for the instruction of students, prosecute such scientific investigations into the technology of the various clay industries as may be practicable, and from time to time may, with the consent of the board, publish the results of his investigation in such form that such results will be accessible to the clay workers of the state for the advancement of the art.

Effective Date: 10-01-1953



Section 3335.24 - Ceramic experimental unit at Roseville.

The board of trustees of the Ohio state university and the department of job and family services may enter into a co-operative agreement for the construction, operation, and maintenance of a ceramic experimental unit upon property belonging to the state at Roseville. The terms of any co-operative agreement entered into by the parties under this section shall be binding upon them until modified by their mutual consent.

Effective Date: 07-01-2000



Section 3335.25 - Engineering experiment station of the Ohio state university.

The board of trustees of the Ohio state university shall establish an organization to be known as the "engineering experiment station of the Ohio state university," to be affiliated and operated in connection with the college of engineering.

Effective Date: 10-01-1953



Section 3335.26 - Purpose of station.

The purpose of the engineering experiment station of the Ohio state university shall be to make technical investigations and to supply engineering data which will tend to increase the economy, efficiency, and safety of the manufacturing, mineral, transportation, and other engineering and industrial enterprises of the state, and to promote the conservation and utilization of its resources.

Effective Date: 10-01-1953



Section 3335.27 - Control of station - advisory committee.

The engineering experiment station shall be under the control of the board of trustees of the Ohio state university, through the regular administrative and fiscal officers. The board shall appoint a director on recommendation of the president of the university. There shall be an advisory committee of seven members appointed by the board of which committee the director shall be ex officio a member, and chairperson, said director, and the other six members to be chosen from the faculty of the college of engineering. The term of these members shall be for three years. The director and advisory committee shall select suitable subjects for investigation, apportion the available funds, and with the consent of the board may provide for the dissemination of the results to the people of the state.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3335.28 - Use of laboratories and equipment.

The various laboratories of the college of engineering and the equipment shall be available for the use of the engineering experiment station, provided that their use for instruction and research in the regular work of the college shall take precedence over their use by the station. The director of the station may procure for temporary or permanent use such additional equipment as is needed, and install the same in the laboratories of the college or elsewhere.

Effective Date: 10-01-1953



Section 3335.29 - Station not to be conducted for gain - requests for assistance from station.

The engineering experiment station of the Ohio state university shall not be conducted for the private or personal gain of anyone connected with it, or for the sole benefit of any individual, firm, or corporation. Any commission, board, bureau, or department of the state, or any institution owned by the state, may seek assistance from the station, and such requests shall have precedence over all other outside requests. The advisory committee of the station may decline such requests or require that the expense of such investigations be borne in part or in whole by the commission, board, bureau, or department of state, or institution owned by the state, making such requests. Any individual, firm, or corporation may seek the assistance of the station; the advisory committee of said station may decline to render such assistance or may require that any expense incidental to such assistance be borne in part or in whole by the individual, firm, or corporation seeking such assistance, and the advisory committee of the station may publish the results of such investigations. Sections 3335.25 to 3335.29 of the Revised Code, do not limit the powers of the advisory committee of the station to carry on lines of investigation upon its own initiative.

Effective Date: 12-02-1996



Section 3335.30 - [Repealed].

Effective Date: 10-26-1961



Section 3335.31 - School of mines and mine engineering - laboratories.

The board of trustees of the Ohio state university shall establish therein, a school of mines and mine engineering, in which shall be provided the means for scientifically and experimentally studying the survey, opening, ventilation, care, and working of mines. Such school shall be provided with a collection of drawings, illustrating the manner of opening, working, and ventilating mines; with the necessary instruments for surveying, measuring air, examining and testing the noxious and poisonous gases of mines; and with models of the most improved machinery for ventilating and operating all the various kinds of mines with safety to the lives and health of those engaged therein. Such school also shall be provided with complete mining laboratories for the analysis of coals, ores, fire clays and other minerals, and with all the necessary apparatus for testing the various coals, ores, fire clays, oil, gases, and other minerals.

Effective Date: 10-01-1953



Section 3335.32 - Employment of instructors.

The board of trustees of the Ohio state university shall employ competent persons to give instruction in the most improved and successful methods of opening, operating, surveying, and inspecting mines, including the methods and machinery employed for extracting coal, ore, fire, clay, oil, gas, and other minerals from the pit's mouth and for facilitating the ascent and descent of workmen, the draining and freeing of mines from water, the causes of the vitiation of air, the quantities of fresh air required under the various circumstances, natural ventilation, mechanical ventilation by flues and fans, and other ventilating machinery, the use of air engines, air compressors, and coal cutting machinery; also instruction in the various uses of coals, ores, fire clays, oils, gases, and other minerals, and the methods of testing, analyzing, and assaying such minerals; and the methods employed in metallurgical and other processes in the reduction of ores and in determining the qualities of metals, particularly iron and steel, as shown by practical and laboratory tests. There also shall be kept in a cabinet properly arranged for ready reference and examination, suitably connected with the school of mines provided for in section 3335.31 of the Revised Code, samples of the specimens from the various mines in the state, which may be sent for analysis, together with the names of the mines and their localities in the counties from which they were sent, with the analysis and a statement of their properties attached. Such school shall also furnish an analysis of all minerals found in the state and sent to it for that purpose by residents thereof.

Effective Date: 10-01-1953



Section 3335.33, 3335.34 - [Repealed].

Effective Date: 07-01-1985



Section 3335.35 - Ohio cooperative extension service fund.

There is hereby created the "Ohio cooperative extension service fund," which shall be under the custody and control of the board of trustees of the Ohio state university and shall consist of all moneys appropriated, given, granted, or bequeathed to the university for the use of the Ohio cooperative extension service by the United States, this state, any political subdivision of this state, or any person. The board shall have responsibility for expenditure of all moneys in the fund in accordance with state and federal law and memoranda of agreement between the university and the United States department of agriculture.

Effective Date: 03-16-1982



Section 3335.36 - Ohio cooperative extension service employees.

The board of trustees of the Ohio state university may employ such employees as it considers appropriate for the conduct of educational programs of the Ohio cooperative extension service and may provide for the payment from the Ohio cooperative extension service fund created by section 3335.35 of the Revised Code of reasonable compensation to such employees and of reasonable expenses incurred by them in the discharge of their duties, including expenses of travel and of maintaining, equipping, and supplying their offices. The employees shall cooperate with the department of agriculture, the Ohio agricultural research and development center, the department of education, and the United States department of agriculture, for the purpose of making available the educational materials of the extension service. Such employees shall represent the university and shall conduct educational activities related to agriculture, natural resources, home economics, family living, and 4-H programs for the citizens of this state through personal instruction, bulletins, practical demonstrations, mass media, and otherwise, subject to such rules as may be prescribed by the board of trustees of the university. Such employees shall have offices provided by the county or other political subdivision in which they serve in which bulletins and other educational materials of value to the people may be consulted and through which the employees may be reached. The board of trustees of the Ohio state university may hire or use employees of the Ohio cooperative extension service to carry out the functions and duties of a director of economic development under division (B) of section 307.07 of the Revised Code pursuant to any agreement with a county under division (A)(2) of section 307.07 of the Revised Code.

Effective Date: 10-30-1989



Section 3335.37 - County tax levy for cooperative extension service fund.

The board of county commissioners of any county may levy a tax, within the limitations prescribed by law, and appropriate money from the proceeds thereof or from the general fund of the county to be paid to the Ohio state university to the credit of the Ohio cooperative extension service fund created by section 3335.35 of the Revised Code and expended for the purposes prescribed in section 3335.36 of the Revised Code for the benefit of the citizens of such county. Any money paid into the fund under this section that aggregates more than ten per cent of the county appropriation in the preceding year and that remains unexpended for two years from the time of such payment shall be returned to the county from which it came unless the board of county commissioners determines by resolution to contribute it to the Ohio cooperative extension service for general purposes.

Effective Date: 03-16-1982



Section 3335.38 - Farm financial management institute.

The board of trustees of the Ohio state university shall establish a farm financial management institute in the Ohio cooperative extension service to train interested and qualified persons to assist farmers needing help with farm financial management problems. Participation shall be open to all interested persons, but the following persons shall be given priority as to enrollment: employees or representatives of banks and other farm credit agencies, agricultural teachers, and faculty and employees of the Ohio state university and the Ohio cooperative extension service who agree to assist Ohio farmers in completing and understanding the coordinated financial statement and other subjects. A fee may be charged participants, as determined by the extension service, but may be waived for those participants granted priority status at enrollment.

Effective Date: 04-02-1985



Section 3335.39 - [Repealed].

Effective Date: 04-01-1986



Section 3335.41 - College of medicine - neuropsychiatric service.

The board of trustees of the Ohio state university shall operate and manage a neuropsychiatric service of the college of medicine which shall be a center for teaching and research in the fields of neurology and psychiatry and a center for the treatment and care of persons suffering from mental, nervous, or allied diseases. The university shall conduct graduate training programs in neurology and psychiatry, with a view towards securing and maintaining academic and professional accreditation of such programs. The board of trustees, on the recommendation of the president and other administrative officers of the university, shall adopt rules and regulations for the operation of the neuropsychiatric service. The board of trustees may enter into agreements with other public and private agencies for cooperative efforts in teaching and research in the fields of neurology and psychiatry and for the treatment of persons suffering from mental, nervous, or allied diseases.

Effective Date: 06-30-1961



Section 3335.42 - Tuberculosis and other diseases treatment facility.

The board of trustees of the Ohio state university shall operate and manage a treatment service for tuberculosis and other diseases as part of the college of medicine, which service shall be a center for teaching and research in the fields of tuberculosis and other diseases and a center for treatment of patients suffering from such diseases. The board of trustees, on the recommendation of the president and other administrative officers of the university, shall adopt rules for the operation of the treatment service established under this section. The board of trustees may enter into agreements with the director of the department of health for cooperative efforts in research in the fields of tuberculosis and other diseases and for the treatment of patients, suffering from such diseases, as may be under jurisdiction of the department of health. The board may enter into agreements with other public and private agencies for cooperative efforts in teaching, research, and patient care in the fields of tuberculosis and other diseases.

Effective Date: 08-29-1975



Section 3335.43 - [Repealed].

Effective Date: 10-10-2000



Section 3335.44 - Charge for care and treatment of patients.

The charge for care and treatment of patients admitted to the tuberculosis service at the Ohio state university shall be paid to university hospital and shall be borne by the county in which such patient lives to the extent that such charge is not paid or payable by insurance or under other third party agreement.

Effective Date: 08-29-1975



Section 3335.45 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 01-21-1988 )



Section 3335.50 - Ohio rehabilitation center.

The board of trustees of the Ohio state university shall establish and operate an organization known as the "Ohio rehabilitation center" for the development and application of means and methods for restoring physically handicapped persons to positions of improved social and economic usefulness. The center shall be under the control of the board of trustees of the university through the regular university administrative and fiscal officers.

Effective Date: 09-14-1961



Section 3335.51 - Objectives of center.

The objectives of the Ohio rehabilitation center shall be to rehabilitate handicapped or disabled persons whose rehabilitation requires extended residential care or intensive study and services; to cooperate with, aid, and supplement such public and private projects for rehabilitation as may be established in the various communities of the state; to provide training for persons seeking competence in the several disciplines pertaining to the field of rehabilitation; to conduct research and demonstrations in connection with the problems and techniques of rehabilitation; to disseminate information and promote public understanding respecting the problems incident to the rehabilitation of the handicapped and their return to productive usefulness; and to afford such other services of rehabilitation as the center may develop for the benefit of citizens of this state.

Effective Date: 09-14-1961



Section 3335.52 - Bequests to center.

The board of trustees of the Ohio state university may receive and hold in trust in the name of the state and for the use and benefit of the Ohio rehabilitation center any bequest, devise, or donation of money or of real or personal property to be applied to the general or special use of the center as may be directed by the donor.

Effective Date: 09-14-1961



Section 3335.53 - Board of trustees to manage center.

The board of trustees of the Ohio state university shall manage the Ohio rehabilitation center using the same criteria and regulations as those applying to the university.

Effective Date: 09-14-1961



Section 3335.54 - Regulations.

The board of trustees of the Ohio state university may establish by regulation the standards and processes for admission or rejection, retention, or dismissal of all persons admitted or applying for admission to the Ohio rehabilitation center and may provide by regulation for defraying the cost of rehabilitation of persons who are unable to pay all or part of such cost.

Effective Date: 09-14-1961



Section 3335.55 - Arrangements or contracts for use of center.

Every department, office, or institution of the state and any political subdivision thereof may make such arrangements or contracts with the board of trustees of the Ohio state university for use of the Ohio rehabilitation center as may be appropriate in order to provide for the rehabilitation in any proper case of disabled or handicapped persons in respect of whom such department, office, or institution or political subdivision is responsible or exercises supervision under any law of the state or ordinance or regulation of a political subdivision thereof. Every appropriate effort shall be made to rehabilitate and restore to social and economic usefulness all persons who are or may probably become charges of the state or of a political subdivision. Whenever any law of the state makes provision for or authorizes payment for medical services, hospital services, or for the care of any disabled or handicapped persons, such provision or authorization shall be deemed to include rehabilitation of such person. Any such arrangement or contract may establish the charges which shall be paid for rehabilitation services and facilities.

Effective Date: 09-14-1961



Section 3335.56 - Ohio agricultural research and development center.

There is hereby created the Ohio agricultural research and development center, for the pursuit of basic and applied research in agriculture, natural resources, and related subjects essential to the continued development of the state's agricultural industry and natural resources. It shall be a part of the Ohio state university, under the control, management, and supervision of the board of trustees of the university.

Effective Date: 03-16-1982



Section 3335.57 - Agricultural research and development center governed by board of trustees - fund.

(A) The board of trustees of the Ohio state university shall govern the Ohio agricultural research and development center.

(B) There is hereby created the "Ohio agricultural research and development center fund," which shall be under the custody and control of the board of trustees of the university and shall consist of all moneys appropriated, given, granted, or bequeathed to the center or to the university for the center's use by the United States, this state, any political subdivision of this state, or any person. The board shall have responsibility for expenditure of all moneys in the fund in accordance with state and federal law and memoranda of agreement between the university and the United States department of agriculture.

(C) The board of trustees shall provide for the center such necessary lands and buildings as the board considers appropriate to carry out the center's research and development mission.

(D) The board of trustees may lease sites for construction of laboratories or other facilities to the United States government within any area owned by this state and administered by the university for purposes of the center. Such leases may be of such duration and consideration as will be in the mutual interest of this state and the departments or agencies of the United States government. All moneys received from any such leases shall be held and administered by the university for the use and benefit of the center.

Effective Date: 03-16-1982






Chapter 3337 - OHIO UNIVERSITY

Section 3337.01 - Appointment of trustees - term.

(A) The body politic and corporate by the name and style of "The President and Trustees of the Ohio University" now in the university instituted and established in Athens by the name and style of "The Ohio University" shall consist of a board of trustees composed of eleven members, who shall be appointed by the governor, with the advice and consent of the senate. At least five of the trustees who are not students shall be graduates of Ohio university. Two of the trustees shall be students at Ohio university, and their selection and terms shall be in accordance with division (B) of this section. A majority of the board constitutes a quorum. Except for the terms of student members, terms of office shall be for nine years, commencing on the fourteenth day of May and ending on the thirteenth day of May, except that upon expiration of the term ending on May 14, 1978, the new term which succeeds it shall commence on May 15, 1978 and end on May 13, 1987. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. Such trustees shall receive no compensation for their services, but shall be paid their actual and necessary expenses while engaged in the discharge of their official duties.

(B) The student members of the board of trustees of the Ohio university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on May 14, 1988 and shall expire on May 13, 1989, and the initial term of office of the other student member shall commence on May 14, 1988 and expire on May 13, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill the student member's two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3337.02 - Lease or sale of university lands.

The owners of land or town lots held under leases from the president and trustees of the Ohio university, or held under sale-leases or assignments by or under the original lessees, may pay to the treasurer of the university, such sum of money, as, placed at interest at six per cent, will yield the amount of rent reserved in the original lease, or in case of a division of the original tract or parcel leased, will equal the proper aliquot part thereof, or the part agreed upon by the several owners. But a person so surrendering and releasing to such corporation must pay the necessary expenses incident to such change of tenure, and procure the services of an agent to perform the necessary labor thereof. Upon payment of such sum and of all rents due upon the land, on demand of such owner, the treasurer shall give him a certificate of such payment.

Effective Date: 10-01-1953



Section 3337.03 - Owner to receive deed.

Upon payment as provided in section 3337.02 of the Revised Code, the owner shall be entitled to receive a deed of conveyance for such land by him owned, to be signed by the president of such corporation, countersigned by its secretary, and sealed with the corporate seal of the Ohio university, conveying the premises in fee simple to him, or such owner at his option, may demand and receive a certificate as provided in such section. The governor, upon presentation thereof, shall execute and deliver to such owner, a deed conveying the premises in fee simple to him.

Effective Date: 10-01-1953



Section 3337.04 - Effect of deed - fee simple.

The deeds, made under section 3337.03 of the Revised Code, shall vest in the grantee an absolute estate in fee simple in the premises, subject to all liens, equities, or rights of third persons in, to, or upon the premises.

Effective Date: 10-01-1953



Section 3337.05 - Registry of payments, certificates, and deeds.

The secretary of the Ohio university shall keep an accurate registry of all payments, certificates, and deeds, as provided for in sections 3337.02 and 3337.03 of the Revised Code, with an accurate description of the tract or lot of land so paid for or deeded. Thereafter, the land so deeded shall be subject to taxation in like manner as other freehold estates in such county. The original leases therefor, in so far as regards the land deeded, shall cease to be effective.

Effective Date: 10-01-1953



Section 3337.06 - [Repealed].

Effective Date: 10-16-1961



Section 3337.07 - Operation and control of dormitories.

The body corporate known as the president and trustees of the Ohio university may purchase a site therefor and construct, equip, maintain, and operate thereupon or upon sites within the campus of the university as it may designate therefor, buildings to be used as dormitories for students and members of the faculty and servants of the university, and to pay for same out of any funds in its possession derived from the operation of any dormitories under its control, or out of funds borrowed therefor, or out of funds appropriated therefor by the general assembly, or out of funds or property received by it by gift, grant, legacy, devise, or otherwise, for such purposes, and to borrow funds for such purposes upon such terms as it deems proper and to issue notes or other written instruments evidencing such indebtedness, provided that such indebtedness shall not be a claim against or a lien upon any property of the state or any property of or under the control of the president and board of trustees of the Ohio university excepting such part of the receipts of the operation of any dormitories under its control as the president and board of trustees of the Ohio university may pledge to secure the payment of any such indebtedness.

Effective Date: 10-01-1953



Section 3337.08 - Tax on lands donated to university.

A tax equal to the state tax upon like property shall be levied and collected upon all lands donated to the Ohio university, and held by lease from it or by deed from the governor or the university, including such parts of such lands as are, or may be, owned, occupied, or used by railroad companies as roadbeds, roadways, station houses, or for other purposes. Such taxes, when collected, shall be paid by the county treasurer of Athens county, upon the warrant of the county auditor, to the treasurer of the Ohio university, for its use.

Effective Date: 10-01-1953



Section 3337.09 - Tax in lieu of rent on lands held by lease.

The tax collected pursuant to section 3337.08 of the Revised Code upon lands held by lease, shall be in lieu of that portion of the rents due to the Ohio university. The tax collected from railroad companies, and paid to the university, shall not include the tax upon rolling stock.

Effective Date: 10-01-1953



Section 3337.10 - Ohio university college of osteopathic medicine.

There is hereby established the Ohio university college of osteopathic medicine the purpose of which shall be to provide instruction in the practice of osteopathic medicine. The college shall be a component college of Ohio university. The clinical instruction portions of the medical program shall be provided through the facilities of existing osteopathic and joint staff hospitals. The college shall have an advisory committee of ten members, which shall consist of the president of Ohio university or the president's designee and nine members appointed by the governor with the advice and consent of the senate. Within one hundred-twenty days of November 17, 1975, the governor shall make initial appointments to the advisory committee. Of these, three shall be for terms ending two years after November 17, 1975, three shall be for terms ending four years after that date, and three shall be for terms ending six years after that date. Thereafter, terms of office shall be for six years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3337.11 - Election of officers of advisory committee - quorum, rules.

The advisory committee of the Ohio university college of osteopathic medicine shall elect annually from among its members a chairperson, who shall preside at meetings of the committee, a secretary, and such other officers as the advisory committee deems necessary. Officers shall serve until their successors are elected and qualified. A majority of the members of the advisory committee present at a meeting constitutes a quorum, and a quorum must be present in order for the committee to transact business. The committee may adopt rules for the conduct of its business. The advisory committee shall annually submit recommendations to the board of trustees of Ohio university.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3337.12 - Creation, maintenance and operation of college.

The board of trustees of the Ohio university may do all things necessary for the creation, proper maintenance, and continuous and successful operation of the college of osteopathic medicine, including but not limited to, setting the amount of tuition and other fees and charges, appointing and removing employees of the college as the interests of the university indicate and the generally accepted principles of academic tenure permit or require, setting the compensation to be paid for services and materials, and conferring degrees and granting diplomas in recognition of the successful completion of those programs of the college for which accreditation has been received from the appropriate national accrediting authorities.

Effective Date: 11-17-1975



Section 3337.13 - General assembly to support university - other sources.

The Ohio university college of osteopathic medicine shall be supported by the general assembly by such sums and in such manner as it may provide, but the board of trustees of Ohio university may accept support from other sources. The board of trustees may receive, hold, and manage any gift, grant, bequest, or devise of funds or property, real or personal, absolutely or in trust, to promote any of the purposes of the college. The board may enter into agreements as may be desirable in the conduct of the affairs of the college and may, in behalf of the state, lease or dispose of any property that comes into its possession if in so doing it does not violate any condition or trust to which such property is subject, if any.

Effective Date: 11-17-1975



Section 3337.14 - Educational programs.

Educational programs of the Ohio university college of osteopathic medicine shall emphasize the training of osteopathic doctors who will engage in the family practice of medicine. The college shall encourage its graduates to practice medicine in those areas of the state where the greatest need exists for osteopathic physicians. Eighty percent of the students enrolled at any time in the college shall be either Ohio residents or nonresidents who have indicated their intention to practice medicine in this state for at least five years after completion of their undergraduate and post graduate medical training. Such indication of intent shall be made in writing in accordance with procedures adopted by the board of trustees of the university. The definition of "Ohio resident" shall be the same as that adopted by the board of regents for purposes of charging out-of-state tuition at state supported institutions of higher education.

Effective Date: 11-17-1975



Section 3337.15 - Ohio University Ironton branch.

There is hereby created a university branch, which shall be known as the Ohio university Ironton branch and which shall consist of the educational institution formerly known as the Ohio university academic center. Upon the creation of the Ohio university Ironton branch, the branch shall in good faith consider co-operative agreements with other institutions of higher education in counties contiguous to Lawrence county. Consideration should be given to agreements that minimize the duplication of course offerings and maximize the number of programs available to Lawrence and surrounding counties. Such agreements may also include the sharing of facilities, faculty members, and other items considered mutually beneficial.

Effective Date: 10-19-1978






Chapter 3339 - MIAMI UNIVERSITY

Section 3339.01 - Appointment of trustees - term.

(A) The government of Miami university shall be vested in eleven trustees, who shall be appointed by the governor with the advice and consent of the senate. Two of the trustees shall be students at Miami university, and their selection and terms shall be in accordance with division (B) of this section. A majority of the board constitutes a quorum. Except for the terms of student members, terms of office shall be for nine years, commencing on the first day of March and ending on the last day of February, except that upon expiration of the trustee term ending on March 1, 1974, the trustee term which succeeds it shall commence on March 2, 1974 and end on February 28, 1983; upon expiration of the trustee term ending on March 1, 1977, the trustee term which succeeds it shall commence on March 2, 1977 and end on February 28, 1986; upon expiration of the trustee term ending on March 1, 1978, the trustee term which succeeds it shall commence on March 2, 1978 and end on February 28, 1987; and upon expiration of the trustee term ending on March 1, 1979, the trustee term which succeeds it shall commence on March 2, 1979 and end on February 29, 1988. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the end of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties.

(B) The student members of the board of trustees of Miami university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on March 1, 1988 and shall expire on February 28, 1989, and the initial term of office of the other student member shall commence on March 1, 1988 and expire on February 28, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the last day of February. In the event that a student member cannot fulfill the student member's two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3339.02 - [Repealed].

Effective Date: 10-16-1961



Section 3339.03 - Purchase of university-owned land.

The owners of leases of land or town lots from the president and trustees of the Miami university may pay to the treasurer of the university such sum of money as, placed at interest at four per cent, would yield the amount of rent reserved in the original lease, or in the case of a division of the original tract or parcel leased, would equal the proper aliquot part thereof, or the part agreed upon by the several owners. But a person so surrendering and releasing to such university shall pay the necessary expenses incident to such change of tenure, and procure the services of an agent to perform the necessary labor thereof. Upon payment of such sum and of all rents due upon the land, on demand of such owners, the treasurer shall give him a certificate of such payment. The owner shall be entitled to receive a deed of conveyance for such land, to be signed by the president of such university, countersigned by its secretary, and sealed with the corporate seal of the Miami university, conveying the premises in fee simple to him. The deeds shall vest in the grantee an absolute estate in fee simple in the premises, subject to all liens, equities, or rights of third persons in, to, or upon the premises.

Effective Date: 09-28-1959



Section 3339.04 - Registry of payments, certificates, and deeds.

The secretary of the Miami university shall keep an accurate registry of all payments, certificates, and deeds, as provided for in section 3339.03 of the Revised Code, with an accurate description of the tract or lot of land so paid for or deeded. Thereafter, the land so deeded shall be subject to taxation in like manner as other freehold estates in such county. The original leases therefor, insofar as regards the land, shall cease to be effective.

Effective Date: 09-28-1959



Section 3339.05 - Board of trustees to receive and hold funds.

The board of trustees of the Miami university may receive and hold in trust, for the use and benefit of the university, all funds received in payment under the provisions of section 3339.03 of the Revised Code.

Effective Date: 09-28-1959






Chapter 3341 - BOWLING GREEN STATE UNIVERSITY; KENT STATE UNIVERSITY

Section 3341.01 - Establishment of universities.

The Bowling Green state normal school, and the Kent state normal school, established under 101 O.L. 320 shall be known as the "Bowling Green State University" and the "Kent State University," respectively.

Effective Date: 10-01-1953



Section 3341.02 - Appointment of trustees - term.

(A) The government of Bowling Green state university is vested in a board of eleven trustees, who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at Bowling Green state university, and their selection and terms shall be in accordance with division (B) of this section. A majority of the board constitutes a quorum. Except for the terms of student members, terms of office shall be for nine years, commencing on the seventeenth day of May and ending on the sixteenth day of May. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served.

(B) The student members of the board of trustees of Bowling Green state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on March 17, 1988, and shall expire on March 16, 1989, and the initial term of office of the other student member shall commence on March 17, 1988, and expire on March 16, 1990. After September 22, 2000, terms of office shall commence on the seventeenth day of May and shall end on the sixteenth day of May. Terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill the student member's two-year term, a replacement shall be selected in the manner used for the original selection to fill the unexpired term.

(C) The government of Kent state university is vested in a board of eleven trustees, who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at Kent state university, and their selection and terms shall be in accordance with division (D) of this section. A majority of the board constitutes a quorum. Except for the terms of student members, terms of office shall be for nine years, commencing on the seventeenth day of May and ending on the sixteenth day of May. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served.

(D) The student members of the board of trustees of Kent state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on May 17, 1988, and shall expire on May 16, 1989, and the initial term of office of the other student member shall commence on May 17, 1988, and expire on May 16, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill the student member's two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

(E) The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties.

(F) Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 09-22-2000; 03-31-2005



Section 3341.03 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of Bowling Green state university and Kent state university, respectively, shall annually elect from their members, a president and a vice-president; and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interests of the respective universities require, who may be members of the board. The treasurers, before entering upon the discharge of their duties, shall give bonds to the state or be insured for the faithful performance of their duties and the proper accounting for all moneys coming into their care. The amount of said bonds or insurance shall be determined by the boards, but shall not be for a less sum than the estimated amount which may come into their control at any time, less any reasonable deductible.

Effective Date: 09-14-1957; 2008 HB562 09-22-2008



Section 3341.04 - Powers of boards of trustees regarding president, professors and other employees.

The boards of trustees of Bowling Green state university and Kent state university, respectively, shall elect, fix the compensation of, and remove the president and such number of professors, teachers, and other employees as may be deemed necessary by said boards. The boards shall do all things necessary for the proper maintenance and successful and continuous operation of such universities.

Effective Date: 10-16-1961



Section 3341.05 - Additional colleges - honorary and academic degrees.

The boards of trustees of Bowling Green state university and Kent state university, respectively, may create, establish, provide for, and maintain a college of liberal arts, a college of education, and a college of business administration, and include the instruction appropriate to the awarding of graduate and other degrees. On the recommendation of the faculty, the board may confer such honorary and academic degrees as are customarily conferred by colleges and universities in the United States.

Effective Date: 11-09-1959



Section 3341.06 - General assembly to support universities.

Bowling Green state university and Kent state university shall be supported by such sums and in such manner as the general assembly may provide.

Effective Date: 10-01-1953






Chapter 3343 - CENTRAL STATE UNIVERSITY

Section 3343.01 - Designation of Central state university.

The educational institution designated Central state college by volume 124, Ohio Laws, page 67, shall be known as "Central state university."

Effective Date: 11-05-1965



Section 3343.02 - Appointment of trustees - term.

(A) The government of Central state university shall be vested in a board of trustees to be known as "the board of trustees of the Central state university." Such board shall consist of eleven members who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at Central state university, and their selection and terms shall be in accordance with division (B) of this section. A majority of the board constitutes a quorum. Except for the student members, terms of office shall be for nine years, commencing on the first day of July and ending on the thirtieth day of June. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served.

(B) The student members of the board of trustees of Central state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on July 1, 1988 and shall expire on June 30, 1989, and the initial term of office of the other student member shall commence on July 1, 1988 and expire on June 30, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3343.03 - Election or appointment of officers of board.

The board of trustees of the Central state university annually shall elect one of their number chairman, and in the absence of the chairman, elect one of their number temporary chairman. It also may appoint a secretary-treasurer, librarian, and such other officers as the interests of the university require, who may be members of the board. Such appointees shall hold their offices for such term as the board fixes, subject to removal by it, and receive such compensation as the board prescribes. The board shall do all things necessary for the proper maintenance and successful and continuous operation of said university.

Effective Date: 11-05-1965



Section 3343.04 - Meetings of board of trustees - quorum, expenses.

The board of trustees of the Central state university shall meet in regular session at the university twice a year. Other meetings may be called and held at such places as the board prescribes. A majority of the board present at any meeting shall constitute a quorum; but a majority of the board shall be necessary to elect or remove a president, business manager, or professor. The trustees shall receive no compensation for their services, but shall be paid their expenses for traveling and other reasonable and necessary expenses while engaged in the discharge of their official duties.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-05-1965



Section 3343.05 - Powers and duties of board of trustees.

The board of trustees of Central state university shall take, keep, and maintain exclusive authority, direction, supervision, and control over the operations and conduct of such university, so as to assure for said university the best attainable results with the aid secured to it from the state. The board shall provide courses of study in accordance with the standards of the department of education, and create, establish, provide for, and maintain such industrial, vocational, agricultural, home economics, commercial, business administration, technical, and collegiate subjects leading to the bachelors degree in arts and sciences. The board may provide for other courses and degrees.

Effective Date: 06-29-1975



Section 3343.06 - Powers of board of trustees regarding president, professors and other employees.

The board of trustees of Central state university shall elect, fix the compensation of, and have the right to remove the president, who shall be the chief executive officer of the university, and elect, fix the compensation of, and remove such number of professors, teachers, and other employees as is necessary. No trustee, or his relative by blood or marriage, is eligible to a professorship or position in the university, the compensation for which is payable out of the state treasury or a university fund. No officer, teacher, or other employee of the university is eligible to membership on the board of trustees of such university while occupying any of said positions.

Effective Date: 11-05-1965



Section 3343.07 - Nonsectarian character of university.

No sectarian influence, direction, or interference in the management or conduct of the affairs or education of the Central state university shall be permitted by its board of trustees; but its benefits shall be open to all applicants of good moral character and within the limitations of age determined by the board.

Effective Date: 11-05-1965



Section 3343.08 - Bond of treasurer.

The treasurer of the central state university, before entering upon the discharge of the treasurer's duties, shall give a bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of the bond or insurance shall be determined by the board of trustees of central state university, but shall not be for a sum less than the amount that the board estimates may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 09-29-1997; 2008 HB562 09-22-2008



Section 3343.09 - [Repealed].

Effective Date: 10-05-1987



Section 3343.10 - General assembly to support university.

The Central state university shall be supported by such sums and in such manner as the general assembly provides.

Effective Date: 11-05-1965






Chapter 3344 - CLEVELAND STATE UNIVERSITY

Section 3344.01 - Appointment of trustees - term.

(A) There is hereby created the Cleveland state university. The government of the Cleveland state university is vested in a board of eleven trustees, who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at the Cleveland state university, and their selection and terms shall be in accordance with division (B) of this section. Except for the student members, terms of office shall be for nine years, commencing on the second day of May and ending on the first day of May. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(B) The student members of the board of trustees of the Cleveland state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on May 2, 1988 and shall expire on May 1, 1989, and the initial term of office of the other student member shall commence on May 2, 1988 and expire on May 1, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3344.02 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of Cleveland state university shall annually elect from their members a chairperson and a vice-chairperson; and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interest of the university requires, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of said bond or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 12-18-1964; 2008 HB562 09-22-2008



Section 3344.03 - Powers of board of trustees regarding employees and university.

The board of trustees of Cleveland state university shall employ, fix the compensation of, and remove the president and such number of professors, teachers, and other employees as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university. The board may accept donations of lands and moneys for the purposes of such university.

Effective Date: 12-18-1964



Section 3344.04 - Board of trustees to receive and hold property or funds.

The board of trustees of Cleveland state university may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special use of the university, unless otherwise directed in the donation or bequest. The board of trustees of Cleveland state university may make and enter into all contracts and agreements necessary or incidental to the operation of such university.

Effective Date: 12-18-1964



Section 3344.05 - General assembly to support university - other sources.

The general assembly shall support Cleveland state university by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 12-18-1964



Section 3344.06 - Acquisition of Cleveland-Marshall law school by Cleveland state university.

The board of trustees of the Cleveland state university shall acquire all the property and assets of the Cleveland-Marshall law school and shall operate such law school as part of the Cleveland state university. The board of trustees of the Cleveland state university shall enter into a contract with the Cleveland-Marshall law school setting forth the terms and conditions of the transfer of the law school to the university. The contract and all arrangements for the transfer of the law school to the university are subject to the approval of the Ohio board of regents.

Effective Date: 06-24-1969






Chapter 3345 - STATE UNIVERSITIES - GENERAL POWERS

Section 3345.01 - Tuition charge for nonresidents of Ohio.

Except as provided in sections 3333.17, 3333.32, and 3333.42 of the Revised Code, the board of trustees of a state university or college, as defined in section 3345.12 of the Revised Code, may charge reasonable tuition for the attendance of pupils who are nonresidents of Ohio.

Effective Date: 09-22-2000; 2008 SB248 04-07-2009



Section 3345.011 - State university definitions.

State university" means a public institution of higher education which is a body politic and corporate. Each of the following institutions of higher education shall be recognized as a state university: university of Akron, Bowling Green state university, Central state university, university of Cincinnati, Cleveland state university, Kent state university, Miami university, Ohio university, Ohio state university, Shawnee state university, university of Toledo, Wright state university, and Youngstown state university.

State institution of higher education" means any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college, state community college, university branch established under Chapter 3355. of the Revised Code, or technical college.

"University system of Ohio" means the collective group of all of the state institutions of higher education.

"Member of the university system of Ohio" means any individual state institution of higher education.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-20-1997



Section 3345.02 - Statement of student charges to include list of fees.

As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code. Beginning in the 2008-2009 academic year, each state institution of higher education shall include in each statement of estimated or actual charges owed by a student enrolled in the institution an itemized list of the instructional fees, general fees, special purpose fees, service charges, fines, and any other fees or surcharges applicable to the student.

Effective Date: 2007 HB119 09-29-2007



Section 3345.021 - Control of use of college facilities for speaking purposes.

The board of trustees of any college or university, which receives any state funds in support thereof, shall have full power and authority on all matters relative to the administration of such college or university. Such power shall include but not be limited to the authority to withhold use of the facilities of any such college or university for meetings or speaking purposes from persons who are members of the communist party, persons who advocate or persons who hold membership in or support organizations which advocate the overthrow of the government of the United States and its free institutions by force or violence or whose presence is not conducive to high ethical and moral standards or the primary educational purposes and orderly conduct of the functions of the institution. The board of trustees of any such college or university may delegate any administrative authority mentioned in this section, including but not limited to, the enforcement of rules or regulations with respect to the use of university or college facilities for speaking purposes, to the president of any such college or university, or to such other administrative personnel as may be designated or appointed therefor by the board of trustees.

Effective Date: 10-14-1963



Section 3345.022 - Group legal services insurance plan - prepaid legal services plan.

The board of trustees of any college or university supported in part or in whole by state funds, or two or more such boards, may enter into a contract, upon such terms as shall be determined to be in the best interests of students, for the provision of legal services to students through a group legal services insurance plan approved by the superintendent of insurance or through a prepaid legal services plan established by attorneys admitted to the practice of law in this state. The fees or charges to students who participate in the plan shall be established by the board or boards and shall be sufficient to defray the college's or university's cost of administering the plan. No student shall be required to pay any such fee or charge unless he elects to participate in the plan, and no revenue from any other student fees or charges shall be used to finance any portion of the cost of any plan or the college's or university's cost of administering the plan. Legal representation under the plan shall be limited to services determined by the board to be reasonably related to student welfare, to the advancement or successful completion of student education, or to serve a public purpose within the powers of the college or university. A plan shall not provide or pay for the cost of representation of a student in an action against a state officer or agency arising out of the performance of the duties of the officer or agency, against a law enforcement officer arising out of the performance of the duties of the officer, against a college or university participating in the plan, against a student of such a college or university, or against a member of the board of regents or of the board of trustees, faculty, or staff of such a college or university, if the cause of action arises out of the performance of the duties of the office of the member or in the course of the member's employment by the college or university. As used in this section, "law enforcement officer" means a sheriff, deputy sheriff, constable, marshal, deputy marshal, municipal police officer, state highway patrol trooper, or state university law enforcement officer appointed under section 3345.04 of the Revised Code.

Effective Date: 08-08-1991



Section 3345.023 - Denial of benefits to religious student group prohibited.

(A) No state institution of higher education shall take any action or enforce any policy that would deny a religious student group any benefit available to any other student group based on the religious student group's requirement that its leaders or members adhere to its sincerely held religious beliefs or standards of conduct.

(B) As used in this section:

(1) "Benefits" include, without limitation:

(a) Recognition;

(b) Registration;

(c) The use of facilities of the state institution of higher education for meetings or speaking purposes, subject to section 3345.021 of the Revised Code;

(d) The use of channels of communication of the state institution of higher education;

(e) Funding sources that are otherwise available to any other student group in the state institution of higher education.

(2) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3345.03 - Audit of accounts.

The expenditure of all moneys under sections 3345.01 to 3345.07 of the Revised Code, or for the purpose of carrying out such sections[,] raised or secured from any source, shall be subject to the audit of the auditor of state, the cost thereof to be paid by the university or college audited.

Effective Date: 07-01-1985



Section 3345.031 - [Repealed].

Effective Date: 06-20-1997



Section 3345.04 - State university law enforcement officers.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B) Subject to division (C) of this section, the board of trustees of a state university, the board of trustees of the northeast Ohio medical university, the board of trustees of a state community college, and the board of trustees of a technical college or community college district operating a technical or a community college may designate one or more employees of the institution, as a state university law enforcement officer, in accordance with section 109.77 of the Revised Code, and, as state university law enforcement officers, those employees shall take an oath of office, wear the badge of office, serve as peace officers for the college or university, and give bond to the state for the proper and faithful discharge of their duties in the amount that the board of trustees requires.

(C)

(1) The board of trustees of an institution listed in division (B) of this section shall not designate an employee of the institution as a state university law enforcement officer pursuant to that division on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of trustees shall terminate the employment as a state university law enforcement officer of an employee designated as a state university law enforcement officer under division (B) of this section if that employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to the employee under section 109.77 of the Revised Code.

(b) The board of trustees shall suspend from employment as a state university law enforcement officer an employee designated as a state university law enforcement officer under division (B) of this section if that employee is convicted, after trial, of a felony. If the state university law enforcement officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the state university law enforcement officer does not file a timely appeal, the board of trustees shall terminate the employment of that state university law enforcement officer. If the state university law enforcement officer files an appeal that results in that officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that officer, the board of trustees shall reinstate that state university law enforcement officer. A state university law enforcement officer who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the officer of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a state university law enforcement officer under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 01-01-2004; 05-06-2005; 07-01-2006



Section 3345.041 - Agreements to provide police services to political subdivision or another state university or college - civil liability.

(A) The board of trustees of a state university or college may enter into an agreement with one or more townships, municipal corporations, counties, park districts created under section 1545.04 of the Revised Code, township park districts created under section 511.18 of the Revised Code, or other state universities or colleges and a township, municipal corporation, county, park district, or township park district may enter into an agreement with a state university or college upon such terms as are agreed to by them, to allow the use of state university law enforcement officers designated under section 3345.04 of the Revised Code to perform any police function, exercise any police power, or render any police service on behalf of the contracting political subdivision, or state university or college, that it may perform, exercise, or render.

(B) Chapter 2743. of the Revised Code applies to a state university or college when its law enforcement officers are serving outside the university or college pursuant to an agreement entered into pursuant to division (A) of this section. State university law enforcement officers acting outside the state university or college by which they are employed, pursuant to an agreement entered into pursuant to division (A) of this section, shall be entitled to participate in any indemnity fund established by their employer to the same extent as while acting within the employing state university or college and are entitled to all the rights and benefits of Chapter 4123. of the Revised Code. The state university law enforcement officers also retain their personal immunity from civil liability specified in section 9.86 of the Revised Code. A township, municipal corporation, county, park district, or township park district that enters into an agreement pursuant to division (A) of this section is not subject to civil liability under Chapter 2744. of the Revised Code as the result of any action or omission of any state university law enforcement officer acting pursuant to the agreement.

(C) Agreements entered into pursuant to division (A) of this section may provide for the reimbursement of the state university or college providing police services under such agreement for the costs incurred by its law enforcement officers for the policing of the political subdivision, or of the state university or college to which such services are provided. Each contract may provide for the ascertainment of costs and shall be of a duration not in excess of four years. All payments pursuant to any agreement in reimbursement of the costs of policing shall be held and administered as provided by section 3345.05 of the Revised Code.

(D) An agreement entered into pursuant to division (A) of this section shall specify whether the political subdivision or the state university or college to which police services are provided under such agreement will or will not indemnify and hold harmless the state university or college providing police services under such agreement for any damages awarded by the court of claims in any civil action arising from any action or omission of any state university law enforcement officer acting pursuant to the agreement.

(E) As used in this section, "state university or college" means any state university or college identified in section 3345.04 of the Revised Code.

Effective Date: 11-06-1996



Section 3345.042 - Intrastate mutual aid program; participation by state institutions of higher education.

(A) As used in this section:

(1) "Community college" has the same meaning as in section 3354.01 of the Revised Code.

(2) "Countywide emergency management agency," "participating political subdivision," "program for emergency management within a political subdivision," and "regional authority for emergency management" have the same meanings as in section 5502.41 of the Revised Code.

(3) "Technical college" has the same meaning as in section 3357.01 of the Revised Code.

(4) "State community college" has the same meaning as in section 3358.01 of the Revised Code.

(5) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(6) "University branch" has the same meaning as in section 3355.01 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, a state institution of higher education is considered to be a participating political subdivision for purposes of the intrastate mutual aid compact created under section 5502.41 of the Revised Code.

(2) A state institution of higher education may elect not to participate in the intrastate mutual aid compact by enacting or adopting an appropriate resolution, rule, bylaw, or regulation to that effect. The institution shall provide a copy of the resolution, rule, bylaw, or regulation to the state emergency management agency and to the countywide emergency management agency, regional authority for emergency management, or program for emergency management within a political subdivision, whichever is responsible for emergency management at the institution.

(C) Except for a community college, state community college, technical college, or university branch, a state institution of higher education and its personnel, while requesting or providing assistance or aid pursuant to the compact, shall be deemed to be performing a public duty as defined in section 2743.01 of the Revised Code and have the defenses to, and immunities from, civil liability provided in section 2743.02 of the Revised Code. Community colleges, state community colleges, technical colleges, university branches, and personnel of such institutions, while requesting or providing assistance or aid pursuant to the compact, shall have the defenses and immunities from civil liability provided in sections 2744.02 and 2744.03 of the Revised Code and shall be entitled to all applicable limitations on recoverable damages under section 2744.05 of the Revised Code.

Added by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.



Section 3345.05 - Administration of moneys - annual reports by recipients - investments - investment committee.

(A) All registration fees, nonresident tuition fees, academic fees for the support of off-campus instruction, laboratory and course fees when so assessed and collected, student health fees for the support of a student health service, all other fees, deposits, charges, receipts, and income from all or part of the students, all subsidy or other payments from state appropriations, and all other fees, deposits, charges, receipts, income, and revenue received by each state institution of higher education, the Ohio state university hospitals and their ancillary facilities, the Ohio agricultural research and development center, and the Ohio state university cooperative extension service shall be held and administered by the respective boards of trustees of the state institution of higher education; provided, that such fees, deposits, charges, receipts, income and revenue, to the extent required by resolutions, trust agreements, indentures, leases, and agreements adopted, made, or entered into under Chapter 154. or section 3345.07, 3345.11, or 3345.12 of the Revised Code, shall be held, administered, transferred, and applied in accordance therewith.

(B) The Ohio board of regents shall require annual reporting by the Ohio agricultural research and development center and by each university and college receiving state aid in such form and detail as determined by the board in consultation with such center, universities and colleges, and the director of budget and management.

(C) Notwithstanding any provision of the Revised Code to the contrary, the title to investments made by the board of trustees of a state institution of higher education with funds derived from any of the sources described in division (A) of this section shall not be vested in the state or the political subdivision but shall be held in trust by the board. Such investments shall be made pursuant to an investment policy adopted by the board in public session that requires all fiduciaries to discharge their duties with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims. The policy also shall require at least the following:

(1) A stipulation that investment of at least twenty-five per cent of the average amount of the investment portfolio over the course of the previous fiscal year be invested in securities of the United States government or of its agencies or instrumentalities, the treasurer of state's pooled investment program, obligations of this state or any political subdivision of this state, certificates of deposit of any national bank located in this state, written repurchase agreements with any eligible Ohio financial institution that is a member of the federal reserve system or federal home loan bank, money market funds, or bankers acceptances maturing in two hundred seventy days or less which are eligible for purchase by the federal reserve system, as a reserve;

(2) Eligible funds above those that meet the conditions of division (C)(1) of this section may be pooled with other institutional funds and invested in accordance with section 1715.52 of the Revised Code.

(3) The establishment of an investment committee.

(D) The investment committee established under division (C)(3) of this section shall meet at least quarterly. The committee shall review and recommend revisions to the board's investment policy and shall advise the board on its investments made under division (C) of this section in an effort to assist it in meeting its obligations as a fiduciary as described in division (C) of this section. The committee shall be authorized to retain the services of an investment advisor who meets both of the following qualifications:

(1) The advisor is either:

(a) Licensed by the division of securities under section 1707.141 of the Revised Code;

(b) Registered with the securities and exchange commission.

(2) The advisor either:

(a) Has experience in the management of investments of public funds, especially in the investment of state-government investment portfolios;

(b) Is an eligible institution referenced in section 135.03 of the Revised Code.

(E) As used in this section, "state institution of higher education" means a state institution of higher education as defined in section 3345.011 of the Revised Code.

Effective Date: 06-28-2002; 2007 HB119 09-29-2007; 2008 HB522 06-01-2009



Section 3345.06 - Entrance requirements of high school graduates - core curriculum.

(A) Subject to divisions (B) and (C) of this section, a graduate of the twelfth grade shall be entitled to admission without examination to any college or university which is supported wholly or in part by the state, but for unconditional admission may be required to complete such units not included in the graduate's high school course as may be prescribed, not less than two years prior to the graduate's entrance, by the faculty of the institution.

(B) Beginning with the 2014-2015 academic year, each state university listed in section 3345.011 of the Revised Code, except for Central state university, Shawnee state university, and Youngstown state university, shall permit a resident of this state who entered ninth grade for the first time on or after July 1, 2010, to begin undergraduate coursework at the university only if the person has successfully completed the Ohio core curriculum for high school graduation prescribed in division (C) of section 3313.603 of the Revised Code, unless one of the following applies:

(1) The person has earned at least ten semester hours, or the equivalent, at a community college, state community college, university branch, technical college, or another post-secondary institution except a state university to which division (B) of this section applies, in courses that are college-credit-bearing and may be applied toward the requirements for a degree. The university shall grant credit for successful completion of those courses pursuant to any applicable articulation and transfer policy of the Ohio board of regents or any agreements the university has entered into in accordance with policies and procedures adopted under section 3333.16, 3313.161, or 3333.162 of the Revised Code. The university may count college credit that the student earned while in high school through the post-secondary enrollment options program under Chapter 3365. of the Revised Code, or through other dual enrollment programs, toward the requirements of division (B)(1) of this section if the credit may be applied toward a degree.

(2) The person met the high school graduation requirements by successfully completing the person's individualized education program developed under section 3323.08 of the Revised Code.

(3) The person is receiving or has completed the final year of instruction at home as authorized under section 3321.04 of the Revised Code, or has graduated from a nonchartered, nonpublic school in Ohio, and demonstrates mastery of the academic content and skills in reading, writing, and mathematics needed to successfully complete introductory level coursework at an institution of higher education and to avoid remedial coursework.

(4) The person is a high school student participating in the post-secondary enrollment options program under Chapter 3365. of the Revised Code or another dual enrollment program.

(C) A state university subject to division (B) of this section may delay admission for or admit conditionally an undergraduate student who has successfully completed the Ohio core curriculum if the university determines the student requires academic remedial or developmental coursework. The university may delay admission pending, or make admission conditional upon, the student's successful completion of the academic remedial or developmental coursework at a university branch, community college, state community college, or technical college.

(D) This section does not deny the right of a college of law, medicine, or other specialized education to require college training for admission, or the right of a department of music or other art to require particular preliminary training or talent.

Effective Date: 10-01-1953; 04-04-2007



Section 3345.061 - Sunset for state operating subsidies for remedial courses.

(A) Ohio's two-year institutions of higher education are respected points of entry for students embarking on post-secondary careers and courses completed at those institutions are transferable to state universities in accordance with articulation and transfer agreements developed under sections 3333.16, 3333.161, and 3333.162 of the Revised Code.

(B) Beginning with undergraduate students who commence undergraduate studies in the 2014-2015 academic year, no state university listed in section 3345.011 of the Revised Code, except Central state university, Shawnee state university, and Youngstown state university, shall receive any state operating subsidies for any academic remedial or developmental courses for undergraduate students, including courses prescribed in the Ohio core curriculum for high school graduation under division (C) of section 3313.603 of the Revised Code, offered at its main campus, except as provided in divisions (B)(1) to (4) of this section.

(1) In the 2014-2015 and 2015-2016 academic years, a state university may receive state operating subsidies for academic remedial or developmental courses for not more than three per cent of the total undergraduate credit hours provided by the university at its main campus.

(2) In the 2016-2017 academic year, a state university may receive state operating subsidies for academic remedial or developmental courses for not more than fifteen per cent of the first-year students who have graduated from high school within the previous twelve months and who are enrolled in the university at its main campus, as calculated on a full-time-equivalent basis.

(3) In the 2017-2018 academic year, a state university may receive state operating subsidies for academic remedial or developmental courses for not more than ten per cent of the first-year students who have graduated from high school within the previous twelve months and who are enrolled in the university at its main campus, as calculated on a full-time-equivalent basis.

(4) In the 2018-2019 academic year, a state university may receive state operating subsidies for academic remedial or developmental courses for not more than five per cent of the first-year students who have graduated from high school within the previous twelve months and who are enrolled in the university at its main campus, as calculated on a full-time-equivalent basis.

Each state university may continue to offer academic remedial and developmental courses at its main campus beyond the extent for which state operating subsidies may be paid under this division and may continue to offer such courses beyond the 2018-2019 academic year. However, the university shall not receive any state operating subsidies for such courses above the maximum amounts permitted in this division.

(C) Except as otherwise provided in division (B) of this section, beginning with students who commence undergraduate studies in the 2014-2015 academic year, state operating subsidies for academic remedial or developmental courses offered by state institutions of higher education may be paid only to Central state university, Shawnee state university, Youngstown state university, any university branch, any community college, any state community college, or any technical college.

(D) Each state university shall grant credit for academic remedial or developmental courses successfully completed at an institution described in division (C) of this section pursuant to any applicable articulation and transfer agreements the university has entered into in accordance with policies and procedures adopted under section 3333.16, 3333.161, or 3333.162 of the Revised Code.

(E) The chancellor of the Ohio board of regents shall do all of the following:

(1) Withhold state operating subsidies for academic remedial or developmental courses provided by a state university as required in order to conform to divisions (B) and (C) of this section;

(2) Adopt uniform statewide standards for academic remedial and developmental courses offered by all state institutions of higher education;

(3) Encourage and assist in the design and establishment of academic remedial and developmental courses by institutions of higher education;

(4) Define "academic year" for purposes of this section and section 3345.06 of the Revised Code;

(5) Encourage and assist in the development of articulation and transfer agreements between state universities and other institutions of higher education in accordance with policies and procedures adopted under sections 3333.16, 3333.161, and 3333.162 of the Revised Code.

(F) Not later than December 31, 2012, the presidents, or equivalent position, of all state institutions of higher education, or their designees, jointly shall establish uniform statewide standards in mathematics, science, reading, and writing each student enrolled in a state institution of higher education must meet to be considered in remediation-free status. The presidents also shall establish assessments, if they deem necessary, to determine if a student meets the standards adopted under this division. Each institution is responsible for assessing the needs of its enrolled students in the manner adopted by the presidents. The board of trustees or managing authority of each state institution of higher education shall adopt the remediation-free status standard, and any related assessments, into the institution's policies.

The chancellor shall assist in coordinating the work of the presidents under this division.

(G) Each year, not later than a date established by the chancellor, each state institution of higher education shall report to the governor, the general assembly, the chancellor, and the superintendent of public instruction all of the following for the prior academic year:

(1) The institution's aggregate costs for providing academic remedial or developmental courses;

(2) The amount of those costs disaggregated according to the city, local, or exempted village school districts from which the students taking those courses received their high school diplomas;

(3) Any other information with respect to academic remedial and developmental courses that the chancellor considers appropriate.

(H) Not later than December 31, 2011, and the thirty-first day of each December thereafter, the chancellor and the superintendent of public instruction shall issue a report recommending policies and strategies for reducing the need for academic remediation and developmental courses at state institutions of higher education.

(I) As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-04-2007



Section 3345.062 - Internet offerings of college level courses.

If the partnership for continued learning, after consulting with the Ohio board of regents and the state board of education, does not complete and submit recommendations for legislative changes for the operation of the post-secondary enrollment options program, as required by division (B) of section 3301.42 of the Revised Code as it existed prior to the effective date of this amendment, by the deadline prescribed in that division, each state university, as defined in section 3345.011 of the Revised Code, shall offer via the internet or interactive distance learning at least two college level courses, one each in science and mathematics, by which high school students may earn both high school and college credit. During such course, the university may include a single presentation, of not more than two minutes in length, that describes its other programs and courses. The university may assess a fee for the course required under this section of not more than one-tenth of the amount per credit hour normally assessed by the university for an undergraduate course at its main campus.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-03-2007



Section 3345.07 - Housing and dining facilities.

Each state university or college may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, housing and dining facilities, and may pay for the same out of available receipts of such state university or college. To pay all or part of the costs of housing and dining facilities, and to refund obligations previously issued for such purpose, each state university or college may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

Effective Date: 11-05-1969



Section 3345.08 - Temporary dwelling accommodations.

The board of trustees of a state university may continue to maintain and operate the temporary dwelling accommodations made available by the federal government under Public Law No.849, 76th Congress, as amended by Public Law No.292, 79th Congress, to be used as temporary dwelling accommodations for students and employees in said institutions, their spouses, children, and in the case of disabled students so qualifying, their necessary attendants, at the discretion of the boards of such universities.

Effective Date: 09-12-1967



Section 3345.09 - American Sign Language recognized as foreign language - courses.

For purposes of this section, American sign language is hereby recognized as a foreign language, and any state institution of higher education may offer a course in American sign language. An undergraduate student who successfully completes a course in American sign language is entitled to receive credit for that course toward satisfaction of an undergraduate foreign language requirement of the state institution of higher education where the course is offered. As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Effective Date: 06-20-1997



Section 3345.10 - Competitive bidding - contracts for printed material.

(A) As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(B) Each state institution of higher education shall establish competitive bidding procedures for the purchase of printed material and shall award all contracts for the purchase of printed material in accordance with those procedures. The procedures shall require the institution to evaluate all bids received for all contracts for the purchase of printed material in accordance with the criteria and procedures established pursuant to divisions (C)(1) and (2) of section 125.09 of the Revised Code for determining whether bidders will produce the printed material at manufacturing facilities within this state or in accordance with the criteria and procedures established pursuant to division (C)(4) or (5) of that section for determining whether bidders are otherwise qualified. An institution shall select, in accordance with the procedures it establishes under this section, a bid from among bidders that fulfill the criteria specified in the applicable divisions of section 125.09 of the Revised Code where sufficient competition can be generated within this state to ensure that compliance with this requirement will not result in paying an excessive price or acquiring a disproportionately inferior product. If there are two or more bids from among those bidders, it shall be deemed that there is sufficient competition to prevent paying an excessive price or acquiring a disproportionately inferior product.

Effective Date: 08-05-1981; 09-29-2005



Section 3345.11 - Auxiliary or education facilities.

Each state university or college may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, auxiliary facilities or education facilities, and may pay for the facilities out of available receipts of such state university or college. To pay all or part of the costs of auxiliary facilities or education facilities, and any combination of them, and to refund obligations previously issued for such purpose, each state university or college may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

Effective Date: 09-29-1997



Section 3345.12 - State university additional definitions - issuance of obligations.

(A) As used in this section and sections 3345.07 and 3345.11 of the Revised Code, in other sections of the Revised Code that make reference to this section unless the context does not permit, and in related bond proceedings unless otherwise expressly provided:

(1) "State university or college" means each of the state universities identified in section 3345.011 of the Revised Code and the northeast Ohio medical university, and includes its board of trustees.

(2) "Institution of higher education" or "institution" means a state university or college, or a community college district, technical college district, university branch district, or state community college, and includes the applicable board of trustees or, in the case of a university branch district, any other managing authority.

(3) "Housing and dining facilities" means buildings, structures, and other improvements, and equipment, real estate, and interests in real estate therefor, to be used for or in connection with dormitories or other living quarters and accommodations, or related dining halls or other food service and preparation facilities, for students, members of the faculty, officers, or employees of the institution of higher education, and their spouses and families.

(4) "Auxiliary facilities" means buildings, structures, and other improvements, and equipment, real estate, and interests in real estate therefor, to be used for or in connection with student activity or student service facilities, housing and dining facilities, dining halls, and other food service and preparation facilities, vehicular parking facilities, bookstores, athletic and recreational facilities, faculty centers, auditoriums, assembly and exhibition halls, hospitals, infirmaries and other medical and health facilities, research, and continuing education facilities.

(5) "Education facilities" means buildings, structures, and other improvements, and equipment, real estate, and interests in real estate therefor, to be used for or in connection with, classrooms or other instructional facilities, libraries, administrative and office facilities, and other facilities, other than auxiliary facilities, to be used directly or indirectly for or in connection with the conduct of the institution of higher education.

(6) "Facilities" means housing and dining facilities, auxiliary facilities, or education facilities, and includes any one, part of, or any combination of such facilities, and further includes site improvements, utilities, machinery, furnishings, and any separate or connected buildings, structures, improvements, sites, open space and green space areas, utilities or equipment to be used in, or in connection with the operation or maintenance of, or supplementing or otherwise related to the services or facilities to be provided by, such facilities.

(7) "Obligations" means bonds or notes or other evidences of obligation, including interest coupons pertaining thereto, authorized to be issued under this section or section 3345.07, 3345.11, 3354.121, 3355.091, 3357.112, or 3358.10 of the Revised Code.

(8) "Bond service charges" means principal, including any mandatory sinking fund or redemption requirements for the retirement of obligations or assurances, interest, or interest equivalent and other accreted amounts, and any call premium required to be paid on obligations or assurances.

(9) "Bond proceedings" means the resolutions, trust agreement, indenture, and other agreements and credit enhancement facilities, and amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing, awarding, or providing for the terms and conditions applicable to, or providing for the security or liquidity of, obligations or assurances, and the provisions contained in those obligations or assurances.

(10) "Costs of facilities" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing facilities, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with facilities, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the institution of higher education or state agency, cost of engineering, architectural services, design, plans, specifications and surveys, estimates of cost, legal fees, fees and expenses of trustees, depositories, bond registrars, and paying agents for the obligations, cost of issuance of the obligations and financing costs and fees and expenses of financial advisers and consultants in connection therewith, interest on the obligations from the date thereof to the time when interest is to be covered by available receipts or other sources other than proceeds of the obligations, amounts necessary to establish reserves as required by the bond proceedings, costs of audits, the reimbursements of all moneys advanced or applied by or borrowed from the institution or others, from whatever source provided, including any temporary advances from state appropriations, for the payment of any item or items of cost of facilities, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of facilities, the financing thereof and the placing of them in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(11) "Available receipts" means all moneys received by the institution of higher education, including income, revenues, and receipts from the operation, ownership, or control of facilities or entrepreneurial projects, grants, gifts, donations, and pledges and receipts therefrom, receipts from fees and charges, and the proceeds of the sale of obligations or assurances, including proceeds of obligations or assurances issued to refund obligations or assurances previously issued, but excluding any special fee, and receipts therefrom, charged pursuant to division (D) of section 154.21 of the Revised Code.

(12) "Credit enhancement facilities" has the meaning given in division (H) of section 133.01 of the Revised Code.

(13) "Financing costs" has the meaning given in division (K) of section 133.01 of the Revised Code.

(14) "Interest" or "interest equivalent" has the meaning given in division (R) of section 133.01 of the Revised Code.

(15) "Assurances" means bonds, notes, or other evidence of indebtedness, including interest coupons pertaining thereto, authorized to be issued under section 3345.36 of the Revised Code.

(16) "Entrepreneurial project" has the same meaning as in section 3345.36 of the Revised Code.

(17) "Costs of entrepreneurial projects" means any costs related to the establishment or development of entrepreneurial projects pursuant to a resolution adopted under section 3345.36 of the Revised Code.

(B) Obligations issued under section 3345.07 or 3345.11 of the Revised Code by a state university or college shall be authorized by resolution of its board of trustees. Obligations issued by any other institution of higher education shall be authorized by resolution of its board of trustees, or managing directors in the case of certain university branch districts, as applicable. Sections 9.96 and 9.98 to 9.983 of the Revised Code apply to obligations and assurances. Obligations and assurances may be issued to pay costs of facilities or entrepreneurial projects even if the institution anticipates the possibility of a future state appropriation to pay all or a portion of such costs.

(C) Obligations and assurances shall be secured by a pledge of and lien on all or such part of the available receipts of the institution of higher education as it provides for in the bond proceedings, excluding moneys raised by taxation and state appropriations except as permitted by section 3333.90 of the Revised Code. Such pledge and lien may be made prior to all other expenses, claims, or payments, excepting any pledge of such available receipts previously made to the contrary and except as provided by any existing restrictions on the use thereof, or such pledge and lien may be made subordinate to such other expenses, claims, or payments, as provided in the bond proceedings. Obligations or assurances may be additionally secured by covenants of the institution to make, fix, adjust, collect, and apply such charges, rates, fees, rentals, and other items of available receipts as will produce pledged available receipts sufficient to meet bond service charges, reserve, and other requirements provided for in the bond proceedings. Notwithstanding this and any other sections of the Revised Code, the holders or owners of the obligations or assurances shall not be given the right and shall have no right to have excises or taxes levied by the general assembly for the payment of bond service charges thereon, and each such obligation or assurance shall bear on its face a statement to that effect and to the effect that the right to such payment is limited to the available receipts and special funds pledged to such purpose under the bond proceedings.

All pledged available receipts and funds and the proceeds of obligations or assurances are trust funds and, subject to the provisions of this section and the applicable bond proceedings, shall be held, deposited, invested, reinvested, disbursed, applied, and used to such extent, in such manner, at such times, and for such purposes, as are provided in the bond proceedings.

(D) The bond proceedings for obligations or assurances shall provide for the purpose thereof and the principal amount or maximum principal amount, and provide for or authorize the manner of determining the principal maturity or maturities, the sale price including any permitted discount, the interest rate or rates, which may be a variable rate or rates, or the maximum interest rate, the date of the obligations or assurances and the date or dates of payment of interest thereon, their denominations, the manner of sale thereof, and the establishment within or without the state of a place or places of payment of bond service charges. The bond proceedings also shall provide for a pledge of and lien on available receipts of the institution of higher education as provided in division (C) of this section, and a pledge of and lien on such fund or funds provided in the bond proceedings arising from available receipts, which pledges and liens may provide for parity with obligations or assurances theretofore or thereafter issued by the institution. The available receipts so pledged and thereafter received by the institution and the funds so pledged are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the institution, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such available receipts and funds shall be effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation.

(E) The bond proceedings may contain additional provisions customary or appropriate to the financing or to the obligations or assurances or to particular obligations and assurances, including:

(1) The acquisition, construction, reconstruction, equipment, furnishing, improvement, operation, alteration, enlargement, maintenance, insurance, and repair of facilities or entrepreneurial projects, and the duties of the institution of higher education with reference thereto;

(2) The terms of the obligations or assurances, including provisions for their redemption prior to maturity at the option of the institution of higher education at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(3) Limitations on the purposes to which the proceeds of the obligations or assurances may be applied;

(4) The rates or rentals or other charges for the use of or right to use the facilities or entrepreneurial projects financed by the obligations or assurances, or other properties the revenues or receipts from which are pledged to the obligations or assurances, and rules for assuring any applicable use and occupancy thereof, including limitations upon the right to modify such rates, rentals, other charges, or regulations;

(5) The use and expenditure of the pledged available receipts in such manner and to such extent as shall be determined, which may include provision for the payment of the expenses of operation, maintenance, and repair of facilities or entrepreneurial projects so that such expenses, or part thereof, shall be paid or provided as a charge prior or subsequent to the payment of bond service charges and any other payments required to be made by the bond proceedings;

(6) Limitations on the issuance of additional obligations or assurances;

(7) The terms of any trust agreement or indenture securing the obligations or assurances or under which the same may be issued;

(8) The deposit, investment, and application of funds, and the safeguarding of funds on hand or on deposit without regard to Chapter 131. or 135. of the Revised Code, and any bank or trust company or other financial institution that acts as depository of any moneys under the bond proceedings shall furnish such indemnifying bonds or pledge such securities as required by the bond proceedings or otherwise by the institution of higher education;

(9) The binding effect of any or every provision of the bond proceedings upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(10) Any provision that may be made in a trust agreement or indenture;

(11) Any other or additional agreements with respect to the facilities of the institution of higher education or its entrepreneurial projects, their operation, the available receipts and funds pledged, and insurance of facilities or entrepreneurial projects and of the institution, its officers and employees.

(F) Such obligations or assurances may have the seal of the institution of higher education or a facsimile thereof affixed thereto or printed thereon and shall be executed by such officers as are designated in the bond proceedings, which execution may be by facsimile signatures. Any obligations or assurances may be executed by an officer who, on the date of execution, is the proper officer although on the date of such obligations or assurances such person was not the proper officer. In case any officer whose signature or a facsimile of whose signature appears on any such obligation or assurance ceases to be such officer before delivery thereof, such signature or facsimile is nevertheless valid and sufficient for all purposes as if the person had remained such officer until such delivery; and in case the seal of the institution has been changed after a facsimile of the seal has been imprinted on such obligations or assurances, such facsimile seal continues to be sufficient as to such obligations or assurances and obligations or assurances issued in substitution or exchange therefor.

(G) All such obligations or assurances are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations or assurances may be issued in coupon or in registered form, or both. Provision may be made for the registration of any obligations or assurances with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations or assurances so registered, and for the conversion or reconversion into obligations or assurances with coupons attached thereto of any obligations or assurances registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(H) Pending preparation of definitive obligations or assurances, the institution of higher education may issue interim receipts or certificates which shall be exchanged for such definitive obligations or assurances.

(I) Such obligations or assurances may be secured additionally by a trust agreement or indenture between the institution of higher education and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state. Any such agreement or indenture may contain the resolution authorizing the issuance of the obligations or assurances, any provisions that may be contained in the bond proceedings as authorized by this section, and other provisions which are customary or appropriate in an agreement or indenture of such type, including:

(1) Maintenance of each pledge, trust agreement, and indenture, or other instrument comprising part of the bond proceedings until the institution of higher education has fully paid the bond service charges on the obligations or assurances secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the institution of higher education made as a part of the contract under which the obligations or assurances were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(3) The rights and remedies of the holders of obligations or assurances and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations or assurances;

(4) The replacement of any obligations or assurances that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the institution of higher education agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(J) Each duty of the institution of higher education and its officers or employees, undertaken pursuant to the bond proceedings or any related agreement or lease made under authority of law, is hereby established as a duty of such institution, and of each such officer or employee having authority to perform such duty, specially enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the members of the board of trustees or the managing directors of the institution or its officers or employees are not liable in their personal capacities on such obligations or assurances, or lease, or other agreement of the institution.

(K) The authority to issue obligations or assurances includes authority to:

(1) Issue obligations or assurances in the form of bond anticipation notes and to renew them from time to time by the issuance of new notes. Such notes are payable solely from the available receipts and funds that may be pledged to the payment of such bonds, or from the proceeds of such bonds or renewal notes, or both, as the institution of higher education provides in its resolution authorizing such notes. Such notes may be additionally secured by covenants of the institution to the effect that it will do such or all things necessary for the issuance of such bonds or renewal notes in appropriate amount, and either exchange such bonds or renewal notes therefor or apply the proceeds thereof to the extent necessary, to make full payment of the bond service charges on such notes at the time or times contemplated, as provided in such resolution. Subject to the provisions of this division, all references to obligations or assurances in this section apply to such anticipation notes.

(2) Issue obligations or assurances to refund, including funding and retirement of, obligations or assurances previously issued to pay costs of facilities or entrepreneurial projects. Such obligations or assurances may be issued in amounts sufficient for payment of the principal amount of the obligations or assurances to be so refunded, any redemption premiums thereon, principal maturities of any obligations or assurances maturing prior to the redemption of any other obligations or assurances on a parity therewith to be so refunded, interest accrued or to accrue to the maturity date or dates of redemption of such obligations or assurances, and any expenses incurred or to be incurred in connection with such refunding or the issuance of the obligations or assurances.

(L) Obligations and assurances are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund, the administrator of workers' compensation in accordance with the investment policy approved by the bureau of workers' compensation board of directors pursuant to section 4121.12 of the Revised Code, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(M) All facilities or entrepreneurial projects purchased, acquired, constructed, or owned by an institution of higher education, or financed in whole or in part by obligations or assurances issued by an institution, and used for the purposes of the institution or other publicly owned and controlled college or university, is public property used exclusively for a public purpose, and such property and the income therefrom is exempt from all taxation and assessment within this state, including ad valorem and excise taxes. The obligations or assurances, the transfer thereof, and the income therefrom, including any profit made on the sale thereof, are at all times free from taxation within the state. The transfer of tangible personal property by lease under authority of this section or section 3345.07, 3345.11, 3345.36, 3354.121, 3355.091, 3357.112, or 3358.10 of the Revised Code is not a sale as used in Chapter 5739. of the Revised Code.

(N) The authority granted by this section is cumulative with the authority granted to institutions of higher education under Chapter 154. of the Revised Code, and nothing in this section impairs or limits the authority granted by Chapter 154. of the Revised Code. In any lease, agreement, or commitment made by an institution of higher education under Chapter 154. of the Revised Code, it may agree to restrict or subordinate any pledge it may thereafter make under authority of this section.

(O) Title to lands acquired under this section and sections 3345.07 and 3345.11 of the Revised Code by a state university or college shall be taken in the name of the state.

(P) Except where costs of facilities or entrepreneurial projects are to be paid in whole or in part from funds appropriated by the general assembly, section 125.81 of the Revised Code and the requirement for certification with respect thereto under section 153.04 of the Revised Code do not apply to such facilities or entrepreneurial projects.

(Q) A state university or college may sell or lease lands or interests in land owned by it or by the state for its use, or facilities authorized to be acquired or constructed by it under section 3345.07 or 3345.11 of the Revised Code, to permit the purchasers or lessees thereof to acquire, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, or maintain and operate thereon and to provide by lease or otherwise to such institution, facilities authorized in section 3345.07 or 3345.11 of the Revised Code or entrepreneurial projects authorized under section 3345.36 of the Revised Code. Such land or interests therein shall be sold for such appraised value, or leased, and on such terms as the board of trustees determines. All deeds or other instruments relating to such sales or leases shall be executed by such officer of the state university or college as the board of trustees designates. The state university or college shall hold, invest, or use the proceeds of such sales or leases for the same purposes for which proceeds of borrowings may be used under sections 3345.07 and 3345.11 of the Revised Code or, if the proceeds relate to the sale or lease of entrepreneurial projects, for purposes of section 3345.36 of the Revised Code.

(R) An institution of higher education may pledge available receipts, to the extent permitted by division (C) of this section with respect to obligations, to secure the payments to be made by it under any lease, lease with option to purchase, or lease-purchase agreement authorized under this section or section 3345.07, 3345.11, 3345.36, 3354.121, 3355.091, 3357.112, or 3358.10 of the Revised Code.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-02-1999; 05-06-2005; 07-01-2006; 2007 HB100 09-10-2007



Section 3345.121 - Notice to legislative authorities of educational facility construction or renovation - comments or objections.

As used in this section:

(A) "Board of trustees" means the board of trustees of a state university, university housing commission, state medical university, community college district, university branch district, technical college district, or state community college.

(B) "Political subdivision" means a municipal corporation, county, or township.

(C) "Institution" means all real property owned or leased by a board of trustees. If a board owns or leases two or more parcels of real property that are not contiguous to any other such real property, institution includes only that group of parcels that includes the parcel on which the educational facility is or is to be located.

(D) "Educational facility" means any building, structure, facility, utility, improvement, site, or other interest in real estate, together with any appurtenance necessary or convenient to the uses thereof, to be used for or in connection with the conduct or operation of an educational institution. Educational facilities include, but are not limited to, classrooms and other instructional facilities, laboratories, research facilities, libraries, study facilities, administrative and office facilities, museums, gymnasiums, campus walks, drives, and site improvements, streets, roads, bridges, dormitories and other suitable living quarters or accommodations, dining halls and other food service and preparation facilities, student services or activity facilities, physical education, athletic and recreational facilities, theatres, auditoriums, assembly and exhibition halls, greenhouses, agricultural buildings and facilities, parking, storage, and maintenance facilities, infirmary, hospital, medical, and health facilities, continuing education facilities, communications, fire prevention, and fire fighting facilities, and any one, part of, or combination of the foregoing, whether or not comprising part of one building, structure, or facility.

(E) "Capital facilities" means buildings, structures, and other improvements, equipment, real estate, and interests in real estate within this state, and any one, part of, or combination of the foregoing, to serve the general purposes for which the political subdivision is authorized to issue obligations pursuant to Chapter 133. of the Revised Code, including, but not limited to, drives, roadways, parking facilities, walks, lighting, machinery, furnishings, utilities, landscaping, wharves, docks, piers, reservoirs, dams, tunnels, bridges, retaining walls, riprap, culverts, ditches, channels, watercourses, retention basins, standpipes and water storage facilities, waste treatment and disposal facilities, heating, air conditioning, and communications facilities, and site improvements.

(F) "Cost of capital facilities" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing capital facilities, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with capital facilities, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the facilities, cost of engineering and architectural services, designs, plans, specifications, surveys, and estimates of cost, legal fees, fees and expenses of trustees, depositories, and paying agents for the obligations, cost of issuance of the obligations and financing charges and fees and expenses of financial advisers and consultants in connection therewith, interest on obligations from the date thereof to the time when interest is to be covered from sources other than proceeds of obligations, amounts necessary to establish reserves as required by the bond proceedings, costs of audits, the reimbursement of all moneys advanced or applied by or borrowed from any governmental agency, from whatever source provided, for the payment of any items of cost of the capital facilities, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to capital facilities, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of capital facilities, the financing thereof, and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(G) "Legislative authority" means, in the case of a municipal corporation, its legislative authority; in the case of a township, its board of trustees; and in the case of a county, its board of commissioners.

Not later than the ninetieth day after the effective date of an initial appropriation by the general assembly for the construction or renovation of an educational facility that exceeds one hundred thousand dollars, the board of trustees of the institution receiving the appropriation shall, by certified mail, return receipt requested, submit to the legislative authority of each political subdivision within which the institution is located or to which it is contiguous, a written notice of the board's intention to proceed with such construction or renovation. This notice shall include a description of the construction or renovation, the estimated date for opening bids therefor, and the estimated date of the completion of the construction or renovation.

Not later than the sixtieth day after it receives the notice, the legislative authority may, by certified mail, return receipt requested, forward its comments or objections on the proposed construction or renovation to the board, which shall include, but need not be limited to, a description of any capital facilities it determines the political subdivision will be required to make as a direct or indirect consequence of the construction or renovation and the estimated costs of such capital facilities. The board shall not advertise for bids for the construction or renovation until it has received comments or objections from the legislative authority or until sixty days have elapsed since the legislative authority received the notice, whichever is earlier. The board shall maintain as part of its permanent records, any comments or objections received from the legislative authority and any action taken by the board with respect to such comments or objections.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 08-05-1981



Section 3345.122 - Immunity of trustees from civil action.

Notwithstanding any other provision of law, a member of a board of trustees of an institution of higher education, as defined in section 3345.12 of the Revised Code, is not liable in damages in a civil action for injury, death, or loss to person or property that allegedly is caused by an expenditure made or a contract entered into by the institution of higher education unless the trustee acted with malicious purpose, in bad faith, or in a wanton or reckless manner with respect to the expenditure or contract.

Effective Date: 09-16-1998



Section 3345.13 - Duplication of keys prohibited.

No person shall knowingly make or cause to be made any key for any building, laboratory, facility, or room of any college or university which is supported wholly or in part by the state of Ohio, contrary to any regulation respecting duplication of keys adopted by the board of trustees of such college or university.

Effective Date: 09-09-1961



Section 3345.14 - Rights to and interests in discoveries, inventions or patents - establishment of rules.

(A) As used in this section, "state college or university" means any state university or college defined in division (A)(1) of section 3345.12 of the Revised Code, and any other institution of higher education defined in division (A)(2) of that section.

(B) All rights to and interests in discoveries, inventions, or patents which result from research or investigation conducted in any experiment station, bureau, laboratory, research facility, or other facility of any state college or university, or by employees of any state college or university acting within the scope of their employment or with funding, equipment, or infrastructure provided by or through any state college or university, shall be the sole property of that college or university. No person, firm, association, corporation, or governmental agency which uses the facilities of such college or university in connection with such research or investigation and no faculty member, employee, or student of such college or university participating in or making such discoveries or inventions, shall have any rights to or interests in such discoveries or inventions, including income therefrom, except as may, by determination of the board of trustees of such college or university, be assigned, licensed, transferred, or paid to such persons or entities in accordance with division (C) of this section or in accordance with rules adopted under division (D) of this section.

(C) As may be determined from time to time by the board of trustees of any state college or university, the college or university may retain, assign, license, transfer, sell, or otherwise dispose of, in whole or in part and upon such terms as the board of trustees may direct, any and all rights to, interests in, or income from any such discoveries, inventions, or patents which the college or university owns or may acquire. Such dispositions may be to any individual, firm, association, corporation, or governmental agency, or to any faculty member, employee, or student of the college or university as the board of trustees may direct. Any and all income or proceeds derived or retained from such dispositions shall be applied to the general or special use of the college or university as determined by the board of trustees of such college or university.

(D)

(1) Notwithstanding any provision of the Revised Code to the contrary, including but not limited to sections 102.03, 102.04, 2921.42, and 2921.43 of the Revised Code, the board of trustees of any state college or university may adopt rules in accordance with section 111.15 of the Revised Code that set forth circumstances under which an employee of the college or university may solicit or accept, and under which a person may give or promise to give to such an employee, a financial interest in any firm, corporation, or other association to which the board has assigned, licensed, transferred, or sold the college or university's interests in its intellectual property, including discoveries or inventions made or created by that employee or in patents issued to that employee.

(2) Rules established under division (D)(1) of this section shall include the following:

(a) A requirement that each college or university employee disclose to the college or university board of trustees any financial interest the employee holds in a firm, corporation, or other association as described in division (D)(1) of this section;

(b) A requirement that all disclosures made under division (D)(2)(a) of this section are reviewed by officials designated by the college or university board of trustees. The officials designated under this division shall determine the information that shall be disclosed and safeguards that shall be applied in order to manage, reduce, or eliminate any actual or potential conflict of interest.

(c) A requirement that in implementing division (D) of this section all members of the college or university board of trustees shall be governed by Chapter 102. and sections 2921.42 and 2921.43 of the Revised Code.

(d) Guidelines to ensure that any financial interest held by any employee of the college or university does not result in misuse of the students, employees, or resources of the college or university for the benefit of the firm, corporation, or other association in which such interest is held or does not otherwise interfere with the duties and responsibilities of the employee who holds such an interest.

(3) Rules established under division (D)(1) of this section may include other provisions at the discretion of the college or university board of trustees.

(E) Notwithstanding division (D) of this section, the Ohio ethics commission retains authority to provide assistance to a college or university board of trustees in the implementation of division (D)(2) of this section and to address any matter that is outside the scope of the exception to division (B) of this section as set forth in division (D) of this section or as set forth in rules established under division (D) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-07-2000



Section 3345.15 - Attorney general to be attorney and legal advisor.

The attorney general shall be the attorney for each state college and university and shall provide legal advice in all matters relating to its powers and duties.

Effective Date: 07-01-1983



Section 3345.16 - Board of trustees to receive and hold property or funds - investments - endowments.

The board of trustees of a state college or university may receive, and hold in trust, for the use and benefit of the college or university any grant or devise of land, and donation or bequest of money or other personal property, to be applied to the general or special use of the college or university, including use for student loan and scholarship purposes, unless otherwise directed in the donation or bequest.

The board of trustees of a state college or university may utilize trust funds to invest in property, real and personal, as a portion of the holdings in the endowment portfolio under the trust powers imparted to the board of trustees. Such property, real and personal, acquired for investment purposes shall be managed by the board of trustees in the same manner as are other investments in the college's or university's endowment portfolio. The board of trustees may lease, lease back, or otherwise contract for the use of such property in such manner as to provide earning power for the college or university investment portfolio. Sections 123.01, 123.02, 123.10, and 123.13 of the Revised Code do not apply to properties, real and personal, held under this section as earning-power properties in the college or university endowment portfolio.

Notwithstanding any provision of the Revised Code to the contrary, the title in properties, real and personal, purchased by a board of trustees as an investment and held in the college's or university's endowment portfolio shall not be vested in the state, but shall be held in trust by the board.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1989



Section 3345.17 - Property exempt from taxation.

All property, personal, real, or mixed of the boards of trustees and of the housing commissions of the state universities, the northeast Ohio medical university, and of the state held for the use and benefit of any such institution, which is used for the support of such institution, is exempt from taxation so long as such property is used for the support of such university .

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 11-23-1973; 05-06-2005; 07-01-2006



Section 3345.18 - Grant or transfer of lands by boards of trustees.

The boards of trustees of the state universities, or other university or college created by the general assembly, may upon such consideration, terms, and conditions as are approved by them, grant to any municipal corporation or county, or transfer to the director of transportation, the right to use in perpetuity or for such period of time as such board shall specify, any lands owned by any such university or college or any lands of the state under its supervision or control, for any street, road, or highway purpose which may include, or be limited to, areas or space on, above, or below the surface. Such grant or transfer may be subject to a reserved right of any such board of trustees, their successors and assigns, to use, improve, and permit the use and improvement of, such lands for buildings, structures, and other uses and purposes as shall not interfere with the use granted for streets, road, or highway purposes. Such grant or transfer shall be authorized by resolution of the board of trustees and such grant shall be executed in the same form and manner as is provided for by section 5301.13 of the Revised Code and shall be recorded in the records of deeds of the county or counties in which such lands are situated.

Effective Date: 09-28-1973



Section 3345.181 - Contracts or leases to mine minerals.

The board of trustees of a state university, by majority vote, may make, execute, and deliver contracts or leases to mine minerals upon lands under the supervision of the board, to any person or public entity that complies with the terms prescribed by the board. Such contracts or leases shall not operate as a conveyance of the fee to any part of the realty.

The board may use the proceeds derived from its actions under this section for the furthering of any of the purposes of the university.

Amended by 129th General AssemblyFile No.35,HB 133, §1, eff. 9/30/2011.

Effective Date: 03-28-1985



Section 3345.19 - State university enrollment limitations.

In the exercise of their respective powers of government conferred by Chapter 3345. of the Revised Code and other pertinent provisions of law, the boards of trustees of Bowling Green state university, Kent state university, Miami university, Ohio university, and the Ohio state university shall observe the following enrollment limitations insofar as the autumn quarter enrollment or any other quarter enrollment on a full-time basis as defined by the Ohio board of regents is concerned: Bowling Green central campus 17,000

Kent central campus 22,000

Miami central campus 17,000

Ohio university central campus 22,000 The Ohio state central campus 42,000

Campus student housing facilities shall only be authorized by boards of trustees within these limitations.

Effective Date: 09-05-2001; 09-29-2005



Section 3345.20 - Procurement of liability insurance for student teachers and students in teacher preparation programs - prohibitions.

(A) The board of trustees of a state college, university, or state affiliated college or university may procure a policy or policies insuring its student teachers against liability on account of damages or injury to persons or property, in respect to the acts of student teachers occasioned by any incident occurring in the course of the performance of their duties during the period of their assignment to any school.

(B) The board also may procure a policy or policies insuring its students participating in clinical or field-based teacher preparation experiences against liability on account of damages for injury to persons or property, including death by wrongful act, in respect to the acts of such students occasioned by any incident occurring in the course of the preparation experiences and during the period of their assignment to any school or other entity.

(C) No person shall be covered under an insurance policy, as permitted by this section, if such person acts:

(1) Manifestly outside the scope of employment or official responsibility;

(2) With malicious purpose;

(3) In bad faith; or

(4) In wanton or reckless manner.

Effective Date: 04-10-1984



Section 3345.201 - Purchase of liability insurance for hospital services.

The board of trustees of a state college or university which operates a clinical teaching or research hospital or ambulatory facility may purchase liability insurance for the agents, employees, students, nurses, interns, and resident physicians of such hospital against all liability arising from their performance of services on behalf of such hospital or facility.

The boards of trustees of the northeast Ohio medical university, Ohio university, and the Wright state university if they provide clinical instruction programs in the facilities of a hospital not operated by the university, may purchase liability insurance for agents, employees, students, nurses, interns, and resident physicians performing services in relation to such hospital against all liability arising from their performance of services on behalf of such university.

Such insurance may be provided by one or more insurance policies.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 09-29-1976



Section 3345.202 - Board of trustees may provide liability insurance coverage.

(A) As used in this section, "state university or college" has the same meaning as in division (A)(1) of section 3345.12 of the Revised Code.

(B) The board of trustees of a state university or college may provide insurance coverages, in any amount authorized by the board, protecting the state university or college, the members of the board, the officers and employees of the state university or college, or other persons authorized by the board, or any one or more of them, against loss or liability that arises or is claimed to have arisen from acts or omissions while acting within the scope of their employment or official responsibilities or while engaged in activities at the request or direction, or for the benefit, of the state university or college. Such coverage may be provided in any one or more of the following ways:

(1) The purchase of a policy or policies of liability insurance from an insurer or insurers licensed to do business in this state;

(2) Establishment or participation in a program of self-insurance, by trust or in any other manner the board considers prudent. Any self-insurance program shall file annually, with the superintendent of insurance, a report certified by a competent property and casualty actuary. The superintendent of insurance shall review such report. If such a self-insurance program has more than a single college or university participant, all participants shall be provided with the annual actuarial reports of the program.

(3) Establishment of or participation in a captive insurance company that is licensed to do business in this state, another state, or a foreign country.

(C) Insurance coverages under division (B)(1), (2), or (3) of this section may include coverage for the defense or costs of defense or settlement, including attorney's fees, of any covered person or entity and be paid for from any funds under the control of the state university or college.

(D) Provision of any insurance coverage under divisions (B)(1) to (3) of this section is not a waiver of any immunity or defense available to the state university or college or to any covered person or entity.

Effective Date: 10-20-1987



Section 3345.21 - Board of trustees to maintain law and order on campus - administration and enforcement of rules.

The board of trustees of any college or university which receives any state funds in support thereof, shall regulate the use of the grounds, buildings, equipment, and facilities of such college or university and the conduct of the students, staff, faculty, and visitors to the campus so that law and order are maintained and the college or university may pursue its educational objectives and programs in an orderly manner. The board of trustees of each such college or university shall adopt rules for the conduct of the students, faculty, visitors, and staff, and may provide for the ejection from college or university property, suspension or expulsion of a person who violates such regulations. All such rules shall be published in a manner reasonably designed to come to the attention of, and be available to, all faculty, staff, visitors, and students. The board of trustees shall provide for the administration and enforcement of its rules and may authorize the use of state university law enforcement officers provided for in section 3345.04 of the Revised Code to assist in enforcing the rules and the law on the campus of the college or university. The board of trustees, or appropriate officials of such college or university when the authority to do so has been delegated by the board of trustees, may seek the assistance of other appropriate law enforcement officers to enforce the rules and to enforce laws for the preservation of good order on the campus, and to prevent the disruption of the educational functions of the college or university. The rules of the board of trustees shall not restrict freedom of speech nor the right of persons on the campus to assemble peacefully.

Effective Date: 06-19-1978



Section 3345.22 - Hearing for suspension of arrested student, faculty or staff member, or employee - responsibilities of referee.

(A) A student, faculty or staff member, or employee of a college or university that receives any state funds in support thereof, arrested for any offense covered by division (D) of section 3345.23 of the Revised Code shall be afforded a hearing, as provided in this section, to determine whether the person shall be immediately suspended from the college or university. The hearing shall be held within not more than five days after the person's arrest, subject to reasonable continuances for good cause shown, which continuances shall not exceed a total of ten days.

(B) The arresting authority shall immediately notify the president of the college or university of the arrest of a student, faculty or staff member, or employee of the college or university for any offense covered by division (D) of section 3345.23 of the Revised Code. The hearing to determine whether the person shall be immediately suspended shall be held in the county where the college or university is located, before a referee appointed by the president. The referee shall be an attorney admitted to the practice of law in Ohio, but the referee shall not be attorney for, or a faculty or staff member or employee of, any college or university. Immediate notice of the time and place of the hearing shall be given or sent to the person.

(C) The referee may administer oaths, issue subpoenas to compel the attendance of witnesses and the production of evidence, and enforce the subpoenas, as well as preserve the order and decorum of the proceedings over which the referee presides, by means of contempt proceedings in the court of common pleas as provided by law.

(D) The hearing shall be adversary in nature and shall be conducted fairly and impartially, but the formalities of the criminal process are not required. A person whose suspension is being considered has the right to be represented by counsel but counsel need not be furnished for the person. The person also has the right to cross-examine witnesses against the person, to testify, and to present the testimony of witnesses and other evidence in the person's behalf. In the absence of a waiver of the right against compulsory self-incrimination, the testimony of a person whose suspension is being considered, given at the hearing, shall not subsequently be used in any criminal proceeding against the person. The referee may require the separation of witnesses and may bar from the proceedings any person whose presence is not essential to the proceedings, except that members of the news media shall not be barred from the proceedings.

(E) Upon hearing, if the referee finds by a preponderance of the evidence that the person whose suspension is being considered committed any offense covered by division (D) of section 3345.23 of the Revised Code, the referee shall order the person suspended, except that when the good order and discipline of a college or university will not be prejudiced or compromised thereby, the referee may permit the person to return to the college or university on terms of strict disciplinary probation. Subsequent violation of the terms of the probation automatically effects a suspension. A person suspended under this section may be readmitted pursuant to division (A) of section 3345.23 of the Revised Code. A suspension under this section is in effect until the person is acquitted or convicted of the crime for which the person was arrested. If convicted, the person is dismissed pursuant to section 3345.23 of the Revised Code.

(F) Upon acquittal, or upon any final judicial determination not resulting in conviction, of the charges for which a person is suspended pursuant to this section, the suspension automatically terminates, and the person suspended shall be reinstated and the record of the suspension expunged from the person's college or university record.

(G) An order of a referee pursuant to this section may be appealed on questions of law and fact to the court of common pleas of the county in which the college or university is located, within twenty days after the date of the order. If the court to which an appeal is taken determines that the good order and discipline of a college or university will not be prejudiced thereby, it may permit the person suspended to return to the college or university on terms of strict disciplinary probation.

(H) A person afforded a hearing pursuant to this section who does not appear at the hearing shall be declared suspended by the hearing officer.

Effective Date: 09-28-1999



Section 3345.23 - Dismissal of convicted student, faculty or staff member, or employee - reinstatement.

(A) The conviction of a student, faculty or staff member, or employee of a college or university which receives any state funds in support thereof, of any offense covered by division (D) of this section, automatically effects the student's, faculty or staff member's, or employee's dismissal from such college or university, except as provided in division (E) of this section. A student dismissed pursuant to this section may be readmitted or admitted to any other college or university which receives state funds in support thereof, in the discretion of the board of trustees, but only upon the lapse of one calendar year following the student's dismissal, and only upon terms of strict disciplinary probation. The contract, if any, of a faculty or staff member or employee dismissed pursuant to this section is terminated thereby. A faculty or staff member or employee dismissed pursuant to this section may be re-employed by any such college or university, in the discretion of the board of trustees, but only upon the lapse of one calendar year following the faculty or staff member's or employee's dismissal.

(B) Upon conviction of a student, faculty or staff member, or employee of a college or university which receives any state funds in support thereof, of any offense covered by division (D) of this section, the court shall immediately notify the college or university of such conviction. The president, or other administrative official designated by the board of trustees, shall immediately notify such person of the person's dismissal. The notice shall be in writing and shall be mailed by certified mail to the person's address as shown in both the court and the university records. If such person has been suspended pursuant to section 3345.22 of the Revised Code, and not permitted to return to the college or university, the period of the person's dismissal shall run from the date of such suspension.

(C) No degrees or honors shall be conferred upon, no instructional credit or grades shall be given to, and no student assistance, scholarship funds, salaries, or wages shall be paid or credited to any student, faculty or staff member, or employee, in respect of the period such person is properly under dismissal pursuant to this section or under suspension pursuant to section 3345.22 of the Revised Code.

(D) Without limiting the grounds for dismissal, suspension, or other disciplinary action against a student, faculty or staff member, or employee of a college or university which receives any state funds in support thereof, the commission of an offense of violence as defined in division (A)(9)(a) of section 2901.01 of the Revised Code or a substantially equivalent offense under a municipal ordinance, which offense is committed on or affects persons or property on such college or university, or which offense is committed in the immediate vicinity of a college or university with respect to which an emergency has been declared and is in effect pursuant to section 3345.26 of the Revised Code, is cause for dismissal pursuant to this section or for suspension pursuant to section 3345.22 of the Revised Code. Criminal cases resulting from arrests for offenses covered by division (D) of this section shall take precedence over all civil matters and proceedings and over all other criminal cases.

(E) If a final judicial determination results in an acquittal, or if the conviction is reversed on appeal, the student, faculty or staff member, or employee shall be reinstated and the college or university shall expunge the record of the student's, faculty or staff member's, or employee's dismissal from the student's, faculty or staff member's, or employee's college or university records, and the dismissal shall be deemed never to have occurred.

Effective Date: 09-06-1996



Section 3345.24 - Duty and authority of college administrators.

(A) Sections 3345.22 and 3345.23 of the Revised Code shall be applied and followed, notwithstanding any rule, regulation, or procedure of the college or university, but such sections shall not be construed to limit any duty or authority of the board of trustees, administrative officials, or faculty of such college or university to take appropriate disciplinary action, through such procedures as may be provided by rule, regulation, or custom of such college or university, against students, faculty or staff members, or employees, nor shall such sections be construed to modify, limit, or rescind any rule or regulation of the college or university not inconsistent therewith.

(B) Sections 3345.22 and 3345.23 of the Revised Code shall not be construed as modifying or limiting the duty or authority of the board of trustees or president of a college or university to summarily suspend a student, faculty or staff member, or employee, when necessary to preserve the good order and discipline of such college or university, provided that the person suspended is given notice of suspension and the reasons therefor, and is afforded a fair and impartial hearing within a reasonable time thereafter, under regular procedures of the college or university. The duty and authority of the board of trustees or president of a college or university to impose summary suspension shall not be abrogated or limited in any way by any rule or regulation.

(C) To the extent that sections 3345.22 and 3345.23 of the Revised Code conflict with civil service requirements and procedures, persons otherwise subject to disciplinary action pursuant to such sections, but who are employees in the classified civil service, shall be disciplined according to civil service requirements and procedures.

Effective Date: 09-16-1970



Section 3345.25 - Dismissed or suspended person not to enter college premises.

No student, faculty or staff member, or employee under dismissal or suspension from a college or university pursuant to section 3345.22 or 3345.23 of the Revised Code, shall enter or remain upon the land or premises of the college or university from which he was suspended or dismissed, without the express permission of the board of trustees or the president.

Effective Date: 09-16-1970



Section 3345.26 - Board of trustees or president may declare state of emergency.

(A) The board of trustees or president of a college or university which receives any state funds in support thereof, may declare a state of emergency when there is a clear and present danger of disruption of the orderly conduct of lawful activities at such college or university through riot, mob action, or other substantial disorder, and may do any one or more of the following, as are necessary to preserve order and discipline at such college or university during such emergency:

(1) Limit access to university property and facilities by any person or persons;

(2) Impose a curfew;

(3) Restrict the right of assembly by groups of five or more persons;

(4) Provide reasonable measures to enforce limitations on access, a curfew, and restrictions on the right of assembly imposed pursuant to this section.

(B) Notice of action taken pursuant to division (A) of this section shall be posted or published in such manner as is reasonably calculated to reach all persons affected.

(C) Division (A)(1) and (A)(2) of this section shall not be construed to limit the authority of the board of trustees, president, or other proper official of a college or university to impose reasonable restrictions on use of and access to, and the hours of use of and access to university property and facilities, for purposes of regulating the proper operation of such university, and regardless whether any emergency exists.

Effective Date: 09-16-1970



Section 3345.27 - Attendance by senior citizens.

(A) Each state university or college shall permit any person who is sixty years of age or older and who has resided in the state for at least one year to attend its courses and classes without charging that person a tuition or matriculation fee, provided the attendance is on a noncredit basis, is in courses where classroom space is available, and is approved by the instructors of the courses involved. The university or college may require payment of special fees, including any laboratory fees, if the fees are required of all students taking a course. Each university or college shall issue rules for determining the availability of classroom space and may issue such other rules as it considers necessary to implement this section, including rules exempting from the requirements of this section courses or classes for which special course or training prerequisites apply, in which physical demands upon students are inappropriate for imposition upon persons sixty years of age or older, or in which the number of participating regular students is insufficient to cover the university's or college's course-related expenses. A university or college also may extend to persons attending its courses and classes under this section any other student rights or privileges it considers appropriate.

(B) A state university or college may permit a person to attend its courses and classes and to receive credit for a course taken under the conditions set forth in division (A) of this section if that person's family income is less than two hundred per cent of the federal poverty guideline, as revised annually by the United States secretary of health and human services in accordance with section 673 of the "Community Services Block Grant Act," 95 Stat. 511 (1981) 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined. However, a person receiving credit for attending courses or classes under this division may be charged a tuition or matriculation fee in an amount no greater than the amount of any part-time student instructional grant awarded to that person by the state university or college in its discretion.

(C) For the purposes of this section, "state university or college" means any of the following:

(1) State universities referred to in section 3345.011 of the Revised Code;

(2) Community colleges created pursuant to Chapter 3354. of the Revised Code;

(3) University branches created pursuant to Chapter 3355. of the Revised Code;

(4) Technical colleges created pursuant to Chapter 3357. of the Revised Code;

(5) State community colleges created pursuant to Chapter 3358. of the Revised Code;

(6) Municipal educational institutions serving as affiliated units pursuant to section 3349.31 of the Revised Code.

Effective Date: 03-30-1999



Section 3345.28 - Faculty improvement program - establishment and administration.

The board of trustees of any state university, medical university, technical college, state community college, community college, or the board of trustees or managing authority of any university branch may establish and administer a faculty improvement program, under which any full-time faculty member with at least seven academic years of teaching service at the college, university, or branch may be granted professional leave for a period not to exceed one academic year to engage in further education, research, or any other purpose approved by the board. A board of trustees or managing authority that establishes such a program shall, by rule, adopt a definition of "academic years of teaching service" and of "full-time faculty member."

No such board or authority shall pay any faculty member for or during a period of professional leave any salary exceeding the amount that would have been paid to such faculty member for performing the faculty member's regular duties during the period of the leave. No faculty member shall, by virtue of being on professional leave, suffer a reduction or termination of the faculty member's regular employee retirement or insurance benefits or of any other benefit or privilege being received as a faculty member at the college, university, or branch where the faculty member is employed. Whenever such a benefit would be reduced because of a reduction in the faculty member's salary during the period of professional leave, the faculty member shall be given a chance to have the benefit increased to its normal level, in accordance with rules adopted by the board of trustees or the managing authority. A faculty member who has been granted professional leave shall complete another seven years of service at the college, university, or branch at which the faculty member is employed before becoming eligible for another grant of professional leave at that college, university, or branch. Professional leave taken as part of a faculty improvement program established under this section shall not be deemed to be in lieu of released time or assigned duty in connection with a specific research, scholarly, or creative program.

Boards of trustees and managing authorities may accept moneys from any person, political subdivision, or the federal government to support a faculty improvement program, and may establish such additional rules as are necessary to establish and administer it.

Each grant of professional leave shall be in accordance with a professional improvement policy for professional leaves that has been approved by the board of trustees or the managing authority. No professional leave shall be granted that requires a compensating addition to the permanent faculty or staff of the college, university, or branch. No professional leave shall be approved unless a specific plan for the professional improvement of the faculty member while on leave has been submitted to and accepted by the president of the university, college, or branch. At the completion of the leave, the faculty member shall submit to the president a report detailing the attainments of the faculty member under this professional improvement plan.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 08-05-1981



Section 3345.281 - Program to assess oral English language proficiency of teaching assistants providing classroom instruction.

As used in this section, "teaching assistant" means a student enrolled full-time or part-time in a graduate degree program at an educational institution for which the student has received an appointment to provide classroom-related services.

The board of trustees of each state university, medical university, technical college, state community college, community college, and the board of trustees or managing authority of each university branch shall establish a program to assess the oral English language proficiency of all teaching assistants providing classroom instruction to students and shall ensure that teaching assistants who are not orally proficient in the English language attain such proficiency prior to providing classroom instruction to students.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 07-24-1986



Section 3345.29 - Office of contract compliance - duties.

Each state university listed in section 3345.011 of the Revised Code and each state college established through procedures provided in Chapter 3354., 3357., or 3358. of the Revised Code shall establish an office of contract compliance which shall be located in the office of the vice president for business and administration, or its equivalent. The office of contract compliance shall:

(A) Monitor all contracts for construction, materials, services, and consulting to ensure compliance with state and federal law regarding affirmative action programs and equal employment opportunity and notify, in writing, any contractor of any preliminary finding of noncompliance;

(B) Review and approve all contracts prior to final execution;

(C) Keep such current records on contractors that have been reviewed as the contract compliance officer shall require;

(D) Maintain a copy of all contracts and purchase orders;

(E) Issue a stop-work order on any construction project where one or more of the contractors on such project has failed in the opinion of the office to comply with state or federal affirmative action or equal employment opportunity within thirty days of receiving notification of noncompliance under division (A) of this section.

Effective Date: 07-01-1992



Section 3345.30 - Liability insurance for students.

(A) As used in this section, "course required for graduation" means an accredited, academic course that a state college or university, by published rule or bulletin, requires all candidates for a particular degree to complete successfully in order to be awarded the degree.

(B) In addition to the authority granted in any other section of the Revised Code to boards of trustees of a state college or university, such board of trustees may purchase for its students a policy or policies of insurance, other than motor vehicle or automobile liability insurance, against liability on account of damages or injury to persons or property, including death by wrongful act, resulting from the acts or omissions of such students that occur in the performance of any assigned field-based or clinical activity necessary to fulfill the requirements of a course required for graduation offered by the college or university.

(C)

(1) Whether or not such insurance is purchased, such board may, to the extent it considers appropriate, indemnify or agree to indemnify and hold harmless any such student against expense, including attorney's fees, damage, loss, or other liability arising out of or claimed to have arisen out of, injury to person or property, including death by wrongful act, resulting from the acts or omissions of the indemnified student while engaged in assigned clinical or field-based activities necessary to fulfill the requirements of a course required for graduation offered by the college or university.

(2) Any board electing to indemnify such students, or to agree to so indemnify, shall reserve such funds as are necessary, in the exercise of sound and prudent actuarial judgment, to cover the potential expense, fees, damage, loss, or other liability. Such board shall, annually on or before the ninetieth day after the end of the calendar year, submit to the superintendent of insurance for his approval a report of amounts so reserved and disbursements made from such funds, together with a written opinion of an independent actuarial firm as to whether the amounts reserved conform to the requirements of this division. The superintendent shall inform the board of his approval or disapproval of the report. In the case of a disapproval, the superintendent shall order the board to comply with this division within a period of time to be determined by the superintendent. The board shall contract with an independent actuarial firm for the preparation of the written evaluation of the reserve funds required by this division.

(3) The aggregate amount of indemnity provided under this division shall not exceed one million dollars per occurrence. The board may purchase liability insurance coverage to cover any student liability in excess of such aggregate amount.

(D) No person shall be indemnified, or covered under an insurance policy, as permitted by this section, if such person acts:

(1) Manifestly outside the scope of employment or official responsibility;

(2) With malicious purpose;

(3) In bad faith; or

(4) In wanton or reckless manner.

Effective Date: 04-10-1984



Section 3345.31 - Boards of trustees may establish compensation plans.

The boards of trustees of a state university, the board of trustees of the northeast Ohio medical university, the board of trustees of a technical college or community college district, and the board of control of the Ohio agricultural research and development center may establish compensation plans, including schedules of hourly rates, for the compensation of all employees and may establish rules or policies for the administration of their respective compensation plans.

The provisions of this section do not apply to employees for whom the state employment relations board establishes appropriate bargaining units pursuant to section 4117.06 of the Revised Code.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 07-03-1985; 05-06-2005; 07-01-2006



Section 3345.32 - Student noncompliance with selective service law.

(A) As used in this section:

(1) "State university or college" means the institutions described in section 3345.27 of the Revised Code and the northeast Ohio medical university.

(2) "Resident" has the meaning specified by rule of the chancellor of the Ohio board of regents.

(3) "Statement of selective service status" means a statement certifying one of the following:

(a) That the individual filing the statement has registered with the selective service system in accordance with the "Military Selective Service Act," 62 Stat. 604, 50 U.S.C. App. 453, as amended;

(b) That the individual filing the statement is not required to register with the selective service for one of the following reasons:

(i) The individual is under eighteen or over twenty-six years of age.

(ii) The individual is on active duty with the armed forces of the United States other than for training in a reserve or national guard unit.

(iii) The individual is a nonimmigrant alien lawfully in the United States in accordance with section 101 (a)(15) of the "Immigration and Nationality Act," 8 U.S.C. 1101, as amended.

(iv) The individual is not a citizen of the United States and is a permanent resident of the Trust Territory of the Pacific Islands or the Northern Mariana Islands.

(4) "Institution of higher education" means any eligible institution approved by the United States department of education pursuant to the "Higher Education Act of 1965," 79 Stat. 1219, as amended, or any institution whose students are eligible for financial assistance under any of the programs described by division (E) of this section.

(B) The chancellor shall, by rule, specify the form of statements of selective service status to be filed in compliance with divisions (C) to (E) of this section. Each statement of selective service status shall contain a section wherein a male student born after December 31, 1959, certifies that the student has registered with the selective service system in accordance with the "Military Selective Service Act," 62 Stat. 604, 50 U.S.C. App. 453, as amended. For those students not required to register with the selective service, as specified in divisions (A)(2)(b)(i) to (iv) of this section, a section shall be provided on the statement of selective service status for the certification of nonregistration and for an explanation of the reason for the exemption. The chancellor may require that such statements be accompanied by documentation specified by rule of the chancellor.

(C) A state university or college that enrolls in any course, class, or program a male student born after December 31, 1959, who has not filed a statement of selective service status with the university or college shall, regardless of the student's residency, charge the student any tuition surcharge charged students who are not residents of this state.

(D) No male born after December 31, 1959, shall be eligible to receive any loan, grant, scholarship, or other financial assistance for educational expenses granted under section 3315.33, 3333.12, 3333.122, 3333.21, 3333.22, 3333.26, 3333.391, 5910.03, 5910.032, or 5919.34 of the Revised Code, financed by an award under the choose Ohio first scholarship program established under section 3333.61 of the Revised Code, or financed by an award under the Ohio co-op/internship program established under section 3333.72 of the Revised Code, unless that person has filed a statement of selective service status with that person's institution of higher education.

(E) If an institution of higher education receives a statement from an individual certifying that the individual has registered with the selective service system in accordance with the "Military Selective Service Act," 62 Stat. 604, 50 U.S.C. App. 453, as amended or that the individual is exempt from registration for a reason other than that the individual is under eighteen years of age, the institution shall not require the individual to file any further statements. If it receives a statement certifying that the individual is not required to register because the individual is under eighteen years of age, the institution shall require the individual to file a new statement of selective service status each time the individual seeks to enroll for a new academic term or makes application for a new loan or loan guarantee or for any form of financial assistance for educational expenses, until it receives a statement certifying that the individual has registered with the selective service system or is exempt from registration for a reason other than that the individual is under eighteen years of age.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-30-1998; 05-06-2005; 09-29-2005; 07-01-2006; 2007 HB119 06-30-2007; 2008 HB554 09-12-2008



Section 3345.33 - Removing armed forces training unit or class.

(A) As used in this section:

(1) "State university or college" has the same meaning as in division (A)(1) of section 3345.32 of the Revised Code.

(2) "Armed forces" has the same meaning as in section 3313.471 of the Revised Code.

(3) "State or federal government" means the United States government, the state of Ohio, or any other state or any agency, armed forces unit, or other institution of the United States government, the state of Ohio, or any other state.

(B) No board of trustees of a state university or college shall remove from the curriculum, the campus, or any facility of the university or college any navy, army, air force, or marine ROTC units or classes or any other armed forces training unit or class unless the removal is approved through a law enacted by the general assembly or is the result of a reduction in such units or classes by the United States department of defense.

(C) Except as provided under division (D) of this section, no board of trustees of a state university or college shall impose any restriction on the presentation of career information to students that is not uniformly imposed on representatives of the armed forces, business, industry, charitable institutions, other employers, and institutions of higher education.

(D) No state university or college shall prohibit any agency, unit, subdivision, or entity of the government of the United States, of the state, or of any other state from recruiting students on its campus for employment. Each state university or college shall provide to any state or federal government representative any employment recruitment or placement services that the university or college provides to the representatives of any other employer.

Effective Date: 09-29-1995



Section 3345.34 - Student trustee not to receive special treatment or benefits.

(A) No student trustee of a state university or the northeast Ohio medical university shall use the trusteeship to influence any grade or other evaluation of the student trustee's performance made by a member of the faculty or other employee of the university .

(B) No member of the faculty or other employee of a state university or the northeast Ohio medical university shall confer any favor, advantage, preference, or other benefit on a student trustee because of the student's trusteeship.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 07-26-1988; 2008 HB562 09-22-2008



Section 3345.36 - Establishment and development of entrepreneurial projects.

(A) For purposes of this section:

(1) "Entrepreneurial project" means an effort to develop or commercialize technology through research or technology transfer or investment of real or personal property, or both, including undivided and other interests therein, acquired by gift or purchase, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, by an institution of higher education or by others.

(2) "Governmental agency" has the same meaning as in section 166.01 of the Revised Code.

(3) "Person" means individuals or entities engaged in industry, commerce, distribution, or research.

(4) "Institution of higher education" has the same meaning as in section 3345.12 of the Revised Code.

(5) "Stock or other ownership" means equity or other ownership rights held or received in return for the grant of rights to intellectual property developed by an institution of higher education. "Stock or other ownership" excludes equity or other ownership rights held or received in return for the investment of money.

(B) To create or preserve jobs and employment opportunities and to improve the economic welfare of the people of the state pursuant to Section 13 of Article VIII, Ohio Constitution, it is hereby declared to be the public policy of the state for institutions of higher education to facilitate and assist with establishing and developing entrepreneurial projects or to assist andcooperate with any governmental agency in achieving such purpose. An entrepreneurial project is hereby determined to qualify as property, structures, equipment, and facilities described in Section 13 of Article VIII, Ohio Constitution.

In furtherance of such public policy, and pursuant to Section 13 of Article VIII, Ohio Constitution, a board of trustees of an institution of higher education may do any of the following by resolution:

(1) Enter into an agreement with persons and with governmental agencies to induce such persons to acquire, construct, reconstruct, rehabilitate, renovate, enlarge, improve, equip, furnish, or otherwise develop entrepreneurial projects;

(2) Acquire stock or other ownership in an entrepreneurial project or a legal entity formed in connection with an entrepreneurial project;

(3) Make or guarantee loans and borrow money and issue bonds, notes, or other evidence of indebtedness to provide moneys for the acquisition, construction, enlargement, improvement, equipment, maintenance, repair, or operation of entrepreneurial projects, provided that such bonds, notes, or other evidence of indebtedness shall not constitute debt for which the full faith and credit of the state or an instrumentality or political subdivision of the state may be pledged and moneys raised by taxation shall not be obligated or pledged for their repayment.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3345.40 - Limits on damages for wrongful death or injury to person or property.

(A) As used in this section:

(1) "State university or college" has the same meaning as in division (A)(1) of section 3345.12 of the Revised Code.

(2)

(a) "The actual loss of the person who is awarded the damages" includes all of the following:

(i) All wages, salaries, or other compensation lost by an injured person as a result of the injury, including wages, salaries, or other compensation lost as of the date of a judgment and future expected lost earnings of the injured person;

(ii) All expenditures of an injured person or of another person on behalf of an injured person for medical care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations that were necessary because of the injury;

(iii) All expenditures to be incurred in the future, as determined by the court, by an injured person or by another person on behalf of an injured person for medical care or treatment, for rehabilitation services, or for other care, treatment, services, products, or accommodations that will be necessary because of the injury;

(iv) All expenditures of a person whose property was injured or destroyed, or of another person on behalf of such a person, in order to repair or replace the property that was injured or destroyed;

(v) All expenditures of an injured person, of a person whose property was injured or destroyed, or of another person on behalf of an injured person or a person whose property was injured or destroyed, in relation to the actual preparation or presentation of the claim of the person;

(vi) Any other expenditures of an injured person, of a person whose property was injured or destroyed, or of another person on behalf of an injured person or a person whose property was injured or destroyed, that the court determines represent an actual loss experienced because of the personal or property injury or property loss.

(b) "The actual loss of the person who is awarded the damages" does not include either of the following:

(i) Any fees paid or owed to an attorney for any services rendered in relation to a personal or property injury or property loss;

(ii) Any damages awarded for pain and suffering, for the loss of society, consortium, companionship, care, assistance, attention, protection, advice, guidance, counsel, instruction, training, or education of an injured person, for mental anguish, or for any other intangible loss.

(B) Notwithstanding any other provision of the Revised Code or rules of a court to the contrary, in an action against a state university or college to recover damages for injury, death, or loss to persons or property caused by an act or omission of the state university or college itself, by an act or omission of any trustee, officer, or employee of the state university or college while acting within the scope of his employment or official responsibilities, or by an act or omission of any other person authorized to act on behalf of the state university or college that occurred while he was engaged in activities at the request or direction, or for the benefit, of the state university or college, the following rules shall apply:

(1) Punitive or exemplary damages shall not be awarded;

(2) If a plaintiff receives or is entitled to receive benefits for injuries or loss allegedly incurred from a policy or policies of insurance or any other source, the benefits shall be disclosed to the court, and the amount of the benefits shall be deducted from any award against the state university or college recovered by the plaintiff. No insurer or other person is entitled to bring a civil action under a subrogation provision in an insurance or other contract against a state university or college with respect to such benefits. Nothing in this division affects or shall be construed to limit the rights of a beneficiary under a life insurance policy or the rights of sureties under fidelity or surety bonds.

(3) There shall not be any limitation on compensatory damages that represent the actual loss of the person who is awarded the damages. However, except in wrongful death actions brought pursuant to Chapter 2125. of the Revised Code, damages that arise from the same cause of action, transaction or occurrence, or series of transactions or occurrences and that do not represent the actual loss of the person who is awarded the damages shall not exceed two hundred fifty thousand dollars in favor of any one person. The limitation on damages that do not represent the actual loss of the person who is awarded the damages provided in this division does not apply to court costs that are awarded to a plaintiff, or to interest on a judgment rendered in favor of a plaintiff, in an action against a state university or college.

Effective Date: 10-20-1987



Section 3345.41 - Warning concerning anabolic steroids to be conspicuously posted.

(A) As used in this section:

(1) "Anabolic steroid" has the same meaning as in section 3719.41 of the Revised Code.

(2) "State university or college" has the same meaning as in section 3345.32 of the Revised Code.

(B) The board of trustees of each state university or college shall require the following warning to be conspicuously posted in locker rooms of recreational and athletic facilities operated by the state university or college for use by students:

"Warning: Improper use of anabolic steroids may cause serious or fatal health problems, such as heart disease, stroke, cancer, growth deformities, infertility, personality changes, severe acne, and baldness. Possession, sale, or use of anabolic steroids without a valid prescription is a crime punishable by a fine and imprisonment."

Effective Date: 05-21-1991



Section 3345.45 - Standards for instructional workloads for faculty - faculty workload policy.

On or before January 1, 1994, the Ohio board of regents jointly with all state universities, as defined in section 3345.011 of the Revised Code, shall develop standards for instructional workloads for full-time and part-time faculty in keeping with the universities' missions and with special emphasis on the undergraduate learning experience. The standards shall contain clear guidelines for institutions to determine a range of acceptable undergraduate teaching by faculty.

On or before June 30, 1994, the board of trustees of each state university shall take formal action to adopt a faculty workload policy consistent with the standards developed under this section. Notwithstanding section 4117.08 of the Revised Code, the policies adopted under this section are not appropriate subjects for collective bargaining. Notwithstanding division (A) of section 4117.10 of the Revised Code, any policy adopted under this section by a board of trustees prevails over any conflicting provisions of any collective bargaining agreement between an employees organization and that board of trustees.

Effective Date: 07-01-1993



Section 3345.50 - Administration of capital facilities project - state appropriations under $ 4 million.

Notwithstanding anything to the contrary in sections 123.01 and 123.10 of the Revised Code, a state university, a state community college, or the northeast Ohio medical university not certified pursuant to section 123.24 of the Revised Code may administer any capital facilities project for the construction, reconstruction, improvement, renovation, enlargement, or alteration of a public improvement under its jurisdiction for which the total amount of funds expected to be appropriated by the general assembly does not exceed four million dollars without the supervision, control, or approval of the Ohio facilities construction commission as specified in those sections, if both of the following occur:

(A) Within sixty days after the effective date of the section of an act in which the general assembly initially makes an appropriation for the project, the board of trustees of the institution notifies the chancellor of the Ohio board of regents in writing of its intent to administer the capital facilities project;

(B) The board of trustees complies with the guidelines established pursuant to section 153.16 of the Revised Code and all laws that govern the selection of consultants, preparation and approval of contract documents, receipt of bids, and award of contracts with respect to the project.

The chancellor shall adopt rules in accordance with Chapter 119. of the Revised Code that establish criteria for the administration by any such institution of higher education of a capital facilities project for which the total amount of funds expected to be appropriated by the general assembly exceeds four million dollars. The criteria, to be developed with the Ohio facilities construction commission and higher education representatives selected by the chancellor, shall include such matters as the adequacy of the staffing levels and expertise needed for the institution to administer the project, past performance of the institution in administering such projects, and the amount of institutional or other nonstate money to be used in financing the project. The chancellor and the Ohio facilities construction commission shall approve the request of any such institution of higher education that seeks to administer any such capital facilities project and meets the criteria set forth in the rules and in the requirements of division (B) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 03-18-1999; 05-06-2005; 07-01-2006



Section 3345.51 - Administration of capital facilities project - state appropriations immaterial.

(A) Notwithstanding anything to the contrary in sections 123.20 and 123.21 of the Revised Code, a state university, the northeast Ohio medical university, or a state community college may administer any capital facilities project for the construction, reconstruction, improvement, renovation, enlargement, or alteration of a public improvement under its jurisdiction for which funds are appropriated by the general assembly without the supervision, control, or approval of the Ohio facilities construction commission as specified in those sections, if all of the following occur:

(1) The institution is certified by the commission under section 123.24 of the Revised Code;

(2) Within sixty days after the effective date of the section of an act in which the general assembly initially makes an appropriation for the project, the board of trustees of the institution notifies the chancellor of the Ohio board of regents in writing of its request to administer the capital facilities project and the chancellor approves that request pursuant to division (B) of this section;

(3) The board of trustees passes a resolution stating its intent to comply with section 153.13 of the Revised Code and the guidelines established pursuant to section 153.16 of the Revised Code and all laws that govern the selection of consultants, preparation and approval of contract documents, receipt of bids, and award of contracts with respect to the project.

(B) The chancellor shall adopt rules in accordance with Chapter 119. of the Revised Code that establish criteria for the administration by any such institution of higher education of a capital facilities project for which the general assembly appropriates funds. The criteria, to be developed with the commission and higher education representatives selected by the chancellor, shall include such matters as the adequacy of the staffing levels and expertise needed for the institution to administer the project, past performance of the institution in administering such projects, and the amount of institutional or other nonstate money to be used in financing the project. The chancellor shall approve the request of any such institution of higher education that seeks to administer any such capital facilities project and meets the criteria set forth in the rules and the requirements of division (A) of this section.

(C) Any institution that administers a capital facilities project under this section shall conduct biennial audits for the duration of the project to ensure that the institution is complying with Chapters 9., 123., and 153. of the Revised Code and that the institution is using its certification issued under section 123.24 of the Revised Code appropriately. The chancellor, in consultation with higher education representatives selected by the chancellor, shall adopt rules in accordance with Chapter 119. of the Revised Code that establish criteria for the conduct of the audits. The criteria shall include documentation necessary to determine compliance with Chapters 9., 123., and 153. of the Revised Code and a method to determine whether an institution is using its certification issued under section 123.24 of the Revised Code appropriately.

(D) The chancellor, in consultation with higher education representatives selected by the chancellor, shall adopt rules in accordance with Chapter 119. of the Revised Code establishing criteria for monitoring capital facilities projects administered by institutions under this section. The criteria shall include the following:

(1) Conditions under which the chancellor may revoke the authority of an institution to administer a capital facilities project under this section, including the failure of an institution to maintain a sufficient number of employees who have successfully completed the certification program under section 123.24 of the Revised Code;

(2) A process for institutions to remedy any problems found by an audit conducted pursuant to division (C) of this section, including the improper use of state funds or violations of Chapter 9., 123., or 153. of the Revised Code.

(E) If the chancellor revokes an institution's authority to administer a capital facilities project, the commission shall administer the capital facilities project. The chancellor also may require an institution, for which the chancellor revoked authority to administer a capital facilities project, to acquire a new local administration competency certification pursuant to section 123.24 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 05-06-2005; 07-01-2006



Section 3345.53 - Military leave of absence for student on active duty.

As used in this section, "active duty" means full-time duty in the active military service of the United States, including full-time training duty, annual training duty, and active state duty for members of the national guard.

(A) Each state institution of higher education, as defined in section 3345.011 of the Revised Code, shall grant a student a military leave of absence from the institution while the student is serving on active duty, and for one year after the conclusion of that service, if the student is a member of the United States national guard or other reserve component of the armed forces of the United States, or a member of those armed forces in a retired status, and is called to active duty. The student shall not suffer an academic penalty as a result of the leave of absence.

(B) If requested by a student granted a military leave of absence pursuant to division (A) of this section not later than one year after the student's release from active duty, the state institution of higher education in which the student is enrolled shall do either of the following, as elected by the student:

(1) Credit tuition and fee charges toward a subsequent academic term in an amount that is one hundred per cent of what the student paid the institution for the academic term in which the student withdraws;

(2) Refund tuition and fees paid for the academic term, provided the student withdraws before the withdraw date established by the institution. The refund shall equal one hundred per cent of the tuition and fee charges the student paid the institution for the academic term. If the student withdraws after the withdraw date established by the institution, the student is ineligible for a refund of tuition and fee charges. For the purposes of this section, the "withdraw date" shall be the same as the date set by the institution for its general student population to withdraw from the institution or a course or class without academic penalty.

(C) If requested by a student granted a military leave of absence pursuant to division (A) of this section not later than one year after the student's release from active duty, the state institution of higher education shall restore the student to the educational status the student had attained prior to being called to active duty without loss of academic credits earned, scholarships or grants awarded, or tuition and other fees paid prior to the commencement of active duty, except as provided in division (B) of this section.

(D) If a state institution of higher education fails to comply with this section, the student may bring an action against the institution to enforce its provisions in the court of claims. The court may award reasonable attorney's fees and expenses if the student prevails in the action.

Effective Date: 05-18-2005



Section 3345.54 - Conveyance of auxiliary facilities to conduit entity.

(A) As used in this section:

(1) "Auxiliary facilities" has the same meaning as in section 3345.12 of the Revised Code.

(2) "Conduit entity" means an organization described in section 501(c)(3) of the Internal Revenue Code qualified as a public charity under section 509(a)(2) or 509(a)(3) of the Internal Revenue Code, or any other appropriate legal entity selected by the state institution, whose corporate purpose allows it to perform the functions and obligations of a conduit entity pursuant to the terms of a financing agreement.

(3) "Conveyed property" means auxiliary facilities conveyed by a state institution to a conduit entity pursuant to a financing agreement.

(4) "Financing agreement" means a contract described in division (C) of this section.

(5) "Independent funding source" means a private entity that enters into a financing agreement with a conduit entity and a state institution.

(6) "State institution" means a state institution of higher education as defined in section 3345.011 of the Revised Code.

(B) The board of trustees of a state institution, with the approval of the chancellor of the Ohio board of regents and the controlling board, may enter into a financing agreement with a conduit entity and an independent funding source selected either through a competitive selection process or by direct negotiations, and may convey to the conduit entity title to any auxiliary facilities owned by the state institution pursuant to the terms of a financing agreement.

(C) A financing agreement under this section is a written contract entered into among a state institution, a conduit entity, and an independent funding source that provides for:

(1) The conveyance of auxiliary facilities owned by a state institution to the conduit entity for consideration deemed adequate by the state institution;

(2) The lease of the conveyed property by the conduit entity to the independent funding source and leaseback of the conveyed property to the conduit entity for a term not to exceed ninety-nine years;

(3) Such other terms and conditions that may be negotiated and agreed upon by the parties, including, but not limited to, terms regarding:

(a) Payment to the state institution by the conduit entity of revenues received by it from the operations of the conveyed property in excess of the payments it is required to make to the independent funding source under the lease-leaseback arrangement described in division (C)(2) of this section;

(b) Pledge, assignment, or creation of a lien in favor of the independent funding source by the conduit entity of any revenues derived from the conveyed property;

(c) Reverter or conveyance of title to the conveyed property to the state institution when the conveyed property is no longer subject to a lease with the independent funding source.

(4) Terms and conditions required by the chancellor or the controlling board as a condition of approval of the financing agreement.

(D) The state institution and the conduit entity may enter into such other management agreements or other contracts regarding the conveyed property the parties deem appropriate, including agreements pursuant to which the state institution may maintain or administer the conveyed property and collect and disburse revenues from the conveyed property on behalf of the conduit entity.

(E) The parties may modify or extend the term of the financing agreement with the approval of the chancellor and the controlling board.

(F) The conveyed property shall retain its exemption from property taxes and assessments as though title to the conveyed property were held by the state institution during any part of a tax year that title is held by the state institution or the conduit entity and, if held by the conduit entity, remains subject to the lease-leaseback arrangement described in division (C)(2) of this section. However, as a condition of the continued exemption of the conveyed property during the term of the lease-leaseback arrangement the conduit entity shall apply for and maintain the exemption as provided by law.

(G) Nothing in this section is intended to abrogate, amend, limit, or replace any existing authority state institutions may have with respect to the conveyance, lease, lease-leaseback, finance, or acquisition of auxiliary facilities including, but not limited to, authority granted under sections 3345.07, 3345.11, and 3345.12 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3345.55 - Lease agreements for campus housing facilities.

(A) For purposes of this section, "university" includes a state institution of higher education as defined in section 3345.011 of the Revised Code and a university housing commission created under section 3347.01 of the Revised Code.

(B) Each university may enter into a lease agreement with a nonpublic vendor to provide housing services in campus housing facilities to students of the university. The lease agreement may require the vendor to construct new campus housing facilities to serve students. The vendor with whom the university enters into an agreement shall be responsible for the operation and maintenance of the housing facilities. The lease shall be for a term of at least twenty years but shall not exceed thirty years. The lease agreement shall specify that the vendor is required to lease housing units to students of the university. Any university housing policies shall extend to and be enforced by the vendors with whom the university contracts.

(C) If the vendors with whom the university has entered into a lease agreement violate the terms of the lease, the university may revoke the lease and regain operational control over the dormitory.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3345.61 - Energy conservation measures definitions.

As used in this section and sections 3345.62 to 3345.66 of the Revised Code:

(A) "Avoided capital costs" means a measured reduction in the cost of future equipment or other capital purchases that results from implementation of one or more energy or water conservation measures, when compared to an established baseline for previous such cost.

(B) "Board of trustees of a state institution of higher education" means the board of trustees of a state institution of higher education as defined in section 3345.011 of the Revised Code.

(C) "Energy conservation measure" means an installation or modification of an installation in, or a remodeling of, an existing building in order to reduce energy consumption . The term includes any of the following:

(1) Installation or modification of insulation in the building structure and systems within the building;

(2) Installation or modification of a storm window or door, a multiglazed window or door, or a heat absorbing or heat reflective glazed and coated window and door system; installation of additional glazing; a reduction in glass area; or other window or door system modification that reduces energy consumption and operating costs;

(3) Installation or modification of an automatic energy control system;

(4) Replacement or modification of a heating, ventilating, or air conditioning system;

(5) Application of caulking and weatherstripping;

(6) Replacement or modification of a lighting fixture to increase the energy efficiency of the system without increasing the overall illumination of a facility, unless such increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(7) Installation or modification of an energy recovery system;

(8) Installation or modification of cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) Any other modification, installation, or remodeling approved by the board of trustees of a state institution of higher education as an energy conservation measure for one or more buildings owned by the institution.

(D) "Energy saving measure" means the acquisition and installation, by purchase, lease, lease-purchase, lease with an option to buy, or installment purchase, of an energy conservation measure and any attendant architectural and engineering consulting services.

(E) "Energy, water, or wastewater cost savings" means a measured reduction in, as applicable, the cost of fuel, energy or water consumption, wastewater production, or stipulated operation or maintenance resulting from the implementation of one or more energy or water conservation measures, when compared to an established baseline for previous such costs, respectively.

(F) "Operating cost savings" means a measured reduction in the cost of stipulated operation or maintenance created by the installation of new equipment or implementation of a new service, when compared with an established baseline for previous such stipulated costs.

(G) "Water conservation measure" means an installation or modification of an installation in, or a remodeling of, an existing building or the surrounding grounds in order to reduce water consumption. The term includes any of the following:

(1) Water-conserving fixture, appliance, or equipment, or the substitution of a nonwater-using fixture, appliance, or equipment;

(2) Water-conserving, landscape irrigation equipment;

(3) Landscaping measure that reduces storm water runoff demand and capture and hold applied water and rainfall, including landscape contouring such as the use of a berm, swale, or terrace and including the use of a soil amendment, including compost, that increases the water-holding capacity of the soil;

(4) Rainwater harvesting equipment or equipment to make use of water collected as part of a storm water system installed for water quality control;

(5) Equipment for recycling or reuse of water originating on the premises or from another source, including treated, municipal effluent;

(6) Equipment needed to capture water for nonpotable uses from any nonconventional, alternate source, including air conditioning condensate or gray water;

(7) Any other modification, installation, or remodeling approved by the board of trustees of a state institution of higher education, as defined in section 3345.011 of the Revised Code, as a water conservation measure for one or more buildings or the surrounding grounds owned by the institution.

(H) "Water saving measure" means the acquisition and installation, by the purchase, lease, lease-purchase, lease with an option to buy, or installment purchases of a water conservation measure and any attendant architectural and engineering consulting services.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-20-1997



Section 3345.62 - Contract for report containing analysis and recommendations on energy conservation measures.

The board of trustees of a state institution of higher education may contract with an energy or water services company, architect, professional engineer, contractor, or other person experienced in the design and implementation of energy or water conservation measures for a report containing an analysis and recommendations pertaining to the implementation of energy or water conservation measures that would result in energy , water, or wastewater cost savings, operating cost savings, or avoided capital costs for the institution. The report shall include estimates of all costs of such installations, including the costs of design, engineering, installation, maintenance, repairs, and debt service, and estimates of the energy , water, or wastewater cost savings, operating cost savings, and avoided capital costs created.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 3345.63 - Procedure for contracts other than installment payment contracts.

If the board of trustees of a state institution of higher education wishes to enter into a contract, other than an installment payment contract provided under section 3345.64 of the Revised Code, to implement one or more energy or water saving measures, the board may proceed under the applicable competitive bidding requirements in Chapter 153. or section 3354.16, 3355.12, 3357.16, or 3358.10 of the Revised Code or, notwithstanding those requirements, may enter into such a contract as provided in section 3345.65 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 3345.64 - Procedure for installment payment contracts.

In accordance with this section, the board of trustees of a state institution of higher education may enter into an installment payment contract for the implementation of one or more energy or water saving measures. Any such contract shall be subject to the competitive bidding requirements of Chapter 153. or section 3354.16, 3355.12, 3357.16, or 3358.10 of the Revised Code, as applicable to each such board, except as follows:

(A) If the board does not exempt the entire installment payment contract from the applicable competitive bidding requirements pursuant to division (B) of this section, the provisions of the contract dealing with interest charges and financing terms shall not be subject to the applicable competitive bidding requirements. Each such contract shall require repayment on the following terms:

(1) Not less than one- fifteenth of the costs of the contract shall be paid within two years from the date of purchase;

(2) The remaining balance of the costs of the contract shall be paid within fifteen years from the date of purchase .

(B) The board by majority vote may exempt from the applicable competitive bidding requirements an entire installment payment contract for the implementation of energy or water saving measures pursuant to this section and instead of those requirements shall enter into the contract as provided in section 3345.65 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 3345.65 - Request for proposals - awarding of contract.

To enter into a contract under this section pursuant to section 3345.63 or division (B) of section 3345.64 of the Revised Code, a board of trustees of a state institution of higher education shall request proposals from at least three parties for the implementation of energy or water saving measures. Prior to providing any interested party a copy of any such request, the board shall advertise, in a newspaper of general circulation in the county where the contract is to be performed, its intent to request proposals for the implementation of energy or water saving measures. The notice shall invite interested parties to submit proposals for consideration and shall be published at least thirty days prior to the date for accepting proposals.

Upon receiving the proposals, the board shall analyze them. After considering the cost estimates of each proposal, how qualified each party submitting a proposal is to implement its proposal, and the institution's ability to pay for each with current revenues or by financing the cost of each, the board may select one or more proposals or, instead, reject all proposals. In selecting proposals, the board shall select the proposal or proposals most likely to result in the greatest savings when the cost of the proposal is compared to the energy , water, or wastewater cost savings, operating cost savings, and avoided capital costs that will result from implementing the proposal.

No board shall award a contract to implement energy or water saving measures under this section unless the board finds that the cost of the contract is not likely to exceed the amount of energy , water, or wastewater savings, operating cost savings, and avoided capital costs over no more than fifteen years .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 3345.66 - Issuance of notes.

The board of trustees of a state institution of higher education may issue notes of the institution signed by the chairperson and treasurer or other chief fiscal officer of the board and specifying the terms of the purchase and securing the payments provided in section 3345.64 of the Revised Code, payable at the times provided and bearing interest at a rate not exceeding a rate determined under section 9.95 of the Revised Code. The notes may contain an option for prepayment and are not subject to Chapter 133. of the Revised Code. Revenues derived from any source, other than money appropriated by the general assembly, that may be used for the purpose of implementing energy or water saving measures or for defraying the current operating expenses of the institution may be pledged to the payment of interest and the retirement of such notes. The notes may be sold at private sale or given to the contractor under the installment payment contract authorized by section 3345.64 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-1994



Section 3345.69 - Committee to develop guidelines for energy efficiency.

(A) As used in this section:

(1) "State institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

(2) "Board of trustees of a state institution of higher education" has the same meaning as in section 3345.61 of the Revised Code.

(B) The chairperson of the interuniversity council of Ohio and the secretary of the Ohio association of community colleges shall assist in coordinating the organization and operation of a committee to carry out this section. The committee shall be comprised of the presidents of the state institutions of higher education or their designees. The committee, in consultation with the Ohio facilities construction commission, shall develop guidelines for the board of trustees of each state institution of higher education to use in ensuring energy efficiency and conservation in on- and off-campus buildings. At a minimum, guidelines under this section shall do all of the following:

(1) Include a goal to reduce on- and off-campus building energy consumption by at least twenty per cent by 2014, using calendar year 2004 as the benchmark year, while recognizing the diverse nature and different energy demands and uses of such buildings and measures already taken to increase building energy efficiency and conservation;

(2) Prescribe minimum energy efficiency and conservation standards for any new, on- or off-campus capital improvement project with a construction cost of one hundred thousand dollars or more, which standards shall be based on general building type and cost-effectiveness;

(3) Prescribe minimum energy efficiency and conservation standards for the leasing of an off-campus space of at least twenty-thousand square feet;

(4) Incorporate best practices into energy efficiency and conservation standards and plans;

(5) Provide that each board develop its own fifteen-year plan for phasing in energy efficiency and conservation projects;

(6) Provide that project impact assessments include the fiscal effects of energy efficiency and conservation recommendations and plans;

(7) Establish mechanisms for each board to report periodically to the committee on its progress relative to the guidelines.

(C) The board of trustees of a state institution of higher education shall adopt rules under section 111.15 of the Revised Code to carry out the guidelines established pursuant to division (B) of this section, including in the execution of the board's authority under sections 3345.62 to 3345.66 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-05-2007



Section 3345.691 - Purchase of biobased products.

A state institution of higher education, as defined in section 3345.011 of the Revised Code, shall comply with section 125.092 of the Revised Code regarding the purchase of biobased products.

Added by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.



Section 3345.692 - Annual reports on purchases of biobased products.

(A) Not later than September 15, 2010, and the fifteenth day of September each year thereafter, a state institution of higher education shall prepare and submit to the chancellor of the board of regents a report that describes the number and types of biobased products purchased under section 125.092 of the Revised Code and the amount of money spent by the state institution of higher education for those biobased products.

(B) As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.



Section 3345.70 - Powers and duties of board where fiscal exigency declared.

(A) Whenever the board of trustees of a state university, as defined under section 3345.011 of the Revised Code, declares that the university is in a state of fiscal exigency, the board shall do all of the following until it declares that the university is no longer in such a state:

(1) File quarterly reports on an annualized budget, comparing the budget to actual spending with projected expenses for the remainder of the year. Such reports shall include narrative explanations as appropriate.

(2) Place all residence hall and meal fees in a rotary account dedicated to the upkeep and maintenance of the dormitory buildings and to fund meal programs;

(3) Place moneys for the operation of residence hall and meal programs in separately maintained auxiliary funds in the university accounting system;

(4) File the minutes from their board of trustees meetings with the board of regents within thirty days of their meetings.

(B) No state university described under division (A) of this section shall do any of the following:

(1) Use state funds for the purpose of providing grants or scholarships to out-of-state students;

(2) Use state funds to subsidize off-campus housing or subsidize transportation to and from off-campus housing.

(C) The requirements of divisions (A)(2) and (3) of this section are subject to the provisions of any applicable bond proceedings as defined under division (A)(9) of section 3345.12 of the Revised Code and to any applicable pledge made as authorized by division (R) of section 3345.12 of the Revised Code.

Effective Date: 06-30-1997



Section 3345.71 - Fiscal watch definitions.

As used in sections 3345.72 to 3345.77 of the Revised Code:

(A) "State university or college" means any state university listed in section 3345.011 of the Revised Code, the northeast Ohio medical university, any community college under Chapter 3354. of the Revised Code, any technical college under Chapter 3357. of the Revised Code, and any state community college under Chapter 3358. of the Revised Code.

(B) "Fiscal watch" means the existence of a fiscal watch declared under section 3345.72 of the Revised Code.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 06-20-1997; 05-06-2005; 07-01-2006



Section 3345.72 - Rules for fiscal watches.

(A) The office of budget and management shall work with the auditor of state, the Ohio board of regents, and two representatives of state universities and colleges appointed by the chancellor of the board of regents to develop rules under this division, and shall adopt the rules in accordance with section 111.15 of the Revised Code. One of the chancellor's appointments shall represent a four-year institution and one a two-year institution. The rules shall include all of the following:

(1) Criteria for determining when to declare a state university or college under a fiscal watch, which criteria shall include all of the following:

(a) A requirement for the submission of a quarterly report from each state university or college, within thirty days after the end of each calendar quarter, to the board of regents, the director of budget and management, the legislative budget office of the legislative service commission, and the chairpersons and ranking minority members of the finance committees of the house of representatives and the senate;

(b) A requirement that each state university and college shall prepare at the end of each fiscal year a financial statement consistent with audit requirements prescribed by the auditor of state, and shall submit the financial statement to the auditor of state within four months after the end of the fiscal year;

(c) A requirement that the auditor of state shall send written notice to the agencies and persons mentioned in division (A)(1)(a) of this section if a state university or college fails to submit its financial statement within the time required under division (A)(1)(b) of this section;

(d) A requirement that the auditor of state shall send written notice to the agencies and persons mentioned in division (A)(1)(a) of this section if an audit of a state university or college reveals any of the following:

(i) Substantive audit findings, such as an inability to make timely payments to vendors, delays in pension retirement contributions, or requests for advanced state funding;

(ii) A significant variance between budgeted and actual spending for a fiscal year;

(iii) A significant operating budget deficit for a fiscal year.

(2) Actions to be taken by the board of trustees of a state university or college while under a fiscal watch;

(3) Criteria for determining when to declare the termination of the fiscal watch of a state university or college;

(4) The fiscal information to be reported to the board of regents by each state university or college under a fiscal watch for purposes of making determinations under division (D) of this section and division (A) of section 3345.74 of the Revised Code, and the frequency and deadlines for reporting this information.

(B) The board of regents shall adopt a resolution declaring a state university or college to be in a state of fiscal watch if the board of regents determines that the criteria adopted under division (A)(1) of this section are satisfied with respect to that state university or college. For purposes of making this determination, the board of regents shall establish a financial tracking system and shall use the system to regularly assess each state university or college with respect to the criteria adopted under division (A)(1) of this section.

(C) While a state university or college is under a fiscal watch, the board of trustees of the university or college shall take the actions and report the fiscal information prescribed under divisions (A)(2) and (4) of this section.

(D) The board of regents shall adopt a resolution declaring the termination of the fiscal watch of a state university or college if the board of regents determines that the criteria adopted under division (A)(3) of this section are satisfied with respect to that state university or college.

(E) In making assessments and determinations under division (B) or (D) of this section, the board of regents shall use financial reports required under section 3345.05 of the Revised Code or any other documents, records, or information available to it or the auditor of state related to the criteria adopted under division (A)(1) or (3) of this section. In making determinations under division (D) of this section, the board of regents shall also use the fiscal information reported under division (C) of this section.

(F) The board of regents shall certify each action taken under division (B) or (D) of this section to the governor, the director of budget and management, the speaker and minority leader of the house of representatives, the president and minority leader of the senate, the legislative budget office of the legislative service commission, and the chairpersons and ranking minority members of the finance committees of the house and senate.

(G) A determination by the board of regents under this section that a fiscal watch exists or does not exist, or that a fiscal watch is terminated or is not terminated, is final and conclusive and not appealable.

(H) If a state university or college fails to submit the quarterly report required under division (A)(1) of this section within thirty days after the end of a calendar quarter, the board of regents shall withhold payment of any instructional subsidies to the university or college until it submits the report. Upon submission of the report, the board of regents shall pay the withheld subsidies to the university or college.

Effective Date: 06-20-1997



Section 3345.73 - Financial indicators and standards for using indicators.

The office of budget and management shall work with the auditor of state, the Ohio board of regents, and two representatives of state universities and colleges appointed by the chancellor of the board of regents to develop rules under this section, and shall adopt the rules in accordance with section 111.15 of the Revised Code. One of the chancellor's appointments shall represent a four-year institution and one a two-year institution. The rules shall establish the following:

(A) The financial indicators and the standards for using those indicators that the board of regents is to employ to determine whether a university or college under a fiscal watch is experiencing sufficient fiscal difficulties to warrant appointing a conservator under section 3345.74 of the Revised Code;

(B) The financial indicators and the standards for using those indicators that a governance authority established for a state university or college under section 3345.75 of the Revised Code is to employ to determine whether the university or college is experiencing sufficient fiscal stability to warrant terminating that governance authority in accordance with section 3345.76 of the Revised Code. The indicators and standards adopted under this section shall be designed so as to take into account at least the revenues, expenditures, assets, liabilities, and fund balances of a state university or college, and shall be designed so as to indicate the financial performance and position of a state university or college.

Effective Date: 06-20-1997



Section 3345.74 - Determination that appointment of conservator is warranted.

(A) The Ohio board of regents at least annually shall apply the indicators and standards adopted under division (A) of section 3345.73 of the Revised Code to determine whether a state university or college under a fiscal watch is experiencing sufficient fiscal difficulties to warrant the appointment of a conservator under this section. Upon making a determination that appointment of a conservator is warranted, the board of regents shall request from the office of budget and management, which shall provide, certification that sufficient fiscal difficulties exist to warrant appointment of a conservator. The board of regents shall then certify this determination to the governor. Notwithstanding section 3333.021 of the Revised Code, that section does not apply to certification by the board of regents under this section or to the declaration of a fiscal watch under section 3345.72 of the Revised Code. A determination by the board of regents under this division that sufficient fiscal difficulties exist or do not exist to warrant appointing a conservator is final and conclusive and not appealable.

(B) The governor may appoint a conservator for any state university or college under a fiscal watch, upon certification by the Ohio board of regents under division (A) of this section that the appointment is warranted. The governor shall consult with the speaker and minority leader of the house of representatives and the president and minority leader of the senate before making the appointment. From the time a conservator is appointed until the time the governor issues an order terminating the governance authority under division (B) of section 3345.76 of the Revised Code, the governor may remove any member of the board of trustees of the state university or college from office and not fill the vacancy.

(C) Upon appointment of a conservator under this section for a state university or college, all of the following shall occur effective immediately:

(1) All duties, responsibilities, and powers of the board of trustees of the university or college are suspended;

(2) The management and control of the state university or college is assumed by the conservator;

(3) Notwithstanding any section of the Revised Code, all duties, responsibilities, and powers assigned by law to the board of trustees are assigned to the conservator, and the conservator becomes the successor to, assumes the lawful obligations of, and otherwise constitutes the continuation of the board of trustees for purposes of all pending legal actions, contracts or other agreements, and obligations of the university or college;

(4) Wherever the board of trustees is referred to in any contract or legal document, the reference is deemed to refer to the conservator. No validation, cure, right, privilege, remedy, obligation, or liability is lost or impaired by reason of the assumption of the board's authority by the conservator under this section and any such validation, cure, right, privilege, remedy, obligation, or liability shall be administered by the conservator. No action or proceeding pending on the effective date of the assumption by the conservator of the board's authority is affected by that assumption and any such action or proceeding shall be prosecuted or defended in the name of the conservator.

(5) The conservator assumes custody of all equipment, records, files, effects, and all other property real or personal of the state university or college;

(6) All authority and duties of the president or chief executive officer, and the pay of the president or chief executive officer, are suspended.

(D) The conservator for a state university or college shall conduct a preliminary performance evaluation of the president or chief executive officer of the university or college and provide a copy of findings and any recommendations to the governance authority established for the university or college under section 3345.75 of the Revised Code.

(E) A conservator appointed under this section shall be immune, indemnified, and held harmless from civil liability, including any cause of action, legal, equitable, or otherwise, for any action taken or duties performed by the conservator in good faith and in furtherance of the performance of the duties of the conservator under this section.

(F) The Governor shall set the compensation for a conservator appointed for a state university or college. The expenses and compensation of the conservator and others employed by the conservator shall be paid out of the operating funds and revenues of that university or college.

Effective Date: 06-20-1997



Section 3345.75 - Appointment of governance authority.

(A) Not later than thirty days after the date of the appointment of a conservator for a state university or college under section 3345.74 of the Revised Code, the governor shall appoint, with the advice and consent of the senate, a governance authority for the university or college consisting of five members. The members shall serve at the pleasure of the governor and any vacancies shall be filled in the same manner as an original appointment. The governor shall designate one of the members of the governance authority as the chairperson and shall call the first meeting of the authority. A majority of the members of a governance authority constitutes a quorum and the affirmative vote of a majority of the members shall be necessary for any action taken by an authority. Meetings of a governance authority shall be called in the manner and at the times prescribed by the authority, but the authority shall meet at least four times annually and at other times necessary for the best interest of the university or college. A governance authority may adopt procedures for the conduct of its business. The members of a governance authority shall not receive compensation for their services, but shall be paid their reasonable and necessary expenses while engaged in the discharge of their official duties.

(B)

(1) A governance authority established under this section shall appoint an executive director who shall serve at the pleasure of the authority and with the compensation and other terms and conditions established by it. With the approval of the chairperson of the authority, the executive director may appoint additional personnel as the director considers appropriate. The executive director shall oversee the day-to-day operation of the university or college under the direction and supervision of the authority.

(2) The governance authority shall conduct a final performance evaluation of the president or chief executive officer of the university or college. Following the evaluation, the governance authority may reinstate any duties, authority, or pay previously suspended under division (C)(6) of section 3345.74 of the Revised Code, or may terminate the president or chief executive officer in accordance with the terms of the person's employment contract.

(C) Upon appointment of all members of a governance authority under this section and upon the effective date for the commencement of the duties of the executive director appointed by that authority under this section, all authority, responsibilities, duties, and references assumed by or conferred upon the conservator under divisions (C)(2) to (6) of section 3345.74 of the Revised Code terminate and all of the following shall occur, effective immediately:

(1) The management and control of the state university or college is assumed by the governance authority;

(2) Notwithstanding any section of the Revised Code, all duties, responsibilities, and powers assigned by law to the board of trustees or to the conservator are assigned to the governance authority and the governance authority becomes the successor to, assumes the lawful obligations of, and otherwise constitutes the continuation of the board of trustees and the conservator for purposes of all pending legal actions, contracts or other agreements, and obligations of the university or college;

(3) Wherever the board of trustees or conservator is referred to in any contract or legal document, the reference is deemed to refer to the governance authority. No validation, cure, right, privilege, remedy, obligation, or liability is lost or impaired by reason of the assumption of the authority of the board of trustees and the conservator by the governance authority under this section and any such validation, cure, right, privilege, remedy, obligation, or liability shall be administered by the governance authority. No action or proceeding pending on the effective date of the assumption by the governance authority of the authority of the board of trustees and the conservator is affected by that assumption and any such action or proceeding shall be prosecuted or defended in the name of the governance authority.

(4) The governance authority assumes custody of all equipment, records, files, effects, and all other property real or personal of the state university or college.

(D) A governance authority and executive director appointed under this section shall be immune, indemnified, and held harmless from civil liability, including any cause of action, legal, equitable, or otherwise, for any action taken or duties performed by the governance authority and executive director in good faith and in furtherance of the performance of the duties of the governance authority and executive director under this section.

(E) The expenses of a governance authority and the expenses and compensation of an executive director appointed for a state university or college under this section and others employed by the executive director under this section shall be paid out of the operating funds and revenues of that university or college.

(F) A governance authority appointed under this section shall prepare, in accordance with rules adopted by the office of budget and management, and submit to the board of regents, the governor, the speaker and minority leader of the house of representatives, and the president and minority leader of the senate a quarterly report setting forth all of the following:

(1) The general condition of the university or college;

(2) The amounts of receipts and disbursements and the items for which the disbursements were made;

(3) The numbers of professors, officers, teachers, and other employees and the position and compensation of each and the numbers of students by courses of instruction;

(4) An estimate of expenses for the ensuing quarter;

(5) A statement of the general progress of the university or college with indication of any improvements and specification of any experiments with institutional reform and the costs and results of those experiments;

(6) Any other matters the governance authority considers useful to report.

(G) The attorney general shall be the legal adviser to the conservator and the governance authority, and the attorney general may employ special counsel to aid the conservator or governance authority with respect to any legal matter on behalf of the institution. The conservator and the governance authority may as otherwise provided by law request the attorney general to bring or defend suits or proceedings in the name of the institution.

Effective Date: 06-20-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3345.76 - Termination of governance authority.

(A) A governance authority appointed for a state university or college under section 3345.75 of the Revised Code at least annually shall apply the indicators and standards adopted under division (B) of section 3345.73 of the Revised Code to determine whether the university or college is experiencing sufficient fiscal stability to warrant terminating that governance authority in accordance with this section. Upon making a determination that termination of the governance authority is warranted, the governance authority shall certify this determination to the governor. A determination by a governance authority under this division that sufficient fiscal stability exists or does not exist to warrant terminating that governance authority is final and conclusive and not appealable.

(B) The governor may issue an order, effective as provided under division (D) of this section, terminating the governance authority appointed under 3345.75 of the Revised Code, upon the occurrence of either of the following:

(1) Certification by the governance authority for that state university or college the termination of that governance authority is warranted;

(2) A finding that in the governor's opinion termination of the governance authority is in the best interests of the state, that state university or college, and the students of that state university or college.

(C) Upon issuance of an order under division (B) of this section, the governor shall fill each vacancy on the board of trustees of the university or college for the unexpired portion of the member's term or, if the term for the member has already expired, for the unexpired portion of the succeeding term.

(D) Thirty days after the date on which the Ohio board of regents determines that all vacancies on the board of trustees have been filled, all authority, responsibilities, duties, and references assumed by or conferred upon the governance authority of that university or college under division (C) of section 3345.75 of the Revised Code terminate and all of the following shall occur:

(1) The management and control of the state university or college by the board of trustees shall be resumed;

(2) The board becomes the successor to, assumes the lawful obligations of, and otherwise constitutes the continuation of the conservator and the governance authority for purposes of all pending legal actions, contracts or other agreements, and obligations of the university or college;

(3) Wherever the conservator or the governance authority is referred to in any contract or legal document, the reference is deemed to refer to the board of trustees. No validation, cure, right, privilege, remedy, obligation, or liability is lost or impaired by reason of the resumption by the board of trustees of the authority of the conservator and the governance authority, and any such validation, cure, right, privilege, remedy, obligation, or liability shall be administered by the board of trustees. No action or proceeding pending on the effective date of the resumption by the board of trustees of the authority of the conservator and the governance authority is affected by that resumption, and any such action or proceeding shall be prosecuted or defended in the name of the board of trustees.

(4) The board of trustees resumes custody of all equipment, records, files, effects, and all other property real or personal of the state university or college;

(5) Employment of the executive director appointed for the university or college under section 3345.75 of the Revised Code is terminated;

(6) The duties, authority, and pay of the president or chief executive officer of the university or college suspended under division (C)(6) of section 3345.74 and not reinstated under division (B)(2) of section 3345.75 of the Revised Code are reinstated to the person holding that position, unless otherwise provided for by the board of trustees.

Effective Date: 06-20-1997



Section 3345.77 - Employment contracts with president or chief executive officer.

Notwithstanding any section of the Revised Code, a contract of employment entered into on or after the effective date of this section between the board of trustees of a state university or college and the president or chief executive officer of that university or college shall provide for the performance evaluation, the suspension of the authority, duties, and pay, and the termination of the employment contract of the president or chief executive officer as provided under divisions (C) and (D) of section 3345.74 and division (B)(2) of section 3345.75 of the Revised Code.

Effective Date: 06-20-1997



Section 3345.78 - Prohibition against certain actions by current or former employees and officers of institution.

No current or former employee or current or former officer of a state university or college shall knowingly conceal any information from, withhold any information requested by, falsify any information to, or impede the work of any of the following:

(A) A conservator, governance authority, or executive director appointed for the institution under section 3345.74 or 3345.75 of the Revised Code;

(B) Any personnel appointed by the conservator or executive director under division (F) of section 3345.74 or division (B)(1) of section 3345.75 of the Revised Code.

Effective Date: 06-20-1997



Section 3345.81 - Plan for designation of charter universities.

(A) The chancellor of the Ohio board of regents shall develop a plan for designating public institutions of higher education as charter universities. In developing the plan, the chancellor shall:

(1) Study the administrative and financial relationships between the state and its public institutions of higher education to determine the extent to which public colleges and universities can manage their operations more effectively when accorded flexibility through selected delegation of authority;

(2) Examine legal and other issues related to the feasibility and practicability of restructuring the administrative and financial relationships between the state and its public institutions of higher education;

(3) Consult with the presidents of the institutions of higher education of the university system of Ohio.

(B) The office of budget and management, the department of administrative services, and each state institution of higher education shall provide the chancellor, upon the chancellor's request, with research assistance, fiscal and policy analysis, and other services in conducting the study and developing the plan under this section. Each state agency shall provide the chancellor with any other assistance requested by the chancellor in conducting the study and developing the plan.

(C) The chancellor shall specify in the plan:

(1) The manner in which a state institution of higher education may become eligible for restructured financial and operational authority, and performance measures and criteria to determine eligibility. The performance measures and criteria shall address the institution's ability to manage successfully its administrative and financial operations without jeopardizing the financial integrity and stability of the institution.

(2) Specific areas of financial and operational authority that are subject to increased flexibility;

(3) The nature and term of the management agreement required between the state and an institution.

(D) Not later than August 15, 2011, the chancellor shall submit to the general assembly and the governor a report of findings and recommendations for use in developing policy, statutory, and administrative rule changes necessary to implement the plan. No institution shall be designated a charter university until the general assembly, after considering the chancellor's plan, has enacted legislation establishing a procedure for making the designation. The chancellor shall not adopt, amend, or rescind any rules with respect to designating institutions as charter universities until that legislation is enacted. The general assembly intends that the general assembly, governor, and chancellor will take actions necessary for implementation of the plan for charter universities to commence July 1, 2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3345.85 - Meningitis and hepatitis B vaccination.

(A) As used in this section:

(1) "On-campus student housing" means a dormitory or other student residence that is owned or operated by, or located on the campus of a state institution of higher education.

(2) "Parent" means either parent, except that if one parent has sole custody, "parent" means the parent with custody. "Parent" also includes a guardian or, in the absence of a parent or guardian, another person who has accepted responsibility for the care of the student.

(B) Beginning with the academic year that commences on or after July 1, 2005, a state institution of higher education shall not permit a student to reside in on-campus student housing unless the student, or, if the student is younger than eighteen years of age, the student's parent, discloses to the institution whether the student has been vaccinated against meningococcal meningitis and hepatitis B by submitting to the institution the meningitis and hepatitis B vaccination status statement described in division (B) of section 3701.133 of the Revised Code or a meningitis status statement form provided by the institution that meets the requirements of division (B) of section 3701.133 of the Revised Code. The statement may be submitted in written form or, if the institution has a secure web site, in electronic form.

(C) On receipt of an application for residence in on-campus student housing, a state institution of higher education shall do both of the following:

(1) Inform the student of the disclosure requirement;

(2) Provide the student in either written or, if the institution has a secure web site, electronic form the meningitis and hepatitis B vaccination status statement described in division (B) of section 3701.133 of the Revised Code or a meningitis status statement form provided by the institution that meets the requirements of division (B) of section 3701.133 of the Revised Code.

(D) This section does not require an institution to provide or pay for a meningococcal meningitis or hepatitis B vaccination for any student.

Effective Date: 07-14-2004



Section 3345.99 - Penalty.

(A) Whoever violates section 3345.13 of the Revised Code shall be fined not less than fifty nor more than one hundred fifty dollars.

(B) Whoever violates division (A) or (B) of section 3345.34 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 3345.78 of the Revised Code is guilty of a felony of the fourth degree.

Effective Date: 06-20-1997






Chapter 3347 - UNIVERSITY HOUSING COMMISSIONS

Section 3347.01 - University housing commissions.

There is hereby created:

(A) The Ohio state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Ohio state university;

(B) The Miami university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Miami university;

(C) The Central state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Central state university;

(D) The Kent state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Kent state university;

(E) The Bowling Green university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Bowling Green state university;

(F) The Ohio university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Ohio university;

(G) The Cleveland state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Cleveland state university;

(H) The university of Toledo housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of the university of Toledo;

(I) The Wright state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Wright state university;

(J) The university of Akron housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of the university of Akron;

(K) The Youngstown state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Youngstown state university;

(L) The university of Cincinnati housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of the university of Cincinnati;

(M) The Shawnee state university housing commission, which shall consist of the chairman of the board of trustees, the president, and the business manager of Shawnee state university.

Effective Date: 07-02-1986



Section 3347.02 - Reimbursement for expenses of members - organization of commission.

The members of each of the commissions created by section 3347.01 of the Revised Code shall receive no compensation for their services, but shall be reimbursed for their actual expenses incurred in the performance of their duties. Each commission shall organize by electing a chairman and a vice-chairman from its membership and may employ such professional, technical, and clerical assistants as are necessary, and define their duties and fix their compensation, to carry out the objects and purposes of sections 3347.01 to 3347.08, inclusive, of the Revised Code. The majority of each commission must concur in any action taken by the commission, which shall establish rules and keep a journal of its proceedings.

Effective Date: 10-01-1953



Section 3347.03 - Acquisition or use of property or state lands for housing purposes.

Each commission created by section 3347.01 of the Revised Code may acquire property of any kind by purchase, gift, or devise and hold and use any such property, or may use state lands at their respective universities upon consent of the respective boards of trustees thereof, for the erection, remodeling, or improving and equipping of buildings for suitable housing, dormitory, dining hall, and recreational accommodations, referred to as "buildings" in sections 3347.03 to 3347.08 of the Revised Code, for students, instructors, members of the faculty, the administration and maintenance staff of the universities with which each commission is identified, and their families. The construction, remodeling, or improving of any such buildings shall be in accordance with plans and specifications approved by the commission and with sections 153.01 and 153.04 to 153.20 of the Revised Code, except that the commission may act in all instances where the Ohio facilities construction commission is mentioned in such sections.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-04-1973



Section 3347.04 - Issuance of bonds, notes or other written instruments.

For the purpose of obtaining funds for the acquisition of lands or the erection, remodeling, and equipping of buildings as defined in section 3347.03 of the Revised Code, or for any of such purposes, and for the purpose of paying legal, architectural, engineering, administrative, and clerical expenses incident thereto, each housing commission may provide by resolution for the issuance of bonds, notes, or other written instruments evidencing indebtedness, in such amount and in such denominations as such commission determines. Such bonds, notes, or other written instruments shall bear interest payable semiannually, and shall mature at such time not more than thirty years from their date as is determined by such commission, and may be made redeemable before maturity at the option of the issuing commission, to be exercised by it at such price and under such terms as it determines prior to the issuance of said bonds. The principal and interest of such bonds, notes, or other written instruments may be made payable in any lawful medium. The issuing commission shall determine the form of the bonds, notes, or other written instruments, including the interest coupons to be attached thereto, and the place of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. Bonds, notes, or other written instruments issued by any such commission shall be signed by the chairman of that commission and attested by the secretary of that commission, provided that one of such signatures may be a facsimile signature, and the coupons attached thereto shall bear the facsimile signature of said chairman of the issuing commission and in case any such officer whose signature appears thereon ceases to be such officer before delivery thereof, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All bonds, notes, or other written instruments issued under sections 3347.01 to 3347.08, inclusive, of the Revised Code shall contain a statement on their face that the state shall not be obligated to pay the same or the interest thereon and that such bonds, notes, or other written instruments and interest are payable only from the revenue accruing to the issuing commission.

Effective Date: 05-11-1965



Section 3347.05 - Bonds, notes, or other written instruments negotiable, exempt from taxation and lawful investments - issuance and sale.

All bonds, notes, or other written instruments provided for in section 3347.04 of the Revised Code shall have all of the qualities and incidents of negotiable instruments and the bonds, notes, or other written instruments are exempt from all taxation, state and municipal. The bonds, notes, or other written instruments are lawful investments of banks, savings banks, trust companies, trustees, trustees of sinking funds of municipal corporations and counties, and domestic insurance companies notwithstanding sections 3907.14 and 3925.08 of the Revised Code, and are acceptable as security for the deposit of public moneys. Such bonds, notes, and other written instruments may be issued in coupon or in registered form or both, as the issuing commission may determine. Provisions may be made for the registration of any of the bonds, notes, or other written instruments in the name of the owner as to principal alone and as to both principal and interest, and for exchange between those in coupon form and those in fully registered form. The issuing housing commission may sell the bonds, notes, or other written instruments in a manner and for the price it determines to be for its best interest, but they shall be sold for not less than par, with accrued interest to date of sale.

Effective Date: 03-07-1997



Section 3347.06 - Buildings rented by housing commission.

Upon completion of any buildings as defined in section 3347.03 of the Revised Code, such building shall be rented by the housing commission to students, instructors, faculty members, the administration and maintenance staff of the university with which the commission is identified, or any of such groups, for the residence of themselves and their families, upon such terms of rental as is [are] determined by the commission.

Effective Date: 10-01-1953



Section 3347.07 - Rentals to be placed in separate sinking fund - use of money in fund.

The rentals received from a building as defined in section 3347.03 of the Revised Code, after paying the costs of operation, administration, maintenance, and repair and necessary fiscal agency charges applicable to each such property, shall be placed in a separate sinking fund which is hereby pledged to and charged with the payment of interest and principal of the bonds, notes, or other written instruments issued in respect of such building. Prior to the issuance of any such bonds, notes, or other written instruments, the housing commission may provide by resolution for using the sinking fund for such issue, or any part thereof, for the purchase of the outstanding bonds, notes, or other written instruments of such issue, at the market price thereof, and all bonds, notes, or other written instruments so purchased shall forthwith be canceled and shall not again be issued. The money in each such sinking fund, less such reserve as may be provided for principal and interest prior to the issuance of such bonds, notes, or other written instruments, if not used within a reasonable time for the purchase of such bonds, notes, or other written instruments, shall be applied to the redemption, in accordance with the provisions thereof, of the bonds, notes, or other written instruments for the payment of which the particular sinking fund is pledged. The moneys in each such sinking fund shall be placed in the hands of the treasurer of state as custodian, and shall be disbursed upon order of the commission upon vouchers signed by the chairman thereof.

Effective Date: 10-01-1953



Section 3347.071 - Bonds or notes secured by a trust agreement.

In the event that bonds, notes, or other evidences of indebtedness issued pursuant to section 3347.04 of the Revised Code are secured by a trust agreement between the issuing commission and a corporate trustee, as determined by the commission in its resolution authorizing their issuance, the revenues received by the issuing commission from the buildings referred to in section 3347.03 of the Revised Code, shall be pledged, deposited, held, invested, disbursed, used, and applied to such extent, in such manner, at such times, and for such purposes as are provided in such trust agreement or resolution, notwithstanding any provisions of section 3347.07 of the Revised Code. Such trust agreement or resolution may contain such terms and provisions as the issuing commission determines, and may provide for the pledge or assignment of all or such part of the revenue of any such buildings designated therein, as the commission determines, to the payment of the principal of and interest on such bonds, notes, and other written instruments and expenditures related thereto, after provision for the reasonable costs of operating, maintaining, and repairing the buildings so designated, but such trust agreement or resolution shall not mortgage or convey any such building or part thereof and shall neither obligate the state to make any such payments or deposits nor obligate the commission to make them from other than such revenues.

Effective Date: 05-11-1965



Section 3347.08 - Conveyance of buildings and lands to the state.

When sufficient funds have been received from the revenues from buildings provided in section 3347.07 of the Revised Code to pay bonds, notes, or other written instruments issued with respect to such buildings and accrued interest, the said buildings and the lands whereon the same are situated, shall be conveyed to the state by the housing commission owning and operating the same for the use and benefit of the university with which such commission is identified and such commission may execute and deliver all necessary deeds therefor.

Effective Date: 10-01-1953



Section 3347.09 - Leases or subleases - state not obligated.

Each commission created by section 3347.01 of the Revised Code may lease or sublease real property and buildings for suitable housing, dormitory, dining hall, and recreational accommodations for students, members of the faculty, the administration and maintenance staff, and their spouses and children, of the university with which each commission is identified, on such terms as the commission determines, provided, that each such lease or sublease shall provide that the state is not obligated to pay any of the rentals or perform any of the obligations thereunder and that such rentals and obligations are to be paid or performed only from the revenue accruing to the commission executing the lease or sublease.

Effective Date: 10-25-1978



Section 3347.10 - Authority of commission to grant the use of lands.

Each commission created by section 3347.01 of the Revised Code may, upon such consideration, terms, and conditions as are approved by it, grant to any municipal corporation or county, or transfer to the director of transportation, the right to use in perpetuity or for such period of time as such commission shall specify, any lands owned by it or under its supervision or control for any street, road, or highway purpose, which may include or be limited to areas or space on, above, or below the surface. Such grant or transfer may be subject to a reserved right of such commission, its successors and assigns, including the board of trustees of the university with which it is identified, to use and improve, and permit the use and improvement of, such lands for buildings, structures, and other uses and purposes as shall not interfere with the use granted for street, road, or highway purposes. Such grant shall be authorized by resolution of such commission and shall be executed in the same form and manner as is provided for deeds by section 5301.13 of the Revised Code and shall be recorded in the records of deeds of the county or counties in which such lands are situated.

Effective Date: 09-28-1973






Chapter 3349 - MUNICIPAL EDUCATIONAL INSTITUTIONS

Section 3349.01 - Administration and management of municipal university.

In any municipal corporation having a university supported in whole or in part by municipal taxation, all the authority, powers, and control vested in or belonging to such municipal corporation with respect to the management of the estate, property, and funds given, transferred, covenanted, or pledged to the municipal corporation in trust or otherwise for such university, as well as the government, conduct, and control of the university, shall be vested in and exercised by a board of directors.

Effective Date: 10-13-1967



Section 3349.02 - Board of directors of university.

The board of directors of a municipal university shall consist of nine persons who shall be residents of the county in which the municipal corporation is located and who shall be appointed by the mayor of the municipal corporation for terms of nine years following the expiration of the respective terms for which the directors presently holding office were appointed, and the mayor shall fill vacancies in the offices of such nine directors, other than vacancies created to accommodate appointments by the governor as below provided, by appointment for the unexpired term; provided that, in the event that an agreement is entered into under sections 3349.31 to 3349.33, inclusive, of the Revised Code, so long as such agreement remains in effect, four of said nine directors shall be appointed by the governor with the consent of the senate. The four directors so appointed by the governor need not be residents of said county; shall be appointed for terms of nine years, provided that the four directors initially appointed by the governor shall be appointed for terms of nine years, seven years, five years, and three years, respectively, with provision to be made in said agreement for the commencement and expiration of such initial terms, including the termination of existing terms to reduce to five the number of directors appointed by the mayor; and vacancies in the positions of such four directors, including those occurring to accommodate appointments by the governor, shall be filled by the governor by appointment for the unexpired terms pursuant to section 3.03 of the Revised Code so long as such agreement remains in effect. All directors shall serve until the expiration of their terms and until their successors are appointed and qualified, except that directors appointed by the governor shall serve only so long as such agreement remains in effect. Such directors shall serve without compensation, but shall be paid their reasonable, necessary expenses while engaged in the discharge of their official duties, and shall have all the powers and perform all duties conferred or required by law in the government of such university, and the execution of any trust with respect thereto imposed upon the municipal corporation. Such board of directors and university is a public body, both politic and corporate, is performing essential governmental functions and serving public purposes in all matters authorized under the Constitution and laws of this state, and is capable of owning, holding, and transferring property, contracting and being contracted with, suing, being sued on its contract, and insuring property owned by it or under its control, its activities, and its employees and their activities, as it may determine, all in the name of such university.

Effective Date: 10-13-1967



Section 3349.03 - Authority and powers of directors of municipal university.

The board of directors of a municipal university, college, or other educational institution, as to all matters not otherwise provided by law, has all the authority, power, and control vested in or belonging to such municipal corporation as to the sale, lease, management, and control of the estate, property, and funds, given, transferred, covenanted, or pledged to such municipal corporation for the trusts and purposes relating thereto and the government, conduct, and control of such institution. The board may, unless prohibited by the terms of the trust under which such estate or property is held, sell, or lease perpetually or for any less period and with or without a privilege of purchase at a fixed price, any part of the whole of any such estate or property, and on sale, or on an election to purchase under a lease containing a privilege to purchase, may convey or transfer such estate or property. If any lease with a privilege of purchase at a fixed price has previously been executed and delivered by the board, or any board preceding it in office, for any part or the whole of any such estate or property, such board shall, on an election to purchase under the lease, convey such premises. All instruments affecting real estate shall be executed on behalf of the board by such of its officers as it designates by resolution, authorizing the execution of such instrument, and all deeds so executed shall convey all the title of the board and of such municipal corporation in and to the real estate so conveyed. The board may:

(A) Appoint a clerk and all agents proper and necessary for the care and administration of the trust property and the collection of the income, rents, and profits thereof;

(B) Appoint the president, secretaries, professors, tutors, instructors, agents, and servants, necessary and proper for such institution and fix their compensation;

(C) Provide all the necessary buildings, books, apparatus, means, and appliances;

(D) Pass such bylaws, rules, and regulations concerning the president, secretaries, professors, tutors, instructors, agents, and servants, and the admission, government, and tuition of students as are wise and proper;

(E) Delegate and commit the admission, government, management, and control of the students, courses of studies, discipline, and other internal affairs of such institution, by suitable bylaws, to a faculty which the board appoints from among the professors.

Effective Date: 10-01-1953



Section 3349.04 - Acquisition, construction or improvement of buildings.

The board of directors of any municipal university or college may, in addition to all other powers conferred upon it by law, acquire by purchase, lease, or otherwise, and construct, equip, furnish, maintain, renovate, repair, improve, enlarge, remodel, operate, and lease to or from others, buildings, structures, facilities, and sites therefor, together with all appurtenances necessary or convenient to the uses thereof, referred to as "university facilities" in sections 3349.04 and 3349.05 of the Revised Code, for or in connection with the conduct and operation of such municipal university, college, or other educational institution, including, without limiting the generality of the foregoing, providing facilities, accommodations, and services for its students, faculty members, administrators, and employees, and their families. University facilities shall be subject to sections 153.01 to 153.20, inclusive, of the Revised Code, if the costs thereof are to be paid from moneys appropriated by the general assembly, unless otherwise provided by the applicable appropriation measure.

Effective Date: 11-05-1965



Section 3349.05 - Financing of university facilities - bonds.

To provide all or part of the moneys for acquiring, constructing, equipping, furnishing, renovating, enlarging, and improving university facilities, including costs connected with or incidental thereto and the financing thereof, and to repay or restore moneys borrowed or advanced for such purposes or temporarily used therefor from other funds of such institution, the board of directors of any municipal university, college, or other educational institution may by resolution provide for borrowing money and issuing, on behalf of the municipal corporation with which such institution is identified, bonds, notes, and other evidences of indebtedness, all being referred to in this section as "bonds," secured by a pledge of and lien on such revenues of the institution from the operation or ownership of the university facilities, present or future, designated in said resolution, including but not limited to the university facilities to which the proceeds of such bonds are to be applied, as the board may pledge in said resolution, and the bonds may be secured otherwise or additionally by a pledge of and lien on such rentals, charges, fees, revenues, pledges of gifts, and other receipts of such institution from sources other than taxation, except such taxes as are specifically allocated to such purposes by the taxing authority of such municipal corporation, as the board may designate in such resolution. The bonds may be additionally secured by a covenant of the board to maintain such rates, charges, and fees as will produce revenues sufficient to meet costs of operating, maintaining, and repairing such university facilities and to meet the principal and interest requirements of such bonds and to establish and maintain reserves for the foregoing purposes. The bonds shall not be general obligations of such municipal corporation, and shall not constitute a debt, or a pledge of the faith and credit, of such municipal corporation, but shall be payable solely from the funds pledged for their payment as authorized by this section, or from funds derived from the issuance of refunding bonds as authorized by this section, which refunding bonds shall be payable solely from the funds pledged to their payment as provided in this section, or, in the case of temporary bonds, may also be payable from the funds derived from the issuance of definitive bonds. All such bonds shall contain on their faces a statement to the effect that the bonds, as to both principal and interest, are not general obligations of such municipal corporation, but are payable solely from the revenues and funds pledged to their payment. The resolution of the board providing for the issuance of the award of such bonds shall provide for the manner of execution and sealing of the bonds, and for such purpose may provide for the use of facsimile signatures and a facsimile of the seal, and shall further provide the manner of sale of the bonds, and such other terms and conditions relative to the terms of the bonds and the issuance, sale, and retirement of said bonds as such board in its discretion deems reasonable and proper. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before delivery thereof, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery, and in case the seal of such institution has been changed after a facsimile thereof has been imprinted on said bonds, such facsimile seal shall continue to be sufficient for all purposes. All bonds issued under this section shall have all the qualities and incidents of negotiable instruments under the laws of this state. The bonds may be issued in coupon or in registered form, or both, as the board determines, and provision may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest, and for the conversion or reconversion into coupon bonds of any bonds registered as to both principal and interest. The board may by resolution provide for the issuance of additional bonds from time to time, to be secured equally and ratably, without preference, priority, or distinction, with outstanding bonds, but subject to the terms and limitations of the trust agreement described in this section and of any resolution authorizing bonds then outstanding. The board may by resolution designate additional university facilities the revenues of which shall be pledged and be subject to the lien of bonds theretofore or thereafter issued and authorized by resolution of the board, to the same extent as the revenues or receipts theretofore pledged, and for the purpose of providing such additional security the board may also so designate other or additional fees, charges, revenues, or other receipts of the institution. In the discretion of the board, any such bonds may be secured by a trust agreement entered into with a corporate trustee, which trustee may be any trust company or bank having powers of a trust company, within or without the state. The trust agreement may provide for the pledge or assignment of revenues but shall not convey or mortgage any university facility nor pledge the general credit of the municipal corporation with which such institution is identified. The trust agreement or the resolution providing for the issuance or award of the bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the acquisition of property, and the construction, improvement, maintenance, repair, operation, and insurance of the university facilities the revenues of which are pledged to secure the bonds, the rates, fees, and charges, to be charged, and the custody, safeguarding, and application of moneys, and provisions for the employment of consulting engineers in connection with the construction, maintenance, or operation of such university facilities. Any bank or trust company incorporated under the laws of this state selected to act as depository of the proceeds of bonds or of the pledged revenues may furnish such indemnifying bonds or may pledge such securities as are required by the board. The trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in similar trust agreements or trust indentures. The trust agreement or resolution may contain such other provisions as the board deems reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust agreement or resolution may be treated as a part of the cost of the operation of such university facilities. The trust agreement or resolution may provide the method whereby the general administrative overhead expense of the institution for purposes of determining the operating and maintenance expenses payable from the pledged revenues prior to the charges for debt service, and for other purposes of the trust agreement or resolution. All the pledged revenues and funds and the proceeds of the bonds are trust funds and, subject to the provisions of this section, shall be held, deposited, invested, reinvested, disbursed, applied, and used to such extent, in such manner, at such times, and for such purposes, as are provided in the trust agreement or resolution authorizing the bonds.

Prior to the preparation of definitive bonds, the board may, under like restrictions, issue notes or temporary bonds with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery, or to be retired from the proceeds of the sale of definitive bonds or notes, and in connection therewith may covenant to the effect that such board shall do all things necessary for the issuance of said definitive bonds or notes and shall make such exchange or apply such proceeds at the time or times contemplated. The board may provide by resolution for the issuance of refunding bonds, payable solely from the revenues and funds pledged to their payment as provided in this section, for the purpose of refunding any bonds then outstanding, including, if so determined by the board, payment of any redemption premium thereon, payment of the principal maturities of any bonds of the series to be refunded maturing prior to the redemption of the remaining bonds of such series, and payment of any interest accrued or to accrue to the maturity or date of redemption of such bonds, together with any expenses incurred or to be incurred in connection with such refunding or the issuance of the refunding bonds. The issuance of such refunding bonds, the terms and details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the issuing institution and its board in respect of such bonds, shall be governed by the provisions of this section insofar as they are applicable.

Effective Date: 11-05-1965



Section 3349.06 - Bonds are lawful investments.

Bonds, notes, and other evidences of indebtedness issued under section 3349.05 of the Revised Code are lawful investments of banks, savings banks, trust companies, savings and loan associations, deposit guarantee associations, trustees, fiduciaries, trustees or other officers having charge of sinking or bond retirement funds of municipal corporations and other subdivisions of this state, and of domestic insurance companies notwithstanding sections 3907.14 and 3925.08 of the Revised Code, and are acceptable as security for deposit of public moneys.

Effective Date: 03-07-1997



Section 3349.07 - Agreements with United States.

The board of directors of any municipal university, college, or other educational institution may in any resolution, include sections 3349.03 to 3349.22, inclusive, of the Revised Code, and may authorize, approve, confirm, or ratify any agreement relating to any such project with the United States government, acting through the reconstruction finance corporation or any other agency designated or created to aid in the financing of such projects, or with any other person, organization, or agency offering grants for or aid in financing such educational facilities. Such agreements may contain such provisions as are necessary, proper, or advisable for the purpose of obtaining grants or loans, or both, or other financial assistance from such person, organization, or agencies, and may contain such provisions as are necessary, proper, or advisable in order to secure the payment of any bonds issued under section 3349.05 of the Revised Code and interest thereon or as may tend to make such bonds more marketable.

Effective Date: 10-01-1953



Section 3349.08 - Liberal construction of statutes.

The powers granted by sections 3349.02 to 3349.22 of the Revised Code shall be liberally construed so that municipal universities, colleges, or other educational institutions may finance the construction, improvement, or enlargement of buildings and other structures, and additions thereto, and acquisition of sites therefor, together with all appurtenances necessary or convenient to the uses thereof, including the equipment thereof, and may qualify for any grants in aid of such purposes which are acceptable to its board of directors. Such powers shall be in addition and supplemental to the powers conferred by any other law, general, special, or local, and such powers may be exercised notwithstanding the requirements, restrictions, limitations, or procedural provisions of such other law. Bonds may be issued under section 3349.05 of the Revised Code without regard to the debt limitations imposed or provided by any such other law, and such bonds shall not be considered in ascertaining the net indebtedness of the municipal corporation in which such institution is located, notwithstanding Chapter 133. of the Revised Code.

Effective Date: 10-30-1989



Section 3349.09 - Board may confer degrees.

The board of directors of any municipal university, college, or other educational institution, upon the recommendation of the faculty thereof, may confer such degrees and honors as are customary in universities and colleges in the United States, and such other degrees and honors, as with reference to the courses of study and attainments of the graduates in special departments, are proper.

Effective Date: 10-01-1953



Section 3349.10 - Village solicitor or city director of law to act as attorney.

The village solicitor or city director of law of a municipal corporation, when requested to do so by the board of directors of a municipal university, college, or other educational institution, shall prosecute and defend for and in behalf of the municipal corporation, all complaints, suits, and controversies in which the municipal corporation or such board is a party, and which relate to any property, funds, trust, claims, estate, or affairs under the control or direction of the board, or which, in any manner, relate to the conduct or government of the institution.

Effective Date: 11-01-1977



Section 3349.11 - Legislative authority may provide site for municipal university.

The legislative authority of any municipal corporation may set apart or appropriate as a site for the buildings and grounds of a municipal university, college, or other educational institution, public grounds of the municipal corporation not especially appropriated or dedicated by ordinance to any other use. The board of education of such a municipal corporation may, for a similar purpose, set apart, convey, or lease for a term of years, any grounds or building owned or controlled by such board.

Effective Date: 10-01-1953



Section 3349.12 - Modification or change of grant.

Any grant for the use of grounds or buildings made by the legislative authority of any municipal corporation or by any board of education may be modified, changed, or extended as to the time it shall take effect and be in force, or otherwise, by agreement between such legislative authority or board of education and the board of directors of such university, college, or other educational institution. Such legislative authority shall be held to be the representative of such municipal corporation vested with the title, right of possession, and control of such property for the purposes of a new grant.

Effective Date: 10-01-1953



Section 3349.13 - Annual tax levy for municipal university - rate - application of proceeds.

The legislative authority of a municipal corporation may annually assess and levy taxes on all the taxable property of such municipal corporation to the amount of ninety-five hundredths of one mill on the dollar valuation thereof, exclusive of the amount required to pay the interest, sinking fund, and retirement charges on all bonds issued for the municipal university, college, or other educational institution, to be applied by the board of directors of such institution to the support thereof, and may also levy and assess annually five one-hundredths of one mill on the dollar valuation thereof, for the establishment and maintenance of an astronomical observatory, or for other scientific purposes, to be determined by the board and to be used in connection with such institution, the proceeds of which shall be applied by the board for such purposes exclusively. Such taxes shall only be levied and assessed when the chief work of such institution is the maintenance of courses of instruction in advance of or supplementary to the instruction authorized to be maintained in high schools by boards of education. Such tax levies shall not be subject to any limitations of rates of taxation or maximum rates provided by law, except as provided in this section, and the combined maximum limitations imposed by section 5705.02 of the Revised Code. Such levies shall be made by the legislative authority at the time and in a similar manner as other levies for municipal purposes, and must be certified by such legislative authority and placed upon the tax duplicate as other municipal levies.

Effective Date: 10-01-1953



Section 3349.14 - Custody, control, and deposit of funds.

The funds of any municipal university, college, or other educational institution shall be paid out by the treasurer of the municipal corporation upon the order of the board of directors of the municipal university, college, or other educational institution and the warrant of the auditor of the municipal corporation. The board may assume control and custody of such funds by adopting a resolution to that effect, whereupon such funds, upon their receipt by the treasurer, shall be paid over by him to the board upon the warrant of the auditor, and thereafter the possession and disbursement of such funds shall be subject to the order of the board. At any time after such funds have been so paid over by the treasurer to the board, such funds, together with any other moneys coming into the custody and control of the board from any source, may, by resolution of the board, be deposited in a bank situated in the municipal corporation or county, upon similar terms as to surety or security as such funds or other public moneys coming into or remaining in the hands of the treasurer may be deposited in local banks. The board may require such a bank to pay interest thereon.

Effective Date: 10-01-1953



Section 3349.15 - Construction and improvement of buildings.

The taxing authority of a municipal corporation having a university, college, or other such educational institution supported in whole or in part by municipal taxation may provide for the construction, improvement, enlargement, equipping and furnishing of buildings for such institution. In the use of funds provided for such purposes, whether from taxation or the issue of bonds, all power and control shall be vested in the board of directors of the institution. Such board shall make all contracts necessary for the construction, improvement, enlarging, equipping, and furnishing of the buildings specified and the equipment thereof; supervise their erection, completion, and equipment and issue proper vouchers for the payment out of such fund of money due under such contracts and for any other expenses connected with the erection, completion and equipment of such buildings.

Effective Date: 10-01-1953



Section 3349.16 - Board of directors may accept educational trusts.

The board of directors of a university, college or other educational institution of any municipal corporation, in the name of and on behalf of the municipal corporation, may accept and take any property or funds given to such corporation for the purpose of founding, maintaining, or aiding a university, college, or institution for the promotion of education, and upon such terms, conditions, and trusts consistent with law as the board deems expedient and proper for that end.

Effective Date: 10-01-1953



Section 3349.17 - Exemption from taxation.

All property, personal, real, or mixed, located within the county in which a university, college, or other educational institution of any municipal corporation is located, given to or received by the board of directors of such a municipal university, college, or other educational institution, the rents, issues, profits, and income of which are used exclusively for the use, endowment, or support of such institution, shall be exempted from taxation so long as such property or the rents, issues, profits, or income thereof is used for and exclusively applied to the endowment or support of such institution.

Effective Date: 10-01-1953



Section 3349.18 - Application of trust funds.

For the further endowment, maintenance, and aid of any municipal university, college, or other educational institution, the board of directors thereof, in the name and in behalf of the municipal corporation, may accept and take as trustee and in trust for such purposes any estate, property, or funds transferred to the municipal corporation for such use by any person or body corporate having them, or any annuity or endowment in the nature of income which may be covenanted or pledged to the municipal corporation for such use by any person or body corporate. Any person or body corporate having and holding any estate, property, or funds in trust or applicable for the promotion of education, or for the advancement of any of the arts or sciences, may convey, assign, and deliver them to such municipal corporation as trustee in its place, or covenant or pledge its income or any part thereof to it. Such estate, property, funds, or income shall be held and applied by such municipal corporation in trust for the further endowment, maintenance, and aid of such university, college, or other educational institution, in accordance with the terms and true intent of any trust or condition upon which they originally were given or held.

Effective Date: 10-01-1953



Section 3349.19 - Trusteeship to vest in municipal corporation.

Upon the transfer and the acceptance of any estate, property, or funds under section 3349.18 of the Revised Code the municipal corporation and its successors, as trustees, shall become and be perpetually obligated and held to observe and execute such trust in all respects according to any other or further terms agreed upon at the time of such transfer and acceptance. Any court having jurisdiction of the appointment of trustees of such trust for educational purposes, in a proceeding therefor, duly instituted and had, may, with the consent of the legislative authority of the municipal corporation, appoint and constitute such municipal corporation trustee of the estate, property, and funds so transferred to it, and dispense with bond and surety upon the part of the municipal corporation for the performance of such trust, unless that is required by the original terms thereof, and upon the due transfer and acceptance of such trust shall release and fully discharge the trustees so transferring it. Any acceptance by such municipal corporation of any property, funds, rights, trust estate, or trusts given, granted, assigned, or otherwise conveyed or transferred to or bestowed upon such a municipal corporation or to or upon such a university, college, or other educational institution in good faith prior to September 16, 1943, and which are still held and retained by such municipal corporation or institution, shall be valid and binding as to all parties.

Effective Date: 10-01-1953



Section 3349.20 - Accounts of income and expenditures.

The accounts of any trust estate, property, and funds referred to by section 3349.18 of the Revised Code and of the income and expenditure thereof, shall be kept by the auditor of the municipal corporation entirely distinct from all other accounts or affairs of the municipal corporation, and the moneys must be kept by the treasurer of the municipal corporation distinct from other moneys. The board of directors of any such municipal university, college, or other educational institution may keep all such accounts and retain the control and custody of such moneys if it, by resolution[,] determines to do so. Such board must at all times confine its disbursements for current expenses within the income of the trust estate, property, and funds, and annually shall report to the mayor and legislative authority of such municipal corporation a full statement of the accounts of administration of such trust and other funds.

Effective Date: 10-01-1953



Section 3349.21 - Investment of funds.

The board of directors of a municipal university, college, or other educational institution may invest and hold any part of the funds belonging to or set apart for the use of such institution or to any department thereof, as it deems proper, in bonds of the United States, or of this state, or of any municipal corporation of this state, or any county, or school district herein, or in bonds of any other state or territory of the United States, or of any municipal corporation, county, or school district in such other state or territory, or in real estate or securities approved by it, and may use any funds, including those arising from sales of any property sold under section 3349.03 of the Revised Code, provided the terms of the trust do not prohibit such use, in the improvement of any real or leasehold estate belonging either to the particular trust of which the property sold was part or to any other trust under its control and management; or in the improvement of any real or leasehold estate set apart for the use of such institution.

Effective Date: 10-01-1953



Section 3349.22 - Citizens not to be charged.

Citizens of municipal corporations in which municipal universities, colleges, or other educational institutions are located shall not be charged for instruction in the academic department, except in professional courses therein. The board of directors of any such institution may charge fees for any purpose to students in other departments and to students in professional courses in the academic department, and may charge fees for purposes other than instruction to students in the academic department. From time to time the board may make such university, college, or educational institution free in any of its departments to citizens of the county in which it is located. The board may receive other students on such terms as to tuition or otherwise as it sees fit.

Effective Date: 10-01-1953



Section 3349.23 - Agreement with board of directors of municipal university.

In any county in which a municipal university is situated, the county may, or any township or any municipal corporation, together or separately, for no part of which township or municipal corporation an agreement has been entered into under the provisions of section 3349.241 of the Revised Code, may, enter into an agreement with the board of directors of such municipal university for participation by such county, township, or municipal corporation in the development, maintenance, and operation of such municipal university.

Effective Date: 10-21-1959



Section 3349.24 - County, township, or municipal corporation participation in university - rights and privileges.

Any agreement authorized by section 3349.23 of the Revised Code may provide for the amounts of such participation by such county, townships, or municipal corporations in the development, maintenance, and operation of such municipal university, and the rights and privileges to be enjoyed by the county, townships, or municipal corporations and their residents by virtue of such participation, to the end that all residents of said county, townships or municipal corporations shall be entitled to the educational advantages of said municipal university at the same rate of tuition, fees, and other charges as are provided for residents of the municipal corporation in which such university is situated.

Effective Date: 10-21-1959



Section 3349.241 - Agreement between board of education and board of directors.

In any county in which a municipal university is situated the board of education of any school district may enter into an agreement with the board of directors of such municipal university for participation by such school district in the development, maintenance, and operation of such municipal university.

Effective Date: 10-21-1959



Section 3349.242 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )

(Effective Date: 10-21-1959 )



Section 3349.243 - Consolidation of school district terminates agreement.

Consolidation of a school district which has entered into an agreement as authorized by section 3349.241 of the Revised Code with any other school district which has not also entered into such agreement with the board of directors of a municipal university for support shall terminate the agreement as of the date of consolidation. Consolidation of two or more school districts which have each entered into an agreement with the board of directors of such municipal university for support shall terminate the agreements of each on the expiration date of the agreement next due to expire. Notwithstanding the termination of any such agreement or agreements, under the provisions of this section, residents of school districts which have entered into such agreements who are enrolled in such university at the time of the termination of such agreements shall continue until the end of the current school term, semester, or quarter, to enjoy the same rights and privileges to the use of the facilities of the university as are available to residents of the municipal corporation in which such university is located.

Effective Date: 01-10-1961



Section 3349.25 - Municipal university taxing district.

For the purpose of levying any tax which may be found necessary to meet fiscal obligations under any agreement authorized by section 3349.23 or section 3349.241 of the Revised Code, that portion of said county lying outside of the corporate limits of such municipality in which the university is situated, when the county enters into such an agreement, or any township, municipal corporation, or school district which enters into such an agreement, shall be a taxing district to be known as a municipal university taxing district. The areas composing such a district need not be contiguous. After the establishment of such a taxing district, when the county or any township, municipal corporation, or school district not already constituting a municipal university taxing district enters into such an agreement, for the purpose of levying any tax which may be found necessary to meet the fiscal obligations under any agreement authorized by section 3349.23 or section 3349.241 of the Revised Code, that portion of the county lying outside the limits of an already established municipal university taxing district, or those townships, municipal corporations, or school districts which enter into such agreements, shall be a taxing district to be known as an additional municipal university taxing district. The board of county commissioners of a county, the board of trustees of a township, the legislative authority of a municipal corporation, or the board of education of a school district entering into an agreement pursuant to section 3349.23 or 3349.241 of the Revised Code, shall be the taxing authority and shall submit to the electors of said taxing district, in the manner provided by sections 5705.01 to 5705.26, inclusive, of the Revised Code, the question of authorizing the taxing authority to levy a tax for such purpose, within the constitutional ten mill limitation. In the event such issue is approved by the percentage of vote required in section 5705.26 of the Revised Code the taxing authority of the district shall levy such tax upon all lands within such district, and it shall order from time to time the transfer to the board of directors of the municipal university, by warrant of the auditor, such sums of tax moneys collected as are necessary to meet its obligations under such contract. The taxing authority for the purposes of the agreement authorized by section 3349.23 or section 3349.241 of the Revised Code may also submit to the electors of such taxing district in the manner provided for by sections 5705.01 to 5705.26, inclusive, of the Revised Code, a proposal to levy a tax outside the ten mill limitation at a specified rate and for a specified period not to exceed five years, but to terminate upon termination of the agreement authorized by section 3349.23 or section 3349.241 of the Revised Code under which the taxing district was established.

Effective Date: 10-21-1959



Section 3349.26 - Agreements not to limit municipal taxing power.

Sections 3349.23 to 3349.25, inclusive, of the Revised Code shall not be construed to limit in any respect the powers of the municipality, or the council wherein such municipal university is located, to provide by tax levy or otherwise for the financial support of such municipal university.

Effective Date: 10-13-1953



Section 3349.27 - Agreements between boards of municipal educational institutions and state universities.

The board of directors of a municipal university, college, or other educational institution, each such institution being referred to as "municipal university" in sections 3349.27 to 3349.30, inclusive, of the Revised Code, and the board of trustees of a state university of this state may enter into agreements providing for the transfer or grant of the use to the state university of all or any part of the estate, property, and funds under the control of the board of directors or otherwise held for the use or benefit or in connection with the conduct of the municipal university, whether held in trust or otherwise, for or in connection with the establishment or conduct by such board of trustees of the state university of an institution of higher education in or in close proximity to the municipal corporation with which such municipal university is identified in order to provide to such municipal corporation and the residents thereof those benefits determined, provided for, or contemplated in such agreement; and said boards may do all things necessary or appropriate to carry out such agreements. The Ohio board of regents may act on behalf of such state university in the making of such agreement in the event that the board of trustees of such state university has not yet been duly constituted, and such agreement shall be binding on such board of trustees when duly constituted.

Effective Date: 11-11-1965



Section 3349.28 - Further provisions in agreements.

Agreements under section 3349.27 of the Revised Code may make further provisions for any one or more of the following as, and in the manner that, the parties thereto may determine:

(A) The continued existence of any schools, colleges, departments, and degree or training programs and courses, whether undergraduate, graduate, professional, adult, community, technical, evening, or otherwise;

(B) The continuation of the use of a name or other designation of any building, property, scholarship, fund, college, professorship, and other matters;

(C) The interim support or assistance of the state university by the municipal corporation by taxes or otherwise to the extent of the benefits to the municipal corporation from said agreement as determined by the legislative authority thereof, including, without limiting the generality of the foregoing, the interim levy and collection of any tax theretofore authorized by the electors of the municipal corporation to be levied for the benefit of the municipal university and for the application of the proceeds of such tax to such purposes of the state university as will best fulfill the purpose of such tax. Such continued support or assistance for a period ending not later than the last day of the calendar year next succeeding that in which the transfer takes place is hereby authorized, and any taxes therefor may be levied pursuant to Chapter 5705. of the Revised Code, or the charter of such municipal corporation.

(D) The assumption, funding, or refunding by the state university of outstanding bonds and other evidences of indebtedness issued by the board of directors of the municipal university and the making of provisions for payment thereof, provided that the same shall not be general obligations of the state and the faith and credit of the state shall not be pledged to the payment thereof, but the same shall continue to be payable only from the revenues pledged thereto pursuant to sections 3349.04 to 3349.08, inclusive, of the Revised Code;

(E) The assumption by the board of trustees of the state university of any contractual obligations, trusts, commitments, and duties incurred or assumed by or on behalf of the board of directors of the municipal university, provided that no contract not specifically assumed by the board of trustees in said agreement or in a separate agreement with a contracting party, shall be binding on the board of trustees of the state university, or the state;

(F) The continuation and the assignment and assumption, of obligations under contracts or other agreements with counties, municipal corporations, townships, and boards of education, provided that the assignment of any such obligation is not binding upon any such county, municipal corporation, township, or board of education unless duly approved on its behalf; and the authority, under the Revised Code, of any such county, municipal corporation, township, and board of education to levy any tax which may be found necessary to meet its obligations under any such contract or agreement with the municipal university is hereby extended to apply to the obligations under any such continued contract or agreement with the state university, or any renewal, modification, or extension thereof or new contract or agreement entered into for the development, maintenance, or operation of the state university by any such county, municipal corporation, township, or board of education, which new contract or agreement is hereby authorized;

(G) The continuation of, including modification or expansion of the scope of, any contracts or other agreements with the municipal corporation with which the municipal university is identified, or with any other political subdivision or taxing district, calling for the rendering of professional and technical services, including, without limiting the generality of the foregoing, chemical analyses, engineering reports, special library services, and refresher courses for educational personnel;

(H) The transfer to the state university of any appropriations theretofore made by the general assembly for the benefit of the municipal university, subject to the provisions of the appropriation measure;

(I) The retention by the state university, and the status and salaries of, officers, administrators, faculty, and employees of the municipal university;

(J) The pension and retirement rights of officers, administrators, faculty, and employees of the municipal university, as well as other contractual arrangements of the municipal university with such persons;

(K) The time such agreement, or parts thereof, shall take effect;

(L) Procedures for the amendment of the agreement, including designation of the parties to execute or approve such amendments;

(M) Such other provisions as may be deemed necessary or appropriate, including provisions under section 3349.29 of the Revised Code.

Effective Date: 11-11-1965



Section 3349.281 - Transfer of institution to state not to reduce employee vacation leave.

Notwithstanding section 124.13 of the Revised Code, and in accordance with the intent of divisions (I) and (J) of section 3349.28 of the Revised Code, no employee of the university of Cincinnati to whom section 124.13 of the Revised Code is applicable, who became an employee of such state institution prior to the transfer of such institution to the state, shall be entitled to less vacation leave with pay than that employee would have been entitled to had such transfer not occurred.

Effective Date: 11-26-1982



Section 3349.29 - Agreements to be approved by legislative authority.

An agreement made pursuant to sections 3349.27 and 3349.28 of the Revised Code is not effective unless it has been approved by the legislative authority of the municipal corporation with which the municipal university is identified, upon such legislative authority's determination that such agreement will be beneficial to the municipal corporation, and also approved by the Ohio board of regents, and, if required by any applicable appropriation measure, by the state controlling board, and any payment from state tax moneys provided for in the agreement will be subject to appropriations made by the general assembly. If provision is to be made under such agreement for the transfer of, or grant of the right to use, all or a substantial part of the assets of the municipal university to the state university and assumption by the state university of educational functions of the municipal university, such agreement shall not become effective, under sections 3349.27 to 3349.30 of the Revised Code until the electors of the municipal corporation have approved such transfer or grant.

The legislative authority of the municipal corporation shall, by ordinance, submit the question to the electors at a general, primary, or a special election to be held on the date specified in the ordinance. The ordinance shall be certified to the board of elections not later than the forty-fifth day preceding the date of the election. Notice of the election shall be published in one newspaper of general circulation in the municipal corporation once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The form of the ballot to be used at the election shall be substantially as follows, with such variations as may be appropriate to reflect the general nature of the transfer or grant of use of assets and the transfer of educational functions contemplated:

"Shall assets of the municipal university known as .......................... be transferred to (make available for use by) a state university known as ........................... and the state university assume educational functions of the municipal university and provide higher education in (or in close proximity to) the city of .......................... to the residents of the city of ........................ and of the state of Ohio and such others as shall be admitted?"

The favorable vote of a majority of those voting on the proposition constitutes such approval as is required by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-11-1965; 05-02-2006



Section 3349.30 - Illegality or invalidity of agreement provisions.

In case any covenant, stipulation, obligation, agreement, or action, or part thereof, made, assumed, or taken under sections 3349.27 to 3349.30, inclusive, of the Revised Code is for any reason held to be illegal or invalid, such illegality or invalidity shall not affect the remainder thereof or any other covenant, stipulation, obligation, agreement, action, or part thereof, made, assumed, or taken under said sections, which shall be construed and enforced as if such provision, to the extent invalid or illegal, were not contained therein, and each such covenant, stipulation, obligation, agreement, or other provision, or part thereof, shall be deemed to be made and entered into in the manner and to the full extent permitted by law to accomplish most nearly the intention thereof.

Effective Date: 11-11-1965



Section 3349.31 - Agreements providing for establishment and operation of affiliated units.

The board of directors of a municipal university and the Ohio board of regents may, through their authorized representatives, enter into agreements providing for the establishment and operation or for the continued operation by said board of directors, with the sponsorship and support of the state and the municipal corporation, of one or more colleges, departments, or other instructional units, or portions thereof, referred to as "affiliated units" in sections 3349.31 to 3349.33 of the Revised Code, conditioned upon the continued provision of state financial aid to such municipal university in addition to that provided pursuant to sections 3354.01 to 3354.18 of the Revised Code and equivalent to that from time to time afforded to state universities on the basis of instructional programs at their main campuses comparable to the affiliated units; provided that the board of regents first determines that such affiliated units are needed for the higher education of the people of the state and that the establishment or continuation of such affiliated units is consistent with the master plan of higher education for the state formulated under section 3333.04 of the Revised Code. No agreements shall be entered into under this section with respect to any school or college of medicine which is not in compliance with section 3333.11 of the Revised Code.

Effective Date: 10-09-1974



Section 3349.32 - Further provisions in affiliated unit agreements.

Agreements under section 3349.31 of the Revised Code may make further provision for any one or more of the following as, and in the manner that, the parties thereto may determine:

(A) The duration of any such agreement, or additional conditions for terminating the agreement;

(B) The further development of the instructional programs of the affiliated units;

(C) The designation of the university as a state-affiliated institution;

(D) The level of student fees in the affiliated units, subject, however, to other applicable provisions of law and to prior covenants of the board of directors and to such future covenants as may be made under section 3349.05 of the Revised Code or under any other provision of law in connection with the issuance of bonds, notes, or other obligations on behalf of such university;

(E) Conditions for the effectiveness or continued effectiveness of such agreement, which may include conditions, among others, that municipal charter provisions or amendments thereto be made or continue in force, or that municipal support for the university be provided or continued;

(F) Provisions as to the times for commencement and expiration of the terms of the initial members of the board of directors to be appointed by the governor with the consent of the senate as provided in section 3349.02 of the Revised Code, including provision for the termination of existing terms to reduce to five the number of directors appointed by the mayor;

(G) Provisions for capital improvement assistance;

(H) Procedures for the amendment of the agreement, including designation of the parties to approve or execute such amendments;

(I) Such other provisions as may be deemed necessary or appropriate.

Effective Date: 10-13-1967



Section 3349.33 - Municipal university serving as state-affiliated institution - applicability of laws.

The municipal university with which an agreement exists under sections 3349.31 to 3349.33, inclusive, of the Revised Code shall be deemed to be an instrumentality also of the state serving as a state-affiliated institution for the higher education of the people of the state, provided that the conduct of such university, including its affiliated units, shall in all respects continue to be under applicable provisions of the law governing municipal universities and without limitation of the foregoing. Section 3349.30 of the Revised Code is applicable to sections 3349.31 to 3349.33, inclusive, of the Revised Code, and agreements made thereunder.

Effective Date: 03-18-1969






Chapter 3350 - NORTHEAST OHIO MEDICAL UNIVERSITY

Section 3350.01 - [Repealed].

Effective Date: 08-21-1973; 03-31-2005; 05-06-2005; 07-01-2006



Section 3350.02 - [Repealed].

Effective Date: 12-09-1967; 05-06-2005; 07-01-2006



Section 3350.03 - [Repealed].

Effective Date: 12-09-1967; 05-06-2005; 07-01-2006



Section 3350.04 - [Repealed].

Effective Date: 12-09-1967; 05-06-2005; 07-01-2006



Section 3350.05 - [Repealed].

Effective Date: 10-09-1974; 05-06-2005; 07-01-2006



Section 3350.10 - Northeast Ohio medical university.

(A) There is hereby created the northeast Ohio medical university. The principal goal of the medical university shall be to collaborate with the university of Akron, Cleveland state university, Kent state university, and Youngstown state university to graduate physicians oriented to the practice of medicine at the community level, especially family physicians. To accomplish this goal, the medical university may incorporate in the clinical experience provided its students the several community hospitals in the cities and areas served by the medical university; utilize practicing physicians as teachers; and to the fullest extent possible utilize the basic science capabilities of the university of Akron, Cleveland state university, Kent state university, and Youngstown state university.

(1) Until December 22, 2008, the government of the northeast Ohio medical university is vested in a nine-member board of trustees consisting of the presidents of the university of Akron, Kent state university, and Youngstown state university; one member each of the boards of trustees of the university of Akron, Kent state university, and Youngstown state university, to be appointed by their respective boards of trustees for a term of six years ending on the first day of May or until the trustee's term on the respective university board of trustees expires, whichever occurs first; and one person each to be appointed by the boards of trustees of the university of Akron, Kent state university, and Youngstown state university, for a term of nine years ending on the first day of May; except that the term of those first appointed by the several boards of trustees shall expire on the first day of May next following their appointment. Vacancies shall be filled for the unexpired term in the manner provided for original appointment. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(2) Beginning December 22, 2008, the government of the northeast Ohio medical university is vested in a board of eleven trustees, who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be current students of the medical university, and their selection and terms shall be in accordance with division (B) of this section. Except as provided in division (A)(3) of this section and except for the student members, terms of office shall be for nine years. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(3) Not later than December 22, 2008, the governor, with the advice and consent of the senate, shall appoint the two student trustees and successors for the trustees serving under division (A)(1) of this section. Except for the student trustees, who shall serve terms pursuant to division (B) of this section, the initial terms of office for trustees appointed under division (A)(2) of this section shall be as follows: one term ending September 23, 2009; one term ending September 23, 2010 ; one term ending September 23, 2011; one term ending September 23, 2012; one term ending September 23, 2013; one term ending September 23, 2014 ; one term ending September 23, 2015; one term ending September 23, 2016; one term ending September 23, 2017. Thereafter, terms of office shall be for nine years, as provided in division (A)(2) of this section.

(B) The student members of the board of trustees of the northeast Ohio medical university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence December 22, 2008, and shall expire on June 30, 2009, and the initial term of office of the other student member shall commence December 22, 2008, and shall expire on June 30, 2010. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 11-23-1973; 2008 HB562 09-22-2008



Section 3350.11 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of the northeast Ohio medical university shall annually elect from its members a chairperson and a vice-chairperson. The board may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interest of the university requires, who may be members of the board . The board may also appoint boards or commissions to assist the officers of the university with its operation. The treasurer, before entering upon the discharge of the official duties of treasurer , shall give bond to the state for the faithful performance of the official duties of treasurer and the proper accounting for all moneys coming into the treasurer's care. The amount of the bonds shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time. The bonds shall be approved by the attorney general.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 11-23-1973



Section 3350.12 - Powers and duties of board of trustees.

The board of trustees of the northeast Ohio medical university shall employ, fix the compensation of, and remove, the president and such number of professors, teachers, officers, and other employees as are considered necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university and may adopt and from time to time amend bylaws, rules, and regulations for the conduct of the board and the government and conduct of the university. The board may accept donations of lands and moneys for the purposes of the university.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 11-23-1973



Section 3350.13 - Board of trustees to receive and hold property or funds.

The board of trustees of the northeast Ohio medical university may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special use of the university, unless otherwise directed in the donation or bequest. The board may make and enter into all contracts and agreements necessary or incidental to the operation of the university.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 11-23-1973



Section 3350.14 - General assembly to support university - other sources.

The general assembly shall support the northeast Ohio medical university by such sums and in such manner as it may provide, but support may come from other sources. No state funds shall be provided under this section unless the university meets the requirements of section 3333.11 of the Revised Code.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Effective Date: 06-13-1975






Chapter 3351 - STUDENT ASSISTANCE

Section 3351.01 to 3351.06 - [Repealed].

Effective Date: 07-06-1963



Section 3351.07 - Designation of private agency secondary market operation.

(A) For the purposes of this chapter, "approved lender" means any bank as defined in section 1101.01 of the Revised Code, any domestic savings and loan association as defined in section 1151.01 of the Revised Code, any credit union as defined in section 1733.01 of the Revised Code, any federal credit union established pursuant to federal law, any insurance company organized or authorized to do business in this state, any pension fund eligible under the "Higher Education Amendments of 1968," 82 Stat. 1026, 20 U.S.C.A. 1085, as amended, the secondary market operation designated under division (B) of this section, or any secondary market operation established pursuant to the "Education Amendments of 1972," 86 Stat. 261, 20 U.S.C.A. 1071, as amended, or under the laws of any state.

(B)

The governor may designate one nonprofit corporation secondary market operation to be the single nonprofit private agency designated by the state under the "Higher Education Act of 1965," 101 Stat. 347, 20 U.S.C.A. 1085(d)(1)(D), as amended. A designation in effect on the effective date of this amendment expires December 31, 2009. Each designation after the effective date of this amendment shall be made by competitive selection and shall be valid for one year. The controlling board shall not waive the competitive selection requirement.

(C)

The nonprofit corporation designated by the governor under division (B) of this section as the private agency secondary market operation shall be considered to be an agency of the state, in accordance with section 435(d)(1)(F) of the "Higher Education Act of 1965," 101 Stat. 347, 20 U.S.C.A. 1085(d)(1)(F), as amended, exclusively for the purpose of functioning as a secondary student loan market. The corporation shall be considered a state agency only for the purposes of this division and no other division or section of the Revised Code regarding state agencies shall apply to the corporation. No liability or obligation incurred by the corporation shall be considered to be a liability or debt of the state, nor shall the state be construed to act as guarantor of any debt of the corporation.

(D) The nonprofit corporation designated under division (B) of this section shall designate a separate nonprofit corporation to operate exclusively for charitable and educational purposes, complementing and supplementing the designating corporation's secondary market operation for student loans authorized under the "Higher Education Act of 1965," 101 Stat. 347, 20 U.S.C.A. 1085, as amended, and promoting the general health and welfare of the state, the public interest, and a public purpose through improving student assistance programs by expanding access to higher education financing programs for students and families in need of student financial aid. In furtherance of such purposes, the separate nonprofit corporation may do all of the following:

(1) Assist educational institutions in establishing financial aid programs to help students obtain an economical education;

(2) Encourage financial institutions to increase educational opportunities by making funds available to both students and educational institutions;

(3) Make available financial aid that supplements the financial assistance provided by eligible and approved lenders under state and federal programs;

(4) Develop and administer programs that do all of the following:

(a) Provide financial aid and incidental student financial aid information to students and their parents or other persons responsible for paying educational costs of those students at educational institutions;

(b) Provide financial aid and information relating to it to and through educational institutions, enabling those institutions to assist students financially in obtaining an education and fully expanding their intellectual capacity and skills;

(c) Better enable financial institutions to participate in student loan programs and other forms of financial aid, assisting students and educational institutions to increase education excellence and accessibility.

(E) The nonprofit corporation designated under authority of division (D) of this section shall do both of the following:

(1) Establish the criteria, standards, terms, and conditions for participation by students, parents, educational institutions, and financial institutions in that corporation's programs;

(2) Provide the governor a report of its programs and a copy of its audited financial statements not later than one hundred eighty days after the end of each fiscal year of the corporation.

No liability, obligation, or debt incurred by the corporation designated under authority of division (D) of this section or by any person under that corporation's programs shall be, or be considered to be, a liability, obligation, or debt of, or a pledge of the faith and credit of, the state, any political subdivision of the state, or any state-supported or state-assisted institution of higher education, nor shall the state or any political subdivision of the state or any state-supported or state-assisted institution of higher education be or be construed to act as an obligor under or guarantor of any liability, obligation, or debt of that corporation or of any person under that corporation's programs or incur or be construed to have incurred any other liability, obligation, or debt as a result of any acts of the corporation.

(F) The nonprofit corporation designated under authority of division (D) of this section shall not be deemed to qualify by reason of the designation as a guarantor or an eligible lender under sections 435(d) and (j) of the "Higher Education Act of 1965," 101 Stat. 347, 20 U.S.C.A. 1085(d) and (j), as amended.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-30-1998



Section 3351.071 to 3351.131 - [Repealed].

Effective Date: 09-30-1998



Section 3351.14 - [Repealed].

Effective Date: 12-02-1996



Section 3351.15 - [Repealed].

Effective Date: 07-01-1993



Section 3351.16 - Amended and Renumbered RC 3333.28.

Effective Date: 12-02-1996






Chapter 3352 - WRIGHT STATE UNIVERSITY

Section 3352.01 - Appointment of trustees - term.

(A) There is hereby created a state university to be known as "Wright state university." The government of Wright state university is vested in a board of eleven trustees, who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at Wright state university, and their selection and terms shall be in accordance with division (B) of this section. Except for the terms of student members, terms of office shall be for nine years, commencing on the first day of July and ending on the thirtieth day of June. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(B) The student members of the board of trustees of Wright state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on July 1, 1988 and shall expire on June 30, 1989, and the initial term of office of the other student member shall commence on July 1, 1988 and shall expire on June 30, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3352.02 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of Wright state university shall annually elect from their members a chairperson and vice-chairperson; and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interest of the university requires, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of said bond or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 11-05-1965; 2008 HB562 09-22-2008



Section 3352.03 - Powers and duties of board of trustees.

The board of trustees of Wright state university shall employ, fix the compensation of, and remove, the president and such number of professors, teachers, and other employees as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university. The board may accept donations of lands and moneys for the purposes of such university.

Effective Date: 11-05-1965



Section 3352.04 - Board of trustees to receive and hold property or funds.

The board of trustees of Wright state university may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special use of the university, unless otherwise directed in the donation or bequest. The board of trustees of Wright state university may make and enter into all contracts and agreements necessary or incidental to the operation of such university.

Effective Date: 11-05-1965



Section 3352.05 - General assembly to support university - other sources.

The general assembly shall support Wright state university by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 11-05-1965



Section 3352.06 - College of medicine.

The board of trustees of Wright state university, in cooperation with Central state and Miami universities, shall create, organize, provide for, and maintain a college of medicine. The board of trustees of Wright state university, in cooperation with the boards of trustees of Central state university and Miami university, may negotiate for and receive conveyances and transfers of property, both real and personal, to be used by the college, and may make and enter into all contracts and agreements necessary or incidental to the operation of the college. No state funds shall be paid to such college of medicine unless it meets the requirements of section 3333.11 of the Revised Code.

Effective Date: 10-09-1974



Section 3352.07 - College of professional psychology.

The board of trustees of Wright state university, in cooperation with Central state university, shall create, organize, and provide for and maintain a college of professional psychology. The board, in cooperation with the board of trustees of Central state university, may negotiate for and receive conveyances and transfers of real and personal property for use by the college and may make and enter into all contracts and agreements necessary or incidental to the college's operation. The board of trustees of Wright state university may grant the degree of doctor of psychology after approval by the board of regents processes, prescribe rules for the effective operation of the program, and exercise such other powers as are necessary for the efficient management of the college. The general assembly shall support the college of professional psychology of Wright state university by such sums and in such manner as it may provide, but the college may accept funds from other sources.

Effective Date: 11-23-1977



Section 3352.10 - [Repealed].

Effective Date: 06-13-1975



Section 3352.11 - Powers and duties of boards of trustees.

The boards of trustees of Miami university and the Ohio state university, acting in accordance with such agreements as may be decided upon, shall employ, fix the compensation of, and remove the professors, teachers, administrative personnel, and such other employees of the Wright state campus as necessary. The board shall do all things necessary for the creation, proper maintenance, and successful operation of the institution with the goal of developing a state university. The boards may accept, hold, and use donations of property, real, personal or mixed, for the purposes of the institution. The boards may receive and hold in trust, for the use and benefit of the institution, any grant or devise of land, and any donation or bequest of money or personal property, to be applied to the general or special use of the institution, unless otherwise directed in the donation or bequest. The boards may make and enter into all contracts and agreements necessary or incidental to the operation of the institution.

Effective Date: 11-05-1965



Section 3352.12 - [Repealed].

Effective Date: 03-26-1971



Section 3352.13 - General assembly to support university - other sources.

The general assembly shall support the Wright state campus by such sums and in such manner as it may provide but support may also come from other sources.

Effective Date: 11-05-1965



Section 3352.14 - Termination of Wright state campus - transfer of property.

The Wright state campus shall cease to exist when the board of trustees of Wright state university commences the exercise of its powers. Thereupon, the control of all lands, buildings, property, and equipment of the institution held by the boards of trustees of Miami university and the Ohio state university for the institution or in trust for the institution, whether for the general or special use of the institution or for some purpose otherwise directed by the terms of a donation or bequest, shall be transferred to the board of trustees of the Wright state university.

Effective Date: 11-05-1965






Chapter 3353 - ETECH OHIO COMMISSION

Section 3353.01 - Educational telecommunications network definitions.

As used in this chapter:

(A) "Educational television or radio" means television or radio programs which serve the educational needs of the community and which meet the requirements of the federal communications commission for noncommercial educational television or radio.

(B) "Educational telecommunications network" means a system of connected educational television, radio, or radio reading service facilities and coordinated programs established and operated or controlled by the eTech Ohio commission, pursuant to this chapter.

(C) "Transmission" means the sending out of television, radio, or radio reading service programs, either directly to the public, or to broadcasting stations or services for simultaneous broadcast or rebroadcast.

(D) "Transmission facilities" means structures, equipment, material, and services used in the transmission of educational television, radio, or radio reading service programs.

(E) "Interconnection facilities" means the equipment, material, and services used to link one location to another location or to several locations by means of telephone line, coaxial cable, microwave relays, or other available technologies.

(F) "Broadcasting station" means a properly licensed noncommercial educational television or radio station, appropriately staffed and equipped to produce programs or lessons and to broadcast programs.

(G) "Radio reading service" means a nonprofit organization that disseminates news and other information to blind and physically handicapped persons.

(H) "Affiliate" means an educational telecommunication entity, including a television or radio broadcasting station or radio reading service.

Effective Date: 06-30-1995; 07-01-2005



Section 3353.02 - eTech Ohio commission established.

(A) There is hereby created the eTech Ohio commission as an independent agency to advance education and accelerate the learning of the citizens of this state through technology. The commission shall provide leadership and support in extending the knowledge of the citizens of this state by promoting access to and use of all forms of educational technology, including educational television and radio, radio reading services, broadband networks, videotapes, compact discs, digital video on demand (DVD), and the internet. The commission also shall administer programs to provide financial and other assistance to school districts and other educational institutions for the acquisition and utilization of educational technology. The commission is a body corporate and politic, an agency of the state performing essential governmental functions of the state.

(B) The commission shall consist of thirteen members, nine of whom shall be voting members. Six of the voting members shall be representatives of the public. Of the representatives of the public, four shall be appointed by the governor with the advice and consent of the senate, one shall be appointed by the speaker of the house of representatives, and one shall be appointed by the president of the senate. The superintendent of public instruction or a designee of the superintendent, the chancellor of the Ohio board of regents or a designee of the chancellor, and the state chief information officer or a designee of the officer shall be ex officio voting members. Of the nonvoting members, two shall be members of the house of representatives appointed by the speaker of the house of representatives and two shall be members of the senate appointed by the president of the senate. The members appointed from each chamber shall not be members of the same political party.

(C) Initial terms of office for members appointed by the governor shall be one year for one member, two years for one member, three years for one member, and four years for one member. At the first meeting of the commission, members appointed by the governor shall draw lots to determine the length of the term each member will serve. Thereafter, terms of office for members appointed by the governor shall be for four years. Terms of office for voting members appointed by the speaker of the house of representatives and the president of the senate shall be for four years. Any member who is a representative of the public may be reappointed by the member's respective appointing authority, but no such member may serve more than two consecutive four-year terms. Such a member may be removed by the member's respective appointing authority for cause. Any legislative member appointed by the speaker of the house of representatives or the president of the senate who ceases to be a member of the legislative chamber from which the member was appointed shall cease to be a member of the commission. The speaker of the house of representatives and the president of the senate may remove their respective appointments to the commission at any time.

(D) Vacancies among appointed members shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any appointed member shall continue in office subsequent to the expiration of that member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(E) Members of the commission shall serve without compensation. The members who are representatives of the public shall be reimbursed, pursuant to office of budget and management guidelines, for actual and necessary expenses incurred in the performance of official duties.

(F) The governor shall appoint the chairperson of the commission from among the commission's voting members. The chairperson shall serve a term of two years and may be reappointed. The commission shall elect other officers as necessary from among its voting members and shall prescribe its rules of procedure.

(G) The commission shall establish advisory groups as needed to address topics of interest and to provide guidance to the commission regarding educational technology issues and the technology needs of educators, learners, and the public. Members of each advisory group shall be appointed by the commission and shall include representatives of individuals or organizations with an interest in the topic addressed by the advisory group.

Effective Date: 07-01-2005; 06-30-2006; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3353.03 - Executive director - powers and duties.

(A) The eTech Ohio commission shall appoint an executive director, who shall serve at the pleasure of the commission. The executive director shall have no authority other than that provided by law or delegated to the executive director by the commission. The executive director shall do all of the following:

(1) Direct commission employees in the administration of all programs of the commission;

(2) Provide leadership and support in extending the knowledge of the citizens of this state by promoting equal access to and use of all forms of educational technology, as directed by the commission;

(3) Provide financial and other assistance to school districts, educational television and radio stations, radio reading services, educational technology organizations, and other educational institutions for the acquisition and utilization of educational technology;

(4) Implement policies and directives issued by the commission;

(5) Perform other duties authorized by the commission.

(B) The commission shall fix the compensation of the executive director. The executive director shall employ and fix the compensation for such employees as necessary to facilitate the activities and purposes of the commission. The employees shall serve at the pleasure of the executive director.

(C) The employees of the commission shall be placed in the unclassified service.

(D)

(1) Except as provided in division (D)(2) of this section, the employees of the commission shall be exempt from Chapter 4117. of the Revised Code and shall not be public employees as defined in section 4117.01 of the Revised Code.

(2) All employees of the commission who transferred to the commission from one of the commission's predecessor agencies upon the commission's creation and, when employed by the predecessor agency were included in a bargaining unit established under Chapter 4117. of the Revised Code, shall continue to be included in that bargaining unit, are public employees as defined in section 4117.01 of the Revised Code, and may collectively bargain with the commission in accordance with that chapter. Otherwise, any employee hired by the commission after July 1, 2005, either to fill vacancies or to fill new positions, shall be exempt from Chapter 4117. of the Revised Code and shall not be public employees as defined in section 4117.10 of the Revised Code.

Effective Date: 07-01-2005; 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3353.04 - Powers of commission.

(A) The eTech Ohio commission may perform any act necessary to carry out the functions of this chapter, including any of the following:

(1) Make grants to institutions and other organizations as prescribed by the general assembly for the provision of technical assistance, professional development, and other support services to enable school districts, community schools established under Chapter 3314. of the Revised Code, other educational institutions, and affiliates to utilize educational technology;

(2) Establish a reporting system for school districts, community schools, other educational institutions, affiliates, and educational technology organizations that receive financial assistance from the commission. The system may require the reporting of information regarding the manner in which the assistance was expended, the manner in which the equipment or services purchased with the assistance is being utilized, the results or outcome of the utilization, the manner in which the utilization is compatible with the statewide academic standards adopted by the state board of education pursuant to section 3301.079 of the Revised Code, and any other information determined by the commission.

(3) Ensure that, where appropriate, products produced by any entity to which the commission provides financial assistance for use in elementary and secondary education are aligned with the statewide academic standards adopted by the state board pursuant to section 3301.079 of the Revised Code;

(4) Promote accessibility to educational products aligned with the statewide academic standards, adopted by the state board pursuant to section 3301.079 of the Revised Code, for school districts, community schools, and other entities serving grades kindergarten through twelve;

(5) Own or operate transmission facilities and interconnection facilities, or contract for transmission facilities and interconnection facilities, for an educational television, radio, or radio reading service network;

(6) Establish standards for interconnection facilities used by the commission in the transmission of educational television, radio, or radio reading service programming;

(7) Enter into agreements with noncommercial educational television or radio broadcasting stations or radio reading services for the operation of the interconnection;

(8) Enter into agreements with noncommercial educational television or radio broadcasting stations or radio reading services for the production and use of educational television, radio, or radio reading service programs to be transmitted by the educational telecommunications network;

(9) Execute contracts and other agreements necessary and desirable to carry out the purposes of this chapter and other duties prescribed to the commission by law or authorize the executive director of the commission to execute such contracts and agreements on the commission's behalf;

(10) Act as consultant with educational television and educational radio stations and radio reading services toward coordination within the state of the distribution of federal funds that may become available for equipment for educational broadcasting or radio reading services;

(11) Make payments to noncommercial Ohio educational television or radio broadcasting stations or radio reading services to sustain the operation of such stations or services;

(12) In consultation with participants in programs administered by the commission, establish guidelines governing purchasing and procurement that facilitate the timely and effective implementation of such programs;

(13) In consultation with participants in programs administered by the commission, consider the efficiency and cost savings of statewide procurement prior to allocating and releasing funds for such programs;

(14) In consultation with participants in programs administered by the commission, establish a systems support network to facilitate the timely implementation of the programs and other projects and activities for which the commission provides assistance.

(B) Chapters 123., 124., 125., and 153. of the Revised Code and sections 9.331 to 9.335 of the Revised Code do not apply to contracts, programs, projects, or activities of the commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1995; 07-01-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3353.05 - Payments to noncommercial educational broadcasting stations or radio reading service.

Any taxing authority as defined in section 5705.01 of the Revised Code located in a county may pay to any noncommercial educational television or radio broadcasting station or radio reading service located in the county or serving any part of the county an amount not to exceed five cents annually on each one thousand dollars of the total value of all property within the county as listed and assessed for taxation at the close of the fiscal year immediately preceding the year in which the payment is made.

Effective Date: 07-26-1991



Section 3353.06 - Affiliates services fund.

(A) The affiliates services fund is hereby created in the state treasury. The eTech Ohio commission shall deposit any money it receives for services provided to affiliates to the credit of the fund, including:

(1) Reimbursements for services provided to stations;

(2) Charges levied for maintenance of telecommunications, broadcasting, or transmission equipment;

(3) Contract or grant payments from affiliates.

(B) The commission shall use money credited to the affiliates services fund for any commission operating purposes, including:

(1) The purchase, repair, or maintenance of telecommunications, broadcasting, or transmission equipment;

(2) The purchase or lease of educational programming;

(3) The purchase of tape and maintenance of a media library;

(4) Professional development programs and services;

(5) Administrative expenses.

Effective Date: 06-30-1999; 07-01-2005



Section 3353.07 - Ohio government telecommunications service - programming committee.

(A) There is hereby created the Ohio government telecommunications service. The Ohio government telecommunications service shall provide the state government and affiliated organizations with multimedia support including audio, visual, and internet services, multimedia streaming, and hosting multimedia programs. Services relating to the official activities of the general assembly and the executive offices provided by the Ohio government telecommunications service shall be funded through grants to a public television broadcasting station that will manage the staff and provide the services of the Ohio government telecommunications service. The Ohio educational television stations shall select a member station to manage the Ohio government telecommunications service. The Ohio government telecommunications service shall receive grants from, or contract with, any of the three branches of Ohio government, and their affiliates, to provide additional services. Services provided by the Ohio government telecommunications service shall not be used for political purposes included in campaign materials, or otherwise used to influence an election, legislation, issue, judicial decision, or other policy of state government.

(B)

(1) There is hereby created the legislative programming committee of the Ohio government telecommunications service that shall consist of the president of the senate, speaker of the house of representatives, minority leader of the senate, and minority leader of the house of representatives, or their designees, and the clerks of the senate and house of representatives as nonvoting, ex officio members. By a vote of a majority of its members, the program committee may add additional members to the committee.

(2) The legislative programming committee shall adopt rules that govern the operation of the Ohio government telecommunications service relating to the general assembly and any affiliated organizations.

Effective Date: 12-13-2001; 07-01-2005; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3353.09 - State technology plan.

(A) Not later than January 1, 2010, the eTech Ohio commission shall develop and implement a state technology plan to create an aligned educational technology system that spans preschool to postsecondary education and complies with federal mandates. The commission periodically shall modify the plan as it determines necessary.

(B) The commission shall consult with the state board of education in the development and modification of the state technology plan.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3353.11 - Governmental telecommunications operating fund.

There is hereby created in the state treasury the governmental telecommunications operating fund. The fund shall consist of money received from contract services of the Ohio government telecommunications service and shall be used for operations or equipment breakdowns related to the service. Only the Ohio government telecommunications service may authorize the spending of money in the fund. All investment earnings of the fund shall be credited to the fund. Once the fund has a balance of zero, the fund shall cease to exist.

Effective Date: 09-26-2003; 2006 HB699 03-29-2007



Section 3353.15 - Information technology service fund.

There is hereby created in the state treasury the information technology service fund. The fund shall consist of money received by the eTech Ohio commission pursuant to agreements with educational entities for the provision of information technology services to support initiatives to align education from preschool through college, and any other money deposited into the fund by the commission. Money in the fund shall be used to provide the services specified in the agreements, including implementation and maintenance of an electronic clearinghouse for student transcript transfers and development of the education data repository described in section 3301.94 of the Revised Code. Investment earnings of the fund shall be credited to the fund.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3353.20 - Interactive distance learning pilot project.

(A) The eTech Ohio commission shall develop and implement an interactive distance learning pilot project to provide, beginning with the 2009-2010 school year, access to at least three interactive distance learning courses in each school year free of charge for all high schools operated by school districts. The courses offered shall include two advanced placement courses and one foreign language course.

The commission shall do all of the following:

(1) Contract for the development and offering of interactive distance learning courses;

(2) Produce and broadcast the courses offered by the pilot project;

(3) Provide the funds for schools to purchase video conferencing telecommunications equipment and connectivity devices, if necessary, so that the schools may participate in the pilot project;

(4) Assist schools in arranging for the purchase and installation of telecommunications equipment and connectivity devices, if necessary, so that the schools may participate in the pilot project;

(5) Pay, for up to one school year, the cost of upgrading internet service for schools that currently have a connection not faster than 1.544 megabits per second;

(6) Offer training in the use of the telecommunications equipment necessary to participate in the pilot project;

(7) Administer and oversee the operation of the pilot project.

(B) The department of education, in consultation with the chancellor of the Ohio board of regents, shall select courses to be offered by the pilot project and shall develop the standards for the curriculum of each course selected.

(C) The commission and the department jointly, and in consultation with the chancellor, shall select the teachers to develop and teach the courses offered by the pilot project.

(D) The commission, the department, and the chancellor jointly shall notify schools of and promote participation in the pilot project.

(E) Each high school shall determine the manner in which and facilities at which students may participate in courses consistent with specifications for technology and connectivity required by the commission.

(F) The grade for a student enrolled in a course offered through the pilot project shall be assigned by the course teacher and shall be transmitted to the student's high school.

(G) Not later than December 31, 2010, the superintendent of public instruction, the chancellor, and the commission shall submit to the governor and the general assembly, in accordance with section 101.68 of the Revised Code, a formative evaluation of the implementation and results of and legislative recommendations for changes in the pilot project.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3353.21 - [Renumbered as 3333.82] .

Renumbered as § 3333.821 by 127th General AssemblyFile No.120,HB 562, §101.01, eff. 9/22/2008.



Section 3353.22 - [Renumbered as 3333.83] .

Renumbered as § 3333.831 by 127th General AssemblyFile No.120,HB 562, §101.01, eff. 9/22/2008.



Section 3353.23 - [Repealed].

Effective Date: 2008 HB562 09-22-2008



Section 3353.24 - [Repealed].

Effective Date: 2008 HB562 09-22-2008



Section 3353.25 - [Repealed].

Effective Date: 2008 HB562 09-22-2008



Section 3353.26 - [Renumbered as 3333.85] .

Renumbered as § 3333.851 by 127th General AssemblyFile No.120,HB 562, §101.01, eff. 9/22/2008.



Section 3353.27 - [Renumbered as 3333.86] .

Renumbered as § 3333.861 by 127th General AssemblyFile No.120,HB 562, §101.01, eff. 9/22/2008.



Section 3353.28 - [Renumbered as 3333.87] .

Renumbered as § 3333.871 by 127th General AssemblyFile No.120,HB 562, §101.01, eff. 9/22/2008.



Section 3353.29 - [Renumbered as 3333.88] .

Renumbered as § 3333.881 by 127th General AssemblyFile No.120,HB 562, §101.01, eff. 9/22/2008.



Section 3353.30 - [Repealed].

Effective Date: 2008 HB562 09-22-2008






Chapter 3354 - COMMUNITY COLLEGES

Section 3354.01 - Community college definitions.

As used in sections 3354.01 to 3354.18, inclusive, of the Revised Code:

(A) "Community college district" means a political subdivision of the state and a body corporate with all the powers of a corporation, comprised of the territory of one or more contiguous counties having together a total population of not less than seventy-five thousand preceding the establishment of such district, and organized for the purpose of establishing, owning, and operating a community college within the territory of such district.

(B) "Contiguous counties" means counties so located that each such county shares at least one boundary in common with at least one other such county in the group of counties referred to as being "contiguous."

(C) "Community college" means a public institution of education beyond the high school organized for the principal purpose of providing for the people of the community college district wherein such college is situated the instructional programs defined in this section as "arts and sciences" and "technical," or either, and may include the "adult-education" program as defined in this section, not exceeding two years' duration. A university maintained and operated by a municipality located in a county having a total population equal to the requirement for a community college district as set forth in division (A) of section 3354.01 of the Revised Code and is found by the Ohio board of regents to offer instructional programs which are needed in the community and which are equivalent to those required of community colleges shall be, for the purposes of receiving state or federal financial aid only, considered a community college and shall receive the same state financial assistance granted to community colleges but only in respect to students enrolled in their first and second year of post high school education in the kinds of instructional programs offered by the municipal university.

(D) "Arts and sciences program" means a curricular program of two years or less duration, provided within a community college, planned and intended to enable students to gain academic credit for courses generally comparable to courses offered in the first two years in accredited colleges and universities in the state, and designed either to enable students to transfer to such colleges and universities for the purpose of earning baccalaureate degrees or to enable students to terminate academic study after two years with a proportionate recognition of academic achievement.

(E) "Adult-education program" means the dissemination of post high school educational service and knowledge, by a community college, for the occupational, cultural, or general educational benefit of adult persons, such educational service and knowledge not being offered for the primary purpose of enabling such persons to obtain academic credit or other formal academic recognition.

(F) "Charter amendment" means a change in the official plan of a community college for the purpose of acquiring additional lands or structures, disposing of or transferring lands or structures, erection of structures, or creating or abolishing of one or more academic departments corresponding to generally recognized fields of academic study.

(G) "Technical program" means a post high school curricular program of two years or less duration, provided within a community college, planned and intended to enable students to gain academic credit for courses designed to prepare such students to meet the occupational requirements of the community.

(H) "Operating costs" means all expenses for all purposes of the community college district except expenditures for permanent improvements having an estimated life of usefulness of five years or more as certified by the fiscal officer of the community college district.

Effective Date: 09-15-1965



Section 3354.02 - Community college district.

A community college district may be created with the approval of the Ohio board of regents pursuant to standards established by the board. The standards shall take into consideration such factors as the population of the proposed district, the present and potential pupil enrollment, the present and potential higher education facilities in the district, and such other factors as pertain to the educational needs of the district. The Ohio board of regents may undertake or contract for a study to be made relative to the establishment of a community college district. The attorney general shall be the attorney for each community college district and shall provide legal advice in all matters relating to its powers and duties. A proposal to create a community college district may be presented to the Ohio board of regents in any of the following ways:

(A) The board of county commissioners of any county, having a population of not less than seventy-five thousand, may, by resolution approved by two-thirds of its members, propose the creation of a community college district consisting of the whole territory of such county.

(B) The boards of county commissioners of any two or more contiguous counties, which together have a combined population of not less than seventy-five thousand, may, by a resolution approved by two-thirds of the members of each such board, together and jointly propose the creation of a community college district consisting of the whole territories of such counties together.

(C) Qualified electors residing in a county or in two or more contiguous counties may execute a petition proposing the creation of a community college district comprised of the territory of a county or two or more contiguous counties, respectively. Such petition shall be presented to the board of elections of the most populous county in which the proposed community college district is situated, and shall be signed by at least two per cent of the total number of resident electors who voted in the most recent election for governor in the territory of such proposed district. Such petition shall set forth the necessity for the district, a demonstration that it will be conducive to the public convenience and welfare, and a description of the territory to be included in the proposed district. Upon receiving a petition duly executed pursuant to this division, the board of elections of the most populous county shall certify the fact of such petition to the election boards of the other counties, if any, to be included in such district. The proposal to create such district shall be placed on the ballot by the board of elections and submitted to vote in each affected county or group of contiguous counties, at the next primary or general election occurring more than seventy-five days after the filing of such petition. If there is no primary or general election occurring within ninety days after the filing of such petition, the board of elections of the most populous county shall fix the date of a special election to be held in each affected county, or group of contiguous counties, such date to be not less than seventy-five days after the filing of the petition and to be consistent with the requirements of section 3501.01 of the Revised Code. If a majority of the electors voting on the proposition in the proposed community college district vote in favor thereof, the board of elections of the most populous county in which the proposed district is situated shall certify such fact to the Ohio board of regents.

(D) No county shall be included in the territory of more than one community college district. A community college district may also be created under division (D) of section 3358.02 of the Revised Code.

Effective Date: 08-22-1995



Section 3354.03 - District to be political subdivision - powers.

A community college district organized pursuant to section 3354.02 of the Revised Code shall be a political subdivision of the state and a body corporate with all the powers of a corporation, existence, with power to sue and be sued, to incur debts, liabilities, and obligations, to exercise the right of eminent domain and of taxation and assessment as provided in sections 3354.01 to 3354.18, inclusive, of the Revised Code, to issue bonds, and to do all acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested.

From the time of the establishment of a community college district, pursuant to section 3354.04 of the Revised Code, its temporary office or principal place of business shall be the office of the board of county commissioners of the most populous county in such district, until a permanent place of business has been established pursuant to section 3354.06 of the Revised Code.

Effective Date: 02-21-1967



Section 3354.04 - Certification of approved districts.

Within thirty days after approval by the Ohio board of regents of a community college district proposed pursuant to section 3354.02 of the Revised Code, such board shall file with the secretary of state a copy of its certification or resolution creating the district. Such copy shall be filed and recorded in the office of the secretary of state who shall thereupon declare such district to be established.

Effective Date: 10-13-1967



Section 3354.05 - Appointment of officers of board.

(A) Within ninety days after a community college district has been declared to be established, pursuant to sections 3354.02 to 3354.04 of the Revised Code, nine persons, all of whom shall be residents of the district, shall be appointed as a board of trustees of the community college district. Six trustees shall be appointed by the board of county commissioners or boards of county commissioners of such district and three trustees shall be appointed by the governor, with the advice and consent of the senate. At the time of the initial meeting of the trustees a drawing shall be held to determine the initial term of each appointee, one trustee to serve for a term ending two years after the date upon which the community college district had been declared established, three for terms ending three years after that date, three for terms ending four years after that date, and two for terms ending five years after that date.

(B) At the expiration of each of the three terms appointed by the governor, and thereafter, the governor shall make appointments, with the advice and consent of the senate. At the expiration of each of the remaining six terms, and thereafter, the board of county commissioners or boards of county commissioners shall make appointments. Except as provided in division (C) of this section, the successive terms of trustees shall be for five years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each trustee shall hold office from the date of his appointment until the end of the term for which he was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(C) Upon expiration of the Cuyahoga county community college district trustee term which ends on January 19, 1974 and for which the governor is required to appoint a successor, the new term which succeeds it shall commence on January 20, 1974 and end on October 12, 1978. Upon expiration of the Mahoning county community college district trustee terms which end on February 22, 1975 and for which the governor is required to appoint successors, the new terms which succeed them shall commence on February 23, 1975 and end on February 10, 1980. Upon expiration of the Lorain county community college district trustee terms which end on October 12, 1977 and for which the governor is required to appoint successors, the new terms which succeed them shall commence on October 13, 1977 and end on August 30, 1982. Upon expiration of the Montgomery county community college district trustee term which ends on July 1, 1973 and for which the governor is required to appoint a successor, the new term which succeeds it shall commence on July 2, 1973 and end on October 12, 1977. Upon expiration of the Lakeland community college district trustee term which ends on March 6, 1978, and for which the governor is required to appoint a successor, the new term which succeeds it shall commence on March 7, 1978 and end on October 12, 1982.

Effective Date: 08-21-1973



Section 3354.06 - Organization and rules of board - selection of secretary and treasurer.

Each member of the board of trustees of a community college district, before entering upon his official duties, shall take and subscribe to an oath that he will honestly, faithfully, and impartially perform the duties of his office. The board shall meet upon call by the trustee first appointed. Members of such board shall proceed immediately to elect from among themselves a chairman of the board and such other officers as they deem necessary. The board shall elect a secretary and a treasurer of the community college district, to serve at its pleasure, who are not members of the board. The secretary and treasurer may, but need not be, the same person. The treasurer of the community college district shall be its fiscal officer and shall receive, and at the direction of the board of trustees, disburse all funds of the district. Upon his ceasing to hold such office, he, or his legal representatives, shall deliver to the board of trustees or to his successor, all moneys, books, papers, and other property of the district in his possession as treasurer. In case of the death or incapacity of the treasurer, his legal representatives shall, in like manner, deliver all moneys, books, papers, and other property of the district to the board of trustees or to the person named as his successor. The board shall adopt a seal, and shall keep records of all its proceedings, which records shall be open for public inspection. A majority of the board shall constitute a quorum, and the board may act on any matter by majority vote of its whole membership. The board may designate in its rules and regulations matters of an administrative nature which may be acted upon by a vote of a majority of those present when a quorum is in session. The trustees shall serve without compensation, but may be paid for their necessary expenses when engaged in the business of the board. The board of trustees of a community college district may adopt rules and regulations governing its own proceedings, and shall designate the permanent principal place of business of the district.

Effective Date: 09-30-1963



Section 3354.07 - Community college plan - approval by board of regents.

Upon the qualification of its members, the board of trustees of a community college district shall prepare an official plan for a community college within the district. Such official plan shall include, but not be limited to, a demonstration of needs and prospective enrollment, a description and location of lands, buildings, facilities, and improvements proposed to be occupied by such college; proposed schedule for acquisition of such lands or improvements, for construction of improvements, and for operation of the college; proposed organization and program of such college, consistent with the proposed lands and improvements; estimates of cost of lands and improvements; and a proposed budget for the first two years of operation of such college. In preparing such official plan, the board of trustees of a community college district may retain consultants in the fields of education, planning, architecture, law, engineering, or other fields of professional skill which may be needed in the preparation of plans for a community college. The board of trustees shall conduct public hearings as to the need for, the feasible locations of, and the desirable types and sizes of lands, instructional facilities, and other improvements for a community college, and as to the relative desirability of operation as an independent two-year institution or of operation, in whole or in part, by contract with a generally accredited public university or college in Ohio. The official plan shall include a recommendation as to whether the community college should be operated directly by the board of trustees of the community college district, or should be operated, in whole or in part, by a generally accredited public university or college pursuant to a contract to be entered into by the board of trustees of the community college district and the governing board of such college or university. If it is recommended that the community college be operated under a contract, the official plan shall include the full text of such recommended contract, with certification by the respective boards to the effect that they have adopted resolutions approving such contract and wait approval of the plan and the contract. Upon completion of the official plan, the board of trustees of a community college district shall file a copy of such plan with the Ohio board of regents which may approve or disapprove any provisions thereof. If the Ohio board of regents disapproves the official plan or any provisions thereof, the board of trustees of the community college district may prepare a new plan or may present amended provisions of the plan. If the Ohio board of regents approves the official plan, it shall certify a copy of its action to the board of trustees of the community college district and issue a charter creating and establishing the community college, to be known by the name set forth in the official plan. The official plan shall be appended to and shall become a part of such charter, and such charter shall not thereafter be changed except by charter amendment, in accordance with the procedure set forth in this section for preparation and adoption of an official plan in the first instance. In any instance in which an official plan proposes operation by a generally accredited public university or college, pursuant to a contract, such contract shall include a provision that academic credit awarded to students attending the proposed community college shall be academic credit of the contracting university or college, and shall be so reported in the academic record of each student and upon any certificate of achievement awarded to any such student.

Effective Date: 09-20-1963



Section 3354.08 - Gifts, grants, bequests or public funds may be expended to prepare plan.

For the purpose of preparing the official plan for a community college, pursuant to provisions of section 3354.07 of the Revised Code, the board of trustees of a community college district may receive and expend gifts, grants, bequests or devises, or public funds appropriated for such purpose.

Effective Date: 10-20-1961



Section 3354.09 - Powers and duties of board of trustees.

The board of trustees of a community college district may:

(A) Own and operate a community college, pursuant to an official plan prepared and approved in accordance with section 3354.07 of the Revised Code, or enter into a contract with a generally accredited public university or college for operation of such community college by such university or college pursuant to an official plan prepared and approved in accordance with section 3354.07 of the Revised Code;

(B) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease, use, and sell real and personal property as is necessary for the conduct of the program of the community college on whatever terms and for whatever consideration may be appropriate for the purpose of the college;

(C) Accept gifts, grants, bequests, and devises absolutely or in trust for support of the college during the existence of the college;

(D) Appoint the administrative officers, faculty, and staff, necessary and proper for such community college, and fix their compensation except in instances in which the board of trustees has delegated such powers to a college or university operating such community college pursuant to a contract entered into by the board of trustees of the district;

(E) Provide for a community college necessary lands, buildings or other structures, equipment, means, and appliances;

(F) Develop and adopt, pursuant to the official plan, the curricular programs identified in section 3354.01 of the Revised Code as arts and sciences programs and technical programs, or either. Such programs may include adult-education programs.

(G) Except as provided in sections 3333.17 and 3333.32 of the Revised Code, establish schedules of fees and tuition for students who are residents of the district, residents of Ohio but not of the district, and students who are nonresidents of Ohio. The establishment of rules governing the determination of residence shall be subject to approval of the Ohio board of regents. Students who are nonresidents of Ohio shall be required to pay higher rates of fees and tuition than the rates required of students who are residents of Ohio but not of the district, and students who are residents of the district shall pay a smaller tuition and fee rate than the rate for either category of nonresident students.

(H) Authorize, approve, ratify, or confirm any agreement relating to any such community college with the United States government, acting through any agency of such government designated or created to aid in the financing of such projects, or with any person or agency offering grants in aid in financing such educational facilities or the operation of such facilities except as prohibited in division (K) of this section. Such agreement may include a provision for repayment of advances, grants, or loans made to any community college district from funds which may become available to it. When the United States government or its agent makes a grant of money to any community college district to aid in paying the cost of any projects of such district, or enters into an agreement with the community college district for the making of any such grant of money, the amount thereof is deemed appropriated for such purpose by the community college district and is deemed in process of collection within the meaning of section 5705.41 of the Revised Code.

(I) Grant appropriate certificates of achievement to students successfully completing the community college programs;

(J) Prescribe rules for the effective operation of a community college and exercise such other powers as are necessary for the efficient management of such college;

(K) Receive and expend gifts or grants from the state for the payment of operating costs, for the acquisition, construction, or improvement of buildings or other structures, or for the acquisition or use of land. In no event shall state gifts or grants be expended for the support of adult-education programs. Gifts or grants from the state for operating costs shall not in any biennium exceed the amount recommended by the Ohio board of regents to the governor as provided in Chapter 3333. of the Revised Code. Such gifts or grants shall be distributed to such districts in equal quarter-annual payments, unless otherwise provided or authorized in any act appropriating moneys for such purposes, on or before the last day of February, May, August, and November in each year.

(L) Retain consultants in the fields of education, planning, architecture, law, engineering, or other fields of professional skill;

(M) Purchase:

(1) A policy or policies of insurance insuring the district against loss of or damage to property, whether real, personal, or mixed, which is owned by the district or leased by it as lessee or which is in the process of construction by or for the district;

(2) A policy or policies of fidelity insurance in such amounts and covering such trustees, officers, and employees of the district as it considers necessary or desirable;

(3) A policy or policies of liability insurance from an insurer or insurers licensed to do business in this state insuring its members, officers, and employees against all civil liability arising from an act or omission by the member, officer, or employee when the member, officer, or employee is not acting manifestly outside the scope of employment or official responsibilities with the institution, with malicious purpose or bad faith, or in a wanton or reckless manner, or may otherwise provide for the indemnification of such persons against such liability. All or any portion of the cost, premium, or charge for such a policy or policies or indemnification payment may be paid from any funds under the institution's control. The policy or policies of liability insurance or the indemnification policy of the institution may cover any risks including, but not limited to, damages resulting from injury to property or person, professional liability, and other special risks, including legal fees and expenses incurred in the defense or settlement of claims for such damages.

(4) A policy or policies of insurance insuring the district against any liabilities to which it may be subject on account of damage or injury to persons or property, including liability for wrongful death.

(N) Designate one or more employees of the institution as state university law enforcement officers, to serve and have duties as prescribed in section 3345.04 of the Revised Code. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-22-2000



Section 3354.10 - Deposit of funds - investment of funds - audit.

(A) All funds under the control of a board of trustees of a community college district, regardless of the source thereof, may be deposited by such board to its credit in banks or trust companies designated by it. Such banks or trust companies shall furnish security for every such deposit to the extent and in the manner provided in section 135.18 of the Revised Code, but no such deposit shall otherwise be subject to sections 135.01 to 135.21 of the Revised Code. Thereupon, such funds may be disbursed by the board of trustees for the uses and purposes of such district. No contract of the board involving the expenditure of money shall become effective until there is placed thereon by the treasurer as fiscal officer of the district the certificate provided for by section 5705.41 of the Revised Code.

(B) The board of trustees of a community college district may provide for the investment of district funds. Investments may be made in securities of the United States government or of its agencies or instrumentalities, the treasurer of state's pooled investment program, obligations of this state or any political subdivision of this state, certificates of deposit of any national bank located in this state, written repurchase agreements with any eligible Ohio financial institution that is a member of the federal reserve system or federal home loan bank, money market funds, or bankers acceptances maturing in two hundred seventy days or less which are eligible for purchase by the federal reserve system, as a reserve. Notwithstanding the foregoing or any provision of the Revised Code to the contrary, the board of trustees of a community college district may provide for the investment of district funds in any manner authorized under section 3345.05 of the Revised Code.

(C) Any community college district is subject to audit by the auditor of state, who shall furnish to the county or counties which created the district a copy of the audit report.

Effective Date: 07-01-1985; 06-30-2006; 2007 HB119 09-29-2007



Section 3354.11 - Bonds.

A community college district may submit to the electors of the district pursuant to Chapter 133. of the Revised Code the question of issuing bonds of such district for the purpose of paying all or a part of the cost of purchasing sites and for the erection, furnishing, and equipment of buildings and for the acquisition or construction of any property which the board of trustees of a community college district is authorized to acquire or construct and which has an estimated life of usefulness of five years or more as certified by the fiscal officer, and also the necessity of the levy of a tax on all the taxable property in the community college district outside the limitation imposed by Section 2 of Article XII, Ohio Constitution, to pay the interest on and to retire such bonds. The bonds may be issued for one or more improvements which the district is authorized to acquire or construct, notwithstanding the fact that such improvements may not be for one purpose under Chapter 133. of the Revised Code. Notes may be issued in anticipation of such bonds as provided in section 133.22 of the Revised Code. The treasurer of the district shall be its fiscal officer, and the board of trustees shall be the taxing authority of the district as those terms are used in Chapter 133. of the Revised Code.

Effective Date: 10-30-1989



Section 3354.12 - Levies for capital and operating expenses - sources of funds.

(A) Upon the request by resolution approved by the board of trustees of a community college district, and upon certification to the board of elections not less than ninety days prior to the election, the boards of elections of the county or counties comprising such district shall place upon the ballot in their respective counties the question of levying a tax on all the taxable property in the community college district outside the ten-mill limitation, for a specified period of years or for a continuing period of time, to provide funds for any one or more of the following purposes: the acquisition of sites, the erection, furnishing, and equipment of buildings, the acquisition, construction, or improvement of any property which the board of trustees of a community college district is authorized to acquire, construct, or improve and which has an estimated life of usefulness of five years or more as certified by the fiscal officer, and the payment of operating costs. Not more than two special elections shall be held in any one calendar year. Levies for a continuing period of time adopted under this section may be reduced in accordance with section 5705.261 of the Revised Code.

If such proposal is to be or include the renewal of an existing levy at the expiration thereof, the ballot for such election shall state whether it is a renewal of a tax; a renewal of a stated number of mills and an increase of a stated number of mills, or a renewal of a part of an existing levy with a reduction of a stated number of mills; the year of the tax duplicate on which such renewal will first be made; and if earlier, the year of the tax duplicate on which such additional levy will first be made, which may include the tax duplicate for the current year unless the election is to be held after the first Tuesday after the first Monday in November of the current tax year. The ballot shall also state the period of years for such levy or that it is for a continuing period of time. If a levy for a continuing period of time provides for but is not limited to current expenses, the resolution of the board of trustees providing for the election on such levy shall apportion the annual rate of the levy between current expenses and the other purpose or purposes. Such apportionment need not be the same for each year of the levy, but the respective portions of the rate actually levied each year for current expenses and the other purpose or purposes shall be limited by such apportionment. The portion of the rate apportioned to the other purpose or purposes shall be reduced as provided in division (B) of this section.

If a majority of the electors in such district voting on such question approve thereof, the county auditor or auditors of the county or counties comprising such district shall annually, for the applicable years, place such levy on the tax duplicate in such district, in an amount determined by the board of trustees, but not to exceed the amount set forth in the proposition approved by the electors.

The boards of trustees of a community college district shall establish a special fund for all revenue derived from any tax levied pursuant to this section.

The boards of elections of the county or counties comprising the district shall cause to be published in a newspaper of general circulation in each such county an advertisement of the proposed tax levy question once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election at which the question is to appear on the ballot . If a board of elections operates and maintains a web site, that board also shall post the advertisement on its web site for thirty days prior to that election.

After the approval of such levy by vote, the board of trustees of a community college district may anticipate a fraction of the proceeds of such levy and from time to time issue anticipation notes having such maturity or maturities that the aggregate principal amount of all such notes maturing in any calendar year shall not exceed seventy-five per cent of the anticipated proceeds from such levy for such year, and that no note shall mature later than the thirty-first day of December of the tenth calendar year following the calendar year in which such note is issued. Each issue of notes shall be sold as provided in Chapter 133. of the Revised Code.

The amount of bonds or anticipatory notes authorized pursuant to Chapter 3354. of the Revised Code, may include sums to repay moneys previously borrowed, advanced, or granted and expended for the purposes of such bond or anticipatory note issues, whether such moneys were advanced from the available funds of the community college district or by other persons, and the community college district may restore and repay to such funds or persons from the proceeds of such issues the moneys so borrowed, advanced or granted.

All operating costs of such community college may be paid out of any gift or grant from the state, pursuant to division (K) of section 3354.09 of the Revised Code; out of student fees and tuition collected pursuant to division (G) of section 3354.09 of the Revised Code; or out of unencumbered funds from any other source of the community college income not prohibited by law.

(B) Prior to the application of section 319.301 of the Revised Code, the rate of a levy that is limited to, or to the extent that it is apportioned to, purposes other than current expenses shall be reduced in the same proportion in which the district's total valuation increases during the life of the levy because of additions to such valuation that have resulted from improvements added to the tax list and duplicate.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-30-1989; 05-02-2006



Section 3354.121 - Acquiring auxiliary or education facilities.

(A)

(1) Each community college district may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, auxiliary facilities or education facilities, except housing and dining facilities, and may pay for the facilities out of available receipts of such district. To pay all or part of the costs of auxiliary facilities or education facilities, except housing and dining facilities, and any combination of them, and to refund obligations previously issued for such purpose, each community college district may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

(2) A community college district that is located within one mile of a four-year private, nonprofit institution of higher education in the state may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, housing and dining facilities, and may pay for the facilities out of the available receipts of such district. To pay all or part of the costs of the housing and dining facilities, and to refund obligations previously issued for such purpose, the community college district may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

(B) Except as otherwise provided in this section, the definitions set forth in section 3345.12 of the Revised Code apply to this section.

(C) Fee variations provided for in division (G) of section 3354.09 of the Revised Code need not be applied to fees pledged to secure obligations.

(D) The obligations authorized by this section are not bonded indebtedness of the community college district, shall not constitute general obligations or the pledge of the full faith and credit of such district, and the holders or owners thereof shall have no right to require the board to levy or collect any taxes for the payment of bond service charges, but they shall have the right to payment thereof solely from the available receipts and funds pledged for such payment as authorized by section 3345.12 of the Revised Code and this section.

The bond proceedings may provide the method whereby the general administrative overhead expense of the district shall be allocated among the several operations and facilities of the district for purposes of determining any operating and maintenance expenses payable from the pledged available receipts prior to the provision for payment of bond service charges, and for other purposes of the bond proceedings.

(E) The powers granted in this section are in addition to any other powers at any time granted by the Constitution and laws of the state, and not in derogation thereof or restrictions thereon.

Amended by 129th General AssemblyFile No.160,HB 532, §1, eff. 3/22/2013.

Effective Date: 09-17-1996



Section 3354.122 - [Repealed].

Effective Date: 09-17-1996



Section 3354.13 - [Effective Until 7/1/2013] Ownership of community college - acquisition of property.

The ownership of a community college created and established pursuant to provisions of sections 3354.02 and 3354.04 of the Revised Code, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall be vested in the board of trustees of the community college district in which such college is situated, except as may be provided in a contract entered into under the authority of division (A) of section 3354.09 of the Revised Code. The board may acquire by appropriation any land, rights, rights of way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the community college district, pursuant to the procedure provided in section 5537.06 of the Revised Code, with respect to the Ohio turnpike commission, and insofar as such procedure is applicable. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999

This section is set out twice. See also § 3354.13, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3354.13 - [Effective 7/1/2013] Ownership of community college - acquisition of property.

The ownership of a community college created and established pursuant to provisions of sections 3354.02 and 3354.04 of the Revised Code, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall be vested in the board of trustees of the community college district in which such college is situated, except as may be provided in a contract entered into under the authority of division (A) of section 3354.09 of the Revised Code. The board may acquire by appropriation any land, rights, rights of way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the community college district, pursuant to the procedure provided in section 5537.06 of the Revised Code, with respect to the Ohio turnpike and infrastructure commission, and insofar as such procedure is applicable.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-26-1999

This section is set out twice. See also § 3354.13, effective until 7/1/2013.



Section 3354.14 - [Repealed].

Effective Date: 09-17-1991



Section 3354.15 - Exemption from taxes or assessments.

A community college district shall not be required to pay any taxes or assessments upon any real or personal property acquired, owned, or used by it pursuant to provisions of sections 3354.01 to 3354.18, inclusive, of the Revised Code, or upon the income therefrom, and the bonds issued pursuant to provisions of such sections and the transfer of the income therefrom, including any profits made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 10-20-1961



Section 3354.16 - Contracts requiring bidding - biennial adjustment.

(A) When the board of trustees of a community college district has by resolution determined to let by contract the work of improvements pursuant to the official plan of such district, contracts in amounts exceeding a dollar amount set by the board, which dollar amount shall not exceed two hundred thousand dollars, shall be advertised after notices calling for bids have been published once a week for three consecutive weeks or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation within the community college district wherein the work is to be done. Subject to section 3354.10 of the Revised Code, the board of trustees of the district may let such contract to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, who meets the requirements of section 153.54 of the Revised Code. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done. Such contract shall be approved by the board of trustees and signed by the president of the board and by the contractor.

(B) On the first day of January of every even-numbered year, the chancellor of the board of regents shall adjust the two hundred thousand dollar contract limit set forth in division (A) of this section, as adjusted in any previous year pursuant to this division. The chancellor shall adjust the limit according to the average increase or decrease for each of the two years immediately preceding the adjustment as set forth in the United States department of commerce, bureau of economic analysis implicit price deflator for gross domestic product, nonresidential structures, or an alternative if the federal government ceases to publish this metric, provided that no increase or decrease for any year shall exceed three per cent of the contract limit in existence at the time of the adjustment. Notwithstanding division (A) of this section, the limit adjusted under this division shall be used thereafter in lieu of the limit in division (A) of this section.

(C) Before entering into an improvement pursuant to division (A) of this section, and except for contracts made with a construction manager at risk, a design-build firm, or a general contracting firm, as those terms are defined in section 153.50 of the Revised Code, the board of trustees of a community college district shall require separate and distinct proposals to be made for furnishing materials or doing work on the improvement, or both, in the board's discretion, for each separate and distinct branch or class of work entering into the improvement. The board of trustees also may require a single, combined proposal for the entire project for materials or doing work, or both, in the board's discretion, that includes each separate and distinct branch or class of work entering into the improvement.

(D) When more than one branch or class of work is required, no contract for the entire job, or for a greater portion thereof than is embraced in one such branch or class of work shall be awarded, unless the separate bids do not cover all the work and materials required or the bids for the whole or for two or more kinds of work or materials are lower than the separate bids in the aggregate.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-14-2003; 2008 HB562 09-22-2008



Section 3354.161 - [Repealed].

Effective Date: 12-30-2004



Section 3354.17 - Cooperation with other board or agencies - dissolution of district.

The board of trustees of a community college district, and its agents, shall co-operate with the boards of county commissioners of the county or counties comprising the district, with boards of education in the district, and with other public agencies representing the people of the district, in providing for educational, social, civic, and recreation activities, in buildings and upon ground under control of the board of trustees; provided, that such co-operation does not interfere with the principal purpose of such district which is to provide educational service beyond the high school for the people of such district. The board of trustees shall prescribe such rules and regulations for occupancy of such buildings and grounds as will secure a fair, reasonable, and impartial use of the same. In the event the need for a community college ceases to exist, the board of trustees may, by a two-thirds vote of its members, declare the district dissolved and, within ninety days of such vote, shall notify the secretary of state of this action. The board of trustees shall dispose of the land and all physical facilities of the district not later than three years after the secretary of state is notified of the dissolution of the district. Disposition of the land and the physical facilities shall be made by sale in such manner as to realize the greatest return to the district. Money obtained from any sale shall be apportioned and deposited forthwith in the treasury or treasuries of the county or counties that created the district, in the proportion to which the taxpayers of the county or counties have contributed to the support of the community college district during the period of its existence, by the district board of trustees as its last act before going out of existence. In the event of any dissolution of any community college district organized pursuant to sections 3354.01 to 3354.18, inclusive, of the Revised Code, such dissolution shall not affect the liability of any property in such district to the levy of any taxes for the purpose of paying the principal and interest of any bonds or anticipatory notes issued under such sections. In the event of any such dissolution, or in the event of any failure on the part of the officers of any district to qualify and act, or in the event of any resignations or vacancies in office which prevent action by said district or by its proper officers, the county auditor and all other officers charged in any manner with the duty of levying and collecting taxes for public purposes in any county in which such property is situated shall perform all acts which are necessary to the levying and collecting of any taxes which are necessary to pay the principal and interest of such bonds or notes. Any holder of any bonds or notes issued pursuant to sections 3354.01 to 3354.18, inclusive, of the Revised Code, or any person or officer who is a party in interest may, either by suit, action, or mandamus, enforce and compel performance of the duties required by such sections of any of the officers or persons mentioned in such sections.

Effective Date: 09-30-1963



Section 3354.18 - Financial aid from state.

Financial aid to a community college from the state shall be paid over to the board of trustees of the community college district in which such college is situated only upon certification by the Ohio board of regents that such college is in condition to receive students and is operable and upon approval of its official plan and the issuance of a charter to such college as provided in section 3354.07 of the Revised Code.

Financial aid from the state to a municipal university of the kind described in division (C) of section 3354.01 of the Revised Code shall be paid to the board of directors of the municipal university upon findings of the Ohio board of regents that the university offers instructional programs equivalent to those required of community colleges, and that such programs are needed in the community in which the university is located.

Effective Date: 09-30-1963



Section 3354.19 - Displaced homemaker defined.

(A) As used in sections 3354.19 to 3354.24 of the Revised Code, "displaced homemaker" means an individual who:

(A) Is twenty-seven years of age or older;

(B) Has worked without pay as a homemaker for his or her family;

(C) Is not gainfully employed and has had, or would be likely to have, difficulty in securing employment; and

(D) Has either been deprived of the support of a person on whom he or she was dependent, or has become ineligible for public assistance as the parent of a needy child.

Effective Date: 07-06-1984



Section 3354.20 - Cuyahoga community college district to establish multipurpose service center for displaced homemakers.

The Cuyahoga community college district shall establish and operate, as a pilot program, a multipurpose service center for displaced homemakers to provide such individuals with the education, training, employment services, health care, and counseling needed to enable them to become gainfully employed and capable of maintaining their independence. The board of trustees of the district shall appoint a director to administer the program. To the greatest extent possible, the multipurpose center shall be staffed by displaced homemakers. Staff members may be provided with on-the-job training by independent contractors or nonprofit agencies. A plan to inform displaced homemakers in the community of the services offered shall be developed and implemented by the center. The director and staff of the center shall evaluate the effectiveness of the job training, placement, and other components of the program. Such evaluations shall include the number of persons trained, the number of persons placed in employment, follow-up data on persons placed in employment, the number of persons served by the various service programs, and estimates of the cost-effectiveness of the various components of the program.

Effective Date: 07-06-1984



Section 3354.21 - Agreement with agencies to provide services.

The multipurpose center established under section 3354.20 of the Revised Code may provide and may enter into an agreement with a public or private nonprofit agency or person to provide displaced homemakers with services. These services may include, but not be limited to, the following:

(A) Job counseling, specifically designed for a person reentering the job market after a number of years as a homemaker, and utilizing peer counseling;

(B) Job training developed cooperatively with the director of job and family services, local government agencies, and private employers, for available employment in the public and private sectors. The job training program shall provide a stipend for trainees. As opportunities for the employment of such skills in the community are identified or developed, the center's program shall include training for:

(1) Employment counselors in social service agencies;

(2) Home health technicians with skills in nutrition, basic health care, and nursing for the disabled and elderly;

(3) Health care counselors, for employment in hospital outpatient and community clinics, especially in the counseling of middle-aged patients.

(C) Assistance in finding employment. In its job-finding program, the staff shall work with the director of job and family services, and any other appropriate public or private agency in the area where the center is located.

(D) Health service programs, including a clinic based on principles of preventive health care and consumer health education. The clinic shall provide basic physical and gynecological examinations, information and referral to physicians and clinics, discussion and activity groups on common health problems of older persons, and alcohol and drug addiction programs.

(E) Money management courses;

(F) Information concerning government assistance programs;

(G) Educational programs, including courses offering credit through community colleges or leading to a high school equivalency diploma;

(H) Counseling for the purpose of lessening or resolving emotional problems, temporary stress, or impaired social functioning.

Effective Date: 07-01-2000



Section 3354.22 - Trustees of district - powers and duties.

The board of trustees of the district shall:

(A) In consultation with the director of the center, establish rules concerning the operation of the program, the eligibility of individuals for services, the level of stipends for job training programs, a sliding scale for fees charged for services, and such other matters as the board considers necessary;

(B) Explore all possible sources of funding and in-kind contributions from federal, local, and private sources in establishing the center, including building space, equipment, and qualified personnel for training programs;

(C) Cooperate with federal, state, and local agencies to coordinate the service programs with existing programs of a similar nature.

Effective Date: 07-06-1984



Section 3354.23 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 07-06-1984



Section 3354.24 - Eastern gateway community college district.

(A) The provisions of this section prevail over conflicting provisions of this chapter; however, except as otherwise provided in this section, the eastern gateway community college district and its board of trustees shall comply with the provisions of this chapter.

(B) The territory of Columbiana, Mahoning, and Trumbull counties is hereby added to the territory of the community college district of Jefferson county, creating a new community college district to replace the former community college district of Jefferson county. The district created under this section shall be known as and operate under the name of "eastern gateway community college district," and its charter shall be amended to this name. The Jefferson county campus is hereby part of the eastern gateway community college district and shall remain in operation unless otherwise specified by the board of trustees of the community college.

The eastern gateway community college district is divided into two taxing subdistricts, one consisting of the territory of Jefferson county, and the other consisting of the territories of Columbiana, Mahoning, and Trumbull counties.

(C) On the effective date of this section as enacted by H.B. 1 of the 128th general assembly, the government of the eastern gateway community college district shall be vested in a board of eleven trustees to be appointedby the governor, with the advice and consent of the senate. The board of trustees of the former community college district of Jefferson county is abolished on that date.

The governor shall appoint the members of the board of trustees of the eastern gateway community college district as successors to the board of trustees of Jefferson community college as follows: Three members of the board of trustees shall be residents of Jefferson county. (The initial Jefferson county members shall be members of the board of trustees of the former community college district of Jefferson county, as it existed before the effective date of this section.) Eight members of the board of trustees shall be residents of Columbiana, Mahoning, and Trumbull counties.

The initial board of trustees shall be appointed within ninety days after the effective date of this section for terms as follows: Of the trustees who are residents of Jefferson county, one trustee shall be appointed for a one-year term, one trustee shall be appointed for a three-year term, and one trustee shall be appointed for a five-year term. Of the trustees who are residents of Columbiana, Mahoning, and Trumbull counties, one trustee shall be appointed for a one-year term, two trustees shall be appointed for two-year terms, two trustees shall be appointed for three-year terms, two trustees shall be appointed for four-year terms, and one trustee shall be appointed for a five-year term.

At the conclusion of each initial term, the term of office of each trustee shall be five years, each term ending on the same day of the same month of the year as did the term that it succeeds.

Each trustee shall hold office from the date of the trustee's appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring before the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of that term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

If a vacancy occurs and the Jefferson county tax levy is no longer in place or a conversion under division (H) of this section has occurred, the governor shall fill the vacancy with a person residing within the eastern gateway community college district.

(D) The board of trustees of the eastern gateway community college district shall continue to comply with division (G) of section 3354.09 of the Revised Code regarding tuition for students who are residents of Ohio but not residents of the district, and for students who are nonresidents of Ohio. The tuition rate shall be based on the student's county of residence and shall apply to all eastern gateway community college district classes in all district locations. Except as provided in division (F)(3) of this section, students who are residents of Columbiana, Mahoning, or Trumbull county shall continue to be charged tuition at the same rate as Ohio residents who are not residents of the district.

(E)

(1) Except as provided in divisions (E)(2) and (3) of this section, each member of the board of trustees shall have full voting rights on all matters that come before the board.

(2) The three trustees representing Jefferson county shall have sole authority to vote on the following matters:

(a) The Jefferson county tax levy;

(b) The expenditure of revenue from that tax levy;

(c) Levy-subsidized tuition rates.

(3) The voting restrictions under division (E)(2) of this section apply until the electors of the Columbiana, Mahoning, and Trumbull county taxing subdistrict approve a tax levy under division (F)(3) of this section that is equivalent to the tax levy approved by the electors of Jefferson county for the support of the former community college district of Jefferson county on the effective date of this section. For the purposes of this division, the tax levy is an equivalent tax levy if either:

(a) In the first tax year for which the tax is collected, it yields revenue per capita equal to or greater than the yield per capita of levies of the community college district in effect that year in Jefferson county, as jointly determined by the county auditors of Jefferson, Columbiana, Mahoning, and Trumbull counties; or

(b) In the first tax year for which the tax is collected, the effective tax rate of the tax is equal to or greater than the effective tax rate of levies of the community college district in effect that tax year in Jefferson county, as jointly determined by the county auditors of Jefferson, Columbiana, Mahoning, and Trumbull counties.

As used in this division, "effective tax rate" means the quotient obtained by dividing the total taxes charged and payable for a taxing subdistrict for a tax year after the reduction prescribed by section 319.301 of the Revised Code but before the reduction prescribed by section 319.302 or 323.152 of the Revised Code, by the taxable value for the taxing subdistrict for that tax year.

(F)

(1) For each taxing subdistrict of the eastern gateway community college district, the board of trustees may propose to levy a tax in accordance with the procedures prescribed in section 3354.12 of the Revised Code, except the following terms used in that section shall have themeanings given them in this section:

(a) "District" and "community college district" mean the appropriate taxing subdistrict defined in this section;

(b) "Board of trustees of the community college district" means the board of trustees for the entire eastern gateway community college district. That board of trustees may propose separate levies for either of the two taxing subdistricts.

(c) "Tax duplicate" means the tax duplicate of only the appropriate taxing subdistrict and not the tax duplicate of the entire eastern gateway community college district.

(2) The board of trustees may propose to levy a tax on taxable property in Jefferson county to be voted on by the electors of Jefferson county as provided in division (F)(1) of this section. An affirmative vote by a majority of the electors of the subdistrict voting on the question is necessary for passage. Any money raised by a tax levied by the former community college district of Jefferson county or a subsequent tax levied in Jefferson county in accordance with division (F)(1) of this section shall be used solely for the benefit of Jefferson county residents attending the eastern gateway community college in the form of student tuition subsidies, student scholarships, and instructional facilities, equipment, and support services located within Jefferson county, or for any purpose approved by the electors. Such amounts shall be deposited into a separate fund of the taxing subdistrict, and shall be budgeted separately.

(3) The board of trustees may propose to levy a tax on taxable property in Columbiana, Mahoning, and Trumbull counties to be voted on by the electors of the counties as provided in division (F)(1) of this section. An affirmative vote by a majority of the electors of the subdistrict voting on the question is necessary for passage. Any amounts raised by such a tax in the tax subdistrict shall be used solely for the benefit of residents of the subdistrict attending the eastern gateway community college in the form of student tuition subsidies, student scholarships, and instructional facilities, equipment, and support services located within Columbiana, Mahoning, and Trumbull counties, or for any purpose approved by the electors. Amounts collected shall be deposited into a separate fund from all other revenues collected by each taxing subdistrict.

The board of trustees may adjust the rate of tuition charged to each taxing subdistrict's residents to an amount commensurate with the amount of tax the board of trustees dedicates for instructional and general services provided to the residents of the subdistrict.

(G) The board of trustees of the eastern gateway community collegedistrict may issue bonds in accordance with section 3354.11 of the Revised Code, but the board may limit the question of approval of the issue of those bonds to the electors of only one of the two taxing subdistricts, in which case the board also may limit the use of the property or improvements to the residents of that subdistrict.

(H) If the tax levy in Jefferson county expires, is not renewed, or is not approved by the electors of Jefferson county and the other taxing subdistrict does not levy a tax for the purposes of this section, the board of trustees of the eastern gateway community college district shall submit a proposal to the chancellor of the board of regents to convert to a state community college and, upon the chancellor's approval of the proposal, enter into a transition agreement with the chancellor following the procedures set forth in section 3358.05 of the Revised Code for a technical college district.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-23-1963



Section 3354.25 - Warren and Montgomery county community college district.

(A) The provisions of this section prevail over conflicting provisions of this chapter; however, except as provided in this section, the community college district and its board of trustees created by this section shall comply with the provisions of this chapter.

(B)

(1) The territory of Warren county is hereby added to the territory of the community college district of Montgomery county, creating the Warren county Montgomery county community college district and replacing the former community college district of Montgomery county. The district created in this section may be known as and operate under the name of the Sinclair community college district.

(2) The community college district created by this section shall be divided into separate taxing subdistricts, one consisting of the territory of Warren county, and another consisting of the territory of Montgomery county. Taxes for the benefit of the community college district shall be levied and the benefits from the revenues of those taxes shall be apportioned among the subdistricts only in accordance with this section.

(C) The board of trustees of the two-county community college district created by this section shall consist of eleven members.

(1) Nine members of the board of trustees shall be residents of Montgomery county. The initial Montgomery county members shall be the same members of the board of trustees of the former community college district of Montgomery county, as it existed prior to the effective date of this section, whose terms shall expire and whose successors shall be appointed as they would have otherwise under division (B) of section 3354.05 of the Revised Code.

(2) Two members of the board of trustees shall be residents of Warren county, one of whom shall be appointed by the board of county commissioners of Warren county, and one of whom shall be appointed by the governor with the advice and consent of the senate. Each of the initial appointments under division (C)(2) of this section shall be made within ninety days after the effective date of this section. At the time of the initial meeting of the trustees of the community college district created by this section, a drawing among the Warren county appointees shall be held to determine the initial term of each appointee, one trustee to serve for a term ending three years after the expiration date of the Montgomery county trustee's term that is the first to expire after the effective date of this section, and the other trustee to serve for a term ending five years after the expiration date of the Montgomery county trustee's term that is the first to expire after the effective date of this section. Thereafter, the successive terms of the Warren county members of the board of trustees shall be for five years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each trustee shall hold office from the date of the trustee's appointment until the end of the term for which appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of that term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) The board of trustees of the community college district created by this section shall continue to comply with division (G) of section 3354.09 of the Revised Code, regarding tuition for students who are residents of Ohio but not of the district, and for students who are nonresidents of Ohio. The tuition rate shall be based on the student's county of residence and shall apply to all Sinclair community college classes in all Sinclair community college locations. Except as provided in division (G)(2) of this section, students who are residents of Warren county shall continue to be charged tuition at the same rate as Ohio residents who are not residents of the district.

(E)

(1) Unless the conditions prescribed in division (F) of this section are satisfied, the trustees from each respective county of the community college district created by this section shall have no vote on any of the following matters pertaining to the other county:

(a) Tax levies;

(b) The expenditure of revenue from tax levies;

(c) Levy-subsidized tuition rates.

(2) As long as either of the conditions prescribed in division (F)(1) or (2) of this section are satisfied, each member of the board of trustees shall have full voting rights on all matters coming before the board.

(3) At all times, on any matter related to community college programming or facilities within one county or the other, both of the following are necessary:

(a) The affirmative vote of a majority of the full membership of the board of trustees;

(b) The affirmative vote of at least fifty per cent of the trustees from the affected county.

(4) If the millage rate of the Warren county tax levy described in division (F) of this section is subsequently reduced by a vote of the electors of Warren county to the extent that it no longer satisfies a condition prescribed in either division (F)(1) or (2) of this section, the voting restrictions prescribed in division (E)(1) of this section again apply to the board effective on the first day of the tax year that begins after the reduction is approved by the electors.

(F) The voting restrictions of division (E)(1) of this section apply until the electors of Warren county approve a tax levy, in accordance with division (G)(3) of this section, equivalent to the tax levy approved by the electors of Montgomery county for the support of the former community college district of Montgomery county prior to the effective date of this section. For this purpose, an equivalent tax levy is a tax levied in Warren county that either:

(1) In the first tax year for which the tax is collected, yields revenue per capita equal to or greater than the yield per capita of levies of the community college district in effect that tax year in Montgomery county, as jointly determined by the county auditors of Montgomery and Warren counties;

(2) In the first tax year for which the tax is collected, imposes a millage rate that is equal to or greater than the effective tax rate of levies of the community college district in effect that tax year in Montgomery county, as jointly determined by the county auditors of Montgomery and Warren counties. As used in division (F)(2) of this section, "effective tax rate" means the quotient obtained by dividing the total taxes charged and payable for the taxing subdistrict for a tax year, after the reduction prescribed by section 319.301 of the Revised Code but before the reduction prescribed by section 319.302 or 323.152 of the Revised Code, by the taxable value for the taxing subdistrict for that tax year.

(G)

(1) The board of trustees may propose to levy a tax on taxable property in Montgomery county to be voted on by the electors of Montgomery county as provided in division (G)(3) of this section. Any money raised by a tax levied by the former community college district of Montgomery county or a subsequent tax levied in Montgomery county in accordance with division (G)(3) of this section shall be used solely for the benefit of Montgomery county residents attending Sinclair community college in the form of student tuition subsidy, student scholarships, and instructional facilities, equipment and support services located within Montgomery county, shall be deposited into a separate fund from all other revenues of the district, and shall be budgeted separately.

(2) The board of trustees may propose to levy a tax on taxable property in Warren county to be voted on by electors of Warren county as provided in division (G)(3) of this section. Any money raised by the tax shall be used solely for the benefit of Warren county residents attending Sinclair community college in the form of student tuition subsidy, student scholarships, and instructional facilities, equipment and support services located within Warren county, shall be deposited into a separate fund from all other revenues of the district, and shall be budgeted separately. If the tax is approved in accordance with division (G)(3)(c) of this section, the board of trustees may adjust the rate of tuition charged to Warren county residents commensurate with the amount of that tax the board of trustees dedicates for instructional and general services provided to Warren county residents.

(3) For each taxing subdistrict of the community college district created by this section, the board of trustees may propose to levy a tax in accordance with the procedures prescribed in section 3354.12 of the Revised Code, except as provided in divisions (G)(3)(a) to (c) of this section.

(a) Wherein section 3354.12 of the Revised Code the terms "district" and "community college district" are used, those terms shall be construed to mean the appropriate taxing subdistrict described in division (B)(2) of this section, except that the "board of trustees of the community college district" means the board of trustees for the entire community college district as described in division (C) of this section. That board of trustees may propose separate levies for either of the two taxing subdistricts.

(b) "Tax duplicate," as used in section 3354.12 of the Revised Code, means the tax duplicate of only the appropriate taxing subdistrict and not the tax duplicate of the entire community college district.

(c) The resolution of the board of trustees proposing a tax levy in the Warren county taxing subdistrict is subject to approval of a two-thirds vote of the board of county commissioners of Warren county. If so approved by the board of county commissioners of Warren county, that board shall certify the resolution to the Warren county board of elections, which shall place on the ballot for the electors of Warren county the question of levying the tax proposed in the resolution on all taxable property of the county. If approved by the electors of the county, the tax shall be levied as provided in section 3354.12 of the Revised Code and anticipation notes may be issued by the board of trustees in accordance with that section.

(H)

(1) The board of trustees of the community college district created by this section may issue bonds in accordance with section 3354.11 of the Revised Code; however, the board may limit the question of approval of the issue of those bonds to the electors of only one of the two taxing subdistricts described in division (B)(2) of this section, in which case the board also may limit the use of the property or improvements to the residents of that subdistrict.

(2) A resolution of the board of trustees proposing the issuance of bonds for only the Warren county taxing subdistrict is subject to approval of a two-thirds vote of the board of county commissioners of Warren county. If so approved by the board of county commissioners of Warren county, that board shall certify the resolution to the Warren county board of elections which shall place on the ballot for the electors of Warren county the question of issuing bonds as proposed in the resolution.

Effective Date: 09-29-2005



Section 3354.26 - Rio Grande community college district contract authorized.

Notwithstanding the provisions in section 3354.07 and division (A) of section 3354.09 of the Revised Code, which allow the board of trustees of a community college district to contract with a generally accredited public university or college for operation of such community college, the board of trustees of the Rio Grande community college district and the board of trustees of the university of Rio Grande, a private nonprofit corporation also located in Rio Grande, Ohio, may enter into one or more contracts for the board of trustees of the university of Rio Grande to provide any services for the operation of the community college , except the services of a treasurer or other fiscal officer. Under the contracts, the community college board of trustees may acquire the services of the president of the university and other personnel, except as otherwise provided in this section. The community college board shall have exclusive authority to employ and make personnel decisions regarding the treasurer or other fiscal officer of the community college and any other personnel the community college board considers necessary for the operation of the community college. The purpose of the contracts shall be to provide the necessary leadership and to secure the efficient and effective provision of educational services for the community college from the university. The board of trustees of Rio Grande community college may terminate any such contract if a majority of the members of the board determines that the contract is no longer in the best interests of the community college. Each such contract shall include aprovision for termination of the contract.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-2007






Chapter 3355 - UNIVERSITY BRANCH DISTRICTS

Section 3355.01 - University branch district definitions.

As used in sections 3355.01 to 3355.14, inclusive, of the Revised Code:

(A) "University branch district" means a political subdivision of the state and a body corporate with all the powers of a corporation, and organized for the purpose of establishing, owning, and operating a branch university district within the territory of such district.

(B) "University branch" means an academic program administered by a state or municipal university in a community other than the community wherein is located the main campus of such university, and affording to the students in such program academic credit corresponding to that afforded to the students on the main campus upon satisfactory completion of comparable courses of instruction.

Effective Date: 10-20-1961



Section 3355.02 - University branch district.

(A) The legislative authority of any municipal corporation having a population of not less than fifty thousand as determined by the most recent federal decennial census may, by resolution approved by two-thirds of its members, create a university branch district, if a branch of a public university has been in operation in that municipality for at least the full two years immediately preceding that time.

(B) The board of county commissioners of any county having a population of not less than fifty thousand as determined by the most recent federal decennial census may, by resolution approved by two-thirds of its members, create a university branch district if a branch of a public university has been in operation in that county for at least the full two years immediately preceding that time.

(C) The boards of county commissioners of any two or more contiguous counties which together have a combined population of not less than fifty thousand, as determined by the most recent federal decennial census may, by resolution approved by two-thirds of the members of each such board, together and jointly create a university branch district, if a branch of a public university has been in operation in any one of the counties for at least the full two years immediately preceding that time.

(D) A resolution creating a university branch district shall set forth the name of such district, and a description of the territory to be included in the proposed district. The creation of an authority of this nature by a municipality, county, or group of counties shall cause this authority to create university branch districts, to be unavailable to the other units of local government in the affected county or counties.

(E) In any municipal corporation or county or group of two or more contiguous counties, having a total population of not less than fifty thousand as determined by the most recent federal decennial census, where no university branch district has been created either by action of the legislative authority of the municipal corporation or by action of the board or boards of county commissioners, the electors in such municipal corporation or county or counties may petition for the creation of a university branch district. Such petition shall be presented to the board of elections of the county or of the most populous county in the proposed university branch district and shall be signed by qualified voters of the territory within the proposed university branch district, not less in number than five per cent of the vote cast in the most recent gubernatorial election. A petition calling for the creation of a university branch district shall set forth the proposed name of such district, the necessity for the district, and a description of the territory to be included in the proposed district.

In a petition submitted by qualified voters, pursuant to this section, which proposes the creation of a university branch district comprised of two or more counties, the number of valid signatures from each county shall be not less in number than five per cent of the vote cast in the most recent gubernatorial election.

Upon receiving a petition calling for creation of a university branch district, pursuant to this section, the board of elections of the county of the most populous county in such district shall certify the validity of the signatures and the fact of such petition to the election boards of the other counties, if any, to be included in such district, and shall certify to such other boards that, pursuant to this section, the proposal to create such district shall be placed on the ballot at the next primary or general election occurring more than ninety days after the filing of such petition. If a majority of the electors voting on the proposition in each county of the proposed district vote in favor thereof, such district shall be established.

No county shall be included in the territory of more than one university branch district.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 3355.03 - District is political subdivision - creation and certification of district.

A university branch district organized pursuant to section 3355.02 of the Revised Code is a political subdivision of the state and a body corporate with all powers of a corporation, and may sue and be sued, incur debts, liabilities, and obligations, exercise the right of eminent domain, and of taxation and assessment, as provided in sections 3355.01 to 3355.14, inclusive, of the Revised Code, issue bonds, and do all acts necessary and proper for carrying out the purposes for which the district was created, and for executing the powers with which it is vested. Within thirty days after action by the legislative authority of the municipality, or the board or boards of county commissioners, declaring by resolution the creation of the university branch district, such action shall be certified to the secretary of state, who shall thereupon declare such district to be established, and a copy of the resolution incorporating a university branch district pursuant to sections 3355.01 to 3355.14, inclusive, of the Revised Code, shall be recorded and filed in the office of the secretary of state. When a university branch district has been approved by vote of the electors in such district, pursuant to division (E) of section 3355.02 of the Revised Code, the boards of elections of such counties shall, within thirty days, certify the results of such action by the electors of their respective counties to the secretary of state, who shall thereupon declare such district to be established. Copies of election certificates, ordinances, or resolutions, incorporating a university branch district pursuant to section 3355.02 of the Revised Code, shall be recorded and filed in the office of the secretary of state in the same manner as articles of incorporation which are required to be filed and recorded under the general law concerning corporations.

Effective Date: 01-23-1963



Section 3355.04 - Appointment of district administrator or board of trustees - term.

Within ninety days after a university branch district has been declared to be established, pursuant to sections 3355.01 to 3355.14, inclusive, of the Revised Code, the legislative authority of the municipality or the board or boards of county commissioners shall appoint either a district administrator who shall serve thereafter at the pleasure of the managing authority of the university branch district, or a university branch district board of trustees of seven members. The university branch district board of trustees referred to in this section as "board of trustees" appointed by the legislative authority of the municipality or board or boards of county commissioners, at the time of appointment, shall be residents of the municipality, county, or counties from which the university branch district is created and shall serve for terms not to exceed four years. Members of the board of trustees shall be eligible for reappointment provided that they remain residents of the municipality, county, or counties from which the university branch district is created. Vacancies on the board of trustees may be filled by appointment for the remainder of the unexpired term provided that the member so appointed possesses all the qualifications required for a full term appointment. The appointing authority may appoint members of the university branch district board of trustees for terms of a uniform number of years fixed to expire at one time, or the appointing authority may stagger the terms of the trustees so that one or more terms of the members of the board of trustees expires each year. If staggered term appointments are made to the board of trustees, the initial appointments may be made for terms of less than four years and need not be initially for the same length of time. After initial appointments for staggered terms are made all subsequent appointments shall be for terms of uniform length. For a university branch district created by the boards of county commissioners of two or more counties, the board of trustees shall consist of at least one member appointed by each board of county commissioners in the district and no board of county commissioners shall appoint more than four members of the board of trustees. The exact number of members of the board of trustees appointed by each board of county commissioners shall be agreed to unanimously by all boards of county commissioners within the university branch district, except that the total number of trustees shall be seven. The district administrator or the university branch district board of trustees may employ such technical assistants including architects, engineers, appraisers, and other skilled personnel as may be required to plan, acquire, construct, and maintain a university branch campus. The district administrator or the university branch district board of trustees may also employ such supervisory and clerical personnel as may be required in the fulfillment of these responsibilities.

Effective Date: 09-24-1963



Section 3355.05 - Managing authority of district.

The legislative authority of the municipal corporation, or the board or boards of county commissioners, or the university branch district board of trustees when appointed by the legislative authority of the municipal corporation or board or boards of county commissioners shall be the managing authority of the university branch district. Such authority shall annually select by majority vote during the first week in January one of its members to be chairman and another to be vice-chairman. The chairman and vice-chairman shall serve for a term of one year or until their successors are selected and qualified. Should either the office of chairman or vice-chairman become vacant due to death, resignation, or incapacity, the remaining members of such managing authority shall select a successor. In the absence of the chairman, the vice-chairman shall act as presiding officer. Within thirty days after the creation of the university branch district, the chairman and vice-chairman of the university branch district managing authority shall be selected and they shall serve until the first week in January of the year next succeeding or until their successors are selected and qualified.

Effective Date: 09-24-1963



Section 3355.051 - Secretary to be fiscal officer - appointment, bond.

The university branch district board of the trustees shall appoint, from its membership or otherwise, a secretary who shall be the fiscal officer of the university branch district. The secretary shall serve at the pleasure of the board and shall, before entering upon his duties, execute a bond in an amount to be determined by the board. Such bond shall be payable to the university branch district and shall be conditioned upon the faithful performance of the official duties required of him as secretary and fiscal officer. Upon his ceasing to hold such office, he, or his legal representatives, shall deliver to the board of trustees or to his successor all moneys, books, papers, and other property of the district in his possession as secretary and fiscal officer. In case of the death or incapacity of the secretary, his legal representative shall, in like manner, deliver all moneys, books, papers, and other property of the district to the board of trustees or the person named as his successor. The secretary shall, at the direction of the board, receive and disburse all funds of the district and shall certify to the board the estimated useful life of all property included in division (D) of section 3355.09 of the Revised Code.

Effective Date: 12-14-1967



Section 3355.06 - Powers and duties of managing authority.

The managing authority of the university branch district shall adopt its own rules governing proceedings, designate the permanent place of business of the district, and keep a record of all its proceedings. Such record shall be open for public inspection during regular business hours at the permanent place of business of the district. The managing authority may:

(A) Enter into a contract for a period of not less than four nor more than ten years with a state or municipal university for the operation of a university branch by such university on the campus provided in accordance with sections 3355.01 to 3355.14 of the Revised Code. Except as provided in sections 3333.17 and 3333.32 of the Revised Code, the contract shall establish schedules of fees and tuition for: students who are residents of the district; residents of Ohio but not of the district; and students who are nonresidents of Ohio. Students who are nonresidents of Ohio shall be required to pay higher rates of fees and tuition than the rates required of students who are residents of Ohio but not of the district, and students who are residents of the district shall pay a smaller tuition and fee rate than the rate for either category of nonresident students.

(B) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease, use, and sell real and personal property as is necessary for the creation and maintenance of the university branch campus, on whatever terms and for whatever consideration may be appropriate for the purposes of the facility;

(C) Accept gifts, grants, bequests, and devises absolutely or in trust for support of the university branch campus during the existence of said branch;

(D) Receive an appropriation from any municipality or county that is a part of the university branch district for the purpose of providing funds for support of the university branch campus;

(E) Receive and expend gifts or grants from the state for the payment of operating costs, for the acquisition, construction, or improvement of buildings or other structures, or for the acquisition or use of land;

(F) Prescribe rules for the effective operation of a university branch district college and exercise such other powers as are necessary for the efficient management of such university and are not in conflict with any contract entered into under division (A) of this section. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-22-2000



Section 3355.061 - Managing authority to receive and expend funds - budget.

For the purpose of paying the administrative expenses of the managing authority of a university branch district, the managing authority may receive and expend gifts, grants, bequests or devises, or public funds appropriated for such purpose. The legislative authority of any municipal corporation in which a district is located or the board of county commissioners of any county or counties in which a district which is not wholly within the boundary of a municipal corporation is located may appropriate and cause to be paid to such district funds for the expenses of the managing authority of a university branch district upon a determination by the legislative authority or the board of county commissioners that such appropriation will be of benefit to such municipal corporation or county, which determination is final. On or before the first day of June in each year, the managing authority shall meet and prepare a budget of the administrative expense needs of and the income available to the authority for the succeeding fiscal year. This budget shall not conflict with any contract entered into under division (A) of section 3355.06 of the Revised Code and shall not include any items of expense incurred pursuant to such section. The budget shall be delivered to the legislative authority of the municipality in which the district is located or to the board of county commissioners of the county or of the most populous county in which the district is located on or before the fifteenth day of June of each year, and the taxing authority shall determine what portion of the administrative budget shall be included in the tax budget of the authority pursuant to section 5705.28 of the Revised Code.

Effective Date: 12-14-1967



Section 3355.07 - Investment, deposit of funds.

The board of trustees of a university branch district may, by resolution, provide that moneys of such district be invested in obligations of such district, in bonds or other obligations of the United States or those for which the payment of principal and interest of which the faith of the United States is pledged, bonds issued by the home owners' loan corporation, pursuant to "Home Owners Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461, and any amendments thereto, bonds of the state, and bonds of any municipal corporation, village, county, township, or other political subdivision of the state as to which there is no default of principal, interest, or coupons. Such investments shall not be made at a price in excess of the current market value of such bonds or other interest-bearing obligations. The board of trustees may, by resolution, sell such bonds or other interest-bearing obligations for cash and for a sum not less than their current market price. The managing authority of the university branch district may select a depository for the funds of a district, in the manner provided in sections 135.01 to 135.21, inclusive, of the Revised Code, upon the adoption of a resolution declaring such intent, which resolution shall be certified to the board of county commissioners and to the treasurer in the counties in which such district is located. In such event the board of trustees shall thereupon become the governing board for such district with respect to the deposit of funds of such district.

Effective Date: 06-11-1968



Section 3355.08 - Bonds.

A university branch district may submit to the electors of the district the question of issuing bonds of such district for the purpose of paying all or a part of the cost of purchasing a site or enlargement thereof, and for the erection and equipment of buildings, or for the purpose of enlarging, improving, or rebuilding thereof, and also the necessity of the levy of a tax outside the limitation imposed by Section 2 of Article XII, Ohio Constitution, to pay the interest on and to retire such bonds. The proceedings for such election and for the issuance and sale of such bonds shall be as provided by Chapter 133. of the Revised Code, provided that such bond issue may be submitted to the electors and such bonds may be issued for any one or more improvements which the district is authorized to acquire or construct, notwithstanding the fact that such improvements may not be for one purpose under Chapter 133. of the Revised Code. If a majority of those voting upon the proposal vote in favor thereof, the board may proceed with the issuance of such bonds and the levy of a tax outside the ten-mill limitation, sufficient in amount to pay the interest on and retire such bonds at maturity. Notes may be issued in anticipation of such bonds as provided in section 133.22 of the Revised Code. The secretary of the district shall be its fiscal officer, and the board of trustees shall be the taxing authority of the district, as those terms are used in Chapter 133. of the Revised Code.

Effective Date: 10-30-1989



Section 3355.09 - Submission of tax levy question - purpose of levy - anticipation notes.

Upon receipt of a request from the university branch district managing authority, the boards of elections of the county or counties comprising such district shall place upon the ballot in the district at the next primary or general election occurring not less than ninety days after submission of such request by such managing authority, the question of levying a tax outside the ten-mill limitation, for a specified period of years, to provide funds for any of the following purposes:

(A) Purchasing a site or enlargement thereof;

(B) The erection and equipment of buildings;

(C) Enlarging, improving, or rebuilding buildings;

(D) The acquisition, construction, or improvement of any property which the university branch district managing authority is authorized to acquire, construct, or improve and which has been certified by the fiscal officer to have an estimated useful life of five or more years.

If a majority of the electors in such district voting on such question approve, the county auditor of the county or counties comprising such district shall annually place such levy on the tax duplicate in such district, in the amount set forth in the proposition approved by the electors.

The managing authority of the university branch district shall establish a special fund pursuant to section 3355.07 of the Revised Code for all revenue derived from any tax levied pursuant to provisions of this section.

The boards of election of the county or counties comprising the district shall cause to be published in a newspaper of general circulation in each such county an advertisement of the proposed tax levy question once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election at which the question is to appear on the ballot . If a board of elections operates and maintains a web site, that board also shall post the advertisement on its web site for thirty days prior to the election.

After the approval of such levy by vote, the managing authority of the university branch district may anticipate a fraction of the proceeds of such levy and from time to time, during the life of such levy, issue anticipation notes in an amount not to exceed seventy-five per cent of the estimated proceeds of such levy to be collected in each year over a period of five years after the date of the issuance of such notes, less an amount equal to the proceeds of such levy previously obligated for such year by the issuance of anticipation notes, provided, that the total amount maturing in any one year shall not exceed seventy-five per cent of the anticipated proceeds of such levy for that year.

Each issue of notes shall be sold as provided in Chapter 133. of the Revised Code and shall mature serially in substantially equal amounts, during each remaining year of the levy, not to exceed five, after their issuance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-30-1989; 05-02-2006



Section 3355.091 - District may acquire auxiliary or education facilities - issuance of obligations.

(A) A university branch district may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, auxiliary facilities or education facilities, except housing and dining facilities, and may pay for the facilities out of available receipts of such district. To pay all or part of the costs of auxiliary facilities or education facilities, except housing and dining facilities, and any combination of them, and to refund obligations previously issued for such purpose, each university branch district may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

(B) Except as otherwise provided in this section, the definitions set forth in section 3345.12 of the Revised Code apply to this section.

(C) Fee variations provided for in division (A) of section 3355.06 of the Revised Code need not be applied to fees pledged to secure obligations.

(D) The obligations authorized by this section are not bonded indebtedness of the university branch district, shall not constitute general obligations or the pledge of the full faith and credit of such district, and the holders or owners thereof shall have no right to require the board to levy or collect any taxes for the payment of bond service charges, but they shall have the right to payment thereof solely from the available receipts and funds pledged for such payment as authorized by section 3345.12 of the Revised Code and this section. The bond proceedings may provide the method whereby the general administrative overhead expense of the district shall be allocated among the several operations and facilities of the district for purposes of determining any operating and maintenance expenses payable from the pledged available receipts prior to the provision for payment of bond service charges, and for other purposes of the bond proceedings.

(E) A resolution of the board of trustees or other managing authority of a university branch district providing for borrowing money and issuing obligations shall be submitted to the Ohio board of regents prior to the borrowing of any money or issuance of any obligations, and the board's endorsement of approval on such resolution is necessary to the validity of any obligations issued by the district pursuant to this section and section 3345.12 of the Revised Code.

(F) The powers granted in this section are in addition to any other powers at any time granted by the Constitution and laws of the state, and not in derogation thereof or restrictions thereon.

Effective Date: 09-17-1996



Section 3355.092 - [Repealed].

Effective Date: 09-17-1996



Section 3355.10 - [Effective Until 7/1/2013] Ownership of university branch campus - acquisition of property by appropriation - bonds.

The ownership of the university branch campus, created and established pursuant to sections 3355.01 to 3355.14 of the Revised Code, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall be vested in the managing authority of the university branch district. The board may acquire by appropriation any land, rights, rights of way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the university branch district, pursuant to section 5537.06 of the Revised Code, with respect to the Ohio turnpike commission, and insofar as such procedure is applicable. University branch district bonds, issued pursuant to section 3355.08 of the Revised Code, are lawful investments of banks, savings banks, trust companies, trustees, boards of trustees of sinking funds of municipal corporations, school districts, counties, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, and the school employees retirement system, and also are acceptable as security for the deposit of public moneys. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999

This section is set out twice. See also § 3355.10, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3355.10 - [Effective 7/1/2013] Ownership of university branch campus - acquisition of property by appropriation - bonds.

The ownership of the university branch campus, created and established pursuant to sections 3355.01 to 3355.14 of the Revised Code, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall be vested in the managing authority of the university branch district. The board may acquire by appropriation any land, rights, rights of way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the university branch district, pursuant to section 5537.06 of the Revised Code, with respect to the Ohio turnpike and infrastructure commission, and insofar as such procedure is applicable.

University branch district bonds, issued pursuant to section 3355.08 of the Revised Code, are lawful investments of banks, savings banks, trust companies, trustees, boards of trustees of sinking funds of municipal corporations, school districts, counties, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, and the school employees retirement system, and also are acceptable as security for the deposit of public moneys.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-26-1999

This section is set out twice. See also § 3355.10, effective until 7/1/2013.



Section 3355.11 - Exemption from taxes or assessments.

A university branch district shall not be required to pay any taxes or assessments upon any real or personal property acquired, owned, or used by it pursuant to sections 3355.01 to 3355.14, inclusive, of the Revised Code, or upon the income therefrom, and the bonds issued pursuant to such sections and the transfer of the income therefrom, including any profit made or the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 10-20-1961



Section 3355.12 - Contracts requiring bidding - biennial adjustment.

(A) When the managing authority of the university branch district has determined to let by contract the work of improvements, contracts in amounts exceeding a dollar amount set by the managing authority, which dollar amount shall not exceed fifty thousand dollars, shall be advertised after notices calling for bids have been published once a week for three consecutive weeks, in at least one newspaper of general circulation within the university branch district wherein the work is to be done. Such managing authority may let such contract to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, who meets the requirements of section 153.54 of the Revised Code. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done. Such contract shall be approved by the managing authority of the university branch district and signed by the chairperson or vice-chairperson of the managing authority and by the contractor.

(B) On the first day of January of every even-numbered year, the chancellor of the board of regents shall adjust the fifty thousand dollar contract limit set forth in division (A) of this section, as adjusted in any previous year pursuant to this division. The chancellor shall adjust the limit according to the average increase or decrease for each of the two years immediately preceding the adjustment as set forth in the United States department of commerce, bureau of economic analysis implicit price deflator for gross domestic product, nonresidential structures, or an alternative if the federal government ceases to publish this metric, provided that no increase or decrease for any year shall exceed three per cent of the contract limit in existence at the time of the adjustment. Notwithstanding division (A) of this section, the limit adjusted under this division shall be used thereafter in lieu of the limit in division (A) of this section.

(C) Before entering into an improvement pursuant to division (A) of this section, the managing authority of the university branch district shall require separate and distinct proposals to be made for furnishing materials or doing work on the improvement, or both, in the board's discretion, for each separate and distinct branch or class of work entering into the improvement. The managing authority also may require a single, combined proposal for the entire project for materials or doing work, or both, in the board's discretion, that includes each separate and distinct branch or class of work entering into the improvement. The managing authority need not solicit separate proposals for a branch or class of work for an improvement if the estimate cost for that branch or class of work is less than five thousand dollars.

(D) When more than one branch or class of work is required, no contract for the entire job, or for a greater portion thereof than is embraced in one such branch or class of work shall be awarded, unless the separate bids do not cover all the work and materials required or the bids for the whole or for two or more kinds of work or materials are lower than the separate bids in the aggregate. The managing authority need not award separate contracts for a branch or class of work entering into an improvement if the estimated cost for that branch or class of work is less than five thousand dollars.

Effective Date: 03-14-2003; 2008 HB562 09-22-2008



Section 3355.121 - [Repealed].

Effective Date: 12-30-2004



Section 3355.13 - State and municipal universities not to be limited in administration of university branches.

No provisions in sections 3355.01 to 3355.14, inclusive, of the Revised Code shall limit, restrict, regulate, or alter the powers of the respective state and municipal universities to administer university branches outside of lands and facilities provided by university branch districts or to limit, restrict, or regulate the authority of any unit of local government to establish community colleges or technical colleges as may be provided for by law, nor shall the provisions of such sections limit or restrict the number of university branch campuses in any one university branch district.

Effective Date: 02-17-1972



Section 3355.14 - Dissolution of district - disposition of assets.

In the event the need for a university branch campus ceases to exist, or if a contract between a public university and the university branch district managing authority is not entered into or is not renewed, the university branch district managing authority may by a two-thirds vote of its members declare the district to be dissolved and within ninety days of such vote shall formally notify the secretary of state of this action. The district managing authority shall dispose of the land and all physical facilities of the district not later than three years after the secretary of state is notified of the dissolution of the district. Disposition of the land and the physical facilities shall be made by sale in such manner as to realize the greatest return to the district. Money obtained from any sale shall be apportioned and deposited forthwith in the treasury of the municipality or in the treasury or treasuries of the county or counties that created the district in the proportion to which the taxpayers of the municipality or the taxpayers of the county or counties have contributed to the support of the university branch district during the period of its existence by the district board of trustees as the last act before going out of existence.

Effective Date: 01-23-1963






Chapter 3356 - YOUNGSTOWN STATE UNIVERSITY

Section 3356.01 - Appointment of trustees - term.

(A) There is hereby created Youngstown state university. The government of Youngstown state university is vested in a board of eleven trustees, who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at Youngstown state university, and their selection and terms shall be in accordance with division (B) of this section. Except for the terms of student members, terms of office shall be for nine years, commencing on the second day of May and ending on the first day of May. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible to reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their duties. A majority of the board constitutes a quorum.

(B) The student members of the board of trustees of Youngstown state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on May 2, 1988 and shall expire on May 1, 1989, and the initial term of office of the other student member shall commence on May 2, 1988 and expire on May 1, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3356.02 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of Youngstown state university shall annually elect from their members a chairperson and a vice-chairperson; and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interest of the university requires, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of said bond or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 08-15-1967; 2008 HB562 09-22-2008



Section 3356.03 - Powers and duties of board of trustees.

The board of trustees of Youngstown state university shall employ, fix the compensation of, and remove the president and such number of professors, teachers, and other employees as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful continuous operation of the university. The board may accept donations of lands and moneys for the purpose of such university.

Effective Date: 08-15-1967



Section 3356.04 - Board of trustees to receive and hold property or funds.

The board of trustees of Youngstown state university may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special use of the university, unless otherwise directed in the donation or bequest. The board of trustees of Youngstown state university may make and enter into all contracts and agreements necessary or incidental to the operation of such university.

Effective Date: 08-15-1967



Section 3356.05 - General assembly to support university - other sources.

The general assembly shall support Youngstown state university by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 08-15-1967



Section 3356.10 - [Repealed Effective 9/10/2017] Conveyance of Youngstown University parcels.

During the five-year period after the effective date of this section, the governor may execute deeds in the name of the state conveying to one or more purchasers and the purchasers' heirs and assigns or successors and assigns all of the state's right, title, and interest in any or all parcels of real estate held for the use and benefit of Youngstown state university and located in the city of Youngstown, Mahoning county, in an area known as "smokey hollow" and bounded on the north by the east-bound service road of the Madison avenue expressway, on the east by Andrews avenue, on the south by Rayen avenue, and on the west by Wick avenue. The parcel or parcels of real estate may be transferred individually or as a group or multiple groups to a single purchaser or to multiple purchasers.

The consideration for conveyance of the parcel or parcels of real estate shall be a purchase price and any terms and conditions acceptable to the board of trustees of Youngstown state university. The consideration may include in whole or in part the benefit that will inure to the university and the students attending the university from development of a mixed-use urban neighborhood that will provide convenient housing, retail outlets, parks, and employment opportunities on a site adjacent to the university's core campus.

All costs of the conveyance of the parcel or parcels of real estate shall be paid by the board of trustees of the Youngstown state university unless otherwise specified in the agreement for transfer of the property.

Upon adoption of a resolution by the board of trustees of Youngstown state university specifically describing the parcel or parcels of real estate to be conveyed, identifying the purchaser or purchasers of the real estate, and specifying the consideration paid or to be paid, the auditor of state, with the assistance of the attorney general, shall prepare a deed or deeds to the parcel or parcels of real estate described in the resolution. The deed or deeds shall state the consideration specified in the resolution. The deed or deeds shall be executed by the governor in the name of the state, countersigned by the secretary of state, sealed with the great seal of the state, presented in the office of the auditor of state for recording, and delivered to the purchaser or purchasers. The purchaser or purchasers shall present the deed or deeds for recording in the office of the Mahoning county recorder.

Each deed to any property described in this section shall contain any exceptions, reservations, or conditions and any right of reentry or reverter clause specified in the resolution. Any exceptions, reservations, or conditions or any right of reentry or reverter clause contained in any deed authorized by this section may be released by the university without the necessity of further legislation, provided the release is specifically authorized by the board of trustees of Youngstown state university.

The net proceeds of the sale of the parcel or parcels of real estate shall be paid to Youngstown state university and deposited in university accounts for purposes to be determined by the board of trustees.

Repealed by 129th General AssemblyFile No.127,HB 487, §105.10, eff. 9/10/2017.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.






Chapter 3357 - TECHNICAL COLLEGES

Section 3357.01 - Technical college definitions.

As used in this chapter:

(A) "Technical college" means an institution of education beyond the high school, including an institution of higher education, organized for the principal purpose of providing for the residents of the technical college district, wherein such college is situated, any one or more of the instructional programs defined in this section as " technical college," or "adult-education technical programs," normally not exceeding two years duration and not leading to a baccalaureate degree.

(B) "Technical college district" means a political subdivision of the state and a body corporate with all the powers of a corporation, comprised of the territory of a city school district or a county, or two or more contiguous school districts or counties, which meets the standards prescribed by the Ohio board of regents pursuant to section 3357.02 of the Revised Code, and which is organized for the purpose of establishing, owning, and operating one or more technical colleges within the territory of such district.

(C) "Contiguous school districts or counties" means school districts or counties so located that each such school district or county shares at least one boundary or a portion thereof in common with at least one other such school district or county in the group of school districts or counties referred to as being "contiguous."

(D) "Technical college program" means a post high school curricular program provided within a technical college, planned and intended to qualify students, after satisfactory completion of such a program normally two years in duration, to pursue careers in which they provide immediate technical assistance to professional or managerial persons generally required to hold baccalaureate or higher academic degrees in technical or professional fields. The technical and professional fields referred to in this section include, but are not limited to, engineering and physical, medical, or other sciences.

(E) "Adult-education technical program" means the dissemination of post high school technical education service and knowledge, for the occupational, or general educational benefit of adult persons.

(F) "Charter amendment" means a change in the official plan of a technical college for the purpose of acquiring additional lands or structures, disposing of or transferring lands or structures, erecting structures, creating or abolishing technical college or adult education technical curricular programs.

(G) "Baccalaureate-oriented associate degree program" means a curricular program of not more than two years' duration that is planned and intended to enable students to gain academic credit for courses comparable to first- and second-year courses offered by accredited colleges and universities. The purpose of baccalaureate-oriented associate degree coursework in technical colleges is to enable students to transfer to colleges and universities and earn baccalaureate degrees or to enable students to terminate academic study after two years with a proportionate recognition of academic achievement through receipt of an associate degree.

Effective Date: 02-17-1972; 2007 HB119 09-29-2007



Section 3357.02 - Technical college district.

A technical college district may be created with the approval of the Ohio board of regents pursuant to standards established by it. Such standards shall take into consideration such factors as the population of the proposed district, the present and potential pupil enrollment, present and potential higher education facilities in the district, and such other factors as may pertain to the educational needs of the district. The Ohio board of regents may undertake a study or contract for a study to be made relative to its establishment or application of such standards.

The attorney general shall be the attorney for each technical college district and shall provide legal advice in all matters relating to its powers and duties.

A proposal to create a technical college district may be presented to the Ohio board of regents in any of the following ways:

(A) The board of education of a city school district may by resolution approved by a majority of its members propose the creation of a technical college district consisting of the whole territory of such district.

(B) The boards of two or more contiguous city, exempted village, or local school districts or educational service centers may by resolutions approved by a majority of the members of each participating board propose the creation of a technical college district consisting of the whole territories of all the participating school districts and educational service centers.

(C) The governing board of any educational service center may by resolution approved by a majority of its members propose the creation of a technical college district consisting of the whole territory of such educational service center.

(D) The governing boards of any two or more contiguous educational service centers may by resolutions approved by a majority of the members of each participating board, propose the creation of a technical college district consisting of the whole territories of such educational service centers.

(E) Qualified electors residing in a city school district, in a county, in two or more contiguous school districts, or in two or more contiguous counties may execute a petition proposing the creation of a technical college district comprised of the territory of the city school district, educational service center, two or more contiguous school districts or educational service centers, or two or more contiguous counties, respectively. Such petition shall be presented to the board of elections of the most populous county in which the technical college district is situated and shall bear the signatures of at least two per cent of the total number of resident electors who voted in the most recent election for governor in the territory of such proposed district. Such petition shall set forth the necessity for the district, a demonstration that it will be conducive to the public convenience and welfare, and a description of the territory to be included in the proposed district.

Upon receiving a petition duly executed pursuant to division (E) of this section, the board of elections of the most populous county shall certify the fact of such petition to the boards of elections of the other counties, if any, in which any of the territory of the proposed district is situated. The proposal to create a technical college district shall be placed on the ballot by the board of elections and submitted to vote in each affected city school district, county, or group of contiguous school districts or counties, at the next primary or general election occurring more than ninety days after the filing of such petition. If there is no primary or general election occurring within one hundred five days after the filing of such petition, the board of elections of the most populous county shall fix the date of a special election to be held in each affected city school district, county, or group of contiguous school districts or counties, such date to be not less than ninety days after the filing of the petition. If a majority of electors voting on the proposition in the proposed technical college district vote in favor thereof, the board of elections of the most populous county in which the proposed district is situated shall certify such fact to the Ohio board of regents.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 3357.021 - Expansion of district.

As used in this section, "technical college district" means a district created under division (A), (B), (C), or (D) of section 3357.02 of the Revised Code the voters of which have not authorized the levy of a tax outside the ten-mill limitation. The board of education of any city or exempted village school district that has territory in or that is contiguous to a technical college district may by resolution adopted by a majority of the members of the board request the inclusion of all of the school district's territory in the technical college district. The governing board of an educational service center whose service area contains the whole territory of a county or that is contiguous to a county that is contiguous to or that has territory in a technical college district may, by resolution adopted by a majority of the members of the board, request the inclusion of all of the county's territory in the technical college district. A copy of the resolution shall be certified to the board of trustees of the technical college district. The board of trustees of a technical college district to which a resolution has been certified may by resolution adopted by a majority of the members of the board propose the expansion of the technical college district to include all of the territory described in the resolution, and certify a copy of the resolution to the Ohio board of regents, which may approve or disapprove the expansion and designate the date on which the expansion shall take effect. If a college district board of trustees has received more than one resolution requesting inclusion in the district, the board's resolution may propose the expansion to include the territory of more than one school district or one county, provided that all such territory is contiguous either to the college district or to territory described in the board's resolution. The expansion of a technical college district under this section does not affect the terms of district trustees serving on the date of such expansion. If expansion of the technical college district requires the appointment of two additional trustees pursuant to section 3357.05 of the Revised Code, the additional trustees shall meet the requirements set forth in such section and shall be appointed within ninety days of the effective date of the expansion. One such trustee shall be appointed by the governor with the advice and consent of the senate for a term ending the same day of the same month of the year as the terms of other trustees appointed by the governor end, in the first year during which the term of no other trustee appointed by the governor ends. One trustee shall be initially appointed by the presidents or their representatives of the city and exempted village school district boards of education and the educational service center governing boards whose territories are embraced by the expanded technical college district. Prior to the appointment of the trustee the president of the board of education of the city school district having the largest pupil enrollment shall call a caucus of the presidents of the foregoing boards at a time and place designated by such president. At such caucus the board presidents or their representatives shall select the trustee by majority vote of those attending. This appointment shall be for a term ending the same day of the same month of the year as the terms of trustees not appointed by the governor in the first year during which the term of only one such trustee ends. Thereafter, all appointments of trustees shall be made in the manner set forth in section 3357.05 of the Revised Code.

Effective Date: 09-29-1995



Section 3357.03 - Copy of certification or resolution creating district to be filed with secretary of state.

Within thirty days after approval by the Ohio board of regents of a technical college district proposed pursuant to section 3357.02 of the Revised Code, such board shall file with the secretary of state a copy of its certification or resolution creating the district. Such copy shall be filed and recorded in the office of the secretary of state in the same manner as articles of incorporation are required to be filed and recorded under the general law concerning corporations.

Effective Date: 02-17-1972



Section 3357.04 - Powers and duties of district - place of business.

A technical college district organized pursuant to section 3357.02 of the Revised Code shall be a political subdivision of the state and a body corporate with all the powers of a corporation, and shall have perpetual existence, with power to sue and be sued, to incur debts, liabilities, and obligations, to exercise the right of eminent domain and of taxation and assessment, to issue bonds, and to do all acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested. A technical college district established pursuant to section 3357.02 of the Revised Code, shall have as its temporary office or principal place of business the office of the board of education of the most populous school district in such technical college district until a permanent place of business is established pursuant to section 3357.06 of the Revised Code.

Effective Date: 02-17-1972



Section 3357.05 - Appointment of board of trustees.

Within ninety days after a technical college district is created pursuant to section 3357.02 of the Revised Code, trustees shall be appointed to serve as a board of trustees of the technical college district. Appointees shall be qualified electors residing in the technical college district and shall not be employees of that technical college. No new trustee may be appointed who is a member of any board of education or educational service center governing board. The term of office shall be three years with the exception of initial appointments as provided in this section and section 3357.021 of the Revised Code. Trustees shall be appointed in the manner and for the terms provided by this section. Each trustee shall hold office from the date of appointment until the end of the appointed term. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of his term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(A) If a technical college district embraces the territory of one or more school districts and more than half of the territory of each such district is in the same county, seven trustees shall be appointed. Two trustees shall be appointed by the governor with the advice and consent of the senate. Not more than one of such trustees appointed shall be an employee of a governmental agency. Of the initial appointments, one shall be for a term ending two years after the date upon which the technical college district was created and one for a term ending three years after that date. The successive terms of trustees appointed by the governor shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. Five trustees shall be appointed by the presidents or their representatives of the city and exempted village boards of education of school districts and the governing boards of service centers whose territories are embraced in the technical college district. Prior to the appointment of the trustees, the president of the board of education of the city school district having the largest pupil enrollment shall call a caucus of the presidents of the aforementioned boards of education at a time and place designated by such president. At such caucus, the board presidents or their representatives shall select five trustees by majority vote of those attending. Not more than two of such trustees selected shall be employees of any governmental agency. Of the initial appointments, two shall be for one year terms, two shall be for two year terms, and one shall be for a three year term. If there is a vacancy, such vacancy shall be filled by the authority making the original appointment for the balance of the unexpired term.

(B) If a technical college district embraces territory other than described in division (A) of this section, nine trustees shall be appointed. Three trustees shall be appointed by the governor with the advice and consent of the senate. Not more than one of such trustees appointed shall be an employee of a governmental agency. Of the initial appointments, one shall be for a term ending one year after the date upon which the technical college district was created, one for a term ending two years after that date, and one for a term ending three years after that date. The successive terms of trustees appointed by the governor shall be for three created, one for a term ending two years after that date, and one for a term ending three years after that date. The successive terms of trustees appointed by the governor shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. Six trustees shall be appointed by the presidents or their representatives of the city and exempted village boards of education of school districts and the governing boards of service districts whose territories are embraced in the technical college district. Prior to the appointment of the trustees, the president of the board of education of the city school district having the largest pupil enrollment shall call a caucus of the presidents of the foregoing boards of education at a time and place designated by such president. At such caucus, the board presidents or their representatives shall select six trustees by majority vote of those attending. Not more than two of such trustees selected shall be employees of any governmental agency. Of the initial appointments, two shall be for one year terms, two shall be for two year terms, and two shall be for three year terms. If there is a vacancy, such vacancy shall be filled by the authority making the original appointment for the balance of the unexpired term.

(C) A board of trustees of a technical college district established prior to November 5, 1965, may, by a resolution approved by a majority of the members of the board, abolish such board. Immediately thereafter, a new board shall be appointed under division (A) of this section, except that the persons serving on the board at the time of its dissolution shall be appointed to initial appointments which most nearly coincide in length with the time remaining in their terms at the time those terms were terminated under this division.

Effective Date: 09-29-1995



Section 3357.06 - Board of trustees - oath, election of officers.

Each member of the board of trustees of a technical college district, before entering upon his official duties, shall take and subscribe to an oath that he will honestly, faithfully, and impartially perform the duties of his office. The board shall meet upon call by the trustee first appointed by the governor. The trustee who calls the meetings shall serve as temporary chairman. Members of the board shall proceed immediately to elect from among them a chairman of the board and such other officers as they deem necessary. The board shall elect a secretary of the technical college district, to serve at its pleasure. The board shall adopt a seal, and shall keep records of all its proceedings, which records shall be open for public inspection. A majority of the board shall constitute a quorum, and the board may act on any matter by majority vote of its whole membership. The board may designate in its rules and regulations matters of an administrative nature which may be acted upon by a vote of a majority of those present when a quorum is in session. The trustees shall serve without compensation, but may be paid for their necessary expenses when engaged in the business of the board. The board of trustees of a technical college district may adopt rules and regulations governing its own proceedings, and shall designate the permanent principal place of business of the district.

Effective Date: 02-17-1972



Section 3357.07 - Official plan for college - approval by board of regents - issuance of charter.

The board of trustees of a technical college district shall prepare an official plan for a technical college within the district. Such official plan shall include, but not be limited to, a demonstration of need and prospective enrollment, a description and locations of lands, buildings, facilities, and improvements proposed to be occupied by such college; proposed schedule for acquisition of such lands or improvements, for construction or improvements, and for operation of the college; estimates of cost of lands and improvements; proposed organization and program of such college, consistent with the proposed lands and improvements; and a proposed budget for the first two years of operation of such college. In preparing such official plan, the board of trustees of a technical college district may retain consultants in the fields of education, architecture, law, engineering, or other fields of professional skill which may be needed in the preparation of plans for a technical college. Upon completion of the official plan, the board of trustees of the technical college district shall file a copy thereof with the Ohio board of regents which may approve or disapprove any provisions thereof and with the board or boards of education of school districts whose territories are included in the technical college district. If the Ohio board of regents disapproves the official plan or any provisions thereof, the board of trustees of the technical college district may prepare a new plan or may present amended provisions of the plan. If the Ohio board of regents approves the official plan, it shall certify a copy of its action to the board of trustees of the technical college district and issue a charter creating the technical college to be known by the name set forth in the official plan. The official plan shall be appended to and shall become a part of such charter, and such charter shall not thereafter be changed except by charter amendment with the approval of the Ohio board of regents. A proposal for a charter amendment shall be filed with the Ohio board of regents and with local boards of education as provided in this section for an official plan.

Effective Date: 02-17-1972



Section 3357.08 - Official plan financing.

For the purpose of preparing the official plan for a technical college, pursuant to section 3357.07 of the Revised Code, the board of trustees of a technical college district may receive and expend gifts, grants, bequests, or devises, or public funds appropriated for such purpose pursuant to law.

Effective Date: 02-17-1972



Section 3357.09 - Powers and duties of board of trustees.

The board of trustees of a technical college district may:

(A) Own and operate a technical college, pursuant to an official plan prepared and approved in accordance with section 3357.07 of the Revised Code;

(B) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease, use, and sell, real and personal property as necessary for the conduct of the program of the technical college on whatever terms and for whatever consideration may be appropriate for the purposes of the institution;

(C) Accept gifts, grants, bequests, and devises absolutely or in trust for support of the technical college;

(D) Appoint the president, faculty, and such other employees as necessary and proper for such technical college, and fix their compensation;

(E) Provide for a technical college necessary lands, buildings or other structures, equipment, means, and appliances;

(F) Develop and adopt, pursuant to the official plan, any one or more of the curricular programs identified in section 3357.01 of the Revised Code as technical-college programs, or adult-education technical programs;

(G) Except as provided in sections 3333.17 and 3333.32 of the Revised Code, establish schedules of fees and tuition for: students who are residents of the district; students who are residents of Ohio but not of the district; students who are nonresidents of Ohio. The establishment of rules governing the determination of residence shall be subject to approval of the Ohio board of regents. Students who are nonresidents of Ohio shall be required to pay higher rates of fees and tuition than the rates required of students who are residents of Ohio but not of the district, and students who are residents of the district shall pay smaller tuition and fee rates than the rates for either of the above categories of nonresident students, except that students who are residents of Ohio but not of the district shall be required to pay higher fees and tuition than students who are residents of the district only when a district tax levy has been adopted and is in effect under the authority of section 3357.11, 5705.19, or 5705.191 of the Revised Code.

(H) Authorize, approve, ratify, or confirm, with approval of the Ohio board of regents, any agreement with the United States government, acting through any agency designated to aid in the financing of technical college projects, or with any person, organization, or agency offering grants-in-aid for technical college facilities or operation;

(I) Receive assistance for the cost of equipment and for the operation of such technical colleges from moneys appropriated for technical education or for matching of Title VIII of the "National Defense Education Act," 72 Stat. 1597 (1958), 20 U.S.C.A. 15a-15 e. Moneys shall be distributed by the Ohio board of regents in accordance with rules which the board shall establish governing its allocations to technical colleges chartered under section 3357.07 of the Revised Code.

(J) Grant appropriate associate degrees to students successfully completing the technical college programs and certificates of achievement to those students who complete other programs;

(K) Prescribe rules for the effective operation of a technical college, and exercise such other powers as are necessary for the efficient management of such college;

(L) Enter into contracts and conduct technical college programs or technical courses outside the technical college district;

(M) Enter into contracts with the board of education of any local, exempted village, or city school district or the governing board of any educational service center to permit the school district or service center to use the facilities of the technical college district;

(N) Designate one or more employees of the institution as state university law enforcement officers, to serve and have duties as prescribed in section 3345.04 of the Revised Code;

(O) Subject to the approval of the Ohio board of regents, offer technical college programs or technical courses for credit at locations outside the technical college district. For purposes of computing state aid, students enrolled in such courses shall be deemed to be students enrolled in programs and courses at off-campus locations in the district.

(P) Purchase a policy or policies of liability insurance from an insurer or insurers licensed to do business in this state insuring its members, officers, and employees against all civil liability arising from an act or omission by the member, officer, or employee, when the member, officer, or employee is not acting manifestly outside the scope of the member's, officer's, or employee's employment or official responsibilities with the institution, with malicious purpose or bad faith, or in a wanton or reckless manner, or may otherwise provide for the indemnification of such persons against such liability. All or any portion of the cost, premium, or charge for such a policy or policies or indemnification payment may be paid from any funds under the institution's control. The policy or policies of liability insurance or the indemnification policy of the institution may cover any risks including, but not limited to, damages resulting from injury to property or person, professional liability, and other special risks, including legal fees and expenses incurred in the defense or settlement of claims for such damages. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-22-2000



Section 3357.10 - Election of treasurer of district.

(A) The board of trustees of a technical college district shall elect a treasurer, who is not a member of the board, to serve at its pleasure. The treasurer may be the person serving as secretary under section 3357.06 of the Revised Code. The treasurer shall be the fiscal officer of the district and shall receive and disburse all funds of the district under the direction of the board. No contract of the board involving the expenditure of money shall become effective until the treasurer certifies that there are funds of the board otherwise unappropriated sufficient to provide therefor. When the treasurer of the district ceases to hold such office, the treasurer or the treasurer's legal representatives shall deliver to the board or to the treasurer's successor all moneys, books, papers, and other property of the district in the treasurer's possession as treasurer. In case of the death or incapacity of the treasurer, the treasurer's legal representatives shall, in like manner, deliver all moneys, books, papers, and other property of the district to the board or to the person named as the treasurer's successor.

(B) All funds under the control of a board of trustees of a technical college district, regardless of the source of the funds, may be deposited by the board to its credit in banks or trust companies designated by it. The banks or trust companies shall furnish security for every deposit to the extent and in the manner provided in section 135.18 of the Revised Code, but no deposit shall otherwise be subject to sections 135.01 to 135.21 of the Revised Code. Funds deposited in a bank or trust company may be disbursed by the board of trustees for the uses and purposes of the district.

(C) The board may provide for the investment of district funds. Investments may be made in securities of the United States government or of its agencies or instrumentalities, the treasurer of state's pooled investment program, obligations of this state or any political subdivision of this state, certificates of deposit of any national bank located in this state, written repurchase agreements with any eligible Ohio financial institution that is a member of the federal reserve system or federal home loan bank, money market funds, or bankers acceptances maturing in two hundred seventy days or less which are eligible for purchase by the federal reserve system, as a reserve. Notwithstanding the foregoing or any provision of the Revised Code to the contrary, the board of trustees of a technical college district may provide for the investment of district funds in any manner authorized under section 3345.05 of the Revised Code.

Effective Date: 09-22-2000; 06-30-2006; 2007 HB119 09-29-2007



Section 3357.11 - Determination by board of trustees to issue and sell bonds or necessity of tax levy.

For the purposes of purchasing a site or enlargement thereof, and for the erection and equipment of buildings, or for the purpose of enlarging, improving, or rebuilding existing facilities, the board of trustees of a technical college district shall determine the amount of bonds to be issued and such other matters as pertain thereto, and may when authorized by the vote of the electors of the district, issue and sell such bonds as provided in Chapter 133. of the Revised Code. Such board of trustees shall have the same authority and be subject to the same procedure as provided in such chapter in the case where the board of education proposes a bond issue for the purposes noted in this section.

At any time the board of trustees of a technical college district by a vote of two-thirds of all its members may declare by resolution the necessity of a tax outside the ten-mill limitation for a period of years not to exceed ten years, to provide funds for one or more of the following purposes: for operation and maintenance, for purchasing a site or enlargement thereof, for the erection and construction or equipment of buildings, or for the purpose of enlarging or improving or rebuilding thereon. A copy of such resolution shall be certified to the board of elections of the county or counties in which such technical college district is situated, for the purpose of placing the proposal on the ballot at an election to be held at a date designated by such board of trustees, which date shall be consistent with the requirements of section 3501.01 of the Revised Code, but shall not be earlier than ninety days after the adoption and certification of such resolution. If a majority of the electors in such district voting on such question vote in favor of such levy, the resolution shall go into immediate effect. The trustees shall certify their action to the auditors of the county or counties in which such technical college district is situated, who shall annually thereafter place such levy on the tax duplicate in such district in the amount set forth in the proposition approved by the voters.

After the approval of such levy by vote the board of trustees of a technical college district may anticipate a fraction of the proceeds of such levy and from time to time, during the life of such levy, issue anticipation notes in an amount not to exceed seventy-five per cent of the estimated proceeds of such levy to be collected in each year over a period of five years after the date of the issuance of such notes, less an amount equal to the proceeds of such levy previously obligated for each year by the issuance of anticipation notes, provided, that the total amount maturing in any one year shall not exceed seventy-five per cent of the anticipated proceeds of such levy for that year.

Each issue of notes shall be sold as provided in Chapter 133. of the Revised Code and shall mature serially in substantially equal amounts, during each remaining year of the levy, not to exceed five, after their issuance.

All necessary expenses for the operation of such technical college may be paid from any gifts, from grants of the state or federal government, from student fees and tuition collected pursuant to division (G) of section 3357.09 of the Revised Code, or from unencumbered funds from any other source of the technical college income, not prohibited by law.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-30-1989



Section 3357.112 - Acquisition of auxiliary or education facilities - issuance of bonds.

(A)

(1) Each technical college district may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, auxiliary facilities or education facilities, except housing and dining facilities, and may pay for the facilities out of available receipts of such district. To pay all or part of the costs of auxiliary facilities or education facilities, except housing and dining facilities, and any combination of them, and to refund obligations previously issued for such purpose, each technical college district may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

(2) Notwithstanding division (A)(1) of this section, a technical college that is not co-located with another institution of higher education also may acquire, by purchase, lease, lease-purchase, lease with option to purchase, or otherwise, construct, equip, furnish, reconstruct, alter, enlarge, remodel, renovate, rehabilitate, improve, maintain, repair, and operate, and lease to or from others, housing and dining facilities, and may pay for the facilities out of available receipts of the district. To pay all or part of the costs of housing and dining facilities, and to refund obligations previously issued for such purpose, the technical college district may issue obligations in the manner provided by and subject to the applicable provisions of section 3345.12 of the Revised Code.

(3) A technical college may not use division (A)(2) of this section to purchase any real property that the technical college is using as a dormitory as of the effective date of this amendment.

(B) Except as otherwise provided in this section, the definitions set forth in section 3345.12 of the Revised Code apply to this section.

(C) Fee variations provided for in division (G) of section 3357.09 of the Revised Code need not be applied to fees pledged to secure obligations.

(D) The obligations authorized by this section are not bonded indebtedness of the technical college district, shall not constitute general obligations or the pledge of the full faith and credit of such district, and the holders or owners thereof shall have no right to require the board to levy or collect any taxes for the payment of bond service charges, but they shall have the right to payment thereof solely from the available receipts and funds pledged for such payment as authorized by section 3345.12 of the Revised Code and this section. The bond proceedings may provide the method whereby the general administrative overhead expense of the district shall be allocated among the several operations and facilities of the district for purposes of determining any operating and maintenance expenses payable from the pledged available receipts prior to the provision for payment of bond service charges, and for other purposes of the bond proceedings.

(E) The powers granted in this section are in addition to any other powers at any time granted by the Constitution and laws of the state, and not in derogation thereof or restrictions thereon.

Effective Date: 09-17-1996; 03-31-2005



Section 3357.113 - [Repealed].

Effective Date: 09-17-1996



Section 3357.12 - [Effective Until 7/1/2013] Technical college ownership vested in board of trustees.

The ownership of a technical college, created and established pursuant to section 3357.07 of the Revised Code, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall be vested in the board of trustees of the technical college district in which such college is situated. The board may acquire by appropriation any land, rights, rights-of-way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the technical college district, pursuant to the procedure provided in section 5537.06 of the Revised Code, with respect to the Ohio turnpike commission, and insofar as such procedure is applicable. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999

This section is set out twice. See also § 3357.12, as amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3357.12 - [Effective 7/1/2013] Technical college ownership vested in board of trustees.

The ownership of a technical college, created and established pursuant to section 3357.07 of the Revised Code, including all right, title, and interest in and to all property, both real and personal, pertaining thereto, shall be vested in the board of trustees of the technical college district in which such college is situated. The board may acquire by appropriation any land, rights, rights-of-way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any facility of the technical college district, pursuant to the procedure provided in section 5537.06 of the Revised Code, with respect to the Ohio turnpike and infrastructure commission, and insofar as such procedure is applicable.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by OHIO Acts of the 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-26-1999

This section is set out twice. See also § 3357.12, effective until 7/1/2013.



Section 3357.13 - Baccalaureate-oriented associate degree program.

As used in this section, "state institution of higher education" has the same meaning as in section 3345.011 of the Revised Code. A technical college regardless of its co-location with another state institution of higher education may offer any baccalaureate-oriented associate degree program, provided however that any new or expanded programs at co-located campuses must be approved by the chancellor of the Ohio board of regents. In reviewing such programs, the chancellor shall determine whether the proposed program would promote cooperation and collaboration between co-located institutions while minimizing duplication.

Effective Date: 2007 HB119 09-29-2007



Section 3357.14 - Exemption from taxes or assessments.

The exercise of powers granted by sections 3357.01 to 3357.19, inclusive, of the Revised Code, shall be in all respects for the benefit of the people and for the increase of their knowledge, prosperity, morals, and welfare. A technical college district shall not be required to pay any taxes or assessments upon any real or personal property acquired, owned, or used by it pursuant to sections 3357.01 to 3357.19, inclusive, of the Revised Code, or upon the income therefrom, and the bonds issued pursuant to such sections and the transfer of the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 02-17-1972



Section 3357.15 - State financial aid.

Financial aid to a technical college from the state, to be used for the payment of operating costs of such college, shall be paid to the board of trustees of the technical college district in which such college is situated, only upon certification by the Ohio board of regents that such college is in condition to receive students and is operable and upon approval of its official plan and the issuance of a charter to such college as provided in section 3357.07 of the Revised Code. Financial aid for equipment may be paid to the board of trustees after approval of its official plan and issuance of a charter to such college.

Effective Date: 02-17-1972



Section 3357.16 - Contracts requiring bidding - biennial adjustment.

(A) When the board of trustees of a technical college district has by resolution determined to let by contract the work of improvements pursuant to the official plan of such district, contracts in amounts exceeding a dollar amount set by the board, which dollar amount shall not exceed two hundred thousand dollars, shall be advertised after notice calling for bids has been published once a week for three consecutive weeks or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation within the technical college district where the work is to be done. The board of trustees of the technical college district may let such contract to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, who meets the requirements of section 153.54 of the Revised Code. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done. Such contract shall be approved by the board of trustees and signed by the president of the board and by the contractor.

(B) On the first day of January of every even-numbered year, the chancellor of the board of regents shall adjust the two hundred thousand dollar contract limit set forth in division (A) of this section, as adjusted in any previous year pursuant to this division. The chancellor shall adjust the limit according to the average increase or decrease for each of the two years immediately preceding the adjustment as set forth in the United States department of commerce, bureau of economic analysis implicit price deflator for gross domestic product, nonresidential structures, or an alternative if the federal government ceases to publish this metric, provided that no increase or decrease for any year shall exceed three per cent of the contract limit in existence at the time of the adjustment. Notwithstanding division (A) of this section, the limit adjusted under this division shall be used thereafter in lieu of the limit in division (A) of this section.

(C) Before entering into an improvement pursuant to division (A) of this section, and except for contracts made with a construction manager at risk, a design-build firm, or a general contracting firm, as those terms are defined in section 153.50 of the Revised Code, the board of trustees of a technical college district shall require separate and distinct proposals to be made for furnishing materials or doing work on the improvement, or both, in the board's discretion, for each separate and distinct branch or class of work entering into the improvement. The board of trustees also may require a single, combined proposal for the entire project for materials or doing work, or both, in the board's discretion, that includes each separate and distinct branch or class of work entering into the improvement.

(D) When more than one branch or class of work is required, no contract for the entire job, or for a greater portion thereof than is embraced in one such branch or class of work shall be awarded, unless the separate bids do not cover all the work and materials required or the bids for the whole or for two or more kinds of work or materials are lower than the separate bids in the aggregate.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-14-2003; 2008 HB562 09-22-2008



Section 3357.161 - [Repealed].

Effective Date: 12-30-2004



Section 3357.17 - Cooperation with other board or agencies.

The board of trustees of a technical college district, and its agents, shall cooperate with boards of county commissioners of the county or counties comprising the district, with boards of education in the district, and with other public agencies representing the people of the district, in providing for educational, social, civic, and recreational activities, in buildings and upon grounds under control of the board of trustees, provided that such cooperation shall not interfere with the principal purpose of such district which is to provide technical educational service beyond the high school for the people of such district. The board of trustees shall prescribe such rules and regulations for occupancy of buildings and grounds as will secure fair, reasonable, and impartial use.

Effective Date: 02-17-1972



Section 3357.18 - Approval of official plans by Ohio board of regents.

The Ohio board of regents shall approve or disapprove proposed official plans of technical college districts, prepared and submitted pursuant to section 3357.01 to 3357.19, inclusive, of the Revised Code, and issue or decline to issue charters for operation of technical colleges, pursuant to section 3357.07 of the Revised Code. The board shall approve an official plan, and issue a charter, only upon the following findings:

(A) That the official plan and all past and proposed actions of the technical college district are in conformity to law;

(B) That the proposed technical college will not unreasonably and wastefully duplicate existing educational services available to students and prospective students residing in the technical college district;

(C) That there is reasonable prospect of adequate current operating revenue for the proposed technical college from its proposed opening date of operation;

(D) That the proposed lands and facilities of the technical college will be adequate and efficient for the purposes of the proposed technical college;

(E) That the particular proposed curricular programs, being one or more of the programs defined in section 3357.01 of the Revised Code, as "technical-college," and "adult-education technical programs," are the programs for which there is substantial need in the territory of the district. The employment and separation of individual personnel in a technical college and the establishment or abolition of individual courses of instruction shall not be subject to the specific and individual approval or disapproval of the Ohio board of regents, but shall occur in the discretion of the local management of such college within the limitations of law, the official plan, and the charter of such college. The Ohio board of regents may make such study as it deems advisable or contract for such study to be made relative to the application of divisions (A) to (E), inclusive, of this section in its approval or disapproval of official plans of the technical college districts or the issuance of charters for the operation of technical colleges.

Effective Date: 02-17-1972



Section 3357.19 - Powers and duties of board of regents.

The Ohio board of regents shall:

(A) Promulgate rules, regulations, and standards in conformity with Chapter 119. of the Revised Code relative to the qualifications of teaching personnel in technical colleges, and require conformity to all such rules, regulations, and standards as a condition upon the issuance of a charter to any technical college and upon the continued operation of such colleges;

(B) Promulgate rules, regulations, and standards relative to the quality and content of instructional courses in technical colleges, and relative to the awarding of certificates of achievement or associate degrees to students in such colleges, and require conformity to all such rules, regulations, and standards as a condition upon the issuance of a charter to any technical college and upon the continued operation of such college;

(C) Conduct studies and examinations of the operation and facilities of technical colleges, and require reports from such colleges, from time to time as the board deems necessary, and revoke or suspend pursuant to Chapter 119. of the Revised Code, the charter of any technical college found to be in substantial violation of law, of rules, regulations, or standards of the board, or of the approved official plan of such college;

(D) Employ such professional, administrative, clerical, or secretarial personnel as may be found necessary to assist the board in the performance of its duties;

(E) Perform biennial examinations of the budget requirements of the technical colleges in the state, and present recommendations to the governor with respect to such budget requirements;

(F) Perform research studies relative to technical college education.

Effective Date: 12-02-1996






Chapter 3358 - STATE COMMUNITY COLLEGES

Section 3358.01 - State community college definitions.

As used in sections 3358.01 to 3358.10 of the Revised Code:

(A) "State community college district" means a political subdivision composed of the territory of a county, or two or more contiguous counties, in either case having a total population of at least one hundred fifty thousand, and organized for the purpose of establishing, owning, and operating a state community college within the district or a political subdivision created pursuant to division (A) of section 3358.02 of the Revised Code.

(B) "State community college" means a two-year institution, offering a baccalaureate-oriented program, technical education program, or an adult continuing education program. The extent to which the college offers baccalaureate-oriented and technical programs shall be determined in its charter.

(C) "Baccalaureate-oriented program" means a curricular program of not more than two years' duration that is planned and intended to enable students to gain academic credit for courses comparable to first- and second-year courses offered by accredited colleges and universities. The purpose of baccalaureate-oriented coursework in state community colleges is to enable students to transfer to colleges and universities and earn baccalaureate degrees or to enable students to terminate academic study after two years with a proportionate recognition of academic achievement through receipt of an associate degree.

(D) "Technical education program" means a post high school program of not more than two years' duration that is planned and intended to prepare students to pursue employment or improve technical knowledge in careers generally but not exclusively at the semiprofessional level. Technical education programs include, but are not limited to, programs in the technologies of business, engineering, health, natural science, and public service and are programs which, after two years of academic study, result in proportionate recognition of academic achievement through receipt of an associate degree.

(E) "Adult continuing education program" means the offering of short courses, seminars, workshops, exhibits, performances, and other educational activities for the general educational or occupational benefit of adults.

Effective Date: 11-04-1977



Section 3358.02 - State community college district.

(A) A state community college district may be created to take the place of a technical college or a university branch with the approval of the Ohio board of regents upon the proposal of the board of trustees of a technical college district, or upon the proposal of the board of trustees of a state university, or upon the joint proposal of both such boards, and pursuant to an agreement entered into under section 3358.05 of the Revised Code. A state community college district may not be created to take the place of both a technical college district and a university branch without the consent of both boards of trustees. The attorney general shall be the attorney for each state community college district and shall provide legal advice in all matters relating to its powers and duties.

(B)

(1) Qualified electors residing in a county, or in two or more contiguous counties, with a total population of at least one hundred fifty thousand may, in the manner prescribed in division (C) of section 3354.02 of the Revised Code, execute a petition proposing the creation of a state community college district within the territory of the county or counties. Upon the certification to the board of regents that a majority of the electors voting on the proposition in the territory in which the proposed college is to be located voted in favor thereof, the board may create a state community college district comprising the territory included in the petition.

(2) The board of county commissioners of a county in which there is no university branch or technical college and which has a population of not less than one hundred fifty thousand may, by resolution approved by two-thirds of its members, propose the creation of a state community college district within the county. Upon certification to the board of regents of a copy of such resolution, the board may create a state community college district comprising a county.

(3) The boards of county commissioners of any two or more contiguous counties in which there is no university branch or technical college and which have a combined population of not less than one hundred fifty thousand may, by a resolution approved by two-thirds of the members of each such board, jointly propose the creation of a state community college district within the territory of the counties. Upon certification to the board of regents of a copy of the resolution, the board may create a state community college district comprising the counties.

(C) A state community college district may be expanded to include one or more counties, by a majority vote of the board of trustees and upon approval by the board of regents.

(D) Upon a proposal of the board of trustees of a state community college district, the board of regents may amend the charter of a state community college to change it into a community college as defined in section 3354.01 of the Revised Code, in order to permit the college to seek a local levy. Such amendment of the charter is effective immediately upon its acceptance by the board of regents, and the state community college district shall thereupon become a community college district. If a levy is defeated by the voters or if no levy is approved by the electors within one year after the date the amendment takes effect, such amendment becomes void, and the college shall thereupon become a state community college, and the district operating such college shall become a state community college district. On the effective date of a charter amendment the board of trustees of the state community college district shall become the initial board of trustees for the community college district to serve for the balance of their existing terms, and the board or boards of county commissioners from the counties involved shall fill the first six vacancies occurring on the community college board, and thereafter board members shall be appointed under section 3354.05 of the Revised Code. If such an amendment takes effect and is subsequently voided under this section, any persons appointed to the board during the period the amendment was in effect shall be considered members of the state community college district board, and thereafter trustees shall be appointed in accordance with section 3358.03 of the Revised Code. Within thirty days after approval by the board of regents of a state community college district proposed under this section, the board of regents shall file with the secretary of state a copy of its certification or resolution creating the district. This copy shall be recorded in the office of the secretary of state, who shall then declare the district to be established.

Effective Date: 07-01-1983



Section 3358.03 - Appointment of trustees - term.

The government of a state community college district is vested in a board of nine trustees who shall be appointed by the governor, from within the district, with the advice and consent of the senate. Within ninety days after a state community college district is created pursuant to section 3358.02 of the Revised Code, the governor shall make initial appointments to the board. Of these appointments three shall be for terms ending two years after the date upon which the district was created, three shall be for terms ending four years after that date, and three shall be for terms ending six years after that date. Thereafter, the successive terms of trustees shall be for six years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each trustee shall hold office from the date of his appointment until the end of the term for which he was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Where a state community college district succeeds to the operations of a state general and technical college, or a technical college district, the initial board of trustees of the district shall be composed of the members of the board of trustees of the state general and technical college, or a technical college district, to serve for the balance of their existing terms, and such additional number appointed by the governor, with the advice and consent of the senate, as will total nine members; and terms of such members appointed by the governor originally and to all succeeding terms shall be such that, in combination with the original remaining terms of the members from the technical college district, the eventual result will be that three terms will expire every second year. Appointees shall be qualified electors residing in the state community college district. The trustees shall receive no compensation for their services, but may be paid for their reasonably necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

Effective Date: 11-04-1977



Section 3358.04 - Election and appointment of officers of board - duties.

The board of trustees of a state community college district shall annually, during the first regular scheduled meeting following the beginning of the calendar year, elect from their members a chairman and a vice-chairman, neither of whom shall serve in his office for more than three consecutive years, and they may also appoint as secretary, either a member of the board or the president of the college or his designee. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of a state community college, and may adopt and at any time amend bylaws and rules for the conduct of the board and the government and conduct of the college.

Effective Date: 11-04-1977



Section 3358.05 - Agreement between boards to effect transition.

Upon proposal by the board of trustees of a technical college district, the board of trustees of a state university, or both, and upon approval of the establishment of a state community college district by the Ohio board of regents, an agreement between the board of trustees of the proposing technical college district, state university, or both, and the Ohio board of regents shall be entered into to effect the transition of the technical college district's technical college or of a university branch, or both, to a state community college. The agreement shall designate the county or counties to be included in the district and shall include provision therein for the transfer of assets and contracts, assumption or discharging of liabilities and obligations, the date as of which the transition shall be effected and the state community college district shall be created, and such other matters as are necessary or appropriate to the purpose. Nothing in the agreement may, or shall be construed to, affect the rights of holders or owners of bonds or notes issued pursuant to section 3357.11 of the Revised Code until the bonds or notes are returned or provisions therefor made. The agreement shall be entered into by the Ohio board of regents on behalf of the state community college district and is binding upon the college district and its board of trustees. The board of trustees of a technical college district shall not approve an agreement for the transfer of the district's assets unless it finds and determines that the agreement adequately provides for the achievement of the purposes for which the district was created and will be beneficial to the people of the district.

Effective Date: 11-04-1977



Section 3358.06 - Treasurer to be fiscal officer - duties, bond.

(A) The treasurer of each state community college district shall be its fiscal officer, and the treasurer shall receive and disburse all funds under the direction of the college president. No contract of the college's board of trustees involving the expenditure of money shall become effective until the treasurer certifies that there are funds of the board otherwise uncommitted and sufficient to provide therefor. When the treasurer ceases to hold the office, the treasurer or the treasurer's legal representative shall deliver to the treasurer's successor or the president all moneys, books, papers, and other property of the college. Before entering upon the discharge of official duties, the treasurer shall give bond to the state for the faithful performance of official duties and the proper accounting for all moneys coming into the treasurer's care. The amount of the bond shall be determined by the board but shall not be for a sum less than the estimated amount that may come into the treasurer's control at any time. The bond shall be approved by the attorney general.

(B) The board of trustees may provide for the investment of district funds. Investments may be made in securities of the United States government or of its agencies or instrumentalities, the treasurer of state's pooled investment program, obligations of this state or any political subdivision of this state, certificates of deposit of any national bank located in this state, written repurchase agreements with any eligible Ohio financial institution that is a member of the federal reserve system or federal home loan bank, money market funds, or bankers acceptances maturing in two hundred seventy days or less which are eligible for purchase by the federal reserve system, as a reserve. Notwithstanding the foregoing or any provision of the Revised Code to the contrary, the board of trustees of a state community college district may provide for the investment of district funds in any manner authorized under section 3345.05 of the Revised Code.

Effective Date: 11-04-1977; 06-30-2006; 2007 HB119 09-29-2007



Section 3358.07 - Official plan for college - approval by board of regents - issuance of charter.

Upon the qualification of its members, the board of trustees of a state community college district shall prepare an official plan for a state community college within the district except where the district was created under division (C) or (D) of section 3358.02 of the Revised Code. The official plan shall include, but need not be limited to, a demonstration of needs and prospective enrollment, by the types and to the extent of the specific programs defined in section 3358.01 of the Revised Code; description and location of lands, buildings, facilities, and improvements proposed to be occupied by the college; a proposed schedule for acquisition of such lands or improvements, for construction of improvements, and for operation of the college; the proposed organization and program of the college, consistent with the proposed lands and improvements; and a proposed budget to meet operating cost for the first two years of operation of the college including the proposed faculty-student ratio to be maintained by the institution. In preparing the official plan, the board of trustees may retain consultants as needed. For the purpose of preparing the official plan, the board may receive and expend gifts, grants, bequests, or devises, or public funds appropriated for this purpose. The official plan shall include a recommendation as to whether the state community college shall be operated directly by the board of trustees of the state community college district, or shall be operated in part by an accredited university or college pursuant to a contract to be entered into by the board of trustees of the state community college district and the governing board of the university or college. If the plan recommends that the state community college be operated in part under such a contract, it shall include the full text of the recommended contract, with certification by the respective boards to the effect that they have adopted resolutions approving the contract and await approval of the plan and the contract by the board of regents. In any instance in which an official plan proposes partial operation by an accredited university or college, pursuant to a contract, the contract shall include a provision that the contracting university or college will accept all academic credit awarded to students attending the proposed state community college under the contract if the student desires to transfer to the contracting university or college. The contract shall also include a provision that the contracting university or college shall not unreasonably and wastefully duplicate existing educational services. Upon completing the preparation of the official plan, the board of trustees of a state community college district shall file a copy of the plan with the board of regents, which shall approve or disapprove the plan or any of its provisions. If the board of regents approves the official plan, it shall certify a copy of its action to the board of trustees of the state community college district and issue a charter creating and establishing the state community college, to be known by the name set forth in the official plan. The official plan shall be appended to and shall become a part of the charter, and the charter shall not thereafter be changed except by charter amendment, in accordance with the procedure set forth in this section for preparation and adoption of an official plan in the first instance.

Effective Date: 11-04-1977



Section 3358.08 - Powers and duties of board of trustees.

The board of trustees of a state community college district may:

(A) Own and operate a state community college;

(B) Hold, encumber, control, acquire by donation, purchase or condemn, construct, own, lease, use, and sell, real and personal property as necessary for the conduct of the program of the state community college on whatever terms and for whatever consideration may be appropriate for the purpose of the institution;

(C) Accept gifts, grants, bequests, and devises absolute or in trust for support of the state community college;

(D) Employ a president, and appoint or approve the appointment of other necessary administrative officers, full-time faculty members, and operating staff. The board may delegate the appointment of operating staff and part-time faculty members to the college president. The board shall fix the rate of compensation of the president and all officers and full-time employees as are necessary and proper for state community colleges.

(E) Provide for the state community college necessary lands, buildings, or other structures, equipment, means, and appliances;

(F) Establish within the maximum amounts permitted by law, schedules of fees and tuition for students who are Ohio residents and students who are not;

(G) Grant appropriate associate degrees to students successfully completing the state community college's programs, and certificates of achievement to students who complete other programs;

(H) Prescribe policies for the effective operation of the state community college and exercise such other powers as are necessary for the efficient management of the college;

(I) Enter into contracts with neighboring colleges and universities for the conduct of state community college programs or technical courses outside the state community college district;

(J) Purchase:

(1) A policy or policies of insurance insuring the district against loss or damage to property, whether real, personal, or mixed, which is owned by the district or leased by it as lessee or which is in the process of construction by or for the district;

(2) A policy or policies of fidelity insurance in such amounts and covering such trustees, officers, and employees of the district as the board may consider necessary or desirable;

(3) A policy or policies of liability insurance from an insurer or insurers licensed to do business in this state insuring its members, officers, and employees against all civil liability arising from an act or omission by the member, officer, or employee, when the member, officer, or employee is not acting manifestly outside the scope of employment or official responsibilities with the institution, with malicious purpose or bad faith, or in a wanton or reckless manner, or may otherwise provide for the indemnification of such persons against such liability. All or any portion of the cost, premium, or charge for such a policy or policies or indemnification payment may be paid from any funds under the institution's control. The policy or policies of liability insurance or the indemnification policy of the institution may cover any risks including, but not limited to, damages resulting from injury to property or person, professional liability, and other special risks, including legal fees and expenses incurred in the defense or settlement claims of such damages.

(4) A policy or policies of insurance insuring the district against any liabilities to which it may be subject on account of damage or injury to persons or property, including liability for wrongful death. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 3358.09 - General assembly to support university - other sources.

The general assembly shall support a state community college by such sums of money and in such manner as it may provide, but support may also be obtained from other sources.

Effective Date: 11-04-1977



Section 3358.10 - Application of community college provisions.

Sections 3354.10, 3354.121, 3354.15, and 3354.16 of the Revised Code apply to state community college districts and their boards of trustees.

Effective Date: 09-17-1996; 12-30-2004; 06-27-2005






Chapter 3359 - UNIVERSITY OF AKRON

Section 3359.01 - Appointment of trustees - term.

(A) There is hereby created a state university to be known as "The University of Akron." The government of the university of Akron is vested in a board of eleven trustees who shall be appointed by the governor, with the advice and consent of the senate. Two of the trustees shall be students at the university of Akron, and their selection and terms shall be in accordance with division (B) of this section. Except for the terms of student members, terms of office shall be for nine years, commencing on the second day of July and ending on the first day of July. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(B) The student members of the board of trustees of the university of Akron have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on July 2, 1988 and shall expire on July 1, 1989, and the initial term of office of the other student member shall commence on July 2, 1988 and expire on July 1, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005



Section 3359.02 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of the university of Akron shall annually elect from their members a chairperson and a vice-chairperson; and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interest of the university requires, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of said bonds or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 11-11-1965; 2008 HB562 09-22-2008



Section 3359.03 - Powers of board of trustees regarding employees and university.

The board of trustees of the university of Akron shall employ, fix the compensation of, and remove, the president and such number of professors, teachers, and other employees as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university and may adopt and from time to time amend bylaws, rules, and regulations for the conduct of the board and the government and conduct of the university. The board may accept donations of lands and moneys for the purposes of such university.

Effective Date: 11-11-1965



Section 3359.04 - Board of trustees to receive and hold property or funds.

The board of trustees of the university of Akron may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special use of the university, unless otherwise directed in the donation or bequest. The board of trustees of the university of Akron may make and enter into all contracts and agreements necessary or incidental to the acquisition of property for and the operation of such university.

Effective Date: 11-11-1965



Section 3359.05 - General assembly to support university - other sources.

The general assembly shall support the university of Akron by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 11-11-1965






Chapter 3360 - UNIVERSITY OF TOLEDO

Section 3360.01 - [Repealed].

Effective Date: 07-26-1988; 03-31-2005; 07-01-2006



Section 3360.02 - [Repealed].

Effective Date: 11-11-1965; 07-01-2006



Section 3360.03 - [Repealed].

Effective Date: 11-11-1965; 07-01-2006



Section 3360.04 - [Repealed].

Effective Date: 11-11-1965; 07-01-2006



Section 3360.05 - [Repealed].

Effective Date: 11-11-1965; 07-01-2006






Chapter 3361 - UNIVERSITY OF CINCINNATI

Section 3361.01 - Appointment of trustees - term.

(A) There is hereby created a state university to be known as the "university of Cincinnati." The government of the university of Cincinnati is vested in a board of eleven trustees who shall be appointed by the governor with the advice and consent of the senate. Two of the trustees shall be students at the university of Cincinnati, and their selection and terms shall be in accordance with division (B) of this section. The terms of the first nine members of the board of trustees shall commence upon the effective date of the transfer of assets of the state-affiliated university of Cincinnati to the university of Cincinnati hereby created. One of such trustees shall be appointed for a term ending on the first day of January occurring at least twelve months after such date of transfer, and each of the other trustees shall be appointed for respective terms ending on each succeeding first day of January, so that one term will expire on each first day of January after expiration of the shortest term. Except for the two student trustees, each successor trustee shall be appointed for a term ending on the first day of January, nine years from the expiration date of the term the trustee succeeds, except that any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or longer or more than six years of such a term shall be eligible to reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(B) The student members of the board of trustees of the university of Cincinnati have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on May 14, 1988 and shall expire on May 13, 1989, and the initial term of office of the other student member shall commence on May 14, 1988 and expire on May 13, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 09-26-2003; 03-31-2005



Section 3361.02 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of the university of Cincinnati shall annually elect from their members a chairperson and a vice-chairperson, and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interests of the university require, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of said bond or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 04-08-1976; 2008 HB562 09-22-2008



Section 3361.03 - Powers of board of trustees regarding employees and university.

The board of trustees of the university of Cincinnati shall employ, fix the compensation of, and remove the president and such number of professors, teachers, and other employees, as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university and may adopt and amend bylaws and rules for the conduct of the board and the government and conduct of the university. The board may accept donations of lands and moneys for the purposes of such university.

Effective Date: 04-08-1976



Section 3361.04 - Board of trustees to receive and hold property or funds.

The board of trustees of the university of Cincinnati may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special uses of the university, unless other- wise directed in the donation or bequest. The board of trustees of the university of Cincinnati may make and enter into all contracts and agreements necessary or incidental to the acquisition of property for, or the operation of the university.

Effective Date: 04-08-1976



Section 3361.05 - General assembly to support university - other sources.

The general assembly shall support the university of Cincinnati by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 04-08-1976






Chapter 3362 - SHAWNEE STATE UNIVERSITY

Section 3362.01 - Appointment of trustees - term.

(A) There is hereby created a state university to be known as "Shawnee state university." The government of Shawnee state university is vested in a board of eleven trustees who shall be appointed by the governor with the advice and consent of the senate. Two of the trustees shall be students at Shawnee state university, and their selection and terms shall be in accordance with division (B) of this section. The remaining trustees shall be appointed as follows: one for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, one for a term of five years, one for a term of six years, one for a term of seven years, one for a term of eight years, and one for a term of nine years. Thereafter, terms shall be for nine years. All terms of office shall commence on the first day of July and end on the thirtieth day of June. Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served a full nine-year term or more than six years of such a term shall be eligible for reappointment until a period of four years has elapsed since the last day of the term for which the person previously served. The trustees shall receive no compensation for their services but shall be paid their reasonable and necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum.

(B) The student members of the board of trustees of Shawnee state university have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board. The student members of the board shall be appointed by the governor, with the advice and consent of the senate, from a group of five candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. The initial term of office of one of the student members shall commence on July 1, 1988, and shall expire on June 30, 1989, and the initial term of office of the other student member shall commence on July 1, 1988, and expire on June 30, 1990. Thereafter, terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

Effective Date: 07-26-1988; 03-31-2005; 06-30-2006



Section 3362.02 - Election and appointment of officers of board - bond of treasurer.

The board of trustees of Shawnee state university shall annually elect from their members a chairperson and vice-chairperson; and they may also appoint a secretary of the board, a treasurer, and such other officers of the university as the interests of the university require, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of said bond or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's sole control at any time, less any reasonable deductible.

Effective Date: 07-02-1986; 09-29-2005



Section 3362.03 - Powers of board of trustees regarding employees and university.

The board of trustees of Shawnee state university shall employ, fix the compensation of, and remove the president and such number of professors, teachers, and other employees, as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university and may adopt and amend bylaws and rules for the conduct of the board and the government and conduct of the university. The board may accept donations of lands and moneys for the purposes of such university.

Effective Date: 07-02-1986



Section 3362.04 - Board of trustees to receive and hold property or funds.

The board of trustees of Shawnee state university may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special uses of the university, unless otherwise directed in the donation or bequest. The board of trustees of Shawnee state university may make and enter into all contracts and agreements necessary or incidental to the acquisition of property for, or the operation of the university.

Effective Date: 07-02-1986



Section 3362.05 - General assembly to support university - other sources.

The general assembly shall support Shawnee state university by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 07-02-1986



Section 3362.06 - Transfer of assets and liabilities from state community college to state university trustees.

Shawnee state community college shall cease to exist when the board of trustees of Shawnee state university commences the exercise of its powers. Thereupon, the board of trustees of Shawnee state university shall have control of all lands, buildings, property, and equipment held by the board of trustees of Shawnee state community college for the institution or in trust for the institution, whether for the general or special use of the institution or for some purpose otherwise directed by the terms of a donation or bequest. On the date the board of trustees of Shawnee state university commences to exercise its powers, all contractual and other obligations, liabilities, trusts, and commitments of the board of trustees of Shawnee state community college shall become the responsibility of the board of trustees of Shawnee state university. The abolishment of Shawnee state community college shall not affect the rights of holders or owners of bonds or notes issued by Shawnee state community college. Such notes and bonds shall become the obligations of Shawnee state university on the date the board of trustees of the university commences to exercise its powers.

Effective Date: 07-02-1986






Chapter 3364 - UNIVERSITY OF TOLEDO

Section 3364.01 - University of Toledo - board of trustees.

(A) The university of Toledo, as authorized under former Chapter 3360. of the Revised Code, and the medical university of Ohio at Toledo, as authorized under former sections 3350.01 to 3350.05 of the Revised Code, shall be combined as one state university to be known as the "university of Toledo."

(B)

(1) The government of the combined university of Toledo is vested in a board of trustees which, except as prescribed in division (B)(2) of this section, shall be appointed by the governor with the advice and consent of the senate. The initial board of trustees of the combined university shall be as prescribed in division (B)(2) of this section. After the abolishment of offices as prescribed in division (B)(2)(a) of this section, the board of trustees of the combined university shall consist of nine voting members, who shall serve for terms of nine years, and two nonvoting members, who shall be students of the combined university and who shall serve for terms of two years. Terms of office of trustees shall begin on the second day of July and end on the first day of July.

(2) The initial board of trustees of the combined university shall consist of seventeen voting members who are the eight members who made up the board of trustees of the medical university of Ohio at Toledo prior to May 1, 2006, under former section 3350.01 of the Revised Code, and whose terms would expire under that section after May 1, 2006; the eight voting members who made up the board of trustees of the university of Toledo, under former section 3360.01 of the Revised Code, and whose terms would expire under that section after July 1, 2006; and one additional member appointed by the governor with the advice and consent of the senate. The terms of office, abolishment of office, and succession of the voting members of the initial board shall be as prescribed in division (B)(2)(a) of this section. The initial board also shall consist of two nonvoting members who are students of the combined university, as prescribed in division (B)(2)(b) of this section.

(a) The term of office of the voting member of the initial board of trustees of the combined university who was not formerly a member of either the board of trustees of the medical university of Ohio at Toledo or the board of trustees of the university of Toledo shall be for nine years, beginning on July 2, 2006, and ending on July 1, 2015. The terms of office of the sixteen other voting members of the initial board of trustees shall expire on July 1 of the year they otherwise would expire under former section 3350.01 or 3360.01 of the Revised Code. The office of one voting member whose term expires on July 1, 2007, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2007. The office of one voting member whose term expires on July 1, 2008, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2008. The office of one voting member whose term expires on July 1, 2009, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2009. The office of one voting member whose term expires on July 1, 2010, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2010. The office of one voting member whose term expires on July 1, 2011, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2011. The office of one voting member whose term expires on July 1, 2012, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2012. The office of one voting member whose term expires on July 1, 2013, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2013. The office of one voting member whose term expires on July 1, 2014, shall be abolished on that date. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the other voting member whose term expires on that date to a nine-year term beginning on July 2, 2014. The governor, with the advice and consent of the senate, shall appoint a successor to the office of the voting member whose term expires on July 1, 2015, to a nine-year term beginning on July 2, 2015. Thereafter the terms of office of all subsequent voting members of the board of trustees shall be for nine years beginning on the second day of July and ending on the first day of July.

(b) One of the student members of the initial board of trustees shall be the student member of the former university of Toledo board of trustees, appointed under former section 3360.01 of the Revised Code, whose term would expire under that section on July 1, 2007. The term of that student member shall expire on July 1, 2007. The other student member shall be a new appointee, representing the portion of the combined university that made up the former medical university of Ohio at Toledo, appointed to a two-year term beginning on July 2, 2006, and ending on July 1, 2008. That student trustee shall be appointed by the governor, with the advice and consent of the senate, from a group of three candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. Thereafter appointment and terms of office of student members of the board of trustees shall be as prescribed by division (B)(3) of this section.

(3) The student members of the board of trustees of the combined university shall be appointed by the governor, with the advice and consent of the senate, from a group of six candidates selected pursuant to a procedure adopted by the university's student governments and approved by the university's board of trustees. Terms of office of student members shall be for two years, each term ending on the same day of the same month of the year as the term it succeeds. In the event that a student member cannot fulfill a two-year term, a replacement shall be selected to fill the unexpired term in the same manner used to make the original selection.

(4) Each trustee shall hold office from the date of appointment until the end of the term for which the trustee was appointed. Any trustee appointed to fill a vacancy occurring prior to the expiration of the term for which the trustee's predecessor was appointed shall hold office for the remainder of such term. Any trustee shall continue in office subsequent to the expiration date of the trustee's term until the trustee's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(5) No person who has served as a voting member of the board of trustees for a full nine-year term or more than six years of such a term and no person who is a voting member of the initial board of trustees as prescribed in division (B)(2)(a) of this section is eligible for reappointment to the board until a period of four years has elapsed since the last day of the term for which the person previously served. No person who served as a voting member of the board of trustees of the former university of Toledo, as authorized under former Chapter 3360. of the Revised Code, for a full nine-year term or more than six years of such a term, and no person who served on the board of trustees of the former medical university of Ohio at Toledo, as authorized under former sections 3350.01 to 3350.05 of the Revised Code, for a full nine-year term or more than six years of such a term is eligible for appointment to the board of trustees of the combined university until a period of four years has elapsed since the last day of the term for which the person previously served.

(C) The trustees shall receive no compensation for their services but shall be paid their reasonable necessary expenses while engaged in the discharge of their official duties. A majority of the board constitutes a quorum. The student members of the board have no voting power on the board. Student members shall not be considered as members of the board in determining whether a quorum is present. Student members shall not be entitled to attend executive sessions of the board.

Effective Date: 07-01-2006



Section 3364.02 - Election and appointment of officers of board - treasurer's bond.

The board of trustees of the university of Toledo annually shall elect from among its members a chairperson and a vice-chairperson, and also may appoint a secretary of the board, a treasurer, and such other officers of the university as the interest of the university requires, who may be members of the board. The treasurer, before entering upon the discharge of official duties, shall give bond to the state or be insured for the faithful performance of the treasurer's duties and the proper accounting for all moneys coming into the treasurer's care. The amount of that bond or insurance shall be determined by the board, but shall not be for a sum less than the estimated amount which may come into the treasurer's control at any time, less any reasonable deductible.

Effective Date: 07-01-2006; 2008 HB562 09-22-2008



Section 3364.03 - Board to employ, fix compensation of, and remove employees.

The board of trustees of the university of Toledo shall employ, fix the compensation of, and remove, the president and such number of professors, teachers, and other employees as may be deemed necessary. The board shall do all things necessary for the creation, proper maintenance, and successful and continuous operation of the university and may adopt and from time to time amend bylaws, rules, and regulations for the conduct of the board and the government and conduct of the university. The board may accept donations of lands and moneys for the purposes of such university.

Effective Date: 07-01-2006



Section 3364.04 - Board of trustees to receive and hold property or funds.

The board of trustees of the university of Toledo may receive and hold in trust, for the use and benefit of the university, any grant or devise of land, and any donation or bequest of money or other personal property, to be applied to the general or special use of the university, unless otherwise directed in the donation or bequest. The board of trustees of the university of Toledo may make and enter into all contracts and agreements necessary or incidental to the acquisition of property for and the operation of the university. Title to any property taken in the name of the state of Ohio for the benefit of the university of Toledo, the board of trustees of the university of Toledo, the university of Toledo, the medical college of Ohio, or the Toledo state college of medicine shall be deemed to have been taken in the name of the board of trustees of the university of Toledo.

Effective Date: 07-01-2006



Section 3364.05 - General assembly to support university - other sources.

The general assembly shall support the university of Toledo by such sums and in such manner as it may provide, but support may also come from other sources.

Effective Date: 07-01-2006



Section 3364.06 - Effect of combination of constituent institutions.

(A) As used in this section, "constituent institutions" means the university of Toledo, as authorized under former Chapter 3360. of the Revised Code, and the medical university of Ohio at Toledo, as authorized under former sections 3350.01 to 3350.05 of the Revised Code, which are combined as the university of Toledo pursuant to section 3364.01 of the Revised Code.

(B) When the combination of the constituent institutions becomes effective, all of the following apply:

(1) The separate existence of each of the constituent institutions shall cease, and the existence of each of the constituent institutions shall be continued for all purposes as the combined university of Toledo. The combination shall not cause either of the constituent institutions to be extinguished, terminated, dissolved, or liquidated and shall not constitute a sale, assignment, conveyance, disposition, or transfer of any of the rights or property of either of the constituent institutions. Whenever an instrument of conveyance, assignment, or transfer or deed or other act is necessary to vest property or rights in the combined university, the officers, trustees, or other authorized representatives of the respective constituent institutions shall execute, acknowledge, and deliver such instruments and do such acts. For these purposes, the existence of the respective constituent institutions and the authority of their respective officers, trustees, or other authorized representatives is continued notwithstanding the combination.

(2) The combined university possesses all assets and property of every description, and every interest in the assets and property, wherever located, and the rights, privileges, immunities, powers, franchises, and authority of each of the constituent institutions, all of which are vested in the combined university without further act or deed. Title to any real estate or any interest in the real estate vested in either of the constituent institutions shall not revert or in any way be impaired by reason of the combination.

(3) The combined university is liable for all the obligations of each of the constituent institutions to the combination. Any claim existing or any action or proceeding pending by or against either of the constituent institutions may be prosecuted to judgment, with right of appeal, as if the combination had not taken place, or the combined university may be substituted in its place.

(4) All the rights of creditors of each of the constituent institutions are preserved unimpaired, and all liens upon the property of either of the constituent institutions are preserved unimpaired, on only the property affected by such liens immediately prior to the effective date of the combination.

Effective Date: 07-01-2006






Chapter 3365 - POST-SECONDARY ENROLLMENT OPTIONS PROGRAM

Section 3365.01 - Post-secondary enrollment options program definitions.

As used in this chapter:

(A) "College" means any state-assisted college or university described in section 3333.041 of the Revised Code, any nonprofit institution holding a certificate of authorization pursuant to Chapter 1713. of the Revised Code, any private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, and any institution holding a certificate of registration from the state board of career colleges and schools and program authorization for an associate or bachelor's degree program issued under section 3332.05 of the Revised Code.

(B) "School district," except as specified in division (G) of this section, means any school district to which a student is admitted under section 3313.64, 3313.65, 3313.98, or 3317.08 of the Revised Code and does not include a joint vocational or cooperative education school district.

(C) "Parent" has the same meaning as in section 3313.64 of the Revised Code.

(D) "Participant" means a student enrolled in a college under the post-secondary enrollment options program established by this chapter.

(E) "Secondary grade" means the ninth through twelfth grades.

(F) "School foundation payments" means the amount required to be paid to a school district for a fiscal year under Chapter 3317. of the Revised Code.

(G) "Tuition base" means, with respect to a participant's school district, the sum of the formula amount plus the per pupil amount of the base funding supplements specified in divisions (C)(1) to (4) of section 3317.012 of the Revised Code for fiscal year 2009.

The participant's "school district" in the case of a participant enrolled in a community school shall be the school district in which the student is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code.

(H) "Educational program" means enrollment in one or more school districts, in a nonpublic school, or in a college under division (B) of section 3365.04 of the Revised Code.

(I) "Nonpublic school" means a chartered or nonchartered school for which minimum standards are prescribed by the state board of education pursuant to division (D) of section 3301.07 of the Revised Code.

(J) "School year" means the year beginning on the first day of July and ending on the thirtieth day of June.

(K) "Community school" means any school established pursuant to Chapter 3314. of the Revised Code that includes secondary grades.

(L) "STEM school" means a science, technology, engineering, and mathematics school established under Chapter 3326. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-03-2003; 06-30-2005; 2007 HB119 06-30-2007



Section 3365.02 - Post-secondary enrollment options program.

There is hereby established the post-secondary enrollment options program under which a secondary grade student who is a resident of this state may enroll at a college, on a full- or part-time basis, and complete nonsectarian courses for high school and college credit. Secondary grade students in a nonpublic school may participate in the post-secondary enrollment options program if the chief administrator of such school notifies the department of education by the first day of April prior to the school year in which the school's students will participate. The state board of education, after consulting with the board of regents, shall adopt rules governing the program. The rules shall include:

(A) Requirements for school districts, community schools, or participating nonpublic schools to provide information about the program prior to the first day of March of each year to all students enrolled in grades eight through eleven;

(B) A requirement that a student or the student's parent inform the district board of education, the governing authority of a community school, the STEM school chief administrative officer, or the nonpublic school administrator by the thirtieth day of March of the student's intent to participate in the program during the following school year. The rule shall provide that any student who fails to provide the notification by the required date may not participate in the program during the following school year without the written consent of the district superintendent, the governing authority of a community school, the STEM school chief administrative officer, or the nonpublic school administrator.

(C) Requirements that school districts, community schools, and STEM schools provide counseling services to students in grades eight through eleven and to their parents before the students participate in the program under this chapter to ensure that students and parents are fully aware of the possible risks and consequences of participation. Counseling information shall include without limitation:

(1) Program eligibility;

(2) The process for granting academic credits;

(3) Financial arrangements for tuition, books, materials, and fees;

(4) Criteria for any transportation aid;

(5) Available support services;

(6) Scheduling;

(7) The consequences of failing or not completing a course in which the student enrolls and the effect of the grade attained in the course being included in the student's grade point average, if applicable;

(8) The effect of program participation on the student's ability to complete the district's or school's graduation requirements;

(9) The academic and social responsibilities of students and parents under the program;

(10) Information about and encouragement to use the counseling services of the college in which the student intends to enroll.

(D) A requirement that the student and the student's parent sign a form, provided by the school district or school, stating that they have received the counseling required by division (C) of this section and that they understand the responsibilities they must assume in the program;

(E) The options required by section 3365.04 of the Revised Code;

(F) A requirement that a student may not enroll in any specific college course through the program if the student has taken high school courses in the same subject area as that college course and has failed to attain a cumulative grade point average of at least 3.0 on a 4.0 scale, or the equivalent, in such completed high school courses.

Effective Date: 09-28-1999; 06-30-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 3365.021 - Counseling provided to students and parents of nonpublic school.

The chief administrator of any nonpublic school notifying the department of education that students of the school will participate in the post-secondary enrollment options program shall provide counseling to students in grades eight through eleven and to their parents before the students participate in the program to ensure that students and parents are fully aware of the possible risks and consequences of participation. Such counseling shall include explaining the fact that funding may be limited and that not all students who wish to participate may be able to do so.

Effective Date: 06-30-1997



Section 3365.03 - Student may apply for college enrollment.

(A) Notwithstanding any other provision of law, a student enrolled in a school district, a community school, a STEM school, or a participating nonpublic school may apply to a college to enroll in it during the student's ninth, tenth, eleventh, or twelfth grade school year under this chapter. For purposes of this division, during the period of an expulsion imposed under division (B) of section 3313.66 of the Revised Code or extended under division (F) of that section, a student is ineligible to apply to enroll in a college under this section, unless the student is admitted to another school district or community school, or a participating nonpublic school. If a student is enrolled in a college under this section at the time the student is expelled under division (B) of section 3313.66 of the Revised Code, the student's status for the remainder of the college term in which the expulsion is imposed shall be determined under section 3365.041 of the Revised Code.

(B) If a college accepts a student who applies under this section, it shall send written notice to the student, the student's school district, community school, STEM school, or nonpublic school, and the superintendent of public instruction within ten days after acceptance. Within ten days after each enrollment for a term, the college shall also send the student, the student's school district, community school, STEM school, or nonpublic school, and the superintendent of public instruction a written notice indicating the courses and hours of enrollment of the student and the option elected by the student under division (A) or (B) of section 3365.04 of the Revised Code for each course.

Effective Date: 09-28-1999; 2007 HB119 09-29-2007



Section 3365.04 - Enrollment options.

The rules adopted under section 3365.02 of the Revised Code shall provide for students to enroll in courses under either of the following options:

(A) The student may elect at the time of enrollment to be responsible for payment of all tuition and the cost of all textbooks, materials, and fees associated with the course. The college shall notify the student about payment of tuition and fees in the customary manner followed by the college. A student electing this option also shall elect, at the time of enrollment, whether to receive only college credit or high school credit and college credit for the course.

(1) The student may elect to receive only college credit for the course. Except as provided in section 3365.041 of the Revised Code, if the student successfully completes the course, the college shall award the student full credit for the course, but the board of education, community school governing authority, STEM school, or nonpublic participating school shall not award the high school credit.

(2) The student may elect to receive both high school credit and college credit for the course. Except as provided in section 3365.041 of the Revised Code, if the student successfully completes the course, the college shall award the student full credit for the course and the board of education, community school governing authority, STEM school, or nonpublic school shall award the student high school credit.

(B) The student may elect at the time of enrollment for each course to have the college reimbursed under section 3365.07 of the Revised Code or as provided in alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code. Except as provided in section 3365.041 of the Revised Code, if the student successfully completes the course, the college shall award the student full credit for the course, the board of education, community school governing authority, STEM school, or nonpublic school shall award the student high school credit, and the college shall be reimbursed in accordance with section 3365.07 of the Revised Code or alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code.

When determining a school district's formula ADM under section 3317.03 of the Revised Code, the time a participant is attending courses under division (A) of this section shall be considered as time the participant is not attending or enrolled in school anywhere, and the time a participant is attending courses under division (B) of this section shall be considered as time the participant is attending or enrolled in the district's schools.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-06-1999; 06-30-2005; 2007 HB119 09-29-2007



Section 3365.041 - Notice of expulsion of student.

(A) When a school district superintendent, the governing authority of a community school, or the chief administrative officer of a STEM school expels a student under division (B) of section 3313.66 of the Revised Code, the district superintendent, governing authority, or chief administrative officer shall send a written notice of the expulsion to any college in which the expelled student is enrolled under section 3365.03 of the Revised Code at the time the expulsion is imposed. The notice shall indicate the date the expulsion is scheduled to expire. The notice also shall indicate whether the district board of education, community school governing authority, or the STEM school has adopted a policy under section 3313.613 of the Revised Code to deny high school credit for post-secondary courses taken during an expulsion. If the expulsion is extended under division (F) of section 3313.66 of the Revised Code, the district superintendent, community school governing authority, or STEM school chief administrative officer shall notify the college of the extension.

(B) A college may withdraw its acceptance under section 3365.03 of the Revised Code of a student who is expelled from school under division (B) of section 3313.66 of the Revised Code. As provided in section 3365.03 of the Revised Code, regardless of whether the college withdraws its acceptance of the student for the college term in which the student is expelled, the student is ineligible to enroll in a college under that section for subsequent college terms during the period of the expulsion, unless the student enrolls in another school district or community school, or a participating nonpublic school during that period.

If a college withdraws its acceptance of an expelled student who elected either option of division (A)(1) or (2) of section 3365.04 of the Revised Code, the college shall refund tuition and fees paid by the student in the same proportion that it refunds tuition and fees to students who voluntarily withdraw from the college at the same time in the term.

If a college withdraws its acceptance of an expelled student who elected the option of division (B) of section 3365.04 of the Revised Code, the school district, community school, or STEM school shall not award high school credit for the college courses in which the student was enrolled at the time the college withdrew its acceptance, and any reimbursement under section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code for the student's attendance prior to the withdrawal shall be the same as would be paid for a student who voluntarily withdrew from the college at the same time in the term. If the withdrawal results in the college's receiving no reimbursement, the college may require the student to return or pay for the textbooks and materials it provided the student free of charge under section 3365.08 of the Revised Code.

(C) When a student who elected the option of division (B) of section 3365.04 of the Revised Code is expelled under division (B) of section 3313.66 of the Revised Code from a school district, community school, or STEM school that has adopted a policy under section 3313.613 of the Revised Code, that election is automatically revoked for all college courses in which the student is enrolled during the college term in which the expulsion is imposed. Any reimbursement under section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code for the student's attendance prior to the expulsion shall be the same as would be paid for a student who voluntarily withdrew from the college at the same time in the term. If the revocation results in the college's receiving no reimbursement, the college may require the student to return or pay for the textbooks and materials it provided the student free of charge under section 3365.08 of the Revised Code.

No later than five days after receiving an expulsion notice from the superintendent of a district, the governing authority of a community school, or the chief administrative officer of a STEM school that has adopted a policy under section 3313.613 of the Revised Code, the college shall send a written notice to the expelled student that the student's election of division (B) of section 3365.04 of the Revised Code is revoked. If the college elects not to withdraw its acceptance of the student, the student shall pay all applicable tuition and fees for the college courses and shall pay for the textbooks and materials that the college provided under section 3365.08 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-1999; 06-30-2005; 2007 HB119 09-29-2007



Section 3365.05 - Awarding high school credit.

High school credit awarded for courses successfully completed under this chapter shall count toward the graduation requirements and subject area requirements of the school district, community school, STEM school, or nonpublic school. If a course comparable to one a student completed at a college is offered by the district or school, the board or school shall award comparable credit for the course completed at the college. If no comparable course is offered by the district or school, the board or school shall grant an appropriate number of credits in a similar subject area to the student. If there is a dispute between a school district board, a community school governing authority, or a STEM school and a student regarding high school credits granted for a course, the student may appeal the decision to the state board of education. The state board's decision regarding any high school credits granted under this section is final. Evidence of successful completion of each course and the high school credits awarded by the district or school shall be included in the student's record. The record shall indicate that the credits were earned as a participant under this chapter and shall include the name of the college at which the credits were earned. The district or school shall determine whether and the manner in which the grade achieved in a course completed at a college under division (A)(2) or (B) of section 3365.04 of the Revised Code will be counted in any cumulative grade point average maintained for the student.

Effective Date: 09-28-1999; 06-30-2005; 2007 HB119 09-29-2007



Section 3365.06 - Restrictions on enrollment.

(A) A student in grade nine may not enroll in courses under this chapter for which the student elects under division (B) of section 3365.04 of the Revised Code to receive credit toward high school graduation for more than the equivalent of four academic school years. A student enrolling in courses under this chapter may not enroll in courses in which the student elects to receive credit toward high school graduation for more than the equivalent of :

(1) Three academic school years, if the student so enrolls for the first time in grade ten;

(2) Two academic school years, if the student so enrolls for the first time in grade eleven;

(3) One academic school year, if the student so enrolls for the first time in grade twelve. These restrictions shall be reduced proportionately for any such student who enrolls in the program during the course of a school year in accordance with rules adopted under section 3365.02 of the Revised Code.

(B) In considering the admission of any secondary student, a college shall give priority to its other students regarding enrollment in courses. However, once a student has been accepted in a course as a participant, the institution shall not displace the participant for another student.

Effective Date: 06-30-1997



Section 3365.07 - Calculating average daily membership.

(A) The rules adopted under section 3365.02 of the Revised Code shall specify a method for each of the following:

(1) Determining, with respect to any participant, the percentage of a full-time educational program constituted by the participant's total educational program. That percentage shall be the participant's full-time equivalency percentage for purposes of the computation required by division (B)(1) of this section.

(2) In the case of a participant who is not enrolled in a participating nonpublic school, determining the percentage of a participant's school day during which the participant is participating in each of the following:

(a) Programs provided by the city, local, or exempted village school district , a community school, or a STEM school;

(b) Programs provided by a joint vocational school district;

(c) Programs provided by a college under division (B) of section 3365.04 of the Revised Code.

The sum of divisions (A)(2)(a) to (c) of this section shall equal one hundred per cent.

(3) In the case of a participant who is not enrolled in a participating nonpublic school, determining the percentage of a participant's enrollment that shall be deemed to be enrollment in a joint vocational school district and the percentage that shall be deemed to be enrollment in a city, local, or exempted village school district. The sum of such percentages shall equal one hundred per cent.

(4) In the case of a participant who is enrolled in a participating nonpublic school, determining the percentage of a participant's school day during which the participant is participating in programs provided by a college under division (B) of section 3365.04 of the Revised Code.

(B) Each July, unless provided otherwise in an alternative funding agreement entered into under rules adopted under section 3365.12 of the Revised Code, the department of education shall pay each college for any participant enrolled in the college in the prior school year under division (B) of section 3365.04 of the Revised Code an amount computed as follows:

(1) Multiply the tuition base by the participant's full-time equivalency percentage and multiply the resulting amount by a percentage equal to the percentage of the participant's school day apportioned to the college under division (A)(2)(c) or (4) of this section, as applicable.

(2) Pay the college the lesser of:

(a) The amount computed under division (B)(1) of this section;

(b) The actual costs that would have been the responsibility of the participant had the participant elected to enroll under division (A) of section 3365.04 of the Revised Code, as verified by the department, of tuition, textbooks, materials, and fees directly related to any courses elected by the participant during the prior school year under division (B) of section 3365.04 of the Revised Code.

(C) The department shall not reimburse any college for any course taken by a participant under division (A) of section 3365.04 of the Revised Code.

(D) If the participant was not enrolled in a participating nonpublic school, the amount paid under division (B) of this section for each participant shall be subtracted from the school foundation payments made to the participant's school district or, if the participant was enrolled in a community school or a STEM school, from the payments made to the participant 's school under section 3314.08 or 3326.33 of the Revised Code. If the participant was enrolled in a joint vocational school district, a portion of the amount shall be subtracted from the payments to the joint vocational school district and a portion shall be subtracted from the payments to the participant's city, local, or exempted village school district. The amount of the payment subtracted from the city, local, or exempted village school district shall be computed as follows:

(1) Add the following:

(a) The percentage of the participant's enrollment in the school district, determined under division (A)(3) of this section; and

(b) Twenty-five per cent times the percentage of the participant's enrollment in the joint vocational school district, determined under division (A)(3) of this section.

(2) Multiply the sum obtained under division (D)(1) of this section by the amount computed under division (B)(2) of this section.

The balance of the payment shall be subtracted from the joint vocational district's school foundation payments.

(E) If the participant was enrolled in a participating nonpublic school, the amount paid under division (B) of this section shall be subtracted from moneys set aside by the general assembly for such purpose from funds appropriated for the purposes of section 3317.06 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-1999; 2007 HB119 09-29-2007



Section 3365.08 - Participant furnished with all textbooks and materials - financial aid ineligibility - transportation reimbursement.

(A) A college that expects to receive or receives reimbursement under section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code shall furnish to a participant all textbooks and materials directly related to a course taken by the participant under division (B) of section 3365.04 of the Revised Code. No college shall charge such participant for tuition, textbooks, materials, or other fees directly related to any such course.

(B) No student enrolled under this chapter in a course for which credit toward high school graduation is awarded shall receive direct financial aid through any state or federal program.

(C) If a school district provides transportation for resident school students in grades eleven and twelve under section 3327.01 of the Revised Code, a parent of a pupil enrolled in a course under division (A)(2) or (B) of section 3365.04 of the Revised Code may apply to the board of education for full or partial reimbursement for the necessary costs of transporting the student between the secondary school the student attends and the college in which the student is enrolled. Reimbursement may be paid solely from funds received by the district for pupil transportation under section 3317.0212 of the Revised Code or other provisions of law. The state board of education shall establish guidelines, based on financial need, under which a district may provide such reimbursement.

(D) If a community school provides or arranges transportation for its pupils in grades nine through twelve under section 3314.091 of the Revised Code, a parent of a pupil of the community school who is enrolled in a course under division (A)(2) or (B) of section 3365.04 of the Revised Code may apply to the governing authority of the community school for full or partial reimbursement of the necessary costs of transporting the student between the community school and the college. The governing authority may pay the reimbursement in accordance with the state board's rules adopted under division (C) of this section solely from funds paid to it under section 3314.091 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-03-2003; 06-30-2005



Section 3365.09 - Provisions not applicable to full-time students.

Section 3365.07 , divisions (A) and (C) of section 3365.08, and agreements entered into under rules adopted under section 3365.12 of the Revised Code do not apply to any college course in which a student is enrolled if during the term such student is enrolled in the college course the student is also a full-time student in the student's district, community school, STEM school, or nonpublic school. The rules adopted under section 3365.02 of the Revised Code shall prescribe a method for determining whether a student is enrolled full-time in the student's district, community school, STEM school, or nonpublic school.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-28-1999; 2007 HB119 09-29-2007



Section 3365.10 - Application by nonpublic school student.

As used in this section, the "base amount" for any school year is one million dollars. "Full-time equivalency percentage" and "percentage of the school day" enrolled in college shall be determined under the rules described by divisions (A)(1) and (4) of section 3365.07 of the Revised Code or the rules adopted under section 3365.12 of the Revised Code.

(A) Each nonpublic school student who wishes to become a participant in any school year shall send to the department of education a copy of the student's acceptance from a college and an application. The application shall be made on forms provided by the state board and shall include information about the student's proposed participation, including the school year in which the student wishes to participate; the semesters or terms the student wishes to enroll during such year; the student's expected full-time equivalency percentage for each such semester or term; and the percentage of the school day each such semester or term that the student expects to be enrolled in programs provided by a college under division (B) of section 3365.04 of the Revised Code. The department shall mark each application with the date and time of receipt.

(B) Calculations involving applications under this division shall be made in the order in which the applications are received.

Upon receipt of an application under division (A) of this section, the department shall calculate the amount the college would be paid under division (B) of section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code for the student's expected participation. For calculations made under division (B) of section 3365.07 of the Revised Code, the department shall subtract each such calculated amount from the base amount for that year, or the amount remaining for that year after the subtraction from the base amount of amounts previously calculated under this division as a result of prior applications for participation in that year, whichever is the lesser amount.

(C) If such a subtraction under division (B) of this section results in a positive number, the department shall notify the applicant within three weeks of the receipt of the application that such applicant may participate in the post-secondary enrollment options program to the extent indicated in the application.

(D) If such a subtraction under division (B) of this section results in a negative number, the department shall, within one week of the receipt of such application, notify the applicant, the applicant's nonpublic school, and the college accepting the applicant that funds will not be available for the applicant's participation in the program during the year for which the application was made. The department shall also notify all applicants whose applications for that year are subsequently received, their nonpublic schools, and the colleges accepting them of the same fact.

(E) No applicant receiving notification under division (D) of this section may become a participant under division (B) of section 3365.04 of the Revised Code for the year for which the applicant applied and no college shall be paid under division (B) of section 3365.07 of the Revised Code or through alternative funding agreements entered into under rules adopted under section 3365.12 of the Revised Code for participation by any such applicant in such year.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-26-1990



Section 3365.11 - Reimbursement where student fails course.

(A) If the superintendent of the school district or the chief administrator of the community school or STEM school in which a participant is enrolled determines that the participant has not attained a passing final grade in a college course in which the participant enrolled under this chapter, the superintendent or chief administrator shall seek reimbursement from the participant or the participant's parent for the amount of state funds paid to the college on behalf of the participant for that college course. The board of education of the school district, the governing authority of the community school, or the STEM school in accordance with division (C) of section 3313.642 of the Revised Code, may withhold grades and credits received by the participant for district or community school courses taken by the participant until the participant or the participant's parent provides reimbursement.

(B) If the chief administrator of the nonpublic school in which a participant is enrolled determines that the participant has not attained a passing final grade in a college course in which the participant enrolled under this chapter, the chief administrator shall seek reimbursement from the participant or the participant's parent for the amount of state funds paid to the college on behalf of the participant for enrollment in that college course. Upon the collection of any funds from a participant or participant's parent under this division, the chief administrator of a nonpublic school shall send an amount equal to the funds collected to the superintendent of public instruction. The superintendent of public instruction shall credit that amount to the general revenue fund.

Effective Date: 06-30-2006; 2007 HB119 09-29-2007



Section 3365.12 - Adoption of rules regarding alternate funding formulas.

The superintendent of public instruction and the chancellor of the Ohio board of regents jointly may adopt rules in accordance with Chapter 119. of the Revised Code permitting a board of education of a school district or joint vocational school district, governing authority of a community school, governing body of a STEM school, or governing authority of a participating nonpublic school to enter into an agreement with a college or university to use an alternate funding formula to calculate, or an alternate method to transmit, the amount the college or university would be paid for a student participating in a program under this chapter, including the program known as seniors to sophomores.

Rules adopted under this section may include, but need not be limited to, any of the following alternative funding options:

(A) Direct payment of funds necessary to support students participating in a program under this chapter, including the seniors to sophomores program, by the school district, joint vocational school district, community school, STEM school, or any combination thereof, to the college or university in which the student enrolled;

(B) Alternate funding formulas to calculate the amount of money to be paid to colleges for participants;

(C) A negotiated amount to be paid, as agreed by the school district, joint vocational school district, community school, or STEM school and the college or university.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3365.15 - Participation in seniors to sophomores program.

The program known as "seniors to sophomores," or any successor name, shall permit nonpublic school students to participate.

Effective Date: 2008 HB562 09-22-2008






Chapter 3366 - STATE PURCHASE OF EDUCATION LOANS

Section 3366.01 - State purchase of education loans definitions.

As used in this chapter, the following words and terms have the following meanings unless the context indicates a different meaning or intent:

(A) "Bond proceedings" means the order, trust, agreement, indenture and other agreements, or amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing or providing for the terms and conditions applicable to, or providing for the issuance, security, or liquidity of, obligations and the provisions contained in such obligations.

(B) "Bond service charges" means principal, including mandatory sinking fund requirements for retirement of obligations, and interest, and redemption premium, if any, required to be paid on obligations.

(C) "Bond service fund" means the applicable fund and accounts therein created in the bond proceedings for and pledged to the payment of bond service charges, including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(D) "Costs of attendance" means all costs of a student incurred in connection with a program of study at an eligible institution, as determined by the institution, including tuition; instructional fees; room and board; books, computers, and supplies; and other related fees, charges, and expenses.

(E) "Designated administrator" means, with respect to all obligations issued prior to September 1, 1999, and to all nonfederal education loans, the nonprofit corporation designated on November 10, 1992, under division (D) of section 3351.07 of the Revised Code to operate exclusively for charitable and educational purposes by expanding access to higher education financing programs for students and families in need of student financial aid. For all other purposes, "designated administrator" means the Ohio corporation that is a subsidiary of the nonprofit corporation designated under division (D) of section 3351.07 of the Revised Code and that has agreed to enter into an administration agreement with the issuing authority and the director of development, or any other person that enters into an administration agreement with the issuing authority and the director of development.

(F) "Education loan" means a loan made by an eligible lender pursuant to the policy guidelines to or for the benefit of a student for the purpose of financing part or all of the student's costs of attendance.

(G) "Eligible borrower" means any of the following:

(1) Individuals who are residents of the state, and who are attending and are in good standing in, or who have been accepted for attendance at, any eligible institution located in this state or elsewhere, on a part-time or full-time basis, to pursue an associate, baccalaureate, or advanced degree or a nursing diploma;

(2) Individuals who reside outside the state and who have been accepted for attendance at, or who are attending and are in good standing in, any eligible institution located in this state, on a part-time or full-time basis, to pursue an associate, baccalaureate, or advanced degree or a nursing diploma;

(3) Individuals who are parents or legal guardians of, or other persons, as set forth in the policy guidelines, borrowing under an education loan for the benefit of individuals meeting requirements set forth in division (G)(1) or (2) of this section, in order to assist them in paying costs of attendance.

(H)

(1) "Eligible institution" means an institution described in any of divisions (H)(1)(a), (b), (c), or (d) of this section that satisfies all of the requirements set forth in divisions (H)(2), (3), and (4) of this section.

(a) The institution is a state-assisted post-secondary educational institution within this state.

(b) The institution is a nonprofit institution within this state having a certificate of authorization from the Ohio board of regents pursuant to Chapter 1713. of the Revised Code.

(c) The institution is a post-secondary educational institution similar to one described in division (H)(1)(a) or (b) of this section that is located outside this state and that is similarly approved by the appropriate agency of that state.

(d) The institution is a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code.

(2) The institution is accredited by the appropriate regional and, when appropriate, professional accrediting associations within whose jurisdiction it falls.

(3) The institution satisfies the eligibility requirements for participation in the federal family education loan program authorized under Title IV, Part B, of the "Higher Education Act of 1965," 20 U.S.C.A. 1071 et seq., as amended, as long as that program remains in existence.

(4) The institution satisfies the other conditions set forth in the policy guidelines.

(I) "Eligible lender" means, with respect to lenders making nonfederal education loans, a bank, national banking association, savings bank, savings and loan association, or credit union having an office in this state that satisfies the criteria for eligible lenders established pursuant to the policy guidelines. With respect to lenders making federal education loans, "eligible lender" means any person that is permitted to make loans under the federal family education loan program authorized under Title IV, Part B, of the "Higher Education Act of 1965," 20 U.S.C.A. 1071 et seq., as amended; that has an office in this state; and that satisfies the criteria for eligible lenders established pursuant to the policy guidelines.

(J) "Federal education loan" means an education loan that is originated in compliance with the federal family education loan program authorized under Title IV, Part B, of the "Higher Education Act of 1965," 20 U.S.C.A. 1071 et seq., as amended.

(K) "Governmental agency" means the state and any state department, division, commission, institution, or authority; the United States or any agency thereof; or any agency, commission, or authority established pursuant to an interstate compact or agreement; or any combination of the foregoing.

(L) "Issuing authority" means the treasurer of state, or the officer who by law performs the functions of the treasurer of state.

(M) "Nonfederal education loan" means any education loan that is not a federal education loan.

(N) "Obligations" means the bonds, notes, or securities of this state issued by the issuing authority pursuant to this chapter.

(O) "Person" means any individual, corporation, business trust, estate, trust, partnership, or association, any federal, state, interstate, regional, or local governmental agency, any subdivision of the state, or any combination of these.

(P) "Pledged receipts" means, to the extent the following are pledged by the bond proceedings for the payment of bond service charges: all receipts representing moneys accruing from or in connection with the repayment of education loans, including interest and payments from any guarantee or insurance in respect to such education loans; accrued interest received from the sale of obligations; the balances in the special funds; income from the investment of the special funds; all right, title, and interest of the state and the designated administrator in the education loans and any guarantees or insurance in respect thereof, and any money representing the proceeds of obligations or any income from or interest on those proceeds; or any other gifts, grants, donations, and pledges and any income and receipts therefrom, available and pledged for the payment of bond service charges.

(Q) "Policy guidelines" means the rules adopted pursuant to division (A) of section 3366.03 of the Revised Code.

(R) "Proceeds loan" means the transfer, pursuant to a loan agreement or agency agreement, of the proceeds of the obligations, or the deposit of the proceeds of the obligations with a trustee in trust under a trust agreement, indenture, or other trust document under the bond proceedings pending their disbursement for the purposes authorized by this chapter.

(S) "Resident" means any student who would qualify as a resident of this state for state subsidy and tuition surcharge purposes under rules adopted by the Ohio board of regents under section 3333.31 of the Revised Code.

(T) "Special funds" or "funds" means the bond service fund and any other funds, including reserve funds, created under the bond proceedings, including all moneys and investments, and earnings from investment, credited and to be credited thereto.

(U) "Student" means an individual described in division (G)(1) or (2) of this section who meets requirements established under the policy guidelines. "Student" includes dependent and independent undergraduate, graduate, and professional students.

(V) "Subdivision" has the same meaning as in division (MM) of section 133.01 of the Revised Code.

Effective Date: 02-20-2002



Section 3366.02 - Public benefits of creating secondary market for education loans.

The purpose of this chapter is to facilitate the provision of education loans to or for students who are residents of this state attending eligible institutions in or outside this state, and to or for students who are not residents of this state attending eligible institutions in this state, to assist them in meeting the costs of attendance at such institutions through the creation of a secondary market for education loans. The general assembly finds that there is a need to stimulate the provision of education loans as financial assistance to students attending, or accepted for attendance at, eligible institutions in addition to the financial assistance otherwise available to students. The general assembly further finds and hereby declares that it is in the public interest, and essential to the welfare and well-being of all citizens of this state and to the proper growth and development of this state and of institutions of higher education in this state, and a proper public purpose, to foster such education loans supplemental to other loans, grants, and other financial aid otherwise available to students. The general assembly further finds that creating a secondary market for education loans serves the public and general welfare purpose and is fully consistent with the long established policy of this state to encourage, promote, and assist the education of residents of this state and to encourage, promote, and support educational institutions within this state. The policy guidelines for this system shall be consistent with and in furtherance of the purposes set forth in this section to stimulate a program of making education loans to eligible borrowers on terms that are expected to have the effect of expanding students' opportunities for attendance at eligible institutions by creating a secondary market for such loans.

Effective Date: 11-24-1995



Section 3366.03 - Policy guidelines - duties of designated administrator.

(A) In furtherance of the public policy and purpose set forth in section 3366.02 of the Revised Code and to implement that purpose, the director of development, with the approval of the issuing authority, shall adopt, amend, or rescind rules, pursuant to Chapter 119. of the Revised Code, establishing such policy guidelines as the director considers necessary or appropriate to provide for creating a secondary market for education loans as authorized by this chapter. The policy guidelines shall include such provisions as the director considers appropriate to further the public policy and purpose set forth in section 3366.02 of the Revised Code.

(B) The director of development or the issuing authority or both may:

(1) Enter into agreements with any designated administrator to provide for the proceeds loan for the purchase of education loans on the secondary market;

(2) Enter into agreements with any designated administrator to provide for stimulating the making of education loans through the the acquisition of such loans, in accordance with the policy guidelines; and

(3) Do all other acts and enter into contracts and execute all instruments necessary or appropriate to carry out the provisions of this chapter.

(C) All expenses and obligations incurred by the issuing authority or the director of development in carrying out duties and in exercising powers under this chapter shall be payable solely from, as appropriate, pledged receipts, moneys from the sale of obligations, or any amounts contributed by the designated administrator. This chapter does not authorize the issuing authority to incur debt or bonded indebtedness of the state, or to obligate or pledge any moneys other than pledged receipts for the payment of any obligations.

(D) The designated administrator, subject to the applicable provisions of this chapter, shall purchase education loans from eligible lenders directly or indirectly, with moneys loaned or otherwise provided to it under this chapter from the proceeds of obligations, which education loans are used by and for students for paying costs of attendance at eligible institutions.

(E) In accordance with the policy guidelines, the designated administrator shall do all of the following:

(1) Specify the terms of and procedures for making, selling, purchasing, servicing, and collecting those education loans eligible for purchase under the guidelines;

(2) Take such actions as may be necessary or appropriate to establish the terms of, purchase, service or otherwise administer, and collect any education loan;

(3) With respect to those loans acquired pursuant to this chapter, establish the fees including, without limitation, origination and loan fees; charges; rates of interest; times of payment of interest and principal; late charges; aggregate amounts of education loans to be issued per year and in total; eligibility and credit criteria of eligible borrowers; refinancing or consolidation provisions; criteria for participation by eligible lenders; criteria for allocating the distribution of education loans among students attending or planning to attend different eligible institutions; terms of sales and purchases of education loans; and other terms, conditions, and provisions of and security for education loans. The designated administrator shall not purchase any education loan unless the loan conforms to the policy guidelines.

(F) If the director of development determines that education loans are not being made in the amount or manner anticipated, the designated administrator, with the consent of the director, may enter into special arrangements with certain eligible lenders pursuant to guidelines adopted under this chapter to stimulate the provision of education loans.

(G) The designated administrator may establish additional procedures and set other terms and conditions not inconsistent with the policy guidelines as may be necessary or appropriate in connection with the program authorized under this chapter.

(H) At least annually by a date specified by the director of development, the designated administrator shall provide to the issuing authority and the director of development reports on the use of the proceeds of obligations.

(I) For purposes of this chapter, any designated administrator other than the nonprofit corporation designated under division (D) of section 3351.07 of the Revised Code shall be a person that maintains its principal place of business in the state and that has as its principal business the making, purchasing, holding, or selling of loans made to finance individuals' cost of post-secondary education.

Effective Date: 06-08-2000



Section 3366.04 - Issuance of obligations.

(A) The issuing authority may issue obligations under this section to provide money to make proceeds loans to the designated administrator for the purpose of acquiring education loans, or needed for capitalized interest, for funding reserves, and for paying costs and expenses incurred in connection with the issuance, carrying, securing, paying, redeeming, or retirement of the obligations or any obligations refunded thereby, including payment of costs and expenses relating to letters of credit, lines of credit, insurance, put agreements, standby purchase agreements, indexing, marketing, remarketing and administrative arrangements, interest swap or hedging agreements, and any other credit enhancement facility as defined in division (H) of section 133.01 of the Revised Code, liquidity, remarketing, renewal, or refunding arrangements, all of which are authorized by this section. The proceeds thereof shall, as provided in the bond proceedings, be loaned, or otherwise made available as a proceeds loan, to the designated administrator. The issuing authority may appoint trustees, paying agents, and transfer agents and may retain the services of financial advisors, accounting experts, and attorneys, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary to carry out the provisions of this section. The costs of such services are allowable costs payable from the proceeds of such obligations.

(B) The holders or owners of obligations shall have no right to have taxes levied by the general assembly, or any moneys other than pledged receipts obligated or pledged, and any moneys other than pledged receipts shall not be obligated or pledged, for the payment of bond service charges. The obligations are not debts of the state, bond service charges are payable solely from the revenues and funds pledged as pledged receipts for their payment, and the right of such holders and owners to payment of bond service charges is limited to pledged receipts as provided in the bond proceedings, and each such obligation shall bear on its face a statement to that effect. No money, including money from the general revenue fund, shall be appropriated, obligated, or used to pay bond service charges or the costs incurred in the administration of this chapter, other than pledged receipts.

(C) Obligations shall be authorized by order of the issuing authority at the request of the designated administrator and with the approval of the director of development, and the bond proceedings shall provide for the purpose thereof and the principal amount or amounts, and shall provide for or authorize the manner for determining the principal maturity or maturities, the interest rate or rates or the maximum interest rate, the date of the obligations and the dates of payment of interest thereon, their denomination, and the establishment within or outside this state of a place or places of payment of bond service charges. Sections 9.98 to 9.983 of the Revised Code apply to obligations issued under this section. The purpose of such obligations may be stated in the bond proceedings in terms describing the general purpose to be served. The bond proceedings shall also provide, subject to the provisions of any other applicable bond proceedings, for the pledge of, and the granting of a security interest in, all, or such part as the issuing authority may determine, of the pledged receipts to the payment of bond service charges, which pledge may be made and security interest granted, subject to the provisions of any applicable prior bond proceedings, either prior to or on a parity with or subordinate to other expenses, claims, or payments, and may be made or granted to secure obligations senior or subordinate to, or on a parity with, obligations theretofore or thereafter issued, if and to the extent provided in the bond proceedings. The pledged receipts so pledged or subject to a security interest and thereafter received by the issuing authority or the designated administrator on behalf of the issuing authority or otherwise received are immediately subject to such pledge and security interest without any physical delivery thereof or further act, and such pledge and security interest are valid, binding, and enforceable against all parties having claims of any kind against the state or any governmental agency, or against the designated administrator, whether or not such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery or possession of the pledged receipts, or for the filing or recording of the bond proceedings by which such pledge and security interest are created or any certificate, statement, or other document with respect thereto; and the pledge of such pledged receipts and the security interest are effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation. Every pledge made and security interest granted, and every covenant and agreement made with respect thereto in the bond proceedings may therein be extended to the benefit of the owners and holders of obligations authorized by this section, and to any trustee therefor, for the further security of the payment of the bond service charges.

(D) The bond proceedings may contain additional provisions as to:

(1) The redemption of obligations prior to maturity at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the obligations;

(3) Limitations on the issuance of additional obligations;

(4) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(5) The investment of the proceeds of obligations and amounts on deposit in the special funds;

(6) Any or every provision of the bond proceedings being binding upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(7) Any provision that may be made in a trust agreement or indenture;

(8) Provisions for the use of the proceeds of repayment of education loans to acquire additional education loans;

(9) Any other or additional agreements with the holders of the obligations, the trustee therefor, or the designated administrator, relating to the obligations or the security therefor, including the assignment of security obtained or to be obtained for education loans.

(E) The obligations and any coupons pertaining to obligations shall be in the form specified in the bond proceedings and shall be signed by or bear the facsimile signature of the issuing authority. Any obligations or coupons may be executed by the person who, on the date of execution, is the proper issuing authority although on the date of such bonds or coupons such person was not the issuing authority. In case the issuing authority whose signature or a facsimile of whose signature appears on any such obligation or coupon ceases to be the issuing authority before delivery thereof, such signature or facsimile is nevertheless valid and sufficient for all purposes as if that official had remained the issuing authority until such delivery.

(F) All obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both, as the issuing authority determines. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(G) Obligations may be sold at public sale or at private sale, as determined by the issuing authority in the bond proceedings.

(H) Pending preparation of definitive obligations, the issuing authority may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(I) In the discretion of the issuing authority, obligations may be secured additionally by a trust agreement or indenture between the issuing authority and a corporate trustee and, if so provided for in the bond proceedings, any other necessary or appropriate party. Any such trustee shall be a trust company, bank, or national banking association authorized to exercise trust powers within the state. Any such agreement or indenture may contain the order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions which are customary or appropriate in an agreement or indenture of such type, including, but not limited to:

(1) Maintenance of each pledge, security interest, and trust agreement, indenture, or other instrument comprising part of the bond proceedings until the bond service charges on the obligations secured thereby have been fully paid, or provision therefor has been made in accordance with the bond proceedings;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the issuing authority made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(4) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the issuing authority agree upon, including limitations, conditions, or qualifications relating to the education loans that may be made or acquired pursuant to the trust agreement or indenture.

(J) Any holder of obligations or a trustee under the bond proceedings, except to the extent that rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such bond proceedings. Such rights include the right to compel the performance of all duties of the issuing authority or the director of development required by this chapter or the bond proceedings; to enjoin unlawful activities; and, in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the issuing authority or the director of development in the bond proceedings, to apply to a court having jurisdiction to appoint a receiver to receive and administer the pledged receipts pledged to the payment of the bond service charges on such obligations or which are the subject of the covenant or agreement, with full power to pay and to provide for payment of bond service charges on such obligations and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge revenues or receipts or other income or moneys, other than pledged receipts, and excluding any power to take possession of, or cause the sale or otherwise dispose of, any property other than the pledged receipts. Each duty of the issuing authority, of each governmental agency including the director of development, of the designated administrator, and of any of the officers, members, or employees of any of the foregoing, undertaken pursuant to the bond proceedings or any agreement made under authority of this chapter, and each duty in every agreement by or with the issuing authority under this chapter, each governmental agency including the director of development, and the designated administrator, is hereby established as a duty of the issuing authority, the governmental agency, or the designated administrator, respectively, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The person who is at the time the issuing authority or the director of development, or the officers or employees of either of them, are not liable in their personal capacities on any obligations or any agreements of or with the issuing authority or the director of development.

(K) The issuing authority may issue obligations for the refunding, including funding and retirement, and advance refunding with or without payment or redemption prior to maturity, of any obligations previously issued. Such obligations may be issued in amounts sufficient for payment of the principal amount of the prior obligations, any redemption premiums thereon, principal maturities of any such obligations maturing prior to the redemption of the remaining obligations on a parity therewith, interest accrued or to accrue to the maturity dates or dates of redemption of such obligations, and expenses incurred or to be incurred in connection with such issuance and such refunding, funding, and retirement. Subject to the bond proceedings therefor, the portion of proceeds of the sale of obligations issued under this division to be applied to bond service charges on the prior obligations shall be credited to an appropriate account held by the trustee for such prior or new obligations or to the appropriate account in the bond service fund for such obligations. Obligations authorized under this division shall be deemed to be issued for those purposes for which such prior obligations were issued and are subject to the provisions of this section pertaining to other obligations, except as otherwise provided in this section.

(L) The authority to issue obligations under this section includes authority to issue obligations in the form of bond anticipation notes and to renew the same from time to time by the issuance of new notes. The holders of such notes or interest coupons pertaining thereto shall have a right to be paid solely from the pledged receipts and special funds that may be pledged to the payment of the bonds anticipated, or from the proceeds of such anticipated bonds or renewal notes, or both, as the issuing authority provides in the order authorizing such notes. Such notes may be additionally secured by covenants of the issuing authority and the director of development to the effect that the issuing authority and the director of development will do such or all things necessary for the issuance of such bonds or renewal notes in appropriate amounts, and apply the proceeds thereof to the extent necessary, to make full payment of the principal of and interest on such notes at the time or times contemplated, as provided in such order. For this purpose, the issuing authority shall issue bonds or renewal notes in such principal amount and upon such terms as may be necessary to provide funds to pay, when required, the principal of and interest and any premium on such notes. Subject to this division, all provisions for and references to obligations in this section are applicable to notes authorized under this division. The issuing authority in the bond proceedings authorizing the issuance of bond anticipation notes shall set forth for such bonds an estimated interest rate and a schedule of principal payments for such bonds and the annual maturity dates thereof, but this provision does not modify any authority in this section to pledge receipts to, to grant a security interest in those receipts for the purpose of securing, and to covenant to issue bonds to fund, the payment of principal of and interest and any premium on such notes, or to provide in the bond proceedings authorizing the issuance of the anticipated bonds interest rates and a schedule of principal payments for such bonds and the annual maturity dates thereof which differ from the estimates in the bond proceedings authorizing the issuance of such bond anticipation notes.

(M) Obligations issued under this section are lawful investments for banks; savings banks; savings and loan associations; credit union share guarantee corporations; trust companies; trustees; fiduciaries; insurance companies, including domestic for life and domestic not for life; trustees or other officers having charge of sinking and bond retirement or other special funds of the state and of subdivisions and taxing districts of the state; the commissioners of the sinking fund of the state; the administrator of workers' compensation, subject to the approval of the workers' compensation board; the state teachers retirement system; the public employees retirement system; the school employees retirement system; and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant to those provisions by any agency of the state with respect to investments by them, and are also eligible as security for the repayment of the deposit of public moneys.

(N) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges on obligations pertinent to such accounts and bond service fund and for other accounts therein within the general purposes of such fund. Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the several special funds established pursuant to this section shall be invested and disbursed as provided in the bond proceedings.

(O) The issuing authority shall pledge and grant a security interest in all, or such portion as the issuing authority determines, of the pledged receipts to the payment of bond service charges on obligations, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to pledged receipts as authorized by this chapter, which provisions are controlling notwithstanding any other provisions of law pertaining thereto.

(P) The obligations, the transfer thereof, and the interest, accreted amount, and other income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation, direct or indirect, within this state.

Effective Date: 06-08-2000



Section 3366.05 - Issuing authority as eligible not-for-profit servicer of certain student loans.

The issuing authority, as an eligible not-for-profit holder of federal education loans, may act as an eligible not-for-profit servicer of certain student loans owned by the federal government under Section 2212 of the "Health Care and Education Reconciliation Act of 2010," Pub. L. No. 111-152. The issuing authority is authorized to take such actions and to enter into such contracts and to execute all instruments necessary or appropriate to act as an eligible not-for-profit servicer. Notwithstanding division (C) of section 3366.03 and division (B) of section 3366.04 of the Revised Code, revenues received by the issuing authority under this section shall be deposited in an account in the custody of the treasurer of state that is not part of the state treasury and shall be used to pay administrative costs incurred by the issuing authority. Unexpended amounts shall be deposited in the state treasury and credited to the treasurer of state's administrative fund created under section 113.20 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.






Chapter 3375 - LIBRARIES

Section 3375.01 - State library board.

A state library board is hereby created to be composed of five members to be appointed by the state board of education. One member shall be appointed each year for a term of five years. No one is eligible to membership on the state library board who is or has been for a year previous to appointment a member of the state board of education. A member of the state library board shall not during the member's term of office be a member of the board of library trustees for any library in any subdivision in the state. Before entering on official duties, each member shall subscribe to the official oath of office. All vacancies on the state library board shall be filled by the state board of education by appointment for the unexpired term. The members shall receive no compensation, but shall be paid their actual and necessary expenses incurred in the performance of their duties or in the conduct of authorized board business, within or without the state.

At its regular meeting next prior to the beginning of each fiscal biennium, the state library board shall elect a president and vice-president each of whom shall serve for two years or until a successor is elected and qualified.

The state library board is responsible for the state library of Ohio and a statewide program of development and coordination of library services, and its powers include the following:

(A) Maintain the state library, holding custody of books, periodicals, pamphlets, films, recordings, papers, and other materials and equipment. The board may purchase or procure from an insurance company licensed to do business in this state policies of insurance insuring the members of the board and the officers, employees, and agents of the state library against liability on account of damage or injury to persons or property resulting from any act or omission of the board members, officers, employees, and agents of the state library in their official capacity.

(B) Accept, receive, administer, and expend, in accordance with the terms thereof, any moneys, materials, or other aid granted, appropriated, or made available to it for library purposes, by the United States, or any of its agencies, or by any other source, public or private;

(C) Administer such funds as the general assembly may make available to it for the improvement of public library services, interlibrary cooperation, or for other library purposes;

(D) Contract with other agencies, organizations, libraries, library schools, boards of education, universities, public and private, within or without the state, for library services, facilities, research, or any allied or related purpose;

(E) In accordance with Chapter 119. of the Revised Code, approve, disapprove, or modify resolutions for establishment of county district libraries, and approve, disapprove, or modify resolutions to determine the boundaries of such districts, along county lines or otherwise, and approve, disapprove, or modify resolutions to redefine boundaries, along county lines or otherwise, where questions subsequently arise as a result of school district consolidations;

(F) Upon consolidation of two or more school districts and in accordance with Chapter 119. of the Revised Code, define and adjust the boundaries of the new public library district resulting from such consolidation and resolve any disputes or questions pertaining to the boundaries, organization, and operation of the new library district;

(G) Upon application of one or more boards of library trustees and in accordance with Chapter 119. of the Revised Code, define, amend, and adjust the boundaries of the library districts making such application and the boundaries of adjacent library districts ;

(H) Upon application of one or more boards of library trustees, or upon the state library board's own initiative, and in accordance with Chapter 119. of the Revised Code, define, amend, and adjust the boundaries of overlapping library districts to eliminate areas of overlap;

(I) Upon application of any private corporation or library association maintaining a free public library prior to September 4, 1947, and in accordance with Chapter 119. of the Revised Code, define, amend, and adjust the boundaries of a library district for the private corporation or library association for the sole purpose of preventing or eliminating areas of overlap with other library districts in relation to tax levies described in sections 5705.19, 5705.191, and 5705.21 of the Revised Code that are or may be levied in support of the private corporation or library association;

(J) Certify its actions relating to boundaries authorized in this section, to boards of election, taxing authorities, the boards of trustees of libraries affected, and other appropriate bodies;

(K) Encourage and assist the efforts of libraries and local governments to develop mutual and cooperative solutions to library service problems;

(L) Designate by rule five depository libraries so as to provide statewide, geographically distributed accessibility to agency deposits of texts or other materials that have been incorporated by reference into rules;

(M) Recommend to the governor and to the general assembly such changes in the law as will strengthen and improve library services and operations;

(N) In accordance with Chapter 119. of the Revised Code, adopt such rules as are necessary for the carrying out of any function imposed on it by law, and provide such rules as are necessary for its government and the government of its employees. The board may delegate to the state librarian the management and administration of any function imposed on it by law.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Effective Date: 09-17-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3375.02 - Appointment of state librarian - duties.

The state library board shall appoint a state librarian, who shall be the secretary of said board. and under the direction and supervision of the board shall be the executive officer of the state library, with power to appoint and remove the employees thereof. The state librarian shall:

(A) Administer the state library and execute the policies of the board in accordance with law;

(B) Provide technical assistance and maintain a clearing house of information, data, and other materials in the field of library service, furnishing advice and assistance to the public libraries in the various subdivisions of the state, other libraries, state, local and regional agencies, planning groups and other appropriate agencies and organizations;

(C) Collect, compile, and publish statistics and information concerning the operation of libraries in the state;

(D) Carry out continuing studies and analyses of library problems;

(E) Assist and cooperate with other state agencies and officials, with organizations, with local governments and with federal agencies in carrying out programs involving library service;

(F) Maintain a comprehensive collection of official documents and publications of this state and a library collection and reference service to meet the reference and information needs of officers, departments, agencies of state government, and other libraries;

(G) Issue official lists of publications of the state, and other bibliographical and informational publications as appropriate;

(H) Withdraw books and materials from the collection and determine method of disposition of any items no longer needed. The state librarian shall hold office during the pleasure of the board.

Effective Date: 11-25-1969



Section 3375.03 - [Repealed] .

Repealed by 129th General AssemblyFile No.140,SB 321, §2, eff. 6/26/2012.

Prior History: (Effective Date: 08-28-2001; 05-02-2006 )



Section 3375.04 - Control and management of state library.

The state library shall be under the control and management of the state library board. The board shall make and publish such rules and regulations for the operation and management of the library and for the use and location of the books and other property thereof as it deems necessary. The board may establish such divisions and departments within the library as it deems necessary, and shall determine the number of the employees therein.

Effective Date: 10-01-1953



Section 3375.05 - Application for establishment of library stations, branches, or traveling library service.

(A) The board of trustees of any public library receiving money from a county's public library fund that desires to render public library service by means of branches, library stations, or traveling library service to the inhabitants of any school district, other than a school district situated within the territorial boundaries of the subdivision or district over which said board has jurisdiction of free public library service, may make application to the state library board before January 1, 2014, upon forms provided by the board, for the establishment of such service. The application shall set forth the total number of people being served by the library on the date of the application; an inventory of the books owned by the library; the number of branches, library stations, and traveling library service maintained by the library on the date of the application; the number and classification of the employees of the library, and other information as the state library board deems pertinent. The application shall be accompanied by a financial statement of the library making the application, covering the two fiscal years next preceding the date of the application.

(B) Upon receipt of the application by the state library board, the state librarian, or an employee of the state library board designated by such librarian, shall visit the library making the application for the purpose of determining whether or not the establishment of branches, library stations, or traveling library service as requested in the application will promote better library service in the district covered by the application. Upon the completion of the inspection, the librarian, or the person designated by the librarian to make the inspection, shall prepare a written report setting forth the librarian's or designee's recommendations pertaining to the establishment of the branches, library stations, or traveling library service as set forth in the application. The report shall be submitted to the state library board within ninety days after the receipt of the application by the state library board.

(C) Within thirty days after the report has been filed with the state library board, the board shall either approve or disapprove, in whole or in part, the establishment of branches, library stations, or traveling library service as requested in the application. No approvals may be made under this section by the state library board on or after January 1, 2015. The decision of the state library board shall be final. Within ten days after final action upon the application has been taken by the state library board, the librarian shall notify in writing the board of trustees of the public library making the application of the decision of the state library board.

(D) The state library board may withdraw its approval of library service rendered by any library to the inhabitants of a school district other than the school district in which the main library of the library is located. At least thirty days before the approval of such service may be withdrawn, the state library board shall give written notice to the board of trustees of the library rendering the service and to the board of education of the school district to which such service is being rendered. The notice shall set forth the reasons for the withdrawal of the approval of such service. If the board of trustees of the library rendering such service, or the board of education of a school district to which such service is being rendered, objects to the withdrawal of the approval it may, within twenty days of the receipt of the notice, request, in writing, that the state library board hold a hearing for the purpose of hearing protests to the withdrawal of the approval. Upon the receipt of the request, the state library board shall set the time and place of the hearing, which shall be held within the territorial boundaries of the school district being served by the branch, library station, or traveling library service whose continued operation is in question. The hearing shall be held not less than thirty days after the receipt by the state library board of the request for a hearing. The state library board shall take no action on the withdrawal of approval of such service until after holding the hearing. The decision of the state library board shall be final.

(E) All approvals previously granted under this section are void on January 1, 2015.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 3375.06 - County free public library - appointment of trustees.

In any county in which the board of county commissioners has accepted a gift or bequest pursuant to volume 122, Ohio Laws, page 166, section I at "Sec. 2454," a county free public library shall be established for the use of all of the inhabitants of the county. Such library shall be under the control and management of a board of library trustees consisting of seven members. The trustees shall be qualified electors of the county and shall be appointed by the court of common pleas of the county in which the library is situated. Board members shall serve for a term of six years, but the initial term of the seventh board member may be for the number of years set by the court, not to exceed six years. All vacancies on the board of library trustees shall be filled by the court by appointment for the unexpired term. The members of the board of library trustees shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. The board of library trustees shall organize as provided by section 3375.32 of the Revised Code. The board of library trustees shall have the control and management of the county free public library, and in the exercise of the control and management shall be governed by sections 3375.33 to 3375.41 of the Revised Code. This section does not affect the term of any member of a board of library trustees of a county free public library appointed prior to January 1, 2013.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 1/1/2013.

Effective Date: 10-01-1953



Section 3375.07 - Tax levy for maintenance of county free public library.

The board of county commissioners of any county in which there has been created a county free public library, pursuant to section 3375.06 of the Revised Code, may, at its June session each year, levy a tax not to exceed one mill on each dollar of taxable property in such county for the purpose of maintaining the library. The proceeds of such tax levy shall be paid over by the county treasurer to the treasurer of the board of trustees of the county free public library.

Effective Date: 10-01-1953



Section 3375.08 - Board of county commissioners may transfer, convey, or lease property for library purposes.

The board of county commissioners may, by resolution, transfer, convey, or lease any property of the county, real or personal, suitable for public library purposes, to the board of trustees of any free public library rendering free public library service to all the inhabitants of the county, upon such terms as are agreed upon between the board of county commissioners and the board of library trustees of the library rendering such service.

Effective Date: 10-01-1953



Section 3375.09 - Tax levy by board of township trustees for maintenance of library.

In any township where a public library has been created by a vote of the electors thereof, prior to September 4, 1947, the board of township trustees may, annually, levy upon all the taxable property of such township a tax not exceeding one mill on the dollar valuation thereof to maintain such library and to procure suitable rooms therefor.

Effective Date: 10-01-1953



Section 3375.10 - Township free public library - appointment of trustees.

In any township in which there has been established by a vote of the electors of such township, prior to September 4, 1947, a free public library, such library shall be under the control and management of a board of trustees consisting of three members to be appointed by the board of township trustees. Such members shall be qualified electors of the township. All vacancies on such board of trustees shall be filled by the board of township trustees by appointment. The members of such board of trustees shall serve without compensation. Such board of trustees shall organize in accordance with section 3375.32 of the Revised Code and shall have the control and management of the township free public library. In the exercise of such control and management the board of trustees shall be governed by sections 3375.33 to 3375.41, inclusive, of the Revised Code. This section does not affect the term of any member of a board of library trustees of a township free public library appointed prior to September 4, 1947.

Effective Date: 10-01-1953



Section 3375.11 - Board of township trustees may transfer, convey, or lease property for library purposes.

The board of township trustees may, by resolution, transfer, convey, or lease any property of the township, real or personal, suitable for public library purposes to the board of trustees of any free public library rendering free public library service to the inhabitants of the township, upon such terms as are agreed upon between the board of township trustees and the board of trustees of the library rendering such service.

Effective Date: 10-01-1953



Section 3375.12 - Municipal free public libraries - appointment of trustees.

Except as provided in section 3375.13 of the Revised Code, the erection and equipment and the custody, control, and administration of free public libraries established by municipal corporations shall be vested in a board of library trustees composed of seven members. The trustees shall be appointed by the legislative authority of the municipal corporation, to serve without compensation, for a term of four years, but the initial term of the seventh trustee may be for the number of years set by the legislative authority, not to exceed four years. Vacancies shall be filled by like appointment for the unexpired term. The board shall organize in accordance with section 3375.32 of the Revised Code. In the exercise of its control and management of the municipal free public library, except as provided in section 3375.13 of the Revised Code, the board shall be governed by sections 3375.33 to 3375.41 of the Revised Code. This section does not affect the term of any member of the board appointed prior to January 1, 2013.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 1/1/2013.

Effective Date: 07-24-1990



Section 3375.121 - Municipal library district created.

(A) In any municipal corporation, not located in a county library district, that has a population of not less than twenty-five thousand, and within which there is not located a main library of a township, municipal, school district, association, or county free public library, a library district may be created by a resolution adopted by the legislative authority of that municipal corporation. No such resolution shall be adopted after one year from June 20, 1977. Upon the adoption of the resolution, any branches of an existing library that are located in that municipal corporation shall become the property of the municipal library district created.

The municipal corporation and the board of trustees of the public library maintaining any existing branches in that municipal corporation shall forthwith take appropriate action transferring all title and interest in all real and personal property located in that municipal corporation in the name of the library district maintaining those branches in that municipal corporation to the municipal corporation adopting the appropriate resolution. Upon transfer of all title and interest in that property, the branches shall become a part of, and be operated by, the board of library trustees appointed by the legislative authority of the municipal corporation.

(B) In any municipal corporation that has a population of less than twenty-five thousand and that has not less than one hundred thousand dollars available from a bequest for the establishment of a municipal library, the legislative authority of that municipal corporation may adopt, within one year after June 20, 1977, a resolution creating a library district. Upon the establishment of any such library district, the board of trustees of any library operating a branch library in that municipal corporation shall not be required to transfer any property to the newly established library.

(C) The board of library trustees of any library district created under this section shall be composed of seven members. Those trustees shall be appointed by the legislative authority of the municipal corporation, to serve without compensation, for a term of four years, but the initial term of the seventh trustee may be for the number of years set by the legislative authority, not to exceed four years. Vacancies shall be filled by like appointment for the unexpired term. This section does not affect the term of any trustee appointed prior to January 1, 2013. A library district created under this section shall be governed in accordance with and exercise the authority provided for in sections 3375.32 to 3375.41 of the Revised Code.

Notwithstanding any contrary provision of section 3.24 of the Revised Code, the president of a board of township trustees may administer the oath of office to a person or persons representing the township on the board of library trustees of any library district created under this section, even if the geographical limits of the library district do not fall within the geographical limits of the township.

(D) Any library district created under this section is eligible to participate in the proceeds of the county public library fund in accordance with section 5705.28 of the Revised Code.

(E) A municipal corporation may establish and operate a free public library regardless of whether the municipal corporation is located in a county library district or school library district, if all of the following conditions are met:

(1) The facility in which the library is principally located is transferred to the municipal corporation from the county library district or school library district in which it is located prior to January 1, 1996.

(2) The population of the municipal corporation is less than five hundred when the library is transferred from the county library district or school library district to the municipal corporation.

(3) The municipal corporation does not establish a municipal library district under this section.

(4) The library does not receive any proceeds from the county public library fund under section 5747.48 of the Revised Code.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 1/1/2013.

Effective Date: 06-20-1996; 06-30-2006; 2008 SB185 06-20-2008



Section 3375.13 - Issuance of bonds - control of property vested in board of library trustees of municipal corporation - agreement with library organization.

In any municipal corporation where there is a library organization created by will or otherwise for the purpose of maintaining in perpetuity a public library, and such organization is endowed and owns and maintains a library, the board of library trustees mentioned in section 3375.12 of the Revised Code may request the taxing authority of the municipal corporation to submit to the electors the question of issuing bonds, in accordance with section 3375.43 of the Revised Code for the purpose of purchasing, erecting, constructing, enlarging, extending, or improving a building for library purposes, including a site therefor, and equipping and furnishing the same. The acquisition of such improvement, including the maintenance and control of the building and property acquired, shall be vested in such board. Such board may enter into an agreement in writing with such library organization whereby said library organization may occupy all or a part of such building, and conduct, operate, and maintain therein a free public library, the period of each such agreement to be not less than ten nor more than twenty-five years. Such library organization shall administer, operate, and control such library in accordance with said agreement and in terms of the trust creating such organization, providing such library is free to all the inhabitants of the municipal corporation. Such board may enter into a similar agreement with any historical or other educational association whereby a part of said building may be used by such organization for the housing and displaying of its property and effects, providing the same is free to all the inhabitants of the municipal corporation.

Effective Date: 10-01-1953



Section 3375.14 - School libraries.

The board of education of any city, exempted village, or local school district may provide for the establishment, control, and maintenance of school libraries for the purpose of providing school library service to the pupils under its jurisdiction. Such board of education may contract with any public board, association, or other organization operating a public library in a community to furnish such school library service, the board of education paying all or such part of the expense thereof, including the salaries of school librarians, as compensation for the service rendered, as the two boards shall agree upon as terms of the contract, provided that nothing in this section shall prevent such public board, association, or other organization operating a public library from providing classroom collections, operating bookmobiles, branches, or the main library of a public library, notwithstanding the fact that such branches or main library may be located within a school building. Such board of education may purchase, erect, construct, enlarge, extend, or improve buildings for library purposes, including sites therefor, and equip and furnish such buildings.

Effective Date: 11-09-1959



Section 3375.15 - School district free public library - appointment of trustees.

(A) In any school district in which a free public library has been established by resolution adopted by the board of education of such school district prior to September 4, 1947, or by resolution adopted by the board of education of such school district under section 3375.151 of the Revised Code after the effective date of this amendment but prior to January 1, 2014, such library shall be under the control and management of a board of library trustees consisting of seven members. No one is eligible to membership on such board of library trustees who is or has been for a year previous to appointment a member of a board of education making such appointment. A majority of the trustees shall be qualified electors of the school district, but a minority may be qualified electors of the county who reside outside the school district, and all shall be appointed by the board of education of the school district.

(B) The trustees shall serve for a term of seven years and without compensation. Except as otherwise provided in this section, all vacancies on the board of library trustees shall be filled by the board of education by appointment for the unexpired term. The board of library trustees shall organize in accordance with section 3375.32 of the Revised Code. The board of library trustees shall have the control and management of the school district free public library and in the exercise of such control and management shall be governed by sections 3375.33 to 3375.41 of the Revised Code. This section does not affect the term of any member of a board of library trustees of a school district free public library appointed prior to September 4, 1947.

(C) The board of education shall make appointments to the board of library trustees not later than forty-five days after the date a member's term expires or after the date a vacancy occurs, whichever is applicable. If the board of education does not make an appointment by that time, the appointment shall be made within the next fourteen days by the probate court of the county in which the library is situated.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Effective Date: 07-24-1990



Section 3375.151 - Acceptance of bequest, gift, or endowment for school district free public library.

At any time after the effective date of this section but prior to January 1, 2014, the board of education of any school district in which a free public library has not previously been established may receive a bequest, gift, or endowment of a building, money, or property, or any combination thereof, from an incorporated or unincorporated library association whose main library is located within the school district, that was organized and operating before January 1, 1968, that participates in the distribution of the proceeds of the county public library fund, and that has had a library district defined for it by the state library board under section 3375.01 of the Revised Code. The bequest, gift, or endowment shall be used to construct a building for, or to furnish, equip, or operate, a school district free public library.

At any time after the effective date of this section but prior to January 1, 2014, the board of education, by resolution, may accept the bequest, gift, or endowment and agree on behalf of the school district to establish, provide, and maintain a school district free public library. No library association that has made a bequest, gift, or endowment under this section shall thereafter receive proceeds from the county public library fund or from any funds appropriated or taxes levied under section 3375.42 of the Revised Code. The library district for the newly established school district free public library shall be the library district previously established by the state library board for the library association.

Added by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.



Section 3375.16 - Board of township trustees may transfer, convey, or lease property for library purposes.

The board of education of any school district may, by resolution, transfer, convey, or lease any property of the school district, real or personal, suitable for public library purposes to the board of trustees of any free public library rendering free public library service to the inhabitants of the school district, upon such terms as are agreed upon between the board of education and the board of trustees of the library rendering such service.

Effective Date: 10-01-1953



Section 3375.17 - Tax levy by board of education for operation of library.

The board of library trustees of a school district free public library may annually, during the month of May, certify to the board of education of the school district the amount of money required to maintain and operate said library during the ensuing year and the amount of revenue anticipated from all sources other than a tax levy on the taxable property of said school district. The board of education may annually levy a tax on the taxable property of the school district, not to exceed one and one-half mills, for the purposes of providing funds for library operation pursuant to said certification. The tax so levied shall be in addition to all other levies authorized by law. The proceeds of such tax levy shall be paid by the county treasurer to the treasurer of the board of library trustees.

Effective Date: 10-01-1953



Section 3375.18 - Board of education may provide building or property for public library service.

The board of education of any city, exempted village, or local school district may purchase, erect, construct, enlarge, improve, equip, and furnish buildings, and acquire real estate and interest in real estate therefor, for the purpose of rendering free [public] library service to the inhabitants of said school district, which library facilities shall be operated by the board of library trustees of such school district if a free public library was established by the board of education of such school district prior to September 4, 1947, or otherwise may be operated, under conveyance, lease, or otherwise, by the board of trustees of any free public library, library association, or corporation upon such terms as they may agree upon, provided, that the board of education of the school district finds and determines that such operation by such board of trustees will be beneficial to the school district and the residents thereof.

Effective Date: 07-20-1967



Section 3375.19 - County library district.

In each county there may be created a county library district composed of all the local, exempted village, and city school districts in the county which are not within the territorial boundaries of an existing township, school district, municipal, county district, or county free public library, by one of the following methods:

(A) The board of county commissioners may initiate the creation of such a county library district by adopting a resolution providing for the submission of the question of creating a county library district to the electors of such proposed district. Such resolution shall define the territory to be included in such district by listing the school districts which will compose the proposed county library district.

(B) The board of county commissioners shall, upon receipt of a petition signed by no less than ten per cent, or five hundred, whichever is the lesser, of the qualified electors of the proposed county library district voting at the last general election, adopt a resolution providing for the submission of the question of creating a county library district to the electors of the proposed district. Such resolution shall define the territory to be included in such district by listing the school districts which will compose the proposed county library district.

Upon adoption of such a resolution authorized in either division (A) or (B) of this section the board of county commissioners shall cause a certified copy of it to be filed with the board of elections of the county prior to the ninetieth day before the day of the election at which the question will appear on the ballot. The board of elections shall submit the question of the creation of such county library district to the electors of the territory comprising such proposed district at the succeeding November election.

If a majority of the electors, voting on the question of creating such proposed district, vote in the affirmative such district shall be created.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-17-1961



Section 3375.20 - Resolution by boards of library trustees requesting formation of county library district.

In any county in which there is not in existence a county library district and in which all of the local, exempted village, and city school districts in the county, in which there is not located a main library of a township, municipal, school district, association, or county free public library, are receiving approved service from one or more of such libraries, there may be created a county library district. The boards of trustees of the library or libraries providing approved library service to the school districts in the county in which there is not located a main library of a township, municipal, school district, or county free public library may adopt a resolution requesting the formation of a county library district composed of all of the school districts being served by such library or libraries. Such resolution or resolutions shall set forth the school districts to be included in the proposed county library district and it shall be submitted to the taxing authority of the subdivision or subdivisions having jurisdiction over the library or libraries requesting the formation of such proposed library district.

Within thirty days after the receipt of such resolution by the taxing authority of a subdivision it shall either approve or disapprove the formation of the proposed county library district as set forth in said resolution. Within ten days after a taxing authority has either approved or disapproved the formation of a proposed county library district it shall notify the board of county commissioners of the county in which such proposed library is to be situated of its action. If all of the taxing authorities to which such proposal has been submitted approve of the creation of such county library district, such district is created and the board of county commissioners shall immediately notify the boards of library trustees initiating such proposed county library district and the taxing authorities which approve the formation of such county library district that such county library district has been created. Upon receipt of such notice from the board of county commissioners the boards of library trustees initiating such proposed county library district and the taxing authorities which approve the creation of such county library district shall take appropriate action transferring all title to the interest in all property, both real and personal, in the name of the public libraries under their jurisdiction to the board of trustees of the county library district.

For the purposes of this section the board of county commissioners is the taxing authority of an association library.

Effective Date: 10-01-1953



Section 3375.201 - Election on creating county district library.

The taxing authority of a subdivision maintaining a free public library which is providing approved library service and whose board of library trustees therefore is qualified under section 3375.20 of the Revised Code to request the formation of a county library district shall, upon receipt of a petition signed by not less than ten per cent, or five hundred, whichever is the lesser, of the qualified electors of the subdivision voting at the last general election, adopt a resolution providing for the submission of the question, "Shall the free public library of the subdivision become a county district library?". The taxing authority shall cause a certified copy of it to be filed with the board of elections of the county prior to the ninetieth day before the day of the election at which the question will appear on the ballot. The board of elections shall submit the question of the creation of such county district library to the electors of the subdivision maintaining said free public library at the succeeding November election.

If a majority of the electors, voting on the question of creating such county district library, vote in the affirmative, the board of trustees of the library and the taxing authority of the subdivision shall establish a county library district in the manner prescribed in section 3375.20 of the Revised Code, by adopting and approving the resolution so authorized.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-17-1961



Section 3375.21 - Resolution for inclusion of subdivision in county library district.

In any county in which there has been created a county library district, the taxing authority of any subdivision of the county not included in said library district and maintaining a free public library for the inhabitants thereof may, upon request of the board of trustees of said free public library, adopt a resolution providing for the inclusion of said subdivision in said library district. Upon the adoption of such a resolution, the taxing authority of the subdivision and the board of trustees of the free public library shall take appropriate action transferring all title and interest in all property, both real and personal, in the name of said free public library to the board of trustees of the county library district. Upon the transfer of such title and interest in such property said subdivision shall become part of the county library district.

Effective Date: 10-01-1953



Section 3375.211 - Submission of resolution to electors.

The taxing authority of any subdivision maintaining a free public library for the inhabitants thereof and whose board of library trustees is qualified under section 3375.21 of the Revised Code to request inclusion of the subdivision in a county library district shall, upon receipt of a petition signed by qualified electors equal in number to at least ten per cent of the qualified electors of the subdivision voting at the last general election, adopt a resolution providing for the submission of the question of the inclusion of the subdivision in such county library district to the electors of the subdivision.

The taxing authority shall cause a certified copy of the resolution to be filed with the board of elections of the county prior to the ninetieth day before the day of the election at which the question will appear on the ballot. The board of elections shall submit the question of the inclusion of the subdivision in such county library district to the electors of the subdivision at the succeeding November election.

If a majority of the electors, voting on the question of including the subdivision in such county library district, vote in the affirmative, the taxing authority of the subdivision and the board of trustees of the free public library shall include the subdivision in the county library district in the manner prescribed in section 3375.20 of the Revised Code by adopting and approving the resolutions so authorized.

Unless more than thirty per cent of the votes cast on the question of including the subdivision in the county library district are in the affirmative, the same issue shall not be submitted to the electors of the subdivision for three years following an election in which the question was defeated.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-09-1991



Section 3375.212 - Consolidation with another subdivision.

The board of public library trustees of a county library district, appointed under section 3375.22 of the Revised Code, may consolidate with another subdivision in the county maintaining a free public library. Such consolidation may be accomplished by one of the following procedures:

(A) The board of public library trustees of the county library district may submit a resolution to the board of library trustees of such subdivision requesting such consolidation. The library trustees of the subdivision within thirty days of receipt of the resolution shall approve or reject such resolution; and, if approved shall forward the resolution together with a certification of its action to the taxing authority of said subdivision. Said taxing authority within thirty days of receipt of such resolution and certification shall approve or reject it and so notify the board of library trustees of the county district library and the board of county commissioners.

(B) Upon receipt of such resolution, under division (A) of this section the board of library trustees of the subdivision may request the taxing authority of the subdivision to adopt a resolution providing for the submission of the question of consolidation to the electors of the subdivision.

The taxing authority in turn shall adopt such a resolution and shall cause a certified copy of the resolution to be filed with the board of elections of the county prior to the ninetieth day before the day of the election at which the question will appear on the ballot. The board of elections shall submit the question to the electors of the subdivision at the succeeding November election.

(C) The board of county commissioners and the taxing authority of the subdivision, upon receipt of petitions signed by not less than ten per cent, or five hundred, whichever is the lesser, of the qualified electors in the county library district and not less than ten per cent, or five hundred, whichever is the lesser, of the qualified electors of the subdivision, voting at the last general election, shall adopt resolutions providing for the submission of the question of consolidation to the electors of the county library district and of the subdivision.

Each taxing authority in turn shall cause a certified copy of its resolution to be filed with the board of elections of the county prior to the ninetieth day before the day of the election at which the question will appear on the ballot. The board of elections shall submit the question of the consolidation of the county library district and the subdivision to the electors of the county library district and of the subdivision at the succeeding November election.

If under division (A) of this section the board of library trustees and the taxing authority of said subdivision approve the request for consolidation, or if under division (B) of this section a majority of the electors of the subdivision vote in favor of the consolidation, or if under division (C) of this section a majority of the electors of the county library district and a majority of the electors of the subdivision vote in favor of the consolidation, such consolidation shall take place. The taxing authority of the subdivision or the board of elections, whichever the case may be, shall notify the county commissioners and the respective library boards.

The board of library trustees of the county library district, the board of library trustees of the subdivision and their respective taxing authorities shall take appropriate action during the succeeding December, transferring all title and interest in all property, both real and personal, held in the names of said library boards to the board of trustees of the consolidated county library district, effective the second Monday of the succeeding January.

The board of library trustees of the county library district and the board of library trustees of the subdivision shall meet jointly on the second Monday of the succeeding January.

Acting as a board of the whole, the two boards shall become the interim board of library trustees of the consolidated county library district whose terms shall expire the second Monday of the second January succeeding the election at which the consolidation was approved. The board shall organize itself under section 3375.32 of the Revised Code and shall have the same powers, rights, and limitations in law as does a board of library trustees appointed under section 3375.22 of the Revised Code. In the event of a vacancy on the interim board the appointment shall be made by the same taxing authority which appointed the trustee whose place had become vacant and shall be only for the period in which the interim board is in existence.

At least thirty days prior to the second Monday of the second January succeeding the election at which the consolidation was approved, the board shall request the county commissioners and the judges of the court of common pleas to appoint a regular board of library trustees of seven members under the provisions of section 3375.22 of the Revised Code. The terms of said trustees shall commence on the second Monday of the January last referred to above. The control and management of such consolidated county library district shall continue to be under section 3375.22 of the Revised Code.

For the purposes of this section, whenever a county library district is consolidated with a subdivision other than a school district, the area comprising the school district in which the main library of said subdivision is located shall become a part of the county library district.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-17-1961



Section 3375.213 - Assets, liabilities and levies.

Whenever a county library district has been created, or enlarged, under sections 3375.20, 3375.201, 3375.21, 3375.211, or 3375.212 of the Revised Code, all assets and liabilities of the former board of trustees of the library or libraries of the subdivisions which comprise said county library district shall become those of the county library district. Any levies which the taxing authorities of such subdivision or of the former county library district have been authorized by the electors of the subdivision or of the former county library district to make for the payment of current expenses, interest, and retirement of bonds, or any other indebtedness of said boards of trustees shall thereafter be made upon the taxable property of all of the new or enlarged county library district and at such lesser rate as is necessary for the payment of such expenses, bonds, or indebtedness.

Effective Date: 08-17-1961



Section 3375.22 - County library district - appointment of trustees.

In any county in which there has been created a county library district, the free public library of said district shall be under the control and management of a board of library trustees consisting of seven members. Such trustees shall be qualified electors of the library district or county. Three shall be appointed by the judges of the court of common pleas and four shall be appointed by the board of county commissioners of the county in which said district is situated. The term of office of said trustees shall be seven years, except that at the first appointment the terms of those appointed by the judges shall expire in two, four, and six years respectively, and the terms of those appointed by the board of county commissioners shall expire in one, three, five, and seven years respectively. Any appointment made to fill a vacancy shall be made by the same body which appointed the trustee whose place has become vacant and shall be for his unexpired term. The successor of any trustee of any county library district shall be appointed by the same board or officers which appointed his predecessor and all subsequent appointments shall be for seven years. The members of such board of library trustees shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. Such board of library trustees shall organize in accordance with section 3375.32 of the Revised Code. Such board of library trustees shall have the control and management of the county district free public library and in the exercise of such control and management shall be governed by sections 3375.33 to 3375.41, inclusive, of the Revised Code.

Effective Date: 06-13-1972



Section 3375.23 - Tax levy by board of county commissioners for county library district.

The board of library trustees of a county library district may annually, during the month of May, certify to the board of county commissioners of the county in which such district is situated the amount of money required to maintain and operate the free public library during the ensuing year and the amount of revenue anticipated from all sources other than a tax levy on the taxable property of said district. The board of county commissioners may annually levy a tax on the taxable property of the district not to exceed one mill for the purpose of providing funds for library operation pursuant to said certification. The tax so levied shall be in addition to all other levies authorized by law.

Effective Date: 10-01-1953



Section 3375.24 - Notes and bonds may be issued by board of county commissioners - sale of real property.

The board of county commissioners of any county which has a county library district constitutes the taxing authority of such district and may issue notes and bonds of such district under Chapter 133. of the Revised Code, for the acquisition of land and the construction of buildings and equipment of one or more buildings, but no notes or bonds shall be issued for such purpose except in accordance with the vote of the electors of such district. The proceeds of the sale of any former site, including land or buildings, or both, belonging to the district, may be applied to reduce the amount of the bonds ultimately issued to refund the notes issued under such section. All funds provided by the issue of county bonds or notes, or in any other manner, for the acquisition of property and the construction and equipment of library buildings shall be deposited in a special library fund, which shall be expended only on the order of the board of library trustees of the county library district, to be handled and disbursed in the same manner as other funds of the district. The title of all property so acquired shall be held by the board of library trustees of the county library district, and section 307.03 of the Revised Code shall not apply.

Effective Date: 10-30-1989



Section 3375.25, 3375.26 - [Repealed].

Effective Date: 08-17-1961



Section 3375.27 - Amended and Renumbered RC 3375.403.

Effective Date: 09-11-1985



Section 3375.28 - Creation of regional library district.

The board of county commissioners of two or more contiguous counties may by joint resolution create a regional library district and may provide for the establishment, control, and maintenance in such district of a free public library.

Such district shall contain the territory of all school districts of such counties outside the territorial boundaries of a subdivision or district maintaining a free public library, including the territory of any such subdivision or district maintaining a free public library and petitioning to become a part of such regional library district pursuant to section 3375.29 of the Revised Code.

Effective Date: 10-01-1953



Section 3375.29 - Resolution by taxing authority for inclusion in regional library district - transfer of title.

In any county comprising a part of a regional library district or in any county contiguous to such a county in which there has been created a regional library district, the taxing authority of any subdivision of the county, not included in said district and maintaining a free public library for the inhabitants thereof, may, upon request of the board of trustees of said free public library, adopt a resolution providing for the inclusion of said subdivision in the regional library district. Upon the adoption of such a resolution, the taxing authority and the board of trustees of the free public library shall take appropriate action transferring all title and interest in all property, both real and personal, in the name of said free public library to the board of library trustees of the regional library district. Upon the transfer of such title and interest in such property said subdivision shall become part of the regional library district.

Effective Date: 10-01-1953



Section 3375.30 - Appointment, term, and compensation of board of library trustees of a regional library district.

In any two or more contiguous counties in which there has been created a regional library district, there shall be a board of library trustees consisting of seven members. Such trustees shall be qualified electors of the district. The first appointments to such board of library trustees shall be made by the boards of county commissioners of such counties in joint meeting. Thereafter each appointment to fill an expiring term shall be made by the board of county commissioners of a participating county in the rotating order represented by the alphabetical arrangement of the names of the counties. The term of office of said trustees shall be seven years, except that at the first appointment the terms must be such that one member retires each year. Any appointment made to fill a vacancy shall be made by the same body which appointed the trustee whose place has become vacant and shall be for his unexpired term. The members of such board of library trustees shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. Such board of library trustees shall organize in accordance with section 3375.32 of the Revised Code. Such board of library trustees shall have the control and management of the regional district free public library and in exercise of such control and management shall be governed by sections 3375.33 to 3375.41, inclusive, and section 3375.19 of the Revised Code.

Effective Date: 10-01-1953



Section 3375.31 - Tax levy by board of county commissioners for regional library district.

The board of library trustees of a regional library district may annually, during the month of May, certify to the boards of county commissioners of counties in such district the amount of revenue anticipated from all sources other than a tax levy on the taxable property of such district. The boards of county commissioners may annually levy a tax on the taxable property of such district situated within their respective counties, not to exceed one mill, for the purpose of providing funds for library operation pursuant to said certification.

Effective Date: 10-01-1953



Section 3375.32 - Meeting of boards of library trustees - organization - election of clerk - bond.

Each board of library trustees appointed pursuant to sections 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, and 3375.30 of the Revised Code shall meet not later than January of each year and may meet in December of the preceding year and organize by selecting from its membership a president, a vice-president, and a secretary who shall serve for a term of one year commencing the later of the first day of January or the date of selection. At the same meeting, each board shall elect and fix the compensation of a fiscal officer, who may be a member of the board, and who shall serve for a term of one year commencing the later of the first day of January or the date of election. The fiscal officer, before entering upon official duties, shall execute a bond in an amount and with surety to be approved by the board, payable to the board, and conditioned for the faithful performance of the official duties required of the fiscal officer.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Effective Date: 10-01-1953; 2008 SB185 06-20-2008



Section 3375.33 - Boards of library trustees are bodies politic and corporate.

The boards of library trustees appointed pursuant to sections 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, and 3375.30 of the Revised Code are bodies politic and corporate, and as such are capable of suing and being sued, contracting, acquiring, holding, possessing, and disposing of real and personal property, and of exercising such other powers and privileges as are conferred upon them by law.

Effective Date: 10-01-1953



Section 3375.34 - Name of board of library trustees.

The board of trustees of a free public library, appointed pursuant to sections 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, and 3375.30 of the Revised Code, shall designate the name under which it may acquire or convey property, contract, sue or be sued, or perform any other official act. If the board does not designate a name, the library shall be known as the . . . . . . . public library, with the blank being filled in with the name of the subdivision which created the library.

Effective Date: 08-22-1980



Section 3375.35 - Rules of procedure - annual report.

Each board of library trustees appointed pursuant to sections 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, and 3375.30 of the Revised Code shall, in the exercise of the powers conferred upon it, be governed by this section. For the purpose of transacting any business a quorum is a majority of the full membership of the board. The purchase of any real property requires a two-thirds vote of the full membership of the board making such purchase. All conveyances of real property shall be executed by the president and the secretary of the board making such conveyance. Except as provided in section 3375.351 of the Revised Code, no moneys credited to a free public library shall be paid out except on a check signed by the fiscal officer of the board having jurisdiction over said moneys and the president, vice-president, or secretary of said board. Each board of library trustees shall, at the end of each fiscal year, transmit on forms provided by the state library board to the state librarian and officer or board which appointed said board of library trustees a report of the activities of said board of library trustees during said year. Such report shall include a complete financial statement showing the receipts and expenditures in detail of all library funds for the entire fiscal year made by such board of library trustees. No member of a board of library trustees shall have any pecuniary interest in any contract entered into by such board.

Effective Date: 10-01-1953; 2008 SB185 06-20-2008



Section 3375.351 - Payment of employees by direct deposit.

The fiscal officer of each board of library trustees appointed under section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code may pay the compensation of each employee of the library under the board's jurisdiction by direct deposit, as defined in section 131.01 of the Revised Code. If direct deposit is chosen as the desired form of compensation by the board of library trustees for its employees, each employee shall provide to the fiscal officer a written authorization for payment by direct deposit. The authorization shall include the designation of a financial institution equipped to accept direct deposits and the number of the account into which the deposit is to be made. The authorization shall remain in effect until withdrawn in writing by the employee or until dishonored by the financial institution.

Effective Date: 2008 SB185 06-20-2008



Section 3375.36 - Treasurer of library funds - deposits of moneys - monthly statement - financial statement.

The fiscal officer of the board of library trustees of a free public library shall be the treasurer of the library funds. All moneys received by the fiscal officer for library purposes shall be immediately placed by the fiscal officer in a depository designated by the board. The fiscal officer shall keep an account of the funds credited to the board. The fiscal officer shall render a statement to the board monthly showing the revenues and receipts from whatever sources derived, the disbursements and the purposes for such disbursements, and the assets and liabilities of the board. At the end of each fiscal year the fiscal officer shall submit to the board a complete financial statement showing the receipts and expenditures in detail for the entire fiscal year. The board of library trustees of a free public library may appoint a deputy fiscal officer, for a term of one year, and may authorize such deputy to receive and disburse library funds. Such deputy, before entering upon official duties, shall execute a bond in an amount and with surety to be approved by the board, payable to the board, and conditioned for the faithful performance of the official duties required of the deputy.

Effective Date: 07-01-1985; 2008 SB185 06-20-2008



Section 3375.37 - Statement filed with county auditor.

Before giving the fiscal officer of a board of library trustees of a free public library a warrant for funds due such board, the county auditor shall require the fiscal officer to file with the auditor a statement showing the amount of funds on hand, available for expenditure by the board, according to the books of the fiscal officer and the books of the depository designated by the board. Such statement shall indicate that the fiscal officer's books are in exact balance with the depository accounts and shall be certified to by the fiscal officer and proper officer of the depository.

Effective Date: 07-01-1985; 2008 SB185 06-20-2008



Section 3375.38 - Compliance with duties relating to moneys credited to board of library trustees.

All the duties required of the county auditor, county treasurer, or other officer or person relating to the moneys to the credit of or to be credited to a board of library trustees of a free public library shall be complied with by dealing with the fiscal officer of such board.

Effective Date: 10-01-1953; 2008 SB185 06-20-2008



Section 3375.39 - Accounting by clerk - count and certificate.

At the expiration of the term of a fiscal officer of a board of library trustees of a free public library or before such board approves the surety of any fiscal officer, such board shall require the fiscal officer to produce all money, bonds, or other securities in the fiscal officer's hands, which shall then be counted by the board or a committee of the board, or by a representative of the auditor of state. A certificate setting forth the exact amount of such money, bonds, or other securities and signed by the representatives making such count shall be entered upon the records of the board and shall be prima-facie evidence that the amount stated in such certificate is actually in the treasury at that date.

Effective Date: 07-01-1985; 2008 SB185 06-20-2008



Section 3375.391 - Treasurer to credit earnings on investments.

The board of library trustees of any free public library district may adopt a resolution requiring the treasurer of the district to credit the earnings made on the investment of the principal of the moneys specified in the resolution to the fund from which the earnings arose or any other fund of the district as the board specifies in its resolution. This section does not apply to the earnings made on the investment of any bond retirement fund or any sinking fund.

Effective Date: 03-30-1999



Section 3375.392 - Use of credit card to pay library expenses.

(A) A board of library trustees appointed pursuant to section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code may authorize an officer, employee, or appointee of the free public library under its jurisdiction to use a credit card that the library holds to pay for expenses related to library business. The debt incurred as a result of the use of the credit card shall be paid from library funds.

(B) Misuse of a credit card of a free public library by an officer, employee, or appointee of the library is subject to section 2913.21 of the Revised Code. The officer, employee, or appointee also may be found personally liable to the library in a civil action for the officer's, employee's, or appointee's misuse of the library's credit card.

(C) Any officer, employee, or appointee of a free public library who is authorized to use a credit card that the library holds and who suspects the loss, the theft, or another person's possible unauthorized use of the credit card shall notify the board of library trustees immediately in writing of the suspected loss, theft, or possible unauthorized use. The officer, employee, or appointee may be held personally liable to the library for any unauthorized debt resulting from the credit card's loss, theft, or unauthorized use in the amount of fifty dollars or the amount charged to the credit card as a result of the loss, theft, or unauthorized use, whichever is less.

Effective Date: 11-09-2003



Section 3375.40 - Board of library trustees - powers and duties.

Each board of library trustees appointed pursuant to section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code may do the following:

(A) Hold title to and have the custody of all real and personal property of the free public library under its jurisdiction;

(B) Expend for library purposes, and in the exercise of the power enumerated in this section, all moneys, whether derived from the county public library fund or otherwise, credited to the free public library under its jurisdiction, and generally do all things it considers necessary for the establishment, maintenance, and improvement of the free public library under its jurisdiction;

(C) Purchase, lease, construct, remodel, renovate, or otherwise improve, equip, and furnish buildings or parts of buildings and other real property, and purchase, lease, or otherwise acquire motor vehicles and other personal property, necessary for the proper maintenance and operation of the free public library under its jurisdiction, and pay their costs in installments or otherwise. Financing of these costs may be provided through the issuance of notes, through an installment sale, or through a lease-purchase agreement. Any such notes shall be issued pursuant to section 3375.404 of the Revised Code.

(D) Purchase, lease, lease with an option to purchase, or erect buildings or parts of buildings to be used as main libraries, branch libraries, or library stations pursuant to section 3375.41 of the Revised Code;

(E) Establish and maintain a main library, branches, library stations, and traveling library service within the territorial boundaries of the political subdivision or district over which it has jurisdiction of free public library service;

(F) Except as otherwise provided in this division and only before January 1, 2015, establish and maintain branches, library stations, and traveling library service in any school district, outside the territorial boundaries of the political subdivision or district over which it has jurisdiction of free public library service, upon application to and approval of the state library board pursuant to section 3375.05 of the Revised Code. The board of library trustees of any free public library maintaining branches, stations, or traveling library service, outside the territorial boundaries of the political subdivision or district over which it has jurisdiction of free public library service, on September 4, 1947, may continue to maintain and operate those branches, those stations, and that traveling library service without the approval of the state library board until January 1, 2015.

(G) Appoint and fix the compensation of all of the employees of the free public library under its jurisdiction, pay the reasonable cost of tuition for any of its employees who enroll in a course of study the board considers essential to the duties of the employee or to the improvement of the employee's performance, and reimburse applicants for employment for any reasonable expenses they incur by appearing for a personal interview;

(H) Make and publish rules for the proper operation and management of the free public library and facilities under its jurisdiction, including rules pertaining to the provision of library services to individuals, corporations, or institutions that are not inhabitants of the county;

(I) Assess uniform fees for the provision of services to patrons of the library, but no fee shall be assessed for the circulation of printed materials held by the library except for the assessment of fines for materials not returned in accordance with the board's rules;

(J) Establish and maintain a museum in connection with and as an adjunct to the free public library under its jurisdiction;

(K) By the adoption of a resolution, accept any bequest, gift, or endowment upon the conditions connected with the bequest, gift, or endowment. No such bequest, gift, or endowment shall be accepted by the board if its conditions remove any portion of the free public library under the board's jurisdiction from the control of the board or if the conditions, in any manner, limit the free use of the library or any part of it by the residents of the counties in which the library is located.

(L) At the end of any fiscal year, unless doing so would be contrary to law, set aside any unencumbered surplus remaining in the general or any other fund of the free public library under its jurisdiction for any purpose, including creating or increasing a special building and repair fund, or for operating the library or acquiring equipment and supplies;

(M) Procure and pay all or part of the cost of group term life, hospitalization, surgical, major medical, disability benefit, dental care, eye care, hearing aids, or prescription drug insurance or coverage, or a combination of any of those types of insurance or coverage, whether issued by an insurance company or a health insuring corporation duly licensed by the state, covering its employees, and, in the case of group term life, hospitalization, surgical, major medical, dental care, eye care, hearing aids, or prescription drug insurance or coverage, also covering the dependents and spouses of its employees, and, in the case of disability benefits, also covering the spouses of its employees.

(N) Pay reasonable dues and expenses for the free public library and library trustees in library associations.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Effective Date: 11-09-2003; 09-29-2005; 2008 SB185 06-20-2008



Section 3375.401 - Purchase of liability insurance.

Each board of library trustees appointed pursuant to sections 1713.28, 3375.06, 3375.10, 3375.12, 3375.15, and 3375.22 of the Revised Code may procure policies of insurance insuring trustees, officers, and employees of the library against liability on account of damage or injury to persons and property, including liability on account of death by wrongful act, occasioned by the operation of a motor vehicle owned or operated by said library, and on account of damages or injury to persons or property resulting from any act or omission of such person in his official capacity as a trustee, officer, or employee of the library or resulting solely out of his membership on or employment by the library board. Whenever the board deems it necessary to procure such insurance, it shall adopt a resolution setting forth the necessity thereof, together with a statement of the estimated premium cost, and upon the adoption of the resolution the board may purchase such insurance. Premium for such insurance shall be paid from the current expense fund of the library. The amount of liability insurance carried on any motor vehicle operated by said public library may be distributed among more than one insurance company.

Effective Date: 11-11-1977



Section 3375.402 - Establishment of museums.

A library board may contract with a corporation not for profit organized to establish a museum for the use of the general public and located within the territory served by the library, to turn over to such corporation the museum physical assets of the library under such terms and conditions as the library board may deem proper. Such board may also loan books, periodicals, and similar matter belonging to the library to such corporation for use in its museum, and such library board may include in its annual budget a sum not to exceed fifteen thousand dollars, which sum it may pay to such corporation for the maintenance of such museum.

Effective Date: 10-06-1955



Section 3375.403 - Contract for public library service.

The board of library trustees or governing body of any public library may contract for public library service with the board of library trustees or governing body of one or more libraries within the state that serve the general public, public or private schools, colleges, or universities, or a profession, occupation, or business. The board of library trustees of any public library may contract with boards of education of school districts within its territory to provide school library service, the boards of education paying all or part of the expense thereof.

Contracts as provided in this section may be terminated by mutual agreement, or by either of the two contracting parties on giving six months' notice before the day upon which taxes upon real estate become a lien.

Effective Date: 09-11-1985



Section 3375.404 - Issuance of notes and anticipation notes.

(A) As used in this chapter:

(1) "Anticipation notes" means notes issued in anticipation of the library fund library facilities notes authorized by this section.

(2) "Authorizing proceedings" means the resolution, legislation, trust agreement, certification and other agreements, instruments, and documents, as amended and supplemented, authorizing, or providing for the security or sale or award of, notes, and includes the provisions set forth or incorporated in those notes and proceedings.

(3) "Board" or "board of library trustees" means the board of library trustees appointed pursuant to sections 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, and 3375.30 of the Revised Code.

(4) "Library fund" means the public library fund provided for in Chapter 5747. of the Revised Code or any successor to that fund.

(5) "Note service charges" means principal, including any mandatory sinking fund or redemption requirements for retirement of notes, interest, and any redemption premium payable on notes.

(6) "Notes" means the library fund library facilities notes authorized by this section, including anticipation notes.

(7) "Public library" means any of the libraries provided for in sections 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, and 3375.30 of the Revised Code.

(8) "Refunding notes" means notes issued to provide for the refunding of the notes, or of obligations issued prior to the effective date of this section, collectively referred to in this section as refunded obligations.

(B) A board of library trustees of a public library that receives an allocation of the library fund pursuant to section 5705.32 and Chapter 5747. of the Revised Code may anticipate its portion of the proceeds of the library fund distribution and issue library fund library facilities notes of the public library in the principal amount necessary to pay the costs of financing the facilities or other property referred to in division (C) of section 3375.40 of the Revised Code, or to refund any refunded obligations, provided that the board projects annual note service charges on the notes, or on the notes being anticipated by anticipation notes, to be capable of being paid from the annual library fund receipts of the public library. The maximum aggregate amount of notes that may be outstanding at any time in accordance with their terms upon issuance of the new notes shall not exceed an amount which requires or is estimated to require payments from library fund receipts of note service charges on the notes, or, in the case of anticipation notes, projected note service charges on the notes anticipated, in any calendar year in an amount exceeding thirty per cent of the average of the library fund receipts of the public library for the two calendar years prior to the year in which the notes are issued. A board may at any time issue renewal anticipation notes, issue notes to pay renewal anticipation notes, and, if it considers refunding expedient, issue refunding notes whether the refunded obligations have or have not matured. The refunding notes shall be sold and the proceeds needed for such purpose applied in the manner provided in the authorizing proceedings of the board.

(C) Every issue of notes outstanding in accordance with their terms shall be payable out of the money received by the public library from the library fund or proceeds of notes, renewal anticipation notes, or refunding notes which may be pledged for such payment in the authorizing proceedings. The pledge shall be valid and binding from the time the pledge is made, and the library fund receipts and proceeds so pledged and thereafter received by the board shall immediately be subject to the lien of that pledge without any physical delivery of the library fund receipts or proceeds or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the board, whether or not such parties have notice of the lien. Neither the resolution nor any trust agreement by which a pledge is created or further evidenced need be filed or recorded except in the board's records.

(D) Notes issued under this section do not constitute a debt, or a pledge of the faith and credit, of the state, the public library, or any other political subdivision of the state, and the holders or owners of the notes have no right to have taxes levied by the general assembly or by the taxing authority of any political subdivision of the state, including the board of the public library, for the payment of note service charges. Notes are payable solely from the funds pledged for their payment as authorized by this section. All notes shall contain on their face a statement to the effect that the notes, as to note service charges, are not debts or obligations of the state and are not debts of any political subdivision of the state, but are payable solely from the funds pledged for their payment. The utilization and pledge of the library fund receipts and proceeds of notes, renewal anticipation notes, or refunding notes for the payment of note service charges is determined by the general assembly to create a special obligation which is not a bonded indebtedness subject to Section 11 of Article XII, Ohio Constitution, or, alternatively, to satisfy any applicable requirement of that Section 11.

(E) The notes shall bear such date or dates, shall be executed in the manner, and shall mature at such time or times, in the case of any anticipation notes not exceeding ten years from the date of issue of the original anticipation notes and in the case of any notes that are not anticipation notes or of any refunding notes, not exceeding twenty-five years from the date of the original issue of notes, or other obligations for the purpose, all as the authorizing proceedings may provide. The notes shall bear interest at such rates, or at variable rate or rates changing from time to time, in accordance with provisions provided in the authorizing proceedings, be in such denominations and form, either coupon or registered, carry such registration privileges, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, as the board may authorize or provide. The notes may be sold at public or private sale, and at, or at not less than, the price or prices as the board determines. If any officer whose signature or a facsimile of whose signature appears on any notes or coupons ceases to be such officer before delivery of the notes or anticipation notes, the signature or facsimile shall nevertheless be sufficient for all purposes as if that officer had remained in office until delivery of the notes. Whether or not the notes are of such form and character as to be negotiable instruments under Title XIII of the Revised Code, the notes shall have all the qualities and incidents of negotiable instruments, subject only to any provisions for registration. Neither the members of the board nor any person executing the notes shall be liable personally on the notes or be subject to any personal liability or accountability by reason of their issuance.

(F) Notwithstanding any other provision of this section, sections 9.98 to 9.983, 133.02, 133.70, and 5709.76, and division (A) of section 133.03 of the Revised Code apply to the notes. Notes issued under this section need not comply with any other law applicable to notes or bonds but the authorizing proceedings may provide that divisions (B) through (E) of section 133.25 of the Revised Code apply to the notes or anticipation notes.

(G) Any authorizing proceedings may contain provisions, subject to any agreements with holders as may then exist, which shall be a part of the contract with the holders, as to the pledging of any or all of the board's anticipated library fund receipts to secure the payment of the notes; the use and disposition of the library fund receipts of the boards; the crediting of the proceeds of the sale of notes to and among the funds referred to or provided for in the authorizing proceedings; limitations on the purpose to which the proceeds of the notes may be applied and the pledging of portions of such proceeds to secure the payment of the notes or of anticipation notes; the agreement of the board to do all things necessary for the authorization, issuance, and sale of those notes anticipated in such amounts as may be necessary for the timely payment of note service charges on any anticipation notes; limitations on the issuance of additional notes; the terms upon which additional notes may be issued and secured; the refunding of refunded obligations; the procedure by which the terms of any contract with holders may be amended, and the manner in which any required consent to amend may be given; securing any notes by a trust agreement or other agreement which may provide for notes or refunding notes to be further secured by a mortgage on the property financed with the proceeds of the notes, anticipation notes, or refunded obligations refunded by refunding notes; and any other matters, of like or different character, that in any way affect the security or protection of the notes or anticipation notes.

Effective Date: 03-04-1996; 2008 SB185 06-20-2008



Section 3375.405 - Evaluating library buildings for energy conservation; energy conservation report; implementation.

(A) As used in this section, "energy conservation measure" means the construction of, installation or modification of an installation in, or remodeling of, a new or existing building, to reduce energy consumption. It includes:

(1) Insulation of the building structure and of systems within the building;

(2) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) Automatic energy control systems;

(4) Heating, ventilating, or air conditioning system modifications or replacements;

(5) Caulking and weather-stripping;

(6) Replacement or modification of lighting fixtures to increase the energy efficiency of the system without increasing the overall illumination of a facility, unless such an increase in illumination is necessary to conform to the applicable state or local building code for the proposed lighting system;

(7) Energy recovery systems;

(8) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) Acquiring, constructing, furnishing, equipping, improving the site of, or otherwise improving a central utility plant to provide heating and cooling services to a building together with distribution piping and ancillary distribution controls, equipment, and related facilities from the central utility plant to the building; and

(10) Any other construction, modification, installation, or remodeling approved by a board of library trustees as an energy conservation measure.

(B) For the purpose of evaluating library buildings for energy conservation measures, a board of library trustees appointed pursuant to section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code may contract with an architect, professional engineer, energy services company, contractor, or other person experienced in the design and implementation of energy conservation measures for an energy conservation report. Such a report shall include all of the following:

(1) Analyses of the energy needs of library buildings and recommendations for building installations, modifications of existing installations, or building remodeling that would significantly reduce energy consumption in the buildings;

(2) Estimates of all costs of the recommended installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, and repair;

(3) Estimates of the amounts by which energy consumption could be reduced;

(4) The interest rate used to estimate the costs of any energy conservation measures that are to be financed by the library;

(5) The average system life of the energy conservation measures;

(6) Estimates of the likely savings that will result from the reduction in energy consumption over the average system life of the energy conservation measures, including the methods used to estimate the savings; and

(7) A certification under the seal of a registered professional engineer that the energy conservation report uses reasonable methods of analysis and estimation.

(C)

(1) A board of library trustees appointed pursuant to section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code desiring to implement energy conservation measures may proceed under any of the following methods:

(a) Procure the energy conservation measures in any manner authorized by existing authority.

(b) Advertise for bids using an energy conservation report or any part of an energy conservation report prepared under division (B) of this section, and, except as otherwise provided in this section, comply with competitive bidding requirements applicable to the board of library trustees.

(c) Notwithstanding any requirement in the Revised Code that requires competitive bidding or specifies bidding procedures, request proposals from at least three vendors for the implementation of energy conservation measures. A request for proposals shall require the vendor that is awarded a contract under division (C)(2)(b) of this section to prepare an energy conservation report in accordance with division (B) of this section.

Prior to sending any vendor a copy of any request for proposals, the board of library trustees shall advertise its intent to request proposals for the installation of energy conservation measures in a newspaper of general circulation within the territorial boundaries of the political subdivision or district over which it has jurisdiction of free public library services once a week for two consecutive weeks. The notice shall state that the board of trustees intends to request proposals for the installation of energy conservation measures, indicate the date on which the request for proposals will be mailed to vendors, which shall be at least ten days after the second publication in the newspaper, and state that any vendor interested in receiving the request for proposals shall submit written notice to the board of library trustees not later than noon of the day on which the request for proposals is to be mailed.

(2)

(a) Upon receiving bids under division (C)(1)(b) of this section, the board of library trustees shall analyze them and select the lowest and best bid or bids most likely to result in the greatest energy savings considering the cost of the project and the board of library trustees' ability to pay for the improvements with current revenues or by financing the improvements.

(b) Upon receiving proposals under division (C)(1)(c) of this section, the board of library trustees shall analyze the proposals and the vendors' qualifications and select the most qualified vendor to prepare an energy conservation report in accordance with division (B) of this section. After receipt and review of the energy conservation report, the board of library trustees may award a contract to the selected vendor to install the energy conservation measures that are most likely to result in the greatest energy savings considering the cost of the project and the board of library trustees' ability to pay for the improvements with current revenues or by financing the improvements.

(c) The awarding of a contract to install energy conservation measures under division (C)(2)(a) or (b) of this section shall be conditioned upon a finding by the board of library trustees that the amount of money spent on energy conservation measures is not likely to exceed the amount of money the library would save in energy, operating, maintenance, and avoided capital costs over the average system life of the energy conservation measures as specified in the energy conservation report. In making such a finding, the board of trustees may take into account the increased costs due to inflation as shown in the energy conservation report. Nothing in this division prohibits a board of library trustees from rejecting all bids or proposals under division (C)(1)(b) or (c) of this section or from selecting more than one bid or proposal.

(D) A board of library trustees appointed pursuant to section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code may contract for the purchase and installation of energy conservation measures as provided in division (C) of section 3375.40 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3375.41 - Contracts over fifty thousand dollars to require bidding procedure.

When a board of library trustees appointed pursuant to section 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, or 3375.30 of the Revised Code determines to construct, demolish, alter, repair, or reconstruct a library or make any improvements or repairs, the cost of which will exceed fifty thousand dollars, except in cases of urgent necessity or for the security and protection of library property, it shall proceed as follows:

(A) The board shall advertise for a period of two weeks for sealed bids in a newspaper of general circulation in the district or as provided in section 7.16 of the Revised Code. If no newspaper has a general circulation in the district, the board shall post the advertisement in three public places in the district. The advertisement shall be entered in full by the fiscal officer on the record of proceedings of the board.

(B) The sealed bids shall be filed with the fiscal officer by twelve noon of the last day stated in the advertisement.

(C) The sealed bids shall be opened at the next meeting of the board, shall be publicly read by the fiscal officer, and shall be entered in full on the records of the board; provided that the board, by resolution, may provide for the public opening and reading of the bids by the fiscal officer, immediately after the time for their filing has expired, at the usual place of meeting of the board, and for the tabulation of the bids and a report of the tabulation to the board at its next meeting.

(D) Each sealed bid shall contain the name of every person interested in it and shall meet the requirements of section 153.54 of the Revised Code.

(E) When both labor and materials are embraced in the work bid for, the board may require that each be separately stated in the sealed bid, with their price, or may require that bids be submitted without the separation.

(F) None but the lowest responsible bid shall be accepted. The board may reject all the bids or accept any bid for both labor and material for the improvement or repair that is the lowest in the aggregate.

(G) The contract shall be between the board and the bidders. The board shall pay the contract price for the work in cash at the times and in the amounts as provided by sections 153.12, 153.13, and 153.14 of the Revised Code.

(H) When two or more bids are equal, in whole or in part, and are lower than any others, either may be accepted, but in no case shall the work be divided between these bidders.

(I) When there is reason to believe there is collusion or combination among the bidders, the bids of those concerned in the collusion or combination shall be rejected.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-09-2003; 2008 SB185 06-20-2008



Section 3375.411 - Retirement systems for library employees.

A board of library trustees of a free public library, appointed pursuant to the provisions of sections 3375.06, 3375.08, 3375.12, 3375.15, and 3375.22 of the Revised Code, which has not less than seventy-five full-time employees, and which, prior to September 16, 1943, was providing for retirement of the employees of such library with annuities, insurance, or other provisions, under authority granted by former section 7889 of the General Code, may provide such retirement, insurance, or other provisions in the same manner authorized by former section 7889 of the General Code, as follows: the library board of such library which has appropriated and paid the board's portion provided in such system or plan, may continue to appropriate and pay the board's portion provided in such system or plan out of the funds received to the credit of such board by taxation or otherwise. Each employee of such library who is to be included in a system of retirement shall contribute to the retirement fund not less than four per cent per annum of the employee's salary from the time of eligibility to join the retirement system to the time of retirement. If a group insurance plan is installed by any library, not less than fifty per cent of the cost of such insurance shall be borne by the employees included in such plan.

Provided, any employee whose employment by said library began on or after September 16, 1943, may exempt self from inclusion in such retirement system, or withdraw from such retirement system. Upon such exemption or withdrawal, such person shall become a member of the public employees retirement system in accordance with former section 145.02 and sections 145.03 and 145.28 of the Revised Code, respectively. All employees appointed for the first time on and after January 1, 1956 shall, for retirement purposes, be eligible only for membership in the public employees retirement system as provided in Chapter 145. of the Revised Code. A library board which provides for the retirement of its employees with annuities, insurance, or other provisions under the authority granted by this section may, pursuant to a board resolution adopted within thirty days after the effective date of this section, terminate such retirement plan. Upon the effective date of such termination, which is specified in the resolution, each employee covered by such retirement plan shall become a member of the public employees retirement system.

Amended by 129th General AssemblyFile No.148,SB 343, §1, eff. 1/7/2013.

Effective Date: 09-21-2000



Section 3375.42 - Contract for library service - tax levy.

(A) The board of county commissioners of any county, the board of education of any school district, the legislative authority of any municipal corporation, or the board of township trustees of any township may contract with the board of library trustees of any public library, or with any private corporation or library association maintaining a free public library prior to September 4, 1947, situated within or without the taxing district, to furnish library service to all the inhabitants of said taxing district, notwithstanding the fact that such library is receiving proceeds from the county public library fund, and, subject to division (B) of this section, may levy a tax, or may make an appropriation from its general fund or from federal funds, to be expended by such library in providing library service in said taxing district for any of the purposes specified in section 3375.40 of the Revised Code. The taxing authority may require an annual report in writing from such board of library trustees, private corporation, or library association. When a tax for library purposes has been so levied, at each semiannual collection of such tax the county auditor shall certify the amount collected to the proper officer of the taxing district who shall forthwith draw a warrant for such amount on the treasurer of such district payable to the proper officer of such library.

(B) The taxing authority of a subdivision may levy a tax pursuant to division (A) of this section for the support of a library association or private corporation only if the library association or private corporation has an association library district, as defined in section 5705.01 of the Revised Code, and if the territory of the subdivision includes some or all of the territory of that association library district. The taxing authority shall submit the question of levying such a tax only to electors residing within the territory of the association library district. If approved by a majority of such electors voting on the question, such a tax shall be levied only upon taxable property located within the territory of the association library district.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 3375.43 - Submission of question - issuance and sale of bonds by subdivision for library purposes.

Any public library board of trustees charged with the title, custody, control, and maintenance of a public library in the state may request the taxing authority of the political subdivision to whose jurisdiction the board is subject to submit to the electors of such subdivision the question of issuing bonds for the purpose of purchasing, erecting, constructing, enlarging, extending, or improving a building for library purposes, including a site therefor, and equipping and furnishing the building. Such request shall be made by resolution adopted by the board, and the resolution shall recite whether notes shall be issued in anticipation of the issuance of such bonds. A copy of the resolution shall be certified by the board to the taxing authority of the subdivision pursuant to section 5705.23 of the Revised Code. The submission to the electors of the question of the issuance of the bonds, the issuance, sale, characteristics, and requirements for the interest and retirement levies, and the method and means for payment of the bonds or notes, if notes are to be issued in anticipation of the issuance of the bonds, shall conform to Section 11 of Article XII, Ohio Constitution, and Chapter 133. of the Revised Code, governing the issuance, sale, characteristics, and levies for, and method and means of payment of, bonds or notes issued by such subdivision pursuant to a vote of the electors. Such bonds or notes shall be issued and sold by the proper officer as is provided by law for the issuance and sale of bonds of the political subdivision to whose jurisdiction the board is subject. The indebtedness created by such bonds or notes constitutes a part of the net indebtedness of such subdivision. The proceeds of the sale of such bonds shall be transferred by the fiscal officer of such subdivision to the board for the benefit of which the bonds were issued and shall be appropriated to and expended only for the purposes for which issued.

Effective Date: 10-30-1989



Section 3375.431 - Board of education may issue bonds for libraries.

The board of education of a city, exempted village, or local school district, which does not have a board of library trustees established under section 3375.15 of the Revised Code may issue bonds in accordance with Chapter 133. of the Revised Code, without regard to section 3375.43 of the Revised Code, for the purpose of purchasing, erecting, constructing, enlarging, improving, equipping, and furnishing library facilities and acquiring real estate and interests in real estate therefor, to be operated by the board of trustees of any free public library, library association, or corporation pursuant to section 3375.18 of the Revised Code.

Effective Date: 10-30-1989



Section 3375.44 - Payment of interest - retirement of bonds - annual levy.

After the issue of any notes or bonds under section 3375.43 of the Revised Code, the public library board of trustees on behalf of which said bonds are issued shall certify, on or before the first day of July in each year, to the taxing authority of the political subdivision to the jurisdiction of which such board is subject, a sufficient amount to pay the interest on and to retire at maturity such bonds or notes, and such taxing authority shall annually include in its budget the amount certified and required to pay the interest on and to retire such bonds or notes at maturity, and shall levy the necessary tax therefor.

Such board may appropriate and apply any moneys in its possession and control, which are available and unappropriated for other purposes, to the payment of the principal of and interest on such bonds or notes. Any moneys so to be applied shall be appropriated by resolution of the library board and transferred to the board or officers having charge of the retirement fund for such bonds to be applied to the payment of such bonds and for no other purposes. The interest and retirement charges to be levied in each year shall then be reduced by such amounts of money as are otherwise made available.

Effective Date: 10-01-1953



Section 3375.45 - Control and management of sinking or bond retirement fund.

When bonds are issued pursuant to section 3375.43 of the Revised Code, the board or officer of the political subdivision issuing such bonds having charge of the sinking fund or bond retirement fund of such subdivision shall have the control and management of all moneys and securities for the payment of interest on and for the redemption of the principal of such bonds, and shall exercise the same powers of control and management thereof as for the management and control of the sinking or bond retirement fund for all bonds of such subdivision.

Effective Date: 10-01-1953



Section 3375.46 - Bureau of municipal research and information may be established.

Any board of library trustees of a school district may enter into an agreement with any municipal corporation located in such school district for the establishment of a bureau of municipal research and information. The agreement shall provide for the rendering of such services by and under the supervision and control of such board, and upon such terms, as are agreed upon between such board and municipal corporation.

Effective Date: 10-01-1953



Section 3375.47 - [Repealed].

Effective Date: 12-30-2004



Section 3375.48 - [Repealed].

Effective Date: 03-04-1996; 09-29-2005; 2008 HB420 12-30-2009



Section 3375.481 - Consortium of county law library resources boards.

(A) There is hereby created a statewide consortium of county law library resources boards. The statewide consortium shall be comprised of the county law library resources board of each county.

(B) The statewide consortium board shall consist of five voting members, one of whom shall be the librarian of the supreme court of Ohio, or, if the librarian of the supreme court is unavailable, the chief justice's designee, and the other four members shall be appointed as follows:

(1) The Ohio judicial conference shall appoint one member.

(2) The county commissioners association of Ohio shall appoint two members, one of whom shall be the chief administrator of a county law library resources board.

(3) The Ohio state bar association shall appoint one member.

(C) Initial appointments to the statewide consortium board shall be made on or before July 1, 2010. Of the initial appointments, the initial term of the member appointed by the county commissioners association who is not the chief administrator of a county library resources board and the member appointed by the Ohio judicial conference shall be for a term ending December 31, 2014. The initial term of the member appointed by the Ohio state bar association and the member appointed by the county commissioners association who is the chief administrator of a county law library resources board shall be for a term ending December 31, 2016. Thereafter, terms for all members shall be for five years, with each term ending on the same day of the same month as did the term that it succeeds. Each member appointed pursuant to division (B) of this section shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Vacancies shall be filled within sixty days after the vacancy occurs and shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(D) The statewide consortium board shall do all of the following for the benefit of the members of the statewide consortium:

(1) Negotiate contracts that each county law library resources board may use for purchasing or obtaining access to legal research and reference materials available in any medium;

(2) Catalogue existing resources held by county law library resources boards and facilitate the sharing of those resources by the county law library resources boards;

(3) Develop and recommend guidelines for the collection of or access to legal resources that ought to be provided by a county law library resources board;

(4) Provide consultation and assistance to county law library resources boards;

(5) Issue an annual report of its activities to each county law library resources board.

(E)

(1) There is hereby created in the state treasury the statewide consortium of county law library resources boards fund. Commencing in calendar year 2011, each county treasurer shall deposit on or before the fifteenth day of February of each calendar year two per cent of the funds deposited pursuant to section 307.515 of the Revised Code into the county law library resources fund of the treasurer's county, established under section 307.514 of the Revised Code, from the immediately preceding calendar year into the statewide consortium of county law library resources boards fund. The statewide consortium board may recommend in writing and submit to each county law library resources board an increase or decrease in the percentage of funds that must be deposited into the statewide consortium fund by county treasurers pursuant to the division. Upon the receipt of written approval of the recommendation from a majority of the county law library resources boards, the recommendation shall become effective on January 1 of the succeeding year. The statewide consortium board of the county law library resources boards shall make any recommendations not later than the first day of April for the proceeding fiscal year, and any action by a county law library resources board on the recommendation shall be certified to the statewide consortium board not later than the first day of June of that year.

(2) The statewide consortium board may use the money deposited in the fund for the operation of the statewide consortium board and may provide grants to county law library resources boards.

(F) The statewide consortium board may create an advisory council that is comprised of persons with expertise in the operation and funding of law libraries.

(G) The statewide consortium board shall determine the necessary qualifications of staff and the facilities and equipment necessary for the operation of the statewide consortium.

(H) The statewide consortium board shall elect a chairperson from its membership. The statewide consortium board shall meet at least four times per year and shall keep a record of its proceedings. The record of its proceedings shall be open to the public for inspection. The chairperson or the chairperson's designee shall send a written notice of the time and place of each meeting to each member. A majority of the members of the statewide consortium board shall constitute a quorum.

Effective Date: 2008 HB562 01-01-2010

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3375.49 - Board of county commissioners shall provide for law library.

(A) For the use of the law library referred to in section 3375.48 of the Revised Code as repealed by this act, the board of county commissioners shall provide space in the county courthouse or in any other building located in the county seat, and utilities for that space.

(B) During calendar year 2009, the board of county commissioners shall be responsible for paying the compensation of the librarian and up to two assistant librarians of the law library appointed by the board of trustees of the law library association under section 3375.48 of the Revised Code as repealed by this act and the costs of the space in the county courthouse or other building that the board provides for the use of the law library under division (A) of this section and the utilities for that space.

(C) The librarian of the law library shall receive and safely keep in the law library the law reports and other books furnished by the state for use of the court and bar.

(D) The books, computer communications console that is a means of access to a system of computerized legal research, microform materials and equipment, videotape materials and equipment, audio or visual materials and equipment, other materials and equipment utilized in conducting legal research, furniture, and fixtures of the law library association that are owned by, and used exclusively in, the law library are exempt from taxation.

Effective Date: 10-27-1981; 09-29-2005; 08-03-2006; 2008 HB420 12-31-2008



Section 3375.50 - Allowance to law libraries from fines and penalties of municipal courts.

Amended and transferred to 307.515 All fines and penalties collected by, and moneys arising from forfeited bail in, a municipal court for offenses and misdemeanors brought for prosecution in the name of a municipal corporation under one of its penal ordinances, where there is in force a state statute under which the offense might be prosecuted, or brought for prosecution in the name of the state, except a portion of such fines, penalties, and moneys which, plus all costs collected monthly in such state cases, equal the compensation allowed by the board of county commissioners to the judges of the municipal court, its clerk, and the prosecuting attorney of such court in state cases, shall be retained by the clerk of such municipal court, and be paid by him forthwith, each month, to the board of trustees of the law library association in the county in which such municipal corporation is located. The sum so retained and paid by the clerk of the municipal court to the board of trustees of such law library association shall, in no month, be less than twenty-five per cent of the amount of such fines, penalties, and moneys received in that month, without deducting the amount of the allowance of the board of county commissioners to the judges, clerk, and prosecuting attorney. The total amount paid under this section in any one calendar year by the clerks of all municipal courts in any one county to the board of trustees of such law library association shall in no event exceed the following amounts:

(A) In counties having a population of fifty thousand or less, seventy-five hundred dollars and the maximum amount paid by any of such courts shall not exceed four thousand dollars in any calendar year.

(B) In counties having a population in excess of fifty thousand but not in excess of one hundred thousand, eight thousand dollars and the maximum amount paid by any of such courts shall not exceed five thousand five hundred dollars in any calendar year.

(C) In counties having a population in excess of one hundred thousand but not in excess of one hundred fifty thousand, ten thousand dollars and the maximum amount paid by any of such courts shall not exceed seven thousand dollars in any calendar year.

(D) In counties having a population of in excess of one hundred fifty thousand, fifteen thousand dollars in any calendar year. The maximum amount to be paid by each such clerk shall be determined by the county auditor in December of each year for the next succeeding calendar year, and shall bear the same ratio to the total amount payable under this section from the clerks of all municipal courts in such county as the total fines, costs, and forfeitures received by the corresponding municipal court, bear to the total fines, costs, and forfeitures received by all the municipal courts in the county, as shown for the last complete year of actual receipts, on the latest available budgets of such municipal courts. Payments in the full amounts provided in this section shall be made monthly by each clerk in each calendar year until the maximum amount for such year has been paid. When such amount, so determined by the auditor, has been paid to the board of trustees of such law library association, then no further payments shall be required in that calendar year from the clerk of such court.

(E) This section does not apply to fines collected by a municipal court for violations of division (B) of section 4513.263 of the Revised Code, or for violations of any municipal ordinance that is substantively comparable to that division, all of which shall be forwarded to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

Effective Date: 05-06-1986; 2008 HB420 01-01-2010 This version is in effect until 01-01-2010



Section 3375.51 - [Repealed].

Effective Date: 03-17-1987; 2008 HB420 01-01-2010



Section 3375.52 - [Repealed].

Effective Date: 05-06-1986; 2008 HB420 01-01-2010



Section 3375.53 - [Repealed].

Effective Date: 05-06-1986; 2008 HB420 01-01-2010



Section 3375.54 - [Repealed].

Effective Date: 01-15-1981; 09-29-2005; 2008 HB420 03-25-2009



Section 3375.55 - [Repealed].

Effective Date: 01-10-1961; 09-29-2005; 2008 HB420 03-25-2009



Section 3375.56 - [Repealed].

Effective Date: 10-01-1953; 2008 HB420 01-01-2010



Section 3375.61 - Financial aid to Martha Kinney Cooper Ohioana Library Association.

In recognition of the work the Ohioana Library Association, Martha Kinney Cooper Memorial, a corporation organized not for profit under the laws of this state, has done and is doing to collect, promote, publicize, and make available to the public the cultural, literary, scientific, social, and economic achievements of Ohioans, the state may grant financial aid to that corporation in order that the purposes for which it was instituted may be fostered and its services to the public improved and expanded.

Effective Date: 10-01-1953; 12-30-2004; 06-27-2005



Section 3375.62 - Appointment of trustees.

The governor shall appoint four members of the board of trustees of the Ohioana Library Association, Martha Kinney Cooper Memorial. Terms of office shall be for four years, commencing on the sixteenth day of September and ending on the fifteenth day of September. Each member shall hold office from the date of appointment until the end of the term for which appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The gubernatorial appointees shall serve as members of the board of trustees in addition to the regular constituted board of trustees of the corporation.

Effective Date: 08-21-1973; 12-30-2004; 06-27-2005



Section 3375.63 - Eligibility for membership on board of public library trustees.

No person shall be ineligible for membership on a board of public library trustees because of his employment by a school district or other political subdivision, provided that a majority of the members of each board of public library trustees shall be persons not employed by school districts or other political subdivisions.

Effective Date: 09-14-1959



Section 3375.64 - Public library information network.

(A) There is hereby established the Ohio public library information network, as an independent agency within the state library of Ohio, for the purpose of ensuring equity of access to electronic information for all residents of this state, subject to the restrictions described in division (C) of this section on access to materials or performances that may be obscene or harmful to juveniles. The network shall be governed by the board of trustees created under section 3375.65 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, any board of library trustees appointed under section 1713.28, 3375.06, 3375.10, 3375.12, 3375.15, 3375.22, 3375.30, or 3375.90 of the Revised Code may participate in the network by providing notice in writing to the network board of trustees.

(2) A board of library trustees participating in the network authorized under Section 323.10 of H.B. 119 of the 127th general assembly is a participant in the network established by division (A) of this section unless its participation is otherwise terminated.

(C) A library board of trustees participating in the network established under division (A) of this section shall comply with any policies the network board of trustees may adopt. The network board shall adopt a policy that requires each participant to establish and enforce procedures designed to keep juveniles who use the participant's services from having access to materials or performances that may be obscene or harmful to juveniles and to keep persons who are not juveniles and who use the participant's services from having access to materials or performances that may be obscene. If a participant does not establish and enforce such procedures, the network board shall terminate the participant's participation in the network. As used in this division, "juveniles," "materials," "performances," "obscene," and "harmful to juveniles" have the same meanings as in section 2907.01 of the Revised Code.

Effective Date: 2008 SB185 06-20-2008



Section 3375.65 - Library information network board of trustees.

(A) There is hereby created the Ohio public library information network board of trustees, which shall be the governing board of the Ohio public library information network. The board shall consist of all of the following members:

(1) The state librarian, who shall serve as a nonvoting member;

(2) The eleven members of the Ohio public library information network board authorized under Section 323.10 of H.B. 119 of the 127th general assembly who are serving on such board on the effective date of this section. These continuing members shall serve staggered terms, with three terms expiring on June 30, 2008, four terms expiring on June 30, 2009, and four terms expiring on June 30, 2010. (At their first meeting after the effective date of this section, the voting members of the board shall draw lots to determine when their terms end.) Thereafter, terms of office for all voting members shall be three years, with each term ending on the same day of the same month as did the term that it succeeds. The state library board shall fill a vacancy among the voting members of the board by selecting an appointee from among the staff of public libraries and past and present members of boards of trustees of public libraries, based on the recommendations of the library community of this state. A member of the board may be reappointed, but no member shall serve more than two terms, provided that service for a partial term of one year or less shall not be counted toward the two-term limitation. A member appointed to fill a vacancy occurring prior to the expiration of the predecessor's term shall hold office for the remainder of that term. A member may continue in office subsequent to the expiration of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(B) Members of the board shall receive their actual and necessary expenses incurred in the performance of their duties as board members.

(C) The board shall meet at least quarterly and hold such additional meetings as are necessary to carry out the board's duties under sections 3375.64, 3375.66, and 3375.67 of the Revised Code. Additional meetings may be called in accordance with bylaws adopted by the board.

Effective Date: 2008 SB185 06-20-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3375.66 - Duties and powers of board of trustees.

(A) To fulfill the network purpose under section 3375.64 of the Revised Code, the board of trustees of the Ohio public library information network shall do all of the following:

(1) Employ and fix the compensation of an executive director of the network and such other personnel as are necessary to carry out this section and sections 3375.64 and 3375.67 of the Revised Code. The board may designate positions in the unclassified civil service for which it may employ persons.

(2) Develop plans of service and operation for the Ohio public library information network in consultation with the state library of Ohio;

(3) Have exclusive control of the expenditure of all money held in the name of the network;

(4) Adopt bylaws for the governance of the network and for calling and conducting the board's meetings;

(5) Appoint the state library of Ohio as the board's fiscal agent. When so appointed, the state library shall serve as fiscal agent and shall provide all of the following services:

(a) Prepare and process payroll and other personnel documents that the board approves;

(b) Maintain ledgers of accounts and reports of account balances, and monitor budgets and allotment plans in consultation with the board;

(c) Provide purchasing services to facilitate the purchase of property approved by the board;

(d) Deposit revenues received on behalf of the board into the accounts maintained by the board;

(e) Perform other routine support services that the state librarian or the state librarian's designee and the board or the board's designee consider appropriate to achieve efficiency.

(B) The board of trustees may do any of the following:

(1) Enter into contracts or agreements for the purposes of this section and section 3375.64 of the Revised Code;

(2) Receive grants, payments, bequests, and gifts on behalf of the network;

(3) Expend, for the network purpose under section 3375.64 of the Revised Code, and in the exercise of the powers enumerated in this section, all money received as grants, payments, gifts, bequests, or otherwise, and generally do all things the board determines necessary for the establishment, maintenance, and improvement of the network;

(4) Purchase, lease, or otherwise acquire vehicles and other personal property for the maintenance and operation of the network;

(5) Purchase, erect, lease, lease with an option to purchase, appropriate, or otherwise improve, equip, and furnish buildings or parts of buildings and other real property for use by the network;

(6) Hold title to and have custody of property, both real and personal, of the network.

Effective Date: 2008 SB185 06-20-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3375.67 - Dissolution of network.

If the need for the Ohio public library information network ceases to exist, the network board of trustees, by a two-thirds vote of its members, may declare its intention to dissolve the network and file with the state library board a plan for effecting such dissolution.

Effective Date: 2008 SB185 06-20-2008



Section 3375.79 - Bill and Melinda Gates foundation grant fund.

There is hereby created in the state treasury the Bill and Melinda Gates foundation grant fund consisting of Bill and Melinda Gates foundation grants awarded to the state library of Ohio. The state library board shall use the fund for the improvement of public library services, interlibrary cooperation, or other library purposes. All investment earnings of the fund shall be credited to the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3375.70 to 3375.73 - [Repealed].

Effective Date: 03-30-1999



Section 3375.80 - Libraries designated as resource centers.

To encourage and make available adequate library reference and research facilities, the state library board may designate certain libraries as resource centers and develop and encourage cooperative steps to link these centers with other libraries in a reference and information network. Such designation shall be made subject to the approval of the governing boards of the libraries. Grants may be made to these libraries and to other libraries which share their resources and facilities on an interlibrary basis.

Effective Date: 11-25-1969



Section 3375.81 - Essential library services support program.

A program of grants, to be known as the essential library services support program, is hereby established within the limitation of funds appropriated by the general assembly together with other funds made available by the federal government or other sources for this purpose. They shall include:

(A) Planning grants, to be paid to a public library or regional library system;

(B) Establishment grants, to be paid to a regional library system;

(C) Essential services operations grants, to be paid to a regional library system;

(D) Reference services and interlibrary loan grants to be paid to a public library, university library, or other library participating in a reference and information network or similar program of interlibrary cooperation;

(E) Special program grants, to be paid to a public library or a regional library system.

Effective Date: 03-30-1999



Section 3375.82 - Administration of grants.

The state library board shall administer all grants and shall provide for the expenditure of all funds appropriated for the essential library services support program. All grants shall be made under rules adopted by the state library board and under the terms of written agreements between the state library board and the recipient. Such rules shall be designed to:

(A) Ensure every resident of Ohio access to essential public library services;

(B) Provide adequate library materials to satisfy the reference and research needs of the people of this state;

(C) Assure and encourage local initiative and responsibility and support for library services;

(D) Encourage the formation of viable regional library systems and library systems providing a full range of library services;

(E) Develop adequate standards for services, resources, and programs that will serve as a source of information and inspiration to persons of all ages, handicapped persons, and disadvantaged persons, and will encourage continuing education beyond the years of formal education;

(F) Encourage adequate financing of public libraries from local, state, and other library financial resources.

Effective Date: 03-30-1999



Section 3375.83 - Interstate library compact.

The "interstate library compact" is hereby ratified, enacted into law, and entered into by the state of Ohio with all states legally joining therein in the form substantially as follows: INTERSTATE LIBRARY COMPACT Article I. Policy and Purpose. Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states, and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service. Article II. Definitions. As used in this compact:

(A) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(B) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(C) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services. Article III. Interstate Library Districts.

(A) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain, and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith; assume duties, responsibilities, and obligations thereto; and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(B) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(C) If a library agreement provides for joint establishment, maintenance, or operation of library facilities of services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

(1) Undertake, administer, and participate in programs or arrangements for securing, lending, or servicing of books and other publications, and other materials suitable to be kept or made available by libraries, library equipment, or for the dissemination of information about libraries, the value and significance of particular items therein and the use thereof;

(2) Accept for any of its purposes under this compact any and all donations and grants of money, equipment, supplies, materials, and services (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency; or from any institution, person, firm, or corporation; and receive, utilize, and dispose of the same;

(3) Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district;

(4) Employ professional, technical, clerical, and other personnel, and fix terms of employment, compensation, and other appropriate benefits; and where desirable, provide for the in-service training of such personnel;

(5) Sue and be sued in any court of competent jurisdiction;

(6) Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service;

(7) Construct, maintain, and operate a library, including any appropriate branches thereof;

(8) Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers. Article IV. Interstate Library Districts, Governing Board.

(A) An interstate library district which establishes, maintains, or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement, but in no event shall a governing board meet less often than twice a year.

(B) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide. Article V. State Library Agency Cooperation. Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing, and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor, would be appropriate for cental collection and shared use. Any such programs, services, or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service, or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreement. Article VI. Library Agreements.

(A) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

(1) Detail the specific nature of the services, programs, facilities, arrangements, or properties to which it is applicable;

(2) Provide for the allocation of costs and other financial responsibilities;

(3) Specify the respective rights, duties, obligations, and liabilities of the parties;

(4) Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(B) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(C) No library agreement shall become effective until filed with the compact administrator of each state involved and approved in accordance with Article VII of this compact. Article VII. Approval of Library Agreements.

(A) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail, in writing, addressed to the governing bodies of the public library agencies concerned, the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(B) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to division (A) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general. Article VIII. Other Laws Applicable.

Nothing in this compact or in any library agreement shall be construed to supersede, alter, or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the term of such trust. Article IX. Appropriations and Aid.

(A) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(B) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies. Article X. Compact Administrator. Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator. The compact administrator and other persons performing official functions in connection with this compact shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their duties or in the conduct of authorized business, within or without the state. Article XI. Entry Into Force and Withdrawal.

(A) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(B) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein. Article XII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Effective Date: 01-05-1976



Section 3375.831 - Instrument to identify state agency for whose use and benefit real property is acquired.

Any instrument by which real property is acquired pursuant to section 3375.83 of the Revised Code shall identify any agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 3375.84 - Interstate library compact definitions.

As used in the interstate library compact:

(A) "State library agency," with reference to this state, means the state library board as designated in section 3375.01 of the Revised Code.

(B) "Compact administrator," with reference to this state, means the state librarian as designated in section 3375.02 of the Revised Code.

Effective Date: 01-05-1976



Section 3375.85 - Aid to interstate library district partly within state.

An interstate library district lying partly within this state may claim and be entitled to receive state aid, other than aid from the public library fund, in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning such state aid to an interstate library district, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Any library association that was organized and operated prior to January 1, 1968, and which pursuant to the authority granted in section 3375.83 of the Revised Code, has become part of an interstate library district shall be considered a library association under section 5705.28 of the Revised Code and entitled to participate in the county public library fund and other public funds. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 3375.90 - Formation of regional library system.

Public libraries in two or more counties, or four or more libraries, including two or more types, within a metropolitan area, as defined by the state library board, may form a regional library system by agreement in the manner set forth in this section.

(A) The libraries authorized to form a regional library system may include any of the following types of libraries: academic, public, special, and school, including cooperative ventures established by two or more school districts. For the purposes of this section, those libraries may be serving the general public, public or private schools, colleges or universities, or a profession, occupation, or business. An agreement for the formation of a regional library system shall first be approved by the governing bodies of the participating libraries. For the purposes of this section, the "governing body of a library" means the board of trustees of a public library, the board of education of a public school or school system if the library is a public school library, or otherwise the board of trustees or directors or other recognized governing board or committee of any private school, college, university, association, or union, public or private, which provides, controls, or maintains a library that is intended to be a participating library.

(B) Except as otherwise provided in division (D) of this section, the agreement and an application for the formation of the regional library system shall be submitted to the state library board in the form and in accordance with rules prescribed by the state library board, with a plan of service describing the specific purposes for which the system is formed and the means by which those purposes are to be accomplished.

(C) Upon approval of the application by the state library board and the making by that board or some other authority or authorities of a grant or grants for the system, the regional library system shall become operable. The state library board shall approve no more than seven regional library systems. A regional library system shall be governed by a board of trustees consisting of at least seven and no more than fifteen persons, to be selected from among the representatives of the participating libraries, duly appointed as such representatives by the governing bodies of the participating libraries.

The number of trustees, the manner of selection, the terms of office, and the provisions for filling vacancies shall be determined by the agreement between the governing bodies of the participating libraries and shall be set forth in the application submitted to the state library board. Nothing pertaining to the organization and operation of a regional library system shall be construed to infringe upon the autonomy of any participating library or of the governing body of any library.

(D) No area library service organization or metropolitan library system in existence on March 30, 1999, shall be required to submit a new agreement and application to the state library board in order to continue operation as a regional library system on and after that date. Any agreement that applied under this section immediately prior to March 30, 1999, to an area library service organization or metropolitan library system that continues operation as a regional library system under this division shall continue to govern the applicable regional library system to the extent authorized by sections 3375.90 to 3375.93 of the Revised Code.

Effective Date: 09-29-1999



Section 3375.91 - Board of trustees of regional library system - powers and duties.

The board of trustees of each regional library system may:

(A) Develop plans of service and operation for the regional library system and submit these to the state library board, and to each other granting authority if and when required by such authority;

(B) Receive grants, payments, bequests, and gifts and have exclusive control of the expenditure of all moneys held in the name of the regional library system;

(C) Expend for library purposes, and in the exercise of the powers enumerated in this section, all moneys whether received as grants, payments, gifts, bequests, or otherwise, and generally do all things it determines necessary for the establishment, maintenance, and improvement of the regional library system under its jurisdiction;

(D) Make and publish such bylaws and rules as may be necessary for its operation and for the government of the regional library system;

(E) Purchase or lease vehicles and other personal property for the operation of the regional library system;

(F) Purchase, erect, lease, or lease with an option to purchase, appropriate buildings or parts of buildings for use of the regional library system;

(G) Hold title to and have the custody of all property, both real and personal, of the regional library system;

(H) Appoint and fix the compensation of a director and necessary assistants, who shall have the same employment status as employees of public libraries;

(I) Elect and fix compensation of a fiscal officer and a deputy fiscal officer who shall serve for a term of one year;

(J) Enter into contracts with the governing body of any participating library organized under sections 1713.28, 3375.06, 3375.10, 3375.12, 3375.121, 3375.15, 3375.22, and 3375.30 of the Revised Code, the state library board, any granting authority, the board of county commissioners of any county, the board of education of any school district, the legislative authority of any municipal corporation, boards of township trustees, colleges, universities, or public or private agencies and corporations;

(K) Accept an application from any other library desiring to become a participating library in accordance with the agreement for the formation of the system, either as originally submitted to and approved by the state library board, or as amended by and with the agreement of all the participating libraries and the approval of the state library board.

Effective Date: 03-30-1999; 2008 SB185 06-20-2008



Section 3375.92 - Clerk and deputy clerk of board - duties.

The fiscal officer of the board of trustees of the regional library system is the treasurer of the organization's funds. Before entering upon their duties, the fiscal officer and the deputy fiscal officer shall execute a bond in an amount and with surety to be approved by the board, and conditioned for the faithful performance of the official duties required of them. All moneys received by the fiscal officer shall be immediately placed by the fiscal officer in a depository designated by the board. The fiscal officer shall keep an account of the funds credited to the board.

The fiscal officer shall render a monthly statement to the board showing the revenues and receipts from whatever sources derived, the disbursements and the purposes for such disbursements, and the assets and liabilities of the board. At the end of each fiscal year the fiscal officer shall submit to the board, to the state library board and, if requested, to any granting authority, a complete financial statement showing the receipts and expenditures in detail for the entire fiscal year. Such financial records shall be open to public inspection at all reasonable times.

At the expiration of the term of the fiscal officer or before the board of trustees approves the surety of any fiscal officer, the board shall require the fiscal officer to produce all moneys, bonds, or other securities in the fiscal officer's hands, which shall then be counted by the board or a committee of the board, or by a representative of the auditor of state. A certificate setting forth the exact amount of such money, bonds, or other securities and signed by the persons making such count shall be entered upon the records of the board and shall be prima-facie evidence that the amount stated in such certificate is actually in the treasury at that date.

Effective Date: 03-30-1999; 2008 SB185 06-20-2008



Section 3375.93 - Dissolution of or withdrawal from regional library system.

If the need for a regional library system ceases to exist, the board of trustees may, by a two-thirds vote of its members, declare its intention to dissolve the organization and file with the state library board a plan for effecting such dissolution.

The plan shall state the means by which the participating libraries may record their approval or disapproval of such intended dissolution, and shall include a plan for the distribution of the assets of the regional library system. If the regional library system received more than fifty per cent of its total budget for the previous three years from grant funds provided by the state library board, the state library board shall make final determination of the distribution of the assets.

A participating library may withdraw from a regional library system on the first day of July in any year, providing that notice of the withdrawal intention has been given at least eighteen months prior to the date of withdrawal. Whenever a withdrawal occurs or another library joins a regional library system, an amended plan shall be submitted to the state library board for approval.

Effective Date: 03-30-1999






Chapter 3376 - REHABILITATION CENTERS [REPEALED]

Section 3376.01 to 3376.10 - 3376.01 to 3376.10

Effective Date: 09-14-1961






Chapter 3377 - OHIO HIGHER EDUCATIONAL FACILITY COMMISSION

Section 3377.01 - Ohio higher educational facility commission definitions.

As used in Chapter 3377. of the Revised Code:

(A) "Educational institution" or "institution" means an educational institution organized not for profit and holding an effective certificate of authorization issued under section 1713.02 of the Revised Code. It does not include any institution created by or in accordance with Title XXXIII of the Revised Code nor any institution whose principal educational activity is preparing students for or granting degrees, diplomas, and other marks of deficiency which have value only in religious and ecclesiastical fields.

(B) "Educational facility" or "facility" means any building, structure, facility, equipment, machinery, utility, or improvement, site, or other interest in real estate therefor or pertinent thereto, and equipment and furnishings to be used therein or in connection therewith, together with any appurtenances necessary or convenient to the uses thereof, to be used for or in connection with the conduct or operation of an educational institution, including but not limited to, classrooms and other instructional facilities, laboratories, research facilities, libraries, study facilities, administrative and office facilities, museums, gymnasiums, campus walks, drives and site improvements, dormitories and other suitable living quarters or accommodations, dining halls and other food service and preparation facilities, student services or activity facilities, physical education, athletic and recreational facilities, theatres, auditoriums, assembly and exhibition halls, greenhouses, agricultural buildings and facilities, parking, storage and maintenance facilities, infirmary, hospital, medical, and health facilities, continuing education facilities, communications, fire prevention, and fire fighting facilities, and any one, or any combination of the foregoing, whether or not comprising part of one building, structure, or facility. It does not include any facility used exclusively as a place for devotional activities .

(C) "Bond proceedings" means the resolution or resolutions, the trust agreement, the indenture of mortgage, or combination thereof authorizing or providing for the terms and conditions applicable to bonds issued under authority of Chapter 3377. of the Revised Code.

(D) "Pledged facilities" means the project or other property that is mortgaged or the rentals, revenues, and other income, charges, and moneys from which are pledged, or both, for the payment of or the security for the payment of the principal of and interest on the bonds issued under the authority of section 3377.05 or 3377.06 of the Revised Code.

(E) "Project" means real or personal property, or both, acquired by gift or purchase, constructed, reconstructed, enlarged, remodeled, renovated, improved, furnished, or equipped, or any combination thereof, by or financed by the Ohio higher educational facility commission, or by funds that are refinanced or reimbursed by the commission for use by an educational institution as an educational facility located within the state.

(F) "Project costs" means the costs of acquiring, constructing, equipping, furnishing, reconstructing, remodeling, renovating, enlarging, and improving educational facilities comprising one or more project, including costs connected with or incidental thereto, provision of capitalized interest prior to and during construction and for a period after the completion of the construction, appropriate reserves, architectural, engineering, financial, and legal services, and all other costs of financing, and the repayment or restoration of moneys borrowed or advanced for such purposes or temporarily used therefor from other sources, and means the costs of refinancing obligations issued or loans incurred by, or reimbursement of money advanced, invested or expended by, educational institutions or others the proceeds of which obligations or loans or the amounts advanced, invested or expended were used at any time for the payment of project costs, if the Ohio higher educational facility commission determines that the refinancing or reimbursement advances the purposes of this chapter, whether or not the refinancing or reimbursement is in conjunction with the acquisition or construction of additional educational facilities.

Effective Date: 09-26-2003



Section 3377.02 - Ohio higher educational facility commission.

There is hereby created the Ohio higher educational facility commission for the purpose of enhancing the educational opportunities of the people of the state and enhancing the availability, efficiency, and economy of educational facilities and institutions, thereby promoting the employment opportunities, economic welfare, public health and general welfare of the people, and for the purpose of alleviating the pressing demands upon tax supported colleges and universities by encouraging the means of instruction through provision for educational facilities at educational institutions and for facilitating, or for achieving lower costs of, the financing or refinancing of educational facilities, all in the manner provided in Chapter 3377. of the Revised Code. The Ohio higher educational facility commission is a body both corporate and politic, constituting an agency or instrumentality of the state and performing essential functions of the state.

Effective Date: 07-01-1985



Section 3377.03 - Appointment of members of commission - annual report.

The Ohio higher educational facility commission shall be comprised of nine members, one of whom shall be the chancellor of the Ohio board of regents or his designee. The remaining members shall be appointed by the governor with the advice and consent of the senate. Of the members first appointed, one shall serve for a term ending on the first Monday in January, 1970; one for a term ending on the first Monday in January, 1971; one for a term ending on the first Monday in January, 1972; one for a term ending on the first Monday in January, 1973; one for a term ending on the first Monday in January, 1974; one for a term ending on the first Monday in January, 1975; one for a term ending on the first Monday in January, 1976; and one for a term ending on the first Monday in January, 1977. Each succeeding term of office shall be for eight years, commencing on the second day of January and ending on the first day of January, except that upon expiration of the term ending January 7, 1974, the new term which succeeds it shall commence on January 8, 1974, and end on January 1, 1982; upon expiration of the term ending January 6, 1975, the new term which succeeds it shall commence on January 7, 1975, and end on January 1, 1983; upon expiration of the term ending January 5, 1976, the new term which succeeds it shall commence on January 6, 1976, and end on January 1, 1984; upon expiration of the term ending January 3, 1977, the new term which succeeds it shall commence on January 4, 1977, and end on January 1, 1985; upon expiration of the term ending January 5, 1978, the new term which succeeds it shall commence on January 6, 1978, and end on January 1, 1986; upon expiration of the term ending January 4, 1979, the new term which succeeds it shall commence on January 5, 1979, and end on January 1, 1987; and upon expiration of the term ending January 3, 1980, the new term which succeeds it shall commence on January 4, 1980, and end on January 1, 1988. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Vacancies shall be filled by gubernatorial appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor shall designate the chairman of the commission. The commission shall elect from its own members each year, a vice-chairman and such other officers as it deems necessary. Members of the commission shall receive no compensation for their services but shall be reimbursed for their necessary and actual expenses actually incurred in the conduct of the commission's business. The commission shall provide for the holding of regular and special meetings. A majority of the commissioners shall constitute a quorum for the transaction of any business and the approval of a majority of the members is necessary to undertake any act of the commission. The commission shall adopt rules for the conduct of business, may appoint such officers and employees as necessary, and may fix their compensation and prescribe their duties. All expenses incurred in carrying out Chapter 3377. of the Revised Code are payable solely from funds of the commission available therefor, and no liability or obligation shall be incurred by the commission beyond the extent to which such funds are available. Within ninety days after the close of each fiscal year, the commission shall make a report of its activities for the preceding fiscal year to the governor. Such report shall be filed with the clerk of each house of the general assembly.

Effective Date: 07-26-1991



Section 3377.04 - Commission - powers and duties.

The Ohio higher educational facility commission may:

(A) Acquire by gift or purchase and hold and mortgage real estate and interests therein and personal property to be used as a project or a part thereof;

(B) Purchase, construct, reconstruct, enlarge, improve, furnish, and equip and lease, sell, exchange, and otherwise dispose of projects or parts thereof for the purposes set forth in division (B) of section 3377.01 of the Revised Code;

(C) Issue bonds of the state, as provided in Chapter 3377. of the Revised Code, to provide funds for acquiring, constructing, reconstructing, enlarging, remodeling, renovating, improving, furnishing, or equipping one or more projects or parts thereof and to pay project costs;

(D) Enter into contracts and execute all instruments necessary or appropriate to carry out the purposes of Chapter 3377. of the Revised Code;

(E) Fix, alter, and collect rentals and other charges for the use and occupancy of a project and lease the project to educational institutions, including a contract with or the granting of an option to the lessee to purchase the project for such price as the commission in its sole discretion determines to be appropriate, after retirement or redemption, or provision therefor, of all the bonds of the issuer issued to provide funds for the project;

(F) Retain, contract with, or employ and fix the compensation of financial consultants, appraisers, accounting experts, architects, engineers, attorneys at law, and other employees, agents, and independent contractors as are necessary in the judgment of the commission to carry out Chapter 3377. of the Revised Code and collect fees, charges, and accept gifts and appropriations to meet the expenses of employing such persons;

(G) Pledge, assign, hypothecate, or otherwise encumber as security for the bonds, the rentals, revenues, and other income, charges, and moneys realized from the use, lease, sale, or other disposition of one or more projects or parts thereof as may be designated in the bond proceedings and enter into trust agreements or indentures of mortgage for the benefit of bondholders;

(H) Enter into appropriate arrangements with any federal or state department or agency, county, township, municipal corporation, or other political subdivision, taxing district, or public body or agency for the planning and installation of streets, roads, alleys, water supply and distribution facilities, storm and sanitary sewage collection and disposal facilities, and other necessary appurtenances to a project;

(I) Purchase fire and extended coverage and liability insurance for a project, insurance protecting the commission and its officers and employees against liability for damage to property or injury to or death of persons arising from the project, and any other insurance that the commission may agree to provide under the bond proceedings or the commission may determine to be necessary in order to protect the commission, its members, officers, and employees;

(J) Sell, lease, release or otherwise dispose of real and personal property or interests therein, or a combination thereof, acquired by the commission under authority of Chapter 3377. of the Revised Code and no longer needed for the purposes of such chapter or of the commission, and grant such easements and other rights in, over, under, or across a project as will not interfere with its use of such property. Such sale, lease, release, disposition, or grant may be made without competitive bidding and in such manner and for such consideration as the commission in its judgment deems appropriate.

(K) Sue and be sued, implead and be impleaded;

(L) Adopt and use an official seal;

(M) Receive and accept from any public agency loans or grants for or in aid of a project or any portion thereof, and receive and accept loans, grants, aid, or contributions from any source of money, property, labor, or other things of value to be held, used, and applied only for the purposes for which received;

(N) Do all other acts necessary or appropriate to carry out the purposes of Chapter 3377. of the Revised Code. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 3377.05 - Issuance and sale of bonds.

The Ohio higher educational facility commission may issue bonds of the state for the purpose of providing moneys to pay project costs. The commission shall provide by resolution for the issuance of such bonds. The principal of an interest on the bonds and all other payments required to be made by the bond proceedings shall be payable solely from the rentals, revenues, and other income, charges, and moneys derived from the lease, rental, sale, or other disposition of the pledged facilities as provided in the bond proceedings. Such principal, interest, and other payments may also be paid from any gifts or grants received with respect to the project being financed, which gifts or grants may be pledged thereto. Bonds may be issued at one time or from time to time, shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding fifty years from date of issue, may be redeemable before maturity at such price or prices and under such terms and conditions, be in such forms and denominations, be executed in such manner, and be payable at such place or places within or without the state, all as provided in or pursuant to the bond proceedings. The commission may provide for sales of bonds at public or private sale as it deems most advantageous and for such prices, whether above or below the par value thereof, as it determines or within such limit or limits as it determines. If an officer who has signed any bonds or coupons pertaining thereto, or caused his facsimile signature to be affixed thereto, ceases to be such officer before such bonds or coupons have been delivered, such bonds or coupons may, nevertheless, be issued and delivered as though the person who had signed the bonds or coupons or caused his facsimile signature to be affixed thereto had not ceased to be such officer. Any bonds or coupons may be executed on behalf of the commission by an officer who, in the date of execution, is the proper officer although on the date of such bonds or coupons such person was not the proper officer. All bonds issued under authority of Chapter 3377. of the Revised Code shall have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon or in fully registered form, or both, as the commission determines. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, and for the conversion into coupon bonds of any fully registered bonds or bonds registered as to both principal and interest. Pending preparation of definitive bonds, the commission may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

Effective Date: 03-08-1968



Section 3377.06 - Anticipation notes.

In anticipation of the issuance of bonds authorized by section 3377.05 of the Revised Code, the Ohio higher educational facility commission may issue bond anticipation notes of the state and may renew the same from time to time by the issuance of new notes, but the maximum maturity of such notes, including renewals thereof, shall not exceed five years from the date of the issuance of the original notes. Such notes are payable solely from the revenues and receipts that may be pledged to the payment of such bonds or from the proceeds of such bonds, or both, as the commission provides in its resolution authorizing such notes, and may be additionally secured by covenants of the commission to the effect that the commission will do such or all things necessary for the issuance of such bonds, or of renewal notes under this section in appropriate amount, and either exchange such bonds or renewal notes therefor or apply the proceeds thereof to the extent necessary to make full payment on such notes at the time or times contemplated, as provided in such resolution. Subject to the provisions of this section, all provisions for and references to bonds in Chapter 3377. of the Revised Code are applicable to notes authorized under this section and any references therein to bondholders shall include holders or owners of such notes. Prior to the sale of bonds or notes authorized under section 3377.05 or 3377.06 of the Revised Code, the commission shall determine that the project to be financed thereby will contribute to the objectives stated in section 3377.02 of the Revised Code and that the educational institution to which such project is to be leased, sold, exchanged, or otherwise disposed of, admits students without discrimination by reason of race, creed, color, or national origin. Nothing in this section prohibits an educational institution from requesting that its applicants for admission demonstrate beliefs or principles consistent with the mission of the institution.

Effective Date: 09-26-2003



Section 3377.07 - Provisions of contract with bondholders.

The bond proceedings may contain provisions which shall be part of the contract with the bondholders as to:

(A) Pledging the rentals, revenues, and other income, charges, and moneys therein designated for the payment of the principal of and interest on the bonds and all other payments required to be made by the bond proceedings;

(B) Acquisition by gift or purchase, construction, reconstruction, enlargement, improvement, furnishing, equipment, operation, alteration, maintenance, insurance, and repair of the pledged facilities and the duties of the Ohio higher educational facility commission with respect thereto;

(C) Provisions regarding the purposes to which the proceeds of the bonds may be applied;

(D) Terms of the bonds;

(E) Maintenance, collection, use, and disposition of rentals, revenues, and other income, charges, and moneys received from the lease, sale, or other disposition of the pledged facilities;

(F) Terms and conditions under which additional bonds may be issued secured by a pledge of rentals, revenues, and other income, charges, and moneys received from or a mortgage on the same pledged facilities;

(G) Terms of any trust agreement or indenture of mortgage securing the bonds including authorization to enter into such agreement or indenture;

(H) The deposit, application, safeguarding, and investment of funds of the commission received or held under the bond proceedings, to which Chapters 131. and 135. of the Revised Code are not applicable;

(I) Any other appropriate agreements with the bondholders with respect to the pledged facilities and the rentals, revenues, and other income, charges, and moneys received therefrom.

Effective Date: 03-08-1968



Section 3377.08 - Bonds may be secured by pledge, trust agreement or indenture of mortgage.

In the discretion of the Ohio higher educational facility commission, the bonds may be secured by a trust agreement or indenture of mortgage between the commission and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state. Any such indenture shall be filed and recorded in accordance with, and shall be governed by, section 1701.66 of the Revised Code. Any such agreement or indenture may contain the resolution authorizing the issuance of the bonds and other provisions which are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(A) A pledge of the rentals, revenues, and other income, charges, and moneys out of which the principal of and interest on the bonds are payable and a mortgage of all or any part of the pledged facilities, including any enlargements of and additions to such pledged facilities thereafter made. Such pledge shall be valid and binding from the time when the pledge is made. The rents charged and other revenues or other moneys so pledged and thereafter received by the commission are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the commission, irrespective of whether such parties have notice thereof and create a perfected security interest for all purposes of Chapter 1309. of the Revised Code without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement, or other document with respect thereto.

(B) Maintenance of each pledge, trust agreement, and indenture of mortgage made for the security of any of the bonds until the commission has fully paid the principal of and interest on the bonds, or provision therefor has been made, for the security of which the pledge has been made and the trust agreement or indenture of mortgage has been given;

(C) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the commission made as a part of the contract under which the bonds were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver in equity, or if a mortgage has been given, the foreclosure of such mortgage, or any combination of the foregoing;

(D) The rights and remedies of the bondholders and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual bondholders;

(E) Such other provisions as the trustee, the original purchaser of the bonds, and the commission agree upon.

Effective Date: 07-01-1985



Section 3377.09 - Protection and enforcement of rights of bondholder and trustees.

Any holder of bonds issued pursuant to Chapter 3377. of the Revised Code or a trustee under a trust agreement or indenture of mortgage entered into pursuant to section 3377.08 of the Revised Code, except to the extent that their rights are restricted by the bond proceedings or by the terms of the bonds, may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the Ohio higher educational facility commission required by Chapter 3377. of the Revised Code or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of and interest on any bond or in the performance of any covenant or agreement on the part of the commission in the resolution, trust agreement, or indenture, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the pledged facilities, the rentals, revenues, and other income, charges, and moneys of which are pledged to the payment of principal of and interest on such bonds or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, principal of and interest on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional rentals, revenues, or other income, charges, or moneys of the commission, to the payment of such principal and interest; and to foreclose the mortgage on the pledged facilities in the same manner as for real estate of private corporations.

Effective Date: 03-08-1968



Section 3377.10 - Issuance of refunding bonds.

The Ohio higher educational facility commission may issue refunding bonds to refund any bonds previously issued under Chapter 3377. of the Revised Code for any of the following purposes:

(A) Refunding bonds which have matured or are about to mature when the rentals, revenues, and other income, charges, and moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings;

(B) Refunding any bonds as an incident to providing funds for reconstructing, enlarging, improving, or providing additional furnishings or equipment for the pledged facilities as to bonds originally issued under Chapter 3377. of the Revised Code;

(C) Refunding all of the outstanding bonds of any issue, both matured and unmatured, when the rentals, revenues, or other income, charges, or moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings, if such outstanding bonds can be retired by call, at maturity, or with the consent of the holders thereof, whether from the proceeds of the sale of the refunding bonds or by exchange for the refunding bonds, provided that the principal amount of refunding bonds shall not exceed in amount the aggregate of the par value of the bonds to be retired, any redemption premium, past due and future interests to the date of maturity or proposed redemption that cannot otherwise be paid, and funds, if any, to reconstruct, enlarge, improve, furnish, or equip, or any combination thereof, the pledged facilities;

(D) Refunding any bonds of the commission previously issued when the refunding bonds will bear interest at a lower rate than the bonds to be refunded, or when the interest cost of the refunding bonds computed to the absolute maturity will be less than the interest cost of the bonds to be refunded. Refunding bonds issued pursuant to this section shall mature not later than fifty years from date of issue, and may include moneys sufficient for payment of any redemption premiums on bonds to be refunded, payment of principal maturities of any bonds of a series to be refunded maturing prior to the redemption of the remaining bonds of such series, and payment of interest accrued or to accrue to the maturity or date of redemption of such bonds, together with any expenses incurred or to be incurred in connection with such refunding or the issuance of the refunding bonds. Except as provided in this section, the terms of the issuance and sale of refunding bonds shall be as provided in Chapter 3377. of the Revised Code for an original issue of bonds.

Effective Date: 03-08-1968



Section 3377.11 - Bonds are lawful investments.

Bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund and also are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 3377.12 - Tax exemption.

Any real or personal property, or both, of the Ohio higher educational facility commission which is acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, and leased under authority of Chapter 3377. of the Revised Code is subject to or exempt from ad valorem, sales, use and franchise taxes and to zoning, planning, and building regulations and fees, to the same extent and in the same manner as if the lessee-user thereof, rather than the commission, had acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, such real or personal property, and title thereto was in the name of such lessee-user. For purposes of sections 5709.07 and 5709.12 of the Revised Code, such property shall be deemed to be the property of, to belong to, and to be connected with the educational institution which is the lessee-user, and not as being a leasehold estate, nor as being used with a view to profit by reason of the lease from the commission or by reason of the charges made for or the rental or other payments to the commission or otherwise required under the lease. The transfer of tangible personal property by lease under authority of Chapter 3377. of the Revised Code is not a sale as used in Chapter 5739. of the Revised Code. The commission is exempt from all taxes on its real or personal property, or both, which has been acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, under Chapter 3377. of the Revised Code, so long as such property is used by the commission for purposes which would exempt such property; has ceased to be used by a former lessee user and is not occupied or used; or has been acquired by the commission, but development has not yet commenced. The exemption shall be effective as of the date the exempt use begins. All taxes on the exempt real or personal property for the year shall be prorated and the taxes for the exempt portion of the year shall be remitted by the county auditor.

Effective Date: 03-08-1968



Section 3377.13 - Special assessments - installments.

When a special assessment is made on real property owned by the Ohio higher educational facility commission and leased under authority of Chapter 3377. of the Revised Code, the installments of the assessment shall be paid by the lessee of such real property so long as such property is leased, and any installment thereof remaining unpaid at the termination of any such lease shall thereafter be paid by the commission so long as such property is owned by it.

Effective Date: 03-08-1968



Section 3377.14 - Property may be conveyed or exchanged.

The state or any political subdivision, taxing district, or other public body of this state may, without competitive bidding, convey or exchange with the Ohio higher educational facility commission, for use in connection with a project, any or all of its interests in real or personal property, or both, not needed by the grantor. Any conveyance by the state shall be authorized by the director, board, or commission having control of such property and approved by the general assembly. The interest in such property to be conveyed shall be appraised at its fair market value and such appraisal value shall be the conveyance price. The appraised fair market value of any property exchanged under the provisions of this section shall be substantially equal to the aggregate of the appraised fair market value of the property for which it is exchanged and any moneys paid to the grantor in consideration of such exchange. The political subdivision, taxing district, or other public body shall prescribe the form of its deed, and any deed from the state shall be prepared and recorded as provided in sections 5301.13 to 5301.17 of the Revised Code. Any educational institution which has the qualifications to acquire property under section 3333.08 of the Revised Code may acquire property under such section in order to provide real estate or interests in real estate needed for a project and to make the same available to the commission by conveyance, lease, or otherwise. Any instrument by which the state or an agency of the state acquires real property pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 3377.15 - Bonds not debt of state.

Bonds issued under authority of Chapter 3377. of the Revised Code do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the state, grant to the owners or holders thereof any right to have the general assembly levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds are payable and shall state that they are payable solely from the rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with the bond proceedings.

Effective Date: 03-08-1968



Section 3377.16 - Project exemptions.

A project is not subject to the requirements relating to public buildings, structures, grounds, works, or improvements imposed by section 125.81 of the Revised Code or any other similar requirements which may be lawfully waived by this section. A project shall be constructed, reconstructed, enlarged, remodeled, renovated, improved, furnished, or equipped and shall be leased, sold, or otherwise disposed of in the manner determined by the Ohio higher educational facility commission in its sole discretion and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for such purpose or the lease, sale, or other disposition of property of the commission is not applicable to any action taken under authority of Chapter 3377. of the Revised Code.

Effective Date: 08-26-1977



Section 3377.17 - Chancellor to provide analyses and information on project.

Before the higher education facilities commission acts upon a proposed project, the commission shall request of the chancellor of the Ohio board of regents:

(A) A fiscal analysis of the college or university submitting the request, including the projected impact of a given project upon the institution;

(B) An analysis of projected enrollments of the educational programs involved with the project as well as an overall institutional projection;

(C) Any other information concerning the proposed project and its impact on the higher education environment in Ohio.

Effective Date: 11-15-1981






Chapter 3379 - OHIO ARTS COUNCIL

Section 3379.01 - Ohio arts council definitions.

As used in this chapter:

(A) "Arts" includes but is not necessarily limited to literature, theater, music, the dance, painting, sculpture, photography, architecture, and motion pictures.

(B) "Council" means the Ohio arts council created by section 3379.02 of the Revised Code.

(C) "Professional artist" means a person who devotes a major portion of his time to practicing, performing, or teaching any of the arts.

Effective Date: 07-20-1988

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3379.02 - Ohio arts council.

There is hereby created the Ohio arts council, which shall foster and encourage the development of the arts in this state and the preservation of Ohio's cultural heritage. The council shall consist of fifteen voting members appointed by the governor with the advice and consent of the senate, two nonvoting members of the house of representatives appointed by the speaker, and two nonvoting members of the senate appointed by the president. The members appointed from each house of the general assembly shall not be from the same political party. Terms of office for members appointed by the governor shall be for five years, commencing on the second day of July and ending on the first day of July. The legislative members shall be appointed within ten days of the convening of the first regular session of each general assembly and shall serve through the thirty-first day of December of the following year. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member appointed by the governor shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor shall name the chairman and vice-chairman of the council, and they shall serve in such positions at his pleasure. Members of the council shall serve without compensation but are entitled to reimbursement for expenses incurred in connection with official business of the council. Persons appointed to the council by the governor shall have broad knowledge and experience in the arts. At least a majority of the members of the council shall be persons other than professional artists. In making appointments to the council, the governor may appoint such professional artists as are necessary, in his judgment, to ensure that the council is broadly representative of all the arts.

Effective Date: 07-30-1979



Section 3379.03 - Duties of council.

The Ohio arts council shall:

(A) Conduct a survey of the cultural and artistic resources and needs of the state and maintain a continuing inventory of such resources;

(B) Develop a plan for better and fuller use and enjoyment of the state's cultural and artistic resources by all the people of the state;

(C) Assess the role of the arts in the growth and development of the state;

(D) Report at least biennially to the governor and the general assembly on the state of the arts. Such report may include recommendations based on the council's surveys.

(E) Administer the per cent for arts program pursuant to section 3379.10 of the Revised Code.

Effective Date: 07-20-1988



Section 3379.04 - Powers of council.

The Ohio arts council may:

(A) Within the limits of available funds, employ and fix the compensation of a staff director and such other personnel as will facilitate the work of the council. The staff director shall serve at the pleasure of the council, and other employees shall serve at the pleasure of the director.

(B) Establish and appoint members to advisory committees to advise and assist it in the performance of its functions, and it may, within the limits of available funds, contract with such consultants as may facilitate its work.

(C) Adopt such rules as are necessary for administration of Chapter 3379. of the Revised Code.

(D) Award and administer grants to carry out the purposes of this chapter.

Effective Date: 07-30-1979



Section 3379.05 - Purchase of insurance against loss or damage.

The Ohio arts council may purchase a policy or policies of insurance to insure against loss or damage by fire, lightning, theft, accident, or other peril to any work of art, whether or not owned by the state, while under the control or supervision of the council as part of the performance of its duties in presenting art exhibitions or in providing transportation to and between museums, galleries, and other places of exhibition.

Effective Date: 09-29-1995



Section 3379.06 - Meetings.

The Ohio arts council shall meet at least once during any calendar year and may meet more frequently if its workload demands. Council members, however, may not receive expenses for attendance at more than four meetings each year. The council may meet anywhere in the state.

Effective Date: 08-24-1965



Section 3379.07 - Council to receive and administer funds for development of the arts.

The Ohio arts council may receive and administer any funds granted to this state by the federal government for development of the arts, and shall administer any state funds appropriated for such purpose. The council may also accept and administer on behalf of the state any gifts, donations, or bequests made to it for the encouragement and development of any of the arts.

Effective Date: 08-24-1965



Section 3379.08 - Restrictions of council regarding local groups or agencies involved in the arts.

In the administration of Chapter 3379. of the Revised Code, the Ohio arts council shall not exercise any direct supervision or control over the policy or program determination of any local group or agency involved in the arts. No general assembly appropriations to the council shall be used to eliminate or reduce any financial deficit of any local group or agency involved in the arts or of any other organization or person.

Effective Date: 07-30-1979



Section 3379.09 - Relationship with departments and agencies of the state government, and with agencies engaged in similar activities.

The Ohio arts council may call upon any department or agency of the state government for information, advice, or assistance in its work. It shall coordinate its efforts with those of other agencies engaged in any similar activities.

Effective Date: 08-24-1965



Section 3379.10 - Per cent for arts program - definitions.

(A) Recognizing this state's responsibility to foster culture and the arts and to encourage the development of artists and craftspersons, the general assembly declares it a policy of this state that a portion of the money to be spent by state agencies on the construction or renovation of public buildings be spent on the acquisition of works of art to be placed in or on such buildings. In pursuit of this policy, there is hereby established the per cent for arts program, under which quality works of art are to be sold to such agencies by the Ohio arts council and, in the process, qualified professional artists are to be recognized.

(B) As used in this section:

(1) "Appropriation" does not include a reappropriation.

(2) "Proceeds" does not include the proceeds of bonds, notes, or other obligations issued in anticipation of the issuance of, or to refund, other bonds, notes, or other obligations.

(3) "Public building" means any building, facility, structure, or park built or renovated using state money, including any publicly owned lands or space surrounding or integral to the building, facility, structure, or park but not including:

(a) Parking lots, sidewalks, maintenance sheds, bridges, tunnels, sewers, trails, fishponds and fishways, or warehouses, unless such structures are adjuncts of the principal element of the project;

(b) Buildings of a temporary nature;

(c) Projects to correct any deficiencies or violations of a building or housing code enacted by law;

(d) Highway construction.

(4) "Renovation" does not include a project of which the principal purpose is the rehabilitation of plumbing, heating, ventilating, air conditioning, or electrical systems.

(5) "State agency" has the same meaning as in section 1.60 of the Revised Code and includes a state university or college, a community college established under Chapter 3354. of the Revised Code, or a technical college established under Chapter 3357. of the Revised Code.

(6) "Work of art" includes all forms of original creations of visual art, including, but not limited to:

(a) Paintings, including all media and both portable and permanently affixed works of art such as murals;

(b) Sculpture, including bas-relief, high relief, mobile, fountain, kinetic, environmental, electronic, and in-the-round sculpture;

(c) Prints, calligraphy, clay, drawings, stained glass, mosaics, photographs, fiber and textiles, wood, metal, plastics, and other materials or combination of materials;

(d) Mixed media, including any combination of forms of media.

(C) Except as otherwise provided in division (D) of this section, whenever more than four million dollars of state money, whether obtained from the sale of bonds or otherwise, is to be spent by a state agency on the construction or renovation of a public building, the agency that contracts for the construction or renovation, consistent with division (G) of this section, shall contract with the council to use one per cent of the state money appropriated for the project or, if applicable, one per cent of the nonappropriated state proceeds of bonds, notes, or other obligations authorized to be sold for the project, to purchase works of art from the council for display in or on the public building and to make related outlays under division (E) of this section. The council, subject to the approval of the director of budget and management, shall fix the prices at which it sells works of art for the project to the state agency contracting for construction or renovation. The calculation of whether more than four million dollars is to be spent shall not be cumulative but shall be based on the amount of each appropriation or each designation of nonappropriated state proceeds of bonds, notes, or other obligations authorized to be sold for a project.

(D)

(1) Notwithstanding division (C) of this section, the director of budget and management, after consulting with the council about the matter, may determine that no state money, or a percentage less than one per cent of the amount specified in that division, shall be spent to purchase works of art from the council and to make related outlays under division (E) of this section if the director of budget and management feels that works of art would be out of place in or on the public building, that there will be little opportunity for public appreciation of works of art in or on the public building, that the value of some features or characteristics inherent in the architectural design of the public building should apply toward the one per cent requirement, or that the public building is or will be amply supplied with works of art even without works of art purchased from the council under division (C) of this section. The director shall make all final decisions with regard to whether and to what extent a construction or renovation project is subject to division (C) or (D) of this section.

(2) Not later than forty-five days after the effective date of a section of an act providing that more than four million dollars of state money is to be spent by a state agency on the construction or renovation of a public building, the director of budget and management shall prepare a preliminary report listing each appropriation and each designation of nonappropriated state proceeds of more than four million dollars for the construction or renovation of a public building, and indicating the amount of the appropriation or designation that shall be spent for the per cent for arts program. The amount specified to be spent for the per cent for arts program amount shall take into account any determination made by the director under division (D)(1) of this section. The director shall send a copy of the preliminary report to the council and to each state agency that received an appropriation or nonappropriated state proceeds of more than four million dollars for the construction or renovation of a public building under the act.

(3) Not later than thirty days after the director sends the preliminary report required under division (D)(2) of this section, a state agency may deliver to the director of budget and management a request for the director to make a determination under division (D)(1) of this section or to reconsider a determination made under that division. If the director approves the request, the director shall revise the preliminary report consistent with the approved request. Not later than forty-five days after sending a preliminary report, the director shall send a final report to the council and to each state agency referred to in division (D)(2) of this section.

(E)

(1) Where appropriated state money will be used to purchase works of art from the council under division (C) or (D) of this section, the state agency that has contracted to purchase the works of art shall make payment to the council for the works of art and related costs as follows:

(a) The state agency shall encumber sufficient money to pay for the purchase and installation of the works of art and shall authorize the council to make payments against those encumbrances for the purchase and installation of the works of art. The council shall use the encumbered money to acquire and install the works of art.

(b) If the council expects to make expenditures in connection with the selection of artists for a specific project, including expenditures for printing or for jurors, the council shall estimate the amount of such expenditures it expects to make and certify that amount to the state agency and to the director of budget and management. Upon determining that there is an unobligated balance in an appropriation for the state agency that may be used for the purpose, the director of budget and management shall transfer the amount certified from the appropriation to the per cent for art acquisitions fund, which is hereby created in the state treasury, on an intrastate transfer voucher. The fund shall be used by the council to pay costs it incurs in connection with the selection of artists for specific projects, including costs for printing and for jurors. All amounts encumbered or transferred under division (E)(1)(a) or (b) of this section shall be applied toward the percentage requirement of division (C) or (D) of this section.

(2) Where nonappropriated state proceeds of bonds, notes, or other obligations will be used to purchase works of art from the council under division (C) or (D) of this section, the state agency that has contracted to purchase the works of art shall make payment to the council for the works of art and related costs as follows:

(a) The council shall submit to the state agency invoices requesting payment for the purchase and installation of the works of art.

(b) If the council expects to make expenditures in connection with the selection of artists for a specific project, including expenditures for printing or for jurors, the council shall estimate the amount of such expenditures it expects to make and submit to the state agency invoices requesting payment in that amount. The state agency shall promptly remit payment to the council in the amounts of all such invoices. Such remittances shall be deposited in the state treasury to the credit of the per cent for art acquisitions fund. All amounts remitted under this division shall be applied toward the percentage requirement of division (C) or (D) of this section.

(F) The council shall consult with the chief executive officer, or the officer's designee, of either the state agency spending state money on the construction or renovation or the state agency or agencies occupying or to occupy a public building for which the council will supply a work of art, or both, before making decisions about the following:

(1) Which works of art will be purchased and on which sites they will be placed;

(2) Which artists, if any, will be commissioned to create a work of art;

(3) The sale, exchange, and disposition of works of art used in the program.

(G) The council shall make all final decisions in regard to the matters described in divisions (F)(1) to (3) of this section.

(H) Each state agency that has purchased works of art from the council under division (C) or (D) of this section shall maintain the works of art and pay the costs of maintenance. Money spent by the agency for maintenance of the works of art shall not be applied toward the percentage requirement of division (C) or (D) of this section.

Effective Date: 03-18-1999



Section 3379.11 - Gifts and donations fund.

There is hereby created in the state treasury the gifts and donations fund. The fund shall consist of gifts and donations made to the Ohio arts council and fees paid for conferences the council sponsors. The fund shall be used to pay for the council's operating expenses, including, but not limited to, payroll, personal services, maintenance, equipment, and subsidy payments. All moneys deposited into the fund shall be received and expended pursuant to the council's duty to foster and encourage the development of the arts in this state and the preservation of the state's cultural heritage.

Effective Date: 09-26-2003






Chapter 3381 - ARTS AND CULTURAL AFFAIRS

Section 3381.01 - Arts and cultural affairs definitions.

As used in sections 3381.01 to 3381.22 of the Revised Code:

(A) "Arts or cultural organization" means:

(1) Any corporation, organization, association, or institution that:

(a) Provides programs or activities in areas directly concerned with the arts or cultural heritage; and

(b) Is not for profit and whose net earnings may not lawfully inure to the benefit of any private shareholder, member, or individual.

(2) Any arts or cultural councils that satisfy the requirement of division (A)(1)(b) of this section.

(B) "Arts or cultural heritage" includes, but is not limited to, literature, theater, music, dance, ballet, painting, sculpture, photography, motion pictures, architecture, archaeology, history, natural history, or the natural sciences.

(C) "Arts and cultural district" means the territory of the counties, municipal corporations, or townships that have created a regional arts and cultural district under section 3381.03 or 3381.04 of the Revised Code.

(D) "Regional arts and cultural district" or "district" means a regional arts and cultural district created under section 3381.03 or 3381.04 of the Revised Code.

(E) "Artistic or cultural facility" or "facility" includes, but is not limited to, a performing arts center, a concert hall, a museum, a living arts center, and other property, improvements, or facilities used in connection therewith.

(F) "Qualifying arts or cultural organization" means any arts or cultural organization whose income is exempt from federal income taxation, has been in existence for at least three years or is a successor to an arts or cultural organization which had been in existence for at least five years, and has a permanent and viable base of operations within an arts and cultural district.

Effective Date: 10-06-1980



Section 3381.02 - Creation of regional arts and cultural district - district is political subdivision.

A regional arts and cultural district may be created for any of the following purposes: making grants to support the operating or capital expenses of arts or cultural organizations located within its district, or acquiring, constructing, equipping, furnishing, repairing, remodeling, renovating, enlarging, improving, or administering artistic or cultural facilities. A regional arts and cultural district is a political subdivision of the state and a body corporate, comprised of the territory of a county, or two or more counties, municipal corporations, townships, or any combination thereof. If more than one county is in a regional arts and cultural district, each county shall be contiguous to a county in the district, and, also in the case of a combination of political subdivisions, each municipal corporation or township shall either be contiguous to a county, municipal corporation, or township in the regional arts and cultural district, or each municipal corporation or township shall be located in a county that is contiguous to a county in the district.

Effective Date: 11-07-1979; 09-29-2005



Section 3381.03 - District created by adoption of resolution or ordinance - inclusion of additional territory.

Any county, or any two or more counties, municipal corporations, or townships, or any combination of these may create a regional arts and cultural district by the adoption of a resolution or ordinance by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township that desires to create or to join in the creation of the district. The resolution or ordinance shall state all of the following:

(A) The purposes for the creation of the district;

(B) The counties, municipal corporations, or townships that are to be included in the district;

(C) The official name by which the district shall be known;

(D) The location of the principal office of the district or the manner in which the location shall be selected;

(E) Subject to section 3381.05 of the Revised Code, the number, term, and compensation, which shall not exceed the sum of fifty dollars for each board and committee meeting attended by a member, of the members of the board of trustees of the district;

(F) Subject to section 3381.05 of the Revised Code, the manner in which members of the board of trustees of the district shall be appointed; the method of filling vacancies; and the period, if any, for which a trustee continues in office after expiration of the trustee's term pending the appointment of the trustee's successor;

(G) The manner of apportioning expenses of the district among the participating counties, municipal corporations, and townships. The resolution or ordinance may also provide that the authority of the districts to make grants under section 3381.20 of the Revised Code may be totally or partially delegated to one or more area arts councils, as defined in section 757.03 of the Revised Code, located within the district. The district provided for in the resolution or ordinance shall be created upon the adoption of the resolution or ordinance by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township enumerated in the resolution or ordinance. The resolution or ordinance may be amended to include additional counties, municipal corporations, or townships or for any other purpose by the adoption of an amendment by the board of county commissioners of each county, the legislative authority of each municipal corporation, and the board of township trustees of each township that has created or joined or proposes to join the district. After each county, municipal corporation, and township has adopted a resolution or ordinance approving inclusion of additional counties, municipal corporations, or townships in the district, a copy of the resolution or ordinance shall be filed with the clerk of the board of the county commissioners of each county, the clerk of the legislative authority of each municipal corporation, and the fiscal officer of the board of trustees of each township proposed to be included in the district. The inclusion is effective when all such filing is completed unless the district to which territory is to be added has authority to levy an ad valorem tax on property within its territory, in which event the inclusion shall become effective upon voter approval of the joinder and the tax. The board of trustees shall promptly certify the proposal to the board or boards of elections for the purpose of having the proposal placed on the ballot at the next general or primary election that occurs not less than sixty days after the date of the meeting of the board of trustees, or at a special election held on a date specified in the certification that is not less than sixty days after the date of the meeting of the board. If territory of more than one county, municipal corporation, or township is to be added to the regional arts and cultural district, the electors of the territories of the counties, municipal corporations, or townships which are to be added shall vote as a district, and the outcome of the election shall be determined by the vote cast in the entire district. Upon certification of a proposal to the board or boards of elections pursuant to this section, the board or boards of elections shall make the necessary arrangements for the submission of the questions to the electors of the territory to be added to the district, and the election shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.19 of the Revised Code, except that the question appearing on the ballot shall read:

"Shall the territory within the .................... (name or names of political subdivisions to be joined) be added to ................................ (name) regional arts and cultural district? And shall a(n) .................... (here insert type of tax or taxes) at a rate of taxation not to exceed .......... (here insert maximum tax rate or rates) be levied for purposes of such district?"

If the question is approved by a majority of the electors voting on the question, the joinder is effective immediately, and the district may extend the levy of the tax against all the taxable property within the territory that has been added. If the question is approved at a general election or at a special election occurring prior to a general election but after the fifteenth day of July in any calendar year, the district may amend its budget and resolution adopted pursuant to section 5705.34 of the Revised Code, and the levy shall be placed on the current tax list and duplicate and collected as other taxes are collected from all taxable property within the territory of the district, including the territory added as a result of the election. The territory of a district shall be coextensive with the territory of the counties, municipal corporations, and townships included within the district, provided that the same territory may not be included in more than one regional arts and cultural district, and provided, that if a district includes only a portion of an entire county, a district may be created in the remaining portion of the same county by resolution of the board of county commissioners acting alone or in conjunction with municipal corporations and townships as provided in this section.

Effective Date: 11-07-1979; 12-20-2005



Section 3381.04 - District created in county containing city with population of 500,000 or more.

(A) In lieu of the procedure set forth in section 3381.03 of the Revised Code, any county with a population of five hundred thousand or more, at any time before the creation of a regional arts and cultural district under that section, may create a regional arts and cultural district by adoption of a resolution by the board of county commissioners of that county. The resolution shall state all of the following:

(1) The purposes for the creation of the district;

(2) That the territory of the district shall be coextensive with the territory of the county;

(3) The official name by which the district shall be known;

(4) The location of the principal office of the district or the manner in which the location shall be selected.

(B) The district provided for in the resolution shall be created upon the adoption of the resolution by the board of county commissioners of that county. Upon the adoption of the resolution, the county and the municipal corporations and townships contained in the county shall not thereafter be a part of any other regional arts and cultural district.

(C) The board of trustees of any regional arts and cultural district formed in accordance with this section shall be comprised of five members appointed by the board of county commissioners.

Effective Date: 11-07-1979; 09-16-2004; 09-29-2005; 2007 HB119 09-29-2007



Section 3381.05 - Appointment of board of trustees.

Within sixty days after a regional arts and cultural district has been created , the board of trustees of the district shall be appointed as provided in this section. Members of a board of trustees of a regional arts and cultural district created by the exclusive action of a county shall be appointed by the board of county commissioners of the county. A board of trustees of a district created by two or more political subdivisions shall consist of the number of members, and shall be appointed by the public officers or bodies, as shall be provided in the resolutions or ordinances creating the district, or any amendments to them. All members of a board of trustees of a regional arts and cultural district shall be persons who have broad knowledge and experience in the arts or cultural heritage and shall have other qualifications as are specified in the resolutions or ordinances creating the district, or any amendments to them; provided that at least two members of the board of trustees shall be persons who devote a major portion of their time to practicing, performing, or teaching any of the arts or who are professional administrators in any field of the arts or cultural heritage, and the resolutions or ordinances creating the district shall so provide. All members of the board of trustees also shall be qualified electors in the district's territory. The appointing authority shall consider for appointment as members of the board of trustees, but need not appoint, persons nominated by area arts councils, as defined in section 757.03 of the Revised Code, located within the district; provided that all those persons shall meet the qualifications specified in this section and the resolutions or ordinances creating the district. The resolutions or ordinances creating the district may, but need not, provide that the members of an area arts council located within the district shall constitute the board of trustees of the district. The appointing authority , at any time, may remove a member of the board of trustees for misfeasance, nonfeasance, or malfeasance in office. The initially appointed members of the board of trustees of any regional arts and cultural district shall serve staggered terms of one, two, and three years. Thereafter, each member shall serve a term of three years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term. Any member is eligible for reappointment, except as otherwise provided in the resolutions or ordinances creating the district, or any amendment to them.

Effective Date: 11-07-1979; 09-29-2005



Section 3381.051 - Organization and meetings.

A majority of the board of trustees of the regional arts and cultural district constitutes a quorum, the affirmative vote of which is necessary for any action taken by the district. No vacancy in the board shall impair the rights of a quorum to exercise all rights and perform all the duties of the district. Each member of the board, before entering upon his official duties, shall take and subscribe to an oath or affirmation that he will honestly, faithfully, and impartially perform the duties of his office. After each member of the board has taken the oath required by this section the board shall meet and organize by electing one of its members as president and another as vice-president, who shall hold their respective offices until the next annual meeting of the board. At each annual meeting thereafter the board shall elect from its membership a president and a vice-president who shall serve for a term of one year. The board shall appoint and fix the compensation of an executive director, who shall be the fiscal officer and shall not be a member of the board and who shall serve at the pleasure of the board. Each member of the board is entitled to receive reimbursement for reasonable expenses in the performance of his duties.

Effective Date: 11-07-1979



Section 3381.06 - Power and authority of board of trustees.

All the power and authority granted to a regional arts and cultural district shall be vested in and exercised by its board of trustees, which shall manage and conduct its affairs. The board , within the limitations of this chapter, shall provide, by rules, the procedure for its actions, the manner of selection of its president, vice-president, executive director, and other officers and employees, their titles, terms of office, compensation, duties, number, and qualifications, and any other lawful subject necessary or desirable to the operation and administration of the district and the exercise of the powers granted to it.

Effective Date: 11-07-1979; 09-29-2005



Section 3381.07 - Board of trustees - powers and duties.

Upon the creation of a regional arts and cultural district and upon the qualifying of its board of trustees and the election of a president and a vice-president, the district shall exercise in its own name all the rights, powers, and duties vested in and conferred upon it by this chapter. A regional arts and cultural district:

(A) May sue or be sued in its corporate name;

(B) May make contracts in the exercise of the rights, powers, and duties conferred upon it;

(C) May adopt and alter a seal and use that seal by causing it to be impressed, affixed, reproduced, or otherwise used, but failure to affix the seal shall not affect the validity of any instrument;

(D) May make, adopt, amend, and repeal bylaws for the administration of its affairs and rules for the administration and operation of any artistic or cultural facilities under its control and for the exercise of all of its rights of ownership in those facilities, provided, however, that it may not be directly involved in any programatic activities;

(E) May make grants, on such terms and conditions as it may deem advisable, to any arts or cultural organization within its district as provided in section 3381.17 of the Revised Code;

(F) May fix, alter, and collect rentals and other charges for the use of any artistic or cultural facilities under its control, to be determined exclusively by it for the purpose of providing for the payment of the expenses of the district, the acquisition, construction, equipping, improvement, extension, repair, maintenance, renovation, enlargement, administration, and operation of artistic or cultural facilities under its control, and the payment of principal and interest on its obligations, and fulfilling the terms of any agreements made with the purchasers or holders of any such obligations, or with any person or political subdivision;

(G) Shall have jurisdiction, control, possession, and supervision over the use and disposition of all property, rights, licenses, moneys, contracts, accounts, liens, books, records, or other property rights and interests conveyed, delivered, transferred, or assigned to it;

(H) May acquire, construct, improve, extend, repair, remodel, renovate, furnish, equip, enlarge, lease, or maintain artistic or cultural facilities within its territory as it considers necessary to accomplish the purposes of this chapter, and make charges for the use of artistic or cultural facilities;

(I) May levy and collect taxes as provided in section 3381.16 of the Revised Code;

(J) May issue bonds secured by its general credit as provided in section 3381.08 of the Revised Code;

(K) May hold, encumber, control, acquire by donation, purchase, construct, own, lease as lessee or lessor, use, and sell real and personal property, or any interest or right in real or personal property, within or without its territory;

(L) May employ or retain and fix the compensation of employees, agents, accountants, attorneys, and consultants or advisors necessary or desirable for the accomplishment of its purposes;

(M) May procure insurance against loss to it by reason of damages to its properties resulting from fire, theft, accident, or other casualties or by reason of its liability for any damages to persons or property;

(N) May maintain funds as it determines necessary or desirable for the efficient performance of its duties;

(O) May procure a policy or policies insuring members of its board of trustees, and its officers, employees, and agents, against liability on account of damages or injury to persons and property resulting from any act or omission of such person in the person's official capacity or resulting solely out of the person's service to the district;

(P) May receive and expend gifts, grants, bequests, or devices, or grants, including, but not limited to, grants of public funds.

Effective Date: 11-07-1979; 09-29-2005



Section 3381.08 - Issuance of bonds - purposes for issuance - anticipation notes.

The regional arts and cultural district may submit to the electors within its territory the question of issuing bonds of such district and also the necessity of a tax outside the limitation of Section 2 of Article XII, Ohio Constitution, to pay the interest on and to retire such bonds. Such bonds when approved by the electors may be issued by the district to purchase, acquire, construct, replace, improve, extend, enlarge, renovate, remodel, equip, or furnish any artistic or cultural facility, provided that the net indebtedness, as defined for a municipal corporation in section 133.05 of the Revised Code, incurred by a district shall never exceed five per cent of the tax valuation of the district, and that no part of the proceeds of such bonds shall at any time be used to meet or defray any of the normal operating expenses of the district or any qualifying arts or cultural organization. The proceedings for such election and for the issuance and sale of such bonds shall be as provided by Chapter 133. of the Revised Code, provided that such a bond issue may be submitted to the electors and the bonds may be issued for any one or more of the purposes set forth in this section. Notes may be issued in anticipation of such bonds as provided in section 133.22 of the Revised Code. The board of trustees shall be the taxing authority or bond issuing authority of the district.

Effective Date: 10-30-1989



Section 3381.09 - Bonds to be free from state taxation.

Bonds issued under section 3381.08 of the Revised Code, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 11-07-1979



Section 3381.10 - Duties and bond of executive director.

The executive director of the regional arts and cultural district shall be the fiscal officer of the district and the custodian of its funds and records, and shall assist the board of trustees in such manner as it directs. Before receiving any moneys, the executive director shall furnish bond in an amount determined by the board with surety satisfactory to it. The executive director shall deposit all funds received by him to the account of the district in one or more depositories as are qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds. No disbursements shall be made from such funds except in accordance with rules adopted by the board of trustees of the district.

Effective Date: 11-07-1979



Section 3381.11 - Contracts which do and do not require competitive bidding procedure.

The board of trustees of a regional arts and cultural district or any officer or employee designated by such board may make any contract for the purchase of supplies or material or for labor for any work, under the supervision of the board, the cost of which shall not exceed ten thousand dollars. When an expenditure, other than for the acquisition of real estate, the discharge of noncontractual claims, personal services, or for the product or services of public utilities, exceeds ten thousand dollars, such expenditure shall be made only after a notice calling for bids has been published once a week for two consecutive weeks in one newspaper of general circulation within the territory of the district or as provided in section 7.16 of the Revised Code. The board may then let said contract to the lowest and best bidder, who shall give a good and approved bond with ample security conditioned on the carrying out of the contract. Such contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done, approved by the board. The plans and specifications shall at all times be made and considered part of the contract. The contract shall be approved by the board and signed on behalf of the district and by the contractor. No sale of any real or personal property or a lease thereof having a term thereof in excess of five years shall be made except with the highest and best bidder after publication of notice for bids in the manner above provided.

Competitive bidding under this section is not required when:

(A) The board, by a two-thirds affirmative vote of its members, determines that a real and present emergency exists and such determination and the reasons therefor are entered in the proceedings of the board, when:

(1) The estimated cost is less than fifteen thousand dollars; or

(2) There is actual physical damage to structures or equipment.

(B) Such purchase consists of supplies or a replacement or supplemental part or parts for a product or equipment owned or leased by the district and the only source of supply for such supplies, part, or parts is limited to a single supplier;

(C) The lease is a renewal of a lease for electronic data processing equipment, services, or systems;

(D) Services or supplies are available from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code;

(E) With respect to any contract, agreement, or lease by a district with any arts or cultural organization or any governmental body or agency.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-07-1979



Section 3381.12 - Contracts or arrangements with governmental bodies or with corporations.

The board of trustees of a regional arts and cultural district may enter into such contracts or other arrangements with the United States government or any department thereof, with the state government of this or any other state, with counties, municipal corporations, townships, or other governmental agencies created by or under the authority of the laws of this state or any other state, with persons, and with public or private corporations as may be necessary or convenient for the exercise of the powers granted by this chapter.

Effective Date: 11-07-1979



Section 3381.13 - Status of employees.

All employees of a regional arts and cultural district shall be considered public employees within the meaning of section 145.01 of the Revised Code and its employees shall be subject to Chapter 145. of the Revised Code.

Effective Date: 09-21-2000



Section 3381.14 - Procurement of medical insurance for employees and dependents.

A regional arts and cultural district may procure and pay all or any part of the cost of group hospitalization, surgical, major medical, or sickness and accident insurance or a combination of any of the foregoing for the employees of the district and their immediate dependents, whether issued by an insurance company or a health insuring corporation duly authorized to do business in this state.

Effective Date: 06-04-1997



Section 3381.15 - County commissioners may appropriate annually portion of expense of district.

The board of county commissioners of any county, the legislative authority of any municipal corporation, and the board of township trustees of any township, included within a regional arts and cultural district may appropriate annually, from moneys to the credit of the general fund of the county, the municipal corporation, or the township and not otherwise appropriated, that portion of the expense of the district to be paid by the county, municipal corporation, or township as provided in the resolution creating or enlarging the district adopted under section 3381.03 of the Revised Code, or by any amendment to the resolution.

Effective Date: 10-06-1980; 09-29-2005; 06-30-2006



Section 3381.16 - Tax levy.

(A) Upon the affirmative vote of at least a majority of the qualified electors within the territory of a regional arts and cultural district voting on the question at an election held for the purpose, the district may levy upon the property within its territory a tax outside the ten-mill limitation to provide funds for any one or more of the purposes set forth in this section as specified in such question, not in excess of four mills annually on the total value of all property as listed and assessed for taxation for any period not exceeding five years. The district may use the funds provided from such levy for any one or more of the following purposes: to make grants to support the operating or capital expenses of any arts or cultural organization located within the district as provided in section 3381.17 of the Revised Code, to meet the operating expenses of the district including, without limitation, the operating expenses of any artistic or cultural facility controlled by the district, and to defray the cost of acquiring, constructing, equipping, furnishing, improving, enlarging, renovating, remodeling, or maintaining an artistic or cultural facility. Such election shall be called, held, canvassed, and certified in the same manner as is provided for elections held pursuant to section 5705.191 of the Revised Code. On approval of such a levy, notes may be issued in anticipation of the collection of the proceeds thereof, in the amount and manner and at the times as are provided in section 5705.193 of the Revised Code, for the issuance of notes by a county in anticipation of the proceeds of a tax levy. The district may borrow money in anticipation of the collection of current revenues as provided in section 133.10 of the Revised Code.

(B) Whenever the question of a tax upon property as provided in division (A) of this section has been rejected at an election, the district may thereafter submit the question at a subsequent election to the qualified electors of the largest municipal corporation located within the territory of the district, and to the qualified electors of any other municipal corporation or township located within such territory when its legislative authority or board of trustees has adopted a resolution requesting to be included in such election and has filed a copy thereof with the executive director of the district not later than ninety days prior to the date of the election. Upon the affirmative vote of a majority of the qualified electors of the largest municipal corporation voting on the question, the district may levy a tax as provided in division (A) of this section upon all property within the municipal corporation, and upon all property within any other municipal corporation or township included in the election when a majority of the qualified electors of such municipal corporation or township have authorized the tax. Whenever a tax upon property has been authorized pursuant to this division, the legislative authority of any municipal corporation or the board of trustees of any township that is not subject to the tax, but is included within the territory of the district, may adopt a resolution requesting the district to hold an election submitting the question of levying the tax to the electors of such municipal corporation or township. Any election held pursuant to this division shall be called, held, canvassed, and certified in the same manner as provided for elections held pursuant to division (A) of this section, and any tax authorized by an election held under this division shall grant the same authority and be subject to the same requirements with respect to the issuance of notes and the borrowing of money as provided in division (A) of this section.

(C) Any tax authorized by an election held under this section shall be levied annually as provided in section 5705.34 of the Revised Code during the period authorized, and any tax authorized under division (B) of this section shall be used only in those municipal corporations or townships which have authorized the tax. The collection of such tax levy shall conform in all matters to the provisions of the Revised Code governing the collection of taxes and assessments levied by taxing districts, and the same provisions concerning the nonpayment of taxes shall apply to taxes levied pursuant to this section.

Effective Date: 10-30-1989



Section 3381.17 - Annual grants to arts or cultural organizations - limitation - suggestions of area arts council.

From the funds available therefor from a tax levy authorized under section 3381.16 or, if applicable, sections 5743.021 and 5743.321 of the Revised Code, a regional arts and cultural district by action of its board of trustees shall make annual grants to support the operating or capital expenses of such of the arts or cultural organizations located within the territory of the district as the board of trustees shall determine; provided, however, that not more than ten per cent of the amount granted in any calendar year shall be granted to arts and cultural organizations that are not qualifying arts or cultural organizations; and further provided that prior to making any grants in any calendar year, the board of trustees shall afford an opportunity for the presentation, either in person or in writing, of the suggestions of any area arts council, as defined in section 757.03 of the Revised Code, located within the district. Any such grant to an arts or cultural organization shall be on such terms and conditions as the board considers advisable.

Effective Date: 11-07-1979; 06-30-2006



Section 3381.18 - [Repealed].

Effective Date: 09-17-1991



Section 3381.19 - Conveyances, leases or exchanges of property between district and political subdivision or qualified organization without competitive bidding.

The legislative authority of any municipal corporation, county, township, school district, or other political subdivision or taxing district, may convey or lease to, or exchange with, any regional arts and cultural district or any district may convey or lease to, or exchange with, a municipal corporation, county, township, school district, or other political subdivision, taxing district, or any arts or cultural organization, without competitive bidding and at mutually agreeable terms, any personal or real property, or any interest therein, to be used by the recipient for its purposes.

Effective Date: 11-07-1979



Section 3381.20 - District exempted from property taxes - exception.

A regional arts and cultural district created under this chapter shall be exempt from and shall not be required to pay any taxes on property, both real and personal, belonging to any such district, which is used exclusively for any public purpose; provided, such exemption shall not apply to any property belonging to any district while a private enterprise, other than an arts or cultural organization, is a lessee of such property under written lease providing for tenancy for longer than one year.

Effective Date: 11-07-1979



Section 3381.21 - Cooperation with governmental agencies.

A regional arts and cultural district may cooperate with other governmental agencies of this state, or of the United States, to carry out the purposes of this chapter.

Effective Date: 11-07-1979



Section 3381.22 - Provision for dissolution of district or dissolution by board.

Subject to making due provisions for the payment and performance of its obligation, the resolution or ordinance creating a regional arts and cultural district may provide for its dissolution under circumstances described therein, or a district may be dissolved by its board of trustees with the consent of the subdivision or subdivisions creating such district. In the event of dissolution the properties of the district shall be transferred to the subdivision creating it, or if created by more than one subdivision, to the subdivisions creating it in such manner as may be agreed upon by such subdivisions.

Effective Date: 11-07-1979






Chapter 3383 - OHIO CULTURAL FACILITES COMMISSION

Section 3383.01 - Ohio cultural facilities commission definitions.

As used in this chapter:

(A) "Culture" means any of the following:

(1) Visual, musical, dramatic, graphic, design, and other arts, including, but not limited to, architecture, dance, literature, motion pictures, music, painting, photography, sculpture, and theater, and the provision of training or education in these arts;

(2) The presentation or making available, in museums or other indoor or outdoor facilities, of principles of science and their development, use, or application in business, industry, or commerce or of the history, heritage, development, presentation, and uses of the arts described in division (A)(1) of this section and of transportation;

(3) The preservation, presentation, or making available of features of archaeological, architectural, environmental, or historical interest or significance in a state historical facility or a local historical facility.

(B) "Cultural organization" means either of the following:

(1) A governmental agency or Ohio nonprofit corporation that provides programs or activities in areas directly concerned with culture;

(2) A regional arts and cultural district as defined in section 3381.01 of the Revised Code.

(C) "Cultural project" means all or any portion of an Ohio cultural facility for which the general assembly has specifically authorized the spending of money, or made an appropriation, pursuant to division (D)(3) or (E) of section 3383.07 of the Revised Code.

(D) "Cooperative contract" means a contract between the Ohio cultural facilities commission and a cultural organization providing the terms and conditions of the cooperative use of an Ohio cultural facility.

(E) "Costs of operation" means amounts required to manage an Ohio cultural facility that are incurred following the completion of construction of its cultural project, provided that both of the following apply:

(1) Those amounts either:

(a) Have been committed to a fund dedicated to that purpose;

(b) Equal the principal of any endowment fund, the income from which is dedicated to that purpose.

(2) The commission and the cultural organization have executed an agreement with respect to either of those funds.

(F) "General building services" means general building services for an Ohio cultural facility or an Ohio sports facility, including, but not limited to, general custodial care, security, maintenance, repair, painting, decoration, cleaning, utilities, fire safety, grounds and site maintenance and upkeep, and plumbing.

(G) "Governmental agency" means a state agency, a state-supported or state-assisted institution of higher education, a municipal corporation, county, township, or school district, a port authority created under Chapter 4582. of the Revised Code, any other political subdivision or special district in this state established by or pursuant to law, or any combination of these entities; except where otherwise indicated, the United States or any department, division, or agency of the United States, or any agency, commission, or authority established pursuant to an interstate compact or agreement.

(H) "Local contributions" means the value of an asset provided by or on behalf of a cultural organization from sources other than the state, the value and nature of which shall be approved by the Ohio cultural facilities commission, in its sole discretion. "Local contributions" may include the value of the site where a cultural project is to be constructed. All "local contributions," except a contribution attributable to such a site, shall be for the costs of construction of a cultural project or the creation or expansion of an endowment for the costs of operation of a cultural facility.

(I) "Local historical facility" means a site or facility, other than a state historical facility, of archaeological, architectural, environmental, or historical interest or significance, or a facility, including a storage facility, appurtenant to the operations of such a site or facility, that is owned by a cultural organization, provided the facility meets the requirements of division (K)(2)(b) of this section, is managed by or pursuant to a contract with the Ohio cultural facilities commission, and is used for or in connection with the activities of the commission, including the presentation or making available of culture to the public.

(J) "Manage," "operate," or "management" means the provision of, or the exercise of control over the provision of, activities:

(1) Relating to culture for an Ohio cultural facility, including as applicable, but not limited to, providing for displays, exhibitions, specimens, and models; booking of artists, performances, or presentations; scheduling; and hiring or contracting for directors, curators, technical and scientific staff, ushers, stage managers, and others directly related to the cultural activities in the facility; but not including general building services;

(2) Relating to sports and athletic events for an Ohio sports facility, including as applicable, but not limited to, providing for booking of athletes, teams, and events; scheduling; and hiring or contracting for staff, ushers, managers, and others directly related to the sports and athletic events in the facility; but not including general building services.

(K) "Ohio cultural facility" means any of the following:

(1) The theaters located in the state office tower at 77 South High street in Columbus;

(2) Any capital facility in this state to which both of the following apply:

(a) The construction of a cultural project related to the facility was authorized or funded by the general assembly pursuant to division (D)(3) of section 3383.07 of the Revised Code and proceeds of state bonds are used for costs of the cultural project.

(b) The facility is managed directly by, or is subject to a cooperative or management contract with, the Ohio cultural facilities commission, and is used for or in connection with the activities of the commission, including the presentation or making available of culture to the public and the provision of training or education in culture.

(3) A state historical facility or a local historical facility.

(L) "State agency" means the state or any of its branches, officers, boards, commissions, authorities, departments, divisions, or other units or agencies.

(M) "Construction" includes acquisition, including acquisition by lease-purchase, demolition, reconstruction, alteration, renovation, remodeling, enlargement, improvement, site improvements, and related equipping and furnishing.

(N) "State historical facility" means a site or facility that has all of the following characteristics:

(1) It is created, supervised, operated, protected, maintained, and promoted by the Ohio historical society pursuant to the society's performance of public functions under sections 149.30 and 149.302 of the Revised Code.

(2) Its title must reside wholly or in part with the state, the society, or both the state and the society.

(3) It is managed directly by or is subject to a cooperative or management contract with the Ohio cultural facilities commission and is used for or in connection with the activities of the commission, including the presentation or making available of culture to the public.

(O) "Ohio sports facility" means all or a portion of a stadium, arena, tennis facility, motorsports complex, or other capital facility in this state. A primary purpose of the facility shall be to provide a site or venue for the presentation to the public of motorsports events, professional tennis tournaments, or events of one or more major or minor league professional athletic or sports teams that are associated with the state or with a city or region of the state. The facility shall be, in the case of a motorsports complex, owned by the state or governmental agency, or in all other instances, owned by or located on real property owned by the state or a governmental agency, and includes all parking facilities, walkways, and other auxiliary facilities, equipment, furnishings, and real and personal property and interests and rights therein, that may be appropriate for or used for or in connection with the facility or its operation, for capital costs of which state funds are spent pursuant to this chapter. A facility constructed as an Ohio sports facility may be both an Ohio cultural facility and an Ohio sports facility.

(P) "Motorsports" means sporting events in which motor vehicles are driven on a clearly demarcated tracked surface.

Effective Date: 09-26-2003; 09-30-2004; 12-30-2004; 05-06-2005; 06-27-2005; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3383.02 - Ohio cultural facilities commission - administration fund.

(A) There is hereby created the Ohio cultural facilities commission. The commission shall engage in and provide for the development, performance, and presentation or making available of culture and professional sports and athletics to the public in this state, and the provision of training or education in culture, by the exercise of its powers under this chapter, including the provision, operation, management, and cooperative use of Ohio cultural facilities and Ohio sports facilities. The commission is a body corporate and politic, an agency of state government and an instrumentality of the state, performing essential governmental functions of this state. The carrying out of the purposes and the exercise by the commission of its powers conferred by this chapter are essential public functions and public purposes of the state and of state government. The commission may, in its own name, sue and be sued, enter into contracts, and perform all the powers and duties given to it by this chapter; however, it does not have and shall not exercise the power of eminent domain.

(B) The commission shall consist of twelve members, nine of whom shall be voting members and three of whom shall be nonvoting members. The nine voting members shall be appointed by the governor, with the advice and consent of the senate, from different geographical regions of the state. In addition, one of the voting members shall represent the Ohio facilities construction commission. Not more than five of the members appointed by the governor shall be affiliated with the same political party. The nonvoting members shall be the staff director of the Ohio arts council, a member of the senate appointed by the president of the senate, and a member of the house of representatives appointed by the speaker of the house.

(C) Of the five initial appointments made by the governor, one shall be for a term expiring December 31, 1989, two shall be for terms expiring December 31, 1990, and two shall be for terms expiring December 31, 1991. Of the initial appointments of the sixth and seventh voting members made by the governor, one shall be for a term expiring December 31, 2003, and one shall be for a term expiring December 31, 2004. Of the initial appointments of the eighth and ninth voting members made by the governor, one shall be for a term expiring December 31, 2007, and one shall be for a term expiring December 31, 2008. These voting members shall be appointed within sixty days after September 29, 2005. Thereafter, each such term shall be for three years, commencing on the first day of January and ending on the thirty-first day of December. Each appointment by the president of the senate and by the speaker of the house of representatives shall be for the balance of the then legislative biennium. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) Members of the commission shall serve without compensation.

(E) Organizational meetings of the commission shall be held at the first meeting of each calendar year. At each organizational meeting, the commission shall elect from among its voting members a chairperson, a vice-chairperson, and a secretary-treasurer, who shall serve until the next annual meeting. The commission shall adopt rules pursuant to section 111.15 of the Revised Code for the conduct of its internal business and shall keep a journal of its proceedings.

(F) Five voting members of the commission constitute a quorum, and the affirmative vote of five members is necessary for approval of any action taken by the commission. A vacancy in the membership of the commission does not impair a quorum from exercising all the rights and performing all the duties of the commission. Meetings of the commission may be held anywhere in the state, and shall be held in compliance with section 121.22 of the Revised Code.

(G) All expenses incurred in carrying out this chapter are payable solely from money accrued under this chapter or appropriated for these purposes by the general assembly, and the commission shall incur no liability or obligation beyond such money.

(H) The commission shall file an annual report of its activities and finances with the governor, director of budget and management, speaker of the house of representatives, president of the senate, and chairpersons of the house and senate finance committees.

(I) There is hereby established in the state treasury the Ohio cultural facilities commission administration fund. All revenues of the commission shall be credited to that fund and to any accounts created in that fund with the commission's approval. All expenses of the commission, including reimbursement of, or payment to, any other fund or any governmental agency for advances made or services rendered to or on behalf of the commission, shall be paid from that fund as determined by or pursuant to directions of the commission. All investment earnings of that fund shall be credited to it and shall be allocated among any accounts created in the fund in the manner determined by the commission.

(J) Title to all real property and lesser interests in real property acquired by the commission, including leasehold and other interests, pursuant to this chapter shall be taken in the name of the state and shall be held for the use and benefit of the commission. The commission shall not mortgage such real property and interests in real property. Title to other property and interests in it acquired by the commission pursuant to this chapter shall be taken in its name.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-14-2003; 12-30-2004; 06-27-2005; 07-01-2005; 09-29-2005



Section 3383.03 - Commission powers and duties.

The Ohio cultural facilities commission shall do the following:

(A) From time to time, determine the need for cultural projects, Ohio cultural facilities, and Ohio sports facilities, and report to the governor and the general assembly on the need for any additional cultural projects, Ohio cultural facilities, and Ohio sports facilities. This division does not apply to state historical facilities.

(B) Have jurisdiction, control, and possession of, and supervision over the use and disposition of, all property, rights, licenses, money, contracts, accounts, liens, books, records, and other property rights and interests conveyed, delivered, transferred, or assigned to it;

(C) Use, and provide for the use of, Ohio cultural facilities and Ohio sports facilities for the commission's purposes and functions, and conduct reviews necessary to ensure that uses of those facilities are consistent with statewide interests and the commission's purposes, including the presentation or making available of culture and professional athletics and sports to the public in this state and the provision of training or education in culture;

(D) Hold a meeting, including the organizational meeting required by division (E) of section 3383.02 of the Revised Code, at least quarterly to conduct its business;

(E) Cooperate with any governmental agency or cultural organization that provides services in, to, or for an Ohio cultural facility, and cooperate with any governmental agency or nonprofit corporation for the provision or operation of any Ohio sports facilities.

Effective Date: 04-03-2003; 12-30-2004; 06-27-2005



Section 3383.04 - Executive director - employees - other powers of commission.

The Ohio cultural facilities commission may do the following:

(A) Employ and fix the compensation of an executive director and such other employees as will facilitate the activities and purposes of the commission. Any executive director shall serve at the pleasure of the commission and may serve part-time. Other employees shall be employed by and serve at the pleasure of the commission or the executive director, as determined by the commission.

(B) Adopt, amend, and rescind, pursuant to section 111.15 of the Revised Code, rules for the management and operation of Ohio cultural facilities and Ohio sports facilities and for the exercise of all of the commission's rights with respect to those facilities;

(C) Own, construct or provide for the construction of, lease, equip, furnish, administer, and manage or provide for the operation and management of, and cooperate in the use of, Ohio cultural facilities and Ohio sports facilities;

(D) Dispose of, whether by sale, lease, lease-purchase, sublease, re-lease, or otherwise, real and personal property, and lesser interests in it, held or owned by the state for the use and benefit of the commission or held or owned by the commission, if not needed for the commission's purposes, upon such terms as the commission determines, subject to approval by the governor in the case of real property and interests in it;

(E) Grant such easements and other interests in real or personal property of the commission as will not interfere with the use of the property as an Ohio cultural facility or an Ohio sports facility;

(F) Fix, alter, and collect rentals and other charges for the use or availability for use of Ohio cultural facilities or an Ohio sports facility, as determined solely by the commission, for the purpose of providing for all or a portion of the costs and expenses of the commission, and the costs to be paid by the commission of leasing, constructing, equipping, repairing, maintaining, administering, managing, and cooperating in the use of Ohio cultural facilities, including rentals to be paid by the commission for any Ohio cultural facilities or for any Ohio sports facility;

(G) Lease, sublease, cooperate in the use of, or otherwise make available to a cultural organization, Ohio cultural facilities, and to any governmental agency or nonprofit corporation, Ohio sports facilities, including real and personal property, or any interests in it, to carry out the purposes of this chapter;

(H) Contract with, retain the services of, or designate, and fix the compensation of, agents, accountants, attorneys, consultants, advisers, and other independent contractors necessary or desirable to carry out the purposes of this chapter;

(I) Procure insurance against loss to the commission by reason of damages to or nonusability of its property resulting from fire, theft, accident, or other casualties, or by reason of its liability for any damages to persons or property, including, but not limited to, general liability insurance, business interruption insurance, liability insurance for members, officers, and employees, and copyright liability insurance;

(J) Receive and accept gifts, grants, devises, bequests, loans, and any other financial or other form of aid or assistance from any governmental agency or other person and enter into any contract or agreement with any such agency or other person in connection therewith, and receive and accept aid or contributions from any other source of money, real or personal property, labor, or other things of value, to be held, used, and applied only for the purposes for which the aid and contributions are made and according to their terms and conditions, all within the purposes of this chapter;

(K) Make and enter into all contracts, commitments, and agreements, and execute all instruments, necessary or incidental to the performance of its duties and the execution of its rights and powers under this chapter;

(L) Do anything necessary or appropriate to carry out the purposes of and exercise the powers granted in this chapter;

(M) Contract with any governmental agency or nonprofit corporation to provide or cause to be provided services, including general building services, in, to, or for an Ohio cultural facility or any Ohio sports facility, or with a cultural organization for the management of an Ohio cultural facility, or with a governmental agency or nonprofit corporation for the management of an Ohio sports facility, all in furtherance of the state function, and make contracts pursuant to divisions (A) and (B) of section 3383.07 of the Revised Code, except that nothing in this chapter limits the exercise of the care, custody, control, and management of those state historical facilities specified in section 149.30 of the Revised Code.

Effective Date: 09-05-2001; 12-30-2004; 06-27-2005



Section 3383.05 - Governmental agencies may furnish property or services to commission.

(A) Upon the request of the Ohio cultural facilities commission, any governmental agency may lease, sublease, grant by lease-purchase or otherwise, convey, or grant the right to use, to the commission or to a state agency designated by the commission, any real or personal property or interests in property, including improvements to it and public roads, owned or controlled by the governmental agency, which are necessary or convenient to an Ohio cultural facility or an Ohio sports facility, upon such terms and conditions as they agree upon. The lease, sublease, grant, conveyance, or grant of use may be made without the necessity for advertisement, auction, competitive bidding, court order, or other action or formality otherwise required by law, except that the consent of the governing body of the governmental agency shall be obtained, or, if title to the property is in the state, the consent of the governor shall be obtained. Any governmental agency may enter into agreements with the Ohio cultural facilities commission for furnishing any supplies, equipment, or services to the commission pursuant to such terms and for such compensation as agreed upon by the governmental agency and the commission.

(B) Leases, contracts, agreements, or conveyances entered into pursuant to this section are not public contracts for purposes of section 2921.42 of the Revised Code.

Effective Date: 09-17-1996; 12-30-2004; 06-27-2005



Section 3383.06 - Property and income exempt from taxes.

All property purchased, acquired, constructed, owned, leased, or subleased by the Ohio cultural facilities commission for the exercise of its powers and duties is public property used exclusively for a public purpose, and this property and the income derived by the commission from it are exempt, except as may otherwise be provided by the commission with respect to Ohio sports facilities, from all taxation within this state, including, without limitation, ad valorem and excise taxes.

Effective Date: 09-17-1996; 12-30-2004; 06-27-2005



Section 3383.07 - Construction and construction services for cultural facilities - state financing.

(A) The Ohio facilities construction commission shall provide for the construction of a cultural project in conformity with Chapter 153. of the Revised Code, except as follows:

(1) For a cultural project other than a state historical facility, construction services may be provided on behalf of the state by the Ohio cultural facilities commission, or by a governmental agency or a cultural organization that occupies, will occupy, or is responsible for the Ohio cultural facility, as determined by the Ohio cultural facilities commission. For a project receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to approve the provision of construction services by such an agency or organization, but not the authority to disapprove that provision. Construction services to be provided by a governmental agency or a cultural organization shall be specified in an agreement between the Ohio cultural facilities commission and the governmental agency or cultural organization. The agreement, or any actions taken under it, are not subject to Chapter 123. or 153. of the Revised Code, except for sections 123.081 and 153.011 of the Revised Code, and shall be subject to Chapter 4115. of the Revised Code.

(2) For a cultural project that is a state historical facility, construction services may be provided by the Ohio cultural facilities commission or by a cultural organization that occupies, will occupy, or is responsible for the facility, as determined by the Ohio cultural facilities commission. For a facility receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to approve the provision of construction services by such an organization, but not the authority to disapprove that provision. The construction services to be provided by the cultural organization shall be specified in an agreement between the Ohio cultural facilities commission and the cultural organization. That agreement, and any actions taken under it, are not subject to Chapter 123., 153., or 4115. of the Revised Code.

(B) For an Ohio sports facility that is financed in part by obligations issued pursuant to Chapter 154. of the Revised Code, construction services shall be provided on behalf of the state by or at the direction of the governmental agency or nonprofit corporation that will own or be responsible for the management of the facility, all as determined by the Ohio cultural facilities commission. For a facility receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to approve the provision of construction services by or at the direction of the agency or corporation, but not the authority to disapprove that provision. Any construction services to be provided by a governmental agency or nonprofit corporation shall be specified in an agreement between the Ohio cultural facilities commission and the governmental agency or nonprofit corporation. That agreement, and any actions taken under it, are not subject to Chapter 123. or 153. of the Revised Code, except for sections 123.081 and 153.011 of the Revised Code, and shall be subject to Chapter 4115. of the Revised Code.

(C) General building services for an Ohio cultural facility shall be provided by the Ohio cultural facilities commission or by a cultural organization that occupies, will occupy, or is responsible for the facility, as determined by the Ohio cultural facilities commission. For a facility receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to approve the provision of general building services by such an organization, but not the authority to disapprove that provision. Alternatively, the Ohio building authority may elect to provide those services for Ohio cultural facilities financed with proceeds of state bonds issued by the authority. The costs of management and general building services shall be paid by the cultural organization that occupies, will occupy, or is responsible for the facility as provided in an agreement between the Ohio cultural facilities commission and the cultural organization, except that the state may pay for general building services for state-owned cultural facilities constructed on state-owned land.

General building services for an Ohio sports facility shall be provided by or at the direction of the governmental agency or nonprofit corporation that will be responsible for the management of the facility, all as determined by the Ohio cultural facilities commission. For a facility receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to approve the provision of general building services by or at the direction of the agency or corporation, but not the authority to disapprove that provision. Any general building services to be provided by a governmental agency or nonprofit corporation for an Ohio sports facility shall be specified in an agreement between the Ohio cultural facilities commission and the governmental agency or nonprofit corporation. That agreement, and any actions taken under it, are not subject to Chapter 123. or 153. of the Revised Code, except for sections 123.081 and 153.011 of the Revised Code, and shall be subject to Chapter 4115. of the Revised Code.

(D) This division does not apply to a state historical facility. No state funds, including any state bond proceeds, shall be spent on the construction of any cultural project under this chapter unless, with respect to the cultural project and to the Ohio cultural facility related to the project, all of the following apply:

(1) The Ohio cultural facilities commission has determined that there is a need for the cultural project and the Ohio cultural facility related to the project in the region of the state in which the Ohio cultural facility is located or for which the facility is proposed. For a project receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to determine need but only in the affirmative.

(2) The Ohio cultural facilities commission has determined that, as an indication of substantial regional support for the cultural project, the cultural organization has made provision satisfactory to the Ohio cultural facilities commission, in its sole discretion, for local contributions amounting to not less than fifty per cent of the total state funding for the cultural project. For a project receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to determine the adequacy of the regional support but only in the affirmative.

(3) The general assembly has specifically authorized the spending of money on, or made an appropriation for, the construction of the cultural project, or for rental payments relating to the financing of the construction of the cultural project. Authorization to spend money, or an appropriation, for planning the cultural project does not constitute authorization to spend money on, or an appropriation for, construction of the cultural project.

(E) No state funds, including any state bond proceeds, shall be spent on the construction of any state historical facility under this chapter unless the general assembly has specifically authorized the spending of money on, or made an appropriation for, the construction of the state historical project related to the facility, or for rental payments relating to the financing of the construction of the state historical project. Authorization to spend money, or an appropriation, for planning the state historical project does not constitute authorization to spend money on, or an appropriation for, the construction of the state historical project.

(F) State funds shall not be used to pay or reimburse more than fifteen per cent of the initial estimated construction cost of an Ohio sports facility, excluding any site acquisition cost, and no state funds, including any state bond proceeds, shall be spent on any Ohio sports facility under this chapter unless, with respect to that facility, all of the following apply:

(1) The Ohio cultural facilities commission has determined that there is a need for the facility in the region of the state for which the facility is proposed to provide the function of an Ohio sports facility as provided for in this chapter. For a facility receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to determine need but only in the affirmative.

(2) As an indication of substantial local support for the facility, the Ohio cultural facilities commission has received a financial and development plan satisfactory to it, and provision has been made, by agreement or otherwise, satisfactory to the Ohio cultural facilities commission, for a contribution amounting to not less than eighty-five per cent of the total estimated construction cost of the facility, excluding any site acquisition cost, from sources other than the state. For a facility receiving a state appropriation of fifty thousand dollars or less, the Ohio cultural facilities commission may delegate to its executive director the authority to evaluate the financial and development plan and the contribution and to determine their adequacy but only in the affirmative.

(3) The general assembly has specifically authorized the spending of money on, or made an appropriation for, the construction of the facility, or for rental payments relating to state financing of all or a portion of the costs of constructing the facility. Authorization to spend money, or an appropriation, for planning or determining the feasibility of or need for the facility does not constitute authorization to spend money on, or an appropriation for, costs of constructing the facility.

(4) If state bond proceeds are being used for the Ohio sports facility, the state or a governmental agency owns or has sufficient property interests in the facility or in the site of the facility or in the portion or portions of the facility financed from proceeds of state bonds, which may include, but is not limited to, the right to use or to require the use of the facility for the presentation of sport and athletic events to the public at the facility.

(G) In addition to the requirements of division (F) of this section, no state funds, including any state bond proceeds, shall be spent on any Ohio sports facility that is a motorsports complex, unless, with respect to that facility, both of the following apply:

(1) Motorsports events shall be presented at the facility pursuant to a lease entered into with the owner of the facility. The term of the lease shall be for a period of not less than the greater of the useful life of the portion of the facility financed from proceeds of state bonds as determined using the guidelines for maximum maturities as provided under divisions (B) and (C) of section 133.20 of the Revised Code, or the period of time remaining to the date of payment or provision for payment of outstanding state bonds allocable to costs of the facility, all as determined by the director of budget and management and certified by the director to the Ohio cultural facilities commission and to the treasurer of state.

(2) Any motorsports organization that commits to using the facility for an established period of time shall give the political subdivision in which the facility is located not less than six months' advance notice if the organization intends to cease utilizing the facility prior to the expiration of that established period. Such a motorsports organization shall be liable to the state for any state funds used on the construction costs of the facility.

(H) In addition to the requirements of division (F) of this section, no state bond proceeds shall be spent on any Ohio sports facility that is a tennis facility, unless the owner or manager of the facility provides contractual commitments from a national or international professional tennis organization in a form acceptable to the cultural facilities commission that assures that one or more sanctioned professional tennis events will be presented at the facility during each year that the bonds remain outstanding.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003; 09-30-2004; 12-30-2004; 06-27-2005; 07-01-2005; 2006 HB699 03-29-2007



Section 3383.08 - Capital donations fund.

There is hereby created in the state treasury the capital donations fund, which shall be administered by the Ohio cultural facilities commission. The fund shall consist of gifts, grants, devises, bequests, and other financial contributions made to the commission for the construction or improvement of cultural and sports facilities and shall be used in accordance with the specific purposes for which the gifts, grants, devises, bequests, or other financial contributions are made. All investment earnings of the fund shall be credited to the fund. Chapters 123., 125., 127., and 153. and section 3517.13 of the Revised Code do not apply to contracts paid from the fund, notwithstanding anything to the contrary in those chapters or that section. Not later than one month following the end of each quarter of the fiscal year, the commission shall allocate the amounts credited to the fund from investment earnings during that preceding quarter of the fiscal year among the specific projects for which they are to be used and shall certify this information to the director of budget and management. If the amounts credited to the fund for a particular project exceed what is required to complete that project, the commission may refund any of those excess amounts, including unexpended investment earnings attributable to those amounts, to the entity from which they were received.

Effective Date: 06-30-1999; 12-30-2004; 06-27-2005



Section 3383.09 - Funds.

(A) There is hereby created in the state treasury the cultural and sports facilities building fund, which shall consist of proceeds of obligations authorized to pay costs of Ohio cultural facilities and Ohio sports facilities for which appropriations are made by the general assembly. All investment earnings of the fund shall be credited to the fund.

(B) The director of budget and management may transfer to the Ohio cultural facilities commission administration fund investment earnings credited, or the premium paid on any bonds issued on behalf of the commission and credited, to the cultural and sports facilities building fund that exceed the amounts required to meet estimated federal arbitrage rebate requirements when requested of the director of budget and management by the chairperson or executive director of the commission.

Effective Date: 06-29-2004; 12-30-2004; 06-27-2005; 09-29-2005






Chapter 3385 - PROPERTY ON LOAN TO MUSEUM

Section 3385.01 - Property on loan to museum definitions.

As used in this chapter:

(A) "Loan" and "on loan" mean a deposit of property not accompanied by a transfer of title to the property.

(B) "Museum" means any institution located in this state that is operated by a governmental agency or nonprofit corporation primarily for educational, scientific, aesthetic, historic, or preservation purposes and that acquires, owns, cares for, exhibits, studies, archives, or catalogs property. "Museum" includes, but is not limited to, historical societies, historic sites or landmarks, parks, monuments, libraries, arboreta, and zoos.

(C) "Property" means any tangible, nonliving object in a museum's possession that has intrinsic historic, artistic, scientific, educational, or cultural value.

Effective Date: 03-14-2003



Section 3385.02 - Vesting of title of property on loan.

(A) Property on loan to a museum other than pursuant to a written agreement shall be considered to be abandoned, and title to the property shall vest in the museum, free from all claims of the owner and of all persons claiming under the owner, if all of the following apply:

(1) The property has been held by the museum within the state for at least seven years and, during that time, it remained unclaimed.

(2) The museum gave notice of the abandonment of the property in accordance with section 3385.03 of the Revised Code.

(3) No written assertion of title to the property was made by the owner of the property within ninety days after the date the notice was mailed or, if applicable, within ninety days after the date of the last published notice.

(B) With respect to property on loan to a museum pursuant to a written agreement, the loan shall be considered to be terminated, and title to the property shall vest in the museum, free from all claims of the owner and of all persons claiming under the owner, if all of the following apply:

(1) If the loan was for an indefinite term, the museum has held the property for at least seven years. If the loan was for a specified term, that term has expired.

(2) The museum gave notice of the termination of the loan in accordance with section 3385.03 of the Revised Code.

(3) No written assertion of title to the property was made by the owner of the property within six months after the date the notice was mailed or, if applicable, within six months after the date of the last published notice.

Effective Date: 03-14-2003



Section 3385.03 - Notice of abandonment of property or termination of loan.

(A) A museum shall send notice of abandonment of property or termination of a loan by certified mail, return receipt requested, to the owner of the property at the owner's last known address as shown by the records of the museum. If the museum has no address on record, or the museum does not receive written proof of receipt of the notice within thirty days after the date the notice was mailed, the museum shall publish notice, at least twice over a sixty-day period, in a newspaper of general circulation in both the county in which the museum is located and the county in which the last known address of the owner, if available, is located. For purposes of this division, "records of the museum" means documents created or held by the museum in its regular course of business.

(B) The mailed and published notices shall contain the following:

(1) The date of the notice;

(2) A general description of the property;

(3) The name and, if available, the last known address of the owner of the property;

(4) The approximate date the property was loaned to the museum;

(5) The name and address of the appropriate museum official to be contacted regarding the notice;

(6) For published notices, a request that anyone who may know the whereabouts of the owner of the property provide written notice to the museum;

(7) For published notices, the publication date of the last notice.

(C)

(1) A notice of abandonment of property shall include a statement in substantially the following form:

"The (name of museum) hereby asserts title to the following property: (general description of property). If you claim ownership or other legal interest in this property, you must contact (name of museum) in writing, establish ownership of the property, and make arrangements to collect the property. If you fail to do so within ninety days, the property will be considered abandoned and will become property of (name of museum)."

(2) A notice of termination of a loan of property shall include a statement in substantially the following form:

"The records of (name of museum) indicate that you have property on loan to it. The (name of museum) hereby terminates the loan. If you desire to claim the property, you must contact the (name of museum) in writing, establish ownership of the property, and make arrangements to collect the property. If you fail to do so within six months, you will be considered to have waived any claim you may have had to the property."

(D) For purposes of this section, if a loan of property was made to a branch of the museum, the museum shall be considered to be located in the county in which the branch is located. Otherwise, the museum is considered to be located in the county in which it has its principal place of business.

Effective Date: 03-14-2003



Section 3385.04 - Conservation measures.

(A) Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to property on loan to the museum without notice to the owner or the owner's permission, if such measures are necessary to protect the property on loan or other property in the custody of the museum or if the property on loan is a hazard to the health and safety of the museum staff or the public, and if either of the following applies:

(1) The museum attempts but is unable to notify the owner at the owner's last known address not later than three days before the date the museum intends to apply the conservation measures.

(2) The museum notifies the owner not later than three days before the date the museum intends to apply the conservation measures, the owner does not agree to those measures, and the owner does not terminate the loan and retrieve the property within three days after receipt of the notice.

(B) If a museum applies conservation measures in accordance with division (A) of this section or with the agreement of the owner, both of the following apply:

(1) The museum shall acquire a lien on the property in the amount of the expenses incurred by the museum, unless the agreement provides otherwise.

(2) The museum is not liable for injury to or loss of the property, if the museum did both of the following:

(a) Reasonably believed at the time the conservation measures were taken that the measures were necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan was a hazard to the health and safety of the museum staff or the public;

(b) Exercised reasonable care in the choice and application of the conservation measures.

Effective Date: 03-14-2003



Section 3385.05 - Museum to provide owner of property written summary of provisions.

Upon accepting property on loan, a museum shall provide a written summary of the provisions of this chapter to the owner of the property.

Effective Date: 03-14-2003



Section 3385.06 - Owner to give notice of change of address or change in ownership of property.

The owner of any property on loan to a museum shall promptly notify the museum in writing of any change of the owner's address or change in ownership of the property.

Effective Date: 03-14-2003



Section 3385.07 - Presumption of gift to museum.

Any property that, on or after the effective date of this section, is delivered to a museum or left on museum property, is not solicited by the museum, is from an unknown source, and might reasonably be assumed to have been intended as a gift to the museum, shall conclusively be presumed to be a gift to the museum, if there is no claim of ownership to the property within ninety days after the museum receives or otherwise discovers the property.

Effective Date: 03-14-2003



Section 3385.08 - Provisions may be varied by written agreement of parties.

The provisions of this chapter may be varied by written agreement of the parties.

Effective Date: 03-14-2003



Section 3385.09 - Application of escheat law.

(A) Property on loan to a museum shall not escheat to the state under any applicable escheat law, but shall pass to the museum under the provisions of this chapter.

(B) This chapter does not apply to property interests other than those specifically described in this chapter.

Effective Date: 03-14-2003



Section 3385.10 - Transfer of property by museum.

A museum that acquires title to property in accordance with this chapter passes good title when transferring that property with the intent to pass title.

Effective Date: 03-14-2003









Title [35] XXXV ELECTIONS

Chapter 3501 - ELECTION PROCEDURE; ELECTION OFFICIALS

Section 3501.01 - Election procedure - election officials definitions.

As used in the sections of the Revised Code relating to elections and political communications:

(A) "General election" means the election held on the first Tuesday after the first Monday in each November.

(B) "Regular municipal election" means the election held on the first Tuesday after the first Monday in November in each odd-numbered year.

(C) "Regular state election" means the election held on the first Tuesday after the first Monday in November in each even-numbered year.

(D) "Special election" means any election other than those elections defined in other divisions of this section. A special election may be held only on the first Tuesday after the first Monday in February, May, August, or November, or on the day authorized by a particular municipal or county charter for the holding of a primary election, except that in any year in which a presidential primary election is held, no special election shall be held in February or May, except as authorized by a municipal or county charter, but may be held on the first Tuesday after the first Monday in March.

(E)

(1) "Primary" or "primary election" means an election held for the purpose of nominating persons as candidates of political parties for election to offices, and for the purpose of electing persons as members of the controlling committees of political parties and as delegates and alternates to the conventions of political parties. Primary elections shall be held on the first Tuesday after the first Monday in May of each year except in years in which a presidential primary election is held.

(2) "Presidential primary election" means a primary election as defined by division (E)(1) of this section at which an election is held for the purpose of choosing delegates and alternates to the national conventions of the major political parties pursuant to section 3513.12 of the Revised Code. Unless otherwise specified, presidential primary elections are included in references to primary elections. In years in which a presidential primary election is held, all primary elections shall be held on the first Tuesday after the first Monday in March except as otherwise authorized by a municipal or county charter.

(F) "Political party" means any group of voters meeting the requirements set forth in section 3517.01 of the Revised Code for the formation and existence of a political party.

(1) "Major political party" means any political party organized under the laws of this state whose candidate for governor or nominees for presidential electors received no less than twenty per cent of the total vote cast for such office at the most recent regular state election.

(2) "Intermediate political party" means any political party organized under the laws of this state whose candidate for governor or nominees for presidential electors received less than twenty per cent but not less than ten per cent of the total vote cast for such office at the most recent regular state election.

(3) "Minor political party" means any political party organized under the laws of this state whose candidate for governor or nominees for presidential electors received less than ten per cent but not less than five per cent of the total vote cast for such office at the most recent regular state election or which has filed with the secretary of state, subsequent to any election in which it received less than five per cent of such vote, a petition signed by qualified electors equal in number to at least one per cent of the total vote cast for such office in the last preceding regular state election, except that a newly formed political party shall be known as a minor political party until the time of the first election for governor or president which occurs not less than twelve months subsequent to the formation of such party, after which election the status of such party shall be determined by the vote for the office of governor or president.

(G) "Dominant party in a precinct" or "dominant political party in a precinct" means that political party whose candidate for election to the office of governor at the most recent regular state election at which a governor was elected received more votes than any other person received for election to that office in such precinct at such election.

(H) "Candidate" means any qualified person certified in accordance with the provisions of the Revised Code for placement on the official ballot of a primary, general, or special election to be held in this state, or any qualified person who claims to be a write-in candidate, or who knowingly assents to being represented as a write-in candidate by another at either a primary, general, or special election to be held in this state.

(I) "Independent candidate" means any candidate who claims not to be affiliated with a political party, and whose name has been certified on the office-type ballot at a general or special election through the filing of a statement of candidacy and nominating petition, as prescribed in section 3513.257 of the Revised Code.

(J) "Nonpartisan candidate" means any candidate whose name is required, pursuant to section 3505.04 of the Revised Code, to be listed on the nonpartisan ballot, including all candidates for judicial office, for member of any board of education, for municipal or township offices in which primary elections are not held for nominating candidates by political parties, and for offices of municipal corporations having charters that provide for separate ballots for elections for these offices.

(K) "Party candidate" means any candidate who claims to be a member of a political party, whose name has been certified on the office-type ballot at a general or special election through the filing of a declaration of candidacy and petition of candidate, and who has won the primary election of the candidate's party for the public office the candidate seeks or is selected by party committee in accordance with section 3513.31 of the Revised Code.

(L) "Officer of a political party" includes, but is not limited to, any member, elected or appointed, of a controlling committee, whether representing the territory of the state, a district therein, a county, township, a city, a ward, a precinct, or other territory, of a major, intermediate, or minor political party.

(M) "Question or issue" means any question or issue certified in accordance with the Revised Code for placement on an official ballot at a general or special election to be held in this state.

(N) "Elector" or "qualified elector" means a person having the qualifications provided by law to be entitled to vote.

(O) "Voter" means an elector who votes at an election.

(P) "Voting residence" means that place of residence of an elector which shall determine the precinct in which the elector may vote.

(Q) "Precinct" means a district within a county established by the board of elections of such county within which all qualified electors having a voting residence therein may vote at the same polling place.

(R) "Polling place" means that place provided for each precinct at which the electors having a voting residence in such precinct may vote.

(S) "Board" or "board of elections" means the board of elections appointed in a county pursuant to section 3501.06 of the Revised Code.

(T) "Political subdivision" means a county, township, city, village, or school district.

(U) "Election officer" or "election official" means any of the following:

(1) Secretary of state;

(2) Employees of the secretary of state serving the division of elections in the capacity of attorney, administrative officer, administrative assistant, elections administrator, office manager, or clerical supervisor;

(3) Director of a board of elections;

(4) Deputy director of a board of elections;

(5) Member of a board of elections;

(6) Employees of a board of elections;

(7) Precinct polling place judges;

(8) Employees appointed by the boards of elections on a temporary or part-time basis.

(V) "Acknowledgment notice" means a notice sent by a board of elections, on a form prescribed by the secretary of state, informing a voter registration applicant or an applicant who wishes to change the applicant's residence or name of the status of the application; the information necessary to complete or update the application, if any; and if the application is complete, the precinct in which the applicant is to vote.

(W) "Confirmation notice" means a notice sent by a board of elections, on a form prescribed by the secretary of state, to a registered elector to confirm the registered elector's current address.

(X) "Designated agency" means an office or agency in the state that provides public assistance or that provides state-funded programs primarily engaged in providing services to persons with disabilities and that is required by the National Voter Registration Act of 1993 to implement a program designed and administered by the secretary of state for registering voters, or any other public or government office or agency that implements a program designed and administered by the secretary of state for registering voters, including the department of job and family services, the program administered under section 3701.132 of the Revised Code by the department of health, the department of mental health, the department of developmental disabilities, the rehabilitation services commission, and any other agency the secretary of state designates. "Designated agency" does not include public high schools and vocational schools, public libraries, or the office of a county treasurer.

(Y) "National Voter Registration Act of 1993" means the "National Voter Registration Act of 1993," 107 Stat. 77, 42 U.S.C.A. 1973gg.

(Z) "Voting Rights Act of 1965" means the "Voting Rights Act of 1965," 79 Stat. 437, 42 U.S.C.A. 1973, as amended.

(AA) "Photo identification" means a document that meets each of the following requirements:

(1) It shows the name of the individual to whom it was issued, which shall conform to the name in the poll list or signature pollbook.

(2) It shows the current address of the individual to whom it was issued, which shall conform to the address in the poll list or signature pollbook, except for a driver's license or a state identification card issued under section 4507.50 of the Revised Code, which may show either the current or former address of the individual to whom it was issued, regardless of whether that address conforms to the address in the poll list or signature pollbook.

(3) It shows a photograph of the individual to whom it was issued.

(4) It includes an expiration date that has not passed.

(5) It was issued by the government of the United States or this state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General Assemblych.105,SB 79, §1, eff. 10/6/2009.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006; 2007 HB119 09-29-2007



Section 3501.011 - Legal mark of registered elector.

(A) Except as otherwise provided in divisions (B) and (C) of this section, and except as otherwise provided in any section of Title XXXV of the Revised Code to the contrary, as used in the sections of the Revised Code relating to elections and political communications, whenever a person is required to sign or affix a signature to a declaration of candidacy, nominating petition, declaration of intent to be a write-in candidate, initiative petition, referendum petition, recall petition, or any other kind of petition, or to sign or affix a signature on any other document that is filed with or transmitted to a board of elections or the office of the secretary of state, "sign" or "signature" means that person's written, cursive-style legal mark written in that person's own hand.

(B) For persons who do not use a cursive-style legal mark during the course of their regular business and legal affairs, "sign" or "signature" means that person's other legal mark that the person uses during the course of that person's regular business and legal affairs that is written in the person's own hand.

(C) Any voter registration record requiring a person's signature shall be signed using the person's legal mark used in the person's regular business and legal affairs. For any purpose described in division (A) of this section, the legal mark of a registered elector shall be considered to be the mark of that elector as it appears on the elector's voter registration record.

Effective Date: 09-26-2003



Section 3501.012 - Voter application not to be refused due to specified requirements.

Notwithstanding any provision of the Revised Code to the contrary, the secretary of state or a board of elections shall not refuse to accept and process an otherwise valid voter registration application, absent voter's ballot application, uniformed services and overseas absent voter's ballot application, returned absent voter's ballot, returned uniformed services and overseas absent voter's ballot, or federal write-in absentee ballot from an individual who is eligible to vote as a uniformed services voter or an overseas voter in accordance with 42 U.S.C. 1973ff-6 due to any requirements regarding notarization, paper type, paper weight and size, envelope type, or envelope weight and size.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 3501.02 - General election - time for holding.

General elections in the state and its political subdivisions shall be held as follows:

(A) For the election of electors of president and vice-president of the United States, in the year of 1932 and every four years thereafter;

(B) For the election of a member of the senate of the United States, in the years 1932 and 1934, and every six years after each of such years; except as otherwise provided for filling vacancies;

(C) For the election of representatives in the congress of the United States and of elective state and county officers including elected members of the state board of education, in the even-numbered years; except as otherwise provided for filling vacancies;

(D) For municipal and township officers, members of boards of education, judges and clerks of municipal courts, in the odd-numbered years;

(E) Proposed constitutional amendments or proposed measures submitted by the general assembly or by initiative or referendum petitions to the voters of the state at large may be submitted to the general election in any year occurring at least sixty days, in case of a referendum, and ninety days, in the case of an initiated measure, subsequent to the filing of the petitions therefor. Proposed constitutional amendments submitted by the general assembly to the voters of the state at large may be submitted at a special election occurring on the day in any year specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, when a special election on that date is designated by the general assembly in the resolution adopting the proposed constitutional amendment.

No special election shall be held on a day other than the day of a general election, unless a law or charter provides otherwise, regarding the submission of a question or issue to the voters of a county, township, city, village, or school district.

(F)

(1) Notwithstanding any provision of the Revised Code to the contrary, any question or issue, except a candidacy, to be voted upon at an election shall be certified, for placement upon the ballot, to the board of elections not later than four p.m. of the ninetieth day before the day of the election.

(2) Any question or issue that is certified for placement on a ballot on or after the effective date of this amendment shall be certified not later than the ninetieth day before the day of the applicable election, notwithstanding any deadlines appearing in any section of the Revised Code governing the placement of that question or issue on the ballot.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §3 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-05-2000



Section 3501.03 - Notice of election.

At least ten days before the time for holding an election the board of elections shall give public notice by a proclamation, posted in a conspicuous place in the courthouse and city hall, or by one insertion in a newspaper of general circulation in the county.

The board shall have authority to publicize information relative to registration or elections.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1954



Section 3501.04 - Secretary of state is chief election officer.

The secretary of state is the chief election officer of the state, with such powers and duties relating to the registration of voters and the conduct of elections as are prescribed in Title XXXV [35] of the Revised Code. He shall perform these duties, in addition to other duties imposed upon him by law, without additional compensation.

Effective Date: 10-01-1953



Section 3501.05 - Election duties of secretary of state.

The secretary of state shall do all of the following:

(A) Appoint all members of boards of elections;

(B) Issue instructions by directives and advisories in accordance with section 3501.053 of the Revised Code to members of the boards as to the proper methods of conducting elections.

(C) Prepare rules and instructions for the conduct of elections;

(D) Publish and furnish to the boards from time to time a sufficient number of indexed copies of all election laws then in force;

(E) Edit and issue all pamphlets concerning proposed laws or amendments required by law to be submitted to the voters;

(F) Prescribe the form of registration cards, blanks, and records;

(G) Determine and prescribe the forms of ballots and the forms of all blanks, cards of instructions, pollbooks, tally sheets, certificates of election, and forms and blanks required by law for use by candidates, committees, and boards;

(H) Prepare the ballot title or statement to be placed on the ballot for any proposed law or amendment to the constitution to be submitted to the voters of the state;

(I) Except as otherwise provided in section 3519.08 of the Revised Code, certify to the several boards the forms of ballots and names of candidates for state offices, and the form and wording of state referendum questions and issues, as they shall appear on the ballot;

(J) Except as otherwise provided in division (I)(2)(b) of section 3501.38 of the Revised Code, give final approval to ballot language for any local question or issue approved and transmitted by boards of elections under section 3501.11 of the Revised Code;

(K) Receive all initiative and referendum petitions on state questions and issues and determine and certify to the sufficiency of those petitions;

(L) Require such reports from the several boards as are provided by law, or as the secretary of state considers necessary;

(M) Compel the observance by election officers in the several counties of the requirements of the election laws;

(N)

(1) Except as otherwise provided in division (N)(2) of this section, investigate the administration of election laws, frauds, and irregularities in elections in any county, and report violations of election laws to the attorney general or prosecuting attorney, or both, for prosecution;

(2) On and after August 24, 1995, report a failure to comply with or a violation of a provision in sections 3517.08 to 3517.13, 3517.17, 3517.18, 3517.20 to 3517.22, 3599.03, or 3599.031 of the Revised Code, whenever the secretary of state has or should have knowledge of a failure to comply with or a violation of a provision in one of those sections, by filing a complaint with the Ohio elections commission under section 3517.153 of the Revised Code;

(O) Make an annual report to the governor containing the results of elections, the cost of elections in the various counties, a tabulation of the votes in the several political subdivisions, and other information and recommendations relative to elections the secretary of state considers desirable;

(P) Prescribe and distribute to boards of elections a list of instructions indicating all legal steps necessary to petition successfully for local option elections under sections 4301.32 to 4301.41, 4303.29, 4305.14, and 4305.15 of the Revised Code;

(Q) Adopt rules pursuant to Chapter 119. of the Revised Code for the removal by boards of elections of ineligible voters from the statewide voter registration database and, if applicable, from the poll list or signature pollbook used in each precinct, which rules shall provide for all of the following:

(1) A process for the removal of voters who have changed residence, which shall be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965 and the National Voter Registration Act of 1993, including a program that uses the national change of address service provided by the United States postal system through its licensees;

(2) A process for the removal of ineligible voters under section 3503.21 of the Revised Code;

(3) A uniform system for marking or removing the name of a voter who is ineligible to vote from the statewide voter registration database and, if applicable, from the poll list or signature pollbook used in each precinct and noting the reason for that mark or removal.

(R) Prescribe a general program for registering voters or updating voter registration information, such as name and residence changes, by boards of elections, designated agencies, offices of deputy registrars of motor vehicles, public high schools and vocational schools, public libraries, and offices of county treasurers consistent with the requirements of section 3503.09 of the Revised Code;

(S) Prescribe a program of distribution of voter registration forms through boards of elections, designated agencies, offices of the registrar and deputy registrars of motor vehicles, public high schools and vocational schools, public libraries, and offices of county treasurers;

(T) To the extent feasible, provide copies, at no cost and upon request, of the voter registration form in post offices in this state;

(U) Adopt rules pursuant to section 111.15 of the Revised Code for the purpose of implementing the program for registering voters through boards of elections, designated agencies, and the offices of the registrar and deputy registrars of motor vehicles consistent with this chapter;

(V) Establish the full-time position of Americans with Disabilities Act coordinator within the office of the secretary of state to do all of the following:

(1) Assist the secretary of state with ensuring that there is equal access to polling places for persons with disabilities;

(2) Assist the secretary of state with ensuring that each voter may cast the voter's ballot in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters;

(3) Advise the secretary of state in the development of standards for the certification of voting machines, marking devices, and automatic tabulating equipment.

(W) Establish and maintain a computerized statewide database of all legally registered voters under section 3503.15 of the Revised Code that complies with the requirements of the "Help America Vote Act of 2002," Pub. L. No. 107-252, 116 Stat. 1666, and provide training in the operation of that system;

(X) Ensure that all directives, advisories, other instructions, or decisions issued or made during or as a result of any conference or teleconference call with a board of elections to discuss the proper methods and procedures for conducting elections, to answer questions regarding elections, or to discuss the interpretation of directives, advisories, or other instructions issued by the secretary of state are posted on a web site of the office of the secretary of state as soon as is practicable after the completion of the conference or teleconference call, but not later than the close of business on the same day as the conference or teleconference call takes place.

(Y) Publish a report on a web site of the office of the secretary of state not later than one month after the completion of the canvass of the election returns for each primary and general election, identifying, by county, the number of absent voter's ballots cast and the number of those ballots that were counted, and the number of provisional ballots cast and the number of those ballots that were counted, for that election. The secretary of state shall maintain the information on the web site in an archive format for each subsequent election.

(Z) Conduct voter education outlining voter identification, absent voters ballot, provisional ballot, and other voting requirements;

(AA) Establish a procedure by which a registered elector may make available to a board of elections a more recent signature to be used in the poll list or signature pollbook produced by the board of elections of the county in which the elector resides;

(BB) Disseminate information, which may include all or part of the official explanations and arguments, by means of direct mail or other written publication, broadcast, or other means or combination of means, as directed by the Ohio ballot board under division (F) of section 3505.062 of the Revised Code, in order to inform the voters as fully as possible concerning each proposed constitutional amendment, proposed law, or referendum;

(CC) Be the single state office responsible for the implementation of the "Uniformed and Overseas Citizens Absentee Voting Act," Pub. L. No. 99-410, 100 Stat. 924, 42 U.S.C. 1973ff, et seq., as amended, in this state. The secretary of state may delegate to the boards of elections responsibilities for the implementation of that act, including responsibilities arising from amendments to that act made by the "Military and Overseas Voter Empowerment Act," Subtitle H of the National Defense Authorization Act for Fiscal Year 2010, Pub. L. No. 111-84, 123 Stat. 3190.

(DD) Perform other duties required by law.

Whenever a primary election is held under section 3513.32 of the Revised Code or a special election is held under section 3521.03 of the Revised Code to fill a vacancy in the office of representative to congress, the secretary of state shall establish a deadline, notwithstanding any other deadline required under the Revised Code, by which any or all of the following shall occur: the filing of a declaration of candidacy and petitions or a statement of candidacy and nominating petition together with the applicable filing fee; the filing of protests against the candidacy of any person filing a declaration of candidacy or nominating petition; the filing of a declaration of intent to be a write-in candidate; the filing of campaign finance reports; the preparation of, and the making of corrections or challenges to, precinct voter registration lists; the receipt of applications for absent voter's ballots or armed service absent voter's ballots; the supplying of election materials to precincts by boards of elections; the holding of hearings by boards of elections to consider challenges to the right of a person to appear on a voter registration list; and the scheduling of programs to instruct or reinstruct election officers.

In the performance of the secretary of state's duties as the chief election officer, the secretary of state may administer oaths, issue subpoenas, summon witnesses, compel the production of books, papers, records, and other evidence, and fix the time and place for hearing any matters relating to the administration and enforcement of the election laws.

In any controversy involving or arising out of the adoption of registration or the appropriation of funds for registration, the secretary of state may, through the attorney general, bring an action in the name of the state in the court of common pleas of the county where the cause of action arose or in an adjoining county, to adjudicate the question.

In any action involving the laws in Title XXXV of the Revised Code wherein the interpretation of those laws is in issue in such a manner that the result of the action will affect the lawful duties of the secretary of state or of any board of elections, the secretary of state may, on the secretary of state's motion, be made a party.

The secretary of state may apply to any court that is hearing a case in which the secretary of state is a party, for a change of venue as a substantive right, and the change of venue shall be allowed, and the case removed to the court of common pleas of an adjoining county named in the application or, if there are cases pending in more than one jurisdiction that involve the same or similar issues, the court of common pleas of Franklin county.

Public high schools and vocational schools, public libraries, and the office of a county treasurer shall implement voter registration programs as directed by the secretary of state pursuant to this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 05-07-2004; 05-02-2006; 08-22-2006; 2007 HB119 09-29-2007; 2008 HB350 09-12-2008



Section 3501.051 - Simulated election programs for minors.

(A) Notwithstanding any other section of the Revised Code, the secretary of state may authorize, in one or more precincts in one or more counties, a program allowing individuals under the age of eighteen to enter the polling place and vote in a simulated election held at the same time as a general election. Any individual working in or supervising at a simulated election may enter the polling place and remain within it during the entire period the polls are open.

(B) A program established under division (A) of this section shall require all of the following:

(1) That the duties imposed on judges of election and peace officers under section 3501.33 of the Revised Code be performed by those judges and officers in regard to simulated elections and all activities related to simulated elections;

(2) That volunteers provide the personnel necessary to conduct the simulated election, except that employees of the secretary of state, employees or members of boards of elections, and precinct election officials may aid in operating the program to the extent permitted by the secretary of state;

(3) That individuals under the age of fourteen be accompanied to the simulated election by an individual eighteen years of age or over;

(4) Any other requirements the secretary of state considers necessary for the orderly administration of the election process.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 07-21-1992



Section 3501.052 - State officials not to serve as campaign officials.

(A) The secretary of state shall not serve as campaign treasurer or in any other official capacity for any campaign committee for any state or local office other than an office to which the secretary of state is seeking election.

(B) The secretary of state shall not serve as campaign treasurer or in any other official capacity for any principal campaign committee or other authorized committee for any federal office other than an office to which the secretary of state is seeking election.

(C) The secretary of state shall not serve as a treasurer or in any other official capacity for any committee named in an initiative petition, any committee named in a referendum petition, any person making disbursements for the direct costs of producing or airing electioneering communications, or any other committee regulated under Chapter 3517. of the Revised Code.

(D) The attorney general shall not serve as a treasurer or in any other official capacity for any committee named in an initiative petition or any committee named in a referendum petition.

(E) As used in this section:

(1) "Authorized committee" and "principal campaign committee" have the same meanings as in the Federal Election Campaign Act.

(2) "Campaign committee," "campaign treasurer," and "Federal Election Campaign Act" have the same meanings as in section 3517.01 of the Revised Code.

(3) "Electioneering communication" has the same meaning as in section 3517.1011 of the Revised Code.

Effective Date: 05-02-2006



Section 3501.053 - Instructions regarding conduct of elections - web publication.

(A) The secretary of state may issue instructions as to the proper method of conducting elections to members of the boards of elections by permanent or temporary directives.

(1) The secretary of state shall establish a process to allow public review and public comment of proposed directives. Prior to issuing any permanent directive, the secretary of state shall provide reasonable notice of the issuance of the directive and allow a reasonable amount of time for public review and public comment of the proposed directive under this division.

No permanent directive shall be issued during the period beginning ninety days prior to the day of an election and ending on the fortieth day following the day of that election.

(2) Temporary directives shall only be issued, and shall only have effect, during the period beginning ninety days prior to the day of an election and ending on the fortieth day following the day of that election. Temporary directives shall not be subject to public review and public comment under division (A)(1) of this section.

A temporary directive shall not become a permanent directive unless the temporary directive is proposed as a permanent directive and subject to public review and public comment under division (A)(1) of this section.

If the situation prompting the establishment of a temporary directive appears likely to recur, the secretary of state shall establish a permanent directive addressing the situation.

(B) In addition to any other publication of directives and advisories issued by the secretary of state, the secretary of state shall publish those directives and advisories on a web site of the office of the secretary of state as soon as is practicable after they are issued, but not later than the close of business on the same day as a directive or advisory is issued. The secretary of state shall not remove from the web site any directives and advisories so posted. The secretary of state shall provide on that web site access to all directives and advisories currently in effect and maintain an archive of all directives and advisories previously published on that web site.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 2008 HB350 09-12-2008



Section 3501.06 - County board of elections.

There shall be in each county of the state a board of elections consisting of four qualified electors of the county, who shall be appointed by the secretary of state, as the secretary's representatives, to serve for the term of four years. On the first day of March in even-numbered years the secretary of state shall appoint two of such board members, one of whom shall be from the political party which cast the highest number of votes for the office of governor at the most recent regular state election, and the other shall be from the political party which cast the next highest number of votes for the office of governor at such election. All vacancies filled for unexpired terms and all appointments to new terms shall be made from the political party to which the vacating or outgoing member belonged, unless there is a third political party which cast a greater number of votes in the state at the most recent regular state election for the office of governor than did the party to which the retiring member belonged, in which event the vacancy shall be filled from such third party.

Effective Date: 08-22-1995



Section 3501.07 - Filling vacancies on county boards of elections.

At a meeting held not more than sixty nor less than fifteen days before the expiration date of the term of office of a member of the board of elections, or within fifteen days after a vacancy occurs in the board, the county executive committee of the major political party entitled to the appointment may make and file a recommendation with the secretary of state for the appointment of a qualified elector. The secretary of state shall appoint such elector, unless he has reason to believe that the elector would not be a competent member of such board. In such cases the secretary of state shall so state in writing to the chairman of such county executive committee, with the reasons therefor, and such committee may either recommend another elector or may apply for a writ of mandamus to the supreme court to compel the secretary of state to appoint the elector so recommended. In such action the burden of proof to show the qualifications of the person so recommended shall be on the committee making the recommendation. If no such recommendation is made, the secretary of state shall make the appointment.

If a vacancy on the board of elections is to be filled by a minor or an intermediate political party, authorized officials of that party may within fifteen days after the vacancy occurs recommend a qualified person to the secretary of state for appointment to such vacancy.

Effective Date: 03-23-1972



Section 3501.08 - Oath of members.

Before entering upon the duties of his office, each member of the board of elections shall appear before a person authorized to administer oaths and take and subscribe to an oath that he will support the constitutions of the United States and of the state, will perform the duties of the office to the best of his ability, will enforce the election laws, and will protect and preserve the records and property pertaining to elections. Such oath shall be filed with the clerk of the court of common pleas of the county wherein the officer resides within fifteen days from the date of appointment.

Effective Date: 01-01-1954



Section 3501.09 - Organization of county board.

Biennially, within five days after the appointments to the board of elections are made by the secretary of state, the members of the board shall meet and organize by selecting one of their number as chairperson, who shall preside at all meetings. They shall, upon careful consideration of each such person's qualifications, select a resident elector of the county, other than a member of the board, as director, and a resident elector of the county as deputy director. All such officers shall continue in office, at the pleasure of the board, for two years. The balloting for such officers shall commence on the day of the convening and be taken until such organization is effected or five ballots have been cast. The director shall first be selected by the votes of at least three members. If, after five ballots, no person is agreed upon as director, the names of all persons voted for on the fifth ballot, together with the names of the board members who nominated them, shall be certified to the secretary of state, who shall designate therefrom one of such persons to serve as director, unless the secretary of state has reason to believe that no person nominated is qualified. In this case the secretary of state shall so state in writing to the board, and the board shall nominate other persons, in the manner in which the original persons were nominated, and select from those nominated another person as director. If, after five ballots, no person is agreed upon as director, the names of all persons voted for on the fifth ballot, together with the names of the board members who nominated them, shall be certified to the secretary of state, who shall designate therefrom one of such nominees to serve as director and another such nominee to serve as deputy director. If the board fails to nominate another person as director, the office shall be filled in accordance with the procedures of section 3501.16 of the Revised Code.

The director and deputy director shall be of opposite political parties, and each such officer shall have been nominated by a board member of the political party to which he belongs, but the board may decide by the affirmative vote of at least three members that the services of a deputy director are unnecessary and such deputy director then shall not be employed. After the selection of the director and deputy director, the chairman shall be selected from the members of the board of opposite politics to that of the director. If, upon the first ballot, no person is agreed upon as chairman, the member of opposite politics to the director having the shortest term to serve shall be chairman, and shall preside at all meetings. When such organization is perfected, the director shall forthwith report it to the secretary of state.

Effective Date: 08-22-1995



Section 3501.091 - Chairman or director replaced with member of opposite party.

At any time after the organization of the board of elections is perfected and reported to the secretary of state under section 3501.09 of the Revised Code, the board may decide by the affirmative vote of at least three members to replace the board's present chairman or director with a person belonging to the opposite political party from the one to which the present officer belongs. After such a vote, the members of the board shall reselect all officers of the board in accordance with the procedures set forth in section 3501.09 of the Revised Code. An officer selected through this process shall serve as an officer for the remainder of the term for which the outgoing officer was selected to serve as an officer. A reselection of officers under this section does not increase or decrease the length of any person's term as a member of the board. The director and deputy director shall be of opposite political parties, and the chairman shall be selected from the members of the board of opposite politics from those of the director.

Effective Date: 05-21-1991



Section 3501.10 - Offices and records of board.

(A) The board of elections shall, as an expense of the board, provide suitable rooms for its offices and records and the necessary and proper furniture and supplies for those rooms. The board may lease such offices and rooms, necessary to its operation, for the length of time and upon the terms the board deems in the best interests of the public, provided that the term of any such lease shall not exceed fifteen years.

Thirty days prior to entering into such a lease, the board shall notify the board of county commissioners in writing of its intent to enter into the lease. The notice shall specify the terms and conditions of the lease. Prior to the thirtieth day after receiving that notice and before any lease is entered into, the board of county commissioners may reject the proposed lease by a majority vote. After receiving written notification of the rejection by the board of county commissioners, the board of elections shall not enter into the lease that was rejected, but may immediately enter into additional lease negotiations, subject to the requirements of this section.

The board of elections in any county may, by resolution, request that the board of county commissioners submit to the electors of the county, in accordance with section 133.18 of the Revised Code, the question of issuing bonds for the acquisition of real estate and the construction on it of a suitable building with necessary furniture and equipment for the proper administration of the duties of the board of elections. The resolution declaring the necessity for issuing such bonds shall relate only to the acquisition of real estate and to the construction, furnishing, and equipping of a building as provided in this division.

(B) The board of elections in each county shall keep its offices, or one or more of its branch registration offices, open for the performance of its duties until nine p.m. on the last day of registration before a general or primary election. At all other times during each week, the board shall keep its offices and rooms open for a period of time that the board considers necessary for the performance of its duties.

(C) The board of elections may maintain permanent or temporary branch offices at any place within the county, provided that, if the board of elections permits electors to vote at a branch office, electors shall not be permitted to vote at any other branch office or any other office of the board of elections.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 06-30-1997; 05-07-2004; 05-02-2006



Section 3501.11 - Board duties.

Each board of elections shall exercise by a majority vote all powers granted to the board by Title XXXV of the Revised Code, shall perform all the duties imposed by law, and shall do all of the following:

(A) Establish, define, provide, rearrange, and combine election precincts;

(B) Fix and provide the places for registration and for holding primaries and elections;

(C) Provide for the purchase, preservation, and maintenance of booths, ballot boxes, books, maps, flags, blanks, cards of instructions, and other forms, papers, and equipment used in registration, nominations, and elections;

(D) Appoint and remove its director, deputy director, and employees and all registrars, judges, and other officers of elections, fill vacancies, and designate the ward or district and precinct in which each shall serve;

(E) Make and issue rules and instructions, not inconsistent with law or the rules, directives, or advisories issued by the secretary of state, as it considers necessary for the guidance of election officers and voters;

(F) Advertise and contract for the printing of all ballots and other supplies used in registrations and elections;

(G) Provide for the issuance of all notices, advertisements, and publications concerning elections, except as otherwise provided in division (G) of section 3501.17 and divisions (F) and (G) of section 3505.062 of the Revised Code;

(H) Provide for the delivery of ballots, pollbooks, and other required papers and material to the polling places;

(I) Cause the polling places to be suitably provided with voting machines, marking devices, automatic tabulating equipment, stalls, and other required supplies. In fulfilling this duty, each board of a county that uses voting machines, marking devices, or automatic tabulating equipment shall conduct a full vote of the board during a public session of the board on the allocation and distribution of voting machines, marking devices, and automatic tabulating equipment for each precinct in the county.

(J) Investigate irregularities, nonperformance of duties, or violations of Title XXXV of the Revised Code by election officers and other persons; administer oaths, issue subpoenas, summon witnesses, and compel the production of books, papers, records, and other evidence in connection with any such investigation; and report the facts to the prosecuting attorney or the secretary of state;

(K) Review, examine, and certify the sufficiency and validity of petitions and nomination papers, and, after certification, return to the secretary of state all petitions and nomination papers that the secretary of state forwarded to the board;

(L) Receive the returns of elections, canvass the returns, make abstracts of them, and transmit those abstracts to the proper authorities;

(M) Issue certificates of election on forms to be prescribed by the secretary of state;

(N) Make an annual report to the secretary of state, on the form prescribed by the secretary of state, containing a statement of the number of voters registered, elections held, votes cast, appropriations received, expenditures made, and other data required by the secretary of state;

(O) Prepare and submit to the proper appropriating officer a budget estimating the cost of elections for the ensuing fiscal year;

(P) Perform other duties as prescribed by law or the rules, directives, or advisories of the secretary of state;

(Q) Investigate and determine the residence qualifications of electors;

(R) Administer oaths in matters pertaining to the administration of the election laws;

(S) Prepare and submit to the secretary of state, whenever the secretary of state requires, a report containing the names and residence addresses of all incumbent county, municipal, township, and board of education officials serving in their respective counties;

(T) Establish and maintain a voter registration database of all qualified electors in the county who offer to register;

(U) Maintain voter registration records, make reports concerning voter registration as required by the secretary of state, and remove ineligible electors from voter registration lists in accordance with law and directives of the secretary of state;

(V) Give approval to ballot language for any local question or issue and transmit the language to the secretary of state for the secretary of state's final approval;

(W) Prepare and cause the following notice to be displayed in a prominent location in every polling place:

"NOTICE

Ohio law prohibits any person from voting or attempting to vote more than once at the same election.

Violators are guilty of a felony of the fourth degree and shall be imprisoned and additionally may be fined in accordance with law."

(X) In all cases of a tie vote or a disagreement in the board, if no decision can be arrived at, the director or chairperson shall submit the matter in controversy, not later than fourteen days after the tie vote or the disagreement, to the secretary of state, who shall summarily decide the question, and the secretary of state's decision shall be final.

(Y) Assist each designated agency, deputy registrar of motor vehicles, public high school and vocational school, public library, and office of a county treasurer in the implementation of a program for registering voters at all voter registration locations as prescribed by the secretary of state. Under this program, each board of elections shall direct to the appropriate board of elections any voter registration applications for persons residing outside the county where the board is located within five days after receiving the applications.

(Z) On any day on which an elector may vote in person at the office of the board or at another site designated by the board, consider the board or other designated site a polling place for that day. All requirements or prohibitions of law that apply to a polling place shall apply to the office of the board or other designated site on that day.

(AA) Perform any duties with respect to voter registration and voting by uniformed services and overseas voters that are delegated to the board by law or by the rules, directives, or advisories of the secretary of state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 05-02-2006; 2007 HB119 09-29-2007



Section 3501.12 - Compensation of board members.

The annual compensation of members of the board of elections shall be determined on the basis of the population of the county according to the next preceding federal census, and shall be paid monthly out of the appropriations made to the board and upon vouchers or payrolls certified by the chairperson, or a member of the board designated by it, and countersigned by the director or in the director's absence by the deputy director. Upon presentation of any such voucher or payroll, the county auditor shall issue a warrant upon the county treasurer for the amount thereof as in the case of vouchers or payrolls for county offices and the treasurer shall pay such warrant.

(A) Except as provided in divisions (B) and (C) of this section, the amount of annual compensation of members of the board shall be as follows:

(1) Eighty-five dollars for each full one thousand of the first one hundred thousand population;

(2) Forty dollars and fifty cents for each full one thousand of the second one hundred thousand population;

(3) Twenty-two dollars for each full one thousand of the third one hundred thousand population;

(4) Six dollars and seventy-five cents for each full one thousand above three hundred thousand population.

(B) Except as provided in division (C) of this section, the compensation of a member of the board shall not be less than three thousand three hundred seventy-five dollars and shall not exceed twenty thousand dollars annually.

(C) In calendar year 2001, the annual compensation of each member of the board shall be computed after increasing the dollar amounts specified in divisions (A) and (B) of this section by three per cent.

(D) In calendar year 2002, the annual compensation of each member of the board shall be computed after increasing by three per cent the dollar amounts used to compute the compensation of a member under division (C) of this section.

(E) In calendar year 2003 and thereafter, the annual compensation of each member of the board shall be computed after increasing by three per cent the dollar amounts used to compute the compensation of a member under division (D) of this section.

For the purposes of this section, members of boards of elections shall be deemed to be appointed and not elected, and therefore not subject to Section 20 of Article II of the Ohio Constitution.

Effective Date: 12-08-2000



Section 3501.13 - Duties of director.

(A) The director of the board of elections shall keep a full and true record of the proceedings of the board and of all moneys received and expended; file and preserve in the board's office all orders and records pertaining to the administration of registrations, primaries, and elections; receive and have the custody of all books, papers, and property belonging to the board; and perform other duties in connection with the office of director and the proper conduct of elections as the board determines.

(B) Before entering upon the duties of the office, the director shall subscribe to an oath that the director will support the Constitution of the United States and the Ohio Constitution, perform all the duties of the office to the best of the director's ability, enforce the election laws, and preserve all records, documents, and other property pertaining to the conduct of elections placed in the director's custody.

(C) The director may administer oaths to persons required by law to file certificates or other papers with the board, to judges of elections, to witnesses who are called to testify before the board, and to voters filling out blanks at the board's offices. Except as otherwise provided by state or federal law, the records of the board and papers and books filed in its office are public records and open to inspection under such reasonable regulations as shall be established by the board. The following notice shall be posted in a prominent place at each board office:

"Except as otherwise provided by state or federal law, records filed in this office of the board of elections are open to public inspection during normal office hours, pursuant to the following reasonable regulations: (the board shall here list its regulations). Whoever prohibits any person from inspecting the public records of this board is subject to the penalties of section 3599.161 of the Revised Code."

(D) Upon receipt of a written declaration of intent to retire as provided for in section 145.38 of the Revised Code, the director shall provide a copy to each member of the board of elections.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 01-01-1995; 05-02-2006



Section 3501.14 - Compensation of director, deputy director, and employees of board.

The board of elections shall, by a vote of not less than three of its members, fix the annual compensation of its director and deputy director who are selected in accordance with section 3501.09 of the Revised Code.

The board may, when necessary, appoint a deputy director, who shall not be a member of the same political party of which the director is a member, and other employees, prescribe their duties, and, by a vote of not less than three of its members, fix their compensation.

The director, deputy director, and other employees of the board are not public officers and shall serve, during their term of office, at the discretion of the board. The board may summarily remove the director or the deputy director by a vote of not less than three of its members and may remove any other employee by a majority vote of its membership.

The deputy director and all other election officials shall take and subscribe to the same oath for the faithful performance of their duties as is required of the director of the board. The deputy director shall have the same power as the director to administer oaths. The board may also employ additional employees, when necessary, for part time only at the prevailing rate of pay for such services.

A tie vote or disagreement in the board on the amount of compensation to be paid to a director, deputy director, or any employee shall not be submitted to the secretary of state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-23-1981



Section 3501.141 - Insurance coverage of board members and employees.

(A) The board of elections of any county may contract, purchase, or otherwise procure and pay all or any part of the cost of group insurance policies that may provide benefits for hospitalization, surgical care, major medical care, disability, dental care, eye care, medical care, hearing aids, or prescription drugs, and that may provide sickness and accident insurance, or group life insurance, or a combination of any of the foregoing types of insurance or coverage for the full-time employees of such board and their immediate dependents, whether issued by an insurance company or a health insuring corporation, duly authorized to do business in this state. The authority granted under this division applies only when the board of county commissioners, by resolution, denies coverage described in this division to full-time employees of the board of elections.

(B) The board of elections of any county, with the approval of the board of county commissioners, may procure and pay all or any part of the cost of group hospitalization, surgical, major medical, or sickness and accident insurance or a combination of any of the foregoing types of insurance or coverage for the members appointed to the board of elections under section 3501.06 of the Revised Code and their immediate dependents when each member's term begins, whether issued by an insurance company or a health insuring corporation, duly authorized to do business in this state.

Effective Date: 06-04-1997; 09-29-2005



Section 3501.15 - Election officials not to be candidates - exceptions.

No person shall serve as a member, director, deputy director, or employee of the board of elections who is a candidate for any office to be filled at an election, except the office of delegate or alternate to a convention, member of the board of directors of a county agricultural society, presidential elector, or a member of a party committee. No person who is a candidate for an office or position to be voted for by the electors of a precinct, except for a candidate for county central committee who is not opposed by any other candidate in that election and precinct, shall serve as a precinct election officer in said precinct.

Effective Date: 02-26-1986



Section 3501.16 - Secretary of state may remove or suspend from office.

The secretary of state may summarily remove or suspend any member of a board of elections, or the director, deputy director, or any other employee of the board, for neglect of duty, malfeasance, misfeasance, or nonfeasance in office, for any willful violation of Title XXXV of the Revised Code, vacancies in the office of chairperson, director, or deputy director shall be filled in the same manner as original selections are made, from persons belonging to the same political party as that to which the outgoing officer belonged. If those vacancies cannot be filled in that manner, they shall be filled by the secretary of state.

Effective Date: 08-22-1995



Section 3501.161 - Filling vacancy in office of chairman or director with member of opposite party.

The board may decide by the affirmative vote of at least three members to fill a vacancy in the office of chairman or director with a person belonging to the opposite political party from that to which the outgoing officer belonged. After such a vote, the vacancy shall be filled and all other officers shall be reselected in accordance with the procedures set forth in section 3501.09 of the Revised Code. An officer filling a vacancy and an officer who becomes or remains an officer after the reselection shall serve as an officer for the remainder of the term for which the outgoing officer was selected to serve as an officer. A reselection of officers under this section does not increase or decrease the length of any person's term as member of the board. The director and deputy director shall be of opposite political parties, and the chairman shall be selected from the members of the board of opposite politics from those of the director.

Effective Date: 05-21-1991



Section 3501.17 - Expenditures and costs.

(A) The expenses of the board of elections shall be paid from the county treasury, in pursuance of appropriations by the board of county commissioners, in the same manner as other county expenses are paid. If the board of county commissioners fails to appropriate an amount sufficient to provide for the necessary and proper expenses of the board of elections pertaining to the conduct of elections, the board of elections may apply to the court of common pleas within the county, which shall fix the amount necessary to be appropriated and the amount shall be appropriated. Payments shall be made upon vouchers of the board of elections certified to by its chairperson or acting chairperson and the director or deputy director, upon warrants of the county auditor.

The board of elections shall not incur any obligation involving the expenditure of money unless there are moneys sufficient in the funds appropriated therefor to meet the obligation. If the board of elections requests a transfer of funds from one of its appropriation items to another, the board of county commissioners shall adopt a resolution providing for the transfer except as otherwise provided in section 5705.40 of the Revised Code. The expenses of the board of elections shall be apportioned among the county and the various subdivisions as provided in this section, and the amount chargeable to each subdivision shall be withheld by the county auditor from the moneys payable thereto at the time of the next tax settlement. At the time of submitting budget estimates in each year, the board of elections shall submit to the taxing authority of each subdivision, upon the request of the subdivision, an estimate of the amount to be withheld from the subdivision during the next fiscal year.

A board of township trustees may, by resolution, request that the county auditor withhold expenses charged to the township from a specified township fund that is to be credited with revenue at a tax settlement. The resolution shall specify the tax levy ballot issue, the date of the election on the levy issue, and the township fund from which the expenses the board of elections incurs related to that ballot issue shall be withheld.

(B) Except as otherwise provided in division (F) of this section, the compensation of the members of the board of elections and of the director, deputy director, and regular employees in the board's offices, other than compensation for overtime worked; the expenditures for the rental, furnishing, and equipping of the office of the board and for the necessary office supplies for the use of the board; the expenditures for the acquisition, repair, care, and custody of the polling places, booths, guardrails, and other equipment for polling places; the cost of tally sheets, maps, flags, ballot boxes, and all other permanent records and equipment; the cost of all elections held in and for the state and county; and all other expenses of the board which are not chargeable to a political subdivision in accordance with this section shall be paid in the same manner as other county expenses are paid.

(C) The compensation of judges of elections and intermittent employees in the board's offices; the cost of renting, moving, heating, and lighting polling places and of placing and removing ballot boxes and other fixtures and equipment thereof, including voting machines, marking devices, and automatic tabulating equipment; the cost of printing and delivering ballots, cards of instructions, registration lists required under section 3503.23 of the Revised Code, and other election supplies, including the supplies required to comply with division (H) of section 3506.01 of the Revised Code; the cost of contractors engaged by the board to prepare, program, test, and operate voting machines, marking devices, and automatic tabulating equipment; and all other expenses of conducting primaries and elections in the odd-numbered years shall be charged to the subdivisions in and for which such primaries or elections are held. The charge for each primary or general election in odd-numbered years for each subdivision shall be determined in the following manner: first, the total cost of all chargeable items used in conducting such elections shall be ascertained; second, the total charge shall be divided by the number of precincts participating in such election, in order to fix the cost per precinct; third, the cost per precinct shall be prorated by the board of elections to the subdivisions conducting elections for the nomination or election of offices in such precinct; fourth, the total cost for each subdivision shall be determined by adding the charges prorated to it in each precinct within the subdivision.

(D) The entire cost of special elections held on a day other than the day of a primary or general election, both in odd-numbered or in even-numbered years, shall be charged to the subdivision. Where a special election is held on the same day as a primary or general election in an even-numbered year, the subdivision submitting the special election shall be charged only for the cost of ballots and advertising. Where a special election is held on the same day as a primary or general election in an odd-numbered year, the subdivision submitting the special election shall be charged for the cost of ballots and advertising for such special election, in addition to the charges prorated to such subdivision for the election or nomination of candidates in each precinct within the subdivision, as set forth in the preceding paragraph.

(E) Where a special election is held on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, for the purpose of submitting to the voters of the state constitutional amendments proposed by the general assembly, and a subdivision conducts a special election on the same day, the entire cost of the special election shall be divided proportionally between the state and the subdivision based upon a ratio determined by the number of issues placed on the ballot by each, except as otherwise provided in division (G) of this section. Such proportional division of cost shall be made only to the extent funds are available for such purpose from amounts appropriated by the general assembly to the secretary of state. If a primary election is also being conducted in the subdivision, the costs shall be apportioned as otherwise provided in this section.

(F) When a precinct is open during a general, primary, or special election solely for the purpose of submitting to the voters a statewide ballot issue, the state shall bear the entire cost of the election in that precinct and shall reimburse the county for all expenses incurred in opening the precinct.

(G)

(1) The state shall bear the entire cost of advertising in newspapers statewide ballot issues, explanations of those issues, and arguments for or against those issues, as required by Section 1g of Article II and Section 1 of Article XVI, Ohio Constitution, and any other section of law. Appropriations made to the controlling board shall be used to reimburse the secretary of state for all expenses the secretary of state incurs for such advertising under division (G) of section 3505.062 of the Revised Code.

(2) There is hereby created in the state treasury the statewide ballot advertising fund. The fund shall receive transfers approved by the controlling board, and shall be used by the secretary of state to pay the costs of advertising state ballot issues as required under division (G)(1) of this section. Any such transfers may be requested from and approved by the controlling board prior to placing the advertising, in order to facilitate timely provision of the required advertising.

(H) The cost of renting, heating, and lighting registration places; the cost of the necessary books, forms, and supplies for the conduct of registration; and the cost of printing and posting precinct registration lists shall be charged to the subdivision in which such registration is held.

(I) At the request of a majority of the members of the board of elections, the board of county commissioners may, by resolution, establish an elections revenue fund. Except as otherwise provided in this division, the purpose of the fund shall be to accumulate revenue withheld by or paid to the county under this section for the payment of any expense related to the duties of the board of elections specified in section 3501.11 of the Revised Code, upon approval of a majority of the members of the board of elections. The fund shall not accumulate any revenue withheld by or paid to the county under this section for the compensation of the members of the board of elections or of the director, deputy director, or other regular employees in the board's offices, other than compensation for overtime worked.

Notwithstanding sections 5705.14, 5705.15, and 5705.16 of the Revised Code, the board of county commissioners may, by resolution, transfer money to the elections revenue fund from any other fund of the political subdivision from which such payments lawfully may be made. Following an affirmative vote of a majority of the members of the board of elections, the board of county commissioners may, by resolution, rescind an elections revenue fund established under this division. If an elections revenue fund is rescinded, money that has accumulated in the fund shall be transferred to the county general fund.

(J) As used in this section:

(1) "Political subdivision" and "subdivision" mean any board of county commissioners, board of township trustees, legislative authority of a municipal corporation, board of education, or any other board, commission, district, or authority that is empowered to levy taxes or permitted to receive the proceeds of a tax levy, regardless of whether the entity receives tax settlement moneys as described in division (A) of this section;

(2) "Statewide ballot issue" means any ballot issue, whether proposed by the general assembly or by initiative or referendum, that is submitted to the voters throughout the state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997; 09-29-2005; 01-27-2006; 05-02-2006; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008



Section 3501.18 - Division of political subdivision into precincts.

(A) The board of elections may divide a political subdivision within its jurisdiction into precincts, establish, define, divide, rearrange, and combine the several election precincts within its jurisdiction, and change the location of the polling place for each precinct when it is necessary to maintain the requirements as to the number of voters in a precinct and to provide for the convenience of the voters and the proper conduct of elections. No change in the number of precincts or in precinct boundaries shall be made during the twenty-five days immediately preceding a primary or general election or between the first day of January and the day on which the members of county central committees are elected in the years in which those committees are elected. Except as otherwise provided in division (C) of this section, each precinct shall contain a number of electors, not to exceed one thousand four hundred, that the board of elections determines to be a reasonable number after taking into consideration the type and amount of available equipment, prior voter turnout, the size and location of each selected polling place, available parking, availability of an adequate number of poll workers, and handicap accessibility and other accessibility to the polling place.

If the board changes the boundaries of a precinct after the filing of a local option election petition pursuant to sections 4301.32 to 4301.41, 4303.29, or 4305.14 of the Revised Code that calls for a local option election to be held in that precinct, the local option election shall be held in the area that constituted the precinct at the time the local option petition was filed, regardless of the change in the boundaries.

If the board changes the boundaries of a precinct in order to meet the requirements of division (B)(1) of this section in a manner that causes a member of a county central committee to no longer qualify as a representative of an election precinct in the county, of a ward of a city in the county, or of a township in the county, the member shall continue to represent the precinct, ward, or township for the remainder of the member's term, regardless of the change in boundaries.

In an emergency, the board may provide more than one polling place in a precinct. In order to provide for the convenience of the voters, the board may locate polling places for voting or registration outside the boundaries of precincts, provided that the nearest public school or public building shall be used if the board determines it to be available and suitable for use as a polling place. Except in an emergency, no change in the number or location of the polling places in a precinct shall be made during the twenty-five days immediately preceding a primary or general election.

Electors who have failed to respond within thirty days to any confirmation notice shall not be counted in determining the size of any precinct under this section.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, a board of elections shall determine all precinct boundaries using geographical units used by the United States department of commerce, bureau of the census, in reporting the decennial census of Ohio.

(2) The board of elections may apply to the secretary of state for a waiver from the requirement of division (B)(1) of this section when it is not feasible to comply with that requirement because of unusual physical boundaries or residential development practices that would cause unusual hardship for voters. The board shall identify the affected precincts and census units, explain the reason for the waiver request, and include a map illustrating where the census units will be split because of the requested waiver. If the secretary of state approves the waiver and so notifies the board of elections in writing, the board may change a precinct boundary as necessary under this section, notwithstanding the requirement in division (B)(1) of this section.

(C) The board of elections may apply to the secretary of state for a waiver from the requirement of division (A) of this section regarding the number of electors in a precinct when the use of geographical units used by the United States department of commerce, bureau of the census, will cause a precinct to contain more than one thousand four hundred electors. The board shall identify the affected precincts and census units, explain the reason for the waiver request, and include a map illustrating where census units will be split because of the requested waiver. If the secretary of state approves the waiver and so notifies the board of elections in writing, the board may change a precinct boundary as necessary to meet the requirements of division (B)(1) of this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-26-2003



Section 3501.19 - [Repealed].

Effective Date: 2006 HB3 05-02-2006; 2008 HB562 09-22-2008



Section 3501.20 - State or national home for disabled soldiers may be a precinct.

The lands used for a state or national home for disabled soldiers shall constitute a separate election precinct, and, if necessary, may be divided and rearranged within such limits as other precincts are arranged and divided.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-01-1953



Section 3501.21 - Change of precinct or polling place notice.

When the board of elections considers it necessary to change, divide, or combine any precinct or to relocate a polling place, it shall notify, prior to the next election, each of the registrants in the precinct of the change by mail. On and after August 1, 2000, when the board changes the boundaries of any precinct, it shall notify the secretary of state of the change not later than forty-five days after making the change.

Effective Date: 09-29-1999



Section 3501.22 - Precinct officials.

(A) On or before the fifteenth day of September in each year, the board of elections by a majority vote shall, after careful examination and investigation as to their qualifications, appoint for each election precinct four residents of the county in which the precinct is located, as judges. Except as otherwise provided in division (C) of this section, all judges of election shall be qualified electors. The judges shall constitute the election officers of the precinct. Not more than one-half of the total number of judges shall be members of the same political party. The term of such precinct officers shall be for one year. The board may, at any time, designate any number of election officers, not more than one-half of whom shall be members of the same political party, to perform their duties at any precinct in any election. The board may appoint additional officials, equally divided between the two major political parties, when necessary to expedite voting.

Vacancies for unexpired terms shall be filled by the board. When new precincts have been created, the board shall appoint judges for those precincts for the unexpired term. Any judge may be summarily removed from office at any time by the board for neglect of duty, malfeasance, or misconduct in office or for any other good and sufficient reason.

Precinct election officials shall perform all of the duties provided by law for receiving the ballots and supplies, opening and closing the polls, and overseeing the casting of ballots during the time the polls are open, and any other duties required by section 3501.26 of the Revised Code.

A board of elections may designate two precinct election officials as counting officials to count and tally the votes cast and certify the results of the election at each precinct, and perform other duties as provided by law. To expedite the counting of votes at each precinct, the board may appoint additional officials, not more than one-half of whom shall be members of the same political party.

The board shall designate one of the precinct election officials who is a member of the dominant political party to serve as a presiding judge, whose duty it is to deliver the returns of the election and all supplies to the office of the board. For these services, the presiding judge shall receive additional compensation in an amount, consistent with section 3501.28 of the Revised Code, determined by the board of elections.

The board shall issue to each precinct election official a certificate of appointment, which the official shall present to the presiding judge at the time the polls are opened.

(B) If the board of elections determines that not enough qualified electors in a precinct are available to serve as precinct officers, it may appoint persons to serve as precinct officers at a primary, special, or general election who are at least seventeen years of age and are registered to vote in accordance with section 3503.07 of the Revised Code.

(C)

(1) A board of elections, in conjunction with the board of education of a city, local, or exempted village school district, the governing authority of a community school established under Chapter 3314. of the Revised Code, or the chief administrator of a nonpublic school may establish a program permitting certain high school students to apply and, if appointed by the board of elections, to serve as precinct officers at a primary, special, or general election.

In addition to the requirements established by division (C)(2) of this section, a board of education, governing authority, or chief administrator that establishes a program under this division in conjunction with a board of elections may establish additional criteria that students shall meet to be eligible to participate in that program.

(2)

(a) To be eligible to participate in a program established under division (C)(1) of this section, a student shall be a United States citizen, a resident of the county, at least seventeen years of age, and enrolled in the senior year of high school.

(b) Any student applying to participate in a program established under division (C)(1) of this section, as part of the student's application process, shall declare the student's political party affiliation with the board of elections.

(3) No student appointed as a precinct officer pursuant to a program established under division (C)(1) of this section shall be designated as a presiding judge.

(4) Any student participating in a program established under division (C)(1) of this section shall be excused for that student's absence from school on the day of an election at which the student is serving as a precinct officer.

(D) In any precinct with six or more precinct officers, up to two students participating in a program established under division (C)(1) of this section who are under eighteen years of age may serve as precinct officers. Not more than one precinct officer in any given precinct with fewer than six precinct officers shall be under eighteen years of age.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-17-1996; 01-27-2006; 2008 HB350 09-12-2008



Section 3501.221 - Appointment of interpreters.

(A) To encourage voting, a board of elections may appoint persons who are fluent in a non-English language to serve as interpreters to assist voters in certain election precincts. If the board determines that the number of non-English-speaking electors in a precinct indicates a need for an interpreter and provision of an interpreter is feasible and practical in terms of the number of such electors, the board may appoint an interpreter for such precinct in the same manner as other precinct election officials are appointed. A person appointed pursuant to this section may only provide to voters such assistance in the non-English language as may be provided by election officials to English speaking voters. All requirements relating to the qualifications of election officials apply to persons appointed under this section. Interpreters shall complete a program of instruction as provided in section 3501.27 of the Revised Code and shall be compensated in the manner and amount as provided by section 3501.28 of the Revised Code for other election officials. A person appointed pursuant to this section may also serve as a precinct election officer; such person shall be compensated as though he served only in the capacity of an election official, and he need not undergo a program of instruction a second time for the same election unless required by the board.

(B) No person appointed under division (A) of this section, while performing the duties of such office, shall:

(1) Wear any badge, sign, or other insignia or thing indicating a preference for any candidate or for any question submitted;

(2) Influence or attempt to influence any voter to vote for or against any candidate or issue submitted at such election.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-25-1975



Section 3501.23 - Special elections precinct officials.

A board of elections shall, by the adoption of a resolution, provide that, at any special election at which no candidates are to be elected, or at any primary election when only one party primary is to be held for the nomination of candidates for municipal office which is to be held in its county, the precinct officials at any such election shall consist of not more than four judges who shall perform all the duties prescribed for the proper conduct of an election by precinct officials. Such precinct officials shall be well qualified for the performance of their duties and said precinct officials for any special election shall be selected from among those regularly appointed under section 3501.22 of the Revised Code, but the precinct officials for any party primary election shall be selected from among those regularly appointed under such section, provided that such officials shall be equally divided between the two major political parties.

Effective Date: 02-26-1986



Section 3501.24, 3501.25 - [Repealed].

Effective Date: 08-22-1995



Section 3501.26 - Procedure upon closing of polls.

When the polls are closed after a primary, general, or special election, the receiving officials shall, in the presence of the counting officials and attending observers, proceed as follows:

(A) Count the number of electors who voted, as shown on the poll books;

(B) Count the unused ballots without removing stubs;

(C) Count the soiled and defaced ballots;

(D) Insert the totals of divisions (A), (B), and (C) of this section on the report forms provided therefor in the poll books;

(E) Count the voted ballots. If the number of voted ballots exceeds the number of voters whose names appear upon the poll books, the presiding judge shall enter on the poll books an explanation of that discrepancy, and that explanation, if agreed to, shall be subscribed to by all of the judges. Any judge having a different explanation shall enter it in the poll books and subscribe to it.

(F) Put the unused ballots with stubs attached, and soiled and defaced ballots with stubs attached, in the envelopes or containers provided therefor, and certify the number.

The receiving officials shall deliver to and place in the custody of the counting officials all the supplies provided for the conduct of that election and the ballots that are to be counted and tallied, and take a receipt for the same, which receipt shall appear in and be a part of the poll books of such precinct. Having performed their duties, the receiving officials shall immediately depart.

Having receipted for the ballots, the counting officials shall proceed to count and tally the vote as cast in the manner prescribed by section 3505.27 of the Revised Code and certify the result of the election to the board of elections.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 02-26-1986; 05-02-2006



Section 3501.27 - Qualifications of precinct officials.

(A) All judges of election shall complete a program of instruction pursuant to division (B) of this section. No person who has been convicted of a felony or any violation of the election laws, who is unable to read and write the English language readily, or who is a candidate for an office to be voted for by the voters of the precinct in which the person is to serve shall serve as an election officer. A person when appointed as an election officer shall receive from the board of elections a certificate of appointment that may be revoked at any time by the board for good and sufficient reasons. The certificate shall be in the form the board prescribes and shall specify the precinct, ward, or district in and for which the person to whom it is issued is appointed to serve, the date of appointment, and the expiration of the person's term of service.

(B) Each board shall establish a program as prescribed by the secretary of state for the instruction of election officers in the rules, procedures, and law relating to elections. In each program, the board shall use training materials prepared by the secretary of state and may use additional materials prepared by or on behalf of the board. The board may use the services of unpaid volunteers in conducting its program and may reimburse those volunteers for necessary and actual expenses incurred in participating in the program.

The board shall train each new election officer before the new officer participates in the first election in that capacity. The board shall instruct election officials who have been trained previously only when the board or secretary of state considers that instruction necessary, but the board shall reinstruct such persons, other than presiding judges, at least once in every three years and shall reinstruct presiding judges before the primary election in even-numbered years. The board shall schedule any program of instruction within sixty days prior to the election in which the officials to be trained will participate.

(C) The duties of a judge of an election in each polling place shall be performed only by an individual who has successfully completed the requirements of the program, unless such an individual is unavailable after reasonable efforts to obtain such services.

(D) The secretary of state shall establish a program for the instruction of members of boards of elections and employees of boards in the rules, procedures, and law relating to elections. Each member and employee shall complete the training program within six months after the member's or employee's original appointment or employment, and thereafter each member and employee shall complete a training program to update their knowledge once every four years or more often as determined by the secretary of state.

(E) The secretary of state shall reimburse each county for the cost of programs established pursuant to division (B) of this section, once the secretary of state has received an itemized statement of expenses for such instruction programs from the county. The itemized statement shall be in a form prescribed by the secretary of state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-07-1986; 01-27-2006



Section 3501.28 - Compensation of precinct officials.

(A) As used in this section:

(1) "Fair Labor Standards Act" or "Act" means the "Fair Labor Standards Act of 1938," 52 Stat. 1062, 29 U.S.C.A. 201, as amended.

(2) "Full election day" means the period of time between the opening of the polls and the completion of the procedures contained in section 3501.26 of the Revised Code.

(3) "Services" means services at each general, primary, or special election.

(B) Beginning with calendar year 1998, each judge of an election in a county shall be paid for the judge's services at the same hourly rate, which shall be not less than the minimum hourly rate established by the Fair Labor Standards Act and not more than eighty-five dollars per diem.

(C) Beginning with calendar year 2004, each judge of an election in a county shall be paid for the judge's services at the same hourly rate, which shall be not less than the minimum hourly rate established by the Fair Labor Standards Act and not more than ninety-five dollars per diem.

(D) The secretary of state shall establish, by rule adopted under section 111.15 of the Revised Code, the maximum amount of per diem compensation that may be paid to judges of an election under this section each time the Fair Labor Standards Act is amended to increase the minimum hourly rate established by the act. Upon learning of such an increase, the secretary of state shall determine by what percentage the minimum hourly rate has been increased under the act and establish a new maximum amount of per diem compensation that judges of an election may be paid under this section that is increased by the same percentage that the minimum hourly rate has been increased under the act.

(E)

(1)

(a) No board of elections shall increase the pay of a judge of an election under this section during a calendar year unless the board has given written notice of the proposed increase to the board of county commissioners not later than the first day of October of the preceding calendar year.

(b) Except as otherwise provided in division (E)(2) of this section, a board of elections may increase the pay of a judge of an election during a calendar year by up to, but not exceeding, nine per cent over the compensation paid to a judge of an election in the county where the board is located during the previous calendar year, if the compensation so paid during the previous calendar year was eighty-five dollars or less per diem.

(c) Except as otherwise provided in division (E)(2) of this section, a board of elections may increase the pay of a judge of an election during a calendar year by up to, but not exceeding, four and one-half per cent over the compensation paid to a judge of an election in the county where the board is located during the previous calendar year, if the compensation so paid during the previous calendar year was more than eighty-five but less than ninety-five dollars per diem.

(2) The board of county commissioners may review and comment upon a proposed increase and may enter into a written agreement with a board of elections to permit an increase in the compensation paid to judges of an election for their services during a calendar year that is greater than the applicable percentage limitation described in division (E)(1)(b) or (c) of this section.

(F) No judge of an election who works less than the full election day shall be paid the maximum amount allowed under this section or the maximum amount as set by the board of elections, whichever is less.

(G)

(1) Except as otherwise provided in divisions (G)(4) to (6) of this section, any employee of the state or of any political subdivision of the state may serve as a judge of elections on the day of an election without loss of the employee's regular compensation for that day as follows:

(a) For employees of a county office, department, commission, board, or other entity, or of a court of common pleas, county court, or county-operated municipal court, as defined in section 1901.03 of the Revised Code, the employee's appointing authority may permit leave with pay for this service in accordance with a resolution setting forth the terms and conditions for that leave passed by the board of county commissioners.

(b) For all other employees of a political subdivision of the state, leave with pay for this service shall be subject to the terms and conditions set forth in an ordinance or a resolution passed by the legislative authority of the applicable political subdivision.

(c) For state employees, leave with pay for this service shall be subject to the terms and conditions set forth by the head of the state agency, as defined in section 1.60 of the Revised Code, by which the person is employed.

(2) Any terms and conditions set forth by a board of county commissioners, legislative authority of a political subdivision, or head of a state agency under division (G)(1) of this section shall include a standard procedure for deciding which employees are permitted to receive leave with pay if multiple employees of an entity or court described in division (G)(1)(a) of this section, of an entity of a political subdivision described in division (G)(1)(b) of this section, or of a state agency as defined in section 1.60 of the Revised Code apply to serve as a judge of elections on the day of an election. This procedure shall be applied uniformly to all similarly situated employees.

(3) Any employee who is eligible for leave with pay under division (G)(1) of this section shall receive, in addition to the employee's regular compensation, the compensation paid to the judge of an election under division (B), (C), or (D) of this section.

(4) Division (G)(1) of this section does not apply to either of the following:

(a) Election officials;

(b) Public school teachers.

(5) Nothing in division (G)(1) of this section supersedes or negates any provision of a collective bargaining agreement in effect under Chapter 4117. of the Revised Code.

(6) If a board of county commissioners, legislative authority of a political subdivision, or head of a state agency fails to set forth any terms and conditions under division (G)(1) of this section, an employee of an entity or court described in division (G)(1)(a) of this section, of an entity of a political subdivision described in division (G)(1)(b) of this section, or of a state agency as defined in section 1.60 of the Revised Code may use personal leave, vacation leave, or compensatory time, or take unpaid leave, to serve as a judge of elections on the day of an election.

(H) The board of elections may withhold the compensation of any precinct official for failure to obey the instructions of the board or to comply with the law relating to the duties of such precinct judge. Any payment a judge of an election is entitled to receive under section 3501.36 of the Revised Code is in addition to the compensation the judge is entitled to receive under this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 06-30-1997; 05-07-2004



Section 3501.29 - [Effective Until 6/26/2013] Polling places.

(A) The board of elections shall provide for each precinct a polling place and provide adequate facilities at each polling place for conducting the election. The board shall provide a sufficient number of screened or curtained voting compartments to which electors may retire and conveniently mark their ballots, protected from the observation of others. Each voting compartment shall be provided at all times with writing implements, instructions how to vote, and other necessary conveniences for marking the ballot. The presiding judge shall ensure that the voting compartments at all times are adequately lighted and contain the necessary supplies. The board shall utilize, in so far as practicable, rooms in public schools and other public buildings for polling places. Upon application of the board of elections, the authority which has the control of any building or grounds supported by taxation under the laws of this state, shall make available the necessary space therein for the purpose of holding elections and adequate space for the storage of voting machines, without charge for the use thereof. A reasonable sum may be paid for necessary janitorial service. When polling places are established in private buildings, the board may pay a reasonable rental therefor, and also the cost of liability insurance covering the premises when used for election purposes, or the board may purchase a single liability policy covering the board and the owners of the premises when used for election purposes. When removable buildings are supplied by the board, they shall be constructed under the contract let to the lowest and best bidder, and the board shall observe all ordinances and regulations then in force as to safety. The board shall remove all such buildings from streets and other public places within thirty days after an election, unless another election is to be held within ninety days.

(B)

(1) Except as otherwise provided in this section, the board shall ensure all of the following:

(a) That polling places are free of barriers that would impede ingress and egress of handicapped persons;

(b) That the minimum number of special parking locations, also known as handicapped parking spaces or disability parking spaces, for handicapped persons are designated at each polling place in accordance with 28 C.F.R. Part 36, Appendix A, and in compliance with division (E) of section 4511.69 of the Revised Code.

(c) That the entrances of polling places are level or are provided with a nonskid ramp of not over eight per cent gradient;

(d) That doors are a minimum of thirty-two inches wide.

(2) Notwithstanding division (B)(1)(a), (c), or (d) of this section, certain polling places may be specifically exempted by the secretary of state upon certification by a board of elections that a good faith, but unsuccessful, effort has been made to modify, or change the location of, such polling places.

(C) At any polling place that is exempted from compliance by the secretary of state, the board of elections shall permit any handicapped elector who travels to that elector's polling place, but who is unable to enter the polling place, to vote, with the assistance of two polling place officials of major political parties, in the vehicle that conveyed that elector to the polling place, or to receive and cast that elector's ballot at the door of the polling place.

(D) The secretary of state shall:

(1) Work with other state agencies to facilitate the distribution of information and technical assistance to boards of elections to meet the requirements of division (B) of this section;

(2) Work with organizations that represent or provide services to handicapped, disabled, or elderly citizens to effect a wide dissemination of information about the availability of absentee voting, voting in the voter's vehicle or at the door of the polling place, or other election services to handicapped, disabled, or elderly citizens.

(E) Before the day of an election, the director of the board of elections of each county shall sign a statement verifying that each polling place that will be used in that county at that election meets the requirements of division (B)(1)(b) of this section. The signed statement shall be sent to the secretary of state by certified mail.

(F) As used in this section, "handicapped" means having lost the use of one or both legs, one or both arms, or any combination thereof, or being blind or so severely disabled as to be unable to move about without the aid of crutches or a wheelchair.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 08-22-2006

This section is set out twice. See also § 3501.29, as amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.



Section 3501.29 - [Effective 6/26/2013] Polling places.

(A) The board of elections shall provide for each precinct a polling place and provide adequate facilities at each polling place for conducting the election. The board shall provide a sufficient number of screened or curtained voting compartments to which electors may retire and conveniently mark their ballots, protected from the observation of others. Each voting compartment shall be provided at all times with writing implements, instructions how to vote, and other necessary conveniences for marking the ballot. The presiding judge shall ensure that the voting compartments at all times are adequately lighted and contain the necessary supplies. The board shall utilize, in so far as practicable, rooms in public schools and other public buildings for polling places. Upon application of the board of elections, the authority which has the control of any building or grounds supported by taxation under the laws of this state, shall make available the necessary space therein for the purpose of holding elections and adequate space for the storage of voting machines, without charge for the use thereof. A reasonable sum may be paid for necessary janitorial service. When polling places are established in private buildings, the board may pay a reasonable rental therefor, and also the cost of liability insurance covering the premises when used for election purposes, or the board may purchase a single liability policy covering the board and the owners of the premises when used for election purposes. When removable buildings are supplied by the board, they shall be constructed under the contract let to the lowest and best bidder, and the board shall observe all ordinances and regulations then in force as to safety. The board shall remove all such buildings from streets and other public places within thirty days after an election, unless another election is to be held within ninety days.

(B)

(1) Except as otherwise provided in this section, the board shall ensure all of the following:

(a) That polling places are free of barriers that would impede ingress and egress of handicapped persons;

(b) That the minimum number of special parking locations, also known as handicapped parking spaces or disability parking spaces, for handicapped persons are designated at each polling place in accordance with 28 C.F.R. Part 36, Appendix A, and in compliance with division (E) of section 4511.69 of the Revised Code ;

(c) That the entrances of polling places are level or are provided with a nonskid ramp that meets the requirements of the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C. 12101;

(d) That doors are a minimum of thirty-two inches wide.

(2) Notwithstanding division (B)(1)(a), (c), or (d) of this section, certain polling places may be specifically exempted by the secretary of state upon certification by a board of elections that a good faith, but unsuccessful, effort has been made to modify, or change the location of, such polling places.

(C) At any polling place that is exempted from compliance by the secretary of state, the board of elections shall permit any handicapped elector who travels to that elector's polling place, but who is unable to enter the polling place, to vote, with the assistance of two polling place officials of major political parties, in the vehicle that conveyed that elector to the polling place, or to receive and cast that elector's ballot at the door of the polling place.

(D) The secretary of state shall:

(1) Work with other state agencies to facilitate the distribution of information and technical assistance to boards of elections to meet the requirements of division (B) of this section;

(2) Work with organizations that represent or provide services to handicapped, disabled, or elderly citizens to effect a wide dissemination of information about the availability of absentee voting, voting in the voter's vehicle or at the door of the polling place, or other election services to handicapped, disabled, or elderly citizens.

(E) Before the day of an election, the director of the board of elections of each county shall sign a statement verifying that each polling place that will be used in that county at that election meets the requirements of division (B)(1)(b) of this section. The signed statement shall be sent to the secretary of state by certified mail.

(F) As used in this section, "handicapped" means having lost the use of one or both legs, one or both arms, or any combination thereof, or being blind or so severely disabled as to be unable to move about without the aid of crutches or a wheelchair.

Amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 08-22-2006

This section is set out twice. See also § 3501.29, effective until 6/26/2013.



Section 3501.30 - Polling place supplies.

(A) The board of elections shall provide for each polling place the necessary ballot boxes, official ballots, cards of instructions, registration forms, pollbooks or poll lists, tally sheets, forms on which to make summary statements, writing implements, paper, and all other supplies necessary for casting and counting the ballots and recording the results of the voting at the polling place. The pollbooks or poll lists shall have certificates appropriately printed on them for the signatures of all the precinct officials, by which they shall certify that, to the best of their knowledge and belief, the pollbooks or poll lists correctly show the names of all electors who voted in the polling place at the election indicated in the pollbooks or poll lists.

All of the following shall be included among the supplies provided to each polling place:

(1) A large map of each appropriate precinct, which shall be displayed prominently to assist persons who desire to register or vote on election day. Each map shall show all streets within the precinct and contain identifying symbols of the precinct in bold print.

(2) Any materials, postings, or instructions required to comply with state or federal laws;

(3) A flag of the United States approximately two and one-half feet in length along the top, which shall be displayed outside the entrance to the polling place during the time it is open for voting;

(4) Two or more small flags of the United States approximately fifteen inches in length along the top, which shall be placed at a distance of one hundred feet from the polling place on the thoroughfares or walkways leading to the polling place, to mark the distance within which persons other than election officials, observers, police officers, and electors waiting to mark, marking, or casting their ballots shall not loiter, congregate, or engage in any kind of election campaigning. Where small flags cannot reasonably be placed one hundred feet from the polling place, the presiding election judge shall place the flags as near to one hundred feet from the entrance to the polling place as is physically possible. Police officers and all election officials shall see that this prohibition against loitering and congregating is enforced.

When the period of time during which the polling place is open for voting expires, all of the flags described in this division shall be taken into the polling place and shall be returned to the board together with all other election supplies required to be delivered to the board.

(B) The board of elections shall follow the instructions and advisories of the secretary of state in the production and use of polling place supplies.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-26-2003; 05-02-2006



Section 3501.301 - [Effective Until 6/21/2013] Supplies other than ballots.

A contract involving a cost in excess of ten thousand dollars for printing and furnishing supplies, other than the official ballots, required in section 3501.30 of the Revised Code, shall not be let until the board of elections has caused notice to be published once in a newspaper of general circulation within the county or upon notice given by mail, addressed to the responsible suppliers within the state. The board of elections may require that each bid be accompanied by a bond, with at least two individual sureties, or a surety company, satisfactory to the board, in a sum double the amount of the bid, conditioned upon the faithful performance of the contract awarded and for the payment as damages by such bidder to the board of any excess of cost over the bid which it may be required to pay for such work by reason of the failure of the bidder to complete the contract. The contract shall be let to the lowest and best bidder.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-23-1985

This section is set out twice. See also § 3501.301, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3501.301 - [Effective 6/21/2013] Supplies other than ballots.

A contract involving a cost in excess of twenty-five thousand dollars for printing and furnishing the supplies, other than the official ballots, required in section 3501.30 of the Revised Code, shall not be let until the board of elections has caused notice to be published once in a newspaper of general circulation within the county or upon notice given by mail, addressed to the responsible suppliers within the state. The board of elections may require that each bid be accompanied by a bond, with at least two individual sureties, or a surety company, satisfactory to the board, in a sum double the amount of the bid, conditioned upon the faithful performance of the contract awarded and for the payment as damages by such bidder to the board of any excess of cost over the bid which it may be required to pay for such work by reason of the failure of the bidder to complete the contract. The contract shall be let to the lowest and best bidder.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-23-1985

This section is set out twice. See also § 3501.301, effective until 6/21/2013.



Section 3501.302 - [Effective 6/21/2013] Agreements for the bulk purchase of election supplies.

The secretary of state may enter into agreements for the bulk purchase of election supplies in order to reduce the costs for such purchases by individual boards of elections. A board of elections desiring to participate in such purchase agreements shall file with the secretary of state a written request for inclusion. A request for inclusion shall include an agreement to be bound by such terms and conditions as the secretary of state prescribes and to make direct payments to the vendor under each purchase agreement.

Added by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3501.31 - Notice of election mailed to precinct officials.

The board of elections shall mail to each precinct election official notice of the date, hours, and place of holding each election in the official's respective precinct at which it desires the official to serve. Each of such officials shall notify the board immediately upon receipt of such notice of any inability to serve.

The election official designated as presiding judge under section 3501.22 of the Revised Code shall call at the office of the board at such time before the day of the election, not earlier than the tenth day before the day of the election, as the board designates to obtain the ballots, pollbooks, registration forms and lists, and other material to be used in the official's polling place on election day.

The board may also provide for the delivery of such materials to polling places in a municipal corporation by members of the police department of such municipal corporation; or the board may provide for the delivery of such materials to the presiding judge not earlier than the tenth day before the election, in any manner it finds to be advisable.

On election day the precinct election officials shall punctually attend the polling place one-half hour before the time fixed for opening the polls. Each of the precinct election officials shall thereupon make and subscribe to a statement which shall be as follows:

"State of Ohio

County of ...............

I do solemnly swear under the penalty of perjury that I will support the constitution of the United States of America and the constitution of the state of Ohio and its laws; that I have not been convicted of a felony or any violation of the election laws; that I will discharge to the best of my ability the duties of judge of election in and for precinct .................... in the .................... (township) or (ward and city or village) .................... in the county of ...................., in the election to be held on the .......... day of ..............., ....., as required by law and the rules and instructions of the board of elections of said county; and that I will endeavor to prevent fraud in such election, and will report immediately to said board any violations of the election laws which come to my attention, and will not disclose any information as to how any elector voted which is gained by me in the discharge of my official duties.

............................................................

............................................................

............................................................

............................................................

............................................................

............................................................

(Signatures of precinct election officials)"

If any of the other precinct officials is absent at that time, the presiding judge, with the concurrence of a majority of the precinct election officials present, shall appoint a qualified elector who is a member of the same political party as the political party of which such absent precinct election official is a member to fill the vacancy until the board appoints a person to fill such vacancy and the person so appointed reports for duty at the polling place. The presiding judge shall promptly notify the board of such vacancy by telephone or otherwise. The presiding judge also shall assign the precinct election officials to their respective duties and shall have general charge of the polling place.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-09-2000; 2007 HB119 09-29-2007



Section 3501.32 - Hours for polling places.

(A) Except as otherwise provided in division (B) of this section, on the day of the election the polls shall be opened by proclamation by the presiding judge, or in his absence by a presiding judge chosen by the judges, at six-thirty a.m. and shall be closed by proclamation at seven-thirty p.m. unless there are voters waiting in line to cast their ballots, in which case the polls shall be kept open until such waiting voters have voted.

(B) On the day of the election, any polling place located on an island not connected to the mainland by a highway or a bridge may close earlier than seven-thirty p.m. if all registered voters in the precinct have voted. When a polling place closes under division (B) of this section the presiding judge shall immediately notify the board of elections of the closing.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-21-1991



Section 3501.33 - Authority of precinct officials.

All judges of election shall enforce peace and good order in and about the place of registration or election. They shall especially keep the place of access of the electors to the polling place open and unobstructed and prevent and stop any improper practices or attempts tending to obstruct, intimidate, or interfere with any elector in registering or voting. They shall protect observers against molestation and violence in the performance of their duties, and may eject from the polling place any observer for violation of any provision of Title XXXV of the Revised Code. They shall prevent riots, violence, tumult, or disorder. In the discharge of these duties, they may call upon the sheriff, police, or other peace officers to aid them in enforcing the law. They may order the arrest of any person violating Title XXXV of the Revised Code, but such an arrest shall not prevent the person from registering or voting if the person is entitled to do so. The sheriff, all constables, police officers, and other officers of the peace shall immediately obey and aid in the enforcement of any lawful order made by the precinct election officials in the enforcement of Title XXXV of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 02-26-1986; 05-02-2006



Section 3501.34 - Duties of police as to elections.

The officer or authority having command of the police force of any municipal corporation or the sheriff of any county, on requisition of the board of elections or the secretary of state, shall promptly detail for service at the polling place in any precinct of such municipal corporation or county such force as the board or secretary of state considers necessary. On every day of election such officer or authority shall have a special force in readiness for any emergency and for assignment to duty in the precinct polling places. At least one policeman shall be assigned to duty in each precinct on each day of an election, when requested by the board or the secretary of state. Such police officer shall have access at all times to the polling place, and he shall promptly place under arrest any person found violating any provisions of Title XXXV [35] of the Revised Code.

Effective Date: 05-27-1977



Section 3501.35 - [Effective Until 6/26/2013] No loitering or congregating near polling places.

(A) During an election and the counting of the ballots, no person shall do any of the following:

(1) Loiter, congregate, or engage in any kind of election campaigning within the area between the polling place and the small flags of the United States placed on the thoroughfares and walkways leading to the polling place, and if the line of electors waiting to vote extends beyond those small flags, within ten feet of any elector in that line;

(2) In any manner hinder or delay an elector in reaching or leaving the place fixed for casting the elector's ballot;

(3) Give, tender, or exhibit any ballot or ticket to any person other than the elector's own ballot to the judge of election within the area between the polling place and the small flags of the United States placed on the thoroughfares and walkways leading to the polling place, and if the line of electors waiting to vote extends beyond those small flags, within ten feet of any elector in that line;

(4) Exhibit any ticket or ballot which the elector intends to cast;

(5) Solicit or in any manner attempt to influence any elector in casting the elector's vote.

(B) Except as otherwise provided in division (C) of section 3503.23 of the Revised Code, no person who is not an election official, employee, observer, or police officer shall be allowed to enter the polling place during the election, except for the purpose of voting or assisting another person to vote as provided in section 3505.24 of the Revised Code.

(C) No more electors shall be allowed to approach the voting shelves at any time than there are voting shelves provided.

(D) The judges of election and the police officer shall strictly enforce the observance of this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-23-1981; 05-02-2006

This section is set out twice. See also § 3501.35, as amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.



Section 3501.35 - [Effective 6/26/2013] No loitering or congregating near polling places.

(A) During an election and the counting of the ballots, no person shall do any of the following:

(1) Loiter, congregate, or engage in any kind of election campaigning within the area between the polling place and the small flags of the United States placed on the thoroughfares and walkways leading to the polling place, and if the line of electors waiting to vote extends beyond those small flags, within ten feet of any elector in that line;

(2) In any manner hinder or delay an elector in reaching or leaving the place fixed for casting the elector's ballot;

(3) Give, tender, or exhibit any ballot or ticket to any person other than the elector's own ballot to the judge of election within the area between the polling place and the small flags of the United States placed on the thoroughfares and walkways leading to the polling place, and if the line of electors waiting to vote extends beyond those small flags, within ten feet of any elector in that line;

(4) Exhibit any ticket or ballot which the elector intends to cast;

(5) Solicit or in any manner attempt to influence any elector in casting the elector's vote.

(B)

(1) Except as otherwise provided in division (B)(2) of this section and division (C) of section 3503.23 of the Revised Code, no person who is not an election official, employee, observer, or police officer shall be allowed to enter the polling place during the election, except for the purpose of voting or assisting another person to vote as provided in section 3505.24 of the Revised Code.

(2) Notwithstanding any provision of this section to the contrary, a journalist shall be allowed reasonable access to a polling place during an election. As used in this division, "journalist" has the same meaning as in division (B)(2) of section 2923.129 of the Revised Code.

(C) No more electors shall be allowed to approach the voting shelves at any time than there are voting shelves provided.

(D) The judges of election and the police officer shall strictly enforce the observance of this section.

Amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-23-1981; 05-02-2006

This section is set out twice. See also § 3501.35, effective until 6/26/2013.



Section 3501.36 - Fees and mileage for officials delivering or returning election supplies.

Each precinct election official who before the day of an election in his precinct obtains ballots, pollbooks, or other materials to be used in his polling place on the day of such election and delivers such materials to his polling place on the day of such election as required by section 3501.31 of the Revised Code and the orders of the board of elections, and each precinct election official who delivers such materials and the returns and records of an election from the polling place to the office of the board after an election, as required by section 3505.31 of the Revised Code and the orders of the board, may receive, in addition to the compensation provided under section 3501.28 of the Revised Code, a sum not to exceed five dollars for each trip to the polling place and five dollars for each trip from the polling place to the office of the board, plus mileage for each trip at the rate provided by rules governing travel adopted by the office of budget and management in accordance with Chapter 119. of the Revised Code.

Effective Date: 10-26-1989



Section 3501.37 - Safekeeping of election booths and equipment.

After each election, the judges of elections of each precinct, except when the board of elections assumes the duty, shall see that the movable booths and other equipment are returned for safekeeping to the fiscal officer of the township or to the clerk or auditor of the municipal corporation in which the precinct is situated. The fiscal officer, clerk, or auditor shall have booths and equipment on hand and in place at the polling places in each precinct before the time for opening the polls on election days, and for this service the board may allow the necessary expenses incurred. In cities, this duty shall devolve on the board.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-01-1953; 12-20-2005



Section 3501.38 - [Effective Until 6/21/2013] General rules for petitions and declarations of candidacy.

All declarations of candidacy, nominating petitions, or other petitions presented to or filed with the secretary of state or a board of elections or with any other public office for the purpose of becoming a candidate for any nomination or office or for the holding of an election on any issue shall, in addition to meeting the other specific requirements prescribed in the sections of the Revised Code relating to them, be governed by the following rules:

(A) Only electors qualified to vote on the candidacy or issue which is the subject of the petition shall sign a petition. Each signer shall be a registered elector pursuant to section 3503.11 of the Revised Code. The facts of qualification shall be determined as of the date when the petition is filed.

(B) Signatures shall be affixed in ink. Each signer may also print the signer's name, so as to clearly identify the signer's signature.

(C) Each signer shall place on the petition after the signer's name the date of signing and the location of the signer's voting residence, including the street and number if in a municipal corporation or the rural route number, post office address, or township if outside a municipal corporation. The voting address given on the petition shall be the address appearing in the registration records at the board of elections.

(D) Except as otherwise provided in section 3501.382 of the Revised Code, no person shall write any name other than the person's own on any petition. Except as otherwise provided in section 3501.382 of the Revised Code, no person may authorize another to sign for the person. If a petition contains the signature of an elector two or more times, only the first signature shall be counted.

(E)

(1) On each petition paper, the circulator shall indicate the number of signatures contained on it, and shall sign a statement made under penalty of election falsification that the circulator witnessed the affixing of every signature, that all signers were to the best of the circulator's knowledge and belief qualified to sign, and that every signature is to the best of the circulator's knowledge and belief the signature of the person whose signature it purports to be or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code. On the circulator's statement for a declaration of candidacy or nominating petition for a person seeking to become a statewide candidate or for a statewide initiative or a statewide referendum petition, the circulator shall identify the circulator's name, the address of the circulator's permanent residence, and the name and address of the person employing the circulator to circulate the petition, if any.

(2) As used in division (E) of this section, "statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, or attorney general.

(F) Except as otherwise provided in section 3501.382 of the Revised Code, if a circulator knowingly permits an unqualified person to sign a petition paper or permits a person to write a name other than the person's own on a petition paper, that petition paper is invalid; otherwise, the signature of a person not qualified to sign shall be rejected but shall not invalidate the other valid signatures on the paper.

(G) The circulator of a petition may, before filing it in a public office, strike from it any signature the circulator does not wish to present as a part of the petition.

(H) Any signer of a petition or an attorney in fact acting pursuant to section 3501.382 of the Revised Code on behalf of a signer may remove the signer's signature from that petition at any time before the petition is filed in a public office by striking the signer's name from the petition; no signature may be removed after the petition is filed in any public office.

(I)

(1) No alterations, corrections, or additions may be made to a petition after it is filed in a public office.

(2)

(a) No declaration of candidacy, nominating petition, or other petition for the purpose of becoming a candidate may be withdrawn after it is filed in a public office. Nothing in this division prohibits a person from withdrawing as a candidate as otherwise provided by law.

(b) No petition presented to or filed with the secretary of state, a board of elections, or any other public office for the purpose of the holding of an election on any question or issue may be resubmitted after it is withdrawn from a public office. Nothing in this division prevents a question or issue petition from being withdrawn by the filing of a written notice of the withdrawal by a majority of the members of the petitioning committee with the same public office with which the petition was filed prior to the sixtieth day before the election at which the question or issue is scheduled to appear on the ballot.

(J) All declarations of candidacy, nominating petitions, or other petitions under this section shall be accompanied by the following statement in boldface capital letters: WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

(K) All separate petition papers shall be filed at the same time, as one instrument.

(L) If a board of elections distributes for use a petition form for a declaration of candidacy, nominating petition, or any type of question or issue petition that does not satisfy the requirements of law as of the date of that distribution, the board shall not invalidate the petition on the basis that the petition form does not satisfy the requirements of law, if the petition otherwise is valid. Division (L) of this section applies only if the candidate received the petition from the board within ninety days of when the petition is required to be filed.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 2002 HB445 12-23-2002; 11-13-2003; 03-31-2005; 05-02-2006; 08-22-2006

This section is set out twice. See also § 3501.38, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3501.38 - [Effective 6/21/2013] General rules for petitions and declarations of candidacy.

All declarations of candidacy, nominating petitions, or other petitions presented to or filed with the secretary of state or a board of elections or with any other public office for the purpose of becoming a candidate for any nomination or office or for the holding of an election on any issue shall, in addition to meeting the other specific requirements prescribed in the sections of the Revised Code relating to them, be governed by the following rules:

(A) Only electors qualified to vote on the candidacy or issue which is the subject of the petition shall sign a petition. Each signer shall be a registered elector pursuant to section 3503.01 of the Revised Code. The facts of qualification shall be determined as of the date when the petition is filed.

(B) Signatures shall be affixed in ink. Each signer may also print the signer's name, so as to clearly identify the signer's signature.

(C) Each signer shall place on the petition after the signer's name the date of signing and the location of the signer's voting residence, including the street and number if in a municipal corporation or the rural route number, post office address, or township if outside a municipal corporation. The voting address given on the petition shall be the address appearing in the registration records at the board of elections.

(D) Except as otherwise provided in section 3501.382 of the Revised Code, no person shall write any name other than the person's own on any petition. Except as otherwise provided in section 3501.382 of the Revised Code, no person may authorize another to sign for the person. If a petition contains the signature of an elector two or more times, only the first signature shall be counted.

(E)

(1) On each petition paper, the circulator shall indicate the number of signatures contained on it, and shall sign a statement made under penalty of election falsification that the circulator witnessed the affixing of every signature, that all signers were to the best of the circulator's knowledge and belief qualified to sign, and that every signature is to the best of the circulator's knowledge and belief the signature of the person whose signature it purports to be or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code. On the circulator's statement for a declaration of candidacy or nominating petition for a person seeking to become a statewide candidate or for a statewide initiative or a statewide referendum petition, the circulator shall identify the circulator's name, the address of the circulator's permanent residence, and the name and address of the person employing the circulator to circulate the petition, if any.

(2) As used in division (E) of this section, "statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, or attorney general.

(F) Except as otherwise provided in section 3501.382 of the Revised Code, if a circulator knowingly permits an unqualified person to sign a petition paper or permits a person to write a name other than the person's own on a petition paper, that petition paper is invalid; otherwise, the signature of a person not qualified to sign shall be rejected but shall not invalidate the other valid signatures on the paper.

(G) The circulator of a petition may, before filing it in a public office, strike from it any signature the circulator does not wish to present as a part of the petition.

(H) Any signer of a petition or an attorney in fact acting pursuant to section 3501.382 of the Revised Code on behalf of a signer may remove the signer's signature from that petition at any time before the petition is filed in a public office by striking the signer's name from the petition; no signature may be removed after the petition is filed in any public office.

(I)

(1) No alterations, corrections, or additions may be made to a petition after it is filed in a public office.

(2)

(a) No declaration of candidacy, nominating petition, or other petition for the purpose of becoming a candidate may be withdrawn after it is filed in a public office. Nothing in this division prohibits a person from withdrawing as a candidate as otherwise provided by law.

(b) No petition presented to or filed with the secretary of state, a board of elections, or any other public office for the purpose of the holding of an election on any question or issue may be resubmitted after it is withdrawn from a public office or rejected as containing insufficient signatures. Nothing in this division prevents a question or issue petition from being withdrawn by the filing of a written notice of the withdrawal by a majority of the members of the petitioning committee with the same public office with which the petition was filed prior to the sixtieth day before the election at which the question or issue is scheduled to appear on the ballot.

(J) All declarations of candidacy, nominating petitions, or other petitions under this section shall be accompanied by the following statement in boldface capital letters: WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

(K) All separate petition papers shall be filed at the same time, as one instrument.

(L) If a board of elections distributes for use a petition form for a declaration of candidacy, nominating petition, or any type of question or issue petition that does not satisfy the requirements of law as of the date of that distribution, the board shall not invalidate the petition on the basis that the petition form does not satisfy the requirements of law, if the petition otherwise is valid. Division (L) of this section applies only if the candidate received the petition from the board within ninety days of when the petition is required to be filed.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 2002 HB445 12-23-2002; 11-13-2003; 03-31-2005; 05-02-2006; 08-22-2006

This section is set out twice. See also § 3501.38, effective until 6/21/2013.



Section 3501.381 - Compensation regarding signature gathering activities - forms to be filed with secretary of state.

(A)

(1) Any person who will receive compensation for supervising, managing, or otherwise organizing any effort to obtain signatures for a declaration of candidacy, nominating petition, or declaration of intent to be a write-in candidate for a person seeking to become a statewide candidate or for a statewide initiative petition or a statewide referendum petition shall file a statement to that effect with the office of the secretary of state before any signatures are obtained for the petition or before the person is engaged to supervise, manage, or otherwise organize the effort to obtain signatures for the petition, whichever is later.

(2) Any person who will compensate a person for supervising, managing, or otherwise organizing any effort to obtain signatures for a declaration of candidacy, nominating petition, or declaration of intent to be a write-in candidate for a person seeking to become a statewide candidate or for a statewide initiative or a statewide referendum petition shall file a statement to that effect with the office of the secretary of state before any signatures are obtained for the petition or before the person engages a person to supervise, manage, or otherwise organize the effort to obtain signatures for the petition, whichever is later.

(B) The secretary of state shall prescribe the form and content of the statements required under division (A) of this section.

(C) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree, and the petition for which a person was compensated for supervising, managing, or otherwise organizing the effort to obtain signatures shall be deemed invalid.

(D) As used in this section, "statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, or attorney general.

Effective Date: 03-31-2005; 03-31-2005



Section 3501.382 - Attorney in fact may sign for disabled voter.

(A)

(1) A registered voter who, by reason of disability, is unable to physically sign the voter's name as a candidate, signer, or circulator on a declaration of candidacy and petition, nominating petition, other petition, or other document under Title XXXV of the Revised Code may authorize a legally competent resident of this state who is eighteen years of age or older as an attorney in fact to sign that voter's name to the petition or other election document, at the voter's direction and in the voter's presence, in accordance with either of the following procedures:

(a) The voter may file with the board of elections of the voter's county of residence a notarized form that includes or has attached all of the following:

(i) The name of the voter who is authorizing an attorney in fact to sign petitions or other election documents on that voter's behalf, at the voter's direction and in the voter's presence;

(ii) An attestation of the voter that the voter, by reason of disability, is unable to sign physically petitions or other election documents and that the voter desires the attorney in fact to sign them on the voter's behalf, at the direction of the voter and in the voter's presence;

(iii) The name, residence address, date of birth, and, if applicable, Ohio supreme court registration number of the attorney in fact authorized to sign on the voter's behalf, at the voter's direction and in the voter's presence. A photocopy of the attorney in fact's driver's license or state identification card issued under section 4507.50 of the Revised Code shall be attached to the notarized form.

(iv) The form of the signature that the attorney in fact will use in signing petitions or other election documents on the voter's behalf, at the voter's direction and in the voter's presence.

(b) The voter may acknowledge, before an election official, and file with the board of elections of the voter's county of residence a form that includes or has attached all of the following:

(i) The name of the voter who is authorizing an attorney in fact to sign petitions or other election documents on that voter's behalf, at the voter's direction and in the voter's presence;

(ii) An attestation of the voter that the voter, by reason of disability, is physically unable to sign petitions or other election documents and that the voter desires the attorney in fact to sign them on the voter's behalf, at the direction of the voter and in the voter's presence;

(iii) An attestation from a licensed physician that the voter is disabled and, by reason of that disability, is physically unable to sign petitions or other election documents;

(iv) The name, residence address, date of birth, and, if applicable, Ohio supreme court registration number of the attorney in fact authorized to sign on the voter's behalf, at the voter's direction and in the voter's presence. A photocopy of the attorney in fact's driver's license or state identification card issued under section 4507.50 of the Revised Code shall be attached to the notarized form.

(v) The form of the signature that the attorney in fact will use in signing petitions or other election documents on the voter's behalf, at the voter's direction and in the voter's presence.

(2) In addition to performing customary notarial acts with respect to the power of attorney form described in division (A)(1)(a) of this section, the notary public shall acknowledge that the voter in question affirmed in the presence of the notary public the information listed in divisions (A)(1)(a)(i), (ii), and (iii) of this section. A notary public shall not perform any notarial acts with respect to such a power of attorney form unless the voter first gives such an affirmation. Only a notary public satisfying the requirements of section 147.01 of the Revised Code may perform notarial acts with respect to such a power of attorney form.

(B) A board of elections that receives a form under division (A)(1) of this section from a voter shall do both of the following:

(1) Use the signature provided in accordance with division (A)(1)(a)(iv) or (A)(1)(b)(v) of this section for the purpose of verifying the voter's signature on all declarations of candidacy and petitions, nominating petitions, other petitions, or other documents signed by that voter under Title XXXV of the Revised Code;

(2) Cause the poll list or signature pollbook for the relevant precinct to identify the voter in question as having authorized an attorney in fact to sign petitions or other election documents on the voter's behalf, at the voter's direction and in the voter's presence.

(C) Notwithstanding division (D) of section 3501.38 or any other provision of the Revised Code to the contrary, an attorney in fact authorized to sign petitions or other election documents on a disabled voter's behalf, at the direction of and in the presence of that voter, in accordance with division (A) of this section may sign that voter's name to any petition or other election document under Title XXXV of the Revised Code after the power of attorney has been filed with the board of elections in accordance with division (A)(1) of this section. The signature shall be deemed to be that of the disabled voter, and the voter shall be deemed to be the signer.

(D)

(1) Notwithstanding division (F) of section 3501.38 or any other provision of the Revised Code to the contrary, the circulator of a petition may knowingly permit an attorney in fact to sign the petition on a disabled voter's behalf, at the direction of and in the presence of that voter, in accordance with division (A)(1) of this section.

(2) Notwithstanding division (F) of section 3501.38 or any other provision of the Revised Code to the contrary, no petition paper shall be invalidated on the ground that the circulator knowingly permitted an attorney in fact to write a name other than the attorney in fact's own name on a petition paper, if that attorney in fact signed the petition on a disabled voter's behalf, at the direction of and in the presence of that voter, in accordance with division (C) of this section.

(E) The secretary of state shall prescribe the form and content of the form for the power of attorney prescribed under division (A)(1) of this section and also shall prescribe the form and content of a distinct form to revoke such a power of attorney.

(F) As used in this section, "unable to physically sign" means that the person with a disability cannot comply with the provisions of section 3501.011 of the Revised Code. A person is not "unable to physically sign" if the person is able to comply with section 3501.011 through reasonable accommodation, including the use of assistive technology or augmentative devices.

Effective Date: 05-02-2006



Section 3501.39 - Grounds for rejection of petition or declaration of candidacy.

(A) The secretary of state or a board of elections shall accept any petition described in section 3501.38 of the Revised Code unless one of the following occurs:

(1) A written protest against the petition or candidacy, naming specific objections, is filed, a hearing is held, and a determination is made by the election officials with whom the protest is filed that the petition is invalid, in accordance with any section of the Revised Code providing a protest procedure.

(2) A written protest against the petition or candidacy, naming specific objections, is filed, a hearing is held, and a determination is made by the election officials with whom the protest is filed that the petition violates any requirement established by law.

(3) The candidate's candidacy or the petition violates the requirements of this chapter, Chapter 3513. of the Revised Code, or any other requirements established by law.

(B) Except as otherwise provided in division (C) of this section or section 3513.052 of the Revised Code, a board of elections shall not invalidate any declaration of candidacy or nominating petition under division (A)(3) of this section after the sixtieth day prior to the election at which the candidate seeks nomination to office, if the candidate filed a declaration of candidacy, or election to office, if the candidate filed a nominating petition.

(C)

(1) If a petition is filed for the nomination or election of a candidate in a charter municipal corporation with a filing deadline that occurs after the ninetieth day before the day of the election, a board of elections may invalidate the petition within fifteen days after the date of that filing deadline.

(2) If a petition for the nomination or election of a candidate is invalidated under division (C)(1) of this section, that person's name shall not appear on the ballots for any office for which the person's petition has been invalidated. If the ballots have already been prepared, the board of elections shall remove the name of that person from the ballots to the extent practicable in the time remaining before the election. If the name is not removed from the ballots before the day of the election, the votes for that person are void and shall not be counted.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006



Section 3501.90 - Civil action by elector for harassment.

(A) As used in this section:

(1) "Harassment in violation of the election law" means either of the following:

(a) Any of the following types of conduct in or about a polling place or a place of registration or election: obstructing access of an elector to a polling place; another improper practice or attempt tending to obstruct, intimidate, or interfere with an elector in registering or voting at a place of registration or election; molesting or otherwise engaging in violence against observers in the performance of their duties at a place of registration or election; or participating in a riot, violence, tumult, or disorder in and about a place of registration or election;

(b) A violation of division (A)(1), (2), (3), or (5) or division (B) of section 3501.35 of the Revised Code.

(2) "Person" has the same meaning as in division (C) of section 1.59 of the Revised Code and also includes any organization that is not otherwise covered by that division.

(3) "Trier of fact" means the jury or, in a nonjury action, the court.

(B) An elector who has experienced harassment in violation of the election law has a cause of action against each person that committed the harassment in violation of the election law. In any civil action based on this cause of action, the elector may seek a declaratory judgment, an injunction, or other appropriate equitable relief. The civil action may be commenced by an elector who has experienced harassment in violation of the election law either alone or as a party to a class action under Civil Rule 23.

(C)

(1) In addition to the equitable relief authorized by division (B) of this section, an elector who has experienced harassment in violation of the election law may be entitled to relief under division (C)(2) or (3) of this section.

(2) If the harassment in violation of the election law involved intentional or reckless threatening or causing of bodily harm to the elector while the elector was attempting to register to vote, to obtain an absent voter's ballot, or to vote, the elector may seek, in a civil action based on the cause of action created by division (B) of this section, monetary damages as prescribed in this division. The civil action may be commenced by the elector who has experienced harassment in violation of the election law either alone or as a party to a class action under Civil Rule 23. Upon proof by a preponderance of the evidence in the civil action that the harassment in violation of the election law involved intentional or reckless threatening or causing of bodily harm to the elector, the trier of fact shall award the elector the greater of three times of the amount of the elector's actual damages or one thousand dollars. The court also shall award a prevailing elector reasonable attorney's fees and court costs.

(3) Whether a civil action on the cause of action created by division (B) of this section is commenced by an elector who has experienced harassment in violation of the election law alone or as a party to a class action under Civil Rule 23, if the defendant in the action is an organization that has previously been determined in a court of this state to have engaged in harassment in violation of the election law, the elector may seek an order of the court granting any of the following forms of relief upon proof by a preponderance of the evidence:

(a) Divestiture of the organization's interest in any enterprise or in any real property;

(b) Reasonable restrictions upon the future activities or investments of the organization, including, but not limited to, prohibiting the organization from engaging in any harassment in violation of the election law;

(c) The dissolution or reorganization of the organization;

(d) The suspension or revocation of any license, permit, or prior approval granted to the organization by any state agency;

(e) The revocation of the organization's authorization to do business in this state if the organization is a foreign corporation or other form of foreign entity.

(D) It shall not be a defense in a civil action based on the cause of action created by division (B) of this section, whether commenced by an elector who has experienced harassment in violation of the election law alone or as a party to a class action under Civil Rule 23, that no criminal prosecution was commenced or conviction obtained in connection with the conduct alleged to be the basis of the civil action.

(E) In a civil action based on the cause of action created by division (B) of this section, whether commenced by an elector who has experienced harassment in violation of the election law alone or as a party to a class action under Civil Rule 23, the elector may name as defendants each individual who engaged in conduct constituting harassment in violation of the election law as well as any person that employs, sponsors, or uses as an agent any such individual or that has organized a common scheme to cause harassment in violation of the election law.

Effective Date: 05-02-2006






Chapter 3503 - VOTERS - QUALIFICATIONS; REGISTRATION

Section 3503.01 - Qualifications of electors - precinct assignment for school elections.

(A) Every citizen of the United States who is of the age of eighteen years or over and who has been a resident of the state thirty days immediately preceding the election at which the citizen offers to vote, is a resident of the county and precinct in which the citizen offers to vote, and has been registered to vote for thirty days, has the qualifications of an elector and may vote at all elections in the precinct in which the citizen resides.

(B) When only a portion of a precinct is included within the boundaries of an election district, the board of elections may assign the electors residing in such portion of a precinct to the nearest precinct or portion of a precinct within the boundaries of such election district for the purpose of voting at any special election held in such district. In any election in which only a part of the electors in a precinct is qualified to vote, the board may assign voters in such part to an adjoining precinct. Such assignment may be made to an adjoining precinct in another county with the consent and approval of the board of elections of such other county if the number of voters assigned to vote in a precinct in another county is two hundred or less.

The board shall notify all such electors so assigned, at least ten days prior to the holding of any such election, of the location of the polling place where they are entitled to vote at such election.

As used in division (B) of this section, "election district" means a school district, municipal corporation, township, or other political subdivision that includes territory in more than one precinct or any other district or authority that includes territory in more than one precinct and that is authorized by law to place an issue on the ballot at a special election.

Effective Date: 08-22-1995; 2008 HB350 09-12-2008



Section 3503.011 - Qualifications of electors for primary elections.

At a primary election every qualified elector who is or will be on the day of the next general election eighteen or more years of age, and who is a member of or is affiliated with the political party whose primary election ballot he desires to vote, shall be entitled to vote such ballot at the primary election.

Effective Date: 03-23-1981



Section 3503.02 - Residence determination rules.

All registrars and judges of elections, in determining the residence of a person offering to register or vote, shall be governed by the following rules:

(A) That place shall be considered the residence of a person in which the person's habitation is fixed and to which, whenever the person is absent, the person has the intention of returning.

(B) A person shall not be considered to have lost the person's residence who leaves the person's home and goes into another state or county of this state, for temporary purposes only, with the intention of returning.

(C) A person shall not be considered to have gained a residence in any county of this state into which the person comes for temporary purposes only, without the intention of making such county the permanent place of abode.

(D) The place where the family of a married person resides shall be considered to be the person's place of residence; except that when the spouses have separated and live apart, the place where such a spouse resides the length of time required to entitle a person to vote shall be considered to be the spouse's place of residence.

(E) If a person removes to another state with the intention of making such state the person's residence, the person shall be considered to have lost the person's residence in this state.

(F) Except as otherwise provided in division (G) of this section, if a person removes from this state and continuously resides outside this state for a period of four years or more, the person shall be considered to have lost the person's residence in this state, notwithstanding the fact that the person may entertain an intention to return at some future period.

(G)

(1) If a person removes from this state to engage in the services of the United States government, the person shall not be considered to have lost the person's residence in this state , and likewise should the person enter the employment of the state, the place where such person resided at the time of the person's removal shall be considered to be the person's place of residence.

(2) If a person removes from this state to a location outside of the United States and the person does not become a resident of another state, the person shall not be considered to have lost the person's residence in this state. The place where the person resided at the time of the person's removal shall be considered to be the person's place of residence.

(3) If a person is eligible to vote in this state under division (D)(2) of section 3511.011 of the Revised Code, the place where the person's parent or legal guardian resided in this state prior to that parent or legal guardian's removal to a location outside of the United States shall be considered to be the person's place of residence.

(4) If an address that is considered to be a person's place of residence under division (G) of this section ceases to be a recognized residential address, the board of elections shall assign an address to the applicable person for voting purposes.

(H) If a person goes into another state and while there exercises the right of a citizen by voting, the person shall be considered to have lost the person's residence in this state.

(I) If a person does not have a fixed place of habitation, but has a shelter or other location at which the person has been a consistent or regular inhabitant and to which the person has the intention of returning, that shelter or other location shall be deemed the person's residence for the purpose of registering to vote.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006



Section 3503.03 - Residence for soldiers in national home for such soldiers.

Infirm or disabled soldiers who are inmates of a national home for such soldiers, who are citizens of the United States and have resided in this state thirty days immediately preceding any election, and who are otherwise qualified as to age and residence within the county and township shall have their lawful residence in the county and township in which such home is located.

Effective Date: 08-22-1995



Section 3503.04 - Residence for inmates of a public or private institution.

Persons who are inmates of a public or private institution who are citizens of the United States and have resided in this state thirty days immediately preceding the election, and who are otherwise qualified as to age and residence within the county shall have their lawful residence in the county, city, village and township in which said institution is located provided, that the lawful residence of a qualified elector who is an inmate in such an institution for temporary treatment only, shall be the residence from which he entered such institution.

Effective Date: 08-22-1995



Section 3503.06 - [Effective Until 6/21/2013] Registration as elector - circulation or signing of initiative or referendum.

(A) No person shall be entitled to vote at any election, or to sign or circulate any declaration of candidacy or any nominating, or recall petition, unless the person is registered as an elector and will have resided in the county and precinct where the person is registered for at least thirty days at the time of the next election.

(B)

(1) No person shall be entitled to circulate any initiative or referendum petition unless the person is a resident of this state.

(2) All election officials, in determining the residence of a person circulating a petition under division (B)(1) of this section, shall be governed by the following rules:

(a) That place shall be considered the residence of a person in which the person's habitation is fixed and to which, whenever the person is absent, the person has the intention of returning.

(b) A person shall not be considered to have lost the person's residence who leaves the person's home and goes into another state for temporary purposes only, with the intention of returning.

(c) A person shall not be considered to have gained a residence in any county of this state into which the person comes for temporary purposes only, without the intention of making that county the permanent place of abode.

(d) If a person removes to another state with the intention of making that state the person's residence, the person shall be considered to have lost the person's residence in this state.

(e) Except as otherwise provided in division (B)(2)(f) of this section, if a person removes from this state and continuously resides outside this state for a period of four years or more, the person shall be considered to have lost the person's residence in this state, notwithstanding the fact that the person may entertain an intention to return at some future period.

(f) If a person removes from this state to engage in the services of the United States government, the person shall not be considered to have lost the person's residence in this state during the period of that service, and likewise should the person enter the employment of the state, the place where that person resided at the time of the person's removal shall be considered to be the person's place of residence.

(g) If a person goes into another state and, while there, exercises the right of a citizen by voting, the person shall be considered to have lost the person's residence in this state.

(C) No person shall be entitled to sign any initiative or referendum petition unless the person is registered as an elector and will have resided in the county and precinct where the person is registered for at least thirty days at the time of the next election.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006

This section is set out twice. See also § 3503.06, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3503.06 - [Effective 6/21/2013] Registration as elector - circulation or signing of petition.

(A) No person shall be entitled to vote at any election, unless the person is registered as an elector and will have resided in the county and precinct where the person is registered for at least thirty days at the time of the next election.

(B) No person shall be entitled to sign any petition, unless the person is registered as an elector and resides in a precinct in which the candidacy or issue that is the subject of the petition will appear on the ballot.

(C)

(1)

(a) Except for a nominating petition for presidential electors, no person shall be entitled to circulate any petition unless the person is a resident of this state and is at least eighteen years of age.

(b) No person shall be entitled to circulate a nominating petition for presidential electors unless the person is at least eighteen years of age.

(2) All election officials, in determining the residence of a person circulating a petition under division (C)(1) of this section, shall be governed by the following rules:

(a) That place shall be considered the residence of a person in which the person's habitation is fixed and to which, whenever the person is absent, the person has the intention of returning.

(b) A person shall not be considered to have lost the person's residence who leaves the person's home and goes into another state for temporary purposes only, with the intention of returning.

(c) A person shall not be considered to have gained a residence in any county of this state into which the person comes for temporary purposes only, without the intention of making that county the permanent place of abode.

(d) If a person removes to another state with the intention of making that state the person's residence, the person shall be considered to have lost the person's residence in this state.

(e) Except as otherwise provided in division (C)(2)(f) of this section, if a person removes from this state and continuously resides outside this state for a period of four years or more, the person shall be considered to have lost the person's residence in this state, notwithstanding the fact that the person may entertain an intention to return at some future period.

(f) If a person removes from this state to engage in the services of the United States government, the person shall not be considered to have lost the person's residence in this state during the period of that service, and likewise should the person enter the employment of the state, the place where that person resided at the time of the person's removal shall be considered to be the person's place of residence.

(g) If a person goes into another state and, while there, exercises the right of a citizen by voting, the person shall be considered to have lost the person's residence in this state.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006

This section is set out twice. See also § 3503.06, effective until 6/21/2013.



Section 3503.07 - Qualification for registration.

Each person who will be of the age of eighteen years or more at the next ensuing November election, who is a citizen of the United States, and who, if he continues to reside in the precinct until the next election, will at that time have fulfilled all the requirements as to length of residence to qualify him as an elector shall, unless otherwise disqualified, be entitled to be registered as an elector in such precinct. When once registered, an elector shall not be required to register again unless his registration is canceled.

Effective Date: 03-23-1972



Section 3503.08 - Registration equipment, supplies and rules.

The board of elections shall provide such printed forms, blanks, supplies, and equipment and prescribe such reasonable rules as are necessary to carry out sections 3503.06 to 3503.32 of the Revised Code.

Effective Date: 05-27-1977



Section 3503.09 - Electronic transfer of voter registration database changes.

(A)

(1) The secretary of state shall adopt rules for the electronic transmission by boards of elections, designated agencies, offices of deputy registrars of motor vehicles, public high schools and vocational schools, public libraries, and offices of county treasurers, where applicable, of name and residence changes for voter registration records in the statewide voter registration database.

(2) The secretary of state shall adopt rules for the purpose of improving the speed of processing new voter registrations that permit information from a voter registration application received by a designated agency or an office of deputy registrar of motor vehicles to be made available electronically, in addition to requiring the original voter registration application to be transmitted to the applicable board of elections under division (E)(2) of section 3503.10 or section 3503.11 of the Revised Code.

(B) Rules adopted under division (A) of this section shall do all of the following:

(1) Prohibit any direct electronic connection between a designated agency, office of deputy registrar of motor vehicles, public high school or vocational school, public library, or office of a county treasurer and the statewide voter registration database;

(2) Require any updated voter registration information to be verified by the secretary of state or a board of elections before the information is added to the statewide voter registration database for the purpose of modifying an existing voter registration;

(3) Require each designated agency or office of deputy registrar of motor vehicles that transmits voter registration information electronically to transmit an identifier for data relating to each new voter registration that shall be used by the secretary of state or a board of elections to match the electronic data to the original voter registration application.

Effective Date: 2007 HB119 09-29-2007



Section 3503.10 - Voter registration programs.

(A) Each designated agency shall designate one person within that agency to serve as coordinator for the voter registration program within the agency and its departments, divisions, and programs. The designated person shall be trained under a program designed by the secretary of state and shall be responsible for administering all aspects of the voter registration program for that agency as prescribed by the secretary of state. The designated person shall receive no additional compensation for performing such duties.

(B) Every designated agency, public high school and vocational school, public library, and office of a county treasurer shall provide in each of its offices or locations voter registration applications and assistance in the registration of persons qualified to register to vote, in accordance with this chapter.

(C) Every designated agency shall distribute to its applicants, prior to or in conjunction with distributing a voter registration application, a form prescribed by the secretary of state that includes all of the following:

(1) The question, "Do you want to register to vote or update your current voter registration?" --followed by boxes for the applicant to indicate whether the applicant would like to register or decline to register to vote, and the statement, highlighted in bold print, "If you do not check either box, you will be considered to have decided not to register to vote at this time.";

(2) If the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(3) The statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.";

(4) The statement, "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the prosecuting attorney of your county or with the secretary of state," with the address and telephone number for each such official's office.

(D) Each designated agency shall distribute a voter registration form prescribed by the secretary of state to each applicant with each application for service or assistance, and with each written application or form for recertification, renewal, or change of address.

(E) Each designated agency shall do all of the following:

(1) Have employees trained to administer the voter registration program in order to provide to each applicant who wishes to register to vote and who accepts assistance, the same degree of assistance with regard to completion of the voter registration application as is provided by the agency with regard to the completion of its own form;

(2) Accept completed voter registration applications, voter registration change of residence forms, and voter registration change of name forms, regardless of whether the application or form was distributed by the designated agency, for transmittal to the office of the board of elections in the county in which the agency is located. Each designated agency and the appropriate board of elections shall establish a method by which the voter registration applications and other voter registration forms are transmitted to that board of elections within five days after being accepted by the agency.

(3) If the designated agency is one that is primarily engaged in providing services to persons with disabilities under a state-funded program, and that agency provides services to a person with disabilities at a person's home, provide the services described in divisions (E)(1) and (2) of this section at the person's home;

(4) Keep as confidential, except as required by the secretary of state for record-keeping purposes, the identity of an agency through which a person registered to vote or updated the person's voter registration records, and information relating to a declination to register to vote made in connection with a voter registration application issued by a designated agency.

(F) The secretary of state shall prepare and transmit written instructions on the implementation of the voter registration program within each designated agency, public high school and vocational school, public library, and office of a county treasurer. The instructions shall include directions as follows:

(1) That each person designated to assist with voter registration maintain strict neutrality with respect to a person's political philosophies, a person's right to register or decline to register, and any other matter that may influence a person's decision to register or not register to vote;

(2) That each person designated to assist with voter registration not seek to influence a person's decision to register or not register to vote, not display or demonstrate any political preference or party allegiance, and not make any statement to a person or take any action the purpose or effect of which is to lead a person to believe that a decision to register or not register has any bearing on the availability of services or benefits offered, on the grade in a particular class in school, or on credit for a particular class in school;

(3) Regarding when and how to assist a person in completing the voter registration application, what to do with the completed voter registration application or voter registration update form, and when the application must be transmitted to the appropriate board of elections;

(4) Regarding what records must be kept by the agency and where and when those records should be transmitted to satisfy reporting requirements imposed on the secretary of state under the National Voter Registration Act of 1993;

(5) Regarding whom to contact to obtain answers to questions about voter registration forms and procedures.

(G) If the voter registration activity is part of an in-class voter registration program in a public high school or vocational school, whether prescribed by the secretary of state or independent of the secretary of state, the board of education shall do all of the following:

(1) Establish a schedule of school days and hours during these days when the person designated to assist with voter registration shall provide voter registration assistance;

(2) Designate a person to assist with voter registration from the public high school's or vocational school's staff;

(3) Make voter registration applications and materials available, as outlined in the voter registration program established by the secretary of state pursuant to section 3501.05 of the Revised Code;

(4) Distribute the statement, "applying to register or declining to register to vote will not affect or be a condition of your receiving a particular grade in or credit for a school course or class, participating in a curricular or extracurricular activity, receiving a benefit or privilege, or participating in a program or activity otherwise available to pupils enrolled in this school district's schools.";

(5) Establish a method by which the voter registration application and other voter registration forms are transmitted to the board of elections within five days after being accepted by the public high school or vocational school.

(H) Any person employed by the designated agency, public high school or vocational school, public library, or office of a county treasurer may be designated to assist with voter registration pursuant to this section. The designated agency, public high school or vocational school, public library, or office of a county treasurer shall provide the designated person, and make available such space as may be necessary, without charge to the county or state.

(I) The secretary of state shall prepare and cause to be displayed in a prominent location in each designated agency a notice that identifies the person designated to assist with voter registration, the nature of that person's duties, and where and when that person is available for assisting in the registration of voters.

A designated agency may furnish additional supplies and services to disseminate information to increase public awareness of the existence of a person designated to assist with voter registration in every designated agency.

(J) This section does not limit any authority a board of education, superintendent, or principal has to allow, sponsor, or promote voluntary election registration programs within a high school or vocational school, including programs in which pupils serve as persons designated to assist with voter registration, provided that no pupil is required to participate.

(K) Each public library and office of the county treasurer shall establish a method by which voter registration forms are transmitted to the board of elections within five days after being accepted by the public library or office of the county treasurer.

(L) The department of job and family services and its departments, divisions, and programs shall limit administration of the aspects of the voter registration program for the department to the requirements prescribed by the secretary of state and the requirements of this section and the National Voter Registration Act of 1993.

Effective Date: 09-26-2003



Section 3503.11 - Registering to vote with registrar of motor vehicles.

When any person applies for a driver's license, commercial driver's license, a state of Ohio identification card issued under section 4507.50 of the Revised Code, or motorcycle operator's license or endorsement, or the renewal or duplicate of any license or endorsement under Chapter 4506. or 4507. of the Revised Code, the registrar of motor vehicles or deputy registrar shall offer the applicant the opportunity to register to vote or to update the applicant's voter registration. The registrar of motor vehicles or deputy registrar also shall make available to all other customers voter registration applications and change of residence and change of name , forms, but is not required to offer assistance to these customers in completing a voter registration application or other form.

The registrar or deputy registrar shall send any completed registration application or any completed change of residence or change of name form to the board of elections of the county in which the office of the registrar or deputy registrar is located, within five days after accepting the application or other form.

The registrar shall collect from each deputy registrar through the reports filed under division (J) of section 4503.03 of the Revised Code and transmit to the secretary of state information on the number of voter registration applications and change of residence or change of name forms completed or declined, and any additional information required by the secretary of state to comply with the National Voter Registration Act of 1993. No information relating to an applicant's decision to decline to register or update the applicant's voter registration at the office of the registrar or deputy registrar may be used for any purpose other than voter registration record-keeping required by the secretary of state, and all such information shall be kept confidential.

The secretary of state shall prescribe voter registration applications and change of residence and change of name forms for use by the bureau of motor vehicles. The bureau of motor vehicles shall supply all of its deputy registrars with a sufficient number of voter registration applications and change of residence and change of name forms.

Effective Date: 08-22-1995; 05-02-2006



Section 3503.111 - Registering in another county.

The board of elections of any county shall register or change the registration of any person determined not to be a resident in that county under section 3503.02 of the Revised Code, who is a resident and a qualified elector of another county in this state, on behalf of the county of residence.

The director of any board of elections registering a person under this section shall send the completed registration form of that person to the director of the board of elections of the county of residence, who shall enter the form in the proper registration files and shall promptly send an acknowledgment notice as prescribed by the secretary of state to the registrant at the new address listed on the registration form.

Effective Date: 01-01-1995



Section 3503.12 - Duplicate registration - advertising registration opportunities - registration places to be accessible.

All registrations shall be carefully checked, and in case any person is found to have registered more than once, the additional registration forms shall be canceled by the board of elections.

Six weeks prior to the day of a special, primary, or general election, the board shall publish notices in one or more newspapers of general circulation advertising the places, dates, times, methods of registration, and voter qualifications for registration.

The board shall establish a schedule or program to assure to the extent reasonably possible that, on or before November 1, 1980, all registration places shall be free of barriers that would impede the ingress and egress of handicapped persons. Entrances shall be level or shall be provided with a nonskid ramp of not over eight per cent gradient, and doors shall be a minimum of thirty-two inches wide. Registration places located at polling places shall, however, comply with the requirements of section 3501.29 of the Revised Code for the elimination of barriers.

As used in this section, "handicapped" means having lost the use of one or both legs, one or both arms, or any combination thereof, or being blind or so severely disabled as to be unable to move about without the aid of crutches or a wheelchair.

Effective Date: 03-23-1981



Section 3503.13 - Registration forms - records - electronic data processing system.

(A) Except as otherwise provided by state or federal law, registration forms submitted by applicants and the statewide voter registration database established under section 3503.15 of the Revised Code shall be open to public inspection at all times when the office of the board of elections is open for business, under such regulations as the board adopts, provided that no person shall be permitted to inspect voter registration forms except in the presence of an employee of the board.

(B) A board of elections may use a legible digitized signature list of voter signatures, copied from the signatures on the registration forms in a form and manner prescribed by the secretary of state, provided that the board includes the required voter registration information in the statewide voter registration database established under section 3503.15 of the Revised Code, and provided that the precinct election officials have computer printouts at the polls prepared in the manner required under section 3503.23 of the Revised Code.

Effective Date: 01-01-1995; 05-02-2006



Section 3503.14 - [Effective Until 6/21/2013] Form and content of forms - inability of registrant to sign name.

(A) The secretary of state shall prescribe the form and content of the registration, change of residence, and change of name forms used in this state. The forms shall meet the requirements of the National Voter Registration Act of 1993 and shall include spaces for all of the following:

(1) The voter's name;

(2) The voter's address;

(3) The current date;

(4) The voter's date of birth;

(5) The voter to provide one or more of the following:

(a) The voter's driver's license number, if any;

(b) The last four digits of the voter's social security number, if any;

(c) A copy of a current and valid photo identification, a copy of a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the voter's name and address.

(6) The voter's signature.

The registration form shall include a space on which the person registering an applicant shall sign the person's name and provide the person's address and a space on which the person registering an applicant shall name the employer who is employing that person to register the applicant.

Except for forms prescribed by the secretary of state under section 3503.11 of the Revised Code, the secretary of state shall permit boards of elections to produce forms that have subdivided spaces for each individual alphanumeric character of the information provided by the voter so as to accommodate the electronic reading and conversion of the voter's information to data and the subsequent electronic transfer of that data to the statewide voter registration database established under section 3503.15 of the Revised Code.

(B) None of the following persons who are registering an applicant in the course of that official's or employee's normal duties shall sign the person's name, provide the person's address, or name the employer who is employing the person to register an applicant on a form prepared under this section:

(1) An election official;

(2) A county treasurer;

(3) A deputy registrar of motor vehicles;

(4) An employee of a designated agency;

(5) An employee of a public high school;

(6) An employee of a public vocational school;

(7) An employee of a public library;

(8) An employee of the office of a county treasurer;

(9) An employee of the bureau of motor vehicles;

(10) An employee of a deputy registrar of motor vehicles;

(11) An employee of an election official.

(C) Except as provided in section 3501.382 of the Revised Code, any applicant who is unable to sign the applicant's own name shall make an "X," if possible, which shall be certified by the signing of the name of the applicant by the person filling out the form, who shall add the person's own signature. If an applicant is unable to make an "X," the applicant shall indicate in some manner that the applicant desires to register to vote or to change the applicant's name or residence. The person registering the applicant shall sign the form and attest that the applicant indicated that the applicant desired to register to vote or to change the applicant's name or residence.

(D) No registration, change of residence, or change of name form shall be rejected solely on the basis that a person registering an applicant failed to sign the person's name or failed to name the employer who is employing that person to register the applicant as required under division (A) of this section.

(E) As used in this section, "registering an applicant" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 01-01-1995; 03-31-2005; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.14, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3503.14 - [Effective 6/21/2013] Form and content of forms - inability of registrant to sign name.

(A) The secretary of state shall prescribe the form and content of the registration, change of residence, and change of name forms used in this state. The forms shall meet the requirements of the National Voter Registration Act of 1993 and shall include spaces for all of the following:

(1) The voter's name;

(2) The voter's address;

(3) The current date;

(4) The voter's date of birth;

(5) The voter to provide one or more of the following:

(a) The voter's driver's license number, if any;

(b) The last four digits of the voter's social security number, if any;

(c) A copy of a current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the voter's name and address.

(6) The voter's signature.

The registration form shall include a space on which the person registering an applicant shall sign the person's name and provide the person's address and a space on which the person registering an applicant shall name the employer who is employing that person to register the applicant.

Except for forms prescribed by the secretary of state under section 3503.11 of the Revised Code, the secretary of state shall permit boards of elections to produce forms that have subdivided spaces for each individual alphanumeric character of the information provided by the voter so as to accommodate the electronic reading and conversion of the voter's information to data and the subsequent electronic transfer of that data to the statewide voter registration database established under section 3503.15 of the Revised Code.

(B) None of the following persons who are registering an applicant in the course of that official's or employee's normal duties shall sign the person's name, provide the person's address, or name the employer who is employing the person to register an applicant on a form prepared under this section:

(1) An election official;

(2) A county treasurer;

(3) A deputy registrar of motor vehicles;

(4) An employee of a designated agency;

(5) An employee of a public high school;

(6) An employee of a public vocational school;

(7) An employee of a public library;

(8) An employee of the office of a county treasurer;

(9) An employee of the bureau of motor vehicles;

(10) An employee of a deputy registrar of motor vehicles;

(11) An employee of an election official.

(C) Except as provided in section 3501.382 of the Revised Code, any applicant who is unable to sign the applicant's own name shall make an "X," if possible, which shall be certified by the signing of the name of the applicant by the person filling out the form, who shall add the person's own signature. If an applicant is unable to make an "X," the applicant shall indicate in some manner that the applicant desires to register to vote or to change the applicant's name or residence. The person registering the applicant shall sign the form and attest that the applicant indicated that the applicant desired to register to vote or to change the applicant's name or residence.

(D) No registration, change of residence, or change of name form shall be rejected solely on the basis that a person registering an applicant failed to sign the person's name or failed to name the employer who is employing that person to register the applicant as required under division (A) of this section.

(E) As used in this section, "registering an applicant" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 01-01-1995; 03-31-2005; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.14, effective until 6/21/2013.



Section 3503.15 - Statewide voter registration database.

(A) The secretary of state shall establish and maintain a statewide voter registration database that shall be continuously available to each board of elections and to other agencies as authorized by law.

(B) The statewide voter registration database established under this section shall be the official list of registered voters for all elections conducted in this state.

(C) The statewide voter registration database established under this section shall, at a minimum, include all of the following:

(1) An electronic network that connects all board of elections offices with the office of the secretary of state and with the offices of all other boards of elections;

(2) A computer program that harmonizes the records contained in the database with records maintained by each board of elections;

(3) An interactive computer program that allows access to the records contained in the database by each board of elections and by any persons authorized by the secretary of state to add, delete, modify, or print database records, and to conduct updates of the database;

(4) A search program capable of verifying registered voters and their registration information by name, driver's license number, birth date, social security number, or current address;

(5) Safeguards and components to ensure that the integrity, security, and confidentiality of the voter registration information is maintained.

(D) The secretary of state shall adopt rules pursuant to Chapter 119. of the Revised Code doing all of the following:

(1) Specifying the manner in which existing voter registration records maintained by boards of elections shall be converted to electronic files for inclusion in the statewide voter registration database;

(2) Establishing a uniform method for entering voter registration records into the statewide voter registration database on an expedited basis, but not less than once per day, if new registration information is received;

(3) Establishing a uniform method for purging canceled voter registration records from the statewide voter registration database in accordance with section 3503.21 of the Revised Code;

(4) Specifying the persons authorized to add, delete, modify, or print records contained in the statewide voter registration database and to make updates of that database;

(5) Establishing a process for annually auditing the information contained in the statewide voter registration database.

(E) A board of elections promptly shall purge a voter's name and voter registration information from the statewide voter registration database in accordance with the rules adopted by the secretary of state under division (D)(3) of this section after the cancellation of a voter's registration under section 3503.21 of the Revised Code.

(F) The secretary of state shall provide training in the operation of the statewide voter registration database to each board of elections and to any persons authorized by the secretary of state to add, delete, modify, or print database records, and to conduct updates of the database.

(G)

(1) The statewide voter registration database established under this section shall be made available on a web site of the office of the secretary of state as follows:

(a) Except as otherwise provided in division (G)(1)(b) of this section, only the following information from the statewide voter registration database regarding a registered voter shall be made available on the web site:

(i) The voter's name;

(ii) The voter's address;

(iii) The voter's precinct number;

(iv) The voter's voting history.

(b) During the thirty days before the day of a primary or general election, the web site interface of the statewide voter registration database shall permit a voter to search for the polling location at which that voter may cast a ballot.

(2) The secretary of state shall establish, by rule adopted under Chapter 119. of the Revised Code, a process for boards of elections to notify the secretary of state of changes in the locations of precinct polling places for the purpose of updating the information made available on the secretary of state's web site under division (G)(1)(b) of this section. Those rules shall require a board of elections, during the thirty days before the day of a primary or general election, to notify the secretary of state within one business day of any change to the location of a precinct polling place within the county.

(3) During the thirty days before the day of a primary or general election, not later than one business day after receiving a notification from a county pursuant to division (G)(2) of this section that the location of a precinct polling place has changed, the secretary of state shall update that information on the secretary of state's web site for the purpose of division (G)(1)(b) of this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006



Section 3503.16 - [Effective Until 6/21/2013] Change of address or name.

(A) Whenever a registered elector changes the place of residence of that registered elector from one precinct to another within a county or from one county to another, or has a change of name, that registered elector shall report the change by delivering a change of residence or change of name form, whichever is appropriate, as prescribed by the secretary of state under section 3503.14 of the Revised Code to the state or local office of a designated agency, a public high school or vocational school, a public library, the office of the county treasurer, the office of the secretary of state, any office of the registrar or deputy registrar of motor vehicles, or any office of a board of elections in person or by a third person. Any voter registration, change of address, or change of name application, returned by mail, may be sent only to the secretary of state or the board of elections.

A registered elector also may update the registration of that registered elector by filing a change of residence or change of name form on the day of a special, primary, or general election at the polling place in the precinct in which that registered elector resides or at the board of elections or at another site designated by the board.

(B)

(1)

(a) Any registered elector who moves within a precinct on or prior to the day of a general, primary, or special election and has not filed a notice of change of residence with the board of elections may vote in that election by going to that registered elector's assigned polling place, completing and signing a notice of change of residence, showing identification in the form of a current and valid photo identification, a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and current address of the elector, and casting a ballot. If the elector provides either a driver's license or a state identification card issued under section 4507.50 of the Revised Code that does not contain the elector's current residence address, the elector shall provide the last four digits of the elector's driver's license number or state identification card number, and the precinct election official shall mark the poll list or signature pollbook to indicate that the elector has provided a driver's license or state identification card number with a former address and record the last four digits of the elector's driver's license number or state identification card number.

(b) Any registered elector who changes the name of that registered elector and remains within a precinct on or prior to the day of a general, primary, or special election and has not filed a notice of change of name with the board of elections may vote in that election by going to that registered elector's assigned polling place, completing and signing a notice of a change of name, and casting a provisional ballot under section 3505.181 of the Revised Code.

(2) Any registered elector who moves from one precinct to another within a county or moves from one precinct to another and changes the name of that registered elector on or prior to the day of a general, primary, or special election and has not filed a notice of change of residence or change of name, whichever is appropriate, with the board of elections may vote in that election if that registered elector complies with division (G) of this section or does all of the following:

(a) Appears at anytime during regular business hours on or after the twenty-eighth day prior to the election in which that registered elector wishes to vote or, if the election is held on the day of a presidential primary election, the twenty-fifth day prior to the election, through noon of the Saturday prior to the election at the office of the board of elections, appears at any time during regular business hours on the Monday prior to the election at the office of the board of elections, or appears on the day of the election at either of the following locations:

(i) The polling place in the precinct in which that registered elector resides;

(ii) The office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections.

(b) Completes and signs, under penalty of election falsification, a notice of change of residence or change of name, whichever is appropriate, and files it with election officials at the polling place, at the office of the board of elections, or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, whichever is appropriate;

(c) Votes a provisional ballot under section 3505.181 of the Revised Code at the polling place, at the office of the board of elections, or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, whichever is appropriate, using the address to which that registered elector has moved or the name of that registered elector as changed, whichever is appropriate;

(d) Completes and signs, under penalty of election falsification, a statement attesting that that registered elector moved or had a change of name, whichever is appropriate, on or prior to the day of the election, has voted a provisional ballot at the polling place in the precinct in which that registered elector resides, at the office of the board of elections, or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, whichever is appropriate, and will not vote or attempt to vote at any other location for that particular election. The statement required under division (B)(2)(d) of this section shall be included on the notice of change of residence or change of name, whichever is appropriate, required under division (B)(2)(b) of this section.

(C) Any registered elector who moves from one county to another county within the state on or prior to the day of a general, primary, or special election and has not registered to vote in the county to which that registered elector moved may vote in that election if that registered elector complies with division (G) of this section or does all of the following:

(1) Appears at any time during regular business hours on or after the twenty-eighth day prior to the election in which that registered elector wishes to vote or, if the election is held on the day of a presidential primary election, the twenty-fifth day prior to the election, through noon of the Saturday prior to the election at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, appears during regular business hours on the Monday prior to the election at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, or appears on the day of the election at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections;

(2) Completes and signs, under penalty of election falsification, a notice of change of residence and files it with election officials at the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections;

(3) Votes a provisional ballot under section 3505.181 of the Revised Code at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, using the address to which that registered elector has moved;

(4) Completes and signs, under penalty of election falsification, a statement attesting that that registered elector has moved from one county to another county within the state on or prior to the day of the election, has voted at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, and will not vote or attempt to vote at any other location for that particular election. The statement required under division (C)(4) of this section shall be included on the notice of change of residence required under division (C)(2) of this section.

(D) A person who votes by absent voter's ballots pursuant to division (G) of this section shall not make written application for the ballots pursuant to Chapter 3509. of the Revised Code. Ballots cast pursuant to division (G) of this section shall be set aside in a special envelope and counted during the official canvass of votes in the manner provided for in sections 3505.32 and 3509.06 of the Revised Code insofar as that manner is applicable. The board shall examine the pollbooks to verify that no ballot was cast at the polls or by absent voter's ballots under Chapter 3509. or 3511. of the Revised Code by an elector who has voted by absent voter's ballots pursuant to division (G) of this section. Any ballot determined to be insufficient for any of the reasons stated above or stated in section 3509.07 of the Revised Code shall not be counted.

Subject to division (C) of section 3501.10 of the Revised Code, a board of elections may lease or otherwise acquire a site different from the office of the board at which registered electors may vote pursuant to division (B) or (C) of this section.

(E) Upon receiving a change of residence or change of name form, the board of elections shall immediately send the registrant an acknowledgment notice. If the change of residence or change of name form is valid, the board shall update the voter's registration as appropriate. If that form is incomplete, the board shall inform the registrant in the acknowledgment notice specified in this division of the information necessary to complete or update that registrant's registration.

(F) Change of residence and change of name forms shall be available at each polling place, and when these forms are completed, noting changes of residence or name, as appropriate, they shall be filed with election officials at the polling place. Election officials shall return completed forms, together with the pollbooks and tally sheets, to the board of elections.

The board of elections shall provide change of residence and change of name forms to the probate court and court of common pleas. The court shall provide the forms to any person eighteen years of age or older who has a change of name by order of the court or who applies for a marriage license. The court shall forward all completed forms to the board of elections within five days after receiving them.

(G) A registered elector who otherwise would qualify to vote under division (B) or (C) of this section but is unable to appear at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location, on account of personal illness, physical disability, or infirmity, may vote on the day of the election if that registered elector does all of the following:

(1) Makes a written application that includes all of the information required under section 3509.03 of the Revised Code to the appropriate board for an absent voter's ballot on or after the twenty-seventh day prior to the election in which the registered elector wishes to vote through noon of the Saturday prior to that election and requests that the absent voter's ballot be sent to the address to which the registered elector has moved if the registered elector has moved, or to the address of that registered elector who has not moved but has had a change of name;

(2) Declares that the registered elector has moved or had a change of name, whichever is appropriate, and otherwise is qualified to vote under the circumstances described in division (B) or (C) of this section, whichever is appropriate, but that the registered elector is unable to appear at the board of elections because of personal illness, physical disability, or infirmity;

(3) Completes and returns along with the completed absent voter's ballot a notice of change of residence indicating the address to which the registered elector has moved, or a notice of change of name, whichever is appropriate;

(4) Completes and signs, under penalty of election falsification, a statement attesting that the registered elector has moved or had a change of name on or prior to the day before the election, has voted by absent voter's ballot because of personal illness, physical disability, or infirmity that prevented the registered elector from appearing at the board of elections, and will not vote or attempt to vote at any other location or by absent voter's ballot mailed to any other location or address for that particular election.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.16, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3503.16 - [Effective 6/21/2013] Change of address or name.

(A) Whenever a registered elector changes the place of residence of that registered elector from one precinct to another within a county or from one county to another, or has a change of name, that registered elector shall report the change by delivering a change of residence or change of name form, whichever is appropriate, as prescribed by the secretary of state under section 3503.14 of the Revised Code to the state or local office of a designated agency, a public high school or vocational school, a public library, the office of the county treasurer, the office of the secretary of state, any office of the registrar or deputy registrar of motor vehicles, or any office of a board of elections in person or by a third person. Any voter registration, change of address, or change of name application, returned by mail, may be sent only to the secretary of state or the board of elections.

A registered elector also may update the registration of that registered elector by filing a change of residence or change of name form on the day of a special, primary, or general election at the polling place in the precinct in which that registered elector resides or at the board of elections or at another site designated by the board.

(B)

(1)

(a) Any registered elector who moves within a precinct on or prior to the day of a general, primary, or special election and has not filed a notice of change of residence with the board of elections may vote in that election by going to that registered elector's assigned polling place, completing and signing a notice of change of residence, showing identification in the form of a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and current address of the elector, and casting a ballot. If the elector provides either a driver's license or a state identification card issued under section 4507.50 of the Revised Code that does not contain the elector's current residence address, the elector shall provide the last four digits of the elector's driver's license number or state identification card number, and the precinct election official shall mark the poll list or signature pollbook to indicate that the elector has provided a driver's license or state identification card number with a former address and record the last four digits of the elector's driver's license number or state identification card number.

(b) Any registered elector who changes the name of that registered elector and remains within a precinct on or prior to the day of a general, primary, or special election and has not filed a notice of change of name with the board of elections may vote in that election by going to that registered elector's assigned polling place, completing and signing a notice of a change of name, and casting a provisional ballot under section 3505.181 of the Revised Code.

(2) Any registered elector who moves from one precinct to another within a county or moves from one precinct to another and changes the name of that registered elector on or prior to the day of a general, primary, or special election and has not filed a notice of change of residence or change of name, whichever is appropriate, with the board of elections may vote in that election if that registered elector complies with division (G) of this section or does all of the following:

(a) Appears at anytime during regular business hours on or after the twenty-eighth day prior to the election in which that registered elector wishes to vote or, if the election is held on the day of a presidential primary election, the twenty-fifth day prior to the election, through noon of the Saturday prior to the election at the office of the board of elections, appears at any time during regular business hours on the Monday prior to the election at the office of the board of elections, or appears on the day of the election at either of the following locations:

(i) The polling place in the precinct in which that registered elector resides;

(ii) The office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections.

(b) Completes and signs, under penalty of election falsification, a notice of change of residence or change of name, whichever is appropriate, and files it with election officials at the polling place, at the office of the board of elections, or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, whichever is appropriate;

(c) Votes a provisional ballot under section 3505.181 of the Revised Code at the polling place, at the office of the board of elections, or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, whichever is appropriate, using the address to which that registered elector has moved or the name of that registered elector as changed, whichever is appropriate;

(d) Completes and signs, under penalty of election falsification, a statement attesting that that registered elector moved or had a change of name, whichever is appropriate, on or prior to the day of the election, has voted a provisional ballot at the polling place in the precinct in which that registered elector resides, at the office of the board of elections, or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, whichever is appropriate, and will not vote or attempt to vote at any other location for that particular election. The statement required under division (B)(2)(d) of this section shall be included on the notice of change of residence or change of name, whichever is appropriate, required under division (B)(2)(b) of this section.

(C) Any registered elector who moves from one county to another county within the state on or prior to the day of a general, primary, or special election and has not registered to vote in the county to which that registered elector moved may vote in that election if that registered elector complies with division (G) of this section or does all of the following:

(1) Appears at any time during regular business hours on or after the twenty-eighth day prior to the election in which that registered elector wishes to vote or, if the election is held on the day of a presidential primary election, the twenty-fifth day prior to the election, through noon of the Saturday prior to the election at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, appears during regular business hours on the Monday prior to the election at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, or appears on the day of the election at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections;

(2) Completes and signs, under penalty of election falsification, a notice of change of residence and files it with election officials at the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections;

(3) Votes a provisional ballot under section 3505.181 of the Revised Code at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, using the address to which that registered elector has moved;

(4) Completes and signs, under penalty of election falsification, a statement attesting that that registered elector has moved from one county to another county within the state on or prior to the day of the election, has voted at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location instead of the office of the board of elections, and will not vote or attempt to vote at any other location for that particular election. The statement required under division (C)(4) of this section shall be included on the notice of change of residence required under division (C)(2) of this section.

(D) A person who votes by absent voter's ballots pursuant to division (G) of this section shall not make written application for the ballots pursuant to Chapter 3509. of the Revised Code. Ballots cast pursuant to division (G) of this section shall be set aside in a special envelope and counted during the official canvass of votes in the manner provided for in sections 3505.32 and 3509.06 of the Revised Code insofar as that manner is applicable. The board shall examine the pollbooks to verify that no ballot was cast at the polls or by absent voter's ballots under Chapter 3509. or 3511. of the Revised Code by an elector who has voted by absent voter's ballots pursuant to division (G) of this section. Any ballot determined to be insufficient for any of the reasons stated above or stated in section 3509.07 of the Revised Code shall not be counted.

Subject to division (C) of section 3501.10 of the Revised Code, a board of elections may lease or otherwise acquire a site different from the office of the board at which registered electors may vote pursuant to division (B) or (C) of this section.

(E) Upon receiving a change of residence or change of name form, the board of elections shall immediately send the registrant an acknowledgment notice. If the change of residence or change of name form is valid, the board shall update the voter's registration as appropriate. If that form is incomplete, the board shall inform the registrant in the acknowledgment notice specified in this division of the information necessary to complete or update that registrant's registration.

(F) Change of residence and change of name forms shall be available at each polling place, and when these forms are completed, noting changes of residence or name, as appropriate, they shall be filed with election officials at the polling place. Election officials shall return completed forms, together with the pollbooks and tally sheets, to the board of elections.

The board of elections shall provide change of residence and change of name forms to the probate court and court of common pleas. The court shall provide the forms to any person eighteen years of age or older who has a change of name by order of the court or who applies for a marriage license. The court shall forward all completed forms to the board of elections within five days after receiving them.

(G) A registered elector who otherwise would qualify to vote under division (B) or (C) of this section but is unable to appear at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location, on account of personal illness, physical disability, or infirmity, may vote on the day of the election if that registered elector does all of the following:

(1) Makes a written application that includes all of the information required under section 3509.03 of the Revised Code to the appropriate board for an absent voter's ballot on or after the twenty-seventh day prior to the election in which the registered elector wishes to vote through noon of the Saturday prior to that election and requests that the absent voter's ballot be sent to the address to which the registered elector has moved if the registered elector has moved, or to the address of that registered elector who has not moved but has had a change of name;

(2) Declares that the registered elector has moved or had a change of name, whichever is appropriate, and otherwise is qualified to vote under the circumstances described in division (B) or (C) of this section, whichever is appropriate, but that the registered elector is unable to appear at the board of elections because of personal illness, physical disability, or infirmity;

(3) Completes and returns along with the completed absent voter's ballot a notice of change of residence indicating the address to which the registered elector has moved, or a notice of change of name, whichever is appropriate;

(4) Completes and signs, under penalty of election falsification, a statement attesting that the registered elector has moved or had a change of name on or prior to the day before the election, has voted by absent voter's ballot because of personal illness, physical disability, or infirmity that prevented the registered elector from appearing at the board of elections, and will not vote or attempt to vote at any other location or by absent voter's ballot mailed to any other location or address for that particular election.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.16, effective until 6/21/2013.



Section 3503.17 - Precinct boundary changes.

When a new precinct has been created, or the boundaries thereof have been changed, the election authorities shall correct and transfer the registration forms of registered electors whose voting precincts have thus been changed and shall notify such registrants by mail. The registration of an elector shall not be invalidated by such alteration or transfer nor shall the right of any registered elector to vote be prejudiced by any error in making out the certified list of registered voters.

Effective Date: 05-27-1977



Section 3503.18 - Cancellation of registration.

At least once each month , each probate judge in this state shall file with the board of elections the names and residence addresses of all persons over eighteen years of age who have been adjudicated incompetent for the purpose of voting, as provided in section 5122.301 of the Revised Code. At least once each month the clerk of the court of common pleas shall file with the board the names and residence addresses of all persons who have been convicted during the previous month of crimes that would disfranchise such persons under existing laws of the state. Reports of conviction of crimes under the laws of the United States that would disfranchise an elector and that are provided to the secretary of state by any United States attorney shall be forwarded by the secretary of state to the appropriate board of elections.

Upon receiving a report required by this section , the board of elections shall promptly cancel the registration of each elector named in the report. If the report contains a residence address of an elector in a county other than the county in which the board of elections is located, the director shall promptly send a copy of the report to the appropriate board of elections, which shall cancel the registration.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-22-1995



Section 3503.19 - [Effective Until 6/21/2013] Methods of registration or change of registration.

(A) Persons qualified to register or to change their registration because of a change of address or change of name may register or change their registration in person at any state or local office of a designated agency, at the office of the registrar or any deputy registrar of motor vehicles, at a public high school or vocational school, at a public library, at the office of a county treasurer, or at a branch office established by the board of elections, or in person, through another person, or by mail at the office of the secretary of state or at the office of a board of elections. A registered elector may also change the elector's registration on election day at any polling place where the elector is eligible to vote, in the manner provided under section 3503.16 of the Revised Code.

Any state or local office of a designated agency, the office of the registrar or any deputy registrar of motor vehicles, a public high school or vocational school, a public library, or the office of a county treasurer shall transmit any voter registration application or change of registration form that it receives to the board of elections of the county in which the state or local office is located, within five days after receiving the voter registration application or change of registration form.

An otherwise valid voter registration application that is returned to the appropriate office other than by mail must be received by a state or local office of a designated agency, the office of the registrar or any deputy registrar of motor vehicles, a public high school or vocational school, a public library, the office of a county treasurer, the office of the secretary of state, or the office of a board of elections no later than the thirtieth day preceding a primary, special, or general election for the person to qualify as an elector eligible to vote at that election. An otherwise valid registration application received after that day entitles the elector to vote at all subsequent elections.

Any state or local office of a designated agency, the office of the registrar or any deputy registrar of motor vehicles, a public high school or vocational school, a public library, or the office of a county treasurer shall date stamp a registration application or change of name or change of address form it receives using a date stamp that does not disclose the identity of the state or local office that receives the registration.

Voter registration applications, if otherwise valid, that are returned by mail to the office of the secretary of state or to the office of a board of elections must be postmarked no later than the thirtieth day preceding a primary, special, or general election in order for the person to qualify as an elector eligible to vote at that election. If an otherwise valid voter registration application that is returned by mail does not bear a postmark or a legible postmark, the registration shall be valid for that election if received by the office of the secretary of state or the office of a board of elections no later than twenty-five days preceding any special, primary, or general election.

(B)

(1) Any person may apply in person, by telephone, by mail, or through another person for voter registration forms to the office of the secretary of state or the office of a board of elections. An individual who is eligible to vote as a uniformed services voter or an overseas voter in accordance with 42 U.S.C. 1973ff-6 also may apply for voter registration forms by electronic means to the office of the secretary of state or to the board of elections of the county in which the person's voting residence is located pursuant to section 3503.191 of the Revised Code.

(2)

(a) An applicant may return the applicant's completed registration form in person or by mail to any state or local office of a designated agency, to a public high school or vocational school, to a public library, to the office of a county treasurer, to the office of the secretary of state, or to the office of a board of elections. An applicant who is eligible to vote as a uniformed services voter or an overseas voter in accordance with 42 U.S.C. 1973ff-6 also may return the applicant's completed voter registration form electronically to the office of the secretary of state or to the board of elections of the county in which the person's voting residence is located pursuant to section 3503.191 of the Revised Code.

(b) Subject to division (B)(2)(c) of this section, an applicant may return the applicant's completed registration form through another person to any board of elections or the office of the secretary of state.

(c) A person who receives compensation for registering a voter shall return any registration form entrusted to that person by an applicant to any board of elections or to the office of the secretary of state.

(d) If a board of elections or the office of the secretary of state receives a registration form under division (B)(2)(b) or (c) of this section before the thirtieth day before an election, the board or the office of the secretary of state, as applicable, shall forward the registration to the board of elections of the county in which the applicant is seeking to register to vote within ten days after receiving the application. If a board of elections or the office of the secretary of state receives a registration form under division (B)(2)(b) or (c) of this section on or after the thirtieth day before an election, the board or the office of the secretary of state, as applicable, shall forward the registration to the board of elections of the county in which the applicant is seeking to register to vote within thirty days after that election.

(C)

(1) A board of elections that receives a voter registration application and is satisfied as to the truth of the statements made in the registration form shall register the applicant not later than twenty business days after receiving the application, unless that application is received during the thirty days immediately preceding the day of an election. The board shall promptly notify the applicant in writing of each of the following:

(a) The applicant's registration;

(b) The precinct in which the applicant is to vote;

(c) In bold type as follows:

"Voters must bring identification to the polls in order to verify identity. Identification may include a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than this notification or a notification of an election mailed by a board of elections, that shows the voter's name and current address. Voters who do not provide one of these documents will still be able to vote by casting a provisional ballot. Voters who do not have any of the above forms of identification, including a social security number, will still be able to vote by signing an affirmation swearing to the voter's identity under penalty of election falsification and by casting a provisional ballot."

The notification shall be by nonforwardable mail. If the mail is returned to the board, it shall investigate and cause the notification to be delivered to the correct address.

(2) If, after investigating as required under division (C)(1) of this section, the board is unable to verify the voter's correct address, it shall cause the voter's name in the official registration list and in the poll list or signature pollbook to be marked to indicate that the voter's notification was returned to the board.

At the first election at which a voter whose name has been so marked appears to vote, the voter shall be required to provide identification to the election officials and to vote by provisional ballot under section 3505.181 of the Revised Code. If the provisional ballot is counted pursuant to division (B)(3) of section 3505.183 of the Revised Code, the board shall correct that voter's registration, if needed, and shall remove the indication that the voter's notification was returned from that voter's name on the official registration list and on the poll list or signature pollbook. If the provisional ballot is not counted pursuant to division (B)(4)(a)(i), (v), or (vi) of section 3505.183 of the Revised Code, the voter's registration shall be canceled. The board shall notify the voter by United States mail of the cancellation.

(3) If a notice of the disposition of an otherwise valid registration application is sent by nonforwardable mail and is returned undelivered, the person shall be registered as provided in division (C)(2) of this section and sent a confirmation notice by forwardable mail. If the person fails to respond to the confirmation notice, update the person's registration, or vote by provisional ballot as provided in division (C)(2) of this section in any election during the period of two federal elections subsequent to the mailing of the confirmation notice, the person's registration shall be canceled.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.19, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3503.19 - [Effective 6/21/2013] Methods of registration or change of registration.

(A) Persons qualified to register or to change their registration because of a change of address or change of name may register or change their registration in person at any state or local office of a designated agency, at the office of the registrar or any deputy registrar of motor vehicles, at a public high school or vocational school, at a public library, at the office of a county treasurer, or at a branch office established by the board of elections, or in person, through another person, or by mail at the office of the secretary of state or at the office of a board of elections. A registered elector may also change the elector's registration on election day at any polling place where the elector is eligible to vote, in the manner provided under section 3503.16 of the Revised Code.

Any state or local office of a designated agency, the office of the registrar or any deputy registrar of motor vehicles, a public high school or vocational school, a public library, or the office of a county treasurer shall transmit any voter registration application or change of registration form that it receives to the board of elections of the county in which the state or local office is located, within five days after receiving the voter registration application or change of registration form.

An otherwise valid voter registration application that is returned to the appropriate office other than by mail must be received by a state or local office of a designated agency, the office of the registrar or any deputy registrar of motor vehicles, a public high school or vocational school, a public library, the office of a county treasurer, the office of the secretary of state, or the office of a board of elections no later than the thirtieth day preceding a primary, special, or general election for the person to qualify as an elector eligible to vote at that election. An otherwise valid registration application received after that day entitles the elector to vote at all subsequent elections.

Any state or local office of a designated agency, the office of the registrar or any deputy registrar of motor vehicles, a public high school or vocational school, a public library, or the office of a county treasurer shall date stamp a registration application or change of name or change of address form it receives using a date stamp that does not disclose the identity of the state or local office that receives the registration.

Voter registration applications, if otherwise valid, that are returned by mail to the office of the secretary of state or to the office of a board of elections must be postmarked no later than the thirtieth day preceding a primary, special, or general election in order for the person to qualify as an elector eligible to vote at that election. If an otherwise valid voter registration application that is returned by mail does not bear a postmark or a legible postmark, the registration shall be valid for that election if received by the office of the secretary of state or the office of a board of elections no later than twenty-five days preceding any special, primary, or general election.

(B)

(1) Any person may apply in person, by telephone, by mail, or through another person for voter registration forms to the office of the secretary of state or the office of a board of elections. An individual who is eligible to vote as a uniformed services voter or an overseas voter in accordance with 42 U.S.C. 1973ff-6 also may apply for voter registration forms by electronic means to the office of the secretary of state or to the board of elections of the county in which the person's voting residence is located pursuant to section 3503.191 of the Revised Code.

(2)

(a) An applicant may return the applicant's completed registration form in person or by mail to any state or local office of a designated agency, to a public high school or vocational school, to a public library, to the office of a county treasurer, to the office of the secretary of state, or to the office of a board of elections. An applicant who is eligible to vote as a uniformed services voter or an overseas voter in accordance with 42 U.S.C. 1973ff-6 also may return the applicant's completed voter registration form electronically to the office of the secretary of state or to the board of elections of the county in which the person's voting residence is located pursuant to section 3503.191 of the Revised Code.

(b) Subject to division (B)(2)(c) of this section, an applicant may return the applicant's completed registration form through another person to any board of elections or the office of the secretary of state.

(c) A person who receives compensation for registering a voter shall return any registration form entrusted to that person by an applicant to any board of elections or to the office of the secretary of state.

(d) If a board of elections or the office of the secretary of state receives a registration form under division (B)(2)(b) or (c) of this section before the thirtieth day before an election, the board or the office of the secretary of state, as applicable, shall forward the registration to the board of elections of the county in which the applicant is seeking to register to vote within ten days after receiving the application. If a board of elections or the office of the secretary of state receives a registration form under division (B)(2)(b) or (c) of this section on or after the thirtieth day before an election, the board or the office of the secretary of state, as applicable, shall forward the registration to the board of elections of the county in which the applicant is seeking to register to vote within thirty days after that election.

(C)

(1) A board of elections that receives a voter registration application and is satisfied as to the truth of the statements made in the registration form shall register the applicant not later than twenty business days after receiving the application, unless that application is received during the thirty days immediately preceding the day of an election. The board shall promptly notify the applicant in writing of each of the following:

(a) The applicant's registration;

(b) The precinct in which the applicant is to vote;

(c) In bold type as follows:

"Voters must bring identification to the polls in order to verify identity. Identification may include a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than this notification , that shows the voter's name and current address. Voters who do not provide one of these documents will still be able to vote by casting a provisional ballot. Voters who do not have any of the above forms of identification, including a social security number, will still be able to vote by signing an affirmation swearing to the voter's identity under penalty of election falsification and by casting a provisional ballot."

The notification shall be by nonforwardable mail. If the mail is returned to the board, it shall investigate and cause the notification to be delivered to the correct address.

(2) If, after investigating as required under division (C)(1) of this section, the board is unable to verify the voter's correct address, it shall cause the voter's name in the official registration list and in the poll list or signature pollbook to be marked to indicate that the voter's notification was returned to the board.

At the first election at which a voter whose name has been so marked appears to vote, the voter shall be required to provide identification to the election officials and to vote by provisional ballot under section 3505.181 of the Revised Code. If the provisional ballot is counted pursuant to division (B)(3) of section 3505.183 of the Revised Code, the board shall correct that voter's registration, if needed, and shall remove the indication that the voter's notification was returned from that voter's name on the official registration list and on the poll list or signature pollbook. If the provisional ballot is not counted pursuant to division (B)(4)(a)(i), (v), or (vi) of section 3505.183 of the Revised Code, the voter's registration shall be canceled. The board shall notify the voter by United States mail of the cancellation.

(3) If a notice of the disposition of an otherwise valid registration application is sent by nonforwardable mail and is returned undelivered, the person shall be registered as provided in division (C)(2) of this section and sent a confirmation notice by forwardable mail. If the person fails to respond to the confirmation notice, update the person's registration, or vote by provisional ballot as provided in division (C)(2) of this section in any election during the period of two federal elections subsequent to the mailing of the confirmation notice, the person's registration shall be canceled.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.19, effective until 6/21/2013.



Section 3503.191 - Uniformed services voters - procedures for receiving voter registration forms.

(A) The secretary of state shall establish procedures that allow any person who is eligible to vote as a uniformed services voter or an overseas voter in accordance with Chapter 3511. of the Revised Code to request voter registration forms electronically from the office of the secretary of state or the board of elections of the county in which the person's voting residence is located.

(B) The procedures shall allow such a person to express a preference for the manner in which the person will receive the requested voter registration forms, whether by mail, electronically, or in person. The registration forms shall be transmitted by the preferred method. If the requestor does not express a preferred method, the registration forms shall be delivered via standard mail.

(C) The secretary of state shall, by rule, establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information that is confidential under state or federal law that is collected, stored, or otherwise used in the electronic voter registration form request process established under this section. To the extent practicable, the procedures shall protect the security and integrity of the electronic voter registration form request process and protect the privacy of the identity and personal data of the person when such forms are requested, processed, and sent.

(D) In establishing procedures under this section, the secretary of state shall designate at least one means of electronic communication for use by such persons to request voter registration forms, for use by the state to send voter registration forms to those who have requested electronic delivery, and for providing public election and voting information. Such designated means of electronic communication shall be identified on all information and instructional materials that accompany balloting materials.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 3503.21 - Occurrences resulting in cancellation of registration.

(A) The registration of a registered elector shall be canceled upon the occurrence of any of the following:

(1) The filing by a registered elector of a written request with a board of elections, on a form prescribed by the secretary of state and signed by the elector, that the registration be canceled. The filing of such a request does not prohibit an otherwise qualified elector from reregistering to vote at any time.

(2) The conviction of the registered elector of a felony under the laws of this state, any other state, or the United States as provided in section 2961.01 of the Revised Code;

(3) The adjudication of incompetency of the registered elector for the purpose of voting as provided in section 5122.301 of the Revised Code;

(5) The change of residence of the registered elector to a location outside the county of registration in accordance with division (B) of this section;

(6) The failure of the registered elector, after having been mailed a confirmation notice, to do either of the following:

(a) Respond to such a notice and vote at least once during a period of four consecutive years, which period shall include two general federal elections;

(b) Update the elector's registration and vote at least once during a period of four consecutive years, which period shall include two general federal elections.

(B)

(1) The secretary of state shall prescribe procedures to identify and cancel the registration in a prior county of residence of any registrant who changes the registrant's voting residence to a location outside the registrant's current county of registration. Any procedures prescribed in this division shall be uniform and nondiscriminatory, and shall comply with the Voting Rights Act of 1965. The secretary of state may prescribe procedures under this division that include the use of the national change of address service provided by the United States postal system through its licensees. Any program so prescribed shall be completed not later than ninety days prior to the date of any primary or general election for federal office.

(2) The registration of any elector identified as having changed the elector's voting residence to a location outside the elector's current county of registration shall not be canceled unless the registrant is sent a confirmation notice on a form prescribed by the secretary of state and the registrant fails to respond to the confirmation notice or otherwise update the registration and fails to vote in any election during the period of two federal elections subsequent to the mailing of the confirmation notice.

(C) The registration of a registered elector shall not be canceled except as provided in this section, division (Q) of section 3501.05 of the Revised Code, division (C)(2) of section 3503.19 of the Revised Code, or division (C) of section 3503.24 of the Revised Code.

(D) Boards of elections shall send their voter registration information to the secretary of state as required under section 3503.15 of the Revised Code. In the first quarter of each odd-numbered year, the secretary of state shall send the information to the national change of address service described in division (B) of this section and request that service to provide the secretary of state with a list of any voters sent by the secretary of state who have moved within the last thirty-six months. The secretary of state shall transmit to each appropriate board of elections whatever lists the secretary of state receives from that service. The board shall send a notice to each person on the list transmitted by the secretary of state requesting confirmation of the person's change of address, together with a postage prepaid, preaddressed return envelope containing a form on which the voter may verify or correct the change of address information.

(E) The registration of a registered elector described in division (A)(6) or (B)(2) of this section shall be canceled not later than one hundred twenty days after the date of the second general federal election in which the elector fails to vote or not later than one hundred twenty days after the expiration of the four-year period in which the elector fails to vote or respond to a confirmation notice, whichever is later.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-1995; 05-02-2006



Section 3503.23 - Precinct official registration list.

(A) Fourteen days before an election, the board of elections shall cause to be prepared from the statewide voter registration database established under section 3503.15 of the Revised Code a complete and official registration list for each precinct, containing the names, addresses, and political party whose ballot the elector voted in the most recent primary election within the current year and the immediately preceding two calendar years, of all qualified registered voters in the precinct. All the names, insofar as practicable, shall be arranged in alphabetical order. The lists may be prepared either in sheet form on one side of the paper or in electronic form, at the discretion of the board. Each precinct list shall be headed "Register of Voters," and under the heading shall be indicated the district or ward and precinct.

Appended to each precinct list shall be attached the names of the members of the board and the name of the director. A sufficient number of such lists shall be provided for distribution to the candidates, political parties, or organized groups that apply for them. The board shall have each precinct list available at the board for viewing by the public during normal business hours. The board shall ensure that, by the opening of the polls on the day of a general or primary election, each precinct has a paper copy of the registration list of voters in that precinct.

(B) On the day of a general or primary election, precinct election officials shall do both of the following:

(1) By the time the polls open, conspicuously post and display at the polling place one copy of the registration list of voters in that precinct in an area of the polling place that is easily accessible;

(2) At 11 a.m. and 4 p.m. place a mark, on the official registration list posted at the polling place, before the name of those registered voters who have voted.

(C) Notwithstanding division (B) of section 3501.35 of the Revised Code, any person may enter the polling place for the sole purpose of reviewing the official registration list posted in accordance with division (B) of this section, provided that the person does not engage in conduct that would constitute harassment in violation of the election law, as defined in section 3501.90 of the Revised Code.

Effective Date: 08-22-1995; 05-02-2006



Section 3503.24 - Application for correction of precinct registration list or challenge of right to vote.

(A) Application for the correction of any precinct registration list or a challenge of the right to vote of any registered elector may be made by any qualified elector of the county at the office of the board of elections not later than twenty days prior to the election. The applications or challenges, with the reasons for the application or challenge, shall be filed with the board on a form prescribed by the secretary of state and shall be signed under penalty of election falsification.

(B) On receiving an application or challenge filed under this section, the board of elections promptly shall review the board's records. If the board is able to determine that an application or challenge should be granted or denied solely on the basis of the records maintained by the board, the board immediately shall vote to grant or deny that application or challenge.

If the board is not able to determine whether an application or challenge should be granted or denied solely on the basis of the records maintained by the board, the director shall promptly set a time and date for a hearing before the board. Except as otherwise provided in division (D) of this section, the hearing shall be held, and the application or challenge shall be decided, no later than ten days after the board receives the application or challenge. The director shall send written notice to any elector whose right to vote is challenged and to any person whose name is alleged to have been omitted from a registration list. The notice shall inform the person of the time and date of the hearing, and of the person's right to appear and testify, call witnesses, and be represented by counsel. The notice shall be sent by first class mail no later than three days before the day of any scheduled hearing. The director shall also provide the person who filed the application or challenge with such written notice of the date and time of the hearing.

At the request of either party or any member of the board, the board shall issue subpoenas to witnesses to appear and testify before the board at a hearing held under this section. All witnesses shall testify under oath. The board shall reach a decision on all applications and challenges immediately after hearing.

(C) If the board decides that any such person is not entitled to have the person's name on the registration list, the person's name shall be removed from the list and the person's registration forms canceled. If the board decides that the name of any such person should appear on the registration list, it shall be added to the list, and the person's registration forms placed in the proper registration files. All such corrections and additions shall be made on a copy of the precinct lists, which shall constitute the poll lists, to be furnished to the respective precincts with other election supplies on the day preceding the election, to be used by the election officials in receiving the signatures of voters and in checking against the registration forms.

(D)

(1) If an application or challenge for which a hearing is required to be conducted under division (B) of this section is filed after the thirtieth day before the day of an election, the board of elections, in its discretion, may postpone that hearing and any notifications of that hearing until after the day of the election. Any hearing postponed under this division shall be conducted not later than ten days after the day of the election.

(2) The board of elections shall cause the name of any registered elector whose registration is challenged and whose challenge hearing is postponed under division (D)(1) of this section to be marked in the official registration list and in the poll list or signature pollbook for that elector's precinct to indicate that the elector's registration is subject to challenge.

(3) Any elector who is the subject of an application or challenge hearing that is postponed under division (D)(1) of this section shall be permitted to vote a provisional ballot under section 3505.181 of the Revised Code. The validity of a provisional ballot cast pursuant to this section shall be determined in accordance with section 3505.183 of the Revised Code, except that no such provisional ballot shall be counted unless the hearing conducted under division (B) of this section after the day of the election results in the elector's inclusion in the official registration list.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006



Section 3503.25 - Investigations regarding the registration.

The board of elections may conduct investigations, summon witnesses, and take testimony under oath regarding the registration of any voter or as to the accuracy of the registration lists in any precinct.

Effective Date: 08-22-1995



Section 3503.26 - Custody of registration forms, records and lists.

(A) All registration forms and lists, when not in official use by the registrars or judges of elections, shall be in the possession of the board of elections. Names and addresses of electors may be copied from the registration lists only in the office of the board when it is open for business; but no such copying shall be permitted during the period of time commencing twenty-one days before an election and ending on the eleventh day after an election if such copying will, in the opinion of the board, interfere with the necessary work of the board. The board shall keep in convenient form and available for public inspection a correct set of the registration lists of all precincts in the county.

(B) Notwithstanding division (A) of this section the board of elections shall maintain and make available for public inspection and copying at a reasonable cost all records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of voter registration lists, including the names and addresses of all registered electors sent confirmation notices and whether or not the elector responded to the confirmation notice. The board shall maintain all records described in this division for a period of two years.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 01-01-1995



Section 3503.27 - [Repealed].

Effective Date: 02-26-1986; 05-02-2006



Section 3503.28 - [Effective Until 6/21/2013] Information brochure regarding voter registration.

(A) The secretary of state shall develop an information brochure regarding voter registration. The brochure shall include, but is not limited to, all of the following information:

(1) The applicable deadlines for registering to vote or for returning an applicant's completed registration form;

(2) The applicable deadline for returning an applicant's completed registration form if the person returning the form is being compensated for registering voters;

(3) The locations to which a person may return an applicant's completed registration form;

(4) The location to which a person who is compensated for registering voters may return an applicant's completed registration form;

(5) The registration and affirmation requirements applicable to persons who are compensated for registering voters under section 3503.29 of the Revised Code;

(6) A notice, which shall be written in bold type, stating as follows:

"Voters must bring identification to the polls in order to verify identity. Identification may include a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election or a voter registration notification sent by a board of elections, that shows the voter's name and current address. Voters who do not provide one of these documents will still be able to vote by casting a provisional ballot. Voters who do not have any of the above forms of identification, including a social security number, will still be able to vote by signing an affirmation swearing to the voter's identity under penalty of election falsification and by casting a provisional ballot."

(B) Except as otherwise provided in division (D) of this section, a board of elections, designated agency, public high school, public vocational school, public library, office of a county treasurer, or deputy registrar of motor vehicles shall distribute a copy of the brochure developed under division (A) of this section to any person who requests more than two voter registration forms at one time.

(C)

(1) The secretary of state shall provide the information required to be included in the brochure developed under division (A) of this section to any person who prints a voter registration form that is made available on a web site of the office of the secretary of state.

(2) If a board of elections operates and maintains a web site, the board shall provide the information required to be included in the brochure developed under division (A) of this section to any person who prints a voter registration form that is made available on that web site.

(D) A board of elections shall not be required to distribute a copy of a brochure under division (B) of this section to any of the following officials or employees who are requesting more than two voter registration forms at one time in the course of the official's or employee's normal duties:

(1) An election official;

(2) A county treasurer;

(3) A deputy registrar of motor vehicles;

(4) An employee of a designated agency;

(5) An employee of a public high school;

(6) An employee of a public vocational school;

(7) An employee of a public library;

(8) An employee of the office of a county treasurer;

(9) An employee of the bureau of motor vehicles;

(10) An employee of a deputy registrar of motor vehicles;

(11) An employee of an election official.

(E) As used in this section, "registering voters" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.28, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3503.28 - [Effective 6/21/2013] Information brochure regarding voter registration.

(A) The secretary of state shall develop an information brochure regarding voter registration. The brochure shall include, but is not limited to, all of the following information:

(1) The applicable deadlines for registering to vote or for returning an applicant's completed registration form;

(2) The applicable deadline for returning an applicant's completed registration form if the person returning the form is being compensated for registering voters;

(3) The locations to which a person may return an applicant's completed registration form;

(4) The location to which a person who is compensated for registering voters may return an applicant's completed registration form;

(5) The registration and affirmation requirements applicable to persons who are compensated for registering voters under section 3503.29 of the Revised Code;

(6) A notice, which shall be written in bold type, stating as follows:

"Voters must bring identification to the polls in order to verify identity. Identification may include a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a voter registration notification sent by a board of elections, that shows the voter's name and current address. Voters who do not provide one of these documents will still be able to vote by casting a provisional ballot. Voters who do not have any of the above forms of identification, including a social security number, will still be able to vote by signing an affirmation swearing to the voter's identity under penalty of election falsification and by casting a provisional ballot."

(B) Except as otherwise provided in division (D) of this section, a board of elections, designated agency, public high school, public vocational school, public library, office of a county treasurer, or deputy registrar of motor vehicles shall distribute a copy of the brochure developed under division (A) of this section to any person who requests more than two voter registration forms at one time.

(C)

(1) The secretary of state shall provide the information required to be included in the brochure developed under division (A) of this section to any person who prints a voter registration form that is made available on a web site of the office of the secretary of state.

(2) If a board of elections operates and maintains a web site, the board shall provide the information required to be included in the brochure developed under division (A) of this section to any person who prints a voter registration form that is made available on that web site.

(D) A board of elections shall not be required to distribute a copy of a brochure under division (B) of this section to any of the following officials or employees who are requesting more than two voter registration forms at one time in the course of the official's or employee's normal duties:

(1) An election official;

(2) A county treasurer;

(3) A deputy registrar of motor vehicles;

(4) An employee of a designated agency;

(5) An employee of a public high school;

(6) An employee of a public vocational school;

(7) An employee of a public library;

(8) An employee of the office of a county treasurer;

(9) An employee of the bureau of motor vehicles;

(10) An employee of a deputy registrar of motor vehicles;

(11) An employee of an election official.

(E) As used in this section, "registering voters" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3503.28, effective until 6/21/2013.



Section 3503.29 - Training and registration of compensated voter registrants.

(A) The secretary of state shall develop and make available through a web site of the office of the secretary of state a training program for any person who receives or expects to receive compensation for registering a voter. The secretary of state shall specify, by rule adopted pursuant to Chapter 119. of the Revised Code, the information to be included in the online training program developed under this division.

(B) Except as otherwise provided in division (E) of this section, the secretary of state, by rules adopted pursuant to Chapter 119. of the Revised Code, shall prescribe a program under which the secretary of state shall register any person who receives or expects to receive compensation for registering a voter in this state.

(C) Except as otherwise provided in division (E) of this section, in each year in which a person receives or expects to receive compensation for registering a voter, that person, prior to registering a voter, shall do all of the following:

(1) Register with the secretary of state in accordance with the program prescribed under division (B) of this section;

(2) Complete the training program established by the secretary of state under division (A) of this section.

(3) Sign an affirmation that includes all of the following:

(a) The person's name;

(b) The person's date of birth;

(c) The person's permanent address;

(d) The name of each county in which the person expects to register voters;

(e) A statement that the person has registered, as required under division (C)(1) of this section, with the secretary of state;

(f) A statement that the person has completed the training program required under division (C)(2) of this section;

(g) A statement that the person will follow all applicable laws of this state while registering voters.

(D) Except as otherwise provided in division (E) of this section, each time a person who receives or expects to receive compensation for registering a voter submits a completed registration form that has been entrusted to that person to a board of elections, the person also shall submit, with the voter registration form, a copy of the affirmation signed by the person under division (C)(3) of this section. A single copy of the signed affirmation may be submitted with all voter registration forms that are returned by that person at one time.

(E) None of the following officials or employees who are registering voters in the course of the official's or employee's normal duties shall be required to comply with divisions (C) and (D) of this section:

(1) An election official;

(2) A county treasurer;

(3) A deputy registrar of motor vehicles;

(4) An employee of a designated agency;

(5) An employee of a public high school;

(6) An employee of a public vocational school;

(7) An employee of a public library;

(8) An employee of the office of a county treasurer;

(9) An employee of the bureau of motor vehicles;

(10) An employee of a deputy registrar of motor vehicles;

(11) An employee of an election official.

(F) As used in this section, "registering a voter" and "registering voters" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Repealed by 129th General AssemblyFile No.40,HB 194, §2 This repeal was made subject to referendum in the Nov. 6, 2012 election, and subsequently repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006



Section 3503.30 - Correction of registration form.

When by mistake a qualified elector has caused himself to be registered in a precinct which was not his place of residence, the board of elections, on full and satisfactory proof that such error was committed by mistake, may, on his personal application and proof of his true residence, correct his registration form. The board may correct all errors occurring in the registration of electors when it finds that the errors subject to corrections were not of fraudulent intent.

Effective Date: 10-01-1953



Section 3503.31 - [Repealed].

Effective Date: 05-27-1977



Section 3503.32 - [Repealed].

Effective Date: 03-23-1972



Section 3503.33 - Prior registration in another county or state - cancellation authorization.

If an elector applying for registration is already registered in another state or in another county within this state, the elector shall declare this fact to the registration officer and shall sign an authorization to cancel the previous registration on a form prescribed by the secretary of state.

The director of the board of elections shall mail all such authorizations to the board of elections or comparable agency of the proper state and county. Upon the receipt of this authorization from the forwarding county, the director of a board of elections in Ohio, upon a comparison of the elector's signature with the elector's signature as it appears on the registration files, shall remove the elector's registration from the files, and place it with the cancellation authorization in a separate file which shall be kept for a period of two calendar years. The board shall notify the elector at the present address as shown on the cancellation authorization that his registration has been canceled.

Effective Date: 08-22-1995






Chapter 3504 - PRESIDENTIAL BALLOTS - FORMER RESIDENTS

Section 3504.01 - Voting in presidential elections by voters who have moved from Ohio.

Each citizen of the United States who, on the day of the succeeding presidential election, will be eighteen years of age or over, who has moved the citizen's residence from this state not more than ninety days prior to the day of such presidential election, who has not registered to vote in the state to which that citizen has moved that citizen's residence, and who, because of that citizen's removal from this state, is not entitled to vote for the offices of president and vice-president or for presidential and vice-presidential electors in the state of that citizen's current residence may be entitled to vote in this state, in the precinct in which that citizen's voting residence was located at the time the citizen moved from this state, for presidential and vice-presidential electors but for no other offices if the citizen meets all of the following conditions:

(A) The citizen otherwise possesses the substantive qualifications to vote in this state, except the requirements of residence and registration.

(B) The citizen complies with sections 3504.01 to 3504.06 of the Revised Code.

(C) The citizen completes a certificate of intent to vote in a presidential election under section 3504.02 of the Revised Code under penalty of election falsification.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Repealed by 129th General AssemblyFile No.40,HB 194, §2 This repeal was made subject to referendum in the Nov. 6, 2012 election, and subsequently repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995



Section 3504.02 - Certificate of intent to vote.

Any citizen who desires to vote in a presidential election under this chapter shall, not later than four p.m. of the thirtieth day prior to the date of the presidential election, complete a certificate of intent to vote for presidential and vice-presidential electors. The certificate of intent shall be completed in duplicate on a form prescribed by the secretary of state that may be obtained and filed personally in the office of the board of elections of the county in which such person last resided before removal from this state, or mailed to such board of elections.

Immediately following the spaces on the certificate for inserting information as requested by the secretary of state, the following statement shall be printed: "I declare under penalty of election falsification that the statements herein contained are true to the best of my knowledge and belief; that I am legally qualified to vote; that I am not registered to vote in any other state; and that I have not voted in an election in any other state since removing myself from the state of Ohio.

.............................................signature of applicant

.............................................date

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001



Section 3504.03 - [Repealed].

Effective Date: 09-27-1974



Section 3504.04 - List of former resident who have filed certificates of intent to vote at polling places.

On or before election day, the director of the board of elections shall deliver to the polling place a list of persons who have filed certificates of intent to vote as former resident voters and who appear, from their voting address, entitled to vote at such polling place. Those persons whose names appear on the list of former resident voters, and who have otherwise complied with sections 3504.01 to 3504.06 of the Revised Code, shall then be entitled to vote for presidential and vice-presidential electors only at their polling place on election day or by absent voter's ballots. Such voter who votes at that voter's polling place on election day shall sign that voter's name in the poll book or poll list followed by, "Former Resident's Presidential Ballot." Qualified former residents shall be entitled to cast absent voter's ballots for presidential and vice-presidential electors.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995



Section 3504.05 - Notification of new state of residence certificates of intent to vote in Ohio.

The director of the board of elections shall forward copies of all certificates of intent received from former residents to the secretary of state no later than the twenty-fifth day prior to the day of the election in which such former resident desires to vote. Upon receipt of such certificate the secretary of state shall immediately notify the chief elections officer of the state of each applicant's prior residence of the fact that such applicant has declared his intention to vote for presidential and vice-presidential electors in this state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-27-1974



Section 3504.06 - Penalty.

A person who willfully makes a false statement or affidavit under sections 3504.01 to 3504.06 of the Revised Code is guilty of a felony of the fourth degree.

Effective Date: 07-01-1996



Section 3504.07 - [Repealed].

Effective Date: 11-19-1969






Chapter 3505 - GENERAL AND SPECIAL ELECTION BALLOTS

Section 3505.01 - Forms of official ballots.

(A)

(1) Except as otherwise provided in section 3519.08 of the Revised Code, on the seventieth day before the day of the next general election, the secretary of state shall certify to the board of elections of each county the forms of the official ballots to be used at that general election, together with the names of the candidates to be printed on those ballots whose candidacy is to be submitted to the electors of the entire state. On the seventieth day before a special election to be held on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting to the voters of the state constitutional amendments proposed by the general assembly, the secretary of state shall certify to the board of elections of each county the forms of the official ballots to be used at that election.

(2) The board of the most populous county in each district comprised of more than one county but less than all of the counties of the state, in which there are candidates whose candidacies are to be submitted to the electors of that district, shall, on the seventieth day before the day of the next general election, certify to the board of each county in the district the names of those candidates to be printed on such ballots.

(3) The board of a county in which the major portion of a subdivision, located in more than one county, is located shall, on the seventieth day before the day of the next general election, certify to the board of each county in which other portions of that subdivision are located the names of candidates whose candidacies are to be submitted to the electors of that subdivision, to be printed on such ballots.

(B) If, subsequently to the seventieth day before and prior to the tenth day before the day of a general election, a certificate is filed with the secretary of state to fill a vacancy caused by the death of a candidate, the secretary of state shall forthwith make a supplemental certification to the board of each county amending and correcting the secretary of state's original certification provided for in the first paragraph of this section. If, within that time, such a certificate is filed with the board of the most populous county in a district comprised of more than one county but less than all of the counties of the state, or with the board of a county in which the major portion of the population of a subdivision, located in more than one county, is located, the board with which the certificate is filed shall forthwith make a supplemental certification to the board of each county in the district or to the board of each county in which other portions of the subdivision are located, amending and correcting its original certification provided for in division (A)(2) or (3) of this section. If, at the time such supplemental certification is received by a board, ballots carrying the name of the deceased candidate have been printed, the board shall cause strips of paper bearing the name of the candidate certified to fill the vacancy to be printed and pasted on those ballots so as to cover the name of the deceased candidate, except that in voting places using marking devices, the board shall cause strips of paper bearing the revised list of candidates for the office, after certification of a candidate to fill the vacancy, to be printed and pasted on the ballot cards so as to cover the names of candidates shown prior to the new certification, before such ballots are delivered to electors.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003; 08-22-2006



Section 3505.02 - Former names printed in parentheses on ballot.

Any former names which have been declared or submitted in accordance with section 3513.06 of the Revised Code shall be printed on the ballot in parentheses directly below the present name of such person. This section applies to both primary and general election ballots.

Effective Date: 01-01-1958



Section 3505.021 - Candidates with identical given names and surnames.

In the event two or more persons with identical given names and surnames run for the same office in a general or special election on the same ballot, the names of the candidates shall be differentiated on the ballot by varying combinations of first and middle names and initials. Immediately after it becomes known that two or more persons with the same given name and surname are to be candidates on the same ballot for the same office, the director of the board of elections for local, municipal, county, general, or special elections, or the director of the board of elections of the most populous county for district, general, or special elections, or the secretary of state for statewide general and special elections shall notify the persons with identical given name and surnames that the names of such persons will be differentiated on the ballot. If one of the candidates is an incumbent who is a candidate to succeed himself for the office he occupies, he shall have first choice of the name by which he is designated on the ballot. If an incumbent does not make a choice within two days after notification or if none of the candidates is an incumbent, the board of elections within three days after notification shall designate the names by which the candidates are identified on the ballot. In case of a district candidate the board of elections in the most populous county of the district shall make the determination. In case of statewide candidates, or in case any board of elections fails to make a designation within three days after notification, the secretary of state shall immediately make the determination.

"Notification" as required by this section shall be by the clerk of the board of elections or secretary of state by special delivery mail or telegram at the candidate's address listed in his declaration of candidacy or petition of candidacy.

Effective Date: 03-23-1981



Section 3505.03 - Office type ballots.

On the office type ballot shall be printed the names of all candidates for election to offices, except judicial offices, who were nominated at the most recent primary election as candidates of a political party or who were nominated in accordance with section 3513.02 of the Revised Code, and the names of all candidates for election to offices who were nominated by nominating petitions, except candidates for judicial offices, for member of the state board of education, for member of a board of education, for municipal offices, and for township offices.

The face of the ballot below the stub shall be substantially in the following form:

"OFFICIAL OFFICE TYPE BALLOT

(A) To vote for a candidate record your vote in the manner provided next to the name of such candidate.

(B) If you tear, soil, deface, or erroneously mark this ballot, return it to the precinct election officers or, if you cannot return it, notify the precinct election officers, and obtain another ballot."

The order in which the offices shall be listed on the ballot shall be prescribed by, and certified to each board of elections by, the secretary of state; provided that for state, district, and county offices the order from top to bottom shall be as follows: governor and lieutenant governor, attorney general, auditor of state, secretary of state, treasurer of state, United States senator, representative to congress, state senator, state representative, county commissioner, county auditor, prosecuting attorney, clerk of the court of common pleas, sheriff, county recorder, county treasurer, county engineer, and coroner. The offices of governor and lieutenant governor shall be printed on the ballot in a manner that requires a voter to cast one vote jointly for the candidates who have been nominated by the same political party or petition.

The names of all candidates for an office shall be arranged in a group under the title of that office, and, except for absentee ballots or when the number of candidates for a particular office is the same as the number of candidates to be elected for that office, shall be rotated from one precinct to another. On absentee ballots, the names of all candidates for an office shall be arranged in a group under the title of that office and shall be so alternated that each name shall appear, insofar as may be reasonably possible, substantially an equal number of times at the beginning, at the end, and in each intermediate place, if any, of the group in which such name belongs, unless the number of candidates for a particular office is the same as the number of candidates to be elected for that office.

The method of printing the ballots to meet the rotation requirement of this section shall be as follows: the least common multiple of the number of names in each of the several groups of candidates shall be used, and the number of changes made in the printer's forms in printing the ballots shall correspond with that multiple. The board of elections shall number all precincts in regular serial sequence. In the first precinct, the names of the candidates in each group shall be listed in alphabetical order. In each succeeding precinct, the name in each group that is listed first in the preceding precinct shall be listed last, and the name of each candidate shall be moved up one place. In each precinct using paper ballots, the printed ballots shall then be assembled in tablets.

Under the name of each candidate nominated at a primary election and each candidate certified by a party committee to fill a vacancy under section 3513.31 of the Revised Code shall be printed, in less prominent type face than that in which the candidate's name is printed, the name of the political party by which the candidate was nominated or certified. Under the name of each candidate appearing on the ballot who filed a nominating petition and requested a ballot designation as a nonparty candidate under section 3513.257 of the Revised Code shall be printed, in less prominent type face than that in which the candidate's name is printed, the designation of "nonparty candidate." Under the name of each candidate appearing on the ballot who filed a nominating petition and requested a ballot designation as an other-party candidate under section 3513.257 of the Revised Code shall be printed, in less prominent type face than that in which the candidate's name is printed, the designation of "other-party candidate." No designation shall appear under the name of a candidate appearing on the ballot who filed a nominating petition and requested that no ballot designation appear under the candidate's name under section 3513.257 of the Revised Code, or who filed a nominating petition and failed to request a ballot designation either as a nonparty candidate or as an other-party candidate under that section.

Except as provided in this section, no words, designations, or emblems descriptive of a candidate or the candidate's political affiliation, or indicative of the method by which the candidate was nominated or certified, shall be printed under or after a candidate's name that is printed on the ballot.

Effective Date: 2002 HB445 12-23-2002



Section 3505.04 - Nonpartisan ballot.

On the nonpartisan ballot shall be printed the names of all nonpartisan candidates for election to judicial office, office of member of the state board of education, office of member of a board of education, municipal or township offices for municipal corporations and townships in which primary elections are not held for nomination of candidates by political parties, and municipal offices of municipal corporations having charters which provide for separate ballots for elections for such municipal offices.

Such ballots shall have printed across the top, and below the stubs, "Official Nonpartisan Ballot."

The order in which the offices are listed on the ballot shall be prescribed by, and certified to each board of elections by, the secretary of state; provided that the office of member of the state board of education shall be listed first on the ballot, then state, district, and county judicial offices shall be listed on the ballot in such order, followed by municipal and township offices, and by offices of member of a board of education, in the order stated.

Within the rectangular space within which the title of each judicial office is printed on the ballot and immediately below such title shall be printed the date of the commencement of the term of the office, if a full term, as follows: "Full term commencing(Date)," or the date of the end of the term of the office, if an unexpired term, as follows: "Unexpired term ending . . . . . . . . . (Date) . . . . . ." The secretary of state shall prescribe the information and directions to the voter to be printed on the ballot within the rectangular space in which the title of office of member of the state board of education appears.

Within the rectangular space within which the title of each office for member of a board of education is printed on the ballot shall be printed "For Member of Board of Education," and the number to be elected, directions to the voter as to voting for one, two, or more, and, if the office to be voted for is member of a board of education of a city school district, words shall be printed in said space on the ballot to indicate whether candidates are to be elected from subdistricts or at large.

The names of all nonpartisan candidates for an office shall be arranged in a group under the title of that office, and shall be rotated and printed on the ballot as provided in section 3505.03 of the Revised Code.

No name or designation of any political party nor any words, designations, or emblems descriptive of a candidate or his political affiliation, or indicative of the method by which such candidate was nominated or certified, shall be printed under or after any nonpartisan candidate's name which is printed on the ballot.

Effective Date: 03-23-1981



Section 3505.06 - Questions and issues ballot.

(A) On the questions and issues ballot shall be printed all questions and issues to be submitted at any one election together with the percentage of affirmative votes necessary for passage as required by law. Such ballots shall have printed across the top thereof, and below the stubs, "Official Questions and Issues Ballot."

(B)

(1) Questions and issues shall be grouped together on the ballot from top to bottom as provided in division (B)(1) of this section, except as otherwise provided in division (B)(2) of this section. State questions and issues shall always appear as the top group of questions and issues. In calendar year 1997, the following questions and issues shall be grouped together on the ballot, in the following order from top to bottom, after the state questions and issues:

(a) County questions and issues;

(b) Municipal questions and issues;

(c) Township questions and issues;

(d) School or other district questions and issues.

In each succeeding calendar year after 1997, each group of questions and issues described in division (B)(1)(a) to (d) of this section shall be moved down one place on the ballot except that the group that was last on the ballot during the immediately preceding calendar year shall appear at the top of the ballot after the state questions and issues. The rotation shall be performed only once each calendar year, beginning with the first election held during the calendar year. The rotation of groups of questions and issues shall be performed during each calendar year as required by division (B)(1) of this section, even if no questions and issues from any one or more such groups appear on the ballot at any particular election held during that calendar year.

(2) Questions and issues shall be grouped together on the ballot, from top to bottom, in the following order when it is not practicable to group them together as required by division (B)(1) of this section because of the type of voting machines used by the board of elections: state questions and issues, county questions and issues, municipal questions and issues, township questions and issues, and school or other district questions and issues. The particular order in which each of a group of state questions or issues is placed on the ballot shall be determined by, and certified to each board of elections by, the secretary of state.

(3) Failure of the board of elections to rotate questions and issues as required by division (B)(1) of this section does not affect the validity of the election at which the failure occurred, and is not grounds for contesting an election under section 3515.08 of the Revised Code.

(C) The particular order in which each of a group of county, municipal, township, or school district questions or issues is placed on the ballot shall be determined by the board providing the ballots.

(D) The printed matter pertaining to each question or issue on the ballot shall be enclosed at the top and bottom thereof by a heavy horizontal line across the width of the ballot. Immediately below such top line shall be printed a brief title descriptive of the question or issue below it, such as "Proposed Constitutional Amendment," "Proposed Bond Issue," "Proposed Annexation of Territory," "Proposed Increase in Tax Rate, or such other brief title as will be descriptive of the question or issue to which it pertains, together with a brief statement of the percentage of affirmative votes necessary for passage, such as "A sixty-five per cent affirmative vote is necessary for passage," "A majority vote is necessary for passage," or such other brief statement as will be descriptive of the percentage of affirmative votes required.

(E) The questions and issues ballot need not contain the full text of the proposal to be voted upon. A condensed text that will properly describe the question, issue, or an amendment proposed by other than the general assembly shall be used as prepared and certified by the secretary of state for state-wide questions or issues or by the board for local questions or issues. If other than a full text is used, the full text of the proposed question, issue, or amendment together with the percentage of affirmative votes necessary for passage as required by law shall be posted in each polling place in some spot that is easily accessible to the voters.

(F) Each question and issue appearing on the questions and issues ballot may be consecutively numbered. The question or issue determined to appear at the top of the ballot may be designated on the face thereof by the Arabic numeral "1" and all questions and issues placed below on the ballot shall be consecutively numbered. Such numeral shall be placed below the heavy top horizontal line enclosing such question or issue and to the left of the brief title thereof.

Effective Date: 11-20-1996



Section 3505.061 - Ohio ballot board.

(A) The Ohio ballot board, as authorized by Section 1 of Article XVI, Ohio Constitution, shall consist of the secretary of state and four appointed members. No more than two of the appointed members shall be of the same political party. One of the members shall be appointed by the president of the senate, one shall be appointed by the minority leader of the senate, one shall be appointed by the speaker of the house of representatives, and one shall be appointed by the minority leader of the house of representatives. The appointments shall be made no later than the last Monday in January in the year in which the appointments are to be made. If any appointment is not so made, the secretary of state, acting in place of the person otherwise required to make the appointment, shall appoint as many qualified members affiliated with the appropriate political party as are necessary.

(B)

(1) The initial appointees to the board shall serve until the first Monday in February, 1977. Thereafter, terms of office shall be for four years, each term ending on the first Monday in February. The term of the secretary of state on the board shall coincide with the secretary of state's term of office. Except as otherwise provided in division (B)(2) of this section, division (B)(2) of section 3505.063, and division (B)(2) of section 3519.03 of the Revised Code, each appointed member shall hold office from the date of appointment until the end of the term for which the member was appointed. Except as otherwise provided in those divisions, any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Except as otherwise provided in those divisions, any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or a period of sixty days has elapsed, whichever occurs first. Any vacancy occurring on the board shall be filled in the manner provided for original appointments. A member appointed to fill a vacancy shall be of the same political party as that required of the member whom the member replaces.

(2) The term of office of a member of the board who also is a member of the general assembly and who was appointed to the board by the president of the senate, the minority leader of the senate, the speaker of the house of representatives, or the minority leader of the house of representatives shall end on the earlier of the following dates:

(a) The ending date of the ballot board term for which the member was appointed;

(b) The ending date of the member's term as a member of the general assembly.

(C) Members of the board shall serve without compensation but shall be reimbursed for expenses actually and necessarily incurred in the performance of their duties.

(D) The secretary of state shall be the chairperson of the board, and the secretary of state or the secretary of state's representative shall have a vote equal to that of any other member. The vice-chairperson shall act as chairperson in the absence or disability of the chairperson, or during a vacancy in that office. The board shall meet after notice of at least seven days at a time and place determined by the chairperson. At its first meeting, the board shall elect a vice-chairperson from among its members for a term of two years, and it shall adopt rules for its procedures. After the first meeting, the board shall meet at the call of the chairperson or upon the written request of three other members. Three members constitute a quorum. No action shall be taken without the concurrence of three members.

(E) The secretary of state shall provide technical, professional, and clerical employees as necessary for the board to carry out its duties.

Effective Date: 2002 HB445 12-23-2002; 09-26-2003



Section 3505.062 - Ohio ballot board duties.

The Ohio ballot board shall do all of the following:

(A) Examine, within ten days after its receipt, each written initiative petition received from the attorney general under section 3519.01 of the Revised Code to determine whether it contains only one proposed law or constitutional amendment so as to enable the voters to vote on a proposal separately. If the board so determines, it shall certify its approval to the attorney general, who then shall file with the secretary of state in accordance with division (A) of section 3519.01 of the Revised Code a verified copy of the proposed law or constitutional amendment together with its summary and the attorney general's certification of it.

If the board determines that the initiative petition contains more than one proposed law or constitutional amendment, the board shall divide the initiative petition into individual petitions containing only one proposed law or constitutional amendment so as to enable the voters to vote on each proposal separately and certify its approval to the attorney general. If the board so divides an initiative petition and so certifies its approval to the attorney general, the petitioners shall resubmit to the attorney general appropriate summaries for each of the individual petitions arising from the board's division of the initiative petition, and the attorney general then shall review the resubmissions as provided in division (A) of section 3519.01 of the Revised Code.

(B) Prescribe the ballot language for constitutional amendments proposed by the general assembly to be printed on the questions and issues ballot, which language shall properly identify the substance of the proposal to be voted upon;

(C) Prepare an explanation of each constitutional amendment proposed by the general assembly, which explanation may include the purpose and effects of the proposed amendment;

(D) Certify the ballot language and explanation, if any, to the secretary of state no later than seventy-five days before the election at which the proposed question or issue is to be submitted to the voters;

(E) Prepare, or designate a group of persons to prepare, arguments in support of or in opposition to a constitutional amendment proposed by a resolution of the general assembly, a constitutional amendment or state law proposed by initiative petition, or a state law, or section or item of state law, subject to a referendum petition, if the persons otherwise responsible for the preparation of those arguments fail to timely prepare and file them;

(F) Direct the means by which the secretary of state shall disseminate information concerning proposed constitutional amendments, proposed laws, and referenda to the voters;

(G) Direct the secretary of state to contract for the publication in a newspaper of general circulation in each county in the state of the ballot language, explanations, and arguments regarding each of the following:

(1) A constitutional amendment or law proposed by initiative petition under Section 1g of Article II of the Ohio Constitution;

(2) A law, section, or item of law submitted to the electors by referendum petition under Section 1g of Article II of the Ohio Constitution;

(3) A constitutional amendment submitted to the electors by the general assembly under Section 1 of Article XVI of the Ohio Constitution.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006; 2007 HB119 09-29-2007



Section 3505.063 - Proposed constitutional amendments - official explanation and arguments.

(A) When the general assembly adopts a resolution proposing a constitutional amendment, it may, by resolution, designate a group of members who voted in support of the resolution to prepare arguments for the proposed amendment, and a group of members who voted in opposition to the resolution to prepare arguments against the proposed amendment. If no members voted in opposition to the resolution, or if the general assembly chooses not to designate a group of members to prepare arguments for the proposed amendment or chooses not to designate a group of members to prepare arguments against the proposed amendment, the Ohio ballot board shall prepare or designate a group of persons to prepare the relevant arguments. All arguments prepared under this division shall be filed with the secretary of state not later than eighty days before the date of the election. No argument shall exceed three hundred words.

(B)

(1) If the group of members of the general assembly or other group of persons designated under division (A) of this section fail to prepare and file their arguments in support of or in opposition to the proposed amendment by the eightieth day before the date of the election, the secretary of state shall notify the Ohio ballot board that those arguments have not been so prepared and filed. The board then shall prepare the missing arguments or designate a group of persons to prepare those arguments. All arguments prepared under this division shall be filed with the secretary of state not later than seventy-five days before the date of the election. No argument shall exceed three hundred words.

(2) If the Ohio ballot board fails to provide for the preparation of missing arguments under division (B)(1) of this section after being notified by the secretary of state that one or more arguments have not been timely prepared and filed, the positions of the four appointed members of the board shall be considered vacant, and new members shall be appointed in the manner provided for original appointments.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006; 2007 HB119 09-29-2007



Section 3505.07 - Separate ballots for candidates, question, or issue.

(A) If the board of elections, by a unanimous vote of its members, or if the secretary of state, in the secretary of state's sole discretion, finds it impracticable to place the names of candidates for any office of a minor political subdivision in the county or the wording of any question or issue to be voted upon in such minor political subdivision on the ballots under sections 3505.01 to 3505.09 of the Revised Code, then such board may, or at the direction of the secretary of state shall, provide separate ballots for the candidates, question, or issue.

(B) If the secretary of state, in the secretary of state's sole discretion, determines that it is impracticable to place the names of candidates for any office or the wording for any question or issue to be voted upon on the ballot when the candidates, question, issue, or wording for the question or issue was ordered onto the ballot by a court of competent jurisdiction and the ballots have been printed prior to the court order, the board of elections, at the direction of the secretary of state, shall provide separate ballots for the candidates, question, or issue.

(C) All separate ballots provided for in this section shall conform in quality of paper, style of printing, form of ballot, arrangement of names, and in all other ways, in so far as practicable, with the provisions relating to the printing of the general official ballot. Separate ballot boxes shall be provided for each such separate kind of ballot.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995



Section 3505.071 - Ballots in joint county school districts.

In the event that a school district extends into one or more counties, upon the filing of any resolution or candidate's petitions in the county containing the most populous portion of the school district, such county board of elections shall, within ten days after such filing, send to all other boards of elections of counties having territory within the school district, notice of such filing. The county containing the most populous portion of the school district shall furnish all ballots for school questions and issues for the school district.

In the event that a regional transit authority includes territory in more than one county, any resolution, petition, or other action providing for a referendum or other election concerning the transit authority shall be filed with the board of elections of the county containing the most populous portion of the regional transit authority, and such board of elections shall, within ten days after such filing, send to the boards of elections of all other counties having territory within the regional transit authority notice of such filing and shall furnish all ballots for such election.

Effective Date: 06-29-1974



Section 3505.08 - Ballot material - stubs.

(A) Ballots shall be provided by the board of elections for all general and special elections. The ballots shall be printed with black ink on No. 2 white book paper fifty pounds in weight per ream assuming such ream to consist of five hundred sheets of such paper twenty-five by thirty-eight inches in size. Each ballot shall have attached at the top two stubs, each of the width of the ballot and not less than one-half inch in length, except that, if the board of elections has an alternate method to account for the ballots that the secretary of state has authorized, each ballot may have only one stub that shall be the width of the ballot and not less than one-half inch in length. In the case of ballots with two stubs, the stubs shall be separated from the ballot and from each other by perforated lines. The top stub shall be known as Stub B and shall have printed on its face "Stub B." The other stub shall be known as Stub A and shall have printed on its face "Stub A." Each stub shall also have printed on its face "Consecutive Number .........."

Each ballot of each kind of ballot provided for use in each precinct shall be numbered consecutively beginning with number 1 by printing such number upon both of the stubs attached to the ballot. On ballots bearing the names of candidates, each candidate's name shall be printed in twelve point boldface upper case type in an enclosed rectangular space, and an enclosed blank rectangular space shall be provided at the left of the candidate's name. The name of the political party of a candidate nominated at a primary election or certified by a party committee shall be printed in ten point lightface upper and lower case type and shall be separated by a two point blank space. The name of each candidate shall be indented one space within the enclosed rectangular space, and the name of the political party shall be indented two spaces within the enclosed rectangular space.

The title of each office on the ballots shall be printed in twelve point boldface upper and lower case type in a separate enclosed rectangular space. A four point rule shall separate the name of a candidate or a group of candidates for the same office from the title of the office next appearing below on the ballot; a two point rule shall separate the title of the office from the names of candidates; and a one point rule shall separate names of candidates. Headings shall be printed in display Roman type. When the names of several candidates are grouped together as candidates for the same office, there shall be printed on the ballots immediately below the title of the office and within the separate rectangular space in which the title is printed "Vote for not more than ........," in six point boldface upper and lower case filling the blank space with that number which will indicate the number of persons who may be lawfully elected to the office.

Columns on ballots shall be separated from each other by a heavy vertical border or solid line at least one-eighth of an inch wide, and a similar vertical border or line shall enclose the left and right side of ballots. Ballots shall be trimmed along the sides close to such lines.

The ballots provided for by this section shall be comprised of four kinds of ballots designated as follows: office type ballot; nonpartisan ballot; questions and issues ballot; and presidential ballot.

On the back of each office type ballot shall be printed "Official Office Type Ballot;" on the back of each nonpartisan ballot shall be printed "Official Nonpartisan Ballot;" on the back of each questions and issues ballot shall be printed "Official Questions and Issues Ballot;" and on the back of each presidential ballot shall be printed "Official Presidential Ballot." On the back of every ballot also shall be printed the date of the election at which the ballot is used and the facsimile signatures of the members of the board of the county in which the ballot is used. For the purpose of identifying the kind of ballot, the back of every ballot may be numbered in the order the board shall determine. The numbers shall be printed in not less than thirty-six point type above the words "Official Office Type Ballot," "Official Nonpartisan Ballot," "Official Questions and Issues Ballot," or "Official Presidential Ballot," as the case may be. Ballot boxes bearing corresponding numbers shall be furnished for each precinct in which the above-described numbered ballots are used.

On the back of every ballot used, there shall be a solid black line printed opposite the blank rectangular space that is used to mark the choice of the voter. This line shall be printed wide enough so that the mark in the blank rectangular space will not be visible from the back side of the ballot.

Sample ballots may be printed by the board of elections for all general elections. The ballots shall be printed on colored paper, and "Sample Ballot" shall be plainly printed in boldface type on the face of each ballot. In counties of less than one hundred thousand population, the board may print not more than five hundred sample ballots; in all other counties, it may print not more than one thousand sample ballots. The sample ballots shall not be distributed by a political party or a candidate, nor shall a political party or candidate cause their title or name to be imprinted on sample ballots.

(B) Notwithstanding division (A) of this section, in approving the form of an official ballot, the secretary of state may authorize the use of fonts, type face settings, and ballot formats other than those prescribed in that division.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-26-2003



Section 3505.09 - Separate ballots for each precinct and district.

In election precincts composed of a township or a part thereof, and a municipal corporation or a part thereof, separate ballots for each precinct shall be provided for all elections, so as to enable electors residing in such precincts to cast their votes for the proper candidates in such precincts. Separate ballots shall be provided for each district portion of each precinct which shall contain the names of the candidates for members of the board of education for whom the electors residing in such district are entitled to vote. In the case of overlapping school districts, the ballots shall be so printed as to plainly identify each district for which candidates are to be chosen.

Effective Date: 10-01-1953



Section 3505.10 - Presidential ballot.

(A) On the presidential ballot below the stubs at the top of the face of the ballot shall be printed "Official Presidential Ballot" centered between the side edges of the ballot. Below "Official Presidential Ballot" shall be printed a heavy line centered between the side edges of the ballot. Below the line shall be printed "Instruction to Voters" centered between the side edges of the ballot, and below those words shall be printed the following instructions:

(1) To vote for the candidates for president and vice-president whose names are printed below, record your vote in the manner provided next to the names of such candidates. That recording of the vote will be counted as a vote for each of the candidates for presidential elector whose names have been certified to the secretary of state and who are members of the same political party as the nominees for president and vice-president. A recording of the vote for independent candidates for president and vice-president shall be counted as a vote for the presidential electors filed by such candidates with the secretary of state.

(2) To vote for candidates for president and vice-president in the blank space below, record your vote in the manner provided and write the names of your choice for president and vice-president under the respective headings provided for those offices. Such write-in will be counted as a vote for the candidates' presidential electors whose names have been properly certified to the secretary of state.

(3) If you tear, soil, deface, or erroneously mark this ballot, return it to the precinct election officers or, if you cannot return it, notify the precinct election officers, and obtain another ballot."

(B) Below those instructions to the voter shall be printed a single vertical column of enclosed rectangular spaces equal in number to the number of presidential candidates plus one additional space for write-in candidates. Each of those rectangular spaces shall be enclosed by a heavy line along each of its four sides, and such spaces shall be separated from each other by one-half inch of open space.

In each of those enclosed rectangular spaces, except the space provided for write-in candidates, shall be printed the names of the candidates for president and vice-president certified to the secretary of state or nominated in one of the following manners:

(1) Nominated by the national convention of a political party to which delegates and alternates were elected in this state at the next preceding primary election. A political party certifying candidates so nominated shall certify the names of those candidates to the secretary of state on or before the ninetieth day before the day of the general election.

(2) Nominated by nominating petition in accordance with section 3513.257 of the Revised Code. Such a petition shall be filed on or before the ninetieth day before the day of the general election to provide sufficient time to verify the sufficiency and accuracy of signatures on it.

(3) Certified to the secretary of state for placement on the presidential ballot by authorized officials of an intermediate or minor political party that has held a state or national convention for the purpose of choosing those candidates or that may, without a convention, certify those candidates in accordance with the procedure authorized by its party rules. The officials shall certify the names of those candidates to the secretary of state on or before the ninetieth day before the day of the general election. The certification shall be accompanied by a designation of a sufficient number of presidential electors to satisfy the requirements of law.

The names of candidates for electors of president and vice-president shall not be placed on the ballot, but shall be certified to the secretary of state as required by sections 3513.11 and 3513.257 of the Revised Code. A vote for any candidates for president and vice-president shall be a vote for the electors of those candidates whose names have been certified to the secretary of state.

(C) The arrangement of the printing in each of the enclosed rectangular spaces shall be substantially as follows: Near the top and centered within the rectangular space shall be printed "For President" in ten-point boldface upper and lower case type. Below "For President" shall be printed the name of the candidate for president in twelve-point boldface upper case type. Below the name of the candidate for president shall be printed the name of the political party by which that candidate for president was nominated in eight-point lightface upper and lower case type. Below the name of such political party shall be printed "For Vice-President" in ten-point boldface upper and lower case type. Below "For Vice-President" shall be printed the name of the candidate for vice-president in twelve-point boldface upper case type. Below the name of the candidate for vice-president shall be printed the name of the political party by which that candidate for vice-president was nominated in eight-point lightface upper and lower case type. No political identification or name of any political party shall be printed below the names of presidential and vice-presidential candidates nominated by petition.

The rectangular spaces on the ballot described in this section shall be rotated and printed as provided in section 3505.03 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-2003



Section 3505.11 - Quantity of ballots to be provided.

(A) The ballots, with the stubs attached, shall be bound into tablets for each precinct, which tablets shall contain at least one per cent more ballots than the total registration in the precinct, except as otherwise provided in division (B) of this section. Upon the covers of the tablets shall be written, printed, or stamped the designation of the precinct for which the ballots have been prepared. All official ballots shall be printed uniformly upon the same kind and quality of paper and shall be of the same shape, size, and type.

Electors who have failed to respond within thirty days to any confirmation notice shall not be counted in determining the number of ballots to be printed under this section.

(B)

(1) A board of elections may choose to provide ballots on demand. If a board so chooses, the board shall have prepared for each precinct at least five per cent more ballots for an election than the number specified below for that kind of election:

(a) For a primary election or a special election held on the day of a primary election, the total number of electors in that precinct who voted in the primary election held four years previously;

(b) For a general election or a special election held on the day of a general election, the total number of electors in that precinct who voted in the general election held four years previously;

(c) For a special election held at any time other than on the day of a primary or general election, the total number of electors in that precinct who voted in the most recent primary or general election, whichever of those elections occurred in the precinct most recently.

(2) If, after the board complies with the requirements of division (B)(1) of this section, the election officials of a precinct determine that the precinct will not have enough ballots to enable all the qualified electors in the precinct who wish to vote at a particular election to do so, the officials shall request that the board provide additional ballots, and the board shall provide enough additional ballots, to that precinct in a timely manner so that all qualified electors in that precinct who wish to vote at that election may do so.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-29-1999



Section 3505.12 - Type size and voting instructions.

The board of elections shall cause to be printed in English in twelve point type on paper or cardboard instructions as issued by the secretary of state for the guidance of electors in marking their ballots. Such instructions shall inform the voters as to how to prepare the ballots for voting, how to obtain a new ballot in case of accidentally spoiling one, and, in a smaller type, a summary of the important sections of the penal law relating to crimes against the elective franchise. The precinct election officials shall cause to be posted immediately in front of or on the polling place and in each voting shelf one or more of such cards of instructions.

Effective Date: 10-01-1953



Section 3505.13 - [Effective Until 6/21/2013] Contract for printing ballots.

A contract for the printing of ballots involving a cost in excess of ten thousand dollars shall not be let until after five days' notice published once in a newspaper of general circulation in the county or upon notice given by mail by the board of elections, addressed to the responsible printing offices within the state. Except as otherwise provided in this section, each bid for such printing must be accompanied by a bond with at least two sureties, or a surety company, satisfactory to the board, in a sum double the amount of the bid, conditioned upon the faithful performance of the contract for such printing as is awarded and for the payment as damages by such bidder to the board of any excess of cost over the bid which it may be obliged to pay for such work by reason of the failure of the bidder to complete the contract. No bid unaccompanied by such bond shall be considered by the board. The board may, however, waive the requirement that each bid be accompanied by a bond if the cost of the contract is ten thousand dollars or less. The contract shall be let to the lowest responsible bidder in the state. All ballots shall be printed within the state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-23-1985

This section is set out twice. See also § 3505.13, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3505.13 - [Effective 6/21/2013] Contract for printing ballots.

A contract for the printing of ballots involving a cost in excess of twenty-five thousand dollars shall not be let until after five days' notice published once in a newspaper of general circulation published in the county or upon notice given by mail by the board of elections, addressed to the responsible printing offices within the state. Except as otherwise provided in this section, each bid for such printing must be accompanied by a bond with at least two sureties, or a surety company, satisfactory to the board, in a sum double the amount of the bid, conditioned upon the faithful performance of the contract for such printing as is awarded and for the payment as damages by such bidder to the board of any excess of cost over the bid which it may be obliged to pay for such work by reason of the failure of the bidder to complete the contract. No bid unaccompanied by such bond shall be considered by the board. The board may, however, waive the requirement that each bid be accompanied by a bond if the cost of the contract is twenty-five thousand dollars or less. The contract shall be let to the lowest responsible bidder in the state. All ballots shall be printed within the state.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-23-1985

This section is set out twice. See also § 3505.13, effective until 6/21/2013.



Section 3505.14 - Printed proofs of ballot.

After the letting of the contract for the printing of the ballots as provided in section 3505.13 of the Revised Code, the board of elections shall secure from the printer printed proofs of the ballot, and shall notify the chairman of the local executive committee of each party or group represented on the ballot by candidates or issues, and post such proofs in a public place in the office of the board for a period of at least twenty-four hours for inspection and correction of any errors appearing thereon. The board shall cause such proofs to be read with care and after correcting any errors shall return the corrected copy to the printer.

Effective Date: 10-01-1953



Section 3505.15 - Ballot packaging.

The board of elections shall make adequate provision for the inspection of the printing of the ballots. The person to whom the contract for printing the ballots is let shall seal them securely in packages, one package for each precinct in the county or civil division in which the election is to be held, place a paper cover over them, and indicate on such cover the number of ballots contained therein with a space to indicate the precinct, and deliver them to the board at such time and place as the board directs. The board, upon receiving such package, shall give a receipt for the ballots indicating the number of ballots in each package and the number of the precinct in each case.

Effective Date: 10-01-1953



Section 3505.16 - Ballot boxes and supplies placement at polling place.

Before the opening of the polls, the package of supplies and the ballot boxes shall be opened in the presence of the precinct officials. The ballot boxes, the package of ballots, registration forms, and other supplies shall at all times be in full sight of the observers, and no ballot box or unused ballots during the balloting or counting shall be removed or screened from their full sight until the counting has been closed and the final returns completed and the certificate signed by the judges .

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-01-1953; 05-02-2006



Section 3505.17 - Lost or destroyed ballots or supplies.

If by accident or casualty the ballots or other required papers, lists, or supplies are lost or destroyed, or in case none are delivered at the polling place, or if during the time the polls are open additional ballots or supplies are required, the board of elections, upon requisition by telephone or in writing and signed by a majority of the election judges of the precinct stating why such additional supplies are needed, shall supply them as speedily as possible.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-01-1953



Section 3505.18 - [Effective Until 6/21/2013] Procedure when elector entered polling place.

(A)

(1) When an elector appears in a polling place to vote, the elector shall announce to the precinct election officials the elector's full name and current address and provide proof of the elector's identity in the form of a current and valid photo identification, a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and current address of the elector. If the elector provides either a driver's license or a state identification card issued under section 4507.50 of the Revised Code that does not contain the elector's current residence address, the elector shall provide the last four digits of the elector's driver's license number or state identification card number, and the precinct election official shall mark the poll list or signature pollbook to indicate that the elector has provided a driver's license or state identification card number with a former address and record the last four digits of the elector's driver's license number or state identification card number.

(2) If an elector has but is unable to provide to the precinct election officials any of the forms of identification required under division (A)(1) of this section, but has a social security number, the elector may provide the last four digits of the elector's social security number. Upon providing the social security number information, the elector may cast a provisional ballot under section 3505.181 of the Revised Code, the envelope of which ballot shall include that social security number information.

(3) If an elector has but is unable to provide to the precinct election officials any of the forms of identification required under division (A)(1) of this section and if the elector has a social security number but is unable to provide the last four digits of the elector's social security number, the elector may cast a provisional ballot under section 3505.181 of the Revised Code.

(4) If an elector does not have any of the forms of identification required under division (A)(1) of this section and cannot provide the last four digits of the elector's social security number because the elector does not have a social security number, the elector may execute an affirmation under penalty of election falsification that the elector cannot provide the identification required under that division or the last four digits of the elector's social security number for those reasons. Upon signing the affirmation, the elector may cast a provisional ballot under section 3505.181 of the Revised Code. The secretary of state shall prescribe the form of the affirmation, which shall include spaces for all of the following:

(a) The elector's name;

(b) The elector's address;

(c) The current date;

(d) The elector's date of birth;

(e) The elector's signature.

(5) If an elector does not have any of the forms of identification required under division (A)(1) of this section and cannot provide the last four digits of the elector's social security number because the elector does not have a social security number, and if the elector declines to execute an affirmation under division (A)(4) of this section, the elector may cast a provisional ballot under section 3505.181 of the Revised Code, the envelope of which ballot shall include the elector's name.

(6) If an elector has but declines to provide to the precinct election officials any of the forms of identification required under division (A)(1) of this section or the elector has a social security number but declines to provide to the precinct election officials the last four digits of the elector's social security number, the elector may cast a provisional ballot under section 3505.181 of the Revised Code.

(B) After the elector has announced the elector's full name and current address and provided any of the forms of identification required under division (A)(1) of this section, the elector shall write the elector's name and address at the proper place in the poll list or signature pollbook provided for the purpose, except that if, for any reason, an elector is unable to write the elector's name and current address in the poll list or signature pollbook, the elector may make the elector's mark at the place intended for the elector's name, and a precinct election official shall write the name of the elector at the proper place on the poll list or signature pollbook following the elector's mark. The making of such a mark shall be attested by the precinct election official, who shall evidence the same by signing the precinct election official's name on the poll list or signature pollbook as a witness to the mark. Alternatively, if applicable, an attorney in fact acting pursuant to section 3501.382 of the Revised Code may sign the elector's signature in the poll list or signature pollbook in accordance with that section.

The elector's signature in the poll list or signature pollbook then shall be compared with the elector's signature on the elector's registration form or a digitized signature list as provided for in section 3503.13 of the Revised Code, and if, in the opinion of a majority of the precinct election officials, the signatures are the signatures of the same person, the election officials shall enter the date of the election on the registration form or shall record the date by other means prescribed by the secretary of state. The validity of an attorney in fact's signature on behalf of an elector shall be determined in accordance with section 3501.382 of the Revised Code.

If the right of the elector to vote is not then challenged, or, if being challenged, the elector establishes the elector's right to vote, the elector shall be allowed to proceed to use the voting machine. If voting machines are not being used in that precinct, the judge in charge of ballots shall then detach the next ballots to be issued to the elector from Stub B attached to each ballot, leaving Stub A attached to each ballot, hand the ballots to the elector, and call the elector's name and the stub number on each of the ballots. The judge shall enter the stub numbers opposite the signature of the elector in the pollbook. The elector shall then retire to one of the voting compartments to mark the elector's ballots. No mark shall be made on any ballot which would in any way enable any person to identify the person who voted the ballot.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 04-09-1993; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.18, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3505.18 - [Effective 6/21/2013] Procedure when elector entered polling place.

(A)

(1) When an elector appears in a polling place to vote, the elector shall announce to the precinct election officials the elector's full name and current address and provide proof of the elector's identity in the form of a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and current address of the elector. If the elector provides either a driver's license or a state identification card issued under section 4507.50 of the Revised Code that does not contain the elector's current residence address, the elector shall provide the last four digits of the elector's driver's license number or state identification card number, and the precinct election official shall mark the poll list or signature pollbook to indicate that the elector has provided a driver's license or state identification card number with a former address and record the last four digits of the elector's driver's license number or state identification card number.

(2) If an elector has but is unable to provide to the precinct election officials any of the forms of identification required under division (A)(1) of this section, but has a social security number, the elector may provide the last four digits of the elector's social security number. Upon providing the social security number information, the elector may cast a provisional ballot under section 3505.181 of the Revised Code, the envelope of which ballot shall include that social security number information.

(3) If an elector has but is unable to provide to the precinct election officials any of the forms of identification required under division (A)(1) of this section and if the elector has a social security number but is unable to provide the last four digits of the elector's social security number, the elector may cast a provisional ballot under section 3505.181 of the Revised Code.

(4) If an elector does not have any of the forms of identification required under division (A)(1) of this section and cannot provide the last four digits of the elector's social security number because the elector does not have a social security number, the elector may execute an affirmation under penalty of election falsification that the elector cannot provide the identification required under that division or the last four digits of the elector's social security number for those reasons. Upon signing the affirmation, the elector may cast a provisional ballot under section 3505.181 of the Revised Code. The secretary of state shall prescribe the form of the affirmation, which shall include spaces for all of the following:

(a) The elector's name;

(b) The elector's address;

(c) The current date;

(d) The elector's date of birth;

(e) The elector's signature.

(5) If an elector does not have any of the forms of identification required under division (A)(1) of this section and cannot provide the last four digits of the elector's social security number because the elector does not have a social security number, and if the elector declines to execute an affirmation under division (A)(4) of this section, the elector may cast a provisional ballot under section 3505.181 of the Revised Code, the envelope of which ballot shall include the elector's name.

(6) If an elector has but declines to provide to the precinct election officials any of the forms of identification required under division (A)(1) of this section or the elector has a social security number but declines to provide to the precinct election officials the last four digits of the elector's social security number, the elector may cast a provisional ballot under section 3505.181 of the Revised Code.

(B) After the elector has announced the elector's full name and current address and provided any of the forms of identification required under division (A)(1) of this section, the elector shall write the elector's name and address at the proper place in the poll list or signature pollbook provided for the purpose, except that if, for any reason, an elector is unable to write the elector's name and current address in the poll list or signature pollbook, the elector may make the elector's mark at the place intended for the elector's name, and a precinct election official shall write the name of the elector at the proper place on the poll list or signature pollbook following the elector's mark. The making of such a mark shall be attested by the precinct election official, who shall evidence the same by signing the precinct election official's name on the poll list or signature pollbook as a witness to the mark. Alternatively, if applicable, an attorney in fact acting pursuant to section 3501.382 of the Revised Code may sign the elector's signature in the poll list or signature pollbook in accordance with that section.

The elector's signature in the poll list or signature pollbook then shall be compared with the elector's signature on the elector's registration form or a digitized signature list as provided for in section 3503.13 of the Revised Code, and if, in the opinion of a majority of the precinct election officials, the signatures are the signatures of the same person, the election officials shall enter the date of the election on the registration form or shall record the date by other means prescribed by the secretary of state. The validity of an attorney in fact's signature on behalf of an elector shall be determined in accordance with section 3501.382 of the Revised Code.

If the right of the elector to vote is not then challenged, or, if being challenged, the elector establishes the elector's right to vote, the elector shall be allowed to proceed to use the voting machine. If voting machines are not being used in that precinct, the judge in charge of ballots shall then detach the next ballots to be issued to the elector from Stub B attached to each ballot, leaving Stub A attached to each ballot, hand the ballots to the elector, and call the elector's name and the stub number on each of the ballots. The judge shall enter the stub numbers opposite the signature of the elector in the pollbook. The elector shall then retire to one of the voting compartments to mark the elector's ballots. No mark shall be made on any ballot which would in any way enable any person to identify the person who voted the ballot.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 04-09-1993; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.18, effective until 6/21/2013.



Section 3505.181 - [Effective Until 6/21/2013] Eligibility to cast provisional ballot - procedure.

(A) All of the following individuals shall be permitted to cast a provisional ballot at an election:

(1) An individual who declares that the individual is a registered voter in the jurisdiction in which the individual desires to vote and that the individual is eligible to vote in an election, but the name of the individual does not appear on the official list of eligible voters for the polling place or an election official asserts that the individual is not eligible to vote;

(2) An individual who has a social security number and provides to the election officials the last four digits of the individual's social security number as permitted by division (A)(2) of section 3505.18 of the Revised Code;

(3) An individual who has but is unable to provide to the election officials any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code and who has a social security number but is unable to provide the last four digits of the individual's social security number as permitted under division (A)(2) of that section;

(4) An individual who does not have any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code, who cannot provide the last four digits of the individual's social security number under division (A)(2) of that section because the individual does not have a social security number, and who has executed an affirmation as permitted under division (A)(4) of that section;

(5) An individual whose name in the poll list or signature pollbook has been marked under section 3509.09 or 3511.13 of the Revised Code as having requested an absent voter's ballot or an armed service absent voter's ballot for that election and who appears to vote at the polling place;

(6) An individual whose notification of registration has been returned undelivered to the board of elections and whose name in the official registration list and in the poll list or signature pollbook has been marked under division (C)(2) of section 3503.19 of the Revised Code;

(7) An individual who is challenged under section 3505.20 of the Revised Code and the election officials determine that the person is ineligible to vote or are unable to determine the person's eligibility to vote;

(8) An individual whose application or challenge hearing has been postponed until after the day of the election under division (D)(1) of section 3503.24 of the Revised Code;

(9) An individual who changes the individual's name and remains within the precinct, moves from one precinct to another within a county, moves from one precinct to another and changes the individual's name, or moves from one county to another within the state, and completes and signs the required forms and statements under division (B) or (C) of section 3503.16 of the Revised Code;

(10) An individual whose signature, in the opinion of the precinct officers under section 3505.22 of the Revised Code, is not that of the person who signed that name in the registration forms;

(11) An individual who is challenged under section 3513.20 of the Revised Code who refuses to make the statement required under that section or who a majority of the precinct officials find lacks any of the qualifications to make the individual a qualified elector;

(12) An individual who does not have any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code, who cannot provide the last four digits of the individual's social security number under division (A)(2) of that section because the person does not have a social security number, and who declines to execute an affirmation as permitted under division (A)(4) of that section;

(13) An individual who has but declines to provide to the precinct election officials any of the forms of identification required under division (A)(1) of section 3501.18 of the Revised Code or who has a social security number but declines to provide to the precinct election officials the last four digits of the individual's social security number.

(B) An individual who is eligible to cast a provisional ballot under division (A) of this section shall be permitted to cast a provisional ballot as follows:

(1) An election official at the polling place shall notify the individual that the individual may cast a provisional ballot in that election.

(2) The individual shall be permitted to cast a provisional ballot at that polling place upon the execution of a written affirmation by the individual before an election official at the polling place stating that the individual is both of the following:

(a) A registered voter in the jurisdiction in which the individual desires to vote;

(b) Eligible to vote in that election.

(3) An election official at the polling place shall transmit the ballot cast by the individual, the voter information contained in the written affirmation executed by the individual under division (B)(2) of this section, or the individual's name if the individual declines to execute such an affirmation to an appropriate local election official for verification under division (B)(4) of this section.

(4) If the appropriate local election official to whom the ballot or voter or address information is transmitted under division (B)(3) of this section determines that the individual is eligible to vote, the individual's provisional ballot shall be counted as a vote in that election.

(5)

(a) At the time that an individual casts a provisional ballot, the appropriate local election official shall give the individual written information that states that any individual who casts a provisional ballot will be able to ascertain under the system established under division (B)(5)(b) of this section whether the vote was counted, and, if the vote was not counted, the reason that the vote was not counted.

(b) The appropriate state or local election official shall establish a free access system, in the form of a toll-free telephone number, that any individual who casts a provisional ballot may access to discover whether the vote of that individual was counted, and, if the vote was not counted, the reason that the vote was not counted. The free access system established under this division also shall provide to an individual whose provisional ballot was not counted information explaining how that individual may contact the board of elections to register to vote or to resolve problems with the individual's voter registration.

The appropriate state or local election official shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used by the free access system established under this division. Access to information about an individual ballot shall be restricted to the individual who cast the ballot.

(6) If, at the time that an individual casts a provisional ballot, the individual provides identification in the form of a current and valid photo identification, a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the individual's name and current address, or provides the last four digits of the individual's social security number, or executes an affirmation that the elector does not have any of those forms of identification or the last four digits of the individual's social security number because the individual does not have a social security number, or declines to execute such an affirmation, the appropriate local election official shall record the type of identification provided, the social security number information, the fact that the affirmation was executed, or the fact that the individual declined to execute such an affirmation and include that information with the transmission of the ballot or voter or address information under division (B)(3) of this section. If the individual declines to execute such an affirmation, the appropriate local election official shall record the individual's name and include that information with the transmission of the ballot under division (B)(3) of this section.

(7) If an individual casts a provisional ballot pursuant to division (A)(3), (7), (8), (12), or (13) of this section, the election official shall indicate, on the provisional ballot verification statement required under section 3505.182 of the Revised Code, that the individual is required to provide additional information to the board of elections or that an application or challenge hearing has been postponed with respect to the individual, such that additional information is required for the board of elections to determine the eligibility of the individual who cast the provisional ballot.

(8) During the ten days after the day of an election, an individual who casts a provisional ballot pursuant to division (A)(3), (7), (12), or (13) of this section shall appear at the office of the board of elections and provide to the board any additional information necessary to determine the eligibility of the individual who cast the provisional ballot.

(a) For a provisional ballot cast pursuant to division (A)(3), (12), or (13) of this section to be eligible to be counted, the individual who cast that ballot, within ten days after the day of the election, shall do any of the following:

(i) Provide to the board of elections proof of the individual's identity in the form of a current and valid photo identification, a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the individual's name and current address;

(ii) Provide to the board of elections the last four digits of the individual's social security number;

(iii) In the case of a provisional ballot executed pursuant to division (A)(12) of this section, execute an affirmation as permitted under division (A)(4) of section 3505.18 of the Revised Code.

(b) For a provisional ballot cast pursuant to division (A)(7) of this section to be eligible to be counted, the individual who cast that ballot, within ten days after the day of that election, shall provide to the board of elections any identification or other documentation required to be provided by the applicable challenge questions asked of that individual under section 3505.20 of the Revised Code.

(C)

(1) If an individual declares that the individual is eligible to vote in a jurisdiction other than the jurisdiction in which the individual desires to vote, or if, upon review of the precinct voting location guide using the residential street address provided by the individual, an election official at the polling place at which the individual desires to vote determines that the individual is not eligible to vote in that jurisdiction, the election official shall direct the individual to the polling place for the jurisdiction in which the individual appears to be eligible to vote, explain that the individual may cast a provisional ballot at the current location but the ballot will not be counted if it is cast in the wrong precinct, and provide the telephone number of the board of elections in case the individual has additional questions.

(2) If the individual refuses to travel to the polling place for the correct jurisdiction or to the office of the board of elections to cast a ballot, the individual shall be permitted to vote a provisional ballot at that jurisdiction in accordance with division (B) of this section. If any of the following apply, the provisional ballot cast by that individual shall not be opened or counted:

(a) The individual is not properly registered in that jurisdiction.

(b) The individual is not eligible to vote in that election in that jurisdiction.

(c) The individual's eligibility to vote in that jurisdiction in that election cannot be established upon examination of the records on file with the board of elections.

(D) The appropriate local election official shall cause voting information to be publicly posted at each polling place on the day of each election.

(E) As used in this section and sections 3505.182 and 3505.183 of the Revised Code:

(1) "Jurisdiction" means the precinct in which a person is a legally qualified elector.

(2) "Precinct voting location guide" means either of the following:

(a) An electronic or paper record that lists the correct jurisdiction and polling place for either each specific residential street address in the county or the range of residential street addresses located in each neighborhood block in the county;

(b) Any other method that a board of elections creates that allows a precinct election official or any elector who is at a polling place in that county to determine the correct jurisdiction and polling place of any qualified elector who resides in the county.

(3) "Voting information" means all of the following:

(a) A sample version of the ballot that will be used for that election;

(b) Information regarding the date of the election and the hours during which polling places will be open;

(c) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot;

(d) Instructions for mail-in registrants and first-time voters under applicable federal and state laws;

(e) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated;

(f) General information on federal and state laws regarding prohibitions against acts of fraud and misrepresentation.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out three times. See also § 3505.181, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3505.181 - [Effective 6/21/2013] Eligibility to cast provisional ballot - procedure.

(A) All of the following individuals shall be permitted to cast a provisional ballot at an election:

(1) An individual who declares that the individual is a registered voter in the jurisdiction in which the individual desires to vote and that the individual is eligible to vote in an election, but the name of the individual does not appear on the official list of eligible voters for the polling place or an election official asserts that the individual is not eligible to vote;

(2) An individual who has a social security number and provides to the election officials the last four digits of the individual's social security number as permitted by division (A)(2) of section 3505.18 of the Revised Code;

(3) An individual who has but is unable to provide to the election officials any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code and who has a social security number but is unable to provide the last four digits of the individual's social security number as permitted under division (A)(2) of that section;

(4) An individual who does not have any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code, who cannot provide the last four digits of the individual's social security number under division (A)(2) of that section because the individual does not have a social security number, and who has executed an affirmation as permitted under division (A)(4) of that section;

(5) An individual whose name in the poll list or signature pollbook has been marked under section 3509.09 or 3511.13 of the Revised Code as having requested an absent voter's ballot or an armed service absent voter's ballot for that election and who appears to vote at the polling place;

(6) An individual whose notification of registration has been returned undelivered to the board of elections and whose name in the official registration list and in the poll list or signature pollbook has been marked under division (C)(2) of section 3503.19 of the Revised Code;

(7) An individual who is challenged under section 3505.20 of the Revised Code and the election officials determine that the person is ineligible to vote or are unable to determine the person's eligibility to vote;

(8) An individual whose application or challenge hearing has been postponed until after the day of the election under division (D)(1) of section 3503.24 of the Revised Code;

(9) An individual who changes the individual's name and remains within the precinct, moves from one precinct to another within a county, moves from one precinct to another and changes the individual's name, or moves from one county to another within the state, and completes and signs the required forms and statements under division (B) or (C) of section 3503.16 of the Revised Code;

(10) An individual whose signature, in the opinion of the precinct officers under section 3505.22 of the Revised Code, is not that of the person who signed that name in the registration forms;

(11) An individual who is challenged under section 3513.20 of the Revised Code who refuses to make the statement required under that section or who a majority of the precinct officials find lacks any of the qualifications to make the individual a qualified elector;

(12) An individual who does not have any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code, who cannot provide the last four digits of the individual's social security number under division (A)(2) of that section because the person does not have a social security number, and who declines to execute an affirmation as permitted under division (A)(4) of that section;

(13) An individual who has but declines to provide to the precinct election officials any of the forms of identification required under division (A)(1) of section 3501.18 of the Revised Code or who has a social security number but declines to provide to the precinct election officials the last four digits of the individual's social security number.

(B) An individual who is eligible to cast a provisional ballot under division (A) of this section shall be permitted to cast a provisional ballot as follows:

(1) An election official at the polling place shall notify the individual that the individual may cast a provisional ballot in that election.

(2) The individual shall be permitted to cast a provisional ballot at that polling place upon the execution of a written affirmation by the individual before an election official at the polling place stating that the individual is both of the following:

(a) A registered voter in the jurisdiction in which the individual desires to vote;

(b) Eligible to vote in that election.

(3) An election official at the polling place shall transmit the ballot cast by the individual, the voter information contained in the written affirmation executed by the individual under division (B)(2) of this section, or the individual's name if the individual declines to execute such an affirmation to an appropriate local election official for verification under division (B)(4) of this section.

(4) If the appropriate local election official to whom the ballot or voter or address information is transmitted under division (B)(3) of this section determines that the individual is eligible to vote, the individual's provisional ballot shall be counted as a vote in that election.

(5)

(a) At the time that an individual casts a provisional ballot, the appropriate local election official shall give the individual written information that states that any individual who casts a provisional ballot will be able to ascertain under the system established under division (B)(5)(b) of this section whether the vote was counted, and, if the vote was not counted, the reason that the vote was not counted.

(b) The appropriate state or local election official shall establish a free access system, in the form of a toll-free telephone number, that any individual who casts a provisional ballot may access to discover whether the vote of that individual was counted, and, if the vote was not counted, the reason that the vote was not counted. The free access system established under this division also shall provide to an individual whose provisional ballot was not counted information explaining how that individual may contact the board of elections to register to vote or to resolve problems with the individual's voter registration.

The appropriate state or local election official shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used by the free access system established under this division. Access to information about an individual ballot shall be restricted to the individual who cast the ballot.

(6) If, at the time that an individual casts a provisional ballot, the individual provides identification in the form of a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the individual's name and current address, or provides the last four digits of the individual's social security number, or executes an affirmation that the elector does not have any of those forms of identification or the last four digits of the individual's social security number because the individual does not have a social security number, or declines to execute such an affirmation, the appropriate local election official shall record the type of identification provided, the social security number information, the fact that the affirmation was executed, or the fact that the individual declined to execute such an affirmation and include that information with the transmission of the ballot or voter or address information under division (B)(3) of this section. If the individual declines to execute such an affirmation, the appropriate local election official shall record the individual's name and include that information with the transmission of the ballot under division (B)(3) of this section.

(7) If an individual casts a provisional ballot pursuant to division (A)(3), (7), (8), (12), or (13) of this section, the election official shall indicate, on the provisional ballot verification statement required under section 3505.182 of the Revised Code, that the individual is required to provide additional information to the board of elections or that an application or challenge hearing has been postponed with respect to the individual, such that additional information is required for the board of elections to determine the eligibility of the individual who cast the provisional ballot.

(8) During the ten days after the day of an election, an individual who casts a provisional ballot pursuant to division (A)(3), (7), (12), or (13) of this section shall appear at the office of the board of elections and provide to the board any additional information necessary to determine the eligibility of the individual who cast the provisional ballot.

(a) For a provisional ballot cast pursuant to division (A)(3), (12), or (13) of this section to be eligible to be counted, the individual who cast that ballot, within ten days after the day of the election, shall do any of the following:

(i) Provide to the board of elections proof of the individual's identity in the form of a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the individual's name and current address;

(ii) Provide to the board of elections the last four digits of the individual's social security number;

(iii) In the case of a provisional ballot executed pursuant to division (A)(12) of this section, execute an affirmation as permitted under division (A)(4) of section 3505.18 of the Revised Code.

(b) For a provisional ballot cast pursuant to division (A)(7) of this section to be eligible to be counted, the individual who cast that ballot, within ten days after the day of that election, shall provide to the board of elections any identification or other documentation required to be provided by the applicable challenge questions asked of that individual under section 3505.20 of the Revised Code.

(C)

(1) If an individual declares that the individual is eligible to vote in a jurisdiction other than the jurisdiction in which the individual desires to vote, or if, upon review of the precinct voting location guide using the residential street address provided by the individual, an election official at the polling place at which the individual desires to vote determines that the individual is not eligible to vote in that jurisdiction, the election official shall direct the individual to the polling place for the jurisdiction in which the individual appears to be eligible to vote, explain that the individual may cast a provisional ballot at the current location but the ballot will not be counted if it is cast in the wrong precinct, and provide the telephone number of the board of elections in case the individual has additional questions.

(2) If the individual refuses to travel to the polling place for the correct jurisdiction or to the office of the board of elections to cast a ballot, the individual shall be permitted to vote a provisional ballot at that jurisdiction in accordance with division (B) of this section. If any of the following apply, the provisional ballot cast by that individual shall not be opened or counted:

(a) The individual is not properly registered in that jurisdiction.

(b) The individual is not eligible to vote in that election in that jurisdiction.

(c) The individual's eligibility to vote in that jurisdiction in that election cannot be established upon examination of the records on file with the board of elections.

(D) The appropriate local election official shall cause voting information to be publicly posted at each polling place on the day of each election.

(E) As used in this section and sections 3505.182 and 3505.183 of the Revised Code:

(1) "Jurisdiction" means the precinct in which a person is a legally qualified elector.

(2) "Precinct voting location guide" means either of the following:

(a) An electronic or paper record that lists the correct jurisdiction and polling place for either each specific residential street address in the county or the range of residential street addresses located in each neighborhood block in the county;

(b) Any other method that a board of elections creates that allows a precinct election official or any elector who is at a polling place in that county to determine the correct jurisdiction and polling place of any qualified elector who resides in the county.

(3) "Voting information" means all of the following:

(a) A sample version of the ballot that will be used for that election;

(b) Information regarding the date of the election and the hours during which polling places will be open;

(c) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot;

(d) Instructions for mail-in registrants and first-time voters under applicable federal and state laws;

(e) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated;

(f) General information on federal and state laws regarding prohibitions against acts of fraud and misrepresentation.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out three times. See also § 3505.181, as amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.



Section 3505.181 - [Effective 6/26/2013] Eligibility to cast provisional ballot - procedure.

(A) All of the following individuals shall be permitted to cast a provisional ballot at an election:

(1) An individual who declares that the individual is a registered voter in the jurisdiction in which the individual desires to vote and that the individual is eligible to vote in an election, but the name of the individual does not appear on the official list of eligible voters for the polling place or an election official asserts that the individual is not eligible to vote;

(2) An individual who has a social security number and provides to the election officials the last four digits of the individual's social security number as permitted by division (A)(2) of section 3505.18 of the Revised Code;

(3) An individual who has but is unable to provide to the election officials any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code and who has a social security number but is unable to provide the last four digits of the individual's social security number as permitted under division (A)(2) of that section;

(4) An individual who does not have any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code, who cannot provide the last four digits of the individual's social security number under division (A)(2) of that section because the individual does not have a social security number, and who has executed an affirmation as permitted under division (A)(4) of that section;

(5) An individual whose name in the poll list or signature pollbook has been marked under section 3509.09 or 3511.13 of the Revised Code as having requested an absent voter's ballot or an armed service absent voter's ballot for that election and who appears to vote at the polling place;

(6) An individual whose notification of registration has been returned undelivered to the board of elections and whose name in the official registration list and in the poll list or signature pollbook has been marked under division (C)(2) of section 3503.19 of the Revised Code;

(7) An individual who is challenged under section 3505.20 of the Revised Code and the election officials determine that the person is ineligible to vote or are unable to determine the person's eligibility to vote;

(8) An individual whose application or challenge hearing has been postponed until after the day of the election under division (D)(1) of section 3503.24 of the Revised Code;

(9) An individual who changes the individual's name and remains within the precinct, moves from one precinct to another within a county, moves from one precinct to another and changes the individual's name, or moves from one county to another within the state, and completes and signs the required forms and statements under division (B) or (C) of section 3503.16 of the Revised Code;

(10) An individual whose signature, in the opinion of the precinct officers under section 3505.22 of the Revised Code, is not that of the person who signed that name in the registration forms;

(11) An individual who is challenged under section 3513.20 of the Revised Code who refuses to make the statement required under that section or who a majority of the precinct officials find lacks any of the qualifications to make the individual a qualified elector;

(12) An individual who does not have any of the forms of identification required under division (A)(1) of section 3505.18 of the Revised Code, who cannot provide the last four digits of the individual's social security number under division (A)(2) of that section because the person does not have a social security number, and who declines to execute an affirmation as permitted under division (A)(4) of that section;

(13) An individual who has but declines to provide to the precinct election officials any of the forms of identification required under division (A)(1) of section 3501.18 of the Revised Code or who has a social security number but declines to provide to the precinct election officials the last four digits of the individual's social security number.

(B) An individual who is eligible to cast a provisional ballot under division (A) of this section shall be permitted to cast a provisional ballot as follows:

(1) An election official at the polling place shall notify the individual that the individual may cast a provisional ballot in that election.

(2) The individual shall be permitted to cast a provisional ballot at that polling place upon the execution of a written affirmation by the individual before an election official at the polling place stating that the individual is both of the following:

(a) A registered voter in the jurisdiction in which the individual desires to vote;

(b) Eligible to vote in that election.

(3) An election official at the polling place shall transmit the ballot cast by the individual, the voter information contained in the written affirmation executed by the individual under division (B)(2) of this section, or the individual's name if the individual declines to execute such an affirmation to an appropriate local election official for verification under division (B)(4) of this section.

(4) If the appropriate local election official to whom the ballot or voter or address information is transmitted under division (B)(3) of this section determines that the individual is eligible to vote, the individual's provisional ballot shall be counted as a vote in that election.

(5)

(a) At the time that an individual casts a provisional ballot, the appropriate local election official shall give the individual written information that states that any individual who casts a provisional ballot will be able to ascertain under the system established under division (B)(5)(b) of this section whether the vote was counted, and, if the vote was not counted, the reason that the vote was not counted.

(b) The appropriate state or local election official shall establish a free access system, in the form of a toll-free telephone number, that any individual who casts a provisional ballot may access to discover whether the vote of that individual was counted, and, if the vote was not counted, the reason that the vote was not counted. The free access system established under this division also shall provide to an individual whose provisional ballot was not counted information explaining how that individual may contact the board of elections to register to vote or to resolve problems with the individual's voter registration.

The appropriate state or local election official shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used by the free access system established under this division. Access to information about an individual ballot shall be restricted to the individual who cast the ballot.

(6) If, at the time that an individual casts a provisional ballot, the individual provides identification in the form of a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the individual's name and current address, or provides the last four digits of the individual's social security number, or executes an affirmation that the elector does not have any of those forms of identification or the last four digits of the individual's social security number because the individual does not have a social security number, or declines to execute such an affirmation, the appropriate local election official shall record the type of identification provided, the social security number information, the fact that the affirmation was executed, or the fact that the individual declined to execute such an affirmation and include that information with the transmission of the ballot or voter or address information under division (B)(3) of this section. If the individual declines to execute such an affirmation, the appropriate local election official shall record the individual's name and include that information with the transmission of the ballot under division (B)(3) of this section.

(7) If an individual casts a provisional ballot pursuant to division (A)(3), (7), (8), (12), or (13) of this section, the election official shall indicate, on the provisional ballot verification statement required under section 3505.182 of the Revised Code, that the individual is required to provide additional information to the board of elections or that an application or challenge hearing has been postponed with respect to the individual, such that additional information is required for the board of elections to determine the eligibility of the individual who cast the provisional ballot.

(8) During the ten days after the day of an election, an individual who casts a provisional ballot pursuant to division (A)(3), (7), (12), or (13) of this section shall appear at the office of the board of elections and provide to the board any additional information necessary to determine the eligibility of the individual who cast the provisional ballot.

(a) For a provisional ballot cast pursuant to division (A)(3), (12), or (13) of this section to be eligible to be counted, the individual who cast that ballot, within ten days after the day of the election, shall do any of the following:

(i) Provide to the board of elections proof of the individual's identity in the form of a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the individual's name and current address;

(ii) Provide to the board of elections the last four digits of the individual's social security number;

(iii) In the case of a provisional ballot executed pursuant to division (A)(12) of this section, execute an affirmation as permitted under division (A)(4) of section 3505.18 of the Revised Code.

(b) For a provisional ballot cast pursuant to division (A)(7) of this section to be eligible to be counted, the individual who cast that ballot, within ten days after the day of that election, shall provide to the board of elections any identification or other documentation required to be provided by the applicable challenge questions asked of that individual under section 3505.20 of the Revised Code.

(C)

(1) If an individual declares that the individual is eligible to vote in a jurisdiction other than the jurisdiction in which the individual desires to vote, or if, upon review of the precinct voting location guide using the residential street address provided by the individual, an election official at the polling place at which the individual desires to vote determines that the individual is not eligible to vote in that jurisdiction, the election official shall direct the individual to the polling place for the jurisdiction in which the individual appears to be eligible to vote, explain that the individual may cast a provisional ballot at the current location but the ballot will not be counted if it is cast in the wrong precinct, and provide the telephone number of the board of elections in case the individual has additional questions.

(2) If the individual refuses to travel to the polling place for the correct jurisdiction or to the office of the board of elections to cast a ballot, the individual shall be permitted to vote a provisional ballot at that jurisdiction in accordance with division (B) of this section. If any of the following apply, the provisional ballot cast by that individual shall not be opened or counted:

(a) The individual is not properly registered in that jurisdiction.

(b) The individual is not eligible to vote in that election in that jurisdiction.

(c) The individual's eligibility to vote in that jurisdiction in that election cannot be established upon examination of the records on file with the board of elections.

(D) The appropriate local election official shall cause voting information to be publicly posted at each polling place on the day of each election.

(E) As used in this section and sections 3505.182 and 3505.183 of the Revised Code:

(1) "Jurisdiction" means the precinct in which a person is a legally qualified elector.

(2) "Precinct voting location guide" means either of the following:

(a) An electronic or paper record that lists the correct jurisdiction and polling place for either each specific residential street address in the county or the range of residential street addresses located in each neighborhood block in the county;

(b) Any other method that a board of elections creates that allows a precinct election official or any elector who is at a polling place in that county to determine the correct jurisdiction and polling place of any qualified elector who resides in the county.

(3) "Voting information" means all of the following:

(a) A sample version of the ballot that will be used for that election;

(b) Information regarding the date of the election and the hours during which polling places will be open;

(c) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot;

(d) Instructions for mail-in registrants and first-time voters under applicable federal and state laws;

(e) General information on voting rights under applicable federal and state laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated;

(f) General information on federal and state laws regarding prohibitions against acts of fraud and misrepresentation.

(F) Nothing in this section or section 3505.183 of the Revised Code is in derogation of section 3505.24 of the Revised Code, which permits a blind, disabled, or illiterate elector to receive assistance in the marking of the elector's ballot by two precinct election officials of different political parties. A blind, disabled, or illiterate elector may receive assistance in marking that elector's provisional ballot and in completing the required affirmation in the same manner as an elector may receive assistance on the day of an election under that section.

Amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.181, effective until 6/26/2013.

This section is set out twice. See also § 3505.181, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3505.182 - [Effective Until 6/21/2013] Provisional ballot affirmation - verification.

Each individual who casts a provisional ballot under section 3505.181 of the Revised Code shall execute a written affirmation. The form of the written affirmation shall be printed upon the face of the provisional ballot envelope and shall be substantially as follows:

"Provisional Ballot Affirmation

STATE OF OHIO

I, .................... (Name of provisional voter), solemnly swear or affirm that I am a registered voter in the jurisdiction in which I am voting this provisional ballot and that I am eligible to vote in the election in which I am voting this provisional ballot.

I understand that, if the above-provided information is not fully completed and correct, if the board of elections determines that I am not registered to vote, a resident of this precinct, or eligible to vote in this election, or if the board of elections determines that I have already voted in this election, my provisional ballot will not be counted. I further understand that knowingly providing false information is a violation of law and subjects me to possible criminal prosecution.

I hereby declare, under penalty of election falsification, that the above statements are true and correct to the best of my knowledge and belief.

..............................

(Signature of Voter)

..............................

(Voter's date of birth)

The last four digits of the voter's social security number

..............................

(To be provided if the voter is unable to provide a current and valid photo identification, a military identification , or a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the voter's name and current address but is able to provide these last four digits)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

Additional Information For Determining Ballot Validity

(May be completed at voter's discretion)

Voter's current address:

...........................

Voter's former address if photo identification does not contain voter's current address

Voter's driver's license number or, if not provided above, the last four digits of voter's social security number

...........................

(Please circle number type)

(Voter may attach a copy of any of the following for identification purposes: a current and valid photo identification, a military identification , or a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the voter's name and current address.)

Reason for voting provisional ballot (Check one):

..... Requested, but did not receive, absent voter's ballot

..... Other

Verification Statement

(To be completed by election official)

The Provisional Ballot Affirmation printed above was subscribed and affirmed before me this .......... day of .......... (Month), .......... (Year).

(If applicable, the election official must check the following true statement concerning additional information needed to determine the eligibility of the provisional voter.)

...... The provisional voter is required to provide additional information to the board of elections.

...... An application or challenge hearing regarding this voter has been postponed until after the election.

(The election official must check the following true statement concerning identification provided by the provisional voter, if any.)

...... The provisional voter provided a current and valid photo identification.

...... The provisional voter provided a current valid photo identification, other than a driver's license or a state identification card, with the voter's former address instead of current address and has provided the election official both the current and former addresses.

...... The provisional voter provided a military identification or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address.

...... The provisional voter provided the last four digits of the voter's social security number.

...... The provisional voter is not able to provide a current and valid photo identification, a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address but does have one of these forms of identification. The provisional voter must provide one of the foregoing items of identification to the board of elections within ten days after the election.

..... The provisional voter is not able to provide a current and valid photo identification, a military identification , or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address but does have one of these forms of identification. Additionally, the provisional voter does have a social security number but is not able to provide the last four digits of the voter's social security number before voting. The provisional voter must provide one of the foregoing items of identification or the last four digits of the voter's social security number to the board of elections within ten days after the election.

..... The provisional voter does not have a current and valid photo identification, a military identification , a copy of a current utility bill, bank statement, government check, paycheck, or other government document with the voter's name and current address, or a social security number, but has executed an affirmation.

..... The provisional voter does not have a current and valid photo identification, a military identification , a copy of a current utility bill, bank statement, government check, paycheck, or other government document with the voter's name and current address, or a social security number, and has declined to execute an affirmation.

..... The provisional voter declined to provide a current and valid photo identification, a military identification , a copy of a current utility bill, bank statement, government check, paycheck, or other government document with the voter's name and current address, or the last four digits of the voter's social security number but does have one of these forms of identification or a social security number. The provisional voter must provide one of the foregoing items of identification or the last four digits of the voter's social security number to the board of elections within ten days after the election.

(Signature of Election Official)"

In addition to any information required to be included on the written affirmation, an individual casting a provisional ballot may provide additional information to the election official to assist the board of elections in determining the individual's eligibility to vote in that election, including the date and location at which the individual registered to vote, if known.

If the individual declines to execute the affirmation, an appropriate local election official shall comply with division (B)(6) of section 3505.181 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.182, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3505.182 - [Effective 6/21/2013] Provisional ballot affirmation - verification.

Each individual who casts a provisional ballot under section 3505.181 of the Revised Code shall execute a written affirmation. The form of the written affirmation shall be printed upon the face of the provisional ballot envelope and shall be substantially as follows:

"Provisional Ballot Affirmation

STATE OF OHIO

I, .................... (Name of provisional voter), solemnly swear or affirm that I am a registered voter in the jurisdiction in which I am voting this provisional ballot and that I am eligible to vote in the election in which I am voting this provisional ballot.

I understand that, if the above-provided information is not fully completed and correct, if the board of elections determines that I am not registered to vote, a resident of this precinct, or eligible to vote in this election, or if the board of elections determines that I have already voted in this election, my provisional ballot will not be counted. I further understand that knowingly providing false information is a violation of law and subjects me to possible criminal prosecution.

I hereby declare, under penalty of election falsification, that the above statements are true and correct to the best of my knowledge and belief.

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

Additional Information For Determining Ballot Validity

(May be completed at voter's discretion)

Verification Statement

(To be completed by election official)

The Provisional Ballot Affirmation printed above was subscribed and affirmed before me this .......... day of .......... (Month), .......... (Year).

(If applicable, the election official must check the following true statement concerning additional information needed to determine the eligibility of the provisional voter.)

...... The provisional voter is required to provide additional information to the board of elections.

...... An application or challenge hearing regarding this voter has been postponed until after the election.

(The election official must check the following true statement concerning identification provided by the provisional voter, if any.)

...... The provisional voter provided a current and valid photo identification.

...... The provisional voter provided a current valid photo identification, other than a driver's license or a state identification card, with the voter's former address instead of current address and has provided the election official both the current and former addresses.

...... The provisional voter provided a military identification or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address.

...... The provisional voter provided the last four digits of the voter's social security number.

...... The provisional voter is not able to provide a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address but does have one of these forms of identification. The provisional voter must provide one of the foregoing items of identification to the board of elections within ten days after the election.

..... The provisional voter is not able to provide a current and valid photo identification, a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address but does have one of these forms of identification. Additionally, the provisional voter does have a social security number but is not able to provide the last four digits of the voter's social security number before voting. The provisional voter must provide one of the foregoing items of identification or the last four digits of the voter's social security number to the board of elections within ten days after the election.

..... The provisional voter does not have a current and valid photo identification, a military identification, a copy of a current utility bill, bank statement, government check, paycheck, or other government document with the voter's name and current address, or a social security number, but has executed an affirmation.

..... The provisional voter does not have a current and valid photo identification, a military identification, a copy of a current utility bill, bank statement, government check, paycheck, or other government document with the voter's name and current address, or a social security number, and has declined to execute an affirmation.

..... The provisional voter declined to provide a current and valid photo identification, a military identification, a copy of a current utility bill, bank statement, government check, paycheck, or other government document with the voter's name and current address, or the last four digits of the voter's social security number but does have one of these forms of identification or a social security number. The provisional voter must provide one of the foregoing items of identification or the last four digits of the voter's social security number to the board of elections within ten days after the election.

(Signature of Election Official)"

In addition to any information required to be included on the written affirmation, an individual casting a provisional ballot may provide additional information to the election official to assist the board of elections in determining the individual's eligibility to vote in that election, including the date and location at which the individual registered to vote, if known.

If the individual declines to execute the affirmation, an appropriate local election official shall comply with division (B)(6) of section 3505.181 of the Revised Code.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.182, effective until 6/21/2013.



Section 3505.183 - [Effective Until 6/21/2013] Testing and counting of provisional ballots - rejection.

(A) When the ballot boxes are delivered to the board of elections from the precincts, the board shall separate the provisional ballot envelopes from the rest of the ballots. Teams of employees of the board consisting of one member of each major political party shall place the sealed provisional ballot envelopes in a secure location within the office of the board. The sealed provisional ballot envelopes shall remain in that secure location until the validity of those ballots is determined under division (B) of this section. While the provisional ballot is stored in that secure location, and prior to the counting of the provisional ballots, if the board receives information regarding the validity of a specific provisional ballot under division (B) of this section, the board may note, on the sealed provisional ballot envelope for that ballot, whether the ballot is valid and entitled to be counted.

(B)

(1) To determine whether a provisional ballot is valid and entitled to be counted, the board shall examine its records and determine whether the individual who cast the provisional ballot is registered and eligible to vote in the applicable election. The board shall examine the information contained in the written affirmation executed by the individual who cast the provisional ballot under division (B)(2) of section 3505.181 of the Revised Code. If the individual declines to execute such an affirmation, the individual's name, written by either the individual or the election official at the direction of the individual, shall be included in a written affirmation in order for the provisional ballot to be eligible to be counted; otherwise, the following information shall be included in the written affirmation in order for the provisional ballot to be eligible to be counted:

(a) The individual's name and signature;

(b) A statement that the individual is a registered voter in the jurisdiction in which the provisional ballot is being voted;

(c) A statement that the individual is eligible to vote in the election in which the provisional ballot is being voted.

(2) In addition to the information required to be included in an affirmation under division (B)(1) of this section, in determining whether a provisional ballot is valid and entitled to be counted, the board also shall examine any additional information for determining ballot validity provided by the provisional voter on the affirmation, provided by the provisional voter to an election official under section 3505.182 of the Revised Code, or provided to the board of elections during the ten days after the day of the election under division (B)(8) of section 3505.181 of the Revised Code, to assist the board in determining the individual's eligibility to vote.

(3) If, in examining a provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section and comparing the information required under division (B)(1) of this section with the elector's information in the statewide voter registration database, the board determines that all of the following apply, the provisional ballot envelope shall be opened, and the ballot shall be placed in a ballot box to be counted:

(a) The individual named on the affirmation is properly registered to vote.

(b) The individual named on the affirmation is eligible to cast a ballot in the precinct and for the election in which the individual cast the provisional ballot.

(c) The individual provided all of the information required under division (B)(1) of this section in the affirmation that the individual executed at the time the individual cast the provisional ballot.

(d) The last four digits of the elector's social security number or the elector's driver's license number or state identification number are not different from the last four digits of the elector's social security number or the elector's driver's license number or state identification number contained in the statewide voter registration database.

(e) If applicable, the individual provided any additional information required under division (B)(8) of section 3505.181 of the Revised Code within ten days after the day of the election.

(f) If applicable, the hearing conducted under division (B) of section 3503.24 of the Revised Code after the day of the election resulted in the individual's inclusion in the official registration list.

(4)

(a) If, in examining a provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section and comparing the information required under division (B)(1) of this section with the elector's information in the statewide voter registration database, the board determines that any of the following applies, the provisional ballot envelope shall not be opened, and the ballot shall not be counted:

(i) The individual named on the affirmation is not qualified or is not properly registered to vote.

(ii) The individual named on the affirmation is not eligible to cast a ballot in the precinct or for the election in which the individual cast the provisional ballot.

(iii) The individual did not provide all of the information required under division (B)(1) of this section in the affirmation that the individual executed at the time the individual cast the provisional ballot.

(iv) The individual has already cast a ballot for the election in which the individual cast the provisional ballot.

(v) If applicable, the individual did not provide any additional information required under division (B)(8) of section 3505.181 of the Revised Code within ten days after the day of the election.

(vi) If applicable, the hearing conducted under division (B) of section 3503.24 of the Revised Code after the day of the election did not result in the individual's inclusion in the official registration list.

(vii) The individual failed to provide a current and valid photo identification, a military identification, a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address, or the last four digits of the individual's social security number or to execute an affirmation under division (A) of section 3505.18 or division (B) of section 3505.181 of the Revised Code.

(viii) The last four digits of the elector's social security number or the elector's driver's license number or state identification number are different from the last four digits of the elector's social security number or the elector's driver's license number or state identification number contained in the statewide voter registration database.

(b) If, in examining a provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section and comparing the information required under division (B)(1) of this section with the elector's information in the statewide voter registration database, the board is unable to determine either of the following, the provisional ballot envelope shall not be opened, and the ballot shall not be counted:

(i) Whether the individual named on the affirmation is qualified or properly registered to vote;

(ii) Whether the individual named on the affirmation is eligible to cast a ballot in the precinct or for the election in which the individual cast the provisional ballot.

(C)

(1) For each provisional ballot rejected under division (B)(4) of this section, the board shall record the name of the provisional voter who cast the ballot, the identification number of the provisional ballot envelope, the names of the election officials who determined the validity of that ballot, the date and time that the determination was made, and the reason that the ballot was not counted.

(2) Provisional ballots that are rejected under division (B)(4) of this section shall not be counted but shall be preserved in their provisional ballot envelopes unopened until the time provided by section 3505.31 of the Revised Code for the destruction of all other ballots used at the election for which ballots were provided, at which time they shall be destroyed.

(D) Provisional ballots that the board determines are eligible to be counted under division (B)(3) of this section shall be counted in the same manner as provided for other ballots under section 3505.27 of the Revised Code. No provisional ballots shall be counted in a particular county until the board determines the eligibility to be counted of all provisional ballots cast in that county under division (B) of this section for that election. Observers, as provided in section 3505.21 of the Revised Code, may be present at all times that the board is determining the eligibility of provisional ballots to be counted and counting those provisional ballots determined to be eligible. No person shall recklessly disclose the count or any portion of the count of provisional ballots in such a manner as to jeopardize the secrecy of any individual ballot.

(E)

(1) Except as otherwise provided in division (E)(2) of this section, nothing in this section shall prevent a board of elections from examining provisional ballot affirmations and additional information under divisions (B)(1) and (2) of this section to determine the eligibility of provisional ballots to be counted during the ten days after the day of an election.

(2) A board of elections shall not examine the provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section of any provisional ballot for which an election official has indicated under division (B)(7) of section 3505.181 of the Revised Code that additional information is required for the board of elections to determine the eligibility of the individual who cast that provisional ballot until the individual provides any information required under division (B)(8) of section 3505.181 of the Revised Code, until any hearing required to be conducted under section 3503.24 of the Revised Code with regard to the provisional voter is held, or until the eleventh day after the day of the election, whichever is earlier.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.183, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3505.183 - [Effective 6/21/2013] Testing and counting of provisional ballots - rejection.

(A) When the ballot boxes are delivered to the board of elections from the precincts, the board shall separate the provisional ballot envelopes from the rest of the ballots. Teams of employees of the board consisting of one member of each major political party shall place the sealed provisional ballot envelopes in a secure location within the office of the board. The sealed provisional ballot envelopes shall remain in that secure location until the validity of those ballots is determined under division (B) of this section. While the provisional ballot is stored in that secure location, and prior to the counting of the provisional ballots, if the board receives information regarding the validity of a specific provisional ballot under division (B) of this section, the board may note, on the sealed provisional ballot envelope for that ballot, whether the ballot is valid and entitled to be counted.

(B)

(1) To determine whether a provisional ballot is valid and entitled to be counted, the board shall examine its records and determine whether the individual who cast the provisional ballot is registered and eligible to vote in the applicable election. The board shall examine the information contained in the written affirmation executed by the individual who cast the provisional ballot under division (B)(2) of section 3505.181 of the Revised Code. If the individual declines to execute such an affirmation, the individual's name, written by either the individual or the election official at the direction of the individual, shall be included in a written affirmation in order for the provisional ballot to be eligible to be counted; otherwise, the following information shall be included in the written affirmation in order for the provisional ballot to be eligible to be counted:

(a) The individual's name and signature;

(b) A statement that the individual is a registered voter in the jurisdiction in which the provisional ballot is being voted;

(c) A statement that the individual is eligible to vote in the election in which the provisional ballot is being voted.

(2) In addition to the information required to be included in an affirmation under division (B)(1) of this section, in determining whether a provisional ballot is valid and entitled to be counted, the board also shall examine any additional information for determining ballot validity provided by the provisional voter on the affirmation, provided by the provisional voter to an election official under section 3505.182 of the Revised Code, or provided to the board of elections during the ten days after the day of the election under division (B)(8) of section 3505.181 of the Revised Code, to assist the board in determining the individual's eligibility to vote.

(3) If, in examining a provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section and comparing the information required under division (B)(1) of this section with the elector's information in the statewide voter registration database, the board determines that all of the following apply, the provisional ballot envelope shall be opened, and the ballot shall be placed in a ballot box to be counted:

(a) The individual named on the affirmation is properly registered to vote.

(b) The individual named on the affirmation is eligible to cast a ballot in the precinct and for the election in which the individual cast the provisional ballot.

(c) The individual provided all of the information required under division (B)(1) of this section in the affirmation that the individual executed at the time the individual cast the provisional ballot.

(d) The last four digits of the elector's social security number or the elector's driver's license number or state identification number are not different from the last four digits of the elector's social security number or the elector's driver's license number or state identification number contained in the statewide voter registration database.

(e) If applicable, the individual provided any additional information required under division (B)(8) of section 3505.181 of the Revised Code within ten days after the day of the election.

(f) If applicable, the hearing conducted under division (B) of section 3503.24 of the Revised Code after the day of the election resulted in the individual's inclusion in the official registration list.

(4)

(a) If, in examining a provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section and comparing the information required under division (B)(1) of this section with the elector's information in the statewide voter registration database, the board determines that any of the following applies, the provisional ballot envelope shall not be opened, and the ballot shall not be counted:

(i) The individual named on the affirmation is not qualified or is not properly registered to vote.

(ii) The individual named on the affirmation is not eligible to cast a ballot in the precinct or for the election in which the individual cast the provisional ballot.

(iii) The individual did not provide all of the information required under division (B)(1) of this section in the affirmation that the individual executed at the time the individual cast the provisional ballot.

(iv) The individual has already cast a ballot for the election in which the individual cast the provisional ballot.

(v) If applicable, the individual did not provide any additional information required under division (B)(8) of section 3505.181 of the Revised Code within ten days after the day of the election.

(vi) If applicable, the hearing conducted under division (B) of section 3503.24 of the Revised Code after the day of the election did not result in the individual's inclusion in the official registration list.

(vii) The individual failed to provide a current and valid photo identification, a military identification, a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, with the voter's name and current address, or the last four digits of the individual's social security number or to execute an affirmation under division (A) of section 3505.18 or division (B) of section 3505.181 of the Revised Code.

(viii) The last four digits of the elector's social security number or the elector's driver's license number or state identification number are different from the last four digits of the elector's social security number or the elector's driver's license number or state identification number contained in the statewide voter registration database.

(b) If, in examining a provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section and comparing the information required under division (B)(1) of this section with the elector's information in the statewide voter registration database, the board is unable to determine either of the following, the provisional ballot envelope shall not be opened, and the ballot shall not be counted:

(i) Whether the individual named on the affirmation is qualified or properly registered to vote;

(ii) Whether the individual named on the affirmation is eligible to cast a ballot in the precinct or for the election in which the individual cast the provisional ballot.

(C)

(1) For each provisional ballot rejected under division (B)(4) of this section, the board shall record the name of the provisional voter who cast the ballot, the identification number of the provisional ballot envelope, the names of the election officials who determined the validity of that ballot, the date and time that the determination was made, and the reason that the ballot was not counted.

(2) Provisional ballots that are rejected under division (B)(4) of this section shall not be counted but shall be preserved in their provisional ballot envelopes unopened until the time provided by section 3505.31 of the Revised Code for the destruction of all other ballots used at the election for which ballots were provided, at which time they shall be destroyed.

(D) Provisional ballots that the board determines are eligible to be counted under division (B)(3) of this section shall be counted in the same manner as provided for other ballots under section 3505.27 of the Revised Code. No provisional ballots shall be counted in a particular county until the board determines the eligibility to be counted of all provisional ballots cast in that county under division (B) of this section for that election. Observers, as provided in section 3505.21 of the Revised Code, may be present at all times that the board is determining the eligibility of provisional ballots to be counted and counting those provisional ballots determined to be eligible. No person shall recklessly disclose the count or any portion of the count of provisional ballots in such a manner as to jeopardize the secrecy of any individual ballot.

(E)

(1) Except as otherwise provided in division (E)(2) of this section, nothing in this section shall prevent a board of elections from examining provisional ballot affirmations and additional information under divisions (B)(1) and (2) of this section to determine the eligibility of provisional ballots to be counted during the ten days after the day of an election.

(2) A board of elections shall not examine the provisional ballot affirmation and additional information under divisions (B)(1) and (2) of this section of any provisional ballot for which an election official has indicated under division (B)(7) of section 3505.181 of the Revised Code that additional information is required for the board of elections to determine the eligibility of the individual who cast that provisional ballot until the individual provides any information required under division (B)(8) of section 3505.181 of the Revised Code, until any hearing required to be conducted under section 3503.24 of the Revised Code with regard to the provisional voter is held, or until the eleventh day after the day of the election, whichever is earlier.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3505.183, effective until 6/21/2013.



Section 3505.19 - Challenge of elector.

Any person registered as an elector may be challenged by any qualified elector as to the registered elector's right to vote prior to the nineteenth day before the day of an election. Such qualified elector may, either by appearing in person at the office of the board of elections, or by letter addressed to the board, challenge the right of such registered elector to vote. Any such challenge must state the ground upon which the challenge is made, and must be signed by the challenger giving the challenger's address and voting precinct. If the board is satisfied, in accordance with division (B) of section 3503.24 of the Revised Code, that the challenge is well taken, the director shall so indicate on the registration cards and shall so notify in writing the judges of the precinct. If such challenged person offers to vote at such election , the challenged person shall be examined as in the case of an original challenge. If such person establishes, to the satisfaction of the judges , that the person's disabilities have been removed and that the person has a right to vote, the person shall be permitted to vote.

Effective Date: 03-23-1981; 05-02-2006



Section 3505.20 - Challenge of elector at polling place.

Any person offering to vote may be challenged at the polling place by any judge of elections. If the board of elections has ruled on the question presented by a challenge prior to election day, its finding and decision shall be final, and the presiding judge shall be notified in writing. If the board has not ruled, the question shall be determined as set forth in this section. If any person is so challenged as unqualified to vote, the presiding judge shall tender the person the following oath: "You do swear or affirm under penalty of election falsification that you will fully and truly answer all of the following questions put to you concerning your qualifications as an elector at this election."

(A) If the person is challenged as unqualified on the ground that the person is not a citizen, the judges shall put the following questions:

(1) Are you a citizen of the United States?

(2) Are you a native or naturalized citizen?

(3) Where were you born?

(4) What official documentation do you possess to prove your citizenship? Please provide that documentation.

If the person offering to vote claims to be a naturalized citizen of the United States, the person shall, before the vote is received, produce for inspection of the judges a certificate of naturalization and declare under oath that the person is the identical person named in the certificate. If the person states under oath that, by reason of the naturalization of the person's parents or one of them, the person has become a citizen of the United States, and when or where the person's parents were naturalized, the certificate of naturalization need not be produced. If the person is unable to provide a certificate of naturalization on the day of the election, the judges shall provide to the person, and the person may vote, a provisional ballot under section 3505.181 of the Revised Code. The provisional ballot shall not be counted unless it is properly completed and the board of elections determines that the voter is properly registered and eligible to vote in the election.

(B) If the person is challenged as unqualified on the ground that the person has not resided in this state for thirty days immediately preceding the election, the judges shall put the following questions:

(1) Have you resided in this state for thirty days immediately preceding this election? If so, where have you resided?

(2) Did you properly register to vote?

(3) Can you provide some form of identification containing your current mailing address in this precinct? Please provide that identification.

(4) Have you voted or attempted to vote at any other location in this or in any other state at this election?

(5) Have you applied for an absent voter's ballot in any state for this election?

If the judges are unable to verify the person's eligibility to cast a ballot in the election, the judges shall provide to the person, and the person may vote, a provisional ballot under section 3505.181 of the Revised Code. The provisional ballot shall not be counted unless it is properly completed and the board of elections determines that the voter is properly registered and eligible to vote in the election.

(C) If the person is challenged as unqualified on the ground that the person is not a resident of the precinct where the person offers to vote, the judges shall put the following questions:

(1) Do you reside in this precinct?

(2) When did you move into this precinct?

(3) When you came into this precinct, did you come for a temporary purpose merely or for the purpose of making it your home?

(4) What is your current mailing address?

(5) Do you have some official identification containing your current address in this precinct? Please provide that identification.

(6) Have you voted or attempted to vote at any other location in this or in any other state at this election?

(7) Have you applied for any absent voter's ballot in any state for this election?

The judges shall direct an individual who is not in the appropriate polling place to the appropriate polling place. If the individual refuses to go to the appropriate polling place, or if the judges are unable to verify the person's eligibility to cast a ballot in the election, the judges shall provide to the person, and the person may vote, a provisional ballot under section 3505.181 of the Revised Code. The provisional ballot shall not be counted unless it is properly completed and the board of elections determines that the voter is properly registered and eligible to vote in the election.

(D) If the person is challenged as unqualified on the ground that the person is not of legal voting age, the judges shall put the following questions:

(1) Are you eighteen years of age or more ?

(2) What is your date of birth?

(3) Do you have some official identification verifying your age? Please provide that identification.

If the judges are unable to verify the person's age and eligibility to cast a ballot in the election, the judges shall provide to the person, and the person may vote, a provisional ballot under section 3505.181 of the Revised Code. The provisional ballot shall not be counted unless it is properly completed and the board of elections determines that the voter is properly registered and eligible to vote in the election.

The presiding judge shall put such other questions to the person challenged as are necessary to determine the person's qualifications as an elector at the election. If a person challenged refuses to answer fully any question put to the person, is unable to answer the questions as they were answered on the registration form by the person under whose name the person offers to vote, or refuses to sign the person's name or make the person's mark, or if for any other reason a majority of the judges believes the person is not entitled to vote, the judges shall provide to the person, and the person may vote, a provisional ballot under section 3505.181 of the Revised Code. The provisional ballot shall not be counted unless it is properly completed and the board of elections determines that the voter is properly registered and eligible to vote in the election.

A qualified citizen who has certified the citizen's intention to vote for president and vice-president as provided by Chapter 3504. of the Revised Code shall be eligible to receive only the ballot containing presidential and vice-presidential candidates.

However, prior to the nineteenth day before the day of an election and in accordance with section 3503.24 of the Revised Code, any person qualified to vote may challenge the right of any other person to be registered as a voter, or the right to cast an absent voter's ballot, or to make application for such ballot. Such challenge shall be made in accordance with section 3503.24 of the Revised Code, and the board of elections of the county in which the voting residence of the challenged voter is situated shall make a final determination relative to the legality of such registration or application.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006



Section 3505.21 - Appointment of challengers and witnesses.

At any primary, special, or general election, any political party supporting candidates to be voted upon at such election and any group of five or more candidates may appoint to the board of elections or to any of the precincts in the county or city one person, a qualified elector, who shall serve as observer for such party or such candidates during the casting and counting of the ballots; provided that separate observers may be appointed to serve during the casting and during the counting of the ballots. No candidate, no uniformed peace officer as defined by section 2935.01 of the Revised Code, no uniformed state highway patrol trooper, no uniformed member of any fire department, no uniformed member of the armed services, no uniformed member of the organized militia, no person wearing any other uniform, and no person carrying a firearm or other deadly weapon shall serve as an observer, nor shall any candidate be represented by more than one observer at any one precinct except that a candidate who is a member of a party controlling committee, as defined in section 3517.03 of the Revised Code, may serve as an observer. Any political party or group of candidates appointing observers shall notify the board of elections of the names and addresses of its appointees and the precincts at which they shall serve. Notification shall take place not less than eleven days before the election on forms prescribed by the secretary of state and may be amended by filing an amendment with the board of elections at any time until four p.m. of the day before the election. The observer serving on behalf of a political party shall be appointed in writing by the chairperson and secretary of the respective controlling party committee. Observers serving for any five or more candidates shall have their certificates signed by those candidates. Observers appointed to a precinct may file their certificates of appointment with the presiding judge of the precinct at the meeting on the evening prior to the election, or with the presiding judge of the precinct on the day of the election. Upon the filing of a certificate, the person named as observer in the certificate shall be permitted to be in and about the polling place for the precinct during the casting of the ballots and shall be permitted to watch every proceeding of the judges of elections from the time of the opening until the closing of the polls. The observer also may inspect the counting of all ballots in the polling place or board of elections from the time of the closing of the polls until the counting is completed and the final returns are certified and signed. Observers appointed to the board of elections under this section may observe at the board of elections and may observe at any precinct in the county. The judges of elections shall protect such observers in all of the rights and privileges granted to them by Title XXXV of the Revised Code.

No persons other than the judges of elections, the observers, a police officer, other persons who are detailed to any precinct on request of the board of elections, or the secretary of state or the secretary of state's legal representative shall be admitted to the polling place, or any room in which a board of elections is counting ballots, after the closing of the polls until the counting, certifying, and signing of the final returns of each election have been completed.

Not later than four p.m. of the twentieth day prior to an election at which questions are to be submitted to a vote of the people, any committee that in good faith advocates or opposes a measure may file a petition with the board of any county asking that the petitioners be recognized as the committee entitled to appoint observers to the count at the election. If more than one committee alleging themselves to advocate or oppose the same measure file such a petition, the board shall decide and announce by registered mail to each committee not less than twelve days immediately preceding the election which committee is recognized as being entitled to appoint observers. The decision shall not be final, but any aggrieved party may institute mandamus proceedings in the court of common pleas of the county in which the board has jurisdiction to compel the judges of elections to accept the appointees of such aggrieved party. Any such recognized committee may appoint an observer to the count in each precinct. Committees appointing observers shall notify the board of elections of the names and addresses of its appointees and the precincts at which they shall serve. Notification shall take place not less than eleven days before the election on forms prescribed by the secretary of state and may be amended by filing an amendment with the board of elections at any time until four p.m. on the day before the election. A person so appointed shall file the person's certificate of appointment with the presiding judge in the precinct in which the person has been appointed to serve. Observers shall file their certificates before the polls are closed. In no case shall more than six observers be appointed for any one election in any one precinct. If more than three questions are to be voted on, the committees which have appointed observers may agree upon not to exceed six observers, and the judges of elections shall appoint such observers. If such committees fail to agree, the judges of elections shall appoint six observers from the appointees so certified, in such manner that each side of the several questions shall be represented.

No person shall serve as an observer at any precinct unless the board of elections of the county in which such observer is to serve has first been notified of the name, address, and precinct at which such observer is to serve. Notification to the board of elections shall be given by the political party, group of candidates, or committee appointing such observer as prescribed in this section. No such observers shall receive any compensation from the county, municipal corporation, or township, and they shall take the following oath, to be administered by one of the judges of elections:

"You do solemnly swear that you will faithfully and impartially discharge the duties as an official observer, assigned by law; that you will not cause any delay to persons offering to vote; and that you will not disclose or communicate to any person how any elector has voted at such election."

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-08-1991; 05-02-2006



Section 3505.22 - Impersonating an elector.

If any precinct officer has reason to believe that a person is impersonating an elector, that person, before being given a ballot, shall be questioned as to the person's right to vote, and shall be required to sign the person's name or make the person's mark in ink on a card to be provided . If, in the opinion of a majority of the precinct officers, the signature is not that of the person who signed the name in the registration forms, that person shall be permitted to cast a provisional ballot under section 3505.181 of the Revised Code.

Effective Date: 10-01-1953; 05-02-2006



Section 3505.23 - [Effective Until 6/26/2013] Time limit for occupying voting compartment - errors in voting - marking ballot.

No voter shall be allowed to occupy a voting compartment or use a voting machine more than five minutes when all the voting compartments or machines are in use and voters are waiting to occupy them. Except as otherwise provided by section 3505.24 of the Revised Code, no voter shall occupy a voting compartment or machine with another person or speak to anyone, nor shall anyone speak to the voter, while the voter is in a voting compartment or machine.

In precincts that do not use voting machines the following procedure shall be followed:

If a voter tears, soils, defaces, or erroneously marks a ballot the voter may return it to the precinct election officials and a second ballot shall be issued to the voter. Before returning a torn, soiled, defaced, or erroneously marked ballot, the voter shall fold it so as to conceal any marks the voter made upon it, but the voter shall not remove Stub A therefrom. If the voter tears, soils, defaces, or erroneously marks such second ballot, the voter may return it to the precinct election officials, and a third ballot shall be issued to the voter. In no case shall more than three ballots be issued to a voter. Upon receiving a returned torn, soiled, defaced, or erroneously marked ballot the precinct election officials shall detach Stub A therefrom, write "Defaced" on the back of such ballot, and place the stub and the ballot in the separate containers provided therefor.

No elector shall leave the polling place until the elector returns to the precinct election officials every ballot issued to the elector with Stub A on each ballot attached thereto, regardless of whether the elector has or has not placed any marks upon the ballot.

Before leaving the voting compartment, the voter shall fold each ballot marked by the voter so that no part of the face of the ballot is visible, and so that the printing thereon indicating the kind of ballot it is and the facsimile signatures of the members of the board of elections are visible. The voter shall then leave the voting compartment, deliver the voter's ballots, and state the voter's name to the judge having charge of the ballot boxes, who shall announce the name, detach Stub A from each ballot, and announce the number on the stubs. The judges in charge of the poll lists or poll books shall check to ascertain whether the number so announced is the number on Stub B of the ballots issued to such voter, and if no discrepancy appears to exist, the judge in charge of the ballot boxes shall, in the presence of the voter, deposit each such ballot in the proper ballot box and shall place Stub A from each ballot in the container provided therefor. The voter shall then immediately leave the polling place.

No ballot delivered by a voter to the judge in charge of the ballot boxes with Stub A detached therefrom, and only ballots provided in accordance with Title XXXV of the Revised Code, shall be voted or deposited in the ballot boxes.

In marking a presidential ballot, the voter shall record the vote in the manner provided on the ballot next to the names of the candidates for the offices of president and vice-president. Such ballot shall be considered and counted as a vote for each of the candidates for election as presidential elector whose names were certified to the secretary of state by the political party of such nominees for president and vice-president.

In marking an office type ballot or nonpartisan ballot, the voter shall record the vote in the manner provided on the ballot next to the name of each candidate for whom the voter desires to vote.

In marking a primary election ballot, the voter shall record the vote in the manner provided on the ballot next to the name of each candidate for whom the voter desires to vote. If the voter desires to vote for the nomination of a person whose name is not printed on the primary election ballot, the voter may do so by writing such person's name on the ballot in the proper place provided for such purpose.

In marking a questions and issues ballot, the voter shall record the vote in the manner provided on the ballot at the left or at the right of "YES" or "NO" or other words of similar import which are printed on the ballot to enable the voter to indicate how the voter votes in connection with each question or issue upon which the voter desires to vote.

In marking any ballot on which a blank space has been provided wherein an elector may write in the name of a person for whom the elector desires to vote, the elector shall write such person's name in such blank space and on no other place on the ballot. Unless specific provision is made by statute, no blank space shall be provided on a ballot for write-in votes, and any names written on a ballot other than in a blank space provided therefor shall not be counted or recorded.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 2007 HB119 09-29-2007

This section is set out twice. See also § 3505.23, as amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.



Section 3505.23 - [Effective 6/26/2013] Time limit for occupying voting compartment - errors in voting - marking ballot.

Except as otherwise provided in this section, no voter shall be allowed to occupy a voting compartment or use a voting machine more than ten minutes when all the voting compartments or machines are in use and voters are waiting to occupy them. The ten-minute time limit shall not apply to any person who requires the use of a disabled-accessible voting machine as required under the "Help America Vote Act of 2002," 116 Stat. 1704, 42 U.S.C. 15481.

Except as otherwise provided by section 3505.24 of the Revised Code, no voter shall occupy a voting compartment or machine with another person or speak to anyone, nor shall anyone speak to the voter, while the voter is in a voting compartment or machine.

In precincts that do not use voting machines the following procedure shall be followed:

If a voter tears, soils, defaces, or erroneously marks a ballot the voter may return it to the precinct election officials and a second ballot shall be issued to the voter. Before returning a torn, soiled, defaced, or erroneously marked ballot, the voter shall fold it so as to conceal any marks the voter made upon it, but the voter shall not remove Stub A therefrom. If the voter tears, soils, defaces, or erroneously marks such second ballot, the voter may return it to the precinct election officials, and a third ballot shall be issued to the voter. In no case shall more than three ballots be issued to a voter. Upon receiving a returned torn, soiled, defaced, or erroneously marked ballot the precinct election officials shall detach Stub A therefrom, write "Defaced" on the back of such ballot, and place the stub and the ballot in the separate containers provided therefor.

No elector shall leave the polling place until the elector returns to the precinct election officials every ballot issued to the elector with Stub A on each ballot attached thereto, regardless of whether the elector has or has not placed any marks upon the ballot.

Before leaving the voting compartment, the voter shall fold each ballot marked by the voter so that no part of the face of the ballot is visible, and so that the printing thereon indicating the kind of ballot it is and the facsimile signatures of the members of the board of elections are visible. The voter shall then leave the voting compartment, deliver the voter's ballots, and state the voter's name to the judge having charge of the ballot boxes, who shall announce the name, detach Stub A from each ballot, and announce the number on the stubs. The judges in charge of the poll lists or poll books shall check to ascertain whether the number so announced is the number on Stub B of the ballots issued to such voter, and if no discrepancy appears to exist, the judge in charge of the ballot boxes shall, in the presence of the voter, deposit each such ballot in the proper ballot box and shall place Stub A from each ballot in the container provided therefor. The voter shall then immediately leave the polling place.

No ballot delivered by a voter to the judge in charge of the ballot boxes with Stub A detached therefrom, and only ballots provided in accordance with Title XXXV of the Revised Code, shall be voted or deposited in the ballot boxes.

In marking a presidential ballot, the voter shall record the vote in the manner provided on the ballot next to the names of the candidates for the offices of president and vice-president. Such ballot shall be considered and counted as a vote for each of the candidates for election as presidential elector whose names were certified to the secretary of state by the political party of such nominees for president and vice-president.

In marking an office type ballot or nonpartisan ballot, the voter shall record the vote in the manner provided on the ballot next to the name of each candidate for whom the voter desires to vote.

In marking a primary election ballot, the voter shall record the vote in the manner provided on the ballot next to the name of each candidate for whom the voter desires to vote. If the voter desires to vote for the nomination of a person whose name is not printed on the primary election ballot, the voter may do so by writing such person's name on the ballot in the proper place provided for such purpose.

In marking a questions and issues ballot, the voter shall record the vote in the manner provided on the ballot at the left or at the right of "YES" or "NO" or other words of similar import which are printed on the ballot to enable the voter to indicate how the voter votes in connection with each question or issue upon which the voter desires to vote.

In marking any ballot on which a blank space has been provided wherein an elector may write in the name of a person for whom the elector desires to vote, the elector shall write such person's name in such blank space and on no other place on the ballot. Unless specific provision is made by statute, no blank space shall be provided on a ballot for write-in votes, and any names written on a ballot other than in a blank space provided therefor shall not be counted or recorded.

Amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 2007 HB119 09-29-2007

This section is set out twice. See also § 3505.23, effective until 6/26/2013.



Section 3505.24 - [Effective Until 6/26/2013] Provising assistance to blind, disabled or illiterate electors.

Any elector who declares to the presiding judge of elections that the elector is unable to mark the elector's ballot by reason of blindness, disability, or illiteracy may be accompanied in the voting booth and aided by any person of the elector's choice, other than the elector's employer, an agent of the elector's employer, or an officer or agent of the elector's union, if any. The elector also may request and receive assistance in the marking of the elector's ballot from two election officials of different political parties. Any person providing assistance in the marking of an elector's ballot under this section shall thereafter provide no information in regard to the marking of that ballot.

Any judge may require a declaration of inability to be made by the elector under oath before the judge. Assistance shall not be rendered for causes other than those specified in this section, and no candidate whose name appears on the ballot shall assist any person in marking that person's ballot.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001

This section is set out twice. See also § 3505.24, as amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.



Section 3505.24 - [Effective 6/26/2013] Provising assistance to blind, disabled or illiterate electors.

Notwithstanding any provision of the Revised Code to the contrary, any elector who declares to the presiding judge of elections that the elector is unable to mark the elector's ballot by reason of blindness, disability, or illiteracy may be accompanied in the voting booth and aided by any person of the elector's choice, other than the elector's employer, an agent of the elector's employer, or an officer or agent of the elector's union, if any. The elector also may request and receive assistance in the marking of the elector's ballot from two election officials of different political parties. Any person providing assistance in the marking of an elector's ballot under this section shall thereafter provide no information in regard to the marking of that ballot.

Any judge may require a declaration of inability to be made by the elector under oath before the judge. Assistance shall not be rendered for causes other than those specified in this section, and no candidate whose name appears on the ballot shall assist any person in marking that person's ballot.

Amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001

This section is set out twice. See also § 3505.24, effective until 6/26/2013.



Section 3505.25 - [Repealed] .

Added by 127th General Assemblych.105,SB 286, §1, eff. 2/27/2008; repealed effective 5/1/2008.

Former section Renumbered as § 3599.07 by 127th General Assemblych.105,SB 286, §1, eff. 2/27/2008.

Prior History: (Effective Date: 10-01-1953; 05-02-2006)



Section 3505.26 - Closing polls procedures.

At the time for closing the polls, the presiding judge shall by proclamation announce that the polls are closed.

The judges shall then in the presence of observers proceed as follows:

(A) Count the number of electors who voted, as shown on the pollbooks;

(B) Count the unused ballots without removing stubs;

(C) Count the soiled and defaced ballots;

(D) Insert the totals of (A), (B), and (C) on the report forms provided therefor in the pollbook;

(E) Count the voted ballots. If the number of voted ballots exceeds the number of voters whose names appear upon the pollbooks, the presiding judge shall enter on the pollbooks an explanation of that discrepancy, and that explanation, if agreed to, shall be subscribed to by all of the judges . Any judge having a different explanation shall enter it in the pollbooks and subscribe to it.

(F) Put the unused ballots with stubs attached, and soiled and defaced ballots with stubs attached, in the envelopes or containers provided therefor, certify the number, and then proceed to count and tally the votes in the manner prescribed by section 3505.27 of the Revised Code and certify the result of the election to the board of elections.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006



Section 3505.27 - Counting and tallying of ballots.

Unless otherwise ordered by the secretary of state or the board of elections, the counting and tallying of ballots shall be conducted according to procedures prescribed by the board of elections that assure an accurate count of all votes cast and that include all of the following:

(A) The counting and tallying of ballots at the appropriate office, as designated by the board, in the full view of members of the board and observers;

(B) The recording on a worksheet or other appropriate document of the number of votes cast for each candidate and the number of votes cast for and against each question or issue;

(C) The periodic reporting to the public and the office of the secretary of state of the number of votes cast for each candidate and the number of votes cast for and against each question or issue as tallied at the time of the report;

(D) An examination and verification by the appropriate authority, as designated by the board, of the votes so tallied and recorded in the pollbook under section 3505.26 of the Revised Code.

The board shall prescribe additional procedures as necessary to assure an accurate count of all votes cast. These procedures shall be followed until all of the ballots that are required to be counted on the day of the election after the close of the polls have been counted.

All work sheets that are prepared at the polling locations shall be preserved and placed inside the pollbook and returned to the board.

If there is any disagreement as to how a ballot should be counted, it shall be submitted to the members of the board for a decision on whether or to what extent the ballot should be counted. If three of the members do not agree as to how any part of the ballot shall be counted, only that part of the ballot on which three of the members do agree shall be counted. A notation shall be made upon the ballot indicating what part has not been counted, and the ballot shall be placed in an envelope marked "Disputed Ballots."

Effective Date: 08-22-1995; 05-02-2006



Section 3505.28 - Rejection of ballots.

No ballot shall be counted which is marked contrary to law, except that no ballot shall be rejected for any technical error unless it is impossible to determine the voter's choice. If two or more ballots are found folded together among the ballots removed from a ballot box, they shall be deemed to be fraudulent. Such ballots shall not be counted. They shall be marked "Fraudulent" and shall be placed in an envelope indorsed "Not Counted" with the reasons therefor, and such envelope shall be delivered to the board of elections together with other uncounted ballots.

No ballot shall be rejected because of being marked with ink or by any writing instrument other than one of the pencils provided by the board of elections.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 05-13-1976



Section 3505.29 - Judges not to separate or leave until counting completed.

From the time the ballot box is opened and the count of ballots begun until the ballots are counted and certificates of votes cast are made out, signed, certified and given to the presiding judge for delivery to the headquarters of the board of elections, the judges in each precinct shall not separate, nor shall a judge leave the polling place except from unavoidable necessity. In cases of illness or unavoidable necessity the board may substitute another qualified person for any precinct official so incapacitated.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995



Section 3505.30 - Summary statement of results.

When the results of the ballots have been ascertained, such results shall be embodied in a summary statement to be prepared by the judges in duplicate, on forms provided by the board of elections. One copy shall be certified by the judges and posted on the front of the polling place, and one copy, similarly certified, shall be transmitted without delay to the board in a sealed envelope along with the other returns of the election. The board shall, immediately upon receipt of such summary statements, compile and prepare an unofficial count and upon its completion shall transmit prepaid, immediately by telephone, facsimile machine, or other telecommunications device, the results of such unofficial count to the secretary of state, or to the board of the most populous county of the district which is authorized to canvass the returns. Such count, in no event, shall be made later than twelve noon on the day following the election. The board shall also, at the same time, certify the results thereof to the secretary of state by certified mail. The board shall remain in session from the time of the opening of the polls, continuously, until the results of the election are received from every precinct in the county and such results are communicated to the secretary of state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995



Section 3505.31 - Sealing ballots, pollbooks, poll lists or signature pollbooks, tally sheets.

When the results of the voting in a polling place on the day of an election have been determined and entered upon the proper forms and the certifications of those results have been signed by the precinct officials, those officials, before leaving the polling place, shall place all ballots that they have counted in containers provided for that purpose by the board of elections, and shall seal each container in a manner that it cannot be opened without breaking the seal or the material of which the container is made. They shall also seal the pollbook, poll list or signature pollbook, and tally sheet in a manner that the data contained in these items cannot be seen without breaking the seals. On the outside of these items shall be a plain indication that they are to be filed with the board. The presiding judge and an employee or appointee of the board of elections who has taken an oath to uphold the laws and constitution of this state, including an oath that the person will promptly and securely perform the duties required under this section and who is a member of a different political party than the presiding judge, shall then deliver to the board the containers of ballots and the sealed pollbook, poll list, and tally sheet, together with all other election reports, materials, and supplies required to be delivered to the board.

The board shall carefully preserve all ballots prepared and provided by it for use in an election, whether used or unused, for sixty days after the day of the election, except that, if an election includes the nomination or election of candidates for any of the offices of president, vice-president, presidential elector, member of the senate of the congress of the United States, or member of the house of representatives of the congress of the United States, the board shall carefully preserve all ballots prepared and provided by it for use in that election, whether used or unused, for twenty-two months after the day of the election. If an election is held within that sixty-day period, the board shall have authority to transfer those ballots to other containers to preserve them until the sixty-day period has expired. After that sixty-day period, the ballots shall be disposed of by the board in a manner that the board orders, or where voting machines have been used the counters may be turned back to zero; provided that the secretary of state, within that sixty-day period, may order the board to preserve the ballots or any part of the ballots for a longer period of time, in which event the board shall preserve those ballots for that longer period of time.

In counties where voting machines are used, if an election is to be held within the sixty days immediately following a primary, general, or special election or within any period of time within which the ballots have been ordered preserved by the secretary of state or a court of competent jurisdiction, the board, after giving notice to all interested parties and affording them an opportunity to have a representative present, shall open the compartments of the machines and, without unlocking the machines, shall recanvass the vote cast in them as if a recount were being held. The results shall be certified by the board, and this certification shall be filed in the board's office and retained for the remainder of the period for which ballots must be kept. After preparation of the certificate, the counters may be turned back to zero, and the machines may be used for the election.

The board shall carefully preserve the pollbook, poll list or signature pollbook, and tally sheet delivered to it from each polling place until it has completed the official canvass of the election returns from all precincts in which electors were entitled to vote at an election, and has prepared and certified the abstracts of election returns, as required by law. The board shall not break, or permit anyone to break, the seals upon the pollbook, poll list or signature pollbook, and tally sheet, or make, or permit any one to make, any changes or notations in these items, while they are in its custody, except as provided by section 3505.32 of the Revised Code.

Pollbooks and poll lists or signature pollbooks of a party primary election delivered to the board from polling places shall be carefully preserved by it for two years after the day of election in which they were used, and shall then be disposed of by the board in a manner that the board orders.

Pollbooks, poll lists or signature pollbooks, tally sheets, summary statements, and other records and returns of an election delivered to it from polling places shall be carefully preserved by the board for two years after the day of the election in which they were used, and shall then be disposed of by the board in a manner that the board orders.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001; 2008 HB350 09-12-2008



Section 3505.32 - Canvass of election returns.

(A) Except as otherwise provided in division (D) of this section, not earlier than the eleventh day or later than the fifteenth day after a general or special election, the board of elections shall begin to canvass the election returns from the precincts in which electors were entitled to vote at that election. It shall continue the canvass daily until it is completed and the results of the voting in that election in each of the precincts are determined.

The board shall complete the canvass not later than the twenty-first day after the day of the election. Eighty-one days after the day of the election, the canvass of election returns shall be deemed final, and no amendments to the canvass may be made after that date. The secretary of state may specify an earlier date upon which the canvass of election returns shall be deemed final, and after which amendments to the final canvass may not be made, if so required by federal law.

(B) The county executive committee of each political party, each committee designated in a petition nominating an independent or nonpartisan candidate for election at an election, each committee designated in a petition to represent the petitioners pursuant to which a question or issue was submitted at an election, and any committee opposing a question or issue submitted at an election that was permitted by section 3505.21 of the Revised Code to have a qualified elector serve as an observer during the counting of the ballots at each polling place at an election may designate a qualified elector who may be present and may observe the making of the official canvass.

(C) The board shall first open all envelopes containing uncounted ballots and shall count and tally them.

In connection with its investigation of any apparent or suspected error or defect in the election returns from a polling place, the board may cause subpoenas to be issued and served requiring the attendance before it of the election officials of that polling place, and it may examine them under oath regarding the manner in which the votes were cast and counted in that polling place, or the manner in which the returns were prepared and certified, or as to any other matters bearing upon the voting and the counting of the votes in that polling place at that election.

Finally, the board shall open the sealed container containing the ballots that were counted in the polling place at the election and count those ballots, during the official canvass, in the presence of all of the members of the board and any other persons who are entitled to witness the official canvass.

(D) Prior to the tenth day after a primary, general, or special election, the board may examine the pollbooks, poll lists, and tally sheets received from each polling place for its files and may compare the results of the voting in any polling place with the summary statement received from the polling place. If the board finds that any of these records or any portion of them is missing, or that they are incomplete, not properly certified, or ambiguous, or that the results of the voting in the polling place as shown on the summary statement from the polling place are different from the results of the voting in the polling place as shown by the pollbook, poll list, or tally sheet from the polling place, or that there is any other defect in the records, the board may make whatever changes to the pollbook, poll list, or tally sheet it determines to be proper in order to correct the errors or defects.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 05-02-2006



Section 3505.33 - Declaration of election results - tie votes - abstracts and report of votes.

When the board of elections has completed the canvass of the election returns from the precincts in its county, in which electors were entitled to vote at any general or special election, it shall determine and declare the results of the elections determined by the electors of such county or of a district or subdivision within such county. If more than the number of candidates to be elected to an office received the largest and an equal number of votes, such tie shall be resolved by lot by the chairman of the board in the presence of a majority of the members of the board. Such declaration shall be in writing and shall be signed by at least a majority of the members of the board. It shall bear the date of the day upon which it is made, and a copy thereof shall be posted by the board in a conspicuous place in its office. The board shall keep such copy posted for a period of at least five days.

Thereupon the board shall promptly certify abstracts of the results of such elections within its county, in such forms as the secretary of state prescribes. Such forms shall be designated and shall contain abstracts as follows:

Form No.1. An abstract of the votes cast for the office of president and vice-president of the United States.

Form No.2. An abstract of the votes cast for the office of governor and lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, chief justice of the supreme court of Ohio, judge of the supreme court of Ohio, member of the senate of the congress of the United States, member at large of the house of representatives of the congress of the United States, district member of the house of representatives of the congress of the United States, and an abstract of the votes cast upon each question or issue submitted at such election to electors throughout the entire state.

Form No.3. An abstract of the votes cast for the office of member of the senate of the general assembly, and member of the house of representatives of the general assembly.

Form No.4. A report of the votes cast for the office of member of the state board of education, judge of the court of appeals, judge of the court of common pleas, judge of the probate court, county commissioner, county auditor, prosecuting attorney, clerk of the court of common pleas, sheriff, county recorder, county treasurer, county engineer, and coroner.

Form No.5. A report of the votes cast upon all questions and issues other than such questions and issues which were submitted to electors throughout the entire state.

Form No.6. A report of the votes cast for municipal offices, township offices, and the office of member of a board of education.

One copy of each of these forms shall be kept in the office of the board. One copy of each of these forms shall promptly be sent to the secretary of state, who shall place the records contained in forms No.1, No.2, and No.3 in electronic format. One copy of Form No.2 shall promptly be mailed to the president of the senate of the general assembly at his office in the statehouse. The board shall also at once upon completion of the official count send a certified copy of that part of each of the forms which pertains to an election in which only electors of a district comprised of more than one county but less than all of the counties of the state voted to the board of the most populous county in such district. It shall also at once upon completion of the official count send a certified copy of that part of each of the forms which pertains to an election in which only electors of a subdivision located partly within the county voted to the board of the county in which the major portion of the population of such subdivision is located.

If, after certifying and sending abstracts and parts thereof, a board finds that any such abstract or part thereof is incorrect, it shall promptly prepare, certify, and send a corrected abstract or part thereof to take the place of each incorrect abstract or part thereof theretofore certified and sent.

Effective Date: 08-22-1995



Section 3505.34 - Canvass of abstracts of votes for state executive offices by general assembly.

During the first week of the regular session of the general assembly following a regular state election, the president of the senate, in the presence of a majority of the members of each house of the general assembly, shall open, announce, and canvass the abstracts of the votes cast for the offices of governor and lieutenant governor, secretary of state, auditor of state, treasurer of state, and attorney general, as contained in the Form No. 2 sent to him as required by section 3505.33 of the Revised Code, and shall determine and declare the results of such election for such offices. The joint candidates for governor and lieutenant governor and the candidate for each other office who received the largest number of votes shall be declared elected to such office. If two or more candidates for election to the same office, or two or more sets of joint candidates for governor and lieutenant governor, receive the largest and an equal number of votes, one of them, or one set of joint candidates for governor and lieutenant governor, shall be declared elected to such office by a majority of the votes of all of the members of the senate and the house of representatives of the general assembly. If said Form No. 2 has not at such time been received by the president of the senate from the board of elections of any county, the secretary of state, upon request of the president of the senate, shall furnish to him such copies of said Form No. 2 as have not been received by him. When said canvass has been completed and the results of the election declared, the president of the senate shall certify to the secretary of state the names of the persons declared elected together with the title of the office to which each has been elected, and from such certification the secretary of state shall issue a certificate of election to the officials declared elected and so certified to the secretary of state. Thereupon the governor shall forthwith issue a commission to each of the persons elected to such offices upon the payment to the secretary of state of the fee required by section 107.06 of the Revised Code.

Effective Date: 03-10-1978



Section 3505.35 - Canvass of abstracts by secretary of state.

When the secretary of state has received from the board of elections of every county in the state Form No.2, as provided for in section 3505.33 of the Revised Code, the secretary of state shall promptly fix the time and place for the canvass of such abstracts, and the time fixed shall not be later than ten days after such abstracts have been received by the secretary of state from all counties. The secretary of state shall notify the governor, auditor of state, attorney general, and the chairman of the state central committee of each political party of the time and place fixed. At such time and in the presence of such of the persons so notified who attend, the secretary of state shall canvass the abstracts contained in said Form No.2 and shall determine and declare the results of all elections in which electors throughout the entire state voted. If two or more candidates for election to the same office, or two or more sets of joint candidates for governor and lieutenant governor, receive the largest and an equal number of votes, such tie shall be resolved by lot by the secretary of state. Such declaration of results by the secretary of state shall be in writing and shall be signed by the secretary of state. It shall bear the date of the day upon which it is made, and a copy thereof shall be posted by the secretary of state in a conspicuous place in his office. The secretary of state shall keep such copy posted for a period of at least five days.

Such declaration of results made by the secretary of state, insofar as it pertains to the offices of governor and lieutenant governor, secretary of state, auditor of state, treasurer of state, and attorney general, is only for the purpose of fixing the time of the commencement of the period of time within which applications for recounts of votes may be filed as provided by section 3515.02 of the Revised Code.

Effective Date: 08-22-1995



Section 3505.36 - Canvass of abstracts of multi county candidates and issues.

When the board of elections of the most populous county of a district comprised of more than one county but less than all of the counties of the state has received from the board of every county in such district certified copies of parts of abstracts pertaining to an election in which only the electors of such district voted, such board shall canvass such parts of abstracts and determine and declare the results of the elections determined by the electors of such district. If more than the number of candidates to be elected to an office receive the largest number and an equal number of votes, such tie shall be resolved by lot by the chairman of such board in the presence of all of the members of such board. Such declaration of results by such board shall be in writing and shall be signed by at least a majority of the members of such board. It shall bear the date of the day upon which it was made, and a copy thereof shall be posted by the board in a conspicuous place in its office. The board shall keep such copy posted for a period of at least five days.

Effective Date: 10-01-1953



Section 3505.37 - Canvass of abstracts by county where major portion of a subdivision involved is located.

When the board of elections of a county in which the major portion of the population of a subdivision located in more than one county is located receives from the boards of each county in which other portions of such subdivision are located parts of abstracts pertaining to an election in which only the electors of such subdivision voted, such board shall canvass such parts of abstracts and determine and declare the results of the elections determined by the electors of such subdivision. If more than the number of candidates to be elected to an office receive the largest number and an equal number of votes, such tie shall be resolved by lot by the chairman of such board in the presence of a majority of the members of such board. Such declaration of results by such board shall be in writing and shall be signed by at least a majority of the members of such board. It shall bear the date of the day upon which it is made, and a copy thereof shall be posted by such board in a conspicuous place in its office. The board shall keep such copy posted for a period of at least five days.

Effective Date: 10-01-1953



Section 3505.38 - Certificates of election.

Election officials who are required to declare the results of a special or general election in which persons were elected to offices shall, unless otherwise provided by law, issue to the persons declared elected by them appropriate certificates of election in such form as is prescribed by the secretary of state. Such certificates of election shall be issued by such election officials after the time within which applications may be made for recounts of votes has expired, and after recounts of votes which have been applied for are completed.

All persons declared to be elected by the president of the senate as provided for in section 3505.34 of the Revised Code shall be issued certificates of election by the secretary of state as provided for in such section and shall be issued commissions for such offices by the governor, upon the payment of the fee required by section 107.06 of the Revised Code, provided that the board of elections required to determine and declare the results of the election for candidates for election to the office of member of the house of representatives of the congress of the United States or member of the state board of education shall, in lieu of issuing a certificate of election, certify to the secretary of state the names of such candidates declared elected, and the secretary of state, from such certification, shall issue to the persons certified to him as elected as a member of the house of representatives of the congress of the United States or member of the state board of education a certificate of his election, signed by the governor, sealed with the great seal of the state, and countersigned by the secretary of state. Certificates of election of members of the house of representatives of the congress of the United States shall be forwarded by registered mail to the clerk of the house of representatives of the congress of the United States, Washington, D.C., and the person elected to such office shall be advised by letter from the secretary of state that his certificate of election has been forwarded to said clerk.

Effective Date: 01-01-1958



Section 3505.39 - Meeting of state's presidential electors.

The secretary of state shall immediately upon the completion of the canvass of election returns mail to each presidential elector so elected a certificate of his election and shall notify him to attend, at a place in the state capitol which the secretary of state shall select, at twelve noon on the day designated by the congress of the United States, a meeting of the state's presidential electors for the purpose of discharging the duties enjoined on them by the constitution of the United States. The secretary of state, ten days prior to such meeting, shall by letter remind each such elector of the meeting to be held for casting the vote of the state for president and vice-president of the United States. Each such elector shall give notice to the secretary of state before nine a.m. of that day whether or not he will be present at the appointed hour ready to perform his duties as a presidential elector. If at twelve noon at the place selected by the secretary of state presidential electors equal in number to the whole number of senators and representatives to which the state may at the time be entitled in the congress of the United States, are not present, the presidential electors present shall immediately proceed, in the presence of the governor and secretary of state, to appoint by ballot such number of persons to serve as presidential electors so that the number of duly elected presidential electors present at such time and place plus the presidential electors so appointed shall be equal in number to the whole number of senators and representatives to which the state is at that time entitled in the congress of the United States; provided, that each such appointment shall be made by a separate ballot, and that all appointments to fill vacancies existing because duly elected presidential electors are not present shall be made before other appointments are made, and that in making each such appointment the person appointed shall be of the same political party as the duly elected presidential elector whose absence requires such appointment to be made. In case of a tie vote the governor shall determine the results by lot. The electors making such appointments shall certify forthwith to the secretary of state the names of the persons so appointed and the secretary of state shall immediately issue to such appointees certificates of their appointment and notify them thereof. All of the state's presidential electors, both those duly elected who are then present and those appointed as herein provided, shall then meet and organize by electing one of their number as chairman and by designating the secretary of state as ex officio secretary and shall then and there discharge all of the duties enjoined upon presidential electors by the constitution and laws of the United States. Each presidential elector shall receive ten dollars for each day's attendance in Columbus as such and mileage at the rate of ten cents per mile for the estimated distance by the usual route from his place of residence to Columbus. Such compensation and mileage shall be upon vouchers issued by the secretary of state, and shall be paid by the treasurer of state out of the general fund.

Effective Date: 09-16-1957



Section 3505.40 - Electoral vote to be cast for party nominees.

A presidential elector elected at a general election or appointed pursuant to section 3505.39 of the Revised Code shall, when discharging the duties enjoined upon him by the constitution or laws of the United States, cast his electoral vote for the nominees for president and vice-president of the political party which certified him to the secretary of state as a presidential elector pursuant to law.

Effective Date: 11-14-1969






Chapter 3506 - VOTING AND TABULATING EQUIPMENT

Section 3506.01 - Voting and tabulation equipment definitions.

As used in this chapter and Chapters 3501., 3503., 3505., 3509., 3511., 3513., 3515., 3517., 3519., 3521., 3523., and 3599. of the Revised Code:

(A) "Marking device" means an apparatus operated by a voter to record the voter's choices through the piercing or marking of ballots enabling them to be examined and counted by automatic tabulating equipment.

(B) "Ballot" means the official election presentation of offices and candidates, including write-in candidates, and of questions and issues, and the means by which votes are recorded.

(C) "Automatic tabulating equipment" means a machine or electronic device, or interconnected or interrelated machines or electronic devices, that will automatically examine and count votes recorded on ballots.

(D) "Central counting station" means a location, or one of a number of locations, designated by the board of elections for the automatic examining, sorting, or counting of ballots.

(E) "Voting machines" means mechanical or electronic equipment for the direct recording and tabulation of votes.

(F) "Direct recording electronic voting machine" means a voting machine that records votes by means of a ballot display provided with mechanical or electro-optical components that can be actuated by the voter, that processes the data by means of a computer program, and that records voting data and ballot images in internal or external memory components. A "direct recording electronic voting machine" produces a tabulation of the voting data stored in a removable memory component and in printed copy.

(G) "Help America Vote Act of 2002" means the "Help America Vote Act of 2002," Pub. L. No. 107-252 , 116 Stat. 1666.

(H) "Voter verified paper audit trail" means a physical paper printout on which the voter's ballot choices, as registered by a direct recording electronic voting machine, are recorded. The voter shall be permitted to visually or audibly inspect the contents of the physical paper printout. The physical paper printout shall be securely retained at the polling place until the close of the polls on the day of the election; the secretary of state shall adopt rules under Chapter 119. of the Revised Code specifying the manner of storing the physical paper printout at the polling place. After the physical paper printout is produced, but before the voter's ballot is recorded, the voter shall have an opportunity to accept or reject the contents of the printout as matching the voter's ballot choices. If a voter rejects the contents of the physical paper printout, the system that produces the voter verified paper audit trail shall invalidate the printout and permit the voter to recast the voter's ballot. On and after the first federal election that occurs after January 1, 2006, unless required sooner by the Help America Vote Act of 2002, any system that produces a voter verified paper audit trail shall be accessible to disabled voters, including visually impaired voters, in the same manner as the direct recording electronic voting machine that produces it.

Effective Date: 07-22-1994; 05-07-2004; 05-02-2006



Section 3506.02 - Manner of adopting voting machines, marking devices, and automatic tabulating equipment.

Voting machines, marking devices, and automatic tabulating equipment may be adopted for use in elections in any county in the following manner:

(A) By the board of elections;

(B) By the board of county commissioners of such county on the recommendation of the board of elections;

(C) By the affirmative vote of a majority of the electors of such county voting upon the question of the adoption of such equipment in such county.

If a petition signed by electors equal in number to two per cent of the total votes cast in the county for the office of governor at the most recent general election for that office is filed with the board of elections, such board shall submit to the electors of such county at the next general election occurring not less than ninety days thereafter the question "Shall voting machines, marking devices, and automatic tabulating equipment be adopted in the county of ........................?" Upon the filing of such petition, the board of elections shall forthwith notify the board of county commissioners, and the board of county commissioners shall forthwith determine whether it would prefer to purchase or lease such equipment in whole or in part for cash and if so whether it will be necessary or advisable to issue bonds to provide funds for the purchase of such equipment, if adopted. If the board of county commissioners determines that it is necessary or advisable to issue bonds therefor, it shall by resolution provide for the submission on the same ballot, but as a separate issue, the question of issuing such bonds. The question of issuing such bonds shall be submitted as required by division (A) of section 3506.03 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 3506.03 - Acquisition of equipment.

Upon the adoption of voting machines, marking devices, and automatic tabulating equipment either by the action of the board of elections or by the board of county commissioners, on the recommendation of the board of elections or by the affirmative vote of a majority of the electors voting on the question of the adoption of such equipment, such board of county commissioners shall acquire the equipment by any one or by any combination of the following methods:

(A) By purchasing in whole or in part such equipment and paying the purchase price therefor in cash; or out of the proceeds of the issuance and sale of bonds, provided the question of issuing bonds for such purpose was submitted to the vote of the electors of the county pursuant to section 133.18 of the Revised Code and provided the issuance of such bonds was approved;

(B) By purchasing in whole or in part such equipment and paying the purchase price in a series of consecutive annual approximately equal installments the number of which shall not exceed the estimated number of years of usefulness of such equipment, as determined by the fiscal officer of the county and by issuing to the seller negotiable promissory notes of the county, evidencing the annual installments to become due, specifying the terms of purchase, and bearing interest at a rate not exceeding the rate determined as provided in section 9.95 of the Revised Code, which notes shall be public obligations as defined in division (GG)(2) of section 133.01 of the Revised Code and shall not be subject to Chapter 133. of the Revised Code, provided the legislation authorizing the issuance of such notes shall make provision for levying and collecting annually by taxation amounts sufficient to pay the interest on such notes and to provide for the payment of the principal thereof when due, and provided that the amounts of such tax so levied each year may be reduced by the amount by which revenues available for appropriation for the payment of the expenses of conducting elections are appropriated for, and applied to, the payment of such interest and principal of such notes;

(C) By leasing such equipment in whole or in part under contract of lease which shall provide for the rental, and also may provide for an option to purchase them or parts of them at a fixed price with the rentals paid to be applied to the purchase price, and payments under such contracts of lease may be made by the county out of funds of the county not otherwise appropriated; or which may be appropriated by the board of county commissioners, out of funds appropriated by the board of county commissioners to the board of elections for the costs and expenses of elections, with the approval of the board of elections; or out of the funds the board of county commissioners is authorized to provide by a levy and collection thereof annually by taxation.

Effective Date: 07-22-1994



Section 3506.04 - Acquisition of equipment in stages.

(A) If it is impracticable to supply each election precinct with voting machines or marking devices for use at the next election following the adoption of such equipment, as many shall be supplied for that election and the succeeding elections as it is practicable to procure either by purchase or lease, or by a combination of both, and such equipment may be used in election precincts within the county as the board of elections directs until such time as it is practicable to provide the total number of voting machines or marking devices necessary to supply all precincts within the county, provided that the total number of voting machines or marking devices necessary to supply all precincts shall be procured by purchase or lease, or by a combination of both as soon as practicable after their adoption.

(B) The board of elections shall be charged with the custody of all equipment acquired by the county, and shall see that all such equipment is kept in proper working order and in good repair. The board of county commissioners of any county or the board of elections, upon recommendation of the board of elections, may, prior to the adoption of such equipment, acquire by purchase or lease or by loan, for the experimental use in a limited number of precincts, such equipment, and such experimental use shall be valid for all purposes as if such equipment had been formally adopted, provided that such equipment has been approved by the board of voting machine examiners for experimental use.

(C) All equipment acquired by any county by any of the methods provided for in this section shall be exempt from levy and taxation.

Effective Date: 08-22-1995



Section 3506.05 - Certification of voting and tabulating equipment.

(A) As used in this section, except when used as part of the phrase "tabulating equipment" or "automatic tabulating equipment":

(1) "Equipment" means a voting machine, marking device, automatic tabulating equipment, or software.

(2) "Vendor" means the person that owns, manufactures, distributes, or has the legal right to control the use of equipment, or the person's agent.

(B) No voting machine, marking device, automatic tabulating equipment, or software for the purpose of casting or tabulating votes or for communications among systems involved in the tabulation, storage, or casting of votes shall be purchased, leased, put in use, or continued to be used, except for experimental use as provided in division (B) of section 3506.04 of the Revised Code, unless it, a manual of procedures governing its use, and training materials, service, and other support arrangements have been certified by the secretary of state and unless the board of elections of each county where the equipment will be used has assured that a demonstration of the use of the equipment has been made available to all interested electors. The secretary of state shall appoint a board of voting machine examiners to examine and approve equipment and its related manuals and support arrangements. The board shall consist of four members, who shall be appointed as follows:

(1) Two members appointed by the secretary of state.

(2) One member appointed by either the speaker of the house of representatives or the minority leader of the house of representatives, whichever is a member of the opposite political party from the one to which the secretary of state belongs.

(3) One member appointed by either the president of the senate or the minority leader of the senate, whichever is a member of the opposite political party from the one to which the secretary of state belongs.

In all cases of a tie vote or a disagreement in the board, if no decision can be arrived at, the board shall submit the matter in controversy to the secretary of state, who shall summarily decide the question, and the secretary of state's decision shall be final. Each member of the board shall be a competent and experienced election officer or a person who is knowledgeable about the operation of voting equipment and shall serve during the secretary of state's term. Any vacancy on the board shall be filled in the same manner as the original appointment. The secretary of state shall provide staffing assistance to the board, at the board's request.

For the member's service, each member of the board shall receive three hundred dollars per day for each combination of marking device, tabulating equipment, and voting machine examined and reported, but in no event shall a member receive more than six hundred dollars to examine and report on any one marking device, item of tabulating equipment, or voting machine. Each member of the board shall be reimbursed for expenses the member incurs during an examination or during the performance of any related duties that may be required by the secretary of state. Reimbursement of these expenses shall be made in accordance with, and shall not exceed, the rates provided for under section 126.31 of the Revised Code.

Neither the secretary of state nor the board, nor any public officer who participates in the authorization, examination, testing, or purchase of equipment, shall have any pecuniary interest in the equipment or any affiliation with the vendor.

(C)

(1) A vendor who desires to have the secretary of state certify equipment shall first submit the equipment, all current related procedural manuals, and a current description of all related support arrangements to the board of voting machine examiners for examination, testing, and approval. The submission shall be accompanied by a fee of two thousand four hundred dollars and a detailed explanation of the construction and method of operation of the equipment, a full statement of its advantages, and a list of the patents and copyrights used in operations essential to the processes of vote recording and tabulating, vote storage, system security, and other crucial operations of the equipment as may be determined by the board. An additional fee, in an amount to be set by rules promulgated by the board, may be imposed to pay for the costs of alternative testing or testing by persons other than board members, record-keeping, and other extraordinary costs incurred in the examination process. Moneys not used shall be returned to the person or entity submitting the equipment for examination.

(2) Fees collected by the secretary of state under this section shall be deposited into the state treasury to the credit of the board of voting machine examiners fund, which is hereby created. All moneys credited to this fund shall be used solely for the purpose of paying for the services and expenses of each member of the board or for other expenses incurred relating to the examination, testing, reporting, or certification of voting machine devices, the performance of any related duties as required by the secretary of state, or the reimbursement of any person submitting an examination fee as provided in this chapter.

(D) Within sixty days after the submission of the equipment and payment of the fee, or as soon thereafter as is reasonably practicable, but in any event within not more than ninety days after the submission and payment, the board of voting machine examiners shall examine the equipment and file with the secretary of state a written report on the equipment with its recommendations and its determination or condition of approval regarding whether the equipment, manual, and other related materials or arrangements meet the criteria set forth in sections 3506.07 and 3506.10 of the Revised Code and can be safely used by the voters at elections under the conditions prescribed in Title XXXV of the Revised Code, or a written statement of reasons for which testing requires a longer period. The board may grant temporary approval for the purpose of allowing experimental use of equipment. If the board finds that the equipment meets the criteria set forth in sections 3506.06, 3506.07, and 3506.10 of the Revised Code, can be used safely and can be depended upon to record and count accurately and continuously the votes of electors, and has the capacity to be warranted, maintained, and serviced, it shall approve the equipment and recommend that the secretary of state certify the equipment. The secretary of state shall notify all boards of elections of any such certification. Equipment of the same model and make, if it provides for recording of voter intent, system security, voter privacy, retention of vote, and communication of voting records in an identical manner, may then be adopted for use at elections.

(E) The vendor shall notify the secretary of state, who shall then notify the board of voting machine examiners, of any enhancement and any significant adjustment to the hardware or software that could result in a patent or copyright change or that significantly alters the methods of recording voter intent, system security, voter privacy, retention of the vote, communication of voting records, and connections between the system and other systems. The vendor shall provide the secretary of state with an updated operations manual for the equipment, and the secretary of state shall forward the manual to the board. Upon receiving such a notification and manual, the board may require the vendor to submit the equipment to an examination and test in order for the equipment to remain certified. The board or the secretary of state shall periodically examine, test, and inspect certified equipment to determine continued compliance with the requirements of this chapter and the initial certification. Any examination, test, or inspection conducted for the purpose of continuing certification of any equipment in which a significant problem has been uncovered or in which a record of continuing problems exists shall be performed pursuant to divisions (C) and (D) of this section, in the same manner as the examination, test, or inspection is performed for initial approval and certification.

(F) If, at any time after the certification of equipment, the board of voting machine examiners or the secretary of state is notified by a board of elections of any significant problem with the equipment or determines that the equipment fails to meet the requirements necessary for approval or continued compliance with the requirements of this chapter, or if the board of voting machine examiners determines that there are significant enhancements or adjustments to the hardware or software, or if notice of such enhancements or adjustments has not been given as required by division (E) of this section, the secretary of state shall notify the users and vendors of that equipment that certification of the equipment may be withdrawn.

(G)

(1) The notice given by the secretary of state under division (F) of this section shall be in writing and shall specify both of the following:

(a) The reasons why the certification may be withdrawn;

(b) The date on which certification will be withdrawn unless the vendor takes satisfactory corrective measures or explains why there are no problems with the equipment or why the enhancements or adjustments to the equipment are not significant.

(2) A vendor who receives a notice under division (F) of this section shall, within thirty days after receiving it, submit to the board of voting machine examiners in writing a description of the corrective measures taken and the date on which they were taken, or the explanation required under division (G)(1)(b) of this section.

(3) Not later than fifteen days after receiving a written description or explanation under division (G)(2) of this section from a vendor, the board shall determine whether the corrective measures taken or the explanation is satisfactory to allow continued certification of the equipment, and the secretary of state shall send the vendor a written notice of the board's determination, specifying the reasons for it. If the board has determined that the measures taken or the explanation given is unsatisfactory, the notice shall include the effective date of withdrawal of the certification. This date may be different from the date originally specified in division (G)(1)(b) of this section.

(4) A vendor who receives a notice under division (G)(3) of this section indicating a decision to withdraw certification may, within thirty days after receiving it, request in writing that the board hold a hearing to reconsider its decision. Any interested party shall be given the opportunity to submit testimony or documentation in support of or in opposition to the board's recommendation to withdraw certification. Failure of the vendor to take appropriate steps as described in division (G)(1)(b) or to comply with division (G)(2) of this section results in a waiver of the vendor's rights under division (G)(4) of this section.

(H)

(1) The secretary of state, in consultation with the board of voting machine examiners, shall establish, by rule, guidelines for the approval, certification, and continued certification of the voting machines, marking devices, and tabulating equipment to be used under Title XXXV of the Revised Code. The guidelines shall establish procedures requiring vendors or computer software developers to place in escrow with an independent escrow agent approved by the secretary of state a copy of all source code and related documentation, together with periodic updates as they become known or available. The secretary of state shall require that the documentation include a system configuration and that the source code include all relevant program statements in low- or high-level languages. As used in this division, "source code" does not include variable codes created for specific elections.

(2) Nothing in any rule adopted under division (H) of this section shall be construed to limit the ability of the secretary of state to follow or adopt, or to preclude the secretary of state from following or adopting, any guidelines proposed by the federal election commission, any entity authorized by the federal election commission to propose guidelines, the election assistance commission, or any entity authorized by the election assistance commission to propose guidelines.

(3)

(a) Before the initial certification of any direct recording electronic voting machine with a voter verified paper audit trail, and as a condition for the continued certification and use of those machines, the secretary of state shall establish, by rule, standards for the certification of those machines. Those standards shall include, but are not limited to, all of the following:

(i) A definition of a voter verified paper audit trail as a paper record of the voter's choices that is verified by the voter prior to the casting of the voter's ballot and that is securely retained by the board of elections;

(ii) Requirements that the voter verified paper audit trail shall not be retained by any voter and shall not contain individual voter information;

(iii) A prohibition against the production by any direct recording electronic voting machine of anything that legally could be removed by the voter from the polling place, such as a receipt or voter confirmation;

(iv) A requirement that paper used in producing a voter verified paper audit trail be sturdy, clean, and resistant to degradation;

(v) A requirement that the voter verified paper audit trail shall be capable of being optically scanned for the purpose of conducting a recount or other audit of the voting machine and shall be readable in a manner that makes the voter's ballot choices obvious to the voter without the use of computer or electronic codes;

(vi) A requirement, for office-type ballots, that the voter verified paper audit trail include the name of each candidate selected by the voter;

(vii) A requirement, for questions and issues ballots, that the voter verified paper audit trail include the title of the question or issue, the name of the entity that placed the question or issue on the ballot, and the voter's ballot selection on that question or issue, but not the entire text of the question or issue.

(b) The secretary of state, by rule adopted under Chapter 119. of the Revised Code, may waive the requirement under division (H)(3)(a)(v) of this section, if the secretary of state determines that the requirement is cost prohibitive.

(4)

(a) Except as otherwise provided in division (H)(4)(c) of this section, any voting machine, marking device, or automatic tabulating equipment initially certified or acquired on or after December 1, 2008, shall have the most recent federal certification number issued by the election assistance commission.

(b) Any voting machine, marking device, or automatic tabulating equipment certified for use in this state on September 12, 2008, shall meet, as a condition of continued certification and use, the voting system standards adopted by the federal election commission in 2002.

(c) A county that acquires additional voting machines, marking devices, or automatic tabulating equipment on or after December 1, 2008, shall not be considered to have acquired those machines, devices, or equipment on or after December 1, 2008, for the purpose of division (H)(4)(a) of this section if all of the following apply:

(i) The voting machines, marking devices, or automatic tabulating equipment acquired are the same as the machines, devices, or equipment currently used in that county.

(ii) The acquisition of the voting machines, marking devices, or automatic tabulating equipment does not replace or change the primary voting system used in that county.

(iii) The acquisition of the voting machines, marking devices, or automatic tabulating equipment is for the purpose of replacing inoperable machines, devices, or equipment or for the purpose providing additional machines, devices, or equipment required to meet the allocation requirements established pursuant to division (I) of section 3501.11 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-22-1994; 05-07-2004; 05-02-2006; 2008 HB350 09-12-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3506.06 - Marking device specifications.

No marking device shall be approved by the board of voting machine examiners or certified by the secretary of state, or be purchased, rented, or otherwise acquired, or used, unless it fulfills the following requirements:

(A) It shall permit and require voting in absolute secrecy, and shall be so constructed that no person can see or know for whom any other elector has voted or is voting, except an elector who is assisting a voter as prescribed by section 3505.24 of the Revised Code.

(B) It shall permit each elector to vote at any election for all persons and offices for whom and for which the elector is lawfully entitled to vote, whether or not the name of any such person appears on a ballot as a candidate; to vote for as many persons for an office as the elector is entitled to vote for; and to vote for or against any question upon which the elector is entitled to vote.

(C) It shall permit each elector to write in the names of persons for whom the elector desires to vote, whose names do not appear upon the ballot, if such write-in candidates are permitted by law.

(D) It shall permit each elector, at all presidential elections, by one punch or mark to vote for candidates of one party for president, vice president, and presidential electors.

(E) It shall be durably constructed of material of good quality in a neat and workerlike manner, and in form that shall make it safely transportable.

(F) It shall be so constructed that a voter may readily learn the method of operating it and may expeditiously cast the voter's vote for all candidates of the voter's choice.

(G) It shall not provide to a voter any type of receipt or voter confirmation that the voter legally may retain after leaving the polling place.

Effective Date: 11-21-1973; 05-07-2004



Section 3506.07 - Automatic tabulating equipment.

No automatic tabulating equipment shall be approved by the board of voting machine examiners or certified by the secretary of state, or be purchased, rented, or otherwise acquired, or used, unless it has been or is capable of being manufactured for use and distribution beyond a prototype and can be set by election officials, to examine ballots and to count votes accurately for each candidate, question, and issue, excluding any ballots punched or marked contrary to the instructions printed on such ballots, provided that such equipment shall not be required to count write-in votes or the votes on any ballots that have been voted other than at the regular polling place on election day.

Effective Date: 07-22-1994



Section 3506.08 - Printed ballot card specifications.

When a marking device designed for use with printed ballot cards has been approved by the secretary of state pursuant to section 3506.05 of the Revised Code, the secretary of state shall for each election prescribe specifications for the printing of such ballot cards that will present to voters the same information with respect to candidates, offices, questions, and issues obtainable from paper ballots for the same election prepared pursuant to Chapter 3505. of the Revised Code.

Each ballot card shall have attached two stubs, each of the width of the ballot and each at least one-half inch in length, except that, if the board of elections has an alternate method to account for the ballots that the secretary of state has authorized, each ballot card may have only one stub that shall be the width of the ballot and not less than one-half inch in length. In the case of ballot cards with two stubs, the stubs shall be separated from the ballot card and from each other by perforated lines. One stub shall be known as Stub A and shall have printed on its face "Stub A" and "Consecutive Number . . . ." The other stub shall be known as Stub B and shall have printed on its face "Stub B" and "Consecutive Number . . . . . ." and the instructions to the voter which shall be printed in upper and lower case ten point type. Each ballot card of each kind of ballot provided for use in each precinct shall be numbered consecutively by printing such number upon both of the stubs attached thereto. The board of elections may order the ballot type, part, rotation series, and the precinct designation printed and pre-punched at the top of each ballot card. This information shall be separated from the remaining portion of the ballot card.

The secretary of state shall further prescribe the supplementary means, whether paper ballots, ballot envelopes, or other, by which a voter may write in the names of candidates whose names do not appear on the ballot.

Effective Date: 08-22-1995



Section 3506.09 - Marking devices designed for use with electronic data processing cards.

Where a marking device designed for use with electronic data processing cards has been approved by the secretary of state pursuant to section 3506.05 of the Revised Code, the secretary of state shall for each election prescribe for use with such marking device ballot labels that will present to voters the same information with respect to candidates, offices, questions, and issues obtainable from paper ballots for the same election prepared pursuant to Chapter 3505. of the Revised Code.

Each ballot card shall have attached two stubs, each of the width of the ballot and each at least one-half inch in length, except that, if the board of elections has an alternate method to account for the ballots that the secretary of state has authorized, each ballot card may have only one stub that shall be the width of the ballot and not less than one-half inch in length. In the case of ballot cards with two stubs, the stubs shall be separated from the ballot card and from each other by perforated lines. One stub shall be known as Stub A and shall have printed on its face "Stub A" and "Consecutive Number . . . . . . . ." The other stub shall be known as Stub B and shall have printed on its face "Stub B" and "Consecutive Number . . . . " and the instructions to the voter which shall be printed in upper and lower case ten point type. Each ballot card of each kind of ballot provided for use in each precinct shall be numbered consecutively by printing such number upon both of the stubs attached thereto. The board of elections may order the ballot type, part, rotation series, and the precinct designation printed and pre-punched at the top of each ballot card. This information shall be separated from the remaining portion of the ballot card.

The secretary of state shall further prescribe the supplementary means, whether paper ballots, ballot envelopes, or other, by which a voter may write in the names of candidates whose names do not appear on the ballot.

Effective Date: 08-22-1995



Section 3506.10 - Requirements for approval or certification of voting machines.

No voting machine shall be approved by the board of voting machine examiners or certified by the secretary of state, or be purchased, rented, or otherwise acquired, or used, except when specifically allowed for experimental use, as provided in section 3506.04 of the Revised Code, unless it fulfills the following requirements:

(A) It shall permit and require voting in absolute secrecy, and shall be so constructed that no person can see or know for whom any other elector has voted or is voting, except an elector who is assisting a voter as prescribed by section 3505.24 of the Revised Code.

(B) It shall permit each elector to vote at any election for all persons and offices for whom and for which the elector is lawfully entitled to vote, whether or not the name of any such person appears on a ballot label as a candidate; to vote for as many persons for an office as the elector is entitled to vote for; and to vote for or against any question upon which the elector is entitled to vote.

(C) It shall preclude each elector from voting for any candidate or upon any question for whom or upon which the elector is not entitled to vote, from voting for more persons for any office than the elector is entitled to vote for, and from voting for any candidates for the same office or upon any question more than once.

(D) It shall permit each voter to deposit, write in, or affix, upon devices provided for that purpose, ballots containing the names of persons for whom the voter desires to vote, whose names do not appear upon the voting machine. Those devices shall be susceptible of identification as to party affiliations when used at a primary election.

(E) It shall permit each elector to change the elector's vote for any candidate or upon any question appearing upon the ballot labels, up to the time the elector starts to register the elector's vote.

(F) It shall permit each elector, at all presidential elections, by one device to vote for candidates of one party for president, vice-president, and presidential electors.

(G) It shall be capable of adjustment by election officers so as to permit each elector, at a primary election, to vote only for the candidates of the party with which the elector has declared the elector's affiliation and shall preclude the elector from voting for any candidate seeking nomination by any other political party; and to vote for the candidates for nonpartisan nomination or election.

(H) It shall have separate voting devices for candidates and questions, which shall be arranged in separate rows or columns. It shall be so arranged that one or more adjacent rows or columns may be assigned to the candidates of each political party at primary elections.

(I) It shall have a counter, or other device, the register of which is visible from the outside of the machine, and which will show at any time during the voting the total number of electors who have voted; and also a protective counter, or other device, the register of which cannot be reset, which will record the cumulative total number of movements of the internal counters.

(J) It shall be provided with locks and seals by the use of which, immediately after the polls are closed or the operation of the machine for an election is completed, no further changes to the internal counters can be allowed.

(K) It shall have the capacity to contain the names of candidates constituting the tickets of at least five political parties, and independent groups and such number of questions not exceeding fifteen as the secretary of state shall specify.

(L) It shall be durably constructed of material of good quality in a neat and workerlike manner, and in form that shall make it safely transportable.

(M) It shall be so constructed that a voter may readily learn the method of operating it, may expeditiously cast a vote for all candidates of the voter's choice, and when operated properly shall register and record correctly and accurately every vote cast.

(N) It shall be provided with a screen, hood, or curtain, which will conceal the voter while voting. During the voting, it shall preclude every person from seeing or knowing the number of votes registered for any candidate or question and from tampering with any of the internal counters.

(O) It shall not provide to a voter any type of receipt or voter confirmation that the voter legally may retain after leaving the polling place.

(P) On and after the first federal election that occurs after January 1, 2006, unless required sooner by the Help America Vote Act of 2002, if the voting machine is a direct recording electronic voting machine, it shall include a voter verified paper audit trail.

Before any voting machine is purchased, rented, or otherwise acquired, or used, the person or corporation owning or manufacturing that machine or having the legal right to control the use of that machine shall give an adequate guarantee in writing and post a bond in an amount sufficient to cover the cost of any recount or new election resulting from or directly related to the use or malfunction of the equipment, accompanied by satisfactory surety, all as determined by the secretary of state, with the board of county commissioners, guaranteeing and securing that those machines have been and continue to be certified by the secretary of state in accordance with section 3506.05 of the Revised Code, comply fully with the requirements of this section, and will correctly, accurately, and continuously register and record every vote cast, and further guaranteeing those machines against defects in workership and materials for a period of five years from the date of their acquisition .

Effective Date: 07-22-1994; 05-07-2004



Section 3506.11 - Rotation of candidates' names.

The names of all candidates for an office shall be arranged in a group under the title of the office and printed on labels so that they may be rotated on the voting machine as provided in section 3505.03 of the Revised Code. Under the name of each candidate nominated at a primary election or certified by a party committee to fill a vacancy under section 3513.31 of the Revised Code, the name of the political party that nominated or certified the candidate shall be printed in less prominent typeface than that in which the candidate's name is printed.

Effective Date: 07-22-1994



Section 3506.12 - County board to combine, rearrange or enlarge precincts - counting stations.

In counties where marking devices, automatic tabulating equipment, voting machines, or any combination of these are in use or are to be used, the board of elections:

(A) May combine, rearrange, and enlarge precincts; but the board shall arrange for a sufficient number of these devices to accommodate the number of electors in each precinct as determined by the number of votes cast in that precinct at the most recent election for the office of governor, taking into consideration the size and location of each selected polling place, available parking, handicap accessibility and other accessibility to the polling place, and the number of candidates and issues to be voted on. Notwithstanding section 3501.22 of the Revised Code, the board may appoint more than four precinct officers to each precinct if this is made necessary by the number of voting machines to be used in that precinct.

(B) Except as otherwise provided in this division, shall establish one or more counting stations to receive voted ballots and other precinct election supplies after the polling precincts are closed. Those stations shall be under the supervision and direction of the board of elections. Processing and counting of voted ballots, and the preparation of summary sheets, shall be done in the presence of observers approved by the board. A certified copy of the summary sheet for the precinct shall be posted at each counting station immediately after completion of the summary sheet.

In counties where punch card ballots are used, one or more counting stations, located at the board of elections, shall be established, at which location all punch card ballots shall be counted.

As used in this division, "punch card ballot" has the same meaning as in section 3506.16 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001; 05-02-2006



Section 3506.13 - Challengers and witnesses in precincts where marking devices, automatic tabulating equipment, voting machines, or any combination of these are used.

In precincts where marking devices, automatic tabulating equipment, voting machines, or any combination of these are used, observers may be appointed as prescribed in section 3505.21 of the Revised Code. The duties and privileges of observers in such precincts during the hours the polls are open shall be as provided in section 3505.21 of the Revised Code.

Observers shall be allowed to remain in the polling place after the polls close and may observe the processing of the ballots and the sealing and signing of the envelopes or containers or both containing the voted ballots.

Effective Date: 07-22-1994; 05-02-2006



Section 3506.14 - Testing and auditing of voting equipment.

(A) Prior to each election, the board of elections shall test and audit the variable codes applicable to that election to verify the accuracy of any computer program that will be used for tallying the ballot cards for each precinct in which an election will be held.

(B) Prior to the start of the count of the ballots, the board of elections shall have the voting machine or automatic tabulating equipment tested to ascertain that it will accurately count the votes cast for all offices and on all questions and issues. Public notice of the time and place of the test shall be given by proclamation or posting as in the case of notice of elections. The test shall be conducted by processing a pre-audited group of ballots so marked as to record a predetermined number of valid votes for each candidate and on each question and issue, and shall include for each office one or more ballots that have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject those votes. In that test a different number of valid votes shall be assigned to each candidate for an office, and for and against each question and issue. If an error is detected, the cause for the error shall be ascertained and corrected and an errorless count shall be made and certified to by the board before the count is started. The tabulating equipment shall pass the same test at the beginning and conclusion of the election day count before the election returns are approved as official. On completion of the election day count, the programs, test materials, and ballots shall be sealed and retained as provided for paper ballots in section 3505.31 of the Revised Code.

Effective Date: 08-22-1995



Section 3506.15 - Secretary of state to promulgate rules for equipment and conduct of elections.

The secretary of state shall provide each board of elections with rules, instructions, directives, and advisories regarding the examination, testing, and use of the voting machine and tabulating equipment, the assignment of duties of booth officials, the procedure for casting a vote on the machine, and how the vote shall be tallied and reported to the board, and with other rules, instructions, directives, and advisories the secretary of state finds necessary to ensure the adequate care and custody of voting equipment, and the accurate registering, counting, and canvassing of the votes as required by this chapter. The boards of elections shall be charged with the responsibility of providing for the adequate instruction of voters and election officials in the proper use of the voting machine and marking devices. The boards' instructions shall include, in counties where punch card ballots are used, instructions that each voter shall examine the voter's marked ballot card and remove any chads that remain partially attached to it before returning it to election officials.

The secretary of state's rules, instructions, directives, and advisories provided under this section shall comply, insofar as practicable, with this chapter. The provisions of Title XXXV [35] of the Revised Code, not inconsistent with the provisions relating to voting machines, apply in any county using a voting machine.

As used in this section, "chad" and "punch card ballot" have the same meanings as in section 3506.16 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001



Section 3506.16 - Punch card ballots - chads.

(A) As used in this section:

(1) "Chad" means the small piece of paper or cardboard produced from a punch card ballot when a voter pierces a hole in a perforated, designated position on the ballot with a marking device to record the voter's candidate, question, or issue choice.

(2) "Punch card ballot" means a ballot card that contains small perforated designated positions that a marking device must pierce to form a hole that records a voter's candidate, question, or issue choice.

(B)

(1) In counties where punch card ballots are used, employees of the board of elections designated by the board under division (C) of this section shall take all reasonable steps, in a manner prescribed by the secretary of state, to inspect those ballots at the board of elections prior to their counting by automatic tabulating equipment.

(2) Those designees shall take all reasonable steps, in a manner prescribed by the secretary of state, to remove from a punch card ballot chads attached by two or fewer corners. They shall not remove from a punch card ballot any chad attached by three or four corners. If a chad is attached to a punch card ballot by three or four corners, it shall be deemed that a voter did not record a candidate, question, or issue choice at that particular position on the ballot, and a vote shall not be counted at that particular position on the ballot.

(3)

(a) Those designees shall remake and count as a valid ballot any punch card ballot in which the pattern of holes punched in areas of the ballot card other than the designated positions assigned to candidates, questions, or issues makes it clear to the designees that the voter inserted the ballot card into the voting machine with the back side of the ballot card facing up. Only holes that are clearly pierced through the punch card ballot shall be remade and counted. The designees shall remake and count a punch card ballot under this division whether the voter voted for one candidate, question, or issue, more than one but not all candidates, questions, or issues, or all candidates, questions, and issues.

(b) If the pattern of holes pierced through a punch card ballot indicates that the ballot card was inserted into the voting machine with the back side of the ballot facing up, partially voted, then removed from the voting machine, reinserted properly, and voted correctly, the designees shall remake and count as valid only those votes represented by the properly punched side of the original punch card ballot.

(C) The board of elections of a county where punch card ballots are used shall designate teams to inspect those ballots under division (B) of this section and, as necessary, to remove chads from those ballots or remake those ballots. Those teams shall consist of two employees of the board, one from each major political party. The board may designate as many teams as the board considers necessary to efficiently inspect those ballots prior to their counting. The board also may designate teams of two employees, one from each major political party, to monitor the teams conducting the inspection of those ballots under division (B) of this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Repealed by 129th General AssemblyFile No.40,HB 194, §2 This repeal was made subject to referendum in the Nov. 6, 2012 election, and subsequently repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001



Section 3506.17 - [Repealed].

Effective Date: 07-01-2005



Section 3506.18 - Electronic voting machine - verified paper audit trail as official ballot in recount.

(A) For any recount of an election in which ballots are cast using a direct recording electronic voting machine with a voter verified paper audit trail, the voter verified paper audit trail shall serve as the official ballot to be recounted.

(B) Voter verified paper audit trails shall be preserved in the same manner and for the same time period as paper ballots are preserved under section 3505.31 of the Revised Code.

(C) A voter verified paper audit trail shall be treated as are other ballots for purposes of section 149.43 of the Revised Code and shall be retained in accordance with the county records retention schedule established under section 149.38 of the Revised Code after the relevant time period prescribed for its preservation in section 3505.31 of the Revised Code, or as ordered by the secretary of state or a court of competent jurisdiction.

(D) If a voter verified paper audit trail is made available to the public, any information on that voter verified paper audit trail that identifies the particular direct recording electronic voting machine that produced it shall be redacted.

Effective Date: 05-07-2004; 05-02-2006



Section 3506.19 - Disability-accessible electronic voting machine to be required at each polling place.

On and after the first federal election that occurs after January 1, 2006, unless required sooner by the Help America Vote Act of 2002, each polling location shall have available for use at all elections at least one direct recording electronic voting machine that is accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters.

Effective Date: 05-07-2004



Section 3506.20 - Tracking number required for ballots on demand system.

(A) As used in this section, "ballots on demand voting system" means a system that utilizes ballots printed as needed by election officials at the board of elections for distribution to electors, either in person or by mail.

(B) No board of elections shall use a ballots on demand voting system unless each ballot printed by the system includes a tracking number.

Effective Date: 05-02-2006



Section 3506.21 - Optical scan ballot marking requirements.

(A) As used in this section, "optical scan ballot" means a ballot that is marked by using a specified writing instrument to fill in a designated position to record a voter's candidate, question, or issue choice and that can be scanned and electronically read in order to tabulate the vote.

(B)

(1) In addition to marks that can be scanned and electronically read by automatic tabulating equipment, any of the following marks, if a majority of those marks are made in a consistent manner throughout an optical scan ballot, shall be counted as a valid vote:

(a) A candidate, question, or issue choice that has been circled by the voter;

(b) An oval beside the candidate, question, or issue choice that has been circled by the voter;

(c) An oval beside the candidate, question, or issue choice that has been marked by the voter with an "x," a check mark, or other recognizable mark;

(d) A candidate, question, or issue choice that has been marked with a writing instrument that cannot be recognized by automatic tabulating equipment.

(2) Marks made on an optical scan ballot in accordance with division (B)(1) of this section shall be counted as valid votes only if that optical scan ballot contains no marks that can be scanned and electronically read by automatic tabulating equipment.

(3) If automatic tabulating equipment detects that more marks were made on an optical scan ballot for a particular office, question, or issue than the number of selections that a voter is allowed by law to make for that office, question, or issue, the voter's ballot shall be invalidated for that office, question, or issue. The ballot shall not be invalidated for any other office, question, or issue for which the automatic tabulating equipment detects a vote to have been cast, in accordance with the law.

(C) The secretary of state may adopt rules under Chapter 119. of the Revised Code to authorize additional types of optical scan ballots and to specify the types of marks on those ballots that shall be counted as a valid vote to ensure consistency in the counting of ballots throughout the state.

(D)

(1) A board of elections of a county that uses optical scan ballots and automatic tabulating equipment as the primary voting system for the county shall not tabulate the unofficial results of optical scan ballots voted on election day at a central location.

(2) A board of elections that provides for the tabulation at each precinct of voted ballots, and then, at a central location, combines those precinct ballot totals with ballot totals from other precincts, including optical scan ballots voted by absent voters, shall not be considered to be tabulating the unofficial results of optical scan ballots at a central location for the purpose of division (D)(1) of this section.

Effective Date: 05-02-2006; 2008 SB286 02-27-2008



Section 3506.22 - Direct recording electronic voting machines after 2012.

(A) Beginning in the year 2013 and thereafter, a county that selects direct recording electronic voting machines as the primary voting system to be used in the county and not only for accessibility for individuals with disabilities as required under the Help America Vote Act of 2002 and section 3506.19 of the Revised Code shall acquire, if needed, sufficient direct recording electronic voting machines to meet the minimum number of direct recording electronic voting machines required to be established by the secretary of state under division (B) of this section.

(B) Beginning in the year 2013 and every eight years thereafter, the secretary of state shall establish, for each county, a minimum number of direct recording electronic voting machines that the county shall be required to have if it elects to use direct recording electronic voting machines as the primary voting system in the county. The minimum number for each county shall be calculated as follows:

(1) The total number of registered voters in the county as of the October deadline for voter registration for the last presidential election or the average of the total number of registered voters in the county as of the October deadline for voter registration for the last two presidential elections, whichever number is higher, shall be determined.

(2) The number resulting from the determination under division (B)(1) of this section shall be divided by one hundred seventy-five.

(3) Any fraction resulting from the calculation under division (B)(2) of this section shall be rounded up to the next whole number.

(C) A county that selects direct recording electronic voting machines as the primary voting system to be used in the county and not only for accessibility for individuals with disabilities as required under the Help America Vote Act of 2002 and section 3506.19 of the Revised Code after the effective date of this section but before the year 2013 shall do so in accordance with the formula set forth in Section 514.03 of Am. Sub. H.B. 66 of the 126th general assembly.

Effective Date: 05-02-2006



Section 3506.23 - Voting machines not to be connected to internet.

A voting machine shall not be connected to the internet.

Effective Date: 05-02-2006






Chapter 3507 - [REPEALED] VOTING MACHINES

Section 3507.01 to 3507.04 - [Repealed].

Effective Date: 07-22-1994



Section 3507.05 - Amended and Renumbered RC 3506.10.

Effective Date: 07-22-1994



Section 3507.06 - Amended and Renumbered RC 3506.11.

Effective Date: 07-22-1994



Section 3507.07 to 3507.09 - [Repealed].

Effective Date: 11-21-1973



Section 3507.10 - [Repealed].

Effective Date: 03-23-1972



Section 3507.11 to 3507.13 - [Repealed].

Effective Date: 11-21-1973



Section 3507.14 - [Repealed].

Effective Date: 07-22-1994



Section 3507.15 - Amended and Renumbered RC 3506.15.

Effective Date: 07-22-1994



Section 3507.16 - [Repealed].

Effective Date: 07-22-1994






Chapter 3509 - ABSENT VOTER'S BALLOTS

Section 3509.01 - [Effective Until 6/26/2013] Absent voter's ballot procedures.

(A) The board of elections of each county shall provide absent voter's ballots for use at every primary and general election, or special election to be held on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting constitutional amendments proposed by the general assembly to the voters of the state. Those ballots shall be the same size, shall be printed on the same kind of paper, and shall be in the same form as has been approved for use at the election for which those ballots are to be voted; except that, in counties using marking devices, ballot cards may be used for absent voter's ballots, and those absent voters shall be instructed to record the vote in the manner provided on the ballot cards. In counties where punch card ballots are used, those absent voters shall be instructed to examine their marked ballot cards and to remove any chads that remain partially attached to them before returning them to election officials.

(B) The rotation of names of candidates and questions and issues shall be substantially complied with on absent voter's ballots, within the limitation of time allotted. Those ballots shall be designated as "Absent Voter's Ballots." Except as otherwise provided in division (D) of this section, those ballots shall be printed and ready for use as follows:

(1) For overseas voters and absent uniformed services voters eligible to vote under the Uniformed and Overseas Citizens Absentee Voting Act, Pub. L. No. 99-410, 100 Stat. 924, 42 U.S.C. 1973ff, et seq., as amended, ballots shall be printed and ready for use on the forty-fifth day before the day of the election.

(2) For all other voters who are applying to vote absent voter's ballots, ballots shall be printed and ready for use on the thirty-fifth day before the day of the election.

(C) Absent voter's ballots provided for use at a general or primary election, or special election to be held on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting constitutional amendments proposed by the general assembly to the voters of the state, shall include only those questions, issues, and candidacies that have been lawfully ordered submitted to the electors voting at that election.

(D) If the laws governing the holding of a special election on a day other than the day on which a primary or general election is held make it impossible for absent voter's ballots to be printed and ready for use by the deadlines established in division (B) of this section, absent voter's ballots for those special elections shall be ready for use as many days before the day of the election as reasonably possible under the laws governing the holding of that special election.

(E) A copy of the absent voter's ballots shall be forwarded by the director of the board in each county to the secretary of state at least twenty-five days before the election.

(F) As used in this section, "chad" and "punch card ballot" have the same meanings as in section 3506.16 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001

This section is set out twice. See also § 3509.01, as amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.



Section 3509.01 - [Effective 6/26/2013] Absent voter's ballot procedures.

(A) The board of elections of each county shall provide absent voter's ballots for use at every primary and general election, or special election to be held on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting constitutional amendments proposed by the general assembly to the voters of the state. Those ballots shall be the same size, shall be printed on the same kind of paper, and shall be in the same form as has been approved for use at the election for which those ballots are to be voted; except that, in counties using marking devices, ballot cards may be used for absent voter's ballots, and those absent voters shall be instructed to record the vote in the manner provided on the ballot cards. In counties where punch card ballots are used, those absent voters shall be instructed to examine their marked ballot cards and to remove any chads that remain partially attached to them before returning them to election officials.

(B) The rotation of names of candidates and questions and issues shall be substantially complied with on absent voter's ballots, within the limitation of time allotted. Those ballots shall be designated as "Absent Voter's Ballots." Except as otherwise provided in division (D) of this section, those ballots shall be printed and ready for use as follows:

(1) For overseas voters and absent uniformed services voters eligible to vote under the Uniformed and Overseas Citizens Absentee Voting Act, Pub. L. No. 99-410, 100 Stat. 924, 42 U.S.C. 1973ff, et seq., as amended, ballots shall be printed and ready for use on the forty-fifth day before the day of the election.

(2) For all other voters who are applying to vote absent voter's ballots, ballots shall be printed and ready for use on the thirty-fifth day before the day of the election.

(3) If, at the time for the close of in-person absent voting on a particular day, there are voters waiting in line to cast their ballots, the in-person absent voting location shall be kept open until such waiting voters have cast their absent voter's ballots.

(C) Absent voter's ballots provided for use at a general or primary election, or special election to be held on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting constitutional amendments proposed by the general assembly to the voters of the state, shall include only those questions, issues, and candidacies that have been lawfully ordered submitted to the electors voting at that election.

(D) If the laws governing the holding of a special election on a day other than the day on which a primary or general election is held make it impossible for absent voter's ballots to be printed and ready for use by the deadlines established in division (B) of this section, absent voter's ballots for those special elections shall be ready for use as many days before the day of the election as reasonably possible under the laws governing the holding of that special election.

(E) A copy of the absent voter's ballots shall be forwarded by the director of the board in each county to the secretary of state at least twenty-five days before the election.

(F) As used in this section, "chad" and "punch card ballot" have the same meanings as in section 3506.16 of the Revised Code.

Amended by 130th General Assembly File No. 4, SB 10, §1, eff. 6/26/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001

This section is set out twice. See also § 3509.01, effective until 6/26/2013.



Section 3509.02 - Qualifications for voting by absent voter's ballot.

(A) Any qualified elector may vote by absent voter's ballots at an election.

(B) Any qualified elector who is unable to appear at the office of the board of elections or, if pursuant to division (C) of section 3501.10 of the Revised Code the board has designated another location in the county at which registered electors may vote, at that other location on account of personal illness, physical disability, or infirmity, and who moves from one precinct to another within a county, changes the elector's name and moves from one precinct to another within a county, or moves from one county to another county within the state, on or prior to the day of a general, primary, or special election and has not filed a notice of change of residence or change of name may vote by absent voter's ballots in that election as specified in division (G) of section 3503.16 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 01-27-2006; 05-02-2006



Section 3509.021 - Identification envelopes containing absent voter's ballots for former resident voters in presidential elections.

All identification envelopes containing absent voter's ballots for former resident voters who are entitled to vote for presidential and vice-presidential electors only, shall have printed or stamped thereon the words, "Presidential Ballot."

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Effective Date: 06-13-1975



Section 3509.022 - [Repealed] .

Repealed by 128th General AssemblyFile No.29,HB 48, §2, eff. 7/2/2010.

Effective Date: 01-27-2006



Section 3509.03 - [Effective Until 6/21/2013] Application for absent voter's ballot.

Except as provided in division (B) of section 3509.08 of the Revised Code, any qualified elector desiring to vote absent voter's ballots at an election shall make written application for those ballots to the director of elections of the county in which the elector's voting residence is located. The application need not be in any particular form but shall contain all of the following:

(A) The elector's name;

(B) The elector's signature;

(C) The address at which the elector is registered to vote;

(D) The elector's date of birth;

(E) One of the following:

(1) The elector's driver's license number;

(2) The last four digits of the elector's social security number;

(3) A copy of the elector's current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

(F) A statement identifying the election for which absent voter's ballots are requested;

(G) A statement that the person requesting the ballots is a qualified elector;

(H) If the request is for primary election ballots, the elector's party affiliation;

(I) If the elector desires ballots to be mailed to the elector, the address to which those ballots shall be mailed.

Each application for absent voter's ballots shall be delivered to the director not earlier than the first day of January of the year of the elections for which the absent voter's ballots are requested or not earlier than ninety days before the day of the election at which the ballots are to be voted, whichever is earlier, and not later than twelve noon of the third day before the day of the election at which the ballots are to be voted, or not later than six p.m. on the Last Friday before the day of the election at which the ballots are to be voted if the application is delivered in person to the office of the board.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 01-27-2006; 2006 HB3 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3509.03, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3509.03 - [Effective 6/21/2013] Application for absent voter's ballot.

Except as provided in division (B) of section 3509.08 of the Revised Code, any qualified elector desiring to vote absent voter's ballots at an election shall make written application for those ballots to the director of elections of the county in which the elector's voting residence is located. The application need not be in any particular form but shall contain all of the following:

(A) The elector's name;

(B) The elector's signature;

(C) The address at which the elector is registered to vote;

(D) The elector's date of birth;

(E) One of the following:

(1) The elector's driver's license number;

(2) The last four digits of the elector's social security number;

(3) A copy of the elector's current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

(F) A statement identifying the election for which absent voter's ballots are requested;

(G) A statement that the person requesting the ballots is a qualified elector;

(H) If the request is for primary election ballots, the elector's party affiliation;

(I) If the elector desires ballots to be mailed to the elector, the address to which those ballots shall be mailed.

Each application for absent voter's ballots shall be delivered to the director not earlier than the first day of January of the year of the elections for which the absent voter's ballots are requested or not earlier than ninety days before the day of the election at which the ballots are to be voted, whichever is earlier, and not later than twelve noon of the third day before the day of the election at which the ballots are to be voted, or not later than six p.m. on the last Friday before the day of the election at which the ballots are to be voted if the application is delivered in person to the office of the board.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 01-27-2006; 2006 HB3 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3509.03, effective until 6/21/2013.



Section 3509.031 - [Repealed] .

Repealed by 129th General AssemblyFile No.46,HB 224, §2, eff. 10/27/2011.

Prior History: (Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.)

(Amended by 129th General AssemblyFile No.40,HB 194, §1 This amendment was made subject to referendum in the Nov. 6, 2012 election. )

(Effective Date: 08-22-1995; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008 )



Section 3509.032 - [Repealed].

Effective Date: 07-26-1974



Section 3509.04 - [Effective Until 6/21/2013] Delivery of absent voter's ballot.

(A) If a director of a board of elections receives an application for absent voter's ballots that does not contain all of the required information, the director promptly shall notify the applicant of the additional information required to be provided by the applicant to complete that application.

(B) Upon receipt by the director of elections of an application for absent voter's ballots that contains all of the required information, as provided by section 3509.03 and division (G) of section 3503.16 of the Revised Code, the director, if the director finds that the applicant is a qualified elector, shall deliver to the applicant in person or mail directly to the applicant by special delivery mail, air mail, or regular mail, postage prepaid, proper absent voter's ballots. The director shall deliver or mail with the ballots an unsealed identification envelope upon the face of which shall be printed a form substantially as follows:

"Identification Envelope Statement of Voter

I, ........................(Name of voter), declare under penalty of election falsification that the within ballot or ballots contained no voting marks of any kind when I received them, and I caused the ballot or ballots to be marked, enclosed in the identification envelope, and sealed in that envelope.

My voting residence in Ohio is

...................................................................

(Street and Number, if any, or Rural Route and Number)

of ................................ (City, Village, or Township) Ohio, which is in Ward ............... Precinct ................ in that city, village, or township.

The primary election ballots, if any, within this envelope are primary election ballots of the ............. Party.

Ballots contained within this envelope are to be voted at the .......... (general, special, or primary) election to be held on the .......................... day of ......................, ........

My date of birth is ............... (Month and Day), .......... (Year). (Voter must provide one of the following:)

My driver's license number is ............... (Driver's license number).

The last four digits of my Social Security Number are ............... (Last four digits of Social Security Number).

...... In lieu of providing a driver's license number or the last four digits of my Social Security Number, I am enclosing a copy of one of the following in the return envelope in which this identification envelope will be mailed: a current and valid photo identification, a military identification, or a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections, that shows my name and address.

I hereby declare, under penalty of election falsification, that the statements above are true, as I verily believe.

(Signature of Voter)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

The director shall mail with the ballots and the unsealed identification envelope an unsealed return envelope upon the face of which shall be printed the official title and post-office address of the director. In the upper left corner on the face of the return envelope, several blank lines shall be printed upon which the voter may write the voter's name and return address. The return envelope shall be of such size that the identification envelope can be conveniently placed within it for returning the identification envelope to the director.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3509.04, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3509.04 - [Effective 6/21/2013] Delivery of absent voter's ballot.

(A) If a director of a board of elections receives an application for absent voter's ballots that does not contain all of the required information, the director promptly shall notify the applicant of the additional information required to be provided by the applicant to complete that application.

(B) Upon receipt by the director of elections of an application for absent voter's ballots that contains all of the required information, as provided by section 3509.03 and division (G) of section 3503.16 of the Revised Code, the director, if the director finds that the applicant is a qualified elector, shall deliver to the applicant in person or mail directly to the applicant by special delivery mail, air mail, or regular mail, postage prepaid, proper absent voter's ballots. The director shall deliver or mail with the ballots an unsealed identification envelope upon the face of which shall be printed a form substantially as follows:

"Identification Envelope Statement of Voter

I, ........................(Name of voter), declare under penalty of election falsification that the within ballot or ballots contained no voting marks of any kind when I received them, and I caused the ballot or ballots to be marked, enclosed in the identification envelope, and sealed in that envelope.

My voting residence in Ohio is

...................................................................

(Street and Number, if any, or Rural Route and Number)

of ................................ (City, Village, or Township) Ohio, which is in Ward ............... Precinct ................ in that city, village, or township.

The primary election ballots, if any, within this envelope are primary election ballots of the ............. Party.

Ballots contained within this envelope are to be voted at the .......... (general, special, or primary) election to be held on the .......................... day of ......................, ....

My date of birth is ............... (Month and Day), .......... (Year).

(Voter must provide one of the following:)

My driver's license number is ............... (Driver's license number).

The last four digits of my Social Security Number are ............... (Last four digits of Social Security Number).

...... In lieu of providing a driver's license number or the last four digits of my Social Security Number, I am enclosing a copy of one of the following in the return envelope in which this identification envelope will be mailed: a current and valid photo identification, a military identification, or a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections, that shows my name and address.

I hereby declare, under penalty of election falsification, that the statements above are true, as I verily believe.

(Signature of Voter)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

The director shall mail with the ballots and the unsealed identification envelope an unsealed return envelope upon the face of which shall be printed the official title and post-office address of the director. In the upper left corner on the face of the return envelope, several blank lines shall be printed upon which the voter may write the voter's name and return address. The return envelope shall be of such size that the identification envelope can be conveniently placed within it for returning the identification envelope to the director.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3509.04, effective until 6/21/2013.



Section 3509.05 - [Effective Until 6/21/2013] Voting and return procedure.

(A) When an elector receives an absent voter's ballot pursuant to the elector's application or request, the elector shall, before placing any marks on the ballot, note whether there are any voting marks on it. If there are any voting marks, the ballot shall be returned immediately to the board of elections; otherwise, the elector shall cause the ballot to be marked, folded in a manner that the stub on it and the indorsements and facsimile signatures of the members of the board of elections on the back of it are visible, and placed and sealed within the identification envelope received from the director of elections for that purpose. Then, the elector shall cause the statement of voter on the outside of the identification envelope to be completed and signed, under penalty of election falsification.

If the elector does not provide the elector's driver's license number or the last four digits of the elector's social security number on the statement of voter on the identification envelope, the elector also shall include in the return envelope with the identification envelope a copy of the elector's current valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

The elector shall mail the identification envelope to the director from whom it was received in the return envelope, postage prepaid, or the elector may personally deliver it to the director, or the spouse of the elector, the father, mother, father-in-law, mother-in-law, grandfather, grandmother, brother, or sister of the whole or half blood, or the son, daughter, adopting parent, adopted child, stepparent, stepchild, uncle, aunt, nephew, or niece of the elector may deliver it to the director. The return envelope shall be transmitted to the director in no other manner, except as provided in section 3509.08 of the Revised Code.

When absent voter's ballots are delivered to an elector at the office of the board, the elector may retire to a voting compartment provided by the board and there mark the ballots. Thereupon, the elector shall fold them, place them in the identification envelope provided, seal the envelope, fill in and sign the statement on the envelope under penalty of election falsification, and deliver the envelope to the director of the board.

Except as otherwise provided in division (B) of this section, all other envelopes containing marked absent voter's ballots shall be delivered to the director not later than the close of the polls on the day of an election. Absent voter's ballots delivered to the director later than the times specified shall not be counted, but shall be kept by the board in the sealed identification envelopes in which they are delivered to the director, until the time provided by section 3505.31 of the Revised Code for the destruction of all other ballots used at the election for which ballots were provided, at which time they shall be destroyed.

(B)

(1)

Except as otherwise provided in division (B)(2) of this section, any return envelope that is postmarked prior to the day of the election shall be delivered to the director prior to the eleventh day after the election. Ballots delivered in envelopes postmarked prior to the day of the election that are received after the close of the polls on election day through the tenth day thereafter shall be counted on the eleventh day at the board of elections in the manner provided in divisions (C) and (D) of section 3509.06 of the Revised Code. Any such ballots that are received by the director later than the tenth day following the election shall not be counted, but shall be kept by the board in the sealed identification envelopes as provided in division (A) of this section.

(2) Division (B)(1) of this section shall not apply to any mail that is postmarked using a postage evidencing system, including a postage meter, as defined in 39 C.F.R. 501.1.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-29-1993; 01-27-2006; 05-02-2006; 2008 HB350 09-12-2008; 2008 HB562 09-22-2008

This section is set out twice. See also § 3509.05, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3509.05 - [Effective 6/21/2013] Voting and return procedure.

(A) When an elector receives an absent voter's ballot pursuant to the elector's application or request, the elector shall, before placing any marks on the ballot, note whether there are any voting marks on it. If there are any voting marks, the ballot shall be returned immediately to the board of elections; otherwise, the elector shall cause the ballot to be marked, folded in a manner that the stub on it and the indorsements and facsimile signatures of the members of the board of elections on the back of it are visible, and placed and sealed within the identification envelope received from the director of elections for that purpose. Then, the elector shall cause the statement of voter on the outside of the identification envelope to be completed and signed, under penalty of election falsification.

If the elector does not provide the elector's driver's license number or the last four digits of the elector's social security number on the statement of voter on the identification envelope, the elector also shall include in the return envelope with the identification envelope a copy of the elector's current valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

The elector shall mail the identification envelope to the director from whom it was received in the return envelope, postage prepaid, or the elector may personally deliver it to the director, or the spouse of the elector, the father, mother, father-in-law, mother-in-law, grandfather, grandmother, brother, or sister of the whole or half blood, or the son, daughter, adopting parent, adopted child, stepparent, stepchild, uncle, aunt, nephew, or niece of the elector may deliver it to the director. The return envelope shall be transmitted to the director in no other manner, except as provided in section 3509.08 of the Revised Code.

When absent voter's ballots are delivered to an elector at the office of the board, the elector may retire to a voting compartment provided by the board and there mark the ballots. Thereupon, the elector shall fold them, place them in the identification envelope provided, seal the envelope, fill in and sign the statement on the envelope under penalty of election falsification, and deliver the envelope to the director of the board.

Except as otherwise provided in division (B) of this section, all other envelopes containing marked absent voter's ballots shall be delivered to the director not later than the close of the polls on the day of an election. Absent voter's ballots delivered to the director later than the times specified shall not be counted, but shall be kept by the board in the sealed identification envelopes in which they are delivered to the director, until the time provided by section 3505.31 of the Revised Code for the destruction of all other ballots used at the election for which ballots were provided, at which time they shall be destroyed.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, any return envelope that is postmarked prior to the day of the election shall be delivered to the director prior to the eleventh day after the election. Ballots delivered in envelopes postmarked prior to the day of the election that are received after the close of the polls on election day through the tenth day thereafter shall be counted on the eleventh day at the board of elections in the manner provided in divisions (C) and (D) of section 3509.06 of the Revised Code. Any such ballots that are received by the director later than the tenth day following the election shall not be counted, but shall be kept by the board in the sealed identification envelopes as provided in division (A) of this section.

(2) Division (B)(1) of this section shall not apply to any mail that is postmarked using a postage evidencing system, including a postage meter, as defined in 39 C.F.R. 501.1.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-29-1993; 01-27-2006; 05-02-2006; 2008 HB350 09-12-2008; 2008 HB562 09-22-2008

This section is set out twice. See also § 3509.05, effective until 6/21/2013.



Section 3509.06 - Counting absent voters' ballots.

(A) The board of elections shall determine whether absent voter's ballots shall be counted in each precinct, at the office of the board, or at some other location designated by the board, and shall proceed accordingly under division (B) or (C) of this section.

(B) When the board of elections determines that absent voter's ballots shall be counted in each precinct, the director shall deliver to the presiding judge of each precinct on election day identification envelopes purporting to contain absent voter's ballots of electors whose voting residence appears from the statement of voter on the outside of each of those envelopes, to be located in such presiding judge's precinct, and which were received by the director not later than the close of the polls on election day. The director shall deliver to such presiding judge a list containing the name and voting residence of each person whose voting residence is in such precinct to whom absent voter's ballots were mailed.

(C) When the board of elections determines that absent voter's ballots shall be counted at the office of the board of elections or at another location designated by the board, special election judges shall be appointed by the board for that purpose having the same authority as is exercised by precinct judges. The votes so cast shall be added to the vote totals by the board, and the absent voter's ballots shall be preserved separately by the board, in the same manner and for the same length of time as provided by section 3505.31 of the Revised Code.

(D) Each of the identification envelopes purporting to contain absent voter's ballots delivered to the presiding judge of the precinct or the special judge appointed by the board of elections shall be handled as follows: The election officials shall compare the signature of the elector on the outside of the identification envelope with the signature of that elector on the elector's registration form and verify that the absent voter's ballot is eligible to be counted under section 3509.07 of the Revised Code. Any of the precinct officials may challenge the right of the elector named on the identification envelope to vote the absent voter's ballots upon the ground that the signature on the envelope is not the same as the signature on the registration form, or upon any other of the grounds upon which the right of persons to vote may be lawfully challenged. If no such challenge is made, or if such a challenge is made and not sustained, the presiding judge shall open the envelope without defacing the statement of voter and without mutilating the ballots in it, and shall remove the ballots contained in it and proceed to count them.

The name of each person voting who is entitled to vote only an absent voter's presidential ballot shall be entered in a pollbook or poll list or signature pollbook followed by the words "Absentee Presidential Ballot." The name of each person voting an absent voter's ballot, other than such persons entitled to vote only a presidential ballot, shall be entered in the pollbook or poll list or signature pollbook and the person's registration card marked to indicate that the person has voted.

The date of such election shall also be entered on the elector's registration form. If any such challenge is made and sustained, the identification envelope of such elector shall not be opened, shall be endorsed "Not Counted" with the reasons the ballots were not counted, and shall be delivered to the board.

(E) Special election judges , employees or members of the board of elections, or observers shall not disclose the count or any portion of the count of absent voter's ballots prior to the time of the closing of the polling places. No person shall recklessly disclose the count or any portion of the count of absent voter's ballots in such a manner as to jeopardize the secrecy of any individual ballot.

(F) Observers may be appointed under section 3505.21 of the Revised Code to witness the examination and opening of identification envelopes and the counting of absent voters' ballots under this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 07-04-1984; 01-27-2006; 05-02-2006



Section 3509.061 - [Repealed].

Effective Date: 03-23-1972



Section 3509.07 - Rejection and challenge of absent voter ballots.

If election officials find that the statement accompanying an absent voter's ballot or absent voter's presidential ballot is insufficient, that the signatures do not correspond with the person's registration signature, that the applicant is not a qualified elector in the precinct, that the ballot envelope contains more than one ballot of any one kind, or any voted ballot that the elector is not entitled to vote, that Stub A is detached from the absent voter's ballot or absent voter's presidential ballot, or that the elector has not included with the elector's ballot any identification required under section 3509.05 or 3511.09 of the Revised Code, the vote shall not be accepted or counted. The vote of any absent voter may be challenged for cause in the same manner as other votes are challenged, and the election officials shall determine the legality of that ballot. Every ballot not counted shall be endorsed on its back "Not Counted" with the reasons the ballot was not counted, and shall be enclosed and returned to or retained by the board of elections along with the contested ballots.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001; 05-07-2004; 01-27-2006



Section 3509.08 - Disabled and confined absent voter's ballots.

(A) Any qualified elector, who, on account of the elector's own personal illness, physical disability, or infirmity, or on account of the elector's confinement in a jail or workhouse under sentence for a misdemeanor or awaiting trial on a felony or misdemeanor, will be unable to travel from the elector's home or place of confinement to the voting booth in the elector's precinct on the day of any general, special, or primary election may make application in writing for an absent voter's ballot to the director of the board of elections of the elector's county. The application shall include all of the information required under section 3509.03 of the Revised Code and shall state the nature of the elector's illness, physical disability, or infirmity, or the fact that the elector is confined in a jail or workhouse and the elector's resultant inability to travel to the election booth in the elector's precinct on election day. The application shall not be valid if it is delivered to the director before the ninetieth day or after twelve noon of the third day before the day of the election at which the ballot is to be voted.

The absent voter's ballot may be mailed directly to the applicant at the applicant's voting residence or place of confinement as stated in the applicant's application, or the board may designate two board employees belonging to the two major political parties for the purpose of delivering the ballot to the disabled or confined elector and returning it to the board, unless the applicant is confined to a public or private institution within the county, in which case the board shall designate two board employees belonging to the two major political parties for the purpose of delivering the ballot to the disabled or confined elector and returning it to the board. In all other instances, the ballot shall be returned to the office of the board in the manner prescribed in section 3509.05 of the Revised Code.

Any disabled or confined elector who declares to the two board employees belonging to the two major political parties that the elector is unable to mark the elector's ballot by reason of physical infirmity that is apparent to the employees to be sufficient to incapacitate the voter from marking the elector's ballot properly, may receive, upon request, the assistance of the employees in marking the elector's ballot, and they shall thereafter give no information in regard to this matter. Such assistance shall not be rendered for any other cause.

When two board employees belonging to the two major political parties deliver a ballot to a disabled or confined elector, each of the employees shall be present when the ballot is delivered, when assistance is given, and when the ballot is returned to the office of the board, and shall subscribe to the declaration on the identification envelope.

The secretary of state shall prescribe the form of application for absent voter's ballots under this division.

This chapter applies to disabled and confined absent voter's ballots except as otherwise provided in this section.

(B)

(1) Any qualified elector who is unable to travel to the voting booth in the elector's precinct on the day of any general, special, or primary election may apply to the director of the board of elections of the county where the elector is a qualified elector to vote in the election by absent voter's ballot if either of the following apply:

(a) The elector is confined in a hospital as a result of an accident or unforeseeable medical emergency occurring before the election;

(b) The elector's minor child is confined in a hospital as a result of an accident or unforeseeable medical emergency occurring before the election.

(2) The application authorized under division (B)(1) of this section shall be made in writing, shall include all of the information required under section 3509.03 of the Revised Code, and shall be delivered to the director not later than three p.m. on the day of the election. The application shall indicate the hospital where the applicant or the applicant's child is confined, the date of the applicant's or the applicant's child's admission to the hospital, and the offices for which the applicant is qualified to vote. The applicant may also request that a member of the applicant's family, as listed in section 3509.05 of the Revised Code, deliver the absent voter's ballot to the applicant. The director, after establishing to the director's satisfaction the validity of the circumstances claimed by the applicant, shall supply an absent voter's ballot to be delivered to the applicant. When the applicant or the applicant's child is in a hospital in the county where the applicant is a qualified elector and no request is made for a member of the family to deliver the ballot, the director shall arrange for the delivery of an absent voter's ballot to the applicant, and for its return to the office of the board, by two board employees belonging to the two major political parties according to the procedures prescribed in division (A) of this section. When the applicant or the applicant's child is in a hospital outside the county where the applicant is a qualified elector and no request is made for a member of the family to deliver the ballot, the director shall arrange for the delivery of an absent voter's ballot to the applicant by mail, and the ballot shall be returned to the office of the board in the manner prescribed in section 3509.05 of the Revised Code.

(3) Any qualified elector who is eligible to vote under division (B) or (C) of section 3503.16 of the Revised Code but is unable to do so because of the circumstances described in division (B)(2) of this section may vote in accordance with division (B)(1) of this section if that qualified elector states in the application for absent voter's ballots that that qualified elector moved or had a change of name under the circumstances described in division (B) or (C) of section 3503.16 of the Revised Code and if that qualified elector complies with divisions (G)(1) to (4) of section 3503.16 of the Revised Code.

(C) Any qualified elector described in division (A) or (B)(1) of this section who needs no assistance to vote or to return absent voter's ballots to the board of elections may apply for absent voter's ballots under section 3509.03 of the Revised Code instead of applying for them under this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 01-27-2006; 2006 HB3 05-02-2006; 2007 HB119 09-29-2007



Section 3509.081 - [Repealed].

Effective Date: 07-26-1974



Section 3509.09 - Poll list to identify electors requesting absent voter's ballot.

(A) The poll list or signature pollbook for each precinct shall identify each registered elector in that precinct who has requested an absent voter's ballot for that election.

(B)

(1) If a registered elector appears to vote in that precinct and that elector has requested an absent voter's ballot for that election but the director has not received a sealed identification envelope purporting to contain that elector's voted absent voter's ballots for that election, the elector shall be permitted to cast a provisional ballot under section 3505.181 of the Revised Code in that precinct on the day of that election.

(2) If a registered elector appears to vote in that precinct and that elector has requested an absent voter's ballot for that election and the director has received a sealed identification envelope purporting to contain that elector's voted absent voter's ballots for that election, the elector shall be permitted to cast a provisional ballot under section 3505.181 of the Revised Code in that precinct on the day of that election.

(C)

(1) In counting absent voter's ballots under section 3509.06 of the Revised Code, the board of elections shall compare the signature of each elector from whom the director has received a sealed identification envelope purporting to contain that elector's voted absent voter's ballots for that election to the signature on that elector's registration form. Except as otherwise provided in division (C)(3) of this section, if the board of elections determines that the absent voter's ballot in the sealed identification envelope is valid, it shall be counted. If the board of elections determines that the signature on the sealed identification envelope purporting to contain the elector's voted absent voter's ballot does not match the signature on the elector's registration form, the ballot shall be set aside and the board shall examine, during the time prior to the beginning of the official canvass, the poll list or signature pollbook from the precinct in which the elector is registered to vote to determine if the elector also cast a provisional ballot under section 3505.181 of the Revised Code in that precinct on the day of the election.

(2) The board of elections shall count the provisional ballot , instead of the absent voter's ballot , if both of the following apply:

(a) The board of elections determines that the signature of the elector on the outside of the identification envelope in which the absent voter's ballots are enclosed does not match the signature of the elector on the elector's registration form;

(b) The elector cast a provisional ballot in the precinct on the day of the election.

(3) If the board of elections does not receive the sealed identification envelope purporting to contain the elector's voted absent voter's ballot by the applicable deadline established under section 3509.05 of the Revised Code, the provisional ballot cast under section 3505.181 of the Revised Code in that precinct on the day of the election shall be counted as valid, if that provisional ballot is otherwise determined to be valid pursuant to section 3505.183 of the Revised Code.

(D) If the board of elections counts a provisional ballot under division (C)(2) or (3) of this section, the returned identification envelope of that elector shall not be opened, and the ballot within that envelope shall not be counted. The identification envelope shall be endorsed "Not Counted" with the reason the ballot was not counted.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 01-27-2006; 05-02-2006



Section 3509.10 - Uniformed services and overseas absent voters.

If a board of elections receives an application for absent voter's ballots under this chapter and it is apparent to the board that the absent voter is a uniformed services voter or overseas voter, as defined in section 3511.01 of the Revised Code, the board shall consider that applicant to have applied for uniformed services or overseas ballots under Chapter 3511. of the Revised Code and shall provide those ballots to that voter in accordance with the timelines and procedures applicable to uniformed services and overseas absent voters.

Added by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.






Chapter 3511 - ARMED SERVICES ABSENT VOTER'S BALLOTS

Section 3511.01 - Definitions.

As used in this chapter:

(A) "Dependent" means a person who is recognized as a dependent by one of the uniformed services.

(B) "Overseas voter" means any of the following:

(1) A person who is outside of the United States and who, before leaving the United States, was last eligible to vote in this state, who may be considered a state resident using the standards for residency established in sections 3503.02 and 3511.011 of the Revised Code, and who otherwise satisfies the requirements to vote in this state;

(2) A person who is outside of the United States and who, before leaving the United States, would have been eligible to vote in this state had the person then been eighteen years of age or older, who may be considered a state resident using the standards for residency established in sections 3503.02 and 3511.011 of the Revised Code, and who otherwise satisfies the requirements to vote in this state;

(3) A person who was born outside of the United States, who may be considered a state resident using the standards for residency established in sections 3503.02 and 3511.011 of the Revised Code, and who otherwise satisfies the requirements to vote in this state, if both of the following apply:

(a) The last place where the person's parent or legal guardian was, or would have been, eligible to vote before leaving the United States is within this state; and

(b) The person has not previously registered to vote in any other state.

(C) "Uniformed services" means:

(1) Active and reserve components of the army, navy, air force, marine corps, or coast guard of the United States;

(2) The merchant marine, the commissioned corps of the public health service, or the commissioned corps of the national oceanic and atmospheric administration of the United States;

(3) The national guard and the organized militia.

(D) "Uniformed services voter" means an individual who is qualified to vote in this state and who is:

(1) A member of one of the uniformed services described in division (C)(1) or (2) of this section;

(2) A member of one of the uniformed services described in division (C)(3) of this section who is on activated status.

(3) A spouse or dependent of a uniformed services voter.

Added by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.



Section 3511.011 - Poll list to identify electors requesting absent voter's ballot.

Any section of the Revised Code to the contrary notwithstanding, any person who qualifies as a uniformed services voter or an overseas voter, as defined in 42 U.S.C. 1973ff-6, who will be eighteen years of age or more on the day of a general or special election and who is a citizen of the United States, may vote uniformed services or overseas absent voter's ballots in such general or special election as follows:

(A) If an absent uniformed services member is the voter, the service member may vote only in the precinct in which the service member has a voting residence in the state, and that voting residence shall be that place in the precinct in which the service member resided immediately preceding the commencement of such service, provided that the time during which the service member continuously resided in the state immediately preceding the commencement of such service plus the time subsequent to such commencement and prior to the day of such general, special, or primary election is equal to or exceeds thirty days.

(B) If the spouse or dependent of an absent uniformed services member is the voter, the spouse or dependent may vote only in the precinct in which the spouse or dependent has a voting residence in the state, and that voting residence shall be that place in the precinct in which the spouse or dependent resided immediately preceding the time of leaving the state for the purpose of being with or near the service member, provided that the time during which the spouse or dependent continuously resided in the state immediately preceding the time of leaving the state for the purpose of being with or near the service member plus the time subsequent to such leaving and prior to the day of such general, special, or primary election is equal to or exceeds thirty days.

(C) If an absent uniformed services member or the service member's spouse or dependent establishes a permanent residence in a precinct other than the precinct in which the person resided immediately preceding the commencement of the service member's service, the voting residence of both the service member and the service member's spouse or dependent shall be the precinct of such permanent residence, provided that the time during which the service member continuously resided in the state immediately preceding the commencement of such service plus the time subsequent to such commencement and prior to the day of such general, special, or primary election is equal to or exceeds thirty days.

(D) If an overseas voter who is not an absent uniformed services voter or the spouse or dependent of an absent uniformed services voter is the voter, the overseas voter may vote only in the precinct in which the overseas voter has a voting residence in the state, and that voting residence shall be that place in the precinct in which the overseas voter resided immediately before leaving the United States, provided that the time during which the overseas voter continuously resided in the state immediately preceding such departure and prior to the day of such general, special, or primary election is equal to or exceeds thirty days.

Renumbered from § 3511.01 and amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-20-1987



Section 3511.02 - [Effective Until 6/21/2013] Application for registration and absent voter's ballot.

Notwithstanding any section of the Revised Code to the contrary, whenever any person applies for registration as a voter on a form adopted in accordance with federal regulations relating to the "Uniformed and Overseas Citizens Absentee Voting Act," 100 Stat. 924, 42 U.S.C.A. 1973ff(1986), this application shall be sufficient for voter registration and as a request for an absent voter's ballot. Uniformed services or overseas absent voter's ballots may be obtained by any person meeting the requirements of section 3511.011 of the Revised Code by applying electronically to the secretary of state or to the board of elections of the county in which the person's voting residence is located in accordance with section 3511.021 of the Revised Code or by applying to the director of the board of elections of the county in which the person's voting residence is located, in one of the following ways:

(A) That person may make written application for those ballots. The person may personally deliver the application to the director or may mail it, send it by facsimile machine, send it by electronic mail, send it through internet delivery if such delivery is offered by the board of elections or the secretary of state, or otherwise send it to the director. The application need not be in any particular form but shall contain all of the following information:

(1) The elector's name;

(2) The elector's signature;

(3) The address at which the elector is registered to vote;

(4) The elector's date of birth;

(5) One of the following:

(a) The elector's driver's license number;

(b) The last four digits of the elector's social security number;

(c) A copy of the elector's current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

(6) A statement identifying the election for which absent voter's ballots are requested;

(7) A statement that the person requesting the ballots is a qualified elector;

(8) A statement that the elector is an absent uniformed services voter or overseas voter as defined in 42 U.S.C. 1973ff-6;

(9) A statement of the elector's length of residence in the state immediately preceding the commencement of service , immediately preceding the date of leaving to be with or near the service member, or immediately preceding leaving the United States, or a statement that the elector's parent or legal guardian resided in this state long enough to establish residency for voting purposes immediately preceding leaving the United States, whichever is applicable;

(10) If the request is for primary election ballots, the elector's party affiliation;

(11) If the elector desires ballots to be mailed to the elector, the address to which those ballots shall be mailed;

(12) If the elector desires ballots to be sent to the elector by facsimile machine, the telephone number to which they shall be so sent.

(13) If the elector desires ballots to be sent to the elector by electronic mail or, if offered by the board of elections or the secretary of state, through internet delivery, the elector's electronic mail address or other internet contact information.

(B) A voter or any relative of a voter listed in division (C) of this section may use a single federal post card application to apply for uniformed services or overseas absent voter's ballots for use at the primary and general elections in a given year and any special election to be held on the day in that year specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting constitutional amendments proposed by the general assembly to the voters of the state. A single federal postcard application shall be processed by the board of elections pursuant to section 3511.04 of the Revised Code the same as if the voter had applied separately for uniformed services or overseas absent voter's ballots for each election.

(C) Application to have uniformed services or overseas absent voter's ballots mailed or sent by facsimile machine to such a person may be made by the spouse , father, mother, father-in-law, mother-in-law, grandfather, grandmother, brother or sister of the whole blood or half blood, son, daughter, adopting parent, adopted child, stepparent, stepchild, daughter-in-law, son-in-law, uncle, aunt, nephew, or niece of such a person. The application shall be in writing upon a blank form furnished only by the director or on a single federal post card as provided in division (B) of this section. The form of the application shall be prescribed by the secretary of state. The director shall furnish that blank form to any of the relatives specified in this division desiring to make the application, only upon the request of such a relative made in person at the office of the board or upon the written request of such a relative mailed to the office of the board. The application, subscribed and sworn to by the applicant, shall contain all of the following:

(1) The full name of the elector for whom ballots are requested;

(2) A statement that the elector is an absent uniformed services voter or overseas voter as defined in 42 U.S.C. 1973ff-6;

(3) The address at which the elector is registered to vote;

(4) A statement identifying the elector's length of residence in the state immediately preceding the commencement of service, immediately preceding the date of leaving to be with or near a service member, or immediately preceding leaving the United States, or a statement that the elector's parent or legal guardian resided in this state long enough to establish residency for voting purposes immediately preceding leaving the United States, as the case may be;

(5) The elector's date of birth;

(6) One of the following:

(a) The elector's driver's license number;

(b) The last four digits of the elector's social security number;

(c) A copy of the elector's current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

(7) A statement identifying the election for which absent voter's ballots are requested;

(8) A statement that the person requesting the ballots is a qualified elector;

(9) If the request is for primary election ballots, the elector's party affiliation;

(10) A statement that the applicant bears a relationship to the elector as specified in division (C) of this section;

(11) The address to which ballots shall be mailed, the telephone number to which ballots shall be sent by facsimile machine, the electronic mail address to which ballots shall be sent by electronic mail, or, if internet delivery is offered by the board of elections or the secretary of state, the internet contact information to which ballots shall be sent through internet delivery;

(12) The signature and address of the person making the application.

Each application for uniformed services or overseas absent voter's ballots shall be delivered to the director not earlier than the first day of January of the year of the elections for which the uniformed services or overseas absent voter's ballots are requested or not earlier than ninety days before the day of the election at which the ballots are to be voted, whichever is earlier, and not later than twelve noon of the third day preceding the day of the election, or not later than six p.m. on the last Friday before the day of the election at which those ballots are to be voted if the application is delivered in person to the office of the board.

(D) If the voter for whom the application is made is entitled to vote for presidential and vice-presidential electors only, the applicant shall submit to the director in addition to the requirements of divisions (A), (B), and (C) of this section, a statement to the effect that the voter is qualified to vote for presidential and vice-presidential electors and for no other offices.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3511.02, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3511.02 - [Effective 6/21/2013] Application for registration and absent voter's ballot.

Notwithstanding any section of the Revised Code to the contrary, whenever any person applies for registration as a voter on a form adopted in accordance with federal regulations relating to the "Uniformed and Overseas Citizens Absentee Voting Act," 100 Stat. 924, 42 U.S.C.A. 1973ff (1986), this application shall be sufficient for voter registration and as a request for an absent voter's ballot. Uniformed services or overseas absent voter's ballots may be obtained by any person meeting the requirements of section 3511.011 of the Revised Code by applying electronically to the secretary of state or to the board of elections of the county in which the person's voting residence is located in accordance with section 3511.021 of the Revised Code or by applying to the director of the board of elections of the county in which the person's voting residence is located, in one of the following ways:

(A) That person may make written application for those ballots. The person may personally deliver the application to the director or may mail it, send it by facsimile machine, send it by electronic mail, send it through internet delivery if such delivery is offered by the board of elections or the secretary of state, or otherwise send it to the director. The application need not be in any particular form but shall contain all of the following information:

(1) The elector's name;

(2) The elector's signature;

(3) The address at which the elector is registered to vote;

(4) The elector's date of birth;

(5) One of the following:

(a) The elector's driver's license number;

(b) The last four digits of the elector's social security number;

(c) A copy of the elector's current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

(6) A statement identifying the election for which absent voter's ballots are requested;

(7) A statement that the person requesting the ballots is a qualified elector;

(8) A statement that the elector is an absent uniformed services voter or overseas voter as defined in 42 U.S.C. 1973ff-6;

(9) A statement of the elector's length of residence in the state immediately preceding the commencement of service, immediately preceding the date of leaving to be with or near the service member, or immediately preceding leaving the United States, or a statement that the elector's parent or legal guardian resided in this state long enough to establish residency for voting purposes immediately preceding leaving the United States, whichever is applicable;

(10) If the request is for primary election ballots, the elector's party affiliation;

(11) If the elector desires ballots to be mailed to the elector, the address to which those ballots shall be mailed;

(12) If the elector desires ballots to be sent to the elector by facsimile machine, the telephone number to which they shall be so sent;

(13) If the elector desires ballots to be sent to the elector by electronic mail or, if offered by the board of elections or the secretary of state, through internet delivery, the elector's electronic mail address or other internet contact information.

(B) A voter or any relative of a voter listed in division (C) of this section may use a single federal post card application to apply for uniformed services or overseas absent voter's ballots for use at the primary and general elections in a given year and any special election to be held on the day in that year specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election, designated by the general assembly for the purpose of submitting constitutional amendments proposed by the general assembly to the voters of the state. A single federal postcard application shall be processed by the board of elections pursuant to section 3511.04 of the Revised Code the same as if the voter had applied separately for uniformed services or overseas absent voter's ballots for each election.

(C) Application to have uniformed services or overseas absent voter's ballots mailed or sent by facsimile machine to such a person may be made by the spouse, father, mother, father-in-law, mother-in-law, grandfather, grandmother, brother or sister of the whole blood or half blood, son, daughter, adopting parent, adopted child, stepparent, stepchild, daughter-in-law, son-in-law, uncle, aunt, nephew, or niece of such a person. The application shall be in writing upon a blank form furnished only by the director or on a single federal post card as provided in division (B) of this section. The form of the application shall be prescribed by the secretary of state. The director shall furnish that blank form to any of the relatives specified in this division desiring to make the application, only upon the request of such a relative made in person at the office of the board or upon the written request of such a relative mailed to the office of the board. The application, subscribed and sworn to by the applicant, shall contain all of the following:

(1) The full name of the elector for whom ballots are requested;

(2) A statement that the elector is an absent uniformed services voter or overseas voter as defined in 42 U.S.C. 1973ff-6;

(3) The address at which the elector is registered to vote;

(4) A statement identifying the elector's length of residence in the state immediately preceding the commencement of service, immediately preceding the date of leaving to be with or near a service member, or immediately preceding leaving the United States, or a statement that the elector's parent or legal guardian resided in this state long enough to establish residency for voting purposes immediately preceding leaving the United States, as the case may be;

(5) The elector's date of birth;

(6) One of the following:

(a) The elector's driver's license number;

(b) The last four digits of the elector's social security number;

(c) A copy of the elector's current and valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector.

(7) A statement identifying the election for which absent voter's ballots are requested;

(8) A statement that the person requesting the ballots is a qualified elector;

(9) If the request is for primary election ballots, the elector's party affiliation;

(10) A statement that the applicant bears a relationship to the elector as specified in division (C) of this section;

(11) The address to which ballots shall be mailed, the telephone number to which ballots shall be sent by facsimile machine, the electronic mail address to which ballots shall be sent by electronic mail, or, if internet delivery is offered by the board of elections or the secretary of state, the internet contact information to which ballots shall be sent through internet delivery;

(12) The signature and address of the person making the application.

Each application for uniformed services or overseas absent voter's ballots shall be delivered to the director not earlier than the first day of January of the year of the elections for which the uniformed services or overseas absent voter's ballots are requested or not earlier than ninety days before the day of the election at which the ballots are to be voted, whichever is earlier, and not later than twelve noon of the third day preceding the day of the election, or not later than six p.m. on the last Friday before the day of the election at which those ballots are to be voted if the application is delivered in person to the office of the board.

(D) If the voter for whom the application is made is entitled to vote for presidential and vice-presidential electors only, the applicant shall submit to the director in addition to the requirements of divisions (A), (B), and (C) of this section, a statement to the effect that the voter is qualified to vote for presidential and vice-presidential electors and for no other offices.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3511.02, effective until 6/21/2013.



Section 3511.021 - Procedures for applying for uniformed services or overseas absent voter's ballots.

(A)

(1) The secretary of state shall establish procedures that allow any person who is eligible to vote as a uniformed services voter or an overseas voter in accordance with 42 U.S.C. 1973ff-6 to apply by electronic means to the office of the secretary of state or to the board of elections of the county in which the person's voting residence is located for a uniformed services or overseas absent voter's ballot.

(2) The procedures shall allow such a person who requests a uniformed services or overseas absent voter's ballot application to express a preference for the manner in which the person will receive the requested application, whether by mail , facsimile transmission, electronic mail, or, if offered by the board of elections or the secretary of state, through internet delivery. If the person completes and timely returns the application and the applicant is eligible to receive a ballot, the procedures shall allow the applicant to express a preference for the manner in which the person will receive the requested blank, unvoted ballots, whether by mail , facsimile transmission, electronic mail, or, if offered by the board of elections or the secretary of state, through internet delivery. The requested items shall be transmitted by the board of elections of the county in which the person's voting residence is located by the preferred method. If the requestor does not express a preferred method, the requested items shall be delivered via standard mail.

(3) To the extent practicable, the procedures shall protect the security and integrity of the ballot request and delivery process, and protect the privacy of the identity and personal data of the person when such applications and ballots are requested, processed, and sent.

(4) No person shall return by electronic means to the secretary of state, a board of elections, or any other entity a completed or voted uniformed services or overseas absent voter's ballot. If a ballot is so returned, the ballot shall not be accepted, processed, or counted.

(B)

(1) The secretary of state, in coordination with the boards of elections, shall establish a free access system by which an absent uniformed services voter or overseas voter may determine the following:

(a) Whether that person's request for a uniformed services or overseas absent voter's ballot was received and processed;

(b) If the person's request was received and processed, when the uniformed services or overseas absent voter's ballot was sent;

(c) Whether any uniformed services or overseas absent voter's ballot returned by that person has been received by election officials;

(d) Whether the board of elections found any error on the identification envelope containing the person's returned uniformed services or overseas absent voter's ballot and, if so, how the person may correct any error within ten days after the day of an election; and

(e) Whether the person's uniformed services or overseas absent voter's ballot was counted.

(2) The appropriate state or local election official shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information that is confidential under state or federal law that is collected, stored, or otherwise used by the free access system established under division (B) of this section. Access to information about the votes cast on an individual ballot shall be restricted to the person who cast the ballot. To the extent practicable, the procedures shall protect the security and integrity of the process and protect the privacy of the identity and personal data of the person.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 3511.03 - Form of ballots.

The board of elections of each county shall provide uniformed services or overseas absent voter's ballots for use at each election. Such ballots for general or primary elections shall be prescribed on the seventieth day before the day of such elections and shall be the same as provided for absent voters in section 3509.01 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-20-1987



Section 3511.04 - Ballot sent by mail, facsimile machine or other means.

(A) If a director of a board of elections receives an application for uniformed services or overseas absent voter's ballots that does not contain all of the required information, the director promptly shall notify the applicant of the additional information required to be provided by the applicant to complete that application.

(B) Not later than the forty-fifth day before the day of each general or primary election, and at the earliest possible time before the day of a special election held on a day other than the day on which a general or primary election is held, the director of the board of elections shall mail , send by facsimile machine, send by electronic mail, send through internet delivery if such delivery is offered by the board of elections or the secretary of state, , or otherwise send uniformed services or overseas absent voter's ballots then ready for use as provided for in section 3511.03 of the Revised Code and for which the director has received valid applications prior to that time. Thereafter, and until twelve noon of the third day preceding the day of election, the director shall promptly, upon receipt of valid applications for them, mail , send by facsimile machine, send by electronic mail, send through internet delivery if such delivery is offered by the board of elections or the secretary of state,, or otherwise send to the proper persons all uniformed services or overseas absent voter's ballots then ready for use.

If, after the seventieth day before the day of a general or primary election, any other question, issue, or candidacy is lawfully ordered submitted to the electors voting at the general or primary election, the board shall promptly provide a separate official issue, special election, or other election ballot for submitting the question, issue, or candidacy to those electors, and the director shall promptly mail, send by facsimile machine, send by electronic mail, send through internet delivery if such delivery is offered by the board of elections or the secretary of state, or otherwise send each such separate ballot to each person to whom the director has previously mailed or sent other uniformed services or overseas absent voter's ballots.

In mailing uniformed services or overseas absent voter' s ballots, the director shall use the fastest mail service available, but the director shall not mail them by certified mail.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995; 01-27-2006



Section 3511.05 - [Effective Until 6/21/2013] Identification envelope format and return.

(A) The director of the board of elections shall place uniformed services or overseas absent voter's ballots sent by mail in an unsealed identification envelope, gummed ready for sealing. The director shall include with uniformed services or overseas absent voter's ballots sent electronically, including by facsimile machine, an instruction sheet for preparing a gummed envelope in which the ballots shall be returned. The envelope for returning ballots sent by either means shall have printed or written on its face a form substantially as follows:

"Identification Envelope Statement of Voter

I, ........................(Name of voter), declare under penalty of election falsification that the within ballot or ballots contained no voting marks of any kind when I received them, and I caused the ballot or ballots to be marked, enclosed in the identification envelope, and sealed in that envelope.

My voting residence in Ohio is

...................................................................

(Street and Number, if any, or Rural Route and Number)

of ................................ (City, Village, or Township) Ohio, which is in Ward ............... Precinct ................ in that city, village, or township.

The primary election ballots, if any, within this envelope are primary election ballots of the ............. Party.

Ballots contained within this envelope are to be voted at the .......... (general, special, or primary) election to be held on the .......................... day of ......................, ......

My date of birth is ............... (Month and Day), .......... (Year).

(Voter must provide one of the following:)

My driver's license number is ............... (Driver's license number).

The last four digits of my Social Security Number are ............... (Last four digits of Social Security Number).

...... In lieu of providing a driver's license number or the last four digits of my Social Security Number, I am enclosing a copy of one of the following in the return envelope in which this identification envelope will be mailed: a current and valid photo identification, a military identification, or a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections, that shows my name and address.

I hereby declare, under penalty of election falsification, that the statements above are true, as I verily believe.

(Signature of Voter)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

(B) The director shall also mail with the ballots and the unsealed identification envelope sent by mail an unsealed return envelope, gummed, ready for sealing, for use by the voter in returning the voter's marked ballots to the director. The director shall send with the ballots and the instruction sheet for preparing a gummed envelope sent electronically, including by facsimile machine, an instruction sheet for preparing a second gummed envelope as described in this division, for use by the voter in returning that voter's marked ballots to the director. The return envelope shall have two parallel lines, each one quarter of an inch in width, printed across its face paralleling the top, with an intervening space of one quarter of an inch between such lines. The top line shall be one and one-quarter inches from the top of the envelope. Between the parallel lines shall be printed: "OFFICIAL ELECTION UNIFORMED SERVICES OR OVERSEAS ABSENT VOTER'S BALLOTS -- VIA AIR MAIL." Three blank lines shall be printed in the upper left corner on the face of the envelope for the use by the voter in placing the voter's complete military, naval, or mailing address on these lines, and beneath these lines there shall be printed a box beside the words "check if out-of-country." The voter shall check this box if the voter will be outside the United States on the day of the election. The official title and the post-office address of the director to whom the envelope shall be returned shall be printed on the face of such envelope in the lower right portion below the bottom parallel line.

(C) On the back of each identification envelope and each return envelope shall be printed the following:

"Instructions to voter:

If the flap on this envelope is so firmly stuck to the back of the envelope when received by you as to require forcible opening in order to use it, open the envelope in the manner least injurious to it, and, after marking your ballots and enclosing same in the envelope for mailing them to the director of the board of elections, reclose the envelope in the most practicable way, by sealing or otherwise, and sign the blank form printed below.

The flap on this envelope was firmly stuck to the back of the envelope when received, and required forced opening before sealing and mailing.

(Signature of voter)

(D) Division (C) of this section does not apply when absent voter's ballots are sent electronically, including by facsimile machine.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 2008 HB562 09-22-2008

This section is set out twice. See also § 3511.05, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3511.05 - [Effective 6/21/2013] Identification envelope format and return.

(A) The director of the board of elections shall place uniformed services or overseas absent voter's ballots sent by mail in an unsealed identification envelope, gummed ready for sealing. The director shall include with uniformed services or overseas absent voter's ballots sent electronically, including by facsimile machine, an instruction sheet for preparing a gummed envelope in which the ballots shall be returned. The envelope for returning ballots sent by either means shall have printed or written on its face a form substantially as follows:

"Identification Envelope Statement of Voter

I, ........................(Name of voter), declare under penalty of election falsification that the within ballot or ballots contained no voting marks of any kind when I received them, and I caused the ballot or ballots to be marked, enclosed in the identification envelope, and sealed in that envelope.

My voting residence in Ohio is

...................................................................

(Street and Number, if any, or Rural Route and Number)

of ................................ (City, Village, or Township) Ohio, which is in Ward ............... Precinct ................ in that city, village, or township.

The primary election ballots, if any, within this envelope are primary election ballots of the ............. Party.

Ballots contained within this envelope are to be voted at the .......... (general, special, or primary) election to be held on the .......................... day of ......................, ....

My date of birth is ............... (Month and Day), .......... (Year).

(Voter must provide one of the following:)

My driver's license number is ............... (Driver's license number).

The last four digits of my Social Security Number are ............... (Last four digits of Social Security Number).

...... In lieu of providing a driver's license number or the last four digits of my Social Security Number, I am enclosing a copy of one of the following in the return envelope in which this identification envelope will be mailed: a current and valid photo identification, a military identification, or a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections, that shows my name and address.

I hereby declare, under penalty of election falsification, that the statements above are true, as I verily believe.

(Signature of Voter)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

(B) The director shall also mail with the ballots and the unsealed identification envelope sent by mail an unsealed return envelope, gummed, ready for sealing, for use by the voter in returning the voter's marked ballots to the director. The director shall send with the ballots and the instruction sheet for preparing a gummed envelope sent electronically, including by facsimile machine, an instruction sheet for preparing a second gummed envelope as described in this division, for use by the voter in returning that voter's marked ballots to the director. The return envelope shall have two parallel lines, each one quarter of an inch in width, printed across its face paralleling the top, with an intervening space of one quarter of an inch between such lines. The top line shall be one and one-quarter inches from the top of the envelope. Between the parallel lines shall be printed: "OFFICIAL ELECTION UNIFORMED SERVICES OR OVERSEAS ABSENT VOTER'S BALLOTS -- VIA AIR MAIL." Three blank lines shall be printed in the upper left corner on the face of the envelope for the use by the voter in placing the voter's complete military, naval, or mailing address on these lines, and beneath these lines there shall be printed a box beside the words "check if out-of-country." The voter shall check this box if the voter will be outside the United States on the day of the election. The official title and the post-office address of the director to whom the envelope shall be returned shall be printed on the face of such envelope in the lower right portion below the bottom parallel line.

(C) On the back of each identification envelope and each return envelope shall be printed the following:

"Instructions to voter:

If the flap on this envelope is so firmly stuck to the back of the envelope when received by you as to require forcible opening in order to use it, open the envelope in the manner least injurious to it, and, after marking your ballots and enclosing same in the envelope for mailing them to the director of the board of elections, reclose the envelope in the most practicable way, by sealing or otherwise, and sign the blank form printed below.

The flap on this envelope was firmly stuck to the back of the envelope when received, and required forced opening before sealing and mailing.

(Signature of voter)"

(D) Division (C) of this section does not apply when absent voter's ballots are sent electronically, including by facsimile machine.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 2008 HB562 09-22-2008

This section is set out twice. See also § 3511.05, effective until 6/21/2013.



Section 3511.051 - Marking of identification envelopes containing presidential ballots.

All identification envelopes containing absent voter's ballots for voters who are entitled to vote for presidential and vice-presidential electors only shall have printed or stamped thereon the words, "Presidential Ballots Only."

Effective Date: 03-23-1972



Section 3511.06 - Size and quality of identification and return envelopes.

The return envelope provided for in section 3511.05 of the Revised Code shall be of such size that the identification envelope can be conveniently placed within it for returning the identification envelope to the director. The envelope in which the two envelopes and the uniformed services or overseas absent voter's ballots are mailed to the elector shall have two parallel lines, each one quarter of an inch in width, printed across its face, paralleling the top, with an intervening space of one-quarter of an inch between such lines. The top line shall be one and one-quarter inches from the top of the envelope. Between the parallel lines shall be printed: "official uniformed services or overseas absent voter's balloting material--via air mail." The appropriate return address of the director of the board of elections shall be printed in the upper left corner on the face of such envelope. Several blank lines shall be printed on the face of such envelope in the lower right portion, below the bottom parallel line, for writing in the name and address of the elector to whom such envelope is mailed.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981; 2008 HB350 09-12-2008



Section 3511.07 - Mailing precautions.

When mailing unsealed identification envelopes and unsealed return envelopes to persons, the director of the board of elections shall insert a sheet of waxed paper or other appropriate insert between the gummed flap and the back of each of such envelopes to minimize the possibility that the flap may become firmly stuck to the back of the envelope by reason of moisture, humid atmosphere, or other conditions to which they may be subjected. If the flap on either of such envelopes should be so firmly stuck to the back of the envelope when it is received by the voter as to require forcible opening of the envelope in order to use it, the voter shall open such envelope in the manner least injurious to it, and, after marking his ballots and enclosing them in the envelope for mailing to the director, he shall reclose such envelope in the most practicable way, by sealing it or otherwise, and shall sign the blank form printed on the back of such envelope.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-23-1981



Section 3511.08 - Record of distribution.

The director of the board of elections shall keep a record of the name and address of each person to whom the director mails or delivers uniformed services or overseas absent voter's ballots, the kinds of ballots so mailed or delivered, and the name and address of the person who made the application for such ballots. After the director has mailed or delivered such ballots the director shall not mail or deliver additional ballots of the same kind to such person pursuant to a subsequent request unless such subsequent request contains the statement that an earlier request had been sent to the director prior to the thirtieth day before the election and that the uniformed services or overseas absent voter's ballots so requested had not been received by such person prior to the fifteenth day before the election, and provided that the director has not received an identification envelope purporting to contain marked uniformed services or overseas absent voter's ballots from such person.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 3511.09 - [Effective Until 6/21/2013] Voting procedure.

Upon receiving uniformed services or overseas absent voter's ballots, the elector shall cause the questions on the face of the identification envelope to be answered, and, by writing the elector's usual signature in the proper place on the identification envelope, the elector shall declare under penalty of election falsification that the answers to those questions are true and correct to the best of the elector's knowledge and belief. Then, the elector shall note whether there are any voting marks on the ballot. If there are any voting marks, the ballot shall be returned immediately to the board of elections; otherwise, the elector shall cause the ballot to be marked, folded separately so as to conceal the markings on it, deposited in the identification envelope, and securely sealed in the identification envelope. The elector then shall cause the identification envelope to be placed within the return envelope, sealed in the return envelope, and mailed to the director of the board of elections to whom it is addressed. The ballot shall be submitted for mailing not later than 12:01 a.m. at the place where the voter completes the ballot, on the date of the election. If the elector does not provide the elector's driver's license number or the last four digits of the elector's social security number on the statement of voter on the identification envelope, the elector also shall include in the return envelope with the identification envelope a copy of the elector's current valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of an election mailed by a board of elections under section 3501.19 of the Revised Code or a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector. Each elector who will be outside the United States on the day of the election shall check the box on the return envelope indicating this fact and shall mail the return envelope to the director prior to the close of the polls on election day.

Every uniformed services or overseas absent voter's ballot identification envelope shall be accompanied by the following statement in boldface capital letters: WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3511.09, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3511.09 - [Effective 6/21/2013] Voting procedure.

Upon receiving uniformed services or overseas absent voter's ballots, the elector shall cause the questions on the face of the identification envelope to be answered, and, by writing the elector's usual signature in the proper place on the identification envelope, the elector shall declare under penalty of election falsification that the answers to those questions are true and correct to the best of the elector's knowledge and belief. Then, the elector shall note whether there are any voting marks on the ballot. If there are any voting marks, the ballot shall be returned immediately to the board of elections; otherwise, the elector shall cause the ballot to be marked, folded separately so as to conceal the markings on it, deposited in the identification envelope, and securely sealed in the identification envelope. The elector then shall cause the identification envelope to be placed within the return envelope, sealed in the return envelope, and mailed to the director of the board of elections to whom it is addressed. The ballot shall be submitted for mailing not later than 12:01 a.m. at the place where the voter completes the ballot, on the date of the election. If the elector does not provide the elector's driver's license number or the last four digits of the elector's social security number on the statement of voter on the identification envelope, the elector also shall include in the return envelope with the identification envelope a copy of the elector's current valid photo identification, a copy of a military identification, or a copy of a current utility bill, bank statement, government check, paycheck, or other government document, other than a notice of voter registration mailed by a board of elections under section 3503.19 of the Revised Code, that shows the name and address of the elector. Each elector who will be outside the United States on the day of the election shall check the box on the return envelope indicating this fact and shall mail the return envelope to the director prior to the close of the polls on election day.

Every uniformed services or overseas absent voter's ballot identification envelope shall be accompanied by the following statement in boldface capital letters: WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 01-27-2006; 05-02-2006; 2008 HB562 09-22-2008

This section is set out twice. See also § 3511.09, effective until 6/21/2013.



Section 3511.10 - Voting at board of elections.

If, after the thirty-fifth day and before the close of the polls on the day of a general or primary election, a valid application for uniformed services or overseas absent voter's ballots is delivered to the director of the board of elections at the office of the board by a person making the application on the person's own behalf, the director shall forthwith deliver to the person all uniformed services or overseas absent voter's ballots then ready for use, together with an identification envelope. The person shall then immediately retire to a voting booth in the office of the board, and mark the ballots. The person shall then fold each ballot separately so as to conceal the person's markings thereon, and deposit all of the ballots in the identification envelope and securely seal it. Thereupon the person shall fill in answers to the questions on the face of the identification envelope, and by writing the person's usual signature in the proper place thereon, the person shall declare under penalty of election falsification that the answers to those questions are true and correct to the best of that person's knowledge and belief. The person shall then deliver the identification envelope to the director. If thereafter, and before the third day preceding such election, the board provides additional separate official issue or special election ballots, as provided for in section 3511.04 of the Revised Code, the director shall promptly, and not later than twelve noon of the third day preceding the day of election, mail such additional ballots to such person at the address specified by that person for that purpose.

In the event any person serving in the armed forces of the United States is discharged after the closing date of registration, and that person or that person's spouse, or both, meets all the other qualifications set forth in section 3511.011 of the Revised Code, the person or spouse shall be permitted to vote prior to the date of the election in the office of the board in the person's or spouse's county, as set forth in this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 3511.11 - Procedure upon board receiving ballots.

(A) Upon receipt of any return envelope bearing the designation "Official Election Uniformed Services or Overseas Absent Voter's Ballot" prior to the eleventh day after the day of any election, the director of the board of elections shall open it but shall not open the identification envelope contained in it. If, upon so opening the return envelope, the director finds ballots in it that are not enclosed in and properly sealed in the identification envelope, the director shall not look at the markings upon the ballots and shall promptly place them in the identification envelope and promptly seal it. If, upon so opening the return envelope, the director finds that ballots are enclosed in the identification envelope but that it is not properly sealed, the director shall not look at the markings upon the ballots and shall promptly seal the identification envelope.

(B) Uniformed services or overseas absent voter's ballots delivered to the director not later than the close of the polls on election day shall be counted in the manner provided in section 3509.06 of the Revised Code.

(C) A return envelope is not required to be postmarked in order for a uniformed services or overseas absent voter's ballot contained in it to be valid. Except as otherwise provided in this division, whether or not the return envelope containing the ballot is postmarked, contains a late postmark, or contains an illegible postmark, a uniformed services or overseas absent voter's ballot that is received after the close of the polls on election day through the tenth day after the election day shall be counted on the eleventh day after the election day at the office of the board of elections in the manner provided in divisions (C) and (D) of section 3509.06 of the Revised Code, if the voter signed the identification envelope by the time specified in section 3511.09 of the Revised Code. However, if a return envelope containing a uniformed services or overseas absent voter's ballot is so received and so indicates, but it is postmarked, or the identification envelope in it is signed, after the close of the polls on election day, the uniformed services or overseas absent voter's ballot shall not be counted.

(D) The following types of uniformed services or overseas absent voter's ballots shall not be counted:

(1) Uniformed services or overseas absent voter's ballots contained in return envelopes that bear the designation "Official Election Uniformed Services or Overseas Absent Voter's Ballots," that are received by the director after the close of the polls on the day of the election, and that contain an identification envelope that is signed after the time specified in section 3511.09 of the Revised Code;

(2) Uniformed services or overseas absent voter's ballots contained in return envelopes that bear that designation and that are received after the tenth day following the election ;

The uncounted ballots shall be preserved in their identification envelopes unopened until the time provided by section 3505.31 of the Revised Code for the destruction of all other ballots used at the election for which ballots were provided, at which time they shall be destroyed.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-28-2001; 2008 HB350 09-12-2008



Section 3511.12 - Counting armed service absent voter's ballots.

In counting uniformed services or overseas absent voter's ballots pursuant to section 3511.11 of the Revised Code, the name of each voter, followed by " Uniformed Services or Overseas Absent Voter's Ballot," shall be written in the poll book or poll list together with such notations as will indicate the kinds of ballots the envelope contained. If any challenge is made and sustained, the identification envelope of such voter shall not be opened and shall be indorsed "not counted" with the reasons therefor.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-04-1984



Section 3511.13 - Poll list to identify electors requesting armed services absent voter's ballot.

(A) The poll list or signature pollbook for each precinct shall identify each registered elector in that precinct who has requested a uniformed services or overseas absent voter's ballot for that election.

(B)

(1) If a registered elector appears to vote in that precinct and that elector has requested a uniformed services or overseas absent voter's ballot for that election but the director has not received a sealed identification envelope purporting to contain that elector's voted uniformed services or overseas absent voter's ballots for that election, the elector shall be permitted to cast a provisional ballot under section 3505.181 of the Revised Code in that precinct on the day of that election.

(2) If a registered elector appears to vote in that precinct and that elector has requested a uniformed services or overseas absent voter's ballot for that election and the director has received a sealed identification envelope purporting to contain that elector's voted uniformed services or overseas absent voter's ballots for that election, the elector shall be permitted to cast a provisional ballot under section 3505.181 of the Revised Code in that precinct on the day of that election.

(C)

(1) In counting uniformed services or overseas absent voter's ballots under section 3511.11 of the Revised Code, the board of elections shall compare the signature of each elector from whom the director has received a sealed identification envelope purporting to contain that elector's voted uniformed services or overseas absent voter's ballots for that election to the signature on the elector's registration form. Except as otherwise provided in division (C)(3) of this section, if the board of elections determines that the uniformed services or overseas absent voter's ballot in the sealed identification envelope is valid, it shall be counted. If the board of elections determines that the signature on the sealed identification envelope purporting to contain the elector's voted uniformed services or overseas absent voter's ballot does not match the signature on the elector's registration form, the ballot shall be set aside and the board shall examine, during the time prior to the beginning of the official canvass, the poll list or signature pollbook from the precinct in which the elector is registered to vote to determine if the elector also cast a provisional ballot under section 3505.181 of the Revised Code in that precinct on the day of the election.

(2) The board of elections shall count the provisional ballot, instead of the uniformed services or overseas absent voter's ballot, of an elector from whom the director has received an identification envelope purporting to contain that elector's voted uniformed services or overseas absent voter's ballots, if both of the following apply:

(a) The board of elections determines that the signature of the elector on the outside of the identification envelope in which the uniformed services or overseas absent voter's ballots are enclosed does not match the signature of the elector on the elector's registration form;

(b) The elector cast a provisional ballot in the precinct on the day of the election.

(3) If the board of elections does not receive the sealed identification envelope purporting to contain the elector's voted uniformed services or overseas absent voter's ballot by the applicable deadline established under section 3511.11 of the Revised Code, the provisional ballot cast under section 3505.181 of the Revised Code in that precinct on the day of the election shall be counted as valid, if that provisional ballot is otherwise determined to be valid pursuant to section 3505.183 of the Revised Code.

(D) If the board of elections counts a provisional ballot under division (C)(2) or (3) of this section, the returned identification envelope of that elector shall not be opened, and the ballot within that envelope shall not be counted. The identification envelope shall be endorsed "Not Counted" with the reason the ballot was not counted.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-27-2006; 05-02-2006



Section 3511.14 - Acceptance and processing of federal write-in ballots.

(A) A board of elections shall accept and process federal write-in absentee ballots for all elections for office and for all ballot questions and issues as required under "The Uniformed and Overseas Citizens Absentee Voting Act," Pub. L. No. 99-410, 100 Stat. 924, 42 U.S.C. 1973ff, et seq., as amended.

(B) A uniformed services or overseas voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received not later than thirty days before the day of the election. If the declaration is received after that date, the declaration shall be considered an application to register to vote for all subsequent elections.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 3511.15 - Emergency absentee voting procedures.

If an international, national, state, or local emergency or other situation arises that makes substantial compliance with the "Uniformed and Overseas Citizens Absentee Voting Act," 42 U.S.C. 1973ff, et seq., as amended, impossible or impracticable, as confirmed by the existence of armed conflict involving United States armed forces or the mobilization of those forces, including Ohio national guard and reserve component members of this state, or by the occurrence of a natural disaster or the existence of a state of emergency, civil unrest, war, or other exigency in a foreign country, or by an official declaration by the governor that a state of emergency exists, the governor directly, or by delegation to the secretary of state, may prescribe, by emergency order or rule, a special procedure or requirement as may be necessary to facilitate absent voting by those absent uniformed services voters or overseas voters directly affected who are eligible to vote in this state. The secretary of state shall take reasonable steps to provide absent uniformed services or overseas voters with timely notice of any special procedure or requirement prescribed under this section.

Added by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.



Section 3511.16 - Election notice to be used with federal write-in absentee ballot.

(A) At least one hundred days before the day of a regularly scheduled election and as soon as practicable before an election that is not regularly scheduled, the board of elections of each county shall prepare an election notice for each precinct in which the election is to be conducted, to be used in conjunction with a federal write-in absentee ballot. The election notice shall contain a list of all of the ballot questions and issues and all federal, state, and local offices that, as of that date, the board expects to be on the ballot at that election. The notice also shall contain specific instructions on how a uniformed services or overseas voter is to indicate on the federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot question and issue to be contested.

(B) A uniformed services or overseas voter may request a copy of an election notice prepared under division (A) of this section. The board of elections shall send the notice to the voter by facsimile transmission, electronic mail, or regular mail, as the voter requests.

(C) As soon as the form of the ballot is certified, and not later than the date uniformed services and overseas ballots are required to be transmitted to voters under section 3509.01 of the Revised Code, the board shall update the notice with the certified candidates for each office and ballot questions and issues and make the updated notice publicly available.

(D) A board of elections that maintains an internet web site shall make the election notice prepared under division (A) of this section and updated versions of the election notice regularly available on that web site.

Added by 129th General AssemblyFile No.46,HB 224, §1, eff. 10/27/2011.






Chapter 3513 - PRIMARIES; NOMINATIONS

Section 3513.01 - Primary elections.

(A) Except as otherwise provided in this section, on the first Tuesday after the first Monday in March of 2000 and every fourth year thereafter, and on the first Tuesday after the first Monday in May of every other year, primary elections shall be held for the purpose of nominating persons as candidates of political parties for election to offices to be voted for at the succeeding general election.

(B) The manner of nominating persons as candidates for election as officers of a municipal corporation having a population of two thousand or more, as ascertained by the most recent federal census, shall be the same as the manner in which candidates were nominated for election as officers in the municipal corporation in 1989 unless the manner of nominating such candidates is changed under division (C), (D), or (E) of this section.

(C) Primary elections shall not be held for the nomination of candidates for election as officers of any township, or any municipal corporation having a population of less than two thousand, unless a majority of the electors of any such township or municipal corporation, as determined by the total number of votes cast in such township or municipal corporation for the office of governor at the most recent regular state election, files with the board of elections of the county within which such township or municipal corporation is located, or within which the major portion of the population thereof is located, if the municipal corporation is situated in more than one county, not later than one hundred twenty days before the day of a primary election, a petition signed by such electors asking that candidates for election as officers of such township or municipal corporation be nominated as candidates of political parties, in which event primary elections shall be held in such township or municipal corporation for the purpose of nominating persons as candidates of political parties for election as officers of such township or municipal corporation to be voted for at the succeeding regular municipal election. In a township or municipal corporation where a majority of the electors have filed a petition asking that candidates for election as officers of the township or municipal corporation be nominated as candidates of political parties, the nomination of candidates for a nonpartisan election may be reestablished in the manner prescribed in division (E) of this section.

(D)

(1) The electors in a municipal corporation having a population of two thousand or more, in which municipal officers were nominated in the most recent election by nominating petition and elected by nonpartisan election, may place on the ballot in the manner prescribed in division (D)(2) of this section the question of changing to the primary-election method of nominating persons as candidates for election as officers of the municipal corporation.

(2) The board of elections of the county within which the municipal corporation is located, or, if the municipal corporation is located in more than one county, of the county within which the major portion of the population of the municipal corporation is located, shall, upon receipt of a petition signed by electors of the municipal corporation equal in number to at least ten per cent of the vote cast at the most recent regular municipal election, submit to the electors of the municipal corporation the question of changing to the primary-election method of nominating persons as candidates for election as officers of the municipal corporation. The ballot language shall be substantially as follows:

"Shall candidates for election as officers of ............ (name of municipal corporation) in the county of ............ (name of county) be nominated as candidates of political parties?

........ yes

........ no"

The question shall be placed on the ballot at the next general election in an even-numbered year occurring at least ninety days after the petition is filed with the board. If a majority of the electors voting on the question vote in the affirmative, candidates for election as officers of the municipal corporation shall thereafter be nominated as candidates of political parties in primary elections, under division (A) of this section, unless a change in the manner of nominating persons as candidates for election as officers of the municipal corporation is made under division (E) of this section.

(E)

(1) The electors in a township or municipal corporation in which the township or municipal officers are nominated as candidates of political parties in a primary election may place on the ballot, in the manner prescribed in division (E)(2) of this section, the question of changing to the nonpartisan method of nominating persons as candidates for election as officers of the township or municipal corporation.

(2) The board of elections of the county within which the township or municipal corporation is located, or, if the municipal corporation is located in more than one county, of the county within which the major portion of the population of the municipal corporation is located, shall, upon receipt of a petition signed by electors of the township or municipal corporation equal in number to at least ten per cent of the vote cast at the most recent regular township or municipal election, as appropriate, submit to the electors of the township or municipal corporation, as appropriate, the question of changing to the nonpartisan method of nominating persons as candidates for election as officers of the township or municipal corporation. The ballot language shall be substantially as follows:

"Shall candidates for election as officers of ............ (name of the township or municipal corporation) in the county of ............ (name of county) be nominated as candidates by nominating petition and be elected only in a nonpartisan election?

........ yes

........ no"

The question shall appear on the ballot at the next general election in an even-numbered year occurring at least ninety days after the petition is filed with the board. If a majority of electors voting on the question vote in the affirmative, candidates for officer of the township or municipal corporation shall thereafter be nominated by nominating petition and be elected only in a nonpartisan election, unless a change in the manner of nominating persons as candidates for election as officers of the township or municipal corporation is made under division (C) or (D) of this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-20-1999



Section 3513.02 - Certificate of nomination when no primary necessary.

If, in any odd-numbered year, no valid declaration of candidacy is filed for nomination as a candidate of a political party for election to any of the offices to be voted for at the general election to be held in such year, or if the number of persons filing such declarations of candidacy for nominations as candidates of one political party for election to such offices does not exceed, as to any such office, the number of candidates which such political party is entitled to nominate as its candidates for election to such office, then no primary election shall be held for the purpose of nominating party candidates of such party for election to offices to be voted for at such general election and no primary ballots shall be provided for such party. If, however, the only office for which there are more valid declarations of candidacy filed than the number to be nominated by a political party, is the office of councilperson in a ward, a primary election shall be held for such party only in the ward or wards in which there is a contest, and only the names of the candidates for the office of councilperson in such ward shall appear on the primary ballot of such political party.

The election officials whose duty it would have been to provide for and conduct the holding of such primary election, declare the results thereof, and issue certificates of nomination to the persons entitled thereto if such primary election had been held shall declare each of such persons to be nominated as of the date of the ninetieth day before the primary election, issue appropriate certificates of nomination to each of them, and certify their names to the proper election officials, in order that their names may be printed on the official ballots provided for use in the succeeding general election in the same manner as though such primary election had been held and such persons had been nominated at such election.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 3513.03 - Election officials for primary elections.

The board of elections shall have all the powers and perform all the duties in connection with primary elections which are imposed by the provisions of Title XXXV [35] of the Revised Code governing general elections. The election officials for primary elections shall be designated from those appointed under section 3501.22 of the Revised Code, and shall have the same powers, perform the same duties, and be subject to the same penalties as are provided by such title for the conduct of general elections.

Effective Date: 03-23-1981



Section 3513.04 - [Effective Until 6/21/2013] Filing declaration of candidacy.

Candidates for party nominations to state, district, county, and municipal offices or positions, for which party nominations are provided by law, and for election as members of party controlling committees shall have their names printed on the official primary ballot by filing a declaration of candidacy and paying the fees specified for the office under divisions (A) and (B) of section 3513.10 of the Revised Code, except that the joint candidates for party nomination to the offices of governor and lieutenant governor shall, for the two of them, file one declaration of candidacy. The joint candidates also shall pay the fees specified for the joint candidates under divisions (A) and (B) of section 3513.10 of the Revised Code.

The secretary of state shall not accept for filing the declaration of candidacy of a candidate for party nomination to the office of governor unless the declaration of candidacy also shows a joint candidate for the same party's nomination to the office of lieutenant governor, shall not accept for filing the declaration of candidacy of a candidate for party nomination to the office of lieutenant governor unless the declaration of candidacy also shows a joint candidate for the same party's nomination to the office of governor, and shall not accept for filing a declaration of candidacy that shows a candidate for party nomination to the office of governor or lieutenant governor who, for the same election, has already filed a declaration of candidacy or a declaration of intent to be a write-in candidate, or has become a candidate by the filling of a vacancy under section 3513.30 of the Revised Code for any other state office or any federal or county office.

No person who seeks party nomination for an office or position at a primary election by declaration of candidacy or by declaration of intent to be a write-in candidate and no person who is a first choice for president of candidates seeking election as delegates and alternates to the national conventions of the different major political parties who are chosen by direct vote of the electors as provided in this chapter shall be permitted to become a candidate by nominating petition or by declaration of intent to be a write-in candidate at the following general election for any office other than the office of member of the state board of education, office of member of a city, local, or exempted village board of education, office of member of a governing board of an educational service center, or office of township trustee.

Effective Date: 2002 HB445 12-23-2002; 09-29-2005; 05-02-2006

This section is set out twice. See also § 3513.04, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3513.04 - [Effective 6/21/2013] Filing declaration of candidacy.

Candidates for party nominations to state, district, county, and municipal offices or positions, for which party nominations are provided by law, and for election as members of party controlling committees shall have their names printed on the official primary ballot by filing a declaration of candidacy and paying the fees specified for the office under divisions (A) and (B) of section 3513.10 of the Revised Code, except that the joint candidates for party nomination to the offices of governor and lieutenant governor shall, for the two of them, file one declaration of candidacy. The joint candidates also shall pay the fees specified for the joint candidates under divisions (A) and (B) of section 3513.10 of the Revised Code.

The secretary of state shall not accept for filing the declaration of candidacy of a candidate for party nomination to the office of governor unless the declaration of candidacy also shows a joint candidate for the same party's nomination to the office of lieutenant governor, shall not accept for filing the declaration of candidacy of a candidate for party nomination to the office of lieutenant governor unless the declaration of candidacy also shows a joint candidate for the same party's nomination to the office of governor, and shall not accept for filing a declaration of candidacy that shows a candidate for party nomination to the office of governor or lieutenant governor who, for the same election, has already filed a declaration of candidacy or a declaration of intent to be a write-in candidate, or has become a candidate by the filling of a vacancy under section 3513.30 of the Revised Code for any other state office or any federal or county office.

No person who seeks party nomination for an office or position at a primary election by declaration of candidacy or by declaration of intent to be a write-in candidate and no person who is a first choice for president of candidates seeking election as delegates and alternates to the national conventions of the different major political parties who are chosen by direct vote of the electors as provided in this chapter shall be permitted to become a candidate by nominating petition , by declaration of intent to be a write-in candidate, or by filling a vacancy under section 3513.31 of the Revised Code at the following general election for any office other than the office of member of the state board of education, office of member of a city, local, or exempted village board of education, office of member of a governing board of an educational service center, or office of township trustee.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Effective Date: 2002 HB445 12-23-2002; 09-29-2005; 05-02-2006

This section is set out twice. See also § 3513.04, effective until 6/21/2013.



Section 3513.041 - Write-in votes.

A write-in space shall be provided on the ballot for every office, except in an election for which the board of elections has received no valid declarations of intent to be a write-in candidate under this section. Write-in votes shall not be counted for any candidate who has not filed a declaration of intent to be a write-in candidate pursuant to this section. A qualified person who has filed a declaration of intent may receive write-in votes at either a primary or general election. Any candidate shall file a declaration of intent to be a write-in candidate before four p.m. of the seventy-second day preceding the election at which such candidacy is to be considered. If the election is to be determined by electors of a county or a district or subdivision within the county, such declaration shall be filed with the board of elections of that county. If the election is to be determined by electors of a subdivision located in more than one county, such declaration shall be filed with the board of elections of the county in which the major portion of the population of such subdivision is located. If the election is to be determined by electors of a district comprised of more than one county but less than all of the counties of the state, such declaration shall be filed with the board of elections of the most populous county in such district. Any candidate for an office to be voted upon by electors throughout the entire state shall file a declaration of intent to be a write-in candidate with the secretary of state before four p.m. of the seventy-second day preceding the election at which such candidacy is to be considered. In addition, candidates for president and vice-president of the United States shall also file with the secretary of state by that seventy-second day a slate of presidential electors sufficient in number to satisfy the requirements of the United States constitution.

A board of elections shall not accept for filing the declaration of intent to be a write-in candidate of a person seeking to become a candidate if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code, for any federal, state, or county office, if the declaration of intent to be a write-in candidate is for a state or county office, or for any municipal or township office, for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center, if the declaration of intent to be a write-in candidate is for a municipal or township office, or for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center.

No person shall file a declaration of intent to be a write-in candidate for the office of governor unless the declaration also shows the intent of another person to be a write-in candidate for the office of lieutenant governor. No person shall file a declaration of intent to be a write-in candidate for the office of lieutenant governor unless the declaration also shows the intent of another person to be a write-in candidate for the office of governor. No person shall file a declaration of intent to be a write-in candidate for the office of governor or lieutenant governor if the person has previously filed a declaration of intent to be a write-in candidate to the office of governor or lieutenant governor at the same primary or general election. A write-in vote for the two candidates who file such a declaration shall be counted as a vote for them as joint candidates for the offices of governor and lieutenant governor.

The secretary of state shall not accept for filing the declaration of intent to be a write-in candidate of a person for the office of governor unless the declaration also shows the intent of another person to be a write-in candidate for the office of lieutenant governor, shall not accept for filing the declaration of intent to be a write-in candidate of a person for the office of lieutenant governor unless the declaration also shows the intent of another person to be a write-in candidate for the office of governor, and shall not accept for filing the declaration of intent to be a write-in candidate of a person to the office of governor or lieutenant governor if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code, for any other state office or any federal or county office.

Protests against the candidacy of any person filing a declaration of intent to be a write-in candidate may be filed by any qualified elector who is eligible to vote in the election at which the candidacy is to be considered. The protest shall be in writing and shall be filed not later than four p.m. of the sixty-seventh day before the day of the election. The protest shall be filed with the board of elections with which the declaration of intent to be a write-in candidate was filed. Upon the filing of the protest, the board with which it is filed shall promptly fix the time for hearing it and shall proceed in regard to the hearing in the same manner as for hearings set for protests filed under section 3513.05 of the Revised Code. At the time fixed, the board shall hear the protest and determine the validity or invalidity of the declaration of intent to be a write-in candidate. If the board finds that the candidate is not an elector of the state, district, county, or political subdivision in which the candidate seeks election to office or has not fully complied with the requirements of Title XXXV of the Revised Code in regard to the candidate's candidacy, the candidate's declaration of intent to be a write-in candidate shall be determined to be invalid and shall be rejected; otherwise, it shall be determined to be valid. The determination of the board is final.

The secretary of state shall prescribe the form of the declaration of intent to be a write-in candidate.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 09-29-2005; 05-02-2006



Section 3513.05 - Deadline for filing declaration of candidacy.

Each person desiring to become a candidate for a party nomination or for election to an office or position to be voted for at a primary election, except persons desiring to become joint candidates for the offices of governor and lieutenant governor and except as otherwise provided in section 3513.051 of the Revised Code, shall, not later than four p.m. of the ninetieth day before the day of the primary election, file a declaration of candidacy and petition and pay the fees required under divisions (A) and (B) of section 3513.10 of the Revised Code. The declaration of candidacy and all separate petition papers shall be filed at the same time as one instrument. When the offices are to be voted for at a primary election, persons desiring to become joint candidates for the offices of governor and lieutenant governor shall, not later than four p.m. of the ninetieth day before the day of the primary election, comply with section 3513.04 of the Revised Code. The prospective joint candidates' declaration of candidacy and all separate petition papers of candidacies shall be filed at the same time as one instrument. The secretary of state or a board of elections shall not accept for filing a declaration of candidacy and petition of a person seeking to become a candidate if that person, for the same election, has already filed a declaration of candidacy or a declaration of intent to be a write-in candidate, or has become a candidate by the filling of a vacancy under section 3513.30 of the Revised Code for any federal, state, or county office, if the declaration of candidacy is for a state or county office, or for any municipal or township office, if the declaration of candidacy is for a municipal or township office.

If the declaration of candidacy declares a candidacy which is to be submitted to electors throughout the entire state, the petition, including a petition for joint candidates for the offices of governor and lieutenant governor, shall be signed by at least one thousand qualified electors who are members of the same political party as the candidate or joint candidates, and the declaration of candidacy and petition shall be filed with the secretary of state; provided that the secretary of state shall not accept or file any such petition appearing on its face to contain signatures of more than three thousand electors.

Except as otherwise provided in this paragraph, if the declaration of candidacy is of one that is to be submitted only to electors within a district, political subdivision, or portion thereof, the petition shall be signed by not less than fifty qualified electors who are members of the same political party as the political party of which the candidate is a member. If the declaration of candidacy is for party nomination as a candidate for member of the legislative authority of a municipal corporation elected by ward, the petition shall be signed by not less than twenty-five qualified electors who are members of the political party of which the candidate is a member.

No such petition, except the petition for a candidacy that is to be submitted to electors throughout the entire state, shall be accepted for filing if it appears to contain on its face signatures of more than three times the minimum number of signatures. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum number of signatures required. A board of elections may discontinue verifying signatures on petitions when the number of verified signatures equals the minimum required number of qualified signatures.

If the declaration of candidacy declares a candidacy for party nomination or for election as a candidate of an intermediate or minor party, the minimum number of signatures on such petition is one-half the minimum number provided in this section, except that, when the candidacy is one for election as a member of the state central committee or the county central committee of a political party, the minimum number shall be the same for an intermediate or minor party as for a major party.

If a declaration of candidacy is one for election as a member of the state central committee or the county central committee of a political party, the petition shall be signed by five qualified electors of the district, county, ward, township, or precinct within which electors may vote for such candidate. The electors signing such petition shall be members of the same political party as the political party of which the candidate is a member.

For purposes of signing or circulating a petition of candidacy for party nomination or election, an elector is considered to be a member of a political party if the elector voted in that party's primary election within the preceding two calendar years, or if the elector did not vote in any other party's primary election within the preceding two calendar years.

If the declaration of candidacy is of one that is to be submitted only to electors within a county, or within a district or subdivision or part thereof smaller than a county, the petition shall be filed with the board of elections of the county. If the declaration of candidacy is of one that is to be submitted only to electors of a district or subdivision or part thereof that is situated in more than one county, the petition shall be filed with the board of elections of the county within which the major portion of the population thereof, as ascertained by the next preceding federal census, is located.

A petition shall consist of separate petition papers, each of which shall contain signatures of electors of only one county. Petitions or separate petition papers containing signatures of electors of more than one county shall not thereby be declared invalid. In case petitions or separate petition papers containing signatures of electors of more than one county are filed, the board shall determine the county from which the majority of signatures came, and only signatures from such county shall be counted. Signatures from any other county shall be invalid.

Each separate petition paper shall be circulated by one person only, who shall be the candidate or a joint candidate or a member of the same political party as the candidate or joint candidates, and each separate petition paper shall be governed by the rules set forth in section 3501.38 of the Revised Code.

The secretary of state shall promptly transmit to each board such separate petition papers of each petition accompanying a declaration of candidacy filed with the secretary of state as purport to contain signatures of electors of the county of such board. The board of the most populous county of a district shall promptly transmit to each board within such district such separate petition papers of each petition accompanying a declaration of candidacy filed with it as purport to contain signatures of electors of the county of each such board. The board of a county within which the major portion of the population of a subdivision, situated in more than one county, is located, shall promptly transmit to the board of each other county within which a portion of such subdivision is located such separate petition papers of each petition accompanying a declaration of candidacy filed with it as purport to contain signatures of electors of the portion of such subdivision in the county of each such board.

All petition papers so transmitted to a board and all petitions accompanying declarations of candidacy filed with a board shall, under proper regulations, be open to public inspection until four p.m. of the eightieth day before the day of the next primary election. Each board shall, not later than the seventy-eighth day before the day of that primary election, examine and determine the validity or invalidity of the signatures on the petition papers so transmitted to or filed with it and shall return to the secretary of state all petition papers transmitted to it by the secretary of state, together with its certification of its determination as to the validity or invalidity of signatures thereon, and shall return to each other board all petition papers transmitted to it by such board, together with its certification of its determination as to the validity or invalidity of the signatures thereon. All other matters affecting the validity or invalidity of such petition papers shall be determined by the secretary of state or the board with whom such petition papers were filed.

Protests against the candidacy of any person filing a declaration of candidacy for party nomination or for election to an office or position, as provided in this section, may be filed by any qualified elector who is a member of the same political party as the candidate and who is eligible to vote at the primary election for the candidate whose declaration of candidacy the elector objects to, or by the controlling committee of that political party. The protest shall be in writing, and shall be filed not later than four p.m. of the seventy-fourth day before the day of the primary election. The protest shall be filed with the election officials with whom the declaration of candidacy and petition was filed. Upon the filing of the protest, the election officials with whom it is filed shall promptly fix the time for hearing it, and shall forthwith mail notice of the filing of the protest and the time fixed for hearing to the person whose candidacy is so protested. They shall also forthwith mail notice of the time fixed for such hearing to the person who filed the protest. At the time fixed, such election officials shall hear the protest and determine the validity or invalidity of the declaration of candidacy and petition. If they find that such candidate is not an elector of the state, district, county, or political subdivision in which the candidate seeks a party nomination or election to an office or position, or has not fully complied with this chapter, the candidate's declaration of candidacy and petition shall be determined to be invalid and shall be rejected; otherwise, it shall be determined to be valid. That determination shall be final.

A protest against the candidacy of any persons filing a declaration of candidacy for joint party nomination to the offices of governor and lieutenant governor shall be filed, heard, and determined in the same manner as a protest against the candidacy of any person filing a declaration of candidacy singly.

The secretary of state shall, on the seventieth day before the day of a primary election, certify to each board in the state the forms of the official ballots to be used at the primary election, together with the names of the candidates to be printed on the ballots whose nomination or election is to be determined by electors throughout the entire state and who filed valid declarations of candidacy and petitions.

The board of the most populous county in a district comprised of more than one county but less than all of the counties of the state shall, on the seventieth day before the day of a primary election, certify to the board of each county in the district the names of the candidates to be printed on the official ballots to be used at the primary election, whose nomination or election is to be determined only by electors within the district and who filed valid declarations of candidacy and petitions.

The board of a county within which the major portion of the population of a subdivision smaller than the county and situated in more than one county is located shall, on the seventieth day before the day of a primary election, certify to the board of each county in which a portion of that subdivision is located the names of the candidates to be printed on the official ballots to be used at the primary election, whose nomination or election is to be determined only by electors within that subdivision and who filed valid declarations of candidacy and petitions.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 09-29-2005; 05-02-2006



Section 3513.051 - County central committee may determine no need for petition.

(A) The county central committee of a political party in a particular county may determine, not later than one hundred twenty days prior to the next primary election at which candidates for member of the county central committee are elected, that each person desiring to become a candidate for election as a member of the county central committee of that party in that county shall file a declaration of candidacy as required by section 3513.05 of the Revised Code but is not required to file a petition as required by that section. If the county central committee of a political party so determines, each person desiring to become a candidate for election as a member of the county central committee of that party in that county is not required to file a petition as required by that section but shall comply with all other applicable requirements of that section.

(B) If the county central committee of a political party in a particular county has determined pursuant to division (A) of this section that each person desiring to become a candidate for election as a member of the county central committee of that party in that county is not required to file a petition as required by section 3513.05 of the Revised Code, the county central committee of that political party in that county may subsequently determine that each person desiring to become a candidate for election as a member of the county central committee of that party in that county shall file that petition. The county central committee shall make that determination not later than one hundred twenty days prior to the next primary election at which candidates for member of the county central committee are elected. After the committee makes that determination, each person desiring to become a candidate for election as a member of the county central committee of that party in that county shall file the petition required by section 3513.05 of the Revised Code and shall meet all other applicable requirements of that section.

Effective Date: 09-20-1999



Section 3513.052 - Candidacy for more than one office at a time prohibited.

(A) No person shall seek nomination or election to any of the following offices or positions at the same election by filing a declaration of candidacy and petition, a declaration of intent to be a write-in candidate, or a nominating petition, or by becoming a candidate through party nomination in a primary election, or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code:

(1) Two or more state offices;

(2) Two or more county offices;

(3) A state office and a county office;

(4) A federal office and a state or county office;

(5) Any combination of two or more municipal or township offices, positions as a member of a city, local, or exempted village board of education, or positions as a member of a governing board of an educational service center.

(B) The secretary of state or a board of elections shall not accept for filing a declaration of candidacy and petition, a declaration of intent to be a write-in candidate, or a nominating petition of a person seeking to become a candidate if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code for:

(1) Any federal, state, or county office, if the declaration of candidacy, declaration of intent to be a write-in candidate, or nominating petition is for a state or county office;

(2) Any municipal or township office, or for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center, if the declaration of candidacy, declaration of intent to be a write-in candidate, or nominating petition is for a municipal or township office, or for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center.

(C)

(1) If the secretary of state determines, before the day of the primary election, that a person is seeking nomination to more than one office at that election in violation of division (A) of this section, the secretary of state shall do one of the following:

(a) If each office or the district for each office for which the person is seeking nomination is wholly within a single county and none of those offices is a federal office, the secretary of state shall notify the board of elections of that county. The board then shall determine the date on which the person first sought to become a candidate for each of those offices by filing a declaration of candidacy or a declaration of intent to be a write-in candidate or by the filling of a vacancy under section 3513.30 of the Revised Code. The board shall vote promptly to disqualify that person as a candidate for each office for which the person sought to become a candidate after the date on which the person first sought to become a candidate for any of those offices. If the board determines that the person sought to become a candidate for more than one of those offices on the same date, the board shall vote promptly to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks nomination, according to the ballot order prescribed under section 3505.03 of the Revised Code.

(b) If one or more of the offices for which the person is seeking nomination is a state office or an office with a district larger than a single county and none of the offices for which the person is seeking nomination is a federal office, the secretary of state shall determine the date on which the person first sought to become a candidate for each of those offices by filing a declaration of candidacy or a declaration of intent to be a write-in candidate or by the filling of a vacancy under section 3513.30 of the Revised Code. The secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office for which the person sought to become a candidate after the date on which the person first sought to become a candidate for any of those offices. If the secretary of state determines that the person sought to become a candidate for more than one of those offices on the same date, the secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks nomination, according to the ballot order prescribed under section 3505.03 of the Revised Code. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state.

(c) If each office or the district for each office for which the person is seeking nomination is wholly within a single county and any of those offices is a federal office, the secretary of state shall notify the board of elections of that county. The board then shall vote promptly to disqualify that person as a candidate for each office that is not a federal office.

(d) If one or more of the offices for which the person is seeking nomination is a state office and any of the offices for which the person is seeking nomination is a federal office, the secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that is not a federal office. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state.

(2) If a board of elections determines, before the day of the primary election, that a person is seeking nomination to more than one office at that election in violation of division (A) of this section, the board shall do one of the following:

(a) If each office or the district for each office for which the person is seeking nomination is wholly within that county and none of those offices is a federal office, the board shall determine the date on which the person first sought to become a candidate for each of those offices by filing a declaration of candidacy or a declaration of intent to be a write-in candidate or by the filling of a vacancy under section 3513.30 of the Revised Code. The board shall vote promptly to disqualify that person as a candidate for each office for which the person sought to become a candidate after the date on which the person first sought to become a candidate for any of those offices. If the board determines that the person sought to become a candidate for more than one of those offices on the same date, the board shall vote promptly to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks nomination, according to the ballot order prescribed under section 3505.03 of the Revised Code.

(b) If one or more of the offices for which the person is seeking nomination is a state office or an office with a district larger than a single county and none of the offices for which the person is seeking nomination is a federal office, the board shall notify the secretary of state. The secretary of state then shall determine the date on which the person first sought to become a candidate for each of those offices by filing a declaration of candidacy or a declaration of intent to be a write-in candidate or by the filling of a vacancy under section 3513.30 of the Revised Code. The secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office for which the person sought to become a candidate after the date on which the person first sought to become a candidate for any of those offices. If the secretary of state determines that the person sought to become a candidate for more than one of those offices on the same date, the secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks nomination, according to the ballot order prescribed under section 3505.03 of the Revised Code. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state.

(c) If each office or the district for each office for which the person is seeking nomination is wholly within a single county and any of those offices is a federal office, the board shall vote promptly to disqualify that person as a candidate for each office that is not a federal office.

(d) If one or more of the offices for which the person is seeking nomination is a state office and any of the offices for which the person is seeking nomination is a federal office, the board shall notify the secretary of state. The secretary of state then shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that is not a federal office. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state.

(D)

(1) If the secretary of state determines, after the day of the primary election and before the day of the general election, that a person is seeking election to more than one office at that election in violation of division (A) of this section, the secretary of state shall do one of the following:

(a) If each office or the district for each office for which the person is seeking election is wholly within a single county and none of those offices is a federal office, the secretary of state shall notify the board of elections of that county. The board then shall determine the offices for which the person seeks to appear as a candidate on the ballot. The board shall vote promptly to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code.

(b) If one or more of the offices for which the person is seeking election is a state office or an office with a district larger than a single county and none of the offices for which the person is seeking election is a federal office, the secretary of state shall promptly investigate and determine the offices for which the person seeks to appear as a candidate on the ballot. The secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code.

(c) If each office or the district for each office for which the person is seeking election is wholly within a single county and any of those offices is a federal office, the secretary of state shall notify the board of elections of that county. The board then shall vote promptly to disqualify that person as a candidate for each office that is not a federal office. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that is not a federal office.

(d) If one or more of the offices for which the person is seeking election is a state office and any of the offices for which the person is seeking election is a federal office, the secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that is not a federal office. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that is not a federal office.

(2) If a board of elections determines, after the day of the primary election and before the day of the general election, that a person is seeking election to more than one office at that election in violation of division (A) of this section, the board of elections shall do one of the following:

(a) If each office or the district for each office for which the person is seeking election is wholly within that county and none of those offices is a federal office, the board shall determine the offices for which the person seeks to appear as a candidate on the ballot. The board shall vote promptly to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code.

(b) If one or more of the offices for which the person is seeking election is a state office or an office with a district larger than a single county and none of the offices for which the person is seeking election is a federal office, the board shall notify the secretary of state. The secretary of state promptly shall investigate and determine the offices for which the person seeks to appear as a candidate on the ballot. The secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that would be listed on the ballot below the highest office for which that person seeks election, according to the ballot order prescribed under section 3505.03 of the Revised Code.

(c) If each office or the district for each office for which the person is seeking election is wholly within that county and any of those offices is a federal office, the board shall vote promptly to disqualify that person as a candidate for each office that is not a federal office. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that is not a federal office.

(d) If one or more of the offices for which the person is seeking election is a state office and any of the offices for which the person is seeking election is a federal office, the board shall notify the secretary of state. The secretary of state shall order the board of elections of each county in which the person is seeking to appear on the ballot to disqualify that person as a candidate for each office that is not a federal office. Each board of elections so notified shall vote promptly to disqualify the person as a candidate in accordance with the order of the secretary of state. If the person sought nomination at a primary election and has not yet been issued a certificate of nomination, the board shall not issue that certificate for that person for any office that is not a federal office.

(E) When a person is disqualified as a candidate under division (C) or (D) of this section, on or before the seventieth day before the day of the applicable election, the board of elections shall remove the person's name from the ballot for any office for which that person has been disqualified as a candidate according to the directions of the secretary of state. When a person is disqualified as a candidate under division (C) or (D) of this section after the seventieth day before the day of the applicable election, the board of elections shall not remove the person's name from the ballot for any office for which that person has been disqualified as a candidate. The board of elections shall post a notice at each polling location on the day of the applicable election, and shall enclose with each absent voter's ballot given or mailed after the candidate is disqualified, a notice that votes for the person for the office for which the person has been disqualified as a candidate will be void and will not be counted. If the name is not removed from the ballots before the day of the election, the votes for the disqualified candidate are void and shall not be counted.

(F) Any vacancy created by the disqualification of a person as a candidate under division (C) or (D) of this section may be filled in the manner provided for in sections 3513.30 and 3513.31 of the Revised Code.

(G) Nothing in this section or section 3513.04, 3513.041, 3513.05, 3513.251, 3513.253, 3513.254, 3513.255, 3513.257, 3513.259, or 3513.261 of the Revised Code prohibits, and the secretary of state or a board of elections shall not disqualify, a person from being a candidate for an office, if that person timely withdraws as a candidate for any offices specified in division (A) of this section for which that person first sought to become a candidate by filing a declaration of candidacy and petition, a declaration of intent to be a write-in candidate, or a nominating petition, by party nomination in a primary election, or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code.

(H) As used in this section:

(1) "State office" means the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, member of the general assembly, chief justice of the supreme court, and justice of the supreme court.

(2) "Timely withdraws" means either of the following:

(a) Withdrawing as a candidate before the applicable deadline for filing a declaration of candidacy, declaration of intent to be a write-in candidate, or nominating petition for the subsequent office for which the person is seeking to become a candidate at the same election;

(b) Withdrawing as a candidate before the applicable deadline for the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code, if the person is seeking to become a candidate for a subsequent office at the same election under either of those sections.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 05-07-2004; 09-29-2005; 05-02-2006



Section 3513.06 - Change of name of candidate.

If any person desiring to become a candidate for public office has had a change of name within five years immediately preceding the filing of the person's declaration of candidacy, the person's declaration of candidacy and petition shall both contain, immediately following the person's present name, the person's former names. Any person who has been elected under the person's changed name, without submission of the person's former name, shall be immediately suspended from the office and the office declared vacated, and shall be liable to the state for any salary he has received while holding such office. The attorney general in the case of candidates for state offices, the prosecuting attorney of the most populous county in a district in the case of candidates for district offices, and the prosecuting attorney of the county in the case of all other candidates shall institute necessary action to enforce this section.

This section does not apply to a change of name by reason of marriage; to a candidate for a state office who has once complied with this section and who has previously been elected to a state office; to a candidate for a district office who has once complied with this section and who has previously been elected to a state or district office; to a candidate for a county office who has once complied with this section and has previously been elected to a state, district, or county office; to a candidate for a municipal office who has once complied with this section and has previously been elected to a municipal office; or to a candidate for a township office who has once complied with this section and has previously been elected to a township office; provided that such previous election was one at which his candidacy complied with this section.

Effective Date: 08-22-1995



Section 3513.07 - Form of declaration of candidacy and petition.

The form of declaration of candidacy and petition of a person desiring to be a candidate for a party nomination or a candidate for election to an office or position to be voted for at a primary election shall be substantially as follows:

"DECLARATION OF CANDIDACY PARTY PRIMARY ELECTION

I, ........................... (Name of Candidate), the undersigned, hereby declare under penalty of election falsification that my voting residence is in ............... precinct of the ............................. (Township) or (Ward and City or Village) in the county of ................, Ohio; that my voting residence is ............... (Street and Number, if any, or Rural Route and Number) of the ............................. (City or Village) of ................., Ohio; and that I am a qualified elector in the precinct in which my voting residence is located. I am a member of the ........ Party. I hereby declare that I desire to be .................... (a candidate for nomination as a candidate of the Party for election to the office of .............) (a candidate for election to the office or position of ..............) for the ............ in the state, district, (Full term or unexpired term ending ...............) county, city, or village of ..................., at the primary election to be held on the ............. day of ........., ...., and I hereby request that my name be printed upon the official primary election ballot of the said .......... Party as a candidate for ......... (such nomination) or (such election) as provided by law.

I further declare that, if elected to said office or position, I will qualify therefor, and that I will support and abide by the principles enunciated by the ............ Party.

Dated this .......... day of ................., .........

.............................

(Signature of candidate)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

PETITION OF CANDIDATE

We, the undersigned, qualified electors of the state of Ohio, whose voting residence is in the county, city, village, ward, township, or school district, and precinct set opposite our names, and members of the ....................................... Party, hereby certify that ............................ (Name of candidate) whose declaration of candidacy is filed herewith, is a member of the ............ Party, and is, in our opinion, well qualified to perform the duties of the office or position to which that candidate desires to be elected.

Signature Street and Number City, Village or Township Ward Precinct County Date

(Must use address on file with the board of elections)

....................................................................

....................................................................

....................................................................

....................................... (Name of circulator of petition), declares under penalty of election falsification that the circulator of the petition is a qualified elector of the state of Ohio and resides at the address appearing below the signature of that circulator; that the circulator is a member of the ........... Party; that the circulator is the circulator of the foregoing petition paper containing ............. (Number) signatures; that the circulator witnessed the affixing of every signature; that all signers were to the best of the circulator's knowledge and belief qualified to sign; and that every signature is to the best of the circulator's knowledge and belief the signature of the person whose signature it purports to be or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code.

(Signature of circulator)

(Address of circulator's permanent residence in this state)

(If petition is for a statewide candidate, the name and address of person employing circulator to circulate petition, if any)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

The secretary of state shall prescribe a form of declaration of candidacy and petition, and the form shall be substantially similar to the declaration of candidacy and petition set forth in this section, that will be suitable for joint candidates for the offices of governor and lieutenant governor.

The petition provided for in this section shall be circulated only by a member of the same political party as the candidate.

Effective Date: 08-28-2001; 03-31-2005; 05-02-2006



Section 3513.08 - Declaration of candidacy for judicial office.

Each person filing a declaration of candidacy for nomination at a primary election as a candidate for election to the office of judge of the supreme court, court of appeals, court of common pleas, probate court, and such other courts as are established by law, in addition to designating in such declaration the office for election to which he seeks such nomination, shall, if two or more judges of the same court are to be elected at any one election, designate the term of the office for election to which he seeks such nomination by stating therein, if a full term, the date of the commencement of such term as follows:

"Full term commencing. . . . . . . . . . . . . (date) . . . . . . . .," or by stating therein, if an unexpired term, the date on which such unexpired term will end as follows: "unexpired term ending. . . . . . . . . . . . . . . (Date). . . . . . . . . ." Each person filing a declaration of candidacy for nomination at a primary election as a candidate for election to the office of county commissioner, in addition to designating in the declaration the office for election to which he seeks the nomination, shall, if two or more commissioners of the same county are to be elected at any one election, designate the term of the office for election to which he seeks the nomination by stating therein, if a full term, the date of the commencement of the term, as follows: "Full term commencing . . . . . . . . . . . . (Date) . . . . . . . . . .," or by stating therein, if an unexpired term, the date on which the unexpired term will end, as follows: "unexpired term ending . . . . . . . . . . . . . . . . (Date) . . . . . . . ."

Each person filing a declaration of candidacy for nomination at a primary election as a candidate for the unexpired term of any office shall designate in such declaration the date on which such unexpired term will end.

Effective Date: 03-23-1981



Section 3513.09 - Candidate's signature.

If the petition required by section 3513.07 of the Revised Code to be filed with a declaration of candidacy consists of more than one separate petition paper, the declaration of candidacy of the candidate named need be signed by the candidate, or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code, on only one of such separate petition papers, but the declaration of candidacy so signed shall be copied on each other separate petition paper before the signature of electors are placed on it.

Effective Date: 03-23-1981; 05-02-2006



Section 3513.10 - Filing fees.

(A) At the time of filing a declaration of candidacy for nomination for any office, or a declaration of intent to be a write-in candidate, each candidate, except joint candidates for governor and lieutenant governor, shall pay a fee as follows:

For statewide office $100

For court of appeals judge $ 50

For court of common pleas judge $ 50

For county court judge $ 50

For municipal court judge $ 50

For district office, including member of the United States house of representatives and member of the general assembly $ 50

For county office $ 50

For city office $ 20

For village office $ 10

For township office $ 10

For member of state board of education $ 20

For member of local, city, or exempted village board of education or educational service center governing board $ 10

At the time of filing a declaration of candidacy or a declaration of intent to be a write-in candidate for the offices of governor and lieutenant governor, the joint candidates shall jointly pay to the secretary of state a fee of one hundred dollars.

(B)

(1) At the same time the fee required under division (A) of this section is paid, each candidate shall pay an additional fee as follows:

For the joint candidates for governor and lieutenant governor $ 50

For statewide office $ 50

For district office, including member of the United States house of representatives and member of the general assembly $ 35

For member of state board of education $ 35

For court of appeals judge $ 30

For court of common pleas judge $ 30

For county court judge $ 30

For municipal court judge $ 30

For county office $ 30

For city office $ 25

For village office $ 20

For township office $ 20

For member of local, city,county, or exempted village board of education or educational service center governing board $ 20

(2) Whoever seeks to propose a ballot question or issue to be submitted to the electors shall pay the following fee at the time the petition proposing the question or issue is filed:

(a) If the question or issue is to be submitted to the electors throughout the entire state, twenty-five dollars;

(b) If the question or issue is to be submitted to the electors of a county or of a district that consists of all or part of two or more counties but less than the entire state, fifteen dollars;

(c) If the question or issue is to be submitted to the electors of a city, twelve dollars and fifty cents;

(d) If the question or issue is to be submitted to the electors of a village, a township, a local, city, county, or exempted village school district, a precinct, or another district consisting of less than an entire county, ten dollars.

(C) No fee shall be required of candidates filing for the office of delegate or alternate to the national convention of political parties, member of the state central committee of a political party, or member of the county central committee of a political party.

(D) All fees required under division (A) of this section immediately shall be paid by the officer receiving them into the state treasury to the credit of the general revenue fund, in the case of fees received by the secretary of state, and into the county treasury to the credit of the county general fund, in the case of fees received by a board of elections.

(E) The officer who receives a fee required under division (B) of this section immediately shall pay the fee to the credit of the Ohio elections commission fund created by division (I) of section 3517.152 of the Revised Code.

(F)

(1) In no case shall a fee paid under this section be returned to a candidate.

(2) Whenever a section of law refers to a filing fee to be paid by a candidate or by a committee proposing a ballot question or issue to be submitted to the electors, that fee includes the fees required under divisions (A) and (B) of this section.

(G) As used in divisions (A) and (B) of this section, "statewide office" means the office of secretary of state, auditor of state, treasurer of state, attorney general, justice and chief justice of the supreme court, and member of the United States senate.

Effective Date: 08-24-1995; 03-31-2005



Section 3513.11 - State convention of major political parties.

In the year 1952 and in each second year thereafter, each major political party in the state may hold a state convention. If a major political party holds a state convention, it shall comply with the requirements of this section. A state convention of a major political party shall be composed of delegates who are its candidates for election to state offices, except judicial offices; its candidates for election to the office of member of the senate of the United States, member of the house of representatives of the United States, and member of the general assembly of Ohio; the members of its state central and executive committees, and the chairman of its county central and executive committees; and five hundred delegates to be apportioned by the state central committee of the respective parties among the several counties of the state in proportion to its party's vote for governor cast in the several counties at the most recent general election; provided that in any even-numbered year in which no election is to be held to elect successors to incumbents of any of the offices mentioned in this section, except judicial offices, each such incumbent shall also be a delegate to the state convention of his political party. The delegates to such convention apportioned to each county by the state central committee of the respective parties shall be selected by the county executive committees of the respective parties.

At each convention of a major political party, the state platform of such party for such year shall be formulated.

The state central committee of each political party shall fix the time and place for holding the convention of its party, except that the state convention shall be held no later than forty days prior to the general election.

At the state convention of each major political party held in 1952, and in each fourth year thereafter, persons shall be nominated as candidates for election as presidential electors to be voted for at the succeeding general election. Within five days after the holding of each such convention, the chairman and secretary thereof shall certify in writing to the secretary of state the names of all persons nominated at such convention as candidates for election as presidential electors.

Effective Date: 08-22-1995



Section 3513.111 - Nominating candidates for election as presidential electors.

(A) Any major political party that does not hold a state convention under section 3513.11 of the Revised Code shall nominate candidates for election as presidential electors in accordance with this section.

(B) In accordance with party rules, in 1992 and in each fourth year thereafter, the executive committee of the state central committee of a major political party described in division (A) of this section shall nominate candidates for election as presidential electors to be voted for at the general election to be held that year. The nomination of these candidates shall occur no later than forty days prior to the general election. Within five days after these candidates are nominated, the chairman or secretary of the executive committee, or, in the absence of the chairman or secretary, a member of the committee designated by a majority of the other members of the committee, shall certify in writing to the secretary of state the names of all persons so nominated.

Effective Date: 09-23-1992



Section 3513.12 - Delegates to national party convention.

At a presidential primary election, which shall be held on the first Tuesday after the first Monday in March in the year 2000, and similarly in every fourth year thereafter, delegates and alternates to the national conventions of the different major political parties shall be chosen by direct vote of the electors as provided in this chapter. Candidates for delegate and alternate shall be qualified and the election shall be conducted in the manner prescribed in this chapter for the nomination of candidates for state and district offices, except as provided in section 3513.151 of the Revised Code and except that whenever any group of candidates for delegate at large or alternate at large, or any group of candidates for delegates or alternates from districts, file with the secretary of state statements as provided by this section, designating the same persons as their first and second choices for president of the United States, such a group of candidates may submit a group petition containing a declaration of candidacy for each of such candidates. The group petition need be signed only by the number of electors required for the petition of a single candidate. No group petition shall be submitted except by a group of candidates equal in number to the whole number of delegates at large or alternates at large to be elected or equal in number to the whole number of delegates or alternates from a district to be elected.

Each person seeking to be elected as delegate or alternate to the national convention of the person's political party shall file with the person's declaration of candidacy and certificate a statement in writing signed by the person in which the person shall state the person's first and second choices for nomination as the candidate of the person's party for the presidency of the United States. The secretary of state shall not permit any declaration of candidacy and certificate of a candidate for election as such delegate or alternate to be filed unless accompanied by such statement in writing. The name of a candidate for the presidency shall not be so used without the candidate's written consent.

A person who is a first choice for president of candidates seeking election as delegates and alternates shall file with the secretary of state, prior to the day of the election, a list indicating the order in which certificates of election are to be issued to delegate or alternate candidates to whose candidacy the person has consented, if fewer than all of such candidates are entitled under party rules to be certified as elected. Each candidate for election as such delegate or alternate may also file along with the candidate's declaration of candidacy and certificate a statement in writing signed by the candidate in the following form:

"Statement of Candidate

For Election as ............ (Delegate) (Alternate) to the

............ (name of political party) National Convention"

I hereby declare to the voters of my political party in the State of Ohio that, if elected as ............ (delegate) (alternate) to their national party convention, I shall, to the best of my judgment and ability, support that candidate for President of the United States who shall have been selected at this primary by the voters of my party in the manner provided in Chapter 3513. of the Ohio Revised Code, as their candidate for such office.

........................................................................

(name), Candidate for ......................................

(Delegate) (Alternate)"

The procedures for the selection of candidates for delegate and alternate to the national convention of a political party set forth in this section and in section 3513.121 of the Revised Code are alternative procedures, and if the procedures of this section are followed, the procedures of section 3513.121 of the Revised Code need not be followed.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-20-1999



Section 3513.121 - Delegates to national party convention alternative procedures.

(A) Any candidate for the presidency of the United States who has raised at least five thousand dollars for the primary election in each of twenty states from individuals, with a maximum of two hundred fifty dollars per contributor counting toward the threshold, may file with the secretary of state a declaration of candidacy not later than four p.m. of the ninetieth day before the presidential primary election. Such declaration of candidacy shall be accompanied by a reasonable accounting proving eligibility and a statement from the candidate's registered principal campaign committee treasurer, meeting the standards of 28 U.S.C. sec. 1746, certifying that the candidate has met the contribution requirements of this division. Any candidate who files a declaration of candidacy pursuant to this division shall also file, or shall cause to be filed by a person authorized in writing to represent the candidate, not later than four p.m. of the ninetieth day before the same primary election, a list of candidates for district delegate and alternate to the national convention of the candidate's political party who have been selected in accordance with rules adopted by the state central committee of the candidate's political party. The candidates for district delegate and alternate whose names appear on this list shall be represented on the ballot in accordance with section 3513.151 of the Revised Code in every congressional district that the presidential candidate named in the presidential candidate's declaration of candidacy, provided that such candidates meet the other requirements of this section.

(B) Candidates for delegate at large and alternate at large to the national convention of a political party for a presidential candidate who submits a declaration of candidacy in accordance with division (A) of this section shall be selected in accordance with rules adopted by the state central committee of the presidential candidate's political party.

(C) Each candidate for district delegate and alternate to the national convention of a political party selected pursuant to division (A) of this section shall file or shall cause to be filed with the secretary of state, not later than four p.m. of the ninetieth day before the presidential primary election in which the person is a candidate, both of the following:

(1) A declaration of candidacy in the form prescribed in section 3513.07 of the Revised Code, but not the petition prescribed in that section;

(2) A statement in writing signed by the candidate in which the candidate states the candidate's first and second choices for nomination as the candidate of the candidate's party for the presidency of the United States.

(D) A declaration of candidacy filed pursuant to division (A) of this section shall be in substantially the form prescribed in section 3513.07 of the Revised Code except that the secretary of state shall modify that form to include spaces for a presidential candidate to indicate in which congressional districts the candidate wishes the candidate's candidacy to be submitted to the electors and shall modify it in any other ways necessary to adapt it to use by presidential candidates. A candidate who files a declaration of candidacy pursuant to division (A) of this section shall not file the petition prescribed in section 3513.07 of the Revised Code.

(E) Section 3513.151 of the Revised Code applies in regard to candidates for delegate and alternate to the national convention of a political party selected pursuant to this section. The state central committee of the political party of any presidential candidate who files a declaration of candidacy pursuant to division (A) of this section shall file with the secretary of state the rules of its political party in accordance with division (E) of section 3513.151 of the Revised Code.

(F) The procedures for the selection of candidates for delegate and alternate to the national convention of a political party set forth in this section and in section 3513.12 of the Revised Code are alternative procedures, and if the procedures of this section are followed, the procedures of section 3513.12 of the Revised Code need not be followed.

Amended by 129th General AssemblyFile No.53,HB 318, §1, eff. 1/20/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 12-29-1993

Related Legislative Provision: See 129th General AssemblyFile No.56,HB 369, §5



Section 3513.122 - Electing delegates and alternates to other national conventions or conferences.

Political parties shall be eligible to elect delegates and alternates to national conventions or conferences of their respective political parties, other than conventions provided for in section 3513.12 of the Revised Code, if they notify the secretary of state that they will elect such delegates. Such notification must be made prior to the one hundred fifth day before the day of the primary election which occurs in any year at which national convention or conference delegates and alternates are elected.

Petitions of candidacy for such delegates shall be filed in the form and manner provided by the secretary of state.

Any political party electing delegates to a national convention or conference under this section in an odd-numbered year in which a statewide primary election is not otherwise required shall pay all expenses of that election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 02-05-1992



Section 3513.13 - Separate primary election ballots for political parties.

Separate primary election ballots shall be provided by the board of elections for each political party having candidates for nomination or election in a primary election. Section 3505.08 of the Revised Code governing the kind of paper, the kind of ink, and the size and style of type to be used in the printing of ballots for general elections shall apply in the printing of ballots for primary elections.

Primary election ballots shall have printed on the back thereof "Official . . . . . . . . . . . (name of party) . . . . . . . . primary ballot," the date of the election, and the facsimile signatures of the members of the board.

Such ballots shall have stubs attached at the top thereof as required on ballots for general elections.

On the back of every ballot used there shall be a solid black line printed opposite the blank rectangular space that is used to mark the choice of the voter. This line shall be printed wide enough so that the mark in the blank rectangular space will not be visible from the back side of the ballot.

Such ballots shall have printed at the top thereof and below the stubs "Official . . . . . (name of party) . . . . . primary ballot" and instructions to the voter to the effect that to vote for a candidate the voter shall record the vote in the manner provided on the ballot next to the name of such candidate, except as provided in section 3513.151 of the Revised Code, and that if he tears, soils, defaces, or erroneously marks the ballot he may return it to the precinct election officers and obtain another ballot.

Except as provided in section 3513.151 of the Revised Code, primary election ballots shall contain the names of all persons whose declarations of candidacy and petitions have been determined to be valid. The name of each candidate for nomination for, or election to, an office or position shall be printed in an enclosed rectangular space at the left of which an enclosed blank rectangular space shall be provided. The names of candidates shall be printed on the ballot immediately below the title of the office or position for nomination or election to which the candidate seeks nomination or election. The order in which offices and positions shall be listed on the ballot shall be prescribed by and shall be certified to each board by the secretary of state, and shall be the same, to the extent the secretary of state deems practicable, as is provided for the listing of offices on general election ballots.

Effective Date: 08-22-1995



Section 3513.131 - Candidates with identical surnames.

In the event two or more persons with identical surnames run for the same office in a primary election on the same ballot, the names of the candidates shall be differentiated on the ballot by varying combinations of first and middle names and initials. Within twenty-four hours after the final date for filing declarations of candidacy or petitions for candidacy, the director of the board of elections for local, municipal, county, general, or special elections, or the director of the board of elections of the most populous county for district, general, or special elections, or the secretary of state for state-wide general and special elections shall notify the persons with identical given names and surnames that the names of such persons will be differentiated on the ballot. If one of the candidates is an incumbent who is a candidate to succeed himself for the office he occupies, he shall have first choice of the name by which he is designated on the ballot. If an incumbent does not make a choice within two days after notification or if none of the candidates is an incumbent, the board of elections within three days after notification shall designate the names by which the candidates are identified on the ballot. In case of a district candidate the board of elections in the most populous county shall make the determination. In case of state-wide candidates, or in the case any board of elections fails to make a designation within three days after notification, the secretary of state shall immediately make the determination.

"Notification" as required by this section shall be by the director of the board of elections or secretary of state by special delivery or telegram at the candidate's address listed in his declaration or petition of candidacy.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-23-1981



Section 3513.14 - Primary election ballot form.

Except in elections for which the board of elections has received no valid declarations of intent to be a write-in candidate under section 3513.041 of the Revised Code, immediately below the title of each office for which nominations are to be made and the names of candidates for such nomination printed thereunder, there shall be provided on each primary election ballot as many blank spaces as, but not more than, the number of nominations to be made for such office, in which the voter may write the names of persons for whose nomination he desires to vote, provided that inasmuch as candidates for the office of delegate and alternate to the national and state conventions, member of the state central committee, and member of the county central committee are elected at the primary election no blank space shall be left on the ballot after the names of the candidates for such office, and no vote shall be counted for any person whose name has been written in on said ballot for any of such offices. If no person files and qualifies as a candidate for the office of member of the state central committee or member of the county central committee such office shall not appear on the ballot.

The face of the ballot below the stub shall be substantially in the following form:

OFFICIAL . . . . . . . . . . . . . (name of party). . . . . . . . . . .

PRIMARY BALLOT

(A) To vote for a candidate record your vote in the manner provided next to the name of such candidate.

(B) If you tear, soil, deface, or erroneously mark this ballot return it to the election officials and obtain another.

______________________________________________________

| | For Governor and Lieutenant Governor |

| | (Vote not more than once) |

|______|_______________________________________________|

| | For Governor: |

| | JOHN SMITH |

|______|_______________________________________________|

| | For Lieutenant Governor: |

| | PAUL POE |

|______|_______________________________________________|

| | For Governor: |

| | WILLIAM J. BURKE |

|______|_______________________________________________|

| | For Lieutenant Governor: |

| | MARY DOE |

|______|_______________________________________________|

| | For Governor: |

| | RICHARD ROE |

|______|_______________________________________________|

| | For Lieutenant Governor: |

| | PAULINE POE |

|______|_______________________________________________|

Effective Date: 08-22-1995



Section 3513.15 - Rotating names of candidates on ballot.

The names of the candidates in each group of two or more candidates seeking the same nomination or election at a primary election, except delegates and alternates to the national convention of a political party, shall be rotated and printed as provided in section 3505.03 of the Revised Code, except that no indication of membership in or affiliation with a political party shall be printed after or under the candidate's name. When the names of the first choices for president of candidates for delegate and alternate are not grouped with the names of such candidates, the names of the first choices for president shall be rotated in the same manner as the names of candidates. The specific form and size of the ballot shall be prescribed by the secretary of state in compliance with this chapter.

It shall not be necessary to have the names of candidates for member of a county central committee printed on the ballots provided for absentee voters, and the board may cause the names of such candidates to be written on said ballots in the spaces provided therefor.

The secretary of state shall prescribe the procedure for rotating the names of candidates on the ballot and the form of the ballot for the election of delegates and alternates to the national convention of a political party in accordance with section 3513.151 of the Revised Code.

Effective Date: 10-08-1982



Section 3513.151 - Arrangement of names of candidates for delegate and alternate to national convention of political party.

(A) Candidates for delegate and alternate to the national convention of a political party shall be represented on the ballot, or their names shall appear on the ballot, in accordance with this section, but only in a manner that enables an elector to record the vote in the space provided for it by the name of the first choice for president so that the recording of the vote is counted as a vote cast for each candidate for delegate or alternate who has declared such person as that candidate's first choice for president.

(B) The names of candidates for delegate at large and alternate at large to the national convention of a political party shall not appear on the ballot. Such candidates shall be represented on the ballot by their stated first choice for president.

(C) The state central committee of each major political party, through its chairperson, not later than ninety days prior to the date of the presidential primary election, shall file with the secretary of state a statement that stipulates, in accordance with rules adopted by each state central committee at a meeting open to all members of the committee's party, whether or not the names of candidates for district delegate and district alternate to the national convention of that chairperson's party are to be printed on the ballot. The secretary of state shall prescribe the form of the ballot for the election of district delegates and district alternates of each political party in accordance with such statement. If the state central committee of a political party fails to so provide such statement, the secretary of state shall prescribe a form of ballot on which the names of candidates for delegate and alternate to such national convention do not appear on the ballot. Only the names of the presidential first choices of such candidates for delegates and alternates shall appear on the ballot. If only the names of presidential first choices are printed, the ballot shall provide the opportunity for an elector to record the vote in the appropriate space provided beside such names and such a vote cast shall be counted as a vote for each candidate for delegate and alternate who has declared such person as that candidate's first choice for president.

If the number of candidates for district delegate or for district alternate to the national convention of a political party exceeds the number to be elected, the names of such candidates, when required to appear on the ballot, shall not be rotated, but shall be printed in a group on the ballot in alphabetical order immediately below or beside first choice for president. This form of the ballot shall be prescribed by the secretary so that the recording of the vote in the space provided beside the name of such choice for president shall be a vote for each candidate whose name is included in the grouping.

(D) Candidates, grouped by first choice for president, shall be rotated in the same manner as though each grouping were a separate candidate. As many series of ballots shall be printed as the number of groups to be rotated, with the total number of ballots to be printed divided by the number of series to be printed in order to determine the number of ballots to be printed of each series. On the first series of ballots, the candidates shall be alphabetically grouped by their first choice for president. On each succeeding series, the group of candidates that was the first in the preceding series shall be last and each of the other groups shall be moved up one place. The ballots shall be rotated and printed as provided in section 3505.03 of the Revised Code, except that no indication of membership in or affiliation with a political party shall be printed after or under the candidate's name.

(E) The state central committee of each major political party, through its chairperson, not later than the fifteenth day prior to the date of the presidential primary election, shall file with the secretary of state the rules of its political party adopted by the state central committee at a meeting open to all members of the committee's party, which affect the issuance of certificates of election to candidates for delegate or alternate to its party nominating convention, and the secretary of state shall issue certificates of election in accordance with such rules.

(F) If party rules prescribe that fewer than all such candidates for delegate and alternate are to be elected, certificates of election shall be issued in the order preferred by the first choice for president and in such numbers that the number of delegates and alternates certified as elected reflects, as nearly as possible, the proportion to be elected under the party rules.

(G) If the state central committee of a political party fails to file the rules with the secretary of state pursuant to this section, certificates of election shall be issued to the candidates for delegate and alternate receiving the highest number of votes.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 3513.16 - Designation of term for judge of court of common pleas on primary ballot.

When two or more judges of the court of common pleas are to be elected in a county at any one election, the name of each candidate shall be placed upon the primary ballot under the designation of the term for which he is a candidate. Such designation shall correspond to that required by section 3513.08 of the Revised Code. The candidates for each term so designated shall be candidates for that term only, unless two or more new judgeships have been created, in which case from all candidates for a newly-created judgeship those receiving the highest number of votes shall be nominated.

Effective Date: 10-01-1953



Section 3513.17 - Death of candidate before primary election.

If a person who has filed a declaration of candidacy, whose candidacy is to be submitted at a primary election to the electors of the entire state, dies prior to the tenth day before the day of such primary election, the secretary of state, upon proof of the death of such candidate, shall make certification of such death to the boards of elections of the state, and the name of such deceased candidate shall not appear on the ballots.

If a person who has filed a declaration of candidacy, whose candidacy is to be submitted at a primary election to the electors of a district comprised of more than one county but less than all the counties of the state, dies prior to the tenth day before the day of such primary election, the board of the most populous county of such district shall, upon proof of the death of such candidate, make certification of such death to the boards of such district, and the name of such deceased candidate shall not appear on the ballots.

If a person who has filed a declaration of candidacy, whose candidacy is to be submitted at a primary election to the electors of a subdivision smaller than a county but situated in more than one county, dies prior to the tenth day before the day of such primary election, the board of the county in which the major portion of the population of such subdivision is located shall, upon proof of the death of such candidate, make certification of such death to the boards of the other counties in which portions of the population of such subdivision are located, and the name of such deceased candidate shall not appear on the ballots.

If a person who has filed a declaration of candidacy, whose candidacy is to be submitted at a primary election to the electors of a county, or district or subdivision within a county, dies prior to the fifth day before the day of such primary election, upon proof of the death of such candidate to the board, the name of such deceased candidate shall not appear on the ballots.

If, at the time such certification or proof of death of a candidate is received by a board, ballots carrying the name of the deceased candidate have been printed, such board shall cause strips of paper to be pasted on such ballots so as to cover the name of the deceased candidate before such ballots are delivered to electors; except that in voting places using making devices, the board shall cause strips of paper bearing the revised list of candidates for the office, after eliminating the deceased candidate's name, to be pasted on such ballot cards so as to cover the name or names formerly shown, before such ballot cards are delivered to the electors.

In no case shall votes cast for a deceased candidate be counted or recorded.

Effective Date: 09-28-1959



Section 3513.18 - Primary election pollbooks.

Party primaries shall be held at the same place and time, but there shall be separate pollbooks, tally sheets, and ballot boxes provided at each polling place for each party participating in the election, and the ballot of each voter shall be placed in the ballot box of the party with which he is affiliated. Each ballot box shall be plainly marked with the name of the political party whose ballots are to be placed therein, by letters pasted or printed thereon or by a card attached thereto, or both, and so placed that the designation may be easily seen and read by the voter.

If a special election on a question or issue is held on the day of a primary election, there shall be provided in the pollbooks pages on which shall be recorded the names of all electors voting on said question or issue and not voting in such primary. It shall not be necessary for electors desiring to vote only on the question or issue to declare their political affiliation.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 01-01-1954



Section 3513.19 - Challenges at primary elections.

(A) It is the duty of any judge of elections , whenever any judge of elections doubts that a person attempting to vote at a primary election is legally entitled to vote at that election, to challenge the right of that person to vote. The right of a person to vote at a primary election may be challenged upon the following grounds:

(1) That the person whose right to vote is challenged is not a legally qualified elector;

(2) That the person has received or has been promised some valuable reward or consideration for the person's vote;

(3) That the person is not affiliated with or is not a member of the political party whose ballot the person desires to vote. Such party affiliation shall be determined by examining the elector's voting record for the current year and the immediately preceding two calendar years as shown on the voter's registration card, using the standards of affiliation specified in the seventh paragraph of section 3513.05 of the Revised Code. Division (A)(3) of this section and the seventh paragraph of section 3513.05 of the Revised Code do not prohibit a person who holds an elective office for which candidates are nominated at a party primary election from doing any of the following:

(a) If the person voted as a member of a different political party at any primary election within the current year and the immediately preceding two calendar years, being a candidate for nomination at a party primary held during the times specified in division (C)(2) of section 3513.191 of the Revised Code provided that the person complies with the requirements of that section;

(b) Circulating the person's own petition of candidacy for party nomination in the primary election.

(B) When the right of a person to vote is challenged upon the ground set forth in division (A)(3) of this section, membership in or political affiliation with a political party shall be determined by the person's statement, made under penalty of election falsification, that the person desires to be affiliated with and supports the principles of the political party whose primary ballot the person desires to vote.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-22-1995; 05-02-2006



Section 3513.191 - Disqualification of candidate for party primary.

(A) No person shall be a candidate for nomination or election at a party primary if the person voted as a member of a different political party at any primary election within the current year and the immediately preceding two calendar years.

(B) Notwithstanding division (A) of this section, either of the following persons may be candidates for nomination of any political party at a party primary:

(1) A person who does not hold an elective office;

(2) A person who holds an elective office other than one for which candidates are nominated at a party primary.

(C)

(1) Notwithstanding division (A) of this section, a person who holds an elective office for which candidates are nominated at a party primary may be a candidate at a primary election held during the times specified in division (C)(2) of this section for nomination as a candidate of a political party of which the person is prohibited from being a candidate for nomination under division (A) of this section if the person files a declaration of intent to seek the nomination of that party and if, by filing the declaration, the person has not violated division (C)(3) of this section. The declaration of intent shall:

(a) Be filed not later than four p.m. of the thirtieth day before a declaration of candidacy and petition is required to be filed under section 3513.05 of the Revised Code;

(b) Be filed with the same official with whom the person filing the declaration of intent is required to file a declaration of candidacy and petition;

(c) Indicate the political party whose nomination in the primary election the person seeks;

(d) Be on a form prescribed by the secretary of state.

(2) No person filing a declaration of intent under division (C)(1) of this section shall be a candidate at any primary election for nomination for an elective office for which candidates are nominated at a party primary during the calendar year in which the person files the declaration or during the next calendar year except as a candidate of the party indicated under division (C)(1)(c) of this section.

(3) No person who files a declaration of intent under division (C)(1) of this section shall file another such declaration for a period of ten years after the declaration is filed.

(4) Notwithstanding the seventh paragraph of section 3513.05 of the Revised Code, a person who complies with this section may circulate that person's own petition of candidacy for party nomination at the party primary at which the person seeks nomination under this section.

Effective Date: 08-22-1995



Section 3513.192 - Forfeiting nomination.

Any candidate nominated at a party primary election who votes in that primary election as a member of a political party different from the party that nominated the candidate shall forfeit the nomination, and the vacancy so created shall be filled in accordance with section 3513.31 of the Revised Code.

Effective Date: 08-22-1995



Section 3513.20 - Effect of challenge to voter at primary.

Before any challenged person shall be allowed to vote at a primary election , the person shall make a statement, under penalty of election falsification, before one of the precinct officials, blanks for which shall be furnished by the board of elections, giving name, age, residence, length of residence in the precinct, county, and state; stating that the person desires to be affiliated with and supports the principles of the political party whose ballot the person desires to vote; and giving all other facts necessary to determine whether the person is entitled to vote in that primary election. The statement shall be returned to the office of the board with the pollbooks and tally sheets.

If a person challenged refuses to make that statement under penalty of election falsification, the person shall be permitted to vote a provisional ballot under section 3505.181 of the Revised Code. If a majority of the precinct officials finds that the statements of a person challenged or the person's voting record or other evidence shows that the person lacks any of the qualifications required to make the person a qualified elector at the primary election or that the person is not affiliated with or is not a member of the political party whose ballot the person desires to vote, the person shall be permitted to vote a provisional ballot under section 3505.181 of the Revised Code.

Effective Date: 10-20-1981; 05-02-2006



Section 3513.21 - Counting and return of ballots.

At the close of the polls in a primary election, the judges of election shall proceed without delay to canvass the vote, sign and seal it, and make returns thereof to the board of elections forthwith on the forms to be provided by the board. The provisions of Title XXXV of the Revised Code relating to the accounting for and return of all ballots at general elections apply to primary ballots.

If there is any disagreement as to how a ballot should be counted it shall be submitted to all of the judges. If three of the judges do not agree as to how any part of the ballot shall be counted, that part of such ballot which three of the judges do agree shall be counted and a notation made upon the ballot indicating what part has not been counted, and shall be placed in an envelope provided for that purpose, marked "Disputed Ballots" and returned to the board.

The board shall, on the day when the vote is canvassed, open such sealed envelopes, determine what ballots and for whom they should be counted, and proceed to count and tally the votes on such ballots.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-28-1961; 2007 HB119 09-29-2007



Section 3513.22 - Canvass and certification of votes.

(A) Not earlier than the eleventh day or later than the fifteenth day after a primary election, the board of elections shall begin to canvass the election returns from the precincts in which electors were entitled to vote at that election and shall continue the canvass daily until it is completed.

The board shall complete the canvass not later than the twenty-first day after the day of the election. Eighty-one days after the day of the election, the canvass of election returns shall be deemed final, and no amendments to the canvass may be made after that date. The secretary of state may specify an earlier date upon which the canvass of election returns shall be deemed final, and after which amendments to the final canvass may not be made, if so required by federal law.

(B) The county executive committee of each political party that participated in the election, and each committee designated in a petition to represent the petitioners pursuant to which a question or issue was submitted at the election, may designate a qualified elector who may be present at and may observe the making of the canvass. Each person for whom votes were cast in the election may also be present at and observe the making of the canvass.

(C) When the canvass of the election returns from all of the precincts in the county in which electors were entitled to vote at the election has been completed, the board shall determine and declare the results of the elections determined by the electors of the county or of a district or subdivision within the county. If more than the number of persons to be nominated for or elected to an office received the largest and an equal number of votes, the tie shall be resolved by lot by the chairperson of the board in the presence of a majority of the members of the board. The declaration shall be in writing and shall be signed by at least a majority of the members of the board. It shall bear the date of the day upon which it is made, and a copy of it shall be posted by the board in a conspicuous place in its office. The board shall keep the copy posted for a period of at least five days.

The board shall promptly certify abstracts of the results of the elections within its county upon forms the secretary of state prescribes. One certified copy of each abstract shall be kept in the office of the board, and one certified copy of each abstract shall promptly be sent to the secretary of state. The board shall also promptly send a certified copy of that part of an abstract that pertains to an election in which only electors of a district comprised of more than one county but less than all of the counties of the state voted to the board of the most populous county in the district. It shall also promptly send a certified copy of that part of an abstract that pertains to an election in which only electors of a subdivision located partly within the county voted to the board of the county in which the major portion of the population of the subdivision is located.

If, after certifying and sending abstracts and parts of abstracts, a board finds that any abstract or part of any abstract is incorrect, it shall promptly prepare, certify, and send a corrected abstract or part of an abstract to take the place of each incorrect abstract or part of an abstract previously certified and sent.

(D)

(1) When certified copies of abstracts are received by the secretary of state, the secretary of state shall canvass those abstracts and determine and declare the results of all elections in which electors throughout the entire state voted. If more than the number of persons to be nominated for or elected to an office received the largest and an equal number of votes, the tie shall be resolved by lot by the secretary of state in the presence of the governor, the auditor of state, and the attorney general, who at the request of the secretary of state shall assemble to witness the drawing of the lot. The declaration of results by the secretary of state shall be in writing and shall be signed by the secretary of state. It shall bear the date of the day upon which it is made, and a copy of it shall be posted by the secretary of state in a conspicuous place in the secretary of state's office. The secretary of state shall keep the copy posted for a period of at least five days.

(2) When certified copies of parts of abstracts are received by the board of the most populous county in a district from the boards of all of the counties in the district, the board receiving those abstracts shall canvass them and determine and declare the results of the elections in which only electors of the district voted. If more than the number of persons to be nominated for or elected to an office received the largest and equal number of votes, the tie shall be resolved by lot by the chairperson of the board in the presence of a majority of the members of the board. The declaration of results by the board shall be in writing and shall be signed by at least a majority of the members of the board. It shall bear the date of the day upon which it is made, and a copy of it shall be posted by the board in a conspicuous place in its office. The board shall keep the copy posted for a period of at least five days.

(3) When certified copies of parts of abstracts are received by the board of a county in which the major portion of the population of a subdivision located in more than one county is located from the boards of each county in which other portions of that subdivision are located, the board receiving those abstracts shall canvass them and determine and declare the results of the elections in which only electors of that subdivision voted. If more than the number of persons to be nominated for or elected to an office received the largest and an equal number of votes, the tie shall be resolved by lot by the chairperson of the board in the presence of a majority of the members of the board. The declaration of results by the board shall be in writing and shall be signed by at least a majority of the members of the board. It shall bear the date of the day upon which it is made, and a copy of it shall be posted by the board in a conspicuous place in its office. The board shall keep the copy posted for a period of at least five days.

(E) Election officials, who are required to declare the results of primary elections, shall issue to each person declared nominated for or elected to an office, an appropriate certificate of nomination or election, provided that the boards required to determine and declare the results of the elections for candidates for nomination to the office of representative to congress from a congressional district shall, in lieu of issuing a certificate of nomination, certify to the secretary of state the names of the candidates nominated, and the secretary of state, upon receipt of that certification, shall issue a certificate of nomination to each person whose name is so certified. Certificates of nomination or election issued by boards to candidates and certifications to the secretary of state shall not be issued before the expiration of the time within which applications for recounts of votes may be filed or before recounts of votes, which have been applied for, are completed.

Effective Date: 08-28-2001; 05-02-2006



Section 3513.23 - Write-in votes.

(A) If an elector voting at a primary election writes in a blank space provided for that purpose on the ballot of one political party under the title of an office for which a nomination is to be made the name of a person other than the persons whose names are printed on the ballot as candidates for the nomination, and if that elector records the vote in the manner provided on the ballot next to the name written, that ballot shall be counted as a vote for the nomination of the person whose name is so written if that person has filed a declaration of intent to be a write-in candidate under section 3513.041 of the Revised Code.

(B) In no event shall a person whose name is written on a primary election ballot be nominated as a candidate for election to an office if the name of no person living on the day of that primary election is printed on the ballot as a candidate for that nomination, unless the total number of votes cast for the person whose name is written on the ballot is not less than that number of petition signatures that would have been required for the printing of the person's name on the primary ballot pursuant to section 3513.05 of the Revised Code.

Effective Date: 2002 HB445 12-23-2002



Section 3513.24 - Canvass of votes for members of party committees.

When members of party committees are elected at a primary election, the returns shall be made and canvassed in the same manner as for the election of state, district, and county offices. The election authorities shall issue and deliver to each person who is elected a certificate of his election. A list of such party committeemen who are chosen shall be filed and kept in the office of the secretary of state and the board of elections for a period of two years.

Effective Date: 04-05-1976



Section 3513.25 - [Repealed].

Effective Date: 01-01-1954



Section 3513.251 - Nomination for officers of municipal corporation.

Nominations of candidates for election as officers of a municipal corporation having a population of less than two thousand as ascertained by the next preceding federal census shall be made only by nominating petition and their election shall occur only in nonpartisan elections, unless a majority of the electors of such municipal corporation have petitioned for a primary election. Nominations of candidates for election as officers of a municipal corporation having a population of two thousand or more shall be made either by primary election in conjunction with a partisan general election or by nominating petition in conjunction with a nonpartisan general election, as determined under section 3513.01 of the Revised Code.

The nominating petitions of nonpartisan candidates for election as officers of a municipal corporation having a population of less than two thousand, as ascertained by the most recent federal census, shall be signed by not less than ten qualified electors of the municipal corporation. Any nominating petition filed under this section shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the general election, provided that no such nominating petition shall be accepted for filing if it appears to contain signatures aggregating in number more than three times the minimum number of signatures required by this section. A board of elections shall not accept for filing a nominating petition of a person if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code for any other municipal office, or for a township office, for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum number of signatures required. A board of elections may discontinue verifying signatures when the number of verified signatures on a petition equals the minimum required number of qualified signatures.

Nomination of nonpartisan candidates for election as officers of a municipal corporation having a population of two thousand or more, as ascertained by the next preceding federal census, shall be made only by nominating petition. Nominating petitions of nonpartisan candidates for election as officers of a municipal corporation having a population of two thousand or more but less than five thousand, as ascertained by the next preceding federal census, shall be signed by not less than fifty qualified electors of the municipal corporation or ward thereof in the case of the nominating petition of a candidate for election as councilperson from such ward. Nominating petitions of nonpartisan candidates for election as officers of a municipal corporation having a population of five thousand or more, as ascertained by the next preceding federal census, shall be signed by not less than fifty qualified electors of the municipal corporation or ward thereof in the case of the nominating petition of a candidate for election as councilperson from such ward.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002



Section 3513.252 - [Repealed].

Effective Date: 07-16-1991



Section 3513.253 - Nomination for officers of township.

Nominations of candidates for election as officers of a township shall be made only by nominating petitions, unless a majority of the electors of such township have petitioned for a primary election. The nominating petitions of nonpartisan candidates for township trustee and township fiscal officer shall be signed by not less than twenty-five qualified electors of the township. Such petition shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the general election, provided that no such nominating petition shall be accepted for filing if it appears to contain signatures aggregating in number more than three times the minimum number of signatures required by this section. A board of elections shall not accept for filing a nominating petition of a person if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code for any other township office, or for a municipal office, for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum number of signatures required. A board of elections may discontinue verifying signatures when the number of verified signatures on a petition equals the minimum required number of qualified signatures.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 12-20-2005



Section 3513.254 - Nomination for members of board of education.

(A) The name of each candidate for member of a city, local, or exempted village board of education shall appear on the nonpartisan ballot. Nominating petitions of candidates for member of a board of education of a local or exempted village school district shall be signed by twenty-five qualified electors of the school district. Nominating petitions for candidates for member of a board of education of a city school district having a population of less than twenty thousand, as ascertained by the next preceding federal census, shall be signed by twenty-five qualified electors of the school district. Nominating petitions for candidates for member of a board of education of a city school district having a population of twenty thousand or more but less than fifty thousand, as ascertained by the next preceding federal census, shall be signed by seventy-five qualified electors of the school district. Nominating petitions for candidates for member of a board of education of a city school district having a population of fifty thousand or more but less than one hundred thousand, as ascertained by the next preceding federal census, shall be signed by one hundred fifty qualified electors of the school district. Nominating petitions for candidates for member of a board of education of a city school district having a population of one hundred thousand or more, as ascertained by the next preceding federal census, shall be signed by three hundred qualified electors of the school district.

(B) Nominating petitions shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the general election, provided that no such petition shall be accepted for filing if it appears to contain signatures aggregating in number more than three times the minimum number of signatures required by this section. A board of elections shall not accept for filing a nominating petition of a person if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code for any other position as a member of a city, local, or exempted village board of education or position as a member of a governing board of an educational service center, or for a municipal or township office. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum number of signatures required. A board of elections may discontinue verifying petitions when the number of verified signatures equals the minimum required number of qualified signatures.

(C) This section is subject to section 3513.256 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 2004 SB79 09-16-2004



Section 3513.255 - Petitions for member of governing board of educational service center.

This section is subject to section 3513.256 of the Revised Code. The name of each candidate for election as a member of a governing board of an educational service center shall appear on the nonpartisan ballot. Each nominating petition shall be signed by fifty qualified electors who reside in one of the following, as applicable:

(A) The school districts over which the educational service center governing board has jurisdiction, in the case of any candidate running for a position on any educational service center governing board other than a governing board established in accordance with section 3311.054 of the Revised Code;

(B) The subdistrict in which the candidate is running, in the case of a position on a governing board of an educational service center established in accordance with section 3311.054 of the Revised Code.

Each nominating petition shall be filed with the board of elections of the county in which the central administrative offices of the educational service center governing board are located not later than four p.m. of the ninetieth day before the day of the general election, provided that no such petition shall be accepted for filing if it appears to contain signatures aggregating in number more than three times the minimum number of signatures required by this section. A board of elections shall not accept for filing a nominating petition of a person if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code for any other position as a member of a governing board of an educational service center or position as a member of a city, local, or exempted village board of education, or for a municipal or township office. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum signatures required. A board of elections may discontinue verifying petitions when the number of verified signatures equals the minimum required number of qualified signatures.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 2004 SB79 09-16-2004



Section 3513.256 - Procedures for a nonpartisan primary election.

(A) Notwithstanding any provision of the Revised Code to the contrary, for the purpose of nominating candidates for a position as a member of the board of education of a city, local, or exempted village school district or a position as a member of a governing board of an educational service center, the board may adopt, by resolution upon a three-fifths majority vote of its total membership, procedures for a nonpartisan primary election. Such procedures shall specify the following:

(1) That the primary election for nominating candidates for a position as a member of that board shall be held on the same day as the primary election for nominating all other candidates for public office in that year;

(2) That nominating petitions shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of the primary election;

(3) That the primary election shall take place only if the number of candidates for nomination for a position on that board, as verified by the board of elections, is at least one more than two times the number of available positions on that board at the general election;

(4) That the number of candidates advancing from the primary election to the general election shall equal two times the number of available positions on that board at the general election.

The board shall notify the board of elections upon adoption of a resolution under this division. No such resolution shall apply for a particular election unless the resolution is adopted at least one hundred twenty days prior to the deadline specified in the resolution to become a candidate for nomination at that election. Subject to division (B) of this section, the resolution shall apply to all subsequent nominations for a position as a member of that board.

(B) Not earlier than five years after the adoption of a resolution under division (A) of this section, the board of education of a city, local, or exempted village school district or the governing board of an educational service center may rescind that resolution by subsequent resolution upon a three-fifths majority vote of its total membership.

The board shall notify the board of elections of any resolution adopted under this division. No such resolution shall apply to a particular election unless the resolution is adopted at least one hundred twenty days prior to the deadline to become a candidate for nomination at that election under the nomination procedures the resolution is rescinding. Subject to division (D) of this section, the requirements of Chapter 3513. of the Revised Code shall apply to all subsequent nominations for a position as a member of that board.

(C) Any candidate nominated pursuant to a resolution adopted under division (A) of this section shall appear on the nonpartisan ballot at the general election as prescribed in sections 3505.04, 3513.254, and 3513.255 of the Revised Code.

(D) Nothing in this section prohibits or shall be construed to prohibit the board of education of a city, local, or exempted village school district or the governing board of an educational service center that has rescinded a resolution under division (B) of this section from subsequently adopting the same or different procedures for a nonpartisan primary election by adopting a resolution under division (A) of this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2004 SB79 09-16-2004



Section 3513.257 - Independent candidates statements of candidacy and nominating petitions.

Each person desiring to become an independent candidate for an office for which candidates may be nominated at a primary election, except persons desiring to become independent joint candidates for the offices of governor and lieutenant governor and for the offices of president and vice-president of the United States, shall file no later than four p.m. of the day before the day of the primary election immediately preceding the general election at which such candidacy is to be voted for by the voters, a statement of candidacy and nominating petition as provided in section 3513.261 of the Revised Code. Persons desiring to become independent joint candidates for the offices of governor and lieutenant governor shall file, not later than four p.m. of the day before the day of the primary election, one statement of candidacy and one nominating petition for the two of them. Persons desiring to become independent joint candidates for the offices of president and vice-president of the United States shall file, not later than four p.m. of the ninetieth day before the day of the general election at which the president and vice-president are to be elected, one statement of candidacy and one nominating petition for the two of them. The prospective independent joint candidates' statement of candidacy shall be filed with the nominating petition as one instrument.

The statement of candidacy and separate petition papers of each candidate or pair of joint candidates shall be filed at the same time as one instrument.

The nominating petition shall contain signatures of qualified electors of the district, political subdivision, or portion of a political subdivision in which the candidacy is to be voted on in an amount to be determined as follows:

(A) If the candidacy is to be voted on by electors throughout the entire state, the nominating petition, including the nominating petition of independent joint candidates for the offices of governor and lieutenant governor, shall be signed by no less than five thousand qualified electors, provided that no petition shall be accepted for filing if it purports to contain more than fifteen thousand signatures.

(B) If the candidacy is to be voted on by electors in any district, political subdivision, or part thereof in which less than five thousand electors voted for the office of governor at the most recent election for that office, the nominating petition shall contain signatures of not less than twenty-five qualified electors of the district, political subdivision, or part thereof, or a number of qualified signatures equal to at least five per cent of that vote, if this number is less than twenty-five.

(C) If the candidacy is to be voted on by electors in any district, political subdivision, or part thereof in which five thousand or more electors voted for the office of governor at the most recent election for that office, the nominating petition shall contain a number of signatures equal to at least one per cent of those electors.

All nominating petitions of candidates for offices to be voted on by electors throughout the entire state shall be filed in the office of the secretary of state. No nominating petition for the offices of president and vice-president of the United States shall be accepted for filing unless there is submitted to the secretary of state, at the time of filing the petition, a slate of presidential electors sufficient in number to satisfy the requirement of the United States Constitution. The secretary of state shall not accept for filing the statement of candidacy of a person who desires to be an independent candidate for the office of governor unless it also shows the joint candidacy of a person who desires to be an independent candidate for the office of lieutenant governor, shall not accept for filing the statement of candidacy of a person who desires to be an independent candidate for the office of lieutenant governor unless it also shows the joint candidacy of a person who desires to be an independent candidate for the office of governor, and shall not accept for filing the statement of candidacy of a person who desires to be an independent candidate to the office of governor or lieutenant governor who, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a statement of candidacy, or has become a candidate by the filling of a vacancy under section 3513.30 of the Revised Code for any other state office or any federal or county office.

Nominating petitions of candidates for offices to be voted on by electors within a district or political subdivision comprised of more than one county but less than all counties of the state shall be filed with the boards of elections of that county or part of a county within the district or political subdivision which had a population greater than that of any other county or part of a county within the district or political subdivision according to the last federal decennial census.

Nominating petitions for offices to be voted on by electors within a county or district smaller than a county shall be filed with the board of elections for such county.

No petition other than the petition of a candidate whose candidacy is to be considered by electors throughout the entire state shall be accepted for filing if it appears on its face to contain more than three times the minimum required number of signatures. A board of elections shall not accept for filing a nominating petition of a person seeking to become a candidate if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate by the filling of a vacancy under section 3513.30 of the Revised Code for any federal, state, or county office, if the nominating petition is for a state or county office, or for any municipal or township office, for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center, if the nominating petition is for a municipal or township office, or for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum number of signatures required. A board of elections may discontinue verifying signatures when the number of verified signatures on a petition equals the minimum required number of qualified signatures.

Any nonjudicial candidate who files a nominating petition may request, at the time of filing, that the candidate be designated on the ballot as a nonparty candidate or as an other-party candidate, or may request that the candidate's name be placed on the ballot without any designation. Any such candidate who fails to request a designation either as a nonparty candidate or as an other-party candidate shall have the candidate's name placed on the ballot without any designation.

The purpose of establishing a filing deadline for independent candidates prior to the primary election immediately preceding the general election at which the candidacy is to be voted on by the voters is to recognize that the state has a substantial and compelling interest in protecting its electoral process by encouraging political stability, ensuring that the winner of the election will represent a majority of the community, providing the electorate with an understandable ballot, and enhancing voter education, thus fostering informed and educated expressions of the popular will in a general election. The filing deadline for independent candidates required in this section prevents splintered parties and unrestrained factionalism, avoids political fragmentation, and maintains the integrity of the ballot. The deadline, one day prior to the primary election, is the least drastic or restrictive means of protecting these state interests. The general assembly finds that the filing deadline for independent candidates in primary elections required in this section is reasonably related to the state's purpose of ensuring fair and honest elections while leaving unimpaired the political, voting, and associational rights secured by the first and fourteenth amendments to the United States Constitution.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 09-29-2005; 05-02-2006



Section 3513.258 - [Repealed].

Effective Date: 03-23-1972



Section 3513.259 - Nomination for member of the state board of education.

Nominations of candidates for the office of member of the state board of education shall be made only by nominating petition. The nominating petition of a candidate for the office of member of the state board of education shall be signed by not less than one hundred qualified electors.

No such nominating petition shall be accepted for filing if it appears on its face to contain signatures aggregating in number more than three times the minimum number of signatures required by this section. A board of elections shall not accept for filing a nominating petition of a person if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code, to be a candidate for any other state office or any federal or county office. When a petition of a candidate has been accepted for filing by a board of elections, the petition shall not be deemed invalid if, upon verification of signatures contained in the petition, the board of elections finds the number of signatures accepted exceeds three times the minimum number of signatures required. A board of elections may discontinue verifying signatures when the number of verified signatures equals the minimum required number of signatures. Such petition shall be filed with the board of elections of the most populous county in such district not later than four p.m. of the ninetieth day before the day of the general election at which state board of education members are elected.

Each nominating petition shall be signed by qualified electors residing in the district in which the candidate designated therein would be a candidate for election to the office of member of the state board of education. Each candidate shall be a qualified elector residing in the district in which the candidate seeks election to such office.

As the word "district" is used in this section, it refers to a district created under section 3301.01 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 09-29-2005; 05-02-2006



Section 3513.26 - [Repealed].

Effective Date: 01-01-1954



Section 3513.261 - Nominating petition form and fee.

A nominating petition may consist of one or more separate petition papers, each of which shall be substantially in the form prescribed in this section. If the petition consists of more than one separate petition paper, the statement of candidacy of the candidate or joint candidates named need be signed by the candidate or joint candidates on only one of such separate petition papers, but the statement of candidacy so signed shall be copied on each other separate petition paper before the signatures of electors are placed on it. Each nominating petition containing signatures of electors of more than one county shall consist of separate petition papers each of which shall contain signatures of electors of only one county; provided that petitions containing signatures of electors of more than one county shall not thereby be declared invalid. In case petitions containing signatures of electors of more than one county are filed, the board of elections shall determine the county from which the majority of the signatures came, and only signatures from this county shall be counted. Signatures from any other county shall be invalid.

All signatures on nominating petitions shall be written in ink or indelible pencil.

At the time of filing a nominating petition, the candidate designated in the nominating petition, and joint candidates for governor and lieutenant governor, shall pay to the election officials with whom it is filed the fees specified for the office under divisions (A) and (B) of section 3513.10 of the Revised Code. The fees shall be disposed of by those election officials in the manner that is provided in section 3513.10 of the Revised Code for the disposition of other fees, and in no case shall a fee required under that section be returned to a candidate.

Candidates or joint candidates whose names are written on the ballot, and who are elected, shall pay the same fees under section 3513.10 of the Revised Code that candidates who file nominating petitions pay. Payment of these fees shall be a condition precedent to the granting of their certificates of election.

Each nominating petition shall contain a statement of candidacy that shall be signed by the candidate or joint candidates named in it or by an attorney in fact acting pursuant to section 3501.382 of the Revised Code. Such statement of candidacy shall contain a declaration made under penalty of election falsification that the candidate desires to be a candidate for the office named in it, and that the candidate is an elector qualified to vote for the office the candidate seeks.

The form of the nominating petition and statement of candidacy shall be substantially as follows:

"STATEMENT OF CANDIDACY

I, ................................... (Name of candidate), the undersigned, hereby declare under penalty of election falsification that my voting residence is in ................ .......... Precinct of the ......................... (Township) or (Ward and City, or Village) in the county of ............... Ohio; that my post-office address is ............................ (Street and Number, if any, or Rural Route and Number) of the ............................... (City, Village, or post office) of ...................., Ohio; and that I am a qualified elector in the precinct in which my voting residence is located. I hereby declare that I desire to be a candidate for election to the office of .............. in the ........................ (State, District, County, City, Village, Township, or School District) for the ...................................... (Full term or unexpired term ending ................) at the General Election to be held on the ........... day of ..............., ....

I further declare that I am an elector qualified to vote for the office I seek. Dated this ....... day of .............., ....

(Signature of candidate)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE.

I, ................................., hereby constitute the persons named below a committee to represent me:

Name Residence

NOMINATING PETITION

We, the undersigned, qualified electors of the state of Ohio, whose voting residence is in the County, City, Village, Ward, Township or Precinct set opposite our names, hereby nominate .................... as a candidate for election to the office of ........................... in the ............................ (State, District, County, City, Village, Township, or School District) for the ................. (Full term or unexpired term ending ...................) to be voted for at the general election next hereafter to be held, and certify that this person is, in our opinion, well qualified to perform the duties of the office or position to which the person desires to be elected.

Signature Street Address or R.F.D. (Must use address on file with the board of elections) City, Village or Township Ward Precinct County Date of Signing

..........................., declares under penalty of election falsification that such person is a qualified elector of the state of Ohio and resides at the address appearing below such person's signature hereto; that such person is the circulator of the foregoing petition paper containing ................ signatures; that such person witnessed the affixing of every signature; that all signers were to the best of such person's knowledge and belief qualified to sign; and that every signature is to the best of such person's knowledge and belief the signature of the person whose signature it purports to be or of an attorney in fact acting pursuant to section 3501.382 of the Revised Code.

(Signature of circulator)

(Address of circulator's permanent residence in this state)

(If petition is for a statewide candidate, the name and address of person employing circulator to circulate petition, if any)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

The secretary of state shall prescribe a form of nominating petition for a group of candidates for the office of member of a board of education, township office, and offices of municipal corporations of under two thousand population.

The secretary of state shall prescribe a form of statement of candidacy and nominating petition, which shall be substantially similar to the form of statement of candidacy and nominating petition set forth in this section, that will be suitable for joint candidates for the offices of governor and lieutenant governor.

If such petition nominates a candidate whose election is to be determined by the electors of a county or a district or subdivision within the county, it shall be filed with the board of such county. If the petition nominates a candidate whose election is to be determined by the voters of a subdivision located in more than one county, it shall be filed with the board of the county in which the major portion of the population of such subdivision is located.

If the petition nominates a candidate whose election is to be determined by the electors of a district comprised of more than one county but less than all of the counties of the state, it shall be filed with the board of elections of the most populous county in such district. If the petition nominates a candidate whose election is to be determined by the electors of the state at large, it shall be filed with the secretary of state.

The secretary of state or a board of elections shall not accept for filing a nominating petition of a person seeking to become a candidate if that person, for the same election, has already filed a declaration of candidacy, a declaration of intent to be a write-in candidate, or a nominating petition, or has become a candidate through party nomination at a primary election or by the filling of a vacancy under section 3513.30 or 3513.31 of the Revised Code for any federal, state, or county office, if the nominating petition is for a state or county office, or for any municipal or township office, for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center, if the nominating petition is for a municipal or township office, or for member of a city, local, or exempted village board of education, or for member of a governing board of an educational service center.

Effective Date: 2002 HB445 12-23-2002; 03-31-2005; 09-29-2005; 05-02-2006



Section 3513.262 - [Effective Until 6/21/2013] Filing deadline for nominating petitions.

The nominating petitions of all candidates required to be filed before four p.m. of the day before the day of the primary election immediately preceding the general election shall be processed as follows:

If such petition is filed with the secretary of state, he shall, not later than the fifteenth day of June following the filing of such petition, or if the primary election was a presidential primary election, not later than the end of the sixth week after the day of that election, transmit to each board such separate petition papers as purport to contain signatures of electors of the county of such board. If such petition is filed with the board of the most populous county of a district or of a county in which the major portion of the population of a subdivision is located, such board shall, not later than the fifteenth day of June, or if the primary election was a presidential primary election, not later than the end of the sixth week after the day of that election, transmit to each board within such district such separate petition papers of the petition as purport to contain signatures of electors of the county of such board.

All petition papers so transmitted to a board and all nominating petitions filed with a board shall, under proper regulations, be open to public inspection from the fifteenth day of June until four p.m. of the thirtieth day of that month, or if the primary election was a presidential primary election, from the end of the sixth week after the election until four p.m. of the end of the seventh week after the election. Each board shall, not later than the next fifteenth day of July, or if the primary election was a presidential primary election, not later than the end of the tenth week after the day of that election, examine and determine the sufficiency of the signatures on the petition papers transmitted to or filed with it, and the validity of the petitions filed with it, and shall return to the secretary of state all petition papers transmitted to it by him, together with its certification of its determination as to the validity or invalidity of signatures thereon, and shall return to each other board all petition papers transmitted to it by such other board, as provided in this section, together with its certification of its determination as to the validity or invalidity of signatures thereon. All other matters affecting the validity or invalidity of such petition papers shall be determined by the secretary of state or the board with whom such petition papers were filed.

Written protests against nominating petitions may be filed by any qualified elector eligible to vote for the candidate whose nominating petition he objects to, not later than four p.m. of the thirtieth day of July, or if the primary election was a presidential primary election, not later than the end of the twelfth week after the day of that election. Such protests shall be filed with the election officials with whom the nominating petition was filed. Upon the filing of such protest, the election officials with whom it is filed shall promptly fix the time and place for hearing it, and shall forthwith mail notice of the filing of such protest and the time and place for hearing it to the person whose nomination is protested. They shall also forthwith mail notice of the time and place fixed for the hearing to the person who filed the protest. At the time fixed, such election officials shall hear the protest and determine the validity or invalidity of the petition. Such determination shall be final.

A protest against the nominating petition filed by joint candidates for the offices of governor and lieutenant governor shall be filed, heard, and determined in the same manner as a protest against the nominating petition of a candidate who files by himself.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-29-1993

This section is set out twice. See also § 3513.262, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3513.262 - [Effective 6/21/2013] Filing deadline for nominating petitions.

The nominating petitions of all candidates required to be filed before four p.m. of the day before the day of the primary election immediately preceding the general election shall be processed as follows:

If such petition is filed with the secretary of state, the secretary of state shall, not later than the fifteenth day of June following the filing of such petition, or if the primary election was a presidential primary election, not later than the end of the sixth week after the day of that election, transmit to each board such separate petition papers as purport to contain signatures of electors of the county of such board. If such petition is filed with the board of the most populous county of a district or of a county in which the major portion of the population of a subdivision is located, such board shall, not later than the fifteenth day of June, or if the primary election was a presidential primary election, not later than the end of the sixth week after the day of that election, transmit to each board within such district such separate petition papers of the petition as purport to contain signatures of electors of the county of such board.

All petition papers so transmitted to a board and all nominating petitions filed with a board shall, under proper regulations, be open to public inspection from the fifteenth day of June until four p.m. of the thirtieth day of that month, or if the primary election was a presidential primary election, from the end of the sixth week after the election until four p.m. of the end of the seventh week after the election. Each board shall, not later than the next fifteenth day of July, or if the primary election was a presidential primary election, not later than the end of the tenth week after the day of that election, examine and determine the sufficiency of the signatures on the petition papers transmitted to or filed with it, and the validity of the petitions filed with it, and shall return to the secretary of state all petition papers transmitted to it by the secretary of state, together with its certification of its determination as to the validity or invalidity of signatures thereon, and shall return to each other board all petition papers transmitted to it by such other board, as provided in this section, together with its certification of its determination as to the validity or invalidity of signatures thereon. A signature on a nominating petition is not valid if it is dated more than one year before the date the nominating petition was filed. All other matters affecting the validity or invalidity of such petition papers shall be determined by the secretary of state or the board with whom such petition papers were filed.

Written protests against nominating petitions may be filed by any qualified elector eligible to vote for the candidate whose nominating petition the elector objects to, not later than four p.m. of the thirtieth day of July, or if the primary election was a presidential primary election, not later than the end of the twelfth week after the day of that election. Such protests shall be filed with the election officials with whom the nominating petition was filed. Upon the filing of such protest, the election officials with whom it is filed shall promptly fix the time and place for hearing it, and shall forthwith mail notice of the filing of such protest and the time and place for hearing it to the person whose nomination is protested. They shall also forthwith mail notice of the time and place fixed for the hearing to the person who filed the protest. At the time fixed, such election officials shall hear the protest and determine the validity or invalidity of the petition. Such determination shall be final.

A protest against the nominating petition filed by joint candidates for the offices of governor and lieutenant governor shall be filed, heard, and determined in the same manner as a protest against the nominating petition of a candidate who files individually.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-29-1993

This section is set out twice. See also § 3513.262, effective until 6/21/2013.



Section 3513.263 - [Effective Until 6/21/2013] Processing nominating petitions.

The nominating petitions of all candidates required to be filed before four p.m. of the ninetieth day before the day of the general election, shall be processed as follows:

If such petition is filed with the secretary of state, the secretary of state shall promptly transmit to each board such separate petition papers as purports to contain signatures of electors of the county of such board.

If such petition is filed with the board of a county in which the major portion of the population of a subdivision is located, such board shall promptly transmit to the board of each county in which other portions of such subdivision are located such separate petition papers of the petition as purport to contain signatures of electors of such county.

All petition papers so transmitted to a board of elections, and all nominating petitions filed with a board of elections shall, under proper regulation, be open to public inspection until four p.m. of the eightieth day before the day of such general election. Each board shall, not later than the seventy-eighth day before the day of such general election examine and determine the sufficiency of the signatures on the petition papers transmitted to or filed with it and the validity or invalidity of petitions filed with it, and shall return to each other board all petition papers transmitted to it by such other board, together with its certification of its determination as to the validity or invalidity of signatures thereon. All other matters affecting the validity or invalidity of such petition papers shall be determined by the board with whom such petition papers were filed.

Written protests against such nominating petitions may be filed by any qualified elector eligible to vote for the candidate whose nominating petition the elector objects to, not later than the seventy-fourth day before the general election. Such protests shall be filed with the election officials with whom the nominating petition was filed. Upon the filing of such protests, the election officials with whom it is filed shall promptly fix the time and place for hearing it, and shall forthwith mail notice of the filing of such protest and the time and place for hearing it to the person whose nomination is protested. They shall also forthwith mail notice of the time and place fixed for the hearing to the person who filed the protest. At the time and place fixed, such election officials shall hear the protest and determine the validity or invalidity of the petition. Such determination shall be final.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981

This section is set out twice. See also § 3513.263, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3513.263 - [Effective 6/21/2013] Processing nominating petitions.

The nominating petitions of all candidates required to be filed before four p.m. of the ninetieth day before the day of the general election, shall be processed as follows:

If such petition is filed with the secretary of state, the secretary of state shall promptly transmit to each board such separate petition papers as purports to contain signatures of electors of the county of such board.

If such petition is filed with the board of a county in which the major portion of the population of a subdivision is located, such board shall promptly transmit to the board of each county in which other portions of such subdivision are located such separate petition papers of the petition as purport to contain signatures of electors of such county.

All petition papers so transmitted to a board of elections, and all nominating petitions filed with a board of elections shall, under proper regulation, be open to public inspection until four p.m. of the eightieth day before the day of such general election. Each board shall, not later than the seventy-eighth day before the day of such general election examine and determine the sufficiency of the signatures on the petition papers transmitted to or filed with it and the validity or invalidity of petitions filed with it, and shall return to each other board all petition papers transmitted to it by such other board, together with its certification of its determination as to the validity or invalidity of signatures thereon. A signature on a nominating petition is not valid if it is dated more than one year before the date the nominating petition was filed. All other matters affecting the validity or invalidity of such petition papers shall be determined by the board with whom such petition papers were filed.

Written protests against such nominating petitions may be filed by any qualified elector eligible to vote for the candidate whose nominating petition the elector objects to, not later than the seventy-fourth day before the general election. Such protests shall be filed with the election officials with whom the nominating petition was filed. Upon the filing of such protests, the election officials with whom it is filed shall promptly fix the time and place for hearing it, and shall forthwith mail notice of the filing of such protest and the time and place for hearing it to the person whose nomination is protested. They shall also forthwith mail notice of the time and place fixed for the hearing to the person who filed the protest. At the time and place fixed, such election officials shall hear the protest and determine the validity or invalidity of the petition. Such determination shall be final.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981

This section is set out twice. See also § 3513.263, effective until 6/21/2013.



Section 3513.27 - [Repealed].

Effective Date: 01-01-1954



Section 3513.271 - Name change within five years immediately preceding filing of statement of candidacy.

If any person desiring to become a candidate for public office has had a change of name within five years immediately preceding the filing of his statement of candidacy, both his statement of candidacy and nominating petition must contain, immediately following the person's present name, the person's former names. Any person who has been elected under the person's changed name, without submission of the person's former name, shall be immediately suspended from the office and the office declared vacated, and shall be liable to the state for any salary the person has received while holding such office. The attorney general in the case of candidates for state offices, the prosecuting attorney of the most populous county in a district in the case of candidates for district offices, and the prosecuting attorney of the county in the case of all other candidates shall institute necessary action to enforce this section.

This section does not apply to a change of name by reason of marriage; to a candidate for a state office who has once complied with this section and who has previously been elected to a state office; to a candidate for a district office who has once complied with this section and who has previously been elected to a state or district office; to a candidate for a county office who has once complied with this section and has previously been elected to a state, district, or county office; to a candidate for a municipal office who has once complied with this section and has previously been elected to a municipal office; or to a candidate for a township office who has once complied with this section and has previously been elected to a township office; provided that such previous election was one at which his candidacy complied with this section.

Effective Date: 08-22-1995



Section 3513.28 - Designation of term.

Each independent candidate for election to the office of judge of the supreme court, court of appeals, court of common pleas, probate court, and such other courts as are established by law, in addition to designating in such nominating petition the office to which he seeks such nomination shall, if two or more judges of the same court are to be elected at any one election, designate the term of the office for election to which he seeks such nomination by stating therein, if a full term, the date of the commencement of such term as follows: "Full term commencing . . . . . . . . . . . . . .(Date) . . . . . . . . . . .," or by stating therein, if an unexpired term, the date on which such unexpired term will end as follows: "Unexpired term ending . . . . . . . . . . . (Date) . . . . . . . . . .," and such candidate shall be nominated only for the term so designated.

Each independent candidate for the unexpired term of any office shall designate in his statement of candidacy the date on which such unexpired term will end.

Effective Date: 03-23-1981



Section 3513.29 - [Repealed].

Effective Date: 01-01-1954



Section 3513.291 - [Repealed].

Effective Date: 01-01-1964



Section 3513.30 - [Effective Until 6/21/2013] Death or withdrawal of candidate before primary election.

(A)

(1) If only one valid declaration of candidacy is filed for nomination as a candidate of a political party for an office and that candidate dies prior to the tenth day before the primary election, both of the following may occur:

(a) The political party whose candidate died may fill the vacancy so created as provided in division (A)(2) of this section.

(b) Any major political party other than the one whose candidate died may select a candidate as provided in division (A)(2) of this section under either of the following circumstances:

(i) No person has filed a valid declaration of candidacy for nomination as that party's candidate at the primary election.

(ii) Only one person has filed a valid declaration of candidacy for nomination as that party's candidate at the primary election, that person has withdrawn, died, or been disqualified under section 3513.052 of the Revised Code, and the vacancy so created has not been filled.

(2) A vacancy may be filled under division (A)(1)(a) and a selection may be made under division (A)(1)(b) of this section by the appropriate committee of the political party in the same manner as provided in divisions (A) to (E) of section 3513.31 of the Revised Code for the filling of similar vacancies created by withdrawals or disqualifications under section 3513.052 of the Revised Code after the primary election, except that the certification required under that section may not be filed with the secretary of state, or with a board of the most populous county of a district, or with the board of a county in which the major portion of the population of a subdivision is located, later than four p.m. of the tenth day before the day of such primary election, or with any other board later than four p.m. of the fifth day before the day of such primary election.

(3) If only one valid declaration of candidacy is filed for nomination as a candidate of a political party for an office and that candidate dies on or after the tenth day before the day of the primary election, that candidate is considered to have received the nomination of that candidate's political party at that primary election, and, for purposes of filling the vacancy so created, that candidate's death shall be treated as if that candidate died on the day after the day of the primary election.

(B) Any person filing a declaration of candidacy may withdraw as such candidate at any time prior to the primary election. The withdrawal shall be effected and the statement of withdrawal shall be filed in accordance with the procedures prescribed in division (D) of this section for the withdrawal of persons nominated in a primary election or by nominating petition.

(C) A person who is the first choice for president of the United States by a candidate for delegate or alternate to a national convention of a political party may withdraw consent for the selection of the person as such first choice no later than four p.m. of the fortieth day before the day of the presidential primary election. Withdrawal of consent shall be for the entire slate of candidates for delegates and alternates who named such person as their presidential first choice and shall constitute withdrawal from the primary election by such delegates and alternates. The withdrawal shall be made in writing and delivered to the secretary of state. If the withdrawal is delivered to the secretary of state on or before the seventieth day before the day of the primary election, the boards of elections shall remove both the name of the withdrawn first choice and the names of such withdrawn candidates from the ballots according to the directions of the secretary of state. If the withdrawal is delivered to the secretary of state after the seventieth day before the day of the primary election, the board of elections shall not remove the name of the withdrawn first choice and the names of the withdrawn candidates from the ballots. The board of elections shall post a notice at each polling location on the day of the primary election, and shall enclose with each absent voter's ballot given or mailed after the candidate withdraws, a notice that votes for the withdrawn first choice or the withdrawn candidates will be void and will not be counted. If such names are not removed from all ballots before the day of the election, the votes for the withdrawn first choice or the withdrawn candidates are void and shall not be counted.

(D) Any person nominated in a primary election or by nominating petition as a candidate for election at the next general election may withdraw as such candidate at any time prior to the general election. Such withdrawal may be effected by the filing of a written statement by such candidate announcing the candidate's withdrawal and requesting that the candidate's name not be printed on the ballots. If such candidate's declaration of candidacy or nominating petition was filed with the secretary of state, the candidate's statement of withdrawal shall be addressed to and filed with the secretary of state. If such candidate's declaration of candidacy or nominating petition was filed with a board of elections, the candidate's statement of withdrawal shall be addressed to and filed with such board.

(E) When a person withdraws under division (B) or (D) of this section on or before the seventieth day before the day of the primary election, the board of elections shall remove the name of the withdrawn candidate from the ballots according to the directions of the secretary of state. When a person withdraws under division (B) or (D) of this section after the seventieth day before the day of the primary election, the board of elections shall not remove the name of the withdrawn candidate from the ballots. The board of elections shall post a notice at each polling place on the day of the primary election, and shall enclose with each absent voter's ballot given or mailed after the candidate withdraws, a notice that votes for the withdrawn candidate will be void and will not be counted. If the name is not removed from all ballots before the day of the election, the votes for the withdrawn candidate are void and shall not be counted.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006

This section is set out twice. See also § 3513.30, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3513.30 - [Effective 6/21/2013] Death or withdrawal of candidate before primary election.

(A)

(1) If only one valid declaration of candidacy is filed for nomination as a candidate of a political party for an office and that candidate dies prior to the tenth day before the primary election, both of the following may occur:

(a) The political party whose candidate died may fill the vacancy so created as provided in division (A)(2) of this section.

(b) Any major political party other than the one whose candidate died may select a candidate as provided in division (A)(2) of this section under either of the following circumstances:

(i) No person has filed a valid declaration of candidacy for nomination as that party's candidate at the primary election.

(ii) Only one person has filed a valid declaration of candidacy for nomination as that party's candidate at the primary election, that person has withdrawn, died, or been disqualified under section 3513.052 of the Revised Code, and the vacancy so created has not been filled.

(2) A vacancy may be filled under division (A)(1)(a) and a selection may be made under division (A)(1)(b) of this section by the appropriate committee of the political party in the same manner as provided in divisions (A) to (E) of section 3513.31 of the Revised Code for the filling of similar vacancies created by withdrawals or disqualifications under section 3513.052 of the Revised Code after the primary election, except that the certification required under that section may not be filed with the secretary of state, or with a board of the most populous county of a district, or with the board of a county in which the major portion of the population of a subdivision is located, later than four p.m. of the tenth day before the day of such primary election, or with any other board later than four p.m. of the fifth day before the day of such primary election.

(3) If only one valid declaration of candidacy is filed for nomination as a candidate of a political party for an office and that candidate dies on or after the tenth day before the day of the primary election, that candidate is considered to have received the nomination of that candidate's political party at that primary election, and, for purposes of filling the vacancy so created, that candidate's death shall be treated as if that candidate died on the day after the day of the primary election.

(B) Any person filing a declaration of candidacy may withdraw as such candidate at any time prior to the primary election. The withdrawal shall be effected and the statement of withdrawal shall be filed in accordance with the procedures prescribed in division (D) of this section for the withdrawal of persons nominated in a primary election or by nominating petition.

(C) A person who is the first choice for president of the United States by a candidate for delegate or alternate to a national convention of a political party may withdraw consent for the selection of the person as such first choice no later than four p.m. of the fortieth day before the day of the presidential primary election. Withdrawal of consent shall be for the entire slate of candidates for delegates and alternates who named such person as their presidential first choice and shall constitute withdrawal from the primary election by such delegates and alternates. The withdrawal shall be made in writing and delivered to the secretary of state. If the withdrawal is delivered to the secretary of state on or before the seventieth day before the day of the primary election, the boards of elections shall remove both the name of the withdrawn first choice and the names of such withdrawn candidates from the ballots according to the directions of the secretary of state. If the withdrawal is delivered to the secretary of state after the seventieth day before the day of the primary election, the board of elections shall not remove the name of the withdrawn first choice and the names of the withdrawn candidates from the ballots. The board of elections shall post a notice at each polling location on the day of the primary election, and shall enclose with each absent voter's ballot given or mailed after the candidate withdraws, a notice that votes for the withdrawn first choice or the withdrawn candidates will be void and will not be counted. If such names are not removed from all ballots before the day of the election, the votes for the withdrawn first choice or the withdrawn candidates are void and shall not be counted.

(D) Any person nominated in a primary election or by nominating petition as a candidate for election at the next general election may withdraw as such candidate at any time prior to the general election. Such withdrawal may be effected by the filing of a written statement by such candidate announcing the candidate's withdrawal and requesting that the candidate's name not be printed on the ballots. If such candidate's declaration of candidacy or nominating petition was filed with the secretary of state, the candidate's statement of withdrawal shall be addressed to and filed with the secretary of state. If such candidate's declaration of candidacy or nominating petition was filed with a board of elections, the candidate's statement of withdrawal shall be addressed to and filed with such board.

(E) When a person withdraws under division (B) or (D) of this section on or before the seventieth day before the day of the primary election or the general election, the board of elections shall remove the name of the withdrawn candidate from the ballots according to the directions of the secretary of state. When a person withdraws under division (B) or (D) of this section after the seventieth day before the day of the primary election or the general election, the board of elections shall not remove the name of the withdrawn candidate from the ballots. The board of elections shall post a notice at each polling place on the day of the election, and shall enclose with each absent voter's ballot given or mailed after the candidate withdraws, a notice that votes for the withdrawn candidate will be void and will not be counted. If the name is not removed from all ballots before the day of the election, the votes for the withdrawn candidate are void and shall not be counted.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006

This section is set out twice. See also § 3513.30, effective until 6/21/2013.



Section 3513.301 - Special election of party candidate for Congress.

(A) Notwithstanding section 3513.30 of the Revised Code, if only one person has filed a valid declaration of candidacy for nomination as the candidate of a political party for the office of representative to congress and that person withdraws as a candidate or dies at any time before the primary election, a special election shall be held under division (B) of this section to nominate the following:

(1) That party's candidate for congress;

(2) The candidate for congress of any other major political party under either of the following circumstances:

(a) No person has filed a valid declaration of candidacy for nomination as that party's candidate at the primary election.

(b) Only one person has filed a valid declaration of candidacy for nomination as that party's candidate at the primary election, that person has withdrawn or died, and the vacancy so created has not been filled.

(B) The boards of elections of all the counties contained in whole or in part within the congressional district for which a special election is being held under this section shall, as soon as reasonably practicable, conduct the special election and give notice of the time and places of holding the election as provided in section 3501.03 of the Revised Code. The election shall be held and conducted and returns of it made as in the case of a primary election.

(C) The state shall pay all costs of any special election held under this section.

Effective Date: 08-22-1995



Section 3513.31 - [Effective Until 6/21/2013] Withdrawal, disqualification, or death of candidate prior to general election.

(A) If a person nominated in a primary election as a candidate for election at the next general election, whose candidacy is to be submitted to the electors of the entire state, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by the state central committee of the major political party that made the nomination at the primary election, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The meeting shall be called by the chairperson of that committee, who shall give each member of the committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the committee are present at the meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the meeting shall certify in writing and under oath to the secretary of state, not later than the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(B) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a district comprised of more than one county but less than all of the counties of the state, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a district committee of the major political party that made the nomination at the primary election, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The district committee shall consist of the chairperson and secretary of the county central committee of such political party in each county in the district. The district committee shall be called by the chairperson of the county central committee of such political party of the most populous county in the district, who shall give each member of the district committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the district committee are present at the district committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the meeting shall certify in writing and under oath to the board of elections of the most populous county in the district, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(C) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by the county central committee of the major political party that made the nomination at the primary election, or by the county executive committee if so authorized, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The meeting shall be called by the chairperson of that committee, who shall give each member of the committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the committee are present at the meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the meeting shall certify in writing and under oath to the board of that county, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(D) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a district within a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a district committee consisting of those members of the county central committee or, if so authorized, those members of the county executive committee in that county of the major political party that made the nomination at the primary election who represent the precincts or the wards and townships within the district, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The district committee meeting shall be called by the chairperson of the county central committee or executive committee, as appropriate, who shall give each member of the district committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the district committee are present at the district committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the district committee meeting shall certify in writing and under oath to the board of the county, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(E) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a subdivision within a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a subdivision committee consisting of those members of the county central committee or, if so authorized, those members of the county executive committee in that county of the major political party that made the nomination at that primary election who represent the precincts or the wards and townships within that subdivision, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose.

The subdivision committee meeting shall be called by the chairperson of the county central committee or executive committee, as appropriate, who shall give each member of the subdivision committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the subdivision committee are present at the subdivision committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the subdivision committee meeting shall certify in writing and under oath to the board of the county, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made in the manner provided for a major political party.

(F) If a person nominated by petition as an independent or nonpartisan candidate for election at the next general election withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy so created may be filled by a majority of the committee of five, as designated on the candidate's nominating petition, if a member of that committee certifies in writing and under oath to the election officials with whom the candidate filed the candidate's nominating petition, not later than the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification shall be accompanied by the written acceptance of the nomination by the person whose name is certified and shall be made in the manner provided for a major political party.

(G) If a person nominated in a primary election as a party candidate for election at the next general election dies, the vacancy so created may be filled by the same committee in the same manner as provided in this section for the filling of similar vacancies created by withdrawals or disqualifications under section 3513.052 of the Revised Code, except that the certification, when filling a vacancy created by death, may not be filed with the secretary of state, or with a board of the most populous county of a district, or with the board of a county in which the major portion of the population of a subdivision is located, later than four p.m. of the tenth day before the day of such general election, or with any other board later than four p.m. of the fifth day before the day of such general election.

(H) If a person nominated by petition as an independent or nonpartisan candidate for election at the next general election dies prior to the tenth day before the day of that general election, the vacancy so created may be filled by a majority of the committee of five designated in the nominating petition to represent the candidate named in it. To fill the vacancy a member of the committee shall, not later than four p.m. of the fifth day before the day of the general election, file with the election officials with whom the petition nominating the person was filed, a certificate signed and sworn to under oath by a majority of the members, designating the person they select to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is so certified.

(I) If a person holding an elective office dies or resigns subsequent to the one hundred fifteenth day before the day of a primary election and prior to the eighty-sixth day before the day of the next general election, and if, under the laws of this state, a person may be elected at that general election to fill the unexpired term of the person who has died or resigned, the appropriate committee of each political party, acting as in the case of a vacancy in a party nomination, as provided in divisions (A) to (D) of this section, may select a person as the party candidate for election for such unexpired term at that general election, and certify the person's name to the appropriate election official not later than four p.m. on the eighty-sixth day before the day of that general election, or on the tenth day following the day on which the vacancy occurs, whichever is later. When the vacancy occurs on or subsequent to the eighty-sixth day and prior to the fifty-sixth day before the general election, the appropriate committee may select a person as the party candidate and certify the person's name, as provided in the preceding sentence, not later than four p.m. on the fiftieth day before the general election. Thereupon the name shall be printed as the party candidate under proper titles and in the proper place on the proper ballots for use at the election. If a person has been nominated in a primary election, the authorized committee of that political party shall not select and certify a person as the party candidate.

(J) Each person desiring to become an independent candidate to fill the unexpired term shall file a statement of candidacy and nominating petition, as provided in section 3513.261 of the Revised Code, with the appropriate election official not later than four p.m. on the tenth day following the day on which the vacancy occurs, provided that when the vacancy occurs fewer than six days before the fifty-sixth day before the general election, the deadline for filing shall be four p.m. on the fiftieth day before the general election. The nominating petition shall contain at least seven hundred fifty signatures and no more than one thousand five hundred signatures of qualified electors of the district, political subdivision, or portion of a political subdivision in which the office is to be voted upon, or the amount provided for in section 3513.257 of the Revised Code, whichever is less.

(K) When a person nominated as a candidate by a political party in a primary election or by nominating petition for an elective office for which candidates are nominated at a party primary election withdraws, dies, or is disqualified under section 3513.052 of the Revised Code prior to the general election, the appropriate committee of any other major political party or committee of five that has not nominated a candidate for that office, or whose nominee as a candidate for that office has withdrawn, died, or been disqualified without the vacancy so created having been filled, may, acting as in the case of a vacancy in a party nomination or nomination by petition as provided in divisions (A) to (F) of this section, whichever is appropriate, select a person as a candidate of that party or of that committee of five for election to the office.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-20-1996; 2002 HB445 12-23-2002

This section is set out twice. See also § 3513.31, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3513.31 - [Effective 6/21/2013] Withdrawal, disqualification, or death of candidate prior to general election.

(A) If a person nominated in a primary election as a candidate for election at the next general election, whose candidacy is to be submitted to the electors of the entire state, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by the state central committee of the major political party that made the nomination at the primary election, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The meeting shall be called by the chairperson of that committee, who shall give each member of the committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the committee are present at the meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the meeting shall certify in writing and under oath to the secretary of state, not later than the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(B) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a district comprised of more than one county but less than all of the counties of the state, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a district committee of the major political party that made the nomination at the primary election, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The district committee shall consist of the chairperson and secretary of the county central committee of such political party in each county in the district. The district committee shall be called by the chairperson of the county central committee of such political party of the most populous county in the district, who shall give each member of the district committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the district committee are present at the district committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the meeting shall certify in writing and under oath to the board of elections of the most populous county in the district, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(C) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by the county central committee of the major political party that made the nomination at the primary election, or by the county executive committee if so authorized, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The meeting shall be called by the chairperson of that committee, who shall give each member of the committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the committee are present at the meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the meeting shall certify in writing and under oath to the board of that county, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(D) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a district within a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a district committee consisting of those members of the county central committee or, if so authorized, those members of the county executive committee in that county of the major political party that made the nomination at the primary election who represent the precincts or the wards and townships within the district, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The district committee meeting shall be called by the chairperson of the county central committee or executive committee, as appropriate, who shall give each member of the district committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the district committee are present at the district committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the district committee meeting shall certify in writing and under oath to the board of the county, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.

(E) If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a subdivision within a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a subdivision committee consisting of those members of the county central committee or, if so authorized, those members of the county executive committee in that county of the major political party that made the nomination at that primary election who represent the precincts or the wards and townships within that subdivision, if the committee's chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose.

The subdivision committee meeting shall be called by the chairperson of the county central committee or executive committee, as appropriate, who shall give each member of the subdivision committee at least two days' notice of the time, place, and purpose of the meeting. If a majority of the members of the subdivision committee are present at the subdivision committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the subdivision committee meeting shall certify in writing and under oath to the board of the county, not later than four p.m. of the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is certified. A vacancy that may be filled by an intermediate or minor political party shall be filled in accordance with the party's rules by authorized officials of the party. Certification must be made in the manner provided for a major political party.

(F) If a person nominated by petition as an independent or nonpartisan candidate for election at the next general election withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy so created may be filled by a majority of the committee of five, as designated on the candidate's nominating petition, if a member of that committee certifies in writing and under oath to the election officials with whom the candidate filed the candidate's nominating petition, not later than the eighty-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification shall be accompanied by the written acceptance of the nomination by the person whose name is certified and shall be made in the manner provided for a major political party.

(G) If a person nominated in a primary election as a party candidate for election at the next general election dies, the vacancy so created may be filled by the same committee in the same manner as provided in this section for the filling of similar vacancies created by withdrawals or disqualifications under section 3513.052 of the Revised Code, except that the certification, when filling a vacancy created by death, may not be filed with the secretary of state, or with a board of the most populous county of a district, or with the board of a county in which the major portion of the population of a subdivision is located, later than four p.m. of the tenth day before the day of such general election, or with any other board later than four p.m. of the fifth day before the day of such general election.

(H) If a person nominated by petition as an independent or nonpartisan candidate for election at the next general election dies prior to the tenth day before the day of that general election, the vacancy so created may be filled by a majority of the committee of five designated in the nominating petition to represent the candidate named in it. To fill the vacancy a member of the committee shall, not later than four p.m. of the fifth day before the day of the general election, file with the election officials with whom the petition nominating the person was filed, a certificate signed and sworn to under oath by a majority of the members, designating the person they select to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination by the person whose name is so certified.

(I) If a person holding an elective office dies or resigns subsequent to the one hundred fifteenth day before the day of a primary election and prior to the eighty-sixth day before the day of the next general election, and if, under the laws of this state, a person may be elected at that general election to fill the unexpired term of the person who has died or resigned, the appropriate committee of each political party, acting as in the case of a vacancy in a party nomination, as provided in divisions (A) to (D) of this section, may select a person as the party candidate for election for such unexpired term at that general election, and certify the person's name to the appropriate election official not later than four p.m. on the eighty-sixth day before the day of that general election, or on the tenth day following the day on which the vacancy occurs, whichever is later. When the vacancy occurs on or subsequent to the eighty-sixth day and six or more days prior to the fortieth day before the general election, the appropriate committee may select a person as the party candidate and certify the person's name, as provided in the preceding sentence, not later than four p.m. on the tenth day following the day on which the vacancy occurs. When the vacancy occurs fewer than six days before the fortieth day before the general election, the deadline for filing shall be four p.m. on the thirty-sixth day before the general election. Thereupon the name shall be printed as the party candidate under proper titles and in the proper place on the proper ballots for use at the election. If a person has been nominated in a primary election, the authorized committee of that political party shall not select and certify a person as the party candidate.

(J) Each person desiring to become an independent candidate to fill the unexpired term shall file a statement of candidacy and nominating petition, as provided in section 3513.261 of the Revised Code, with the appropriate election official not later than four p.m. on the tenth day following the day on which the vacancy occurs, provided that when the vacancy occurs fewer than six days before the fifty-sixth day before the general election, the deadline for filing shall be four p.m. on the fiftieth day before the general election. The nominating petition shall contain at least seven hundred fifty signatures and no more than one thousand five hundred signatures of qualified electors of the district, political subdivision, or portion of a political subdivision in which the office is to be voted upon, or the amount provided for in section 3513.257 of the Revised Code, whichever is less.

(K) When a person nominated as a candidate by a political party in a primary election or by nominating petition for an elective office for which candidates are nominated at a party primary election withdraws, dies, or is disqualified under section 3513.052 of the Revised Code prior to the general election, the appropriate committee of any other major political party or committee of five that has not nominated a candidate for that office, or whose nominee as a candidate for that office has withdrawn, died, or been disqualified without the vacancy so created having been filled, may, acting as in the case of a vacancy in a party nomination or nomination by petition as provided in divisions (A) to (F) of this section, whichever is appropriate, select a person as a candidate of that party or of that committee of five for election to the office.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-20-1996; 2002 HB445 12-23-2002

This section is set out twice. See also § 3513.31, effective until 6/21/2013.



Section 3513.311 - Withdrawal, disqualification, or death of governor or lieutenant governor candidate prior to general election.

(A) If a candidate for lieutenant governor dies, withdraws, or is disqualified as a candidate prior to the seventieth day before the day of a primary election, the vacancy on the ballot shall be filled by appointment by the joint candidate for the office of governor. Such candidate for governor shall certify in writing and under oath to the secretary of state not later than the sixty-fifth day before the day of such election the name and residence address of the person selected to fill such vacancy.

(B) If a candidate for governor dies, withdraws, or is disqualified as a candidate prior to the seventieth day before the day of a primary election, the vacancy on the ballot shall be filled by appointment by the joint candidate for the office of lieutenant governor. Such candidate for lieutenant governor shall certify in writing and under oath to the secretary of state not later than the sixty-fifth day before the day of such election the name and residence address of the person selected to fill such vacancy.

(C) If a candidate for the office of lieutenant governor dies on or after the seventieth day, but prior to the tenth day, before a primary election, the vacancy so created shall be filled by appointment by the joint candidate for the office of governor. Such candidate for governor shall certify in writing and under oath to the secretary of state not later than the fifth day before the day of such election the name and residence address of the person selected to fill such vacancy.

(D) If a candidate for the office of governor dies on or after the seventieth day, but prior to the tenth day, before a primary election, the vacancy so created shall be filled by appointment by the joint candidate for the office of lieutenant governor. Such candidate for lieutenant governor shall certify in writing and under oath to the secretary of state not later than the fifth day before the day of such election the name and residence address of the person selected to fill such vacancy.

(E) If a person nominated in a primary election as a candidate for election to the office of governor or lieutenant governor at the next general election withdraws as such candidate prior to the ninetieth day before the day of the general election or dies prior to the tenth day before the day of such general election, the vacancy so created shall be filled in the manner provided for by section 3513.31 of the Revised Code.

(F) If a person nominated by petition as a candidate for election to the office of governor or lieutenant governor withdraws as such candidate prior to the ninetieth day before the day of the general election or dies prior to the tenth day before the day of such general election, the vacancy so created shall be filled by the candidates' committee in the manner provided for, as in the case of death, by section 3513.31 of the Revised Code, except that, in the case of withdrawal of candidacy, the name and residence address of the replacement candidate shall be certified in writing and under oath to the secretary of state not later than the eighty-sixth day before the day of the general election.

(G) If the vacancy in a joint candidacy for governor and lieutenant governor can be filled in accordance with this section and is not so filled, the joint candidacy which has not been vacated shall be invalidated and shall not be presented for election.

(H) Any replacement candidate appointed or selected pursuant to this section shall be one who has the qualifications of an elector.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-20-1978



Section 3513.312 - Withdrawal, disqualification, or death of Congress candidate prior to general election.

(A) Notwithstanding section 3513.31 of the Revised Code, if a person nominated in a primary election as a party candidate for the office of representative to congress for election at the next general election withdraws as such candidate prior to the ninetieth day before the day of such general election, or dies prior to the ninetieth day before the day of such general election, the vacancy in the party nomination so created shall be filled by a special election held in accordance with division (B) of this section.

(B) The boards of elections of all the counties contained in whole or in part within the congressional district in which a vacancy occurs as described in division (A) of this section shall, as soon as reasonably practicable, conduct the special election and give notice of the time and places of holding such election as provided in section 3501.03 of the Revised Code. Such election shall be held and conducted and returns thereof made as in the case of a primary election.

(C) The state shall pay all costs of any special election held pursuant to this section.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1985



Section 3513.32 - Primary preceding special election.

When a special election is found necessary to fill a vacancy, the date of the primary election shall be fixed at the same time and in the same manner as that of the election, by the authority calling such special election. The primary election shall be held at least fifteen days prior to the time fixed for such special election. Declaration of candidacy and certificates for such primary shall be filed and fees shall be paid at least ten days before the date for holding such primary election.

A primary election preceding a special election to fill a vacancy in an office shall be eliminated if no valid declaration of candidacy is filed for such office, or if the number of persons filing such declarations of candidacy as candidates of one political party does not exceed the number of candidates which such political party is entitled to nominate for election to such office.

Effective Date: 01-01-1954



Section 3513.33 - Notice of prohibited campaign practices.

At the time a person files a declaration of candidacy, nominating petition, or declaration of intent to be a write-in candidate, the secretary of state or the board of elections shall furnish that person with a copy of section 3517.21 of the Revised Code. Each person who receives the copy shall acknowledge its receipt in writing.

Effective Date: 08-24-1995






Chapter 3515 - RECOUNT; CONTEST OF ELECTIONS

Section 3515.01 - Eligibility for recount.

Any person for whom votes were cast in a primary election for nomination as a candidate for election to an office who was not declared nominated may file with the board of elections of a county a written application for a recount of the votes cast at such primary election in any precinct in such county for all persons for whom votes were cast in such precinct for such nomination.

Any person who was a candidate at a general, special, or primary election for election to an office or position who was not declared elected may file with the board of a county a written application for a recount of the votes cast at such election in any precinct in such county for all candidates for election to such office or position.

Any group of five or more qualified electors may file with the board of a county a written application for a recount of the votes cast at an election in any precinct in such county upon any question or issue, provided that the members of such group shall state in such application either that they voted "Yes" or in favor of such question or issue and that such question or issue was declared defeated or rejected, or that they voted "No" or against such question or issue and that such question or issue was declared carried or adopted. Such group of electors shall, in such application, designate one of the members of the group as chairman, and shall indicate therein the voting residence of each member of such group. In all such applications the person designated as chairman is the applicant for the purposes of sections 3515.01 to 3515.07 of the Revised Code, and all notices required by section 3515.03 of the Revised Code to be given to an applicant for a recount shall be given to such person.

In the recount of absentee ballots that are tallied by county instead of by precinct, as provided in section 3509.06 of the Revised Code, the county shall be considered a separate precinct for purposes of recounting such absentee ballots.

Effective Date: 09-23-1974



Section 3515.011 - Recounts ordered by board.

If the number of votes cast in any county or municipal election for the declared winning nominee, candidate, question, or issue does not exceed the number of votes cast for the declared defeated nominee, candidate, question, or issue by a margin of one-half of one per cent or more of the total vote, the appropriate board of elections shall order a recount which shall be conducted as provided in sections 3515.04 and 3515.05 of the Revised Code.

If the number of votes cast in any district election for the declared winning nominee, candidate, question, or issue does not exceed the number of votes cast for the declared defeated nominee, candidate, question, or issue by a margin of one-half of one per cent or more of the total vote, the secretary of state shall order a recount which shall be conducted as provided in sections 3515.04 and 3515.05 of the Revised Code.

If the number of votes cast in any statewide election for the declared winning nominee, candidate, question, or issue does not exceed the number of votes cast for the declared defeated nominee, candidate, question, or issue by a margin of one-fourth of one percent or more of the total vote, the secretary of state shall order a recount which shall be conducted as provided in sections 3515.04 and 3515.05 of the Revised Code.

Effective Date: 07-04-1984



Section 3515.02 - Application for recount.

If the nomination or the candidacy for election, or the question or issue, concerning which a recount is applied for was submitted only to electors within a county, the application for recount shall be filed within five days after the day upon which the board of elections of such county declares the results of such election.

If the nomination or the candidacy for election, or the question or issue, concerning which a recount is applied for was submitted only to electors of a district comprised of more than one county but less than all of the counties of the state, the application shall be filed within five days after the day upon which the board of the most populous county in such district declares the results of such election.

If the nomination or the candidacy for election, or the question or issue, concerning which a recount is applied for was submitted to electors throughout the entire state, the application shall be filed within five days after the day upon which the secretary of state declares the results of such election.

Effective Date: 10-01-1953



Section 3515.03 - Contents of application for recount.

Each application for recount shall separately list each precinct as to which a recount of the votes is requested, and the person filing the application shall, at the same time, deposit with the board of elections fifty dollars in currency, bank money order, bank cashier's check, or certified check for each precinct so listed as security for the payment of charges for making the recount applied for, which charges shall be fixed by the board as provided in section 3515.07 of the Revised Code.

Upon the filing of an application, or upon declaration by the board or secretary of state that the number of votes cast in any election for the declared winning nominee, candidate, question, or issue does not exceed the number of votes cast for the defeated nominee, candidate, question, or issue, by the margins set forth in section 3515.011 of the Revised Code, the board shall promptly fix the time, method, and the place at which the recount will be made, which time shall be not later than ten days after the day upon which such application is filed or such declaration is made. If the recount involves a candidate for election to an office comprising more than one county, the director of the board shall promptly mail notice of the time and place for such recount to the board of the most populous county of the district. If the contest involves a state office, the director shall promptly notify the secretary of state of the filing for such recount.

The director of the board shall mail notice of the time and place so fixed to any applicant and to each person for whom votes were cast for such nomination or election. Such notice shall be mailed by certified mail not later than the fifth day before the day fixed for the commencement of the recount. Persons entitled to have such notice mailed to them may waive their right to have it mailed by filing with the director a written waiver to that effect. Each person entitled to receive such notice may attend and observe the recount and may have any person whom the candidate designates attend and observe the recount. At any time after a winning nominee or candidate is declared but before the time for a recount pursuant to section 3515.011 of the Revised Code commences, the declared losing nominee or candidate may file with the board a written request to stop the recount from commencing. In the case of more than one declared losing candidate or nominee, each of whom is entitled to a recount pursuant to section 3515.011 of the Revised Code, each such declared losing candidate or nominee must file with the board such written request to stop the recount from commencing. The board shall grant such request and shall not commence the recount.

In the case of a recount of votes cast upon a question or issue, any group of five or more qualified electors, who voted upon such question or issue and whose votes were in opposition to the votes of the members of the group of electors who applied for the recount, or for whom the recount was required by section 3515.011 of the Revised Code, may file with the board a written statement to that effect, shall designate in it one of their number as chairperson of such group , may appoint an attorney at law as their legal counsel, and may request that the persons so designated be permitted to attend and observe the recount. Thereupon, the persons so designated may attend and observe the recount.

Effective Date: 08-22-1995; 05-02-2006



Section 3515.04 - Recount procedure.

At the time and place fixed for making a recount, the board of elections, in the presence of all observers who may be in attendance, shall open the sealed containers containing the ballots to be recounted, and shall recount them. If a county used punch card ballots and if a chad is attached to a punch card ballot by three or four corners, the voter shall be deemed by the board not to have recorded a candidate, question, or issue choice at the particular position on the ballot, and a vote shall not be counted at that particular position on the ballot in the recount. Ballots shall be handled only by the members of the board or by the director or other employees of the board. Observers shall be permitted to see the ballots, but they shall not be permitted to touch them, and the board shall not permit the counting or tabulation of votes shown on the ballots for any nomination, or for election to any office or position, or upon any question or issue, other than the votes shown on such ballots for the nomination, election, question, or issue concerning which a recount of ballots was applied for.

At any time before the ballots from all of the precincts listed in an application for the recount or involved in a recount pursuant to section 3515.011 of the Revised Code have been recounted, the applicant or declared losing candidate or nominee or each of the declared losing candidates or nominees entitled to file a request prior to the commencement of a recount, as provided in section 3515.03 of the Revised Code, may file with the board a written request to stop the recount and not recount the ballots from the precincts so listed that have not been recounted prior to the time of the request. If, upon the request, the board finds that results of the votes in the precincts recounted, if substituted for the results of the votes in those precincts as shown in the abstract of the votes in those precincts, would not cause the applicant, if a person for whom votes were cast for nomination or election, to be declared nominated or elected or if an election upon a question or issue would not cause a result contrary to the result as declared prior to such recount, it shall grant the request and shall not recount the ballots of the precincts listed in the application for recount that have not been recounted prior to that time. If the board finds otherwise, it shall deny the request and shall continue to recount ballots until the ballots from all of the precincts listed in the application for recount have been recounted; provided that, if the request is denied, it may be renewed from time to time. Upon any such renewal, the board shall consider and act upon the request in the same manner as provided in this section in connection with an original request.

As used in this section, "chad" and "punch card ballot" have the same meanings as in section 3506.16 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 08-28-2001; 05-02-2006



Section 3515.041 - Recount for presidential electors no later than six days before meeting.

As required by 3 U.S.C. 5, any recount of votes conducted under this chapter for the election of presidential electors shall be completed not later than six days before the time fixed under federal law for the meeting of those presidential electors.

Effective Date: 05-02-2006



Section 3515.05 - Duties of board upon completion of recount.

Upon completion of the recount of the ballots of all precincts listed in an application for a recount or upon stopping the recount prior to such time, or in the case of a recount as provided in section 3515.011 of the Revised Code, the board of elections shall promptly prepare and certify an amended abstract showing the votes cast in each precinct in its county in which the nomination, election, or question or issue was submitted to electors, which amended abstract shall embody the votes of the precincts, the ballots of which were recounted, as shown by such recount. Copies of such certified amended abstracts shall be mailed to such other boards or election officials as required in the case of the original abstract which such amended abstract amends.

If the nomination, election, or question or issue concerning which such recount was made was submitted only to electors within a county, the board shall make an amended declaration of the result of such election in the same manner required in the making of its original declaration of the result of such election.

If the nomination, election, or question or issue concerning which a recount was made was submitted only to electors of a district comprised of more than one county but less than all of the counties of the state, the board of the most populous county in such district shall canvass the amended abstracts received from the board of each county in such district in which a recount was made, and shall make an amended declaration of the results of such election in such district in the same manner required in the making of its original declaration of the result of such election.

If the nomination, election, or question or issue concerning which a recount was made was submitted only to electors of a subdivision located in more than one county, the board of the county in which the major portion of the population of such subdivision is located shall canvass the amended abstracts received from the board of each county in which a portion of the population of such subdivision is located and in which a recount was made, and shall make an amended declaration of the results of such election in such subdivision in the same manner required in the making of its original declaration of the result of such election.

If the nomination, election, or question or issue concerning which a recount was made was submitted to electors throughout the entire state, the secretary of state shall canvass all amended abstracts received from the board of each county in the state in which a recount was made, and shall make an amended declaration of the results of such election throughout the entire state in the same manner required in the making of his original declaration of the result of such election.

Effective Date: 09-27-1974



Section 3515.06 - Recount in precincts not recounted.

If, pursuant to section 3515.04 of the Revised Code, a person was declared nominated as a candidate for election to an office or elected to an office or position in an election and if it subsequently appears by the amended declaration of the results of such election made following a recount of votes cast in such election that such person was not so nominated or elected, such person may, within five days after the date of such amended declaration of the results of such election, file an application with the board of elections for a recount of the votes cast at such election for such nomination or election in any precinct, the ballots of which have not been recounted.

If, following a recount of votes cast in an election upon any question or issue, the amended declaration of the results of such election shows the result of such election to be contrary to the result thereof as declared in the original declaration of the results thereof, any group of five or more qualified electors which has filed a statement with the board as provided in the third paragraph of section 3515.03 of the Revised Code may, within five days after the date of the amended declaration, file an application with the board for a recount of the votes cast at such election upon such question or issue in any precinct of the county, the votes of which have not been recounted.

Sections 3515.01 and 3515.02 to 3515.05 of the Revised Code are applicable to any application provided for in this section and to the recount had pursuant thereto.

Effective Date: 07-04-1984



Section 3515.07 - Charges for recounts.

The charges for making a recount of votes of precincts listed in an application for a recount filed with the board of elections shall be fixed by the board and shall include all expenses incurred by the board because of the application other than the regular operating expenses that the board would have incurred if the application had not been filed. The total amount of charges so fixed divided by the number of precincts listed in the application, the votes of which were recounted, shall be the charge per precinct for the recount of the votes of the precincts listed in the application, the votes of which were recounted; provided that the charges per precinct so fixed shall not be more than fifty or less than five dollars for each precinct the votes of which were recounted.

Such charge per precinct shall be deducted by the board from the money deposited with the board by the applicant for the recount at the time of filing the application, and the balance of the money so deposited shall be returned to the applicant; provided that no such charge per precinct shall be deducted by the board from the money deposited for a recount of votes cast for a nomination or for an election to an office or position in any precinct, if the total number of votes cast in such precinct for the applicant, as recorded by the recount, is more than four per cent larger than the number of votes for the applicant in that precinct recorded in the original certified abstract , nor shall any charge per precinct be deducted for a recount of votes cast in any precinct upon a question or issue if the total number of votes in that precinct on the same side of that question or issue as the side represented by the applicant, as recorded by the recount, is more than four per cent larger than the number of votes in that precinct on the same side of that question or issue recorded in the original certified abstract . No such charge per precinct shall be deducted if upon the completion of a recount concerning a nomination or election the applicant is declared nominated or elected, or if upon the completion of a recount concerning a question or issue the result of that election is declared to be opposite to the original declaration of the result of that election.

All moneys deposited with a board by an applicant shall be deposited in a special depository fund with the county treasurer. The expenses of the recount and refunds shall be paid from that fund upon order of the board of elections. Any balance remaining in that fund shall be paid into the general fund of the county.

Effective Date: 01-01-1956; 05-02-2006



Section 3515.071 - Expenses of recounts.

If the board of elections in a county orders a recount in any county or municipal election pursuant to section 3515.011 of the Revised Code, the expense of the recount shall be paid from the county treasury in the same manner as other expenses of the board under section 3501.17 of the Revised Code.

If the secretary of state orders a recount as provided in section 3515.011 of the Revised Code, the expense of the recount shall be paid from funds appropriated to the secretary of state who may apply to the controlling board for funds to avert any deficiency that thereby would be created in current appropriations.

Effective Date: 07-01-1985



Section 3515.072 - Biennial adjustment of charges for recounts.

(A) In January of each odd-numbered year, the secretary of state, in accordance with this division and division (B) of this section, shall adjust each amount specified in sections 3515.03 and 3515.07 of the Revised Code. The adjustment shall be based on the yearly average of the previous two years of the Consumer Price Index for All Urban Consumers or its successive equivalent, as determined by the United States department of labor, bureau of labor statistics, or its successor in responsibility, for all items, Series A. Using the 2005 yearly average as the base year, the secretary of state shall compare the most current average consumer price index with that determined in the preceding odd-numbered year, and shall determine the percentage increase or decrease. The percentage increase or decrease shall be multiplied by each actual dollar figure specified in sections 3515.03 and 3515.07 of the Revised Code as determined in the previous odd-numbered year, and the product shall be added to or subtracted from its corresponding actual dollar figure, as necessary, for that previous odd-numbered year.

If the resulting amount is less than five dollars, the secretary of state shall retain a record of the resulting amount and the manner in which it was calculated, but shall not make an adjustment unless the resulting amount, when added to the resulting amount calculated in each prior odd-numbered year since the last adjustment was made, equals or exceeds five dollars.

(B)

(1) The secretary of state shall calculate the adjustment under division (A) of this section and shall report the calculations and necessary materials to the auditor of state, on or before the thirty-first day of January of each odd-numbered year. The secretary of state shall base the adjustment on the most current consumer price index that is described in division (A) of this section and that is in effect as of the first day of January of each odd-numbered year.

(2) The calculations made by the secretary of state under divisions (A) and (B)(1) of this section shall be certified by the auditor of state on or before the fifteenth day of February of each odd-numbered year.

(3) On or before the twenty-fifth day of February of each odd-numbered year, the secretary of state shall prepare a report setting forth the amount required to be deposited with a board of elections at the time a recount application is filed for each precinct to be recounted under section 3515.03 of the Revised Code and the minimum and maximum per precinct charge for a recount under section 3515.07 of the Revised Code. The report and all documents relating to the calculations contained in the report are public records. The report shall contain an indication of the period in which the deposit amounts and the minimum and maximum per precinct charges apply, a summary of how the deposit amounts and the minimum and maximum per precinct charges were calculated, and a statement that the report and all related documents are available for inspection and copying at the office of the secretary of state.

(4) On or before the twenty-fifth day of February of each odd-numbered year, the secretary of state shall transmit the report to the general assembly and shall send the report by electronic mail or other form of electronic communication to the board of elections of each county.

Effective Date: 05-02-2006



Section 3515.08 - Election contest.

(A) Except as otherwise provided in this division, the nomination or election of any person to any public office or party position or the approval or rejection of any issue or question, submitted to the voters, may be contested by qualified electors of the state or a political subdivision. The nomination or election of any person to any federal office, including the office of elector for president and vice president and the office of member of congress, shall not be subject to a contest of election conducted under this chapter. Contests of the nomination or election of any person to any federal office shall be conducted in accordance with the applicable provisions of federal law.

(B) In the case of an office to be filled or an issue to be determined by the voters of the entire state, or for judicial offices higher than that of court of common pleas, or for an office to be filled or an issue to be determined by the voters of a district larger than a county, a contest shall be heard and determined by the chief justice of the supreme court or a justice of the supreme court assigned for that purpose by the chief justice; except that, in a contest for the office of chief justice of the supreme court, the contest shall be heard by a justice of the supreme court designated by the governor.

(C) In the case of all other offices or issues, except judicial offices, contests shall be heard and determined by a judge of the court of common pleas of the county in which the contest arose. In the case of a contest for a judicial office within a county, the contest shall be heard by the court of appeals of the district in which that county is located. If any contestant alleges prejudice on the part of the judges of the court of appeals or the court of common pleas assigned to hear a contest, the chief justice of the supreme court, upon application of any such contestant and for good cause shown, may assign judges from another court to hear the contest.

Effective Date: 10-01-1953; 05-02-2006



Section 3515.09 - Filing election contest petition.

A contest of election shall be commenced by the filing of a petition with the clerk of the appropriate court signed by at least twenty-five voters who voted at the last election for or against a candidate for the office or for or against the issue being contested, or by the defeated candidate for said nomination or election, within fifteen days after the results of any such nomination or election have been ascertained and announced by the proper authority, or if there is a recount, within ten days after the results of the recount of such nomination or election have been ascertained and announced by the proper authority. Such petition shall be verified by the oath of at least two such petitioners, or by the oath of the defeated candidate filing the petition, and shall set forth the grounds for such contest.

Said petition shall be accompanied by a bond with surety to be approved by the clerk of the appropriate court in a sum sufficient, as determined by him, to pay all the costs of the contest. The contestor and the person whose right to the nomination or election to such office is being contested, to be known as the contestee, shall be liable to the officers and witnesses for the costs made by them respectively; but if the results of the nomination or election are confirmed or the petition is dismissed or the prosecution fails, judgment shall be rendered against the contestor for the costs; and if the judgment is against the contestee or if the results of the nomination or election are set aside, the county shall pay the costs as other election expenses are paid.

Effective Date: 10-01-1953



Section 3515.10 - Time for hearing election contest.

The court with which a petition to contest an election is filed shall fix a suitable time for hearing such contest, which shall be not less than fifteen nor more than thirty days after the filing of the petition. Such court shall have a copy of the contestor's petition served upon the contestee or upon the chairman of the committee taking the other side in advocacy of or opposition to any issue, in the same manner as a summons in a civil action. The contestee shall have ten days from the time service has been made upon him in which to answer the petition, and the contestor shall have five days in which to reply to the answer of the contestee. All parties may be represented by counsel and the hearing shall proceed at the time fixed, unless postponed by the judge hearing the case for good cause shown by either party by affidavit or unless the judge adjourns to another time, not more than thirty days thereafter, of which adjournment the parties interested shall take notice.

Effective Date: 10-01-1953



Section 3515.11 - Proceedings at trial of contest of election.

The proceedings at the trial of the contest of an election shall be similar to those in judicial proceedings, in so far as practicable, and shall be under the control and direction of the court which shall hear and determine the matter without a jury, with power to order or permit amendments to the petition or proceedings as to form or substance. Such court may allow adjournments for not more than thirty days, for the benefit of either party, on such terms as to costs and otherwise as seem reasonable to the court, the grounds for such adjournment being shown by affidavit. The hearing shall proceed expeditiously and the total of such adjournments shall not exceed thirty days after the date set for the original hearing.

Effective Date: 10-01-1953



Section 3515.12 - Witnesses - subpoenas.

The court with which a petition to contest an election is filed may summon and compel the attendance of witnesses, including officers of such election, and compel the production of all ballot boxes, marking devices, lists, books, ballots, tally sheets, and other records, papers, documents, and materials which may be required at the hearing. The style and form of summons and subpoenas and the manner of service and the fees of officers and witnesses shall be the same as are provided in other cases, in so far as the nature of the proceedings admits. The court may require any election officer to answer any questions pertinent to the issue relating to the conduct of the election or the counting of the ballots and the making of the returns. Any witness who voted at the election may be required to answer touching his qualification as a voter and for whom he voted.

Effective Date: 06-29-1961



Section 3515.13 - Contest of election involving recount.

If any contest of election involves a recount of the ballots in any precincts, the court shall immediately order the ballots of the precincts in which the recount is demanded to be sent to the court in such manner as the court designates, and such court may appoint two master commissioners of opposite political parties to supervise the making of the recount. The attorneys representing the contestor and the prosecuting attorney of the county or the attorney general or one of the attorney general's assistants representing the contestee shall be present at all hearings on such recount. Such commissioners shall receive ten dollars each per day and their actual traveling expenses when approved by the presiding judges. The compensation of such clerks as are deemed necessary by the court shall be determined by the court on the basis of similar compensation in other public offices for like work. Both the contestor and contestee may appoint one observer who shall be allowed to see all ballots and tally sheets and observe the recount. If the court finds that the difference in the count from the original count by the election authorities was the result of fraud, gross negligence, or willfulness on the part of any election officer or other person, the court shall forthwith transmit a copy of its decision and of the evidence to the prosecuting attorney of the county in which the fraud or gross negligence was found with directions to present the same to the next grand jury in the county or to the attorney general, in the case of state or federal offices, with directions to prosecute the cases on behalf of the state.

Effective Date: 10-01-1953; 05-02-2006



Section 3515.14 - Judgment on contest.

Upon completion of the trial of a contest of election, the court shall pronounce judgment as to which candidate was nominated or elected or whether the issue was approved or rejected by the voters; except that in the case of the contest of election of a member of the general assembly such judgment shall not be pronounced by the court but a transcript of all testimony taken and all evidence adduced in such contest shall be filed with the clerk or executive secretary of the branch of the legislative body to which the contestee was declared elected, which shall determine the election and qualification of its own members.

Any person declared nominated or elected by the court shall be entitled to his certificate of nomination or election. A certified copy of the order of such court constitutes such certificate. If the judgment is against the contestee or incumbent and he has already received a certificate of nomination or election, the judgment of the court shall work a cancellation of such certificate.

If the court decides that the election resulted in a tie vote, such decision shall be certified to the board of elections having jurisdiction and said board shall publicly determine by lot which of such persons shall be declared elected. If the court finds that no person was elected, the judgment shall be that the election be set aside.

Effective Date: 11-19-1969



Section 3515.15 - Appeal to supreme court.

The person against whom judgment is rendered in a contest of election may appeal on questions of law, within twenty days, to the supreme court; but such appeal shall not supersede the execution of the judgment of the court. Such appeal takes precedence over all other causes upon the calendar, and shall be set down for hearing and determination at the earliest convenient date. The laws and rules of the court governing appeals apply in the appeal of contested election cases. If the judgment of the lower court is affirmed, the supreme court shall order the judgment of such lower court to be enforced, if the party against whom the judgment is rendered is in possession of the office.

Effective Date: 10-01-1953



Section 3515.16 - Form of testimony in supreme court.

In a contest of election in the supreme court, all testimony shall be in the form of depositions. The contestor shall take and file his testimony within twenty days from the date of filing the petition, unless further time is allowed by the court or judge hearing the contest. The contestee or the committee defending the issue shall file its testimony within twenty days from the expiration of the contestator's time, unless such court or judge allows further time. The court may render such judgments and make such orders as the law and facts warrant, including judgment of ouster and induction, and the judgment of the supreme court shall be decisive of the contest.

Effective Date: 10-01-1953






Chapter 3517 - CAMPAIGNS; POLITICAL PARTIES

Section 3517.01 - Political party definitions.

(A)

(1) A political party within the meaning of Title XXXV of the Revised Code is any group of voters that, at the most recent regular state election, polled for its candidate for governor in the state or nominees for presidential electors at least five per cent of the entire vote cast for that office or that filed with the secretary of state, subsequent to any election in which it received less than five per cent of that vote, a petition signed by qualified electors equal in number to at least one per cent of the total vote for governor or nominees for presidential electors at the most recent election, declaring their intention of organizing a political party, the name of which shall be stated in the declaration, and of participating in the succeeding primary election, held in even-numbered years, that occurs more than one hundred twenty days after the date of filing. No such group of electors shall assume a name or designation that is similar, in the opinion of the secretary of state, to that of an existing political party as to confuse or mislead the voters at an election. If any political party fails to cast five per cent of the total vote cast at an election for the office of governor or president, it shall cease to be a political party.

(2) A campaign committee shall be legally liable for any debts, contracts, or expenditures incurred or executed in its name.

(B) Notwithstanding the definitions found in section 3501.01 of the Revised Code, as used in this section and sections 3517.08 to 3517.14, 3517.99, and 3517.992 of the Revised Code:

(1) "Campaign committee" means a candidate or a combination of two or more persons authorized by a candidate under section 3517.081 of the Revised Code to receive contributions and make expenditures.

(2) "Campaign treasurer" means an individual appointed by a candidate under section 3517.081 of the Revised Code.

(3) "Candidate" has the same meaning as in division (H) of section 3501.01 of the Revised Code and also includes any person who, at any time before or after an election, receives contributions or makes expenditures or other use of contributions, has given consent for another to receive contributions or make expenditures or other use of contributions, or appoints a campaign treasurer, for the purpose of bringing about the person's nomination or election to public office. When two persons jointly seek the offices of governor and lieutenant governor, "candidate" means the pair of candidates jointly. "Candidate" does not include candidates for election to the offices of member of a county or state central committee, presidential elector, and delegate to a national convention or conference of a political party.

(4) "Continuing association" means an association, other than a campaign committee, political party, legislative campaign fund, political contributing entity, or labor organization, that is intended to be a permanent organization that has a primary purpose other than supporting or opposing specific candidates, political parties, or ballot issues, and that functions on a regular basis throughout the year. "Continuing association" includes organizations that are determined to be not organized for profit under subsection 501 and that are described in subsection 501(c)(3), 501(c)(4), or 501(c)(6) of the Internal Revenue Code.

(5) "Contribution" means a loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, or transfer of funds or anything of value, including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, which contribution is made, received, or used for the purpose of influencing the results of an election. Any loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, or transfer of funds or of anything of value, including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any campaign committee, political action committee, legislative campaign fund, political party, political contributing entity, or person other than the person to whom the services are rendered for the personal services of another person, that is made, received, or used by a state or county political party, other than moneys a state or county political party receives from the Ohio political party fund pursuant to section 3517.17 of the Revised Code and the moneys a state or county political party may receive under sections 3517.101, 3517.1012, and 3517.1013 of the Revised Code, shall be considered to be a "contribution" for the purpose of section 3517.10 of the Revised Code and shall be included on a statement of contributions filed under that section.

"Contribution" does not include any of the following:

(a) Services provided without compensation by individuals volunteering a portion or all of their time on behalf of a person;

(b) Ordinary home hospitality;

(c) The personal expenses of a volunteer paid for by that volunteer campaign worker;

(d) Any gift given to a state or county political party pursuant to section 3517.101 of the Revised Code. As used in division (B)(5)(d) of this section, "political party" means only a major political party;

(e) Any contribution as defined in section 3517.1011 of the Revised Code that is made, received, or used to pay the direct costs of producing or airing an electioneering communication;

(f) Any gift given to a state or county political party for the party's restricted fund under division (A)(2) of section 3517.1012 of the Revised Code;

(g) Any gift given to a state political party for deposit in a Levin account pursuant to section 3517.1013 of the Revised Code. As used in this division, "Levin account" has the same meaning as in that section.

(h) Any donation given to a transition fund under section 3517.1014 of the Revised Code.

(6) "Expenditure" means the disbursement or use of a contribution for the purpose of influencing the results of an election or of making a charitable donation under division (G) of section 3517.08 of the Revised Code. Any disbursement or use of a contribution by a state or county political party is an expenditure and shall be considered either to be made for the purpose of influencing the results of an election or to be made as a charitable donation under division (G) of section 3517.08 of the Revised Code and shall be reported on a statement of expenditures filed under section 3517.10 of the Revised Code. During the thirty days preceding a primary or general election, any disbursement to pay the direct costs of producing or airing a broadcast, cable, or satellite communication that refers to a clearly identified candidate shall be considered to be made for the purpose of influencing the results of that election and shall be reported as an expenditure or as an independent expenditure under section 3517.10 or 3517.105 of the Revised Code, as applicable, except that the information required to be reported regarding contributors for those expenditures or independent expenditures shall be the same as the information required to be reported under divisions (D)(1) and (2) of section 3517.1011 of the Revised Code.

As used in this division, "broadcast, cable, or satellite communication" and "refers to a clearly identified candidate" have the same meanings as in section 3517.1011 of the Revised Code.

(7) "Personal expenses" includes, but is not limited to, ordinary expenses for accommodations, clothing, food, personal motor vehicle or airplane, and home telephone.

(8) "Political action committee" means a combination of two or more persons, the primary or major purpose of which is to support or oppose any candidate, political party, or issue, or to influence the result of any election through express advocacy, and that is not a political party, a campaign committee, a political contributing entity, or a legislative campaign fund. "Political action committee" does not include either of the following:

(a) A continuing association that makes disbursements for the direct costs of producing or airing electioneering communications and that does not engage in express advocacy;

(b) A political club that is formed primarily for social purposes and that consists of one hundred members or less, has officers and periodic meetings, has less than two thousand five hundred dollars in its treasury at all times, and makes an aggregate total contribution of one thousand dollars or less per calendar year.

(9) "Public office" means any state, county, municipal, township, or district office, except an office of a political party, that is filled by an election and the offices of United States senator and representative.

(10) "Anything of value" has the same meaning as in section 1.03 of the Revised Code.

(11) "Beneficiary of a campaign fund" means a candidate, a public official or employee for whose benefit a campaign fund exists, and any other person who has ever been a candidate or public official or employee and for whose benefit a campaign fund exists.

(12) "Campaign fund" means money or other property, including contributions.

(13) "Public official or employee" has the same meaning as in section 102.01 of the Revised Code.

(14) "Caucus" means all of the members of the house of representatives or all of the members of the senate of the general assembly who are members of the same political party.

(15) "Legislative campaign fund" means a fund that is established as an auxiliary of a state political party and associated with one of the houses of the general assembly.

(16) "In-kind contribution" means anything of value other than money that is used to influence the results of an election or is transferred to or used in support of or in opposition to a candidate, campaign committee, legislative campaign fund, political party, political action committee, or political contributing entity and that is made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of the benefited candidate, committee, fund, party, or entity. The financing of the dissemination, distribution, or republication, in whole or part, of any broadcast or of any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committee, or their authorized agents is an in-kind contribution to the candidate and an expenditure by the candidate.

(17) "Independent expenditure" means an expenditure by a person advocating the election or defeat of an identified candidate or candidates, that is not made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of any candidate or candidates or of the campaign committee or agent of the candidate or candidates. As used in division (B)(17) of this section:

(a) "Person" means an individual, partnership, unincorporated business organization or association, political action committee, political contributing entity, separate segregated fund, association, or other organization or group of persons, but not a labor organization or a corporation unless the labor organization or corporation is a political contributing entity.

(b) "Advocating" means any communication containing a message advocating election or defeat.

(c) "Identified candidate" means that the name of the candidate appears, a photograph or drawing of the candidate appears, or the identity of the candidate is otherwise apparent by unambiguous reference.

(d) "Made in coordination, cooperation, or consultation with, or at the request or suggestion of, any candidate or the campaign committee or agent of the candidate" means made pursuant to any arrangement, coordination, or direction by the candidate, the candidate's campaign committee, or the candidate's agent prior to the publication, distribution, display, or broadcast of the communication. An expenditure is presumed to be so made when it is any of the following:

(i) Based on information about the candidate's plans, projects, or needs provided to the person making the expenditure by the candidate, or by the candidate's campaign committee or agent, with a view toward having an expenditure made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds, who is, or has been, an officer of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or agent;

(iii) Except as otherwise provided in division (D) of section 3517.105 of the Revised Code, made by a political party in support of a candidate, unless the expenditure is made by a political party to conduct voter registration or voter education efforts.

(e) "Agent" means any person who has actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate, or means any person who has been placed in a position with the candidate's campaign committee or organization such that it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(18) "Labor organization" means a labor union; an employee organization; a federation of labor unions, groups, locals, or other employee organizations; an auxiliary of a labor union, employee organization, or federation of labor unions, groups, locals, or other employee organizations; or any other bona fide organization in which employees participate and that exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, hours, and other terms and conditions of employment.

(19) "Separate segregated fund" means a separate segregated fund established pursuant to the Federal Election Campaign Act.

(20) "Federal Election Campaign Act" means the "Federal Election Campaign Act of 1971," 86 Stat. 11, 2 U.S.C.A. 431, et seq., as amended.

(21) "Restricted fund" means the fund a state or county political party must establish under division (A)(1) of section 3517.1012 of the Revised Code.

(22) "Electioneering communication" has the same meaning as in section 3517.1011 of the Revised Code.

(23) "Express advocacy" means a communication that contains express words advocating the nomination, election, or defeat of a candidate or that contains express words advocating the adoption or defeat of a question or issue, as determined by a final judgment of a court of competent jurisdiction.

(24) "Political committee" has the same meaning as in section 3517.1011 of the Revised Code.

(25) "Political contributing entity" means any entity, including a corporation or labor organization, that may lawfully make contributions and expenditures and that is not an individual or a political action committee, continuing association, campaign committee, political party, legislative campaign fund, designated state campaign committee, or state candidate fund. For purposes of this division, "lawfully" means not prohibited by any section of the Revised Code, or authorized by a final judgment of a court of competent jurisdiction.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 07-13-1998; 04-26-2005; 05-02-2006



Section 3517.011 - Petition form.

The petition required in section 3517.01 of the Revised Code shall be on a form prescribed by the secretary of state. The petition may be presented in separate parts but each part shall contain a full and correct copy of the declaration. Such petition or part petition shall be circulated and signed as required by section 3501.38 of the Revised Code.

Effective Date: 09-27-1974



Section 3517.012 - Party comes into legal existence on date of filing.

When a petition meeting the requirements of section 3517.01 of the Revised Code declaring the intention to organize a political party is filed with the secretary of state, the new party comes into legal existence on the date of filing and is entitled to hold a primary election as set out in section 3513.01 of the Revised Code, at the primary election, held in even-numbered years that occurs more than one hundred twenty days after the date of filing.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-30-1969



Section 3517.013 - Candidate of new party not disqualified by having voted in different party primary.

Section 3513.191 of the Revised Code does not apply to persons desiring to become candidates for party nomination of a newly formed political party meeting the requirements of sections 3517.011 and 3517.012 of the Revised Code for a period of four calendar years from the date of the party formation.

Effective Date: 10-30-1969



Section 3517.014 - Candidate of new party not disqualified at first primary election after formation.

Those provisions of section 3513.19 of the Revised Code relating to the determination of membership in or political affiliation with a party do not apply to persons desiring to become candidates for party nomination of a newly formed political party meeting the requirements of sections 3517.011 and 3517.012 of the Revised Code at the first primary held by that party in the even-numbered year occurring subsequent to the formation of that party.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-30-1969



Section 3517.015 - Membership of newly formed political party.

Qualified electors who signed declarations of candidacy of persons desiring to become candidates for party nomination of a newly formed political party meeting the requirements of sections 3517.011 and 3517.012 of the Revised Code at the first primary election held by that party in the even-numbered year subsequent to the party formation are not subject to section 3513.19 of the Revised Code and shall, for the purpose of signing said declarations of candidacy, be deemed members of the newly formed political party regardless of prior political affiliations.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-30-1969



Section 3517.016 - New party primary vote not barred by prior party affiliation.

At the first primary election held by a newly formed political party meeting the requirements of sections 3517.011 and 3517.012 of the Revised Code, any qualified elector who desires to vote the new party primary ballot is not subject to section 3513.19 of the Revised Code and shall be allowed to vote the new party primary ballot regardless of prior political party affiliation.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Repealed by 129th General AssemblyFile No.40,HB 194, §2 This repeal was made subject to referendum in the Nov. 6, 2012 election, and subsequently repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 10-30-1969



Section 3517.02 - Controlling committees of major or intermediate political party.

All members of controlling committees of a major or intermediate political party shall be elected by direct vote of the members of the party, except as otherwise provided in section 3517.05 of the Revised Code. Their names shall be placed upon the official ballot, and, notwithstanding division (B) of section 3513.23 of the Revised Code, the persons receiving the highest number of votes for committeepersons shall be the members of those controlling committees. Each member of a controlling committee shall be a resident and qualified elector of the district, ward, or precinct that the member is elected to represent. All members of controlling committees of a minor political party shall be determined in accordance with party rules.

Each political party shall file with the office of the secretary of state a copy of its constitution and bylaws, if any, within thirty days of adoption or amendment. Each party shall also file with the office of the secretary of state a list of members of its controlling committees and other party officials within thirty days of their election or appointment.

Effective Date: 2002 HB445 12-23-2002



Section 3517.03 - Controlling committees of major or intermediate political party membership.

The controlling committees of each major political party or organization shall be a state central committee consisting of two members, one a man and one a woman, representing either each congressional district in the state or each senatorial district in the state, as the outgoing committee determines; a county central committee consisting of one member from each election precinct in the county, or of one member from each ward in each city and from each township in the county, as the outgoing committee determines; and such district, city, township, or other committees as the rules of the party provide.

All the members of such committees shall be members of the party and shall be elected for terms of either two or four years, as determined by party rules, by direct vote at the primary held in an even-numbered year. Except as otherwise provided in section 3517.02 of the Revised Code, candidates for election as state central committee members shall be elected at primaries in the same manner as provided in sections 3513.01 to 3513.32 of the Revised Code for the nomination of candidates for office in a county. Candidates for election as members of the county central committee shall be elected at primaries in the same manner as provided in those sections for the nomination of candidates for county offices, except as otherwise provided in sections 3513.051 and 3517.02 of the Revised Code.

Each major party controlling committee shall elect an executive committee that shall have the powers granted to it by the party controlling committee, and provided to it by law. When a judicial, senatorial, or congressional district is comprised of more than one county, the chairperson and secretary of the county central committee from each county in that district shall constitute the judicial, senatorial, or congressional committee of the district. When a judicial, senatorial, or congressional district is included within a county, the county central committee shall constitute the judicial, senatorial, or congressional committee of the district.

The controlling committee of each intermediate political party or organization shall be a state central committee consisting of two members, one a man and one a woman, from each congressional district in the state. All members of the committee shall be members of the party and shall be elected by direct vote at the primary held in the even-numbered years. Except as otherwise provided in section 3517.02 of the Revised Code, candidates for election shall be elected at the primary in the same manner as provided in sections 3513.01 to 3513.32 of the Revised Code. An intermediate political party may have such other party organization as its rules provide. Each intermediate party shall file the names and addresses of its officers with the secretary of state.

A minor political party may elect controlling committees at a primary election in the even-numbered year by filing a plan for party organization with the secretary of state on or before the ninetieth day before the day of the primary election. The plan shall specify which offices are to be elected and provide the procedure for qualification of candidates for those offices. Candidates to be elected pursuant to the plan shall be designated and qualified on or before the ninetieth day before the day of the election. Such parties may, in lieu of electing a controlling committee or other officials, choose such committee or other officials in accordance with party rules. Each such party shall file the names and addresses of members of its controlling committee and party officers with the secretary of state.

Effective Date: 2002 HB445 12-23-2002



Section 3517.04 - Organization of state central committees.

The members-elect of each major political party state central committee shall, except as otherwise provided in this section, meet following the declaration of the results by the boards of elections of the election of members of the state central committees, at a suitable place and time to be designated by the retiring chairman of the committee in accordance with party rules. In the case of a county central committee, the meeting shall be held not earlier than six nor later than fifteen days following the declaration of the results by the board of elections of the election of members of county central committees in that county. Notice of any meeting held pursuant to this section, giving the place and time, shall be sent to each member-elect by the retiring secretary of the committee by mail and a copy of the notice shall be posted in the office of the secretary of state or board of elections, as the case may be, at least five days prior to any such meeting. The meeting shall be called to order by the retiring chairman or secretary or if there is no such officer, or if such officer is absent, then by a member of such committee designated by the secretary of state in the case of the state committees, and by a member of the board of elections of the same political party, designated by the board, in the case of county committees. A temporary chairman and secretary shall be chosen and the committee shall proceed to organize by the election of a chairman, vice-chairman, treasurer, secretary, and such other officers as the rules provide.

Effective Date: 10-30-1989



Section 3517.05 - Terms of party committees - determining rightful county central or executive committee.

All party committees, the selection of which is provided for in sections 3517.02 and 3517.03 of the Revised Code, shall, except as otherwise provided in this section, serve until the date of the organizational meeting provided for in section 3517.04 of the Revised Code. A county central committee shall serve until the sixth day after the date of the declaration of the results by the board of elections of the primary election in that county. In case of vacancies caused by death, resignation, failure to elect, or removal from the precinct, ward, township, or district from which a committeeman was chosen, the controlling committee or, if authorized, the executive committee shall fill the vacancy for the unexpired term by a majority vote of the members of such committee.

If more than one organized group claims to be the rightful county central or executive committee, each such group shall file a list of its officers and members as provided in section 3517.06 of the Revised Code, and the board of elections with which such lists are filed shall certify them to the state central committee of the party concerned. The state central committee shall meet within thirty days after receipt of such certification and forthwith determine and certify which committee shall be recognized as the rightful county central or executive committee.

Effective Date: 10-19-1978



Section 3517.06 - Names and addresses of members and officers of county central committee and county executive committee.

A list of the names and addresses of the members and officers of the county central committee and the county executive committee of each political party shall be filed by the secretary of each committee in the office of the board of elections of the county in which such committee exists and in the office of the secretary of state promptly after the organization of each of such committees. A list of the names and addresses of the members of the state central committee and the state executive committee of each political party shall be filed by the secretary of each committee in the office of the secretary of state promptly after the organization of each of such committees.

All changes occurring in the membership of a county central or executive committee after such filing shall be reported promptly by the secretary of such committee to the board and to the secretary of state. All changes occurring in the membership of a state central or executive committee after such filing shall be reported promptly by the secretary of such committee to the secretary of state. All such lists shall be open to public inspection at all times when the offices in which they are filed are open for business.

Effective Date: 10-01-1953



Section 3517.07 - Parties or groups advocating overthrow of government by force or violence.

No political party or group which advocates, either directly or indirectly, the overthrow, by force or violence, of our local, state, or national government or which carries on a program of sedition or treason by radio, speech, or press or which has in any manner any connection with any foreign government or power or which in any manner has any connection with any group or organization so connected or so advocating the overthrow, by force or violence, of our local, state, or national government or so carrying on a program of sedition or treason by radio, speech, or press shall be recognized or be given a place on the ballot in any primary or general election held in the state or in any political subdivision thereof.

Any party or group desiring to have a place on the ballot shall file with the secretary of state and with the board of elections in each county in which it desires to have a place on the ballot an affidavit made by not less than ten members of such party, not less than three of whom shall be executive officers thereof, under oath stating that it does not advocate, either directly or indirectly, the overthrow, by force or violence, of our local, state, or national government; that it does not carry on any program of sedition or treason by radio, speech, or press; that it has no connection with any foreign government or power; that it has no connection with any group or organization so connected or so advocating, either directly or indirectly, the overthrow, by force or violence, of our local, state, or national government or so carrying on a program of sedition or treason by radio, speech, or press.

Said affidavit shall be filed not less than six nor more than nine months prior to the primary or general election in which the party or group desires to have a place on the ballot. The secretary of state shall investigate the facts appearing in the affidavit and shall within sixty days after the filing thereof find and certify whether or not this party or group is entitled under this section to have a place on the ballot.

Any qualified member of such party or group or any elector of this state may appeal from the finding of the secretary of state to the supreme court of Ohio.

This section does not apply to any political party or group which has had a place on the ballot in each national and gubernatorial election since the year 1900.

Effective Date: 10-01-1953



Section 3517.08 - Expenses of candidate, political action committee, political party, or political contributing entity.

(A) The personal expenses of a candidate paid for by the candidate, from the candidate's personal funds, shall not be considered as a contribution by or an expenditure by the candidate and shall not be reported under section 3517.10 of the Revised Code.

(B)

(1) An expenditure by a political action committee or a political contributing entity shall not be considered a contribution by the political action committee or the political contributing entity or an expenditure by or on behalf of the candidate if the purpose of the expenditure is to inform only its members by means of mailed publications of its activities or endorsements.

(2) An expenditure by a political party shall not be considered a contribution by the political party or an expenditure by or on behalf of the candidate if the purpose of the expenditure is to inform predominantly the party's members by means of mailed publications or other direct communication of its activities or endorsements, or for voter contact such as sample ballots, absent voter's ballots application mailings, voter registration, or get-out-the-vote activities.

(C) An expenditure by a continuing association, political contributing entity, or political party shall not be considered a contribution to any campaign committee or an expenditure by or on behalf of any campaign committee if the purpose of the expenditure is for the staff and maintenance of the continuing association's, political contributing entity's, or political party's headquarters, or for a political poll, survey, index, or other type of measurement not on behalf of a specific candidate.

(D) The expenses of maintaining a constituent office paid for, from the candidate's personal funds, by a candidate who is a member of the general assembly at the time of the election shall not be considered a contribution by or an expenditure by or on behalf of the candidate, and shall not be reported, if the constituent office is not used for any candidate's campaign activities.

(E) The net contribution of each social or fund-raising activity shall be calculated by totaling all contributions to the activity minus the expenditures made for the activity.

(F) An expenditure that purchases goods or services shall be attributed to an election when the disbursement of funds is made, rather than at the time the goods or services are used. The secretary of state, under the procedures of Chapter 119. of the Revised Code, shall establish rules for the attribution of expenditures to a candidate when the candidate is a candidate for more than one office during a reporting period and for expenditures made in a year in which no election is held. The secretary of state shall further define by rule those expenditures that are or are not by or on behalf of a candidate.

(G) An expenditure for the purpose of a charitable donation may be made if it is made to an organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3), 501(c)(4), 501(c)(8), 501(c)(10), or 501(c)(19) of the Internal Revenue Code or is approved by advisory opinion of the Ohio elections commission as a legitimate charitable organization. Each expenditure under this division shall be separately itemized on statements made pursuant to section 3517.10 of the Revised Code.

Effective Date: 07-13-1998; 03-31-2005; 04-26-2005



Section 3517.081 - Campaign committee, treasurer.

(A) Each candidate shall have no more than one campaign committee for purposes of receiving contributions and making expenditures. No campaign committee shall receive any contribution or make any expenditure other than through the campaign treasurer. The campaign treasurer shall file all statements required of a candidate or campaign committee under section 3517.10 of the Revised Code.

The candidate shall designate the candidate or a member of the candidate's campaign committee as the candidate's campaign treasurer as required by division (D) of section 3517.10 of the Revised Code. The campaign treasurer may appoint deputy campaign treasurers as required. Deputy campaign treasurers may exercise any of the powers and duties of a campaign treasurer when specifically authorized to do so by the campaign treasurer or the candidate.

Each candidate shall file a written statement, as required by division (D) of section 3517.10 of the Revised Code, setting forth the full name and address of the campaign treasurer and also of each deputy treasurer. Each candidate shall file supplemental statements giving the full name and address of each deputy treasurer at the time of appointment.

A candidate may remove the campaign treasurer or any deputy campaign treasurer at any time. In the case of death, resignation, or removal of the treasurer or deputy treasurer before compliance with all obligations of a campaign treasurer, the candidate shall fill the vacancy thus created in the same manner as provided in the case of an original appointment.

(B)

(1) Two or more candidates may be the beneficiaries of a single campaign committee if all of the following apply:

(a) Each candidate is seeking nomination or election to the same office at the same election.

(b) The office for which each candidate is seeking nomination or election is the office of member of a board, commission, or other similar body of elected officials to which multiple members are nominated or elected at the same election.

(c) The number of candidates who will be the beneficiaries of the campaign committee does not exceed the number of open positions on the board, commission, or other similar body of elected officials to which the candidates are seeking nomination or election.

(d) The candidates jointly designate one of the candidates or one member of the campaign committee as the treasurer of that campaign committee as required under division (A) of this section.

(e) The candidates jointly file the written statements required under division (A) of this section.

(2) Except as otherwise provided in this division, any penalty that may be imposed on a candidate under section 3517.992 of the Revised Code for a violation of this chapter shall be imposed jointly and severally on each beneficiary of a multi-beneficiary campaign committee. If the Ohio elections commission or the appropriate prosecutor is able to determine that a specific beneficiary of a multi-beneficiary campaign committee violated this chapter, the applicable penalty under section 3517.992 of the Revised Code shall be imposed only on that candidate and not on the other beneficiaries of that multi-beneficiary campaign committee.

(3)

(a) If any of the following occur after a multi-beneficiary campaign committee is established, that campaign committee shall be terminated:

(i) The beneficiaries of the campaign committee disagree as to the designation or removal of a campaign treasurer.

(ii) Any beneficiary of the campaign committee desires to end the beneficiary's candidacy for the office for which the beneficiaries are seeking nomination or election.

(iii) Any beneficiary of the campaign committee desires to form an individual campaign committee.

(b) Prior to the termination of a multi-beneficiary campaign committee in accordance with division (B)(3)(a) of this section, any contributions received by that campaign committee that have not been expended shall be disposed of in the manner provided in division (C) of section 3517.109 of the Revised Code. No contributions from the multi-beneficiary campaign committee shall be contributed or transferred into any candidate's individual campaign committee.

(4) No candidate who has a campaign committee for which that candidate is the sole beneficiary shall become the beneficiary of a campaign committee with multiple beneficiaries under division (B)(1) of this section unless the candidate first terminates the candidate's individual campaign committee. Prior to the termination of that individual campaign committee, any contributions received by that campaign committee that have not been expended shall be disposed of in the manner provided in division (C) of section 3517.109 of the Revised Code. No contributions from the candidate's individual campaign committee shall be contributed or transferred into the multi-beneficiary campaign committee.

Effective Date: 12-23-1986; 05-02-2006



Section 3517.082 - Political action committee - separate segregated fund.

(A) Any corporation, any nonprofit corporation, or any labor organization may establish, administer, and solicit contributions from the persons listed in division (B) of this section, to either or both of the following:

(1) A political action committee of the corporation or labor organization with respect to state and local elections;

(2) A separate segregated fund pursuant to the Federal Election Campaign Act.

(B)

(1) A corporation and a nonprofit corporation may solicit contributions from its stockholders, officers, directors, trustees that are not corporations or labor organizations, and employees.

(2) A nonprofit corporation also may solicit contributions from:

(a) Its members that are not corporations or labor organizations;

(b) Officers, directors, trustees that are not corporations or labor organizations, and employees of any members of the nonprofit corporation.

(3) A labor organization may solicit contributions from its members, officers, and employees.

(C) A corporation, nonprofit corporation, or labor organization shall report to a political action committee, or to a separate segregated fund with respect to state and local elections, the following costs expended by the corporation, nonprofit corporation, or labor organization that are associated with establishing, administering, and soliciting contributions to the political action committee or separate segregated fund pursuant to division (A) of this section:

(1) Mailing and printing expenses for direct solicitation of contributions pursuant to this section;

(2) The portion of an employee's salary or wages attributable to time the employee spends in activities related to establishing, administering, and soliciting contributions to a political action committee or separate segregated fund, if that time exceeds during a reporting period fifty per cent of the time for which the employee is compensated by the corporation, nonprofit corporation, or labor organization;

(3) The cost associated with the purchase, lease, operation, and use of equipment for activities related to establishing, administering, and soliciting contributions to a political action committee or separate segregated fund if during a reporting period more than fifty per cent of the use of the equipment is for those activities;

(4) Professional fees paid by the corporation, nonprofit corporation, or labor organization for establishing, administering, and soliciting contributions to a political action committee or separate segregated fund.

The political action committee shall itemize the amounts and purposes of those costs expended by the corporation, nonprofit corporation, or labor organization and file them as part of the statement required of political action committees under division (A) of section 3517.10 of the Revised Code . The separate segregated fund with respect to state and local elections shall file with the secretary of state a copy of the portion of each report and statement required under the Federal Election Campaign Act that applies to state and local elections at the same time that the entire original report is filed in accordance with that act.

(D) A corporation, nonprofit corporation, or labor organization may obtain contributions for a political action committee or a separate segregated fund under this section from an individual described in division (B) of this section from whom the corporation, nonprofit corporation, or labor organization was not obtaining contributions for that political action committee or separate segregated fund before the effective date of this amendment on an automatic basis pursuant to a payroll deduction plan only if the individual who is contributing to that political action committee or separate segregated fund affirmatively consents to the contribution in writing.

(E) In addition to the laws listed in division (A) of section 4117.10 of the Revised Code that prevail over conflicting agreements between employee organizations and public employers, this section prevails over any conflicting provisions of agreements between labor organizations and public employers that are entered into on or after the effective date of this amendment pursuant to Chapter 4117. of the Revised Code.

Effective Date: 08-23-1995; 03-31-2005



Section 3517.09 - Coercing political contributions.

(A) No person or committee shall solicit, ask, invite, or demand, directly or indirectly, orally or in writing, a contribution, subscription, or payment from a candidate for nomination or election or from the campaign committee of that candidate, and no person shall solicit, ask, invite, or demand that a candidate for nomination or election or the campaign committee of that candidate subscribe to the support of a club or organization, buy tickets to an entertainment, ball, supper, or other meeting, or pay for space in a book, program, or publication. This division does not apply to any of the following:

(1) Regular advertisements in periodicals having an established circulation;

(2) Regular payments to civic, political, fraternal, social, charitable, or religious organizations of which the candidate was a member or contributor six months before the candidate's candidacy;

(3) Regular party assessments made by a party against its own candidates.

(B) No person shall coerce, intimidate, or cause harm to another person by an act or failure to act, or shall threaten to coerce, intimidate, or cause harm to another person, because that other person makes or does not make a contribution to a candidate, campaign committee, political party, legislative campaign fund, political action committee, political contributing entity, or person making disbursements to pay the direct costs of producing or airing electioneering communications.

(C) An employer or labor organization, directly or through another person, may obtain contributions for a candidate, campaign committee, political action committee, legislative campaign fund, political party, or person making disbursements to pay the direct costs of producing or airing electioneering communications from an employee or member from whom the employer or labor organization was not obtaining contributions for that candidate, campaign committee, political action committee, legislative campaign fund, political party, or person making disbursements to pay the direct costs of producing or airing electioneering communications before March 31, 2005, on an automatic basis pursuant to a payroll deduction plan only if the employee or member who is contributing to that candidate, campaign committee, political action committee, legislative campaign fund, political party, or person making disbursements to pay the direct costs of producing or airing electioneering communications affirmatively consents to the contribution in writing.

(D) In addition to the laws listed in division (A) of section 4117.10 of the Revised Code that prevail over conflicting agreements between employee organizations and public employers, this section prevails over any conflicting provisions of agreements between labor organizations and public employers that are entered into on or after March 31, 2005, pursuant to Chapter 4117. of the Revised Code.

Effective Date: 07-13-1998; 03-31-2005; 04-26-2005



Section 3517.091 - Door-to-door solicitations for political contributions.

(A) Except as otherwise provided in division (E) of this section, any person or organization that makes door-to-door solicitations for contributions to influence legislation, for contributions to influence the actions of any regulatory agency, or for contributions to support or oppose the campaign of any candidate for political office shall report in writing to the secretary of state by the thirty-first day of July of each year with regard to actions taken during the first six months of that calendar year, and by the thirty-first day of January of each year with regard to actions taken during the second six months of the previous calendar year, all of the following:

(1) The name and address of the solicitor and of the organization, if any, for which the solicitation is made, and the name and address of the organization's director or chief executive officer;

(2) The name and address of each person or organization from which it received one or more contributions, and the amount and date of each such contribution;

(3) A complete list of all receipts and expenditures it has made to influence legislation, to influence the actions of any regulatory agency, or to support or oppose the campaign of any candidate for political office.

(B) Before making any solicitation described in division (A) of this section, the solicitor shall give the person being solicited a written notice that contains all of the following:

(1) The information described in division (A)(1) of this section;

(2) A list of any purposes for which money contributed might be used;

(3) The amount of compensation, if any, being paid to the solicitor;

(4) A statement that the person being solicited may refuse to make a contribution without suffering any reprisal.

(C) No person or organization shall fail to comply with the requirements of division (A) or (B) of this section.

(D) This section does not apply to the solicitation activities of any charitable organization as defined in division (H) of section 2915.01 of the Revised Code.

Effective Date: 10-05-1987



Section 3517.092 - Solicitation of political contributions from public employees by appointing authorities.

(A) As used in this section:

(1) "Appointing authority" has the same meaning as in section 124.01 of the Revised Code.

(2) "State elected officer" means any person appointed or elected to a state elective office.

(3) "State elective office" means any of the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, member of the general assembly, and justice and chief justice of the supreme court.

(4) "Contribution" includes a contribution to any political party, campaign committee, political action committee, political contributing entity, or legislative campaign fund.

(B)

(1) No state elected officer, no campaign committee of such an officer, no employee of the state elected officer's office, and no other person or entity shall knowingly solicit a contribution to a state elected officer or to such an officer's campaign committee, and no state elected officer and no campaign committee of such an officer shall accept a contribution, from any of the following:

(a) A state employee whose appointing authority is the state elected officer;

(b) A state employee whose appointing authority is authorized or required by law to be appointed by the state elected officer;

(c) A state employee who functions in or is employed in or by the same public agency, department, division, or office as the state elected officer.

(2) No candidate for a state elective office, no campaign committee of such a candidate, no employee of the candidate's office if the candidate is a state elected officer or an elected officer of a political subdivision of the state, and no other person or entity shall knowingly solicit a contribution to a candidate for a state elective office or to such a candidate's campaign committee, and no candidate for a state elective office and no campaign committee of such a candidate shall accept a contribution, from any of the following:

(a) A state employee at the time of the solicitation, whose appointing authority will be the candidate, if elected;

(b) A state employee at the time of the solicitation, whose appointing authority will be appointed by the candidate, if elected, as authorized or required by law;

(c) A state employee at the time of the solicitation, who will function in or be employed in or by the same public agency, department, division, or office as the candidate, if elected.

(C)

(1) No elected officer of a political subdivision of the state, no campaign committee of such an officer, no employee of such an officer's office, and no other person or entity shall knowingly solicit a contribution to an elected officer of a political subdivision of the state or to such an officer's campaign committee from any of the following:

(a) An employee of that political subdivision whose appointing authority is that elected officer;

(b) An employee of that political subdivision whose appointing authority is authorized or required by law to be appointed by that elected officer;

(c) An employee of that political subdivision who functions in or is employed in or by the same public agency, department, division, or office as that elected officer.

(2) No candidate for an elective office of a political subdivision of the state, no campaign committee of such a candidate, no employee of the candidate's office if the candidate is a state elected officer or elected officer of a political subdivision of the state, and no other person or entity shall knowingly solicit a contribution to a candidate for an elective office of a political subdivision of the state or to such a candidate's campaign committee from any of the following:

(a) An employee of that political subdivision at the time of the solicitation, whose appointing authority will be the candidate, if elected;

(b) An employee of that political subdivision at the time of the solicitation, whose appointing authority will be appointed by the candidate, if elected, as authorized or required by law;

(c) An employee of that political subdivision at the time of the solicitation, who will function in or be employed in or by the same public agency, department, division, or office as the candidate, if elected.

(D)

(1) No public employee shall solicit a contribution from any person while the public employee is performing the public employee's official duties or in those areas of a public building where official business is transacted or conducted.

(2) No person shall solicit a contribution from any public employee while the public employee is performing the public employee's official duties or is in those areas of a public building where official business is transacted or conducted.

(3) As used in division (D) of this section, "public employee" does not include any person holding an elective office.

(E) The prohibitions in divisions (B), (C), and (D) of this section are in addition to the prohibitions in sections 124.57, 3304.22, and 4503.032 of the Revised Code.

Effective Date: 06-26-2003; 03-31-2005; 04-26-2005; 05-02-2006



Section 3517.093 - [See Note] Deleted.

Editor's Note: Deleted per the decision in United Auto Workers, Local Union 1112 v. Brunner, 182 Ohio App.3d 1, 2009-Ohio-1750.



Section 3517.10 - Statements of campaign contributions and expenditures.

(A) Except as otherwise provided in this division, every campaign committee, political action committee, legislative campaign fund, political party, and political contributing entity that made or received a contribution or made an expenditure in connection with the nomination or election of any candidate or in connection with any ballot issue or question at any election held or to be held in this state shall file, on a form prescribed under this section or by electronic means of transmission as provided in this section and section 3517.106 of the Revised Code, a full, true, and itemized statement, made under penalty of election falsification, setting forth in detail the contributions and expenditures, not later than four p.m. of the following dates:

(1) The twelfth day before the election to reflect contributions received and expenditures made from the close of business on the last day reflected in the last previously filed statement, if any, to the close of business on the twentieth day before the election;

(2) The thirty-eighth day after the election to reflect the contributions received and expenditures made from the close of business on the last day reflected in the last previously filed statement, if any, to the close of business on the seventh day before the filing of the statement;

(3) The last business day of January of every year to reflect the contributions received and expenditures made from the close of business on the last day reflected in the last previously filed statement, if any, to the close of business on the last day of December of the previous year;

(4) The last business day of July of every year to reflect the contributions received and expenditures made from the close of business on the last day reflected in the last previously filed statement, if any, to the close of business on the last day of June of that year.

A campaign committee shall only be required to file the statements prescribed under divisions (A)(1) and (2) of this section in connection with the nomination or election of the committee's candidate.

The statement required under division (A)(1) of this section shall not be required of any campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity that has received contributions of less than one thousand dollars and has made expenditures of less than one thousand dollars at the close of business on the twentieth day before the election. Those contributions and expenditures shall be reported in the statement required under division (A)(2) of this section.

If an election to select candidates to appear on the general election ballot is held within sixty days before a general election, the campaign committee of a successful candidate in the earlier election may file the statement required by division (A)(1) of this section for the general election instead of the statement required by division (A)(2) of this section for the earlier election if the pregeneral election statement reflects the status of contributions and expenditures for the period twenty days before the earlier election to twenty days before the general election.

If a person becomes a candidate less than twenty days before an election, the candidate's campaign committee is not required to file the statement required by division (A)(1) of this section.

No statement under division (A)(3) of this section shall be required for any year in which a campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity is required to file a postgeneral election statement under division (A)(2) of this section. However, a statement under division (A)(3) of this section may be filed, at the option of the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity.

No campaign committee of a candidate for the office of chief justice or justice of the supreme court, and no campaign committee of a candidate for the office of judge of any court in this state, shall be required to file a statement under division (A)(4) of this section.

Except as otherwise provided in this paragraph and in the next paragraph of this section, the only campaign committees required to file a statement under division (A)(4) of this section are the campaign committee of a statewide candidate and the campaign committee of a candidate for county office. The campaign committee of a candidate for any other nonjudicial office is required to file a statement under division (A)(4) of this section if that campaign committee receives, during that period, contributions exceeding ten thousand dollars.

No statement under division (A)(4) of this section shall be required of a campaign committee, a political action committee, a legislative campaign fund, a political party, or a political contributing entity for any year in which the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity is required to file a postprimary election statement under division (A)(2) of this section. However, a statement under division (A)(4) of this section may be filed at the option of the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity.

No statement under division (A)(3) or (4) of this section shall be required if the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity has no contributions that it has received and no expenditures that it has made since the last date reflected in its last previously filed statement. However, the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity shall file a statement to that effect, on a form prescribed under this section and made under penalty of election falsification, on the date required in division (A)(3) or (4) of this section, as applicable.

The campaign committee of a statewide candidate shall file a monthly statement of contributions received during each of the months of July, August, and September in the year of the general election in which the candidate seeks office. The campaign committee of a statewide candidate shall file the monthly statement not later than three business days after the last day of the month covered by the statement. During the period beginning on the nineteenth day before the general election in which a statewide candidate seeks election to office and extending through the day of that general election, each time the campaign committee of the joint candidates for the offices of governor and lieutenant governor or of a candidate for the office of secretary of state, auditor of state, treasurer of state, or attorney general receives a contribution from a contributor that causes the aggregate amount of contributions received from that contributor during that period to equal or exceed ten thousand dollars and each time the campaign committee of a candidate for the office of chief justice or justice of the supreme court receives a contribution from a contributor that causes the aggregate amount of contributions received from that contributor during that period to exceed ten thousand dollars, the campaign committee shall file a two-business-day statement reflecting that contribution. During the period beginning on the nineteenth day before a primary election in which a candidate for statewide office seeks nomination to office and extending through the day of that primary election, each time either the campaign committee of a statewide candidate in that primary election that files a notice under division (C)(1) of section 3517.103 of the Revised Code or the campaign committee of a statewide candidate in that primary election to which, in accordance with division (D) of section 3517.103 of the Revised Code, the contribution limitations prescribed in section 3517.102 of the Revised Code no longer apply receives a contribution from a contributor that causes the aggregate amount of contributions received from that contributor during that period to exceed ten thousand dollars, the campaign committee shall file a two-business-day statement reflecting that contribution. Contributions reported on a two-business-day statement required to be filed by a campaign committee of a statewide candidate in a primary election shall also be included in the postprimary election statement required to be filed by that campaign committee under division (A)(2) of this section. A two-business-day statement required by this paragraph shall be filed not later than two business days after receipt of the contribution. The statements required by this paragraph shall be filed in addition to any other statements required by this section.

Subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to divisions (C)(6)(b) and (D)(6) of this section and division (H)(1) of section 3517.106 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, a campaign committee of a statewide candidate shall file a two-business-day statement under the preceding paragraph by electronic means of transmission if the campaign committee is required to file a pre-election, postelection, or monthly statement of contributions and expenditures by electronic means of transmission under this section or section 3517.106 of the Revised Code.

If a campaign committee or political action committee has no balance on hand and no outstanding obligations and desires to terminate itself, it shall file a statement to that effect, on a form prescribed under this section and made under penalty of election falsification, with the official with whom it files a statement under division (A) of this section after filing a final statement of contributions and a final statement of expenditures, if contributions have been received or expenditures made since the period reflected in its last previously filed statement.

(B) Except as otherwise provided in division (C)(7) of this section, each statement required by division (A) of this section shall contain the following information:

(1) The full name and address of each campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity, including any treasurer of the committee, fund, party, or entity, filing a contribution and expenditure statement;

(2)

(a) In the case of a campaign committee, the candidate's full name and address;

(b) In the case of a political action committee, the registration number assigned to the committee under division (D)(1) of this section.

(3) The date of the election and whether it was or will be a general, primary, or special election;

(4) A statement of contributions received, which shall include the following information:

(a) The month, day, and year of the contribution;

(b)

(i) The full name and address of each person, political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity from whom contributions are received and the registration number assigned to the political action committee under division (D)(1) of this section. The requirement of filing the full address does not apply to any statement filed by a state or local committee of a political party, to a finance committee of such committee, or to a committee recognized by a state or local committee as its fund-raising auxiliary. Notwithstanding division (F) of this section, the requirement of filing the full address shall be considered as being met if the address filed is the same address the contributor provided under division (E)(1) of this section.

(ii) If a political action committee, political contributing entity, legislative campaign fund, or political party that is required to file campaign finance statements by electronic means of transmission under section 3517.106 of the Revised Code or a campaign committee of a statewide candidate or candidate for the office of member of the general assembly receives a contribution from an individual that exceeds one hundred dollars, the name of the individual's current employer, if any, or, if the individual is self-employed, the individual's occupation and the name of the individual's business, if any;

(iii) If a campaign committee of a statewide candidate or candidate for the office of member of the general assembly receives a contribution transmitted pursuant to section 3599.031 of the Revised Code from amounts deducted from the wages and salaries of two or more employees that exceeds in the aggregate one hundred dollars during any one filing period under division (A)(1), (2), (3), or (4) of this section, the full name of the employees' employer and the full name of the labor organization of which the employees are members, if any.

(c) A description of the contribution received, if other than money;

(d) The value in dollars and cents of the contribution;

(e) A separately itemized account of all contributions and expenditures regardless of the amount, except a receipt of a contribution from a person in the sum of twenty-five dollars or less at one social or fund-raising activity and a receipt of a contribution transmitted pursuant to section 3599.031 of the Revised Code from amounts deducted from the wages and salaries of employees if the contribution from the amount deducted from the wages and salary of any one employee is twenty-five dollars or less aggregated in a calendar year. An account of the total contributions from each social or fund-raising activity shall include a description of and the value of each in-kind contribution received at that activity from any person who made one or more such contributions whose aggregate value exceeded two hundred fifty dollars and shall be listed separately, together with the expenses incurred and paid in connection with that activity. A campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity shall keep records of contributions from each person in the amount of twenty-five dollars or less at one social or fund-raising activity and contributions from amounts deducted under section 3599.031 of the Revised Code from the wages and salary of each employee in the amount of twenty-five dollars or less aggregated in a calendar year. No continuing association that is recognized by a state or local committee of a political party as an auxiliary of the party and that makes a contribution from funds derived solely from regular dues paid by members of the auxiliary shall be required to list the name or address of any members who paid those dues.

Contributions that are other income shall be itemized separately from all other contributions. The information required under division (B)(4) of this section shall be provided for all other income itemized. As used in this paragraph, "other income" means a loan, investment income, or interest income.

(f) In the case of a campaign committee of a state elected officer, if a person doing business with the state elected officer in the officer's official capacity makes a contribution to the campaign committee of that officer, the information required under division (B)(4) of this section in regard to that contribution, which shall be filed together with and considered a part of the committee's statement of contributions as required under division (A) of this section but shall be filed on a separate form provided by the secretary of state. As used in this division:

(i) "State elected officer" has the same meaning as in section 3517.092 of the Revised Code.

(ii) "Person doing business" means a person or an officer of an entity who enters into one or more contracts with a state elected officer or anyone authorized to enter into contracts on behalf of that officer to receive payments for goods or services, if the payments total, in the aggregate, more than five thousand dollars during a calendar year.

(5) A statement of expenditures which shall include the following information:

(a) The month, day, and year of the expenditure;

(b) The full name and address of each person, political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity to whom the expenditure was made and the registration number assigned to the political action committee under division (D)(1) of this section;

(c) The object or purpose for which the expenditure was made;

(d) The amount of each expenditure.

(C)

(1) The statement of contributions and expenditures shall be signed by the person completing the form. If a statement of contributions and expenditures is filed by electronic means of transmission pursuant to this section or section 3517.106 of the Revised Code, the electronic signature of the person who executes the statement and transmits the statement by electronic means of transmission, as provided in division (H) of section 3517.106 of the Revised Code, shall be attached to or associated with the statement and shall be binding on all persons and for all purposes under the campaign finance reporting law as if the signature had been handwritten in ink on a printed form.

(2) The person filing the statement, under penalty of election falsification, shall include with it a list of each anonymous contribution, the circumstances under which it was received, and the reason it cannot be attributed to a specific donor.

(3) Each statement of a campaign committee of a candidate who holds public office shall contain a designation of each contributor who is an employee in any unit or department under the candidate's direct supervision and control. In a space provided in the statement, the person filing the statement shall affirm that each such contribution was voluntarily made.

(4) A campaign committee that did not receive contributions or make expenditures in connection with the nomination or election of its candidate shall file a statement to that effect, on a form prescribed under this section and made under penalty of election falsification, on the date required in division (A)(2) of this section.

(5) The campaign committee of any person who attempts to become a candidate and who, for any reason, does not become certified in accordance with Title XXXV of the Revised Code for placement on the official ballot of a primary, general, or special election to be held in this state, and who, at any time prior to or after an election, receives contributions or makes expenditures, or has given consent for another to receive contributions or make expenditures, for the purpose of bringing about the person's nomination or election to public office, shall file the statement or statements prescribed by this section and a termination statement, if applicable. Division (C)(5) of this section does not apply to any person with respect to an election to the offices of member of a county or state central committee, presidential elector, or delegate to a national convention or conference of a political party.

(6)

(a) The statements required to be filed under this section shall specify the balance in the hands of the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity and the disposition intended to be made of that balance.

(b) The secretary of state shall prescribe the form for all statements required to be filed under this section and shall furnish the forms to the boards of elections in the several counties. The boards of elections shall supply printed copies of those forms without charge. The secretary of state shall prescribe the appropriate methodology, protocol, and data file structure for statements required or permitted to be filed by electronic means of transmission under division (A) of this section, divisions (E), (F), and (G) of section 3517.106, division (D) of section 3517.1011, division (B) of section 3517.1012, division (C) of section 3517.1013, and divisions (D) and (I) of section 3517.1014 of the Revised Code. Subject to division (A) of this section, divisions (E), (F), and (G) of section 3517.106, division (D) of section 3517.1011, division (B) of section 3517.1012, division (C) of section 3517.1013, and divisions (D) and (I) of section 3517.1014 of the Revised Code, the statements required to be stored on computer by the secretary of state under division (B) of section 3517.106 of the Revised Code shall be filed in whatever format the secretary of state considers necessary to enable the secretary of state to store the information contained in the statements on computer. Any such format shall be of a type and nature that is readily available to whoever is required to file the statements in that format.

(c) The secretary of state shall assess the need for training regarding the filing of campaign finance statements by electronic means of transmission and regarding associated technologies for candidates, campaign committees, political action committees, legislative campaign funds, political parties, or political contributing entities, for individuals, partnerships, or other entities, for persons making disbursements to pay the direct costs of producing or airing electioneering communications, or for treasurers of transition funds, required or permitted to file statements by electronic means of transmission under this section or section 3517.105, 3517.106, 3517.1011, 3517.1012, 3517.1013, or 3517.1014 of the Revised Code. If, in the opinion of the secretary of state, training in these areas is necessary, the secretary of state shall arrange for the provision of voluntary training programs for candidates, campaign committees, political action committees, legislative campaign funds, political parties, or political contributing entities, for individuals, partnerships, and other entities, for persons making disbursements to pay the direct costs of producing or airing electioneering communications, or for treasurers of transition funds, as appropriate.

(7) Each monthly statement and each two-business-day statement required by division (A) of this section shall contain the information required by divisions (B)(1) to (4), (C)(2), and, if appropriate, (C)(3) of this section. Each statement shall be signed as required by division (C)(1) of this section.

(D)

(1) Prior to receiving a contribution or making an expenditure, every campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity shall appoint a treasurer and shall file, on a form prescribed by the secretary of state, a designation of that appointment, including the full name and address of the treasurer and of the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity. That designation shall be filed with the official with whom the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity is required to file statements under section 3517.11 of the Revised Code. The name of a campaign committee shall include at least the last name of the campaign committee's candidate. If two or more candidates are the beneficiaries of a single campaign committee under division (B) of section 3517.081 of the Revised Code, the name of the campaign committee shall include at least the last name of each candidate who is a beneficiary of that campaign committee. The secretary of state shall assign a registration number to each political action committee that files a designation of the appointment of a treasurer under this division if the political action committee is required by division (A)(1) of section 3517.11 of the Revised Code to file the statements prescribed by this section with the secretary of state.

(2) The treasurer appointed under division (D)(1) of this section shall keep a strict account of all contributions, from whom received and the purpose for which they were disbursed.

(3)

(a) Except as otherwise provided in section 3517.108 of the Revised Code, a campaign committee shall deposit all monetary contributions received by the committee into an account separate from a personal or business account of the candidate or campaign committee.

(b) A political action committee shall deposit all monetary contributions received by the committee into an account separate from all other funds.

(c) A state or county political party may establish a state candidate fund that is separate from an account that contains the public moneys received from the Ohio political party fund under section 3517.17 of the Revised Code and from all other funds. A state or county political party may deposit into its state candidate fund any amounts of monetary contributions that are made to or accepted by the political party subject to the applicable limitations, if any, prescribed in section 3517.102 of the Revised Code. A state or county political party shall deposit all other monetary contributions received by the party into one or more accounts that are separate from its state candidate fund and from its account that contains the public moneys received from the Ohio political party fund under section 3517.17 of the Revised Code.

(d) Each state political party shall have only one legislative campaign fund for each house of the general assembly. Each such fund shall be separate from any other funds or accounts of that state party. A legislative campaign fund is authorized to receive contributions and make expenditures for the primary purpose of furthering the election of candidates who are members of that political party to the house of the general assembly with which that legislative campaign fund is associated. Each legislative campaign fund shall be administered and controlled in a manner designated by the caucus. As used in this division, "caucus" has the same meaning as in section 3517.01 of the Revised Code and includes, as an ex officio member, the chairperson of the state political party with which the caucus is associated or that chairperson's designee.

(4) Every expenditure in excess of twenty-five dollars shall be vouched for by a receipted bill, stating the purpose of the expenditure, that shall be filed with the statement of expenditures. A canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of division (D)(4) of this section.

(5) The secretary of state or the board of elections, as the case may be, shall issue a receipt for each statement filed under this section and shall preserve a copy of the receipt for a period of at least six years. All statements filed under this section shall be open to public inspection in the office where they are filed and shall be carefully preserved for a period of at least six years after the year in which they are filed.

(6) The secretary of state, by rule adopted pursuant to section 3517.23 of the Revised Code, shall prescribe both of the following:

(a) The manner of immediately acknowledging, with date and time received, and preserving the receipt of statements that are transmitted by electronic means of transmission to the secretary of state pursuant to this section or section 3517.106, 3517.1011, 3517.1012, 3517.1013, or 3517.1014 of the Revised Code;

(b) The manner of preserving the contribution and expenditure, contribution and disbursement, deposit and disbursement, gift and disbursement, or donation and disbursement information in the statements described in division (D)(6)(a) of this section. The secretary of state shall preserve the contribution and expenditure, contribution and disbursement, deposit and disbursement, gift and disbursement, or donation and disbursement information in those statements for at least ten years after the year in which they are filed by electronic means of transmission.

(7) The secretary of state, pursuant to division (I) of section 3517.106 of the Revised Code, shall make available online to the public through the internet the contribution and expenditure, contribution and disbursement, deposit and disbursement, gift and disbursement, or donation and disbursement information in all statements, all addenda, amendments, or other corrections to statements, and all amended statements filed with the secretary of state by electronic or other means of transmission under this section, division (B)(2)(b) or (C)(2)(b) of section 3517.105, or section 3517.106, 3517.1011, 3517.1012, 3517.1013, 3517.1014, or 3517.11 of the Revised Code. The secretary of state may remove the information from the internet after a reasonable period of time.

(E)

(1) Any person, political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity that makes a contribution in connection with the nomination or election of any candidate or in connection with any ballot issue or question at any election held or to be held in this state shall provide its full name and address to the recipient of the contribution at the time the contribution is made. The political action committee also shall provide the registration number assigned to the committee under division (D)(1) of this section to the recipient of the contribution at the time the contribution is made.

(2) Any individual who makes a contribution that exceeds one hundred dollars to a political action committee, political contributing entity, legislative campaign fund, or political party or to a campaign committee of a statewide candidate or candidate for the office of member of the general assembly shall provide the name of the individual's current employer, if any, or, if the individual is self-employed, the individual's occupation and the name of the individual's business, if any, to the recipient of the contribution at the time the contribution is made. Sections 3599.39 and 3599.40 of the Revised Code do not apply to division (E)(2) of this section.

(3) If a campaign committee shows that it has exercised its best efforts to obtain, maintain, and submit the information required under divisions (B)(4)(b)(ii) and (iii) of this section, that committee is considered to have met the requirements of those divisions. A campaign committee shall not be considered to have exercised its best efforts unless, in connection with written solicitations, it regularly includes a written request for the information required under division (B)(4)(b)(ii) of this section from the contributor or the information required under division (B)(4)(b)(iii) of this section from whoever transmits the contribution.

(4) Any check that a political action committee uses to make a contribution or an expenditure shall contain the full name and address of the committee and the registration number assigned to the committee under division (D)(1) of this section.

(F) As used in this section:

(1)

(a) Except as otherwise provided in division (F)(1) of this section, "address" means all of the following if they exist: apartment number, street, road, or highway name and number, rural delivery route number, city or village, state, and zip code as used in a person's post-office address, but not post-office box.

(b) Except as otherwise provided in division (F)(1) of this section, if an address is required in this section, a post-office box and office, room, or suite number may be included in addition to, but not in lieu of, an apartment, street, road, or highway name and number.

(c) If an address is required in this section, a campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity may use the business or residence address of its treasurer or deputy treasurer. The post-office box number of the campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity may be used in addition to that address.

(d) For the sole purpose of a campaign committee's reporting of contributions on a statement of contributions received under division (B)(4) of this section, "address" has one of the following meanings at the option of the campaign committee:

(i) The same meaning as in division (F)(1)(a) of this section;

(ii) All of the following, if they exist: the contributor's post-office box number and city or village, state, and zip code as used in the contributor's post-office address.

(e) As used with regard to the reporting under this section of any expenditure, "address" means all of the following if they exist: apartment number, street, road, or highway name and number, rural delivery route number, city or village, state, and zip code as used in a person's post-office address, or post-office box. If an address concerning any expenditure is required in this section, a campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity may use the business or residence address of its treasurer or deputy treasurer or its post-office box number.

(2) "Statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, chief justice of the supreme court, or justice of the supreme court.

(3) "Candidate for county office" means a candidate for the office of county auditor, county treasurer, clerk of the court of common pleas, judge of the court of common pleas, sheriff, county recorder, county engineer, county commissioner, prosecuting attorney, or coroner.

(G) An independent expenditure shall be reported whenever and in the same manner that an expenditure is required to be reported under this section and shall be reported pursuant to division (B)(2)(a) or (C)(2)(a) of section 3517.105 of the Revised Code.

(H)

(1) Except as otherwise provided in division (H)(2) of this section, if, during the combined pre-election and postelection reporting periods for an election, a campaign committee has received contributions of five hundred dollars or less and has made expenditures in the total amount of five hundred dollars or less, it may file a statement to that effect, under penalty of election falsification, in lieu of the statement required by division (A)(2) of this section. The statement shall indicate the total amount of contributions received and the total amount of expenditures made during those combined reporting periods.

(2) In the case of a successful candidate at a primary election, if either the total contributions received by or the total expenditures made by the candidate's campaign committee during the preprimary, postprimary, pregeneral, and postgeneral election periods combined equal more than five hundred dollars, the campaign committee may file the statement under division (H)(1) of this section only for the primary election. The first statement that the campaign committee files in regard to the general election shall reflect all contributions received and all expenditures made during the preprimary and postprimary election periods.

(3) Divisions (H)(1) and (2) of this section do not apply if a campaign committee receives contributions or makes expenditures prior to the first day of January of the year of the election at which the candidate seeks nomination or election to office or if the campaign committee does not file a termination statement with its postprimary election statement in the case of an unsuccessful primary election candidate or with its postgeneral election statement in the case of other candidates.

(I) In the case of a contribution made by a partner of a partnership or an owner or a member of another unincorporated business from any funds of the partnership or other unincorporated business, all of the following apply:

(1) The recipient of the contribution shall report the contribution by listing both the partnership or other unincorporated business and the name of the partner, owner, or member making the contribution.

(2) In reporting the contribution, the recipient of the contribution shall be entitled to conclusively rely upon the information provided by the partnership or other unincorporated business, provided that the information includes one of the following:

(a) The name of each partner, owner, or member as of the date of the contribution or contributions, and a statement that the total contributions are to be allocated equally among all of the partners, owners, or members; or

(b) The name of each partner, owner, or member as of the date of the contribution or contributions who is participating in the contribution or contributions, and a statement that the contribution or contributions are to be allocated to those individuals in accordance with the information provided by the partnership or other unincorporated business to the recipient of the contribution.

(3) For purposes of section 3517.102 of the Revised Code, the contribution shall be considered to have been made by the partner, owner, or member reported under division (I)(1) of this section.

(4) No contribution from a partner of a partnership or an owner or a member of another unincorporated business shall be accepted from any funds of the partnership or other unincorporated business unless the recipient reports the contribution under division (I)(1) of this section together with the information provided under division (I)(2) of this section.

(5) No partnership or other unincorporated business shall make a contribution or contributions solely in the name of the partnership or other unincorporated business.

(6) As used in division (I) of this section, "partnership or other unincorporated business" includes, but is not limited to, a cooperative, a sole proprietorship, a general partnership, a limited partnership, a limited partnership association, a limited liability partnership, and a limited liability company.

(J) A candidate shall have only one campaign committee at any given time for all of the offices for which the person is a candidate or holds office.

(K)

(1) In addition to filing a designation of appointment of a treasurer under division (D)(1) of this section, the campaign committee of any candidate for an elected municipal office that pays an annual amount of compensation of five thousand dollars or less, the campaign committee of any candidate for member of a board of education except member of the state board of education, or the campaign committee of any candidate for township trustee or township fiscal officer may sign, under penalty of election falsification, a certificate attesting that the committee will not accept contributions during an election period that exceed in the aggregate two thousand dollars from all contributors and one hundred dollars from any one individual, and that the campaign committee will not make expenditures during an election period that exceed in the aggregate two thousand dollars.

The certificate shall be on a form prescribed by the secretary of state and shall be filed not later than ten days after the candidate files a declaration of candidacy and petition, a nominating petition, or a declaration of intent to be a write-in candidate.

(2) Except as otherwise provided in division (K)(3) of this section, a campaign committee that files a certificate under division (K)(1) of this section is not required to file the statements required by division (A) of this section.

(3) If, after filing a certificate under division (K)(1) of this section, a campaign committee exceeds any of the limitations described in that division during an election period, the certificate is void and thereafter the campaign committee shall file the statements required by division (A) of this section. If the campaign committee has not previously filed a statement, then on the first statement the campaign committee is required to file under division (A) of this section after the committee's certificate is void, the committee shall report all contributions received and expenditures made from the time the candidate filed the candidate's declaration of candidacy and petition, nominating petition, or declaration of intent to be a write-in candidate.

(4) As used in division (K) of this section, "election period" means the period of time beginning on the day a person files a declaration of candidacy and petition, nominating petition, or declaration of intent to be a write-in candidate through the day of the election at which the person seeks nomination to office if the person is not elected to office, or, if the candidate was nominated in a primary election, the day of the election at which the candidate seeks office.

(L) A political contributing entity that receives contributions from the dues, membership fees, or other assessments of its members or from its officers, shareholders, and employees may report the aggregate amount of contributions received from those contributors and the number of individuals making those contributions, for each filing period under divisions (A)(1), (2), (3), and (4) of this section, rather than reporting information as required under division (B)(4) of this section, including, when applicable, the name of the current employer, if any, of a contributor whose contribution exceeds one hundred dollars or, if such a contributor is self-employed, the contributor's occupation and the name of the contributor's business, if any. Division (B)(4) of this section applies to a political contributing entity with regard to contributions it receives from all other contributors.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 2002 HB445 12-23-2002; 03-31-2005; 04-26-2005; 12-20-2005; 05-02-2006



Section 3517.101 - Gift to pay for office facilities.

(A) As used in this section:

(1) "Gift" means a gift, subscription, loan, advance, or deposit of money or anything of value, given to a state or county political party, that is specifically designated and used to defray any cost incurred on or after the effective date of this section for the construction, renovation, or purchase of any office facility that is not used solely for the purpose of directly influencing the election of any individual candidate in any particular election for any office.

(2) "Address" has the meaning given in division (F) of section 3517.10 of the Revised Code.

(3) "Political party" means only a major political party.

(B) Any person, including a corporation engaged in business in this state but not including a public utility, may make a gift to a state or county political party if the gift is specifically designated and used to defray any cost incurred on or after the effective date of this section for the construction, renovation, or purchase of any office facility that is not used solely for the purpose of directly influencing the election of any individual candidate in any particular election for any office and, if it is a gift of money from a corporation engaged in business in this state, if the gift does not exceed ten per cent of the cost of the construction, renovation, or purchase. Such gift shall not be considered a contribution or expenditure prohibited by any section of the Revised Code.

(C)

(1) Each state or county political party that receives a gift pursuant to this section shall file on a form prescribed by the secretary of state, a full, true, and itemized statement describing the gift received and how it was disbursed. The statement shall be made under penalty of election falsification and shall be filed not later than four p.m. of the last day of January of every year to reflect gifts received and disbursed during the immediately preceding calendar year.

(2) Each statement required under division (C)(1) of this section shall contain all of the following information:

(a) The full name and address of the state or county political party filing the statement, including its treasurer;

(b) A description of each gift received, which shall include:

(i) The month, day, and year on which the gift was received;

(ii) The full name and address of each person from whom or from which the gift was received;

(iii) The nature of the gift, if other than money;

(iv) The value of the gift in dollars and cents.

Each gift received shall be itemized separately regardless of its amount or value.

(c) An itemization of how each gift was disbursed;

(d) The total value of gifts received and gifts disbursed during each reporting period;

(e) The total cost of the construction, renovation, or purchase of any office facility for which a gift is used.

(D)

(1) All monetary gifts and all income from the lease or rental of an office facility for which a gift is used shall be deposited in an account separate from other funds and maintained in that separate account. Except as provided in division (D)(2) of this section, moneys in the account shall be used only for the construction, renovation, or purchase of an office facility as described in division (B) of this section.

(2) Any moneys remaining in an account under division (D)(1) of this section after the construction, renovation, or purchase of an office facility shall be used only for the maintenance and repair of the facility or for the construction, renovation, or purchase of another office facility as described in division (B) of this section and shall not be used for operating costs of the facility or for any other purpose.

(3) When a state or county political party sells an office facility that was constructed, renovated, or purchased in whole or in part from monetary gifts, the party shall deposit in the account under division (D)(1) of this section an amount that is the same percentage of the total proceeds of the sale as the monetary gifts used in the construction, renovation, or purchase of the facility were of the total cost of that construction, renovation, or purchase. Proceeds deposited in the account shall be used only for the construction, renovation, or purchase of another office facility as described in division (B) of this section.

(E) A state political party shall file a statement required under this section with the secretary of state and a county political party shall file a statement required under this section with the board of elections of the county in which the party is located.

(F)

(1) No state or county political party shall fail to file a statement required to be filed under this section.

(2) No state or county political party shall knowingly fail to report, or shall knowingly misrepresent, a gift required to be reported on a statement required to be filed under this section.

(G) No state or county political party shall expend or use a gift for a purpose other than to defray any cost incurred on or after the effective date of this section for the construction, renovation, or purchase of an office facility as described in division (B) of this section or for the maintenance and repair of such a facility as provided in division (D)(2) of this section.

(H) Prior to receiving any gift under this section, every political party shall appoint a treasurer and file, on a form prescribed by the secretary of state, a designation of the appointment, including the full name and address of the political party. The designation shall be filed with the official with whom the political party is required to file statements under division (E) of this section. The treasurer shall keep a strict account of all gifts required to be reported under this section. The secretary of state or board of elections, as the case may be, shall, if requested, issue a receipt for each statement filed under this section and preserve a record of the filing for at least six years. All such statements shall be open to public inspection in the office where they are filed, and shall be carefully preserved for a period of at least six years after the year in which they are filed.

Effective Date: 10-30-1989



Section 3517.102 - Dollar limits on campaign contributions.

(A) Except as otherwise provided in section 3517.103 of the Revised Code, as used in this section and sections 3517.103 and 3517.104 of the Revised Code:

(1) "Candidate" has the same meaning as in section 3517.01 of the Revised Code but includes only candidates for the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, member of the general assembly, chief justice of the supreme court, and justice of the supreme court.

(2) "Statewide candidate" or "any one statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, chief justice of the supreme court, or justice of the supreme court.

(3) "Senate candidate" means a candidate for the office of state senator.

(4) "House candidate" means a candidate for the office of state representative.

(5)

(a) "Primary election period" for a candidate begins on the beginning date of the candidate's pre-filing period specified in division (A)(9) of section 3517.109 of the Revised Code and ends on the day of the primary election.

(b) In regard to any candidate, the "general election period" begins on the day after the primary election immediately preceding the general election at which the candidate seeks an office specified in division (A)(1) of this section and ends on the thirty-first day of December following that general election.

(6) "State candidate fund" means the state candidate fund established by a state or county political party under division (D)(3)(c) of section 3517.10 of the Revised Code.

(7) "Postgeneral election statement" means the statement filed under division (A)(2) of section 3517.10 of the Revised Code by the campaign committee of a candidate after the general election in which the candidate ran for office or filed by legislative campaign fund after the general election in an even-numbered year.

(8) "Contribution" means any contribution that is required to be reported in the statement of contributions under section 3517.10 of the Revised Code.

(9)

(a) Except as otherwise provided in division (A)(9)(b) of this section and in division (F) of section 3517.103 and division (B)(3)(b) of section 3517.1010 of the Revised Code, "designated state campaign committee" means:

(i) In the case of contributions to or from a state political party, a campaign committee of a statewide candidate, statewide officeholder, senate candidate, house candidate, or member of the general assembly.

(ii) In the case of contributions to or from a county political party, a campaign committee of a senate candidate or house candidate whose candidacy is to be submitted to some or all of the electors in that county, or member of the general assembly whose district contains all or part of that county.

(iii) In the case of contributions to or from a legislative campaign fund, a campaign committee of any of the following:

(I) A senate or house candidate who, if elected, will be a member of the same party that established the legislative campaign fund and the same house with which the legislative campaign fund is associated;

(II) A state senator or state representative who is a member of the same party that established the legislative campaign fund and the same house with which the legislative campaign fund is associated.

(b) A campaign committee is no longer a "designated state campaign committee" after the campaign committee's candidate changes the designation of treasurer required to be filed under division (D)(1) of section 3517.10 of the Revised Code to indicate that the person intends to be a candidate for, or becomes a candidate for nomination or election to, any office that, if elected, would not qualify that candidate's campaign committee as a "designated state campaign committee" under division (A)(9)(a) of this section.

(B)

(1)

(a) No individual who is seven years of age or older shall make a contribution or contributions aggregating more than:

(i) Ten thousand dollars to the campaign committee of any one statewide candidate in a primary election period or in a general election period;

(ii) Ten thousand dollars to the campaign committee of any one senate candidate in a primary election period or in a general election period;

(iii) Ten thousand dollars to the campaign committee of any one house candidate in a primary election period or in a general election period;

(iv) Ten thousand dollars to a county political party of the county in which the individual's designated Ohio residence is located for the party's state candidate fund in a calendar year;

(v) Fifteen thousand dollars to any one legislative campaign fund in a calendar year;

(vi) Thirty thousand dollars to any one state political party for the party's state candidate fund in a calendar year;

(vii) Ten thousand dollars to any one political action committee in a calendar year;

(viii) Ten thousand dollars to any one political contributing entity in a calendar year.

(b) No individual shall make a contribution or contributions to the state candidate fund of a county political party of any county other than the county in which the individual's designated Ohio residence is located.

(c) No individual who is under seven years of age shall make any contribution.

(2)

(a) Subject to division (D)(1) of this section, no political action committee shall make a contribution or contributions aggregating more than:

(i) Ten thousand dollars to the campaign committee of any one statewide candidate in a primary election period or in a general election period;

(ii) Ten thousand dollars to the campaign committee of any one senate candidate in a primary election period or in a general election period;

(iii) Ten thousand dollars to the campaign committee of any one house candidate in a primary election period or in a general election period;

(iv) Fifteen thousand dollars to any one legislative campaign fund in a calendar year;

(v) Thirty thousand dollars to any one state political party for the party's state candidate fund in a calendar year;

(vi) Ten thousand dollars to another political action committee or to a political contributing entity in a calendar year. This division does not apply to a political action committee that makes a contribution to a political action committee or a political contributing entity affiliated with it. For purposes of this division, a political action committee is affiliated with another political action committee or with a political contributing entity if they are both established, financed, maintained, or controlled by, or if they are, the same corporation, organization, labor organization, continuing association, or other person, including any parent, subsidiary, division, or department of that corporation, organization, labor organization, continuing association, or other person.

(b) No political action committee shall make a contribution or contributions to a county political party for the party's state candidate fund.

(3) No campaign committee shall make a contribution or contributions aggregating more than:

(a) Ten thousand dollars to the campaign committee of any one statewide candidate in a primary election period or in a general election period;

(b) Ten thousand dollars to the campaign committee of any one senate candidate in a primary election period or in a general election period;

(c) Ten thousand dollars to the campaign committee of any one house candidate in a primary election period or in a general election period;

(d) Ten thousand dollars to any one political action committee in a calendar year;

(e) Ten thousand dollars to any one political contributing entity in a calendar year.

(4)

(a) Subject to division (D)(3) of this section, no political party shall make a contribution or contributions aggregating more than ten thousand dollars to any one political action committee or to any one political contributing entity in a calendar year.

(b) No county political party shall make a contribution or contributions to another county political party.

(5)

(a) Subject to division (B)(5)(b) of this section, no campaign committee, other than a designated state campaign committee, shall make a contribution or contributions aggregating in a calendar year more than:

(i) Thirty thousand dollars to any one state political party for the party's state candidate fund;

(ii) Fifteen thousand dollars to any one legislative campaign fund;

(iii) Ten thousand dollars to any one county political party for the party's state candidate fund.

(b) No campaign committee shall make a contribution or contributions to a county political party for the party's state candidate fund unless one of the following applies:

(i) The campaign committee's candidate will appear on a ballot in that county.

(ii) The campaign committee's candidate is the holder of an elected public office that represents all or part of the population of that county at the time the contribution is made.

(6)

(a) No state candidate fund of a county political party shall make a contribution or contributions, except a contribution or contributions to a designated state campaign committee, in a primary election period or a general election period, aggregating more than:

(i) Two hundred fifty thousand dollars to the campaign committee of any one statewide candidate;

(ii) Ten thousand dollars to the campaign committee of any one senate candidate;

(iii) Ten thousand dollars to the campaign committee of any one house candidate.

(b)

(i) No state candidate fund of a state or county political party shall make a transfer or a contribution or transfers or contributions of cash or cash equivalents to a designated state campaign committee in a primary election period or in a general election period aggregating more than:

(I) Five hundred thousand dollars to the campaign committee of any one statewide candidate;

(II) One hundred thousand dollars to the campaign committee of any one senate candidate;

(III) Fifty thousand dollars to the campaign committee of any one house candidate.

(ii) No legislative campaign fund shall make a transfer or a contribution or transfers or contributions of cash or cash equivalents to a designated state campaign committee aggregating more than:

(I) Fifty thousand dollars in a primary election period or one hundred thousand dollars in a general election period to the campaign committee of any one senate candidate;

(II) Twenty-five thousand dollars in a primary election period or fifty thousand dollars in a general election period to the campaign committee of any one house candidate.

(iii) As used in divisions (B)(6)(b) and (C)(6) of this section, "transfer or contribution of cash or cash equivalents" does not include any in-kind contributions.

(c) A county political party that has no state candidate fund and that is located in a county having a population of less than one hundred fifty thousand may make one or more contributions from other accounts to any one statewide candidate or to any one designated state campaign committee that do not exceed, in the aggregate, two thousand five hundred dollars in any primary election period or general election period. As used in this division, "other accounts" does not include an account that contains the public moneys received from the Ohio political party fund under section 3517.17 of the Revised Code.

(d) No legislative campaign fund shall make a contribution, other than to a designated state campaign committee or to the state candidate fund of a political party.

(7)

(a) Subject to division (D)(1) of this section, no political contributing entity shall make a contribution or contributions aggregating more than:

(i) Ten thousand dollars to the campaign committee of any one statewide candidate in a primary election period or in a general election period;

(ii) Ten thousand dollars to the campaign committee of any one senate candidate in a primary election period or in a general election period;

(iii) Ten thousand dollars to the campaign committee of any one house candidate in a primary election period or in a general election period;

(iv) Fifteen thousand dollars to any one legislative campaign fund in a calendar year;

(v) Thirty thousand dollars to any one state political party for the party's state candidate fund in a calendar year;

(vi) Ten thousand dollars to another political contributing entity or to a political action committee in a calendar year. This division does not apply to a political contributing entity that makes a contribution to a political contributing entity or a political action committee affiliated with it. For purposes of this division, a political contributing entity is affiliated with another political contributing entity or with a political action committee if they are both established, financed, maintained, or controlled by, or if they are, the same corporation, organization, labor organization, continuing association, or other person, including any parent, subsidiary, division, or department of that corporation, organization, labor organization, continuing association, or other person.

(b) No political contributing entity shall make a contribution or contributions to a county political party for the party's state candidate fund.

(C)

(1)

(a) Subject to division (D)(1) of this section, no campaign committee of a statewide candidate shall do any of the following:

(i) Knowingly accept a contribution or contributions from any individual who is under seven years of age;

(ii) Accept a contribution or contributions aggregating more than ten thousand dollars from any one individual who is seven years of age or older, from any one political action committee, from any one political contributing entity, or from any one other campaign committee in a primary election period or in a general election period;

(iii) Accept a contribution or contributions aggregating more than two hundred fifty thousand dollars from any one or combination of state candidate funds of county political parties in a primary election period or in a general election period.

(b) No campaign committee of a statewide candidate shall accept a contribution or contributions aggregating more than two thousand five hundred dollars in a primary election period or in a general election period from a county political party that has no state candidate fund and that is located in a county having a population of less than one hundred fifty thousand.

(2)

(a) Subject to division (D)(1) of this section and except for a designated state campaign committee, no campaign committee of a senate candidate shall do either of the following:

(i) Knowingly accept a contribution or contributions from any individual who is under seven years of age;

(ii) Accept a contribution or contributions aggregating more than ten thousand dollars from any one individual who is seven years of age or older, from any one political action committee, from any one political contributing entity, from any one state candidate fund of a county political party, or from any one other campaign committee in a primary election period or in a general election period.

(b) No campaign committee of a senate candidate shall accept a contribution or contributions aggregating more than two thousand five hundred dollars in a primary election period or in a general election period from a county political party that has no state candidate fund and that is located in a county having a population of less than one hundred fifty thousand.

(3)

(a) Subject to division (D)(1) of this section and except for a designated state campaign committee, no campaign committee of a house candidate shall do either of the following:

(i) Knowingly accept a contribution or contributions from any individual who is under seven years of age;

(ii) Accept a contribution or contributions aggregating more than ten thousand dollars from any one individual who is seven years of age or older, from any one political action committee, from any one political contributing entity, from any one state candidate fund of a county political party, or from any one other campaign committee in a primary election period or in a general election period.

(b) No campaign committee of a house candidate shall accept a contribution or contributions aggregating more than two thousand five hundred dollars in a primary election period or in a general election period from a county political party that has no state candidate fund and that is located in a county having a population of less than one hundred fifty thousand.

(4)

(a)

(i) Subject to division (C)(4)(a)(ii) of this section and except for a designated state campaign committee, no county political party shall knowingly accept a contribution or contributions from any individual who is under seven years of age, or accept a contribution or contributions for the party's state candidate fund aggregating more than ten thousand dollars from any one individual whose designated Ohio residence is located within that county and who is seven years of age or older or from any one campaign committee in a calendar year.

(ii) Subject to division (D)(1) of this section, no county political party shall accept a contribution or contributions for the party's state candidate fund from any individual whose designated Ohio residence is located outside of that county and who is seven years of age or older, from any campaign committee unless the campaign committee's candidate will appear on a ballot in that county or unless the campaign committee's candidate is the holder of an elected public office that represents all or part of the population of that county at the time the contribution is accepted, or from any political action committee or any political contributing entity.

(iii) No county political party shall accept a contribution or contributions from any other county political party.

(b) Subject to division (D)(1) of this section, no state political party shall do either of the following:

(i) Knowingly accept a contribution or contributions from any individual who is under seven years of age;

(ii) Accept a contribution or contributions for the party's state candidate fund aggregating more than thirty thousand dollars from any one individual who is seven years of age or older, from any one political action committee, from any one political contributing entity, or from any one campaign committee, other than a designated state campaign committee, in a calendar year.

(5) Subject to division (D)(1) of this section, no legislative campaign fund shall do either of the following:

(a) Knowingly accept a contribution or contributions from any individual who is under seven years of age;

(b) Accept a contribution or contributions aggregating more than fifteen thousand dollars from any one individual who is seven years of age or older, from any one political action committee, from any one political contributing entity, or from any one campaign committee, other than a designated state campaign committee, in a calendar year.

(6)

(a) No designated state campaign committee shall accept a transfer or contribution of cash or cash equivalents from a state candidate fund of a state political party aggregating in a primary election period or a general election period more than:

(i) Five hundred thousand dollars, in the case of a campaign committee of a statewide candidate;

(ii) One hundred thousand dollars, in the case of a campaign committee of a senate candidate;

(iii) Fifty thousand dollars, in the case of a campaign committee of a house candidate.

(b) No designated state campaign committee shall accept a transfer or contribution of cash or cash equivalents from a legislative campaign fund aggregating more than:

(i) Fifty thousand dollars in a primary election period or one hundred thousand dollars in a general election period, in the case of a campaign committee of a senate candidate;

(ii) Twenty-five thousand dollars in a primary election period or fifty thousand dollars in a general election period, in the case of a campaign committee of a house candidate.

(c) No campaign committee of a candidate for the office of member of the general assembly, including a designated state campaign committee, shall accept a transfer or contribution of cash or cash equivalents from any one or combination of state candidate funds of county political parties aggregating in a primary election period or a general election period more than:

(i) One hundred thousand dollars, in the case of a campaign committee of a senate candidate;

(ii) Fifty thousand dollars, in the case of a campaign committee of a house candidate.

(7)

(a) Subject to division (D)(3) of this section, no political action committee and no political contributing entity shall do either of the following:

(i) Knowingly accept a contribution or contributions from any individual who is under seven years of age;

(ii) Accept a contribution or contributions aggregating more than ten thousand dollars from any one individual who is seven years of age or older, from any one campaign committee, or from any one political party in a calendar year.

(b) Subject to division (D)(1) of this section, no political action committee shall accept a contribution or contributions aggregating more than ten thousand dollars from another political action committee or from a political contributing entity in a calendar year. Subject to division (D)(1) of this section, no political contributing entity shall accept a contribution or contributions aggregating more than ten thousand dollars from another political contributing entity or from a political action committee in a calendar year. This division does not apply to a political action committee or political contributing entity that accepts a contribution from a political action committee or political contributing entity affiliated with it. For purposes of this division, a political action committee is affiliated with another political action committee or with a political contributing entity if they are both established, financed, maintained, or controlled by the same corporation, organization, labor organization, continuing association, or other person, including any parent, subsidiary, division, or department of that corporation, organization, labor organization, continuing association, or other person.

(D)

(1)

(a) For purposes of the limitations prescribed in division (B)(2) of this section and the limitations prescribed in divisions (C)(1), (2), (3), (4), (5), and (7)(b) of this section, whichever is applicable, all contributions made by and all contributions accepted from political action committees that are established, financed, maintained, or controlled by, or that are, the same corporation, organization, labor organization, continuing association, or other person, including any parent, subsidiary, division, or department of that corporation, organization, labor organization, continuing association, or other person, are considered to have been made by or accepted from a single political action committee.

(b) For purposes of the limitations prescribed in division (B)(7) of this section and the limitations prescribed in divisions (C)(1), (2), (3), (4), (5), and (7)(b) of this section, whichever is applicable, all contributions made by and all contributions accepted from political contributing entities that are established, financed, maintained, or controlled by, or that are, the same corporation, organization, labor organization, continuing association, or other person, including any parent, subsidiary, division, or department of that corporation, organization, labor organization, continuing association, or other person, are considered to have been made by or accepted from a single political contributing entity.

(2) As used in divisions (B)(1)(a)(vii), (B)(3)(d), (B)(4)(a), and (C)(7) of this section, "political action committee" does not include a political action committee that is organized to support or oppose a ballot issue or question and that makes no contributions to or expenditures on behalf of a political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity. As used in divisions (B)(1)(a)(viii), (B)(3)(e), (B)(4)(a), and (C)(7) of this section, "political contributing entity" does not include a political contributing entity that is organized to support or oppose a ballot issue or question and that makes no contributions to or expenditures on behalf of a political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity.

(3) For purposes of the limitations prescribed in divisions (B)(4) and (C)(7)(a) of this section, all contributions made by and all contributions accepted from a national political party, a state political party, and a county political party are considered to have been made by or accepted from a single political party and shall be combined with each other to determine whether the limitations have been exceeded.

(E)

(1) If a legislative campaign fund has kept a total amount of contributions exceeding one hundred fifty thousand dollars at the close of business on the seventh day before the postgeneral election statement is required to be filed under section 3517.10 of the Revised Code, the legislative campaign fund shall comply with division (E)(2) of this section.

(2)

(a) Any legislative campaign fund that has kept a total amount of contributions in excess of the amount specified in division (E)(1) of this section at the close of business on the seventh day before the postgeneral election statement is required to be filed under section 3517.10 of the Revised Code shall dispose of the excess amount in the manner prescribed in division (E)(2)(b)(i), (ii), or (iii) of this section not later than ninety days after the day the postgeneral election statement is required to be filed under section 3517.10 of the Revised Code. Any legislative campaign fund that is required to dispose of an excess amount of contributions under this division shall file a statement on the ninetieth day after the postgeneral election statement is required to be filed under section 3517.10 of the Revised Code indicating the total amount of contributions the fund has at the close of business on the seventh day before the postgeneral election statement is required to be filed under section 3517.10 of the Revised Code and that the excess contributions were disposed of pursuant to this division and division (E)(2)(b) of this section. The statement shall be on a form prescribed by the secretary of state and shall contain any additional information the secretary of state considers necessary.

(b) Any legislative campaign fund that is required to dispose of an excess amount of contributions under division (E)(2) of this section shall dispose of that excess amount by doing any of the following:

(i) Giving the amount to the treasurer of state for deposit into the state treasury to the credit of the Ohio elections commission fund created by division (I) of section 3517.152 of the Revised Code;

(ii) Giving the amount to individuals who made contributions to that legislative campaign fund as a refund of all or part of their contributions;

(iii) Giving the amount to a corporation that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c) of the Internal Revenue Code.

(F)

(1) No legislative campaign fund shall fail to file a statement required by division (E) of this section.

(2) No legislative campaign fund shall fail to dispose of excess contributions as required by division (E) of this section.

(G) Nothing in this section shall affect, be used in determining, or supersede a limitation on campaign contributions as provided for in the Federal Election Campaign Act.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005



Section 3517.103 - Deposit of personal funds in candidate's own campaign fund.

(A)

(1) For purposes of this section:

(a) "Statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, attorney general, or member of the state board of education.

(b)

(i) "Personal funds" means contributions to the campaign committee of a candidate by the candidate or by the candidate's spouse, parents, children, sons-in-law, daughters-in-law, brothers, sisters, grandparents, mother-in-law, father-in-law, brothers-in-law, sisters-in-law, or grandparents by marriage.

(ii) A loan obtained by, guaranteed by, or for the benefit of a statewide candidate, senate candidate, or house candidate shall be considered "personal funds" subject to the provisions of this section and section 3517.1010 of the Revised Code to the extent that the loan is obtained or guaranteed by the candidate or is for the benefit of the candidate and is obtained or guaranteed by the candidate's spouse, parents, children, sons-in-law, daughters-in-law, brothers, sisters, grandparents, mother-in-law, father-in-law, brothers-in-law, sisters-in-law, or grandparents by marriage. A loan that is obtained or guaranteed and that is for the benefit of a statewide candidate, senate candidate, or house candidate shall not be considered "personal funds" for the purposes of this section and section 3517.1010 of the Revised Code but shall be considered to be a "contribution" for the purposes of this chapter if the loan is obtained or guaranteed by anyone other than the candidate or the candidate's spouse, parents, children, sons-in-law, daughters-in-law, brothers, sisters, grandparents, mother-in-law, father-in-law, brothers-in-law, sisters-in-law, or grandparents by marriage.

(iii) When a debt or other obligation incurred by a committee or by a candidate on behalf of the candidate's committee described in division (C)(1) or (2) of this section is to be paid from "personal funds," those funds are considered to be expended when the debt or other obligation is incurred, regardless of when it is paid.

(2) For purposes of this chapter, a candidate is an "opponent" when the candidate has indicated on the candidate's most recently filed designation of treasurer that the candidate seeks the same office at the same primary or general election as another candidate whose campaign committee has filed a personal funds notice required by division (C)(1) or (2) of this section.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, no statewide candidate or candidate for the office of member of the general assembly shall make an expenditure of personal funds to influence the results of an election for that candidate's nomination or election to office unless the personal funds are first deposited into the campaign fund of that candidate's campaign committee.

(2) A statewide candidate or candidate for the office of member of the general assembly may make an expenditure of personal funds without first depositing those funds into the campaign committee's funds as long as the aggregate total of those expenditures does not exceed five hundred dollars at any time during an election period. After the candidate's campaign committee reimburses the candidate for any direct expenditure of personal funds, the amount that was reimbursed is no longer included in the aggregate total of expenditures of personal funds subject to the five-hundred-dollar limit.

(C)

(1) If the campaign committee of any statewide candidate has received or expended or expects to expend more than one hundred thousand dollars of personal funds during a primary election period or one hundred fifty thousand dollars of personal funds during a general election period, the campaign committee shall file a personal funds notice in the manner provided in division (C)(3) of this section indicating that the committee has received or expended or expects to expend more than that amount. For the purpose of this division, a joint team of candidates for governor and lieutenant governor shall be considered a single candidate and their personal funds shall be combined.

(2) If the campaign committee of any senate candidate or house candidate has received or expended or expects to expend more than twenty-five thousand dollars of personal funds during a primary election period or twenty-five thousand dollars of personal funds during a general election period, the campaign committee shall file a personal funds notice in the manner provided in division (C)(3) of this section indicating that the committee has received or expended or expects to expend more than that amount.

(3) The personal funds notice required in divisions (C)(1) and (2) of this section and the declaration of no limits required under division (D)(2) of this section shall be on a form prescribed by the secretary of state. The personal funds notice required in divisions (C)(1) and (2) of this section shall be filed not later than the earlier of the following times:

(a) One hundred twenty days before a primary election, in the case of personal funds received, expended, or expected to be expended during a primary election period, or not later than one hundred twenty days before a general election, in the case of personal funds received, expended, or expected to be expended during a general election period;

(b) Two business days after the candidate's campaign committee receives or makes an expenditure of personal funds or the candidate makes an expenditure of personal funds on behalf of the candidate's campaign committee during that election period that exceed, in the aggregate, the amount specified in division (C)(1) or (2) of this section.

The personal funds notice required under divisions (C)(1) and (2) of this section and the declaration of no limits required under division (D)(2) of this section shall be filed wherever the campaign committee files statements of contributions and expenditures under section 3517.11 of the Revised Code. The board of elections shall send to the secretary of state a copy of any personal funds notice or declaration of no limits filed by the campaign committee of a senate candidate or house candidate under division (C)(3) or (D)(2) of this section.

(D)

(1) Whenever a campaign committee files a notice under division (C)(1) or (2) of this section, and the campaign committee of an opponent files a declaration of no limits pursuant to division (D)(2) of this section within thirty days of the filing of the personal funds notice under division (C)(1) or (2) of this section, the contribution limitations prescribed in section 3517.102 of the Revised Code no longer apply to the campaign committee of the candidate's opponent.

(2) No campaign committee of a candidate described in division (D)(1) of this section shall accept any contribution or contributions from a contributor that exceed the limitations prescribed in section 3517.102 of the Revised Code until the committee files a declaration that the committee will accept contributions that exceed those limitations. This declaration shall be filed not later than thirty days after a candidate's opponent has filed a personal funds notice pursuant to division (C)(1) or (2) of section 3517.103 of the Revised Code, shall be referred to as the "declaration of no limits," and shall list all of the following:

(a) The amount of cash on hand in the candidate's campaign fund at the end of the day immediately preceding the day on which the candidate's campaign committee files the declaration of no limits;

(b) The value and description of all campaign assets worth five hundred dollars or more available to the candidate at the end of the day immediately preceding the day on which the candidate's campaign committee files the declaration of no limits.

(3) A candidate who was not an opponent of a candidate who filed the personal funds notice required under division (C)(3) of this section on the date the personal funds notice was filed may file the declaration of no limits pursuant to division (D)(2) of this section within thirty days after becoming an opponent of the candidate who filed the personal funds notice.

(4) If the candidate whose campaign committee filed a personal funds notice under division (C)(1) or (2) of this section fails to file a declaration of candidacy for the office listed on the designation of treasurer filed under division (D) of section 3517.10 of the Revised Code or files a declaration of candidacy or nominating petition for that office and dies or withdraws, both of the following apply to the campaign committee of that candidate's opponent if the opponent has filed a declaration of no limits pursuant to division (D) of this section:

(a) No contribution from a contributor may thereafter be accepted that, when added to the aggregate total of all contributions received by that committee from that contributor during the primary election period or general election period, whichever is applicable, would cause that committee to exceed the contribution limitations prescribed in section 3517.102 of the Revised Code for the applicable election period.

(b) The statement of primary-day finances or the year-end statement required to be filed under division (E) of section 3517.1010 of the Revised Code shall be filed not later than fourteen days after the date the candidate's opponent fails to file a declaration of candidacy or nominating petition by the appropriate filing deadline, or dies or withdraws. For purposes of calculating permitted funds under division (A) (4) of section 3517.1010 of the Revised Code, the primary or general election period, whichever is applicable, shall be considered to have ended on the filing deadline, in the case of an opponent who fails to file a declaration of candidacy or nominating petition, or on the date of the opponent's death or withdrawal. In such an event, the filing of a statement of primary-day finances or year-end finances and the disposing of any excess funds as required under division (B) of section 3517.1010 of the Revised Code satisfies the candidate's obligation to file such a statement for that election period.

(E)

(1) No campaign committee shall fail to file a personal funds notice as required under division (C)(1) or (2) of this section.

(2) No campaign committee shall accept any contribution in excess of the contribution limitations prescribed in section 3517.102 of the Revised Code:

(a) Unless a declaration of no limits has been filed under division (D)(2) of this section;

(b) In violation of division (D)(4) of this section once the candidate who filed a personal funds notice under division (C)(3) of this section fails to file a declaration of candidacy or nominating petition or that candidate dies or withdraws.

(3) No campaign committee that violates division (E)(1) of this section shall expend any personal funds in excess of the amount specified in division (C)(1) or (2) of this section, whichever is appropriate to the committee.

(4) The candidate of any campaign committee that violates division (E) of this section shall forfeit the candidate's nomination, if the candidate was nominated, or the office to which the candidate was elected, if the candidate was elected to office.

(F)

(1) Whenever a campaign committee files a notice under division (C)(1) or (2) of this section or whenever the contribution limitations prescribed in section 3517.102 of the Revised Code do not apply to a campaign committee under division (D)(1) of this section, that committee is not a designated state campaign committee for the purpose of the limitations prescribed in section 3517.102 of the Revised Code with regard to contributions made by that campaign committee to a legislative campaign fund or to a state candidate fund of a state or county political party.

(2) Division (F)(1) of this section no longer applies to a campaign committee after both of the following occur:

(a) The primary or general election period during which the contribution limitations prescribed in section 3517.102 of the Revised Code did not apply after being removed pursuant to division (D) of this section has expired;

(b) When the campaign committee has disposed of all excess funds and excess aggregate contributions as required under section 3517.1010 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-22-1999; 03-31-2005

From the Ohio Secretary of State's website: On August 26, 2009, United States District Court Judge Edmund A. Sargus, Jr., issued a permanent injunction enjoining the Ohio Secretary of State and the Ohio Elections Commission "from enforcing subsections (C), (D), (E), and (F) of Ohio Revised Code Section 3517.103 against any present or future candidate for statewide office." The Court's order held that those sections of the law were "indistinguishable from the federal statute struck down by the [United States] Supreme Court in Davis [v. Fed. Election Commission, 128 S.Ct. 2759 (2008)]" and were therefore unconstitutional.



Section 3517.104 - Contribution limitations adjustments.

(A) In January of each odd-numbered year, the secretary of state, in accordance with this division and division (B) of this section, shall adjust each amount specified in section 3517.102 and in division (B)(4)(e) of section 3517.10 of the Revised Code. The adjustment shall be based on the yearly average of the previous two years of the Consumer Price Index for All Urban Consumers or its successive equivalent, as determined by the United States department of labor, bureau of labor statistics, or its successor in responsibility, for all items, Series A. Using the 1996 yearly average as the base year, the secretary of state shall compare the most current average consumer price index with that determined in the preceding odd-numbered year, and shall determine the percentage increase or decrease. The percentage increase or decrease shall be multiplied by the actual dollar figure for each office or entity specified in section 3517.102 of the Revised Code and by each actual dollar figure specified in division (B)(4)(e) of section 3517.10 of the Revised Code as determined in the previous odd-numbered year, and the product shall be added to or subtracted from its corresponding actual dollar figure, as necessary, for that previous odd-numbered year.

The resulting amount shall be rounded to the nearest twenty-five dollars if the calculations are made regarding the amounts specified in division (B)(4)(e) of section 3517.10 of the Revised Code.

If the calculations are made regarding the amounts specified in section 3517.102 of the Revised Code, the resulting amount shall not be rounded. If that resulting amount is less than one hundred dollars, the secretary of state shall retain a record of the resulting amount and the manner in which it was calculated, but shall not make an adjustment unless the resulting amount, when added to the resulting amount calculated in each prior odd-numbered year since the last adjustment was made, equals or exceeds one hundred dollars.

(B)

(1) The secretary of state shall calculate the adjustment under division (A) of this section and shall report the calculations and necessary materials to the auditor of state, on or before the thirty-first day of January of each odd-numbered year. The secretary of state shall base the adjustment on the most current consumer price index that is described in division (A) of this section and that is in effect as of the first day of January of each odd-numbered year.

(2) The calculations made by the secretary of state under divisions (A) and (B)(1) of this section shall be certified by the auditor of state on or before the fifteenth day of February of each odd-numbered year.

(3) On or before the twenty-fifth day of February of each odd-numbered year, the secretary of state shall prepare a report setting forth the maximum contribution limitations under section 3517.102 of the Revised Code, the maximum amounts, if any, of contributions permitted to be kept under that section, and the amounts required under division (B)(4)(e) of section 3517.10 of the Revised Code for reporting contributions and in-kind contributions at social or fund-raising activities and contributions from amounts deducted from an employee's wages and salary, as calculated and certified pursuant to divisions (A) and (B)(1) and (2) of this section. The report and all documents relating to the calculations contained in the report are public records. The report shall contain an indication of the period in which the limitations, the maximum contribution amounts, and the reporting amounts apply, a summary of how the limitations, the maximum contribution amounts, and the reporting amounts were calculated, and a statement that the report and all related documents are available for inspection and copying at the office of the secretary of state.

(4) On or before the twenty-fifth day of February of each odd-numbered year, the secretary of state shall transmit the report to the general assembly and shall send the report by mail to the board of elections of each county.

(5) The secretary of state shall send the report by mail to each person who files a declaration of candidacy or nominating petition with the secretary of state for the office of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, chief justice of the supreme court, or justice of the supreme court. The report shall be mailed on or before the tenth day after the filing.

(6) A board of elections shall send the report by mail to each person who files a declaration of candidacy or nominating petition with the board for the office of state representative or state senator. The report shall be mailed on or before the tenth day after the filing.

Effective Date: 01-01-1997; 03-31-2005



Section 3517.105 - Identification of source of political advertising.

(A)

(1) As used in this section, "public political advertising" means advertising to the general public through a broadcasting station, newspaper, magazine, poster, yard sign, or outdoor advertising facility, by direct mail, or by any other means of advertising to the general public.

(2) For purposes of this section and section 3517.20 of the Revised Code, a person is a member of a political action committee if the person makes one or more contributions to that political action committee, and a person is a member of a political contributing entity if the person makes one or more contributions to, or pays dues, membership fees, or other assessments to, that political contributing entity.

(B)

(1) Whenever a candidate, a campaign committee, a political action committee or political contributing entity with ten or more members, or a legislative campaign fund makes an independent expenditure, or whenever a political action committee or political contributing entity with fewer than ten members makes an independent expenditure in excess of one hundred dollars for a local candidate, in excess of two hundred fifty dollars for a candidate for the office of member of the general assembly, or in excess of five hundred dollars for a statewide candidate, for the purpose of financing communications advocating the election or defeat of an identified candidate or solicits without the candidate's express consent a contribution for or against an identified candidate through public political advertising, a statement shall appear or be presented in a clear and conspicuous manner in the advertising that does both of the following:

(a) Clearly indicates that the communication or public political advertising is not authorized by the candidate or the candidate's campaign committee;

(b) Clearly identifies the candidate, campaign committee, political action committee, political contributing entity, or legislative campaign fund that has paid for the communication or public political advertising in accordance with section 3517.20 of the Revised Code.

(2)

(a) Whenever any campaign committee, legislative campaign fund, political action committee, political contributing entity, or political party makes an independent expenditure in support of or opposition to any candidate, the committee, entity, fund, or party shall report the independent expenditure and identify the candidate on a statement prescribed by the secretary of state and filed by the committee, entity, fund, or party as part of its statement of contributions and expenditures pursuant to division (A) of section 3517.10 and division (A) of section 3517.11 of the Revised Code.

(b) Whenever any individual, partnership, or other entity, except a corporation, labor organization, campaign committee, legislative campaign fund, political action committee, political contributing entity, or political party, makes one or more independent expenditures in support of or opposition to any candidate, the individual, partnership, or other entity shall file with the secretary of state in the case of a statewide candidate, or with the board of elections in the county in which the candidate files the candidate's petitions for nomination or election for district or local office, not later than the dates specified in divisions (A)(1), (2), (3), and (4) of section 3517.10 of the Revised Code, and, except as otherwise provided in that section, a statement itemizing all independent expenditures made during the period since the close of business on the last day reflected in the last previously filed such statement, if any. The statement shall be made on a form prescribed by the secretary of state or shall be filed by electronic means of transmission pursuant to division (G) of section 3517.106 of the Revised Code as authorized or required by that division. The statement shall indicate the date and the amount of each independent expenditure and the candidate on whose behalf it was made and shall be made under penalty of election falsification.

(C)

(1) Whenever a corporation, labor organization, campaign committee, political action committee with ten or more members, or legislative campaign fund makes an independent expenditure, or whenever a political action committee with fewer than ten members makes an independent expenditure in excess of one hundred dollars for a local ballot issue or question, or in excess of five hundred dollars for a statewide ballot issue or question, for the purpose of financing communications advocating support of or opposition to an identified ballot issue or question or solicits without the express consent of the ballot issue committee a contribution for or against an identified ballot issue or question through public political advertising, a statement shall appear or be presented in a clear and conspicuous manner in the advertising that does both of the following:

(a) Clearly indicates that the communication or public political advertising is not authorized by the identified ballot issue committee;

(b) Clearly identifies the corporation, labor organization, campaign committee, legislative campaign fund, or political action committee that has paid for the communication or public political advertising in accordance with section 3517.20 of the Revised Code.

(2)

(a) Whenever any corporation, labor organization, campaign committee, legislative campaign fund, political party, or political action committee makes an independent expenditure in support of or opposition to any ballot issue or question, the corporation or labor organization shall report the independent expenditure in accordance with division (C) of section 3599.03 of the Revised Code, and the campaign committee, legislative campaign fund, political party, or political action committee shall report the independent expenditure and identify the ballot issue or question on a statement prescribed by the secretary of state and filed by the committee, fund, or party as part of its statement of contributions and expenditures pursuant to division (A) of section 3517.10 and division (A) of section 3517.11 of the Revised Code.

(b) Whenever any individual, partnership, or other entity, except a corporation, labor organization, campaign committee, legislative campaign fund, political action committee, or political party, makes one or more independent expenditures in excess of one hundred dollars in support of or opposition to any ballot issue or question, the individual, partnership, or other entity shall file with the secretary of state in the case of a statewide ballot issue or question, or with the board of elections in the county that certifies the issue or question for placement on the ballot in the case of a district or local issue or question, not later than the dates specified in divisions (A)(1), (2), (3), and (4) of section 3517.10 of the Revised Code, and, except as otherwise provided in that section, a statement itemizing all independent expenditures made during the period since the close of business on the last day reflected in the last previously filed such statement, if any. The statement shall be made on a form prescribed by the secretary of state or shall be filed by electronic means of transmission pursuant to division (G) of section 3517.106 of the Revised Code as authorized or required by that division. The statement shall indicate the date and the amount of each independent expenditure and the ballot issue or question in support of or opposition to which it was made and shall be made under penalty of election falsification.

(3) No person, campaign committee, legislative campaign fund, political action committee, corporation, labor organization, or other organization or association shall use or cause to be used a false or fictitious name in making an independent expenditure in support of or opposition to any candidate or any ballot issue or question. A name is false or fictitious if the person, campaign committee, legislative campaign fund, political action committee, corporation, labor organization, or other organization or association does not actually exist or operate, if the corporation, labor organization, or other organization or association has failed to file a fictitious name or other registration with the secretary of state, if it is required to do so, or if the person, campaign committee, legislative campaign fund, or political action committee has failed to file a designation of the appointment of a treasurer, if it is required to do so by division (D)(1) of section 3517.10 of the Revised Code.

(D) Any expenditure by a political party for the purpose of financing communications advocating the election or defeat of a candidate for judicial office shall be deemed to be an independent expenditure subject to the provisions of this section.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005



Section 3517.106 - Statements of contributions and expenditures computerized by secretary of state.

(A) As used in this section:

(1) "Statewide office" means any of the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, chief justice of the supreme court, and justice of the supreme court.

(2) "Addendum to a statement" includes an amendment or other correction to that statement.

(B)

(1) The secretary of state shall store on computer the information contained in statements of contributions and expenditures and monthly statements required to be filed under section 3517.10 of the Revised Code and in statements of independent expenditures required to be filed under section 3517.105 of the Revised Code by any of the following:

(a) The campaign committees of candidates for statewide office;

(b) The political action committees and political contributing entities described in division (A)(1) of section 3517.11 of the Revised Code;

(c) Legislative campaign funds;

(d) State political parties;

(e) Individuals, partnerships, corporations, labor organizations, or other entities that make independent expenditures in support of or opposition to a statewide candidate or a statewide ballot issue or question;

(f) The campaign committees of candidates for the office of member of the general assembly;

(g) County political parties, with respect to their state candidate funds.

(2) The secretary of state shall store on computer the information contained in disclosure of electioneering communications statements required to be filed under section 3517.1011 of the Revised Code.

(3) The secretary of state shall store on computer the information contained in deposit and disbursement statements required to be filed with the office of the secretary of state under section 3517.1012 of the Revised Code.

(4) The secretary of state shall store on computer the gift and disbursement information contained in statements required to be filed with the office of the secretary of state under section 3517.1013 of the Revised Code.

(5) The secretary of state shall store on computer the information contained in donation and disbursement statements required to be filed with the office of the secretary of state under section 3517.1014 of the Revised Code.

(C)

(1) The secretary of state shall make available to the campaign committees, political action committees, political contributing entities, legislative campaign funds, political parties, individuals, partnerships, corporations, labor organizations, treasurers of transition funds, and other entities described in division (B) of this section, and to members of the news media and other interested persons, for a reasonable fee, computer programs that are compatible with the secretary of state's method of storing the information contained in the statements.

(2) The secretary of state shall make the information required to be stored under division (B) of this section available on computer at the secretary of state's office so that, to the maximum extent feasible, individuals may obtain at the secretary of state's office any part or all of that information for any given year, subject to the limitation expressed in division (D) of this section.

(D) The secretary of state shall keep the information stored on computer under division (B) of this section for at least six years.

(E)

(1) Subject to division (L) of this section and subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to division (H)(1) of this section and divisions (C)(6)(b) and (D)(6) of section 3517.10 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, the campaign committee of each candidate for statewide office may file the statements prescribed by section 3517.10 of the Revised Code by electronic means of transmission or, if the total amount of the contributions received or the total amount of the expenditures made by the campaign committee for the applicable reporting period as specified in division (A) of section 3517.10 of the Revised Code exceeds ten thousand dollars, shall file those statements by electronic means of transmission.

Except as otherwise provided in this division, within five business days after a statement filed by a campaign committee of a candidate for statewide office is received by the secretary of state by electronic or other means of transmission, the secretary of state shall make available online to the public through the internet, as provided in division (I) of this section, the contribution and expenditure information in that statement. The secretary of state shall not make available online to the public through the internet any contribution or expenditure information contained in a statement for any candidate until the secretary of state is able to make available online to the public through the internet the contribution and expenditure information for all candidates for a particular office, or until the applicable filing deadline for that statement has passed, whichever is sooner. As soon as the secretary of state has available all of the contribution and expenditure information for all candidates for a particular office, or as soon as the applicable filing deadline for a statement has passed, whichever is sooner, the secretary of state shall simultaneously make available online to the public through the internet the information for all candidates for that office.

If a statement filed by electronic means of transmission is found to be incomplete or inaccurate after the examination of the statement for completeness and accuracy pursuant to division (B)(3)(a) of section 3517.11 of the Revised Code, the campaign committee shall file by electronic means of transmission any addendum to the statement that provides the information necessary to complete or correct the statement or, if required by the secretary of state under that division, an amended statement.

Within five business days after the secretary of state receives from a campaign committee of a candidate for statewide office an addendum to the statement or an amended statement by electronic or other means of transmission under this division or division (B)(3)(a) of section 3517.11 of the Revised Code, the secretary of state shall make the contribution and expenditure information in the addendum or amended statement available online to the public through the internet as provided in division (I) of this section.

(2) Subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to division (H)(1) of this section and divisions (C)(6)(b) and (D)(6) of section 3517.10 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, a political action committee and a political contributing entity described in division (B)(1)(b) of this section, a legislative campaign fund, and a state political party may file the statements prescribed by section 3517.10 of the Revised Code by electronic means of transmission or, if the total amount of the contributions received or the total amount of the expenditures made by the political action committee, political contributing entity, legislative campaign fund, or state political party for the applicable reporting period as specified in division (A) of section 3517.10 of the Revised Code exceeds ten thousand dollars, shall file those statements by electronic means of transmission.

Within five business days after a statement filed by a political action committee or a political contributing entity described in division (B)(1)(b) of this section, a legislative campaign fund, or a state political party is received by the secretary of state by electronic or other means of transmission, the secretary of state shall make available online to the public through the internet, as provided in division (I) of this section, the contribution and expenditure information in that statement.

If a statement filed by electronic means of transmission is found to be incomplete or inaccurate after the examination of the statement for completeness and accuracy pursuant to division (B)(3)(a) of section 3517.11 of the Revised Code, the political action committee, political contributing entity, legislative campaign fund, or state political party shall file by electronic means of transmission any addendum to the statement that provides the information necessary to complete or correct the statement or, if required by the secretary of state under that division, an amended statement.

Within five business days after the secretary of state receives from a political action committee or a political contributing entity described in division (B)(1)(b) of this section, a legislative campaign fund, or a state political party an addendum to the statement or an amended statement by electronic or other means of transmission under this division or division (B)(3)(a) of section 3517.11 of the Revised Code, the secretary of state shall make the contribution and expenditure information in the addendum or amended statement available online to the public through the internet as provided in division (I) of this section.

(3) Subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to division (H)(1) of this section and divisions (C)(6)(b) and (D)(6) of section 3517.10 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, a county political party shall file the statements prescribed by section 3517.10 of the Revised Code with respect to its state candidate fund by electronic means of transmission to the office of the secretary of state.

Within five business days after a statement filed by a county political party with respect to its state candidate fund is received by the secretary of state by electronic means of transmission, the secretary of state shall make available online to the public through the internet, as provided in division (I) of this section, the contribution and expenditure information in that statement.

If a statement is found to be incomplete or inaccurate after the examination of the statement for completeness and accuracy pursuant to division (B)(3)(a) of section 3517.11 of the Revised Code, a county political party shall file by electronic means of transmission any addendum to the statement that provides the information necessary to complete or correct the statement or, if required by the secretary of state under that division, an amended statement.

Within five business days after the secretary of state receives from a county political party an addendum to the statement or an amended statement by electronic means of transmission under this division or division (B)(3)(a) of section 3517.11 of the Revised Code, the secretary of state shall make the contribution and expenditure information in the addendum or amended statement available online to the public through the internet as provided in division (I) of this section.

(F)

(1) Subject to division (L) of this section and subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to division (H)(1) of this section and divisions (C)(6)(b) and (D)(6) of section 3517.10 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, a campaign committee of a candidate for the office of member of the general assembly or a campaign committee of a candidate for the office of judge of a court of appeals may file the statements prescribed by section 3517.10 of the Revised Code in accordance with division (A)(2) of section 3517.11 of the Revised Code or by electronic means of transmission to the office of the secretary of state or, if the total amount of the contributions received by the campaign committee for the applicable reporting period as specified in division (A) of section 3517.10 of the Revised Code exceeds ten thousand dollars, shall file those statements by electronic means of transmission to the office of the secretary of state.

Except as otherwise provided in this division, within five business days after a statement filed by a campaign committee of a candidate for the office of member of the general assembly or a campaign committee of a candidate for the office of judge of a court of appeals is received by the secretary of state by electronic or other means of transmission, the secretary of state shall make available online to the public through the internet, as provided in division (I) of this section, the contribution and expenditure information in that statement. The secretary of state shall not make available online to the public through the internet any contribution or expenditure information contained in a statement for any candidate until the secretary of state is able to make available online to the public through the internet the contribution and expenditure information for all candidates for a particular office, or until the applicable filing deadline for that statement has passed, whichever is sooner. As soon as the secretary of state has available all of the contribution and expenditure information for all candidates for a particular office, or as soon as the applicable filing deadline for a statement has passed, whichever is sooner, the secretary of state shall simultaneously make available online to the public through the internet the information for all candidates for that office.

If a statement filed by electronic means of transmission is found to be incomplete or inaccurate after the examination of the statement for completeness and accuracy pursuant to division (B)(3)(a) of section 3517.11 of the Revised Code, the campaign committee shall file by electronic means of transmission to the office of the secretary of state any addendum to the statement that provides the information necessary to complete or correct the statement or, if required by the secretary of state under that division, an amended statement.

Within five business days after the secretary of state receives from a campaign committee of a candidate for the office of member of the general assembly or a campaign committee of a candidate for the office of judge of a court of appeals an addendum to the statement or an amended statement by electronic or other means of transmission under this division or division (B)(3)(a) of section 3517.11 of the Revised Code, the secretary of state shall make the contribution and expenditure information in the addendum or amended statement available online to the public through the internet as provided in division (I) of this section.

(2) If a statement, addendum, or amended statement is not filed by electronic means of transmission to the office of the secretary of state but is filed by printed version only under division (A)(2) of section 3517.11 of the Revised Code with the appropriate board of elections, the campaign committee of a candidate for the office of member of the general assembly or a campaign committee of a candidate for the office of judge of a court of appeals shall file two copies of the printed version of the statement, addendum, or amended statement with the board of elections. The board of elections shall send one of those copies by certified mail to the secretary of state before the close of business on the day the board of elections receives the statement, addendum, or amended statement.

(G) Subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to division (H)(1) of this section and divisions (C)(6)(b) and (D)(6) of section 3517.10 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, any individual, partnership, or other entity that makes independent expenditures in support of or opposition to a statewide candidate or a statewide ballot issue or question as provided in division (B)(2)(b) or (C)(2)(b) of section 3517.105 of the Revised Code may file the statement specified in that division by electronic means of transmission or, if the total amount of independent expenditures made during the reporting period under that division exceeds ten thousand dollars, shall file the statement specified in that division by electronic means of transmission.

Within five business days after a statement filed by an individual, partnership, or other entity is received by the secretary of state by electronic or other means of transmission, the secretary of state shall make available online to the public through the internet, as provided in division (I) of this section, the expenditure information in that statement.

If a statement filed by electronic means of transmission is found to be incomplete or inaccurate after the examination of the statement for completeness and accuracy pursuant to division (B)(3)(a) of section 3517.11 of the Revised Code, the individual, partnership, or other entity shall file by electronic means of transmission any addendum to the statement that provides the information necessary to complete or correct the statement or, if required by the secretary of state under that division, an amended statement.

Within five business days after the secretary of state receives from an individual, partnership, or other entity described in division (B)(2)(b) or (C)(2)(b) of section 3517.105 of the Revised Code an addendum to the statement or an amended statement by electronic or other means of transmission under this division or division (B)(3)(a) of section 3517.11 of the Revised Code, the secretary of state shall make the expenditure information in the addendum or amended statement available online to the public through the internet as provided in division (I) of this section.

(H)

(1) The secretary of state, by rule adopted pursuant to section 3517.23 of the Revised Code, shall prescribe one or more techniques by which a person who executes and transmits by electronic means a statement of contributions and expenditures, a statement of independent expenditures, a disclosure of electioneering communications statement, a deposit and disbursement statement, a gift and disbursement statement, or a donation and disbursement statement, an addendum to any of those statements, an amended statement of contributions and expenditures, an amended statement of independent expenditures, an amended disclosure of electioneering communications statement, an amended deposit and disbursement statement, an amended gift and disbursement statement, or an amended donation and disbursement statement, under this section or section 3517.10, 3517.105, 3517.1011, 3517.1012, 3517.1013, or 3517.1014 of the Revised Code shall electronically sign the statement, addendum, or amended statement. Any technique prescribed by the secretary of state pursuant to this division shall create an electronic signature that satisfies all of the following:

(a) It is unique to the signer.

(b) It objectively identifies the signer.

(c) It involves the use of a signature device or other means or method that is under the sole control of the signer and that cannot be readily duplicated or compromised.

(d) It is created and linked to the electronic record to which it relates in a manner that, if the record or signature is intentionally or unintentionally changed after signing, the electronic signature is invalidated.

(2) An electronic signature prescribed by the secretary of state under division (H)(1) of this section shall be attached to or associated with the statement of contributions and expenditures, the statement of independent expenditures, the disclosure of electioneering communications statement, the deposit and disbursement statement, the gift and disbursement statement, or the donation and disbursement statement, the addendum to any of those statements, the amended statement of contributions and expenditures, the amended statement of independent expenditures, the amended disclosure of electioneering communications statement, the amended deposit and disbursement statement, the amended gift and disbursement statement, or the amended donation and disbursement statement that is executed and transmitted by electronic means by the person to whom the electronic signature is attributed. The electronic signature that is attached to or associated with the statement, addendum, or amended statement under this division shall be binding on all persons and for all purposes under the campaign finance reporting law as if the signature had been handwritten in ink on a printed form.

(I) The secretary of state shall make the contribution and expenditure, the contribution and disbursement, the deposit and disbursement, the gift and disbursement, or the donation and disbursement information in all statements, all addenda to the statements, and all amended statements that are filed with the secretary of state by electronic or other means of transmission under this section or section 3517.10, 3517.105, 3517.1011, 3517.1012, 3517.1013, 3517.1014, or 3517.11 of the Revised Code available online to the public by any means that are searchable, viewable, and accessible through the internet.

(J)

(1) As used in this division, "library" means a library that is open to the public and that is one of the following:

(a) A library that is maintained and regulated under section 715.13 of the Revised Code;

(b) A library that is created, maintained, and regulated under Chapter 3375. of the Revised Code.

(2) The secretary of state shall notify all libraries of the location on the internet at which the contribution and expenditure, contribution and disbursement, deposit and disbursement, gift and disbursement, or donation and disbursement information in campaign finance statements required to be made available online to the public through the internet pursuant to division (I) of this section may be accessed.

If that location is part of the world wide web and if the secretary of state has notified a library of that world wide web location as required by this division, the library shall include a link to that world wide web location on each internet-connected computer it maintains that is accessible to the public.

(3) If the system the secretary of state prescribes for the filing of campaign finance statements by electronic means of transmission pursuant to division (H)(1) of this section and divisions (C)(6)(b) and (D)(6) of section 3517.10 of the Revised Code includes filing those statements through the internet via the world wide web, the secretary of state shall notify all libraries of the world wide web location at which those statements may be filed.

If those statements may be filed through the internet via the world wide web and if the secretary of state has notified a library of that world wide web location as required by this division, the library shall include a link to that world wide web location on each internet-connected computer it maintains that is accessible to the public.

(K) It is an affirmative defense to a complaint or charge brought against any campaign committee, political action committee, political contributing entity, legislative campaign fund, or political party, any individual, partnership, or other entity, any person making disbursements to pay the direct costs of producing or airing electioneering communications, or any treasurer of a transition fund, for the failure to file by electronic means of transmission a campaign finance statement as required by this section or section 3517.10, 3517.105, 3517.1011, 3517.1012, 3517.1013, or 3517.1014 of the Revised Code that all of the following apply to the campaign committee, political action committee, political contributing entity, legislative campaign fund, or political party, the individual, partnership, or other entity, the person making disbursements to pay the direct costs of producing or airing electioneering communications, or the treasurer of a transition fund that failed to so file:

(1) The campaign committee, political action committee, political contributing entity, legislative campaign fund, or political party, the individual, partnership, or other entity, the person making disbursements to pay the direct costs of producing or airing electioneering communications, or the treasurer of a transition fund attempted to file by electronic means of transmission the required statement prior to the deadline set forth in the applicable section.

(2) The campaign committee, political action committee, political contributing entity, legislative campaign fund, or political party, the individual, partnership, or other entity, the person making disbursements to pay the direct costs of producing or airing electioneering communications, or the treasurer of a transition fund was unable to file by electronic means of transmission due to an expected or unexpected shutdown of the whole or part of the electronic campaign finance statement-filing system, such as for maintenance or because of hardware, software, or network connection failure.

(3) The campaign committee, political action committee, political contributing entity, legislative campaign fund, or political party, the individual, partnership, or other entity, the person making disbursements to pay the direct costs of producing or airing electioneering communications, or the treasurer of a transition fund filed by electronic means of transmission the required statement within a reasonable period of time after being unable to so file it under the circumstance described in division (K)(2) of this section.

(L)

(1) The secretary of state shall adopt rules pursuant to Chapter 119. of the Revised Code to permit a campaign committee of a candidate for statewide office that makes expenditures of less than twenty-five thousand dollars during the filing period or a campaign committee for the office of member of the general assembly or the office of judge of a court of appeals that would otherwise be required to file campaign finance statements by electronic means of transmission under division (E) or (F) of this section to file those statements by paper with the office of the secretary of state. Those rules shall provide for all of the following:

(a) An eligible campaign committee that wishes to file a campaign finance statement by paper instead of by electronic means of transmission shall file the statement on paper with the office of the secretary of state not sooner than twenty-four hours after the end of the filing period set forth in section 3517.10 of the Revised Code that is covered by the applicable statement.

(b) The statement shall be accompanied by a fee, the amount of which the secretary of state shall determine by rule. The amount of the fee established under this division shall not exceed the data entry and data verification costs the secretary of state will incur to convert the information on the statement to an electronic format as required under division (I) of this section.

(c) The secretary of state shall arrange for the information in campaign finance statements filed pursuant to division (L) of this section to be made available online to the public through the internet in the same manner, and at the same times, as information is made available under divisions (E), (F), and (I) of this section for candidates whose campaign committees file those statements by electronic means of transmission.

(d) The candidate of an eligible campaign committee that intends to file a campaign finance statement pursuant to division (L) of this section shall file a notice indicating that the candidate's campaign committee intends to so file and stating that filing the statement by electronic means of transmission would constitute a hardship for the candidate or for the eligible campaign committee.

(e) An eligible campaign committee that files a campaign finance statement on paper pursuant to division (L) of this section shall review the contribution and information made available online by the secretary of state with respect to that paper filing and shall notify the secretary of state of any errors with respect to that filing that appear in the data made available on that web site.

(f) If an eligible campaign committee whose candidate has filed a notice in accordance with rules adopted under division (L)(1)(d) of this section subsequently fails to file that statement on paper by the applicable deadline established in rules adopted under division (L)(1)(a) of this section, penalties for the late filing of the campaign finance statement shall apply to that campaign committee for each day after that paper filing deadline, as if the campaign committee had filed the statement after the applicable deadline set forth in division (A) of section 3517.10 of the Revised Code.

(2) The process for permitting campaign committees that would otherwise be required to file campaign finance statements by electronic means of transmission to file those statements on paper with the office of the secretary of state that is required to be developed under division (L)(1) of this section shall be in effect and available for use by eligible campaign committees for all campaign finance statements that are required to be filed on or after June 30, 2005. Notwithstanding any provision of the Revised Code to the contrary, if the process the secretary of state is required to develop under division (L)(1) of this section is not in effect and available for use on and after June 30, 2005, all penalties for the failure of campaign committees to file campaign finance statements by electronic means of transmission shall be suspended until such time as that process is in effect and available for use.

(3) Notwithstanding any provision of the Revised Code to the contrary, any eligible campaign committee that files campaign finance statements on paper with the office of the secretary of state pursuant to division (L)(1) of this section shall be deemed to have filed those campaign finance statements by electronic means of transmission to the office of the secretary of state.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 2002 HB445 12-23-2002; 03-31-2005; 04-26-2005; 05-02-2006; 2007 HB119 09-29-2007



Section 3517.107 - Federal political committee registration.

(A) As used in this section, "federal political committee" means a political committee, as defined in the Federal Election Campaign Act, that is registered with the federal election commission under that act.

(B) Any federal political committee may make contributions, expenditures, or independent expenditures from its federal account in connection with any state or local election in Ohio. Prior to making any such contribution, expenditure, or independent expenditure, the federal political committee shall register with the secretary of state by filing a copy of its most recent federal statement of organization. A federal political committee registered with the secretary of state under this division shall file with the secretary of state any amendment to its statement of organization that is required under the Federal Election Campaign Act to be reported to the federal election commission.

(C) When, during any federal reporting period under the Federal Election Campaign Act, a federal political committee makes a contribution, expenditure, or independent expenditure from its federal account in connection with a state or local election in Ohio, the committee shall file with the secretary of state not later than the date on which its report is required to be filed with the appropriate federal office or officer under the Federal Election Campaign Act, copies of the following pages from that report:

(1) The summary page;

(2) The detailed summary page;

(3) The page or pages that contain an itemized list of the contributions, expenditures, and independent expenditures made in connection with state and local elections in Ohio.

The total amount of contributions, expenditures, and independent expenditures made in connection with state and local elections in Ohio shall be reflected on the summary page or on a form that the secretary of state shall prescribe.

(D) When, during any calendar year, a federal political committee makes a contribution from its federal account in connection with a state or local election in Ohio to a state or local political action committee that is required under section 3517.11 of the Revised Code to file any statement prescribed by section 3517.10 of the Revised Code, and the federal political committee and state or local political action committee are established, financed, maintained, or controlled by the same corporation, organization, continuing association, or other person, including any parent, subsidiary, division, department, or unit of that corporation, organization, continuing association, or other person, the federal political committee shall file a statement with the secretary of state not later than the last business day of January of the next calendar year. The statement shall be on a form prescribed by the secretary of state and shall include a list of the names and addresses of contributors that are residents of Ohio that made contributions to the federal political committee during the calendar year covered by the statement and, for each name listed, the aggregate total amount contributed by each contributor during the reporting period.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-09-1997



Section 3517.108 - Additional contributions for unpaid debt.

(A) As used in divisions (A) and (B) of this section:

(1) "Candidate" has the same meaning as in section 3517.01 of the Revised Code but includes only candidates for the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, member of the general assembly, chief justice of the supreme court, and justice of the supreme court.

(2) A "general election period" begins on the day after the primary election immediately preceding the general election at which a candidate seeks an office specified in division (A)(1) of this section and ends on the thirty-first day of December following that general election.

(3) A "primary election period" begins on the first day of January of the year following the year in which the general election was held for the office that the candidate seeks, including any mid-term election, and ends on the day of the primary election.

(B) Whenever the campaign committee of a candidate has unpaid debt at the end of a primary election period or at the end of a general election period, the committee may accept additional contributions during the immediately following election period up to the applicable limitation prescribed under section 3517.102 of the Revised Code from any individual, political action committee, political contributing entity, or other campaign committee who, during the primary or general election period for which debt remains unpaid, has contributed less than the contribution limitations prescribed under section 3517.102 of the Revised Code applicable to that individual, political action committee, political contributing entity, or other campaign committee. Any additional contribution that a campaign committee accepts under this division shall count toward the applicable limitations prescribed under section 3517.102 of the Revised Code for that primary or general election period at the end of which the debt remains unpaid, and shall not count toward the applicable limitations for any other primary or general election period if all of the following conditions apply:

(1) The campaign committee reports, on the statement required to be filed under division (A)(2) of section 3517.10 of the Revised Code, all debt remaining unpaid at the end of the election period. The committee shall also file a separate statement, on a form prescribed by the secretary of state, at the same time that the committee is required to file a statement of contributions and expenditures under section 3517.10 of the Revised Code. The separate statement shall include the name and address of each contributor who makes an additional contribution under division (B) of this section, how the contribution was applied to pay the unpaid debt as required by division (B)(3) of this section, and the balance of the unpaid debt after each contribution was applied to it.

(2) The additional contributions are accepted only during the primary or general election period, whichever is applicable, immediately following the election period covered in the statement filed under division (B)(1) of this section.

(3) All additional contributions made under division (B) of this section are used by the campaign committee that receives them only to pay the debt of the committee reported under division (B)(1) of this section.

(4) The campaign committee maintains a separate account for all additional contributions made under division (B) of this section and uses moneys in that account only to pay the unpaid debt reported under division (B)(1) of this section and to administer the account.

(5) The campaign committee stops accepting additional contributions after funds sufficient to repay the unpaid debt reported under division (B)(1) of this section have been raised and promptly disposes of any contributions received that exceed the amount of the unpaid debt by returning the excess contributions to the contributors or by giving the excess contributions to an organization that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c)(3), (4), (8), (10), or (19) of the Internal Revenue Code.

Effective Date: 07-13-1998; 03-31-2005; 04-26-2005



Section 3517.109 - Disposal of any excess funds and excess aggregate contributions.

(A) As used in this section:

(1) "Candidate" has the same meaning as in section 3517.01 of the Revised Code but includes only candidates for the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, and member of the general assembly.

(2) "Statewide candidate" means the joint candidates for the offices of governor and lieutenant governor or a candidate for the office of secretary of state, auditor of state, treasurer of state, attorney general, and member of the state board of education.

(3) "Senate candidate" means a candidate for the office of state senator.

(4) "House candidate" means a candidate for the office of state representative.

(5) "State office" means the offices of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, and member of the general assembly.

(6) "Aggregate contribution" means the total of all contributions from a contributor during the pre-filing period.

(7) "Allowable aggregate contribution" means all of the following:

(a) In the case of a contribution from a contributor whose contributions are subject to the contribution limits described in division (B)(1), (2), (3), (6)(a), or (7) of section 3517.102 of the Revised Code, that portion of the amount of the contributor's aggregate contribution that does not exceed the preprimary contribution limit applicable to that contributor.

(b) In the case of a contribution or contributions from a contributor whose contributions are not subject to the contribution limits described in divisions (B)(1), (2), (3), (6)(a), or (7) of section 3517.102 of the Revised Code, the total of the following:

(i) That portion of the aggregate contribution that was received as in-kind services;

(ii) That portion of the aggregate contribution that was received as cash and does not exceed the applicable preprimary cash transfer or contribution limits described in division (B)(6)(b) of section 3517.102 of the Revised Code.

(8) "Excess aggregate contribution" means, for each contributor, the amount by which that contributor's aggregate contribution exceeds that contributor's allowable aggregate contribution.

(9) "Pre-filing period" means the period of time ending on the day that the candidacy petitions are due for the state office for which the candidate has filed and beginning on the latest date of the following:

(a) The first day of January of the year following the general election in which that state office was last on the ballot;

(b) The first day of January of the year following the general election in which the candidate was last a candidate for any office;

(c) The first day of the month following the primary election in which the candidate was last a candidate for any office.

(10) "Filing date" means the last date on which a candidacy petition may be filed for an office.

(11) "Applicable carry-in limit" means thirty-five thousand dollars if the candidate is a house candidate or a candidate for the state board of education, one hundred thousand dollars if the candidate is a senate candidate, and two hundred thousand dollars if the candidate is a statewide candidate other than a candidate for the state board of education.

(12) "Campaign asset" means prepaid, purchased, or donated assets available to the candidate on the date of the filing deadline for the office the candidate is seeking that will be consumed or depleted in the course of the candidate's election campaign, including, but not limited to, postage, prepaid rent for campaign headquarters, prepaid radio, television, and newspaper advertising, and other prepaid consulting and personal services.

(13) "Permitted funds" means the sum of the following:

(a) The total of the allowable aggregate contribution of each contributor;

(b) The applicable carry-in limit.

(14) "Excess funds" means the amount by which the sum of the total cash on hand and total reported campaign assets exceeds permitted funds.

(15) "Covered candidate" means both of the following:

(a) A candidate who, during the pre-filing period, accepts or has a campaign committee that accepts contributions on the candidate's behalf for the purpose of nominating or electing the candidate to any office not subject to the contribution limits prescribed in section 3517.102 of the Revised Code;

(b) A person who, during the pre-filing period, accepts or has a campaign committee that accepts contributions on the person's behalf prior to the person deciding upon or announcing the office for which the person will become a candidate for nomination or election.

(B) Each candidate who files for state office, not later than the filing date for that office, shall dispose of any excess funds. Each covered candidate who files for state office, not later than the filing date for that office, shall dispose of any excess aggregate contributions.

(C) Any campaign committee that is required to dispose of excess funds or excess aggregate contributions under division (B) of this section shall dispose of that excess amount or amounts by doing any of the following:

(1) Giving the amount to the treasurer of state for deposit into the state treasury to the credit of the Ohio elections commission fund created by division (I) of section 3517.152 of the Revised Code;

(2) Giving the amount to individuals who made contributions to that campaign committee as a refund of all or part of their contributions;

(3) Giving the amount to a corporation that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c) of the Internal Revenue Code.

(D)

(1) Subject to division (D)(2) of this section, no candidate or covered candidate shall appear on the ballot, even if certified to appear on the ballot, unless the candidate's or covered candidate's campaign committee has disposed of excess funds, excess aggregate contributions, or both as required by divisions (B) and (C) of this section.

(2) If the excess aggregate contributions accepted by a covered candidate or a covered candidate's campaign committee aggregate a total of less than five thousand dollars from all contributors, that candidate shall not be prohibited from appearing on the ballot under division (D)(1) of this section.

(E)

(1) The campaign committee of each candidate required to dispose of excess funds under this section shall file a report, on a form prescribed by the secretary of state, with the official or board with which the candidate is required to file statements under section 3517.11 of the Revised Code. The report shall be filed by the seventh day following the filing deadline for the office the candidate is seeking, shall indicate the amount of excess funds disposed of, and shall describe the manner in which the campaign committee disposed of the excess amount.

(2) In addition to the information required to be included in a report filed under division (E)(1) of this section, the campaign committee of each covered candidate required to dispose of excess aggregate contributions under this section shall include in that report the source and amount of each excess aggregate contribution disposed of and shall describe the manner in which the campaign committee disposed of the excess amount.

(F)

(1) Each campaign committee of a candidate who has filed a declaration of candidacy or a nominating petition for a state office, not later than seven days after the filing date for the office the candidate is seeking, shall file a declaration of filing-day finances, on a form prescribed by the secretary of state, with the official or board with which the candidate is required to file statements under section 3517.11 of the Revised Code.

(2) A declaration of filing-day finances shall list all of the following:

(a) The amount of cash on hand in the candidate's campaign fund on the filing date for the office the candidate is seeking.

(b) The value and description of all campaign assets worth five hundred dollars or more available to the candidate on the filing date. Assets purchased by the campaign shall be valued at actual cost, and in-kind contributions shall be valued at market value.

(c) The total of all aggregate contributions;

(d) The total of all allowable aggregate contributions;

(e) The applicable carry-in limit, if any.

(3) In addition to the information required to be included in a report of filing-day finances filed under division (F)(1) of this section, the campaign committee of each covered candidate shall include both of the following in that report:

(a) The total of all excess aggregate contributions;

(b) For each contributor, if any, for whom there is an excess aggregate contribution, the name, address, aggregate contribution, and excess aggregate contribution.

(G) A campaign committee of a candidate is not required to file a declaration of filing-day finances under division (F) of this section if all of the following apply:

(1) The campaign committee has not accepted, during the pre-filing period, any aggregate contribution greater than the applicable amount.

(2) The campaign committee had less than the carry-in amount in cash on hand at the beginning of the pre-filing period.

(3) The candidate files a declaration, on a form prescribed by the secretary of state, with the official or board with which the candidate is required to file statements under section 3517.11 of the Revised Code not later than seven days after the filing date for the office that candidate is seeking, stating that the candidate's campaign committee has not accepted aggregate contributions as described in division (G)(1) of this section and has less than the carry-in amount in cash on hand as described in division (G)(2) of this section.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005



Section 3517.1010 - Disposal of any excess funds and excess aggregate contributions by candidate filing declaration of no limits or personal funds notice.

(A) As used in this section:

(1) "Aggregate contribution," "allowable aggregate contribution," "excess aggregate contribution," and "pre-filing period" have the same meanings as in section 3517.109 of the Revised Code.

(2) "Filing deadline" means the last date on which a candidacy petition may be filed for an office.

(3) "Campaign asset" means prepaid, purchased, or donated assets, goods, or services available to the candidate's campaign committee on the date specified in the filing required under division (F) of this section that will be consumed, depleted, or used in the course of the candidate's election campaign, including, but not limited to, postage, rent for any campaign office, radio, television, and newspaper advertising, and consulting and personal services.

(4) "Permitted funds" means one of the following:

(a) In the case of a disposal of excess funds under division (B)(1) of this section, the sum of the primary carry-in amount and the product of both of the following:

(i) The sum of the campaign committee's net cash on hand and the campaign committee's total reported campaign assets on the day of the primary election less the primary carry-in amount;

(ii) The ratio of the sum of the allowable aggregate contributions of each contributor to the sum of all contributions received, during the period extending from the first day on which, in accordance with division (D) of section 3517.103 of the Revised Code, the contribution limitations prescribed in section 3517.102 of the Revised Code no longer apply to the campaign committee through the end of the primary election period.

For the purposes of division (A)(4)(a) of this section, the allowable aggregate contribution of each contributor is calculated as if the limitations on contributions prescribed in section 3517.102 of the Revised Code were in effect.

As used in division (A)(4)(a) of this section, "primary carry-in amount" is the sum of the campaign committee's cash on hand and reported campaign assets as reported on the campaign committee's declaration of no limits filed pursuant to division (D) of section 3517.103 of the Revised Code.

(b) In the case of a disposal of excess funds under division (B)(5) of this section, the product of both of the following:

(i) The sum of the cash on hand and reported campaign assets at the end of the thirty-first day of December immediately following the general election;

(ii) The ratio of the sum of the allowable aggregate contributions of each contributor and the general carry-in amount to the sum of all contributions received during the general election period and the general carry-in amount.

For the purposes of division (A)(4)(b) of this section, when a candidate has filed a declaration of no limits under division (D)(2) of section 3517.103 of the Revised Code, the allowable aggregate contribution calculated for each contributor is calculated as if the limitations on contributions prescribed in section 3517.102 of the Revised Code were in effect.

As used in division (A)(4)(b) of this section, "general carry-in amount" is the sum of the campaign committee's reported campaign assets and net cash on hand as of the day of the primary election, after the committee has disposed of excess funds under division (B)(1) of this section, if required. "General election period" has the same meaning as in section 3517.102 of the Revised Code.

(5) "Excess funds" means the amount by which the sum of the campaign committee's cash on hand on the date specified in the filing required to be made under division (F) of this section and total reported campaign assets exceeds permitted funds.

(6) "Net cash on hand" means the cash on hand on the day of the primary election less the sum of all debts and obligations reported under division (F) of this section.

(B)

(1) Except as otherwise provided in division (G) of this section, the campaign committee of any candidate who has filed a declaration of no limits in accordance with division (D) of section 3517.103 of the Revised Code, and to which the contribution limitations prescribed in section 3517.102 of the Revised Code no longer apply during a primary election period, shall dispose of any excess funds not later than fourteen days after the day on which the primary election was held.

(2) The campaign committee of any candidate that has filed a personal funds notice under division (C)(1) or (2) of section 3517.103 of the Revised Code shall, at the end of the primary election period, do one of the following:

(a) Return that portion of the personal funds remaining in the candidate's campaign committee fund at the end of the primary election period that are excess funds not later than fourteen days after the day on which the primary election was held;

(b) Retain the personal funds remaining in the candidate's campaign committee fund at the end of the primary election period and file a statement with the secretary of state declaring that the campaign committee will retain those remaining personal funds in the committee's campaign fund and indicating the amount of remaining personal funds that would be characterized as excess funds.

(3) If a campaign committee elects to retain personal funds pursuant to division (B)(2)(b) of this section, both of the following apply:

(a) The amount characterized as excess funds is considered to be an expenditure of personal funds for the purpose of determining whether the amount of personal funds the campaign committee has received under division (C)(1) or (2) of section 3517.103 of the Revised Code during an election period exceeds the amounts specified in those divisions.

(b) The campaign committee is not a designated state campaign committee for the purpose of making contributions to a legislative campaign fund or to the state candidate fund of a state or county political party.

(4) Except as otherwise provided in division (G) of this section, the campaign committee of any candidate that has expended personal funds in excess of the amount specified in division (C)(1) or (2) of section 3517.103 of the Revised Code shall dispose of any excess funds not later than fourteen days after the day on which the primary election is held or the thirty-first day of December after the day on which the general election was held, whichever is applicable, or choose to retain personal funds under division (B)(2) of this section. The calculation of excess funds under this division shall be made in the same manner that a campaign committee is required to dispose of excess funds under division (B)(1) or (5) of this section, whichever election period is applicable. For the purposes of this division, the allowable aggregate contribution of each contributor, including one or more contributions from the candidate and from the candidate's spouse, parents, children, sons-in-law, daughters-in-law, brothers, sisters, grandparents, mothers-in-law, fathers-in-law, brothers-in-law, sisters-in-law, or grandparents by marriage, is calculated for that contributor as if the contribution limitations prescribed by section 3517.102 of the Revised Code were in effect.

(5) Except as otherwise provided in division (G) of this section, the campaign committee of any candidate to which, in accordance with division (D) of section 3517.103 of the Revised Code, the contribution limitations prescribed in section 3517.102 of the Revised Code no longer apply during a general election period shall dispose of any excess funds not later than the thirty-first day of December after the day on which the general election was held.

(6) Notwithstanding division (B) of section 3517.109 of the Revised Code, the amount of excess aggregate contributions required to be disposed of under that division by a candidate whose contribution limitations have been reimposed pursuant to division (D)(4) of section 3517.103 of the Revised Code is limited to no more than the sum of the following:

(a) The difference between the sum of the cash on hand and reported campaign assets on the date of the declaration of candidacy filing deadline, date of death, or date of withdrawal, whichever is applicable, less the sum of the cash on hand and reported campaign assets reported on the campaign committee's declaration of no limits under division (D)(2) of section 3517.103 of the Revised Code;

(b) The sum of the aggregate excess contributions of all contributors made from the beginning of the primary election period to the day immediately preceding the day on which contribution limitations prescribed in section 3517.102 of the Revised Code became inapplicable pursuant to division (D)(1) of section 3517.103 of the Revised Code.

(C) Any campaign committee that is required to dispose of excess funds or excess aggregate contributions under division (B) of this section shall dispose of the excess amount or amounts in accordance with division (C) of section 3517.109 of the Revised Code.

(D)

(1) Any candidate who knowingly fails to dispose of excess funds or excess aggregate contributions as required by divisions (B) and (C) of this section, except a candidate whose campaign committee has been given a letter of substantial compliance as provided for in division (D)(2) of this section, shall not appear on the ballot, even if the candidate has been certified to appear on the ballot.

(2) The secretary of state shall, after initially examining and reviewing any declaration provided for in division (F) of this section and making a determination that a campaign committee has substantially complied with the disposal requirements of division (B) of this section, promptly issue to the candidate's campaign committee a letter certifying that committee's substantial compliance.

(3) The campaign committee of a candidate for state office as defined in division (A) of section 3517.109 of the Revised Code has not substantially complied with the disposal requirements of division (B) of this section if, upon initial review of a declaration filed pursuant to division (F) of this section, it is discovered that the candidate's campaign committee has failed to dispose of excess funds or excess aggregate contributions totaling in the aggregate more than ten thousand dollars.

(4) The campaign committee of a candidate for member of the general assembly has not substantially complied with the disposal requirements of division (B) of this section if, upon initial review of a declaration filed pursuant to division (F) of this section, it is discovered that the candidate's campaign committee has failed to dispose of excess funds or excess aggregate contributions totaling in the aggregate more than twenty-five hundred dollars.

(5) Any campaign committee that has received a letter indicating substantial compliance as provided for in division (D)(2) of this section shall, within thirty days after receiving such a letter, fully comply with the disposal requirements of division (B) of this section.

(E) When the campaign committee of a candidate files a personal funds notice in accordance with division (C), or a declaration of no limits in accordance with division (D), of section 3517.103 of the Revised Code, the campaign committee of each such candidate shall file in the case of a primary election period a declaration of primary-day finances not later than fourteen days after the day on which the primary election was held, or shall file in the case of a general election period a declaration of year-end finances not later than the last business day of January of the next calendar year immediately following the day on which the general election was held.

(F) The declaration of primary-day finances and declaration of year-end finances shall be filed on a form prescribed by the secretary of state and shall list all of the following:

(1) The amount of net cash on hand in the candidate's campaign committee fund at the end of the day on which the primary election was held or cash on hand on the thirty-first day of December immediately following the day on which the general election was held, whichever is appropriate;

(2) In the case of a declaration of primary-day finances, any debt or other obligation incurred by the committee during the primary election period and related to the primary election of the campaign committee's candidate;

(3) The value and description of all campaign assets worth five hundred dollars or more available to the candidate at the end of the day on which the primary election was held or on the thirty-first day of December immediately following the day on which the general election was held;

(4) The total of all aggregate contributions received by the candidate's campaign committee during the primary or general election period;

(5) The total of all allowable aggregate contributions received by the candidate's campaign committee during the primary or general election period, whichever is applicable. The allowable aggregate contribution of each contributor shall be calculated as if the contribution limitations prescribed by section 3517.102 of the Revised Code were in effect.

(6) A description of all excess funds and excess aggregate contributions disposed of by the candidate's campaign committee in accordance with division (B) of this section for that election.

(G) The campaign committee of a candidate is not required to dispose of excess funds or excess aggregate contributions under division (B) of this section if both of the following apply:

(1) The campaign committee has not accepted any aggregate contribution greater than the amount applicable under that division.

(2) The campaign committee files on a form, prescribed by the secretary of state, with the official or board with which the candidate is required to file statements under section 3517.11 of the Revised Code, stating that the committee has not accepted aggregate contributions as described in division (G)(1) of this section.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Repealed by 129th General AssemblyFile No.40,HB 194, §2 TThis repeal was made subject to referendum in the Nov. 6, 2012 election, and subsequently repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-22-1999; 05-07-2004



Section 3517.1011 - Notices and disclosures regarding electioneering communications.

(A) As used in this section:

(1) "Address" has the same meaning as in section 3517.10 of the Revised Code.

(2) "Broadcast, cable, or satellite communication" means a communication that is publicly distributed by a television station, radio station, cable television system, or satellite system.

(3) "Candidate" has the same meaning as in section 3501.01 of the Revised Code;

(4) "Contribution" means any loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, or transfer of funds or of anything of value, including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, that is made, received, or used to pay the direct costs of producing or airing electioneering communications.

(5)

(a) "Coordinated electioneering communication" means any electioneering communication that is made pursuant to any arrangement, coordination, or direction by a candidate or a candidate's campaign committee, by an officer, agent, employee, or consultant of a candidate or a candidate's campaign committee, or by a former officer, former agent, former employee, or former consultant of a candidate or a candidate's campaign committee prior to the airing, broadcasting, or cablecasting of the communication. An electioneering communication is presumed to be a "coordinated electioneering communication" when it is either of the following:

(i) Based on information about a candidate's plans, projects, or needs provided to the person making the disbursement by the candidate or the candidate's campaign committee, by an officer, agent, employee, or consultant of the candidate or the candidate's campaign committee, or by a former officer, former agent, former employee, or former consultant of the candidate or the candidate's campaign committee, with a view toward having the communication made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds on behalf of a candidate or the candidate's campaign committee, who is, or has been, an officer, agent, employee, or consultant of the candidate or of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or from an officer, agent, employee, or consultant of the candidate or of the candidate's campaign committee.

(b) An electioneering communication shall not be presumed to be a "coordinated electioneering communication" under division (A)(5)(a)(ii) of this section if the communication is made through any person who provides a service that does not affect the content of the communication, such as communications placed through the efforts of a media buyer, unless that person also affects the content of the communication.

(6) "Disclosure date" means both of the following:

(a) The first date during any calendar year by which a person makes disbursements for the direct costs of producing or airing electioneering communications aggregating in excess of ten thousand dollars;

(b) The same day of the week of each remaining week in the same calendar year as the day of the week of the initial disclosure date established under division (A)(6)(a) of this section, if, during that remaining week, the person makes disbursements for the direct costs of producing or airing electioneering communications aggregating in excess of one dollar.

(7)

(a) "Electioneering communication" means any broadcast, cable, or satellite communication that refers to a clearly identified candidate and that is made during either of the following periods of time:

(i) If the person becomes a candidate before the day of the primary election at which candidates will be nominated for election to that office, between the date that the person becomes a candidate and the thirtieth day prior to that primary election, and between the date of the primary election and the thirtieth day prior to the general election at which a candidate will be elected to that office;

(ii) If the person becomes a candidate after the day of the primary election at which candidates were nominated for election to that office, between the date of the primary election and the thirtieth day prior to the general election at which a candidate will be elected to that office.

(b) "Electioneering communication" does not include any of the following:

(i) A communication that is publicly disseminated through a means of communication other than a broadcast, cable, or satellite television or radio station. For example, "electioneering communication" does not include communications appearing in print media, including a newspaper or magazine, handbill, brochure, bumper sticker, yard sign, poster, billboard, and other written materials, including mailings; communications over the internet, including electronic mail; or telephone communications.

(ii) A communication that appears in a news story, commentary, public service announcement, bona fide news programming, or editorial distributed through the facilities of any broadcast, cable, or satellite television or radio station, unless those facilities are owned or controlled by any political party, political committee, or candidate;

(iii) A communication that constitutes an expenditure or an independent expenditure under section 3517.01 of the Revised Code;

(iv) A communication that constitutes a candidate debate or forum or that solely promotes a candidate debate or forum and is made by or on behalf of the person sponsoring the debate or forum.

(8) "Filing date" has the same meaning as in section 3517.109 of the Revised Code.

(9) "Immigration and Nationality Act" means the Immigration and Nationality Act, 110 Stat. 309 (1996), 8 U.S.C. 1101 et seq., as amended.

(10) "Person" has the same meaning as in section 1.59 of the Revised Code and includes any political organization considered exempt from income taxation under section 527 of the Internal Revenue Code.

(11) "Political committee" means any of the following:

(a) Any committee, club, association, or other group of persons that receives contributions aggregating in excess of one thousand dollars during a calendar year or that makes expenditures aggregating in excess of one thousand dollars during a calendar year;

(b) Any separate segregated fund;

(c) Any state, county, or local committee of a political party that does any of the following:

(i) Receives contributions aggregating in excess of five thousand dollars during a calendar year;

(ii) Makes payments that do not constitute contributions or expenditures aggregating in excess of five thousand dollars during a calendar year;

(iii) Makes contributions or expenditures aggregating in excess of one thousand dollars during a calendar year.

(12) "Publicly distributed" means aired, broadcast, cablecast, or otherwise disseminated for a fee.

(13) "Refers to a clearly identified candidate" means that the candidate's name, nickname, photograph, or drawing appears, or the identity of the candidate is otherwise apparent through an unambiguous reference to the person such as "the chief justice," "the governor," "member of the Ohio senate," "member of the Ohio house of representatives," "county auditor," "mayor," or "township trustee" or through an unambiguous reference to the person's status as a candidate.

(B) For the purposes of this section, a person shall be considered to have made a disbursement if the person has entered into a contract to make the disbursement.

(C) Any person intending to make a disbursement or disbursements for the direct costs of producing or airing electioneering communications, prior to making the first disbursement for the direct costs of producing or airing an electioneering communication, shall file a notice with the office of the secretary of state that the person is intending to make such disbursements.

(D)

(1) Every person that makes a disbursement or disbursements for the direct costs of producing and airing electioneering communications aggregating in excess of ten thousand dollars during any calendar year shall file, within twenty-four hours of each disclosure date, a disclosure of electioneering communications statement containing the following information:

(a) The full name and address of the person making the disbursement, of any person sharing or exercising direction or control over the activities of the person making the disbursement, and of the custodian of the books and accounts of the person making the disbursement;

(b) The principal place of business of the person making the disbursement, if not an individual;

(c) The amount of each disbursement of more than one dollar during the period covered by the statement and the identity of the person to whom the disbursement was made;

(d) The nominations or elections to which the electioneering communications pertain and the names, if known, of the candidates identified or to be identified;

(e) If the disbursements were paid out of a segregated bank account that consists of funds contributed solely by individuals who are United States citizens or nationals or lawfully admitted for permanent residence as defined in section 101(a)(20) of the Immigration and Nationality Act directly to the account for electioneering communications, the information specified in division (D)(2) of this section for all contributors who contributed an aggregate amount of two hundred dollars or more to the segregated bank account and whose contributions were used for making the disbursement or disbursements required to be reported under division (D) of this section during the period covered by the statement. Nothing in this division prohibits or shall be construed to prohibit the use of funds in such a segregated bank account for a purpose other than electioneering communications.

(f) If the disbursements were paid out of funds not described in division (D)(1)(e) of this section, the information specified in division (D)(2) of this section for all contributors who contributed an aggregate amount of two hundred dollars or more to the person making the disbursement and whose contributions were used for making the disbursement or disbursements required to be reported under division (D) of this section during the period covered by the statement.

(2) For each contributor for which information is required to be reported under division (D)(1)(e) or (f) of this section, all of the following shall be reported:

(a) The month, day, and year that the contributor made the contribution or contributions aggregating two hundred dollars or more;

(b)

(i) The full name and address of the contributor, and, if the contributor is a political action committee, the registration number assigned to the political action committee under division (D)(1) of section 3517.10 of the Revised Code;

(ii) If the contributor is an individual, the name of the individual's current employer, if any, or, if the individual is self-employed, the individual's occupation and the name of the individual's business, if any;

(iii) If the contribution is transmitted pursuant to section 3599.031 of the Revised Code from amounts deducted from the wages and salaries of two or more employees that exceed in the aggregate one hundred dollars during the period specified in division (D)(1)(e) or (f) of this section, as applicable, the full name of the employees' employer and the full name of the labor organization of which the employees are members, if any.

(c) A description of the contribution, if other than money;

(d) The value in dollars and cents of the contribution.

(3) Subject to the secretary of state having implemented, tested, and verified the successful operation of any system the secretary of state prescribes pursuant to divisions (C)(6)(b) and (D)(6) of section 3517.10 and division (H)(1) of section 3517.106 of the Revised Code for the filing of campaign finance statements by electronic means of transmission, a person shall file the disclosure of electioneering communications statement prescribed under divisions (D)(1) and (2) of this section by electronic means of transmission to the office of the secretary of state.

Within five business days after the secretary of state receives a disclosure of electioneering communications statement under this division, the secretary of state shall make available online to the public through the internet, as provided in division (I) of section 3517.106 of the Revised Code, the contribution and disbursement information in that statement.

If a filed disclosure of electioneering communications statement is found to be incomplete or inaccurate after its examination for completeness and accuracy pursuant to division (B)(3)(a) of section 3517.11 of the Revised Code, the person shall file by electronic means of transmission to the office of the secretary of state any addendum, amendment, or other correction to the statement that provides the information necessary to complete or correct the statement or, if required by the secretary of state under that division, an amended statement.

Within five business days after the secretary of state receives an addendum, amendment, or other correction to a disclosure of electioneering communications statement or an amended statement by electronic means of transmission under this division or division (B)(3)(a) of section 3517.11 of the Revised Code, the secretary of state shall make the contribution and disbursement information in the addendum, amendment, or other correction to the statement or amended statement available online to the public through the internet as provided in division (I) of section 3517.106 of the Revised Code.

(E)

(1) Any person who makes a contribution for the purpose of funding the direct costs of producing or airing an electioneering communication under this section shall provide the person's full name and address to the recipient of the contribution at the time the contribution is made.

(2) Any individual who makes a contribution or contributions aggregating two hundred dollars or more for the purpose of funding the direct costs of producing or airing an electioneering communication under this section shall provide the name of the individual's current employer, if any, or, if the individual is self-employed, the individual's occupation and the name of the individual's business, if any, to the recipient of the contribution at the time the contribution is made.

(F) In each electioneering communication, a statement shall appear or be presented in a clear and conspicuous manner that does both of the following:

(1) Clearly indicates that the electioneering communication is not authorized by the candidate or the candidate's campaign committee;

(2) Clearly identifies the person making the disbursement for the electioneering communication in accordance with section 3517.20 of the Revised Code.

(G) Any coordinated electioneering communication is an in-kind contribution, subject to the applicable contribution limits prescribed in section 3517.102 of the Revised Code, to the candidate by the person making disbursements to pay the direct costs of producing or airing the communication.

(H) No person shall make, during the thirty days preceding a primary election or during the thirty days preceding a general election, any broadcast, cable, or satellite communication that refers to a clearly identified candidate using any contributions received from a corporation or labor organization.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 03-31-2005; 05-02-2006



Section 3517.1012 - Political parties to establish restricted funds - deposits and disbursements.

(A)

(1) Each state and county political party shall establish a restricted fund that is separate from all other accounts of the political party.

(2) A state or county political party shall deposit into its restricted fund all public moneys received from the Ohio political party fund under section 3517.17 of the Revised Code and all gifts that are made to or accepted by the political party from a corporation or labor organization subject to the applicable limitations prescribed in division (X) of section 3517.13 of the Revised Code. A state or county political party may deposit into its restricted fund any gifts that are made to or accepted by the political party from a source other than a corporation or labor organization.

(3) Moneys in a state or county political party's restricted fund may be disbursed to pay costs incurred for any of the purposes specified in division (A) of section 3517.18 of the Revised Code.

(B) Except as otherwise provided in this division, a state or county political party shall file deposit and disbursement statements, in the same manner as the party is required to file statements of contributions and expenditures under section 3517.10 of the Revised Code, regarding all deposits made into, and all disbursements made from, the party's restricted fund. Deposit and disbursement statements filed in accordance with this division by a county political party shall be filed by electronic means of transmission to the office of the secretary of state at the times specified in division (A) of section 3517.10 of the Revised Code for the filing of statements of contributions and expenditures if the county political party accepts gifts from a corporation or labor organization under division (A)(2) of this section.

Effective Date: 03-31-2005



Section 3517.1013 - Gifts to defray costs of campaign activities - separate account - statement to be filed.

(A) As used in this section:

(1) "Gift" means a gift, subscription, loan, advance, or deposit of money, or anything of value given to a state political party that is specifically designated and used to defray any cost incurred on or after the effective date of this section for voter registration, voter identification, get-out-the-vote, or generic campaign activities, and that is not used for the purpose of directly influencing the election of any individual candidate in any particular election for any office.

(2) "Address" has the same meaning as in section 3517.10 of the Revised Code.

(3) "Political party" means a major political party as defined in section 3501.01 of the Revised Code.

(B)

(1) Notwithstanding section 3599.03 of the Revised Code, any person, including a for-profit or nonprofit corporation, but not including a public utility, may make a gift to a Levin account as described in division (D) of this section, if the gift is specifically designated and used to defray any cost incurred on or after the effective date of this section for voter registration, voter identification, get-out-the-vote, or generic campaign activities that would not otherwise be considered a contribution or expenditure.

(2)

(a) All gifts made by a corporation, nonprofit corporation, or labor organization under division (B)(1) of this section shall be limited to an aggregate amount of ten thousand dollars in a calendar year in which a candidate for federal office will appear on a ballot at an election to be held in this state.

(b) No corporation, nonprofit corporation, or labor organization shall make a gift under division (B)(1) of this section in any year in which no candidate for federal office will appear on the ballot at an election to be held in this state.

(3) The limitation described in division (B)(2)(a) of this section is in addition to any limitation described in section 3517.1012 or any other section of the Revised Code.

(C)

(1) Each state political party that receives a gift under this section shall file, by electronic means of transmission to the office of the secretary of state, a full, true, and itemized statement describing the gift received and the manner in which disbursements were made from the account. The statement shall be filed at the same time as and in conjunction with each filing of a deposit and disbursement statement by the state political party in accordance with division (B) of section 3517.1012 of the Revised Code.

(2) Each statement required under division (C)(1) of this section shall contain all of the following information:

(a) The full name and address of the state political party filing the statement and the full name and address of the party's treasurer;

(b) A description of each gift received, which shall include all of the following:

(i) The month, day, and year on which the gift was received;

(ii) The full name and address of each donor of the gift;

(iii) The nature of the gift, if other than money;

(iv) The value of the gift in dollars and cents. Each gift received shall be itemized separately, regardless of its amount or value.

(c) An itemization of the manner in which each disbursement was made, which shall include all of the following:

(i) The name and address of the recipient of the disbursement;

(ii) The date of the disbursement;

(iii) The amount of the disbursement;

(iv) The method by which the disbursement was made, such as by cash or check.

(d) The total value of gifts received and gifts disbursed during the reporting period.

(D) All monetary gifts given pursuant to this section shall be deposited in an account separate from other funds and shall be maintained in that separate account, which account shall be designated a "Levin account." Moneys in a Levin account shall be used only for voter registration, voter identification, get-out-the-vote, or generic campaign activities that would not otherwise be considered a contribution or expenditure.

(E)

(1) No state political party shall fail to file a statement required to be filed under this section.

(2) No state political party shall knowingly fail to report, or shall knowingly misrepresent, a gift required to be reported on a statement required to be filed under this section.

(F) No state political party shall expend or use a gift received under this section for a purpose other than to defray a cost incurred on or after the effective date of this section for voter registration, voter identification, get-out-the-vote, or generic campaign activities that would not otherwise be considered a contribution or expenditure.

(G)

(1) Before receiving a gift under this section, each state political party shall appoint a treasurer and file, on a form prescribed by the secretary of state, a designation of that appointment. The designation shall include the full name and address of the political party for which the person has been appointed treasurer. The designation shall be filed with the secretary of state.

(2) The treasurer shall keep a strict account of all gifts required to be reported under this section.

(3) A state political party that has already filed the form required under division (G)(1) of this section prior to receiving a contribution or making an expenditure is considered to have met the requirements of that division.

(H) Upon request, the secretary of state shall issue a receipt for each statement filed under this section. The secretary of state shall maintain a record of the filing for at least six years. All statements filed under this section shall be open to public inspection in the office in which they are filed.

Effective Date: 03-31-2005



Section 3517.1014 - Transition funds.

(A) As used in this section:

(1) "Donation" means a gift, subscription, loan, advance, or deposit of money, or anything of value that is specifically designated and used to defray any costs incurred for transition activities and inaugural celebrations and that is not used for the purpose of directly influencing the election of any candidate for any office.

(2) "Costs incurred for transition activities and inaugural celebrations" means legitimate and verifiable costs that are incurred for ordinary and necessary activities associated with either of the following:

(a) The transfer of power or authority from one officeholder to another following a general or special election or appointment to office;

(b) Ceremonies, events, or activities commemorating the commencement of a term or the commencement of an unexpired term of an officeholder.

"Costs incurred for transition activities and inaugural celebrations" includes, but is not limited to, costs incurred for office expenses; salaries for transition personnel; consulting fees; and food, beverages, and entertainment at an inaugural celebration.

(3) "Officeholder" means a person who has been or who may have been elected to any elective office other than a judicial office or who has been appointed to any elective office other than a judicial office.

(B)

(1)

(a) An officeholder may establish a transition fund to receive donations and to pay costs incurred for transition activities and inaugural celebrations. The officeholder shall file a statement with the secretary of state establishing the fund and designating a treasurer for the fund. The secretary of state shall specify, by rule, the form of the statement.

(b) The treasurer shall terminate the transition fund not later than one hundred twenty days after the fund is established. Donations may be accepted for and deposited into a transition fund, and disbursements may be made from a transition fund, only during the fund's existence. Costs incurred for transition activities and inaugural celebrations that are to be paid for with moneys from the fund shall be incurred only during the fund's existence.

(2) An officeholder may establish a transition fund:

(a) The day after the day of the election at which the person seeks election to office, if, based on the number of ballots outstanding for that election and the unofficial results of the election, it is mathematically possible for the person to have been elected to that office;

(b) After the person has been appointed to fill a vacancy in an unexpired term of an elective office.

(3)

(a) An officeholder who is elected at a general election or who may be elected at a general election and who wishes to establish a transition fund shall establish that fund not later than the last day of December of the year in which the election was held.

(b) An officeholder who is appointed and who wishes to establish a transition fund shall establish that fund not later than forty-five days after the day the person is appointed to office.

(c) An officeholder who is elected at a special election or who may be elected at a special election and who wishes to establish a transition fund shall establish that fund not later than forty-five days after the day of the special election.

(C)

(1)

(a) Any campaign committee and any person, including a for-profit corporation, may make a donation to a transition fund.

(b) No campaign committee or person shall make a donation or donations to a transition fund of an officeholder for the joint offices of governor and lieutenant governor aggregating more than ten thousand dollars.

(c) No campaign committee or person shall make a donation or donations to a transition fund of any officeholder other than an officeholder for the joint offices of governor and lieutenant governor aggregating more than two thousand five hundred dollars.

(2) No officeholder shall accept a donation unless both of the following apply:

(a) The officeholder has established a transition fund under division (B) of this section; and

(b) The donation is deposited to the credit of that fund.

(3)

(a) No officeholder for the joint offices of governor and lieutenant governor or treasurer of a transition fund for the joint offices of governor and lieutenant governor shall accept a donation or donations from any one campaign committee or any one person aggregating more than ten thousand dollars.

(b) No officeholder other than an officeholder for the joint offices of governor and lieutenant governor and no treasurer of a transition fund for any officeholder other than an officeholder for the joint offices of governor and lieutenant governor shall accept a donation or donations from any one campaign committee or any one person aggregating more than two thousand five hundred dollars.

(D)

(1)

(a) The treasurer of a transition fund shall keep a strict account of all donations to the fund and all disbursements from the fund.

(b) The treasurer of a transition fund shall deposit all monetary donations received by the transition fund into a separate bank or financial institution account established solely for the transition fund.

(2) The treasurer of a transition fund shall file, by electronic means of transmission to the office of the secretary of state, a full, true, and itemized statement describing each donation received and each disbursement made from the fund not later than four p.m. of the following dates:

(a) The fifteenth day of January of the calendar year following the general election at which the officeholder was elected, or, if the officeholder was elected at a special election or appointed to office, the sixty-fifth day after the transition fund is created, to reflect donations received and disbursements made from the creation of the transition fund to the close of business on the fifth day before the statement is required to be filed;

(b) The fifteenth day of each subsequent month of the fund's existence, to reflect donations received and disbursements made from the close of business on the last day reflected in the last previously filed statement to the close of business on the fifth day before the statement is required to be filed.

(3) Each statement required under division (D)(2) of this section shall contain the following information:

(a) The full name and address of the treasurer filing the statement and the full name and address of the officeholder who is the beneficiary of the transition fund;

(b) The balance in the transition fund brought forward from the most recently filed statement, if any;

(c) A statement of donations received, which shall include all of the following:

(i) The month, day, and year on which each donation was received;

(ii) The full name and street address of each donor;

(iii) The nature of each donation, if other than money;

(iv) The value of each donation in dollars and cents; and

(v) If applicable, the name of the donor's current employer, or, if the donor is self-employed, the donor's occupation and the name of the donor's business.

(d) A statement of disbursements, which shall include all of the following:

(i) The name and address of the recipient of each disbursement;

(ii) The date of each disbursement;

(iii) The amount of each disbursement;

(iv) The purpose for which each disbursement was made; and

(v) The date the transition fund incurred the cost for which the disbursement was made.

(e) The balance remaining in the fund.

(E)

(1) No treasurer of a transition fund shall knowingly fail to file a statement required to be filed under this section.

(2) No treasurer of a transition fund shall knowingly fail to report, or shall knowingly misrepresent, a donation required to be reported on a statement required to be filed under this section.

(3) No treasurer of a transition fund shall knowingly fail to report, or shall knowingly misrepresent, a disbursement required to be reported on a statement required to be filed under this section.

(F) Upon request, the secretary of state shall issue a receipt for each statement filed under this section. The secretary of state shall maintain a record of the filing for at least ten years. All statements filed under this section shall be open to public inspection in the office in which they are filed.

(G)

(1) Except as otherwise provided in division (H)(1) or (2) of this section, no treasurer of a transition fund shall make a disbursement from the fund for a purpose other than to pay costs incurred for transition activities and inaugural celebrations.

(2) No treasurer of a transition fund shall make a disbursement from the fund to make a contribution to a campaign committee, political action committee, legislative campaign fund, political party, or political contributing entity.

(3) No treasurer of a transition fund shall make a disbursement from the fund to reimburse any personal expenses of the beneficiary of the transition fund, except to reimburse the beneficiary of the transition fund for costs incurred for transition activities and inaugural celebrations.

(4) No treasurer of a transition fund shall make a disbursement from the fund for the purpose of influencing the results of any election.

(H)

(1) Except as otherwise provided in division (H)(2) of this section, after the payment of all costs incurred for transition activities and inaugural celebrations, the treasurer of the transition fund shall dispose of any money or assets remaining in the transition fund prior to terminating the fund by doing either of the following:

(a) Giving the amount, pro rata, to all persons who made donations to that transition fund as a refund of all or part of their donations;

(b) Giving the amount to a corporation that is exempt from federal income taxation under subsection 501(a) and described in subsection 501(c) of the Internal Revenue Code.

(2) If, upon the completion of the canvass of election returns for the election at which the beneficiary of a transition fund seeks election to office, it is determined that the beneficiary has not been elected to that office, within thirty days after the completion of the canvass the treasurer of the beneficiary's transition fund shall dispose of all assets remaining in the transition fund in the manner provided in division (H)(1) of this section.

(3) In disposing of assets under division (H)(1) or (2) of this section, the treasurer of a transition fund shall not refund to any campaign committee any donation received from that campaign committee.

(I)

(1) Not later than one hundred twenty days after a transition fund has been established, the treasurer of the transition fund shall file a final statement of donations and disbursements under division (D) of this section that shall include the disbursements made under division (H)(1) of this section, as applicable. The final statement shall be filed with a termination statement that meets the requirements of division (I)(3) of this section.

(2) Not later than thirty-five days after a determination that the beneficiary of a transition fund has not been elected to office under division (H)(2) of this section, the treasurer of the transition fund shall file a final statement of donations and disbursements under division (D) of this section that shall include the disbursements made under division (H)(2) of this section, as applicable. The final statement shall be filed with a termination statement that meets the requirements of division (I)(3) of this section.

(3) The secretary of state shall specify, by rule, the form of the termination statement required to be filed under division (I)(1) or (2) of this section. The rule shall require that a copy of all available statements from the bank or other financial institution that held transition fund moneys be filed with the termination statement. The bank or financial institution statements shall contain a zero balance confirming that all transition fund moneys were disposed of prior to the termination of the transition fund. If final bank or financial institution statements are not available at the time of the filing of the termination statement, the rule shall require the treasurer of the transition fund to do both of the following:

(a) State in the termination statement that all transition fund moneys were disposed of prior to the termination of the transition fund;

(b) File with the secretary of state copies of the final bank or financial institution statements within five days after the treasurer receives those statements from the bank or financial institution.

(4) Upon the filing of a termination statement, the transition fund shall cease to exist.

Added by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.



Section 3517.1015 - Disclosure of contributions.

Each person licensed under Chapter 3772. of the Revised Code shall disclose quarterly to the secretary of state any contribution of one hundred dollars or more made to any ballot issue.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3517.11 - Requirement of filing statement.

(A)

(1) Campaign committees of candidates for statewide office or the state board of education, political action committees or political contributing entities that make contributions to campaign committees of candidates that are required to file the statements prescribed by section 3517.10 of the Revised Code with the secretary of state, political action committees or political contributing entities that make contributions to campaign committees of candidates for member of the general assembly, political action committees or political contributing entities that make contributions to state and national political parties and to legislative campaign funds, political action committees or political contributing entities that receive contributions or make expenditures in connection with a statewide ballot issue, political action committees or political contributing entities that make contributions to other political action committees or political contributing entities, political parties, and campaign committees, except as set forth in division (A)(3) of this section, legislative campaign funds, and state and national political parties shall file the statements prescribed by section 3517.10 of the Revised Code with the secretary of state.

(2)

(a) Except as otherwise provided in division (F) of section 3517.106 of the Revised Code, campaign committees of candidates for all other offices shall file the statements prescribed by section 3517.10 of the Revised Code with the board of elections where their candidates are required to file their petitions or other papers for nomination or election.

(b) A campaign committee of a candidate for office of member of the general assembly or a campaign committee of a candidate for the office of judge of a court of appeals shall file two copies of the printed version of any statement, addendum, or amended statement if the committee does not file pursuant to division (F)(1) or (L) of section 3517.106 of the Revised Code but files by printed version only with the appropriate board of elections. The board of elections shall send one of those copies by certified mail to the secretary of state before the close of business on the day the board of elections receives the statement, addendum, or amended statement.

(3) Political action committees or political contributing entities that only contribute to a county political party, contribute to campaign committees of candidates whose nomination or election is to be submitted only to electors within a county, subdivision, or district, excluding candidates for member of the general assembly, and receive contributions or make expenditures in connection with ballot questions or issues to be submitted only to electors within a county, subdivision, or district shall file the statements prescribed by section 3517.10 of the Revised Code with the board of elections in that county or in the county contained in whole or part within the subdivision or district having a population greater than that of any other county contained in whole or part within that subdivision or district, as the case may be.

(4) Except as otherwise provided in division (E)(3) of section 3517.106 of the Revised Code with respect to state candidate funds, county political parties shall file the statements prescribed by section 3517.10 of the Revised Code with the board of elections of their respective counties.

(B)

(1) The official with whom petitions and other papers for nomination or election to public office are filed shall furnish each candidate at the time of that filing a copy of sections 3517.01, 3517.08 to 3517.11, 3517.13 to 3517.993, 3599.03, and 3599.031 of the Revised Code and any other materials that the secretary of state may require. Each candidate receiving the materials shall acknowledge their receipt in writing.

(2) On or before the tenth day before the dates on which statements are required to be filed by section 3517.10 of the Revised Code, every candidate subject to the provisions of this section and sections 3517.10 and 3517.106 of the Revised Code shall be notified of the requirements and applicable penalties of those sections. The secretary of state, by certified mail, return receipt requested, shall notify all candidates required to file those statements with the secretary of state's office. The board of elections of every county shall notify by first class mail any candidate who has personally appeared at the office of the board on or before the tenth day before the statements are required to be filed and signed a form, to be provided by the secretary of state, attesting that the candidate has been notified of the candidate's obligations under the campaign finance law. The board shall forward the completed form to the secretary of state. The board shall use certified mail, return receipt requested, to notify all other candidates required to file those statements with it.

(3)

(a) Any statement required to be filed under sections 3517.081 to 3517.17 of the Revised Code that is found to be incomplete or inaccurate by the officer to whom it is submitted shall be accepted on a conditional basis, and the person who filed it shall be notified by certified mail as to the incomplete or inaccurate nature of the statement. The secretary of state may examine statements filed for candidates for the office of member of the general assembly and candidates for the office of judge of a court of appeals for completeness and accuracy. The secretary of state shall examine for completeness and accuracy statements that campaign committees of candidates for the office of member of the general assembly and campaign committees of candidates for the office of judge of a court of appeals file pursuant to division (F) or (L) of section 3517.106 of the Revised Code. If an officer at the board of elections where a statement filed for a candidate for the office of member of the general assembly or for a candidate for the office of judge of a court of appeals was submitted finds the statement to be incomplete or inaccurate, the officer shall immediately notify the secretary of state of its incomplete or inaccurate nature. If either an officer at the board of elections or the secretary of state finds a statement filed for a candidate for the office of member of the general assembly or for a candidate for the office of judge of a court of appeals to be incomplete or inaccurate, only the secretary of state shall send the notification as to the incomplete or inaccurate nature of the statement.

Within twenty-one days after receipt of the notice, in the case of a pre-election statement, a postelection statement, a monthly statement, an annual statement, or a semiannual statement prescribed by section 3517.10, an annual statement prescribed by section 3517.101, or a statement prescribed by division (B)(2)(b) or (C)(2)(b) of section 3517.105 or section 3517.107 of the Revised Code, the recipient shall file an addendum, amendment, or other correction to the statement providing the information necessary to complete or correct the statement. The secretary of state may require that, in lieu of filing an addendum, amendment, or other correction to a statement that is filed by electronic means of transmission to the office of the secretary of state pursuant to section 3517.106 of the Revised Code, the recipient of the notice described in this division file by electronic means of transmission an amended statement that incorporates the information necessary to complete or correct the statement.

The secretary of state shall determine by rule when an addendum, amendment, or other correction to any of the following or when an amended statement of any of the following shall be filed:

(i) A two-business-day statement prescribed by section 3517.10 of the Revised Code;

(ii) A disclosure of electioneering communications statement prescribed by division (D) of section 3517.1011 of the Revised Code;

(iii) A deposit and disbursement statement prescribed under division (B) of section 3517.1012 of the Revised Code;

(iv) A gift and disbursement statement prescribed under section 3517.1013 of the Revised Code;

(v) A donation and disbursement statement prescribed under section 3517.1014 of the Revised Code.

An addendum, amendment, or other correction to a statement that is filed by electronic means of transmission pursuant to section 3517.106 of the Revised Code shall be filed in the same manner as the statement.

The provisions of sections 3517.10, 3517.106, 3517.1011, 3517.1012, 3517.1013, and 3517.1014 of the Revised Code pertaining to the filing of statements of contributions and expenditures, statements of independent expenditures, disclosure of electioneering communications statements, deposit and disbursement statements, gift and disbursement statements, and donation and disbursement statements by electronic means of transmission apply to the filing of addenda, amendments, or other corrections to those statements by electronic means of transmission and the filing of amended statements by electronic means of transmission.

(b) Within five business days after the secretary of state receives, by electronic or other means of transmission, an addendum, amendment, or other correction to a statement or an amended statement under division (B)(3)(a) of this section, the secretary of state, pursuant to divisions (E), (F), (G), and (I) of section 3517.106 or division (D) of section 3517.1011 of the Revised Code, shall make the contribution and expenditure, contribution and disbursement, deposit and disbursement, gift and disbursement, or donation and disbursement information in that addendum, amendment, correction, or amended statement available online to the public through the internet.

(4)

(a) The secretary of state or the board of elections shall examine all statements for compliance with sections 3517.08 to 3517.17 of the Revised Code.

(b) The secretary of state may contract with an individual or entity not associated with the secretary of state and experienced in interpreting the campaign finance law of this state to conduct examinations of statements filed by any statewide candidate, as defined in section 3517.103 of the Revised Code.

(c) The examination shall be conducted by a person or entity qualified to conduct it. The results of the examination shall be available to the public, and, when the examination is conducted by an individual or entity not associated with the secretary of state, the results of the examination shall be reported to the secretary of state.

(C)

(1) In the event of a failure to file or a late filing of a statement required to be filed under sections 3517.081 to 3517.17 of the Revised Code, or if a filed statement or any addendum, amendment, or other correction to a statement or any amended statement, if an addendum, amendment, or other correction or an amended statement is required to be filed, is incomplete or inaccurate or appears to disclose a failure to comply with or a violation of law, the official whose duty it is to examine the statement shall promptly file a complaint with the Ohio elections commission under section 3517.153 of the Revised Code if the law is one over which the commission has jurisdiction to hear complaints, or the official shall promptly report the failure or violation to the board of elections and the board shall promptly report it to the prosecuting attorney in accordance with division (J) of section 3501.11 of the Revised Code. If the official files a complaint with the commission, the commission shall proceed in accordance with sections 3517.154 to 3517.157 of the Revised Code.

(2) For purposes of division (C)(1) of this section, a statement or an addendum, amendment, or other correction to a statement or an amended statement required to be filed under sections 3517.081 to 3517.17 of the Revised Code is incomplete or inaccurate under this section if the statement, addendum, amendment, other correction, or amended statement fails to disclose substantially all contributions , gifts, or donations that are received or deposits that are made that are required to be reported under sections 3517.10, 3517.107, 3517.108, 3517.1011, 3517.1012, 3517.1013, and 3517.1014 of the Revised Code or if the statement, addendum, amendment, other correction, or amended statement fails to disclose at least ninety per cent of the total contributions , gifts, or donations received or deposits made or of the total expenditures or disbursements made during the reporting period.

(D) No certificate of nomination or election shall be issued to a person, and no person elected to an office shall enter upon the performance of the duties of that office, until that person or that person's campaign committee, as appropriate, has fully complied with this section and sections 3517.08, 3517.081, 3517.10, and 3517.13 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 2002 HB445 12-23-2002; 03-31-2005; 04-26-2005; 2007 HB119 09-29-2007



Section 3517.12 - Itemized statement of expenditures on issues.

(A) Prior to receiving a contribution or making an expenditure, the circulator or committee in charge of an initiative or referendum petition, or supplementary petition for additional signatures, for the submission of a constitutional amendment, proposed law, section, or item of any law shall appoint a treasurer and shall file with the secretary of state, on a form prescribed by the secretary of state, a designation of that appointment, including the full name and address of the treasurer and of the circulator or committee.

(B) The circulator or the committee in charge of an initiative or referendum petition, or supplementary petition for additional signatures, for the submission of a constitutional amendment, proposed law, section, or item of any law shall, within thirty days after those petition papers are filed, file with the secretary of state, on a form prescribed by the secretary of state, an itemized statement, made under penalty of election falsification, showing in detail the following:

(1) All money or things of value paid, given, promised, or received for circulating the petitions;

(2) All appointments, promotions, or increases in salary, in positions which were given , promised, or received, or to obtain which assistance was given , promised, or received as a consideration for work done in circulating petitions;

(3) Full names and addresses, including street, city, and state, of all persons to whom such payments or promises were made and of all persons from whom such payments or promises were received;

(4) Full names and addresses, including street, city, and state, of all persons who contributed anything of value to be used in circulating the petitions, and the amounts of those contributions;

(5) Time spent and salaries earned while soliciting signatures to petitions by persons who were regular salaried employees of some person or whom that employer authorized to solicit as part of their regular duties.

If no money or things of value were paid or received or if no promises were made or received as a consideration for work done in circulating a petition, the statement shall contain words to that effect.

(C) The treasurer designated under division (A) of this section shall file statements of contributions and expenditures in accordance with section 3517.10 of the Revised Code regarding all contributions made or received and all expenditures made by that treasurer or the circulator or committee in connection with the initiative or referendum petition, or supplementary petition for additional signatures, for the submission of a constitutional amendment, proposed law, section, or item of any law.

Effective Date: 07-24-1986; 05-02-2006



Section 3517.13 - Failure to file statements.

(A)

(1) No campaign committee of a statewide candidate shall fail to file a complete and accurate statement required under division (A)(1) of section 3517.10 of the Revised Code.

(2) No campaign committee of a statewide candidate shall fail to file a complete and accurate monthly statement, and no campaign committee of a statewide candidate or a candidate for the office of chief justice or justice of the supreme court shall fail to file a complete and accurate two-business-day statement, as required under section 3517.10 of the Revised Code.

As used in this division, "statewide candidate" has the same meaning as in division (F)(2) of section 3517.10 of the Revised Code.

(B) No campaign committee shall fail to file a complete and accurate statement required under division (A)(1) of section 3517.10 of the Revised Code.

(C) No campaign committee shall fail to file a complete and accurate statement required under division (A)(2) of section 3517.10 of the Revised Code.

(D) No campaign committee shall fail to file a complete and accurate statement required under division (A)(3) or (4) of section 3517.10 of the Revised Code.

(E) No person other than a campaign committee shall knowingly fail to file a statement required under section 3517.10 or 3517.107 of the Revised Code.

(F) No person shall make cash contributions to any person totaling more than one hundred dollars in each primary, special, or general election.

(G)

(1) No person shall knowingly conceal or misrepresent contributions given or received, expenditures made, or any other information required to be reported by a provision in sections 3517.08 to 3517.13 and 3517.17 of the Revised Code.

(2)

(a) No person shall make a contribution to a campaign committee, political action committee, political contributing entity, legislative campaign fund, political party, or person making disbursements to pay the direct costs of producing or airing electioneering communications in the name of another person.

(b) A person does not make a contribution in the name of another when either of the following applies:

(i) An individual makes a contribution from a partnership or other unincorporated business account, if the contribution is reported by listing both the name of the partnership or other unincorporated business and the name of the partner or owner making the contribution as required under division (I) of section 3517.10 of the Revised Code.

(ii) A person makes a contribution in that person's spouse's name or in both of their names.

(H) No person within this state, publishing a newspaper or other periodical, shall charge a campaign committee for political advertising a rate in excess of the rate such person would charge if the campaign committee were a general rate advertiser whose advertising was directed to promoting its business within the same area as that encompassed by the particular office that the candidate of the campaign committee is seeking. The rate shall take into account the amount of space used, as well as the type of advertising copy submitted by or on behalf of the campaign committee. All discount privileges otherwise offered by a newspaper or periodical to general rate advertisers shall be available upon equal terms to all campaign committees.

No person within this state, operating a radio or television station or network of stations in this state, shall charge a campaign committee for political broadcasts a rate that exceeds:

(1) During the forty-five days preceding the date of a primary election and during the sixty days preceding the date of a general or special election in which the candidate of the campaign committee is seeking office, the lowest unit charge of the station for the same class and amount of time for the same period;

(2) At any other time, the charges made for comparable use of that station by its other users.

(I) Subject to divisions (K), (L), (M), and (N) of this section, no agency or department of this state or any political subdivision shall award any contract, other than one let by competitive bidding or a contract incidental to such contract or which is by force account, for the purchase of goods costing more than five hundred dollars or services costing more than five hundred dollars to any individual, partnership, association, including, without limitation, a professional association organized under Chapter 1785. of the Revised Code, estate, or trust if the individual has made or the individual's spouse has made, or any partner, shareholder, administrator, executor, or trustee or the spouse of any of them has made, as an individual, within the two previous calendar years, one or more contributions totaling in excess of one thousand dollars to the holder of the public office having ultimate responsibility for the award of the contract or to the public officer's campaign committee.

(J) Subject to divisions (K), (L), (M), and (N) of this section, no agency or department of this state or any political subdivision shall award any contract, other than one let by competitive bidding or a contract incidental to such contract or which is by force account, for the purchase of goods costing more than five hundred dollars or services costing more than five hundred dollars to a corporation or business trust, except a professional association organized under Chapter 1785. of the Revised Code, if an owner of more than twenty per cent of the corporation or business trust or the spouse of that person has made, as an individual, within the two previous calendar years, taking into consideration only owners for all of that period, one or more contributions totaling in excess of one thousand dollars to the holder of a public office having ultimate responsibility for the award of the contract or to the public officer's campaign committee.

(K) For purposes of divisions (I) and (J) of this section, if a public officer who is responsible for the award of a contract is appointed by the governor, whether or not the appointment is subject to the advice and consent of the senate, excluding members of boards, commissions, committees, authorities, councils, boards of trustees, task forces, and other such entities appointed by the governor, the office of the governor is considered to have ultimate responsibility for the award of the contract.

(L) For purposes of divisions (I) and (J) of this section, if a public officer who is responsible for the award of a contract is appointed by the elected chief executive officer of a municipal corporation, or appointed by the elected chief executive officer of a county operating under an alternative form of county government or county charter, excluding members of boards, commissions, committees, authorities, councils, boards of trustees, task forces, and other such entities appointed by the chief executive officer, the office of the chief executive officer is considered to have ultimate responsibility for the award of the contract.

(M)

(1) Divisions (I) and (J) of this section do not apply to contracts awarded by the board of commissioners of the sinking fund, municipal legislative authorities, boards of education, boards of county commissioners, boards of township trustees, or other boards, commissions, committees, authorities, councils, boards of trustees, task forces, and other such entities created by law, by the supreme court or courts of appeals, by county courts consisting of more than one judge, courts of common pleas consisting of more than one judge, or municipal courts consisting of more than one judge, or by a division of any court if the division consists of more than one judge. This division shall apply to the specified entity only if the members of the entity act collectively in the award of a contract for goods or services.

(2) Divisions (I) and (J) of this section do not apply to actions of the controlling board.

(N)

(1) Divisions (I) and (J) of this section apply to contributions made to the holder of a public office having ultimate responsibility for the award of a contract, or to the public officer's campaign committee, during the time the person holds the office and during any time such person was a candidate for the office. Those divisions do not apply to contributions made to, or to the campaign committee of, a candidate for or holder of the office other than the holder of the office at the time of the award of the contract.

(2) Divisions (I) and (J) of this section do not apply to contributions of a partner, shareholder, administrator, executor, trustee, or owner of more than twenty per cent of a corporation or business trust made before the person held any of those positions or after the person ceased to hold any of those positions in the partnership, association, estate, trust, corporation, or business trust whose eligibility to be awarded a contract is being determined, nor to contributions of the person's spouse made before the person held any of those positions, after the person ceased to hold any of those positions, before the two were married, after the granting of a decree of divorce, dissolution of marriage, or annulment, or after the granting of an order in an action brought solely for legal separation. Those divisions do not apply to contributions of the spouse of an individual whose eligibility to be awarded a contract is being determined made before the two were married, after the granting of a decree of divorce, dissolution of marriage, or annulment, or after the granting of an order in an action brought solely for legal separation.

(O) No beneficiary of a campaign fund or other person shall convert for personal use, and no person shall knowingly give to a beneficiary of a campaign fund or any other person, for the beneficiary's or any other person's personal use, anything of value from the beneficiary's campaign fund, including, without limitation, payments to a beneficiary for services the beneficiary personally performs, except as reimbursement for any of the following:

(1) Legitimate and verifiable prior campaign expenses incurred by the beneficiary;

(2) Legitimate and verifiable ordinary and necessary prior expenses incurred by the beneficiary in connection with duties as the holder of a public office, including, without limitation, expenses incurred through participation in nonpartisan or bipartisan events if the participation of the holder of a public office would normally be expected;

(3) Legitimate and verifiable ordinary and necessary prior expenses incurred by the beneficiary while doing any of the following:

(a) Engaging in activities in support of or opposition to a candidate other than the beneficiary, political party, or ballot issue;

(b) Raising funds for a political party, political action committee, political contributing entity, legislative campaign fund, campaign committee, or other candidate;

(c) Participating in the activities of a political party, political action committee, political contributing entity, legislative campaign fund, or campaign committee;

(d) Attending a political party convention or other political meeting.

For purposes of this division, an expense is incurred whenever a beneficiary has either made payment or is obligated to make payment, as by the use of a credit card or other credit procedure or by the use of goods or services received on account.

(P) No beneficiary of a campaign fund shall knowingly accept, and no person shall knowingly give to the beneficiary of a campaign fund, reimbursement for an expense under division (O) of this section to the extent that the expense previously was reimbursed or paid from another source of funds. If an expense is reimbursed under division (O) of this section and is later paid or reimbursed, wholly or in part, from another source of funds, the beneficiary shall repay the reimbursement received under division (O) of this section to the extent of the payment made or reimbursement received from the other source.

(Q) No candidate or public official or employee shall accept for personal or business use anything of value from a political party, political action committee, political contributing entity, legislative campaign fund, or campaign committee other than the candidate's or public official's or employee's own campaign committee, and no person shall knowingly give to a candidate or public official or employee anything of value from a political party, political action committee, political contributing entity, legislative campaign fund, or such a campaign committee, except for the following:

(1) Reimbursement for legitimate and verifiable ordinary and necessary prior expenses not otherwise prohibited by law incurred by the candidate or public official or employee while engaged in any legitimate activity of the political party, political action committee, political contributing entity, legislative campaign fund, or such campaign committee. Without limitation, reimbursable expenses under this division include those incurred while doing any of the following:

(a) Engaging in activities in support of or opposition to another candidate, political party, or ballot issue;

(b) Raising funds for a political party, legislative campaign fund, campaign committee, or another candidate;

(c) Attending a political party convention or other political meeting.

(2) Compensation not otherwise prohibited by law for actual and valuable personal services rendered under a written contract to the political party, political action committee, political contributing entity, legislative campaign fund, or such campaign committee for any legitimate activity of the political party, political action committee, political contributing entity, legislative campaign fund, or such campaign committee.

Reimbursable expenses under this division do not include, and it is a violation of this division for a candidate or public official or employee to accept, or for any person to knowingly give to a candidate or public official or employee from a political party, political action committee, political contributing entity, legislative campaign fund, or campaign committee other than the candidate's or public official's or employee's own campaign committee, anything of value for activities primarily related to the candidate's or public official's or employee's own campaign for election, except for contributions to the candidate's or public official's or employee's campaign committee.

For purposes of this division, an expense is incurred whenever a candidate or public official or employee has either made payment or is obligated to make payment, as by the use of a credit card or other credit procedure, or by the use of goods or services on account.

(R)

(1) Division (O) or (P) of this section does not prohibit a campaign committee from making direct advance or post payment from contributions to vendors for goods and services for which reimbursement is permitted under division (O) of this section, except that no campaign committee shall pay its candidate or other beneficiary for services personally performed by the candidate or other beneficiary.

(2) If any expense that may be reimbursed under division (O), (P), or (Q) of this section is part of other expenses that may not be paid or reimbursed, the separation of the two types of expenses for the purpose of allocating for payment or reimbursement those expenses that may be paid or reimbursed may be by any reasonable accounting method, considering all of the surrounding circumstances.

(3) For purposes of divisions (O), (P), and (Q) of this section, mileage allowance at a rate not greater than that allowed by the internal revenue service at the time the travel occurs may be paid instead of reimbursement for actual travel expenses allowable.

(S)

(1) As used in division (S) of this section:

(a) "State elective office" has the same meaning as in section 3517.092 of the Revised Code.

(b) "Federal office" means a federal office as defined in the Federal Election Campaign Act.

(c) "Federal campaign committee" means a principal campaign committee or authorized committee as defined in the Federal Election Campaign Act.

(2) No person who is a candidate for state elective office and who previously sought nomination or election to a federal office shall transfer any funds or assets from that person's federal campaign committee for nomination or election to the federal office to that person's campaign committee as a candidate for state elective office.

(3) No campaign committee of a person who is a candidate for state elective office and who previously sought nomination or election to a federal office shall accept any funds or assets from that person's federal campaign committee for that person's nomination or election to the federal office.

(T)

(1) Except as otherwise provided in division (B)(6)(c) of section 3517.102 of the Revised Code, a state or county political party shall not disburse moneys from any account other than a state candidate fund to make contributions to any of the following:

(a) A state candidate fund;

(b) A legislative campaign fund;

(c) A campaign committee of a candidate for the office of governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, or member of the general assembly.

(2) No state candidate fund, legislative campaign fund, or campaign committee of a candidate for any office described in division (T)(1)(c) of this section shall knowingly accept a contribution in violation of division (T)(1) of this section.

(U) No person shall fail to file a statement required under section 3517.12 of the Revised Code.

(V) No campaign committee shall fail to file a statement required under division (K)(3) of section 3517.10 of the Revised Code.

(W)

(1) No foreign national shall, directly or indirectly through any other person or entity, make a contribution, expenditure, or independent expenditure or promise, either expressly or implicitly, to make a contribution, expenditure, or independent expenditure in support of or opposition to a candidate for any elective office in this state, including an office of a political party.

(2) No candidate, campaign committee, political action committee, political contributing entity, legislative campaign fund, state candidate fund, political party, or separate segregated fund shall solicit or accept a contribution, expenditure, or independent expenditure from a foreign national. The secretary of state may direct any candidate, committee, entity, fund, or party that accepts a contribution, expenditure, or independent expenditure in violation of this division to return the contribution, expenditure, or independent expenditure or, if it is not possible to return the contribution, expenditure, or independent expenditure, then to return instead the value of it, to the contributor.

(3) As used in division (W) of this section, "foreign national" has the same meaning as in section 441e(b) of the Federal Election Campaign Act.

(X)

(1) No state or county political party shall transfer any moneys from its restricted fund to any account of the political party into which contributions may be made or from which contributions or expenditures may be made.

(2)

(a) No state or county political party shall deposit a contribution or contributions that it receives into its restricted fund.

(b) No state or county political party shall make a contribution or an expenditure from its restricted fund.

(3)

(a) No corporation or labor organization shall make a gift or gifts from the corporation's or labor organization's money or property aggregating more than ten thousand dollars to any one state or county political party for the party's restricted fund in a calendar year.

(b) No state or county political party shall accept a gift or gifts for the party's restricted fund aggregating more than ten thousand dollars from any one corporation or labor organization in a calendar year.

(4) No state or county political party shall transfer any moneys in the party's restricted fund to any other state or county political party.

(5) No state or county political party shall knowingly fail to file a statement required under section 3517.1012 of the Revised Code.

(Y) The administrator of workers' compensation and the employees of the bureau of workers' compensation shall not conduct any business with or award any contract, other than one awarded by competitive bidding, for the purchase of goods costing more than five hundred dollars or services costing more than five hundred dollars to any individual, partnership, association, including, without limitation, a professional association organized under Chapter 1785. of the Revised Code, estate, or trust, if the individual has made, or the individual's spouse has made, or any partner, shareholder, administrator, executor, or trustee, or the spouses of any of those individuals has made, as an individual, within the two previous calendar years, one or more contributions totaling in excess of one thousand dollars to the campaign committee of the governor or lieutenant governor or to the campaign committee of any candidate for the office of governor or lieutenant governor.

(Z) The administrator of workers' compensation and the employees of the bureau of workers' compensation shall not conduct business with or award any contract, other than one awarded by competitive bidding, for the purchase of goods costing more than five hundred dollars or services costing more than five hundred dollars to a corporation or business trust, except a professional association organized under Chapter 1785. of the Revised Code, if an owner of more than twenty per cent of the corporation or business trust, or the spouse of the owner, has made, as an individual, within the two previous calendar years, taking into consideration only owners for all of such period, one or more contributions totaling in excess of one thousand dollars to the campaign committee of the governor or lieutenant governor or to the campaign committee of any candidate for the office of governor or lieutenant governor.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005; 06-30-2005; 05-02-2006

Editor's Note: Amendments by 126th Legislative Assembly, ch. 181, HB 694, § 1, and 127th General Assembly, ch. 15, HB 119, § 101.01, deleted per the decision in United Auto Workers, Local Union 1112 v. Brunner, 182 Ohio App.3d 1, 2009-Ohio-1750.



Section 3517.14 - Ohio elections commission - prior to 1996.

(A) There is hereby created the Ohio elections commission consisting of five members, four of whom shall be appointed by the secretary of state with the advice and consent of the senate. Of the initial appointments by the secretary of state to the commission, one shall be for a term ending July 23, 1975, one shall be for a term ending July 23, 1976, one shall be for a term ending July 23, 1977, and one shall be for a term ending July 23, 1978. Thereafter, terms of office shall be for five years, each term ending on the same day of the same month of the year as did the term which it succeeds. The length of the term of office of each of the secretary of state's initial appointees to membership on the commission shall be determined by lot at the initial organizational meeting of the commission.

(B) In making the initial appointments to the commission, the secretary of state shall appoint two persons each from a list of five names submitted by the chairmen of the state central committee of each of the two political parties having the highest total vote cast at the previous election for the office of governor. The four members of the commission so appointed shall by a majority vote appoint a fifth member who is to serve as a member and as chairman of the commission for five years from July 23, 1974. Thereafter, the term of office of the chairman of the commission shall be for five years, each term ending on the same day of the same month of the year as did the term which it succeeds.

(C) Each member of the commission shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) A vacancy in the Ohio elections commission may be caused by death, resignation, or three absences from commission meetings in a calendar year, provided such absences are caused by reasons declared insufficient by a majority vote of the remaining members of the commission. Any vacancy in the position of chairman of the commission shall be filled by a majority vote of the four other appointed members of the commission. Upon any other vacancy occurring on the commission, the secretary of state shall appoint a successor from a list of five names submitted by the chairman of the central committee of the political party from whose list of names the member being replaced was appointed.

(E) Each member of the commission while in the performance of the business of the commission shall be entitled to receive compensation at the rate of fifty dollars per day and shall be reimbursed for expenses actually and necessarily incurred in the performance of his duties.

(F) No member of the commission shall serve more than one full term.

(G) No person may hold or be a candidate for any public office or serve on a committee supporting or opposing any issue or proposition at the time he takes office or during the time he serves as a member of the commission.

(H) The commission shall meet at the call of the chairman or upon the written request of a majority of the members. The commission shall adopt rules for its procedures. A majority of the members constitutes a quorum. No action shall be taken without the concurrence of a majority of the members.

(I) The secretary of state shall provide such technical, professional, and clerical employees as are necessary, and any funding that is necessary, for the commission to carry out its duties.

Effective Date: 10-05-1987



Section 3517.15 - [Repealed].

Effective Date: 08-24-1995



Section 3517.151 - Filing complaints for acts occurring before July 13, 1998.

(A) On and after January 1, 1996, complaints with respect to acts or failures to act under the sections listed in division (A) of section 3517.153 of the Revised Code shall be filed with the Ohio elections commission created under section 3517.152 of the Revised Code.

(B)

(1) If a complaint filed with the Ohio elections commission created under section 3517.152 of the Revised Code alleges an act or failure to act that occurred before August 24, 1995, and the commission imposes a fine, sections 3517.99 and 3517.991 of the Revised Code, and not sections 3517.992 and 3517.993 of the Revised Code, shall apply.

(2) If a complaint filed with the Ohio elections commission created under section 3517.152 of the Revised Code alleges an act or failure to act that is a violation of section 3517.13 of the Revised Code, former divisions (A) to (R) of that section apply to the act or failure to act if it occurred before August 24, 1995, former divisions (A) to (U) of that section apply to the act or failure to act if it occurs on or after August 24, 1995, but before July 13, 1998, former divisions (A) to (V) of that section apply to the act or failure to act if it occurs on or after July 13, 1998, but before December 22, 1999, former divisions (A) to (W) of that section apply to the act or failure to act if it occurs on or after December 22, 1999, but before March 31, 2005, former divisions (A) to (X) of that section apply to the act or failure to act if it occurs on or after March 31, 2005, and divisions (A) to (Z) of that section apply to the act or failure to act if it occurs on or after the effective date of this amendment.

(C) The Ohio elections commission created under section 3517.14 of the Revised Code is abolished at the close of business on December 31, 1995.

Effective Date: 12-22-1999; 03-31-2005; 09-29-2005



Section 3517.152 - Ohio elections commission.

(A)

(1) There is hereby created the Ohio elections commission consisting of seven members.

Not later than forty-five days after August 24, 1995, the speaker of the house of representatives and the leader in the senate of the political party of which the speaker is a member shall jointly submit to the governor a list of five persons who are affiliated with that political party. Not later than forty-five days after August 24, 1995, the two legislative leaders in the two houses of the general assembly of the major political party of which the speaker is not a member shall jointly submit to the governor a list of five persons who are affiliated with the major political party of which the speaker is not a member. Not later than fifteen days after receiving each list, the governor shall appoint three persons from each list to the commission. The governor shall appoint one person from each list to a term that ends on December 31, 1996, one person from each list to a term that ends on December 31, 1997, and one person from each list to a term that ends on December 31, 1998.

Not later than thirty days after the governor appoints these six members, they shall, by a majority vote, appoint to the commission a seventh member, who shall not be affiliated with a political party. If the six members fail to appoint the seventh member within this thirty-day period, the chief justice of the supreme court, not later than thirty days after the end of the period during which the six members were required to appoint a member, shall appoint the seventh member, who shall not be affiliated with a political party. The seventh member shall be appointed to a term that ends on December 31, 2001. Terms of the initial members appointed under this division begin on January 1, 1996.

(2) If a vacancy occurs in the position of the seventh member, who is not affiliated with a political party, the six remaining members by a majority vote shall appoint, not later than forty-five days after the date of the vacancy, the seventh member of the commission, who shall not be affiliated with a political party. If these members fail to appoint the seventh member within this forty-five-day period, the chief justice of the supreme court, within fifteen days after the end of this period, shall appoint the seventh member, who shall not be affiliated with a political party. If a vacancy occurs in any of the other six positions on the commission, the legislative leaders of the political party from whose list of persons the member being replaced was appointed shall submit to the governor, not later than thirty days after the date of the vacancy, a list of three persons who are affiliated with that political party. Not later than fifteen days after receiving the list, the governor, with the advice and consent of the senate, shall appoint one person from the list to the commission.

(3) At no time shall more than six members of the commission be affiliated with a political party, and, of these six members, not more than three shall be affiliated with the same political party.

(4) In making appointments to the commission, the governor shall take into consideration the various geographic areas of this state and shall appoint members so that those areas are represented on the commission in a balanced manner, to the extent feasible.

(5) Members of the commission shall be registered electors and shall be of good moral character.

(B) Each member of the Ohio elections commission shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. After the initial terms of office provided for in division (A)(1) of this section, terms of office shall be for five years.

(C) A vacancy in the Ohio elections commission may be caused by death, resignation, or three absences from commission meetings in a calendar year if those absences are caused by reasons declared invalid by a vote of five members of the remaining members of the commission.

(D) Each member of the Ohio elections commission while in the performance of the business of the commission shall be entitled to receive compensation at the rate of twenty-five thousand dollars per year. Members shall be reimbursed for expenses actually and necessarily incurred in the performance of their duties.

(E) No member of the Ohio elections commission shall serve more than one full term unless the terms served are served nonconsecutively.

(F)

(1) No member of the Ohio elections commission shall do or be any of the following:

(a) Hold, or be a candidate for, a public office;

(b) Serve on a committee supporting or opposing a candidate or ballot question or issue;

(c) Be an officer of the state central committee, a county central committee, or a district, city, township, or other committee of a political party or an officer of the executive committee of the state central committee, a county central committee, or a district, city, township, or other committee of a political party;

(d) Be a legislative agent as defined in section 101.70 of the Revised Code or an executive agency lobbyist as defined in section 121.60 of the Revised Code;

(e) Solicit or be involved in soliciting contributions on behalf of a candidate, campaign committee, political party, political action committee, or political contributing entity;

(f) Be in the unclassified service under section 124.11 of the Revised Code;

(g) Be a person or employee who is excluded from the definition of public employee pursuant to division (C) of section 4117.01 of the Revised Code.

(2) No member or employee of the commission shall make a contribution to, or for the benefit of, a campaign committee or committee in support of or opposition to a ballot question or issue, a political party, a legislative campaign fund, a political action committee, or a political contributing entity.

(G)

(1) The members of the Ohio elections commission shall elect a chairperson and a vice-chairperson. At no time shall the chairperson and vice-chairperson be affiliated with the same political party. The chairperson shall serve in that capacity for one year and shall not serve as chairperson more than twice during a term as a member of the commission. No two successive chairpersons shall be affiliated with the same political party.

(2) The commission shall meet at the call of the chairperson or upon the written request of a majority of the members. The meetings and hearings of the commission or a panel of the commission under sections 3517.153 to 3517.157 of the Revised Code are subject to section 121.22 of the Revised Code.

(3) The commission shall adopt rules for its procedures in accordance with Chapter 119. of the Revised Code. Five of the seven members constitute a quorum. Except as otherwise provided in this section and in sections 3517.154 to 3517.157 of the Revised Code, no action shall be taken without the concurrence of a majority of the members.

(H)

(1) The Ohio elections commission shall employ the technical, professional, and clerical employees that are necessary for it to carry out its duties.

(2)

(a) Notwithstanding section 109.02 of the Revised Code, the commission shall employ a full-time attorney, and, as needed, one or more investigatory attorneys to conduct investigations for the commission or a panel of the commission. The commission may employ or contract for the services of additional attorneys, as needed. The full-time attorney shall do all of the following:

(i) Serve as the commission's attorney in regard to all legal matters, including representing the commission at appeals from a final determination of the commission, except that the full-time attorney shall not perform the duties that an investigatory attorney is required or requested to perform or that another attorney the commission employs or contracts with for services is required or requested to perform, and shall not represent the commission in any legal proceeding in which the commission is a named party;

(ii) At the request of the commission or a panel of the commission, be present at a hearing held under sections 3517.154 to 3517.156 of the Revised Code to rule on the admissibility of evidence and to advise on the conduct of procedure;

(iii) Perform other duties as required by rule of the commission.

(b) An attorney employed by or under contract with the commission shall be licensed to practice law in this state.

(3)

(a) Except as otherwise provided in division (H)(3)(b) of this section, at least five members of the commission shall agree on the employment of a person, a majority of the members shall agree on the discharge of an employee, and a person employed by the commission shall serve at the pleasure of the commission.

(b) At least five of the seven members shall agree on the discharge of an investigatory attorney.

(I) There is hereby created in the state treasury the Ohio elections commission fund. All moneys credited to the fund shall be used solely for the purpose of paying expenses related to the operation of the Ohio elections commission.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005; 06-30-2006



Section 3517.153 - Filing complaint.

(A) Upon the filing of a complaint with the Ohio elections commission, which shall be made by affidavit of any person, on personal knowledge, and subject to the penalties for perjury, or upon the filing of a complaint made by the secretary of state or an official at the board of elections, setting forth a failure to comply with or a violation of any provision in sections 3517.08 to 3517.13, 3517.17, 3517.18, 3517.20 to 3517.22, 3599.03, or 3599.031 of the Revised Code, the commission shall proceed in accordance with sections 3517.154 to 3517.157 of the Revised Code.

(B) The commission shall prescribe the form for complaints made under division (A) of this section. The secretary of state and boards of elections shall furnish the information that the commission requests. The commission or a member of the commission may administer oaths, and the commission may issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and reports. Section 101.42 of the Revised Code governs the issuance of subpoenas insofar as applicable. Upon the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold proceedings in accordance with Chapter 2705. of the Revised Code.

(C) No prosecution shall commence for a violation of a provision in sections 3517.08 to 3517.13, 3517.17, 3517.18, 3517.20 to 3517.22, 3599.03, or 3599.031 of the Revised Code unless a complaint has been filed with the commission under this section and all proceedings of the commission or a panel of the commission, as appropriate, under sections 3517.154 to 3517.157 of the Revised Code are completed.

(D) The commission may recommend legislation and render advisory opinions concerning sections 3517.08, 3517.082, 3517.092, 3517.102, 3517.103, 3517.105, 3517.1014, 3517.13, 3517.18, 3517.20 to 3517.22, 3599.03, and 3599.031 of the Revised Code for persons over whose acts it has or may have jurisdiction. When the commission renders an advisory opinion relating to a specific set of circumstances involving any of those sections stating that there is no violation of a provision in those sections, the person to whom the opinion is directed or a person who is similarly situated may reasonably rely on the opinion and is immune from criminal prosecution and a civil action, including, without limitation, a civil action for removal from public office or employment, based on facts and circumstances covered by the opinion.

(E) The commission shall establish a web site on which it shall post, at a minimum, all decisions and advisory opinions issued by the commission and copies of each election law as it is amended by the general assembly. The commission shall update the web site regularly to reflect any changes to those decisions and advisory opinions and any new decisions and advisory opinions.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 08-24-1995; 05-02-2006



Section 3517.154 - Review of complaint.

(A)

(1) The full-time attorney for the Ohio elections commission shall review each complaint filed with the commission under section 3517.153 of the Revised Code, shall determine the nature of the complaint, and, unless division (A)(2)(a) of this section requires that the complaint receive an automatic expedited hearing, shall make a recommendation to the commission for its disposition, in accordance with this section. The attorney shall make the determination and the recommendation, if required, not later than one business day after the complaint is filed.

(2)

(a) If the attorney determines that the complaint sets forth a violation of division (B) of section 3517.21 or division (B) of section 3517.22 of the Revised Code and that the complaint is filed during one of the periods of time specified in division (B)(1) of section 3517.156 of the Revised Code, or that the complaint sets forth a violation of section 3517.103 of the Revised Code or a violation described in division (D) of section 3517.1010 of the Revised Code, the complaint shall receive an automatic expedited hearing under section 3517.156 of the Revised Code.

(b) If the attorney determines that the complaint sets forth a failure to comply with or a violation of division (G), (I), (J), (O), (P), or (Q) of section 3517.13, division (A) of section 3517.21, or division (A) of section 3517.22 of the Revised Code and that the complaint is filed during one of the periods of time specified in division (B)(1) of section 3517.156 of the Revised Code, the attorney shall recommend to the commission that the complaint receive an expedited hearing under section 3517.156 of the Revised Code, and the complaint shall receive such a hearing.

(c) If the attorney determines that the complaint sets forth a failure to comply with or a violation of a section of the Revised Code over which the commission has jurisdiction to hear complaints other than the sections described in divisions (A)(2)(a) and (b) of this section, and unless the attorney makes a determination as provided for in division (A)(3) of this section, the attorney shall recommend to the commission that the complaint be submitted to the commission under section 3517.155 of the Revised Code. After the attorney makes that recommendation, the attorney shall notify all parties to the complaint of the attorney's recommendation.

(3)

(a) If a complaint sets forth a failure to comply with or a violation of a section of the Revised Code over which the commission has jurisdiction to hear complaints other than the sections described in divisions (A)(2)(a) and (b) of this section and if the complaint is filed during one of the periods of time specified in division (B)(1) of section 3517.156 of the Revised Code, the attorney may determine that the complaint should receive an expedited hearing under that section. The attorney shall make that determination by considering one or more of the following:

(i) The number of prior failures to comply with or violations of Title XXXV of the Revised Code that the person or entity against whom the complaint has been brought has committed and any prior penalties the commission has imposed on the person or entity;

(ii) If the complaint involves a statement required to be filed under section 3517.10, division (E) of section 3517.102, or section 3517.103, 3517.105, 3517.107, 3517.108, 3517.109, 3517.1011, 3517.1012, or 3517.1014 of the Revised Code or an addendum required to be filed under section 3517.11 of the Revised Code that is filed late, how late the filing is and how much time has elapsed between the deadline for filing the statement or addendum and the filing of the complaint;

(iii) If the complaint involves contributions and expenditures, contributions and disbursements, deposits and disbursements, gifts and disbursements, or donations and disbursements required to be reported under section 3517.10, division (E) of section 3517.102, or section 3517.105, 3517.107, 3517.108, 3517.109, 3517.1011, 3517.1012, 3517.1013, or 3517.1014 of the Revised Code that are either not reported or reported late, the number of contributions and expenditures, contributions and disbursements, deposits and disbursements, gifts and disbursements, or donations and disbursements not reported or how late they were reported;

(iv) If the complaint involves contributions required to be reported by a campaign committee under section 3517.10, division (E) of section 3517.102, or section 3517.105, 3517.107, 3517.108, or 3517.109 of the Revised Code that are not reported, whether any of the contributors of the contributions not reported have a personal or professional relationship with the campaign committee's candidate;

(v) If the complaint involves a statement required to be filed under section 3517.10, division (E) of section 3517.102, or section 3517.103, 3517.105, 3517.107, 3517.108, 3517.109, 3517.1011, 3517.1012, 3517.1013, or 3517.1014 of the Revised Code that is incomplete, the degree to which it is incomplete;

(vi) If the complaint involves the receipt of contributions in violation of section 3599.03 of the Revised Code, the dollar amount and number of contributions received in violation of that section;

(vii) If the complaint involves a failure to make the identification or a misstatement of the identification required under section 3517.105 or 3517.20 of the Revised Code, whether the failure or misstatement was purposely made;

(viii) If the complaint sets forth a failure to comply with or a violation of a section of the Revised Code described in division (A)(2)(c) of this section, whether the person or entity against whom the complaint has been made has committed more than one such failure or violation within a reasonable amount of time, or whether the cumulative nature of the failures or violations indicates a systematic disregard for the law.

(b) Prior to making a determination under division (A)(3)(a) of this section that the complaint should receive an expedited hearing under section 3517.156 of the Revised Code, the attorney shall take into consideration the number of panels of the commission that have cases pending before them and the number of cases pending before the panels and shall not make a determination that will place an undue burden on a panel of the commission.

(c) If the attorney determines that the complaint should receive an expedited hearing under section 3517.156 of the Revised Code, the attorney shall recommend to the commission that the complaint receive an expedited hearing, and, if a majority of the members of the commission agrees with the recommendation, the complaint shall receive an expedited hearing under that section.

(4) The attorney may join two or more complaints if the attorney determines that the allegations in each complaint are of the same or similar character, are based on the same act or failure to act, or are based on two or more acts or failures to act constituting parts of a common scheme or plan. If one complaint contains two or more allegations, the attorney may separate the allegations if they are not of the same or similar character, if they are not based on the same act or failure to act, or if they are not based on two or more acts or failures to act constituting parts of a common scheme or plan. If the attorney separates the allegations in a complaint, the attorney may make separate recommendations under division (A)(2) or (3) of this section for each allegation.

(B) Whenever a person or other entity files a complaint with the commission setting forth a failure to comply with or a violation of a section of the Revised Code as described in division (A)(2)(c) of this section and the complaint is filed during one of the periods of time specified in division (B)(1) of section 3517.156 of the Revised Code, the person or entity may request an expedited hearing under that section at the time the complaint is filed. The attorney for the commission shall inform the members of the commission of that request at the time the attorney makes a recommendation under division (A) of this section. The commission may grant the request for an expedited hearing under this division if it determines that an expedited hearing is practicable.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 12-22-1999; 03-31-2005



Section 3517.155 - Hearing on complaint.

(A)

(1) Except as otherwise provided in division (B) of this section, the Ohio elections commission shall hold its first hearing on a complaint filed with it, other than a complaint that receives an expedited hearing under section 3517.156 of the Revised Code, not later than ninety business days after the complaint is filed unless the commission has good cause to hold the hearing after that time, in which case it shall hold the hearing not later than one hundred eighty business days after the complaint is filed. At the hearing, the commission shall determine whether or not the failure to act or the violation alleged in the complaint has occurred and shall do only one of the following, except as otherwise provided in division (B) of this section or in division (B) of section 3517.151 of the Revised Code:

(a) Enter a finding that good cause has been shown not to impose a fine or not to refer the matter to the appropriate prosecutor;

(b) Impose a fine under section 3517.993 of the Revised Code;

(c) Refer the matter to the appropriate prosecutor;

(d) Direct the secretary of state or appropriate board of elections with the authority to certify a candidate to the ballot to remove a candidate's name from the ballot if the candidate is barred from the ballot under division (D) of section 3517.1010 of the Revised Code.

(2) As used in division (A) of this section, "appropriate prosecutor" means a prosecutor as defined in section 2935.01 of the Revised Code and either of the following:

(a) In the case of a failure to comply with or a violation of law involving a campaign committee or the committee's candidate, a political party, a legislative campaign fund, a political action committee, or a political contributing entity, that is required to file a statement of contributions and expenditures with the secretary of state under division (A) of section 3517.11 of the Revised Code, the prosecutor of Franklin county;

(b) In the case of a failure to comply with or a violation of law involving any other campaign committee or committee's candidate, or any other political party , political action committee, or political contributing entity either of the following as determined by the commission:

(i) The prosecutor of Franklin county;

(ii) The prosecutor of the county in which the candidacy or ballot question or issue is submitted to the electors or, if it is submitted in more than one county, the most populous of those counties.

(B) If the commission decides that the evidence is insufficient for it to determine whether or not the failure to act or the violation alleged in the complaint has occurred, the commission, by the affirmative vote of five members, may request that an investigatory attorney investigate the complaint. Upon that request, an investigatory attorney shall make an investigation in order to produce sufficient evidence for the commission to decide the matter. If the commission requests an investigation under this division, for good cause shown by the investigatory attorney, the commission may extend by sixty days the deadline for holding its first hearing on the complaint as required in division (A) of this section.

(C) The commission shall take one of the actions required under division (A) of this section not later than thirty days after the close of all the evidence presented.

(D)

(1) The commission shall make any finding of a failure to comply with or a violation of law in regard to a complaint that alleges a violation of division (D) of section 3517.1010, division (A) or (B) of section 3517.21, or division (A) or (B) of section 3517.22 of the Revised Code by clear and convincing evidence. The commission shall make any finding of a failure to comply with or a violation of law in regard to any other complaint by a preponderance of the evidence.

(2) If the commission finds a violation of division (B) of section 3517.21 or division (B) of section 3517.22 of the Revised Code, it shall refer the matter to the appropriate prosecutor under division (A)(1)(c) of this section and shall not impose a fine under division (A)(1)(b) of this section or section 3517.993 of the Revised Code.

(E) In an action before the commission or a panel of the commission, if the allegations of the complainant are not proved, and the commission takes the action described in division (A)(1)(a) of this section or a panel of the commission takes the action described in division (C)(1) of section 3517.156 of the Revised Code, the commission or a panel of the commission may find that the complaint is frivolous, and, if the commission or panel so finds, the commission shall order the complainant to pay reasonable attorney's fees and to pay the costs of the commission or panel as determined by a majority of the members of the commission. The costs paid to the commission or panel under this division shall be deposited into the Ohio elections commission fund.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005



Section 3517.156 - Probable cause hearing.

(A) If a complaint filed with the Ohio elections commission is to receive an expedited hearing pursuant to section 3517.154 of the Revised Code, a panel of at least three members of the commission shall hold a hearing on the complaint to determine whether there is probable cause to refer the matter to the full commission for a hearing under section 3517.155 of the Revised Code. Not more than one-half of the members of a panel shall be affiliated with the same political party. The chairperson of the commission shall call for the selection of a panel, as needed, and shall select the members of the panel by lot.

(B)

(1) Except as otherwise provided in section 3517.154 of the Revised Code and divisions (B)(2) and (3) of this section, the panel shall hold one expedited hearing on a complaint forwarded to it by the commission for an expedited hearing in accordance with this division. If a complaint is filed on or after the sixtieth day prior to a primary or special election or on or after the ninetieth day prior to the general election, but not later than the day of the primary, special, or general election to which the complaint relates, the hearing shall be held not later than two business days after the determination required to be made under division (A) of section 3517.154 of the Revised Code is made, unless the panel has good cause to hold the hearing after that time, in which case it shall hold the hearing not later than seven business days after that determination is made. All members of the panel shall be present before any official action may be taken, and a majority vote of the panel is required for any official action.

(2) The commission shall hold a hearing on a complaint that is filed prior to the periods of time specified in division (B)(1) of this section, or filed after the date of the election to which the complaint relates, at the times specified for hearing complaints in section 3517.155 of the Revised Code.

(3) The deadlines provided for in division (B)(1) of this section may be extended by agreement of all parties to the complaint but shall not be extended beyond the deadlines provided for in division (A) of section 3517.155 of the Revised Code.

(C) At the expedited hearing held under division (B)(1) of this section, the panel shall make only one of the following determinations:

(1) There is no probable cause to believe that the failure to comply with or the violation of a law alleged in the complaint has occurred. If the panel so determines, it shall dismiss the complaint.

(2) There is probable cause to believe that the failure to comply with or the violation of a law alleged in the complaint has occurred. If the panel so determines, it shall refer the complaint to the full commission, and the commission shall hold a hearing on the complaint under section 3517.155 of the Revised Code not later than ten days after the complaint is referred to it by the panel.

(3) The evidence is insufficient for the panel to make a determination under division (C)(1) or (2) of this section and further investigation of the complaint is necessary. If the panel so determines, it immediately shall request that an investigatory attorney investigate the complaint, and an investigatory attorney shall make an investigation in order to produce sufficient evidence upon which to decide the matter. If the panel requests that an investigatory attorney make an investigation, the complaint shall be referred to the full commission, and the commission shall hold a hearing on the complaint under section 3517.155 of the Revised Code.

(D) No panel of the commission shall impose a fine.

(E) If the panel dismisses the complaint under division (C)(1) of this section, the person who made the complaint may petition the full commission to reconsider the dismissal at a hearing under section 3517.155 of the Revised Code. A petition for reconsideration shall be filed not later than two business days after the dismissal of the complaint. The commission shall render its decision on the petition not later than three business days after receiving the petition. If the petition for reconsideration is granted, the commission shall hold a hearing on the complaint under section 3517.155 of the Revised Code not later than five business days after granting the petition.

If the petition for reconsideration is not granted, the commission shall order the person who filed the complaint to pay reasonable attorney's fees and to pay the costs of the panel that dismissed the complaint as determined by a majority of the members of the commission. The costs paid to the commission under this division shall be deposited into the Ohio elections commission fund.

(F) As used in this section, "expedited hearing" includes an automatic expedited hearing as prescribed in section 3517.154 of the Revised Code.

Effective Date: 12-22-1999



Section 3517.157 - Time limit for complaint.

(A) A complaint shall be filed with the Ohio elections commission within two years after the occurrence of the act or failure to act that is the subject of the complaint, except that if the act or failure to act involves fraud, concealment, or misrepresentation and was not discovered during that two-year period, a complaint may be filed within one year after discovery of such act or failure to act.

(B) Whoever files a complaint with the commission under section 3517.153 of the Revised Code may withdraw it at the following times:

(1) If the complaint receives an expedited hearing under section 3517.156 of the Revised Code, at any time prior to the hearing without the permission of the commission, or at any time after the hearing begins but only with the permission of the commission;

(2) If the complaint does not receive an expedited hearing, at any time.

(C) The commission may dismiss a complaint pending before it or before a panel of the commission.

(D) The commission or a panel of the commission shall conduct hearings in accordance with Chapter 119. of the Revised Code and the Rules of Civil Procedure, except as they are inconsistent with rules adopted by the commission. A party adversely affected by a final determination of the commission may appeal from the determination under section 119.12 of the Revised Code.

(E) The privilege granted to an attorney under section 2317.02 of the Revised Code shall be granted to the full-time attorney employed by the commission under division (H)(2) of section 3517.152 of the Revised Code, and the commission or a panel of the commission shall be considered the client of that attorney for purposes of that privilege.

(F) The members of the commission shall not do either of the following except at a meeting of the commission subject to section 121.22 of the Revised Code:

(1) Discuss among themselves a complaint pending before the commission or a panel of the commission;

(2) Discuss a complaint pending before the commission or a panel of the commission with a party to the complaint, an attorney representing a party to the complaint, or an investigatory attorney of the commission.

Effective Date: 08-24-1995



Section 3517.16 - Ohio political party fund.

(A) There is hereby created in the state treasury the Ohio political party fund. All moneys received as a result of individuals exercising the checkoff option on their state income tax returns provided for in section 5747.081 of the Revised Code shall be deposited in the fund. The tax commissioner shall pay money from the fund to the auditor of state and to political parties in the manner described in division (B) of this section.

(B)

(1) The auditor of state annually shall submit a report to the tax commissioner estimating the costs that the auditor of state will incur during that year in conducting audits under section 3517.17 of the Revised Code. The tax commissioner shall pay to the auditor of state, from the Ohio political party fund, moneys sufficient to pay the auditor of state's estimated costs of the audits referred to in this division.

(2) After the costs of audits are deducted under division (B)(1) of this section, the tax commissioner shall pay any moneys remaining in the fund only to political parties qualifying for them under division (B) of section 3517.17 of the Revised Code.

Effective Date: 10-20-1987; 03-31-2005



Section 3517.17 - Division of Ohio political party fund.

(A) At the beginning of each calendar quarter, after the costs of audits are deducted under division (B)(1) of section 3517.16 of the Revised Code, the tax commissioner shall divide any remaining moneys that have accrued in the Ohio political party fund during the previous quarter equally among all qualified political parties in the following manner. Of the public moneys to which a party is entitled:

(1) One-half shall be paid to the treasurer of the state executive committee of the party;

(2) One-half shall be distributed to the treasurer of each county executive committee of the various counties in accordance with the ratio that the number of checkoffs in each county bears to the total number of checkoffs, as determined by the tax commissioner.

Each party treasurer receiving public moneys from the Ohio political party fund shall deposit those moneys into the party's restricted fund created under section 3517.1012 of the Revised Code, shall expend and maintain those moneys subject to the requirements of that section and section 3517.18 of the Revised Code, and shall file deposit and disbursement statements as required by division (B) of section 3517.1012 of the Revised Code. The auditor of state shall annually audit the deposit and disbursement statements of the state committee of a political party that is eligible to receive public moneys collected during the previous year, to ascertain that all moneys in the party's restricted fund are expended in accordance with law. The auditor of state shall audit the deposit and disbursement statements of each county committee of such a political party to ascertain that all moneys in the party's restricted fund are expended in accordance with law at the time of the public office audit of that county under Chapter 117. of the Revised Code.

(B) Only major political parties, as defined in section 3501.01 of the Revised Code, may apply for public moneys from the Ohio political party fund. At the end of each even-numbered calendar year, the secretary of state shall announce the names of all such political parties, indicating that they may apply to receive such moneys during the ensuing two years. Any political party named at this time may, not later than the last day of January of the ensuing odd-numbered year, make application with the tax commissioner to receive public moneys. A political party that fails to make a timely application shall not receive public moneys during that two-year period. The tax commissioner shall prescribe an appropriate application form. Moneys from the fund shall be provided during the appropriate two-year period to each political party that makes a timely application in accordance with this division.

Effective Date: 07-26-1991; 03-31-2005



Section 3517.18 - Uses of Ohio political party fund.

(A) A political party receiving moneys from the Ohio political party fund may expend the moneys only for the following purposes:

(1) The defraying of operating and maintenance costs associated with political party headquarters, including rental or leasing costs, staff salaries, office equipment and supplies, postage, and the purchase, lease, or maintenance of computer hardware and software;

(2) The organization of voter registration programs and get-out-the-vote campaigns and the costs associated with voter registration and get-out-the-vote activities, including, but not limited to, rental costs for booth spaces at fairs, festivals, or similar events if voter registration forms are available at those booths, printing costs for registration forms, mailing costs for communications soliciting voter registration, and payments for the services of persons conducting voter registration and get-out-the-vote activities;

(3) The administration of party fund-raising drives;

(4) Paid advertisements in the electronic or printed media, sponsored jointly by two or more qualified political parties, to publicize the Ohio political party fund and to encourage taxpayers to support the income tax checkoff program;

(5) Direct mail campaigns or other communications with the registered voters of a party that are not related to any particular candidate or election;

(6) The preparation of reports required by law.

(B)

(1) Moneys from the Ohio political party fund shall not be used for any of the following purposes:

(a) To further the election or defeat of any particular candidate or to influence directly the outcome of any candidate or issue election;

(b) To pay party debts incurred as the result of any election;

(c) To make a payment clearly in excess of the market value of the item or service that is received for the payment.

(2) Moneys from the Ohio political party fund that are used as rental costs for booth spaces at fairs, festivals, or similar events, at which candidates are present or informational materials about candidates are available, are not used in violation of division (B)(1)(a) of this section if voter registration forms also are available at those booths and booth space is available for use by all candidates of the party renting the booth.

(C) If there is a question about the legitimacy of a party expenditure of public moneys, a designated agent of a political party receiving moneys from the Ohio political party fund may request the Ohio elections commission for an advisory opinion on the matter prior to making an expenditure of those public moneys. The commission shall afford the highest priority to a request made under this division.

Effective Date: 08-23-1995



Section 3517.19 - Sale of membership and mailing lists.

(A) As used in this section:

(1) "Financial institution" means a bank, savings and loan association, or credit union with its principal office in this state.

(2) "Political party" means only a major political party.

(B) A state political party may sell or lease its contributor, membership, or mailing lists, or any other lists upon which the party and a financial institution may agree, to any financial institution for either or both of the following purposes:

(1) Allowing the financial institution to use the name or logo of the political party on credit cards that it issues to persons identified on or through the contributor, membership, mailing, or other lists;

(2) Allowing the financial institution to use the name and goodwill of the political party in marketing its credit card program to persons identified on or through the contributor, membership, mailing, or other lists.

Effective Date: 10-30-1989



Section 3517.20 - Political publications identification of source.

(A)

(1) As used in this section:

(a) "Political publication for or against a candidate" means a notice, placard, advertisement, sample ballot, brochure, flyer, direct mailer, or other form of general publication that is designed to promote the nomination, election, or defeat of a candidate.

(b) "Political publication for or against an issue" means a notice, placard, advertisement, sample ballot, brochure, flyer, direct mailer, or other form of general publication that is designed to promote the adoption or defeat of a ballot issue or question or to influence the voters in an election.

(c) "Public political advertising" means newspapers, magazines, outdoor advertising facilities, direct mailings, or other similar types of general public political advertising, or flyers, handbills, or other nonperiodical printed matter.

(d) "Statewide candidate" has the same meaning as in section 3517.102 of the Revised Code.

(e) "Legislative candidate" means a candidate for the office of member of the general assembly.

(f) "Local candidate" means a candidate for an elective office of a political subdivision of this state.

(g) "Legislative campaign fund" has the same meaning as in section 3517.01 of the Revised Code.

(h) "Limited political action committee" means a political action committee of fewer than ten members.

(i) "Limited political contributing entity" means a political contributing entity of fewer than ten members.

(j) "Designated amount" means one hundred dollars in the case of a local candidate or a local ballot issue, two hundred fifty dollars in the case of a legislative candidate, or five hundred dollars in the case of a statewide candidate or a statewide ballot issue.

(k) "To issue" includes to print, post, distribute, reproduce for distribution, or cause to be issued, printed, posted, distributed, or reproduced for distribution.

(l) "Telephone bank" means more than five hundred telephone calls of an identical or substantially similar nature within any thirty-day period, whether those telephone calls are made by individual callers or by recording.

(2)

(a) No candidate, legislative campaign fund, political party, or other entity, except a political action committee , a political contributing entity, or a campaign committee, shall issue a form of political publication for or against a candidate, or shall make an expenditure for the purpose of financing political communications in support of or opposition to a candidate through public political advertising, unless the name and residence or business address of the candidate or the chairperson, treasurer, or secretary of the legislative campaign fund, political party, or other entity that issues or otherwise is responsible for that political publication or that makes an expenditure for that political communication appears in a conspicuous place on that political publication or is contained within that political communication.

(b) No campaign committee shall issue a form of political publication for or against a candidate, or shall make an expenditure for the purpose of financing political communications in support of or opposition to a candidate through public political advertising, unless the name of the campaign committee appears in a conspicuous place on that political publication or is contained within that political communication.

(3) No limited political action committee or limited political contributing entity shall do either of the following unless the name and residence or business address of the chairperson, treasurer, or secretary of the limited political action committee or limited political contributing entity involved appears in a conspicuous place in the political publication for or against a candidate described in division (A)(3)(a) of this section or is contained within the political communication described in division (A)(3)(b) of this section:

(a) Issue a form of political publication for or against a candidate that costs in excess of the designated amount or that is issued in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, a campaign committee, a legislative campaign fund, a political party, a political action committee with ten or more members, a political contributing entity with ten or more members, or a limited political action committee or limited political contributing entity that spends in excess of the designated amount on a related or the same or similar political publication for or against a candidate;

(b) Make an expenditure in excess of the designated amount in support of or opposition to a candidate or make an expenditure in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, a campaign committee, a legislative campaign fund, a political party, a political action committee with ten or more members, a political contributing entity with ten or more members, or a limited political action committee or limited political contributing entity that spends in excess of the designated amount in support of or opposition to the same candidate, for the purpose of financing political communications in support of or opposition to that candidate through public political advertising.

(4) No political action committee with ten or more members and no political contributing entity with ten or more members shall issue a form of political publication for or against a candidate, or shall make an expenditure for the purpose of financing political communications in support of or opposition to a candidate through public political advertising, unless the name and residence or business address of the chairperson, treasurer, or secretary of the political action committee or political contributing entity that issues or otherwise is responsible for that political publication or that makes an expenditure for that political communication through public political advertising appears in a conspicuous place in that political publication or is contained within that political communication.

(5)

(a) No corporation, labor organization, legislative campaign fund, political party, or other entity, except a political action committee or a campaign committee, shall issue a form of political publication for or against an issue, or shall make an expenditure for the purpose of financing political communications in support of or opposition to a ballot issue or question through public political advertising, unless the name and residence or business address of the chairperson, treasurer, or secretary of the corporation, labor organization, legislative campaign fund, political party, or other entity that issues or otherwise is responsible for that political publication or that makes an expenditure for that political communication through public political advertising appears in a conspicuous place in that political publication or is contained within that political communication.

(b) No campaign committee shall issue a form of political publication for or against an issue, or shall make an expenditure for the purpose of financing political communications in support of or opposition to a ballot issue or question through public political advertising, unless the name of the campaign committee appears in a conspicuous place in that political publication or is contained within that political communication.

(6) No limited political action committee shall do either of the following unless the name and residence or business address of the chairperson, treasurer, or secretary of the limited political action committee involved appears in a conspicuous place in the political publication for or against a ballot issue described in division (A)(6)(a) of this section or is contained within the political communication described in division (A)(6)(b) of this section:

(a) Issue a form of political publication for or against a ballot issue that costs in excess of the designated amount or that is issued in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, a campaign committee, a legislative campaign fund, a political party, a political action committee with ten or more members, or a limited political action committee that spends in excess of the designated amount for a related or the same or similar political publication for or against an issue;

(b) Make an expenditure in excess of the designated amount in support of or opposition to a ballot issue or make an expenditure in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, a campaign committee, a legislative campaign fund, a political party, a political action committee with ten or more members, or a limited political action committee that spends in excess of the designated amount in support of or opposition to the same ballot issue, for the purpose of financing political communications in support of or opposition to that ballot issue through public political advertising.

(7) No political action committee with ten or more members shall issue a form of political publication for or against an issue, or shall make an expenditure for the purpose of financing political communications in support of or opposition to a ballot issue or question through public political advertising, unless the name and residence or business address of the chairperson, treasurer, or secretary of the political action committee that issues or otherwise is responsible for that political publication or that makes an expenditure for that political communication appears in a conspicuous place in that political publication or is contained within that political communication.

(8) The disclaimer "paid political advertisement" is not sufficient to meet the requirements of this section.

(9) If the political publication described in division (A) of this section is issued by the regularly constituted central or executive committee of a political party that is organized as provided in this chapter, it shall be sufficiently identified if it bears the name of the committee and its chairperson or treasurer.

(10) If more than one piece of printed matter or printed political communications are mailed as a single packet, the requirements of division (A) of this section are met if one of the pieces of printed matter or printed political communications in the packet contains the name and residence or business address of the chairperson, treasurer, or secretary of the organization or entity that issues or is responsible for the printed matter or other printed political communications, except that if a campaign committee mails more than one piece of printed matter or printed political communications as a single packet, the requirements of division (A) of this section are met if one of the pieces of printed matter or printed political communications in the packet contains the name of the campaign committee.

(11) This section does not apply to the transmittal of personal correspondence that is not reproduced by machine for general distribution.

(12) The secretary of state, by rule, may exempt from the requirements of this section, printed matter and certain other kinds of printed communications such as campaign buttons, balloons, pencils, or similar items, the size or nature of which makes it unreasonable to add an identification or disclaimer.

(13) The disclaimer or identification described in division (A) of this section, when paid for by a campaign committee, shall be identified by the words "paid for by" followed by the name of the campaign committee and the appropriate officer of the committee, identified by name and title. The identification or disclaimer may use reasonable abbreviations for common terms such as "treasurer" or "committee".

(B)

(1) No candidate, campaign committee, legislative campaign fund, political party, political action committee, limited political action committee, political contributing entity, limited political contributing entity, or other entity shall utter or cause to be uttered, over the broadcasting facilities of any radio or television station within this state, any communication that is designed to promote the nomination, election, or defeat of a candidate, or the adoption or defeat of an issue or to influence the voters in an election, unless the speaker identifies the speaker with the speaker's name and residence address or unless the communication identifies the chairperson, treasurer, or secretary of the organization responsible for the communication with the name and residence or business address of that officer, except that communications by radio need not broadcast the residence or business address of the officer. However, a radio station, for a period of at least six months, shall keep the residence or business address on file and divulge it to any person upon request.

No person operating a broadcast station or an organ of printed media shall broadcast or print a paid political communication that does not contain the identification required by this section.

(2) Division (B) of this section does not apply to any communications made on behalf of a radio or television station or network by any employee of such radio or television station or network while acting in the course of the employee's employment.

(3) No candidate or entity described in division (B)(1) of this section shall use or cause to be used a false, fictitious, or fraudulent name or address in the making or issuing of a publication or communication included within the provisions of this section.

(C) No candidate, campaign committee, legislative campaign fund, political party, political action committee, limited political action committee, political contributing entity, limited political contributing entity, or other person or entity shall conduct a telephone bank for the purpose of promoting the nomination, election, or defeat of a candidate or the adoption or defeat of an issue or to influence the voters in an election, unless the call includes a disclaimer that identifies the name of the candidate, campaign committee, legislative campaign fund, political party, political action committee, limited political action committee, political contributing entity, limited political contributing entity, or other person or entity paying for the telephone bank.

(D) Before a prosecution may commence under this section, a complaint shall be filed with the Ohio elections commission under section 3517.153 of the Revised Code. After the complaint is filed, the commission shall proceed in accordance with sections 3517.154 to 3517.157 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-13-1998; 03-31-2005; 04-26-2005



Section 3517.21 - Infiltration of campaign - false statements in campaign materials - election of candidate.

(A) No person, during the course of any campaign for nomination or election to public office or office of a political party, shall knowingly and with intent to affect the outcome of such campaign do any of the following:

(1) Serve, or place another person to serve, as an agent or employee in the election campaign organization of a candidate for the purpose of acting to impede the conduct of the candidate's campaign for nomination or election or of reporting information to the employee's employer or the agent's principal without the knowledge of the candidate or the candidate's organization;

(2) Promise, offer, or give any valuable thing or valuable benefit to any person who is employed by or is an agent of a candidate or a candidate's election campaign organization for the purpose of influencing the employee or agent with respect to the improper discharge of the employee's or agent's campaign duties or to obtain information about the candidate or the candidate's campaign organization.

(B) No person, during the course of any campaign for nomination or election to public office or office of a political party, by means of campaign materials, including sample ballots, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise, shall knowingly and with intent to affect the outcome of such campaign do any of the following:

(1) Use the title of an office not currently held by a candidate in a manner that implies that the candidate does currently hold that office or use the term "re-elect" when the candidate has never been elected at a primary, general, or special election to the office for which he or she is a candidate;

(2) Make a false statement concerning the formal schooling or training completed or attempted by a candidate; a degree, diploma, certificate, scholarship, grant, award, prize, or honor received, earned, or held by a candidate; or the period of time during which a candidate attended any school, college, community technical school, or institution;

(3) Make a false statement concerning the professional, occupational, or vocational licenses held by a candidate, or concerning any position the candidate held for which the candidate received a salary or wages;

(4) Make a false statement that a candidate or public official has been indicted or convicted of a theft offense, extortion, or other crime involving financial corruption or moral turpitude;

(5) Make a statement that a candidate has been indicted for any crime or has been the subject of a finding by the Ohio elections commission without disclosing the outcome of any legal proceedings resulting from the indictment or finding;

(6) Make a false statement that a candidate or official has a record of treatment or confinement for mental disorder;

(7) Make a false statement that a candidate or official has been subjected to military discipline for criminal misconduct or dishonorably discharged from the armed services;

(8) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a candidate by a person or publication;

(9) Make a false statement concerning the voting record of a candidate or public official;

(10) Post, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.

As used in this section, "voting record" means the recorded "yes" or "no" vote on a bill, ordinance, resolution, motion, amendment, or confirmation.

(C) Before a prosecution may commence under this section, a complaint shall be filed with the Ohio elections commission under section 3517.153 of the Revised Code. After the complaint is filed, the commission shall proceed in accordance with sections 3517.154 to 3517.157 of the Revised Code.

Effective Date: 08-24-1995



Section 3517.22 - Infiltration of campaign - false statements in campaign materials - issues.

(A) No person during the course of any campaign in advocacy of or in opposition to the adoption of any proposition or issue submitted to the voters shall knowingly and with intent to affect the outcome of such campaign do any of the following:

(1) Serve, or place another person to serve, as an agent or employee in the election campaign organization of a committee which advocates or is in opposition to the adoption of any ballot proposition or issue for the purpose of acting to impede the conduct of the campaign on the proposition or issue or of reporting information to the employee's employer or the agent's principal without the knowledge of the committee;

(2) Promise, offer, or give any valuable thing or valuable benefit to any person who is employed by or is an agent of a committee in advocacy of or in opposition to the adoption of any ballot proposition or issue, for the purpose of influencing the employee or agent with respect to the improper discharge of the employee's or agent's campaign duties or to obtain information about the committee's campaign organization.

(B) No person, during the course of any campaign in advocacy of or in opposition to the adoption of any ballot proposition or issue, by means of campaign material, including sample ballots, an advertisement on radio or television or in a newspaper or periodical, a public speech, a press release, or otherwise, shall knowingly and with intent to affect the outcome of such campaign do any of the following:

(1) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a ballot proposition or issue by a person or publication;

(2) Post, publish, circulate, distribute, or otherwise disseminate, a false statement, either knowing the same to be false or acting with reckless disregard of whether it was false or not, that is designed to promote the adoption or defeat of any ballot proposition or issue.

(C) Before a prosecution may commence under this section, a complaint shall be filed with the Ohio elections commission under section 3517.153 of the Revised Code. After the complaint is filed, the commission shall proceed in accordance with sections 3517.154 to 3517.157 of the Revised Code.

Effective Date: 08-24-1995



Section 3517.23 - Rules for administration of campaign finance and advertising.

The secretary of state shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary for the administration and enforcement of sections 3517.08 to 3517.13, 3517.18, 3517.20 to 3517.22, 3599.03, and 3599.031 of the Revised Code and shall provide each candidate, political action committee, political contributing entity, legislative campaign fund, political party, and person making disbursements to pay the direct costs of producing or airing electioneering communications with written instructions and explanations in order to ensure compliance with sections 3517.08 to 3517.13, 3517.17, 3517.18, 3517.20 to 3517.22, 3599.03, and 3599.031 of the Revised Code.

Effective Date: 07-13-1998; 03-31-2005; 04-26-2005



Section 3517.99 - Penalty.

This section establishes penalties only with respect to acts or failures to act that occur before the effective date of this amendment.

(A) Any candidate whose campaign committee violates division (A)(1) or (2) of section 3517.13 of the Revised Code shall be fined one thousand dollars for each day of violation.

(B) Any candidate whose campaign committee violates division (B) of section 3517.13 of the Revised Code, any political party that violates division (F)(1) of section 3517.101 of the Revised Code, or any person who violates division (E) of section 3517.13 of the Revised Code shall be fined one hundred dollars for each day of violation.

(C) Any candidate whose campaign committee violates division (C) or (D) of section 3517.13 of the Revised Code shall be fined twenty-five dollars for each day of violation.

(D) Whoever violates division (F)(2) of section 3517.101 or division (G) of section 3517.13 of the Revised Code shall be fined not more than ten thousand dollars, or if the offender is a person who was nominated or elected to public office, the offender shall forfeit the nomination or the office to which the offender was nominated, elected, or both.

(E) Whoever violates division (F) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount contributed.

(F) Whoever violates division (H) of section 3517.13 of the Revised Code is guilty of a minor misdemeanor.

(G) Whoever violates division (O), (P), or (Q) of section 3517.13 of the Revised Code is guilty of a misdemeanor of the first degree.

(H) Any state or county committee of a political party that violates division (B)(1) of section 3517.18 of the Revised Code shall be fined an amount equal to twice the amount of the improper expenditure.

(I) Any state or county political party that violates division (G) of section 3517.101 of the Revised Code shall be fined an amount equal to twice the amount of the improper expenditure or use.

(J)

(1) Any individual who violates division (B)(1) of section 3517.102 of the Revised Code and knows that the contribution the individual makes violates that division shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(2) Any political action committee that violates division (B)(2) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(3) Any campaign committee that violates division (B)(3) or (5) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(4) Any legislative campaign fund that violates division (B)(6) of section 3517.102 of the Revised Code, and any state political party, county political party, or state candidate fund of a state political party or county political party that violates division (B)(6) of that section, shall be fined an amount equal to three times the amount transferred or contributed in excess of the amount permitted by those divisions, as applicable.

(5) A political party that violates division (B)(4) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(6) Notwithstanding divisions (J)(1), (2), (3), and (4) of this section, no fine shall be imposed if the excess amount contributed meets either of the following conditions:

(a) It is completely refunded within five business days after it is accepted.

(b) It is less than or equal to the amount permitted under division (B)(1), (2), (3), (4), (5), or (6) of section 3517.102 of the Revised Code, whichever is applicable, and the excess is completely refunded within ten business days after notification to the recipient of the contribution by the board of elections or the secretary of state that a contribution in excess of the permitted amount has been received.

(K)

(1) Any campaign committee that violates division (C)(1), (2), (3), or (6) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(2) Any state or county political party that violates division (C)(4) of section 3517.102 of the Revised Code shall be fined an amount from its state candidate fund equal to three times the amount accepted in excess of the amount permitted by that division.

(3) Any legislative campaign fund that violates division (C)(5) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(4) Any political action committee that violates division (C)(7) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(5) Notwithstanding divisions (K)(1), (2), (3), and (4) of this section, no fine shall be imposed if the excess accepted meets either of the following conditions:

(a) It is completely refunded within five business days after its acceptance.

(b) It is less than or equal to the amount permitted under division (C)(1), (2), (3), (4), (5), (6), or (7) of section 3517.102 of the Revised Code, whichever is applicable, and the excess is completely refunded within ten business days after notification to the recipient of the contribution by the board of elections or the secretary of state that a contribution in excess of the permitted amount has been received.

(L)

(1) Any legislative campaign fund that violates division (F)(1) of section 3517.102 of the Revised Code shall be fined twenty-five dollars for each day of violation.

(2) Any legislative campaign fund that violates division (F)(2) of section 3517.102 of the Revised Code shall give to the treasurer of state for deposit into the state treasury to the credit of the Ohio elections commission fund all excess contributions not disposed of as required by division (E) of section 3517.102 of the Revised Code.

(M) Whoever violates section 3517.105 of the Revised Code shall be fined one thousand dollars.

(N)

(1) Whoever solicits a contribution in violation of section 3517.092 or violates division (B) of section 3517.09 of the Revised Code is guilty of a misdemeanor of the first degree.

(2) Whoever knowingly accepts a contribution in violation of division (B) or (C) of section 3517.092 of the Revised Code shall be fined an amount equal to three times the amount accepted in violation of either of those divisions and shall return to the contributor any amount so accepted. Whoever unknowingly accepts a contribution in violation of division (B) or (C) of section 3517.092 of the Revised Code shall return to the contributor any amount so accepted.

(O) Whoever violates division (S) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount of funds transferred or three times the value of the assets transferred in violation of that division.

(P) Any campaign committee that accepts a contribution or contributions in violation of section 3517.108 of the Revised Code, uses a contribution in violation of that section, or fails to dispose of excess contributions in violation of that section shall be fined an amount equal to three times the amount accepted, used, or kept in violation of that section.

(Q) Any political party, state candidate fund, legislative candidate fund, or campaign committee that violates division (T) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount contributed or accepted in violation of that section.

(R) Any campaign committee that fails to file the declaration of filing-day finances required by division (F) of section 3517.109 of the Revised Code shall be fined twenty-five dollars for each day of violation.

(S) Any campaign committee that fails to dispose of contributions under divisions (B) and (C) of section 3517.109 of the Revised Code shall give to the treasurer of state for deposit to the credit of the Ohio elections commission fund created under division (E)(2) of section 3517.102 of the Revised Code all contributions not disposed of pursuant to those divisions.

Effective Date: 08-24-1995



Section 3517.991 - Fine schedule for violations before 8-24-95.

This section authorizes fines to be imposed only with respect to acts or failures to act that occur before the effective date of this amendment.

The Ohio elections commission shall impose the fines established in the schedule of fines adopted by the commission created under section 3517.14 of the Revised Code that is in effect immediately prior to the effective date of this amendment. Fines imposed for violations occurring before an election shall be at least twice the amount of those for violations occurring after an election. The schedule of fines so established shall take into account the need for different levels of penalties depending on the level of office being sought and shall not exceed the fines for the same offenses specified in sections 3517.99, 3599.03, and 3599.031 of the Revised Code, or if not so specified shall not exceed one thousand dollars. Fines imposed by the commission under this section shall be paid into the general revenue fund.

Effective Date: 08-24-1995



Section 3517.992 - Penalties for violations on or after 8-24-95.

This section establishes penalties only with respect to acts or failures to act that occur on and after August 24, 1995.

(A)

(1) A candidate whose campaign committee violates division (A), (B), (C), (D), or (V) of section 3517.13 of the Revised Code, or a treasurer of a campaign committee who violates any of those divisions, shall be fined not more than one hundred dollars for each day of violation.

(2) Whoever violates division (E) or (X)(5) of section 3517.13or division (E)(1) of section 3517.1014 of the Revised Code shall be fined not more than one hundred dollars for each day of violation.

(B) A political party that violates division (F)(1) of section 3517.101 of the Revised Code shall be fined not more than one hundred dollars for each day of violation.

(C) Whoever violates division (F)(2) of section 3517.101 , division (G) of section 3517.13, or division (E)(2) or (3) of section 3517.1014 of the Revised Code shall be fined not more than ten thousand dollars or, if the offender is a person who was nominated or elected to public office, shall forfeit the nomination or the office to which the offender was elected, or both.

(D) Whoever violates division (F) of section 3517.13 of the Revised Code shall be fined not more than three times the amount contributed.

(E) Whoever violates division (H) of section 3517.13 of the Revised Code shall be fined not more than one hundred dollars.

(F) Whoever violates division (O), (P), or (Q) of section 3517.13 of the Revised Code is guilty of a misdemeanor of the first degree.

(G) A state or county committee of a political party that violates division (B)(1) of section 3517.18 of the Revised Code shall be fined not more than twice the amount of the improper expenditure.

(H) A state or county political party that violates division (G) of section 3517.101 of the Revised Code shall be fined not more than twice the amount of the improper expenditure or use.

(I)

(1) Any individual who violates division (B)(1) of section 3517.102 of the Revised Code and knows that the contribution the individual makes violates that division shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(2) Any political action committee that violates division (B)(2) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(3) Any campaign committee that violates division (B)(3) or (5) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(4)

(a) Any legislative campaign fund that violates division (B)(6) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount transferred or contributed in excess of the amount permitted by that division, as applicable.

(b) Any state political party, county political party, or state candidate fund of a state political party or county political party that violates division (B)(6) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount transferred or contributed in excess of the amount permitted by that division, as applicable.

(c) Any political contributing entity that violates division (B)(7) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(5) Any political party that violates division (B)(4) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount contributed in excess of the amount permitted by that division.

(6) Notwithstanding divisions (I)(1), (2), (3), (4), and (5) of this section, no violation of division (B) of section 3517.102 of the Revised Code occurs, and the secretary of state shall not refer parties to the Ohio elections commission, if the amount transferred or contributed in excess of the amount permitted by that division meets either of the following conditions:

(a) It is completely refunded within five business days after it is accepted.

(b) It is completely refunded on or before the tenth business day after notification to the recipient of the excess transfer or contribution by the board of elections or the secretary of state that a transfer or contribution in excess of the permitted amount has been received.

(J)

(1) Any campaign committee that violates division (C)(1), (2), (3), or (6) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(2)

(a) Any county political party that violates division (C)(4)(a)(ii) or (iii) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted.

(b) Any county political party that violates division (C)(4)(a)(i) of section 3517.102 of the Revised Code shall be fined an amount from its state candidate fund equal to three times the amount accepted in excess of the amount permitted by that division.

(c) Any state political party that violates division (C)(4)(b) of section 3517.102 of the Revised Code shall be fined an amount from its state candidate fund equal to three times the amount accepted in excess of the amount permitted by that division.

(3) Any legislative campaign fund that violates division (C)(5) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(4) Any political action committee or political contributing entity that violates division (C)(7) of section 3517.102 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(5) Notwithstanding divisions (J)(1), (2), (3), and (4) of this section, no violation of division (C) of section 3517.102 of the Revised Code occurs, and the secretary of state shall not refer parties to the Ohio elections commission, if the amount transferred or contributed in excess of the amount permitted to be accepted by that division meets either of the following conditions:

(a) It is completely refunded within five business days after its acceptance.

(b) It is completely refunded on or before the tenth business day after notification to the recipient of the excess transfer or contribution by the board of elections or the secretary of state that a transfer or contribution in excess of the permitted amount has been received.

(K)

(1) Any legislative campaign fund that violates division (F)(1) of section 3517.102 of the Revised Code shall be fined twenty-five dollars for each day of violation.

(2) Any legislative campaign fund that violates division (F)(2) of section 3517.102 of the Revised Code shall give to the treasurer of state for deposit into the state treasury to the credit of the Ohio elections commission fund all excess contributions not disposed of as required by division (E) of section 3517.102 of the Revised Code.

(L) Whoever violates section 3517.105 of the Revised Code shall be fined one thousand dollars.

(M)

(1) Whoever solicits a contribution in violation of section 3517.092 or violates division (B) of section 3517.09 of the Revised Code is guilty of a misdemeanor of the first degree.

(2) Whoever knowingly accepts a contribution in violation of division (B) or (C) of section 3517.092 of the Revised Code shall be fined an amount equal to three times the amount accepted in violation of either of those divisions and shall return to the contributor any amount so accepted. Whoever unknowingly accepts a contribution in violation of division (B) or (C) of section 3517.092 of the Revised Code shall return to the contributor any amount so accepted.

(N) Whoever violates division (S) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount of funds transferred or three times the value of the assets transferred in violation of that division.

(O) Any campaign committee that accepts a contribution or contributions in violation of section 3517.108 of the Revised Code, uses a contribution in violation of that section, or fails to dispose of excess contributions in violation of that section shall be fined an amount equal to three times the amount accepted, used, or kept in violation of that section.

(P) Any political party, state candidate fund, legislative candidate fund, or campaign committee that violates division (T) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount contributed or accepted in violation of that section.

(Q) A treasurer of a committee or another person who violates division (U) of section 3517.13 of the Revised Code shall be fined not more than two hundred fifty dollars.

(R) Whoever violates division (I) or (J) of section 3517.13 of the Revised Code shall be fined not more than one thousand dollars. Whenever a person is found guilty of violating division (I) or (J) of section 3517.13 of the Revised Code, the contract awarded in violation of either of those divisions shall be rescinded if its terms have not yet been performed.

(S) A candidate whose campaign committee violates or a treasurer of a campaign committee who violates section 3517.081 of the Revised Code, and a candidate whose campaign committee violates or a treasurer of a campaign committee or another person who violates division (C) of section 3517.10 of the Revised Code, shall be fined not more t han five hundred dollars.

(T) A candidate whose campaign committee violates or a treasurer of a committee who violates division (B) of section 3517.09 of the Revised Code, or a candidate whose campaign committee violates or a treasurer of a campaign committee or another person who violates division (C) of section 3517.09 of the Revised Code shall be fined not more than one thousand dollars.

(U) Whoever violates section 3517.20 of the Revised Code shall be fined not more than five hundred dollars.

(V) Whoever violates section 3517.21 or 3517.22 of the Revised Code shall be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

(W) A campaign committee that is required to file a declaration of no limits under division (D)(2) of section 3517.103 of the Revised Code that, before filing that declaration, accepts a contribution or contributions that exceed the limitations prescribed in section 3517.102 of the Revised Code, shall return that contribution or those contributions to the contributor.

(X) Any campaign committee that fails to file the declaration of filing-day finances required by division (F) of section 3517.109 or the declaration of primary-day finances or declaration of year-end finances required by division (E) of section 3517.1010 of the Revised Code shall be fined twenty-five dollars for each day of violation.

(Y)

(1) Any campaign committee that fails to dispose of excess funds or excess aggregate contributions under division (B) of section 3517.109 of the Revised Code in the manner required by division (C) of that section or under division (B) of section 3517.1010 of the Revised Code in the manner required by division (C) of that section shall give to the treasurer of state for deposit into the Ohio elections commission fund created under division (I) of section 3517.152 of the Revised Code all funds not disposed of pursuant to those divisions.

(2) Any treasurer of a transition fund that fails to dispose of assets remaining in the transition fund as required under division (H)(1) or (2) of section 3517.1014 of the Revised Code shall give to the treasurer of state for deposit into the Ohio elections commission fund all assets not disposed of pursuant to that division.

(Z) Any individual, campaign committee, political action committee, political contributing entity, legislative campaign fund, political party, treasurer of a transition fund, or other entity that violates any provision of sections 3517.09 to 3517.12 of the Revised Code for which no penalty is provided for under any other division of this section shall be fined not more than one thousand dollars.

(AA)

(1) Whoever knowingly violates division (W)(1) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount contributed, expended, or promised in violation of that division or ten thousand dollars, whichever amount is greater.

(2) Whoever knowingly violates division (W)(2) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount solicited or accepted in violation of that division or ten thousand dollars, whichever amount is greater.

(BB) Whoever knowingly violates division (C) or (D) of section 3517.1011 of the Revised Code shall be fined not more than ten thousand dollars plus not more than one thousand dollars for each day of violation.

(CC)

(1) Subject to division (CC)(2) of this section, whoever violates division (H) of section 3517.1011 of the Revised Code shall be fined an amount up to three times the amount disbursed for the direct costs of airing the communication made in violation of that division.

(2) Whoever has been ordered by the Ohio elections commission or by a court of competent jurisdiction to cease making communications in violation of division (H) of section 3517.1011 of the Revised Code who again violates that division shall be fined an amount equal to three times the amount disbursed for the direct costs of airing the communication made in violation of that division.

(DD)

(1) Any corporation or labor organization that violates division (X)(3)(a) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount given in excess of the amount permitted by that division.

(2) Any state or county political party that violates division (X)(3)(b) of section 3517.13 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

(EE)

(1) Any campaign committee or person who violates division (C)(1)(b) or (c) of section 3517.1014 of the Revised Code shall be fined an amount equal to three times the amount donated in excess of the amount permitted by that division.

(2) Any officeholder or treasurer of a transition fund who violates division (C)(3)(a) or (b) of section 3517.1014 of the Revised Code shall be fined an amount equal to three times the amount accepted in excess of the amount permitted by that division.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 12-22-1999; 03-31-2005; 04-26-2005

Editor's Note: Amendments by 126th Legislative Assembly, ch. 181, HB 694, § 1, and 127th General Assembly, ch. 15, HB 119, § 101.01, deleted per the decision in United Auto Workers, Local Union 1112 v. Brunner, 182 Ohio App.3d 1, 2009-Ohio-1750.



Section 3517.993 - Fine schedule for violations after 8-24-95.

This section authorizes the establishment of fines that may be imposed only with respect to acts or failures to act that occur on and after August 24, 1995.

(A) Except as otherwise provided in division (D)(2) of section 3517.155 of the Revised Code, the Ohio elections commission may impose administrative fines under division (A)(1)(b) of section 3517.155 of the Revised Code in accordance with the amounts set forth under sections 3517.992, 3599.03, and 3599.031 of the Revised Code.

(B) The commission may suspend all or part of a fine it imposes under this section upon whatever terms and conditions the commission considers just.

(C)

(1) The commission shall consider any of the following circumstances in determining whether to impose a maximum fine under this section:

(a) Whether the violator has been found guilty of any other violation of Title XXXV [35] of the Revised Code;

(b) Whether the violation was made knowingly or purposely;

(c) Whether any relevant statements, addenda, or affidavits required to be filed have not been filed;

(d) Whether the violator has any outstanding fines imposed for a violation of Title XXXV [35] of the Revised Code;

(e) Whether the violation occurred during the course of a campaign.

(2) The commission shall consider any of the following circumstances in determining whether to impose a minimal fine or no fine under this section:

(a) Whether the violator previously has not been found guilty of any other violation of Title XXXV [35] of the Revised Code;

(b) Whether the violator has promptly corrected the violator's violation;

(c) Whether the nature and circumstances of the violation merit a minimum fine;

(d) Whether there are substantial grounds tending to excuse or justify the violation, although failing to establish a defense to the violation;

(e) Whether the violation was not purposely committed.

(3) The circumstances set forth in divisions (C)(1) and (2) of this section shall be considered by, but shall not control the decision of, the commission in imposing a fine.

(D) Fines imposed by the commission under this section shall be paid into the Ohio elections commission fund.

Effective Date: 12-22-1999






Chapter 3519 - INITIATIVE; REFERENDUM

Section 3519.01 - Initiative and referendum petitions.

(A) Only one proposal of law or constitutional amendment to be proposed by initiative petition shall be contained in an initiative petition to enable the voters to vote on that proposal separately. A petition shall include the text of any existing statute or constitutional provision that would be amended or repealed if the proposed law or constitutional amendment is adopted.

Whoever seeks to propose a law or constitutional amendment by initiative petition shall, by a written petition signed by one thousand qualified electors, submit the proposed law or constitutional amendment and a summary of it to the attorney general for examination. Within ten days after the receipt of the written petition and the summary of it, the attorney general shall conduct an examination of the summary. If, in the opinion of the attorney general, the summary is a fair and truthful statement of the proposed law or constitutional amendment, the attorney general shall so certify and then forward the submitted petition to the Ohio ballot board for its approval under division (A) of section 3505.062 of the Revised Code. If the Ohio ballot board returns the submitted petition to the attorney general with its certification as described in that division, the attorney general shall then file with the secretary of state a verified copy of the proposed law or constitutional amendment together with its summary and the attorney general's certification.

Whenever the Ohio ballot board divides an initiative petition into individual petitions containing only proposed law or constitutional amendment under division (A) of section 3505.062 of the Revised Code resulting in the need for the petitioners to resubmit to the attorney general appropriate summaries for each of the individual petitions arising from the board's division of the initiative petition, the attorney general shall review the resubmitted summaries, within ten days after their receipt, to determine if they are a fair and truthful statement of the respective proposed laws or constitutional amendments and, if so, certify them. These resubmissions shall contain no new explanations or arguments. Then, the attorney general shall file with the secretary of state a verified copy of each of the proposed laws or constitutional amendments together with their respective summaries and the attorney general's certification of each.

(B)

(1) Whoever seeks to file a referendum petition against any law, section, or item in any law shall, by a written petition signed by one thousand qualified electors, submit the measure to be referred and a summary of it to the secretary of state and, on the same day or within one business day before or after that day, submit a copy of the petition, measure, and summary to the attorney general.

(2) Not later than ten business days after receiving the petition, measure, and summary, the secretary of state shall do both of the following:

(a) Have the validity of the signatures on the petition verified;

(b) After comparing the text of the measure to be referred with the copy of the enrolled act on file in the secretary of state's office containing the law, section, or item of law, determine whether the text is correct and, if it is, so certify.

(3) Not later than ten business days after receiving a copy of the petition, measure, and summary, the attorney general shall examine the summary and, if in the attorney general's opinion, the summary is a fair and truthful statement of the measure to be referred, so certify.

(C) Any person who is aggrieved by a certification decision under division (A) or (B) of this section may challenge the certification or failure to certify of the attorney general in the supreme court, which shall have exclusive, original jurisdiction in all challenges of those certification decisions.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 09-15-1989; 05-02-2006



Section 3519.02 - Designation of committee.

The petitioners shall designate in any initiative, referendum, or supplementary petition and on each of the several parts of such petition a committee of not less than three nor more than five of their number who shall represent them in all matters relating to such petitions. Notice of all matters or proceedings pertaining to such petitions may be served on said committee, or any of them, either personally or by registered mail, or by leaving such notice at the usual place of residence of each of them.

Effective Date: 10-01-1953



Section 3519.03 - Argument or explanation of petitions.

(A) The committee named in a initiative petition may prepare the argument or explanation, or both, in favor of the measure proposed, and the committee named in a referendum petition may prepare the argument or explanation, or both, against any law or section or item of law. The persons who prepare the argument or explanation, or both, in opposition to the initiated proposal, or the argument or explanation, or both, in favor of the measure to be referred shall be named by the general assembly, if it is in session, or by the governor, if the general assembly is not in session. Such argument or explanation, or both, shall not exceed three hundred words and shall be filed with the secretary of state at least eighty days prior to the date of the election at which the measure is to be voted upon.

(B)

(1) If the committee named in an initiative petition, the committee named in a referendum petition, or other persons designated under division (A) of this section fail to prepare and file their arguments or explanations by the eightieth day before the date of the election, the secretary of state shall notify the Ohio ballot board that those arguments or explanations have not been so prepared and filed. The board then shall prepare the missing arguments or explanations or designate a group of persons to prepare those arguments or explanations. All arguments or explanations prepared under this division shall be filed with the secretary of state no later than seventy-five days before the date of the election. No argument or explanation shall exceed three hundred words.

(2) If the Ohio ballot board fails to provide for the preparation of missing arguments or explanations under division (B)(1) of this section after being notified by the secretary of state that one or more arguments or explanations have not been timely prepared and filed, the positions of the four appointed members of the board shall be considered vacant, and new members shall be appointed in the manner provided for original appointments.

Effective Date: 2002 HB445 12-23-2002; 05-02-2006



Section 3519.04 - Estimate of annual expenditure of public funds proposed and annual yield of proposed taxes.

Within two days after receipt, under division (A) of section 3519.01 of the Revised Code, of the verified copy of a proposed state law or constitutional amendment proposing the levy of any tax or involving a matter that will necessitate the expenditure of any funds of the state or any political subdivision of the state, the secretary of state shall request of the office of budget and management an estimate of any annual expenditure of public funds proposed and of the tax commissioner the annual yield of any proposed taxes. The office of budget and management, on receipt of a request for an estimate of the annual expenditure of public funds proposed, shall prepare the estimate and file it in the office of the secretary of state. The tax commissioner, on receipt of a request for an estimate of the annual yield of any proposed taxes, shall prepare the estimate and file it in the office of the secretary of state. The office of budget and management and the tax commissioner may issue a joint estimate if the proposed state law or constitutional amendment necessitates both the expenditure of public funds and a levy of any tax.

Upon receipt of an estimate of the annual expenditure of public funds proposed from the office of budget and management, an estimate of the annual yield of any proposed taxes from the tax commissioner, or a joint estimate of the annual expenditure of public funds proposed and the annual yield of any proposed taxes from the office of budget and management and the tax commissioner, the secretary of state shall post the estimate on a web site of the office of secretary of state for thirty days before the election at which the proposed state law or constitutional amendment will be voted upon.

Effective Date: 03-14-2003; 05-02-2006



Section 3519.05 - [Effective Until 6/21/2013] Form of petitions.

If the measure to be submitted proposes a constitutional amendment, the heading of each part of the petition shall be prepared in the following form, and printed in capital letters in type of the approximate size set forth:

"INITIATIVE PETITION

Amendment to the Constitution

Proposed by Initiative Petition

To be submitted directly to the electors"

"Amendment" printed in fourteen-point boldface type shall precede the title, which shall be briefly expressed and printed in eight-point type. The summary shall then be set forth printed in ten-point type, and then shall follow the certification of the attorney general, under proper date, which shall also be printed in ten-point type. The petition shall then set forth the names and addresses of the committee of not less than three nor more than five to represent the petitioners in all matters relating to the petition or its circulation.

Immediately above the heading of the place for signatures on each part of the petition the following notice shall be printed in boldface type:

"NOTICE

Whoever knowingly signs this petition more than once; except as provided in section 3501.382 of the Revised Code, signs a name other than one's own on this petition; or signs this petition when not a qualified voter, is liable to prosecution."

The heading of the place for signatures shall be substantially as follows:

"(Sign with ink . Your name, residence, and date of signing must be given.)

____________ __________ ___________ __________________________________ _______ ________

Signature County Township Rural Route or other Post-office Address Month Day Year

____________ __________ ___________ _________________________________ _______ ________

(Voters who do not live in a municipal corporation should fill in the information called for by headings printed above.)

(Voters who reside in municipal corporations should fill in the information called for by headings printed below.)

__________ _______ _________ _________ ______________________________

Signature County City or Village Street and Number Ward Precinct Month Day Year"

___________ _______ _________ _________ ______________________________

The text of the proposed amendment shall be printed in full, immediately following the place for signatures, and shall be prefaced by "Be it resolved by the people of the State of Ohio." Immediately following the text of the proposed amendment must appear the following form:

"I, ........., declare under penalty of election falsification that I am the circulator of the foregoing petition paper containing the signatures of ......... electors, that the signatures appended hereto were made and appended in my presence on the date set opposite each respective name, and are the signatures of the persons whose names they purport to be or of attorneys in fact acting pursuant to section 3501.382 of the Revised Code, and that the electors signing this petition did so with knowledge of the contents of same. I am employed to circulate this petition by ................................ (Name and address of employer). (The preceding sentence shall be completed as required by section 3501.38 of the Revised Code if the circulator is being employed to circulate the petition.)

(Signed) ...............

(Address of circulator's permanent residence in this state)

....................................

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

If the measure proposes a law, the heading of each part of the petition shall be prepared as follows:

"INITIATIVE PETITION

................................................................

Law proposed by initiative petition first to be submitted to the General Assembly."

In all other respects, the form shall be as provided for the submission of a constitutional amendment, except that the text of the proposed law shall be prefaced by "Be it enacted by the people of the state of Ohio."

The form for a supplementary initiative petition shall be the same as that provided for an initiative petition, with the exception that "supplementary" shall precede "initiative" in the title thereof.

The general provisions set forth in this section relative to the form and order of an initiative petition shall be, so far as practical, applicable to a referendum petition, the heading of which shall be as follows:

"REFERENDUM PETITION

To be submitted to the electors for their approval or rejection"

The title, which follows the heading, shall contain a brief legislative history of the law, section, or item of law to be referred. The text of the law so referred shall be followed by the certification of the secretary of state, in accordance with division (B)(2)(b) of section 3519.01 of the Revised Code, that it has been compared with the copy of the enrolled act, on file in the secretary of state's office, containing such law, section, or item of law, and found to be correct.

Effective Date: 08-28-2001; 05-02-2006

This section is set out twice. See also § 3519.05, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3519.05 - [Effective 6/21/2013] Form of petitions.

(A) If the measure to be submitted proposes a constitutional amendment, the heading of each part of the petition shall be prepared in the following form, and printed in capital letters in type of the approximate size set forth:

"INITIATIVE PETITION

Amendment to the Constitution

Proposed by Initiative Petition

To be submitted directly to the electors"

"Amendment" printed in fourteen-point boldface type shall precede the title, which shall be briefly expressed and printed in eight-point type. The summary shall then be set forth printed in ten-point type, and then shall follow the certification of the attorney general, under proper date, which shall also be printed in ten-point type. The petition shall then set forth the names and addresses of the committee of not less than three nor more than five to represent the petitioners in all matters relating to the petition or its circulation.

Immediately above the heading of the place for signatures on each part of the petition the following notice shall be printed in boldface type:

"NOTICE

Whoever knowingly signs this petition more than once; except as provided in section 3501.382 of the Revised Code, signs a name other than one's own on this petition; or signs this petition when not a qualified voter, is liable to prosecution."

The heading of the place for signatures shall be substantially as follows:

"(Sign with ink. Your name, residence, and date of signing must be given.)

Rural Route or other Post-Signature

County

Township

office Address

Month

Day

Year

(Voters who do not live in a municipal corporation should fill in the information called for by headings printed above.)

(Voters who reside in municipal corporations should fill in the information called for by headings printed below.)

Signature

County

City or Village

Street and Number

Ward

Precinct

Month

Day

Year"

The text of the proposed amendment shall be printed in full, immediately following the place for signatures, and shall be prefaced by "Be it resolved by the people of the State of Ohio." Immediately following the text of the proposed amendment must appear the following form:

"I, ........., declare under penalty of election falsification that I am the circulator of the foregoing petition paper containing the signatures of ......... electors, that the signatures appended hereto were made and appended in my presence on the date set opposite each respective name, and are the signatures of the persons whose names they purport to be or of attorneys in fact acting pursuant to section 3501.382 of the Revised Code, and that the electors signing this petition did so with knowledge of the contents of same. I am employed to circulate this petition by ................................ (Name and address of employer). (The preceding sentence shall be completed as required by section 3501.38 of the Revised Code if the circulator is being employed to circulate the petition.)

(Signed)

(Address of circulator's permanent residence in this state)

WHOEVER COMMITS ELECTION FALSIFICATION IS GUILTY OF A FELONY OF THE FIFTH DEGREE."

(B) If the measure proposes a law, the heading of each part of the petition shall be prepared as follows:

"INITIATIVE PETITION

Law proposed by initiative petition first to be submitted to the General Assembly."

In all other respects, the form shall be as provided for the submission of a constitutional amendment, except that the text of the proposed law shall be prefaced by "Be it enacted by the people of the state of Ohio."

The form for a supplementary initiative petition shall be the same as that provided for an initiative petition, with the exception that "supplementary" shall precede "initiative" in the title thereof.

(C) The general provisions set forth in this section relative to the form and order of an initiative petition shall be, so far as practical, applicable to a referendum petition, the heading of which shall be as follows:

"REFERENDUM PETITION

To be submitted to the electors for their approval or rejection"

The title, which follows the heading, shall contain a brief legislative history of the law, section, or item of law to be referred. The text of the law so referred shall be followed by the certification of the secretary of state, in accordance with division (B)(2)(b) of section 3519.01 of the Revised Code, that it has been compared with the copy of the enrolled act, on file in the secretary of state's office, containing such law, section, or item of law, and found to be correct.

(D) The secretary of state shall prescribe a form for part petitions to be submitted during the ten-day period beginning on the first day following the date that the secretary of state notifies the chairperson of the committee interested in the petition that the petition has an insufficient number of valid signatures. The secretary of state shall provide to each particular committee a different form that contains a unique identifier and that is separate from the forms prescribed in divisions (A), (B), and (C) of this section. The secretary of state shall make the form available to the committee only as described in division (F) of section 3519.16 of the Revised Code. The form shall not be considered a public record until after the secretary of state makes it available to the committee under that division.

The form shall comply with the requirements of Section 1g of Article II, Ohio Constitution and, except as otherwise provided in this division, with the requirements of divisions (A), (B), and (C) of this section.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Effective Date: 08-28-2001; 05-02-2006

This section is set out twice. See also § 3519.05, effective until 6/21/2013.



Section 3519.051 - Original ink signatures required for initiative and referendum.

Each signature of a voter who signs an initiative or referendum petition shall be an original signature of that voter in ink. Only initiative and referendum petitions containing those original signatures in ink shall be filed with the office of the secretary of state or a board of elections.

Effective Date: 05-02-2006



Section 3519.06 - Verification of petition.

No initiative or referendum part-petition is properly verified if it appears on the face thereof, or is made to appear by satisfactory evidence:

(A) That the statement required by section 3519.05 of the Revised Code is not properly filled out;

(B) That the statement is not properly signed;

(C) That the statement is altered by erasure, interlineation, or otherwise;

(D) That the statement is false in any respect;

(E) That any one person has affixed more than one signature thereto.

Effective Date: 09-27-1974



Section 3519.07 - Web site postings required for initiative or referendum proposals.

(A) The secretary of state shall post each of the following on the web site of the office of the secretary of state:

(1) The full text of each state law or constitutional amendment proposed by initiative petition that has been approved for the ballot;

(2) The certified summary of each state law or constitutional amendment proposed by initiative petition that has been approved for the ballot;

(3) The ballot language of each state law or constitutional amendment proposed by initiative petition;

(4) The arguments or explanations in favor of or against each state law or constitutional amendment proposed by initiative petition that has been approved for the ballot.

(B) When publishing or posting on the web site of the office of the secretary of state arguments or explanations in favor of or against any state law or constitutional amendment proposed by initiative petition that has been approved for the ballot, the secretary of state shall include the names of the persons who prepared the argument or explanation. The names of the persons shall not be considered part of the argument or explanation for purposes of the prohibition against arguments and explanations exceeding three hundred words under section 3519.03 of the Revised Code.

Effective Date: 05-02-2006



Section 3519.08 - Withdrawal of petition - ballot procedure.

(A) Notwithstanding division (I)(2) of section 3501.38 of the Revised Code, at any time prior to the seventieth day before the day of an election at which an initiative or referendum is scheduled to appear on the ballot, a majority of the members of the committee named to represent the petitioners in the petition proposing that initiative or referendum under section 3519.02 of the Revised Code may withdraw the petition by giving written notice of the withdrawal to the secretary of state.

(B) After a majority of the members of the committee named to represent the petitioners gives notice to the secretary of state that the petition proposing the initiative or referendum is withdrawn under division (A) of this section, all of the following shall apply:

(1) If the Ohio ballot board has not already certified the ballot language at the time a majority of the members of the committee gives the written notice of withdrawal, the board shall not certify ballot language for that proposed initiative or referendum to the secretary of state.

(2) The secretary of state shall not certify a ballot form or wording to the boards of elections under sections 3501.05 and 3505.01 of the Revised Code that includes ballot language for that proposed initiative or referendum.

(3) The proposed initiative or referendum shall not appear on the ballot.

(C) No petition that has been filed, and subsequently withdrawn under this section, may be resubmitted.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-2006



Section 3519.09 - [Repealed].

Effective Date: 05-15-1974



Section 3519.10 - Qualifications of signers - format of signing.

Each signer of any initiative or referendum petition must be a qualified elector of the state. He shall place on such petition after his name the date of signing and the location of his voting residence, including the street and number in which such voting residence is located, if in a municipal corporation, and the rural route or other post-office address and township in which such voting residence is located, if outside a municipal corporation. Each signer may also print his name so as to clearly identify his signature. Each part-petition which is filed shall contain signatures of electors of only one county. Petitions containing signatures of electors of more than one county shall not thereby be declared invalid. In case petitions containing signatures of electors of more than one county are filed, the secretary of state shall determine the county from which the majority of signatures came, and only signatures from such county shall be counted. Signatures from any other county shall be invalid.

Effective Date: 03-17-1987



Section 3519.11 - [Repealed].

Effective Date: 01-01-1964



Section 3519.12, 3519.13 - [Repealed].

Effective Date: 05-15-1974



Section 3519.14 - Minimum number of signatures.

The secretary of state shall not accept for filing any initiative or referendum petition which does not purport to contain at least the minimum number of signatures required for the submission of the amendment, proposed law, or law to be submitted under the initiative or referendum power.

Effective Date: 10-01-1953



Section 3519.15 - Part-petitions.

Whenever any initiative or referendum petition has been filed with the secretary of state, he shall forthwith separate the part-petitions by counties and transmit such part-petitions to the boards of elections in the respective counties. The several boards shall proceed at once to ascertain whether each part-petition is properly verified, and whether the names on each part-petition are on the registration lists of such county, or whether the persons whose names appear on each part-petition are eligible to vote in such county, and to determine any repetition or duplication of signatures, the number of illegal signatures, and the omission of any necessary details required by law. The boards shall make note opposite such signatures and submit a report to the secretary of state indicating the sufficiency or insufficiency of such signatures and indicating whether or not each part-petition is properly verified, eliminating, for the purpose of such report, all signatures on any part-petition that are not properly verified.

In determining the sufficiency of such a petition, only the signatures of those persons shall be counted who are electors at the time the boards examine the petition.

Effective Date: 08-05-1981



Section 3519.16 - [Effective Until 6/21/2013] Protests against board finding.

The circulator of any part-petition, the committee interested in the petition, or any elector may file with the board of elections a protest against the board's findings made pursuant to section 3519.15 of the Revised Code. Protests shall be in writing and shall specify reasons for the protest. Protests for all initiative and referendum petitions other than those to be voted on by electors throughout the entire state shall be filed not later than four p.m. of the seventy-fourth day before the day of the election. Once a protest is filed, the board shall proceed to establish the sufficiency or insufficiency of the signatures and of the verification of those signatures in an action before the court of common pleas in the county. The action shall be brought within three days after the protest is filed, and it shall be heard forthwith by a judge of that court, whose decision shall be certified to the board. The signatures that are adjudged sufficient or the part-petitions that are adjudged properly verified shall be included with the others by the board, and those found insufficient and all those part-petitions that are adjudged not properly verified shall not be included.

The properly verified part-petitions, together with the report of the board, shall be returned to the secretary of state not less than sixty days before the election, provided that, in the case of an initiated law to be presented to the general assembly, the boards shall promptly check and return the petitions together with their report. The secretary of state shall notify the chairperson of the committee in charge of the circulation as to the sufficiency or insufficiency of the petition and the extent of the insufficiency.

If the petition is found insufficient because of an insufficient number of valid signatures, the committee shall be allowed ten additional days after the notification by the secretary of state for the filing of additional signatures to the petition. The part-petitions of the supplementary petition that appear to the secretary of state to be properly verified, upon their receipt by the secretary of state, shall forthwith be forwarded to the boards of the several counties together with the part-petitions of the original petition that have been properly verified. They shall be immediately examined and passed upon as to the validity and sufficiency of the signatures on them by each of the boards and returned within five days to the secretary of state with the report of each board. No signature on a supplementary part-petition that is the same as a signature on an original part-petition shall be counted. The number of signatures in both the original and supplementary petitions, properly verified, shall be used by the secretary of state in determining the total number of signatures to the petition that the secretary of state shall record and announce. If they are sufficient, the amendment, proposed law, or law shall be placed on the ballot as required by law. If the petition is found insufficient, the secretary of state shall notify the committee in charge of the circulation of the petition.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-1953; 05-07-2004

This section is set out twice. See also § 3519.16, as amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.



Section 3519.16 - [Effective 6/21/2013] Jurisdiction over challenges to petitions; part-petitions.

(A) Pursuant to Section 1g of Article II, Ohio Constitution, the supreme court of Ohio shall have exclusive original jurisdiction in all challenges to initiative and referendum petitions.

(B) The committee interested in a petition shall include upon each part-petition filed with the secretary of state a designation of the county in which the part-petition was circulated and a number for the part-petition. In any county where part-petitions are circulated, each part-petition shall be numbered sequentially. The committee shall sort the part-petitions by county. Upon filing the petition with the secretary of state, the committee also shall file the following:

(1) An electronic copy of the petition along with a verification that the electronic copy is a true representation of the original filed paper petition;

(2) A summary of the number of part-petitions filed per county, and the number of signatures on each part-petition;

(3) An index of the electronic copy of the petition.

(C) From the time the petition is initially filed with the secretary of state and until the part-petitions are returned to the secretary of state by the boards of elections after a determination of sufficiency under section 3519.15 of the Revised Code, any request for the inspection or copying of the original petition filed with the secretary of state under Chapter 149. of the Revised Code is fulfilled if the secretary of state permits the inspection of or provides copies of the electronic copy of the petition filed by the circulator.

(D) Discrepancies between the electronic copy of a petition filed under division (B)(1) of this section and the original paper petition filed with the secretary of state shall not render the petition invalid. Such discrepancies, if the product of fraud, shall be subject to criminal penalties under section 3599.36 of the Revised Code.

(E) The properly verified part-petitions, together with an electronic copy of the part-petitions, shall be returned to the secretary of state not less than one hundred ten days before the election, provided that, in the case of an initiated law to be presented to the general assembly, the boards shall promptly check and return the petitions together with their report. The secretary of state shall determine the sufficiency of the signatures not later than one hundred five days before the election. The secretary of state promptly shall notify the chairperson of the committee in charge of the circulation as to the sufficiency or insufficiency of the petition and the extent of the insufficiency.

(F) If the petition is found insufficient because of an insufficient number of valid signatures, the committee shall be allowed ten additional days after the notification by the secretary of state for the collection and filing of additional signatures to the petition. When the secretary of state makes that notification, the secretary of state simultaneously shall provide the chairperson with both a paper copy and an electronic copy of the unique petition form described in division (D) of section 3519.05 of the Revised Code. At that time, the secretary of state also shall make the form available to the public on the secretary of state's official web site and shall transmit the form electronically to the boards of elections. Upon request, a board of elections shall provide a paper or electronic copy of the form to any person.

No additional signatures shall be collected or submitted to the secretary of state by the committee interested in the petition, or by any person acting on behalf of the committee, during the period beginning on the date that the petition is initially submitted to the secretary of state and ending on the date that the secretary of state notifies the chairperson of the committee that the petition has an insufficient number of valid signatures. If the committee, or any person acting on behalf of the committee, submits additional signatures, the signatures must be on the form provided by the secretary of state under this division and only signatures that were signed and collected during the ten-day period to collect and submit additional signatures may be submitted.

If additional signatures are filed, the secretary of state shall determine the sufficiency of those additional signatures not later than sixty-five days before the election. The part-petitions of the supplementary petition that appear to the secretary of state to be properly verified, upon their receipt by the secretary of state, shall forthwith be forwarded to the boards of the several counties together with the part-petitions of the original petition that have been properly verified. They shall be immediately examined and passed upon as to the validity and sufficiency of the signatures on them by each of the boards and returned within eight days to the secretary of state with the report of each board. No signature on a supplementary part-petition that is the same as a signature on an original part-petition shall be counted. The number of signatures in both the original and supplementary petitions, properly verified, shall be used by the secretary of state in determining the total number of signatures to the petition that the secretary of state shall record and announce. If they are sufficient, the amendment, proposed law, or law shall be placed on the ballot as required by law. If the petition is found insufficient, the secretary of state shall notify the committee in charge of the circulation of the petition.

Amended by 130th General Assembly File No. 3, SB 47, §1, eff. 6/21/2013.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-01-1953; 05-07-2004

This section is set out twice. See also § 3519.16, effective until 6/21/2013.



Section 3519.17 - [Repealed].

Effective Date: 01-01-1964



Section 3519.18 - Power of board in hearing protests.

In the performance of the duties required of the boards of elections, the boards may subpoena witnesses, compel the production of books, records, and other evidence, administer oaths, and take evidence.

Effective Date: 10-01-1953



Section 3519.19, 3519.20 - [Repealed].

Effective Date: 05-15-1974



Section 3519.21 - Ballot title and order.

The order in which all propositions, issues, or questions, including proposed laws and constitutional amendments, shall appear on the ballot and the ballot title of all such propositions, issues, or questions shall be determined by the secretary of state in case of propositions to be voted upon in a district larger than a county, and by the board of elections in a county in the case of a proposition to be voted upon in a county or a political subdivision thereof. In preparing such a ballot title the secretary of state or the board shall give a true and impartial statement of the measures in such language that the ballot title shall not be likely to create prejudice for or against the measure. The person or committee promoting such measure may submit to the secretary of state or the board a suggested ballot title, which shall be given full consideration by the secretary of state or board in determining the ballot title.

Except as otherwise provided by law, all propositions, issues, or questions submitted to the electors and receiving an affirmative vote of a majority of the votes cast thereon are approved.

Effective Date: 10-01-1953



Section 3519.22 - Election not affected by insufficient signatures - number of signatures.

No measure submitted to the electors and receiving an affirmative majority of the votes cast on the measure shall be held ineffective or void on account of the insufficiency of the petitions by which such submission was procured.

The basis upon which the required number of petitioners in any case is determined shall be the total number of votes cast for the office of governor, in the case of state, county, or municipal referendum, at the most recent election therefor.

Effective Date: 08-22-1995






Chapter 3521 - CONGRESSIONAL DISTRICTS

Section 3521.01 - Congressional districts apportioned.

(A) For the purpose of election of representatives to congress, the state is apportioned as follows:

(1) The first district contains the following territory:

The following portions of Hamilton County:

Tract: 10

Tract: 100.02

Tract: 100.03

Tract: 100.04

Tract: 100.05

Tract: 101

Tract: 102.01

Tract: 102.02

Tract: 103

Tract: 104

Tract: 105

Tract: 106

Tract: 107

Tract: 109

Tract: 11

BlockGroup:390610011001

1029 1026 1040 1030 1028 1027 1021 1023 1013 1024 1022 1025

1011 1012 1046 1042 1043 1037 1044 1039 1031 1038 1032 1033

1020 1019 1014 1018 1015 1034 1017 1016 1010 1009 1035 1036

1006 1005 1007 1041 1008

Tract: 110

BlockGroup:390610110001

1014 1019 1018 1015 1020 1016 1013 1010 1012 1011 1004 1006

1002 1005 1003 1023 1021 1022 1017 1009 1007 1008 1001

BlockGroup:390610110002

Tract: 111

BlockGroup:390610111001

1004 1010 1003 1009 1011 1008 1002 1001 1000

BlockGroup:390610111002

2018 2004 2005 2006 2002 2003 2014 2009 2010 2008 2007

Tract: 16

Tract: 17

Tract: 18

Tract: 19

BlockGroup:390610019001

1000 1007 1004 1003 1001 1005 1002

BlockGroup:390610019002

2005 2004 2002 2001 2000

Tract: 2

Tract: 204.01

Tract: 204.03

Tract: 204.04

Tract: 205.01

Tract: 205.02

Tract: 205.04

Tract: 205.05

Tract: 206.01

Tract: 206.02

Tract: 207.01

Tract: 207.05

Tract: 207.07

Tract: 207.41

Tract: 207.42

Tract: 207.61

Tract: 207.62

Tract: 208.02

Tract: 208.11

Tract: 208.12

Tract: 209.01

Tract: 209.02

Tract: 210.01

Tract: 210.02

Tract: 210.03

Tract: 211.01

Tract: 211.02

Tract: 212.01

Tract: 212.02

Tract: 213.02

Tract: 213.03

Tract: 213.04

Tract: 214.01

Tract: 214.21

Tract: 214.22

Tract: 215.01

Tract: 215.04

BlockGroup:390610215041

BlockGroup:390610215042

BlockGroup:390610215043

3013 3012 3004 3002 3001 3003 3000

BlockGroup:390610215044

4008 4009 4013 4002 4003 4001 4000 4004 4012 4014 4011 4010

BlockGroup:390610215045

Tract: 215.05

Tract: 215.06

Tract: 215.08

Tract: 215.09

BlockGroup:390610215093

3003 3002 3004 3000 3001

BlockGroup:390610215094

4016 4015 4018 4017 4014 4020 4019 4011 4010 4003 4002 4012

4009 4004

BlockGroup:390610215095

5010 5011 5007 5009 5008 5005 5004 5006 5003 5001 5002

BlockGroup:390610215096

6005 6006 6004 6002 6001 6003

Tract: 215.71

Tract: 215.72

BlockGroup:390610215721

BlockGroup:390610215722

BlockGroup:390610215723

BlockGroup:390610215724

BlockGroup:390610215725

5003 5000 5011 5001 5008 5009 5002 5012 5006 5007 5005 5004

Tract: 216.03

BlockGroup:390610216031

1010 1009 1008

BlockGroup:390610216033

3012 3019 3015 3016 3014 3013 3020 3017 3018

Tract: 216.04

BlockGroup:390610216041

1001 1006 1011 1005 1007 1003 1004 1002

BlockGroup:390610216042

BlockGroup:390610216043

3007 3003 3004 3002 3001

BlockGroup:390610216044

4009 4010 4012 4011 4008

Tract: 218.02

BlockGroup:390610218022

2006

Tract: 219

BlockGroup:390610219001

1008 1006 1007

Tract: 22

Tract: 221.02

BlockGroup:390610221027

7011

Tract: 223.01

Tract: 223.02

BlockGroup:390610223021

BlockGroup:390610223022

BlockGroup:390610223023

BlockGroup:390610223024

4019 4018 4022 4029 4023 4028 4024 4025 4030 4031 4009 4010

4008 4033 4026 4006 4020 4021 4007 4002 4013 4014 4032 4015

4016 4003 4005 4004 4017 4001 4000

Tract: 224

Tract: 225

BlockGroup:390610225002

2004 2005 2003 2006

Tract: 227

Tract: 23

Tract: 230.01

Tract: 230.02

Tract: 231

Tract: 232.01

BlockGroup:390610232012

2015

Tract: 235.21

BlockGroup:390610235211

1010 1034 1013 1012 1014 1008 1002 1001 1000

Tract: 239.01

BlockGroup:390610239011

BlockGroup:390610239012

2010 2009 2008 2003 2001 2007 2005 2000 2004 2002

BlockGroup:390610239013

BlockGroup:390610239014

Tract: 239.02

Tract: 240.01

BlockGroup:390610240011

1000

Tract: 240.02

BlockGroup:390610240021

1007 1003 1001 1000

Tract: 243.01

Tract: 243.03

BlockGroup:390610243031

1013 1015 1017 1001 1000 1016 1012 1003 1007 1005 1002 1004

1006 1009 1008

BlockGroup:390610243032

2007 2009 2003 2012 2004 2000 2008 2001 2002 2005

BlockGroup:390610243035

5034 5035 5033 5028 5029 5030 5036 5012 5025 5031 5032 5026

5023 5014 5027 5037 5016 5015 5024 5013 5017 5022 5021

Tract: 243.21

BlockGroup:390610243211

BlockGroup:390610243212

2002 2007 2004 2012 2005 2006

BlockGroup:390610243213

3002 3003 3001 3000

BlockGroup:390610243214

4004 4003 4002 4007 4001 4005 4000 4015 4018 4013 4014 4008

4010 4016

Tract: 243.22

BlockGroup:390610243222

2010 2008 2009 2007 2012 2013 2006

BlockGroup:390610243223

BlockGroup:390610243224

BlockGroup:390610243225

BlockGroup:390610243226

Tract: 244

BlockGroup:390610244001

BlockGroup:390610244002

2001 2000 2015 2008 2009 2011 2010 2003 2002 2012 2014 2013

BlockGroup:390610244003

3007 3002 3001 3003 3000 3004 3006 3005 3017

BlockGroup:390610244004

4001 4002 4000

BlockGroup:390610244005

BlockGroup:390610244006

BlockGroup:390610244007

7029 7018 7002 7000 7010 7004 7003 7005 7001 7026 7025 7011

7015 7007 7020 7006 7016 7009 7017 7008 7019

Tract: 25

Tract: 257

Tract: 258

Tract: 26

Tract: 260.01

Tract: 260.02

Tract: 261.01

Tract: 261.02

Tract: 262

Tract: 263

Tract: 264

Tract: 265

BlockGroup:390610265001

BlockGroup:390610265002

2135 2088 2095 2093 2050 2063 2094 2078 2061 2051 2079 2055

2089 2090 2081 2080 2091 2085 2082 2052 2011 2053 2010 2015

2014 2013 2012 2076 2048 2049 2062 2016 2054 2056 2009 2008

2007 2058 2059 2057 2006 2072 2067 2044 2020 2066 2045 2019

2104 2105 2073 2112 2110 2109 2100 2074 2065 2046 2018 2139

2138 2096 2111 2140 2099 2098 2017 2047 2075 2064 2097 2092

2077 2117 2032 2033 2024 2069 2070 2068 2122 2071 2039 2042

2043 2040 2041 2030 2029 2027 2028 2026 2025 2023 2022 2021

2133 2106 2134 2101 2103 2107 2108 2129 2132 2126 2127 2128

2120 2119 2037 2036 2038 2031 2131 2130 2123 2124 2125 2113

2114 2115 2137 2102 2121 2136 2118 2035 2116 2034 2005 2060

2141 2004 2003 2002 2084 2086 2083 2001 2000

Tract: 266

BlockGroup:390610266001

1031

Tract: 267

BlockGroup:390610267001

1010 1000 1001 1025 1023 1022 1018 1017 1006 1005 1016 1015

1007 1004 1014 1013 1008 1003 1075 1009 1002 1067 1068 1062

1061 1069 1032 1029 1031 1030 1028 1074 1027 1026 1033 1021

1020 1019 1047 1060 1034 1035 1059 1011 1076 1063 1054 1048

1058 1055 1057 1056 1036 1053 1037 1038 1052 1051 1039 1040

1049 1046 1050 1041 1042 1043 1045 1044 1012 1024

BlockGroup:390610267002

Tract: 269

Tract: 27

Tract: 270

Tract: 271

Tract: 272

Tract: 273

BlockGroup:390610273001

1056 1028 1032 1054 1033 1063 1043 1042 1041 1047 1046 1039

1049 1048 1035 1037 1038 1064 1018 1001 1021 1012 1011 1019

1022 1023 1024 1013 1010 1025 1009 1020 1015 1016 1014 1036

1006 1007 1003 1002 1004 1005 1000 1008 1034 1044 1045 1040

1053 1051 1052 1050

Tract: 28

Tract: 29

Tract: 30

Tract: 32

Tract: 33

Tract: 36

Tract: 37

BlockGroup:390610037001

1005 1004 1003 1013 1006 1012 1007 1002 1014 1015 1019 1016

1011 1008 1010 1009 1001 1000 1017 1018

BlockGroup:390610037002

Tract: 38

Tract: 39

BlockGroup:390610039001

BlockGroup:390610039002

2003 2002 2004 2005 2001 2007 2006 2000

BlockGroup:390610039003

Tract: 40

BlockGroup:390610040001

1010

BlockGroup:390610040002

2016 2011 2015 2014 2012 2013 2010 2003 2008 2009

Tract: 41

BlockGroup:390610041001

1014 1013 1016 1015

BlockGroup:390610041002

2006 2005 2007

Tract: 60

BlockGroup:390610060002

2021 2023 2020 2025 2024 2000 2022 2012 2011 2003 2005 2004

2002 2001

Tract: 61

Tract: 63

Tract: 64

Tract: 65

BlockGroup:390610065001

1000 1010 1014 1015 1007 1003 1011 1001 1004 1002 1009 1008

1006 1005

BlockGroup:390610065002

BlockGroup:390610065003

BlockGroup:390610065004

BlockGroup:390610065005

BlockGroup:390610065006

Tract: 66

Tract: 68

Tract: 69

Tract: 7

Tract: 70

Tract: 71

Tract: 72

Tract: 73

Tract: 74

Tract: 75

Tract: 77

Tract: 78

Tract: 79

Tract: 80

BlockGroup:390610080001

BlockGroup:390610080002

2007 2008 2009 2001 2004 2005 2006 2000 2003

Tract: 81

BlockGroup:390610081001

1009 1007 1004 1005 1008 1006

BlockGroup:390610081002

Tract: 82.01

Tract: 82.02

Tract: 83

BlockGroup:390610083001

1006 1010 1011 1009 1012 1004 1003 1005 1002 1001 1007 1000

BlockGroup:390610083002

BlockGroup:390610083003

Tract: 84

Tract: 85.01

Tract: 85.02

Tract: 86.01

Tract: 88

Tract: 9

Tract: 92

Tract: 93

Tract: 94

Tract: 95

Tract: 96

Tract: 97

Tract: 98

Tract: 99.01

Tract: 99.02

Warren County

(2) The second district contains the following territory:

Adams County

Brown County

Clermont County

The following portions of Hamilton County:

Tract: 108

Tract: 11

BlockGroup:390610011001

1000 1045 1003 1002 1001 1004

Tract: 110

BlockGroup:390610110001

1000

Tract: 111

BlockGroup:390610111001

1006 1007 1005

BlockGroup:390610111002

2019 2020 2021 2016 2017 2001 2015 2013 2012 2011 2000

Tract: 19

BlockGroup:390610019001

1010 1009 1006 1012 1013 1011 1008

BlockGroup:390610019002

2012 2008 2007 2009 2006 2003 2011 2010

Tract: 20

Tract: 215.04

BlockGroup:390610215043

3008 3016 3022 3020 3023 3024 3014 3015 3007 3006 3011 3010

3009 3005 3021 3019 3017 3025 3018

BlockGroup:390610215044

4022 4021 4019 4020 4016 4015 4018 4017 4005 4007 4006

Tract: 215.09

BlockGroup:390610215091

BlockGroup:390610215092

BlockGroup:390610215093

3007 3008 3005 3006

BlockGroup:390610215094

4013 4008 4005 4001 4007 4006 4000

BlockGroup:390610215095

5012 5013 5000

BlockGroup:390610215096

6000

Tract: 215.72

BlockGroup:390610215725

5016 5014 5015 5013 5017 5010 5019 5018

Tract: 216.02

Tract: 216.03

BlockGroup:390610216031

1006 1004 1003 1002 1001 1000 1007 1005 1011

BlockGroup:390610216032

BlockGroup:390610216033

3004 3005 3010 3009 3011 3008 3006 3000 3003 3002 3007 3001

Tract: 216.04

BlockGroup:390610216041

1000 1009 1008 1010

BlockGroup:390610216043

3006 3005 3000

BlockGroup:390610216044

4002 4001 4000 4007 4004 4003 4006 4005

Tract: 217.01

Tract: 217.02

Tract: 218.01

Tract: 218.02

BlockGroup:390610218021

BlockGroup:390610218022

2005 2002 2001 2003 2000 2004

BlockGroup:390610218023

Tract: 219

BlockGroup:390610219001

1000 1019 1010 1011 1018 1016 1020 1012 1021 1013 1017 1009

1005 1004 1003 1022 1014 1015 1002 1001

Tract: 220

Tract: 221.01

Tract: 221.02

BlockGroup:390610221021

BlockGroup:390610221022

BlockGroup:390610221023

BlockGroup:390610221024

BlockGroup:390610221025

BlockGroup:390610221026

BlockGroup:390610221027

7007 7006 7004 7003 7008 7009 7010 7005 7001 7000 7002

Tract: 222

Tract: 223.02

BlockGroup:390610223024

4012 4011 4027

Tract: 225

BlockGroup:390610225001

BlockGroup:390610225002

2014 2020 2012 2021 2013 2001 2009 2010 2008 2002 2019 2016

2018 2017 2015 2011 2000 2007

BlockGroup:390610225003

Tract: 226.01

Tract: 226.02

Tract: 232.01

BlockGroup:390610232011

BlockGroup:390610232012

2017 2010 2013 2007 2006 2011 2003 2004 2012 2002 2001 2005

2000 2016 2009 2008 2014

BlockGroup:390610232013

Tract: 232.10

Tract: 232.22

Tract: 233

Tract: 234

Tract: 235.01

Tract: 235.21

BlockGroup:390610235211

1031 1021 1030 1029 1028 1025 1024 1023 1033 1027 1020 1036

1009 1007 1011 1022 1026 1032 1038 1016 1015 1019 1018 1017

1037 1005 1003 1004 1006 1039 1035

BlockGroup:390610235212

Tract: 235.22

Tract: 236

Tract: 237.01

Tract: 237.02

Tract: 238

Tract: 239.01

BlockGroup:390610239012

2006

Tract: 240.01

BlockGroup:390610240011

1006 1005 1001 1008 1007 1009 1003 1004 1002

BlockGroup:390610240012

BlockGroup:390610240013

BlockGroup:390610240014

BlockGroup:390610240015

BlockGroup:390610240016

Tract: 240.02

BlockGroup:390610240021

1006 1009 1011 1010 1012 1013 1005 1008 1002 1004 1017 1014

1015 1018 1019 1016

BlockGroup:390610240022

Tract: 241

Tract: 242

Tract: 243.03

BlockGroup:390610243031

1023 1024 1014 1025 1026 1018 1019 1022 1021 1010 1011 1020

BlockGroup:390610243032

2010 2011 2006

BlockGroup:390610243033

BlockGroup:390610243034

BlockGroup:390610243035

5007 5020 5019 5018 5010 5006 5005 5004 5009 5011 5003 5008

5002 5001 5000

Tract: 243.21

BlockGroup:390610243212

2008 2011 2009 2010 2003 2001 2000

BlockGroup:390610243213

3013 3014 3004 3009 3005 3012 3006 3010 3011 3008 3007

BlockGroup:390610243214

4012 4017 4019 4009 4011 4006

Tract: 243.22

BlockGroup:390610243221

BlockGroup:390610243222

2018 2017 2004 2002 2001 2000 2011 2016 2014 2015 2003 2005

Tract: 244

BlockGroup:390610244002

2020 2023 2022 2021 2017 2018 2019 2005 2004 2016 2006 2007

BlockGroup:390610244003

3014 3013 3026 3025 3024 3016 3019 3023 3018 3015 3028 3012

3008 3011 3010 3009 3022 3021 3020 3027

BlockGroup:390610244004

4006 4007 4004 4003 4005 4011 4009 4013 4012 4010 4008

BlockGroup:390610244007

7028 7024 7027 7023 7021 7022 7013 7012 7014

Tract: 247

Tract: 248

Tract: 249.01

Tract: 249.02

Tract: 250.01

Tract: 250.02

Tract: 251.01

Tract: 251.02

Tract: 251.03

Tract: 251.04

Tract: 252

Tract: 253

Tract: 254.01

Tract: 254.02

Tract: 255

Tract: 256

Tract: 265

BlockGroup:390610265002

2087

Tract: 266

BlockGroup:390610266001

1023 1020 1009 1018 1019 1010 1016 1015 1011 1007 1014 1002

1001 1017 1006 1003 1004 1000 1005 1012 1008 1013 1022 1034

1036 1038 1032 1044 1037 1025 1026 1027 1024 1043 1028 1042

1040 1041 1039 1033 1035 1029 1021 1030

BlockGroup:390610266002

BlockGroup:390610266003

Tract: 267

BlockGroup:390610267001

1072 1066 1071 1070 1065 1073 1064

Tract: 268

Tract: 273

BlockGroup:390610273001

1027 1029 1031 1030 1017 1060 1062 1061 1059 1057 1058 1026

1055

BlockGroup:390610273002

BlockGroup:390610273003

Tract: 274

Tract: 37

BlockGroup:390610037001

1020 1021 1022

Tract: 39

BlockGroup:390610039002

2009 2008

Tract: 40

BlockGroup:390610040001

1009 1008 1007 1002 1004 1005 1006 1003 1001 1000

BlockGroup:390610040002

2004 2005 2006 2002 2000 2007 2001

Tract: 41

BlockGroup:390610041001

1011 1010 1009 1005 1008 1007 1012 1006 1004 1003 1002 1001

1000

BlockGroup:390610041002

2000 2008 2009 2004 2003 2002 2001

Tract: 42

Tract: 45

Tract: 46.02

Tract: 46.03

Tract: 46.04

Tract: 46.05

Tract: 47.01

Tract: 47.02

Tract: 48

Tract: 49

Tract: 50

Tract: 51

Tract: 52

Tract: 53.01

Tract: 53.02

Tract: 54

Tract: 55

Tract: 56

Tract: 57.01

Tract: 57.02

Tract: 58

Tract: 59

Tract: 60

BlockGroup:390610060001

BlockGroup:390610060002

2035 2037 2036 2014 2016 2015 2034 2013 2006 2017 2041 2040

2039 2026 2033 2027 2018 2038 2019 2032 2028 2031 2008 2010

2007 2029 2030 2009

BlockGroup:390610060003

BlockGroup:390610060004

BlockGroup:390610060005

Tract: 65

BlockGroup:390610065001

1016 1017 1013 1012

Tract: 80

BlockGroup:390610080002

2002

Tract: 81

BlockGroup:390610081001

1003 1010 1011 1002 1000 1001

Tract: 83

BlockGroup:390610083001

1008

Highland County

Pike County

The following portions of Ross County:

Tract: 9556.02

BlockGroup:391419556021

1078 1077 1075 1076 1088 1089 1086 1087 1067 1069 1070 1071

1066 1056 1057 1034 1059 1035 1027 1024 1042 1002 1001 1004

1003 1000 1046 1038 1049 1037 1047 1045 1050 1060 1062 1063

1064 1068 1065 1048 1051 1054 1055 1058 1043 1031 1030 1029

1044 1053 1052 1028 1026 1025 1023 1083 1084 1082 1081 1080

1079 1072 1073 1074 1061 1085

Tract: 9557

BlockGroup:391419557002

2091 2092 2085 2095 2094 2093

BlockGroup:391419557003

3006 3087 3051 3082 3091 3052 3093 3022 3083 3023 3024 3016

3004 3020 3019 3017 3012 3021 3008 3011 3007 3026 3025 3095

3053 3049 3092 3090 3079 3074 3080 3054 3050 3076 3072 3081

3077 3078 3073 3070 3057 3065 3064 3071 3063 3062 3056 3100

3058 3055 3066 3068 3067 3033 3039 3035 3084 3086 3075 3085

3089 3015 3088 3096 3018 3013 3010 3009 3014 3036 3032 3034

3094 3048 3045 3043 3101 3047 3027 3029 3028 3044 3098 3046

3097 3042 3030 3040 3041 3037 3031 3038

BlockGroup:391419557004

4068 4024 4025 4021 4018 4017 4014 4022 4023 4020 4072 4071

4036 4034 4035 4039 4031 4032 4033 4028 4061 4060 4054 4065

4062 4049 4059 4048 4053 4026 4029 4027 4015 4016 4012 4011

4044 4051 4050 4030 4042 4040 4043 4041 4047 4046 4045 4037

4052 4019 4057 4056 4070 4058 4055 4064 4069 4063 4038 4067

4066

Tract: 9558

BlockGroup:391419558002

2080 2069 2070

BlockGroup:391419558004

4048 4050 4049 4051 4046 4047 4045

Tract: 9559

Tract: 9560

BlockGroup:391419560001

BlockGroup:391419560002

2034 2036 2013 2038 2068 2039 2058 2069 2026 2029 2028 2027

2025 2037 2024 2035 2059 2050 2033 2043 2042 2044 2010 2060

2022 2011 2021 2012 2008 2003 2004 2005 2006 2014 2020 2067

2064 2063 2019 2045 2061 2032 2065 2066 2062 2007 2009 2056

2054 2057 2053 2040 2055 2041 2046 2016 2017 2015 2018 2023

2052 2051 2048 2049 2047

BlockGroup:391419560003

BlockGroup:391419560004

Tract: 9561

Tract: 9562

Tract: 9563

BlockGroup:391419563001

1113 1099 1115 1114 1102 1110 1111 1097 1096 1117 1075 1072

1070 1071 1053 1054 1036 1055 1061 1060 1059 1098 1109 1100

1091 1103 1106 1104 1105 1084 1085 1083 1082 1086 1081 1087

1088 1107 1052 1065 1063 1049 1056 1057 1058 1062 1050 1038

1037 1116 1041 1039 1042 1095 1090 1076 1078 1101 1089 1079

1108 1069 1077 1068 1112 1080 1067 1066 1064 1048 1047 1051

1043 1046 1044 1045 1094 1073 1074 1093 1092

BlockGroup:391419563002

2046 2045 2047 2052 2054 2053 2066 2050 2051 2070 2072 2071

2059 2067 2061 2078 2063 2068 2064 2074 2073 2069 2060 2065

2058 2075 2057 2043 2062 2039 2040 2049 2076 2077 2048 2036

2044 2056 2035 2055

BlockGroup:391419563003

Tract: 9564

Tract: 9565

Tract: 9566

BlockGroup:391419566002

2026 2028 2029

Tract: 9567

BlockGroup:391419567001

1076 1048 1059 1060 1057 1015 1002 1056 1005 1004 1006 1000

1007 1001 1032 1028 1029 1058 1031 1030 1011 1010 1009 1041

1073 1069 1070 1072 1066 1067 1068 1065 1064 1061 1062 1063

1052 1042 1045 1038 1077 1078 1051 1036 1075 1050 1033 1049

1054 1055 1043 1044 1046 1047 1035 1039 1040 1023 1079 1071

1053 1074 1034 1037 1025 1024 1021 1020 1022 1012 1026 1008

1018 1019 1027 1003 1017

BlockGroup:391419567002

2069 2068 2067 2114 2070 2113 2111 2112 2110 2119 2100 2101

BlockGroup:391419567003

3045 3032 3081 3028 3027 3022 3026 3023 3013 3021 3018 3005

3017 3016 3006 3015 3014 3007 3008 3077 3069 3068 3082 3064

3083 3084 3067 3071 3037 3061 3035 3062 3058 3059 3052 3060

3053 3066 3055 3051 3034 3057 3056 3036 3020 3019 3046 3042

3041 3040 3044 3043 3073 3038 3039 3072 3063 3076 3050 3080

3079 3054 3078 3065 3070 3049 3047 3048 3033 3075 3074 3031

3030 3029 3024 3025 3012 3009

BlockGroup:391419567004

Tract: 9568

Tract: 9569

The following portions of Scioto County:

Tract: 23

BlockGroup:391450023001

BlockGroup:391450023002

2004 2010 2005 2000 2023 2001 2019 2007 2003 2006 2021 2028

2017 2014 2029 2018 2016 2015 2013 2011 2012 2009 2008 2002

2030 2031 2022 2020

BlockGroup:391450023003

BlockGroup:391450023004

Tract: 24

BlockGroup:391450024001

1039 1042 1049 1048 1040 1043 1046 1025 1041 1038 1036 1012

1027 1035 1001 1037 1026 1028 1029 1034 1018 1016 1004 1022

1032 1019 1011 1017 1020 1010 1015 1050 1052 1051 1006 1033

1005 1007 1009 1008 1023 1024 1013 1014 1021 1003 1002 1000

1047

BlockGroup:391450024002

2070 2064 2065 2062 2063 2066 2061 2017 2004

BlockGroup:391450024003

3032 3022 3016 3026 3025 3015 3019 3021 3024 3030 3029 3017

3031 3028 3023

BlockGroup:391450024004

4065 4061 4066 4055 4059 4052 4057 4056 4092 4084 4078 4082

4091 4083 4080 4063 4053 4064 4054 4090 4073 4074 4077 4040

4045 4044 4038 4039 4043 4079 4081 4062 4041 4042 4051 4035

4037 4036 4048 4034 4050 4047 4058 4049 4046 4031 4007 4003

4002 4001 4000

Tract: 25

BlockGroup:391450025001

1030 1031 1029 1034 1008

BlockGroup:391450025002

2029 2040 2031 2035 2032 2030 2036 2022 2038 2008 2009 2010

2006 2013 2011 2012 2027 2026 2025 2028 2023 2019 2020 2024

2021 2037

BlockGroup:391450025003

3028

BlockGroup:391450025004

4019 4016 4012 4017 4007 4013 4008 4011 4018

Tract: 29

BlockGroup:391450029004

4026 4025 4023 4024 4033 4027 4028 4022 4034 4037

Tract: 30

BlockGroup:391450030001

1014 1017 1013 1018 1016 1012

BlockGroup:391450030002

2035 2047 2048 2065 2064 2063 2066 2051 2072 2071 2044 2042

2043 2049 2070 2060 2061 2050 2041 2040 2037 2036

BlockGroup:391450030003

3015 3013 3023 3021 3017 3022 3014 3020 3018 3019 3006 3016

3005 3007 3010 3009 3008 3004 3012 3011

BlockGroup:391450030004

Tract: 31

BlockGroup:391450031001

1036 1021 1019 1018 1020 1017 1027 1044 1028 1029 1011 1010

1009 1008 1038 1037 1025 1023 1026 1022 1004 1013 1014 1005

1002 1043 1039 1042 1041 1040 1024 1034 1031 1030 1033 1032

1007 1012 1003 1006

BlockGroup:391450031002

BlockGroup:391450031003

3037 3038 3040 3046 3012 3011 3015 3014 3017 3030 3008 3002

3021 3003 3031 3019 3010 3013 3029 3028 3018 3026 3027 3023

3025 3024 3022 3044 3045 3006 3007 3036 3034 3035 3033 3041

3039 3032 3043 3042 3009 3016 3047 3020

Tract: 32

Tract: 33

Tract: 34

Tract: 35

Tract: 36

Tract: 37

Tract: 38

Tract: 39

Tract: 40

(3) The third district contains the following territory:

The following portions of Franklin County:

Tract: 100

BlockGroup:390490100001

1008 1003 1004

BlockGroup:390490100003

BlockGroup:390490100004

BlockGroup:390490100005

Tract: 101

Tract: 102

BlockGroup:390490102001

BlockGroup:390490102002

BlockGroup:390490102003

BlockGroup:390490102004

4067 4070 4062 4063 4060 4059 4061 4064 4037 4041 4051 4044

4045 4058 4054 4055 4042 4043 4046 4053 4069 4052 4047 4036

4024 4029 4028 4022 4026 4014 4015 4012 4013 4018 4017 4019

4016 4020 4049 4021 4050 4023 4048 4057 4056 4034 4035 4033

4071 4006 4039 4040 4038 4073 4025 4032 4030 4010 4031 4008

4011 4007 4009 4027 4000 4002 4001 4005 4004 4003 4066 4065

Tract: 103

BlockGroup:390490103001

1093 1072 1033 1038 1035 1037 1041 1021 1080 1018 1017 1082

1089 1079 1091 1077 1074 1073 1040 1034 1076 1075 1039 1084

1031 1036 1032 1064 1063 1065 1066 1067 1068 1059 1069 1062

1061 1045 1060 1046 1086 1070 1087 1102 1088 1058 1055 1054

1053 1078 1056 1057 1042 1043 1044 1047

Tract: 11.10

Tract: 11.21

Tract: 11.22

BlockGroup:390490011221

1024 1025 1026 1005 1027 1003 1001 1002 1000 1010 1007 1009

1006 1004 1046 1047 1050 1048 1055 1031 1030 1037 1049 1036

1035 1034 1038 1008 1023 1032 1058 1033 1029 1028 1057 1051

1041 1043 1056 1045 1054 1044 1053 1052 1040

BlockGroup:390490011222

Tract: 12

BlockGroup:390490012002

2004 2003 2001 2000

BlockGroup:390490012005

5001

Tract: 13

BlockGroup:390490013001

BlockGroup:390490013002

BlockGroup:390490013003

3007 3008 3000

BlockGroup:390490013004

Tract: 14

Tract: 15

Tract: 16

Tract: 17

Tract: 18.10

Tract: 18.20

BlockGroup:390490018201

BlockGroup:390490018202

2003 2007 2006 2005 2002 2001 2000 2004

BlockGroup:390490018203

3004 3005 3003 3006 3002 3007 3001 3008 3000

Tract: 19.01

BlockGroup:390490019012

2036 2035 2028 2016 2010 2029 2009 2032 2031 2030 2019 2018

2008 2007 2006 2005 2004 2037 2038 2003 2002 2001 2000 2013

2014 2025 2015 2012 2026 2034 2027 2017 2011

Tract: 19.02

BlockGroup:390490019021

1003 1002 1001 1000

Tract: 22

Tract: 23

Tract: 25.10

Tract: 25.20

Tract: 26

Tract: 27.10

Tract: 27.30

Tract: 27.40

Tract: 27.50

Tract: 27.60

Tract: 27.70

Tract: 27.80

Tract: 28

Tract: 29

Tract: 3.10

Tract: 3.20

Tract: 3.30

Tract: 30

BlockGroup:390490030001

1018 1013 1011 1002 1001 1080 1014 1081 1015 1016 1000 1073

1075 1084 1072 1071 1074 1017 1076 1077 1085 1083 1082 1078

1079 1029 1030 1028 1026 1025 1008 1010 1009 1007 1022 1006

1091 1092 1064 1093 1094 1096 1020 1095 1102 1065 1067 1066

1069 1068 1070 1019 1052 1054 1053 1032 1031 1050 1033 1047

1048 1046 1044 1049 1045 1034 1024 1087 1086 1061 1089 1056

1036 1043 1039 1038 1035 1042 1051 1037 1041 1040 1055 1060

1057 1023 1063 1062 1059 1058 1021 1090 1088 1027 1005 1004

1012 1003

BlockGroup:390490030002

2009 2002 2001 2000 2003 2087 2078 2075 2073 2074 2047 2020

2019 2077 2045 2046 2088 2011 2021 2010 2076 2044 2043 2022

2083 2080 2015 2018 2091 2014 2013 2012 2079 2085 2086 2084

2072 2071 2070 2048 2090 2068 2069 2089 2067 2059 2035 2049

2050 2036 2034 2023 2033 2032 2024 2060 2051 2037 2052 2038

2031 2028 2025 2030 2029 2026 2065 2066 2058 2064 2061 2057

2056 2063 2062 2053 2054 2039 2055 2042 2040 2027 2041

BlockGroup:390490030003

Tract: 36

Tract: 37

Tract: 38

Tract: 4.10

BlockGroup:390490004102

2002

Tract: 4.20

BlockGroup:390490004202

2006 2007 2002 2003

BlockGroup:390490004203

3006

Tract: 40

BlockGroup:390490040001

1009 1007 1042 1018 1006 1005 1021 1004 1022 1096 1078 1079

1056 1057 1088 1066 1077 1065 1058 1051 1016 1050 1031 1030

1019 1032 1093 1091 1090 1089 1097 1100 1012 1080 1099 1098

1082 1054 1081 1084 1083 1055 1011 1010 1013 1053 1014 1052

1015 1008 1017 1046 1039 1045 1044 1040 1041 1029 1092 1049

1020 1072 1087 1073 1067 1059 1068 1064 1060 1071 1076 1070

1069 1063 1061 1048 1037 1047 1038 1033 1034 1036 1035 1075

1074 1062 1043 1003 1028 1002 1023 1027 1001 1024 1026 1025

1000

BlockGroup:390490040002

2021 2012 2022 2011 2031 2060 2030 2057 2065 2054 2063 2064

2056 2044 2061 2037 2062 2043 2036 2029 2055 2052 2053 2042

2041 2038 2035 2028 2027 2018 2019 2016 2017 2006 2015 2007

2005 2002 2010 2009 2001 2000 2049 2048 2040 2032 2039 2046

2033 2034 2026 2025 2047 2024 2023 2020 2014 2008 2004 2013

2003 2045 2058 2059

Tract: 42

BlockGroup:390490042001

1008 1004 1011 1024 1014 1025 1010 1084 1003 1074 1031 1033

1032 1083 1082 1075 1072 1073 1076 1071 1049 1077 1078 1070

1079 1069 1038 1048 1039 1056 1009 1057 1065 1064 1055 1060

1059 1066 1058 1061 1062 1063 1007 1006 1005 1019 1016 1022

1018 1002 1023 1017 1015 1020 1037 1021 1030 1035 1036 1029

1050 1047 1040 1051 1046 1041 1034 1028 1027 1068 1067 1081

1080 1052 1045 1042 1053 1043 1044 1026 1013 1012 1054

Tract: 43

BlockGroup:390490043001

1007 1005 1004 1027 1028 1029 1014 1012 1024 1011 1035 1032

1023 1031 1037 1033 1036 1034 1006 1010 1009 1008 1002 1003

1001 1000

BlockGroup:390490043002

2079 2080 2069 2070 2068 2040 2014 2018 2017 2015 2019 2036

2035 2033 2034 2055 2054 2041 2056 2065 2064 2063 2016 2013

2091 2012 2089 2081 2088 2082 2084 2083 2071 2074 2075 2073

2072 2085 2077 2086 2078 2087

BlockGroup:390490043003

BlockGroup:390490043004

Tract: 45

Tract: 46.10

Tract: 46.20

Tract: 47

Tract: 48.10

Tract: 48.20

Tract: 49

Tract: 5

BlockGroup:390490005003

3007 3006

BlockGroup:390490005004

Tract: 50

Tract: 51

BlockGroup:390490051001

1015 1053 1050 1054 1014 1036 1012 1018 1025 1003 1001 1002

1031 1000 1034 1055 1052 1051 1013 1033 1035 1037 1016 1028

1009 1008 1048 1024 1022 1049 1023 1017 1021 1010 1007 1019

1011 1006 1020 1005 1004

BlockGroup:390490051002

Tract: 52

BlockGroup:390490052001

1030 1024 1025 1014 1026 1023 1016 1019 1012 1015 1020 1029

1028 1021 1027 1022 1018 1017

BlockGroup:390490052002

2022

Tract: 53

Tract: 54.10

Tract: 54.20

Tract: 55

Tract: 56.10

Tract: 56.20

Tract: 57

BlockGroup:390490057001

1005 1004 1000 1018 1008 1007 1006 1003 1002 1001

BlockGroup:390490057002

2002 2001 2000

BlockGroup:390490057003

3080 3071 3015 3014 3051 3081 3079 3001 3000 3048 3038 3049

3050 3040 3036 3047 3039 3037

Tract: 58.10

BlockGroup:390490058101

1000

BlockGroup:390490058103

3018 3021 3008 3028 3027 3023 3007 3022 3024 3013 3003 3025

3020 3019 3026 3014 3002 3015 3016 3017

Tract: 58.20

Tract: 59

Tract: 6

BlockGroup:390490006004

4010 4013 4009 4012 4011 4002

Tract: 60

Tract: 61

BlockGroup:390490061001

BlockGroup:390490061002

BlockGroup:390490061003

BlockGroup:390490061004

4012 4013 4007 4006 4011 4010 4009 4005 4004 4008 4003 4001

4000

Tract: 65

BlockGroup:390490065004

4021 4019

Tract: 67.10

BlockGroup:390490067102

2000

Tract: 67.22

BlockGroup:390490067221

1035 1034 1033 1031 1032 1030 1018 1016 1017 1000 1036 1028

1037 1029 1014 1015 1039 1038 1040 1041 1004 1001

Tract: 68.10

BlockGroup:390490068102

2000

Tract: 68.22

BlockGroup:390490068221

1000

Tract: 69.21

BlockGroup:390490069211

BlockGroup:390490069212

2002 2003 2000 2001

BlockGroup:390490069213

BlockGroup:390490069214

4006 4005 4002 4000 4001

Tract: 69.23

Tract: 69.24

Tract: 69.31

Tract: 69.32

Tract: 69.33

Tract: 69.42

Tract: 69.43

Tract: 69.44

BlockGroup:390490069441

BlockGroup:390490069442

BlockGroup:390490069443

BlockGroup:390490069444

4000 4003 4004 4030 4027 4020 4019 4014 4023 4007 4010 4017

4011 4024 4042 4035 4034 4021 4040 4033 4032 4026 4009 4018

4037 4036 4038 4025 4008 4013 4022 4039 4029 4041 4015 4028

4043 4012 4016 4006 4031 4001 4002

Tract: 69.45

Tract: 69.90

BlockGroup:390490069904

4010 4011 4006 4005 4004 4007 4003 4009 4008

BlockGroup:390490069905

5006 5004 5008 5010 5007 5005 5009 5003 5001 5002

Tract: 7.10

Tract: 7.20

Tract: 7.30

Tract: 70.10

BlockGroup:390490070101

1013 1011 1012

BlockGroup:390490070102

2010 2008 2009

Tract: 70.43

BlockGroup:390490070431

Tract: 70.44

BlockGroup:390490070441

BlockGroup:390490070443

Tract: 70.47

Tract: 70.48

Tract: 71.12

Tract: 71.13

Tract: 71.14

BlockGroup:390490071141

1013 1014 1031 1016 1011 1021 1002 1001 1023 1024 1022 1029

1003 1000 1027 1028 1026 1004 1030 1025 1012 1015 1017 1020

1018 1019 1005

BlockGroup:390490071142

BlockGroup:390490071143

Tract: 71.15

Tract: 71.20

Tract: 71.32

Tract: 71.94

BlockGroup:390490071942

2011 2005

BlockGroup:390490071943

3013 3015 3014 3007

BlockGroup:390490071944

4010 4008 4004 4001 4003 4013 4014 4011 4015 4005 4006 4023

4020 4018 4021 4017 4022 4016 4009 4019 4012 4007

Tract: 71.98

BlockGroup:390490071981

1022 1021 1019 1037 1038 1006 1032 1011 1007 1035 1023 1034

1029 1017 1025 1027 1016 1015 1040 1033 1028 1024 1014 1013

1026 1012 1036 1020 1039 1030 1031

Tract: 71.99

Tract: 72.02

Tract: 72.07

BlockGroup:390490072072

2060 2058 2059 2052 2055 2053 2031 2057 2056 2054 2061

Tract: 72.09

BlockGroup:390490072091

BlockGroup:390490072092

2069 2065 2064 2066 2035 2073 2021 2062 2018 2063 2020 2017

2026 2014 2074 2023 2024 2029 2031 2028 2027 2036 2051 2052

2022 2034 2053 2042 2003 2006 2008 2009 2010 2012 2011 2002

2004 2013 2007 2001 2005 2040 2039 2041 2072 2067 2071 2044

2043 2045 2048 2049 2037 2032 2068 2050 2030 2025 2038 2016

2015 2033 2019 2057 2056 2058 2055 2047 2054 2060 2046 2059

2070

Tract: 72.10

BlockGroup:390490072102

2045 2043

BlockGroup:390490072103

3027 3026 3025 3022 3028 3029 3023 3020 3045 3044 3031 3030

3043 3046 3042 3019 3037 3036 3024 3021 3018 3017 3016 3040

3038 3039 3041 3034 3032 3035 3033

BlockGroup:390490072104

4079 4081 4059 4051 4048 4044 4049 4050 4041 4040 4047 4045

4042 4076 4077 4078 4061 4043 4057 4060 4034 4046 4038 4039

4037 4035 4036 4033

Tract: 73.93

BlockGroup:390490073931

1020 1022 1024 1023 1019 1021 1017 1018 1013 1012 1007 1008

1010 1015 1011 1014 1009 1016 1002 1001 1003 1004 1006 1005

BlockGroup:390490073932

2004 2000 2003 2005 2006 2002 2001 2011 2008 2009 2007 2031

2010

BlockGroup:390490073933

3009 3017 3028 3027 3002 3018 3033 3014 3023 3020 3006 3001

3021 3010 3004 3005 3016 3003 3015 3011 3012 3022 3032 3031

3030 3007 3013 3026 3029 3019 3008 3000

BlockGroup:390490073934

4001 4003 4004 4000 4008

Tract: 73.94

BlockGroup:390490073943

3009 3032 3033 3031 3030 3000

Tract: 73.95

Tract: 73.96

BlockGroup:390490073961

BlockGroup:390490073962

2049 2149 2147 2148 2151 2122 2012 2056 2059 2057 2145 2063

2019 2024 2023 2025 2055 2045 2036 2022 2021 2020 2014 2015

2026 2016 2073 2044 2035 2038 2037 2039 2043 2042 2033 2034

2041 2074 2040 2075 2017 2000 2029 2027 2030 2031 2032 2001

2009 2010 2109 2108 2106 2096 2089 2091 2152 2076 2093 2114

2107 2095 2110 2094 2092 2018 2064 2011 2150 2066 2054 2146

2062 2013 2067 2068 2116 2121 2119 2120 2139 2069 2070 2071

2143 2142 2144 2072 2118 2084 2050 2130 2052 2060 2065 2051

2053 2113 2111 2112 2115 2117 2102 2099 2101 2100 2098 2085

2083 2079 2078 2086 2087 2082 2103 2097 2105 2104 2088 2081

2077 2080 2090 2028 2046 2048 2047 2135 2058 2129 2132 2131

2128 2133 2126 2134 2124 2125 2123 2127 2140 2137 2061 2136

2138 2141

BlockGroup:390490073963

Tract: 74.24

BlockGroup:390490074241

BlockGroup:390490074242

BlockGroup:390490074243

BlockGroup:390490074244

4001 4007

BlockGroup:390490074246

Tract: 74.25

BlockGroup:390490074252

2013 2014 2009 2015 2010 2011 2012 2007 2008

BlockGroup:390490074253

Tract: 74.27

Tract: 74.92

BlockGroup:390490074921

1036 1027 1020 1004 1019 1003 1007 1002 1001 1000 1026 1006

1005 1029 1025

BlockGroup:390490074922

2012 2013 2009 2006 2005 2008 2010 2004 2000 2007 2011 2003

2002

BlockGroup:390490074923

Tract: 74.94

Tract: 75.11

Tract: 75.12

Tract: 75.20

Tract: 75.31

Tract: 75.32

Tract: 75.33

Tract: 75.34

Tract: 75.50

Tract: 75.51

Tract: 77.10

Tract: 77.21

Tract: 77.22

Tract: 77.30

Tract: 77.40

Tract: 78.12

BlockGroup:390490078122

2036 2037 2039

Tract: 78.20

BlockGroup:390490078201

BlockGroup:390490078202

2000 2001 2008 2009 2011 2003 2002 2010

BlockGroup:390490078203

BlockGroup:390490078204

Tract: 78.30

Tract: 79.41

BlockGroup:390490079411

1005 1006 1062 1060 1061 1002 1078 1014 1012 1003 1077 1013

1004 1011 1009 1001 1071 1070 1069 1068 1067 1066 1065 1064

1063 1072 1059 1054 1051 1049 1075 1058 1057 1053 1052 1047

1045 1036 1046 1031 1035 1030 1024 1034 1032 1048 1073 1033

1029 1074 1037 1056 1055 1027 1025 1026 1007 1028 1008 1010

1042 1043 1041 1015 1038 1040 1039 1044 1050 1076

Tract: 79.53

BlockGroup:390490079531

BlockGroup:390490079532

2022 2025 2028 2003 2002 2015 2016 2011 2014 2012 2001 2000

2013 2018 2020 2039 2034 2023 2024 2033 2026 2031 2030 2032

2027 2021 2029 2019

BlockGroup:390490079533

3029 3014 3005 3031 3002 3003 3025 3020 3026 3027 3028 3001

3019 3022 3008 3018 3023 3021 3013 3009 3000 3007 3016 3017

3015 3024 3006

BlockGroup:390490079535

Tract: 79.54

Tract: 8.10

Tract: 8.20

Tract: 81.10

Tract: 81.20

Tract: 81.32

BlockGroup:390490081321

BlockGroup:390490081322

BlockGroup:390490081323

3014 3013 3004 3001 3000 3012 3015 3009 3003 3002 3005 3011

3019

BlockGroup:390490081324

Tract: 81.41

BlockGroup:390490081411

1026 1019 1020 1086 1048 1045 1044 1063 1055 1042 1027 1041

1005 1030 1034 1033 1018 1059 1064 1011 1058 1022 1049 1021

1023 1050 1051 1024 1025 1082 1056 1040 1054 1043 1039 1047

1036 1057 1046 1035 1060 1066 1061 1065 1075 1074 1073 1068

1084 1067 1085 1072 1069 1071 1070

BlockGroup:390490081412

BlockGroup:390490081413

Tract: 81.42

BlockGroup:390490081421

1023 1034 1027 1028 1002 1001 1000 1032 1018 1036 1025 1026

1009 1013 1024 1006 1014 1003 1035 1008 1020 1012 1015 1005

1021 1016 1022 1030 1029 1011 1004 1019 1010 1007 1017 1031

1033

BlockGroup:390490081422

BlockGroup:390490081423

3027 3032 3038 3010 3037 3011 3016 3015 3022 3019 3023 3021

3018 3024 3008 3020 3039 3017 3013 3012 3014 3028 3029 3026

3001 3025 3040 3000

Tract: 81.61

BlockGroup:390490081611

1018 1023 1001 1022 1004 1032 1024 1019 1017 1014 1007 1011

1020 1013 1037 1021 1010 1005 1012 1008 1031 1030 1016 1006

1009 1015 1025 1002 1000 1029 1003 1028 1027 1026

BlockGroup:390490081612

2009

BlockGroup:390490081613

3051 3047 3043 3044 3049 3042 3054 3021 3002 3003 3001 3023

3022 3024 3034 3033 3038 3056 3057 3039 3029 3019 3018 3010

3017 3012 3035 3036 3041 3040 3027 3026 3028 3053 3055 3050

3046 3045 3014 3016 3015 3009 3011 3013 3008 3020 3032 3004

3037 3025 3007 3006 3005 3030 3031 3000

Tract: 81.62

BlockGroup:390490081622

2011 2073 2006 2002 2062 2063 2060 2018 2016 2061 2056 2059

2057 2058 2019 2015 2072 2001 2013 2000 2008 2012 2076 2005

2003 2004 2007

BlockGroup:390490081623

BlockGroup:390490081624

BlockGroup:390490081625

5035 5034 5032 5033 5011 5013 5012 5036 5029 5028 5021 5025

5022 5027 5026 5001 5008 5006 5031 5030 5000 5002 5003 5005

5023 5016 5024 5017 5015 5010 5014 5009 5004 5007

Tract: 81.63

Tract: 81.64

Tract: 82.10

Tract: 82.30

Tract: 82.41

BlockGroup:390490082411

1047 1042 1049 1032 1029 1031 1028 1026 1027 1030 1024 1004

1008 1007 1005 1006 1009 1003 1025 1011 1010 1053 1043 1066

1050 1051 1048 1040 1045 1039 1046 1034 1033 1038 1037 1055

1065 1064 1056 1052 1067 1044 1041 1063 1062 1061 1060 1059

1058 1057

BlockGroup:390490082412

Tract: 82.42

Tract: 83.11

Tract: 83.12

Tract: 83.21

Tract: 83.22

Tract: 83.30

BlockGroup:390490083301

1015 1010 1009 1008 1003 1006 1017 1016 1011 1000 1004 1001

1005 1002

BlockGroup:390490083302

2010 2006 2005 2002 2003 2004 2000 2008 2011 2013 2012 2009

2007 2015 2016 2017 2018 2014 2001

Tract: 83.40

BlockGroup:390490083401

1030 1019 1020 1016 1021 1022 1015 1024 1027 1023 1014 1013

1017 1018 1003 1007 1008 1002 1011 1012 1009 1010 1004 1005

1006

BlockGroup:390490083402

2047 2010 2028 2039 2014 2006 2013 2012 2020 2021 2011 2019

2036 2038 2023 2037 2043 2042 2041 2040 2044 2035 2053 2027

2034 2033 2032 2050 2049 2030 2048 2029 2008 2007 2004 2031

2018 2017 2002 2005 2003 2009

BlockGroup:390490083403

3037 3032 3036 3018 3016 3017 3038 3033 3035 3034 3009 3031

3030 3020 3013 3026 3010 3008 3012 3021 3015 3011 3014 3025

3019 3006 3007

Tract: 83.50

BlockGroup:390490083501

BlockGroup:390490083502

BlockGroup:390490083503

3021 3023 3022 3011 3004 3003 3010 3009 3008 3002 3005 3001

3006 3007 3000 3043 3031 3045 3044 3046 3032 3039 3038 3016

3040 3014 3013 3015 3018 3035 3034 3017 3020 3019 3012 3027

3037 3036 3041 3029 3042 3025 3026 3033 3030 3028 3024

Tract: 83.60

Tract: 83.70

BlockGroup:390490083702

2024 2082 2023 2026 2078 2021 2034 2035 2018 2020 2019 2017

2027 2022 2025 2033 2009 2065 2075 2067 2066 2051 2037 2038

2070 2039 2054 2012 2048 2006 2005 2007 2011 2050 2008 2001

2010 2002 2003 2073 2074 2053 2079 2077 2043 2052 2004 2049

2040 2041 2042 2015 2046 2016 2045 2013 2044 2047 2014 2069

2072 2062 2030 2080 2063 2064 2036 2071 2068 2081 2076

BlockGroup:390490083703

3039 3040 3038 3037 3042 3043 3041

Tract: 83.80

BlockGroup:390490083801

1033 1029 1015 1014 1008 1013 1012 1007 1009 1004 1005 1003

1002 1001 1000 1018 1011 1016 1010

BlockGroup:390490083802

2002 2015 2016 2028 2032 2027 2003 2001 2014 2048 2071 2038

2036 2075 2091 2037 2076 2013 2012 2069 2070 2023 2031 2020

2000 2039 2041 2024 2040 2042 2043 2079 2022 2021 2026 2019

2029 2030 2007 2018 2017 2087 2005 2090 2025 2004 2052 2054

2088 2010 2011 2008 2089 2053 2058 2065 2059 2055 2064 2051

2050 2063 2078 2066 2062 2049 2067 2009 2006

BlockGroup:390490083803

3015 3017 3016 3018 3007 3011 3019 3005 3003 3004 3038 3026

3029 3028 3027 3025 3024 3023 3050 3048 3051 3006 3010 3002

3001

Tract: 84

BlockGroup:390490084001

1016 1015 1005 1013 1014 1006 1007 1028 1027

BlockGroup:390490084002

2009 2010 2018 2017 2012 2008 2011 2007 2019

BlockGroup:390490084003

3026 3025

Tract: 87.10

Tract: 87.20

Tract: 87.30

Tract: 88.11

BlockGroup:390490088111

Tract: 88.12

Tract: 88.13

BlockGroup:390490088131

1000 1002 1003 1001 1010 1007 1006 1005 1004 1008 1016 1014

1011 1012 1013 1015 1018 1009

BlockGroup:390490088132

BlockGroup:390490088133

Tract: 88.21

BlockGroup:390490088211

1025 1024

Tract: 88.22

BlockGroup:390490088221

1021 1023 1019 1025 1020 1026 1024 1022 1018 1015 1014 1027

BlockGroup:390490088222

2027 2026 2020 2019 2062 2016 2024 2061 2013 2025 2011 2008

2030 2031 2064 2006 2028 2055 2029 2053 2054 2049 2050 2048

2047 2051 2045 2046 2060 2052 2043 2039 2035 2036 2038 2056

2057 2042 2037 2059 2040 2041 2044 2032 2033 2009 2021 2018

2034

Tract: 88.25

BlockGroup:390490088251

1006 1005 1009 1021 1019 1013 1020 1023 1014 1017 1015 1007

1016 1008 1018

BlockGroup:390490088252

2011 2010

BlockGroup:390490088253

3028 3010 3009 3034 3015 3016 3014 3013 3006 3037 3031 3030

3025 3027 3017 3012 3007 3011 3008 3005 3004 3033 3036

Tract: 89

Tract: 9.10

Tract: 9.20

Tract: 90

Tract: 91

Tract: 92.10

Tract: 92.20

Tract: 92.30

Tract: 92.40

Tract: 92.50

Tract: 93.11

Tract: 93.12

Tract: 93.21

Tract: 93.22

Tract: 93.23

Tract: 93.25

Tract: 93.26

Tract: 93.31

Tract: 93.32

Tract: 93.33

Tract: 93.34

Tract: 93.36

Tract: 93.37

Tract: 93.40

Tract: 93.50

Tract: 93.61

Tract: 93.62

Tract: 93.71

Tract: 93.72

Tract: 93.73

Tract: 93.74

Tract: 93.81

Tract: 93.82

Tract: 93.83

Tract: 93.84

Tract: 93.85

Tract: 93.86

Tract: 93.90

Tract: 94.10

Tract: 94.20

Tract: 94.30

Tract: 94.40

BlockGroup:390490094401

1019 1020 1014 1010 1021 1003 1004 1005 1007 1006 1017 1050

1049 1011 1013 1015 1016 1012 1009 1002 1001 1000 1008

BlockGroup:390490094403

3002 3005 3006 3020 3001 3004 3000 3003 3022 3024 3031 3023

3032 3011 3013 3007 3009 3010 3012 3008 3033 3034 3018 3019

3014 3016 3015 3017 3025

Tract: 94.50

BlockGroup:390490094503

3009 3008 3031 3028 3032 3000 3027 3025 3005 3010 3004 3013

3023 3022 3007 3012 3003 3036 3006 3001 3014 3019 3018 3016

3017 3011 3026 3024 3020 3021 3002 3015

Tract: 94.95

BlockGroup:390490094951

1045 1044 1053 1003 1002 1005 1001 1000 1036 1010 1013 1014

1009 1019 1022 1016 1055 1026 1033 1035 1015 1021 1023 1020

1008 1056 1006 1007 1054 1004 1043 1012 1025 1027 1017 1018

1028 1032 1024 1011

BlockGroup:390490094952

2008 2007 2097 2098 2088 2090 2089 2077 2076 2078 2066 2071

2069 2067 2068 2074 2093 2114 2082 2070 2052 2073 2087 2086

2091 2092 2100 2095 2096 2094 2083 2081 2005 2004 2003 2002

2001 2061 2079 2013 2012 2099 2009 2118 2101 2010 2102 2006

2110 2109 2115 2107 2108 2104 2111 2084 2080 2113 2085 2112

2072 2117 2106 2105 2103 2119 2058 2065 2041 2045 2056 2057

2059 2023 2022 2021 2019 2047 2020 2048 2018 2015 2016 2062

2017 2014 2075 2064 2011 2063 2051 2035 2034 2032 2031 2053

2049 2050 2033 2037 2030 2038 2036 2039 2054 2055 2046 2043

2060 2029 2040 2042 2044 2027 2026 2028 2025 2024 2000

BlockGroup:390490094953

Tract: 94.97

BlockGroup:390490094971

1007 1006 1001 1000 1003 1002 1008 1010 1009 1098 1099 1005

1004

Tract: 95.20

BlockGroup:390490095201

1033 1001 1037 1022 1024 1019 1021 1023 1018 1020 1025 1006

1004 1045 1029 1036 1035 1032 1003 1002 1034 1046 1041 1042

1039 1038 1040 1000

BlockGroup:390490095202

2030 2029 2031 2028

BlockGroup:390490095203

3015 3017 3016 3005 3018 3013 3011 3004 3003 3002 3001 3010

3008 3007 3012 3009 3014 3006 3000

Tract: 95.90

BlockGroup:390490095901

1000 1050 1049 1043 1035 1051 1052 1044 1048 1054 1059 1058

1045 1046 1047 1057 1064 1020 1056 1001

BlockGroup:390490095903

3042 3036 3032 3038 3037 3039 3033 3034 3014 3031

BlockGroup:390490095904

4107 4169 4112 4108 4119 4168 4165 4164 4085 4183 4084 4083

4086 4109 4106 4105 4090 4162 4043 4068 4076 4194 4073 4195

4077 4070 4020 4021 4018 4049 4023 4192 4017 4019 4011 4006

4012 4016 4015 4005 4009 4010 4008 4013 4007 4136 4121 4118

4117 4082 4116 4115 4113 4111 4140 4060 4137 4061 4081 4065

4054 4055 4051 4053 4193 4056 4050 4066 4057 4052 4067 4042

4035 4022 4044 4045 4171 4170 4058 4159 4059 4139 4138 4048

4176 4093 4101 4110 4104 4151 4152 4091 4103 4102 4092 4153

4004 4039 4002 4003 4014 4024 4025 4028 4001 4000 4027 4032

4029 4031 4026 4030

Tract: 96

BlockGroup:390490096001

1023 1048 1045 1007 1022 1025 1011 1012 1009 1008 1010 1003

1004 1037 1013 1014 1005 1002 1001 1000 1038 1034 1039 1040

1041 1016 1035 1036 1015 1006 1027 1028 1029 1024 1046 1047

1018 1019 1020 1017 1026 1043 1030 1032 1031 1042 1044 1033

1021

Tract: 97.11

BlockGroup:390490097111

1001

BlockGroup:390490097113

3002 3001 3000

Tract: 97.20

BlockGroup:390490097201

1011 1001 1021 1020 1019

Tract: 97.40

BlockGroup:390490097402

2203

BlockGroup:390490097403

3026 3027 3028 3029 3076 3044 3077

Tract: 97.52

BlockGroup:390490097521

1018 1016 1019 1013 1007 1006 1021 1026 1054 1011

Tract: 98

BlockGroup:390490098004

4006 4002 4001

Tract: 9800

Tract: 99

(4) The fourth district contains the following territory:

Allen County

Auglaize County

Champaign County

Crawford County

The following portions of Erie County:

Tract: 403

BlockGroup:390430403001

BlockGroup:390430403002

BlockGroup:390430403003

BlockGroup:390430403004

4086 4085 4084 4088 4083 4068 4076 4075 4074 4067 4077 4073

4048 4072 4087 4069 4070 4080 4082 4081

Tract: 404

BlockGroup:390430404005

5065 5064 5063 5062 5060

Tract: 418

The following portions of Huron County:

Tract: 9154

BlockGroup:390779154001

BlockGroup:390779154002

2083 2092 2087 2085 2089 2086 2062 2066 2065 2067 2075 2076

2074 2063 2064 2071 2073 2068 2069 2070 2072 2038 2043 2101

2012 2011 2036 2031 2032 2035 2037 2029 2030 2033 2014 2013

2015 2009 2010 2007 2100 2000 2001 2022 2021 2150 2005 2008

2004 2019 2006 2024 2023 2025 2149 2003 2002 2039 2049 2050

2046 2047 2048 2042 2044 2057 2077 2058 2061 2088 2055 2056

2059 2054 2060 2045 2041 2053 2082 2084 2027 2026 2034 2016

2018 2017 2148 2147 2040 2028 2020 2051 2052

BlockGroup:390779154003

3112 3111 3101 3100 3103 3102 3105 3087 3088 3086 3085 3084

3083 3082 3080 3081 3075 3077 3078 3073 3104 3029 3028 3108

3119 3120 3056 3065 3055 3031 3030 3107 3113 3043 3044 3022

3025 3011 3009 3012 3004 3013 3008 3037 3036 3035 3034 3007

3003 3005 3010 3006 3079 3072 3019 3021 3020 3018 3017 3014

3099 3098 3047 3067 3066 3045 3109 3016 3015 3074 3123 3093

3092 3094 3095 3076 3089 3071 3023 3024 3070 3090 3041 3039

3040 3038 3042 3091 3097 3096 3069 3068 3106 3064 3110 3061

3059 3063 3057 3033 3032 3048 3046 3125 3027 3001 3002 3026

3000 3121 3049 3124 3062 3058 3060 3050 3122 3117 3116 3052

3118 3051 3053 3054

Tract: 9155

Tract: 9156

Tract: 9157

Tract: 9158

Tract: 9159

BlockGroup:390779159001

1011 1010 1008 1078 1025 1024 1023 1085 1086 1077 1072 1071

1026 1027 1029 1022 1073 1070 1074 1075 1069 1028 1030 1084

1082 1057 1089 1121 1095 1098 1099 1092 1105 1103 1116 1091

1112 1110 1115 1117 1100 1090 1055 1094 1093 1087 1088 1122

1097 1059 1058 1060 1044 1041 1042 1043 1062 1063 1040 1039

1019 1020 1009 1007 1012 1013 1021 1035 1006 1003 1004 1036

1005 1015 1001 1034 1002 1123 1124 1047 1113 1038 1000 1037

1114 1128 1136 1137 1139 1096 1120 1142 1140 1046 1108 1118

1048 1045 1127 1126 1125 1119 1131 1133 1138 1130 1132 1129

1134 1141 1135 1081 1056 1083 1079 1076 1031 1068 1067 1032

1080 1066 1064 1065 1017 1018 1016 1033 1061 1014 1101 1051

1053 1050 1054 1052 1109 1102 1111 1107 1049 1106 1104

BlockGroup:390779159002

2100 2163 2031 2027 2003 2000 2002 2037 2036 2039 2030 2028

2029 2001 2149 2080 2158 2154 2082 2084 2155 2083 2079 2081

2085 2078 2157 2156 2127 2129 2126 2128 2091 2066 2092 2124

2125 2123 2122 2111 2120 2121 2057 2050 2022 2018 2051 2167

2052 2015 2049 2010 2011 2008 2017 2007 2119 2118 2108 2107

2109 2093 2097 2040 2034 2033 2106 2095 2096 2112 2131 2114

2115 2032 2035 2041 2130 2116 2133 2117 2105 2160 2136 2098

2099 2101 2102 2164 2168 2169 2161 2162 2103 2104 2166 2145

2137 2138 2132 2135 2165 2139 2140 2141 2143 2142 2144 2146

2110 2070 2076 2071 2094 2069 2014 2065 2012 2009 2048 2047

2016 2046 2045 2044 2074 2024 2013 2005 2077 2072 2073 2043

2026 2025 2075 2042 2159 2038 2006 2004 2086 2088 2089 2087

2063 2062 2060 2056 2068 2090 2067 2064 2059 2061 2058 2053

2054 2055 2023 2021 2019 2020 2113 2134

BlockGroup:390779159003

3065 3064 3063 3062 3001 3037 3052 3061 3054 3053 3050 3051

3208 3049 3036 3040 3026 3039 3038 3024 3025 3023 3022 3000

Tract: 9160

Tract: 9165

BlockGroup:390779165001

1046 1050 1049 1036 1035 1079 1078 1042 1043 1048 1047 1044

1045 1027 1014 1013 1028 1026 1025 1010 1029 1024 1037 1034

1032 1033 1022 1021 1023 1018 1017 1020 1016 1015 1019 1031

1007 1008 1055 1006 1056 1004 1005 1041 1039 1040 1038 1030

1011 1009 1012

BlockGroup:390779165002

2000 2002 2024 2026 2003 2036 2014 2012 2013 2010 2018 2017

2025 2019 2005 2004 2028 2022 2020 2023 2027 2001 2071 2063

2061 2060 2058 2059 2057 2056 2072 2062 2064 2065 2055 2054

2015 2021 2016 2041 2011 2009 2008 2006 2007

Logan County

The following portions of Lorain County:

Tract: 237

BlockGroup:390930237003

3005 3004

Tract: 238

BlockGroup:390930238001

1000 1043 1001 1045 1046 1038 1040 1047 1048 1039 1042 1041

1055 1054 1014 1052 1049 1050 1051 1030 1031 1028 1026 1029

1032 1033 1035 1027 1034 1036 1044 1037 1025 1024 1022 1020

1021

Tract: 239

BlockGroup:390930239001

1043 1036 1042 1038 1031 1032 1037 1041 1040 1034 1035 1039

1033

BlockGroup:390930239002

2009 2010 2008 2012 2011 2000

Tract: 240

BlockGroup:390930240001

1011 1020 1018 1017 1015 1032 1031 1029 1024 1028 1026 1027

1002 1007 1006 1003 1005 1004 1025 1023 1012 1009 1010 1008

1019 1030 1016 1021 1014 1022 1013

Tract: 241

BlockGroup:390930241001

1041 1012 1002 1011

BlockGroup:390930241002

2022 2023 2020 2024 2025 2017 2027 2026 2000 2021

Tract: 281

Tract: 501

Tract: 502

BlockGroup:390930502001

1002 1005 1001 1018 1030 1027 1029 1028 1017 1019 1021 1020

1013 1011 1026 1025 1012 1014 1016 1015 1024 1010 1031 1023

1003 1008 1022 1009 1007 1004 1032 1006

BlockGroup:390930502002

BlockGroup:390930502003

Tract: 503

BlockGroup:390930503001

BlockGroup:390930503002

2034 2025 2033 2026 2027 2031 2032 2028 2020 2014 2017 2015

2018 2016 2029 2030 2019 2013 2001 2012 2000 2011

BlockGroup:390930503003

BlockGroup:390930503004

Tract: 504

Tract: 571

Tract: 601

Tract: 602

Tract: 701.01

Tract: 701.02

Tract: 702

BlockGroup:390930702001

1038 1039 1040 1037 1033 1030 1015 1013 1017 1001 1014 1000

1043 1020 1023 1010 1005 1031 1022 1048 1016 1021 1019 1011

1004 1003 1018 1012 1036 1002 1046 1045 1047 1041 1032 1044

1009 1042 1026 1025 1024 1028 1008 1027 1029 1007 1006

BlockGroup:390930702002

Tract: 703

Tract: 704

Tract: 705

Tract: 706

Tract: 707

Tract: 708

Tract: 709.01

Tract: 709.02

Tract: 710

Tract: 711

Tract: 712.01

Tract: 712.02

BlockGroup:390930712021

BlockGroup:390930712022

2014 2015 2026 2013 2016 2012 2051 2041 2033 2042 2028 2027

2037 2035 2034 2025 2043 2045 2046 2023 2022 2036 2021 2020

2009 2019 2017 2018 2005 2004 2003 2002 2011 2006 2024 2010

2007 2008 2001 2000 2040 2030 2029 2031 2038 2052 2044 2047

2039 2032 2050

Tract: 713

BlockGroup:390930713001

1035 1036 1040 1032 1038 1039 1037 1019 1013 1017 1025 1018

1026 1009 1027 1043 1042 1041 1034 1033 1022 1020 1012 1024

1021 1023 1011 1030 1031 1010 1007 1008 1006 1014 1044 1016

1002 1046 1005 1003 1015 1029 1004

BlockGroup:390930713002

Tract: 714

Tract: 715

Tract: 771

BlockGroup:390930771001

BlockGroup:390930771002

2039 2022 2035 2026 2020 2011 2023 2036 2007 2010 2037 2008

2009 2015 2017 2006 2016 2025 2012 2024 2014 2013 2028 2029

2030 2038 2019 2021 2041 2027 2018 2042 2043 2044 2031 2032

2033 2034

BlockGroup:390930771003

Tract: 911

BlockGroup:390930911002

2012 2010 2014 2013 2011 2009 2028 2015 2030 2008

Tract: 912

BlockGroup:390930912001

1026 1015 1016 1012 1013 1011 1010

BlockGroup:390930912002

2021

Tract: 921

BlockGroup:390930921001

1075 1073 1074 1043 1077 1071 1068 1069 1066 1033 1067 1032

1031 1070 1065 1034 1063 1035 1076 1072 1036 1064 1062 1060

1061 1059 1058 1056 1057

BlockGroup:390930921002

Tract: 931

BlockGroup:390930931001

BlockGroup:390930931002

2032 2008 2031 2018 2019 2011 2007 2006 2004 2005 2046 2047

2045 2049 2087 2056 2055 2057 2054 2048 2042 2044 2043 2040

2051 2052 2041 2090 2050 2089 2101 2100 2088 2091 2092 2053

2039 2038 2072 2073 2077 2020 2025 2022 2109 2107 2103 2003

2075 2102 2074 2076 2083 2079 2078 2086 2085 2094 2084 2058

2095 2063 2068 2096 2059 2037 2024 2014 2012 2023 2021 2108

2017 2026 2027 2015 2000 2002 2013 2016 2001 2105 2104 2062

2035 2036 2067 2069 2082 2070 2064 2060 2065 2071 2066 2029

2028 2030 2061 2034 2033 2009 2010 2099 2093 2098 2080 2081

2097

Tract: 941

BlockGroup:390930941001

1005 1002 1004 1058 1003 1066 1062 1061

Tract: 951

BlockGroup:390930951001

1014 1011 1010 1009 1012 1008 1013 1003 1007 1006 1001 1005

1004 1002 1021 1015 1017 1016

BlockGroup:390930951002

BlockGroup:390930951003

3028 3029 3030 3013 3008 3011 3012 3004 3061 3040 3041 3036

3035 3034 3042 3032 3016 3020 3022 3021 3023 3043 3019 3018

3009 3003 3015 3025 3024 3026 3027 3031 3037 3039 3038 3033

3017 3044 3047 3066 3057 3054 3059 3060

Tract: 972

BlockGroup:390930972001

1030 1031 1038 1028 1029 1033

BlockGroup:390930972002

2024 2005 2023 2022

The following portions of Marion County:

Tract: 1

Tract: 10

Tract: 101

BlockGroup:391010101001

1085 1081 1079 1066 1067 1082 1028 1069 1023 1024 1025 1011

1014 1001 1012 1015 1003 1018 1017 1019 1020 1021 1010 1002

1009 1004 1083 1068 1084 1080 1029 1027 1026 1030 1022 1016

1013 1008 1005 1000 1007 1006

BlockGroup:391010101002

BlockGroup:391010101003

3087 3088 3094 3093 3101 3089 3054 3056 3055 3057 3052 3053

3058 3059 3060 3027 3026 3036 3014 3024 3025 3018 3017 3015

3016 3038 3037 3011 3013 3003 3002 3000 3001 3007 3006 3051

3008 3005 3050 3061 3049 3062 3064 3065 3108 3078 3077 3079

3066 3063 3074 3073 3067 3075 3072 3068 3070 3069 3095 3090

3091 3084 3085 3086 3080 3081 3076 3071 3044 3043 3092 3082

3083 3045 3034 3048 3033 3032 3035 3021 3020 3047 3046 3031

3029 3030 3022 3028 3023 3019 3009 3012 3010 3004

Tract: 102.01

Tract: 102.02

Tract: 103

BlockGroup:391010103001

BlockGroup:391010103002

BlockGroup:391010103003

BlockGroup:391010103004

BlockGroup:391010103005

5047 5055 5034 5044 5008 5006 5004 5003 5001 5046 5033 5035

5009 5032 5010 5014 5013 5016 5043 5042 5037 5041 5038 5040

5015 5012 5036 5039 5005 5048 5045 5007 5026 5018 5025 5011

5028 5027 5002 5017 5019 5020 5021 5024 5000 5029 5023 5022

Tract: 104

Tract: 11

Tract: 2

Tract: 3

Tract: 4

Tract: 5.01

Tract: 5.02

Tract: 6

Tract: 7

Tract: 8

Tract: 9

The following portions of Mercer County:

Tract: 9675

BlockGroup:391079675001

1071 1072 1004 1078 1073 1003 1057 1066 1022 1006 1069 1068

1054 1020 1042 1077 1074 1002 1076 1075 1001

Tract: 9676

BlockGroup:391079676002

2149

BlockGroup:391079676003

3044 3009 3010 3065 3047 3053 3054 3061 3067 3003 3002 3051

3048 3050 3068 3063 3076 3001 3058 3004 3005 3006 3008 3011

3013 3073 3078 3077 3025 3007 3064 3069 3066 3049 3080 3055

3056 3060 3000 3062 3059 3052 3057

Tract: 9678

BlockGroup:391079678001

1031 1101 1122 1118 1105 1121 1115 1114 1117 1120 1116 1113

1110 1109 1111 1045 1179 1180 1178 1038 1112 1033 1002 1008

1001 1000 1009 1191 1010 1006 1068 1043 1044 1037 1061 1063

1041 1036 1065 1040 1181 1042 1039 1034 1035 1124 1119 1032

1125 1030 1126 1127 1190 1026 1028 1029 1027 1025 1024 1020

1023 1021 1022 1185 1019 1188 1018 1017 1012 1011 1005 1013

1004 1007 1003 1186 1187 1015 1016 1014 1170 1169 1166 1167

1133 1077 1076 1071 1062 1168 1128 1129 1090 1097 1123 1164

1161 1165 1095 1163 1160 1162 1107 1142 1144 1143 1141 1137

1140 1086 1192 1174 1176 1184 1177 1083 1134 1094 1182 1183

1092 1100 1099 1082 1089 1096 1131 1130 1132 1085 1081 1064

1091 1080 1084 1072 1079 1171 1173 1175 1073 1069 1172 1078

1066 1075 1074 1070 1067 1135 1108 1106 1158 1093 1151 1159

1157 1153 1152 1147 1156 1154 1155 1146 1098 1189 1145 1150

1138 1149 1148 1139 1136 1103 1102 1104 1049

BlockGroup:391079678002

Tract: 9679

BlockGroup:391079679001

1031 1048 1015 1047 1046 1016 1017 1019 1018 1014 1164 1013

1012 1011 1009 1006 1024 1008 1007 1004 1005 1026 1003 1025

1002 1001 1000 1074 1064 1063 1071 1073 1072 1070 1066 1065

1062 1060 1059 1061 1058 1049 1050 1039 1021 1020 1038 1023

1010 1022

Sandusky County

Seneca County

Shelby County

Union County

(5) The fifth district contains the following territory:

Defiance County

Fulton County

Hancock County

Hardin County

Henry County

The following portions of Lucas County:

Tract: 45.01

BlockGroup:390950045012

2008 2007 2009 2006 2004 2005 2003

BlockGroup:390950045013

Tract: 45.03

Tract: 45.04

BlockGroup:390950045041

1000

BlockGroup:390950045042

BlockGroup:390950045043

BlockGroup:390950045044

Tract: 58.01

BlockGroup:390950058011

1012 1013 1014 1007 1009 1003 1008 1015 1006 1002 1026 1027

1010 1011

BlockGroup:390950058012

Tract: 58.02

Tract: 59.01

Tract: 59.02

Tract: 60

Tract: 61

Tract: 62

BlockGroup:390950062001

1009 1004 1006 1007 1008 1005 1010 1003 1002

BlockGroup:390950062002

Tract: 63

BlockGroup:390950063001

BlockGroup:390950063002

BlockGroup:390950063004

Tract: 64

BlockGroup:390950064001

BlockGroup:390950064002

2004 2005 2003 2002 2008 2006 2007 2001 2000

BlockGroup:390950064003

Tract: 65

BlockGroup:390950065002

2001 2003 2000

Tract: 70.01

Tract: 70.02

Tract: 71.01

Tract: 71.02

Tract: 72.02

BlockGroup:390950072021

1013 1010 1009 1011 1012 1004 1001 1006 1005

BlockGroup:390950072022

2021 2013 2008 2006 2004 2009 2005 2024 2015 2023 2022 2016

2017 2019 2020 2018 2007 2014 2011 2010 2003 2002 2001 2000

BlockGroup:390950072023

Tract: 72.03

BlockGroup:390950072031

1012

BlockGroup:390950072032

BlockGroup:390950072033

Tract: 72.04

BlockGroup:390950072041

BlockGroup:390950072042

2015 2017 2025 2020 2031 2026 2030 2013 2019 2018 2012 2011

2021 2022 2023 2027 2028 2024 2029 2010 2007 2004 2006 2008

2005 2003 2009 2002 2016 2014

BlockGroup:390950072043

Tract: 72.05

BlockGroup:390950072051

1011 1013 1012

BlockGroup:390950072052

BlockGroup:390950072053

BlockGroup:390950072054

Tract: 73.01

BlockGroup:390950073011

1029 1026 1039 1036 1038 1037 1034 1035 1028 1033 1032 1027

BlockGroup:390950073012

2014 2010 2002 2009 2008 2007

Tract: 76

Tract: 77

Tract: 78

Tract: 79.01

Tract: 79.02

Tract: 80

Tract: 81

Tract: 82.01

Tract: 82.02

Tract: 82.03

Tract: 83.01

Tract: 83.02

Tract: 84

BlockGroup:390950084001

BlockGroup:390950084002

BlockGroup:390950084003

3008 3012 3001 3009 3011 3010 3000 3006 3007 3021 3004 3005

3002

BlockGroup:390950084004

4012 4014 4013 4015 4007 4011 4006 4008 4004 4005 4003 4001

4002 4000 4010

Tract: 85

BlockGroup:390950085004

4014 4015 4012 4013 4018 4017

Tract: 86

BlockGroup:390950086003

3028 3029 3016 3014 3015 3013 3012

BlockGroup:390950086004

4008 4007

Tract: 87

Tract: 88

Tract: 89.01

Tract: 89.02

Tract: 90

Tract: 91.01

Tract: 91.02

Tract: 92.01

Tract: 92.02

Tract: 93

Tract: 94

Tract: 95

Tract: 96

The following portions of Mercer County:

Tract: 9672

Tract: 9673

Tract: 9674

Tract: 9675

BlockGroup:391079675001

1000 1009 1024 1011 1012 1013 1010 1008 1007 1064 1058 1070

1067 1005 1134 1018 1021 1055 1049 1050 1059 1051 1052 1036

1025 1023 1015 1014 1017 1053 1083 1056 1063 1061 1065 1062

1084 1060 1016 1132 1131 1035 1019 1039 1038 1037 1041 1034

1033 1040 1027 1028 1026 1029 1133 1030 1032 1031 1126 1113

1120 1121 1114 1088 1119 1087 1118 1115 1117 1116 1086 1122

1107 1095 1094 1108 1106 1096 1093 1109 1105 1097 1098 1104

1099 1092 1091 1110 1111 1103 1100 1127 1112 1102 1101 1090

1089 1130 1129 1128 1125 1124 1123 1085 1081 1080 1082 1048

1047 1079 1046 1044 1043 1045

BlockGroup:391079675002

BlockGroup:391079675003

BlockGroup:391079675004

Tract: 9676

BlockGroup:391079676001

BlockGroup:391079676002

2155 2156 2157 2178 2170 2168 2173 2172 2159 2158 2171 2174

2160 2175 2044 2043 2042 2179 2180 2177 2176 2169 2167 2142

2143 2161 2164 2166 2163 2165 2162 2148 2150 2126 2129 2127

2151 2146 2134 2132 2133 2130 2131 2106 2115 2097 2107 2108

2116 2109 2117 2118 2111 2110 2112 2090 2119 2113 2089 2096

2062 2051 2061 2093 2063 2060 2052 2053 2041 2054 2040 2092

2091 2064 2084 2083 2065 2055 2039 2056 2128 2120 2114 2087

2121 2085 2082 2066 2067 2086 2081 2080 2068 2057 2038 2027

2030 2028 2020 2029 2019 2004 2147 2021 2022 2016 2015 2005

2017 2014 2006 2013 2007 2144 2145 2135 2137 2139 2140 2141

2105 2098 2094 2101 2100 2102 2047 2046 2104 2099 2049 2048

2095 2050 2045 2103 2138 2136 2059 2069 2058 2037 2036 2079

2125 2088 2073 2070 2035 2074 2071 2072 2034 2122 2123 2124

2076 2075 2032 2033 2154 2078 2077 2031 2018 2012 2008 2011

2009 2026 2010 2003 2152 2153 2024 2025 2023 2002 2001 2000

BlockGroup:391079676003

3045 3046 3081 3016 3035 3041 3074 3034 3037 3038 3039 3036

3033 3075 3032 3079 3042 3040 3070 3071 3072 3031 3019 3023

3020 3027 3026 3028 3030 3043 3012 3029 3015 3014 3021 3017

3022 3018 3024

Tract: 9677

BlockGroup:391079677001

1050 1053 1052 1048 1051 1045 1047 1049 1064 1056 1057 1059

1044 1046 1055 1054 1063 1043 1042 1041 1003 1002 1001 1000

Tract: 9678

BlockGroup:391079678001

1050

Tract: 9680

BlockGroup:391079680001

1009 1031 1052 1020 1033 1018 1017 1019 1003 1002 1016 1014

1030 1037 1034 1032 1015 1012 1021 1006 1005 1036 1007 1004

1000 1001 1041 1040 1027 1022 1024 1035 1039 1023 1029 1028

1010 1011 1008 1013 1038 1025 1026

BlockGroup:391079680002

2008 2002 2003 2149 2001 2000 2007 2006 2004 2036 2059 2058

2011 2057 2009 2035 2037 2034 2039 2012 2010 2005 2013 2015

2025 2026 2038 2022 2023 2027 2018 2014 2016 2017 2021 2020

2028 2043 2029 2024 2030 2019 2031 2032 2033

The following portions of Ottawa County:

Tract: 507

Tract: 508

BlockGroup:391230508002

2056 2055 2048 2052 2054 2053 2047 2031 2037 2020 2021 2032

2030 2029 2026 2028 2027 2013 2023 2019 2014 2025 2018 2017

2046 2045 2068 2070 2063 2065 2064 2058 2059 2051 2042 2041

2060 2050 2043 2044 2012 2069 2067 2066 2062 2057 2061 2040

2024 2036 2049 2033 2034 2039 2038 2035 2022

BlockGroup:391230508003

Tract: 509

Tract: 510

Tract: 511

Paulding County

Putnam County

Van Wert County

Williams County

Wood County

Wyandot County

(6) The sixth district contains the following territory:

The following portions of Athens County:

Tract: 9736

BlockGroup:390099736001

1122 1123 1124 1132 1112 1125 1126 1129 1127 1128 1114 1119

1120 1083 1079 1082 1062 1084 1080 1081 1078 1110 1111 1107

1075 1108 1067 1136 1137 1074 1073 1063 1138 1061 1064 1037

1040 1066 1065 1047 1039 1048 1113 1121 1116 1115 1109 1118

1117 1055 1133 1057 1056 1058 1060 1134 1135 1059 1076 1054

1053 1077 1052 1049 1050 1004 1003 1002 1001 1140 1099 1103

1096 1102 1097 1104 1106 1105 1100 1101 1090 1025 1022 1021

1023 1139 1071 1045 1089 1088 1086 1087 1069 1085 1131 1130

1070 1068 1046 1072 1024 1035 1038 1036 1030 1033 1032 1031

1034 1027 1026 1006 1005 1044 1041 1092 1043 1042 1029 1091

1093 1094 1098 1095 1028 1015 1020 1017 1018 1016 1007 1051

1000

BlockGroup:390099736002

2087 2086 2067 2095 2046 2045 2066 2054 2089 2090 2060 2061

2053 2049 2081 2093 2056 2057 2058 2040 2050 2052 2051 2094

2039 2038 2047 2048 2037 2055 2072 2073 2083 2062 2063 2071

2091 2088 2069 2068 2084 2097 2085 2074 2077 2075 2078 2070

2065 2064 2076 2079 2096 2082 2080 2059

BlockGroup:390099736003

Tract: 9737

BlockGroup:390099737002

2103 2104 2105 2097 2093 2102 2099 2098 2100 2107 2101 2106

2024 2032 2025 2027 2026 2028 2038 2033 2031 2039 2037 2035

2036 2096 2085 2086 2048 2046 2045 2111 2095 2084 2094 2088

2040 2090 2089 2041 2034 2118 2092 2091

Belmont County

Carroll County

Columbiana County

Gallia County

Guernsey County

Harrison County

Jackson County

Jefferson County

Lawrence County

The following portions of Mahoning County:

Tract: 8121

BlockGroup:390998121001

BlockGroup:390998121002

2014 2000 2003 2005 2011 2004 2006 2009 2008 2007 2001 2002

2012 2013 2010 2015

BlockGroup:390998121003

BlockGroup:390998121004

Tract: 8122

Tract: 8129

Tract: 8130

Tract: 8132

Tract: 8133

Tract: 8134

Tract: 8135

Tract: 8136

Meigs County

Monroe County

The following portions of Muskingum County:

Tract: 9110

Tract: 9111

BlockGroup:391199111001

BlockGroup:391199111002

2083 2080 2086 2033 2032 2034 2084 2081 2082 2078 2031 2065

2066 2064 2061 2030 2029 2015 2014 2013 2016 2012 2063 2047

2045 2046 2043 2044 2040 2041 2042 2011 2039 2017 2038 2003

2001 2018 2021 2037 2022 2020 2019 2010 2008 2009 2062 2055

2077 2059 2054 2035 2056 2036 2028 2027 2085 2023 2026 2005

2007 2024 2025 2006 2004 2002 2000 2058 2057 2089 2052 2051

2088 2049 2053 2048 2050 2075 2068 2067 2060 2069 2070 2079

2076 2087

BlockGroup:391199111003

3012 3010 3003 3002 3001 3000 3032 3034 3019 3033 3005 3009

3014 3013 3011 3015 3020 3004 3006 3007 3008 3016 3017

BlockGroup:391199111004

BlockGroup:391199111005

Tract: 9112

BlockGroup:391199112001

BlockGroup:391199112002

BlockGroup:391199112003

BlockGroup:391199112004

4051 4050 4053 4052 4001 4000 4034 4035 4025 4022 4018 4026

4009 4007 4012 4020 4015 4011 4002 4028 4029 4027 4013 4010

4014 4008 4016 4005 4006 4017 4019 4021 4030 4004 4031 4032

4033 4003 4046 4058 4057 4059 4056 4055 4054 4066 4068 4067

4048 4047 4049 4023 4024

Tract: 9113

BlockGroup:391199113001

1012 1013 1006 1014 1001 1017 1002 1020 1000 1011 1010 1009

1008 1007 1004 1003 1005

BlockGroup:391199113002

2002 2003 2001 2000

Tract: 9115

BlockGroup:391199115001

1003 1004 1001 1002 1000

Tract: 9116

BlockGroup:391199116001

1002 1000 1003 1001

Tract: 9119

BlockGroup:391199119001

1013 1012 1008 1003 1001 1000 1002 1014 1015 1033 1030 1036

1034 1017

BlockGroup:391199119002

2017 2018 2007 2008 2002 2000 2001 2038 2024 2025 2010 2011

2009 2023 2015 2004 2003 2014 2006 2005 2022 2035 2036 2031

2034 2020 2019 2033 2012 2013 2021

BlockGroup:391199119003

3007 3006 3005 3030 3003 3004

Tract: 9127

BlockGroup:391199127001

1034 1033 1036 1038 1025 1031 1021 1032 1030 1028 1029 1019

1020 1022 1023 1039 1024 1026 1042 1041 1027 1040 1018 1017

1008 1014 1050 1001 1051 1035 1037 1013 1015 1016 1009 1010

1007 1047 1052 1049 1048 1011 1012 1003 1005 1002 1006 1004

1000

BlockGroup:391199127003

3013 3012 3008 3004 3011 3006 3007 3010 3005 3003 3009

BlockGroup:391199127004

4003 4002 4005 4006 4001 4000 4004

Tract: 9128

BlockGroup:391199128001

1094 1095 1061 1059 1044 1047 1046 1048 1062 1049 1063 1052

1055 1037 1031 1038 1003 1009 1021 1008 1022 1023 1006 1005

1004 1057 1056 1053 1054 1039 1002 1001 1000 1069 1071 1025

1016 1017 1033 1026 1018 1027 1019 1088 1087 1085 1082 1098

1083 1084 1067 1068 1066 1032 1086 1078 1065 1079 1064 1077

1070 1024 1015 1014 1013 1012 1011 1020 1010 1007 1034 1099

1041 1042 1043 1035 1036 1029 1028 1030 1093 1092 1040 1045

1091 1058 1090 1051 1060 1050 1089 1076 1081 1074 1080 1072

1073 1075

BlockGroup:391199128002

2068 2067 2022 2100 2057 2056 2042 2032 2040 2023 2021 2019

2033 2034 2039 2038 2043 2044 2047 2046 2045 2099 2054 2092

2093 2055 2015 2014 2048 2053 2052 2013 2049 2051 2012 2011

2097 2050 2010 2016 2017 2115 2066 2114 2065 2064 2063 2041

2028 2027 2026 2025 2030 2031 2024 2029 2035 2036 2020 2018

2037 2004 2003 2002 2001 2000 2007 2008 2006 2005 2009

BlockGroup:391199128003

BlockGroup:391199128004

Noble County

The following portions of Scioto County:

Tract: 21

Tract: 22

Tract: 23

BlockGroup:391450023002

2024 2032 2027 2026 2025 2033

Tract: 24

BlockGroup:391450024001

1045 1044 1031 1030

BlockGroup:391450024002

2057 2058 2059 2071 2041 2033 2028 2043 2031 2005 2008 2007

2014 2032 2006 2009 2012 2011 2010 2013 2042 2037 2039 2051

2053 2068 2050 2036 2056 2060 2015 2000 2003 2001 2002 2035

2054 2067 2048 2055 2049 2025 2047 2052 2046 2045 2027 2038

2024 2069 2018 2034 2022 2023 2016 2040 2026 2020 2030 2029

2044 2021 2019

BlockGroup:391450024003

3003 3002 3000 3001 3008 3010 3011 3009 3007 3005 3012 3006

3004 3013 3027 3018 3014 3020

BlockGroup:391450024004

4017 4013 4021 4012 4019 4022 4028 4029 4032 4094 4067 4068

4024 4025 4023 4016 4072 4088 4087 4070 4071 4093 4089 4075

4076 4086 4085 4033 4030 4027 4026 4020 4008 4009 4010 4004

4011 4005 4018 4069 4060 4015 4014 4006

Tract: 25

BlockGroup:391450025001

1007 1013 1005 1004 1002 1001 1003 1025 1021 1022 1000 1015

1033 1012 1011 1006 1026 1032 1024 1023 1014 1020 1016 1027

1028 1017 1018 1019 1010 1009

BlockGroup:391450025002

2034 2033 2007 2004 2003 2018 2017 2015 2016 2014 2002 2005

2001 2000 2039

BlockGroup:391450025003

3026 3005 3007 3006 3003 3004 3002 3001 3000 3024 3027 3022

3021 3023 3019 3020 3012 3018 3017 3015 3013 3016 3014 3025

3011 3009 3008 3010

BlockGroup:391450025004

4020 4014 4001 4000 4015 4006 4010 4005 4004 4009 4003 4002

Tract: 26

Tract: 27

Tract: 28

Tract: 29

BlockGroup:391450029001

BlockGroup:391450029002

BlockGroup:391450029003

BlockGroup:391450029004

4054 4055 4042 4041 4043 4058 4012 4013 4018 4017 4039 4015

4056 4048 4049 4057 4050 4051 4053 4040 4047 4061 4062 4044

4031 4046 4045 4032 4029 4021 4036 4059 4060 4019 4035 4030

4020 4016 4065 4064 4038 4005 4006 4004 4063 4003 4011 4014

4052 4009 4002 4010 4008 4066 4007 4000 4001

BlockGroup:391450029005

Tract: 30

BlockGroup:391450030001

1008 1007 1042 1024 1025 1029 1030 1028 1027 1037 1031 1032

1026 1003 1002 1038 1005 1004 1001 1000 1006 1019 1015 1039

1011 1036 1020 1021 1022 1035 1034 1033 1040 1041 1023 1010

1009

BlockGroup:391450030002

2055 2046 2039 2032 2045 2033 2034 2031 2038 2073 2027 2030

2029 2028 2053 2052 2054 2056 2058 2057 2059 2023 2024 2025

2018 2016 2017 2026 2020 2019 2062 2021 2022 2074 2067 2068

2076 2013 2075 2009 2069 2007 2010 2008 2006 2011 2014 2015

2004 2000 2012 2005 2002 2003 2001

BlockGroup:391450030003

3002 3001 3000 3003

Tract: 31

BlockGroup:391450031001

1035 1015 1000 1016 1001

BlockGroup:391450031003

3001 3000 3004 3005

The following portions of Tuscarawas County:

Tract: 212

BlockGroup:391570212001

1064 1027 1062 1066 1063 1069 1061 1071 1070 1116 1117 1011

1079 1104 1088 1087 1080 1076 1075 1077 1058 1059 1081 1108

1153 1145 1144 1141 1125 1118 1150 1143 1149 1140 1127 1142

1082 1109 1083 1112 1084 1110 1111 1115 1016 1009 1101 1132

1131 1102 1100 1094 1096 1095 1133 1130 1136 1107 1106 1114

1148 1138 1134 1137 1113 1135 1147 1154 1146 1151 1152 1139

1093 1092 1097 1098 1099

BlockGroup:391570212002

2071 2048 2052 2043 2041 2010 2004 2094 2039 2053 2019 2087

2049 2020 2051 2050 2021 2022 2023 2028 2032 2027 2015 2031

2035 2034 2033 2026 2030 2025 2029 2045 2073 2072 2012 2014

2024 2011 2109 2064 2067 2095 2085 2084 2091 2090 2081 2083

2082 2080 2089 2093 2092 2059 2055 2062 2063 2069 2070 2046

2042 2044 2040 2038 2047

Tract: 215

BlockGroup:391570215004

4056 4057 4081 4080 4079 4078 4077 4069 4070 4075 4072 4071

4073 4043 4044 4019 4045 4018 4074 4082 4076 4055 4049 4048

4054 4053 4046 4047 4040 4041 4084 4083

BlockGroup:391570215005

5030 5029 5033 5025 5032 5026 5024 5013 5031 5035 5040 5036

5049 5050 5037 5048 5047 5046 5038 5051 5041 5012 5010 5007

5011 5039 5028 5043 5044 5009 5023 5021 5008 5022 5006 5034

5045 5042 5005 5016 5017 5018 5020 5019

BlockGroup:391570215006

Tract: 216

BlockGroup:391570216001

1014 1016 1011 1012 1013 1005 1006 1007 1024 1022 1020 1018

1019 1017 1009 1010 1008 1091 1084 1092 1090 1089 1088 1085

1015 1087 1086 1064 1058 1038 1057 1040 1039 1036 1037 1059

1049 1054 1052 1078 1079 1077 1031 1035 1033 1029 1028 1027

1025 1081 1080 1055 1053 1051 1050 1061 1056 1066 1060 1062

1065 1048 1063 1067 1047 1041 1042 1030 1026 1094 1045 1043

1046 1044 1082 1083 1023 1021 1076 1075 1074 1068 1069 1093

1070 1071 1072 1073

BlockGroup:391570216002

BlockGroup:391570216003

BlockGroup:391570216004

BlockGroup:391570216005

Tract: 217

BlockGroup:391570217001

1078 1037 1038 1077 1076 1041 1040 1030 1031 1095 1085 1082

1083 1081 1086 1080 1065 1073 1072 1074 1071 1075 1070 1066

1024 1067 1068 1023 1212 1213 1196 1194 1216 1198 1248 1281

1221 1220 1219 1145 1148 1140 1114 1116 1115 1109 1110 1111

1064 1063 1061 1205 1203 1183 1170 1185 1146 1147 1175 1171

1184 1208 1204 1206 1207 1144 1139 1143 1138 1142 1141 1235

1236 1238 1237 1225 1240 1241 1215 1242 1243 1223 1214 1222

1224 1180 1168 1279 1165 1167 1166 1174 1173 1272 1270 1172

1271 1265 1266 1267 1268 1264 1169 1149 1150 1131 1126 1127

1133 1269 1134 1130 1135 1136 1137 1217 1218 1099 1125 1124

1106 1104 1103 1123 1122 1120 1089 1283 1090 1088 1093 1091

1084 1100 1101 1087 1112 1230 1234 1233 1231 1232 1200 1226

1227 1228 1210 1211 1209 1239 1158 1164 1247 1156 1188 1261

1193 1176 1154 1275 1105 1274 1273 1153 1102 1113 1152 1108

1132 1195 1187 1177 1179 1262 1186 1178 1280 1181 1277 1182

1151 1285 1097 1096 1092 1094 1062 1047 1048 1052 1284 1051

1049 1050 1128 1129 1053 1054 1043 1046 1044 1045 1039 1056

1057 1069 1058 1042 1059 1055 1079 1202 1197 1098 1256 1254

1249 1244 1189 1191 1190 1255 1250 1278 1161 1276 1258 1257

1259 1162 1163 1107 1252 1253 1251 1155 1263 1246 1260 1192

1245 1157 1160 1159 1282 1201 1229 1199 1117 1121 1118 1119

BlockGroup:391570217002

BlockGroup:391570217003

BlockGroup:391570217004

BlockGroup:391570217005

Tract: 218

BlockGroup:391570218001

1058 1051 1057 1062 1052 1061 1059 1064 1049 1047 1063 1074

1048 1046 1045 1065 1037 1015 1014 1013 1008 1053 1054 1055

1056 1050 1178 1179 1180 1096 1073 1095 1164 1165 1154 1163

1092 1162 1094 1070 1072 1060 1069 1000 1001 1005 1080 1085

1084 1086 1083 1010 1087 1003 1002 1195 1076 1107 1106 1068

1040 1039 1038 1077 1196 1012 1011 1078 1079 1112 1111 1108

1109 1082 1081 1006 1089 1156 1151 1150 1139 1140 1117 1115

1114 1116 1186 1157 1158 1113 1110 1118 1100 1185 1101 1088

1102 1104 1103 1105 1193 1194 1075 1189 1191 1190 1174 1175

1176 1177 1172 1159 1188 1169 1166 1170 1168 1173 1171 1153

1167 1161 1160 1155 1144 1145 1134 1131 1187 1182 1181 1184

1183 1071 1004 1007 1133 1147 1149 1146 1132 1148 1135 1152

1136 1130 1124 1137 1138 1129 1125 1122 1126 1143 1142 1141

1127 1128 1093 1097 1098 1123 1091 1121 1099 1120 1119 1090

1009

BlockGroup:391570218002

Tract: 219

Tract: 220.01

Tract: 220.02

Washington County

(7) The seventh district contains the following territory:

Ashland County

Coshocton County

Holmes County

The following portions of Huron County:

Tract: 9154

BlockGroup:390779154002

2119 2123 2116 2090 2081 2122 2121 2152 2125 2126 2129 2128

2127 2104 2096 2142 2143 2144 2140 2106 2102 2111 2093 2098

2097 2099 2108 2107 2109 2110 2103 2095 2094 2151 2105 2130

2131 2132 2078 2112 2113 2079 2141 2145 2139 2146 2138 2117

2137 2135 2120 2124 2136 2134 2133 2080 2114 2091 2118 2115

BlockGroup:390779154003

3115 3114

Tract: 9159

BlockGroup:390779159001

1149 1148 1144 1143 1147 1145 1146

BlockGroup:390779159002

2151 2152 2150 2153 2148 2147

BlockGroup:390779159003

3103 3082 3083 3085 3077 3106 3181 3107 3090 3080 3081 3066

3075 3076 3073 3109 3078 3067 3068 3074 3070 3069 3072 3071

3195 3186 3185 3184 3096 3193 3182 3192 3086 3183 3098 3097

3088 3099 3094 3095 3091 3093 3092 3188 3102 3100 3101 3084

3089 3087 3104 3105 3130 3177 3175 3204 3205 3206 3009 3008

3005 3004 3003 3154 3146 3157 3145 3139 3144 3143 3141 3142

3155 3158 3159 3161 3163 3164 3165 3160 3029 3162 3035 3032

3136 3118 3152 3140 3153 3147 3138 3117 3044 3043 3046 3045

3042 3041 3034 3114 3116 3121 3135 3123 3122 3124 3110 3115

3079 3057 3059 3060 3055 3056 3058 3199 3048 3047 3148 3151

3150 3149 3137 3131 3111 3128 3132 3134 3125 3108 3187 3120

3113 3179 3133 3119 3112 3194 3171 3169 3176 3156 3170 3127

3126 3180 3178 3189 3191 3190 3129 3197 3198 3196 3031 3021

3033 3030 3018 3017 3166 3207 3174 3172 3167 3028 3020 3019

3027 3200 3201 3203 3202 3173 3168 3010 3015 3016 3011 3014

3013 3002 3012 3006 3007

Tract: 9161

Tract: 9162

Tract: 9163

Tract: 9164

Tract: 9165

BlockGroup:390779165001

1100 1101 1097 1099 1098 1073 1070 1068 1069 1119 1120 1122

1121 1071 1066 1067 1051 1095 1102 1072 1118 1077 1075 1076

1074 1094 1064 1065 1063 1061 1062 1052 1060 1084 1059 1089

1087 1057 1054 1053 1058 1114 1111 1106 1105 1112 1092 1091

1080 1081 1116 1117 1085 1115 1083 1086 1113 1082 1104 1103

1096 1093 1110 1109 1088 1090 1107 1003 1001 1000 1108 1002

BlockGroup:390779165002

2108 2107 2043 2045 2115 2116 2111 2114 2044 2074 2039 2040

2038 2037 2035 2180 2031 2077 2073 2129 2127 2106 2110 2109

2075 2042 2046 2048 2050 2047 2030 2032 2034 2033 2029 2093

2092 2098 2097 2091 2096 2095 2090 2130 2079 2128 2078 2081

2080 2082 2076 2086 2084 2085 2088 2087 2069 2070 2163 2147

2144 2151 2150 2148 2134 2154 2160 2155 2149 2157 2141 2135

2140 2136 2133 2100 2158 2156 2131 2132 2105 2137 2103 2101

2102 2094 2104 2099 2173 2174 2125 2124 2166 2168 2161 2162

2167 2169 2159 2170 2175 2172 2171 2164 2165 2178 2176 2126

2123 2121 2122 2177 2120 2179 2119 2113 2112 2117 2152 2153

2146 2142 2143 2145 2139 2138 2067 2068 2066 2083 2089 2051

2049 2053 2052 2118

BlockGroup:390779165003

Tract: 9166

Knox County

The following portions of Lorain County:

Tract: 131

Tract: 132

Tract: 712.02

BlockGroup:390930712022

2049 2048

Tract: 713

BlockGroup:390930713001

1028 1045 1000 1001

Tract: 771

BlockGroup:390930771002

2004 2040 2005 2002 2001 2000 2003

Tract: 801.01

Tract: 801.03

Tract: 801.04

Tract: 805

Tract: 806

Tract: 807

Tract: 901

Tract: 902

Tract: 911

BlockGroup:390930911001

BlockGroup:390930911002

2027 2025 2026 2022 2007 2031 2033 2001 2032 2002 2000 2020

2023 2034 2017 2016 2021 2018 2024 2035 2019 2006 2004 2003

2005 2029

Tract: 912

BlockGroup:390930912001

1014 1001 1000 1027 1025 1031 1029 1028 1007 1030 1023 1022

1021 1017 1018 1024 1020 1019 1008 1004 1009 1005 1003 1006

1002

BlockGroup:390930912002

2017 2015 2014 2013 2022 2023 2012 2011 2000 2016 2020 2003

2010 2004 2008 2005 2024 2006 2018 2007 2019 2009 2002 2001

Tract: 931

BlockGroup:390930931002

2106

Tract: 941

BlockGroup:390930941001

1021 1022 1000 1028 1047 1055 1053 1052 1054 1039 1027 1023

1024 1036 1035 1032 1034 1033 1007 1006 1001 1017 1059 1018

1060 1019 1014 1013 1025 1020 1026 1042 1043 1046 1044 1056

1045 1057 1031 1030 1029 1048 1038 1049 1051 1037 1050 1041

1040 1064 1010 1063 1016 1009 1015 1011 1012 1065 1008

BlockGroup:390930941002

BlockGroup:390930941003

BlockGroup:390930941004

Tract: 951

BlockGroup:390930951001

1018 1022 1020 1019 1000

BlockGroup:390930951003

3064 3065 3063 3002 3010 3001 3000 3069 3053 3068 3051 3055

3007 3006 3005 3014 3052 3048 3046 3045 3067 3049 3050 3058

3056 3062

BlockGroup:390930951004

Tract: 961

Tract: 971

The following portions of Medina County:

Tract: 4020

Tract: 4030.01

Tract: 4030.02

Tract: 4070

Tract: 4081

BlockGroup:391034081004

4017 4028 4030 4027 4029

BlockGroup:391034081005

5003 5002 5001 5000 5011

Tract: 4082.01

BlockGroup:391034082011

1013 1014 1011 1010 1003 1009 1000

BlockGroup:391034082012

2018 2011 2007 2003 2051 2050 2048 2049 2027 2046 2047 2043

2017 2013 2006 2052 2019 2033 2036 2020 2035 2044

Tract: 4082.02

BlockGroup:391034082022

2005 2010

BlockGroup:391034082023

3034 3033 3030 3029 3031 3003 3028

Tract: 4083.01

BlockGroup:391034083011

1027 1001 1000 1028 1025 1018 1023 1022 1024 1021 1020 1019

1026

BlockGroup:391034083012

2015 2013 2012 2014 2003 2002 2011 2009 2008 2001 2010 2000

2006 2004 2005

Tract: 4083.02

BlockGroup:391034083022

2023 2020 2024 2015 2016 2022 2019 2018 2021 2017

BlockGroup:391034083023

3000 3001 3003 3002 3013 3012

BlockGroup:391034083024

4002

Tract: 4090.01

Tract: 4090.02

Tract: 4100

Tract: 4110.01

Tract: 4110.02

Tract: 4154

BlockGroup:391034154001

1010 1009 1013 1014 1011 1001 1003 1005 1004 1012 1002 1000

1008 1007 1006 1017 1015 1016 1022 1023 1019 1018 1021

BlockGroup:391034154002

BlockGroup:391034154003

Tract: 4158

BlockGroup:391034158001

1019 1016 1013 1014 1015 1011 1012 1023 1009 1006 1010 1001

1008 1005 1004 1022 1021 1020 1017 1018 1003 1002

BlockGroup:391034158002

Tract: 4160

BlockGroup:391034160004

4000 4011 4012 4014 4013 4007 4003 4008 4002 4010 4001 4006

4004 4005

Tract: 4161

BlockGroup:391034161001

1009 1011 1010 1023 1008 1007 1005 1004 1001 1028 1006 1000

1027 1026 1018 1025 1012 1019 1024 1020 1021 1022 1015 1014

1013 1016 1017

BlockGroup:391034161002

2014 2005 2003 2018

BlockGroup:391034161003

3004 3009 3008

Tract: 4162

The following portions of Richland County:

Tract: 10

BlockGroup:391390010001

1036 1035

BlockGroup:391390010003

3051 3045 3041 3047 3002 3004 3025 3024 3040 3021 3018 3019

3020 3005 3006 3022 3023 3003 3039 3042 3043 3044 3046 3048

3049 3050 3026 3017

Tract: 15

BlockGroup:391390015002

2022 2017 2029 2021 2004 2005 2006 2001 2013 2020 2018 2007

2030 2032 2034 2031 2033 2037 2024 2028 2009 2011 2025 2027

2036 2026 2016 2010 2003 2002

BlockGroup:391390015003

3004

Tract: 16

BlockGroup:391390016001

1003 1025 1005 1024 1004

Tract: 17

BlockGroup:391390017001

1000 1003 1041 1039 1038 1173 1040 1042 1036 1009 1001 1002

1096 1097 1093 1095 1094 1044 1045

Tract: 18

BlockGroup:391390018001

BlockGroup:391390018002

2002 2064 2062 2026 2058 2059 2020 2021 2030 2029 2023 2027

2028 2015 2010 2057 2066 2009 2032 2008 2007 2006 2001 2005

2000 2003 2048 2047 2022 2067 2053 2051 2050 2049 2025 2068

2016 2019 2024 2063 2054 2056 2055 2061 2031 2014 2017 2012

2013 2018 2011 2033 2039 2038 2041 2037 2040 2036 2035 2004

2042 2034

BlockGroup:391390018003

Tract: 19

Tract: 20

BlockGroup:391390020001

1096 1015 1100 1016 1014 1082 1013 1017 1011 1012 1083 1010

1086 1009 1088 1008 1087 1007 1084 1085 1006 1005 1097 1098

1002 1003 1004 1001 1000 1018

BlockGroup:391390020002

2011 2008 2009 2015 2014 2025 2024 2023 2016 2026 2022 2021

2001 2027 2002 2017 2018 2019 2020 2006 2005 2003 2000 2004

2007 2031 2030 2029 2012 2028 2010 2013

BlockGroup:391390020003

BlockGroup:391390020005

5056 5030 5062 5047 5028 5031 5053 5055 5057 5054 5052 5040

5036 5042 5035 5032 5021 5033 5034 5001 5041 5000 5058 5039

5038 5037 5046 5043 5045 5044 5019 5029 5023 5022 5003 5020

5002 5004

Tract: 23

BlockGroup:391390023001

1039 1028 1015 1014 1006 1010 1009 1008 1003 1007 1005 1004

1001 1000 1002 1033 1026 1031 1029 1025 1038 1030 1027 1040

1024 1046 1043 1045 1044 1048 1047 1034 1032 1036 1035 1042

1041 1037

BlockGroup:391390023002

BlockGroup:391390023003

BlockGroup:391390023004

4000 4045 4009 4010 4040 4033 4030 4046 4031 4020 4018 4019

4016 4012 4011 4042 4041 4003 4038 4039 4006 4002 4004 4015

4013 4001 4005 4008 4022 4024 4021 4036 4017 4034 4035 4029

4027 4028 4026 4025 4037 4023 4014 4007 4044 4043

BlockGroup:391390023005

Tract: 24

Tract: 25

Tract: 26

Tract: 27

BlockGroup:391390027001

BlockGroup:391390027002

BlockGroup:391390027003

BlockGroup:391390027004

4011 4010 4012 4013 4007 4008 4006 4009 4005 4014 4043 4016

4015 4017 4004 4042 4038 4019 4044 4018 4020 4003 4002 4000

4001 4030 4029 4028 4022 4026 4021 4023 4024 4025 4047 4046

4048 4045 4039 4040 4041 4034 4036 4033 4037 4035 4032 4031

4049

BlockGroup:391390027005

5002 5000 5024 5023 5026 5034 5022 5027 5025 5020 5033 5031

5030 5029 5028 5021 5040 5005 5004 5013 5003 5044 5073 5082

5099 5098 5075 5090 5064 5076 5036 5060 5017 5059 5072 5051

5074 5092 5070 5049 5019 5014 5018 5016 5052 5054 5056 5015

5050 5058 5057 5012 5068 5071 5069 5055 5009 5053 5011 5008

5010 5007 5006 5001 5043 5041 5063 5061 5062 5045 5046 5042

5048 5032 5035 5066 5077 5065 5047 5038 5037 5039 5067 5083

5087 5084 5085 5078 5086 5095 5088 5080 5081 5079 5096 5097

5107 5105 5102 5101 5089 5093 5094 5091

Tract: 28

Tract: 29

BlockGroup:391390029001

1074 1070 1073 1059 1054 1057 1058 1056 1015 1113 1038 1037

1017 1016 1036 1013 1014 1012 1066 1065 1063 1064 1080 1053

1067 1055 1042 1052 1043 1041 1044 1062 1061 1035 1060 1027

1034 1028 1011 1010 1008 1039 1026 1040 1025 1009 1005 1031

1023 1022 1020 1002 1001 1000 1110 1021 1092 1100 1089 1078

1086 1085 1112 1111 1071 1077 1068 1072 1069 1075 1048 1045

1046 1047 1030 1084 1050 1032 1033 1051 1029 1024 1019 1007

1018 1003 1004 1006 1076 1101 1088 1091 1114 1107 1106 1087

1102 1103 1079 1098 1094 1095 1081 1109 1108 1099 1090 1097

1093 1096 1082 1083 1049

BlockGroup:391390029002

BlockGroup:391390029003

Tract: 8

BlockGroup:391390008001

1002 1001 1000

Tract: 9

BlockGroup:391390009001

1052 1055 1009 1053 1054 1006 1000 1005 1010 1008 1001 1007

1011 1003 1004

BlockGroup:391390009002

2022 2021 2019 2020 2013 2014 2036 2023 2024 2031 2035 2032

2033 2029 2026 2028 2027 2025 2012 2016 2034 2004 2017 2002

2018 2001 2000 2007 2015 2006 2005 2003

BlockGroup:391390009003

3072 3063 3064 3055 3076 3075 3071 3074 3077 3073 3066 3065

3045 3070 3068 3053 3057 3056 3067 3059 3054 3044 3046 3043

3042 3041

The following portions of Stark County:

Tract: 7001

Tract: 7002

Tract: 7003

Tract: 7004

Tract: 7005

Tract: 7006

Tract: 7007

Tract: 7008

Tract: 7010

Tract: 7011

Tract: 7012

Tract: 7013

Tract: 7015

Tract: 7017

Tract: 7018

Tract: 7021

Tract: 7023

BlockGroup:391517023001

1167 1177 1166 1153 1155 1165 1158 1183 1157 1124 1127 1119

1118 1080 1083 1115 1084 1081 1086 1169 1164 1168 1154 1148

1149 1159 1146 1147 1163 1162 1160 1144 1170 1161 1151 1139

1138 1131 1137 1135 1136 1130 1156 1129 1128 1132 1133 1125

1126 1117 1111 1172 1109 1122 1110 1107 1112 1098 1105 1108

1104 1106 1099 1100 1171 1074 1043 1059 1060 1034 1061 1047

1181 1045 1042 1038 1007 1037 1024 1025 1036 1027 1023 1008

1026 1022 1006 1028 1021 1009 1020 1011 1180 1031 1101 1103

1102 1040 1041 1134 1123 1120 1097 1096 1095 1056 1121 1113

1114 1094 1092 1093 1079 1091 1055 1054 1053 1039 1035 1057

1078 1058 1077 1076 1075 1065 1175 1174 1179 1032 1017 1016

1173 1015 1003 1002 1001 1000 1033 1073 1085 1090 1063 1082

1066 1089 1067 1062 1050 1064 1052 1088 1068 1087 1069 1048

1044 1071 1046 1116 1176 1070 1072 1049 1051 1178 1029 1019

1030 1018 1010 1005 1012 1004 1013 1014 1145 1143 1142 1141

1140 1182 1152

BlockGroup:391517023002

Tract: 7025

BlockGroup:391517025001

1011 1023 1022 1018 1019 1008 1010 1009 1005 1037 1040 1050

1049 1052 1051 1053 1045 1044 1043 1042 1070 1069 1063 1059

1036 1048 1034 1033 1039 1028 1038 1024 1047 1046 1032 1031

1041 1030 1029 1025 1026 1027 1012 1013 1014 1007 1004 1021

1020 1017 1015 1016 1006 1003 1002 1001 1000 1064 1056 1065

1061 1057 1062 1058 1060

BlockGroup:391517025002

2032 2054 2040 2036 2037 2033 2038 2039 2041 2035 2018 2034

2013 2014 2015 2051 2050 2010 2049 2043 2052 2046 2053 2047

2048 2012 2016 2005 2004 2003 2011 2006 2007 2002 2000 2001

2009 2008 2017 2025 2020 2057 2031 2022 2030 2029 2023 2028

2027 2024 2021 2019 2026

BlockGroup:391517025003

BlockGroup:391517025004

Tract: 7106

BlockGroup:391517106001

1071 1020 1019 1073 1069 1070 1075 1072 1068 1076 1074 1063

1064 1065 1067 1077 1078

BlockGroup:391517106002

2025

BlockGroup:391517106003

3027

Tract: 7109

Tract: 7110

Tract: 7111.11

BlockGroup:391517111112

2019 2017 2020

Tract: 7111.12

BlockGroup:391517111121

1060 1056 1044 1040 1041 1058 1054 1046 1003 1004 1038 1001

1039 1055 1043 1049 1052 1050 1051 1053 1000 1012

Tract: 7114.02

BlockGroup:391517114023

3024 3023 3022

Tract: 7114.12

BlockGroup:391517114121

1040 1036 1024 1013 1014 1025 1028 1015 1020 1021 1019 1016

1041 1037 1038 1039 1023 1042 1033 1032 1031 1030 1034 1027

1029 1026 1035 1022 1018 1017 1012

BlockGroup:391517114122

2012 2048 2057 2042 2044 2045 2043 2046 2031 2047 2049 2054

2055 2056 2041 2018 2028 2033 2029 2032 2030 2026 2020 2014

2013 2063 2059 2064 2025 2024 2021 2019 2053 2052 2036 2051

2050 2037 2039 2035 2034 2027 2038 2058 2040 2062 2061 2060

BlockGroup:391517114124

4022 4023 4024 4026 4021 4020

Tract: 7115.02

Tract: 7116

BlockGroup:391517116003

BlockGroup:391517116004

BlockGroup:391517116005

Tract: 7117

BlockGroup:391517117001

BlockGroup:391517117002

BlockGroup:391517117003

BlockGroup:391517117004

BlockGroup:391517117005

BlockGroup:391517117006

6018 6019 6010 6009 6021 6020 6022 6023 6008 6007 6005 6006

6017 6016 6013 6026 6025 6014 6012 6027 6024 6015 6011

Tract: 7118

BlockGroup:391517118001

1055 1044 1045 1036 1062 1061 1047 1048 1046 1049 1031 1060

1040 1050 1038 1024 1023 1058 1028 1029 1030 1053 1042 1037

1025 1026 1007 1032 1008 1035 1033 1052 1051 1034 1043 1011

1016 1017 1021 1013 1020 1015 1009 1010 1027 1006 1054 1056

1057 1019 1018 1022 1014 1012

BlockGroup:391517118004

4029 4028 4034 4030 4033 4026 4031 4027 4023 4024 4025

Tract: 7120

BlockGroup:391517120001

1000

Tract: 7121.02

BlockGroup:391517121021

BlockGroup:391517121022

2021 2020 2005 2014 2001 2002 2000 2031 2016 2009 2011 2017

2018 2019 2022 2025 2024 2023 2003 2015 2010 2004 2012 2006

2029 2007 2030 2032 2008 2013

BlockGroup:391517121023

BlockGroup:391517121024

Tract: 7121.11

BlockGroup:391517121111

1020

Tract: 7121.12

BlockGroup:391517121121

1003 1002 1021 1022 1001 1023 1000 1007 1006 1005 1004

BlockGroup:391517121122

Tract: 7122.01

BlockGroup:391517122011

1047 1040 1036 1025 1045 1051 1046 1023 1016 1038 1052 1053

1039 1037 1022 1049 1050 1054 1055 1001 1021 1017 1002 1043

1042 1044 1031 1032 1041 1035

BlockGroup:391517122012

2041 2036 2035 2042 2034 2040 2037 2031 2045 2046 2017 2020

2001 2047 2049 2018 2048 2023 2024 2019 2000 2028 2027 2039

2038 2043 2025 2021 2051 2022 2026 2050 2029 2030 2044

Tract: 7122.02

Tract: 7123

Tract: 7124

Tract: 7125

Tract: 7126.01

Tract: 7126.02

Tract: 7127

Tract: 7128

BlockGroup:391517128001

1000 1003 1012 1011 1007 1010 1009 1008 1005 1006 1004 1001

BlockGroup:391517128002

2014 2013 2012 2019 2003 2020 2022 2005 2017 2016 2018 2025

2024 2027 2028 2023

BlockGroup:391517128003

BlockGroup:391517128004

Tract: 7129

Tract: 7130

Tract: 7131

Tract: 7132.01

Tract: 7132.02

BlockGroup:391517132021

1031 1033 1028 1065 1061 1039 1059 1060 1017 1040 1041 1042

1027 1025 1026 1068 1069 1021 1022 1023 1024 1020 1064 1063

1062 1011 1012 1010 1019 1018 1014 1009 1015 1016 1008 1066

1007 1004 1052 1050 1051 1049 1053 1047 1045 1044 1046 1005

1006 1048 1043 1035 1067 1058 1056 1036 1034 1055 1057 1030

1054 1037 1038 1029 1032

Tract: 7133

BlockGroup:391517133001

1018 1012 1011 1010 1005 1006 1019 1020 1017 1016 1000

BlockGroup:391517133002

2029 2013 2030 2028 2027 2032 2025 2020 2019 2014 2021 2015

2031 2016 2009 2011 2012 2026 2024 2023 2022 2018 2017 2010

2004 2003

BlockGroup:391517133003

3039 3054 3044 3042 3045 3009 3037 3018 3017 3028 3029 3000

3016 3010 3011 3012 3049 3050 3051 3048 3043 3052 3038 3053

3040 3041 3046 3006 3004 3005 3003 3008 3007 3027 3019

Tract: 7134.01

BlockGroup:391517134013

3031 3030 3001 3029 3000

Tract: 7134.02

BlockGroup:391517134021

1017 1016 1026 1025 1018 1019 1012 1010 1011 1029 1020 1021

1009 1005 1008 1006 1023 1022 1024 1027 1001 1003 1014 1015

1000 1013 1002 1004 1007

BlockGroup:391517134022

BlockGroup:391517134023

3011 3025 3026 3012 3027

Tract: 7135.01

BlockGroup:391517135011

1040 1050 1048 1049 1026 1031 1025 1024 1033 1032 1046 1055

1056 1039 1047 1054 1052 1044 1043 1028 1036 1035 1045 1051

1057 1042 1041 1037 1038 1058 1034 1053 1030

BlockGroup:391517135012

2029 2033 2032 2037 2047 2041 2042 2038 2044 2039 2053 2043

2034 2045 2035 2036 2046 2023 2024 2026 2040 2049 2002 2050

2052 2051 2025 2013 2012 2019 2018 2014 2011 2028 2027 2054

2030 2020 2017 2015 2021 2022 2048 2031

Tract: 7135.02

Tract: 7136

Tract: 7137

Tract: 7139

Tract: 7140

Tract: 7141

Tract: 7142

Tract: 7143.02

Tract: 7144

Tract: 7146

Tract: 7147.01

Tract: 7147.02

Tract: 7148.01

Tract: 7148.02

Tract: 7149.01

Tract: 7149.02

Tract: 7150

The following portions of Tuscarawas County:

Tract: 201

Tract: 202

Tract: 203

Tract: 204

Tract: 205

Tract: 206

Tract: 207

Tract: 208

Tract: 209

Tract: 210

Tract: 211

Tract: 212

BlockGroup:391570212001

1021 1036 1057 1033 1031 1023 1024 1013 1034 1029 1056 1019

1017 1067 1091 1060 1072 1068 1073 1074 1065 1018 1005 1010

1002 1000 1008 1003 1043 1048 1044 1007 1015 1090 1089 1078

1086 1085 1042 1025 1014 1035 1160 1045 1047 1046 1032 1020

1030 1161 1028 1037 1162 1038 1049 1050 1055 1022 1159 1026

1039 1158 1054 1053 1040 1041 1051 1052 1157 1156 1155 1124

1119 1126 1120 1128 1006 1012 1121 1122 1129 1004 1001 1103

1105 1123

BlockGroup:391570212002

2001 2002 2000 2003 2088 2006 2005 2016 2036 2013 2037 2008

2018 2009 2007 2105 2106 2061 2066 2104 2096 2097 2108 2086

2074 2079 2075 2078 2076 2077 2058 2056 2060 2054 2057 2065

2107 2100 2102 2101 2103 2098 2099 2068 2017

Tract: 213

Tract: 214

Tract: 215

BlockGroup:391570215001

BlockGroup:391570215002

BlockGroup:391570215003

BlockGroup:391570215004

4068 4065 4067 4063 4066 4062 4059 4058 4064 4060 4061 4050

4051 4052 4026 4042 4025 4023 4024 4029 4001 4000 4002 4003

4006 4004 4008 4005 4020 4021 4015 4022 4016 4032 4031 4039

4037 4036 4038 4034 4033 4035 4028 4030 4027 4013 4014 4085

4012 4017 4011 4009 4010 4007

BlockGroup:391570215005

5003 5015 5002 5004 5001 5000 5014 5027

Tract: 216

BlockGroup:391570216001

1003 1002 1001 1004 1000 1034 1032

Tract: 217

BlockGroup:391570217001

1020 1010 1022 1021 1013 1015 1016 1014 1008 1011 1033 1007

1034 1032 1019 1009 1005 1004 1003 1002 1012 1006 1001 1000

1028 1026 1027 1018 1017 1029 1025 1036 1035 1060

Tract: 218

BlockGroup:391570218001

1035 1066 1067 1033 1043 1044 1030 1018 1019 1192 1017 1016

1027 1028 1029 1025 1031 1034 1032 1020 1042 1041 1026 1024

1022 1021 1036 1023

(8) The eighth district contains the following territory:

Butler County

Clark County

Darke County

The following portions of Mercer County:

Tract: 9677

BlockGroup:391079677001

1026 1027 1024 1018 1088 1175 1162 1176 1148 1147 1164 1141

1142 1160 1165 1167 1166 1172 1171 1168 1139 1133 1138 1140

1173 1144 1135 1130 1134 1124 1065 1066 1061 1060 1123 1058

1062 1038 1150 1145 1159 1158 1157 1154 1143 1151 1155 1152

1169 1170 1136 1156 1146 1127 1126 1137 1125 1163 1161 1153

1149 1037 1040 1122 1010 1121 1069 1072 1071 1070 1022 1068

1067 1073 1085 1074 1011 1039 1129 1131 1132 1036 1032 1034

1033 1031 1030 1029 1028 1023 1025 1017 1019 1128 1120 1174

1118 1119 1117 1116 1096 1095 1089 1094 1097 1099 1098 1100

1086 1087 1101 1103 1102 1084 1104 1115 1111 1110 1114 1112

1108 1090 1105 1109 1092 1113 1035 1106 1107 1015 1009 1016

1014 1008 1020 1005 1021 1004 1006 1007 1091 1077 1075 1076

1093 1078 1082 1012 1080 1013 1083 1079 1081

BlockGroup:391079677002

BlockGroup:391079677003

BlockGroup:391079677004

Tract: 9678

BlockGroup:391079678001

1056 1060 1054 1057 1046 1047 1088 1087 1059 1058 1055 1053

1052 1051 1048

Tract: 9679

BlockGroup:391079679001

1090 1088 1100 1099 1110 1089 1084 1086 1085 1087 1108 1091

1147 1133 1135 1027 1161 1160 1159 1158 1029 1098 1097 1113

1102 1111 1114 1106 1107 1146 1145 1142 1144 1143 1105 1104

1101 1057 1151 1055 1054 1053 1045 1056 1052 1051 1154 1044

1153 1040 1152 1043 1041 1121 1127 1129 1130 1128 1118 1119

1096 1120 1034 1033 1035 1037 1032 1030 1028 1163 1162 1156

1155 1075 1080 1081 1150 1079 1082 1076 1078 1077 1069 1068

1083 1067 1116 1103 1115 1109 1112 1092 1132 1122 1094 1165

1134 1131 1124 1123 1157 1093 1042 1148 1125 1136 1149 1137

1095 1117 1036 1141 1138 1126 1140 1139

BlockGroup:391079679002

BlockGroup:391079679003

BlockGroup:391079679004

Tract: 9680

BlockGroup:391079680001

1141 1115 1112 1113 1142 1117 1116 1114 1152 1151 1146 1145

1144 1143 1128 1127 1149 1124 1123 1126 1107 1074 1125 1108

1109 1148 1147 1139 1120 1140 1118 1119 1122 1121 1110 1093

1090 1087 1089 1098 1091 1082 1138 1137 1083 1132 1131 1101

1103 1102 1104 1105 1100 1106 1130 1129 1150 1092 1134 1135

1094 1133 1067 1065 1066 1059 1061 1060 1064 1062 1063 1051

1054 1073 1053 1047 1049 1050 1072 1071 1070 1055 1069 1068

1056 1057 1058 1088 1111 1079 1081 1084 1086 1085 1043 1077

1099 1078 1044 1076 1075 1048 1042 1046 1045 1136 1095 1096

1097 1080

BlockGroup:391079680002

2095 2096 2086 2074 2073 2077 2072 2071 2069 2079 2126 2125

2124 2123 2129 2122 2121 2130 2078 2081 2080 2120 2076 2060

2061 2064 2054 2055 2056 2063 2062 2066 2067 2065 2068 2070

2042 2048 2040 2108 2107 2101 2148 2106 2105 2104 2075 2102

2087 2103 2145 2088 2090 2089 2050 2147 2049 2053 2041 2046

2047 2044 2045 2052 2051 2146 2133 2128 2116 2115 2082 2114

2092 2083 2112 2134 2111 2135 2110 2136 2109 2137 2141 2138

2139 2140 2113 2143 2094 2093 2091 2084 2085 2142 2097 2098

2099 2100 2132 2117 2118 2119 2127 2131 2144

BlockGroup:391079680003

BlockGroup:391079680004

Miami County

Preble County

(9) The ninth district contains the following territory:

The following portions of Cuyahoga County:

Tract: 1014

BlockGroup:390351014001

1014 1013 1016 1015 1017 1008 1009 1010

BlockGroup:390351014002

Tract: 1015.01

BlockGroup:390351015011

1011

Tract: 1016.03

BlockGroup:390351016031

1012 1013 1014 1018 1011 1015 1016 1003 1017 1010 1002 1004

1009 1008

BlockGroup:390351016032

2004

BlockGroup:390351016034

4008

Tract: 1018

BlockGroup:390351018002

2013

Tract: 1021.01

Tract: 1021.02

Tract: 1022

Tract: 1023

Tract: 1024.01

Tract: 1024.02

BlockGroup:390351024021

BlockGroup:390351024022

BlockGroup:390351024023

3009 3007 3006 3005 3008 3004 3003 3002

BlockGroup:390351024024

Tract: 1027

BlockGroup:390351027003

3001 3000

BlockGroup:390351027005

BlockGroup:390351027006

6003 6011 6004 6002 6001 6006 6019 6005 6017 6012 6010 6009

Tract: 1049

BlockGroup:390351049004

4003

Tract: 1051

BlockGroup:390351051001

1003 1005 1004 1001 1002

BlockGroup:390351051002

2011 2012 2017 2010 2003 2021 2022 2009 2013 2019 2014 2004

2007 2008 2002 2001 2006 2005 2015 2016 2020 2018

BlockGroup:390351051003

BlockGroup:390351051004

Tract: 1053

BlockGroup:390351053002

2007 2006 2011 2012 2010 2008 2009 2004

BlockGroup:390351053003

3005 3002 3001 3007 3006 3004 3003

Tract: 1054

BlockGroup:390351054001

BlockGroup:390351054002

BlockGroup:390351054003

BlockGroup:390351054004

4004 4001 4003 4000

BlockGroup:390351054005

Tract: 1055

BlockGroup:390351055001

BlockGroup:390351055002

2005 2004 2002

Tract: 1056.02

BlockGroup:390351056021

BlockGroup:390351056022

2022 2021 2007 2008 2006 2001 2000 2010 2009 2023 2011 2003

2004 2005 2002

BlockGroup:390351056023

Tract: 1057

BlockGroup:390351057001

1014 1013 1015 1009 1008 1010 1001 1011 1012 1002 1004 1003

1007

BlockGroup:390351057002

2003 2006 2010 2011 2001 2009 2002 2012 2013 2004 2007 2005

2008

BlockGroup:390351057003

Tract: 1059

Tract: 1061

Tract: 1062

Tract: 1063

Tract: 1064

Tract: 1065

Tract: 1066

Tract: 1068

Tract: 1069

Tract: 1070

BlockGroup:390351070001

1014 1010 1003 1009 1008 1007 1013 1015

Tract: 1231

Tract: 1232

Tract: 1234

Tract: 1235.01

Tract: 1235.02

Tract: 1236.01

Tract: 1236.02

Tract: 1236.03

Tract: 1237

Tract: 1238

Tract: 1239

Tract: 1241

Tract: 1242.01

Tract: 1242.02

Tract: 1243

Tract: 1245

Tract: 1246

Tract: 1301.03

Tract: 1301.04

Tract: 1301.05

Tract: 1301.06

Tract: 1341

Tract: 1342.03

BlockGroup:390351342031

1023 1025 1024 1018 1019 1017 1004 1000 1001 1003 1015 1020

1026 1014 1012 1016 1005 1006 1002 1010 1009 1008 1007 1011

1013

BlockGroup:390351342032

Tract: 1342.04

Tract: 1342.05

BlockGroup:390351342051

1006 1005 1004 1007 1003 1002 1001 1000

BlockGroup:390351342052

2002 2000

Tract: 1342.06

BlockGroup:390351342061

BlockGroup:390351342062

2006 2004 2003 2005 2002 2001 2000

BlockGroup:390351342063

3001 3000

Tract: 1343

Tract: 1371.01

Tract: 1371.02

Tract: 1371.03

Tract: 1381.05

Tract: 1381.06

Tract: 1381.07

Tract: 1381.08

Tract: 1381.09

Tract: 1381.10

Tract: 1601

Tract: 1602

Tract: 1603

Tract: 1604

Tract: 1605

Tract: 1606.01

Tract: 1606.02

Tract: 1607

BlockGroup:390351607001

1015 1007 1006 1005 1014 1002 1001 1000 1003 1004 1012 1011

1013 1009 1008

Tract: 1608

Tract: 1609

Tract: 1610

Tract: 1611

Tract: 1612

Tract: 1613

Tract: 1614

Tract: 1615

Tract: 1616

Tract: 1617

Tract: 1618

Tract: 1771.01

BlockGroup:390351771011

BlockGroup:390351771012

BlockGroup:390351771013

3004 3008 3005 3007 3006

Tract: 1771.03

Tract: 1771.04

Tract: 1772.01

Tract: 1772.02

Tract: 1773.02

Tract: 1773.03

Tract: 1773.04

Tract: 1774.03

Tract: 1774.04

BlockGroup:390351774041

BlockGroup:390351774042

2002 2003

Tract: 1774.05

BlockGroup:390351774051

1002 1001 1000 1005 1004 1008 1006 1007 1003 1014 1012 1013

1010 1009

BlockGroup:390351774052

BlockGroup:390351774053

3006 3005 3004 3003 3002 3001 3000 3008 3007

BlockGroup:390351774055

5005 5004 5003 5002 5001 5000 5006

Tract: 1774.06

Tract: 1775.01

Tract: 1775.03

BlockGroup:390351775032

2000

Tract: 1776.08

BlockGroup:390351776081

1007 1006 1003 1002 1004 1001 1005 1000

Tract: 1811

BlockGroup:390351811001

BlockGroup:390351811002

BlockGroup:390351811003

3003 3001 3000 3005 3006

BlockGroup:390351811004

4000 4011 4010 4012 4002 4014 4013 4003 4007 4009 4006 4001

4023 4008 4005 4004

BlockGroup:390351811005

Tract: 1812.03

BlockGroup:390351812031

1001 1000

BlockGroup:390351812033

3000

Tract: 1964

Tract: 9805

Tract: 9811

Tract: 9900

BlockGroup:390359900000

0004

The following portions of Erie County:

Tract: 401

Tract: 402

Tract: 403

BlockGroup:390430403004

4004 4026 4028 4027 4017 4001 4018 4022 4020 4021 4002 4019

4033 4058 4054 4057 4059 4034 4060 4053 4037 4011 4014 4039

4009 4050 4052 4049 4051 4065 4066 4064 4063 4061 4062 4031

4025 4023 4024 4015 4032 4010 4013 4012 4016 4003 4000 4030

4046 4047 4029 4045 4055 4056 4044 4042 4043 4041 4035 4089

4038 4036 4007 4005 4040 4079 4006 4078 4008 4071

Tract: 404

BlockGroup:390430404001

BlockGroup:390430404002

BlockGroup:390430404003

BlockGroup:390430404004

BlockGroup:390430404005

5010 5005 5007 5009 5008 5030 5023 5029 5024 5025 5027 5004

5011 5012 5048 5049 5045 5068 5047 5067 5031 5050 5032 5035

5036 5033 5034 5013 5018 5019 5022 5017 5014 5020 5021 5016

5015 5051 5052 5042 5046 5043 5057 5053 5056 5055 5054 5044

5039 5058 5041 5038 5028 5026 5066 5061 5037 5059 5040 5001

5006 5002 5003 5000

Tract: 405

Tract: 406

Tract: 407

Tract: 408

Tract: 409

Tract: 410

Tract: 411

Tract: 412

Tract: 413

Tract: 414

Tract: 415

Tract: 416

Tract: 417

Tract: 9901

The following portions of Lorain County:

Tract: 102

Tract: 103

Tract: 104

Tract: 211

Tract: 212

Tract: 221

Tract: 222

Tract: 224

Tract: 225

Tract: 226.01

Tract: 228

Tract: 230

Tract: 231

Tract: 232

Tract: 233

Tract: 234

Tract: 235

Tract: 236

Tract: 237

BlockGroup:390930237001

BlockGroup:390930237002

BlockGroup:390930237003

3002 3003 3001 3000 3023 3007 3008 3009 3022 3021 3010 3011

3012 3020 3019 3013 3014 3015 3018 3017 3006 3016

BlockGroup:390930237004

Tract: 238

BlockGroup:390930238001

1002 1003 1011 1012 1018 1019 1008 1007 1006 1023 1004 1005

1053 1016 1017 1013 1015 1010 1009

Tract: 239

BlockGroup:390930239001

1005 1008 1009 1029 1012 1010 1028 1011 1027 1026 1023 1006

1007 1022 1030 1017 1021 1018 1025 1024 1020 1019 1014 1013

1015 1004 1016 1003 1002 1001 1000

BlockGroup:390930239002

2004 2013 2001 2002 2003 2007 2006 2005

Tract: 240

BlockGroup:390930240001

1001 1000

Tract: 241

BlockGroup:390930241001

1003 1001 1036 1042 1026 1027 1038 1030 1035 1028 1029 1033

1034 1024 1022 1021 1020 1013 1004 1023 1039 1037 1040 1015

1014 1016 1010 1017 1009 1018 1008 1032 1031 1025 1000 1019

1005 1007 1006

BlockGroup:390930241002

2001 2009 2008 2007 2004 2006 2005 2002 2003 2014 2016 2015

2018 2019 2012 2010 2013 2011

Tract: 242

Tract: 301

Tract: 502

BlockGroup:390930502001

1000

Tract: 503

BlockGroup:390930503002

2010 2004 2035 2023 2024 2036 2021 2009 2022 2008 2005 2006

2007 2003 2002

Tract: 702

BlockGroup:390930702001

1035 1034

Tract: 921

BlockGroup:390930921001

1047 1015 1037 1044 1045 1052 1038 1051 1046 1050 1039 1040

1011 1053 1049 1054 1041 1048 1009 1042 1004 1010 1055 1003

1008 1005 1006 1078 1007 1001 1000 1030 1024 1029 1028 1026

1025 1027 1019 1018 1020 1014 1013 1017 1021 1023 1012 1016

1022 1002

Tract: 972

BlockGroup:390930972001

1007 1012 1013 1018 1019 1017 1032 1021 1023 1025 1015 1014

1011 1008 1009 1010 1000 1016 1001 1005 1004 1037 1024 1027

1020 1003 1002 1006 1036 1035 1034 1022 1026

BlockGroup:390930972002

2017 2016 2018 2014 2019 2020 2021 2015 2013 2011 2006 2009

2012 2000 2001 2002 2004 2007 2008 2003 2010

BlockGroup:390930972003

Tract: 973

Tract: 974

Tract: 9902

The following portions of Lucas County:

Tract: 10

Tract: 100.01

Tract: 100.02

Tract: 101

Tract: 102

Tract: 103

Tract: 104

Tract: 11

Tract: 12.01

Tract: 12.02

Tract: 13.01

Tract: 13.02

Tract: 13.03

Tract: 14

Tract: 15

Tract: 16

Tract: 17

Tract: 18

Tract: 19

Tract: 2

Tract: 20

Tract: 21

Tract: 22

Tract: 23

Tract: 24.01

Tract: 24.02

Tract: 25

Tract: 26

Tract: 27

Tract: 28

Tract: 29

Tract: 3

Tract: 30

Tract: 31

Tract: 32

Tract: 33

Tract: 34

Tract: 35

Tract: 36

Tract: 37

Tract: 39

Tract: 4

Tract: 40

Tract: 42

Tract: 44

Tract: 45.01

BlockGroup:390950045011

BlockGroup:390950045012

2002 2001 2000

Tract: 45.04

BlockGroup:390950045041

1011 1006 1010 1003 1004 1012 1009 1001 1002 1013 1014 1015

1016 1008 1007 1005

Tract: 46

Tract: 47.01

Tract: 47.02

Tract: 48

Tract: 49

Tract: 50

Tract: 51

Tract: 52

Tract: 53

Tract: 54

Tract: 55.01

Tract: 55.02

Tract: 55.03

Tract: 56

Tract: 57.01

Tract: 57.02

Tract: 57.03

Tract: 58.01

BlockGroup:390950058011

1023 1016 1017 1005 1000 1001 1024 1022 1021 1018 1004 1020

1019 1025

Tract: 6

Tract: 62

BlockGroup:390950062001

1000 1001

Tract: 63

BlockGroup:390950063003

Tract: 64

BlockGroup:390950064002

2015 2016 2011 2010 2014 2013 2018 2017 2012 2009

Tract: 65

BlockGroup:390950065001

BlockGroup:390950065002

2014 2006 2010 2009 2011 2013 2012 2004 2008 2007 2002 2005

Tract: 66

Tract: 67

Tract: 68

Tract: 69

Tract: 7

Tract: 72.02

BlockGroup:390950072021

1007 1008 1003 1000 1002

BlockGroup:390950072022

2012

Tract: 72.03

BlockGroup:390950072031

1009 1008 1007 1002 1019 1018 1017 1020 1011 1013 1010 1003

1016 1014 1015 1001 1004 1006 1005 1000

Tract: 72.04

BlockGroup:390950072042

2000 2001

Tract: 72.05

BlockGroup:390950072051

1003 1004 1007 1006 1008 1002 1009 1000 1001 1010 1005 1014

1015

Tract: 73.01

BlockGroup:390950073011

1040 1020 1030 1021 1023 1018 1019 1017 1016 1024 1025 1022

1001 1007 1031 1008 1011 1009 1041 1010 1002 1005 1013 1012

1015 1014 1006 1003 1004 1000

BlockGroup:390950073012

2013 2011 2012 2005 2004 2006 2001 2003 2000

BlockGroup:390950073013

Tract: 73.02

Tract: 73.03

Tract: 74

Tract: 75

Tract: 8

Tract: 84

BlockGroup:390950084003

3020 3018 3013 3014 3016 3015 3003 3017 3019

BlockGroup:390950084004

4019 4018 4017 4016 4009

Tract: 85

BlockGroup:390950085001

BlockGroup:390950085002

BlockGroup:390950085003

BlockGroup:390950085004

4001 4000 4016 4008 4009 4007 4011 4025 4010 4024 4023 4005

4020 4022 4004 4003 4021 4006 4002 4019 4026

Tract: 86

BlockGroup:390950086001

BlockGroup:390950086002

BlockGroup:390950086003

3034 3035 3030 3031 3032 3017 3025 3018 3019 3024 3021 3010

3009 3020 3008 3011 3007 3026 3033 3027 3023 3022 3006 3005

3002 3004 3003 3001 3000

BlockGroup:390950086004

4009 4006 4005 4010 4011 4004 4003 4013 4012 4002 4014 4015

4001 4000 4019 4018 4016 4017

Tract: 9

Tract: 97

Tract: 98

Tract: 99

Tract: 9900

The following portions of Ottawa County:

Tract: 501

Tract: 502.01

Tract: 502.02

Tract: 503.01

Tract: 503.02

Tract: 505

Tract: 506

Tract: 508

BlockGroup:391230508001

BlockGroup:391230508002

2008 2010 2009 2015 2007 2016 2005 2004 2003 2000 2001 2006

2002 2011

BlockGroup:391230508004

Tract: 512

(10) The tenth district contains the following territory:

The following portions of Fayette County:

Tract: 9258

Tract: 9259

BlockGroup:390479259001

BlockGroup:390479259002

2200 2190 2193 2192 2199 2198 2189 2178 2130 2139 2129 2188

2177 2140 2105 2042 2043 2115 2034 2123 2146 2097 2158 2147

2154 2173 2172 2171 2176 2142 2143 2141 2167 2204 2144 2145

2080 2175 2174 2072 2076 2071 2079 2159 2077 2075 2205 2157

2149 2156 2155 2151 2150 2152 2153 2124 2119 2122 2112 2111

2125 2109 2113 2120 2126 2121 2215 2128 2127 2116 2110 2106

2107 2108 2068 2044 2036 2069 2045 2067 2048 2103 2049 2066

2061 2050 2065 2086 2084 2082 2089 2081 2078 2070 2064 2074

2073 2063 2062 2053 2022 2023 2024 2052 2027 2030 2039 2035

2046 2047 2038 2037 2040 2029 2028 2025 2026 2004 2001 2000

2041 2214 2005 2010 2009 2002 2058 2014 2015 2013 2007 2138

2137 2136 2056 2118 2117 2055 2033 2054 2114 2031 2032 2018

2016 2008 2017 2012 2003 2021 2019 2011 2020 2006 2134 2131

2132 2135 2133 2217 2059 2060 2057 2206 2201 2191 2202 2207

2216 2203 2051 2101 2208 2209 2210 2104 2088 2083 2087 2102

2100 2095 2212 2213 2211 2099 2093 2094 2096 2098 2092 2091

2090 2085

BlockGroup:390479259003

Tract: 9260

BlockGroup:390479260001

1014 1031 1027 1032 1028 1007 1029 1023 1024 1038 1040 1036

1035 1034 1033 1021 1025 1037 1026 1030 1011 1009 1003 1012

1010 1013 1039 1020 1022 1006 1005 1004 1008 1002 1042 1001

1000

BlockGroup:390479260002

2015 2017 2009 2030 2013 2008 2012 2005 2014 2026 2027 2007

2006 2011 2010 2003 2024 2025 2016 2023 2022 2019 2018 2002

2001 2004 2000

BlockGroup:390479260003

BlockGroup:390479260004

Tract: 9261

Tract: 9262

BlockGroup:390479262001

1047 1048 1049 1050 1035 1034 1036 1016 1037 1038 1039 1018

1025 1023 1041 1010 1040 1002 1004 1001 1000 1026 1024 1022

1061 1062 1021 1015 1017 1019 1027 1028 1031 1013 1014 1012

1011 1033 1032 1029 1007 1005 1006 1030 1020 1008 1009 1003

BlockGroup:390479262002

BlockGroup:390479262003

BlockGroup:390479262004

Tract: 9263

BlockGroup:390479263001

1034 1018 1019 1011 1012 1014 1015 1008 1010 1009 1013 1016

1007 1006 1003 1017 1002 1005 1004 1000 1001 1028 1031 1032

1022 1020 1027 1030 1029 1025 1024 1026 1023 1021 1033

BlockGroup:390479263002

BlockGroup:390479263003

BlockGroup:390479263004

Tract: 9264

BlockGroup:390479264001

1016 1025 1015 1005 1011 1004 1024 1023 1003 1007 1002 1000

1001 1006

Greene County

Montgomery County

(11) The eleventh district contains the following territory:

The following portions of Cuyahoga County:

Tract: 1011.01

Tract: 1011.02

Tract: 1012

Tract: 1013

Tract: 1014

BlockGroup:390351014001

1007 1003 1005 1006 1002 1011 1012 1004 1000 1001

Tract: 1015.01

BlockGroup:390351015011

1013 1001 1000 1014 1015 1010 1008 1009 1006 1007 1003 1005

1004 1002 1012

Tract: 1016.03

BlockGroup:390351016031

1019 1005 1001 1007 1006 1000

BlockGroup:390351016032

2003 2000 2002 2001

BlockGroup:390351016033

BlockGroup:390351016034

4006 4004 4007 4003 4005 4002 4001 4000

Tract: 1017

Tract: 1018

BlockGroup:390351018001

BlockGroup:390351018002

2000 2001 2005 2004 2006 2012 2011 2007 2008 2002 2003 2010

2009

BlockGroup:390351018003

Tract: 1019.01

Tract: 1024.02

BlockGroup:390351024023

3001 3000

Tract: 1027

BlockGroup:390351027001

BlockGroup:390351027002

BlockGroup:390351027003

3007 3008 3009 3010 3011 3012 3002 3003 3013 3004 3005 3006

BlockGroup:390351027004

BlockGroup:390351027006

6007 6008 6000 6016 6013 6018 6015 6014

Tract: 1028

Tract: 1029

Tract: 1031

Tract: 1033

Tract: 1034

Tract: 1035

Tract: 1036.02

Tract: 1038

Tract: 1039

Tract: 1041

Tract: 1042

Tract: 1043

Tract: 1044

Tract: 1046

Tract: 1048

Tract: 1049

BlockGroup:390351049001

BlockGroup:390351049002

BlockGroup:390351049003

BlockGroup:390351049004

4005 4006 4011 4008 4009 4010 4004 4001 4002 4007 4000

Tract: 1051

BlockGroup:390351051001

1000

BlockGroup:390351051002

2000

Tract: 1053

BlockGroup:390351053001

BlockGroup:390351053002

2005 2002 2001 2003 2000

BlockGroup:390351053003

3000

BlockGroup:390351053004

Tract: 1054

BlockGroup:390351054004

4002

Tract: 1055

BlockGroup:390351055002

2003 2000 2001

Tract: 1056.02

BlockGroup:390351056022

2017 2018 2020 2015 2012 2013 2014 2019 2016

Tract: 1057

BlockGroup:390351057001

1000 1005 1006

BlockGroup:390351057002

2000

Tract: 1070

BlockGroup:390351070001

1006 1000 1001 1012 1011 1002 1004 1005

Tract: 1071.01

Tract: 1077.01

Tract: 1078.02

Tract: 1082.01

Tract: 1083.01

Tract: 1084

Tract: 1087.01

Tract: 1093.01

Tract: 1097.01

Tract: 1098.01

Tract: 1105.01

Tract: 1108.01

Tract: 1109.01

Tract: 1112.02

Tract: 1114.01

Tract: 1115

Tract: 1116

Tract: 1117

Tract: 1118

Tract: 1119.02

Tract: 1121

Tract: 1122

Tract: 1123.01

Tract: 1124

Tract: 1125

Tract: 1126

Tract: 1128

Tract: 1131.01

Tract: 1135

Tract: 1136

Tract: 1138.01

Tract: 1141

Tract: 1143

Tract: 1145.01

Tract: 1146

Tract: 1147

Tract: 1149

Tract: 1151

Tract: 1152

Tract: 1153

Tract: 1154

Tract: 1157

Tract: 1158

Tract: 1159

Tract: 1161

Tract: 1162

Tract: 1163

Tract: 1164

Tract: 1165

Tract: 1166

Tract: 1167

Tract: 1168

Tract: 1169

Tract: 1171.01

Tract: 1171.02

Tract: 1172.01

Tract: 1172.02

Tract: 1173

Tract: 1174

Tract: 1175

Tract: 1176

Tract: 1177

Tract: 1178

Tract: 1179

Tract: 1181.01

Tract: 1182

Tract: 1183.01

Tract: 1184

Tract: 1185

Tract: 1186.02

Tract: 1187

Tract: 1188

Tract: 1189

Tract: 1191

Tract: 1192.02

Tract: 1193

Tract: 1194.01

Tract: 1194.02

Tract: 1195.01

Tract: 1195.02

Tract: 1196

Tract: 1197.01

Tract: 1197.02

Tract: 1198

Tract: 1199

Tract: 1202

Tract: 1204

Tract: 1205

Tract: 1206

Tract: 1207.01

Tract: 1207.02

Tract: 1208.01

Tract: 1208.02

Tract: 1211

Tract: 1212

Tract: 1213

Tract: 1214.01

Tract: 1214.03

Tract: 1215

Tract: 1217

Tract: 1218

Tract: 1219

Tract: 1221

Tract: 1222

Tract: 1223

Tract: 1261

Tract: 1275.01

Tract: 1311.02

Tract: 1311.03

Tract: 1311.04

Tract: 1321

Tract: 1322

Tract: 1323.01

Tract: 1323.02

Tract: 1331.03

Tract: 1331.04

Tract: 1361.01

Tract: 1361.02

Tract: 1361.03

Tract: 1401

Tract: 1403.01

Tract: 1403.02

Tract: 1404

Tract: 1405

Tract: 1406

Tract: 1407.01

Tract: 1407.02

Tract: 1408

Tract: 1409

Tract: 1410

Tract: 1411

Tract: 1412

Tract: 1413

Tract: 1414

Tract: 1415

Tract: 1416.01

Tract: 1416.02

Tract: 1417

Tract: 1501

Tract: 1503

Tract: 1504

Tract: 1511

Tract: 1512

Tract: 1513

Tract: 1514

Tract: 1515

Tract: 1516

Tract: 1517

Tract: 1518

Tract: 1521.01

Tract: 1521.02

Tract: 1522.01

Tract: 1522.02

Tract: 1523.01

Tract: 1523.02

Tract: 1523.03

Tract: 1524

Tract: 1525.01

Tract: 1525.02

Tract: 1526.03

Tract: 1526.04

Tract: 1527.01

Tract: 1527.02

Tract: 1527.03

Tract: 1541

Tract: 1542

Tract: 1543

Tract: 1544

Tract: 1545.01

Tract: 1545.02

Tract: 1546.01

Tract: 1546.03

Tract: 1546.04

Tract: 1547

Tract: 1711.02

Tract: 1711.03

Tract: 1711.04

Tract: 1712.03

Tract: 1712.04

Tract: 1712.05

Tract: 1712.06

Tract: 1791.01

Tract: 1791.02

Tract: 1801.02

Tract: 1801.03

Tract: 1801.04

Tract: 1821.03

Tract: 1821.04

Tract: 1821.05

Tract: 1821.06

Tract: 1831

Tract: 1832

Tract: 1833

Tract: 1834.01

Tract: 1834.02

Tract: 1835.01

Tract: 1835.02

Tract: 1836.03

Tract: 1836.04

Tract: 1836.05

Tract: 1836.06

Tract: 1851.01

Tract: 1851.02

Tract: 1851.03

Tract: 1851.04

Tract: 1852.01

Tract: 1852.02

Tract: 1852.03

Tract: 1871.03

Tract: 1871.04

Tract: 1871.05

Tract: 1871.06

Tract: 1881.03

Tract: 1881.04

Tract: 1881.05

Tract: 1881.06

Tract: 1881.07

Tract: 1923

Tract: 1928

Tract: 1938

Tract: 1939

Tract: 1948

Tract: 1949

Tract: 1956

Tract: 1957

Tract: 1960

Tract: 1961

Tract: 1962

Tract: 1965

Tract: 9801

Tract: 9900

BlockGroup:390359900000

0001 0003 0002 0005

The following portions of Summit County:

Tract: 5011

BlockGroup:391535011001

1047 1017 1013 1049 1061 1050 1020 1021 1005 1006 1004 1022

1016 1018 1019 1015 1012 1009 1014 1011 1010 1007 1058 1059

1053 1052 1032 1029 1031 1027 1051 1025 1024 1046 1036 1035

1045 1043 1044 1042 1037 1034 1056 1054 1057 1055 1039 1038

1040 1033 1041 1028 1030 1026 1003 1060 1048

Tract: 5017

BlockGroup:391535017002

2010 2004

Tract: 5018

Tract: 5019

Tract: 5021.01

BlockGroup:391535021011

1004

Tract: 5022

BlockGroup:391535022001

1008 1009

BlockGroup:391535022002

2009 2008 2006 2002 2001 2003 2004 2005 2021 2013 2020 2015

2014 2000 2019 2018 2017

BlockGroup:391535022005

5033

Tract: 5023

BlockGroup:391535023001

1004 1003

BlockGroup:391535023003

3010 3009 3007 3008 3006 3011

BlockGroup:391535023004

BlockGroup:391535023005

BlockGroup:391535023006

BlockGroup:391535023007

7008 7013 7012 7007 7004 7011 7005 7003 7002 7001 7006 7010

7009

Tract: 5025

BlockGroup:391535025001

1007 1004 1000 1003 1001 1002 1017 1008 1006 1005

Tract: 5026

BlockGroup:391535026001

1013 1015 1005 1014 1004 1016 1003 1002 1001

Tract: 5031

BlockGroup:391535031002

2005 2004 2003 2002 2000 2001 2015

Tract: 5032

Tract: 5033

BlockGroup:391535033001

BlockGroup:391535033002

BlockGroup:391535033003

BlockGroup:391535033004

4011 4006 4005 4000 4010 4002 4007 4004 4001

BlockGroup:391535033005

5009 5006 5005 5000 5008 5007 5004 5001

BlockGroup:391535033006

BlockGroup:391535033007

7025 7007 7023 7022 7006 7026 7009 7017 7018 7019 7020 7014

7012 7021 7010 7011 7002 7005 7003 7004 7000 7001 7027 7016

7008 7024 7013

Tract: 5034

BlockGroup:391535034001

1048 1042 1030 1045 1046 1043 1031 1026 1021 1025 1009 1051

1016 1015 1047 1018 1013 1010 1041 1044 1036 1035 1022 1028

1020 1037 1038 1033 1034 1039 1040 1032 1029 1019 1023 1011

1050 1012 1049 1027 1024

Tract: 5035

Tract: 5036

BlockGroup:391535036001

1051 1054 1053 1052

BlockGroup:391535036003

3017 3006

BlockGroup:391535036004

4015 4016 4017 4014 4013

Tract: 5038

BlockGroup:391535038001

1016 1008 1009 1004 1002 1012 1006 1003 1000 1007

BlockGroup:391535038002

2003 2005 2002 2006 2007 2008 2001 2000

BlockGroup:391535038003

Tract: 5041

BlockGroup:391535041001

1045 1021 1018 1022 1017 1041 1032 1043 1031 1030 1023 1033

1034 1044 1035

Tract: 5042

BlockGroup:391535042001

1005 1011 1004 1006

BlockGroup:391535042002

2009 2008 2007 2010 2006 2003 2002 2005 2004 2012 2011

BlockGroup:391535042003

Tract: 5044

BlockGroup:391535044001

1003 1004 1005 1002 1001 1000

BlockGroup:391535044002

2005 2003 2002 2001 2000 2008 2007 2011 2006 2004 2009 2010

Tract: 5045

BlockGroup:391535045001

1010 1011 1001 1004 1000

Tract: 5046

BlockGroup:391535046001

1005 1004 1002 1003 1006 1016 1014 1011 1009 1008 1007 1015

1001 1017 1013 1012 1010 1000

BlockGroup:391535046002

2003 2002 2015 2014 2010 2011 2013 2012 2001 2000

BlockGroup:391535046004

4021 4020 4019 4017 4018 4006 4005 4002 4001 4003 4012 4022

4023 4009 4008 4013 4014 4015 4016 4007 4026 4024 4025 4004

4000

Tract: 5052

BlockGroup:391535052001

1027 1025 1007 1006 1026 1005 1004 1003 1002 1001 1019 1018

1013 1017 1012 1023 1015 1016 1028 1022 1029 1021 1020 1011

1024 1014 1010 1046 1009 1008 1000

Tract: 5053

Tract: 5056

BlockGroup:391535056001

1006 1007 1000 1001 1002 1005 1010 1009 1003 1004 1011 1012

1008 1013

BlockGroup:391535056002

2005 2007 2006 2003 2011 2008 2010 2002 2001 2000 2009

Tract: 5057

BlockGroup:391535057004

4016 4008 4007 4006

Tract: 5059

BlockGroup:391535059002

2000 2002 2003 2004 2006 2001 2005

Tract: 5061

BlockGroup:391535061001

1013 1012 1011 1008 1010 1007 1009 1023 1022 1004 1019 1016

1006 1024 1005 1018 1017 1021

BlockGroup:391535061002

2010 2011 2016 2008 2021 2017 2018 2007 2019 2006 2004 2014

2013 2012 2009 2003 2002 2005 2020 2001 2000

BlockGroup:391535061005

5013 5016 5014 5006 5015 5007 5012

BlockGroup:391535061006

6016 6001 6004 6002 6015 6017 6007 6009 6003 6005 6000 6006

6008

Tract: 5062

BlockGroup:391535062001

BlockGroup:391535062002

BlockGroup:391535062003

BlockGroup:391535062004

BlockGroup:391535062005

5017 5002 5001 5000 5016 5008 5015 5020 5019 5003 5014 5013

5009 5006 5004 5007 5010 5005 5012 5011

Tract: 5064

BlockGroup:391535064003

3000 3006 3008 3007 3005

BlockGroup:391535064004

BlockGroup:391535064005

5008 5007 5006 5005

Tract: 5065

Tract: 5066

Tract: 5067

Tract: 5068

Tract: 5071.01

BlockGroup:391535071011

1001 1004 1005 1003 1002 1006

BlockGroup:391535071012

2013 2010 2005 2014 2009 2006 2001 2000 2015 2008 2007

Tract: 5071.02

BlockGroup:391535071021

1028 1055 1027 1024 1043 1053 1052 1056 1025 1026 1029 1030

1031 1023 1022 1054 1032 1033 1044

BlockGroup:391535071022

2003 2006 2005 2000 2009 2008 2022 2001 2007 2012 2010 2021

2016 2020 2019 2002 2017 2018 2013 2014 2015

BlockGroup:391535071023

3030 3026 3033 3025 3021 3019 3028 3029 3031 3023 3007 3006

3022 3008 3013 3032 3015 3016 3005 3011 3004 3012 3003 3020

3018 3017

Tract: 5072.01

BlockGroup:391535072011

BlockGroup:391535072012

2001 2000 2004

Tract: 5072.03

BlockGroup:391535072032

2010 2000

BlockGroup:391535072034

4005

Tract: 5073

BlockGroup:391535073002

2013 2014 2012

Tract: 5074

BlockGroup:391535074001

1019 1025 1026 1027 1018 1028 1032 1017 1033 1029 1041 1013

1015 1007 1004 1016 1005 1031 1035 1006 1036 1003 1002 1000

1034 1038 1040 1039 1037 1021 1020 1023 1022 1024 1014 1011

1012 1008 1001 1030

Tract: 5075

BlockGroup:391535075002

2043 2042 2041 2044 2039 2040 2045 2038 2027 2046 2037 2028

2025 2026 2020 2036 2029

BlockGroup:391535075003

3003 3005 3004 3002

BlockGroup:391535075004

BlockGroup:391535075005

BlockGroup:391535075006

Tract: 5083.01

Tract: 5083.99

BlockGroup:391535083991

BlockGroup:391535083992

BlockGroup:391535083993

3033 3032 3016 3010 3030 3029 3028 3031 3004 3009 3003

BlockGroup:391535083994

Tract: 5086

Tract: 5088

Tract: 5089

BlockGroup:391535089001

1012

BlockGroup:391535089002

2031 2030 2029 2027 2028 2009 2007 2008 2006

BlockGroup:391535089003

3006 3007

Tract: 5090

BlockGroup:391535090001

1004 1005 1000

BlockGroup:391535090002

2004 2005 2006 2007 2000 2003 2001

BlockGroup:391535090003

Tract: 5318.02

BlockGroup:391535318021

1006 1005 1004 1002 1001 1000 1010 1105 1106

Tract: 5322.02

BlockGroup:391535322021

1023 1000 1020 1016 1015 1014 1011 1007 1004 1010 1008 1022

1021 1009 1003 1002 1001 1019 1018 1017 1013 1012 1006 1005

BlockGroup:391535322022

BlockGroup:391535322023

BlockGroup:391535322024

BlockGroup:391535322025

BlockGroup:391535322026

Tract: 5323.01

Tract: 5323.02

BlockGroup:391535323021

1046 1047 1048 1049 1050 1036 1035 1008 1007 1043 1042 1020

1017 1021 1040 1039 1041 1016 1011 1045 1044 1019 1018 1010

1009 1052 1001 1000 1029 1024 1013 1055 1038 1022 1023 1027

1028 1054 1037 1051 1026 1025 1034 1033 1012 1014 1015 1031

1032 1030 1005 1006 1004 1002 1003

BlockGroup:391535323022

2034 2032 2030 2031 2055 2054 2037 2040 2028 2029 2027 2026

2038 2039 2025 2024 2022 2023 2014 2021 2020 2041 2015 2013

2012 2006 2008 2011 2007 2009 2004 2005 2010 2003 2002 2043

2044 2047 2048 2045 2017 2000 2018 2001 2035 2036 2033 2042

2051 2052 2053 2050 2049

BlockGroup:391535323023

3011 3010 3007

Tract: 5325.01

Tract: 5325.02

Tract: 5334

BlockGroup:391535334002

2002

BlockGroup:391535334004

4012 4014 4001

Tract: 5335.01

BlockGroup:391535335013

3019 3016 3015 3024 3026 3021 3025 3027 3022 3009 3020

(12) The twelfth district contains the following territory:

Delaware County

The following portions of Franklin County:

Tract: 1.10

Tract: 1.20

Tract: 10

Tract: 100

BlockGroup:390490100001

1000 1001 1007 1009 1010 1005 1002 1011 1006

BlockGroup:390490100002

Tract: 104

Tract: 105

Tract: 107

Tract: 12

BlockGroup:390490012001

BlockGroup:390490012002

2005 2007 2006 2002

BlockGroup:390490012003

BlockGroup:390490012004

BlockGroup:390490012005

5002 5003 5000

Tract: 13

BlockGroup:390490013003

3004 3003 3009 3005 3002 3006 3001

Tract: 2.10

Tract: 2.20

Tract: 4.10

BlockGroup:390490004101

BlockGroup:390490004102

2001 2003 2000 2006 2008 2004 2007 2005

Tract: 4.20

BlockGroup:390490004201

BlockGroup:390490004202

2012 2009 2010 2005 2001 2000 2004 2016 2008 2013 2014 2015

2011

BlockGroup:390490004203

3004 3003 3002 3001 3000 3008 3007 3005

BlockGroup:390490004204

Tract: 5

BlockGroup:390490005001

BlockGroup:390490005002

BlockGroup:390490005003

3014 3013 3009 3010 3001 3012 3011 3000 3015 3016 3005 3004

3008 3003 3002

Tract: 6

BlockGroup:390490006001

BlockGroup:390490006002

BlockGroup:390490006003

BlockGroup:390490006004

4008 4003 4007 4004 4001 4006 4005 4000

BlockGroup:390490006005

Tract: 62.20

BlockGroup:390490062201

BlockGroup:390490062202

2027 2030 2028 2029 2022 2032 2031 2023 2026 2011 2003 2025

2024 2002 2004 2006 2005 2007 2009 2010 2008 2000 2001 2014

2013 2034 2016 2019 2017 2018 2020 2021 2015 2012

BlockGroup:390490062203

3011 3010

BlockGroup:390490062204

BlockGroup:390490062205

5000 5025 5026 5009 5018 5019 5024 5017

Tract: 62.30

BlockGroup:390490062301

BlockGroup:390490062302

BlockGroup:390490062303

BlockGroup:390490062304

4147 4129 4061 4124 4058 4060 4057 4022 4023 4021 4027 4011

4028 4010 4041 4007 4009 4042 4008 4045 4046 4044 4043 4006

4052 4050 4047 4048 4174 4175 4157 4099 4100 4189 4187 4188

4078 4107 4141 4138 4137 4135 4115 4127 4148 4123 4130 4131

4120 4133 4118 4134 4116 4117 4154 4119 4075 4073 4079 4186

4081 4086 4183 4185 4184 4091 4165 4163 4166 4085 4167 4084

4171 4172 4173 4169 4168 4162 4105 4106 4170 4089 4098 4164

4096 4083 4110 4161 4109 4159 4112 4114 4160 4113 4095 4108

4082 4087 4088 4101 4102 4103 4072 4080 4104 4094 4093 4074

4071 4097 4090 4092 4077 4059 4055 4038 4176 4179 4178 4177

4062 4063 4076 4064 4056 4039 4017 4024 4020 4018 4040 4015

4016 4019 4033 4182 4054 4180 4049 4051 4032 4005 4004 4053

4003 4001 4002 4181 4000 4155 4128 4122 4121 4149 4146 4150

4151 4145 4144 4125 4126 4139 4140 4136 4132 4152 4143 4153

4111 4158 4142 4014 4013 4037 4036 4035 4034 4029 4031 4025

4030 4026 4012 4068 4065 4069 4070 4067 4066

Tract: 62.36

Tract: 63.51

BlockGroup:390490063511

1000

Tract: 63.71

BlockGroup:390490063712

2045 2006 2004 2005 2009 2008 2015 2007 2003 2010 2002 2000

2001

BlockGroup:390490063713

3005 3007 3008

BlockGroup:390490063714

4004 4005 4001 4009 4011 4020 4010 4000 4013 4006 4002 4012

4007 4003 4008

Tract: 63.83

Tract: 63.84

Tract: 63.86

BlockGroup:390490063861

1036 1035 1034 1037 1027 1030 1017 1016 1031 1013 1012 1009

1011 1010 1015 1024 1022 1020 1026 1023 1025 1019 1038 1021

1028 1018 1029 1008

BlockGroup:390490063862

2010 2012 2004 2003 2000 2002 2001 2006 2005 2014

BlockGroup:390490063863

Tract: 63.87

BlockGroup:390490063871

BlockGroup:390490063872

BlockGroup:390490063873

BlockGroup:390490063874

4008 4002 4000 4004 4013 4012 4003 4011 4014 4009 4015 4010

4007 4001 4005

Tract: 63.91

Tract: 63.92

Tract: 63.93

Tract: 63.94

Tract: 63.96

BlockGroup:390490063961

1015 1002 1036 1001 1006 1040 1039 1003 1005 1004 1000 1007

1037 1017 1016

Tract: 67.10

BlockGroup:390490067101

BlockGroup:390490067102

2030 2032 2029 2026 2031 2028 2027 2020 2002 2003 2001 2025

2014 2024 2015 2007 2006 2016 2017 2019 2018 2004 2005 2022

2021 2012 2023 2013 2011 2010 2009 2008

Tract: 67.21

Tract: 67.22

BlockGroup:390490067221

1010 1007 1011 1006 1003 1002 1042 1023 1043 1024 1025 1012

1022 1045 1020 1019 1021 1013 1026 1027 1044 1008 1005 1009

BlockGroup:390490067222

BlockGroup:390490067223

Tract: 68.10

BlockGroup:390490068101

BlockGroup:390490068102

2014 2015 2009 2010 2006 2007 2004 2008 2003 2005 2001 2002

2016 2013 2012 2011

Tract: 68.21

Tract: 68.22

BlockGroup:390490068221

1016 1007 1015 1014 1006 1001 1002 1012 1004 1009 1010 1003

1017 1018 1013 1011 1019 1005 1008

BlockGroup:390490068222

Tract: 69.10

Tract: 69.21

BlockGroup:390490069212

2008 2007 2022 2021 2019 2016 2014 2018 2017 2020 2015 2011

2004 2005 2010 2013 2012 2009 2006

BlockGroup:390490069214

4013 4011 4012 4014 4015 4010 4009 4004 4008 4007 4003

Tract: 69.44

BlockGroup:390490069444

4005

Tract: 69.50

Tract: 69.90

BlockGroup:390490069901

BlockGroup:390490069902

BlockGroup:390490069903

BlockGroup:390490069904

4001 4000 4002

BlockGroup:390490069905

5000

Tract: 70.10

BlockGroup:390490070101

1014 1006 1001 1003 1005 1004 1000 1015 1007 1010 1008 1009

1002

BlockGroup:390490070102

2006 2007 2004 2002 2001 2005 2003 2000

BlockGroup:390490070103

Tract: 70.20

Tract: 70.41

Tract: 70.43

BlockGroup:390490070432

Tract: 70.44

BlockGroup:390490070442

Tract: 71.14

BlockGroup:390490071141

1010 1009 1008 1006 1007

Tract: 71.93

Tract: 71.94

BlockGroup:390490071941

BlockGroup:390490071942

2003 2004 2009 2010 2006 2001 2000 2012 2013 2015 2008 2007

2014 2002

BlockGroup:390490071943

3000 3005 3009 3003 3002 3010 3012 3011 3008 3004 3006 3001

BlockGroup:390490071944

4000 4002 4024

Tract: 71.98

BlockGroup:390490071981

1010 1001 1018 1005 1003 1004 1008 1002 1009 1000

Tract: 72.01

Tract: 72.03

Tract: 72.05

Tract: 72.07

BlockGroup:390490072071

BlockGroup:390490072072

2047 2033 2035 2038 2024 2030 2023 2067 2066 2034 2062 2063

2065 2036 2026 2025 2027 2028 2022 2029 2002 2008 2014 2013

2001 2020 2010 2006 2009 2004 2003 2011 2012 2005 2018 2007

2019 2017 2046 2039 2021 2045 2064 2032 2037 2051 2050 2040

2041 2048 2042 2043 2044 2049 2068 2015 2016 2000

BlockGroup:390490072073

Tract: 72.09

BlockGroup:390490072092

2061 2000

Tract: 72.10

BlockGroup:390490072101

BlockGroup:390490072102

2046 2047 2054 2051 2052 2018 2049 2055 2048 2040 2053 2050

2039 2017 2019 2016 2015 2044 2033 2069 2068 2056 2037 2041

2042 2035 2038 2014 2013 2001 2085 2074 2073 2077 2000 2036

2012 2011 2029 2034 2023 2030 2031 2082 2084 2022 2083 2032

2058 2025 2020 2009 2024 2021 2010 2008 2081 2067 2070 2076

2057 2066 2059 2065 2027 2026 2080 2078 2006 2028 2005 2007

2004 2079 2071 2061 2060 2075 2072 2062 2003 2002 2063 2064

BlockGroup:390490072103

3013 3009 3003 3005 3006 3010 3002 3001 3000 3004 3048 3047

3015 3012 3011 3014 3008 3007

BlockGroup:390490072104

4073 4062 4075 4074 4063 4058 4080 4053 4054 4070 4068 4055

4069 4066 4067 4052 4064 4056 4065 4012 4018 4072 4071 4023

4025 4024 4029 4031 4032 4004 4005 4014 4015 4028 4011 4008

4010 4007 4019 4006 4022 4021 4020 4001 4000 4026 4003 4002

4013 4009 4017 4016 4027 4030

Tract: 73.93

BlockGroup:390490073931

1000

BlockGroup:390490073932

2029 2018 2012 2016 2017 2023 2020 2022 2014 2013 2015 2024

2032 2021 2019 2025 2027 2028 2030 2026

BlockGroup:390490073933

3025 3024

BlockGroup:390490073934

4019 4034 4036 4021 4014 4017 4023 4020 4035 4022 4032 4030

4026 4012 4007 4025 4029 4027 4028 4005 4006 4002 4031 4033

4040 4039 4015 4016 4042 4018 4009 4013 4041 4010 4011 4024

4037 4038

Tract: 73.94

BlockGroup:390490073941

BlockGroup:390490073942

BlockGroup:390490073943

3035 3015 3036 3038 3017 3020 3013 3040 3011 3023 3022 3007

3006 3012 3029 3028 3034 3016 3014 3019 3027 3025 3039 3037

3026 3024 3018 3021 3005 3001 3003 3004 3010 3008 3002

Tract: 73.96

BlockGroup:390490073962

2008 2002 2006 2003 2004 2005 2007

Tract: 74.24

BlockGroup:390490074244

4000 4005 4004 4006 4008 4003 4002

BlockGroup:390490074245

Tract: 74.25

BlockGroup:390490074251

BlockGroup:390490074252

2006 2005 2018 2001 2019 2003 2002 2004 2016 2017 2000

Tract: 74.26

Tract: 74.92

BlockGroup:390490074921

1037 1035 1017 1009 1010 1011 1008 1040 1030 1032 1034 1021

1031 1012 1023 1013 1028 1018 1016 1015 1039 1014 1038 1033

1024 1022

BlockGroup:390490074922

2001

Tract: 78.12

BlockGroup:390490078121

BlockGroup:390490078122

2016 2022 2021 2019 2011 2008 2009 2001 2017 2014 2015 2013

2012 2003 2010 2025 2026 2034 2035 2030 2031 2023 2024 2020

2032 2033 2038 2028 2029 2027 2018 2004 2002 2007 2006 2005

2000

BlockGroup:390490078123

BlockGroup:390490078124

Tract: 78.20

BlockGroup:390490078202

2007 2004 2005 2006

Tract: 79.21

BlockGroup:390490079212

2012 2004 2087 2005 2007 2008 2001 2000 2006 2015 2042 2014

2013 2016 2017 2002 2003

BlockGroup:390490079213

3008 3010 3009 3014

Tract: 79.51

BlockGroup:390490079512

2001 2000 2045 2046

BlockGroup:390490079514

4001

Licking County

The following portions of Marion County:

Tract: 101

BlockGroup:391010101001

1076 1086 1075 1073 1070 1078 1074 1077 1071 1065 1064 1063

1037 1036 1045 1046 1044 1050 1034 1038 1040 1047 1039 1048

1049 1041 1035 1072 1062 1087 1059 1031 1061 1060 1057 1058

1056 1033 1042 1055 1054 1043 1051 1032 1053 1052 1088

BlockGroup:391010101003

3104 3105 3103 3102 3106 3107 3099 3041 3042 3097 3096 3100

3098 3039 3040

BlockGroup:391010101004

BlockGroup:391010101005

Tract: 103

BlockGroup:391010103005

5066 5064 5059 5058 5056 5057 5053 5054 5050 5031 5030 5063

5062 5065 5061 5052 5060 5049 5051

Tract: 105

Morrow County

The following portions of Muskingum County:

Tract: 9111

BlockGroup:391199111002

2090 2074 2071 2073 2072

BlockGroup:391199111003

3036 3026 3025 3024 3029 3030 3031 3035 3023 3027 3028 3021

3022 3018

Tract: 9112

BlockGroup:391199112004

4073 4074 4045 4040 4064 4062 4037 4043 4044 4072 4076 4077

4075 4078 4041 4065 4042 4036 4039 4063 4038 4061 4060 4070

4069 4071

Tract: 9113

BlockGroup:391199113001

1029 1026 1053 1041 1042 1030 1031 1045 1032 1044 1046 1016

1024 1027 1023 1025 1022 1015 1019 1018 1021 1054 1052 1038

1033 1037 1035 1034 1036 1051 1050 1049 1028 1039 1040 1043

1047 1048

BlockGroup:391199113002

2017 2019 2012 2018 2027 2015 2014 2006 2009 2010 2005 2011

2020 2016 2008 2007 2029 2028 2004 2030 2026 2025 2024 2023

2013 2021 2022

BlockGroup:391199113003

BlockGroup:391199113004

Tract: 9114

Tract: 9115

BlockGroup:391199115001

1010 1008 1011 1006 1009 1005 1007

BlockGroup:391199115002

BlockGroup:391199115003

BlockGroup:391199115004

Tract: 9116

BlockGroup:391199116001

1029 1030 1028 1027 1032 1024 1005 1007 1008 1009 1004 1006

1020 1018 1017 1050 1022 1016 1025 1015 1013 1010 1014 1012

1011 1019 1021 1051 1026 1023 1049 1048 1034 1047 1041 1031

1042 1033 1046 1045 1043 1040 1044 1035 1036 1039 1038 1037

BlockGroup:391199116002

BlockGroup:391199116003

BlockGroup:391199116004

BlockGroup:391199116005

Tract: 9117

Tract: 9118

Tract: 9119

BlockGroup:391199119001

1021 1010 1011 1009 1006 1007 1005 1004 1065 1043 1088 1042

1041 1040 1074 1023 1024 1020 1073 1071 1072 1078 1058 1079

1075 1086 1085 1070 1059 1069 1060 1087 1084 1083 1068 1067

1025 1026 1018 1019 1029 1032 1028 1027 1031 1035 1016 1090

1089 1092 1091 1053 1050 1051 1082 1046 1045 1061 1062 1037

1022 1044 1066 1063 1064 1038 1039 1048 1093 1049 1047 1054

1081 1055 1052 1056 1080 1076 1077 1057

BlockGroup:391199119002

2016 2037 2028 2029 2027 2026 2032 2030

BlockGroup:391199119003

3031 3016 3015 3008 3017 3027 3019 3026 3025 3022 3024 3021

3020 3023 3009 3011 3010 3002 3018 3029 3012 3000 3013 3014

3001 3028

Tract: 9120

Tract: 9121

Tract: 9122

Tract: 9123

Tract: 9124

Tract: 9125

Tract: 9126

Tract: 9127

BlockGroup:391199127001

1043 1044 1045 1046 1053

BlockGroup:391199127002

BlockGroup:391199127003

3002 3016 3001 3000 3014 3015

BlockGroup:391199127004

4009 4007 4008

Tract: 9128

BlockGroup:391199128001

1097 1096

BlockGroup:391199128002

2112 2106 2104 2105 2075 2072 2071 2069 2113 2077 2108 2085

2086 2070 2087 2088 2089 2079 2082 2061 2060 2080 2059 2081

2101 2090 2058 2103 2091 2098 2102 2094 2095 2096 2078 2062

2076 2109 2083 2110 2084 2111 2107 2074 2073

The following portions of Richland County:

Tract: 10

BlockGroup:391390010001

1015 1007 1005 1003 1000 1006 1034 1031 1032 1019 1020 1012

1014 1037 1009 1011 1010 1008 1002 1001 1028 1029 1013 1027

1025 1026 1024 1016 1023 1021 1022 1017 1033 1018 1004 1030

BlockGroup:391390010002

BlockGroup:391390010003

3008 3011 3009 3012 3001 3016 3013 3007 3014 3010 3015 3000

3038 3036 3037 3035 3034 3033 3032 3031 3030 3029 3028 3027

Tract: 11

Tract: 12

Tract: 13

Tract: 14

Tract: 15

BlockGroup:391390015001

BlockGroup:391390015002

2019 2023 2008 2000 2035 2014 2015 2012

BlockGroup:391390015003

3023 3015 3018 3008 3039 3024 3005 3040 3006 3026 3019 3017

3020 3013 3011 3016 3012 3010 3009 3003 3038 3037 3022 3021

3014 3032 3025 3036 3007 3028 3027 3035 3034 3033 3031 3029

3002 3030 3001 3000

Tract: 16

BlockGroup:391390016001

1028 1026 1027 1006 1007 1008 1009 1020 1017 1018 1000 1019

1010 1011 1012 1002 1013 1014 1022 1021 1015 1016 1001 1023

BlockGroup:391390016002

Tract: 17

BlockGroup:391390017001

1152 1074 1071 1076 1022 1016 1020 1015 1013 1008 1005 1014

1017 1004 1007 1010 1006 1136 1115 1138 1144 1147 1164 1061

1165 1133 1146 1145 1170 1169 1132 1057 1043 1037 1080 1103

1107 1098 1140 1166 1081 1075 1072 1012 1077 1073 1011 1079

1078 1056 1029 1053 1026 1059 1030 1025 1024 1058 1068 1064

1063 1086 1090 1087 1092 1091 1172 1062 1069 1070 1031 1028

1035 1179 1027 1018 1023 1019 1021 1067 1143 1130 1131 1142

1141 1129 1060 1134 1167 1135 1126 1168 1127 1121 1065 1128

1122 1124 1125 1123 1088 1175 1089 1066 1171 1174 1139 1116

1120 1113 1119 1112 1114 1084 1082 1117 1085 1083 1118 1099

1111 1105 1178 1109 1177 1176 1102 1100 1108 1104 1101 1106

1110 1151 1149 1150 1161 1153 1148 1160 1163 1162 1155 1047

1156 1157 1158 1154 1033 1048 1046 1159 1049 1055 1051 1050

1052 1034 1032 1054 1137

Tract: 18

BlockGroup:391390018002

2060 2045 2065 2044 2052 2043 2046

Tract: 20

BlockGroup:391390020001

1036 1063 1065 1064 1054 1057 1056 1095 1091 1092 1090 1033

1079 1080 1078 1053 1055 1060 1059 1058 1052 1043 1044 1081

1051 1050 1048 1047 1049 1034 1032 1037 1031 1028 1035 1029

1027 1030 1038 1040 1026 1025 1039 1041 1042 1023 1022 1021

1019 1046 1099 1024 1045 1020 1093 1094 1074 1073 1070 1075

1069 1071 1066 1076 1062 1067 1077 1061 1068 1072 1089

BlockGroup:391390020002

2032 2050 2043 2048 2042 2041 2047 2046 2045 2044 2039 2040

2038 2036 2037 2035 2034 2049 2033

BlockGroup:391390020004

BlockGroup:391390020005

5010 5060 5051 5025 5050 5061 5027 5059 5048 5049 5026 5017

5014 5016 5011 5013 5008 5007 5009 5015 5006 5018 5024 5005

5012

Tract: 21.01

Tract: 21.02

Tract: 22

Tract: 23

BlockGroup:391390023001

1023 1022 1021 1019 1020 1011 1013 1012 1016 1017 1018

BlockGroup:391390023004

4047 4032

Tract: 27

BlockGroup:391390027004

4027 4050 4051

BlockGroup:391390027005

5100 5103 5108 5106 5109 5104

Tract: 29

BlockGroup:391390029001

1104 1105

Tract: 30.01

Tract: 30.02

Tract: 31

Tract: 4

Tract: 5

Tract: 6

Tract: 7

Tract: 8

BlockGroup:391390008001

1038 1037 1036 1013 1003 1021 1022 1035 1046 1040 1045 1044

1043 1010 1004 1005 1012 1014 1041 1016 1039 1015 1017 1042

1033 1034 1032 1031 1030 1026 1029 1007 1025 1024 1018 1006

1028 1011 1027 1023 1020 1019 1008 1009

BlockGroup:391390008002

BlockGroup:391390008003

Tract: 9

BlockGroup:391390009001

1040 1039 1049 1041 1050 1028 1029 1033 1032 1022 1051 1025

1021 1026 1027 1019 1020 1071 1080 1064 1066 1077 1072 1075

1073 1074 1078 1079 1063 1076 1062 1061 1035 1060 1059 1058

1057 1037 1056 1038 1034 1081 1036 1042 1043 1045 1067 1068

1065 1069 1070 1048 1044 1046 1047 1023 1024 1017 1013 1016

1015 1002 1031 1030 1012 1014 1018

BlockGroup:391390009002

2030 2010 2037 2009 2011 2008

BlockGroup:391390009003

3069 3050 3051 3052 3062 3061 3060 3058 3048 3047 3049 3033

3014 3034 3035 3036 3079 3008 3006 3002 3003 3039 3040 3010

3011 3007 3005 3038 3001 3000 3037 3029 3027 3028 3026 3021

3018 3015 3016 3078 3020 3017 3023 3009 3022 3031 3032 3025

3024 3019 3030 3012 3013 3004

(13) The thirteenth district contains the following territory:

The following portions of Mahoning County:

Tract: 8003

Tract: 8004

Tract: 8005

Tract: 8006

Tract: 8010

Tract: 8011

Tract: 8012

Tract: 8013

Tract: 8014

Tract: 8015

Tract: 8016

Tract: 8017

Tract: 8021

Tract: 8023

Tract: 8024

Tract: 8025

Tract: 8026

Tract: 8027.01

Tract: 8027.02

Tract: 8028

Tract: 8029

Tract: 8030

Tract: 8040

Tract: 8041

Tract: 8042

Tract: 8043

Tract: 8101

Tract: 8102

Tract: 8103

Tract: 8106

Tract: 8107

Tract: 8108

Tract: 8109

Tract: 8110.01

Tract: 8110.02

Tract: 8111

Tract: 8112

Tract: 8113

Tract: 8114

Tract: 8115

Tract: 8116

Tract: 8117

Tract: 8118

Tract: 8119.01

Tract: 8119.02

Tract: 8120.01

Tract: 8120.02

Tract: 8121

BlockGroup:390998121002

2016

Tract: 8123.01

Tract: 8123.02

Tract: 8124

Tract: 8125

Tract: 8126.01

Tract: 8126.02

Tract: 8126.03

Tract: 8127

Tract: 8128

Tract: 8137

Tract: 8138

Tract: 8139

Tract: 8140

Tract: 8141

The following portions of Portage County:

Tract: 6001.03

BlockGroup:391336001034

4050 4064 4065

Tract: 6004.01

Tract: 6004.02

Tract: 6004.03

Tract: 6006.02

Tract: 6006.03

Tract: 6007.03

Tract: 6007.04

Tract: 6007.06

Tract: 6008

Tract: 6009.01

Tract: 6009.02

Tract: 6010

Tract: 6011

Tract: 6012

Tract: 6013

Tract: 6014

Tract: 6015.01

Tract: 6015.02

Tract: 6015.03

BlockGroup:391336015031

1006 1015 1016 1017 1008 1021 1003 1020 1018 1019 1014 1013

1012 1002 1001 1005 1004 1007 1010 1009 1000

BlockGroup:391336015032

BlockGroup:391336015033

3019 3020 3021 3010 3012 3013 3031 3016 3014 3022 3017 3006

3005 3004 3003 3002 3001 3000 3030 3015 3018 3007 3009 3008

3029 3026 3028 3011 3025 3024 3023 3027 3032

Tract: 6016

Tract: 6017.01

BlockGroup:391336017011

1060 1018 1015 1020 1024 1061 1005 1002 1001 1032 1031 1029

1034 1004 1003 1006 1079 1007 1064 1063 1066 1065 1062 1049

1050 1035 1047 1037 1044 1038 1025 1057 1021 1023 1022 1027

1078 1028 1019 1026 1014 1036 1033 1012 1011 1010 1013 1009

1000 1008 1016 1017 1069 1070 1046 1055 1054 1058 1059 1045

1053 1041 1042 1052 1051 1039 1043 1040 1030 1056

BlockGroup:391336017012

2022 2023 2021 2024 2020

Tract: 6017.02

BlockGroup:391336017022

2014 2013

Tract: 6019.01

Tract: 6019.02

The following portions of Stark County:

Tract: 7102

Tract: 7103

Tract: 7104

Tract: 7105

Tract: 7106

BlockGroup:391517106001

1021 1009 1018 1008 1040 1017 1042 1043 1044 1014 1012 1016

1007 1015 1006 1045 1013 1046 1022 1049 1023 1047 1010 1011

1005 1004 1003 1048 1050 1032 1033 1038 1035 1034 1036 1039

1031 1029 1037 1001 1028 1000 1062 1041 1059 1058 1060 1061

1056 1057 1055 1054 1051 1052 1053 1066 1024 1025 1026 1030

1027 1002

BlockGroup:391517106002

2017 2018 2006 2012 2010 2013 2014 2005 2015 2004 2003 2028

2016 2027 2024 2026 2023 2020 2019 2021 2022 2011 2029 2007

2002 2001 2009 2008 2000

BlockGroup:391517106003

3008 3006 3020 3021 3004 3001 3005 3011 3010 3009 3000 3003

3007 3012 3022 3023 3017 3016 3015 3014 3026 3025 3024 3018

3002 3019 3013

Tract: 7107

Tract: 7108

Tract: 7128

BlockGroup:391517128001

1002

BlockGroup:391517128002

2011 2010 2006 2004 2001 2000 2021 2026 2015 2008 2009 2007

2002

The following portions of Summit County:

Tract: 5011

BlockGroup:391535011001

1023 1008 1002 1001 1000

Tract: 5017

BlockGroup:391535017001

BlockGroup:391535017002

2009 2005 2003 2002 2008 2007 2006 2001 2000

Tract: 5021.01

BlockGroup:391535021011

1005 1003 1006 1002 1007 1008 1001 1000

BlockGroup:391535021012

Tract: 5021.02

Tract: 5022

BlockGroup:391535022001

1017 1010 1011 1013 1006 1014 1005 1015 1003 1016 1004 1001

1000 1007 1018 1012 1002

BlockGroup:391535022002

2007 2010 2012 2016 2011

BlockGroup:391535022003

BlockGroup:391535022004

BlockGroup:391535022005

5019 5014 5018 5031 5017 5029 5023 5030 5024 5011 5015 5010

5016 5009 5008 5025 5004 5006 5005 5007 5034 5002 5032 5001

5000 5003 5027 5026 5028 5022 5021 5020 5013 5012

Tract: 5023

BlockGroup:391535023001

1006 1000 1008 1005 1002 1001 1007

BlockGroup:391535023002

BlockGroup:391535023003

3000 3005 3004 3002 3001 3003

BlockGroup:391535023007

7000

Tract: 5025

BlockGroup:391535025001

1016 1012 1011 1010 1020 1019 1013 1015 1018 1021 1014 1009

BlockGroup:391535025002

Tract: 5026

BlockGroup:391535026001

1018 1000 1017 1010 1012 1008 1007 1009 1006 1011

BlockGroup:391535026002

BlockGroup:391535026003

Tract: 5027

Tract: 5028

Tract: 5031

BlockGroup:391535031001

BlockGroup:391535031002

2009 2013 2014 2011 2016 2017 2010 2008 2012 2007 2006

Tract: 5033

BlockGroup:391535033004

4008 4009 4003

BlockGroup:391535033005

5003 5002

BlockGroup:391535033007

7015

Tract: 5034

BlockGroup:391535034001

1006 1017 1007 1008 1004 1001 1000 1014 1002 1003 1005

Tract: 5036

BlockGroup:391535036001

1055 1056 1038 1039 1036 1035 1040 1034 1033 1032 1001 1021

1002 1030 1031 1025 1050 1024 1048 1049 1047 1029 1017 1013

1016 1018 1012 1007 1005 1004 1028 1046 1045 1000 1027 1041

1043 1044 1042 1026 1011 1015 1037 1057 1014 1009 1010 1008

1006 1022 1019 1020 1059 1023 1003 1058

BlockGroup:391535036002

BlockGroup:391535036003

3016 3005 3007 3004 3015 3014 3013 3008 3003 3009 3010 3002

3001 3012 3011 3000

BlockGroup:391535036004

4011 4005 4002 4004 4001 4003 4000 4012 4006 4010 4007 4008

4009

Tract: 5037.01

Tract: 5037.02

Tract: 5038

BlockGroup:391535038001

1026 1015 1022 1021 1005 1001 1024 1034 1025 1033 1023 1029

1030 1027 1013 1014 1011 1010 1019 1020

BlockGroup:391535038002

2011 2013 2012 2004 2009 2018 2021 2015 2019 2016 2017 2014

2020 2010

Tract: 5041

BlockGroup:391535041001

1006 1007 1009 1008 1004 1002 1003 1028 1001 1000 1039 1040

1029 1019 1020 1010 1042 1024 1011 1025 1026 1036 1037 1038

1027 1012 1013 1014 1016 1015 1005

Tract: 5042

BlockGroup:391535042001

1003 1007 1008 1002 1001 1009 1010 1000

BlockGroup:391535042002

2000 2001

Tract: 5044

BlockGroup:391535044001

1008 1007 1006

BlockGroup:391535044002

2014 2013 2015 2012

Tract: 5045

BlockGroup:391535045001

1002 1003 1005 1009 1008 1006 1007

BlockGroup:391535045002

BlockGroup:391535045003

Tract: 5046

BlockGroup:391535046001

1018 1023 1024 1022 1021 1025 1026 1020 1019

BlockGroup:391535046002

2006 2007 2005 2008 2004 2016 2009

BlockGroup:391535046003

BlockGroup:391535046004

4010 4011

Tract: 5047

Tract: 5048

Tract: 5052

BlockGroup:391535052001

1040 1047 1032 1033 1043 1039 1034 1037 1038 1041 1030 1042

1045 1044 1031 1035 1036

Tract: 5054

Tract: 5055

Tract: 5056

BlockGroup:391535056001

1024 1023 1022 1021 1020 1019 1016 1015 1031 1025 1014 1030

1027 1028 1018 1029 1026 1017

BlockGroup:391535056002

2004

Tract: 5057

BlockGroup:391535057001

BlockGroup:391535057002

BlockGroup:391535057003

BlockGroup:391535057004

4021 4011 4002 4001 4000 4009 4010 4013 4005 4004 4012 4003

4020 4018 4019 4017 4015 4014

Tract: 5058

Tract: 5059

BlockGroup:391535059001

BlockGroup:391535059002

2051 2045 2048 2042 2037 2038 2033 2044 2050 2049 2043 2032

2017 2034 2022 2021 2020 2016 2019 2018 2056 2054 2055 2015

2013 2031 2030 2014 2026 2029 2027 2028 2012 2053 2052 2046

2041 2047 2040 2039 2036 2035 2023 2008 2011 2010 2009 2007

2025 2024

Tract: 5061

BlockGroup:391535061001

1020 1015 1002 1000 1001 1003

BlockGroup:391535061003

BlockGroup:391535061004

BlockGroup:391535061005

5010 5009 5011 5004 5003 5008 5002 5001 5017 5005 5000

BlockGroup:391535061006

6014 6013 6012 6011 6010

Tract: 5064

BlockGroup:391535064001

BlockGroup:391535064002

BlockGroup:391535064003

3001 3002 3003 3004

BlockGroup:391535064005

5003 5004 5001 5000 5002

Tract: 5071.01

BlockGroup:391535071011

1000

BlockGroup:391535071012

2003 2002 2022 2021 2020 2019 2011 2004 2012 2018 2017 2024

2025 2016 2023

BlockGroup:391535071013

BlockGroup:391535071014

Tract: 5071.02

BlockGroup:391535071021

1009 1007 1006 1005 1001 1000 1004 1003 1002 1049 1057 1050

1042 1051 1047 1048 1035 1016 1036 1045 1037 1013 1012 1017

1011 1018 1046 1038 1058 1040 1041 1019 1039 1008 1010 1021

1020 1034 1014 1015

BlockGroup:391535071022

2004 2011

BlockGroup:391535071023

3002 3014 3001 3000

Tract: 5072.01

BlockGroup:391535072012

2006 2002 2015 2012 2013 2008 2009 2011 2014 2010 2007 2005

2003

Tract: 5072.02

Tract: 5072.03

BlockGroup:391535072031

BlockGroup:391535072032

2009 2001 2006 2004 2008 2005 2002 2007 2003

BlockGroup:391535072033

BlockGroup:391535072034

4019 4020 4013 4012 4015 4014 4011 4009 4008 4007 4006 4004

4003 4002 4000 4001 4016 4018 4010 4017

BlockGroup:391535072035

Tract: 5073

BlockGroup:391535073001

BlockGroup:391535073002

2009 2010 2008 2011 2005 2006 2007 2003 2004 2002 2001 2000

BlockGroup:391535073003

BlockGroup:391535073004

Tract: 5074

BlockGroup:391535074001

1009 1010

Tract: 5075

BlockGroup:391535075001

1023 1017 1013 1011 1002 1012 1001 1000 1008 1006 1007 1014

1004 1015 1016 1010 1022 1009 1018 1019 1020 1021

BlockGroup:391535075002

2008 2005 2006 2004 2007 2003 2002 2001 2000 2024 2023 2021

2022 2035 2030 2048 2047 2034 2031 2033 2019 2012 2018 2013

2011 2010 2017 2014 2032 2016 2015 2009

BlockGroup:391535075003

3006 3001 3000

Tract: 5076

Tract: 5080

BlockGroup:391535080001

1034 1010 1006 1007 1005 1013 1008 1001 1020 1019 1011 1012

1000 1029 1022 1021 1028 1004 1003 1002 1036 1026 1032 1033

1025 1027 1035 1031 1023 1024

BlockGroup:391535080002

2002 2016 2004 2003 2023 2022 2024 2021 2017 2015 2014 2013

2011 2010 2012 2020 2005 2009 2006 2008 2025 2007 2019 2018

2031 2030 2029 2026 2027 2028 2032 2033

BlockGroup:391535080003

BlockGroup:391535080004

Tract: 5083.99

BlockGroup:391535083993

3034 3023 3015 3014 3013 3011 3012 3006 3005 3000 3024 3035

3022 3020 3017 3019 3018 3027 3026 3025 3021 3007 3002 3008

3001

Tract: 5089

BlockGroup:391535089001

1009 1018 1017 1019 1016 1014 1013 1007 1015 1008 1006 1005

1010 1003 1004 1002 1011 1001 1000

BlockGroup:391535089002

2016 2015 2010 2011 2026 2017 2032 2025 2024 2023 2022 2014

2013 2012 2005 2004 2018 2019 2020 2003 2002 2001 2021 2000

BlockGroup:391535089003

3010 3002 3003 3004 3001 3000 3008 3009 3005

BlockGroup:391535089004

Tract: 5090

BlockGroup:391535090001

1003 1002 1001 1007 1006

BlockGroup:391535090002

2002

Tract: 5101

Tract: 5102

Tract: 5103.01

Tract: 5103.02

Tract: 5104

Tract: 5105

BlockGroup:391535105001

BlockGroup:391535105002

BlockGroup:391535105003

BlockGroup:391535105004

4029 4012 4013 4028 4027 4014 4022 4021 4011 4010 4009 4015

4008 4016 4007 4026 4033 4025 4023 4020 4024 4019 4017 4006

4018 4005 4002 4004 4003 4000 4030 4031 4032

Tract: 5201.03

Tract: 5201.04

Tract: 5201.05

BlockGroup:391535201051

1008 1010 1009 1006 1004 1011 1003 1005 1002 1007 1000 1001

BlockGroup:391535201052

BlockGroup:391535201053

Tract: 5201.06

Tract: 5202.01

BlockGroup:391535202011

BlockGroup:391535202012

2006 2007 2008 2009 2019 2010 2011 2012 2003 2002 2017 2016

2015 2013 2001 2014 2000

BlockGroup:391535202013

Tract: 5202.02

Tract: 5203.01

BlockGroup:391535203011

1013 1012 1005 1006

BlockGroup:391535203012

BlockGroup:391535203013

3013 3026 3025 3024 3015 3023 3022 3021 3014 3010 3016 3008

3018 3004 3017 3020 3019 3002 3001 3007 3006 3005

Tract: 5203.02

Tract: 5204

Tract: 5205

Tract: 5206

Tract: 5308

BlockGroup:391535308001

1010 1002 1000 1003 1004 1011 1009 1008 1013 1014 1015 1006

1007 1005 1001 1018 1019 1017 1016

Tract: 5309.01

Tract: 5309.02

Tract: 5309.03

Tract: 5310.01

BlockGroup:391535310011

1057 1056 1005 1004 1002 1003 1015 1017 1020 1021 1013 1014

1009 1027 1008 1011 1012 1010 1049 1048 1032 1026 1030 1031

1029 1028 1022 1051 1023 1024 1007 1050 1052 1058 1025 1006

1059 1018 1019 1016

BlockGroup:391535310012

2010 2023 2006 2007 2022 2009 2008 2011

BlockGroup:391535310013

3020 3019 3018 3017 3021

Tract: 5310.02

BlockGroup:391535310021

BlockGroup:391535310022

2029 2012 2010 2006 2011 2016 2017 2003 2000 2028 2027 2026

2014 2015 2025 2013 2009 2008 2007 2001 2002 2004 2005

BlockGroup:391535310023

BlockGroup:391535310024

BlockGroup:391535310025

BlockGroup:391535310026

Tract: 5311.01

BlockGroup:391535311012

2028 2027 2030 2031 2026 2013 2005 2038 2036 2035 2034 2029

2032 2010 2004 2008 2012 2051 2002 2003 2001 2000 2021 2014

2050 2049 2048 2011 2007 2006

Tract: 5311.03

BlockGroup:391535311032

2013 2020 2015 2018 2009 2008 2011 2010 2007 2012 2006 2029

2017 2016 2019

Tract: 5317.01

BlockGroup:391535317012

2012 2018 2008 2051 2009 2006 2005 2010 2004 2007 2011 2003

2002 2001 2000

Tract: 5317.02

BlockGroup:391535317022

2007

Tract: 5318.01

Tract: 5318.02

BlockGroup:391535318021

1020 1022 1019 1023 1029 1044 1031 1030 1034 1045 1036 1037

1033 1040 1039 1032 1043 1041 1038 1042 1035 1126 1080 1129

1127 1128 1125 1081 1072 1073 1074 1071 1070 1068 1021 1027

1067 1140 1132 1131 1141 1136 1130 1142 1143 1017 1015 1018

1025 1016 1013 1014 1055 1012 1007 1011 1003 1093 1008 1092

1009 1115 1116 1118 1119 1113 1112 1110 1103 1109 1102 1111

1104 1121 1054 1089 1094 1095 1096 1088 1086 1091 1090 1098

1100 1097 1117 1107 1099 1108 1101 1134 1137 1133 1114 1085

1082 1083 1084 1075 1079 1056 1077 1078 1145 1049 1051 1024

1053 1138 1139 1050 1120 1087 1076 1052 1144 1065 1069 1028

1062 1124 1123 1122 1064 1066 1046 1058 1063 1047 1061 1060

1057 1059 1048 1026 1135

BlockGroup:391535318022

BlockGroup:391535318023

Tract: 5320.01

BlockGroup:391535320014

4091 4009 4090

Tract: 5322.02

BlockGroup:391535322021

1024 1025 1026

Tract: 5323.02

BlockGroup:391535323021

1053 1056 1059 1058 1057

BlockGroup:391535323022

2016 2019 2046

BlockGroup:391535323023

3047 3014 3015 3036 3029 3037 3038 3031 3017 3018 3012 3019

3020 3013 3008 3009 3046 3023 3045 3025 3000 3006 3001 3005

3049 3048 3026 3004 3002 3050 3003 3032 3033 3027 3028 3024

3034 3035 3030 3044 3016 3043 3042 3041 3040 3039 3022 3021

Tract: 5326

BlockGroup:391535326001

1078 1075 1071 1076 1023 1024 1061 1059 1025 1020 1019 1018

1021 1060 1026 1062 1058 1017 1072 1073 1074 1022

BlockGroup:391535326002

2022 2023 2009 2013 2014 2043 2019 2033 2021 2050 2049 2044

2020 2048 2040 2047 2051 2062 2045 2042 2046 2041 2064 2029

2025 2030 2028 2026 2027 2012 2034 2024 2011 2035 2036 2010

2072 2069 2073 2065 2068 2066 2067 2063 2037 2032 2031 2071

2015 2016 2039 2038 2018

BlockGroup:391535326003

Tract: 5329.01

BlockGroup:391535329011

1023 1000 1006 1004 1002 1028 1021 1050 1026 1024 1025 1027

1051 1045 1046 1035 1034 1040 1059 1058 1057 1056 1033 1032

1031 1030 1039 1049 1029 1067 1041 1044 1042 1043 1003 1038

1037 1036 1062 1060 1066 1061 1064 1063 1065 1054 1055 1053

1052 1048 1047 1010 1012 1015 1009 1011 1013 1014 1020 1016

1017 1008 1019 1018 1001 1007 1005

BlockGroup:391535329012

2003 2004 2002

Tract: 5329.02

BlockGroup:391535329021

1021 1017 1020 1022 1019

BlockGroup:391535329022

2017 2009 2010 2014 2016 2015 2018 2008 2006 2007

BlockGroup:391535329024

4024 4022 4021 4023 4009 4008 4029 4020 4018 4019 4016 4010

Tract: 5330

The following portions of Trumbull County:

Tract: 9203

Tract: 9204

Tract: 9205

Tract: 9206

Tract: 9207

Tract: 9208

Tract: 9209

Tract: 9210

Tract: 9211

Tract: 9212

Tract: 9213

Tract: 9214

Tract: 9215

Tract: 9216

Tract: 9301.02

BlockGroup:391559301021

1021 1011 1022 1020 1019 1010

BlockGroup:391559301022

BlockGroup:391559301023

3020 3017 3018 3007 3006 3005 3002 3000 3014 3015 3009 3016

3011 3013 3012 3019 3004 3001 3010 3003 3027 3021 3022 3023

3026 3025 3024

Tract: 9306

Tract: 9307

Tract: 9308

Tract: 9309

BlockGroup:391559309001

1013 1008 1005 1007 1003 1051 1037 1024 1025 1036 1019 1014

1012 1011 1010 1017 1022 1009 1041 1049 1050 1023 1018 1052

1039 1042 1044 1033 1053 1028 1030 1031 1034 1029 1035 1054

1032 1047 1038 1048 1021 1043 1040 1045 1046

BlockGroup:391559309002

2007 2006 2015 2002 2001 2003 2009 2011 2012 2010 2008 2005

2013 2017 2016 2014 2021 2020 2019

BlockGroup:391559309003

3000 3024 3027 3028 3022 3025 3023 3021 3020 3026 3029 3019

3018 3031 3034 3030 3017 3011 3033 3010 3013 3009 3044 3045

3032 3046 3036 3035 3037 3038 3012 3042 3043 3001 3039 3007

3002 3003 3006 3016 3015 3014 3008 3005

BlockGroup:391559309004

Tract: 9310

Tract: 9312

Tract: 9313

Tract: 9314

Tract: 9315

Tract: 9316.01

Tract: 9316.02

Tract: 9317

Tract: 9319

Tract: 9320

Tract: 9322

Tract: 9323

Tract: 9325

Tract: 9326

Tract: 9327.01

Tract: 9327.02

Tract: 9328.01

Tract: 9328.02

Tract: 9329

Tract: 9330.01

Tract: 9330.02

Tract: 9331

Tract: 9333.01

Tract: 9333.02

Tract: 9334

Tract: 9335

Tract: 9336

Tract: 9337

Tract: 9338

Tract: 9339

(14) The fourteenth district contains the following territory:

Ashtabula County

The following portions of Cuyahoga County:

Tract: 1351.03

Tract: 1351.04

Tract: 1351.05

Tract: 1351.06

Tract: 1551.01

Tract: 1551.02

Tract: 1561.01

Tract: 1561.02

Tract: 1701.01

Tract: 1701.02

Tract: 1702.01

Tract: 1702.02

Tract: 1721.01

Tract: 1721.02

Tract: 1721.03

Tract: 1722.01

Tract: 1722.02

Tract: 1841.03

Tract: 1841.04

Tract: 1841.05

Tract: 1841.06

Tract: 1841.08

Tract: 1929

Tract: 1941

Tract: 1943

Tract: 1945

Tract: 1958

Tract: 1959

Tract: 1963

Geauga County

Lake County

The following portions of Portage County:

Tract: 6001.02

Tract: 6001.03

BlockGroup:391336001031

BlockGroup:391336001032

BlockGroup:391336001033

BlockGroup:391336001034

4006 4011 4004 4003 4007 4019 4021 4020 4037 4036 4031 4040

4030 4022 4015 4027 4024 4029 4028 4023 4018 4014 4013 4017

4016 4009 4008 4010 4002 4001 4000 4054 4062 4061 4063 4056

4053 4051 4049 4052 4059 4057 4058 4060 4032 4025 4026 4033

4034 4035 4005 4012 4055 4044 4048 4046 4045 4047 4043 4041

4038 4042 4039

Tract: 6002

Tract: 6003.01

Tract: 6003.02

Tract: 6005

The following portions of Summit County:

Tract: 5075

BlockGroup:391535075001

1003 1005 1024

Tract: 5080

BlockGroup:391535080001

1009 1018 1014 1015 1016 1017 1030

BlockGroup:391535080002

2001 2000

Tract: 5201.05

BlockGroup:391535201051

1021 1022 1023 1014 1013 1015 1020 1018 1016 1017 1025 1019

1012 1024

Tract: 5202.01

BlockGroup:391535202012

2005 2004 2018

Tract: 5203.01

BlockGroup:391535203011

1010 1009 1011 1014 1008 1007 1004 1000 1002 1001 1003

BlockGroup:391535203013

3011 3012 3009 3003 3000

Tract: 5301.01

Tract: 5301.03

Tract: 5301.04

Tract: 5301.05

Tract: 5301.08

Tract: 5304.01

Tract: 5304.02

Tract: 5305.01

Tract: 5305.02

Tract: 5306.03

Tract: 5306.04

Tract: 5306.05

Tract: 5306.06

Tract: 5307

Tract: 5308

BlockGroup:391535308001

1012

BlockGroup:391535308002

BlockGroup:391535308003

BlockGroup:391535308004

Tract: 5326

BlockGroup:391535326001

1070 1069 1066 1083 1068 1067 1065 1051 1084 1050 1049 1081

1048 1057 1063 1016 1009 1056 1064 1028 1047 1029 1046 1015

1010 1014 1006 1055 1030 1052 1042 1013 1012 1054 1040 1053

1041 1044 1045 1039 1031 1077 1027 1043 1034 1036 1007 1008

1002 1001 1085 1079 1080 1082 1035 1038 1037 1032 1033 1011

1005 1004 1003 1000 1086

BlockGroup:391535326002

2007 2008 2006 2005 2059 2057 2060 2070 2056 2054 2058 2055

2061 2053 2052 2074 2001 2000 2017 2004 2003 2002

Tract: 5327.01

Tract: 5327.02

Tract: 5327.03

Tract: 5327.05

Tract: 5327.06

Tract: 5327.08

Tract: 5329.01

BlockGroup:391535329011

1022

BlockGroup:391535329012

2008 2012 2009 2005 2007 2011 2010 2001 2000 2006

Tract: 5329.02

BlockGroup:391535329021

1026 1014 1007 1012 1010 1018 1008 1011 1006 1002 1001 1000

1023 1027 1009 1013 1005 1004 1003 1025 1024 1016 1015

BlockGroup:391535329022

2019 2012 2011 2013 2005 2003 2004 2002 2000 2001

BlockGroup:391535329023

BlockGroup:391535329024

4000 4013 4014 4015 4030 4012 4011 4006 4004 4026 4028 4025

4027 4017 4005 4007 4003 4002 4001

Tract: 5331.01

Tract: 5331.02

Tract: 5332

Tract: 5340

Tract: 5341

The following portions of Trumbull County:

Tract: 9301.01

Tract: 9301.02

BlockGroup:391559301021

1023 1018 1016 1012 1013 1025 1017 1024 1014 1015 1001 1000

1008 1009 1005 1004 1003 1006 1007 1002

BlockGroup:391559301023

3008

Tract: 9302

Tract: 9303

Tract: 9304

Tract: 9305

Tract: 9309

BlockGroup:391559309001

1015 1016 1006 1004 1001 1000 1002 1027 1026 1020

BlockGroup:391559309002

2000 2004 2018

BlockGroup:391559309003

3041 3040 3004

Tract: 9311

(15) The fifteenth district contains the following territory:

The following portions of Athens County:

Tract: 9726

Tract: 9727

Tract: 9728

Tract: 9729

Tract: 9730

Tract: 9731.01

Tract: 9732

Tract: 9733

Tract: 9734

Tract: 9735

Tract: 9736

BlockGroup:390099736001

1011 1014 1013 1012 1010 1019 1009 1008

BlockGroup:390099736002

2014 2041 2031 2042 2099 2044 2100 2043 2029 2034 2035 2033

2030 2022 2021 2032 2020 2024 2023 2028 2027 2026 2025 2019

2036 2018 2017 2010 2012 2007 2005 2013 2009 2092 2098 2016

2011 2008 2006 2015 2003 2004 2002 2001 2000

Tract: 9737

BlockGroup:390099737001

BlockGroup:390099737002

2019 2119 2009 2002 2003 2077 2113 2072 2073 2074 2110 2022

2023 2042 2017 2021 2020 2018 2007 2001 2016 2008 2029 2030

2006 2015 2014 2013 2000 2012 2005 2010 2004 2011 2115 2080

2067 2065 2063 2062 2071 2064 2061 2079 2116 2078 2066 2076

2114 2068 2059 2069 2112 2070 2057 2060 2058 2056 2055 2117

2052 2051 2054 2050 2053 2108 2109 2081 2082 2075 2049 2047

2083 2087 2043 2044

BlockGroup:390099737003

Tract: 9738

Tract: 9739.01

Tract: 9739.02

Clinton County

Fairfield County

The following portions of Fayette County:

Tract: 9259

BlockGroup:390479259002

2187 2166 2165 2164 2160 2194 2163 2195 2196 2162 2161 2148

2169 2170 2168 2185 2186 2197 2181 2183 2180 2182 2184 2179

Tract: 9260

BlockGroup:390479260001

1016 1017 1018 1015 1041 1019

BlockGroup:390479260002

2021 2029 2028 2020

Tract: 9262

BlockGroup:390479262001

1060 1057 1056 1058 1051 1053 1055 1052 1059 1054 1046 1045

1044 1042 1043

Tract: 9263

BlockGroup:390479263001

1039 1040 1035 1041 1038 1037 1036

Tract: 9264

BlockGroup:390479264001

1034 1030 1031 1028 1018 1029 1022 1014 1013 1012 1009 1010

1047 1046 1050 1021 1040 1039 1036 1053 1045 1043 1044 1042

1041 1035 1020 1017 1054 1059 1048 1057 1056 1055 1058 1052

1051 1049 1037 1038 1033 1032 1026 1027 1019 1008

BlockGroup:390479264002

BlockGroup:390479264003

BlockGroup:390479264004

The following portions of Franklin County:

Tract: 102

BlockGroup:390490102004

4068 4072

Tract: 103

BlockGroup:390490103001

1092 1071 1096 1100 1099 1050 1049 1015 1014 1012 1011 1009

1010 1013 1007 1008 1006 1005 1003 1004 1002 1000 1001 1025

1026 1103 1095 1094 1097 1104 1022 1109 1019 1024 1016 1023

1020 1083 1090 1081 1051 1098 1108 1027 1107 1029 1106 1028

1030 1085 1105 1101 1052 1048

Tract: 106.01

Tract: 106.02

Tract: 11.22

BlockGroup:390490011221

1017 1039 1019 1018 1013 1015 1014 1011 1012 1022 1021 1020

1016 1042

Tract: 18.20

BlockGroup:390490018202

2008 2009 2010 2011 2012

BlockGroup:390490018203

3009 3014 3015 3010 3013 3011 3012

Tract: 19.01

BlockGroup:390490019011

BlockGroup:390490019012

2023 2022 2021 2020 2024 2033

Tract: 19.02

BlockGroup:390490019021

1009 1008 1007 1006 1005 1004

BlockGroup:390490019022

BlockGroup:390490019023

BlockGroup:390490019024

Tract: 20

Tract: 21

Tract: 30

BlockGroup:390490030001

1108 1100 1112 1110 1111 1107 1106 1103 1105 1104 1097 1098

1117 1113 1114 1116 1115 1118 1109 1099 1101

BlockGroup:390490030002

2007 2008 2004 2006 2005 2082 2081 2016 2017

Tract: 32

Tract: 40

BlockGroup:390490040001

1095 1094 1086 1085

BlockGroup:390490040002

2050 2051

Tract: 42

BlockGroup:390490042001

1000 1001

Tract: 43

BlockGroup:390490043001

1026 1025 1017 1015 1019 1018 1020 1016 1013 1021 1022 1030

BlockGroup:390490043002

2061 2002 2058 2059 2009 2057 2046 2062 2045 2043 2047 2090

2004 2029 2008 2006 2005 2003 2039 2042 2031 2030 2032 2038

2037 2026 2044 2027 2028 2011 2020 2021 2010 2024 2023 2022

2025 2007 2060 2067 2076 2066 2051 2048 2050 2049 2001 2052

2053 2000

Tract: 51

BlockGroup:390490051001

1027 1029 1030 1026 1043 1032 1038 1041 1040 1039 1047 1042

1046 1045 1044

Tract: 52

BlockGroup:390490052001

1013 1010 1009 1006 1005 1002 1001 1007 1000 1011 1008 1004

1003

BlockGroup:390490052002

2088 2084 2087 2085 2090 2089 2091 2074 2082 2083 2018 2071

2072 2073 2016 2064 2065 2106 2063 2049 2046 2045 2029 2044

2030 2031 2019 2017 2086 2020 2021 2014 2013 2012 2011 2010

2009 2008 2100 2099 2098 2056 2057 2001 2095 2058 2096 2105

2097 2059 2000 2007 2036 2003 2103 2060 2102 2101 2055 2038

2037 2002 2092 2093 2075 2070 2069 2023 2024 2015 2076 2077

2068 2025 2094 2079 2080 2081 2067 2078 2066 2048 2026 2047

2027 2028 2062 2104 2061 2050 2051 2052 2043 2042 2032 2033

2041 2034 2006 2005 2053 2054 2039 2040 2035 2004

Tract: 57

BlockGroup:390490057001

1013 1011 1010 1017 1015 1012 1014 1009 1016

BlockGroup:390490057002

2011 2012 2013 2010 2014 2009 2008 2015 2016 2017 2006 2018

2024 2019 2005 2004 2025 2021 2020 2003 2026 2027 2049 2050

2048 2038 2039 2041 2051 2037 2035 2036 2040 2034 2022 2023

2033 2032 2031 2046 2042 2030 2043 2029 2047 2045 2044 2028

2007

BlockGroup:390490057003

3060 3016 3011 3061 3052 3062 3053 3017 3010 3018 3020 3009

3054 3055 3057 3019 3056 3021 3023 3022 3028 3077 3083 3012

3070 3073 3013 3074 3072 3030 3026 3027 3032 3031 3043 3034

3033 3044 3045 3082 3078 3076 3075 3069 3058 3067 3064 3059

3065 3063 3068 3066 3024 3025 3029 3008 3007 3006 3005 3042

3046 3041 3035 3004 3003 3002

Tract: 58.10

BlockGroup:390490058101

1022 1021 1010 1011 1025 1012 1013 1009 1008 1007 1026 1027

1014 1015 1006 1005 1004 1016 1023 1017 1018 1003 1019 1002

1020 1001 1024

BlockGroup:390490058102

BlockGroup:390490058103

3012 3011 3010 3009 3006 3005 3004 3029 3001 3000

Tract: 61

BlockGroup:390490061004

4002

Tract: 62.20

BlockGroup:390490062202

2033

BlockGroup:390490062203

3004 3015 3009 3008 3002 3017 3012 3013 3014 3020 3016 3019

3018 3021 3001 3007 3003 3006 3005 3000

BlockGroup:390490062205

5006 5004 5001 5015 5003 5011 5020 5014 5012 5005 5010 5008

5007 5002 5021 5022 5023 5016 5013

Tract: 62.30

BlockGroup:390490062304

4156

Tract: 63.10

Tract: 63.21

Tract: 63.23

Tract: 63.30

Tract: 63.40

Tract: 63.51

BlockGroup:390490063511

1018 1017 1016 1005 1009 1010 1011 1001 1013 1012 1007 1004

1006 1020 1019 1014 1015 1003 1002 1008

BlockGroup:390490063512

BlockGroup:390490063513

Tract: 63.52

Tract: 63.53

Tract: 63.71

BlockGroup:390490063711

BlockGroup:390490063712

2044 2011 2049 2012 2039 2038 2037 2048 2047 2040 2036 2032

2046 2041 2042 2035 2034 2031 2033 2043 2030 2028 2029 2014

2013 2027 2026 2016 2017 2025 2024 2023 2020 2018 2019 2050

2021 2022

BlockGroup:390490063713

3015 3012 3000 3013 3016 3014 3017 3018 3010 3002 3001 3019

3009 3006 3004 3003 3011

BlockGroup:390490063714

4019 4017 4018 4021 4014 4015 4016

Tract: 63.72

Tract: 63.86

BlockGroup:390490063861

1004 1040 1005 1003 1006 1000 1001 1014 1033 1032 1039 1041

1007 1002

BlockGroup:390490063862

2013 2008 2016 2015 2007 2017 2018 2011 2009

Tract: 63.87

BlockGroup:390490063874

4016 4006

Tract: 63.95

Tract: 63.96

BlockGroup:390490063961

1012 1014 1008 1027 1026 1025 1024 1019 1028 1011 1010 1009

1013 1032 1022 1023 1033 1034 1035 1018 1038 1029 1020 1021

1031 1030

BlockGroup:390490063962

BlockGroup:390490063963

BlockGroup:390490063964

Tract: 64.10

Tract: 64.30

Tract: 65

BlockGroup:390490065001

BlockGroup:390490065002

BlockGroup:390490065003

BlockGroup:390490065004

4007 4008 4017 4009 4016 4015 4010 4003 4006 4000 4014 4013

4011 4012 4018 4004 4002 4005 4020 4001

Tract: 66

Tract: 78.11

Tract: 79.21

BlockGroup:390490079211

BlockGroup:390490079212

2022 2019 2021 2020 2082 2018 2034 2057 2035 2056 2038 2037

2036 2039 2067 2061 2068 2029 2062 2060 2064 2059 2063 2066

2065 2058 2046 2086 2085 2084 2069 2071 2070 2083 2055 2047

2050 2043 2048 2053 2045 2049 2044 2051 2052 2011 2010 2009

2054 2023 2025 2076 2074 2024 2033 2081 2075 2072 2073 2077

2030 2078 2032 2026 2080 2079 2088 2028 2031 2027 2040 2041

BlockGroup:390490079213

3024 3031 3023 3016 3017 3022 3020 3021 3005 3037 3033 3034

3035 3032 3029 3015 3001 3004 3006 3007 3025 3012 3003 3011

3013 3019 3018 3000 3027 3002 3026 3028 3038 3036 3030

Tract: 79.22

Tract: 79.31

Tract: 79.33

Tract: 79.41

BlockGroup:390490079411

1000 1020 1023 1022 1016 1021 1018 1019 1017

Tract: 79.51

BlockGroup:390490079511

BlockGroup:390490079512

2040 2043 2038 2037 2039 2044 2032 2033 2041 2034 2036 2042

2027 2026 2021 2022 2008 2010 2002 2014 2015 2013 2009 2003

2012 2016 2025 2035 2024 2023 2007 2004 2031 2018 2019 2029

2020 2028 2030 2011 2017 2006 2005

BlockGroup:390490079513

BlockGroup:390490079514

4032 4031 4043 4034 4042 4041 4035 4033 4046 4039 4040 4038

4045 4044 4037 4047 4026 4028 4027 4036 4025 4021 4022 4019

4018 4023 4020 4024 4030 4029 4004 4000 4017 4011 4013 4014

4012 4007 4005 4006 4009 4008 4003 4002 4015 4016 4010

Tract: 79.52

Tract: 79.53

BlockGroup:390490079532

2009 2007 2017 2036 2035 2038 2037 2010 2006 2008 2004 2005

BlockGroup:390490079533

3032 3004 3012 3030 3011 3010

BlockGroup:390490079534

Tract: 80

Tract: 81.32

BlockGroup:390490081323

3018 3016 3017 3006 3010 3008 3007

Tract: 81.41

BlockGroup:390490081411

1004 1028 1029 1031 1003 1032 1002 1000 1077 1079 1078 1062

1007 1008 1053 1052 1009 1016 1015 1012 1006 1083 1010 1087

1088 1091 1090 1089 1017 1081 1080 1014 1013 1076 1001 1038

1037

Tract: 81.42

BlockGroup:390490081421

1038 1037 1039

BlockGroup:390490081423

3033 3030 3036 3031 3035 3007 3009 3002 3034 3004 3006 3003

3005

Tract: 81.61

BlockGroup:390490081611

1035 1034 1036 1033

BlockGroup:390490081612

2018 2017 2015 2022 2010 2001 2002 2008 2007 2021 2000 2011

2019 2014 2020 2012 2016 2003 2004 2013 2006 2005

BlockGroup:390490081613

3052 3048

Tract: 81.62

BlockGroup:390490081621

BlockGroup:390490081622

2077 2067 2075 2074 2065 2066 2071 2070 2029 2030 2009 2014

2045 2026 2021 2022 2027 2023 2024 2010 2040 2069 2068 2049

2048 2047 2051 2050 2046 2043 2041 2042 2032 2031 2033 2034

2039 2037 2036 2038 2028 2054 2055 2052 2064 2035 2044 2025

2017 2053 2020

BlockGroup:390490081625

5020 5019 5018

Tract: 82.41

BlockGroup:390490082411

1000 1002 1022 1023 1021 1020 1017 1019 1001 1018 1016 1035

1036 1014 1068 1013 1015 1012 1054

Tract: 83.30

BlockGroup:390490083301

1021 1018 1014 1022 1023 1013 1012 1007 1020 1019

BlockGroup:390490083302

2021 2019 2020 2022

Tract: 83.40

BlockGroup:390490083401

1029 1026 1025 1028 1000 1001

BlockGroup:390490083402

2046 2025 2045 2052 2051 2026 2024 2022 2015 2016 2001 2000

BlockGroup:390490083403

3005 3003 3024 3023 3004 3022 3002 3029 3027 3001 3028 3000

Tract: 83.50

BlockGroup:390490083503

3047

Tract: 83.70

BlockGroup:390490083701

BlockGroup:390490083702

2061 2060 2028 2056 2055 2031 2057 2032 2029 2058 2059 2000

BlockGroup:390490083703

3032 3034 3026 3033 3027 3025 3035 3018 3014 3022 3003 3002

3013 3004 3019 3021 3036 3020 3015 3046 3007 3012 3011 3010

3001 3028 3017 3045 3044 3008 3006 3005 3009 3031 3030 3029

3000 3016 3024 3023

Tract: 83.80

BlockGroup:390490083801

1006 1036 1034 1032 1030 1031 1023 1020 1024 1025 1021 1019

1035 1028 1027 1022 1017 1026

BlockGroup:390490083802

2034 2046 2068 2080 2047 2033 2072 2073 2074 2082 2081 2084

2086 2085 2083 2056 2057 2092 2060 2077 2044 2045 2061 2035

BlockGroup:390490083803

3052 3012 3008 3040 3009 3036 3037 3031 3014 3013 3043 3044

3045 3046 3033 3030 3042 3022 3021 3049 3039 3020 3047 3032

3035 3034 3041 3000

Tract: 84

BlockGroup:390490084001

1004 1017 1018 1012 1003 1011 1008 1020 1019 1022 1021 1010

1009 1001 1002 1032 1026 1030 1031 1029 1025 1023 1024 1000

BlockGroup:390490084002

2003 2004 2005 2013 2014 2016 2015 2002 2001 2000 2006

BlockGroup:390490084003

3011 3024 3027 3010 3012 3022 3021 3001 3000 3014 3013 3007

3004 3006 3019 3009 3015 3003 3005 3008 3020 3002 3023 3018

3017 3016

Tract: 85

Tract: 88.11

BlockGroup:390490088112

Tract: 88.13

BlockGroup:390490088131

1017

Tract: 88.21

BlockGroup:390490088211

1009 1010 1011 1013 1017 1042 1019 1043 1021 1040 1023 1002

1006 1033 1034 1038 1036 1037 1031 1039 1035 1032 1044 1015

1008 1041 1014 1016 1005 1012 1004 1003 1007 1000 1001 1030

1018 1029 1028 1022 1026 1020 1027

BlockGroup:390490088212

BlockGroup:390490088213

Tract: 88.22

BlockGroup:390490088221

1004 1003 1002 1005 1006 1001 1000 1017 1016 1009 1008 1010

1007 1011 1012 1013

BlockGroup:390490088222

2058 2014 2012 2004 2017 2010 2007 2022 2003 2023 2015 2001

2005 2000 2063 2002

Tract: 88.25

BlockGroup:390490088251

1024 1000 1001 1002 1003 1004 1012 1022 1010 1011

BlockGroup:390490088252

2006 2016 2009 2017 2007 2008 2005 2001 2000 2014 2015 2013

2012 2004 2002 2003

BlockGroup:390490088253

3022 3020 3029 3021 3024 3026 3002 3001 3003 3000 3023 3019

3018 3032 3035

BlockGroup:390490088254

Tract: 94.40

BlockGroup:390490094401

1018 1051 1024 1023 1025 1022 1055 1048 1036 1054 1047 1053

1037 1034 1052 1056 1046 1045 1038 1033 1039 1044 1043 1040

1041 1042 1035 1026 1027 1028 1030 1031 1029 1032

BlockGroup:390490094402

BlockGroup:390490094403

3021 3028 3029 3030 3027 3026

Tract: 94.50

BlockGroup:390490094501

BlockGroup:390490094502

BlockGroup:390490094503

3030 3035 3039 3034 3033 3037 3038 3029

Tract: 94.95

BlockGroup:390490094951

1047 1049 1050 1052 1051 1038 1034 1046 1041 1048 1042 1040

1031 1029 1030 1037 1039

BlockGroup:390490094952

2116

Tract: 94.97

BlockGroup:390490094971

1032 1033 1011 1013 1012 1069 1070 1068 1065 1064 1067 1063

1052 1066 1061 1057 1062 1056 1059 1058 1060 1054 1055 1053

1097 1047 1046 1051 1045 1096 1089 1113 1090 1088 1105 1086

1087 1104 1103 1092 1094 1095 1050 1091 1071 1041 1048 1093

1043 1049 1072 1073 1074 1076 1075 1040 1017 1018 1100 1039

1034 1019 1035 1027 1028 1021 1020 1015 1014 1030 1025 1022

1026 1024 1044 1042 1023 1016 1085 1080 1079 1082 1081 1038

1036 1078 1077 1112 1037 1031 1029 1107 1102 1084 1106 1108

1101 1083 1109 1110 1111

Tract: 95.20

BlockGroup:390490095201

1026 1044 1017 1043 1016 1015 1012 1009 1008 1010 1013 1011

1014 1005 1007 1027 1031 1030 1028

BlockGroup:390490095202

2024 2018 2013 2017 2010 2005 2002 2014 2021 2016 2015 2009

2006 2001 2008 2007 2000 2034 2033 2026 2027 2025 2019 2012

2020 2011 2004 2003 2032 2023 2022

BlockGroup:390490095203

3024 3023 3022 3021 3019 3020

Tract: 95.90

BlockGroup:390490095901

1036 1034 1021 1022 1023 1063 1032 1039 1029 1031 1040 1061

1041 1042 1030 1033 1028 1038 1037 1060 1024 1025 1027 1018

1008 1053 1055 1009 1011 1014 1015 1016 1017 1026 1012 1013

1007 1010 1005 1006 1062 1019 1002 1004 1003

BlockGroup:390490095902

BlockGroup:390490095903

3041 3040 3015 3007 3011 3005 3000 3022 3035 3029 3028 3025

3023 3024 3027 3026 3030 3020 3021 3016 3018 3002 3010 3017

3012 3004 3001 3009 3008 3006 3044 3043 3013 3003 3019

BlockGroup:390490095904

4087 4088 4089 4161 4163 4154 4157 4156 4155 4069 4074 4072

4167 4071 4181 4180 4062 4184 4064 4179 4063 4166 4078 4182

4191 4079 4075 4047 4036 4037 4040 4041 4038 4187 4185 4046

4080 4122 4127 4150 4123 4148 4149 4128 4120 4114 4124 4144

4145 4125 4126 4146 4147 4134 4132 4175 4186 4188 4189 4190

4173 4174 4172 4158 4130 4129 4131 4142 4133 4135 4143 4141

4178 4177 4097 4095 4094 4096 4100 4098 4099 4160 4034 4033

Tract: 96

BlockGroup:390490096001

1049 1050

BlockGroup:390490096002

BlockGroup:390490096003

BlockGroup:390490096004

Tract: 97.11

BlockGroup:390490097111

1015 1014 1006 1010 1009 1013 1005 1003 1004 1002 1000 1011

1007 1012 1008

BlockGroup:390490097112

BlockGroup:390490097113

3005 3003 3004

BlockGroup:390490097114

Tract: 97.12

Tract: 97.20

BlockGroup:390490097201

1002 1009 1008 1003 1023 1017 1016 1007 1006 1004 1005 1018

1012 1013 1022 1015 1014 1010 1000

BlockGroup:390490097202

BlockGroup:390490097203

BlockGroup:390490097204

Tract: 97.40

BlockGroup:390490097401

BlockGroup:390490097402

2186 2209 2197 2192 2185 2200 2201 2206 2205 2193 2204 2183

2184 2175 2216 2190 2195 2174 2302 2194 2300 2187 2188 2196

2299 2199 2198 2303 2189 2191 2207 2208 2202 2176 2167 2010

2279 2297 2278 2277 2280 2020 2017 2019 2298 2011 2281 2009

2181 2179 2212 2136 2139 2215 2162 2138 2282 2211 2210 2165

2166 2163 2159 2164 2161 2173 2178 2160 2177 2137 2158 2142

2014 2141 2140 2283 2143 2070 2071 2062 2069 2081 2063 2028

2222 2134 2214 2213 2172 2171 2170 2054 2055 2051 2053 2059

2241 2116 2105 2115 2104 2119 2243 2236 2232 2301 2233 2231

2235 2113 2121 2246 2220 2219 2217 2284 2285 2218 2182 2110

2109 2073 2077 2079 2037 2038 2048 2049 2035 2034 2015 2041

2042 2044 2040 2036 2039 2030 2147 2146 2157 2149 2153 2272

2270 2151 2152 2271 2155 2269 2268 2264 2267 2265 2148 2154

2145 2150 2168 2156 2247 2144 2050 2016 2008 2180 2023 2025

2275 2276 2018 2274 2013 2021 2012 2007 2273 2004 2003 2000

2002 2001 2245 2239 2238 2240 2244 2112 2237 2107 2111 2106

2026 2027 2266 2024 2022 2005 2006 2129 2130 2131 2221 2089

2108 2076 2072 2074 2103 2084 2075 2078 2250 2248 2249 2088

2087 2085 2093 2094 2090 2095 2101 2289 2288 2099 2286 2287

2080 2102 2132 2133 2091 2296 2086 2135 2057 2292 2290 2293

2291 2294 2295 2092 2083 2097 2100 2098 2096 2082 2058 2256

2258 2056 2169 2052 2262 2045 2261 2047 2263 2046 2251 2060

2061 2252 2064 2065 2066 2033 2260 2253 2257 2259 2067 2254

2255 2068 2032 2031 2029 2043 2242 2120 2117 2234 2114 2118

2228 2230 2227 2126 2122 2125 2124 2123 2127 2226 2128 2224

2229 2223 2225

BlockGroup:390490097403

3002 3008 3016 3005 3023 3024 3025 3042 3046 3045 3047 3060

3061 3073 3074 3071 3062 3041 3054 3056 3048 3049 3051 3050

3052 3053 3055 3072 3043 3080 3075 3064 3069 3063 3065 3066

3068 3067 3017 3012 3034 3032 3040 3057 3031 3030 3022 3011

3000 3013 3081 3007 3082 3015 3014 3001 3006 3003 3004 3079

3078 3070 3036 3037 3020 3019 3009 3058 3059 3021 3018 3010

3033 3035 3038 3039

BlockGroup:390490097404

Tract: 97.51

Tract: 97.52

BlockGroup:390490097521

1039 1038 1000 1031 1020 1023 1017 1053 1034 1032 1035 1037

1036 1033 1055 1012 1008 1009 1024 1010 1005 1049 1050 1051

1045 1052 1044 1046 1048 1047 1003 1027 1028 1002 1004 1041

1040 1043 1042 1001 1029 1030 1015 1022 1025 1014

BlockGroup:390490097522

Tract: 98

BlockGroup:390490098001

BlockGroup:390490098002

BlockGroup:390490098003

BlockGroup:390490098004

4014 4010 4009 4013 4012 4011 4007 4039 4038 4034 4029 4035

4033 4032 4031 4023 4025 4030 4040 4021 4020 4017 4019 4018

4015 4016 4024 4027 4026 4022 4028 4003 4005 4036 4008 4004

4041 4037 4000

Hocking County

Madison County

Morgan County

Perry County

Pickaway County

The following portions of Ross County:

Tract: 9555

Tract: 9556.01

Tract: 9556.02

BlockGroup:391419556021

1017 1019 1006 1005 1040 1041 1039 1016 1015 1036 1013 1032

1033 1022 1021 1020 1018 1014 1010 1011 1009 1008 1012 1007

Tract: 9556.03

Tract: 9557

BlockGroup:391419557001

BlockGroup:391419557002

2000 2065 2103 2072 2070 2028 2053 2066 2067 2076 2029 2008

2007 2009 2003 2002 2054 2068 2004 2055 2073 2064 2062 2051

2052 2041 2030 2031 2047 2024 2025 2026 2027 2023 2022 2011

2012 2010 2035 2034 2036 2020 2015 2021 2014 2013 2038 2039

2033 2032 2087 2040 2048 2050 2049 2044 2045 2043 2042 2101

2099 2046 2100 2098 2097 2102 2061 2096 2063 2017 2018 2019

2016 2081 2071 2078 2075 2077 2074 2079 2080 2083 2084 2082

2090 2089 2088 2086 2037 2104 2069 2056 2059 2060 2057 2058

2105 2001 2005 2006

BlockGroup:391419557003

3001 3005 3000 3003 3099 3002 3059 3060 3061 3069

BlockGroup:391419557004

4006 4008 4005 4007 4002 4009 4003 4010 4013 4004 4001 4000

Tract: 9558

BlockGroup:391419558001

BlockGroup:391419558002

2037 2038 2036 2028 2027 2048 2049 2040 2051 2041 2023 2054

2042 2021 2019 2020 2022 2053 2055 2056 2052 2050 2018 2045

2046 2060 2079 2078 2081 2076 2074 2072 2077 2075 2073 2071

2047 2084 2039 2035 2034 2030 2029 2026 2025 2033 2024 2031

2043 2032 2013 2008 2082 2083 2007 2001 2012 2000 2004 2006

2044 2057 2014 2061 2009 2017 2015 2016 2059 2058 2068 2063

2067 2066 2065 2064 2062 2010 2011 2005 2002 2003

BlockGroup:391419558003

BlockGroup:391419558004

4009 4005 4002 4041 4012 4015 4016 4013 4042 4043 4004 4008

4003 4000 4011 4014 4010 4007 4006 4001 4023 4033 4032 4022

4021 4031 4035 4044 4027 4036 4037 4024 4025 4026 4038 4039

4040 4030 4029 4028 4034 4018 4017 4020 4019

Tract: 9560

BlockGroup:391419560002

2031 2030 2002 2001 2000

Tract: 9563

BlockGroup:391419563001

1034 1035 1032 1021 1020 1022 1023 1024 1019 1031 1018 1017

1009 1004 1003 1005 1002 1006 1033 1040 1026 1025 1008 1029

1027 1016 1030 1028 1015 1010 1011 1014 1012 1007 1013 1001

1000

BlockGroup:391419563002

2033 2009 2008 2007 2002 2019 2018 2026 2030 2029 2034 2012

2031 2032 2013 2011 2010 2017 2016 2005 2003 2041 2038 2037

2022 2042 2025 2023 2024 2028 2027 2014 2015 2001 2000 2020

2021 2006 2004

Tract: 9566

BlockGroup:391419566001

BlockGroup:391419566002

2005 2006 2004 2002 2057 2049 2016 2073 2056 2050 2015 2075

2055 2054 2053 2051 2014 2052 2012 2110 2011 2079 2080 2081

2010 2009 2013 2101 2086 2085 2084 2088 2074 2076 2100 2078

2089 2099 2000 2008 2113 2001 2007 2109 2108 2003 2077 2105

2104 2066 2067 2069 2093 2070 2071 2091 2092 2090 2083 2082

2087 2072 2097 2094 2096 2103 2102 2095 2111 2112 2065 2068

2098 2025 2022 2038 2039 2037 2040 2030 2031 2035 2027 2036

2023 2032 2034 2033 2043 2042 2020 2024 2062 2061 2063 2041

2064 2048 2060 2107 2106 2044 2021 2059 2058 2045 2018 2046

2047 2019 2017

BlockGroup:391419566003

Tract: 9567

BlockGroup:391419567001

1014 1013 1016

BlockGroup:391419567002

2050 2049 2052 2071 2072 2073 2081 2080 2082 2083 2109 2106

2108 2118 2107 2105 2104 2102 2046 2045 2117 2116 2063 2064

2061 2060 2057 2044 2055 2056 2062 2053 2051 2054 2079 2075

2115 2078 2074 2076 2129 2130 2124 2123 2013 2122 2012 2127

2128 2138 2126 2125 2015 2011 2014 2010 2087 2009 2137 2092

2003 2007 2001 2000 2096 2095 2002 2097 2098 2099 2091 2004

2008 2006 2005 2120 2103 2093 2094 2077 2016 2029 2028 2018

2017 2084 2085 2088 2086 2134 2090 2121 2089 2131 2132 2133

2039 2048 2040 2022 2135 2136 2034 2021 2035 2033 2047 2031

2020 2058 2030 2026 2032 2019 2027 2025 2041 2043 2042 2059

2038 2037 2036 2024 2023 2065 2066

BlockGroup:391419567003

3004 3003 3001 3002 3011 3000 3010

Vinton County

(16) The sixteenth district contains the following territory:

The following portions of Cuyahoga County:

Tract: 1342.03

BlockGroup:390351342031

1022 1021

Tract: 1342.05

BlockGroup:390351342051

1008

BlockGroup:390351342052

2006 2007 2005 2001 2004 2003

BlockGroup:390351342053

Tract: 1342.06

BlockGroup:390351342062

2009 2007 2008

BlockGroup:390351342063

3003 3007 3006 3002 3008 3009 3005 3004

Tract: 1531.03

Tract: 1531.04

Tract: 1531.05

Tract: 1531.06

Tract: 1531.07

Tract: 1607

BlockGroup:390351607001

1010

Tract: 1731.03

Tract: 1731.04

Tract: 1731.05

Tract: 1731.06

Tract: 1731.07

Tract: 1741.03

Tract: 1741.04

Tract: 1741.05

Tract: 1741.06

Tract: 1741.07

Tract: 1742.03

Tract: 1742.04

Tract: 1742.05

Tract: 1742.06

Tract: 1742.07

Tract: 1751.03

Tract: 1751.04

Tract: 1751.05

Tract: 1751.06

Tract: 1752.01

Tract: 1752.02

Tract: 1761

Tract: 1762

Tract: 1771.01

BlockGroup:390351771013

3009 3010 3012 3002 3003 3001 3000 3011

Tract: 1774.04

BlockGroup:390351774042

2008 2005 2006 2001 2007 2000 2010 2004 2009

BlockGroup:390351774043

Tract: 1774.05

BlockGroup:390351774051

1016 1015 1011

BlockGroup:390351774053

3011 3010 3009

BlockGroup:390351774054

BlockGroup:390351774055

5008 5007

Tract: 1775.03

BlockGroup:390351775031

BlockGroup:390351775032

2004 2009 2011 2002 2006 2007 2005 2010 2003 2008 2001

Tract: 1775.04

Tract: 1775.05

Tract: 1776.04

Tract: 1776.05

Tract: 1776.06

Tract: 1776.07

Tract: 1776.08

BlockGroup:390351776081

1011 1009 1008 1010

BlockGroup:390351776082

BlockGroup:390351776083

Tract: 1776.09

Tract: 1781.01

Tract: 1781.02

Tract: 1782.01

Tract: 1782.04

Tract: 1782.05

Tract: 1782.06

Tract: 1811

BlockGroup:390351811003

3002 3007 3004

BlockGroup:390351811004

4016 4015 4017 4018 4022 4020 4021 4019

Tract: 1812.01

Tract: 1812.03

BlockGroup:390351812031

1002 1004 1003 1005 1006 1009 1007 1008

BlockGroup:390351812032

BlockGroup:390351812033

3009 3008 3002 3001 3007 3006 3004 3005 3003

Tract: 1812.04

Tract: 1861.03

Tract: 1861.04

Tract: 1861.05

Tract: 1861.06

Tract: 1861.07

Tract: 1862.01

Tract: 1862.02

Tract: 1862.03

Tract: 1862.05

Tract: 1862.06

Tract: 1891.05

Tract: 1891.07

Tract: 1891.08

Tract: 1891.09

Tract: 1891.10

Tract: 1891.11

Tract: 1891.12

Tract: 1905.02

Tract: 1905.03

Tract: 1905.04

The following portions of Medina County:

Tract: 4001

Tract: 4040

Tract: 4050

Tract: 4060

Tract: 4080.01

Tract: 4080.02

Tract: 4080.03

Tract: 4081

BlockGroup:391034081001

BlockGroup:391034081002

BlockGroup:391034081003

BlockGroup:391034081004

4020 4026 4021 4022 4012 4013 4023 4024 4025 4014 4003 4002

4000 4001 4011 4008 4005 4006 4007 4004 4009 4010 4018 4019

4015 4016

BlockGroup:391034081005

5004 5005 5009 5006 5013 5014 5017 5016 5018 5019 5020 5021

5012 5007 5008 5010 5015

Tract: 4082.01

BlockGroup:391034082011

1017 1016 1015 1022 1007 1004 1006 1005 1008 1012 1002 1001

1021 1020 1018 1019

BlockGroup:391034082012

2005 2004 2032 2014 2015 2012 2010 2009 2030 2002 2034 2037

2024 2022 2025 2023 2038 2040 2039 2021 2008 2016 2029 2026

2028 2031 2041 2042 2045 2001 2000

BlockGroup:391034082013

Tract: 4082.02

BlockGroup:391034082021

BlockGroup:391034082022

2011 2014 2007 2008 2006 2009 2002 2003 2004 2001 2012 2013

2000

BlockGroup:391034082023

3032 3024 3014 3011 3012 3010 3025 3013 3008 3009 3007 3000

3005 3019 3020 3002 3004 3006 3021 3018 3017 3016 3027 3026

3022 3015 3023 3001

Tract: 4083.01

BlockGroup:391034083011

1003 1002 1035 1031 1008 1010 1011 1034 1009 1033 1032 1016

1015 1014 1013 1012 1030 1029 1007 1006 1017 1005 1004

BlockGroup:391034083012

2007

Tract: 4083.02

BlockGroup:391034083021

BlockGroup:391034083022

2011 2013 2012 2010 2008 2007 2014 2006 2009 2003 2004 2002

2000 2005 2001

BlockGroup:391034083023

3005 3008 3004 3011 3010 3009 3006 3007

BlockGroup:391034083024

4021 4013 4008 4012 4011 4010 4009 4003 4006 4000 4004 4001

4005 4014 4015 4016 4017 4018 4019 4020 4007

Tract: 4120

Tract: 4130

Tract: 4151

Tract: 4152

Tract: 4153

Tract: 4154

BlockGroup:391034154001

1020

Tract: 4158

BlockGroup:391034158001

1000 1024 1007

Tract: 4160

BlockGroup:391034160001

BlockGroup:391034160002

BlockGroup:391034160003

BlockGroup:391034160004

4009

Tract: 4161

BlockGroup:391034161001

1003 1002

BlockGroup:391034161002

2013 2012 2015 2004 2001 2016 2017 2011 2008 2010 2009 2006

2007 2002 2000

BlockGroup:391034161003

3003 3006 3007 3002 3001 3005 3000

Tract: 4163

Tract: 4164

Tract: 4170

Tract: 4171

Tract: 4172

Tract: 4173

The following portions of Portage County:

Tract: 6007.05

Tract: 6015.03

BlockGroup:391336015031

1011

BlockGroup:391336015033

3033

Tract: 6017.01

BlockGroup:391336017011

1072 1077 1076 1073 1075 1074 1067 1068 1080 1048 1071

BlockGroup:391336017012

2061 2045 2028 2011 2060 2059 2044 2035 2004 2042 2007 2001

2009 2008 2040 2041 2000 2048 2029 2027 2025 2026 2019 2018

2043 2034 2058 2057 2036 2037 2038 2039 2031 2017 2016 2012

2054 2013 2014 2015 2010 2006 2005 2055 2056 2003 2002 2063

2064 2047 2052 2053 2050 2051 2033 2030 2032 2046 2062 2049

Tract: 6017.02

BlockGroup:391336017021

BlockGroup:391336017022

2001 2008 2005 2069 2007 2004 2002 2068 2009 2000 2006 2048

2047 2067 2044 2065 2045 2032 2031 2034 2066 2029 2033 2046

2043 2036 2038 2039 2037 2030 2064 2063 2050 2042 2041 2024

2040 2049 2051 2053 2028 2027 2016 2025 2026 2018 2061 2062

2055 2057 2056 2059 2052 2054 2020 2022 2058 2060 2035 2017

2015 2019 2021 2023 2012 2011 2010 2003

BlockGroup:391336017023

Tract: 6018.01

Tract: 6018.02

Tract: 6020

Tract: 6021

The following portions of Stark County:

Tract: 7023

BlockGroup:391517023001

1150

Tract: 7025

BlockGroup:391517025001

1068 1067 1035 1054 1055 1066

BlockGroup:391517025002

2056 2044 2055 2045 2042

Tract: 7111.11

BlockGroup:391517111111

BlockGroup:391517111112

2016 2011 2006 2018 2005 2000 2004 2014 2015 2003 2013 2007

2008 2009 2012 2010 2002 2001

BlockGroup:391517111113

Tract: 7111.12

BlockGroup:391517111121

1030 1026 1061 1027 1032 1025 1029 1031 1028 1057 1048 1047

1002 1037 1008 1024 1005 1018 1009 1035 1036 1014 1013 1011

1010 1033 1006 1034 1059 1007 1045 1015 1019 1020 1023 1016

1022 1021 1017 1042

BlockGroup:391517111122

Tract: 7111.21

Tract: 7111.22

Tract: 7112.02

Tract: 7112.11

Tract: 7112.12

Tract: 7113.11

Tract: 7113.12

Tract: 7113.21

Tract: 7113.22

Tract: 7114.02

BlockGroup:391517114021

BlockGroup:391517114022

BlockGroup:391517114023

3010 3008 3021 3019 3020 3017 3018 3013 3016 3015 3014 3011

3012 3009 3005 3006 3004 3002 3007 3003 3000 3001

BlockGroup:391517114024

Tract: 7114.11

Tract: 7114.12

BlockGroup:391517114121

1001 1009 1002 1008 1000 1011 1043 1006 1003 1005 1004 1007

1010

BlockGroup:391517114122

2000 2008 2065 2005 2006 2009 2010 2011 2017 2004 2002 2015

2003 2016 2007 2001 2023 2022

BlockGroup:391517114123

BlockGroup:391517114124

4016 4010 4015 4013 4008 4003 4004 4001 4014 4025 4011 4012

4007 4006 4005 4000 4019 4018 4017 4009 4002

Tract: 7115.01

Tract: 7116

BlockGroup:391517116001

BlockGroup:391517116002

Tract: 7117

BlockGroup:391517117006

6002 6001 6003 6004 6000

Tract: 7118

BlockGroup:391517118001

1003 1002 1039 1041 1001 1000 1059 1004 1005

BlockGroup:391517118002

BlockGroup:391517118003

BlockGroup:391517118004

4005 4008 4000 4002 4010 4017 4018 4020 4019 4016 4022 4003

4032 4009 4007 4014 4013 4015 4021 4001 4004 4011 4006 4012

Tract: 7119

Tract: 7120

BlockGroup:391517120001

1013 1012 1007 1008 1025 1009 1010 1014 1017 1020 1021 1016

1001 1011 1006 1004 1022 1015 1027 1005 1002 1003 1019 1024

1023 1026 1018

BlockGroup:391517120002

BlockGroup:391517120003

BlockGroup:391517120004

Tract: 7121.02

BlockGroup:391517121022

2028 2027 2026

Tract: 7121.11

BlockGroup:391517121111

1025 1024 1028 1026 1027 1014 1023 1010 1009 1022 1021 1005

1001 1017 1018 1008 1012 1006 1007 1002 1003 1004 1000 1019

1011 1015 1013 1016

BlockGroup:391517121112

BlockGroup:391517121113

Tract: 7121.12

BlockGroup:391517121121

1024 1011 1016 1012 1017 1019 1018 1020 1008 1009 1014 1015

1013 1010

Tract: 7122.01

BlockGroup:391517122011

1026 1018 1013 1006 1014 1005 1015 1004 1048 1058 1061 1060

1062 1003 1000 1029 1027 1059 1030 1011 1033 1034 1019 1024

1010 1009 1020 1012 1008 1007 1057 1056 1028

BlockGroup:391517122012

2011 2033 2015 2012 2010 2009 2032 2016 2002 2005 2003 2004

2008 2014 2006 2013 2007

Tract: 7132.02

BlockGroup:391517132021

1013 1001 1002 1003 1000

Tract: 7133

BlockGroup:391517133001

1001 1002 1009 1015 1013 1014 1008 1007 1004 1003

BlockGroup:391517133002

2006 2001 2007 2000 2008 2005 2002

BlockGroup:391517133003

3031 3032 3033 3035 3013 3034 3023 3030 3022 3024 3002 3015

3001 3047 3036 3026 3025 3020 3021 3014

Tract: 7134.01

BlockGroup:391517134011

BlockGroup:391517134012

BlockGroup:391517134013

3032 3026 3027 3009 3028 3006 3008 3023 3022 3020 3017 3021

3013 3012 3014 3025 3024 3019 3018 3016 3015 3011 3010 3002

3003 3005 3004 3007

BlockGroup:391517134014

BlockGroup:391517134015

Tract: 7134.02

BlockGroup:391517134021

1028

BlockGroup:391517134023

3001 3002 3003 3000 3019 3013 3009 3015 3014 3028 3029 3017

3030 3031 3018 3020 3016 3022 3021 3032 3023 3024 3010 3006

3004 3005 3007 3008

Tract: 7135.01

BlockGroup:391517135011

1015 1000 1001 1019 1009 1005 1010 1003 1004 1018 1017 1016

1027 1002 1023 1013 1014 1007 1008 1006 1021 1022 1012 1020

1011 1029

BlockGroup:391517135012

2008 2007 2000 2005 2004 2003 2009 2016 2001 2010 2006

The following portions of Summit County:

Tract: 5038

BlockGroup:391535038001

1031 1032 1038 1028 1017 1036 1035 1037 1018

Tract: 5061

BlockGroup:391535061001

1014

BlockGroup:391535061002

2015

Tract: 5062

BlockGroup:391535062005

5018

Tract: 5071.02

BlockGroup:391535071023

3024 3027 3010 3009

Tract: 5105

BlockGroup:391535105004

4001

Tract: 5310.01

BlockGroup:391535310011

1064 1060 1063 1062 1054 1055 1039 1040 1037 1000 1041 1042

1034 1035 1036 1001 1046 1044 1061 1053 1043 1045 1038 1033

1047

BlockGroup:391535310012

2012 2024 2013 2004 2005 2003 2014 2021 2016 2002 2015 2017

2018 2019 2001 2020 2000

BlockGroup:391535310013

3015 3010 3008 3009 3006 3003 3005 3001 3013 3002 3007 3000

3016 3014 3011 3012 3004

Tract: 5310.02

BlockGroup:391535310022

2023 2022 2019 2035 2030 2034 2032 2033 2031 2020 2024 2021

2018

Tract: 5311.01

BlockGroup:391535311011

BlockGroup:391535311012

2053 2041 2025 2052 2045 2046 2047 2037 2033 2039 2016 2009

2015 2017 2018 2019 2040 2044 2042 2043 2022 2020 2023 2024

Tract: 5311.02

Tract: 5311.03

BlockGroup:391535311031

BlockGroup:391535311032

2021 2023 2014 2024 2004 2005 2002 2003 2001 2000 2028 2030

2034 2031 2033 2022 2027 2026 2025 2032

Tract: 5314.01

Tract: 5314.05

Tract: 5315

Tract: 5316.01

Tract: 5316.02

Tract: 5317.01

BlockGroup:391535317011

BlockGroup:391535317012

2050 2049 2043 2048 2036 2042 2026 2032 2041 2031 2030 2047

2046 2044 2045 2038 2039 2037 2021 2035 2034 2040 2033 2020

2015 2016 2024 2025 2023 2014 2013 2022 2017 2019 2029 2027

2028

BlockGroup:391535317013

Tract: 5317.02

BlockGroup:391535317021

BlockGroup:391535317022

2030 2032 2025 2014 2012 2024 2027 2013 2015 2003 2001 2002

2019 2033 2029 2031 2028 2023 2016 2018 2021 2017 2022 2020

2006 2010 2005 2004 2000 2009 2008 2026 2011

BlockGroup:391535317023

BlockGroup:391535317024

Tract: 5320.01

BlockGroup:391535320011

BlockGroup:391535320012

BlockGroup:391535320013

BlockGroup:391535320014

4073 4076 4072 4034 4077 4069 4065 4071 4070 4062 4061 4063

4060 4054 4030 4029 4027 4028 4026 4022 4023 4021 4033 4025

4067 4068 4024 4083 4082 4079 4080 4081 4066 4036 4037 4064

4048 4035 4046 4049 4078 4050 4052 4051 4047 4038 4053 4084

4018 4057 4094 4058 4056 4059 4039 4040 4041 4042 4043 4055

4045 4044 4031 4032 4075 4074 4002 4001 4003 4000 4085 4086

4087 4093 4014 4019 4020 4017 4010 4013 4092 4088 4089 4004

4011 4005 4008 4007 4012 4006 4015 4016

Tract: 5320.03

Tract: 5320.04

Tract: 5329.99

Tract: 5334

BlockGroup:391535334001

BlockGroup:391535334002

2022 2021 2013 2012 2026 2003 2011 2024 2005 2030 2028 2029

2015 2023 2001 2000 2027 2032 2033 2017 2016 2037 2041 2042

2045 2034 2040 2039 2046 2047 2044 2043 2038 2036 2035 2031

2019 2025 2010 2018 2020 2004 2006 2008 2014 2009 2007

BlockGroup:391535334003

BlockGroup:391535334004

4000 4003 4004 4016 4017 4005 4006 4007 4008 4010 4011 4009

4015 4013 4002

Tract: 5335.01

BlockGroup:391535335011

BlockGroup:391535335012

BlockGroup:391535335013

3014 3017 3000 3023 3018 3005 3006 3007 3013 3004 3010 3003

3002 3001 3012 3008 3011

Tract: 5335.02

Wayne County

(B) Any county or part of a county of the state that has not been described as included in one of the districts described in this section is included within the district that contains the least population according to the 2010 decennial census referred to in this section and that is contiguous to that county or part of that county.

(C) As used in this section, "county," "census tract," "census block group," and "census block" have the same meanings and describe the same geographical boundaries as used by the United States department of commerce, bureau of the census, in reporting the 2010 decennial census of Ohio. The official report of the 2010 decennial census of Ohio and all official documents relating to that report of that census are hereby incorporated by reference into this section.

Added by 129th General AssemblyFile No.56,HB 369, §1, eff. 12/15/2011.

Related Legislative Provision: See 129th General AssemblyFile No.56,HB 369, §6

See 129th General AssemblyFile No.56,HB 369, §3

Prior History: (Added by 129th General AssemblyFile No.49,HB 319, §1, eff. 9/26/2011.)

(Repealed by 129th General AssemblyFile No.49,HB 319, §2, eff. 9/26/2011.)

(Effective Date: 01-24-2002 )



Section 3521.02 - Filling vacancy in United States Senate.

When a vacancy occurs in the representation of this state in the senate of the United States by death, resignation, or otherwise, the vacancy shall be filled forthwith by appointment by the governor who may appoint some suitable person having the necessary qualifications for senator. The appointee shall hold office until the fifteenth day of December succeeding the next regular state election that occurs more than one hundred eighty days after the vacancy happens. At that next regular state election, a special election to fill the vacancy shall be held, provided, that when the unexpired term ends within one year immediately following the date of such regular state election, an election to fill the unexpired term shall not be held, and the appointment shall be for the unexpired term. The special election shall be governed in all respects by the laws controlling regular state elections for such office. Candidates to be voted for at the special election shall be nominated in the same manner as is provided for the nomination of candidates at regular state elections.

At least one hundred eighty days prior to the date of such regular state election, the governor shall issue a writ directing that a special election be held to fill such vacancy as provided in this section. The writ shall be directed to the secretary of state and a copy of the writ sent by mail to the board of elections of each county in the state which shall give notice of the time and place of holding such special election in the same manner and at the same time provided in section 3501.03 of the Revised Code for giving similar notice for regular elections.

Effective Date: 08-22-1995



Section 3521.03 - Filling vacancy in United State House of Representatives.

When a vacancy in the office of representative to congress occurs, the governor, upon satisfactory information thereof, shall issue a writ of election directing that a special election be held to fill such vacancy in the territory entitled to fill it on a day specified in the writ. Such writ shall be directed to the board of elections within such territory which shall give notice of the time and places of holding such election as provided in section 3501.03 of the Revised Code. Such election shall be held and conducted and returns thereof made as in case of a regular state election. The state shall pay all costs of any special election held under this section.

Effective Date: 09-08-1971; 2007 HB155 12-21-2007






Chapter 3523 - AMENDMENTS TO UNITED STATES CONSTITUTION

Section 3523.01 - Amendment to United States constitution.

Whenever congress proposes an amendment to the constitution of the United States, and proposes that it be ratified by conventions in the several states, the governor shall fix, by proclamation, the date of an election for the purpose of electing the delegates to such convention. Such election may either be at a special election or may be held at the same time as a general election, but shall be held at least as soon as the next general election occurring more than three months after the amendment has been proposed by congress.

Effective Date: 10-01-1953



Section 3523.02 - Electing delegates to constitutional convention.

At an election held for the purpose of electing delegates to a convention to ratify an amendment to the constitution of the United States, all persons qualified to vote for members of the general assembly shall be entitled to vote.

Effective Date: 10-01-1953



Section 3523.03 - Election on amendment to Unites State constitution.

Except as otherwise provided in sections 3523.01 to 3523.12, inclusive, of the Revised Code, the election provided for in section 3523.01 of the Revised Code shall be conducted and the results ascertained and certified in the same manner as in the case of the election of presidential electors in this state, and all provisions of Title XXXV [35] of the Revised Code except so far as inconsistent with sections 3523.01 to 3523.12, inclusive, of the Revised Code, are applicable to such election.

Effective Date: 10-01-1953



Section 3523.04 - Candidates - qualifications - nomination.

The number of delegates to be chosen to the convention provided for by section 3523.01 of the Revised Code shall be fifty-two, to be elected from the state at large.

Candidates for the office of delegate to the convention shall be citizens and residents of the state and of age. Nomination of candidates for the office of delegate shall be by petition and not otherwise. A single petition may nominate any number of candidates not exceeding the total number of delegates to be elected, and shall be signed by not less than five thousand voters. Nomination shall be without party or political designation, but the nominating petitions shall contain a statement as to each nominee, to the effect that he favors ratification, or that he opposes ratification, or that he will remain unpledged, and no nominating petition shall contain the name of any nominee whose position as stated therein is inconsistent with that of any other nominee as stated therein. No nomination shall be effective except those of the fifty-two nominees in favor of ratification, the fifty-two nominees against ratification, and the fifty-two nominees to remain unpledged, whose nominating petitions have respectively been signed by the largest number of voters, ties to be decided by lot drawn by the secretary of state. Within ten days after the petitions are filed, the secretary of state shall certify the candidates of each group to the appropriate local election authorities. All petitions and acceptances thereof shall be filed with the secretary of state not less than thirty days before the proclaimed date of the election.

Effective Date: 10-01-1953



Section 3523.05 - Form of ballot.

The election provided for in section 3523.01 of the Revised Code shall be by ballot, which may be separate from any ballot to be used at the same election. Such ballot shall first state the substance of the proposed amendment to the Constitution of the United States. This shall be followed by appropriate instructions to the voter. It shall then contain perpendicular columns of equal width, headed respectively in plain type, "for ratification," "against ratification," and "unpledged." In the column headed "for ratification" shall be placed the names of the nominees nominated as in favor of ratification. In the column headed "against ratification" shall be placed the names of the nominees nominated as against ratification. In the column headed "unpledged" shall be placed the names of the nominees nominated as unpledged. The voter shall indicate the voter's choice by making one or more punches or marks in the appropriate spaces provided on the ballot. No ballot shall be held void because any such punch or mark is irregular in character. The ballot shall be so arranged that the voter may, by making a single punch or mark, vote for the entire group of nominees whose names are comprised in any column. The ballot shall be in substantially the following form:

PROPOSED AMENDMENT TO THE

CONSTITUTION OF THE UNITED STATES

Delegates to the convention to ratify the proposed amendment.

The congress has proposed an amendment to the Constitution of the United States which provides (insert here the substance of the proposed amendment).

The congress has also proposed that the said amendment shall be ratified by conventions in the states.

INSTRUCTIONS TO VOTERS

Do not vote for more than fifty-two candidates.

To vote for all candidates in favor of ratification, or for all candidates against ratification, or for all candidates who intend to remain unpledged, make a mark in the CIRCLE. If you do this, make no other mark. To vote for an individual candidate make a mark in the SQUARE at the left of the name.

For Ratification Against Ratification Unpledged

O O O

[ ]John Doe [ ]Charles Coe [ ]Daniel De Foe

[ ]Richard Doe [ ]Michael Moe [ ]Louis St Loe

All rights on the part of lists of candidates to name observers in the polling places shall be the same as those under Title XXXV of the Revised Code.

The fifty-two nominees who receive the highest number of votes shall be delegates to the convention.

Effective Date: 06-29-1961; 05-02-2006



Section 3523.06 - Vacancy in office of delegate.

If there is a vacancy in the convention caused by the death or disability of any delegate or any other cause, such vacancy shall be filled by appointment by the majority vote of the delegates comprising the group from which such delegate was elected. If the convention contains no other delegate of that group, such vacancy shall be filled by the governor.

Effective Date: 10-01-1953



Section 3523.07 - Meeting of delegates.

The delegates to the convention shall meet at the capitol on the twenty-eighth day after their election at one p.m., and shall thereupon constitute a convention to pass upon the question of whether or not the proposed amendment to the constitution of the United States shall be ratified.

Effective Date: 10-01-1953



Section 3523.08 - Convention powers and rules.

The convention shall be the judge of the election and qualification of its members, and may elect its president, secretary, and other officers and adopt its own rules.

Effective Date: 10-01-1953



Section 3523.09 - Convention journal.

The convention shall keep a journal of its proceedings in which shall be recorded the vote of each delegate on the question of ratification of the proposed amendment to the constitution of the United States. Upon final adjournment, the journal shall be filed with the secretary of state.

Effective Date: 10-01-1953



Section 3523.10 - Certification of ratification of amendment.

If the convention agrees, by vote of a majority of the total number of delegates, to the ratification of the proposed amendment to the constitution of the United States, a certificate to that effect shall be executed by the president and secretary of the convention and transmitted to the secretary of state of this state who shall transmit the certificate under the great seal of the state to the secretary of state of the United States.

Effective Date: 10-01-1953



Section 3523.11 - Transportation expenses of delegates.

Each delegate to the convention shall receive the legal rate of transportation by motor vehicle each way for mileage from and to his place of residence by the most direct route of public travel to and from the city of Columbus.

Effective Date: 02-26-1986



Section 3523.12 - Congress to set manner in which the convention shall be constituted.

If, at or about the time of submitting any amendment to the constitution of the United States, congress either in the resolution submitting such amendment or by statute prescribes the manner in which the convention shall be constituted, and does not except from such statute or resolution such states as theretofore have provided for constituting such convention, sections 3523.01 to 3523.11, inclusive, of the Revised Code shall be inoperative. The convention shall then be constituted and shall operate as the resolution or act of congress directs, and all officers of the state who by said resolution or statute are authorized or directed to take any action to constitute such a convention for this state shall act thereunder and in obedience thereto with the same effect as if acting under a statute of this state.

Effective Date: 10-01-1953






Chapter 3599 - OFFENSES AND PENALTIES

Section 3599.01 - Bribery.

(A) No person shall before, during, or after any primary, convention, or election:

(1) Give, lend, offer, or procure or promise to give, lend, offer, or procure any money, office, position, place or employment, influence, or any other valuable consideration to or for a delegate, elector, or other person;

(2) Attempt by intimidation, coercion, or other unlawful means to induce such delegate or elector to register or refrain from registering or to vote or refrain from voting at a primary, convention, or election for a particular person, question, or issue;

(3) Advance, pay, or cause to be paid or procure or offer to procure money or other valuable thing to or for the use of another, with the intent that it or part thereof shall be used to induce such person to vote or to refrain from voting.

(B) Whoever violates this section is guilty of bribery, a felony of the fourth degree; and if he is a candidate he shall forfeit the nomination he received, or if elected to any office he shall forfeit the office to which he was elected at the election with reference to which such offense was committed.

Effective Date: 01-01-1983



Section 3599.02 - Bribery - offenses concerning voters or voting.

No person shall before, during, or after any primary, general, or special election or convention solicit, request, demand, receive, or contract for any money, gift, loan, property, influence, position, employment, or other thing of value for that person or for another person for doing any of the following:

(A) Registering or refraining from registering to vote;

(B) Agreeing to register or to refrain from registering to vote;

(C) Agreeing to vote or to refrain from voting;

(D) Voting or refraining from voting at any primary, general, or special election or convention for a particular person, question, or issue;

(E) Registering or voting, or refraining from registering or voting, or voting or refraining from voting for a particular person, question, or issue.

Whoever violates this section is guilty of bribery, a felony of the fourth degree, and shall be disfranchised and excluded from holding any public office for five years immediately following such conviction.

Effective Date: 12-09-1997



Section 3599.03 - Use of corporation and labor organization funds for political purposes.

(A)

(1) Except to carry on activities specified in sections 3517.082 and 3517.1011, division (A)(2) of section 3517.1012, division (B) of section 3517.1013, division (C)(1) of section 3517.1014, and section 3599.031 of the Revised Code and except as provided in divisions (D), (E), and (F) of this section, no corporation, no nonprofit corporation, and no labor organization, directly or indirectly, shall pay or use, or offer, advise, consent, or agree to pay or use, the corporation's money or property, or the labor organization's money, including dues, initiation fees, or other assessments paid by members, or property, for or in aid of or opposition to a political party, a candidate for election or nomination to public office, a political action committee including a political action committee of the corporation or labor organization, a legislative campaign fund, or any organization that supports or opposes any such candidate, or for any partisan political purpose, shall violate any law requiring the filing of an affidavit or statement respecting such use of those funds, or shall pay or use the corporation's or labor organization's money for the expenses of a social fund-raising event for its political action committee if an employee's or labor organization member's right to attend such an event is predicated on the employee's or member's contribution to the corporation's or labor organization's political action committee.

(2) Whoever violates division (A)(1) of this section shall be fined not less than five hundred nor more than five thousand dollars.

(B)

(1) No officer, stockholder, attorney, or agent of a corporation or nonprofit corporation, no member, including an officer, attorney, or agent, of a labor organization, and no candidate, political party official, or other individual shall knowingly aid, advise, solicit, or receive money or other property in violation of division (A)(1) of this section.

(2) Whoever violates division (B)(1) of this section shall be fined not more than one thousand dollars, or imprisoned not more than one year, or both.

(C) A corporation, a nonprofit corporation, or a labor organization may use its funds or property for or in aid of or opposition to a proposed or certified ballot issue. Such use of funds or property shall be reported on a form prescribed by the secretary of state. Reports of contributions in connection with statewide ballot issues shall be filed with the secretary of state. Reports of contributions in connection with local issues shall be filed with the board of elections of the most populous county of the district in which the issue is submitted or to be submitted to the electors. Reports made pursuant to this division shall be filed by the times specified in divisions (A)(1) and (2) of section 3517.10 of the Revised Code.

(D)

(1) Any gift made pursuant to section 3517.101 of the Revised Code does not constitute a violation of this section or of any other section of the Revised Code.

(2) Any gift made pursuant to division (A)(2) of section 3517.1012 of the Revised Code does not constitute a violation of this section.

(3) Any gift made pursuant to division (B) of section 3517.1013 of the Revised Code does not constitute a violation of this section.

(4) Any donation made pursuant to division (C)(1) of section 3517.1014 of the Revised Code does not constitute a violation of this section.

(E) Any compensation or fees paid by a financial institution to a state political party for services rendered pursuant to division (B) of section 3517.19 of the Revised Code do not constitute a violation of this section or of any other section of the Revised Code.

(F)

(1) The use by a nonprofit corporation of its money or property for communicating information for a purpose specified in division (A) of this section is not a violation of that division if the stockholders, members, donors, trustees, or officers of the nonprofit corporation are the predominant recipients of the communication.

(2) The placement of a campaign sign on the property of a corporation, nonprofit corporation, or labor organization is not a use of property in violation of division (A) of this section by that corporation, nonprofit corporation, or labor organization.

(3) The use by a corporation or labor organization of its money or property for communicating information for a purpose specified in division (A) of this section is not a violation of that division if it is not a communication made by mass broadcast such as radio or television or made by advertising in a newspaper of general circulation but is a communication sent exclusively to members, employees, officers, or trustees of that labor organization or shareholders, employees, officers, or directors of that corporation or to members of the immediate families of any such individuals or if the communication intended to be so sent exclusively is unintentionally sent as well to a de minimis number of other individuals.

(G) In addition to the laws listed in division (A) of section 4117.10 of the Revised Code that prevail over conflicting agreements between employee organizations and public employers, this section prevails over any conflicting provisions of agreements between labor organizations and public employers that are entered into on or after March 31, 2005, pursuant to Chapter 4117. of the Revised Code.

(H) As used in this section, "labor organization" has the same meaning as in section 3517.01 of the Revised Code.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 128th General AssemblyFile No.40,HB 5, §1, eff. 9/10/2010.

Effective Date: 03-31-2005



Section 3599.031 - Payroll deductions of political contributions - separate account.

(A) Notwithstanding any provision of the Revised Code to the contrary and subject to division (C) of section 3517.09 of the Revised Code and division (B) of this section, any employer may deduct from the wages and salaries of its employees amounts for an account described in division (B) of this section, a separate segregated fund, a political action committee of the employer, a political action committee of a labor organization of the employer's employees, a political action committee of an association of which the employer is a member, a political party, a person making disbursements to pay the direct costs of producing or airing electioneering communications, or a ballot issue that the employee by written authorization may designate and shall transmit any amounts so deducted as a separate written authorization described in division (B) of this section shall direct. Any authorization authorizing a deduction from an employee's wages or salary may be on a form that is used to apply for or authorize membership in or authorize payment of dues or fees to any organization, but the authorization for a deduction shall be stated and signed separately from the application for membership or the authorization for the payment of dues or fees. The employer either may deduct from the amount to be so transmitted a uniform amount determined by the employer to be necessary to defray the actual cost of making such deduction and transmittal, or may utilize its own funds in an amount it determines is necessary to defray the actual administrative cost, including making the deduction and transmittal.

(B)

If an employer establishes a separate account in the name of an employee for the purpose of depositing into the account amounts deducted from the wages and salary of the employee pursuant to division (A) of this section or amounts directly given by the employee to the employer for the support of a candidate, a separate segregated fund, a political action committee of the employer, a political action committee of a labor organization of the employer's employees, a political action committee of an association of which the employer is a member, a political party, a legislative campaign fund, a person making disbursements to pay the direct costs of producing or airing electioneering communications, or a ballot issue, the employee shall sign a written authorization designating the recipient of a disbursement from that account. The written authorization required under this division is separate and distinct from a written authorization required under division (A) of this section. The authorization required under this division shall clearly identify and designate the candidate, separate segregated fund, political action committee of the employer, political action committee of a labor organization of the employer's employees, political action committee of an association of which the employer is a member, political party, legislative campaign fund, person making disbursements to pay the direct costs of producing or airing electioneering communications, or ballot issue that is to receive any disbursement from the account established pursuant to this division. No person shall designate the recipient of a disbursement from the account except the employee from whose account the disbursement is made. No employer shall make a disbursement from the account of an employee established under this division unless the employer has received the written authorization required under this division.

(C) An employer shall furnish the recipient of any amount transmitted pursuant to this section with the employer's full name and the full name of the labor organization of which the employee whose amount is being transmitted is a member, if any. An employer shall keep and maintain the authorization forms of all its employees from whose wages and salaries any amounts were deducted pursuant to division (A) of this section and the authorizations of disbursements from accounts established under division (B) of this section for a period of at least six years after the year in which the deductions and disbursements were made.

(D) An employee who has made an authorization pursuant to division (A) or (B) of this section may revoke that authorization at any time. A revocation of the authorization does not affect any deduction already made from an employee's wages and salary or any amounts already transmitted or disbursed under this section.

(E) For purposes of this section and for the purpose of the information required to be filed under division (B)(4)(b)(iii) of section 3517.10 of the Revised Code:

(1) If an employer is a corporation, each subsidiary of a parent corporation shall be considered an entity separate and distinct from any other subsidiary and separate and distinct from the parent corporation.

(2) Each national, regional, state, and local affiliate of a labor organization shall be considered a distinct entity.

(F) Whoever violates division (B) of this section shall be fined not less than fifty nor more than five hundred dollars for each disbursement made in violation of that division.

(G) In addition to the laws listed in division (A) of section 4117.10 of the Revised Code that prevail over conflicting agreements between employee organizations and public employers, this section prevails over any conflicting provisions of agreements between labor organizations and public employers that are entered into on or after the effective date of this amendment pursuant to Chapter 4117. of the Revised Code.

(H) As used in this section:

(1) " Electioneering communication ," "legislative campaign fund," "labor organization," "political action committee," and "separate segregated fund" have the same meanings as in section 3517.01 of the Revised Code.

(2) "Public employer" means an employer that is the state or a state agency, authority, commission, or board, a political subdivision of the state, a school district or state institution of higher learning, a public or special district, or any other public employer.

(3) "Employee" includes only an employee who is a resident of or is employed in this state.

Effective Date: 08-23-1995; 03-31-2005



Section 3599.04 - Corrupt practices - contributions for illegal election purposes.

No person shall, directly or indirectly, in connection with any election, pay, lend, or contribute or offer or promise to pay, lend, or contribute any money or other valuable consideration in the election or defeat of any candidate or the adoption or defeat of any question or issue for any purposes other than those enumerated in sections 3517.08 and 3517.12 of the Revised Code.

Whoever violates this section is guilty of corrupt practices and shall be fined not less than twenty-five nor more than five hundred dollars.

Effective Date: 10-01-1953



Section 3599.05 - Corrupt practices - employer shall not influence political opinions or votes of employees.

No employer or his agent or a corporation shall print or authorize to be printed upon any pay envelopes any statements intended or calculated to influence the political action of his or its employees; or post or exhibit in the establishment or anywhere in or about the establishment any posters, placards, or hand bills containing any threat, notice, or information that if any particular candidate is elected or defeated work in the establishment will cease in whole or in part, or other threats expressed or implied, intended to influence the political opinions or votes of his or its employees.

Whoever violates this section is guilty of corrupt practices, and shall be punished by a fine of not less than five hundred nor more than one thousand dollars.

Effective Date: 10-01-1953



Section 3599.06 - Employer shall not interfere with employee on election day.

No employer, his officer or agent, shall discharge or threaten to discharge an elector for taking a reasonable amount of time to vote on election day; or require or order an elector to accompany him to a voting place upon such day; or refuse to permit such elector to serve as an election official on any registration or election day; or indirectly use any force or restraint or threaten to inflict any injury, harm, or loss; or in any other manner practice intimidation in order to induce or compel such person to vote or refrain from voting for or against any person or question or issue submitted to the voters.

Whoever violates this section shall be fined not less than fifty nor more than five hundred dollars.

Effective Date: 10-01-1953



Section 3599.07 - Unlawful possession or distribution of ballots.

No judge of elections, observer, or police officer admitted into the polling rooms at the election, at any time while the polls are open, shall have in the individual's possession, distribute, or give out any ballot or ticket to any person on any pretense during the receiving, counting, or certifying of the votes, or have any ballot or ticket in the individual's possession or control, except in the proper discharge of the individual's official duty in receiving, counting, or canvassing the votes. This section does not prevent the lawful exercise by a judge of elections or observer of the individual right to vote at such election.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 2008 SB286 02-27-2008



Section 3599.08 - Corrupt practices - influencing candidates and voters by publications.

No owner, editor, writer, or employee of any newspaper, magazine, or other publication of any description, whether published regularly or irregularly, shall use the columns of any such publication for the printing of any threats, direct or implied, in the columns of any such publication for the purpose of controlling or intimidating candidates for public office. Such person shall not directly or indirectly solicit, receive, or accept any payment, promise, or compensation for influencing or attempting to influence votes through any printing matter, except through matter inserted in such publication as "paid advertisement" and so designated.

Whoever violates this section is guilty of a corrupt practice and shall be fined not less than five hundred nor more than one thousand dollars.

Effective Date: 10-01-1953



Section 3599.09 - Seeking nomination or election to more than one prohibited office at same election.

Whoever knowingly violates division (A) of section 3513.052 is guilty of seeking nomination or election to more than one prohibited office at the same election and shall be fined not more than five hundred dollars.

Effective Date: 2002 HB445 12-23-2002



Section 3599.091, 3599.092 - Amended and Renumbered RC 3517.21, 3517.22.

Effective Date: 08-24-1995



Section 3599.10 - Corrupt practices - candidate for general assembly shall not be asked to pledge vote.

No person, firm, or corporation shall demand of any candidate for the general assembly any pledge concerning his vote on any legislation, question, or proposition that may come before the general assembly; provided that this shall not be understood to prohibit a reasonable inquiry as to such candidate's views on such question or legislation.

Whoever violates this section is guilty of a corrupt practice and shall be fined not less than five hundred nor more than one thousand dollars.

Effective Date: 10-01-1953



Section 3599.11 - False voter registration - registration forms.

(A) No person shall knowingly register or make application or attempt to register in a precinct in which the person is not a qualified voter; or knowingly aid or abet any person to so register; or attempt to register or knowingly induce or attempt to induce any person to so register; or knowingly impersonate another or write or assume the name of another, real or fictitious, in registering or attempting to register; or by false statement or other unlawful means procure, aid, or attempt to procure the erasure or striking out on the register or duplicate list of the name of a qualified elector therein; or knowingly induce or attempt to induce a registrar or other election authority to refuse registration in a precinct to an elector thereof; or knowingly swear or affirm falsely upon a lawful examination by or before any registering officer; or make, print, or issue any false or counterfeit certificate of registration or knowingly alter any certificate of registration.

No person shall knowingly register under more than one name or knowingly induce any person to so register.

No person shall knowingly make any false statement on any form for registration or change of registration or upon any application or return envelope for an absent voter's ballot.

Whoever violates this division is guilty of a felony of the fifth degree.

(B)

(1) No person who helps another person register outside an official voter registration place shall knowingly destroy, or knowingly help another person to destroy, any completed registration form.

Whoever violates this division is guilty of election falsification, a felony of the fifth degree.

(2)

(a) No person who helps another person register outside an official voter registration place shall knowingly fail to return any registration form entrusted to that person to any board of elections or the office of the secretary of state within ten days after that regsitration form is completed, or on or before the thirtieth day before the election, whichever day is earlier, unless the registration form is received by the person within twenty-four hours of the thirtieth day before the election, in which case the person shall return the registration form to any board of elections or the office of the secretary of state within ten days of its receipt.

Whoever violates this division is guilty of election falsification, a felony of the fifth degree, unless the person has not previously been convicted of a violation of division (B)(2)(a), (B)(2)(b), (C)(1), or (C)(2) of this section, the violation of this division does not cause any person to miss any voter registration deadline with regard to any election, and the number of voter registration forms that the violator has failed to properly return does not exceed forty-nine, in which case the violator is guilty of a misdemeanor of the first degree.

(b) Subject to division (C)(2) of this section, no person who helps another person register outside an official registration place shall knowingly return any registration form entrusted to that person to any location other than any board of elections or the office of the secretary of state.

Whoever violates this division is guilty of election falsification, a felony of the fifth degree, unless the person has not previously been convicted of a violation of division (B)(2)(a), (B)(2)(b), (C)(1), or (C)(2) of this section, the violation of this division does not cause any person to miss any voter registration deadline with regard to any election, and the number of voter registration forms that the violator has failed to properly return does not exceed forty-nine, in which case the violator is guilty of a misdemeanor of the first degree.

(C)

(1) No person who receives compensation for registering a voter shall knowingly fail to return any registration form entrusted to that person to any board of elections or the office of the secretary of state within ten days after that voter registration form is completed, or on or before the thirtieth day before the election, whichever is earlier, unless the registration form is received by the person within twenty-four hours of the thirtieth day before the election, in which case the person shall return the registration form to any board of elections or the office of the secrtary of state within ten days of its receipt.

Whoever violates this division is guilty of election falsification, a felony of the fifth degree, unless the person has not previously been convicted of a violation of division (B)(2)(a), (B)(2)(b), (C)(1), or (C)(2) of this section, the violation of this division does not cause any person to miss any voter registration deadline with regard to any election, and the number of voter registration forms that the violator has failed to properly return does not exceed forty-nine, in which case the violator is guilty of a misdemeanor of the first degree.

(2) No person who receives compensation for registering a voter shall knowingly return any registration form entrusted to that person to any location other than any board of elections or the office of the secretary of state.

Whoever violates this division is guilty of election falsification, a felony of the fifth degree, unless the person has not previously been convicted of a violation of division (B)(2)(a), (B)(2)(b), (C)(1), or (C)(2) of this section, the violation of this division does not cause any person to miss any voter registration deadline with regard to any election, and the number of voter registration forms that the violator has failed to properly return does not exceed forty-nine, in which case the violator is guilty of a misdemeanor of the first degree.

(D) As used in division (C) of this section, "registering a voter" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms.

Effective Date: 12-09-1997; 05-02-2006



Section 3599.111 - Per signature or per volume voter registration compensation prohibited - penalty.

(A) As used in this section, "registering a voter" or "registering voters" includes any effort, for compensation, to provide voter registration forms or to assist persons in completing or returning those forms .

(B) No person shall receive compensation on a fee per signature or fee per volume basis for circulating any declaration of candidacy, nominating petition, initiative petition, referendum petition, recall petition, or any other election-related petition that is filed with or transmitted to a board of elections, the office of the secretary of state, or other appropriate public office.

(C) No person shall receive compensation on a fee per registration or fee per volume basis for registering a voter.

(D) No person shall pay any other person for collecting signatures on election-related petitions or for registering voters except on the basis of time worked.

(E)

(1) Whoever violates division (B) of this section is guilty of receiving improper compensation for circulating a petition, a felony of the fifth degree.

(2) Whoever violates division (C) of this section is guilty of receiving improper compensation for registering a voter, a felony of the fifth degree.

(3) Whoever violates division (D) of this section is guilty of paying improper compensation for circulating a petition or registering a voter, a felony of the fifth degree.

Effective Date: 03-31-2005; 05-02-2006



Section 3599.12 - Illegal voting.

(A) No person shall do any of the following:

(1) Vote or attempt to vote in any primary, special, or general election in a precinct in which that person is not a legally qualified elector;

(2) Vote or attempt to vote more than once at the same election by any means, including voting or attempting to vote both by absent voter's ballots under division (G) of section 3503.16 of the Revised Code and by regular ballot at the polls at the same election, or voting or attempting to vote both by absent voter's ballots under division (G) of section 3503.16 of the Revised Code and by absent voter's ballots under Chapter 3509. or armed service absent voter's ballots under Chapter 3511. of the Revised Code at the same election;

(3) Impersonate or sign the name of another person, real or fictitious, living or dead, and vote or attempt to vote as that other person in any such election;

(4) Cast a ballot at any such election after objection has been made and sustained to that person's vote;

(5) Knowingly vote or attempt to vote a ballot other than the official ballot.

(B) Whoever violates division (A) of this section is guilty of a felony of the fourth degree.

Effective Date: 12-09-1997; 01-27-2006



Section 3599.13 - Signing of petitions.

(A) No person shall do any of the following:

(1) Sign an initiative, supplementary, referendum, recall, or nominating petition knowing that the person is not at the time qualified to sign it;

(2) Knowingly sign such a petition more than once;

(3) Except as otherwise provided in section 3501.382 of the Revised Code, sign a name other than the person's own on such a petition;

(4) Accept anything of value for signing such a petition;

(5) Seek by intimidation or threats to influence any person to sign or refrain from signing such a petition, or from circulating or abstaining from circulating such a petition;

(6) Sign a declaration of candidacy and petition for a candidate of a party with which the person is not affiliated, as required by section 3513.05 of the Revised Code;

(7) Make a false affidavit or statement concerning the signatures on any such petition.

(B) Whoever violates division (A) of this section shall be fined not less than fifty or more than five hundred dollars, or imprisoned not less than three or more than six months, or both.

Effective Date: 03-23-1981; 05-02-2006



Section 3599.14 - Prohibited acts concerning declarations or petitions.

(A) No person shall knowingly, directly or indirectly, do any of the following in connection with any declaration of candidacy and petition, declaration of intent to be a write-in candidate, nominating petition, or other petition presented to or filed with the secretary of state, a board of elections, or any other public office for the purpose of becoming a candidate for any elective office, including the office of a political party, for the purpose of submitting a question or issue to the electors at an election, or for the purpose of forming a political party:

(1) Misrepresent the contents, purpose, or effect of the petition or declaration for the purpose of persuading a person to sign or refrain from signing the petition or declaration;

(2) Pay or offer to pay anything of value for signing or refraining from signing the petition or declaration;

(3) Promise to assist any person to obtain appointment to an office or position as a consideration for obtaining or preventing signatures to the petition or declaration;

(4) Obtain or prevent signatures to the petition or declaration as a consideration for the assistance or promise of assistance of a person in securing appointment to an office or position;

(5) Circulate or cause to be circulated the petition or declaration knowing it to contain false, forged, or fictitious names;

(6) Except as otherwise provided in section 3501.382 of the Revised Code, add signatures or names except the person's own name on the petition or declaration;

(7) Make a false certification or statement concerning the petition or declaration;

(8) File with the election authorities the petition or declaration knowing it to contain false, forged, or fictitious names;

(9) Fail to fill out truthfully and file all itemized statements required by law in connection with the petition or declaration.

(B) Whoever violates division (A) of this section is guilty of a felony of the fifth degree.

Effective Date: 12-09-1997; 05-02-2006



Section 3599.15 - Purchase, theft, sale, destruction, or mutilation of petitions.

No person shall purchase, steal, attempt to steal, sell, attempt to sell, or willfully destroy or mutilate any initiative, supplementary, referendum, recall, or nominating petition, or any part of a petition, that is being or has been lawfully circulated; provided that the words "purchase" and "sell" do not apply to persons paying or receiving pay for soliciting signatures to or circulating a petition or petition paper.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.16 - Misconduct of member, director, or employee of board of elections - dismissal.

No member, director, or employee of a board of elections shall:

(A) Willfully or negligently violate or neglect to perform any duty imposed upon him by law, or willfully perform or neglect to perform it in such a way as to hinder the objects of the law, or willfully disobey any law incumbent upon him so to do;

(B) Willfully or knowingly report as genuine a false or fraudulent signature on a petition or registration form, or willfully or knowingly report as false or fraudulent any such genuine signature;

(C) Willfully add to or subtract from the votes actually cast at an election in any official returns, or add to or take away or attempt to add to or take away any ballot from those legally polled at such election;

(D) Carry away, destroy, or mutilate any registration cards or forms, pollbooks, or other records of any election;

(E) Act as an election official in any capacity in an election, except as specifically authorized in his official capacity;

(F) In any other way willfully and knowingly or unlawfully violate or seek to prevent the enforcement of any other provisions of the election laws.

Whoever violates this section shall be dismissed from his position as a member or employee of the board and is guilty of a felony of the fourth degree.

Effective Date: 01-01-1983



Section 3599.161 - Prohibiting inspection of election records.

(A) The director of elections, deputy director of elections, or an employee of the board of elections designated by the director or deputy director shall be available during normal office hours to provide any person with access to the public records filed in the office of the board of elections.

(B) No director of elections, deputy director of elections, or employee of the board of elections designated by the director or deputy director shall knowingly prevent or prohibit any person from inspecting, under reasonable regulations established and posted by the board of elections, the public records filed in the office of the board of elections. Records relating to the declination of a person to register to vote and to the identity of a voter registration agency through which any particular person registered to vote are not public records for purposes of this section.

(C) Whoever violates division (B) of this section is guilty of prohibiting inspection of election records, a minor misdemeanor, and shall, upon conviction, be dismissed from his position as director of elections, deputy director of elections, or employee of the board of elections.

Effective Date: 01-01-1995



Section 3599.17 - Prohibitions concerning elections officials.

(A) No elections official serving as a registrar or judge of elections shall do any of the following:

(1) Fail to appear before the board of elections, or its representative, after notice has been served personally upon the official or left at the official's usual place of residence, for examination as to the official's qualifications;

(2) Fail to appear at the polling place to which the official is assigned at the hour and during the hours set for the registration or election;

(3) Fail to take the oath prescribed by section 3501.31 of the Revised Code, unless excused by such board;

(4) Refuse or sanction the refusal of another registrar or judge of elections to administer an oath required by law;

(5) Fail to send notice to the board of the appointment of a judge to fill a vacancy;

(6) Act as registrar or judge without having been appointed and having received a certificate of appointment, except a judge appointed to fill a vacancy caused by absence or removal;

(7) Fail in any other way to perform any duty imposed by law.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-09-1997; 2007 HB119 09-29-2007



Section 3599.18 - Prohibitions concerning registration of electors.

(A) No election official, person assisting in the registration of electors, or police officer shall knowingly do any of the following:

(1) Refuse, neglect, or unnecessarily delay, hinder, or prevent the registration of a qualified elector, who in a lawful manner applies for registration;

(2) Enter or consent to the entry of a fictitious name on a voter registration list;

(3) Alter the name on or remove or destroy the registration card or form of any qualified elector;

(4) Neglect, unlawfully execute, or fail to execute any duty enjoined upon that person as an election official, person assisting in the registration of electors, or police officer.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 12-09-1997



Section 3599.19 - Prohibitions concerning judge or clerk of elections.

(A) No judge of elections shall knowingly do any of the following:

(1) Unlawfully open or permit to be opened the sealed package containing registration lists, ballots, blanks, pollbooks, and other papers and material to be used in an election;

(2) Unlawfully misplace, carry away, negligently lose or permit to be taken from the judge, fail to deliver, or destroy any such packages, papers, or material;

(3) Receive or sanction the reception of a ballot from a person not a qualified elector or from a person who refused to answer a question in accordance with the election law;

(4) Refuse to receive or sanction the rejection of a ballot from a person, knowing that person to be a qualified elector;

(5) Permit a fraudulent ballot to be placed in the ballot box;

(6) Place or permit to be placed in any ballot box any ballot known by the judge to be improperly or falsely marked;

(7) Count or permit to be counted any illegal or fraudulent ballot;

(8) Mislead an elector who is physically unable to prepare the elector's ballot, mark a ballot for such elector otherwise than as directed by that elector, or disclose to any person, except when legally required to do so, how such elector voted;

(9) Alter or mark or permit any alteration or marking on any ballot when counting the ballots;

(10) Unlawfully count or tally or sanction the wrongful counting or tallying of votes;

(11) After the counting of votes commences, as required by law, postpone or sanction the postponement of the counting of votes, adjourn at any time or to any place, or remove the ballot box from the place of voting, or from the custody or presence of all the judges of such elections;

(12) Permit any ballot to remain or to be in the ballot box at the opening of the polls, or to be put in the box during the counting of the ballots, or to be left in the box without being counted;

(13) Admit or sanction the admission to the polling room at an election during the receiving, counting, and certifying of votes of any person not qualified by law to be so admitted;

(14) Refuse to admit or sanction the refusal to admit any person, upon lawful request for admission, who is legally qualified to be present;

(15) Permit or sanction the counting of the ballots contrary to the manner prescribed by law;

(16) Neglect or unlawfully execute any duty enjoined upon the judge by law.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-09-1997; 2007 HB119 09-29-2007



Section 3599.20 - Prohibitions concerning ballots generally.

No person shall attempt to induce an elector to show how the elector marked the elector's ballot at an election; or, being an elector, allow the elector's ballot to be seen by another, except as provided by section 3505.24 of the Revised Code, with the apparent intention of letting it be known how the elector is about to vote; or make a false statement as to the elector's ability to mark the ballot; or knowingly mark the ballot so it may be identified after it has been cast; or attempt to interfere with an elector in the voting booth when marking the elector's ballot; or knowingly destroy or mutilate a lawful ballot; or remove from the polling place or be found in unlawful possession of a lawful ballot outside the enclosure provided for voting; or knowingly hinder or delay the delivery of a lawful ballot to a person entitled to receive it; or give to an elector a ballot printed or written contrary to law; or forge or falsely make an official indorsement on a ballot.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 12-09-1997



Section 3599.21 - Prohibitions concerning absent voter's ballot.

(A) No person shall knowingly do any of the following:

(1) Impersonate another, or make a false representation in order to obtain an absent voter's ballot;

(2) Aid or abet a person to vote an absent voter's ballot illegally;

(3) If the person is an election official, open, destroy, steal, mark, or mutilate any absent voter's ballot;

(4) Aid or abet another person to open, destroy, steal, mark, or mutilate any absent voter's ballot after the ballot has been voted;

(5) Delay the delivery of any absent voter's ballot with a view to preventing its arrival in time to be counted;

(6) Hinder or attempt to hinder the delivery or counting of such absent voter's ballot;

(7) Fail to forward to the appropriate election official an absent voter's ballot application entrusted to that person to so forward;

(8) Fail to forward to the appropriate election official an absent voter's ballot application entrusted to that person to so forward within ten days after that application is completed or within such a time period that the failure to so forward the application disenfranchises the voter with respect to a particular election, whichever is earlier;

(9) Except as authorized under Chapters 3509. and 3511. of the Revised Code, possess the absent voter's ballot of another.

(B)

(1) Subject to division (B)(2) of this section, no person who receives compensation for soliciting persons to apply to vote by absent voter's ballots shall fail to forward to the appropriate election official an absent voter's ballot application entrusted to that person to so forward within ten days after that application is completed.

(2) No person who receives compensation for soliciting persons to apply to vote by absent voter's ballots shall fail to forward to the appropriate election official an absent voter's ballot application entrusted to that person to so forward within such a time period that the failure to so forward the application disenfranchises the voter with respect to a particular election.

(C) Whoever violates division (A) or (B) of this section is guilty of a felony of the fourth degree.

(D) As used in this section, "person who receives compensation for soliciting persons to apply to vote by absent voter's ballots" includes any effort, for compensation, to provide absent voter's ballot applications or to assist persons in completing those applications or returning them to the director of the board of elections of the county in which the applicant's voting residence is located.

Effective Date: 12-09-1997; 01-27-2006; 05-02-2006



Section 3599.22 - Prohibitions concerning printing of ballots.

(A) No person employed to print or engage in printing the official ballots shall knowingly do any of the following:

(1) Print or cause or permit to be printed an official ballot other than the official ballot furnished by the board of elections;

(2) Print or permit to be printed more ballots than are delivered to the board;

(3) Appropriate, give, deliver, or knowingly permit to be taken away any of such ballots by a person other than the person authorized by law to do so;

(4) Print such ballots on paper other than that provided in the contract with the board;

(5) Package or deliver to the board fewer ballots than the number the board directed to be printed.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 12-09-1997



Section 3599.23 - Prohibitions concerning election materials or papers.

(A) No printer or other person entrusted with the printing, custody, or delivery of registration cards or forms, ballots, blanks, pollbooks, cards of instruction, or other required papers shall do any of the following:

(1) Knowingly and unlawfully open or permit to be opened a sealed package containing ballots or other printed forms;

(2) Knowingly give or deliver to another not lawfully entitled to them, or unlawfully misplace or carry away, or knowingly fail to deliver, or knowingly destroy any such forms or packages of ballots, or a ballot, pollbooks, cards of instruction, or other required papers;

(3) Negligently lose or permit to be taken from the printer or other entrusted person any of the materials described in division (A)(2) of this section.

(B) No person entrusted with the preparation, custody, or delivery of marking devices shall do either of the following:

(1) Unlawfully open or permit to be opened a sealed package containing marking devices, or give or deliver to another not lawfully entitled to them any such marking devices;

(2) Unlawfully or carelessly use or negligently lose or permit to be taken from the printer or other entrusted person and fail to deliver or destroy any such marking devices.

(C) Whoever violates division (A)(1) or (2) or (B) of this section is guilty of a misdemeanor of the first degree. Whoever violates division (A)(3) of this section is guilty of a misdemeanor of the second degree.

Effective Date: 12-09-1997



Section 3599.24 - Interference with conduct of election.

(A) No person shall do any of the following:

(1) By force, fraud, or other improper means, obtain or attempt to obtain possession of the ballots, ballot boxes, or pollbooks;

(2) Recklessly destroy any property used in the conduct of elections;

(3) Attempt to intimidate an election officer, or prevent an election official from performing the official's duties;

(4) Knowingly tear down, remove, or destroy any of the registration lists or sample ballots furnished by the board of elections at the polling place;

(5) Loiter in or about a registration or polling place during registration or the casting and counting of ballots so as to hinder, delay, or interfere with the conduct of the registration or election;

(6) Remove from the voting place the pencils, cards of instruction, supplies, or other conveniences furnished to enable the voter to mark the voter's ballot.

(B) Whoever violates division (A)(1) or (2) of this section is guilty of a felony of the fifth degree. Whoever violates division (A)(3) , (4), (5), or (6) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996; 05-02-2006



Section 3599.25 - Inducing illegal voting.

(A) No person shall knowingly do any of the following:

(1) Counsel or advise another to vote at an election, knowing that the person is not a qualified voter;

(2) Advise, aid, or assist another person to go or come into a precinct for the purpose of voting in it, knowing that such person is not qualified to vote in it;

(3) Counsel, advise, or attempt to induce an election officer to permit a person to vote, knowing such person is not a qualified elector.

(B) Whoever violates division (A) of this section is guilty of a felony of the fourth degree.

Effective Date: 12-09-1997



Section 3599.26 - Tampering with ballots.

No person shall fraudulently put a ballot or ticket into a ballot box; or knowingly and willfully vote a ballot other than an official ballot lawfully obtained by the person from the precinct election authorities; or fraudulently or deceitfully change a ballot of an elector, by which such elector is prevented from voting for such candidates or on an issue as the elector intends to do; or mark a ballot of an elector except as authorized by section 3505.24 of the Revised Code; or hand a marked ballot to an elector to vote, with intent to ascertain how the elector voted; or furnish a ballot to an elector who cannot read, knowingly informing the elector that it contains a name different from the one that is printed or written thereon, to induce the elector to vote contrary to the elector's intentions; or unduly delay or hinder an elector from applying for registration, registering, or from attempting to vote or voting; or knowingly print or distribute a ballot contrary to law.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.27 - Possession of or tampering with voting machine, automatic tabulating equipment, or marking device prohibited.

No unauthorized person shall have in the person's possession any voting machine that may be owned or leased by any county or any of the parts or the keys thereof. No person shall tamper or attempt to tamper with, deface, impair the use of, destroy, or otherwise injure in any manner any voting machine.

No unauthorized person shall have in the person's possession any marking device, automatic tabulating equipment, or any of the parts, appurtenances, or accessories thereof. No person shall tamper or attempt to tamper with, deface, impair the use of, destroy, or otherwise change or injure in any manner any marking device, automatic tabulating equipment, or any appurtenances or accessories thereof.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.28 - False signatures.

No person, with intent to defraud or deceive, shall write or sign the name of another person to any document, petition, registration card, or other book or record authorized or required by Title XXXV [35] of the Revised Code.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.29 - Possession of false records.

No person shall have in the person's possession a falsely made, altered, forged, or counterfeited registration card, form, or list, pollbook, tally sheet, or list of election returns of an election, knowing it to be such, with intent to hinder, defeat, or prevent a fair expression of the popular will at such election.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.31 - Failure of officer of law to assist election officers.

No officer of the law shall fail to obey forthwith an order of the presiding judge and aid in enforcing a lawful order of the presiding judges at an election, against persons unlawfully congregating or loitering within one hundred feet of a polling place, hindering or delaying an elector from reaching or leaving the polling place, soliciting or attempting, within one hundred feet of the polling place, to influence an elector in casting the elector's vote, or interfering with the registration of voters or casting and counting of the ballots.

Whoever violates this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Amended by 129th General AssemblyFile No.40,HB 194, §1 Made subject to referendum in the Nov. 6, 2012 election. The version of this section thus amended was repealed by 129th General AssemblyFile No.105,SB 295, §1, eff. 8/15/2012.

Effective Date: 12-09-1997



Section 3599.32 - General prohibition concerning election officials.

No official upon whom a duty is imposed by an election law for the violation of which no penalty is otherwise provided shall knowingly disobey such election law.

Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 12-09-1997



Section 3599.33 - Fraudulent marking or altering ballots or election records.

No person, from the time ballots are cast or counted until the time has expired for using them as evidence in a recount or contest of election, shall willfully and with fraudulent intent make any mark or alteration on any ballot; or inscribe, write, or cause to be inscribed or written in or upon a registration form or list, pollbook, tally sheet, or list, lawfully made or kept at an election, or in or upon a book or paper purporting to be such, or upon an election return, or upon a book or paper containing such return the name of a person not entitled to vote at such election or not voting thereat, or a fictitious name, or, within such time, wrongfully change, alter, erase, or tamper with a name, word, or figure contained in such pollbook, tally sheet, list, book, or paper; or falsify, mark, or write thereon with intent to defeat, hinder, or prevent a fair expression of the will of the people at such election.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.34 - Prohibitions concerning destruction of election records.

No person, from the time ballots are cast or voted until the time has expired for using them in a recount or as evidence in a contest of election, shall unlawfully destroy or attempt to destroy the ballots, or permit such ballots or a ballot box or pollbook used at an election to be destroyed; or destroy, falsify, mark, or write in a name on any such ballot that has been voted.

Whoever violates this section is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996



Section 3599.35 - Proxies not to be given by party representatives - impersonation of representatives.

No party committeeperson or party delegate or alternate chosen at an election, or a delegate or alternate appointed to a convention provided by law, shall give or issue a proxy or authority to another person to act or vote in that person's stead.

No person shall knowingly or fraudulently act or vote or attempt to impersonate, act, or vote in place of that committeeperson, delegate, or alternate.

Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 12-09-1997



Section 3599.36 - Election falsification.

No person, either orally or in writing, on oath lawfully administered or in a statement made under penalty of election falsification, shall knowingly state a falsehood as to a material matter relating to an election in a proceeding before a court, tribunal, or election official, or in a matter in relation to which an oath or statement under penalty of election falsification is authorized by law, including a statement required for verifying or filing any declaration of candidacy, declaration of intent to be a write-in candidate, nominating petition, or other petition presented to or filed with the secretary of state, a board of elections, or any other public office for the purpose of becoming a candidate for any elective office, including the office of a political party, for the purpose of submitting a question or issue to the electors at an election, or for the purpose of forming a political party.

Whoever violates this section is guilty of election falsification, a felony of the fifth degree.

Every paper, card, or other document relating to any election matter that calls for a statement to be made under penalty of election falsification shall be accompanied by the following statement in bold face capital letters: "Whoever commits election falsification is guilty of a felony of the fifth degree."

Effective Date: 12-09-1997



Section 3599.37 - Disobedience of subpoena concerning violation of election laws.

(A) No person having been subpoenaed or ordered to appear before a grand jury, court, board, or officer in a proceeding or prosecution upon a complaint, information, affidavit, or indictment for an offense under an election law shall do either of the following:

(1) Fail to appear or, having appeared, refuse to answer a question pertinent to the matter under inquiry or investigation;

(2) Refuse to produce, upon reasonable notice, any material, books, papers, documents, or records in that person's possession or under that person's control.

(B) Whoever violates division (A) of this section, unless the violator personally appears before the grand jury, court, board, or officer and asserts the protection of the violator's constitutional rights, is guilty of a misdemeanor of the first degree.

Effective Date: 12-09-1997; 2007 HB119 09-29-2007



Section 3599.38 - Illegally influencing voters while performing election duties.

(A) No election official, observer, deputy sheriff, special deputy sheriff, or police officer, while performing that person's duties related to the casting of votes, shall do either of the following:

(1) Wear any badge, sign, or other insignia or thing indicating that person's preference for any candidate or for any question submitted at an election;

(2) Influence or attempt to influence any voter to cast the voter's ballot for or against any candidate or issue submitted at an election.

(B) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 12-09-1997; 2006 HB3 05-02-2006



Section 3599.39 - Second conviction under election laws.

Any person convicted of a violation of any provision of Title XXXV [35] of the Revised Code, who is again convicted of a violation of any such provision, whether such conviction is for the same offense or not, is on such second conviction guilty of a felony of the fourth degree, and in addition, shall be disfranchised.

Effective Date: 12-09-1997



Section 3599.40 - General penalty.

Except as otherwise provided in section 3599.39 of the Revised Code, whoever violates any provision of Title XXXV [35] of the Revised Code, unless otherwise provided in such title, and whoever violates division (D) of section 9.03 of the Revised Code, is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.114,HB 326, §1, eff. 9/5/2012.

Effective Date: 12-09-1997



Section 3599.41 - Person violating election laws may testify against other violators.

A person violating any provision of Title XXXV [35] of the Revised Code is a competent witness against another person so offending, and may attend and testify at a trial, hearing, or investigation thereof.

Effective Date: 10-01-1953



Section 3599.42 - Prima-facie case of fraud.

A violation of any provision of Title XXXV [35] of the Revised Code constitutes a prima-facie case of fraud within the purview of such title.

Effective Date: 10-01-1953



Section 3599.43 - Prohibitions concerning communication purporting to be from board of elections.

No person, not authorized by a board of elections, shall send or transmit to any other person any written or oral communication which purports to be a communication from a board of elections, or which reasonably construed appears to be a communication from such a board and which was intended to be so construed.

Whoever violates this section shall be fined not less than one hundred nor more than one thousand dollars or imprisoned not more than six months or both.

Effective Date: 09-16-1963



Section 3599.44 - [Repealed].

Effective Date: 07-23-1974



Section 3599.45 - Candidates prohibited from accepting contributions from medicaid providers.

(A) No candidate for the office of attorney general or county prosecutor or such a candidate's campaign committee shall knowingly accept any contribution from a provider of services or goods under contract with the department of job and family services pursuant to the medicaid program of Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, or from any person having an ownership interest in the provider.

As used in this section "candidate," "campaign committee," and "contribution" have the same meaning as in section 3517.01 of the Revised Code.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-2000









Title [37] XXXVII HEALTH - SAFETY - MORALS

Chapter 3701 - DEPARTMENT OF HEALTH

Section 3701.01 - Department of health definitions.

As used in sections 3701.01, 3701.04, 3701.08, 3701.09, and 3701.37 to 3701.45 of the Revised Code:

(A) "The federal act" means Title VI of the "Public Health Service Act," 60 Stat. 1041 (1946), 42 U.S.C. 291, as amended.

(B) "The surgeon general" means the surgeon general of the public health service of the United States or such other officer or employee of the United States responsible for administration of the federal act.

(C) "Hospital" includes public health centers and general, mental, chronic disease, and other types of hospitals, and related facilities, such as laboratories, outpatient departments, nurses' home facilities, extended care facilities, self-care units, and central service facilities operated in connection with hospitals, and also includes education and training facilities for health professions personnel operated as an integral part of a hospital, but does not include any hospital furnishing primarily domiciliary care.

(D) "Public health center" means a publicly owned facility for the housing of the public health services of a community and one which makes available equipment to aid physicians in the prevention, diagnosis, and treatment of disease.

(E) "Nonprofit hospital," or "nonprofit" as applied to a facility, means any hospital or facility owned and operated by one or more nonprofit corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

(F) "Medical facilities" means outpatient facilities, rehabilitation facilities, and facilities for long-term care, including nursing homes, as those terms are defined in the federal act, and such other facilities for which federal aid may be authorized under the federal act.

Effective Date: 10-10-2000



Section 3701.02 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 3701.021 - Director of health to adopt rules.

(A) The director of health shall adopt, in accordance with Chapter 119. of the Revised Code, such rules as are necessary to carry out sections 3701.021 to 3701.0210 of the Revised Code, including, but not limited to, rules to establish the following:

(1) Medical and financial eligibility requirements for the program for medically handicapped children;

(2) Eligibility requirements for providers of services for medically handicapped children;

(3) Procedures to be followed by the department of health in disqualifying providers for violating requirements adopted under division (A)(2) of this section;

(4) Procedures to be used by the department regarding application for diagnostic services under division (B) of section 3701.023 of the Revised Code and payment for those services under division (E) of that section;

(5) Standards for the provision of service coordination by the department of health and city and general health districts;

(6) Procedures for the department to use to determine the amount to be paid annually by each county for services for medically handicapped children and to allow counties to retain funds under divisions (A)(2) and (3) of section 3701.024 of the Revised Code;

(7) Financial eligibility requirements for services for Ohio residents twenty-one years of age or older who have cystic fibrosis;

(8) Criteria for payment of approved providers who provide services for medically handicapped children;

(9) Criteria for the department to use in determining whether the payment of health insurance premiums of participants in the program for medically handicapped children is cost-effective;

(10) Procedures for appeal of denials of applications under divisions (A) and (D) of section 3701.023 of the Revised Code, disqualification of providers, and amounts paid for services;

(11) Terms of appointment for members of the medically handicapped children's medical advisory council created in section 3701.025 of the Revised Code;

(12) Eligibility requirements for the hemophilia program, including income and hardship requirements;

(13) If a manufacturer discount program is established under division (J)(1) of section 3701.023 of the Revised Code, procedures for administering the program, including criteria and other requirements for participation in the program by manufacturers of drugs and nutritional formulas.

(B) The department of health shall develop a manual of operational procedures and guidelines for the program for medically handicapped children to implement sections 3701.021 to 3701.0210 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.0211 - Application for federal abstinence education funds.

For each year that federal funds are made available to states under Title V of the "Social Security Act," 124 Stat. 352 (2010), 42 U.S.C. 710, as amended, for use in providing abstinence education, the director of health shall submit to the United States secretary of health and human services an application for the allotment of those funds that is available to this state. The director shall use the funds received in accordance with any conditions under which the application was approved.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3701.022 - Medically handicapped children definitions.

As used in sections 3701.021 to 3701.0210 of the Revised Code:

(A) "Medically handicapped child" means an Ohio resident under twenty-one years of age who suffers primarily from an organic disease, defect, or a congenital or acquired physically handicapping and associated condition that may hinder the achievement of normal growth and development.

(B) "Provider" means a health professional, hospital, medical equipment supplier, and any individual, group, or agency that is approved by the department of health pursuant to division (C) of section 3701.023 of the Revised Code and that provides or intends to provide goods or services to a child who is eligible for the program for medically handicapped children.

(C) "Service coordination" means case management services provided to medically handicapped children that promote effective and efficient organization and utilization of public and private resources and ensure that care rendered is family-centered, community-based, and coordinated.

(D)

(1) "Third party" means any person or government entity other than the following:

(a) A medically handicapped child participating in the program for medically handicapped children or the child's parent or guardian;

(b) The department or any program administered by the department, including the "Maternal and Child Health Block Grant," Title V of the "Social Security Act," 95 Stat. 818 (1981), 42 U.S.C.A. 701, as amended;

(c) The "caring program for children" operated by the nonprofit community mutual insurance corporation.

(2) "Third party" includes all of the following:

(a) Any trust established to benefit a medically handicapped child participating in the program or the child's family or guardians, if the trust was established after the date the medically handicapped child applied to participate in the program;

(b) That portion of a trust designated to pay for the medical and ancillary care of a medically handicapped child, if the trust was established on or before the date the medically handicapped child applied to participate in the program;

(c) The program awarding reparations to victims of crime established under sections 2743.51 to 2743.72 of the Revised Code.

(E) "Third-party benefits" means any and all benefits paid by a third party to or on behalf of a medically handicapped child participating in the program or the child's parent or guardian for goods or services that are authorized by the department pursuant to division (B) or (D) of section 3701.023 of the Revised Code.

(F) "Hemophilia program" means the hemophilia program the department of health is required to establish and administer under section 3701.029 of the Revised Code.

Effective Date: 06-26-2003



Section 3701.023 - Program for medically handicapped children.

(A) The department of health shall review applications for eligibility for the program for medically handicapped children that are submitted to the department by city and general health districts and physician providers approved in accordance with division (C) of this section. The department shall determine whether the applicants meet the medical and financial eligibility requirements established by the director of health pursuant to division (A)(1) of section 3701.021 of the Revised Code, and by the department in the manual of operational procedures and guidelines for the program for medically handicapped children developed pursuant to division (B) of that section. Referrals of potentially eligible children for the program may be submitted to the department on behalf of the child by parents, guardians, public health nurses, or any other interested person. The department of health may designate other agencies to refer applicants to the department of health.

(B) In accordance with the procedures established in rules adopted under division (A)(4) of section 3701.021 of the Revised Code, the department of health shall authorize a provider or providers to provide to any Ohio resident under twenty-one years of age, without charge to the resident or the resident's family and without restriction as to the economic status of the resident or the resident's family, diagnostic services necessary to determine whether the resident has a medically handicapping or potentially medically handicapping condition.

(C) The department of health shall review the applications of health professionals, hospitals, medical equipment suppliers, and other individuals, groups, or agencies that apply to become providers. The department shall enter into a written agreement with each applicant who is determined, pursuant to the requirements set forth in rules adopted under division (A)(2) of section 3701.021 of the Revised Code, to be eligible to be a provider in accordance with the provider agreement required by the medical assistance program established under section 5111.01 of the Revised Code. No provider shall charge a medically handicapped child or the child's parent or guardian for services authorized by the department under division (B) or (D) of this section.

The department, in accordance with rules adopted under division (A)(3) of section 3701.021 of the Revised Code, may disqualify any provider from further participation in the program for violating any requirement set forth in rules adopted under division (A)(2) of that section. The disqualification shall not take effect until a written notice, specifying the requirement violated and describing the nature of the violation, has been delivered to the provider and the department has afforded the provider an opportunity to appeal the disqualification under division (H) of this section.

(D) The department of health shall evaluate applications from city and general health districts and approved physician providers for authorization to provide treatment services, service coordination, and related goods to children determined to be eligible for the program for medically handicapped children pursuant to division (A) of this section. The department shall authorize necessary treatment services, service coordination, and related goods for each eligible child in accordance with an individual plan of treatment for the child. As an alternative, the department may authorize payment of health insurance premiums on behalf of eligible children when the department determines, in accordance with criteria set forth in rules adopted under division (A)(9) of section 3701.021 of the Revised Code, that payment of the premiums is cost-effective.

(E) The department of health shall pay, from appropriations to the department, any necessary expenses, including but not limited to, expenses for diagnosis, treatment, service coordination, supportive services, transportation, and accessories and their upkeep, provided to medically handicapped children, provided that the provision of the goods or services is authorized by the department under division (B) or (D) of this section. Money appropriated to the department of health may also be expended for reasonable administrative costs incurred by the program. The department of health also may purchase liability insurance covering the provision of services under the program for medically handicapped children by physicians and other health care professionals.

Payments made to providers by the department of health pursuant to this division for inpatient hospital care, outpatient care, and all other medical assistance furnished to eligible recipients shall be made in accordance with rules adopted by the director of health pursuant to division (A) of section 3701.021 of the Revised Code.

The departments of health and job and family services shall jointly implement procedures to ensure that duplicate payments are not made under the program for medically handicapped children and the medical assistance program established under section 5111.01 of the Revised Code and to identify and recover duplicate payments.

(F) At the time of applying for participation in the program for medically handicapped children, a medically handicapped child or the child's parent or guardian shall disclose the identity of any third party against whom the child or the child's parent or guardian has or may have a right of recovery for goods and services provided under division (B) or (D) of this section. The department of health shall require a medically handicapped child who receives services from the program or the child's parent or guardian to apply for all third-party benefits for which the child may be eligible and require the child, parent, or guardian to apply all third-party benefits received to the amount determined under division (E) of this section as the amount payable for goods and services authorized under division (B) or (D) of this section. The department is the payer of last resort and shall pay for authorized goods or services, up to the amount determined under division (E) of this section for the authorized goods or services, only to the extent that payment for the authorized goods or services is not made through third-party benefits. When a third party fails to act on an application or claim for benefits by a medically handicapped child or the child's parent or guardian, the department shall pay for the goods or services only after ninety days have elapsed since the date the child, parents, or guardians made an application or claim for all third-party benefits. Third-party benefits received shall be applied to the amount determined under division (E) of this section. Third-party payments for goods and services not authorized under division (B) or (D) of this section shall not be applied to payment amounts determined under division (E) of this section. Payment made by the department shall be considered payment in full of the amount determined under division (E) of this section. Medicaid payments for persons eligible for the medical assistance program established under section 5111.01 of the Revised Code shall be considered payment in full of the amount determined under division (E) of this section.

(G) The department of health shall administer a program to provide services to Ohio residents who are twenty-one or more years of age who have cystic fibrosis and who meet the eligibility requirements established in rules adopted by the director of health pursuant to division (A)(7) of section 3701.021 of the Revised Code, subject to all provisions of this section, but not subject to section 3701.024 of the Revised Code.

(H) The department of health shall provide for appeals, in accordance with rules adopted under section 3701.021 of the Revised Code, of denials of applications for the program for medically handicapped children under division (A) or (D) of this section, disqualification of providers, or amounts paid under division (E) of this section. Appeals under this division are not subject to Chapter 119. of the Revised Code.

The department may designate ombudspersons to assist medically handicapped children or their parents or guardians, upon the request of the children, parents, or guardians, in filing appeals under this division and to serve as children's, parents', or guardians' advocates in matters pertaining to the administration of the program for medically handicapped children and eligibility for program services. The ombudspersons shall receive no compensation but shall be reimbursed by the department, in accordance with rules of the office of budget and management, for their actual and necessary travel expenses incurred in the performance of their duties.

(I) The department of health, and city and general health districts providing service coordination pursuant to division (A)(2) of section 3701.024 of the Revised Code, shall provide service coordination in accordance with the standards set forth in the rules adopted under section 3701.021 of the Revised Code, without charge, and without restriction as to economic status.

(J)

(1) The department of health may establish a manufacturer discount program under which a manufacturer of a drug or nutritional formula is permitted to enter into an agreement with the department to provide a discount on the price of the drug or nutritional formula distributed to medically handicapped children participating in the program for medically handicapped children. The program shall be administered in accordance with rules adopted under section 3701.021 of the Revised Code.

(2) If a manufacturer enters into an agreement with the department as described in division (J)(1) of this section, the manufacturer and the department may negotiate the amount and terms of the discount.

(3) In lieu of establishing a discount program as described in division (J)(1) of this section, the department and a manufacturer of a drug or nutritional formula may discuss a donation of drugs, nutritional formulas, or money by the manufacturer to the department.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 09-29-2005



Section 3701.024 - County's share for program for medically handicapped children.

(A)

(1) Under a procedure established in rules adopted under section 3701.021 of the Revised Code, the department of health shall determine the amount each county shall provide annually for the program for medically handicapped children, based on a proportion of the county's total general property tax duplicate, not to exceed one-tenth of a mill, and charge the county for any part of expenses incurred under the program for treatment services on behalf of medically handicapped children having legal settlement in the county that is not paid from federal funds or through the medical assistance program established under section 5111.01 of the Revised Code. The department shall not charge the county for expenses exceeding the difference between the amount determined under division (A)(1) of this section and any amounts retained under divisions (A)(2) and (3) of this section.

All amounts collected by the department under division (A)(1) of this section shall be deposited into the state treasury to the credit of the medically handicapped children-county assessment fund, which is hereby created. The fund shall be used by the department to comply with sections 3701.021 to 3701.028 of the Revised Code.

(2) The department, in accordance with rules adopted under section 3701.021 of the Revised Code, may allow each county to retain up to ten per cent of the amount determined under division (A)(1) of this section to provide funds to city or general health districts of the county with which the districts shall provide service coordination, public health nursing, or transportation services for medically handicapped children.

(3) In addition to any amount retained under division (A)(2) of this section, the department, in accordance with rules adopted under section 3701.021 of the Revised Code, may allow counties that it determines have significant numbers of potentially eligible medically handicapped children to retain an amount equal to the difference between:

(a) Twenty-five per cent of the amount determined under division (A)(1) of this section;

(b) Any amount retained under division (A)(2) of this section.

Counties shall use amounts retained under division (A)(3) of this section to provide funds to city or general health districts of the county with which the districts shall conduct outreach activities to increase participation in the program for medically handicapped children.

(4) Prior to any increase in the millage charged to a county, the director of health shall hold a public hearing on the proposed increase and shall give notice of the hearing to each board of county commissioners that would be affected by the increase at least thirty days prior to the date set for the hearing. Any county commissioner may appear and give testimony at the hearing. Any increase in the millage any county is required to provide for the program for medically handicapped children shall be determined, and notice of the amount of the increase shall be provided to each affected board of county commissioners, no later than the first day of June of the fiscal year next preceding the fiscal year in which the increase will take effect.

(B) Each board of county commissioners shall establish a medically handicapped children's fund and shall appropriate thereto an amount, determined in accordance with division (A)(1) of this section, for the county's share in providing medical, surgical, and other aid to medically handicapped children residing in such county and for the purposes specified in divisions (A)(2) and (3) of this section. Each county shall use money retained under divisions (A)(2) and (3) of this section only for the purposes specified in those divisions.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003



Section 3701.025 - Medically handicapped children's medical advisory council.

There is hereby created the medically handicapped children's medical advisory council consisting of twenty-one members to be appointed by the director of health for terms set in accordance with rules adopted by the director under division (A)(11) of section 3701.021 of the Revised Code. The medically handicapped children's medical advisory council shall advise the director regarding the administration of the program for medically handicapped children, the suitable quality of medical practice for providers, and the requirements for medical eligibility for the program.

All members of the council shall be licensed physicians, surgeons, dentists, and other professionals in the field of medicine, representative of the various disciplines involved in the treatment of children with medically handicapping conditions, and representative of the treatment facilities involved, such as hospitals, private and public health clinics, and private physicians' offices, and shall be eligible for the program.

Members of the council shall receive no compensation, but shall receive their actual and necessary travel expenses incurred in the performance of their official duties in accordance with the rules of the office of budget and management.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.026 - Right of subrogation against liable third party.

(A) The acceptance of assistance under the program for medically handicapped children gives a right of subrogation to the department of health against the liability of a third party for the costs of goods or services paid by the department under division (E) of section 3701.023 of the Revised Code. The department's subrogation claim shall not exceed the total cost of the goods and services paid under division (E) of section 3701.023 of the Revised Code.

(B) To enforce its subrogation rights, the department may do any of the following:

(1) Intervene or join in any action or proceeding brought by a medically handicapped child or his parent or guardian against any third party who may be liable for the cost of goods and services paid under division (E) of section 3701.023 of the Revised Code;

(2) Institute and pursue legal proceedings against any third party who may be liable for the cost of goods and services paid under division (E) of section 3701.023 of the Revised Code;

(3) Initiate legal proceedings in conjunction with a medically handicapped child or his parent or guardian against any third party who may be liable for the cost of goods and services paid under division (E) of section 3701.023 of the Revised Code.

(C) When an action or claim is brought against a third party by a medically handicapped child participating in the program or his parent or guardian, the entire amount of any settlement or compromise of the action or claim, or any court award or judgment, is subject to the subrogation right of the department. If all or part of settlement, compromise, award, or judgment is established in the form of a trust to benefit the child or his family or guardians, the department may waive its right of subrogation against all or part of the trust. Any settlement, compromise, award, or judgment that excludes the costs of goods and services paid under division (E) of section 3701.023 of the Revised Code shall not preclude the department from enforcing its subrogation right under this section.

(D) No settlement, compromise, judgment, or award or any recovery in any action or claim by a medically handicapped child or his parent or guardian when the department has a right of subrogation shall be made final without first giving the department notice and the opportunity to perfect its right of subrogation. If the department is not given notice, the child, parent, or guardian is liable to reimburse the department for the cost of goods and services paid under division (E) of section 3701.023 of the Revised Code out of any recovery received. The third party becomes liable to the department as soon as the third party is notified in writing of the valid claims for subrogation under this section.

(E) Subrogation does not apply to that portion of any judgment, award, settlement, or compromise of a claim, to the extent that attorney's fees, costs, or other expenses are incurred by a medically handicapped child or his parent or guardian in securing the judgment, award, settlement, or compromise, or to the extent that the cost of goods and services specified in divisions (B) and (D) of section 3701.023 of the Revised Code are paid by the child, parent, or guardian. Attorney's fees and costs or other expenses in securing any recovery shall not be assessed against any subrogated claim of the department.

Effective Date: 01-14-1993



Section 3701.027 - Grant programs.

The department of health shall administer funds received from the "Maternal and Child Health Block Grant," Title V of the "Social Security Act," 95 Stat. 818 (1981), 42 U.S.C.A. 701, as amended, for programs including the program for medically handicapped children, and to provide technical assistance and consultation to city and general health districts and local health planning organizations in implementing local, community-based, family-centered, coordinated systems of care for medically handicapped children. The department may make grants to persons and other entities for the provision of services with the funds. In addition, the department may use the funds to purchase liability insurance covering the provision of services under the programs by physicians and other health care professionals, and to pay health insurance premiums on behalf of medically handicapped children participating in the program for medically handicapped children when the department determines, in accordance with criteria set forth in rules adopted under division (A)(9) of section 3701.021 of the Revised Code, that payment of the premiums is cost effective.

In determining eligibility for services provided with funds received from the "Maternal and Child Health Block Grant," the department may use the application form established under section 5111.013 of the Revised Code. The department may require applicants to furnish their social security numbers.

Effective Date: 01-14-1993



Section 3701.028 - Confidentiality.

(A) The following records of the program for medically handicapped children and of programs funded with funds received from the "Maternal and Child Health Block Grant," Title V of the "Social Security Act," 95 Stat. 818 (1981), 42 U.S.C.A. 701, as amended, are confidential and are not public records within the meaning of section 149.43 of the Revised Code:

(1) Records that pertain to medical history, diagnosis, treatment, or medical condition;

(2) Reports of psychological diagnosis and treatment and reports of social workers;

(3) Reports of public health nurses.

(B) The department of health shall not release any records specified in division (A) of this section without consent of the subject of the record or, if the subject is a minor, his parent or guardian, except as necessary to do any of the following:

(1) Administer the program for medically handicapped children or other programs funded with funds received from the "Maternal and Child Health Block Grant";

(2) Coordinate the provision of services under the programs with other state agencies and city and general health districts;

(3) Coordinate payment of providers.

No person or government entity to whom the director, for the purposes specified in this division, releases records described in division (A) of this section shall release those records without consent of the subject of the record or, if the subject is a minor, his parent or guardian, except as necessary for any of the reasons described in this division.

Effective Date: 01-14-1993



Section 3701.029 - Hemophilia program to provide payment of health insurance premiums for Ohio residents.

Subject to available funds, the department of health shall establish and administer a hemophilia program to provide payment of health insurance premiums for Ohio residents who meet all of the following requirements:

(A) Have been diagnosed with hemophilia or a related bleeding disorder;

(B) Are at least twenty-one years of age;

(C) Meet the eligibility requirements established by rules adopted under division (A)(12) of section 3701.021 of the Revised Code.

Effective Date: 09-26-2003



Section 3701.0210 - Hemophilia advisory subcommittee.

The medically handicapped children's medical advisory council shall appoint a hemophilia advisory subcommittee to advise the director of health and council on all matters pertaining to the care and treatment of persons with hemophilia. The duties of the subcommittee include, but are not limited to, the monitoring of care and treatment of children and adults who suffer from hemophilia or from other similar blood disorders.

The subcommittee shall consist of not fewer than fifteen members, each of whom shall be appointed to terms of four years. The members of the subcommittee shall elect a chairperson from among the appointed membership to serve a term of two years. Members of the subcommittee shall serve without compensation, except that they may be reimbursed for travel expenses to and from meetings of the subcommittee.

Members shall be appointed to represent all geographic areas of this state. Not fewer than five members of the subcommittee shall be persons with hemophilia or family members of persons with hemophilia. Not fewer than five members shall be providers of health care services to persons with hemophilia. Not fewer than five members shall be experts in fields of importance to treatment of persons with hemophilia, including experts in infectious diseases, insurance, and law.

Notwithstanding section 101.83 of the Revised Code, that section does not apply to the medically handicapped children's medical advisory council hemophilia advisory subcommittee, and the subcommittee shall not expire under that section.

Effective Date: 06-26-2003



Section 3701.03 - General duties of director of health.

(A) The director of health shall perform duties that are incident to the director's position as chief executive officer of the department of health. The director shall administer the laws relating to health and sanitation and the rules of the department of health. The director may designate employees of the department and, during a public health emergency, other persons to administer the laws and rules on the director's behalf.

(B) Nothing in this section authorizes any action that prevents the fulfillment of duties or impairs the exercise of authority established by law for any other person or entity.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.031 - federal grants for monitoring, studying and preventing pregnancy losses.

(A) The director of health shall accept and administer grants received from the federal government or other sources, public or private, that are made available for use in monitoring, studying, and preventing pregnancy losses. To the extent that funding from grants is available, the director shall do the following:

(1) Establish a population-based pregnancy loss registry to monitor the incidence of various types of pregnancy losses that occur in this state, make appropriate epidemiological studies to determine any causal relations of the pregnancy losses with occupational, nutritional, environmental, genetic, or infectious conditions, and determine what can be done to prevent such losses;

(2) Advise, consult, cooperate with, and assist, by contract or otherwise, agencies of the state and federal government, agencies of governments of other states, agencies of political subdivisions of this state, universities, private organizations, corporations, and associations for the purpose of division (A)(1) of this section.

(B) The director may adopt rules pursuant to Chapter 119. of the Revised Code to specify the reporting requirements for physicians as necessary to accomplish the purposes of this section.

(C) As used in this section, "pregnancy loss" means a termination of pregnancy within the first twenty weeks of pregnancy either spontaneously or by means other than the purposeful termination of a pregnancy as described in section 2919.11 of the Revised Code.

Effective Date: 06-30-1997



Section 3701.032 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3701.04 - Director of health - powers and duties.

(A) The director of health shall:

(1) Require reports and make inspections and investigations that the director considers necessary;

(2) Provide administration, appoint personnel, make reports, and take other action as necessary to comply with the requirements of the "Construction and Modernization of Hospitals and Other Medical Facilities Act," Title VI of the "Public Health Service Act," 60 Stat. 1041 (1946), 42 U.S.C. 291, as amended, and the regulations adopted under that act;

(3) Procure by contract the temporary or intermittent services of experts, consultants, or organizations when those services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties;

(4) Enter into agreements for the utilization of the facilities and services of other departments, agencies, and institutions, public or private;

(5) On behalf of the state, solicit, accept, hold, administer, and deposit in the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code, any grant, gift, devise, bequest, or contribution made to assist in meeting the cost of carrying out the director's responsibilities and expend the grant, gift, devise, bequest, or contribution for the purpose for which made. Fees collected by the director in connection with meetings and conferences shall also be credited to the fund and expended for the purposes for which paid.

(6) Make an annual report to the governor on activities and expenditures, including recommendations for such additional legislation as the director considers appropriate to furnish adequate hospital, clinic, and similar facilities to the people of this state.

(B) The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules jointly with the executive director of the emergency management agency to do both of the following, as required by section 5502.281 of the Revised Code:

(1) Advise, assist, consult with, and cooperate with agencies and political subdivisions of this state to establish and maintain a statewide system for recruiting, registering, training, and deploying volunteers reasonably necessary to respond to an emergency declared by the state or a political subdivision;

(2) Establish fees, procedures, standards, and requirements necessary for recruiting, registering, training, and deploying the volunteers.

(C) The director of health may enter into agreements to sell services offered by the department of health to boards of health of city and general health districts and to other departments, agencies, and institutions of this state, other states, or the United States. Fees collected by the director for the sale of services shall be deposited into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Effective Date: 02-12-2004; 04-14-2006



Section 3701.041 - State employee assistance program - employee assistance general services fund.

(A) The employee assistance program is hereby established for the purpose of referring state employees paid by warrant of the director of budget and management who are in need of medical, social, or other services to providers of those services.

The director of health, in consultation with the director of budget and management, shall determine a rate at which the payrolls of all state agencies with employees paid by warrant of the director of budget and management shall be charged each pay period that is sufficient to cover the costs of administering the program. The rate shall be based upon the total number of such employees and may be adjusted as the director of health, in consultation with the director of budget and management, considers necessary. All money collected from the assessment shall be deposited in the state treasury to the credit of the employee assistance general services fund, which is hereby created. The fund shall be used by the director of health to administer the program.

(B) Records of the identity, diagnosis, prognosis, or treatment of any person that are maintained in connection with the employee assistance program created in division (A) of this section are not public records under section 149.43 of the Revised Code and shall be disclosed only as provided in division (C) of this section.

(C)

(1) Records described in division (B) of this section may be disclosed with the prior written consent of the person who is the subject of the record.

(2) Records described in division (B) of this section may be disclosed with or without the prior written consent of the person who is the subject of the record under the following conditions:

(a) To medical personnel to the extent necessary to meet a bona fide medical emergency;

(b) To qualified personnel for the purpose of conducting scientific research, management audits, financial audits, or program evaluation, but the personnel shall not directly or indirectly identify any person who is the subject of the record in any report of the research, audit, or evaluation or in any other manner;

(c) If authorized by an appropriate order of a court of competent jurisdiction granted after a showing of good cause. In determining good cause, the court shall weigh the public interest and the need for disclosure against injury to the person who is the subject of the record and to the employee assistance program. Upon granting such an order, the court shall, in determining the extent to which the disclosure of all or any part of any record is necessary, impose appropriate safeguards against unauthorized disclosure.

(D) Except as authorized by a court order described in division (C)(2)(c) of this section, no record described in division (B) of this section may be used to initiate or substantiate criminal charges against the person who is the subject of the record or to conduct any investigation of such a person.

Effective Date: 07-24-1990; 12-01-2006



Section 3701.042 - [Repealed].

Effective Date: 01-01-1998



Section 3701.043 - Medicare initial certification fund - fees.

If authorized by federal statute or regulation, the director of health may establish and collect fees for conducting the initial certification of any person or entity as a provider of health services for purposes of the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended. The fee established for conducting an initial medicare certification shall not exceed the actual and necessary costs incurred by the department of health in conducting the certification.

All fees collected under this section shall be deposited into the state treasury to the credit of the medicare initial certification fund, which is hereby created. Money credited to the fund shall be used solely to pay the costs of conducting initial medicare certifications.

Effective Date: 09-29-1999



Section 3701.044 - Contract to conduct competency examination or evaluation.

When the director of health or department of health is required or authorized to conduct or administer an examination or evaluation of individuals for the purpose of determining competency or for the purpose of issuing a license, certificate, registration, or other authority to practice or perform duties, the director or department may provide for the examination or evaluation by contracting with any public or private entity to conduct or administer the examination or evaluation. The contract may authorize the entity to collect and retain, as all or part of the entity's compensation under the contract, any fee paid by an individual for the examination or evaluation. An entity authorized to collect and retain a fee is not required to deposit the fee into the state treasury.

Except when considered to be necessary by the director or department, the director or department shall not disclose test materials, examinations, or evaluation tools used in any examination or evaluation the director or department conducts, administers, or provides for by contract. The test materials, examinations, and evaluation tools are not public records for the purpose of section 149.43 of the Revised Code and are not subject to inspection or copying under section 1347.08 of the Revised Code.

Effective Date: 09-29-1999



Section 3701.045 - Child fatality review boards conducting reviews.

(A) The department of health, in consultation with the children's trust fund board established under section 3109.15 of the Revised Code and any bodies acting as child fatality review boards on October 5, 2000, shall adopt rules in accordance with Chapter 119. of the Revised Code that establish a procedure for child fatality review boards to follow in conducting a review of the death of a child. The rules shall do all of the following:

(1) Establish the format for the annual reports required by section 307.626 of the Revised Code;

(2) Establish guidelines for a child fatality review board to follow in compiling statistics for annual reports so that the reports do not contain any information that would permit any person's identity to be ascertained from a report;

(3) Establish guidelines for a child fatality review board to follow in creating and maintaining the comprehensive database of child deaths required by section 307.623 of the Revised Code, including provisions establishing uniform record-keeping procedures;

(4) Establish guidelines for reporting child fatality review data to the department of health or a national child death review database, either of which must maintain the confidentiality of information that would permit a person's identity to be ascertained;

(5) Establish guidelines, materials, and training to help educate members of child fatality review boards about the purpose of the review process and the confidentiality of the information described in section 307.629 of the Revised Code and to make them aware that such information is not a public record under section 149.43 of the Revised Code.

(B) On or before the thirtieth day of September of each year, the department of health and the children's trust fund board jointly shall prepare and publish a report organizing and setting forth the data from the department of health child death review database or the national child deathreview database, data in all the reports provided by child fatality review boards in their annual reports for the previous calendar year, and recommendations for any changes to law and policy that might prevent future deaths. The department and the children's trust fund board jointly shall provide a copy of the report to the governor, the speaker of the house of representatives, the president of the senate, the minority leaders of the house of representatives and the senate, each county or regional child fatality review board, and each county or regional family and children first council.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-2000



Section 3701.046 - Grants for women's health services - application.

The director of health is authorized to make grants for women's health services from funds appropriated for that purpose by the general assembly.

None of the funds received through grants for women's health services shall be used to provide abortion services. None of the funds received through these grants shall be used for counseling for or referrals for abortion, except in the case of a medical emergency. These funds shall be distributed by the director to programs that the department of health determines will provide services that are physically and financially separate from abortion-providing and abortion-promoting activities, and that do not include counseling for or referrals for abortion, other than in the case of medical emergency.

These women's health services include and are limited to the following: pelvic examinations and laboratory testing; breast examinations and patient education on breast cancer; screening for cervical cancer; screening and treatment for sexually transmitted diseases and HIV screening; voluntary choice of contraception, including abstinence and natural family planning; patient education and pre-pregnancy counseling on the dangers of smoking, alcohol, and drug use during pregnancy; education on sexual coercion and violence in relationships; and prenatal care or referral for prenatal care. These health care services shall be provided in a medical clinic setting by persons authorized under Chapter. 4731 of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery; authorized under Chapter 4730. of the Revised Code to practice as a physician assistant; licensed under Chapter 4723. of the Revised Code as a registered nurse or licensed practical nurse; or licensed under Chapter 4757. of the Revised Code as a social worker, independent social worker, professional clinical counselor, or professional counselor.

The director shall adopt rules under Chapter 119. of the Revised Code specifying reasonable eligibility standards that must be met to receive the state funding and provide reasonable methods by which a grantee wishing to be eligible for federal funding may comply with these requirements for state funding without losing its eligibility for federal funding.

Each applicant for these funds shall provide sufficient assurance to the director of all of the following:

(A) The program shall not discriminate in the provision of services based on an individual's religion, race, national origin, handicapping condition, age, sex, number of pregnancies, or marital status;

(B) The program shall provide services without subjecting individuals to any coercion to accept services or to employ any particular methods of family planning;

(C) Acceptance of services shall be solely on a voluntary basis and may not be made a prerequisite to eligibility for, or receipt of, any other service, assistance from, or participation in, any other program of the service provider;

(D) Any charges for services provided by the program shall be based on the patient's ability to pay and priority in the provision of services shall be given to persons from low-income families.

In distributing these grant funds, the director shall give priority to grant requests from local departments of health for women's health services to be provided directly by personnel of the local department of health. The director shall issue a single request for proposals for all grants for women's health services. The director shall send a notification of this request for proposals to every local department of health in this state and shall place a notification on the department's web site. The director shall allow at least thirty days after issuing this notification before closing the period to receive applications.

After the closing date for receiving grant applications, the director shall first consider grant applications from local departments of health that apply for grants for women's health services to be provided directly by personnel of the local department of health. Local departments of health that apply for grants for women's health services to be provided directly by personnel of the local department of health need not provide all the listed women's health services in order to qualify for a grant. However, in prioritizing awards among local departments of health that qualify for funding under this paragraph, the director may consider, among other reasonable factors, the comprehensiveness of the women's health services to be offered, provided that no local department of health shall be discriminated against in the process of awarding these grant funds because the applicant does not provide contraception.

If funds remain after awarding grants to all local departments of health that qualify for the priority, the director may make grants to other applicants. Awards to other applicants may be made to those applicants that will offer all eight of the listed women's health services or that will offer all of the services except contraception. No applicant shall be discriminated against in the process of awarding these grant funds because the applicant does not provide contraception.

Effective Date: 03-30-2006



Section 3701.047 - Agreement to promote federally qualified health centers.

(A) As used in this section:

(1) "Federally qualified health center" means a health center that receives a federal public health services grant under the "Public Health Services Act," 117 Stat. 2020, 42 U.S.C. 254b, as amended, or another health center designated by the U.S. Health Resources and Services Administration as a federally qualified health center.

(2) "Federally qualified health center look-alike" means a public or not-for-profit health center that meets the eligibility requirements to receive a federal public health services grant under the "Public Health Services Act," 117 Stat. 2020, 42 U.S.C. 254b, as amended, but does not receive grant funding.

(B) The department of health may enter into an agreement with the state's primary care association to promote the establishment of new federally qualified health centers and federally qualified health center look-alikes.

The department and the association may assist local communities and community health centers by providing grants and grant writing assistance to establish health centers as defined in 42 U.S.C. 254b, regardless of whether the health centers apply for a grant under that section.

Effective Date: 2007 HB119 06-30-2007



Section 3701.05 - Annual report to health officials and public.

The director of health shall keep health officials and the general public fully informed in a printed annual report in regard to the work of the department of health and on the progress that is being made in studying the cause and prevention of disease and such kindred subjects as may contribute to the welfare of the people of the state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1985



Section 3701.06 - Right of entry to investigate violations.

The director of health and any person the director authorizes may, without fee or hindrance, enter, examine, and survey all grounds, vehicles, apartments, buildings, and places in furtherance of any duty laid upon the director or department of health or where the director has reason to believe there exists a violation of any health law or rule.

Effective Date: 02-12-2004



Section 3701.07 - Rules defining and classifying hospitals and dispensaries - reporting of information - residents' rights advocates to register with department.

(A) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code defining and classifying hospitals and dispensaries and providing for the reporting of information by hospitals and dispensaries. Except as otherwise provided in the Revised Code, the rules providing for the reporting of information shall not require inclusion of any confidential patient data or any information concerning the financial condition, income, expenses, or net worth of the facilities other than that financial information already contained in those portions of the medicare or medicaid cost report that is necessary for the department of health to certify the per diem cost under section 3701.62 of the Revised Code. The rules may require the reporting of information in the following categories:

(1) Information needed to identify and classify the institution;

(2) Information on facilities and type and volume of services provided by the institution;

(3) The number of beds listed by category of care provided;

(4) The number of licensed or certified professional employees by classification;

(5) The number of births that occurred at the institution the previous calendar year;

(6) Any other information that the director considers relevant to the safety of patients served by the institution.

Every hospital and dispensary, public or private, annually shall register with and report to the department of health. Reports shall be submitted in the manner prescribed in rules adopted under this division.

(B) Every governmental entity or private nonprofit corporation or association whose employees or representatives are defined as residents' rights advocates under divisions (E)(1) and (2) of section 3721.10 of the Revised Code shall register with the department of health on forms furnished by the director of health and shall provide such reasonable identifying information as the director may prescribe.

The department shall compile a list of the governmental entities, corporations, or associations registering under this division and shall update the list annually. Copies of the list shall be made available to nursing home administrators as defined in division (C) of section 3721.10 of the Revised Code .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-12-2004



Section 3701.071 - Registering and record keeping for nonprofit shelters and health care facilities.

(A) As used in this section :

(1) "Indigent and uninsured person" has the same meaning as in section 2305.234 of the Revised Code.

(2) "Nonprofit shelter or health care facility" means a charitable nonprofit corporation organized and operated pursuant to Chapter 1702. of the Revised Code, or any charitable organization not organized and not operated for profit, that provides shelter, health care services, or shelter and health care services to indigent and uninsured persons. "Nonprofit shelter or health care facility" does not include a hospital, as defined in section 3727.01 of the Revised Code, a facility licensed under Chapter 3721. of the Revised Code, or a medical facility that is operated for profit.

(B) A nonprofit shelter or health care facility operating in this state shall register on the first day of January each year with the department of health. The immunity provided by division (E) of section 2305.234 of the Revised Code is not available to a nonprofit shelter or health care facility until the shelter or facility registers with the department in accordance with this section.

(C) A nonprofit shelter or health care facility operating in this state shall keep records of all patients who receive medical, dental, or other health-related diagnosis, care, or treatment at the shelter or facility. The department of health shall monitor the quality of care provided to patients at nonprofit shelters or health care facilities. The monitoring program may be conducted by contracting with another entity or through any other method authorized by law. The department may solicit and accept funds from private sources to fund the monitoring program.

Effective Date: 04-13-2004



Section 3701.072 - Trauma center's preparedness and capacity to respond to disasters, mass casualties, and bioterrorism.

(A) As used in this chapter:

(1) "Bioterrorism" has the same meaning as in section 3701.232 of the Revised Code.

(2) "Surveillance" in the public health service means the systematic collection, analysis, interpretation, and dissemination of health data on an ongoing basis, to gain knowledge of the pattern of disease occurrence and potential in a community in order to control and prevent disease in the community.

(3) "Trauma center" has the same meaning as in section 4765.01 of the Revised Code.

(B) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code that require a trauma center to report information to the director of health describing the trauma center's preparedness and capacity to respond to disasters, mass casualties, and bioterrorism. The director's rules may require the reporting of any information the director considers necessary for an accurate description of a trauma center's preparedness and capacity to respond to disasters, mass casualties, and bioterrorism. Information reported pursuant to this division is not a public record under section 149.43 of the Revised Code.

(C) Upon request, the department of health shall provide a summary report of the rules adopted pursuant to this section.

(D) The director shall review all information received pursuant to this section. After reviewing the information, the director may conduct an evaluation of a trauma center's preparedness and capacity to respond to disasters, mass casualties, and bioterrorism. An evaluation conducted pursuant to this division is not a public record under section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.073 - Department to administer medicare rural hospital flexibility program.

(A) The department of health is hereby designated as the state agency responsible for administering the medicare rural hospital flexibility program, as established in 42 U.S.C. 1395i-4, as amended.

(B) The director of health shall designate as a critical access hospital a hospital registered as an acute care hospital with the department under section 3701.07 of the Revised Code if the hospital meets the following requirements:

(1) Has not more than twenty-five acute care and swing beds in use at any time for the furnishing of extended care or acute care inpatient services;

(2) Has a length of stay not more than ninety-six hours per patient, on an annual average basis;

(3) Provides inpatient, outpatient, emergency, laboratory, radiology, and twenty-four hour emergency care services;

(4) Has network agreements in place for patient referral and transfer, a communication system for telemetry systems, electronic sharing of patient data, provision for emergency and non-emergency transportation, and assures credentialing and quality assurance;

(5) Was certified as a critical access hospital by the centers for medicare and medicaid services between January 1, 2001, and December 31, 2005, or is located in a rural area as identified below:

(a) An area within an Ohio metropolitan area designated as a rural area by the United States department of health and human services, office of rural health policy, in accordance with 42 C.F.R. 412.103 regarding rural urban commuting area codes four through ten in effect on the effective date of this section;

(b) A non-metropolitan county as designated in United States office of management and budget bulletin no. 93-17, June 30, 1993, and its attachments;

(c) A rural zip code within a metropolitan county as designated in United States office of management and budget bulletin no. 93-17, June 30, 1993, and its attachments.

Effective Date: 06-30-2005



Section 3701.08 - Duties of department regarding hospitals and medical facilities.

The department of health constitutes the sole agency of the state for the purpose of:

(A) Making an inventory of existing hospitals and medical facilities, surveying the need for construction and modernization of hospitals and medical facilities, and developing a program of hospital and medical facilities construction and modernization as provided in sections 3701.01, 3701.04, 3701.08, 3701.09, and 3701.37 to 3701.45 of the Revised Code.

(B) Developing and administering a state plan for the construction and modernization of public and other nonprofit hospitals and medical facilities as provided in sections 3701.01, 3701.04, 3701.08, 3701.09, and 3701.37 to 3701.45 of the Revised Code.

Effective Date: 12-02-1996



Section 3701.09 - Program for construction and modernization of hospitals and medical facilities.

The director of health shall make an inventory of existing hospitals and medical facilities including public, nonprofit, and proprietary hospitals and medical facilities, survey the need for construction and modernization of hospitals and medical facilities and, on the basis of such inventory and survey, develop a program for the construction and modernization of such public and other nonprofit hospitals and medical facilities as will, in conjunction with existing facilities, afford the necessary physical facilities for furnishing adequate hospital and medical facilities services to all the people of the state.

Effective Date: 09-24-1971



Section 3701.10 - District health commissioner may be required to attend school of instruction.

The director of health may require any district health commissioner to attend, immediately after his appointment, a school of instruction to be conducted by the department of health at Columbus. The course at such school of instruction shall not exceed four weeks in duration, and the necessary expenses of the commissioner in attending such school shall be paid by the district board of health upon certification from the director that such officer has attended the school.

Effective Date: 10-01-1953



Section 3701.11 - Power to administer oath.

The director of health shall have power to administer oaths in all parts of the state so far as the exercise of such power is incidental to the performance of the duties of the director .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 3701.12 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 3701.13 - Department of health - powers.

The department of health shall have supervision of all matters relating to the preservation of the life and health of the people and have ultimate authority in matters of quarantine and isolation, which it may declare and enforce, when neither exists, and modify, relax, or abolish, when either has been established. The department may approve methods of immunization against the diseases specified in section 3313.671 of the Revised Code for the purpose of carrying out the provisions of that section and take such actions as are necessary to encourage vaccination against those diseases.

The department may make special or standing orders or rules for preventing the use of fluoroscopes for nonmedical purposes which emit doses of radiation likely to be harmful to any person, for preventing the spread of contagious or infectious diseases, for governing the receipt and conveyance of remains of deceased persons, and for such other sanitary matters as are best controlled by a general rule. Whenever possible, the department shall work in cooperation with the health commissioner of a general or city health district. It may make and enforce orders in local matters when an emergency exists, or when the board of health of a general or city health district has neglected or refused to act with sufficient promptness or efficiency, or when such board has not been established as provided by sections 3709.02, 3709.03, 3709.05, 3709.06, 3709.11, 3709.12, and 3709.14 of the Revised Code. In such cases the necessary expense incurred shall be paid by the general health district or city for which the services are rendered.

The department may make evaluative studies of the nutritional status of Ohio residents, and of the food and nutrition-related programs operating within the state. Every agency of the state, at the request of the department, shall provide information and otherwise assist in the execution of such studies.

Effective Date: 02-12-2004; 05-06-2005



Section 3701.131 - Director of health - duties regarding sickle cell disease.

The director of health shall:

(A) Encourage and assist in the development of programs of education and research pertaining to the causes, detection, and treatment of sickle cell disease and provide for rehabilitation and counseling of persons possessing the trait of or afflicted with this disease;

(B) Advise, consult, cooperate with, and assist, by contract or otherwise, agencies of this state and the federal government, agencies of the governments of other states, agencies of political subdivisions of this state, and private organizations, corporations, and associations in the development and promotion of programs pertaining to the causes, detection, and treatment of sickle cell disease and rehabilitation and counseling of persons possessing the trait of or afflicted with this disease;

(C) Accept and administer grants from the federal government or other sources, public or private, for carrying out any of the functions enumerated in divisions (A) and (B) of this section;

(D) Submit a written report to the general assembly on or before the twenty-first day of August of each year outlining the receipt and disbursement of funds and the implementation and progress of various programs undertaken pursuant to this section during the preceding fiscal year.

Effective Date: 07-01-1985



Section 3701.132 - Special supplemental nutrition program for women, infants and children.

The department of health is hereby designated as the state agency to administer the "special supplemental nutrition program for women, infants, and children" established under the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C. 1786, as amended. The director of health may adopt rules pursuant to Chapter 119. of the Revised Code as necessary for administering the program. The rules may include civil money penalties for violations of the rules.

In determining eligibility for services provided under the program, the department may use the application form established under section 5111.013 of the Revised Code for the healthy start program. The department may require applicants to furnish their social security numbers.

If the department determines that a vendor has committed an act with respect to the program that federal statutes or regulations or state statutes or rules prohibit, the department shall take action against the vendor in the manner required by 7 C.F.R. part 246, including imposition of a civil money penalty in accordance with 7 C.F.R. 246.12, or rules adopted under this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-14-2000



Section 3701.133 - Meningococcal meningitis and hepatitis B information.

(A) The department of health shall make available on its web site information about the risks associated with meningococcal meningitis and hepatitis B, the availability of vaccines, and the effectiveness of the vaccines. The department shall provide written notice of the availability of meningococcal meningitis and hepatitis B information on the web site to all of the following:

(1) Each city, local, exempted village, or joint vocational school district, as defined in Chapter 3311. of the Revised Code;

(2) Each nonpublic school, whether chartered, nonchartered, or nontax supported, that enrolls students in ninth grade or the equivalent educational level;

(3) Each community school created under section 3314.01 of the Revised Code, that enrolls students in ninth grade or the equivalent educational level;

(4) Each state institution of higher education, as defined in section 3345.011 of the Revised Code;

(5) Each nonprofit institution of higher education, as defined in section 1713.55 of the Revised Code;

(6) Each private career school, as defined in section 3332.01 of the Revised Code.

(B) In addition to the information provided for in division (A) of this section, the department of health shall make available on its web site, in a format suitable for downloading, a meningitis and hepatitis B vaccination status statement form for a student or, if the student is younger than eighteen years of age, the student's parent, to complete to disclose whether the student has been vaccinated against meningococcal meningitis and hepatitis B. The form shall include all of the following:

(1) The information described in division (A) of this section and a means for the student or the student's parent to acknowledge having received and read the information;

(2) A space for the student or the student's parent to indicate one of the following:

(a) The student has been vaccinated against meningococcal meningitis, and the year the vaccination was given.

(b) The student has not been vaccinated against meningococcal meningitis.

(3) A space for the student or the student's parent to indicate one of the following:

(a) The student has been vaccinated against hepatitis B, and the year the vaccination was given.

(b) The student has not been vaccinated against hepatitis B.

Effective Date: 07-14-2004



Section 3701.134 - Director of health to provide means of immunization against chicken pox.

To the extent appropriations made by the general assembly make this possible, the director of health shall provide, for the purpose of section 3313.671 of the Revised Code, the means of immunization against chicken pox to boards of health, legislative authorities of municipal corporations, and boards of township trustees.

Effective Date: 05-06-2005



Section 3701.135 - Autism diagnosis education pilot program.

(A) The autism diagnosis education pilot program is hereby established in the department of health. The program shall have the following goals:

(1) To educate health care professionals, teachers and other educational personnel, child care providers, parents, early intervention and developmental disabilities providers, and other community-based services providers in this state regarding the diagnosis of autism spectrum disorders, including the range of symptoms that may indicate autism spectrum disorders and screening tools;

(2) To promote appropriate standards for the diagnosis of autism spectrum disorders in children, including screening tools and treatment planning for children diagnosed with autism spectrum disorders;

(3) To encourage physicians and other health care professionals with expertise in screening, diagnosing, and treating autism spectrum disorders to share that information with other health care professionals in this state;

(4) To encourage the regional coordination of services to facilitate the effective, timely treatment of children diagnosed with autism spectrum disorders.

(B) The director of health shall contract with a statewide association representing pediatric physicians to conduct or administer the autism diagnosis education pilot program.

Effective Date: 2007 HB119 06-30-2007



Section 3701.136 - School-based fluoride mouth rinse program.

(A) The director of health may establish a school-based fluoride mouth rinse program. If the director establishes the program, divisions (B) to (E) of this section are applicable.

(B) The director shall conduct a program to educate employees of the department of health and dental hygienists licensed under Chapter 4715. of the Revised Code on how to train employees of, and volunteers for, public and nonpublic schools regarding the proper means of administering fluoride mouth rinse to students.

(C) Schools that participate in the school-based fluoride mouth rinse program shall require that their employees and volunteers who intend to administer fluoride mouth rinse to students receive training, by either of the following, on the proper means of administering fluoride mouth rinse to students:

(1) An employee of the department of health or a dental hygienist who has been trained through the program the director conducts pursuant to division (B) of this section;

(2) A school employee or volunteer who has been trained by an individual described in division (C)(1) of this section.

(D)

(1) The director shall prescribe a form that the parent, guardian, or other person having care or charge of a student enrolled in a public or nonpublic school that participates in the school-based fluoride mouth rinse program may use to consent to the administration of fluoride mouth rinse to the student for the duration of the student's enrollment in that school. School employees or volunteers shall not administer fluoride mouth rinse to a student unless the consent form from the student's parent, guardian, or other person has been received.

(2) The consent form shall include all of the following:

(a) A space designated for the student's name and address;

(b) A space designated for the name of the student's school;

(c) A space designated for the student's grade level and class;

(d) A space designated for the signature of the parent, guardian, or other person who authorizes the administration of fluoride mouth rinse to the student;

(e) Information on the name, dosage, and intervals at which the fluoride mouth rinse is scheduled to be administered during each school year;

(f) The dates the administration of fluoride mouth rinse is to begin and cease, which may, respectively, be the first and last days of a school year;

(g) Any other information or spaces the director considers necessary for the proper administration of the program.

(E) The director may adopt rules as necessary to implement and administer the school-based fluoride mouth rinse program. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 3701.137 - [Effective 6/11/2013] Promotion of complex regional pain syndrome education.

(A) As used in this section, "complex regional pain syndrome" or "CRPS," also known as reflex sympathetic dystrophy syndrome, means a debilitating and progressively chronic syndrome characterized by severe burning pain, pathological changes in bone and skin, excessive sweating, tissue swelling, and extreme sensitivity to touch.

(B) The department of health shall include information on its internet web site to promote complex regional pain syndrome education in a manner that enables individuals to make informed decisions about their health. The information on the web site shall include all of the following:

(1) Emerging research regarding the pathophysiology of CRPS;

(2) The risk factors that contribute to the manifestation of CRPS;

(3) Available treatment options, including the risks and benefits of those options;

(4) Information on environmental safety and injury prevention;

(5) Information on rest and the use of appropriate body mechanics;

(6) Information on the availability of diagnostic, treatment, and outreach services for CRPS;

(7) Information concerning any other factors or elements that might mitigate the effects of CRPS.

(C) The department shall notify boards of health, hospitals, clinics, and other health care providers about the availability of information concerning CRPS on the department's web site.

Added by 129th General AssemblyFile No.154,SB 40, §1, eff. 6/11/2013.



Section 3701.14 - Special duties of director of health.

(A) The director of health shall investigate or make inquiry as to the cause of disease or illness, including contagious, infectious, epidemic, pandemic, or endemic conditions, and take prompt action to control and suppress it. The reports of births and deaths, the sanitary conditions and effects of localities and employments, the personal and business habits of the people that affect their health, and the relation of the diseases of man and beast, shall be subjects of study by the director. The director may make and execute orders necessary to protect the people against diseases of lower animals, and shall collect and preserve information in respect to such matters and kindred subjects as may be useful in the discharge of the director's duties, and for dissemination among the people. When called upon by the state or local governments, or the board of health of a general or city health district, the director shall promptly investigate and report upon the water supply, sewerage, disposal of excreta of any locality, and the heating, plumbing, and ventilation of a public building.

(B) Information obtained during an investigation or inquiry that the director currently is conducting pursuant to division (A) of this section and that is not yet complete is confidential during the course of that investigation or inquiry and shall not be released except pursuant to division (D) or (J) of this section or under one of the following conditions:

(1) The confidential information is released pursuant to a search warrant or subpoena issued by or at the request of a grand jury or prosecutor, as defined in section 2935.01 of the Revised Code.

(2) The director has entered into a written agreement to share or exchange the information with a person or government entity, and that agreement requires the person or entity to comply with the confidentiality requirements established under this section.

(3) The information is contained in a preliminary report released by the director pursuant to division (G)(1) of this section.

(C) Division (B) of this section applies during any investigation or inquiry the director makes pursuant to division (A) of this section, notwithstanding any other provision of the Revised Code that establishes the manner of maintaining confidentiality or the release of information, except that the confidentiality and release of protected health information under section 3701.17 of the Revised Code is governed by that section.

(D) Nothing in this section bars the release of information that is in summary, statistical, or aggregate form and that does not identify a person. Information that is in summary, statistical, or aggregate form and that does not identify a person is a public record under section 149.43 of the Revised Code.

(E) Nothing in this section authorizes the director to conduct an independent criminal investigation without the consent of each local law enforcement agency with jurisdiction to conduct the criminal investigation.

(F) Except for information released pursuant to division (G) or (J) of this section, any disclosure pursuant to this section shall be in writing and accompanied by a written statement that includes the following or substantially similar language: "This information has been disclosed to you from confidential records protected from disclosure by state law. If this information has been released to you in other than a summary, statistical, or aggregate form, you shall make no further disclosure of this information without the specific, written, and informed release of the person to whom it pertains, or as otherwise permitted by state law. A general authorization for the release of medical or other information is not sufficient for the release of information pursuant to this section."

(G)

(1) If an investigation or inquiry the director currently is conducting pursuant to division (A) of this section is not completed within six months after the date of commencement, the director shall prepare and release a report containing preliminary findings. Every six months thereafter, the director shall prepare and release a supplementary preliminary report until such time as the investigation or inquiry is completed.

(2) Upon completion of an investigation or inquiry conducted pursuant to division (A) of this section, the director shall prepare and release a final report containing the director's findings.

(H) No report prepared by the director pursuant to this section shall contain protected health information, as defined in section 3701.17 of the Revised Code.

(I) The director shall adopt, in accordance with Chapter 119. of the Revised Code, rules establishing the manner in which the reports prepared by the director pursuant to this section are to be released.

(J) The director shall release information obtained during an investigation or inquiry that the director currently is conducting pursuant to division (A) of this section and that is not yet complete, if the director determines the release of the information is necessary, based on an evaluation of relevant information, to avert or mitigate a clear threat to an individual or to the public health. Information released pursuant to this division shall be limited to the release of the information to those persons necessary to control, prevent, or mitigate disease or illness.

Effective Date: 02-12-2004



Section 3701.141 - Office of women's health initiatives.

(A) There is hereby created in the department of health the women's health program, .

(B) To the extent funds are available, the women's health program shall:

(1) Identify, review, and assist the director in the coordination of programs and resources the department of health is committing to women's health concerns, including the department's women's and infants' program activities;

(2) Advocate for women's health by requesting that the department conduct, sponsor, encourage, or fund research; establish additional programs regarding women's health concerns as needed; and monitor the research and program efforts;

(3) Collect, classify, and store relevant research conducted by the department or other entities, and provide, unless otherwise prohibited by law, interested persons access to research results;

(4) Apply for grant opportunities.

Effective Date: 06-26-2003



Section 3701.142 - [Repealed].

Effective Date: 06-26-2003



Section 3701.143 - Analyzing blood, urine, breath or other bodily substance to determine alcohol or drug of abuse content.

For purposes of sections 1547.11, 4511.19, and 4511.194 of the Revised Code, the director of health shall determine, or cause to be determined, techniques or methods for chemically analyzing a person's whole blood, blood serum or plasma, urine, breath, or other bodily substance in order to ascertain the amount of alcohol, a drug of abuse, controlled substance, metabolite of a controlled substance, or combination of them in the person's whole blood, blood serum or plasma, urine, breath, or other bodily substance. The director shall approve satisfactory techniques or methods, ascertain the qualifications of individuals to conduct such analyses, and issue permits to qualified persons authorizing them to perform such analyses. Such permits shall be subject to termination or revocation at the discretion of the director.

As used in this section, "drug of abuse" has the same meaning as in section 4506.01 of the Revised Code.

Effective Date: 04-16-1993; 08-17-2006



Section 3701.144 - [Repealed].

Effective Date: 06-26-2003



Section 3701.145 - Amended and Renumbered RC 3701.0210.

Effective Date: 09-26-2003



Section 3701.146 - Duties and powers regarding tuberculosis.

(A) In taking actions regarding tuberculosis, the director of health has all of the following duties and powers:

(1) The director shall maintain registries of hospitals, clinics, physicians, or other care providers to whom the director shall refer persons who make inquiries to the department of health regarding possible exposure to tuberculosis.

(2) The director shall engage in tuberculosis surveillance activities, including the collection and analysis of epidemiological information relative to the frequency of tuberculosis infection, demographic and geographic distribution of tuberculosis cases, and trends pertaining to tuberculosis.

(3) The director shall maintain a tuberculosis registry to record the incidence of tuberculosis in this state.

(4) The director may appoint physicians to serve as tuberculosis consultants for geographic regions of the state specified by the director. Each tuberculosis consultant shall act in accordance with rules the director establishes and shall be responsible for advising and assisting physicians and other health care practitioners who participate in tuberculosis control activities and for reviewing medical records pertaining to the treatment provided to individuals with tuberculosis.

(B)

(1) The director shall adopt rules establishing standards for the following:

(a) Performing tuberculosis screenings;

(b) Performing examinations of individuals who have been exposed to tuberculosis and individuals who are suspected of having tuberculosis;

(c) Providing treatment to individuals with tuberculosis;

(d) Preventing individuals with communicable tuberculosis from infecting other individuals;

(e) Performing laboratory tests for tuberculosis and studies of the resistance of tuberculosis to one or more drugs;

(f) Selecting laboratories that provide in a timely fashion the results of a laboratory test for tuberculosis. The standards shall include a requirement that first consideration be given to laboratories located in this state.

(2) Rules adopted pursuant to this section shall be adopted in accordance with Chapter 119. of the Revised Code and may be consistent with any recommendations or guidelines on tuberculosis issued by the United States centers for disease control and prevention or by the American thoracic society. The rules shall apply to county or district tuberculosis control units, physicians who examine and treat individuals for tuberculosis, and laboratories that perform tests for tuberculosis.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004; 06-30-2005



Section 3701.15 - Annual report.

Each year, the director of health shall make a report to the governor, which shall include so much of the proceedings of the department of health, information concerning vital statistics and diseases, instructions on the subject of hygiene for dissemination among the people and suggestions as to legislation as the director deems proper. The director shall include in the director's annual report a full statement of all examinations made in the department's public health laboratory authorized by section 3701.22 of the Revised Code, with a detailed account of all expenses.

Effective Date: 02-12-2004



Section 3701.16 - Purchase, storage, distribution of pharmaceutical agents or medical supplies for public health emergency.

The director of health may purchase, store, and distribute antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies that the director deems advisable in the interest of preparing for or responding to a public health emergency. The discretion granted to the director by this section does not relieve the director of the duty to act under section 3701.161 of the Revised Code.

Effective Date: 02-12-2004



Section 3701.161 - Diphtheria antitoxin.

The director of health shall make necessary arrangements for the production and distribution of diphtheria antitoxin. Such antitoxin shall in all respects be equal in purity and potency to the standard of requirements of the United States public health service for antitoxin for interstate commerce. Diphtheria antitoxin shall be distributed in accordance with rules the director adopts pursuant to Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.162 - Antitoxin for indigent persons.

Any licensed physician practicing in this state, or the superintendent of any state or county institution, may receive without charge the quantities of antitoxin as the physician or superintendent requires for the treatment or prevention of diphtheria in indigent persons, provided such antitoxin shall be used only for persons residing in the state, and that a sufficient supply is available for distribution.

Effective Date: 02-12-2004



Section 3701.17 - Protected health information.

(A) As used in this section:

(1) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Protected health information" means information, in any form, including oral, written, electronic, visual, pictorial, or physical that describes an individual's past, present, or future physical or mental health status or condition, receipt of treatment or care, or purchase of health products, if either of the following applies:

(a) The information reveals the identity of the individual who is the subject of the information.

(b) The information could be used to reveal the identity of the individual who is the subject of the information, either by using the information alone or with other information that is available to predictable recipients of the information.

(B) Protected health information reported to or obtained by the director of health, the department of health, or a board of health of a city or general health district is confidential and shall not be released without the written consent of the individual who is the subject of the information unless the information is released pursuant to division (C) of this section or one of the following applies:

(1) The release of the information is necessary to provide treatment to the individual and the information is released pursuant to a written agreement that requires the recipient of the information to comply with the confidentiality requirements established under this section.

(2) The release of the information is necessary to ensure the accuracy of the information and the information is released pursuant to a written agreement that requires the recipient of the information to comply with the confidentiality requirements established under this section.

(3) The information is released pursuant to a search warrant or subpoena issued by or at the request of a grand jury or prosecutor in connection with a criminal investigation or prosecution.

(4) The director determines the release of the information is necessary, based on an evaluation of relevant information, to avert or mitigate a clear threat to an individual or to the public health. Information may be released pursuant to this division only to those persons or entities necessary to control, prevent, or mitigate disease.

(C) Information that does not identify an individual is not protected health information and may be released in summary, statistical, or aggregate form. Information that is in a summary, statistical, or aggregate form and that does not identify an individual is a public record under section 149.43 of the Revised Code and, upon request, shall be released by the director.

(D) Except for information released pursuant to division (B)(4) of this section, any disclosure pursuant to this section shall be in writing and accompanied by a written statement that includes the following or substantially similar language: "This information has been disclosed to you from confidential records protected from disclosure by state law. If this information has been released to you in other than a summary, statistical, or aggregate form, you shall make no further disclosure of this information without the specific, written, and informed release of the individual to whom it pertains, or as otherwise permitted by state law. A general authorization for the release of medical or other information is not sufficient for the release of information pursuant to this section."

Effective Date: 02-12-2004



Section 3701.18 - Testing bacteria level of water adjacent to public swimming beaches.

The director of health shall establish techniques and procedures as appropriate for use by the division of parks and recreation in the department of natural resources when taking samples and conducting tests under section 1541.032 of the Revised Code of the waters of this state that are adjacent to public swimming beaches as defined in that section. The director of health, in consultation with and subject to the approval of the director of natural resources, shall specify the frequency with which and location at which the waters are to be sampled and tested.

The director shall interpret the results of the water tests conducted under section 1541.032 of the Revised Code. If the director's interpretation indicates that the bacteria levels in the waters tested present a possible health risk to persons using the waters for swimming and bathing and that the posting of signs advising the public of the condition is warranted, the director shall notify the chief of the division of parks and recreation.

Effective Date: 03-09-1999



Section 3701.181 - [Repealed].

Effective Date: 07-07-1993



Section 3701.19 - Poison control network definitions.

As used in sections 3701.19 to 3701.201 of the Revised Code:

(A) "Poison prevention and treatment center" means an entity designated as a poison prevention and treatment center by the director of health under section 3701.20 of the Revised Code.

(B) "Harm" means injury, death, or loss to person or property.

(C) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code, but does not include a civil action for a breach of contract or another agreement between persons.

(D)

(1) Subject to division (D)(2) of this section, "volunteer" means a trustee, officer, or agent of a poison prevention and treatment center, or another person associated with such a center, who satisfies both of the following:

(a) Performs services for or on behalf of, and under the authority or auspices of, the center;

(b) Does not receive compensation, either directly or indirectly, for performing those services.

(2) For purposes of division (D)(1) of this section, "compensation" does not include any of the following:

(a) Actual and necessary expenses that are incurred by a volunteer in connection with the services performed for a center, and that are reimbursed to the volunteer or otherwise paid;

(b) Insurance premiums paid on behalf of a volunteer, and amounts paid or reimbursed, pursuant to division (E) of section 1702.12 of the Revised Code;

(c) Modest perquisites.

Effective Date: 02-12-2004



Section 3701.20 - Poison control network - purposes.

(A) In accordance with rules adopted under division (C) of this section, the director of health shall establish, promote, and maintain the Ohio poison control network; designate regions within the network; and designate poison prevention and treatment centers within each region. The purposes of the network are to:

(1) Reduce the mortality resulting from and the expenditures incurred because of accidental, homicidal, suicidal, occupational, or environmental poisoning;

(2) Educate the public and health care professionals concerning the prevention and treatment of exposure to poison;

(3) Organize poison prevention and treatment activities on a regional basis to avoid duplication and waste.

(B) To be eligible for designation as a poison prevention and treatment center and to retain the designation, a center must maintain compliance with the standards established by the director pursuant to division (C) of this section. A poison prevention and treatment center may be operated by an individual, hospital, institution of higher education, political subdivision, association, corporation, or public or private agency.

(C) In accordance with Chapter 119. of the Revised Code, the director shall adopt rules that do the following:

(1) Establish guidelines, based on population density and other relevant factors, and procedures to be followed in designating poison control network regions and centers;

(2) Establish standards for the operation of poison prevention and treatment centers;

(3) Establish standards and procedures to be followed in making grants to poison prevention and treatment centers;

(4) Establish procedures, other than those prescribed by Chapter 119. of the Revised Code, for reconsideration, at the request of the entity affected, of the denial or revocation of a designation as a poison prevention and treatment center.

(D) In accordance with rules adopted under division (C) of this section, the director of health shall make grants to poison prevention and treatment centers. A center is not eligible for a grant unless, prior to receiving the grant, the entity that operates the center agrees in writing that the level of the total funds, labor, and services devoted by the entity to the center during the period of the grant will approximate, as determined by the director of health, the level of the total funds, labor, and services devoted to the center by that entity in the fiscal year preceding the fiscal year in which the grant begins.

(E) Each poison prevention and treatment center shall do all of the following:

(1) Maintain and staff a twenty-four-hour per day, toll-free, telephone line to respond to inquiries and provide information about poison prevention and treatment and available services;

(2) Provide specialized treatment, consultation, information, and educational programs to health care professionals and the public;

(3) Compile information on the types and frequency of treatment it provides.

A center may provide the services described in divisions (E)(1) and (2) of this section either directly or through contract with other facilities, as the director of health considers appropriate. Each center shall take measures to ensure the confidentiality of information about individuals to whom treatment or services are provided.

(F) The director of health may revoke the designation of a poison treatment and control center, or deny an application for designation, if the center or applicant fails to meet or maintain the standards established in rules adopted under division (C) of this section. The entity seeking the designation may have the revocation or denial reconsidered in accordance with rules adopted under division (C) of this section.

(G)

(1) A poison prevention and treatment center, its officers, employees, volunteers, or other persons associated with the center, and a person, organization, or institution that advises or assists a poison prevention and treatment center are not liable in damages in a tort action for harm that allegedly arises from advice or assistance rendered to any person unless the advice or assistance is given in a manner that constitutes willful or wanton misconduct or intentionally tortious conduct.

(2) This section does not create, and shall not be construed as creating, a new cause of action or substantive legal right against a poison prevention and treatment center, its officers, employees, volunteers, or other persons associated with the center, or a person, organization, or institution that advises or assists a poison prevention and treatment center.

(3) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses conferred by any other section of the Revised Code or available at common law, to which a poison prevention and treatment center, its officers, employees, volunteers, or other persons associated with the center or a person, organization, or institution that advises or assists a poison prevention and treatment center may be entitled under circumstances not specified by this section.

(H) The director shall annually report to the general assembly findings and recommendations concerning the effectiveness, impact, and benefits of the poison prevention and treatment centers.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-30-1989



Section 3701.201 - Rules for reporting bioterrorism, epidemic or pandemic disease, infectious agents, toxins posing risk of human fatality or disability.

(A) As used in this section, "bioterrorism" has the same meaning as in section 3701.232 of the Revised Code.

(B) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code under which a poison prevention and treatment center or other health-related entity is required to report events that may be caused by bioterrorism, epidemic or pandemic disease, or established or novel infectious agents or biological or chemical toxins posing a risk of human fatality or disability. Rules adopted under this section may require a report of any of the following:

(1) An unexpected pattern or increase in the number of telephone inquiries or requests to provide information about poison prevention and treatment and available services;

(2) An unexpected pattern or increase in the number of requests to provide specialized treatment, consultation, information, and educational programs to health care professionals and the public;

(3) An unexpected pattern or increase in the number of requests for information on established or novel infectious agents or biological or chemical toxins posing a risk of human fatality or disability that is relatively uncommon and may have been caused by bioterrorism.

(C) Each poison prevention and treatment center and other health-related entity shall comply with any reporting requirement established in rules adopted under division (B) of this section.

(D) Information reported under this section that is protected health information pursuant to section 3701.17 of the Revised Code shall be released only in accordance with that section. Information that does not identify an individual may be released in summary, statistical, or aggregate form.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.21 - Save our sight fund.

(A) As used in this section:

(1) "Amblyopia" means reduced vision in an eye that has not received adequate use during early childhood.

(2) "501(c) organization" means an organization exempt from federal income taxation pursuant to 26 U.S.C.A. 501(a) and (c).

(B) There is hereby created in the state treasury the save our sight fund. The fund shall consist of voluntary contributions deposited as provided in section 4503.104 of the Revised Code. All investment earnings from the fund shall be credited to the fund.

(C) The director of health shall use the money in the save our sight fund as follows:

(1) To provide support to 501(c) organizations that offer vision services in all counties of the state and have demonstrated experience in the delivery of vision services to do one or more of the following:

(a) Implement a voluntary children's vision screening training and certification program for volunteers, child care providers, nurses, teachers, health care professionals practicing in primary care settings, and others serving children;

(b) Provide materials for the program implemented under division (C)(1)(a) of this section;

(c) Develop and implement a registry and targeted voluntary case management system to determine whether children with amblyopia are receiving professional eye care and to provide their parents with information and support regarding their child's vision care;

(d) Establish a matching grant program for the purchase and distribution of protective eyewear to children;

(e) Provide vision health and safety programs and materials for classrooms.

(2) For the purpose of section 4503.104 of the Revised Code, to develop and distribute informational materials on the importance of eye care and safety to the registrar of motor vehicles and each deputy registrar;

(3) To pay costs incurred by the director in administering the fund;

(4) To reimburse the bureau of motor vehicles for the administrative costs incurred in performing its duties under section 4503.104 of the Revised Code.

(D) A 501(c) organization seeking funding from the save our sight fund for any of the projects specified in division (C) of this section shall submit a request for the funding to the director in accordance with rules adopted under division (E) of this section. The director shall determine the appropriateness of and approve or disapprove projects for funding and approve or disapprove the disbursement of money from the save our sight fund.

(E) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall include the parameters of the projects specified in division (C)(1) of this section that may be funded with money in the save our sight fund and procedures for 501(c) organizations to request funding from the fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1999; 05-18-2005



Section 3701.22 - Public health laboratory.

The department of health shall maintain a public health laboratory for the following:

(A) Examination of public water supplies and the effluent of sewage purification works;

(B) Diagnosis of, screening for, or confirmation of diseases or pathogens as it deems necessary;

(C) Performance of biological, chemical, or radiological analyses or examinations as it deems necessary;

(D) Analysis of patient specimens and food samples necessary for investigation of foodborne illnesses. In foodborne illness investigations, the laboratory shall cooperate and consult with the director of agriculture acting pursuant to section 3715.02 of the Revised Code.

Effective Date: 02-12-2004



Section 3701.221 - Chemical and bacteriological laboratory.

(A) The director of health shall have charge of the public health laboratory authorized by section 3701.22 of the Revised Code. The director may employ an assistant for the laboratory who shall be a person skilled in chemistry and bacteriology, and receive compensation as the director determines. All expenses of the laboratory shall be paid from appropriations made for the department of health.

(B) The director, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend or rescind, rules establishing reasonable fees for services the laboratory performs. The director need not prescribe fees where the director believes that charging fees would significantly and adversely affect the public health. All fees collected for services the laboratory performs shall be deposited into the state treasury to the credit of the laboratory handling fee fund, which is hereby created for the purpose of defraying expenses of operating the laboratory.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.23 - Reporting contagious or infectious diseases, illnesses, health conditions, or unusual infectious agents or biological toxins.

(A) As used in this section, "health care provider" means any person or government entity that provides health care services to individuals. "Health care provider" includes, but is not limited to, hospitals, medical clinics and offices, special care facilities, medical laboratories, physicians, pharmacists, dentists, physician assistants, registered and licensed practical nurses, laboratory technicians, emergency medical service organization personnel, and ambulance service organization personnel.

(B) Boards of health, health authorities or officials, health care providers in localities in which there are no health authorities or officials, and coroners or medical examiners shall report promptly to the department of health the existence of any of the following:

(1) Asiatic cholera;

(2) Yellow fever;

(3) Diphtheria;

(4) Typhus or typhoid fever;

(5) As specified by the director of health , other contagious or infectious diseases, illnesses, health conditions, or unusual infectious agents or biological toxins posing a risk of human fatality or disability.

(C) No person shall fail to comply with the reporting requirements established under division (B) of this section.

(D) The reports required by this section shall be submitted on forms, as required by statute or rule, and in the manner the director of health prescribes.

(E) Information reported under this section that is protected health information pursuant to section 3701.17 of the Revised Code shall be released only in accordance with that section. Information that does not identify an individual may be released in summary, statistical, or aggregate form.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.231 - Laboratory compliance with reporting and confidentiality requirements.

If a medical laboratory outside this state performs a test or other diagnostic or investigative analysis that results in information pertaining to a resident of this state that must be reported under section 3701.23 or 3707.06 of the Revised Code, the entity using the laboratory shall ensure that the laboratory complies with reporting and confidentiality requirements and shall verify to the director of health that the laboratory complies with reporting and confidentiality requirements. The director shall establish procedures by which an entity may verify the laboratory's compliance.

Effective Date: 02-12-2004



Section 3701.232 - Reporting significant changes in medication usage that may be caused by bioterrorism, epidemic or pandemic disease.

(A) As used in this section:

(1) "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of a microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, animal, plant, or other living organism as a means of influencing the conduct of government or intimidating or coercing a population.

(2) "Pharmacist" means an individual licensed under Chapter 4729. of the Revised Code to engage in the practice of pharmacy as a pharmacist.

(3) "Pharmacy" and "prescription" have the same meanings as in section 4729.01 of the Revised Code.

(B) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code under which a pharmacy or pharmacist is required to report significant changes in medication usage that may be caused by bioterrorism, epidemic or pandemic disease, or established or novel infectious agents or biological toxins posing a risk of human fatality or disability. Rules adopted under this section may require a report of any of the following:

(1) An unexpected increase in the number of prescriptions for antibiotics;

(2) An unexpected increase in the number of prescriptions for medication to treat fever or respiratory or gastrointestinal complaints;

(3) An unexpected increase in sales of, or the number of requests for information on, over-the-counter medication to treat fever or respiratory or gastrointestinal complaints;

(4) Any prescription for medication used to treat a disease that is relatively uncommon and may have been caused by bioterrorism.

(C) No person shall fail to comply with any reporting requirement established in rules adopted under division (B) of this section.

(D) Information reported under this section that is protected health information pursuant to section 3701.17 of the Revised Code shall be released only in accordance with that section. Information that does not identify an individual may be released in summary, statistical, or aggregate form.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.24 - Report as to contagious or infectious diseases - AIDS and HIV.

(A) As used in this section and sections 3701.241 to 3701.249 of the Revised Code:

(1) "AIDS" means the illness designated as acquired immunodeficiency syndrome.

(2) "HIV" means the human immunodeficiency virus identified as the causative agent of AIDS.

(3) "AIDS-related condition" means symptoms of illness related to HIV infection, including AIDS-related complex, that are confirmed by a positive HIV test.

(4) "HIV test" means any test for the antibody or antigen to HIV that has been approved by the director of health under division (B) of section 3701.241 of the Revised Code.

(5) "Health care facility" has the same meaning as in section 1751.01 of the Revised Code.

(6) "Director" means the director of health or any employee of the department of health acting on the director's behalf.

(7) "Physician" means a person who holds a current, valid certificate issued under Chapter 4731. of the Revised Code authorizing the practice of medicine or surgery and osteopathic medicine and surgery.

(8) "Nurse" means a registered nurse or licensed practical nurse who holds a license or certificate issued under Chapter 4723. of the Revised Code.

(9) "Anonymous test" means an HIV test administered so that the individual to be tested can give informed consent to the test and receive the results by means of a code system that does not link the identity of the individual tested to the request for the test or the test results.

(10) "Confidential test" means an HIV test administered so that the identity of the individual tested is linked to the test but is held in confidence to the extent provided by sections 3701.24 to 3701.248 of the Revised Code.

(11) "Health care provider" means an individual who provides diagnostic, evaluative, or treatment services. Pursuant to Chapter 119. of the Revised Code, the director may adopt rules further defining the scope of the term "health care provider."

(12) "Significant exposure to body fluids" means a percutaneous or mucous membrane exposure of an individual to the blood, semen, vaginal secretions, or spinal, synovial, pleural, peritoneal, pericardial, or amniotic fluid of another individual.

(13) "Emergency medical services worker" means all of the following:

(a) A peace officer;

(b) An employee of an emergency medical service organization as defined in section 4765.01 of the Revised Code;

(c) A firefighter employed by a political subdivision;

(d) A volunteer firefighter, emergency operator, or rescue operator;

(e) An employee of a private organization that renders rescue services, emergency medical services, or emergency medical transportation to accident victims and persons suffering serious illness or injury.

(14) "Peace officer" has the same meaning as in division (A) of section 109.71 of the Revised Code, except that it also includes a sheriff and the superintendent and troopers of the state highway patrol.

(B) Persons designated by rule adopted by the director under section 3701.241 of the Revised Code shall report promptly every case of AIDS, every AIDS-related condition, and every confirmed positive HIV test to the department of health on forms and in a manner prescribed by the director. In each county the director shall designate the health commissioner of a health district in the county to receive the reports.

(C) No person shall fail to comply with the reporting requirements established under division (B) of this section.

(D) Information reported under this section that identifies an individual is confidential and may be released only with the written consent of the individual except as the director determines necessary to ensure the accuracy of the information, as necessary to provide treatment to the individual, as ordered by a court pursuant to section 3701.243 or 3701.247 of the Revised Code, or pursuant to a search warrant or a subpoena issued by or at the request of a grand jury, prosecuting attorney, city director of law or similar chief legal officer of a municipal corporation, or village solicitor, in connection with a criminal investigation or prosecution. Information that does not identify an individual may be released in summary, statistical, or aggregate form.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.241 - Director to develop and administer AIDS and HIV related programs.

(A) The director of health shall develop and administer the following:

(1) A surveillance system to determine the number of cases of AIDS and the HIV infection rate in various population groups;

(2) Counseling and testing programs for groups determined by the director to be at risk of HIV infection, including procedures for both confidential and anonymous tests, counseling training programs for health care providers, and development of counseling guidelines;

(3) A confidential partner notification system to alert and counsel sexual contacts of individuals with HIV infection;

(4) Risk reduction and education programs for groups determined by the director to be at risk of HIV infection, and, in consultation with a wide range of community leaders, education programs for the public;

(5) Pilot programs for the long-term care of individuals with AIDS or AIDS-related condition, including care in nursing homes and in alternative settings;

(6) Programs to expand regional outpatient treatment of individuals with AIDS or AIDS-related condition;

(7) A program to assist communities, including communities of less than one hundred thousand population, in establishing AIDS task forces and support groups for individuals with AIDS, AIDS-related condition, and HIV infection. The program may include the award of grants if they are matched by local funds.

Information obtained or maintained under the partner notification system is not a public record under section 149.43 of the Revised Code and may be released only in accordance with division (C) of section 3701.243 of the Revised Code.

(B) The director shall:

(1) Approve a test or tests to be used to determine whether an individual has HIV infection, define a confirmed positive test result, and develop guidelines for interpreting test results;

(2) Establish sites for confidential and anonymous HIV tests, and prepare a list of sites where an individual may obtain an anonymous test;

(3) Prepare a list of counseling services;

(4) Make available a copy of the list of anonymous testing sites or a copy of the list of counseling services to anyone who requests it.

(C) The director of health shall require the director or administrator of each site where anonymous or confidential HIV tests are given to submit a report every three months evaluating from an epidemiologic perspective the effectiveness of the HIV testing program at that site. Not later than January 31, 1991, and each year thereafter, the director of health shall make a report evaluating the anonymous and confidential testing programs throughout the state with regard to their effectiveness as epidemiologic programs. The report shall be submitted to the speaker of the house of representatives and the president of the senate and shall be made available to the public.

The director of health shall adopt rules pursuant to Chapter 119. of the Revised Code for the implementation of the requirements of division (B)(1) of this section and division (D) of section 3701.24 of the Revised Code.

(D) The director of health shall administer funds received under Title XXVI of the "Public Health Services Act," 104 Stat. 576 (1990), 42 U.S.C.A. 2601, as amended, for programs to improve the quality and availability of care for individuals with AIDS, AIDS-related condition, and HIV infection. In administering these funds, the director may enter into contracts with any person or entity for the purpose of administering the programs, including contracts with the department of job and family services for establishment of a program of reimbursement of drugs used for treatment and care of such individuals. The director of health may adopt rules in accordance with Chapter 119. of the Revised Code and issue orders as necessary for administration of the funds. If the department of job and family services enters into a contract under this division, the director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary for carrying out the department's duties under the contract.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.242 - Informed consent to HIV test required.

(A) An HIV test may be performed by or on the order of a health care provider who, in the exercise of the provider's professional judgment, determines the test to be necessary for providing diagnosis and treatment to the individual to be tested, if the individual or the individual's parent or guardian has given consent to the provider for medical or other health care treatment. The health care provider shall inform the individual of the individual's right under division (D) of this section to an anonymous test.

(B) A minor may consent to be given an HIV test. The consent is not subject to disaffirmance because of minority. The parents or guardian of a minor giving consent under this division are not liable for payment and shall not be charged for an HIV test given to the minor without the consent of a parent or the guardian.

(C) The health care provider ordering an HIV test shall provide post-test counseling for an individual who receives an HIV-positive test result. The director of health may adopt rules in accordance with Chapter 119. of the Revised Code specifying the information to be provided in post-test counseling.

(D) An individual shall have the right to an anonymous test. A health care facility or health care provider that does not provide anonymous testing shall refer an individual requesting an anonymous test to a site where it is available.

(E) Divisions (B) to (D) of this section do not apply to the performance of an HIV test in any of the following circumstances:

(1) When the test is performed in a medical emergency by a nurse or physician and the test results are medically necessary to avoid or minimize an immediate danger to the health or safety of the individual to be tested or another individual, except that post-test counseling shall be given to the individual if the individual receives an HIV-positive test result;

(2) When the test is performed for the purpose of research if the researcher does not know and cannot determine the identity of the individual tested;

(3) When the test is performed by a person who procures, processes, distributes, or uses a human body part from a deceased person donated for a purpose specified in Chapter 2108. of the Revised Code, if the test is medically necessary to ensure that the body part is acceptable for its intended purpose;

(4) When the test is performed on a person incarcerated in a correctional institution under the control of the department of rehabilitation and correction if the head of the institution has determined, based on good cause, that a test is necessary;

(5) When the test is performed in accordance with section 2907.27 of the Revised Code;

(6) When the test is performed on an individual after the infection control committee of a health care facility, or other body of a health care facility performing a similar function determines that a health care provider, emergency medical services worker, or peace officer, while rendering health or emergency care to an individual, has sustained a significant exposure to the body fluids of that individual, and the individual has refused to give consent for testing.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-06-1994



Section 3701.243 - Disclosing of HIV test results or diagnosis.

(A) Except as provided in this section or section 3701.248 of the Revised Code, no person or agency of state or local government that acquires the information while providing any health care service or while in the employ of a health care facility or health care provider shall disclose or compel another to disclose any of the following:

(1) The identity of any individual on whom an HIV test is performed;

(2) The results of an HIV test in a form that identifies the individual tested;

(3) The identity of any individual diagnosed as having AIDS or an AIDS-related condition.

(B)

(1) Except as provided in divisions (B)(2), (C), (D), and (F) of this section, the results of an HIV test or the identity of an individual on whom an HIV test is performed or who is diagnosed as having AIDS or an AIDS-related condition may be disclosed only to the following:

(a) The individual who was tested or the individual's legal guardian, and the individual's spouse or any sexual partner;

(b) A person to whom disclosure is authorized by a written release, executed by the individual tested or by the individual's legal guardian and specifying to whom disclosure of the test results or diagnosis is authorized and the time period during which the release is to be effective;

(c) The individual's physician;

(d) The department of health or a health commissioner to which reports are made under section 3701.24 of the Revised Code;

(e) A health care facility or provider that procures, processes, distributes, or uses a human body part from a deceased individual, donated for a purpose specified in Chapter 2108. of the Revised Code, and that needs medical information about the deceased individual to ensure that the body part is medically acceptable for its intended purpose;

(f) Health care facility staff committees or accreditation or oversight review organizations conducting program monitoring, program evaluation, or service reviews;

(g) A health care provider, emergency medical services worker, or peace officer who sustained a significant exposure to the body fluids of another individual, if that individual was tested pursuant to division (E)(6) of section 3701.242 of the Revised Code, except that the identity of the individual tested shall not be revealed;

(h) To law enforcement authorities pursuant to a search warrant or a subpoena issued by or at the request of a grand jury, a prosecuting attorney, a city director of law or similar chief legal officer of a municipal corporation, or a village solicitor, in connection with a criminal investigation or prosecution.

(2) The results of an HIV test or a diagnosis of AIDS or an AIDS-related condition may be disclosed to a health care provider, or an authorized agent or employee of a health care facility or a health care provider, if the provider, agent, or employee has a medical need to know the information and is participating in the diagnosis, care, or treatment of the individual on whom the test was performed or who has been diagnosed as having AIDS or an AIDS-related condition.

This division does not impose a standard of disclosure different from the standard for disclosure of all other specific information about a patient to health care providers and facilities. Disclosure may not be requested or made solely for the purpose of identifying an individual who has a positive HIV test result or has been diagnosed as having AIDS or an AIDS-related condition in order to refuse to treat the individual. Referral of an individual to another health care provider or facility based on reasonable professional judgment does not constitute refusal to treat the individual.

(3) Not later than ninety days after November 1, 1989, each health care facility in this state shall establish a protocol to be followed by employees and individuals affiliated with the facility in making disclosures authorized by division (B)(2) of this section. A person employed by or affiliated with a health care facility who determines in accordance with the protocol established by the facility that a disclosure is authorized by division (B)(2) of this section is immune from liability to any person in a civil action for damages for injury, death, or loss to person or property resulting from the disclosure.

(C)

(1) Any person or government agency may seek access to or authority to disclose the HIV test records of an individual in accordance with the following provisions:

(a) The person or government agency shall bring an action in a court of common pleas requesting disclosure of or authority to disclose the results of an HIV test of a specific individual, who shall be identified in the complaint by a pseudonym but whose name shall be communicated to the court confidentially, pursuant to a court order restricting the use of the name. The court shall provide the individual with notice and an opportunity to participate in the proceedings if the individual is not named as a party. Proceedings shall be conducted in chambers unless the individual agrees to a hearing in open court.

(b) The court may issue an order granting the plaintiff access to or authority to disclose the test results only if the court finds by clear and convincing evidence that the plaintiff has demonstrated a compelling need for disclosure of the information that cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for disclosure against the privacy right of the individual tested and against any disservice to the public interest that might result from the disclosure, such as discrimination against the individual or the deterrence of others from being tested.

(c) If the court issues an order, it shall guard against unauthorized disclosure by specifying the persons who may have access to the information, the purposes for which the information shall be used, and prohibitions against future disclosure.

(2) A person or government agency that considers it necessary to disclose the results of an HIV test of a specific individual in an action in which it is a party may seek authority for the disclosure by filing an in camera motion with the court in which the action is being heard. In hearing the motion, the court shall employ procedures for confidentiality similar to those specified in division (C)(1) of this section. The court shall grant the motion only if it finds by clear and convincing evidence that a compelling need for the disclosure has been demonstrated.

(3) Except for an order issued in a criminal prosecution or an order under division (C)(1) or (2) of this section granting disclosure of the result of an HIV test of a specific individual, a court shall not compel a blood bank, hospital blood center, or blood collection facility to disclose the result of HIV tests performed on the blood of voluntary donors in a way that reveals the identity of any donor.

(4) In a civil action in which the plaintiff seeks to recover damages from an individual defendant based on an allegation that the plaintiff contracted the HIV virus as a result of actions of the defendant, the prohibitions against disclosure in this section do not bar discovery of the results of any HIV test given to the defendant or any diagnosis that the defendant suffers from AIDS or an AIDS-related condition.

(D) The results of an HIV test or the identity of an individual on whom an HIV test is performed or who is diagnosed as having AIDS or an AIDS-related condition may be disclosed to a federal, state, or local government agency, or the official representative of such an agency, for purposes of the medical assistance program established under section 5111.01 of the Revised Code, the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935) 42 U.S.C.A. 301, as amended, or any other public assistance program.

(E) Any disclosure pursuant to this section shall be in writing and accompanied by a written statement that includes the following or substantially similar language: "This information has been disclosed to you from confidential records protected from disclosure by state law. You shall make no further disclosure of this information without the specific, written, and informed release of the individual to whom it pertains, or as otherwise permitted by state law. A general authorization for the release of medical or other information is not sufficient for the purpose of the release of HIV test results or diagnoses."

(F) An individual who knows that the individual has received a positive result on an HIV test or has been diagnosed as having AIDS or an AIDS-related condition shall disclose this information to any other person with whom the individual intends to make common use of a hypodermic needle or engage in sexual conduct as defined in section 2907.01 of the Revised Code. An individual's compliance with this division does not prohibit a prosecution of the individual for a violation of division (B) of section 2903.11 of the Revised Code.

(G) Nothing in this section prohibits the introduction of evidence concerning an HIV test of a specific individual in a criminal proceeding.

Effective Date: 03-23-2000



Section 3701.244 - Civil actions.

(A) As used in this section, "violation" means an occasion of noncompliance involving a single injured individual.

(B) A person or an agency of state or local government that knowingly violates division (A) of section 3701.242, division (A) of section 3701.243, or division (E) of section 3701.248 of the Revised Code may be found liable in a civil action; the action may be brought by any individual injured by the violation. Except as otherwise provided in division (C) or (D) of this section, the court may award compensatory damages and any equitable relief, including injunctive relief, it finds appropriate. If an award is made in favor of the plaintiff, the judge may award reasonable attorney's fees to the plaintiff after a hearing to determine the amount of the fees.

(C) No person shall be held liable for damages or attorney's fees in an action based on a violation of section 3701.243 of the Revised Code by his employee or agent unless the person knew or should have known of the violation.

(D) A person who acts in good faith in accordance with section 3701.242, 3701.243, or 3701.248 of the Revised Code is not liable for damages in a civil action brought pursuant to this section.

(E) A civil action under this section is barred unless the action is commenced within one year after the cause of action accrued. A cause of action does not survive the death of the individual injured by the violation unless a civil action based on the cause of action is commenced prior to the death of that individual.

(F) The remedies in this section are the exclusive civil remedies for an individual injured by noncompliance with section 3701.242, 3701.243, or division (E) of section 3701.248 of the Revised Code.

(G) Nothing in this section shall be construed to impose civil liability on a person for the disclosure of an HIV test result, a diagnosed case of AIDS, or a diagnosed AIDS-related condition in accordance with a reporting requirement of the department of health or any federal agency.

(H) No person with knowledge that an individual other than himself has or may have AIDS, and AIDS-related condition, or a positive HIV test shall be held liable for failing to disclose that information to any person unless disclosure is expressly required by law.

Effective Date: 08-09-1990



Section 3701.245 - Public agencies may not require HIV results to obtain services.

(A) No state agency as defined in section 1.60 of the Revised Code, political subdivision, agency of local government, or private nonprofit corporation receiving state or local government funds shall refuse to admit as a patient, or to provide services to, any individual solely because he refuses to consent to an HIV test or to disclose HIV test results.

(B) The prohibition contained in division (A) of this section does not prevent a physician or a person licensed to practice dentistry under Chapter 4715. of the Revised Code from referring an individual he has reason to believe may have AIDS or an AIDS-related condition to an appropriate health care provider or facility, if the referral is based on reasonable professional judgment and not solely on grounds of the refusal of the individual to consent to an HIV test or to disclose the result of an HIV test.

Effective Date: 11-01-1989



Section 3701.246 - HIV testing of donated body parts or fluids.

Any human body part donated for transplantation, including an organ, tissue, eye, bone, artery, or other part, and any body fluid donated for transfusion or injection into another person, including blood, plasma, a blood product, semen, or other fluid, shall be given an HIV test before being transplanted, transfused, or injected to determine that the part or fluid is not infected with the HIV virus unless, in an emergency, the recipient of the donation or his guardian, after consultation with the recipient's physician, consents to a waiver of this requirement.

Effective Date: 11-01-1989



Section 3701.247 - Order compelling HIV testing.

(A)

(1) Any of the following persons may bring an action in a probate court for an order compelling another person to undergo HIV testing:

(a) A person who believes the person may have been exposed to HIV infection while rendering health or emergency care to the other person;

(b) A peace officer who believes the peace officer may have been exposed to HIV infection while dealing with the other person in the performance of official duties.

(2) The complaint in the action shall be accompanied by an affidavit in which the plaintiff attests to all of the following:

(a) While rendering health or emergency care to the defendant, or while dealing with the defendant in the performance of the plaintiff's duties, the plaintiff sustained a significant exposure to body fluids of the defendant that are known to transmit HIV;

(b) The plaintiff has reason to believe the defendant may have an HIV infection;

(c) The plaintiff made a reasonable attempt to have the defendant submit to HIV testing in accordance with section 3701.242 of the Revised Code, and notified the defendant that the plaintiff would bring an action under this section on the defendant's refusal or failure to be tested, but the defendant has not been tested;

(d) Within seven days after the exposure, the plaintiff took an HIV test .

In the complaint, the defendant shall be identified by a pseudonym and the defendant's name communicated to the court confidentially pursuant to a court order restricting the use of the name. Proceedings shall be conducted in chambers unless the defendant agrees to a hearing in open court.

(B) The court shall hold a hearing on the complaint at the earliest possible time but not later than the third business day after the day the defendant is served with the complaint and notice of the hearing. The court shall enter judgment on the complaint on the day the hearing is concluded.

(C) Notwithstanding division (A) of section 3701.242 of the Revised Code, the court may order the defendant to undergo HIV testing if it finds by clear and convincing evidence that the plaintiff has proved the matters attested to in the plaintiff's affidavit and has demonstrated that the plaintiff has a compelling need for the results of the test and no other means exist to accommodate the need. If granted, the order shall guard against unauthorized disclosure of the test results by specifying the persons and governmental entities that may have access to the results and by limiting further disclosure. The court shall require that the defendant be given test results and, if the defendant's test results are HIV-positive, that post-test counseling be provided the defendant in accordance with division (C) of section 3701.242 of the Revised Code. The court may order the plaintiff to pay the cost of the defendant's testing and counseling.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-01-1989



Section 3701.248 - Emergency medical or funeral services worker exposed to contagious or infectious disease may request notice of test results.

(A) As used in this section:

(1) "Contagious or infectious disease" means a disease specified in rules adopted by the director of health pursuant to division (F) of this section.

(2) "Patient" means either of the following:

(a) A person, whether alive or dead, who has been treated, or handled, or transported for medical care by an emergency medical services worker;

(b) A deceased person whose body is handled by a funeral services worker.

(3) "Significant exposure" means:

(a) A percutaneous or mucous membrane exposure of an individual to the blood, semen, vaginal secretions, or spinal, synovial, pleural, peritoneal, pericardial, or amniotic fluid of another person;

(b) Exposure to a contagious or infectious disease.

(4) "Funeral services worker" means a person licensed as a funeral director or embalmer under Chapter 4717. of the Revised Code or an individual responsible for the direct final disposition of a deceased person.

(B)

(1) An emergency medical services worker or funeral services worker who believes that significant exposure has occurred through the worker's contact with a patient may submit to the health care facility or coroner that received the patient a written request to be notified of the results of any test performed on the patient to determine the presence of a contagious or infectious disease. The request shall include:

(a) The name, address, and telephone number of the individual submitting the request;

(b) The name of the individual's employer, or, in the case of a volunteer emergency medical services worker, the entity for which the worker volunteers, and the individual's supervisor;

(c) The date, time, location, and manner of the exposure.

(2) The request for notification that is submitted by an emergency medical services worker pursuant to division (B)(1) of this section is valid for ten days after it is made. If at the end of that ten-day period no test has been performed to determine the presence of a contagious or infectious disease, no diagnosis has been made, or the result of the test is negative, the health care facility or coroner shall notify the emergency medical services worker. The notification shall not include the name of the patient. If necessary, the request may be renewed in accordance with the same procedures and requirements as the original request.

(3) A health care facility or coroner shall respond immediately to a request for notification submitted pursuant to division (B)(1) of this section by a funeral services worker. If no test has been performed to determine the presence of a contagious or infectious disease, no diagnosis has been made, or the result of a test that was performed is negative, the health care facility or coroner shall immediately notify the funeral services worker. The notification shall not include the name of the patient.

On receipt of notification that no test has been performed to determine the presence of a contagious or infectious disease in a patient, the funeral services worker may have a test performed on the patient. The test shall be performed in accordance with rules adopted by the department of health pursuant to division (G) of this section.

The consent of the patient's family is not required for performance of a test pursuant to division (B)(3) of this section.

(C) The health care facility or coroner that receives a written request for notification shall give an oral notification of the presence of a contagious or infectious disease, or of a confirmed positive test result, if known, to the person who made the request and the person's supervisor and to the infection control committee or other body described in division (E)(6) of section 3701.242 of the Revised Code within two days after determining the presence of a contagious or infectious disease or after a confirmed positive test result. A written notification shall follow oral notification within three days. If a contagious or infectious disease is present, or the test results are confirmed positive, both the oral and written notification shall include the name of the disease, its signs and symptoms, the date of exposure, the incubation period, the mode of transmission of the disease, the medical precautions necessary to prevent transmission to other persons, and the appropriate prophylaxis, treatment, and counseling for the disease. The notification shall not include the name of the patient.

If the request is made by an emergency medical services worker and the information is not available from the health care facility to which the request is made because the patient has been transferred from that health care facility, the facility shall assist the emergency medical services worker in locating the patient and securing the requested information from the health care facility that treated or is treating the patient. If the patient has died, the health care facility shall give the emergency medical services worker the name and address of the coroner who received the patient.

(D) Each health care facility and coroner shall develop written procedures to implement the notification procedures required by this section. A health care facility or coroner may take measures in addition to those required in this section to notify emergency medical services workers and funeral services workers of possible exposure to a contagious or infectious disease as long as the confidentiality of the information is maintained.

(E) No person shall knowingly fail to comply with division (C) of this section.

(F) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code that specify the diseases that are reasonably likely to be transmitted by air or blood during the normal course of duties performed by an emergency medical services worker or funeral services worker. In adopting such rules, the director shall consider the types of contact that typically occur between patients and emergency medical services workers and funeral services workers.

(G) The department of health shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the procedures a funeral services worker must follow when having a test performed on a patient pursuant to division (B)(3) of this section. The rules shall specify how and by whom the test is to be performed. The rules shall require the funeral services worker or the funeral services worker's employer to pay the cost of the test. No health care facility shall be required to perform the test.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-24-1995



Section 3701.249 - Immunity of employer.

(A) As used in this section, "employer" and "employee" have the same meanings as in section 4112.01 of the Revised Code.

(B) The employer of a person with HIV infection is immune from liability to any person in a civil action for damages for injury, death, or loss to person or property on a claim arising out of transmission of the human immunodeficiency virus from the infected employee to another employee or to any other person, unless the transmission occurs as a result of the reckless conduct of the employer.

(C) An employer is immune from liability to an employee on a claim asserted under any provision of the Revised Code or in a civil action for damages for injury, death, or loss to person or property if the claim arises from an illness or injury to the employee that is stress-related and results from the employee being required to work with an individual who has received a positive result on an HIV test or has been diagnosed as having AIDS or an AIDS-related condition.

Effective Date: 11-01-1989



Section 3701.2410 - [Repealed].

Effective Date: 12-02-1996



Section 3701.25 - Occupational diseases - report by physician to department of health.

(A) Every physician attending on or called in to visit a patient whom the physician believes to be suffering from poisoning from lead, cadmium, phosphorus, arsenic, brass, wood alcohol, mercury, or their compounds, or from compressed air illness and such other occupational diseases and ailments as the department of health shall require to be reported, shall within forty-eight hours from the time of first attending such patient send to the director of health a report stating:

(1) Name, address, and occupation of patient;

(2) Name, address, and business of employer;

(3) Nature of disease;

(4) Such other information as may be reasonably required by the department.

(B) No person shall fail to comply with the reporting requirements established under division (A) of this section.

(C) The reports required by this section shall be made on, or in conformity with, the standard schedule blanks provided for in section 3701.26 of the Revised Code. The mailing of the report, within the time required, in a stamped envelope addressed to the office of the director, shall be in compliance with this section.

(D) Such reports shall not be evidence of the facts therein stated in any action arising out of the disease therein reported.

(E) Information reported under this section that is protected health information pursuant to section 3701.17 of the Revised Code shall be released only in accordance with that section. Information that does not identify an individual may be released in summary, statistical, or aggregate form.

Effective Date: 02-12-2004



Section 3701.26 - Blanks for report furnished.

The department of health shall prepare and furnish, free of cost, to the physicians included in section 3701.25 of the Revised Code and to persons required to report under section 3701.262 of the Revised Code, standard schedule blanks for the reports required under sections 3701.25 to 3701.27 of the Revised Code. The form and contents of such blanks shall be determined by the department.

Effective Date: 11-11-1991



Section 3701.261 - Ohio cancer incidence surveillance system.

(A) The director of health shall:

(1) Establish a population-based cancer registry, which shall be known as the Ohio cancer incidence surveillance system, to monitor the incidence of various types of malignant diseases in Ohio, make appropriate epidemiologic studies to determine any causal relations of such diseases with occupational, nutritional, environmental, or infectious conditions, and alleviate or eliminate any such conditions;

(2) Advise, consult, cooperate with, and assist, by contract or otherwise, agencies of the state and federal government, agencies of the governments of other states, agencies of political subdivisions of this state, universities, private organizations, corporations, and associations for the purposes of division (A)(1) of this section;

(3) Accept and administer grants from the federal government or other sources, public or private, for carrying out any of the functions enumerated in divisions (A)(1) and (2) of this section.

(B) The Ohio cancer incidence surveillance system shall follow a model of cancer data collection as set forth by the survey epidemiology and end results system (SEERS).

Effective Date: 09-29-1997



Section 3701.262 - Cancer incidence surveillance system rules.

(A) As used in this section and section 3701.263 of the Revised Code:

(1) "Physician" means a person who holds a valid certificate issued under Chapter 4731. of the Revised Code authorizing the person to practice medicine or surgery or osteopathic medicine and surgery.

(2) "Dentist" means a person who is licensed under Chapter 4715. of the Revised Code to practice dentistry.

(3) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(4) "Cancer" includes those diseases specified by rule of the director of health under division (B)(2) of this section.

(B) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code to do all of the following:

(1) Establish the Ohio cancer incidence surveillance system required by section 3701.261 of the Revised Code;

(2) Specify the types of cancer and other tumorous and precancerous diseases to be reported to the department of health under division (D) of this section;

(3) Establish reporting requirements for information concerning diagnosed cancer cases as the director considers necessary to conduct epidemiologic surveys of cancer in this state;

(4) Establish standards that must be met by research projects to be eligible to receive information from the department of health under division (B) of section 3701.263 of the Revised Code.

(C) The department of health shall record in the registry all reports of cancer received by it. In the development and administration of the cancer registry the department may use information compiled by public or private cancer registries and may contract for the collection and analysis of, and research related to, the information recorded under this section.

(D) Each physician, dentist, hospital, or person providing diagnostic or treatment services to patients with cancer shall report each case of cancer to the department. Any person required to report pursuant to this section may elect to report to the department through an existing cancer registry if the registry meets the reporting standards established by the director and reports to the department.

(E) All physicians, dentists, hospitals, or persons providing diagnostic or treatment services to patients with cancer shall grant to the department or its authorized representative access to all records that identify cases of cancer or establish characteristics of cancer, the treatment of cancer, or the medical status of any identified cancer patient.

(F) The Arthur G. James and Richard J. Solove research institute of the Ohio state university, shall analyze and evaluate the cancer reports collected pursuant to this section. The department shall publish and make available to the public reports summarizing the information collected. Reports shall be made on a calendar year basis and published not later than ninety days after the end of each calendar year.

(G) Furnishing information, including records, reports, statements, notes, memoranda, or other information, to the department of health, either voluntarily or as required by this section, or to a person or governmental entity designated as a medical research project by the department, does not subject a physician, dentist, hospital, or person providing diagnostic or treatment services to patients with cancer to liability in an action for damages or other relief for furnishing the information.

(H) This section does not affect the authority of any person or facility providing diagnostic or treatment services to patients with cancer to maintain facility-based tumor registries, in addition to complying with the reporting requirements of this section.

(I) No person shall fail to make the cancer reports required by division (D) of this section.

Effective Date: 10-29-2003



Section 3701.263 - Confidentiality.

(A) Any information, data, and reports with respect to a case of malignant disease which are furnished to, or procured by, any cancer registry in this state or the department of health shall be confidential and shall be used only for statistical, scientific, and medical research for the purpose of reducing the morbidity or mortality of malignant disease. No physician, dentist, person, or hospital furnishing such information, data, or report to any such cancer registry or the department of health, with respect to a case of malignant disease treated or examined by such physician, dentist, or person, or confined in such hospital, shall by reason of such furnishing be deemed to have violated any confidential relationship, or be held liable in damages to any person, or be held to answer for willful betrayal of a professional confidence within the meaning and intent of section 4731.22 of the Revised Code.

(B) The department of health shall prescribe a release of confidential information form for use under this division.

Information concerning individual cancer patients obtained by the department of health for the Ohio cancer incidence surveillance system is for the confidential use of the department only, except as follows:

(1) The department shall grant to a person involved in a medical research project that meets the standards established by the director of health under section 3701.262 of the Revised Code access to confidential information concerning individual cancer patients if all of the following conditions are met:

(a) The person conducting the research provides written information about the purpose of the research project, the nature of the data to be collected and how the researcher intends to analyze it, the records the researcher seeks to review, and the safeguards the researcher will take to protect the identity of patients whose records the researcher will be reviewing.

(b) In the view of the director of health, the proposed safeguards are adequate to protect the identity of each patient whose records will be reviewed.

(c) An agreement is executed between the department and the researcher that specifies the terms of the researcher's use of the records and prohibits the publication or release of the names of individual cancer patients or any facts tending to lead to the identification of individual cancer patients.

(2) Notwithstanding division (B)(1) of this section, a researcher may, with the approval of the department, use the names of individual cancer patients when requesting additional information for research purposes or soliciting a patient's participation in a research project. If a researcher requests additional information or a cancer patient's participation in a research project, the researcher shall first obtain the oral or written consent of the patient's attending physician. If the consent of the patient's attending physician is obtained, the researcher shall obtain the patient's written consent by having the patient complete a release of confidential information form.

(3) The department may release confidential information concerning individual cancer patients to physicians for diagnostic and treatment purposes if the patient's attending physician gives oral or written consent to the release of the information and the patient gives written consent by completing a release of confidential information form.

(4) The department may release confidential information concerning individual cancer patients to the cancer registry of another state, if the other state has entered into a reciprocal agreement with the department and the agreement provides that the state will comply with this section and that information identifying a patient will not be released to any person without the written consent of the patient.

(C) Nothing in this section prevents the release to any person of epidemiological information that does not identify individual cancer patients.

(D) No person shall fail to comply with the confidentiality requirements of this section.

Effective Date: 11-11-1991



Section 3701.264 - Ohio cancer incidence surveillance system advisory board.

There is hereby created the Ohio cancer incidence surveillance system advisory board. The board shall consist of the director of health, who shall serve as chair of the board, and one representative, appointed by the governor, from each medical school accredited by the liaison committee on medical education and each osteopathic medical school accredited by the American osteopathic association in Ohio. In addition, the director of health shall appoint up to three additional members of the board. Vacancies on the board shall be filled in the same manner as the initial appointments. Members shall serve without compensation.

The board shall provide oversight of the collection and analysis of data by the cancer surveillance system to the director of health and the Arthur G. James cancer hospital and Richard J. Solove research institute of the Ohio state university and advise in the implementation of sections 3701.261 to 3701.263 of the Revised Code. The board shall meet and conduct its business as directed by the chair.

The board shall report to the finance committees of both houses of the general assembly, not later than March 1, 2001, on the progress made in implementing sections 3701.261 to 3701.263 of the Revised Code.

The board is not subject to sections 101.82 to 101.87 of the Revised Code.

Effective Date: 03-22-2001



Section 3701.27 - Copy of reports to be transmitted to administrator of workers' compensation.

The department of health shall transmit a copy of all reports of occupational disease, required to be filed by section 3701.25 of the Revised Code, to the administrator of workers' compensation.

Effective Date: 10-29-1995



Section 3701.28 - Powers of department when local authorities fail to act.

When a contagious or infectious disease becomes or threatens to become epidemic in a municipal corporation or township, and the local authorities neglect or refuse to enforce efficient measures for its prevention, the director of health may appoint a medical or sanitary officer and such assistants as he may require, and authorize him to enforce such orders or regulations as the director deems necessary.

Effective Date: 10-01-1953



Section 3701.29 - Annual conference - expenses.

The department of health shall make provision for annual conferences of district health commissioners for the consideration of the cause and prevention of dangerous communicable diseases and other measures to protect and improve the public health. Each board of health or other body or person appointed or acting in place of a board of health shall appoint its health commissioner or health officer a delegate to such conferences. The district board of health shall pay the necessary expenses of such delegate upon presentation of a certificate from the director of health that the delegate attended the sessions of such conferences.

Effective Date: 10-01-1953



Section 3701.30 - Blood bank for civilian use.

The department of health may devise a suitable program for establishing a blood bank for civilian use, embracing if necessary, methods for the registration of blood donors, for the collection of blood from donors, for the processing or procurement of blood plasma or other substitutes for whole blood, and for the distribution of pool blood, blood plasma, or other blood substitutes to meet civilian needs, to communities of the state where such are not readily available.

Effective Date: 10-01-1953



Section 3701.31 - Administration of blood bank.

In formulating and administering the blood bank program, the department of health may establish necessary standards, promulgate necessary rules and regulations, utilize the facilities and services of other official agencies and of voluntary organizations which may be made available to the department, and co-operate, if requested, with agencies and organizations engaged in a similar program on a local or state basis.

Effective Date: 10-01-1953



Section 3701.32 - Rooms provided.

Suitable rooms for conducting the business of the department of health shall be provided and maintained by the state.

Effective Date: 10-01-1953



Section 3701.33 - Ohio public health advisory board.

(A) There is hereby created the Ohio public health advisory board. The board shall consist of the following members:

(1) The following members appointed by the director of health from among individuals who are not employed by the state and are recommended by statewide trade or professional organizations that represent interests in public health:

(a) One individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(b) One individual authorized under Chapter 4723. of the Revised Code to practice nursing as a registered nurse;

(c) Three members of the public, two of whom are representatives of entities licensed by the department of health or boards of health.

(2) One representative of the association of Ohio health commissioners, appointed by the association;

(3) One representative of the Ohio public health association, appointed by the association;

(4) One representative of the Ohio environmental health association, appointed by the association, who is registered as a sanitarian under Chapter 4736. of the Revised Code;

(5) One representative of the Ohio association of boards of health, appointed by the association;

(6) One representative of the Ohio society for public health education, appointed by the society;

(7) One representative of the Ohio hospital association, appointed by the association.

The director of health or the director's designee shall serve as an ex officio, nonvoting member of the board.

(B) Not later than thirty days after the effective date of this section, initial appointments shall be made to the board. Of the initial appointments, the members specified in divisions (A)(5), (6), and (7) and division (A)(1)(c) of this section representing entities licensed by the department of health or boards of health shall serve terms ending June 30, 2014, and the members specified in divisions (A)(1)(a) and (b), divisions (A)(2), (3), and (4), and division (A)(1)(c) of this section not representing entities licensed by the department or boards of health shall serve terms ending June 30, 2015. Thereafter, terms of office for all members shall be three years, with each term ending on the same day of the same month as the term it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed, except that no member who has served two consecutive terms may be reappointed until three years have elapsed since the member's last term ended.

Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner as original appointments.

Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of ninety days has elapsed, whichever occurs first.

(C) The board shall annually select from among its members a chairperson and vice-chairperson. The director shall designate an officer or employee of the department to act as the board's secretary. The secretary shall be a nonvoting board member.

The board may adopt by laws governing its operation. The chairperson may appoint subcommittees as the chairperson considers necessary.

(D) The board shall meet at the call of the chairperson, but not less than four times per year. A majority of the members of the board constitutes a quorum. Special meetings may be called by the chairperson and shall be called by the chairperson at the request of the director. In a request for a special meeting, the director shall specify the purpose of the meeting and the date and place the meeting is to be held. No other business shall be considered at a special meeting except by a unanimous vote of members present at the meeting.

In conducting any meeting, the board and its subcommittees may use an interactive video teleconferencing system. If provisions are made that allow public attendance at a designated location with respect to a meeting using such a system, the board members who attend the meeting by video teleconference shall be counted for purposes of determining whether a quorum is present and shall be permitted to vote.

Members shall be expected to attend a majority of meetings of the board. Unexcused absence from three consecutive meetings shall be considered notice of a member's intent to resign from the board.

(E)

(1) The department shall provide meeting space and staff and other administrative support for the board to carry out its duties.

(2) To facilitate the board's review of proposed rules under division (A)(1) of section 3701.34 of the Revised Code, the department shall establish and maintain an electronic web-based database of board meeting agendas, board meeting minutes, proposed rules, public comments, and other documents relevant to the work of the board.

(F) Notice of meetings shall be provided to members through the board's mailing list, the department's web site, or any other means available to the board.

The minutes of previous meetings, the next meeting's agenda, and information on any matters to be presented to the board at any regular or special meeting shall be provided to the board in an electronic format.

(G) Members shall attend annual ethics training provided by the Ohio ethics commission.

(H) Members shall serve without compensation, but may be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(I) Sections 101.82 to 101.87 of the Revised Code do not apply to the Ohio public health advisory board.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.34 - Ohio public health advisory board; powers and duties.

(A) The Ohio public health advisory board shall review and make recommendations to the director of health on all of the following:

(1) Developing and adopting proposed rules under Chapters 3701 and 3717 of the Administrative Code;

(2) Prescribing proposed fees for services provided by the office of vital statistics and the bureau of environmental health;

(3) Issues to improve public health and increase awareness of public health issues at the state level, local level, or both;

(4) Any other public health issues that the director requests the board to consider.

(B) In making recommendations to the director under division (A)(1) of this section, all of the following apply:

(1) Prior to filing a proposed rule with the joint committee on agency rule review, the department of health shall provide each board member with a copy of the proposed rule, copies of public comments received by the department during the public comment period, and written evidence of stakeholder involvement.

(2) Prior to board meetings, copies of proposed rules shall be provided to members. On request of a member, the department shall ensure that appropriate department employees attend board meetings to answer questions concerning proposed rules.

(3)

(a) Not later than sixty days after receiving a copy of a proposed rule, the board shall recommend approval or disapproval of the rule and submit its recommendation by board action to the director. In making its recommendation, the board may consider public comments provided to the department or the board.

(b) If the board fails to make a recommendation within sixty days of receiving a copy of the proposed rule, the director may file the proposed rule.

(4) Except as provided in division (B)(3)(b) of this section, the director shall consider the board's recommendation before filing a proposed rule. On request of the board, the director shall meet with the board to discuss the board's recommendation.

(5) If the director disagrees with the board's recommendation, the director shall inform the board in writing of the director's decision and the reason for the decision prior to the next quarterly meeting. The director or the director's designee may meet with the board at the next quarterly meeting to answer questions regarding why the director disagreed with the board's recommendation.

(C) To the extent the board believes that a proposed rule does not comply with requirements established by the joint committee on agency rule review or the common sense initiative office, nothing in this section prohibits the board, in carrying out its duties under division (A)(1) of this section, from contacting the joint committee on agency rule review or the common sense initiative office.

(D) In making recommendations under division (A)(2) of this section for prescribing proposed fees for services provided by the bureau of environmental health, the board and the department shall develop a cost methodology subject to approval by the director.

(E) This section does not apply to the following:

(1) A proposed rule that is to be refiled with the joint committee on agency rule review solely because of technical or other nonsubstantive revisions;

(2) The emergency adoption, amendment, or rescission of a rule under division (F) of section 119.03 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.341 - Rules relating to abortions.

(A) The director of health , pursuant to Chapter 119. and consistent with section 2317.56 of the Revised Code, shall adopt rules relating to abortions and the following subjects:

(1) Post-abortion procedures to protect the health of the pregnant woman;

(2) Pathological reports;

(3) Humane disposition of the product of human conception;

(4) Counseling.

(B) The director of health shall implement the rules and shall apply to the court of common pleas for temporary or permanent injunctions restraining a violation or threatened violation of the rules. This action is an additional remedy not dependent on the adequacy of the remedy at law.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-28-1992; 03-30-2006



Section 3701.342 - Minimum standards and optimum achievable standards for boards of health and local health departments.

After consultation with the public health standards task force established under section 3701.343 of the Revised Code, the director of health shall adopt rules establishing minimum standards and optimum achievable standards for boards of health and local health departments. The minimum standards shall assure that boards of health and local health departments provide for:

(A) Analysis and prevention of communicable disease;

(B) Analysis of the causes of, and appropriate treatment for, the leading causes of morbidity and mortality;

(C) The administration and management of the local health department;

(D) Access to primary health care by medically underserved individuals;

(E) Environmental health management programs;

(F) Health promotion services designed to encourage individual and community wellness.

The director shall adopt rules establishing a formula for distribution of state health district subsidy funds to boards of health and local health departments. The formula shall provide no subsidy funds to a board or department unless it meets minimum standards and shall provide higher funding levels for boards and districts that meet optimum achievable standards.

Notwithstanding section 119.03 of the Revised Code, rules adopted under this section shall not take effect unless approved by concurrent resolution of the general assembly.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-15-1981



Section 3701.343 - Public health standards task force.

The director of health shall, with the advice of the association of Ohio health commissioners , appoint a public health standards task force to assist and advise the director in formulating and evaluating the standards established under section 3701.342 of the Revised Code for the provision of public health services.

The task force shall have nine members, consisting of:

(A) A sanitarian registered in accordance with Chapter 4736. of the Revised Code;

(B) A registered nurse licensed in accordance with Chapter 4723. of the Revised Code;

(C) A physician who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(D) Three health commissioners;

(E) Two representatives of the department of health;

(F) One individual with recognized ability in public health law, public health laboratories, epidemiology, nutrition, or health education.

Members of the task force shall elect a chairperson. Five members of the task force constitute a quorum and six votes are necessary to validate an action.

Vacancies occurring on the task force shall be filled in the same manner as the initial appointments.

Members of the task force shall serve without compensation, but may be reimbursed for necessary expenses.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-15-1981



Section 3701.344 - Rules for private water systems.

As used in this section and sections 3701.345, 3701.346, and 3701.347 of the Revised Code:

(A) "Private water system" means any water system for the provision of water for human consumption, if such system has fewer than fifteen service connections and does not regularly serve an average of at least twenty-five individuals daily at least sixty days out of the year. A private water system includes any well, spring, cistern, pond, or hauled water and any equipment for the collection, transportation, filtration, disinfection, treatment, or storage of such water extending from and including the source of the water to the point of discharge from any pressure tank or other storage vessel; to the point of discharge from the water pump where no pressure tank or other storage vessel is present; or, in the case of multiple service connections serving more than one dwelling, to the point of discharge from each service connection. "Private water system" does not include the water service line extending from the point of discharge to a structure.

(B) Notwithstanding section 3701.347 of the Revised Code and subject to division (C) of this section, rules adopted by the director of health regarding private water systems shall provide for the following:

(1) Except as otherwise provided in this division, boards of health of city or general health districts shall be given the exclusive power to establish fees in accordance with section 3709.09 of the Revised Code for administering and enforcing such rules. Such fees shall establish a different rate for administering and enforcing the rules relative to private water systems serving single-family dwelling houses and nonsingle-family dwelling houses. Except for an amount established by the director, pursuant to division (B)(5) of this section, for each new private water system installation, no portion of any fee for administering and enforcing such rules shall be returned to the department of health. If the director of health determines that a board of health of a city or general health district is unable to administer and enforce a private water system program in the district, the director shall administer and enforce such a program in the district and establish fees for such administration and enforcement.

(2) Boards of health of city or general health districts shall be given the exclusive power to determine the number of inspections necessary for determining the safe drinking characteristics of a private water system.

(3) Private water systems contractors, as a condition of doing business in this state, shall annually register with, and comply with surety bonding requirements of, the department of health. No such contractor shall be permitted to register if the contractor fails to comply with all applicable rules adopted by the director and the board of health of the city or general health district. The annual registration fee for private water systems contractors shall be sixty-five dollars. The director, by rule adopted in accordance with Chapter 119. of the Revised Code, may increase the annual registration fee.

(4) Subject to rules adopted by the director, boards of health of city or general health districts shall have the option of determining whether bacteriological examinations shall be performed at approved laboratories of the state or at approved private laboratories.

(5) The director may establish fees for each new private water system installation, which shall be collected by the appropriate board of health and transmitted to the director pursuant to section 3709.092 of the Revised Code.

(6) All fees received by the director of health under divisions (B)(1), (3), and (5) of this section shall be deposited in the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code for use in the administration and enforcement of sections 3701.344 to 3701.347 of the Revised Code and the rules pertaining to private water systems adopted under those sections .

(C) To the extent that rules adopted under division (B) of this section require health districts to follow specific procedures or use prescribed forms, no such procedure or form shall be implemented until it is approved by majority vote of an approval board of health commissioners, hereby created. Members of the board shall be the officers of the association of Ohio health commissioners, or any successor organization, and membership on the board shall be coterminous with holding an office of the association. No health district is required to follow a procedure or use a form required by a rule adopted under division (B) of this section without the approval of the board.

(D) A board of health shall collect well log filing fees on behalf of the division of soil and water resources in the department of natural resources in accordance with section 1521.05 of the Revised Code and rules adopted under it. The fees shall be submitted to the division quarterly as provided in those rules.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-26-1991



Section 3701.345 - Applying for variance from rules.

Any applicant for a permit to construct, develop, install, or modify a private water system required by rules adopted by the director of health under section 3701.347 of the Revised Code may apply to the board of health of the city or general health district administering and enforcing the private water supply program in the health district in which the private water system is or is to be located or, if the health district is not administering and enforcing the program, may apply to the department of health for a variance from such rules governing the design, construction, development, installation, or modification of private water systems. The application for a variance shall be made in writing and shall include a statement of the particular rule or rules from which a variance is sought, a description of the proposed system or modification, and the necessity for the variance. The board of health or the department of health shall not grant a variance unless the applicant demonstrates that:

(A) There will be an unusual and unnecessary hardship in complying with the rules from which the variance is sought;

(B) Contamination of the private water system will not occur as a result of construction and operation of the system as proposed by the variance application;

(C) The health of persons using water from the private water system will not be endangered as a result of construction and operation of the system as proposed by the variance application; and

(D) No other technically feasible and economically reasonable means exist for obtaining water from the proposed type of water source.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-22-1984



Section 3701.346 - Private water systems advisory council.

There is hereby created within the department of health the private water systems advisory council. The council shall have nine members, who shall be appointed by the governor with the advice and consent of the senate. The council shall consist of a pump installer or licensed plumber, a well driller, a cable tool well driller, a general contractor with experience in private water systems other than wells, a registered sanitarian, a health commissioner of a city or general health district, two employees of the department of health, and a person who is not employed by the state or any of its political subdivisions and who has no pecuniary interest in private water systems. Terms of office shall be for two years. Each member shall hold office from the date of his appointment until the end of the term for which the member was appointed. In the event of death, removal, resignation, or incapacity of a member of the council, the governor, with the advice and consent of the senate, shall appoint a successor who shall hold office for the remainder of the term for which the successor's predecessor was appointed. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The council shall meet at the behest of the director of health. The council shall annually select from among its members a chairperson, vice-chairperson, and a secretary to keep a record of its proceedings.

The governor may at any time remove a member of the council for misfeasance, nonfeasance, or malfeasance in office.

A majority vote of the members of the council is necessary to take action in any matter.

A member of the council shall serve without compensation.

The council shall:

(A) Advise the director regarding the revocation or nonrenewal of the registration of a private water systems contractor;

(B) Make recommendations to the director regarding the amount of surety bond required of private water systems contractors.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.347 - Rules to remain in effect until repealed or superseded.

Notwithstanding division (E) of section 6111.42 of the Revised Code, rules adopted under such division and in effect on December 14, 1978, shall continue in effect until repealed by the environmental protection agency or superseded by rules adopted by the director of health as hereinafter provided, as fully as if such section had not been amended by Amended Substitute Senate Bill No. 445 of the 112th general assembly on such date. Insofar as these rules affect wells for the provision of water for human consumption not used or for use by a public water system, they shall remain in effect notwithstanding repeal by the environmental protection agency until the director adopts rules superseding them which prescribe uniform standards and procedures for the design, construction, inspection, installation, development, maintenance, and abandonment of private water systems, to protect the health of the persons served by such water systems and to establish fees at a level calculated to pay the cost of administering and enforcing such rules by the director or by boards of health of city and general health districts approved by the director of health. For purposes of this section "public water system" has the meaning ascribed to it in section 6109.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-22-1984



Section 3701.35 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.351 - Standards, procedures for hospital staff membership.

(A) The governing body of every hospital shall set standards and procedures to be applied by the hospital and its medical staff in considering and acting upon applications for staff membership or professional privileges. These standards and procedures shall be available for public inspection.

(B) The governing body of any hospital, in considering and acting upon applications for staff membership or professional privileges within the scope of the applicants' respective licensures, shall not discriminate against a qualified person solely on the basis of whether that person is certified to practice medicine, osteopathic medicine, or podiatry, or licensed to practice dentistry or psychology. Staff membership or professional privileges shall be considered and acted on in accordance with standards and procedures established under division (A) of this section. This section does not permit a psychologist to admit a patient to a hospital in violation of section 3727.06 of the Revised Code.

(C) The governing body of any hospital that is licensed to provide maternity services, in considering and acting upon applications for clinical privileges, shall not discriminate against a qualified person solely on the basis that the person is authorized to practice nurse-midwifery. An application from a certified nurse-midwife who is not employed by the hospital shall contain the name of a physician member of the hospital's medical staff who holds clinical privileges in obstetrics at that hospital and who has agreed to be the collaborating physician for the applicant in accordance with section 4723.43 of the Revised Code.

(D) Any person may apply to the court of common pleas for temporary or permanent injunctions restraining a violation of division (A), (B), or (C) of this section. This action is an additional remedy not dependent on the adequacy of the remedy at law.

(E)

(1) If a hospital does not provide or permit the provision of any diagnostic or treatment service for mental or emotional disorders or any other service that may be legally performed by a psychologist licensed under Chapter 4732. of the Revised Code, this section does not require the hospital to provide or permit the provision of any such service and the hospital shall be exempt from requirements of this section pertaining to psychologists.

(2) This section does not impair the right of a hospital to enter into an employment, personal service, or any other kind of contract with a licensed psychologist, upon any such terms as the parties may mutually agree, for the provision of any service that may be legally performed by a licensed psychologist.

Effective Date: 09-10-1996



Section 3701.352 - Violations prohibited.

No person shall violate any rule the director of health or department of health adopts or any order the director or department of health issues under this chapter to prevent a threat to the public caused by a pandemic, epidemic, or bioterrorism event.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.36 - [Repealed].

Effective Date: 12-02-1996



Section 3701.37 - Construction and modernization program to provide adequate hospital and medical facilities for people in state.

The state construction and modernization program shall provide, in accordance with regulations prescribed under the federal act, for adequate hospital and medical facilities for the people residing in this state and insofar as possible shall provide for their distribution throughout the state in such manner as to make all types of hospital and medical facilities service reasonably accessible to all persons.

Effective Date: 09-24-1971



Section 3701.38 - Application to surgeon general for federal funds.

The director of health may make application to the surgeon general for federal funds to assist in carrying out the survey and planning activities provided in sections 3701.01, 3701.04, 3701.08, 3701.09, and 3701.37 to 3701.45 of the Revised Code. Such funds shall be deposited in the state treasury and shall be available to the director for expenditure for carrying out such sections. Any such funds received and not expended for such purposes shall be repaid to the treasury of the United States.

Effective Date: 12-02-1996



Section 3701.39 - Submission of state plan to surgeon general - publicity and public hearing of plan.

The director of health shall prepare and submit to the surgeon general a state plan which shall include the hospital and medical facilities construction and modernization program developed under sections 3701.01, 3701.04, 3701.08, 3701.09, and 3701.37 to 3701.45 of the Revised Code, and which shall provide for the establishment, administration, and operation of hospital and medical facilities construction and modernization activities in accordance with the requirements of the federal act and regulations thereunder. The director shall, prior to the submission of such plan to the surgeon general, give adequate publicity to a general description of all the provisions proposed to be included therein and hold a public hearing at which all persons or organizations with a legitimate interest in such a plan may be given an opportunity to express their views. After approval of the plan by the surgeon general, the director shall make public a general description of the provisions thereof and shall make the plan or a copy thereof available upon request to all interested persons or organizations. The director shall review the hospital and medical facilities construction and modernization program and submit to the surgeon general any modifications thereof which the director finds necessary and may submit to the surgeon general such modifications of the state plan not inconsistent with the requirements of the federal act as are advisable.

Effective Date: 12-02-1996



Section 3701.40 - Minimum standards for hospitals receiving federal aid.

The director of health shall by rule prescribe minimum standards for the maintenance and operation of hospitals and medical facilities which shall receive federal aid for construction under the state plan provided for by section 3701.39 of the Revised Code.

Boards of trustees or directors of institutions required to comply with sections 3701.01, 3701.04, 3701.08, 3701.09, and 3701.37 to 3701.45 of the Revised Code shall have the right to select the professional staff members of such institutions and to select and employ interns, nurses, and other personnel, and no rules, regulations, or standards of the director of health adopted or promulgated severally or jointly shall be valid which, if enforced, would interfere in such selection or employment.

The director of health may petition the common pleas court of the county in which any hospital or medical facility is located for an order enjoining any person, firm, partnership, association, corporation, or other entity, private or public, from operating a hospital or medical facility in violation of any rules adopted under this section. Irrespective of any other remedy the director may have in law or equity the court has jurisdiction to grant such injunctive relief upon a showing that the respondent named in the petition is operating in violation of such rules.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-02-1996



Section 3701.41 - Priority of construction and modernization.

The state plan provided for by section 3701.39 of the Revised Code shall set forth the relative need for the several projects included in the construction and modernization program determined in accordance with regulations prescribed pursuant to the federal act and provide for the construction or modernization, insofar as financial resources are available therefor and maintenance and operations make possible, in the order of such relative need.

Effective Date: 09-24-1971



Section 3701.42 - Application for construction or modernization projects.

Applications for grants, loans, or loan guarantees under the federal act for hospital and medical facilities construction or modernization projects shall be submitted to the director of health and may be submitted by the state or any political subdivision thereof or by any other public or nonprofit agency eligible under the federal act. Each application for a construction or modernization project shall conform to federal and state requirements.

Effective Date: 09-24-1971



Section 3701.43 - Hearing to be given applicant.

The director of health shall afford to every applicant for a construction project an opportunity for a fair hearing. If the director, after affording reasonable opportunity for development and presentation of applications in the order of relative need, finds that a project application complies with section 3701.42 of the Revised Code and is otherwise in conformity with the state plan provided for in section 3701.39 of the Revised Code, he shall approve such application and shall recommend and forward it to the surgeon general.

Effective Date: 10-01-1953



Section 3701.44 - Inspection of construction projects - certification to surgeon general.

The director of health shall inspect each construction project approved by the surgeon general and, if the inspection so warrants, the director shall certify to the surgeon general that work has been performed upon the project or purchases have been made in accordance with the approved plans and specifications and that payment of an installment of federal funds is due to the applicant.

Effective Date: 10-01-1953



Section 3701.45 - Hospital and medical facilities construction fund - federal grant funds.

The director of health may receive federal grant funds in behalf of, and transmit them to, applicants for hospital and medical facilities construction and modernization projects. There is hereby established, separate and apart from all public moneys and funds of this state, a hospital and medical facilities construction fund. Grant moneys received from the federal government for a project approved by the surgeon general shall be deposited to the credit of this fund and shall be used solely for payments due applicants for work performed or purchases made in carrying out approved projects. Vouchers for all payments from the hospital and medical facilities construction fund shall bear the signature of the director or his authorized agent for such purpose.

Effective Date: 09-24-1971



Section 3701.46 - Statement on certificate.

In reporting every birth and fetal death, physicians and others required to make the reports shall state on the birth or fetal death certificate, as the case may be, whether approved tests for syphilis and gonorrhea have been made in an approved laboratory upon specimens taken from the woman who bore the child for which the certificate is filed, and the approximate date when the specimens were taken. If the tests were not made, the physician or other person shall state the reasons why the tests were not made. In no event shall the results of the tests be stated on the birth or fetal death certificate.

Effective Date: 03-16-1989



Section 3701.47 - Standard tests for syphilis and gonorrhea.

As used in sections 3701.46 to 3701.50 of the Revised Code, the standard tests for syphilis and gonorrhea are tests approved by the department of health, and shall be made at a laboratory approved to make such tests by the department. Such tests as are required shall, on request of the physician submitting the specimens, be made without charge by the department.

Effective Date: 12-19-1973



Section 3701.48 - Laboratory report.

The approved laboratory making the standard tests for syphilis and gonorrhea shall make a report to the physician or health commissioner submitting the specimens. Such laboratory shall forthwith report any reactive syphilis test or positive gonorrhea test to the department of health on forms prescribed and furnished by the director of health.

Effective Date: 12-19-1973



Section 3701.49 - Duty in case physician is not in attendance.

If any pregnant woman is attended during the period of gestation by any person authorized to attend pregnant women, other than a licensed physician, but who is not permitted to take test specimens, then such authorized person shall notify immediately the health commissioner of the city or general health district of the residence of such pregnant woman. The health commissioner shall cause the test specimens to be taken of such pregnant woman for the purpose of the standard syphilis and gonorrhea tests. Such taking of specimens is subject to section 3701.50 of the Revised Code relating to the condition of the pregnant woman.

Effective Date: 12-19-1973



Section 3701.50 - Duty of physician to submit specimens for tests - health commissioner may waive requirements.

Every physician who attends any pregnant woman for conditions relating to pregnancy during the period of gestation shall take specimens of such woman at the time of first examination or within ten days thereof, and shall submit such specimens to an approved laboratory for standard syphilis and gonorrhea tests. If, in the opinion of the physician attending such woman, her condition does not permit the taking of specimens for submission to an approved laboratory, then no specimens shall be taken prior to delivery. If no specimens are taken prior to delivery because of the woman's condition, then such specimens shall be taken as soon after delivery as the physician deems it advisable.

The health commissioner of the city or general health district, wherein any person required to be tested for syphilis and gonorrhea under this section or section 3701.49 of the Revised Code resides, may waive the requirements of such sections if the commissioner is satisfied by written affidavit or other written proof that the tests required are contrary to the tenets or practices of the religious creed of which the person is an adherent, and that the public health and welfare would not be injuriously affected by such waiver.

Effective Date: 12-19-1973



Section 3701.501 - Newborns screened for genetic, endocrine, and metabolic disorders.

(A)

(1) Except as provided in division (A)(2) of this section, all newborn children shall be screened for the presence of the genetic, endocrine, and metabolic disorders specified in rules, adopted pursuant to this section.

(2) Division (A)(1) of this section does not apply if the parents of the child object thereto on the grounds that the screening conflicts with their religious tenets and practices.

(B) There is hereby created the newborn screening advisory council to advise the director of health regarding the screening of newborn children for genetic, endocrine, and metabolic disorders. The council shall engage in an ongoing review of the newborn screening requirements established under this section and shall provide recommendations and reports to the director as the director requests and as the council considers necessary. The director may assign other duties to the council, as the director considers appropriate.

The council shall consist of fourteen members appointed by the director. In making appointments, the director shall select individuals and representatives of entities with interest and expertise in newborn screening, including such individuals and entities as health care professionals, hospitals, children's hospitals, regional genetic centers, regional sickle cell centers, newborn screening coordinators, and members of the public.

The department of health shall provide meeting space, staff services, and other technical assistance required by the council in carrying out its duties. Members of the council shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in attending meetings of the council or performing assignments for the council.

The council is not subject to sections 101.82 to 101.87 of the Revised Code.

(C)

(1) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the disorders for which each newborn child must be screened.

(2) The newborn screening advisory council shall evaluate genetic, metabolic, and endocrine disorders to assist the director in determining which disorders should be included in the screenings required under this section. In determining whether a disorder should be included, the council shall consider all of the following:

(a) The disorder's incidence, mortality, and morbidity;

(b) Whether the disorder causes disability if diagnosis, treatment, and early intervention are delayed;

(c) The potential for successful treatment of the disorder;

(d) The expected benefits to children and society in relation to the risks and costs associated with screening for the disorder;

(e) Whether a screening for the disorder can be conducted without taking an additional blood sample or specimen.

(3) Based on the considerations specified in division (C)(2) of this section, the council shall make recommendations to the director of health for the adoption of rules under division (C)(1) of this section. The director shall promptly and thoroughly review each recommendation the council submits.

(D) The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards and procedures for the screenings required by this section. The rules shall include standards and procedures for all of the following:

(1) Causing rescreenings to be performed when initial screenings have abnormal results;

(2) Designating the person or persons who will be responsible for causing screenings and rescreenings to be performed;

(3) Giving to the parents of a child notice of the required initial screening and the possibility that rescreenings may be necessary;

(4) Communicating to the parents of a child the results of the child's screening and any rescreenings that are performed;

(5) Giving notice of the results of an initial screening and any rescreenings to the person who caused the child to be screened or rescreened, or to another person or government entity when the person who caused the child to be screened or rescreened cannot be contacted;

(6) Referring children who receive abnormal screening or rescreening results to providers of follow-up services, including the services made available through funds disbursed under division (F) of this section.

(E)

(1) Except as provided in divisions (E)(2) and (3) of this section, all newborn screenings required by this section shall be performed by the public health laboratory authorized under section 3701.22 of the Revised Code.

(2) If the director determines that the public health laboratory is unable to perform screenings for all of the disorders specified in the rules adopted under division (C) of this section, the director shall select another laboratory to perform the screenings. The director shall select the laboratory by issuing a request for proposals. The director may accept proposals submitted by laboratories located outside this state. At the conclusion of the selection process, the director shall enter into a written contract with the selected laboratory. If the director determines that the laboratory is not complying with the terms of the contract, the director shall immediately terminate the contract and another laboratory shall be selected and contracted with in the same manner.

(3) Any rescreening caused to be performed pursuant to this section may be performed by the public health laboratory or one or more other laboratories designated by the director. Any laboratory the director considers qualified to perform rescreenings may be designated, including a laboratory located outside this state. If more than one laboratory is designated, the person responsible for causing a rescreening to be performed is also responsible for selecting the laboratory to be used.

(F)

(1) The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing a fee that shall be charged and collected in addition to or in conjunction with any laboratory fee that is charged and collected for performing the screenings required by this section. The fee, which shall be not less than fourteen dollars, shall be disbursed as follows:

(a) Not less than ten dollars and twenty-five cents shall be deposited in the state treasury to the credit of the genetics services fund, which is hereby created. Not less than seven dollars and twenty-five cents of each fee credited to the genetics services fund shall be used to defray the costs of the programs authorized by section 3701.502 of the Revised Code. Not less than three dollars from each fee credited to the genetics services fund shall be used to defray costs of phenylketonuria programs.

(b) Not less than three dollars and seventy-five cents shall be deposited into the state treasury to the credit of the sickle cell fund, which is hereby created. Money credited to the sickle cell fund shall be used to defray costs of programs authorized by section 3701.131 of the Revised Code.

(2) In adopting rules under division (F)(1) of this section, the director shall not establish a fee that differs according to whether a screening is performed by the public health laboratory or by another laboratory selected by the director pursuant to division (E)(2) of this section.

Effective Date: 02-12-2004



Section 3701.502 - Programs of education, detection, and treatment of genetic diseases.

The director of health shall do all of the following:

(A) Encourage and assist in the development of programs of education, detection, and treatment of genetic diseases and provide for habilitation, rehabilitation, and counseling of persons possessing a genetic trait of, or afflicted with, genetic disease;

(B) Advise, consult, cooperate with, and assist, by contract or otherwise, agencies of this state and the federal government, agencies of the governments of other states, agencies of political subdivisions of this state, and private organizations, corporations, and associations in the development and promotion of programs pertaining to the causes, detection, and treatment of genetic diseases, habilitation, rehabilitation, and counseling of persons possessing the trait of or afflicted with genetic disease;

(C) Accept and administer grants from the federal government or other sources, public or private, for carrying out any of the functions enumerated in divisions (A) and (B) of this section. All such moneys so received shall be deposited by the director in the state treasury and shall be kept in a separate fund by the treasurer of state. Except as otherwise provided in section 3701.45 of the Revised Code, payments from the fund shall be made pursuant to vouchers approved by the director.

Effective Date: 09-29-1997



Section 3701.503 - Testing newborns definitions.

As used in sections 3701.504 to 3701.509 of the Revised Code:

(A) "Parent" means either parent, unless the parents are separated or divorced or their marriage has been dissolved or annulled, in which case "parent" means the parent who is the residential parent and legal custodian.

(B) "Guardian" has the same meaning as in section 2111.01 of the Revised Code.

(C) "Custodian" means, except as used in division (A) of this section, a government agency or an individual, other than the parent or guardian, with legal or permanent custody of a child as defined in section 2151.011 of the Revised Code.

(D) "Hearing screening" means the identification of newborns and infants who may have a hearing impairment, through the use of a physiologic test.

(E) "Hearing evaluation" means evaluation through the use of audiological procedures by an audiologist or physician.

(F) "Hearing impairment" means a loss of hearing in one or both ears in the frequency region important for speech recognition and comprehension.

(G) "Newborn" means a child who is less than thirty days old.

(H) "Infant" means a child who is at least thirty days but less than twenty-four months old.

(I) "Freestanding birthing center" has the same meaning as in section 3702.141 of the Revised Code.

(J) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(K) "Audiologist" means an individual authorized under section 4753.07 of the Revised Code to practice audiology.

(L) "Hospital" means a hospital that has a maternity unit or newborn nursery.

(M) "Maternity unit" means any unit or place in a hospital where women are regularly received and provided care during all or part of the maternity cycle, except that "maternity unit" does not include an emergency department or similar place dedicated to providing emergency health care.

(N) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-01-2002



Section 3701.504 - Program to identify newborn and infant hearing impairment.

(A) The department of health shall establish and maintain a statewide hearing screening, tracking, and early intervention program to identify newborn and infant hearing impairment. The department shall also establish appropriate protocols for the treatment and follow-up care of newborns and infants with hearing impairment.

(B) In the case of a child born in a hospital or freestanding birthing center, both of the following apply:

(1) The program shall provide for a hearing screening of the newborn or infant before discharge, unless the newborn or infant is being transferred to another hospital.

(2) If the newborn or infant is transferred to another hospital, the program shall provide for a hearing screening of the newborn or infant when determined to be medically appropriate.

(C) The department of health shall ensure that the program established under this section is incorporated into early intervention activities of the department in compliance with the "Individuals with Disabilities Education Act," 20 U.S.C.A. 1400 et seq.

(D) The department of health may assist hospitals and freestanding birthing centers in acquiring hearing screening equipment by providing information on grant opportunities or loans, and, if funds are available, by mass purchasing equipment or establishing a grant system with department funds.

(E) The department of health shall administer the program established under this section pursuant to rules adopted under section 3701.508 of the Revised Code.

Effective Date: 08-01-2002



Section 3701.505 - Hospitals and freestanding birthing centers duties concerning hearing screening.

(A)

(1) Each hospital and each freestanding birthing center shall do all of the following:

(a) Conduct a hearing screening on each newborn or infant born in the hospital or center unless the newborn or infant is transferred to another hospital;

(b) Promptly notify the newborn's or infant's attending physician of the screening results;

(c) Notify the department of health of the screening results for each newborn or infant screened.

(2) A hearing screening conducted under this section shall be conducted under the direction of an audiologist or physician or in collaboration with a physician. Notwithstanding the licensure requirements of Chapter 4753. of the Revised Code, a screening may be conducted by a person who is not licensed under that chapter.

(3) Each hospital and freestanding birthing center shall take the actions required by divisions (A)(1) and (2) of this section in accordance with the rules adopted under section 3701.508 of the Revised Code. A hospital or freestanding birthing center may commence taking these actions at any time after the effective date of the rules but not later than June 30, 2004, unless an extension is granted. The director may grant an extension to delay for up to one year after June 30, 2004, the requirement of compliance with the rules if the hospital or freestanding birthing center requesting the extension demonstrates justifiable cause for the extension. Justifiable cause may include having ordered but not yet received hearing screening equipment, ongoing efforts to obtain financing for the equipment, or any other cause accepted by the director.

(B) Any hospital or freestanding birthing center providing a hearing screening in accordance with division (A) of this section shall be reimbursed by the department of health at a rate determined by the director of health, if both of the following are the case:

(1) The screening is performed before the newborn or infant is discharged from the hospital or freestanding birthing center.

(2) The parent, guardian, or custodian is financially unable to pay for the hearing screening and the hospital or freestanding birthing center is not reimbursed by a third-party payer as determined pursuant to rules adopted under section 3701.508 of the Revised Code.

(C) A hospital, clinic, or other health care facility at which a hearing evaluation is performed on a newborn or infant shall report the results of the evaluation to the attending physician of the newborn or infant.

Effective Date: 08-01-2002



Section 3701.506 - Preparing and distributing of information concerning hearing loss.

The department of health shall prepare and distribute to all hospitals and freestanding birthing centers required to provide hearing screenings under the program established under section 3701.504 of the Revised Code and each board of health, information describing factors or conditions of hearing loss and the effect of such a loss on an infant or child's language development, and information on the importance of hearing screening, hearing evaluation, early intervention, and follow-up care for newborns and infants. This information shall be updated as the department determines necessary.

Each hospital or freestanding birthing center shall provide the parent, guardian, or custodian of each newborn or infant born in the hospital or freestanding birthing center with the information prepared by the department pursuant to this section.

Each board of health shall provide the parent, guardian, or custodian of each newborn or infant born in the area served by the board who is not born in a hospital or freestanding birthing center with the information prepared by the department pursuant to this section.

Effective Date: 08-01-2002



Section 3701.507 - Infant hearing screening subcommittee.

(A) To assist in implementing sections 3701.503 to 3701.509 of the Revised Code, the medically handicapped children's medical advisory council created in section 3701.025 of the Revised Code shall appoint a permanent infant hearing screening subcommittee. The subcommittee shall consist of the following members:

(1) One otolaryngologist;

(2) One neonatologist;

(3) One pediatrician;

(4) One neurologist;

(5) One hospital administrator;

(6) Two or more audiologists who are experienced in infant hearing screening and evaluation;

(7) One speech-language pathologist licensed under section 4753.07 of the Revised Code;

(8) Two persons who are each a parent of a hearing-impaired child;

(9) One geneticist;

(10) One epidemiologist;

(11) One adult who is deaf or hearing impaired;

(12) One representative from an organization for the deaf or hearing impaired;

(13) One family advocate;

(14) One nurse from a well-baby neonatal nursery;

(15) One nurse from a special care neonatal nursery;

(16) One teacher of the deaf who works with infants and toddlers;

(17) One representative of the health insurance industry;

(18) One representative of the bureau for children with medical handicaps;

(19) One representative of the department of education;

(20) One representative of the Ohio department of job and family services who has responsibilities regarding medicaid;

(21) Any other person the advisory council appoints.

(B) The infant hearing subcommittee shall:

(1) Consult with the director of health regarding the administration of sections 3701.503 to 3701.509 of the Revised Code;

(2) Advise and make recommendations regarding proposed rules prior to their adoption by the director under section 3701.508 of the Revised Code;

(3) Consult with the director of health and advise and make recommendations regarding program development and implementation under sections 3701.503 to 3701.509 of the Revised Code, including all of the following:

(a) Establishment under section 3701.504 of the Revised Code of the statewide hearing screening, tracking, and early intervention program to identify newborn and infant hearing impairment;

(b) Identification of locations where hearing evaluations may be conducted;

(c) Recommendations for methods and techniques of hearing screening and hearing evaluation;

(d) Referral, data recording and compilation, and procedures to encourage follow-up hearing care;

(e) Maintenance of a register of newborns and infants who do not pass the hearing screening;

(f) Preparation of the information required by section 3701.506 of the Revised Code .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.508 - Statewide hearing screening, tracking, and early intervention program rules.

(A) The director of health shall adopt rules governing the statewide hearing screening, tracking, and early intervention program established under section 3701.504 of the Revised Code, including rules that do all of the following:

(1) Specify how hospitals and freestanding birthing centers are to comply with the requirements of section 3701.505 of the Revised Code, including methods to be used for hearing screening, except that with regard to the physiologic equipment to be used for hearing screening, the rules may require only that the equipment be capable of giving reliable results and may not specify particular equipment or a particular type of equipment;

(2) Provide that no newborn or infant shall be required to undergo a hearing screening if the parent, guardian, or custodian of the newborn or infant objects on the grounds that the screening conflicts with the parent's, guardian's, or custodian's religious tenets and practices;

(3) Provide for situations in which the parent, guardian, or custodian of a newborn or infant objects to a hearing screening for reasons other than religious tenets and practices;

(4) Specify how the department of health will determine whether a person is financially unable to pay for a hearing screening and define "third-party payer" for the purpose of reimbursement of hearing screening by the department under section 3701.505 of the Revised Code;

(5) Specify an inexpensive and efficient format and procedures for the submission of hearing screening information from hospitals and freestanding birthing centers to the department of health;

(6) Specify a procedure whereby the department may conduct timely reviews of hearing screening information submissions for purposes of quality assurance, training, and disease prevention and control;

(7) Specify any additional information that hospitals and freestanding birthing centers are to provide to the medically handicapped children's medical advisory council's infant hearing screening subcommittee under section 3701.509 of the Revised Code.

(B) In addition to the rules adopted under division (A) of this section, the director shall adopt rules that specify the training that must be completed by persons who will conduct hearing screenings. In adopting these rules, the director shall consider incorporating cost-saving training methods, including computer-assisted learning and on-site training. Neither the rules nor the director of health may establish a minimum educational level for persons conducting hearing screenings.

(C) All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code and shall be adopted so as to take effect not later than six months after August 1, 2002.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-01-2002



Section 3701.509 - Analyzing and interpreting hearing screening information.

(A) The department of health shall develop a mechanism to analyze and interpret the hearing screening information to be reported under division (B) of this section. The department shall notify all hospitals and freestanding birthing centers subject to the reporting requirements of the date the department anticipates that the mechanism will be complete. After the mechanism is complete, the department shall notify each hospital and freestanding birthing center subject to the reporting requirement of the date by which the hospital or center must submit its first report.

(B) Subject to division (A) of this section and in accordance with rules adopted by the director of health under section 3701.508 of the Revised Code, each hospital and freestanding birthing center that has conducted a hearing screening required by section 3701.505 of the Revised Code shall provide to the department of health for use by the medically handicapped children's medical advisory council's infant hearing screening subcommittee information specifying all of the following:

(1) The number of newborns born in the hospital or freestanding birthing center and the number of newborns and infants not screened because they were transferred to another hospital;

(2) The number of newborns and infants referred to the hospital or freestanding birthing center for a hearing screening and the number of those newborns and infants who received a hearing screening;

(3) The number of newborns and infants who did not pass the hearing screenings conducted by the hospital or freestanding birthing center;

(4) Any other information concerning the program established under section 3701.504 of the Revised Code.

(C) The department of health shall conduct a timely review of the information submitted by hospitals and freestanding birthing centers in accordance with rules adopted by the director under section 3701.508 of the Revised Code.

(D) The infant hearing screening subcommittee, with the support of the department of health, shall compile and summarize the information submitted to the department by hospitals and freestanding birthing centers under division (B) of this section. Beginning with the first year after the mechanism developed under division (A) of this section is complete, the subcommittee shall annually prepare and transmit a report to the director of health, the speaker of the house of representatives, and the president of the senate. The council shall make the report available to the public.

(E) The department and all members of the subcommittee shall maintain the confidentiality of patient-identifying information submitted under division (B) of this section and section 3701.505 of the Revised Code. The information is not a public record under section 149.43 of the Revised Code, except to the extent that the information is used in preparing reports under this section.

Nothing in this division prohibits the department from providing patient-identifying information to other entities as it considers necessary to implement the statewide tracking and early intervention components of the program established under section 3701.504 of the Revised Code. Any entity that receives patient-identifying information from the department shall maintain the confidentiality of the information.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-01-2002



Section 3701.51 - Inflammation of the eyes of the newborn and gonorrheal ophthalmia.

Any inflammation, swelling, or redness in either one or both eyes of any infant, either apart from or together with any unnatural discharge from the eyes of such infant, independent of the nature of the infection, if any, occurring any time within two weeks after the birth of such infant, shall be known as "inflammation of the eyes of the newborn." Any inflammation of the conjunctiva or cornea, either apart from or together with any unnatural discharge from the eyes, occurring at any time after two weeks after birth, if caused by the gonococcus, shall be known as "gonorrheal ophthalmia."

Effective Date: 10-01-1953



Section 3701.511 - Use of program funds to counsel or refer for abortion.

None of the funds appropriated to administer the programs authorized by sections 3701.501 and 3701.502 of the Revised Code shall be used to counsel or refer for abortion, except in the case of a medical emergency.

Effective Date: 04-05-2007



Section 3701.52 - Condition to be reported.

Every physician, surgeon, obstetrician, certified nurse-midwife, nurse, maternity home or hospital of any nature, parent, relative, or any others attendant on any person with inflammation of the eyes, knowing either condition, defined in section 3701.51 of the Revised Code, to exist, within six hours thereafter, shall report such facts, as the department of health shall direct, to the health commissioner of the city or general health district within which such person may reside.

Effective Date: 09-10-1996



Section 3701.53 - Duties of health commissioner.

The health commissioner of a city or general health district shall:

(A) Investigate each case of inflammation of eyes of the newborn or gonorrheal ophthalmia as filed with him and any other such case that comes to his attention;

(B) Report all cases of inflammation of the eyes of the newborn or gonorrheal ophthalmia, and the result of all such investigation, as the department of health directs;

(C) Conform to such other rules and regulations as the department promulgates for his further guidance;

(D) Determine the nature of the inflammation of the eyes in any case reported to him, and refer immediately to the Ohio commission for the blind, any inflammation of the eyes, for such treatment as the commission deems necessary.

Effective Date: 10-01-1953



Section 3701.54 - Duties of department of health.

The department of health shall:

(A) Enforce sections 3701.51 to 3701.55 of the Revised Code;

(B) Promulgate rules as necessary for the purpose of those sections and as the director of health deems necessary for the further and proper guidance of health commissioners;

(C) Provide for the gratuitous distribution of a scientific prophylactic for inflammation of the eyes of the newborn, together with directions for its proper use and administration , to all physicians and certified nurse-midwives engaged in the practice of obstetrics or assisting at childbirth;

(D) Publish and promulgate such further advice and information concerning the dangers of inflammation of the eyes of the newborn and of gonorrheal ophthalmia, and the necessity for prompt and effective treatment;

(E) Furnish copies of sections 3701.51 to 3701.55 of the Revised Code to all physicians, certified nurse-midwives, and persons engaged in services relating to the public health;

(F) Keep a proper record of all cases of inflammation of the eyes of the newborn and gonorrheal ophthalmia filed with the department pursuant to sections 3701.51 to 3701.55 of the Revised Code and as may come to its attention in any way;

(G) Report all violations of sections 3701.51 to 3701.55 of the Revised Code that come to its attention to the state medical board and also to the prosecuting attorney of the county wherein the violation was committed, and assist those officials in every way possible.

Effective Date: 09-10-1996



Section 3701.55 - Use of prophylactic against inflammation - record.

Every physician, certified nurse-midwife, or other person in attendance at childbirth shall, immediately after the birth, use in the eyes of the newborn child some prophylactic against inflammation of the eyes of such child, and shall make a record on the birth certificate of the prophylactic used.

Effective Date: 09-10-1996



Section 3701.56 - Enforcement of rules and regulations.

Boards of health of a general or city health district, health authorities and officials, officers of state institutions, police officers, sheriffs, constables, and other officers and employees of the state or any county, city, or township, shall enforce quarantine and isolation orders, and the rules the department of health adopts.

Effective Date: 02-12-2004



Section 3701.57 - Prosecutions and proceedings - injunctive or other relief.

All prosecutions and proceedings by the department of health for the violation of sections 3701.01 to 3701.56, 3705.01 to 3705.29, 3707.06, 3709.01 to 3709.04, 3709.07 to 3709.11, 3709.13, 3709.17, 3709.18, and 3709.21 to 3709.36 of the Revised Code, or for the violation of any of the orders or rules of the department, shall be instituted by the director of health. Except as provided in division (C) of section 3701.571 of the Revised Code, all fines or judgments the department collects shall be paid into the state treasury to the credit of the general revenue fund.

The director of health, the board of health of a general or city health district, or any person charged with enforcing the rules of the department of health as provided in section 3701.56 of the Revised Code may petition the court of common pleas for injunctive or other appropriate relief requiring any person violating a rule adopted by or any order issued by the director of health under this chapter to comply with such rule or order. The court of common pleas of the county in which the offense is alleged to be occurring may grant such injunctive or other appropriate relief as the equities of the case require.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-12-2004



Section 3701.571 - Establishing graduated system of fines.

(A) The director of health shall adopt rules pursuant to Chapter 119. of the Revised Code that establish a graduated system of fines based on the scope and severity of violations and the history of compliance, not to exceed seven hundred fifty dollars per incident, and in an adjudication under Chapter 119. of the Revised Code, may impose a fine against any person who violates division (C) of section 3701.23, division (C) of section 3701.232, division (C) of section 3701.24, division (B) of section 3701.25, or division (B) of section 3707.06 of the Revised Code or against any poison prevention and treatment center or other health-related entity that fails to comply with division (C) of section 3701.201 of the Revised Code.

(B) On request of the director, the attorney general shall bring and prosecute to judgment a civil action to collect any fine imposed under division (A) of this section that remains unpaid.

(C) All fines collected under this section shall be deposited into the state treasury to the credit of the general operations fund created under section 3701.83 of the Revised Code.

Effective Date: 02-12-2004



Section 3701.58 - Prosecuting attorney to prosecute violations.

The prosecuting attorney shall prosecute all violations of sections 3701.51 to 3701.55 and 3705.01 to 3705.29 of the Revised Code.

Effective Date: 03-16-1989



Section 3701.59 - [Repealed].

Effective Date: 10-23-1972



Section 3701.60 - Offer of uterine cytologic examination for cancer to every female in-patient.

Every hospital agency as defined in section 140.01 of the Revised Code, shall offer a uterine cytologic examination for cancer to every female in-patient eighteen years of age of over unless contrary orders are given by the attending physician or unless the examination has been performed within the preceding year. Any female in-patient may refuse such examination. The hospital agency shall in all cases maintain records to show the results of the examination, or that the examination was not applicable or was refused.

Effective Date: 08-25-1976



Section 3701.61 - Help me grow program.

(A) The department of health shall establish the help me grow program to encourage early prenatal and well-baby care, provide parenting education to promote the comprehensive health and development of children, and provide early intervention services in accordance with part C of the "Individuals with Disabilities Education Act," 118 Stat. 2744 (2004), 20 U.S.C. 1431 et seq. The program shall include the following services:

(1) Home visiting services to families with a pregnant woman or an infant or toddler under three years of age who meet the eligibility requirements established in rules adopted under this section;

(2) Part C early intervention services to infants and toddlers under three years of age who meet the eligibility requirements established in rules adopted under this section.

(B) The director of health may enter into an interagency agreement with one or more state agencies to implement the help me grow program and ensure coordination of early childhood programs.

(C) The director may distribute help me grow program funds through contracts, grants, or subsidies to entities providing services under the program.

(D) To the extent funds are available, the department shall establish a system of payment to providers of home visiting and part C early intervention services.

(E) As a condition of receiving payments for home visiting services, providers shall report to the director data on the program performance indicators that are used to assess progress toward achieving the goals of the program. The report shall include data on the performance indicator of birth outcomes, including risk indicators of low birth weight and preterm births, and data on all other performance indicators specified in rules adopted under this section. The providers shall report the data in the format and within the time frames specified in the rules.

The director shall prepare an annual report on the data received from the providers.

(F) Pursuant to Chapter 119. of the Revised Code, the director shall adopt rules that are necessary and proper to implement this section. The rules shall specify all of the following:

(1) Eligibility requirements for home visiting services and part C early intervention services;

(2) Eligibility requirements for providers of home visiting services and providers of part C early intervention services;

(3) Standards and procedures for the provision of program services, including data collection, program monitoring, and program evaluation;

(4) Procedures for appealing the denial of an application for program services or the termination of services;

(5) Procedures for appealing the denial of an application to become a provider of program services or the termination of the department's approval of a provider;

(6) Procedures for addressing complaints;

(7) The program performance indicators on which data must be reported by providers of home visiting services under division (E) of this section, which, to the extent possible, shall be consistent with federal reporting requirements for federally funded home visiting services;

(8) The format in which reports must be submitted under division (E) of this section and the time frames within which the reports must be submitted;

(9) Criteria for payment of approved providers of program services;

(10) Any other rules necessary to implement the program.

(G) A family enrolled in the help me grow at-risk program on the effective date of this amendment shall be eligible for at-risk services until December 31, 2013, or until the eligible child reaches three years of age, whichever occurs first.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 3701.611 - Help me grow advisory council.

(A) The governor shall create the help me grow advisory council in accordance with 20 U.S.C. 1441, which shall serve as the state interagency coordinating council, as described in 20 U.S.C. 1441. Members of the council shall reasonably represent the population of this state. The governor shall appoint as a member of the council a representative of a board of health of a city or general health district or an authority having the duties of a board of health under section 3709.05 of the Revised Code. The governor shall appoint one of the council members to serve as chairperson of the council, or the governor may delegate appointment of the chairperson to the council. No member of the council representing the department of health shall serve as chairperson.

(B) The council shall meet at least once in each quarter of the calendar year. The chairperson may call additional meetings if necessary.

(C) A member of the council shall not vote on any matter that is likely to provide a direct financial benefit to that member or otherwise be a conflict of interest.

(D) The governor may reimburse members of the council for actual and necessary expenses incurred in the performance of their official duties, including child care for the parent representatives described in 20 U.S.C. 1441(b)(1)(A). The governor also may compensate members of the council who are not employed or who must forfeit wages from other employment when performing official council business.

(E) The department of health shall serve as the "lead agency," as described by 20 U.S.C. 1435(a)(10).

(F) The help me grow advisory council shall do all of the following:

(1) Advise and assist the department of health in the performance of the responsibilities described in 20 U.S.C. 1435(a)(10), including the following:

(a) Identification of the sources of fiscal and other support for services for early intervention programs;

(b) Assignment of financial responsibility to the appropriate agency, in accordance with 20 U.S.C. 1437(a)(2) ;

(c) Promotion of formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services and procedures for resolving disputes;

(2) Advise and assist the department of health in the preparation and amendment of applications related to the department of health's responsibilities described in 20 U.S.C. 1435(a)(10) ;

(3) Advise and assist the department of education regarding the transition of toddlers with disabilities to preschool and other appropriate services;

(4) Prepare and submit an annual report to the governor, before the thirtieth day of September, on the status of early intervention programs for infants and toddlers with disabilities and their families operated within this state during the most recent fiscal year.

(G) The help me grow advisory council may advise and assist the department of health and the department of education regarding the provision of appropriate services for children age five and younger. The council may advise appropriate agencies about the integration of services for infants and toddlers with disabilities, and at-risk infants and toddlers and their families, regardless of whether at-risk infants and toddlers are eligible for early intervention services.

(H) The help me grow advisory council shall promote family-centered programs and services that acknowledge and support the social, emotional,cognitive, intellectual, and physical development of children and the vital role of families in ensuring the well-being and success of children.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.62 - Data verification code for help me grow students.

The director of health shall request a student data verification code from the independent contractor engaged by the department of education to create and maintain such codes for school districts and community schools under division (D)(2) of section 3301.0714 of the Revised Code for each child who is receiving services under division (A)(2) of section 3701.61 of the Revised Code and who is about to become eligible for special education and related services under Chapter 3323. of the Revised Code. The director shall request from the parent, guardian, or custodian of the child, or from any other person who is authorized by law to make decisions regarding the child's education, the name and address of the public school in which the child will be enrolled for special education and related services under Chapter 3323. of the Revised Code. The director shall submit the data verification code for that child to that public school at the time the child ceases to receive services under division (A)(2) of section 3701.61 of the Revised Code and begins to receive special education and related services under Chapter 3323. of the Revised Code.

The director and each school that receives a data verification code under this section shall not release that code to any person except as provided by law. Any document that the director holds in the director's files that contains both a child's name or other personally identifiable information and the child's data verification code shall not be a public record under section 149.43 of the Revised Code.

Effective Date: 03-30-2007



Section 3701.63 - [Effective Until 1/1/2014] Shaken baby syndrome education program.

(A) As used in this section and section 3701.64 of the Revised Code:

(1) "Child day-care center," "type A family day-care home," and "certified type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(2) "Child care facility" means a child day-care center, a type A family day-care home, or a certified type B family day-care home.

(3) "Freestanding birthing center" has the same meaning as in section 3702.141 of the Revised Code.

(4) "Hospital" means a hospital classified pursuant to rules adopted under section 3701.07 of the Revised Code as a general hospital or children's hospital.

(5) "Maternity unit" means any unit or place in a hospital where women are regularly received and provided care during all or part of the maternity cycle, except that "maternity unit" does not include an emergency department or similar place dedicated to providing emergency health care.

(6) "Parent" means either parent, unless the parents are separated or divorced or their marriage has been dissolved or annulled, in which case "parent" means the parent who is the residential parent and legal custodian of the child. "Parent" also means a prospective adoptive parent with whom a child is placed.

(7) "Shaken Baby Syndrome" means signs and symptoms, including, but not limited to, retinal hemorrhages in one or both eyes, subdural hematoma, or brain swelling, resulting from the violent shaking or the shaking and impacting of the head of an infant or small child.

(B) The director of health shall establish the shaken baby syndrome education program by doing all of the following:

(1) By not later than one year after February 29, 2008, developing educational materials that present readily comprehendible information on shaken baby syndrome;

(2) Making available on the department of health web site in an easily accessible format the educational materials developed under division (B)(1) of this section;

(3) Beginning in 2009, annually assessing the effectiveness of the shaken baby syndrome education program by evaluating the reports received pursuant to section 5101.135 of the Revised Code.

(C) In meeting the requirements under division (B) of this section, the director shall not develop educational materials that will impose an administrative or financial burden on any of the entities or persons listed in section 3701.64 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 2007 SB144 02-29-2008

This section is set out twice. See also §3701.632, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 3701.63 - [Effective 1/1/2014] Shaken baby syndrome education program.

(A) As used in this section and section 3701.64 of the Revised Code:

(1) "Child day-care center," "type A family day-care home," and " licensed type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(2) "Child care facility" means a child day-care center, a type A family day-care home, or a licensed type B family day-care home.

(3) "Freestanding birthing center" has the same meaning as in section 3702.141 of the Revised Code.

(4) "Hospital" means a hospital classified pursuant to rules adopted under section 3701.07 of the Revised Code as a general hospital or children's hospital.

(5) "Maternity unit" means any unit or place in a hospital where women are regularly received and provided care during all or part of the maternity cycle, except that "maternity unit" does not include an emergency department or similar place dedicated to providing emergency health care.

(6) "Parent" means either parent, unless the parents are separated or divorced or their marriage has been dissolved or annulled, in which case "parent" means the parent who is the residential parent and legal custodian of the child. "Parent" also means a prospective adoptive parent with whom a child is placed.

(7) "Shaken baby syndrome" means signs and symptoms, including, but not limited to, retinal hemorrhages in one or both eyes, subdural hematoma, or brain swelling, resulting from the violent shaking or the shaking and impacting of the head of an infant or small child.

(B) The director of health shall establish the shaken baby syndrome education program by doing all of the following:

(1) By not later than one year after February 29, 2008, developing educational materials that present readily comprehendible information on shaken baby syndrome;

(2) Making available on the department of health web site in an easily accessible format the educational materials developed under division (B)(1) of this section;

(3) Beginning in 2009, annually assessing the effectiveness of the shaken baby syndrome education program by evaluating the reports received pursuant to section 5101.135 of the Revised Code.

(C) In meeting the requirements under division (B) of this section, the director shall not develop educational materials that will impose an administrative or financial burden on any of the entities or persons listed in section 3701.64 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 2007 SB144 02-29-2008

This section is set out twice. See also §3701.631, effective until 1/1/2014.



Section 3701.64 - Distribution of shaken baby syndrome educational materials.

(A) A copy of the shaken baby syndrome educational materials developed under section 3701.63 of the Revised Code shall be distributed in the following manner:

(1) By child birth educators and the staff of pediatric physicians' offices and obstetricians offices, to an expectant parent who uses their services;

(2) By the hospital or freestanding birthing center in which a child is born, to the child's parent before the child is discharged from the facility;

(3) By the staff of the "help me grow" program established pursuant to section 3701.61 of the Revised Code, to the child's parent during home-visiting services conducted in accordance with that section;

(4) By each child care facility operating in this state, to each of its employees.

(B) Each entity and person required to distribute educational materials pursuant to division (A) of this section is immune from any civil and criminal liability for injury, death, or loss to person or property resulting from the dissemination of, or failure to disseminate, those educational materials.

Effective Date: 2007 SB144 02-29-2008



Section 3701.65 - Choose life fund.

(A) There is hereby created in the state treasury the "choose life" fund. The fund shall consist of the contributions that are paid to the registrar of motor vehicles by applicants who voluntarily elect to obtain "choose life" license plates pursuant to section 4503.91 of the Revised Code and any money returned to the fund under division (E)(1)(d) of this section. All investment earnings of the fund shall be credited to the fund.

(B)

(1) At least annually, the director of health shall distribute the money in the fund to any private, nonprofit organization that is eligible to receive funds under this section and that applies for funding under division (C) of this section.

(2) The director shall distribute the funds based on the county in which the organization applying for funding is located and in proportion to the number of "choose life" license plates issued during the preceding year to vehicles registered in each county. The director shall distribute funds allocated for a county to one or more eligible organizations located in contiguous counties if no eligible organization located within the county applies for funding. Within each county, eligible organizations that apply for funding shall share equally in the funds available for distribution to organizations located within that county.

(C) Any organization seeking funds under this section annually shall apply for distribution of the funds based on the county in which the organization is located. An organization may apply for funding in a contiguous county if it demonstrates that it provides services for pregnant women residing in that contiguous county. The director shall develop an application form and may determine the schedule and procedures that an organization shall follow when annually applying for funds. The application shall inform the applicant of the conditions for receiving and using funds under division (E) of this section. The application shall require evidence that the organization meets all of the following requirements:

(1) Is a private, nonprofit organization;

(2) Is committed to counseling pregnant women about the option of adoption;

(3) Provides services within the state to pregnant women who are planning to place their children for adoption, including counseling and meeting the material needs of the women;

(4) Does not charge women for any services received;

(5) Is not involved or associated with any abortion activities, including counseling for or referrals to abortion clinics, providing medical abortion-related procedures, or pro-abortion advertising;

(6) Does not discriminate in its provision of any services on the basis of race, religion, color, age, marital status, national origin, handicap, gender, or age.

(D) The director shall not distribute funds to an organization that does not provide verifiable evidence of the requirements specified in the application under division (C) of this section and shall not provide additional funds to any organization that fails to comply with division (E) of this section in regard to its previous receipt of funds under this section.

(E)

(1) An organization receiving funds under this section shall do all of the following:

(a) Use not more than sixty per cent of the funds distributed to it for the material needs of pregnant women who are planning to place their children for adoption or for infants awaiting placement with adoptive parents, including clothing, housing, medical care, food, utilities, and transportation;

(b) Use not more than forty per cent of the funds distributed to it for counseling, training, or advertising;

(c) Not use any of the funds distributed to it for administrative expenses, legal expenses, or capital expenditures;

(d) Annually return to the fund created under division (A) of this section any unused money that exceeds ten per cent of the money distributed to the organization.

(2) The organization annually shall submit to the director an audited financial statement verifying its compliance with division (E)(1) of this section.

(F) The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules to implement this section.

It is not the intent of the general assembly that the department create a new position within the department to implement and administer this section. It is the intent of the general assembly that the implementation and administration of this section be accomplished by existing department personnel.

Effective Date: 05-18-2005; 09-29-2005; 03-30-2006



Section 3701.66 to 3701.69 - [Repealed].

Effective Date: 06-30-1997



Section 3701.71 - Minimum standards for voluntary and governmental hospitals.

To comply with the Social Security Act Amendments of 1950, known as Public Law 734-81 st Congress, the Ohio department of health is hereby designated as the state authority responsible for establishing and maintaining minimum standards for voluntary and governmental hospitals and in units providing medical and nursing care in city and county institutions.

Effective Date: 09-16-1957



Section 3701.72 - Department to adopt rules and regulations to establish and maintain minimum standards.

Subject to the provisions of sections 119.01 to 119.13, inclusive, of the Revised Code, the Ohio department of health shall have the power to adopt reasonable rules and regulations to establish and maintain such minimum standards.

Effective Date: 10-01-1953



Section 3701.73 - Exceptions to act.

Sections 3701.71 and 3701.72 of the Revised Code shall not be applicable to institutions licensed or approved under other existing statutes.

Effective Date: 01-10-1961



Section 3701.74 - Patient or patient's representative to submit request to examine or obtain copy of medical record.

(A) As used in this section and section 3701.741 of the Revised Code:

(1) "Ambulatory care facility" means a facility that provides medical, diagnostic, or surgical treatment to patients who do not require hospitalization, including a dialysis center, ambulatory surgical facility, cardiac catheterization facility, diagnostic imaging center, extracorporeal shock wave lithotripsy center, home health agency, inpatient hospice, birthing center, radiation therapy center, emergency facility, and an urgent care center. "Ambulatory care facility" does not include the private office of a physician or dentist, whether the office is for an individual or group practice.

(2) "Chiropractor" means an individual licensed under Chapter 4734. of the Revised Code to practice chiropractic.

(3) "Emergency facility" means a hospital emergency department or any other facility that provides emergency medical services.

(4) "Health care practitioner" means all of the following:

(a) A dentist or dental hygienist licensed under Chapter 4715. of the Revised Code;

(b) A registered or licensed practical nurse licensed under Chapter 4723. of the Revised Code;

(c) An optometrist licensed under Chapter 4725. of the Revised Code;

(d) A dispensing optician, spectacle dispensing optician, contact lens dispensing optician, or spectacle-contact lens dispensing optician licensed under Chapter 4725. of the Revised Code;

(e) A pharmacist licensed under Chapter 4729. of the Revised Code;

(f) A physician;

(g) A physician assistant authorized under Chapter 4730. of the Revised Code to practice as a physician assistant;

(h) A practitioner of a limited branch of medicine issued a certificate under Chapter 4731. of the Revised Code;

(i) A psychologist licensed under Chapter 4732. of the Revised Code;

(j) A chiropractor;

(k) A hearing aid dealer or fitter licensed under Chapter 4747. of the Revised Code;

(l) A speech-language pathologist or audiologist licensed under Chapter 4753. of the Revised Code;

(m) An occupational therapist or occupational therapy assistant licensed under Chapter 4755. of the Revised Code;

(n) A physical therapist or physical therapy assistant licensed under Chapter 4755. of the Revised Code;

(o) A professional clinical counselor, professional counselor, social worker, or independent social worker licensed, or a social work assistant registered, under Chapter 4757. of the Revised Code;

(p) A dietitian licensed under Chapter 4759. of the Revised Code;

(q) A respiratory care professional licensed under Chapter 4761. of the Revised Code;

(r) An emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic certified under Chapter 4765. of the Revised Code.

(5) "Health care provider" means a hospital, ambulatory care facility, long-term care facility, pharmacy, emergency facility, or health care practitioner.

(6) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(7) "Long-term care facility" means a nursing home, residential care facility, or home for the aging, as those terms are defined in section 3721.01 of the Revised Code; a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults; a nursing facility or intermediate care facility for the mentally retarded, as those terms are defined in section 5111.20 of the Revised Code; a facility or portion of a facility certified as a skilled nursing facility under Title XVIII of the "Social Security Act," 49 Stat. 286 (1965), 42 U.S.C.A. 1395, as amended.

(8) "Medical record" means data in any form that pertains to a patient's medical history, diagnosis, prognosis, or medical condition and that is generated and maintained by a health care provider in the process of the patient's health care treatment.

(9) "Medical records company" means a person who stores, locates, or copies medical records for a health care provider, or is compensated for doing so by a health care provider, and charges a fee for providing medical records to a patient or patient's representative.

(10) "Patient" means either of the following:

(a) An individual who received health care treatment from a health care provider;

(b) A guardian, as defined in section 1337.11 of the Revised Code, of an individual described in division (A)(10)(a) of this section.

(11) "Patient's personal representative" means a minor patient's parent or other person acting in loco parentis, a court-appointed guardian, or a person with durable power of attorney for health care for a patient, the executor or administrator of the patient's estate, or the person responsible for the patient's estate if it is not to be probated. "Patient's personal representative" does not include an insurer authorized under Title XXXIX of the Revised Code to do the business of sickness and accident insurance in this state, a health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code, or any other person not named in this division.

(12) "Pharmacy" has the same meaning as in section 4729.01 of the Revised Code.

(13) "Physician" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(14) "Authorized person" means a person to whom a patient has given written authorization to act on the patient's behalf regarding the patient's medical record.

(B) A patient, a patient's personal representative or an authorized person who wishes to examine or obtain a copy of part or all of a medical record shall submit to the health care provider a written request signed by the patient, personal representative, or authorized person dated not more than one year before the date on which it is submitted. The request shall indicate whether the copy is to be sent to the requestor, physician or chiropractor, or held for the requestor at the office of the health care provider. Within a reasonable time after receiving a request that meets the requirements of this division and includes sufficient information to identify the record requested, a health care provider that has the patient's medical records shall permit the patient to examine the record during regular business hours without charge or, on request, shall provide a copy of the record in accordance with section 3701.741 of the Revised Code, except that if a physician or chiropractor who has treated the patient determines for clearly stated treatment reasons that disclosure of the requested record is likely to have an adverse effect on the patient, the health care provider shall provide the record to a physician or chiropractor designated by the patient. The health care provider shall take reasonable steps to establish the identity of the person making the request to examine or obtain a copy of the patient's record.

(C) If a health care provider fails to furnish a medical record as required by division (B) of this section, the patient, personal representative, or authorized person who requested the record may bring a civil action to enforce the patient's right of access to the record.

(D)

(1) This section does not apply to medical records whose release is covered by section 173.20 or 3721.13 of the Revised Code, by Chapter 1347. or 5122. of the Revised Code, by 42 C.F.R. part 2, "Confidentiality of Alcohol and Drug Abuse Patient Records," or by 42 C.F.R. 483.10.

(2) Nothing in this section is intended to supersede the confidentiality provisions of sections 2305.24, 2305.25, 2305.251, and 2305.252 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 04-09-2003; 12-21-2004; 2007 HB119 09-29-2007



Section 3701.741 - Fees for providing copies of medical records.

(A) Each health care provider and medical records company shall provide copies of medical records in accordance with this section.

(B) Except as provided in divisions (C) and (E) of this section, a health care provider or medical records company that receives a request for a copy of a patient's medical record shall charge not more than the amounts set forth in this section.

(1) If the request is made by the patient or the patient's personal representative, total costs for copies and all services related to those copies shall not exceed the sum of the following:

(a) Except as provided in division (B)(1)(b) of this section, with respect to data recorded on paper or electronically, the following amounts:

(i) Two dollars and seventy-four cents per page for the first ten pages;*

(ii) Fifty-seven cents per page for pages eleven through fifty;*

(iii) Twenty-three cents per page for pages fifty-one and higher;*

(b) With respect to data resulting from an x-ray, magnetic resonance imaging (MRI), or computed axial tomography (CAT) scan and recorded on paper or film, one dollar and eighty-seven cents per page;*

(c) The actual cost of any related postage incurred by the health care provider or medical records company.

(2) If the request is made other than by the patient or the patient's personal representative, total costs for copies and all services related to those copies shall not exceed the sum of the following:

(a) An initial fee of sixteen dollars and eighty-four cents, which shall compensate for the records search;*

(b) Except as provided in division (B)(2)(c) of this section, with respect to data recorded on paper or electronically, the following amounts:

(i) One dollar and eleven cents per page for the first ten pages;*

(ii) Fifty-seven cents per page for pages eleven through fifty;*

(iii) Twenty-three cents per page for pages fifty-one and higher.*

(c) With respect to data resulting from an x-ray, magnetic resonance imaging (MRI), or computed axial tomography (CAT) scan and recorded on paper or film, one dollar and eighty-seven cents per page;*

(d) The actual cost of any related postage incurred by the health care provider or medical records company.

(C)

(1) On request, a health care provider or medical records company shall provide one copy of the patient's medical record and one copy of any records regarding treatment performed subsequent to the original request, not including copies of records already provided, without charge to the following:

(a) The bureau of workers' compensation, in accordance with Chapters 4121. and 4123. of the Revised Code and the rules adopted under those chapters;

(b) The industrial commission, in accordance with Chapters 4121. and 4123. of the Revised Code and the rules adopted under those chapters;

(c) The department of job and family services or a county department of job and family services, in accordance with Chapters 5101. and 5111. of the Revised Code and the rules adopted under those chapters;

(d) The attorney general, in accordance with sections 2743.51 to 2743.72 of the Revised Code and any rules that may be adopted under those sections;

(e) A patient , patient's personal representative, or authorized person if the medical record is necessary to support a claim under Title II or Title XVI of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 401 and 1381, as amended, and the request is accompanied by documentation that a claim has been filed.

(2) Nothing in division (C)(1) of this section requires a health care provider or medical records company to provide a copy without charge to any person or entity not listed in division (C)(1) of this section.

(D) Division (C) of this section shall not be construed to supersede any rule of the bureau of workers' compensation, the industrial commission, or the department of job and family services.

(E) A health care provider or medical records company may enter into a contract with either of the following for the copying of medical records at a fee other than as provided in division (B) of this section:

(1) A patient, a patient's personal representative, or an authorized person;

(2) An insurer authorized under Title XXXIX of the Revised Code to do the business of sickness and accident insurance in this state or health insuring corporations holding a certificate of authority under Chapter 1751. of the Revised Code.

(F) This section does not apply to medical records the copying of which is covered by section 173.20 of the Revised Code or by 42 C.F.R. 483.10.

Effective Date: 06-26-2003; 12-21-2004; 2007 HB119 09-29-2007; 2008 HB125 06-25-2008

*Price subject to adjustment. See ORC §3701.7421 and http://www.odh.ohio.gov/landing/phs_quality/quality.aspx for current medical record fees.



Section 3701.742 - Consumer price index adjustment to fees for providing medical records.

Not later than January 31, 2006, the amounts specified in division (B) of section 3701.741 of the Revised Code and, not later than the first day of January of each year thereafter, any amounts computed by adjustments made under this section, shall be increased or decreased by the average percentage of increase or decrease in the consumer price index for all urban consumers (United States city average, all items), prepared by the United States department of labor, bureau of labor statistics, for the twelve-calendar-month period prior to the immediately preceding first day of January over the immediately preceding twelve-calendar-month period, as reported by the bureau. The director of health shall make this determination and adjust the amounts accordingly. The director shall provide a list of the adjusted amounts to any party upon request and the department of health shall make the list available to the public on its internet web site.

Effective Date: 03-22-2001; 12-21-2004



Section 3701.75 - Authenticating health care records.

(A) As used in this section:

(1) "Electronic record" means a record communicated, received, or stored by electronic, magnetic, optical, or similar means for storage in an information system or transmission from one information system to another. "Electronic record" includes a record that is communicated, received, or stored by electronic data interchange, electronic mail, facsimile, telex, or similar methods of communication.

(2) "Electronic signature" means any of the following attached to or associated with an electronic record by an individual to authenticate the record:

(a) A code consisting of a combination of letters, numbers, characters, or symbols that is adopted or executed by an individual as that individual's electronic signature;

(b) A computer-generated signature code created for an individual;

(c) An electronic image of an individual's handwritten signature created by using a pen computer.

(3) "Health care record" means any document or combination of documents pertaining to a patient's medical history, diagnosis, prognosis, or medical condition that is generated and maintained in the process of the patient's treatment.

(B) All notes, orders, and observations entered into a health care record, including any interpretive reports of diagnostic tests or specific treatments, such as radiologic or electrocardiographic reports, operative reports, reports of pathologic examination of tissue, and similar reports, shall be authenticated by the individual who made or authorized the entry. An entry into a health care record may be authenticated by executing handwritten signatures or handwritten initials directly on the entry. An entry that is an electronic record may be authenticated by an electronic signature if all of the following apply:

(1) The entity responsible for creating and maintaining the health care record adopts a policy that permits the use of electronic signatures on electronic records.

(2) The entity's electronic signature system utilizes either a two-level access control mechanism that assigns a unique identifier to each user or a biometric access control device.

(3) The entity takes steps to safeguard against unauthorized access to the system and forgery of electronic signatures.

(4) The system includes a process to verify that the individual affixing the electronic signature has reviewed the contents of the entry and determined that the entry contains what that individual intended.

(5) The policy adopted by the entity pursuant to division (B)(1) of this section prescribes all of the following:

(a) A procedure by which each user of the system must certify in writing that the user will follow the confidentiality and security policies maintained by the entity for the system;

(b) Penalties for misusing the system;

(c) Training for all users of the system that includes an explanation of the appropriate use of the system and the consequences for not complying with the entity's confidentiality and security policies.

Effective Date: 03-22-1999



Section 3701.76 - Programs to raise awareness of hazards of nonsteroidal synthetic estrogens - annual report of director.

(A) The director of health shall establish and maintain a statewide public information campaign on the effects of diethylstilbestrol or other nonsteroidal synthetic estrogens for the purpose of educating the public concerning the potential hazards related to exposure to diethylstilbestrol or other nonsteroidal synthetic estrogens and encouraging persons exposed to diethylstilbestrol or other nonsteroidal synthetic estrogens, including those exposed before birth, to seek medical attention for the identification and treatment of any conditions resulting from this exposure.

(B) The director shall maintain a registry of hospitals, clinics, physicians, or other health care providers to whom the director shall refer persons who make inquiries to the department of health regarding possible exposure to diethylstilbestrol or other nonsteroidal synthetic estrogens. In order to be eligible for listing in the registry, a health care provider shall make an application to the director, and shall have the necessary experience, facilities, and equipment to make examinations for possible effects of diethylstilbestrol or other nonsteroidal synthetic estrogens.

(C) The director shall maintain a registry of persons who have been exposed to diethylstilbestrol or other nonsteroidal synthetic estrogens, including persons exposed before birth, for the purpose of studying and monitoring conditions caused by exposure to diethylstilbestrol or other nonsteroidal synthetic estrogen. No person shall be listed in the registry without the director's consent.

(D) The director shall make an annual report to the general assembly on the effectiveness of the programs established under this section, and shall make recommendations concerning the programs and possible legislation relating to them.

(E) No insurance company doing business under title XXXIX [39] and no health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code shall cancel or refuse to renew a policy, contract, certificate, or agreement or limit benefits provided under a policy, contract, certificate, or agreement solely because a policyholder, subscriber, or applicant for a policy, contract, certificate, or agreement has been exposed to diethylstilbestrol or other nonsteroidal synthetic estrogens.

Effective Date: 06-04-1997



Section 3701.77 - Lupus education and awareness program.

(A) The department of health may establish, promote, and maintain a lupus education and awareness program with an emphasis on at-risk communities to raise public awareness, educate consumers, and educate and train health professionals, human services providers, and other audiences.

(B) The department, in creating and implementing the program, may do all of the following:

(1) Provide sufficient staff and appropriate training to implement the program;

(2) Establish a grant program to support nonprofit voluntary health organizations with expertise in lupus to increase public awareness and enhance health professional education and understanding of the symptoms and consequences of lupus and the populations most at risk;

(3) Establish an intergovernmental council and advisory panel to oversee the implementation of the program;

(4) Identify the appropriate entities to carry out the program;

(5) Base the program on the most current scientific information and findings;

(6) Work with government entities, community and business leaders, community organizations, health and human services providers, and national, state, and local lupus organizations, such as the lupus foundation of America, inc., to coordinate efforts to maximize state resources in the areas of lupus education and awareness;

(7) Identify and use other successful lupus education and awareness programs and procure related materials and services from organizations with appropriate expertise and knowledge of lupus.

(C) The department may accept gifts, grants, and donations from the federal government, foundations, organizations, medical schools, and other entities for fulfilling the obligations of the program.

(D) The department may seek any federal waiver that may be necessary to maximize funds from the federal government to implement the program.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Prior History: (Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009. )

(Effective Date: 09-05-2001)



Section 3701.771 - Needs assessment regarding lupus.

(A)

(1) The department of health may conduct a needs assessment to identify all of the following:

(a) The level of statewide health professional and public awareness about lupus;

(b) The existence of lupus education, awareness, and treatment programs and related technical assistance available in the state and nationwide;

(c) The lupus-related educational and support service needs of health care providers in the state, including physicians, nurses, health plans, and other health professionals and health care entities;

(d) The needs of people with lupus, their families, and caregivers, including health care providers, physicians, nurses, health plans, and other health professionals and health care entities;

(e) The services available to individuals with lupus, including the existence and availability of lupus treatment and specialty care, lupus support groups, and other related care and management services.

(2) Based on the needs assessment, the department may develop and maintain a directory of lupus-related services and health care providers with specialization in services to diagnose and treat lupus. The department may disseminate the directory to all stakeholders, including individuals with lupus, families, representatives from voluntary organizations, health professionals, health plans, and state and local health agencies.

(B) The department may undertake activities to raise public awareness about the symptoms of lupus, personal risk factors, and options for diagnosing and treating the disease with a particular focus on populations at elevated risk for lupus. Such activities may include, but are not limited to, the following:

(1) Implementing a statewide campaign to educate the general public about lupus by utilizing print, radio, and television public service announcements, advertisements, posters, and other materials;

(2) Disseminating health information and conducting individual risk assessments at public events, such as health fairs and community forums sponsored by the department;

(3) Distributing information through local health departments; schools; area agencies on aging; employer wellness programs; physicians and other health professionals; hospitals and health plans; health, nonprofit, and community-based organizations; and regional offices of the department.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Prior History: (Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009. )

(Effective Date: 09-05-2001)



Section 3701.772 - Program to award grants for lupus diagnosis, treatment, and therapeutic decision-making.

(A) The department of health may establish a program to award grants to educate and train physicians, health professionals, and other service providers on the most current, accurate scientific and medical information on lupus diagnosis, treatment, and therapeutic decision-making, including medical best practices for detecting and treating the disease in special populations, risks and benefits of medications, and research advances. If a program to award grants is established, the department shall allocate the total amount available for the grants in amounts that are proportionate to the populations of the areas served by the Ohio chapters of the lupus foundation of America, inc.

To be eligible for a grant, an applicant must be affiliated with the foundation.

(B) Each grant recipient shall do all of the following:

(1) Develop health professional educational materials that identify the latest scientific and medical information and clinical applications;

(2) Work to increase knowledge among physicians, nurses, and other health and human services professionals about the importance of lupus diagnosis, treatment, and rehabilitation;

(3) Use available curricula for training of health and human services providers and community leaders on lupus detection and treatment;

(4) Support continuing medical education programs in all geographical areas of the state presented by the leading state academic institutions by providing the most current information;

(5) Provide workshops and seminars for in-depth professional development in the field of care and management of lupus patients to bring the latest information on clinical advances to health care providers;

(6) Conduct statewide conferences on lupus at appropriate intervals;

(7) Prepare an annual report that describes the recipient's use of the grant and submit a copy of the report to the department.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Prior History: (Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009. )

(Effective Date: 09-05-2001)



Section 3701.773 - Coordination of lupus education and awareness efforts.

(A) If the department of health establishes the intergovernmental council as permitted by division (B)(3) of section 3701.77 of the Revised Code, the department shall seek to ensure coordination of lupus education and awareness efforts. The director of health shall serve as the council's chairperson. The council shall include representatives from appropriate state departments and agencies, including entities with responsibility for health disparities, medicaid, public health programs, education, and public welfare.

(B) The council shall do all of the following:

(1) Provide oversight to the lupus education and awareness program, as well as other lupus programs conducted by the department;

(2) Develop and issue grant applications and policies and procedures for programs aimed at health professionals and the public;

(3) Establish a mechanism for sharing information on lupus among all officials and employees involved in carrying out lupus-related programs;

(4) Assist the department and other offices in developing and coordinating plans for education and health promotion on lupus and ensure that issues related to lupus are integrated into other statewide plans;

(5) Prepare an annual report that describes educational initiatives on lupus sponsored by the state and make recommendations for new educational initiatives on lupus. The report shall be transmitted to the general assembly and be made available to the public.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.774 - Advisory panel.

(A) If the department of health establishes the advisory panel as permitted by division (B)(3) of section 3701.77 of the Revised Code, the department shall coordinate the panel to provide input and counsel regarding the lupus education and awareness program.

(B) If the panel is established, all of the following apply:

(1) Individuals and organizations may submit to the department nominations for appointments to the panel. Each panel member shall have familiarity with lupus and issues that surround lupus.

(2) The panel shall be comprised of the following members to be appointed by the director of health:

(a) At least three individuals with lupus;

(b) Not more than two representatives from the department;

(c) At least five individuals from lupus nonprofit health organizations, with preference given to individuals from the lupus foundation of America, inc.;

(d) At least five scientists or clinicians with experience in lupus who participate in various fields of scientific endeavor, including the fields of biomedical research, social, translational, behavioral and epidemiological research, and public health.

(3) The department shall select from among the panel members one member to serve as chairperson of the panel.

Members of the panel shall serve terms of two years each. Members may be named to serve a total of two terms and terms may be consecutive.

A majority of the members of the panel constitutes a quorum. A majority vote of a quorum is required for any official action of the panel.

The panel shall meet at the call of the panel chairperson, but not fewer than four times per year.

All members shall serve without compensation, but may be reimbursed for actual, necessary expenses incurred in the performance of their duties.

(4) The panel shall be responsible for advising the department and the intergovernmental council with respect to the implementation of the lupus education and awareness program. The department shall consult with the advisory panel on a regular basis.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.775 - Lupus education and awareness program fund.

There is hereby created in the state treasury the lupus education and awareness program fund. If the department of health establishes the lupus education and awareness program, as authorized under section 3701.77 of the Revised Code, all moneys accepted under division (C) of that section shall be credited to the fund. Money in the fund shall be used solely to administer the lupus education and awareness program.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.78 - Commission on minority health.

(A) There is hereby created the commission on minority health, consisting of twenty-one members. The governor shall appoint to the commission nine members from among health researchers, health planners, and health professionals. The governor also shall appoint two members who are representatives of the lupus awareness and education program. The speaker of the house of representatives shall appoint to the commission two members of the house of representatives, not more than one of whom is a member of the same political party, and the president of the senate shall appoint to the commission two members of the senate, not more than one of whom is a member of the same political party. The directors of health, mental health, developmental disabilities, alcohol and drug addiction services, and job and family services, or their designees, and the superintendent of public instruction, or the superintendent's designee, shall be members of the commission. The commission shall elect a chairperson from among its members. Of the members appointed by the governor, five shall be appointed to initial terms of one year, and four shall be appointed to initial terms of two years. Thereafter, all members appointed by the governor shall be appointed to terms of two years. All members of the commission appointed by the speaker of the house of representatives or the president of the senate shall be nonvoting members of the commission and be appointed within thirty days after the commencement of the first regular session of each general assembly, and shall serve until the expiration of the session of the general assembly during which they were appointed. Members of the commission shall serve without compensation, but shall be reimbursed for the actual and necessary expenses they incur in the performance of their official duties.

(B) The commission shall promote health and the prevention of disease among members of minority groups. Each year the commission shall distribute grants from available funds to community-based health groups to be used to promote health and the prevention of disease among members of minority groups. As used in this division, "minority group" means any of the following economically disadvantaged groups: Blacks, American Indians, Hispanics, and Orientals. The commission shall adopt and maintain rules pursuant to Chapter 119. of the Revised Code to provide for the distribution of these grants. No group shall qualify to receive a grant from the commission unless it receives at least twenty per cent of its funds from sources other than grants distributed under this section.

(C) The commission may appoint such employees as it considers necessary to carry out its duties under this section. The department of health shall provide office space for the commission.

(D) The commission shall meet at the call of its chairperson to conduct its official business. A majority of the voting members of the commission constitute a quorum. The votes of at least eight voting members of the commission are necessary for the commission to take any official action or to approve the distribution of grants under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.79 - Physician, hospital, and department abortion reports.

(A) As used in this section:

(1) "Abortion" has the same meaning as in section 2919.11 of the Revised Code.

(2) "Abortion report" means a form completed pursuant to division (C) of this section.

(3) "Ambulatory surgical facility" has the same meaning as in section 3702.30 of the Revised Code.

(4) "Department" means the department of health.

(5) "Hospital" means any building, structure, institution, or place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment, and medical or surgical care for three or more unrelated individuals suffering from illness, disease, injury, or deformity, and regularly making available at least clinical laboratory services, diagnostic x-ray services, treatment facilities for surgery or obstetrical care, or other definitive medical treatment. "Hospital" does not include a "home" as defined in section 3721.01 of the Revised Code.

(6) "Physician's office" means an office or portion of an office that is used to provide medical or surgical services to the physician's patients. "Physician's office" does not mean an ambulatory surgical facility, a hospital, or a hospital emergency department.

(7) "Postabortion care" means care given after the uterus has been evacuated by abortion.

(B) The department shall be responsible for collecting and collating abortion data reported to the department as required by this section.

(C) The attending physician shall complete an individual abortion report for each abortion the physician performs upon a woman. The report shall be confidential and shall not contain the woman's name. The report shall include, but is not limited to, all of the following, insofar as the patient makes the data available that is not within the physician's knowledge:

(1) Patient number;

(2) The name and address of the facility in which the abortion was performed, and whether the facility is a hospital, ambulatory surgical facility, physician's office, or other facility;

(3) The date of the abortion;

(4) All of the following regarding the woman on whom the abortion was performed:

(a) Zip code of residence;

(b) Age;

(c) Race;

(d) Marital status;

(e) Number of previous pregnancies;

(f) Years of education;

(g) Number of living children;

(h) Number of previously induced abortions;

(i) Date of last induced abortion;

(j) Date of last live birth;

(k) Method of contraception at the time of conception;

(l) Date of the first day of the last menstrual period;

(m) Medical condition at the time of the abortion;

(n) Rh-type;

(o) The number of weeks of gestation at the time of the abortion.

(5) The type of abortion procedure performed;

(6) Complications by type;

(7) Type of procedure performed after the abortion;

(8) Type of family planning recommended;

(9) Type of additional counseling given;

(10) Signature of attending physician.

(D) The physician who completed the abortion report under division (C) of this section shall submit the abortion report to the department within fifteen days after the woman is discharged.

(E) The appropriate vital records report or certificate shall be made out after the twentieth week of gestation.

(F) A copy of the abortion report shall be made part of the medical record of the patient of the facility in which the abortion was performed.

(G) Each hospital shall file monthly and annual reports listing the total number of women who have undergone a post-twelve-week-gestation abortion and received postabortion care. The annual report shall be filed following the conclusion of the state's fiscal year. Each report shall be filed within thirty days after the end of the applicable reporting period.

(H) Each case in which a physician treats a post abortion complication shall be reported on a postabortion complication form. The report shall be made upon a form prescribed by the department, shall be signed by the attending physician, and shall be confidential.

(I)

(1) Not later than the first day of October of each year, the department shall issue an annual report of the abortion data reported to the department for the previous calendar year as required by this section. The annual report shall include at least the following information:

(a) The total number of induced abortions;

(b) The number of abortions performed on Ohio and out-of-state residents;

(c) The number of abortions performed, sorted by each of the following:

(i) The age of the woman on whom the abortion was performed, using the following categories: under fifteen years of age, fifteen to nineteen years of age, twenty to twenty-four years of age, twenty-five to twenty-nine years of age, thirty to thirty-four years of age, thirty-five to thirty-nine years of age, forty to forty-four years of age, forty-five years of age or older;

(ii) The race and Hispanic ethnicity of the woman on whom the abortion was performed;

(iii) The education level of the woman on whom the abortion was performed, using the following categories or their equivalents: less than ninth grade, ninth through twelfth grade, one or more years of college;

(iv) The marital status of the woman on whom the abortion was performed;

(v) The number of living children of the woman on whom the abortion was performed, using the following categories: none, one, or two or more;

(vi) The number of weeks of gestation of the woman at the time the abortion was performed, using the following categories: less than nine weeks, nine to twelve weeks, thirteen to nineteen weeks, or twenty weeks or more;

(vii) The county in which the abortion was performed;

(viii) The type of abortion procedure performed;

(ix) The number of abortions previously performed on the woman on whom the abortion was performed;

(x) The type of facility in which the abortion was performed;

(xi) For Ohio residents, the county of residence of the woman on whom the abortion was performed.

(2) The report also shall indicate the number and type of the abortion complications reported to the department either on the abortion report required under division (C) of this section or the postabortion complication report required under division (H) of this section.

(3) In addition to the annual report required under division (I)(1) of this section, the department shall make available, on request, the number of abortions performed by zip code of residence.

(J) The director of health shall implement this section and shall apply to the court of common pleas for temporary or permanent injunctions restraining a violation or threatened violation of its requirements. This action is an additional remedy not dependent on the adequacy of the remedy at law.

Effective Date: 03-30-2006



Section 3701.791 - Notice to be posted where abortions performed.

(A) As used in this section, "medical emergency" means a condition of a pregnant woman that, in the reasonable judgment of the physician who is attending the woman, creates an immediate threat of serious risk to the life or physical health of the woman from the continuation of the pregnancy necessitating the immediate performance or inducement of an abortion.

(B) Except as provided in division (D) of this section, an office or facility at which abortions are performed or induced shall post the notice described in division (C) of this section in a conspicuous location in an area of the office or facility that is accessible to all patients, employees, and visitors.

The notice shall be displayed on a poster with dimensions of at least seventeen inches by eleven inches. The first two sentences of the notice shall be printed in at least a forty-four-point typeface and the remaining lines shall be in at least a thirty-point typeface.

(C) The department of health shall publish the following notice on its internet web site in a manner that can be copied and produced in poster form:

"NO ONE CAN FORCE YOU TO HAVE AN ABORTION.

NO ONE -- NOT A PARENT, NOT A HUSBAND, NOT A BOYFRIEND -- NO ONE.

Under Ohio law, an abortion cannot be legally performed on anyone, regardless of her age, unless she VOLUNTARILY CONSENTS to having the abortion.

Ohio law requires that, before an abortion can legally be performed, the pregnant female must sign a form indicating that she consents to having the abortion "voluntarily" and "WITHOUT COERCION BY ANY PERSON."

IF SOMEONE IS TRYING TO FORCE YOU TO HAVE AN ABORTION AGAINST YOUR WILL:

DO NOT SIGN THE CONSENT FORM

IF YOU ARE AT AN ABORTION FACILITY, TELL AN EMPLOYEE OF THE FACILITY THAT SOMEONE IS TRYING TO FORCE YOU TO HAVE AN ABORTION."

(D) Division (B) of this section does not apply to an office or facility at which abortions are performed or induced due only to a medical emergency.

Effective Date: 2008 HB280 04-07-2009



Section 3701.80 - Cooperation for health and sanitary practices of meal preparation and service for type A family day-care homes.

The department of health shall cooperate with the director of job and family services when the director promulgates rules pursuant to Chapter 5104. of the Revised Code governing the health and sanitary practices of meal preparation and service for type A family day-care homes, as defined in section 5104.01 of the Revised Code, recommend procedures for inspecting type A family day-care homes to determine whether they are in compliance with those rules, and provide training and technical assistance to the director on the procedures for determining compliance with those rules.

Effective Date: 07-01-2000



Section 3701.81 - Exposing others to contagion.

(A) No person, knowing or having reasonable cause to believe that he is suffering from a dangerous, contagious disease, shall knowingly fail to take reasonable measures to prevent exposing himself to other persons, except when seeking medical aid.

(B) No person, having charge or care of a person whom he knows or has reasonable cause to believe is suffering from a dangerous, contagious disease, shall recklessly fail to take reasonable measures to protect others from exposure to the contagion, and to inform health authorities of the existence of the contagion.

(C) No person, having charge of a public conveyance or place of public accommodation, amusement, resort, or trade, and knowing or having reasonable cause to believe that persons using such conveyance or place have been or are being exposed to a dangerous, contagious disease, shall negligently fail to take reasonable measures to protect the public from exposure to the contagion, and to inform health authorities of the existence of the contagion.

Effective Date: 01-01-1974



Section 3701.82 - Rules and prohibitions for use of burners or heaters.

(A) A brazier, salamander, space heater, room heater, furnace, water heater, or other burner or heater using wood, coal, coke, fuel oil, kerosene, gasoline, natural gas, liquid petroleum gas, or similar fuel, and tending to give off carbon monoxide or other harmful gases:

(1) When used in living quarters, or in any enclosed building or space in which persons are usually present, shall be used with a flue or vent so designed, installed, and maintained as to vent the products of combustion outdoors; except in storage, factory, or industrial buildings which are provided with sufficient ventilation to avoid the danger of carbon monoxide poisoning;

(2) When used as a portable or temporary burner or heater at a construction site, or in a warehouse, shed, or structure in which persons are temporarily present, shall be vented as provided in division (A)(1) of this section, or used with sufficient ventilation to avoid the danger of carbon monoxide poisoning.

(B) This section does not apply to domestic ranges, laundry stoves, gas logs installed in a fireplace with an adequate flue, or hot plates, unless the same are used as space or room heaters.

(C) No person shall negligently use, or, being the owner, person in charge, or occupant of premises, negligently permit the use of a burner or heater in violation of the standards for venting and ventilation provided in this section.

(D) Division (A) of this section does not apply to any kerosene-fired space or room heater that is equipped with an automatic extinguishing tip-over device, or to any natural gas-fired or liquid petroleum gas-fired space or room heater that is equipped with an oxygen depletion safety shutoff system, and that has its fuel piped from a source outside of the building in which it is located, that are approved by an authoritative source recognized by the state fire marshal in the state fire code adopted by him under section 3737.82 of the Revised Code.

(E) The state fire marshal may make rules to ensure the safe use of unvented kerosene, natural gas, or liquid petroleum gas heaters exempted from division (A) of this section when used in assembly buildings, business buildings, high hazard buildings, institutional buildings, mercantile buildings, and type R-1 and R-2 residential buildings, as these groups of buildings are defined in rules adopted by the board of building standards under section 3781.10 of the Revised Code. No person shall negligently use, or, being the owner, person in charge, or occupant of premises, negligently permit the use of a heater in violation of any rules adopted under this division.

(F) The state fire marshal may make rules prescribing standards for written instructions containing ventilation requirements and warning of any potential fire hazards that may occur in using a kerosene, natural gas, or liquid petroleum gas heater. No person shall sell or offer for sale any kerosene, natural gas, or liquid petroleum gas heater unless the manufacturer provides with the heater written instructions that comply with any rules adopted under this division.

(G) No product labeled as a fuel additive for kerosene heaters and having a flash point below one hundred degrees fahrenheit or thirty-seven and eight-tenths degrees centigrade shall be sold, offered for sale, or used in any kerosene space heater.

(H) No device that prohibits any safety feature on a kerosene, natural gas, or liquid petroleum gas space heater from operating shall be sold, offered for sale, or used in connection with any kerosene, natural gas, or liquid petroleum gas space heater.

(I) No person shall sell or offer for sale any kerosene-fired, natural gas, or liquid petroleum gas-fired heater that is not exempt from division (A) of this section unless it is marked conspicuously by the manufacturer on the container with the phrase "Not Approved For Home Use."

(J) No person shall use a cabinet-type, liquid petroleum gas-fired heater having a fuel source within the heater, inside any building, except as permitted by the state fire marshal in the state fire code adopted by him under section 3737.82 of the Revised Code.

Effective Date: 03-13-1986



Section 3701.83 - General operations fund - alcohol testing program fund.

(A) There is hereby created in the state treasury the general operations fund. Moneys in the fund shall be used for the purposes specified in sections 3701.04, 3701.344, 3702.20, 3710.15, 3711.16, 3717.45, 3718.06, 3721.02, 3721.022, 3729.07, 3733.43, 3748.04, 3748.05, 3748.07, 3748.12, 3748.13, 3749.04, 3749.07, 4747.04, 4751.04, and 4769.09 of the Revised Code.

(B) The alcohol testing program fund is hereby created in the state treasury. The director of health shall use the fund to administer and enforce the alcohol testing and permit program authorized by section 3701.143 of the Revised Code.

The fund shall receive transfers from the liquor control fund created under section 4301.12 of the Revised Code. All investment earnings of the alcohol testing program fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 10-13-2004; 05-05-2005; 2008 HB331 09-01-2008



Section 3701.831 - Director to assess operating funds to pay share of department's administrative costs.

The director of health may assess the operating funds of the department to pay a share of the department's administrative costs. The assessments shall be based on a plan that the director develops and submits to the office of budget and management not later than the fifteenth day of July of the fiscal year in which the assessments are to be made. If the office of budget and management determines that the assessments proposed in the plan can be implemented with uniformity and administrative ease, it shall approve the plan within two weeks after it is submitted. Assessments shall be paid from the funds designated in the plan and credited by means of intrastate transfer voucher to the central support indirect fund which is hereby created in the state treasury. The fund shall be administered by the director of health and used to pay administrative costs of the department of health.

Effective Date: 06-30-1995



Section 3701.84 - Plan for reduction of tobacco use.

The department of health may prepare a plan to reduce tobacco use by Ohioans, with emphasis on reducing the use of tobacco by youth, minority and regional populations, pregnant women, and others who may be disproportionately affected by the use of tobacco. The plan may provide for periodic surveys to measure tobacco use and behavior toward tobacco use by Ohioans. If the department prepares a plan, copies of the plan shall be available to the public.

The plan may also describe youth tobacco consumption prevention programs to be eligible for consideration for grants from the department and may set forth the criteria by which applications for grants for such programs will be considered by the department. Programs eligible for consideration may include:

(A) Media campaigns directed to youth to prevent underage tobacco consumption;

(B) School-based education programs to prevent youth tobacco consumption;

(C) Community-based youth programs involving youth tobacco consumption prevention through general youth development;

(D) Retailer education and compliance efforts to prevent youth tobacco consumption;

(E) Mentoring programs designed to prevent or reduce tobacco use by students.

Pursuant to the plan, the department may carry out, or provide funding for private or public agencies to carry out, research and programs related to tobacco use prevention and cessation. If the department provides such funding, the department shall establish an objective process to determine which research and program proposals to fund. When appropriate, proposals for research shall be peer-reviewed. No program shall be carried out or funded by the department unless there is research that indicates that the program is likely to achieve the results desired. All research and programs funded by the department shall be goal-oriented and independently and objectively evaluated annually on whether it is meeting its goals. The department shall contract for such evaluations and shall adopt rules under Chapter 119. of the Revised Code regarding conflicts of interest in the research and programs it funds.

The department shall endeavor to coordinate its research and programs with the efforts of other agencies of this state to reduce tobacco use by Ohioans. Any state agency that conducts a survey that measures tobacco use or behavior toward tobacco use by Ohioans shall share the results of the survey with the department.

The department may adopt rules under Chapter 119. of the Revised Code as necessary to implement this section.

Effective Date: 2008 HB544 05-06-2008



Section 3701.841 - Tobacco use prevention fund.

The tobacco use prevention fund is hereby created in the state treasury. The fund shall consist of money deposited by the treasurer of state into the fund from the liquidation, pursuant to Sub. H.B. 544 of the 127th general assembly, of the former tobacco use prevention and control endowment fund and any gifts, grants, or donations received by the director of health for the purposes of the tobacco use prevention fund. All investment earnings of the fund shall be credited to the fund. The treasurer, in consultation with the director, may invest moneys in the fund in accordance with section 135.143 of the Revised Code. Moneys in the fund shall be used to pay outstanding expenses of the former tobacco use prevention and control foundation at the discretion of the director of health pursuant to Sub. H.B. 544 of the 127th general assembly and shall be used in accordance with section 3701.84 of the Revised Code.

Effective Date: 2008 HB544 05-06-2008



Section 3701.85 - Automated external defibrillator - requirements for use.

(A) As used in this section:

(1) "Automated external defibrillation" has the same meaning as in section 2305.235 of the Revised Code.

(2) "Emergency medical services organization" has the same meaning as in section 4765.01 of the Revised Code.

(3) "Emergency medical service provider" means a person who is an "emergency medical technician-basic," "emergency medical technician-intermediate," "emergency medical technician-paramedic," or "first responder" as defined in section 4765.01 of the Revised Code.

(4) "Physician" has the same meaning as in section 4765.01 of the Revised Code.

(5) "Registered nurse" and "licensed practical nurse" have the same meanings as in section 4723.01 of the Revised Code.

(B) A person who possesses an automated external defibrillator shall do all of the following:

(1) Require expected users to complete successfully a course in automated external defibrillation and cardiopulmonary resuscitation that is offered or approved by the American heart association or another nationally recognized organization;

(2) Maintain and test the defibrillator according to the manufacturer's guidelines;

(3) Consult with a physician regarding compliance with the requirements of divisions (B)(1) and (2) of this section.

(C) A person who possesses an automated external defibrillator may notify an emergency medical services organization of the location of the defibrillator.

(D) A person who has obtained appropriate training on how to perform automated external defibrillation and has successfully completed a course in cardiopulmonary resuscitation may perform automated external defibrillation, regardless of whether the person is a physician, registered nurse, licensed practical nurse, or emergency medical service provider. When automated external defibrillation is not performed as part of an emergency medical services system or at a hospital as defined in section 3727.01 of the Revised Code, an emergency medical services system shall be activated as soon as possible.

Effective Date: 04-10-2001



Section 3701.86 - Anatomical pathology services billing definitions.

As used in this section and in section 3701.861 of the Revised Code:

(A) "Anatomic pathology services" means all of the following:

(1) Histopathology or surgical pathology;

(2) Cytopathology;

(3) Hematology;

(4) Subcellular or molecular pathology;

(5) Blood banking services performed by pathologists.

(B) "Assignment of benefits" means the transfer of health care coverage reimbursement benefits or other rights under an insurance policy, subscription contract, or health care plan by an insured, subscriber, or plan enrollee to a health care provider, hospital, or other health care facility.

(C) "Clinical laboratory" means a facility for the biological, microbiological, serological, chemical, immunohematological, hematological, biophysical, cytological, pathological, or other examination of substances derived from the human body for the purpose of providing information for the diagnosis, prevention, or treatment of any disease, or in the assessment or impairment of the health of human beings.

(D) "Cytopathology" means the microscopic examination of cells from fluids, aspirates, washings, brushings, or smears, including a Papanicolaou smear (PAP smear or test).

(E) "Hematology" means the microscopic evaluation of bone marrow aspirates and biopsies performed by a physician or under the supervision of a physician and peripheral blood smears when the attending or treating physician or technologist requests that a blood smear be reviewed by a pathologist.

(F) "Histologic processing" means fixation, processing, embedding, microtomy, and other special staining, including histochemical or immunohistochemical staining and in situ hybridization of clinical human tissues or cells, for pathological examination.

(G) "Histopathology" or "surgical pathology" means the gross and microscopic examination and histologic processing of organ tissue performed by a physician or under the supervision of a physician.

(H) "Insurer" means a person authorized under Title XXXIX of the Revised Code to engage in the business of insurance in this state, a health insuring corporation, or an entity that is self-insured and provides benefits to its employees or members.

(I) "Physician" means an individual authorized by Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(J) "Referring clinical laboratory" means a clinical laboratory that refers a patient specimen to another clinical laboratory for an anatomic pathology service, but excludes a laboratory in the office of one or more physicians that refers a specimen and does not perform the professional component of the anatomic pathology service, as that component is defined in section 4731.72 of the Revised Code.

(K) "Subcellular or molecular pathology" means the assessment of a patient specimen for the detection, localization, measurement, or analysis of one or more protein or nucleic acid targets performed or interpreted by or under supervision of a pathologist.

Effective Date: 2008 HB493 04-07-2009



Section 3701.861 - Laboratory bill for anatomical pathology services.

(A) No clinical laboratory shall present or cause to be presented a claim, bill, or demand for payment for anatomic pathology services to any person or entity other than the following:

(1) The patient who receives the services or another individual, such as a parent, spouse, or guardian, who is responsible for the patient's bills;

(2) A responsible insurer or other third-party payor of a patient who receives the services;

(3) A hospital, public health clinic, or not-for-profit health clinic ordering the services;

(4) A referring clinical laboratory;

(5) A governmental agency or any person acting on behalf of a governmental agency;

(6) A physician who is permitted to bill for the services under division (D) of section 4731.72 of the Revised Code.

(B) Nothing in this section shall be construed to do either of the following:

(1) Mandate the assignment of benefits for anatomic pathology services;

(2) Prohibit a clinical laboratory that provides anatomic pathology services from billing a referring clinical laboratory for anatomic pathology services in instances in which the referring clinical laboratory sends one or more samples to the clinical laboratory for purposes of having a specialist perform analysis, consultation, or histologic processing.

Effective Date: 2008 HB493 04-07-2009



Section 3701.87 - Agreement to review proposed capital expenditures by health care facilities.

The governor may authorize the department of health to enter into an agreement on behalf of the state with the United States secretary of health and human services whereby the department may serve as the agency for review of proposed capital expenditures by health care facilities pursuant to section 1122 of the "Social Security Act" as amended by Public Law 92-603, 42 U.S.C. 1320a-1, and the regulations adopted thereunder. Such agreement shall be subject to and include the following terms and conditions:

(A) All applications, notices, requests for information, and other official communications shall be on written forms prescribed by and approved by the director of health .

(B) The director, subject to Chapter 119. of the Revised Code, shall propose, modify, amend, and adopt rules, standards, guidelines, and official policies which are consistent with federal law, as it deems necessary to implement the capital expenditures review program.

(C) The director shall make all findings and recommendations required by federal law and shall give due consideration to the findings, reviews, and comments of areawide health planning agencies performing reviews pursuant to section 314 (b)(2) of the "Public Health Service Act," 42 U.S.C. 246, or the appropriate health systems agency.

(D) The findings and recommendations of the director shall be in writing and shall clearly specify the provisions of the state health facilities plan with which any application is found to be inconsistent. Any applicant adversely affected by the findings and recommendations of the director may request a hearing before the director pursuant to Chapter 119. of the Revised Code. The findings and recommendations of the director are an adjudication as defined in Chapter 119. of the Revised Code and may be appealed as provided in that chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-26-1975



Section 3701.88 - [Repealed].

Effective Date: 09-05-2001



Section 3701.881 - Criminal records check.

(A) As used in this section:

(1) "Applicant" means a person who is under final consideration for employment with a home health agency in a full-time, part-time, or temporary position that involves providing direct care to an individual or is referred to a home health agency by an employment service for such a position.

(2) "Community-based long-term care agency" has the same meaning as in section 173.39 of the Revised Code.

(3) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(4) "Direct care" means any of the following:

(a) Any service identified in divisions (A)(7)(a) to (f) of this section that is provided in a patient's place of residence used as the patient's home;

(b) Any activity that requires the person performing the activity to be routinely alone with a patient or to routinely have access to a patient's personal property or financial documents regarding a patient;

(c) For each home health agency individually, any other routine service or activity that the chief administrator of the home health agency designates as direct care.

(5) "Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

(6) "Employee" means a person employed by a home health agency in a full-time, part-time, or temporary position that involves providing direct care to an individual and a person who works in such a position due to being referred to a home health agency by an employment service.

(7) "Home health agency" means a person or government entity, other than a nursing home, residential care facility, hospice care program, or pediatric respite care program, that has the primary function of providing any of the following services to a patient at a place of residence used as the patient's home:

(a) Skilled nursing care;

(b) Physical therapy;

(c) Speech-language pathology;

(d) Occupational therapy;

(e) Medical social services;

(f) Home health aide services.

(8) "Home health aide services" means any of the following services provided by an employee of a home health agency:

(a) Hands-on bathing or assistance with a tub bath or shower;

(b) Assistance with dressing, ambulation, and toileting;

(c) Catheter care but not insertion;

(d) Meal preparation and feeding.

(9) "Hospice care program" and "pediatric respite care program" have the same meanings as in section 3712.01 of the Revised Code.

(10) "Medical social services" means services provided by a social worker under the direction of a patient's attending physician.

(11) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(12) "Nursing home," "residential care facility," and "skilled nursing care" have the same meanings as in section 3721.01 of the Revised Code.

(13) "Occupational therapy" has the same meaning as in section 4755.04 of the Revised Code.

(14) "Physical therapy" has the same meaning as in section 4755.40 of the Revised Code.

(15) "Social worker" means a person licensed under Chapter 4757. of the Revised Code to practice as a social worker or independent social worker.

(16) "Speech-language pathology" has the same meaning as in section 4753.01 of the Revised Code.

(17) "Waiver agency" has the same meaning as in section 5111.033 of the Revised Code.

(B) No home health agency shall employ an applicant or continue to employ an employee in a position that involves providing direct care to an individual if any of the following apply:

(1) A review of the databases listed in division (D) of this section reveals any of the following:

(a) That the applicant or employee is included in one or more of the databases listed in divisions (D)(1) to (5) of this section;

(b) That there is in the state nurse aide registry established under section 3721.32 of the Revised Code a statement detailing findings by the director of health that the applicant or employee neglected or abused a long-term care facility or residential care facility resident or misappropriated property of such a resident;

(c) That the applicant or employee is included in one or more of the databases, if any, specified in rules adopted under this section and the rules prohibit the home health agency from employing an applicant or continuing to employ an employee included in such a database in a position that involves providing direct care to an individual.

(2) After the applicant or employee is provided, pursuant to division (E)(2)(a) of this section, a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and the standard impression sheet prescribed pursuant to division (C)(2) of that section, the applicant or employee fails to complete the form or provide the applicant's or employee's fingerprint impressions on the standard impression sheet.

(3) Except as provided in rules adopted under this section, the applicant or employee is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(C) Except as provided by division (F) of this section, the chief administrator of a home health agency shall inform each applicant of both of the following at the time of the applicant's initial application for employment or referral to the home health agency by an employment service for a position that involves providing direct care to an individual:

(1) That a review of the databases listed in division (D) of this section will be conducted to determine whether the home health agency is prohibited by division (B)(1) of this section from employing the applicant in the position;

(2) That, unless the database review reveals that the applicant may not be employed in the position, a criminal records check of the applicant will be conducted and the applicant is required to provide a set of the applicant's fingerprint impressions as part of the criminal records check.

(D) As a condition of employing any applicant in a position that involves providing direct care to an individual, the chief administrator of a home health agency shall conduct a database review of the applicant in accordance with rules adopted under this section. If rules adopted under this section so require, the chief administrator of a home health agency shall conduct a database review of an employee in accordance with the rules as a condition of continuing to employ the employee in a position that involves providing direct care to an individual. However, the chief administrator is not required to conduct a database review of an applicant or employee if division (F) of this section applies. A database review shall determine whether the applicant or employee is included in any of the following:

(1) The excluded parties list system maintained by the United States general services administration pursuant to subpart 9.4 of the federal acquisition regulation;

(2) The list of excluded individuals and entities maintained by the office of inspector general in the United States department of health and human services pursuant to section 1128 of the "Social Security Act," 94 Stat. 2619 (1980), 42 U.S.C. 1320a-7, as amended, and section 1156 of the "Social Security Act," 96 Stat. 388 (1982), 42 U.S.C. 1320c-5, as amended;

(3) The registry of MR/DD employees established under section 5123.52 of the Revised Code;

(4) The internet-based sex offender and child-victim offender database established under division (A)(11) of section 2950.13 of the Revised Code;

(5) The internet-based database of inmates established under section 5120.66 of the Revised Code;

(6) The state nurse aide registry established under section 3721.32 of the Revised Code;

(7) Any other database, if any, specified in rules adopted under this section.

(E)

(1) As a condition of employing any applicant in a position that involves providing direct care to an individual, the chief administrator of a home health agency shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check of the applicant. If rules adopted under this section so require, the chief administrator of a home health agency shall request the superintendent to conduct a criminal records check of an employee at times specified in the rules as a condition of continuing to employ the employee in a position that involves providing direct care to an individual. However, the chief administrator is not required to request the criminal records check of the applicant or the employee if division (F) of this section applies or the home health agency is prohibited by division (B)(1) of this section from employing the applicant or continuing to employ the employee in a position that involves providing direct care to an individual. If an applicant or employee for whom a criminal records check request is required by this section does not present proof of having been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested or does not provide evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check, the chief administrator shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check. Even if an applicant or employee for whom a criminal records check request is required by this section presents proof that the applicant or employee has been a resident of this state for that five-year period, the chief administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) The chief administrator shall do all of the following:

(a) Provide to each applicant and employee for whom a criminal records check request is required by this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet prescribed pursuant to division (C)(2) of that section;

(b) Obtain the completed form and standard impression sheet from each applicant and employee;

(c) Forward the completed form and standard impression sheet to the superintendent at the time the chief administrator requests the criminal records check.

(3) A home health agency shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check the agency requests under this section. A home health agency may charge an applicant a fee not exceeding the amount the agency pays to the bureau under this section if both of the following apply:

(a) The home health agency notifies the applicant at the time of initial application for employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for employment.

(b) The medicaid program established under Chapter 5111. of the Revised Code does not reimburse the home health agency for the fee it pays to the bureau under this section.

(F) Divisions (C) to (E) of this section do not apply with regard to an applicant or employee if the applicant or employee is referred to a home health agency by an employment service that supplies full-time, part-time, or temporary staff for positions that involve providing direct care to an individual and both of the following apply:

(1) The chief administrator of the home health agency receives from the employment service confirmation that a review of the databases listed in division (D) of this section was conducted with regard to the applicant or employee.

(2) The chief administrator of the home health agency receives from the employment service, applicant, or employee a report of the results of a criminal records check of the applicant or employee that has been conducted by the superintendent within the one-year period immediately preceding the following:

(a) In the case of an applicant, the date of the applicant's referral by the employment service to the home health agency;

(b) In the case of an employee, the date by which the home health agency would otherwise have to request a criminal records check of the employee under division (E) of this section.

(G)

(1) A home health agency may employ conditionally an applicant for whom a criminal records check request is required by this section before obtaining the results of the criminal records check if the agency is not prohibited by division (B) of this section from employing the applicant in a position that involves providing direct care to an individual and either of the following applies:

(a) The chief administrator of the home health agency requests the criminal records check in accordance with division (E) of this section not later than five business days after the applicant begins conditional employment.

(b) The applicant is referred to the home health agency by an employment service, the employment service or the applicant provides the chief administrator of the agency a letter that is on the letterhead of the employment service, the letter is dated and signed by a supervisor or another designated official of the employment service, and the letter states all of the following:

(i) That the employment service has requested the superintendent to conduct a criminal records check regarding the applicant;

(ii) That the requested criminal records check is to include a determination of whether the applicant has been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense;

(iii) That the employment service has not received the results of the criminal records check as of the date set forth on the letter;

(iv) That the employment service promptly will send a copy of the results of the criminal records check to the chief administrator of the home health agency when the employment service receives the results.

(2) If a home health agency employs an applicant conditionally pursuant to division (G)(1)(b) of this section, the employment service, on its receipt of the results of the criminal records check, promptly shall send a copy of the results to the chief administrator of the agency.

(3) A home health agency that employs an applicant conditionally pursuant to division (G)(1)(a) or (b) of this section shall terminate the applicant's employment if the results of the criminal records check, other than the results of any request for information from the federal bureau of investigation, are not obtained within the period ending sixty days after the date the request for the criminal records check is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the applicant has been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense, the home health agency shall terminate the applicant's employment unless circumstances specified in rules adopted under this section that permit the agency to employ the applicant exist and the agency chooses to employ the applicant. Termination of employment under this division shall be considered just cause for discharge for purposes of division (D)(2) of section 4141.29 of the Revised Code if the applicant makes any attempt to deceive the home health agency about the applicant's criminal record.

(H) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The applicant or employee who is the subject of the criminal records check or the applicant's or employee's representative;

(2) The home health agency requesting the criminal records check or its representative;

(3) The administrator of any other facility, agency, or program that provides direct care to individuals that is owned or operated by the same entity that owns or operates the home health agency that requested the criminal records check;

(4) The employment service that requested the criminal records check;

(5) The director of health and the staff of the department of health who monitor a home health agency's compliance with this section;

(6) The director of aging or the director's designee if either of the following apply:

(a) In the case of a criminal records check requested by a home health agency, the home health agency also is a community-based long-term care agency;

(b) In the case of a criminal records check requested by an employment service, the employment service makes the request for an applicant or employee the employment service refers to a home health agency that also is a community-based long-term care agency.

(7) The director of job and family services and the staff of the department of job and family services who are involved in the administration of the medicaid program if either of the following apply:

(a) In the case of a criminal records check requested by a home health agency, the home health agency also is a waiver agency;

(b) In the case of a criminal records check requested by an employment service, the employment service makes the request for an applicant or employee the employment service refers to a home health agency that also is a waiver agency.

(8) Any court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(a) A denial of employment of the applicant or employee;

(b) Employment or unemployment benefits of the applicant or employee;

(c) A civil or criminal action regarding the medicaid program.

(I) In a tort or other civil action for damages that is brought as the result of an injury, death, or loss to person or property caused by an applicant or employee who a home health agency employs in a position that involves providing direct care to an individual, all of the following shall apply:

(1) If the home health agency employed the applicant or employee in good faith and reasonable reliance on the report of a criminal records check requested under this section, the agency shall not be found negligent solely because of its reliance on the report, even if the information in the report is determined later to have been incomplete or inaccurate.

(2) If the home health agency employed the applicant in good faith on a conditional basis pursuant to division (G) of this section, the agency shall not be found negligent solely because it employed the applicant prior to receiving the report of a criminal records check requested under this section.

(3) If the home health agency in good faith employed the applicant or employee according to the personal character standards established in rules adopted under this section, the agency shall not be found negligent solely because the applicant or employee had been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(J) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

(1) The rules may do the following:

(a) Require employees to undergo database reviews and criminal records checks under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, exempt one or more classes of employees from the requirements;

(c) For the purpose of division (D)(7) of this section, specify other databases that are to be checked as part of a database review conducted under this section.

(2) The rules shall specify all of the following:

(a) The procedures for conducting database reviews under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, the times at which the database reviews and criminal records checks are to be conducted;

(c) If the rules specify other databases to be checked as part of the database reviews, the circumstances under which a home health agency is prohibited from employing an applicant or continuing to employ an employee who is found by a database review to be included in one or more of those databases;

(d) Circumstances under which a home health agency may employ an applicant or employee who is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense but meets personal character standards.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-29-2004; 04-06-2007



Section 3701.89 - Ohio medical quality foundation.

(A) There is hereby re-created a foundation as described in section 170 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended, which shall be known as the Ohio medical quality foundation. The foundation shall be administered by thirteen trustees, one of whom shall be the director of health and the remaining twelve of whom shall be appointed by the governor within ninety days of July 21, 1994.

(B) Five of the appointed trustees shall hold the degree of doctor of medicine; of those, two shall be appointed to an initial term of three years, one shall be appointed for an initial term of four years, and two shall be appointed for an initial term of five years. Four of the appointed trustees shall be representatives of hospitals; of those, one shall be appointed for an initial term of three years, one shall be appointed for an initial term of five years, and two shall be appointed to an initial term of four years. Two of the appointed trustees shall hold the degree of doctor of osteopathic medicine; of those, one shall be appointed for an initial term of four years and one shall be appointed to an initial term of five years. One of the appointed trustees shall hold the degree of doctor of podiatric medicine and shall be appointed for a term of three years. Thereafter, all trustees appointed by the governor shall be appointed to terms of three years.

(C) The trustees shall act by majority vote with seven trustees constituting a quorum for the transaction of any business or the exercise of any power of the foundation.

(D) All money received by the foundation shall be held in trust by a corporate trustee selected by the foundation trustees, which selection may be changed from time to time. The corporate trustee shall invest, manage, and account for the money held in trust, subject to the approval of the foundation trustees. All investment income shall be credited to the foundation trust funds. All expenses of administration of the foundation shall be charged to the foundation trust funds.

(E) The trustees may:

(1) Adopt rules and bylaws consistent with subsection 501(c)(3) of the Internal Revenue Code for the regulation of its affairs and the conduct of its business;

(2) Employ a staff and retain or contract with attorneys, financial consultants, and accounting experts as are necessary in its judgment to carry out this section;

(3) Seek and accept funding from any private or public source for the conduct of its business.

(F) In a manner consistent with federal income tax exemption status under subsection 501(c)(3) of the Internal Revenue Code, the foundation shall fund activities to improve the quality of medical care rendered to the public. The trustees of the money in the foundation trust may fund the following:

(1) Programs approved under criteria established under section 4731.25 of the Revised Code;

(2) Programs designed to improve the quality of graduate medical education;

(3) Programs designed to improve risk management and quality assurance in hospitals, as defined in section 3727.01 of the Revised Code, and in outpatient settings including physician offices;

(4) Other programs, meetings, and educational seminars that are designed to improve the quality of medical care in Ohio and are determined by the trustees to be consistent with this section.

(G) The foundation may be organized as a nonprofit corporation formed under Chapter 1702. of the Revised Code.

Effective Date: 09-29-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3701.90 - Council on stroke prevention and education.

There is hereby created in the department of health the council on stroke prevention and education. The department shall, to the extent funds are available, provide office space and staff assistance for the council.

Effective Date: 02-13-2001



Section 3701.901 - Council membership.

(A) The membership of the council on stroke prevention and education shall consist of one representative of each of the following:

(1) Brain injury association of Ohio;

(2) Ohio academy of family physicians;

(3) American college of emergency physicians Ohio chapter;

(4) Ohio chapter of the American college of cardiology;

(5) Ohio state neurosurgical society;

(6) Ohio heart and vascular research foundation;

(7) Ohio geriatrics society;

(8) Ohio nurses association;

(9) Ohio association of rehabilitation facilities;

(10) Ohio hospital association;

(11) Northeast Ohio stroke association;

(12) American heart association Ohio valley affiliate;

(13) American association of retired persons Ohio office;

(14) Ohio department of health;

(15) Ohio commission on minority health;

(16) Ohio state medical association;

(17) Ohio osteopathic association;

(18) Ohio physical therapy association;

(19) A university research facility in Ohio specializing in biotechnology;

(20) A health insuring corporation, as defined in section 1751.01 of the Revised Code;

(21) A small employer, as defined in section 3924.01 of the Revised Code;

(22) An employer that provides health benefits to its employees through a self-insurance program, as defined in section 3959.01 of the Revised Code.

(B) The director of health shall appoint the members of the council. The director shall request from each entity listed in division (A) of this section a list of three persons qualified to serve as members of the council. In making appointments to the council, the director shall select one member from the list submitted by each entity. If the director does not receive a list from an entity not later than sixty days after making a request, the director shall appoint a member to serve as the representative of that entity. The director shall appoint as members of the council no fewer than six persons who are authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(C) The director of health shall appoint the chair and vice-chair of the council from among its members.

Effective Date: 02-13-2001



Section 3701.902 - Reimbursing expenses.

Members of the council on stroke prevention and education shall serve without compensation, but shall, to the extent funds are available, be reimbursed by the department of health for the actual and necessary expenses they incur in the performance of their official duties. A member may serve until a replacement is appointed by the director of health. Replacement members shall be appointed in the same manner as the initial members.

Effective Date: 02-13-2001



Section 3701.903 - Council duties.

(A) The council on stroke prevention and education shall, to the extent funds are available, do all of the following:

(1) Develop and implement a comprehensive statewide public education program on stroke prevention, targeted to high-risk populations and to geographic areas where there is a high incidence of stroke, including information developed or compiled by the council on all of the following:

(a) Healthy lifestyle practices that reduce the risk of stroke;

(b) Signs and symptoms of stroke and action to be taken when signs occur;

(c) Determinants of high-quality health care for stroke;

(d) Other information the council considers appropriate for inclusion in the public education program.

(2) Develop or compile for primary care physicians recommendations that address risk factors for stroke, appropriate screening for risk factors, early signs of stroke, and treatment strategies;

(3) Develop or compile for physicians and emergency health care providers recommendations on the initial treatment of stroke;

(4) Develop or compile for physicians and other health care providers recommendations on the long-term treatment of stroke;

(5) Develop or compile for physicians, long-term care providers, and rehabilitation providers recommendations on rehabilitation of stroke patients;

(6) Take other actions consistent with the purpose of the council to ensure that the public and health care providers are informed with regard to the most effective treatment strategies for stroke prevention and treatment.

(B) The council may use information developed or made available by other public or private entities to meet the requirements of division (A) of this section.

(C) The department of health shall make information developed or compiled by the council available to the public and disseminate to the appropriate persons the recommendations developed or compiled by the council.

Effective Date: 02-13-2001



Section 3701.904 - Meetings - quorum.

(A) The council on stroke prevention and education shall meet at the call of the chair to conduct its official business.

(B) A majority of the voting members of the council constitutes a quorum. The council may take action only by affirmative vote of a majority of a quorum.

Effective Date: 02-13-2001



Section 3701.905 - Report of council actions.

The council on stroke prevention and education shall, to the extent funds are available, prepare a report describing the actions the council has taken under section 3701.903 of the Revised Code. The report may include recommendations as the council deems appropriate. The council shall submit the report to the governor, the director of health, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives not later than June 1, 2002.

Effective Date: 02-13-2001



Section 3701.906 - Review of recommendations.

After the issuance of the report required by section 3701.905 of the Revised Code, the Council shall meet at least once annually, at the call of the chair, to review and make amendments as necessary to the recommendations developed or compiled by the council under division (A) of section 3701.903 of the Revised Code.

Effective Date: 02-13-2001



Section 3701.907 - Sunset provision exemption.

The council on stroke prevention and education is exempt from the requirements of section 101.84 of the Revised Code.

Effective Date: 02-13-2001



Section 3701.91 - Toll-free patient safety telephone line.

The department of health shall make available to the public a toll-free patient safety telephone line. The department may make the toll-free patient safety telephone line available by maintaining a toll-free telephone line specifically for accepting calls regarding patient safety or by using a toll-free telephone line that the department maintains for accepting calls regarding other matters.

The department shall accept calls placed through the toll-free patient safety telephone line by any person seeking to report an action or failure to act in the provision of health care that the person in good faith believes has resulted in or is likely to result in harm to a patient. This section shall not be used by the department to accept calls pertaining to a home, as defined in section 3721.10 of the Revised Code.

A person who makes a report under this section is not required to provide any information to the department that could reveal the person's identity. Information provided by a person under this section is not a public record as defined in section 149.43 of the Revised Code.

Effective Date: 04-10-2001



Section 3701.911 to 3701.914 - Amended and Renumbered RC 3748.06, 3748.07, 3748.12, 3748.10.

Effective Date: 09-08-1995



Section 3701.915 - Amended and Renumbered RC 3748.121.

Effective Date: 03-22-2001



Section 3701.92 - Definitions relating to patient centered medical home education.

As used in sections 3701.921 to 3701.929 of the Revised Code:

(A) "Advanced practice registered nurse" has the same meaning as in section 4723.01 of the Revised Code.

(B) "Patient centered medical home education advisory group" means the entity established under section 3701.924 of the Revised Code.

(C) "Patient centered medical home education program" means the program established under section 3701.921 of the Revised Code and any pilot projects operated pursuant to that section.

(D) "Patient centered medical home education pilot project" means the pilot project established under section 3701.923 of the Revised Code.

(E) "Physician assistant" has the same meaning as in section 4730.01 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.01 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.921 - Patient centered medical home education program.

There is hereby established the patient centered medical home education program in the department of health. For the purpose of advancing education in the patient centered medical home model of care, the director of health may implement and administer the program pursuant to sections 3701.922 to 3701.929 of the Revised Code. The patient centered medical home model of care is an enhanced model of primary care in which care teams attend to the multifaceted needs of patients, providing whole person comprehensive and coordinate patient centered care.

To the extent that funds are available, the program shall include the patient centered medical home education pilot project and may include any other pilot projects the director establishes pursuant to division (A)(3) of section 3701.922 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.922 - Implementation by director.

(A) The director of health may do any of the following to implement and administer the patient centered medical home education program:

(1) Develop and implement programs of education or training on the patient centered medical home model of care or other similar enhanced models of coordinated patient centered care that are intended to address the multifaceted needs of patients and provide whole person comprehensive and coordinated patient centered care;

(2) Advise, consult, cooperate with, and assist, by contract or other arrangement, government agencies or institutions or private organizations, corporations, or associations in the development and promotion of programs pertaining to the evaluation and implementation of the patient centered medical home model of care or other similar enhanced models of coordinated patient centered care;

(3) Establish pilot projects that do any of the following:

(a) Evaluate or implement the patient centered medical home model of care or other similar enhanced models of coordinated patient centered care;

(b) Provide education or training on the patient centered medical home model of care or other similar enhanced models of coordinated patient centered care.

(4) Seek and administer state funds or grants from other sources to carry out any functions of the patient centered medical home education program.

Any funds or grants received by the director for purposes of the program shall be used for the program.

(B) The director may adopt rules as necessary to implement and administer the patient centered medical home education program, including rules that define what constitutes a "patient centered medical home" for purposes of an entity authorized to provide care coordination services. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.923 - Patient centered medical home education pilot project.

(A) To the extent that funds are available, the director of health shall establish the patient centered medical home education pilot project. If the director establishes the project, all of the following apply:

(1) The director shall select practices led by physicians and primary care practices led by advanced practice registered nurses to participate in the project. The director may consider the recommendations of the advisory group made in accordance with section 3701.925 of the Revised Code, but may not select a practice unless the practice complies with any applicable requirements under section 3701.926 of the Revised Code.

(2) The director shall conduct the project in a manner that advances education in the patient centered medical home model of care.

(3) The director shall evaluate all of the following:

(a) Learning opportunities generated by the project;

(b) Training of physicians and advanced practice registered nurses under the project;

(c) Costs of the project;

(d) The extent to which the project met the expected outcomes developed under division (A) of section 3701.924 of the Revised Code.

(4) The director shall assess and review results of the project.

(5) The director shall recommend best practices and opportunities for improving technology, education, comprehensive training, consultation, and technical assistance for health care service providers in the patient centered medical home model of care.

(B) The director may contract with an entity that has significant experience in assisting practices led by physicians and primary care practices led by advanced practice registered nurses in transitioning to the patient centered medical home model of care. The contract shall require the entity to do both of the following:

(1) Provide, to each practice that enters into a contract with the director pursuant to section 3701.927 of the Revised Code, comprehensive training, consultation, and technical assistance in the operation of a patient centered medical home, including assistance with leadership training, scheduling changes, staff support, and care management for chronic health conditions;

(2) Assist the director in identifying necessary financial and operational requirements and any barriers or challenges associated with transitioning to a patient centered medical home model of care.

(C) The project established under this section shall begin not later than the date the first practice enters into a contract with the director pursuant to section 3701.927 of the Revised Code and shall cease not later than the date the final report is submitted pursuant to division (B)(3) of section 3701.929 of the Revised Code.

(D) The project shall not be operated in a manner that requires a patient, unless otherwise required by the Revised Code, to receive a referral from a physician in a practice selected for inclusion in the pilot project under division (A)(1) of this section as a condition of being authorized to receive specialized health care services from an individual licensed or certified under Title XLVII of the Revised Code to provide those services.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.02 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.924 - Patient centered medical home education advisory group.

(A) The patient centered medical home education advisory group is hereby created for the purpose of advising the director of health on the implementation and administration of the patient centered medical home education program. The advisory group shall develop and provide to the director a set of expected outcomes for the pilot project. The advisory group shall consider and provide other recommendations to the director and complete other duties as the director considers appropriate.

(B) The advisory group shall consist of the following members:

(1) The following members appointed by the director of health:

(a) One individual with expertise in the training and education of primary care physicians recommended by the dean of the university of Toledo college of medicine;

(b) One individual with expertise in the training and education of primary care physicians recommended by the dean of the Boonshoft school of medicine at Wright state university;

(c) One individual with expertise in the training and education of primary care physicians recommended by the president and dean of the northeast Ohio medical university;

(d) One individual with expertise in the training and education of primary care physicians recommended by the dean of the Ohio university college of osteopathic medicine;

(e) Two individuals recommended by the governing board of the Ohio academy of family physicians;

(f) One individual recommended by the governing board of the Ohio chapter of the American college of physicians;

(g) One individual recommended by the governing board of the Ohio chapter of the American academy of pediatrics;

(h) One individual recommended by the governing board of the Ohio osteopathic association;

(i) One individual with expertise in the training and education of advanced practice registered nurses, recommended by the governing board of the Ohio council of deans and directors of baccalaureate and higher degree programs in nursing;

(j) One individual recommended by the governing board of the Ohio nurses association;

(k) One individual recommended by the governing board of the Ohio association of advanced practice nurses;

(l) One individual recommended by the governing board of the Ohio council for home care and hospice;

(m) One individual recommended by the superintendent of insurance;

(n) An employee of the department of health;

(o) Not more than five additional members who have relevant expertise that the director considers appropriate.

(2) The following members:

(a) The executive director of the state medical board or the director's designee;

(b) The executive director of the board of nursing or the director's designee;

(c) The chancellor of the Ohio board of regents or the chancellor's designee;

(d) The medical assistance director, or the director's designee.

(C)

(1) In making the original appointments of the members specified in divisions (B)(1)(a) to (m) of this section, the director shall appoint the member who served in that capacity in the patient centered medical home advisory group, as it existed immediately prior to September 10, 2012. If for any reason the member who served immediately prior to September 10, 2012, is unable to serve on the advisory group, the director shall request from the specified recommending authority a list of not less than two persons qualified to serve as members of the advisory group. The director shall appoint as a member one person from the list submitted by the recommending authority.

(2) The advisory group members specified in divisions (B)(1)(a) to (m) of this section shall serve at the pleasure of the director, in consultation with their respective recommending authorities.

(3) Vacancies shall be filled in the manner provided for original appointments.

(D) Members shall serve without compensation, except to the extent that serving on the advisory group is considered part of their regular employment duties.

(E) The director may appoint from the members of the advisory group a chairperson and vice-chairperson.

A majority of the members of the advisory group constitutes a quorum. A majority of a quorum is necessary for the advisory group to make any recommendations to the director.

The advisory group shall meet at the call of the director. The director shall call the advisory group to meet not less than annually to discuss or consider recommendations to the director on the administration of the patient centered medical home education program.

(F) Sections 101.82 to 101.87 of the Revised Code do not apply to the advisory group.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.03 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.925 - Applications from primary care practices with educational affiliations.

(A) The patient centered medical home education advisory group shall accept applications for inclusion in the patient centered medical home education pilot project from primary care practices with educational affiliations, as determined by the advisory group, with one or more of the following:

(1) The Boonshoft school of medicine at Wright state university;

(2) The university of Toledo college of medicine;

(3) The northeast Ohio medical university;

(4) The Ohio university college of osteopathic medicine;

(5) The college of nursing at the university of Toledo;

(6) The Wright state university college of nursing and health;

(7) The college of nursing at Kent state university;

(8) The university of Akron college of nursing;

(9) The school of nursing at Ohio university.

(B)

(1) Subject to division (C)(1) of this section, the advisory group shall recommend to the director of health for inclusion in the pilot project not less than the following number of primary care practices led by physicians:

(a) Ten practices affiliated with the Boonshoft school of medicine at Wright state university;

(b) Ten practices affiliated with the university of Toledo college of medicine;

(c) Ten practices affiliated with the northeast Ohio medical university;

(d) Ten practices affiliated with the centers for osteopathic research and education of the Ohio university college of osteopathic medicine.

(2) Subject to division (C)(2) of this section, the advisory group shall recommend to the director of health for inclusion in the pilot project not less than the following number of primary care practices led by advanced practice registered nurses:

(a) One practice affiliated with the college of nursing at the university of Toledo;

(b) One practice affiliated with the Wright state university college of nursing and health;

(c) One practice affiliated with the college of nursing at Kent state university or the university of Akron college of nursing;

(d) One practice affiliated with the school of nursing at Ohio university.

(C)

(1) All of the following apply with respect to the recommendation under division (B)(1) of this section of practices led by physicians:

(a) The advisory group shall strive to recommend practices in such a manner that the pilot project includes a diverse range of primary care specialties, including practices specializing in pediatrics, geriatrics, general internal medicine, or family medicine.

(b) When evaluating an application, the advisory group shall consider the percentage of patients in the practice who are part of a medically underserved population, including medicaid recipients and individuals without health insurance.

(c) The advisory group shall recommend not fewer than six practices that serve rural areas of this state, as those areas are determined by the advisory group.

(d) A member of the advisory group shall abstain from participating in any vote taken regarding the recommendation of a practice if the member would receive any financial benefit from having the practice included in the pilot project.

(2) All of the following apply with respect to the recommendation under division (B)(2) of this section of practices led by advanced practice registered nurses:

(a) When evaluating an application, the advisory group shall consider the percentage of patients in the practice who are part of a medically underserved population, including medicaid recipients and individuals without health insurance.

(b) If the advisory group determines that it has not received an application from a sufficiently qualified practice affiliated with a particular institution specified in division (B)(2) of this section, the advisory group shall make the recommendations required under that division in such a manner that the greatest possible number of those institutions are recommended to be included in the pilot project. To be recommended in this manner, a practice remains subject to the eligibility requirements specified in division (B) of section 3701.926 of the Revised Code. As specified in division (B)(2) of this section, the number of practices recommended for inclusion in the pilot project shall be at least four.

(c) A member of the advisory group shall abstain from participating in any vote taken regarding the recommendation of a practice if the member would receive any financial benefit from having the practice included in the pilot project.

(D) The advisory group shall provide to the director of health copies of all applications received under this section .

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.05 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.18,HB 139, §1, eff. 4/29/2011.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.926 - Eligibility requirements.

(A) To be eligible for inclusion in the patient centered medical home education pilot project, a primary care practice led by physicians shall meet all of the following requirements:

(1) Consist of physicians who are board-certified in family medicine, general pediatrics, or internal medicine, as those designations are issued by a medical specialty certifying board recognized by the American board of medical specialties or American osteopathic association;

(2) Be capable of adapting the practice during the period in which the practice participates in the patient centered medical home education pilot project in such a manner that the practice is fully compliant with the minimum standards for operation of a patient centered medical home, as those standards are established by the director of health;

(3) Have submitted an application to participate in the project established under former section 185.05 of the Revised Code not later than April 15, 2011.

(4) Meet any other criteria established by the director as part of the selection process.

(B) To be eligible for inclusion in the pilot project, a primary care practice led by advanced practice registered nurses shall meet all of the following requirements:

(1) Consist of advanced practice registered nurses, each of whom meets all of the following requirements:

(a) Holds a certificate to prescribe issued under section 4723.48 of the Revised Code;

(b) Is board-certified as a family nurse practitioner or adult nurse practitioner by the American academy of nurse practitioners or American nurses credentialing center, board-certified as a geriatric nurse practitioner or women's health nurse practitioner by the American nurses credentialing center, or is board-certified as a pediatric nurse practitioner by the American nurses credentialing center or pediatric nursing certification board;

(c) Collaborates under a standard care arrangement with a physician with board certification as specified in division (A)(1) of this section and who is an active participant on the health care team.

(2) Be capable of adapting the practice during the period in which the practice participates in the project in such a manner that the practice is fully compliant with the minimum standards for operation of a patient centered medical home, as those standards are established by the director;

(3) Have submitted an application to participate in the project established under former section 185.05 of the Revised Code not later than April 15, 2011.

(4) Meet any other criteria established by the director as part of the selection process.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.06 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.927 - Contracts with selected practices; terms and conditions.

The director of health shall enter into a contract with each primary care practice selected by the director for inclusion in the patient centered medical home education pilot project. The contract shall specify the terms and conditions for inclusion in the pilot project, including a requirement that the practice provide comprehensive, coordinated primary care services to patients and serve as the patients' medical home. The contract shall also require the practice to participate in the training of medical students, advanced practice registered nursing students, physician assistant students, and primary care medical residents.

The director may include as part of the contract any other requirements necessary for a practice to be included in the project, including requirements regarding the number of patients served who are medicaid recipients and individuals without health insurance.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.07 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.928 - Development of curricula.

(A) The director of health or, at the director's request, the patient centered medical home education advisory group may work with medical, nursing, and physician assistant schools or programs in this state to develop appropriate curricula designed to prepare primary care physicians, advanced practice registered nurses, and physician assistants to practice within the patient centered medical home model of care. In developing the curricula, the director or advisory group and the schools or programs shall include all of the following:

(1) Components for use at the medical student, advanced practice registered nursing student, physician assistant student, and primary care resident training levels;

(2) Components that reflect, as appropriate, the special needs of patients who are part of a medically underserved population, including medicaid recipients, individuals without health insurance, individuals with disabilities, individuals with chronic health conditions, and individuals within racial or ethnic minority groups;

(3) Components that include training in interdisciplinary cooperation between physicians, advanced practice registered nurses, and physician assistants in the patient centered medical home model of care, including curricula ensuring that a common conception of a patient centered medical home model of care is provided to medical students, advanced practice registered nurses, physician assistants, and primary care residents.

(B) The director or advisory group may work in association with the medical, nursing, and physician assistant schools or programs to identify funding sources to ensure that the curricula developed under division (A) of this section are accessible to medical students, advanced practice registered nursing students, physician assistant students, and primary care residents. The director or advisory group shall consider scholarship options or incentives provided to students in addition to those provided under the choose Ohio first scholarship program operated under section 3333.61 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.09 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.929 - Reports.

(A) If the director of health establishes the patient centered medical home education pilot project, the director shall prepare reports of its findings and recommendations from the pilot project. Each report shall include an evaluation of the learning opportunities generated by the pilot project, the physicians and advanced practice registered nurses trained in the pilot project, the costs of the pilot project, and the extent to which the pilot project has met the set of expected outcomes developed under division (A) of section 3701.924 of the Revised Code.

(B) The reports shall be completed in accordance with the following schedule:

(1) An interim report not later than six months after the date on which the last primary care practice selected to participate in the project enters into a contract with the department of health pursuant to section 3701.927 of the Revised Code;

(2) An update of the interim report not later than one year after the date specified under division (B)(1) of this section;

(3) A final report not later than two years after the date specified under division (B)(1) of this section.

(C) The director shall submit each of the reports to the governor and, in accordance with section 101.68 of the Revised Code, to the general assembly.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered from § 185.12 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010.



Section 3701.93 - Ohio violent death reporting system.

Subject to available funds, the director of health shall establish the Ohio violent death reporting system to collect and maintain information, data, and records regarding violent deaths in Ohio.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.931 - Purpose of system.

The Ohio violent death reporting system shall do all of the following regarding violent death information, data, and records maintained in the system:

(A) Monitor the incidence and causes of the various types of violent deaths;

(B) Make appropriate epidemiologic studies of the violent deaths;

(C) Analyze trends and patterns in, and circumstances related to, the violent deaths;

(D) With the assistance of the advisory group established pursuant to section 3701.932 of the Revised Code, recommend actions to relevant entities to prevent violent deaths and make any other such recommendations the director of health determines necessary.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.9310 - Confidential information.

Except as otherwise provided in section 3701.9212 of the Revised Code, all of the following are not public records under section 149.43 of the Revised Code, shall be confidential, and shall be published only in statistical form:

(A) Information, data, and records collected for use and maintained by the Ohio violent death reporting system including, but not limited to, medical records, law enforcement investigative records, coroner investigative records, laboratory reports, and other records concerning a decedent;

(B) Work products created in carrying out the purposes of the Ohio violent death reporting system.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.9311 - Information not subject to subpoena or discovery.

Information, data, and records collected for use and maintained by, and all work products created in carrying out the purposes of, the Ohio violent death reporting system shall not be subject to subpoena or discovery while in the possession of the system or admissible in any criminal or civil proceeding if obtained through, or from, the system.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.9312 - Standards and procedures for accessing information.

The director of health, pursuant to rules adopted in accordance with Chapter 119. of the Revised Code, shall establish standards and procedures to make available to researchers confidential information collected by the Ohio violent death reporting system. Researchers complying with those standards and procedures also shall comply with the confidentiality requirements of section 3701.9310 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.9314 - Adoption of rules.

The director of health may adopt rules in accordance with Chapter 119. of the Revised Code necessary to establish, maintain, and carry out the purposes of the Ohio violent death reporting system under sections 3701.93 to 3701.9314 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.932 - Violent death advisory group.

The director of health shall establish an advisory group of interested parties and stakeholders to recommend actions to relevant entities to prevent violent deaths, and make other recommendations the director determines necessary, in accordance with division (D) of section 3701.931 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.933 - Data collection model.

The data collection model used by the Ohio violent death reporting system shall follow the data collection model used by the United States centers for disease control and prevention national violent death reporting system and any other data collection model set forth by the director of health pursuant to section 3701.934 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.934 - Specification of type, sources, and methods of collecting data.

The director of health, pursuant to rules adopted in accordance with Chapter 119. of the Revised Code, shall do all of the following:

(A) Specify the types of violent deaths that shall be included in the Ohio violent death reporting system;

(B) Specify the information, data, and records to be collected for use by the Ohio violent death reporting system;

(C) Specify the sources from which the information, data, and records are to be collected for use by the Ohio violent death reporting system;

(D) If determined appropriate by the director, set forth any other data collection model to be used by the Ohio violent death reporting system.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.935 - Collection from existing sources.

The director of health shall collect information about violent deaths in Ohio only from existing sources related to violent crimes and shall not conduct independent criminal investigations in order to obtain information, data, or records for use by the Ohio violent death reporting system.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.936 - Provision of data by state agencies.

At the request of the director of health, every department, agency, and political subdivision of the state shall provide information, data, records, and otherwise assist in the execution of sections 3701.93 to 3701.9314 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.937 - Provision of data by other entities and individuals.

At the request of the director of health, any individual or entity not specified in section 3701.936 of the Revised Code, at the individual's or entity's discretion, may provide information, data, records, and otherwise assist in the execution of sections 3701.93 to 3701.9314 of the Revised Code. Any information, data, and records provided to the director by any other individual or entity shall contain only information, data, or records that are available or reasonably drawn from any information, data, and record developed and kept in the normal course of business.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.938 - Duty to provide information.

Notwithstanding any section of the Revised Code pertaining to confidentiality, any individual, public social service agency, or public agency that provides services to individuals or families, law enforcement agency, coroner, or public entity that provided services to an individual whose death is the type of death specified by the director of health under section 3701.934 of the Revised Code shall provide information, data, records, and otherwise assist in the execution of sections 3701.93 to 3701.9314 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3701.94 - [Repealed].

Effective Date: 03-28-1985



Section 3701.95 to 3701.98 - Amended and Renumbered RC 3748.18, 3748.19, 3748.14, 3748.17, 3748.15.

Effective Date: 09-08-1995



Section 3701.99 - Penalty.

(A) Whoever violates division (C) of section 3701.23, division (C) of section 3701.232, division (C) of section 3701.24, division (B) of section 3701.25, division (I) of section 3701.262, division (D) of section 3701.263, or sections 3701.46 to 3701.55 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 3701.82 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 3701.352 or 3701.81 of the Revised Code is guilty of a misdemeanor of the second degree.

Effective Date: 02-12-2004






Chapter 3702 - HOSPITAL CARE ASSURANCE PROGRAM; CERTIFICATES OF NEED

Section 3702.01 - [Repealed].

Effective Date: 09-29-1995



Section 3702.011 - Amended and Renumbered RC 5112.05.

Effective Date: 07-26-1991



Section 3702.02 to 3702.05 - [Repealed].

Effective Date: 09-29-1995



Section 3702.06, 3702.07 - Amended and Renumbered RC 5112.20, 5112.21.

Effective Date: 07-26-1991



Section 3702.11 - Director to adopt rules.

The director of health shall adopt rules establishing safety standards and quality-of-care standards for each of the following:

(A) Solid organ and bone marrow transplantation;

(B) Stem cell harvesting and reinfusion;

(C) Cardiac catheterization;

(D) Open-heart surgery;

(E) Pediatric intensive care;

(F) Operation of linear accelerators;

(G) Operation of cobalt radiation therapy units;

(H) Operation of gamma knives.

Effective Date: 04-20-1995; 11-13-2006; 2008 HB331 09-01-2008



Section 3702.12 - Procedure for adoption of initial rules.

Initial rules for each activity specified in section 3702.11 of the Revised Code and for each facility listed in division (A)(4) of section 3702.30 of the Revised Code shall be adopted using the procedure prescribed by this section.

The director of health shall file proposed rules in accordance with section 119.03 of the Revised Code. If, prior to expiration of the time for legislative review and invalidation under division (I) of that section, the joint committee on agency rule review recommends the adoption of a concurrent resolution invalidating a proposed rule, the director shall withdraw the proposed rule, revise it, and refile it as if it were a newly proposed rule; the director shall not file the proposed rule in final form. A proposed rule that the director refiles following a recommendation for a concurrent resolution of invalidation shall be treated, for purposes of determining the time for legislative review and invalidation under section 119.03 of the Revised Code, as if it were a newly proposed rule. If, after filing the revised proposed rule, the joint committee again recommends the adoption of a concurrent resolution of invalidation, the director shall file the revised proposed rule in final form in accordance with section 111.15 of the Revised Code, and the rule shall take effect in accordance with that section.

If, prior to expiration of the time for legislative review and invalidation, the joint committee does not recommend the adoption of a concurrent resolution invalidating a proposed rule or revised proposed rule filed in accordance with section 119.03 of the Revised Code, the director shall file the rule in final form in accordance with section 119.04 of the Revised Code, and the rule shall take effect in accordance with that section.

Initial rules adopted for each activity specified in section 3702.11 of the Revised Code shall include rules pertaining to all of the matters required by section 3702.16 of the Revised Code.

Initial rules shall not be adopted as emergency rules.

Effective Date: 06-30-1995



Section 3702.13 - Amendments to rules.

After the adoption, in accordance with section 3702.12 of the Revised Code, of initial rules applicable to an activity specified in section 3702.11 of the Revised Code or a facility listed in division (A)(4) of section 3702.30 of the Revised Code, any amendments to the rules applicable to that activity or facility, including enactment of new rules or amendments or rescissions of existing rules, shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-30-1995



Section 3702.14 - Failure to comply.

No person or government entity shall fail to comply with any rule adopted under section 3702.11 of the Revised Code.

Effective Date: 04-20-1995



Section 3702.141 - Rules may apply to existing health care facility.

(A) As used in this section:

(1) "Existing health care facility" means a health care facility that is licensed or otherwise approved to practice in this state, in accordance with applicable law, is staffed and equipped to provide health care services, and actively provides health services or has not been actively providing health services for less than twelve consecutive months.

(2) "Freestanding birthing center" means any facility in which deliveries routinely occur, regardless of whether the facility is located on the campus of another health care facility, and which is not licensed under Chapter 3711. of the Revised Code as a level one, two, or three maternity unit or a limited maternity unit.

(3) "Health care facility" means:

(a) A hospital registered under section 3701.07 of the Revised Code;

(b) A nursing home licensed under section 3721.02 of the Revised Code, or by a political subdivision certified under section 3721.09 of the Revised Code;

(c) A county home or a county nursing home as defined in section 5155.31 of the Revised Code that is certified under Title XVIII or XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended;

(d) A freestanding dialysis center;

(e) A freestanding inpatient rehabilitation facility;

(f) An ambulatory surgical facility;

(g) A freestanding cardiac catheterization facility;

(h) A freestanding birthing center;

(i) A freestanding or mobile diagnostic imaging center;

(j) A freestanding radiation therapy center.

A health care facility does not include the offices of private physicians and dentists whether for individual or group practice, residential facilities licensed under section 5123.19 of the Revised Code, or an institution for the sick that is operated exclusively for patients who use spiritual means for healing and for whom the acceptance of medical care is inconsistent with their religious beliefs, accredited by a national accrediting organization, exempt from federal income taxation under section 501 of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and providing twenty-four hour nursing care pursuant to the exemption in division (E) of section 4723.32 of the Revised Code from the licensing requirements of Chapter 4723. of the Revised Code.

(4) "Health service" means a clinically related service, such as a diagnostic, treatment, rehabilitative, or preventive service.

(B) Section 3702.14 of the Revised Code shall not be construed to require any existing health care facility that is conducting an activity specified in section 3702.11 of the Revised Code, which activity was initiated on or before March 20, 1997, to alter, upgrade, or otherwise improve the structure or fixtures of the facility in order to comply with any rule adopted under section 3702.11 of the Revised Code relating to that activity, unless one of the following applies:

(1) The facility initiates a construction, renovation, or reconstruction project that involves a capital expenditure of at least fifty thousand dollars, not including expenditures for equipment or staffing or operational costs, and that directly involves the area in which the existing service is conducted.

(2) The facility initiates another activity specified in section 3702.11 of the Revised Code.

(3)

The facility proposes to add a cardiac catheterization laboratory to an existing cardiac catheterization service.

(4) The facility proposes to add an open-heart operating room to an existing open-heart surgery service.

(5) The director of health determines, by clear and convincing evidence, that failure to comply with the rule would create an imminent risk to the health and welfare of any patient.

(C) If division (B) (3) or (4) of this section applies, any alteration, upgrade, or other improvement required shall apply only to the proposed addition to the existing service if the cost of the addition is less than the capital expenditure threshold set forth in division (B)(1) of this section.

(D) No person or government entity shall divide or otherwise segment a construction, renovation, or reconstruction project in order to evade application of the capital expenditure threshold set forth in division (B)(1) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-22-1999; 06-30-2005



Section 3702.15 - Director of health to monitor and inspect health care providers.

The director of health shall monitor health care providers for compliance with the safety and quality-of-care standards established in the rules adopted under section 3702.11 of the Revised Code. The director may inspect any health care provider as the director determines adequate to monitor compliance. The rules may require health care providers regularly to issue reports and undergo independent audits.

Effective Date: 04-20-1995



Section 3702.16 - Minimum specifications of rules.

The rules adopted under section 3702.11 of the Revised Code at a minimum shall specify the following:

(A) A procedure that the director of health shall follow to update and revise safety and quality-of-care standards to account for technological advances;

(B) The responsibilities of the department of health and of health care providers with respect to monitoring and enforcing compliance with the safety and quality-of-care standards established by the rules;

(C) A scale for determining the amount of penalties to be imposed under section 3702.20 of the Revised Code based on the severity of the violation.

Effective Date: 04-20-1995; 11-13-2006



Section 3702.17 - [Repealed].

Effective Date: 09-05-2001



Section 3702.18 - Disclosing identifying quality-of-care data.

The director of health and any employee or contractor of the department of health shall not make public any quality-of-care data reported to the department pursuant to rules adopted under section 3702.11 of the Revised Code, as that section existed immediately prior to the effective date of this amendment, or any record copied under section 3702.19 of the Revised Code, that identifies or would tend to identify specific patients.

The director and any employee or contractor of the department shall not make public any data reported to the department pursuant to rules adopted under section 3702.11 of the Revised Code, as that section existed immediately prior to the effective date of this amendment, that require reports on specific adverse events, bodily injuries, or complaints.

Effective Date: 03-13-1997; 11-13-2006



Section 3702.19 - Administering oaths, ordering depositions and issuing subpoenas.

In investigating possible violations of section 3702.14 of the Revised Code, or in conducting hearings under section 3702.20 of the Revised Code, the director of health may administer oaths, order the taking of depositions, and issue subpoenas compelling attendance of witnesses or production of documents. The subpoenas shall be served in the same manner as subpoenas and subpoenas duces tecum issued for a trial of a civil action in a court of common pleas. If a person served a subpoena fails to attend a hearing or produce documents or refuses to be sworn or to answer any question, the director may apply to the court of common pleas of the county in which the person resides, or the county in which the hearing under section 3702.20 of the Revised Code is conducted, for a contempt order, as in the case of a failure of a person who is served a subpoena issued by the court to attend or produce documents or a refusal of such person to testify.

Effective Date: 04-20-1995



Section 3702.20 - Civil penalty - injunction.

If the director of health determines that a person has violated section 3702.14 of the Revised Code, the director, after affording the person an opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code, shall impose a civil penalty of not less than one thousand dollars and not more than two hundred fifty thousand dollars on the person. In addition to the civil penalty, for a second or subsequent violation of section 3702.14 of the Revised Code, or for a first violation that the director determines has caused or poses an imminent threat of serious physical or life-threatening danger, the director, after affording the person an opportunity for a hearing conducted in accordance with Chapter 119. of the Revised Code, may issue an order that the person cease operating the health service. If a person issued such an order continues to operate the health service, the attorney general may apply to the court of common pleas of the county in which the person is located for an order enjoining the person from operating the service. The court shall grant the order on a showing that the person is operating the service.

Civil penalties collected under this section shall be deposited in the general operations fund created by section 3701.83 of the Revised Code and shall be used solely to administer and enforce the rules adopted under section 3702.11 of the Revised Code.

Effective Date: 04-20-1995



Section 3702.30 - Ambulatory surgical facilities.

(A) As used in this section:

(1) "Ambulatory surgical facility" means a facility, whether or not part of the same organization as a hospital, that is located in a building distinct from another in which inpatient care is provided, and to which any of the following apply:

(a) Outpatient surgery is routinely performed in the facility, and the facility functions separately from a hospital's inpatient surgical service and from the offices of private physicians, podiatrists, and dentists.

(b) Anesthesia is administered in the facility by an anesthesiologist or certified registered nurse anesthetist, and the facility functions separately from a hospital's inpatient surgical service and from the offices of private physicians, podiatrists, and dentists.

(c) The facility applies to be certified by the United States centers for medicare and medicaid services as an ambulatory surgical center for purposes of reimbursement under Part B of the medicare program, Part B of Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C.A. 1395, as amended.

(d) The facility applies to be certified by a national accrediting body approved by the centers for medicare and medicaid services for purposes of deemed compliance with the conditions for participating in the medicare program as an ambulatory surgical center.

(e) The facility bills or receives from any third-party payer, governmental health care program, or other person or government entity any ambulatory surgical facility fee that is billed or paid in addition to any fee for professional services.

(f) The facility is held out to any person or government entity as an ambulatory surgical facility or similar facility by means of signage, advertising, or other promotional efforts.

Ambulatory surgical facility" does not include a hospital emergency department.

(2) "Ambulatory surgical facility fee" means a fee for certain overhead costs associated with providing surgical services in an outpatient setting. A fee is an ambulatory surgical facility fee only if it directly or indirectly pays for costs associated with any of the following:

(a) Use of operating and recovery rooms, preparation areas, and waiting rooms and lounges for patients and relatives;

(b) Administrative functions, record keeping, housekeeping, utilities, and rent;

(c) Services provided by nurses, orderlies, technical personnel, and others involved in patient care related to providing surgery.

Ambulatory surgical facility fee" does not include any additional payment in excess of a professional fee that is provided to encourage physicians, podiatrists, and dentists to perform certain surgical procedures in their office or their group practice's office rather than a health care facility, if the purpose of the additional fee is to compensate for additional cost incurred in performing office-based surgery.

(3) "Governmental health care program" has the same meaning as in section 4731.65 of the Revised Code.

(4) "Health care facility" means any of the following:

(a) An ambulatory surgical facility;

(b) A freestanding dialysis center;

(c) A freestanding inpatient rehabilitation facility;

(d) A freestanding birthing center;

(e) A freestanding radiation therapy center;

(f) A freestanding or mobile diagnostic imaging center.

(5) "Third-party payer" has the same meaning as in section 3901.38 of the Revised Code.

(B) By rule adopted in accordance with sections 3702.12 and 3702.13 of the Revised Code, the director of health shall establish quality standards for health care facilities. The standards may incorporate accreditation standards or other quality standards established by any entity recognized by the director.

(C) Every ambulatory surgical facility shall require that each physician who practices at the facility comply with all relevant provisions in the Revised Code that relate to the obtaining of informed consent from a patient.

(D) The director shall issue a license to each health care facility that makes application for a license and demonstrates to the director that it meets the quality standards established by the rules adopted under division (B) of this section and satisfies the informed consent compliance requirements specified in division (C) of this section.

(E)

(1) Except as provided in division (H) of this section and in section 3702.301 of the Revised Code, no health care facility shall operate without a license issued under this section.

(2) If the department of health finds that a physician who practices at a health care facility is not complying with any provision of the Revised Code related to the obtaining of informed consent from a patient, the department shall report its finding to the state medical board, the physician, and the health care facility.

(3) This division does not create, and shall not be construed as creating, a new cause of action or substantive legal right against a health care facility and in favor of a patient who allegedly sustains harm as a result of the failure of the patient's physician to obtain informed consent from the patient prior to performing a procedure on or otherwise caring for the patient in the health care facility.

(F) The rules adopted under division (B) of this section shall include all of the following:

(1) Provisions governing application for, renewal, suspension, and revocation of a license under this section;

(2) Provisions governing orders issued pursuant to section 3702.32 of the Revised Code for a health care facility to cease its operations or to prohibit certain types of services provided by a health care facility;

(3) Provisions governing the imposition under section 3702.32 of the Revised Code of civil penalties for violations of this section or the rules adopted under this section, including a scale for determining the amount of the penalties.

(G) An ambulatory surgical facility that performs or induces abortions shall comply with section 3701.791 of the Revised Code.

(H) The following entities are not required to obtain a license as a freestanding diagnostic imaging center issued under this section:

(1) A hospital registered under section 3701.07 of the Revised Code that provides diagnostic imaging;

(2) An entity that is reviewed as part of a hospital accreditation or certification program and that provides diagnostic imaging;

(3) An ambulatory surgical facility that provides diagnostic imaging in conjunction with or during any portion of a surgical procedure.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-17-2002; 08-17-2006; 2008 HB280 04-07-2009



Section 3702.301 - Licensing of freestanding birthing center - exemption.

(A) Except as provided in division (C) of this section, a freestanding birthing center is not required to obtain a license under section 3702.30 of the Revised Code if all of the following are the case:

(1) A religious denomination, sect, or group owns and operates the center.

(2) Requiring that the center be licensed significantly abridges or infringes on the religious practices or beliefs of that religious denomination, sect, or group.

(3) The center provides care only during low-risk pregnancy, delivery, and the immediate postpartum period exclusively to women who are members of that religious denomination, sect, or group.

(4) The center monitors and evaluates the care provided to its patients in accordance with at least the minimum patient safety monitoring and evaluation requirements established in rules adopted under division (D) of this section.

(5) The center meets the quality assessment and improvement standards established in rules adopted under division (D) of this section.

(B) If the director determines that a freestanding birthing center is no longer exempt from the requirement to obtain a license under section 3702.30 of the Revised Code because the center ceases to comply with division (A)(4) or (5) of this section, the director may order the center to come into compliance. In the order, the director may do all of the following:

(1) Identify what the center is not in compliance with and what the center needs to do to come into compliance;

(2) Require that the center come into compliance within a period of time specified in the order;

(3) Require that the center provide the director a written notice within a period of time specified in the order that contains all of the following:

(a) Certification that the center has come into compliance;

(b) The signature of the center's administrator or medical director and certification that the administrator or medical director, whichever signs the notice, is the center's authorized representative;

(c) Certification that the information contained in the notice and in any accompanying documentation is true and accurate;

(d) Any other information or documentation that the director may require to verify that the center has come into compliance.

(C) If the director issues an order to a freestanding birthing center under division (B) of this section and the center fails to comply with the order within the time specified in the order, the director may issue a second order that requires the center to cease operations until the center obtains a license under section 3702.30 of the Revised Code.

(D) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section. The rules shall establish all of the following:

(1) Minimum patient safety monitoring and evaluation requirements;

(2) Quality assessment and improvement standards;

(3) Procedures for determining whether freestanding birthing centers are in compliance with the rules.

Effective Date: 08-17-2006



Section 3702.31 - Quality monitoring and inspection fund.

(A) The quality monitoring and inspection fund is hereby created in the state treasury. The director of health shall use the fund to administer and enforce this section and sections 3702.11 to 3702.20, 3702.30, 3702.301, 3702.32, and 3702.33 of the Revised Code and rules adopted pursuant to those sections. The director shall deposit in the fund any moneys collected pursuant to this section or section 3702.32 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

(B) The director of health shall adopt rules pursuant to Chapter 119. of the Revised Code establishing fees for both of the following:

(1) Initial and renewal license applications submitted under section 3702.30 of the Revised Code. The fees established under division (B)(1) of this section shall not exceed the actual and necessary costs of performing the activities described in division (A) of this section.

(2) Inspections conducted under section 3702.15 or 3702.30 of the Revised Code. The fees established under division (B)(2) of this section shall not exceed the actual and necessary costs incurred during an inspection, including any indirect costs incurred by the department for staff, salary, or other administrative costs. The director of health shall provide to each health care facility or provider inspected pursuant to section 3702.15 or 3702.30 of the Revised Code a written statement of the fee. The statement shall itemize and total the costs incurred. Within fifteen days after receiving a statement from the director, the facility or provider shall forward the total amount of the fee to the director.

(3) The fees described in divisions (B)(1) and (2) of this section shall meet both of the following requirements:

(a) For each service described in section 3702.11 of the Revised Code, the fee shall not exceed one thousand seven hundred fifty dollars annually, except that the total fees charged to a health care provider under this section shall not exceed five thousand dollars annually.

(b) The fee shall exclude any costs reimbursable by the United States centers for medicare and medicaid services as part of the certification process for the medicare program established under Title XVIII of the "Social Security Act," 79 Stat. 286 (1935), 42 U.S.C.A. 1395, as amended, and the medicaid program established under Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396.

(4) The director shall not establish a fee for any service for which a licensure or inspection fee is paid by the health care provider to a state agency for the same or similar licensure or inspection.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-26-2003; 08-17-2006



Section 3702.32 - Violations.

(A) If the director of health determines that a health care facility is operating without a license in violation of division (E)(1) of section 3702.30 of the Revised Code, the director shall do one or more of the following:

(1) Provide an opportunity for the health care facility to apply for a license within a specified time, not exceeding thirty days after the date of the facility's receipt of the order;

(2) Issue an order that the health care facility cease its operations;

(3) Issue an order that prohibits the health care facility from performing certain types of services;

(4) Impose a civil penalty of not less than one thousand dollars and not more than two hundred fifty thousand dollars upon the health care facility for operating without a license;

(5) Impose an additional civil penalty of not less than one thousand dollars and not more than ten thousand dollars for each day that the health care facility operates without a license.

(B)

(1) If a health care facility subject to an order issued under division (A)(1) of this section continues to operate, the director of health may file a petition in the court of common pleas of the county in which the health care facility is located for an injunction enjoining the facility from operating. The court shall grant an injunction upon a showing that the respondent named in the petition is operating without a license.

(2) If a health care facility subject to an order issued under division (A)(2) of this section continues to provide the types of services prohibited by the order, the director of health may file a petition in the court of common pleas of the county in which the health care facility is located for an injunction enjoining the facility from performing those types of services. The court shall grant an injunction upon a showing that the respondent named in the petition is providing the types of services prohibited by the director's order.

(C) If, after making its reports as provided in division (E)(2) of section 3702.30 of the Revised Code, the department of health finds that a physician has continued to engage at the same health care facility in a pattern of repeating the same violation and that the health care facility has failed to take reasonable steps to ensure that the physician does not continue the same violation at the health care facility, the department may, after providing the health care facility an opportunity for a hearing pursuant to Chapter 119. of the Revised Code, impose a civil penalty on the health care facility. The penalty shall be not less than one thousand dollars and not more than fifty thousand dollars.

(D) If the director of health determines that a health care facility has violated any provision of section 3702.30 of the Revised Code, other than a violation of division (E)(1) or (2) of that section, any provision of Chapter 3701-83 of the Administrative Code, or any other rule adopted by the director of health under section 3702.30 of the Revised Code, the director may do any or all of the following:

(1) Provide an opportunity for the health care facility to correct the violation within a specified period of time;

(2) Revoke, suspend, or refuse to renew the health care facility's license;

(3) Prior to or during the pendency of an administrative hearing under Chapter 119. of the Revised Code, issue an order that prohibits the health care facility from performing certain types of services;

(4) Provide an opportunity for the health care facility to correct the violation;

(5) Impose a civil penalty of not less than one thousand dollars and not more than two hundred fifty thousand dollars upon the health care facility for the violation;

(6) Impose an additional civil penalty of not less than five hundred dollars and not more than ten thousand dollars for each day that the health care facility fails to correct the violation.

(E) If a health care facility subject to an order issued under division (C)(2) of this section continues to provide the types of services prohibited by the order, the director of health may file a petition in the court of common pleas of the county in which the facility is located for an injunction enjoining the facility from performing those types of services. The court shall grant an injunction upon a showing that the respondent named in the petition is providing the types of services prohibited by the director's order.

(F) The director shall deposit all moneys collected as civil penalties under this section into the quality monitoring and inspection fund created under section 3702.31 of the Revised Code for use in accordance with that section.

Effective Date: 09-17-2002



Section 3702.33 - Petition to enjoin unlicensed health care facility.

Any person who believes a health care facility is operating without a license in violation of division (E) of section 3702.30 of the Revised Code may petition the court of common pleas of the county in which the facility is located for an order enjoining the facility from continuing to operate without a license. The court shall grant the order on a showing that the facility named in the petition is violating division (E) of section 3702.30 of the Revised Code.

Effective Date: 04-05-2007



Section 3702.51 - Hospital care assurance program - certificate of need definitions.

As used in sections 3702.51 to 3702.62 of the Revised Code:

(A) "Applicant" means any person that submits an application for a certificate of need and who is designated in the application as the applicant.

(B) "Person" means any individual, corporation, business trust, estate, firm, partnership, association, joint stock company, insurance company, government unit, or other entity.

(C) "Certificate of need" means a written approval granted by the director of health to an applicant to authorize conducting a reviewable activity.

(D) " Service area" means the current and projected primary and secondary service areas to which the long-term care facility is, or will be, providing long-term care services.

(E) " Primary service area" means the geographic region, usually comprised of the Ohio zip code in which the long-term care facility is located and contiguous zip codes, from which approximately seventy-five to eighty per cent of the facility's residents currently originate or are expected to originate.

(F) " Secondary service area" means the geographic region, usually comprised of Ohio zip codes not included in the primary service area, excluding isolated exceptions, from which the facility's remaining residents currently originate or are expected to originate.

(G)

"Third-party payer" means a health insuring corporation licensed under Chapter 1751. of the Revised Code, a health maintenance organization as defined in division (I) of this section, an insurance company that issues sickness and accident insurance in conformity with Chapter 3923. of the Revised Code, a state-financed health insurance program under Chapter 3701., 4123., or 5111. of the Revised Code, or any self-insurance plan.

(H) "Government unit" means the state and any county, municipal corporation, township, or other political subdivision of the state, or any department, division, board, or other agency of the state or a political subdivision.

(I) "Health maintenance organization" means a public or private organization organized under the law of any state that is qualified under section 1310(d) of Title XIII of the "Public Health Service Act," 87 Stat. 931 (1973), 42 U.S.C. 300e-9.

(J) "Existing long-term care facility" means either of the following:

(1) A long-term care facility that is licensed or otherwise authorized to operate in this state in accordance with applicable law, including a county home or a county nursing home that is certified under Title XVIII or Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, is staffed and equipped to provide long-term care services, and is actively providing long-term care services;

(2) A long-term care facility that is licensed or otherwise authorized to operate in this state in accordance with applicable law, including a county home or a county nursing home that is certified under Title XVIII or Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, or that has beds registered under section 3701.07 of the Revised Code as skilled nursing beds or long-term care beds and has provided long-term care services for at least three hundred sixty-five consecutive days within the twenty-four months immediately preceding the date a certificate of need application is filed with the director of health.

(K) "State" means the state of Ohio, including, but not limited to, the general assembly, the supreme court, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, institutions, and other instrumentalities of the state of Ohio. "State" does not include political subdivisions.

(L) "Political subdivision" means a municipal corporation, township, county, school district, and all other bodies corporate and politic responsible for governmental activities only in geographic areas smaller than that of the state to which the sovereign immunity of the state attaches.

(M) "Affected person" means:

(1) An applicant for a certificate of need, including an applicant whose application was reviewed comparatively with the application in question;

(2) The person that requested the reviewability ruling in question;

(3) Any person that resides or regularly uses long-term care facilities within the service area served or to be served by the long-term care services that would be provided under the certificate of need or reviewability ruling in question;

(4) Any long-term care facility that is located in the service area where the long-term care services would be provided under the certificate of need or reviewability ruling in question;

(5) Third-party payers that reimburse long-term care facilities for services in the service area where the long-term care services would be provided under the certificate of need or reviewability ruling in question .

(N) "Long-term care facility" means any of the following:

(1) A nursing home licensed under section 3721.02 of the Revised Code or by a political subdivision certified under section 3721.09 of the Revised Code;

(2) The portion of any facility, including a county home or county nursing home, that is certified as a skilled nursing facility or a nursing facility under Title XVIII or XIX of the "Social Security Act";

(3) The portion of any hospital that contains beds registered under section 3701.07 of the Revised Code as skilled nursing beds or long-term care beds.

(O) "Long-term care bed" or "bed" means a bed that is categorized as one of the following:

(1) A bed that is located in a facility that is a nursing home licensed under section 3721.02 of the Revised Code or a facility licensed by a political subdivision certified under section 3721.09 of the Revised Code and is included in the authorized maximum licensed capacity of the facility;

(2) A bed that is located in the portion of any facility, including a county home or county nursing home, that is certified as a skilled nursing facility under the medicare program or a nursing facility under the medicaid program and is included in the authorized maximum certified capacity of that portion of the facility;

(3) A bed that is registered under section 3701.07 of the Revised Code as a skilled nursing bed, a long-term care bed, or a special skilled nursing bed;

(4) A bed in a county home or county nursing home that has been certified under section 5155.38 of the Revised Code as having been in operation on July 1, 1993, and is eligible for licensure as a nursing home bed;

(5) A bed held as an approved bed under a certificate of need approved by the director.

A bed cannot simultaneously be both a bed described in division (O)(1), (2), (3), or (4) of this section and a bed described in division (O)(5) of this section.

(P) "Reviewability ruling" means a ruling issued by the director of health under division (A) of section 3702.52 of the Revised Code as to whether a particular proposed project is or is not a reviewable activity.

(Q) "County nursing home" has the same meaning as in section 5155.31 of the Revised Code.

(R) "Principal participant" means both of the following:

(1) A person who has an ownership or controlling interest of at least five per cent in an applicant, in a long-term care facility that is the subject of an application for a certificate of need, or in the owner or operator of the applicant or such a facility;

(2) An officer, director, trustee, or general partner of an applicant, of a long-term care facility that is the subject of an application for a certificate of need, or of the owner or operator of the applicant or such a facility.

(S) "Actual harm but not immediate jeopardy deficiency" means a deficiency that, under 42 C.F.R. 488.404, either constitutes a pattern of deficiencies resulting in actual harm that is not immediate jeopardy or represents widespread deficiencies resulting in actual harm that is not immediate jeopardy.

(T) "Immediate jeopardy deficiency" means a deficiency that, under 42 C.F.R. 488.404, either constitutes a pattern of deficiencies resulting in immediate jeopardy to resident health or safety or represents widespread deficiencies resulting in immediate jeopardy to resident health or safety.

(U) "Existing bed" or "existing long-term care bed" means a bed from an existing long-term care facility, a bed described in division (O)(5) of this section, or a bed correctly reported as a long-term care bed pursuant to section 5155.38 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-10-2001; 06-30-2005; 2008 HB125 06-25-2008



Section 3702.511 - Reviewable activities relating to long-term care facilities.

(A) Except as provided in division (B) of this section, the following activities are reviewable under sections 3702.51 to 3702.62 of the Revised Code:

(1) Establishment, development, or construction of a new long-term care facility;

(2) Replacement of an existing long-term care facility;

(3) Renovation of or addition to a long-term care facility that involves a capital expenditure of two million dollars or more, not including expenditures for equipment, staffing, or operational costs;

(4) Either of the following changes in long-term care bed capacity:

(a) An increase in bed capacity;

(b) A relocation of beds from one physical facility or site to another, excluding relocation of beds within a long-term care facility or among buildings of a long-term care facility at the same site.

(5) Any change in the bed capacity or site, or any other failure to conduct a reviewable activity in substantial accordance with the approved application for which a certificate of need concerning long-term care beds was granted, if the change is made within five years after the implementation of the reviewable activity for which the certificate was granted;

(6) Expenditure of more than one hundred ten per cent of the maximum expenditure specified in a certificate of need concerning long-term care beds.

(B) The following activities are not subject to review under sections 3702.51 to 3702.62 of the Revised Code:

(1) Acquisition of computer hardware or software;

(2) Acquisition of a telephone system;

(3) Construction or acquisition of parking facilities;

(4) Correction of cited deficiencies that constitute an imminent threat to public health or safety and are in violation of federal, state, or local fire, building, or safety statutes, ordinances, rules, or regulations;

(5) Acquisition of an existing long-term care facility that does not involve a change in the number of the beds;

(6) Mergers, consolidations, or other corporate reorganizations of long-term care facilities that do not involve a change in the number of beds;

(7) Construction, repair, or renovation of bathroom facilities;

(8) Construction of laundry facilities, waste disposal facilities, dietary department projects, heating and air conditioning projects, administrative offices, and portions of medical office buildings used exclusively for physician services;

(9) Removal of asbestos from a health care facility.

Only that portion of a project that is described in this division is not reviewable.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-30-1995)



Section 3702.512, 3702.513 - Amended and Renumbered RC 3702.55, 3702.56.

Effective Date: 11-15-1991



Section 3702.52 - Administering certificate of need program.

The director of health shall administer a state certificate of need program in accordance with sections 3702.51 to 3702.62 of the Revised Code and rules adopted under those sections.

(A) The director shall issue rulings on whether a particular proposed project is a reviewable activity. The director shall issue a ruling not later than forty-five days after receiving a request for a ruling accompanied by the information needed to make the ruling. If the director does not issue a ruling in that time, the project shall be considered to have been ruled not a reviewable activity.

(B)

(1) Each application for a certificate of need shall be submitted to the director on forms and in the manner prescribed by the director. Each application shall include a plan for obligating the capital expenditures or implementing the proposed project on a timely basis in accordance with section 3702.524 of the Revised Code. Each application shall also include all other information required by rules adopted under division (B) of section 3702.57 of the Revised Code.

(2) Each application shall be accompanied by the application fee established in rules adopted under division (G) of section 3702.57 of the Revised Code. Application fees received by the director under this division shall be deposited into the state treasury to the credit of the certificate of need fund, which is hereby created. The director shall use the fund only to pay the costs of administering sections 3702.11 to 3702.20, 3702.30, and 3702.51 to 3702.62 of the Revised Code and rules adopted under those sections. An application fee is nonrefundable unless the director determines that the application cannot be accepted.

(3) The director shall review applications for certificates of need. As part of a review, the director shall determine whether an application is complete. The director shall not consider an application to be complete unless the application meets all criteria for a complete application specified in rules adopted under section 3702.57 of the Revised Code. The director shall mail to the applicant a written notice that the application is complete, or a written request for additional information, not later than thirty days after receiving an application or a response to an earlier request for information. Except as provided in section 3702.522 of the Revised Code, the director shall not make more than two requests for additional information. The director's determination that an application is not complete is final and not subject to appeal.

(4) Except as necessary to comply with a subpoena issued under division (F) of this section, after a notice of completeness has been received, no person shall make revisions to information that was submitted to the director before the director mailed the notice of completeness or knowingly discuss in person or by telephone the merits of the application with the director. A person may supplement an application after a notice of completeness has been received by submitting clarifying information to the director.

(C) All of the following apply to the process of granting or denying a certificate of need:

(1) If the project proposed in a certificate of need application meets all of the applicable certificate of need criteria for approval under sections 3702.51 to 3702.62 of the Revised Code and the rules adopted under those sections, the director shall grant a certificate of need for all or part of the project that is the subject of the application by the applicable deadline specified in division (C)(4) of this section or any extension of it under division (C)(5) of this section.

(2) The director's grant of a certificate of need does not affect, and sets no precedent for, the director's decision to grant or deny other applications for similar reviewable activities .

(3) Any affected person may submit written comments regarding an application. The director shall consider all written comments received by the thirtieth day after mailing the notice of completeness or, in the case of applications under comparative review, by the thirtieth day after the director mails the last notice of completeness .

(4) Except as provided in division (C)(5) of this section, the director shall grant or deny certificate of need applications not later than sixty days after mailing the notice of completeness .

(5) Except as otherwise provided in division (C)(6) of this section, the director or the applicant may extend the deadline prescribed in division (C)(4) of this section once, for no longer than thirty days, by written notice before the end of the deadline prescribed by division (C)(4) of this section. An extension by the director under division (C)(5) of this section shall apply to all applications that are in comparative review.

(6) No applicant in a comparative review may extend the deadline specified in division (C)(4) of this section.

(7) If the director does not grant or deny the certificate by the applicable deadline specified in division (C)(4) of this section or any extension of it under division (C)(5) of this section, the certificate shall be considered to have been granted.

(8) In granting a certificate of need, the director shall specify as the maximum capital expenditure the certificate holder may obligate under the certificate a figure equal to one hundred ten per cent of the approved project cost.

(9) In granting a certificate of need, the director may grant the certificate with conditions that must be met by the holder of the certificate.

(D) When a certificate of need is granted for a project under which beds are to be relocated, upon completion of the project for which the certificate of need was granted a number of beds equal to the number of beds relocated shall cease to be operated in the long-term care facility from which they are relocated, except that the beds may continue to be operated for not more than fifteen days to allow relocation of residents to the facility to which the beds have been relocated. Notwithstanding section 3721.03 of the Revised Code, if the relocated beds are in a home licensed under Chapter 3721. of the Revised Code, the facility's license is automatically reduced by the number of beds relocated effective fifteen days after the beds are relocated. If the beds are in a facility that is certified as a skilled nursing facility or nursing facility under Title XVIII or XIX of the "Social Security Act," the certification for the beds shall be surrendered. If the beds are registered under section 3701.07 of the Revised Code as skilled nursing beds or long-term care beds, the director shall remove the beds from registration not later than fifteen days after the beds are relocated.

(E) The director shall monitor the activities of persons granted certificates of need during the period beginning with the granting of the certificate of need and ending five years after implementation of the activity for which the certificate was granted.

(F) When reviewing applications for certificates of need, considering appeals under section 3702.60 of the Revised Code, or monitoring activities of persons granted certificates of need, the director may issue and enforce, in the manner provided in section 119.09 of the Revised Code, subpoenas and subpoenas duces tecum to compel a person to testify and produce documents relevant to review of the application, consideration of the appeal, or monitoring of the activities. In addition, the director or the director's designee may visit the sites where the activities are or will be conducted.

(G) The director may withdraw certificates of need.

(H) All long-term care facilities shall submit to the director, upon request, any information prescribed by rules adopted under division (H) of section 3702.57 of the Revised Code that is necessary to conduct reviews of certificate of need applications and to develop criteria for reviews.

(I) Any decision to grant or deny a certificate of need shall consider the special needs and circumstances resulting from moral and ethical values and the free exercise of religious rights of long-term care facilities administered by religious organizations, and the special needs and circumstances of inner city and rural communities.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1999; 2007 HB119 09-29-2007



Section 3702.521 - Recategorize hospital beds to skilled nursing beds - placement in nursing home.

(A) Reviews of applications for certificates of need to recategorize hospital beds to skilled nursing beds shall be conducted in accordance with this division and rules adopted by the director of health .

(1) No hospital recategorizing beds shall apply for a certificate of need for more than twenty skilled nursing beds.

(2) No beds for which a certificate of need is requested under this division shall be reviewed under or counted in any formula developed under rules adopted by the director for the purpose of determining the number of long-term care beds that may be needed within the state.

(3) No beds shall be approved under this division unless the hospital certifies and demonstrates in the application that the beds will be dedicated to patients with a length of stay of no more than thirty days.

(4) No beds shall be approved under this division unless the hospital can satisfactorily demonstrate in the application that it is routinely unable to place the patients planned for the beds in accessible skilled nursing facilities.

(5) In developing rules to implement this division, the director shall give special attention to the required documentation of the need for such beds, including the efforts made by the hospital to place patients in suitable skilled nursing facilities, and special attention to the appropriate size of units with such beds given the historical pattern of the applicant hospital's documented difficulty in placing skilled nursing patients.

(B) For assistance in monitoring the use of hospital beds recategorized as skilled nursing beds after August 5, 1989, the director shall adopt rules specifying appropriate quarterly procedures for reporting to the department of health.

(C) A patient may stay in a hospital bed that, after August 5, 1989, has been recategorized as a skilled nursing bed for more than thirty days if the hospital is able to demonstrate that it made a good faith effort to place the patient in an accessible skilled nursing facility acceptable to the patient within the thirty-day period, but was unable to do so.

(D) No hospital bed recategorized after August 5, 1989, as a skilled nursing bed shall be covered by a provider agreement under the medical assistance program established under Chapter 5111. of the Revised Code.

(E) Nothing in this section requires a hospital to place a patient in any nursing home if the patient does not wish to be placed in the nursing home. Nothing in this section limits the ability of a hospital to file a certificate of need application for the addition of long-term care beds that meet the definition of "home" in section 3721.01 of the Revised Code. Nothing in this section limits the ability of the director to grant certificates of need necessary for hospitals to engage in demonstration projects authorized by the federal government for the purpose of enhancing long-term quality of care and cost containment. Nothing in this section limits the ability of hospitals to develop swing bed programs in accordance with federal regulations.

No hospital that is granted a certificate of need after August 5, 1989, to recategorize hospital beds as skilled nursing beds is subject to sections 3721.01 to 3721.09 of the Revised Code. If the portion of the hospital in which the recategorized beds are located is certified as a skilled nursing facility under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, that portion of the hospital is subject to sections 3721.10 to 3721.17 and sections 3721.21 to 3721.34 of the Revised Code. If the beds are registered pursuant to section 3701.07 of the Revised Code as long-term care beds, the beds are subject to sections 3721.50 to 3721.58 of the Revised Code.

Renumbered from § 3702.522 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-20-1995



Section 3702.522 - Revision of application for certificate of need.

A person who has an application for a certificate of need pending with the director of health may revise the application to change the site of the proposed project unless either of the following applies:

(A) The director, under section 3702.52 of the Revised Code, has mailed the applicant a written notice that the application is complete.

(B) The application is subject to a comparative review under section 3702.593 of the Revised Code.

The only revision that may be made in the revised application is the site of the proposed project. The revised site of the proposed project must be located in the same county as the site of the proposed project specified in the original application. The director may not accept a revised application if it includes revisions other than the site of the proposed project or if the revised site is located in a different county than the county in which the site specified in the original application is located.

A revised application shall be accompanied by an additional, nonrefundable fee equal to twenty-five per cent of the fee charged under section 3702.52 of the Revised Code for the original application. The additional fee shall be deposited into the certificate of need fund created under section 3702.52 of the Revised Code.

On acceptance of a revised application, the director shall continue to review the application as revised in accordance with section 3702.52 of the Revised Code to determine whether it is complete and, if necessary and regardless of whether the director previously made two requests for additional information, may make a final written request to the applicant for additional information not later than thirty days after the date the director accepts the revised application.

Renumbered from § 3702.523 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3702.523 - Certificates not transferable prior to completion of review.

(A) Except as provided in division (B) of this section, a certificate of need is not transferable prior to the completion of the reviewable activity for which it was granted. If any person holding a certificate of need transfers the certificate of need to another person before the reviewable activity is completed, or enters into an agreement that contemplates the transfer of the certificate of need on the completion of the reviewable activity, the certificate of need is void. If the controlling interest in an entity that holds a certificate of need is transferred prior to the completion of the reviewable activity, the certificate of need is void.

(B) Division (A) of this section does not prohibit the transfer of a certificate of need between affiliated or related persons, as defined in rules adopted under section 3702.57 of the Revised Code, if the transfer does not result in a change in the person that holds the ultimate controlling interest, as defined in the rules, in the certificate of need.

The transfer of a long-term care facility after the completion of a reviewable activity for which a certificate of need was issued is not a transfer of the certificate of need, unless the facility is transferred pursuant to an agreement entered into prior to the completion of the reviewable activity.

Renumbered from § 3702.524 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1995



Section 3702.524 - Duties of certificate holder within 24 months of grant.

(A) Not later than twenty-four months after the date the director of health mails the notice that the certificate of need has been granted or, if the grant or denial of the certificate of need is appealed under section 3702.60 of the Revised Code, not later than twenty-four months after issuance of an order granting the certificate that is not subject to further appeal, each person holding a certificate of need granted shall:

(1) If the project for which the certificate of need was granted primarily involves construction and is to be financed primarily through external borrowing of funds, secure financial commitment for the stated purpose of developing the project and commence construction that continues uninterrupted except for interruptions or delays that are unavoidable due to reasons beyond the person's control, including labor strikes, natural disasters, material shortages, or comparable events;

(2) If the project for which the certificate of need was granted primarily involves construction and is to be financed primarily internally, receive formal approval from the holder's board of directors or trustees or other governing authority to commit specified funds for implementation of the project and commence construction that continues uninterrupted except for interruptions or delays that are unavoidable due to reasons beyond the person's control, including labor strikes, natural disasters, material shortages, or comparable events;

(3)

If the project for which the certificate of need was granted involves no capital expenditure or only minor renovations to existing structures, provide the long-term care service by the means specified in the approved application for the certificate;

(4) If the project for which the certificate of need was granted primarily involves leasing a building or space that requires only minor renovations to the existing space, execute a lease and provide the long-term care service by the means specified in the approved application for the certificate;

(5) If the project for which the certificate of need was granted primarily involves leasing a building or space that has not been constructed or requires substantial renovations to existing space, commence construction for the purpose of implementing the reviewable activity that continues uninterrupted except for interruptions or delays that are unavoidable due to reasons beyond the person's control, including labor strikes, natural disasters, material shortages, or comparable events.

(B) The twenty-four-month period specified in division (A) of this section shall not be extended by any means, including the granting of a subsequent or replacement certificate of need. Each person holding a certificate of need shall provide the director of health documentation of compliance with that division not later than the earlier of thirty days after complying with that division or five days after the twenty-four-month period expires. Not later than the earlier of fifteen days after receiving the documentation or fifteen days after the twenty-four-month period expires, the director shall send by certified mail a notice to the holder of the certificate of need specifying whether the holder has complied with division (A) of this section.

(C)

A certificate of need expires, regardless of whether the director sends a notice under division (B) of this section, if the holder fails to comply with division (A) of this section or to provide information under division (B) of this section as necessary for the director to determine compliance. The determination by the director that a certificate of need has expired is final and not appealable under Chapter 119. of the Revised Code.

Renumbered from § 3702.525 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-27-2000



Section 3702.525 - Reasonable progress required.

Every six months after complying with section 3702.524 of the Revised Code, the holder of the certificate of need shall demonstrate to the director of health, in the form and manner required by rules adopted under section 3702.57 of the Revised Code, that reasonable progress is being made toward the completion of the reviewable activity. If the director determines, in accordance with standards specified in the rules, that reasonable progress is not being made, the director shall withdraw the certificate of need.

Renumbered from § 3702.526 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-20-1995



Section 3702.526 - Acceptance of application for replacement certificate of need.

(A) Except as provided in division (B) of this section, the director of health shall accept an application for a replacement certificate of need for an activity described in division (A)(5) of section 3702.511 of the Revised Code to replace an approved certificate of need for that activity if all of the following conditions are met:

(1) The applicant is the same as the applicant for the approved certificate of need or an affiliated or related person as described in division (B) of section 3702.523 of the Revised Code.

(2) The source of any long-term care beds to be relocated is the same as in the approved certificate of need.

(3) The application for the approved certificate of need was not subject to comparative review under section 3702.593 of the Revised Code.

(B) The director shall not accept an application for a replacement certificate that proposes to increase the number of long-term care beds to be relocated specified in the application for the approved certificate of need.

(C) For the purpose of determining whether long-term care beds are from an existing long-term care facility, the director shall consider the date of filing of the application for a replacement certificate to be the same as the date of filing of the original application for the approved certificate of need.

(D) Any long-term care beds that were approved in the approved certificate of need remain approved in the application for a replacement certificate.

(E) The applicant shall submit with the application for a replacement certificate a nonrefundable fee equal to the application fee for the approved certificate of need.

(F) Upon approval of the application for a replacement certificate, the original certificate of need is automatically voided.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3702.527 - Conversion of bed category.

A bed described in division (O)(5) of section 3702.51 of the Revised Code may be converted to a bed described in division (O)(1), (2), (3), or (4) of that section only as provided in the certificate of need under which the beds were approved or its replacement certificate of need.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3702.528 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-30-1995)



Section 3702.529 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 09-26-2003)



Section 3702.5210 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 03-14-2003



Section 3702.5211 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 03-14-2003; 2007 HB119 09-29-2007



Section 3702.5212 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 06-17-1998; 2007 HB119 09-29-2007



Section 3702.5213 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 03-14-2003; 2007 HB119 09-29-2007



Section 3702.53 - Prohibited acts.

(A) No person shall carry out any reviewable activity unless a certificate of need for such activity has been granted under sections 3702.51 to 3702.62 of the Revised Code or the person is exempted by division (B) of section 3702.511 or section 3702.62 of the Revised Code from the requirement that a certificate of need be obtained. No person shall carry out any reviewable activity if a certificate of need authorizing that activity has been withdrawn by the director of health under section 3702.52 or 3702.525 of the Revised Code. No person shall carry out a reviewable activity if the certificate of need authorizing that activity is void pursuant to section 3702.523 of the Revised Code or has expired pursuant to section 3702.524 of the Revised Code.

(B) No person shall separate portions of any proposal for any reviewable activity to evade the requirements of sections 3702.51 to 3702.62 of the Revised Code.

(C) No person granted a certificate of need shall carry out the reviewable activity authorized by the certificate of need other than in substantial accordance with the approved application for the certificate of need.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3702.531 - Investigations.

The director of health shall evaluate and may investigate evidence that appears to demonstrate that any person has violated section 3702.53 of the Revised Code. If the director elects to conduct an investigation, the director shall mail to the alleged violator by certified mail, return receipt requested, a notice that an investigation is underway.

When conducting an investigation under this section, the director may request any relevant information pertaining to the alleged violation, including the total operating cost of the activity in question during the period of the alleged violation and the total capital cost associated with implementation of the activity. A person shall provide information requested by the director not later than forty-five days after receiving the director's request. The director also may issue and enforce, in the manner provided in Chapter 119. of the Revised Code, subpoenas duces tecum to compel the production of documents relevant to the alleged violation. The subpoenas may be served in any manner authorized by the rules of civil procedure.

The director or the director's designee may conduct a site visit to investigate an alleged violation of section 3702.53 of the Revised Code.

Each investigation under this section shall be conducted in a manner that protects patient confidentiality. Names or other identifying information about any patient shall not be made public without the written consent of the patient or the patient's guardian, or, if the patient is a minor, the patient's parent or guardian.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-20-1995



Section 3702.532 - Notice of violation.

When the director of health determines that a person has violated section 3702.53 of the Revised Code, the director shall send a notice to the person by certified mail, return receipt requested, specifying the activity constituting the violation and the penalties imposed under section 3702.54 or3702.541 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3702.533 - [Repealed].

Effective Date: 04-20-1995



Section 3702.54 - Civil penalty.

Except as provided in section 3702.541 of the Revised Code, divisions (A) and (B) of this section apply when the director of health determines that a person has violated section 3702.53 of the Revised Code.

(A) The director shall impose a civil penalty on the person in an amount equal to the greatest of the following:

(1) Three thousand dollars;

(2) Five per cent of the operating cost of the activity that constitutes the violation during the period of time it was conducted in violation of section 3702.53 of the Revised Code;

(3) If a certificate of need was granted, two per cent of the total approved capital cost associated with implementation of the activity for which the certificate of need was granted.

In no event, however, shall the penalty exceed two hundred fifty thousand dollars.

(B)

(1) Notwithstanding section 3702.52 of the Revised Code, the director shall refuse to accept for review any application for a certificate of need filed by or on behalf of the person, or any successor to the person or entity related to the person, for a period of not less than one year and not more than three years after the director mails the notice of the director's determination under section 3702.532 of the Revised Code or, if the determination is appealed under section 3702.60 of the Revised Code, the issuance of the order upholding the determination that is not subject to further appeal. In determining the length of time during which applications will not be accepted, the director may consider any of the following:

(a) The nature and magnitude of the violation;

(b) The ability of the person to have averted the violation;

(c) Whether the person disclosed the violation to the director before the director commenced his investigation;

(d) The person's history of compliance with sections 3702.51 to 3702.62 and the rules adopted under section 3702.57 of the Revised Code;

(e) Any community hardship that may result from refusing to accept future applications from the person.

(2) Notwithstanding the one-year minimum imposed by division (B)(1) of this section, the director may establish a period of less than one year during which the director will refuse to accept certificate of need applications if, after reviewing all information available to the director, the director determines and expressly indicates in the notice mailed under section 3702.532 of the Revised Code that refusing to accept applications for a longer period would result in hardship to the community in which the person provides long-term care services. The director's finding of community hardship shall not affect the granting or denial of any future certificate of need application filed by the person.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3702.541 - Civil penalty - minor violation.

When the director of health determines that a person has violated section 3702.53 of the Revised Code and the violation solely involves the expenditure of more than one hundred ten per cent of the maximum expenditure approved by the director when he granted a certificate of need, the director may impose a civil penalty in an amount not exceeding two hundred fifty thousand dollars. The director shall not apply division (B) of section 3702.54 of the Revised Code to the person. In determining whether to impose a civil penalty and the amount of the civil penalty, the director shall consider whether the violation resulted from a labor strike, natural disaster, material shortage, or comparable event.

Effective Date: 04-20-1995



Section 3702.542 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 04-20-1995)



Section 3702.543 - [Repealed].

Effective Date: 09-26-2003



Section 3702.544 - Penalties paid to director.

Each person required by section 3702.54 or3702.541 of the Revised Code to pay a civil penalty shall do so not later than sixty days after receiving the notice mailed under section 3702.532 of the Revised Code or, if the person appeals under section 3702.60 of the Revised Code the director of health's determination that a violation has occurred, not later than sixty days after the issuance of an order upholding the director's determination that is not subject to further appeal. The civil penalties shall be paid to the director. The director shall deposit them into the certificate of need fund created by section 3702.52 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3702.55 - Additional penalties for continuing violations.

A person that the director of health determines has violated section 3702.53 of the Revised Code shall cease conducting the activity that constitutes the violation or utilizing the facility resulting from the violation not later than thirty days after the person receives the notice mailed under section 3702.532 of the Revised Code or, if the person appeals the director's determination under section 3702.60 of the Revised Code, thirty days after the person receives an order upholding the director's determination that is not subject to further appeal.

If any person determined to have violated section 3702.53 of the Revised Code fails to cease conducting an activity or using a facility as required by this section or if the person continues to seek payment or reimbursement for services rendered or costs incurred in conducting the activity as prohibited by section 3702.56 of the Revised Code, in addition to the penalties imposed under section 3702.54 or 3702.541 of the Revised Code:

(A) The director of health may refuse to include any beds involved in the activity in the bed capacity of a hospital for purposes of registration under section 3701.07 of the Revised Code;

(B) The director of health may refuse to license, or may revoke a license or reduce bed capacity previously granted to, a hospice care program under section 3712.04 of the Revised Code; a nursing home, residential care facility, or home for the aging under section 3721.02 of the Revised Code; or any beds within any of those facilities that are involved in the activity;

(C) A political subdivision certified under section 3721.09 of the Revised Code may refuse to license, or may revoke a license or reduce bed capacity previously granted to, a nursing home, residential care facility, or home for the aging, or any beds within any of those facilities that are involved in the activity;

(D) The director of mental health may refuse to license under section 5119.20 of the Revised Code, or may revoke a license or reduce bed capacity previously granted to, a hospital receiving mentally ill persons or beds within such a hospital that are involved in the activity;

(E) The department of job and family services may refuse to enter into a provider agreement that includes a facility, beds, or services that result from the activity.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2008 HB331 09-01-2008



Section 3702.56 - Payment for activity conducted in violation.

No third-party payer or other person is required to pay, and no person shall seek or accept payment or reimbursement for, any service rendered or costs incurred in conducting an activity during the period of time in which the activity was conducted in violation of section 3702.53 of the Revised Code. Each person that accepts any amount in violation of this division shall refund that amount on request of the person that paid it.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-20-1995



Section 3702.57 - Rules for certificate of need.

(A) The director of health shall adopt rules establishing procedures and criteria for reviews of applications for certificates of need and issuance, denial, or withdrawal of certificates.

(1) In adopting rules that establish criteria for reviews of applications of certificates of need, the director shall consider the availability of and need for long-term care beds to provide care and treatment to persons diagnosed as having traumatic brain injuries and shall prescribe criteria for reviewing applications that propose to add long-term care beds to provide care and treatment to persons diagnosed as having traumatic brain injuries.

(2) The criteria for reviews of applications for certificates of need shall relate to the need for the reviewable activity and shall pertain to all of the following matters:

(a) The impact of the reviewable activity on the cost and quality of long-term care services in the relevant service area, including, but not limited, to the historical and projected utilization of the services to which the application pertains and the effect of the reviewable activity on utilization of other providers of similar services;

(b) The quality of the services to be provided as the result of the activity, as evidenced by the historical performance of the persons that will be involved in providing the services and by the provisions that are proposed in the application to ensure quality, including but not limited to adequate available personnel, available ancillary and support services, available equipment, size and configuration of physical plant, and relations with other providers;

(c) The impact of the reviewable activity on the availability and accessibility of the type of services proposed in the application to the population of the relevant service area, and the level of access to the services proposed in the application that will be provided to medically underserved individuals such as recipients of public assistance and individuals who have no health insurance or whose health insurance is insufficient;

(d) The activity's short- and long-term financial feasibility and cost-effectiveness, the impact of the activity on the applicant's costs and charges, and a comparison of the applicant's costs and charges with those of providers of similar services in the applicant's proposed service area;

(e) The advantages, disadvantages, and costs of alternatives to the reviewable activity;

(f) The impact of the activity on all other providers of similar services in the relevant service area, including the impact on their utilization, market share, and financial status;

(g) The historical performance of the applicant and related or affiliated parties in complying with previously granted certificates of need and any applicable certification, accreditation, or licensure requirements;

(h)

The historical performance of the applicant and related or affiliated parties in providing cost-effective long-term care services;

(i) The special needs and circumstances of the applicant or population proposed to be served by the proposed project, including research activities, prevalence of particular diseases, unusual demographic characteristics, cost-effective contractual affiliations, and other special circumstances;

(j) The appropriateness of the zoning status of the proposed site of the activity;

(k) The participation by the applicant in research conducted by the United States food and drug administration or clinical trials sponsored by the national institutes of health.

(3) The criteria for reviews of applications shall include a formula for determining each county's long-term care bed need for purposes of section 3702.593 of the Revised Code and may include other formulas for determining need for beds.

Any rules prescribing criteria that establish ratios of beds to population shall specify the bases for establishing the ratios or mitigating factors or exceptions to the ratios.

(B) The director shall adopt rules specifying all of the following:

(1) Information that must be provided in applications for certificates of need;

(2) Procedures for reviewing applications for completeness of information;

(3) Criteria for determining that the application is complete.

(C) The director shall adopt rules specifying requirements that holders of certificates of need must meet in order for the certificates to remain valid and establishing definitions and requirements for obligation of capital expenditures and implementation of projects authorized by certificates of need.

(D) The director shall adopt rules establishing criteria and procedures under which the director of health may withdraw a certificate of need if the holder fails to meet requirements for continued validity of the certificate.

(E) The director shall adopt rules establishing procedures under which the department of health shall monitor project implementation activities of holders of certificates of need. The rules adopted under this division also may establish procedures for monitoring implementation activities of persons that have received nonreviewability rulings.

(F) The director shall adopt rules establishing procedures under which the director of health shall review certificates of need whose holders exceed or appear likely to exceed an expenditure maximum specified in a certificate.

(G) The director shall adopt rules establishing certificate of need application fees sufficient to pay the costs incurred by the department for administering sections 3702.51 to 3702.62 of the Revised Code . Unless rules are adopted under this division establishing different application fees, the application fee for a project not involving a capital expenditure shall be three thousand dollars and the application fee for a project involving a capital expenditure shall be nine-tenths of one per cent of the capital expenditure proposed subject to a minimum of three thousand dollars and a maximum of twenty thousand dollars.

(H) The director shall adopt rules specifying information that is necessary to conduct reviews of certificate of need applications and to develop criteria for reviews that long-term care facilities are to submit to the director under division (H) of section 3702.52 of the Revised Code.

(I) The director shall adopt rules defining "affiliated person," "related person," and "ultimate controlling interest" for purposes of section 3702.523 of the Revised Code.

(J) The director shall adopt rules prescribing requirements for holders of certificates of need to demonstrate to the director under section 3702.525 of the Revised Code that reasonable progress is being made toward completion of the reviewable activity and establishing standards by which the director shall determine whether reasonable progress is being made.

(K) The director shall adopt all rules under divisions (A) to (J) of this section in accordance with Chapter 119. of the Revised Code. The director may adopt other rules as necessary to carry out the purposes of sections 3702.51 to 3702.62 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1999; 2007 HB119 09-29-2007



Section 3702.58 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 06-30-1999



Section 3702.581 - [Repealed].

Effective Date: 09-26-2003



Section 3702.59 - Moratorium.

(A) The director of health shall accept for review certificate of need applications as provided in sections 3702.592, 3702.593, and 3702.594 of the Revised Code.

(B)

(1) The director shall not approve an application for a certificate of need for the addition of long-term care beds to an existing long-term care facility or for the development of a new long-term care facility if any of the following apply:

(a) The existing long-term care facility in which the beds are being placed has one or more waivers for life safety code deficiencies, one or more state fire code violations, or one or more state building code violations, and the project identified in the application does not propose to correct all life safety code deficiencies for which a waiver has been granted, all state fire code violations, and all state building code violations at the existing long-term care facility in which the beds are being placed;

(b) During the sixty-month period preceding the filing of the application, a notice of proposed license revocation was issued under section 3721.03 of the Revised Code for the existing long-term care facility in which the beds are being placed or a nursing home owned or operated by the applicant or a principal participant.

(c) During the period that precedes the filing of the application and is encompassed by the three most recent standard surveys of the existing long-term care facility in which the beds are being placed, any of the following occurred:

(i) The facility was cited on three or more separate occasions for final, nonappealable actual harm but not immediate jeopardy deficiencies.

(ii) The facility was cited on two or more separate occasions for final, nonappealable immediate jeopardy deficiencies.

(iii) The facility was cited on two separate occasions for final, nonappealable actual harm but not immediate jeopardy deficiencies and on one occasion for a final, nonappealable immediate jeopardy deficiency.

(d) More than two nursing homes owned or operated in this state by the applicant or a principal participant or, if the applicant or a principal participant owns or operates more than twenty nursing homes in this state, more than ten per cent of those nursing homes, were each cited during the period that precedes the filing of the application for the certificate of need and is encompassed by the three most recent standard surveys of the nursing homes that were so cited in any of the following manners:

(i) On three or more separate occasions for final, nonappealable actual harm but not immediate jeopardy deficiencies;

(ii) On two or more separate occasions for final, nonappealable immediate jeopardy deficiencies;

(iii) On two separate occasions for final, nonappealable actual harm but not immediate jeopardy deficiencies and on one occasion for a final, nonappealable immediate jeopardy deficiency.

(2) In applying divisions (B)(1)(a) to (d) of this section, the director shall not consider deficiencies or violations cited before the applicant or a principal participant acquired or began to own or operate the long-term care facility at which the deficiencies or violations were cited. The director may disregard deficiencies and violations cited after the long-term care facility was acquired or began to be operated by the applicant or a principal participant if the deficiencies or violations were attributable to circumstances that arose under the previous owner or operator and the applicant or principal participant has implemented measures to alleviate the circumstances. In the case of an application proposing development of a new long-term care facility by relocation of beds, the director shall not consider deficiencies or violations that were solely attributable to the physical plant of the existing long-term care facility from which the beds are being relocated.

(C) The director also shall accept for review any application for the conversion of infirmary beds to long-term care beds if the infirmary meets all of the following conditions:

(1) Is operated exclusively by a religious order;

(2) Provides care exclusively to members of religious orders who take vows of celibacy and live by virtue of their vows within the orders as if related;

(3) Was providing care exclusively to members of such a religious order on January 1, 1994.

(D) Notwithstanding division (C)(2) of this section, a facility that has been granted a certificate of need under division (C) of this section may provide care to any of the following family members of the individuals described in division (C)(2) of this section: mothers, fathers, brothers, sisters, brothers-in-law, sisters-in-law, or children.

The long-term care beds in a facility that have been granted a certificate of need under division (C) of this section may not be relocated pursuant to sections 3702.592 to 3702.594 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 06-30-2007



Section 3702.591 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 2007 HB119 06-30-2007



Section 3702.592 - Certificate of need for long-term care facility beds; Replacement or relocation within county.

(A) The director of health shall accept, for review under section 3702.52 of the Revised Code, certificate of need applications for any of the following purposes if the proposed increase in beds is attributable to a replacement or relocation of existing beds from an existing long-term care facility within the same county:

(1) Approval of beds in a new long-term care facility or an increase of beds in an existing long-term care facility if the beds are proposed to be licensed as nursing home beds under Chapter 3721. of the Revised Code;

(2) Approval of beds in a new county home or new county nursing home, or an increase of beds in an existing county home or existing county nursing home if the beds are proposed to be certified as skilled nursing facility beds under the medicare program, Title XVIII of the "Social Security Act," 49 Stat. 286 (1965), 42 U.S.C. 1395, as amended, or nursing facility beds under the medicaid program, Title XIX of the "Social Security Act," 49 Stat. 286 (1965), 42 U.S.C. 1396, as amended;

(3) An increase of hospital beds registered pursuant to section 3701.07 of the Revised Code as long-term care beds;

(4) An increase of hospital beds registered pursuant to section 3701.07 of the Revised Code as special skilled nursing beds that were originally authorized by and are operated in accordance with section 3702.521 of the Revised Code.

(B) The director shall accept applications described in division (A) of this section at any time.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3702.593 - Certificate of need for long-term care facility beds; Replacement or relocation to county with fewer long-term care beds than needed.

(A) At the times specified in this section, the director of health shall accept, for review under section 3702.52 of the Revised Code, certificate of need applications for any of the following purposes if the proposed increase in beds is attributable solely to relocation of existing beds from an existing long-term care facility in a county with excess beds to a long-term care facility in a county in which there are fewer long-term care beds than the county's bed need:

(1) Approval of beds in a new long-term care facility or an increase of beds in an existing long-term care facility if the beds are proposed to be licensed as nursing home beds under Chapter 3721. of the Revised Code;

(2) Approval of beds in a new county home or new county nursing home, or an increase of beds in an existing county home or existing county nursing home if the beds are proposed to be certified as skilled nursing facility beds under the medicare program, Title XVIII of the "Social Security Act," 49 Stat. 286 (1965), 42 U.S.C. 1395, as amended, or nursing facility beds under the medicaid program, Title XIX of the "Social Security Act," 49 Stat. 286 (1965), 42 U.S.C. 1396, as amended;

(3) An increase of hospital beds registered pursuant to section 3701.07 of the Revised Code as long-term care beds.

(B) For the purpose of implementing this section, the director shall do all of the following:

(1) Not later than April 1, 2012, and every four years thereafter, determine the long-term care bed supply for each county, which shall consist of all of the following:

(a) Nursing home beds licensed under Chapter 3721. of the Revised Code;

(b) Beds certified as skilled nursing facility beds under the medicare program or nursing facility beds under the medicaid program;

(c) Beds in any portion of a hospital that are properly registered under section 3701.07 of the Revised Code as skilled nursing beds, long-term care beds, or special skilled nursing beds;

(d) Beds in a county home or county nursing home that are certified under section 5155.38 of the Revised Code as having been in operation on July 1, 1993, and are eligible for licensure as nursing home beds;

(e) Beds described in division (O)(5) of section 3702.51 of the Revised Code.

(2) Determine the long-term care bed occupancy rate for the state at the time the determination is made;

(3) For each county, determine the county's bed need by identifying the number of long-term care beds that would be needed in the county in order for the statewide occupancy rate for a projected population aged sixty-five and older to be ninety per cent.

In determining each county's bed need, the director shall use the formula developed in rules adopted under section 3702.57 of the Revised Code. A determination shall be made every four years. After each determination is made, the director shall publish the county's bed need on the web site maintained by the department of health.

(C) The director's consideration of a certificate of need that would increase the number of beds in a county shall be consistent with the county's bed need determined under division (B) of this section except as follows:

(1) If a county's occupancy rate is less than eighty-five per cent, the county shall be considered to have no need for additional beds.

(2) Even if a county is determined not to need any additional long-term care beds, the director may approve an increase in beds equal to up to ten per cent of the county's bed supply if the county's occupancy rate is greater than ninety per cent.

(D)

(1) The review period for the first review process shall begin July 1, 2010, and end June 30, 2012. The next review period shall begin July 1, 2012, and end June 30, 2016. Thereafter, the review period for each comparative review process shall begin on the first day of July following the end of the previous review period and shall be four years.

(2) Certificate of need applications shall be accepted during the first month of the review period and reviewed through the thirtieth day of April of the following year.

(3) Except for the first review period after October 16, 2009, each review period may consist of two phases. The first phase of the review period shall be the period during which the director accepts and reviews certificate of need applications as provided in division (D)(2) of this section. If the director determines that there will be acceptance and review of additional certificate of need applications, the second phase of the review period shall begin on the first day of July of the third year of the review period. The second phase shall be limited to acceptance and review of applications for redistribution of beds made available pursuant to division (I) of this section. During the period between the first and second phases of the review period, the director shall act in accordance with division (I) of this section.

(E) The director shall consider certificate of need applications in accordance with all of the following:

(1) The number of beds approved for a county shall include only beds available for relocation from another county and shall not exceed the bed need of the receiving county;

(2) The director shall consider the existence of community resources serving persons who are age sixty-five or older or disabled that are demonstrably effective in providing alternatives to long-term care facility placement.

(3) The director shall approve relocation of beds from a county only if, after the relocation, the number of beds remaining in the county will exceed the county's bed need by at least one hundred beds;

(4) The director shall approve relocation of beds from a long-term care facility only if, after the relocation, the number of beds in the facility's service area is at least equal to the state bed need rate. For purposes of this division, a facility's service area shall be either of the following:

(a) The census tract in which the facility is located, if the facility is located in an area designated by the United States secretary of health and human services as a health professional shortage area under the "Public Health Service Act," 88 Stat. 682 (1944), 42 U.S.C. 254(e), as amended;

(b) The area that is within a fifteen-mile radius of the facility's location, if the facility is not located in a health professional shortage area.

(F) Applications made under this section are subject to comparative review if two or more applications are submitted during the same review period and any of the following applies:

(1) The applications propose to relocate beds from the same county and the number of beds for which certificates of need are being requested totals more than the number of beds available in the county from which the beds are to be relocated.

(2) The applications propose to relocate beds to the same county and the number of beds for which certificates of need are being requested totals more than the number of beds needed in the county to which the beds are to be relocated.

(3) The applications propose to relocate beds from the same service area and the number of beds left in the service area from which the beds are being relocated would be less than the state bed need rate determined by the director.

(G) In determining which applicants should receive preference in the comparative review process, the director shall consider all of the following as weighted priorities:

(1) Whether the beds will be part of a continuing care retirement community;

(2) Whether the beds will serve an underserved population, such as low-income individuals, individuals with disabilities, or individuals who are members of racial or ethnic minority groups;

(3) Whether the project in which the beds will be included will provide alternatives to institutional care, such as adult day-care, home health care, respite or hospice care, mobile meals, residential care, independent living, or congregate living services;

(4) Whether the long-term care facility's owner or operator will participate in medicaid waiver programs for alternatives to institutional care;

(5) Whether the project in which the beds will be included will reduce alternatives to institutional care by converting residential care beds or other alternative care beds to long-term care beds;

(6) Whether the facility in which the beds will be placed has positive resident and family satisfaction surveys;

(7) Whether the facility in which the beds will be placed has fewer than fifty long-term care beds;

(8) Whether the long-term care facility in which the beds will be placed is located within the service area of a hospital and is designed to accept patients for rehabilitation after an in-patient hospital stay;

(9) Whether the long-term care facility in which the beds will be placed is or proposes to become a nurse aide training and testing site;

(10) The rating, under the centers for medicare and medicaid services' five star nursing home quality rating system, of the long-term care facility in which the beds will be placed.

(H) A person who has submitted an application under this section that is not subject to comparative review may revise the site of the proposed project pursuant to section 3702.522 of the Revised Code.

(I) When a certificate of need application is approved during the initial phase of a four-year review period, in addition to the actions required by division (D) of section 3702.52 of the Revised Code, the long-term care facility from which the beds were relocated shall reduce the number of beds operated in the facility by a number of beds equal to at least ten per cent of the number of beds relocated . If these beds are in a home licensed under Chapter 3721. of the Revised Code, the long-term care facility shall have the beds removed from the license. If the beds are in a facility that is certified as a skilled nursing facility or nursing facility under Title XVIII or XIX of the "Social Security Act," the facility shall surrender the certification of these beds. If the beds are registered as skilled nursing beds or long-term care beds under section 3701.07 of the Revised Code, the long-term care facility shall surrender the registration for these beds. This reduction shall be made not later than the completion date of the project for which the beds were relocated.

(J)

(1) Once approval of certificate of need applications in the first phase of a four-year review period is complete, the director shall make a new determination of the bed need for each county by reducing the county's bed need by the number of beds approved for relocation to the county. The new bed-need determination shall be made not later than the first day of April of the third year of the review period.

(2) The director may publish on the department's web site the remaining bed need for counties that will be considered for redistribution of beds that, in accordance with division (I) of this section, have ceased or will cease to be operated. The director shall base the determination of whether to include a county on all of the following:

(a) The statewide number of beds that, in accordance with division (I) of this section, have ceased or will cease to be operated;

(b) The county's remaining bed need;

(c) The county's bed occupancy rate.

(K) If the director publishes the remaining bed need for a county under division (J)(2) of this section, the director may, beginning on the first day of the second phase of the review period, accept certificate of need applications for redistribution to long-term care facilities in that county of beds that have ceased or will cease operation in accordance with division (I) of this section. The total number of beds approved for redistribution in the second phase of a review period shall not exceed the number that have ceased or will cease operation in accordance with division (I) of this section. Beds that are not approved for redistribution during the second phase of a review period shall not be available for redistribution at any future time.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3702.594 - Certificate of need for nursing home beds; existing nursing home.

(A) The director of health shall accept, for review under section 3702.52 of the Revised Code, certificate of need applications for an increase in beds in an existing nursing home if all of the following conditions are met:

(1) The proposed increase is attributable solely to a relocation of licensed nursing home beds from an existing nursing home to another existing nursing home located in a county that is contiguous to the county from which the beds are to be relocated;

(2) Not more than a total of thirty nursing home beds are proposed for relocation to the same existing nursing home regardless of the number of applications filed. Once the cumulative total of beds relocated under this section to a nursing home reaches thirty, no further applications under this section will be accepted until the period of monitoring specified in division (E) of section 3702.52 of the Revised Code of the most recent reviewable activity implemented under this section has expired;

(3) After the proposed relocation, there will be existing nursing home beds remaining in the county from which the beds are relocated;

(4) The beds are proposed to be licensed as nursing home beds under Chapter 3721. of the Revised Code.

(B) The director shall accept applications described in division (A) of this section at any time.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3702.60 - Appeals.

(A) Any affected person may appeal a reviewability ruling to the director of health in accordance with Chapter 119. of the Revised Code, and the director shall provide an adjudication hearing in accordance with that chapter. An affected person may appeal the director's ruling in the adjudication hearing to the tenth district court of appeals.

(B) The certificate of need applicant or another affected person may appeal to the director in accordance with Chapter 119. of the Revised Code a decision issued by the director to grant or deny a certificate of need application , and the director shall provide an adjudication hearing in accordance with that chapter. The certificate of need applicant or other affected person that appeals the director's decision to grant or deny a certificate of need application must prove by a preponderance of the evidence that the director's decision is not in accordance with sections 3702.52 to 3702.62 of the Revised Code or rules adopted under those sections. The certificate of need applicant or an affected person that was a party to and participated in an adjudication hearing conducted under this division may appeal to the tenth district court of appeals the decision issued by the director following the adjudication hearing.

(C) The certificate of need holder may appeal to the director in accordance with Chapter 119. of the Revised Code a decision issued by the director under section 3702.52 or 3702.525 of the Revised Code to withdraw a certificate of need, and the director shall provide an adjudication hearing in accordance with that chapter. The person may appeal the director's ruling in the adjudication hearing to the tenth district court of appeals.

(D) Any person determined by the director to have violated section 3702.53 of the Revised Code may appeal that determination, or the penalties imposed under section 3702.54 or 3702.541 of the Revised Code, to the director in accordance with Chapter 119. of the Revised Code, and the director shall provide an adjudication hearing in accordance with that chapter. The person may appeal the director's ruling in the adjudication hearing to the tenth district court of appeals.

(E) Each person appealing under this section to the director shall file with the director, not later than thirty days after the decision, ruling, or determination of the director was mailed, a notice of appeal designating the decision, ruling, or determination appealed from.

(F) Each person appealing under this section to the tenth district court of appeals shall file with the court, not later than thirty days after the date the director's adjudication order was mailed, a notice of appeal designating the order appealed from. The appellant also shall file notice with the director not later than thirty days after the date the order was mailed.

(1) Not later than thirty days after receipt of the notice of appeal, the director shall prepare and certify to the court the complete record of the proceedings out of which the appeal arises. The expense of preparing and transcribing the record shall be taxed as part of the costs of the appeal. In the event that the record or a part thereof is not certified within the time prescribed by this division, the appellant may apply to the court for an order that the record be certified.

(2) In hearing the appeal, the court shall consider only the evidence contained in the record certified to it by the director. The court may remand the matter to the director for the admission of additional evidence on a finding that the additional evidence is material, newly discovered, and could not with reasonable diligence have been ascertained before the hearing before the director. Except as otherwise provided by statute, the court shall give the hearing on the appeal preference over all other civil matters, irrespective of the position of the proceedings on the calendar of the court.

(3) The court shall affirm the director's order if it finds, upon consideration of the entire record and any additional evidence admitted under division (F)(2) of this section, that the order is supported by reliable, probative, and substantial evidence and is in accordance with law. In the absence of such a finding, it shall reverse, vacate, or modify the order.

(4) If the court determines that the director committed material procedural error, the court shall remand the matter to the director for further consideration or action.

(G) The court may award reasonable attorney's fees against the appellant if it determines that the appeal was frivolous. Sections 119.092, 119.093, and 2335.39 of the Revised Code do not apply to adjudication hearings under this section or section 3702.52 of the Revised Code and judicial appeals under this section.

(H) No person may intervene in an appeal brought under this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3702.61 - Injunction.

In addition to the sanctions imposed under sections 3702.54, 3702.541, and 3702.55 of the Revised Code, if any person violates section 3702.53 of the Revised Code, the attorney general may commence necessary legal proceedings in the court of common pleas of Franklin county to enjoin the person from such violation until the requirements of sections 3702.51 to 3702.62 of the Revised Code have been satisfied. At the request of the director of health, the attorney general shall commence any necessary proceedings. The court has jurisdiction to grant and, on a showing of a violation, shall grant appropriate injunctive relief.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3702.62 - Applicability of other statutes.

Sections 3702.51 to 3702.61 of the Revised Code do not apply to any part of long-term care facility's campus that is certified as an intermediate care facility for the mentally retarded under Title XIX of the "Social Security Act," 79 Stat. 343 (1965), 42 U.S.C. 1396 et seq., as amended.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-10-2000; 04-27-2005



Section 3702.63 - Amended and renumbered 3702.591.

Effective Date: 2007 HB119 06-30-2007



Section 3702.64 - Amended and Renumbered RC 3702.60.

Effective Date: 10-06-1982



Section 3702.65 - [Repealed].

Effective Date: 12-02-1996



Section 3702.66, 3702.67 - [Repealed].

Effective Date: 10-06-1982



Section 3702.68 - Amended and renumbered 3702.59.

Effective Date: 2007 HB119 06-30-2007



Section 3702.71 - Physician loan repayment program definitions.

As used in sections 3702.71 to 3702.81 of the Revised Code:

(A) "Primary care physician" means an individual who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery and is board certified or board eligible in a primary care specialty.

(B) "Primary care service" means professional comprehensive personal health services, which may include health education and disease prevention, treatment of uncomplicated health problems, diagnosis of chronic health problems, overall management of health care services for an individual or a family, and the services of a psychiatrist. "Primary care service" also includes providing the initial contact for health care services and making referrals for secondary and tertiary care and for continuity of health care services.

(C) "Primary care specialty" means general internal medicine, pediatrics, adolescent medicine, obstetrics and gynecology, psychiatry, child and adolescent psychiatry, geriatric psychiatry, combined internal medicine and pediatrics, geriatrics, or family practice.

Effective Date: 11-24-1995; 09-29-2005; 2008 HB562 06-24-2008



Section 3702.72 - Applying for participation in program.

(A) A primary care physician who will not have an outstanding obligation for medical service to the federal government, a state, or other entity at the time of participation in the physician loan repayment program and meets one of the following requirements may apply for participation in the physician loan repayment program:

(1) The primary care physician is enrolled in the final year of an accredited program required for board certification in a primary care specialty.

(2) The primary care physician is enrolled in the final year of a fellowship program in a primary care specialty.

(3) The primary care physician holds a valid certificate to practice medicine and surgery or osteopathic medicine and surgery issued under Chapter 4731. of the Revised Code.

(B) An application for participation in the physician loan repayment program shall be submitted to the director of health on a form that the director shall prescribe. The information required to be submitted with an application includes the following:

(1) The applicant's name, permanent address or address at which the applicant is currently residing if different from the permanent address, and telephone number;

(2) The applicant's primary care specialty or specialties;

(3) The medical school or osteopathic medical school the applicant attended, the dates of attendance, and verification of attendance;

(4) The facility or institution where the applicant's medical residency program was completed or is being performed, and, if completed, the date of completion;

(5) If applicable, the facility or institution where the applicant's fellowship was completed or is being performed, and, if completed, the date of completion;

(6) A summary and verification of the educational expenses for which the applicant seeks reimbursement under the program;

(7) Verification of the applicant's authorization under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(8) Verification of the applicant's United States citizenship or status as a legal alien.

Effective Date: 11-24-1995; 09-05-2006; 2008 HB562 06-24-2008



Section 3702.73 - Approving application.

If funds are available in the physician loan repayment fund created under section 3702.78 of the Revised Code and the general assembly has appropriated funds for the physician loan repayment program, the director of health shall approve an applicant for participation in the program if the director finds that, in accordance with the priorities established under section 3702.77 of the Revised Code, the applicant is eligible for participation in the program and the applicant's primary care specialty is needed in a health resource shortage area.

Upon approval, the director shall notify and enter into discussions with the applicant. The object of the discussions is to facilitate the recruitment of the applicant to a site within a health resource shortage area at which, according to the priorities established under section 3702.77 of the Revised Code, the applicant's primary care specialty is most needed.

If the director and applicant agree on the applicant's placement at a particular site within a health resource shortage area, the applicant shall prepare, sign, and deliver to the director a letter of intent agreeing to that placement.

Effective Date: 11-24-1995; 09-05-2006; 2008 HB562 06-24-2008



Section 3702.74 - Contract for participation.

(A) A primary care physician who has signed a letter of intent under section 3702.73 of the Revised Code and the director of health may enter into a contract for the physician's participation in the physician loan repayment program. The physician's employer or other funding source may also be a party to the contract.

(B) The contract shall include all of the following obligations:

(1) The primary care physician agrees to provide primary care services in the health resource shortage area identified in the letter of intent for at least two years;

(2) When providing primary care services in the health resource shortage area, the primary care physician agrees to do all of the following:

(a) Provide primary care services for a minimum of forty hours per week, of which at least twenty-one hours will be spent providing patient care in an outpatient or ambulatory setting;

(b) Provide primary care services without regard to a patient's ability to pay ;

(c) Meet the conditions prescribed by the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and the department of job and family services for participation in the medicaid program established under Chapter 5111. of the Revised Code and enter into a contract with the department to provide primary care services to recipients of the medical assistance program .

(3) The department of health agrees, as provided in section 3702.75 of the Revised Code, to repay, so long as the primary care physician performs the service obligation agreed to under division (B)(1) of this section, all or part of the principal and interest of a government or other educational loan taken by the primary care physician for expenses described in section 3702.75 of the Revised Code;

(4) The primary care physician agrees to pay the department of health an amount established by rules adopted under section 3702.79 of the Revised Code if the physician fails to complete the service obligation agreed to under division (B)(1) of this section.

(C) The contract may include any other terms agreed upon by the parties.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 2008 HB562 06-24-2008



Section 3702.75 - Physician loan repayment program.

There is hereby created the physician loan repayment program. Under the program, the department of health, by means of a contract provision under division (B)(3) of section 3702.74 of the Revised Code, may agree to repay all or part of the principal and interest of a government or other educational loan taken by a primary care physician for the following expenses, so long as the expenses were incurred while the physician was enrolled in, for up to a maximum of four years, a medical school or osteopathic medical school in the United States that was, during the time enrolled, accredited by the liaison committee on medical education or the American osteopathic association, or a medical school or osteopathic medical school located outside the United States that was, during the time enrolled, acknowledged by the world health organization and verified by a member state of that organization as operating within the state's jurisdiction:

(A) Tuition;

(B) Other educational expenses, such as fees, books, and laboratory expenses, for specific purposes and in amounts determined to be reasonable by the director of health;

(C) Room and board, in an amount determined reasonable by the director of health.

In the first and second years, no repayment shall exceed twenty-five thousand dollars in each year. In the third and fourth years, no repayment shall exceed thirty-five thousand dollars in each year. If, however, a repayment results in an increase in the primary care physician's federal, state, or local income tax liability, at the physician's request , the department may reimburse the physician for the increased tax liability, regardless of the amount of the repayment made to the physician in that year.

Not later than the thirty-first day of January each year, the department shall mail to each physician to whom or on whose behalf repayment is made under this section a statement showing the amount repaid by the department pursuant to the contract in the preceding year. The statement shall be sent by ordinary mail with address correction and forwarding requested in the manner prescribed by the United States postal service.

Effective Date: 12-02-1996; 2008 HB562 06-24-2008



Section 3702.76 - Health resource shortage areas.

The director of health shall designate, as health resource shortage areas, areas in this state that experience special health problems and physician practice patterns that limit access to medical care. The designations shall be made by rule and may apply to a geographic area, one or more facilities within a particular area, or a population group within a particular area. The director shall consider for designation as a health resource shortage area, any area in this state that has been designated by the United States secretary of health and human services as a health manpower shortage area under Title III of the "Public Health Service Act," 58 Stat. 682 (1944), 42 U.S.C.A. 201, as amended.

Effective Date: 11-24-1995



Section 3702.77 - Establishing priorities among health resource shortage areas for use in recruiting primary care physicians.

The director of health, by rule, shall establish priorities among health resource shortage areas for use in recruiting primary care physicians to sites within particular areas under the physician loan repayment program. In establishing priorities, the director shall consider the ratio of primary care physicians to the population in the health resource shortage area, the distance to primary care physicians outside the area, health status indicators of the target population in the area, presence of health care provider sites in the area with vacancies for primary care physicians, availability of an eligible candidate interested in being recruited to a particular site within an area, the need for a particular primary care specialty within an area, and the distribution of health care provider sites in urban and rural regions. The director shall give greatest priority to health resource shortage areas having a high ratio of population to primary care physicians.

The director, by rule, shall establish priorities for use in determining eligibility among applicants for participation in the physician loan repayment program. The priorities may include consideration of an applicant's background and career goals, the primary care specialty of the applicant, the length of time the applicant is willing to provide primary care services in a health care resource shortage area, and the amount of the educational expenses for which reimbursement is being sought through the program.

Effective Date: 11-24-1995



Section 3702.78 - Health resource shortage area fund - physician loan repayment fund - administration.

The director of health may accept gifts of money from any source for the implementation and administration of sections 3702.72 to 3702.77 of the Revised Code.

The director shall pay all gifts accepted under this section into the state treasury, to the credit of the health resource shortage area fund, which is hereby created, and all damages collected under division (B)(4) of section 3702.74 of the Revised Code, into the state treasury, to the credit of the physician loan repayment fund, which is hereby created.

The director shall use the health resource shortage area and the physician loan repayment funds for the implementation and administration of sections 3702.72 to 3702.77 of the Revised Code.

Effective Date: 12-02-1996; 2008 HB562 06-24-2008



Section 3702.79 - Adoption of rules.

The director of health, in accordance with Chapter 119. of the Revised Code, shall adopt rules as necessary to implement and administer sections 3702.71 to 3702.78 of the Revised Code. In preparing rules, the director shall consult with the physician loan repayment advisory board.

Effective Date: 12-02-1996; 2008 HB562 06-24-2008



Section 3702.80 - Annual report.

The physician loan repayment advisory board, annually on or before the first day of March, shall submit a report to the governor and general assembly describing the operations of the physician loan repayment program during the previous calendar year. The report shall include information about all of the following:

(A) The number of requests received by the director of health that a particular area be designated as a health resource shortage area;

(B) The areas that have been designated as health resource shortage areas and the priorities that have been assigned to them;

(C) The number of applicants for participation in the physician loan repayment program;

(D) The number and primary care specialties of physicians assigned to health resource shortage areas and the payments made on behalf of these physicians under the physician loan repayment program;

(E) The health resource shortage areas that have not been matched with all of the primary care physicians they respectively need;

(F) The number of primary care physicians failing to complete their service obligations, the amount of damages owed, and the amount of damages collected.

Effective Date: 11-24-1995



Section 3702.81 - Physician loan repayment advisory board.

There is hereby created the physician loan repayment advisory board. The board shall consist of ten members as follows:

(A) The following five members appointed by the governor: a representative of the Ohio academy of family practice, a representative of the board of regents, a representative of the Ohio association of community health centers, a representative of the Ohio state medical association, and a representative of the Ohio osteopathic association;

(B) Two members of the house of representatives, one from each political party, appointed by the speaker of the house of representatives;

(C) Two members of the senate, one from each political party, appointed by the president of the senate.

(D) The director of health or an employee of the department of health designated by the director.

Of the initial appointments made by the governor, three shall be for terms ending June 30, 1994, and four shall be for terms ending June 30, 1995. Of the initial appointments made by the speaker of the house of representatives, one shall be for a term ending June 30, 1994, and one shall be for a term ending June 30, 1995. Of the initial appointments made by the president of the senate, one shall be for a term ending June 30, 1994, and one shall be for a term ending June 30, 1995. Thereafter, terms of office shall be two years, commencing on the first day of July and ending on the thirtieth day of June. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed, except that a legislative member ceases to be a member of the board upon ceasing to be a member of the general assembly.

Vacancies shall be filled in the manner prescribed for the original appointment. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term until a successor takes office or until sixty days have elapsed, whichever occurs first. No person shall be appointed to the board for more than two consecutive terms.

The governor, speaker, president, or director may remove a member for whom the governor, speaker, president, or director was the appointing authority, for misfeasance, malfeasance, or willful neglect of duty.

The board shall designate a member to serve as chairperson of the board.

The board shall meet at least once annually. The chairperson shall call special meetings as needed or upon the request of six members.

Six members of the board constitute a quorum to transact and vote on all business coming before the board.

Members of the board shall serve without compensation.

The department of health shall provide the board with staff assistance as requested by the board.

Effective Date: 12-02-1996; 09-05-2006; 2008 HB562 06-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3702.83 - J-1 visa waiver program.

The department of health shall administer a program, to be known as the J-1 visa waiver program, for recruiting physicians who received graduate medical education or training in the United States but are not citizens of the United States to serve in areas of the state designated by the United States secretary of health and human services as health professional shortage areas under the "Public Health Service Act," 88 Stat. 682 (1944), 42 U.S.C. 254(e), as amended. Under the program, the department of health shall accept and review applications for placement of persons seeking to remain in the United States pursuant to the "Immigration and Nationality Act," 66 Stat. 163 (1952), 8 U.S.C. 1182(J)(1) and 1184(l), as amended, by obtaining a waiver of the federal requirement that they return to their home countries for a minimum of two years after completing the graduate medical education or training for which they were admitted to the United States. The department shall administer the program in accordance with the "Immigration and Nationality Act" and the regulations adopted under it.

For each application accepted for review under this section, the department shall charge a fee of three thousand five hundred seventy-one dollars. The fee is nonrefundable. All fees collected shall be deposited into the state treasury to the credit of general operations fund created in section 3701.83 of the Revised Code.

Effective Date: 2005 HB66 06-30-2005



Section 3702.85 - Dentist loan repayment program.

There is hereby created the dentist loan repayment program, which shall be administered by the department of health in cooperation with the dentist loan repayment advisory board. The program shall provide loan repayment on behalf of individuals who agree to provide dental services in areas designated as dental health resource shortage areas by the director of health pursuant to section 3702.87 of the Revised Code.

Under the program, the department of health, by means of a contract entered into under section 3702.91 of the Revised Code, may agree to repay all or part of the principal and interest of a government or other educational loan taken by an individual for the following expenses incurred while the individual was enrolled in an accredited dental college or a dental college located outside of the United States that meets the standards of section 4715.11 of the Revised Code:

(A) Tuition;

(B) Other educational expenses, such as fees, books, and laboratory expenses that are for purposes and in amounts determined reasonable by the director of health;

(C) Room and board, in an amount determined reasonable by the director of health.

Effective Date: 10-29-2003; 2008 HB562 06-24-2008



Section 3702.86 - Administrative rules.

The director of health, in accordance with Chapter 119. of the Revised Code, shall adopt rules as necessary to implement and administer sections 3702.85 to 3702.95 of the Revised Code. In preparing rules, the director shall consult with the dentist loan repayment advisory board.

Effective Date: 10-29-2003; 2008 HB562 06-24-2008



Section 3702.87 - Dental health resource shortage areas.

The director of health shall designate, as dental health resource shortage areas, areas in this state that experience special dental health problems and dentist practice patterns that limit access to dental care. The designations shall be made by rule and may apply to a geographic area, one or more facilities within a particular area, or a population group within a particular area. The director shall consider for designation as a dental health resource shortage area, any area in this state that has been designated by the United States secretary of health and human services as a health professional shortage area under Title III of the "Public Health Service Act," 58 Stat. 682 (1944), 42 U.S.C. 201, as amended.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-2003



Section 3702.88 - Priorities among dental health resource shortage areas.

The director of health, by rule, shall establish priorities among dental health resource shortage areas for use in recruiting dentists to sites within particular areas under the dentist loan repayment program. In establishing priorities, the director shall consider the ratio of dentists to the population in the dental health resource shortage area, the distance to dentists outside the area, dental health status indicators of the target population in the area, presence of dental health care provider sites in the area with vacancies for dentists, availability of an eligible candidate interested in being recruited to a particular site within an area, and the distribution of dental health care provider sites in urban and rural regions. The director shall give greatest priority to dental health resource shortage areas having a high ratio of population to dentists.

The director, by rule, shall establish priorities for use in determining eligibility among applicants for participation in the dentist loan repayment program. The priorities may include consideration of an applicant's background and career goals, the length of time the applicant is willing to provide dental services in a dental health care resource shortage area, and the amount of the educational expenses for which reimbursement is being sought through the program.

Effective Date: 10-29-2003



Section 3702.89 - Application for participation in the dentist loan repayment program.

(A) An individual who will not have an outstanding obligation for dental service to the federal government, a state, or other entity at the time of participation in the dentist loan repayment program and meets one of the following requirements may apply for participation in the dentist loan repayment program:

(1) The applicant is a dental student enrolled in the final year of dental college.

(2) The applicant is a dental resident in the final year of residency.

(3) The applicant holds a valid license to practice dentistry issued under Chapter 4715. of the Revised Code.

(B) An application for participation in the dentist loan repayment program shall be submitted to the director of health on a form the director shall prescribe. The following information shall be included or supplied:

(1) The applicant's name, permanent address or address at which the applicant is currently residing if different from the permanent address, and telephone number;

(2) The dental college the applicant attended or is attending , dates of attendance, and verification of attendance;

(3) If the applicant has completed a dental residency program or is a dental resident, the facility or institution where the dental residency was completed or is being performed, and, if completed, the date of completion;

(4) A summary and verification of the educational expenses for which the applicant seeks reimbursement under the program;

(5) If the applicant is a dentist, verification of the applicant's license issued under Chapter 4715. of the Revised Code to practice dentistry and proof of good standing;

(6) Verification of the applicant's United States citizenship or status as a legal alien.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-2003; 09-05-2006



Section 3702.90 - Application approval process.

If funds are available in the dentist loan repayment fund created under section 3702.95 of the Revised Code and the general assembly has appropriated the funds for the program, the director of health shall approve an applicant for participation in the program on finding in accordance with the priorities established under section 3702.88 of the Revised Code that the applicant is eligible for participation and is needed in a dental health resource shortage area.

On approving an application, the director shall notify and enter into discussions with the applicant. The object of the discussions is to facilitate recruitment of the applicant to a site within a dental health resource shortage area at which, according to the priorities established under section 3702.88 of the Revised Code, the applicant is needed.

If the director and applicant agree on the applicant's placement at a particular site within a dental health resource shortage area, the applicant shall sign and deliver to the director a letter of intent agreeing to that placement.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-2003



Section 3702.91 - Letter of intent - contract.

(A) An individual who has signed a letter of intent under section 3702.90 of the Revised Code may enter into a contract with the director of health for participation in the dentist loan repayment program. The dentist's employer or other funding source may also be a party to the contract.

(B) The contract shall include all of the following obligations:

(1) The individual agrees to provide dental services in the dental health resource shortage area identified in the letter of intent for at least two years.

(2) When providing dental services in the dental health resource shortage area, the individual agrees to do all of the following:

(a) Provide dental services for a minimum of forty hours per week;

(b) Provide dental services without regard to a patient's ability to pay;

(c) Meet the conditions prescribed by the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, and the department of job and family services for participation in the medicaid program established under Chapter 5111. of the Revised Code and enter into a contract with the department to provide dental services to medicaid recipients.

(3) The department of health agrees, as provided in section 3702.85 of the Revised Code, to repay, so long as the individual performs the service obligation agreed to under division (B)(1) of this section, all or part of the principal and interest of a government or other educational loan taken by the individual for expenses described in section 3702.85 of the Revised Code .

(4) The individual agrees to pay the department of health an amount established by rules adopted under section 3702.86 of the Revised Code, if the individual fails to complete the service obligation agreed to under division (B)(1) of this section .

(C) The contract may include any other terms agreed upon by the parties.

(D) Not later than the thirty-first day of January of each year, the department of health shall mail to each individual to whom or on whose behalf repayment is made under the dentist loan repayment program a statement showing the amount of principal and interest repaid by the department pursuant to the contract in the preceding year. The statement shall be sent by ordinary mail with address correction and forwarding requested in the manner prescribed by the United States postal service.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-2003; 2008 HB562 06-24-2008



Section 3702.92 - Dentist loan repayment advisory board.

There is hereby created the dentist loan repayment advisory board. The board shall consist of the following members:

(A) Two members of the house of representatives, one from each political party, appointed by the speaker of the house of representatives;

(B) Two members of the senate, one from each political party, appointed by the president of the senate;

(C) A representative of the board of regents, appointed by the chancellor;

(D) The director of health or an employee of the department of health designated by the director;

(E) Four representatives of the dental profession, appointed by the governor from persons nominated by the Ohio dental association.

Terms of office of the appointed members shall be two years, with each term commencing on the twenty-eighth day of January and ending on the twenty-seventh day of January of the second year after appointment. The governor , speaker of the house of representatives , and president of the senate shall make each of their respective appointments not later than the twenty-seventh day of January of the year in which the term of the member being appointed is to commence. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed, except that a legislative member ceases to be a member of the board on ceasing to be a member of the general assembly. No person shall be appointed to the board for more than two consecutive terms.

Vacancies shall be filled in the manner prescribed for the original appointment. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term until a successor takes office or until sixty days have elapsed, whichever occurs first.

The governor, speaker, or president may remove a member for whom the governor, speaker, or president was the appointing authority, for misfeasance, malfeasance, or willful neglect of duty.

The board shall designate a member to serve as chairperson of the board.

The board shall meet at least once annually. The chairperson shall call special meetings as needed or upon the request of four members.

Six members of the board constitute a quorum to transact and vote on all business coming before the board.

Members of the board shall serve without compensation.

The department of health shall provide the board with staff assistance as requested by the board.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-2003; 09-05-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3702.93 - Loan repayment determinations.

The dentist loan repayment advisory board shall determine the amounts that will be paid as loan repayments on behalf of participants in the dentist loan repayment program. In the first and second years, no repayment shall exceed twenty-five thousand dollars in each year . In the third and fourth years, no repayment shall exceed thirty-five thousand dollars in each year. If, however, a repayment results in an increase in the participant's federal, state, or local income tax liability, the department of health, at the participant's request and with the approval of the director of health, may reimburse the participant for the increased tax liability, regardless of the amount of the repayment in that year. Sec. 3702.94. The dentist loan repayment advisory board, annually on or before the first day of March, shall submit a report to the governor and general assembly describing the operations of the dentist loan repayment program during the previous calendar year. The report shall include information about all of the following:

(A) The number of requests received by the director of health that a particular area be designated as a dental health resource shortage area;

(B) The areas that have been designated as dental health resource shortage areas and the priorities that have been assigned to them;

(C) The number of applicants for participation in the dentist loan repayment program;

(D) The number of dentists assigned to dental health resource shortage areas and the payments made on behalf of those dentists under the dentist loan repayment program;

(E) The dental health resource shortage areas that have not been matched with all of the dentists they need;

(F) The number of dentists failing to complete their service obligations, the amount of damages owed, and the amount of damages collected.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-2003; 2008 HB562 06-24-2008



Section 3702.94 - Annual report to general assembly.

The dentist loan repayment advisory board, annually on or before the first day of March, shall submit a report to the general assembly describing the operations of the dentist loan repayment program during the previous calendar year. The report shall include information about all of the following:

(A) The number of requests received by the director of health that a particular area be designated as a dental health resource shortage area;

(B) The areas that have been designated as dental health resource shortage areas and the priorities that have been assigned to them;

(C) The number of applicants for participation in the dentist loan repayment program;

(D) The number of dentists assigned to dental health resource shortage areas and the payments made on behalf of those dentists under the dentist loan repayment program;

(E) The dental health resource shortage areas that have not been matched with all of the dentists they need;

(F) The number of dentists failing to complete their service obligations, the amount of damages owed, and the amount of damages collected.

Effective Date: 10-29-2003



Section 3702.95 - Gifts for implementation and administration of program.

The director of health may accept gifts of money from any source for the implementation and administration of sections 3702.85 to 3702.93 of the Revised Code.

The director shall pay all gifts accepted under this section into the state treasury, to the credit of the dental health resource shortage area fund, which is hereby created, and all damages collected under division (B)(4) of section 3702.91 of the Revised Code, into the state treasury, to the credit of the dentist loan repayment fund, which is hereby created.

The director shall use the dental health resource shortage area and dentist loan repayment funds for the implementation and administration of sections 3702.85 to 3702.95 of the Revised Code.

Effective Date: 10-29-2003; 2008 HB562 06-24-2008



Section 3702.99 - Amended and Renumbered RC 5112.99.

Effective Date: 07-26-1991






Chapter 3703 - PLUMBING

Section 3703.01 - Division of industrial compliance - powers and duties.

(A) Except as otherwise provided in this section, the division of industrial compliance in the department of commerce shall do all of the following:

(1) Inspect all nonresidential buildings within the meaning of section 3781.06 of the Revised Code;

(2) Condemn all unsanitary or defective plumbing that is found in connection with those places;

(3) Order changes in plumbing necessary to insure the safety of the public health.

(B)

(1)

(a) The division of industrial compliance, boards of health of city and general health districts, and county building departments shall not inspect plumbing or collect fees for inspecting plumbing in particular types of buildings in any municipal corporation that is certified by the board of building standards under section 3781.10 of the Revised Code to exercise enforcement authority for plumbing in those types of buildings.

(b) The division shall not inspect plumbing or collect fees for inspecting plumbing in particular types of buildings in any health district that employs one or more plumbing inspectors certified pursuant to division (D) of this section to enforce Chapters 3781. and 3791. of the Revised Code and the rules adopted pursuant to those chapters relating to plumbing in those types of buildings.

(c) The division shall not inspect plumbing or collect fees for inspecting plumbing in particular types of buildings in any health district where the county building department is authorized to inspect those types of buildings pursuant to a contract described in division (C)(1) of this section.

(d) The division shall not inspect plumbing or collect fees for inspecting plumbing in particular types of buildings in any health district where the board of health has entered into a contract with the board of health of another district to conduct inspections pursuant to division (C)(2) of this section.

(2) No county building department shall inspect plumbing or collect fees for inspecting plumbing in any type of building in a health district unless the department is authorized to inspect that type of building pursuant to a contract described in division (C)(1) of this section.

(3) No municipal corporation shall inspect plumbing or collect fees for inspecting plumbing in types of buildings for which it is not certified by the board of building standards under section 3781.10 of the Revised Code to exercise enforcement authority.

(4) No board of health of a health district shall inspect plumbing or collect fees for inspecting plumbing in types of buildings for which it does not have a plumbing inspector certified pursuant to division (D) of this section.

(C)

(1) The board of health of a health district may enter into a contract with a board of county commissioners to authorize the county building department to inspect plumbing in buildings within the health district. The contract may designate that the department inspect either residential or nonresidential buildings, as those terms are defined in section 3781.06 of the Revised Code, or both types of buildings, so long as the department employs or contracts with a plumbing inspector certified pursuant to division (D) of this section to inspect the types of buildings the contract designates. The board of health may enter into a contract regardless of whether the health district employs any certified plumbing inspectors to enforce Chapters 3781. and 3791. of the Revised Code.

(2) The board of health of a health district, regardless of whether it employs any certified plumbing inspectors to enforce Chapters 3781. and 3791. of the Revised Code, may enter into a contract with the board of health of another health district to authorize that board to inspect plumbing in buildings within the contracting board's district. The contract may designate the inspection of either residential or nonresidential buildings as defined in section 3781.06 of the Revised Code, or both types of buildings, so long as the board that performs the inspections employs a plumbing inspector certified pursuant to division (D) of this section to inspect the types of buildings the contract designates.

(D) The superintendent of industrial compliance shall adopt rules prescribing minimum qualifications based on education, training, experience, or demonstrated ability, that the superintendent shall use in certifying or recertifying plumbing inspectors to do plumbing inspections for health districts and county building departments that are authorized to perform inspections pursuant to a contract under division (C)(1) of this section, and for continuing education of plumbing inspectors. Those minimum qualifications shall be related to the types of buildings for which a person seeks certification.

(E) The superintendent may enter into reciprocal registration, licensure, or certification agreements with other states and other agencies of this state relative to plumbing inspectors if both of the following apply:

(1) The requirements for registration, licensure, or certification of plumbing inspectors under the laws of the other state or laws administered by the other agency are substantially equal to the requirements the superintendent adopts under division (D) of this section for certifying plumbing inspectors.

(2) The other state or agency extends similar reciprocity to persons certified under this chapter.

(F) The superintendent may select and contract with one or more persons to do all of the following regarding examinations for certification of plumbing inspectors:

(1) Prepare, administer, score, and maintain the confidentiality of the examination;

(2) Maintain responsibility for all expenses required to comply with division (F)(1) of this section;

(3) Charge each applicant a fee for administering the examination in an amount the superintendent authorizes;

(4) Design the examination for certification of plumbing inspectors to determine an applicant's competence to inspect plumbing.

(G) Standards and methods prescribed in local plumbing regulations shall not be less than those prescribed in Chapters 3781. and 3791. of the Revised Code and the rules adopted pursuant to those chapters.

(H) Notwithstanding any other provision of this section, the division shall make a plumbing inspection of any building or other place that there is reason to believe is in a condition to be a menace to the public health.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 05-27-2005; 09-29-2005; 2008 SB192 04-08-2008; 2008 HB562 09-22-2008



Section 3703.02 - [Repealed].

Effective Date: 09-26-1996



Section 3703.03 - Division to enforce rules governing plumbing.

In the administration of sections 3703.01 to 3703.08 of the Revised Code, the division of industrial compliance shall enforce rules governing plumbing adopted by the board of building standards under authority of sections 3781.10 and 3781.11 of the Revised Code, and register those persons engaged in or at the plumbing business.

Plans and specifications for all plumbing to be installed in or for buildings coming within such sections shall be submitted to and approved by the division before the contract for plumbing is let.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 09-29-2005



Section 3703.04 - Plumbing inspectors.

The superintendent of industrial compliance shall appoint such number of plumbing inspectors as is required. The inspectors shall be practical plumbers with at least seven years' experience, and skilled and well-trained in matters pertaining to sanitary regulations concerning plumbing work.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 09-29-2005



Section 3703.05 - Right of entry.

Plumbing inspectors employed by the division of industrial compliance assigned to the enforcement of sections 3703.01 to 3703.08 of the Revised Code may, between sunrise and sunset, enter any building where there is good and sufficient reason to believe that the sanitary condition of the premises endangers the public health, for the purpose of making an inspection to ascertain the condition of the premises.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995; 09-29-2005



Section 3703.06 - Issuance and posting of certificate - revocation.

When any building is found to be in a sanitary condition or when changes which are ordered, under authority of this chapter, in the plumbing, drainage, or ventilation have been made, and after a thorough inspection and approval by the superintendent of industrial compliance, the superintendent shall issue a certificate, which shall be posted in a conspicuous place for the benefit of the public at large. Upon notification by the superintendent, the certificate shall be revoked for any violation of those sections.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 09-29-2005



Section 3703.07 - Application for plumbing work permit - fees.

No plumbing work shall be done in any building or place coming within the jurisdiction of the division of industrial compliance, except in cases of repairs or leaks in existing plumbing, until a permit has been issued by the division.

Before granting such permit, an application shall be made by the owner of the property or by the person, firm, or corporation which is to do the work. The application shall be made on a form prepared by the division for the purpose, and each application shall be accompanied by a fee of twenty-seven dollars, and an additional fee of seven dollars for each trap, vented fixture, appliance, or device. Each application also shall be accompanied by a plan approval fee of eighteen dollars for work containing one through twenty fixtures; thirty-six dollars for work containing twenty-one through forty fixtures; and fifty-four dollars for work containing forty-one or more fixtures.

Whenever a reinspection is made necessary by the failure of the applicant or plumbing contractor to have the work ready for inspection when so reported, or by reason of faulty or improper installation, the person shall pay a fee of forty-five dollars for each reinspection.

All fees collected pursuant to this section shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

The superintendent of industrial compliance, by rule adopted in accordance with Chapter 119. of the Revised Code, may increase the fees required by this section and may establish fees to pay the costs of the division to fulfill its duties established by this chapter, including, but not limited to, fees for administering a program for continuing education for, and certifying and recertifying plumbing inspectors. The fees shall bear some reasonable relationship to the cost of administering and enforcing the provisions of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995; 09-29-2005



Section 3703.08 - Duty to comply with notice.

Any owner, agent, or manager of a building in which an inspection is made by the division of industrial compliance, a board of health of a health district, or a certified department of building inspection of a municipal corporation or a county shall have the entire system of drainage and ventilation repaired, as the division, board of health, or department of building inspection directs by its order. After due notice to repair that work is given, the owner, agent, or manager shall notify the public authority that issued the order when the work is ready for its inspection. No person shall fail to have the work ready for inspection at the time specified in the notice.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 09-29-2005; 2008 SB192 04-08-2008



Section 3703.09 - [Repealed].

Effective Date: 10-29-1995



Section 3703.10 - Prosecutions and proceedings for violations.

All prosecutions and proceedings by the division of industrial compliance for the violation of sections 3703.01 to 3703.08 of the Revised Code, or for the violation of any of the orders or rules of the division under those sections, shall be instituted by the superintendent of industrial compliance. All fines or judgments collected by the division shall be paid into the state treasury to the credit of the industrial compliance operating fund created by section 121.084 of the Revised Code.

The superintendent, the board of health of a general or city health district, or any person charged with enforcing the rules of the division adopted under sections 3703.01 to 3703.08 of the Revised Code may petition the court of common pleas for injunctive or other appropriate relief requiring any person violating a rule adopted or order issued by the superintendent under those sections to comply with the rule or order. The court of common pleas of the county in which the offense is alleged to be occurring may grant injunctive or other appropriate relief.

The superintendent may do all of the following:

(A) Deny an applicant certification as a plumbing inspector;

(B) Suspend or revoke the certification of a plumbing inspector;

(C) Examine any certified plumbing inspector under oath;

(D) Examine the records and books of any certified plumbing inspector if the superintendent finds the material to be examined relevant to a determination described in division (A), (B), or (C) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995; 09-16-2004; 09-29-2005



Section 3703.21 - Backflow advisory board - certification of backflow technicians - civil penalty.

(A) Within ninety days after September 16, 2004, the superintendent of industrial compliance shall appoint a backflow advisory board consisting of not more than ten members, who shall serve at the pleasure of the superintendent. The superintendent shall appoint a representative from the plumbing section of the division of industrial compliance, three representatives recommended by the plumbing administrator of the division of industrial compliance, a representative of the drinking water program of the Ohio environmental protection agency, three representatives recommended by the director of environmental protection, and not more than two members who are not employed by the plumbing or water industry.

The board shall advise the superintendent on matters pertaining to the training and certification of backflow technicians.

(B) The superintendent shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the certification of backflow technicians. The rules shall establish all of the following requirements, specifications, and procedures:

(1) Requirements and procedures for the initial certification of backflow technicians, including eligibility criteria and application requirements and fees;

(2) Specifications concerning and procedures for taking examinations required for certification as a backflow technician, including eligibility criteria to take the examination and application requirements and fees for taking the examination;

(3) Specifications concerning and procedures for renewing a certification as a backflow technician, including eligibility criteria, application requirements, and fees for renewal;

(4) Specifications concerning and procedures for both of the following:

(a) Approval of training agencies authorized to teach required courses to candidates for certification as backflow technicians or continuing education courses to certified backflow technicians;

(b) Renewal of the approval described in division (B)(4)(a) of this section.

(5) Education requirements that candidates for initial certification as backflow technicians must satisfy and continuing education requirements that certified backflow technicians must satisfy;

(6) Grounds and procedures for denying, suspending, or revoking certification, or denying the renewal of certification, as a backflow technician;

(7) Procedures for issuing administrative orders for the remedy of any violation of this section or any rule adopted pursuant to division (B) of this section, including, but not limited to, procedures for assessing a civil penalty authorized under division (D) of this section;

(8) Any provision the superintendent determines is necessary to administer or enforce this section.

(C) No individual shall engage in the installation, testing, or repair of any isolation backflow prevention device unless that individual possesses a valid certification as a backflow technician. This division does not apply with respect to the installation, testing, or repair of any containment backflow prevention device.

(D) Whoever violates division (C) of this section or any rule adopted pursuant to division (B) of this section shall pay a civil penalty of not more than five thousand dollars for each day that the violation continues. The superintendent may, by order, assess a civil penalty under this division, or may request the attorney general to bring a civil action to impose the civil penalty in the court of common pleas of the county in which the violation occurred or where the violator resides.

(E) Any action taken under a rule adopted pursuant to division (B)(6) of this section is subject to the appeal process of Chapter 119. of the Revised Code. An administrative order issued pursuant to rules adopted under division (B)(7) of this section and an appeal to that type of administrative order shall be executed in accordance with Chapter 119. of the Revised Code.

(F) As used in this section:

(1) "Isolation backflow prevention device" means a device for the prevention of the backflow of liquids, solids, or gases that is regulated by the building code adopted pursuant to section 3781.10 of the Revised Code and rules adopted pursuant to this section.

(2) "Containment backflow prevention device" means a device for the prevention of the backflow of liquids, solids, or gases that is installed by the supplier of, or as a requirement of, any public water system as defined in division (A) of section 6109.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-16-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3703.99 - Penalty.

Whoever violates sections 3703.01 to 3703.08 of the Revised Code, or any rule the division of industrial compliance is required to enforce under such sections, shall be fined not less than ten nor more than one hundred dollars or imprisoned for not less than ten nor more than ninety days, or both. No person shall be imprisoned under this section for the first offense, and the prosecution always shall be as for a first offense unless the affidavit upon which the prosecution is instituted contains the allegation that the offense is a second or repeated offense.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995; 09-29-2005






Chapter 3704 - AIR POLLUTION CONTROL

Section 3704.01 - Air pollution control definitions.

As used in this chapter:

(A) "Administrator" means the administrator of the United States environmental protection agency or the chief executive of any successor federal agency responsible for implementation of the federal Clean Air Act.

(B) "Air contaminant" means particulate matter, dust, fumes, gas, mist, radionuclides, smoke, vapor, or odorous substances, or any combination thereof, but does not mean emissions from agricultural production activities, as defined in section 929.01 of the Revised Code, that are consistent with generally accepted agricultural practices, were established prior to adjacent nonagricultural activities, have no substantial, adverse effect on the public health, safety, or welfare, do not result from the negligent or other improper operations of any such agricultural activities, and would not be required to obtain a Title V permit. For the purposes of this chapter, agricultural production activities do not include the installation and operation of off-farm facilities for the storage or processing of agricultural products, including, but not limited to, alfalfa dehydrating facilities, rendering plants, and feed and grain mills, elevators, and terminals.

(C) "Air contaminant source" means each separate operation or activity that results or may result in the emission of any air contaminant.

(D) "Air pollution" means the presence in the ambient air of one or more air contaminants or any combination thereof in sufficient quantity and of such characteristics and duration as is or threatens to be injurious to human health or welfare, plant or animal life, or property, or as unreasonably interferes with the comfortable enjoyment of life or property.

(E) "Ambient air" means that portion of the atmosphere outside of buildings and other enclosures, stacks, or ducts that surrounds human, plant, or animal life or property.

(F) "Best available technology" means any combination of work practices, raw material specifications, throughput limitations, source design characteristics, an evaluation of the annualized cost per ton of pollutant removed, and air pollution control devices that have been previously demonstrated to the director of environmental protection to operate satisfactorily in this state or other states with similar air quality on substantially similar air pollution sources.

(G) "Change within a permitted facility" means, within the context of the Title V permit program established under section 3704.036 of the Revised Code, a change that is limited by a federally enforceable provision of an applicable Title V permit and that does not include physical, production, or other changes that are neither addressed nor limited by the federally enforceable portion of a Title V permit unless the change would result in a violation of a federally enforceable requirement or a modification under Title I of the federal Clean Air Act or would be subject to any requirements under Title IV of that act.

(H) "Emit" or "emission" means the release into the ambient air of an air contaminant.

(I) "Emission limitation" and "emission standard" mean a requirement that limits the quantity, rate, or concentration of emissions of air contaminants, including any requirement relating to the operation or maintenance of an air contaminant source.

(J) "Facility," for the purposes of the Title V permit program established under section 3704.036 of the Revised Code, means all of the emitting activities that are located on contiguous or adjacent properties that are under the control of the same person or persons or are under common control and that are in the same major group as described in the standard Industrial Classification Manual, 1987.

(K) "Federal Clean Air Act" means "Air Quality Act of 1967," 81 Stat. 485, 42 U.S.C. 1857, as amended by "Clean Air Act Amendments of 1970," 84 Stat. 1676, 42 U.S.C. 1857, "Act of November 18, 1971," 85 Stat. 464, 42 U.S.C. 1857, "Act of April 9, 1973," 87 Stat. 11, 42 U.S.C. 1857, "Act of June 24, 1974," 88 Stat. 248, 42 U.S.C. 1857, "Clean Air Act Amendments of 1977," 91 Stat. 685, 42 U.S.C. 7401, "Safe Drinking Water Act Amendments of 1977," 91 Stat. 1393, 42 U.S.C. 7401, "Clean Air Act Amendments of 1990," 104 Stat. 2399, 42 U.S.C.A. 7401, and any other amendments that have been or may hereafter be adopted, or any supplements to those acts and laws of the United States that have been or may hereafter be enacted in substitution therefor, together with any regulations that have been or may hereafter be adopted by the administrator by virtue of and in accordance with those acts and laws. Reference to a particular title or section of the federal Clean Air Act includes any amendments that have been or may hereafter be enacted in substitution therefor and any regulations pertaining to the title or section that have been or may hereafter be adopted by the administrator by virtue of and in accordance with the federal Clean Air Act.

(L) "Hazardous air pollutant" means any pollutant listed under section 112(b) of the federal Clean Air Act.

(M) "Implementation plan" means a program for the prevention and abatement of air pollution in the state that has been promulgated or approved by the administrator pursuant to the federal Clean Air Act.

(N) "Local air pollution control authority" includes all of the following unless terminated by the political subdivisions represented thereby:

(1) All of the following agencies representing the following political subdivisions, as those agencies existed on the effective date of this section:

(a) The Akron regional air quality management district representing Medina, Summit, and Portage counties;

(b) The Canton city health department representing Stark county;

(c) The Hamilton county department of environmental services representing Butler, Warren, Hamilton, and Clermont counties;

(d) The city of Cleveland division of the environment representing the city of Cleveland;

(e) The regional air pollution control agency representing Darke, Preble, Miami, Montgomery, Clark, and Greene counties;

(f) The Lake county general health district representing Lake and Geauga counties;

(g) The Portsmouth city health department representing Brown, Adams, Scioto, and Lawrence counties;

(h) The north Ohio valley air authority representing Carroll, Jefferson, Columbiana, Harrison, Belmont, and Monroe counties;

(i) The city of Toledo division of pollution control representing Lucas county and the city of Rossford in Wood county;

(j) The Mahoning-Trumbull air pollution control agency, city of Youngstown, representing Trumbull and Mahoning counties.

(2) Any successor to an existing local air pollution control authority listed in divisions (N)(1)(a) to (j) of this section that results from a change in the political subdivisions comprising the local air pollution control authority through the withdrawal of a political subdivision from membership in the local air pollution control authority or the inclusion of an additional political subdivision in the membership of the local air pollution control authority;

(3) Any new local air pollution control authority established on or after the effective date of this section by one or more political subdivisions of this state for the purposes of exercising the powers reserved to political subdivisions of this state under division (A) of section 3704.11 of the Revised Code.

(O) "Person" means the federal government or any agency thereof, the state or any agency thereof, any political subdivision or any agency thereof, or any public or private corporation, individual, partnership, or other entity.

(P) "Research and development sources" means sources whose activities are conducted for nonprofit scientific or educational purposes; sources whose activities are conducted to test more efficient production processes or methods for preventing or reducing adverse environmental impacts, provided that the activities do not include the production of an intermediate or final product for sale or exchange for commercial profit, except in a de minimis manner; a research or laboratory source the primary purpose of which is to conduct research and development into new processes and products, that is operated under the close supervision of technically trained personnel, and that is not engaged in the manufacture of products for sale or exchange for commercial profit, except in a de minimis manner; the temporary use of normal production sources in a research and development mode to test the technical or commercial viability of alternative raw materials or production processes, provided that the use does not include the production of an intermediate or final product for sale or exchange for commercial profit, except in a de minimis manner; the experimental firing of any fuel or combination of fuels in a boiler, heater, furnace, or dryer for the purpose of conducting research and development of more efficient combustion or more effective prevention or control of air pollutant emissions, provided that, during those periods of research and development, the heat generated is not used for normal production purposes or for producing a product for sale or exchange for commercial profit, except in a de minimis manner; and such other similar sources as the director may prescribe by rule.

(Q) "Responsible official" means one of the following, as applicable:

(1) For a corporation: a president, secretary, treasurer, or vice-president of the corporation in charge of a principal business function, any other person who performs similar policy or decision-making functions for the corporation, or a duly authorized representative of any such person if the representative is responsible for the overall operation of one or more manufacturing, production, or operating facilities applying for or subject to a Title V permit and if one of the following applies:

(a) The facilities employ more than two hundred fifty individuals or have gross annual sales or expenditures exceeding twenty-five million dollars, in second quarter 1980 dollars;

(b) The delegation of authority to the representative is approved in advance by the director.

(2) For a partnership or sole proprietorship: a general partner or the proprietor, respectively.

(3) For the federal government or any agency thereof, the state or any agency thereof, a political subdivision or any agency thereof, or any other public agency, either a principal executive officer or authorized elected official. For the purposes of this division, a principal executive officer of a federal agency includes the chief executive officer having responsibility for the overall operation of a principal geographic unit of the agency.

(4) For affected sources, both of the following:

(a) The designated representative insofar as actions, standards, requirements, or prohibitions under Title IV of the federal Clean Air Act or regulations adopted under it are concerned;

(b) The designated representative for any other purposes under 40 C.F.R. part 70.

(R) "Small business stationary source" means any building, structure, facility, or installation that emits any federally regulated air pollutant and is owned or operated by a person who employs one hundred or fewer individuals; is a small business concern as defined in the "Small Business Act," 72 Stat. 384 (1958), 15 U.S.C.A. 632, as amended; is not a major stationary source as defined in section 302(j) of the federal Clean Air Act; does not emit fifty tons or more per year of any federally regulated air pollutant or any hazardous air pollutant; and emits less than seventy-five tons per year of all federally regulated air pollutants.

(S) "Title V permit" means an operating permit required to be issued by the state under section 502 of the federal Clean Air Act and issued under section 3704.036 of the Revised Code and rules adopted under it.

(T) For the purposes of the Title V permit program established under this chapter and rules adopted under it, all terms defined in 40 C.F.R. part 70 have the same meaning as in that part.

Effective Date: 07-02-1994



Section 3704.011 - Emission limit exemptions.

(A) In addition to any other exemption provided in this chapter or rules adopted under it, an air contaminant source is exempt from this chapter and rules adopted under it if the emissions of particulate matter, nitrogen oxides, organic compounds, sulfur dioxide, carbon monoxide, lead, or any other air contaminant from that source do not exceed ten pounds per day, as verified in accordance with division (C) of this section, provided that the exemption does not apply to any air contaminant source if any of the following applies:

(1) A requirement established under the federal Clean Air Act or regulations adopted under it limits the emissions from the source to less than ten pounds per day of an air contaminant or restricts the operation of the source in a manner equivalent to an emission limit of less than ten pounds per day;

(2) An emission limit adopted by the director of environmental protection to achieve and maintain the national ambient air quality standards or a rule adopted by the director to protect public health and welfare limits the emissions from the source to less than ten pounds per day of an air contaminant or restricts the operation of the source in a manner equivalent to an emission limit of less than ten pounds per day;

(3) The source emits radionuclides;

(4) The source, alone or in combination with similar air contaminant sources at the same facility, would result in potential emissions of any air contaminant in excess of twenty-five tons per year;

(5) The source emits more than one ton per year of hazardous air pollutants.

(B)

(1) Nothing in this section prohibits the director from adopting rules establishing emission limits or permit requirements, or requiring the submission of information for the purpose of developing those rules, for source categories described in divisions (A)(1) to (5) of this section.

(2) Nothing in this section affects the determination of whether a stationary source is a major source for purposes of the applicability of the Title V permit program to the source under section 3704.036 of the Revised Code or any requirement to list insignificant activities and emissions levels in a Title V permit application.

(3) Nothing in this section restricts the director's authority to require the submission of information as necessary to comply with the requirements of the federal Clean Air Act.

(C) If the potential to emit of an air contaminant source exceeds ten pounds per day of any type of air contaminant, the exemption provided in this section does not apply unless the owner or operator of the source maintains records that are adequate to demonstrate that actual emissions have not exceeded ten pounds per day. If the source emits hazardous air pollutants, the exemption provided in this section does not apply unless the owner or operator of the source maintains records that are adequate to demonstrate that actual emissions of hazardous air pollutants have not exceeded one ton per year.

Records required under this division shall be maintained on and after October 29, 1993, preserved for a period of two years, and made available upon request to the director. The director may adopt, amend, and rescind rules to provide further specificity with regard to recordkeeping requirements under this division.

Effective Date: 07-22-1994



Section 3704.02 - Purposes of chapter - construction of provisions.

(A) The purposes of this chapter are the following:

(1) To protect and enhance the quality of the state's air resources so as to promote the public health, welfare, economic vitality, and productive capacity of the people of the state;

(2) To enable the state, through the director of environmental protection, to adopt and maintain a program for the prevention, control, and abatement of air pollution that is consistent with the federal Clean Air Act;

(3) To authorize the state to obtain financial assistance and delegation of powers from the federal government for purposes of the prevention, control, and abatement of air pollution.

(B) This chapter, all rules adopted under it, and all permits, variances, and orders issued under it shall be construed, to the extent reasonably possible, to be consistent with the federal Clean Air Act and to promote the purposes of this chapter.

Effective Date: 10-29-1993



Section 3704.03 - Director of environmental protection - powers and duties.

The director of environmental protection may do any of the following:

(A) Develop programs for the prevention, control, and abatement of air pollution;

(B) Advise, consult, contract, and cooperate with any governmental or private agency in the furtherance of the purposes of this chapter;

(C) Encourage, participate in, or conduct studies, investigations, and research relating to air pollution, collect and disseminate information, and conduct education and training programs relating to the causes, prevention, control, and abatement of air pollution;

(D) Adopt, modify, and rescind rules prescribing ambient air quality standards for the state as a whole or for various areas of the state that are consistent with and no more stringent than the national ambient air quality standards in effect under the federal Clean Air Act;

(E) Adopt, modify, suspend, and rescind rules for the prevention, control, and abatement of air pollution, including rules prescribing for the state as a whole or for various areas of the state emission standards for air contaminants, and other necessary rules for the purpose of achieving and maintaining compliance with ambient air quality standards in all areas within the state as expeditiously as practicable, but not later than any deadlines applicable under the federal Clean Air Act; rules for the prevention or control of the emission of hazardous or toxic air contaminants; rules prescribing fugitive dust limitations and standards that are related, on an areawide basis, to attainment and maintenance of ambient air quality standards; rules prescribing shade, density, or opacity limitations and standards for emissions, provided that with regard to air contaminant sources for which there are particulate matter emission standards in addition to a shade, density, or opacity rule, upon demonstration by such a source of compliance with those other standards, the shade, density, or opacity rule shall provide for establishment of a shade, density, or opacity limitation for that source that does not require the source to reduce emissions below the level specified by those other standards; rules for the prevention or control of odors and air pollution nuisances; rules that prevent significant deterioration of air quality to the extent required by the federal Clean Air Act; rules for the protection of visibility as required by the federal Clean Air Act; and rules prescribing open burning limitations and standards. In adopting, modifying, suspending, or rescinding any such rules, the director, to the extent consistent with the federal Clean Air Act, shall hear and give consideration to evidence relating to all of the following:

(1) Conditions calculated to result from compliance with the rules, the overall cost within this state of compliance with the rules, and their relation to benefits to the people of the state to be derived from that compliance;

(2) The quantity and characteristics of air contaminants, the frequency and duration of their presence in the ambient air, and the dispersion and dilution of those contaminants;

(3) Topography, prevailing wind directions and velocities, physical conditions, and other factors that may or may combine to affect air pollution.

Consistent with division (K) of section 3704.036 of the Revised Code, the director shall consider alternative emission limits proposed by the owner or operator of an air contaminant source that is subject to an emission limit established in rules adopted under this division and shall accept those alternative emission limits that the director determines to be equivalent to emission limits established in rules adopted under this division.

(F)

(1) Adopt, modify, suspend, and rescind rules consistent with the purposes of this chapter prohibiting the location, installation, construction, or modification of any air contaminant source or any machine, equipment, device, apparatus, or physical facility intended primarily to prevent or control the emission of air contaminants unless an installation permit therefor has been obtained from the director or the director's authorized representative.

(2)

(a) Applications for installation permits shall be accompanied by plans, specifications, construction schedules, and such other pertinent information and data, including data on ambient air quality impact and a demonstration of best available technology, as the director may require. Installation permits shall be issued for a period specified by the director and are transferable. The director shall specify in each permit the applicable emission standards and that the permit is conditioned upon payment of the applicable fees as required by section 3745.11 of the Revised Code and upon the right of the director's authorized representatives to enter upon the premises of the person to whom the permit has been issued, at any reasonable time and subject to safety requirements of the person in control of the premises, for the purpose of determining compliance with such standards, this chapter, the rules adopted thereunder, and the conditions of any permit, variance, or order issued thereunder. Each proposed new or modified air contaminant source shall provide such notice of its proposed installation or modification to other states as is required under the federal Clean Air Act. Installation permits shall include the authorization to operate sources installed and operated in accordance with terms and conditions of the installation permits for a period not to exceed one year from commencement of operation, which authorization shall constitute an operating permit under division (G) of this section and rules adopted under it.

No installation permit shall be required for activities that are subject to and in compliance with a plant-wide applicability limit issued by the director in accordance with rules adopted under this section.

No installation permit shall be issued except in accordance with all requirements of this chapter and rules adopted thereunder. No application shall be denied or permit revoked or modified without a written order stating the findings upon which denial, revocation, or modification is based. A copy of the order shall be sent to the applicant or permit holder by certified mail.

(b) An air contaminant source that is the subject of an installation permit shall be installed or modified in accordance with the permit not later than eighteen months after the permit's effective date at which point the permit shall terminate unless one of the following applies:

(i) The owner or operator has undertaken a continuing program of installation or modification during the eighteen-month period.

(ii) The owner or operator has entered into a binding contractual obligation to undertake and complete within a reasonable period of time a continuing program of installation or modification of the air contaminant source during the eighteen-month period.

(iii) The director has extended the date by which the air contaminant source that is the subject of the installation permit must be installed or modified.

(iv) The installation permit is the subject of an appeal by a party other than the owner or operator of the air contaminant source that is the subject of the installation permit, in which case the date of termination of the permit is not later than eighteen months after the effective date of the permit plus the number of days between the date in which the permit was appealed and the date on which all appeals concerning the permit have been resolved.

(v) The installation permit has been superseded by a subsequent installation permit, in which case the original installation permit terminates on the effective date of the superseding installation permit.

Division (F)(2)(b) of this section applies to an installation permit that has not terminated as of the effective date of this amendment.

The director may adopt rules in accordance with Chapter 119. of the Revised Code for the purpose of establishing additional requirements that are necessary for the implementation of division (F)(2)(b) of this section.

(3) Not later than two years after August 3, 2006, the director shall adopt a rule in accordance with Chapter 119. of the Revised Code specifying that a permit to install is required only for new or modified air contaminant sources that emit any of the following air contaminants:

(a) An air contaminant or precursor of an air contaminant for which a national ambient air quality standard has been adopted under the federal Clean Air Act;

(b) An air contaminant for which the air contaminant source is regulated under the federal Clean Air Act;

(c) An air contaminant that presents, or may present, through inhalation or other routes of exposure, a threat of adverse human health effects, including, but not limited to, substances that are known to be, or may reasonably be anticipated to be, carcinogenic, mutagenic, teratogenic, or neurotoxic, that cause reproductive dysfunction, or that are acutely or chronically toxic, or a threat of adverse environmental effects whether through ambient concentrations, bioaccumulation, deposition, or otherwise, and that is identified in the rule by chemical name and chemical abstract service number.

The director may modify the rule adopted under division (F)(3)(c) of this section for the purpose of adding or deleting air contaminants. For each air contaminant that is contained in or deleted from the rule adopted under division (F)(3)(c) of this section, the director shall include in a notice accompanying any proposed or final rule an explanation of the director's determination that the air contaminant meets the criteria established in that division and should be added to, or no longer meets the criteria and should be deleted from, the list of air contaminants. The explanation shall include an identification of the scientific evidence on which the director relied in making the determination. Until adoption of the rule under division (F)(3)(c) of this section, nothing shall affect the director's authority to issue, deny, modify, or revoke permits to install under this chapter and rules adopted under it.

(4)

(a) Applications for permits to install new or modified air contaminant sources shall contain sufficient information regarding air contaminants for which the director may require a permit to install to determine conformity with the environmental protection agency's document entitled "Review of New Sources of Air Toxics Emissions, Option A," dated May 1986, which the director shall use to evaluate toxic emissions from new or modified air contaminant sources. The director shall make copies of the document available to the public upon request at no cost and post the document on the environmental protection agency's web site. Any inconsistency between the document and division (F)(4) of this section shall be resolved in favor of division (F)(4) of this section.

(b) The maximum acceptable ground level concentration of an air contaminant shall be calculated in accordance with the document entitled "Review of New Sources of Air Toxics Emissions, Option A." Modeling shall be conducted to determine the increase in the ground level concentration of an air contaminant beyond the facility's boundary caused by the emissions from a new or modified source that is the subject of an application for a permit to install. Modeling shall be based on the maximum hourly rate of emissions from the source using information including, but not limited to, any emission control devices or methods, operational restrictions, stack parameters, and emission dispersion devices or methods that may affect ground level concentrations, either individually or in combination. The director shall determine whether the activities for which a permit to install is sought will cause an increase in the ground level concentration of one or more relevant air contaminants beyond the facility's boundary by an amount in excess of the maximum acceptable ground level concentration. In making the determination as to whether the maximum acceptable ground level concentration will be exceeded, the director shall give consideration to the modeling conducted under division (F)(4)(b) of this section and other relevant information submitted by the applicant.

(c) If the modeling conducted under division (F)(4)(b) of this section with respect to an application for a permit to install demonstrates that the maximum ground level concentration from a new or modified source will be greater than or equal to eighty per cent, but less than one hundred per cent of the maximum acceptable ground level concentration for an air contaminant, the director may establish terms and conditions in the permit to install for the air contaminant source that will require the owner or operator of the air contaminant source to maintain emissions of that air contaminant commensurate with the modeled level, which shall be expressed as allowable emissions per day. In order to calculate the allowable emissions per day, the director shall multiply the hourly emission rate modeled under division (F)(4)(b) of this section to determine the ground level concentration by the operating schedule that has been identified in the permit to install application. Terms and conditions imposed under division (F)(4)(c) of this section are not federally enforceable requirements and, if included in a Title V permit, shall be placed in the portion of the permit that is only enforceable by the state.

(d) If the modeling conducted under division (F)(4)(b) of this section with respect to an application for a permit to install demonstrates that the maximum ground level concentration from a new or modified source will be less than eighty per cent of the maximum acceptable ground level concentration, the owner or operator of the source annually shall report to the director, on a form prescribed by the director, whether operations of the source are consistent with the information regarding the operations that was used to conduct the modeling with regard to the permit to install application. The annual report to the director shall be in lieu of an emission limit or other permit terms and conditions imposed pursuant to division (F)(4) of this section. The director may consider any significant departure from the operations of the source described in the permit to install application that results in greater emissions than the emissions rate modeled to determine the ground level concentration as a modification and require the owner or operator to submit a permit to install application for the increased emissions. The requirements established in division (F)(4)(d) of this section are not federally enforceable requirements and, if included in a Title V permit, shall be placed in the portion of the permit that is only enforceable by the state.

(e) Division (F)(4) of this section and the document entitled "Review of New Sources of Air Toxics Emissions, Option A" shall not be included in the state implementation plan under section 110 of the federal Clean Air Act and do not apply to an air contaminant source that is subject to a maximum achievable control technology standard or residual risk standard under section 112 of the federal Clean Air Act, to a particular air contaminant identified under 40 C.F.R. 51.166, division (b)(23), for which the director has determined that the owner or operator of the source is required to install best available control technology for that particular air contaminant, or to a particular air contaminant for which the director has determined that the source is required to meet the lowest achievable emission rate, as defined in 40 C.F.R. part 51, Appendix S, for that particular air contaminant.

(f)

(i) Division (F)(4) of this section and the document entitled "Review of New Sources of Air Toxics Emissions, Option A" do not apply to parking lots, storage piles, storage tanks, transfer operations, grain silos, grain dryers, emergency generators, gasoline dispensing operations, air contaminant sources that emit air contaminants solely from the combustion of fossil fuels, or the emission of wood dust, sand, glass dust, coal dust, silica, and grain dust.

(ii) Notwithstanding division (F)(4)(f)(i) of this section, the director may require an individual air contaminant source that is within one of the source categories identified in division (F)(4)(f)(i) of this section to submit information in an application for a permit to install a new or modified source in order to determine the source's conformity to the document if the director has information to conclude that the particular new or modified source will potentially cause an increase in ground level concentration beyond the facility's boundary that exceeds the maximum acceptable ground level concentration as set forth in the document.

(iii) The director may adopt rules in accordance with Chapter 119. of the Revised Code that are consistent with the purposes of this chapter and that add to or delete from the source category exemptions established in division (F)(4)(f)(i) of this section.

(5) Not later than one year after August 3, 2006, the director shall adopt rules in accordance with Chapter 119. of the Revised Code specifying activities that do not, by themselves, constitute beginning actual construction activities related to the installation or modification of an air contaminant source for which a permit to install is required such as the grading and clearing of land, on-site storage of portable parts and equipment, and the construction of foundations or buildings that do not themselves emit air contaminants. The rules also shall allow specified initial activities that are part of the installation or modification of an air contaminant source, such as the installation of electrical and other utilities for the source, prior to issuance of a permit to install, provided that the owner or operator of the source has filed a complete application for a permit to install, the director or the director's designee has determined that the application is complete, and the owner or operator of the source has notified the director that this activity will be undertaken prior to the issuance of a permit to install. Any activity that is undertaken by the source under those rules shall be at the risk of the owner or operator. The rules shall not apply to activities that are precluded prior to permit issuance under section 111, section 112, Part C of Title I, and Part D of Title I of the federal Clean Air Act.

(G) Adopt, modify, suspend, and rescind rules prohibiting the operation or other use of any new, modified, or existing air contaminant source unless an operating permit has been obtained from the director or the director's authorized representative, or the air contaminant source is being operated in compliance with the conditions of a variance issued pursuant to division (H) of this section. Applications for operating permits shall be accompanied by such plans, specifications, and other pertinent information as the director may require. Operating permits may be issued for a period determined by the director not to exceed ten years, are renewable, and are transferable. The director shall specify in each operating permit that the permit is conditioned upon payment of the applicable fees as required by section 3745.11 of the Revised Code and upon the right of the director's authorized representatives to enter upon the premises of the person to whom the permit has been issued, at any reasonable time and subject to safety requirements of the person in control of the premises, for the purpose of determining compliance with this chapter, the rules adopted thereunder, and the conditions of any permit, variance, or order issued thereunder. Operating permits may be denied or revoked for failure to comply with this chapter or the rules adopted thereunder. An operating permit shall be issued only upon a showing satisfactory to the director or the director's representative that the air contaminant source is being operated in compliance with applicable emission standards and other rules or upon submission of a schedule of compliance satisfactory to the director for a source that is not in compliance with all applicable requirements at the time of permit issuance, provided that the compliance schedule shall be consistent with and at least as stringent as that contained in any judicial consent decree or administrative order to which the air contaminant source is subject. The rules shall provide for the issuance of conditional operating permits for such reasonable periods as the director may determine to allow the holder of an installation permit, who has constructed, installed, located, or modified a new air contaminant source in accordance with the provisions of an installation permit, to make adjustments or modifications necessary to enable the new air contaminant source to comply with applicable emission standards and other rules. Terms and conditions of operating permits issued pursuant to this division shall be federally enforceable for the purpose of establishing the potential to emit of a stationary source and shall be expressly designated as federally enforceable. Any such federally enforceable restrictions on a source's potential to emit shall include both an annual limit and a short-term limit of not more than thirty days for each pollutant to be restricted together with adequate methods for establishing compliance with the restrictions. In other respects, operating permits issued pursuant to this division are enforceable as state law only. No application shall be denied or permit revoked or modified without a written order stating the findings upon which denial, revocation, or modification is based. A copy of the order shall be sent to the applicant or permit holder by certified mail.

(H) Adopt, modify, and rescind rules governing the issuance, revocation, modification, or denial of variances that authorize emissions in excess of the applicable emission standards.

No variance shall be issued except pursuant to those rules. The rules shall prescribe conditions and criteria in furtherance of the purposes of this chapter and consistent with the federal Clean Air Act governing eligibility for issuance of variances, which shall include all of the following:

(1) Provisions requiring consistency of emissions authorized by a variance with timely attainment and maintenance of ambient air quality standards;

(2) Provisions prescribing the classes and categories of air contaminants and air contaminant sources for which variances may be issued;

(3) Provisions defining the circumstances under which an applicant shall demonstrate that compliance with applicable emission standards is technically infeasible, economically unreasonable, or impossible because of conditions beyond the control of the applicant;

(4) Other provisions prescribed in furtherance of the goals of this chapter.

The rules shall prohibit the issuance of variances from any emission limitation that was applicable to a source pursuant to an installation permit and shall prohibit issuance of variances that conflict with the federal Clean Air Act.

Applications for variances shall be accompanied by such information as the director may require. In issuing variances, the director may order the person to whom a variance is issued to furnish plans and specifications and such other information and data, including interim reports, as the director may require and to proceed to take such action within such time as the director may determine to be appropriate and reasonable to prevent, control, or abate the person's existing emissions of air contaminants. The director shall specify in each variance that the variance is conditioned upon payment of the applicable fees as required by section 3745.11 of the Revised Code and upon the right of the director's authorized representatives to enter upon the premises of the person to whom the variance has been issued, at any reasonable time and subject to safety requirements of the person in control of the premises, for the purpose of determining compliance with this chapter, the rules adopted thereunder, and the conditions of any permit, variance, or order issued thereunder.

The director may hold a public hearing on an application for a variance or renewal thereof at a location in the county where the variance is sought. The director shall give not less than twenty days' notice of the hearing to the applicant by certified mail and cause at least one publication of notice in a newspaper with general circulation in the county where the variance is sought. The director shall keep available for public inspection at the principal office of the environmental protection agency a current schedule of pending applications for variances and a current schedule of pending variance hearings. The director shall make a complete stenographic record of testimony and other evidence submitted at the hearing. The director shall make a written determination to issue, renew, or deny the variance and shall enter the determination and the basis therefor into the record of the hearing. The director shall issue, renew, or deny an application for a variance or renewal thereof, or issue a proposed action upon the application pursuant to section 3745.07 of the Revised Code, within six months of the date upon which the director receives a complete application with all pertinent information and data required by the director.

Any variance granted pursuant to rules adopted under this division shall be for a period specified by the director, not to exceed three years, and may be renewed from time to time on such terms and for such periods, not to exceed three years each, as the director determines to be appropriate. A variance may be revoked, or renewal denied, for failure to comply with conditions specified in the variance. No variance shall be issued, denied, revoked, or modified without a written order stating the findings upon which the issuance, denial, revocation, or modification is based. A copy of the order shall be sent to the applicant or variance holder by certified mail.

(I) Require the owner or operator of an air contaminant source to install, employ, maintain, and operate such emissions, ambient air quality, meteorological, or other monitoring devices or methods as the director shall prescribe; to sample those emissions at such locations, at such intervals, and in such manner as the director prescribes; to maintain records and file periodic reports with the director containing information as to location, size, and height of emission outlets, rate, duration, and composition of emissions, and any other pertinent information the director prescribes; and to provide such written notice to other states as the director shall prescribe. In requiring monitoring devices, records, and reports, the director, to the extent consistent with the federal Clean Air Act, shall give consideration to technical feasibility and economic reasonableness and allow reasonable time for compliance. For sources where a specific monitoring, record-keeping, or reporting requirement is specified for a particular air contaminant from a particular air contaminant source in an applicable regulation adopted by the United States environmental protection agency under the federal Clean Air Act or in an applicable rule adopted by the director, the director shall not impose an additional requirement in a permit that is a different monitoring, record-keeping, or reporting requirement other than the requirement specified in the applicable regulation or rule for that air contaminant except as otherwise agreed to by the owner or operator of the air contaminant source and the director. If two or more regulations or rules impose different monitoring, record-keeping, or reporting requirements for the same air contaminant from the same air contaminant source, the director may impose permit terms and conditions that consolidate or streamline the monitoring, record-keeping, or reporting requirements in a manner that conforms with each applicable requirement. To the extent consistent with the federal Clean Air Act and except as otherwise agreed to by the owner or operator of an air contaminant source and the director, the director shall not require an operating restriction that has the practical effect of increasing the stringency of an existing applicable emission limitation or standard.

(J) Establish, operate, and maintain monitoring stations and other devices designed to measure air pollution and enter into contracts with any public or private agency for the establishment, operation, or maintenance of such stations and devices;

(K) By rule adopt procedures for giving reasonable public notice and conducting public hearings on any plans for the prevention, control, and abatement of air pollution that the director is required to submit to the federal government;

(L) Through any employee, agent, or authorized representative of the director or the environmental protection agency, enter upon private or public property, including improvements thereon, at any reasonable time, to make inspections, take samples, conduct tests, and examine records or reports pertaining to any emission of air contaminants and any monitoring equipment or methods and to determine if there are any actual or potential emissions from such premises and, if so, to determine the sources, amounts, contents, and extent of those emissions, or to ascertain whether there is compliance with this chapter, any orders issued or rules adopted thereunder, or any other determination of the director. The director, at reasonable times, may have access to and copy any such records. If entry or inspection authorized by this division is refused, hindered, or thwarted, the director or the director's authorized representative may by affidavit apply for, and any judge of a court of record may issue, an appropriate inspection warrant necessary to achieve the purposes of this chapter within the court's territorial jurisdiction.

(M) Accept and administer gifts or grants from the federal government and from any other source, public or private, for carrying out any of the functions under this chapter;

(N) Obtain necessary scientific, technical, and laboratory services;

(O) Establish advisory boards in accordance with section 121.13 of the Revised Code;

(P) Delegate to any city or general health district or political subdivision of the state any of the director's enforcement and monitoring powers and duties, other than rule-making powers, as the director elects to delegate, and in addition employ, compensate, and prescribe the powers and duties of such officers, employees, and consultants as are necessary to enable the director to exercise the authority and perform duties imposed upon the director by law. Technical and other services shall be performed, insofar as practical, by personnel of the environmental protection agency.

(Q) Certify to the government of the United States or any agency thereof that an industrial air pollution facility is in conformity with the state program or requirements for control of air pollution whenever such certificate is required for a taxpayer pursuant to any federal law or requirements;

(R) Issue, modify, or revoke orders requiring abatement of or prohibiting emissions that violate applicable emission standards or other requirements of this chapter and rules adopted thereunder, or requiring emission control devices or measures in order to comply with applicable emission standards or other requirements of this chapter and rules adopted thereunder. Any such order shall require compliance with applicable emission standards by a specified date and shall not conflict with any requirement of the federal Clean Air Act. In the making of such orders, the director, to the extent consistent with the federal Clean Air Act, shall give consideration to, and base the determination on, evidence relating to the technical feasibility and economic reasonableness of compliance with such orders and their relation to benefits to the people of the state to be derived from such compliance. If, under the federal Clean Air Act, any such order shall provide for the posting of a bond or surety to secure compliance with the order as a condition of issuance of the order, the order shall so provide, but only to the extent required by the federal Clean Air Act.

(S) To the extent provided by the federal Clean Air Act, adopt, modify, and rescind rules providing for the administrative assessment and collection of monetary penalties, not in excess of those required pursuant to the federal Clean Air Act, for failure to comply with any emission limitation or standard, compliance schedule, or other requirement of any rule, order, permit, or variance issued or adopted under this chapter or required under the applicable implementation plan whether or not the source is subject to a federal or state consent decree. The director may require the submission of compliance schedules, calculations of penalties for noncompliance, and related information. Any orders, payments, sanctions, or other requirements imposed pursuant to rules adopted under this division shall be in addition to any other permits, orders, payments, sanctions, or other requirements established under this chapter and shall not affect any civil or criminal enforcement proceedings brought under any provision of this chapter or any other provision of state or local law. This division does not apply to any requirement of this chapter regarding the prevention or abatement of odors.

(T) Require new or modified air contaminant sources to install best available technology, but only in accordance with this division. With respect to permits issued pursuant to division (F) of this section beginning three years after August 3, 2006, best available technology for air contaminant sources and air contaminants emitted by those sources that are subject to standards adopted under section 112, Part C of Title I, and Part D of Title I of the federal Clean Air Act shall be equivalent to and no more stringent than those standards. For an air contaminant or precursor of an air contaminant for which a national ambient air quality standard has been adopted under the federal Clean Air Act, best available technology only shall be required to the extent required by rules adopted under Chapter 119. of the Revised Code for permit to install applications filed three or more years after August 3, 2006.

Best available technology requirements established in rules adopted under this division shall be expressed only in one of the following ways that is most appropriate for the applicable source or source categories:

(1) Work practices;

(2) Source design characteristics or design efficiency of applicable air contaminant control devices;

(3) Raw material specifications or throughput limitations averaged over a twelve-month rolling period;

(4) Monthly allowable emissions averaged over a twelve-month rolling period.

Best available technology requirements shall not apply to an air contaminant source that has the potential to emit, taking into account air pollution controls installed on the source, less than ten tons per year of emissions of an air contaminant or precursor of an air contaminant for which a national ambient air quality standard has been adopted under the federal Clean Air Act. In addition, best available technology requirements established in rules adopted under this division shall not apply to any existing, new, or modified air contaminant source that is subject to a plant-wide applicability limit that has been approved by the director. Further, best available technology requirements established in rules adopted under this division shall not apply to general permits issued prior to January 1, 2006, under rules adopted under this chapter.

For permits to install issued three or more years after August 3, 2006, any new or modified air contaminant source that has the potential to emit, taking into account air pollution controls installed on the source, ten or more tons per year of volatile organic compounds or nitrogen oxides shall meet, at a minimum, the requirements of any applicable reasonably available control technology rule in effect as of January 1, 2006, regardless of the location of the source.

(U) Consistent with section 507 of the federal Clean Air Act, adopt, modify, suspend, and rescind rules for the establishment of a small business stationary source technical and environmental compliance assistance program as provided in section 3704.18 of the Revised Code;

(V) Provide for emissions trading, marketable permits, auctions of emission rights, and economic incentives that would reduce the cost or increase the efficiency of achieving a specified level of environmental protection;

(W) Provide for the construction of an air contaminant source prior to obtaining a permit to install pursuant to division (F) of this section if the applicant demonstrates that the source will be installed to comply with all applicable emission limits and will not adversely affect public health or safety or the environment and if the director determines that such an action will avoid an unreasonable hardship on the owner or operator of the source. Any such determination shall be consistent with the federal Clean Air Act.

(X) Exercise all incidental powers, including adoption of rules, required to carry out this chapter.

The environmental protection agency shall develop a plan to control air pollution resulting from state-operated facilities and property.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1993; 08-03-2006; 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3704.031 - Director may require applicant to install equipment and conduct tests.

Prior to issuance or renewal of a permit or a variance under division (F), (G), or (H) of section 3704.03 of the Revised Code, the director of environmental protection may require the applicant to install such equipment and conduct such tests and analyses as the director finds reasonable and necessary to determine adequately the amount and content of any emissions from such sources, the ambient air quality at the proposed site and in areas that may be affected by emissions from such sources, and any violation or potential violation of Chapter 3704. of the Revised Code, or the regulations or orders promulgated thereunder.

Effective Date: 12-19-1980



Section 3704.032 - Emergency action plan - declaration of emergency - emergency orders.

The director of environmental protection may adopt, in accordance with Chapter 119. of the Revised Code, an emergency action plan for the purpose of protecting the public health during air pollution episodes associated with atmospheric temperature inversions, which plan may define various levels of emergency conditions, the criteria on which such levels are based, and the measures to be taken at each level. The plan may include means for cooperating with persons outside this state during interstate air pollution emergencies.

If the director finds that air pollution in any area exceeds any level set in the plan or otherwise presents an imminent and substantial danger to the health of persons in the areas, he shall notify the governor, who may declare that an air pollution emergency exists, identify the area, and pursuant to his declaration order temporary prohibitions and restrictions of the use and operation of motor vehicles, aircraft, incinerators, and air conditioners, the operation of government and private offices, commercial, manufacturing, industrial, and other activities, the use of fuels, and any other activity that contributes or may contribute to the emergency necessary to meet the emergency.

Orders pursuant to the declaration of an air pollution emergency shall take effect upon issuance, and any person to whom an order is directed shall initiate compliance measures immediately upon receiving notice. During an air pollution emergency the attorney general or the prosecuting attorney of the county where a violation of an emergency order occurs may bring action for an immediate injunction to enjoin any emission or other activity violating an emergency order. The court may issue an ex parte temporary restraining order without notice which shall enforce the prohibitions and restrictions which have been determined by the director to be necessary, and shall schedule an immediate hearing on the matter.

Effective Date: 10-23-1972



Section 3704.033 - Director to establish consultation process - measures for notifying public.

The director of environmental protection shall:

(A) Establish a process of consultation with general purpose local governments, designated organizations or elected officials of local governments, and the secretary of any department having authority over federal land located in the state with respect to requirements of the federal Clean Air Act pertaining to transportation controls, air quality maintenance plan requirements, pre-construction review of indirect sources of air pollution, nonattainment requirements, prevention of significant deterioration, or enforcement orders;

(B) Provide for measures by which to notify the public during any calendar year on a regular basis of instances or areas in which any national primary ambient air quality standard promulgated by the administrator under the federal Clean Air Act is or was exceeded during any portion of the preceding calendar year, to advise the public of the health hazards associated with such pollution, to enhance public awareness of the measures that can be taken to prevent such standards from being exceeded and the ways in which the public can participate in regulatory and other efforts to improve air quality, and to satisfy public notice requirements of the federal Clean Air Act.

Effective Date: 12-19-1980



Section 3704.034 - Time limits for making completeness determination and taking action on application for permit.

(A) Within sixty days after the director of environmental protection or the director's agent or authorized representative receives an application for the issuance of an initial permit to operate, or for the modification or renewal of such a permit, pursuant to rules adopted under division (G) of section 3704.03 of the Revised Code, the director shall determine whether the application is substantially complete or materially deficient and, in writing, shall notify the applicant of the director's determination. If the director fails to make such a completeness determination and provide written notice of the determination to the applicant within sixty days after the application was submitted, the applicant may submit a written request to the director for the making of such a completeness determination.

(B) Within thirty days after receiving a written request for the making of a completeness determination on an application under division (A) of this section, the director shall determine whether the application is substantially complete or materially deficient and, in writing, notify the applicant of the determination. If the director fails to make a completeness determination and provide written notice of the director's determination to the applicant within thirty days after receiving the applicant's written request for the making of the determination, the application shall be deemed to have been complete in all material respects at the time that it was submitted to the director or the director's agent or authorized representative.

(C) If, within the time prescribed in division (A) and, if applicable, division (B) of this section, the director determines that an application is materially deficient, the director shall return the application to the applicant together with the written notice of material deficiency. The running of the time prescribed under division (A) and, if applicable, division (B) of this section ceases at the time that the determination is made. If the applicant subsequently resubmits the application to the director, the time prescribed in division (A) of this section and, if applicable, division (B) of this section shall resume running at the time that the application is resubmitted. The resubmission of the application constitutes a request for the making of a completeness determination on the application. The director shall do one of the following within the time remaining pursuant to division (A) and, if applicable, division (B) of this section at the time that the application is resubmitted:

(1) Make a completeness determination on the application and, in writing, notify the applicant of the determination;

(2) Issue or deny or propose to issue or deny the permit, modification, or renewal.

(D) The director shall include in each written notice of the completeness of an application provided under division (A), (B), or (C)(1) of this section the date on which the application was determined to be complete.

(E) The director shall issue or deny or propose to issue or deny an initial permit to operate, or a modification or renewal of such a permit, pursuant to rules adopted under division (G) of section 3704.03 of the Revised Code within one hundred eighty days after the date that the application for the permit, modification, or renewal was determined to be complete as that date is set forth in the written notice of the determination of the completeness of the application provided under division (A), (B), or (C)(1) of this section or within one hundred eighty days after the application is deemed to be complete under division (B) of this section, as appropriate. If the director fails to issue or deny or propose to issue or deny the permit, modification, or renewal within the appropriate one-hundred-eighty-day period, the applicant may bring a mandamus action to obtain a judgment that orders the director to take a final action on the application.

(F) The director, upon the director's own motion or upon the written request of the applicant and in writing, may extend the time provided under division (E) of this section for issuing or denying or proposing to issue or deny the permit, modification, or renewal for an additional sixty days if a public informational meeting or public hearing was held on the application for the permit, modification, or renewal.

(G) Upon the written request of the applicant, the director, in writing, may extend the time provided under division (E) of this section for issuing or denying or proposing to issue or deny the permit, modification, or renewal for the additional time specified in the applicant's request for the extension.

(H) Upon the written request of the person responsible for a facility, the director may consolidate or group applications for the issuance of permits pursuant to rules adopted under division (G) of section 3704.03 of the Revised Code, or modifications or renewals of those permits, for individual air contaminant sources located at the facility in order to reduce the unnecessary paperwork and administrative burden to the applicant and the director in connection with the issuance of those permits, modifications, and renewals. Fees payable to the director under section 3745.11 of the Revised Code shall not be reduced by reason of any such consolidation or grouping of applications for permits, modifications, or renewals.

Effective Date: 09-05-2001



Section 3704.035 - Title V clean air fund; non-Title V clean air fund.

(A) There is hereby created in the state treasury the Title V clean air fund. Except as otherwise provided in division (K) of section 3745.11 of the Revised Code, all moneys collected under division (B) of that section , and any gifts, grants, or contributions received by the director of environmental protection for the purposes of the fund, shall be credited to the fund.

The director shall expend all moneys credited to the fund solely to administer and enforce the Title V program pursuant to the federal Clean Air Act, this chapter, and rules adopted under it, except as costs relating to enforcement are limited by the federal Clean Air Act. The director shall establish separate and distinct accounting for all such moneys.

(B) There is hereby created in the state treasury the non-Title V clean air fund. All money collected under divisions (D), (F), (G), (H), (I), and (J) of section 3745.11 of the Revised Code shall be credited to the fund. In addition, any gifts, grants, or contributions received by the director for the purposes of the fund shall be credited to the fund.

The director shall expend money in the fund exclusively to pay the cost of administering and enforcing the laws of this state pertaining to the prevention, control, and abatement of air pollution, rules adopted under those laws, and terms and conditions of permits, variances, and orders issued under those laws. However, the director shall not expend money credited to the fund for the administration and enforcement of the Title V permit program established under this chapter and rules adopted under it or motor vehicle inspection and maintenance programs established under sections 3704.14, 3704.141, 3704.16, 3704.161, and 3704.162 of the Revised Code.

(C) The director shall report biennially to the general assembly the amounts of fees and other moneys credited to the funds under this section and the amounts expended from them for each of the various air pollution control programs.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1993; 07-01-2005



Section 3704.036 - Title V permit program.

(A) The director of environmental protection shall develop and administer a federally approvable Title V permit program and shall take all necessary and appropriate action to implement, through the issuance of Title V permits, applicable requirements of the federal Clean Air Act. Title V permits shall be required only for major sources and affected sources, as defined in 40 C.F.R. 70.2, and solid waste incineration units required to obtain a permit under section 129 (e) of the federal Clean Air Act unless the administrator extends the obligation to obtain a Title V permit to other sources.

The Title V permit program does not apply to research and development sources whose emissions do not exceed the requirements of 40 C.F.R. 70.3(a)(1) or any facility or air contaminant source authorized by 40 C.F.R. 70.3(b) to be exempt from the obligation to obtain a Title V permit. A source that obtains a Title V permit shall not be required to obtain any other operating permit under this chapter and rules adopted under it.

Federally enforceable requirements shall be identified separately in Title V permits. The director may include in those permits reasonable and lawful terms and conditions necessary to ensure compliance with this chapter and rules adopted under it that are not federally enforceable requirements, provided that those terms and conditions are clearly separated from federally enforceable requirements and the Title V permits state that those terms and conditions are not federally enforceable.

(B) The director shall adopt, and may amend, suspend, and rescind, rules to facilitate the implementation, supervision, administration, and operation of the Title V permit program that are consistent with, and no more stringent than, the requirements of Title V of the federal Clean Air Act and 40 C.F.R. part 70. The rules shall establish at least all of the following:

(1) Definitions of the following terms, which shall be consistent with and no more stringent than the definitions in 40 C.F.R. part 70: "administrative permit amendment," "affected source," "applicable requirement," "emergency," "emissions unit," "fugitive emissions," "major source," "major stationary source," "potential to emit," "regulated air pollutant," and "stationary source;"

(2) Provisions for minor modifications and operational flexibility that minimize administrative burdens on a source and ensure maximum operational flexibility consistent with the federal Clean Air Act and regulations adopted under it;

(3) Provisions for administrative Title V permit amendments. The rules shall require the director to approve or disapprove an administrative permit amendment in accordance with all of the following:

(a) The director shall take not more than sixty days from receipt of a request for an administrative permit amendment to issue a final action on the request in accordance with the procedures specified in 40 C.F.R. 70.7(d).

(b) Chapter 119. and sections 3704.04 and 3745.07 of the Revised Code do not apply to administrative permit amendments under division (B)(3) of this section.

(c) The director's determination under division (B)(3) of this section is a final action appealable to the environmental review appeals commission under section 3745.04 of the Revised Code.

(4) Provisions for exemption of insignificant air contaminant sources from inclusion in the Title V permit program. To the extent consistent with the federal Clean Air Act, the exemptions shall include, at a minimum, all source categories that are excluded from the requirements to obtain installation permits and operating permits pursuant to divisions (F) and (G) of section 3704.03 of the Revised Code and any source categories specifically exempted under 40 C.F.R. part 70 and also shall include, to the extent consistent with the federal Clean Air Act, any air contaminant sources with the potential to emit not more than five tons per year of a federally regulated air pollutant other than hazardous air pollutants and not more than twenty per cent of an applicable major source threshold under the federal Clean Air Act.

(5) Provisions to implement the permit shield permitted by the Federal Clean Air Act to the extent consistent with that act and regulations adopted under it, including at least provisions by which a Title V permit applicant may request the director to make a determination whether a provision or class of requirements of that act is applicable to the applicant's air contaminant source. Any such determination made by the director shall be specified in the applicant's Title V permit.

The director may adopt, amend, suspend, and rescind such other rules as are necessary for a federally approvable Title V permit program, which shall be consistent with, and no more stringent than, the requirements of Title V of the federal Clean Air Act and 40 C.F.R. part 70.

(C) Applications for initial Title V permits shall be submitted not less than one year after the director adopts rules under division (B) of this section for the implementation of the Title V permit program. New facilities that are required to obtain a Title V permit shall submit a complete Title V permit application not later than one year after the date of commencement of operation.

Title V permits shall not become effective prior to approval of the Title V permit program by the administrator pursuant to section 502 of the federal Clean Air Act.

Title V permits, except for permits that contain acid rain provisions pursuant to Title IV of the federal Clean Air Act and permits issued for solid waste incineration units combusting municipal waste that are subject to section 129 (e) of the federal Clean Air Act, may be issued for a period determined by the director not to exceed five years, are renewable, and are transferable. Title V permits that contain acid rain provisions pursuant to Title IV of the federal Clean Air Act shall be issued for a fixed term of five years. Title V permits for solid waste incineration units combusting municipal waste that are subject to section 129 (e) of the federal Clean Air Act may be issued for a period to be determined by the director not to exceed twelve years and are renewable. If such permits are issued for a period longer than five years, they shall be reviewed by the director at least once every five years to determine compliance with the permit requirements and to incorporate any new requirements established during the previous five years.

(D) A complete Title V permit application is one that contains all the information, consistent with 40 C.F.R. 70.5(c), needed to begin processing the application and a certification by a responsible official of the truth, accuracy, and completeness of the information in the application, based upon information and belief formed after reasonable inquiry by the responsible official. Unless the director determines within sixty days after receipt of the application that the application is not complete, the application shall be deemed to be complete.

If, during the processing of an application before or after it has been determined or deemed to be complete, the director determines that additional information is necessary in order to evaluate or take final action on the application, the director may request that information in writing from the applicant. Any such request by the director shall identify the information requested with reasonable specificity and shall provide a reasonable time, not less than fifteen days, for the applicant's submission of the requested information.

If an applicant fails to make a good faith and timely response to a request for additional information under this division with regard to an application that the director believes to be incomplete, the director shall offer to meet with the applicant within seven days after issuance of a letter for failure to submit the requested information. If the meeting or meeting offer fails to obtain a complete application from the applicant, the director, without prior hearing, shall make a final determination that the application is not complete. Any such determination shall not become effective until twenty days after notice of the determination is sent to the applicant by certified mail. An incompleteness determination by the director may be appealed in accordance with section 3745.04 of the Revised Code, except that if the notice of appeal is timely filed and is accompanied by an application for stay, the stay shall become effective upon filing and shall continue until such time as the environmental review appeals commission rules on the merits of the stay. The commission shall conduct an immediate hearing and determination on the application for stay without interruption by continuances, other than for unavoidable circumstances. If the commission grants the stay, it immediately shall conduct the hearing on the merits and determine the appeal without interruption by continuances, other than for unavoidable circumstances.

(E) The director expressly shall include permit shield provisions for each Title V permit in accordance with the following requirements:

(1) Except as provided in this section, the director shall expressly include in a Title V permit a provision stating that compliance with the conditions of the permit shall be deemed to be compliance with any applicable requirements as of the date of permit issuance, provided that either:

(a) The applicable requirements are included and are specifically identified in the permit;

(b) The director, in acting on the permit application or revision, determines in writing that other requirements specifically identified are not applicable to the facility, and the permit includes the determination or a concise summary of it.

(2) Nothing in division (E) of this section or in any Title V permit shall alter or affect any of the following:

(a) The provisions of section 303 of the federal Clean Air Act, including the authority of the administrator under that section;

(b) The liability of an owner or operator of a facility for any violation of applicable requirements prior to or at the time of permit issuance;

(c) The applicable requirements of the acid rain program, consistent with section 408 (a) of the federal Clean Air Act;

(d) The ability of the administrator to obtain information from a facility pursuant to section 114 of the federal Clean Air Act.

(F)

(1) Title V permit applications shall be acted upon by the director in accordance with Chapters 119. and 3745. of the Revised Code and with 40 C.F.R. 70.8. If a Title V permit expires after a complete and timely renewal application has been filed with the director, all provisions and authorizations of the expired permit shall remain in effect until the director's final action on the pending renewal application. The director's failure to take action on a Title V permit application or permit renewal or modification application within the deadlines specified in the federal Clean Air Act or in 40 C.F.R. part 70 shall be a final action appealable to the environmental review appeals commission under section 3745.04 of the Revised Code.

(2) The director shall not issue a Title V permit if the administrator timely objects to its issuance under 40 C.F.R. 70.8(c) or (d).

(3) The director may modify, revoke, or revoke and reissue a Title V permit for cause. The director shall modify, revoke, or revoke and reissue a Title V permit if requested to do so by the administrator under 40 C.F.R. 70.8(d).

(G) A Title V permit applicant may request a single permit for a stationary source with multiple Title V emissions units or may request separate permits for any one or more emissions units at the same stationary source required to have a Title V permit. The director shall honor all such requests.

Upon written request of a Title V permit applicant, the director shall make a determination of the applicability or inapplicability of any provision or class of requirements under the federal Clean Air Act to an emissions unit or stationary source and shall include that determination or a concise summary of it in the applicant's Title V permit.

(H) A Title V permit applicant may request a permit that accommodates multiple operating scenarios and anticipated changes in emissions during the term of a permit at a specified facility. The director shall include in a Title V permit all operating scenarios and anticipated changes in emissions for which an application has been made unless the operating scenarios or emissions are prohibited by federally enforceable requirements. The director may include in a Title V permit such monitoring and recordkeeping requirements as may be reasonably necessary to verify that any authorized operating scenario complies with federally enforceable requirements. In imposing any such requirements, the director shall consider and minimize, to the extent practicable, the administrative burdens that the monitoring will impose on the source.

(I) The director, by rule or order on a class of similar permit applications, may issue a general permit covering numerous similar facilities or air contaminant sources. Any such general permit shall comply with all substantive requirements applicable to conventional Title V permits. A general permit shall apply to the owner or operator of a facility or air contaminant source only upon application of the owner or operator to the director.

(J) The director may issue a single Title V permit authorizing emissions from similar operations at multiple temporary locations within the state, provided that the permit ensures compliance with all federally enforceable requirements and with 40 C.F.R. 70.6(e) at all authorized locations. Any such permit shall require the owner or operator to notify the director in advance of each change in location.

(K) A Title V permit shall address all existing federally enforceable requirements applicable to the permitted facility and shall not impose new substantive requirements beyond the federally enforceable requirements except for terms and conditions that are identified as not federally enforceable as provided in division (A) of this section. A Title V permit shall specify the regulatory citation for federal requirements addressed in the permit and shall identify any difference in form as compared to the federally enforceable requirement on which it is based.

If the applicant for a Title V permit proposes an alternative emission limit as provided under division (E) of section 3704.03 of the Revised Code, and if the director determines that the alternative emission limit is equivalent to an emission limit adopted under that division, the alternative emission limit shall be included in the Title V permit together with provisions to ensure that any resulting emission limit has been demonstrated to be quantifiable, accountable, enforceable, and based on replicable procedures. Any such alternative emission limit shall not take effect if the administrator timely objects to it in accordance with division (F)(2) of this section.

(L) The director shall take all necessary and appropriate action to do both of the following:

(1) Issue Title V permits for affected sources consistent with the requirements of Title IV of the federal Clean Air Act;

(2) Implement, through Title V permits, applicable requirements of section 112 of the federal Clean Air Act.

(M) The director shall develop procedures for the Title V permit program such that the program shall minimize procedural burdens and maximize source operational flexibility to the extent consistent with the federal Clean Air Act.

(N) A Title V permit shall not apply to a physical, operational, or other change that is not a change within a permitted facility. A Title V permittee shall provide simultaneous written notice to the director and the administrator of each such off-permit change that is not addressed or prohibited by the federally enforceable portion of the Title V permit, except that no notice is required for off-permit changes that qualify as insignificant under rules adopted under division (B)(4) of this section.

(O) The director shall adopt rules doing both of the following:

(1) Establishing procedures under which any air contaminant source may assume federally enforceable restrictions on its emissions rates, operating rates, hours of operation, or other parameters that are more stringent than those limitations that ordinarily would apply to the source in order to limit the potential of the source to emit;

(2) To the maximum extent possible consistent with federal law, allowing such a source to impose the limitations described in division (O)(1) of this section on its operations unilaterally without further action by the director or approval from the United States environmental protection agency and otherwise minimizing the time required to effectuate such federally enforceable limits.

Until the director adopts rules under division (O) of this section, the owner or operator of an air contaminant source or sources may submit an application for a permit or permit modification pursuant to division (G) of section 3704.03 of the Revised Code with federally enforceable terms and conditions to limit the potential to emit of the source or sources to less than the major source emission thresholds defined in 40 C.F.R. 70.2. The application shall identify both an annual limit and a short-term limit of not more than thirty days for each pollutant to be restricted together with adequate methods for establishing compliance with the limits. Upon submission of the application, the limits shall be federally enforceable against the applicant. The application shall be signed by a responsible official and submitted simultaneously to the director and the administrator. The director shall act on the application in accordance with Chapters 119. and 3745. of the Revised Code.

Effective Date: 12-02-1996



Section 3704.037 - Tiered permitting system for air contaminant sources - petition for exemption.

(A) The director of environmental protection shall formulate and implement a tiered permitting system for air contaminant sources that categorizes, prioritizes, and expedites review of, and final action on, applications for installation permits and operating permits issued pursuant to divisions (F) and (G) of section 3704.03 of the Revised Code, respectively. The tiered permitting system shall include at least exemptions, registration status, permits-by-rule, and general permits. The director may issue general permits to install and permits to operate, and permits-by-rule, containing terms and conditions that apply to types of air contaminant sources specified by the director that have sufficiently similar characteristics to warrant substantially identical installation permits and operating permits.

(B) Any person may petition the director to exempt a certain source category from obtaining an installation permit or operating permit pursuant to division (F) or (G) of section 3704.03 of the Revised Code, respectively, or both. The petition shall contain all of the technical support necessary to justify the exemption, including the estimated emissions levels, the impact on air quality including the impact of any hazardous or toxic emission, and the effect that granting the exemption would have on ambient air quality standards. Sources regulated by the United States environmental protection agency under the new source performance standards or the hazardous air pollutant standards established pursuant to the federal Clean Air Act are not eligible for exemption through petition.

Not later than one hundred eighty days after receiving a petition, the director shall notify the petitioner in writing if the petition has been accepted or rejected and, if rejected, the basis of the rejection. At least once every two years, the director shall propose rules containing the exemptions that have been accepted through the petition process.

Effective Date: 10-29-1993



Section 3704.038 - Information to be provided to public - training course.

(A) The director of environmental protection shall maintain and make readily available to the public a best available technology information clearinghouse.

(B) The director shall make readily available to the public interpretive guidelines and technical guidance in order to effect technically sound, consistent, and efficient permit processing under this chapter and rules adopted under it.

(C) The director shall develop a training course on the requirements for the completion of applications for installation permits and the determination of best available technology pursuant to division (F) of section 3704.03 of the Revised Code. The training course shall be available to employees of the environmental protection agency, personnel from local air pollution control agencies, regulated industry, small businesses, environmental advocacy organizations, and other interested persons. The director may charge a fee for the training course in an amount necessary to cover only the actual cost of the training.

Effective Date: 10-29-1993



Section 3704.039 - Annual report.

Not later than the first day of March each year, the director of environmental protection shall prepare and submit to the governor and the general assembly a report on the timeliness of the issuance of installation permits pursuant to division (F) of section 3704.03 of the Revised Code for the immediately preceding year. The report shall include indicators to monitor the processing of installation permits by the environmental protection agency and a comparison of the performance of the two previous years. The report also shall identify the measures that have been taken during the immediately preceding year to improve the efficiency and timeliness of the issuance of installation permits and what activities are planned in the year in which the report is issued to improve that issuance.

Effective Date: 10-29-1993



Section 3704.04 - Adoption of rules.

The adoption, modification, and repeal of rules and the issuance, revocation, modification, and denial of permits and variances under this chapter shall be in accordance with Chapter 119., Chapter 3745., and division (H) of section 3704.03 of the Revised Code.

Effective Date: 05-06-1986



Section 3704.05 - Prohibited acts.

(A) No person shall cause, permit, or allow emission of an air contaminant in violation of any rule adopted by the director of environmental protection under division (E) of section 3704.03 of the Revised Code unless the person is the holder of a variance that is issued under division (H) of that section and consistent with the federal Clean Air Act permitting the emission of the contaminant in excess of that permitted by the rule or the person is the holder of an operating permit that includes a compliance schedule issued pursuant to rules adopted under division (G) of section 3704.03 of the Revised Code.

(B) No person who is the holder of a variance issued under division (H) of section 3704.03 of the Revised Code shall cause, permit, or allow emission of an air contaminant or contaminants listed therein in violation of the conditions of the variance or fail to obey an order of the director issued under authority of that division.

(C) No person who is the holder of a permit issued under division (F) or (G) of section 3704.03 of the Revised Code shall violate any of its terms or conditions.

(D) No person shall fail to install and maintain monitoring devices or to submit reports or other information as may be required under division (I) of section 3704.03 of the Revised Code.

(E) No person to whom a permit or variance has been issued shall refuse entry to an authorized representative of the director or the environmental protection agency as provided in division (M) of section 3704.03 of the Revised Code or hinder or thwart the person in making an investigation.

(F) No person shall fail to submit plans and specifications as required by section 3704.03 of the Revised Code.

(G) No person shall violate any order, rule, or determination of the director issued, adopted, or made under this chapter.

(H) No person shall do any of the following:

(1) Falsify any plans, specifications, data, reports, records, or other information required to be kept or submitted to the director by this chapter or rules adopted under it;

(2) Make any false material statement, representation, or certification in any form, notice, or report required by the Title V permit program;

(3) Render inaccurate any monitoring device required by a Title V permit.

Violation of division (H)(1), (2), or (3) of this section is not also falsification under section 2921.13 of the Revised Code.

(I) No person shall knowingly falsify an inspection certificate submitted to another under section 3704.14 or Chapter 4503. of Revised Code. Violation of this division is not also falsification under section 2921.13 of the Revised Code.

(J) No person shall do either of the following:

(1) With regard to the Title V permit program, fail to pay any administrative penalty assessed in accordance with rules adopted under division (S) of section 3704.03 of the Revised Code or any fee assessed under section 3745.11 of the Revised Code;

(2) Violate any applicable requirement of a Title V permit or any permit condition, except for an emergency as defined in 40 C.F.R. 70.6(g), or filing requirement of the Title V permit program, any duty to allow or carry out inspection, entry, or monitoring activities, or any rule adopted or order issued by the director pursuant to the Title V permit program.

(K) On and after the three hundred sixty-sixth day following the administrator's final approval of the Title V permit program, or on and after the three hundred sixty-sixth day following the commencement of operation of a new major source required to comply with section 112(g) or part C or D of Title I of the federal Clean Air Act, whichever is later, no person shall operate any such source that is required to obtain a Title V permit under section 3704.036 of the Revised Code or rules adopted under it unless such a permit has been issued authorizing operation of the source or unless a complete and timely application for the issuance, renewal, or modification of a Title V permit for the source has been submitted to the director under that section.

Effective Date: 10-29-1993



Section 3704.06 - Prosecution by attorney general - injunction - civil penalties.

(A) The attorney general, upon the request of the director of environmental protection, shall prosecute any person who violates section 3704.05 or 3704.16 of the Revised Code.

(B) The attorney general, upon request of the director, shall bring an action for an injunction, a civil penalty, or any other appropriate proceedings in any court of competent jurisdiction against any person violating or threatening to violate section 3704.05 or 3704.16 of the Revised Code. The court shall have jurisdiction to grant prohibitory and mandatory injunctive relief and to require payment of a civil penalty upon the showing that the person has violated this chapter or rules adopted thereunder.

(C) A person who violates section 3704.05 or 3704.16 of the Revised Code shall pay a civil penalty of not more than twenty-five thousand dollars for each day of each violation. This division does not apply to any requirement of this chapter regarding the prevention or abatement of odors.

(D) One-half of the moneys collected as civil penalties under division (C) of this section shall be credited to the environmental education fund created in section 3745.22 of the Revised Code. The remainder of the moneys so collected shall be credited to the air pollution control administration fund, which is hereby created in the state treasury. The air pollution control administration fund shall be administered by the director. Moneys in the air pollution control administration fund shall be used to supplement other moneys available for the administration and enforcement of this chapter and the rules adopted and terms and conditions of orders and permits issued under it, including, without limitation, the issuance of permits under it, and shall not be used to satisfy any state matching fund requirements for the receipt of any federal grant funds.

The director may expend not more than one million five hundred thousand dollars of the moneys credited to the air pollution control administration fund under this division in any fiscal year for the purposes specified in this division. The director may request authority from the controlling board to expend any moneys credited to that fund in any fiscal year in excess of that amount.

(E) Upon written complaint by any person, the director shall conduct such investigations and make such inquiries as are necessary to secure compliance with this chapter. The director, upon complaint or upon the director's own initiative, may investigate or make inquiries into any alleged violation or act of air pollution.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 03-30-1995



Section 3704.07 - Industrial health, safety, or sanitation within the boundaries of industrial property supersedes environmental regulation.

Nothing contained in sections 3704.01 to 3704.11 of the Revised Code, shall be construed as authorizing the director of environmental protection to make any rule, regulation, determination, or order which supersedes or limits the applicability of any law or ordinance relating to industrial health, safety, or sanitation within the boundaries of the industrial property.

Effective Date: 10-23-1972



Section 3704.08 - Information to be available for public inspection - exceptions.

(A) Except as provided in division (B) of this section, any records, reports, or information obtained under this chapter shall be available for public inspection, except that upon a showing satisfactory to the director of environmental protection by any person that such records, reports, or information, or any particular part thereof, other than emission data, to which the director has access under this chapter, if made public, would divulge methods or processes entitled to protection as trade secrets of that person, the director shall consider the record, report, or information or particular portion thereof confidential, except that the record, report, or information may be disclosed when necessary to sustain an action brought pursuant to section 3704.06 of the Revised Code or during an adjudication hearing conducted by the director on the denial, modification, or revocation of a variance or permit.

(B) To the extent consistent with the federal Clean Air Act, any records, reports, or information, other than emissions data, obtained by those public officials acting under section 3704.18, 3704.19, or 3706.19 of the Revised Code pursuant to the small business stationary source technical and environmental compliance assistance program created under section 3704.18 of the Revised Code shall be held confidential by those public officials. Any records, reports, or information obtained by the director or his agents who are not acting under section 3704.18, 3704.19, or 3706.19 of the Revised Code shall not be held confidential unless they have been granted confidentiality under division (A) of this section.

(C) Nothing in division (A) or (B) of this section shall be construed to prevent the director from compiling or publishing analyses or summaries relating to the general condition of the atmosphere, provided that the reports do not reveal any information otherwise confidential under this section.

Effective Date: 07-22-1994



Section 3704.09 - Evidence - presumptions.

Determinations made by the director of environmental protection or other persons acting under sections 3704.03 and 3704.04 of the Revised Code shall not be used as evidence in civil actions nor create any presumption of law or finding of fact which shall inure to or be for the benefit of any person other than the state, and sections 3704.01 to 3704.07 of the Revised Code do not create, enlarge, or abrogate existing private rights. Nothing in Chapter 3704. of the Revised Code shall be construed to abridge, limit, or otherwise impair the right of any person to damages or other relief on account of injury to persons or property and to maintain any action or other appropriate proceedings therefor.

Effective Date: 06-13-1975



Section 3704.10 - [Repealed].

Effective Date: 12-23-1971



Section 3704.11 - Authority of political subdivision not limited - exceptions.

(A) Sections 3704.01 to 3704.11 of the Revised Code do not limit the authority a political subdivision of the state has to adopt and enforce ordinances or regulations relative to the prevention, control, and abatement of air pollution, except that every such local ordinance or regulation shall be consistent with Chapter 3704. of the Revised Code, and shall include emission standards and other regulations which are not less stringent than the emission standards and other regulations adopted pursuant to division (E) of section 3704.03 of the Revised Code. Nothing in this section shall prohibit any such local law from controlling any air contaminant or source of air contamination which is not subject to control under regulations of the director of environmental protection.

(B) No local air pollution control authority shall issue any enforcement order, grant any permit or variance, or institute any system or program that conflicts with, or is in any way inconsistent with any general plan, orders, or regulations of the director.

(C)

(1) Notwithstanding any other provision of Chapter 3704. of the Revised Code or any rule adopted pursuant thereto, any municipal corporation or township may issue permits to contractors engaged in the construction of buildings for the open burning of construction debris only on the construction site, lot, or recorded plat referred to in the permit application, if such burning is supervised by an employee at all times. Construction debris which may be burned under this section shall be limited to natural wood, lumber, paper, cardboard, and wooden boxes but not including any product having a rubber or petroleum base. A municipal corporation or township may make rules applicable to issuance and use of permits as are reasonably necessary to guarantee the public health and safety and necessary to ensure the efficient operation of the permit system, and such rules may contain a schedule of fees for the permits. A municipal corporation or township may revoke a permit for violation of any provision of this section or any rule adopted by the municipal corporation or township pursuant thereto. Annually, in accordance with a schedule specified by the director of environmental protection, all municipal corporations and townships shall report to the director the number of permits issued, renewed, and revoked for the preceding calendar year.

(2) No contractor shall burn construction debris under a permit issued pursuant to division (C)(1) of this section during an air pollution alert, warning, or emergency for the area of the construction site.

Effective Date: 10-26-1979



Section 3704.111 - Delegation agreement with local authority - periodic performance evaluation - contracts for payments.

(A) Not later than October 1, 1993, the director of environmental protection shall enter into a delegation agreement with each local air pollution control authority listed in divisions (J)(1)(a) to (j) of section 3704.01 of the Revised Code under which the local air pollution control authority agrees to perform on behalf of the environmental protection agency air pollution control regulatory services within the political subdivision represented by the local air pollution control authority. The director may enter into such a delegation agreement with a local air pollution control authority established on or after the effective date of this section, subject to the condition established in division (B) of this section. Each delegation agreement shall be self-renewing on an annual basis on the first day of October of each year. The terms of each such delegation agreement shall remain unchanged from year to year unless they are amended by mutual agreement of the director and the local air pollution control authority.

(B) The director may conduct a periodic performance evaluation of the air pollution control program operated by each local air pollution control authority. Based upon the findings of such a performance evaluation, the director may terminate or refuse to renew the delegation agreement with a local air pollution control authority if he determines that the local air pollution control authority is not adequately performing its obligations under the agreement.

(C) The director may enter into contracts for payments to local air pollution control authorities from moneys credited to the clean air fund created in section 3704.035 of the Revised Code, subject to the limitation specified in that section, and any other moneys appropriated by the general assembly for that purpose. The director shall distribute the moneys available for making payments to the local air pollution control authorities pursuant to such contracts equitably among the local air pollution control authorities based upon the amount of local funding and the workload of each local air pollution control authority, including, without limitation, population served, number of air permits issued for both new and existing sources, land area, and number of air contaminant sources. The director biennially shall review the workload of each local air pollution control authority and shall determine the percentage of the moneys available for the purpose of making payments under the contracts. In determining the percentage of those moneys that is to be so distributed, the director shall consider the recommendations of the local air pollution control authorities.

Effective Date: 07-01-1993



Section 3704.112 - Local air pollution control authority - powers and duties.

For the purpose of fulfilling the duties and obligations imposed pursuant to a delegation agreement entered into under section 3704.111 of the Revised Code, a local air pollution control authority, in the name of the environmental protection agency, may do all of the following within the political subdivisions that it represents:

(A) Establish, maintain, and operate air quality monitoring stations and other devices designed to measure air pollution or ambient air quality;

(B) Enter upon public or private property, real or personal, at any reasonable time to make inspections, conduct tests, examine or copy records or reports, determine actual or potential emissions of air contaminants from a premises, and ascertain compliance with this chapter and any rules, orders, terms or conditions of permits or variances, or other determinations made or issued under it. If the entry or inspection authorized under this division is refused, hindered, or thwarted, an authorized representative of the local air pollution control authority may apply for, and any judge of a court of record may issue, an administrative inspection warrant under division (F) of section 2933.21 of the Revised Code, or other appropriate search warrant, to achieve the purposes of this chapter within the court's territorial jurisdiction.

(C) Investigate or make inquiries into any alleged violation of this chapter or a rule, order, term or condition of a permit or variance, or other determination made or issued under it, or act of air pollution, upon the complaint of any person, the local air pollution control authority's own initiative, or the request of the environmental protection agency;

(D) In accordance with Chapter 119. of the Revised Code and the rules adopted under section 3704.03 of the Revised Code governing open burning, grant or deny permission to conduct open burning to persons making application for permission to do so;

(E) Encourage, participate in, or conduct studies, investigations, research, and education and training programs, and collect and disseminate information, relating to air pollution;

(F) Accept and administer grants from the federal government and any other source, public or private, for the purpose of carrying out any function under this chapter.

Effective Date: 07-01-1993



Section 3704.12 - Prohibition concerning motor vehicle fuel containing MTBE.

(A) Subject to division (C) of this section, on or after July 1, 2005, no person shall sell or deliver to any distributor within this state, or import into this state for sale in this state, any motor vehicle fuel containing methyl tertiary butyl ether (MTBE) in quantities greater than one-half of one per cent by volume.

(B) The attorney general, upon the request of the director of environmental protection, shall commence an action for injunctive relief in any court of competent jurisdiction against any person violating or threatening to violate division (A) of this section. The court may grant temporary as well as permanent injunctive relief.

(C) The prohibitions of this section shall not operate unless the United States environmental protection agency grants a waiver allowing this state to control or prohibit the use of MTBE in motor vehicle fuels. The director of environmental protection shall apply for this waiver in a timely manner in order to obtain it before July 1, 2005.

Effective Date: 08-28-2002



Section 3704.13 - Clean Air Act - powers of governor.

The governor may do all things necessary on behalf of the state to secure the full benefits available to the state under the federal Clean Air Act. The governor may, in accordance with the federal Clean Air Act, exercise all powers permitted by the federal Clean Air Act to be exercised by a governor, including, but not limited to, powers pertaining to the issuance of orders; adoption of rules; designation of officials; emergency suspension of any part of an implementation plan adopted by the state; and redesignation of air quality control regions.

Effective Date: 12-19-1980



Section 3704.14 - Enhanced motor vehicle inspection and maintenance program.

(A)

(1) If the director of environmental protection determines that implementation of a motor vehicle inspection and maintenance program is necessary for the state to effectively comply with the federal Clean Air Act after June 30, 2011, the director may provide for the implementation of the program in those counties in this state in which such a program is federally mandated. Upon making such a determination, the director of environmental protection may request the director of administrative services to extend the terms of the contract that was entered into under the authority of Am. Sub. H.B. 1 of the 128th general assembly. Upon receiving the request, the director of administrative services shall extend the contract, beginning on July 1, 2011, in accordance with this section. The contract shall be extended for a period of up to twelve months with the contractor who conducted the motor vehicle inspection and maintenance program under that contract.

(2) Prior to the expiration of the contract extension that is authorized by division (A)(1) of this section, the director of environmental protection shall request the director of administrative services to enter into a contract with a vendor to operate a decentralized motor vehicle inspection and maintenance program in each county in this state in which such a program is federally mandated through June 30, 2015, with an option for the state to renew the contract through June 30, 2017. The contract shall ensure that the decentralized motor vehicle inspection and maintenance program achieves at least the same emission reductions as achieved by the program operated under the authority of the contract that was extended under division (A)(1) of this section. The director of administrative services shall select a vendor through a competitive selection process in compliance with Chapter 125. of the Revised Code.

(3) Notwithstanding any law to the contrary, the director of administrative services shall ensure that a competitive selection process regarding a contract to operate a decentralized motor vehicle inspection and maintenance program in this state incorporates the following , which shall be included in the contract:

(a) For purposes of expanding the number of testing locations for consumer convenience, a requirement that the vendor utilize established local businesses, auto repair facilities, or leased properties to operate state-approved inspection and maintenance testing facilities;

(b) A requirement that the vendor selected to operate the program provide notification of the program's requirements to each owner of a motor vehicle that is required to be inspected under the program. The contract shall require the notification to be provided not later than sixty days prior to the date by which the owner of the motor vehicle is required to have the motor vehicle inspected. The director of environmental protection and the vendor shall jointly agree on the content of the notice. However, the notice shall include at a minimum the locations of all inspection facilities within a specified distance of the address that is listed on the owner's motor vehicle registration;

(c) A requirement that the vendor comply with testing methodology and supply the required equipment approved by the director of environmental protection as specified in the competitive selection process in compliance with Chapter 125. of the Revised Code.

(4) A decentralized motor vehicle inspection and maintenance program operated under this section shall comply with division (B) of this section. The director of environmental protection shall administer the decentralized motor vehicle inspection and maintenance program operated under this section.

(B) The decentralized motor vehicle inspection and maintenance program authorized by this section, at a minimum, shall do all of the following:

(1) Comply with the federal Clean Air Act;

(2) Provide for the issuance of inspection certificates;

(3) Provide for a new car exemption for motor vehicles four years old or newer and provide that a new motor vehicle is exempt for four years regardless of whether legal title to the motor vehicle is transferred during that period.

(C)

The director of environmental protection shall adopt rules in accordance with Chapter 119. of the Revised Code that the director determines are necessary to implement this section. The director may continue to implement and enforce rules pertaining to the motor vehicle inspection and maintenance program previously implemented under former section 3704.14 of the Revised Code as that section existed prior to its repeal and reenactment by Am. Sub. H.B. 66 of the 126th general assembly, provided that the rules do not conflict with this section.

(D) There is hereby created in the state treasury the auto emissions test fund, which shall consist of money received by the director from any cash transfers, state and local grants, and other contributions that are received for the purpose of funding the program established under this section. The director of environmental protection shall use money in the fund solely for the implementation, supervision, administration, operation, and enforcement of the motor vehicle inspection and maintenance program established under this section. Money in the fund shall not be used for either of the following:

(1) To pay for the inspection costs incurred by a motor vehicle dealer so that the dealer may provide inspection certificates to an individual purchasing a motor vehicle from the dealer when that individual resides in a county that is subject to the motor vehicle inspection and maintenance program;

(2) To provide payment for more than one free passing emissions inspection or a total of three emissions inspections for a motor vehicle in any three-hundred-sixty-five day period. The owner or lessee of a motor vehicle is responsible for inspection fees that are related to emissions inspections beyond one free passing emissions inspection or three total emissions inspections in any three-hundred-sixty-five day period. Inspection fees that are charged by a contractor conducting emissions inspections under a motor vehicle inspection and maintenance program shall be approved by the director of environmental protection.

(E) The motor vehicle inspection and maintenance program established under this section expires upon the termination of all contracts entered into under this section and shall not be implemented beyond the final date on which termination occurs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2005



Section 3704.141 - Emission standards for buses.

(A) Each motor bus, as defined in section 4501.01 of the Revised Code, that is owned or operated by a transit system, authority, or commission organized under Chapter 306. or 747. of the Revised Code or under a municipal or county charter or ordinance and within a county that is subject to section 3704.14 of the Revised Code shall meet emission standards for hydrocarbons, carbon monoxide, and, in the case of diesel fueled motor buses, particulate opacity established by the director of environmental protection under rules adopted under division (B) of this section.

(B) In accordance with Chapter 119. of the Revised Code, the director shall adopt, and may amend and rescind, rules necessary for the implementation, administration, operation, and enforcement of this section.

Effective Date: 09-27-1993



Section 3704.142 - [Repealed].

Effective Date: 09-27-1993; 07-01-2005



Section 3704.143 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Prior History: (Effective Date: 03-31-2003; 07-01-2005)



Section 3704.144 - Clean diesel school bus fund - gifts and contributions.

Gifts, grants, and contributions for the purpose of adding pollution control equipment to diesel-powered school buses, including contributions that are made pursuant to the settlement of an administrative action or civil action that is brought at the request of the director of environmental protection pursuant to Chapter 3704., 3714., 3734., 6109., or 6111. of the Revised Code, shall be credited to the clean diesel school bus fund, which is hereby created in the state treasury. The director shall use money credited to the fund to make grants to school districts in the state and to county boards of developmental disabilities for the purpose of adding pollution control equipment to diesel-powered school buses and to pay the environmental protection agency's costs incurred in administering this section. In addition, the director may use money credited to the fund to make grants to school districts and to county boards of developmental disabilities for the purpose of maintaining pollution control equipment that is installed on diesel-powered school buses and to pay the additional cost incurred by a school district or a county board for using ultra-low sulfur diesel fuel instead of diesel fuel for the operation of diesel-powered school buses.

In making grants under this section, the director shall give priority to school districts and to county boards of developmental disabilities that are located in a county that is designated as nonattainment by the United States environmental protection agency for the fine particulate national ambient air quality standard under the federal Clean Air Act. In addition, the director may give a higher priority to a school district or a county board of developmental disabilities that employs additional measures that reduce air pollution from the district's or the county board's school bus fleet.

The director shall adopt rules establishing procedures and requirements that are necessary to implement this section, including procedures and requirements governing applications for grants.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2005



Section 3704.15 - Prohibiting sale of fluorocarbon aerosol products.

(A) No person shall sell, expose for sale, or offer to sell any aerosol spray can which contains as a propellant trichloromonofluoromethane, dichlorodifluoromethane, or any other saturated chlorofluorocarbon compound that does not contain hydrogen, except an aerosol spray can designed for administering any drug for the treatment of asthma or another respiratory disease through a device that measures the dosage, administering a prescription drug, or use in a surgical procedure, or an aerosol spray can the use of which is designated an essential use by the director of environmental protection in accordance with division (B) of this section. However, a particular product may be sold, exposed for sale, or offered for sale, in such a can at retail from a retailer's inventory that remains at the end of the day on April 14, 1979, if his inventory of the product during April, 1979 does not exceed his average monthly inventory of the product during the previous twenty-four calendar months.

(B) The director of environmental protection shall adopt rules under Chapter 119. of the Revised Code prescribing the essential uses of aerosol spray cans containing as a propellant trichloromonofluoromethane, dichlorodifluoromethane, or any other saturated chlorofluorocarbon that does not contain hydrogen. The director shall designate as being an essential use of such aerosol spray cans only those uses so designated under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040, 21 U.S.C. 301, as amended, the "Toxic Substances Control Act of 1976," 90 Stat. 2003, 15 U.S.C. 2601, as amended, or the "Consumer Product Safety Act," 86 Stat. 1207, 15 U.S.C. 2051, as amended.

Effective Date: 04-15-1979



Section 3704.16 - Prohibiting tampering with motor vehicle emission control systems.

(A) As used in sections 3704.16 to 3704.162 of the Revised Code:

(1) "Tamper with" means to remove permanently, bypass, defeat, or render inoperative, in whole or part, any emission control system that is installed on or in a motor vehicle.

(2) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(3) "Emission control system" means any system designated by the United States environmental protection agency as an emission control system under Title II of the "Clean Air Act Amendments." "Emission control system" includes any device or element of design of the system.

(4) "Clean Air Act Amendments" has the same meaning as in section 3704.14 of the Revised Code.

(5) Notwithstanding section 3704.01 of the Revised Code, "person" has the same meaning as in section 1.59 of the Revised Code.

(B) No person shall do any of the following:

(1) Sell, offer for sale, possess for sale, advertise, manufacture, install, or use any part or component intended for use with or as part of any motor vehicle when the primary effect is to bypass, defeat, or render inoperative, in whole or part, the emission control system;

(2) Introduce a leaded fuel into a motor vehicle that is designed, manufactured, or certified by the United States environmental protection agency to use only unleaded fuels;

(3) Tamper with any emission control system installed on or in a motor vehicle prior to its sale and delivery to the ultimate purchaser;

(4) Violate any rule or order the director of environmental protection adopts or issues under section 3704.161 of the Revised Code;

(5) Refuse to permit the director or his designee to inspect any motor vehicle or documents as provided in division (A) of section 3704.161 of the Revised Code.

The sale, offering for sale, possession for sale, advertisement, manufacture, installation, and use of a part or component in violation of division (B)(1) of this section all constitute separate offenses.

(C) No person shall knowingly do any of the following:

(1) Operate a motor vehicle that has been tampered with if the motor vehicle or motor vehicle engine has been certified by the United States environmental protection agency as meeting federal or California emission control standards;

(2) Sell, lease, rent, or offer to sell, lease, or rent, or transfer or offer to transfer title or a right to possession of a motor vehicle that has been tampered with;

(3) Tamper with any emission control system installed on or in a motor vehicle after sale, lease, or rental and delivery of the vehicle to the ultimate purchaser, lessee, or renter.

The sale, lease, rental, and offer to sell, lease, or rent, and other transfer or offer to transfer of title or a right to possession of a motor vehicle in violation of division (C)(2) of this section all constitute separate offenses.

(D) Division (C)(2) of this section does not apply to either of the following:

(1) Any person who sells, leases, rents, or offers to sell, lease, or rent, or transfers or offers to transfer title or a right to possession of a motor vehicle that has been tampered with if the person is acting as a motor vehicle auction owner, a special auctioneer, or a salvage motor vehicle auction and if the person holds a current and appropriate license to engage in those activities issued under Chapter 4517., 4707., or 4738. of the Revised Code;

(2) The sale, lease, rental, or offer to sell, lease, or rent, or transfer or offer to transfer title or right to possession of a motor vehicle that has been tampered with if the vehicle is titled with a salvage certificate of title issued under section 4505.11 of the Revised Code.

(E) Notwithstanding divisions (B)(1) and (3) and (C)(3) of this section, it is not a violation of those divisions if either of the following conditions is met:

(1) The action is taken for the purpose of repair or replacement of the emission control system or is a necessary and temporary procedure to repair or replace any other item on the motor vehicle and the action results in the system's compliance with the "Clean Air Act Amendments";

(2) The action is for the purpose of converting a motor vehicle to use a clean alternative fuel, as defined in Title II of the "Clean Air Act Amendments," the motor vehicle complies with the applicable standard adopted under Section 202 of that act when operating on the fuel, an emission control system is installed or replaced upon completion of the conversion, and the action results in the system's compliance with that act when the motor vehicle operates on the fuel for which it originally was designed.

Effective Date: 09-27-1993



Section 3704.161 - Enforcement.

(A) The director of environmental protection shall enforce sections 3704.16 to 3704.162 of the Revised Code and the rules adopted under them. In doing so, the director or the director's authorized representative may do either or both of the following:

(1) Inspect, during normal business hours, any motor vehicle or documents located at premises owned, operated, rented, leased, or otherwise used by any owner or operator of a motor vehicle if that motor vehicle is operated for commercial purposes, or by any person engaged in the sale, lease, or rental of motor vehicles or motor vehicle parts, in order to determine compliance with sections 3704.16 to 3704.162 of the Revised Code and the rules adopted under them;

(2) Issue a notice of violation to any person who violates any provision of sections 3704.16 to 3704.162 of the Revised Code or the rules adopted under them and who the director or the director's authorized representative finds has committed such a violation. The notice of violation shall set forth the specific violation allegedly committed by the person and be accompanied by an order requiring the person to comply with the relevant provision. The person may appeal the order to the environmental review appeals commission in accordance with section 3745.04 of the Revised Code.

(B) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 3704.16 to 3704.162 of the Revised Code. The rules shall include all of the following:

(1) Requirements and procedures for inspection of motor vehicles and documents under division (A)(1) of this section;

(2) A method by which any person may report violations or suspected violations of sections 3704.16 to 3704.162 of the Revised Code to the director for enforcement;

(3) Any other rule the director determines necessary for the administration and enforcement of sections 3704.16 to 3704.162 of the Revised Code.

(C)

(1) Notwithstanding any other section of the Revised Code relating to the distribution or crediting of fines for violations of the Revised Code, all fines imposed under divisions (D) and (E) of section 3704.99 of the Revised Code resulting from an arrest made by the law enforcement agency of a political subdivision shall be paid to the treasury of the political subdivision.

(2) All civil penalties collected pursuant to section 3704.06 of the Revised Code for violations of section 3704.16 of the Revised Code and the rules adopted under this section shall be deposited in the anti-tampering settlement fund, which is hereby created in the state treasury. The director shall use the moneys in the fund solely for public education concerning and administration and enforcement of sections 3704.16 to 3704.162 of the Revised Code.

Effective Date: 12-02-1996



Section 3704.162 - Rescinding transaction for violation.

(A) For a violation of division (C)(2) or (3) of section 3704.16 of the Revised Code, a purchaser, renter, or lessee of a motor vehicle or a person who rents or leases a motor vehicle to a renter or lessee has a cause of action and is entitled to rescission of the transaction, recovery of actual damages, or both. In any action for rescission of the transaction, rescission shall occur within a reasonable amount of time after the purchaser, renter, or lessee or person who rents or leases a motor vehicle to a renter or lessee discovers or should have discovered the grounds for rescission.

(B) For a violation of division (C)(3) of section 3704.16 of the Revised Code, a purchaser, renter, or lessee of a motor vehicle or a person who rents or leases a motor vehicle to a renter or lessee may seek a declaratory judgment, an injunction, or other appropriate relief.

(C) In any action brought under division (A) or (B) of this section, the court may award to the prevailing party reasonable attorney's fees limited to the work reasonably performed if either of the following applies:

(1) The purchaser, renter, or lessee or person who rents or leases a motor vehicle to a renter or lessee has brought or maintained a groundless action and has filed the action in bad faith;

(2) The purchaser, renter, or lessee or person who rents or leases a motor vehicle to a renter or lessee has knowingly violated division (C)(3) of section 3704.16 of the Revised Code in regard to the violation on which the action is based.

Effective Date: 09-27-1993



Section 3704.17 - [Repealed].

Effective Date: 12-02-1996; 07-01-2005



Section 3704.18 - Technical and environmental compliance assistance program for small business stationary sources.

(A) The director of environmental protection, with the advice of the small business stationary source technical and environmental compliance assistance council created in section 3704.19 of the Revised Code, shall establish a technical and environmental compliance assistance program for small business stationary sources. The program shall include all of the following:

(1) Adequate mechanisms for developing, collecting, and coordinating information concerning compliance methods and technologies for small business stationary sources and programs to encourage cooperation among such sources and other persons to further compliance with the federal Clean Air Act;

(2) Adequate mechanisms for assisting small business stationary sources with pollution prevention and accidental release detection and prevention, including providing information concerning alternative technologies, process changes, products, and methods of operation that help reduce air pollution;

(3) A compliance assistance program for small business stationary sources that assists such sources in determining applicable requirements and in receiving permits under the federal Clean Air Act, this chapter, and rules adopted under it in a timely and efficient manner;

(4) Adequate mechanisms to ensure that small business stationary sources receive notice of their rights under the federal Clean Air Act, this chapter, rules adopted under it, and section 3706.19 of the Revised Code in such a manner and form as to ensure reasonable and adequate time for them to evaluate compliance methods and any relevant or applicable proposed or final regulation or standard adopted or issued under the federal Clean Air Act or this chapter. The director shall adopt rules establishing a notice procedure for the purposes of this division.

(5) Adequate mechanisms for informing small business stationary sources of their obligations under the federal Clean Air Act, this chapter, and rules adopted under it, including mechanisms for referring such sources to qualified environmental auditors or, at the director's option, for providing audits of the operations of such sources to determine compliance with this chapter and rules adopted under it;

(6) Procedures for consideration of requests from a small business stationary source for modification of either of the following:

(a) Any work practice or technological method of compliance;

(b) The schedule of milestones for implementing such a work practice or method of compliance preceding any applicable compliance date, based on the technological and financial capability of the source.

No such modification shall be granted unless it is in compliance with the applicable requirements of the federal Clean Air Act, this chapter, and rules adopted under it. When such applicable requirements are established in federal regulations, only modifications authorized in those regulations shall be allowed.

(7) Adequate mechanisms for ensuring, upon request, the confidentiality of all communications and information from or on behalf of small businesses that seek assistance under the program.

(B) The director shall designate an employee of the environmental protection agency with suitable technical qualifications to supervise the program and may employ such other persons as are necessary for the purposes of the program. The program office in the agency also shall serve as the staff of the small business stationary source technical and environmental compliance assistance council created in section 3704.19 of the Revised Code and shall assist in any review conducted by the council and in the development and dissemination of the reports of the council required under that section.

(C) No information submitted to, acquired by, or exchanged with public officials acting pursuant to the small business stationary source technical and environmental compliance assistance program shall be used in any manner for purposes of enforcement of any requirement of this chapter or used as evidence in any judicial or administrative enforcement proceeding. Nothing in this section confers immunity from enforcement based on information obtained by the director or his agents who are not acting pursuant to this section or section 3704.19 or 3706.19 of the Revised Code.

Effective Date: 10-29-1993



Section 3704.19 - Small business stationary source technical and environmental compliance assistance council.

(A) There is hereby created within the environmental protection agency the small business stationary source technical and environmental compliance assistance council. The council shall consist of the following seven members:

(1) Two members who are not owners or representatives of owners of small business stationary sources to represent the general public, to be appointed by the governor;

(2) Four members who are owners or representatives of owners of small business stationary sources, one each to be appointed by the president of the senate, the minority leader of the senate, the speaker of the house of representatives, and the minority leader of the house of representatives;

(3) One member to represent the agency, to be appointed by the director of environmental protection.

Initial members of the council shall be appointed not later than one year after the effective date of this section. One of the initial members appointed by the governor, the initial member appointed by the minority leader of the senate, and the initial member appointed by the minority leader of the house of representatives shall serve for a term of two years. One of the initial members appointed by the governor, the initial member appointed by the president of the senate, and the initial member appointed by the speaker of the house of representatives shall serve for a term of four years. Thereafter, terms of office shall be for four years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of his term or until a period of sixty days has elapsed, whichever occurs first.

Members of the council shall serve without compensation. Members appointed under divisions (A)(1) and (2) of this section shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council.

(B) The council shall do all of the following:

(1) Review the effectiveness of the small business stationary source technical and environmental compliance assistance program established under section 3704.18 of the Revised Code, difficulties encountered with regard to the program, and the degree and severity of enforcement pursuant to it;

(2) Make periodic reports to the administrator concerning the compliance of the small business stationary source technical and environmental compliance assistance program with the "Paperwork Reduction Act of 1980," 94 Stat. 2812, 44 U.S.C.A. 3501, as amended, the "Regulatory Flexibility Act," 94 Stat. 1164 (1980), 5 U.S.C.A. 601, and the "Equal Access to Justice Act," 94 Stat. 2325 (1980), 5 U.S.C.A. 504, as amended;

(3) Review information prepared for small business stationary sources under sections 3704.18 and 3706.19 of the Revised Code to ensure that the information is understandable to the layperson;

(4) Request the program office in the agency that is established in division (B) of section 3704.18 of the Revised Code to provide technical and clerical support for the council.

Effective Date: 10-29-1993

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3704.99 - Penalty.

(A) Whoever recklessly violates division (A), (B), (C), (D), (E), (F), (G), or (I) of section 3704.05 or division (B)(5) of section 3704.16 of the Revised Code shall be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both, for each violation. Each day the violation continues after a conviction for a violation is a separate offense.

(B) Whoever knowingly violates division (H), (J), or (K) of section 3704.05 of the Revised Code shall be fined not more than ten thousand dollars for each day of each such violation.

(C) Whoever violates section 3704.15 of the Revised Code is guilty of a misdemeanor of the first degree.

(D) Whoever violates division (B)(2) or knowingly violates division (C)(1) of section 3704.16 of the Revised Code is guilty of a minor misdemeanor.

(E) Whoever violates division (B)(1) or (3) or knowingly violates division (C)(2) or (3) of section 3704.16 of the Revised Code shall be fined not less than five hundred nor more than twenty-five hundred dollars for each day of each violation.

(F) Whoever recklessly violates division (B)(4) of section 3704.16 of the Revised Code shall be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both, for each violation. Each day the violation continues after a conviction for a violation is a separate offense.

(G) The sentencing court, in addition to the penalty provided in divisions (D), (E), and (F) of this section, shall order the offender to restore within thirty days any emission control system that was tampered with in connection with the violation or to provide proof that the motor vehicle whose emission control system was tampered with has been dismantled or destroyed. The court may extend that deadline for good cause shown. If the offender does not take the corrective action ordered under this division, each day that the violation continues is a separate offense. Violation of a court order entered under this division is punishable as contempt under Chapter 2705. of the Revised Code.

Effective Date: 03-30-1995; 07-01-2005






Chapter 3705 - VITAL STATISTICS

Section 3705.01 - Vital statistics definitions.

As used in this chapter:

(A) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception that after such expulsion or extraction breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

(B)

(1) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception , irrespective of the duration of pregnancy, which after such expulsion or extraction does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(2) "Stillborn" means that an infant suffered a fetal death of at least twenty weeks of gestation.

(C) "Dead body" means a human body or part of a human body from the condition of which it reasonably may be concluded that death recently occurred.

(D) "Physician" means a person licensed pursuant to Chapter 4731. of the Revised Code to practice medicine or surgery or osteopathic medicine and surgery.

(E) "Attending physician" means the physician in charge of the patient's care for the illness or condition that resulted in death.

(F) "Institution" means any establishment, public or private, that provides medical, surgical, or diagnostic care or treatment, or domiciliary care, to two or more unrelated individuals, or to persons committed by law.

(G) "Funeral director" has the meaning given in section 4717.01 of the Revised Code.

(H) "State registrar" means the head of the office of vital statistics in the department of health.

(I) "Medical certification" means completion of the medical certification portion of the certificate of death or fetal death as to the cause of death or fetal death.

(J) "Final disposition" means the interment, cremation, removal from the state, donation, or other authorized disposition of a dead body or a fetal death.

(K) "Interment" means the final disposition of the remains of a dead body by burial or entombment.

(L) "Cremation" means the reduction to ashes of a dead body.

(M) "Donation" means gift of a dead body to a research institution or medical school.

(N) "System of vital statistics" means the registration, collection, preservation, amendment, and certification of vital records, the collection of other reports required by this chapter, and activities related thereto.

(O) "Vital records" means certificates or reports of birth, death, fetal death, marriage, divorce, dissolution of marriage, annulment, and data related thereto and other documents maintained as required by statute.

(P) "File" means the presentation of vital records for registration by the office of vital statistics.

(Q) "Registration" means the acceptance by the office of vital statistics and the incorporation of vital records into its official records.

(R) "Birth record" means a birth certificate that has been registered with the office of vital statistics; or, if registered prior to March 16, 1989, with the division of vital statistics; or, if registered prior to the establishment of the division of vital statistics, with the department of health or a local registrar.

(S) "Certification of birth" means a document issued by the director of health or state registrar or a local registrar under division (B) of section 3705.23 of the Revised Code.

Effective Date: 09-26-2003; 2008 SB175 09-12-2008



Section 3705.02 - Statewide system of vital statistics - office of vital statistics.

A statewide system of registration of births, deaths, fetal deaths, and other vital statistics is hereby established, which shall consist of the office of vital statistics in the department of health and primary registration districts. The office of vital statistics shall be maintained at the capital of the state and shall be provided with sufficient staff, suitable offices, and other resources for the proper administration of the system of vital statistics and for the preservation of its official records. The director of health shall have charge of the system of vital statistics, enforce sections 3705.01 to 3705.29 of the Revised Code, and prepare and issue instructions necessary to secure the uniform observance of such sections. The director shall adopt rules as necessary to insure that this state shall have a complete and accurate registration of vital statistics. No system of registration of births, deaths, fetal deaths, or other vital statistics shall be maintained in any political subdivision in conflict with such sections.

Effective Date: 03-16-1989



Section 3705.03 - State registrar is head of office of vital statistics - powers and duties.

(A) The director of health shall designate the state registrar, who shall head the office of vital statistics and do all of the following:

(1) Administer and enforce this chapter, the rules issued under this chapter, and the instructions of the director for the efficient administration of the system of vital statistics;

(2) Direct and supervise the system of vital statistics and be custodian of the vital records;

(3) Direct, supervise, and control the activities of all persons engaged in activities governed by this chapter;

(4) Conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the system of vital statistics.

(B) To preserve vital records, the state registrar may prepare a typewritten, photographic, electronic, or other reproduction of certificates or reports in the office of vital statistics. These reproductions, when certified by the director or state registrar, shall be accepted as the original records. The documents from which the reproductions have been made and verified may be disposed of as provided by rules that shall be adopted by the director.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-16-1989



Section 3705.04 - Registration districts.

The state shall be divided into registration districts. Each health district created by section 3709.01 of the Revised Code constitutes a primary registration district. The director of health may combine two or more primary registration districts, and may establish any state hospital, or other public institution, as a primary registration district.

Effective Date: 03-16-1989



Section 3705.05 - Local registrars - deputy registrar - records.

In each primary registration district, the board of health of the health district, on the recommendation of the health commissioner, shall appoint the local registrar of vital statistics. When a state hospital or other public institution has been made a primary registration district, the superintendent, or other person in charge thereof, shall be the local registrar of such district. When two or more primary registration districts have been combined into one primary registration district, the health commissioners of the health districts that constitute the combined primary registration district shall jointly appoint the local registrar who is to act as local registrar for the combined primary registration district. If the health commissioners fail to appoint the local registrar for the combined primary registration district, the director of health shall appoint the local registrar.

With the approval of the director of health, each local registrar shall appoint a deputy registrar who, in case of the absence, illness, or disability of the local registrar, shall act in the local registrar's stead. Acceptance of appointment as deputy registrar shall be in writing and shall be filed with the director. No funeral director or embalmer shall serve either as a local registrar or as a deputy registrar.

In a city registration district, all the records of vital statistics shall be kept in the office of the board of health of the city health district. In a general health district, all the records of vital statistics shall be kept at the office of the board of health of such district.

Effective Date: 02-12-2001



Section 3705.051 - [Repealed].

Effective Date: 12-15-1988



Section 3705.06 - Local registrar to supply forms of certificates.

The local registrar of vital statistics shall supply blank forms of certificates and instructions to such persons as require them, and shall require each birth, fetal death, or death certificate, when presented for filing, to be made out in accordance with sections 3705.01 to 3705.29 of the Revised Code, the rules adopted by the director of health, and the registration instructions of the director. If a birth, fetal death, or death certificate is incomplete or unsatisfactory, the local registrar shall indicate the defects therein and withhold registering the certificate or issuing a burial permit until such certificate is corrected.

Effective Date: 03-16-1989



Section 3705.07 - Keeping and transmitting records by local registrar.

(A) The local registrar of vital statistics shall number consecutively the birth, fetal death, and death certificates in three separate series, beginning with "number one" for the first birth, the first fetal death, and the first death registered in each calendar year. Such local registrar shall sign the local registrar's name in attest to the date of filing in the local office. The local registrar shall make a complete and accurate copy of each birth, fetal death, and death certificate registered. Each copy shall be filed and permanently preserved as the local record of such birth, fetal death, or death except as provided in sections 3705.09 and 3705.12 of the Revised Code. The local record may be a typewritten, photographic, electronic, or other reproduction. On or before the tenth day of each month, the local registrar shall transmit to the state office of vital statistics all original birth, fetal death, death, and military service certificates received, and all social security numbers obtained under section 3705.09, 3705.10, or 3705.16 of the Revised Code, during the preceding month. The local registrar shall immediately notify the health commissioner with jurisdiction in the registration district of the receipt of a death certificate attesting that death resulted from a communicable disease.

The office of vital statistics shall carefully examine the records and certificates received from local registrars of vital statistics and shall secure any further information that may be necessary to make each record and certificate complete and satisfactory. It shall arrange and preserve the records and certificates, or reproductions of them produced pursuant to section 3705.03 of the Revised Code, in a systematic manner and shall maintain a permanent index of all births, fetal deaths, and deaths registered, which shall show the name of the child or deceased person, place and date of birth or death, number of the record or certificate, and the volume in which it is contained.

(B)

(1) The office of vital statistics shall make available to the division of child support in the department of job and family services all social security numbers that were furnished to a local registrar of vital statistics under division (I) of section 3705.09 or under section 3705.10 or 3705.16 of the Revised Code and that were transmitted to the office under division (A) of this section.

(2) The office of vital statistics also shall make available to the division of child support in the department of job and family services any other information recorded in the birth record that may enable the division to use the social security numbers provided under division (B)(1) of this section to obtain the location of the father of the child whose birth certificate was accompanied by the social security number or to otherwise enforce a child support order pertaining to that child or any other child.

Effective Date: 07-01-2000



Section 3705.071 - Copy of death certificate of child to be sent to county of residence.

On receipt of a death certificate of a person who was under eighteen years of age at death, the local registrar of vital statistics shall determine the county in which the person resided at the time of death. If the county of residence was other than the county in which the person died, the registrar, after registering the certificate and no later than four weeks after receiving it, shall make a copy of the certificate and send it to the local registrar of vital statistics of the county in which the person resided at the time of death.

Effective Date: 10-05-2000



Section 3705.08 - Director shall prescribe forms.

(A) The director of health, by rule, shall prescribe the form of records and certificates required by this chapter. Records and certificates shall include the items and information prescribed by the director, including the items recommended by the national center for health statistics of the United States department of health and human services, subject to approval of and modification by the director.

(B) All birth certificates shall include a statement setting forth the names of the child's parents and a line for the mother's and the father's signature.

(C) All death certificates shall include, in the medical certification portion of the certificate, a space to indicate, if the deceased individual is female and the manner of death is determined to be a suspicious or violent death, whether any of the following conditions apply to the individual:

(1) Not pregnant within the past year;

(2) Pregnant at the time of death;

(3) Not pregnant, but had been pregnant within forty-two days prior to the time of death;

(4) Not pregnant, but had been pregnant within forty-three days to one year prior to the time of death;

(5) Unknown whether pregnant within the past year.

(D)

(1) The director shall prescribe methods, forms, and blanks and shall furnish necessary postage, forms, and blanks for obtaining registration of births, deaths, and other vital statistics in each registration district, and for preserving the records of the office of vital statistics, and no forms or blanks shall be used other than those prescribed by the director.

(2) All birth, fetal death, and death records and certificates shall be printed legibly or typewritten in unfading black ink and signed. Except as provided in division (G) of section 3705.09, division (A) of section 3705.12, division (D) of section 3705.15, or section 3705.16 of the Revised Code, a signature required on a birth, fetal death, or death certificate shall be written by the person required to sign and a facsimile signature shall not be used.

(3) All vital records shall contain the date received for registration.

(4) Information required in certificates, records, or reports authorized by this chapter may be filed and registered by photographic, electronic, or other means as prescribed by the director.

Effective Date: 07-15-1992; 04-15-2005



Section 3705.09 - Filing and registration of birth certificate.

(A) A birth certificate for each live birth in this state shall be filed in the registration district in which it occurs within ten days after such birth and shall be registered if it has been completed and filed in accordance with this section.

(B) When a birth occurs in or en route to an institution, the person in charge of the institution or a designated representative shall obtain the personal data, prepare the certificate, secure the signatures required, and file the certificate within ten days with the local registrar of vital statistics. The physician in attendance shall provide the medical information required by the certificate and certify to the facts of birth within seventy-two hours after the birth.

(C) When a birth occurs outside an institution, the birth certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth;

(2) Any other person in attendance at or immediately after the birth;

(3) The father;

(4) The mother;

(5) The person in charge of the premises where the birth occurred.

(D) Either of the parents of the child or other informant shall attest to the accuracy of the personal data entered on the birth certificate in time to permit the filing of the certificate within the ten days prescribed in this section.

(E) When a birth occurs in a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the record shall show the actual place of birth insofar as can be determined.

(F)

(1) If the mother of a child was married at the time of either conception or birth or between conception and birth, the child shall be registered in the surname designated by the mother, and the name of the husband shall be entered on the certificate as the father of the child. The presumption of paternity shall be in accordance with section 3111.03 of the Revised Code.

(2) If the mother was not married at the time of conception or birth or between conception and birth, the child shall be registered by the surname designated by the mother. The name of the father of such child shall also be inserted on the birth certificate if both the mother and the father sign an acknowledgement of paternity affidavit before the birth record has been sent to the local registrar. If the father is not named on the birth certificate pursuant to division (F)(1) or (2) of this section, no other information about the father shall be entered on the record.

(G) When a man is presumed, found, or declared to be the father of a child, according to section 2105.26, sections 3111.01 to 3111.18, former section 3111.21, or sections 3111.38 to 3111.54 of the Revised Code, or the father has acknowledged the child as his child in an acknowledgment of paternity, and the acknowledgment has become final pursuant to section 2151.232, 3111.25, or 3111.821 of the Revised Code, and documentary evidence of such fact is submitted to the department of health in such form as the director may require, a new birth record shall be issued by the department which shall have the same overall appearance as the record which would have been issued under this section if a marriage had occurred before the birth of such child. Where handwriting is required to effect such appearance, the department shall supply it. Upon the issuance of such new birth record, the original birth record shall cease to be a public record. Except as provided in division (C) of section 3705.091 of the Revised Code, the original record and any documentary evidence supporting the new registration of birth shall be placed in an envelope which shall be sealed by the department and shall not be open to inspection or copy unless so ordered by a court of competent jurisdiction.

The department shall then promptly forward a copy of the new birth record to the local registrar of vital statistics of the district in which the birth occurred, and such local registrar shall file a copy of such new birth record along with and in the same manner as the other copies of birth records in such local registrar's possession. All copies of the original birth record in the possession of the local registrar or the probate court, as well as any and all index references to it, shall be destroyed. Such new birth record, as well as any certified or exact copy of it, when properly authenticated by a duly authorized person shall be prima-facie evidence in all courts and places of the facts stated in it.

(H) When a woman who is a legal resident of this state has given birth to a child in a foreign country that does not have a system of registration of vital statistics, a birth record may be filed in the office of vital statistics on evidence satisfactory to the director of health.

(I) Every birth certificate filed under this section on or after July 1, 1990, shall be accompanied by all social security numbers that have been issued to the parents of the child, unless the division of child support in the department of job and family services, acting in accordance with regulations prescribed under the "Family Support Act of 1988," 102 Stat. 2353, 42 U.S.C.A. 405, as amended, finds good cause for not requiring that the numbers be furnished with the certificate. The parents' social security numbers shall not be recorded on the certificate. The local registrar of vital statistics shall transmit the social security numbers to the state office of vital statistics in accordance with section 3705.07 of the Revised Code. No social security number obtained under this division shall be used for any purpose other than child support enforcement.

Effective Date: 10-31-2001



Section 3705.091 - Acknowledgment of paternity affidavits.

(A) If the natural mother and alleged father of a child sign an acknowledgment of paternity affidavit prepared pursuant to section 3111.31 of the Revised Code with respect to that child at the office of the local registrar, the local registrar shall provide a notary public to notarize the acknowledgment. The local registrar shall send a signed and notarized acknowledgment of paternity to the office of child support in the department of job and family services pursuant to section 3111.22 of the Revised Code. The local registrar shall send the acknowledgment no later than ten days after it has been signed and notarized. If the local registrar knows a man is presumed under section 3111.03 of the Revised Code to be the father of the child and that the presumed father is not the man who signed or is attempting to sign an acknowledgment with respect to the child, the local registrar shall not notarize or send the acknowledgment pursuant to this section.

(B) The local registrar of vital statistics shall provide an acknowledgment of paternity affidavit described in division (A) of this section to any person that requests it.

(C) The department of health shall store all acknowledgments of paternity affidavits it receives pursuant to section 3111.24 of the Revised Code. The department of health shall send to the office any acknowledgment the department is storing that the office requests. The department of health shall adopt rules pursuant to Chapter 119. of the Revised Code to govern the method of storage of the acknowledgments and to implement this section.

(D) The department of health and the department of job and family services shall enter into an agreement regarding expenses incurred by the department of health in comparing acknowledgment of paternity affidavits to birth records and storage of acknowledgment of paternity affidavits.

Effective Date: 03-22-2001



Section 3705.10 - Delayed birth certificate.

Any birth certificate submitted for filing eleven or more days after the birth occurred constitutes a delayed birth registration. A delayed birth certificate may be filed in accordance with rules which shall be adopted by the director of health. The rules shall include, but not be limited to, all of the following requirements for each delayed birth certificate filed on or after July 1, 1990:

(A) The certificate shall be accompanied by all social security numbers that have been issued to the parents of the child, unless the division of child support in the department of job and family services, acting in accordance with regulations prescribed under the "Family Support Act of 1988," 102 Stat. 2353, 42 U.S.C.A. 405, as amended, finds good cause for not requiring that the numbers be furnished with the certificate.

(B) The parents' social security numbers shall not be recorded on the certificate.

(C) The local registrar of vital statistics shall transmit the social security numbers to the state office of vital statistics in accordance with section 3705.07 of the Revised Code.

(D) No social security number obtained under this section shall be used for any purpose other than child support enforcement.

Effective Date: 07-01-2000



Section 3705.11 - Report of foundling child.

Whoever finds a living infant of unknown parentage shall immediately report such finding to the local registrar of vital statistics of the registration district in which the child is found, on a prescribed form which shall state:

(A) Date of finding;

(B) Place of finding;

(C) Sex of child;

(D) Race of the child;

(E) Approximate age of the child;

(F) Name and address of the person or institution with whom the child has been placed for care. The place where the child was found shall be known as the place of birth, and the date of birth shall be determined by approximation.

The person, superintendent, or manager of the institution with whom a foundling child is placed for care shall give such child a name within ten days and shall promptly report the name given to the local registrar of the registration district in which the child was found. The foundling report shall constitute the birth certificate for such foundling child and sections 3705.01 to 3705.29 of the Revised Code, relating to birth certificates or records, shall apply in the same manner and with the same effect to such report. If a foundling child is later identified and an original birth record is found or obtained, the foundling report shall cease to be a public record. Such foundling report shall be placed in an envelope which shall be sealed by the department and shall not be open to inspection or copy unless so ordered by a court of competent jurisdiction. All copies of the foundling report in the possession of the local registrar or the probate court as well as any and all index references thereto shall be destroyed.

Effective Date: 03-16-1989



Section 3705.12 - Issuance of new or foreign birth record after adoption - access to original record, adoption file.

(A)

(1) Upon receipt of the items sent by a probate court pursuant to section 3107.19 of the Revised Code concerning the adoption of a child born in this state whose adoption was decreed on or after January 1, 1964, the department of health shall issue, unless otherwise requested by the adoptive parents, a new birth record using the child's adopted name and the names of and data concerning the adoptive parents. The new birth record shall have the same overall appearance as the record that would have been issued under section 3705.09 of the Revised Code if the adopted child had been born to the adoptive parents. Where handwriting is required to effect that appearance, the department shall supply the handwriting.

(2) Upon the issuance of the new birth record, the original birth record shall cease to be a public record. The index references to the original birth record, including references that were not a public record under this section as it existed prior to the effective date of this amendment, are a public record under section 149.43 of the Revised Code. The department shall place the original birth record and the items sent by the probate court pursuant to section 3107.19 of the Revised Code in an adoption file and seal the file. The contents of the adoption file shall not be open to inspection, be copied, or be available for copying, except as follows:

(a) The department shall copy and provide an agency with a copy of the original birth record upon the presentation by the agency, by mail or in another reasonable manner, of a certified copy of an order issued by a probate judge under section 3107.41 of the Revised Code.

(b) The department shall inspect the file to determine the court involved for the purpose of division (D) of section 3107.09 or section 3107.091 or provide the name of that court to an agency under the circumstances described in division (B)(2)(b) of section 3107.41 of the Revised Code.

(c) The department shall make the file's contents available to an adopted person or adoptive parent in accordance with section 3107.47 of the Revised Code.

(d) The department shall inspect the file to assist a birth parent or birth sibling in finding the adopted person's name by adoption in accordance with section 3107.49 of the Revised Code.

(e) The department shall open the file to file a denial of release form under division (A) of section 3107.46 of the Revised Code or an authorization of release form under division (B) of that section.

(f) The department shall open the file to file a request from an adopted person under division (A) of section 3107.48 of the Revised Code or to remove and destroy the request pursuant to division (B) of that section.

(g) The court that decreed the adoption may order that the contents be made open for inspection or available for copying.

(3) The department of health shall promptly forward a copy of the new birth record to the local registrar of vital statistics of the district in which the birth occurred. The local registrar shall file a copy of the new birth record along with and in the same manner as the other copies of birth records in the registrar's possession of the local registrar. All copies of the original birth record and all other papers, documents, and index references pertaining to the original birth record in the possession of the local registrar or the probate court shall be destroyed, except that the probate court shall retain permanently in the file of the adoption proceedings information that is necessary to enable the court to identify both the child's original birth record and the child's new birth record.

(4) On receipt of the items sent by a probate court pursuant to section 3107.19 of the Revised Code concerning the adoption of a person born in a foreign country, the department of health shall issue a "foreign birth record" unless the adoptive parents or adopted person over eighteen years of age requests that such record not be issued.

On receipt of an order issued under section 3107.18 of the Revised Code, the department of health shall issue a foreign birth record.

A foreign birth record shall be the same in all respects as a birth record issued under division (A)(1) of this section, except that it shall show the actual country of birth. After registration of the birth record in the new name of the adopted person, the department shall place the items sent by the probate court in an adoption file and seal the file. The contents of the file shall not be open to inspection, be copied, or be available for copying, except as follows:

(a) The department shall copy and provide an agency with a copy of the original birth record if available, upon presentation by the agency by mail or in another reasonable manner of a certified copy of an order issued by a probate judge under section 3107.41 of the Revised Code.

(b) The department shall inspect the envelope to determine the court involved in an adoption for the purpose of division (D) of section 3107.09 or section 3107.091 or provide the name of that court to an agency under the circumstances described in division (B)(2)(b) of section 3107.41 of the Revised Code.

(c) The department shall make the file's contents available to an adopted person or adoptive parent in accordance with section 3107.47 of the Revised Code.

(d) The department shall inspect the file to examine the adoption certificate and to assist a birth parent or birth sibling in finding the adopted person's name by adoption in accordance with section 3107.49 of the Revised Code.

(e) The department shall open the file to file a denial of release form under division (A) of section 3107.46 of the Revised Code or an authorization of release form under division (B) of that section.

(f) The department shall open the file to file a request from an adopted person under division (A) of section 3107.48 of the Revised Code or to remove and destroy the request pursuant to division (B) of that section.

(g) The court that decreed the adoption may order that the contents of the envelope be made open for inspection or available for copying.

(5) A new birth record or foreign birth record, and any certified or exact copy of the new birth record or foreign birth record, when properly authenticated by a duly authorized person, shall be prima-facie evidence in all courts and places of the facts stated in the new birth record.

(B) When the adoption of a child whose birth occurred in this state is decreed by a court in another state and when the department of health has received, from the court that decreed the adoption, an official communication containing information similar to that contained in the certificate of adoption for adoptions decreed in this state, division (A) of this section shall apply to the child's case just as if the adoption had taken place in this state. The department shall place the original birth record and all papers and documents in its possession that pertain to the original birth record or to the adoption of the child in an adoption file and seal the file. Index references to the original birth record, including references that were not a public record under this section as it existed prior to the effective date of this amendment, are a public record under section 149.43 of the Revised Code. The contents of the file shall be open to inspection and be copied or available for copying, and a copy of an original birth record shall be provided, only as authorized by division (A) of this section for adoptions decreed in this state.

(C)

(1) No original birth record of any person whose birth occurred in this state and whose adoption was decreed prior to January 1, 1964, no birth record in the adopted name of any person whose birth occurred in this state and whose adoption was decreed prior to January 1, 1964, and no papers or documents that pertain to either such type of birth record or to the adoption of any such person shall be sealed on or after March 19, 1985.

(2) Original birth records of persons whose births occurred in this state and whose adoptions were decreed prior to January 1, 1964, and papers and documents that pertain to original birth records or to the adoptions of such persons, that are in the possession of the department of health, and that were sealed pursuant to division (C) of this section as it existed prior to March 19, 1985, or that were mistakenly or otherwise sealed, shall be open to inspection by and either shall be copied or made available for copying by, the adopting parents, the adopted person, or any lineal descendant of the adopted person, upon request. In all other cases, such an original birth record and such papers shall not be open to inspection, be copied, or be available for copying, except as follows:

(a) The department shall copy and provide an agency with a copy of the original birth record upon the presentation by the agency, by mail or in another reasonable manner, of a certified copy of an order issued by a probate judge under section 3107.41 of the Revised Code.

(b) The department shall inspect the file to determine the court involved in an adoption for the purpose of division (D) of section 3107.09 or section 3107.091 or provide the name of that court to an agency under the circumstances described in division (B)(2)(b) of section 3107.41 of the Revised Code.

(c) The department shall provide an adopted person a copy of the contents of the adoption file pursuant to division (B)(1) of section 3107.38 of the Revised Code.

(d) The court that decreed the adoption may order that the contents be made open for inspection or available for copying.

(3) Birth records in the adopted names of persons whose births occurred in this state and whose adoptions were decreed prior to January 1, 1964, and papers and documents that pertain to such birth records or to the adoptions of such persons, that are in the possession of the department, and that were sealed pursuant to division (D) of this section as it existed prior to March 19, 1985, shall be open to inspection by, and either shall be copied for or made available for copying by, the adopting parents, the adopted person, or any lineal descendant of the adopted person, upon request. In all other cases, such birth records and such papers and documents shall not be open to inspection, be copied, or be available for copying, except that the court that decreed the adoption may order that the contents be made open for inspection or available for copying.

(D) An adopted person whose birth occurred in this state, whose adoption was decreed prior to January 1, 1964, who did not have a new or reissued birth record in the person's the adopted person's adopted name prepared pursuant to division (C) or (D) of this section as those divisions existed prior to March 19, 1985, and whose adoption is in full force and effect, may apply to the department of health at any time for the preparation of a new birth record in the person's adopted name. Upon receipt of such an application, the department shall prepare a new birth record in the person's name, in accordance with, and in the form described in, division (A)(1) of this section. Upon the preparation of a birth record in that form, the original birth record of the applicant or the birth record issued in the adopted name of the applicant prior to January 1, 1964, that is being replaced, whichever is applicable, shall cease to be a public record; however, the department shall maintain that birth record and papers and documents that pertain to it or to the adoption of the applicant and upon request, the adoptive parents of the applicant, the applicant, or any lineal descendant of the applicant may inspect that birth record and those papers and records at all reasonable times and may copy it or any of them or obtain a copy of it or any of them at cost from the department. A birth record in an applicant's adopted name prepared by the department under this division, and any certified or exact copy of it that is properly authenticated by a duly authorized person, is prima-facie evidence in all courts and places of the facts stated in it.

The department promptly shall forward a copy of a birth record in an applicant's adopted name that is prepared under this division to the local registrar of vital statistics of the district in which the applicant's birth occurred. The local registrar shall file the copy along with, and in the same manner as, the other copies of birth records in the registrar's possession. All copies of the applicant's original birth record or the birth record issued in the applicant's adopted name prior to January 1, 1964, that is being replaced, and all other papers, documents, and index references pertaining to it that are in the possession of the local registrar or a probate court shall be destroyed, except that the probate court shall retain permanently in the file of adoption proceedings information that is necessary to enable the court to identify both the applicant's original birth record or birth record issued in the applicant's adopted name prior to January 1, 1964, that is being replaced, and the new birth record in the applicant's adopted name that is prepared pursuant to this division in accordance with, and in the form described in, division (A)(1) of this section.

Effective Date: 09-18-1996



Section 3705.13 - Filing court order of change of name - new birth certificate.

When a legal change of name of a person whose birth occurred in this state has been granted by a court, the office of vital statistics shall receive and file a certified copy of the court order legally changing the name. The court order shall be cross-referenced with the original birth record and the office of vital statistics shall issue a certification of birth containing the new name. Such certification shall disclose information that a legal change of name has been granted by a court.

Provided, if the original birth record was filed prior to the establishment of the division of vital statistics, a certified copy of the court order legally changing the name shall be received and filed with the probate court of the county wherein the birth occurred, instead of with the office of vital statistics. The court order shall be cross-referenced with the original birth record and upon request the probate court shall issue a birth record containing the new name. Such record shall disclose information that a legal change of name has been granted by the court.

Effective Date: 03-16-1989



Section 3705.131 - [Repealed].

Effective Date: 12-15-1988



Section 3705.14 - Supplemental report for given name.

When a living child's birth is recorded without a given name, a supplemental report of such given name may be completed and presented within one year after the birth to the local registrar in the registration district where the birth occurred or to the office of vital statistics.

Effective Date: 03-16-1989



Section 3705.15 - Registration of unrecorded birth - correction of birth record.

Whoever claims to have been born in this state, and whose registration of birth is not recorded, or has been lost or destroyed, or has not been properly and accurately recorded, may file an application for registration of birth or correction of the birth record in the probate court of the county of the person's birth or residence or the county in which the person's mother resided at the time of the person's birth. If the person is a minor the application shall be signed by either parent or the person's guardian.

(A) An application to correct a birth record shall set forth all of the available facts required on a birth record and the reasons for making the application, and shall be verified by the applicant. Upon the filing of the application the court may fix a date for a hearing , which shall not be less than seven days after the filing date. The court may require one publication of notice of the hearing in a newspaper of general circulation in the county at least seven days prior to the date of the hearing. The application shall be supported by the affidavit of the physician in attendance. If an affidavit is not available the application shall be supported by the affidavits of at least two persons having knowledge of the facts stated in the application, by documentary evidence, or by other evidence the court deems sufficient.

The probate judge, if satisfied that the facts are as stated, shall make an order correcting the birth record, except that in the case of an application to correct the date of birth, the judge shall make the order only if any date shown as the date the attending physician signed the birth record or the date the local registrar filed the record is consistent with the corrected date of birth. If supported by sufficient evidence, the judge may include in an order correcting the date of birth an order correcting the date the attending physician signed the birth record or the date the local registrar filed the record.

(B) An application of a person whose registration of birth is not recorded, or has been lost or destroyed, must comply with division (A) of this section. Upon the filing of the application the court may fix a date for a hearing, which shall not be less than seven days after the filing date. The court may require one publication of notice of the hearing in a newspaper of general circulation in the county at least seven days prior to the date of the hearing. The probate judge, or a special master commissioner, shall personally examine the applicant in open court and shall take sworn testimony on the application which shall include the testimony of at least two credible witnesses, or clear and convincing documentary evidence. The probate court may conduct any necessary investigation, and shall permit the applicant and all witnesses presented to be cross-examined by any interested person, or by the prosecuting attorney of the county. When a witness or the applicant is unable to appear in open court, the court may authorize the taking of the witness's or applicant's deposition. The court may cause a complete record to be taken of the hearing, shall file it with the other papers in the case, and may order the transcript of the testimony to be filed and made a matter of record in the court. Upon being satisfied that notice of the hearing on the application has been given by publication, if required, and that the claim of the applicant is true, the court shall make a finding upon all the facts required on a birth record, and shall order the registration of the birth of the applicant. The court shall forthwith transmit to the director of health a certified summary of its finding and order, on a form prescribed by the director, who shall file it in the records of the central division of vital statistics.

(C) The director may forward a copy of the summary for the registration of a birth in the director's office to the appropriate local registrar of vital statistics.

A certified copy of the birth record corrected or registered by court order as provided in this section shall have the same legal effect for all purposes as an original birth record.

The application, affidavits, findings, and orders of the court, together with a transcript of the testimony if ordered by the court, for the correction of a birth record or for the registration of a birth, shall be recorded in a book kept for that purpose and shall be properly indexed. The book shall become a part of the records of the probate court.

(D)

(1) Except as provided in division (D)(2) of this section, whenever a correction is ordered in a birth record under division (A) of this section, the court ordering the correction shall forthwith forward to the department of health a certified copy of the order containing such information as will enable the department to prepare a new birth record. Thereupon, the department shall record a new birth record using the correct information supplied by the court and the new birth record shall have the same overall appearance as the original record which would have been issued under this chapter. Where handwriting is required to effect that appearance, the department shall supply it. Upon the preparation and filing of the new birth record, the original birth record and index references shall cease to be a public record. The original record and all other information pertaining to it shall be placed in an envelope which shall be sealed by the department, and its contents shall not be open to inspection or copy unless so ordered by the probate court of the county that ordered the correction.

The department shall promptly forward a copy of the new birth record to the local registrar of vital statistics of the district in which the birth occurred and the local registrar shall file a copy of the new birth record along with and in the same manner as the other copies of birth records in the local registrar's possession. All copies of the original birth record, as well as any and all other papers, documents, and index references pertaining to it, in the possession of the local registrar shall be destroyed. The probate court shall retain permanently in the file of its proceedings such information as will enable the court to identify both the original birth record and the new birth record.

The new birth record, as well as any certified copies of it when properly authenticated by a duly authorized person, shall be prima-facie evidence in all courts and places of the facts therein stated.

(2) If the correction ordered in the birth record under division (A) of this section involves a change in the date of birth of the applicant and the department of health determines that the corrected date of birth is inconsistent with the date shown as the date the attending physician signed the birth record or the date the local registrar filed the record, the department shall request that the court reconsider the order and, if appropriate, make a new order in which the dates are consistent. If the court does not make a new order within a reasonable time, instead of issuing a new birth record, the department shall file and record the court's order in the same manner as other birth records and make a cross-reference on the original and on the corrected record.

(E) The probate court shall assess costs of registering a birth or correcting a birth record under this section against the person who makes application for the registration or correction.

Effective Date: 04-02-1996



Section 3705.16 - Statement of facts in certificates - death certificate.

(A) For purposes of this section notwithstanding section 3705.01 of the Revised Code, "fetal death" does not include death of the product of human conception prior to twenty weeks of gestation.

(B) Each death or fetal death that occurs in this state shall be registered with the local registrar of vital statistics of the district in which the death or fetal death occurred, by the funeral director or other person in charge of the final disposition of the remains. The personal and statistical information in the death or fetal death certificate shall be obtained from the best qualified persons or sources available, by the funeral director or other person in charge of the final disposition of the remains. The statement of facts relating to the disposition of the body and information relative to the armed services referred to in section 3705.19 of the Revised Code shall be signed by the funeral director or other person in charge of the final disposition of the remains.

(C) The funeral director or other person in charge of the final disposition of the remains shall present the death or fetal death certificate to the attending physician of the decedent, the coroner, or the medical examiner, as appropriate for certification of the cause of death. If a death or fetal death occurs under any circumstances mentioned in section 313.12 of the Revised Code, the coroner in the county in which the death occurs, or a deputy coroner, medical examiner, or deputy medical examiner serving in an equivalent capacity, shall certify the cause of death unless that death was reported to the coroner, deputy coroner, medical examiner, or deputy medical examiner and that person, after a preliminary examination, declined to assert jurisdiction with respect to the death or fetal death. A physician other than the coroner in the county in which a death or fetal death occurs, or a deputy coroner, medical examiner, or deputy medical examiner serving in an equivalent capacity, may certify only those deaths that occur under natural circumstances.

The medical certificate of death shall be completed and signed by the physician who attended the decedent or by the coroner or medical examiner, as appropriate, within forty-eight hours after the death or fetal death. A coroner or medical examiner may satisfy the requirement of signing a medical certificate showing the cause of death or fetal death as pending either by stamping it with a stamp of the coroner's or medical examiner's signature or by signing it in the coroner's or medical examiner's own hand, but the coroner or medical examiner shall sign any other medical certificate of death or supplementary medical certification in the coroner's or medical examiner's own hand.

(D) Any death certificate registered pursuant to this section shall contain the social security number of the decedent, if available. A social security number obtained under this section is a public record under section 149.43 of the Revised Code.

Effective Date: 01-01-1998; 08-17-2006; 2008 SB175 09-12-2008



Section 3705.17 - Burial permit required - records to be kept.

The body of a person whose death occurs in this state shall not be interred, deposited in a vault or tomb, cremated, or otherwise disposed of by a funeral director until a burial permit is issued by a local registrar or sub-registrar of vital statistics. No such permit shall be issued by a local registrar or sub-registrar until a satisfactory death, fetal death, or provisional death certificate is filed with the local registrar or sub-registrar. When the medical certification as to the cause of death cannot be provided by the attending physician or coroner prior to burial, for sufficient cause, as determined by rule of the director of health, the funeral director may file a provisional death certificate with the local registrar or sub-registrar for the purpose of securing a burial or burial-transit permit. When the funeral director files a provisional death certificate to secure a burial or burial-transit permit, the funeral director shall file a satisfactory and complete death certificate within five days after the date of death. The director of health, by rule, may provide additional time for filing a satisfactory death certificate. A burial permit authorizing cremation shall not be issued upon the filing of a provisional certificate of death.

When a funeral director or other person obtains a burial permit from a local registrar or sub-registrar, the registrar or sub-registrar shall charge a fee of three dollars for the issuance of the burial permit. Two dollars and fifty cents of each fee collected for a burial permit shall be paid into the state treasury to the credit of the division of real estate in the department of commerce to be used by the division in discharging its duties prescribed in Chapter 4767. of the Revised Code and the Ohio cemetery dispute resolution commission created by section 4767.05 of the Revised Code. A local registrar or sub-registrar shall transmit payments of that portion of the amount of each fee collected under this section to the treasurer of state on a quarterly basis or more frequently, if possible. The director of health, by rule, shall provide for the issuance of a burial permit without the payment of the fee required by this section if the total cost of the burial will be paid by an agency or instrumentality of the United States, the state or a state agency, or a political subdivision of the state.

The director of commerce may by rule adopted in accordance with Chapter 119. of the Revised Code reduce the total amount of the fee required by this section and that portion of the amount of the fee required to be paid to the credit of the division of real estate for the use of the division and the Ohio cemetery dispute resolution commission, if the director determines that the total amount of funds the fee is generating at the amount required by this section exceeds the amount of funds the division of real estate and the commission need to carry out their powers and duties prescribed in Chapter 4767. of the Revised Code.

No person in charge of any premises in which interments or cremations are made shall inter or cremate or otherwise dispose of a body, unless it is accompanied by a burial permit. Each person in charge of a cemetery, crematory, or other place of disposal shall indorse upon a burial permit the date of interment, cremation, or other disposal and shall retain such permits for a period of at least five years. The person in charge shall keep an accurate record of all interments, cremations, or other disposal of dead bodies, made in the premises under the person's charge, stating the name of the deceased person, place of death, date of burial, cremation, or other disposal, and name and address of the funeral director. Such record shall at all times be open to public inspection.

Effective Date: 09-22-2000



Section 3705.18 - Authorization for final disposition of body transported into state.

When a death occurs outside the state and the body is transported into this state for burial or other disposition, the body must be accompanied by an authorization for final disposition issued in accordance with the laws and health regulations of the place where death occurred. The authorization that accompanied the body shall be accepted as authorization for burial, cremation, or other disposal in Ohio. The person in charge of place of burial shall endorse and forward the authorization for final disposition that accompanied the body to the local registrar of vital statistics of the registration district in which burial was made.

Effective Date: 03-16-1989



Section 3705.181 - Amended and Renumbered RC 3705.13.

Effective Date: 03-16-1989



Section 3705.19 - Death certificate to state whether deceased served in the armed forces.

(A) If the deceased served in the armed forces of the United States, the death certificate shall include a statement of the branch of service in which he served, the date of entry into service, the date and type of discharge from such service, and information to show the name and location of the place where the deceased was buried or cremated, date of burial or cremation, and the location, lot, and grave number of the deceased's burial.

(B) Whenever the remains of a deceased person are transported into this state for burial or other disposition, the funeral director having responsibility for disposition of the remains shall ascertain from the best qualified persons or sources available whether or not the deceased was a member of the armed forces of the United States. If the director finds the deceased was a member, he shall also obtain from such persons or sources and shall transcribe on a form prescribed by the director of health, the deceased's branch of service, date of entry into service, date and type of separation or discharge from service, date of birth, state of birth, date of death, date of burial, the name and location of the cemetery, and the lot and grave number where the deceased is buried. The funeral director shall sign the completed form and submit it to the local registrar of vital statistics. If the director is unable to ascertain whether or not the deceased was a member of the armed forces of the United States or ascertains that the deceased was not a member, he shall enter such information on the form.

If no funeral director is responsible for the disposition of the remains of the deceased, the person in charge of the disposition, except a person who is customarily in charge only of the premises where burials or cremations take place, shall perform the duties required by this division.

(C) At intervals not to exceed three months, the department of health shall forward to the adjutant general a summary of information concerning deceased members and former members of the armed forces of the United States, including those who died outside this state, but whose remains were buried or received for other final disposition in this state. The summary shall state the name, date of birth, state of birth, date of death, date of entry into service, date and type of separation or discharge from service, branch of service, date of burial, place of burial, and location of grave. At the same time the department forwards this summary to the adjutant general, it shall forward to each county recorder that portion of the summary that relates to burials made, and grave locations situated, within the county. After the summary is sent to the adjutant general, the forms specified in division (B) of this section may be disposed of.

Effective Date: 03-16-1989



Section 3705.20 - Fetal death certificate.

(A) The fetal death of the product of human conception of at least twenty weeks of gestation shall be registered on a fetal death certificate.

On application of either parent, the fetal death of the product of human conception prior to twenty weeks of gestation shall be registered on a fetal death certificate, except that the fetal death certificate shall not list the cause of death.

The parent shall include with the application a copy of the statement required by division (B)(1) of section 3727.16 or division (B)(1) of section 4731.82 of the Revised Code. If the father submits the application, he shall also include with it a signed and notarized document from the mother attesting that she voluntarily provided the father with a copy of the statement.

A fetal death certificate for the product of human conception prior to twenty weeks gestation is not proof of a live birth for purposes of federal, state, and local taxes.

(B) The product of human conception that suffers a fetal death of at least twenty weeks of gestation occurring in Ohio shall not be interred, deposited in a vault or tomb, cremated, or otherwise disposed of by a funeral director or other person until a fetal death certificate or provisional death certificate has been filed with and a burial permit is issued by the local registrar of vital statistics of the registration district in which the fetal death occurs, or the body is found.

A burial permit for the product of human conception that suffers a fetal death prior to twenty weeks of gestation shall be issued by the local registrar of vital statistics of the registration district in which the fetal death occurs if either parent files a fetal death certificate with that registrar.

(C)

(1) The department of health and the local registrar shall keep a separate record and index record of fetal death certificates.

(2) The personal or statistical information on the fetal death certificate shall be obtained by the funeral director or other person in charge of interment or cremation from the best qualified persons or sources available.

Effective Date: 03-16-1989; 2008 SB175 09-12-2008



Section 3705.21 - Registration of marriages, divorces, dissolutions, annulments and corrections of marriage certificate.

All marriages taking place within the state, all divorces, dissolutions, and annulments of marriages decreed by a court of this state, and all corrections of certificates of marriage shall be registered with the office of vital statistics of the department of health. On or before the tenth day of each month, the probate judge of each county shall forward to the department on a form prescribed and furnished by the director of health a certified abstract of each marriage record made by the probate judge during the preceding month.

The clerk of the court of common pleas, on or before the tenth day of each month, shall send to the department on a form to be prescribed and furnished by the director a certified abstract of all decrees of divorce, dissolution, and annulment of marriage and orders correcting certificates of marriage that the clerk recorded during the preceding month. The office of vital statistics shall record and index all records received under this section.

Effective Date: 05-15-1996



Section 3705.22 - Birth certificate to be amended to correct errors.

Whenever it is alleged that the facts stated in any birth, fetal death, or death record filed in the department of health are not true, the director may require satisfactory evidence to be presented in the form of affidavits, amended records, or certificates to establish the alleged facts. When established, the original record or certificate shall be supplemented by the affidavit or the amended certificate or record information.

An affidavit in a form prescribed by the director shall be sworn to by a person having personal knowledge of the matter sought to be corrected. Medical certifications contained on fetal death or death records may be corrected only by the person whose name appears on the original record as attending physician or by the coroner of the county in which the death occurred.

The amended birth record shall be signed by the person who attended the birth and the informant or informants whose names appear on the original record. The amended death or fetal death record shall be signed by the physician or coroner, funeral director, and informant whose names appear on the original record.

An affidavit or amended record for the correction of the given name of a person shall have the signature of the person, if the person is age eighteen or older, or of both parents if the person is under eighteen, except that in the case of a child born out of wedlock, the mother's signature will suffice; in the case of the death or incapacity of either parent, the signature of the other parent will suffice; in the case of a child not in the custody of his parents, the signature of the guardian or agency having the custody of the child will suffice; and in the case of a child whose parents are deceased, the signature of another person who knows the child will suffice.

Once a correction or amendment of an item is made on a vital record, that item shall not be corrected or amended again except on the order of a court of this state or the request of a court of another state or jurisdiction.

The director may refuse to accept an affidavit or amended certificate or record that appears to be submitted for the purpose of falsifying the certificate or record.

A certified copy of a certificate or record issued by the department of health shall show the information as originally given and the corrected information, except that an electronically produced copy need indicate only that the certificate or record was corrected and the item that was corrected.

Effective Date: 03-16-1989



Section 3705.23 - Copies of vital records.

(A)

(1) Except as otherwise provided in this section, the director of health, the state registrar, or a local registrar, on receipt of a signed application and the fee specified in section 3705.24 of the Revised Code, shall issue a certified copy of a vital record, or of a part of a vital record, in the director's or registrar's custody to any applicant, unless the vital record has ceased to be a public record pursuant to section 3705.09, 3705.11, 3705.12, or 3705.15 of the Revised Code. The certified copy shall show the date the vital record was registered by the local registrar.

(2) A certified copy of a vital record may be made by a mechanical, electronic, or other reproduction process. It shall be certified as a true copy by the director, state registrar, or local registrar who has custody of the record and shall include the date of issuance, the name of the issuing officer, the signature of the officer or an authorized facsimile of the signature, and the seal of the issuing office.

(3) A certified copy of a vital record or of any part of a vital record, issued in accordance with this section, shall be considered for all purposes the same as the original and shall be prima-facie evidence of the facts stated in it in all courts and places.

(4)

(a) Information contained in the "information for medical and health use only" section of a birth record shall not be included as part of a certified copy of the birth record unless the information specifically is requested by the individual to whose birth the record attests, either of the individual's parents or the individual's guardian, a lineal descendant, or an official of the federal or state government or of a political subdivision of the state charged by law with detecting or prosecuting crime.

(b) Except as provided in division (A)(4)(a) of this section, neither the office of vital statistics nor a local registrar shall disclose information contained in the "information for medical and health use only" section of a birth record unless a court, for good cause shown, orders disclosure of the information or the state registrar specifically authorizes release of the information for statistical or research purposes under conditions the state registrar, subject to the approval of the director of health, shall establish by rule.

(B)

(1) Unless the applicant specifically requests a certified copy, the director, the state registrar, or a local registrar, on receipt of a signed application for a birth record and the fee specified in section 3705.24 of the Revised Code, may issue a certification of birth, and the certification of birth shall contain at least the name, sex, date of birth, registration date, and place of birth of the person to whose birth the record attests and shall attest that the person's birth has been registered. A certification of birth shall be prima-facie evidence of the facts stated in it in all courts and places.

(2) The director or the state registrar, on the receipt of a signed application for an heirloom certification of birth and the fee specified in section 3705.24 of the Revised Code, may issue an heirloom certification of birth. The director shall prescribe by rule guidelines for the form of an heirloom certification of birth, and the guidelines shall require the heirloom certification of birth to contain at least the name, sex, date of birth, registration date, and place of birth of the person to whose birth the record attests and to attest that the person's birth has been registered. An heirloom certification of birth shall be prima-facie evidence of the facts stated in it in all courts and places.

(3) The director or the state registrar, on the receipt of an application signed by either parent, shall issue a certificate recognizing the delivery of a stillborn infant. The director shall prescribe guidelines by rule for the form of the certificate. The guidelines shall require that the certificate contain at least the name, sex, date of delivery, and place of delivery. The director or the state registrar shall charge no fee for the certificate. A certificate recognizing the delivery of a stillborn infant is not proof of a live birth for purposes of federal, state, and local taxes.

(C) On evidence that a birth certificate was registered through misrepresentation or fraud, the state registrar may withhold the issuance of a certified copy of the birth record or a certification of birth until a court makes a determination that no misrepresentation or fraud occurred.

Effective Date: 09-26-2003



Section 3705.24 - Fees - annual certification by director of health to county treasurers.

(A)

(1) The director of health shall, in accordance with section 111.15 of the Revised Code, adopt rules prescribing fees for the following items or services provided by the state office of vital statistics:

(a) Except as provided in division (A)(4) of this section:

(i) A certified copy of a vital record or a certification of birth;

(ii) A search by the office of vital statistics of its files and records pursuant to a request for information, regardless of whether a copy of a record is provided;

(iii) A copy of a record provided pursuant to a request.

(b) Replacement of a birth certificate following an adoption, legitimation, paternity determination or acknowledgement, or court order;

(c) Filing of a delayed registration of a vital record;

(d) Amendment of a vital record that is requested later than one year after the filing date of the vital record;

(e) Any other documents or services for which the director considers the charging of a fee appropriate.

(2) Fees prescribed under division (A)(1)(a) of this section shall not be less than twelve dollars.

(3) Fees prescribed under division (A)(1) of this section shall be collected in addition to any fees required by sections 3109.14 and 3705.242 of the Revised Code.

(4) Fees prescribed under division (A) of this section shall not apply to certifications issued under division (H) of this section or copies provided under section 3705.241 of the Revised Code.

(B) In addition to the fees prescribed under division (A) of this section or section 3709.09 of the Revised Code, the office of vital statistics, the board of health of a city or general health district, or a local registrar of vital statistics who is not a salaried employee of a city or general health district shall charge a five-dollar fee for each certified copy of a vital record and each certification of birth. This fee shall be deposited in the general operations fund created under section 3701.83 of the Revised Code and be used to support the operations, the modernization, and the automation of the vital records program in this state. A board of health or a local registrar shall forward all fees collected under this division to the department of health not later than thirty days after the end of each calendar quarter.

(C) Except as otherwise provided in division (H) of this section, and except as provided in section 3705.241 of the Revised Code, fees collected by the director of health under sections 3705.01 to 3705.29 of the Revised Code shall be paid into the state treasury to the credit of the general operations fund created by section 3701.83 of the Revised Code. Except as provided in division (B) or (I) of this section, money generated by the fees shall be used only for administration and enforcement of this chapter and the rules adopted under it. Amounts submitted to the department of health for copies of vital records or services in excess of the fees imposed by this section shall be dealt with as follows:

(1) An overpayment of two dollars or less shall be retained by the department and deposited in the state treasury to the credit of the general operations fund created by section 3701.83 of the Revised Code.

(2) An overpayment in excess of two dollars shall be returned to the person who made the overpayment.

(D) If a local registrar is a salaried employee of a city or a general health district, any fees the local registrar receives pursuant to section 3705.23 of the Revised Code shall be paid into the general fund of the city or the health fund of the general health district.

Each local registrar of vital statistics, or each health district where the local registrar is a salaried employee of the district, shall be entitled to a fee for each birth, fetal death, death, or military service certificate properly and completely made out and registered with the local registrar or district and correctly copied and forwarded to the office of vital statistics in accordance with the population of the primary registration district at the last federal census. The fee for each birth, fetal death, death, or military service certificate shall be:

(1) In primary registration districts of over two hundred fifty thousand, twenty cents;

(2) In primary registration districts of over one hundred twenty-five thousand and less than two hundred fifty thousand, sixty cents;

(3) In primary registration districts of over fifty thousand and less than one hundred twenty-five thousand, eighty cents;

(4) In primary registration districts of less than fifty thousand, one dollar.

(E) The director of health shall annually certify to the county treasurers of the several counties the number of birth, fetal death, death, and military service certificates registered from their respective counties with the names of the local registrars and the amounts due each registrar and health district at the rates fixed in this section. Such amounts shall be paid by the treasurer of the county in which the registration districts are located. No fees shall be charged or collected by registrars except as provided by this chapter and section 3109.14 of the Revised Code.

(F) A probate judge shall be paid a fee of fifteen cents for each certified abstract of marriage prepared and forwarded by the probate judge to the department of health pursuant to section 3705.21 of the Revised Code. The fee shall be in addition to the fee paid for a marriage license and shall be paid by the applicants for the license.

(G) The clerk of a court of common pleas shall be paid a fee of one dollar for each certificate of divorce, dissolution, and annulment of marriage prepared and forwarded by the clerk to the department pursuant to section 3705.21 of the Revised Code. The fee for the certified abstract of divorce, dissolution, or annulment of marriage shall be added to the court costs allowed in these cases.

(H) The fee for an heirloom certification of birth issued pursuant to division (B)(2) of section 3705.23 of the Revised Code shall be an amount prescribed by rule by the director of health plus any fee required by section 3109.14 of the Revised Code. In setting the amount of the fee, the director shall establish a surcharge in addition to an amount necessary to offset the expense of processing heirloom certifications of birth. The fee prescribed by the director of health pursuant to this division shall be deposited into the state treasury to the credit of the heirloom certification of birth fund which is hereby created. Money credited to the fund shall be used by the office of vital statistics to offset the expense of processing heirloom certifications of birth. However, the money collected for the surcharge, subject to the approval of the controlling board, shall be used for the purposes specified by the family and children first council pursuant to section 121.37 of the Revised Code.

(I)

(1) Four dollars of each fee collected by the board of health of a city or general health district for a certified copy of a vital record or a certification of birth shall be transferred to the office of vital statistics not later than thirty days after the end of each calendar quarter. The amount collected shall be used to support public health systems. Of each four dollars collected, one dollar shall be used by the director of health to pay subsidies to boards of health. The subsidies shall be distributed in accordance with the same formula established under section 3701.342 of the Revised Code for the distribution of state health district subsidy funds to boards of health and local health departments.

(2) Four dollars of each fee collected by a local registrar of vital statistics who is not a salaried employee of a city or general health district, for a certified copy of a vital record or certification of birth, shall be transferred to the office of vital statistics not later than thirty days after the end of each calendar quarter. The amount collected shall be used to support public health systems.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 09-29-2005; 2007 HB119 09-29-2007



Section 3705.241 - Fee for copy of adoption file - adoption records fund.

Not later than ninety days after the effective date of this section, the director of health shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the fee for providing a copy of the contents of an adoption file pursuant to sections 3107.38 and 3107.47 of the Revised Code.

The director shall deposit fees collected under this section in the adoption records fund, which is hereby created in the state treasury. The department shall use the money in the fund to perform its duties under section 3107.38 and sections 3107.45 to 3107.53 of the Revised Code.

Effective Date: 06-20-1996



Section 3705.242 - [Effective Until 7/1/2013] Fee for copy of birth or death records - divorce decree filing fee.

(A)

(1) The director of health, a person authorized by the director, a local commissioner of health, or a local registrar of vital statistics shall charge and collect a fee of one dollar and fifty cents for each certified copy of a birth record, each certification of birth, and each copy of a death record. The fee is in addition to the fee imposed by section 3705.24 or any other section of the Revised Code. A local commissioner of health or local registrar of vital statistics may retain an amount of each additional fee collected, not to exceed three per cent of the amount of the additional fee, to be used for costs directly related to the collection of the fee and the forwarding of the fee to the department of health.

The additional fees collected by the director of health or a person authorized by the director and the additional fees collected but not retained by a local commissioner of health or a local registrar of vital statistics shall be forwarded to the department of health not later than thirty days following the end of each quarter. Not later than two days after the fees are forwarded to the department each quarter, the department shall pay the collected fees to the treasurer of state in accordance with rules adopted by the treasurer of state under section 113.08 of the Revised Code.

(2) On the filing of a divorce decree under section 3105.10 or a decree of dissolution under section 3105.65 of the Revised Code, a court of common pleas shall charge and collect a fee of five dollars and fifty cents. The fee is in addition to any other court costs or fees. The county clerk of courts may retain an amount of each additional fee collected, not to exceed three per cent of the amount of the additional fee, to be used for costs directly related to the collection of the fee and the forwarding of the fee to the treasurer of state. The additional fees collected, but not retained, under division (A)(2) of this section shall be forwarded to the treasurer of state not later than twenty days following the end of each month.

(B) The treasurer of state shall deposit the fees paid or forwarded under this section in the state treasury to the credit of the family violence prevention fund, which is hereby created. A person or government entity that fails to pay or forward the fees in a timely manner, as determined by the treasurer of state, shall send to the treasurer of state, in addition to the fees, a penalty equal to ten per cent of the fees.

The treasurer of state shall invest the moneys in the fund. All earnings resulting from investment of the fund shall be credited to the fund, except that actual administration costs incurred by the treasurer of state in administering the fund may be deducted from the earnings resulting from investments. The amount that may be deducted shall not exceed three per cent of the total amount of fees credited to the fund in each fiscal year. The balance of the investment earnings shall be credited to the fund.

(C) The director of public safety shall use money credited to the fund to provide grants to family violence shelters in Ohio and to operate the division of criminal justice services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-29-2005; 03-30-2006; 2007 HB67 07-03-2007

This section is set out twice. See also § 3705.242, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3705.242 - [Effective 7/1/2013] Fee for copy of birth or death records - divorce decree filing fee.

(A)

(1) The director of health, a person authorized by the director, a local commissioner of health, or a local registrar of vital statistics shall charge and collect a fee of one dollar and fifty cents for each certified copy of a birth record, each certification of birth, and each copy of a death record. The fee is in addition to the fee imposed by section 3705.24 or any other section of the Revised Code. A local commissioner of health or local registrar of vital statistics may retain an amount of each additional fee collected, not to exceed three per cent of the amount of the additional fee, to be used for costs directly related to the collection of the fee and the forwarding of the fee to the department of health.

The additional fees collected by the director of health or a person authorized by the director and the additional fees collected but not retained by a local commissioner of health or a local registrar of vital statistics shall be forwarded to the department of health not later than thirty days following the end of each quarter. Not later than two days after the fees are forwarded to the department each quarter, the department shall pay the collected fees to the treasurer of state in accordance with rules adopted by the treasurer of state under section 113.08 of the Revised Code.

(2) On the filing of a divorce decree under section 3105.10 or a decree of dissolution under section 3105.65 of the Revised Code, a court of common pleas shall charge and collect a fee of five dollars and fifty cents. The fee is in addition to any other court costs or fees. The county clerk of courts may retain an amount of each additional fee collected, not to exceed three per cent of the amount of the additional fee, to be used for costs directly related to the collection of the fee and the forwarding of the fee to the treasurer of state. The additional fees collected, but not retained, under division (A)(2) of this section shall be forwarded to the treasurer of state not later than twenty days following the end of each month.

(B) The treasurer of state shall deposit the fees paid or forwarded under this section in the state treasury to the credit of the family violence prevention fund, which is hereby created. A person or government entity that fails to pay or forward the fees in the manner described in this section, shall send to the department of public safety a penalty equal to ten per cent of the fees. The department of public safety shall forward all collected late fees to the treasurer of state for deposit into the family violence prevention fund in accordance with rules adopted by the treasurer of state under section 113.08 of the Revised Code.

The treasurer of state shall invest the moneys in the fund. All earnings resulting from investment of the fund shall be credited to the fund, except that actual administration costs incurred by the treasurer of state in administering the fund may be deducted from the earnings resulting from investments. The amount that may be deducted shall not exceed three per cent of the total amount of fees credited to the fund in each fiscal year. The balance of the investment earnings shall be credited to the fund.

(C) The director of public safety shall use money credited to the fund to provide grants to family violence shelters in Ohio and to operate the division of criminal justice services.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-29-2005; 03-30-2006; 2007 HB67 07-03-2007

This section is set out twice. See also § 3705.242, effective until 7/1/2013.



Section 3705.25 - Local registrar, deputy registrar or sub-registrar to be removed for failing to discharge official duties.

A local registrar of vital statistics, deputy registrar, or sub-registrar who fails to discharge official duties shall, on a recommendation of the health commissioner, forthwith be removed from office by the board of health of the health district that constitutes the primary registration district or, in the case of a local registrar serving a combined primary registration district, by the joint action of the boards of health of the health districts that constitute the combined district.

Effective Date: 02-12-2001



Section 3705.251 - Amended and Renumbered RC 3705.19.

Effective Date: 03-16-1989



Section 3705.26 - Demand for information by state registrar.

Any person having knowledge of the facts shall furnish such information as he may possess regarding any birth, fetal death, or death upon demand of the state registrar.

Effective Date: 03-16-1989



Section 3705.27 - Matching of birth and death records to protect integrity of vital records.

The director of health may match birth records and death records in accordance with written standards which he shall promulgate in order to protect the integrity of vital records and prevent the fraudulent use of birth records of deceased persons, to prove beyond a reasonable doubt the fact of death, and to post the facts of death to the appropriate birth record. Copies made of birth records marked "deceased" shall be similarly marked "deceased."

Effective Date: 03-16-1989



Section 3705.28 - Prior records valid.

This chapter applies to all birth, fetal death, or death certificates and records, and reports of marriage, divorce, dissolution of marriage, or annulment of marriage received by the department of health prior to the effective date of this section and in the custody of the state registrar or a local registrar, but nothing in this chapter affects the validity of any certificate, record, or report created or filed prior to the effective date of this section.

Effective Date: 03-16-1989



Section 3705.29 - Prohibited acts.

(A) No person shall do any of the following:

(1) Purposely make any false statement in a certificate, record, or report required by this chapter or in an application or amendment of it, or purposely supply false information with the intent that that information be used in the preparation of any such report, record, or certificate, or amendment of it;

(2) Without lawful authority and with intent to deceive, counterfeit, alter, amend, or mutilate any certificate, record, or report required by this chapter or any certified copy of it;

(3) Purposely obtain, possess, use, sell, furnish, or attempt to obtain, possess, use, sell, or furnish to another for the purpose of deception any certificate, record, or report required by this chapter or any certified copy of it, or any certificate, record, or report that is counterfeit, altered, or amended or false in whole or part;

(4) Purposely obtain, possess, use, sell, furnish, or attempt to obtain, possess, use, sell, or furnish to another for the purpose of deception any certificate, record, or report required by this chapter, or any certified copy of it, that relates to the birth of another person, whether living or dead;

(5) Without lawful authority, possess any certificate, record, or report required by this chapter or any copy of such a certificate, record, or report, knowing it to have been stolen or otherwise unlawfully obtained.

(B) No person employed by the office of vital statistics or a local registrar shall purposely furnish or possess a birth record or certified copy of a birth record with intent that it be used for deception.

(C) No person shall do any of the following:

(1) Purposely refuse to provide information required by this chapter or rules adopted under it;

(2) Purposely transport out of this state or accept for interment or other disposition a dead body without a permit required by this chapter;

(3) Knowingly prepare, issue, sell, or give any record or certificate that is alleged to be an original vital record or a certified copy of a vital record if the person knows or has reason to know that it is not an original vital record or a certified copy of a vital record;

(4) Refuse to comply with the requirements of this chapter or violate any of the provisions of this chapter.

(D) No officer or employee of the department of health shall knowingly reveal or provide any information contained in an adoption file maintained by the department under section 3705.12 of the Revised Code to any person, or knowingly reveal or provide the contents of an adoption file to any person, unless authorized to do so by section 3705.12 of the Revised Code.

(E) If a death, or a fetal death of at least twenty weeks of gestation, occurs under any circumstances mentioned in section 313.12 of the Revised Code, the coroner of the county in which the death or fetal death occurs, or a deputy coroner, medical examiner, or deputy medical examiner serving in an equivalent capacity, shall certify the cause of that death unless the death was reported to the coroner, deputy coroner, medical examiner, or deputy medical examiner and that person, after a preliminary examination, declined to assert jurisdiction with respect to the death or fetal death.

(F) No physician other than the coroner in the county in which a death, or a fetal death of at least twenty weeks of gestation, occurs, or a deputy coroner, medical examiner, or deputy medical examiner serving in an equivalent capacity, may certify any death or fetal death that occurs under any circumstances other than natural.

(G) If a death, or a fetal death of at least twenty weeks of gestation, occurs under any circumstances mentioned in section 313.12 of the Revised Code, no person shall knowingly present a death or fetal death certificate for the purpose of obtaining certification of the cause of death to any physician other than the coroner in the county in which the death or fetal death occurred, or to a deputy coroner, medical examiner, or deputy medical examiner serving in an equivalent capacity, unless that death or fetal death was reported to the coroner, deputy coroner, medical examiner, or deputy medical examiner and that person, after a preliminary examination, declined to assert jurisdiction with respect to the death or fetal death.

(H) No person, with intent to defraud or knowing that the person is facilitating a fraud, shall do either of the following:

(1) Certify a cause of death in violation of the prohibition of division (E) or (F) of this section;

(2) Obtain or attempt to obtain a certification of the cause of a death or fetal death in violation of the prohibition of division (G) of this section.

Effective Date: 09-18-1996; 08-17-2006; 2008 SB175 09-12-2008



Section 3705.30 - Statewide birth defects information system.

(A) As used in this section:

(1) "Freestanding birthing center" has the same meaning as in section 3702.141 of the Revised Code.

(2) "Hospital" means a hospital classified under section 3701.07 of the Revised Code as a general hospital or children's hospital.

(3) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) The director of health shall establish and, if funds for this purpose are available, implement a statewide birth defects information system for the collection of information concerning congenital anomalies, stillbirths, and abnormal conditions of newborns.

(C) If the system is implemented under division (B) of this section, all of the following apply:

(1) The director may require each physician, hospital, and freestanding birthing center to report to the system information concerning all patients under five years of age with a primary diagnosis of a congenital anomaly or abnormal condition. The director shall not require a hospital, freestanding birthing center, or physician to report to the system any information that is reported to the director or department of health under another provision of the Revised Code or Administrative Code.

(2) On request, each physician, hospital, and freestanding birthing center shall give the director or authorized employees of the department of health access to the medical records of any patient described in division (C)(1) of this section. The department shall pay the costs of copying any medical records pursuant to this division.

(3) The director may review vital statistics records and shall consider expanding the list of congenital anomalies and abnormal conditions of newborns reported on birth certificates pursuant to section 3705.08 of the Revised Code.

(D) A physician, hospital, or freestanding birthing center that provides information to the system under division (C) of this section shall not be subject to criminal or civil liability for providing the information.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-05-2000



Section 3705.31 - Purposes of system.

If implemented under section 3705.30 of the Revised Code, the birth defects information system may be used for all of the following purposes:

(A) To identify and describe congenital anomalies, stillbirths, and abnormal conditions of newborns;

(B) To detect trends and epidemics in congenital anomalies, stillbirths, and abnormal conditions of newborns;

(C) To quantify morbidity and mortality of congenital anomalies and abnormal conditions of newborns;

(D) To stimulate epidemiological research regarding congenital anomalies, stillbirths, and abnormal conditions of newborns;

(E) To identify risk factors for congenital anomalies, stillbirths, and abnormal conditions of newborns;

(F) To facilitate intervention in and prevention of congenital anomalies, stillbirths, and abnormal conditions of newborns;

(G) To facilitate access to treatment for congenital anomalies and abnormal conditions of newborns;

(H) To inform and educate the public about congenital anomalies, stillbirths, and abnormal conditions of newborns.

Effective Date: 10-05-2000



Section 3705.32 - Records are confidential - exceptions.

(A) Except as provided in this section, records received and information assembled by the birth defects information system pursuant to section 3705.30 of the Revised Code are confidential medical records.

(B)

(1) The director of health may use information assembled by the system to notify parents, guardians, and custodians of children with congenital anomalies or abnormal conditions of medical care and other services available for the child and family.

(2) The director may disclose information assembled by the system with the written consent of the parent or legal guardian of the child who is the subject of the information.

(C)

(1) Access to information assembled by the system shall be limited to the following persons and government entities:

(a) The director of health;

(b) Authorized employees of the department of health;

(c) Qualified persons or government entities that are engaged in demographic, epidemiological, or similar studies related to health and health care provision.

(2) The director shall give a person or government entity described in division (C)(1)(c) of this section access to the system only if the person or a representative of the person or government entity signs an agreement to maintain the system's confidentiality.

(3) The director shall maintain a record of all persons and government entities given access to the information in the system. The record shall include all of the following information:

(a) The name of the person who authorized access to the system;

(b) The name, title, and organizational affiliation of the person or government entity given access to the system;

(c) The dates the person or government entity was given access to the system;

(d) The specific purpose for which the person or government entity intends to use the information.

(4) The record maintained pursuant to division (C)(3) of this section is a public record, as defined in section 149.43 of the Revised Code.

(5) A person who violates an agreement described in division (C)(2) of this section may be denied further access to confidential information maintained by the director.

(D) The director may disclose information assembled by the system in summary, statistical, or other form that does not identify particular individuals or individual sources of information.

Effective Date: 10-05-2000



Section 3705.33 - Parent or legal guardian may request information concerning child to be removed from system.

As used in this section, "local health department" means a health department operated by the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

A child's parent or legal guardian who wants information concerning the child removed from the birth defects information system shall request from the local health department or the child's physician a form prepared by the director of health. On request, a local health department or physician shall provide the form to the child's parent or legal guardian. The individual providing the form shall discuss with the child's parent or legal guardian the information contained in the system. If the child's parent or legal guardian signs the form, the department or physician shall forward it to the director. On receipt of the signed form, the director shall remove from the system any information that identifies the child.

Effective Date: 10-05-2000



Section 3705.34 - [Repealed].

Effective Date: 10-05-2004



Section 3705.35 - Rules.

Not later than one hundred eighty days after the effective date of this section, the director of health shall, in consultation with the council created under section 3705.34 of the Revised Code, adopt rules in accordance with Chapter 119. of the Revised Code to do all of the following:

(A) Implement the birth defects information system;

(B) Specify the types of congenital anomalies and abnormal conditions of newborns to be reported to the system under section 3705.30 of the Revised Code;

(C) Establish reporting requirements for information concerning diagnosed congenital anomalies and abnormal conditions of newborns;

(D) Establish standards that must be met by persons or government entities that seek access to the system;

(E) Establish a form for use by parents or legal guardians who seek to have information regarding their children removed from the system and a method of distributing the form to local health departments, as defined in section 3705.33 of the Revised Code, and to physicians. The method of distribution must include making the form available on the internet.

Effective Date: 10-05-2000



Section 3705.36 - Annual report regarding system.

Three years after the date a birth defects information system is implemented pursuant to section 3705.30 of the Revised Code, and annually thereafter, the department of health shall prepare a report regarding the birth defects information system. The council created under section 3705.34 of the Revised Code shall, not later than two years after the date a birth defects information system is implemented, specify the information the department is to include in each report. The department shall file the report with the governor, the president and minority leader of the senate, the speaker and minority leader of the house of representatives, the departments of developmental disabilities, education, and job and family services, the commission on minority health, and the news media.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-05-2000



Section 3705.99 - Penalty.

(A) Whoever violates division (A) , (B), or (H) of section 3705.29 of the Revised Code shall be fined not more than ten thousand dollars or incarcerated for a term of not more than five years, or both.

(B) Whoever violates division (C), (E), (F), or (G) of section 3705.29 of the Revised Code shall be fined not more than one thousand dollars or incarcerated for a term of not more than one year, or both.

(C) Whoever violates division (D) of section 3705.29 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 09-18-1996; 08-17-2006






Chapter 3706 - AIR QUALITY DEVELOPMENT AUTHORITY

Section 3706.01 - Air quality development authority definitions.

As used in this chapter:

(A) "Governmental agency" means a department, division, or other unit of state government, a municipal corporation, county, township, and other political subdivision, or any other public corporation or agency having the power to acquire, construct, or operate air quality facilities, the United States or any agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(B) "Person" means any individual, firm, partnership, association, or corporation, or any combination thereof.

(C) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, noise, vapor, heat, radioactivity, radiation, or odorous substance, or any combination thereof.

(D) "Air pollution" means the presence in the ambient air of one or more air contaminants in sufficient quantity and of such characteristics and duration as to injure human health or welfare, plant or animal life, or property, or that unreasonably interferes with the comfortable enjoyment of life or property.

(E) "Ambient air" means that portion of the atmosphere outside of buildings and other enclosures, stacks, or ducts that surrounds human, plant, or animal life, or property.

(F) "Emission" means the release into the outdoor atmosphere of an air contaminant.

(G) "Air quality facility" means any of the following:

(1) Any method, modification or replacement of property, process, device, structure, or equipment that removes, reduces, prevents, contains, alters, conveys, stores, disperses, or disposes of air contaminants or substances containing air contaminants, or that renders less noxious or reduces the concentration of air contaminants in the ambient air, including, without limitation, facilities and expenditures that qualify as air pollution control facilities under section 103 (C)(4)(F) of the Internal Revenue Code of 1954, as amended, and regulations adopted thereunder;

(2) Motor vehicle inspection stations operated in accordance with, and any equipment used for motor vehicle inspections conducted under, section 3704.14 of the Revised Code and rules adopted under it;

(3) Ethanol or other biofuel facilities, including any equipment used at the ethanol or other biofuel facility for the production of ethanol or other biofuels;

(4) Any property or portion thereof used for the collection, storage, treatment, utilization, processing, or final disposal of a by-product or solid waste resulting from any method, process, device, structure, or equipment that removes, reduces, prevents, contains, alters, conveys, stores, disperses, or disposes of air contaminants, or that renders less noxious or reduces the concentration of air contaminants in the ambient air;

(5) Any property, device, or equipment that promotes the reduction of emissions of air contaminants into the ambient air through improvements in the efficiency of energy utilization or energy conservation;

(6) Any coal research and development project conducted under Chapter 1555. of the Revised Code;

(7) As determined by the director of the Ohio coal development office, any property or portion thereof that is used for the collection, storage, treatment, utilization, processing, or final disposal of a by-product resulting from a coal research and development project as defined in section 1555.01 of the Revised Code or from the use of clean coal technology, excluding any property or portion thereof that is used primarily for other subsequent commercial purposes;

(8) Any property or portion thereof that is part of the FutureGen project of the United States department of energy or related to the siting of the FutureGen project.

(9) Any property, device, or equipment that promotes the reduction of emissions of air contaminants into the ambient air through the generation of clean, renewable energy with renewable energy resources or advanced energy resources as defined in section 3706.25 of the Revised Code.

(10) Any property, device, structure or equipment necessary for the manufacture and production of equipment described as an air quality facility under this chapter.

"Air quality facility" further includes any property or system to be used in whole or in part for any of the purposes in divisions (G)(1) to (10) of this section, whether another purpose is also served, and any property or system incidental to or that has to do with, or the end purpose of which is, any of the foregoing. Air quality facilities that are defined in this division for industry, commerce, distribution, or research, including public utility companies, are hereby determined to be those that qualify as facilities for the control of air pollution and thermal pollution related to air under Section 13 of Article VIII, Ohio Constitution.

(H) "Project" or "air quality project" means any air quality facility, including undivided or other interests therein, acquired or to be acquired or constructed or to be constructed by the Ohio air quality development authority under this chapter, or acquired or to be acquired or constructed or to be constructed by a governmental agency or person with all or a part of the cost thereof being paid from a loan or grant from the authority under this chapter or otherwise paid from the proceeds of air quality revenue bonds, including all buildings and facilities that the authority determines necessary for the operation of the project, together with all property, rights, easements, and interests that may be required for the operation of the project.

(I) "Cost" as applied to an air quality project means the cost of acquisition and construction, the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for such acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office and sub-offices of the authority, the cost of diverting highways, interchange of highways, and access roads to private property, including the cost of land or easements for such access roads, the cost of public utility and common carrier relocation or duplication, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of construction, engineering, expenses of research and development with respect to air quality facilities, the cost of any commodity contract, including fees and expenses related thereto, legal expenses, plans, specifications, surveys, studies, estimates of cost and revenues, working capital, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing such project, administrative expense, and such other expense as may be necessary or incident to the acquisition or construction of the project, the financing of such acquisition or construction, including the amount authorized in the resolution of the authority providing for the issuance of air quality revenue bonds to be paid into any special funds from the proceeds of such bonds, and the financing of the placing of such project in operation. Any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a project may be regarded as a part of the cost of that project and may be reimbursed out of the proceeds of air quality revenue bonds as authorized by this chapter.

(J) "Owner" includes an individual, copartnership, association, or corporation having any title or interest in any property, rights, easements, or interests authorized to be acquired by this chapter.

(K) "Revenues" means all rentals and other charges received by the authority for the use or services of any air quality project, any gift or grant received with respect to any air quality project, any moneys received with respect to the lease, sublease, sale, including installment sale or conditional sale, or other disposition of an air quality project, moneys received in repayment of and for interest on any loans made by the authority to a person or governmental agency, whether from the United States or any department, administration, or agency thereof, or otherwise, proceeds of such bonds to the extent that use thereof for payment of principal of, premium, if any, or interest on the bonds is authorized by the authority, amounts received or otherwise derived from a commodity contract or from the sale of the related commodity under such a contract, proceeds from any insurance, condemnation, or guaranty pertaining to a project or property mortgaged to secure bonds or pertaining to the financing of the project, and income and profit from the investment of the proceeds of air quality revenue bonds or of any revenues.

(L) "Public roads" includes all public highways, roads, and streets in the state, whether maintained by the state, county, city, township, or other political subdivision.

(M) "Public utility facilities" includes tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(N) "Construction," unless the context indicates a different meaning or intent, includes reconstruction, enlargement, improvement, or providing furnishings or equipment.

(O) "Air quality revenue bonds," unless the context indicates a different meaning or intent, includes air quality revenue notes, air quality revenue renewal notes, and air quality revenue refunding bonds, except that notes issued in anticipation of the issuance of bonds shall have a maximum maturity of five years as provided in section 3706.05 of the Revised Code and notes or renewal notes issued as the definitive obligation may be issued maturing at such time or times with a maximum maturity of forty years from the date of issuance of the original note.

(P) "Solid waste" means any garbage; refuse; sludge from a waste water treatment plant, water supply treatment plant, or air pollution control facility; and other discarded material, including solid, liquid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but not including solid or dissolved material in domestic sewage, or solid or dissolved material in irrigation return flows or industrial discharges that are point sources subject to permits under section 402 of the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 880, 33 U.S.C.A. 1342, as amended, or source, special nuclear, or byproduct material as defined by the "Atomic Energy Act of 1954," 68 Stat. 921, 42 U.S.C.A. 2011, as amended.

(Q) "Sludge" means any solid, semisolid, or liquid waste, other than a recyclable by-product, generated from a municipal, commercial, or industrial waste water treatment plant, water supply plant, or air pollution control facility or any other such wastes having similar characteristics and effects.

(R) "Ethanol or other biofuel facility" means a plant at which ethanol or other biofuel is produced.

(S) "Ethanol" means fermentation ethyl alcohol derived from agricultural products, including potatoes, cereal, grains, cheese whey, and sugar beets; forest products; or other renewable or biomass resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable or biomass resources, that meets all of the specifications in the American society for testing and materials (ASTM) specification D 4806-88 and is denatured as specified in Parts 20 and 21 of Title 27 of the Code of Federal Regulations.

(T) "Biofuel" means any fuel that is made from cellulosic biomass resources, including renewable organic matter, crop waste residue, wood, aquatic plants and other crops, animal waste, solid waste, or sludge, and that is used for the production of energy for transportation or other purposes.

(U) "FutureGen project" means the buildings, equipment, and real property and functionally related buildings, equipment, and real property, including related research projects that support the development and operation of the buildings, equipment, and real property, designated by the United States department of energy and the FutureGen industrial alliance, inc., as the coal-fueled, zero-emissions power plant designed to prove the technical and economic feasibility of producing electricity and hydrogen from coal and nearly eliminating carbon dioxide emissions through capture and permanent storage.

(V) "Commodity contract" means a contract or series of contracts entered into in connection with the acquisition or construction of air quality facilities for the purchase or sale of a commodity that is eligible for prepayment with the proceeds of federally tax exempt bonds under sections 103, 141, and 148 of the Internal Revenue Code of 1986, as amended, and regulations adopted under it.

Effective Date: 03-21-2002; 04-04-2006; 2006 HB699 12-28-2006; 2007 HB119 09-29-2007; 2008 HB554 06-12-2008



Section 3706.02 - Air quality development authority - appointment of members - vacancies, bond.

There is hereby created the Ohio air quality development authority. Such authority is a body both corporate and politic in this state, and the carrying out of its purposes and the exercise by it of the powers conferred by Chapter 3706. of the Revised Code shall be held to be, and are hereby determined to be, essential governmental functions and public purposes of the state, but the authority shall not be immune from liability by reason thereof.

The authority shall consist of seven members as follows: five members appointed by the governor, with the advice and consent of the senate, no more than three of whom shall be members of the same political party, and the director of environmental protection and the director of health, who shall be members ex officio without compensation. Each appointive member shall be a resident of the state, and a qualified elector therein. The members of the authority first appointed shall continue in office for terms expiring on June 30, 1971, June 30, 1973, June 30, 1975, June 30, 1977, and June 30, 1978, respectively, the term of each member to be designated by the governor. Appointed members' terms of office shall be for eight years, commencing on the first day of July and ending on the thirtieth day of June. Each appointed member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A member of the authority is eligible for reappointment. Each appointed member of the authority, before entering upon his duties, shall take an oath as provided by Section 7 of Article XV, Ohio Constitution. The governor may at any time remove any member of the authority for misfeasance, nonfeasance, or malfeasance in office. The authority shall elect one of its appointed members as chairman and another as vice-chairman, and shall appoint a secretary-treasurer who need not be a member of the authority. Four members of the authority shall constitute a quorum, and the affirmative vote of four members shall be necessary for any action taken by vote of the authority. No vacancy in the membership of the authority shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the authority.

Before the issuance of any air quality revenue bonds under Chapter 3706. of the Revised Code, each appointed member of the authority shall give a surety bond to the state in the penal sum of twenty-five thousand dollars and the secretary-treasurer shall give such a bond in the penal sum of fifty thousand dollars, each such surety bond to be conditioned upon the faithful performance of the duties of the office, to be executed by a surety company authorized to transact business in this state, and to be approved by the governor and filed in the office of the secretary of state. Each appointed member of the authority shall receive an annual salary of five thousand dollars, payable in monthly installments. Each member shall be reimbursed for his actual expenses necessarily incurred in the performance of his duties. All expenses incurred in carrying out Chapter 3706. of the Revised Code shall be payable solely from funds provided under Chapter 3706. of the Revised Code, appropriated for such purpose by the general assembly, or provided by the controlling board. No liability or obligation shall be incurred by the authority beyond the extent to which moneys have been so provided or appropriated.

Effective Date: 06-29-1975



Section 3706.03 - Purposes of air authority.

It is hereby declared to be the public policy of the state through the operations of the Ohio air quality development authority under this chapter to contribute toward one or more of the following: to provide for the conservation of air as a natural resource of the state, and to prevent or abate the pollution thereof, to provide for the comfort, health, safety, and general welfare of all employees, as well as all other inhabitants of the state, to assist in the financing of air quality facilities for industry, commerce, distribution, and research, including public utility companies, to create or preserve jobs and employment opportunities or improve the economic welfare of the people, or assist and cooperate with governmental agencies in achieving such purposes. In furtherance of such public policy the Ohio air quality development authority may initiate, acquire, construct, maintain, repair, and operate air quality projects or cause the same to be operated pursuant to a lease, sublease, or agreement with any person or governmental agency; may make loans and grants to governmental agencies for the acquisition or construction of air quality facilities by such governmental agencies; may make loans to persons for the acquisition or construction of air quality facilities by such persons; may enter into commodity contracts with, or make loans for the purpose of entering into commodity contracts to, any person, governmental agency, or entity located within or without the state in connection with the acquisition or construction of air quality facilities; and may issue air quality revenue bonds of this state payable solely from revenues, to pay the cost of such projects, including any related commodity contracts. Any air quality project shall be determined by the authority to be not inconsistent with any applicable air quality standards duly established and then required to be met pursuant to the "Clean Air Act," 84 Stat. 1679 (1970), 42 U.S.C.A. 1857, as amended. Any resolution of the authority providing for acquiring or constructing such projects or for making a loan or grant for such projects shall include a finding by the authority that such determination has been made. Determinations by resolution of the authority that a project is an air quality facility under this chapter and is consistent with the purposes of section 13 of Article VIII, Ohio Constitution, and this chapter, shall be conclusive as to the validity and enforceability of the air quality revenue bonds issued to finance such project and of the resolutions, trust agreements or indentures, leases, subleases, sale agreements, loan agreements, and other agreements made in connection therewith, all in accordance with their terms.

Effective Date: 08-01-1975; 2007 HB119 09-29-2007



Section 3706.04 - Development authority - powers and duties.

The Ohio air quality development authority may:

(A) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(B) Adopt an official seal;

(C) Maintain a principal office and suboffices at such places within the state as it designates;

(D) Sue and plead in its own name; be sued and impleaded in its own name with respect to its contracts or torts of its members, employees, or agents acting within the scope of their employment, or to enforce its obligations and covenants made under sections 3706.05, 3706.07, and 3706.12 of the Revised Code. Any such actions against the authority shall be brought in the court of common pleas of the county in which the principal office of the authority is located, or in the court of common pleas of the county in which the cause of action arose, provided such county is located within this state, and all summonses, exceptions, and notices of every kind shall be served on the authority by leaving a copy thereof at the principal office with the person in charge thereof or with the secretary-treasurer of the authority.

(E) Make loans and grants to governmental agencies for the acquisition or construction of air quality projects by any such governmental agency and adopt rules and procedures for making such loans and grants;

(F) Acquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain, repair, operate, lease or rent to, or contract for operation by, a person or governmental agency, air quality projects, and establish rules for the use of such projects;

(G) Make available the use or services of any air quality project to one or more persons, one or more governmental agencies, or any combination thereof;

(H) Issue air quality revenue bonds and notes and air quality revenue refunding bonds of the state, payable solely from revenues as provided in section 3706.05 of the Revised Code, unless the bonds be refunded by refunding bonds, for the purpose of paying any part of the cost of one or more air quality projects or parts thereof;

(I) Acquire by gift or purchase, hold, and dispose of real and personal property in the exercise of the powers of the authority and the performance of its duties under this chapter;

(J) Acquire, in the name of the state, by purchase or otherwise, on such terms and in such manner as the authority finds proper, or by the exercise of the right of condemnation in the manner provided by section 3706.17 of the Revised Code, such public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, property, rights, easements, and interests as it finds necessary for carrying out this chapter, but excluding the acquisition by the exercise of the right of condemnation of any air quality facility owned by any person or governmental agency; and compensation shall be paid for public or private lands so taken;

(K) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under this chapter.

(1) When the cost under any such contract or agreement, other than compensation for personal services, involves an expenditure of more than two thousand dollars, the authority shall make a written contract with the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after advertisement for not less than two consecutive weeks in a newspaper of general circulation in Franklin county, and in such other publications as the authority determines, which notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids; provided, that a contract or lease for the operation of an air quality project constructed and owned by the authority or an agreement for cooperation in the acquisition or construction of an air quality project pursuant to section 3706.12 of the Revised Code or any contract for the construction of an air quality project that is to be leased by the authority to, and operated by, persons who are not governmental agencies and the cost of such project is to be amortized exclusively from rentals or other charges paid to the authority by persons who are not governmental agencies is not subject to the foregoing requirements and the authority may enter into such contract, lease, or agreement pursuant to negotiation and upon such terms and conditions and for such period as it finds to be reasonable and proper in the circumstances and in the best interests of proper operation or of efficient acquisition or construction of such project.

(2) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and meet the requirements of section 153.54 of the Revised Code.

(3) Each bid for a contract except as provided in division (K)(2) of this section shall contain the full name of every person interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance thereof secured.

(4) The authority may reject any and all bids.

(5) A bond with good and sufficient surety, approved by the authority, shall be required of every contractor awarded a contract except as provided in division (K)(2) of this section, in an amount equal to at least fifty per cent of the contract price, conditioned upon the faithful performance of the contract.

(L) Employ managers, superintendents, and other employees and retain or contract with consulting engineers, financial consultants, accounting experts, architects, attorneys, and such other consultants and independent contractors as are necessary in its judgment to carry out this chapter, and fix the compensation thereof. All expenses thereof shall be payable solely from the proceeds of air quality revenue bonds or notes issued under this chapter, from revenues, or from funds appropriated for such purpose by the general assembly.

(M) Receive and accept from any federal agency, subject to the approval of the governor, grants for or in aid of the construction of any air quality project or for research and development with respect to air quality facilities, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(N) Engage in research and development with respect to air quality facilities;

(O) Purchase fire and extended coverage and liability insurance for any air quality project and for the principal office and suboffices of the authority, insurance protecting the authority and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the authority may agree to provide under any resolution authorizing its air quality revenue bonds or in any trust agreement securing the same;

(P) Charge, alter, and collect rentals and other charges for the use or services of any air quality project as provided in section 3706.13 of the Revised Code;

(Q) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code;

(R) In accordance with section 54D(e) of the Internal Revenue Code, 26 U.S.C. 54D(e), allocate the national qualified energy conservation bond limitation allocated to the state and reallocate any portion of an allocation waived by a county or municipality.

(S) Do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-26-1999



Section 3706.041 - Financing projects for industry, commerce, distribution, or research.

(A) With respect to projects, and the financing thereof, for industry, commerce, distribution, or research, including public utility companies, under agreements whereby the person to whom the project is to be leased, subleased, or sold, or to whom a loan is to be made for the project, is to make payments sufficient to pay all of the principal of, premium, if any, and interest on the air quality revenue bonds issued for the project, or the counterparty under any related commodity contract agrees to make payments sufficient in amount to pay all of the principal of, premium, if any, and interest on the related air quality revenue bonds, the Ohio air quality development authority may, in addition to other powers under this chapter:

(1) Make loans for the acquisition or construction of the project to such person upon such terms as the authority may determine or authorize, including secured or unsecured loans, and, in connection therewith, enter into loan agreements and other agreements, including commodity contracts, accept notes and other forms of obligation to evidence such indebtedness and mortgages, liens, pledges, assignments, or other security interests to secure such indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests, or liens or encumbrances, and take such actions as may be considered by it appropriate to protect such security and safeguard against losses, including, without limitation thereto, foreclosure and the bidding upon and purchase of property upon foreclosure or other sale.

(2) Sell such project under such terms as it may determine, including, without limitation thereto, sale by conditional sale or installment sale, under which title may pass prior to or after completion of the project or payment or provisions for payment of all principal of, premium, if any, and interest on such bonds, or at any other time provided in such agreement pertaining to such sale, and including sale under an option to purchase at a price which may be a nominal amount or less than true value at the time of purchase.

(3) Grant a mortgage, lien, or other encumbrance on, or pledge or assignment of, or other security interest with respect to, all or any part of the project, revenues, reserve funds, or other funds established in connection with such bonds, or on, of, or with respect to any lease, sublease, sale, conditional sale or installment sale agreement, loan agreement, or other agreement pertaining to the lease, sublease, sale, or other disposition of a project or pertaining to a loan made for a project, or any guaranty or insurance agreement made with respect thereto, or any interest of the authority therein, or any other interest granted, assigned, or released to secure payments of the principal of, premium, if any, or interest on the bonds or to secure any other payments to be made by the authority, which mortgage, lien, encumbrance, pledge, assignment, or other security interest may be prior or subordinate to or on a parity with any other mortgage, assignment, other security interest, or lien or encumbrance.

(4) Provide that the interest on such bonds may be at a variable rate or rates changing from time to time in accordance with a base or formula as authorized by the authority.

(5) Contract for the acquisition or construction of such project or any part thereof, including any related commodity contracts, and for the leasing, subleasing, sale or other disposition of such project in a manner determined by the authority in its sole discretion, without necessity for competitive bidding or performance bonds.

(B) Property comprising a project shall not be subject to taxes or assessments and so long as the bonds or notes issued to finance the costs of such project are outstanding, and the transfer of title to or possession of such property to the person to whom a loan or installment sale or conditional sale with respect to such project is made shall not be subject to the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code.

The authority shall certify the property comprising a project which is exempt from taxes and assessments pursuant to this section, and shall send, by certified mail, copies of such certification to the owner of such exempt property, to the tax commissioner, and to the county auditor of the county or counties in which any such exempt property is located.

Each county auditor shall maintain a separate list of all property exempt pursuant to this section and sections 6121.044 and 6123.041 of the Revised Code, in addition to the list of exempt property required to be maintained pursuant to section 5713.07 of the Revised Code.

(C) The authority, in the lease, sale or loan agreement with respect to a project referred to in division (A) of this section, shall make appropriate provision for adequate maintenance of the project.

(D) With respect to the projects referred to in this section, the authority granted by this section is cumulative and supplementary to all other authority granted in this chapter. The authority granted by this section does not alter or impair any similar authority granted elsewhere in this chapter for or with respect to other projects.

Effective Date: 08-01-1975; 2007 HB119 09-29-2007



Section 3706.042 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 08-01-1975 )



Section 3706.05 - Authority may issue revenue bonds and notes.

The Ohio air quality development authority may at any time issue revenue bonds and notes of the state in such principal amount as, in the opinion of the authority, are necessary for the purpose of paying any part of the cost of one or more air quality projects or parts thereof, including one or more payments pursuant to a commodity contract entered into in connection with the acquisition or construction of air quality facilities. The authority may at any time issue renewal notes, issue bonds to pay such notes and whenever it deems refunding expedient, refund any bonds by the issuance of air quality revenue refunding bonds of the state, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding, and partly for any other authorized purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. Except as may otherwise be expressly provided by the authority, every issue of its bonds or notes shall be general obligations of the authority payable out of the revenues of the authority that are pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues. Such pledge shall be valid and binding from the time the pledge is made and the revenues so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority.

Whether or not the bonds or notes are of such form and character as to be negotiable instruments, the bonds or notes shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds or notes for registration.

The bonds and notes shall be authorized by resolution of the authority, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof not exceeding five years from the date of issue of such original note and in the case of any such bond not exceeding forty years from the date of issue, as such resolution or resolutions may provide. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as the authority may authorize. The bonds and notes of the authority may be sold by the authority, at public or private sale, at or at not less than such price or prices as the authority determines. The bonds and notes shall be executed by the chairperson and vice-chairperson of the authority, either or both of whom may use a facsimile signature, the official seal of the authority or a facsimile thereof shall be affixed thereto or printed thereon and attested, manually or by facsimile signature, by the secretary-treasurer of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairperson of the authority. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds, notes or coupons ceases to be such officer before delivery of bonds or notes, such signature or facsimile shall nevertheless be sufficient for all purposes the same as if the officer had remained in office until such delivery, and in case the seal of the authority has been changed after a facsimile has been imprinted on such bonds or notes, such facsimile seal will continue to be sufficient for all purposes.

Any resolution or resolutions authorizing any bonds or notes or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders as may then exist, which provisions shall be a part of the contract with the holders thereof, as to: the pledging of all or any part of the revenues of the authority to secure the payment of the bonds or notes or of any issue thereof; the use and disposition of revenues of the authority; a covenant to fix, alter, and collect rentals and other charges so that pledged revenues will be sufficient to pay costs of operation, maintenance, and repairs, pay principal of and interest on bonds or notes secured by the pledge of such revenues, and provide such reserves as may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, or replacement and improvement funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds or notes to and among the funds referred to or provided for in the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any air quality project or any other assets of the authority; limitations on the purpose to which the proceeds of sale of bonds or notes may be applied and the pledging of such proceeds to secure the payment of the bonds or notes or of any issue thereof; as to notes issued in anticipation of the issuance of bonds, the agreement of the authority to do all things necessary for the authorization, issuance, and sale of such bonds in such amounts as may be necessary for the timely retirement of such notes; limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; the refunding of outstanding bonds or notes; the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given; limitations on the amount of moneys to be expended by the authority for operating, administrative, or other expenses of the authority; securing any bonds or notes by a trust agreement in accordance with section 3706.07 of the Revised Code; any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 06-01-1970; 2007 HB119 09-29-2007



Section 3706.06 - Other state laws not applicable.

The issuance of air quality revenue bonds and notes or air quality revenue refunding bonds under Chapter 3706. of the Revised Code need not comply with any other law applicable to the issuance of bonds or notes.

Effective Date: 06-01-1970



Section 3706.07 - Bonds or notes secured by trust agreement.

In the discretion of the Ohio air quality development authority, any air quality revenue bonds or notes or air quality revenue refunding bonds issued under Chapter 3706. of the Revised Code, may be secured by a trust agreement between the authority and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement may pledge or assign revenues of the authority to be received, but shall not convey or mortgage any air quality project or any part thereof. Any such trust agreement or any resolution providing for the issuance of such bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction, improvement, maintenance, repair, operation, and insurance of the air quality project or projects in connection with which such bonds or notes are authorized, the rentals or other charges to be imposed for the use or services of any air quality project, the application of revenues received or otherwise derived from a commodity contract or from the sale of the related commodity under such contract, the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such air quality project or projects. Any bank or trust company incorporated under the laws of this state that may act as depository of the proceeds of bonds or notes or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and noteholders and of the trustee, and may restrict the individual right of action by bondholders and noteholders as is customary in trust agreements or trust indentures securing similar bonds. Such trust agreement may contain such other provisions as the authority determines reasonable and proper for the security of the bondholders or noteholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the air quality project or projects. Any such trust agreement or resolution authorizing the issuance of air quality revenue bonds may provide the method whereby the general administrative overhead expenses of the authority shall be allocated among the several projects acquired or constructed by it as a factor of the operation expense of each such project.

Effective Date: 06-01-1970; 2007 HB119 09-29-2007



Section 3706.08 - Protection and enforcement of rights of bondholder and trustees.

Any holder of air quality revenue bonds issued under Chapter 3706. of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by such chapter may be restricted by the applicable resolution or such trust agreement, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under such chapter, trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by such chapter, or by the trust agreement or resolution, to be performed by the Ohio air quality development authority or any officer thereof, including the fixing, charging, and collecting of rentals or other charges.

Effective Date: 06-01-1970



Section 3706.09 - Bonds not a debt of state.

Air quality revenue bonds and notes and air quality revenue refunding bonds issued under Chapter 3706. of the Revised Code do not constitute a debt, or a pledge of the faith and credit, of the state or any political subdivision thereof, and the holders or owners thereof have no right to have taxes levied by the general assembly or taxing authority of any political subdivision of the state for the payment of the principal thereof or interest thereon, but such bonds and notes are payable solely from the revenues and funds pledged for their payment as authorized by such chapter, unless the notes are issued in anticipation of the issuance of bonds or the bonds are refunded by refunding bonds issued under such chapter, which bonds or refunding bonds shall be payable solely from revenues and funds pledged for their payment as authorized by such sections. All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as to both principal and interest, are not debts of the state or any political subdivision thereof, but are payable solely from revenues and funds pledged for their payment.

All expenses incurred in carrying out Chapter 3706. of the Revised Code are payable solely from funds provided under such chapter. Such chapter does not authorize the Ohio air quality development authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.

Effective Date: 06-01-1970



Section 3706.10 - All funds acquired shall be held in trust.

All moneys, funds, properties, and assets acquired by the Ohio air quality development authority under Chapter 3706. of the Revised Code, whether as proceeds from the sale of air quality revenue bonds or as revenues, or otherwise, shall be held by it in trust for the purposes of carrying out its powers and duties, shall be used and reused as provided in such chapter, and shall at no time be part of other public funds. Such funds, except as otherwise provided in any resolution authorizing its air quality revenue bonds or in any trust agreement securing the same, or except when invested pursuant to section 3706.11 of the Revised Code, shall be kept in depositories selected by the authority in the manner provided in Chapter 135. of the Revised Code, and the deposits shall be secured as provided in Chapter 135. of the Revised Code. The resolution authorizing the issuance of such bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustee of such moneys and hold and apply them for the purposes hereof, subject to such conditions as such chapter and such resolutions or trust agreement provide.

Effective Date: 06-01-1970



Section 3706.101 - FutureGen initiative fund.

There is hereby created in the state treasury the FutureGen initiative fund. The fund shall consist of money appropriated to it and money from private donations, grants, gifts, bequests, and other sources. Money in the fund shall be used to make grants for the drilling of a test well to assist the state's efforts to secure the United States department of energy FutureGen initiative pursuant to section 3706.01 of the Revised Code.

Effective Date: 04-04-2006



Section 3706.11 - Monies in excess of current needs may be invested in notes and bonds.

Moneys in the funds of the Ohio air quality development authority, except as otherwise provided in any resolution authorizing the issuance of its air quality revenue bonds or in any trust agreement securing the same, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States of America or any agency or instrumentality thereof, or in obligations of this state or any political subdivision thereof. Income from all such investments of moneys in any fund shall be credited to such funds as the authority determines, subject to the provisions of any such resolution or trust agreement and such investments may be sold at such time as the authority determines.

Effective Date: 06-01-1970



Section 3706.12 - Rentals or charges for use or services - governmental agencies may cooperate with authority - agreements.

The Ohio air quality development authority may charge, alter, and collect rentals or other charges for the use or services of any air quality project and contract in the manner provided by this section with one or more persons, one or more governmental agencies, or any combination thereof, desiring the use or services of such project, and fix the terms, conditions, rentals, or other charges for such use or services. Such rentals or other charges shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state and such contract may provide for acquisition by such person or governmental agency of all or any part of such air quality project for such consideration payable over the period of the contract or otherwise as the authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of air quality revenue bonds or notes or air quality revenue refunding bonds of the authority or any trust agreement securing the same. Any governmental agency that has power to construct, operate, and maintain air quality facilities may enter into a contract or lease with the authority whereby the use or services of any air quality project of the authority will be made available to such governmental agency and may pay for such use or services such rentals or other charges as may be agreed to by the authority and such governmental agency.

Any governmental agency or combination of governmental agencies may cooperate with the authority in the acquisition or construction of an air quality project and shall enter into such agreements with the authority as may be necessary, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for such contributions by the parties thereto in such proportion as may be agreed upon and such other terms as may be mutually satisfactory to the parties including without limitation the authorization of the construction of the project by one of the parties acting as agent for all of the parties and the ownership and control of the project by the authority to the extent necessary or appropriate for purposes of the issuance of air quality revenue bonds by the authority. Any governmental agency may provide the funds for the payment of such contribution as is required under such agreements by the levy of taxes, assessments or rentals and other charges for the use of the utility system of which the air quality project is a part or to which it is connected, if otherwise authorized by the laws governing such governmental agency in the construction of the type of air quality project provided for in the agreements, and may pay the proceeds from the collection of such taxes, assessments, utility rentals, or other charges to the authority pursuant to such agreements; or the governmental agency may issue bonds or notes, if authorized by such laws, in anticipation of the collection of such taxes, assessments, utility rentals, or other charges and may pay the proceeds of such bonds or notes to the authority pursuant to such agreements. In addition any governmental agency may provide the funds for the payment of such contribution by the appropriation of money or, if otherwise authorized by law, by the issuance of bonds or notes and may pay such appropriated money or the proceeds of such bonds or notes to the authority pursuant to such agreements. The agreement by the governmental agency to provide such contribution, whether from appropriated money or from the proceeds of such taxes, assessments, utility rentals, or other charges, or such bonds or notes, or any combination thereof, shall not be subject to Chapter 133. of the Revised Code or any regulations or limitations contained therein. The proceeds from the collection of such taxes or assessments, and any interest earned thereon, shall be paid into a special fund immediately upon the collection thereof by the governmental agency for the purpose of providing such contribution at the times required under such agreements.

When the contribution of any governmental agency is to be made over a period of time from the proceeds of the collection of special assessments, the interest accrued and to accrue before the first installment of such assessments shall be collected which is payable by such governmental agency on such contribution under the terms and provisions of such agreements shall be treated as part of the cost of the improvement for which such assessments are levied, and that portion of such assessments as are collected in installments shall bear interest at the same rate as such governmental agency is obligated to pay on such contribution under the terms and provisions of such agreements and for the same period of time as the contribution is to be made under such agreements. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as such contribution and the county auditor shall annually place on the tax list and duplicate the interest applicable to such assessment and the penalty and additional interest thereon as otherwise authorized by law.

Any governmental agency, pursuant to a favorable vote of the electors in an election held before or after June 1, 1970, for the purpose of issuing bonds to provide funds to acquire, construct, or equip, or provide real estate and interests in real estate for, an air quality facility, whether or not such governmental agency, at the time of such election, had the authority to pay the proceeds from such bonds or notes issued in anticipation thereof to the authority as provided in this section, may issue such bonds or notes in anticipation of the issuance thereof and pay the proceeds thereof to the authority in accordance with its agreement with the authority; provided, that the legislative authority of the governmental agency find and determine that the air quality project to be acquired or constructed by the authority in cooperation with such governmental agency will serve the same public purpose and meet substantially the same public need as the facility otherwise proposed to be acquired or constructed by the governmental agency with the proceeds of such bonds or notes.

Effective Date: 09-21-1982



Section 3706.13 - Projects to be maintained and repaired - reports.

Each air quality project, when constructed and placed in operation, shall be maintained and kept in good condition and repair by the Ohio air quality development authority or the authority shall cause the same to be maintained and kept in good condition and repair. Each such project shall be operated by such operating employees as the authority employs or pursuant to a contract or lease with a person or governmental agency. All public or private property damaged or destroyed in carrying out the powers granted by Chapter 3706. of the Revised Code, shall be restored or repaired and placed in its original condition, as nearly as practicable, or adequate compensation shall be paid therefor from funds provided under such chapter.

On or before the twentieth day of April in each year, the authority shall make a report of its activities for the preceding calendar year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or of operations of its projects.

Effective Date: 10-25-1979



Section 3706.14 - Bonds are lawful investments.

All air quality revenue bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 3706.15 - Exemption from taxes and assessments.

The exercise of the powers granted by Chapter 3706. of the Revised Code, will be for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their residential, agricultural, recreational, economic, commercial, and industrial opportunities and is a public purpose. As the operation and maintenance of air quality projects will constitute the performance of essential governmental functions, the Ohio air quality development authority shall not be required to pay any taxes or assessments upon any air quality project, or upon any property acquired or used by the authority under Chapter 3706. of the Revised Code, or upon the income therefrom, nor shall the transfer to or from the Ohio air quality development authority of title or possession of any air quality project, part thereof, or item included or to be included in any such project, be subject to the taxes levied pursuant to Chapters 5739., and 5741. of the Revised Code, and the bonds and notes issued under this chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 06-01-1972



Section 3706.16 - Authority to acquire land as necessary for projects.

The Ohio air quality development authority may acquire by purchase, whenever it finds such purchase expedient, any land, property, rights, rights-of-way, franchises, easements, and other interests in lands as it finds to be necessary or convenient for the construction and operation of any air quality project, upon such terms and at such price as it considers reasonable and are agreed upon between the authority and the owner thereof, and take title thereto in the name of the state.

Any governmental agency, notwithstanding any contrary provision of law and without the necessity for an advertisement, auction, order of court, or other action or formality, other than the regular and formal action of such governmental agency concerned, may lease, lend, grant, or convey to the authority, at its request, upon such terms as the proper authorities of such governmental agency find reasonable and fair any real property or interests therein including improvements thereto or personal property which is necessary or convenient to effect the authorized purposes of the authority, including public roads and real or personal property already devoted to public use.

Effective Date: 06-01-1970



Section 3706.17 - Authority to appropriate land as necessary for projects.

The Ohio air quality development authority may acquire by appropriation pursuant to division (J) of section 3706.04 of the Revised Code any land, rights, rights-of-way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any air quality project. In any proceedings for appropriation under this section, the procedure to be followed shall be in accordance with Chapter 163. of the Revised Code.

This section does not empower the authority to take or disturb property or facilities belonging to and required for the proper and convenient operation of any public utility or any common carrier engaged in interstate commerce, unless provision is made for the restoration, relocation, or duplication of such property or facilities elsewhere at the sole cost of the authority.

Effective Date: 06-01-1970



Section 3706.18 - Authority to cause removal or relocation of roads, highways, railroads or public utility facilities.

When the Ohio air quality development authority finds it necessary to change the location of any portion of any public road, state highway, railroad, or public utility facility in connection with the construction of an air quality project, it shall cause the same to be reconstructed at such location as the division of government having jurisdiction over such road, highway, railroad, or public utility facility finds most favorable. Such reconstruction shall be of substantially the same type and in as good condition as the original road, highway, railroad, or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility shall be paid by the authority as a part of the cost of such air quality project.

When the authority finds it necessary that any public highway or portion thereof be vacated by reason of the acquisition or construction of an air quality project, the authority may request the director of transportation, in writing, to vacate such highway or portion thereof in accordance with section 5511.07 of the Revised Code if the highway or portion thereof to be vacated is on the state highway system, or, if the highway or portion thereof to be vacated is under the jurisdiction of the county commissioners, the authority shall request the director, in writing, to petition the county commissioners, in the manner provided in section 5553.041 of the Revised Code, to vacate such highway or portion thereof. The authority shall pay to the director or to the county, as a part of the cost of such air quality project, any amounts required to be deposited with any court in connection with proceedings for the determination of compensation and damages and all amounts of compensation and damages finally determined to be payable as a result of such vacation.

The authority may make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of railroad or public utility facilities in, on, over, or under any air quality project. Whenever the authority determines that it is necessary that any such facilities installed or constructed in, on, over, or under property of the authority pursuant to such regulations be relocated, the public utility owning or operating such facilities shall relocate or remove them in accordance with the order of the authority. The cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, and the cost of any lands, or any rights or interests in lands, and the cost of any other rights, acquired to accomplish such relocation or removal, may be paid by the authority as a part of the cost of such air quality project. In case of any such relocation or removal of facilities, the railroad or public utility owning or operating them, its successors, or assigns may maintain and operate such facilities, with the necessary appurtenances, in the new location in, on, over, or under the property of the authority for as long a period and upon the same terms as it had the right to maintain and operate such facilities in their former location.

Effective Date: 04-19-1988



Section 3706.19 - Office of ombudsperson for small business stationary source technical and environmental compliance assistance program - duties - grants to small businesses.

(A) There is hereby created in the Ohio air quality development authority the office of ombudsperson for the small business stationary source technical and environmental compliance assistance program created under section 3704.18 of the Revised Code. The office shall exercise its duties independently of any other state agency.

(B) The governor, with the advice and consent of the senate, shall appoint the ombudsperson. The ombudsperson shall serve for a term of four years. The person who is appointed to serve as the ombudsperson shall be experienced in management and in working with private enterprise and government entities, knowledgeable in the areas of arbitration and negotiation, experienced in interpreting statutory and regulatory law, and knowledgeable in investigation techniques and procedures, recordkeeping, and report writing. The ombudsperson may be the highest ranking managerial employee of the authority.

(C) The ombudsperson shall do all of the following:

(1) Ensure that the goals of the program are being met;

(2) Conduct independent evaluations of all aspects of the program;

(3) Review the development and implementation of air pollution control requirements that have an impact on small businesses in the state and provide comments and recommendations, as appropriate, to the environmental protection agency and the United States environmental protection agency;

(4) Facilitate and promote the participation of small businesses in the development of rules to be adopted under Chapter 3704. of the Revised Code that affect small businesses;

(5) Aid in the dissemination of information, including air pollution requirements and control technologies, to small businesses and other interested persons;

(6) Provide free, confidential assistance on individual source problems and grievances presented by small businesses;

(7) Aid in investigating and resolving complaints against, and disputes involving, the agency from small businesses;

(8) Refer small businesses to the appropriate specialist in the program from whom they may obtain information and assistance on affordable alternative technologies, process changes, and products and operational methods to help reduce air pollution and accidental releases;

(9) Work with trade associations and small businesses to effect voluntary compliance with the federal Clean Air Act, Chapter 3704. of the Revised Code, and rules adopted under it;

(10) Work with other states to establish a network for sharing information on small businesses and their efforts to comply with the federal Clean Air Act and state and local air pollution control laws;

(11) Seek public and private funding sources that can financially assist small businesses that are in need of moneys to comply with air pollution control laws;

(12) Conduct studies to evaluate the impacts of the federal Clean Air Act on the state's economy, local economies, and small businesses.

(D) There is hereby created in the state treasury the small business ombudsperson fund, which shall consist of moneys transferred to it from the Title V clean air fund created in section 3704.035 of the Revised Code. Moneys in the fund shall be used exclusively for the purposes of this section.

The director of environmental protection and the executive director of the authority annually shall determine the amount of moneys necessary for the operation of the office of the ombudsperson. Thereafter, the director shall request the director of budget and management to, and that director shall, transfer that amount of moneys from the Title V clean air fund to the small business ombudsperson fund.

(E) There is hereby created in the state treasury the small business assistance fund, which shall consist of moneys credited to it under division (K) of section 3745.11 of the Revised Code. The ombudsperson shall use moneys in the fund solely to provide financial assistance to small businesses that have one hundred or fewer employees and that are having financial difficulty complying with the "Clean Air Act Amendments of 1990," 104 Stat. 2399, 42 U.S.C.A. 7401, and regulations adopted under it.

In accordance with Chapter 119. of the Revised Code, the ombudsperson shall adopt rules establishing procedures and requirements governing grants awarded under this division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1993



Section 3706.20 - Public meetings and records.

All meetings of the Ohio air quality development authority shall be public. All final actions of the authority shall be journalized and such journal and the records of the authority shall be open to public inspection at all reasonable times, except that any record or information relating to secret processes or secret methods of manufacture or production that may be obtained by the authority or other persons acting under Chapter 3706. of the Revised Code are confidential and shall not be disclosed.

Effective Date: 06-01-1970



Section 3706.21 - Liberal construction of chapter.

Sections 3706.01 to 3706.20, inclusive, of the Revised Code being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof.

Effective Date: 06-01-1970



Section 3706.25 - Advanced energy projects definitions.

As used in sections 3706.25 to 3706.30 of the Revised Code:

(A) "Advanced energy project" means any technologies, products, activities, or management practices or strategies that facilitate the generation or use of electricity or energy and that reduce or support the reduction of energy consumption or support the production of clean, renewable energy for industrial, distribution, commercial, institutional, governmental, research, not-for-profit, or residential energy users including, but not limited to, advanced energy resources and renewable energy resources. "Advanced energy project" includes any project described in division (A), (B), or (C) of section 4928.621 of the Revised Code.

(B) "Advanced energy resource" means any of the following:

(1) Any method or any modification or replacement of any property, process, device, structure, or equipment that increases the generation output of an electric generating facility to the extent such efficiency is achieved without additional carbon dioxide emissions by that facility;

(2) Any distributed generation system consisting of customer cogeneration technology, primarily to meet the energy needs of the customer's facilities;

(3) Advanced nuclear energy technology consisting of generation III technology as defined by the nuclear regulatory commission; other, later technology; or significant improvements to existing facilities;

(4) Any fuel cell used in the generation of electricity, including, but not limited to, a proton exchange membrane fuel cell, phosphoric acid fuel cell, molten carbonate fuel cell, or solid oxide fuel cell;

(5) Advanced solid waste or construction and demolition debris conversion technology, including, but not limited to, advanced stoker technology, and advanced fluidized bed gasification technology, that results in measurable greenhouse gas emissions reductions as calculated pursuant to the United States environmental protection agency's waste reduction model (WARM).

(C) "Air contaminant source" has the same meaning as in section 3704.01 of the Revised Code.

(D) "Cogeneration technology" means technology that produces electricity and useful thermal output simultaneously.

(E) "Renewable energy resource" means solar photovoltaic or solar thermal energy, wind energy, power produced by a hydroelectric facility, geothermal energy, fuel derived from solid wastes, as defined in section 3734.01 of the Revised Code, through fractionation, biological decomposition, or other process that does not principally involve combustion, biomass energy, energy produced by cogeneration technology that is placed into service on or before December 31, 2015, and for which more than ninety per cent of the total annual energy input is from combustion of a waste or byproduct gas from an air contaminant source in this state, which source has been in operation since on or before January 1, 1985, provided that the cogeneration technology is a part of a facility located in a county having a population of more than three hundred sixty-five thousand but less than three hundred seventy thousand according to the most recent federal decennial census, biologically derived methane gas, or energy derived from nontreated by-products of the pulping process or wood manufacturing process, including bark, wood chips, sawdust, and lignin in spent pulping liquors. "Renewable energy resource" includes, but is not limited to, any fuel cell used in the generation of electricity, including, but not limited to, a proton exchange membrane fuel cell, phosphoric acid fuel cell, molten carbonate fuel cell, or solid oxide fuel cell; wind turbine located in the state's territorial waters of Lake Erie; methane gas emitted from an abandoned coal mine; storage facility that will promote the better utilization of a renewable energy resource that primarily generates off peak; or distributed generation system used by a customer to generate electricity from any such energy. As used in this division, "hydroelectric facility" means a hydroelectric generating facility that is located at a dam on a river, or on any water discharged to a river, that is within or bordering this state or within or bordering an adjoining state and meets all of the following standards:

(1) The facility provides for river flows that are not detrimental for fish, wildlife, and water quality, including seasonal flow fluctuations as defined by the applicable licensing agency for the facility.

(2) The facility demonstrates that it complies with the water quality standards of this state, which compliance may consist of certification under Section 401 of the "Clean Water Act of 1977," 91 Stat. 1598, 1599, 33 U.S.C. 1341, and demonstrates that it has not contributed to a finding by this state that the river has impaired water quality under Section 303(d) of the "Clean Water Act of 1977," 114 Stat. 870, 33 U.S.C. 1313.

(3) The facility complies with mandatory prescriptions regarding fish passage as required by the federal energy regulatory commission license issued for the project, regarding fish protection for riverine, anadromous, and catadromous fish.

(4) The facility complies with the recommendations of the Ohio environmental protection agency and with the terms of its federal energy regulatory commission license regarding watershed protection, mitigation, or enhancement, to the extent of each agency's respective jurisdiction over the facility.

(5) The facility complies with provisions of the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C. 1531 to 1544, as amended.

(6) The facility does not harm cultural resources of the area. This can be shown through compliance with the terms of its federal energy regulatory commission license or, if the facility is not regulated by that commission, through development of a plan approved by the Ohio historic preservation office, to the extent it has jurisdiction over the facility.

(7) The facility complies with the terms of its federal energy regulatory commission license or exemption that are related to recreational access, accommodation, and facilities or, if the facility is not regulated by that commission, the facility complies with similar requirements as are recommended by resource agencies, to the extent they have jurisdiction over the facility; and the facility provides access to water to the public without fee or charge.

(8) The facility is not recommended for removal by any federal agency or agency of any state, to the extent the particular agency has jurisdiction over the facility.

Amended by 129th General AssemblyFile No.98,SB 289, §1, eff. 7/16/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 HB554 09-12-2008



Section 3706.26 - Bonds supporting advanced energy projects.

(A) The Ohio air quality development authority may, with the approval of its executive director and the affirmative vote of a majority of its members, request the issuance of bonds under section 166.08 of the Revised Code for the purpose of providing loans and grants for acquiring, manufacturing, constructing, reconstructing, expanding, improving, or equipping facilities or facility components by business and industry in this state, entities and agencies of state and local government, educational institutions, research organizations and institutions, or any combination thereof, for energy production, delivery, storage, conservation, and efficiency through advanced energy projects. The authority may, with the approval of its executive director and the affirmative vote of a majority of its members, make such loans and provide such grants in the manner provided for in section 166.30 of the Revised Code.

(B) The issuance of bonds for the purpose described in this section is subject to the limitation established in division (A) of section 166.11 of the Revised Code.

Effective Date: 2008 HB554 09-12-2008



Section 3706.27 - Advanced energy research and development fund.

(A) There is hereby created in the state treasury the advanced energy research and development fund to provide grants for advanced energy projects. There is hereby created in the state treasury the advanced energy research and development taxable fund to provide loans for advanced energy projects.

(B)

(1) The advanced energy research and development fund and the advanced energy research and development taxable fund shall consist of the proceeds of obligations issued under section 166.08 of the Revised Code. Money shall be credited to the respective funds in the proportion that the executive director of the Ohio air quality development authority, with the affirmative vote of a majority of the members of the authority, determines appropriate.

(2) Any investment earnings from the money in the advanced energy research and development fund and in the advanced energy research and development taxable fund shall be credited to those funds, respectively. Any repayment of loans made from money in the advanced energy research and development taxable fund shall be credited to the alternative fuel transportation fund created in section 122.075 of the Revised Code.

(C) The director of budget and management shall establish and maintain records or accounts for or within these funds in such a manner as to show the amount credited to the funds pursuant to section 166.08 of the Revised Code and that the amounts so credited have been expended for the purposes set forth in Section 2p or 13 of Article VIII, Ohio Constitution, and sections 166.08, 166.30, and 3706.26 of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB554 09-12-2008



Section 3706.28 - Advanced energy project determinations conclusive.

(A) Determinations made by the executive director of the Ohio air quality development authority, with the affirmative vote of a majority of the members of the authority, that a particular project is an advanced energy project and is consistent with Chapter 166. of the Revised Code and Section 2p or 13 of Article VIII, Ohio Constitution, shall be conclusive as to the validity and enforceability of the obligations issued to finance such a project and of the authorizations, trust agreements or indentures, loan agreements, or grant agreements, and other agreements made in connection therewith, all in accordance with their terms.

(B) Advanced energy facilities for industry, commerce, distribution, or research are hereby deemed to qualify as facilities for the control of air pollution and thermal pollution related to air under Section 2p or 13 of Article VIII, Ohio Constitution.

Effective Date: 2008 HB554 09-12-2008



Section 3706.29 - Advanced energy projects implementing rules.

The Ohio air quality development authority shall, in accordance with Chapter 119. of the Revised Code, adopt any rules necessary to implement section 166.30 and sections 3706.25 to 3706.28 of the Revised Code.

Effective Date: 2008 HB554 09-12-2008



Section 3706.30 - Advanced energy projects minority outreach.

(A) As used in this section, "minority" has the same meaning as in section 184.17 of the Revised Code, except that the individual must be a resident of this state. The term also includes an economically disadvantaged individual who is a resident of this state.

(B) The Ohio air quality development authority shall conduct outreach activities in Ohio that seek to include minorities in the grant and loan program for advanced energy projects established under section 166.30 of the Revised Code. The outreach activities shall include the following, when appropriate:

(1) Identifying and partnering with historically black colleges and universities;

(2) Working with all institutions of higher education in the state to support minority faculty and students involved in science and engineering fields that address advanced energy projects;

(3) Developing a plan to contact by telephone minority-owned businesses and entrepreneurs and other economically disadvantaged businesses to notify them of opportunities to participate in the grant and loan program for advanced energy projects;

(4) Identifying minority professional and technical trade associations and economic development assistance organizations and notifying them of the grant and loan program for advanced energy projects;

(5) Partnering with regional technology councils to foster local efforts to support minority-owned technology businesses or otherwise identify networks of minority-owned technology businesses, entrepreneurs, and individuals operating locally;

(6) Identifying minority technology firms and notifying them of the opportunities that exist within the investment community, including the Ohio venture capital authority created under section 150.02 of the Revised Code.

(C) The authority shall publish an annual report that includes all of the following:

(1) Details of grants and loans awarded for advanced energy projects;

(2) The status of grant or loan recipients' projects funded in previous years;

(3) The amount of grants and loans awarded for projects in economically distressed areas, and if possible to ascertain, the impact of the grants or loans to those areas.

(D) To the extent possible, outreach activities described in this section shall be conducted in conjunction with the EDGE program created in section 123.152 of the Revised Code.

Effective Date: 2008 HB554 09-12-2008



Section 3706.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 3707 - BOARD OF HEALTH

Section 3707.01 - Powers of board - abatement of nuisances.

The board of health of a city or general health district shall abate and remove all nuisances within its jurisdiction. It may, by order, compel the owners, agents, assignees, occupants, or tenants of any lot, property, building, or structure to abate and remove any nuisance therein, and prosecute such persons for neglect or refusal to obey such orders. Except in cities having a building department, or otherwise exercising the power to regulate the erection of buildings, the board may regulate the location, construction, and repair of water closets, privies, cesspools, sinks, plumbing, and drains. In cities having such departments or exercising such power, the legislative authority, by ordinance, shall prescribe such rules and regulations as are approved by the board and shall provide for their enforcement.

The board may regulate the location, construction, and repair of yards, pens, and stables, and the use, emptying, and cleaning of such yards, pens, and stables and of water closets, privies, cesspools, sinks, plumbing, drains, or other places where offensive or dangerous substances or liquids are or may accumulate.

When a building, erection, excavation, premises, business, pursuit, matter, or thing, or the sewerage, drainage, plumbing, or ventilation thereof is, in the opinion of the board, in a condition dangerous to life or health, and when a building or structure is occupied or rented for living or business purposes and sanitary plumbing and sewerage are feasible and necessary, but neglected or refused, the board may declare it a public nuisance and order it to be removed, abated, suspended, altered, or otherwise improved or purified by the owner, agent, or other person having control thereof or responsible for such condition, and may prosecute him for the refusal or neglect to obey such order. The board may, by its officers and employees, remove, abate, suspend, alter, or otherwise improve or purify such nuisance and certify the costs and expense thereof to the county auditor, to be assessed against the property and thereby made a lien upon it and collected as other taxes.

Effective Date: 10-01-1953



Section 3707.011 - Railroad rights-of-way to be kept free of dangerous refuse.

(A) As used in this section, "railroad company" means a suburban railroad company or an interurban railroad company, as those terms are defined in section 4905.03 of the Revised Code.

(B) A railroad company shall maintain railroad rights-of-way that it owns or controls and that are located within a city and within unincorporated areas of townships surrounded by the city in such condition as to keep them free of refuse of any kind or quantity reasonably expected to be dangerous to life or health, including at least garbage, bottles or other containers, and paper. Failure to so maintain such rights-of-way is a nuisance subject to this chapter.

(C) A railroad company may bring a civil action to recover its costs in complying with this section, including attorney's fees, from the persons or entities responsible for depositing refuse on the rights-of-way.

Effective Date: 11-28-1991



Section 3707.02 - Proceedings when order of board is neglected or disregarded.

When an order of the board of health of a city or general health district, made pursuant to section 3707.01 of the Revised Code, is neglected or disregarded, in whole or in part, the board may elect to cause the arrest and prosecution of all persons offending, or to perform, by its officers and employees, what the offending parties should have done. If the latter course is chosen, before the execution of the order is begun, the board shall cause a citation to issue and be served upon the persons responsible, if residing within the jurisdiction of the board, but if not, such citation shall be mailed to such persons by registered letter, if the address is known or can be found by ordinary diligence. If the address cannot be found, the board shall cause the citation to be left upon the premises, in charge of any person residing thereon, otherwise it shall be posted conspicuously thereon. The citation shall briefly recite the cause of complaint, and require the owner or other persons responsible to appear before the board at a time and place stated, or as soon thereafter as a hearing can be had, and show cause why the board should not proceed and furnish the material and labor necessary and remove the cause of complaint.

If the persons cited appear, they shall be fully apprised of the cause of complaint and given a fair hearing. The board shall then make such order as it deems proper, and if material or labor is necessary to satisfy the order, and the persons cited promise, within a definite and reasonable time, to furnish them, the board shall grant such time. If no promise is made, or kept, the board shall furnish the material and labor, cause the work to be done, and certify the cost and expense to the county auditor. If the material and labor are itemized and the statement is accompanied by the certificate of the president of the board, attested by the clerk, reciting the order of the board and that the amount is correct, the auditor has no discretion, but shall place such sum against the property upon which the material and labor were expended, which shall, from the date of entry, be a lien upon the property and be paid as other taxes are paid.

Effective Date: 10-01-1953



Section 3707.021 - Injunctive relief.

When an order of the board of health of a city or general health district, made pursuant to section 3707.01 of the Revised Code, is not complied with in whole or in part, the board may petition the court of common pleas for an injunction requiring all persons to whom such order of the board is directed to comply with such order. The court of the county in which the offense is alleged to be occurring may grant such injunctive relief as the equities of the case require.

Effective Date: 10-02-1969



Section 3707.03 - Correction of nuisance or unsanitary conditions on school property.

The board of health of a city or general health district shall abate all nuisances and may remove or correct all conditions detrimental to health or well-being found upon school property by serving an order upon the board of education, school board, or other person responsible for such property, for the abatement of such nuisance or condition within a reasonable but fixed time. The board of health may appoint such number of inspectors of schools and school buildings as is necessary to properly carry out this section.

Effective Date: 10-01-1953



Section 3707.04 - Quarantine regulations.

In time of epidemic or threatened epidemic, or when a dangerous communicable disease is unusually prevalent, the board of health of a city or general health district, after a personal investigation by its members or executive officer to establish the facts in the case, and not otherwise, may impose a quarantine on vessels, railroads, or other public or private vehicles conveying persons, baggage, or freight, or used for such purpose. The board may make and enforce such rules and regulations as are wise and necessary for the protection of the health of the people of the community or state, but the running of any train or car on any steam or electric railroad, or of steamboats, vessels, or other public conveyances shall not be prohibited.

A true copy of such quarantine rules and regulations shall be immediately furnished by such board to the department of health, and thereafter no change shall be made except by the order of the department or the board to meet a new and sudden emergency.

Effective Date: 10-01-1953



Section 3707.05 - Board must secure approval of department of health in certain cases.

The board of health of a city or general health district shall not close public highways or prohibit travel thereon, interfere with public officers not afflicted with or directly exposed to a contagious or infectious disease, in the discharge of their official duties, or establish a quarantine of one municipal corporation or township against another municipal corporation or township, as such, without permission first obtained from the department of health and under regulations established by the department.

Effective Date: 10-01-1953



Section 3707.06 - Notice to be given of prevalence of infectious diseases.

(A) Each physician or other person called to attend a person suffering from cholera, plague, yellow fever, typhus fever, diphtheria, typhoid fever, or any other disease dangerous to the public health, or required by the department of health to be reported, shall report to the health commissioner within whose jurisdiction the sick person is found the name, age, sex, and color of the patient, and the house and place in which the sick person may be found. In like manner, the owner or agent of the owner of a building in which a person resides who has any of the listed diseases, or in which are the remains of a person having died of any of the listed diseases, and the head of the family, immediately after becoming aware of the fact, shall give notice thereof to the health commissioner.

(B) No person shall fail to comply with the reporting requirements of division (A) of this section.

(C) Information reported under this section that is protected health information pursuant to section 3701.17 of the Revised Code shall be released only in accordance with that section. Information that does not identify an individual may be released in summary, statistical, or aggregate form.

Effective Date: 02-12-2004



Section 3707.07 - Complaint concerning prevalence of disease - inspection by health commissioner.

When complaint is made or a reasonable belief exists that an infectious or contagious disease prevails in a house or other locality which has not been reported as provided in section 3707.06 of the Revised Code, the board of health of a city or general health district shall cause such house or locality to be inspected by its health commissioner, and on discovering that such disease exists, the board may send the person diseased to a hospital or other place provided for such person, or may restrain him and others exposed within such house or locality from intercourse with other persons, and prohibit ingress and egress to or from such premises.

Effective Date: 10-01-1953



Section 3707.08 - Isolation of persons exposed to communicable disease - placarding of premises.

When a person known to have been exposed to a communicable disease declared quarantinable by the board of health of a city or general health district or the department of health is reported within its jurisdiction, the board shall at once restrict such person to his place of residence or other suitable place, prohibit entrance to or exit from such place without the board's written permission in such manner as to prevent effective contact with individuals not so exposed, and enforce such restrictive measures as are prescribed by the department.

When a person has, or is suspected of having, a communicable disease for which isolation is required by the board or the department, the board shall at once cause such person to be separated from susceptible persons in such places and under such circumstances as will prevent the conveyance of the infectious agents to susceptible persons, prohibit entrance to or exit from such places without the board's written permission, and enforce such restrictive measures as are prescribed by the department.

When persons have, or are exposed to, a communicable disease for which placarding of premises is required by the board or the department the board shall at once place in a conspicuous position on the premises where such a person is isolated or quarantined a placard having printed on it, in large letters, the name of the disease. No person shall remove, mar, deface, or destroy such placard, which shall remain in place until after the persons restricted have been released from isolation or quarantine.

Physicians attending a person affected with a communicable disease shall use such precautionary measures to prevent its spread as are required by the board or the department.

No person isolated or quarantined by a board shall leave the premises to which he has been restricted without the written permission of such board until released from isolation or quarantine by it in accordance with the rules and regulations of the department.

Effective Date: 10-01-1953



Section 3707.09 - Board may employ quarantine guards.

The board of health of a city or general health district may employ as many persons as are necessary to execute its orders and properly guard any house or place containing any person affected with or exposed to a communicable disease declared quarantinable by the board or the department of health. The persons employed shall be sworn in as quarantine guards, shall have police powers, and may use all necessary means to enforce sections 3707.01 to 3707.53, inclusive, of the Revised Code, for the prevention of contagious or infectious disease, or the orders of any board made in pursuance thereof.

Effective Date: 10-01-1953



Section 3707.10 - Disinfection of house in which there has been a contagious disease.

When a person affected with yellow fever, typhus fever, or diphtheria has recovered and is no longer liable to communicate the disease to others, or has died, the attending physician shall furnish a certificate of the recovery or death to the board of health of the city or general health district. As soon thereafter as the board considers it advisable, its health commissioner shall thoroughly disinfect and purify the house and contents of the house in which the affected person has been ill or has died, in accordance with the rules adopted by the department of health.

Effective Date: 04-09-1981



Section 3707.11 - [Repealed].

Effective Date: 10-10-2000



Section 3707.12 - Destruction of infected property.

The board of health of a city or general health district may destroy any infected clothing, bedding, or other article that cannot be made safe by disinfection, and shall furnish to the owner of the articles a receipt, of which the board shall keep a complete and accurate copy, for articles so destroyed. The receipt shall show the number, character, condition, and estimated value of the articles destroyed. When a building, hut, or other structure has become infected with a dangerous communicable disease, and cannot, in the opinion of the board, be made safe by disinfection, the board may have the building, hut, or other structure appraised and destroyed.

Effective Date: 04-09-1981



Section 3707.13 - Compensation for property destroyed.

The legislative authority of the municipal corporation, upon the presentation of the original receipt or written statement of the appraisers for articles or houses destroyed pursuant to section 3707.12 of the Revised Code, shall pay to the owner thereof, or other person authorized by him to receive such payment, the estimated value of such destroyed articles, or such sum as the legislative authority deems just compensation therefor. If the owner is not satisfied with the amount so allowed he may sue for the value of such destroyed articles.

Effective Date: 10-01-1953



Section 3707.14 - Maintenance of persons confined in quarantined house.

When a house or other place is quarantined because of contagious diseases, the board of health of the city or general health district shall provide, for all persons confined in such house or place, food, fuel, and all other necessaries of life, including medical attendance, medicine, and nurses when necessary. The expenses so incurred, except those for disinfection, quarantine, or other measures strictly for the protection of the public health, when properly certified by the president and clerk of the board, or health commissioner if there is no board, shall be paid by the persons quarantined, when able to make such payment, and when not, by the municipal corporation or township in which quarantined.

Effective Date: 10-01-1953



Section 3707.15 - Employer of illegal alien with contagious or infectious disease to pay expense caused by disease.

As used in this section, "alien" means an individual who is not a citizen of the United States.

Any person that employs an alien who is not legally present in the United States and has a contagious or infectious disease contracted before or during employment shall pay to the municipal corporation, township, or county in which the alien is employed any expense caused by the contagious or infectious disease. An employer is not subject to this section if the employer demonstrates that the alien was employed in compliance with the requirements of section 101(a) of the "Immigration Reform and Control Act of 1986," 100 Stat. 3360, 8 U.S.C.A. 1324a, as amended, unless there is evidence that the employer complied with the act knowing that the alien is not legally present in the United States.

Effective Date: 06-17-1999



Section 3707.16 - Attendance at gatherings by quarantined person prohibited.

No person isolated or quarantined for a communicable disease declared by the board of health of a city or general health district or the department of health to require isolation or quarantine shall attend any public, private, or parochial school or college, Sunday school, church, or any other public gathering, until released from isolation or quarantine by the board. All school principals, Sunday school superintendents, or other persons in charge of such schools or other gatherings shall exclude any such person until he presents a written permit of the board to attend.

Effective Date: 10-01-1953



Section 3707.17 - Quarantine in place other than that of legal settlement.

When a person with a contagious disease, quarantined in a county by a city or general health district, has a legal settlement in a municipal corporation or township within the same county but other than that in which quarantined, or has a legal settlement in another county of the state, and such person is unable to pay the expenses of the service provided under section 3707.14 of the Revised Code, the city or general health district rendering such service shall notify in writing the proper officials of the municipal corporation or township of legal settlement or the board of county commissioners of the county of legal settlement if such legal settlement is in another county that such services are being rendered. Such notice shall be sent within three days if the fact of nonresidence is disclosed upon the beginning of such service or admission to a hospital or other institution of quarantine, or within three days after the discovery of such fact if it is not so disclosed. Within twenty days after the discharge of such quarantined person, the health commissioner of the city or general health district shall send a notice of such discharge and a sworn statement of the expenses, either actual or at the established rate of the hospital or other institution of quarantine, to the proper officials of the municipal corporation or township of legal settlement or the board of county commissioners of the county of legal settlement if such legal settlement is in another county. Thereupon the municipal corporation or township of legal settlement or county of legal settlement if such legal settlement is in another county shall be liable to the city or general health district rendering such service, and shall pay for it within thirty days after date of the sworn statement of expenses. If the notice of the rendering of such service, required to be sent by the health commissioner, is not sent within three days after the disclosure by the person quarantined or the discovery of such nonresidence, the municipal corporation or township of legal settlement or the county of legal settlement if such legal settlement is in another county shall be liable only after receipt of such notice.

This section does not prevent the removal of such quarantined person by the municipal corporation, township, or county of legal settlement, at its expense, but such removal shall not relieve the municipal corporation, township, or county of legal settlement for the expenses previously incurred by the city or general health district in which such person has been quarantined. Any such person who does not, upon discharge, pay the expenses of such quarantine shall be deemed indigent insofar as the city or general health district is concerned. The municipal corporation, township, or county of legal settlement is hereby subrogated to all the rights of the city or general health district in which such service was rendered.

Effective Date: 10-01-1953



Section 3707.18 - Expense of quarantining county public institution.

The expenses for quarantining a county home or other county public institution shall be paid by the county when properly certified by the president and clerk of the board of health, or health commissioner where there is no board, of the city or general health district in which such institution is located.

Effective Date: 10-01-1953



Section 3707.19 - Disposal of body of person who died of communicable disease.

The body of a person who has died of a communicable disease declared by the department of health to require immediate disposal for the protection of others shall be buried or cremated within twenty-four hours after death. No public or church funeral shall be held in connection with the burial of such person, and the body shall not be taken into any church, chapel, or other public place. Only adult members of the immediate family of the deceased and such other persons as are actually necessary may be present at the burial or cremation.

Effective Date: 10-01-1953



Section 3707.20 - Admission of person suffering from a contagious or infectious disease to certain institutions.

No person, who is suffering from a contagious or infectious disease or who has been exposed to a contagious or infectious disease, may be sent or admitted to a prison, jail, workhouse, infirmary, children's home, state hospital or institution for the blind, the mentally ill, or the mentally retarded, or a school for the blind or deaf, or other state or county benevolent institution without first making known the facts concerning the illness or exposure to the superintendent or other person in charge thereof. When a dangerous, contagious, or infectious disease is in a jail or prison and a prisoner in the jail or prison exposed to the disease is sentenced to a state correctional institution, the prisoner shall be confined and isolated in the jail or prison or other proper place, upon the order of the proper court, for any time that is necessary to establish the fact that he has not contracted the disease.

Effective Date: 10-06-1994



Section 3707.21 - Disease in public institution - temporary building.

When cholera, yellow fever, diphtheria, scarlet fever, or other dangerous, contagious, or infectious disease appears in any state, county, or municipal benevolent or correctional institution, the superintendent or manager of the institution shall at once isolate the persons so affected and enforce sections 3707.01 to 3707.53 of the Revised Code, for the prevention of contagious diseases, and the rules and orders of the department of health to that effect.

The trustees or managers of any benevolent or correctional institution may erect any necessary temporary building for the reception of the affected persons or for the detention of persons exposed to the listed diseases and may remove the persons to, and confine them in, the building.

Effective Date: 10-06-1994



Section 3707.22 - Removal of affected or exposed persons from public institution to hospital.

The trustees or managers of any institution mentioned in section 3707.21 of the Revised Code may contract for the care, treatment, or detention of any persons affected with or exposed to any disease mentioned in such section with any corporation having a hospital or other proper place for the isolation or care of persons suffering from or exposed to contagious disease, and may remove such persons to such hospital or place. In the case of persons detained in an institution as punishment for a crime, an order for such removal shall be obtained from the court which imposed the punishment. In an order for such removal, the court may require such provisions to be made for safely guarding the prisoner while in such hospital or place as it deems necessary.

Effective Date: 10-01-1953



Section 3707.23 - Examination of common carriers by board during quarantine.

When a quarantine is declared, all railroads, steamboats, or other common carriers, and the owners, consignees, or assignees of any railroad, steamboat, or other vehicle used for the transportation of passengers, baggage, or freight, shall submit to any rules or regulations imposed and any examination required by a board of health of a city or general health district or health commissioner. They shall submit to any examination required by the health authorities respecting any circumstances or event touching the health of the crew, operatives, or passengers and the sanitary condition of the baggage and freight.

Effective Date: 10-01-1953



Section 3707.24 - Prohibition against unfounded statements in examination.

No owner, consignee, assignee, or other person interested in any manner set forth in section 3707.23 of the Revised Code shall make an unfounded statement or declaration respecting the points under the examination provided by such section.

Effective Date: 10-01-1953



Section 3707.25 - Application of quarantine rules to persons and goods on vehicles of transportation.

Rules and regulations passed by a board of health of a city or general health district or health commissioner shall apply to all persons, goods, or effects arriving by railroad, steamboat, or other vehicle of transportation, after quarantine is declared.

Effective Date: 10-01-1953



Section 3707.26 - Board shall inspect schools and may close them.

Semiannually, and more often, if in its judgment necessary, the board of health of a city or general health district shall inspect the sanitary condition of all schools and school buildings within its jurisdiction, and may disinfect any school building. During an epidemic or threatened epidemic, or when a dangerous communicable disease is unusually prevalent, the board may close any school and prohibit public gatherings for such time as is necessary.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-1953; 03-21-2006



Section 3707.27 - Board may offer vaccination free or at reasonable charge - fee payable to state.

The board of health of a city or general health district may take measures, supply agents, and afford inducements and facilities for gratuitous vaccination, or may make reasonable charges for such vaccination. Where a city or general health district provides vaccinations using a vaccine provided by the Ohio department of health, the city or general health district shall pay fifty cents for each such vaccination which shall be payable to the treasurer of state and shall be credited to the general revenue fund.

Effective Date: 11-15-1981



Section 3707.28 - Expenses of board - levy.

When expenses are incurred by a board of health under sections 3707.01 to 3707.53, inclusive, of the Revised Code, upon application and certificate from such board, the legislative authority of the municipal corporation shall pass the necessary appropriation ordinances to pay such expenses. The legislative authority may levy and set apart the necessary sum to pay such expenses and to carry such sections into effect.

Effective Date: 10-01-1953



Section 3707.29 - Construction of hospital for contagious disease - bond issue.

The legislative authority of a municipal corporation may purchase land within or without its boundaries and erect thereon suitable hospital buildings for the isolation, care, or treatment of persons suffering from dangerous contagious disease, and provide for the maintenance thereof. The plans and specifications for such buildings shall be approved by the board of health of the city or general health district in which such hospital is to be located.

The legislative authority may issue bonds and apply the proceeds thereof to such construction if, at an election held for that purpose, two-thirds of the votes cast are in favor thereof. Such bonds may not exceed twenty-five thousand dollars, with a rate or rates of interest not to exceed the rate provided in section 9.95 of the Revised Code, and the principal shall be paid within ten years. After the erection of such buildings, the legislative authority each year may make such appropriations for their care, use, and maintenance as are necessary.

Effective Date: 11-15-1991



Section 3707.30 - Care and control of hospital - removal of persons to hospital.

Hospital buildings constructed under section 3707.29 of the Revised Code shall be under the care and control of the board of health of the city or general health district in which such buildings are located. The board shall appoint all employees or other persons necessary to the use, care, and maintenance thereof, and shall regulate the entrance of patients thereto and their care and treatment.

When a person suffering from a dangerous contagious disease is found in a hotel, lodging-house, boardinghouse, tenement house, or other public place in the municipal corporation, the board, if it deems it necessary for the protection of the public health, may remove such person to such hospital, where all needful provisions shall be made for his care and treatment. If such person is able, the expense so incurred shall be paid by him.

Effective Date: 10-01-1953



Section 3707.31 - Establishment of quarantine hospital.

A municipal corporation may establish a quarantine hospital within or without its limits. If without its limits, the consent of the municipal corporation or township within which it is proposed to establish such hospital shall first be obtained, but such consent shall not be necessary if the hospital is more than eight hundred feet from any occupied house or public highway. When great emergency exists, the board of health of a city or general health district may seize, occupy, and temporarily use for a quarantine hospital a suitable vacant house or building within its jurisdiction. The board of a district within which is located a municipal corporation having a quarantine hospital shall have exclusive control of such hospital.

Effective Date: 10-01-1953



Section 3707.32 - Erection of temporary buildings by board - destruction of property.

The board of health of a city or general health district may erect temporary wooden buildings or field hospitals necessary for the isolation or protection of persons or freight supposed to be infected, and may employ nurses, physicians, and laborers sufficient to operate them, and sufficient police to guard them. Such board may cause the disinfection, renovation, or destruction of bedding, clothing, or other property belonging to corporations or individuals when such action is deemed necessary by the board or a reasonable precaution against the spread of contagious or infectious diseases.

Effective Date: 10-01-1953



Section 3707.33 - Amended and Renumbered RC 3707.38.

Effective Date: 02-12-2004



Section 3707.34 - Quarantine and isolation policies.

(A) The health commissioner appointed by a board of health of a general or city health district may act on behalf of the board in administering the provision of sections 3707.04 to 3707.32 of the Revised Code regarding quarantine and isolation if the commissioner acts pursuant to a policy the board adopts as described in division (B) of this section and either of the following applies:

(1) Circumstances render a meeting of the board impractical or impossible.

(2) Delaying action until a meeting of the board compromises the public health.

(B) Each board of health shall adopt a policy, subject to the approval of the district advisory council or city council for city health districts not governed by an advisory council, specifying the actions that a health commissioner may take pursuant to this section. Any action a health commissioner takes in accordance with the board's policy is deemed an action taken by the board unless the board votes to nullify the commissioner's action.

Effective Date: 02-12-2004



Section 3707.35 to 3707.37 - Amended and Renumbered RC 3717.66, 3717.64, 3717.65.

Effective Date: 01-09-1994



Section 3707.371 to 3707.374 - Amended and Renumbered RC 3717.61, 3717.62, 3717.63, 3717.67.

Effective Date: 01-09-1994



Section 3707.375, 3707.376 - Amended and Renumbered RC 3717.68, 3717.69.

Effective Date: 01-09-1994



Section 3707.38 - [Repealed].

The board of health of a city or general health district may appoint, define the duties of, and fix the compensation of the number of inspectors of shops, wagons, appliances, and food, and the number of other persons necessary to carry out this chapter and Chapter 3717. of the Revised Code and, if applicable, to carry out any duties assumed by the board under an agreement entered into under division (A)(2) of section 917.02 of the Revised Code. Inspectors for those purposes may enter any house, vehicle, or yard. The board may authorize the health commissioner to perform the duties of the inspectors.

Effective Date: 02-12-2004; 04-15-2005



Section 3707.39 - Employment of scavengers - approval for constructing, enlarging, or modifying solid waste facility.

The legislative authority of a municipal corporation may empower the board of health of the city or general health district of which the municipal corporation is a part to employ such number of scavengers for the removal of swill, garbage, and offal from the houses, buildings, yards, and lots within the municipal corporation as are necessary. In such case, the board may make contracts therefor, subject to the approval of the legislative authority and signed by the proper officers thereof, and may regulate the work to be done. Upon the request of the board, the legislative authority shall lease or purchase suitable lands, the location of which shall be approved by the board, to be used as a solid waste facility as defined in section 3734.01 of the Revised Code for such swill, garbage, and offal and other noxious substances removed from the municipal corporation.

When so required by rules adopted under division (G)(2) of section 343.01 of the Revised Code, the municipal corporation, before constructing, enlarging, or modifying such a facility, shall obtain approval for the facility from the board of county commissioners of the county or board of directors of the joint solid waste management district, or board of trustees of a regional solid waste management authority if such has been formed under section 343.011 of the Revised Code, having jurisdiction for compliance with the initial or amended solid waste management plan of the district approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code.

Effective Date: 04-16-1993



Section 3707.40 - Sanitary plant defined.

As used in sections 3707.40 to 3707.46 of the Revised Code, "sanitary plant" means a structure with necessary land, fixtures, appliances, and appurtenances required for the treatment, purification, transfer, and disposal in a sanitary manner of the sewage, solid wastes as defined in section 3734.01 of the Revised Code, or any other liquid or solid wastes of a municipal corporation.

Effective Date: 06-24-1988



Section 3707.41 - Municipal corporation may obtain plans and real estate for sanitary plant.

Upon the recommendation of the board of health of the city or general health district in which a municipal corporation is located, or, if the powers of such board have been vested in any other officer or board, upon the recommendation of such officer or board, the legislative authority of such municipal corporation may cause plans and estimates to be prepared and acquire by condemnation or otherwise such lands within or without the municipal corporation as are necessary to provide for the proper disposal in a sanitary manner of the sewage, garbage, and waste matters of the municipal corporation.

Effective Date: 10-01-1953



Section 3707.42 - Construction of sanitary plant - purposes.

Upon obtaining the approval of the director of environmental protection, and if so required by rules adopted under division (G)(2) of section 343.01 of the Revised Code, the approval of the board of county commissioners of the county or board of directors of the joint solid waste management district, or board of trustees of a regional solid waste management authority if such has been formed under section 343.011 of the Revised Code, having jurisdiction where a sanitary plant for the transfer or disposal of solid wastes is to be located, for compliance with the initial or amended solid waste management plan of the district approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code, the legislative authority of a municipal corporation may contract for, erect, and maintain a sanitary plant on the lands acquired as provided in section 3707.41 of the Revised Code, with all necessary buildings, machinery, appliances, and appurtenances for the treatment, purification, transfer, and disposal in a sanitary and economic manner of the sewage, solid wastes as defined in section 3734.01 of the Revised Code, or any other liquid or solid wastes, or any substance injurious to the health of the municipal corporation.

Effective Date: 04-16-1993



Section 3707.43 - Contract for removal of waste substances - expense.

The legislative authority of a municipal corporation may contract for a period of not to exceed five years for the collection and removal of the garbage, night soil, dead animals, and other solid waste substances mentioned in section 3707.42 of the Revised Code at the expense of the municipal corporation or at the expense of persons responsible for the existence of such waste substances.

Effective Date: 10-01-1953



Section 3707.44 - Joint construction and use of sanitary plants.

The legislative authority of a municipal corporation or the board of township trustees of any township may enter into a contract, upon such terms and for such period of time as is mutually agreed upon, with any other municipal corporation or township to prepare all necessary plans and estimates of cost, and to construct, operate, use, and maintain a sanitary plant.

Effective Date: 10-01-1953



Section 3707.45 - Appointment of sanitary board.

The legislative authority of a municipal corporation, by resolution, may determine to have all the work in connection with the erection and maintenance of a sanitary plant and the acquisition of the necessary real estate therefor put under the control of a sanitary board.

The sanitary board shall consist of two citizens from each of the two political parties casting the highest vote at the most recent municipal election. The members of the board shall be appointed by the mayor, with the consent and approval of the legislative authority, and shall serve for a term of two years.

The board shall receive the reasonable compensation that the legislative authority prescribes.

Effective Date: 08-22-1995



Section 3707.46 - Powers of sanitary board.

The sanitary board shall have entire control of the erection and maintenance of the sanitary plant and the purchase of the necessary real estate therefor on behalf of the municipal corporation. The board may modify the original plans and specifications, subject to the approval of the director of environmental protection, but the total cost thereof shall not exceed the original estimate.

Effective Date: 10-23-1972



Section 3707.47 - Annual reports.

On or before the fifteenth day of January of each year, the board of health or health department shall make a report in writing for the preceding calendar year, to the legislative authority of the municipal corporation and to the director of health. Such report shall be on the sanitary condition and prospects of such municipal corporation, and shall contain the statistics of deaths and the action of the board and its officers and agents and the names thereof. The report shall contain other useful information, and the board shall suggest therein any further legislative action deemed proper for the better protection of life and health. Such board or health department shall promptly furnish any special report called for by the director of health.

Effective Date: 10-01-1953



Section 3707.48 - Prohibition against violation of orders or regulations of board.

No person shall violate sections 3707.01 to 3707.53, inclusive, of the Revised Code, or any order or regulation of the board of health of a city or general health district made in pursuance thereof, obstruct or interfere with the execution of such order, or willfully or illegally omit to obey such order.

Effective Date: 10-01-1953



Section 3707.49 - Violation by a corporation - forfeiture.

A corporation shall, for any violation, obstruction, interference, or omission mentioned in section 3707.48 of the Revised Code, forfeit and pay to the proper city or general health district a sum not to exceed three hundred dollars, to be collected in a civil action brought in the name of the board of health of such district. No proof of actual damages shall be required, but the court or jury, finding other facts to justify recovery, shall determine the amount by reference to all the facts, culpatory, exculpatory, or extenuating, adduced upon the trial.

Effective Date: 10-01-1953



Section 3707.50 - Warning concerning anabolic steroids to be conspicuously posted in athletic facility locker rooms.

(A) As used in this section:

(1) "Anabolic steroid" has the same meaning as in section 3719.41 of the Revised Code.

(2) "Athletic facility" means both of the following:

(a) A privately owned athletic training, exercise, or sports facility or stadium that is open to the public;

(b) A publicly owned sports facility or stadium.

(B) The following warning shall be conspicuously posted in each locker room of every athletic facility:

"Warning: Improper use of anabolic steroids may cause serious or fatal health problems, such as heart disease, stroke, cancer, growth deformities, infertility, personality changes, severe acne, and baldness. Possession, sale, or use of anabolic steroids without a valid prescription is a crime punishable by a fine and imprisonment."

(C) No privately owned athletic facility shall fail to post the warning required by this section.

(D) Any person who violates division (C) of this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 05-21-1991



Section 3707.51 - "Youth sports organization" defined.

As used in sections 3707.511 and 3707.52 of the Revised Code, "youth sports organization" means a public or nonpublic entity that organizes an athletic activity in which the athletes are not more than nineteen years of age and are required to pay a fee to participate in the athletic activity or whose cost to participate is sponsored by a business or nonprofit organization.

Added by 129th General AssemblyFile No.192,HB 143, §1, eff. 3/27/2013.



Section 3707.511 - [Effective 4/26/2013] Concussion awareness, training and procedures in youth sports organizations.

(A) As used in this section, "physician" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) A youth sports organization shall provide to the parent, guardian, or other person having care or charge of an individual who wishes to practice for or compete in an athletic activity organized by a youth sports organization the concussion and head injury information sheet required by section 3707.52 of the Revised Code. The organization shall provide the information sheet annually for each sport or other category of athletic activity for or in which the individual practices or competes.

(C)

(1) No individual shall act as a coach or referee for a youth sports organization unless the individual holds a pupil-activity program permit issued under section 3319.303 of the Revised Code for coaching interscholastic athletics or presents evidence that the individual has successfully completed, within the previous three years, a training program in recognizing the symptoms of concussions and head injuries to which the department of health has provided a link on its internet web site under section 3707.52 of the Revised Code.

(2) The youth sports organization for which the individual intends to act as a coach or referee shall inform the individual of the requirement described in division (C)(1) of this section.

(D) If an individual practicing for or competing in an athletic event organized by a youth sports organization exhibits signs, symptoms, or behaviors consistent with having sustained a concussion or head injury while participating in the practice or competition, the individual shall be removed from the practice or competition by one of the following:

(1) The individual who is serving as the individual's coach during that practice or competition;

(2) An individual who is serving as a referee during that practice or competition;

(3) An official of the youth sports organization who is supervising that practice or competition.

(E)

(1) If an individual is removed from practice or competition under division (D) of this section, the coach, referee, or official who removed the individual shall not allow the individual, on the same day the individual is removed, to return to that practice or competition or to participate in any other practice or competition for which the coach, referee, or official is responsible. Thereafter, the coach, referee, or official shall not allow the student to return to that practice or competition or to participate in any other practice or competition for which the coach, referee, or official is responsible until both of the following conditions are satisfied:

(a) The individual's condition is assessed by either of the following:

(i) A physician;

(ii) Any other licensed health care provider the youth sports organization, pursuant to division (E)(2) of this section, authorizes to assess an individual who has been removed from practice or competition under division (D) of this section.

(b) The individual receives written clearance that it is safe for the individual to return to practice or competition from a physician or from another licensed health care provider authorized pursuant to division (E)(2) of this section to grant the clearance.

(2) A youth sports organization may authorize a licensed health care provider who is not a physician to make an assessment or grant a clearance for purposes of division (E)(1) of this section only if the provider is acting in accordance with one of the following, as applicable to the provider's authority to practice in this state:

(a) In consultation with a physician;

(b) Pursuant to the referral of a physician;

(c) In collaboration with a physician;

(d) Under the supervision of a physician.

(3) A physician or other licensed health care provider who makes an assessment or grants a clearance for purposes of division (E)(1) of this section may be a volunteer.

(F)

(1) A youth sports organization or official, employee, or volunteer of a youth sports organization, including a coach or referee, is not liable in damages in a civil action for injury, death, or loss to person or property allegedly arising from providing services or performing duties under this section, unless the act or omission constitutes willful or wanton misconduct.

(2) This section does not eliminate, limit, or reduce any other immunity or defense that a public entity, public official, or public employee may be entitled to under Chapter 2744. or any other provision of the Revised Code or under the common law of this state.

Added by 129th General AssemblyFile No.192,HB 143, §1, eff. 4/26/2013.



Section 3707.52 - Concussion and head injury information sheet.

(A) The department of health shall create a concussion and head injury information sheet for participants in interscholastic athletics and youth sports organizations. The department shall include in the information sheet pertinent information to inform and educate coaches, athletes, and the parents, guardians, or other persons having care or charge of athletes of the signs and symptoms of concussion or head injury and the risks of continuing to practice for or compete in an athletic event or activity after sustaining a concussion or head injury. The department periodically shall review the information sheet and update it accordingly.

The department shall make the information sheet available on its internet web site in a format suitable for easy downloading and printing.

(B) The department shall provide a link on its internet web site to one or more free online training programs in recognizing the symptoms of concussions and head injuries. The department shall include one or more programs that are appropriate for coaches or referees of schools or youth sports organizations seeking to fulfill the requirements of section 3313.539 or 3707.511 of the Revised Code.

Added by 129th General AssemblyFile No.192,HB 143, §1, eff. 3/27/2013.



Section 3707.53 - Deposit for costs not required in prosecutions - fines.

In prosecutions under sections 3707.01 to 3707.49 of the Revised Code, no deposit for costs shall be required. A judgment or verdict of guilty immediately shall be followed by sentence and execution of sentence. All fines collected under such sections shall be paid to the treasurer of the proper city or general health district and credited to the health fund of the board of health instituting the prosecution.

Effective Date: 03-17-1987



Section 3707.54 - [Repealed].

Effective Date: 01-01-1964



Section 3707.55 - Acquisition or sale of real property.

(A) A board of health of a general health district may acquire, convey, lease, or enter into a contract to purchase, lease, or sell real property for the district's purposes, and may enter into loan agreements, including mortgages, for the acquisition of such property.

(B) Notwithstanding anything to the contrary in section 3709.34 of the Revised Code, if a board of health of a general health district acquires, leases, or enters into a contract to purchase or lease real property under this section, the board of county commissioners has no obligation to pay for or reimburse the general health district for such property, or to furnish suitable quarters to the general health district.

(C) The board of county commissioners may issue securities of the county pursuant to Chapter 133. of the Revised Code for the acquisition of real property by a general health district under division (A) of this section, but only if the county has a contract with the general health district whereby the health district agrees to pay the county an amount equal to the debt charges on the issued securities on or before the date those charges fall due.

For purposes of this section, "debt charges" and "securities" have the same meanings as in section 133.01 of the Revised Code, and "board of health of a general health district" includes a board of health of a combined health district formed pursuant to section 3709.07, 3709.071, or 3709.10 of the Revised Code.

Effective Date: 03-30-1999



Section 3707.99 - Penalty.

(A) Whoever violates section 3707.03 of the Revised Code, unless good and sufficient reason therefor is shown, is guilty of a minor misdemeanor.

(B) Whoever violates division (B) of section 3707.06 or section 3707.48 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense , the person is guilty of a misdemeanor of the fourth degree.

Effective Date: 02-12-2004






Chapter 3709 - HEALTH DISTRICTS

Section 3709.01 - Health districts.

The state shall be divided into health districts. Each city constitutes a health district and shall be known as a "city health district."

The townships and villages in each county shall be combined into a health district and shall be known as a "general health district."

As provided for in sections 3709.07, 3709.071, and 3709.10 of the Revised Code, there may be a union of two or more contiguous general health districts, not to exceed five, a union of two or more contiguous city health districts to form a city health district, or a union of a general health district and one or more city health districts located with or partially within such general health district.

Effective Date: 12-11-1967



Section 3709.02 - Board of health of general health district - term - expenses - vacancies - quorum.

(A) In each general health district there shall be a board of health consisting of five members to be appointed as provided in section 3709.03 and 3709.41 of the Revised Code. The term of office of the members shall be five years from the date of appointment, except that of those first appointed one shall serve for five years, one for four years, one for three years, one for two years, and one for one year, and thereafter one shall be appointed each year. This paragraph does not apply to a combined board of health created under section 3709.07 of the Revised Code.

(B) Each member of the board shall be paid a sum not to exceed eighty dollars a day for the member's attendance at each meeting of the board. No member shall receive compensation for attendance at more than eighteen meetings in any year.

(C) Each member of the board shall receive travel expenses at rates established by the director of budget and management pursuant to section 126.31 of the Revised Code to cover the actual and necessary travel expenses incurred for travel to and from meetings that take place outside the county in which the member resides, except that any member may receive travel expenses for registration for any conference that takes place inside the county in which the member resides.

(D) A vacancy in the membership of the board shall be filled in the same manner as an original appointment and shall be for the unexpired term. When a vacancy occurs in a position to be filled by the district advisory council, the council shall hold a special meeting pursuant to section 3709.03 of the Revised Code for the purpose of appointing a member to fill the vacancy.

(E) A majority of the members of the board constitutes a quorum.

Effective Date: 11-21-2001



Section 3709.03 - General health district advisory council.

(A) There is hereby created in each general health district a district advisory council. A council shall consist of the president of the board of county commissioners, the chief executive of each municipal corporation not constituting a city health district, and the president of the board of township trustees of each township. The board of county commissioners, the legislative body of a municipal corporation, and the board of township trustees of a township may select an alternate from among themselves to serve if the president, the chief executive, or the president of the board of township trustees is unable to attend any meeting of the district advisory council. When attending a meeting on behalf of a council member, the alternate may vote on any matter on which the member is authorized to vote.

The council shall organize by selecting a chair and secretary from among its members. The council shall adopt bylaws governing its meetings, the transaction of business, and voting procedures.

The council shall meet annually in March at a place determined by the chair and the health commissioner for the purpose of electing the chair and the secretary, making necessary appointments to the board of health, receiving and considering the annual or special reports from the board of health, and making recommendations to the board of health or to the department of health in regard to matters for the betterment of health and sanitation within the district or for needed legislation. The secretary of the council shall notify the district health commissioner and the director of health of the proceedings of such meeting.

Special meetings of the council shall be held on the order of any of the following:

(1) The director of health;

(2) The board of health;

(3) The lesser of five or a majority of district advisory council members.

The district health commissioner shall attend all meetings of the council.

(B) The district advisory council shall appoint four members of the board of health, and the remaining member shall be appointed by the health district licensing council established under section 3709.41 of the Revised Code. At least one member of the board of health shall be a physician. Appointments shall be made with due regard to equal representation of all parts of the district.

(C) If at an annual or special meeting at which a member of the board of health is to be appointed fewer than a majority of the members of the district council are present, the council, by the majority vote of council members present, may organize an executive committee to make the appointment. An executive committee shall consist of five council members, including the president of the board of county commissioners, the council chair, the council secretary, and two additional council members selected by majority affirmative vote of the council members present at the meeting. The additional members selected shall include one representative of municipal corporations in the district that are not city health districts and one representative of townships in the district. If an individual is eligible for more than one position on the executive committee due to holding a particular office, the individual shall fill one position on the committee and the other position shall be filled by a member selected by a majority affirmative vote of the council members present at the meeting. A council member's alternate for annual meetings may serve as the member's alternate at meetings of the executive committee.

Not later than thirty days after an executive committee is organized, the committee shall meet and the council chair shall present to the committee the matter of appointing a member of the board of health. The committee shall appoint the board member by majority affirmative vote. In the case of a combined health district, the executive committee shall appoint only members of the board of health that are to be appointed by the district advisory council, unless the contract for administration of health affairs in the combined district provides otherwise. If a majority affirmative vote is not reached within thirty days after the executive committee is organized, the director of health shall appoint the member of the board of health under the authority conferred by section 3709.03 of the Revised Code.

If the council fails to meet or appoint a member of the board of health as required by this section or section 3709.02 of the Revised Code, the director of health may appoint the member.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-21-2001



Section 3709.04 - Director of health may appoint board for general health district.

If in any general health district the district advisory council fails to meet or to select a board of health, the director of health may appoint a board of health for such district which shall have and exercise all powers conferred on a board of health of a general health district.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 3709.05 - City health district board - compensation, term.

(A) Unless an administration of public health different from that specifically provided in this section is established and maintained under authority of its charter, or unless a combined city health district is formed under section 3709.051 of the Revised Code, the legislative authority of each city constituting a city health district shall establish a board of health. The board shall be composed of four members appointed by the mayor and confirmed by the legislative authority and one member appointed by the health district licensing council established under section 3709.41 of the Revised Code.

(B) Each member of the board shall be paid a sum not to exceed eighty dollars a day for the member's attendance at each meeting of the board. No member shall receive compensation for attendance at more than eighteen meetings in any year.

(C) Each member of the board shall receive travel expenses at rates established by the director of budget and management pursuant to section 126.31 of the Revised Code to cover the actual and necessary travel expenses incurred for travel to and from meetings that take place outside the county in which the member resides, except that any member may receive travel expenses for registration for any conference that takes place inside the county in which the member resides.

(D) A majority of the members constitutes a quorum, and the mayor shall be president of the board.

(E) The term of office of the members shall be five years from the date of appointment, except that of those first appointed one shall serve for five years, one for four years, one for three years, one for two years, and one for one year, and thereafter one shall be appointed each year.

A vacancy in the membership of the board shall be filled in like manner as an original appointment and shall be for the unexpired term.

Effective Date: 11-21-2001



Section 3709.051 - Formation of single city health district from two or more contiguous districts.

Two or more contiguous city health districts may be united to form a single city health district by a majority affirmative vote of the legislative authority of each city affected by the union.

If at least three per cent of the qualified electors residing within each of two or more contiguous city health districts sign a petition proposing a union into a single city health district, an election shall be held as provided in this section to determine whether a single city health district shall be formed. The petition for union may specify regarding the board of health of the new district:

(A) The qualifications for membership;

(B) The term of office;

(C) The number of members or a method by which the number may be determined from time to time;

(D) The method of appointment.

Such petition shall be filed with the boards of county commissioners of the respective counties affected, subject to approval of the director of health, and such boards shall promptly certify the text of the proposal to the boards of election for the purpose of having the proposal placed on the ballot at the next general election occurring more than ninety days after such certification. The election procedures provided in Chapter 3505. of the Revised Code for questions and issues shall apply to the election. If a majority of the electors voting on the proposal in each of the health districts affected vote in favor thereof, the union of such districts into a single city health district shall be established on the second succeeding first day of January.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 3709.052 - Contract for administration of public health affairs in combined district.

When a majority of the members of the legislative authority or a majority of the electors of each city have voted affirmatively, the chief executives of the cities affected shall enter into a contract for the administration of public health affairs in the combined district. Such contract shall state the proportion of expenses of the board of health or health department of the combined district to be paid by each city. Unless the proposal establishing the district as contained in the petition and submitted to the electors provides for the board of health of the new district, the contract may provide that the administration of the combined district be taken over by either the board of health or the health department of one of the cities or by a combined board of health. If the contract provides for a combined board of health, the number of members of the board, their terms of office, and the method of appointment, shall be set forth in the contract. The contract shall designate the city in which the central office of the board of health shall be located. The city treasurer of such city shall be the custodian of the health funds of the combined district. The auditor of such city shall act as the auditor of the combined district and shall pay the expenses of the health program as approved by the board of health and signed by the health commissioner. A copy of such contract shall be filed with the director of health.

The service status of any person employed by a city health district shall not be affected by the creation of a combined district.

Effective Date: 12-11-1967



Section 3709.06 - Director of health may appoint health commissioner for city.

If any city fails to establish a board of health under section 3709.05 of the Revised Code, the director of health may appoint a health commissioner for such city, and fix the commissioner's salary and term of office. Such commissioner shall have the same powers and perform the duties granted to or imposed upon a board of health of a city health district, except that rules, regulations, or orders of a general nature, made by the commissioner and required to be published, shall be approved by the director. The salary of such commissioner and all necessary expenses incurred by the commissioner in performing the duties of the board shall be paid by and be a valid claim against such city.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 3709.07 - Union of city with general health districts.

Except as provided in section 3709.071 of the Revised Code, when it is proposed that one or more city health districts unite with a general health district in the formation of a single district, the district advisory council of the general health district shall meet and vote on the question of union. It shall require a majority affirmative vote of the members of the district advisory council to carry the question. The legislative authority of each city shall likewise vote on the question. A majority voting affirmatively shall be required for approval. When the majority of the district advisory council and the legislative authority have voted affirmatively, the chair of the council and the chief executive of each city shall enter into a contract for the administration of health affairs in the combined district. Such contract shall state the proportion of the expenses of the board of health or health department of the combined district to be paid by the city or cities and by the original general health district. The contract may provide that the administration of the combined district shall be taken over by either the board of health or health department of one of the cities, by the board of health of the general health district, or by a combined board of health. Such contract shall prescribe the date on which such change of administration shall be made. A copy of such contract shall be filed with the director of health.

The combined district shall constitute a general health district, and the board of health or health department of the city, the board of health of the original general health district, or the combined board of health, as may be agreed in the contract, shall have, within the combined district, all the powers granted to, and perform all the duties required of, the board of health of a general health district.

The district advisory council of the combined general health district shall consist of the members of the district advisory council of the original general health district and the chief executive of each city constituting a city health district, each member having one vote.

If the contract provides that the administration of the combined district shall be taken over by a combined board of health, rather than the board of health of the original health district, the contract shall set forth the number of members of such board, their terms of office, and the manner of appointment or election of officers. One of the members of such combined board of health shall be a physician, and one member shall be an individual appointed by the health district licensing council established under section 3709.41 of the Revised Code. The contract may also provide for the representation of areas by one or more members and shall, in such event, specify the territory to be included in each such area.

The appointment of any member of the combined board who is designated by the provisions of the contract to represent a city shall be made by the chief executive and approved by the legislative authority of such city. If a member is designated by the contract to represent more than one city, the member shall be appointed by majority vote of the chief executives of all cities included in any such area. Except for the member appointed by the health district licensing council, the appointment of all members of the combined board who are designated to represent the balance of the district shall be made by the district advisory council.

The service status of any person employed by a city or general health district shall not be affected by the creation of a combined district.

Effective Date: 11-21-2001



Section 3709.071 - Election for union into single general health district.

If at least three per cent of the qualified electors residing within each of one or more city health districts and a general health district sign a petition for union into a single general health district, an election shall be held as provided in this section to determine whether a single general health district shall be formed. The petition for union may specify regarding the board of health of the new district:

(A) The qualifications for membership;

(B) The term of office;

(C) The number of members or a method by which the number may be determined from time to time;

(D) The method of appointment.

Such petition shall be filed with the boards of county commissioners of the respective counties affected, subject to approval of the director of health, and such boards shall promptly certify the text of the proposal to the boards of election for the purpose of having the proposal placed on the ballot at the next general election occurring more than ninety days after the filing of the petition with the boards of election. The election procedures provided in Chapter 3505. of the Revised Code for questions and issues shall be followed. If a majority of the electors voting on the proposal in each of the health districts affected vote in favor thereof, the union of such districts into a single general health district shall be established on the second succeeding January 1.

When the establishment of a combined health district has been approved by the electors of a general health district and one or more city health districts, the chairperson of the district advisory council and the chief executive of each city uniting with the general health district shall enter into a contract for the administration of health affairs in the combined district. Such contract shall conform to the provisions of section 3709.07 of the Revised Code regarding the contract for the administration of health affairs in a combined district, except that the date of the change of administration shall be as provided in this section and except for the specifications as to the board of health of the new district contained in the petition and submitted to the electors in the proposal to establish such district.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 3709.08 - Contract between boards of health.

(A) A board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code may enter into a contract to provide some or all public health services for a board of health of another city or general health district .

(B) Each contract entered under division (A) of this section shall do all of the following:

(1) State the amount of money or the proportion of expenses to be paid by the board of health or authority having the duties of a board of health for such services and how it is to be paid;

(2) Specify the amount and character of the public health services to be provided;

(3) State the date on which the provision of services is to begin;

(4) State the length of time the contract is to be in effect.

(C) Except as provided in division (D) of this section, no contract entered into under division (A) of this section shall be in effect until both of the following are the case:

(1) The director of health determines that the board of health or authority having the duties of a board of health that is to provide the services is organized and equipped to provide the services. After such a determination is made, the board of health or authority having the duties of a board of health providing the services shall have, within the health district receiving the services, all the powers and shall perform all the duties required of the board of health or the authority having the duties of a board of health .

(2) One of the following, as applicable, is the case:

(a) If the contract is with a city constituting a city health district, the chief executive of that city, with the approval of the majority of the members of the legislative authority of that city, approves the contract.

(b) If the contract is with the board of health of a general health district, the chairperson of the district advisory council of the general health district, with the approval of a majority of the members of the district advisory council, approves the contract.

(c) If the contract is with an authority having the duties of a board of health under section 3709.05 of the Revised Code, the majority of the members of the authority's governing body approves the contract.

(D) A contract entered into under division (A) of this section that is for not all but for only one or some public health services provided by a board of health or the authority having the duties of a board of health shall neither require a determination by the director of health described in division (C)(1) of this section nor an approval by the persons described in division (C)(2)(a), (b), or (c), as applicable, to be effective.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 11-24-1967



Section 3709.081 - [Repealed] .

Repealed by 129th General AssemblyFile No.141,HB 509, §2, eff. 9/28/2012.

Effective Date: 11-24-1967



Section 3709.085 - Contracts for enforcement services for air pollution control or supervision of sewage disposal systems.

(A) The board of health of a city or general health district may enter into a contract with any political subdivision or other governmental agency to obtain or provide all or part of any services, including, but not limited to, enforcement services, for the purposes of Chapter 3704. of the Revised Code, the rules adopted and orders made pursuant thereto, or any other ordinances or rules for the prevention, control, and abatement of air pollution.

(B)

(1) As used in division (B)(2) of this section:

(a) "Semipublic disposal system" means a disposal system that treats the sanitary sewage discharged from publicly or privately owned buildings or places of assemblage, entertainment, recreation, education, correction, hospitalization, housing, or employment, but does not include a disposal system that treats sewage in amounts of more than twenty-five thousand gallons per day; a disposal system for the treatment of sewage that is exempt from the requirements of section 6111.04 of the Revised Code pursuant to division (F)(7) of that section; or a disposal system for the treatment of industrial waste.

(b) Terms defined in section 6111.01 of the Revised Code have the same meanings as in that section.

(2) The board of health of a city or general health district may enter into a contract with the environmental protection agency to conduct on behalf of the agency inspection or enforcement services, for the purposes of Chapter 6111. of the Revised Code and rules adopted thereunder, for the disposal or treatment of sewage from semipublic disposal systems. The board of health of a city or general health district may charge a fee established pursuant to section 3709.09 of the Revised Code to be paid by the owner or operator of a semipublic disposal system for inspections conducted by the board pursuant to a contract entered into under division (B)(2) of this section, except that the board shall not charge a fee for those inspections conducted at any recreational vehicle park, recreation camp, or combined park-camp that is licensed under section 3729.05 of the Revised Code or at any manufactured home park that is licensed under section 4781.27 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-22-2000; 10-13-2004; 05-06-2005



Section 3709.09 - Board of health to establish uniform system of fees; adoption of rules.

(A) The board of health of a city or general health district may, by rule, establish a uniform system of fees to pay the costs of any services provided by the board.

The fee for issuance of a certified copy of a vital record or a certification of birth shall not be less than the fee prescribed for the same service under division (A)(1) of section 3705.24 of the Revised Code and shall include the fees required by division (B) of section 3705.24 and section 3109.14 of the Revised Code.

Fees for services provided by the board for purposes specified in sections 3701.344, 3711.10, 3718.06, 3729.07, 3730.03, and 3749.04 of the Revised Code shall be established in accordance with rules adopted under division (B) of this section. The district advisory council, in the case of a general health district, and the legislative authority of the city, in the case of a city health district, may disapprove any fee established by the board of health under this division, and any such fee, as disapproved, shall not be charged by the board of health.

(B) The director of health shall adopt rules under section 111.15 of the Revised Code that establish fee categories and a uniform methodology for use in calculating the costs of services provided for purposes specified in sections 3701.344, 3711.10, 3718.06, 3729.07, 3730.03, and 3749.04 of the Revised Code. In adopting the rules, the director shall consider recommendations it receives from advisory boards established either by statute or the director for entities subject to the fees.

(C) Except when a board of health establishes a fee by adopting a rule as an emergency measure, the board of health shall hold a public hearing regarding each proposed fee for a service provided by the board for a purpose specified in section 3701.344, 3711.10, 3718.06, 3729.07, 3730.03, or 3749.04 of the Revised Code. If a public hearing is held, at least twenty days prior to the public hearing the board shall give written notice of the hearing to each entity affected by the proposed fee. The notice shall be mailed to the last known address of each entity and shall specify the date, time, and place of the hearing and the amount of the proposed fee.

(D) If payment of a fee established under this section is not received by the day on which payment is due, the board of health shall assess a penalty. The amount of the penalty shall be equal to twenty-five per cent of the applicable fee.

(E) All rules adopted by a board of health under this section shall be adopted, recorded, and certified as are ordinances of municipal corporations and the record thereof shall be given in all courts the same effect as is given such ordinances, but the advertisements of such rules shall be by publication in one newspaper of general circulation within the health district. Publication shall be made once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, and such rules shall take effect and be in force ten days from the date of the first publication.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 10-13-2004; 05-06-2005; 2008 HB331 09-01-2008



Section 3709.091 - Failure to pay household sewage disposal system permit or inspection fee.

(A) As used in this section:

(1) "Household sewage treatment system" means any sewage treatment system, or part of such a system, for a single-family, two-family, or three-family dwelling that receives sewage.

(2) "Sewage" means liquid waste containing animal or vegetable matter in suspension or solution that originates from humans and human activities. "Sewage" includes liquids containing household chemicals in solution commonly discharged from a residence or from commercial, institutional, or other similar facilities.

(3) "Small flow on-site sewage treatment system" means a system, other than a household sewage treatment system, that treats not more than one thousand gallons of sewage per day and that does not require a national pollutant discharge elimination system permit issued under section 6111.03 of the Revised Code or an injection well drilling or operating permit issued under section 6111.043 of the Revised Code.

(B) If any owner, leaseholder, or assignee of real property fails to pay a fee as required by rule of a board of health of a city or general health district pursuant to section 3709.09 of the Revised Code for an operation permit for, or for inspection of, a household sewage treatment system or a small flow on-site sewage treatment system located on the real property, the health commissioner of the city or general health district or the commissioner's designated representative shall notify the owner, leaseholder, or assignee of the real property of the amount of the fee and any accrued penalties for late payment of the fee. The notice shall state, in boldface letters: "You have 30 days to object to the amount of the unpaid operation permit or inspection fee for your household sewage treatment system or small flow on-site sewage treatment system, as applicable, as designated in this notice, which may include accrued penalties for late payment of the fee. If you do not pay this amount as instructed herein within 30 days of receipt of this notice or object to this amount during that time period in accordance with the procedures set forth herein, the amount will be placed as a lien on your real property." The notice also shall explain how the owner, leaseholder, or assignee may pay the amount, or object to the amount in accordance with the procedures established by divisions (C) and (D) of this section.

Notice to the owner, leaseholder, or assignee shall be made by either of the following:

(1) Certified mail, overnight delivery service, hand delivery, or any other method that includes written evidence of receipt;

(2) The sheriff of the county in which the owner, leaseholder, or assignee to be served resides, in one or more of the methods provided in the Ohio Rules of Civil Procedure. The sheriff may charge reasonable fees for that service.

(C) Not later than thirty days after receipt under division (B) of this section of notification of the amount of an unpaid operation permit or inspection fee and any accrued late payment penalties, the owner, leaseholder, or assignee may object to the amount by delivering a written notice of objection to the health commissioner by any of the means provided for in division (B)(1) of this section. Not later than sixty days after receipt of the notice of objection, the county prosecutor, on behalf of the city or general health district, may file a civil action in the court of common pleas against the owner, leaseholder, or assignee. If the county prosecutor fails to commence suit within the sixty-day period, or if the action is commenced, but dismissed with prejudice before adjudication, the unpaid fee and any accrued late payment penalties are void and cannot be placed on the general tax list and duplicate as a lien against the real property.

(D) If, in accordance with division (C) of this section, the owner, leaseholder, or assignee objects to the amount of the unpaid operation permit or inspection fee and any accrued late payment penalties and the county prosecutor commences suit and prevails in the action, the owner, leaseholder, or assignee objecting shall pay the amount of the fee, any accrued late payment penalties, and the costs of the action, as determined by the court.

(E) If the owner, leaseholder, or assignee on which the notice required by division (B) of this section was served does not pay to the city or general health district the amount of an unpaid operation permit or inspection fee and any accrued late payment penalties within thirty days after receipt of the notice, or does not object to the amount in the manner provided in division (C) of this section, the health commissioner of the city or general health district or the commissioner's designated representative may certify, on or before the first Monday of September, the amount of the unpaid fee and any accrued late payment penalties to the county auditor to be placed on the general tax list and duplicate as provided in section 319.281 of the Revised Code.

Effective Date: 09-30-1998; 05-06-2005



Section 3709.092 - Transmission of fees.

(A) A board of health of a city or general health district shall transmit to the director of health all fees or additional amounts that the director requires to be collected under sections 3701.344, 3718.06, 3729.07, and 3749.04 of the Revised Code. The fees and amounts shall be transmitted according to the following schedule:

(1) For fees and amounts received by the board on or after the first day of January but not later than the thirty-first day of March, transmit the fees and amounts not later than the fifteenth day of May;

(2) For fees and amounts received by the board on or after the first day of April but not later than the thirtieth day of June, transmit the fees and amounts not later than the fifteenth day of August;

(3) For fees and amounts received by the board on or after the first day of July but not later than the thirtieth day of September, transmit the fees and amounts not later than the fifteenth day of November;

(4) For fees and amounts received by the board on or after the first day of October but not later than the thirty-first day of December, transmit the fees and amounts not later than the fifteenth day of February of the following year.

(B) The director shall deposit the fees and amounts received under this section into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code. Each amount shall be used solely for the purpose for which it was collected.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3709.10 - Union of general health districts.

When it is proposed that two or more contiguous general health districts, not to exceed five, unite in the formation of one general health district, the district advisory council of each general health district shall meet and vote on the question of union. An affirmative majority vote of the district advisory council shall be required for approval. When the district advisory councils have voted affirmatively on the question, they shall meet in joint session and shall elect a board of health for the combined districts. Each original general health district shall be entitled to at least one member on the board of health of the combined districts.

When such union is completed, such district shall constitute a general health district and shall be governed in the manner provided for general health districts. When two or more general health districts unite to form one district, the office of the board of health shall be located at the county seat of the county selected by the joint board of district advisory councils.

When two or more general health districts have been combined into a single district, the county auditor of the county selected by the joint board of district advisory councils as the location of the central office of the board of health shall be the auditor of such district and the county treasurer of such county shall be the custodian of the health funds of such district. When the budget of such combined general health district is a matter for consideration, the members of the budget commissions of the counties constituting the district shall sit as a joint board for considering and acting on such budget.

Effective Date: 08-13-1976



Section 3709.11 - Organization of board of general health district - appointment of health commissioner - duties.

Within thirty days after the appointment of the members of the board of health in a general health district, they shall organize by selecting one of the members as president and another member as president pro tempore. The board shall appoint a health commissioner upon such terms, and for such period of time, not exceeding five years, as may be prescribed by the board. The person appointed as commissioner shall be a licensed physician, licensed dentist, a licensed veterinarian, licensed podiatrist, licensed chiropractor, or the holder of a master's degree in public health or an equivalent master's degree in a related health field as determined by the members of the board of health in a general health district. He shall be secretary of the board, and shall devote such time to the duties of his office as may be fixed by contract with the board. Notice of such appointment shall be filed with the director of health. The commissioner shall be the executive officer of the board and shall carry out all orders of the board and of the department of health. He shall be charged with the enforcement of all sanitary laws and regulations in the district. The commissioner shall keep the public informed in regard to all matters affecting the health of the district. When the commissioner is not a physician, the board shall provide for adequate medical direction of all personal health and nursing services by the employment of a licensed physician as medical director on either a full-time or part-time basis. The medical director shall be responsible to the board of health.

Effective Date: 05-03-1990



Section 3709.12 - President pro tempore of board of city health district - meetings.

The board of health in a city health district shall elect one of its number president pro tempore, who shall preside in the absence of the chief executive and shall perform all duties incumbent upon the president. The board shall meet at least once in each calendar month for the transaction of business, and as much oftener as is necessary for the prompt and thorough transaction of its business. Special meetings of the board shall be called by the president or three members thereof.

Effective Date: 10-01-1953



Section 3709.13 - Appointment of clerk, nurses, physicians, and others by board of general health district.

In any general health district the board of health may, upon the recommendation of the health commissioner, appoint for full or part time service a public health nurse and a clerk and such additional public health nurses, physicians, and other persons as are necessary for the proper conduct of its work. Such number of public health nurses may be employed as is necessary to provide adequate public health nursing service to all parts of the district. Employees of the board, other than the commissioner, shall be in the classified service of the state, and all employees of the board may be removed for cause by a majority of the board.

Effective Date: 12-13-1967



Section 3709.14 - Appointment of health commissioner, clerks, nurses, physicians, and others by board of city health district.

In any city health district, the board of health or person performing the duties of a board of health shall appoint for full or part time service a health commissioner and may appoint such public health nurses, clerks, physicians, and other persons as are necessary.

Effective Date: 10-01-1953



Section 3709.15 - Appointing sanitarians and nurses.

The board of health of a city or general health district may appoint as many persons for sanitary duty as the public health and sanitary conditions of the district require, and such persons shall have general police powers and be known as "sanitarians." The board may also appoint as many registered nurses for public health nurse duty as the public health and sanitary conditions of the district require, who shall be known as "public health nurses," and where such are appointed, the board may appoint licensed practical nurses as defined by section 4723.15 of the Revised Code. The legislative authority of the city may determine the maximum number of sanitarians and public health nurses and licensed practical nurses to be appointed.

The board of health of a city or general health district may provide nursing care and other therapeutic and supportive care services to maintain an ill or infirm person in a place of residence used as such person's home or elsewhere. The board shall charge and collect reasonable fees not to exceed the cost of service for such care from patients financially able to pay, or may accept payment for such services from persons or public or private agencies on behalf of the recipient, either directly or by contract with such persons or agencies. The fees shall be retained by the board and placed in a special fund to be known as the home health services fund, and shall be used by the board only for defraying the cost of personnel, equipment, supplies, rental of physical facilities including real property, utilities, and administrative costs in providing services under this section. The approval of the auditor of state referred to in section 5705.12 of the Revised Code shall not be required for the establishment of the fund.

The board, in addition, may contract with any individual or a public or private agency to furnish services authorized by this section on behalf of a city or general health district for such time and for such compensation as may be agreed upon by the board and the individual or agency. The compensation shall be paid by the board from the home health services fund, or from any other available fund of the board.

Effective Date: 07-01-1985



Section 3709.16 - Board determines duties and salaries of employees - employee insurance.

The board of health of a city or general health district shall determine the duties and fix the salaries of its employees.

No member of the board shall be appointed as health officer or ward physician.

The board of health of any health district may procure and pay all or any part of the cost of group life, hospitalization, surgical, major medical, sickness and accident insurance, or a combination of any of the foregoing types of insurance or coverage, for the health commissioner, the employees of the health district, and their immediate dependents, from the funds or budgets from which said health commissioner or employees are compensated for services, issued by an insurance company or a health insuring corporation duly authorized to do business in this state.

Notwithstanding section 3917.01 of the Revised Code, the board of health of any health district may purchase group life insurance authorized by this section by reason of payment of premiums therefor by the board from its funds, and such group life insurance may be issued and purchased if otherwise consistent with sections 3917.01 to 3917.06 of the Revised Code.

Effective Date: 06-04-1997



Section 3709.161 - Liability insurance.

(A) The board of health of a city or general health district may procure a policy or policies of insurance insuring the members of the board, the health commissioner, and the employees of the board against liability on account of damage or injury to persons and property resulting from any act or omission that occurs in the individual's official capacity as a member or employee of the board or resulting solely out of such membership or employment.

(B)

(1) As used in this division, "health care professional" means all of the following:

(a) A dentist or dental hygienist licensed under Chapter 4715. of the Revised Code;

(b) A registered nurse or licensed practical nurse licensed under Chapter 4723. of the Revised Code;

(c) A person licensed under Chapter 4729. of the Revised Code to practice as a pharmacist;

(d) A person authorized under Chapter 4730. of the Revised Code to practice as a physician assistant;

(e) A person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatry;

(f) A psychologist licensed under Chapter 4732. of the Revised Code;

(g) A veterinarian licensed under Chapter 4741. of the Revised Code;

(h) A speech-language pathologist or audiologist licensed under Chapter 4753. of the Revised Code;

(i) An occupational therapist, physical therapist, physical therapist assistant, or athletic trainer licensed under Chapter 4755. of the Revised Code;

(j) A professional clinical counselor, professional counselor, independent social worker, or social worker licensed under Chapter 4757. of the Revised Code;

(k) A dietician licensed under Chapter 4759. of the Revised Code.

(2) The board of health of a city or general health district may purchase liability insurance for a health care professional with whom the board contracts for the provision of health care services against liability on account of damage or injury to persons and property arising from the health care professional's performance of services under the contract. The policy shall be purchased from an insurance company licensed to do business in this state, if such a policy is available from such a company. The board of health of a city or general health district shall report the cost of the liability insurance policy and subsequent increases in the cost to the director of health on a form prescribed by the director.

Effective Date: 07-22-1998



Section 3709.17 - Travel expense outside district.

When it is necessary for an employee of a board of health of a city or general health district to travel outside the district, such employee shall be reimbursed for travel and per diem expenses incidental to such travel. No employee of a board shall be reimbursed for such travel unless prior approval has been granted by the board.

Effective Date: 10-01-1953



Section 3709.18 - Infant welfare stations and prenatal clinics.

The board of health of a city or general health district may provide such infant welfare stations, prenatal clinics, and other measures for the protection of children as are necessary. It may also provide for the prevention and treatment of trachoma and may establish clinics or detention hospitals and provide the necessary medical and nursing service therefor.

Effective Date: 10-01-1953



Section 3709.19 - Record of proceedings and record of diseases - quarterly activity reports.

The secretary of the board of health of a city or general health district shall keep a complete and accurate record of the proceedings of the board together with a record of diseases reported to the health commissioner. The records shall be kept as required by the director of health.

In each general health district, the health commissioner shall prepare a quarterly report detailing the board's activities during the preceding three months. The secretary shall provide a complete and accurate copy of the record of proceedings of the board of health to the health commissioner for the purpose of preparing the report. The quarterly reports shall be submitted to the district advisory council on or before the first day of January, April, July, and October of each year.

On leaving office, the secretary shall turn over to the succeeding secretary all books, records, papers, and other matter belonging to the board.

Each board or person performing the duties of the board shall procure suitable books, blanks, and other things necessary to the transaction of its business. The forms shall be used as the director of health prescribes.

Effective Date: 04-02-1996



Section 3709.20 - Orders and regulations of board of city health district - hearing referees or examiners.

(A) The board of health of a city health district may make such orders and regulations as are necessary for its own government, for the public health, the prevention or restriction of disease, and the prevention, abatement, or suppression of nuisances. Orders and regulations not for the government of the board, but intended for the general public, shall be adopted, advertised, recorded, and certified as are ordinances of municipal corporations and the record thereof shall be given in all courts the same effect as is given such ordinances. In cases of emergency caused by epidemics of contagious or infectious diseases, or conditions or events endangering the public health, the board may declare such orders and regulations to be emergency measures, and such orders and regulations shall become effective immediately without such advertising, recording, and certifying.

(B) In any hearing conducted by the board of health of a city health district, general health district, or combined health district, the board may appoint a referee or examiner to conduct the hearing. In a hearing conducted by a board of health of a city health district, a combined health district, or a general health district at least one member of the board shall be present.

The referee or examiner appointed to conduct the hearing shall have the same powers and authority in conducting the hearing as is granted to the board. The referee or examiner shall have been admitted to the practice of law in the state and be possessed of such additional qualifications as the board may require. The referee or examiner shall submit to the board a written report setting forth his findings of fact and conclusions of law and a recommendation of the action to be taken by the board. A copy of such written report and recommendation of the referee or examiner shall, within five days of the date of filing thereof, be served upon the party or his attorney or other representative of record, by certified mail. The party may, within ten days of receipt of the copy of the written report or recommendation, file with the board written objections to the report and recommendation, which objections shall be considered by the board before approving, modifying, or disapproving the recommendation. The board may grant extensions of time to the party within which to file such objections.

No recommendation of the referee or examiner shall be approved, modified, or disapproved by the board until ten days after the service of the report and recommendation as provided in this section. The board may order additional testimony to be taken or permit the introduction of further documentary evidence. No recommendation shall be final until approved by a quorum of the entire board as indicated by an order on its record of proceedings.

Effective Date: 08-06-1976



Section 3709.21 - Orders and regulations of board of general health district.

The board of health of a general health district may make such orders and regulations as are necessary for its own government, for the public health, the prevention or restriction of disease, and the prevention, abatement, or suppression of nuisances. Such board may require that no human, animal, or household wastes from sanitary installations within the district be discharged into a storm sewer, open ditch, or watercourse without a permit therefor having been secured from the board under such terms as the board requires. All orders and regulations not for the government of the board, but intended for the general public, shall be adopted, recorded, and certified as are ordinances of municipal corporations and the record thereof shall be given in all courts the same effect as is given such ordinances, but the advertisements of such orders and regulations shall be by publication in a newspaper of general circulation within the district. Publication shall be made once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, and such orders and regulations shall take effect and be in force ten days from the date of the first publication. In cases of emergency caused by epidemics of contagious or infectious diseases, or conditions or events endangering the public health, the board may declare such orders and regulations to be emergency measures, and such orders and regulations shall become effective immediately without such advertising, recording, and certifying.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 3709.211 - Injunctive or other relief.

When an order of the board of health of a city or general health district made pursuant to section 3709.20 or 3709.21 of the Revised Code is not complied with in whole or in part, the board may petition the court of common pleas for injunctive or other appropriate relief requiring all persons to whom such order of the board is directed to comply with such order. The court of the county in which such offense is alleged to be occurring may grant such injunctive or other appropriate relief as the equities of the case require.

Effective Date: 12-23-1971



Section 3709.22 - Duties of board of city or general health district.

Each board of health of a city or general health district shall study and record the prevalence of disease within its district and provide for the prompt diagnosis and control of communicable diseases. The board may also provide for the medical and dental supervision of school children, for the free treatment of cases of venereal diseases, for the inspection of schools, public institutions, jails, workhouses, children's homes, infirmaries, and county homes, and other charitable, benevolent, and correctional institutions. The board may also provide for the inspection of dairies, stores, restaurants, hotels, and other places where food is manufactured, handled, stored, sold, or offered for sale, and for the medical inspection of persons employed therein. The board may also provide for the inspection and abatement of nuisances dangerous to public health or comfort, and may take such steps as are necessary to protect the public health and to prevent disease.

In the medical supervision of school children, as provided in this section, no medical or surgical treatments shall be administered to any minor school child except upon the written request of a parent or guardian of such child. Any information regarding any diseased condition or defect found as a result of any school medical examination shall be communicated only to the parent or guardian of such child and if in writing shall be in a sealed envelope addressed to such parent or guardian.

Effective Date: 10-01-1953



Section 3709.23 - Laboratory work.

Each board of health of a city or general health district may provide for the carrying on of such laboratory work as is necessary for the proper conduct of its work. It may establish a district laboratory or may contract with any existing laboratory within or convenient to the district for the performance of such work or may unite with another district in the establishment of a joint laboratory. All state institutions supported in whole or in part by public funds shall furnish such laboratory service as may be required by any board under terms to be agreed upon. Any contract for the furnishing of laboratory service to a board and any proposal for the establishment of a joint laboratory shall be subject to the approval of the director of health. In the operation of such laboratories standard methods approved by the director shall be used.

Effective Date: 10-01-1953



Section 3709.24 - Free treatment for venereal diseases.

Each board of health of a city or general health district may provide for the free treatment of cases of gonorrhea, syphilis, and chancroid. It may establish and maintain one or more clinics for such purpose and may provide for the necessary medical and nursing service therefor. The board may provide for the quarantine of such carriers of gonorrhea, syphilis, or chancroid, as the director of health orders to be quarantined. It shall use due diligence in the prevention of such venereal diseases and shall carry out all orders and regulations of the department of health in connection therewith.

Effective Date: 10-01-1953



Section 3709.241 - Minor may give consent for diagnosis or treatment of venereal disease.

Notwithstanding any other provision of law, a minor may give consent for the diagnosis or treatment of any venereal disease by a licensed physician. Such consent is not subject to disaffirmance because of minority. The consent of the parent, parents, or guardian of a minor is not required for such diagnosis or treatment. The parent, parents, or guardian of a minor giving consent under this section are not liable for payment for any diagnostic or treatment services provided under this section without their consent.

Effective Date: 07-13-1971



Section 3709.25 - Free distribution of antitoxin.

Each board of health of a city or general health district shall provide for the free distribution of antitoxin for the treatment of cases of diphtheria and shall establish sufficient distributing stations to render such antitoxin readily available in all parts of the district.

Effective Date: 10-01-1953



Section 3709.26 - Inspections of county institutions.

The health commissioner of a city or general health district may make frequent inspection of all county homes, children's homes, workhouses, jails, or other charitable, benevolent, or correctional institutions in the district, including physical examination of the inmates whenever necessary, and may make laboratory examinations of inmates as requested by any state or county official having jurisdiction over an institution.

Effective Date: 10-06-1994



Section 3709.27 - Establishment of detention hospitals.

The board of health of a city or general health district may establish detention hospitals for cases of communicable diseases and provide for the support and maintenance thereof. It may collect from persons committed to such hospitals the cost of the care and treatment of such persons while inmates therein. The expenses of such indigent persons as are committed to such hospitals shall be a proper charge against and shall be collected from the township or municipal corporation from which such person was sent to the hospital.

Effective Date: 10-01-1953



Section 3709.28 - Apportionment of appropriation; adoption of appropriation measures; apportionment by county auditor; district health fund.

(A) If a general health district will receive any part of its revenue for a fiscal year from an appropriation apportioned among the townships and municipal corporations composing the district, the board of health of the district shall adopt an itemized appropriation measure under this section for that fiscal year on or before the first day of April of the immediately preceding fiscal year. If a general health district will not receive any part of its revenue for a fiscal year from an appropriation apportioned among the townships and municipal corporations composing the district, the board of health of the district shall adopt an annual appropriation measure for that fiscal year under this section or sections 5705.38, 5705.39, and 5705.40 of the Revised Code.

(B) An appropriation measure adopted under this section shall set forth the amounts for the current expenses of the district for the ensuing fiscal year . The appropriation measure, together with an estimate in itemized form, of the several sources of revenue available to the district, including the amount due from the state for the next fiscal year as provided in section 3709.32 of the Revised Code and the amount which the board anticipates will be collected in fees or from any tax levied for the benefit of the district under this chapter or Chapter 5705. of the Revised Code during the fiscal year, shall be certified to the county auditor and by the county auditor submitted to the county budget commission, which may reduce the appropriation to be apportioned among the townships and municipal corporations composing the district in accordance with division (C) of this section.

(C) The aggregate appropriation, as fixed by the commission, less the amounts available to the general health district from all sources of revenue certified for the ensuing fiscal year, including any amounts in the district health fund from the previous appropriation, and after considering and allowing for funds needed to fund ongoing operations in the ensuing fiscal year, shall be apportioned by the county auditor among the townships and municipal corporations composing the health district on the basis of taxable valuations in such townships and municipal corporations. The auditor, when making the auditor's semiannual apportionment of funds, shall retain at each semiannual apportionment one-half of the amount apportioned to each township and municipal corporation. Such moneys shall be placed in a separate fund to be known as the "district health fund." Unless otherwise required by a provision of the Revised Code or a rule adopted pursuant thereto, all other sources of revenue of the district shall be placed in the district health fund, provided that the revenue is used and maintained in accordance with the purpose for which the revenue was received.

(D) When a general health district is composed of townships and municipal corporations in two or more counties, the county auditor making the original apportionment shall certify to the auditor of each county concerned the amount apportioned to each township and municipal corporation in such county. Each auditor shall withhold from the semiannual apportionment to each such township or municipal corporation the amount certified, and shall pay the amounts withheld to the custodian of the funds of the health district concerned, to be credited to the district health fund. In making the apportionment under this paragraph for each year from 2002 through 2016, the county auditor shall add to the taxable valuation of each township and municipal corporation the tax value loss determined for each township and municipal corporation under divisions (D) and (E) of section 5727.84 of the Revised Code multiplied by the percentage used for that year in determining replacement payments under division (A)(1) of section 5727.86 of the Revised Code. The tax commissioner shall certify to the county auditor the tax value loss for each township and municipal corporation for which the auditor must make an apportionment.

(E) Subject to the aggregate amount as has been apportioned among the townships and municipalities and as may become available from the several sources of revenue, the board of health may, by resolution, transfer funds from one item in their appropriation to another item, reduce or increase any item, create new items, and make additional appropriations or reduce the total appropriation. Any such action shall forthwith be certified by the secretary of the board of health to the auditor for submission to and approval by the budget commission.

(F) When any general health district has been united with or has contracted with a city health district located therein, the chief executive of the city shall, annually, on or before the first day of June, certify to the county auditor the total amount due for the ensuing fiscal year from the municipal corporations and townships in the district as provided in the contract between such city and the district advisory council of the original general health district. After approval by the county budget commission, the county auditor shall thereupon apportion the amount certified to the townships and municipal corporations, and shall withhold the sums apportioned as provided in this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 12-21-2000



Section 3709.281 - Agreement by a board of health to perform municipal services.

A board of health of a city or general health district may enter into an agreement with the legislative authority of a municipality in which such health district is totally or partially located, and such legislative authority may enter into an agreement with such board of health, whereby such board of health undertakes, and is authorized by such legislative authority to exercise any power, perform any function, or render any service, in behalf of such legislative authority which such legislative authority may exercise, perform, or render.

Upon the execution of such agreement and within the limitations prescribed by it, such board of health may exercise the same powers as such legislative authority possesses with respect to the performance of any function or the rendering of any service, which, by such agreement, it undertakes to perform or render, and all powers necessary or incidental thereto, as amply as such powers are possessed and exercised by such legislative authority directly. Any agreement authorized by this section does not suspend the possession by such legislative authority of any power or function exercised or performed by such board of health in pursuance of such agreement, and no board of health, by virtue of any agreement entered into under this section, shall acquire any power to levy taxes in behalf of such legislative authority unless approved by a majority of the electors of the municipality.

Every agreement entered into under this section shall provide, either in specific terms or by prescribing a method for determining the amounts, for any payments which are to be made by the legislative authority in consideration of the performance of the agreement. Such payments shall be made to the health fund of the health district.

Effective Date: 05-26-1970



Section 3709.282 - Participation and cooperation by board of health.

The board of health of any city or general health district may participate in, receive or give financial and other assistance, and cooperate with other agencies or organizations, either private or governmental, in establishing and operating any federal program enacted prior to or after November 6, 1969, by the congress of the United States.

Effective Date: 05-26-1970



Section 3709.283 - County establishing and operating any health program.

A board of county commissioners may give or receive financial or other assistance, cooperate with other agencies or organizations, either private or governmental, or otherwise participate in establishing and operating any health program conducted by a city or general health district.

Effective Date: 08-13-1976



Section 3709.29 - Special levy for general health districts.

If the estimated amount of money necessary to meet the expenses of a general health district program will not be forthcoming to the board of health of such district out of the district health fund because the taxes within the ten-mill limitation will be insufficient, the board of health shall certify the fact of such insufficiency to the board of county commissioners of the county in which such district is located. Such board of county commissioners is hereby ordained to be a special taxing authority for the purposes of this section only, and, notwithstanding any other law to the contrary, the board of county commissioners of any county in which a general health district is located is the taxing authority for such special levy outside the ten-mill limitation. The board of county commissioners shall thereupon, in the year preceding that in which such health program will be effective, by vote of two-thirds of all the members of that body, declare by resolution that the amount of taxes which may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the necessary requirements of such district within the county, and that it is necessary to levy a tax in excess of such limitation in order to provide the board of health with sufficient funds to carry out such health program. Such resolution shall be filed with the board of elections not later than four p.m. of the ninetieth day before the day of election.

Such resolution shall specify the amount of increase in rate which it is necessary to levy and the number of years during which such increase shall be in effect, which shall not be for a longer period than ten years.

The resolution shall conform to section 5705.191 of the Revised Code and be certified and submitted in the manner provided in section 5705.25 of the Revised Code, provided that the proposal shall be placed on the ballot at the next primary or general election occurring more than ninety days after the resolution is filed with the board of elections.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-26-1990



Section 3709.30 - Additional expense in case of epidemic.

In case of epidemic or threatened epidemic or during the unusual prevalence of a dangerous communicable disease, if the moneys in the district health fund of a general health district are not sufficient, in the judgment of the board of health of the district, to defray the expenses necessary to prevent the spread of such disease, the board shall estimate the amount required for this purpose and apportion it among the townships and municipal corporations in which the condition exists, on the basis provided for in section 3709.28 of the Revised Code. The estimate and apportionment shall be certified to the county auditor of the proper county, who shall draw an order on the clerk, fiscal officer, auditor, or other similar officer of each township or municipal corporation affected by it, for that amount. The clerk, fiscal officer, auditor, or other similar officer shall forthwith draw a warrant on the township fiscal officer or the treasurer of the municipal corporation for the amount of the certification, which shall be honored by the fiscal officer or treasurer from any general treasury balances subject to the fiscal officer's or treasurer's control, regardless of funds.

The clerk, fiscal officer, auditor, or other similar officer then shall set up an account to be designated as an emergency health account, showing a deficit in the account, and certify the action taken to the board of township trustees, legislative authority, or other body having the power to borrow money. That body then may exercise the powers provided for in section 3707.28 of the Revised Code. Moneys raised under this section shall be placed in the treasury of the borrowing subdivision and credited to the emergency health account, which shall then be closed, so that the moneys taken from general cash balances shall be restored thereto and the regular funds of the subdivision shall be restored thereby.

If there is not sufficient money in the general cash balances of the subdivisions to satisfy the warrant so drawn by the clerk, fiscal officer, auditor, or other similar officer, the township fiscal officer or the treasurer of the municipal corporation shall honor the warrant to the extent of the cash in the treasury, and the balance shall be certified by the clerk, fiscal officer, auditor, or other similar officer and the fiscal officer or treasurer, jointly, to the borrowing authority, which shall immediately exercise the powers provided for in this section, to raise the amount of the warrant. The proceeds of such action shall be paid into the general cash balance in the treasury of the subdivision, and the balance due on the warrant shall then be paid.

The warrants provided for in this section shall be drawn in favor of the county treasurer, as treasurer of the district health fund, and the proceeds shall go into the fund. A separate account shall be kept of expenditures under this section. If a greater amount is expended in any township or municipal corporation than the amount drawn therefrom by action under this section, the excess shall be charged against the subdivision at the next annual apportionment in addition to the amount apportionable to the subdivision under section 3709.28 of the Revised Code. If the amount drawn under this section is not wholly expended in any subdivision, the unexpended remainder shall be credited to the next annual apportionment to the subdivision.

Performance of the official duties imposed by this section on officers, boards, and legislative bodies may be enforced by mandamus on the relation of the board of health, which is hereby given special capacity to sue in a mandamus action. In any mandamus action, the return day of the alternative writ shall not be more than three days after the filing of the petition.

Effective Date: 10-01-1953; 12-20-2005



Section 3709.31 - Custodian of health fund - auditor - expenses.

The treasurer of a city which constitutes a city health district shall be the custodian of the health fund of such city health district. The county treasurer of a county which constitutes all or the major portion of a general health district shall be the custodian of the health fund of the general health district.

The county auditor of a county which constitutes all or a major portion of a general health district shall act as the auditor of the general health district. The auditor of a city which constitutes a city health district shall act as the auditor of a city health district.

Expenses of the board of health of a general health district shall be paid on the warrant of the county auditor issued on vouchers approved by the board of health and signed by the health commissioner or the commissioner's designee. Expenses of a board of health or health department of a city health district shall be paid on the warrant of the auditor of the city issued on vouchers approved by the board of health or health department of a city health district and signed by the health commissioner or the commissioner's designee. A designee of a health commissioner of a general or city health district may sign vouchers only if he has given bond to the board of health in the amount of one million dollars with a company authorized to conduct a surety business in this state as a surety to be held by the board and conditioned on the faithful performance of his duties. The expense or premium of the bond shall be paid by the board and charged to the health fund.

Effective Date: 07-01-1993



Section 3709.32 - Conditions for payment of state health district subsidy funds.

The president of each board of health providing health services in one or more health districts and the chief executive officer of each health department providing health services in one or more health districts shall, on or before the first day of March of each year, certify the amounts expended during the preceding calendar year which qualify for state health district subsidy funds under section 3701.342 of the Revised Code and rules adopted by the director of health . The director of health shall certify the amount payable under the state health district subsidy funds distribution formula adopted by the director of health under section 3701.342 of the Revised Code to the director of budget and management for payment. Payment shall not be made unless:

(A) The board or department has provided such information concerning services and costs as is requested by the director of health;

(B) The certificate of the board of health or health department has been endorsed by the director of health;

(C) The board or department has complied with section 3701.342 of the Revised Code and rules adopted by the director of health;

(D) The municipal corporations and townships composing the health district have provided adequate local funding for public health services. The director of health shall determine what constitutes adequate local funding, and may grant an exception to this requirement to a municipal corporation or township if unusually severe economic conditions prevent it from receiving adequate tax revenues to help support minimally acceptable public health services.

No state health district subsidy funds shall be granted to any board or department that decreases its appropriation for public health services in anticipation of using state funds to provide public health services normally supported by local revenues.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-09-1988



Section 3709.33 - Legal advisor in general health districts.

In general health districts the prosecuting attorney of the county constituting all or a major part of such district shall act as the legal advisor of the board of health. In a proceeding in which the board is a party the prosecuting attorney of the county in which such proceeding is instituted shall act as the legal representative of the board.

Effective Date: 10-01-1953



Section 3709.34 - Suitable quarters furnished.

The board of county commissioners or the legislative authority of any city may furnish suitable quarters for any board of health or health department having jurisdiction over all or a major part of such county or city.

Effective Date: 10-01-1953



Section 3709.341 - Conveyance of property to board of health.

The board of county commissioners may donate or sell property, buildings, and furnishings to any board of health of a general or combined health district. Upon acceptance by the board of health of the general or combined district, the board of county commissioners may convey the property, buildings, and furnishings to the board of health to be used as quarters by the board of health. The instrument conveying the property, buildings, and furnishings shall include a reverter clause that, in the event the board of health subsequently sells the property, buildings, and furnishings:

(A) Reverts the property, buildings, and furnishings to the board of county commissioners if they initially were donated by the board of county commissioners; or

(B) Specifies how the proceeds of the board of health's subsequent sale of the property, buildings, and furnishings shall be distributed, if they initially were sold by the board of county commissioners.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3709.35 - Preferment of charges against health commissioner or member of board.

If the director of health charges that the health commissioner or a member of the board of health of a health district is guilty of misfeasance, malfeasance, or nonfeasance or has failed to perform any or all of the duties required by sections 3701.10, 3701.29, 3701.81, 3707.08, 3707.14, 3707.16, 3707.47, and 3709.01 to 3709.36 of the Revised Code, the director shall notify the commissioner or board member as to the time and place at which such charges will be heard. If the director, after hearing, finds the commissioner or board member guilty of the charge, it may remove such commissioner or member from office.

If the lesser of three or one-fifth of the members of a district advisory council have reason to believe a member of the board of health of a general health district is guilty of misfeasance, malfeasance, or nonfeasance or has failed to perform any or all of the duties required by sections 3701.10, 3701.29, 3701.81, 3707.14, 3707.16, 3707.47, and 3709.01 to 3709.36 of the Revised Code, the district advisory council members shall prefer a charge against the board member before the district advisory council and shall notify the board member as to the time and place at which such charges will be heard. If a majority of the council, after hearing, finds the board member guilty of the charge, it may remove the member from office.

When any member of the board of health of a general or city health district is removed from office, the district advisory council or the chief executive of the city, upon notice of such removal, shall within thirty days after receipt of such notice fill the vacancy in accordance with section 3709.03 or 3709.05 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-02-1996



Section 3709.36 - Board of health of city or general health district.

The board of health of a city or general health district hereby created shall exercise all the powers and perform all the duties formerly conferred and imposed by law upon the board of health of a municipal corporation, and all such powers, duties, procedure, and penalties for violation of the sanitary regulations of a board of health of a municipal corporation are transferred to the board of health of a city or general health district by sections 3701.10, 3701.29, 3701.81, 3707.08, 3707.14, 3707.16, 3707.47, and 3709.01 to 3709.36 of the Revised Code.

The board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code shall, for the purpose of providing public health services, be a body politic and corporate. As such, it is capable of suing and being sued, contracting and being contracted with, acquiring, holding, possessing, and disposing of real and personal property, and taking and holding in trust for the use and benefit of such district or authority any grant or devise of land and any domain or bequest of money or other personal property.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 01-01-1974



Section 3709.37 - Statewide boards of health association.

By a majority vote of its members, a board of health of a city or general health district may join a statewide boards of health association. Any such board may appropriate from its health fund an amount sufficient to pay the annual dues established by such association.

Effective Date: 03-14-1985



Section 3709.38 - Payment of annual association dues of health commissioner.

A board of health of a city or general health district may appropriate from its health fund an amount to pay the annual dues for the health commissioner's membership in a statewide association of health commissioners.

Effective Date: 07-01-1993



Section 3709.41 - Health district licensing council.

(A) There is hereby created in each city and in each general health district a health district licensing council, to be appointed by the entity that has responsibility for appointing the board of health in the health district. The members of the council shall consist of one representative of each business activity for which the board of health operates a licensing program. To be appointed and remain a member, an individual shall be a resident of the health district for which the council was created.

The appointing authority shall make initial appointments to the council not later than thirty days after November 21, 2001. Of the initial appointments to the council, one-third of the members, rounded to the nearest whole number, shall serve for a term ending three years after November 21, 2001; one-third, rounded to the nearest whole number, shall serve for a term ending four years after November 21, 2001; and the remaining members shall serve for a term ending five years after November 21, 2001. Thereafter, terms of office shall be five years, with each term ending on the same day of the same month as did the term that it succeeds.

Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed.

Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

Members shall serve without compensation, except to the extent that serving on the council is part of their regular duties of employment.

(B) Each health district licensing council shall organize by selecting from among its members a chairperson, a secretary, and any other officers it considers necessary. Each council shall adopt bylaws for the regulation of its affairs and the conduct of its business.

Each council shall meet at least annually or at more frequent intervals if specified in its bylaws. In addition to the mandatory meetings, a council shall meet at the call of the chairperson or the request of a majority of the council members.

(C) Pursuant to sections 3709.03, 3709.05, and 3709.07 of the Revised Code, the health district licensing council shall appoint one of its members to serve as a member of the board of health. The council shall appoint one of its members to serve as an alternate board of health member if for any reason the original member is required to abstain from voting on a particular issue being considered by the board of health. While serving on behalf of the original member, the alternate member has the same powers and duties as the original member.

Effective Date: 11-21-2001; 05-06-2005



Section 3709.99 - Penalty.

(A) Whoever violates section 3709.20, 3709.21, or 3709.22 of the Revised Code or any order or regulation of the board of health of a city or general health district adopted in pursuance of those sections, or whoever interferes with the execution of an order or regulation of that nature by a member of the board or person authorized by the board, shall be fined not more than one hundred dollars or imprisoned not more than ninety days, or both. No person shall be imprisoned for the first offense, and the prosecution shall always be for a first offense unless the affidavit upon which the prosecution is instituted contains the allegation that the offense is a subsequent offense.

(B) Except in case of an emergency endangering the public health caused by an epidemic, an infectious or a communicable disease, or a disaster emergency condition or event, no prosecution for a violation of any regulation or order adopted pursuant to section 3709.20, 3709.21, or 3709.22 of the Revised Code shall take place until twenty days after the board of health of a city or general health district has notified the person subject to the regulation or order of the specific violation alleged. Any person notified by the board of a violation of any regulation or order of that nature may file an action for declaratory judgment pursuant to Chapter 2721. of the Revised Code to have determined whether the regulation or order is unreasonable or unlawful. No prosecution of that nature shall be commenced when, within the twenty-day period described in this division, the violation has been corrected. No prosecution of that nature shall be commenced until a declaratory judgment of that nature has been given.

Effective Date: 09-24-1999






Chapter 3710 - ASBESTOS ABATEMENT

Section 3710.01 - Asbestos abatement definitions.

As used in this chapter:

(A) "Asbestos" means the asbestiform varieties of chrysotile or serpentine, amosite or cummingtonitegrunerite, crocidolite or riebeckite, actinolite, tremolite, and anthophylite.

(B) "Asbestos hazard abatement activity" means any activity involving the removal, renovation, enclosure, repair, or encapsulation of reasonably related friable asbestos-containing materials in an amount greater than fifty linear feet or fifty square feet. "Asbestos hazard abatement activity" also includes any such activity involving such asbestos-containing materials in an amount of fifty linear or fifty square feet or less if, when combined with any other reasonably related activity in terms of time and location of the activity, the total amount is in an amount greater than fifty linear or fifty square feet.

(C) "Asbestos hazard abatement contractor" means a business entity or public entity that engages in or intends to engage in asbestos hazard abatement activities and that employs or supervises one or more asbestos hazard abatement specialists for asbestos hazard abatement activities. "Asbestos hazard abatement contractor" does not mean an employee of an asbestos hazard abatement contractor, a general contractor who subcontracts to an asbestos hazard abatement contractor an asbestos hazard abatement activity, or any individual who engages in asbestos hazard abatement activity in the individual's own home.

(D) "Asbestos hazard abatement project" means one or more asbestos hazard abatement activities that are conducted by one asbestos hazard abatement contractor and that are reasonably related to each other.

(E) "Asbestos hazard abatement specialist" means a person with responsibility for the oversight or supervision of asbestos hazard abatement activities, including asbestos hazard abatement project managers, hazard abatement project supervisors and foremen, and employees of school districts or other governmental or public entities who coordinate or directly supervise or oversee asbestos hazard abatement activities performed by school district, governmental, or other public employees in school district, governmental, or other public buildings.

(F) "Asbestos hazard evaluation specialist" means a person responsible for the identification, detection, and assessment of asbestos-containing materials, the determination of appropriate response actions, or the preparation of asbestos management plans for the purpose of protecting the public health from the hazards associated with exposure to asbestos, including the performance of air and bulk sampling. This category of specialists includes management planners, health professionals, industrial hygienists, private consultants, or other individuals involved in asbestos risk identification or assessment or regulatory activities.

(G) "Business entity" means a partnership, firm, association, corporation, sole proprietorship, or other business concern.

(H) "Public entity" means the state or any of its political subdivisions or any agency or instrumentality of either.

(I) "License" means a document issued by the department of health to a business entity or public entity affirming that the entity has met the requirements set forth in this chapter to engage in asbestos hazard abatement activities as an asbestos hazard abatement contractor.

(J) "Certificate" means:

(1) A document issued by the department to an individual affirming that the individual has successfully completed the training and other requirements set forth in this chapter to qualify as an asbestos hazard abatement specialist, an asbestos hazard evaluation specialist, an asbestos hazard abatement worker, an asbestos hazard abatement project designer, an asbestos hazard abatement air-monitoring technician, an approved asbestos hazard training provider, or other category of asbestos hazard specialist that the director establishes by rule; or

(2) A document issued by a training institution in accordance with rules adopted by the director affirming that an individual has successfully completed the instruction required in all categories as provided in sections 3710.07 and 3710.10 of the Revised Code.

(K) "Person" means any individual, business entity, governmental body, or other public or private entity.

(L) "Encapsulate" means to coat, bind, or resurface walls, ceilings, pipes, or other structures to prevent friable asbestos from becoming airborne.

(M) "Friable asbestos-containing material" means any material that contains more than one per cent asbestos by weight and that can be crumbled, pulverized, or reduced to powder, when dry, by hand pressure.

(N) "Enclosure" means the permanent confinement of friable asbestos-containing materials with an airtight barrier in an area not used as an air plenum.

(O) "Renovation" means the removal or stripping of friable asbestos-containing materials used on any pipe, duct, boiler, tank, reactor, turbine, furnace, or load supporting member.

(P) "Asbestos hazard abatement worker" means the person responsible in a nonsupervisory capacity for the performance of an asbestos hazard abatement activity.

(Q) "Asbestos hazard abatement project designer" means the person responsible for the determination of the workscope, work sequence, or performance standards for an asbestos hazard abatement activity, including preparation of specifications, plans, and contract documents.

(R) "Director" means the director of health or the director's authorized representative.

(S) "Clearance air sampling" means an air sampling performed after the completion of any asbestos hazard abatement activity and prior to the reoccupation of the contained work area by the public and conducted for the purpose of protecting the public from the health hazards associated with exposure to friable asbestos-containing material.

(T) "Asbestos hazard abatement air-monitoring technician" means the person who is responsible for environmental monitoring or work area clearance air sampling, including air monitoring performed to determine completion of response actions under the rules set forth in 40 C.F.R. 763 Subpart E, adopted by the United States environmental protection agency pursuant to the "Asbestos Hazard Emergency Response Act of 1986," Pub. L. 99-519, 100 Stat. 2970. "Asbestos hazard abatement air-monitoring technician" does not mean an industrial hygienist or industrial hygienist in training, certified by the American board of industrial hygiene.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.02 - Director of health to adopt rules for asbestos hazard abatement - powers and duties of director.

(A) In accordance with Chapter 119. of the Revised Code, the director of health shall, as the director determines necessary, adopt rules to carry out this chapter. The rules shall include all of the following:

(1) Criteria and procedures for the certification of asbestos hazard abatement specialists, asbestos hazard evaluation specialists, asbestos hazard abatement workers, asbestos hazard abatement project designers, and asbestos hazard abatement air-monitoring technicians by the director of health;

(2) Criteria and procedures for the director to examine the records of licensees, certificate holders, and asbestos hazard abatement training schools;

(3) Procedures and criteria in addition to those provided in this chapter for the approval of courses for asbestos hazard training;

(4) Fees for licenses, certifications, and course approvals in excess of the levels set in section 3710.05 of the Revised Code and fees for the certification of asbestos hazard abatement air-monitoring technicians;

(5) Levels of asbestos exposure or other circumstances constituting a public health emergency that authorize the director to issue an emergency order under division (B) of section 3710.13 of the Revised Code;

(6) Employee training standards, work practices that reduce the risk of contamination and recontamination of the environment, record-keeping requirements, action levels, project clearance levels, and other requirements that asbestos hazard abatement contractors, asbestos hazard abatement specialists, asbestos hazard evaluation specialists, asbestos hazard abatement project designers, asbestos hazard abatement air-monitoring technicians, asbestos hazard abatement workers, and other persons involved with asbestos hazard abatement activities must follow for the prevention of hazard to the public;

(7) Worker protection equipment and practices and other health and safety standards for employees and agents of public entities coming in contact with asbestos through asbestos hazard abatement activity;

(8) Standards of acceptable conduct for licensees and certificate holders engaged in asbestos hazard abatement or evaluation activities and acts and omissions that constitute grounds for the suspension or revocation of a license or certificate, or the denial of an application or renewal of a license or certificate in addition to those otherwise provided in this chapter;

(9) Training requirements for asbestos hazard abatement project designers and asbestos hazard abatement air-monitoring technicians;

(10)

(a) Subject to the condition specified in division (A)(10)(b) of this section, a standard requiring that the amount of asbestos contained in the air in areas accessible to the public in buildings that are owned, operated, or leased by a public entity be not more than ten thousand asbestos fibers longer than five microns per cubic meter of air calculated as an eight-hour time-weighted average, which is measured during periods of normal building occupancy, and a requirement that measurement of airborne asbestos be made by either or both of the following methods, provided that results derived by use of the method described in division (A)(10)(a)(i) of this section supersede results derived by use of the method described in division (A)(10)(a)(ii) of this section if both methods are used and the methods yield conflicting results concerning the presence of fibers in the tested air that may not be asbestos:

(i) Transmission electron microscopy in the manner described in the measurement protocol established by the United States environmental protection agency as set forth in 40 C.F.R. 763;

(ii) Optical phase contrast microscopy in the manner described in the measurement protocol established by the United States occupational safety and health administration as set forth in 29 C.F.R. 1910.

(b) The director periodically shall review the standard required by division (A)(10)(a) of this section and determine whether and how it should be amended and how it shall be used in conjunction with visual and physical assessment of asbestos-containing materials located in buildings that are owned, operated, or leased by a public entity to determine appropriate and cost-effective response actions to such asbestos-containing materials and shall amend the standard if it determines that such action is necessary.

(11) Other rules that the director determines necessary for the implementation of this chapter and to protect the public health from the hazards associated with exposure to asbestos.

(B) The director shall do all of the following:

(1) Administer and enforce this chapter and the rules adopted pursuant thereto;

(2) Develop comprehensive programs and policies for the control and prevention of nonoccupational exposure of the public to friable asbestos-containing materials;

(3) Ensure that persons are trained and licensed or certified, where appropriate, in accordance with this chapter and the rules adopted pursuant thereto;

(4) Examine those records of licensed asbestos hazard abatement contractors, certified asbestos hazard abatement specialists, asbestos hazard evaluation specialists, asbestos hazard abatement project designers, asbestos hazard abatement air-monitoring technicians, and asbestos hazard training courses in accordance with rules adopted by the director as the director determines necessary to determine compliance with this chapter and the rules adopted pursuant thereto;

(5) Prohibit and prevent improper asbestos hazard abatement procedures and require the modification or alteration of asbestos abatement procedures as they relate to this chapter and the rules adopted pursuant thereto;

(6) Collect and disseminate health education information relating to safe management of asbestos hazards;

(7) Accept and administer grants from the federal government and other sources, both public and private, for carrying out any of the director's functions;

(8) As the director determines appropriate, conduct on-site inspections at any location where an asbestos hazard abatement activity is planned, in progress, or has been completed, at any location where a public health emergency may occur, is occurring, or has occurred, or to evaluate the performance or compliance of any person subject to this chapter;

(9) Conduct an on-site audit of each asbestos hazard training provider approved pursuant to this chapter, at least once biennially, during an actual course conducted by the provider within the state;

(10) Cooperate and assist in investigations, as such relate to this chapter, conducted by local law enforcement agencies, the Ohio environmental protection agency, the United States occupational safety and health administration, and other local, state, and federal agencies.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.03 - Evaluations to assess health hazards.

All evaluations for the purpose of assessing the health hazards associated with the presence of friable asbestos materials in order to determine the need for an asbestos hazard abatement project shall be conducted by an asbestos hazard evaluation specialist certified pursuant to the requirements of Chapter 3710. of the Revised Code.

Effective Date: 03-17-1987



Section 3710.04 - Requirements to qualify for contractor's license.

(A) To qualify for an asbestos hazard abatement contractor's license, a business entity or public entity shall meet the requirements of this section.

(B) Each employee or agent of the business entity or public entity applying for a license who will come in contact with asbestos or will be responsible for an asbestos hazard abatement project shall:

(1) Be familiar with all applicable state and federal standards for asbestos hazard abatement projects;

(2) Have successfully completed the course of instruction on asbestos hazard abatement activities, for their particular certification, approved by the department of health pursuant to section 3710.10 of the Revised Code, have passed an examination approved by the department, and demonstrate to the department that the employee or agent is capable of complying with all applicable standards of this state, the United States environmental protection agency, and the United States occupational safety and health administration.

(C) A business entity or public entity applying for an asbestos hazard abatement contractor's license shall, in addition to the other requirements of this section, provide at least one asbestos hazard abatement specialist, certified pursuant to this chapter and the rules adopted under it, for each asbestos hazard abatement project, and demonstrate to the satisfaction of the department that the applicant:

(1) Has access to at least one asbestos disposal site approved by the Ohio environmental protection agency that is sufficient for the deposit of all asbestos waste that the applicant will generate during the term of the license;

(2) Is sufficiently qualified to safely remove asbestos, demonstrated by reliability as an asbestos hazard abatement contractor, possesses a work program that prevents the contamination or recontamination of the environment and protects the public health from the hazards of exposure to asbestos, possesses evidence of certification of each individual employee or agent who will be responsible for others who may come in contact with friable asbestos-containing materials, possesses evidence of training of workers required by section 3710.07 of the Revised Code, and has prior successful experience in asbestos hazard abatement projects or equivalent qualifications as determined in accordance with rules adopted by the director of health ;

(3) Possesses a worker protection program consistent with requirements established by the director if the contractor is a public entity, and a worker protection program consistent with the requirements of the United States occupational safety and health administration if the contractor is a business entity;

(4) Is registered as a business entity with the secretary of state.

(D) No applicant for licensure as an asbestos hazard abatement contractor, in order to meet the requirements of this chapter, shall list an employee of another contractor.

(E) The business entity or public entity shall meet any other standards that the director, by rule, sets.

(F) Nothing in this chapter or the rules adopted pursuant thereto relating to asbestos hazard abatement project designers shall be interpreted as authorizing or permitting an individual who is certified as an asbestos hazard abatement project designer to perform the services of a registered architect or professional engineer unless that person is registered under Chapter 4703. or 4733. of the Revised Code to perform such services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.05 - Application for required licensure or certification - fees.

(A) Except as otherwise provided in this chapter, no person shall engage in any asbestos hazard abatement activities in this state unless licensed or certified pursuant to this chapter.

(B) To apply for licensure as an asbestos abatement contractor or certification as an asbestos hazard abatement specialist, an asbestos hazard evaluation specialist, an asbestos hazard abatement project designer, or an asbestos hazard abatement air-monitoring technician, a person shall do all of the following:

(1) Submit a completed application to the department of health, on a form provided by the department;

(2) Pay the requisite fee as provided in division (D) of this section;

(3) Submit any other information the director of health by rule requires.

(C) The application form for a business entity or public entity applying for an asbestos hazard abatement contractor's license shall include all of the following:

(1) A description of the protective clothing and respirators that the public entity will use to comply with rules adopted by the director and that the business entity will use to comply with requirements of the United States occupational safety and health administration;

(2) A description of procedures the business entity or public entity will use for the selection, utilization, handling, removal, and disposal of clothing to prevent contamination or recontamination of the environment and to protect the public health from the hazards associated with exposure to asbestos;

(3) The name and address of each asbestos disposal site that the business entity or public entity might use during the year;

(4) A description of the site decontamination procedures that the business entity or public entity will use;

(5) A description of the asbestos hazard abatement procedures that the business entity or public entity will use;

(6) A description of the procedures that the business entity or public entity will use for handling waste containing asbestos;

(7) A description of the air-monitoring procedures that the business entity or public entity will use to prevent contamination or recontamination of the environment and to protect the public health from the hazards of exposure to asbestos;

(8) A description of the final clean-up procedures that the business entity or public entity will use;

(9) A list of all partners, owners, and officers of the business entity along with their social security numbers;

(10) The federal tax identification number of the business entity or the public entity.

(D) The fees to be charged to each public entity and business entity and their employees and agents for licensure, certification, approval, and renewal of licenses, certifications, and approvals granted under this chapter, subject to division (A)(4) of section 3710.02 of the Revised Code, are:

(1) Seven hundred fifty dollars for asbestos hazard abatement contractors;

(2) Two hundred dollars for asbestos hazard abatement project designers;

(3) Fifty dollars for asbestos hazard abatement workers;

(4) Two hundred dollars for asbestos hazard abatement specialists;

(5) Two hundred dollars for asbestos hazard evaluation specialists; and

(6) Nine hundred dollars for approval or renewal of asbestos hazard training providers.

(E) Notwithstanding division (A) of this section, no business entity which engages in asbestos hazard abatement activities solely at its own place of business is required to be licensed as an asbestos hazard abatement contractor provided that the business entity is required to and does comply with all applicable standards of the United States environmental protection agency and the United States occupational safety and health administration and provided further that all persons employed by the business entity on the activity meet the requirements of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003



Section 3710.051 - Asbestos hazard abatement project agreements.

No person shall enter into an agreement to perform any aspect of an asbestos hazard abatement project unless the agreement is written and contains at least all of the following:

(A) A requirement that all persons working on the project are licensed or certified by the department of health as required by this chapter;

(B) A requirement that all project clearance levels and sampling be in accordance with rules adopted by the director of health;

(C) A requirement that all clearance air-monitoring be conducted by asbestos hazard abatement air-monitoring technicians or asbestos hazard evaluation specialists certified by the department.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.06 - Action on application - waiver of requirements for emergency - renewal.

(A) Within fifteen business days after receiving an application, the department of health shall acknowledge receipt of the application and notify the applicant of any deficiency in the application. Within sixty calendar days after receiving a completed application, including all additional information requested by the department, the department shall issue a license or certificate or deny the application. The department shall issue only one license or certificate that is in effect at one time to a business entity and its principal officers and a public entity and its principal officers.

(B)

(1) The department shall deny an application if it determines that the applicant has not demonstrated the ability to comply fully with all applicable federal and state requirements and all requirements, procedures, and standards established by the director of health in this chapter.

(2) The department shall deny any application for an asbestos hazard abatement contractor's license if the applicant or an officer or employee of the applicant has been convicted of a felony under any state or federal law designed to protect the environment.

(3) The department shall send all denials of an application by certified mail to the applicant. If the department receives a timely request for a hearing from the applicant, as provided in division (D) of section 3710.13 of the Revised Code, the department shall hold a hearing in accordance with Chapter 119. of the Revised Code.

(C) In an emergency that results from a sudden, unexpected event that is not a planned asbestos hazard abatement project, the department may waive the requirements for a license or certificate. For the purposes of this division, "emergency" includes operations necessitated by nonroutine failures of equipment or by actions of fire and emergency medical personnel pursuant to duties within their official capacities. Any person who performs an asbestos hazard abatement activity under emergency conditions shall notify the director within three days after performance thereof.

(D) Each license or certificate issued under this chapter expires one year after the date of issue, but each licensee or certificate holder may apply to the department for the extension of the holder's license or certificate under the standard renewal procedures of Chapter 4745. of the Revised Code.

To qualify for renewal of a license or certificate issued under this chapter, each licensee or certificate holder shall send the appropriate renewal fee set forth in division (D) of section 3710.05 of the Revised Code or as adopted by rule by the director pursuant to division (A)(4) of section 3710.02 of the Revised Code.

Certificate holders also shall successfully complete an annual renewal course approved by the department pursuant to section 3710.10 of the Revised Code.

(E) The department may charge a fee in addition to those specified in division (D) of section 3710.05 of the Revised Code or in rules adopted by the director pursuant to division (A)(4) of section 3710.02 of the Revised Code if the licensee or certificate holder applies for renewal after the expiration thereof or requests a reissuance of any license or certificate, provided that no such fee shall exceed the original fees by more than fifty per cent.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.07 - Contractor's duties prior to engaging in project.

(A) Prior to engaging in any asbestos hazard abatement project, an asbestos hazard abatement contractor shall do all of the following:

(1) Prepare a written respiratory protection program as defined by the director of health pursuant to rule, and make the program available to the department of health, and workers at the job site if the contractor is a public entity or prepare a written respiratory protection program, consistent with 29 C.F.R. 1910.134 and make the program available to the department, and workers at the job site if the contractor is a business entity;

(2) Ensure that each worker who will be involved in any asbestos hazard abatement project has been examined within the preceding year and has been declared by a physician to be physically capable of working while wearing a respirator;

(3) Ensure that each of the contractor's employees or agents who will come in contact with asbestos-containing materials or will be responsible for an asbestos hazard abatement project receives the appropriate certification or licensure required by this chapter and the following training:

(a) An initial course approved by the department pursuant to section 3710.10 of the Revised Code, completed before engaging in any asbestos hazard abatement project; and

(b) An annual review course approved by the department pursuant to section 3710.10 of the Revised Code.

(B) After obtaining or renewing a license, an asbestos hazard abatement contractor shall notify the department, on a form approved by the director of health, at least ten days before beginning each asbestos hazard abatement project conducted during the term of the contractor's license.

(C) In addition to any other fee imposed under this chapter, an asbestos hazard abatement contractor shall pay, at the time of providing notice under division (B) of this section, the department a fee of sixty-five dollars for each asbestos hazard abatement project conducted.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003



Section 3710.08 - Duties of contractor and specialist.

(A) An asbestos hazard abatement contractor engaging in any asbestos hazard abatement project shall, during the course of the project:

(1) Conduct each project in a manner that is in compliance with the requirements the director of environmental protection adopts pursuant to section 3704.03 of the Revised Code and the asbestos requirements of the United States occupational safety and health administration set forth in 29 C.F.R. 1926.58;

(2) Comply with all applicable rules adopted by the director of health pursuant to section 3710.02 of the Revised Code.

(B) An asbestos hazard abatement contractor that is a public entity shall:

(1) Provide workers with protective clothing and equipment and ensure that the workers involved in any asbestos hazard abatement project use the items properly. Protective clothing and equipment shall include:

(a) Respirators approved by the national institute of occupational safety and health. These respirators shall be fit tested in accordance with requirements of the United States occupational safety and health administration set forth in 29 C.F.R. 1926.58(h). At the request of an employee, the asbestos hazard abatement contractor shall provide the employee with a powered air purifying respirator, in which case, the testing requirements of division (B)(1)(a) of this section do not apply.

(b) Items required by the director of health by rule as provided in division (A)(7) of section 3710.02 of the Revised Code.

(2) Comply with all applicable standards of conduct and requirements adopted by the director of health pursuant to section 3710.02 of the Revised Code.

(C) An asbestos hazard abatement specialist engaging in any asbestos hazard abatement project shall, during the course of the project:

(1) Conduct each project in a manner that will meet decontamination procedures, project containment procedures, and asbestos fiber dispersal methods as provided in division (A)(6) of section 3710.02 of the Revised Code;

(2) Ensure that workers utilize, handle, remove, and dispose of the disposable clothing provided by abatement contractors in a manner that will prevent contamination or recontamination of the environment and protect the public health from the hazards of exposure to asbestos;

(3) Ensure that workers utilize protective clothing and equipment and comply with the applicable health and safety standards set forth in division (A) of section 3710.08 of the Revised Code;

(4) Ensure that there is no smoking, eating, or drinking in the work area;

(5) Comply with all applicable standards of conduct and requirements adopted by the director of health pursuant to section 3710.02 of the Revised Code.

(D) An asbestos hazard evaluation specialist engaged in the identification, detection, and assessment of asbestos-containing materials, the determination of appropriate response actions, or other activities associated with an abatement project or the preparation of management plans, shall comply with the applicable standards of conduct and requirements adopted by the director of health pursuant to section 3710.02 of the Revised Code.

(E) Every asbestos hazard abatement worker shall comply with all applicable standards adopted by the director of health pursuant to section 3710.02 of the Revised Code.

(F) The department may, on a case-by-case basis, approve an alternative to the worker protection requirements of divisions (A), (B), and (C) of this section for an asbestos hazard abatement project conducted by a public entity, provided that the asbestos hazard abatement contractor submits the alternative procedure to the department in writing and demonstrates to the satisfaction of the department that the proposed alternative procedure provides equivalent worker protection.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.09 - Contractor to maintain records of projects.

(A) As a means of protecting the public, each asbestos hazard abatement contractor licensed under this chapter shall maintain records of all asbestos hazard abatement projects which the contractor performs and make these records available to the department of health upon request. The licensee shall maintain the records for at least thirty years.

(B) The records required by this section shall include all of the following:

(1) The name, social security number, and address of the person who supervised the asbestos hazard abatement project;

(2) The names and social security numbers of all workers at the job site;

(3) The location and description of the asbestos hazard abatement project and the amount of asbestos-containing material that was removed;

(4) The starting and completion dates of each asbestos hazard abatement project;

(5) A summary of the procedures that were used to comply with all applicable federal, state, and local standards;

(6) The name and address of each asbestos disposal site where the waste containing asbestos was deposited;

(7) Any other information that the director of health , by rule, requires.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.10 - Approving sponsors of training courses or examinations.

(A) No person other than the department of health shall conduct or offer to conduct any initial or review training course or examination required by this chapter unless that person is approved to sponsor the courses and examinations under this section. In conducting any such course or examination, the department and the approved person shall administer the courses and examinations according to the United States environmental protection agency "Model Accreditation Plan," 40 C.F.R. 763, Subpart E, Appendix C, and the rules of the director of health adopted pursuant to division (A)(3) of section 3710.02 of the Revised Code. A person may apply for approval or renewal of a course on the health and safety aspects of asbestos hazard abatement activities which meets the requirements of division (A)(3) of section 3710.07 of the Revised Code by submitting a written application on forms provided by the department.

(B) In order to obtain or renew department approval, a person sponsoring a course shall substantially satisfy all of the following criteria:

(1) Provide courses of instruction and examinations that meet the requirements of division (A) of this section;

(2) Ensure that instruction is given or supervised by personnel with sufficient education and experience as determined in rules adopted by the director;

(3) Maintain lists of students trained and the dates on which training occurred for at least twenty years, and make this information available to the department upon request.

(C) In order to obtain or renew department approval, a person sponsoring an initial course or a review course annually shall apply to the department for approval. In applying, the person shall submit the fee set forth in division (D) of section 3710.05 of the Revised Code along with any increase in fee adopted pursuant to division (A)(4) of section 3710.02 of the Revised Code.

(D)

(1) The department shall act or acknowledge receipt of an application within ten working days after receiving the application.

(2) The department shall act on the application within ninety days after it is complete.

(3) The department shall grant contingent approval of an application if the department determines the course substantially satisfies or will substantially satisfy the criteria in this chapter and the rules adopted by the director.

(4) The department may deny or revoke approval of a course if the department determines the course does not or will not substantially satisfy the criteria in this chapter or the rules adopted by the director.

(5) The department shall grant final approval of a course only after an on-site audit by the department which reveals that the course substantially satisfies the criteria in this chapter and the rules adopted by the director. Course approvals expire one year from the date of final approval under division (D)(5) of this section.

(E) Each course approval issued under this section expires one year after the date of issue, but a person who received approval may apply to the department for renewal under the standard renewal procedures of Chapter 4745. of the Revised Code. The fee prescribed in section 3710.05 of the Revised Code must accompany the application.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.11 - Persons licensed, certified or approved in another state.

Persons licensed, certified, or otherwise approved under the laws of another state to perform functions substantially similar to those of an asbestos hazard abatement contractor, asbestos hazard abatement specialist, asbestos hazard evaluation specialist, asbestos hazard abatement project designer, or asbestos hazard abatement air-monitoring technician, may apply to the director of health for licensure or certification. The director shall license or certify persons under this section upon a determination that the standards for certification, licensure, or approval in the other state are at least substantially equivalent to those established by this chapter and the rules adopted thereunder. The director may require an examination before licensure or certification under this section.

Persons certified or licensed under this section are subject to the same duties and requirements for renewal as other persons certified or licensed pursuant to this chapter and the rules adopted thereunder.

Effective Date: 10-08-1992



Section 3710.12 - Denying, suspending, or revoking any license or certificate.

Subject to the hearing provisions of this chapter, the department of health may deny, suspend, or revoke any license or certificate, or renewal thereof, if the licensee or certificate holder:

(A) Fraudulently or deceptively obtains or attempts to obtain a license or certificate;

(B) Fails at any time to meet the qualifications for a license or certificate;

(C) Is violating or threatening to violate any provisions of any of the following:

(1) This chapter or the rules of the director of health adopted pursuant thereto;

(2) The "National Emission Standard for Hazardous Air Pollutants" regulations of the United States environmental protection agency as the regulations pertain to asbestos;

(3) The regulations of the United States occupational safety and health administration as the regulations pertain to asbestos.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.13 - Hearing.

(A) Except as otherwise provided in Chapter 119. of the Revised Code or this section, before the department of health takes any action under section 3710.12 of the Revised Code, it shall give the licensee or certificate holder against whom action is contemplated an opportunity for a hearing.

Except as otherwise provided in this section, the department shall give notice and hold the hearing in accordance with Chapter 119. of the Revised Code.

(B) The department, without notice or hearing and in accordance with rules adopted by the director of health , may issue an order requiring any action necessary to meet a public health emergency involving asbestos. Any person to whom an order is directed shall immediately comply with the order. Upon application to the director of health, the person shall be afforded a hearing as soon as possible, but no more than twenty days after receipt of the application by the director.

(C) If the director determines, pursuant to division (B) of this section, that a public health emergency exists, the director may order, without a hearing, the denial, suspension, or revocation of any license or certificate issued under this chapter of the parties involved, provided that an opportunity for a hearing is provided to the affected party as soon as reasonably possible.

(D) All proceedings under this chapter are subject to Chapter 119. of the Revised Code, except that:

(1) Upon the request of a licensee or certificate holder, the location of an adjudicatory hearing is the county seat of the county in which the licensee or certificate holder conducts business.

(2) The director shall notify, by certified mail or personal delivery, a licensee or certificate holder that the licensee or certificate holder is entitled to a hearing if the licensee or certificate holder requests it, in writing, within ten days of the time that the licensee or certificate holder receives the notice. If the licensee or certificate holder requests such a hearing, the director shall set the hearing date no later than ten days after the director receives the request.

(3) The director shall not apply for or receive a postponement or continuation of an adjudication hearing. If a licensee or certificate holder requests a postponement or continuation of an adjudication hearing, the director only shall grant the request if the licensee or certificate holder demonstrates extreme hardship in complying with the hearing date. If the director grants a postponement or continuation on the grounds of extreme hardship, the director shall include in the record of the case, the nature and cause of the extreme hardship.

(4) In lieu of an adjudicatory hearing required by this chapter, a licensee or certificate holder, by no later than the date set for a hearing pursuant to division (A)(3) of this section, may by written request to the director, request that the matter be resolved by the licensee or certificate holder submitting documents, papers, and other written evidence to the director to support the licensee's or certificate holder's claim.

(5) If the director appoints a referee or an examiner to conduct a hearing, all of the following apply:

(a) The examiner or referee shall serve, by certified mail and within three business days of the conclusion of the hearing, a copy of the written adjudication report and the referee's or examiner's recommendations, on the director and the affected licensee or certificate holder or the licensee's or certificate holder's attorney or other representative of record.

(b) The licensee or certificate holder, within three business days of receipt of the report under division (D)(5)(a) of this section, may file with the director written objections to the report and recommendations.

(c) The director shall consider any objections received under division (D)(5)(b) of this section prior to approving, modifying, or disapproving the report and recommendations. Within six business days of receiving the report under division (D)(5)(a) of this section, the director shall serve the director's order, by certified mail, on the affected licensee or certificate holder or the licensee's or certificate holder's attorney or other representative of record.

(6) If the director conducts an adjudicatory hearing under this chapter, the director shall serve the director's decision, by certified mail and within three business days of the conclusion of the hearing, on the affected licensee or certificate holder or the licensee's or certificate holder's attorney or other representative of record.

(7) If no hearing is held, the director shall issue an order, by certified mail and within three business days of the last date possible for a hearing, based upon the record available to the director, to the affected licensee or certificate holder or the licensee's or certificate holder's attorney or other representative of record.

(8) A licensee or certificate holder shall file a notice of appeal to an adverse adjudication decision within fifteen days after receipt of the director's order.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-08-1992



Section 3710.14 - Civil action against violator.

(A) At the request of the director of health, the attorney general may commence a civil action for civil penalties and injunctions, in a court of common pleas, against any person who has violated, is violating, or is threatening to violate this chapter, any rule adopted under this chapter, or any license or certificate issued under this chapter.

(B) The court of common pleas in which an action for injunctive relief is filed has jurisdiction to, and shall grant, preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated, is violating, or is threatening to violate any provision of this chapter, any rule adopted under this chapter, or any license or certificate issued under this chapter.

(C) Upon a finding of a violation, the court shall assess a civil penalty of not more than five thousand dollars against the person.

(D) Each day a violation continues is a separate violation under this section.

(E) The remedies provided in Chapter 3710. of the Revised Code are in addition to remedies otherwise available under any federal, state, or local law.

Effective Date: 03-17-1987



Section 3710.15 - Funds for administration and enforcement.

All civil and criminal penalties ordered pursuant to this chapter and paid as provided in the chapter, and all fees and other moneys collected pursuant to the chapter, shall be deposited in the general operations fund created in section 3701.83 of the Revised Code and shall be used for the sole purpose of administering and enforcing this chapter and the rules adopted under it.

Effective Date: 07-24-1990



Section 3710.16 - Air pollution laws not limited.

(A) Where any person is certified or licensed by the department of health to engage in asbestos hazard abatement or evaluation activity pursuant to this chapter, the liability of that person when performing such activity in accordance with procedures established pursuant to state or federal law for an injury to any individual or property caused or related to this activity shall be limited to acts or omissions of the person during the course of performing the activity which can be shown, based on a preponderance of the evidence, to have been negligent. For the purposes of this section, the demonstration that acts or omissions of a person performing asbestos hazard abatement or evaluation activities were in accordance with generally accepted practice and with procedures established by state or federal law at the time the abatement or evaluation activity was performed creates a rebuttable presumption that the acts or omissions were not negligent.

(B) Where any person contracts with a certified asbestos hazard abatement specialist, asbestos hazard evaluation specialist, or other category of asbestos hazard specialist established by the public health council, or a licensed asbestos hazard abatement contractor, the liability of that person for asbestos-related injuries caused by his contractee in the performance of asbestos hazard abatement or evaluation activities shall be limited to those asbestos-related injuries arising from acts which the person knew or could reasonably have been expected to know were not in accordance with generally accepted practice or with procedures established by state or federal law at the time the abatement activity took place.

(C) Notwithstanding any other provisions of the Revised Code or rules of a court to the contrary, this section governs all claims for asbestos-related injuries arising from asbestos hazard abatement or evaluation activities.

Effective Date: 03-17-1987



Section 3710.17 - Civil liability.

(A) Where any person is certified or licensed by the department of health to engage in asbestos hazard abatement or evaluation activity pursuant to this chapter, the liability of that person when performing such activity in accordance with procedures established pursuant to state or federal law for an injury to any individual or property caused or related to this activity shall be limited to acts or omissions of the person during the course of performing the activity which can be shown, based on a preponderance of the evidence, to have been negligent. For the purposes of this section, the demonstration that acts or omissions of a person performing asbestos hazard abatement or evaluation activities were in accordance with generally accepted practice and with procedures established by state or federal law at the time the abatement or evaluation activity was performed creates a rebuttable presumption that the acts or omissions were not negligent.

(B) Where any person contracts with a certified asbestos hazard abatement specialist, asbestos hazard evaluation specialist, or other category of asbestos hazard specialist established by the director of health , or a licensed asbestos hazard abatement contractor, the liability of that person for asbestos-related injuries caused by the person's contractee in the performance of asbestos hazard abatement or evaluation activities shall be limited to those asbestos-related injuries arising from acts which the person knew or could reasonably have been expected to know were not in accordance with generally accepted practice or with procedures established by state or federal law at the time the abatement activity took place.

(C) Notwithstanding any other provisions of the Revised Code or rules of a court to the contrary, this section governs all claims for asbestos-related injuries arising from asbestos hazard abatement or evaluation activities.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-1987



Section 3710.18 - Exempting electric light company and full-time employees.

This chapter does not apply to an electric light company, or the full-time employees of the electric light company, if the electric light company and the full-time employees of the electric light company are otherwise required to comply with all applicable standards of the United States environmental protection agency and the United States occupational safety and health administration, and if the electric light company engages in an asbestos hazard abatement activity solely at its own place or places of business, except that such electric light company and its full-time employees shall comply with the certification provisions contained in this chapter to the extent required to comply with applicable accreditation requirements of the "Asbestos Hazard Emergency Response Act," P.L. 99-519 , 100 Stat. 2980, 15 U.S.C. 2646, as amended, and rules adopted pursuant to that act.

As used in this section, "electric light company" has the same meaning as in section 4905.03 of the Revised Code and includes affiliates and subsidiaries of an electric light company.

Effective Date: 10-08-1992



Section 3710.19 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the department of health shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3710.99 - Penalty.

(A) At the request of the director of health, a prosecuting attorney, city director of law, or similar chief legal officer may commence a criminal action, in a court of this state, against any person who violates any provision of Chapter 3710. of the Revised Code, any rule adopted under this chapter, any license or certificate issued under the chapter, or any order issued pursuant to the chapter.

(B) Upon conviction, the person is subject to:

(1) A fine of at least ten thousand dollars but not more than twenty-five thousand dollars or imprisonment at least one year but not more than two years, or both, for a first offense; or

(2) A fine of at least twenty thousand dollars but not more than forty thousand dollars or imprisonment of at least two years but not more than four years or both for a second or subsequent offense.

Effective Date: 03-17-1987






Chapter 3711 - MATERNITY AND NEWBORN CARE FACILITIES

Section 3711.01 - Maternity and newborn care definitions.

As used in this chapter:

(A) "Board of health" means a board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

(B) "Maternity home" means a facility for pregnant girls and women where accommodations, medical care, and social services are provided during the prenatal and postpartal periods. "Maternity home" does not include a private residence where obstetric or newborn services are received by a resident of the home.

(C) "Maternity unit" means a distinct portion of a hospital in which inpatient care is provided to women during all or part of the maternity cycle.

(D) "Newborn care nursery" means a distinct portion of a hospital in which inpatient care is provided to infants. "Newborn care nursery" includes a distinct portion of a hospital in which intensive care is provided to infants.

Effective Date: 2008 HB331 09-01-2008



Section 3711.02 - License required to operate facility.

(A) Except as provided in division (B) of this section, no person shall operate any of the following, unless the person holds the appropriate license issued under this chapter and the license is valid:

(1) A maternity unit;

(2) A newborn care nursery;

(3) A maternity home.

(B) Division (A) of this section does not apply to a health care facility as defined in division (A)(4) of section 3702.30 of the Revised Code.

Effective Date: 2008 HB331 09-01-2008



Section 3711.021 - [Repealed].

Effective Date: 2008 HB331 09-01-2008



Section 3711.03 - [Repealed].

Effective Date: 2008 HB331 09-01-2008



Section 3711.04 - Application for license.

Each person seeking to operate a maternity unit, newborn care nursery, or maternity home shall apply to the director of health for a license under this chapter. The application shall be submitted in the form and manner prescribed by the director in rules adopted under section 3711.12 of the Revised Code.

A single application and license is required if an applicant will operate both a maternity unit and newborn care nursery.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB331 09-01-2008



Section 3711.05 - Requirements for license - issuance - notice.

(A) The director of health shall review all applications received under section 3711.04 of the Revised Code. On receipt of a complete application, the director shall send a copy of the application to the board of health of the city or general health district in which the maternity unit, newborn care nursery, or maternity home is to be operated.

Unless the board finds that an applicant is not in compliance with an applicable health regulation adopted by the board, the board shall approve the application. The board shall notify the director of its determination to approve or disapprove the application. If the board does not notify the director of its determination by the end of the thirtieth day after the board receives the copy of the application, the application is deemed to have been approved by the board.

(B) The director shall issue a license to an applicant if all of the following requirements are met:

(1) The board of health approves the application or the application is deemed to have been approved;

(2) The applicant meets the standards specified in rules adopted under section 3711.12 of the Revised Code;

(3) The applicant passes the inspection required by section 3711.06 of the Revised Code.

(C) On issuance of a license, the director shall notify the board of health to which the application was sent under division (A) of this section. In the notice, the director shall specify the terms that apply to the license.

Effective Date: 2008 HB331 09-01-2008



Section 3711.06 - Inspection of facility prior to issuance of license.

The director of health shall inspect each maternity unit, newborn care nursery, or maternity home for which a person has applied for an initial license under section 3711.04 of the Revised Code prior to issuing the license. Inspections shall be conducted in accordance with inspection criteria, procedures, and guidelines adopted by the director under section 3711.12 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB331 09-01-2008



Section 3711.07 - [Repealed].

Effective Date: 2008 HB331 09-01-2008



Section 3711.08 - Term of license - renewal.

A license issued under this chapter is valid for three years, unless earlier revoked or suspended under section 3711.14 of the Revised Code. The license may be renewed in the manner prescribed by the director of health in rules adopted under section 3711.12 of the Revised Code. The license renewal fee specified in the rules shall be paid not later than sixty days after the director of health mails an invoice for the fee to the license holder. A penalty of ten per cent of the amount of the renewal fee shall be assessed for each month the fee is overdue.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB331 09-01-2008



Section 3711.09 - [Repealed].

Effective Date: 2008 HB331 09-01-2008



Section 3711.10 - Monitor of compliance with chapter - inspections.

The director of health shall monitor compliance with this chapter and the rules adopted under it. The director may conduct inspections of a maternity unit, newborn care nursery, or maternity home as necessary to adequately monitor compliance with this chapter and the rules adopted under it. The inspections may be scheduled or random.

The board of health of the city or general health district in which a maternity unit, newborn care nursery, or maternity home is located may conduct inspections of the unit, nursery, or home as necessary to adequately monitor compliance with any applicable health regulation adopted by the board. The inspections may be scheduled or random.

Effective Date: 2008 HB331 09-01-2008



Section 3711.11 - [Repealed].

Effective Date: 2008 HB331 09-01-2008



Section 3711.12 - Implementing rules - recommendations.

(A) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code as the director considers necessary to implement the requirements of this chapter for licensure and operation of maternity units, newborn care nurseries, and maternity homes. The rules shall include provisions for the following:

(1) Licensure application forms and procedures;

(2) Renewal procedures, including procedures that address the right of the director of health, at the director's sole discretion, to conduct an inspection prior to renewal of a license;

(3) Initial license fees and license renewal fees;

(4) Fees for inspections conducted by the director under section 3711.10 of the Revised Code;

(5) Safety standards, quality-of-care standards, and quality-of-care data reporting requirements;

(6) Reporting and auditing requirements;

(7) Inspection criteria, procedures, and guidelines;

(8) Any other rules necessary to implement this chapter.

(B) When adopting rules under this section, the director shall give consideration to recommendations regarding obstetric and newborn care issued by the American college of obstetricians and gynecologists; American academy of pediatrics; American academy of family physicians; American society of anesthesiologists; American college of nurse-midwives; United States centers for disease control and prevention; association of women's health, obstetric and neonatal nurses; and association of perioperative registered nurses, or their successor organizations. The director shall also consider the recommendations of the maternity and newborn advisory council established in section 3711.20 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB331 09-01-2008



Section 3711.13 - [Repealed].

Effective Date: 2008 HB331 09-01-2008



Section 3711.14 - Enforcement powers of director.

(A) In accordance with Chapter 119. of the Revised Code, the director of health may do any of the following:

(1) Impose a civil penalty of not less than one thousand dollars and not more than two hundred fifty thousand dollars on a person who violates a provision of this chapter or the rules adopted under it;

(2) Summarily suspend, in accordance with division (B) of this section, a license issued under this chapter if the director believes there is clear and convincing evidence that the continued operation of a maternity unit, newborn care nursery, or maternity home presents a danger of immediate and serious harm to the public;

(3) Revoke a license issued under this chapter if the director determines that a violation of a provision of this chapter or the rules adopted under it has occurred in such a manner as to pose an imminent threat of serious physical or life-threatening danger.

(B) If the director suspends a license under division (A)(2) of this section, the director shall issue a written order of suspension and cause it to be delivered by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court while an appeal filed under section 119.12 of the Revised Code is pending. If the individual subject to the suspension requests an adjudication, the date set for the adjudication shall be within fifteen days but not earlier than seven days after the individual makes the request, unless another date is agreed to by both the individual and the director. The summary suspension shall remain in effect, unless reversed by the director, until a final adjudication order issued by the director pursuant to this section and Chapter 119. of the Revised Code becomes effective.

The director shall issue a final adjudication order not later than ninety days after completion of the adjudication. If the director does not issue a final order within the ninety-day period, the summary suspension shall be void, but any final adjudication order issued subsequent to the ninety-day period shall not be affected.

(C) If the director issues an order revoking or suspending a license issued under this chapter and the license holder continues to operate a maternity unit, newborn care nursery, or maternity home, the director may ask the attorney general to apply to the court of common pleas of the county in which the person is located for an order enjoining the person from operating the unit, nursery, or home. The court shall grant the order on a showing that the person is operating the unit, nursery, or home.

Effective Date: 2008 HB331 09-01-2008



Section 3711.16 - Disposition and use of fees.

All initial license fees, renewal fees, late renewal penalties, fees for inspections conducted by the director of health, and civil penalties collected under this chapter shall be deposited in the state treasury to the credit of the general operations fund created under section 3701.83 of the Revised Code. The moneys shall be used solely for purposes of administering and enforcing this chapter and the rules adopted under it.

Effective Date: 2008 HB331 09-01-2008



Section 3711.20 - Maternity and newborn advisory council.

(A) As used in this section:

(1) "Board-certified" means that a physician has been certified in an area of practice by a medical specialty board of the American medical association or the American osteopathic association.

(2) "Level I," "level II," or "level III" means the service-level designation applicable to the portion of a hospital in which obstetric care or newborn care is provided, as those levels are reported by the hospital to the department of health pursuant to section 3701.07 of the Revised Code.

(B) There is hereby created the maternity and newborn advisory council within the department of health. The governor, with the advice and consent of the senate, shall appoint the following members:

(1) Two board-certified obstetricians;

(2) A board-certified pediatrician;

(3) A nurse manager or administrator responsible for the organization and supervision of nursing services in a level I obstetric care service;

(4) A nurse manager or administrator responsible for the organization and supervision of nursing services in a level I newborn care service;

(5) A nurse manager or administrator responsible for the organization and supervision of nursing services in a level II obstetric care service;

(6) A nurse manager or administrator responsible for the organization and supervision of nursing services in a level II newborn care service;

(7) A nurse manager or administrator responsible for the organization and supervision of nursing services in a level III obstetric care service;

(8) A nurse manager or administrator responsible for the organization and supervision of nursing services in a level III newborn care service;

(9) A licensed dietitian with knowledge of newborn nutrition;

(10) A licensed social worker with knowledge of newborn psychosocial and family support services;

(11) A lactation consultant certified by the international board of lactation consultant examiners;

(12) An individual to represent the public;

(13) A board-certified perinatologist;

(14) A board-certified neonatologist;

(15) A certified nurse-midwife, certified nurse practitioner, clinical nurse specialist, or certified registered nurse anesthetist;

(16) A board-certified anesthesiologist;

(17) A board-certified family practice physician who delivers children or provides newborn care.

(C) The governor shall make the initial appointments to the council not later than sixty days after the effective date of this section. Of the initial appointments, six shall be for a term of three years, six for a term of four years, and six for a term of five years. Thereafter, terms of office shall be five years with each term ending on the same day of the same month as the term it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointment. Any member appointed to fill a vacancy prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term or until a period of sixty days has elapsed, whichever occurs first.

(D) The council shall hold four meetings in the first year after the initial appointments to the council are made under division (B) of this section. Thereafter, the council shall hold two meetings each year. Additional meetings may be held at the call of the chairperson or the director of health.

The chairperson shall be selected annually by members of the council. Following each meeting, the chairperson may submit a report to the director summarizing the activities, discussion, and recommendations of the council. Eight voting members of the council constitute a quorum.

(E) Members of the council shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(F) The department of health shall provide the council the administrative support necessary to execute its duties.

Effective Date: 2008 HB331 09-01-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3711.21 - Duties of advisory council.

The maternity and newborn advisory council shall do all of the following:

(A) Advise and consult with the director of health in the development of rules to be adopted under this chapter;

(B) Advise and consult with the director concerning the implementation and enforcement of this chapter;

(C) Advise and consult with the director in the development of inspection criteria, procedures, and guidelines to be used in enforcement of this chapter;

(D) Advise and consult with the director regarding recommendations regarding improving maternity and newborn care in this state;

(E) Prepare and submit to the director an annual report evaluating the department's enforcement of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB331 09-01-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3711.22 - Council committees - reports.

The maternity and newborn advisory council may establish committees to focus on specific components of the enforcement of this chapter. Chairpersons of the committees shall be appointed by the chairperson of the council and shall be members of the council. Other members of the committees shall be appointed by the chairperson of the council and may include individuals who are not members of the council.

The membership and responsibilities of each committee established under this section shall be subject to the approval of the director of health. Members of the committees shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

Committee reports shall be presented to the council at each regular meeting of the council.

Effective Date: 2008 HB331 09-01-2008



Section 3711.99 - [Repealed].

Effective Date: 2008 HB331 09-01-2008






Chapter 3712 - HOSPICE CARE

Section 3712.01 - Hospice care definitions.

As used in this chapter:

(A) "Hospice care program" means a coordinated program of home, outpatient, and inpatient care and services that is operated by a person or public agency and that provides the following care and services to hospice patients, including services as indicated below to hospice patients' families, through a medically directed interdisciplinary team, under interdisciplinary plans of care established pursuant to section 3712.06 of the Revised Code, in order to meet the physical, psychological, social, spiritual, and other special needs that are experienced during the final stages of illness, dying, and bereavement:

(1) Nursing care by or under the supervision of a registered nurse;

(2) Physical, occupational, or speech or language therapy, unless waived by the department of health pursuant to rules adopted under division (A) of section 3712.03 of the Revised Code;

(3) Medical social services by a social worker under the direction of a physician;

(4) Services of a home health aide;

(5) Medical supplies, including drugs and biologicals, and the use of medical appliances;

(6) Physician's services;

(7) Short-term inpatient care, including both palliative and respite care and procedures;

(8) Counseling for hospice patients and hospice patients' families;

(9) Services of volunteers under the direction of the provider of the hospice care program;

(10) Bereavement services for hospice patients' families.

"Hospice care program" does not include a pediatric respite care program.

(B) "Hospice patient" means a patient, other than a pediatric respite care patient, who has been diagnosed as terminally ill, has an anticipated life expectancy of six months or less, and has voluntarily requested and is receiving care from a person or public agency licensed under this chapter to provide a hospice care program.

(C) "Hospice patient's family" means a hospice patient's immediate family members, including a spouse, brother, sister, child, or parent, and any other relative or individual who has significant personal ties to the patient and who is designated as a member of the patient's family by mutual agreement of the patient, the relative or individual, and the patient's interdisciplinary team.

(D) "Interdisciplinary team" means a working unit composed of professional and lay persons that includes at least a physician, a registered nurse, a social worker, a member of the clergy or a counselor, and a volunteer.

(E) "Palliative care" means treatment for a patient with a serious or life-threatening illness directed at controlling pain, relieving other symptoms, and enhancing the quality of life of the patient and the patient's family rather than treatment for the purpose of cure. Nothing in this section shall be interpreted to mean that palliative care can be provided only as a component of a hospice care program or pediatric respite care program.

(F) "Physician" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(G) "Attending physician" means the physician identified by the hospice patient , pediatric respite care patient, hospice patient's family, or pediatric respite care patient's family as having primary responsibility for the medical care of the hospice patient or pediatric respite care patient.

(H) "Registered nurse" means a person registered under Chapter 4723. of the Revised Code to practice professional nursing.

(I) "Social worker" means a person licensed under Chapter 4757. of the Revised Code to practice as a social worker or independent social worker.

(J) "Pediatric respite care program" means a program operated by a person or public agency that provides inpatient respite care and related services, including all of the following services, only to pediatric respite care patients and, as indicated below, pediatric respite care patients' families, in order to meet the physical, psychological, social, spiritual, and other special needs that are experienced during or leading up to the final stages of illness, dying, and bereavement:

(1) Short-term inpatient care, including both palliative and respite care and procedures;

(2) Nursing care by or under the supervision of a registered nurse;

(3) Physician's services;

(4) Medical social services by a social worker under the direction of a physician;

(5) Medical supplies, including drugs and biologicals, and the use of medical appliances;

(6) Counseling for pediatric respite care patients and pediatric respite care patients' families;

(7) Bereavement services for respite care patients' families.

"Pediatric respite care program" does not include a hospice care program.

(K) "Pediatric respite care patient" means a patient, other than a hospice patient, who is less than twenty-seven years of age and to whom all of the following conditions apply:

(1) The patient has been diagnosed with a disease or condition that is life-threatening and is expected to shorten the life expectancy that would have applied to the patient absent the patient's diagnosis, regardless of whether the patient is terminally ill.

(2) The diagnosis described in division (K)(1) of this section occurred while the patient was less than eighteen years of age.

(3) The patient has voluntarily requested and is receiving care from a person or public agency licensed under this chapter to provide a pediatric respite care program.

(L) "Pediatric respite care patient's family" means a pediatric respite care patient's family members, including a spouse, brother, sister, child, or parent, and any other relative or individual who has significant personal ties to the patient and who is designated as a member of the patient's family by mutual agreement of the patient, the relative or individual, and the patient's interdisciplinary team.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1997



Section 3712.02 - [Repealed].

Effective Date: 01-01-1995



Section 3712.03 - Director of health; powers and duties.

(A) In accordance with Chapter 119. of the Revised Code, the director of health shall adopt, and may amend and rescind, rules:

(1) Providing for the licensing of persons or public agencies providing hospice care programs within this state by the department of health and for the suspension and revocation of licenses;

(2) Establishing a license fee and license renewal fee for hospice care programs, neither of which shall, except as provided in division (B) of this section, exceed six hundred dollars. The fees shall cover the three-year period during which an existing license is valid as provided in division (B) of section 3712.04 of the Revised Code.

(3) Establishing an inspection fee for hospice care programs not to exceed, except as provided in division (B) of this section, one thousand seven hundred fifty dollars;

(4) Establishing requirements for hospice care program facilities and services;

(5) Providing for a waiver of the requirement for the provision of physical, occupational, or speech or language therapy contained in division (A)(2) of section 3712.01 of the Revised Code when the requirement would create a hardship because such therapy is not readily available in the geographic area served by the provider of a hospice care program;

(6) Providing for the granting of licenses to provide hospice care programs to persons and public agencies that are accredited or certified to provide such programs by an entity whose standards for accreditation or certification equal or exceed those provided for licensure under this chapter and rules adopted under it;

(7) Establishing interpretive guidelines for each rule adopted under this section.

(B) Subject to the approval of the controlling board, the director may establish fees in excess of the maximum amounts specified in this section, provided that the fees do not exceed those amounts by greater than fifty per cent.

(C) The department of health shall:

(1) Grant, suspend, and revoke licenses for hospice care programs in accordance with this chapter and rules adopted under it;

(2) Make such inspections as are necessary to determine whether hospice care program facilities and services meet the requirements of this chapter and rules adopted under it; and

(3) Implement and enforce provisions of this chapter and rules adopted under it as such provisions apply to hospice care programs.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-1995; 06-30-2005



Section 3712.031 - Adoption of rules.

(A) In accordance with Chapter 119. of the Revised Code, the director of health shall adopt, and may amend and rescind, rules:

(1) Providing for the licensing of persons or public agencies providing pediatric respite care programs within this state by the department of health and for the suspension and revocation of licenses;

(2) Establishing a license fee and license renewal fee for pediatric respite care programs, neither of which shall, except as provided in division (B) of this section, exceed six hundred dollars. The fees shall cover the three-year period during which an existing license is valid as provided in division (B) of section 3712.041 of the Revised Code.

(3) Establishing an inspection fee not to exceed, except as provided in division (B) of this section, one thousand seven hundred fifty dollars;

(4) Establishing requirements for pediatric respite care program facilities and services;

(5) Providing for the granting of licenses to provide pediatric respite care programs to persons and public agencies that are accredited or certified to provide such programs by an entity whose standards for accreditation or certification equal or exceed those provided for licensure under this chapter and rules adopted under it;

(6) Establishing interpretive guidelines for each rule adopted under this section.

(B) Subject to the approval of the controlling board, the director of health may establish fees in excess of the maximum amounts specified in this section, provided that the fees do not exceed those amounts by greater than fifty per cent.

(C) The department of health shall:

(1) Grant, suspend, and revoke licenses for pediatric respite care programs in accordance with this chapter and rules adopted under it;

(2) Make such inspections as are necessary to determine whether pediatric respite care program facilities and services meet the requirements of this chapter and rules adopted under it; and

(3) Implement and enforce provisions of this chapter and rules adopted under it as such provisions apply to pediatric respite care programs.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 3712.04 - Hospice care program license.

(A) Every person or public agency that proposes to provide a hospice care program shall apply to the department of health for a license. Application shall be made on forms prescribed and provided by the department, shall include such information as the department requires, and shall be accompanied by the license fee established by rules of the director of health adopted under division (A) of section 3712.03 of the Revised Code.

The department shall grant a license to the applicant if the applicant is in compliance with this chapter and rules adopted under it.

(B) A license granted under this section shall be valid for three years. Application for renewal of a license shall be made at least ninety days before the expiration of the license in the same manner as for an initial license. The department shall renew the license if the applicant meets the requirements of this chapter and rules adopted under it.

(C) Subject to Chapter 119. of the Revised Code, the department may suspend or revoke a license if the licensee made any material misrepresentation in the application for the license or no longer meets the requirements of this chapter or rules adopted under it.

(D) A hospital, nursing home, home for the aged, county medical care facility, or other health facility or agency that provides a hospice care program shall be licensed to provide a hospice care program under this section.

(E) A nursing home licensed under Chapter 3721. of the Revised Code that does not hold itself out to be a hospice, does not hold itself out as providing a hospice care program, does not use the term hospice to describe or refer to its activities or facilities, and that does not provide all of the services enumerated in division (A) of section 3712.01 of the Revised Code is not subject to the licensing provisions of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-01-1987



Section 3712.041 - License for pediatric respite care program.

(A) Every person or public agency that proposes to provide a pediatric respite care program shall apply to the department of health for a license. Application shall be made on forms prescribed and provided by the department, shall include such information as the department requires, and shall be accompanied by the license fee established by rules adopted by the director of health under division (A) of section 3712.031 of the Revised Code.

The department shall grant a license to the applicant if the applicant is in compliance with this chapter and rules adopted under it.

(B) A license granted under this section shall be valid for three years. Application for renewal of a license shall be made at least ninety days before the expiration of the license in the same manner as for an initial license. The department shall renew the license if the applicant meets the requirements of this chapter and rules adopted under it.

(C) Subject to Chapter 119. of the Revised Code, the department may suspend or revoke a license if the licensee made any material misrepresentation in the application for the license or no longer meets the requirements of this chapter or rules adopted under it.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 3712.05 - Unlicensed hospice care programs.

(A) No person or public agency, other than a person or public agency licensed pursuant to section 3712.04 of the Revised Code, shall hold itself out as providing a hospice care program, or provide a hospice care program, or use the term "hospice" or any term containing "hospice" to describe or refer to a health program, facility, or agency.

A hospital, home providing nursing care, or home health agency that provides services under contract with a person or public agency providing a hospice care program licensed under section 3712.04 of the Revised Code or a terminal care facility for the homeless that has entered into an agreement under section 3712.07 of the Revised Code shall not be considered as providing a hospice care program in violation of this division.

This division does not apply to the activities of regional, state, or national nonprofit organizations of which providers of hospice care programs, individuals interested in hospice care programs, or both, are members and that do not provide or represent that they provide hospice care programs.

As used in this division, "person" does not include a member of an interdisciplinary team, as defined in section 3712.01 of the Revised Code, or any individual who is employed by a person or public agency licensed under section 3712.04 of the Revised Code.

(B) The department of health shall petition the court of common pleas of any county in which a person or public agency, without a license granted under section 3712.04 of the Revised Code, is holding itself out as providing a hospice care program, is providing a hospice care program, or is representing a health program, facility, or agency as a hospice care program, for an order enjoining that person or public agency from conducting those activities without a license. The court has jurisdiction to grant injunctive relief upon a showing that the respondent named in the petition is conducting those activities without a license.

Any person or public agency may request the department to petition the court for injunctive relief under this division, and the department shall do so if it determines that the person or public agency named in the request is violating division (A) of this section.

Effective Date: 04-16-1993



Section 3712.051 - Unlicensed pediatric respite care programs; injunctions.

(A) As used in this division, "person" does not include a member of an interdisciplinary team, as defined in section 3712.01 of the Revised Code, or any individual who is employed by a person or public agency licensed under section 3712.041 of the Revised Code.

Except as provided in division (B) of this section, no person or public agency, other than a person or public agency licensed pursuant to section 3712.041 of the Revised Code, shall hold itself out as providing a pediatric respite care program, or provide a pediatric respite care program, or use the term "pediatric respite care program" or any term containing "pediatric respite care" to describe or refer to a health program, facility, or agency.

(B) Division (A) of this section does not apply to any of the following:

(1) A hospital;

(2) A nursing home or residential care facility, as those terms are defined in section 3721.01 of the Revised Code;

(3) A home health agency, if it provides services under contract with a person or public agency providing a pediatric respite care program licensed under section 3712.041 of the Revised Code;

(4) A regional, state, or national nonprofit organization whose members are providers of pediatric respite care programs, individuals interested in pediatric respite care programs, or both, as long as the organization does not provide or represent that it provides pediatric respite care programs;

(5) A person or government entity certified under section 5123.161 of the Revised Code as a supported living provider;

(6) A residential facility licensed under section 5123.19 of the Revised Code;

(7) A respite care home certified under section 5126.05 of the Revised Code;

(8) A person providing respite care under a family support services program established under section 5126.11 of the Revised Code;

(9) A person or government entity providing respite care under a medicaid waiver component that the department of developmental disabilities administers pursuant to section 5111.871 of the Revised Code.

(C) The department of health shall petition the court of common pleas of any county in which a person or public agency, without a license granted under section 3712.041 of the Revised Code, is holding itself out as providing a pediatric respite care program, is providing a pediatric respite care program, or is representing a health program, facility, or agency as a pediatric respite care program, for an order enjoining that person or public agency from conducting those activities without a license. The court has jurisdiction to grant injunctive relief upon a showing that the respondent named in the petition is conducting those activities without a license.

Any person or public agency may request the department to petition the court for injunctive relief under this division, and the department shall do so if it determines that the person or public agency named in the request is violating division (A) of this section.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 3712.06 - Provision of services.

Any person or public agency licensed under section 3712.04 of the Revised Code to provide a hospice care program shall:

(A) Provide a planned and continuous hospice care program, the medical components of which shall be under the direction of a physician;

(B) Ensure that care is available twenty-four hours a day and seven days a week;

(C) Establish an interdisciplinary plan of care for each hospice patient and his family that:

(1) Is coordinated by one designated individual who shall ensure that all components of the plan of care are addressed and implemented;

(2) Addresses maintenance of patient-family participation in decision making; and

(3) Is periodically reviewed by the patient's attending physician and by the patient's interdisciplinary team.

(D) Have an interdisciplinary team or teams that provide or supervise the provision of care and establish the policies governing the provision of the care;

(E) Provide bereavement counseling for hospice patients' families;

(F) Not discontinue care because of a hospice patient's inability to pay for the care;

(G) Maintain central clinical records on all hospice patients under its care; and

(H) Provide care in individuals' homes, on an outpatient basis, and on a short-term inpatient basis.

A provider of a hospice care program may arrange for another person or public agency to furnish a component or components of the hospice care program pursuant to a written contract. When a provider of a hospice care program arranges for a hospital, a home providing nursing care, or home health agency to furnish a component or components of the hospice care program to its patient, the care shall be provided by a licensed, certified, or accredited hospital, home providing nursing care, or home health agency pursuant to a written contract under which:

(1) The provider of a hospice care program furnishes to the contractor a copy of the hospice patient's interdisciplinary plan of care that is established under division (C) of this section and specifies the care that is to be furnished by the contractor;

(2) The regimen described in the established plan of care is continued while the hospice patient receives care from the contractor, subject to the patient's needs, and with approval of the coordinator of the interdisciplinary team designated pursuant to division (C)(1) of this section;

(3) All care, treatment, and services furnished by the contractor are entered into the hospice patient's medical record;

(4) The designated coordinator of the interdisciplinary team ensures conformance with the established plan of care; and

(5) A copy of the contractor's medical record and discharge summary is retained as part of the hospice patient's medical record.

Any hospital contracting for inpatient care shall be encouraged to offer temporary limited privileges to the hospice patient's attending physician while the hospice patient is receiving inpatient care from the hospital.

Effective Date: 03-01-1987



Section 3712.061 - Pediatric respite care program; requirements.

(A) Any person or public agency licensed under section 3712.041 of the Revised Code to provide a pediatric respite care program shall do all of the following:

(1) Provide a planned and continuous pediatric respite care program, the medical components of which shall be under the direction of a physician;

(2) Ensure that care is available twenty-four hours a day and seven days a week;

(3) Establish an interdisciplinary plan of care for each pediatric respite care patient and the patient's family that:

(a) Is coordinated by one designated individual who shall ensure that all components of the plan of care are addressed and implemented;

(b) Addresses maintenance of patient-family participation in decision making; and

(c) Is reviewed by the patient's attending physician and by the patient's interdisciplinary team immediately prior to or on admission to each session of respite care.

(4) Have an interdisciplinary team or teams that provide or supervise the provision of pediatric respite care program services and establish the policies governing the provision of the services;

(5) Maintain central clinical records on all pediatric respite care patients under its care.

(B) A provider of a pediatric respite care program may arrange for another person or public agency to furnish a component or components of the pediatric respite care program pursuant to a written contract. When a provider of a pediatric respite care program arranges for a home health agency to furnish a component or components of the pediatric respite care program to its patient, the care shall be provided by a home health agency pursuant to a written contract under which:

(1) The provider of a pediatric respite care program furnishes to the contractor a copy of the pediatric respite care patient's interdisciplinary plan of care that is established under division (A)(3) of this section and specifies the care that is to be furnished by the contractor;

(2) The regimen described in the established plan of care is continued while the pediatric respite care patient receives care from the contractor, subject to the patient's needs, and with approval of the coordinator of the interdisciplinary team designated pursuant to division (A)(3)(a) of this section;

(3) All care, treatment, and services furnished by the contractor are entered into the pediatric respite care patient's medical record;

(4) The designated coordinator of the interdisciplinary team ensures conformance with the established plan of care; and

(5) A copy of the contractor's medical record and discharge summary is retained as part of the pediatric respite care patient's medical record.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 3712.07 - Terminal care facilities for the homeless.

(A) As used in this section, "terminal care facility for the homeless" means a facility that provides accommodations to homeless individuals who are terminally ill.

(B) A person or public agency licensed under this chapter to provide a hospice care program may enter into an agreement with a terminal care facility for the homeless under which hospice care program services may be provided to individuals residing at the facility, if all of the following apply:

(1) Each resident of the facility has been diagnosed by a physician as having a terminal condition and an anticipated life expectancy of six months or less;

(2) No resident of the facility has a relative or other person willing or capable of providing the care necessary to cope with his terminal illness or is financially capable of hiring a person to provide such care;

(3) Each resident of the facility is under the direct care of a physician;

(4) No resident of the facility requires the staff of the facility to administer medication by injection;

(5) The facility does not receive any remuneration, directly or indirectly, from the residents;

(6) The facility does not receive any remuneration, directly or indirectly, from the medical assistance program established under section 5111.01 of the Revised Code or the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended;

(7) The facility meets all applicable state and federal health and safety standards, including standards for fire prevention, maintenance of safe and sanitary conditions, and proper preparation and storage of foods.

(C) Hospice care program services may be provided at a terminal care facility for the homeless only by the personnel of the person or public agency that has entered into an agreement with the facility under this section.

(D) A terminal care facility for the homeless that has entered into an agreement under this section may assist its residents with the self-administration of medication if the medication has been prescribed by a physician and is not administered by injection. In the event that a resident has entered the final stages of dying and is no longer mentally alert, the facility may administer medication to that resident if the medication has been prescribed by a physician and is not administered by injection. Determinations of whether an individual has entered the final stages of dying and is no longer mentally alert shall be based on directions from the personnel who provide hospice care program services at the facility.

Effective Date: 04-16-1993



Section 3712.08 - No new inpatient hospice care program in nursing home facility.

The department of health shall not issue a license to conduct a new inpatient hospice care program if the program is to be conducted by a nursing home licensed under Chapter 3721. of the Revised Code.

Effective Date: 04-20-1995



Section 3712.09 - Criminal records check.

(A) As used in this section:

(1) "Applicant" means a person who is under final consideration for employment with a hospice care program or pediatric respite care program in a full-time, part-time, or temporary position that involves providing direct care to an older adult or pediatric respite care patient. "Applicant" does not include a person who provides direct care as a volunteer without receiving or expecting to receive any form of remuneration other than reimbursement for actual expenses.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(3) "Older adult" means a person age sixty or older.

(B)

(1) Except as provided in division (I) of this section, the chief administrator of a hospice care program or pediatric respite care program shall request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of each applicant. If an applicant for whom a criminal records check request is required under this division does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check, the chief administrator shall request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check of the applicant. Even if an applicant for whom a criminal records check request is required under this division presents proof of having been a resident of this state for the five-year period, the chief administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) A person required by division (B)(1) of this section to request a criminal records check shall do both of the following:

(a) Provide to each applicant for whom a criminal records check request is required under that division a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard fingerprint impression sheet prescribed pursuant to division (C)(2) of that section, and obtain the completed form and impression sheet from the applicant;

(b) Forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation.

(3) An applicant provided the form and fingerprint impression sheet under division (B)(2)(a) of this section who fails to complete the form or provide fingerprint impressions shall not be employed in any position for which a criminal records check is required by this section.

(C)

(1) Except as provided in rules adopted by the director of health in accordance with division (F) of this section and subject to division (C)(2) of this section, no hospice care program or pediatric respite care program shall employ a person in a position that involves providing direct care to an older adult or pediatric respite care patient if the person has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.11, 2905.12, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.11, 2913.21, 2913.31, 2913.40, 2913.43, 2913.47, 2913.51, 2919.25, 2921.36, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.11, 2925.13, 2925.22, 2925.23, or 3716.11 of the Revised Code.

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (C)(1)(a) of this section.

(2)

(a) A hospice care program or pediatric respite care program may employ conditionally an applicant for whom a criminal records check request is required under division (B) of this section prior to obtaining the results of a criminal records check regarding the individual, provided that the program shall request a criminal records check regarding the individual in accordance with division (B)(1) of this section not later than five business days after the individual begins conditional employment. In the circumstances described in division (I)(2) of this section, a hospice care program or pediatric respite care program may employ conditionally an applicant who has been referred to the hospice care program or pediatric respite care program by an employment service that supplies full-time, part-time, or temporary staff for positions involving the direct care of older adults or pediatric respite care patients and for whom, pursuant to that division, a criminal records check is not required under division (B) of this section.

(b) A hospice care program or pediatric respite care program that employs an individual conditionally under authority of division (C)(2)(a) of this section shall terminate the individual's employment if the results of the criminal records check requested under division (B) of this section or described in division (I)(2) of this section, other than the results of any request for information from the federal bureau of investigation, are not obtained within the period ending thirty days after the date the request is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the individual has been convicted of or pleaded guilty to any of the offenses listed or described in division (C)(1) of this section, the program shall terminate the individual's employment unless the program chooses to employ the individual pursuant to division (F) of this section. Termination of employment under this division shall be considered just cause for discharge for purposes of division (D)(2) of section 4141.29 of the Revised Code if the individual makes any attempt to deceive the program about the individual's criminal record.

(D)

(1) Each hospice care program or pediatric respite care program shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted pursuant to a request made under division (B) of this section.

(2) A hospice care program or pediatric respite care program may charge an applicant a fee not exceeding the amount the program pays under division (D)(1) of this section. A program may collect a fee only if both of the following apply:

(a) The program notifies the person at the time of initial application for employment of the amount of the fee and that, unless the fee is paid, the person will not be considered for employment;

(b) The medical assistance program established under Chapter 5111. of the Revised Code does not reimburse the program the fee it pays under division (D)(1) of this section.

(E) The report of a criminal records check conducted pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The individual who is the subject of the criminal records check or the individual's representative;

(2) The chief administrator of the program requesting the criminal records check or the administrator's representative;

(3) The administrator of any other facility, agency, or program that provides direct care to older adults or pediatric respite care patients that is owned or operated by the same entity that owns or operates the hospice care program or pediatric respite care program;

(4) A court, hearing officer, or other necessary individual involved in a case dealing with a denial of employment of the applicant or dealing with employment or unemployment benefits of the applicant;

(5) Any person to whom the report is provided pursuant to, and in accordance with, division (I)(1) or (2) of this section.

(F) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall specify circumstances under which a hospice care program or pediatric respite care program may employ a person who has been convicted of or pleaded guilty to an offense listed or described in division (C)(1) of this section but meets personal character standards set by the director.

(G) The chief administrator of a hospice care program or pediatric respite care program shall inform each individual, at the time of initial application for a position that involves providing direct care to an older adult or pediatric respite care patient, that the individual is required to provide a set of fingerprint impressions and that a criminal records check is required to be conducted if the individual comes under final consideration for employment.

(H) In a tort or other civil action for damages that is brought as the result of an injury, death, or loss to person or property caused by an individual who a hospice care program or pediatric respite care program employs in a position that involves providing direct care to older adults or pediatric respite care patients, all of the following shall apply:

(1) If the program employed the individual in good faith and reasonable reliance on the report of a criminal records check requested under this section, the program shall not be found negligent solely because of its reliance on the report, even if the information in the report is determined later to have been incomplete or inaccurate;

(2) If the program employed the individual in good faith on a conditional basis pursuant to division (C)(2) of this section, the program shall not be found negligent solely because it employed the individual prior to receiving the report of a criminal records check requested under this section;

(3) If the program in good faith employed the individual according to the personal character standards established in rules adopted under division (F) of this section, the program shall not be found negligent solely because the individual prior to being employed had been convicted of or pleaded guilty to an offense listed or described in division (C)(1) of this section.

(I)

(1) The chief administrator of a hospice care program or pediatric respite care program is not required to request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of an applicant if the applicant has been referred to the program by an employment service that supplies full-time, part-time, or temporary staff for positions involving the direct care of older adults or pediatric respite care patients and both of the following apply:

(a) The chief administrator receives from the employment service or the applicant a report of the results of a criminal records check regarding the applicant that has been conducted by the superintendent within the one-year period immediately preceding the applicant's referral;

(b) The report of the criminal records check demonstrates that the person has not been convicted of or pleaded guilty to an offense listed or described in division (C)(1) of this section, or the report demonstrates that the person has been convicted of or pleaded guilty to one or more of those offenses, but the hospice care program or pediatric respite care program chooses to employ the individual pursuant to division (F) of this section.

(2) The chief administrator of a hospice care program or pediatric respite care program is not required to request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of an applicant and may employ the applicant conditionally as described in this division, if the applicant has been referred to the program by an employment service that supplies full-time, part-time, or temporary staff for positions involving the direct care of older adults or pediatric respite care patients and if the chief administrator receives from the employment service or the applicant a letter from the employment service that is on the letterhead of the employment service, dated, and signed by a supervisor or another designated official of the employment service and that states that the employment service has requested the superintendent to conduct a criminal records check regarding the applicant, that the requested criminal records check will include a determination of whether the applicant has been convicted of or pleaded guilty to any offense listed or described in division (C)(1) of this section, that, as of the date set forth on the letter, the employment service had not received the results of the criminal records check, and that, when the employment service receives the results of the criminal records check, it promptly will send a copy of the results to the hospice care program or pediatric respite care program. If a hospice care program or pediatric respite care program employs an applicant conditionally in accordance with this division, the employment service, upon its receipt of the results of the criminal records check, promptly shall send a copy of the results to the hospice care program or pediatric respite care program, and division (C)(2)(b) of this section applies regarding the conditional employment.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013.

Effective Date: 06-29-2004

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §610.10.



Section 3712.99 - Penalty.

Any person who violates division (A) of section 3712.05or division (A) of section 3712.051 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 03-01-1987






Chapter 3713 - BEDDING AND STUFFED TOYS

Section 3713.01 - Bedding and stuffed toy definitions.

As used in sections 3713.01 to 3713.10 of the Revised Code:

(A) "Person" has the same meaning as used in division (C) of section 1.59 of the Revised Code and also means any limited company, limited liability partnership, joint stock company, or other association.

(B) "Bedding" means any upholstered furniture, any mattress, upholstered spring, comforter, bolster, pad, cushion, pillow, mattress protector, quilt, and any other upholstered article, to be used for sleeping, resting, or reclining purposes, and any glider, hammock, or other substantially similar article that is wholly or partly upholstered.

(C) "Secondhand" means any article, or material, or portion thereof of which prior use has been made in any manner whatsoever.

(D) "Remade, repaired, or renovated articles not for sale" means any article that is remade, repaired, or renovated for and is returned to the owner for the owner's own use.

(E) "Sale," "sell," or "sold" shall, in the corresponding tense, mean sell, offer to sell, or deliver or consign in sale, or possess with intent to sell, or deliver in sale.

(F) "Upholstered furniture" means any article of furniture wholly or partly stuffed or filled with material and that is used or intended for use for sitting, resting, or reclining purposes.

(G) "Stuffed toy" means any article intended for use as a plaything or for an educational or recreational purpose that is wholly or partially stuffed with material.

(H) "Tag" or "label" means any material prescribed by the superintendent of industrial compliance to be attached to an article that contains information required under this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.02 - Registration and labeling requirements.

(A) Except as provided in section 3713.05 of the Revised Code, no person shall import, manufacture, renovate, wholesale, or reupholster stuffed toys or articles of bedding in this state without first registering to do so with the superintendent of industrial compliance in accordance with section 3713.05 of the Revised Code.

(B) No person shall manufacture, offer for sale, sell, deliver, or possess for the purpose of manufacturing, selling, or delivering, an article of bedding or a stuffed toy that is not labeled in accordance with section 3713.08 of the Revised Code.

(C) No person shall manufacture, offer for sale, sell, deliver, or possess for the purpose of manufacturing, selling, or delivering, an article of bedding or a stuffed toy that is falsely labeled.

(D) No person shall sell or offer for sale any secondhand article of bedding or any secondhand stuffed toy that has not been sanitized in accordance with section 3713.08 of the Revised Code.

(E) The possession of any article of bedding or stuffed toy in the course of business by a person required to obtain registration under this chapter, or by that person's agent or servant shall be prima-facie evidence of the person's intent to sell the article of bedding or stuffed toy.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.021 - [Repealed].

Effective Date: 03-26-1971



Section 3713.022 - [Repealed].

Effective Date: 11-21-1969



Section 3713.03 - Superintendent to administer and enforce chapter.

The superintendent of industrial compliance in the department of commerce shall administer and enforce this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.04 - Superintendent of industrial compliance; powers and duties.

(A) In accordance with Chapter 119. of the Revised Code, the superintendent of industrial compliance shall:

(1) Adopt rules pertaining to the definition, name, and description of materials necessary to carry out this chapter;

(2) Determine the testing standards, fees, and charges to be paid for making any test or analysis required pursuant to section 3713.08 of the Revised Code.

(B) In accordance with Chapter 119. of the Revised Code, the superintendent may adopt rules regarding the following:

(1) Establishing an initial application fee or an annual registration renewal fee not more than fifty per cent higher than the fees set forth in section 4713.05 of the Revised Code;

(2) Establishing standards, on a reciprocal basis, for the acceptance of labels and laboratory analyses from other states where the labeling requirements and laboratory analysis standards are substantially equal to the requirements of this state, provided the other state extends similar reciprocity to labels and laboratory analysis conducted under this chapter;

(3) Any other rules necessary to administer and carry out this chapter.

(C) The superintendent may do any of the following:

(1) Issue administrative orders, conduct hearings, and take all actions necessary under the authority of Chapter 119. of the Revised Code for the administration of this chapter. The authority granted under this division shall include the authority to suspend, revoke, or deny registration under this chapter.

(2) Establish and maintain facilities within the department of commerce to make tests and analysis of materials used in the manufacture of bedding and stuffed toys. The superintendent also may designate established laboratories in various sections of the state that are qualified to make these tests. If the superintendent exercises this authority, the superintendent shall adopt rules to determine the fees and charges to be paid for making the tests or analyses authorized under this section.

(3) Exercise such other powers and duties as are necessary to carry out the purpose and intent of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.05 - Application for registration - exemptions.

(A) Applications to register to import, manufacture, renovate, wholesale, make, or reupholster stuffed toys or bedding in this state shall be made in writing on forms provided by the superintendent of industrial compliance. The application shall be accompanied by a registration fee of fifty dollars per person unless the applicant engages only in renovation, in which case the registration fee shall be thirty-five dollars.

(B) Upon receipt of the application and the appropriate fee, the superintendent shall register the applicant and assign a registration number to the registrant.

(C) Notwithstanding section 3713.02 of the Revised Code and division (A) of this section, the following are exempt from registration:

(1) An organization described in section 501(c)(3) of the "Internal Revenue Code of 1986," and exempt from income tax under section 501(a) of that code and that is operated exclusively to provide recreation or social services;

(2) A person who is not regularly engaged in the business of manufacturing, making, wholesaling, or importing stuffed toys but who manufactures or makes stuffed toys as a leisure pursuit and who sells one hundred or fewer stuffed toys within one calendar year;

(3) A person who is not regularly engaged in the business of manufacturing, making, wholesaling, or importing quilts, comforters, pillows, or cushions, but who manufactures or makes these items as a leisure pursuit and who sells five or fewer quilts, ten or fewer comforters, or twenty or fewer pillows or cushions within one calendar year.

(D) Notwithstanding division (C)(2) or (3) of this section, a person exempt under that division must attach a label to each stuffed toy that contains all of the following information:

(1) The person's name and address;

(2) A statement that the person is not registered by the state of Ohio;

(3) A statement that the contents of the product have not been inspected.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.051 - [Repealed].

Effective Date: 08-28-2002



Section 3713.06 - Biannual report by importer or manufacturer - records retention and investigation.

(A) Any person required to register under division (A) of section 3713.02 of the Revised Code who imports bedding or stuffed toys into this state for retail sale or use in this state and any person required to register under division (A) of section 3713.02 of the Revised Code who manufactures bedding or stuffed toys in this state for retail sale or use in this state shall submit a report to the superintendent of industrial compliance, in a form and manner prescribed by the superintendent. The form shall be submitted once every six months and shall show the total number of items of bedding or stuffed toys imported into this state or manufactured in this state. Each report shall be accompanied by a fee of four cents for each item of bedding or stuffed toy imported into this state or manufactured in this state.

(B) Every importer, manufacturer, or wholesaler of stuffed toys or articles of bedding, and every mobile home and recreational vehicle dealer, conversion van dealer, secondhand dealer, and auction house shall retain records, designated by the superintendent in rule, for the time period established in rule.

(C) Every importer, manufacturer, or wholesaler of stuffed toys or articles of bedding, and every mobile home and recreational vehicle dealer, conversion van dealer, secondhand dealer, and auction house shall make sufficient investigation of its records to ensure that the information reported to the superintendent under division (A) of this section is accurate.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.07 - Renewal of registration.

(A) Registration obtained under this chapter expires annually on the last day of the month in the month that the registration was obtained. The superintendent of industrial compliance shall renew the registration in accordance with Chapter 4745. of the Revised Code.

(B) Failure on the part of any registrant to renew registration prior to its expiration, when notified as required in this section, shall not deprive the person of the right to renewal within the ninety days that follow expiration, but the fee to be paid for renewal after its expiration shall be one hundred dollars plus the standard registration fee for the registrant.

(C) If a registrant fails to renew registration within ninety days of the date that it expired, the former registrant shall comply with the registration requirements under section 3713.05 of the Revised Code to obtain valid registration.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.08 - Laboratory testing and analysis.

(A) All persons required to register under division (A) of section 3713.02 of the Revised Code manufacturing, making, or wholesaling bedding or stuffed toys, or both, that are sold or offered for sale shall have the material content of their products tested and analyzed at an established laboratory designated by the superintendent of industrial compliance before the bedding or stuffed toys are sold or offered for sale.

(B) Every stuffed toy or item of bedding sold or offered for sale shall have a label affixed to it that reports the contents of the stuffed toy or bedding material in conformity with requirements established by the superintendent, a registration number, and any other identifying information as required by the superintendent.

(C) The seller of any secondhand articles of bedding or stuffed toys shall sanitize all items in accordance with rules established by the superintendent prior to the sale of or the offering for sale of any secondhand articles.

(D) This section does not apply to any of the following:

(1) Persons who meet the qualifications of division (C)(2) or (3) of section 3713.05 of the Revised Code;

(2) The sale of furniture more than fifty years old;

(3) The sale of furniture from the home of the owner directly to the purchaser.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.09 - Inspectors - investigations.

(A) The superintendent of industrial compliance may appoint inspectors and periodically inspect and investigate any establishment where bedding or stuffed toys are manufactured, made, remade, renovated, repaired, sanitized, sold, or offered for sale, or where previously used material is processed for use in the manufacture of bedding or stuffed toys.

(1) Each inspector shall make a written report to the superintendent of each examination and inspection complete with the inspector's findings and recommendations. Inspectors may place "off sale" any article of bedding or stuffed toy offered for sale, or found in the possession of any person with the intent to sell, in violation of section 3713.02 of the Revised Code. Inspectors shall perform other duties related to inspection and examination as prescribed by the superintendent.

(2) When articles are placed "off sale" under division (A)(1) of this section, they shall be tagged, and the tag shall not be removed except by an authorized representative of the division of industrial compliance after the violator demonstrates to the satisfaction of the superintendent proof of compliance with the requirements of section 3713.08 of the Revised Code.

(B)

(1) When an inspector has cause to believe that any bedding or stuffed toy is not tagged or labeled in accordance with section 3713.08 of the Revised Code, the inspector may open any seam of the bedding or stuffed toy in question to examine the material used or contained within it and take a reasonable amount of the material for testing and analysis and, if necessary, examine any and all purchase records in order to determine the contents or the kind of material used in the bedding or stuffed toy in question. An inspector may seize and hold evidence of any article of bedding, stuffed toy, or material manufactured, made, possessed, renovated, remade, or repaired, sold, or offered for sale contrary to this chapter.

(2) Immediately after seizing articles believed to be in violation of this chapter, the inspector immediately shall report the seizure to the superintendent. The superintendent shall hold a hearing in accordance with Chapter 119. of the Revised Code or make a ruling in the matter. If the superintendent finds that the article of bedding, stuffed toy, or material is not in violation of this chapter, the superintendent shall order the item or items returned to the owner. If the superintendent finds a violation of this chapter, the superintendent may do either of the following:

(a) Return the articles to the owner for proper treatment, tagging or labeling, or other action as ordered by the superintendent, subject to the requirement that the articles be reinspected at cost to the owner, prior to being sold or offered for sale;

(b) Report the violation to the appropriate prosecuting attorney or city law director.

(C) The superintendent, at reasonable times and upon reasonable notice, may examine or cause to be examined the records of any importer, manufacturer, or wholesaler of stuffed toys or articles of bedding, mobile home and recreational vehicle dealer, conversion van dealer, secondhand dealer, or auction house to determine compliance with this chapter. The superintendent may enter into contracts, pursuant to procedures prescribed by the superintendent, with persons to examine these records to determine compliance with this chapter. These persons may collect and remit to the superintendent any amounts due under this chapter.

(D) Records audited pursuant to division (C) of this section are confidential and shall not be disclosed except as required by section 149.43 of the Revised Code, or as the superintendent finds necessary for the proper administration of this chapter.

(E) In the case of any investigation or examination, or both, that requires investigation or examination outside of this state of any importer, manufacturer, or wholesaler of stuffed toys or articles of bedding, or of any mobile home or recreational vehicle dealer, conversion van dealer, secondhand dealer, or auction house, the superintendent may require the investigated or examined person to pay the actual expense of the investigation or examination. The superintendent shall provide an itemized statement of actual expenses to the investigated or examined person.

(F) Whenever the superintendent has reason to believe, from the superintendent's own information, upon complaint, or otherwise, that any person has engaged in, is engaging in, or is about to engage in any practice prohibited by this chapter, or when the superintendent has reason to believe that it is necessary for public health and safety, the superintendent may do any of the following:

(1) Investigate violations of this chapter, and for that purpose, may subpoena witnesses in connection with the investigation. The superintendent may make application to the appropriate court of common pleas for an order enjoining the violation of this chapter, and upon a showing by the superintendent that any registrant or person acting in a manner that requires registration has violated or is about to violate this chapter, an injunction, restraining order, or other order as may be appropriate shall be granted by the court.

(2) Compel by subpoena the attendance of witnesses to testify in relation to any matter over which the superintendent has jurisdiction and that is the subject of inquiry and investigation by the superintendent, and require the production of any book, paper, or document pertaining to the matter. In case any person fails to file any statement or report, obey any subpoena, give testimony, or produce any books, records, or papers as required by a subpoena, the court of common pleas of any county in the state, upon application made to it by the superintendent, shall compel obedience by attachment proceedings for contempt.

(3) Suspend or revoke the registration of any importer, manufacturer, or wholesaler of stuffed toys or articles of bedding, mobile home or recreational vehicle dealer, conversion van dealer, secondhand dealer, or auction house;

(4) Submit evidence of the violation or violations to any city prosecutor, city director of law, or prosecuting attorney with authority to prosecute. If the city prosecutor, city director of law, or prosecuting attorney with authority to prosecute fails to prosecute, the superintendent shall submit the evidence to the attorney general who may proceed with the prosecution.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.10 - Moneys deposited into industrial compliance operating fund.

All money collected under this chapter shall be deposited into the state treasury to the credit of the industrial compliance operating fund created under section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 3713.11 - [Repealed].

Effective Date: 08-28-2002



Section 3713.99 - Penalty.

(A) Whoever violates division (A), (B), or (D) of section 3713.02 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (C) of section 3713.02 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 08-28-2002






Chapter 3714 - CONSTRUCTION AND DEMOLITION DEBRIS

Section 3714.01 - Construction and demolition debris definitions.

As used in this chapter:

(A) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health in any city as authorized by section 3709.05 of the Revised Code.

(B) "Closure" means either the time at which a construction and demolition debris facility will no longer accept construction and demolition debris for disposal or the effective date of an order revoking the license of the facility. "Closure" includes measures performed to protect public health or safety, to prevent air or water pollution, or to make the facility suitable for other uses, if any, including, without limitation, the establishment and maintenance of suitable cover of soil and vegetation over areas where construction and demolition debris is buried and the minimization of erosion, the infiltration of surface water into such areas, the production of leachate, and the accumulation and runoff of contaminated surface water.

(C) "Construction and demolition debris" means those materials resulting from the alteration, construction, destruction, rehabilitation, or repair of any physical structure that is built by humans, including, without limitation, houses, buildings, industrial or commercial facilities, or roadways. "Construction and demolition debris" includes particles and dust created during demolition activities. "Construction and demolition debris" does not include materials identified or listed as solid wastes or hazardous waste pursuant to Chapter 3734. of the Revised Code and rules adopted under it; materials from mining operations, nontoxic fly ash, spent nontoxic foundry sand, and slag; or reinforced or nonreinforced concrete, asphalt, building or paving brick, or building or paving stone that is stored for a period of less than two years for recycling into a usable construction material.

(D) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, emitting, or placing of any construction and demolition debris into or on any land or ground or surface water or into the air, except if the disposition or placement constitutes storage.

(E) "Facility" means any site, location, tract of land, installation, or building used for the disposal of construction and demolition debris. "Facility" does not include any construction site where construction debris and trees and brush removed in clearing the construction site are used as fill material on the site where the materials are generated or removed and does not include any site where materials composed exclusively of reinforced or nonreinforced concrete, asphalt, clay tile, building or paving brick, or building or paving stone are used as fill material, either alone or in conjunction with clean soil, sand, gravel, or other clean aggregates, in legitimate fill operations for construction purposes or to bring the site up to a consistent grade.

(F) "Health district" means a city or general health district created by or under the authority of Chapter 3709. of the Revised Code.

(G) "New construction and demolition debris facility" or "new facility" includes an existing facility that is proposing to expand the facility beyond the limits of construction and demolition debris placement approved by a board of health or the director of environmental protection, as applicable, under this chapter.

(H) "Person" includes the state, any political subdivision of the state or other state or local body, the United States and any agency or instrumentality thereof, and any legal entity or organization defined as a person under section 1.59 of the Revised Code.

(I) "Pulverized debris" means a load of debris that, after demolition has occurred, but prior to acceptance of the load of debris for disposal, has been shredded, crushed, ground, or otherwise rendered to such an extent that the load of debris is unidentifiable as construction and demolition debris.

(J) "Qualified ground water scientist" means a scientist or engineer who has received a baccalaureate or post-graduate degree in the natural sciences or engineering and has at least five years of relevant experience in ground water hydrogeology and related fields that enable that individual to make sound professional judgments regarding ground water monitoring, contaminant fate and transport, and corrective measures.

(K) "Storage" means the holding of construction and demolition debris for a temporary period in such a manner that it remains retrievable and substantially unchanged and, at the end of the period, is disposed of or reused or recycled in a beneficial manner.

(L) "Transfer facility" means a site, location, tract of land, installation, or building that is primarily used or intended to be used for the purpose of transferring construction and demolition debris that was generated off the premises of the facility from vehicles or containers into other vehicles or containers for transportation to a construction and demolition debris facility.

Effective Date: 07-24-1990; 04-15-2005; 12-22-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §6.01.



Section 3714.02 - Rules governing construction and demolition debris facilities.

The director of environmental protection shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code governing construction and demolition debris facilities and the inspection of and issuance of permits to install and licenses for those facilities. The rules shall ensure that the facilities will not create a nuisance, fire hazard, or health hazard or cause or contribute to air or water pollution. The rules shall establish all of the following:

(A) Standards and procedures for the issuance of permits to install under section 3714.051 of the Revised Code that shall include all of the following:

(1) Information that must be included in the designs and plans required to be submitted with the application for a permit to install under section 3714.051 of the Revised Code and criteria for approving, disapproving, or requiring modification of the designs and plans;

(2) Information that must be included with an application for a permit to install in addition to the information required under section 3714.051 of the Revised Code;

(3) Procedures for the issuance, denial, modification, transfer, suspension, and revocation of permits to install;

(4) Grounds for the denial, modification, suspension, or revocation of permits to install;

(5) A requirement that a person that is required to obtain both a permit to install under section 3714.051 of the Revised Code and a license under section 3714.06 of the Revised Code obtain both the permit and license prior to operation;

(6) Criteria for establishing time periods after which a permit to install expires;

(7) Any other requirements that the director determines necessary in order to establish the program for the issuance of permits to install under section 3714.051 of the Revised Code.

(B) Standards for the design and construction of facilities. The standards may include, without limitation, requirements for diking around the areas where debris is buried to prevent runoff of surface water onto adjacent property.

(C) Standards for control over access to facilities and for the operation of facilities, including, without limitation, standards for the compaction and covering of debris disposed of and standards regarding equipment used for the operation of facilities;

(D) Criteria and procedures for granting authorization to the owner or operator of a facility to dispose of asbestos or asbestos-containing materials or products at the owner's or operator's facility;

(E) Requirements for the installation of ground water monitoring wells and the monitoring of ground water quality at any facility where the operation of the facility threatens to contaminate ground water. The rules shall require that ground water monitoring be capable of determining impacts resulting from the operation of construction and demolition debris facilities. The rules also shall include provisions for ground water assessment and corrective actions for impacts to ground water. Further, the rules shall require that the owner or operator of a construction and demolition debris facility submit a monitoring report to the director or a board of health, as applicable, that has been prepared by a qualified ground water scientist and that includes all of the following:

(1) A determination of any impacts to ground water from the migration of contaminants from the construction and demolition debris facility;

(2) A list of the contaminants from the facility that may be causing contamination of ground water;

(3) Recommendations for actions, if any are necessary, that should be taken to investigate or remediate the source of any ground water contamination.

(F) Requirements for the monitoring and sampling of leachate. The rules adopted under division (F) of this section shall include all of the following:

(1) A requirement that the owner or operator of a construction and demolition debris facility provide for sampling of leachate at least annually. However, the rules shall require that if leachate is recirculated through a facility, the leachate be sampled at least every calendar quarter.

(2) A requirement that the owner or operator of a facility sample for at least seventy-seven parameters that the director shall establish in the rules, which shall include arsenic, copper, and chromium;

(3) Requirements governing facilities that do not have a system for sampling leachate. The rules shall require that the owner or operator of such a facility monitor ground water in accordance with the rules adopted under division (E) of this section for the parameters established in the rules adopted under division (F)(2) of this section.

(4) A requirement that a facility that monitors ground water and leachate add to the parameters monitored by the ground water monitoring system any parameter that is detected through the monitoring of leachate;

(5) Requirements governing the reporting of leachate sampling data. The rules shall require that reports be submitted to the director and the applicable board of health.

(G) Requirements respecting written, narrative plans for the operation of facilities. The rules shall require the owner or operator of a facility to use best management practices. In addition, the rules shall require as a part of the plan of operation of a facility the inclusion of the contingency plans required in rules adopted under division (H) of this section.

(H) Requirements respecting contingency plans for effective action in response to fire or explosion at a facility or to hydrogen sulfide or other gases created by the operation of a facility that pose a nuisance, cause an offensive odor, or pose a threat to public health or safety or the environment;

(I) Financial assurance requirements for the closure and post-closure care of facilities as follows:

(1) The rules establishing the financial assurance requirements for the closure of facilities shall require that the owner or operator of a facility, before being issued an initial license for the facility under section 3714.06 of the Revised Code, submit a surety bond, a letter of credit, or other acceptable financial assurance, as specified by the director in the rules, in an amount determined by the director or the appropriate board of health, as applicable. The rules shall include a list of the activities for which financial assurance may be required. The rules shall allow the director or board of health, as applicable, to adjust the amount of a surety bond, a letter of credit, or other acceptable financial assurance in conjunction with the issuance of an annual license. However, the rules shall require that the amount of a surety bond, letter of credit, or other acceptable financial assurance for the closure of a facility be not less than thirteen thousand dollars per acre of land that has been or is being used for the disposal of construction and demolition debris. The rules shall require an explanation of the rationale for financial assurance amounts exceeding thirteen thousand dollars per acre.

(2) The rules establishing the financial assurance requirements for the post-closure care of facilities shall address the maintenance of the facility, continuation of any required monitoring systems, and performance and maintenance of any specific requirements established in rules adopted under division (K) of this section or through a permit, license, or order of the director. The rules also shall allow the director or board of health, as applicable, to determine the amount of a surety bond, a letter of credit, or other acceptable financial assurance for the post-closure care of a facility based on a required cost estimate for the post-closure care of the facility. The rules shall require that the owner or operator of a facility provide post-closure financial assurance for a period of five years after the closure of a facility. However, the rules shall stipulate that post-closure care financial assurance may be extended beyond the five-year period if the extension of the post-closure care period is required under rules adopted under division (K) of this section.

(J) Requirements for the closure of facilities. The requirements shall include minimum requirements for the closure of facilities and such additional requirements as are reasonably related to the location of the facility and the type and quantity of materials disposed of in the facility. The rules shall require that an owner or operator of a facility, upon the closure of the facility, file in the office of the county recorder of the county in which the facility is located a notice that the property was previously used as a construction and demolition debris facility. The rules shall require that the notice be filed in the same manner as a deed to the property. The rules shall require that the notice include an engineering drawing attachment showing the physical locations of debris placement, an indication of the volumes of debris, and an indication of the depth of the final cover material.

(K) Requirements for the post-closure care of facilities for a period of five years after the closure of a facility. However, the rules shall require that the post-closure care period may be extended by order of the applicable board of health, the director, or a court of competent jurisdiction if conditions at a facility are impacting public health or safety or the environment or if ground water assessment and corrective measures are required to be conducted at the facility under rules adopted under division (E) of this section. This division does not limit the authority of the director, a board of health, or a court of competent jurisdiction to issue an order under any other applicable chapter of the Revised Code.

The rules adopted under this division shall specify both of the following:

(1) With respect to a facility that permanently ceases acceptance of construction and demolition debris in calendar year 2006, the post-closure care and post-closure care financial assurance requirements do not apply, provided that the owner or operator of the facility gives written notice of the date of the cessation to the applicable board of health or the director, the owner or operator of the facility does not submit a subsequent application for a license renewal for the facility after that cessation, and no order was issued by the applicable board of health, the director, or a court of competent jurisdiction governing the post-closure care of and post-closure financial assurance for that facility prior to the date specified in the written notice.

(2) With respect to a facility that permanently ceases acceptance of construction and demolition debris in calendar year 2007, the required period of time for post-closure care and post-closure care financial assurance shall be one year after the closure of the facility, provided that the owner or operator of the facility gives written notice of the date of the cessation to the applicable board of health or the director, the owner or operator does not submit a subsequent application for a license renewal for the facility after that cessation, and no order was issued by the applicable board of health, the director, or a court of competent jurisdiction governing the post-closure care of and post-closure financial assurance for that facility prior to the date specified in the written notice.

(L) Standards and procedures governing the modification of operation licenses issued under section 3714.06 of the Revised Code;

(M) Procedures and requirements governing the certification of construction and demolition debris by transfer facilities as required under section 3714.082 of the Revised Code;

(N) Requirements governing the provision of notification under section 3714.083 of the Revised Code by owners and operators of construction and demolition debris facilities of rejected loads and by transporters and shippers of the final disposition of rejected loads;

(O) Requirements governing the certification and training of operators of construction and demolition debris facilities as required under section 3714.062 of the Revised Code;

(P) Definitions of "owner" and "operator" for purposes of this chapter.

The rules adopted under this section shall not prohibit the open burning of construction debris on a construction site in compliance with division (C)(1) of section 3704.11 of the Revised Code.

Rules adopted under divisions (E) and (F) of this section apply to all new construction and demolition debris facilities for which a permit to install is required under section 3714.051 of the Revised Code on and after the effective date of this amendment. With respect to a facility that is licensed under section 3714.06 of the Revised Code and operating on the effective date of this amendment: if the facility does not have a ground water monitoring or leachate monitoring system, the facility is not required to comply with rules adopted under division (E) or (F) of this section; if the facility has a ground water monitoring system, but not a leachate monitoring system, the facility shall comply only with rules adopted under divisions (E) and (F)(3) of this section; and if the facility has a leachate monitoring system, but not a ground water monitoring system, the facility shall comply only with rules adopted under division (F) of this section.

Effective Date: 03-30-1995; 12-22-2005



Section 3714.021 - Removal of construction wastes and demolition debris.

(A) As used in this section, "working face" means the portion of a construction and demolition debris facility where construction and demolition debris is placed for final disposal.

(B) The owner or operator of a construction and demolition debris facility that is licensed under this chapter shall attempt to remove all solid wastes from construction and demolition debris prior to the disposal of the construction and demolition debris on the working face of the facility. Except as otherwise provided in this division, the existence of solid wastes on the working face of a construction and demolition debris facility does not constitute a violation of this chapter and rules adopted under it if both of the following apply:

(1) The wastes constitute not more than two cubic yards per one thousand cubic yards of construction and demolition debris or four cubic yards per one thousand tons of construction and demolition debris disposed of at the construction and demolition debris facility based on the amount of construction and demolition debris disposed of at the facility on the preceding full business day as determined by using the amount of disposal fees collected under section 3714.07 of the Revised Code for wastes disposed of at the facility on that preceding full business day.

(2) The owner or operator or the employees of the facility remove the solid wastes from the working face of the facility.

The existence of solid wastes on the working face of a construction and demolition debris facility that is located within the boundaries of a sole source aquifer as described in division (B) of section 3714.03 of the Revised Code constitutes a violation of this chapter and rules adopted under it.

(C) The board of health of the health district in which a construction and demolition debris facility is located, the director of environmental protection, or an authorized representative of either shall request the removal of specific, visible solid wastes that are located on the working face of a construction and demolition debris facility, and the owner or operator or the employees of the facility shall remove those solid wastes.

Effective Date: 04-15-2005



Section 3714.03 - License for new facility may not be used due to location.

(A) As used in this section:

(1) "Aquifer system" means one or more geologic units or formations that are wholly or partially saturated with water and are capable of storing, transmitting, and yielding significant amounts of water to wells or springs.

(2) "Category 3 wetland" means a wetland that supports superior habitat or hydrological or recreational functions as determined by an appropriate wetland evaluation methodology acceptable to the director of environmental protection. "Category 3 wetland" includes a wetland with high levels of diversity, a high proportion of native species, and high functional values and includes, but is not limited to, a wetland that contains or provides habitat for threatened or endangered species. "Category 3 wetland" may include high quality forested wetlands, including old growth forested wetlands, mature forested riparian wetlands, vernal pools, bogs, fens, and wetlands that are scarce regionally.

(3) "Natural area" means either of the following:

(a) An area designated by the director of natural resources as a wild, scenic, or recreational river under section 1547.81 of the Revised Code;

(b) An area designated by the United States department of the interior as a national wild, scenic, or recreational river.

(4) "Occupied dwelling" means a residential dwelling and also includes a place of worship as defined in section 5104.01 of the Revised Code, a child day-care center as defined in that section, a hospital as defined in section 3727.01 of the Revised Code, a nursing home as defined in that section, a school, and a restaurant or other eating establishment. "Occupied dwelling" does not include a dwelling owned or controlled by the owner or operator of a construction and demolition debris facility to which the siting criteria established under this section are being applied.

(5) "Residential dwelling" means a building used or intended to be used in whole or in part as a personal residence by the owner, part-time owner, or lessee of the building or any person authorized by the owner, part-time owner, or lessee to use the building as a personal residence.

(B) Neither the director of environmental protection nor any board of health shall issue a permit to install under section 3714.051 of the Revised Code to establish a new construction and demolition debris facility when any portion of the facility is proposed to be located in either of the following locations:

(1) Within the boundaries of a one-hundred-year flood plain, as those boundaries are shown on the applicable maps prepared under the "National Flood Insurance Act of 1968," 82 Stat. 572, 42 U.S.C.A. 4001, as amended, unless the owner or operator has obtained an exemption from division (B)(1) of this section in accordance with section 3714.04 of the Revised Code. If no such maps have been prepared, the boundaries of a one-hundred-year flood plain shall be determined by the applicant for a permit based upon standard methodologies set forth in "urban hydrology for small watersheds" (soil conservation service technical release number 55) and section 4 of the national engineering hydrology handbook" of the soil conservation service of the United States department of agriculture.

(2) Within the boundaries of a sole source aquifer designated by the administrator of the United States environmental protection agency under the "Safe Drinking Water Act," 88 Stat. 1660 (1974), 42 U.S.C.A. 300f, as amended.

(C) Neither the director nor any board shall issue a permit to install under section 3714.051 of the Revised Code to establish a new construction and demolition debris facility when the horizontal limits of construction and demolition debris placement at the new facility are proposed to be located in any of the following locations:

(1) Within one hundred feet of a perennial stream as defined by the United States geological survey seven and one-half minute quadrangle map or a category 3 wetland;

(2) Within one hundred feet of the facility's property line;

(3)

(a) Except as provided in division (C)(3)(b) of this section, within five hundred feet of a residential or public water supply well.

(b) Division (C)(3)(a) of this section does not apply to a residential well under any of the circumstances specified in divisions (C)(3)(b)(i) to (iii) of this section as follows:

(i) The well is controlled by the owner or operator of the construction and demolition debris facility.

(ii) The well is hydrologically separated from the horizontal limits of construction and demolition debris placement.

(iii) The well is at least three hundred feet upgradient from the horizontal limits of construction and demolition debris placement and division (D) of this section does not prohibit the issuance of the permit to install.

(4) Within five hundred feet of a park created or operated pursuant to section 301.26, 511.18, 755.08, 1545.04, or 1545.041 of the Revised Code, a state park established or dedicated under Chapter 1541. of the Revised Code, a state park purchase area established under section 1541.02 of the Revised Code, a national recreation area, any unit of the national park system, or any property that lies within the boundaries of a national park or recreation area, but that has not been acquired or is not administered by the secretary of the United States department of the interior, located in this state, or any area located in this state that is recommended by the secretary for study for potential inclusion in the national park system in accordance with "The Act of August 18, 1970," 84 Stat. 825, 16 U.S.C.A. 1a-5, as amended;

(5) Within five hundred feet of a natural area, any area established by the department of natural resources as a state wildlife area under Chapter 1531. of the Revised Code and rules adopted under it, any area that is formally dedicated as a nature preserve under section 1517.05 of the Revised Code, or any area designated by the United States department of the interior as a national wildlife refuge;

(6) Within five hundred feet of a lake or reservoir of one acre or more that is hydrogeologically connected to ground water. For purposes of division (C)(6) of this section, a lake or reservoir does not include a body of water constructed and used for purposes of surface water drainage or sediment control.

(7) Within five hundred feet of a state forest purchased or otherwise acquired under Chapter 1503. of the Revised Code;

(8) Within five hundred feet of land that is placed on the state registry of historic landmarks under section 149.55 of the Revised Code;

(9) Within five hundred feet of an occupied dwelling unless written permission is given by the owner of the dwelling.

(D) Neither the director nor any board shall issue a permit to install under section 3714.051 of the Revised Code to establish a new construction and demolition debris facility when the limits of construction and demolition debris placement at the new facility are proposed to have an isolation distance of less than five feet from the uppermost aquifer system that consists of material that has a maximum hydraulic conductivity of 1 x 10-5 cm/sec and all of the geologic material comprising the isolation distance has a hydraulic conductivity equivalent to or less than 1 x 10-6 cm/sec.

(E) Neither the director nor any board shall issue a permit to install under section 3714.051 of the Revised Code to establish a new construction and demolition debris facility when the road that is designated by the owner or operator as the main hauling road at the facility to and from the limits of construction and demolition debris placement is proposed to be located within five hundred feet of an occupied dwelling unless written permission is given by the owner of the occupied dwelling.

(F) Neither the director nor any board shall issue a permit to install under section 3714.051 of the Revised Code to establish a new construction and demolition debris facility unless the new facility will have all of the following:

(1) Access roads that shall be constructed in a manner that allows use in all weather conditions and will withstand the anticipated degree of use and minimize erosion and generation of dust;

(2) Surface water drainage and sediment controls that are required by the director;

(3) If the facility is proposed to be located in an area in which an applicable zoning resolution allows residential construction, vegetated earthen berms or an equivalent barrier with a minimum height of six feet separating the facility from adjoining property.

(G)

(1) The siting criteria established in this section shall be applied to an application for a permit to install at the time that the application is submitted to the director or a board of health, as applicable. Circumstances related to the siting criteria that change after the application is submitted shall not be considered in approving or disapproving the application.

(2) The siting criteria established in this section by this amendment do not apply to an expansion of a construction and demolition debris facility that was in operation prior to December 22, 2005, onto property within the property boundaries identified in the application for the initial license for that facility or any subsequent license issued for that facility up to and including the license issued for that facility for calendar year 2005. The siting criteria established in this section prior to December 22, 2005, apply to such an expansion.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.04 - Granting of exemption where disposal of debris is unlikely to have adverse effects - exception.

(A) Subject to division (B) of this section, the director of environmental protection or the board of health having territorial jurisdiction may by order exempt any person disposing of or proposing to dispose of construction and demolition debris in such quantities or under such circumstances that, in the determination of the director or board of health, are unlikely to adversely affect the public health or safety or the environment, or to create a fire hazard, from any provision of this chapter or a rule adopted or order issued under it, other than division (B)(2) of section 3714.03 or division (E) of section 3714.13 of the Revised Code. Neither the director nor any board of health shall grant an exemption under this section from division (B)(1) of section 3714.03 of the Revised Code if the director or board finds from the permit to install application that the establishment of a new construction or demolition debris facility in the one-hundred-year flood plain of a watercourse would result in an increase of more than one foot in the elevation of the flood stage of the watercourse upstream or downstream from the proposed facility. The applicant for a permit to install shall determine the increase in the flood stage resulting from the location of the proposed facility within the one-hundred-year flood plain of a watercourse based upon standard methodologies set forth in "urban hydrology for small watersheds" (soil conservation service technical release number 55) and section 4 of the "national engineering hydrology handbook" of the soil conservation service of the United States department of agriculture.

(B) Except in the event of a natural disaster or public health emergency declared by the governor or the director of health, before a board of health issues an order that exempts a person disposing of or proposing to dispose of construction and demolition debris as provided in division (A) of this section, the board shall provide written notice to the director of environmental protection of the board's intention to grant an exemption under that division. The notice shall contain a description of the facts surrounding the proposed exemption and any other information that the director may request. Not later than thirty days after receipt of the notice, the director shall provide written comment to the board of health regarding the proposed exemption. The written comment shall be considered by the board of health prior to the board's issuance of an order granting the exemption.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.05 - Program to provide for inspection, licensing, and enforcement of standards governing facilities.

The board of health of each health district maintaining a program on the approved list under section 3714.09 of the Revised Code shall provide for the issuance of permits to install for and the inspection of, licensing of, and enforcement of standards governing construction and demolition debris facilities under this chapter and rules adopted under it. The director of environmental protection shall provide for the issuance of permits to install for construction and demolition debris facilities, the inspection and licensing of facilities, and the enforcement of standards in health districts that are not on the approved list under that section and may provide for the inspection of the facilities and enforcement of standards in health districts that are on the approved list under that section. Further, the director may provide for the issuance of permits to install in a health district on the approved list if so requested by the applicable board of health under section 3714.051 of the Revised Code.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.051 - Program for issuance of permits to install for new facilities.

(A)

(1) Not later than one hundred eighty days after the effective date of this section and in accordance with rules adopted under section 3714.02 of the Revised Code, the director of environmental protection shall establish a program for the issuance of permits to install for new construction and demolition debris facilities.

(2) On and after the effective date of this section, no person shall establish a new construction and demolition debris facility without first obtaining a permit to install issued by the board of health of the health district in which the facility is or is to be located or from the director if the facility is or is to be located in a health district that is not on the approved list under section 3714.09 of the Revised Code or if a board of health requests the director to issue the permit to install under division (G) of this section.

(B) The director, the director's authorized representative, a board of health, or an authorized representative of the board may assist an applicant for a permit to install during the permitting process by providing guidance and technical assistance.

(C) An applicant for a permit to install shall submit an application to a board of health or the director, as applicable, on a form that the director prescribes. The applicant shall include with the application all of the following:

(1) The name and address of the applicant, of all partners if the applicant is a partnership or of all officers and directors if the applicant is a corporation, and of any other person who has a right to control or in fact controls management of the applicant or the selection of officers, directors, or managers of the applicant;

(2) The designs and plans for the construction and demolition debris facility that include the location or proposed location of the facility, design and construction plans and specifications, anticipated beginning and ending dates for work performed, and any other related information that the director requires by rule;

(3) The information required under section 3714.052 of the Revised Code;

(4) An application fee of two thousand dollars. A board of health shall deposit money collected under division (C)(4) of this section into the special fund of the health district created under section 3714.07 of the Revised Code. The director shall transmit money collected under division (C)(4) of this section to the treasurer of state to be credited to the construction and demolition debris facility oversight fund created in that section. Not later than six months after a facility that is issued a permit to install begins accepting construction and demolition debris for disposal, a board of health or the director, as applicable, shall refund the application fee received under division (C)(4) of this section to the person that submitted the application for the permit to install.

(5) Any other information required by the director in accordance with rules adopted under section 3714.02 of the Revised Code.

(D) A permit to install may be issued with terms and conditions that a board of health or the director, as applicable, finds necessary to ensure that the facility will comply with this chapter and rules adopted under it and to protect public health and safety and the environment.

(E) A permit to install shall expire after a time period specified by the director or board of health, as applicable, in accordance with rules adopted under section 3714.02 of the Revised Code unless the applicant has undertaken a continuing program of construction or has entered into a binding contractual obligation to undertake and complete a continuing program of construction within a reasonable time, in which case the director or board, as applicable, may extend the expiration date of a permit to install upon request of the applicant.

(F) The director or a board of health, as applicable, may issue, deny, modify, suspend, or revoke a permit to install in accordance with rules.

(G) A board of health shall notify the director of its receipt of an application for a permit to install. A board of health, or its authorized representative, may request the director to review an application, or part of an application, for a permit to install and also may request that the director issue or deny it when the board determines that additional expertise is required. The director shall comply with such a request.

Upon a board of health's issuance of a permit to install for a new construction and demolition debris facility under this section, the board shall mail a copy of the permit to the director together with approved plans, specifications, and information regarding the facility.

Effective Date: 12-22-2005



Section 3714.052 - Contents of application for permit to install new facility.

(A) An application for a permit to install a new construction and demolition debris facility that is submitted under section 3714.051 of the Revised Code shall include all of the following:

(1) A listing of all construction and demolition debris facilities or other waste disposal facilities that the owner or operator of the proposed new construction and demolition debris facility or a key employee of the owner or operator has operated or is operating in this state;

(2) A listing of the construction and demolition debris facilities or other waste disposal facilities that the owner or operator or a key employee of the owner or operator has operated or is operating elsewhere in the United States together with a listing of the construction and demolition debris facilities or other waste disposal facilities that the owner or operator or a key employee of the owner or operator has operated or is operating outside the United States;

(3) A listing of all administrative enforcement orders issued to the owner or operator or a key employee of the owner or operator, all civil actions in which the owner or operator or a key employee of the owner or operator was determined by the trier of fact to be liable in damages or was the subject of injunctive relief or another type of civil relief, and all criminal actions in which the owner or operator or a key employee of the owner or operator pleaded guilty or was convicted, during the ten years immediately preceding the submission of the application, in connection with any violation by the owner or operator or a key employee of the owner or operator of an applicable state or federal law pertaining to environmental protection or the environmental laws of another country;

(4) A listing of all administrative enforcement orders, civil actions, or criminal actions pending at the time of the submission of the application for a permit to install in connection with a violation of any applicable state or federal law or law of another country pertaining to environmental protection that was alleged to have been committed by the owner or operator or a key employee of the owner or operator.

The lists of construction and demolition debris facilities or other waste disposal facilities operated by the owner or operator or a key employee of the owner or operator within or outside this state or outside the United States shall include all such facilities operated by the owner or operator or a key employee of the owner or operator during the ten-year period immediately preceding the submission of the application.

(B) If the applicant for a permit to install has been involved in any prior activity involving the operation of a construction and demolition debris facility or other waste disposal facility, the director of environmental protection or a board of health, as applicable, may deny the application if the director or board finds from the application, the information submitted under divisions (A)(1) to (4) of this section, pertinent information submitted to the director or board, and other pertinent information obtained by the director or board at the director's or board's discretion that the applicant or any other person listed on the application, in the operation of construction and demolition debris facilities or other waste disposal facilities, has a history of substantial noncompliance with state and federal laws pertaining to environmental protection or the environmental laws of another country that indicates that the applicant lacks sufficient reliability, expertise, and competence to operate the proposed new construction and demolition debris facility in substantial compliance with this chapter and rules adopted under it.

(C) At the same time that an application for an annual operation license required under section 3714.06 of the Revised Code is submitted, an owner or operator of a construction and demolition debris facility that has submitted the information required under division (A) of this section shall submit to the director or board of health, as applicable, all information required to be submitted under division (A) of this section that has changed or been added since the issuance of the most recent annual operation license for the facility. If, during that period, there have been no changes in or additions to that information, the owner or operator shall submit to the director or board an affidavit stating that there have been no changes in or additions to that information during that time period. The director or board may revoke the license for the facility if the updated information indicates any of the reasons specified in division (B) of this section for the denial of an application for a permit to install.

(D) A person to whom the permit to install or the license for a construction and demolition debris facility is proposed to be transferred under division (B) of section 3714.06 of the Revised Code shall submit to the director or a board of health, as applicable, the information that is required to be submitted under division (A) of this section by an applicant for a permit to install not later than one hundred twenty days prior to the proposed acquisition of the facility by the transferee. The director or board of health may deny the transfer of the permit or license, as applicable, if the information regarding the transferee indicates any of the reasons specified in division (B) of this section for the denial of an application for a permit to install.

(E) When the owner or operator of a facility employs a new key employee, the owner or operator shall submit or shall require the new key employee to submit to the director or a board of health, as applicable, information regarding the new key employee that is required to be submitted under division (A) of this section by an applicant for a permit to install. The director or board may revoke the permit to install or the license for the facility, as applicable, if the information regarding the new key employee indicates any of the reasons specified in division (B) of this section for the denial of an application for a permit to install.

(F) In lieu of complying with this section, an applicant for a permit to install for, or a proposed transferee of a permit to install or a license for, a construction and demolition debris facility may choose to comply with sections 3734.41 to 3734.47 of the Revised Code. An applicant or transferee that so chooses shall comply with those sections. For purposes of this division, sections 3734.41 to 3734.47 of the Revised Code are deemed to apply to applicants for permits to install for, and proposed transferees of permits to install or licenses for, construction and demolition debris facilities. The director shall provide notice in writing to the applicable board of health that the applicant or proposed transferee has complied with sections 3734.41 to 3734.47 of the Revised Code and has sufficient reliability, expertise, and competence to operate the construction and demolition debris facility in substantial compliance with this chapter and the rules adopted under it.

(G) As used in this section, "key employee" means an individual employed by an applicant for a permit to install for, or by the proposed transferee of a permit to install or license for, a construction and demolition debris facility in a supervisory capacity or who is empowered to make discretionary decisions with respect to the construction and demolition debris operations of the applicant or transferee, but does not include an employee who is exclusively engaged in the physical or mechanical collection, transfer, transportation, storage, or disposal of construction and demolition debris. If the applicant or transferee has entered into a contract with another person to operate the facility that is the subject of the application or transfer, "key employee" includes an employee of the contractor who acts in a supervisory capacity or is empowered to make discretionary decisions with respect to the operation of the facility.

Effective Date: 12-22-2005



Section 3714.053 - Public hearing on application for permit to install new facility.

Not later than sixty days after the director of environmental protection or a board of health, as applicable, receives an application for a permit to install a new construction and demolition debris facility, the applicant shall hold a public hearing in the township or municipal corporation in which the facility or proposed facility is or is to be located. At least thirty days prior to the public hearing, the applicant shall provide notice of the time, day, and location of the public hearing in a newspaper of general circulation in the locality of the facility or proposed facility and shall mail a copy of the notice to the director or the board of health, whichever is applicable. Further, at least thirty days prior to the public hearing, the applicant shall provide notification of the public hearing by certified mail to the owner of each parcel of real property that is adjacent to the facility or proposed facility.

Effective Date: 12-22-2005



Section 3714.06 - Application for installation and operation license - issuance.

(A) No person shall operate or maintain a construction and demolition debris facility without an annual construction and demolition debris facility operation license issued by the board of health of the health district in which the facility is located or, if the facility is located in a health district that is not on the approved list under section 3714.09 of the Revised Code, from the director of environmental protection. Any such license may be issued with such terms and conditions as the board or the director, as appropriate, finds necessary to ensure that the facility will comply with this chapter and the rules adopted under it and to protect the public health and safety and the environment. Licenses issued under this section expire annually on the thirty-first day of December.

(B) During the month of December, but before the first day of January of the next year, each person proposing to continue with operation of a construction and demolition debris facility shall procure a license for the facility for that year from the board of health of the health district in which the facility is located or, if the facility is located in a health district that is not on the approved list under section 3714.09 of the Revised Code, from the director. The application for a license shall be submitted to the board of health or the director, as appropriate, on or before the last day of September of the year preceding that for which the license is sought. An application for a license for a new facility shall be submitted prior to operation of the new facility. The license shall be valid until the time that the next annual license is required to be obtained for the facility under this section.

A person who has received a license, upon sale or disposition of the facility, may, with the approval of the board or the director, as appropriate, have the license as well as a permit to install for the facility transferred to another person. The board or director may disapprove the transfer of the permit or license, as applicable, for any of the reasons specified in division (B) of section 3714.052 of the Revised Code for the denial of an application for a permit to install.

(C) Upon issuance of a license by a board of health under this section, the board shall mail a copy of the license to the director together with a copy of the plans for the operation of the facility or any necessary plan updates, as applicable, that are required under section 3714.061 of the Revised Code.

(D) A license issued under this section may be modified in accordance with rules adopted under section 3714.02 of the Revised Code.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.061 - Applicant for permit to operate facility to submit plans.

(A) A person who submits an application under section 3714.06 of the Revised Code for a license to operate a construction and demolition debris facility shall submit with the application the plans for the operation of the facility that are required in rules adopted under division (G) of section 3714.02 of the Revised Code. In addition, the owner or operator of the facility shall submit any necessary updates to the plans for the operation of the facility as required in rules adopted under that division when submitting an application under section 3714.06 of the Revised Code for an annual license for the continued operation of the facility. The plans for the operation of the facility shall include the contingency plans that are required in rules adopted under division (H) of section 3714.02 of the Revised Code.

(B) A person who submits an application under section 3714.06 of the Revised Code for a license to operate a construction and demolition debris facility shall provide, at the time that the application is submitted, to the fire department that would respond to the facility a copy of the contingency plans that are required in rules adopted under division (H) of section 3714.02 of the Revised Code. In addition, the owner or operator of the facility shall submit any necessary updates to the plans as required in rules adopted under that division at the time that the owner or operator submits an application under section 3714.06 of the Revised Code for an annual license for continued operation of the facility.

Effective Date: 12-22-2005



Section 3714.062 - Program for certification of facility operators.

(A) The director of environmental protection, in consultation with boards of health and a statewide association representing construction and demolition debris facilities, shall establish a program for the certification of operators of construction and demolition debris facilities and shall establish continuing education training requirements for those operators as part of the certification program.

(B) The program for the certification of operators, including the continuing education training requirements, shall include instruction in and shall emphasize, at a minimum, both of the following:

(1) The laws governing construction and demolition debris facilities and disposal of construction and demolition debris;

(2) Best management practices governing construction and demolition debris facilities and disposal of construction and demolition debris.

(C) The director shall accredit educational programs and approve statewide associations representing construction and demolition debris facilities to provide continuing education training for operators of construction and demolition debris facilities. The educational programs and associations shall meet the standards established in rules adopted under section 3714.02 of the Revised Code. For purposes of this division, educational programs that are specific to construction and demolition debris facilities and are conducted by the director or the director's authorized representatives are accredited continuing education training programs.

(D) An operator shall successfully complete a minimum of ten hours of continuing education training each calendar year. No operator shall fail to comply with this division.

Effective Date: 12-22-2005



Section 3714.07 - Administration fee levied on disposal of construction and demolition debris.

(A)

(1) For the purpose of assisting boards of health and the environmental protection agency in administering and enforcing this chapter and rules adopted under it, there is hereby levied a fee of thirty cents per cubic yard or sixty cents per ton, as applicable, on both of the following:

(a) The disposal of construction and demolition debris at a construction and demolition debris facility that is licensed under this chapter or at a solid waste facility that is licensed under Chapter 3734. of the Revised Code ;

(b) The disposal of asbestos or asbestos-containing materials or products at a construction and demolition debris facility that is licensed under this chapter or at a solid waste facility that is licensed under Chapter 3734. of the Revised Code.

(2) The owner or operator of a construction and demolition debris facility or a solid waste facility shall determine if cubic yards or tons will be used as the unit of measurement. If basing the fee on cubic yards, the owner or operator shall utilize either the maximum cubic yard capacity of the container, or the hauling volume of the vehicle, that transports the construction and demolition debris to the facility or the cubic yards actually logged for disposal by the owner or operator in accordance with rules adopted under section 3714.02 of the Revised Code. If basing the fee on tonnage, the owner or operator shall use certified scales to determine the tonnage of construction and demolition debris that is disposed of.

(3) The owner or operator of a construction and demolition debris facility or a solid waste facility shall calculate the amount of money generated from the fee levied under division (A)(1) of this section and shall hold that amount as a trustee for the health district having jurisdiction over the facility, if that district is on the approved list under section 3714.09 of the Revised Code, or for the state. The owner or operator shall prepare and file with the appropriate board of health or the director of environmental protection monthly returns indicating the total volume or weight, as applicable, of construction and demolition debris and asbestos or asbestos-containing materials or products disposed of at the facility and the total amount of money generated during that month from the fee levied under division (A)(1) of this section on the disposal of construction and demolition debris and asbestos or asbestos-containing materials or products. Not later than thirty days after the last day of the month to which the return applies, the owner or operator shall mail to the board of health or the director the return for that month together with the amount of money calculated under division (A)(3) of this section on the disposal of construction and demolition debris and asbestos or asbestos-containing materials or products during that month or may submit the return and money electronically in a manner approved by the director. The owner or operator may request, in writing, an extension of not more than thirty days after the last day of the month to which the return applies. A request for extension may be denied. If the owner or operator submits the money late, the owner or operator shall pay a penalty of ten per cent of the amount of the money due for each month that it is late.

(4) Of the money that is submitted by a construction and demolition debris facility or a solid waste facility on a per cubic yard or per ton basis under this section, a board of health shall transmit three cents per cubic yard or six cents per ton, as applicable, to the director not later than forty-five days after the receipt of the money. The money retained by a board of health under this section shall be paid into a special fund, which is hereby created in each health district, and used solely to administer and enforce this chapter and rules adopted under it.

The director shall transmit all money received under this section to the treasurer of state to be credited to the construction and demolition debris facility oversight fund, which is hereby created in the state treasury. The fund shall be administered by the director, and money credited to the fund shall be used exclusively for the administration and enforcement of this chapter and rules adopted under it.

(B) The board of health of a health district or the director may enter into an agreement with the owner or operator of a construction and demolition debris facility or a solid waste facility for the quarterly payment of money generated from the disposal fee as calculated in division (A)(3) of this section. The board of health shall notify the director of any such agreement. Not later than forty-five days after receipt of the quarterly payment, the board of health shall transmit the amount established in division (A)(4) of this section to the director. The money retained by the board of health shall be deposited in the special fund of the district as required under that division. Upon receipt of the money from a board of health, the director shall transmit the money to the treasurer of state to be credited to the construction and demolition debris facility oversight fund.

(C) If a construction and demolition debris facility or a solid waste facility is located within the territorial boundaries of a municipal corporation or the unincorporated area of a township, the municipal corporation or township may appropriate up to four cents per cubic yard or up to eight cents per ton of the disposal fee required to be paid by the facility under division (A)(1) of this section for the same purposes that a municipal corporation or township may levy a fee under division (C) of section 3734.57 of the Revised Code.

The legislative authority of the municipal corporation or township may appropriate the money from the fee by enacting an ordinance or adopting a resolution establishing the amount of the fee to be appropriated. Upon doing so, the legislative authority shall mail a certified copy of the ordinance or resolution to the board of health of the health district in which the construction and demolition debris facility or the solid waste facility is located or, if the facility is located in a health district that is not on the approved list under section 3714.09 of the Revised Code, to the director. Upon receipt of the copy of the ordinance or resolution and not later than forty-five days after receipt of money generated from the fee, the board or the director, as applicable, shall transmit to the treasurer or other appropriate officer of the municipal corporation or clerk of the township that portion of the money generated from the disposal fee by the owner or operator of the facility that is required by the ordinance or resolution to be paid to that municipal corporation or township.

Money received by the treasurer or other appropriate officer of a municipal corporation under this division shall be paid into the general fund of the municipal corporation. Money received by the clerk of a township under this division shall be paid into the general fund of the township. The treasurer or other officer of the municipal corporation or the clerk of the township, as appropriate, shall maintain separate records of the money received under this division.

The legislative authority of a municipal corporation or township may cease appropriating money under this division by repealing the ordinance or resolution that was enacted or adopted under this division.

The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing requirements for prorating the amount of the fee that may be appropriated under this division by a municipal corporation or township in which only a portion of a construction and demolition debris facility is located within the territorial boundaries of the municipal corporation or township.

(D) The board of county commissioners of a county in which a construction and demolition debris facility or a solid waste facility is located may appropriate up to three cents per cubic yard or up to six cents per ton of the disposal fee required to be paid by the facility under division (A)(1) of this section for the same purposes that a solid waste management district may levy a fee under division (B) of section 3734.57 of the Revised Code.

The board of county commissioners may appropriate the money from the fee by adopting a resolution establishing the amount of the fee to be appropriated. Upon doing so, the board of county commissioners shall mail a certified copy of the resolution to the board of health of the health district in which the construction and demolition debris facility or the solid waste facility is located or, if the facility is located in a health district that is not on the approved list under section 3714.09 of the Revised Code, to the director. Upon receipt of the copy of the resolution and not later than forty-five days after receipt of money generated from the fee, the board of health or the director, as applicable, shall transmit to the treasurer of the county that portion of the money generated from the disposal fee by the owner or operator of the facility that is required by the resolution to be paid to that county.

Money received by a county treasurer under this division shall be paid into the general fund of the county. The county treasurer shall maintain separate records of the money received under this division.

A board of county commissioners may cease appropriating money under this division by repealing the resolution that was adopted under this division.

(E)

(1) This section does not apply to the disposal of construction and demolition debris at a solid waste facility that is licensed under Chapter 3734. of the Revised Code if there is no construction and demolition debris facility licensed under this chapter within thirty-five miles of the solid waste facility as determined by a facility's property boundaries.

(2) This section does not apply to the disposal of construction and demolition debris at a solid waste facility that is licensed under Chapter 3734. of the Revised Code if the owner or operator of the facility chooses to collect fees on the disposal of the construction and demolition debris and asbestos or asbestos-containing materials or products that are identical to the fees that are collected under Chapters 343. and 3734. of the Revised Code on the disposal of solid wastes at that facility.

(3) This section does not apply to the disposal of source separated materials that are exclusively composed of reinforced or nonreinforced concrete, asphalt, clay tile, building or paving brick, or building or paving stone at a construction and demolition debris facility that is licensed under this chapter when either of the following applies:

(a) The materials are placed within the limits of construction and demolition debris placement at the facility as specified in the license issued to the facility under section 3714.06 of the Revised Code, are not placed within the unloading zone of the facility, and are used as a fire prevention measure in accordance with rules adopted by the director under section 3714.02 of the Revised Code.

(b) The materials are not placed within the unloading zone of the facility or within the limits of construction and demolition debris placement at the facility as specified in the license issued to the facility under section 3714.06 of the Revised Code, but are used as fill material, either alone or in conjunction with clean soil, sand, gravel, or other clean aggregates, in legitimate fill operations for construction purposes at the facility or to bring the facility up to a consistent grade.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-15-2005; 09-29-2005; 12-22-2005



Section 3714.071 - Additional fee for ground water monitoring.

(A) For the purpose of funding and conducting ground water monitoring at construction and demolition debris facilities by boards of health of health districts that are on the approved list under section 3714.09 of the Revised Code and the director of environmental protection, the director may adopt rules under Chapter 119. of the Revised Code for the purpose of levying a fee of not more than five cents per cubic yard or ten cents per ton on the disposal of construction and demolition debris at a construction and demolition debris facility that is licensed under this chapter. Such a fee shall be in addition to the fee that is levied under section 3714.07 of the Revised Code. If the director adopts rules under this section establishing a fee on the disposal of construction and demolition debris at a construction and demolition debris facility, the rules shall be subject to review every five years by the joint committee on agency rule review.

The owner or operator of a construction and demolition debris facility shall collect the fee levied under rules adopted under this section as a trustee for the health district having jurisdiction over the facility, if that district is on the approved list under section 3714.09 of the Revised Code, or for the state. The owner or operator shall collect and remit the fee in the same manner that the fee levied under section 3714.07 of the Revised Code is collected and remitted.

The money collected by a board of health under this section shall be paid into a special fund, which is hereby created in each health district, and used solely to fund and conduct ground water monitoring at construction and demolition debris facilities within the health district as specified in division (B) of this section. Of the money that is collected, a board of health shall transmit eighty per cent of the money received from the owner or operator of a facility under this section to the director not later than forty-five days after the receipt of the money.

The director shall transmit all money received under this section to the treasurer of state to be credited to the construction and demolition debris facility ground water monitoring fund, which is hereby created in the state treasury. The director shall administer the fund and shall use money credited to it solely for the purposes specified in division (B) of this section.

(B) A board of health or the director, as applicable, shall conduct ground water monitoring at construction and demolition debris facilities in accordance with this section. In order to conduct the monitoring, the board or director, as applicable, shall pay for the installation of ground water monitoring wells, ground water sampling, and the laboratory analysis of the ground water samples at a construction and demolition debris facility in accordance with either of the following, as applicable:

(1) If the facility is operating before April 15, 2005, and the facility has not had ground water monitoring wells installed and operating before that date, the board of health or director, as applicable, shall pay the cost of the installation of one or more ground water monitoring wells and the annual sampling and laboratory analysis of the ground water at the facility.

(2) If the facility is operating before April 15, 2005, and the facility has had one or more ground water monitoring wells installed and operating before that date, the board of health or director, as applicable, shall pay the cost of the installation of one or more additional ground water monitoring wells and the annual sampling and laboratory analysis of the ground water at the facility that exceeds the facility's annual cost of ground water monitoring certified under division (C) of this section by the owner or operator of the facility.

A board of health or the director, as applicable, shall not pay any costs under this section for the installation of ground water monitoring wells, ground water sampling, or the laboratory analysis of ground water samples incurred by a construction and demolition debris facility to comply with rules adopted under section 3714.02 of the Revised Code or a permit to install issued under section 3714.051 of the Revised Code.

(C) For purposes of division (B)(2) of this section, the owner or operator of a construction and demolition debris facility that is operating before April 15, 2005, and that has had ground water monitoring wells installed and has incurred monitoring costs before that date shall retain for three years all documents evidencing the cost of the ground water monitoring. If the board or director, as applicable, requests documents evidencing the cost of the ground water monitoring, the owner or operator of the facility shall certify to the board or director, as applicable, the annual cost of ground water monitoring at the facility.

(D) A board of health or the director, as applicable, shall determine the priority of purchases for ground water monitoring and the payment of the costs of conducting monitoring of ground water as provided in division (B) of this section. However, a board of health or the director, as applicable, shall not purchase ground water monitoring wells or pay the costs of conducting monitoring of ground water if the applicable fund does not have sufficient money to pay those costs. The director shall consult with boards of health to determine the priority of ground water monitoring at construction and demolition debris facilities that are licensed under this chapter.

(E) The director may adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to administer this section.

(F) A board of health or the director, as applicable, may enter into contracts for the purpose of conducting ground water monitoring that is required in this section.

Effective Date: 04-15-2005; 12-22-2005



Section 3714.072 - Ground water monitoring at construction and demolition debris facility.

The owner or operator of a construction and demolition debris facility that is licensed under this chapter shall allow a board of health or the director of environmental protection, as applicable, to conduct ground water monitoring at the facility to detect negative impacts to ground water quality as provided in section 3714.071 of the Revised Code unless the director determines that it is unlikely that a negative impact to the public health or the environment would occur due to the physical characteristics of the location of the facility.

Effective Date: 04-15-2005



Section 3714.073 - Fee for disposal of debris - collection - disposition.

(A) In addition to the fee levied under division (A)(1) of section 3714.07 of the Revised Code, beginning July 1, 2005, there is hereby levied on the disposal of construction and demolition debris at a construction and demolition debris facility that is licensed under this chapter or at a solid waste facility that is licensed under Chapter 3734. of the Revised Code and on the disposal of asbestos or asbestos-containing materials or products at a construction and demolition debris facility that is licensed under this chapter or at a solid waste facility that is licensed under Chapter 3734. of the Revised Code the following fees:

(1) A fee of twelve and one-half cents per cubic yard or twenty-five cents per ton, as applicable, the proceeds of which shall be deposited in the state treasury to the credit of the soil and water conservation district assistance fund created in section 1515.14 of the Revised Code;

(2) A fee of thirty-seven and one-half cents per cubic yard or seventy-five cents per ton, as applicable, the proceeds of which shall be deposited in the state treasury to the credit of the recycling and litter prevention fund created in section 3736.03 of the Revised Code.

(B) The owner or operator of a construction and demolition debris facility or a solid waste facility, as a trustee of the state, shall calculate the amount of money generated from the fees levied under this section and remit the money from the fees in the manner that is established in divisions (A)(2) and (3) of section 3714.07 of the Revised Code for the fee that is levied under division (A)(1) of that section and may enter into an agreement for the quarterly payment of money generated from the fees in the manner established in division (B) of that section for the quarterly payment of money generated from the fee that is levied under division (A)(1) of that section.

(C) The amount of money that is calculated by the owner or operator of a construction and demolition debris facility or a solid waste facility and remitted to a board of health or the director of environmental protection, as applicable, pursuant to this section shall be transmitted by the board or director to the treasurer of state not later than forty-five days after the receipt of the money to be credited to the soil and water conservation district assistance fund or the recycling and litter prevention fund, as applicable.

(D) This section does not apply to the disposal of construction and demolition debris at a solid waste facility that is licensed under Chapter 3734. of the Revised Code if the owner or operator of the facility chooses to collect fees on the disposal of the construction and demolition debris and asbestos or asbestos-containing materials or products that are identical to the fees that are collected under Chapters 343. and 3734. of the Revised Code on the disposal of solid wastes at that facility.

(E) This section does not apply to the disposal of source separated materials that are exclusively composed of reinforced or nonreinforced concrete, asphalt, clay tile, building or paving brick, or building or paving stone at a construction and demolition debris facility that is licensed under this chapter when either of the following applies:

(1) The materials are placed within the limits of construction and demolition debris placement at the facility as specified in the license issued to the facility under section 3714.06 of the Revised Code, are not placed within the unloading zone of the facility, and are used as a fire prevention measure in accordance with rules adopted by the director under section 3714.02 of the Revised Code.

(2) The materials are not placed within the unloading zone of the facility or within the limits of construction and demolition debris placement at the facility as specified in the license issued to the facility under section 3714.06 of the Revised Code, but are used as fill material, either alone or in conjunction with clean soil, sand, gravel, or other clean aggregates, in legitimate fill operations for construction purposes at the facility or to bring the facility up to a consistent grade.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 06-30-2005; 12-22-2005



Section 3714.08 - Annual inspection - investigation of facility.

(A) At least annually, the board of health of a health district or the director of environmental protection shall cause each construction and demolition debris facility for which the board or the director, as appropriate, issued a license under section 3714.06 of the Revised Code to be inspected and shall cause a record to be made of each inspection. The board or the director shall require each such facility to be in substantial compliance with this chapter and rules adopted under it.

(B) Within thirty days after the issuance of a license, the board of health shall certify to the director of environmental protection that the construction and demolition debris facility has been inspected and is in substantial compliance with this chapter and rules adopted under it. Each board of health shall provide the director with such other information as he may require from time to time.

(C) The board of health or its authorized representative and the director or his authorized representative, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times upon any public or private property, real or personal, to inspect or investigate, obtain samples, and examine or copy records to determine compliance with this chapter and rules adopted under it. The board of health or its authorized representative or the director or his authorized representative may apply for, and any judge of a court of record may issue, an appropriate search warrant necessary to achieve the purposes of this chapter and rules adopted under it within the court's territorial jurisdiction. If entry is refused or inspection or investigation is refused, hindered, or thwarted, the board of health or the director may suspend or revoke the construction and demolition debris facility's license.

(D) If the entry authorized by division (C) of this section is refused or if the inspection or investigation so authorized is refused, hindered, or thwarted by intimidation or otherwise and if the director, the board of health, or authorized representative of either applies for and obtains a search warrant under division (C) of this section to conduct the inspection or investigation, the owner or operator of the premises where entry was refused or inspection or investigation was refused, hindered, or thwarted is liable to the director or board of health for the reasonable costs incurred by either for the regular salaries and fringe benefit costs of personnel assigned to conduct the inspection or investigation from the time the entry, inspection, or investigation was refused, hindered, or thwarted until the search warrant is executed; for the salary, fringe benefits, and travel expenses of the attorney general, prosecuting attorney of the county, or city director of law, or an authorized assistant, incurred in obtaining the search warrant; and for expenses necessarily incurred for the assistance of local law enforcement officers in executing the search warrant. In the application for a search warrant, the director or board of health may request and the court, in its order granting the search warrant, may order the owner or operator of the premises to reimburse the director or board of health for such of those costs as the court finds reasonable. From moneys recovered under this division, the director shall reimburse the attorney general for the costs incurred by him or his authorized assistant in connection with proceedings for obtaining the search warrant, shall reimburse the political subdivision in which the premises is located for the assistance of its law enforcement officers in executing the search warrant, and shall deposit the remainder to the credit of the construction and demolition debris facility oversight fund created in section 3714.07 of the Revised Code. From moneys recovered under this division, the board of health shall reimburse the prosecuting attorney of the county or the city director of law for the costs incurred by him or his authorized assistant in connection with proceedings for obtaining the search warrant, shall reimburse the political subdivision in which the premises is located for the assistance of its law enforcement officers in executing the search warrant, and shall deposit the remainder of any such moneys to the credit of the special fund of the health district created in section 3714.07 of the Revised Code.

Effective Date: 07-24-1990



Section 3714.081 - Pulverized debris not to be accepted.

(A) A construction and demolition debris facility shall not accept pulverized debris.

(B) The board of health of a health district in which a construction and demolition debris facility is located, the director of environmental protection, or an authorized representative of either may request the removal of pulverized debris that has been brought to the construction and demolition debris facility. A board, the director, or an authorized representative of either shall make such a request when the pulverized debris is at the unloading zone of the facility designated under rules adopted under section 3714.02 of the Revised Code and not after the debris has been disposed of on the working face of the facility. Upon the receipt of such a request, the owner or operator of the facility shall comply with section 3714.083 of the Revised Code and shall do one of the following:

(1) Immediately cause the pulverized debris to be removed from the facility;

(2) Store the pulverized debris at a location at the facility where construction and demolition debris is not disposed of for not more than ten days after the receipt of a request to remove the debris from the facility. Not later than the end of the ten-day period, the owner or operator shall cause the pulverized debris to be removed from the facility.

(C) As used in this section, "working face" has the same meaning as in section 3714.021 of the Revised Code.

Effective Date: 12-22-2005



Section 3714.082 - Certification that transferred material not ineligible.

(A) Except as provided in division (B) of this section, a construction and demolition debris facility may request a transfer facility to certify that material that is transferred from the transfer facility to the construction and demolition debris facility is not off-specification material; hazardous waste, solid wastes, or infectious wastes; or low-level radioactive waste whose treatment, recycling, storage, or disposal is governed under division (B) of section 3748.10 of the Revised Code. As used in this section, "hazardous waste," "solid wastes," and "infectious wastes" have the same meanings as in section 3734.01 of the Revised Code.

(B) With respect to material that is transferred to a construction and demolition debris facility by a railroad that is regulated under Title 49 of the United States Code, the facility may request the railroad to provide a bill of lading, or a copy of a bill of lading, from the shipper of the material or may request the railroad to provide written information indicating that the railroad did not process or add to the material.

Effective Date: 12-22-2005



Section 3714.083 - Notice of rejection of ineligible material.

(A) If the owner or operator of a construction and demolition debris facility rejects a load of debris that has been accepted at the unloading zone of the facility because the load is not eligible for disposal at the facility under this chapter and rules adopted under it, including section 3714.081 of the Revised Code, the owner or operator shall notify the director of environmental protection or a board of health, as applicable, of the rejection of the load. The notification shall be made in accordance with rules adopted under section 3714.02 of the Revised Code and shall include the date and time that the load was rejected, the license plate number of the vehicle transporting the rejected load as well as an indication of the state of origin of the vehicle, the name of the transporter or shipper of the load, if ascertainable, and the reason for rejecting the load. After rejecting a load, the owner or operator shall give the transporter or shipper of the load, as applicable, instructions regarding the requirements of division (B) of this section. The instructions shall be on a form prescribed by the director.

(B) A transporter or shipper of a load that has been rejected under division (A) of this section shall notify the director or board, as applicable, of the ultimate disposition of the load after the load's rejection. The notification shall be made in accordance with rules adopted under section 3714.02 of the Revised Code and shall include the date and time that the load was ultimately disposed of after its rejection, the location of the disposal, and the name of the owner or operator of the facility that accepted the load for disposal.

Effective Date: 12-22-2005



Section 3714.09 - Health district approved list.

(A) The director of environmental protection shall place each health district that is on the approved list under division (A) or (B) of section 3734.08 of the Revised Code on the approved list for the purposes of issuing permits to install and licenses under this chapter. Any survey or resurvey of any such health district conducted under section 3734.08 of the Revised Code shall also determine whether there is substantial compliance with this chapter. If the director removes any such health district from the approved list under division (B) of that section, the director shall also remove the health district from the approved list under this division and shall administer and enforce this chapter in the health district until the health district is placed on the approved list under division (B) of section 3734.08 of the Revised Code or division (B)(1) of this section.

(B)

(1) Upon the request of the board of health of a health district that is not on the approved list under division (A) or (B) of section 3734.08 of the Revised Code, the director may place the board on the approved list for the purpose of permitting and licensing construction and demolition debris facilities under this chapter if the director determines that the board is both capable of and willing to enforce all of the applicable requirements of this chapter and rules adopted under it.

(2) The director shall annually survey each health district on the approved list under division (B)(1) of this section to determine whether there is substantial compliance with this chapter and rules adopted under it. Upon determining that there is substantial compliance, the director shall place the health district on the approved list under that division. The director shall make a resurvey when in the director's opinion a resurvey is necessary and shall remove from the approved list under division (B)(1) of this section any health district not substantially complying with this chapter and rules adopted under it.

(3) If, after a survey or resurvey is made under division (B)(2) of this section, the director determines that a health district is not eligible to be placed on the approved list or to continue on that list, the director shall certify that fact to the board of health of the health district and shall administer and enforce this chapter and rules adopted under it in the health district until such time as the health district is placed on the approved list.

(4) Whenever the director is required to administer and enforce this chapter in any health district under division (A) or (B)(3) of this section, the director is hereby vested with all of the authority and all the duties granted to or imposed upon a board of health under this chapter and rules adopted under it within the health district. All disposal fees required to be paid to a board of health by section 3714.07 of the Revised Code and all such previous fees paid to the board, together with any money from construction and demolition debris facility license fees that were required to be paid to the board under section 3714.07 of the Revised Code as that section existed prior to April 15, 2005, that have not been expended or encumbered shall be paid to the director and deposited by the director to the credit of the construction and demolition debris facility oversight fund created in section 3714.07 of the Revised Code.

(C) Nothing in this chapter limits the authority of the director to initiate and pursue any administrative remedy or to request the attorney general, the prosecuting attorney of the appropriate county, or the city director of law of the appropriate city to initiate and pursue any appropriate judicial remedy available under this chapter to enforce any provision of this chapter and any rules or terms or conditions of any permit or license or order adopted or issued under this chapter with respect to any construction and demolition debris facility regardless of whether the facility is located in a health district that is on the approved list under this section.

Effective Date: 07-24-1990; 04-15-2005; 12-22-2005



Section 3714.10 - Denial, suspension, modification or revocation of license.

The board of health of the health district in which a construction and demolition debris facility is located or the director of environmental protection may deny, suspend, or revoke a license for the facility under section 3714.06 of the Revised Code for violation of any section of this chapter, a rule adopted under it, or a term or condition of the facility's license. No application for a license to be issued under this chapter shall be denied and no license issued under this chapter shall be modified, suspended, or revoked without a written order stating the findings upon which the denial, suspension, modification, or revocation is based. A copy of the order shall be sent to the applicant or license holder by certified mail. Unless an emergency exists requiring immediate action to protect the public health or safety or the environment, no suspension, modification, or revocation of a license shall be made effective until the license holder has been given notice in writing. Appeal from any suspension, revocation, or denial of a license shall be made in accordance with sections 3745.02 to 3745.06 of the Revised Code.

Effective Date: 07-24-1990



Section 3714.101 - Sanctions for falsification of information.

Falsification of any material information that is required to be submitted to a board of health or the director of environmental protection with respect to a permit to install or a license issued under this chapter or an application for such a permit or license, or falsification of any other material information that is required to be submitted to a board or the director under this chapter and rules adopted under it, is grounds for the denial, suspension, or revocation of a permit to install or a license issued under this chapter.

Effective Date: 12-20-2005



Section 3714.11 - Injunctive relief.

(A) The attorney general, the prosecuting attorney of the county, or the city director of law where a violation has occurred, is occurring, or may occur, upon the request of the respective board of health of the health district, the legislative authority of the political subdivision in which a violation has occurred, is occurring, or may occur, or the director of environmental protection, shall prosecute to termination or bring an action for injunction against any person who has violated, is violating, or is threatening to violate any section of this chapter, applicable rules adopted under it, or terms or conditions of a permit, license, or order issued under it. The court of common pleas in which an action for injunction is filed has the jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated, is violating, or is threatening to violate any section of this chapter, applicable rules adopted under it, or terms or conditions of a permit, license, or order issued under it. The court shall give precedence to such an action over all other cases.

(B) If the board of health of the health district in which a violation has occurred or is occurring or the director determines that any person has violated or is violating this chapter, a rule adopted under it, or a term or condition of a permit, license, or order issued under it, the board or the director may request in writing that the attorney general, the prosecuting attorney of the county, or the city director of law where the violation has occurred or is occurring bring an action for civil penalties in any court of competent jurisdiction. Such an action shall have precedence over all other cases. The court may impose upon the person a civil penalty of not more than ten thousand dollars for each day of each violation of this chapter, a rule adopted under it, or a term or condition of a permit, license, or order issued under it.

Moneys resulting from civil penalties imposed by an action brought at the request of the board of health shall be credited to the special fund of the health district created in section 3714.07 of the Revised Code. Moneys resulting from civil penalties imposed by an action brought at the request of the director shall be credited to the hazardous waste clean-up fund created in section 3734.28 of the Revised Code.

Any action under this division is a civil action, governed by the Rules of Civil Procedure.

(C) The director and board of health, within their respective territorial jurisdictions, may, upon their own initiative, investigate or make inquiries regarding the disposal of construction and demolition debris.

(D) This chapter does not abridge rights of action or remedies in equity, under common law, or as provided by statute or prevent the state or any municipal corporation or person in the exercise of their rights in equity, under common law, or as provided by statute to suppress nuisances or to abate or prevent pollution.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.12 - Orders to abate.

(A) The board of health of a health district may make orders in accordance with section 3709.20 or 3709.21 of the Revised Code to a permit or license holder or other person to abate, within a specified, reasonable time, a violation of any section of this chapter, a rule adopted under it, or a term or condition of a permit or license issued under it. The director of environmental protection may issue enforcement orders in accordance with Chapter 3745. of the Revised Code to a permit or license holder or other person to abate, within a specified, reasonable time, a violation of any section of this chapter, a rule adopted under it, or a term or condition of a permit or license issued under it.

(B) If the board of health or the director determines that conditions at a construction and demolition debris facility or other location where construction and demolition debris is being disposed of are causing or threatening to cause an imminent and substantial threat to public health or safety or the environment or an imminent and substantial risk of fire and that, due to any of those conditions, an emergency exists requiring immediate action to protect the public health or safety or the environment, the board or the director may, without notice or hearing, issue an order reciting the existence of the emergency and requiring that such action be taken as is necessary to meet the emergency. The order shall be effective immediately. Any person to whom such an order is directed shall comply immediately, but on application to the director or the board of health, as appropriate, shall be afforded a hearing as soon as possible, but not later than thirty days after application. On the basis of the hearing, the director or the board of health shall continue the order in effect or revoke or modify it. No emergency order shall remain in effect for more than ninety days after its issuance.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.13 - Prohibitions.

(A) No person shall violate any section of this chapter.

(B) No person shall violate a rule adopted under this chapter.

(C) No person shall violate an order issued under this chapter. Violation of an order issued by a board of health under this chapter is not also a violation of section 3709.20 or 3709.21 of the Revised Code, whichever is applicable.

(D) No person who holds a permit or license issued under this chapter shall violate any of the terms or conditions of the permit or license.

(E) No owner or operator of a construction or demolition debris facility shall dispose of asbestos or regulated asbestos-containing materials or products at the facility unless the owner or operator is specifically authorized to do so by the board of health of the health district in which the facility is located, or by the director, pursuant to rules adopted under division (D) of section 3714.02 of the Revised Code.

(F) No person shall knowingly place or cause to be placed any reinforced or nonreinforced concrete, asphalt, clay tile, building or paving brick, or building or paving stone resulting from the alteration, construction, destruction, rehabilitation, or repair of any physical structure that is built by humans as fill material on or in any land owned, leased, or controlled by the person, other than on the site where the materials were so generated or removed, without providing written notice to the board of health of the health district in which the land is located or, if the health district is not on the approved list under section 3714.09 of the Revised Code, to the director of environmental protection at least seven days prior to the first placement of any such materials as fill material at the off-site location.

Effective Date: 07-24-1990; 12-22-2005



Section 3714.20 - Database of public information.

The director of environmental protection shall establish and maintain a database or databases composed of public information, including, but not limited to, the record made under section 3714.08 of the Revised Code of inspection of each construction and demolition debris facility, information from the annual survey of each health district made under section 3714.09 or 3734.08 of the Revised Code, as applicable, and ground water and leachate data collected in accordance with rules adopted under section 3714.02 of the Revised Code. The database or databases shall be stored in such a manner that they are easily available for sharing with health districts and all other interested persons.

Effective Date: 12-22-2005



Section 3714.99 - Penalty.

Whoever knowingly violates section 3714.13 of the Revised Code is guilty of a misdemeanor of the second degree. Each day of violation is a separate offense.

Effective Date: 07-24-1990






Chapter 3715 - PURE FOOD AND DRUG LAW

Section 3715.01 - Pure food and drug law definitions.

(A) As used in this chapter:

(1)

"Person" means an individual, partnership, corporation, or association.

(2) "Food" means:

(a) Articles used for food or drink for humans or animals;

(b) Chewing gum;

(c) Articles used for components of any such articles.

(3) "Drug" means:

(a) Articles recognized in the United States pharmacopoeia and national formulary, or any supplement to them;

(b) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(c) Articles, other than food, intended to affect the structure or any function of the body of humans or other animals;

(d) Articles intended for use as a component of any of the foregoing articles, other than devices or their components, parts, or accessories.

(4) "Device," except when used in division (B)(1) of this section and in division (A)(10) of section 3715.52, division (F) of section 3715.60, division (A)(5) of section 3715.64, and division (C) of section 3715.67 of the Revised Code, means any instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component, part, or accessory, that is any of the following:

(a) Recognized in the United States pharmacopoeia and national formulary, or any supplement to them;

(b) Intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, or prevention of disease in humans or animals;

(c) Intended to affect the structure or any function of the body of humans or animals, and that does not achieve any of its principal intended purposes through chemical action within or on the body of humans or animals and is not dependent upon being metabolized for the achievement of any of its principal intended purposes.

(5) "Cosmetic" means:

(a) Articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance;

(b) Articles intended for use as a component of any such article, except that "cosmetic" does not include soap.

(6) "Label" means a display of written, printed, or graphic matter upon the immediate container, exclusive of package liners, of any article.

Any word, statement, or other information required by this chapter to appear on the label must appear on the outside container or wrapper, if any, of the retail package of the article, or the label must be easily legible through the outside container or wrapper.

(7) "Labeling" means all labels and other written, printed, or graphic matter:

(a) Upon an article or any of its containers or wrappers;

(b) Accompanying such article.

(8) "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or that are likely to induce, directly or indirectly, the purchase of food, drugs, devices, or cosmetics.

(9) "New drug" means:

(a) Any drug the composition of which is such that the drug is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of drugs, as safe for use under the conditions prescribed, recommended, or suggested in the labeling thereof;

(b) Any drug the composition of which is such that the drug, as a result of investigation to determine its safety for use under such conditions, has become so recognized, but that has not, other than in an investigation, been used to a material extent or for a material time under such conditions.

(10) "Contaminated with filth" applies to any food, drug, device, or cosmetic that has not been protected as far as may be necessary by all reasonable means from dust, dirt, and all foreign or injurious substances.

(11) "Honey" means the nectar and saccharine exudation of plants that has been gathered, modified, and stored in a honeycomb by honeybees.

(12) "Finished dosage form" means the form of a drug that is, or is intended to be, dispensed or administered to humans or animals and requires no further manufacturing or processing other than packaging, reconstituting, or labeling.

(13)

(a) "Manufacture" means the planting, cultivating, harvesting, processing, making, preparing, or otherwise engaging in any part of the production of a drug by propagating, compounding, converting, or processing, either directly or indirectly by extracting from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes the following:

(i) Any packaging or repackaging of the drug or labeling or relabeling of its container, the promotion and marketing of the drug, and other activities incident to production;

(ii) The preparation and promotion of commercially available products from bulk compounds for resale by pharmacies, licensed health professionals authorized to prescribe drugs, or other persons.

(b) "Manufacture" does not include the preparation, compounding, packaging, or labeling of a drug by a pharmacist as an incident to either of the following:

(i) Dispensing a drug in the usual course of professional practice;

(ii) Providing a licensed health professional authorized to prescribe drugs with a drug for the purpose of administering to patients or for using the drug in treating patients in the professional's office.

(14) "Dangerous drug" has the same meaning as in section 4729.01 of the Revised Code.

(15) "Generically equivalent drug" means a drug that contains identical amounts of the identical active ingredients, but not necessarily containing the same inactive ingredients, that meets the identical compendial or other applicable standard of identity, strength, quality, and purity, including potency, and where applicable, content uniformity, disintegration times, or dissolution rates, as the prescribed brand name drug and the manufacturer or distributor holds, if applicable, either an approved new drug application or an approved abbreviated new drug application unless other approval by law or from the federal food and drug administration is required.

No drug shall be considered a generically equivalent drug for the purposes of this chapter if it has been listed by the federal food and drug administration as having proven bioequivalence problems.

(16) "Licensed health professional authorized to prescribe drugs" and "prescriber" have the same meanings as in section 4729.01 of the Revised Code.

(17) "Home" means the primary residence occupied by the residence's owner, on the condition that the residence contains only one stove or oven used for cooking, which may be a double oven, designed for common residence usage and not for commercial usage, and that the stove or oven be operated in an ordinary kitchen within the residence.

(18) "Potentially hazardous food" means a food that is natural or synthetic, to which any of the following apply:

(a) It has a pH level greater than 4.6 when measured at seventy-five degrees fahrenheit or twenty-four degrees celsius.

(b) It has a water activity value greater than 0.85.

(c) It requires temperature control because it is in a form capable of supporting the rapid and progressive growth of infectious or toxigenic microorganisms, the growth and toxin production of clostridium botulinium, or in the case of raw shell eggs, the growth of salmonella enteritidis.

(19) "Cottage food production operation" means a person who, in the person's home, produces food items that are not potentially hazardous foods, including bakery products, jams, jellies, candy, fruit butter, and similar products specified in rules adopted pursuant to section 3715.025 of the Revised Code.

(B) For the purposes of sections 3715.52 to 3715.72 of the Revised Code:

(1) If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequence which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(2) The provisions regarding the selling of food, drugs, devices, or cosmetics include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article, and the supplying or applying of any such articles in the conduct of any food, drug, or cosmetic establishment. The provisions do not prohibit a licensed health professional authorized to prescribe drugs from administering or personally furnishing a drug or device to a patient.

(3) The representation of a drug, in its labeling or advertisement, as an antiseptic is a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use that involves prolonged contact with the body.

(4) Whenever jurisdiction is vested in the director of agriculture or the state board of pharmacy, the jurisdiction of the board shall be limited to the sale, offering for sale, giving away, delivery, or dispensing in any manner of drugs at the wholesale and retail levels or to the consumer and shall be exclusive in the case of such sale, offering for sale, giving away, delivery, or dispensing in any manner of drugs at the wholesale and retail levels or to the consumer in any place where prescriptions are dispensed or compounded.

(5) To assist in effectuating the provisions of those sections, the director of agriculture or state board of pharmacy may request assistance or data from any government or private agency or individual.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-21-2001



Section 3715.02 - Definitions for food or class of food and standards.

(A) The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that establish, when otherwise not established by a law of this state, definitions for a food or class of food and standards for the following items as they pertain to the food or class of food:

(1) Quality, identity, purity, grade, and strength;

(2) Packaging and labeling;

(3) Food processing equipment;

(4) Processing procedures;

(5) Fill of containers.

The standards and definitions, where applicable, shall conform to the standards for foods adopted by the United States department of agriculture and the United States food and drug administration. Portions of Titles 7, 9, and 21 of the Code of Federal Regulations or the regulations adopted for the enforcement of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301 et seq., as amended, may be adopted as rules by referencing the federal regulations, subject to the approval of the joint committee on agency rule review.

In adopting rules that establish definitions and standards of identity for a food or class of food in which only a limited number of optional ingredients are permitted, the director shall designate the optional ingredients that must be listed on the label.

(B) The director shall adopt rules in accordance with Chapter 119. of the Revised Code that establish procedures for the performance of sample analyses of food, food additives, and food packaging materials. The circumstances under which a sample analysis may be required include the following:

(1) When a food, food additive, or food packaging material is the subject of a consumer complaint;

(2) When requested by a consumer after a physician has isolated an organism from the consumer as the physician's patient;

(3) When a food, food additive, or food packaging material is suspected of having caused an illness;

(4) When a food, food additive, or food packaging material is suspected of being adulterated or misbranded;

(5) When a food, food additive, or food packaging material is subject to verification of food labeling and standards of identity;

(6) At any other time the director considers a sample analysis necessary.

(C) In foodborne illness investigations, the director of agriculture shall cooperate and consult with the public health laboratory maintained by the department of health under section 3701.22 of the Revised Code.

(D) The director or the director's designee shall do all of the following:

(1) Inspect drugs, food, or drink manufactured, stored, or offered for sale in this state;

(2) Prosecute or cause to be prosecuted each person engaged in the unlawful manufacture or sale of an adulterated drug or article of food or drink, in violation of law;

(3) Enforce all laws against fraud, adulteration, or impurities in drugs, foods, or drinks and unlawful labeling within this state.

(E) The director may appoint or contract for one or more qualified persons to enforce the provisions of this chapter.

Effective Date: 02-12-2004



Section 3715.021 - Standards and good manufacturing practices for food processing establishments.

(A) As used in this section, "food processing establishment" means a premises or part of a premises where food is processed, packaged, manufactured, or otherwise held or handled for distribution to another location or for sale at wholesale. "Food processing establishment" includes the activities of a bakery, confectionery, cannery, bottler, warehouse, or distributor, and the activities of an entity that receives or salvages distressed food for sale or use as food. A "food processing establishment" does not include a cottage food production operation; a processor of maple syrup who boils sap when a minimum of seventy-five per cent of the sap used to produce the syrup is collected directly from trees by that processor; a processor of sorghum who processes sorghum juice when a minimum of seventy-five per cent of the sorghum juice used to produce the sorghum is extracted directly from sorghum plants by that processor; or a beekeeper who jars honey when a minimum of seventy-five per cent of the honey is from that beekeeper's own hives.

(B) The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that establish, when otherwise not established by the Revised Code, standards and good manufacturing practices for food processing establishments, including the facilities of food processing establishments and their sanitation. The rules shall conform with or be equivalent to the standards for foods established by the United States food and drug administration in Title 21 of the Code of Federal Regulations.

A business or that portion of a business that is regulated by the department of agriculture under Chapter 917. or 918. of the Revised Code is not subject to regulation under this section as a food processing establishment.

Effective Date: 11-21-2001



Section 3715.022 - Standards for food sampling and procedures for administration.

(A) All food products, including those produced and packaged by a cottage food production operation, and all packaged maple syrup, sorghum, and honey, are subject to food sampling conducted by the director of agriculture, or a representative the director authorizes, to determine if a food product is misbranded or adulterated. A component of the food sampling conducted under this section may include the performance of sample analyses in accordance with section 3715.02 of the Revised Code.

The director of agriculture shall adopt rules as the director considers necessary to establish standards for food sampling and procedures for administration of this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) Labeling requirements do not apply to fruit butter produced at a festival or celebration, if the festival or celebration is organized by a political subdivision of this state and the fruit butter is sold during the festival or celebration from the production site.

Effective Date: 11-21-2001



Section 3715.023 - Labels for cottage food production operation, processor, or beekeeper.

(A) A cottage food production operation and a maple syrup or sorghum processor and beekeeper described in division (A) of section 3715.021 of the Revised Code shall label each of their food products and include the following information on the label of each of their food products:

(1) The name and address of the business of the cottage food production operation, processor, or beekeeper;

(2) The name of the food product;

(3) The ingredients of the food product, in descending order of predominance by weight;

(4) The net weight and volume of the food product;

(5) In the case of a cottage food production operation, the following statement in ten-point type: "This product is home produced."

(B) Food products identified and labeled in accordance with division (A) of this section are acceptable food products that a retail food establishment or food service operation licensed under Chapter 3717. of the Revised Code may offer for sale or use in preparing and serving food.

Effective Date: 11-21-2001



Section 3715.024 - Voluntary inspection of processor's or beekeeper's facilities.

(A) A maple syrup or sorghum processor and beekeeper described in division (A) of section 3715.021 of the Revised Code may request that the director of agriculture conduct a voluntary inspection of the processor's or beekeeper's facilities. After the inspection is completed, if the inspector determines that the facilities comply with the rules adopted by the director pursuant to division (B) of this section, the processor or beekeeper may place on the label required under section 3715.023 of the Revised Code a seal of conformity and inspection of the department of agriculture.

(B) The director shall adopt rules in accordance with Chapter 119. of the Revised Code that establish the following:

(1) Standards that maple syrup or sorghum processors and beekeepers must satisfy in order to be permitted to place on the label of their food products a seal of conformity and inspection of the director, as described in division (A) of this section;

(2) The seal of conformity and inspection to be used for purposes described in division (A) of this section.

Effective Date: 11-21-2001



Section 3715.025 - Restrictions on cottage food production operation.

(A) A cottage food production operation shall not process acidified foods, low acid canned foods, or potentially hazardous foods.

(B) The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the food items a cottage food production operation may produce that are in addition to the food items identified by name in division (A) (19) of section 3715.01 of the Revised Code. The director shall not adopt rules that permit a cottage food production operation to produce any food that is a potentially hazardous food.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-21-2001



Section 3715.03 - Right of entry.

The director of agriculture, in performing duties under this chapter, may enter a creamery, factory, store salesroom, pharmacy, laboratory, or other place where the director believes or has reason to believe drugs, food, or drink is made, prepared, dispensed, sold, or offered for sale; examine the books therein; and open a cask, tub, jar, bottle, or other package containing or supposed to contain a drug or an article of food or drink and examine the contents or cause them to be examined and analyzed.

Effective Date: 07-22-1998



Section 3715.04 - Certificate of health and freesale - inspection - fee.

(A) As used in this section:

(1) "Certificate of health and freesale" means a document issued by the director of agriculture that certifies to states and countries receiving products that the products have been produced and warehoused in this state under sanitary conditions at a food processing establishment or at a place of business of a manufacturer of over-the-counter drugs or cosmetics, as applicable, that has been inspected by the department of agriculture. Other names of documents that are synonymous with "certificate of health and freesale" include, but are not limited to, "sanitary certificate of health and freesale"; "certificate of origin"; "certificate of freesale"; "certificate of health and origin"; "certificate of freesale, sanitary and purity"; and "certificate of freesale, health and origin."

(2) "Food processing establishment" has the same meaning as in section 3715.021 of the Revised Code.

(B) Upon the request of a food processing establishment, manufacturer of over-the-counter drugs, or manufacturer of cosmetics, the director may issue a certificate of health and freesale after determining that conditions at the establishment or place of business of the manufacturer, as applicable, have been found to be sanitary through an inspection conducted pursuant to this chapter. For each certificate issued, the director shall charge the establishment or manufacturer a fee in the amount of twenty dollars. The director shall deposit all fees collected under this section to the credit of the food safety fund created in section 915.24 of the Revised Code.

Effective Date: 06-30-2005



Section 3715.041 - Registration of food processing establishments.

(A)

(1) As used in this section, "food processing establishment" has the same meaning as in section 3715.021 of the Revised Code.

(2) A person that operates a food processing establishment shall register the establishment annually with the director of agriculture. The person shall submit an application for registration or renewal on a form prescribed and provided by the director. Except as provided in division (G) of this section, an application for registration or renewal shall be accompanied by a registration fee in an amount established in rules adopted under this section. If a person files an application for registration on or after the first day of August of any year, the fee shall be one-half of the annual registration fee.

(B)

(1) The director shall inspect the food processing establishment for which an application for initial registration has been submitted. If, upon inspection, the director finds that the establishment is in compliance with this chapter and Chapter 911., 913., 915., or 925. of the Revised Code, as applicable, or applicable rules adopted under those chapters, the director shall issue a certificate of registration to the food processing establishment. A food processing establishment registration expires on the thirty-first day of January and is valid until that date unless it is suspended or revoked under this section.

(2) A person that is operating a food processing establishment on the effective date of this section shall apply to the director for a certificate of registration not later than ninety days after the effective date of this section.

If an application is not filed with the director or postmarked on or before ninety days after the effective date of this section, the director shall assess a late fee in an amount established in rules adopted under this section.

(C)

(1) A food processing establishment registration may be renewed by the director. A person seeking registration renewal shall submit an application for renewal to the director not later than the thirty-first day of January. The director shall issue a renewed certificate of registration on receipt of a complete renewal application except as provided in division (C)(2) of this section.

(2) If a renewal application is not filed with the director or postmarked on or before the thirty-first day of January, the director shall assess a late fee in an amount established in rules adopted under this section. The director shall not renew the registration until the applicant pays the late fee.

(D) A copy of the food processing establishment registration certificate shall be conspicuously displayed in an area of the establishment to which customers of the establishment have access.

(E)

(1) The director or the director's designee may issue an order suspending or revoking a food processing establishment registration upon determining that the registration holder is in violation of this chapter or Chapter 911., 913., 915., or 925. of the Revised Code, as applicable, or applicable rules adopted under those chapters. Except as provided in division (E)(2) of this section, a registration shall not be suspended or revoked until the registration holder is provided an opportunity to appeal the suspension or revocation in accordance with Chapter 119. of the Revised Code.

(2) If the director determines that a food processing establishment presents an immediate danger to the public health, the director may issue an order immediately suspending the establishment's registration without affording the registration holder an opportunity for a hearing. The director then shall afford the registration holder a hearing in accordance with Chapter 119. of the Revised Code not later than ten days after the date of suspension.

(F) The director shall adopt rules in accordance with Chapter 119. of the Revised Code that establish all of the following:

(1) The amount of the registration fee that must be submitted with an application for a food processing establishment registration and with an application for renewal;

(2) The amount of the late fee that is required in division (B)(2) of this section;

(3) The amount of the fee for the late renewal of a food processing establishment registration that is required in division (C)(2) of this section;

(4) Any other procedures and requirements that are necessary to administer and enforce this section.

(G) The following are not required to pay any registration fee that is otherwise required in this section:

(1) Home bakeries registered under section 911.02 of the Revised Code;

(2) Canneries licensed under section 913.02 of the Revised Code;

(3) Soft drink plants licensed under section 913.23 of the Revised Code;

(4) Cold-storage warehouses licensed under section 915.02 of the Revised Code;

(5) Persons licensed under section 915.15 of the Revised Code;

(6) Persons that are engaged in egg production and that maintain annually five hundred or fewer laying hens.

(H) All money that is collected under this section shall be credited to the food safety fund created in section 915.24 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3715.05 - Sale of pseudoephedrine or ephedrine product.

(A) As used in this section and sections 3715.051 to 3715.054 and 3715.06 of the Revised Code:

(1) "Consumer product" means any food or drink that is consumed or used by humans and any drug, including a drug that may be provided legally only pursuant to a prescription, that is intended to be consumed or used by humans.

(2) "Drug," "licensed health professional authorized to prescribe drugs," "pharmacy," "prescriber," "prescription," and "terminal distributor of dangerous drugs" have the same meanings as in section 4729.01 of the Revised Code.

(3) "Ephedrine" means any material, compound, mixture, or preparation that contains any quantity of ephedrine, any of its salts, optical isomers, or salts of optical isomers.

(4) "Ephedrine product" means a consumer product that contains ephedrine.

(5) "Law enforcement official" means an officer or employee of any agency or authority of the United States, a state, a territory, a political subdivision of a state or territory, or an Indian tribe, who is empowered by the law to investigate or conduct an official inquiry into a potential violation of law or prosecute or otherwise conduct a criminal, civil, or administrative proceeding arising from an alleged violation of law.

(6) "National precursor log exchange" or "exchange" means the electronic system for tracking sales of pseudoephedrine products and ephedrine products on a national basis that is administered by the national association of drug diversion investigators or a successor organization.

(7) "Pharmacist" means a person licensed under Chapter 4729. of the Revised Code to engage in the practice of pharmacy.

(8) "Proof of age" means a driver's license, a commercial driver's license, a military identification card, a passport, or an identification card issued under sections 4507.50 to 4507.52 of the Revised Code that shows a person is eighteen years of age or older.

(9) "Pseudoephedrine" means any material, compound, mixture, or preparation that contains any quantity of pseudoephedrine, any of its salts, optical isomers, or salts of optical isomers.

(10) "Pseudoephedrine product" means a consumer product that contains pseudoephedrine .

(11) "Retailer" means a place of business that offers consumer products for sale to the general public.

(12) "Single-ingredient preparation" means a compound, mixture, preparation, or substance that contains a single active ingredient.

(13) "Stop-sale alert" means a notification sent from the national precursor log exchange to a retailer or terminal distributor of dangerous drugs indicating that the completion of a sale of a pseudoephedrine product or ephedrine product would result in a violation of division (A)(1) of section 2925.56 of the Revised Code or federal law.

(14) "Wholesaler" has the same meaning as in section 3719.01 of the Revised Code.

(B) A retailer or terminal distributor of dangerous drugs that sells, offers to sell, holds for sale, delivers, or otherwise provides a pseudoephedrine product or ephedrine product to the public shall do all of the following:

(1) Segregate pseudoephedrine products or ephedrine products from other merchandise so that no member of the public may procure or purchase such products without the direct assistance of a pharmacist or other authorized employee of the retailer or terminal distributor of dangerous drugs;

(2) With regard to each time a pseudoephedrine product or ephedrine product is sold or otherwise provided without a valid prescription:

(a) Determine, by examination of a valid proof of age, that the purchaser or recipient is at least eighteen years of age;

(b) Using any information available, including information from the national precursor log exchange if the information is accessible, make a reasonable attempt to ensure that no individual purchases or receives an amount of pseudoephedrine product or ephedrine product that is greater than either of the following:

(i) Three and six tenths grams within a period of a single day;

(ii) Nine grams within a period of thirty consecutive days.

The maximum amounts specified in divisions (B)(2)(b)(i) and (ii) of this section apply to the total amount of base pseudoephedrine or base ephedrine in the pseudoephedrine product or ephedrine product, respectively. The maximum amounts do not apply to the product's overall weight.

(3) Maintain a log book of pseudoephedrine product or ephedrine product purchases, in accordance with section 3715.051 of the Revised Code;

(4) If required to comply with section 3715.052 of the Revised Code, submit the information specified in divisions (A)(1)(a) to (d) of that section to the national precursor log exchange.

(C)

Prescriptions, orders, and records maintained pursuant to this section and stocks of pseudoephedrine products and ephedrine products shall be open for inspection to federal, state, county, and municipal officers, and employees of the state board of pharmacy whose duty it is to enforce the laws of this state or of the United States relating to controlled substances. Such prescriptions, orders, records, and stocks shall be open for inspection by the state medical board and its employees for purposes of enforcing Chapter 4731. of the Revised Code.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.

Effective Date: 05-17-2006



Section 3715.051 - Log of all purchases of pseudoephedrine or ephedrine products.

(A) A retailer or terminal distributor of dangerous drugs that sells, offers to sell, holds for sale, delivers, or otherwise provides a pseudoephedrine product or ephedrine product to the public shall maintain a log book of all purchases of pseudoephedrine products or ephedrine products made without a valid prescription. The log book may be maintained in a tangible format, in an electronic format, or in both formats. As part of fulfilling this requirement, the retailer or terminal distributor of dangerous drugs shall do all of the following:

(1) Require each individual who purchases a pseudoephedrine product or ephedrine product without a valid prescription to sign an entry in the log book;

(2) Determine whether the name signed in the entry in the log book corresponds with the name on a government-issued identification card;

(3) Retain the log book in a tangible format, in an electronic format, or in both formats for a minimum of one year after the date of the last purchase recorded in the log book or as required by federal law;

(4) Include in the log book in the manner described in division (D) of this section or, in the alternative, post in a conspicuous location the following statement:

"Ohio law prohibits the over-the-counter purchase of a consumer product containing a total amount of base pseudoephedrine or base ephedrine that exceeds either three and six tenths grams in a single day or nine grams within any period of thirty consecutive days. If, without a valid prescription, you purchase a consumer product containing pseudoephedrine or ephedrine, you are required to sign a log book that may be accessible to law enforcement officers and provide a government-issued identification card to verify your identity. Except in limited circumstances, the purchase of more than the permissible amount of a consumer product containing pseudoephedrine or ephedrine, and the purchase by any individual under eighteen years of age of a consumer product containing pseudoephedrine or ephedrine, are subject to criminal prosecution or delinquency proceedings in accordance with Ohio law. Also, the provision of false information concerning an individual's name, age, or other identification for the purpose of acquiring a consumer product containing pseudoephedrine or ephedrine is subject to criminal prosecution or delinquency proceedings in accordance with Ohio law."

(B) Each individual who purchases a pseudoephedrine product or ephedrine product without a valid prescription shall do both of the following:

(1) Sign and print the purchaser's name in the log book;

(2) Present a government-issued identification card to the retailer or terminal distributor of dangerous drugs to verify the purchaser's identity.

(C) Information contained in the log book may not be used or disclosed except in the following circumstances:

(1) In response to a court order or subpoena;

(2) In response to a request from a law enforcement official to be used for law enforcement purposes;

(3) For purposes of complying with requirements in section 3715.052 of the Revised Code regarding the submission of information to the national precursor log exchange.

(D) If a retailer or terminal distributor of dangerous drugs chooses to include the statement set forth in division (A)(4) of this section in the log book, the statement shall be set forth in the following manner:

(1) If the log book is maintained in an electronic format, the statement shall be set forth in such a manner that it is presented on the viewing screen to each purchaser who is signing an entry in the log book before the purchaser may sign the entry.

(2) If the log book is maintained in a tangible format, the statement shall be set forth on the cover of the log book and on each page of the log book.

Added by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.



Section 3715.052 - Submission of information regarding non-prescription sales of pseudoephedrine or ephedrine products.

The duty to comply with this section is subject to the conditions specified in section 3715.053 of the Revised Code.

(A)

(1) Beginning June 1, 2013, a retailer or terminal distributor of dangerous drugs shall submit the following information to the national precursor log exchange regarding each sale of pseudoephedrine product or ephedrine product that is not made pursuant to a valid prescription:

(a) The purchaser's name and address;

(b) The name and quantity of the product purchased;

(c) The date and time of the purchase;

(d) The type of government-issued identification provided by the purchaser at the time of purchase, pursuant to division (B)(2) of section 3715.051 of the Revised Code, the identification number, if any, on the identification, and the agency that issued the identification.

(2) A retailer or terminal distributor of dangerous drugs that is unable to complete an information submission required by division (A)(1) of this section due to experiencing mechanical or electronic failure of the equipment used to complete the information submission or due to the temporary inability of the retailer or terminal distributor to obtain internet service shall do both of the following:

(a) Maintain a written or electronic record of the information in division (A)(1) of this section;

(b) Complete the information submission as soon as practicable after the mechanical or electronic failure has been rectified or internet service has been restored.

(B)

(1) Except as provided in division (B)(2) of this section, a retailer or terminal distributor of dangerous drugs shall not complete a sale if the exchange generates a stop-sale alert after the information is submitted under division (A)(1) of this section.

(2) A retailer or terminal distributor of dangerous drugs may complete a sale even though the exchange has generated a stop-sale alert if the retailer or terminal distributor of dangerous drugs has a reasonable fear of imminent bodily harm should the sale not be completed. To accommodate such circumstances, the retailer or terminal distributor of dangerous drugs shall ensure that the override function of the exchange has been enabled.

Added by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.



Section 3715.053 - Exemptions.

A retailer or terminal distributor of dangerous drugs is not required to comply with section 3715.052 of the Revised Code if one or more of the following are the case:

(A) There is any charge from the national precursor log exchange for using the exchange, including a charge for obtaining access to the exchange, submitting information to the exchange, or receiving a stop-sale alert from the exchange.

(B) There is any fee from the exchange related to funding its operation or maintenance.

(C) The equipment or software needed to use the exchange is not technologically capable of interfacing with existing and future operational systems used by a retailer or terminal distributor of dangerous drugs.

Added by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.



Section 3715.054 - Liability for damages due to sale of pseudoephedrine or ephedrine products.

A retailer or terminal distributor of dangerous drugs is not liable in damages in a civil action for injury, death, or loss to person or property resulting from any act or omission in carrying out the duties specified in sections 3715.05, 3715.051, and 3715.052 of the Revised Code regarding the sale of a pseudoephedrine product or ephedrine product, unless the act or omission is negligent or reckless or constitutes willful or wanton misconduct.

Added by 129th General AssemblyFile No.189,HB 334, §1, eff. 3/20/2013.



Section 3715.06 - Discovery of theft or loss of pseudoephedrine product.

(A) Each retailer, terminal distributor of dangerous drugs, pharmacy, prescriber, or wholesaler that sells, offers to sell, holds for sale, delivers, or otherwise provides any pseudoephedrine product and that discovers the theft or loss of any pseudoephedrine product in an amount of more than nine grams per incident of theft or loss shall notify all of the following upon discovery of the theft or loss:

(1) The state board of pharmacy, by telephone immediately upon discovery of the theft or loss;

(2) Law enforcement authorities. If the incident is a theft and the theft constitutes a felony, the retailer, terminal distributor of dangerous drugs, pharmacy, prescriber, or wholesaler shall report the theft to the law enforcement authorities in accordance with section 2921.22 of the Revised Code.

(B) Within thirty days after making a report by telephone to the state board of pharmacy pursuant to division (A)(1) of this section, a retailer, terminal distributor of dangerous drugs, pharmacy, prescriber, or wholesaler shall send a written report to the state board of pharmacy.

(C) The reports required under this section shall identify the product that was stolen or lost, the amount of the product stolen or lost, and the date and time of discovery of the theft or loss.

Effective Date: 05-17-2006



Section 3715.07 - Standards for flavoring extracts.

A flavoring extract is adulterated within the meaning of sections 3715.01 to 3715.37, inclusive, of the Revised Code, if, when sold under or by any one of the following names it differs from the standard fixed therefor by this section:

(A) Almond extract is the flavoring extract prepared from oil of bitter almonds, free from hydrocyanic acid, and shall contain not less than one per cent by volume of oil of bitter almonds.

(B) Anise extract is the flavoring extract prepared from oil of anise, and shall contain not less than three per cent by volume of oil of anise.

(C) Celery seed extract is the flavoring extract prepared from celery seed or the oil of celery seed, or both, and shall contain not less than three-tenths per cent by volume of oil of celery seed.

(D) Cassia extract is the flavoring extract prepared from oil of cassia, and shall contain not less than two per cent by volume of oil of cassia.

(E) Cinnamon extract is the flavoring extract prepared from oil of cinnamon, and shall contain not less than two per cent by volume of oil of cinnamon.

(F) Clove extract is the flavoring extract prepared from oil of cloves, and shall contain not less than two percent by volume of oil of cloves.

(G) Ginger extract is the flavoring extract prepared from ginger, and shall contain in each one hundred cubic centimeters the alcohol-soluble matters from not less than twenty grams of ginger.

(H) Lemon extract is the flavoring extract prepared from oil of lemon or from lemon peel, or both, and shall contain not less than five per cent by volume of oil of lemon.

(I) Terpeneless extract of lemon is the flavoring extract prepared by shaking oil of lemon with dilute alcohol, or by dissolving terpeneless oil of lemon in dilute alcohol, and shall contain not less than two-tenths per cent by weight of citral derived from oil of lemon.

(J) Nutmeg extract is the flavoring extract prepared from oil of nutmeg, and shall contain not less than two per cent by volume of oil of nutmeg.

(K) Orange extract is the flavoring extract prepared from oil of orange or from orange peel, or both, and shall contain not less than five per cent by volume of oil of orange.

(L) Terpeneless extract of orange is the flavoring extract prepared by shaking oil of orange with dilute alcohol, or by dissolving terpeneless oil of orange in dilute alcohol and shall correspond in flavoring strength to orange extract.

(M) Peppermint extract is the flavoring extract prepared from oil of peppermint or from peppermint, or both, and shall contain not less than three per cent by volume of oil of peppermint.

(N) Rose extract is the flavoring extract prepared from otto of roses, with or without rose petals, and shall contain not less than four-tenths per cent by volume of otto of roses.

(O) Savory extract is the flavoring extract prepared from oil of savory or from savory, or both, and shall contain not less than thirty-five hundredths per cent by volume of oil of savory.

(P) Spearmint extract is the flavoring extract prepared from oil of spearmint or from spearmint, or both, and shall contain not less than three per cent by volume of oil of spearmint.

(Q) Star anise extract is the flavoring extract prepared from oil of star anise, and shall contain not less than three per cent by volume of oil of star anise.

(R) Sweet basil extract is the flavoring extract prepared from oil of sweet basil or from sweet basil, or both, and shall contain not less than one-tenth per cent by volume of oil of sweet basil.

(S) Sweet marjoram extract or marjoram extract is the flavoring extract prepared from the oil of marjoram or from marjoram, or both, and shall contain not less than one per cent by volume of oil of marjoram.

(T) Thyme extract is the flavoring extract prepared from oil of thyme or from thyme, or both, and shall contain not less than two-tenths per cent by volume of oil of thyme.

(U) Tonka extract is the flavoring extract prepared from tonka bean, with or without sugar or glycerine, and shall contain not less than one-tenth per cent by weight of coumarin extracted from the tonka bean, together with a corresponding proportion of the other soluble matters thereof.

(V) Vanilla extract is the flavoring extract prepared from vanilla bean, with or without sugar or glycerine, and shall contain in one hundred cubic centimeters the soluble matters from not less than ten grams of the vanilla bean.

(W) Wintergreen extract is the flavoring extract prepared from oil of wintergreen, and shall contain not less than three per cent by volume of oil of wintergreen.

All of said flavoring extracts shall be a solution in ethyl alcohol of proper strength of the sapid and odorous principles derived from an aromatic plant, or parts of the plant, and shall conform in name to the plant used in its preparation.

Effective Date: 10-01-1953



Section 3715.08 to 3715.12 - [Repealed].

Effective Date: 09-13-1957



Section 3715.13 - Sale of diphtheria antitoxin.

No person shall sell any diphtheria antitoxin produced and distributed by the department of health.

Effective Date: 10-01-1953



Section 3715.14 - Prohibition against sale of unlabeled canned fruits and vegetables by a dealer.

No dealer in preserved or canned fruits, vegetables, or other articles of food, shall offer them for sale unless they bear a mark to indicate the grade or quality, and the name and address of the person, firm, or corporation packing or dealing therein, except such as are brought from foreign countries.

Effective Date: 10-01-1953



Section 3715.15 - Prohibition against sale of unlabeled canned fruits and vegetables by a packer or manufacturer.

No packer or manufacturer of preserved or canned fruits, vegetables, or other articles of food, shall offer them for sale unless they bear a mark to indicate the grade or quality, and the name and address of the person, firm, or corporation packing or dealing therein, except such as are brought from foreign countries.

Effective Date: 10-01-1953



Section 3715.16 - Prohibition against falsely labeling fruit or vegetable packages.

No person shall falsely stamp or label cans or jars containing preserved fruit, vegetables, or other articles of food or knowingly permit such false stamping or labeling.

Effective Date: 10-01-1953



Section 3715.17 - Prohibition against selling falsely labeled fruit or vegetables.

No person shall sell or offer to sell cans or jars containing preserved fruit, vegetables, or other articles of food, which are falsely stamped or labeled.

Effective Date: 10-01-1953



Section 3715.171 - Date labels for perishable foods.

As used in this section:

"Quality assurance period" means the period of time following the completion of normal manufacturing, processing, and packaging procedures during which a food product subjected to normal conditions of exposure will maintain conformity with all of the characteristics normally associated with the food product and will provide the benefits for which the food product is normally purchased. Food product characteristics include, but are not limited to, taste, texture, smell, nutritional value, and reaction value with other food products if used as an ingredient with other food products.

"Sale date" means the date by which the manufacturer, processor, or packager of a packaged food product recommends that the food product be sold for consumption based on the food product's quality assurance period.

(A) Except as provided in division (B) of this section, no person shall knowingly sell or offer to sell in this state any packaged perishable food product that has a quality assurance period of thirty days or less, unless the package is clearly marked by the packager with its sale date. The sale date shall be legible and understandable to the consumer. The director of agriculture shall make rules in accordance with Chapter 119. of the Revised Code establishing the manner in which the sale date shall be affixed to food products.

The director is authorized to investigate complaints, to determine whether the sale date for food products, as determined by the manufacturer, processor, or packager, is false or misleading to consumers. If the director finds, upon reasonable cause, that the sale date as determined by the manufacturer, processor, or packager, is false or misleading to the consumer, the director after reasonable notice and hearing, in accordance with Chapter 119. of the Revised Code, shall establish the sale date for said product.

(B) The provisions of this section do not apply to fresh fruits and vegetables or to meat, including poultry, whether packaged or unpackaged, nor do they apply to packaged perishable food products when sold or offered for sale at any place of business where less than one hundred thousand dollars of all products were sold during the preceding year.

(C) To ensure that a uniform system of determining the useful product life of perishable food products for sale within the state is established, persons complying with this section and the rules established pursuant thereto are exempt from any local ordinances or rules pertaining to the quality assurance period of food products or the manner in which the quality assurance period and perishability of food products are to be disclosed.

Effective Date: 01-01-1977



Section 3715.18 - Manufacturer or packer must attach label to soaked goods.

No manufacturer or packer shall manufacture, sell, or offer to sell "soaked" goods put up from products dried before canning, without plainly marking them with an adhesive label having on its face the word "soaked," in letters not less in size than two line pica of solid and legible type.

Effective Date: 10-01-1953



Section 3715.19 - Vendor must attach label to soaked goods.

No vendor shall sell or offer to sell "soaked" goods put up from products dried before canning, without plainly marking them with an adhesive label having on its face the word "soaked," in letters not less in size than two line pica of solid and legible type.

Effective Date: 10-01-1953



Section 3715.20 - Prosecution.

The board of health of a city health district or of a general health district shall prosecute a person, firm, or corporation which it has reason to believe has violated sections 3715.14 to 3715.19, inclusive, of the Revised Code; and, after deducting the costs of trial, retain the residue of fines recovered for the use of such board.

Effective Date: 10-01-1953



Section 3715.21, 3715.211 - [Repealed].

Effective Date: 02-01-2001



Section 3715.22 - Prohibition against slaughter or sale for human consumption of calf less than four weeks old - confiscation of carcass.

No dealer, slaughterer, or processor of meat or meat products for human consumption shall kill or have in his possession for the purpose of killing, a calf less than four weeks old or have in his possession the carcass of a calf not sufficiently mature to be fit for human consumption. The carcass of such calf may be confiscated by an authorized agent of the United States department of agriculture, the department of agriculture of Ohio, or by an authorized agent of the department of health of this state or any of its political subdivisions.

Effective Date: 10-01-1953



Section 3715.23 - Manufacture and sale of adulterated candy - sample for analysis.

No person shall manufacture for sale, sell, or offer for sale, candy with an admixture of terra alba, barytes, talc, or other mineral substance, or with poisonous colors or flavors or other ingredients deleterious or detrimental to health.

No manufacturer of or dealer in candy, shall refuse, upon demand and a tender of payment therefor, to furnish a sample thereof for analysis.

Whoever violates this section shall pay all expenses incurred in inspecting and analyzing such adulterated candy. All candy manufactured for sale, sold, or offered for sale in violation of this section shall be forfeited and destroyed under the direction of the court.

Effective Date: 10-01-1953



Section 3715.24 - Maple product standards and grades.

(A) As used in this section and section 3715.25 of the Revised Code:

(1) "Grade" means standards for grades of maple syrup adopted by the United States department of agriculture and accepted by the director of agriculture or grades as defined in rules adopted by the director.

(2) "Maple products" means maple syrup, maple sugar, maple cream, or any other product in which the sugar content is entirely derived from pure maple sap and to which no other sweetener has been added.

(3) "Maple sap" means the unprocessed liquid derived from the maple tree of the acer species.

(4) "Maple sugar" or "maple concrete" means the solid, crystalline products derived from pure maple sap.

(5) "Maple syrup" means the unadulterated liquid food derived by concentration and heat treatment of pure maple sap or by reconstituting maple sugar or maple concrete with water to a density of not less than sixty-six degrees on the brix scale at sixty-eight degrees fahrenheit and any permitted optional ingredients.

(6) "Package" means a container, equal to or less than five gallons in volume, intended to be sold to individuals or commercial businesses for use without further processing or repackaging of the contents.

(B) The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code that establish voluntary grades, authorized optional ingredients, standards for fill of containers, and standards of weight for the sale of maple products in this state and that specify the analytical tests to be used for determining compliance with those voluntary grade requirements.

(C) The director shall develop and maintain laboratory facilities, equipment, and procedures sufficient to determine whether maple syrup complies with the requirements relative to standards and grades in this chapter and the rules adopted under it.

Effective Date: 10-21-1997



Section 3715.25 - Prohibited acts regarding maple products.

(A) No person shall manufacture, offer for sale, possess with intent to sell, sell, or deliver a maple product that is adulterated as described in section 3715.59 of the Revised Code or is misbranded as described in section 3715.60 of the Revised Code.

(B) No person shall offer for sale, possess with intent to sell, sell, or deliver an adulteration of a maple product in a package having the word "maple" or a compound thereof, as the name or part of the name of the contents of the package, or in a package bearing a device or illustration suggestive of a maple product or the manufacture of a maple product.

(C) No person shall sell, deliver, offer for sale, or possess with intent to sell a packaged maple product without a label that complies with rules adopted under section 3715.02 of the Revised Code.

(D) No person shall represent an imitation maple product, as defined in rules adopted under section 3715.02 of the Revised Code, as a maple product.

Effective Date: 10-21-1997



Section 3715.26 - [Repealed].

Effective Date: 10-21-1997



Section 3715.27 - Cider manufacturing and labeling.

(A) As used in this section, "cider" means the unfermented juice, obtained by mechanically expressing the juice from sound, mature, non-citrus fruit, from which is removed excess pulp and seeds, other than embryonic seeds and small fragments of seeds that cannot be separated by good manufacturing practice. The cider may contain natural or artificial citric acid, preservatives authorized by rules adopted under section 3715.02 of the Revised Code, or a combination thereof.

(B) For the manufacture of apple cider, a mechanical washing and scrubbing device shall be used to remove orchard soil and dirt from the fruit prior to crushing. This device shall be equipped with automatic scrubbing brushes and a means to chlorinate the water used as the washing liquid.

(C) A complete label that complies with rules adopted under section 3715.02 of the Revised Code shall be placed on each package of cider designed for sale to the ultimate consumer.

(D) No person shall fail to comply with division (B) or (C) of this section.

Effective Date: 10-21-1997



Section 3715.28 - Vinegar.

Vinegar shall be made wholly from the fruit or grain from which it purports, or is represented, to be made and shall not contain a foreign substance or less than four per cent, by weight, of absolute acetic acid.

Effective Date: 10-01-1953



Section 3715.29 - Cider or apple vinegar.

Vinegar manufactured, offered or exposed for sale, sold, or delivered, or in the possession of a person with intent to sell or deliver, under the name of cider vinegar, apple vinegar, or any compounding of the word "cider" or "apple" as the name or part of the name of vinegar, shall be the product made by the alcoholic and subsequent acetous fermentations of the juice of apples, and shall not contain any foreign substance, drugs, or acids, and is laevorotatory. It shall contain not less than four grams of acetic acid, not less than one and six-tenths grams of apple solids of which not more than fifty per cent are reducing sugars, and not less than twenty-five hundredths grams of apple ash in one hundred cubic centimeters at a temperature of twenty degrees centigrade. The water-soluble ash from one hundred cubic centimeters, at a temperature of twenty degrees centigrade, of the vinegar shall contain not less than ten milligrams of phosphoric acid (P2 O5) which shall require not less than thirty cubic centimeters of decinormal acid to neutralize its alkalinity.

Effective Date: 10-01-1953



Section 3715.30 - Wine or grape vinegar.

Vinegar manufactured, offered or exposed for sale, sold, or delivered, or in the possession of a person with intent to sell or deliver, under the name of wine vinegar or grape vinegar, shall be the product made by the alcoholic and subsequent acetous fermentations of the juice of grapes, and shall contain, in one hundred cubic centimeters, at a temperature of twenty degrees centigrade, not less than four grams of acetic acid, not less than one gram of grape solids, and not less than thirteen-hundredths grams of grape ash.

Effective Date: 10-01-1953



Section 3715.31 - Malt vinegar.

Vinegar manufactured, offered or exposed for sale, sold, or delivered, or in the possession of a person with intent to sell or deliver, under the name of malt vinegar shall be the product made by the alcoholic and subsequent acetous fermentations, without distillation, of an infusion of barley malt or cereals whose starch has been converted by malt, is dextrorotatory, and shall contain in one hundred cubic centimeters, at a temperature of twenty degrees centigrade, not less than four grams of acetic acid, not less than two grams of solids, and not less than two-tenths grams of ash. The water-soluble ash from one hundred cubic centimeters, at a temperature of twenty degrees centigrade, of the vinegar shall contain not less than nine milligrams of phosphoric acid (P2 O5) which shall require not less than four cubic centimeters of decinormal acid to neutralize its alkalinity.

Effective Date: 10-01-1953



Section 3715.32 - Distilled vinegar.

Vinegar manufactured, offered or exposed for sale, sold, or delivered, or in the possession of a person with intent to sell or deliver, under the name of distilled vinegar, shall be the product made wholly or in part by the acetous fermentation of dilute distilled alcohol and shall contain in one hundred cubic centimeters, at a temperature of twenty degrees centigrade, not less than four grams of acetic acid, and shall be free from coloring matter added during or after distillation and from coloring other than that imparted to it by distillation. Vinegar made wholly or in part from distilled liquor shall be branded "distilled vinegar," and free from coloring matter added during or after distillation and from color other than that imparted to it by distillation.

Effective Date: 10-01-1953



Section 3715.33 - Fermented vinegar.

Vinegar made by fermentation and oxidation without the intervention of distillation shall be branded "fermented vinegar" with the name of the fruit or substance from which it is made. Fermented vinegar, not otherwise provided for in sections 3715.28 to 3715.36, inclusive, of the Revised Code, and not being distilled vinegar as defined in section 3715.32 of the Revised Code, shall contain not less than two per cent by weight, upon full evaporation at the temperature of boiling water, of solids, contained in the fruit or grain or substance from which such vinegar is fermented, and not less than two and one-half-tenths of one per cent ash or mineral matter, the product of the material from which such vinegar is manufactured.

Effective Date: 10-01-1953



Section 3715.34 - Injurious ingredients in vinegar - brands.

No person shall manufacture for sale, offer for sale, or have in his possession with intent to sell, vinegar found upon proper test to contain a preparation of lead, copper, sulphuric or other mineral acid, or other ingredients injurious to health.

The head of a cask, barrel, package, or keg containing vinegar shall be branded with the name and residence of the manufacturer and shall conform to sections 3715.32 and 3715.33 of the Revised Code.

Effective Date: 10-01-1953



Section 3715.35 - Brands on casks of cider vinegar.

A person making or manufacturing cider vinegar, not a domestic manufacturer of cider or cider vinegar, shall brand on each head of each cask, barrel, or keg containing such vinegar, the name and residence of the manufacturer, the date when manufactured, and the words "cider vinegar." Vinegar shall not be branded "fruit vinegar" unless it is made wholly from apples, grapes, or other fruits.

Effective Date: 10-01-1953



Section 3715.36 - Prohibition against selling vinegar not made or branded in compliance with law.

No person shall manufacture for sale, sell, deliver, or offer or expose for sale, or have in his possession with intent to sell or deliver, vinegar not made in compliance with sections 3715.28 to 3715.35, inclusive, of the Revised Code, or contained in packages not branded in compliance with such sections.

No person shall violate sections 3715.28 to 3715.36, inclusive, of the Revised Code.

Whoever violates this section shall pay all necessary costs and expenses incurred in inspecting and analyzing the vinegar.

Effective Date: 10-01-1953



Section 3715.37 - Branding of cider vinegar by manufacturing farmer.

Sections 3715.28 to 3715.36, inclusive, of the Revised Code apply to any farmer who manufactures for sale in any one year more than twenty-five barrels of pure cider or fruit vinegar. Such vinegar must be branded "domestic cider vinegar," and marked with the name of such farmer and the date of its manufacture.

Effective Date: 10-01-1953



Section 3715.38 - Prohibitions regarding honey.

No person shall sell, offer, or expose for sale any product that is:

(A) In the semblance of honey and labeled, advertised, or otherwise represented to be honey if it is not honey;

(B) In the semblance of honey and contains a label that applies the word "imitation" to the product, regardless of whether it contains any honey;

(C) In the semblance of honey and is a blend of honey and other ingredients that contains a label with the word "honey," or any picture, drawing, or other representation implying honey, when such word, picture, drawing, or representation is more prominently displayed than the word "blend" or other word clearly implying the existence of other ingredients.

Effective Date: 10-31-1975



Section 3715.52 - Prohibited acts.

(A) The following acts and causing them are prohibited:

(1) The manufacture, sale, or delivery, holding or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded;

(2) The adulteration or misbranding of any food, drug, device, or cosmetic;

(3) The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise;

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 3715.61 or 3715.65 of the Revised Code;

(5) The dissemination of any false advertisement;

(6) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by section 3715.70 of the Revised Code;

(7) The giving of a guaranty or undertaking that is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in this state from whom the person received in good faith the food, drug, device, or cosmetic;

(8) The removal or disposal of a detained or embargoed article in violation of section 3715.55 or 3715.551 of the Revised Code;

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device, or cosmetic, if the act is done while the article is held for sale and results in the article being misbranded;

(10) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by rules adopted pursuant to sections 3715.52 to 3715.72 of the Revised Code;

(11) The using, on the labeling of any drug or in any advertisement relating to a drug, of any representation or suggestion that any application with respect to the drug is effective under section 3715.65 of the Revised Code or that the drug complies with the provisions of that section;

(12) The using by any person to the person's own advantage, or revealing, other than to the director of agriculture or to the courts when relevant in any judicial proceeding under sections 3715.52 to 3715.72 of the Revised Code, any information acquired under authority of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, concerning any information that as a trade secret is entitled to protection;

(13) The issuance by the manufacturer, packer, or distributor of a dangerous drug of any advertisements, catalogues, or price lists, except those lists specifically designed for disseminating price change information, that do not contain in clearly legible form the name and place of business of the manufacturer who mixed the final ingredients and, if different, the manufacturer who produced the drug in its finished dosage form and, if different, the packer or distributor.

(B)

(1) No person at a flea market shall sell, offer for sale, or knowingly permit the sale of any of the following products:

(a) Baby food, infant formula, or similar products;

(b) Any drug, cosmetic, or device;

(c) Any product on which is printed or stamped an expiration date or a date recommended by the manufacturer as either the last day on which the product should be offered for sale or the last day on which the product should be used.

(2) Division (B)(1) of this section does not apply to a person who keeps available for public inspection an identification card identifying the person as an authorized representative of the manufacturer or distributor of any drug, cosmetic, or device, as long as the card is not false, fraudulent, or fraudulently obtained.

(3) Division (B)(1)(c) of this section does not apply to a person or governmental entity that is licensed as a retail food establishment or food service operation under Chapter 3717. of the Revised Code or is listed in division (B)(9) or (12) of section 3717.42 of the Revised Code.

(4) As used in division (B)(1) of this section, "flea market" means any location, other than a permanent retail store, at which space is rented or otherwise made available to others for the conduct of business as transient vendors as defined in section 5739.17 of the Revised Code.

Effective Date: 06-21-2002



Section 3715.521 - Prohibition against sale or delivery of expired drug, infant formula or baby food.

No person shall sell, offer for sale, or deliver at retail or to the consumer, any of the following:

(A) Any drug after the expiration date required by 21 C.F.R. 211.137 except pursuant to sections 3715.88 to 3715.92 of the Revised Code;

(B) Any infant formula after the "use by" date required by 21 C.F.R. 107.20 ;

(C) Any baby food after any expiration date, "use by" date, or sale date required by state or federal law or marked on the container by the manufacturer, processor, or packager.

Effective Date: 11-06-1996; 2008 HB283 09-12-2008



Section 3715.53 - Injunctions.

In addition to the remedies provided and irrespective of whether or not there exists an adequate remedy at law, the director of agriculture or the state board of pharmacy is hereby authorized to apply to the court of common pleas in the county wherein any of the provisions of section 3715.52 of the Revised Code are being violated for a temporary or permanent injunction restraining any person from committing the violation.

Effective Date: 07-22-1998



Section 3715.54 - Exceptions to liability.

(A) No person shall be subject to the penalties prescribed in section 3715.99 of the Revised Code for violating division (A)(1) or (3) of section 3715.52 of the Revised Code if the person established a guaranty or undertaking signed by, and containing the name and address of, the person residing in this state from whom the person received in good faith the article, to the effect that the article is not adulterated or misbranded within the meaning of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code.

(B) No publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination of false advertisement.

Effective Date: 07-22-1998



Section 3715.55 - Notice of adulteration, misbranding, or expiration.

(A) As used in this section, "expired" means:

(1) In the case of a drug, that the expiration date required by 21 C.F.R. 211.137 has passed;

(2) In the case of infant formula, the "use by" date required by 21 C.F.R. 107.20 has passed;

(3) In the case of baby food, that any expiration date, "use by" date, or sale date established by state or federal law or marked on the container by the manufacturer, processor, or packager has passed.

(B) Except as otherwise provided in this division, whenever the director of agriculture or the state board of pharmacy finds or has cause to believe, that any food, drug, device, or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, or that a drug, infant formula, or baby food is expired, the director or board shall affix to the article a tag or other appropriate marking, giving notice that the article is, or is suspected of being, adulterated, misbranded, or expired and has been detained or embargoed, and warning all persons not to remove or dispose of the article by sale or otherwise until permission for removal or disposal is given by the director or the board or the court. No person may remove or dispose of a detained or embargoed article by sale or otherwise without such permission. This division does not apply to expired drugs donated pursuant to sections 3715.88 to 3715.92 of the Revised Code.

(C) When an article detained or embargoed has been found by the director or board to be adulterated, misbranded, or expired, the director or board shall petition the municipal or county court in whose jurisdiction the article is detained or embargoed for an order for condemnation of the article. When the director or the board has not found within ten days that an article so detained or embargoed is adulterated, misbranded, or expired, the director or board shall remove the tag or other marking.

(D) If the court finds that a detained or embargoed article is adulterated, misbranded, or expired, the article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of the director or the board, and all court costs, fees, storage, and other proper expenses shall be taxed against the claimant of the article or the claimant's agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article shall be so labeled or processed, has been executed, may by order direct that the article be delivered to the claimant thereof for labeling or processing under the supervision of the director or the board. The expense of supervision shall be paid by the claimant. The bond shall be returned to the claimant of the article on representation to the court by the director or the board that the article is no longer in violation of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, and that the expenses of supervision have been paid.

(E) Whenever the director finds in any room, building, vehicle of transportation, or other structure, any meat, seafood, poultry, vegetable, fruit, or other perishable articles that are unsound, or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the articles are declared to be a nuisance, and the director shall forthwith condemn or destroy the articles, or in any other manner render the articles unsalable as human food.

Effective Date: 07-22-1998; 2008 HB283 09-12-2008



Section 3715.551 - Embargo of food.

(A) As used in this section, "board of health," "retail food establishment," and "food service operation" have the same meanings as in section 3717.01 of the Revised Code.

(B) The embargoing of a food may be performed by a board of health approved under section 3717.11 of the Revised Code to serve as the licensor of retail food establishments or food service operations, the director of health acting under section 3717.11 of the Revised Code as the licensor of food service operations, or a representative authorized to act on behalf of the board of health or director of health.

The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the conditions under which a food may be embargoed under this section and the procedures that must be followed when that action is taken.

Effective Date: 11-03-1999



Section 3715.56 - Attorney general, prosecuting attorney or city director of law to institute proceedings and prosecutions.

The attorney general, prosecuting attorney, or city director of law to whom the director of agriculture or the state board of pharmacy reports any violation of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, shall cause appropriate proceedings to be instituted in the proper court without delay and to be prosecuted in the manner required by law. The director of agriculture, before reporting any violation of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code to any such attorney for the institution of a criminal proceeding, shall give the person against whom the proceeding is contemplated appropriate notice and an opportunity to present testimony before the director, either orally or in writing, in person, or by attorney, with regard to the contemplated proceeding.

Effective Date: 07-22-1998



Section 3715.57 - Written notice or warning for minor violations sufficient.

Nothing in sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, shall be construed as requiring the director of agriculture or the state board of pharmacy to report minor violations for the institution of proceedings under sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, whenever the director or board believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

Effective Date: 07-22-1998



Section 3715.58 - [Repealed].

Effective Date: 10-21-1997



Section 3715.59 - When food is adulterated.

Food is adulterated within the meaning of sections 3715.01, 3715.02, 3715.022, and 3715.52 to 3715.72 of the Revised Code, if any of the following apply:

(A) It bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, the food shall not be considered adulterated if the quantity of the substance in the food does not ordinarily render it injurious to health.

(B) It bears or contains any added poisonous or added deleterious substance that is unsafe within the meaning of section 3715.62 of the Revised Code.

(C) It consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food.

(D) It has been produced, processed, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health.

(E) It is the product of a diseased animal or an animal that has died otherwise than by slaughter, or an animal that has been fed upon the uncooked offal from a slaughterhouse.

(F) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(G) Any valuable constituent has been, in whole or in part, omitted or abstracted from the food.

(H) Any substance has been substituted wholly or in part for the food.

(I) Damage or inferiority has been concealed in any manner.

(J) Any substance has been added to or mixed or packed with the food so as to increase its bulk or weight, reduce its quality or strength, or make it appear better or of greater value than it is.

(K) It is confectionery and it bears or contains any alcohol or nonnutritive article or substance other than harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one per cent, harmless natural wax not in excess of four-tenths of one per cent, harmless natural gum, or pectin, except that this division shall not apply to any confectionery by reason of its containing less than one-half of one per cent by volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances.

(L) It bears or contains a coal-tar color other than one from a batch certified under authority of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

(M) It has been processed or produced in violation of section 3715.025 of the Revised Code.

Effective Date: 11-21-2001



Section 3715.60 - Misbranded food.

Food is misbranded within the meaning of sections 3715.01, 3715.02, 3715.022, and 3715.52 to 3715.72 of the Revised Code, if:

(A) Its labeling is false or misleading in any particular.

(B) It is offered for sale under the name of another food.

(C) Its container is so made, formed, or filled as to be misleading.

(D) It is an imitation of another food, unless its label bears in type of uniform size and prominence, the word "imitation," and immediately thereafter the name of the food imitated.

(E) When it is in package form, it does not bear a label containing:

(1) The name and place of business of the manufacturer, packer, or distributor;

(2) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that reasonable variations shall be permitted, and exemptions as to small packages shall be established by rules adopted by the director of agriculture;

(3) In the case of food subject to section 3715.023 of the Revised Code, the information specified in that section.

(F) Any word, statement, or other information required by or under authority of sections 3715.01, 3715.02, and 3715.52 to 3715.72 of the Revised Code, to appear on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(G) It purports to be, or is represented as, a food for which a definition and standard of identity have been prescribed by statute, or by any rule adopted under an existing statute, or by rule as provided by section 3715.02 of the Revised Code, unless:

(1) It conforms to such definition and standard.

(2) Its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such statute or rules, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food.

(H) It purports to be or is represented as:

(1) A food for which a standard of quality has been prescribed by rule as provided by section 3715.02 of the Revised Code and its quality falls below the standard unless its label bears, in the manner and form that the rules specify, a statement that it falls below the standard;

(2) A food for which a standard or standards of fill of container have been prescribed by rule as provided by section 3715.02 of the Revised Code, and it falls below the standard of fill of container applicable thereto, unless its label bears, in the manner and form that the rules specify, a statement that it falls below the standard.

(I) It is not subject to the provisions of division (G) of this section, unless it bears labeling clearly giving:

(1) The common or usual name of the food, if any;

(2) In case it is fabricated from two or more ingredients, the common or usual name of each ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that, to the extent that compliance with the requirements of division (I)(2) of this section is impractical or results in deception or unfair competition, exemptions shall be established by rules adopted by the director; and provided that these requirements shall not apply to any carbonated beverage of which a full and correct statement of the ingredients, to the extent prescribed by division (I)(2) of this section, has been filed under oath with the director.

(J) It purports to be or is represented to be for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as is provided by rules adopted by the director , as necessary, in order to fully inform purchasers as to its value for such uses.

(K) It bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this division is impracticable, exemptions shall be established by rules adopted by the director .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-21-2001



Section 3715.61 - Director of agriculture - powers regarding permits.

(A) Whenever the director of agriculture finds after investigation that the distribution in this state of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, and in such case only, the director shall adopt rules providing for the issuance, to manufacturers, processor, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class food, for such temporary period of time, as may be necessary to protect the public health; and after the effective date of such regulations, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless such manufacturer, processor, or packer holds a permit issued by the director as provided by such rules.

(B) The director is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the director shall, immediately after prompt hearing and on inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

(C) The director shall have access to any factory or establishment, the operator of which holds a permit from the director for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-10-1961



Section 3715.62 - Unsafe food.

Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be unsafe for purposes of the application of division (B) of section 3715.59 of the Revised Code, but when such substance is so required or cannot be so avoided, the director of agriculture shall adopt rules limiting the quantity therein or thereon to such extent as the director finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of division (B) of section 3715.59 of the Revised Code. While such a regulation is in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of division (A) of section 3715.59 of the Revised Code. In determining the quantity of such added substance to be tolerated in or on different articles of food, the director shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-10-1961



Section 3715.63 - When drug or device is adulterated.

(A) A drug or device is adulterated within the meaning of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, if any of the following apply:

(1) It consists, in whole or in part, of any filthy, putrid, or decomposed substance.

(2) It has been produced, processed, prepared, packed, or held under unsanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health.

(3) It is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(4) It is a drug and it bears or contains, for purposes of coloring only, a coal-tar color other than one from a batch certified under authority of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

(5) It purports to be or is represented as a drug the name of which is recognized in the United States pharmacopoeia and national formulary, or any supplement to them, and its strength differs from or its quality or purity falls below the standard set forth in those compendiums. A determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendiums, or in the absence or inadequacy of such tests or methods of assay, those prescribed under the authority of the "Federal Food, Drug, and Cosmetic Act." A drug recognized in the compendiums is not adulterated under this division because it differs from the standard of strength, quality, or purity set forth for that drug in the compendiums, if the difference in strength, quality, or purity is plainly stated on its label. Whenever a drug is recognized in both the homoeopathic pharmacopoeia of the United States and in the United States pharmacopoeia and national formulary, including their supplements, it shall be subject to the requirements of the United States pharmacopoeia and national formulary unless it is labeled and offered for sale as a homoeopathic drug, in which case it shall be subject to the provisions of the homoeopathic pharmacopoeia of the United States and not to those of the United States pharmacopoeia and national formulary.

(6) It is not subject to the provisions of division (A)(5) of this section, and its strength differs from or its purity or quality falls below that which it purports or is represented to possess.

(7) It is a drug and any substance has been:

(a) Mixed or packed with the drug so as to reduce the drug's quality or strength;

(b) Substituted wholly or in part for the drug.

(B) An expired drug is not adulterated within the meaning of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code if the drug is donated pursuant to sections 3715.88 to 3715.92 of the Revised Code.

Effective Date: 07-22-1998; 2008 HB283 09-12-2008



Section 3715.64 - Misbranded drug or device.

(A) A drug or device is misbranded within the meaning of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, if:

(1) Its labeling is false or misleading in any particular.

(2) It is in package form and does not bear a label containing both of the following:

(a) In clearly legible form, the name and place of business of the manufacturer, packer, or distributor;

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; but reasonable variations shall be permitted, and exemptions as to small packages shall apply as established by rules adopted by the director of agriculture or state board of pharmacy.

(3) It is a dangerous drug and does not bear a label containing in clearly legible form the name and place of business of the manufacturer of the finished dosage form and, if different, the packer or distributor.

(4) It is a dangerous drug in finished solid oral dosage form and it does not have clearly and prominently marked or imprinted on it an individual symbol, company name, national drug code number or other number, words, letters, or any combination thereof, identifying the drug and its manufacturer or distributor. This requirement does not apply to drugs that are compounded by a licensed pharmacist. The manufacturer or distributor of each such drug shall make available to the state board of pharmacy descriptive material identifying the mark or imprint used by the manufacturer or distributor. The board shall provide this information to all poison control centers in this state. Upon application by a manufacturer or distributor, the board may exempt a drug from the requirements of this division on the grounds that marking or imprinting the drug is not feasible because of its size, texture, or other unique characteristic.

(5) Any word, statement, or other information that is required by or under authority of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code to appear on the label or labeling is not prominently placed on the label or labeling in a conspicuous manner, as compared with other words, statements, designs, or devices on the label or labeling, and in terms that render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(6) It is a drug and it is not designated solely by a name recognized in the United States pharmacopoeia and national formulary, or any supplement to them, unless its label bears:

(a) The common or usual name of the drug, if any;

(b) In case it is fabricated from two or more ingredients, the common or usual name of each active ingredient the drug contains, including the kind and quantity or proportion of any alcohol, and also including whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanalid, acetophenetidin, aminopyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glycosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances; but to the extent that compliance with these requirements is impracticable, exemptions shall apply as established by rules adopted by the director of agriculture or state board of pharmacy.

(7) Its labeling does not bear the following:

(a) Adequate directions for use of the drug or device, except that when compliance with this requirement is not necessary for a particular drug or device to protect the public health, the director shall adopt rules exempting the drug or device from the requirement;

(b) Adequate warnings against use in those pathological conditions or by children when its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, presented in a manner and form as necessary for the protection of users.

(8) It purports to be a drug the name of which is recognized in the United States pharmacopoeia and national formulary, or any supplement to them, and it is not packaged and labeled as prescribed in those compendiums, except that the method of packing may be modified with the consent of the director of agriculture. Whenever a drug is recognized in both the homoeopathic pharmacopoeia of the United States and in the United States pharmacopoeia and national formulary, including their supplements, it shall be subject to the requirements of the United States pharmacopoeia and national formulary with respect to packaging and labeling unless it is labeled and offered for sale as a homoeopathic drug, in which case it shall be subject to the provisions of the homoeopathic pharmacopoeia of the United States and not to those of the United States pharmacopoeia and national formulary.

(9) It has been found by the director of agriculture to be a drug liable to deterioration, unless it is packaged in the form and manner, and its label bears a statement of precautions, as required by rules adopted by the director as necessary for the protection of public health. No rule shall be established for any drug recognized in the United States pharmacopoeia and national formulary, or any supplements to them, until the director has informed the appropriate bodies charged with the revision of those compendiums of the need for packaging or labeling requirements and those bodies have failed within a reasonable time to prescribe such requirements.

(10)

(a) It is a drug and its container is so made, formed, or filled as to be misleading.

(b) It is an imitation of another drug.

(c) It is offered for sale under the name of another drug.

(d) The drug sold or dispensed is not the brand or drug specifically prescribed or ordered or, when dispensed by a pharmacist upon prescription, is neither the brand or drug prescribed nor a generically equivalent drug.

(11) It is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in its labeling.

(12) It is a drug intended for human use to which the following apply:

(a) Because of its toxicity or other potentiality for harmful effect, the method of its use, or the collateral measures necessary to its use, the drug is not safe for use except under the supervision of a licensed health professional authorized to prescribe drugs;

(b) The drug is limited by an effective application under section 505 of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, to use under professional supervision by a licensed health professional authorized to prescribe drugs, unless it is dispensed only:

(i) Upon a written or electronic prescription;

(ii) Upon an oral prescription, which is reduced promptly to writing by the pharmacist;

(iii) By refilling a prescription if refilling is authorized by the prescriber either in the original prescription or by oral order, which is promptly reduced to writing by the pharmacist.

(B) Any drug dispensed pursuant to a written, electronic, or oral prescription of a licensed health professional authorized to prescribe drugs shall be exempt from the requirements of division (A) of this section, except divisions (A)(1) and (10) of this section, if the drug bears a label containing the name and address of the dispenser, the serial number and the date the prescription is dispensed, the name of the prescriber, the name of the patient, and, if stated in the prescription, the directions for use and cautionary statements. Unless the prescription directions prohibit labeling, the label shall include the brand name of the drug dispensed. If the drug dispensed has no brand name, the generic name and the distributor of the finished dosage form shall be included.

Effective Date: 07-22-1998



Section 3715.65 - Application for new drug required.

(A) No person shall sell, deliver, offer for sale, hold for sale, or give away any new drug unless an application with respect to the drug has become effective under section 505 of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

(B) This section does not apply to the following:

(1) A drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety of drugs, provided that the drug is plainly labeled "For investigational use only";

(2) A drug sold in this state at any time prior to the enactment of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, or introduced into interstate commerce at any time prior to the enactment of the "Federal Food, Drug, and Cosmetic Act";

(3) Any drug that is licensed under the "Public Health Service Act," 58 Stat. 682 (1944), 42 U.S.C.A. 301, as amended, or under the "Virus-Serum-Toxin Act," 37 Stat. 832 (1913), 21 U.S.C.A. 151, as amended.

Effective Date: 07-22-1998; 04-15-2005



Section 3715.66 - Adulterated cosmetics.

(A) A cosmetic is adulterated within the meaning of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, if:

(1) It bears or contains any poisonous or deleterious substance that may render it injurious to users under the conditions of use prescribed in the labeling or advertisement of the cosmetic, or under conditions of use that are customary or usual, except that this provision does not apply to coal-tar hair dye if both of the following conditions are met:

(a) The label bears the following legend conspicuously displayed thereon: "Caution-This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness."

(b) The labeling bears adequate directions for preliminary testing.

(2) It contains, in whole or in part, any filthy, putrid, or decomposed substance.

(3) It has been produced, processed, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(4) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health.

(5) It is not a hair dye and it bears or contains a coal-tar color other than one from a batch certified under authority of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

(B) For purposes of divisions (A)(1) and (5) of this section, "hair dye" does not include eyelash dye or eyebrow dye.

Effective Date: 07-22-1998



Section 3715.67 - Misbranded cosmetics.

A cosmetic is misbranded within the meaning of sections 3715.01 and 3715.52 to 3715.72, inclusive, of the Revised Code, if:

(A) Its labeling is false or misleading in any particular.

(B) It is in package form unless it bears a label containing:

(1) The name and place of business of the manufacturer, packer, or distributor;

(2) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the director of agriculture.

(C) Any word, statement, or other information required by or under authority of sections 3715.01 and 3715.52 to 3715.72, inclusive, of the Revised Code, to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(D) Its container is so made, formed, or filled as to be misleading.

Effective Date: 01-10-1961



Section 3715.68 - False or misleading advertisement.

(A) An advertisement of food, drug, device, or cosmetic is false if it is false or misleading in any particular.

(B) For the purpose of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, tuberculosis, tumors, typhoid, uremia, venereal disease, is also false, except that no advertisement not in violation of division (A) of this section is false under this division if it is disseminated only to members of the medical, dental, pharmaceutical, or veterinary profession, or appears only in the scientific periodicals of these professions; provided, that whenever the director of agriculture determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, the director shall adopt rules authorizing the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the director may deem necessary in the interests of public health; provided, that this division shall not be construed as indicating that self-medication for diseases other than those named in this section is safe or efficacious.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-09-1981



Section 3715.69 - Adoption of rules for enforcement.

The authority to adopt rules for the enforcement of section 3715.02, divisions (E), (G), (H), and (I) of section 3715.60, division (A)(2) of section 3715.64, and section 3715.67 of the Revised Code is vested in the director of agriculture. The authority to adopt rules for the enforcement of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, excluding divisions (E), (G), (H), and (I) of section 3715.60, division (A)(2) of section 3715.64, and section 3715.67 of the Revised Code, is vested in the director of agriculture or the state board of pharmacy. The rules adopted in so far as practicable shall conform with the regulations promulgated under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

Effective Date: 07-22-1998



Section 3715.70 - Right of entry - examination of samples.

(A) The director of agriculture or the state board of pharmacy shall have free access at all reasonable hours to any factory, warehouse, or establishment in which foods, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold foods, drugs, devices, or cosmetics in commerce, for the following purposes:

(1) To inspect the factory, warehouse, establishment, or vehicle to determine if any of the provisions of sections 3715.01 or 3715.52 to 3715.72 of the Revised Code, are being violated;

(2) To secure samples of specimens of any food, drug, device, or cosmetic.

(B) The director or the board shall make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provisions of sections 3715.01 and 3715.52 to 3715.72 of the Revised Code are being violated.

Effective Date: 07-22-1998



Section 3715.71 - Publication of reports - dissemination of information.

The director of agriculture or the state board of pharmacy may cause to be published from time to time reports summarizing all judgments, decrees, and court orders that have been rendered under sections 3715.01 and 3715.52 to 3715.72 of the Revised Code, including the nature of the charge and the disposition thereof.

The director or board may also cause to be disseminated any information regarding food, drugs, devices, and cosmetics that the director or board deems necessary in the interest of public health and the protection of the consumer against fraud.

Nothing in this section shall be construed to prohibit the director or board from collecting, reporting, and illustrating the results of investigations conducted by the director or board.

Effective Date: 07-22-1998



Section 3715.72 - Administrative procedure - exceptions.

(A) Sections 3715.01 and 3715.52 to 3715.71, inclusive, of the Revised Code shall be governed by and be administered in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code.

(B) Sections 3715.01 and 3715.52 to 3715.71, inclusive, and section 3715.99, of the Revised Code, do not apply when such sections are in conflict with sections 923.41 to 923.55, inclusive, and section 923.99 of the Revised Code.

(C) Sections 3715.52 to 3715.71, inclusive, of the Revised Code do not permit the manufacture, sale, or offering for sale, of any food, drug, cosmetic, or device otherwise prohibited by any provision of the Revised Code or by any regulations promulgated pursuant to any provision of the Revised Code; nor do sections 3715.52 to 3715.71, inclusive, of the Revised Code or any regulations thereunder, prohibit the sale or offering for sale, of any food, drug, cosmetic, or device through any outlet where such items are now permitted by any provisions of the Revised Code to be sold or offered for sale.

Effective Date: 03-26-1971



Section 3715.73 - Fines or forfeited bonds to be paid into state treasury.

(A) All fines or forfeited bonds assessed and collected under prosecution by the director of agriculture or prosecution commenced by the director in enforcement of this chapter shall, within thirty days, be paid to the director and by the director paid into the state treasury.

(B) All fines or forfeited bonds assessed and collected under prosecution by the state board of pharmacy or prosecution commenced by the board in enforcement of this chapter shall, within thirty days, be paid to the executive director of the board and by the executive director paid into the state treasury.

Effective Date: 07-22-1998



Section 3715.74 - Governor may declare public health state of emergency as to adulterated consumer product.

(A) As used in this section:

(1) "Adulterated" means adulterated as determined under section 3715.59 or 3715.63 of the Revised Code.

(2) "Consumer product" means any food or drink that is consumed by humans and any medicine, including a prescription drug, that is consumed or used by humans.

(3) "Retailer" means a place of business that offers consumer products for sale to the general public.

(B)

(1) Except as provided in division (C) of this section, if the governor has a reasonable basis to believe that one or more units of a consumer product have been adulterated and that further sale or use of the consumer product presents a threat to the public health and safety, the governor may declare a public health state of emergency and make any of the following executive public health state of emergency orders:

(a) That all units of the consumer product be removed from public display by all retailers;

(b) That no units of the consumer product be sold or offered for sale during the public health state of emergency;

(c) That any retailer possessing units of the consumer product segregate these units from other merchandise and hold them or a portion of them for disposition by designated law enforcement officers or officials of the department of agriculture, the department of health, or the state board of pharmacy;

(d) Any other limitations, controls, or prohibitions that the governor considers necessary regarding the manufacture, importation, sale, or transportation of the consumer product.

(2) The governor may amend or rescind any order issued under division (B)(1) of this section.

(C) If the particular type of consumer product referred to in division (B)(1) of this section is one that falls within the jurisdiction of the department of agriculture, the department of health, or the state board of pharmacy, the governor shall not declare a public health state of emergency pursuant to that division unless requested to do so by the department or board that regulates the consumer product. If the governor grants the request, the department or board that made the request shall enforce the provisions of this section.

(D) A public health state of emergency declared under this section shall exist for not more than sixty days unless extended by the governor for an additional thirty-day period, at which time the public health state of emergency shall end unless it is extended by a concurrent resolution adopted by both houses of the general assembly. An amendment to an executive public health state of emergency order shall not be considered a new order.

(E) Any executive public health state of emergency order or amended executive public health state of emergency order issued under this section shall be disseminated promptly by means that bring the order to the attention of the general public. The governor promptly shall file the order with the secretary of state, the department of agriculture, the department of health, and the state board of pharmacy.

(F) The state is not liable for removal, or for the costs of removal, of consumer products from public display in connection with an executive public health state of emergency order issued under division (B)(1)(a) of this section. Neither the state nor an agent of the state acting pursuant to a public health state of emergency is liable for any damages or loss incurred because of any action pursuant to an executive public health state of emergency order of that type.

(G) No person shall knowingly violate an executive public health state of emergency order issued by the governor under this section. Whoever violates an executive public health state of emergency order is subject to a fine of not less than five hundred dollars. Each day a violation continues is a separate offense.

(H) The attorney general, at the direction of the governor or upon request of the director of agriculture, the director of health, the state board of pharmacy, or a prosecuting attorney may commence an action in a court of common pleas to enjoin a violation of an executive public health state of emergency order issued pursuant to this section or to compel a person to perform a duty imposed by an executive public health state of emergency order.

Effective Date: 06-29-1994



Section 3715.80 - Dietary supplement defined.

As used in sections 3715.80 to 3715.86 of the Revised Code, "dietary supplement" has the meaning given in the federal "Food, Drug, and Cosmetic Act," 108 Stat. 4327 (1994), 21 U.S.C.A. 321(ff), as amended.

Effective Date: 03-22-2001



Section 3715.81 - Dietary supplement to be treated as a food.

For purposes of this chapter, a dietary supplement shall be treated as a food. The director of agriculture shall administer and enforce sections 3715.80 to 3715.86 of the Revised Code and any rules adopted under those sections in accordance with Chapter 3717. of the Revised Code.

Effective Date: 03-22-2001



Section 3715.82 - Adoption of rules.

The director of agriculture may adopt rules, in accordance with Chapter 119. of the Revised Code, to administer and enforce sections 3715.80 to 3715.86 of the Revised Code. If rules are adopted, the rules shall be no more restrictive than the regulations promulgated under the federal "Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, et seq., as amended.

Effective Date: 03-22-2001



Section 3715.83 - Dietary supplement considered to be adulterated.

In addition to the conditions specified in section 3715.59 of the Revised Code, a dietary supplement is adulterated if it presents a significant or unreasonable risk of illness or injury under the conditions of use recommended or suggested in its labeling or, if there are no recommended or suggested conditions of use, under the ordinary conditions of use.

If the director of agriculture finds or has cause to believe that a dietary supplement is adulterated under this section, the director shall proceed under the provisions of this chapter applicable to adulterated food. In any action taken under this section, the burden of proof shall be on the director.

Effective Date: 03-22-2001



Section 3715.84 - Requirements for labeling - misbranding.

(A) A dietary supplement is not misbranded under section 3715.60 of the Revised Code solely because the label or labeling contains a statement that characterizes the relationship of a nutrient or dietary ingredient to a disease or health-related condition if all of the following conditions are met:

(1) The statement does one of the following:

(a) Claims a benefit related to a classical nutrient deficiency disease and discloses the prevalence of the disease in the United States;

(b) Describes the role of a nutrient or dietary ingredient intended to affect the structure or function of the human body;

(c) Characterizes a documented mechanism by which a nutrient or dietary ingredient acts to maintain the structure or function of the human body;

(d) Describes general well-being from consumption of a nutrient or dietary ingredient.

(2) The manufacturer of the dietary supplement has substantiation that the statement is not false or misleading.

(3) The label contains, prominently displayed and in boldface type, one of the following statements:

(a) In the case of a product manufactured or sold in Ohio and in other states, "This statement has not been evaluated by the United States food and drug administration. This product is not intended to diagnose, treat, cure, or prevent any disease."

(b) In the case of a product manufactured and sold only within the state of Ohio, "This statement has not been evaluated by the Ohio department of agriculture. This product is not intended to diagnose, treat, cure, or prevent any disease."

(4) The manufacturer of the dietary supplement complies with the requirements of the federal "Food, Drug, and Cosmetic Act," 108 Stat. 4327 (1994), 21 U.S.C.A. 343(r)(6), as amended.

(B) The statement described in division (A)(1) of this section shall not claim that the supplement is to be used to diagnose, mitigate, treat, cure, or prevent a specific disease or class of diseases.

(C) If the director of agriculture finds or has cause to believe that a dietary supplement is misbranded under this section, the director shall proceed under the provisions of this chapter applicable to misbranded food. In any action taken under this section, the burden of proof to establish misbranding is on the director.

(D) A dietary supplement is not a drug within the meaning of section 3715.01 or 4729.01 of the Revised Code solely because the label or labeling contains a statement authorized by this section or because a warning appears on the supplement's label.

Effective Date: 03-22-2001



Section 3715.85 - Publication used in connection with sale to consumers of dietary supplement.

(A) As used in this section, "publication" includes a book chapter, article, or official abstract of a peer-reviewed scientific article prepared by the article's author or the editors of the publication in which the article is published.

(B) A publication used in connection with a sale to consumers of a dietary supplement is not considered part of the label of the dietary supplement if the publication meets all of the following criteria:

(1) The publication is reprinted in its entirety.

(2) The publication is not false or misleading.

(3) The publication does not promote a particular manufacturer or brand of dietary supplement.

(4) The publication is displayed or presented, alone or with other publications on the same subject matter, so as to present a balanced view of the available scientific information on a dietary supplement.

(5) If the publication is displayed in a location where dietary supplements are offered for sale, the publication is physically separate from the dietary supplements.

(6) The publication does not have any other information affixed to it.

(C) Division (B) of this section does not apply to or restrict the actions of a person who offers dietary supplements for sale at retail or wholesale in the sale of books or publications as part of the person's business.

(D) If the director of agriculture finds or has cause to believe that a publication under division (B) of this section is a label and that label is false or misleading under division (B) of this section, the director shall proceed under the provisions of this chapter applicable to misbranded food. In any action taken under this section, the burden of proof to establish misbranding shall be on the director.

Effective Date: 03-22-2001



Section 3715.86 - Dietary supplement not considered food additive.

A dietary supplement is not considered a "food additive" within the meaning given in the federal "Food, Drug, and Cosmetic Act," 21 U.S.C.A. 321(s), as amended.

Effective Date: 03-22-2001



Section 3715.87 - Drug repository program for donated prescription drugs - definitions.

(A) As used in this section and in sections 3715.871, 3715.872, and 3715.873 of the Revised Code:

(1) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(2) "Health care facility" has the same meaning as in section 1337.11 of the Revised Code.

(3) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(4) "Nonprofit clinic" means a charitable nonprofit corporation organized and operated pursuant to Chapter 1702. of the Revised Code, or any charitable organization not organized and not operated for profit, that provides health care services to indigent and uninsured persons as defined in section 2305.234 of the Revised Code. "Nonprofit clinic" does not include a hospital as defined in section 3727.01 of the Revised Code, a facility licensed under Chapter 3721. of the Revised Code, or a facility that is operated for profit.

(5) "Prescription drug" means any drug to which the following applies:

(a) Under the "Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, the drug is required to bear a label containing the legend, "Caution: Federal law prohibits dispensing without prescription" or "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian" or any similar restrictive statement, or the drug may be dispensed only upon a prescription.

(b) Under Chapter 3715. or 3719. of the Revised Code, the drug may be dispensed only upon a prescription.

(B) The state board of pharmacy shall establish a drug repository program to accept and dispense prescription drugs donated or given for the purpose of being dispensed to individuals who are residents of this state and meet eligibility standards established in rules adopted by the board under section 3715.873 of the Revised Code. Except as provided in division (C) of this section, all of the following conditions shall apply to the program:

(1) Only drugs in their original sealed and tamper-evident unit dose packaging may be accepted and dispensed;

(2) The packaging must be unopened, except that drugs packaged in single unit doses may be accepted and dispensed when the outside packaging is opened if the single unit dose packaging is undisturbed;

(3)

A drug shall not be accepted or dispensed if there is reason to believe that it is adulterated as described in section 3715.63 of the Revised Code.

(C) Orally administered cancer drugs that are not controlled substances and that do not require refrigeration, freezing, or storage at a special temperature may be accepted and dispensed even if not in original sealed and tamper-evident unit dose packaging, subject to rules adopted by the board pursuant to section 3715.873 of the Revised Code.

(D) Subject to the limitations specified in divisions (B) and (C) of this section, unused drugs dispensed for purposes of the medicaid program may be accepted and dispensed under the drug repository program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2004; 2007 SB33 08-22-2007

Related Legislative Provision: See 128th General AssemblyFile No.14,SB 89, §4



Section 3715.871 - Drugs must be donated at pharmacy, hospital, or nonprofit clinic participating in program.

(A) Any person, including a pharmacy, drug manufacturer, or health care facility, or any government entity may donate or give prescription drugs to the drug repository program. The drugs must be donated or given at a pharmacy, hospital, or nonprofit clinic that elects to participate in the drug repository program and meets criteria for participation in the program established in rules adopted by the state board of pharmacy under section 3715.873 of the Revised Code. Participation in the program by pharmacies, hospitals, and nonprofit clinics is voluntary. Nothing in this or any other section of the Revised Code requires a pharmacy, hospital, or nonprofit clinic to participate in the program.

(B) A pharmacy, hospital, or nonprofit clinic eligible to participate in the program shall dispense drugs donated or given under this section to individuals who are residents of this state and meet the eligibility standards established in rules adopted by the board under section 3715.873 of the Revised Code or to other government entities and nonprofit private entities to be dispensed to individuals who meet the eligibility standards. A drug may be dispensed only pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs, as defined in section 4729.01 of the Revised Code. A pharmacy, hospital, or nonprofit clinic that accepts donated or given drugs shall comply with all applicable federal laws and laws of this state dealing with storage and distribution of dangerous drugs and shall, in accordance with rules adopted pursuant to section 3715.873 of the Revised Code, inspect all drugs prior to dispensing them to determine that they are not adulterated. The pharmacy, hospital, or nonprofit clinic may charge individuals receiving donated or given drugs a handling fee established in accordance with rules adopted by the board under section 3715.873 of the Revised Code. Drugs donated or given to the repository may not be resold.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2004; 2007 SB33 08-22-2007



Section 3715.872 - Immunity.

(A) As used in this section, "health care professional" means any of the following who provide medical, dental, or other health-related diagnosis, care, or treatment:

(1) Individuals authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery;

(2) Registered nurses and licensed practical nurses licensed under Chapter 4723. of the Revised Code;

(3) Physician assistants authorized to practice under Chapter 4730. of the Revised Code;

(4) Dentists and dental hygienists licensed under Chapter 4715. of the Revised Code;

(5) Optometrists licensed under Chapter 4725. of the Revised Code;

(6) Pharmacists licensed under Chapter 4729. of the Revised Code.

(B) For matters related to donating, giving, accepting, or dispensing drugs under the drug repository program, all of the following apply:

(1) Any person, including a pharmacy, drug manufacturer, or health care facility, or any government entity that donates or gives drugs to the drug repository program shall not be subject to liability in tort or other civil action for injury, death, or loss to person or property.

(2) A pharmacy, hospital, or nonprofit clinic that accepts or dispenses drugs under the program shall not be subject to liability in tort or other civil action for injury, death, or loss to person or property, unless an action or omission of the pharmacy, hospital, or nonprofit clinic constitutes willful and wanton misconduct.

(3) A health care professional who accepts or dispenses drugs under the program on behalf of a pharmacy, hospital, or nonprofit clinic, and the pharmacy, hospital, or nonprofit clinic that employs or otherwise uses the services of the health care professional, shall not be subject to liability in tort or other civil action for injury, death, or loss to person or property, unless an action or omission of the health care professional, pharmacy, hospital, or nonprofit clinic constitutes willful and wanton misconduct.

(4) The state board of pharmacy and the director of health shall not be subject to liability in tort or other civil action for injury, death, or loss to person or property, unless an action or omission of the board or director constitutes willful and wanton misconduct.

(C) In addition to the immunity granted under division (B)(1) of this section, any person, including a pharmacy, drug manufacturer, or health care facility, and any government entity that donates or gives drugs to the program shall not be subject to criminal prosecution for the donation, giving, acceptance, or dispensing of drugs under the program, unless an action or omission of the person or government entity does not comply with the provisions of this chapter or the rules adopted under it.

(D) In the case of a drug manufacturer, the immunities granted under divisions (B)(1) and (C) of this section apply with respect to any drug manufactured by the drug manufacturer that is donated or given by any person or government entity under the program, including but not limited to liability for failure to transfer or communicate product or consumer information or the expiration date of the drug donated or given.

Effective Date: 04-07-2004; 2007 SB33 08-22-2007



Section 3715.873 - Adoption of rules.

In consultation with the director of health, the state board of pharmacy shall adopt rules governing the drug repository program that establish all of the following:

(A) Eligibility criteria for pharmacies, hospitals, and nonprofit clinics to receive and dispense drugs donated or given under the program;

(B) Standards and procedures for accepting, safely storing, and dispensing drugs donated or given;

(C) With respect to drugs that are donated or given, other than orally administered cancer drugs described in division (C) of section 3715.87 of the Revised Code that are not in original sealed and tamper-evident unit dose packaging, standards and procedures for inspecting the drugs to determine that the original unit dose packaging is sealed and tamper-evident and that the drugs are unadulterated, safe, and suitable for dispensing;

(D) With respect to orally administered cancer drugs described in division (C) of section 3715.87 of the Revised Code that are not in original sealed and tamper-evident unit dose packaging, standards and procedures to determine based on a basic visual inspection that the drugs appear to be unadulterated, safe, and suitable for dispensing;

(E) Eligibility standards based on economic need for individuals to receive drugs;

(F) A means, such as an identification card, by which an individual who is eligible to receive drugs under the program may demonstrate eligibility to the pharmacy, hospital, or nonprofit clinic dispensing the drugs;

(G) A form that an individual receiving a drug under the program must sign before receiving the drug to confirm that the individual understands the immunity provisions of the program;

(H) A formula to determine the amount of a handling fee that pharmacies, hospitals, and nonprofit clinics may charge to drug recipients to cover restocking and dispensing costs;

(I) In addition, for drugs donated or given to the program by individuals:

(1) A list of drugs, arranged either by category or by individual drug, that the program will accept from individuals . The list shall include orally administered cancer drugs that are described in division (C) of section 3715.87 of the Revised Code.

(2) A list of drugs, arranged either by category or by individual drug, that the program will not accept from individuals. The list shall not include orally administered cancer drugs that are described in division (C) of section 3715.87 of the Revised Code. The list must include a statement as to why the drug is ineligible to be donated or given.

(3) A form each donor must sign stating that the donor is the owner of the drugs and intends to voluntarily donate them to the program.

(J) In addition, for drugs donated to the program by health care facilities:

(1) A list of drugs, arranged either by category or by individual drug, that the program will accept from health care facilities . The list shall include orally administered cancer drugs that are described in division (C) of section 3715.87 of the Revised Code.

(2) A list of drugs, arranged either by category or by individual drug, that the program will not accept from health care facilities. The list shall not include orally administered cancer drugs that are described in division (C) of section 3715.87 of the Revised Code. The list must include a statement as to why the drug is ineligible to be donated or given.

(K) Any other standards and procedures the board considers appropriate.

The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2003; 2007 SB33 08-22-2007



Section 3715.88 - Dangerous drug donation definitions.

As used in this section and in sections 3715.89 to 3715.92 of the Revised Code:

(A) "Expired" has the same meaning as in section 3715.55 of the Revised Code.

(B) "National drug code number" means the number registered for a drug pursuant to the listing system established by the United States food and drug administration under the "Drug Listing Act of 1972," 86 Stat. 559, 21 U.S.C. 360, as amended.

(C) "Pharmacy school" means a school, college, university, or other educational institution that operates a pharmacy program recognized and approved by the state board of pharmacy.

(D) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(E) "Manufacturer of dangerous drugs," "terminal distributor of dangerous drugs," and "wholesale distributor of dangerous drugs" have the same meanings as in section 4729.01 of the Revised Code.

Effective Date: 2008 HB283 09-12-2008



Section 3715.89 - Dangerous drug donation requirements.

(A) Subject to divisions (B) and (C) of this section, any manufacturer of dangerous drugs, terminal distributor of dangerous drugs, or wholesale distributor of dangerous drugs may donate a dangerous drug, including a dangerous drug that has expired, to a pharmacy school.

(B) A dangerous drug donation to a pharmacy school shall meet all of the following requirements:

(1) The dangerous drug is not a controlled substance.

(2) Each container in which a dangerous drug is donated contains a single national drug code number of that drug and no other drugs.

(3) If the dangerous drug is of a type that deteriorates with time, the container in which the drug is contained is plainly marked with the drug's expiration date.

(C) A dangerous drug donation to a pharmacy school shall be accompanied by a form signed by a representative of the manufacturer, terminal distributor, or wholesale distributor donating the drug. On delivery, a representative of the pharmacy school accepting the drug donation shall also sign the form. The form shall do both of the following:

(1) Confirm the acceptance of the dangerous drug donation by the pharmacy school;

(2) Confirm that both the manufacturer, terminal distributor, or wholesale distributor donating the dangerous drug and the pharmacy school accepting the donation understand the immunity provisions of section 3719.92 of the Revised Code.

Effective Date: 2008 HB283 09-12-2008



Section 3715.90 - Pharmacy school acceptance of dangerous drug donations.

(A) A pharmacy school may accept a donation of a dangerous drug if the donation is made in accordance with section 3715.89 of the Revised Code.

(B) All of the following apply to a dangerous drug donated to a pharmacy school:

(1) The dangerous drug shall be used solely for instructional purposes.

(2) The dangerous drug shall not be sold or transferred for consideration of any kind.

(3) In accordance with 21 C.F.R. 201.125, the dangerous drug shall not be used for a clinical use. "Clinical use" includes the drug being furnished to a human or animal with the intent or understanding that the human or animal will ingest or otherwise absorb the drug into the human's or animal's body.

Effective Date: 2008 HB283 09-12-2008



Section 3715.91 - Dangerous drug donation implementing rules.

The state board of pharmacy shall, in accordance with Chapter 119. of the Revised Code, adopt rules as necessary to give effect to sections 3715.89 and 3715.90 of the Revised Code.

Effective Date: 2008 HB283 09-12-2008



Section 3715.92 - Immunity of pharmacy school accepting dangerous drugs.

The state board of pharmacy, any manufacturer of dangerous drugs, terminal distributor of dangerous drugs, or wholesale distributor of dangerous drugs that in good faith donates a dangerous drug under section 3715.89 of the Revised Code, and any pharmacy school that accepts a dangerous drug donation under section 3715.90 of the Revised Code, shall not, in the absence of bad faith, be subject to any of the following for matters related to the donation or acceptance of the drug: criminal prosecution; liability in tort or other civil action for injury, death, or loss to person or property; or professional liability.

Effective Date: 2008 HB283 09-12-2008



Section 3715.99 - Penalty.

(A) Whoever violates sections 3715.13 to 3715.19, or 3715.38 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 3715.22, 3715.25, 3715.27, or 3715.34 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates section 3715.23 or 3715.36 of the Revised Code is guilty of a misdemeanor of the second degree.

(D) Whoever violates section 3715.52 or 3715.65 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the second degree.

(E) Whoever violates section 3715.521 of the Revised Code is guilty of a minor misdemeanor. A violation of that section occurs on a daily basis, not according to the number of times per day that an expired drug, baby food, or infant formula is sold, offered for sale, or delivered at retail or to the consumer. Each day of violation is a separate offense.

Effective Date: 11-03-1999






Chapter 3716 - LABELING OF HAZARDOUS SUBSTANCES

Section 3716.01 - Labeling of hazardous substances definitions.

As used in sections 3716.01 to 3716.07, inclusive, of the Revised Code:

(A) "Department" means the department of health.

(B) "Director" means the director of health.

(C) "Person" includes an individual, partnership, corporation, or association.

(D) "Hazardous substance" means any substance or mixture of substances which is toxic, corrosive, an irritant, strong sensitizer, flammable, or which generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or illness during any customary or reasonably anticipated handling or use.

(E) "Toxic" applies to any substance which has the inherent capacity to produce bodily injury to man through ingestion, inhalation, or absorption through any body surface.

(F)

(1) "Highly toxic" means any substance which falls within any of the following categories:

(a) Produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, at a single dose of fifty milligrams or less per kilogram of body weight, when orally administered;

(b) Produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, when inhaled continuously for a period of one hour or less at an atmospheric concentration of two hundred parts per million by volume or less of gas, vapor, mist, or dust provided such concentration is likely to be encountered by a human being when the substance is used in any reasonably foreseeable manner;

(c) Produces death within fourteen days in half or more than half of a group of ten or more rabbits tested in a dosage of two hundred milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four hours or less.

(2) If the director finds that available data on human experience with any substance indicates results different from those obtained on animals in the above named dosages or concentrations, the human data shall take precedence.

(G) "Corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces.

(H) "Irritant" means any substance not corrosive within the meaning of division (G) of this section which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(I) "Strong sensitizer" means any substance which will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the director. Before designating any substance as a strong sensitizer, the director shall, after public hearing following due notice, find that the frequency of occurrence and severity of the reaction indicate a significant potential for causing hypersensitivity.

(J) "Extremely flammable" applies to any substance which has a flash point at or below twenty degrees Fahrenheit as determined by the tagliabue open cut tester.

(K) "Flammable" applies to any substance which has a flash point of above twenty degrees to and including eighty degrees Fahrenheit, as determined by the tagliabue open cut tester; except that the flammability of the contents of self-pressurized containers shall be determined by methods generally applicable to such containers and established by regulation of the director.

(L) "Label" means a display of written, printed, or graphic matter upon or attached to the immediate package or container of any substance. Any word, statement, or other information required by sections 3716.01 to 3716.07, inclusive, of the Revised Code, to appear on the label must also appear (1) on the outside container or wrapper, if any, unless it is easily legible through the outside container or wrapper, and (2) on all accompanying literature where there are directions for use, written or otherwise.

(M) "Immediate container" does not include package liners.

(N) "Misbranded package" means any container of a hazardous substance intended or suitable for household use which fails to bear a label:

(1) Which states conspicuously:

(a) The name and place of business of the manufacturer, packer, or distributor;

(b) The common or usual name, or the chemical name or the recognized generic name (not trade name only) of the hazardous substance or of each component which contributes substantially to its hazard;

(c) The signal word "DANGER" on substances which are extremely flammable, corrosive, or which:

(i) Produce death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, at a single dose of one gram or less per kilogram of body weight, when orally administered;

(ii) Produce death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, when inhaled continuously for a period of one hour or less at an atmospheric concentration of two thousand parts per million by volume of gas, vapor, mist, or dust, provided such concentration is likely to be encountered by a human being when the substances are used in any reasonably foreseeable manner;

(iii) Produce death within fourteen days in half or more than half of a group of ten or more rabbits tested in a dosage of one gram or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four hours or less;

(iv) If the director finds that available data on human experience with any substance indicates results different from those obtained on animals in the above named dosages or concentrations, the director may require the use of the signal word "DANGER" on such substance or permit use of the signal word "WARNING" or "CAUTION" on such substance.

(d) The signal word "WARNING" or "CAUTION" on all other hazardous substances;

(e) An affirmative statement of the principal hazard or hazards, such as "Flammable," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard;

(f) Precautionary measures describing the action to be followed or avoided;

(g) Instructions, when necessary, for the first-aid treatment in case of contact or exposure, if the substance is hazardous through contact or exposure;

(h) The word "poison" for any hazardous substance which is defined as "highly toxic" by division (F) of this section;

(i) Instructions for handling and storage of packages which require special care in handling or storage;

(j) The statement "Keep out of the reach of children," or its practical equivalent.

(2) On which any statements required under division (N) (1) of this section are located prominently and are in the English language in legible type in contrast by typography, layout, or color with other printed matter on the label.

The director shall, by regulations, provide for minimum information which shall appear on the labels for small packages, which labels need not include all of the information required by this section. The director may permit less than the foregoing statement of the hazard or precautionary measures for labels of hazardous substances presenting only minor hazards; and the term "misbranded package" does not apply to packages of economic poisons subject to the "Federal Insecticide, Fungicide, and Rodenticide Act," 61 Stat. 163 (1947), 7 U.S.C.A. 135, nor to packages of foods, drugs, and cosmetics subject to the "Federal Food, Drug, and Cosmetic Act," nor to sections 3715.01 to 3715.72, inclusive, of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-10-1961



Section 3716.02 - Prohibited acts.

The following acts and the causing thereof are hereby prohibited:

(A) The sale or delivery for sale of any misbranded package of a hazardous substance;

(B) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to a hazardous substance, if such act is done while the substance is held for sale and which results in the hazardous substance being in a misbranded package;

(C) The refusal to permit entry or inspection as authorized by section 3716.03 of the Revised Code;

(D) A re-use of food, drug, or cosmetic containers still bearing original labels or identifiable as such by characteristic shape, impression, or closures as containers for hazardous substances is prohibited.

Effective Date: 11-04-1959



Section 3716.03 - Director of health - powers and duties.

The director of health shall:

(A) Adopt rules in accordance with Chapter 119. of the Revised Code for the efficient enforcement of section 3716.02 of the Revised Code;

(B) Conduct examinations, inspections, and investigations for the purpose of establishing such regulations, through such officers of the department of health or the boards of health, as the director delegates;

(C) Designate officers and employees to enter at reasonable times any factory, warehouse, or establishment in which hazardous substances are held, or to enter any vehicle being used to transport or hold such hazardous substance:

(1) For the purpose of determining the nature of such substances;

(2) To inspect or copy all records showing the movement of any such hazardous substance, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof; provided, evidence obtained under this subdivision shall not be used in a criminal prosecution of the person from whom obtained;

(D) Inspect and sample, upon tender of reasonable price for such sample, at reasonable times and within reasonable limits and in a reasonable manner, finished hazardous substances in retail packages and labeling thereon in such factory, warehouse, establishment, or vehicle.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-04-1959



Section 3716.04 - Handling of violations not constituting serious danger to public health.

(A) Whenever the director of health finds or has probable cause to believe that any hazardous substance is misbranded as defined in division (N) of section 3716.01 of the Revised Code, he shall, unless he finds that the article is so misbranded as to constitute a serious danger to the public health, give the manufacturer or distributor, whose name appears on the label, written notice of the suspected violation and an opportunity to reply to such notice within ten days. If the director finds that the article is so misbranded as to constitute a serious danger to the public health, or if after ten days following the written notice of the suspected violation he finds that the article is misbranded, he may, affix to such article a tag or other appropriate marking, giving notice that such article is or is suspected of being in violation of section 3716.02 of the Revised Code, and has been detained or embargoed, and warning all persons not to dispose of such article by sale or otherwise until permission for removal is given by the director or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(B) When an article detained or embargoed has been found by the director to be in violation of section 3716.02 of the Revised Code, he shall petition to any court of competent jurisdiction in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. When the director has not found within ten days that an article so detained or embargoed is in violation of section 3716.02 of the Revised Code, he shall remove the tag or other marking. When the director institutes proceedings under this section the embargo upon such goods shall remain in full effect until a final determination of such proceeding.

(C) If the court finds that the detained or embargoed article is in violation of section 3716.02 of the Revised Code, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of the director, and all court costs, fees, storage, and other proper expenses shall be charged against the claimant of such hazardous substance or his agent; provided, that the violation can be corrected by proper labeling or processing of the substance, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such substance shall be so labeled or processed, has been executed, may by order direct that the substance be delivered to the claimant therefor for such labeling or processing under the supervision of the director. The expense of such supervision shall be paid by such claimant. Such bond shall be returned to the claimant on representation to the court by the director that the substance is no longer in violation of section 3716.02 of the Revised Code, and that the expenses of such supervision have been paid.

Effective Date: 11-04-1959



Section 3716.05 - Injunctions.

In addition to the remedies provided in section 3716.04 of the Revised Code, and irrespective of whether or not there exists an adequate remedy at law, the director of health is hereby authorized to apply to the court of common pleas wherein any of the provisions of section 3716.02 are being violated for a temporary or permanent injunction restraining any person from such violation.

Effective Date: 11-04-1959



Section 3716.06 - Publication of reports - dissemination of information.

The director of health may cause to be published from time to time reports summarizing any judgments, decrees, or court orders which have been rendered under sections 3716.01 to 3716.07, inclusive, and 3716.99 of the Revised Code, including the nature of the charge and the disposition thereof.

The director may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the director, imminent danger to health. Nothing in this section shall be construed to prohibit the director from collecting, reporting, and illustrating the results of the investigations of the department of health.

Effective Date: 01-10-1961



Section 3716.07 - Notice and hearing required before violation reported to prosecuting attorney, city director of law, or village counsel.

Before any violation of section 3716.02 of the Revised Code is reported by the director or board to any prosecuting attorney, city director of law, or village counsel for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and opportunity to present his views, either orally or in writing, with regard to the contemplated proceeding.

Effective Date: 11-01-1977



Section 3716.08 - Lack of knowledge of misbranding.

No person shall be held to have violated any of the provisions of sections 3716.01 to 3716.07, inclusive, of the Revised Code, nor be subject to the penalties provided in section 3716.99 of the Revised Code, if such person sells or delivers for sale the hazardous substance which he has purchased for resale where the hazardous substance bears a label at the time of such purchase for resale by such person and such person does not alter or change such label in any way and has no knowledge that such hazardous substance is in a misbranded package.

Effective Date: 11-04-1959



Section 3716.11 - Placing harmful or hazardous objects in food or confection.

No person shall do either of the following, knowing or having reasonable cause to believe that any person may suffer physical harm or be seriously inconvenienced or annoyed thereby:

(A) Place a pin, needle, razor blade, glass, laxative, drug of abuse, or other harmful or hazardous object or substance in any food or confection;

(B) Furnish to any person any food or confection which has been adulterated in violation of division (A) of this section.

Effective Date: 01-01-1974



Section 3716.99 - Penalty.

(A) Whoever violates section 3716.02 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense. On each subsequent offense such person is guilty of a misdemeanor of the second degree.

(B) No person is subject to prosecution for a violation of division (A) of section 3716.02 of the Revised Code with respect to any hazardous substance shipped or delivered for shipment for export to any foreign country, in a package marked for export and branded in accordance with the specifications of the foreign purchaser and in accordance with the laws of the foreign country.

(C) Whoever violates section 3716.11 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-1974






Chapter 3717 - RETAIL FOOD ESTABLISHMENTS; FOOD SERVICE OPERATIONS

Section 3717.01 - Retail food establishments - food safety operations definitions.

As used in this chapter:

(A) "Ohio uniform food safety code" means the food safety and related standards adopted under section 3717.05 of the Revised Code.

(B) "Food" means any raw, cooked, or processed edible substance used or intended for use in whole or in part for human consumption. "Food" includes ice, water or any other beverage, food ingredients, and chewing gum.

(C) "Retail food establishment" means a premises or part of a premises where food is stored, processed, prepared, manufactured, or otherwise held or handled for retail sale. Except when expressly provided otherwise, "retail food establishment" includes a mobile retail food establishment, seasonal retail food establishment, and temporary retail food establishment.

As used in this division:

(1) "Retail" means the sale of food to a person who is the ultimate consumer.

(2) "Prepared" means any action that affects a food, including receiving and maintaining it at the temperature at which it was received.

(D) "Seasonal retail food establishment" means a retail food establishment, other than a mobile retail food establishment, that is operated for not more than six months in a licensing period.

(E) "Temporary retail food establishment" means a retail food establishment that is operated at an event for not more than five consecutive days, except when operated for more than five consecutive days pursuant to division (E)(2) of section 3717.23 of the Revised Code.

(F) "Food service operation" means a place, location, site, or separate area where food intended to be served in individual portions is prepared or served for a charge or required donation. As used in this division, "served" means a response made to an order for one or more individual portions of food in a form that is edible without washing, cooking, or additional preparation and "prepared" means any action that affects a food other than receiving or maintaining it at the temperature at which it was received.

Except when expressly provided otherwise, "food service operation" includes a catering food service operation, food delivery sales operation, mobile food service operation, seasonal food service operation, temporary food service operation, and vending machine location.

(G) "Catering food service operation" means a food service operation where food is prepared for serving at a function or event held at an off-premises site, for a charge determined on a per-function or per-event basis.

(H) "Food delivery sales operation" means a food service operation from which individual portions of food are ordered by a customer, prepared at another food service operation or a retail food establishment, and delivered to the customer by a person other than an employee of the food service operation or retail food establishment that prepared the food.

(I) "Mobile food service operation" means a food service operation that is operated from a movable vehicle, portable structure, or watercraft and that routinely changes location, except that if the operation remains at any one location for more than forty consecutive days, the operation is no longer a mobile food service operation. "Mobile food service operation" includes a food service operation that does not remain at any one location for more than forty consecutive days and serves, in a manner consistent with division (F) of this section, only frozen desserts; beverages, nuts, popcorn, candy, or similar confections; bakery products identified in section 911.01 of the Revised Code; or any combination of those items.

(J) "Seasonal food service operation" means a food service operation, other than a mobile food service operation, that is operated for not more than six months in a licensing period.

(K) "Temporary food service operation" means a food service operation that is operated at an event for not more than five consecutive days, except when operated for more than five consecutive days pursuant to division (E)(2) of section 3717.43 of the Revised Code.

(L) "Vending machine location" means an area or room where one or more vending machines are installed and operated, except that if the machines within an area are separated by more than one hundred fifty feet, each area separated by that distance constitutes a separate vending machine location. As used in this division, "vending machine" means a self-service device that automatically dispenses on the insertion of currency, tokens, or similar means a predetermined unit serving of food, either in bulk or in package, without having to be replenished after each use.

(M) "Board of health" means a board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

(N) "Government entity" means this state, a political subdivision of this state, another state, or a political subdivision or other local government body of another state.

(O) "Licensor" means one of the following:

(1) A board of health approved under section 3717.11 of the Revised Code;

(2) The director of agriculture acting pursuant to section 3717.11 of the Revised Code with respect to the licensing of retail food establishments;

(3) The director of health acting pursuant to section 3717.11 of the Revised Code with respect to the licensing of food service operations.

(P) "Licensing period" means the first day of March to the last day of February of the next succeeding year.

(Q) "Mobile retail food establishment" means a retail food establishment that is operated from a movable vehicle or other portable structure, and that routinely changes location, except that if the establishment operates from any one location for more than forty consecutive days, the establishment is no longer a mobile retail food establishment.

(R) "Unprocessed," when used with respect to fruits and vegetables, means that the fruits and vegetables are not processed beyond merely rough trimming and rinsing.

(S) "Cottage food production operation" has the same meaning as in division (A) (19) of section 3715.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-21-2001



Section 3717.02 - Retail food safety advisory council.

(A) There is hereby created the retail food safety advisory council. The council shall consist of the director of agriculture or a person the director designates to serve on the director's behalf, the director of health or a person the director designates to serve on the director's behalf, and twelve additional members appointed jointly by the director of agriculture and the director of health, as follows:

(1) Three persons representing the interests of retail food establishments;

(2) Three persons representing the interests of food service operations;

(3) Four persons representing boards of health or the health departments operated by boards of health;

(4) One person representing the academic community who is knowledgeable in food science or food technology;

(5) One person representing the general public who is not employed by this state or any of its political subdivisions and has no pecuniary interest in a retail food establishment or food service operation.

(B) In making appointments to the council, the director of agriculture and director of health shall jointly consult with statewide trade and professional organizations that represent the interests of retail food establishments and food service operations. The organizations may nominate persons to be considered for appointment as council members.

(C) Of the initial appointments made to the council, five shall be for terms ending three years after appointment, four shall be for terms ending two years after appointment, and three shall be for terms ending one year after appointment. Thereafter, terms of office shall be three years. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed.

Vacancies shall be filled in the manner provided for original appointments. A member appointed to fill a vacancy occurring before the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office after the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(D) A member may be removed from office for failing to attend two consecutive council meetings without showing good cause for the absences. Removal from office requires joint action by the director of agriculture and director of health.

(E) The director of agriculture or the person the director designates to serve on the director's behalf, and the director of health or the person the director designates to serve on the director's behalf, shall serve as the council's co-chairpersons without voting rights. A two-thirds majority vote of the council's voting members is necessary for the council to act on any matter.

(F) Members shall be reimbursed for actual and necessary expenses incurred in performing duties as members. The expenses shall be shared equally by the department of agriculture and the department of health. Both departments shall provide administrative support to the council.

(G) The retail food safety advisory council is not subject to sections 101.82 to 101.87 of the Revised Code.

Effective Date: 03-22-2001



Section 3717.021 - [Repealed].

Effective Date: 10-21-1997



Section 3717.03 - Council meetings - duties.

(A) The retail food safety advisory council shall meet as necessary to fulfill its duties, which include all the following:

(1) Making recommendations for the Ohio uniform food safety code;

(2) Examining specific food safety issues raised by the director of agriculture or director of health and making recommendations regarding those issues;

(3) Mediating unresolved issues among state agencies about the interpretation of rules adopted under this chapter and making recommendations regarding the issues;

(4) Reviewing all comments on and requests for interpretation of the Ohio uniform food safety code, as submitted by any holder of a license issued under this chapter or any other person or government entity;

(5) Making recommendations to the director of agriculture and director of health for use in issuing joint letters of opinion pursuant to section 3717.041 of the Revised Code;

(6) Making recommendations to the director of agriculture and director of health with respect to improving the food safety awareness of consumers and their confidence in the state's food supply;

(7) Making recommendations to the director of agriculture and director of health regarding the licensing categories and inspection frequencies to be used in regulating retail food establishments and food service operations;

(8) Making recommendations to the director of health with respect to the program for certification of individuals in food protection and approval of courses in food protection.

(B) The council shall hold a meeting at the request of the director of agriculture, at the request of the director of health, or on written request of three or more voting members of the council.

(C) In fulfilling its duties under division (A)(4) of this section, the council shall accept comments and requests regardless of whether they are made publicly or anonymously. For purposes of accepting comments and requests at times other than council meetings, the council shall maintain and publicize a mailing address.

Effective Date: 11-21-2001



Section 3717.04 - Rules regarding retail food establishments and food service operations.

The director of agriculture and the director of health have the exclusive power in this state to adopt rules regarding retail food establishments and food service operations. The rules adopted under this chapter shall be applied uniformly throughout this state.

All rules adopted under this chapter shall be adopted in accordance with Chapter 119. of the Revised Code. Subject to the approval of the joint committee on agency rule review, portions of the rules may be adopted by referencing all or any part of any federal regulations pertaining to food safety.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-03-1999



Section 3717.041 - Joint letter of opinion from directors of agriculture and health.

To assist in the uniform application of the rules adopted under this chapter, the director of agriculture and director of health shall jointly issue a letter of opinion when issuance of a letter of opinion is recommended by the retail food safety advisory council under section 3717.03 of the Revised Code. A letter of opinion shall be issued not later than sixty days after the date the recommendation is received from the council.

Each letter of opinion shall provide a detailed interpretation of the rules that are the subject of the retail food safety advisory council's recommendation. Unless rules are adopted under this chapter that override the interpretation expressed in a letter of opinion, the interpretation shall be binding and applied uniformly throughout this state.

Effective Date: 11-21-2001



Section 3717.05 - Uniform food safety code.

(A) The director of agriculture and the director of health shall adopt rules establishing standards for safe food handling and sanitation in retail food establishments and food service operations. The rules shall be compiled as the Ohio uniform food safety code, which shall be used by the licensors of retail food establishments and food service operations in ensuring the safe handling of food in this state. All scientific provisions of the Ohio uniform food safety code that are relevant to both retail food establishments and food service operations shall be adopted by the director of agriculture and the director of health with each other's concurrence.

The Ohio uniform food safety code shall include the following:

(1) Criteria for sanitation in retail food establishments and food service operations;

(2) Criteria for equipment in retail food establishments and food service operations;

(3) Criteria for reviewing the facility layout and equipment specifications of retail food establishments and food service operations;

(4) A definition of "potentially hazardous" as it pertains to food in retail food establishments and to food in food service operations;

(5) Criteria to be used in evaluating the primary business of a person or government entity for purposes of determining whether the person or entity should be licensed as a retail food establishment or food service operation.

(B)

(1) Except as provided in division (B)(2) of this section, if a model food code is established by the United States food and drug administration, the Ohio uniform food safety code shall be based on the most current version of the food and drug administration's model food code. If the food and drug administration adopts, modifies, or rescinds a provision in the model food code, not later than twelve months after the administration's action, the director of agriculture and director of health shall adopt, amend, or rescind provisions in the Ohio uniform food safety code to ensure that it continues to conform with the model food code.

(2) The Ohio uniform food safety code may contain or omit provisions that do not correspond to the food and drug administration's model food code if the director of agriculture or the director of health , with each other's concurrence, determines either of the following:

(a) That rules can be adopted under this chapter that provide protection at least as effective as that which would be provided by basing the rules on the model food code;

(b) That local conditions warrant the adoption of standards that are different from the model food code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-21-2001



Section 3717.06 - Agriculture and health department liaisons to be knowledgeable in food safety and foodborne illnesses.

The director of agriculture shall create within the department of agriculture a position to be filled by an individual knowledgeable in food safety and the epidemiology of foodborne illness. The director of health shall create within the department of health a position to be filled by an individual knowledgeable in food safety rules concerning food service operations and the epidemiology of foodborne illness. The individuals appointed to these positions shall serve as liaisons between the departments. They shall also serve as the departments' liaisons with other state agencies, boards of health, representatives of retail and other food establishments, representatives of food service operations, and the federal government.

Effective Date: 11-03-1999



Section 3717.07 - Uniform methodologies for calculating costs of licensing.

(A) For purposes of establishing a licensing fee under sections 3717.25 and 3717.45 of the Revised Code, the director of agriculture and the director of health shall adopt rules establishing uniform methodologies for use in calculating the costs of licensing retail food establishments in the categories specified by the director of agriculture and the costs of licensing food service operations in the categories specified by the director of health. In adopting the rules, the director of agriculture and the director of health shall consider any recommendations received from advisory boards or other entities representing the interests of retail food establishments and food service operations.

(B) The rules shall include provisions that do all of the following:

(1) Provide for calculations to be made according to fiscal years rather than licensing periods;

(2) Limit the direct costs that may be attributed to the use of sanitarians by establishing appropriate statewide averages that may not be exceeded;

(3) Limit the indirect costs that may be included in the calculation of fees to an amount that does not exceed thirty per cent of the cost of the licensing program;

(4) Provide for a proportionate reduction in the fees to be charged if a licensor included anticipated costs in the immediately preceding calculation of licensing fees and the total amount of the anticipated costs was not incurred;

(5) Provide for a proportionate reduction in the fees to be charged if it is discovered through an audit by the auditor of state or through any other means that the licensor has charged or is charging a licensing fee that exceeds the amount that should have been charged;

(6) Provide for a twenty per cent reduction in the fees to be charged when the reduction is imposed as a penalty under division (C) of section 3717.071 of the Revised Code;

(7) With regard to any fees charged for licensing vending machine locations, the rules shall prohibit a licensor from increasing fees by a percentage of increase over the previous year's fee that exceeds the percentage of increase in the consumer price index for all urban consumers (United States city average, all items), prepared by the United States department of labor, bureau of labor statistics, for the immediately preceding calendar year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-21-2001



Section 3717.071 - Forms for calculating licensing fees.

(A) The director of agriculture and director of health shall prescribe forms for use in calculating the licensing fees that may be charged under sections 3717.25 and 3717.45 of the Revised Code. Each licensor that charges licensing fees shall use the forms in calculating its costs according to the uniform methodologies established in rules adopted under section 3717.07 of the Revised Code.

(B)

(1) If the licensor is a board of health, the board shall submit the form to the director of agriculture in the case of fees being charged for retail food establishment licenses, and to the director of health in the case of fees being charged for food service operation licenses. The board shall submit the form to the appropriate director not later than the first day of the fiscal year in which the fees will apply. A form that is mailed to the director shall be considered to have been submitted on its postmark date.

(2) On receipt of a form from a board of health, the director of agriculture or director of health shall review the form to determine if the board has calculated its fees in accordance with the uniform methodologies. The director may request that the auditor of state conduct an audit of the board to determine if the fees it established are appropriate. The audit is in addition to the annual or biennial audit conducted pursuant to division (A) of section 117.11 of the Revised Code, and the cost of the audit is the responsibility of the board of health. If at any time the director of agriculture or director of health has reasonable cause to believe that a different audit of a board of health is in the public interest, the director may request that the auditor of state conduct the audit. If the audit is conducted, the cost of the audit is the responsibility of the board of health.

(C)

(1) If a board of health fails to submit the forms as required under division (B)(1) of this section and the failure has occurred not more than twice in the immediately preceding five-year period, the board is subject to the following penalties:

(a) If the form is late by one but not more than five working days, a fine of fifty dollars for each working day the form is late;

(b) If the form is late by six working days but not more than ten working days, a fine of one hundred dollars for each working day the form is late;

(c) If the form is late by more than ten working days, the board shall reduce by twenty per cent the fees it charges under section 3717.25 or 3717.45 of the Revised Code during the next succeeding fiscal year.

(2) If a board fails to submit the forms and the failure has occurred more than twice in the immediately preceding five-year period, the board shall reduce by twenty per cent the fees it charges under section 3717.25 or 3717.45 of the Revised Code during the next succeeding fiscal year.

(3) A board of health that is required to pay a fine or reduce its licensing fees shall not include any part of the cost of the penalty in the fees it charges under section 3717.25 or 3717.45 of the Revised Code or the fees it charges in operating any other licensing program.

Effective Date: 11-21-2001



Section 3717.08 - Director to promote food safety awareness and education.

(A) The director of agriculture and director of health shall strive to increase consumer confidence in the state's food supply by promoting food safety awareness and education. The efforts of the director of agriculture and director of health shall be made, when appropriate and available, through partnerships with representatives of retail food establishments, representatives of food service operations, and representatives of the academic community, including the Ohio state university extension service.

(B) As part of their promotion of food safety awareness, the director of agriculture and the director of health shall do the following:

(1) Develop training programs regarding the Ohio uniform food safety code. The directors may offer the training programs separately but shall coordinate the content of the programs to the greatest extent practicable. The training programs shall be made available to the employees of the department of agriculture, employees of the department of health, representatives of boards of health and the health officials employed by the boards, representatives of retail food establishments, and representatives of food service operations.

(2) Co-sponsor a biennial statewide food safety conference. Additional statewide food safety conferences may be held as considered appropriate by the director of agriculture and director of health.

Effective Date: 11-03-1999



Section 3717.09 - Certification in food protection.

In accordance with rules adopted under section 3717.51 of the Revised Code, the director of health shall approve courses of study for certification in food protection as it pertains to retail food establishments and as it pertains to food service operations. The director shall certify individuals in food protection who successfully complete a course of study approved under this section and meet all other certification requirements specified in rules adopted under section 3717.51 of the Revised Code.

Effective Date: 11-03-1999



Section 3717.10 - [Repealed].

Effective Date: 10-21-1997



Section 3717.11 - Board of health surveys.

(A) Each board of health shall be surveyed for the purpose of determining whether the board is qualified and has the capacity to administer and enforce this chapter and the rules adopted under it and to abide by the Ohio uniform food safety code. If the board licenses or proposes to license retail food establishments, the survey shall be conducted by the director of agriculture. If the board licenses or proposes to license food service operations, the survey shall be conducted by the director of health.

Each board shall be surveyed by each director at least once every three years. Surveys shall be conducted in accordance with rules adopted under sections 3717.33 and 3717.52 of the Revised Code, as applicable. The directors shall schedule and conduct their surveys in a manner that minimizes, to the extent practicable, intrusion on and inconvenience to the board.

If a survey demonstrates that the board is qualified and has the requisite capacity, the director conducting the survey shall approve the board as the licensor of retail food establishments or food service operations, whichever is being considered, for the district the board serves. If a survey demonstrates that a board is not qualified or does not have the requisite capacity, the director conducting the survey shall not approve the board as a licensor, or shall revoke the director's approval, whichever is appropriate. The board may appeal the decision to deny or revoke approval to the director taking the action. The appeal shall be conducted in accordance with rules adopted under section 3717.33 or 3717.52 of the Revised Code, as applicable.

If approval is denied or revoked, the director taking the action shall designate an alternative licensor for the health district served by the board. The alternative licensor shall be a board of health that is qualified and has the requisite capacity to serve as alternative licensor, except that if a qualified and capable board is not available from a health district within reasonable proximity, the director that denied or revoked the board's approval shall act as the alternative licensor.

(B) When the approval of a board is revoked, all valid licenses issued by that board for retail food establishments or food service operations, whichever have been affected, shall be treated as though issued by the alternative licensor. The licenses shall remain valid until scheduled to expire unless earlier suspended or revoked by the alternative licensor.

(C) All fees charged under section 3717.25 or 3717.45 of the Revised Code that have not been expended by a board that has had its approval revoked shall be transferred to the alternative licensor. A board of health acting as alternative licensor shall deposit the fees into a special fund it establishes for receipt of funds pertaining to the district for which it is acting as licensor. If the director of agriculture is acting as licensor, the director shall deposit the fees in the food safety fund created in section 915.24 of the Revised Code. If the director of health is acting as licensor, the director shall deposit the fees in the general operations fund created in section 3701.83 of the Revised Code. All subsequent fees charged in the district by the alternative licensor shall be deposited in the same manner. Moneys deposited under this division shall be used solely for the administration and enforcement of this chapter and the rules adopted under it in the district for which the alternative licensor is acting as licensor.

(D)

(1) A board that has had its approval to act as a licensor revoked may submit a request to the director who revoked the approval to be reinstated as a licensor. The request shall be in writing and shall specify the corrective measures the board has taken and a proposed plan of action to remedy any remaining causes of the revocation. The director may reinstate the board as a licensor if all of the following occur:

(a) The board pays or arranges to pay the alternative licensor or director, as applicable, for costs incurred in acting as licensor for the district and in transferring responsibility for the district to the board, if those costs exceed the moneys available under division (C) of this section for the district;

(b) The board corrects all causes of the revocation;

(c) The alternative licensor consents to the reinstatement.

(2) The reinstatement of a board as a licensor shall be conducted in accordance with procedures established in rules adopted under this chapter by the director who revoked the approval.

Effective Date: 11-21-2001



Section 3717.111 - Board of health may withdraw as licensor.

(A) A board of health acting as a licensor of retail food establishments or food service operations may withdraw from serving as licensor of either or both. Before withdrawing as licensor, the board shall provide written notice of its intent to withdraw. If the withdrawal applies to the licensing of retail food establishments, the board shall provide the notice to the director of agriculture. If the withdrawal applies to the licensing of food service operations, the board shall provide the notice to the director of health. On receipt of the notice, the responsible director shall designate an alternative licensor for the health district served by the board. The alternative licensor shall be a board of health that is qualified and has the requisite capacity to serve as alternative licensor, except that if a qualified and capable board is not available from a health district within reasonable proximity, the director of agriculture or director of health, as appropriate, shall act as the alternative licensor.

(B) When a board withdraws as licensor, all valid licenses issued by that board for retail food establishments or food service operations, whichever have been affected, shall be treated as though issued by the alternative licensor. The licenses shall remain valid until scheduled to expire unless earlier suspended or revoked by the alternative licensor.

(C) All fees charged under section 3717.25 or 3717.45 of the Revised Code that have not been expended by a board that has withdrawn as licensor shall be transferred to the alternative licensor. A board of health acting as alternative licensor shall deposit the fees into a special fund it establishes for receipt of funds pertaining to the district for which it is acting as licensor. If the director of agriculture is acting as licensor, the director shall deposit the fees in the food safety fund created in section 915.24 of the Revised Code. If the director of health is acting as licensor, the director shall deposit the fees in the general operations fund created in section 3701.83 of the Revised Code. All subsequent fees charged in the district by the alternative licensor shall be deposited in the same manner. Moneys deposited under this division shall be used solely for the administration and enforcement of this chapter and the rules adopted under it in the district for which the alternative licensor is acting as licensor.

Effective Date: 11-21-2001



Section 3717.12 - Jurisdiction change - licenses to remain valid.

If all or part of the territory within a health district becomes subject to the jurisdiction of a different board of health, all valid retail food establishment or food service operation licenses issued by the original board of health shall be treated as though issued by the board of health with jurisdiction over the territory and shall remain valid until scheduled to expire unless earlier suspended or revoked by the board under this chapter.

Effective Date: 11-03-1999



Section 3717.13 - Contracts to conduct inspections and assist licensor by performing routine services.

A licensor may employ or enter into contracts with qualified persons and government entities to conduct inspections and to assist the licensor by performing routine services in the administration and enforcement of this chapter and the rules adopted under it.

Effective Date: 11-03-1999



Section 3717.14, 3717.15 - [Repealed].

Effective Date: 06-20-1994



Section 3717.16 to 3717.18 - [Repealed].

Effective Date: 10-21-1997



Section 3717.19 - [Repealed].

Effective Date: 06-20-1994



Section 3717.20 - [Repealed].

Effective Date: 10-21-1997



Section 3717.21 - License required for retail food establishments - separate licenses.

Except as provided in section 3717.22 of the Revised Code, no person or government entity shall operate a retail food establishment without a license. A separate license is required for each retail food establishment that a person or government entity operates.

No person or government entity shall fail to comply with any other requirement of this chapter applicable to retail food establishments.

Effective Date: 02-01-2001



Section 3717.22 - Excluded operations and entities.

(A) The following are not retail food establishments:

(1) A food service operation licensed under this chapter, including a food service operation that provides the services of a retail food establishment pursuant to an endorsement issued under section 3717.44 of the Revised Code;

(2) An entity exempt under divisions (B)(1) to (9) or (11) to (13) of section 3717.42 of the Revised Code from the requirement to be licensed as a food service operation and an entity exempt under division (B)(10) of that section if the entity is regulated by the department of agriculture as a food processing establishment under section 3715.021 of the Revised Code;

(3) A business or that portion of a business that is regulated by the federal government or the department of agriculture as a food manufacturing or food processing business, including a business or that portion of a business regulated by the department of agriculture under Chapter 911., 913., 915., 917., 918., or 925. of the Revised Code.

(B) All of the following are exempt from the requirement to be licensed as a retail food establishment:

(1) An establishment with commercially prepackaged foods that are not potentially hazardous and contained in displays, the total space of which equals less than two hundred cubic feet;

(2) A person at a farmers market that is registered with the director of agriculture pursuant to section 3717.221 of the Revised Code that offers for sale only one or more of the following:

(a) Fresh unprocessed fruits or vegetables;

(b) Products of a cottage food production operation;

(c) Maple syrup, sorghum, or honey that is produced by a maple syrup or sorghum producer or beekeeper described in division (A) of section 3715.021 of the Revised Code;

(d) Commercially prepackaged food that is not potentially hazardous, on the condition that the food is contained in displays, the total space of which equals less than one hundred cubic feet on the premises where the person conducts business at the farmers market.

(3) A person who offers for sale at a roadside stand only fresh fruits and fresh vegetables that are unprocessed;

(4) A nonprofit organization exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, that raises funds by selling foods and that, if required to be licensed, would be classified as risk level one in accordance with rules establishing licensing categories for retail food establishments adopted under section 3717.33 of the Revised Code, if the sales occur inside a building and are for not more than seven consecutive days or more than fifty-two separate days during a licensing period. This exemption extends to any individual or group raising all of its funds during the time periods specified in division (B)(4) of this section for the benefit of the nonprofit organization by selling foods under the same conditions.

(5) An establishment that offers food contained in displays of less than five hundred square feet, and if required to be licensed would be classified as risk level one pursuant to rules establishing licensing categories for retail food establishments adopted under section 3717.33 of the Revised Code, on the condition that the establishment offers the food for sale at retail not more than six months in each calendar year;

(6) A cottage food production operation, on the condition that the operation offers its products directly to the consumer from the site where the products are produced;

(7) A maple syrup and sorghum processor and beekeeper described in division (A) of section 3715.021 of the Revised Code, on the condition that the processor or beekeeper offers only maple syrup, sorghum, or honey directly to the consumer from the site where those products are processed;

(8) A person who annually maintains five hundred or fewer birds, on the condition that the person offers the eggs from those birds directly to the consumer from the location where the eggs are produced or at a farm product auction to which division (B)(11) of this section applies;

(9) A person who annually raises and slaughters one thousand or fewer chickens, on the condition that the person offers dressed chickens directly to the consumer from the location where the chickens are raised and slaughtered or at a farm product auction to which division (B)(11) of this section applies;

(10) A person who raises, slaughters, and processes the meat of nonamenable species described in divisions (A) and (B) of section 918.12 of the Revised Code, on the condition that the person offers the meat directly to the consumer from the location where the meat is processed or at a farm product auction to which division (B)(11) of this section applies;

(11) A farm product auction, on the condition that it is registered with the director pursuant to section 3717.221 of the Revised Code that offers for sale at the farm product auction only one or more of the following:

(a) The products described in divisions (B)(8) to (10) of this section that are produced, raised, slaughtered, or processed, as appropriate, by persons described in divisions (B)(8) to (10) of this section;

(b) Fresh unprocessed fruits or vegetables;

(c) Products of a cottage food production operation;

(d) Maple syrup, sorghum, or honey that is produced by a maple syrup or sorghum producer or beekeeper described in division (A) of section 3715.021 of the Revised Code.

(12) An establishment that, with respect to offering food for sale, offers only alcoholic beverages or prepackaged beverages that are not potentially hazardous;

(13) An establishment that, with respect to offering food for sale, offers only alcoholic beverages, prepackaged beverages that are not potentially hazardous, or commercially prepackaged food that is not potentially hazardous, on the condition that the commercially prepackaged food is contained in displays, the total space of which equals less than two hundred cubic feet on the premises of the establishment;

(14) An establishment that, with respect to offering food for sale, offers only fountain beverages that are not potentially hazardous;

(15) A person who offers for sale only one or more of the following foods at a festival or celebration, on the condition that the festival or celebration is organized by a political subdivision of the state and lasts for a period not longer than seven consecutive days:

(a) Fresh unprocessed fruits or vegetables;

(b) Products of a cottage food production operation;

(c) Maple syrup, sorghum, or honey if produced by a maple syrup or sorghum processor or beekeeper as described in division (A) of section 3715.021 of the Revised Code;

(d) Commercially prepackaged food that is not potentially hazardous, on the condition that the food is contained in displays, the total space of which equals less than one hundred cubic feet;

(e) Fruit butter produced at the festival or celebration and sold from the production site.

(16) A farm market on the condition that it is registered with the director pursuant to section 3717.221 of the Revised Code that offers for sale at the farm market only one or more of the following:

(a) Fresh unprocessed fruits or vegetables;

(b) Products of a cottage food production operation;

(c) Maple syrup, sorghum, or honey that is produced by a maple syrup or sorghum producer or beekeeper described in division (A) of section 3715.021 of the Revised Code;

(d) Commercially prepackaged food that is not potentially hazardous, on the condition that the food is contained in displays, the total space of which equals less than one hundred cubic feet on the premises where the person conducts business at the farm market;

(e) Cider and other juices manufactured on site at the farm market;

(f) The products or items described in divisions (B)(8) to (10) of this section, on the condition that those products or items were produced by the person offering to sell them, and further conditioned that, with respect to eggs offered, the person offering to sell them annually maintains five hundred or fewer birds, and with respect to dressed chickens offered, the person annually raises and slaughters one thousand or fewer chickens.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 11-21-2001



Section 3717.221 - Voluntary registration of farm market, farmers market, or farm product auction.

(A) Any of the following may register with the director of agriculture:

(1) A farm market, which is a location where a producer offers fruits, vegetables, and other items for sale;

(2) A farmers market, which is a location where producers congregate to offer fruits, vegetables, and other items for sale;

(3) A farm product auction, which is a location where agricultural products, including food products, are offered for sale at auction.

(B) The director shall inspect each farm market, farmers market, and farm product auction that registers under this section. Inspections shall occur at a frequency considered appropriate by the director and shall be conducted in accordance with sanitation standards established in rules adopted under this section.

(C) The director shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to administer this section.

Effective Date: 11-21-2001



Section 3717.23 - Applying for license or renewal of license.

(A) Each person or government entity seeking a retail food establishment license or the renewal of a license shall apply to the appropriate licensor on a form provided by the licensor. A licensor shall use a form prescribed and furnished to the licensor by the director of agriculture or a form prescribed by the licensor that has been approved by the director. The applicant shall include with the application all information necessary for the licensor to process the application, as requested by the licensor.

An application for a retail food establishment license, other than an application for a mobile retail food establishment license, shall be submitted to the licensor for the health district in which the retail food establishment is located. An application for a mobile retail food establishment license shall be submitted to the licensor for the health district in which the applicant's business headquarters are located, or, if the headquarters are located outside this state, to the licensor for the district where the applicant will first operate in this state.

(B) The licensor shall review all applications received. The licensor shall issue a license for a new retail food establishment when the applicant submits a complete application and the licensor determines that the applicant meets all other requirements of this chapter and the rules adopted under it for receiving the license. The licensor shall issue a renewed license on receipt of a complete renewal application.

The licensor shall issue licenses for retail food establishments on forms prescribed and furnished by the director of agriculture. If the license is for a mobile retail food establishment, the licensor shall post the establishment's layout, equipment, and items to be sold on the back of the license.

A mobile retail food establishment license issued by one licensor shall be recognized by all other licensors in this state.

(C)

(1) A retail food establishment license expires at the end of the licensing period for which the license is issued, except as follows:

(a) A license issued to a new retail food establishment after the first day of December does not expire until the end of the licensing period next succeeding issuance of the license.

(b) A temporary retail food establishment license expires at the end of the period for which it is issued.

(2) All retail food establishment licenses remain valid until scheduled to expire unless earlier suspended or revoked under section 3717.29 or 3717.30 of the Revised Code.

(D) A retail food establishment license may be renewed, except that a temporary retail food establishment license is not renewable. A person or government entity seeking license renewal shall submit an application for renewal to the licensor not later than the first day of March, except in the case of a mobile or seasonal retail food establishment, when the renewal application shall be submitted before commencing operation in a new licensing period. A licensor may renew a license prior to the first day of March or the first day of operation in a new licensing period, but not before the first day of February immediately preceding the licensing period for which the license is being renewed.

If a person or government entity does not file a renewal application with the licensor postmarked on or before the first day of March or, in the case of a mobile or seasonal retail food establishment, the first day of operation in a new licensing period, the licensor shall assess a penalty if the licensor charges a license renewal fee. The amount of the penalty shall be twenty-five per cent of the fee charged for renewing the license. If an applicant is subject to a penalty, the licensor shall not renew the license until the applicant pays the penalty.

(E)

(1) A licensor may issue not more than ten temporary retail food establishment licenses per licensing period to the same person or government entity to operate at different events within the licensor's jurisdiction. For each particular event, a licensor may issue only one temporary retail food establishment license to the same person or government entity.

(2) A licensor may issue a temporary retail food establishment license to operate for more than five consecutive days if both of the following apply:

(a) The establishment will be operated at an event organized by a county agricultural society or independent agricultural society organized under Chapter 1711. of the Revised Code.

(b) The person who will receive the license is a resident of the county or one of the counties for which the agricultural society was organized.

(3) A person may be granted only one temporary retail food establishment license per licensing period pursuant to division (E)(2) of this section.

(F) The licensor may place restrictions or conditions on a retail food establishment license, based on the equipment or facilities of the establishment, limiting the types of food that may be stored, processed, prepared, manufactured, or otherwise held or handled for retail sale. Limitations pertaining to a mobile retail food establishment shall be posted on the back of the license.

(G) The person or government entity holding a license for a retail food establishment shall display the license for that retail food establishment at all times at the licensed location.

(H) With the assistance of the department of agriculture, the licensor, to the extent practicable, shall computerize the process for licensing retail food establishments.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-21-2001



Section 3717.24 - License endorsement to provide food service operation services.

(A) The person or government entity holding a license for a retail food establishment may provide the services of a food service operation within the retail food establishment without obtaining a food service operation license if the person or entity has received from the licensor of retail food establishments an endorsement to provide the services of a food service operation.

(B) When the activities of a retail food establishment and a food service operation are carried on within the same facility by the same person or government entity, the determination of whether the person or entity must be licensed as a retail food establishment or food service operation shall be made according to the primary business of the person or entity. If the primary business is that of a retail food establishment, the person or entity shall be licensed as a retail food establishment operation with an endorsement from the licensor issued under this section to provide the services of a food service operation. If the primary business is that of a food service operation, the person or entity shall be licensed as a food service operation and is subject to the endorsement provisions of section 3717.44 of the Revised Code.

The licensor of retail food establishments and food service operations for the area in which a facility is located shall make the determination of whether the primary business carried on within a facility is that of a retail food establishment or food service operation. If the licensor of retail food establishments for the area is not the same as the licensor of food service operations, the determination shall be made jointly by both licensors. Each determination shall be made according to criteria specified in the Ohio uniform food safety code.

(C) A request to have a retail food establishment license include an endorsement may be submitted with an application for issuance or renewal of a retail food establishment or may be submitted separately. Procedures for making separate requests shall be the same as the license application procedures established under section 3717.23 of the Revised Code.

An endorsement may be suspended or revoked in the same manner as a license may be suspended or revoked under section 3717.29 or 3717.30 of the Revised Code. The suspension or revocation of an endorsement does not affect the retail food establishment license that includes the endorsement. If the retail food establishment license is suspended or revoked, the endorsement included on the license is also suspended or revoked.

(D) If a food service operation is operated within a retail food establishment by a person or government entity other than the person or entity holding the license to operate the retail food establishment, the food service operation may not be operated under an endorsement issued under this section. The operation shall be licensed as a separate food service operation.

Effective Date: 02-01-2001



Section 3717.25 - Fees.

(A) A licensor may charge fees for issuing and renewing retail food establishment licenses. Any licensing fee charged shall be used solely for the administration and enforcement of the provisions of this chapter and the rules adopted under it applicable to retail food establishments.

Any licensing fee charged under this section shall be based on the licensor's costs of regulating retail food establishments, as determined according to the uniform methodologies established under section 3717.07 of the Revised Code. If the licensor is a board of health, a fee may be disapproved by the district advisory council in the case of a general health district or the legislative authority of the city in the case of a city health district. A disapproved fee shall not be charged by the board of health.

Except when a licensing fee is established as an emergency measure, the licensor shall hold a public hearing regarding the proposed fee. At least twenty days prior to holding a public hearing, the licensor shall give written notice of the hearing to each person or government entity holding a retail food establishment license that may be affected by the proposed fee. The notice shall be mailed to the last known address of the licensee and shall specify the date, time, and place of the hearing and the amount of the proposed fee. On request, the licensor shall provide the completed uniform methodology used in the calculation of the licensor's costs and the proposed fee.

(B) In addition to licensing fees, a licensor may charge fees for any of the following:

(1) Review of facility layout and equipment specifications pertaining to retail food establishments, other than mobile and temporary retail food establishments;

(2) Any necessary collection and bacteriological examination of samples from retail food establishments or similar services specified in rules adopted under this chapter by the director of agriculture;

(3) Attendance at a course of study offered by the licensor in food protection as it pertains to retail food establishments, if the course is approved under section 3717.09 of the Revised Code.

(C)

(1) The director may determine by rule an amount to be collected from applicants for retail food establishment licenses for use by the director in administering and enforcing the provisions of this chapter and the rules adopted under it applicable to retail food establishments. Licensors shall collect the amount prior to issuing an applicant's new or renewed license. If a licensing fee is charged under this section, the licensor shall collect the amount at the same time the fee is collected. Licensors are not required to provide notice or hold public hearings regarding amounts to be collected .

(2) A licensor shall certify the amount collected under division (C)(1) of this section and transmit the amount to the treasurer of state according to the following schedule:

(a) For amounts received by the licensor on or after the first day of January but not later than the thirty-first day of March, transmit the amounts not later than the fifteenth day of May;

(b) For amounts received by the licensor on or after the first day of April but not later than the thirtieth day of June, transmit the amounts not later than the fifteenth day of August;

(c) For amounts received by the licensor on or after the first day of July but not later than the thirtieth day of September, transmit the amounts not later than the fifteenth day of November;

(d) For amounts received by the licensor on or after the first day of October but not later than the thirty-first day of December, transmit the amounts not later than the fifteenth day of February of the following year.

(3) All amounts received under division (C)(2) of this section shall be deposited into the food safety fund created in section 915.24 of the Revised Code. The director shall use the amounts solely for the administration and enforcement of the provisions of this chapter and the rules adopted under it applicable to retail food establishments.

(4) When adopting rules regarding the amounts collected under division (C)(1) of this section, the director shall make available during the rule making process the current and projected expenses of administering and enforcing the provisions of this chapter and the rules adopted under it applicable to retail food establishments and the total of all amounts that have been deposited in the food safety fund pursuant to division (C)(3) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-21-2001



Section 3717.26 - Transfer of license.

(A) A licensor may transfer a retail food establishment license under either of the following circumstances:

(1) The sale or disposition of the retail food establishment;

(2) The relocation of the retail food establishment.

(B) A person or government entity may request to receive a retail food establishment license by transfer. A licensor may transfer a license only on determining that the person or government entity requesting the transfer is in compliance with the provisions of this chapter and the rules adopted under it applicable to retail food establishments. In the case of the sale or disposition of a retail food establishment, the licensor may transfer a license only if the licensee consents to the transfer. A licensor may not transfer a license more than once in a licensing period. A license for a temporary retail food establishment is not transferable.

Effective Date: 11-03-1999



Section 3717.27 - Inspections.

(A) All inspections of retail food establishments conducted by a licensor under this chapter shall be conducted according to the procedures and schedule of frequency specified in rules adopted under section 3717.33 of the Revised Code. An inspection may be performed only by an individual registered as a sanitarian or sanitarian-in-training under Chapter 4736. of the Revised Code. Each inspection shall be recorded on a form prescribed and furnished by the director of agriculture or a form approved by the director that has been prescribed by a board of health acting as licensor. With the assistance of the director, a board acting as licensor, to the extent practicable, shall computerize the inspection process and standardize the manner in which its inspections are conducted.

(B) A person or government entity holding a retail food establishment license shall permit the licensor to inspect the retail food establishment for purposes of determining compliance with this chapter and the rules adopted under it or investigating a complaint concerning the establishment. On request of the licensor, the license holder shall permit the licensor to examine the records of the retail food establishment to obtain information about the purchase, receipt, or use of food, supplies, and equipment.

A licensor may inspect any mobile retail food establishment being operated within the licensor's district. If an inspection of a mobile retail food establishment is conducted by a licensor other than the licensor that issued the license for the establishment, a report of the inspection shall be sent to the issuing licensor. The issuing licensor may use the inspection report to suspend or revoke the license under section 3717.29 or 3717.30 of the Revised Code.

(C) An inspection may include the following:

(1) An investigation to determine the identity and source of a particular food;

(2) Removal from use of any equipment, utensils, hand tools, or parts of facilities found to be maintained in a condition that presents a clear and present danger to the public health.

Effective Date: 11-21-2001



Section 3717.28 - Confidentiality of information.

Trade secrets and other forms of information that under this chapter are required to be furnished to or are procured by a licensor of retail food establishments shall be for the exclusive use and information of the licensor in the discharge of the licensor's official duties. The information shall not be open to the public or used in any action or proceeding in any court. If the licensor is a board of health, the board may share the information with the director of agriculture and director of health if the licensor is the director of agriculture, the director may share the information with the director of health.

The licensor shall maintain the confidentiality of the information, except that the information may be consolidated in statistical tables and published by the licensor in statistical form for the use and information of state and local agencies and the public, if the statistics do not disclose details about a particular person or government entity that provided information to the licensor. An individual employed by the licensor or assisting the licensor in the administration of the retail food establishment licensing requirements of this chapter shall not willfully divulge any information that is confidential under this section to any person or government entity other than the licensor or the individual's superior.

Effective Date: 11-03-1999



Section 3717.29 - Board of health may suspend or revoke retail food establishment license.

(A) This section applies when the licensor of retail food establishments is a board of health.

(B) A board of health may suspend or revoke a retail food establishment license on determining that the license holder is in violation of any requirement of this chapter or the rules adopted under it applicable to retail food establishments, including a violation evidenced by documented failure to maintain sanitary conditions within the establishment.

(C)

(1) Except in the case of a violation that presents a clear and present danger to the public health, before initiating action to suspend or revoke a retail food establishment license, the board shall give the license holder written notice specifying each violation and a reasonable time within which the license holder must correct each violation to avoid suspension or revocation of the license. The board may extend the time specified in the notice for correcting a violation if the license holder is making a good faith effort to correct it.

If the license holder fails to correct the violation in the time granted by the board, the board may initiate action to suspend or revoke the retail food establishment license by giving the license holder written notice of the proposed suspension or revocation. The board shall include in the notice a description of the procedure for appealing the proposed suspension or revocation. The license holder may appeal the proposed suspension or revocation by giving written notice to the board. The license holder shall specify in the notice whether a hearing is requested. The appeal shall be conducted in accordance with division (C)(3) of this section.

A health commissioner or other person employed by the board, if the health commissioner or person is authorized by the board to take the action, may take any action that the board may take under division (C)(1) of this section.

(2) If a board initiates actions to revoke or, except in the case of a violation that presents a clear and present danger to the public health, to suspend a retail food establishment license, the board shall determine whether to revoke or suspend the license by a majority vote of the board members who are present at a meeting at which there is a quorum.

If the board decides to revoke or suspend the license, the board shall issue a formal written order revoking or suspending the license.

(3) An appeal made under division (C)(1) of this section shall be conducted in accordance with procedures established in rules adopted by the director of agriculture under section 3717.33 of the Revised Code. If a license holder requests a hearing, the board shall hold the hearing before issuing an order under division (C)(2) of this section but may hold the hearing at the same meeting at which issuance of the order is considered.

(D)

(1) On determining that a license holder is in violation of any requirement of this chapter or the rules adopted under it applicable to retail food establishments and that the violation presents a clear and present danger to the public health, the board may suspend the retail food establishment license without giving written notice or affording the license holder the opportunity to correct the violation. If the license holder is operating a mobile retail food establishment, either the licensor that issued the license or the licensor for the health district in which the establishment is being operated may suspend the license.

A suspension under division (D)(1) of this section takes effect immediately and remains in effect until the board rescinds the suspension. When a mobile retail food establishment license is suspended under this division, the licensor that suspended the license shall hold the license until the suspension is lifted and the licensor receives from the license holder written notice of the next location at which the license holder proposes to operate the retail food establishment.

After suspending a license under division (D)(1) of this section, the licensor shall give the license holder written notice of the procedure for appealing the suspension. The license holder may appeal the suspension by giving written notice to the board and specifying in the notice whether a hearing is requested. The appeal shall be conducted in accordance with division (D)(2) of this section.

A health commissioner, if authorized by the board to take the action, may take any action that may be taken by the board under division (D)(1) of this section. A health commissioner who suspends a license under this authority, on determining that there is no longer a clear and present danger to the public health, may rescind the suspension without consulting the board.

(2) If the license holder appeals a suspension under division (D)(1) of this section, the board shall determine whether the clear and present danger to the public health continues to exist by majority vote of the board members who are present at a meeting at which there is a quorum.

If the board determines that there is no longer a clear and present danger to the public health, the board shall rescind the suspension. If the board determines that the clear and present danger continues to exist, the board shall issue an order continuing the suspension.

(3) An appeal requested under division (D)(1) of this section shall be conducted in accordance with procedures established in rules adopted by the director of agriculture under section 3717.33 of the Revised Code. If the license holder requests a hearing, the board shall hold the hearing not later than two business days after the board receives the request. The board shall hold the hearing before issuing an order under division (D)(2) of this section but may conduct the hearing at the same meeting at which issuance of the order is considered. In the case of a suspension of a mobile retail food establishment, the appeal shall be made to the licensor that suspended the license.

(E) A license holder may appeal an order issued under division (C) or (D) of this section to the common pleas court of the county in which the licensor is located.

Effective Date: 11-21-2001



Section 3717.30 - Director of agriculture may suspend or revoke retail food establishment license.

(A) This section applies when the licensor of retail food establishments is the director of agriculture.

(B) The director of agriculture may suspend or revoke a retail food establishment license on determining that a license holder is in violation of the provisions of this chapter or the rules adopted under it pertaining to retail food establishments, including a violation evidenced by documented failure to maintain sanitary conditions within the establishment. Except as provided in division (C)(9) of this section, the suspension or revocation of a license is not effective until the license holder is given written notice of the violation, a reasonable amount of time to correct the violation, and an opportunity for a hearing.

(C) All actions and proceedings undertaken pursuant to this section shall comply with Chapter 119. of the Revised Code, except as follows:

(1) The location of any adjudicatory hearing that the license holder requests shall be the director's offices in Licking county.

(2) The director shall notify a license holder by certified mail or personal delivery that the license holder is conditionally entitled to a hearing. The director shall specify in the notice that, in order to obtain a hearing, the license holder must request the hearing not later than ten days after the date of receipt of the notice.

(3) If the license holder requests a hearing, the date set for the hearing shall be not later than ten days after the date on which the director receives the request, unless the director and the license holder agree otherwise.

(4) The director shall not postpone or continue an adjudication hearing without the consent of the license holder. If the license holder requests a postponement or continuation of an adjudication hearing, the director shall not grant it unless the license holder demonstrates that an extreme hardship will be incurred in holding the adjudication hearing on that hearing date. If the director grants a postponement or continuation on the grounds of extreme hardship, the record shall document the nature and cause of the extreme hardship.

(5) In lieu of having a hearing and upon the license holder's written request to the director, the license holder may submit to the director, not later than the date of the hearing set pursuant to division (C)(3) of this section, documents, papers, and other written evidence to support the license holder's claim.

(6) If the director appoints a referee or examiner to conduct the hearing, the following apply:

(a) A copy of the written adjudication report and recommendations of the referee or examiner shall be served by certified mail upon the director and the license holder not later than three business days following the conclusion of the hearing.

(b) Not later than three business days after receipt of the report and recommendations, the license holder may file with the director written objections to the report and recommendations.

(c) The director shall consider the objections submitted by the license holder before approving, modifying, or disapproving the report and recommendations. The director shall serve the director's order upon the license holder by certified mail not later than six business days after receiving the report and recommendations.

(7) If the director conducts the hearing, the director shall serve the director's decision by certified mail upon the license holder not later than three business days following the close of the hearing.

(8) If no hearing is held, the director shall issue an order by certified mail to the license holder not later than three business days following the last date possible for a hearing, based on the record that is available.

(9) If the director determines that an emergency exists that presents a clear and present danger to the public health, the director may suspend a license, effective without a hearing. Thereafter, without delay, the director shall afford the license holder an opportunity for hearing. On determining that there is no longer a clear and present danger to the public health, the director may rescind the suspension without a hearing.

Effective Date: 11-03-1999



Section 3717.31 - Prosecution and other remedies when board of health is licensor.

(A) This section applies when the licensor of retail food establishments is a board of health.

As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) At the request of the board of health, the prosecutor with jurisdiction in the area where a person allegedly has violated section 3717.21 of the Revised Code shall commence a criminal prosecution against the person.

At the request of a board of health, the director of agriculture shall provide enforcement support to assist in the prosecution of a person who is not in compliance with the provisions of this chapter and the rules adopted under it applicable to retail food establishments. Requests shall be made and assistance shall be provided in accordance with rules adopted by the director of agriculture under section 3717.33 of the Revised Code.

(C) At the request of the board of health, the prosecutor with jurisdiction in the area where a person or government entity allegedly has failed to comply with a requirement of this chapter or the rules adopted under it applicable to retail food establishments shall commence in common pleas court an action requesting the issuance of a temporary restraining order or a preliminary or permanent injunction or a mandamus action regarding the act of noncompliance. The court may grant the appropriate relief if it is shown that the respondent failed to comply with the requirement.

Notwithstanding the penalties established in section 2705.05 of the Revised Code, a person or government entity found to be in contempt of court for failing to comply with a restraining order, injunction, or writ of mandamus issued pursuant to this division shall be fined not more than one thousand dollars for each offense. Each day the noncompliance continues is a separate offense.

(D) Fifty per cent of all fines collected under this section shall be deposited in an appropriate fund created for the board's use in administering the provisions of this chapter and the rules adopted under it applicable to retail food establishments. The remaining fifty per cent shall be credited to the general fund of the political subdivision in which the case is prosecuted.

(E) The remedies available under this section are in addition to any other remedies available under the law.

Effective Date: 11-03-1999



Section 3717.32 - Injunction.

(A) This section applies when the licensor of retail food establishments is the director of agriculture.

(B) In addition to other remedies provided by law and irrespective of whether an adequate remedy at law exists, the director of agriculture may apply to the court of common pleas for a temporary or permanent injunction or other appropriate relief concerning the violation of a provision of this chapter or the rules adopted under it pertaining to retail food establishments. Application shall be made to the court in the county in which the violation occurs.

Notwithstanding the penalties established in section 2705.05 of the Revised Code, a person or government entity found to be in contempt of court for failing to comply with an injunction or other relief issued pursuant to this division shall be fined not more than one thousand dollars. Each day the noncompliance continues is a separate offense.

(C) Fifty per cent of all fines collected under this section shall be deposited into the state treasury to the credit of the food safety fund created in section 915.24 of the Revised Code. The remaining fifty per cent shall be credited to the general fund of the political subdivision in which the case is prosecuted.

Effective Date: 11-03-1999



Section 3717.33 - Rules.

Pursuant to section 3717.04 of the Revised Code, the director of agriculture shall adopt rules regarding the following:

(A) Licensing categories for retail food establishments and licensing requirements for each category, including appropriate practices for the activities performed by a retail food establishment;

(B) Standards for collection of food samples from retail food establishments for purposes of identifying adulteration and misbranding;

(C) Records to be generated and maintained by licensed retail food establishments;

(D) Appeals of proposed suspensions and revocations of retail food establishment licenses and appeals of suspensions of licenses issued for violations presenting a clear and present danger to the public health;

(E) Standards and procedures, including a schedule of frequency, for conducting inspections of retail food establishments;

(F) Standards and procedures for determining during an inspection whether articles should be removed from use because of a clear and present danger to the public health;

(G) Standards and procedures for conducting investigations of complaints pertaining to retail food establishments;

(H) Surveys conducted by the director to determine whether boards of health are qualified and have the capacity to administer and enforce the provisions of this chapter and the rules adopted under it applicable to retail food establishments and to abide by the Ohio uniform food safety code;

(I) Reinstatement of a board of health as a licensor after the director has revoked the approval of the board;

(J) Procedures for resolving disputes between licensors and the holders of licenses for retail food establishments;

(K) Procedures for providing enforcement support to a board of health requesting assistance in the prosecution of a person for a violation of the provisions of this chapter applicable to retail food establishments;

(L) Any other matter the director considers relevant to the administration and enforcement of the provisions of this chapter applicable to retail food establishments.

Effective Date: 11-03-1999



Section 3717.34, 3717.35 - [Repealed].

Effective Date: 10-21-1997



Section 3717.36 - [Repealed].

Effective Date: 06-10-1968



Section 3717.37 - [Repealed].

Effective Date: 10-21-1997



Section 3717.38, 3717.39 - [Repealed].

Effective Date: 06-20-1994



Section 3717.40 - [Repealed].

Effective Date: 10-21-1997



Section 3717.41 - License required for food service operation - separate licenses.

Except as provided in section 3717.42 of the Revised Code, no person or government entity shall operate a food service operation without a license. A separate license is required for each food service operation a person or government entity operates.

No person or government entity shall fail to comply with any other requirement of this chapter applicable to food service operations.

Effective Date: 11-03-1999



Section 3717.42 - Exclusions - exemptions from license requirement.

(A) The following are not food service operations:

(1) A retail food establishment licensed under this chapter, including a retail food establishment that provides the services of a food service operation pursuant to an endorsement issued under section 3717.24 of the Revised Code;

(2) An entity exempt from the requirement to be licensed as a retail food establishment under division (B) of section 3717.22 of the Revised Code;

(3) A business or that portion of a business that is regulated by the federal government or the department of agriculture as a food manufacturing or food processing business, including a business or that portion of a business regulated by the department of agriculture under Chapter 911., 913., 915., 917., 918., or 925. of the Revised Code.

(B) All of the following are exempt from the requirement to be licensed as a food service operation:

(1) A private home in which individuals related by blood, marriage, or law reside and in which the food that is prepared or served is intended only for those individuals and their nonpaying guests;

(2) A private home operated as a bed-and-breakfast that prepares and offers food to guests, if the home is owner-occupied, the number of available guest bedrooms does not exceed six, breakfast is the only meal offered, and the number of guests served does not exceed sixteen;

(3) A stand operated on the premises of a private home by one or more children under the age of twelve, if the food served is not potentially hazardous;

(4) A residential facility that accommodates not more than sixteen residents; is licensed, certified, registered, or otherwise regulated by the federal government or by the state or a political subdivision of the state; and prepares food for or serves food to only the residents of the facility, the staff of the facility, and any nonpaying guests of residents or staff;

(5) A church, school, fraternal or veterans' organization, volunteer fire organization, or volunteer emergency medical service organization preparing or serving food intended for individual portion service on its premises for not more than seven consecutive days or not more than fifty-two separate days during a licensing period. This exemption extends to any individual or group raising all of its funds during the time periods specified in division (B)(5) of this section for the benefit of the church, school, or organization by preparing or serving food intended for individual portion service under the same conditions.

(6) A common carrier that prepares or serves food, if the carrier is regulated by the federal government;

(7) A food service operation serving thirteen or fewer individuals daily;

(8) A type A or type B family day-care home, as defined in section 5104.01 of the Revised Code, that prepares or serves food for the children receiving day-care;

(9) A vending machine location where the only foods dispensed are foods from one or both of the following categories:

(a) Prepackaged foods that are not potentially hazardous;

(b) Nuts, panned or wrapped bulk chewing gum, or panned or wrapped bulk candies.

(10) A place servicing the vending machines at a vending machine location described in division (B)(9) of this section;

(11) A commissary servicing vending machines that dispense only milk, milk products, or frozen desserts that are under a state or federal inspection and analysis program;

(12) A "controlled location vending machine location," which means a vending machine location at which all of the following apply:

(a) The vending machines dispense only foods that are not potentially hazardous;

(b) The machines are designed to be filled and maintained in a sanitary manner by untrained persons;

(c) Minimal protection is necessary to ensure against contamination of food and equipment.

(13) A private home that prepares and offers food to guests, if the home is owner-occupied, meals are served on the premises of that home, the number of meals served does not exceed one hundred fifteen per week, and the home displays a notice in a place conspicuous to all of its guests informing them that the home is not required to be licensed as a food service operation;

(14) An individual who prepares full meals or meal components, such as pies or baked goods, in the individual's home to be served off the premises of that home, if the number of meals or meal components prepared for that purpose does not exceed twenty in a seven-day period.

Effective Date: 09-26-2003



Section 3717.43 - Application for license or renewal required - temporary license - limitations, display.

(A) Each person or government entity requesting a food service operation license or the renewal of a license shall apply to the appropriate licensor on a form provided by the licensor. Licensors shall use a form prescribed and furnished to the licensor by the director of health or a form prescribed by the licensor that has been approved by the director. The applicant shall include with the application all information necessary for the licensor to process the application, as requested by the licensor.

An application for a food service operation license, other than an application for a mobile or catering food service operation license, shall be submitted to the licensor for the health district in which the food service operation is located. An application for a mobile food service operation license shall be submitted to the licensor for the health district in which the applicant's business headquarters are located, or, if the headquarters are located outside this state, to the licensor for the district where the applicant will first operate in this state. An application for a catering food service operation license shall be submitted to the licensor for the district where the applicant's base of operation is located.

(B) The licensor shall review all applications received. The licensor shall issue a license for a new food service operation when the applicant submits a complete application and the licensor determines that the applicant meets all other requirements of this chapter and the rules adopted under it for receiving the license. The licensor shall issue a renewed license on receipt of a complete renewal application.

The licensor shall issue licenses for food service operations on forms prescribed and furnished by the director of health. If the license is for a mobile food service operation, the licensor shall post the operation's layout, equipment, and menu on the back of the license.

A mobile or catering food service operation license issued by one licensor shall be recognized by all other licensors in this state.

(C)

(1) A food service operation license expires at the end of the licensing period for which the license is issued, except as follows:

(a) A license issued to a new food service operation after the first day of December shall not expire until the end of the licensing period next succeeding issuance of the license.

(b) A temporary food service operation license expires at the end of the period for which it is issued.

(2) All food service operation licenses remain valid until they are scheduled to expire unless earlier suspended or revoked under section 3717.49 of the Revised Code.

(D) A food service operation license may be renewed, except that a temporary food service operation license is not renewable. A person or government entity seeking license renewal shall submit an application for renewal to the licensor not later than the first day of March, except that in the case of a mobile or seasonal food service operation the renewal application shall be submitted before commencing operation in a new licensing period. A licensor may renew a license prior to the first day of March or the first day of operation in a new licensing period, but not before the first day of February immediately preceding the licensing period for which the license is being renewed.

If a renewal application is not filed with the licensor or postmarked on or before the first day of March or, in the case of a mobile or seasonal food service operation, the first day of operation in a new licensing period, the licensor shall assess a penalty if the licensor charges a license renewal fee. The amount of the penalty shall be twenty-five per cent of the renewal fee , . If an applicant is subject to a penalty, the licensor shall not renew the license until the applicant pays the penalty.

(E)

(1) A licensor may issue not more than ten temporary food service operation licenses per licensing period to the same person or government entity to operate at different events within the licensor's jurisdiction. For each particular event, a licensor may issue only one temporary food service operation license to the same person or government entity.

(2) A licensor may issue a temporary food service operation license to operate for more than five consecutive days if both of the following apply:

(a) The operation will be operated at an event organized by a county agricultural society or independent agricultural society organized under Chapter 1711. of the Revised Code;

(b) The person who will receive the license is a resident of the county or one of the counties for which the agricultural society was organized.

(3) A person may be granted only one temporary food service operation license per licensing period pursuant to division (E)(2) of this section.

(F) The licensor may place restrictions or conditions on a food service operation license limiting the types of food that may be prepared or served by the food service operation based on the equipment or facilities of the food service operation. Limitations pertaining to a mobile or catering food service operation shall be posted on the back of the license.

(G) The person or government entity holding a license for a food service operation shall display the license for that food service operation at all times at the licensed location. A person or government entity holding a catering food service operation license shall also maintain a copy of the license at each catered event.

(H) With the assistance of the department of health, the licensor, to the extent practicable, shall computerize the process for licensing food service operations.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-21-2001



Section 3717.44 - Endorsement to provide services of retail food establishment - determination of license required.

(A) The person or government entity holding a license for a food service operation may provide the services of a retail food establishment within the food service operation without obtaining a retail food establishment license if the person or entity has received from the licensor of food service operations an endorsement to provide the services of a retail food establishment.

(B) When the activities of a food service operation and a retail food establishment are carried on within the same facility by the same person or government entity, the determination of whether the person or entity must be licensed as a food service operation or retail food establishment shall be made according to the primary business of the person or entity. If the primary business is that of a food service operation, the person or entity shall be licensed as a food service operation with an endorsement from the licensor issued under this section to provide the services of a retail food establishment. If the primary business is that of a retail food establishment, the person or entity shall be licensed as a retail food establishment and is subject to the endorsement provisions of section 3717.24 of the Revised Code.

The licensor of food service operations and retail food establishments for the area in which a facility is located shall make the determination of whether the primary business carried on within a facility is that of a food service operation or retail food establishment. If the licensor of food service operations for the area is not the same as the licensor of retail food establishments, the determination shall be made jointly by both licensors. Each determination shall be made according to criteria specified in the Ohio uniform food safety code.

(C) A request to have a food service operation license include an endorsement may be submitted with an application for issuance or renewal of a food service operation license or may be submitted separately. Procedures for making separate requests shall be the same as the license application procedures established under section 3717.43 of the Revised Code.

An endorsement may be suspended or revoked in the same manner as a license may be suspended or revoked under section 3717.48 of the Revised Code. The suspension or revocation of an endorsement does not affect the food service operation license that includes the endorsement. If the food service operation license is suspended or revoked, the endorsement included on the license is also suspended or revoked.

(D) If a retail food establishment is operated within a food service operation by a person or government entity other than the person or entity holding the license to operate the food service operation, the retail food establishment may not be operated under an endorsement. The establishment shall be licensed as a separate retail food establishment.

Effective Date: 02-01-2001



Section 3717.45 - Fees.

(A) A licensor may charge fees for issuing and renewing food service operation licenses. Any licensing fee charged shall be used solely for the administration and enforcement of the provisions of this chapter and the rules adopted under it applicable to food service operations.

Any licensing fee charged under this section shall be based on the licensor's costs of regulating food service operations, as determined according to the uniform methodologies established under section 3717.07 of the Revised Code. If the licensor is a board of health, a fee may be disapproved by the district advisory council in the case of a general health district or the legislative authority of the city in the case of a city health district. A disapproved fee shall not be charged by the board of health.

Except when a licensing fee is established as an emergency measure, the licensor shall hold a public hearing regarding the proposed fee. At least twenty days prior to holding a public hearing, the licensor shall give written notice of the hearing to each person or government entity holding a food service operation license that may be affected by the proposed fee. The notice shall be mailed to the last known address of the licensee and shall specify the date, time, and place of the hearing and the amount of the proposed fee. On request, the licensor shall provide the completed uniform methodology used in the calculation of the licensor's costs and the proposed fee.

(B) In addition to licensing fees, a licensor may charge fees for the following:

(1) Review of facility layout and equipment specifications pertaining to food service operations, other than mobile and temporary food service operations, or similar reviews conducted for vending machine locations;

(2) Any necessary collection and bacteriological examination of samples from food service operations, or similar services specified in rules adopted under this chapter by the director of health ;

(3) Attendance at a course of study offered by the licensor in food protection as it pertains to food service operations, if the course is approved under section 3717.09 of the Revised Code.

(C)

(1) The director may determine by rule an amount to be collected from applicants for food service operation licenses for use in administering and enforcing the provisions of this chapter and the rules adopted under it applicable to food service operations. Licensors shall collect the amount prior to issuing an applicant's new or renewed license. If a licensing fee is charged under this section, the licensor shall collect the amount at the same time the fee is collected. Licensors are not required to provide notice or hold public hearings regarding amounts to be collected.

(2) A licensor shall certify the amount collected under division (C)(1) of this section and transmit the amount to the treasurer of state according to the following schedule:

(a) For amounts received by the licensor on or after the first day of January but not later than the thirty-first day of March, transmit the amounts not later than the fifteenth day of May;

(b) For amounts received by the licensor on or after the first day of April but not later than the thirtieth day of June, transmit the amounts not later than the fifteenth day of August;

(c) For amounts received by the licensor on or after the first day of July but not later than the thirtieth day of September, transmit the amounts not later than the fifteenth day of November;

(d) For amounts received by the licensor on or after the first day of October but not later than the thirty-first day of December, transmit the amounts not later than the fifteenth day of February of the following year.

(3) All amounts received under division (C)(2) of this section shall be deposited into the general operations fund created in section 3701.83 of the Revised Code. The director shall use the amounts solely for the administration and enforcement of the provisions of this chapter and the rules adopted under it applicable to food service operations.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-1999



Section 3717.46 - Transfer of license.

(A) A food service operation license may be transferred by the licensor under either of the following circumstances:

(1) The sale or disposition of the food service operation;

(2) The relocation of the food service operation.

(B) A person or government entity may request to receive a food service operation license by transfer. A licensor may transfer a license only on determining that the person or government entity requesting the transfer is in compliance with the provisions of this chapter and the rules adopted under it applicable to food service operations. In the case of the sale or disposition of a food service operation, the license may not be transferred unless the licensee consents to the transfer. A license shall not be transferred more than once in a licensing period. Temporary food service operation licenses are not transferable.

Effective Date: 11-03-1999



Section 3717.47 - Inspections.

(A) All inspections of food service operations conducted by a licensor under this chapter shall be conducted according to the procedures and schedule of frequency specified in rules adopted under section 3717.51 of the Revised Code. An inspection may be performed only by an individual registered as a sanitarian or sanitarian-in-training under Chapter 4736. of the Revised Code. Each inspection shall be recorded on a form prescribed and furnished by the director of health or a form approved by the director that has been prescribed by a board of health acting as licensor. With the assistance of the director, a board acting as licensor, to the extent practicable, shall computerize the inspection process and shall standardize the manner in which its inspections are conducted.

(B) A person or government entity holding a food service operation license shall permit the licensor to inspect the food service operation for purposes of determining compliance with this chapter and the rules adopted under it or investigating a complaint regarding foodborne disease. On request of the licensor, the license holder shall permit the licensor to examine the records of the food service operation to obtain information about the purchase, receipt, or use of food, supplies, and equipment.

A licensor may inspect any mobile food service operation or catering food service operation being operated within the licensor's district. If an inspection of a mobile or catering food service operation is conducted by a licensor other than the licensor that issued the license for the operation, a report of the inspection shall be sent to the issuing licensor. The issuing licensor may use the inspection report to suspend or revoke the license under section 3717.49 of the Revised Code.

(C) An inspection may include an investigation to determine the identity and source of a particular food.

Effective Date: 11-03-1999



Section 3717.48 - Confidentiality of information.

Trade secrets and other forms of information that, under this chapter, are required to be furnished to or are procured by a licensor of food service operations shall be for the exclusive use and information of the licensor in the discharge of the licensor's official duties. The information shall not be open to the public or used in any action or proceeding in any court. If the licensor is a board of health, the board may share the information with the director of health and director of agriculture. If the licensor is the director of health, the director may share the information with the director of agriculture.

The licensor shall maintain the confidentiality of the information, except that the information may be consolidated in statistical tables and published by the licensor in statistical form for the use and information of state and local agencies and the public, if the statistics do not disclose details about a particular person or government entity that provided information to the licensor. An individual employed by the licensor or assisting the licensor in the administration of the food service operation licensing requirements of this chapter shall not willfully divulge any information that is confidential under this section to any person or government entity other than the licensor or the individual's superior.

Effective Date: 11-03-1999



Section 3717.49 - Licensor may suspend or revoke food service operation license.

(A) A licensor may suspend or revoke a food service operation license on determining that the license holder is in violation of any requirement of this chapter or the rules adopted under it applicable to food service operations, including a violation evidenced by the documented failure to maintain sanitary conditions within the operation.

(B)

(1) Except in the case of a violation that presents an immediate danger to the public health, prior to initiating action to suspend or revoke a food service operation license, the licensor shall give the license holder written notice specifying each violation and a reasonable time within which each violation must be corrected to avoid suspension or revocation of the license. The licensor may extend the time specified in the notice for correcting a violation if the license holder is making a good faith effort to correct it.

If the license holder fails to correct the violation in the time granted by the licensor, the licensor may initiate action to suspend or revoke the food service operation license by giving the license holder written notice of the proposed suspension or revocation. The licensor shall include in the notice a description of the procedure for appealing the proposed suspension or revocation. The license holder may appeal the proposed suspension or revocation by giving written notice to the licensor. The license holder shall specify in the notice whether a hearing is requested. The appeal shall be conducted in accordance with division (B)(3) of this section.

Any action that may be taken by a licensor under division (B)(1) of this section may be taken by a health commissioner or other person employed by the licensor if the person or health commissioner is authorized by the licensor to take the action.

(2)

(a) If actions are initiated to revoke or, except in the case of a violation that presents an immediate danger to the public health, to suspend a food service operation license, the licensor shall determine whether to revoke or suspend the license as follows:

(i) If the licensor is a board of health, by a majority vote of the members of the board present at a meeting at which there is a quorum;

(ii) If the director of health is acting as the licensor, by decision of the director.

(b) If the licensor determines to revoke or suspend the license, the licensor shall issue an order revoking or suspending the license.

(3) An appeal made under division (B)(1) of this section shall be conducted in accordance with procedures established in rules adopted by the director of health under section 3717.52 of the Revised Code. If a hearing is requested, it shall be held prior to the issuance of an order under division (B)(2) of this section, but may be conducted at the meeting at which issuance of the order is considered.

(C)

(1) On determining that a license holder is in violation of any requirement of this chapter or the rules adopted under it applicable to food service operations and that the violation presents an immediate danger to the public health, the licensor may suspend the food service operation license without giving written notice or affording the license holder the opportunity to correct the violation. If the license holder is operating a mobile or catering food service operation, either the licensor that issued the license or the licensor for the health district in which the operation is being operated may suspend the license.

A suspension under division (C)(1) of this section takes effect immediately and remains in effect until the licensor lifts the suspension. When a mobile food service operation license is suspended under this division, the licensor that suspended the license shall hold the license until the suspension is lifted and the licensor receives from the license holder written notice of the next location at which the license holder proposes to operate the food service operation.

After suspending a license under division (C) (1) of this section, the licensor shall give the license holder written notice of the procedure for appealing the suspension. The license holder may appeal the suspension by giving written notice to the licensor and specifying in the notice whether a hearing is requested. The appeal shall be conducted in accordance with division (C)(2) of this section.

Any action that may be taken by a licensor under division (C)(1) of this section may be taken by a health commissioner if the health commissioner is authorized by the licensor to take the action. A health commissioner who suspends a license under this authority may, on determining that there is no longer an immediate danger to the public health, lift the suspension without consulting the licensor.

(2)

(a) If the license holder appeals a suspension under division (C)(1) of this section, the licensor shall determine whether the immediate danger to the public health continues to exist as follows:

(i) If the licensor is a board of health, by majority vote of the members of the board present at a meeting at which there is a quorum;

(ii) If the director of health is acting as the licensor, by decision of the director.

(b) If the licensor determines that there is no longer an immediate danger to the public health, the licensor shall lift the suspension. If the licensor determines that the immediate danger continues to exist, the licensor shall issue an order continuing the suspension.

(3) An appeal requested under division (C)(1) of this section shall be conducted in accordance with procedures established in rules adopted by the director of health under section 3717.52 of the Revised Code. If a hearing is requested, it shall be held not later than two business days after the request is received by the licensor. The hearing shall be held prior to the issuance of an order under division (C)(2) of this section, but may be conducted at the meeting at which issuance of the order is considered. In the case of a suspension of a mobile or catering food service operation license, the appeal shall be made to the licensor that suspended the license.

(D) A license holder may appeal an order issued under division (B) or (C) of this section as follows:

(1) If the order was issued by a board of health, to the common pleas court of the county in which the licensor is located;

(2) If the order was issued by the director of health, to the Franklin county court of common pleas.

Effective Date: 11-03-1999



Section 3717.50 - Prosecution and other remedies for violations.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) At the request of the licensor, when a person allegedly has violated section 3717.41 of the Revised Code, a criminal prosecution shall be commenced against the person. If the licensor is the director of health, the prosecution shall be commenced by the attorney general. If the licensor is a board of health, the prosecution shall be commenced by the prosecutor with jurisdiction in the area where the alleged violation occurred.

At the request of a board of health acting as licensor, the director of health shall provide enforcement support to assist in the prosecution of a person who is not in compliance with the provisions of this chapter and the rules adopted under it applicable to food service operations. Requests shall be made and assistance shall be provided in accordance with rules adopted by the director of health under section 3717.52 of the Revised Code.

(C) At the request of the licensor, the attorney general or the prosecutor with jurisdiction in the area where a person or government entity allegedly has failed to comply with a requirement of this chapter or the rules adopted under it applicable to food service operations shall commence in common pleas court an action requesting the issuance of a temporary restraining order or a preliminary or permanent injunction or a mandamus action regarding the act of noncompliance. The court may grant the appropriate relief if it is shown that the respondent failed to comply with the requirement.

Notwithstanding the penalties established in section 2705.05 of the Revised Code, a person or government entity found to be in contempt of court for failing to comply with a restraining order, injunction, or writ of mandamus issued pursuant to this division shall be fined not more than one thousand dollars for each offense. Each day the noncompliance continues is a separate offense.

(D) Of the fines collected under this section, if the licensor is a board of health, fifty per cent shall be deposited in an appropriate fund created for the board's use in administering the provisions of this chapter and the rules adopted under it applicable to food service operations; if the licensor is the director of health, fifty per cent shall be deposited in the general operations fund created under section 3701.83 of the Revised Code. The remaining fifty per cent shall be credited to the general fund of the political subdivision in which the case is prosecuted.

(E) The remedies available under this section are in addition to any other remedies available under the law.

Effective Date: 11-03-1999



Section 3717.51 - Director of health to adopt rules.

Pursuant to section 3717.04 of the Revised Code, the director of health shall adopt rules regarding food service operations, as follows:

(A) Licensing categories for food service operations and licensing requirements for each category;

(B) Standards and procedures, including a schedule of frequency, for conducting inspections of food service operations;

(C) Standards and procedures for conducting investigations of complaints pertaining to food service operations;

(D) Procedures to be used by the director of health in approving courses of study for persons seeking certification in food protection, standards that must be met to receive and maintain the director's approval, and procedures for withdrawing the director's approval of a course if the standards for approval are no longer being met;

(E) Standards for the provision of assistance to choking victims;

(F) Any other matter the director considers relevant to the administration and enforcement of the provisions of this chapter applicable to food service operations.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-03-1999



Section 3717.52 - Director of health to adopt rules.

Pursuant to section 3717.04 of the Revised Code, the director of health shall adopt rules establishing procedures for the following:

(A) Appeals of proposed suspension or revocation of food service operation licenses and appeals of suspension of licenses issued for violations presenting immediate danger to the public health;

(B) Surveys conducted by the director to determine whether boards of health are qualified and have the capacity to administer and enforce the provisions of this chapter and the rules adopted under it applicable to food service operations and to abide by the Ohio uniform food safety code;

(C) Reinstatement of a board of health as a licensor after the director has revoked the approval of the board;

(D) Procedures for providing enforcement support to a board of health requesting assistance in the prosecution of a person for a violation of the provisions of this chapter applicable to food service operations;

(E) Procedures for resolving disputes between licensors and the holders of licenses for food service operations.

Effective Date: 11-03-1999



Section 3717.53 - Provision of food nutrition information and consumer incentive items.

(A) As used in this section:

(1) "Food nutrition information" includes, but is not limited to, the caloric, fat, carbohydrate, cholesterol, fiber, sugar, potassium, protein, vitamin, mineral, allergen, and sodium content of food. "Food nutrition information" also includes the designation of food as healthy or unhealthy.

(2) "Political subdivision" and "local legislation" have the same meanings as in section 905.501 of the Revised Code.

(3) "Consumer incentive item" means any licensed media character, toy, game, trading card, contest, point accumulation, club membership, admission ticket, token, code or password for digital access, coupon, voucher, incentive, crayons, coloring placemat, or other premium, prize, or consumer product that is associated with a meal served by or acquired from a food service operation.

(B) The director of agriculture has sole and exclusive authority in this state to regulate the provision of food nutrition information and consumer incentive items at food service operations. The director may adopt rules for that purpose in accordance with Chapter 119. of the Revised Code, including rules that establish a schedule of civil penalties for violations of this section and rules adopted under it. Subject to the approval of the joint committee on agency rule review, portions of the rules may be adopted by referencing all or any part of any federal regulations pertaining to the provision of food nutrition information and consumer incentive items.

The regulation of the provision of food nutrition information and consumer incentive items at food service operations and how food service operations are characterized are matters of general statewide interest that require statewide regulation, and rules adopted under this section constitute a comprehensive plan with respect to all aspects of the regulation of the provision of food nutrition information and consumer incentive items at food service operations in this state. Rules adopted under this section shall be applied uniformly throughout this state.

(C) No political subdivision shall do any of the following:

(1) Enact, adopt, or continue in effect local legislation relating to the provision or nonprovision of food nutrition information or consumer incentive items at food service operations;

(2) Condition a license, a permit, or regulatory approval on the provision or nonprovision of food nutrition information or consumer incentive items at food service operations;

(3) Ban, prohibit, or otherwise restrict food at food service operations based on the food nutrition information or on the provision or nonprovision of consumer incentive items;

(4) Condition a license, a permit, or regulatory approval for a food service operation on the existence or nonexistence of food-based health disparities;

(5) Where food service operations are permitted to operate, ban, prohibit, or otherwise restrict a food service operation based on the existence or nonexistence of food-based health disparities as recognized by the department of health, the national institute of health, or the centers for disease control.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB217 03-24-2008



Section 3717.54, 3717.55 - [Repealed].

Effective Date: 10-21-1997



Section 3717.61 to 3717.69 - [Repealed].

Effective Date: 10-21-1997



Section 3717.99 - Penalty.

Whoever violates section 3717.21 or 3717.41 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense; for a second offense or subsequent offense, such person is guilty of a misdemeanor of the second degree. Each day the violation continues is a separate offense.

Effective Date: 11-03-1999






Chapter 3718 - SEWAGE TREATMENT SYSTEMS

Section 3718.01 - Definitions.

As used in this chapter:

(A) "Alter" means to change by making substantive replacements of, additions to, or deletions in the design or materials or to change the location of an existing sewage treatment system.

(B) "Bedrock" means hard stratum that underlies unconsolidated surface materials or soil.

(C) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health in any city as authorized by section 3709.05 of the Revised Code.

(D) "Domestic septage" means the liquid or solid material removed from a sewage treatment system, portable toilet, or type III marine sanitation device as defined in 33 C.F.R. 159.3. "Domestic septage" does not include grease removed from a grease trap.

(E) "Gray water recycling systems" means systems that treat and reuse wastewater discharged from lavatories, bathtubs, showers, clothes washers, and laundry sinks that does not contain food wastes or bodily wastes.

(F) "Household sewage treatment system" means any sewage treatment system, or part of such a system, that receives sewage from a single-family, two-family, or three-family dwelling.

(G) "Infiltrative surface" means the point or area of application of treated or partially treated sewage to the soil or sand fill for purposes of treatment, dispersal, or both.

(H) "Inspection" means the on-site evaluation or analysis of the design, installation, and operation of a sewage treatment system.

(I) "Installer" means any person who engages in the business of installing or altering or who, as an employee of another, installs or alters any sewage treatment system.

(J) "Limiting condition" means a restrictive soil layer, bedrock, a water table, or ground water that limits or precludes the treatment or dispersal of sewage in the soil of a property where a household sewage treatment system is located.

(K) "Manufacturer" means any person that manufactures sewage treatment systems or components of systems.

(L) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes any state, any political subdivision of a state, and any department, division, board, commission, agency, or instrumentality of a state or political subdivision.

(M) "Sanitary sewerage system" means pipelines or conduits, pumping stations, force mains, and all other constructions, devices, appurtenances, and facilities that convey sewage to a central sewage treatment plant and that are required to obtain a permit under Chapter 6111. of the Revised Code.

(N) "Septage hauler" means any person who engages in the collection, transportation, disposal, and land application of domestic septage.

(O) "Service provider" means any person who services, but does not install or alter, sewage treatment systems.

(P) "Sewage" means liquid waste containing animal or vegetable matter in suspension or solution that originates from humans and human activities. "Sewage" includes liquids containing household chemicals in solution commonly discharged from a residence or from commercial, institutional, or other similar facilities.

(Q) "Sewage treatment system" means a household sewage treatment system, a small flow on-site sewage treatment system, or both, as applicable.

(R) "Small flow on-site sewage treatment system" means a system, other than a household sewage treatment system, that treats not more than one thousand gallons of sewage per day and that does not require a national pollutant discharge elimination system permit issued under section 6111.03 of the Revised Code or an injection well drilling or operating permit issued under section 6111.043 of the Revised Code.

(S) "Soil" means the naturally occurring pedogenically developed and undeveloped regolith overlying bedrock.

(T) "Vertical separation distance" means the distance of the infiltrative surface of the distribution system of a soil absorption system, or component thereof, to a limiting condition in the soil.

(U) "Water table" means the surface of the saturated zone below which all interconnected voids are filled with water and at which the pressure is atmospheric.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Effective Date: 05-06-2005



Section 3718.011 - Conditions under which sewage treatment system causes a public health nuisance.

(A) For purposes of this chapter, a sewage treatment system is causing a public health nuisance if any of the following situations occurs and, after notice by a board of health to the applicable property owner, timely repairs are not made to that system to eliminate the situation:

(1) The sewage treatment system is not operating properly due to a missing component, incorrect settings, or a mechanical or electrical failure.

(2) There is a blockage in a known sewage treatment system component or pipe that causes a backup of sewage or effluent affecting the treatment process or inhibiting proper plumbing drainage.

(3) An inspection conducted by, or under the supervision of, the environmental protection agency or a sanitarian registered under Chapter 4736. of the Revised Code documents that there is ponding of liquid or bleeding of liquid onto the surface of the ground or into surface water and the liquid has a distinct sewage odor, a black or gray coloration, or the presence of organic matter and any of the following:

(a) The presence of sewage effluent identified through a dye test;

(b) The presence of fecal coliform at a level that is equal to or greater than five thousand colonies per one hundred milliliters of liquid as determined in two or more samples of the liquid when five or fewer samples are collected or in more than twenty per cent of the samples when more than five samples of the liquid are collected;

(c) Water samples that exceed one thousand thirty e. coli counts per one hundred milliliters in two or more samples when five or fewer samples are collected or in more than twenty per cent of the samples when more than five samples are collected.

(4) With respect to a discharging system for which an NPDES permit has been issued under Chapter 6111. of the Revised Code and rules adopted under it, the system routinely exceeds the effluent discharge limitations specified in the permit.

(B) With respect to divisions (A)(1) and (2) of this section, a property owner may request a test to be conducted by a board of health to verify that the sewage treatment system is causing a public health nuisance. The property owner is responsible for the costs of the test.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.012 - Older sewage treatment systems.

A sewage treatment system that was in operation prior to the effective date of this section shall not be required to be replaced with a new sewage treatment system under this chapter or rules adopted under it and shall be deemed approved if the system does not cause a public health nuisance or, if the system is causing a public health nuisance as provided in section 3718.011 of the Revised Code, repairs are made to the system that eliminate the public health nuisance as determined by the applicable board of health.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.02 - Director of health to adopt administrative rules; board of health may adopt more stringent rules.

(A) The director of health , in accordance with Chapter 119. of the Revised Code, shall adopt, and subsequently may amend and rescind, rules of general application throughout the state to administer this chapter. Rules adopted under division (A) of this section shall do at least all of the following:

(1) Require that the appropriate board of health approve or disapprove the installation, operation, and alteration of a sewage treatment system if it is not connected to a sanitary sewerage system;

(2) Require a board of health, or other person as established by rule, to conduct a site evaluation for any proposed installation of a sewage treatment system;

(3) Prescribe standards for the siting, design, installation, operation, monitoring, maintenance, and abandonment of sewage treatment systems that may be used in this state and for the progressive or incremental alteration or repair of an existing sewage treatment system or the progressive or incremental installation of a new system to replace an existing sewage treatment system. The rules shall be adopted so as to establish a preference for the repair of an existing sewage treatment system, when technically and economically feasible, rather than its replacement with a new system. The standards shall include at a minimum all of the following:

(a) Soil absorption specifications and vertical separation distances.

(i) Soil absorption specifications established in rules shall include standards regarding the sizing of sewage treatment systems in use in the state.

(ii) In establishing soil absorption specifications and vertical separation distances, the rules shall identify those soil conditions that present a low or moderate risk of inadequate treatment or dispersal of sewage from sewage treatment systems. For low and moderate risk conditions, the required vertical separation distance shall not exceed eighteen inches except as authorized pursuant to rules adopted under divisions (A)(3)(a)(iii) and (iv) of this section.

In addition, the rules shall identify those soil conditions that present a high risk of inadequate treatment or dispersal of sewage. For such high risk conditions, the vertical separation distance shall be set at a depth from twenty-four to thirty-six inches and shall not be lowered unless a reduction of vertical separation is granted in accordance with rules adopted under division (A)(3)(a)(iii) of this section.

(iii) The rules shall establish options to be utilized by a board of health when approving the reductions of or compliance with vertical separation distances that are established in rules adopted under division (A)(3)(a)(ii) of this section. The options for a board of health in providing such approval shall include, but not be limited to: the use where deemed appropriate for a particular site of subsurface interceptor drains, perimeter drains, or engineered drainage; pretreatment of sewage; or soil elevation.

(iv) The rules shall provide that a board of health may petition the director to increase the vertical separation distances required for sewage treatment systems in the applicable health district or a portion of the district when conditions present a high risk of inadequate treatment or dispersal of sewage. The rules also shall provide that the director may approve such a request upon a demonstration by the board of health that unusual or unique local conditions relating to terrain, bedrock, water table, soil fragments, or soil textures require the establishment of greater vertical separation distances within the jurisdiction of the board of health or a portion thereof. If, under the rules, the director of health approves a greater vertical separation distance, a board of health still may approve a reduction of that vertical separation distance for an individual sewage treatment system pursuant to rules adopted under division (A)(3)(a)(iii) of this section. Further, if, under the rules, the director approves a greater vertical separation distance, a person who is denied permission by a board of health to install or replace a sewage treatment system as a result of the director's approval may request a hearing in accordance with section 3718.11 of the Revised Code.

(b) Specifications for the quality of treated sewage effluent from household sewage treatment systems that is applied to soil on the property where a household sewage treatment system is located. The specifications established in the rules for the quality of effluent from discharging systems shall comply with discharge requirements imposed by the national pollutant discharge elimination system permit program established under section 6111.03 of the Revised Code and rules adopted under it.

(c) Requirements for the reasonable maintenance of a system according to maintenance requirements approved by the director of health as recommended by the sewage treatment system technical advisory committee or according to accepted standards and practices established in rules, as applicable. The requirements may include standards for service contracts or other arrangements that assure regular maintenance and upkeep of the system. In determining the reasonableness of a maintenance requirement, the director shall consider a manufacturer's maintenance requirements as well as all other maintenance alternatives.

(4) Prescribe procedures for notification to boards of health of the approval of a sewage treatment system or components of a system by the director of health under section 3718.04 of the Revised Code;

(5) Prescribe criteria and procedures under which boards of health shall issue installation permits, operation permits, and alteration permits for sewage treatment systems. The rules shall require as a condition of an installation permit that the installer of a system must warrant that the system was installed in accordance with all applicable rules and design requirements. In addition, the rules shall require a board of health, not later than sixty days after the issuance of an installation, operation, or alteration permit, to notify the director that the permit was issued. The rules shall require the notification to be in a format prescribed by the director and to include information related to the issuance of the permit. With the assistance of the department of health, a board of health, to the extent practicable, shall computerize the process of the issuance of permits for sewage treatment systems.

(6) Require a board of health to inspect a sewage treatment system not later than twelve months after its installation to ensure that the system is operating properly. The rules shall require a board of health, not later than sixty days after the inspection, to certify to the director on a form provided by the director that the inspection was performed.

(7) Require each board of health to develop a program for the administration of maintenance requirements established in rules adopted under division (A)(3)(c) of this section. The rules shall include requirements and procedures under which a person may demonstrate the required maintenance of a system in lieu of having an inspection conducted when an inspection otherwise is required. The rules shall require a board of health to provide written notice to a person that is demonstrating maintenance of a system in lieu of an inspection that if proof of the required maintenance of the system is not provided as required by rules, the system is subject to inspection by the board and the reasonable cost of the inspection must be paid by the person. The rules shall authorize a board of health to inspect any sewage treatment system if there is a good-faith complaint regarding the system, there is probable cause for the inspection, or proof of the required maintenance of the system has not been provided as required by rules. In addition, the rules shall authorize a board of health to inspect a sewage treatment system without prior notice in any instance in which the board has probable cause to believe that the system is endangering or threatening to endanger public health. The rules shall require that the reasonable costs for sewage effluent testing or evaluation be paid by the owner of a sewage treatment system that is being investigated. Further, the rules shall establish a methodology for determining the reasonable costs of an inspection in accordance with section 3709.09 of the Revised Code. The rules shall allow, but shall not require, a board of health to continue an inspection program that was established by the board prior to the effective date of the rules, provided that the program authorizes a person to demonstrate the required maintenance of a system in lieu of an inspection.

(8) Require a board of health to register installers, service providers, and septage haulers that perform work within the health district; prescribe criteria and procedures for the registration; and prescribe criteria for a demonstration of competency as a part of the registration. The rules shall establish uniform statewide bonding requirements or other financial security requirements for installers, service providers, and septage haulers as a condition of registration within any health district. The rules shall establish a methodology by which the required amount of a bond or other security may be calculated for each installer, service provider, and septage hauler. The methodology, at a minimum, shall consider the number of systems installed or serviced and the type of system installed or serviced by an installer, service provider, or septage hauler on an annual basis. The rules shall provide that no board of health shall require an additional or different bond or security requirement as a condition of registration beyond the bonding and security requirements established in the rules adopted under division (A)(8) of this section.

The rules shall establish a cost methodology for determining the fee for the registration of an installer, service provider, or septage hauler in any health district.

(9) Prescribe requirements for the collection, transportation, disposal, and land application of domestic septage in this state from a sewage treatment system;

(10) Require boards of health to maintain records that are determined necessary to ascertain compliance with this chapter and the rules adopted under it;

(11) Require the manufacturer of a sewage treatment system that is authorized for use in this state in rules adopted under this section or that is approved for use in this state under section 3718.04 of the Revised Code to provide instructions for the operation and maintenance of the system. The rules shall provide that a board of health may require a copy of a manufacturer's instructions for the operation and maintenance of a system to be filed with the board prior to the installation and use of the system in the health district in which the board has jurisdiction. In addition, the rules shall require a board of health and a manufacturer to provide a copy of the operation and maintenance instructions, if available, when a board of health or a manufacturer receives a written request for instructions.

(12) Prescribe criteria for the provision of written evidence of compliance with rules pertaining to sewage treatment for purposes of sections 711.05 and 711.10 of the Revised Code;

(13) Pursuant to divisions (A)(1) and (3) of this section, prescribe standards for the siting, design, installation, operation, monitoring, maintenance, and abandonment of small flow on-site sewage treatment systems that may be used in this state;

(14) Prescribe minimum criteria and procedures under which boards of health may establish household sewage treatment district management programs for the purpose of providing a responsive approach toward preventing or solving sewage treatment problems resulting from household sewage treatment systems within the districts established under the program. For purposes of division (A)(14) of this section, a board of health may enter into a contract with any entity to administer a household sewage treatment district management program.

(15) Prescribe standards for the use of subsurface interceptor drains, perimeter drains, and engineered drainage to remove or divert any subsurface water from an area to be used for soil absorption of sewage in the soil of a sewage treatment system;

(16) Prescribe standards for the inspection of septage hauling truck tanks by boards of health, including, but not limited to, tank seal safety specifications;

(17) Establish standards and testing methods to ensure that all septic tanks, other disposal component tanks, dosing tanks, pump vaults, household sewage treatment disposal system holding tanks and privy vaults, or other applicable sewage disposal system components manufactured after September 17, 2010, and used in this state are watertight and structurally sound;

(18) Require a board of health to give notice and an opportunity for a hearing, pursuant to section 3718.11 of the Revised Code, to an affected property owner regarding any of the following:

(a) The denial of an installation, operation, or alteration permit for a sewage treatment system;

(b) The imposition of a condition on the installation of a sewage treatment system;

(c) The required replacement of a sewage treatment system;

(d) Any other final order or decision of a board of health that is made under this chapter concerning which a property owner is claiming to be aggrieved or adversely affected.

The rules also shall establish procedures for giving such notice and for conducting the hearing required in rules adopted under division (A)(18) of this section.

(19) Prescribe standards for the regulation of gray water recycling systems;

(20) Prohibit a sewage treatment system from causing a public health nuisance;

(21) Define economic impact for purposes of division (B) of this section and section 3718.022 of the Revised Code.

The director may adopt other rules under division (A) of this section that the director determines are necessary to implement this chapter and to protect the public health and welfare.

At least sixty days prior to adopting a rule under division (A) of this section, the director shall provide boards of health and any other interested parties an opportunity to comment on the rule.

(B)

(1) In accordance with section 3709.20 or 3709.21 of the Revised Code, as applicable, and subject to review by and approval of the director under division (C) of section 3718.05 of the Revised Code, a board of health may adopt rules necessary for the public health providing for more stringent standards than those established in rules adopted by the director under division (A) of this section. In proposing or adopting the rules, a board of health shall consider and document the economic impact of the rules on property owners within the applicable health district.

(2) A board that intends to adopt rules shall notify the department of health of the proposed rules and submit a copy of the proposed rules and the documentation of the economic impact of the rules at least ninety days prior to the proposed date of adoption. The director shall approve or disapprove any such proposed rule within ninety days after receiving a copy of the proposed rule from the board of health.

(3) In reviewing a proposed rule, the director shall approve the rule if all of the following apply:

(a) The proposed rule is not in conflict with this chapter or rules adopted under it.

(b) The proposed rule is authorized by division (B) of this section.

(c) The proposed rule is no less stringent than rules adopted by the director.

(d) Unless otherwise authorized by this chapter or rules adopted under it, the proposed rule does not require design changes to a sewage treatment system, or component thereof, that differ from a design authorized in rules adopted under division (A) of this section, including rules adopted under division (A)(1) or (A)(3)(a)(iii) or (iv) of this section, or approved by the director under section 3718.04 of the Revised Code.

(e) The proposed rule does not require operation or maintenance procedures for a sewage treatment system that conflict with operation or maintenance procedures authorized in rules adopted under division (A) of this section, including rules adopted under division (A)(1) or (A)(3)(a)(iii) or (iv) of this section, or approved by the director under section 3718.04 of the Revised Code.

(4) If a board of health fails to submit a proposed rule to the director or fails to demonstrate that the board has considered the economic impact of the proposed rule, the rule shall have no force or effect and is not enforceable.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005

Related Legislative Provision: See 128th General AssemblyFile No.51,SB 110, §3

See 128th General AssemblyFile No.12,HB 363, §6



Section 3718.021 - Board of health may regulate small flow on-site systems; OEPA regulation in default.

(A) A board of health may regulate the siting, design, installation, operation, monitoring, maintenance, and abandonment of small flow on-site sewage treatment systems in accordance with rules adopted by the director of health under division (A)(13) of section 3718.02 of the Revised Code. If a board of health chooses to regulate small flow on-site sewage treatment systems, the board first shall send written notification to the director of health and the director of environmental protection.

(B) If a board of health chooses to regulate small flow on-site sewage treatment systems under division (A) of this section and later determines that it no longer wants to regulate those systems, the board shall notify the director of health and the director of environmental protection. Upon the receipt of the notification by the director of environmental protection, the board of health shall cease regulating small flow on-site sewage treatment systems, and the environmental protection agency shall regulate those systems.

(C) If after a survey conducted under section 3718.07 of the Revised Code the director of health finds that a board of health that has chosen to regulate small flow on-site sewage treatment systems is not complying with the rules adopted under division (A)(13) of section 3718.02 of the Revised Code, the director shall notify the director of environmental protection and the board of health. Upon receipt of the notification, the board shall cease regulating small flow on-site sewage treatment systems, and the environmental protection agency shall regulate those systems.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-06-2005



Section 3718.022 - Consideration of economic impact in adopting rules.

Notwithstanding any provision in this chapter to the contrary, in adopting rules under division (A) of section 3718.02 of the Revised Code, the director of health shall consider the economic impact of the rules on property owners, the state of available technology, and the nature and economics of the available alternatives.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2007 HB119 07-01-2009



Section 3718.023 - Approval of installation, operation or alteration of sewage treatment systems.

(A) In accordance with rules adopted under division (A) of section 3718.02 of the Revised Code, a board of health shall approve or deny the installation, operation, or alteration of sewage treatment systems the use of which has been authorized in those rules or that have been approved for use in this state by the director of health under section 3718.04 of the Revised Code. The board shall approve an installation, operation, or alteration only in the health district in which the board has jurisdiction. A board shall approve the installation, operation, or alteration of a sewage treatment system through the issuance of a permit in accordance with rules adopted under section 3718.02 of the Revised Code. A board shall not approve the installation, operation, or alteration of a sewage treatment system if the installation, operation, or alteration is not appropriate for the site at which the use of the system is or is proposed to be located. In determining whether to approve or disapprove the installation, operation, or alteration of a sewage treatment system, including the progressive or incremental installation or alteration of a system, a board shall consider the economic impact on the property owner, the state of available technology, and the nature and economics of various alternatives. A board shall provide written documentation of such economic impact if requested by the property owner. In addition, the board shall ensure that a system, when installed and maintained properly, will not create a public health nuisance and shall require a system to comply with the requirements established in division (B) of this section and other applicable requirements of this chapter.

The board shall permit a property owner to select a sewage treatment system for use by the property owner from those systems that have been approved for use in the state, from the least expensive system to the most expensive system, and a property owner may select any such system regardless of its cost, provided that the system selected will comply with all applicable requirements and standards established under this chapter and rules adopted under it.

(B) A board of health shall ensure that the design and installation of a soil absorption system prevents public health nuisances. In addition, a board of health shall ensure that a sewage treatment system that is installed after the effective date of this section shall not discharge into a ditch, stream, pond, lake, natural or artificial waterway, drain tile, or other surface water or onto the surface of the ground unless authorized by a national pollutant discharge elimination system permit issued under Chapter 6111. of the Revised Code and rules adopted under it. In addition, a board shall ensure that a sewage treatment system shall not discharge into an abandoned well, a drainage well, a dry well, a cesspool, a sinkhole, or another connection to ground water. If a household sewage treatment system serving a two- or three-family dwelling or a small flow on-site sewage treatment system is classified as a class V injection well, a board of health shall ensure that the system complies with rules adopted under section 6111.043 of the Revised Code and with Chapter 3745-34 of the Administrative Code.

(C) For purposes of the approval or denial of the installation, operation, or alteration of a sewage treatment system under this section, "economic impact" means all of the following, as applicable:

(1) The cost to the property owner for the installation of the proposed sewage treatment system, including the cost of progressive or incremental installation of the system;

(2) The cost of an alternative system, including the cost of progressive or incremental installation of the system, that, when installed and maintained properly, will not create a public health nuisance compared to the proposed sewage treatment system;

(3) The costs of repairing the sewage treatment system, including the cost of progressive or incremental repairs, as opposed to replacing the system with a new system.

(D) An application for an installation permit that is accepted by a board of health prior to January 1, 2012, shall be valid for three years from the date of the submission of the complete application and the accompanying application fee.

(E) An installation permit issued by a board of health prior to January 1, 2012, shall be valid until January 1, 2013, unless extended by a board of health for not more than an additional six months.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.024 - Training in best management practices.

The director of health in cooperation with a board of health shall assess the familiarity of the board's staff with best management practices in the use of sewage treatment systems, as necessary, and conduct appropriate training to educate the board's staff in those best management practices and in the use of any new sewage treatment system technology that is recommended for use by the sewage treatment system technical advisory committee created in section 3718.03 of the Revised Code.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.025 - National pollutant discharge elimination system permits.

The environmental protection agency shall not require a board of health to enter into a memorandum of understanding or any other agreement with the agency regarding the issuance of national pollutant discharge elimination system permits for off-lot household sewage treatment systems. Rather, a representative of a board of health may meet with a person who intends to install such a system to determine the feasibility of the system and refer the person to the agency to secure a national pollutant discharge elimination system permit for the system if needed. The environmental protection agency shall make revisions to any applicable general national pollutant discharge elimination system permits, issued pursuant to the federal Water Pollution Control Act as defined in section 6111.01 of the Revised Code, so that such a memorandum of understanding is not required. A board of health voluntarily may enter into a memorandum of understanding with the environmental protection agency to implement a general national pollutant discharge elimination system permit. The agency shall work with boards of health to facilitate securing national pollutant discharge elimination system permits on behalf of property owners in counties without a memorandum of understanding.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.03 - Sewage treatment system technical advisory committee.

(A) There is hereby created the sewage treatment system technical advisory committee consisting of the director of health or the director's designee and thirteen members who are knowledgeable about sewage treatment systems and technologies. The director or the director's designee shall serve as committee secretary and may vote on actions taken by the committee. Of the thirteen members, five shall be appointed by the governor, four shall be appointed by the president of the senate, and four shall be appointed by the speaker of the house of representatives.

(1) Of the members appointed by the governor, one shall represent academia and shall be active in teaching or research in the area of on-site wastewater treatment, one shall be a representative of the public who is not employed by the state or any of its political subdivisions and who does not have a pecuniary interest in sewage treatment systems, one shall be a registered professional engineer employed by the environmental protection agency, one shall be selected from among soil scientists in the division of soil and water resources in the department of natural resources, and one shall be a representative of a statewide organization representing townships.

(2) Of the members appointed by the president of the senate, one shall be a health commissioner who is a member of and recommended by the association of Ohio health commissioners, one shall represent the interests of manufacturers of sewage treatment systems, one shall represent installers and service providers, and one shall be a person with demonstrated experience in the design of sewage treatment systems.

(3) Of the members appointed by the speaker of the house of representatives, one shall be a health commissioner who is a member of and recommended by the association of Ohio health commissioners, one shall represent the interests of manufacturers of sewage treatment systems, one shall be a sanitarian who is registered under Chapter 4736. of the Revised Code and who is a member of the Ohio environmental health association, and one shall be a registered professional engineer with experience in sewage treatment systems.

(B) Terms of members appointed to the committee shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall serve from the date of appointment until the end of the term for which the member was appointed.

Members may be reappointed. Vacancies shall be filled in the same manner as provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member was appointed shall hold office for the remainder of that term. A member shall continue to serve after the expiration date of the member's term until the member's successor is appointed or until a period of sixty days has elapsed, whichever occurs first. The applicable appointing authority may remove a member from the committee for failure to attend two consecutive meetings without showing good cause for the absences.

(C) The technical advisory committee annually shall select from among its members a chairperson and a vice-chairperson . The secretary shall keep a record of its proceedings. A majority vote of the members of the full committee is necessary to take action on any matter. The committee may adopt bylaws governing its operation, including bylaws that establish the frequency of meetings.

(D) Serving as a member of the sewage treatment system technical advisory committee does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment. Members of the committee shall serve without compensation for attending committee meetings.

(E) A member of the committee shall not have a conflict of interest with the position. For the purposes of this division, "conflict of interest" means the taking of any action that violates any provision of Chapter 102. or 2921. of the Revised Code.

(F) The sewage treatment system technical advisory committee shall do all of the following:

(1) Develop with the department of health standards , guidelines, and protocols for approving or disapproving a sewage treatment system or components of a system under section 3718.04 of the Revised Code . Any guideline requiring the submission of scientific information or testing data shall specify, in writing, the protocol and format to be used in submitting the information or data.

(2) Develop with the department an application form to be submitted to the director by an applicant for approval or disapproval of a sewage treatment system or components of a system and specify the information that must be included with an application form;

(3) Make recommendations to the director regarding the approval or disapproval of an application sent to the director under section 3718.04 of the Revised Code requesting approval of a sewage treatment system or components of a system;

(4) Pursue and recruit in an active manner the research, development, introduction, and timely approval of innovative and cost-effective sewage treatment systems and components of a system for use in this state, which shall include conducting pilot projects to assess the effectiveness of a system or components of a system

.

(G) The chairperson of the committee shall prepare and submit an annual report concerning the activities of the committee to the general assembly not later than ninety days after the end of the calendar year. The report shall discuss the number of applications submitted under section 3718.04 of the Revised Code for the approval of a new sewage treatment system or a component of a system, the number of such systems and components that were approved, any information that the committee considers beneficial to the general assembly, and any other information that the chairperson determines is beneficial to the general assembly. If other members of the committee determine that certain information should be included in the report, they shall submit the information to the chairperson not later than thirty days after the end of the calendar year.

(H) The department shall provide meeting space for the committee. The committee shall be assisted in its duties by the staff of the department.

(I) Sections 101.82 to 101.87 of the Revised Code do not apply to the sewage treatment system technical advisory committee.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 05-06-2005; 2007 HB119 07-01-2007



Section 3718.04 - Application for approval of nonconforming system - standards - notice to applicant.

(A) A manufacturer seeking approval for the installation and use of a sewage treatment system or a component of a system in this state that differs in design or function from systems or components of systems the use of which is authorized in rules adopted under section 3718.02 of the Revised Code shall request an application form from the department of health. The applicant shall complete the form and include with it all of the information that is required by the department and the sewage treatment system technical advisory committee. The applicant shall submit a completed application and all required information to the director of health.

(B) Upon receipt of an application, the director shall examine the application and all accompanying information to determine if the application is complete. If the director determines that the application is not complete, the director shall notify the applicant not later than sixty days after submission of the application that the application is not complete, provide a description of the information that is missing from the application, and return the application and all accompanying information to the applicant. The applicant may resubmit the application to the director if the application includes the information that was identified by the director. Not later than thirty days after receipt of a complete application, the director shall notify the committee of the complete application and send a copy of the complete application and all accompanying information to the committee together with a request that the committee recommend that the director approve or disapprove the system.

Not later than ninety days after receipt of a complete application, the committee shall recommend approval or disapproval of the application and submit its recommendation in writing to the director. The director shall approve or disapprove the application not later than sixty days after the committee submits its recommendation to the director or, if the committee fails to recommend approval or disapproval within the required time, not later than one hundred twenty days after the submission of a complete application. If the director fails to approve or disapprove an application within the required time, the application shall be deemed approved.

(C) In approving or disapproving an application, the director shall use the standards , guidelines, and protocols that the committee developed with the department for that purpose. The director shall not approve an application that fails to comply with those standards , guidelines, and protocols. If the committee recommends approval or disapproval of an application, the director shall consider the committee's recommendation before approving or disapproving the application. If the committee fails to provide advice or if the committee fails to recommend approval or disapproval of the application within the required time, the director may approve or disapprove the application without considering the advice of the committee. The director shall establish and include any appropriate terms and conditions with the approval of a sewage treatment system or component of a system for use in this state. For purposes of establishing soil absorption specifications for a sewage treatment system, the terms and conditions shall include standards regarding the sizing of the system.

(D) If the director approves an application under this section, the director shall notify the applicant in writing. The director also shall notify boards of health in accordance with the procedures established in rules adopted under section 3718.02 of the Revised Code that the sewage treatment system or component of a system that is the subject of the application is approved for statewide use. If the director disapproves an application under this section, the director shall notify the applicant in writing and provide a brief explanation for the disapproval.

(E) Decisions of the director approving or disapproving applications under this section may be appealed in accordance with Chapter 119. of the Revised Code.

(F) No approval shall be required under this section with respect to a sewage treatment system or component of a system that has been approved by the director prior to the effective date of this amendment unless the manufacturer of the system or component changes the design or seeks modifications to any terms and conditions of the prior approval.

(G) The director may revoke the approval of a sewage treatment system or component of a system if the director finds, based on substantial evidence, that the system or component fails to comply with applicable standards for the system or component. The revocation of an approval under this division may be appealed in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Effective Date: 05-06-2005



Section 3718.041 - Requests for statements of approval for installers or manufacturers.

An installer or manufacturer of a sewage treatment system or component of a system the use of which has been authorized in rules adopted under section 3718.02 of the Revised Code may request from the director of health a written statement acknowledging that the system or component of a system is approved for use in this state and that the approval is equivalent in all respects to the approval of a system or component of a system under section 3718.04 of the Revised Code. The director may approve or deny such a request as the director determines appropriate.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.05 - Administration and enforcement duties of director of health.

The director of health shall do all of the following:

(A) Administer and enforce this chapter and the rules adopted under it;

(B) Examine records of boards of health, in accordance with rules adopted by the director, that are determined necessary to ascertain compliance with this chapter and rules adopted under it;

(C) Review and approve or disapprove rules proposed by boards of health under division (B) of section 3718.02 of the Revised Code. The director shall not disapprove a proposed rule unless the director determines that the proposed rule conflicts with this chapter or rules adopted under division (A) of section 3718.02 of the Revised Code or fails to promote public health or environmental protection. If the director disapproves a proposed rule, the director shall provide a written explanation of the director's disapproval to the board of health that proposed the rule.

(D) Survey boards of health as required by section 3718.07 of the Revised Code;

(E) Develop with the sewage treatment system technical advisory committee standards, guidelines, and protocols for use by the director in approving or disapproving a sewage treatment system under section 3718.04 of the Revised Code and an application form for use by applicants for that approval, including identification of the information that must be included with the form;

(F) Provide instructions on the operation and maintenance of a sewage treatment system. The director shall provide the operation and maintenance instructions on the department of health's web site. In addition, the director shall provide a copy of the operation and maintenance instructions when the director receives a written request for the instructions.

(G) Develop educational programs, in conjunction with boards of health, to educate owners of sewage treatment systems regarding the proper operation and maintenance of those systems.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005



Section 3718.06 - Fees; disposition of proceeds.

(A) A board of health shall establish fees in accordance with section 3709.09 of the Revised Code for the purpose of carrying out its duties under this chapter and rules adopted under it, including fees for installation permits, operation permits, and alteration permits issued by the board. All fees so established and collected by the board shall be deposited in a special fund of the district to be used exclusively by the board in carrying out those duties.

(B) In accordance with Chapter 119. of the Revised Code, the director of health may establish by rule a fee to be collected from applicants for installation permits and alteration permits issued under rules adopted under this chapter. The director of health shall use not more than seventy-five per cent of the proceeds from that fee for administering and enforcing this chapter and the rules adopted under it by the director. The director shall use not less than twenty-five per cent of the proceeds from that fee to establish a program in cooperation with boards of health to fund installation and evaluation of sewage treatment system new technology pilot projects through grants or other agreements. In the selection of pilot projects, the director shall consult with the sewage treatment system technical advisory committee. A board of health shall collect and transmit the fee to the director pursuant to section 3709.092 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-06-2005



Section 3718.07 - Survey to determine compliance - approved district list.

The director of health shall survey each city and general health district at least once every three years to determine whether there is substantial compliance with the requirements of this chapter pertaining to health districts and the applicable rules adopted by the director under this chapter. Upon determining that there is substantial compliance, the director shall place the district on an approved list. The director may resurvey an approved district if it is determined by the director to be necessary and may remove from the list a district that is found not to be substantially complying with the requirements of this chapter pertaining to health districts and the applicable rules.

If the director determines that a district is not eligible to be placed on the approved list or to continue on the list after a resurvey, the director shall certify that determination to the board of health, and the director shall carry out the duties of the unapproved health district under this chapter and the applicable rules adopted under it within the district or shall contract with an approved health district to conduct those duties until the unapproved district is placed on or returned to the approved list. The director or the contracting district shall have within the unapproved district the authority to exercise powers and perform duties granted to or imposed on the board under this chapter and the applicable rules adopted under it.

Until the unapproved district is placed on or returned to the approved list, the director or the contracting district shall collect all fees payable to the board of health under this chapter and all such fees previously paid to the unapproved district that have not been expended or encumbered. The director shall deposit those fees in the state treasury to the credit of a special fund, which is hereby created, to be used by the director for the purpose of carrying out the duties of the unapproved health district under this chapter and the applicable rules adopted under it. A contracting district shall deposit those fees to the credit of its fund created under section 3718.06 of the Revised Code to be used by the district for the purpose of carrying out the duties of the unapproved district under this chapter and the applicable rules adopted under it. The director or contracting district shall repay to the unapproved district any balance remaining in the applicable fund from all sources when the unapproved district is placed on or returned to the approved list by the director.

If a health district is removed from the approved list under this section and the board of health of the district is regulating small flow on-site sewage treatment systems in the district under section 3718.021 of the Revised Code, the director of environmental protection shall regulate those systems in that district in accordance with division (C) of that section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005



Section 3718.08 - Violation of chapter, rules or conditions prohibited.

No person shall violate this chapter, any rule adopted or order issued under it, or any condition of a registration or permit issued under rules adopted under it.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005



Section 3718.09 - Enforcement orders - emergency orders.

(A) A board of health may issue, modify, suspend, or revoke enforcement orders to a registration or permit holder or other person directing the holder or person to abate a violation of this chapter, any rule adopted or order issued under it, or a condition of a registration or permit issued under it within a specified, reasonable time. If an order issued under this division is neglected or disregarded, the applicable board of health may proceed in accordance with section 3707.02 of the Revised Code.

(B) The health commissioner or the commissioner's designated representative, without prior notice or hearing and in accordance with rules adopted by the director of health , may issue an emergency order requiring any action necessary to meet a public health emergency or to prevent or abate an imminent and substantial threat to surface water or ground water regarding domestic septage management or regarding a sewage treatment system that is being operated in a manner that does not comply with this chapter or rules adopted under it. A person to whom such an emergency order is issued immediately shall comply with the order. A person so ordered may apply to the issuer of the order for a hearing, which shall be held as soon as possible, but not later than twenty days after the issuer's receipt of the application for a hearing.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005



Section 3718.10 - Prosecution or injunction for violation - civil penalty.

(A) The prosecuting attorney of the county or the city director of law, village solicitor, or other chief legal officer of the municipal corporation where a violation has occurred or is occurring, upon complaint of the director of health or a board of health, shall prosecute to termination or bring an action for injunction or other appropriate relief against any person who is violating or has violated this chapter, any rule adopted or order issued under it, or any condition of a registration or permit issued under rules adopted under it. The court of common pleas or the municipal or county court in which an action for injunction is filed has jurisdiction to grant such relief upon a showing that the respondent named in the complaint is or was in violation of the chapter or rules, orders, or conditions.

Upon finding that a person intentionally has violated this chapter, a rule adopted or order issued under it, or any condition of a registration or permit issued under rules adopted under it, the court may assess a civil penalty of not more than one hundred dollars for each day of violation against the person. Seventy-five per cent of any penalties assessed by the court under this division shall be paid to the health district whose board of health brought the complaint, or to the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code if the director of health is carrying out the duties of an unapproved health district in which the violation occurred in accordance with section 3718.07 of the Revised Code, and shall be used for the purposes of this chapter and the rules adopted under it. Twenty-five per cent of any penalties assessed by the court under this division shall be paid to the prosecuting attorney of the county or city director of law, village solicitor, or other chief legal officer of the municipal corporation that prosecuted or brought the action under this division to pay the expenses incurred in bringing the action.

(B) The remedies provided in this chapter are in addition to any other remedies available under law.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005



Section 3718.11 - Request for hearing.

(A) A property owner may request a hearing with the board of health for any reason described in division (A)(18) of section 3718.02 of the Revised Code. A property owner may appeal the results of the hearing to either of the following:

(1) The court of common pleas of the county in which the property owner's land is located;

(2) A sewage treatment system appeals board that is established in accordance with this section.

(B) A property owner that wishes to appeal to a sewage treatment system appeals board shall file the appeal with the board of health within whose jurisdiction the property owner's land is located. Upon receipt of a filing, the board of health shall send the filing of the appeal to the chairperson of the sewage treatment system appeals board for the county in which the board of health has jurisdiction.

(C)

(1) Not later than ninety days after the effective date of this section, a sewage treatment system appeals board shall be appointed for each county as follows:

(a) One member shall be appointed by the health commissioner of the general health district having jurisdiction in the county.

(b) One member shall be appointed by the judge of the probate court of the county having the longest continuous service as a judge of the probate court.

(c) One member shall be appointed by the director of health.

(2) Terms of appointment to a sewage treatment system appeals board shall be for two years. Members may be reappointed. Vacancies shall be filled in the same manner as provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member was appointed shall hold office for the remainder of that term.

(3) The person appointed by the judge of the probate court shall serve as chairperson of the board. A majority vote of the members of the board is necessary to take action on any matter. The chairperson of the board shall designate the time and location for a hearing before the board. Members of the board shall serve without compensation.

(4) A board of health shall send an appeal that has been filed with the board of health under division (B) of this section to the sewage treatment system appeals board immediately after the appeal has been filed. Not later than forty-five days after a hearing before a sewage treatment system appeals board, the board shall issue a written decision concerning an appeal before the board.

(5) The judge of the probate court who made an appointment to the board under this section shall establish due process procedures to be used by the applicable sewage treatment system appeals board appointed under this section for the purpose of hearing appeals regarding orders and decisions of a board of health. All appeals before the applicable sewage treatment system appeals board shall be conducted in accordance with those procedures. The procedures may include filing fees applicable to appeals conducted by the sewage treatment system appeals board.

(D) An appeal before a sewage treatment system appeals board is final, and no further appeal may be taken.

Added by 128th General AssemblyFile No.51,SB 110, §1, eff. 9/17/2010.



Section 3718.99 - Penalty.

Whoever purposely violates section 3718.08 of the Revised Code shall be fined not more than one thousand dollars. Each day of violation is a separate offense. All money collected from fines under this section shall be used to administer and enforce this chapter and rules adopted under it and shall be deposited as follows:

(A) If the violation occurred within a health district that is approved under section 3718.07 of the Revised Code, the money shall be deposited to the credit of the district's special fund created under section 3718.06 of the Revised Code.

(B) If the violation occurred within a health district that is not approved under section 3718.07 of the Revised Code and a contracting district is carrying out the duties of the unapproved health district in accordance with that section, the money shall be deposited to the credit of the contracting district's special fund created under section 3718.06 of the Revised Code.

(C) If the violation occurred within an unapproved health district and the director of health is carrying out the duties of the unapproved health district in accordance with section 3718.07 of the Revised Code, the money shall be deposited in the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005






Chapter 3719 - CONTROLLED SUBSTANCES

Section 3719.01 - Controlled substances definitions.

As used in this chapter:

(A) "Administer" means the direct application of a drug, whether by injection, inhalation, ingestion, or any other means to a person or an animal.

(B) "Drug enforcement administration" means the drug enforcement administration of the United States department of justice or its successor agency.

(C) "Controlled substance" means a drug, compound, mixture, preparation, or substance included in schedule I, II, III, IV, or V.

(D) "Dangerous drug" has the same meaning as in section 4729.01 of the Revised Code.

(E) "Dispense" means to sell, leave with, give away, dispose of, or deliver.

(F) "Distribute" means to deal in, ship, transport, or deliver but does not include administering or dispensing a drug.

(G) "Drug" has the same meaning as in section 4729.01 of the Revised Code.

(H) "Drug abuse offense," "felony drug abuse offense," "cocaine," and "hashish" have the same meanings as in section 2925.01 of the Revised Code.

(I) "Federal drug abuse control laws" means the "Comprehensive Drug Abuse Prevention and Control Act of 1970," 84 Stat. 1242, 21 U.S.C. 801, as amended.

(J) "Hospital" means an institution for the care and treatment of the sick and injured that is certified by the department of health and approved by the state board of pharmacy as proper to be entrusted with the custody of controlled substances and the professional use of controlled substances.

(K) "Hypodermic" means a hypodermic syringe or needle, or other instrument or device for the injection of medication.

(L) "Isomer," except as otherwise expressly stated, means the optical isomer.

(M) "Laboratory" means a laboratory approved by the state board of pharmacy as proper to be entrusted with the custody of controlled substances and the use of controlled substances for scientific and clinical purposes and for purposes of instruction.

(N) "Manufacturer" means a person who manufactures a controlled substance, as "manufacture" is defined in section 3715.01 of the Revised Code.

(O) "Marihuana" means all parts of a plant of the genus cannabis, whether growing or not; the seeds of a plant of that type; the resin extracted from a part of a plant of that type; and every compound, manufacture, salt, derivative, mixture, or preparation of a plant of that type or of its seeds or resin. "Marihuana" does not include the mature stalks of the plant, fiber produced from the stalks, oils or cake made from the seeds of the plant, or any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks, except the resin extracted from the mature stalks, fiber, oil or cake, or the sterilized seed of the plant that is incapable of germination.

(P) "Narcotic drugs" means coca leaves, opium, isonipecaine, amidone, isoamidone, ketobemidone, as defined in this division, and every substance not chemically distinguished from them and every drug, other than cannabis, that may be included in the meaning of "narcotic drug" under the federal drug abuse control laws. As used in this division:

(1) "Coca leaves" includes cocaine and any compound, manufacture, salt, derivative, mixture, or preparation of coca leaves, except derivatives of coca leaves, that does not contain cocaine, ecgonine, or substances from which cocaine or ecgonine may be synthesized or made.

(2) "Isonipecaine" means any substance identified chemically as 1-methyl-4-phenyl-piperidine-4-carboxylic acid ethyl ester, or any salt thereof, by whatever trade name designated.

(3) "Amidone" means any substance identified chemically as 4-4-diphenyl-6-dimethylamino-heptanone-3, or any salt thereof, by whatever trade name designated.

(4) "Isoamidone" means any substance identified chemically as 4-4-diphenyl-5-methyl-6-dimethylaminohexanone-3, or any salt thereof, by whatever trade name designated.

(5) "Ketobemidone" means any substance identified chemically as 4-(3-hydroxyphenyl)-1-methyl-4-piperidyl ethyl ketone hydrochloride, or any salt thereof, by whatever trade name designated.

(Q) "Official written order" means an order written on a form provided for that purpose by the director of the United States drug enforcement administration, under any laws of the United States making provision for the order, if the order forms are authorized and required by federal law.

(R) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under section 3719.41 of the Revised Code, the dextrorotatory isomer of 3-methoxy-N-methylmorphinan and its salts (dextro-methorphan). "Opiate" does include its racemic and levoratory forms.

(S) "Opium poppy" means the plant of the species papaver somniferum L., except its seeds.

(T) "Person" means any individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, or other legal entity.

(U) "Pharmacist" means a person licensed under Chapter 4729. of the Revised Code to engage in the practice of pharmacy.

(V) "Pharmacy" has the same meaning as in section 4729.01 of the Revised Code.

(W) "Poison" means any drug, chemical, or preparation likely to be deleterious or destructive to adult human life in quantities of four grams or less.

(X) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(Y) "Licensed health professional authorized to prescribe drugs," "prescriber," and "prescription" have the same meanings as in section 4729.01 of the Revised Code.

(Z) "Registry number" means the number assigned to each person registered under the federal drug abuse control laws.

(AA) "Sale" includes delivery, barter, exchange, transfer, or gift, or offer thereof, and each transaction of those natures made by any person, whether as principal, proprietor, agent, servant, or employee.

(BB) "Schedule I," "schedule II," "schedule III," "schedule IV," and "schedule V" mean controlled substance schedules I, II, III, IV, and V, respectively, established pursuant to section 3719.41 of the Revised Code, as amended pursuant to section 3719.43 or 3719.44 of the Revised Code.

(CC) "Wholesaler" means a person who, on official written orders other than prescriptions, supplies controlled substances that the person has not manufactured, produced, or prepared personally and includes a "wholesale distributor of dangerous drugs" as defined in section 4729.01 of the Revised Code.

(DD) "Animal shelter" means a facility operated by a humane society or any society organized under Chapter 1717. of the Revised Code or a dog pound operated pursuant to Chapter 955. of the Revised Code.

(EE) "Terminal distributor of dangerous drugs" has the same meaning as in section 4729.01 of the Revised Code.

(FF) "Category III license" means a license issued to a terminal distributor of dangerous drugs as set forth in section 4729.54 of the Revised Code.

(GG) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(HH)

(1) "Controlled substance analog" means, except as provided in division (HH)(2) of this section, a substance to which both of the following apply:

(a) The chemical structure of the substance is substantially similar to the structure of a controlled substance in schedule I or II.

(b) One of the following applies regarding the substance:

(i) The substance has a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in schedule I or II.

(ii) With respect to a particular person, that person represents or intends the substance to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in schedule I or II.

(2) "Controlled substance analog" does not include any of the following:

(a) A controlled substance;

(b) Any substance for which there is an approved new drug application;

(c) With respect to a particular person, any substance if an exemption is in effect for investigational use for that person pursuant to federal law to the extent that conduct with respect to that substance is pursuant to that exemption;

(d) Any substance to the extent it is not intended for human consumption before the exemption described in division (HH)(2)(b) of this section takes effect with respect to that substance.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Effective Date: 07-22-1998



Section 3719.011 - Controlled substances definitions for use in Revised Code.

As used in the Revised Code:

(A) "Drug of abuse" means any controlled substance as defined in section 3719.01 of the Revised Code, any harmful intoxicant as defined in section 2925.01 of the Revised Code, and any dangerous drug as defined in section 4729.01 of the Revised Code.

(B) "Drug dependent person" means any person who, by reason of the use of any drug of abuse, is physically, psychologically, or physically and psychologically dependent upon the use of such drug, to the detriment of the person's health or welfare.

(C) "Person in danger of becoming a drug dependent person" means any person who, by reason of the person's habitual or incontinent use of any drug of abuse, is in imminent danger of becoming a drug dependent person.

Effective Date: 07-22-1998



Section 3719.012 - Minor may give consent to diagnosis or treatment of condition caused by drug or alcohol abuse.

(A) Notwithstanding any other provision of law, a minor may give consent for the diagnosis or treatment by a physician licensed to practice in this state of any condition which it is reasonable to believe is caused by a drug of abuse, beer, or intoxicating liquor. Such consent shall not be subject to disaffirmance because of minority.

(B) A physician licensed to practice in this state, or any person acting at his direction, who in good faith renders medical or surgical services to a minor giving consent under division (A) of this section, shall not be subject to any civil or criminal liability for assault, battery, or assault and battery.

(C) The parent or legal guardian of a minor giving consent under division (A) of this section is not liable for the payment of any charges made for medical or surgical services rendered such minor, unless the parent or legal guardian has also given consent for the diagnosis or treatment.

Effective Date: 10-01-1982



Section 3719.013 - Controlled substance analog.

Except as otherwise provided in section 2925.03 or 2925.11 of the Revised Code, a controlled substance analog, to the extent intended for human consumption, shall be treated for purposes of any provision of the Revised Code as a controlled substance in schedule I.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 12/20/2012.

Added by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.



Section 3719.02 - License to manufacture controlled substances - fee.

A person may cultivate, grow, or by other process produce or manufacture, and a person on land owned, occupied, or controlled by such person may knowingly allow to be cultivated, grown, or produced, any controlled substance if the person first obtains a license as a manufacturer of controlled substances from the state board of pharmacy.

All licenses issued pursuant to this section shall be for a period of one year from the last day of June and may be renewed for a like period annually according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

The annual license fee shall be thirty-seven dollars and fifty cents and shall accompany each application for a license or renewal thereof. A license that has not been renewed by the first day of August in any year may be reinstated upon payment of the renewal fee and a penalty of fifty-five dollars.

The state board of pharmacy, subject to the approval of the controlling board, may establish a fee in excess of the amount provided in this section, provided that the fee does not exceed the amount established by this section by more than fifty per cent.

Effective Date: 06-30-1997



Section 3719.021 - License as wholesaler of controlled substances - fee.

Persons other than a licensed manufacturer, pharmacist, or owner of a pharmacy who possess for sale, sell, or dispense controlled substances at wholesale shall first obtain a license as a wholesaler of controlled substances from the state board of pharmacy.

All licenses issued pursuant to this section shall be for a period of one year from the thirtieth day of June and may be renewed for a like period annually according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

The annual license fee shall be thirty-seven dollars and fifty cents and shall accompany each application for such license or renewal thereof. All such renewal fees shall be paid in advance by the renewal applicant to the treasurer of state, and entered by the treasurer of state on the records of the state board of pharmacy. A license that has not been renewed by the first day of August in any year may be reinstated upon payment of the renewal fee and a penalty of fifty-five dollars.

The state board of pharmacy, subject to the approval of the controlling board, may establish a fee in excess of the amount provided in this section, provided that the fee does not exceed the amount established by this section by more than fifty per cent.

Effective Date: 06-30-1997



Section 3719.03 - Qualifications of applicant for license.

No license shall be issued under section 3719.02 or 3719.021 of the Revised Code unless and until the applicant therefor has furnished proof satisfactory to the state board of pharmacy:

(A) That the applicant is of good moral character or, if the applicant be an association or corporation, that the managing officers are of good moral character;

(B) That the applicant is equipped as to land, buildings, and paraphernalia properly to carry on the business described in his application;

(C) That the applicant's trade connections are such that there is a reasonable probability that he will apply all controlled substances grown, cultivated, processed, produced, or possessed by him to scientific, experimental, medicinal, or instructive purposes;

(D) That the applicant is in sufficiently good financial condition to carry out his obligation;

(E) That the applicant has satisfactorily shown that the granting of such license is in the public interest.

No license shall be granted to any person who has, within five years, been convicted of a drug abuse offense as defined in section 3719.01 of the Revised Code, or to any person who is a drug dependent person.

The board may suspend or revoke, for cause, any license issued under section 3719.02 or 3719.021 of the Revised Code.

Effective Date: 07-01-1976



Section 3719.031 - Suspension of wholesaler's license without hearing.

If the state board of pharmacy determines that there is clear and convincing evidence that the method used by a wholesaler of controlled substances licensed under section 3719.021 of the Revised Code to distribute controlled substances presents a danger of immediate and serious harm to others, the board may suspend the wholesaler's license without a hearing. The board shall follow the procedure for suspension without a prior hearing in section 119.07 of the Revised Code. The suspension shall remain in effect, unless removed by the board, until the board's final adjudication order becomes effective, except that if the board does not issue its final adjudication order within ninety days after the hearing, the suspension shall be void on the ninety-first day after the suspension.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 3719.04 - Sale of controlled substances by manufacturer or wholesaler.

(A) A licensed manufacturer or wholesaler of controlled substances may sell at wholesale controlled substances to any of the following persons and subject to the following conditions:

(1) To a licensed manufacturer or wholesaler of controlled substances, or a terminal distributor of dangerous drugs having a category III license;

(2) To a person in the employ of the United States government or of any state, territorial, district, county, municipal, or insular government, purchasing, receiving, possessing, or dispensing controlled substances by reason of his official duties;

(3) To a master of a ship or a person in charge of any aircraft upon which no physician is regularly employed, for the actual medical needs of persons on board the ship or aircraft, when not in port; provided such controlled substances shall be sold to the master of the ship or person in charge of the aircraft only in pursuance of a special official written order approved by a commissioned medical officer or acting assistant surgeon of the United States public health service;

(4) To a person in a foreign country, if the federal drug abuse control laws are complied with.

(B) An official written order for any schedule II controlled substances shall be signed in triplicate by the person giving the order or by his authorized agent. The original shall be presented to the person who sells or dispenses the schedule II controlled substances named in the order and, if that person accepts the order, each party to the transaction shall preserve his copy of the order for a period of two years in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of Chapter 3719. of the Revised Code. Compliance with the federal drug abuse control laws, respecting the requirements governing the use of a special official written order constitutes compliance with this division.

Effective Date: 06-29-1994



Section 3719.05 - Pharmacist may dispense controlled substances - prescriptions - sale of stock.

(A) A pharmacist may dispense controlled substances to any person upon a prescription issued in accordance with section 3719.06 of the Revised Code. When dispensing controlled substances, a pharmacist shall act in accordance with rules adopted by the state board of pharmacy and in accordance with the following:

(1) The prescription shall be retained on file by the owner of the pharmacy in which it is filled for a period of three years, so as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of Chapter 2925., 3719., or 4729. of the Revised Code.

(2) Each oral prescription shall be recorded by the pharmacist and the record shall show the name and address of the patient for whom, or of the owner of the animal for which the controlled substance is dispensed, the full name, address, and registry number under the federal drug abuse control laws of the prescriber, the name of the controlled substance dispensed, the amount dispensed, and the date when dispensed. The record shall be retained on file by the owner of the pharmacy in which it is filled for a period of three years.

(3) A schedule II controlled substance shall be dispensed only upon a written prescription, except that it may be dispensed upon an oral prescription in emergency situations as provided in the federal drug abuse control laws.

(4) A prescription for a schedule II controlled substance shall not be refilled.

(5) Prescriptions for schedule III and IV controlled substances may be refilled not more than five times in a six-month period from the date the prescription is given by a prescriber.

(B) The legal owner of any stock of schedule II controlled substances in a pharmacy, upon discontinuance of dealing in those drugs, may sell the stock to a manufacturer, wholesaler, or owner of a pharmacy registered under the federal drug abuse control laws pursuant to an official written order.

Effective Date: 07-22-1998



Section 3719.06 - Authority of licensed health professional.

(A)

(1) A licensed health professional authorized to prescribe drugs, if acting in the course of professional practice, in accordance with the laws regulating the professional's practice, and in accordance with rules adopted by the state board of pharmacy, may, except as provided in division (A)(2) or (3) of this section, do the following:

(a) Prescribe schedule II, III, IV, and V controlled substances;

(b) Administer or personally furnish to patients schedule II, III, IV, and V controlled substances;

(c) Cause schedule II, III, IV, and V controlled substances to be administered under the prescriber's direction and supervision.

(2) A licensed health professional authorized to prescribe drugs who is a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner is subject to both of the following:

(a) A schedule II controlled substance may be prescribed only in accordance with division (C) of section 4723.481 of the Revised Code.

(b) No schedule II controlled substance shall be personally furnished to any patient.

(3) A licensed health professional authorized to prescribe drugs who is a physician assistant is subject to all of the following:

(a) A controlled substance may be prescribed or personally furnished only if it is included in the physician-delegated prescriptive authority granted to the physician assistant in accordance with Chapter 4730. of the Revised Code.

(b) A schedule II controlled substance may be prescribed only in accordance with division (B)(4) of section 4730.41 and section 4730.411 of the Revised Code.

(c) No schedule II controlled substance shall be personally furnished to any patient.

(B) No licensed health professional authorized to prescribe drugs shall prescribe, administer, or personally furnish a schedule III anabolic steroid for the purpose of human muscle building or enhancing human athletic performance and no pharmacist shall dispense a schedule III anabolic steroid for either purpose, unless it has been approved for that purpose under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

(C) Each written prescription shall be properly executed, dated, and signed by the prescriber on the day when issued and shall bear the full name and address of the person for whom, or the owner of the animal for which, the controlled substance is prescribed and the full name, address, and registry number under the federal drug abuse control laws of the prescriber. If the prescription is for an animal, it shall state the species of the animal for which the controlled substance is prescribed.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.85,SB 83, §1, eff. 6/8/2012.

Effective Date: 05-17-2000; 05-17-2006



Section 3719.07 - Record of all controlled substances received, administered, dispensed, or used.

(A) As used in this section, "description" means the dosage form, strength, and quantity, and the brand name, if any, or the generic name, of a drug or controlled substance.

(B)

(1) Every licensed health professional authorized to prescribe drugs shall keep a record of all controlled substances received and a record of all controlled substances administered, dispensed, or used other than by prescription. Every other person, except a pharmacist, manufacturer, or wholesaler, who is authorized to purchase and use controlled substances shall keep a record of all controlled substances purchased and used other than by prescription. The records shall be kept in accordance with division (C)(1) of this section.

(2) Manufacturers and wholesalers shall keep records of all controlled substances compounded, mixed, cultivated, grown, or by any other process produced or prepared by them, and of all controlled substances received or sold by them. The records shall be kept in accordance with division (C)(2) of this section.

(3) Every category III terminal distributor of dangerous drugs shall keep records of all controlled substances received or sold. The records shall be kept in accordance with division (C)(3) of this section.

(4) Every person who sells or purchases for resale schedule V controlled substances exempted by section 3719.15 of the Revised Code shall keep a record showing the quantities and kinds thereof received or sold. The records shall be kept in accordance with divisions (C)(1), (2), and (3) of this section.

(C)

(1) The records required by divisions (B)(1) and (4) of this section shall contain the following:

(a) The description of all controlled substances received, the name and address of the person from whom received, and the date of receipt;

(b) The description of controlled substances administered, dispensed, purchased, sold, or used; the date of administering, dispensing, purchasing, selling, or using; the name and address of the person to whom, or for whose use, or the owner and species of the animal for which the controlled substance was administered, dispensed, purchased, sold, or used.

(2) The records required by divisions (B)(2) and (4) of this section shall contain the following:

(a) The description of all controlled substances produced or prepared, the name and address of the person from whom received, and the date of receipt;

(b) The description of controlled substances sold, the name and address of each person to whom a controlled substance is sold, the amount of the controlled substance sold to each person, and the date it was sold.

(3) The records required by divisions (B)(3) and (4) of this section shall contain the following:

(a) The description of controlled substances received, the name and address of the person from whom controlled substances are received, and the date of receipt;

(b) The name and place of residence of each person to whom controlled substances, including those otherwise exempted by section 3719.15 of the Revised Code, are sold, the description of the controlled substances sold to each person, and the date the controlled substances are sold to each person.

(D) Every record required by this section shall be kept for a period of two years.

The keeping of a record required by or under the federal drug abuse control laws, containing substantially the same information as specified in this section, constitutes compliance with this section.

Every person who purchases for resale or who sells controlled substance preparations exempted by section 3719.15 of the Revised Code shall keep the record required by or under the federal drug abuse control laws.

Effective Date: 07-22-1998



Section 3719.08 - Label required.

(A) Whenever a manufacturer sells a controlled substance, and whenever a wholesaler sells a controlled substance in a package the wholesaler has prepared, the manufacturer or wholesaler shall securely affix to each package in which the controlled substance is contained a label showing in legible English the name and address of the vendor and the quantity, kind, and form of controlled substance contained therein. No person, except a pharmacist for the purpose of dispensing a controlled substance upon a prescription shall alter, deface, or remove any label so affixed.

(B) Except as provided in division (C) of this section, when a pharmacist dispenses any controlled substance on a prescription for use by a patient, or supplies a controlled substance to a licensed health professional authorized to prescribe drugs for use by the professional in personally furnishing patients with controlled substances, the pharmacist shall affix to the container in which the controlled substance is dispensed or supplied a label showing the following:

(1) The name and address of the pharmacy dispensing or supplying the controlled substance;

(2) The name of the patient for whom the controlled substance is prescribed and, if the patient is an animal, the name of the owner and the species of the animal;

(3) The name of the prescriber;

(4) All directions for use stated on the prescription or provided by the prescriber;

(5) The date on which the controlled substance was dispensed or supplied;

(6) The name, quantity, and strength of the controlled substance and, if applicable, the name of the distributor or manufacturer.

(C) The requirements of division (B) of this section do not apply when a controlled substance is prescribed or supplied for administration to an ultimate user who is institutionalized.

(D) A licensed health professional authorized to prescribe drugs who personally furnishes a controlled substance to a patient shall comply with division (A) of section 4729.291 of the Revised Code with respect to labeling and packaging of the controlled substance.

(E) No person shall alter, deface, or remove any label affixed pursuant to this section as long as any of the original contents remain.

(F) Every label for a schedule II, III, or IV controlled substance shall contain the following warning:

"Caution: federal law prohibits the transfer of this drug to any person other than the patient for whom it was prescribed."

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 07-22-1998



Section 3719.09 - Authorized possession of controlled substances.

Possession or control of controlled substances is authorized in the following instances and subject to the following conditions:

(A) Possession of controlled substances in the course of business by a manufacturer, wholesaler, licensed health professional authorized to prescribe drugs, pharmacist, category III terminal distributor of dangerous drugs, or other person authorized to possess controlled substances under this chapter or Chapter 4729. of the Revised Code;

(B) Possession by any person of any schedule V narcotic drug exempted under section 3719.15 of the Revised Code, where the quantity of the drug does not exceed one hundred thirty milligrams of opium, thirty-two and five-tenths milligrams of morphine or any of its salts, two hundred sixty milligrams of codeine or any of its salts, one hundred thirty milligrams of dihydrocodeine or any of its salts, or thirty-two and five-tenths milligrams of ethylmorphine or any of its salts, or, in the case of any other schedule V controlled substance or any combination of narcotic drugs, where the quantity does not exceed in pharmacologic potency any one of the drugs named above in the quantity stated;

(C) Possession by any person of any controlled substance that the person obtained pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs or that was obtained for the person pursuant to a prescription issued by a prescriber, when the drug is in a container regardless of whether the container is the original container in which the drug was dispensed to that person directly or indirectly by a pharmacist or personally furnished to that person by the prescriber;

(D) Possession in the course of business of combination drugs that contain pentobarbital and at least one noncontrolled substance active ingredient, in a manufactured dosage form, the only indication of which is for euthanizing animals, or other substance that the state veterinary medical licensing board and the state board of pharmacy both approve under division (A) of section 4729.532 of the Revised Code, by an agent or employee of an animal shelter who is authorized by the licensure of the animal shelter with the state board of pharmacy to purchase and possess the drug solely for use as specified in that section. As used in this division, "in the course of business" means possession or use at an establishment described in a license issued under section 4729.54 of the Revised Code, or outside that establishment when necessary because of a risk to the health or safety of any person, provided that the substance is in a quantity no greater than reasonably could be used to alleviate the risk, is in the original manufacturer's container, and is returned to the establishment as soon as possible after the risk has passed.

Effective Date: 07-22-1998



Section 3719.10 - Nuisance.

Premises or real estate, including vacant land, on which a felony violation of Chapter 2925. or 3719. of the Revised Code occurs constitute a nuisance subject to abatement pursuant to Chapter 3767. of the Revised Code.

Effective Date: 07-01-1976



Section 3719.101 - [Repealed].

Effective Date: 07-01-1976



Section 3719.11 - Controlled substances forfeited and destroyed.

All controlled substances, the lawful possession of which is not established or the title to which cannot be ascertained, that have come into the custody of a peace officer, shall be forfeited pursuant to Chapter 2981. of the Revised Code, and, unless any such section provides for a different manner of disposition, shall be disposed of as follows:

(A) The court or magistrate having jurisdiction shall order the controlled substances forfeited and destroyed. The agency served by the peace officer who obtained or took custody of the controlled substances may destroy them or may send them to the bureau of criminal identification and investigation for destruction by it. A record of the place where the controlled substances were seized, of the kinds and quantities of controlled substances so destroyed, and of the time, place, and manner of destruction, shall be kept, and a return under oath, reporting the destruction, shall be made by the officer who destroys them to the court or magistrate and to the United States director, bureau of narcotics and dangerous drugs.

(B) Upon written application by the department of health, the court or magistrate that ordered the forfeiture of the controlled substances may order the delivery of any of them, except heroin and its salts and derivatives, to the department for distribution or destruction as provided in this section.

(C) Upon application by any hospital within this state that is not operated for private gain, the department of health may deliver any controlled substances that have come into its custody pursuant to this section to the applicant for medicinal use. The department may deliver excess stocks of the controlled substances to the United States director, bureau of narcotics and dangerous drugs, or may destroy the excess stocks.

(D) The department of health shall keep a complete record of all controlled substances received pursuant to this section and of all controlled substances disposed of pursuant to this section, showing all of the following:

(1) The exact kinds, quantities, and forms of the controlled substances;

(2) The persons from whom they were received and to whom they were delivered;

(3) By whose authority they were received, delivered, or destroyed;

(4) The dates of their receipt, delivery, or destruction.

(E) The record required by this section shall be open to inspection by all federal and state officers charged with the enforcement of federal and state narcotic and drug abuse control laws.

Effective Date: 01-01-1999; 07-01-2007



Section 3719.111 - [Repealed].

Effective Date: 07-01-1976



Section 3719.12 - Prosecutor to report conviction to board that licensed, certified, or registered person.

Unless a report has been made pursuant to section 2929.42 of the Revised Code, on the conviction of a manufacturer, wholesaler, terminal distributor of dangerous drugs, pharmacist, pharmacy intern, dentist, chiropractor, physician, podiatrist, registered nurse, licensed practical nurse, physician assistant, optometrist, or veterinarian of the violation of this chapter or Chapter 2925. of the Revised Code, the prosecutor in the case promptly shall report the conviction to the board that licensed, certified, or registered the person to practice or to carry on business. The responsible board shall provide forms to the prosecutor. Within thirty days of the receipt of this information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the person's license, certificate, or registration.

Effective Date: 01-01-2004



Section 3719.121 - Suspending license, certificate, or registration of person addicted to or improperly distributing controlled substances.

(A) Except as otherwise provided in section 4723.28, 4723.35, 4730.25, 4731.22, 4734.39, or 4734.41 of the Revised Code, the license, certificate, or registration of any dentist, chiropractor, physician, podiatrist, registered nurse, licensed practical nurse, physician assistant, pharmacist, pharmacy intern, optometrist, or veterinarian who is or becomes addicted to the use of controlled substances shall be suspended by the board that authorized the person's license, certificate, or registration until the person offers satisfactory proof to the board that the person no longer is addicted to the use of controlled substances.

(B) If the board under which a person has been issued a license, certificate, or evidence of registration determines that there is clear and convincing evidence that continuation of the person's professional practice or method of prescribing or personally furnishing controlled substances presents a danger of immediate and serious harm to others, the board may suspend the person's license, certificate, or registration without a hearing. Except as otherwise provided in sections 4715.30, 4723.281, 4729.16, 4730.25, 4731.22, and 4734.36 of the Revised Code, the board shall follow the procedure for suspension without a prior hearing in section 119.07 of the Revised Code. The suspension shall remain in effect, unless removed by the board, until the board's final adjudication order becomes effective, except that if the board does not issue its final adjudication order within ninety days after the hearing, the suspension shall be void on the ninety-first day after the hearing.

(C) On receiving notification pursuant to section 2929.42 or 3719.12 of the Revised Code, the board under which a person has been issued a license, certificate, or evidence of registration immediately shall suspend the license, certificate, or registration of that person on a plea of guilty to, a finding by a jury or court of the person's guilt of, or conviction of a felony drug abuse offense; a finding by a court of the person's eligibility for intervention in lieu of conviction; a plea of guilty to, or a finding by a jury or court of the person's guilt of, or the person's conviction of an offense in another jurisdiction that is essentially the same as a felony drug abuse offense; or a finding by a court of the person's eligibility for treatment or intervention in lieu of conviction in another jurisdiction. The board shall notify the holder of the license, certificate, or registration of the suspension, which shall remain in effect until the board holds an adjudicatory hearing under Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 3719.13 - Inspection of prescriptions, orders, records, and stock.

Prescriptions, orders, and records, required by Chapter 3719. of the Revised Code, and stocks of dangerous drugs and controlled substances, shall be open for inspection only to federal, state, county, and municipal officers, and employees of the state board of pharmacy whose duty it is to enforce the laws of this state or of the United States relating to controlled substances. Such prescriptions, orders, records, and stocks shall be open for inspection by employees of the state medical board for purposes of enforcing Chapters 4730. and 4731. of the Revised Code and employees of the board of nursing for purposes of enforcing Chapter 4723. of the Revised Code. No person having knowledge of any such prescription, order, or record shall divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party.

Effective Date: 04-10-2001; 2008 SB175 09-12-2008



Section 3719.14 - Exemptions.

(A) A common carrier or warehouse while engaged in lawfully transporting or storing any controlled substance or an employee of a common carrier or warehouse of that nature who is acting within the scope of the employee's employment may control and possess any controlled substance.

(B) Any law enforcement official may purchase, collect, or possess any controlled substance or may offer to sell any controlled substance, or any counterfeit controlled substance as defined in section 2925.01 of the Revised Code, when the purchase, collection, possession, or offer to sell is necessary to do so in the performance of the official's official duties. This division does not permit a law enforcement official to sell any controlled substance in the performance of the official's official duties. A peace officer, as defined in section 3719.141 of the Revised Code, may sell a controlled substance in the performance of the officer's official duties only as provided in that section.

(C) Any employee or agent of a person who is entitled to possession of a controlled substance or whose possession of a controlled substance is for the purpose of aiding any law enforcement official in the official's official duties temporarily may possess any controlled substance.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 07-01-1996



Section 3719.141 - Peace officer may sell controlled substance in performance of official duties.

(A) A peace officer may sell any controlled substance in the performance of the officer's official duties only if either of the following applies:

(1) A peace officer may sell any controlled substance in the performance of the officer's official duties if all of the following apply:

(a) Prior approval for the sale has been given by the prosecuting attorney of the county in which the sale takes place, in any manner described in division (B) of this section;

(b) The peace officer who makes the sale determines that the sale is necessary in the performance of the officer's official duties;

(c) Any of the following applies:

(i) The person to whom the sale is made or any other person who is involved in the sale does not know that the officer who makes the sale is a peace officer, and the peace officer who makes the sale determines that the sale is necessary to prevent the person from determining or suspecting that the officer who makes the sale is a peace officer.

(ii) The peace officer who makes the sale determines that the sale is necessary to preserve an identity that the peace officer who makes the sale has assumed in the performance of the officer's official duties.

(iii) The sale involves a controlled substance that, during the course of another sale, was intercepted by the peace officer who makes the sale or any other peace officer who serves the same agency served by the peace officer who makes the sale; the intended recipient of the controlled substance in the other sale does not know that the controlled substance has been so intercepted; the sale in question is made to the intended recipient of the controlled substance in the other sale and is undertaken with the intent of obtaining evidence of a drug abuse offense against the intended recipient of the controlled substance; and the sale in question does not involve the transfer of any money or other thing of value to the peace officer who makes the sale or any other peace officer who serves the same agency served by the peace officer who makes the sale in exchange for the controlled substance.

(d) If the sale is made under the circumstances described in division (A)(1)(c)(i) or (ii) of this section, no person is charged with any criminal offense or any delinquent act based upon the sale unless both of the following apply:

(i) The person also is charged with a criminal offense or a delinquent act that is based upon an act or omission that is independent of the sale but that either is connected together with the sale, or constitutes a part of a common scheme or plan with the sale, or is part of a course of criminal conduct involving the sale.

(ii) The criminal offense or delinquent act based upon the sale and the other criminal offense or delinquent act are charged in the same indictment, information, or complaint.

(e) The sale is not part of a continuing course of conduct involving the sale of controlled substances by the peace officer who makes the sale.

(f) The amount of the controlled substance sold and the scope of the sale of the controlled substance is as limited as possible under the circumstances.

(g) Prior to the sale, the law enforcement agency served by the peace officer who makes the sale has adopted a written internal control policy that does all of the following:

(i) Addresses the keeping of detailed records as to the amount of money or other things of value obtained in the sale in exchange for the controlled substance;

(ii) Addresses the delivery of all moneys or things of value so obtained to the prosecuting attorney pursuant to division (D) of this section;

(iii) Addresses the agency's use and disposition of all such moneys or things of value that are deposited in the law enforcement trust fund of the sheriff, municipal corporation, or township, pursuant to division (D) of this section, and that are used by the sheriff, are allocated to the police department of the municipal corporation by its legislative authority, or are allocated by the board of township trustees to the township police department, township or joint police district police force, or office of the constable;

(iv) Provides for the keeping of detailed financial records of the receipts of the proceeds, the general types of expenditures made out of the proceeds received, and the specific amount of each general type of expenditure. The policy shall not provide for or permit the identification of any peace officer involved in the sale, any information that is or may be needed in an ongoing investigation, or any specific expenditure that is made in an ongoing investigation.

(2) A peace officer may sell any controlled substance in the performance of the officer's official duties if all of the following apply:

(a) Prior approval for the sale has been given by the prosecuting attorney of the county in which the sale takes place, in any manner described in division (B) of this section;

(b) Prior to the sale, the law enforcement agency served by the peace officer has adopted a written internal control policy that does the things listed in divisions (A)(1)(g)(i) to (iv) of this section;

(c) The purchaser of the controlled substance acquires possession of it in the presence of the peace officer who makes the sale.

(d) Upon the consummation of the sale, either of the following occurs:

(i) The peace officer arrests the purchaser of the controlled substance, recovers it and the proceeds of the sale, and secures it and the proceeds as evidence to be used in a subsequent prosecution.

(ii) The peace officer makes a reasonable, good faith effort to arrest the purchaser of the controlled substance and to recover the controlled substance and the proceeds of the sale, but the officer is unable to make the arrest and recover all of the controlled substance and proceeds for reasons beyond the officer's control, and the peace officer secures all of the controlled substance recovered and all of the proceeds recovered as evidence to be used in a subsequent prosecution.

(B) The approval of a prosecuting attorney required by division (A)(1)(a) or (2)(a) of this section may be in either of the following forms:

(1) A general approval that is given by the prosecuting attorney to the peace officer who makes the sale or to the law enforcement agency served by that peace officer, that grants approval only to that peace officer, and that grants approval for any such sale that may be necessary, after the approval has been granted, under the standards described in division (A)(1) or (2) of this section;

(2) A specific approval that is given by the prosecuting attorney to the peace officer who makes the sale or to the law enforcement agency served by that peace officer, and that grants approval only to that peace officer and only for the particular sale in question, under the standards described in division (A)(1) or (2) of this section.

(C) If a peace officer sells a controlled substance in the performance of the officer's official duties under division (A)(1) or (2) of this section, the peace officer, within a reasonable time after the sale, shall provide the prosecuting attorney who granted approval for the sale with a written summary that identifies the amount and type of controlled substance sold, the circumstances of the sale, and the amount of any money or other thing of value obtained in the sale in exchange for the controlled substance. The summary shall not identify or enable the identification of any peace officer involved in the sale and shall not contain any information that is or may be needed in an ongoing investigation.

(D)

(1) Except as provided in division (D)(2) of this section, if a peace officer sells a controlled substance in the performance of the officer's official duties under division (A)(1) or (2) of this section, the peace officer, as soon as possible after the sale, shall deliver all money or other things of value obtained in the sale in exchange for the controlled substance to the prosecuting attorney who granted approval for the sale. The prosecuting attorney shall safely keep all money and other things of value the prosecuting attorney receives under this division for use as evidence in any criminal action or delinquency proceeding based upon the sale. All money so received by a prosecuting attorney that no longer is needed as evidence in any criminal action or delinquency proceeding shall be deposited by the prosecuting attorney in the law enforcement trust fund of the sheriff if the peace officer who made the sale is the sheriff or a deputy sheriff or the law enforcement trust fund of a municipal corporation or township if it is served by the peace officer who made the sale, as established pursuant to section 2981.13 of the Revised Code, and upon deposit shall be expended only as provided in that section. All other things of value so received by a prosecuting attorney that no longer are needed as evidence in any criminal action or delinquency proceeding shall be disposed of, without appraisal, at a public auction to the highest bidder for cash; the proceeds of the sale shall be deposited by the prosecuting attorney in the law enforcement trust fund of the sheriff if the peace officer who made the sale is the sheriff or a deputy sheriff or the law enforcement trust fund of a municipal corporation or township if it is served by the peace officer who made the sale, as established pursuant to section 2981.13 of the Revised Code, and upon deposit shall be expended only as provided in that section. Each law enforcement agency that uses any money that was deposited in a law enforcement trust fund pursuant to this division shall comply with the written internal control policy adopted by the agency, as required by division (A)(1)(g) or (2)(b) of this section, in its use of the money.

(2) Division (D)(1) of this section does not apply in relation to a peace officer who sells a controlled substance in the performance of the officer's official duties under division (A)(1) of this section in any of the following circumstances:

(a) The person to whom the sale is made or any other person who is involved in the sale does not know that the officer is a peace officer, and, if the officer were to retain and deliver the money or other things of value to the prosecuting attorney, the person would determine or suspect that the officer is a peace officer.

(b) If the officer were to retain and deliver the money or other things of value to the prosecuting attorney, an identity that has been assumed in the performance of the officer's official duties would not be preserved.

(c) The sale is made under the circumstances described in division (A)(1)(c)(iii) of this section.

(3) If division (D)(1) of this section does not apply in relation to a peace officer who sells a controlled substance in the performance of the officer's official duties under division (A)(1) of this section due to the operation of division (D)(2) of this section, the peace officer, as soon as possible after the sale, shall deliver to the prosecuting attorney who granted approval for the sale a written summary that describes the circumstances of the sale and the reason for which division (D)(1) of this section does not apply. The summary shall not identify or enable the identification of any peace officer involved in the sale and shall not contain any information that is or may be needed in an ongoing investigation.

(E)

(1) A written internal control policy adopted by a law enforcement agency that is served by a peace officer who sells a controlled substance under division (A)(1) or (2) of this section, as required by division (A)(1)(g) or (2)(b) of this section, is a public record open for inspection under section 149.43 of the Revised Code. Each law enforcement agency that adopts a written internal control policy of that nature shall comply with it in relation to any sale of a controlled substance under division (A)(1) or (2) of this section. All records as to the amount of money or things of value obtained in the sale of a controlled substance, in exchange for the controlled substance, and all financial records of the receipts of the proceeds, the general types of expenditures made out of the proceeds received, and the specific amounts of each general type of expenditure by a law enforcement agency in relation to any sale of a controlled substance under division (A)(1) or (2) of this section are public records open for inspection under section 149.43 of the Revised Code.

(2) A summary required by division (C) or (D)(3) of this section is a public record open for inspection under section 149.43 of the Revised Code.

(F)

(1) Each prosecuting attorney who grants approval for a sale of controlled substances by a peace officer and who receives in any calendar year one or more summaries under division (C) of this section relative to the sale of a controlled substance by a peace officer shall prepare a report covering the calendar year that cumulates all of the information contained in each of the summaries so received in the calendar year and shall send the cumulative report, no later than the first day of March in the calendar year following the calendar year covered by the report, to the attorney general.

(2) Each prosecuting attorney who receives any money or any other thing of value under division (D)(1) of this section shall keep detailed financial records of the receipts and dispositions of all such moneys or things of value so received. No record of that nature shall identify, or enable the identification of, any person from whom money or another thing of value was received as a result of the sale of a controlled substance under division (A)(1) or (2) of this section or contain any information that is or may be needed in an ongoing investigation. Each record of that nature is a public record open for inspection under section 149.43 of the Revised Code and shall include, but is not limited to, all of the following information:

(a) The identity of each law enforcement agency that has so delivered any money or other thing of value to the prosecuting attorney;

(b) The total amount of money or other things of value so received from each law enforcement agency;

(c) The disposition made under this section of all money or other things of value so received.

(G) Divisions (A) to (F) of this section do not apply to any peace officer, or to any officer, agent, or employee of the United States, who is operating under the management and direction of the United States department of justice. Any peace officer, or any officer, agent, or employee of the United States, who is operating under the management and direction of the United States department of justice may sell a controlled substance in the performance of the officer's, agent's, or employee's official duties if the sale is made in accordance with federal statutes and regulations.

(H) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code and also includes a special agent of the bureau of criminal identification and investigation.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1996; 07-01-2007



Section 3719.15 - Exceptions.

This chapter and Chapter 2925. of the Revised Code shall not apply, except as specifically provided otherwise in those chapters, to the following cases:

(A) Where a licensed health professional authorized to prescribe drugs administers or personally furnishes, or where a pharmacist sells at retail, any medicinal preparation that contains in thirty milliliters, or if a solid or semisolid preparation, in thirty grams, of any of the following:

(1) Not more than one hundred thirty milligrams of opium;

(2) Not more than sixteen and twenty-five one hundreths milligrams of morphine or of any of its salts;

(3) Not more than sixty-five milligrams of codeine or of any of its salts;

(4) Not more than thirty-two and five-tenths milligrams of dihydrocodeine or any of its salts;

(5) Not more than sixteen and twenty-five one hundreths milligrams of ethylmorphine or any of its salts.

Each preparation specified in divisions (A)(1), (2), (3), (4), and (5) of this section shall in addition contain one or more non-narcotic active medicinal ingredients in sufficient proportion to confer upon the preparation valuable medicinal qualities other than those possessed by the narcotic drug alone.

(6) Pharmaceutical preparations in solid form containing not more than two and five-tenths milligrams diphenoxylate and not less than twenty-five micrograms atropine sulfate per dosage unit.

(B) Where a licensed health professional authorized to prescribe drugs administers or personally furnishes, or where a pharmacist sells at retail, liniments, ointments, and other preparations, that are susceptible of external use only and that contain narcotic drugs in a combination that prevents the drugs from being readily extracted from the liniments, ointments, or preparations, except that this chapter and Chapter 2925. of the Revised Code shall apply to all liniments, ointments, and other preparations that contain coca leaves in any quantity or combination.

The medicinal preparation, or the liniment, ointment, or other preparation susceptible of external use only, prescribed, personally furnished, administered, dispensed, or sold, shall contain, in addition to the narcotic drug in it, some drug or drugs conferring upon it medicinal qualities other than those possessed by the narcotic drug alone. The preparation shall be prescribed, personally furnished, administered, compounded, dispensed, and sold in good faith as a medicine, and not for the purpose of evading this chapter or Chapter 2925. of the Revised Code.

Effective Date: 07-22-1998



Section 3719.16 - Dispensing of excepted substances.

No person shall dispense or sell, under the exemptions of section 3719.15 of the Revised Code to any one person, or for the use of any one person or animal, any preparation included within such section, when he knows, or can by reasonable diligence ascertain, that such dispensing or selling will provide the person to whom or for whose use, or the owner of the animal for the use of which, such preparation is dispensed or sold, within any forty-eight consecutive hours, with more than two grains of opium, or more than one-half of a grain of morphine or any of its salts, or more than four grains of codeine or any of its salts, or more than two grains of dihydrocodeine or any of its salts, or more than one-half grain of ethylmorphine or any of its salts, or will provide such person or the owner of such animal, within forty-eight consecutive hours, with more than one preparation exempted by the provisions of section 3719.15 of the Revised Code.

No person shall obtain or attempt to obtain, under the exemptions of section 3719.15 e of the Revised Code, more than one preparation exempted by the provisions of that section within forty-eight consecutive hours.

Effective Date: 10-26-1971



Section 3719.161 - Prohibition against altering substance to increase concentration.

No person shall alter any controlled substance from the original compounded form by evaporation or other means to increase the concentration of narcotic drug contained therein. Altered preparations having a greater concentration of schedule V narcotic drug content than specified under provisions of section 3719.15 of the Revised Code, shall be classified as a schedule III narcotic drug.

Effective Date: 07-01-1976



Section 3719.17, 3719.171 - [Repealed].

Effective Date: 07-01-1976



Section 3719.172 - Possession or sale of hypodermics.

(A) Possession of a hypodermic is authorized for the following:

(1) A manufacturer or distributor of, or dealer in, hypodermics or medication packaged in hypodermics, and any authorized agent or employee of that manufacturer, distributor, or dealer, in the regular course of business;

(2) A terminal distributor of dangerous drugs, in the regular course of business;

(3) A person authorized to administer injections, in the regular course of the person's profession or employment;

(4) A person, when the hypodermic was lawfully obtained and is kept and used for the purpose of self-administration of insulin or other drug prescribed for the treatment of disease by a licensed health professional authorized to prescribe drugs;

(5) A person whose use of a hypodermic is for legal research, clinical, educational, or medicinal purposes;

(6) A farmer, for the lawful administration of a drug to an animal;

(7) A person whose use of a hypodermic is for lawful professional, mechanical, trade, or craft purposes.

(B) No manufacturer or distributor of, or dealer in, hypodermics or medication packaged in hypodermics, or their authorized agents or employees, and no terminal distributor of dangerous drugs, shall display any hypodermic for sale. No person authorized to possess a hypodermic pursuant to division (A) of this section shall negligently fail to take reasonable precautions to prevent any hypodermic in the person's possession from theft or acquisition by any unauthorized person.

(C) No person other than one of the following shall sell or furnish a hypodermic to another person:

(1) A manufacturer or distributor of, or dealer in, hypodermics or medication packaged in hypodermics, or their authorized agents or employees;

(2) A terminal distributor of dangerous drugs;

(3) A person under the direct supervision of a pharmacist;

(4) A licensed health professional authorized to prescribe drugs, acting in the regular course of business and as permitted by law;

(5) An individual who holds a current license, certificate, or registration issued under Title 47 of the Revised Code and has been certified to conduct diabetes education by a national certifying body specified in rules adopted by the state board of pharmacy under section 4729.68 of the Revised Code, but only if diabetes education is within the individual's scope of practice under statutes and rules regulating the individual's profession.

(D) No person shall sell or furnish a hypodermic to another whom the person knows or has reasonable cause to believe is not authorized by division (A) of this section to possess a hypodermic.

Effective Date: 07-22-1998



Section 3719.18 - Enforcement officers - co-operation with agencies.

(A) The state board of pharmacy, its officers, agents, inspectors, and representatives, and all officers within the state, and all prosecuting attorneys, shall enforce Chapters 2925. and 3719. of the Revised Code, except those specifically delegated, and cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states, relating to controlled substances.

(B) Nothing in this chapter shall be construed to require the state board of pharmacy to enforce minor violations of Chapters 2925. and 3719. of the Revised Code if the board determines that the public interest is adequately served by a notice or warning to the alleged offender.

Effective Date: 09-20-1984



Section 3719.19 - Persons not subject to prosecution.

No person shall be prosecuted for a violation of this chapter if the person has been acquitted or convicted under the federal drug abuse control laws of the same act or omission which, it is alleged, constitutes a violation of this chapter.

Effective Date: 07-22-1998



Section 3719.20 - [Repealed].

Effective Date: 07-01-1976



Section 3719.21 - Disposition of fines and forfeited bail.

Except as provided in division (C) of section 2923.42, division (B) of section 2923.44, divisions (D)(1), (F), and (H) of section 2925.03, division (D)(1) of section 2925.02, 2925.04, or 2925.05, division (E)(1) of section 2925.11, division (F) of section 2925.13, division (F) of section 2925.36, division (D) of section 2925.22, division (H) of section 2925.23, division (M) of section 2925.37, division (B) of section 2925.42, division (B) of section 2929.18, division (D) of section 3719.99, division (B)(1) of section 4729.65, division (E)(3) of section 4729.99, and division (I) (4) of section 4729.99 of the Revised Code, the clerk of the court shall pay all fines or forfeited bail assessed and collected under prosecutions or prosecutions commenced for violations of this chapter, section 2923.42 of the Revised Code, or Chapter 2925. of the Revised Code, within thirty days, to the executive director of the state board of pharmacy, and the executive director shall deposit the fines into the state treasury to the credit of the occupational licensing and regulatory fund.

Amended by 128th General Assemblych.28,HB 2, §101.01, eff. 4/1/2009.

Effective Date: 07-08-2002; 07-01-2007; 2008 SB203 04-07-2009;



Section 3719.22 to 3719.26 - [Repealed].

Effective Date: 07-01-1976



Section 3719.27 - Inspection and checking of files and records.

Persons required, by Chapter 3719. of the Revised Code, to keep files or records shall, upon the written request of an officer or employee designated by the state board of pharmacy, make such files or records available to such officer or employee, at all reasonable hours, for inspection and copying, and accord to such officer or employee full opportunity to check the correctness of such files or records, including opportunity to make inventory of all stocks of controlled substances on hand. No person shall fail to make such files or records available or to accord such opportunity to check their correctness.

Effective Date: 07-01-1976



Section 3719.28 - Rules for administration and enforcement.

(A) The state board of pharmacy, pursuant to Chapter 119. of the Revised Code, shall adopt rules for administration and enforcement of Chapter 3719. of the Revised Code and prescribing the manner of keeping and the form and content of records to be kept by persons authorized to manufacture, distribute, dispense, conduct research in, prescribe, administer, or otherwise deal with controlled substances. Such rules shall be designed to:

(1) Facilitate surveillance of traffic in drugs, to prevent the improper acquisition or use of controlled substances or their diversion into illicit channels;

(2) Aid the state board of pharmacy and state, local, and federal law enforcement officers in enforcing the laws of this state and the federal government dealing with drug abuse and control of drug traffic.

(B) Rules adopted pursuant to this section shall not provide any less stringent requirements with respect to records than the requirements of the federal drug abuse control laws and regulations adopted thereunder. To the extent that records kept under the federal drug abuse control laws and regulations adopted thereunder fulfill requirements for similar records under rules adopted pursuant to this section, compliance with the federal law and regulations shall constitute compliance with the law and rules of this state with respect to such records.

Effective Date: 07-01-1976



Section 3719.29 - [Repealed].

Effective Date: 07-01-1976



Section 3719.30 - Prohibition against leaving or depositing dangerous drug or poison on thoroughfares.

No person shall leave or deposit dangerous drugs, poisons, or substances containing dangerous drugs or poisons in a common, street, alley, lane, or thoroughfare, or a yard or enclosure occupied by another.

Whoever violates this section shall be liable to the person injured for all damages sustained as a result of leaving or depositing the dangerous drugs, poisons, or other substances.

Effective Date: 07-22-1998



Section 3719.31 - Prohibition against careless distribution of samples containing drug or poison.

No person shall leave, throw, or deposit upon the doorstep or premises owned or occupied by another, or hand, give, or deliver to any person, except in a place where it is kept for sale, a patent or proprietary medicine, preparation, pill, tablet, powder, cosmetic, disinfectant, or antiseptic, or a drug or medicine that contains poison or any ingredient that is deleterious to health, as a sample or for the purpose of advertising.

As used in this section "drug," "medicine," "patent or proprietary medicine," "pill," "tablet," "powder," "cosmetic," "disinfectant," or "antiseptic" includes all remedies for internal or external use.

Effective Date: 10-01-1953



Section 3719.32 - Regulating the sale of poisons.

No person shall knowingly sell or deliver to any person otherwise than in the manner prescribed by laws, or sell or deliver to a minor under sixteen years of age in the manner prescribed by law but without the written order of an adult, any of the following substances or any poisonous compounds, combinations, or preparations thereof: the compounds and salts of antimony, arsenic, chromium, copper, lead, mercury, and zinc; the concentrated mineral acids; oxalic and hydrocyanic acids and their salts, and carbolic acid; yellow phosphorus; the essential oils of almonds, pennyroyal, tansy, and savin, croton oil, creosote, chloroform, chloral hydrate, and cantharides; aconite, belladonna, bitter almonds, colchicum, cotton root, cocculus indicus, conium, digitalis, hyoscyamus, ignatia, lobelia, nux vomica, opium, physostigma, phytolacca, strophanthus, stramonium, veratum viride, or any of the poisonous alkaloids or alkaloidal salts or other poisonous principles derived from such alkaloids, or other poisonous alkaloids or their salts; or other virulent poison.

Effective Date: 07-01-1976



Section 3719.33 - Labeling poisons.

No person shall sell or deliver to another a substance named in section 3719.32 of the Revised Code without having first learned by due inquiry that such person is aware of the poisonous character of such substance and that it is desired for a lawful purpose; or without plainly labeling "poison," and the names of two or more antidotes therefor, upon the box, bottle, or package containing it; or deliver such substance without recording in a book kept for the purpose, the name thereof, the quantity delivered, the purpose for which it is alleged to be used, the date of its delivery, the name and address of the purchaser, and the name of the dispenser; or fail to preserve said book for five years and submit it at all times for inspection to proper officers of the law.

Effective Date: 10-01-1953



Section 3719.34 - Provisions inapplicable.

Sections 3719.32 and 3719.33 of the Revised Code do not apply to substances sold or delivered upon the order or prescription of a person believed by the seller or deliverer to be a licensed health professional authorized to prescribe drugs.

Effective Date: 07-22-1998



Section 3719.35 - Labeling and recording of delivery provisions exceptions.

It is not necessary to place a poison label upon, nor record the delivery of, any of the following:

(A) Preparations containing substances named in section 3719.32 of the Revised Code when a single box, bottle, or other package of the bulk of fifteen milliliters or the weight of fifteen grams does not contain more than one adult medicinal dose of any of those substances;

(B) The sulphide of antimony, the oxide or carbonate of zinc, or colors ground in oil and intended for use as paints;

(C) Preparations recommended in good faith for diarrhea or cholera, when each bottle or package is accompanied by specific directions for use and a caution against the habitual use of the preparations;

(D) Liniments or ointments when plainly labeled "for external use only";

(E) Preparations put up and sold in the form of pills, tablets, or lozenges and intended for internal use, when the dose recommended does not contain more than one fourth of an adult medicinal dose of any of the substances named in section 3719.35 of the Revised Code.

Effective Date: 07-22-1998



Section 3719.36 - Board of pharmacy to enforce poison laws.

The state board of pharmacy shall enforce sections 3719.30 to 3719.35 of the Revised Code. If the board has information that any of those sections has been violated, it shall investigate, and upon probable cause appearing, shall file a complaint and prosecute the offender.

Fines assessed and collected under prosecutions commenced by the board shall be paid to the executive director of the state board of pharmacy, and by the executive director paid into the state treasury to the credit of the board of pharmacy drug law enforcement fund created by section 4729.65 of the Revised Code.

Effective Date: 07-22-1998



Section 3719.40 - Controlled substances included in schedules by designated name.

The controlled substances included or to be included in the schedules in section 3719.41 of the Revised Code are included by whatever official, common, usual, chemical, or trade name designated.

Effective Date: 07-01-1976



Section 3719.41 - Controlled substance schedules.

Controlled substance schedules I, II, III, IV, and V are hereby established, which schedules include the following, subject to amendment pursuant to section 3719.43 or 3719.44 of the Revised Code.

I SCHEDULE

(A) Narcotics-opiates

Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted under federal drug abuse control laws, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl]-N-phenylacetamide);

(2) Acetylmethadol;

(3) Allylprodine;

(4) Alphacetylmethadol (except levo-alphacetylmethadol, also known as levo-alpha-acetylmethadol, levomethadyl acetate, or LAAM);

(5) Alphameprodine;

(6) Alphamethadol;

(7) Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl)ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine);

(8) Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl)ethyl-4-piperidinyl]-N- phenylpropanamide);

(9) Benzethidine;

(10) Betacetylmethadol;

(11) Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl-4-piperidinyl]-N- phenylpropanamide);

(12) Beta-hydroxy-3-methylfentanyl (other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N- phenylpropanamide);

(13) Betameprodine;

(14) Betamethadol;

(15) Betaprodine;

(16) Clonitazene;

(17) Dextromoramide;

(18) Diampromide;

(19) Diethylthiambutene;

(20) Difenoxin;

(21) Dimenoxadol;

(22) Dimepheptanol;

(23) Dimethylthiambutene;

(24) Dioxaphetyl butyrate;

(25) Dipipanone;

(26) Ethylmethylthiambutene;

(27) Etonitazene;

(28) Etoxeridine;

(29) Furethidine;

(30) Hydroxypethidine;

(31) Ketobemidone;

(32) Levomoramide;

(33) Levophenacylmorphan;

(34) 3-methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N- phenylpropanamide);

(35) 3-methylthiofentanyl (N-[3-methyl-1-[2-(thienyl)ethyl]-4-piperidinyl]-N- phenylpropanamide);

(36) Morpheridine;

(37) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(38) Noracymethadol;

(39) Norlevorphanol;

(40) Normethadone;

(41) Norpipanone;

(42) Para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl]propanamide;

(43) PEPAP (1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine;

(44) Phenadoxone;

(45) Phenampromide;

(46) Phenomorphan;

(47) Phenoperidine;

(48) Piritramide;

(49) Proheptazine;

(50) Properidine;

(51) Propiram;

(52) Racemoramide;

(53) Thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide;

(54) Tilidine;

(55) Trimeperidine.

(B) Narcotics-opium derivatives

Any of the following opium derivatives, including their salts, isomers, and salts of isomers, unless specifically excepted under federal drug abuse control laws, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-n-oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Drotebanol;

(10) Etorphine (except hydrochloride salt);

(11) Heroin;

(12) Hydromorphinol;

(13) Methyldesorphine;

(14) Methyldihydromorphine;

(15) Morphine methylbromide;

(16) Morphine methylsulfonate;

(17) Morphine-n-oxide;

(18) Myrophine;

(19) Nicocodeine;

(20) Nicomorphine;

(21) Normorphine;

(22) Pholcodine;

(23) Thebacon.

(C) Hallucinogens

Any material, compound, mixture, or preparation that contains any quantity of the following hallucinogenic substances, including their salts, isomers, and salts of isomers, unless specifically excepted under federal drug abuse control laws, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation. For the purposes of this division only, "isomer" includes the optical isomers, position isomers, and geometric isomers.

(1) Alpha-ethyltryptamine (some trade or other names: etryptamine; Monase; alpha-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; alpha-ET; and AET);

(2) 4-bromo-2,5-dimethoxyamphetamine (some trade or other names: 4-bromo-2,5-dimethoxy-alpha-methyphenethylamine; 4-bromo-2,5-DMA);

(3) 4-bromo-2,5-dimethoxyphenethylamine (some trade or other names: 2-(4-bromo-2,5-dimethoxyphenyl)-1-aminoethane; alpha-desmethyl DOB; 2C-B, Nexus);

(4) 2,5-dimethoxyamphetamine (some trade or other names: 2,5-dimethoxy-alpha-methylphenethylamine; 2,5-DMA);

(5) 2,5-dimethoxy-4-ethylamphetamine (some trade or other names: DOET);

(6) 4-methoxyamphetamine (some trade or other names: 4-methoxy-alpha-methylphenethylamine; paramethoxyamphetamine; PMA);

(7) 5-methoxy-3,4-methylenedioxy-amphetamine;

(8) 4-methyl-2,5-dimethoxy-amphetamine (some trade or other names: 4-methyl-2,5-dimethoxy-alpha-methylphenethylamine; "DOM" and "STP");

(9) 3,4-methylenedioxy amphetamine (MDA);

(10) 3,4-methylenedioxymethamphetamine (MDMA);

(11) 3,4-methylenedioxy-N-ethylamphetamine (also known as N-ethyl-alpha-methyl-3,4(methylenedioxy)phenethylamine, N-ethyl MDA, MDE, MDEA);

(12) N-hydroxy-3,4-methylenedioxyamphetamine (also known as N-hydroxy-alpha-methyl-3,4(methylenedioxy)phenethylamine and N-hydroxy MDA);

(13) 3,4,5-trimethoxy amphetamine;

(14) Bufotenine (some trade or other names: 3-(beta-dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl)-5-indolol; N, N-dimethylserotonin; 5-hydroxy-N, N-dimethyltryptamine; mappine);

(15) Diethyltryptamine (some trade or other names: N, N-diethyltryptamine; DET);

(16) Dimethyltryptamine (some trade or other names: DMT);

(17) Ibogaine (some trade or other names: 7-ethyl-6,6beta,7,8,9,10,12,13-octahydro-2-methoxy-6,9-methano- 5H-pyrido[1',2':1,2] azepino [5, 4-b] indole; tabernanthe iboga);

(18) Lysergic acid diethylamide;

(19) Marihuana;

(20) Mescaline;

(21) Parahexyl (some trade or other names: 3-hexyl-1- hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenzo[b,d]pyran; synhexyl);

(22) Peyote (meaning all parts of the plant presently classified botanically as "Lophophora williamsii Lemaire," whether growing or not, the seeds of that plant, any extract from any part of that plant, and every compound, manufacture, salts, derivative, mixture, or preparation of that plant, its seeds, or its extracts);

(23) N-ethyl-3-piperidyl benzilate;

(24) N-methyl-3-piperidyl benzilate;

(25) Psilocybin;

(26) Psilocyn;

(27) Tetrahydrocannabinols (synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: delta-1-cis or trans tetrahydrocannabinol, and their optical isomers; delta-6-cis or trans tetrahydrocannabinol, and their optical isomers; delta-3,4-cis or trans tetrahydrocannabinol, and its optical isomers. (Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions, are covered.));

(28) Ethylamine analog of phencyclidine (some trade or other names: N-ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl)ethylamine; N-(1-phenylcyclohexyl)ethylamine; cyclohexamine; PCE);

(29) Pyrrolidine analog of phencyclidine (some trade or other names: 1-(1-phenylcyclohexyl)pyrrolidine; PCPy; PHP);

(30) Thiophene analog of phencyclidine (some trade or other names: 1-[1-(2-thienyl)-cyclohexyl]-piperidine; 2-thienyl analog of phencyclidine; TPCP; TCP);

(31) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine;

(32) Hashish;

(33) Salvia divinorum;

(34) Salvinorin A;

(35) (1-pentylindol-3-yl)-(2,2,3,3-tetramethylcyclopropyl)methanone (UR-144);

(36) 1-pentyl-3-(1-adamantoyl)indole (AB-001);

(37) N-adamantyl-1-pentylindole-3-carboxamide;

(38) N-adamantyl-1-pentylindazole-3-carboxamide (AKB48);

(39) 2-ethylamino-2-(3-methoxyphenyl)cyclohexanone (methoxetamine);

(40) N,N-diallyl-5-methoxytryptamine (5MeO-DALT);

(41) [1-(5-fluoropentylindol-3-yl)]-(2,2,3,3-tetramethylcyclopropyl)methanone (5-fluoropentyl-UR-144; XLR11);

(42) [1-(5-chloropentylindol-3-yl)]-(2,2,3,3-tetramethylcyclopropyl)methanone (5-chloropentyl-UR-144);

(43) [1-(5-bromopentylindol-3-yl)]-(2,2,3,3-tetramethylcyclopropyl)methanone (5-bromopentyl-UR-144);

(44) {1-[2-(4-morpholinyl)ethyl]indol-3-yl}-(2,2,3,3-tetramethylcyclopropyl) methanone (A-796,260);

(45) 1-[(N-methylpiperidin-2-yl)methyl]-3-(1-adamantoyl)indole (AM1248);

(46) N-adamantyl-1-(5-fluoropentylindole)-3-carboxamide;

(47) 5-(2-aminopropyl)benzofuran (5-APB);

(48) 6-(2-aminopropyl)benzofuran (6-APB);

(49) 5-(2-aminopropyl)-2,3-dihydrobenzofuran (5-APDB);

(50) 6-(2-aminopropyl)-2,3-dihydrobenzofuran (6-APDB);

(51) Benzothiophenylcyclohexylpiperidine (BTCP);

(52) 2-(2,5-Dimethoxy-4-ethylphenyl)ethanamine (2C-E);

(53) 2-(2,5-Dimethoxy-4-methylphenyl)ethanamine (2C-D);

(54) 2-(4-Chloro-2,5-dimethoxyphenyl)ethanamine (2C-C);

(55) 2-(4-Iodo-2,5-dimethoxyphenyl)ethanamine (2C-I);

(56) 2-[4-(Ethylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-2);

(57) 2-[4-(Isopropylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-4);

(58) 2-(2,5-Dimethoxyphenyl)ethanamine (2C-H);

(59) 2-(2,5-Dimethoxy-4-nitro-phenyl)ethanamine (2C-N);

(60) 2-(2,5-Dimethoxy-4-(n)-propylphenyl)ethanamine (2C-P);

(61) 4-methoxymethamphetamine (PMMA);

(62) 5,6 - Methylenedioxy-2-aminoindane (MDAI);

(63) 5-iodo-2-aminoindiane (5-IAI);

(64) 2-(4-iodo-2,5-dimethoxyphenyl)-N- [(2-methoxyphenyl)methyl]ethanamine(25I-NBOMe);

(65) Diphenylprolinol (diphenyl(pyrrolidin-2-yl)methanol, D2PM);

(66) Desoxypipradrol (2-benzhydrylpiperidine);

(67) Synthetic cannabinoids - unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of a synthetic cannabinoid found to be in any of the following chemical groups or any of those groups which contain any synthetic cannabinoid salts, isomers, or salts of isomers, whenever the existence of such salts, isomers, or salts of isomers is possible within the specific chemical groups:

(a) Naphthoylindoles: any compound containing a 3-(1-naphthoyl)indole structure with or without substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indole ring to any extent or whether or not substituted on the naphthyl group to any extent. Naphthoylindoles include, but are not limited to, 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200); 1-(5-fluoropentyl)-3-(1-naphthoyl)indole (AM2201), 1-pentyl-3-(1-naphthoyl)indole (JWH-018), and 1-butyl-3-(1-naphthoyl)indole (JWH-073).

(b) Naphthylmethylindoles: any compound containing a 1H-indol-3-yl-(1-naphthyl)methane structure with or without substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indole ring to any extent or whether or not substituted on the naphthyl group to any extent. Naphthylmethylindoles include, but are not limited to, (1-pentylindol-3-yl)(1-naphthyl)methane (JWH-175).

(c) Naphthoylpyrroles: any compound containing a 3-(1-naphthoyl)pyrrole structure with or without substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the pyrrole ring to any extent or whether or not substituted on the naphthyl group to any extent. Naphthoylpyrroles include, but are not limited to, 1-hexyl-2-phenyl-4-(1-naphthoyl)pyrrole (JWH-147).

(d) Naphthylmethylindenes: any compound containing a naphthylmethylideneindene structure with or without substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indene group to any extent or whether or not substituted on the naphthyl group to any extent. Naphthylmethylindenes include, but are not limited to, (1-[(3-pentyl)-1H-inden-1-ylidene)methyl]naphthalene (JWH-176).

(e) Phenylacetylindoles: any compound containing a 3-phenylacetylindole structure with or without substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indole ring to any extent or whether or not substituted on the phenyl group to any extent. Phenylacetylindoles include, but are not limited to, 1-pentyl-3-(2-methoxyphenylacetyl)indole (JWH-250), and 1-(2-cyclohexylethyl)-3-(2-methoxyphenylacetyl)indole (RCS-8); 1-pentyl-3-(2-chlorophenylacetyl)indole (JWH-203).

(f) Cyclohexylphenols: any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with or without substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the cyclohexyl group to any extent. Cyclohexylphenols include, but are not limited to, 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (some trade or other names: CP-47,497) and 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (some trade or other names: cannabicyclohexanol; CP-47,497 C8 homologue).

(g) Benzoylindoles: any compound containing a 3-(1-naphthoyl)indole structure with or without substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, (N-methylpiperidin-2-yl)methyl, cyanoalkyl, (N-methylpyrrolidin-2-yl)methyl, (tetrahydropyran-4-yl)methyl, ((N-methyl)-3-morpholinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indole ring to any extent or whether or not substituted on the phenyl group to any extent. Benzoylindoles include, but are not limited to, 1-pentyl-3-(4-methoxybenzoyl)indole (RCS-4), 1-[2-(4-morpholinyl)ethyl]-2-methyl-3-(4-methoxybenzoyl)indole (Pravadoline or WIN 48, 098).

(D) Depressants

Any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers, and salts of isomers, unless specifically excepted under federal drug abuse control laws, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Mecloqualone;

(2) Methaqualone.

(E) Stimulants

Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, and salts of isomers:

(1) Aminorex (some other names: aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or 4,5-dihydro-5-phenyl-2-oxazolamine);

(2) Fenethylline;

(3) ( /-)cis-4-methylaminorex (( /-)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine);

(4) N-ethylamphetamine;

(5) N,N-dimethylamphetamine (also known as N,N-alpha-trimethyl-benzeneethanamine; N,N-alpha-trimethylphenethylamine);

(6) N-methyl-1-(thiophen-2-yl) propan-2-amine (Methiopropamine);

(7) Substituted cathinones - any compound except bupropion or compounds listed under a different schedule, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(a) By substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(b) By substitution at the 3-position with an acyclic alkyl substituent;

(c) By substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups;

(d) By inclusion of the 2-amino nitrogen atom in a cyclic structure.

Examples of substituted cathinones include, but are not limited to, methylone (3,4-methylenedioxymethcathinone), MDPV (3,4-methylenedioxypyrovalerone), mephedrone (4-methylmethcathinone), 4-methoxymethcathinone, 4-fluoromethcathinone, 3-fluoromethcathinone, Pentedrone (2-(methylamino)-1-phenyl-1-pentanone), pentylone (1-(1,3-benzodioxol-5-yl)-2-(methylamino)-1-pentanone), 2-(1-pyrrolidinyl)-1-(4-methylphenyl)-1-propanone, alpha-PVP (1-phenyl-2-(1-pyrrodinyl)-1-pentanone), cathinone (2-amino-1-phenyl-1-propanone), and methcathinone (2-(methylamino)-propiophenone).

II SCHEDULE

(A) Narcotics-opium and opium derivatives

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxone, and naltrexone, and their respective salts, but including the following:

(a) Raw opium;

(b) Opium extracts;

(c) Opium fluid extracts;

(d) Powdered opium;

(e) Granulated opium;

(f) Tincture of opium;

(g) Codeine;

(h) Ethylmorphine;

(i) Etorphine hydrochloride;

(j) Hydrocodone;

(k) Hydromorphone;

(l) Metopon;

(m) Morphine;

(n) Oxycodone;

(o) Oxymorphone;

(p) Thebaine.

(2) Any salt, compound, derivative, or preparation thereof that is chemically equivalent to or identical with any of the substances referred to in division (A)(1) of this schedule, except that these substances shall not include the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves (including cocaine and ecgonine, their salts, isomers, and derivatives, and salts of those isomers and derivatives), and any salt, compound, derivative, or preparation thereof that is chemically equivalent to or identical with any of these substances, except that the substances shall not include decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine;

(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid, or powder form that contains the phenanthrene alkaloids of the opium poppy).

(B) Narcotics-opiates

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation, but excluding dextrorphan and levopropoxyphene:

(1) Alfentanil;

(2) Alphaprodine;

(3) Anileridine;

(4) Bezitramide;

(5) Bulk dextropropoxyphene (non-dosage forms);

(6) Carfentanil;

(7) Dihydrocodeine;

(8) Diphenoxylate;

(9) Fentanyl;

(10) Isomethadone;

(11) Levo-alphacetylmethadol (some other names: levo-alpha-acetylmethadol; levomethadyl acetate; LAAM);

(12) Levomethorphan;

(13) Levorphanol;

(14) Metazocine;

(15) Methadone;

(16) Methadone-intermediate, 4-cyano-2-dimethylamino-4,4-diphenyl butane;

(17) Moramide-intermediate, 2-methyl-3-morpholino-1,1-diphenylpropane-carboxylic acid;

(18) Pethidine (meperidine);

(19) Pethidine-intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(20) Pethidine-intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(21) Pethidine-intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(22) Phenazocine;

(23) Piminodine;

(24) Racemethorphan;

(25) Racemorphan;

(26) Remifentanil;

(27) Sufentanil.

(C) Stimulants

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, its optical isomers, and salts of its optical isomers;

(2) Methamphetamine, its salts, its isomers, and salts of its isomers;

(3) Methylphenidate;

(4) Phenmetrazine and its salts.

(D) Depressants

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers, and salts of isomers, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Amobarbital;

(2) Gamma-hydroxy-butyrate;

(3) Glutethimide;

(4) Pentobarbital;

(5) Phencyclidine (some trade or other names: 1-(1-phenylcyclohexyl)piperidine; PCP);

(6) Secobarbital;

(7) 1-aminophenylcyclohexane and all N-mono-substituted and/or all N-N-disubstituted analogs including, but not limited to, the following:

(a) 1-phenylcyclohexylamine;

(b) (1-phenylcyclohexyl) methylamine;

(c) (1-phenylcyclohexyl) dimethylamine;

(d) (1-phenylcyclohexyl) methylethylamine;

(e) (1-phenylcyclohexyl) isopropylamine;

(f) 1-(1-phenylcyclohexyl) morpholine.

(E) Hallucinogenic substances

(1) Nabilone (another name for nabilone: ( )-trans-3-(1,1-dimethylheptyl)-6,6a,7,8,10,10a-hexahydro-1- hydroxy-6,6-dimethyl-9H-dibenzo[b,d]pyran-9-one).

(F) Immediate precursors

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine:

(a) Phenylacetone (some trade or other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone);

(2) Immediate precursors to phencyclidine (PCP):

(a) 1-phenylcyclohexylamine;

(b) 1-piperidinocyclohexanecarbonitrile (PCC).

III SCHEDULE

(A) Stimulants

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, their optical isomers, position isomers, or geometric isomers, and salts of these isomers, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) All stimulant compounds, mixtures, and preparations included in schedule III pursuant to the federal drug abuse control laws and regulations adopted under those laws;

(2) Benzphetamine;

(3) Chlorphentermine;

(4) Clortermine;

(5) Phendimetrazine.

(B) Depressants

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system:

(1) Any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs, and one or more other active medicinal ingredients that are not listed in any schedule;

(2) Any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the food and drug administration for marketing only as a suppository;

(3) Any substance that contains any quantity of a derivative of barbituric acid or any salt of a derivative of barbituric acid;

(4) Chlorhexadol;

(5) Ketamine, its salts, isomers, and salts of isomers (some other names for ketamine: ( /-)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone);

(6) Lysergic acid;

(7) Lysergic acid amide;

(8) Methyprylon;

(9) Sulfondiethylmethane;

(10) Sulfonethylmethane;

(11) Sulfonmethane;

(12) Tiletamine, zolazepam, or any salt of tiletamine or zolazepam (some trade or other names for a tiletamine-zolazepam combination product: Telazol); (some trade or other names for tiletamine: 2-(ethylamino)-2-(2-thienyl)-cyclohexanone); (some trade or other names for zolazepam: 4-(2-fluorophenyl)-6,8- dihydro-1,3,8-trimethylpyrazolo-[3, 4-e][1,4]-diazepin-7(1H)-one; flupyrazapon).

(C) Narcotic antidotes

(1) Nalorphine.

(D) Narcotics-narcotic preparations

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(3) Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(4) Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(5) Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(6) Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(7) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(8) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(E) Anabolic steroids

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances, including their salts, esters, isomers, and salts of esters and isomers, whenever the existence of these salts, esters, and isomers is possible within the specific chemical designation:

(1) Anabolic steroids. Except as otherwise provided in division (E)(1) of schedule III, "anabolic steroids" means any drug or hormonal substance that is chemically and pharmacologically related to testosterone (other than estrogens, progestins, and corticosteroids) and that promotes muscle growth. "Anabolic steroids" does not include an anabolic steroid that is expressly intended for administration through implants to cattle or other nonhuman species and that has been approved by the United States secretary of health and human services for that administration, unless a person prescribes, dispenses, or distributes this type of anabolic steroid for human use. "Anabolic steroid" includes, but is not limited to, the following:

(a) Boldenone;

(b) Chlorotestosterone (4-chlortestosterone);

(c) Clostebol;

(d) Dehydrochlormethyltestosterone;

(e) Dihydrotestosterone (4-dihydrotestosterone);

(f) Drostanolone;

(g) Ethylestrenol;

(h) Fluoxymesterone;

(i) Formebulone (formebolone);

(j) Mesterolone;

(k) Methandienone;

(l) Methandranone;

(m) Methandriol;

(n) Methandrostenolone;

(o) Methenolone;

(p) Methyltestosterone;

(q) Mibolerone;

(r) Nandrolone;

(s) Norethandrolone;

(t) Oxandrolone;

(u) Oxymesterone;

(v) Oxymetholone;

(w) Stanolone;

(x) Stanozolol;

(y) Testolactone;

(z) Testosterone;

(aa) Trenbolone;

(bb) Any salt, ester, isomer, or salt of an ester or isomer of a drug or hormonal substance described or listed in division (E)(1) of schedule III if the salt, ester, or isomer promotes muscle growth.

(F) Hallucinogenic substances

(1) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States food and drug administration approved drug product (some other names for dronabinol: (6aR-trans)-6a,7,8,10a-tetrahydro- 6,6,9-trimethyl-3-pentyl-6H-dibenzo[b,d]pyran-1-ol, or (-)-delta-9-(trans)-tetrahydrocannabinol).

IV SCHEDULE

(A) Narcotic drugs

Unless specifically excepted by federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Not more than one milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit;

(2) Dextropropoxyphene (alpha-( )-4-dimethylamino-1,2-diphenyl-3-methyl-2- propionoxybutane)[final dosage forms].

(B) Depressants

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances, including their salts, isomers, and salts of isomers, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Alprazolam;

(2) Barbital;

(3) Bromazepam;

(4) Camazepam;

(5) Chloral betaine;

(6) Chloral hydrate;

(7) Chlordiazepoxide;

(8) Clobazam;

(9) Clonazepam;

(10) Clorazepate;

(11) Clotiazepam;

(12) Cloxazolam;

(13) Delorazepam;

(14) Diazepam;

(15) Estazolam;

(16) Ethchlorvynol;

(17) Ethinamate;

(18) Ethyl loflazepate;

(19) Fludiazepam;

(20) Flunitrazepam;

(21) Flurazepam;

(22) Halazepam;

(23) Haloxazolam;

(24) Ketazolam;

(25) Loprazolam;

(26) Lorazepam;

(27) Lormetazepam;

(28) Mebutamate;

(29) Medazepam;

(30) Meprobamate;

(31) Methohexital;

(32) Methylphenobarbital (mephobarbital);

(33) Midazolam;

(34) Nimetazepam;

(35) Nitrazepam;

(36) Nordiazepam;

(37) Oxazepam;

(38) Oxazolam;

(39) Paraldehyde;

(40) Petrichloral;

(41) Phenobarbital;

(42) Pinazepam;

(43) Prazepam;

(44) Quazepam;

(45) Temazepam;

(46) Tetrazepam;

(47) Triazolam;

(48) Zaleplon;

(49) Zolpidem.

(C) Fenfluramine

Any material, compound, mixture, or preparation that contains any quantity of the following substances, including their salts, their optical isomers, position isomers, or geometric isomers, and salts of these isomers, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Fenfluramine.

(D) Stimulants

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, their optical isomers, position isomers, or geometric isomers, and salts of these isomers, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Cathine (( )-norpseudoephedrine);

(2) Diethylpropion;

(3) Fencamfamin;

(4) Fenproporex;

(5) Mazindol;

(6) Mefenorex;

(7) Modafinil;

(8) Pemoline (including organometallic complexes and chelates thereof);

(9) Phentermine;

(10) Pipradrol;

(11) Sibutramine;

(12) SPA [(-)-1-dimethylamino-1,2-diphenylethane].

(E) Other substances

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances, including their salts:

(1) Pentazocine;

(2) Butorphanol (including its optical isomers).

V SCHEDULE

(A) Narcotic drugs

Unless specifically excepted under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any of the following narcotic drugs, and their salts, as set forth below:

(1) Buprenorphine.

(B) Narcotics-narcotic preparations

Narcotic drugs containing non-narcotic active medicinal ingredients. Any compound, mixture, or preparation that contains any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below, and that includes one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by narcotic drugs alone:

(1) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams;

(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(3) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams;

(6) Not more than 0.5 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(C) Stimulants

Unless specifically exempted or excluded under federal drug abuse control laws or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, and salts of isomers:

(1) Ephedrine, except as provided in division (K) of section 3719.44 of the Revised Code;

(2) Pyrovalerone.

Amended by 129th General AssemblyFile No.189,HB 334, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.43,HB 64, §1, eff. 10/17/2011.

Included without amendment in 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-17-2000; 2008 HB215 04-07-2009



Section 3719.42 - State pharmacy board to meet annually.

The state board of pharmacy shall meet in Columbus at least once each fiscal year for the purpose of carrying out its duties under this chapter.

Effective Date: 07-22-1998



Section 3719.43 - Effect of U.S. attorney general addition, transfer, or removal of substance from schedule.

When pursuant to the federal drug abuse control laws the attorney general of the United States adds a compound, mixture, preparation, or substance to a schedule of the laws, transfers any of the same between one schedule of the laws to another, or removes a compound, mixture, preparation, or substance from the schedules of the laws then such addition, transfer, or removal is automatically effected in the corresponding schedule or schedules in section 3719.41 of the Revised Code, subject to amendment pursuant to section 3719.44 of the Revised Code.

Effective Date: 07-01-1976



Section 3719.44 - Board of pharmacy authority to change schedules.

(A) Pursuant to this section, and by rule adopted in accordance with Chapter 119. of the Revised Code, the state board of pharmacy may do any of the following with respect to schedules I, II, III, IV, and V established in section 3719.41 of the Revised Code:

(1) Add a previously unscheduled compound, mixture, preparation, or substance to any schedule;

(2) Transfer a compound, mixture, preparation, or substance from one schedule to another, provided the transfer does not have the effect under this chapter of providing less stringent control of the compound, mixture, preparation, or substance than is provided under the federal drug abuse control laws;

(3) Remove a compound, mixture, preparation, or substance from the schedules where the board had previously added the compound, mixture, preparation, or substance to the schedules, provided that the removal shall not have the effect under this chapter of providing less stringent control of the compound, mixture, preparation, or substance than is provided under the federal drug abuse control laws.

(B) In making a determination to add, remove, or transfer pursuant to division (A) of this section, the board shall consider the following:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of the pharmacological effect of the substance, if known;

(3) The state of current scientific knowledge regarding the substance;

(4) The history and current pattern of abuse;

(5) The scope, duration, and significance of abuse;

(6) The risk to the public health;

(7) The potential of the substance to produce psychic or physiological dependence liability;

(8) Whether the substance is an immediate precursor.

(C) The board may add or transfer a compound, mixture, preparation, or substance to schedule I when it appears that there is a high potential for abuse, that it has no accepted medical use in treatment in this state, or that it lacks accepted safety for use in treatment under medical supervision.

(D) The board may add or transfer a compound, mixture, preparation, or substance to schedule II when it appears that there is a high potential for abuse, that it has a currently accepted medical use in treatment in this state, or currently accepted medical use in treatment with severe restrictions, and that its abuse may lead to severe physical or severe psychological dependence.

(E) The board may add or transfer a compound, mixture, preparation, or substance to schedule III when it appears that there is a potential for abuse less than the substances included in schedules I and II, that it has a currently accepted medical use in treatment in this state, and that its abuse may lead to moderate or low physical or high psychological dependence.

(F) The board may add or transfer a compound, mixture, preparation, or substance to schedule IV when it appears that it has a low potential for abuse relative to substances included in schedule III, that it has a currently accepted medical use in treatment in this state, and that its abuse may lead to limited physical or psychological dependence relative to the substances included in schedule III.

(G) The board may add or transfer a compound, mixture, preparation, or substance to schedule V when it appears that it has lower potential for abuse than substances included in schedule IV, that it has currently accepted medical use in treatment in this state, and that its abuse may lead to limited physical or psychological dependence relative to substances included in schedule IV.

(H) Even though a compound, mixture, preparation, or substance does not otherwise meet the criteria in this section for adding or transferring it to a schedule, the board may nevertheless add or transfer it to a schedule as an immediate precursor when all of the following apply:

(1) It is the principal compound used, or produced primarily for use, in the manufacture of a controlled substance.

(2) It is an immediate chemical intermediary used or likely to be used in the manufacture of such a controlled substance.

(3) Its control is necessary to prevent, curtail, or limit the manufacture of the scheduled compound, mixture, preparation, or substance of which it is the immediate precursor.

(I) Authority to control under this section does not extend to distilled spirits, wine, or beer, as those terms are defined or used in Chapter 4301. of the Revised Code.

(J) Authority to control under this section does not extend to any nonnarcotic substance if the substance may, under the Federal Food, Drug, and Cosmetic Act and the laws of this state, be lawfully sold over the counter without a prescription. If a pattern of abuse develops for any nonnarcotic drug sold over the counter, the board may, by rule adopted in accordance with Chapter 119. of the Revised Code, after a public hearing and a documented study to determine that the substance actually meets the criteria listed in division (B) of this section, place the abused substance on a controlled substance schedule.

(K)

(1) A drug product containing ephedrine that is known as one of the following and is in the form specified shall not be considered a schedule V controlled substance:

(a) Amesec capsules;

(b) Bronitin tablets;

(c) Bronkotabs;

(d) Bronkolixir;

(e) Bronkaid tablets;

(f) Efedron nasal jelly;

(g) Guiaphed elixir;

(h) Haysma;

(i) Pazo hemorrhoid ointment and suppositories;

(j) Primatene "M" formula tablets;

(k) Primatene "P" formula tablets;

(l) Tedrigen tablets;

(m) Tedral tablets, suspension and elixir;

(n) T.E.P.;

(o) Vatronol nose drops.

(2)

(a) A product containing ephedrine shall not be considered a controlled substance if the product is a food product or dietary supplement that meets all of the following criteria:

(i) It contains, per dosage unit or serving, not more than the lesser of twenty-five milligrams of ephedrine alkaloids or the maximum amount of ephedrine alkaloids provided in applicable regulations adopted by the United States food and drug administration, and no other controlled substance.

(ii) It contains no hydrochloride or sulfate salts of ephedrine alkaloids.

(iii) It is packaged with a prominent label securely affixed to each package that states all of the following: the amount in milligrams of ephedrine in a serving or dosage unit; the amount of the food product or dietary supplement that constitutes a serving or dosage unit; that the maximum recommended dosage of ephedrine for a healthy adult human is the lesser of one hundred milligrams in a twenty-four-hour period for not more than twelve weeks or the maximum recommended dosage or period of use provided in applicable regulations adopted by the United States food and drug administration; and that improper use of the product may be hazardous to a person's health.

(b)

(i) Subject to division (K)(2)(b)(ii) of this section, no person shall dispense, sell, or otherwise give a product described in division (K)(2)(a) of this section to any individual under eighteen years of age.

(ii) Division (K)(2)(b)(i) of this section does not apply to a physician or pharmacist who dispenses, sells, or otherwise gives a product described in division (K)(2)(a) of this section to an individual under eighteen years of age, to a parent or guardian of an individual under eighteen years of age who dispenses, sells, or otherwise gives a product of that nature to the individual under eighteen years of age, or to a person who, as authorized by the individual's parent or legal guardian, dispenses, sells, or otherwise gives a product of that nature to an individual under eighteen years of age.

(c) No person in the course of selling, offering for sale, or otherwise distributing a product described in division (K)(2)(a) of this section shall advertise or represent in any manner that the product causes euphoria, ecstasy, a "buzz" or "high," or an altered mental state; heightens sexual performance; or, because it contains ephedrine alkaloids, increased muscle mass.

(3) A drug product that contains the isomer pseudoephedrine, or any of its salts, optical isomers, or salts of optical isomers, shall not be considered a controlled substance if the drug product is labeled in a manner consistent with federal law or with the product's over-the-counter tentative final monograph or final monograph issued by the United States food and drug administration.

(4) At the request of any person, the board may except any product containing ephedrine not described in division (K)(1) or (2) of this section or any class of products containing ephedrine from being included as a schedule V controlled substance if it determines that the product or class of products does not contain any other controlled substance. The board shall make the determination in accordance with this section and by rule adopted in accordance with Chapter 119. of the Revised Code.

(L) As used in this section:

(1) "Food" has the same meaning as in section 3715.01 of the Revised Code.

(2) "Dietary supplement" has the same meaning as in the "Federal Food, Drug, and Cosmetic Act," 108 Stat. 4327 (1994), 21 U.S.C.A. 321(ff), as amended.

(3) "Ephedrine alkaloids" means ephedrine, pseudoephedrine, norephedrine, norpseudoephedrine, methylephedrine, and methylpseudoephedrine.

Effective Date: 10-11-2002



Section 3719.45 to 3719.51 - [Repealed].

Effective Date: 07-01-1976



Section 3719.61 - Methadone maintenance treatment.

Nothing in the laws dealing with drugs of abuse shall be construed to prohibit treatment of narcotic drug dependent persons by the continuing maintenance of their dependence through the administration of methadone in accordance with the rules adopted by the department of alcohol and drug addiction services under section 3793.11 of the Revised Code, when all of the following apply:

(A) The likelihood that any person undergoing maintenance treatment will be cured of dependence on narcotic drugs is remote, the treatment is prescribed for the purpose of alleviating or controlling the patient's drug dependence, and the patient's prognosis while undergoing treatment is at least a partial improvement in the patient's asocial or antisocial behavior patterns;

(B) In the case of an inpatient in a hospital or clinic, the amount of the maintenance drug dispensed at any one time does not exceed the quantity necessary for a single dose, and the dose is administered to the patient immediately;

(C) In the case of an outpatient, the amount of the maintenance drug dispensed at any one time shall be determined by the patient's treatment provider taking into account the patient's progress in the treatment program and the patient's needs for gainful employment, education, and responsible homemaking, except that in no event shall the dosage be greater than the amount permitted by federal law and rules adopted by the department pursuant to section 3793.11 of the Revised Code;

(D) The drug is not dispensed in any case to replace or supplement any part of a supply of the drug previously dispensed, or when there is reasonable cause to believe it will be used or disposed of unlawfully;

(E) The drug is dispensed through a program licensed and operated in accordance with section 3793.11 of the Revised Code.

Effective Date: 07-22-1998



Section 3719.70 - Grant of immunity or sentencing consideration to person providing information necessary to investigation.

(A) When testimony, information, or other evidence in the possession of a person who uses, possesses, or trafficks in any drug of abuse appears necessary to an investigation by law enforcement authorities into illicit sources of any drug of abuse, or appears necessary to successfully institute, maintain, or conclude a prosecution for any drug abuse offense, as defined in section 2925.01 of the Revised Code, a judge of the court of common pleas may grant to that person immunity from prosecution for any offense based upon the testimony, information, or other evidence furnished by that person, other than a prosecution of that person for giving false testimony, information, or other evidence.

(B)

(1) When a person is convicted of any misdemeanor drug abuse offense, the court, in determining whether to place the person under a community control sanction pursuant to section 2929.25 of the Revised Code, shall take into consideration whether the person truthfully has revealed all information within the person's knowledge concerning illicit traffic in or use of drugs of abuse and, when required, has testified as to that information in any proceeding to obtain a search or arrest warrant against another or to prosecute another for any offense involving a drug of abuse. The information shall include, but is not limited to, the identity and whereabouts of accomplices, accessories, aiders, and abettors, if any, of the person or persons from whom any drug of abuse was obtained or to whom any drug of abuse was distributed, and of persons known or believed to be drug dependent persons, together with the location of any place or places where and the manner in which any drug of abuse is illegally cultivated, manufactured, sold, possessed, or used. The information also shall include all facts and circumstances surrounding any illicit traffic in or use of drugs of abuse of that nature.

(2) If a person otherwise is eligible for intervention in lieu of conviction and being ordered to a period of rehabilitation under section 2951.041 of the Revised Code but the person has failed to cooperate with law enforcement authorities by providing them with the types of information described in division (B)(1) of this section, the person's lack of cooperation may be considered by the court under section 2951.041 of the Revised Code in determining whether to stay all criminal proceedings and order the person to a requested period of intervention.

(C) In the absence of a competent and voluntary waiver of the right against self-incrimination, no information or testimony furnished pursuant to division (B) of this section shall be used in a prosecution of the person furnishing it for any offense other than a prosecution of that person for giving false testimony, information, or other evidence.

Effective Date: 01-01-2004



Section 3719.81 - Furnishing drug samples.

(A) As used in this section, "sample drug" has the same meaning as in section 2925.01 of the Revised Code.

(B) A person may furnish another a sample drug, if all of the following apply:

(1) The sample drug is furnished free of charge by a manufacturer, manufacturer's representative, or wholesale dealer in pharmaceuticals to a licensed health professional authorized to prescribe drugs, or is furnished free of charge by such a professional to a patient for use as medication;

(2) The sample drug is in the original container in which it was placed by the manufacturer, and the container is plainly marked as a sample;

(3) Prior to its being furnished, the sample drug has been stored under the proper conditions to prevent its deterioration or contamination;

(4) If the sample drug is of a type which deteriorates with time, the sample container is plainly marked with the date beyond which the sample drug is unsafe to use, and the date has not expired on the sample furnished. Compliance with the labeling requirements of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, shall be deemed compliance with this section.

(5) The sample drug is distributed, stored, or discarded in such a way that the sample drug may not be acquired or used by any unauthorized person, or by any person, including a child, for whom it may present a health or safety hazard.

(C) Division (B) of this section does not do any of the following:

(1) Apply to or restrict the furnishing of any sample of a nonnarcotic substance if the substance may, under the "Federal Food, Drug, and Cosmetic Act" and under the laws of this state, otherwise be lawfully sold over the counter without a prescription;

(2) Authorize a licensed health professional authorized to prescribe drugs who is a clinical nurse specialist, certified nurse-midwife, certified nurse practitioner, optometrist, or physician assistant to furnish a sample drug that is not a drug the professional is authorized to prescribe.

(3) Prohibit a licensed health professional authorized to prescribe drugs, manufacturer of dangerous drugs, wholesale distributor of dangerous drugs, or representative of a manufacturer of dangerous drugs from furnishing a sample drug to a charitable pharmacy in accordance with section 3719.811 of the Revised Code.

(4) Prohibit a pharmacist working, whether or not for compensation, in a charitable pharmacy from dispensing a sample drug to a person in accordance with section 3719.811 of the Revised Code.

(D) The state board of pharmacy shall, in accordance with Chapter 119. of the Revised Code, adopt rules as necessary to give effect to this section.

Effective Date: 05-17-2000; 04-07-2005; 04-15-2005; 05-17-2006



Section 3719.811 - Sample drug furnished to or by charitable pharmacy - exceptions.

(A) As used in this section:

(1) "Charitable pharmacy" means a pharmacy that meets all of the following requirements:

(a) Holds a terminal distributor of dangerous drugs license under section 4729.54 of the Revised Code.

(b) Is exempt from federal taxation pursuant to 26 U.S.C. 501(a) and (c)(3).

(c) Is not a hospital as defined in section 3727.01 of the Revised Code.

(2) "Prescription" has the same meaning as in section 4729.01 of the Revised Code.

(3) "Sample drug" has the same meaning as in section 2925.01 of the Revised Code.

(B) A manufacturer of dangerous drugs or wholesale distributor of dangerous drugs may furnish a sample drug to a charitable pharmacy if all of the following apply:

(1) The sample drug is in the original container in which it was placed by its manufacturer and the container is plainly marked as a sample.

(2) Prior to its being furnished, the sample drug has been stored under the proper conditions to prevent its deterioration or contamination.

(3) If the sample drug is of a type that deteriorates with time, the container in which the sample drug is stored is plainly marked with the date beyond which the sample drug is unsafe to use, and the date has not expired on the sample drug furnished. Compliance with the labeling requirements of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C. 301, as amended, constitutes compliance with division (B)(3) of this section.

(4) The sample drug is distributed, stored, or discarded in such a way that the sample drug may not be acquired or used by any unauthorized person, or by any person, including a child, for whom it may present a health or safety hazard.

(5) The sample drug is furnished free of charge.

(6) The sample drug is not a controlled substance.

(C) A representative of a manufacturer of dangerous drugs or a licensed health professional authorized to prescribe drugs may furnish a sample drug to a charitable pharmacy if all of the following apply:

(1) The state board of pharmacy has adopted rules under division (F) of this section to permit such a representative or health professional to furnish a sample drug to a charitable pharmacy.

(2) The representative or health professional complies with standards and procedures established in rules adopted under division (F) of this section.

(3) The requirements in divisions (B)(1) to (6) of this section are satisfied.

(D) A pharmacist working, whether or not for compensation, in a charitable pharmacy may dispense a sample drug to a person if all of the following apply:

(1) The person to whom the sample drug is dispensed is eligible for the sample drug under standards established by the body responsible for the charitable pharmacy's general management.

(2) The person to whom the sample is dispensed presents to the pharmacist a valid prescription for the sample drug.

(3) The sample drug is dispensed free of charge.

(4) The requirements in divisions (B)(1) to (4) and (6) of this section are satisfied.

(E) Divisions (B), (C), and (D) of this section do not do either of the following:

(1) Apply to or restrict the furnishing of any sample of a nonnarcotic substance if the substance may, under the "Federal Food, Drug, and Cosmetic Act" and under the law of this state, otherwise be lawfully sold over the counter without a prescription.

(2) Authorize a pharmacist working, whether or not for compensation, in a charitable pharmacy to dispense a sample drug that the charitable pharmacy is unauthorized to possess, have custody or control of, or distribute.

(F) The state board of pharmacy shall, in accordance with Chapter 119. of the Revised Code, adopt rules as necessary to give effect to this section. The rules may permit representatives of manufacturers of dangerous drugs or licensed health professionals authorized to prescribe drugs to furnish sample drugs to charitable pharmacies under this section. If they do so, the rules shall establish standards and procedures for the representatives or health professionals to furnish the sample drugs.

Effective Date: 04-15-2005



Section 3719.812 - Qualified immunity of sample drug donors and recipients.

The state board of pharmacy; any person that donates a sample drug as permitted under section 3719.811 of the Revised Code; any charitable pharmacy or pharmacist working in a charitable pharmacy that accepts or dispenses sample drugs as permitted under section 3719.811 of the Revised Code; and any licensed health professional authorized to prescribe drugs who accepts delivery of a sample drug on behalf of a charitable pharmacy as permitted under section 3719.811 of the Revised Code shall not, in the absence of bad faith, be subject to any of the following for matters related to donating, accepting, or dispensing sample drugs under section 3719.811 of the Revised Code: criminal prosecution; liability in tort or other civil action for injury, death, or loss to person or property; or professional disciplinary action.

Effective Date: 04-15-2005



Section 3719.813 - Qualified immunity of sample drug manufacturers.

A drug manufacturer shall not, in the absence of bad faith, be subject to criminal prosecution or liability in tort or other civil action for injury, death, or loss to person or property for matters related to the donation, acceptance, or dispensing of a drug manufactured by the drug manufacturer that is donated by any person as permitted under section 3719.811 of the Revised Code, including but not limited to liability for failure to transfer or communicate product or consumer information or the expiration date of the donated drug.

Effective Date: 04-15-2005



Section 3719.82 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of pharmacy shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3719.85 to 3719.87 - [Repealed].

Effective Date: 06-20-1984



Section 3719.99 - Penalty.

(A) Whoever violates section 3719.16 or 3719.161 of the Revised Code is guilty of a felony of the fifth degree. If the offender previously has been convicted of a violation of section 3719.16 or 3719.161 of the Revised Code or a drug abuse offense, a violation of section 3719.16 or 3719.161 of the Revised Code is a felony of the fourth degree. If the violation involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the offender, as a result of the violation, is a major drug offender, division (D) of this section applies.

(B) Whoever violates division (C) or (D) of section 3719.172 of the Revised Code is guilty of a felony of the fifth degree. If the offender previously has been convicted of a violation of division (C) or (D) of section 3719.172 of the Revised Code or a drug abuse offense, a violation of division (C) or (D) of section 3719.172 of the Revised Code is a felony of the fourth degree. If the violation involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the offender, as a result of the violation, is a major drug offender, division (D) of this section applies.

(C) Whoever violates section 3719.07 or 3719.08 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender previously has been convicted of a violation of section 3719.07 or 3719.08 of the Revised Code or a drug abuse offense, a violation of section 3719.07 or 3719.08 of the Revised Code is a felony of the fifth degree. If the violation involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the offender, as a result of the violation, is a major drug offender, division (D) of this section applies.

(D)

(1) If an offender is convicted of or pleads guilty to a felony violation of section 3719.07, 3719.08, 3719.16, or 3719.161 or of division (C) or (D) of section 3719.172 of the Revised Code, if the violation involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the court imposing sentence upon the offender finds that the offender as a result of the violation is a major drug offender and is guilty of a specification of the type described in section 2941.1410 of the Revised Code, the court, in lieu of the prison term authorized or required by division (A), (B), or (C) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under sections 2929.11 to 2929.18 of the Revised Code, shall impose upon the offender, in accordance with division (B)(3)(a) of section 2929.14 of the Revised Code, the mandatory prison term specified in that division and may impose an additional prison term under division (B)(3)(b) of that section.

(2) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of the court shall pay any fine imposed for a felony violation of section 3719.07, 3719.08, 3719.16, or 3719.161 or of division (C) or (D) of section 3719.172 of the Revised Code pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

(E) Whoever violates section 3719.05, 3719.06, 3719.13, or 3719.31 or division (B) of section 3719.172 of the Revised Code is guilty of a misdemeanor of the third degree. If the offender previously has been convicted of a violation of section 3719.05, 3719.06, 3719.13, or 3719.31 or division (B) of section 3719.172 of the Revised Code or a drug abuse offense, a violation of section 3719.05, 3719.06, 3719.13, or 3719.31 or division (B) of section 3719.172 of the Revised Code is a misdemeanor of the first degree.

(F) Whoever violates section 3719.30 of the Revised Code is guilty of a misdemeanor of the fourth degree. If the offender previously has been convicted of a violation of section 3719.30 of the Revised Code or a drug abuse offense, a violation of section 3719.30 of the Revised Code is a misdemeanor of the third degree.

(G) Whoever violates section 3719.32 or 3719.33 of the Revised Code is guilty of a minor misdemeanor.

(H) Whoever violates division (K)(2)(b) of section 3719.44 of the Revised Code is guilty of a felony of the fifth degree.

(I) Whoever violates division (K)(2)(c) of section 3719.44 of the Revised Code is guilty of a misdemeanor of the second degree.

(J) As used in this section, "major drug offender" has the same meaning as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-23-2000






Chapter 3720 - ALCOHOLISM

Section 3720.01 to 3720.04 - [Repealed].

Effective Date: 01-01-1990



Section 3720.041 - Regional council of alcohol treatment and control region may use private funds.

The regional council of any alcohol treatment and control region may use funds it receives from private sources in acquiring, operating, or contracting with any private alcohol treatment and control program within the region. Funds received from private sources may be accounted for separately from funds that are disbursed by the director of health under Chapter 3720. of the Revised Code.

Effective Date: 07-01-1989



Section 3720.05, 3720.06 - Amended and Renumbered RC 3793.14, 3793.10.

Effective Date: 10-10-1989






Chapter 3721 - NURSING HOMES; RESIDENTIAL CARE FACILITIES

Section 3721.01 - Nursing home and residential care facility definitions and classifications.

(A) As used in sections 3721.01 to 3721.09 and 3721.99 of the Revised Code:

(1)

(a) "Home" means an institution, residence, or facility that provides, for a period of more than twenty-four hours, whether for a consideration or not, accommodations to three or more unrelated individuals who are dependent upon the services of others, including a nursing home, residential care facility, home for the aging, and a veterans' home operated under Chapter 5907. of the Revised Code.

(b) "Home" also means both of the following:

(i) Any facility that a person, as defined in section 3702.51 of the Revised Code, proposes for certification as a skilled nursing facility or nursing facility under Title XVIII or XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and for which a certificate of need, other than a certificate to recategorize hospital beds as described in section 3702.521 of the Revised Code or division (R)(7)(d) of the version of section 3702.51 of the Revised Code in effect immediately prior to April 20, 1995, has been granted to the person under sections 3702.51 to 3702.62 of the Revised Code after August 5, 1989;

(ii) A county home or district home that is or has been licensed as a residential care facility.

(c) "Home" does not mean any of the following:

(i) Except as provided in division (A)(1)(b) of this section, a public hospital or hospital as defined in section 3701.01 or 5122.01 of the Revised Code;

(ii) A residential facility as defined in section 5119.22 of the Revised Code;

(iii) A residential facility as defined in section 5123.19 of the Revised Code;

(iv) An alcohol or drug addiction program as defined in section 3793.01 of the Revised Code;

(v) A facility licensed to provide methadone treatment under section 3793.11 of the Revised Code;

(vi) A facility providing services under contract with the department of developmental disabilities under section 5123.18 of the Revised Code;

(vii) A facility operated by a hospice care program licensed under section 3712.04 of the Revised Code that is used exclusively for care of hospice patients;

(viii) A facility operated by a pediatric respite care program licensed under section 3712.041 of the Revised Code that is used exclusively for care of pediatric respite care patients;

(ix) A facility, infirmary, or other entity that is operated by a religious order, provides care exclusively to members of religious orders who take vows of celibacy and live by virtue of their vows within the orders as if related, and does not participate in the medicare program established under Title XVIII of the "Social Security Act" or the medical assistance program established under Chapter 5111. of the Revised Code and Title XIX of the "Social Security Act," if on January 1, 1994, the facility, infirmary, or entity was providing care exclusively to members of the religious order;

(x) A county home or district home that has never been licensed as a residential care facility.

(2) "Unrelated individual" means one who is not related to the owner or operator of a home or to the spouse of the owner or operator as a parent, grandparent, child, grandchild, brother, sister, niece, nephew, aunt, uncle, or as the child of an aunt or uncle.

(3) "Mental impairment" does not mean mental illness as defined in section 5122.01 of the Revised Code or mental retardation as defined in section 5123.01 of the Revised Code.

(4) "Skilled nursing care" means procedures that require technical skills and knowledge beyond those the untrained person possesses and that are commonly employed in providing for the physical, mental, and emotional needs of the ill or otherwise incapacitated. "Skilled nursing care" includes, but is not limited to, the following:

(a) Irrigations, catheterizations, application of dressings, and supervision of special diets;

(b) Objective observation of changes in the patient's condition as a means of analyzing and determining the nursing care required and the need for further medical diagnosis and treatment;

(c) Special procedures contributing to rehabilitation;

(d) Administration of medication by any method ordered by a physician, such as hypodermically, rectally, or orally, including observation of the patient after receipt of the medication;

(e) Carrying out other treatments prescribed by the physician that involve a similar level of complexity and skill in administration.

(5)

(a) "Personal care services" means services including, but not limited to, the following:

(i) Assisting residents with activities of daily living;

(ii) Assisting residents with self-administration of medication, in accordance with rules adopted under section 3721.04 of the Revised Code;

(iii) Preparing special diets, other than complex therapeutic diets, for residents pursuant to the instructions of a physician or a licensed dietitian, in accordance with rules adopted under section 3721.04 of the Revised Code.

(b) "Personal care services" does not include "skilled nursing care" as defined in division (A)(4) of this section. A facility need not provide more than one of the services listed in division (A)(5)(a) of this section to be considered to be providing personal care services.

(6) "Nursing home" means a home used for the reception and care of individuals who by reason of illness or physical or mental impairment require skilled nursing care and of individuals who require personal care services but not skilled nursing care. A nursing home is licensed to provide personal care services and skilled nursing care.

(7) "Residential care facility" means a home that provides either of the following:

(a) Accommodations for seventeen or more unrelated individuals and supervision and personal care services for three or more of those individuals who are dependent on the services of others by reason of age or physical or mental impairment;

(b) Accommodations for three or more unrelated individuals, supervision and personal care services for at least three of those individuals who are dependent on the services of others by reason of age or physical or mental impairment, and, to at least one of those individuals, any of the skilled nursing care authorized by section 3721.011 of the Revised Code.

(8) "Home for the aging" means a home that provides services as a residential care facility and a nursing home, except that the home provides its services only to individuals who are dependent on the services of others by reason of both age and physical or mental impairment.

The part or unit of a home for the aging that provides services only as a residential care facility is licensed as a residential care facility. The part or unit that may provide skilled nursing care beyond the extent authorized by section 3721.011 of the Revised Code is licensed as a nursing home.

(9) "County home" and "district home" mean a county home or district home operated under Chapter 5155. of the Revised Code.

(B) The director of health may further classify homes. For the purposes of this chapter, any residence, institution, hotel, congregate housing project, or similar facility that meets the definition of a home under this section is such a home regardless of how the facility holds itself out to the public.

(C) For purposes of this chapter, personal care services or skilled nursing care shall be considered to be provided by a facility if they are provided by a person employed by or associated with the facility or by another person pursuant to an agreement to which neither the resident who receives the services nor the resident's sponsor is a party.

(D) Nothing in division (A)(4) of this section shall be construed to permit skilled nursing care to be imposed on an individual who does not require skilled nursing care.

Nothing in division (A)(5) of this section shall be construed to permit personal care services to be imposed on an individual who is capable of performing the activity in question without assistance.

(E) Division (A)(1)(c) (ix) of this section does not prohibit a facility, infirmary, or other entity described in that division from seeking licensure under sections 3721.01 to 3721.09 of the Revised Code or certification under Title XVIII or XIX of the "Social Security Act." However, such a facility, infirmary, or entity that applies for licensure or certification must meet the requirements of those sections or titles and the rules adopted under them and obtain a certificate of need from the director of health under section 3702.52 of the Revised Code.

(F) Nothing in this chapter, or rules adopted pursuant to it, shall be construed as authorizing the supervision, regulation, or control of the spiritual care or treatment of residents or patients in any home who rely upon treatment by prayer or spiritual means in accordance with the creed or tenets of any recognized church or religious denomination.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-14-2003; 07-01-2005



Section 3721.011 - Skilled nursing care.

(A) In addition to providing accommodations, supervision, and personal care services to its residents, a residential care facility may do the following:

(1) Provide the following skilled nursing care to its residents:

(a) Supervision of special diets;

(b) Application of dressings, in accordance with rules adopted under section 3721.04 of the Revised Code;

(c) Subject to division (B)(1) of this section, administration of medication.

(2) Subject to division (C) of this section, provide other skilled nursing care on a part-time, intermittent basis for not more than a total of one hundred twenty days in a twelve-month period;

(3) Provide skilled nursing care for more than one hundred twenty days in a twelve-month period to a resident when the requirements of division (D) of this section are met.

A residential care facility may not admit or retain an individual requiring skilled nursing care that is not authorized by this section. A residential care facility may not provide skilled nursing care beyond the limits established by this section.

(B)

(1) A residential care facility may admit or retain an individual requiring medication, including biologicals, only if the individual's personal physician has determined in writing that the individual is capable of self-administering the medication or the facility provides for the medication to be administered to the individual by a home health agency certified under Title XVIII of the "Social Security Act," 79 Stat. 620 (1965), 42 U.S.C. 1395, as amended; a hospice care program licensed under Chapter 3712. of the Revised Code; or a member of the staff of the residential care facility who is qualified to perform medication administration. Medication may be administered in a residential care facility only by the following persons authorized by law to administer medication:

(a) A registered nurse licensed under Chapter 4723. of the Revised Code;

(b) A licensed practical nurse licensed under Chapter 4723. of the Revised Code who holds proof of successful completion of a course in medication administration approved by the board of nursing and who administers the medication only at the direction of a registered nurse or a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(c) A medication aide certified under Chapter 4723. of the Revised Code;

(d) A physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(2) In assisting a resident with self-administration of medication, any member of the staff of a residential care facility may do the following:

(a) Remind a resident when to take medication and watch to ensure that the resident follows the directions on the container;

(b) Assist a resident by taking the medication from the locked area where it is stored, in accordance with rules adopted pursuant to section 3721.04 of the Revised Code, and handing it to the resident. If the resident is physically unable to open the container, a staff member may open the container for the resident.

(c) Assist a physically impaired but mentally alert resident, such as a resident with arthritis, cerebral palsy, or Parkinson's disease, in removing oral or topical medication from containers and in consuming or applying the medication, upon request by or with the consent of the resident. If a resident is physically unable to place a dose of medicine to the resident's mouth without spilling it, a staff member may place the dose in a container and place the container to the mouth of the resident.

(C) Except as provided in division (D) of this section, a residential care facility may admit or retain individuals who require skilled nursing care beyond the supervision of special diets, application of dressings, or administration of medication, only if the care will be provided on a part-time, intermittent basis for not more than a total of one hundred twenty days in any twelve-month period. In accordance with Chapter 119. of the Revised Code, the director of health shall adopt rules specifying what constitutes the need for skilled nursing care on a part-time, intermittent basis. The director shall adopt rules that are consistent with rules pertaining to home health care adopted by the director of job and family services for the medicaid program established under Chapter 5111. of the Revised Code. Skilled nursing care provided pursuant to this division may be provided by a home health agency certified under Title XVIII of the "Social Security Act," a hospice care program licensed under Chapter 3712. of the Revised Code, or a member of the staff of a residential care facility who is qualified to perform skilled nursing care.

A residential care facility that provides skilled nursing care pursuant to this division shall do both of the following:

(1) Evaluate each resident receiving the skilled nursing care at least once every seven days to determine whether the resident should be transferred to a nursing home;

(2) Meet the skilled nursing care needs of each resident receiving the care.

(D)

(1) A residential care facility may admit or retain an individual who requires skilled nursing care for more than one hundred twenty days in any twelve-month period only if the facility has entered into a written agreement with each of the following:

(a) The individual or individual's sponsor;

(b) The individual's personal physician;

(c) Unless the individual's personal physician oversees the skilled nursing care, the provider of the skilled nursing care;

(d) If the individual is a hospice patient as defined in section 3712.01 of the Revised Code, a hospice care program licensed under Chapter 3712. of the Revised Code.

(2) The agreement required by division (D)(1) of this section shall include all of the following provisions:

(a) That the individual will be provided skilled nursing care in the facility only if a determination has been made that the individual's needs can be met at the facility;

(b) That the individual will be retained in the facility only if periodic redeterminations are made that the individual's needs are being met at the facility;

(c) That the redeterminations will be made according to a schedule specified in the agreement;

(d) If the individual is a hospice patient, that the individual has been given an opportunity to choose the hospice care program that best meets the individual's needs;

(e) Unless the individual is a hospice patient, that the individual's personal physician has determined that the skilled nursing care the individual needs is routine.

(E) Notwithstanding any other provision of this chapter, a residential care facility in which residents receive skilled nursing care pursuant to this section is not a nursing home.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 06-30-2005; 04-14-2006



Section 3721.012 - Risk agreement.

A residential care facility may enter into a risk agreement with a resident or the resident's sponsor. Under a risk agreement, the resident or sponsor and the facility agree to share responsibility for making and implementing decisions affecting the scope and quantity of services provided by the facility to the resident. The facility also agrees to identify the risks inherent in a decision made by a resident or sponsor not to receive a service provided by the facility. A risk agreement is valid only if it is made in writing.

Effective Date: 09-29-1995



Section 3721.02 - Procedures for inspecting and licensing homes - fees.

(A) As used in this section, "residential facility" means a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults.

(B) The director of health shall license homes and establish procedures to be followed in inspecting and licensing homes. The director may inspect a home at any time. Each home shall be inspected by the director at least once prior to the issuance of a license and at least once every fifteen months thereafter. The state fire marshal or a township, municipal, or other legally constituted fire department approved by the marshal shall also inspect a home prior to issuance of a license, at least once every fifteen months thereafter, and at any other time requested by the director. A home does not have to be inspected prior to issuance of a license by the director, state fire marshal, or a fire department if ownership of the home is assigned or transferred to a different person and the home was licensed under this chapter immediately prior to the assignment or transfer. The director may enter at any time, for the purposes of investigation, any institution, residence, facility, or other structure that has been reported to the director or that the director has reasonable cause to believe is operating as a nursing home, residential care facility, or home for the aging without a valid license required by section 3721.05 of the Revised Code or, in the case of a county home or district home, is operating despite the revocation of its residential care facility license. The director may delegate the director's authority and duties under this chapter to any division, bureau, agency, or official of the department of health.

(C) A single facility may be licensed both as a nursing home pursuant to this chapter and as a residential facility pursuant to section 5119.22 of the Revised Code if the director determines that the part or unit to be licensed as a nursing home can be maintained separate and discrete from the part or unit to be licensed as a residential facility.

(D) In determining the number of residents in a home for the purpose of licensing, the director shall consider all the individuals for whom the home provides accommodations as one group unless one of the following is the case:

(1) The home is a home for the aging, in which case all the individuals in the part or unit licensed as a nursing home shall be considered as one group, and all the individuals in the part or unit licensed as a rest home shall be considered as another group.

(2) The home is both a nursing home and a residential facility. In that case, all the individuals in the part or unit licensed as a nursing home shall be considered as one group, and all the individuals in the part or unit licensed as an adult care facility shall be considered as another group.

(3) The home maintains, in addition to a nursing home or residential care facility, a separate and discrete part or unit that provides accommodations to individuals who do not require or receive skilled nursing care and do not receive personal care services from the home, in which case the individuals in the separate and discrete part or unit shall not be considered in determining the number of residents in the home if the separate and discrete part or unit is in compliance with the Ohio basic building code established by the board of building standards under Chapters 3781. and 3791. of the Revised Code and the home permits the director, on request, to inspect the separate and discrete part or unit and speak with the individuals residing there, if they consent, to determine whether the separate and discrete part or unit meets the requirements of this division.

(E)

(1) The director of health shall charge the following application fee and annual renewal licensing and inspection fee for each fifty persons or part thereof of a home's licensed capacity:

(a) For state fiscal year 2010, two hundred twenty dollars;

(b) For state fiscal year 2011, two hundred seventy dollars;

(c) For each state fiscal year thereafter, three hundred twenty dollars.

(2) All fees collected by the director for the issuance or renewal of licenses shall be deposited into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code for use only in administering and enforcing this chapter and rules adopted under it.

(F)

(1) Except as otherwise provided in this section, the results of an inspection or investigation of a home that is conducted under this section, including any statement of deficiencies and all findings and deficiencies cited in the statement on the basis of the inspection or investigation, shall be used solely to determine the home's compliance with this chapter or another chapter of the Revised Code in any action or proceeding other than an action commenced under division (I) of section 3721.17 of the Revised Code. Those results of an inspection or investigation, that statement of deficiencies, and the findings and deficiencies cited in that statement shall not be used in any court or in any action or proceeding that is pending in any court and are not admissible in evidence in any action or proceeding unless that action or proceeding is an appeal of an action by the department of health under this chapter or is an action by any department or agency of the state to enforce this chapter or another chapter of the Revised Code.

(2) Nothing in division (E)(1) of this section prohibits the results of an inspection or investigation conducted under this section from being used in a criminal investigation or prosecution.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-26-2003; 09-29-2005



Section 3721.021 - Review of documents by prospective residents and associated persons.

Every person who operates a home, as defined in section 3721.01 of the Revised Code, and each county home and district home licensed as a residential care facility shall have available in the home for review by prospective patients and residents, their guardians, or other persons assisting in their placement, each inspection report completed pursuant to section 3721.02 of the Revised Code and each statement of deficiencies and plan of correction completed and made available to the public under Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, and any rules promulgated under Titles XVIII and XIX, including such reports that result from life safety code and health inspections during the preceding three years, and shall post prominently within the home a notice of this requirement.

Effective Date: 07-21-2000



Section 3721.022 - Establishing and maintaining health standards and serving as state survey agency.

(A) As used in this section:

(1) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(2) "Deficiency" and "survey" have the same meanings as in section 5111.35 of the Revised Code.

(B) The department of health is hereby designated the state agency responsible for establishing and maintaining health standards and serving as the state survey agency for the purposes of Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended. The department shall carry out these functions in accordance with the regulations, guidelines, and procedures issued under Titles XVIII and XIX by the United States secretary of health and human services and with sections 5111.35 to 5111.62 of the Revised Code. The director of health shall enter into agreements with regard to these functions with the department of job and family services and the United States department of health and human services. The director may also enter into agreements with the department of job and family services under which the department of health is designated to perform functions under sections 5111.35 to 5111.62 of the Revised Code.

The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement the survey and certification requirements for skilled nursing facilities and nursing facilities established by the United States secretary of health and human services under Titles XVIII and XIX of the "Social Security Act," and the survey requirements established under sections 5111.35 to 5111.62 of the Revised Code. The rules shall include an informal process by which a facility may obtain up to two reviews of any deficiencies that have been cited on a statement of deficiencies made by the department of health under 42 C.F.R. Part 488 and cause the facility to be in noncompliance as defined in 42 C.F.R. 488.301. The first review shall be conducted by an employee of the department who did not participate in and was not otherwise involved in any way with the survey. A facility that is not satisfied with the results of a first review may receive a second review on payment of a fee to the department. The amount of the fee shall be specified in rules adopted under this section. The fee shall be deposited into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code for use in the implementation of this section. The second review shall be conducted by either of the following as selected by the facility: a hearing officer employed by the department or a hearing officer included on a list the department shall provide the facility. A final determination that any deficiency citation is unjustified shall be reflected clearly in all records relating to the survey.

The director need not adopt as rules any of the regulations, guidelines, or procedures issued under Titles XVIII and XIX of the "Social Security Act" by the United States secretary of health and human services.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 3721.023 - Party identified in license deemed sole owner of business on premises leased on or before 1-1-70.

Where a nursing home licensed under this Chapter is operated in a building that was leased pursuant to a written lease agreement entered into on or before January 1, 1970, and where the lease agreement does not expressly determine or state the identity of the party that owns the nursing home business, operating rights, certificate of need, or legal rights associated with ownership and operation of the nursing home beds located in the leased building and does not provide that the lessor retains any rights to the nursing home business that is operated in the leased building, the party identified in the nursing home license in existence on the effective date of this section shall be deemed the sole owner of the nursing home business, operating rights, certificate of need, and legal rights associated with ownership and operation of the nursing home beds and may relocate the nursing home business, beds, or operating rights without the consent of the owner of the real estate in or on which the nursing home is operated. Where a court having jurisdiction over a nursing home has determined prior to July 1, 1993, that the lessee or person in possession of and operating the nursing home owns the operating rights of the nursing home and there is no written lease agreement between the owner of the real estate and the person in possession and operating the nursing home, the director of health shall not grant a certificate of need under sections 3702.51 to 3702.62 of the Revised Code to relocate any of the nursing facility beds or the license from the owner's real estate in or on which the beds are located unless the lessee or person in possession of the facility obtains the voluntary written consent of the owner or sublessor of the real estate to such relocation and meets all other requirements for the relocation of beds as specified in this chapter and the rules adopted under it.

Effective Date: 10-29-1993



Section 3721.024 - Nursing facility recognition program.

As used in this section, "nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

The department of health may establish a program of recognition of nursing facilities that provide the highest quality care to residents who are recipients of medical assistance under Chapter 5111. of the Revised Code. The program may be funded with public funds appropriated by the general assembly for the purpose of the program or any funds appropriated for nursing home licensure.

Effective Date: 11-15-1995



Section 3721.026 - Nursing facility technical assistance program.

(A) As used in this section and section 3721.027 of the Revised Code, "nursing facility" and "survey" have the same meanings as in section 5111.35 of the Revised Code.

(B) The director of health shall establish a unit within the department of health to provide advice and technical assistance and to conduct on-site visits to nursing facilities for the purpose of improving resident outcomes. The director shall assign to the unit employees who have training or experience in conducting or supervising surveys, but employees assigned to the unit shall not conduct surveys. The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section and shall consult with interested parties in developing the rules. Technical assistance reports are not public records under section 149.43 of the Revised Code and shall not be distributed to any person outside the unit except:

(1) The nursing facility that is provided with the technical assistance;

(2) Persons charged with inspecting nursing facilities under section 3721.02 of the Revised Code or with conducting surveys or reviews of nursing facilities under section 3721.022 of the Revised Code whenever any such person finds that there is serious harm to resident health or safety that is more than isolated at the nursing facility.

(C) On or before the last day of December each year, the director shall submit a report to the governor and the general assembly describing the unit's activities that year and its effectiveness in improving resident outcomes.

Effective Date: 07-01-2000



Section 3721.027 - Investigation of unresolved complaints found to be valid.

The department of health shall investigate within ten working days after referral, in accordance with procedures and criteria to be established by the department of health and the department of aging, any unresolved complaint that the office of the state long-term care ombudsperson has investigated and found to be valid and refers to the department of health. This requirement does not supersede federal requirements for survey agency complaint investigations.

Effective Date: 07-01-2000



Section 3721.03 - Enforcement of provisions - revocation of license.

(A) As used in this section, "person" has the same meaning as in section 1.59 of the Revised Code.

(B) The director of health shall enforce the provisions of sections 3721.01 to 3721.13 and 3721.99 of the Revised Code and may issue orders to secure compliance with the provisions of these sections and the rules adopted under them. The director may hold hearings, issue subpoenas, compel testimony, and make adjudications.

The director may issue an order revoking a license in the event the director finds, upon hearing or opportunity afforded pursuant to Chapter 119. of the Revised Code, that any of the following apply to a person, county home, or district home licensed under section 3721.07 of the Revised Code:

(1) Has violated any of the provisions of Chapter 3721. of the Revised Code or rules adopted by the director under it;

(2) Has violated any order issued by the director;

(3) Is not, or any of its principals are not suitable, morally or financially to operate such an institution;

(4) Is not furnishing humane, kind, and adequate treatment and care;

(5) Has had a long-standing pattern of violations of this chapter or the rules adopted under it that has caused physical, emotional, mental, or psychosocial harm to one or more residents.

Upon the issuance of any order of revocation, the person whose license is revoked, or the county home or district home that has its license revoked, may appeal in accordance with Chapter 119. of the Revised Code.

(C) Once the director notifies a person, county home, or district home licensed to operate a home that the license may be revoked or issues any order under this section, the person, county home, or district home shall not assign or transfer to another person or entity the right to operate the home. This prohibition shall remain in effect until proceedings under Chapter 119. of the Revised Code concerning the order or license revocation have been concluded or the director notifies the person, county home, or district home that the prohibition has been lifted.

If a license is revoked under this section, the former license holder shall not assign or transfer or consent to assignment or transfer of the right to operate the home. Any attempted assignment or transfer to another person or entity is void.

On revocation of a license, the former licensee shall take all necessary steps to cease operation of the home.

The director of health shall not accept a certificate of need application under section 3702.52 of the Revised Code regarding a home if the license to operate the home has been revoked under this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-21-2000; 06-30-2005



Section 3721.031 - Investigation of complaint concerning home - disclosure of information.

(A) The director of health may investigate any complaint the director receives concerning a home.

(1) Except as required by court order, as necessary for the administration or enforcement of any statute relating to homes, or as provided in division (C) of this section, the director and any employee of the department of health shall not release any of the following information without the permission of the individual or of the individual's legal representative:

(a) The identity of any patient or resident;

(b) The identity of any individual who submits a complaint about a home;

(c) The identity of any individual who provides the director with information about a home and has requested confidentiality;

(d) Any information that reasonably would tend to disclose the identity of any individual described in division (A)(1)(a) to (c) of this section.

(2) An agency or individual to whom the director is required, by court order or for the administration or enforcement of a statute relating to homes, to release information described in division (A)(1) of this section shall not release the information without the permission of the individual who would be or would reasonably tend to be identified, or of the individual's legal representative, unless the agency or individual is required to release it by division (C) of this section, by court order, or for the administration or enforcement of a statute relating to homes.

(B) Except as provided in division (C) of this section, any record that identifies an individual described in division (A)(1)(a) to (c) of this section or that reasonably would tend to identify such an individual is not a public record for the purposes of section 149.43 of the Revised Code, and is not subject to inspection and copying under section 1347.08 of the Revised Code.

(C) If the director, or an agency or individual to whom the director is required by court order or for administration or enforcement of a statute relating to homes to release information described in division (A)(1) of this section, uses information in any administrative or judicial proceeding against a home that reasonably would tend to identify an individual described in division (A)(1)(a) to (c) of this section, the director, agency, or individual shall disclose that information to the home. However, the director, agency, or individual shall not disclose information that directly identifies an individual described in divisions (A)(1)(a) to (c) of this section, unless the individual is to testify in the proceedings.

(D) No person shall knowingly register a false complaint about a home with the director, or knowingly swear or affirm the truth of a false complaint, when the complaint is made for the purpose of incriminating another.

(E) An individual who in good faith submits a complaint under this section or any other provision of the Revised Code regarding a violation of this chapter, or participates in any investigation, administrative proceeding, or judicial proceeding resulting from the complaint, has the full protection against retaliatory action provided by sections 4113.51 to 4113.53 of the Revised Code.

Effective Date: 04-10-2001



Section 3721.032 - Fire marshal to enforce and adopt fire safety rules.

The state fire marshal shall enforce all statutes and rules pertaining to fire safety in homes and shall adopt rules pertaining to fire safety in homes as the marshal determines necessary. The rules adopted by the marshal shall be in addition to those fire safety rules that the board of building standards and the director of health are empowered to adopt. In the event of a dispute between the marshal and another officer having responsibilities under sections 3721.01 to 3721.09 of the Revised Code with respect to the interpretation or application of a specific fire safety statute or rule, the interpretation of the marshal shall prevail.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-30-2005



Section 3721.04 - Adoption and publication of uniform rules governing operation of homes.

(A) The director of health shall adopt and publish rules governing the operation of homes, which shall have uniform application throughout the state, and shall prescribe standards for homes with respect to, but not limited to, the following matters:

(1) The minimum space requirements for occupants and equipping of the buildings in which homes are housed so as to ensure healthful, safe, sanitary, and comfortable conditions for all residents, so long as they are not inconsistent with Chapters 3781. and 3791. of the Revised Code or with any rules adopted by the board of building standards and by the state fire marshal;

(2) The number and qualifications of personnel, including management and nursing staff, for each class of home, and the qualifications of nurse aides, as defined in section 3721.21 of the Revised Code, used by long-term care facilities, as defined in that section;

(3) The medical, rehabilitative, and recreational services to be provided by each class of home;

(4) Dietetic services, including but not limited to sanitation, nutritional adequacy, and palatability of food;

(5) The personal and social services to be provided by each class of home;

(6) The business and accounting practices to be followed and the type of patient and business records to be kept by such homes;

(7) The operation of adult day-care programs provided by and on the same site as homes licensed under this chapter;

(8) The standards and procedures to be followed by residential care facilities in admitting and retaining a resident who requires the application of dressings, including requirements for charting and evaluating on a weekly basis;

(9) The requirements for conducting weekly evaluations of residents receiving skilled nursing care in residential care facilities.

(B) The director may adopt whatever additional rules are necessary to carry out or enforce the provisions of sections 3721.01 to 3721.09 and 3721.99 of the Revised Code.

(C) The following apply to the director when adopting rules under division (A)(1) of this section regarding the equipping of the buildings in which homes are housed:

(1) The rules shall not require that each resident sleeping room, or a percentage of the resident sleeping rooms, have a bathtub or shower that is directly accessible from or exclusively for the room.

(2) The rules shall require that the privacy and dignity of residents be protected when the residents are transported to and from bathing facilities, prepare for bathing, and bathe.

(D) The following apply to the director when adopting rules under division (A)(2) of this section regarding the number and qualifications of personnel in homes:

(1) When adopting rules applicable to residential care facilities, the director shall take into consideration the effect that the following may have on the number of personnel needed:

(a) Provision of personal care services;

(b) Provision of part-time, intermittent skilled nursing care pursuant to division (C) of section 3721.011 of the Revised Code;

(c) Provision of skilled nursing care to residents pursuant to division (D) of section 3721.011 of the Revised Code.

(2) When adopting rules applicable to nursing homes, the director shall require each nursing home to do both of the following:

(a) Have sufficient direct care staff on each shift to meet the needs of the residents in an appropriate and timely manner;

(b) Have the following individuals provide a minimum daily average of two and one-half hours of direct care per resident:

(i) Registered nurses, including registered nurses who perform administrative and supervisory duties;

(ii) Licensed practical nurses, including licensed practical nurses who perform administrative and supervisory duties;

(iii) Nurse aides.

(3) The rules prescribing qualifications of nurse aides used by long-term care facilities, as those terms are defined in section 3721.21 of the Revised Code, shall be no less stringent than the requirements, guidelines, and procedures established by the United States secretary of health and human services under section 1819 of the "Social Security Act," 101 Stat. 1330-160 ( 1987), 42 U.S.C. 1395i-3, as amended, and section 1919 of the "Social Security Act," 101 Stat. 1330-182 (1987), 42 U.S.C. 1396r, as amended.

(E) The following apply to the director when adopting rules under division (A)(2) of this section regarding the number and qualifications of personnel in nursing homes or rules under division (A)(5) of this section regarding social services to be provided by nursing homes:

(1) The rules shall not prescribe the number of individuals licensed as social workers under Chapter 4757. of the Revised Code that a nursing home with one hundred twenty or fewer beds must employ.

(2) The rules shall require each nursing home with more than one hundred twenty beds to employ on a full-time basis one individual licensed as a social worker under Chapter 4757. of the Revised Code.

(3) The rules shall require each nursing home to offer its residents medically related social services that assist the residents in attaining or maintaining their highest practicable physical, mental, and psychosocial well-being.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-20-1996; 04-14-2006



Section 3721.041 - Vaccinations to be offered to residents.

(A) As used in this section:

(1) "Advisory committee" means the advisory committee on immunization practices of the United States centers for disease control and prevention or a successor committee or agency.

(2) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) Each home shall, on an annual basis, offer to each resident, in accordance with guidelines issued by the advisory committee, vaccination against influenza, unless a physician has determined that vaccination of the resident is medically inappropriate. The vaccine shall be of a form approved by the advisory committee for that calendar year. A resident may refuse vaccination.

(C) Each home shall offer to each resident, in accordance with guidelines issued by the advisory committee, vaccination against pneumococcal pneumonia, unless the resident has already received such vaccination or a physician has determined that vaccination of the resident is medically inappropriate. Each vaccine shall be of a form approved by the advisory committee for that calendar year. A resident may refuse vaccination.

(D) The director of health may adopt rules under Chapter 119. of the Revised Code as the director considers appropriate to implement this section.

Effective Date: 06-15-2006



Section 3721.042 - Excluded grounds for denial of license.

The director of health may not deny a nursing home license to a facility seeking a license under this chapter as a nursing home on the grounds that the facility does not satisfy a requirement established in rules adopted under section 3721.04 of the Revised Code regarding the toilet rooms and dining and recreational areas of nursing homes if all of the following requirements are met:

(A) The facility seeks a license under this chapter because it is a county home or district home being sold under section 5155.31 of the Revised Code to a person who may not operate the facility without a nursing home license under this chapter.

(B) The requirement would not have applied to the facility had the facility been a nursing home first licensed under this chapter before October 20, 2001.

(C) The facility was a nursing facility, as defined in section 5111.20 of the Revised Code, on the date immediately preceding the date the facility is sold to the person seeking the license.

Effective Date: 2008 HB125 06-25-2008



Section 3721.05 - Operating home requires license - prohibited activities.

No person, firm, partnership, association, or corporation shall:

(A) Operate a home as defined in section 3721.01 of the Revised Code without obtaining a license from the director of health;

(B) Violate any of the conditions or requirements necessary for licensing after the license has been issued;

(C) Operate a home after the license for such has been revoked by the director of health;

(D) Interfere with the inspection of a licensed home by any state or local official when he is performing duties required of him by Chapter 3721. of the Revised Code. All licensed homes shall be open for inspection.

(E) Violate any of the provisions of Chapter 3721. of the Revised Code or any rules and regulations adopted pursuant thereto.

Effective Date: 06-30-1995



Section 3721.051 - County or district - prohibited activities.

No county home or district home licensed under section 3721.07 of the Revised Code shall do any of the following:

(A) Violate any of the conditions or requirements necessary for licensing after the license has been issued;

(B) Continue operation after its license has been revoked by the director of health;

(C) Fail to be open for an inspection, or interfere with an inspection, by a state or local official performing inspection duties under Chapter 3721. of the Revised Code;

(D) Violate any of the provisions of this chapter or any rules adopted thereunder.

Effective Date: 07-21-2000



Section 3721.06 - Prohibition against placement of person in unlicensed home.

No public official or employee shall place any person in, or recommend that any person be placed in, or directly or indirectly cause any person to be placed in any home as defined in section 3721.01 of the Revised Code which is being operated without a license from the director of health or from a political subdivision certified pursuant to section 3721.09 of the Revised Code.

Effective Date: 10-20-1965



Section 3721.07 - Requirement for issuance of license - revocation.

Every person desiring to operate a home and the superintendent or administrator of each county home or district home for which a license as a residential care facility is sought shall apply for a license to the director of health. The director shall issue a license for the home, if after investigation of the applicant and, if required by section 3721.02 of the Revised Code, inspection of the home, the following requirements or conditions are satisfied or complied with:

(A) The applicant has not been convicted of a felony or a crime involving moral turpitude;

(B) The applicant is not violating any of the rules adopted by the director of health or any order issued by the director ;

(C) The applicant has not had a license to operate the home revoked pursuant to section 3721.03 of the Revised Code because of any act or omission that jeopardized a resident's health, welfare, or safety nor has the applicant had a long-standing pattern of violations of this chapter or rules adopted under it that caused physical, emotional, mental, or psychosocial harm to one or more residents.

(D) The buildings in which the home is housed have been approved by the state fire marshal or a township, municipal, or other legally constituted fire department approved by the marshal. In the approval of a home such agencies shall apply standards prescribed by the board of building standards, and by the state fire marshal, and by section 3721.071 of the Revised Code.

(E) The applicant, if it is an individual, or the principal participants, if it is an association or a corporation, is or are suitable financially and morally to operate a home;

(F) The applicant is equipped to furnish humane, kind, and adequate treatment and care;

(G) The home does not maintain or contain:

(1) Facilities for the performance of major surgical procedures;

(2) Facilities for providing therapeutic radiation;

(3) An emergency ward;

(4) A clinical laboratory unless it is under the supervision of a clinical pathologist who is a licensed physician in this state;

(5) Facilities for radiological examinations unless such examinations are performed only by a person licensed to practice medicine, surgery, or dentistry in this state.

(H) The home does not accept or treat outpatients, except upon the written orders of a physician licensed in this state, maternity cases, boarding children, and does not house transient guests, other than participants in an adult day-care program, for twenty-four hours or less;

(I) The home is in compliance with sections 3721.28 and 3721.29 of the Revised Code.

When the director issues a license, the license shall remain in effect until revoked by the director or voided at the request of the applicant; provided, there shall be an annual renewal fee payable during the month of January of each calendar year. Any licensed home that does not pay its renewal fee in January shall pay, beginning the first day of February, a late fee of one hundred dollars for each week or part thereof that the renewal fee is not paid. If either the renewal fee or the late fee is not paid by the fifteenth day of February, the director may, in accordance with Chapter 119. of the Revised Code, revoke the home's license.

If, under division (B)(5) of section 3721.03 of the Revised Code, the license of a person has been revoked or the license of a county home or district home to operate as a residential care facility has been revoked, the director of health shall not issue a license to the person or home at any time. A person whose license is revoked, and a county home or district home that has its license as a residential care facility revoked other than under division (B)(5) of section 3721.03 of the Revised Code, for any reason other than nonpayment of the license renewal fee or late fees shall not be issued a new license under this chapter until a period of one year following the date of revocation has elapsed.

Any applicant who is denied a license may appeal in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-21-2000; 06-30-2005



Section 3721.071 - Home must be equipped with both automatic fire extinguishing and fire alarm systems.

The buildings in which a home is housed shall be equipped with both an automatic fire extinguishing system and fire alarm system. Such systems shall conform to standards set forth in the regulations of the board of building standards and the state fire marshal.

The time for compliance with the requirements imposed by this section shall be January 1, 1975, except that the date for compliance with the automatic fire extinguishing requirements is extended to January 1, 1976, provided the buildings of the home are otherwise in compliance with fire safety laws and regulations and:

(A) The home within thirty days after August 4, 1975, files a written plan with the state fire marshal's office that:

(1) Outlines the interim safety procedures which shall be carried out to reduce the possibility of a fire;

(2) Provides evidence that the home has entered into an agreement for a fire safety inspection to be conducted not less than monthly by a qualified independent safety engineer consultant or a township, municipal, or other legally constituted fire department, or by a township or municipal fire prevention officer;

(3) Provides verification that the home has entered into a valid contract for the installation of an automatic fire extinguishing system or fire alarm system, or both, as required to comply with this section;

(4) Includes a statement regarding the expected date for the completion of the fire extinguishing system or fire alarm system, or both.

(B) Inspections by a qualified independent safety engineer consultant or a township, municipal, or other legally constituted fire department, or by a township or municipal fire prevention officer are initiated no later than sixty days after August 4, 1975, and are conducted no less than monthly thereafter, and reports of the consultant, fire department, or fire prevention officer identifying existing hazards and recommended corrective actions are submitted to the state fire marshal, the division of industrial compliance in the department of commerce, and the department of health.

It is the express intent of the general assembly that the department of job and family services shall terminate payments under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, to those homes which do not comply with the requirements of this section for the submission of a written fire safety plan and the deadline for entering into contracts for the installation of systems.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000



Section 3721.08 - Injunctive relief.

(A) As used in this section, "real and present danger" means imminent danger of serious physical or life-threatening harm to one or more occupants of a home.

(B) The director of health may petition the court of common pleas of the county in which the home is located for an order enjoining any person from operating a home without a license or enjoining a county home or district home that has had its license revoked from continuing to operate. The court shall have jurisdiction to grant such injunctive relief upon a showing that the respondent named in the petition is operating a home without a license or that the county home or district home named in the petition is operating despite the revocation of its license. The court shall have jurisdiction to grant such injunctive relief against the operation of a home without a valid license regardless of whether the home meets essential licensing requirements.

(C) Unless the department of job and family services or contracting agency has taken action under section 5111.51 of the Revised Code to appoint a temporary manager or seek injunctive relief, if, in the judgment of the director of health, real and present danger exists at any home, the director may petition the court of common pleas of the county in which the home is located for such injunctive relief as is necessary to close the home, transfer one or more occupants to other homes or other appropriate care settings, or otherwise eliminate the real and present danger. The court shall have the jurisdiction to grant such injunctive relief upon a showing that there is real and present danger.

(D)

(1) If the director determines that real and present danger exists at a home and elects not to immediately seek injunctive relief under division (C) of this section, the director may give written notice of proposed action to the home. The notice shall specify all of the following:

(a) The nature of the conditions giving rise to the real and present danger;

(b) The measures that the director determines the home must take to respond to the conditions;

(c) The date on which the director intends to seek injunctive relief under division (C) of this section if the director determines that real and present danger exists at the home.

(2) If the home notifies the director, within the time specified pursuant to division (D)(1)(c) of this section, that it believes the conditions giving rise to the real and present danger have been substantially corrected, the director shall conduct an inspection to determine whether real and present danger exists. If the director determines on the basis of the inspection that real and present danger exists, the director may petition under division (C) of this section for injunctive relief.

(E)

(1) If in the judgment of the director of health conditions exist at a home that will give rise to real and present danger if not corrected, the director shall give written notice of proposed action to the home. The notice shall specify all of the following:

(a) The nature of the conditions giving rise to the director's judgment;

(b) The measures that the director determines the home must take to respond to the conditions;

(c) The date, which shall be no less than ten days after the notice is delivered, on which the director intends to seek injunctive relief under division (C) of this section if the conditions are not substantially corrected and the director determines that a real and present danger exists.

(2) If the home notifies the director, within the period of time specified pursuant to division (E)(1)(c) of this section, that the conditions giving rise to the director's determination have been substantially corrected, the director shall conduct an inspection. If the director determines on the basis of the inspection that the conditions have not been corrected and a real and present danger exists, the director may petition under division (C) of this section for injunctive relief.

(F)

(1) A court that grants injunctive relief under division (C) of this section may also appoint a special master who, subject to division (F)(2) of this section, shall have such powers and authority over the home and length of appointment as the court considers necessary. Subject to division (F)(2) of this section, the salary of a special master and any costs incurred by a special master shall be the obligation of the home.

(2) No special master shall enter into any employment contract on behalf of a home, or purchase with the home's funds any capital goods totaling more than ten thousand dollars, unless the special master has obtained approval for the contract or purchase from the home's operator or the court.

(G) If the director takes action under division (C), (D), or (E) of this section, the director may also appoint employees of the department of health to conduct on-site monitoring of the home. Appointment of monitors is not subject to appeal under Chapter 119. or any other section of the Revised Code. No employee of a home for which monitors are appointed, no person employed by the home within the previous two years, and no person who currently has a consulting contract with the department or a home, shall be appointed under this division. Every monitor shall have the professional qualifications necessary to monitor correction of the conditions that give rise to or, in the director's judgment, will give rise to real and present danger. The number of monitors present at a home at any given time shall not exceed one for every fifty residents, or fraction thereof.

(H) On finding that the real and present danger for which injunctive relief was granted under division (C) of this section has been eliminated and that the home's operator has demonstrated the capacity to prevent the real and present danger from recurring, the court shall terminate its jurisdiction over the home and return control and management of the home to the operator. If the real and present danger cannot be eliminated practicably within a reasonable time following appointment of a special master, the court may order the special master to close the home and transfer all residents to other homes or other appropriate care settings.

(I) The director of health shall give notice of proposed action under divisions (D) and (E) of this section to both of the following:

(1) The home's administrator;

(2) If the home is operated by an organization described in subsection 501(c)(3) and tax exempt under subsection 501(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, the board of trustees of the organization; or, if the home is not operated by such an organization, the owner of the home.

Notices shall be delivered by certified mail or hand delivery. If notices are mailed, they shall be addressed to the persons specified in divisions (I)(1) and (2) of this section, as indicated in the department of health's records. If they are hand delivered, they shall be delivered to persons who would reasonably appear to the average prudent person to have authority to accept them.

(J) If ownership of a home is assigned or transferred to a different person, the new owner is responsible and liable for compliance with any notice of proposed action or order issued under this section prior to the effective date of the assignment or transfer.

Effective Date: 07-21-2000



Section 3721.09 - Local regulations.

Sections 3721.02, 3721.03, 3721.04, 3721.05, 3721.051, 3721.07, and 3721.08 of the Revised Code and the regulations adopted pursuant thereto are not applicable in political subdivisions which the director of health, by annual certification, determines have adopted and are enforcing their own standards which are equal to or greater in the requirements than those of sections 3721.02, 3721.03, 3721.04, 3721.05, 3721.051, 3721.07, and 3721.08 of the Revised Code and the regulations adopted pursuant thereto. Officials of political subdivisions shall cooperate fully with the director and provide the director with information which the director finds necessary in order to make a determination.

Effective Date: 07-21-2000



Section 3721.10 - Residents' rights definitions.

As used in sections 3721.10 to 3721.18 of the Revised Code:

(A) "Home" means all of the following:

(1) A home as defined in section 3721.01 of the Revised Code;

(2) Any facility or part of a facility not defined as a home under section 3721.01 of the Revised Code that is certified as a skilled nursing facility under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C.A. 1395 and 1396, as amended, or as a nursing facility as defined in section 5111.20 of the Revised Code;

(3) A county home or district home operated pursuant to Chapter 5155. of the Revised Code.

(B) "Resident" means a resident or a patient of a home.

(C) "Administrator" means all of the following:

(1) With respect to a home as defined in section 3721.01 of the Revised Code, a nursing home administrator as defined in section 4751.01 of the Revised Code;

(2) With respect to a facility or part of a facility not defined as a home in section 3721.01 of the Revised Code that is authorized to provide skilled nursing facility or nursing facility services, the administrator of the facility or part of a facility;

(3) With respect to a county home or district home, the superintendent appointed under Chapter 5155. of the Revised Code.

(D) "Sponsor" means an adult relative, friend, or guardian of a resident who has an interest or responsibility in the resident's welfare.

(E) "Residents' rights advocate" means:

(1) An employee or representative of any state or local government entity that has a responsibility regarding residents and that has registered with the department of health under division (B) of section 3701.07 of the Revised Code;

(2) An employee or representative of any private nonprofit corporation or association that qualifies for tax-exempt status under section 501(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and that has registered with the department of health under division (B) of section 3701.07 of the Revised Code and whose purposes include educating and counseling residents, assisting residents in resolving problems and complaints concerning their care and treatment, and assisting them in securing adequate services to meet their needs;

(3) A member of the general assembly.

(F) "Physical restraint" means, but is not limited to, any article, device, or garment that interferes with the free movement of the resident and that the resident is unable to remove easily, a geriatric chair, or a locked room door.

(G) "Chemical restraint" means any medication bearing the American hospital formulary service therapeutic class 4.00, 28:16:08, 28:24:08, or 28:24:92 that alters the functioning of the central nervous system in a manner that limits physical and cognitive functioning to the degree that the resident cannot attain the resident's highest practicable physical, mental, and psychosocial well-being.

(H) "Ancillary service" means, but is not limited to, podiatry, dental, hearing, vision, physical therapy, occupational therapy, speech therapy, and psychological and social services.

(I) "Facility" means a facility, or part of a facility, certified as a nursing facility or skilled nursing facility under Title XVIII or Title XIX of the "Social Security Act." "Facility" does not include an intermediate care facility for the mentally retarded, as defined in section 5111.20 of the Revised Code.

(J) "Medicare" means the program established by Title XVIII of the "Social Security Act."

(K) "Medicaid" means the program established by Title XIX of the "Social Security Act" and Chapter 5111. of the Revised Code.

Effective Date: 09-05-2001



Section 3721.11 - Director to adopt rules.

(A) The director of the department of health shall adopt rules under Chapter 119. of the Revised Code to govern procedures for the implementation of sections 3721.10 to 3721.17 of the Revised Code.

(B) The director may adopt, amend, and repeal substantive rules under Chapter 119. of the Revised Code defining with reasonable specificity acts that violate division (A) of section 3721.13 of the Revised Code.

Effective Date: 01-09-1979



Section 3721.12 - Duties of nursing home administrator concerning residents' rights.

(A) The administrator of a home shall:

(1) With the advice of residents, their sponsors, or both, establish and review at least annually, written policies regarding the applicability and implementation of residents' rights under sections 3721.10 to 3721.17 of the Revised Code, the responsibilities of residents regarding the rights, and the home's grievance procedure established under division (A)(2) of this section. The administrator is responsible for the development of, and adherence to, procedures implementing the policies.

(2) Establish a grievance committee for review of complaints by residents. The grievance committee shall be comprised of the home's staff and residents, sponsors, or outside representatives in a ratio of not more than one staff member to every two residents, sponsors, or outside representatives.

(3) Furnish to each resident and sponsor prior to or at the time of admission, and to each member of the home's staff, at least one of each of the following:

(a) A copy of the rights established under sections 3721.10 to 3721.17 of the Revised Code;

(b) A written explanation of the provisions of sections 3721.16 to 3721.162 of the Revised Code;

(c) A copy of the home's policies and procedures established under this section;

(d) A copy of the home's rules;

(e) A copy of the addresses and telephone numbers of the board of health of the health district of the county in which the home is located, the county department of job and family services of the county in which the home is located, the state departments of health and job and family services, the state and local offices of the department of aging, and any Ohio nursing home ombudsperson program.

(B) Written acknowledgment of the receipt of copies of the materials listed in this section shall be made part of the resident's record and the staff member's personnel record.

(C) The administrator shall post all of the following prominently within the home:

(1) A copy of the rights of residents as listed in division (A) of section 3721.13 of the Revised Code;

(2) A copy of the home's rules and its policies and procedures regarding the rights and responsibilities of residents;

(3) A notice that a copy of this chapter, rules of the department of health applicable to the home, and federal regulations adopted under the medicare and medicaid programs, and the materials required to be available in the home under section 3721.021 of the Revised Code, are available for inspection in the home at reasonable hours;

(4) A list of residents' rights advocates;

(5) A notice that the following are available in a place readily accessible to residents:

(a) If the home is licensed under section 3721.02 of the Revised Code, a copy of the most recent licensure inspection report prepared for the home under that section;

(b) If the home is a facility, a copy of the most recent statement of deficiencies issued to the home under section 5111.42 of the Revised Code.

(D) The administrator of a home may, with the advice of residents, their sponsors, or both, establish written policies regarding the applicability and administration of any additional residents' rights beyond those set forth in sections 3721.10 to 3721.17 of the Revised Code, and the responsibilities of residents regarding the rights. Policies established under this division shall be reviewed, and procedures developed and adhered to as in division (A)(1) of this section.

Effective Date: 09-05-2001



Section 3721.121 - Criminal records check.

(A) As used in this section:

(1) "Adult day-care program" means a program operated pursuant to rules adopted by the director of health under section 3721.04 of the Revised Code and provided by and on the same site as homes licensed under this chapter.

(2) "Applicant" means a person who is under final consideration for employment with a home or adult day-care program in a full-time, part-time, or temporary position that involves providing direct care to an older adult. "Applicant" does not include a person who provides direct care as a volunteer without receiving or expecting to receive any form of remuneration other than reimbursement for actual expenses.

(3) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(4) "Home" means a home as defined in section 3721.10 of the Revised Code.

(5) "Older adult" means a person age sixty or older.

(B)

(1) Except as provided in division (I) of this section, the chief administrator of a home or adult day-care program shall request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of each applicant. If an applicant for whom a criminal records check request is required under this division does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check, the chief administrator shall request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check of the applicant. Even if an applicant for whom a criminal records check request is required under this division presents proof of having been a resident of this state for the five-year period, the chief administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) A person required by division (B)(1) of this section to request a criminal records check shall do both of the following:

(a) Provide to each applicant for whom a criminal records check request is required under that division a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard fingerprint impression sheet prescribed pursuant to division (C)(2) of that section, and obtain the completed form and impression sheet from the applicant;

(b) Forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation.

(3) An applicant provided the form and fingerprint impression sheet under division (B)(2)(a) of this section who fails to complete the form or provide fingerprint impressions shall not be employed in any position for which a criminal records check is required by this section.

(C)

(1) Except as provided in rules adopted by the director of health in accordance with division (F) of this section and subject to division (C)(2) of this section, no home or adult day-care program shall employ a person in a position that involves providing direct care to an older adult if the person has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.11, 2905.12, 2907.02, 2907.03, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.12, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.03, 2913.04, 2913.11, 2913.21, 2913.31, 2913.40, 2913.43, 2913.47, 2913.51, 2919.25, 2921.36, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.11, 2925.13, 2925.22, 2925.23, or 3716.11 of the Revised Code.

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses listed in division (C)(1)(a) of this section.

(2)

(a) A home or an adult day-care program may employ conditionally an applicant for whom a criminal records check request is required under division (B) of this section prior to obtaining the results of a criminal records check regarding the individual, provided that the home or program shall request a criminal records check regarding the individual in accordance with division (B)(1) of this section not later than five business days after the individual begins conditional employment. In the circumstances described in division (I)(2) of this section, a home or adult day-care program may employ conditionally an applicant who has been referred to the home or adult day-care program by an employment service that supplies full-time, part-time, or temporary staff for positions involving the direct care of older adults and for whom, pursuant to that division, a criminal records check is not required under division (B) of this section.

(b) A home or adult day-care program that employs an individual conditionally under authority of division (C)(2)(a) of this section shall terminate the individual's employment if the results of the criminal records check requested under division (B) of this section or described in division (I)(2) of this section, other than the results of any request for information from the federal bureau of investigation, are not obtained within the period ending thirty days after the date the request is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the individual has been convicted of or pleaded guilty to any of the offenses listed or described in division (C)(1) of this section, the home or program shall terminate the individual's employment unless the home or program chooses to employ the individual pursuant to division (F) of this section. Termination of employment under this division shall be considered just cause for discharge for purposes of division (D)(2) of section 4141.29 of the Revised Code if the individual makes any attempt to deceive the home or program about the individual's criminal record.

(D)

(1) Each home or adult day-care program shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted pursuant to a request made under division (B) of this section.

(2) A home or adult day-care program may charge an applicant a fee not exceeding the amount the home or program pays under division (D)(1) of this section. A home or program may collect a fee only if both of the following apply:

(a) The home or program notifies the person at the time of initial application for employment of the amount of the fee and that, unless the fee is paid, the person will not be considered for employment;

(b) The medical assistance program established under Chapter 5111. of the Revised Code does not reimburse the home or program the fee it pays under division (D)(1) of this section.

(E) The report of any criminal records check conducted pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The individual who is the subject of the criminal records check or the individual's representative;

(2) The chief administrator of the home or program requesting the criminal records check or the administrator's representative;

(3) The administrator of any other facility, agency, or program that provides direct care to older adults that is owned or operated by the same entity that owns or operates the home or program;

(4) A court, hearing officer, or other necessary individual involved in a case dealing with a denial of employment of the applicant or dealing with employment or unemployment benefits of the applicant;

(5) Any person to whom the report is provided pursuant to, and in accordance with, division (I)(1) or (2) of this section;

(6) The board of nursing for purposes of accepting and processing an application for a medication aide certificate issued under Chapter 4723. of the Revised Code.

(F) In accordance with section 3721.11 of the Revised Code, the director of health shall adopt rules to implement this section. The rules shall specify circumstances under which a home or adult day-care program may employ a person who has been convicted of or pleaded guilty to an offense listed or described in division (C)(1) of this section but meets personal character standards set by the director.

(G) The chief administrator of a home or adult day-care program shall inform each individual, at the time of initial application for a position that involves providing direct care to an older adult, that the individual is required to provide a set of fingerprint impressions and that a criminal records check is required to be conducted if the individual comes under final consideration for employment.

(H) In a tort or other civil action for damages that is brought as the result of an injury, death, or loss to person or property caused by an individual who a home or adult day-care program employs in a position that involves providing direct care to older adults, all of the following shall apply:

(1) If the home or program employed the individual in good faith and reasonable reliance on the report of a criminal records check requested under this section, the home or program shall not be found negligent solely because of its reliance on the report, even if the information in the report is determined later to have been incomplete or inaccurate;

(2) If the home or program employed the individual in good faith on a conditional basis pursuant to division (C)(2) of this section, the home or program shall not be found negligent solely because it employed the individual prior to receiving the report of a criminal records check requested under this section;

(3) If the home or program in good faith employed the individual according to the personal character standards established in rules adopted under division (F) of this section, the home or program shall not be found negligent solely because the individual prior to being employed had been convicted of or pleaded guilty to an offense listed or described in division (C)(1) of this section.

(I)

(1) The chief administrator of a home or adult day-care program is not required to request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of an applicant if the applicant has been referred to the home or program by an employment service that supplies full-time, part-time, or temporary staff for positions involving the direct care of older adults and both of the following apply:

(a) The chief administrator receives from the employment service or the applicant a report of the results of a criminal records check regarding the applicant that has been conducted by the superintendent within the one-year period immediately preceding the applicant's referral;

(b) The report of the criminal records check demonstrates that the person has not been convicted of or pleaded guilty to an offense listed or described in division (C)(1) of this section, or the report demonstrates that the person has been convicted of or pleaded guilty to one or more of those offenses, but the home or adult day-care program chooses to employ the individual pursuant to division (F) of this section.

(2) The chief administrator of a home or adult day-care program is not required to request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of an applicant and may employ the applicant conditionally as described in this division, if the applicant has been referred to the home or program by an employment service that supplies full-time, part-time, or temporary staff for positions involving the direct care of older adults and if the chief administrator receives from the employment service or the applicant a letter from the employment service that is on the letterhead of the employment service, dated, and signed by a supervisor or another designated official of the employment service and that states that the employment service has requested the superintendent to conduct a criminal records check regarding the applicant, that the requested criminal records check will include a determination of whether the applicant has been convicted of or pleaded guilty to any offense listed or described in division (C)(1) of this section, that, as of the date set forth on the letter, the employment service had not received the results of the criminal records check, and that, when the employment service receives the results of the criminal records check, it promptly will send a copy of the results to the home or adult day-care program. If a home or adult day-care program employs an applicant conditionally in accordance with this division, the employment service, upon its receipt of the results of the criminal records check, promptly shall send a copy of the results to the home or adult day-care program, and division (C)(2)(b) of this section applies regarding the conditional employment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013.

Effective Date: 09-26-2003; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §610.10.



Section 3721.13 - Residents' rights.

(A) The rights of residents of a home shall include, but are not limited to, the following:

(1) The right to a safe and clean living environment pursuant to the medicare and medicaid programs and applicable state laws and rules adopted by the director of health ;

(2) The right to be free from physical, verbal, mental, and emotional abuse and to be treated at all times with courtesy, respect, and full recognition of dignity and individuality;

(3) Upon admission and thereafter, the right to adequate and appropriate medical treatment and nursing care and to other ancillary services that comprise necessary and appropriate care consistent with the program for which the resident contracted. This care shall be provided without regard to considerations such as race, color, religion, national origin, age, or source of payment for care.

(4) The right to have all reasonable requests and inquiries responded to promptly;

(5) The right to have clothes and bed sheets changed as the need arises, to ensure the resident's comfort or sanitation;

(6) The right to obtain from the home, upon request, the name and any specialty of any physician or other person responsible for the resident's care or for the coordination of care;

(7) The right, upon request, to be assigned, within the capacity of the home to make the assignment, to the staff physician of the resident's choice, and the right, in accordance with the rules and written policies and procedures of the home, to select as the attending physician a physician who is not on the staff of the home. If the cost of a physician's services is to be met under a federally supported program, the physician shall meet the federal laws and regulations governing such services.

(8) The right to participate in decisions that affect the resident's life, including the right to communicate with the physician and employees of the home in planning the resident's treatment or care and to obtain from the attending physician complete and current information concerning medical condition, prognosis, and treatment plan, in terms the resident can reasonably be expected to understand; the right of access to all information in the resident's medical record; and the right to give or withhold informed consent for treatment after the consequences of that choice have been carefully explained. When the attending physician finds that it is not medically advisable to give the information to the resident, the information shall be made available to the resident's sponsor on the resident's behalf, if the sponsor has a legal interest or is authorized by the resident to receive the information. The home is not liable for a violation of this division if the violation is found to be the result of an act or omission on the part of a physician selected by the resident who is not otherwise affiliated with the home.

(9) The right to withhold payment for physician visitation if the physician did not visit the resident;

(10) The right to confidential treatment of personal and medical records, and the right to approve or refuse the release of these records to any individual outside the home, except in case of transfer to another home, hospital, or health care system, as required by law or rule, or as required by a third-party payment contract;

(11) The right to privacy during medical examination or treatment and in the care of personal or bodily needs;

(12) The right to refuse, without jeopardizing access to appropriate medical care, to serve as a medical research subject;

(13) The right to be free from physical or chemical restraints or prolonged isolation except to the minimum extent necessary to protect the resident from injury to self, others, or to property and except as authorized in writing by the attending physician for a specified and limited period of time and documented in the resident's medical record. Prior to authorizing the use of a physical or chemical restraint on any resident, the attending physician shall make a personal examination of the resident and an individualized determination of the need to use the restraint on that resident.

Physical or chemical restraints or isolation may be used in an emergency situation without authorization of the attending physician only to protect the resident from injury to self or others. Use of the physical or chemical restraints or isolation shall not be continued for more than twelve hours after the onset of the emergency without personal examination and authorization by the attending physician. The attending physician or a staff physician may authorize continued use of physical or chemical restraints for a period not to exceed thirty days, and at the end of this period and any subsequent period may extend the authorization for an additional period of not more than thirty days. The use of physical or chemical restraints shall not be continued without a personal examination of the resident and the written authorization of the attending physician stating the reasons for continuing the restraint.

If physical or chemical restraints are used under this division, the home shall ensure that the restrained resident receives a proper diet. In no event shall physical or chemical restraints or isolation be used for punishment, incentive, or convenience.

(14) The right to the pharmacist of the resident's choice and the right to receive pharmaceutical supplies and services at reasonable prices not exceeding applicable and normally accepted prices for comparably packaged pharmaceutical supplies and services within the community;

(15) The right to exercise all civil rights, unless the resident has been adjudicated incompetent pursuant to Chapter 2111. of the Revised Code and has not been restored to legal capacity, as well as the right to the cooperation of the home's administrator in making arrangements for the exercise of the right to vote;

(16) The right of access to opportunities that enable the resident, at the resident's own expense or at the expense of a third-party payer, to achieve the resident's fullest potential, including educational, vocational, social, recreational, and habilitation programs;

(17) The right to consume a reasonable amount of alcoholic beverages at the resident's own expense, unless not medically advisable as documented in the resident's medical record by the attending physician or unless contradictory to written admission policies;

(18) The right to use tobacco at the resident's own expense under the home's safety rules and under applicable laws and rules of the state, unless not medically advisable as documented in the resident's medical record by the attending physician or unless contradictory to written admission policies;

(19) The right to retire and rise in accordance with the resident's reasonable requests, if the resident does not disturb others or the posted meal schedules and upon the home's request remains in a supervised area, unless not medically advisable as documented by the attending physician;

(20) The right to observe religious obligations and participate in religious activities; the right to maintain individual and cultural identity; and the right to meet with and participate in activities of social and community groups at the resident's or the group's initiative;

(21) The right upon reasonable request to private and unrestricted communications with the resident's family, social worker, and any other person, unless not medically advisable as documented in the resident's medical record by the attending physician, except that communications with public officials or with the resident's attorney or physician shall not be restricted. Private and unrestricted communications shall include, but are not limited to, the right to:

(a) Receive, send, and mail sealed, unopened correspondence;

(b) Reasonable access to a telephone for private communications;

(c) Private visits at any reasonable hour.

(22) The right to assured privacy for visits by the spouse, or if both are residents of the same home, the right to share a room within the capacity of the home, unless not medically advisable as documented in the resident's medical record by the attending physician;

(23) The right upon reasonable request to have room doors closed and to have them not opened without knocking, except in the case of an emergency or unless not medically advisable as documented in the resident's medical record by the attending physician;

(24) The right to retain and use personal clothing and a reasonable amount of possessions, in a reasonably secure manner, unless to do so would infringe on the rights of other residents or would not be medically advisable as documented in the resident's medical record by the attending physician;

(25) The right to be fully informed, prior to or at the time of admission and during the resident's stay, in writing, of the basic rate charged by the home, of services available in the home, and of any additional charges related to such services, including charges for services not covered under the medicare or medicaid program. The basic rate shall not be changed unless thirty days' notice is given to the resident or, if the resident is unable to understand this information, to the resident's sponsor.

(26) The right of the resident and person paying for the care to examine and receive a bill at least monthly for the resident's care from the home that itemizes charges not included in the basic rates;

(27)

(a) The right to be free from financial exploitation;

(b) The right to manage the resident's own personal financial affairs, or, if the resident has delegated this responsibility in writing to the home, to receive upon written request at least a quarterly accounting statement of financial transactions made on the resident's behalf. The statement shall include:

(i) A complete record of all funds, personal property, or possessions of a resident from any source whatsoever, that have been deposited for safekeeping with the home for use by the resident or the resident's sponsor;

(ii) A listing of all deposits and withdrawals transacted, which shall be substantiated by receipts which shall be available for inspection and copying by the resident or sponsor.

(28) The right of the resident to be allowed unrestricted access to the resident's property on deposit at reasonable hours, unless requests for access to property on deposit are so persistent, continuous, and unreasonable that they constitute a nuisance;

(29) The right to receive reasonable notice before the resident's room or roommate is changed, including an explanation of the reason for either change.

(30) The right not to be transferred or discharged from the home unless the transfer is necessary because of one of the following:

(a) The welfare and needs of the resident cannot be met in the home.

(b) The resident's health has improved sufficiently so that the resident no longer needs the services provided by the home.

(c) The safety of individuals in the home is endangered.

(d) The health of individuals in the home would otherwise be endangered.

(e) The resident has failed, after reasonable and appropriate notice, to pay or to have the medicare or medicaid program pay on the resident's behalf, for the care provided by the home. A resident shall not be considered to have failed to have the resident's care paid for if the resident has applied for medicaid, unless both of the following are the case:

(i) The resident's application, or a substantially similar previous application, has been denied by the county department of job and family services.

(ii) If the resident appealed the denial pursuant to division (C) of section 5101.35 of the Revised Code, the director of job and family services has upheld the denial.

(f) The home's license has been revoked, the home is being closed pursuant to section 3721.08, sections 5111.35 to 5111.62, or section 5155.31 of the Revised Code, or the home otherwise ceases to operate.

(g) The resident is a recipient of medicaid, and the home's participation in the medicaid program is involuntarily terminated or denied.

(h) The resident is a beneficiary under the medicare program, and the home's participation in the medicare program is involuntarily terminated or denied.

(31) The right to voice grievances and recommend changes in policies and services to the home's staff, to employees of the department of health, or to other persons not associated with the operation of the home, of the resident's choice, free from restraint, interference, coercion, discrimination, or reprisal. This right includes access to a residents' rights advocate, and the right to be a member of, to be active in, and to associate with persons who are active in organizations of relatives and friends of nursing home residents and other organizations engaged in assisting residents.

(32) The right to have any significant change in the resident's health status reported to the resident's sponsor. As soon as such a change is known to the home's staff, the home shall make a reasonable effort to notify the sponsor within twelve hours.

(B) A sponsor may act on a resident's behalf to assure that the home does not deny the residents' rights under sections 3721.10 to 3721.17 of the Revised Code.

(C) Any attempted waiver of the rights listed in division (A) of this section is void.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-05-2001



Section 3721.14 - Implementation of residents' rights.

To assist in the implementation of the rights granted in division (A) of section 3721.13 of the Revised Code, each home shall provide:

(A) Appropriate staff training to implement each resident's rights under division (A) of section 3721.13 of the Revised Code, including, but not limited to, explaining:

(1) The resident's rights and the staff's responsibility in the implementation of the rights;

(2) The staff's obligation to provide all residents who have similar needs with comparable service.

(B) Arrangements for a resident's needed ancillary services;

(C) Protected areas outside the home for residents to enjoy outdoor activity, within the capacity of the facility, consistent with applicable laws and rules;

(D) Adequate indoor space, which need not be dedicated to that purpose, for families of residents to meet privately with families of other residents;

(E) Access to the following persons to enter the home during reasonable hours, except where such access would interfere with resident care or the privacy of residents:

(1) Employees of the department of health, department of mental health, department of developmental disabilities, department of aging, department of job and family services, and county departments of job and family services;

(2) Prospective residents and their sponsors;

(3) A resident's sponsors;

(4) Residents' rights advocates;

(5) A resident's attorney;

(6) A minister, priest, rabbi, or other person ministering to a resident's religious needs.

(F) In writing, a description of the home's grievance procedures.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 3721.15 - Authorization to handle residents' financial affairs.

(A) Authorization from a resident or a sponsor with a power of attorney for a home to manage the resident's financial affairs shall be in writing and shall be attested to by a witness who is not connected in any manner whatsoever with the home or its administrator. The home shall maintain accounts pursuant to division (A)(27) of section 3721.13 of the Revised Code. Upon the resident's transfer, discharge, or death, the account shall be closed and a final accounting made. All remaining funds shall be returned to the resident or resident's sponsor, except in the case of death, when all remaining funds shall be transferred or used in accordance with section 5111.113 of the Revised Code.

(B) A home that manages a resident's financial affairs shall deposit the resident's funds in excess of one hundred dollars, and may deposit the resident's funds that are one hundred dollars or less, in an interest-bearing account separate from any of the home's operating accounts. Interest earned on the resident's funds shall be credited to the resident's account. A resident's funds that are one hundred dollars or less and have not been deposited in an interest-bearing account may be deposited in a noninterest-bearing account or petty cash fund.

(C) Each resident whose financial affairs are managed by a home shall be promptly notified by the home when the total of the amount of funds in the resident's accounts and the petty cash fund plus other nonexempt resources reaches two hundred dollars less than the maximum amount permitted a recipient of medicaid. The notice shall include an explanation of the potential effect on the resident's eligibility for medicaid if the amount in the resident's accounts and the petty cash fund, plus the value of other nonexempt resources, exceeds the maximum assets a medicaid recipient may retain.

(D) Each home that manages the financial affairs of residents shall purchase a surety bond or otherwise provide assurance satisfactory to the director of health, or, in the case of a home that participates in the medicaid program, to the director of job and family services, to assure the security of all residents' funds managed by the home.

Effective Date: 09-05-2001; 06-30-2005



Section 3721.16 - Residents' rights concerning transfer or discharge.

For each resident of a home, notice of a proposed transfer or discharge shall be in accordance with this section.

(A)

(1) The administrator of a home shall notify a resident in writing, and the resident's sponsor in writing by certified mail, return receipt requested, in advance of any proposed transfer or discharge from the home. The administrator shall send a copy of the notice to the state department of health. The notice shall be provided at least thirty days in advance of the proposed transfer or discharge, unless any of the following applies:

(a) The resident's health has improved sufficiently to allow a more immediate discharge or transfer to a less skilled level of care;

(b) The resident has resided in the home less than thirty days;

(c) An emergency arises in which the safety of individuals in the home is endangered;

(d) An emergency arises in which the health of individuals in the home would otherwise be endangered;

(e) An emergency arises in which the resident's urgent medical needs necessitate a more immediate transfer or discharge.

In any of the circumstances described in divisions (A)(1)(a) to (e) of this section, the notice shall be provided as many days in advance of the proposed transfer or discharge as is practicable.

(2) The notice required under division (A)(1) of this section shall include all of the following:

(a) The reasons for the proposed transfer or discharge;

(b) The proposed date the resident is to be transferred or discharged;

(c) Subject to division (A)(3) of this section, a proposed location to which the resident may relocate and a notice that the resident and resident's sponsor may choose another location to which the resident will relocate;

(d) Notice of the right of the resident and the resident's sponsor to an impartial hearing at the home on the proposed transfer or discharge, and of the manner in which and the time within which the resident or sponsor may request a hearing pursuant to section 3721.161 of the Revised Code;

(e) A statement that the resident will not be transferred or discharged before the date specified in the notice unless the home and the resident or, if the resident is not competent to make a decision, the home and the resident's sponsor, agree to an earlier date;

(f) The address of the legal services office of the department of health;

(g) The name, address, and telephone number of a representative of the state long-term care ombudsperson program and, if the resident or patient has a developmental disability or mental illness, the name, address, and telephone number of the Ohio protection and advocacy system.

(3) The proposed location to which a resident may relocate as specified pursuant to division (A)(2)(c) of this section in the proposed transfer or discharge notice shall be capable of meeting the resident's health-care and safety needs. The proposed location for relocation need not have accepted the resident at the time the notice is issued to the resident and resident's sponsor.

(B) No home shall transfer or discharge a resident before the date specified in the notice required by division (A) of this section unless the home and the resident or, if the resident is not competent to make a decision, the home and the resident's sponsor, agree to an earlier date.

(C) Transfer or discharge actions shall be documented in the resident's medical record by the home if there is a medical basis for the action.

(D) A resident or resident's sponsor may challenge a transfer or discharge by requesting an impartial hearing pursuant to section 3721.161 of the Revised Code, unless the transfer or discharge is required because of one of the following reasons:

(1) The home's license has been revoked under this chapter;

(2) The home is being closed pursuant to section 3721.08, sections 5111.35 to 5111.62, or section 5155.31 of the Revised Code;

(3) The resident is a recipient of medicaid and the home's participation in the medicaid program has been involuntarily terminated or denied by the federal government;

(4) The resident is a beneficiary under the medicare program and the home's certification under the medicare program has been involuntarily terminated or denied by the federal government.

(E) If a resident is transferred or discharged pursuant to this section, the home from which the resident is being transferred or discharged shall provide the resident with adequate preparation prior to the transfer or discharge to ensure a safe and orderly transfer or discharge from the home, and the home or alternative setting to which the resident is to be transferred or discharged shall have accepted the resident for transfer or discharge.

(F) At the time of a transfer or discharge of a resident who is a recipient of medicaid from a home to a hospital or for therapeutic leave, the home shall provide notice in writing to the resident and in writing by certified mail, return receipt requested, to the resident's sponsor, specifying the number of days, if any, during which the resident will be permitted under the medicaid program to return and resume residence in the home and specifying the medicaid program's coverage of the days during which the resident is absent from the home. An individual who is absent from a home for more than the number of days specified in the notice and continues to require the services provided by the facility shall be given priority for the first available bed in a semi-private room.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 3721.161 - Hearing challenging proposed transfer or discharge.

(A) Not later than thirty days after the date a resident or the resident's sponsor receives notice of a proposed transfer or discharge, whichever is later, the resident or resident's sponsor may challenge the proposed transfer or discharge by submitting a written request for a hearing to the state department of health. On receiving the request, the department shall conduct a hearing in accordance with section 3721.162 of the Revised Code to determine whether the proposed transfer or discharge complies with division (A)(30) of section 3721.13 of the Revised Code.

(B) Except in the circumstances described in divisions (A)(1)(a) to (e) of section 3721.16 of the Revised Code, if a resident or resident's sponsor submits a written hearing request not later than ten days after the resident or the resident's sponsor received notice of the proposed transfer or discharge, whichever is later, the home shall not transfer or discharge the resident unless the department determines after the hearing that the transfer or discharge complies with division (A)(30) of section 3721.13 of the Revised Code or the department's determination to the contrary is reversed on appeal.

(C) If a resident or resident's sponsor does not request a hearing pursuant to division (A) of this section, the home may transfer or discharge the resident on the date specified in the notice required by division (A) of section 3721.16 of the Revised Code or thereafter, unless the home and the resident or, if the resident is not competent to make a decision, the home and the resident's sponsor, agree to an earlier date.

(D) If the resident or resident's sponsor requests a hearing in writing pursuant to division (A) of this section and the home transfers or discharges the resident before the department issues a hearing decision, the home shall readmit the resident in the first available bed if the department determines after the hearing that the transfer or discharge does not comply with division (A)(30) of section 3721.13 of the Revised Code or the department's determination to the contrary is reversed on appeal.

Effective Date: 09-05-2001



Section 3721.162 - Determining whether transfer or discharge complies.

(A) On receiving a request pursuant to section 3721.161 of the Revised Code, the department of health shall conduct hearings under this section in accordance with 42 C.F.R. 431, subpart E, to determine whether the proposed transfer or discharge complies with division (A)(30) of section 3721.13 of the Revised Code.

(B) The department shall employ or contract with an attorney to serve as hearing officer. The hearing officer shall conduct a hearing in the home not later than ten days after the date the department receives a request pursuant to section 3721.161 of the Revised Code, unless the resident and the home or, if the resident is not competent to make a decision, the resident's sponsor and the home, agree otherwise. The hearing shall be recorded on audiotape, but neither the recording nor a transcript of the recording shall be part of the official record of the hearing. A hearing conducted under this section is not subject to section 121.22 of the Revised Code.

(C) Unless the parties otherwise agree, the hearing officer shall issue a decision within five days of the date the hearing concludes. In all cases, a decision shall be issued not later than thirty days after the department receives a request pursuant to section 3721.161 of the Revised Code. The hearing officer's decision shall be served on the resident or resident's sponsor and the home by certified mail. The hearing officer's decision shall be considered the final decision of the department.

(D) A resident, resident's sponsor, or home may appeal the decision of the department to the court of common pleas pursuant to section 119.12 of the Revised Code. The appeal shall be governed by section 119.12 of the Revised Code, except for all of the following:

(1) The resident, resident's sponsor, or home shall file the appeal in the court of common pleas of the county in which the home is located.

(2) The resident or resident's sponsor may apply to the court for designation as an indigent and, if the court grants the application, the resident or resident's sponsor shall not be required to furnish the costs of the appeal.

(3) The appeal shall be filed with the department and the court within thirty days after the hearing officer's decision is served. The appealing party shall serve the opposing party a copy of the notice of appeal by hand-delivery or certified mail, return receipt requested. If the home is the appealing party, it shall provide a copy of the notice of appeal to both the resident and the resident's sponsor or attorney, if known.

(4) The department shall not file a transcript of the hearing with the court unless the court orders it to do so. The court shall issue such an order only if it finds that the parties are unable to stipulate to the facts of the case and that the transcript is essential to the determination of the appeal. If the court orders the department to file the transcript, the department shall do so not later than thirty days after the day the court issues the order.

(E) The court shall not require an appellant to pay a bond as a condition of issuing a stay pending its decision.

(F) The resident, resident's sponsor, home, or department may commence a civil action in the court of common pleas of the county in which the home is located to enforce the decision of the department or the court. If the court finds that the resident or home has not complied with the decision, it shall enjoin the violation and order other appropriate relief, including attorney's fees.

Effective Date: 09-05-2001



Section 3721.17 - Grievance procedure.

(A) Any resident who believes that the resident's rights under sections 3721.10 to 3721.17 of the Revised Code have been violated may file a grievance under procedures adopted pursuant to division (A)(2) of section 3721.12 of the Revised Code.

When the grievance committee determines a violation of sections 3721.10 to 3721.17 of the Revised Code has occurred, it shall notify the administrator of the home. If the violation cannot be corrected within ten days, or if ten days have elapsed without correction of the violation, the grievance committee shall refer the matter to the department of health.

(B) Any person who believes that a resident's rights under sections 3721.10 to 3721.17 of the Revised Code have been violated may report or cause reports to be made of the information directly to the department of health. No person who files a report is liable for civil damages resulting from the report.

(C)

(1) Within thirty days of receiving a complaint under this section, the department of health shall investigate any complaint referred to it by a home's grievance committee and any complaint from any source that alleges that the home provided substantially less than adequate care or treatment, or substantially unsafe conditions, or, within seven days of receiving a complaint, refer it to the attorney general, if the attorney general agrees to investigate within thirty days.

(2) Within thirty days of receiving a complaint under this section, the department of health may investigate any alleged violation of sections 3721.10 to 3721.17 of the Revised Code, or of rules, policies, or procedures adopted pursuant to those sections, not covered by division (C)(1) of this section, or it may, within seven days of receiving a complaint, refer the complaint to the grievance committee at the home where the alleged violation occurred, or to the attorney general if the attorney general agrees to investigate within thirty days.

(D) If, after an investigation, the department of health finds probable cause to believe that a violation of sections 3721.10 to 3721.17 of the Revised Code, or of rules, policies, or procedures adopted pursuant to those sections, has occurred at a home that is certified under the medicare or medicaid program, it shall cite one or more findings or deficiencies under sections 5111.35 to 5111.62 of the Revised Code. If the home is not so certified, the department shall hold an adjudicative hearing within thirty days under Chapter 119. of the Revised Code.

(E) Upon a finding at an adjudicative hearing under division (D) of this section that a violation of sections 3721.10 to 3721.17 of the Revised Code, or of rules, policies, or procedures adopted pursuant thereto, has occurred, the department of health shall make an order for compliance, set a reasonable time for compliance, and assess a fine pursuant to division (F) of this section. The fine shall be paid to the general revenue fund only if compliance with the order is not shown to have been made within the reasonable time set in the order. The department of health may issue an order prohibiting the continuation of any violation of sections 3721.10 to 3721.17 of the Revised Code.

Findings at the hearings conducted under this section may be appealed pursuant to Chapter 119. of the Revised Code, except that an appeal may be made to the court of common pleas of the county in which the home is located.

The department of health shall initiate proceedings in court to collect any fine assessed under this section that is unpaid thirty days after the violator's final appeal is exhausted.

(F) Any home found, pursuant to an adjudication hearing under division (D) of this section, to have violated sections 3721.10 to 3721.17 of the Revised Code, or rules, policies, or procedures adopted pursuant to those sections may be fined not less than one hundred nor more than five hundred dollars for a first offense. For each subsequent offense, the home may be fined not less than two hundred nor more than one thousand dollars.

A violation of sections 3721.10 to 3721.17 of the Revised Code is a separate offense for each day of the violation and for each resident who claims the violation.

(G) No home or employee of a home shall retaliate against any person who:

(1) Exercises any right set forth in sections 3721.10 to 3721.17 of the Revised Code, including, but not limited to, filing a complaint with the home's grievance committee or reporting an alleged violation to the department of health;

(2) Appears as a witness in any hearing conducted under this section or section 3721.162 of the Revised Code;

(3) Files a civil action alleging a violation of sections 3721.10 to 3721.17 of the Revised Code, or notifies a county prosecuting attorney or the attorney general of a possible violation of sections 3721.10 to 3721.17 of the Revised Code.

If, under the procedures outlined in this section, a home or its employee is found to have retaliated, the violator may be fined up to one thousand dollars.

(H) When legal action is indicated, any evidence of criminal activity found in an investigation under division (C) of this section shall be given to the prosecuting attorney in the county in which the home is located for investigation.

(I)

(1)

(a) Any resident whose rights under sections 3721.10 to 3721.17 of the Revised Code are violated has a cause of action against any person or home committing the violation.

(b) An action under division (I)(1)(a) of this section may be commenced by the resident or by the resident's legal guardian or other legally authorized representative on behalf of the resident or the resident's estate. If the resident or the resident's legal guardian or other legally authorized representative is unable to commence an action under that division on behalf of the resident, the following persons in the following order of priority have the right to and may commence an action under that division on behalf of the resident or the resident's estate:

(i) The resident's spouse;

(ii) The resident's parent or adult child;

(iii) The resident's guardian if the resident is a minor child;

(iv) The resident's brother or sister;

(v) The resident's niece, nephew, aunt, or uncle.

(c) Notwithstanding any law as to priority of persons entitled to commence an action, if more than one eligible person within the same level of priority seeks to commence an action on behalf of a resident or the resident's estate, the court shall determine, in the best interest of the resident or the resident's estate, the individual to commence the action. A court's determination under this division as to the person to commence an action on behalf of a resident or the resident's estate shall bar another person from commencing the action on behalf of the resident or the resident's estate.

(d) The result of an action commenced pursuant to division (I)(1)(a) of this section by a person authorized under division (I)(1)(b) of this section shall bind the resident or the resident's estate that is the subject of the action.

(e) A cause of action under division (I)(1)(a) of this section shall accrue, and the statute of limitations applicable to that cause of action shall begin to run, based upon the violation of a resident's rights under sections 3721.10 to 3721.17 of the Revised Code, regardless of the party commencing the action on behalf of the resident or the resident's estate as authorized under divisions (I)(1)(b) and (c) of this section.

(2)

(a) The plaintiff in an action filed under division (I)(1) of this section may obtain injunctive relief against the violation of the resident's rights. The plaintiff also may recover compensatory damages based upon a showing, by a preponderance of the evidence, that the violation of the resident's rights resulted from a negligent act or omission of the person or home and that the violation was the proximate cause of the resident's injury, death, or loss to person or property.

(b) If compensatory damages are awarded for a violation of the resident's rights, section 2315.21 of the Revised Code shall apply to an award of punitive or exemplary damages for the violation.

(c) The court, in a case in which only injunctive relief is granted, may award to the prevailing party reasonable attorney's fees limited to the work reasonably performed.

(3) Division (I)(2)(b) of this section shall be considered to be purely remedial in operation and shall be applied in a remedial manner in any civil action in which this section is relevant, whether the action is pending in court or commenced on or after July 9, 1998.

(4) Within thirty days after the filing of a complaint in an action for damages brought against a home under division (I)(1)(a) of this section by or on behalf of a resident or former resident of the home, the plaintiff or plaintiff's counsel shall send written notice of the filing of the complaint to the department of job and family services if the department has a right of recovery under section 5101.58 of the Revised Code against the liability of the home for the cost of medical services and care arising out of injury, disease, or disability of the resident or former resident.

Effective Date: 11-07-2002



Section 3721.18 - Attorney general duties.

The attorney general may investigate alleged violations of Chapter 3721. of the Revised Code or rules, policies, or procedures adopted thereunder. When it appears, as the result of the investigation, that there is cause to prosecute for the commission of a crime, the attorney general shall refer the evidence to the prosecuting attorney having jurisdiction in the matter.

Effective Date: 04-09-1979



Section 3721.19 - Nonparticipation in state assistance program.

(A) As used in this section:

(1) "Home" and "residential care facility" have the same meanings as in section 3721.01 of the Revised Code;

(2) "Sponsor" and "residents' rights advocate" have the same meanings as in section 3721.10 of the Revised Code.

A home licensed under this chapter that is not a party to a provider agreement, as defined in section 5111.20 of the Revised Code, shall provide each prospective resident, before admission, with the following information, orally and in a separate written notice on which is printed in a conspicuous manner: "This home is not a participant in the medical assistance program administered by the Ohio department of job and family services. Consequently, you may be discharged from this home if you are unable to pay for the services provided by this home."

If the prospective resident has a sponsor whose identity is made known to the home, the home shall also inform the sponsor, before admission of the resident, of the home's status relative to the medical assistance program. Written acknowledgement of the receipt of the information shall be provided by the resident and, if the prospective resident has a sponsor who has been identified to the home, by the sponsor. The written acknowledgement shall be made part of the resident's record by the home.

No home shall terminate its status as a provider under the medicaid program unless it has complied with section 5111.66 of the Revised Code and, at least ninety days prior to such termination, provided written notice to the residents of the home and their sponsors of such action. This requirement shall not apply in cases where the department of job and family services terminates a home's provider agreement or provider status.

(B) A home licensed under this chapter as a residential care facility shall provide notice to each prospective resident or the individual's sponsor of the services offered by the facility and the types of skilled nursing care that the facility may provide. A residential care facility that, pursuant to section 3721.012 of the Revised Code, has a policy of entering into risk agreements with residents or their sponsors shall provide each prospective resident or the individual's sponsor a written explanation of the policy and the provisions that may be contained in a risk agreement. At the time the information is provided, the facility shall obtain a statement signed by the individual receiving the information acknowledging that the individual received the information. The facility shall maintain on file the individual's signed statement.

(C) A resident has a cause of action against a home for breach of any duty imposed by this section. The action may be commenced by the resident, or on the resident's behalf by the resident's sponsor or a residents' rights advocate, by the filing of a civil action in the court of common pleas of the county in which the home is located, or in the court of common pleas of Franklin county.

If the court finds that a breach of any duty imposed by this section has occurred, the court shall enjoin the home from discharging the resident from the home until arrangements satisfactory to the court are made for the orderly transfer of the resident to another mode of health care including, but not limited to, another home, and may award the resident and a person or public agency that brings an action on behalf of a resident reasonable attorney's fees. If a home discharges a resident to whom or to whose sponsor information concerning its status relative to the medical assistance program was not provided as required under this section, the court shall grant any appropriate relief including, but not limited to, actual damages, reasonable attorney's fees, and costs.

Effective Date: 07-01-2000; 07-01-2005



Section 3721.20 - [Repealed].

Effective Date: 09-01-1979



Section 3721.21 - Long-term care facility definitions.

As used in sections 3721.21 to 3721.34 of the Revised Code:

(A) "Long-term care facility" means either of the following:

(1) A nursing home as defined in section 3721.01 of the Revised Code;

(2) A facility or part of a facility that is certified as a skilled nursing facility or a nursing facility under Title XVIII or XIX of the "Social Security Act."

(B) "Residential care facility" has the same meaning as in section 3721.01 of the Revised Code.

(C) "Abuse" means knowingly causing physical harm or recklessly causing serious physical harm to a resident by physical contact with the resident or by use of physical or chemical restraint, medication, or isolation as punishment, for staff convenience, excessively, as a substitute for treatment, or in amounts that preclude habilitation and treatment.

(D) "Neglect" means recklessly failing to provide a resident with any treatment, care, goods, or service necessary to maintain the health or safety of the resident when the failure results in serious physical harm to the resident. "Neglect" does not include allowing a resident, at the resident's option, to receive only treatment by spiritual means through prayer in accordance with the tenets of a recognized religious denomination.

(E) "Misappropriation" means depriving, defrauding, or otherwise obtaining the real or personal property of a resident by any means prohibited by the Revised Code, including violations of Chapter 2911. or 2913. of the Revised Code.

(F) "Resident" includes a resident, patient, former resident or patient, or deceased resident or patient of a long-term care facility or a residential care facility.

(G) "Physical restraint" has the same meaning as in section 3721.10 of the Revised Code.

(H) "Chemical restraint" has the same meaning as in section 3721.10 of the Revised Code.

(I) "Nursing and nursing-related services" means the personal care services and other services not constituting skilled nursing care that are specified in rules the director of health shall adopt in accordance with Chapter 119. of the Revised Code.

(J) "Personal care services" has the same meaning as in section 3721.01 of the Revised Code.

(K)

(1) Except as provided in division (K)(2) of this section, "nurse aide" means an individual who provides nursing and nursing-related services to residents in a long-term care facility, either as a member of the staff of the facility for monetary compensation or as a volunteer without monetary compensation.

(2) "Nurse aide" does not include either of the following:

(a) A licensed health professional practicing within the scope of the professional's license;

(b) An individual providing nursing and nursing-related services in a religious nonmedical health care institution, if the individual has been trained in the principles of nonmedical care and is recognized by the institution as being competent in the administration of care within the religious tenets practiced by the residents of the institution.

(L) "Licensed health professional" means all of the following:

(1) An occupational therapist or occupational therapy assistant licensed under Chapter 4755. of the Revised Code;

(2) A physical therapist or physical therapy assistant licensed under Chapter 4755. of the Revised Code;

(3) A physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatry;

(4) A physician assistant authorized under Chapter 4730. of the Revised Code to practice as a physician assistant;

(5) A registered nurse or licensed practical nurse licensed under Chapter 4723. of the Revised Code;

(6) A social worker or independent social worker licensed under Chapter 4757. of the Revised Code or a social work assistant registered under that chapter;

(7) A speech-language pathologist or audiologist licensed under Chapter 4753. of the Revised Code;

(8) A dentist or dental hygienist licensed under Chapter 4715. of the Revised Code;

(9) An optometrist licensed under Chapter 4725. of the Revised Code;

(10) A pharmacist licensed under Chapter 4729. of the Revised Code;

(11) A psychologist licensed under Chapter 4732. of the Revised Code;

(12) A chiropractor licensed under Chapter 4734. of the Revised Code;

(13) A nursing home administrator licensed or temporarily licensed under Chapter 4751. of the Revised Code;

(14) A professional counselor or professional clinical counselor licensed under Chapter 4757. of the Revised Code.

(M) "Religious nonmedical health care institution" means an institution that meets or exceeds the conditions to receive payment under the medicare program established under Title XVIII of the "Social Security Act" for inpatient hospital services or post-hospital extended care services furnished to an individual in a religious nonmedical health care institution, as defined in section 1861(ss)(1) of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395x(ss)(1), as amended.

(N) "Competency evaluation program" means a program through which the competency of a nurse aide to provide nursing and nursing-related services is evaluated.

(O) "Training and competency evaluation program" means a program of nurse aide training and evaluation of competency to provide nursing and nursing-related services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-27-2000; 06-30-2005



Section 3721.22 - Reporting abuse or neglect of resident or misappropriation of property.

(A) No licensed health professional who knows or suspects that a resident has been abused or neglected, or that a resident's property has been misappropriated, by any individual used by a long-term care facility or residential care facility to provide services to residents, shall fail to report that knowledge or suspicion to the director of health.

(B) Any person, including a resident, who knows or suspects that a resident has been abused or neglected, or that a resident's property has been misappropriated, by any individual used by a long-term care facility or residential care facility to provide services to residents, may report that knowledge or suspicion to the director of health.

(C) Any person who in good faith reports suspected abuse, neglect, or misappropriation to the director of health, provides information during an investigation of suspected abuse, neglect, or misappropriation conducted by the director, or participates in a hearing conducted under section 3721.23 of the Revised Code is not subject to criminal prosecution, liable in damages in a tort or other civil action, or subject to professional disciplinary action because of injury or loss to person or property allegedly arising from the making of the report, provision of information, or participation in the hearing.

(D) If the director has reason to believe that a violation of division (A) of this section has occurred, the director may report the suspected violation to the appropriate professional licensing authority and to the attorney general, county prosecutor, or other appropriate law enforcement official.

(E) No person shall knowingly make a false allegation of abuse or neglect of a resident or misappropriation of a resident's property, or knowingly swear or affirm the truth of a false allegation, when the allegation is made for the purpose of incriminating another.

Effective Date: 09-29-1995



Section 3721.23 - Investigations.

(A) The director of health shall receive, review, and investigate allegations of abuse or neglect of a resident or misappropriation of the property of a resident by any individual used by a long-term care facility or residential care facility to provide services to residents.

(B) The director shall make findings regarding alleged abuse, neglect, or misappropriation of property after doing both of the following:

(1) Investigating the allegation and determining that there is a reasonable basis for it;

(2) Giving notice to the individual named in the allegation and affording the individual a reasonable opportunity for a hearing.

Notice to the person named in an allegation shall be given and the hearing shall be conducted pursuant to rules adopted by the director under section 3721.26 of the Revised Code. For purposes of conducting a hearing under this section, the director may issue subpoenas compelling attendance of witnesses or production of documents. The subpoenas shall be served in the same manner as subpoenas and subpoenas duces tecum issued for a trial of a civil action in a court of common pleas. If a person who is served a subpoena fails to attend a hearing or to produce documents, or refuses to be sworn or to answer any questions, the director may apply to the common pleas court of the county in which the person resides, or the county in which the long-term care facility or residential care facility is located, for a contempt order, as in the case of a failure of a person who is served a subpoena issued by the court to attend or to produce documents or a refusal of such person to testify.

(C)

(1) If the director finds that an individual used by a long-term care facility or residential care facility has neglected or abused a resident or misappropriated property of a resident, the director shall notify the individual, the facility using the individual, and the attorney general, county prosecutor, or other appropriate law enforcement official. The director also shall do the following:

(a) If the individual is used by a long-term care facility as a nurse aide, the director shall, in accordance with section 3721.32 of the Revised Code, include in the nurse aide registry established under that section a statement detailing the findings pertaining to the individual.

(b) If the individual is a licensed health professional used by a long-term care facility or residential care facility to provide services to residents, the director shall notify the appropriate professional licensing authority established under Title XLVII of the Revised Code.

(c) If the individual is used by a long-term care facility and is neither a nurse aide nor a licensed health professional, or is used by a residential care facility and is not a licensed health professional, the director shall, in accordance with section 3721.32 of the Revised Code, include in the nurse aide registry a statement detailing the findings pertaining to the individual.

(2) A nurse aide or other individual about whom a statement is required by this division to be included in the nurse aide registry may provide the director with a statement disputing the director's findings and explaining the circumstances of the allegation. The statement shall be included in the nurse aide registry with the director's findings.

(D)

(1) If the director finds that alleged neglect or abuse of a resident or misappropriation of property of a resident cannot be substantiated, the director shall notify the individual and expunge all files and records of the investigation and the hearing by doing all of the following:

(a) Removing and destroying the files and records, originals and copies, and deleting all index references;

(b) Reporting to the individual the nature and extent of any information about the individual transmitted to any other person or government entity by the director of health;

(c) Otherwise ensuring that any examination of files and records in question show no record whatever with respect to the individual.

(2)

(a) If, in accordance with division (C)(1)(a) or (c) of this section, the director includes in the nurse aide registry a statement of a finding of neglect, the individual found to have neglected a resident may, not earlier than one year after the date of the finding, petition the director to rescind the finding and remove the statement and any accompanying information from the nurse aide registry. The director shall consider the petition. If, in the judgment of the director, the neglect was a singular occurrence and the employment and personal history of the individual does not evidence abuse or any other incident of neglect of residents, the director shall notify the individual and remove the statement and any accompanying information from the nurse aide registry. The director shall expunge all files and records of the investigation and the hearing, except the petition for rescission of the finding of neglect and the director's notice that the rescission has been approved.

(b) A petition for rescission of a finding of neglect and the director's notice that the rescission has been approved are not public records for the purposes of section 149.43 of the Revised Code.

(3) When files and records have been expunged under division (D)(1) or (2) of this section, all rights and privileges are restored, and the individual, the director, and any other person or government entity may properly reply to an inquiry that no such record exists as to the matter expunged.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995



Section 3721.24 - Whistleblower protection.

(A) No person or government entity shall retaliate against an employee or another individual used by the person or government entity to perform any work or services who, in good faith, makes a report of suspected abuse or neglect of a resident or misappropriation of the property of a resident; indicates an intention to make such a report; provides information during an investigation of suspected abuse, neglect, or misappropriation conducted by the director of health; or participates in a hearing conducted under section 3721.23 of the Revised Code or in any other administrative or judicial proceedings pertaining to the suspected abuse, neglect, or misappropriation. For purposes of this division, retaliatory actions include discharging, demoting, or transferring the employee or other person, preparing a negative work performance evaluation of the employee or other person, reducing the benefits, pay, or work privileges of the employee or other person, and any other action intended to retaliate against the employee or other person.

(B) No person or government entity shall retaliate against a resident who reports suspected abuse, neglect, or misappropriation; indicates an intention to make such a report; provides information during an investigation of alleged abuse, neglect, or misappropriation conducted by the director; or participates in a hearing under section 3721.23 of the Revised Code or in any other administrative or judicial proceeding pertaining to the suspected abuse, neglect, or misappropriation; or on whose behalf any other person or government entity takes any of those actions. For purposes of this division, retaliatory actions include abuse, verbal threats or other harsh language, change of room assignment, withholding of services, failure to provide care in a timely manner, and any other action intended to retaliate against the resident.

(C) Any person has a cause of action against a person or government entity for harm resulting from violation of division (A) or (B) of this section. If it finds that a violation has occurred, the court may award damages and order injunctive relief. The court may award court costs and reasonable attorney's fees to the prevailing party.

Effective Date: 12-13-1990



Section 3721.25 - Confidentiality.

(A)

(1) Except as required by court order, as necessary for the administration or enforcement of any statute or rule relating to long-term care facilities or residential care facilities, or as provided in division (D) of this section, the director of health shall not disclose any of the following without the consent of the individual or the individual's legal representative:

(a) The name of an individual who reports suspected abuse or neglect of a resident or misappropriation of a resident's property to the director;

(b) The name of an individual who provides information during an investigation of suspected abuse, neglect, or misappropriation conducted by the director;

(c) Any information that would tend to disclose the identity of an individual described in division (A)(1)(a) or (b) of this section.

(2) An agency or individual to whom the director is required, by court order or for the administration or enforcement of a statute relating to long-term care facilities or residential care facilities, to release information described in division (A)(1) of this section shall not release the information without the permission of the individual who would be or would reasonably tend to be identified, or of the individual's legal representative, unless the agency or individual is required to release it by division (D) of this section, by court order, or for the administration or enforcement of a statute relating to long-term care facilities or residential care facilities.

(B) Except as provided in division (D) of this section, any record that identifies an individual described in division (A)(1)(a) or (b) of this section, or that would tend to disclose the identity of such an individual, is not a public record for the purposes of section 149.43 of the Revised Code, and is not subject to inspection or copying under section 1347.08 of the Revised Code.

(C) Except as provided in division (B) of this section and division (D) of section 3721.23 of the Revised Code, the records of a hearing conducted under section 3721.23 of the Revised Code are public records for the purposes of section 149.43 of the Revised Code and are subject to inspection and copying under section 1347.08 of the Revised Code.

(D) If the director, or an agency or individual to whom the director is required by court order or for administration or enforcement of a statute relating to long-term care facilities or residential care facilities to release information described in division (A)(1) of this section, uses information in any administrative or judicial proceeding against a long-term care facility or residential care facility that reasonably would tend to identify an individual described in division (A)(1)(a) or (b) of this section, the director, agency, or individual shall disclose that information to the facility. However, the director, agency, or individual shall not disclose information that directly identifies an individual described in division (A)(1)(a) or (b) of this section, unless the individual is to testify in the proceedings.

Effective Date: 09-29-1995



Section 3721.26 - Adoption of rules.

The director of health shall adopt rules pursuant to Chapter 119. of the Revised Code to implement sections 3721.21 to 3721.25 of the Revised Code, including rules prescribing requirements for the notice and hearing required under section 3721.23 of the Revised Code. The notice and hearing required under section 3721.23 of the Revised Code are not subject to Chapter 119. of the Revised Code; however, the rules may provide for the notice to be provided and the hearing to be conducted in accordance with that chapter. Rules adopted under this section shall be no less stringent than the requirements, guidelines, and procedures established by the United States secretary of health and human services under sections 1819 and 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

Effective Date: 12-13-1990



Section 3721.261 to 3721.271 - Amended and Renumbered RC 3721.42, 3721.21, 3721.35.

Effective Date: 12-13-1990



Section 3721.28 - Nurses aides training and competency evaluation programs.

(A)

(1) Each nurse aide used by a long-term care facility on a full-time, temporary, per diem, or other basis on July 1, 1989, shall be provided by the facility a competency evaluation program approved by the director of health under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section. Each long-term care facility using a nurse aide on July 1, 1989, shall provide the nurse aide the preparation necessary to complete the competency evaluation program by January 1, 1990.

(2) Each nurse aide used by a long-term care facility on a full-time, temporary, per diem, or other basis on January 1, 1990, who either was not used by the facility on July 1, 1989, or was used by the facility on July 1, 1989, but had not successfully completed a competency evaluation program by January 1, 1990, shall be provided by the facility a competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section. Each long-term care facility using a nurse aide described in division (A)(2) of this section shall provide the nurse aide the preparation necessary to complete the competency evaluation program by October 1, 1990, and shall assist the nurse aide in registering for the program.

(B) Effective June 1, 1990, no long-term care facility shall use an individual as a nurse aide for more than four months unless the individual is competent to provide the services the individual is to provide, the facility has received from the nurse aide registry established under section 3721.32 of the Revised Code the information concerning the individual provided through the registry, and one of the following is the case:

(1) The individual was used by a facility as a nurse aide on a full-time, temporary, per diem, or other basis at any time during the period commencing July 1, 1989, and ending January 1, 1990, and successfully completed, not later than October 1, 1990, a competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section.

(2) The individual has successfully completed a training and competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section or has met the conditions specified in division (F) of this section and, in addition, if the training and competency evaluation program or the training, instruction, or education the individual completed in meeting the conditions specified in division (F) of this section was conducted by or in a long-term care facility, or if the director pursuant to division (E) of section 3721.31 of the Revised Code so requires, the individual has successfully completed a competency evaluation program conducted by the director.

(3) Prior to July 1, 1989, if the long-term care facility is certified as a skilled nursing facility or a nursing facility under Title XVIII or XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, or prior to January 1, 1990, if the facility is not so certified, the individual completed a program that the director determines included a competency evaluation component no less stringent than the competency evaluation programs approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section, and was otherwise comparable to the training and competency evaluation programs being approved by the director under division (A) of that section.

(4) The individual is listed in a nurse aide registry maintained by another state and that state certifies that its program for training and evaluation of competency of nurse aides complies with Titles XVIII and XIX of the "Social Security Act" and regulations adopted thereunder.

(5) Prior to July 1, 1989, the individual was found competent to serve as a nurse aide after the completion of a course of nurse aide training of at least one hundred hours' duration.

(6) The individual is enrolled in a prelicensure program of nursing education approved by the board of nursing or by an agency of another state that regulates nursing education, has provided the long-term care facility with a certificate from the program indicating that the individual has successfully completed the courses that teach basic nursing skills including infection control, safety and emergency procedures, and personal care, and has successfully completed a competency evaluation program conducted by the director under division (C) of section 3721.31 of the Revised Code.

(7) The individual has the equivalent of twelve months or more of full-time employment in the preceding five years as a hospital aide or orderly and has successfully completed a competency evaluation program conducted by the director under division (C) of section 3721.31 of the Revised Code.

(C) Effective June 1, 1990, no long-term care facility shall continue for longer than four months to use as a nurse aide an individual who previously met the requirements of division (B) of this section but since most recently doing so has not performed nursing and nursing-related services for monetary compensation for twenty-four consecutive months, unless the individual successfully completes additional training and competency evaluation by complying with divisions (C)(1) and (2) of this section:

(1) Doing one of the following:

(a) Successfully completing a training and competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section;

(b) Successfully completing a training and competency evaluation program described in division (B)(4) of this section;

(c) Meeting the requirements specified in division (B)(6) or (7) of this section.

(2) If the training and competency evaluation program completed under division (C)(1)(a) of this section was conducted by or in a long-term care facility, or if the director pursuant to division (E) of section 3721.31 of the Revised Code so requires, successfully completing a competency evaluation program conducted by the director.

(D)

(1) The four-month periods provided for in divisions (B) and (C) of this section include any time, on or after June 1, 1990, that an individual is used as a nurse aide on a full-time, temporary, per diem, or any other basis by the facility or any other long-term care facility.

(2) During the four-month period provided for in division (B) of this section, during which a long-term care facility may, subject to division (E) of this section, use as a nurse aide an individual who does not have the qualifications specified in divisions (B)(1) to (7) of this section, a facility shall require the individual to comply with divisions (D)(2)(a) and (b) of this section:

(a) Participate in one of the following:

(i) If the individual has successfully completed a training and competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code, and the program was conducted by or in a long-term care facility, or the director pursuant to division (E) of section 3721.31 of the Revised Code so requires, a competency evaluation program conducted by the director;

(ii) If the individual is enrolled in a prelicensure program of nursing education described in division (B)(6) of this section and has completed or is working toward completion of the courses described in that division, or the individual has the experience described in division (B)(7) of this section, a competency evaluation program conducted by the director;

(iii) A training and competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section.

(b) If the individual participates in or has successfully completed a training and competency evaluation program under division (D)(2)(a)(iii) of this section that is conducted by or in a long-term care facility, or the director pursuant to division (E) of section 3721.31 of the Revised Code so requires, participate in a competency evaluation program conducted by the director.

(3) During the four-month period provided for in division (C) of this section, during which a long-term care facility may, subject to division (E) of this section, use as a nurse aide an individual who does not have the qualifications specified in divisions (C)(1) and (2) of this section, a facility shall require the individual to comply with divisions (D)(3)(a) and (b) of this section:

(a) Participate in one of the following:

(i) If the individual has successfully completed a training and competency evaluation program approved by the director, and the program was conducted by or in a long-term care facility, or the director pursuant to division (E) of section 3721.31 of the Revised Code so requires, a competency evaluation program conducted by the director;

(ii) If the individual is enrolled in a prelicensure program of nursing education described in division (B)(6) of this section and has completed or is working toward completion of the courses described in that division, or the individual has the experience described in division (B)(7) of this section, a competency evaluation program conducted by the director;

(iii) A training and competency evaluation program approved or conducted by the director.

(b) If the individual participates in or has successfully completed a training and competency evaluation program under division (D)(3)(a)(iii) of this section that is conducted by or in a long-term care facility, or the director pursuant to division (E) of section 3721.31 of the Revised Code so requires, participate in a competency evaluation program conducted by the director.

(E) A long-term care facility shall not permit an individual used by the facility as a nurse aide while participating in a training and competency evaluation program to provide nursing and nursing-related services unless both of the following are the case:

(1) The individual has completed the number of hours of training that must be completed prior to providing services to residents as prescribed by rules that shall be adopted by the director in accordance with Chapter 119. of the Revised Code;

(2) The individual is under the personal supervision of a registered or licensed practical nurse licensed under Chapter 4723. of the Revised Code.

(F) An individual shall be considered to have satisfied the requirement, under division (B)(2) of this section, of having successfully completed a training and competency evaluation program conducted or approved by the director, if the individual meets both of the following conditions:

(1) The individual, as of July 1, 1989, completed at least sixty hours divided between skills training and classroom instruction in the topic areas described in divisions (B)(1) to (8) of section 3721.30 of the Revised Code;

(2) The individual received, as of that date, at least the difference between seventy-five hours and the number of hours actually spent in training and competency evaluation in supervised practical nurse aide training or regular in-service nurse aide education.

(G) The director shall adopt rules in accordance with Chapter 119. of the Revised Code specifying persons, in addition to the director, who may establish competence of nurse aides under division (B)(5) of this section, and establishing criteria for determining whether an individual meets the conditions specified in division (F) of this section.

(H) The rules adopted pursuant to divisions (E)(1) and (G) of this section shall be no less stringent than the requirements, guidelines, and procedures established by the United States secretary of health and human services under sections 1819 and 1919 of the "Social Security Act."

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-26-1991



Section 3721.29 - Orientation program - performance review - in-service education.

In addition to competency evaluation programs and training and competency evaluation programs required by this chapter, each long-term care facility shall provide both of the following to each nurse aide it uses:

(A) An orientation program that includes at least an explanation of the organizational structure of the facility, its policies and procedures, its philosophy of care, a description of its resident population, and an enumeration of its employee rules;

(B) Regular performance review and in-service education to assure that individuals working in the facility as nurse aides are competent to perform the nursing and nursing-related services they perform. In-service education shall include training for nurse aides providing nursing and nursing-related services to residents and patients with cognitive impairments.

The director of health shall adopt rules to implement the purposes of this section. The rules shall be no less stringent than the requirements, guidelines, and procedures established by the United States secretary of health and human services under sections 1819 and 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-13-1990



Section 3721.30 - Competency evaluation program contents.

(A)

(1) A competency evaluation program approved by the director of health under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section shall evaluate the competency of a nurse aide in the following areas:

(a) Basic nursing skills;

(b) Personal care skills;

(c) Recognition of mental health and social service needs;

(d) Care of cognitively impaired residents;

(e) Basic restorative services;

(f) Residents' rights;

(g) Any other area specified by rule of the director.

(2) Any competency evaluation program approved or conducted by the director may include a written examination, but shall permit a nurse aide, at the nurse aide's option, to establish competency in another manner approved by the director. A nurse aide shall be permitted to have the competency evaluation conducted at the long-term care facility at which the nurse aide is or will be employed, unless the facility has been determined by the director or the United States secretary of health and human services to have been out of compliance with the requirements of subsection (b), (c), or (d) of section 1819 or 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, within the previous two years.

(B) A training and competency evaluation program approved or conducted by the director under section 3721.31 of the Revised Code shall consist of training and competency evaluation specified by the director in rules adopted under division (C) of this section, including a minimum of seventy-five hours divided between skills training and classroom instruction in the following topic areas:

(1) Basic nursing skills;

(2) Personal care skills;

(3) Recognition of mental health and social service needs;

(4) Care of cognitively impaired residents;

(5) Basic restorative services;

(6) Residents' rights;

(7) Needs of various groups of long-term care facility residents and patients;

(8) Other topic areas specified by rule of the director.

(C) In accordance with Chapter 119. of the Revised Code, the director shall adopt rules establishing procedures and criteria for approval of competency evaluation programs and training and competency evaluation programs. The requirements established by rules shall be no less stringent than the requirements, guidelines, and procedures established by the United States secretary of health and human services under sections 1819 and 1919 of the "Social Security Act." The director also shall adopt rules governing all of the following:

(1) Procedures for determination of an individual's competency to perform services as a nurse aide;

(2) The curriculum of training and competency evaluation programs;

(3) The clinical supervision and physical facilities used for competency evaluation programs and training and competency evaluation programs;

(4) The number of hours of training required in training and competency evaluation programs;

(5) The qualifications for instructors, coordinators, and evaluators of competency evaluation programs and training and competency evaluation programs;

(6) Requirements that approved competency evaluation programs and training and competency evaluation programs must meet to retain approval;

(7) Standards for successful completion of a competency evaluation program or training and competency evaluation program;

(8) Procedures and criteria for review and reapproval of competency evaluation programs and training and competency evaluation programs;

(9) Fees for application for approval or reapproval of competency evaluation programs, training and competency evaluation programs, and programs to train instructors and coordinators for training and competency evaluation programs and evaluators for competency evaluation programs;

(10) Fees for participation in any competency evaluation program, training and competency evaluation program, or other program conducted by the director under section 3721.31 of the Revised Code;

(11) Procedures for reporting to the nurse aide registry established under section 3721.32 of the Revised Code whether or not individuals participating in competency evaluation programs and training and competency evaluation programs have successfully completed the programs.

(D) In accordance with Chapter 119. of the Revised Code, the director may adopt rules prescribing criteria and procedures for approval of training programs for instructors and coordinators for training and competency evaluation programs, and for evaluators for competency evaluation programs. The director may adopt other rules that he considers necessary for the administration and enforcement of sections 3721.28 to 3721.34 of the Revised Code or for compliance with requirements, guidelines, or procedures issued by the United States secretary of health and human services for implementation of section 1819 or 1919 of the "Social Security Act."

(E) No person or government entity shall impose on a nurse aide any charge for participation in any competency evaluation program or training and competency evaluation program approved or conducted by the director under section 3721.31 of the Revised Code, including any charge for textbooks, other required course materials, or a competency evaluation.

(F) No person or government entity shall require that an individual used by the person or government entity as a nurse aide or seeking employment as a nurse aide pay or repay, either before or while the individual is employed by the person or government entity or when the individual leaves the person or government entity's employ, any costs associated with the individual's participation in a competency evaluation program or training and competency evaluation program approved or conducted by the director.

Effective Date: 06-30-1995



Section 3721.31 - Approving or rejecting programs.

(A)

(1) Except as provided in division (E) of this section, the director of health shall approve competency evaluation programs and training and competency evaluation programs in accordance with rules adopted under section 3721.30 of the Revised Code and shall periodically review and reapprove programs approved under this section.

(2) Except as otherwise provided in division (A)(3) of this section, the director may approve and reapprove programs conducted by or in long-term care facilities, or by any government agency or person, including an employee organization.

(3) The director shall not approve or reapprove a competency evaluation program or training and competency evaluation program conducted by or in a long-term care facility that was determined by the director or the United States secretary of health and human services to have been out of compliance with the requirements of subsection (b), (c), or (d) of section 1819 or 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, within a two-year period prior to making application for approval or reapproval and shall revoke the approval or reapproval of a program conducted by or in a facility for which such a determination is made.

(4) A long-term care facility, employee organization, person, or government entity seeking approval or reapproval of a competency evaluation program or training and competency evaluation program shall make an application to the director for approval or reapproval of the program and shall provide any documentation requested by the director.

(5) The director may conduct inspections and examinations of approved competency evaluation programs and training and competency evaluation programs, competency evaluation programs and training and competency evaluation programs for which an application for approval has been submitted under division (A)(4) of this section, and the sites at which they are or will be conducted. The director may conduct inspections of long-term care facilities in which individuals who have participated in approved competency evaluation programs and training and competency evaluation programs are being used as nurse aides.

(B) In accordance with Chapter 119. of the Revised Code, the director may do the following:

(1) Deny, suspend, or revoke approval or reapproval of any of the following that is not in compliance with this section and section 3721.30 of the Revised Code and rules adopted thereunder:

(a) A competency evaluation program;

(b) A training and competency evaluation program;

(c) A training program for instructors or coordinators for training and competency evaluation programs;

(d) A training program for evaluators for competency evaluation programs.

(2) Deny a request that the director determine any of the following for the purposes of division (B) of section 3721.28 of the Revised Code:

(a) That a program completed prior to the dates specified in division (B)(3) of section 3721.28 of the Revised Code included a competency evaluation component no less stringent than the competency evaluation programs approved or conducted by the director under this section, and was otherwise comparable to the training and competency evaluation programs being approved under this section;

(b) That an individual satisfies division (B)(5) of section 3721.28 of the Revised Code;

(c) That an individual meets the conditions specified in division (F) of section 3721.28 of the Revised Code.

(C) The director may develop and conduct a competency evaluation program for individuals used by long-term care facilities as nurse aides at any time during the period commencing July 1, 1989, and ending January 1, 1990, and individuals who participate in training and competency evaluation programs conducted in or by long-term care facilities. The director also may conduct other competency evaluation programs and training and competency evaluation programs. When conducting competency evaluation programs and training and competency evaluation programs, the director may use a nurse aide competency evaluation prepared by a testing service, and may contract with the service to administer the evaluation pursuant to section 3701.044 of the Revised Code.

(D) The director may approve or conduct programs to train instructors and coordinators for training and competency evaluation programs and evaluators for competency evaluation programs. The director may conduct inspections and examinations of those programs that have been approved by the director or for which an application for approval has been submitted, and the sites at which the programs are or will be conducted.

(E) Notwithstanding division (A) of this section and division (C) of section 3721.30 of the Revised Code, the director, in the director's discretion, may decline to approve any competency evaluation programs. The director may require all individuals used by long-term care facilities as nurse aides after June 1, 1990, who have completed a training and competency evaluation program approved by the director under division (A) of this section or who have met the conditions specified in division (F) of section 3721.28 of the Revised Code to complete a competency evaluation program conducted by the director under division (C) of this section. The director also may require all individuals used as nurse aides by long-term care facilities after June 1, 1990, who were used by a facility at any time during the period commencing July 1, 1989, and ending January 1, 1990, to complete a competency evaluation program conducted by the director under division (C) of this section rather than a competency evaluation program approved by the director under division (A) of this section.

(F) The test materials, examinations, or evaluation tools used in any competency evaluation program or training and competency evaluation program that the director conducts or approves under this section are subject to the confidentiality provisions of section 3701.044 of the Revised Code.

(G) The director shall impose fees prescribed by rules adopted under section 3721.30 of the Revised Code for both of the following:

(1) Making application for approval or reapproval of either of the following:

(a) A competency evaluation program or a training and competency evaluation program;

(b) A training program for instructors or coordinators for training and competency evaluation programs, or evaluators for competency evaluation programs;

(2) Participation in any competency evaluation program, training and competency evaluation program, or other program conducted by the director under this section.

Effective Date: 09-29-1999



Section 3721.32 - State nurse aide registry.

(A) The director of health shall establish a state nurse aide registry listing all individuals who have done any of the following:

(1) Were used by a long-term care facility as nurse aides on a full-time, temporary, per diem, or other basis at any time during the period commencing July 1, 1989, and ending January 1, 1990, and successfully completed, not later than October 1, 1990, a competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or conducted by the director under division (C) of that section;

(2) Successfully completed a training and competency evaluation program approved by the director under division (A) of section 3721.31 of the Revised Code or met the conditions specified in division (F) of section 3721.28 of the Revised Code, and, if the training and competency evaluation program or the training, instruction, or education the individual completed in meeting the conditions specified in division (F) of section 3721.28 of the Revised Code was conducted in or by a long-term care facility, or if the director so required pursuant to division (E) of section 3721.31 of the Revised Code, has successfully completed a competency evaluation program conducted by the director;

(3) Successfully completed a training and competency evaluation program conducted by the director under division (C) of section 3721.31 of the Revised Code;

(4) Successfully completed, prior to July 1, 1989, a program that the director has determined under division (B)(3) of section 3721.28 of the Revised Code included a competency evaluation component no less stringent than the competency evaluation programs approved or conducted by the director under section 3721.31 of the Revised Code, and was otherwise comparable to the training and competency evaluation program being approved by the director under section 3721.31 of the Revised Code;

(5) Are listed in a nurse aide registry maintained by another state that certifies that its program for training and evaluation of competency of nurse aides complies with Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, or regulations adopted thereunder;

(6) Were found competent, as provided in division (B)(5) of section 3721.28 of the Revised Code, prior to July 1, 1989, after the completion of a course of nurse aide training of at least one hundred hours' duration;

(7) Are enrolled in a prelicensure program of nursing education approved by the board of nursing or by an agency of another state that regulates nursing education, have provided the long-term care facility with a certificate from the program indicating that the individual has successfully completed the courses that teach basic nursing skills including infection control, safety and emergency procedures, and personal care, and have successfully completed a competency evaluation program conducted by the director under division (A) of section 3721.31 of the Revised Code;

(8) Have the equivalent of twelve months or more of full-time employment in the five years preceding listing in the registry as a hospital aide or orderly and have successfully completed a competency evaluation program conducted by the director under division (C) of section 3721.31 of the Revised Code.

(B) The registry shall include both of the following:

(1) The statement required by section 3721.23 of the Revised Code detailing findings by the director under that section regarding alleged abuse or neglect of a resident or misappropriation of resident property;

(2) Any statement provided by an individual under section 3721.23 of the Revised Code disputing the director's findings.

Whenever an inquiry is received as to the information contained in the registry concerning an individual about whom a statement required by section 3721.23 of the Revised Code is included in the registry, the director shall disclose the statement or a summary of the statement together with any statement provided by the individual under section 3721.23 or a clear and accurate summary of that statement.

(C) The director may by rule specify additional information that must be provided the registry by long-term care facilities and persons or government agencies conducting approved competency evaluation programs and training and competency evaluation programs.

(D) Information contained in the registry is a public record for the purposes of section 149.43 of the Revised Code, and is subject to inspection and copying under section 1347.08 of the Revised Code.

Effective Date: 09-29-1995



Section 3721.33 - Nurse aide training fund.

Except for any fee collected and retained by a testing service under contract pursuant to division (C) of section 3721.31 of the Revised Code, all fees collected under section 3721.31 of the Revised Code shall be deposited in the state treasury to the credit of the nurse aide training fund, which is hereby created. The moneys in the fund shall be used solely for the purposes set forth in sections 3721.28 to 3721.32 of the Revised Code and rules adopted thereunder.

Effective Date: 09-29-1999



Section 3721.34 - Cooperation with other agencies.

For purposes of implementing sections 3721.28 to 3721.33 of the Revised Code, the director of health may advise, consult or cooperate with, or enter into agreements with state agencies, political subdivisions, the federal government, or any person. The director may enter into agreements that provide for a state agency to do any of the following:

(A) Approve or reapprove, in accordance with division (A) of section 3721.31 of the Revised Code and the rules adopted by the director under section 3721.30 of the Revised Code, competency evaluation programs and training and competency evaluation programs, or, in accordance with rules adopted by the director under section 3721.30 of the Revised Code, programs to train instructors and coordinators for training and competency evaluation programs and evaluators for competency evaluation programs, and to perform any functions related to approval and reapproval of those programs including any of the following:

(1) Conduct adjudications under Chapter 119. of the Revised Code;\

(2) Conduct the inspections and examinations described in division (A)(5) or (D) of section 3721.31 of the Revised Code;

(3) Deny, suspend, or revoke approval or reapproval, in accordance with Chapter 119. of the Revised Code, of programs that are not in compliance with sections 3721.30 and 3721.31 of the Revised Code and the rules adopted thereunder;

(4) Collect the fees described in division (G) of section 3721.31 of the Revised Code in the amounts prescribed in rules adopted by the director of health under section 3721.30 of the Revised Code and deposit them into the nurse aide training fund created by section 3721.33 of the Revised Code.

(B) Approve or deny, in accordance with Chapter 119. of the Revised Code, the requests described in division (B)(2) of section 3721.31 of the Revised Code.

Effective Date: 04-10-2001



Section 3721.35 - Unauthorized practice of nursing.

Nothing in sections 3721.28 to 3721.34 of the Revised Code shall be construed to permit any individual to engage in the practice of nursing as a registered nurse or the practice of nursing as a licensed practical nurse if the individual does not hold a valid license issued under Chapter 4723. of the Revised Code.

Effective Date: 12-13-1990



Section 3721.41 - Area training centers.

The director of health shall establish area training centers in appropriate locations in the state for the training of employees of nursing homes. The director shall enter into contracts with local public or nonprofit private agencies and organizations or educational institutions for the operation of the training centers. The agency, organization, or institution operating a training center under a contract with the director may enter into agreements with individuals or other public or nonprofit private agencies or organizations for the provision of training to personnel of homes located in the area served by the center.

An agency, organization, or institution operating an area training program shall establish a fee that shall be paid by nursing homes participating in the program offered by an area training center. The fee shall be established in an amount sufficient to cover the costs of the program.

Effective Date: 12-13-1990



Section 3721.42 - Supervision of area training centers.

The director of health shall supervise the area training centers established under section 3721.41 of the Revised Code. The supervision shall include all of the following:

(A) Development of course standards and monitoring of courses to ensure that standards are achieved;

(B) Coordination of programming among all centers;

(C) Evaluation of productivity of each center;

(D) Monitoring of fiscal management of each center;

(E) Assistance for each center in locating and using local resources;

(F) Any additional activities necessary to ensure uniform course programming throughout the state and access by nursing home personnel to needed courses.

Effective Date: 12-13-1990



Section 3721.50 - Franchise permit fee definitions.

As used in sections 3721.50 to 3721.58 of the Revised Code:

(A) "Bed surrender" means the following:

(1) In the case of a nursing home, the removal of a bed from a nursing home's licensed capacity in a manner that reduces the total licensed capacity of all nursing homes;

(2) In the case of a hospital, the removal of a hospital bed from registration under section 3701.07 of the Revised Code as a skilled nursing facility bed or long-term care bed in a manner that reduces the total number of hospital beds registered under that section as skilled nursing facility beds or long-term care beds.

(B) "Change of operator" means an entering operator becoming the operator of a nursing home or hospital in the place of the exiting operator.

(1) Actions that constitute a change of operator include the following:

(a) A change in an exiting operator's form of legal organization, including the formation of a partnership or corporation from a sole proprietorship;

(b) A transfer of all the exiting operator's ownership interest in the operation of the nursing home or hospital to the entering operator, regardless of whether ownership of any or all of the real property or personal property associated with the nursing home or hospital is also transferred;

(c) A lease of the nursing home or hospital to the entering operator or the exiting operator's termination of the exiting operator's lease;

(d) If the exiting operator is a partnership, dissolution of the partnership;

(e) If the exiting operator is a partnership, a change in composition of the partnership unless both of the following apply:

(i) The change in composition does not cause the partnership's dissolution under state law.

(ii) The partners agree that the change in composition does not constitute a change in operator.

(f) If the operator is a corporation, dissolution of the corporation, a merger of the corporation into another corporation that is the survivor of the merger, or a consolidation of one or more other corporations to form a new corporation.

(2) The following, alone, do not constitute a change of operator:

(a) A contract for an entity to manage a nursing home or hospital as the operator's agent, subject to the operator's approval of daily operating and management decisions;

(b) A change of ownership, lease, or termination of a lease of real property or personal property associated with a nursing home or hospital if an entering operator does not become the operator in place of an exiting operator;

(c) If the operator is a corporation, a change of one or more members of the corporation's governing body or transfer of ownership of one or more shares of the corporation's stock, if the same corporation continues to be the operator.

(C) "Effective date of a change of operator" means the day an entering operator becomes the operator of a nursing home or hospital.

(D) "Entering operator" means the person or government entity that will become the operator of a nursing home or hospital on the effective date of a change of operator.

(E) "Exiting operator" means an operator that will cease to be the operator of a nursing home or hospital on the effective date of a change of operator.

(F) "Franchise permit fee rate" means the following:

(1) For fiscal year 2012, eleven dollars and forty-seven cents;

(2) For fiscal year 2013 and each fiscal year thereafter, eleven dollars and sixty-seven cents.

(G) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(H) "Hospital long-term care unit" means any distinct part of a hospital in which any of the following beds are located:

(1) Beds registered pursuant to section 3701.07 of the Revised Code as skilled nursing facility beds or long-term care beds;

(2) Beds licensed as nursing home beds under section 3721.02 or 3721.09 of the Revised Code.

(I) "Indirect guarantee percentage" means the percentage specified in section 1903(w)(4)(C)(ii) of the "Social Security Act," 120 Stat. 2994 (2006), 42 U.S.C. 1396b(w)(4)(C)(ii) that is to be used in determining whether a class of providers is indirectly held harmless for any portion of the costs of a broad-based health-care-related tax. If the indirect guarantee percentage changes during a fiscal year, the indirect guarantee percentage is the following:

(1) For the part of the fiscal year before the change takes effect, the percentage in effect before the change;

(2) For the part of the fiscal year beginning with the date the indirect guarantee percentage changes, the new percentage.

(J)

"Medicaid" has the same meaning as in section 5111.01 of the Revised Code.

(K) "Medicare" means the program established by Title XVIII.

(L) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(M)

(1) "Nursing home" means all of the following:

(a) A nursing home licensed under section 3721.02 or 3721.09 of the Revised Code, including any part of a home for the aging licensed as a nursing home;

(b) A facility or part of a facility, other than a hospital, that is certified as a skilled nursing facility under Title XVIII;

(c) A nursing facility, other than a portion of a hospital certified as a nursing facility.

(2) "Nursing home" does not include either of the following:

(a) A county home, county nursing home, or district home operated pursuant to Chapter 5155. of the Revised Code;

(b) A nursing home maintained and operated by the department of veterans services under section 5907.01 of the Revised Code

.

(N) "Operator" means the person or government entity responsible for the daily operating and management decisions for a nursing home or hospital.

(O) "Title XIX" means Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396, as amended.

(P) "Title XVIII" means Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as amended.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-1993; 07-01-2005



Section 3721.51 - Annual franchise permit fee.

The department of job and family services shall do all of the following:

(A) Subject to sections 3721.512, 3721.513, and 3721.531 of the Revised Code and divisions (C) and (D) of this section and for the purposes specified in section 3721.56 of the Revised Code, determine an annual franchise permit fee on each nursing home in an amount equal to the franchise permit fee rate multiplied by the product of the following:

(1) The number of beds licensed as nursing home beds, plus any other beds certified as skilled nursing facility beds under Title XVIII or nursing facility beds under Title XIX on the first day of May of the calendar year in which the fee is determined pursuant to division (A) of section 3721.53 of the Revised Code;

(2) The number of days in the fiscal year beginning on the first day of July of the calendar year in which the fee is determined pursuant to division (A) of section 3721.53 of the Revised Code.

(B) Subject to sections 3721.512, 3721.513, and 3721.531 of the Revised Code and divisions (C) and (D) of this section and for the purposes specified in section 3721.56 of the Revised Code, determine an annual franchise permit fee on each hospital in an amount equal to the franchise permit fee rate multiplied by the product of the following:

(1) The number of beds registered pursuant to section 3701.07 of the Revised Code as skilled nursing facility beds or long-term care beds, plus any other beds licensed as nursing home beds under section 3721.02 or 3721.09 of the Revised Code, on the first day of May of the calendar year in which the fee is determined pursuant to division (A) of section 3721.53 of the Revised Code;

(2) The number of days in the fiscal year beginning on the first day of July of the calendar year in which the fee is determined pursuant to division (A) of section 3721.53 of the Revised Code.

(C) If the total amount of the franchise permit fee assessed under divisions (A) and (B) of this section for a fiscal year exceeds the indirect guarantee percentage of the actual net patient revenue for all nursing homes and hospital long-term care units for that fiscal year and seventy-five per cent or more of the combined total number of nursing homes and hospital long-term care units receive enhanced medicaid payments or other state payments equal to seventy-five per cent or more of their total franchise permit fee assessments, do both of the following:

(1) Recalculate the assessments under divisions (A) and (B) of this section using a per bed per day rate equal to the indirect guarantee percentage of actual net patient revenue for all nursing homes and hospital long-term care units for that fiscal year;

(2) Refund the difference between the amount of the franchise permit fee assessed for that fiscal year under divisions (A) and (B) of this section and the amount recalculated under division (C)(1) of this section as a credit against the assessments imposed under divisions (A) and (B) of this section for the subsequent fiscal year.

(D) If the United States centers for medicare and medicaid services determines that the franchise permit fee established by sections 3721.50 to 3721.58 of the Revised Code is an impermissible health care-related tax under section 1903(w) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 1396b(w), as amended, take all necessary actions to cease implementation of sections 3721.50 to 3721.58 of the Revised Code in accordance with rules adopted under section 3721.58 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-05-2002; 07-01-2005; 2007 HB119 06-30-2007



Section 3721.511 - Waiver of franchise permit fee.

(A) Not later than four months after July 17, 2009, the department of job and family services shall apply to the United States secretary of health and human services for a waiver under 42 U.S.C. 1396b(w)(3)(E) as necessary to do both of the following regarding the franchise permit fee assessed under section 3721.51 of the Revised Code:

(1) Reduce the franchise permit fee rate to zero dollars for each nursing home licensed under section 3721.02 or 3721.09 of the Revised Code to which either of the following applies:

(a) The nursing home:

(i) Is exempt from state taxation under section 140.08 of the Revised Code or is exempt from state taxation as a home for the aged as defined in section 5701.13 of the Revised Code;

(ii) Is exempt from federal income taxation under section 501 of the Internal Revenue Code of 1986;

(iii) Does not participate in medicaid or medicare; and

(iv) Provides services for the life of each resident without regard to the resident's ability to secure payment for the services.

(b) The nursing home:

(i) Has had a written affiliation agreement with a university in this state for education and research related to Alzheimer's disease for each of the twenty years preceding July 17, 2009, and has such an agreement on July 17, 2009;

(ii) Was constructed pursuant to a certificate of need granted under Section 3 of Am. Sub. S.B. 256 of the 116th general assembly; and

(iii) Does not participate in medicaid or medicare.

(2) For each nursing facility with more than two hundred beds certified as nursing facility beds under Title XIX, reduce the franchise permit fee rate for a number of the nursing facility's beds specified by the department to the amount necessary to obtain approval of the waiver sought under this section.

(B) The effective date of the waiver sought under this section shall be the first day of the quarter beginning after the United States secretary approves the waiver.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-2000; 07-01-2005



Section 3721.512 - Approval of waiver; Reduction in franchise permit fee rate.

If the United States secretary of health and human services approves the waiver sought under section 3721.511 of the Revised Code, the department of job and family services shall, for each nursing home and hospital that qualifies for a reduction of its franchise permit fee rate under the waiver, reduce the franchise permit fee rate in accordance with the terms of the waiver. For purposes of the first fiscal year during which the waiver takes effect, the department shall determine the amount of the reduction not later than the effective date of the waiver and shall mail to each nursing home and hospital qualifying for the reduction notice of the reduction not later than the last day of the first month of the quarter that begins after the United States secretary approves the waiver. For purposes of subsequent fiscal years, the department shall make such determinations and mail such notices in accordance with section 3721.53 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.



Section 3721.513 - Increase in franchise permit fee rate.

(A) If the United States secretary of health and human services approves the waiver sought under section 3721.511 of the Revised Code, the department of job and family services may do both of the following regarding the franchise permit fee assessed under section 3721.51 of the Revised Code:

(1) Determine how much money the franchise permit fee would have raised in a fiscal year if not for the waiver;

(2) For each nursing home and hospital subject to the franchise permit fee, other than a nursing home or hospital that has its franchise permit fee rate reduced under section 3721.512 of the Revised Code, uniformly increase the amount of the franchise permit fee rate for a fiscal year to an amount that will have the franchise permit fee raise an amount of money that does not exceed the amount determined under division (A)(1) of this section for that fiscal year.

(B) If the department increases the franchise permit fee rate in accordance with division (A) of this section for the first fiscal year during which the waiver takes effect, the department shall determine the amount of the increase not later than the effective date of the waiver and shall mail to each nursing home and hospital subject to the increase notice of the increase not later than the last day of the first month of the quarter that begins after the United States secretary approves the waiver. If the department increases the franchise permit fee rate in accordance with division (A) of this section for a subsequent fiscal year, the department shall make such determinations and mail such notices in accordance with section 3721.53 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.



Section 3721.52 - Annual reports.

The department of health shall do all of the following:

(A) For the purpose of the determinations made under divisions (A) and (B) of section 3721.51 of the Revised Code and not later than the first day of each June, report to the department of job and family services the following:

(1) For each nursing home, the number of beds in the nursing home licensed on the preceding first day of May under section 3721.02 or 3721.09 of the Revised Code or certified on that date under Title XVIII or XIX

;

(2) For each hospital, the number of beds in the hospital registered on the preceding first day of May pursuant to section 3701.07 of the Revised Code as skilled nursing facility or long-term care beds or licensed on that date under section 3721.02 or 3721.09 of the Revised Code as nursing home beds.

(B) For the purpose of the redetermination under section 3721.531 of the Revised Code and not later than the fifteenth day of each January, report to the department of job and family services, for each nursing home and hospital, the number of beds for which a bed surrender occurred during the period beginning on the first day of May of the preceding calendar year and ending on the first day of January of the calendar year in which the redetermination is made.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 3721.53 - Annual fee.

(A) Not later than the fifteenth day of September of each year, the department of job and family services shall determine the annual franchise permit fee for each nursing home and hospital in accordance with section 3721.51 of the Revised Code and any adjustments made in accordance with sections 3721.512 and 3721.513 of the Revised Code.

(B) Not later than the first day of October of each year, the department shall mail to each nursing home and hospital notice of the amount of the franchise permit fee that has been determined for the nursing home or hospital.

(C) Subject to section 3721.531 of the Revised Code, each nursing home and hospital shall pay its fee under section 3721.51 of the Revised Code, as adjusted in accordance with sections 3721.512 and 3721.513 of the Revised Code, to the department in four installment payments not later than forty-five days after the last day of each October, December, March, and June.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-2000



Section 3721.531 - Redetermination of franchise permit fees.

(A) Not later than the last day of February of each year, the department of job and family services shall redetermine each nursing home's and hospital's franchise permit fee if one or more bed surrenders occur during the period beginning on the first day of May of the preceding calendar year and ending on the first day of January of the calendar year in which the redetermination is made.

(B) In redetermining nursing homes' and hospitals' franchise permit fees under this section, the department shall do both of the following:

(1) Provide for the redetermination to be conducted in a manner consistent with the terms of the waiver sought under section 3721.511 of the Revised Code;

(2) Recalculate each nursing home's and hospital's franchise permit fee in accordance with division (A) or (B) of section 3721.51 of the Revised Code with the following changes:

(a) In the case of a nursing home or hospital for which one or more bed surrenders occurred during the period beginning on the first day of May of the preceding calendar year and ending on the first day of January of the calendar year in which the redetermination is made, the number of beds included in the calculation for the purpose of division (A)(1) or (B)(1) of section 3721.51 of the Revised Code shall exclude the beds for which bed surrenders occurred during that period.

(b) The number of days used in the calculation under division (A)(2) or (B)(2) of section 3721.51 of the Revised Code shall be the number of days in the first half of the calendar year in which the redetermination is made.

(c) The franchise permit fee rate shall reflect adjustments made under sections 3721.512 and 3721.513 of the Revised Code.

(C) Not later than the first day of March of each year, the department shall mail to each nursing home and hospital notice of the amount of its redetermined franchise permit fee.

(D) Each nursing home and hospital shall pay its redetermined fee to the department in two installment payments not later than forty-five days after the last day of March and June of the calendar year in which the redetermination is made.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 3721.532 - Change of operator; division of franchise permit fees.

If a nursing home or hospital undergoes a change of operator during a fiscal year, the responsibility for paying the franchise permit fee that was determined for the nursing home or hospital under section 3721.53 of the Revised Code, or redetermined for the nursing home or hospital under section 3721.531 of the Revised Code, for that fiscal year shall be divided proportionally. The exiting operator shall be responsible for paying the amount of the fee that is for the part of the fiscal year that ends on the day before the effective date of the change of operator. The entering operator shall be responsible for paying the amount of the fee that is for the part of the fiscal year that begins on the effective date of the change of operator. The department of job and family services is not required to mail a notice to the entering operator regarding the amount of that fiscal year's fee for which the entering operator is responsible.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 3721.533 - Direct billing for franchise permit fee prohibited.

No nursing home or hospital shall directly bill its residents for the franchise permit fee paid under section 3721.53 or 3721.531 of the Revised Code or otherwise directly pass the fee through to its residents.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 3721.54 - Assessment for past due fee installment.

If a nursing home or hospital fails to pay the full amount of a franchise permit fee installment when due, the department of job and family services may assess a five per cent penalty on the amount due for each month or fraction thereof the installment is overdue.

Effective Date: 07-01-2000



Section 3721.541 - Additional sanctions for past due fee installment.

(A) In addition to assessing a penalty pursuant to section 3721.54 of the Revised Code, the department of job and family services may do any of the following if a nursing facility or hospital fails to pay the full amount of a franchise permit fee installment when due:

(1) Withhold an amount less than or equal to the installment and penalty assessed under section 3721.54 of the Revised Code from a medicaid payment due the nursing facility or hospital until the nursing facility or hospital pays the installment and penalty;

(2) Offset an amount less than or equal to the installment and penalty assessed under section 3721.54 of the Revised Code from a Medicaid payment due the nursing facility or hospital;

(3) Terminate the nursing facility or hospital's medicaid provider agreement.

(B) The department may offset a medicaid payment under division (A) of this section without providing notice to the nursing facility or hospital and without conducting an adjudication under Chapter 119. of the Revised Code.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 3721.55 - Appeals.

(A) A nursing home or hospital may appeal the fee assessed under section 3721.51 of the Revised Code, as adjusted under section 3721.512 or 3721.513 of the Revised Code, and redetermined under section 3721.531 of the Revised Code solely on the grounds that the department of job and family services committed a material error in determining or redetermining the amount of the fee. A request for an appeal must be received by the department not later than fifteen days after the date the department mails the notice of the fee and must include written materials setting forth the basis for the appeal.

(B) If a nursing home or hospital submits a request for an appeal within the time required under division (A) of this section, the department of job and family services shall hold a public hearing in Columbus not later than thirty days after the date the department receives the request for an appeal. The department shall, not later than ten days before the date of the hearing, mail a notice of the date, time, and place of the hearing to the nursing home or hospital. The department may hear all the requested appeals in one public hearing.

(C) On the basis of the evidence presented at the hearing or any other evidence submitted by the nursing home or hospital, the department may adjust a fee. The department's decision is final.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-2000



Section 3721.56 - Nursing home franchise permit fee fund.

(A) There is hereby created in the state treasury the nursing home franchise permit fee fund. All payments and penalties paid by nursing homes and hospitals under sections 3721.53, 3721.531, and 3721.54 of the Revised Code shall be deposited into the fund. The fund shall also consist of money deposited into it pursuant to sections 3769.08 and 3769.26 of the Revised Code. Subject to division (B) of section 3769.08 of the Revised Code, the department of job and family services shall use the money in the fund to make medicaid payments to providers of nursing facility services and providers of home and community-based services. Money in the fund may also be used for the residential state supplement program established under section 5119.69 of the Revised Code.

(B) Any money remaining in the nursing home franchise permit fee fund after payments specified in division (A) of this section are made shall be retained in the fund. Any interest or other investment proceeds earned on money in the fund shall be credited to the fund and used to make medicaid payments in accordance with division (A) of this section.

Renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 7/1/2011.)

(Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009. )

(Effective Date: 06-05-2002; 07-01-2005; 2007 HB119 06-30-2007 )



Section 3721.561 - [Renumbered] .

Renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 07-01-2005 )



Section 3721.57 - Investigations - enforcement.

The department of job and family services may make any investigation it considers appropriate to obtain information necessary to fulfill its duties under sections 3721.50 to 3721.58 of the Revised Code. At the request of the department, the attorney general shall aid in any such investigations. The attorney general shall institute and prosecute all necessary actions for the enforcement of sections 3721.50 to 3721.58 of the Revised Code, except that at the request of the attorney general, the county prosecutor of the county in which a nursing home or hospital that has failed to comply with sections 3721.50 to 3721.58 of the Revised Code is located shall institute and prosecute any necessary action against the nursing home or hospital.

Effective Date: 07-01-2000



Section 3721.58 - Implementing provisions.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to do both of the following:

(A) Prescribe the actions the department of job and family services will take to cease implementation of sections 3721.50 through 3721.57 of the Revised Code if the United States centers for medicare and medicaid services determines that the franchise permit fee established by those sections is an impermissible health-care related tax under section 1903(w) of the "Social Security Act," 105 Stat. 1793 ( 1991), 42 U.S.C. 1396b(w), as amended;

(B)

Establish any requirements or procedures the director considers necessary to implement sections 3721.50 to 3721.58 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 3721.99 - Penalty.

(A) Whoever violates section 3721.021, division (B), (D), or (E) of section 3721.05, division (A), (C), or (D) of section 3721.051, section 3721.06, division (A) of section 3721.22, division (A) or (B) of section 3721.24, or division (E) or (F) of section 3721.30 of the Revised Code shall be fined one hundred dollars for a first offense. For each subsequent offense, the violator shall be fined five hundred dollars.

(B) Whoever violates division (A) or (C) of section 3721.05 or division (B) of section 3721.051 of the Revised Code shall be fined five thousand dollars for a first offense. For each subsequent offense, the violator shall be fined ten thousand dollars.

(C) Whoever violates division (D) of section 3721.031 or division (E) of section 3721.22 of the Revised Code is guilty of registering a false complaint, a misdemeanor of the first degree.

Effective Date: 07-21-2000






Chapter 3722 - [RENUMBERED AND REPEALED] ADULT CARE FACILITIES

Section 3722.01 - [Renumbered] .

Renumbered as 5119.70 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 09-05-2001; 07-01-2005 )



Section 3722.011 - [Renumbered] .

Renumbered as 5119.701 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-29-1999 )



Section 3722.02 - [Renumbered] .

Renumbered as 5119.71 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-26-1996; 05-27-2005; 07-01-2005 )



Section 3722.021 - [Renumbered] .

Renumbered as 5119.711 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 07-01-1993 )



Section 3722.022 - [Renumbered] .

Renumbered as 5119.712 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 3722.03 - [Renumbered] .

Renumbered as 5119.72 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 11-15-1990 )



Section 3722.04 - [Renumbered] .

Renumbered as 5119.73 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 07-01-2000; 09-29-2005 )



Section 3722.041 - [Renumbered] .

Renumbered as 5119.731 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-26-1996; 05-27-2005 )



Section 3722.05 - [Renumbered] .

Renumbered as 5119.74 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 11-15-1990 )



Section 3722.06 - [Renumbered] .

Renumbered as 5119.75 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 11-15-1990 )



Section 3722.07 - [Renumbered] .

Renumbered as 5119.76 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 11-15-1990 )



Section 3722.08 - [Renumbered] .

Renumbered as 5119.77 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 07-06-2001 )



Section 3722.09 - [Renumbered] .

Renumbered as 5119.78 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 11-15-1990 )



Section 3722.10 - [Renumbered] .

Renumbered as 5119.79 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-29-1999 )



Section 3722.11 - [Renumbered] .

Renumbered as 5119.80 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 11-15-1990 )



Section 3722.12 - [Renumbered] .

Renumbered as 5119.81 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 09-29-1995 )



Section 3722.13 - [Renumbered] .

Renumbered as 5119.82 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 11-15-1990 )



Section 3722.14 - [Renumbered] .

Renumbered as 5119.83 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 11-15-1990 )



Section 3722.15 - [Renumbered] .

Renumbered as 5119.84 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-05-2001 )



Section 3722.151 - [Renumbered] .

Renumbered as 5119.85 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Effective Date: 09-26-2003 )



Section 3722.16 - [Renumbered] .

Renumbered as 5119.86 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-05-2001 )



Section 3722.17 - [Renumbered] .

Renumbered as 5119.87 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-29-1999 )



Section 3722.18 - [Renumbered] .

Renumbered as 5119.88 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-29-1999 )



Section 3722.99 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 7/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 07-01-1993 )






Chapter 3723 - RADON

Section 3723.01 - Radon definitions.

As used in this chapter:

(A) "Radon" means both the radioactive, gaseous element produced by the disintegration of radium, and the short-lived radionuclides that are decay products of radon.

(B) "Building" means a publicly or privately owned structure consisting of any combination of foundations, walls, columns, girders, beams, floors, or roofs, with or without other elements or appurtenances.

(C) "Radon test" means the act of examining a building, air, soil, or water for the presence of radon, including taking air, soil, or water samples, or the act of diagnosing the cause of radon contamination in a building.

(D) "Business entity" means a corporation, partnership, association, firm, sole proprietorship, or other entity engaged in business.

(E) "Government entity" means the state, a state agency as defined in section 1.60 of the Revised Code, a political subdivision, or any entity of local government.

(F) "Radon mitigation" means the application or installation of methods or materials to reduce airborne radon concentrations in a building or to prevent the entry of radon into the indoor atmosphere.

(G) "Radon laboratory" means a business entity or government entity that analyzes air, soil, water, or passive radon detection devices to determine the presence and concentration of radon in them.

Effective Date: 07-24-1990



Section 3723.02 - Radon tester, mitigation specialist or mitigation contractor license required - exceptions.

(A) Except as otherwise provided in this section:

(1) No individual shall perform radon testing, or hold himself out as performing radon testing, without a valid radon tester or mitigation specialist license.

(2) No individual shall provide professional or expert advice on radon testing, radon exposure, or health risks related to radon exposure, or hold himself out as providing such advice, without a radon tester or mitigation specialist license.

(3) No individual shall provide on-site supervision of radon mitigation, or hold himself out as providing such supervision, without a radon mitigation specialist license.

(4) No individual shall provide professional or expert advice on radon mitigation or radon entry routes, or hold himself out as providing such advice, without a radon mitigation specialist license.

(5) No business entity or government entity shall perform or authorize any individual employed by it to perform radon mitigation, or hold itself out as performing radon mitigation, without a valid radon mitigation contractor license.

(B) Division (A) of this section does not apply to any of the following:

(1) An individual, business entity, or government entity using techniques during new construction designed to prevent or reduce radon infiltration in the new construction;

(2) An individual, business entity, or government entity performing radon tests or mitigation on a building or real property that the individual, business entity, or government entity owns or leases;

(3) An individual, business entity, or government entity practicing in accordance with section 3723.03 of the Revised Code as a radon tester, mitigation specialist, or mitigation contractor under a license issued by another state;

(4) An individual, business entity, or government entity conducting research regarding radon testing or mitigation in accordance with section 3723.04 of the Revised Code.

(C) Division (A)(5) of this section does not apply to an employee of a licensed radon mitigation contractor, or a general contractor that subcontracts for radon mitigation to be performed by a licensed radon mitigation contractor.

Effective Date: 07-24-1990



Section 3723.03 - Time limit on practice by out-of-state licensees.

Pursuant to division (B) of section 3723.02 of the Revised Code, an individual, business entity, or government entity that holds a valid license issued by another state authorizing practice as a radon tester, mitigation specialist, or mitigation contractor under the laws of that state may practice in this state without a license issued under this chapter for not more than ninety days in any calendar year as a radon tester, mitigation specialist, or mitigation contractor, if the director of health finds that the requirements for licensure in that state are comparable to the requirements for licensure under this chapter and the rules adopted under it and the individual, business entity, or government entity provides notice to the director of health, in accordance with rules adopted under section 3723.09 of the Revised Code, prior to commencing practice in this state.

Effective Date: 07-24-1990



Section 3723.04 - Conditions for performing research without license.

(A) Pursuant to division (B) of section 3723.02 of the Revised Code, an individual, business entity, or government entity conducting research regarding radon testing or mitigation may perform radon testing or mitigation without a license, if the owner or occupant of the building or real property where the research is to be conducted consents after being informed in writing of all of the following:

(1) That the individual, business entity, or government entity is not licensed to perform radon testing or mitigation;

(2) That the results of any testing are not valid for use in any contract or legal document as evidence of the presence or absence of radon in the building or real property;

(3) That any mitigation methods used are experimental and may not be successful.

(B) Radon test results obtained pursuant to this section are not valid for use in any contract or legal document as evidence of the presence or absence of radon in the building or real property tested.

(C) No licensed radon mitigation specialist shall provide advice regarding radon mitigation on the basis of any radon test performed pursuant to this section.

(D) No licensed radon mitigation contractor shall perform radon mitigation on the basis of any radon test performed pursuant to this section.

Effective Date: 07-24-1990



Section 3723.05 - Using services of radon laboratory.

(A) No licensed radon tester shall use the services of a radon laboratory that has not been approved under section 3723.07 of the Revised Code.

(B) No licensed radon mitigation contractor shall do any of the following:

(1) Perform radon mitigation without the direct on-site supervision of a licensed radon mitigation specialist;

(2) Provide radon testing services other than through the employment of a licensed radon tester or mitigation specialist;

(3) Provide advice regarding radon testing, radon exposure, or health risks associated with radon exposure other than through the employment of a licensed radon tester or mitigation specialist;

(4) Provide advice regarding radon mitigation or radon entry routes other than through the employment of a licensed radon mitigation specialist.

(C) No licensed radon tester, licensed radon mitigation specialist, or licensed radon mitigation contractor involved in the testing of a particular building, or in the provision of advice with respect to a particular building, shall be involved in the performance of mitigation on that building unless the contract for mitigation is in writing and clearly and conspicuously states both of the following:

(1) That the radon tester, mitigation specialist, or mitigation contractor was involved in the testing or provision of advice that led to the mitigation contract;

(2) The advantages of long-term testing and the value of a second opinion as ways to verify test results and to assure that the proposed mitigation is appropriate, especially when the mitigation is to be performed by the tester, mitigation specialist, or mitigation contractor that was involved in the testing or provision of advice that led to the mitigation contract.

(D) No licensed radon tester, licensed radon mitigation specialist, or licensed radon mitigation contractor shall perform radon testing or mitigation or provide any advice related to radon, radon testing, or radon mitigation unless it is performed in accordance with the requirements of this chapter and the rules adopted under it.

(E) No licensed radon tester, licensed radon mitigation specialist, or licensed radon mitigation contractor shall violate any requirement of this chapter or any rule adopted under it.

Effective Date: 07-24-1990



Section 3723.06 - Application for license - issuance - biennial renewal.

(A) The director of health shall license radon testers, mitigation specialists, and mitigation contractors. Each applicant for a license shall submit a completed application to the director on a form the director shall prescribe and furnish.

(B) In accordance with rules adopted under section 3723.09 of the Revised Code, the director shall issue the appropriate license to each applicant that pays the license fee prescribed by the director, meets the licensing criteria established by the director, and complies with any other licensing and training requirements established by the director. An individual, business entity, or government entity may hold more than one license issued under this section, but a separate application is required for each license.

(C) Notwithstanding division (B) of this section, the director shall issue a radon mitigation contractor license on request to the holder of a radon mitigation specialist license if the license holder is the owner or chief stockholder of a business entity for which the license holder is the only individual who will work as a radon mitigation specialist. The licensing criteria and any other licensing and training requirements the individual was required to meet to qualify for the radon mitigation specialist license are hereby deemed to satisfy any and all criteria and requirements for a radon mitigation contractor license. A license issued under this division shall expire at the same time as the individual's radon mitigation specialist license. No license fee shall be imposed for a license issued under this division.

(D) A license issued under this section expires biennially and may be renewed by the director in accordance with criteria and procedures established in rules adopted under section 3723.09 of the Revised Code and on payment of the license renewal fee prescribed in those rules.

(E) In accordance with Chapter 119. of the Revised Code, the director may do either of the following:

(1) Refuse to issue a license to an individual, business entity, or government entity that does not meet the requirements of this chapter or the rules adopted under it or has been in violation of those requirements;

(2) Suspend, revoke, or refuse to renew the license of an individual, business entity, or government entity that is or has been in violation of the requirements of this chapter or the rules adopted under it.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-24-1990



Section 3723.07 - Approving training courses and laboratories.

The director of health shall approve all of the following:

(A) Licensure training courses for radon testers and mitigation specialists;

(B) Training courses for employees of mitigation contractors;

(C) Radon laboratories.

Each applicant for approval shall submit a completed application to the director on a form the director shall prescribe and furnish.

In accordance with rules adopted under section 3723.09 of the Revised Code, the director shall issue the appropriate approval to each applicant that pays the approval fee prescribed by the director and meets the criteria for approval established by the director.

In accordance with Chapter 119. of the Revised Code, the director may refuse to issue an approval and may revoke or suspend an approval issued under this section if the operator of the course or laboratory fails to meet the criteria established by the director.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-24-1990



Section 3723.08 - Director of health - powers and duties.

(A) The director of health shall do all of the following:

(1) Administer the radon licensing program established by this chapter and enforce the requirements of this chapter and the rules adopted under it;

(2) Examine records of radon testers, mitigation specialists, mitigation contractors, and operators of radon laboratories and training courses approved under section 3723.07 of the Revised Code as he considers necessary to determine whether they are in compliance with the requirements of this chapter and the rules adopted under it;

(3) Coordinate the radon licensing program with any radon programs in schools;

(4) Collect and disseminate information relating to radon in this state;

(5) Conduct research on indoor radon contamination, which may include a statewide survey.

(B) The director of health may do any of the following:

(1) Employ individuals with training necessary to implement the requirements of this chapter and the rules adopted under it, and pay the license fee or license renewal fee established under section 3723.09 of the Revised Code for any such employee who is required to be licensed under this chapter;

(2) Conduct inspections as he considers necessary to determine whether the requirements of this chapter and the rules adopted under it have been met;

(3) Conduct training programs and establish and collect fees to cover the cost of conducting them;

(4) Advise, consult with, cooperate with, and enter into contracts or grant agreements with any individual, business entity, government entity, interstate agency, or the federal government as he considers appropriate to fulfill the requirements of this chapter and the rules adopted under it;

(5) Consult with and seek recommendations from the radiation advisory council established under section 3748.20 of the Revised Code with respect to the implementation of this chapter;

(6) Delegate his authority and duties under this chapter to any division, bureau, agency, or employee of the department of health;

(7) Collect information required to be reported to him under any rules adopted under section 3723.09 of the Revised Code.

Effective Date: 09-08-1995



Section 3723.09 - Adoption of rules.

(A) To protect the health of individuals inhabiting, occupying, or frequenting buildings, the director of health shall adopt rules to implement the requirements of this chapter. All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) The director shall adopt rules establishing criteria and procedures for issuing and renewing licenses under section 3723.06 of the Revised Code to radon testers, mitigation specialists, and mitigation contractors. The rules may require that all applicants for licensure as a radon tester or mitigation specialist pass an examination. If an examination is required, the rules may require applicants to pass an examination conducted by the department or an appropriate examination conducted by the United States environmental protection agency.

(C) The director shall adopt rules establishing criteria and procedures for approving training courses under section 3723.07 of the Revised Code. The rules may require that participants in training courses pass an examination conducted by the operator of the course and may require that the examinations be approved by the director .

(D) The director shall adopt rules establishing criteria and procedures for approving radon laboratories under section 3723.07 of the Revised Code.

(E) The director shall adopt rules establishing reasonable fees for licenses, license renewals, radon laboratory approvals, and training course approvals.

(F) The director shall adopt rules establishing standards to be followed by licensed radon testers, mitigation specialists, and mitigation contractors for the prevention of hazards to the public health, including standards for worker protection, record keeping, and training of employees of licensed radon mitigation contractors.

(G) The director shall adopt rules establishing procedures to be followed by any individual, business entity, or government entity licensed by another state to practice as a radon tester, mitigation specialist, or mitigation contractor in providing notice to the director of health prior to commencing practice in this state pursuant to section 3723.03 of the Revised Code.

(H) The director may adopt rules that require licensed radon testers and mitigation specialists to report to the director , by street address, radon test results that indicate the presence of radon at a level considered to be dangerous as determined by the director. The rules may require the reporting of screening measurements, follow-up measurements, post-mitigation measurements, and, if it is known that radon mitigation has been performed, the methods of mitigation that were used. Any information required to be reported to the director under these rules is not a public record under section 149.43 of the Revised Code, and shall not be released except in aggregate statistical form.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-24-1990



Section 3723.10 - Complaints.

Any individual, business entity, or government entity may file a complaint with the director of health concerning any radon tester, mitigation specialist, mitigation contractor, or operator of a radon laboratory or a training course approved under section 3723.07 of the Revised Code. The complainant's name shall be confidential and shall not be released without his written consent.

The director may investigate complaints and take action under section 3723.06, 3723.07, or division (A)(1) of section 3723.08 of the Revised Code as he considers necessary and appropriate.

Effective Date: 07-24-1990



Section 3723.11 - List of licensees - copies.

The director of health shall maintain a list of all licensed radon testers, mitigation specialists, and mitigation contractors. On request, the director shall provide a copy of all or part of the list to any individual, business entity, or government entity. The director shall not impose a charge for providing the copy that exceeds the actual and necessary expense of copying it.

Effective Date: 07-24-1990



Section 3723.12 - Releasing or retaining information on specific property.

(A) The director of health, any employee of the department of health, or any individual, business entity, or government entity with which the director enters into an agreement under division (B)(4) of section 3723.08 of the Revised Code, shall not release information collected pursuant to this chapter concerning a specific building used as a private residence or the real property upon which it is located to anyone other than the owner or occupant of the building or real property without their consent, unless the director determines that the release is necessary for use in conducting legitimate scientific studies, or the information is released in summary statistical or other form that does not reasonably tend to disclose the address of the building or real property or the identity of the owner or occupant.

(B) The department of health shall maintain information collected pursuant to this chapter and the rules adopted under it for at least five years. The department may destroy any such information that it has maintained for five years.

Effective Date: 07-24-1990



Section 3723.13 - Records to be made available for examination.

If the director of health requests to examine such records, no licensed radon tester, mitigation specialist, mitigation contractor, or operator of a radon laboratory or a training course approved under section 3723.07 of the Revised Code shall fail to make available to the director any records pertinent to the activities regulated by this chapter and the rules adopted under it.

Effective Date: 07-24-1990



Section 3723.14 - Radon program fund.

There is hereby created in the state treasury the radon program fund. All fees collected pursuant to this chapter; civil penalties assessed under section 3723.16 of the Revised Code; fines imposed under section 3723.99 of the Revised Code; and any grant, contribution, or other moneys received by the director of health for the purposes of this chapter shall be credited to the fund. Moneys credited to the fund shall be used only for administration and enforcement of the requirements of this chapter and the rules adopted under it.

Effective Date: 07-24-1990



Section 3723.15 - Civil actions.

(A) At the request of the director of health, the attorney general may bring a civil action for appropriate relief, including a temporary restraining order, preliminary or permanent injunction, and civil penalties, in the court of common pleas of the county in which a violation has occurred, is occurring, or is threatening to occur against any individual, business entity, or government entity that has violated, is violating, or threatens to violate a requirement of this chapter or a rule adopted under it. In accordance with the Rules of Civil Procedure, the court of common pleas in which an action for injunction is filed has jurisdiction to grant, and shall grant, a temporary restraining order and preliminary and permanent injunctive relief upon a showing that the individual, business entity, or government entity against whom the action is brought has violated, is violating, or threatens to violate a requirement of this chapter or a rule adopted under it. In an action for a civil penalty, the court may impose upon an individual, or business entity found to have violated a requirement of this chapter or a rule adopted under it a civil penalty of not more than one thousand dollars for each day of violation. Moneys resulting from civil penalties imposed under this section shall be credited to the radon program fund created pursuant to section 3723.14 of the Revised Code.

(B) The remedies provided in this section are in addition to remedies otherwise available under any federal or state law or ordinance of a municipal corporation.

Effective Date: 07-24-1990



Section 3723.16 - Prosecutions.

At the request of the director of health, an individual or business entity that is violating or has violated any requirement of this chapter or the rules adopted under it may be prosecuted by the attorney general or by the prosecuting attorney, city director of law, village solicitor, or similar prosecuting authority of the political subdivision in which the violation occurred or is occurring.

Effective Date: 07-24-1990



Section 3723.17 - Liability for injury, death or loss limited to negligent actions.

(A) If radon testing or mitigation is performed or any related advice is provided in accordance with any procedures established under federal law or the Revised Code, the liability of a licensed radon tester, mitigation specialist, or mitigation contractor for injury, death, or loss to person or property allegedly caused by or otherwise related to radon testing or mitigation or related advice is limited to liability for actions or omissions that are established, by a preponderance of the evidence, to have been negligent. Establishment by a preponderance of the evidence that actions or omissions relating to radon testing or mitigation or related advice were at the time of occurrence in accordance both with generally accepted practice and with any procedures established under federal law or the Revised Code creates a rebuttable presumption that the actions or omissions were not negligent.

(B) The liability of an individual or business entity, other than the owner or occupant of the affected building or real property, contracting with a licensed radon tester, mitigation specialist, or mitigation contractor for injury, death, or loss to person or property allegedly caused by the radon tester, mitigation specialist, or mitigation contractor is limited to actions or omissions that the individual or business entity knew, or reasonably should have known, were not, at the time of occurrence, in accordance with generally accepted practice or with any procedures established under federal law or the Revised Code.

(C) This section governs all claims for injury, death, or loss to person or property arising from radon testing or mitigation or the provision of any related advice.

Effective Date: 07-24-1990



Section 3723.18 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of health shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3723.99 - Penalty.

Whoever violates division (A) of section 3723.02, division (C) or (D) of section 3723.04, section 3723.05, or section 3723.13 of the Revised Code is guilty of a misdemeanor of the first degree. Each day of violation is a separate offense.

Effective Date: 07-24-1990






Chapter 3724 - COMMUNITY ALTERNATIVE HOMES

Section 3724.01 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 09-29-1995)



Section 3724.02 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.021 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.03 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-03-1999)



Section 3724.04 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.05 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.06 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.07 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.08 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.09 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.10 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.11 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)



Section 3724.12 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 07-01-2000)



Section 3724.13 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 10-10-1989)



Section 3724.99 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 11-01-1989)






Chapter 3725 - PLASMAPHERESIS CENTERS

Section 3725.01 - Plasmapheresis center definitions.

As used in this chapter:

(A) "Plasma" means the fluid portion of blood that has been stabilized against clotting, and is collected by plasmapheresis:

(B) "Plasmapheresis" means a procedure in which blood is drawn from a donor, the plasma is separated from the formed elements, and the formed elements are returned to the donor during a single visit to the plasmapheresis center, but excludes such a procedure performed for the purpose of improving the health of the donor;

(C) "Plasmapheresis center" means a blood bank or other establishment except a hospital that collects plasma.

Effective Date: 09-19-1975



Section 3725.02 - Plasma collection restrictions.

(A) No person other than a hospital shall collect plasma, regardless of the use for which the plasma is intended, except at a plasmapheresis center holding a current, valid certificate of approval issued by the director of health.

Whoever violates this division is guilty of a misdemeanor of the fourth degree.

(B) The director shall adopt such rules as are necessary to carry out this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-19-1975



Section 3725.03 - Application for certificate - inspection and certification of establishment.

Application for certificate shall be made to the director of health by the operator of each establishment desiring to operate as a plasmapheresis center. The director shall prescribe the application form.

The director or his representative shall inspect each establishment prior to certification, and thereafter at least once each year. Plasmapheresis facilities and operations shall be made available for inspection during normal working hours upon request of any authorized representative of the state department of health. If the director finds, upon inspection, that an establishment applying for certification complies with this chapter and the rules adopted thereunder, he shall issue a certificate of approval to the owner of the center. The owner shall annually apply for renewal of certification according to the standard renewal procedure under Chapter 4745. of the Revised Code.

The director may require the center at any time to send samples of any material collected or processed by the center, together with the results of applicable tests, to the department of health.

Effective Date: 09-19-1975



Section 3725.04 - Certification denied, revoked or suspended.

Certification of a plasmapheresis center may be denied, revoked, or suspended if the director of health finds that the center is not in compliance with this chapter and the rules adopted thereunder, or if the examination of samples and test results submitted under section 3725.03 of the Revised Code reveals noncompliance with such rules. The director shall notify the owner of the center of the proposed action and the violation or information on which it is based. If the owner requests a hearing within seven working days of the receipt of notice, certification shall not be revoked or suspended prior to the hearing, except that certification may be temporarily suspended if the director finds that the public health and safety is in imminent danger.

Effective Date: 09-19-1975



Section 3725.05 - Federal requirements for collection of plasma.

No plasmapheresis center shall be certified by the director of health unless all federal requirements for the collection of plasma by plasmapheresis under the "Public Health Service Act," 58 Stat. 682 (1944) 42 U.S.C. 201, as amended, are met and:

(A) A test approved by the director of health for hepatitis B antigen is made on a sample of blood taken from the donor at the time of blood collection.

(B) No person who has ever shown a positive test for hepatitis B antigen or who has a history of hepatitis serves as a donor for plasma, with the exception of plasma intended for special purposes approved by the director of health;

(C) A qualified licensed physician, known as the medical director, is responsible for compliance with this chapter and rules adopted thereunder, and for maintaining the health and safety of participants in the plasmapheresis procedure.

(D) A licensed physician, a registered nurse, or a medical technologist approved by the director of health is in attendance at all times when a donor is undergoing plasmapheresis, and is responsible for supervising the procedure and the maintenance of sterile technique;

(E) Handwashing facilities are present in the room where the blood is drawn and in the room where the formed elements are separated from the plasma.

Effective Date: 09-19-1975



Section 3725.06 - Monthly report to health commissioner.

Each plasmapheresis center shall report monthly to the health commissioner of the city or general health district or other administrator of public health appointed under Chapter 3709. of the Revised Code for the health district in which the center is located, the total number of plasma donations received, the total number of hepatitis B antigen positive donations received, and the names of all hepatitis B antigen positive donors. Each plasmapheresis center shall also report to such administrator the names of all personnel and donors who develop hepatitis or other diseases or serious reactions related to plasmapheresis, and shall report immediately the names of all donors testing positive for syphilis.

Effective Date: 09-19-1975






Chapter 3726 - ASSISTED LIVING FACILITIES [REPEALED]

Section 3726.01 to 3726.09, 3726.99 - 3726.01 to 3726.09, 3726.99

Effective Date: 09-29-1995






Chapter 3727 - HOSPITALS

Section 3727.01 - Health maintenance organization - hospital defined.

(A) As used in this section, "health maintenance organization" means a public or private organization organized under the law of any state that is qualified under section 1310(d) of Title XIII of the "Public Health Service Act," 87 Stat. 931 (1973), 42 U.S.C. 300e-9, or that does all of the following:

(1) Provides or otherwise makes available to enrolled participants health care services including at least the following basic health care services: usual physician services, hospitalization, laboratory, x-ray, emergency and preventive service, and out-of-area coverage;

(2) Is compensated, except for copayments, for the provision of basic health care services to enrolled participants by a payment that is paid on a periodic basis without regard to the date the health care services are provided and that is fixed without regard to the frequency, extent, or kind of health service actually provided;

(3) Provides physician services primarily in either of the following ways:

(a) Directly through physicians who are either employees or partners of the organization;

(b) Through arrangements with individual physicians or one or more groups of physicians organized on a group-practice or individual-practice basis.

(B) As used in this chapter:

(1) "Children's hospital" means any of the following:

(a) A hospital registered under section 3701.07 of the Revised Code that provides general pediatric medical and surgical care, and in which at least seventy-five per cent of annual inpatient discharges for the preceding two calendar years were individuals less than eighteen years of age;

(b) A distinct portion of a hospital registered under section 3701.07 of the Revised Code that provides general pediatric medical and surgical care, has a total of at least one hundred fifty registered pediatric special care and pediatric acute care beds, and in which at least seventy-five per cent of annual inpatient discharges for the preceding two calendar years were individuals less than eighteen years of age;

(c) A distinct portion of a hospital, if the hospital is registered under section 3701.07 of the Revised Code as a children's hospital and the children's hospital meets all the requirements of division (B)(1)(a) of this section.

(2) "Hospital" means an institution classified as a hospital under section 3701.07 of the Revised Code in which are provided to inpatients diagnostic, medical, surgical, obstetrical, psychiatric, or rehabilitation care for a continuous period longer than twenty-four hours or a hospital operated by a health maintenance organization. "Hospital" does not include a facility licensed under Chapter 3721. of the Revised Code, a health care facility operated by the department of mental health or the department of developmental disabilities, a health maintenance organization that does not operate a hospital, the office of any private licensed health care professional, whether organized for individual or group practice, or a clinic that provides ambulatory patient services and where patients are not regularly admitted as inpatients. "Hospital" also does not include an institution for the sick that is operated exclusively for patients who use spiritual means for healing and for whom the acceptance of medical care is inconsistent with their religious beliefs, accredited by a national accrediting organization, exempt from federal income taxation under section 501 of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and providing twenty-four hour nursing care pursuant to the exemption in division (E) of section 4723.32 of the Revised Code from the licensing requirements of Chapter 4723. of the Revised Code.

(3) "Joint commission" means the commission formerly known as the joint commission on accreditation of healthcare organizations or the joint commission on accreditation of hospitals.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-10-2001; 2008 SB279 01-06-2009



Section 3727.02 - Certifying or accrediting requirements for hospitals.

(A) No person and no political subdivision, agency, or instrumentality of this state shall operate a hospital unless it is certified under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, or is accredited by a national accrediting organization approved by the centers for medicare and medicaid services.

(B) No person and no political subdivision, agency, or instrumentality of this state shall hold out as a hospital any health facility that is not certified or accredited as required in division (A) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-03-1984; 2008 SB279 01-06-2009



Section 3727.03 - Proof of certification or accreditation.

The director of health shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code establishing procedures under which hospitals shall provide the department of health in a timely fashion with proof of the certification or accreditation required by division (A) of section 3727.02 of the Revised Code and under which the department shall institute proceedings to close a hospital upon ascertaining that it is not thus certified or accredited.

Effective Date: 03-03-1983



Section 3727.04 - Inspections.

In addition to any other inspections authorized by law, the director of health may inspect any hospital if there are substantial allegations or evidence of a significant deficiency or deficiencies that would, if found to be present, adversely affect the health or safety of its patients and may make such other inspections as are necessary to enforce this chapter.

Effective Date: 03-03-1984



Section 3727.05 - Injunctions.

The director of health may petition the court of common pleas of the county in which a hospital is located for an order enjoining any person or any political subdivision, agency, or instrumentality of this state from violating section 3727.02 of the Revised Code. Irrespective of any other remedy the director may have in law or equity, the court may grant the order upon a showing that the respondent named in the petition is violating section 3727.02 of the Revised Code.

Effective Date: 03-03-1984



Section 3727.06 - Admission and medical supervision of patients.

(A) As used in this section:

(1) "Doctor" means an individual authorized to practice medicine and surgery or osteopathic medicine and surgery.

(2) "Podiatrist" means an individual authorized to practice podiatric medicine and surgery.

(B) Only a doctor who is a member of the medical staff, dentist who is a member of the medical staff, or podiatrist who is a member of the medical staff may admit a patient to a hospital .

(C) All hospital patients shall be under the medical supervision of a doctor, except that services that may be rendered by a licensed dentist pursuant to Chapter 4715. of the Revised Code provided to patients admitted solely for the purpose of receiving such services shall be under the supervision of the admitting dentist and that services that may be rendered by a podiatrist pursuant to section 4731.51 of the Revised Code provided to patients admitted solely for the purpose of receiving such services shall be under the supervision of the admitting podiatrist. If treatment not within the scope of Chapter 4715. or section 4731.51 of the Revised Code is required at the time of admission by a dentist or podiatrist, or becomes necessary during the course of hospital treatment by a dentist or podiatrist, such treatment shall be under the supervision of a doctor who is a member of the medical staff. It shall be the responsibility of the admitting dentist or podiatrist to make arrangements with a doctor who is a member of the medical staff to be responsible for the patient's treatment outside the scope of Chapter 4715. or section 4731.51 of the Revised Code when necessary during the patient's stay in the hospital.

Effective Date: 08-06-2004



Section 3727.07 - Maternity and psychiatric units exempted.

Nothing in this chapter shall be construed to exempt a hospital with a maternity unit from the licensure requirements of Chapter 3711. of the Revised Code or exempt a hospital with a psychiatric unit from the licensure requirements of Chapter 5119. of the Revised Code.

Effective Date: 03-03-1983



Section 3727.08 - Protocols for interviews and photographs of domestic violence victims.

Not later than ninety days after the effective date of this section, every hospital shall adopt protocols providing for conducting an interview with the patient, for conducting one or more interviews, separate and apart from the interview with the patient, with any family or household member present, and for creating whenever possible a photographic record of the patient's injuries, in situations in which a doctor of medicine or osteopathic medicine, hospital intern or resident, or registered or licensed practical nurse knows or has reasonable cause to believe that the patient has been the victim of domestic violence, as defined in section 3113.31 of the Revised Code.

Effective Date: 12-09-1994



Section 3727.081 - Standards and procedures for designating hospitals as level II pediatric trauma centers.

(A) Not later than two years after the effective date of this section, the director shall adopt rules that establish standards and procedures for designating hospitals under this section as level II pediatric trauma centers. The rules shall include standards to be followed by a hospital operating as a level II pediatric trauma center under the director's designation and procedures to be used by the director in enforcing those standards. All rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) If a hospital has been denied verification as a pediatric trauma center by the American college of surgeons solely because the hospital does not meet that organization's anesthesia and surgical staffing standards, the hospital may submit an application to the director of health to receive the director's designation of the hospital as a level II pediatric trauma center. In a timely manner, the director shall review all applications received, except that the director shall cease reviewing applications on December 31, 2003. Any application pending on that date is void.

(C) Before designating a hospital as a level II pediatric trauma center, the director may conduct an inspection of the hospital. The inspection may be conducted by using a contractor of the department of health with appropriate competence and independence.

(D) The director shall designate a hospital as a level II pediatric trauma center if the hospital has submitted a complete application and the director finds that all of the following apply:

(1) The hospital has established trauma care protocols that ensure a surgeon and anesthesiologist are available from outside the hospital in a timely manner and on short notice.

(2) The hospital's protocols ensure that the surgeon will participate in the early care of a trauma patient.

(3) The hospital has adhered to its protocols and the hospital's performance has met the expected outcomes, as evidenced by data obtained from a review of at least two years of the hospital's trauma care activities.

(4) The care of patients will not be compromised by designating the hospital as a level II pediatric trauma center.

(E) A hospital's designation under this section expires December 31, 2004, unless earlier suspended or revoked by the director or surrendered by the hospital. Any action by the director to suspend or revoke a hospital's designation shall be taken in accordance with Chapter 119. of the Revised Code.

(F) The director of health and any employee or contractor of the department of health shall not make public any information reported to or collected by the department of health under this section or rules adopted under it that identifies or would tend to identify specific patients.

Effective Date: 11-03-2000



Section 3727.09 - Trauma care protocols - trauma patient transfer agreements.

(A) As used in this section and sections 3727.10 and 3727.101 of the Revised Code:

(1) "Trauma," "trauma care," "trauma center," "trauma patient," "pediatric," and "adult" have the same meanings as in section 4765.01 of the Revised Code.

(2) "Stabilize" and "transfer" have the same meanings as in section 1753.28 of the Revised Code.

(B) On and after November 3, 2002, each hospital in this state that is not a trauma center shall adopt protocols for adult and pediatric trauma care provided in or by that hospital; each hospital in this state that is an adult trauma center and not a level I or level II pediatric trauma center shall adopt protocols for pediatric trauma care provided in or by that hospital; each hospital in this state that is a pediatric trauma center and not a level I and II adult trauma center shall adopt protocols for adult trauma care provided in or by that hospital. In developing its trauma care protocols, each hospital shall consider the guidelines for trauma care established by the American college of surgeons, the American college of emergency physicians, and the American academy of pediatrics. Trauma care protocols shall be written, comply with applicable federal and state laws, and include policies and procedures with respect to all of the following:

(1) Evaluation of trauma patients, including criteria for prompt identification of trauma patients who require a level of adult or pediatric trauma care that exceeds the hospital's capabilities;

(2) Emergency treatment and stabilization of trauma patients prior to transfer to an appropriate adult or pediatric trauma center;

(3) Timely transfer of trauma patients to appropriate adult or pediatric trauma centers based on a patient's medical needs. Trauma patient transfer protocols shall specify all of the following:

(a) Confirmation of the ability of the receiving trauma center to provide prompt adult or pediatric trauma care appropriate to a patient's medical needs;

(b) Procedures for selecting an appropriate alternative adult or pediatric trauma center to receive a patient when it is not feasible or safe to transport the patient to a particular trauma center;

(c) Advance notification and appropriate medical consultation with the trauma center to which a trauma patient is being, or will be, transferred;

(d) Procedures for selecting an appropriate method of transportation and the hospital responsible for arranging or providing the transportation;

(e) Confirmation of the ability of the persons and vehicle that will transport a trauma patient to provide appropriate adult or pediatric trauma care;

(f) Assured communication with, and appropriate medical direction of, the persons transporting a trauma patient to a trauma center;

(g) Identification and timely transfer of appropriate medical records of the trauma patient being transferred;

(h) The hospital responsible for care of a patient in transit;

(i) The responsibilities of the physician attending a patient and, if different, the physician who authorizes a transfer of the patient;

(j) Procedures for determining, in consultation with an appropriate adult or pediatric trauma center and the persons who will transport a trauma patient, when transportation of the patient to a trauma center may be delayed for either of the following reasons:

(i) Immediate transfer of the patient is unsafe due to adverse weather or ground conditions.

(ii) No trauma center is able to provide appropriate adult or pediatric trauma care to the patient without undue delay.

(4) Peer review and quality assurance procedures for adult and pediatric trauma care provided in or by the hospital.

(C)

(1) On and after November 3, 2002, each hospital shall enter into all of the following written agreements unless otherwise provided in division (C)(2) of this section:

(a) An agreement with one or more adult trauma centers in each level of categorization as a trauma center higher than the hospital that governs the transfer of adult trauma patients from the hospital to those trauma centers;

(b) An agreement with one or more pediatric trauma centers in each level of categorization as a trauma center higher than the hospital that governs the transfer of pediatric trauma patients from the hospital to those trauma centers.

(2) A level I or level II adult trauma center is not required to enter into an adult trauma patient transfer agreement with another hospital. A level I or level II pediatric trauma center is not required to enter into a pediatric trauma patient transfer agreement with another hospital. A hospital is not required to enter into an adult trauma patient transfer agreement with a level III or level IV adult trauma center, or enter into a pediatric trauma patient transfer agreement with a level III or level IV pediatric trauma center, if no trauma center of that type is reasonably available to receive trauma patients transferred from the hospital.

(3) A trauma patient transfer agreement entered into by a hospital under division (C)(1) of this section shall comply with applicable federal and state laws and contain provisions conforming to the requirements for trauma care protocols set forth in division (B) of this section.

(D) A hospital shall make trauma care protocols it adopts under division (B) of this section and trauma patient transfer agreements it adopts under division (C) of this section available for public inspection during normal working hours. A hospital shall furnish a copy of such documents upon request and may charge a reasonable and necessary fee for doing so, provided that upon request it shall furnish a copy of such documents to the director of health free of charge.

(E) A hospital that ceases to operate as an adult or pediatric trauma center under provisional status is not in violation of divisions (B) and (C) of this section during the time it develops different trauma care protocols and enters into different patient transfer agreements pursuant to division (D)(2)(c) of section 3727.101 of the Revised Code.

Effective Date: 09-17-2002



Section 3727.10 - Prohibited acts regarding trauma care.

On and after November 3, 2002, no hospital in this state shall knowingly do any of the following:

(A) Represent that it is able to provide adult or pediatric trauma care to a severely injured patient that is inconsistent with its level of categorization as an adult or pediatric trauma center, provided that a hospital that operates an emergency facility may represent that it provides emergency care;

(B) Provide adult or pediatric trauma care to a severely injured patient that is inconsistent with applicable federal laws, state laws, and trauma care protocols and patient transfer agreements the hospital has adopted under section 3727.09 of the Revised Code;

(C) Transfer a severely injured adult or pediatric trauma patient to a hospital that is not a trauma center with an appropriate level of adult or pediatric categorization or otherwise transfer a severely injured adult or pediatric trauma patient in a manner inconsistent with any applicable trauma patient transfer agreement adopted by the hospital under section 3727.09 of the Revised Code.

Effective Date: 09-17-2002



Section 3727.101 - Initial verification or reverification as adult or pediatric trauma center.

(A) If a hospital is seeking initial verification as an adult or pediatric trauma center, verification at a different level, or reverification after having ceased to be verified for one year or longer, the hospital shall submit an application to the American college of surgeons for a consultation visit. If a hospital is seeking reverification after having ceased to be verified for less than one year, the hospital shall submit an application for either a consultation visit or a reverification visit, except when operating pursuant to division (C)(1)(b) of this section.

The hospital shall undergo the visit and obtain a written report of the results of the visit. If the report is not obtained by the date that occurs one year after the application for the visit is submitted, the hospital shall submit a new application.

(B) Not later than one year after obtaining a report under division (A) of this section, a hospital may apply to the American college of surgeons for verification or reverification as an adult or pediatric trauma center if, based on the report, all of the following occur:

(1) The hospital's chief medical officer and chief executive officer certify in writing to the hospital's governing board that the hospital is committed and able to provide adult or pediatric trauma care consistent with the level of verification or reverification being sought.

(2) The hospital's governing board adopts a resolution stating that the hospital is committed and able to provide adult or pediatric trauma care consistent with the level of verification or reverification being sought.

(3) The hospital's governing board approves a written plan and timetable for obtaining the level of verification or reverification being sought, including provisions for correcting at the earliest practicable date any deficiencies identified in the report obtained pursuant to division (A) of this section.

(C)

(1) A hospital may operate as an adult or pediatric trauma center under provisional status, as follows:

(a) On submission of an application under division (B) of this section;

(b) Until it receives the final result of its reverification if the application was submitted within one year before it ceased to be verified.

(2) A hospital operating as an adult or pediatric trauma care center under provisional status is subject to both of the following:

(a) The hospital shall limit its provisional status activities to those activities authorized by the level of verification or reverification being sought.

(b) The hospital shall make a reasonable, good faith effort to comply with all requirements established by the American college of surgeons that must be met for the level of verification or reverification being sought.

(D)

(1) A hospital shall cease to operate as an adult or pediatric trauma center under provisional status if any of the following applies:

(a) The application for verification or reverification is denied, suspended, terminated, or withdrawn.

(b) In the case of a hospital seeking initial verification, verification at a different level, or reverification after having ceased to be verified for one year or longer, the hospital has not obtained verification or reverification by the date that occurs eighteen months after commencing to operate under provisional status.

(c) In the case of a hospital seeking reverification after having ceased to be verified for less than one year, the hospital has not obtained reverification by the date that occurs one year after commencing to operate under provisional status.

(2) A hospital that ceases to operate as an adult or pediatric trauma center under provisional status pursuant to division (D)(1) of this section shall do all of the following:

(a) Except as otherwise provided by federal law, at the earliest practicable date transfer to one or more appropriate trauma centers all trauma patients in the hospital to whom the hospital is not permitted to provide trauma care.

(b) Promptly comply with section 3727.10 of the Revised Code according to its current status.

(c) Not later than one hundred eighty days after ceasing to operate under provisional status, comply with section 3727.09 of the Revised Code according to its current status.

(3) A hospital that ceases to operate as an adult or pediatric trauma center under provisional status may not operate as an adult or pediatric trauma center under provisional status until two years have elapsed since it ceased to operate under that status.

(E) With respect to the availability of documents and other information prepared pursuant to this section, an adult or pediatric trauma center operating under provisional status is subject to both of the following:

(1) The trauma center shall make available for public inspection during normal working hours a copy of the certification, resolution, and application prepared pursuant to division (B) of this section. On request, the trauma center shall provide a copy of the documents. A reasonable fee may be charged to cover the necessary expenses incurred in furnishing the copies, except that no fee shall be charged if the copies are being furnished to the director of health.

(2) On request, the trauma center shall furnish to the director of health a copy of the report of the consultative or reverification visit obtained from the American college of surgeons pursuant to division (A) of this section and a copy of the plan and timetable approved pursuant to division (B)(3) of this section for obtaining verification or reverification. The documents provided may omit patient-identifying information. Submission of the documents to the director does not waive any privilege or right of confidentiality that otherwise applies to the documents and the information in them.

The documents and the information in them are not public records and shall not be disclosed to any person except employees of the department of health who are expressly authorized by the director of health to examine the copies and information in them. The documents and information in them are not subject to discovery or introduction into evidence in a civil action, except an action brought by the director against the trauma center or a person that authorized, approved, or created the original documents and the information in them.

(F) Notwithstanding any provision of this section regarding the receipt of a report of the results of a consultation visit or reverification visit from the American college of surgeons, if a hospital submitted an application for a consultation visit or reverification visit as an adult or pediatric trauma center on or before May 20, 2002, the hospital may operate as an adult or pediatric trauma center under provisional status. The hospital shall do all of the following:

(1) Comply with divisions (B)(1) and (2) of this section as though the report has been received;

(2) Approve through its governing board a written plan and timetable for obtaining the level of verification or reverification being sought, including provisions for correcting at the earliest practicable date any deficiencies identified in the exit interview following the consultation or reverification visit and any subsequent report received;

(3) Comply with all other provisions of this section applicable to the operation of a trauma center under provisional status, including the requirements of division (D) of this section regarding the ceasing of operation under provisional status.

Effective Date: 11-03-2002



Section 3727.102 - Notice of changes in trauma center status to state agencies.

A hospital shall promptly notify in writing the director of health, the emergency medical services division of the department of public safety, and the appropriate regional directors and regional advisory boards appointed under section 4765.05 of the Revised Code if any of the following occurs:

(A) The hospital ceases to be an adult or pediatric trauma center verified by the American college of surgeons.

(B) The hospital changes its level of verification as an adult or pediatric trauma center verified by the American college of surgeons.

(C) The hospital commences to operate as an adult or pediatric trauma center under provisional status pursuant to section 3727.101 of the Revised Code.

(D) The hospital changes the level of verification or reverification it is seeking under its provisional status.

(E) The hospital ceases to operate under its provisional status.

(F) The hospital receives verification or reverification in place of its provisional status.

Effective Date: 11-03-2002



Section 3727.13 - [Repealed].

Effective Date: 11-13-2006



Section 3727.15 - [Repealed].

Effective Date: 11-13-2006



Section 3727.16 - Woman appearing at hospital regarding fetal death.

(A) As used in this section, "fetal death" has the same meaning as in section 3705.01 of the Revised Code, except that it does not include either of the following:

(1) The product of human conception of at least twenty weeks of gestation;

(2) The purposeful termination of a pregnancy, as described in section 2919.11 of the Revised Code.

(B) If a woman presents herself at a hospital as a result of a fetal death, the hospital shall provide the woman with all of the following:

(1) A written statement, not longer than one page in length, that confirms that the woman was pregnant and that she subsequently suffered a miscarriage that resulted in a fetal death;

(2) Notice of the right of the woman to apply for a fetal death certificate pursuant to section 3705.20 of the Revised Code;

(3) A short, general description of the hospital's procedures for disposing of the product of a fetal death.

A hospital or hospital employee may present the notice and description required by divisions (B)(2) and (B)(3) of this section through oral or written means. The hospital or hospital employee shall document in the woman's medical record that all of the items required by this division were provided to the woman and shall place in the record a copy of the statement required by division (B)(1) of this section.

(C) A hospital or hospital employee is immune from civil or criminal liability or professional disciplinary action with regard to any action taken in good faith compliance with this section.

Effective Date: 2008 SB175 09-12-2008



Section 3727.17 - Hospital to provide staff person to assist unmarried parents - acknowledgments of paternity - liability.

Each hospital shall provide a staff person to do all of the following:

(A) Meet with each unmarried mother who gave birth in or en route to the hospital within twenty-four hours after the birth or before the mother is released from the hospital;

(B) Attempt to meet with the father of the unmarried mother's child if possible;

(C) Explain to the unmarried mother and the father, if the father is present, the benefit to the child of establishing a parent and child relationship between the father and the child and the various proper procedures for establishing a parent and child relationship;

(D) Present to the unmarried mother and, if possible, the father, the pamphlet or statement regarding the rights and responsibilities of a natural parent prepared by the department of job and family services pursuant to section 3111.32 of the Revised Code;

(E) Provide the unmarried mother, and if possible the father, all forms and statements necessary to voluntarily establish a parent and child relationship, including the acknowledgment of paternity form prepared by the department of job and family services pursuant to section 3111.31 of the Revised Code;

(F) Upon both the mother's and father's request, help the mother and father complete any specific form or statement necessary to establish a parent and child relationship;

(G) Present to an unmarried mother who is not a recipient of medicaid or a participant in Ohio works first an application for Title IV-D services;

(H) Mail the voluntary acknowledgment of paternity, no later than ten days after it is completed, to the office of child support in the department of job and family services.

Each hospital shall provide a notary public to notarize an acknowledgment of paternity signed by the mother and father. If a hospital knows or determines that a man is presumed under section 3111.03 of the Revised Code to be the father of the child described in this section and that the presumed father is not the man who signed or is attempting to sign an acknowledgment with respect to the child, the hospital shall take no further action with regard to the acknowledgment and shall not mail the acknowledgment pursuant to this section.

A hospital may contract with a person or government entity to fulfill its responsibilities under this section and sections 3111.71 to 3111.74 of the Revised Code. Services provided by a hospital under this section or pursuant to a contract under sections 3111.71 and 3111.77 of the Revised Code do not constitute the practice of law. A hospital shall not be subject to criminal or civil liability for any damage or injury alleged to result from services provided pursuant to this section or sections 3111.71 to 3111.74 of the Revised Code unless the hospital acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

Effective Date: 03-22-2001



Section 3727.18 - Warning sign regarding abuse or assault of hospital staff.

(A) Any hospital may post the notice described in division (B) of this section in accordance with this division. A hospital that decides to post the notice shall consider posting it in a conspicuous location in all of the following areas:

(1) Major waiting room areas, including the waiting room areas of the emergency department, the labor and delivery department, the surgical department or unit, and the intensive care unit;

(2) The main entrance to the hospital;

(3) Any other area that the hospital determines to be appropriate.

(B) A notice posted pursuant to division (A) of this section shall include, at a minimum, all of the following statements and information:

"WE WILL NOT TOLERATE

any form of threatening or

aggressive behavior

toward our staff.

Assaults against our staff might

result in a felony conviction.

All staff have the right to carry out

their work without fearing for their safety."

Added by 129th General AssemblyFile No.158,HB 62, §1, eff. 3/22/2013.



Section 3727.19 - Vaccinations to be offered to patients.

(A) As used in this section:

(1) "Advisory committee" means the advisory committee on immunization practices of the United States centers for disease control and prevention or its successor agency.

(2) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) Each hospital shall offer to each patient who is admitted to the hospital, in accordance with guidelines issued by the advisory committee, vaccination against influenza, unless a physician has determined that vaccination of the patient is medically inappropriate. The vaccine shall be of a form approved by the advisory committee for that calendar year. A patient may refuse vaccination.

(C) Each hospital shall offer to each patient who is admitted to the hospital, in accordance with guidelines issued by the advisory committee, vaccination against pneumococcal pneumonia, unless a physician has determined that vaccination of the patient is medically inappropriate. Each vaccine shall be of a form approved by the advisory committee for that calendar year. A patient may refuse vaccination.

(D) The director of health may adopt rules under Chapter 119. of the Revised Code as the director considers appropriate to implement this section.

Effective Date: 06-15-2006



Section 3727.21 - Hospitals may conduct discussions or negotiations concerning allocation of equipment or services.

(A) Acting through their boards of directors or boards of trustees, a group of hospitals may conduct discussions or negotiations concerning the allocation of health care equipment or health care services, provided that the discussions or negotiations do not involve price-fixing or predatory pricing and are designed to achieve one or more of the following goals:

(1) Reducing health care costs for consumers;

(2) Improving access to health care services;

(3) Improving the quality of patient care.

Directors or trustees who participate in the discussions or negotiations authorized by this division and the hospitals they represent are immune from civil enforcement action and criminal prosecution for violations of Chapter 1331. of the Revised Code that might otherwise result from the discussions or negotiations.

(B) Directors or trustees who participate in discussions or negotiations that exceed the scope of discussions or negotiations authorized by division (A) of this section and the hospitals they represent are not immune from civil enforcement or criminal prosecution for violations of Chapter 1331. of the Revised Code that may result from such discussions or negotiations.

Effective Date: 10-08-1992



Section 3727.22 - Request for approval of agreement to undertake cooperative action.

(A) If directors or trustees who participated in discussions or negotiations authorized by section 3727.21 of the Revised Code wish to have the hospitals they represent undertake a cooperative action proposed as a result of the discussions or negotiations, they may submit a request to the director of health on behalf of the hospitals for approval of an agreement to undertake the cooperative action. The request shall include all of the following:

(1) A copy of the proposed agreement;

(2) An implementation plan that states how and when the cooperative action identified in the agreement will meet one or more of the goals specified in division (A) of section 3727.21 of the Revised Code;

(3) Any additional information the boards of directors or boards of trustees wish to present to the director;

(4) Any additional information the director of health considers necessary to make the determination required by division (B) of this section.

(B) If the director of health determines, on the basis of the information submitted by the directors or trustees, that one or more of the goals set forth in division (A) of section 3727.21 of the Revised Code is likely to be met through the implementation of a cooperative agreement and that the benefits resulting from the cooperative agreement are likely to outweigh the disadvantages attributable to any reduction in competition, the director shall submit the request for approval of an agreement to undertake cooperative action to the attorney general for review. The attorney general shall review the request not later than thirty days after he receives it. The attorney general may advise the director, in writing, to approve or deny the request. Failure by the attorney general to advise the director regarding his review within thirty days of his receipt of the request shall constitute his approval of the request.

If the attorney general advises the director to deny a request, he shall state the reasons for such denial. Reasons for advising the director to deny a request include a determination that the implementation of the agreement will result in price-fixing or predatory pricing.

On receipt of the advice of the attorney general, or at the end of the thirty-day period, the director of health shall issue an order in accordance with Chapter 119. of the Revised Code approving or denying the cooperative agreement. The director's order to approve or deny a cooperative agreement is not subject to appeal.

(C) A group of hospitals that is the subject of an order approving a cooperative agreement issued under division (B) of this section is immune from civil enforcement action and criminal prosecution for actions that might otherwise violate Chapter 1331. of the Revised Code taken in furtherance of the cooperative agreement. Directors and trustees who participate in the implementation of an approved cooperative agreement also are immune from civil enforcement action and criminal prosecution for actions that might otherwise violate Chapter 1331. of the Revised Code taken in furtherance of the cooperative agreement.

(D) The director of health may request periodic written updates of the progress of the approved cooperative agreement. If updates are requested, the director shall specify the intervals at which they must be submitted, which shall be not less than every ninety days. The attorney general may request the director to provide copies of any updates the director receives.

(E) The director of health may rescind an order approving a cooperative agreement by issuing a rescission order in accordance with Chapter 119. of the Revised Code if updates of the progress of the approved cooperative agreement are not provided to him as requested, if he determines that the approved cooperative agreement is not meeting one or more of the goals specified in division (A) of section 3727.21 of the Revised Code, or if he determines that the benefits resulting from the cooperative agreement do not outweigh the disadvantages attributable to any reduction in competition. A rescission order may be appealed in accordance with Chapter 119. of the Revised Code by any of the hospitals that are parties to the cooperative agreement. Any affected person may intervene in the appeal.

(F) Nothing in this section shall limit the authority of the attorney general to initiate civil enforcement action or criminal prosecution if he determines that the hospitals or their directors or trustees have exceeded the scope of the cooperative agreement approved under division (B) of this section.

(G) Nothing in sections 3727.21 to 3727.23 of the Revised Code shall obligate the boards of directors or boards of trustees of a group of hospitals to submit a request for approval under this section. Any person who implements any cooperative action or agreement without securing the approval of the director of health under this section is subject to any civil or criminal enforcement action for violations of Chapter 1331. of the Revised Code that may result from such action.

Effective Date: 10-08-1992



Section 3727.23 - Adoption of rules.

The director of health may adopt rules for the implementation of sections 3727.21 and 3727.22 of the Revised Code, including rules establishing procedures and criteria for the review and evaluation of proposed cooperative agreements under section 3727.22 of the Revised Code. If rules are adopted, they shall ensure that there is opportunity for public comment during the review and evaluation of proposed cooperative agreements.

Effective Date: 10-08-1992



Section 3727.24 - State to provide direction, supervision, and control over approved cooperative agreements.

It is the intent of sections 3727.21 to 3727.23 of the Revised Code to require the state, through the director of health and attorney general, to provide direction, supervision, and control over approved cooperative agreements entered into under section 3727.22 of the Revised Code. To achieve the goals specified in section 3727.21 of the Revised Code, this state direction, supervision, and control of cooperative agreements will provide state action immunity under federal antitrust laws to the members of boards of directors or boards of trustees of a group of hospitals who participate in discussions or negotiations authorized by section 3727.21 of the Revised Code, and to persons authorized by such directors or trustees to implement cooperative agreements approved under section 3727.22 of the Revised Code.

Effective Date: 10-08-1992



Section 3727.31 - Hospital measures advisory council.

There is hereby created the hospital measures advisory council. The council shall consist of the following members:

(A) The director of health;

(B) The superintendent of insurance;

(C) The executive director of the commission on minority health or the executive director's designee;

(D) Two members of the house of representatives, from different political parties, appointed by the speaker of the house of representatives;

(E) Two members of the senate, from different political parties, appointed by the president of the senate;

(F) One representative of each of the following appointed by the speaker of the house of representatives:

(1) Health insurers;

(2) Small employers;

(3) Organized labor;

(4) Physicians in general practice;

(5) Childrens' hospitals.

(G) One representative of each of the following appointed by the president of the senate:

(1) Physicians specializing in public health;

(2) Hospitals;

(3) Health services researchers;

(4) Health care consumers;

(5) Large employers.

Effective Date: 11-13-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3727.311 - Director as chair of advisory council - administrative support.

The director of health shall serve as chair of the hospital measures advisory council. The department of health shall provide meeting space and staff and other administrative support for the council.

Effective Date: 11-13-2006



Section 3727.312 - Duties of advisory council.

The hospital measures advisory council shall do all of the following:

(A) Study the issue of hospitals reporting information regarding their performance in meeting measures for hospital inpatient and outpatient services, including how such reports are made in other states;

(B) Not later than one year after the date the last of the initial council members is appointed, issue a report to the director of health with recommendations for all of the following:

(1) Collecting, pursuant to section 3727.33 of the Revised Code, information from hospitals that shows their performance in meeting measures for hospital inpatient and outpatient services;

(2) The audits conducted pursuant to section 3727.331 of the Revised Code;

(3) Disseminating information about the performance of hospitals in meeting the measures, including effective methods of displaying information on any internet web site established under section 3727.39 of the Revised Code;

(4) Explaining to the public how to use the information about the performance of hospitals in meeting the measures, including explanations about the limitations of the information.

(C) Provide the director of health ongoing advice on all of the following:

(1) The issue of hospitals reporting information regarding their performance in meeting measures for hospital inpatient and outpatient services;

(2) Disseminating the information reported by hospitals;

(3) Making improvements to the reports and dissemination of information;

(4) Making changes to the information collection requirements and dissemination methods;

(5) Recommendations regarding measurers for children's hospital inpatient and outpatient services.

(D) Convene a group of health care consumers, nurses, and experts in infection control, the members of which shall be appointed by the council according to a method selected by the council, to provide information about infection issues to the council as needed for the council to perform its duties.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 11-13-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3727.313 - Terms of service of members of council.

All of the following apply to members of the hospital measures advisory council and the members of the group convened by the council under division (D) of section 3727.312 of the Revised Code:

(A) The members shall serve at the pleasure of their appointing authority.

(B) The members shall serve without remuneration, except to the extent that serving on the council or in the group is considered a part of their regular employment duties.

(C) The members shall not be reimbursed for expenses incurred in the performance of their duties on the council or in the group.

Effective Date: 11-13-2006



Section 3727.32 - Data collection group.

(A) The director of health shall convene a group of experts in data collection and analysis or a related field to do all of the following:

(1) Develop, on an ongoing basis, recommendations regarding measures for hospital inpatient and outpatient services and submit the recommendations to the director for the director's consideration when the director adopts rules under section 3727.41 of the Revised Code specifying the measures to be used by hospitals in submitting information to the director under section 3727.33 of the Revised Code;

(2) Issue, not later than one year after the date the last of the initial members of the hospital measures advisory council is appointed, a report to the director that advises the director on how to provide for any internet web site established under section 3727.39 of the Revised Code to include a report on each hospital's overall performance in meeting the measures specified in rules adopted under section 3727.41 of the Revised Code;

(3) Submit to the director guidelines to be used to determine whether a hospital's performance in meeting a particular measure should be excluded from any web site established under section 3727.39 of the Revised Code because the hospital's caseload for the diagnosis or procedure that the measure concerns is insufficient to make the hospital's performance a reliable indicator of its ability to treat the diagnosis or perform the procedure in a quality manner;

(4) Assist the hospital measures advisory council with the part of the report required by division (B) of section 3727.312 of the Revised Code that includes recommendations for the audits conducted pursuant to section 3727.331 of the Revised Code and provide the director ongoing advice on the issue of those audits.

(B) Each member of the hospital measures advisory council shall appoint an individual to serve on a group convened under this section, except that a member of the council who is an expert in data collection and analysis or a related field may serve as a member of the group rather than appoint another individual. The director of health shall ensure that the group's membership includes at least one representative of small and rural hospitals.

The members of the group shall serve without remuneration, except to the extent that serving in the group is considered a part of their regular employment duties. The members shall not be reimbursed for expenses incurred in the performance of their duties in the group.

Effective Date: 11-13-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3727.321 - Recommendations of data collection group.

(A) The group of experts convened under section 3727.32 of the Revised Code may include in the recommendations developed under division (A)(1) of that section recommendations that the director of health's rules adopted under section 3727.41 of the Revised Code include some or all of the following measures:

(1) Hospital quality measures publicly reported by the centers for medicare and medicaid services;

(2) Hospital quality measures publicly reported by the joint commission ;

(3) Measures included in the patient safety indicators and inpatient quality indicators developed by the agency for health care research and quality;

(4) Measures included in the national voluntary consensus standards for hospital care endorsed by the national quality forum.

(B) In considering whether to recommend that the director include a particular measure in the rules, the group of experts shall consider whether there are any excessive administrative or financial implications associated with the reporting of information by hospitals regarding their performance in meeting the measure.

Effective Date: 11-13-2006; 2008 SB279 01-06-2009



Section 3727.322 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 2008 SB279 01-06-2009 )



Section 3727.33 - Hospital performance information regarding service measures.

Beginning in 2007, not later than the first day of each April and the first day of each October, each hospital shall submit information to the director of health that shows the hospital's performance in meeting each of the inpatient and outpatient service measures specified in rules adopted under section 3727.41 of the Revised Code.

In submitting information under this section, each hospital shall do all of the following:

(A) Submit the information for the hospital's inpatient and outpatient services regardless of who pays the charges incurred for the services;

(B) For each measure for which the information is submitted, use the form and specifications for the measure that the entity that developed or endorsed the measure recommends be used for the measure;

(C) Adjust for risk, as needed, the information for a particular measure in accordance with the risk adjustment methodology that the entity that developed or endorsed the measure recommends be used for the measure;

(D) Provide for the information to reflect the hospital's performance in meeting the measures over a twelve-month period;

(E) Follow the rules governing the submission of the information that are adopted under section 3727.41 of the Revised Code.

Effective Date: 11-13-2006



Section 3727.331 - Audit of service performance information.

The director of health may audit any information submitted to the director under section 3727.33 of the Revised Code, including information adjusted for risk pursuant to division (C) of that section.

Effective Date: 11-13-2006



Section 3727.34 - Hospital to disclose data for nongovernmental patients.

(A) Except as provided in division (C) of this section, on or before the first day of each May, each hospital shall submit to the director of health the following information pertaining to inpatient services, regardless of who pays the charges incurred for the services, for patients in each of the sixty diagnosis related groups as defined pursuant to 42 C.F.R. 412 most frequently treated on an inpatient basis in the hospital as represented by inpatient discharges during the previous calendar year:

(1) The total number of patients discharged;

(2) The mean, median, and range of total hospital charges;

(3) The mean, median, and range of length of stay;

(4) The number of admissions from each of the following:

(a) Emergency room;

(b) Transfer from another hospital;

(c) Other sources of admission.

(5) The number of patients falling within diagnosis related group numbers 468, 469, and 470 as defined pursuant to 42 C.F.R. part 412.

(B) On or before the first day of each May, each hospital shall submit to the director of health the following information pertaining to outpatient services, regardless of who pays the charges incurred for the services, for patients in each of the sixty categories of outpatient services most frequently provided by the hospital as represented by outpatient discharges during the previous calendar year:

(1) The mean and median of total hospital charges for the services;

(2) For each of the sixty categories of services, the number of patients for whom the hospital provided the services.

(C) This section does not require the submission of information for any diagnosis related group or outpatient service category for which the hospital treated fewer than ten patients during the year.

(D) Each hospital may include with the information submitted under this section commentary concerning reasons for major deviations in the range of the information for any diagnosis related group or outpatient service category. All reports or other releases of information by the director identifying a hospital shall include the commentary provided by the hospital.

(E)

(1) The director shall make the information submitted under this section available to the public in accordance with sections 3727.39 and 3727.40 of the Revised Code.

(2) Every hospital shall make the information it submits under this section available for inspection by any member of the public at any reasonable time. On request, the hospital shall make copies available for a reasonable fee, and the hospital shall advise the requesting person that the information is available from the director of health, as provided in sections 3727.39 and 3727.40 of the Revised Code. If a hospital has information available on the average prices of diagnosis related groups, outpatient service categories, or specific procedures not required to be submitted under this section, it shall make such information available at the request of any member of the public.

Effective Date: 11-24-1995; 11-13-2006



Section 3727.35 - Verification of performance information by hospital.

The director of health shall permit a hospital to verify the accuracy of all information submitted to the director under sections 3727.33 and 3727.34 of the Revised Code and provide corrections of the information in a timely manner.

Effective Date: 11-13-2006



Section 3727.36 - Disclosure and release of data.

Under no circumstances shall the name or social security number of a patient, physician, or dentist be included in the information submitted under section 3727.33 or 3727.34 of the Revised Code.

Effective Date: 10-01-1987; 11-13-2006



Section 3727.37 - Hospital not liable for misuse or release of information.

A hospital that submits information under section 3727.33 or 3727.34 of the Revised Code is not liable for the misuse or improper release of the information by any of the following:

(A) The department of health;

(B) A person with whom the director of health contracts under section 3727.391 of the Revised Code;

(C) A person whose misuse or improper release of the information is not done on behalf of the hospital.

Effective Date: 11-13-2006



Section 3727.38 - Performance information inadmissible as evidence.

The information submitted under section 3727.33 or 3727.34 of the Revised Code shall not be used to establish or alter any professional standard of care. The information is not admissible as evidence in any civil, criminal, or administrative proceeding.

Effective Date: 11-13-2006



Section 3727.39 - Performance information to be posted on internet.

(A) The duties of the director of health under this section are subject to section 3727.391 of the Revised Code.

(B) Not later than ninety days after a hospital submits information to the director of health under section 3727.33 or 3727.34 of the Revised Code, the director shall make the submitted information available on an internet web site. In making the information available on a web site, the director shall do all of the following:

(1) Make the web site available to the public without charge;

(2) Provide for the web site to be organized in a manner that enables the public to use it easily;

(3) Exclude from the web site any information that compromises patient privacy;

(4) Include links to hospital internet web sites to enable the public to obtain additional information about hospitals, including hospital programs designed to enhance quality and safety;

(5) Allow other internet web sites to link to the web site for purposes of increasing the web site's availability and encouraging ongoing improvement;

(6) Update the web site as needed to include new information and to correct errors.

(C) The information submitted under section 3727.33 of the Revised Code shall be presented on the web site in a manner that enables the public to compare the performance of hospitals in meeting the measures for hospital inpatient and outpatient services specified in rules adopted under section 3727.41 of the Revised Code. In making the information available on a web site, the director shall do all of the following:

(1) Enable the public to compare the performance of hospitals in meeting the measures for specific diagnoses and procedures;

(2) Enable the public to make the comparisons by different geographic regions, such as by county or zip code;

(3) Based on the report issued to the director pursuant to division (A)(2) of section 3727.32 of the Revised Code, include a report of each hospital's overall performance in meeting the measures;

(4) To the extent possible, include state and federal benchmarks for the measures;

(5) Include contextual information and explanations that the public can easily understand, including contextual information that explains why differences in the performance of hospitals in meeting the measures may be misleading;

(6) Exclude from the web site a hospital's performance in meeting a particular measure if the hospital's caseload for the diagnosis or procedure that the measure concerns is insufficient, as determined in accordance with the guidelines submitted to the director under division (A)(3) of section 3727.32 of the Revised Code, to make the hospital's performance for the diagnosis or procedure a reliable indicator of its ability to treat the diagnosis or provide the procedure in a quality manner;

(7) Clearly identify the sources of information used in the web site and explain both of the following:

(a) The analytical methods used in determining the performance of hospitals in meeting the measures;

(b) The risk adjustment methodologies that hospitals use to adjust information submitted to the director pursuant to division (C) of section 3727.33 of the Revised Code.

Effective Date: 11-13-2006



Section 3727.391 - Internet posting duties contingent on appropriations.

(A) The duties of the director of health under section 3727.39 of the Revised Code apply only to the extent that appropriations are made by the general assembly to make performance of the duties possible.

(B) Subject to division (A) of this section, the director shall enter into a contract with a person under which the director's duties under section 3727.39 of the Revised Code are performed by the person pursuant to the contract. The contract may be entered into with any person selected by the director. For purposes of section 3727.39 of the Revised Code, all references to the director are references to the person who is under contract with the director pursuant to this division.

The department of health may accept gifts, grants, donations, and awards for purposes of paying the fees or other costs incurred when a contract is entered into under this division.

Effective Date: 11-13-2006



Section 3727.40 - Performance information available for sale.

Not later than ninety days after a hospital submits information to the director of health under section 3727.33 or 3727.34 of the Revised Code, the director shall make the submitted information available for sale to any interested person or government entity. When the director sells the information, the fee charged shall not exceed a reasonable amount.

Effective Date: 11-13-2006



Section 3727.41 - Rules for submission of performance operation.

(A)

(1) The director of health shall adopt rules governing hospitals in their submission of information to the director under sections 3727.33 and 3727.34 of the Revised Code. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(2) Rules adopted by the director under division (A)(1) of this section shall not require either of the following:

(a) A hospital to submit information regarding a performance, quality, or service measure for which the hospital does not provide the service;

(b) A children's hospital to report a performance, quality, or service measure for patients eighteen years of age or older.

(B)

(1) The rules for submission of information under section 3727.33 of the Revised Code shall include rules specifying the inpatient and outpatient service measures to be used by hospitals in submitting the information. The rules may include any of the measures recommended by the group of experts convened under section 3727.32 of the Revised Code and shall include measures from the following:

(a) Hospital quality measures publicly reported by the centers for medicare and medicaid services;

(b) Hospital quality measures publicly reported by the joint commission ;

(c) Measures that examine volume of cases, adjusted length of stay, complications, infections, or mortality rates and are developed by the agency for health care research and quality;

(d) Measures included in the national voluntary consensus standards for hospital care endorsed by the national quality forum.

(2) In adopting rules specifying the measures to be used by hospitals in submitting the information, the director shall consider both of the following:

(a) Whether hospitals have a sufficient caseload to make a particular measure a reliable indicator of their ability to treat a diagnosis or perform a procedure in a quality manner;

(b) Whether there are any excessive administrative or financial implications associated with the reporting of information by hospitals regarding their performance in meeting a particular measure.

Effective Date: 11-13-2006; 2008 SB279 01-06-2009



Section 3727.42 - Price information list.

(A) Every hospital shall compile and make available for inspection by the public a price information list containing the information specified in division (B) of this section and shall periodically update the list to maintain current information. The price information list shall be compiled and made available in a format that complies with the electronic transaction standards and code sets adopted by the United States secretary of health and human services under 42 U.S.C. 1320d-2.

(B) Each price information list required by division (A) of this section shall contain all of the following information:

(1) The usual and customary room and board charges for each level of care within the hospital, including but not limited to private rooms, semiprivate rooms, other multiple patient rooms, and intensive care and other specialty units;

(2) Rates charged for nursing care, if the hospital charges separately for nursing care;

(3) The usual and customary charges, stated separately for inpatients and outpatients if different charges are imposed, for any of the following services provided by the hospital:

(a) The thirty most common x-ray and radiological procedures;

(b) The thirty most common laboratory procedures;

(c) Emergency room services;

(d) Operating room services;

(e) Delivery room services;

(f) Physical, occupational, and pulmonary therapy services;

(g) Any other services designated as high volume services by a rule which shall be adopted by the director of health .

(4) The hospital's billing policies, including whether the hospital charges interest on an amount not paid in full by any person or government entity and the interest rate charged;

(5) Whether or not the charges listed include fees for the services of hospital-based anesthesiologists, radiologists, pathologists, and emergency room physicians and, if a charge does not include such fees, how such fee information can be obtained.

(C) Every hospital shall do all of the following with the price information list required by this section:

(1) At the time of admission, or as soon as practical thereafter, inform each patient of the availability of the list and on request provide the patient with a free copy of the list;

(2) On request, provide a paper copy of the list to any person or governmental agency, subject to payment of a reasonable fee for copying and processing;

(3) Make the list available free of charge on the hospital's internet web site.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1987; 11-13-2006



Section 3727.43 - Disclosing overcharges.

Each hospital shall provide a full disclosure of the provisions of section 3924.21 of the Revised Code to every beneficiary who receives services at the hospital.

Effective Date: 11-24-1995; 11-13-2006



Section 3727.44 - Rules governing availability of hospital price information.

The director of health may adopt rules to carry out the purposes of sections 3727.42 and 3727.43 of the Revised Code. All rules adopted pursuant to this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 11-13-2006



Section 3727.45 - Injunction to obtain compliance.

The director of health may apply to the court of common pleas of the county in which a hospital is located for a temporary or permanent injunction restraining the hospital from failure to comply with sections 3727.33, 3727.34, and 3727.42 of the Revised Code.

Effective Date: 10-01-1987; 11-13-2006



Section 3727.50 - Hospital nursing staff definitions.

As used in this section and sections 3727.51 to 3727.57 of the Revised Code:

(A) "Direct patient care" means care provided by a nurse with direct responsibility to carry out medical regimens or nursing care for one or more patients.

(B) "Inpatient care unit" means a hospital unit, including an operating room or other inpatient care area, in which nursing care is provided to patients who have been admitted to the hospital.

(C) "Nurse" means a person who is licensed to practice as a registered nurse under Chapter 4723. of the Revised Code or, if the hospital employs licensed practical nurses, a person who is licensed to practice as a licensed practical nurse under that chapter.

Effective Date: 2008 HB346 09-12-2008



Section 3727.51 - Hospital-wide nursing care committee.

(A) Each hospital shall convene a hospital-wide nursing care committee not later than ninety days after the effective date of this section or, if the hospital is not treating patients on the effective date of this section, ninety days after the hospital begins to treat patients. The hospital shall select the members of the committee, subject to all of the following:

(1) The hospital's chief nursing officer shall be included as a member of the committee.

(2) At least fifty per cent of the committee's membership shall consist of registered nurses who provide direct patient care in the hospital.

(3) The number of registered nurses included as members of the committee shall be sufficient to provide adequate representation of all types of nursing care services provided in the hospital.

(B) The committee member who is the hospital's chief nursing officer shall establish a mechanism for obtaining input from nurses in all inpatient care units who provide direct patient care regarding what the nursing services staffing plan recommendations described in division (B) of section 3727.52 of the Revised Code should include.

Effective Date: 2008 HB346 09-12-2008



Section 3727.52 - Duties of nursing care committee.

A hospital-wide nursing care committee convened pursuant to section 3727.51 of the Revised Code shall do both of the following:

(A) If one exists, evaluate the hospital's current nursing services staffing plan;

(B) Recommend a nursing services staffing plan that is, at a minimum, consistent with current standards established by private accreditation organizations or governmental entities and addresses all of the following:

(1) The selection, implementation, and evaluation of minimum staffing levels for all inpatient care units that ensure that the hospital has a staff of competent nurses with the specialized skills needed to meet patient needs in accordance with evidence-based safe nurse staffing standards;

(2) The complexity of complete care, assessment on patient admission, volume of patient admissions, discharges and transfers, evaluation of the progress of a patient's problems, the amount of time needed for patient education, ongoing physical assessments, planning for a patient's discharge, assessment after a change in patient condition, and assessment of the need for patient referrals;

(3) Patient acuity and the number of patients for whom care is being provided;

(4) The need for ongoing assessments of a unit's patients and its nursing staff levels;

(5) The hospital's policy for identifying additional nurses who can provide direct patient care when patients' unexpected needs exceed the planned workload for direct care staff.

Effective Date: 2008 HB346 09-12-2008



Section 3727.53 - Written nursing services staffing plan.

(A) In accordance with division (B) of this section, each hospital shall create an evidence-based written nursing services staffing plan guiding the assignment of nurses hospital-wide. The staffing plan shall be implemented not later than ninety days after the hospital-wide nursing care committee is convened pursuant to section 3727.51 of the Revised Code, except that if the hospital's next fiscal year starts not later than one hundred eighty days after the date on which the committee convenes, implementation may be delayed until the first day of that fiscal year.

(B) The staffing plan created under this section shall, at a minimum, reflect current standards established by private accreditation organizations or governmental entities. The plan shall be based on multiple nurse and patient considerations that yield minimum staffing levels for inpatient care units that ensure that the hospital has a staff of competent nurses with specialized skills needed to meet patient needs. These considerations shall include both of the following:

(1) The recommendations of the hospital-wide nursing care committee made under section 3727.52 of the Revised Code, which shall be given significant consideration;

(2) All of the matters listed in divisions (B)(1) to (5) of section 3727.52 of the Revised Code.

Effective Date: 2008 HB346 09-12-2008



Section 3727.54 - Review of current staffing plan - recommendations.

At least once a year, the hospital-wide nursing care committee convened pursuant to section 3727.51 of the Revised Code shall do both of the following:

(A) Review how the most current nursing services staffing plan does all of the following:

(1) Affects inpatient care outcomes;

(2) Affects clinical management;

(3) Facilitates a delivery system that provides, on a cost-effective basis, quality nursing care consistent with acceptable and prevailing standards of safe nursing care and evidenced-based guidelines established by national nursing organizations.

(B) Make recommendations, based on the most recent review conducted under division (A) of this section, regarding how the most current nursing services staffing plan should be revised, if at all.

Effective Date: 2008 HB346 09-12-2008



Section 3727.55 - Model for adjusting unit staffing plans.

To provide staffing flexibility to meet patient needs, every hospital shall identify a model for adjusting the nursing services staffing plan created under section 3727.53 of the Revised Code for each inpatient care unit.

Effective Date: 2008 HB346 09-12-2008



Section 3727.56 - Copies of staffing plan to be provided.

(A) A hospital shall provide copies of its nursing services staffing plan created under section 3727.53 of the Revised Code, in accordance with both of the following:

(1) Free of charge, a copy of the staffing plan and subsequent changes to the plan shall be provided to each member of the hospital's nursing staff.

(2) For a fee not to exceed actual copying costs, a copy of the staffing plan shall be provided to any person who requests it.

(B) In a conspicuous location in the hospital, a notice shall be posted informing the public of the availability of the staffing plan. The notice shall specify the appropriate person, office, or department to be contacted to review or obtain a copy of the staffing plan.

Effective Date: 2008 HB346 09-12-2008



Section 3727.57 - Collective bargaining agreement not affected.

Nothing in sections 3727.50 to 3727.56 of the Revised Code shall be construed to limit, alter, or modify any of the terms, conditions, or provisions of a collective bargaining agreement entered into by a hospital.

Effective Date: 2008 HB346 09-12-2008



Section 3727.99 - Penalty.

Whoever violates division (A) of section 3727.02 of the Revised Code is guilty of a misdemeanor of the first degree and shall be liable for an additional penalty of one thousand dollars for each day of operation in violation of such division.

Effective Date: 03-03-1984






Chapter 3729 - RECREATIONAL VEHICLE PARKS, RECREATION CAMPS, COMBINED AND TEMPORARY PARK-CAMPS

Section 3729.01 - Definitions.

As used in this chapter:

(A) "Camp operator" means the operator of a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp.

(B) "Campsite user" means a person who enters into a campsite use agreement with a camp operator for the use of a campsite at a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp.

(C) "Combined park-camp" means any tract of land upon which a combination of five or more self-contained recreational vehicles or portable camping units are placed and includes any roadway, building, structure, vehicle, or enclosure used or intended for use as part of the park facilities. A tract of land that is subdivided for lease or other contract of the individual lots is a combined park-camp if a combination of five or more recreational vehicles or portable camping units are placed on it for recreation, vacation, or business purposes.

"Combined park-camp" does not include any tract of land used solely as a temporary park-camp or solely as a manufactured home park.

(D) "Dependent recreational vehicle" means a recreational vehicle other than a self-contained recreational vehicle. "Dependent recreational vehicle" includes a park model.

(E) "Development" means any artificial change to improved or unimproved real estate, including, without limitation, buildings or structures, dredging, filling, grading, paving, excavation or drilling operations, or storage of equipment or materials, and the construction, expansion, or substantial alteration of a recreational vehicle park, recreation camp, or combined park-camp, for which plan review is required under division (A) of section 3729.03 of the Revised Code. "Development" does not include the building, construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code is applicable.

(F) "Director of health" means the director of health or the director's authorized representative.

(G) "Flood" or "flooding" means either of the following:

(1) A general and temporary condition of partial or complete inundation of normally dry land areas from any of the following:

(a) The overflow of inland or tidal waters;

(b) The unusual and rapid accumulation or runoff of surface waters from any source;

(c) Mudslides that are proximately caused by flooding as defined in division (G)(1)(b) of this section and that are akin to a river of liquid and flowing mud on the surface of normally dry land areas, as when earth is carried by a current of water and deposited along the path of the current.

(2) The collapse or subsidence of land along the shore of a lake or other body of water as a result of erosion or undermining that is caused by waves or currents of water exceeding anticipated cyclical levels or that is suddenly caused by an unusually high water level in a natural body of water, and that is accompanied by a severe storm, by an unanticipated force of nature, such as a flash flood, by an abnormal tidal surge, or by some similarly unusual and unforeseeable event, that results in flooding as defined in division (G)(1)(a) of this section.

(H) "Flood plain" means the area adjoining any river, stream, watercourse, or lake that has been or may be covered by flood water.

(I) "Licensor" means either the board of health of a city or general health district, or the authority having the duties of a board of health in any city as authorized by section 3709.05 of the Revised Code, or the director of health, when required under division (B) of section 3729.06 of the Revised Code. "Licensor" also means an authorized representative of any of those entities or of the director.

(J) "Manufactured home park" has the same meaning as in section 4781.01 of the Revised Code.

(K) "One-hundred-year flood" means a flood having a one per cent chance of being equaled or exceeded in any given year.

(L) "One-hundred-year flood plain" means that portion of a flood plain inundated by a one-hundred-year flood.

(M) "Operator" means the person who has responsible charge of a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp and who is licensed under this chapter.

(N) "Park model" means a recreational vehicle that meets the American national standard institute standard A119.5(1988) for park trailers, is built on a single chassis, has a gross trailer area of not more than four hundred square feet when set up, is designed for seasonal or temporary living quarters, and may be connected to utilities necessary for operation of installed features and appliances.

(O) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes this state, any political subdivision of this state, and any other state or local body of this state.

(P) "Portable camping units" means dependent recreational vehicles, tents, portable sleeping equipment, and similar camping equipment used for travel, recreation, vacation, or business purposes.

(Q) "Recreation camp" means any tract of land upon which five or more portable camping units are placed and includes any roadway, building, structure, vehicle, or enclosure used or intended for use as a part of the facilities of the camp. A tract of land that is subdivided for lease or other contract of the individual lots is a recreation camp if five or more portable camping units are placed on it for recreation, vacation, or business purposes.

"Recreation camp" does not include any tract of land used solely for the storage or display for sale of dependent recreational vehicles, solely as a temporary park-camp, or solely as a manufactured home park.

(R) "Recreational vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(S) "Recreational vehicle park" means any tract of land used for parking five or more self-contained recreational vehicles and includes any roadway, building, structure, vehicle, or enclosure used or intended for use as part of the park facilities and any tract of land that is subdivided for lease or other contract of the individual lots for the express or implied purpose of placing self-contained recreational vehicles for recreation, vacation, or business purposes.

"Recreational vehicle park" does not include any tract of land used solely for the storage or display for sale of self-contained recreational vehicles, solely as a temporary park-camp, or solely as a manufactured home park.

(T) "Self-contained recreational vehicle" means a recreational vehicle that can operate independent of connections to sewer and water and has plumbing fixtures or appliances all of which are connected to sewage holding tanks located within the vehicle. "Self-contained recreational vehicle" includes a park model.

(U) "Substantially alter" means a change in the layout or design of a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp, including, without limitation, the movement of utilities or changes in established streets, lots, or sites or in other facilities.

(V) "Temporary park-camp" means any tract of land used for a period not to exceed a total of twenty-one days per calendar year for the purpose of parking five or more recreational vehicles, dependent recreational vehicles, or portable camping units, or any combination thereof, for one or more periods of time that do not exceed seven consecutive days or parts thereof.

(W) "Tract" means a contiguous area of land that consists of one or more parcels, lots, or sites that have been separately surveyed regardless of whether the individual parcels, lots, or sites have been recorded and regardless of whether the one or more parcels, lots, or sites are under common or different ownership.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-13-2004



Section 3729.02 - Director of health to adopt rules for plan review, license issuance, and regulation generally.

(A) The director of health , subject to Chapter 119. of the Revised Code, shall adopt rules of uniform application throughout the state governing the review of plans and issuance of licenses for and the location, layout, construction, drainage, sanitation, safety, and operation of recreational vehicle parks, recreation camps, and combined park-camps. The rules shall not apply to the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code is applicable.

(B) The director, subject to Chapter 119. of the Revised Code, shall adopt rules of uniform application throughout the state governing the review of plans and issuance of licenses for and the layout, sanitation, safety, and operation of temporary park-camps. The rules shall not apply to the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code is applicable.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-13-2004



Section 3729.03 - Development plans to be approved by director of health - inspection - fees.

(A) No person shall cause development to occur within any portion of a recreational vehicle park, recreation camp, or combined park-camp until the plans for the development have been submitted to and reviewed and approved by the director of health. This division does not require that plans be submitted to the director for approval for the replacement of recreational vehicles or portable camping units on previously approved sites in a recreational vehicle park, recreation camp, or combined park-camp when no development is to occur in connection with the replacement. Within thirty days after receipt of the plans, all supporting documents and materials required to complete the review, and the applicable plan review fee established under division (D) of this section, the director shall approve or disapprove the plans.

(B) Any person aggrieved by the director's disapproval of a set of plans under division (A) of this section may request a hearing on the matter within thirty days after receipt of the director's notice of the disapproval. The hearing shall be held in accordance with Chapter 119. of the Revised Code. Thereafter, the disapproval may be appealed in the manner provided in section 119.12 of the Revised Code.

(C) The director shall establish a system by which development occurring within a recreational vehicle park, recreation camp, or combined park-camp is inspected or verified in accordance with rules adopted under division (A) of section 3729.02 of the Revised Code to ensure that the development complies with the plans approved under division (A) of this section.

(D) The director shall establish fees for reviewing plans under division (A) of this section and conducting inspections under division (C) of this section.

(E) The director shall charge the appropriate fees established under division (D) of this section for reviewing plans under division (A) of this section and conducting inspections under division (C) of this section. All such plan review and inspection fees received by the director shall be transmitted to the treasurer of state and shall be credited to the general operations fund created in section 3701.83 of the Revised Code. Moneys so credited to the fund shall be used only for the purpose of administering and enforcing this chapter and rules adopted under it.

(F) Plan approvals issued under this section do not constitute an exemption from the land use and building requirements of the political subdivision in which the recreational vehicle park, recreation camp, or combined park-camp is or is to be located.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-13-2004



Section 3729.04 - Municipal or county permit for development.

(A) No person shall cause development to occur within any portion of a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp that is located within a one-hundred-year flood plain in a municipal corporation unless the person first obtains a permit therefor from the municipal corporation in accordance with the flood plain management ordinance of the municipal corporation.

(B) No person shall cause development to occur within any portion of a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp that is located within a one-hundred-year flood plain in an unincorporated area unless the person first obtains a permit therefor from the board of county commissioners of the county in which the development is to occur in accordance with the flood plain management resolution of the county adopted under section 307.37 of the Revised Code.

(C) If development for which a permit is required under division (A) or (B) of this section is to occur on a site where a recreational vehicle or portable camping unit is or is to be located, the owner of the recreational vehicle or portable camping unit and the operator of the recreational vehicle park, recreation camp, or combined park-camp shall jointly obtain the permit. Each of the persons to whom a permit is jointly issued is responsible for compliance with the provisions of the approved permit that are applicable to that person.

If development for which a permit is required under division (A) or (B) of this section is to occur within a temporary park-camp on a site where a recreational vehicle or portable camping unit is or is to be located, the owner of the temporary park-camp shall obtain the permit.

(D) Fees established by a municipal corporation or county for the issuance of permits under division (A) or (B) of this section are not subject to regulation by the director of health .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-13-2004



Section 3729.05 - Annual license required - inspection - proof of fire safety and code compliance.

(A)

(1) On or after the first day of April, but before the first day of May of each year, every person who intends to operate a recreational vehicle park, recreation camp, or combined park-camp shall procure a license to operate the park or camp from the licensor. If the applicable license fee prescribed under section 3729.07 of the Revised Code is not received by the licensor by the close of business on the last day of April, the applicant for the license shall pay a penalty equal to twenty-five per cent of the applicable license fee. The penalty shall accompany the license fee. If the last day of April is not a business day, the penalty attaches upon the close of business on the next business day.

(2) Every person who intends to operate a temporary park-camp shall obtain a license to operate the temporary park-camp from the licensor at any time before the person begins operation of the temporary park-camp during the calendar year.

(3) No recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp shall be maintained or operated in this state without a license. However, no person who neither intends to receive nor receives anything of value arising from the use of, or the sale of goods or services in connection with the use of, a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp is required to procure a license under this division. If any health hazard exists at such an unlicensed park, camp, or park-camp, the health hazard shall be corrected in a manner consistent with the appropriate rule adopted under division (A) or (B) of section 3729.02 of the Revised Code.

(4) No person who has received a license under division (A)(1) of this section, upon the sale or disposition of the recreational vehicle park, recreation camp, or combined park-camp, may have the license transferred to the new operator. A person shall obtain a separate license to operate each recreational vehicle park, recreation camp, or combined park-camp. No license to operate a temporary park-camp shall be transferred. A person shall obtain a separate license for each temporary park-camp that the person intends to operate, and the license shall be valid for a period of not longer than seven consecutive days. A person who operates a temporary park-camp on a tract of land for more than twenty-one days or parts thereof in a calendar year shall obtain a license to operate a recreational vehicle park, recreation camp, or combined park-camp.

(B)

(1) Before a license is initially issued under division (A)(1) of this section and annually thereafter, or more often if necessary, the licensor shall cause each recreational vehicle park, recreation camp, or combined park-camp to be inspected to determine compliance with this chapter and rules adopted under it. A record shall be made of each inspection on a form prescribed by the director of health.

(2) When a license is initially issued under division (A)(2) of this section, and more often if necessary, the licensor shall cause each temporary park-camp to be inspected to determine compliance with this chapter and rules adopted under it during the period that the temporary park-camp is in operation. A record shall be made of each inspection on a form prescribed by the director.

(C) Each person applying for an initial license to operate a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp shall provide acceptable proof to the director, or to the licensor in the case of a temporary park-camp, that adequate fire protection will be provided and that applicable fire codes will be adhered to in the construction and operation of the park, camp, or park-camp.

(D) Any person that operates a county or state fair or any independent agricultural society organized pursuant to section 1711.02 of the Revised Code that operates a fair shall not be required to obtain a license under this chapter if recreational vehicles, portable camping units, or any combination of them are parked at the site of the fair only during the time of preparation for, operation of, and dismantling of the fair and if the recreational vehicles, portable camping units, or any combination of them belong to participants in the fair.

(E) The following entities that operate a fair and that hold a license issued under this chapter are not required to comply with the requirements normally imposed on a licensee under this chapter and rules adopted under it during the time of preparation for, operation of, and dismantling of the fair:

(1) A county agricultural society organized pursuant to section 1711.01 of the Revised Code;

(2) An independent agricultural society organized pursuant to section 1711.02 of the Revised Code;

(3) The Ohio expositions commission.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 10-13-2004



Section 3729.06 - Annual survey of health district for compliance.

(A) The director of health may survey annually each health district that is licensing recreational vehicle parks, recreation camps, combined park-camps, or temporary park-camps as provided in section 3729.05 of the Revised Code to determine whether the district is in substantial compliance with this chapter and rules adopted under it. Upon determination that there is substantial compliance, the director shall place the health district on an approved list. The director shall make a resurvey when in the director's opinion a resurvey is necessary and shall remove from the approved list any health district not substantially complying with this chapter and rules adopted under it.

(B) If, after a survey or resurvey is made as provided in this section, the director determines that a health district is not eligible to be placed on the approved list or to continue on the list, the director shall certify that fact to the board of health of the health district. The director shall administer and enforce this chapter and rules adopted under it in the health district until the director determines that the health district is eligible for placement on the approved list. Until the district is placed on or returned to the approved list, the director shall collect all fees payable to a board of health under section 3729.07 of the Revised Code and all such fees previously paid that have not been expended or encumbered for deposit in the state treasury to the credit of the campground licensing fund, which is hereby created for use by the director in the director's capacity as licensor. The director shall repay any balance remaining in the account to the district when the director places the district on the approved list.

Effective Date: 10-13-2004



Section 3729.07 - Licensor may charge annual fee.

The licensor of a recreational vehicle park, recreation camp, or combined park-camp may charge a fee for an annual license to operate such a park, camp, or park-camp. In the case of a temporary park-camp, the licensor may charge a fee for a license to operate the temporary park-camp for the period specified in division (A) of section 3729.05 of the Revised Code. The fees for both types of licenses shall be determined in accordance with section 3709.09 of the Revised Code and shall include the cost of licensing and all inspections.

Except for the fee for a temporary park-camp license, the fee also shall include any additional amount determined by rule of the director of health , which shall be collected and transmitted by the board of health to the director pursuant to section 3709.092 of the Revised Code and used only for the purpose of administering and enforcing this chapter and rules adopted under it. The portion of any fee retained by the board of health shall be paid into a special fund and used only for the purpose of administering and enforcing this chapter and rules adopted under it.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-13-2004



Section 3729.08 - License may be refused, suspended, or revoked for noncompliance.

The licensor of the health district in which a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp is or is to be located, in accordance with Chapter 119. of the Revised Code, may refuse to grant, may suspend, or may revoke any license granted to any person for failure to comply with this chapter or with any rule adopted by the director of health under section 3729.02 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-13-2004



Section 3729.09 - Rights coextensive with term of license.

Upon a license being issued under sections 3729.05 to 3729.08 of the Revised Code, any operator has the right to rent or use each lot or camping space for the parking or placement of a recreational vehicle or portable camping facility to be used for human habitation without interruption for any period coextensive with any license or consecutive licenses issued under sections 3729.05 to 3729.08 of the Revised Code.

Effective Date: 10-13-2004



Section 3729.10 - Fees under chapter in lieu of other fees - exception.

Fees authorized or charged under sections 3729.03 and 3729.07 of the Revised Code are in lieu of all license and inspection fees on or with respect to the operation or ownership of recreational vehicle parks, combined park-camps, recreation camps, or temporary park-camps within this state, except that the licensor may charge additional reasonable fees for the collection and bacteriological examination of any necessary water samples taken from any such park, camp, or park-camp.

Effective Date: 10-13-2004



Section 3729.11 - Enforcement of violations.

(A) No person shall violate this chapter or rules adopted under it.

(B) The prosecuting attorney of a county, a city director of law, or the attorney general, upon complaint of the licensor or the director of health, shall prosecute to termination or bring an action for injunction against any person violating this chapter or rules adopted under it.

Effective Date: 10-13-2004



Section 3729.12 - Campsite use agreement.

Every campsite use agreement entered into between a camp operator and a campsite user shall be in writing, shall contain the name, address, and phone number of the campsite user, and shall designate the campsite that is the subject of the agreement. The campsite use agreement also shall contain a description of the procedure for removing property from the campsite if the campsite user fails to remove all property from the campsite as required by section 3729.13 of the Revised Code.

Effective Date: 10-13-2004



Section 3729.13 - Expiration of campsite use agreement.

(A) A campsite user who enters into a campsite use agreement with a camp operator for the use of a campsite at a recreational vehicle park, recreation camp, combined park-camp, or temporary park-camp, at the expiration of the campsite use period under the agreement, shall remove from the campsite all of the campsite user's property and all property any other person placed on the campsite with the permission of the campsite user. If the campsite user fails to remove all of that property from the campsite within the five-consecutive-day period after the expiration of that campsite use period, all of the following apply:

(1) The camp operator shall perform an inventory of the property that the campsite user did not remove from the campsite.

(2) The camp operator may send a letter to the campsite user informing the campsite user that the campsite user has abandoned the property on the campsite in violation of the campsite use agreement and that the camp operator will commence an action for the seizure of the property if the campsite user does not remove the property from the campsite within ten days after the date on which the letter is mailed.

(3) If the campsite user does not remove the property from the campsite within ten days after the date on which the letter described in division (A)(2) of this section is mailed, the camp operator may file an action for the seizure of the property that remains on the campsite in the municipal court or county court that has territorial jurisdiction over the park or camp. The complaint shall contain all of the following:

(a) The name, address, and phone number of the campsite user that is in the campsite use agreement;

(b) A description of the property that the campsite user has not removed from the campsite;

(c) A demand that all of the property listed in the complaint be removed from the campsite within seven days after service of the complaint upon the campsite user;

(d) A description of the procedure that will be followed if the campsite user does not remove the listed property within the seven-day period;

(e) A statement that the campsite user shall pay to the clerk of the court the amount of the filing fees charged for the filing of the complaint, that the campsite user shall pay those fees prior to the campsite user's removal of the listed property from the campsite, and that if the campsite user fails to pay the amount of the filing fees the property may be sold to pay the filing fees.

(4) When the camp operator files an action under division (A)(3) of this section, the clerk of the court shall issue a summons and a copy of the complaint pursuant to the Rules of Civil Procedure to the campsite user at the address provided in the campsite use agreement.

(5) If the campsite user does not file an answer to the complaint filed under division (A)(3) of this section and remove all of the property listed in the complaint within seven days after service of the complaint upon the campsite user, the court shall do either of the following:

(a) Issue an order authorizing the sheriff, another peace officer, or a bailiff to remove the property from the campsite and place it in storage;

(b) Authorize the camp operator to seize the property and cause the issuance to the camp operator of a new certificate of title for the property if the property is a titled vehicle.

(6) Upon the removal and storage of the property, the sheriff, peace officer, bailiff, or camp operator shall conduct or cause to be conducted a search of the appropriate public records that relate to the property and shall make or cause to be made reasonably diligent inquiries for the purpose of identifying persons who have any right, title, or interest in any of the property. Then, the sheriff, peace officer, bailiff, or camp operator may commence proceedings for the sale of the property. The sheriff, peace officer, bailiff, or camp operator shall send by certified mail, return receipt requested, a written notice of the date, time, and place of the sale to each person who, because of the conduct of the search, the making of inquiries, or otherwise, the sheriff, peace officer, bailiff, or camp operator believes has any right, title, or interest in the property. The sheriff, peace officer, bailiff, or camp operator shall send the notice to the last known address of each of those persons.

(7) If the sheriff, peace officer, bailiff, or camp operator sells the property, the sheriff, peace officer, bailiff, or camp operator shall dispose of the proceeds of the sale in the following order:

(a) The sheriff, peace officer, bailiff, or camp operator shall first pay the costs for any moving or any storage of the property, the costs of the sale, and any unpaid court costs assessed against the campsite user in the underlying action.

(b) Following the payment required by division (A)(7)(a) of this section, the sheriff, peace officer, bailiff, or camp operator shall pay all other outstanding security interests, liens, or encumbrances on the property by priority of filing or other priority.

(c) After complying with divisions (A)(7)(a) and (b) of this section, the sheriff, peace officer, bailiff, or camp operator shall transfer any remaining money to the owner of the property.

(8) If the sheriff, peace officer, bailiff, or camp operator does not conduct a sale of the property, the sheriff, peace officer, bailiff, or camp operator shall dispose of the property in the following manner:

(a) If the property is a motor vehicle or recreational vehicle, in accordance with the procedure in section 4513.61 or 4513.63 of the Revised Code;

(b) If the property is personal property, in accordance with the procedure in sections 2981.11 and 2981.12 of the Revised Code.

(B) Upon collection from the campsite user, the municipal court or county court shall reimburse the filing fees to the camp operator.

Effective Date: 10-13-2004; 07-01-2007



Section 3729.14 to 3729.18 - [Repealed].

Effective Date: 09-05-2001



Section 3729.21 to 3729.24 - [Repealed].

Effective Date: 09-05-2001



Section 3729.26 - [Repealed].

Effective Date: 09-05-2001



Section 3729.27 - [Repealed].

Effective Date: 11-24-1995



Section 3729.29 - [Repealed].

Effective Date: 09-05-2001



Section 3729.36 - [Repealed].

Effective Date: 09-05-2001



Section 3729.40, 3729.41 - [Repealed].

Effective Date: 09-05-2001



Section 3729.43 - [Repealed].

Effective Date: 09-05-2001



Section 3729.45, 3729.46 - [Repealed].

Effective Date: 09-05-2001



Section 3729.55 - [Repealed].

Effective Date: 09-05-2001



Section 3729.61 - [Repealed].

Effective Date: 09-05-2001



Section 3729.99 - Penalty.

Whoever violates division (A) of section 3729.11 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 10-13-2004






Chapter 3730 - TATTOOING OR BODY PIERCING SERVICES

Section 3730.01 - Tattooing or body piercing services definitions.

As used in this chapter:

(A) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

(B) "Body piercing" includes ear piercing except when the ear piercing procedure is performed with an ear piercing gun.

(C) "Business" means any entity that provides services for compensation.

(D) "Custodian" has the same meaning as in section 2151.011 of the Revised Code.

(E) "Ear piercing gun" means a mechanical device that pierces the ear by forcing a disposable single-use stud or solid needle through the ear.

(F) "Guardian" has the same meaning as in section 2111.01 of the Revised Code.

Effective Date: 01-12-1998



Section 3730.02 - Tattooing or body piercing services prohibitions.

No person shall do any of the following:

(A) Operate a business that offers tattooing or body piercing services unless a board of health has approved the business under section 3730.03 of the Revised Code;

(B) Perform a tattooing or body piercing procedure in a manner that does not meet the safety and sanitation standards established by this chapter and the rules adopted under section 3730.10 of the Revised Code;

(C) Perform a tattooing procedure, body piercing procedure, or ear piercing procedure with an ear piercing gun in a manner that does not meet the standards for appropriate disinfection and sterilization of invasive equipment or parts of equipment used in performing the procedures established by this chapter and the rules adopted under section 3730.10 of the Revised Code.

Effective Date: 01-12-1998



Section 3730.03 - Application for approval to operate tattooing or body piercing business.

A person seeking approval to operate a business that offers tattooing or body piercing services shall apply to the board of health of the city or general health district in which the business is located on forms the board shall prescribe and provide. The applicant shall submit all information the board of health determines is necessary to process the application. The applicant shall include the fee established under section 3709.09 of the Revised Code with the application.

Boards of health shall deposit all fees collected under this section into the health fund of the district that the board serves. The fees shall be used solely for the purposes of implementing and enforcing this chapter.

To receive approval to offer tattooing or body piercing services, a business must demonstrate to a board of health the ability to meet the requirements established by this chapter and the rules adopted under section 3730.10 of the Revised Code for safe performance of the tattooing or body piercing procedures, training of the individuals who perform the procedures, and maintenance of records.

A board of health that determines, following an inspection conducted under section 3730.04 of the Revised Code, that a business meets the requirements for approval shall approve the business. Approval remains valid for one year, unless earlier suspended or revoked under section 3730.05 of the Revised Code. A business's approval may be renewed. Approval is not transferable.

Effective Date: 01-12-1998



Section 3730.04 - Inspections.

A board of health shall conduct at least one inspection of a business prior to approving the business under section 3730.03 of the Revised Code to offer tattooing or body piercing services. The board may conduct additional inspections as necessary for the approval process. A board of health may inspect an approved business at any time the board considers necessary. In an inspection, a board of health shall be given access to the business's premises and to all records relevant to the inspection.

Effective Date: 01-12-1998



Section 3730.05 - Board may suspend or revoke approval.

A board of health may suspend or revoke the approval of a business to offer tattooing or body piercing services at any time the board determines that the business is being operated in violation of this chapter or the rules adopted under section 3730.10 of the Revised Code. Proceedings for suspensions and revocations shall be conducted in accordance with rules adopted under section 3730.10 of the Revised Code.

Effective Date: 01-12-1998



Section 3730.06 - Consent required to perform procedure on minor.

(A) No person shall perform a tattooing procedure, body piercing procedure, or ear piercing procedure with an ear piercing gun on an individual who is under eighteen years of age unless consent has been given by the individual's parent, guardian, or custodian in accordance with division (B) of this section.

(B) A parent, guardian, or custodian of an individual under age eighteen who desires to give consent to a business to perform on the individual under age eighteen a tattooing procedure, body piercing procedure, or ear piercing procedure performed with an ear piercing gun shall do both of the following:

(1) Appear in person at the business at the time the procedure is performed;

(2) Sign a document provided by the business that explains the manner in which the procedure will be performed and methods for proper care of the affected body area following performance of the procedure.

Effective Date: 01-12-1998



Section 3730.07 - Prohibitions concerning minors.

(A) No individual shall knowingly show or give any false information as to the name, age, or other identification of an individual who is under age eighteen for the purpose of obtaining for the individual under age eighteen a tattooing service, body piercing service, or ear piercing service performed with an ear piercing gun.

(B) No individual shall impersonate the parent, guardian, or custodian of an individual who is under age eighteen for the purpose of obtaining for the individual under age eighteen a tattooing service, body piercing service, or ear piercing service performed with an ear piercing gun.

Effective Date: 01-01-2002



Section 3730.08 - Defenses of operator or employee concerning minors.

(A) An operator or employee of a business that performs tattooing services, body piercing services, or ear piercing services performed with an ear piercing gun may not be found guilty of a violation of division (A) of section 3730.06 of the Revised Code or any rule adopted under section 3730.10 of the Revised Code in which age is an element of the provisions of the rule, if the board of health or any court of record finds all of the following:

(1) That the individual obtaining a tattooing service, body piercing service, or ear piercing service performed with an ear piercing gun, at the time of so doing, exhibited to the operator or employee of the tattooing, body piercing, or ear piercing business a driver's or commercial driver's license or an identification card issued under sections 4507.50 to 4507.52 of the Revised Code showing that the individual was then at least age eighteen;

(2) That the operator or employee made a bona fide effort to ascertain the true age of the individual obtaining a tattooing, body piercing, or ear piercing service by checking the identification presented, at the time of the service, to ascertain that the description on the identification compared with the appearance of the individual and that the identification had not been altered in any way;

(3) That the operator or employee had reason to believe that the individual obtaining a tattooing, body piercing, or ear piercing service was at least age eighteen.

(B) In any hearing before a board of health and in any action or proceeding before a court of record in which a defense is raised under this section, the registrar of motor vehicles or the registrar's deputy who issued a driver's or commercial driver's license or an identification card under sections 4507.50 to 4507.52 of the Revised Code shall be permitted to submit certified copies of the records, in the registrar's or deputy's possession, of such issuance in lieu of the testimony of the personnel of the bureau of motor vehicles at such hearing, action, or proceeding.

Effective Date: 01-12-1998



Section 3730.09 - Duties of operator of business.

(A) Each operator of a business that offers tattooing or body piercing services shall do all of the following:

(1) Maintain procedures for ensuring that the individuals who perform tattooing or body piercing procedures are adequately trained to perform the procedures properly;

(2) With respect to tattooing services, maintain written records that include the color, manufacturer, and lot number of each pigment used for each tattoo performed;

(3) Comply with the safety and sanitation requirements for preventing transmission of infectious diseases, as established in rules adopted under section 3730.10 of the Revised Code;

(4) Require the individuals who perform tattooing and body piercing procedures to disinfect and sterilize all invasive equipment or parts of equipment used in performing the procedures by using methods that meet the disinfection and sterilization requirements established in rules adopted under section 3730.10 of the Revised Code;

(5) Ensure that weekly tests of the business's heat sterilization devices are performed to determine whether the devices are functioning properly. In having the devices tested, the operator of the business shall use a biological monitoring system that indicates whether the devices are killing microorganisms. If a test indicates that a device is not functioning properly, the operator shall take immediate remedial action to ensure that heat sterilization is being accomplished. The operator shall maintain documentation that the weekly tests are being performed. To comply with the documentation requirement, the documents must consist of a log that indicates the date on which each test is performed and the name of the person who performed the test or, if a test was conducted by an independent testing entity, a copy of the entity's testing report. The operator shall maintain records of each test performed for at least two years.

(B) Each operator of a business that offers ear piercing services performed with an ear piercing gun shall require the individuals who perform the ear piercing services to disinfect and sterilize the ear piercing gun by using chemical solutions that meet the disinfection and sterilization requirements established in rules adopted under section 3730.10 of the Revised Code.

Effective Date: 01-12-1998



Section 3730.10 - Adoption of rules - universal blood and body fluid precautions.

(A) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the implementation and enforcement of this chapter. The rules shall include all of the following:

(1) Safety and sanitation standards and procedures to be followed to prevent the transmission of infectious diseases during the performance of tattooing and body piercing procedures;

(2) Standards and procedures to be followed for appropriate disinfection and sterilization of all invasive equipment or parts of equipment used in tattooing procedures, body piercing procedures, and ear piercing procedures performed with an ear piercing gun;

(3) Procedures for suspending and revoking approvals under section 3730.05 of the Revised Code.

(B) The rules adopted under division (A)(1) of this section shall establish universal blood and body fluid precautions to be used by any individual who performs tattooing or body piercing procedures. The precautions shall include all of the following:

(1) The appropriate use of hand washing;

(2) The handling and disposal of all needles and other sharp instruments used in tattooing or body piercing procedures;

(3) The wearing and disposal of gloves and other protective garments and devices.

(C) The rules adopted under division (A) of this section may include standards and procedures to be followed by a business that offers tattooing or body piercing services to ensure that the individuals who perform tattooing or body piercing procedures for the business are adequately trained to perform the procedures properly.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-14-1997



Section 3730.11 - Municipalities and townships may prohibit establishment of businesses.

Nothing in this chapter shall be interpreted as prohibiting municipal corporations, or townships that have adopted the limited self-government form of township government under Chapter 504. of the Revised Code, from adopting ordinances or resolutions that prohibit the establishment of businesses that offer tattooing or body piercing services.

Effective Date: 01-12-1998



Section 3730.99 - Penalty.

(A) Whoever violates division (A), (B), or (C) of section 3730.02 or division (A) of section 3730.06 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (A) or (B) of section 3730.07 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2002






Chapter 3731 - HOTELS

Section 3731.01 - Hotel definitions.

(A) As used in this chapter:

(1) "Hotel" means a transient hotel, extended stay hotel, or residential hotel.

"Hotel" includes any structure consisting of one or more buildings containing any combination of more than five guestrooms that are each approved by the building code official having jurisdiction and the state fire marshal as meeting the requirements for transient sleeping rooms or extended stay temporary residence dwelling units, or as having features of such sleeping rooms and dwelling units within the same room, and such structure is specifically constructed, kept, used, maintained, advertised, and held out to the public to be a place where transient sleeping accommodations or temporary residence is offered for pay to persons, but such structure does not otherwise meet the definition of a transient hotel or an extended stay hotel as defined in this section. "Hotel" does not include agricultural labor camps, apartment houses, apartments or other similar places of permanent personal residence, lodging houses, rooming houses, or hospital or college dormitories.

(2) "Transient hotel" means any structure consisting of one or more buildings, with more than five sleeping rooms, that is specifically constructed, kept, used, maintained, advertised, or held out to the public to be a place where sleeping accommodations are offered for pay to transient guests for a period of thirty days or less, including, but not limited to, such a structure denoted as a hotel, motel, motor hotel, lodge, motor lodge, bed and breakfast, or inn.

(3) "Extended stay hotel" means any structure consisting of one or more buildings, with more than five dwelling units , and to which all of the following apply:

(a) The dwelling units in the structure are specifically constructed, kept, used, maintained, advertised, and held out to the public to be a place where temporary residence is offered for pay to persons .

(b) The structure is approved pursuant to a valid certificate of occupancy issued by the building official having jurisdiction as having dwelling units that have both of the following types of features:

(i) The required dwelling unit features for non-transient residence purposes in accordance with the residential group R-2 use and occupancy classification adopted by the board of building standards pursuant to section 3781.10 of the Revised Code, or any subsequent classification established by the board that is substantially similar to that classification;

(ii) All of the transient residential occupancy features of a transient hotel in accordance with the residential group R-1 use and occupancy classification adopted by the board pursuant to that section, or any subsequent classification established by the board that is substantially similar to that classification.

(c) The valid certificate of occupancy indicates the specific rooms within the structure that can be used as dwelling units.

(d) The structure is approved by the state fire marshal for extended stay temporary residence purposes.

(4) "Residential hotel" means any structure or structures consisting of one or more buildings, with more than five dwelling units, that are specifically constructed and approved through a valid certificate of occupancy issued by the building official having jurisdiction, as having both dwelling unit features for non-transient residence purposes and all of the transient residential occupancy features of a transient hotel in accordance with the residential group R-1 use and occupancy classification adopted by the board of building standards pursuant to Chapter 3781. of the Revised Code, and that are kept, used, maintained, advertised, operated as, or held out to the public to be a place where non-transient dwelling units are offered for pay to persons for a minimum stay of more than thirty days.

(5) "Temporary residence" means a dwelling unit accommodation room within a hotel that is used by its occupants but is not used as the permanent or principal residence of its occupants.

(6) "Transient" means not more than thirty days.

(7) "Dwelling unit" means an accommodation room within a hotel that contains independent provisions for living, eating, cooking, sleeping, and sanitation.

(8) "SRO facility" means a facility with more than five sleeping rooms that is kept, used, maintained, advertised, or held out to the public as a place where sleeping rooms are offered on a single room occupancy (SRO) basis and that is intended for use as a primary residence for residential guests for a period of more than thirty days.

"SRO facility" does not include agricultural labor camps, apartment houses, lodging houses, rooming houses, or hospital or college dormitories.

(9) "Single room occupancy (SRO) basis" means one occupant per room.

(B) This chapter does not apply to apartment buildings and other structures in which all of the units are residential premises.

Effective Date: 04-09-2003; 04-04-2007; 2008 SB237 09-12-2008



Section 3731.02 - Fire marshal rules and enforcement - building code standards for SRO facilities.

(A) The state fire marshal shall make such rules as are necessary to carry out this chapter, which shall include, but are not limited to, rules establishing requirements to renew a license issued under this chapter and fees for licensure and renewal and for inspections of hotels. Except as provided in division (G) of section 3731.12 of the Revised Code, the state fire marshal and the assistant state fire marshals shall enforce this chapter.

(B) Except as otherwise provided in this division and divisions (C) and (D) of this section, the board of building standards shall adopt, pursuant to section 3781.10 of the Revised Code, rules that specify that the building code standards for SRO facilities shall be use group R-2. Any facility operating prior to October 16, 1996, in the nature of an SRO facility that met the building code standards for an SRO facility prior to that date, whether previously licensed as a hotel or not, and after October 16, 1996, licensed as an SRO facility under section 3731.03 of the Revised Code, shall be permitted under the rules to have a building code standard of either use group R-1 or use group R-2 if the facility meets the requirements for those use groups as specified in the Ohio building code adopted pursuant to section 3781.10 of the Revised Code. The requirements of this division apply to an SRO facility that holds a license as an SRO facility on the effective date of this amendment, unless any of the following events occur on or after the effective date of this amendment:

(1) The owner of the SRO facility constructs or alters the facility.

(2) The owner of the SRO facility surrenders the license issued to that facility.

(3) The owner of the SRO facility changes the use or occupancy of that facility.

(4) The license issued to that SRO facility under this chapter is revoked or is not renewed.

(C) If any of the events described in divisions (B)(1) to (4) of this section occur, the owner of the structure shall comply with division (D) of this section to obtain a new license to operate as an SRO facility.

(D) Beginning on the effective date of this amendment, the state fire marshal shall not issue a new license to operate a facility as an SRO facility, and shall not renew such a license issued under this division, unless the SRO facility is constructed providing individual sleeping rooms for each guest; has, on a per-room or a communal basis within each building to be licensed as an SRO facility, permanent provisions for living, eating, cooking, and sanitation; and is constructed in accordance with the requirements specified for SRO facilities and is approved by the building official having jurisdiction over that facility to be an SRO facility. An SRO facility subject to this division shall only operate with, and shall properly maintain, individual sleeping rooms for each guest and shall only operate with, and shall properly maintain, on a per-room or communal basis, permanent provisions available to all guests for living, eating, cooking, and sanitation.

Effective Date: 10-16-1996; 04-04-2007; 2008 SB237 09-12-2008



Section 3731.03 - License required for hotel or SRO facility.

(A) Every person in the business of conducting a hotel or an SRO facility shall procure, in accordance with the requirements specified in this chapter and the rules adopted pursuant to it, a license for each hotel or SRO facility conducted or proposed to be conducted.

(B) No hotel or SRO facility shall be maintained, conducted, or advertised without a license. No person shall advertise, conduct, maintain, or operate any structure as a hotel or as an SRO facility without a license, and no person shall operate such a structure that is not equipped in the manner and conditions as required under this chapter. No person shall advertise, conduct, maintain, or operate a licensed hotel or licensed SRO facility in a manner that is inconsistent with the requirements of this chapter or any rules adopted pursuant to it.

(C)

(1) A structure licensed as an extended stay hotel on the effective date of this amendment may maintain that license by continuing to satisfy the requirements that were applicable to that extended stay hotel at the time the license was issued, unless any of the following events occur regarding that extended stay hotel:

(a) The owner of the extended stay hotel constructs or alters the hotel.

(b) The owner of the extended stay hotel surrenders the license issued to that hotel.

(c) The owner of the extended stay hotel changes the use or occupancy of that hotel.

(d) The license issued to that extended stay hotel under this chapter is revoked or is not renewed.

(2) If any of the events described in divisions (C)(1)(a) to (d) of this section occur, the owner of the structure shall comply with division (C)(3) of this section to obtain a new license to operate as an extended stay hotel.

(3) Beginning on the effective date of this amendment, the state fire marshal shall not issue a new license to operate a facility as an extended stay hotel, and shall not renew such a license issued under division (C)(3) of this section, unless the facility satisfies the requirements to be an extended stay hotel as specified in division (A)(3) of section 3731.01 of the Revised Code.

(D) All licenses shall expire on the last day of December of each year and be renewed in accordance with the requirements for renewal established in rules adopted by the state fire marshal pursuant to division (A) of section 3731.02 of the Revised Code.

(E) A person who has received a license, upon the sale or disposition of the hotel or SRO facility or its removal to a new location, may, upon obtaining consent of the state fire marshal, have the license transferred. No license shall be transferred without both an inspection conducted by and the consent of the state fire marshal, and the state fire marshal shall not unreasonably withhold consent.

(F) A license to maintain and operate a hotel or an SRO facility shall not be issued to the keeper, owner, or lessee of any hotel or SRO facility where accommodations for assignation purposes are furnished, or to any keeper, owner, or lessee who has been convicted of keeping a place in violation of the law relating to houses of assignation or places of public nuisance.

(G)

(1) No person licensed to maintain and operate a hotel or SRO facility shall also maintain and operate an agricultural labor camp, apartment house, apartment, lodging house, rooming house, or hospital or college dormitory in the same structure as is located the licensed hotel or SRO facility, unless the agricultural labor camp, apartment house, apartment, lodging house, rooming house, or hospital or college dormitory has been constructed as, and been approved by the building official having jurisdiction as being, a separate building within the hotel or SRO facility structure in accordance with the requirements specified in the state nonresidential building code adopted pursuant to section 3781.10 of the Revised Code or is separated in a manner that satisfies the requirements for occupancy separation specified in that code.

(2) All hotel and SRO facility uses shall continue in accordance with their approval under the license issued by the state fire marshal unless a change in use or occupancy has been approved by the building official having jurisdiction over the hotel or SRO facility and the license has been revised by the state fire marshal.

(H) If an extended stay hotel license is revoked by the state fire marshal in accordance with section 3731.06 of the Revised Code, the owner of that structure shall not operate that structure in accordance with the use and occupancy classification for which the structure was approved or in accordance with the license issued under this chapter by the state fire marshal and shall not open that structure for use by the public until and unless the state fire marshal determines, in accordance with the requirements specified in the state nonresidential building code adopted pursuant to section 3781.10 of the Revised Code and the state fire code adopted pursuant to section 3737.82 of the Revised Code, that it is safe for the structure to be operated. If, after the license is revoked, the owner wishes to operate that structure as a hotel, the owner shall comply with division (D) of section 3731.06 of the Revised Code.

(I) A license to maintain and operate an SRO facility shall permit the facility to offer rooms for thirty days or less if less than fifty per cent of its rooms are occupied for a period of thirty days or less.

Effective Date: 04-09-2003; 2008 SB237 09-12-2008



Section 3731.04 - Types of accommodations offered by hotels.

(A) Transient hotels may offer extended stay temporary residence guest accommodations within any dwelling units or transient sleeping room with dwelling unit features within the structure if such units or sleeping rooms are specifically constructed and approved as also being dwelling units with provisions for living, eating, cooking, sanitation, and sleeping. A transient or extended stay guestroom shall be approved through a valid certificate of occupancy issued by the building official having jurisdiction. The certificate shall indicate the specific guestrooms within the structure that can be used as dwelling units and such dwelling units shall be approved by the state fire marshal for extended stay temporary residence purposes. A transient hotel also may allow a guest to stay in a transient sleeping room for a continuous period of two hundred seventy days or less if the transient hotel satisfies the requirements specified in section 3731.041 of the Revised Code.

(B) Extended stay hotels may offer transient guest accommodations for less than thirty days within any dwelling units or other rooms within the structure if such dwelling units or rooms are specifically constructed and approved as also being transient sleeping rooms. Such transient sleeping rooms shall be approved, through a valid certificate of occupancy issued by the building official having jurisdiction, that indicates the specific rooms within the structure that can be used as transient sleeping rooms and such transient sleeping rooms shall be approved by the state fire marshal for transient stay purposes.

(C) All of the requirements for the construction and operation of transient hotels and extended stay hotels, including the provisions applicable to transient sleeping rooms and temporary residence dwelling units, apply to hotels as defined in division (A)(1) of section 3731.01 of the Revised Code with a total number of guestrooms, including transient sleeping rooms or extended stay dwelling units, that is greater than five, but do not apply to residential hotels as defined in division (A)(4) of that section.

Effective Date: 04-04-2007; 2008 SB237 09-12-2008



Section 3731.041 - Extended stay in transient hotel - fire alarm and detection system.

(A) Notwithstanding division (A)(2) of section 3731.01 of the Revised Code, a transient hotel may allow a guest to stay in a transient sleeping room in the hotel for a continuous period of two hundred seventy days or less if all of the following conditions are satisfied:

(1) The transient hotel satisfies the requirements of divisions (C) and (D) of this section, as applicable.

(2) Not more than forty per cent of the transient sleeping rooms in the hotel are used for guests to stay for a continuous period of two hundred seventy days or less.

(3) The transient hotel designates a group of transient sleeping rooms, by room number, that will be used during the time period a license is valid for guests to stay for a continuous period of two hundred seventy days or less, and submits a list of the rooms the transient hotel so designates to the state fire marshal within thirty days prior to the first day that any guest is allowed to stay in any of those rooms for that extended period of time, and every year with the transient hotel's application to renew the transient hotel's license under section 3731.03 of the Revised Code.

(4) A quantity of combustible materials stored or used in the transient sleeping room does not exceed the amount of combustible materials acceptable for a light hazard occupancy area as defined and used by the state fire marshal in rules the state fire marshal adopts pursuant to section 3737.82 of the Revised Code.

(5) No cooking devices, except for a coffee maker, a microwave oven, or other similar cooking device that is listed as safe for residential use as defined and used by the state fire marshal in rules the state fire marshal adopts pursuant to section 3737.82 of the Revised Code and approved by the fire code official having jurisdiction, are stored or used in the transient sleeping room.

(B) No transient hotel shall change the designation of the transient sleeping rooms included in the list the transient hotel submits to the state fire marshal pursuant to division (A)(3) of this section during a license year. If the transient hotel submits a list of designated rooms with the transient hotel's application for renewal in accordance with division (A)(3) of this section and does not change the designation of any rooms included on the previous list the transient hotel submitted pursuant to that division, the transient hotel may continue to allow guests to stay in the designated rooms for a continuous period of two hundred seventy days or less without having to obtain approval from the state fire marshal.

(C) A transient hotel that permits transient occupancy for a continuous period of two hundred seventy days or less under division (A) of this section shall install, for all portions of the hotel structure that are subject to the requirements of this chapter, and properly maintain, a fire alarm and detection system. The system shall be installed in accordance with requirements specified in the state nonresidential building code established under rules adopted by the board of building standards pursuant to section 3781.10 of the Revised Code and shall be approved by the building official having jurisdiction, and shall be installed in accordance with rules the state fire marshal adopts pursuant to section 3737.82 of the Revised Code and shall be approved by the state fire marshal.

At a minimum, a fire alarm and detection system required by this section, as described in the state fire code adopted pursuant to section 3737.82 of the Revised Code, shall include the annunciation of any activated initiating device at a constantly attended location from which the structure's fire alarm system is capable of being manually activated. All other fire alarm and detection system components shall be installed in accordance with the building and fire code provisions in existence and applicable to such installations at the time the owner receives approval for the plans submitted pursuant to this division.

The owner of the transient hotel shall submit plans or drawings, specifications, and data prepared for the installation of that system to the building code official having jurisdiction over the transient hotel and the state fire marshal for approval. If the owner of the transient hotel is required to install a system or, if the owner of a transient hotel had installed a system that was approved by the building official having jurisdiction prior to the effective date of this section and is required to alter that system to comply with this division, the owner shall submit those plans or drawings, specifications, and data prior to installing or altering the system. No owner of a transient hotel who is required to install or alter a fire alarm and detection system shall install or alter that system until the plans are approved pursuant to this division. If the owner of the transient hotel wishes to allow guest stays for a continuous period of two hundred seventy days or less and the owner previously has installed a fire alarm and detection system in that transient hotel that satisfies the requirements of this section, the owner shall submit those plans prior to allowing guests to stay in the rooms designated under division (A)(3) of this section. Such an owner shall not permit guests to stay in transient sleeping rooms for a continuous period of two hundred seventy days or less until the plans or drawings, specifications, and data are approved pursuant to this division.

The state fire marshal shall conduct a review of the plans for all of the fire alarm and detection systems installed in accordance with this section concurrently with the review conducted by the building code official having jurisdiction and shall conduct that review in accordance with the provisions for such plan reviews as described in the state fire code adopted in accordance with section 3737.82 of the Revised Code. The state fire marshal shall approve or disapprove any plans submitted under this division within thirty days after the date the plans are submitted.

If the state fire marshal determines that such plans and systems meet the requirements of this chapter and the fire code adopted in accordance with section 3737.82 of the Revised Code, the state fire marshal, or a designee of the state fire marshal, shall provide written approval of the submitted plans and, if the system is installed in accordance with the state nonresidential building code and the state fire code, shall sign the certificate of occupancy for the structure incorporating the fire alarm and detection system installed in accordance with this section. Such approvals shall be the exclusive method permitted by the state fire code or any other regulations or codes adopted pursuant to section 535.373 or 737.21 of the Revised Code for approval of the fire alarm and detection system required by this section.

(D) A transient hotel that is constructed or altered on or after the effective date of this section and that wishes to allow transient occupancy under division (A) of this section shall do all of the following:

(1) Satisfy any electrical system requirements for transient occupancy in the transient sleeping rooms to be used under this section;

(2) With respect to the installation and maintenance of electrical power and lighting circuits in the transient sleeping rooms to be used under this section, install and maintain only twenty amp or greater electrical power and lighting circuits that satisfy the requirements of the state nonresidential building code;

(3) Comply with all other requirements of this section.

(E) The provisions of this section apply to all transient hotels electing to allow the extended stays under division (A) of this section in addition to all other nonresidential building and fire code provisions applicable to these structures. Nothing in this section shall be construed to require a hotel in existence on the effective date of this section to install an automatic sprinkler system unless otherwise required by law.

Effective Date: 2008 SB237 09-12-2008



Section 3731.05 - Inspections by fire marshal - alterations or changes to achieve compliance.

(A)

(1) The state fire marshal shall inspect, prior to issuance or renewal of a license and at any other time necessary, every hotel and SRO facility which comes within sections 3731.01 to 3731.21 of the Revised Code.

(2) The state fire marshal shall have the right of entry into such hotels and SRO facilities at any reasonable time.

(3) Whenever, upon inspection, it is found that such business and property is not being conducted, or is not equipped in the manner and condition required by such sections, the rules adopted pursuant to them, or the state fire code adopted pursuant to section 3737.82 of the Revised Code, the state fire marshal shall notify the owner, proprietor, or agent in charge of such business, or the owner or agent of the building so occupied, of such violations and of any changes or alterations as may be necessary to effect a complete compliance with sections 3731.01 to 3731.21 of the Revised Code, the rules adopted pursuant to those sections, or the state fire code adopted pursuant to section 3737.82 of the Revised Code.

(B)

(1) Upon receipt of a notice from the state fire marshal under section 3731.06 of the Revised Code or a citation issued by the state fire marshal pursuant to section 3737.41 or 3737.42 of the Revised Code, the owner, proprietor, or agent in charge of such business shall bring the hotel or SRO facility into compliance with the requirements of this chapter, the rules adopted pursuant to it, or the state fire code adopted pursuant to section 3737.82 of the Revised Code, by making such alterations or changes as may be necessary to put such building and premises in a condition of complete compliance within a reasonable time set by the state fire marshal after being notified by the state fire marshal. An owner, proprietor, or agent in charge of a hotel or SRO facility may request the state fire marshal to extend the time period the state fire marshal establishes to allow the owner, proprietor, or agent to accomplish such alterations or changes. The state fire marshal may grant that request if the owner, proprietor, or agent is able to demonstrate that a longer time is necessary to make such alterations or changes to put such building and premises in a condition of complete compliance and that such an extension does not conflict with any conditions imposed by the board of building appeals after a hearing conducted under section 3737.43 or 3781.19 of the Revised Code.

(2) Any owner, proprietor, or agent, who knowingly fails to bring the hotel or SRO facility into compliance with the requirements of this chapter, the rules adopted pursuant to it, or the state fire code adopted pursuant to section 3737.82 of the Revised Code, by not making the necessary alterations or changes specified in the notification by the state fire marshal is in violation of this section.

(C) Nothing in this chapter shall be construed to limit the authority of the state fire marshal to take any action permitted under sections 3737.41 to 3737.51 of the Revised Code against a hotel or SRO facility in addition to or instead of taking action against the hotel or SRO facility, or the license issued to the hotel or SRO facility under this chapter.

Effective Date: 10-16-1996; 2008 SB237 09-12-2008



Section 3731.06 - Suspension or revocation of license upon notice and hearing - appeal.

(A) Upon notice and hearing, the state fire marshal may suspend or revoke any license or impose a fine against an owner, proprietor, or agent of a hotel or SRO facility licensed under this chapter for violation of sections 3731.01 to 3731.21 of the Revised Code, the rules adopted pursuant to those sections, or the state fire code adopted pursuant to section 3737.82 of the Revised Code. The state fire marshal shall impose fines in accordance with the requirements specified in division (E) of this section. The state fire marshal shall not impose a fine, and such suspension or revocation shall not take place, until the state fire marshal first notifies such licensee in writing, calling specific attention to the infractions and until, pursuant to section 3731.05 of the Revised Code, a reasonable time and opportunity is given to reform and correct the matter complained of. Except as provided in division (E) of this section, if such notice proves unavailing for the correction of such matter, the state fire marshal shall then fix a time and place for hearing in accordance with Chapter 119. of the Revised Code. Upon the conclusion of such hearing the state fire marshal may suspend or revoke the license in question, impose a fine against an owner, proprietor, or agent of a hotel or SRO facility licensed under this chapter, or dismiss the proceedings against such licensee.

(B) If the state fire marshal proposes to deny or otherwise refuse to grant a license to any person or to permit a license already issued to be transferred, as provided in section 3731.03 of the Revised Code, or proposes to revoke a license, the party aggrieved by such decision or refusal shall be heard upon the question as to the right of the party aggrieved to such license or to a transfer of the same, which hearing shall be had in accordance with Chapter 119. of the Revised Code. An appeal may be taken from the action of the state fire marshal in failing to issue said license or permit said transfer in accordance with section 119.12 of the Revised Code.

(C) If the state fire marshal suspends a hotel or SRO facility license in accordance with this section and Chapter 119. of the Revised Code, the state fire marshal shall suspend that license for a reasonable period of time as may be necessary to allow the owner, proprietor, or agent of the licensed hotel or SRO facility to reform and correct the violation for which the state fire marshal suspended the license, not to exceed one hundred eighty days. The owner, proprietor, or agent of the hotel or SRO facility whose license is suspended shall not operate the facility as a hotel or SRO facility and shall not open that structure for use by the public during the time period that the license is suspended. If, at the expiration of the suspension period the violation has not been reformed or corrected, the license automatically shall be revoked without the taking of any action by the state fire marshal.

(D) An operator, proprietor, or agent of a hotel or SRO facility whose license has been revoked by the state fire marshal in accordance with this section and Chapter 119. of the Revised Code may apply for a license in accordance with section 3731.03 of the Revised Code. The state fire marshal shall not issue that operator, proprietor, or agent a new license for a period of one year after the date of revocation, unless the state fire marshal determines that it is appropriate to issue that license at an earlier date. The state fire marshal shall issue that hotel or SRO facility a new license only if the hotel or SRO facility satisfies the applicable requirements for licensure specified in this chapter and in the rules adopted pursuant to it and the operator, proprietor, or agent has corrected the violation for which the state fire marshal revoked the license.

(E) If the state fire marshal elects to impose a fine against an owner, proprietor, or agent of a licensed hotel or SRO facility in accordance with this section and Chapter 119. of the Revised Code, the state fire marshal shall not impose that fine until thirty days after the state fire marshal sends the written notice in accordance with division (A) of this section or, if the state fire marshal has given the owner, proprietor, or agent more than thirty days to reform or correct the violation, the expiration of that time period. The state fire marshal may impose a fine against an owner, proprietor, or agent in the following amounts:

(1) If, in the opinion of the state fire marshal, the violation is a fire safety issue, two hundred fifty dollars per violation, except that the amount of the fine shall not exceed one thousand dollars per day, regardless of the number of violations.

(2) For all other violations of section 3731.08 of the Revised Code, a fine of ten dollars for each violation.

The state fire marshal shall deposit all fines the state fire marshal collects under this division into the state fire marshal fund created in section 3737.71 of the Revised Code.

(F) If the state fire marshal takes any action against an owner, proprietor, or agent of a licensed hotel or SRO facility pursuant to sections 3737.41 to 3737.51 of the Revised Code, the state fire marshal may take action against the license issued to that hotel or SRO facility that is prompted by or is a result of action taken under sections 3737.41 to 3737.51 of the Revised Code.

Effective Date: 07-01-1992; 2008 SB237 09-12-2008



Section 3731.07 - Enforcement actions - citations.

All enforcement actions pursued and citations issued with respect to state fire code violations shall comply with sections 3737.41 to 3737.51 of the Revised Code.

Effective Date: 07-01-1992



Section 3731.08 - Failure or refusal to comply.

No person shall fail or refuse to comply with sections 3731.01 to 3731.21 of the Revised Code or the state fire code adopted pursuant to section 3737.82 of the Revised Code. Each day of violation of such sections constitutes a separate offense.

Effective Date: 07-01-1992



Section 3731.09 - Sanitary requirements.

In every transient hotel and extended stay hotel and SRO facility in which the person, firm, or corporation operating it is required to have a license, the premises shall be kept in a sanitary condition.

Effective Date: 10-16-1996; 04-04-2007



Section 3731.10 - Plumbing, lighting, and ventilation.

Every hotel and SRO facility shall have proper plumbing, lighting, and ventilation which shall conform to Chapters 3781. and 3791. of the Revised Code.

Effective Date: 10-16-1996



Section 3731.11 - Bathroom and restroom facilities.

In all political subdivisions of this state where a system of water works and sewerage is maintained for public use, every hotel and SRO facility shall be equipped with a sufficient number of suitable water closets for the accommodation of its guests, which water closets shall be ventilated and connected by proper plumbing with such sewerage system. All lavatories, bathtubs, sinks, drains, closets, and urinals in such hotels and SRO facilities shall be properly constructed and shall be kept clean and well ventilated at all times. Separate compartments shall be furnished for different sexes, each being properly designated.

Effective Date: 10-16-1996; 2008 SB237 09-12-2008



Section 3731.12 - Beds and bedding.

(A) Every transient hotel and extended stay hotel shall provide in each sleeping room or extended stay temporary residence a bed, bunk, cot, or other furniture designed for sleeping for each guest occupying such accommodations. Every hotel shall provide each bed, bunk, cot, or other sleeping place for the use of transient or extended stay guests with pillow slips and under and top sheets. All sheets and pillow slips used on any furniture designed for sleeping shall be white or off-white in color and shall be washed daily if requested by a guest, and all such sheets and pillow slips, after being used by one guest, shall be washed before being used by another guest.

(B) All extended stay hotels shall provide furniture adequate for living, eating, cooking, sanitation, and sleeping within each dwelling unit.

(C) Except as otherwise specified in division (D) of this section, all residential hotels may, but are not required to, provide furniture adequate for living, eating, cooking, sanitation, and sleeping within each dwelling unit.

(D) All residential hotels, upon request of the dwelling unit guest, shall provide furniture adequate for living, eating, cooking, sanitation, and sleeping within each dwelling unit. Residential hotels may charge appropriate additional fees for the provision of any furniture pursuant to this section.

(E) A hotel shall provide at least one bed of a type that is suitable for use with a portable lift that the guest provides in twenty-five per cent of the total number of rooms that the hotel is required to hold out as accessible sleeping rooms or suites, rounded up to the next whole number. The hotel shall satisfy all of the following requirements with respect to that bed:

(1) The space between the underside of at least one of the longest sides of the bed frame and the finished floor shall be at least six and one-half inches, shall extend a depth of at least thirty inches from the edge of that side of the bed toward the center line of the bed, and shall be clear of any obstructions, to provide for clearance for the use of a portable lift.

Notwithstanding the requirement that the total depth of space described in this division be clear of any obstructions, the legs of the bed may protrude into that space.

(2) The side of the bed described in division (E)(1) of this division shall be separated by at least forty-five inches of space between that side and any obstacle or other major elements of the room, to allow for maneuverability.

(F) Within forty-five days after the effective date of this amendment, a hotel shall have at least one room that the hotel holds out as an accessible sleeping room or suite that satisfies the requirements of division (E) of this section. Within five years after the effective date of this amendment, or upon completion of the next major renovation of the hotel, whichever occurs first, a hotel shall completely satisfy the requirements specified in that division. No hotel is required to comply with the requirements of this division or division (E) of this section if a federal standard for the type of bed described in division (E) of this section is adopted and becomes effective.

(G) A violation of division (E) or (F) of this section is an unlawful discriminatory practice as described in division (G) of section 4112.02 of the Revised Code. A person who is injured by an alleged violation of division (E) or (F) of this section may file a complaint with the Ohio civil rights commission in accordance with requirements specified in section 4112.05 of the Revised Code. The commission shall follow the procedures specified in that section for complaints filed for violations of division (G) of section 4112.02 of the Revised Code regarding that complaint, except, if the commission determines after a hearing described in division (B) of section 4112.05 of the Revised Code, that a violation has occurred, the commission shall notify the state fire marshal. The state fire marshal, upon receipt of that notice, shall take the action the state fire marshal determines necessary against the owner, keeper, or lessee of that hotel in accordance with sections 3731.05 and 3731.06 of the Revised Code.

Effective Date: 07-01-1992; 04-04-2007; 2008 SB237 09-12-2008



Section 3731.13 - Bedding, floors, and carpets must be kept sanitary.

All bedding used in any hotel must be thoroughly aired, disinfected, and kept clean. No bedding which is infested with vermin or bedbugs shall be used on any bed in any hotel. All floors, carpets, and equipment in hotels, and all walls and ceilings shall be kept in sanitary condition.

Effective Date: 07-01-1992



Section 3731.14 - Fumigation.

When any room has been occupied by a person having an infectious or contagious disease, such room shall not be used again until it is thoroughly fumigated and the bedding disinfected.

Effective Date: 10-01-1953



Section 3731.15 - Separate sleeping and bath areas - cooking facilities.

(A) Each sleeping room of a hotel shall include a separate sleeping and bath area.

(B) No sleeping room of a hotel or an SRO facility shall include cooking facilities unless the facilities have been approved by the state, municipal, township, or county building department having jurisdiction over the hotel or SRO facility.

Effective Date: 10-16-1996



Section 3731.16 - Posting of hotel rates.

The owner or manager of each hotel shall post in a conspicuous place in each room thereof a card or sign stating the price per day of such room, and shall file with the state fire marshal a diagram or list showing the price of each room in the hotel and no advances shall be made in this schedule, without twenty days' written notice to the state fire marshal. The posted hotel rate shall reflect the maximum actual rate and include the maximum rate per number of actual occupants.

Effective Date: 07-01-1992; 2008 SB237 09-12-2008



Section 3731.17, 3731.18 - [Repealed].

Effective Date: 07-01-1996



Section 3731.19 - [Repealed].

Effective Date: 10-29-1953



Section 3731.20 - Gifts to officials prohibited.

The state fire marshal or the state fire marshal's assistants shall accept no gift or gratuity in any form from any hotel or SRO facility under penalty of summary dismissal.

Effective Date: 10-16-1996; 2008 SB237 09-12-2008



Section 3731.21 - Enforcement.

(A) If a health official determines that an owner, keeper, or lessee has not complied with the requirements for sanitation specified in sections 3731.09, 3731.11, 3731.12, and 3731.13 of the Revised Code, the health official shall notify the state fire marshal, and the state fire marshal may take any action permitted under this chapter that the state fire marshal determines is appropriate.

(B)

(1) Except as limited by division (B)(3) of this section, the state fire marshal, or other person representing the state fire marshal, may file a complaint with the attorney general, the prosecuting attorney of the county in which the hotel or structure that is the subject of the complaint is located, or both. Except as otherwise provided in divisions (B)(2) and (3) of this section, upon receipt of that complaint, the attorney general or prosecuting attorney may prosecute to termination before the court of common pleas of the county in which the hotel or structure that is the subject of the complaint is located a proper action or proceeding against any person violating this chapter.

(2) If the state fire marshal elects to file a complaint with both the attorney general and a county prosecutor, the following circumstances apply, as applicable:

(a) If both the attorney general and the county prosecutor determine that the complaint should be prosecuted, the state fire marshal shall do both of the following:

(i) Determine which one of those two entities should proceed with the complaint and request that entity to proceed;

(ii) Notify the entity not chosen pursuant to division (B)(2)(a)(i) of this section of the state fire marshal's determination and request that entity not to proceed with the complaint.

(b) If one of the entities determines, on the merits of the complaint, not to prosecute the complaint, the state fire marshal shall request the other entity not to proceed with the complaint.

(c) If one of the entities determines, for reasons other than the merits of the complaint, not to prosecute the complaint, the state fire marshal may request the other entity to proceed with the complaint.

(3) If the state fire marshal elects to file a complaint with either the attorney general or a county prosecutor, but not both, the following circumstances apply, as applicable:

(a) If the entity with which the state fire marshal files the complaint determines, for reasons other than the merits of the complaint, not to prosecute the complaint, the state fire marshal may file the complaint with the other entity.

(b) If the entity with which the state fire marshal files the complaint determines, on the merits of the complaint, not to prosecute the complaint, the state fire marshal shall not file the complaint with the other entity.

(C) Nothing in this section shall be construed to prevent the attorney general and prosecuting attorney from collaborating on a prosecution.

Effective Date: 10-01-1953; 2008 SB237 09-12-2008



Section 3731.99 - Penalty.

Whoever violates section 3731.03 or 3731.05 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996; 2008 SB237 09-12-2008






Chapter 3732 - FOOD SERVICE OPERATIONS

Section 3732.01 to 3732.03 - Amended and Renumbered RC 3717.01, 3717.51, 3717.43.

Effective Date: 11-03-1999



Section 3732.04 to 3732.06 - Amended and Renumbered RC 3717.45, 3717.46, 3717.12.

Effective Date: 11-03-1999



Section 3732.061 - [Repealed].

Effective Date: 01-21-1996



Section 3732.07 - [Repealed].

Effective Date: 02-01-2001



Section 3732.08 to 3732.10 - Amended and Renumbered RC 3717.47, 3717.11, 3717.13.

Effective Date: 11-03-1999



Section 3732.11 to 3732.14 - Amended and Renumbered RC 3717.49, 3717.50, 3717.52, 3717.09.

Effective Date: 11-03-1999



Section 3732.99 - Amended and Renumbered RC 3717.99.

Effective Date: 11-03-1999






Chapter 3733 - MANUFACTURED HOME PARKS; RECREATIONAL VEHICLE PARKS;RECREATION CAMPS; PARK-CAMPS; MARINAS; AGRICULTURAL LABOR CAMPS

Section 3733.01 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 04-03-2003; 10-13-2004



Section 3733.02 - [Repealed and Renumbered] .

Renumbered as § 4781.26 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 08-06-2004; 10-13-2004



Section 3733.021 - [Repealed and Renumbered] .

Renumbered as § 4781.31 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999; 10-13-2004



Section 3733.022 - [Repealed and Renumbered] .

Renumbered as § 4781.32 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999



Section 3733.023 - Amended and Renumbered RC 3729.04.

Effective Date: 11-05-1992; 10-13-2004



Section 3733.024 - [Repealed and Renumbered] .

Renumbered as § 4781.33 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992



Section 3733.025 - [Repealed and Renumbered] .

Renumbered as § 4781.34 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999



Section 3733.03 - [Repealed and Renumbered] .

Renumbered as § 4781.27 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-23-1994; 10-13-2004



Section 3733.031 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 11-28-1991; 10-13-2004



Section 3733.04 - [Repealed and Renumbered] .

Renumbered as § 4781.28 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-05-1992; 10-13-2004



Section 3733.05 - [Repealed and Renumbered] .

Renumbered as § 4781.29 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992; 10-13-2004



Section 3733.06 - [Repealed and Renumbered] .

Renumbered as § 4781.30 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999; 10-13-2004



Section 3733.07 - [Repealed and Renumbered] .

Renumbered as § 4781.301 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992



Section 3733.08 - [Repealed and Renumbered] .

Renumbered as § 4781.35 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992



Section 3733.081 - Amended and Renumbered RC 3729.12.

Effective Date: 04-03-2003; 10-13-2004



Section 3733.082 - Renumbered RC 3729.13.

Effective Date: 04-03-2003; 10-13-2004



Section 3733.09 - [Repealed and Renumbered] .

Renumbered as § 4781.36 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-07-1987



Section 3733.091 - [Repealed and Renumbered] .

Renumbered as § 4781.37 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-03-2003



Section 3733.10 - [Repealed and Renumbered] .

Renumbered as § 4781.38 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.101 - [Repealed and Renumbered] .

Renumbered as § 4781.39 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999



Section 3733.11 - [Repealed and Renumbered] .

Renumbered as § 4781.40 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999; 2007 HB56 10-18-2007



Section 3733.12 - [Repealed and Renumbered] .

Renumbered as § 4781.41 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.121 - [Repealed and Renumbered] .

Renumbered as § 4781.42 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.122 - [Repealed and Renumbered] .

Renumbered as § 4781.43 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.123 - [Repealed and Renumbered] .

Renumbered as § 4781.44 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1978



Section 3733.13 - [Repealed and Renumbered] .

Renumbered as § 4781.45 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.14 - [Repealed and Renumbered] .

Renumbered as § 4781.46 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1978



Section 3733.15 - [Repealed and Renumbered] .

Renumbered as § 4781.47 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.16 - [Repealed and Renumbered] .

Renumbered as § 4781.48 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1978



Section 3733.17 - [Repealed and Renumbered] .

Renumbered as § 4781.49 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.18 - [Repealed and Renumbered] .

Renumbered as § 4781.50 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 3733.19 - [Repealed and Renumbered] .

Renumbered as § 4781.51 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 1998 SB142 03-30-1999



Section 3733.20 - [Repealed and Renumbered] .

Renumbered as § 4781.52 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-17-1991



Section 3733.21 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.22 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.23 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.24 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.25 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 07-24-1990 )



Section 3733.26 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.27 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.28 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.29 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.30 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-08-1992 )



Section 3733.41 - Agricultural labor camp definitions.

As used in sections 3733.41 to 3733.49 of the Revised Code:

(A) "Agricultural labor camp" means one or more buildings or structures, trailers, tents, or vehicles, together with any land appertaining thereto, established, operated, or used as temporary living quarters for two or more families or five or more persons intending to engage in or engaged in agriculture or related food processing, whether occupancy is by rent, lease, or mutual agreement. "Agricultural labor camp" does not include a hotel or motel, or a manufactured home park regulated pursuant to sections 4781.26 to 4781.52 of the Revised Code, and rules adopted thereunder.

(B) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health in any city as authorized by section 3709.05 of the Revised Code or an authorized representative of the board of health.

(C) "Director" means the director of health or the authorized representative of the director of health.

(D) "Licensor" means the director of health.

(E) "Person" means the state, any political subdivision, public or private corporation, partnership, association, trust, individual, or other entity.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-20-1984



Section 3733.42 - Labor camp rules.

The director of health , subject to sections 119.01 to 119.13 of the Revised Code, shall adopt rules having a uniform application throughout the state, governing the issuance of licenses, location, layout, construction, approval of plans, sanitation, safety, operation, use, and maintenance of agricultural labor camps. The rules shall establish minimum standards of habitability with which a licensee shall comply in operating an agricultural labor camp. The rules shall establish, beyond minimum standards of habitability, additional standards of habitability for those camps and shall establish priorities for those additional standards with which a licensee may voluntarily comply.

In addition to meeting the requirements of section 119.03 of the Revised Code, the director of health shall mail a notice of the date, time, and place of any hearing on the adoption, amendment, or rescission of such rules and the full text of the proposed rule, amendment, or rule to be rescinded, at least thirty days prior to the hearing date, to all persons currently authorized or licensed to operate camps by the department of health, or authorized or licensed to operate camps in the previous calendar year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-20-1984



Section 3733.43 - License for operation.

(A) Except as otherwise provided in this division, prior to the fifteenth day of April in each year, every person who intends to operate an agricultural labor camp shall make application to the licensor for a license to operate such camp, effective for the calendar year in which it is issued. The licensor may accept an application on or after the fifteenth day of April. The license fees specified in this division shall be submitted to the licensor with the application for a license. No agricultural labor camp shall be operated in this state without a license. Any person operating an agricultural labor camp without a current and valid agricultural labor camp license is not excepted from compliance with sections 3733.41 to 3733.49 of the Revised Code by holding a valid and current hotel license. Each person proposing to open an agricultural labor camp shall submit with the application for a license any plans required by any rule adopted under section 3733.42 of the Revised Code. For any license issued on or after July 1, 2009, the annual license fee is one hundred fifty dollars, unless the application for a license is made on or after the fifteenth day of April in any given year, in which case the annual license fee is one hundred sixty-six dollars. For any license issued on or after July 1, 2009, an additional fee of twenty dollars per housing unit per year shall be assessed to defray the costs of enforcing sections 3733.41 to 3733.49 of the Revised Code, unless the application for a license is made on or after the fifteenth day of April in any given year, in which case an additional fee of forty-two dollars and fifty cents per housing unit shall be assessed. All fees collected under this division shall be deposited in the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code and shall be used for the administration and enforcement of sections 3733.41 to 3733.49 of the Revised Code and rules adopted thereunder.

(B) Any license under this section may be denied, suspended, or revoked by the licensor for violation of sections 3733.41 to 3733.49 of the Revised Code or the rules adopted thereunder. Unless there is an immediate serious public health hazard, no denial, suspension, or revocation of a license shall be made effective until the person operating the agricultural labor camp has been given notice in writing of the specific violations and a reasonable time to make corrections. When the licensor determines that an immediate serious public health hazard exists, the licensor shall issue an order denying or suspending the license without a prior hearing.

(C) All proceedings under this section are subject to Chapter 119. of the Revised Code except as provided in section 3733.431 of the Revised Code.

(D) Every occupant of an agricultural labor camp shall keep that part of the dwelling unit, and premises thereof, that the occupant occupies and controls in a clean and sanitary condition.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003



Section 3733.431 - Applicability of administrative procedure act.

Chapter 119: of the Revised Code applies to all adjudications under sections 3733.41 to 3733.49 of the Revised Code except that:

(A) The director of health shall notify a licensee that he is entitled to a hearing if he requests it within ten days of the time the notice informing him of his right to a hearing was mailed;

(B) If the licensee requests a hearing, the date set for the hearing shall be within ten days after the licensee has requested a hearing;

(C) The director shall not apply for a postponement or continuation of an adjudication hearing. If the licensee requests a postponement or continuation of an adjudication hearing, it shall not be granted unless the licensee demonstrates that an unusual hardship will be incurred in meeting the hearing date. If the director grants a postponement or continuation on the grounds of an unusual hardship to the licensee, the record shall document the nature and cause of the unusual hardship.

(D) If the director of health appoints a referee or examiner to conduct the hearing:

(1) A copy of the written adjudication report and recommendation of the referee or examiner shall be served by certified mail upon the director and the licensee or his attorney or other representative of record within three working days of the conclusion of the hearing;

(2) The licensee is not entitled to file written objections to the report;

(3) The director shall approve, modify, or disapprove of the report and recommendations within three working days of receiving the report.

(E) A notice of appeal of an adverse adjudication decision shall be filed within fifteen days of the mailing of the director's order;

(F) The court shall not suspend an adjudication order pending disposition of the appeal. Any adjudication order issued by the director shall remain in force pending final disposition of the appeal.

Effective Date: 03-20-1984



Section 3733.44 - License application.

Application for an agricultural labor camp license shall be made to the licensor on forms prescribed and furnished by the director.

Effective Date: 07-23-1974



Section 3733.45 - Duties of licensor.

(A) The licensor shall inspect all agricultural labor camps and shall require compliance with sections 3733.41 to 3733.49 of the Revised Code and the rules adopted thereunder prior to the issuance of a license. Upon receipt of a complaint from the migrant agricultural ombudsperson or upon the basis of a licensor's own information that an agricultural labor camp is operating without a license, the licensor shall inspect the camp. If the camp is operating without a license, the licensor shall require the camp to comply with sections 3733.41 to 3733.49 of the Revised Code and the rules adopted under those sections. No license shall be issued unless results of water supply tests indicate that the water supply meets required standards or if any violations exist concerning sanitation, drainage, or habitability of housing units.

(B) The licensor shall, upon issuance of each license, distribute posters containing the toll-free telephone number of the migrant agricultural ombudsperson established in section 3733.49 of the Revised Code and information in English and Spanish describing the purpose of the ombudsperson's office, as provided in that section. The licensor shall provide at least two posters to the licensee, one for the licensee's personal use and at least one that shall be posted in a conspicuous place within the camp.

(C) The licensor may, upon proper identification to the operator or the operator's agent, enter on any property or into any structure at any reasonable time for the purpose of making inspections required by this section.

The licensor shall make at least one inspection prior to licensing. The licensor shall make such other inspections as the licensor considers necessary to enforce sections 3733.41 to 3733.49 of the Revised Code adequately.

(D) Any plans submitted to the licensor shall be in compliance with rules adopted pursuant to section 3733.42 of the Revised Code and shall be approved or disapproved within thirty days after they are filed.

(E) The licensor shall issue an annual report that shall accurately reflect the results of that year's inspections, including, but not limited to, numbers of inspections, number of violations found, and action taken in regard to violations. The report shall also include an assessment of any problems found in that year and proposed solutions for them.

Effective Date: 06-26-2003



Section 3733.46 - Licensing bodies.

(A) The director of health is the licensor and shall administer and enforce sections 3733.41 to 3733.49 of the Revised Code and the rules adopted thereunder.

(B) If the director determines that a board of health can satisfactorily enforce sections 3733.41 to 3733.49 of the Revised Code and the rules adopted thereunder, he shall delegate his authority to enforce sections 3733.41 to 3733.49 of the Revised Code and the rules adopted thereunder to the board. The director may enter an agreement with a board of health to which he has delegated his authority to enforce sections 3733.41 to 3733.49 of the Revised Code, to provide funds to the board of health to carry out this duty. The director shall retain authority to issue, deny, renew, suspend, or revoke licenses authorizing the operation of agricultural labor camps.

Effective Date: 03-20-1984



Section 3733.47 - Prosecutions.

The attorney general, or the prosecuting attorney of the county, or the city director of law shall upon complaint of the licensor prosecute to termination or bring an action for a temporary restraining order or preliminary or permanent injunction against any person violating sections 3733.41 to 3733.49 of the Revised Code or the rules adopted thereunder. The common pleas court in which an action for a temporary restraining order or preliminary or permanent injunction is filed has the jurisdiction to grant such relief upon a showing that the respondent named in the complaint is in violation of sections 3733.41 to 3733.49 of the Revised Code or the rules adopted thereunder.

Effective Date: 03-20-1984



Section 3733.471 - Investigations.

(A) Any person who believes that violations of sections 3733.41 to 3733.49, Chapter 4109., or Chapter 4111. of the Revised Code are taking place may report or cause reports to be made of the information directly to the migrant agricultural ombudsman's office as provided in section 3733.49 of the Revised Code. No person who files a report is liable for civil damages resulting from the report if the report was made on the basis of personal knowledge and belief, and not on the basis of hearsay, and was made in good faith and without recklessness as to the truth of the information contained in the report.

(B) The migrant agricultural ombudsman's office shall immediately forward to the attorney general all reports that it receives under division (A) of this section. Within forty-eight hours of receiving a report alleging that conditions in violation of sections 3733.41 to 3733.49, Chapter 4109., or Chapter 4111. of the Revised Code exist that cause a direct or serious threat to the health or safety of migrant agricultural laborers, the attorney general, or the attorney general in conjunction with the director of health, shall investigate the complaint. If after an investigation period, which shall not exceed forty-eight hours, the attorney general finds probable cause to believe that existing conditions cause a direct or serious threat to the health or safety of the laborers, the attorney general, or the attorney general in conjunction with the appropriate prosecuting attorney, shall bring an action for a temporary restraining order or a preliminary or permanent injunction.

(C) The attorney general, or the attorney general in conjunction with the director of health, shall, within seven days of receiving a complaint that does not allege a serious health or safety violation of sections 3733.41 to 3733.49, Chapter 4109., or Chapter 4111. of the Revised Code, begin an investigation of the complaint. If after an investigation period, which shall not exceed fourteen days, the attorney general finds probable cause to believe that a violation of sections 3733.41 to 3733.49, Chapter 4109., or Chapter 4111. of the Revised Code exists, he shall refer the matter to the appropriate prosecuting attorney, who shall prosecute the complaint.

(D) The migrant agricultural ombudsman's office shall treat as confidential all information that it receives as a result of reports filed with it under division (A) of this section and shall not reveal that information to any person except under division (B) of this section or as required in the course of an investigation or prosecution.

Effective Date: 03-20-1984



Section 3733.48 - Prohibitions.

No person shall violate sections 3733.41 to 3733.471 of the Revised Code or the rules adopted thereunder.

Effective Date: 03-20-1984



Section 3733.49 - Office of migrant agricultural ombudsperson.

(A) There is hereby established under the authority of the director of job and family services the office of the migrant agricultural ombudsperson. The director shall appoint the ombudsperson. No person shall serve as ombudsperson who has a fiduciary or pecuniary interest in an agricultural labor camp. The ombudsperson shall have recognized ability and experience in migrant labor issues and shall speak both English and Spanish fluently. The ombudsperson shall be a member of the classified civil service and shall be subject to an annual job evaluation by the director. The ombudsperson's salary shall be established in a pay range fixed by the director.

(B) The migrant agricultural ombudsperson shall:

(1) Collect and compile available data, statistics, and information concerning migrant agricultural laborers and agricultural labor camps published by any agency of this state, any agency of the federal government, and private organizations, including, but not limited to, churches and Hispanic organizations. These data, statistics, and information are public records as defined in section 149.43 of the Revised Code.

(2) Coordinate the collection, analysis, and dissemination of information about the supply and quality of housing for migrant agricultural laborers in both licensed and unlicensed camps;

(3) Become familiar with state and federal laws and rules concerning migrant agricultural laborers and agricultural labor camps and especially with state and federal programs for which migrant agricultural laborers might qualify;

(4) Establish a toll-free telephone number that:

(a) Camp owners and farmers who employ migrant agricultural laborers may use to seek clarification of laws and rules applicable to camps and for registering complaints; and

(b) Migrant agricultural laborers may use for the purpose of obtaining information described in divisions (B)(1) and (2) of this section and for registering complaints.

(5) Refer problems, complaints, or questions brought to the ombudsperson's attention to the appropriate state or federal agency or the attorney general;

(6) Serve as an advocate for migrant agricultural laborers in social service matters;

(7) Submit an annual report to the president of the senate, the speaker of the house of representatives, and the members of the minority leadership of the senate and house of representatives on or before the thirtieth day of June of each year describing migrant agricultural labor conditions found by the ombudsperson's office, along with an assessment of the effect of existing law on migrant agricultural labor and labor camps and any recommendations for change. The report shall contain a compilation of the kinds of complaints received and recommendations for any changes in the laws or rules that the ombudsperson considers necessary or desirable.

(8) Develop and recommend to the general assembly definitions of "migrant agricultural laborer" and "migrant farmworker child" to be used consistently by all state agencies, including, but not limited to, boards, departments, divisions, commissions, bureaus, societies, councils, and institutions; and

(9) Conduct a peak-period census of migrant agricultural laborers in this state, by county, so that the ombudsperson can properly assess the need for housing for those laborers. The department of health shall assist the ombudsperson by providing information on the peak occupancy of agricultural labor camps and other additional information obtained through inspections of agricultural labor camps.

Effective Date: 07-01-2000



Section 3733.99 - Penalty.

Whoever violates section 3733.48 of the Revised Code is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-25-1978






Chapter 3734 - SOLID AND HAZARDOUS WASTES

Section 3734.01 - Solid and hazardous waste definitions.

As used in this chapter:

(A) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health in any city as authorized by section 3709.05 of the Revised Code.

(B) "Director" means the director of environmental protection.

(C) "Health district" means a city or general health district as created by or under authority of Chapter 3709. of the Revised Code.

(D) "Agency" means the environmental protection agency.

(E) "Solid wastes" means such unwanted residual solid or semisolid material as results from industrial, commercial, agricultural, and community operations, excluding earth or material from construction, mining, or demolition operations, or other waste materials of the type that normally would be included in demolition debris, nontoxic fly ash and bottom ash, including at least ash that results from the combustion of coal and ash that results from the combustion of coal in combination with scrap tires where scrap tires comprise not more than fifty per cent of heat input in any month, spent nontoxic foundry sand, and slag and other substances that are not harmful or inimical to public health, and includes, but is not limited to, garbage, scrap tires, combustible and noncombustible material, street dirt, and debris. "Solid wastes" does not include any material that is an infectious waste or a hazardous waste.

(F) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, emitting, or placing of any solid wastes or hazardous waste into or on any land or ground or surface water or into the air, except if the disposition or placement constitutes storage or treatment or, if the solid wastes consist of scrap tires, the disposition or placement constitutes a beneficial use or occurs at a scrap tire recovery facility licensed under section 3734.81 of the Revised Code.

(G) "Person" includes the state, any political subdivision and other state or local body, the United States and any agency or instrumentality thereof, and any legal entity defined as a person under section 1.59 of the Revised Code.

(H) "Open burning" means the burning of solid wastes in an open area or burning of solid wastes in a type of chamber or vessel that is not approved or authorized in rules adopted by the director under section 3734.02 of the Revised Code or, if the solid wastes consist of scrap tires, in rules adopted under division (V) of this section or section 3734.73 of the Revised Code, or the burning of treated or untreated infectious wastes in an open area or in a type of chamber or vessel that is not approved in rules adopted by the director under section 3734.021 of the Revised Code.

(I) "Open dumping" means the depositing of solid wastes into a body or stream of water or onto the surface of the ground at a site that is not licensed as a solid waste facility under section 3734.05 of the Revised Code or, if the solid wastes consist of scrap tires, as a scrap tire collection, storage, monocell, monofill, or recovery facility under section 3734.81 of the Revised Code; the depositing of solid wastes that consist of scrap tires onto the surface of the ground at a site or in a manner not specifically identified in divisions (C)(2) to (5), (7), or (10) of section 3734.85 of the Revised Code; the depositing of untreated infectious wastes into a body or stream of water or onto the surface of the ground; or the depositing of treated infectious wastes into a body or stream of water or onto the surface of the ground at a site that is not licensed as a solid waste facility under section 3734.05 of the Revised Code.

(J) "Hazardous waste" means any waste or combination of wastes in solid, liquid, semisolid, or contained gaseous form that in the determination of the director, because of its quantity, concentration, or physical or chemical characteristics, may do either of the following:

(1) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness;

(2) Pose a substantial present or potential hazard to human health or safety or to the environment when improperly stored, treated, transported, disposed of, or otherwise managed.

"Hazardous waste" includes any substance identified by regulation as hazardous waste under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, and does not include any substance that is subject to the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended.

(K) "Treat" or "treatment," when used in connection with hazardous waste, means any method, technique, or process designed to change the physical, chemical, or biological characteristics or composition of any hazardous waste; to neutralize the waste; to recover energy or material resources from the waste; to render the waste nonhazardous or less hazardous, safer to transport, store, or dispose of, or amenable for recovery, storage, further treatment, or disposal; or to reduce the volume of the waste. When used in connection with infectious wastes, "treat" or "treatment" means any method, technique, or process that renders the wastes noninfectious so that it is no longer an infectious waste and is no longer an infectious substance as defined in applicable federal law, including, without limitation, steam sterilization and incineration, and, in the instance of wastes identified in division (R)(7) of this section, to substantially reduce or eliminate the potential for the wastes to cause lacerations or puncture wounds.

(L) "Manifest" means the form used for identifying the quantity, composition, origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment, or storage.

(M) "Storage," when used in connection with hazardous waste, means the holding of hazardous waste for a temporary period in such a manner that it remains retrievable and substantially unchanged physically and chemically and, at the end of the period, is treated; disposed of; stored elsewhere; or reused, recycled, or reclaimed in a beneficial manner. When used in connection with solid wastes that consist of scrap tires, "storage" means the holding of scrap tires for a temporary period in such a manner that they remain retrievable and, at the end of that period, are beneficially used; stored elsewhere; placed in a scrap tire monocell or monofill facility licensed under section 3734.81 of the Revised Code; processed at a scrap tire recovery facility licensed under that section or a solid waste incineration or energy recovery facility subject to regulation under this chapter; or transported to a scrap tire monocell, monofill, or recovery facility, any other solid waste facility authorized to dispose of scrap tires, or a facility that will beneficially use the scrap tires, that is located in another state and is operating in compliance with the laws of the state in which the facility is located.

(N) "Facility" means any site, location, tract of land, installation, or building used for incineration, composting, sanitary landfilling, or other methods of disposal of solid wastes or, if the solid wastes consist of scrap tires, for the collection, storage, or processing of the solid wastes; for the transfer of solid wastes; for the treatment of infectious wastes; or for the storage, treatment, or disposal of hazardous waste.

(O) "Closure" means the time at which a hazardous waste facility will no longer accept hazardous waste for treatment, storage, or disposal, the time at which a solid waste facility will no longer accept solid wastes for transfer or disposal or, if the solid wastes consist of scrap tires, for storage or processing, or the effective date of an order revoking the permit for a hazardous waste facility or the registration certificate, permit, or license for a solid waste facility, as applicable. "Closure" includes measures performed to protect public health or safety, to prevent air or water pollution, or to make the facility suitable for other uses, if any, including, but not limited to, the removal of processing residues resulting from solid wastes that consist of scrap tires; the establishment and maintenance of a suitable cover of soil and vegetation over cells in which hazardous waste or solid wastes are buried; minimization of erosion, the infiltration of surface water into such cells, the production of leachate, and the accumulation and runoff of contaminated surface water; the final construction of facilities for the collection and treatment of leachate and contaminated surface water runoff, except as otherwise provided in this division; the final construction of air and water quality monitoring facilities, except as otherwise provided in this division; the final construction of methane gas extraction and treatment systems; or the removal and proper disposal of hazardous waste or solid wastes from a facility when necessary to protect public health or safety or to abate or prevent air or water pollution. With regard to a solid waste facility that is a scrap tire facility, "closure" includes the final construction of facilities for the collection and treatment of leachate and contaminated surface water runoff and the final construction of air and water quality monitoring facilities only if those actions are determined to be necessary.

(P) "Premises" means either of the following:

(1) Geographically contiguous property owned by a generator;

(2) Noncontiguous property that is owned by a generator and connected by a right-of-way that the generator controls and to which the public does not have access. Two or more pieces of property that are geographically contiguous and divided by public or private right-of-way or rights-of-way are a single premises.

(Q) "Post-closure" means that period of time following closure during which a hazardous waste facility is required to be monitored and maintained under this chapter and rules adopted under it, including, without limitation, operation and maintenance of methane gas extraction and treatment systems, or the period of time after closure during which a scrap tire monocell or monofill facility licensed under section 3734.81 of the Revised Code is required to be monitored and maintained under this chapter and rules adopted under it.

(R) "Infectious wastes"

means any wastes or combination of wastes that include cultures and stocks of infectious agents and associated biologicals,

human blood and blood products, and substances that were or are likely to have been exposed to or contaminated with or are likely to transmit an infectious agent or zoonotic agent, including all of the following:

(1) Laboratory wastes ;

(2) Pathological wastes;

(3) Animal blood and blood products;

(4) Animal carcasses and parts;

(5) Waste materials from the rooms of humans, or the enclosures of animals, that have been isolated because of diagnosed communicable disease that are likely to transmit infectious agents. Such waste materials from the rooms of humans do not include any wastes of patients who have been placed on blood and body fluid precautions under the universal precaution system established by the centers for disease control in the public health service of the United States department of health and human services, except to the extent specific wastes generated under the universal precautions system have been identified as infectious wastes by rules adopted under division (R) (7) of this section.

(6) Sharp wastes used in the treatment, diagnosis, or inoculation of human beings or animals ;

(7) Any other waste materials generated in the diagnosis, treatment, or immunization of human beings or animals, in research pertaining thereto, or in the production or testing of biologicals, that the director of health , by rules adopted in accordance with Chapter 119. of the Revised Code, identifies as infectious wastes after determining that the wastes present a substantial threat to human health when improperly managed because they are contaminated with, or are likely to be contaminated with, infectious agents.

As used in this division, "blood products" does not include patient care waste such as bandages or disposable gowns that are lightly soiled with blood or other body fluids unless those wastes are soiled to the extent that the generator of the wastes determines that they should be managed as infectious wastes.

(S) "Infectious agent" means a type of microorganism, pathogen, virus, or proteinaceous infectious particle that can cause or significantly contribute to disease in or death of human beings.

(T) "Zoonotic agent" means a type of microorganism, pathogen, or virus that causes disease in vertebrate animals , is transmissible to human beings, and can cause or significantly contribute to disease in or death of human beings.

(U) "Solid waste transfer facility" means any site, location, tract of land, installation, or building that is used or intended to be used primarily for the purpose of transferring solid wastes that were generated off the premises of the facility from vehicles or containers into other vehicles for transportation to a solid waste disposal facility. "Solid waste transfer facility" does not include any facility that consists solely of portable containers that have an aggregate volume of fifty cubic yards or less nor any facility where legitimate recycling activities are conducted.

(V) "Beneficially use" means to use a scrap tire in a manner that results in a commodity for sale or exchange or in any other manner authorized as a beneficial use in rules adopted by the director in accordance with Chapter 119. of the Revised Code.

(W) "Commercial car," "commercial tractor," "farm machinery," "motor bus," "vehicles," "motor vehicle," and "semitrailer" have the same meanings as in section 4501.01 of the Revised Code.

(X) "Construction equipment" means road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work, or in mining or producing or processing aggregates, and not designed for or used in general highway transportation.

(Y) "Motor vehicle salvage dealer" has the same meaning as in section 4738.01 of the Revised Code.

(Z) "Scrap tire" means an unwanted or discarded tire.

(AA) "Scrap tire collection facility" means any facility that meets all of the following qualifications:

(1) The facility is used for the receipt and storage of whole scrap tires from the public prior to their transportation to a scrap tire storage, monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code; a solid waste incineration or energy recovery facility subject to regulation under this chapter; a premises within the state where the scrap tires will be beneficially used; or a scrap tire storage, monocell, monofill, or recovery facility, any other solid waste disposal facility authorized to dispose of scrap tires, or a facility that will beneficially use the scrap tires, that is located in another state, and that is operating in compliance with the laws of the state in which the facility is located.

(2) The facility exclusively stores scrap tires in portable containers.

(3) The aggregate storage of the portable containers in which the scrap tires are stored does not exceed five thousand cubic feet.

(BB) "Scrap tire monocell facility" means an individual site within a solid waste landfill that is used exclusively for the environmentally sound storage or disposal of whole scrap tires or scrap tires that have been shredded, chipped, or otherwise mechanically processed.

(CC) "Scrap tire monofill facility" means an engineered facility used or intended to be used exclusively for the storage or disposal of scrap tires, including at least facilities for the submergence of whole scrap tires in a body of water.

(DD) "Scrap tire recovery facility" means any facility, or portion thereof, for the processing of scrap tires for the purpose of extracting or producing usable products, materials, or energy from the scrap tires through a controlled combustion process, mechanical process, or chemical process. "Scrap tire recovery facility" includes any facility that uses the controlled combustion of scrap tires in a manufacturing process to produce process heat or steam or any facility that produces usable heat or electric power through the controlled combustion of scrap tires in combination with another fuel, but does not include any solid waste incineration or energy recovery facility that is designed, constructed, and used for the primary purpose of incinerating mixed municipal solid wastes and that burns scrap tires in conjunction with mixed municipal solid wastes, or any tire retreading business, tire manufacturing finishing center, or tire adjustment center having on the premises of the business a single, covered scrap tire storage area at which not more than four thousand scrap tires are stored.

(EE) "Scrap tire storage facility" means any facility where whole scrap tires are stored prior to their transportation to a scrap tire monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code; a solid waste incineration or energy recovery facility subject to regulation under this chapter; a premises within the state where the scrap tires will be beneficially used; or a scrap tire storage, monocell, monofill, or recovery facility, any other solid waste disposal facility authorized to dispose of scrap tires, or a facility that will beneficially use the scrap tires, that is located in another state, and that is operating in compliance with the laws of the state in which the facility is located.

(FF) "Used oil" means any oil that has been refined from crude oil, or any synthetic oil, that has been used and, as a result of that use, is contaminated by physical or chemical impurities. "Used oil" includes only those substances identified as used oil by the United States environmental protection agency under the "Used Oil Recycling Act of 1980," 94 Stat. 2055, 42 U.S.C.A. 6901a, as amended.

(GG) "Accumulated speculatively" has the same meaning as in rules adopted by the director under section 3734.12 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 09-30-1998; 09-29-2005



Section 3734.02 - Rules for inspection and licensing of solid waste facilities.

(A) The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend, suspend, or rescind rules having uniform application throughout the state governing solid waste facilities and the inspections of and issuance of permits and licenses for all solid waste facilities in order to ensure that the facilities will be located, maintained, and operated, and will undergo closure and post-closure care, in a sanitary manner so as not to create a nuisance, cause or contribute to water pollution, create a health hazard, or violate 40 C.F.R. 257.3-2 or 40 C.F.R. 257.3-8, as amended. The rules may include, without limitation, financial assurance requirements for closure and post-closure care and corrective action and requirements for taking corrective action in the event of the surface or subsurface discharge or migration of explosive gases or leachate from a solid waste facility, or of ground water contamination resulting from the transfer or disposal of solid wastes at a facility, beyond the boundaries of any area within a facility that is operating or is undergoing closure or post-closure care where solid wastes were disposed of or are being disposed of. The rules shall not concern or relate to personnel policies, salaries, wages, fringe benefits, or other conditions of employment of employees of persons owning or operating solid waste facilities. The director, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend, suspend, or rescind rules governing the issuance, modification, revocation, suspension, or denial of variances from the director's solid waste rules, including, without limitation, rules adopted under this chapter governing the management of scrap tires.

Variances shall be issued, modified, revoked, suspended, or rescinded in accordance with this division, rules adopted under it, and Chapter 3745. of the Revised Code. The director may order the person to whom a variance is issued to take such action within such time as the director may determine to be appropriate and reasonable to prevent the creation of a nuisance or a hazard to the public health or safety or the environment. Applications for variances shall contain such detail plans, specifications, and information regarding objectives, procedures, controls, and other pertinent data as the director may require. The director shall grant a variance only if the applicant demonstrates to the director's satisfaction that construction and operation of the solid waste facility in the manner allowed by the variance and any terms or conditions imposed as part of the variance will not create a nuisance or a hazard to the public health or safety or the environment. In granting any variance, the director shall state the specific provision or provisions whose terms are to be varied and also shall state specific terms or conditions imposed upon the applicant in place of the provision or provisions. The director may hold a public hearing on an application for a variance or renewal of a variance at a location in the county where the operations that are the subject of the application for the variance are conducted. The director shall give not less than twenty days' notice of the hearing to the applicant by certified mail or by another type of mail accompanied by a receipt and shall publish at least one notice of the hearing in a newspaper with general circulation in the county where the hearing is to be held. The director shall make available for public inspection at the principal office of the environmental protection agency a current list of pending applications for variances and a current schedule of pending variance hearings. The director shall make a complete stenographic record of testimony and other evidence submitted at the hearing. Within ten days after the hearing, the director shall make a written determination to issue, renew, or deny the variance and shall enter the determination and the basis for it into the record of the hearing. The director shall issue, renew, or deny an application for a variance or renewal of a variance within six months of the date upon which the director receives a complete application with all pertinent information and data required. No variance shall be issued, revoked, modified, or denied until the director has considered the relative interests of the applicant, other persons and property affected by the variance, and the general public. Any variance granted under this division shall be for a period specified by the director and may be renewed from time to time on such terms and for such periods as the director determines to be appropriate. No application shall be denied and no variance shall be revoked or modified without a written order stating the findings upon which the denial, revocation, or modification is based. A copy of the order shall be sent to the applicant or variance holder by certified mail or by another type of mail accompanied by a receipt.

(B) The director shall prescribe and furnish the forms necessary to administer and enforce this chapter. The director may cooperate with and enter into agreements with other state, local, or federal agencies to carry out the purposes of this chapter. The director may exercise all incidental powers necessary to carry out the purposes of this chapter.

The director may use moneys in the infectious waste management fund created in section 3734.021 of the Revised Code exclusively for administering and enforcing the provisions of this chapter governing the management of infectious wastes.

(C) Except as provided in this division and divisions (N)(2) and (3) of this section, no person shall establish a new solid waste facility or infectious waste treatment facility, or modify an existing solid waste facility or infectious waste treatment facility, without submitting an application for a permit with accompanying detail plans, specifications, and information regarding the facility and method of operation and receiving a permit issued by the director, except that no permit shall be required under this division to install or operate a solid waste facility for sewage sludge treatment or disposal when the treatment or disposal is authorized by a current permit issued under Chapter 3704. or 6111. of the Revised Code.

No person shall continue to operate a solid waste facility for which the director has denied a permit for which an application was required under division (A)(3) of section 3734.05 of the Revised Code, or for which the director has disapproved plans and specifications required to be filed by an order issued under division (A)(5) of that section, after the date prescribed for commencement of closure of the facility in the order issued under division (A)(6) of section 3734.05 of the Revised Code denying the permit application or approval.

On and after the effective date of the rules adopted under division (A) of this section and division (D) of section 3734.12 of the Revised Code governing solid waste transfer facilities, no person shall establish a new, or modify an existing, solid waste transfer facility without first submitting an application for a permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation to the director and receiving a permit issued by the director.

No person shall establish a new compost facility or continue to operate an existing compost facility that accepts exclusively source separated yard wastes without submitting a completed registration for the facility to the director in accordance with rules adopted under divisions (A) and (N)(3) of this section.

This division does not apply to a generator of infectious wastes that does any of the following :

(1) Treats, by methods, techniques, and practices established by rules adopted under division (B)(2)(a) of section 3734.021 of the Revised Code, any of the following:

(a) Infectious wastes that are generated on any premises that are owned or operated by the generator;

(b) Infectious wastes that are generated by a generator who has staff privileges at a hospital as defined in section 3727.01 of the Revised Code;

(c) Infectious wastes that are generated in providing care to a patient by an emergency medical services organization as defined in section 4765.01 of the Revised Code.

(2) Holds a license or renewal of a license to operate a crematory facility issued under Chapter 4717. and a permit issued under Chapter 3704. of the Revised Code;

(3) Treats or disposes of dead animals or parts thereof, or the blood of animals, and is subject to any of the following:

(a) Inspection under the "Federal Meat Inspection Act," 81 Stat. 584 (1967), 21 U.S.C.A. 603, as amended;

(b) Chapter 918. of the Revised Code;

(c) Chapter 953. of the Revised Code.

(D) Neither this chapter nor any rules adopted under it apply to single-family residential premises; to infectious wastes generated by individuals for purposes of their own care or treatment ; to the temporary storage of solid wastes, other than scrap tires, prior to their collection for disposal; to the storage of one hundred or fewer scrap tires unless they are stored in such a manner that, in the judgment of the director or the board of health of the health district in which the scrap tires are stored, the storage causes a nuisance, a hazard to public health or safety, or a fire hazard; or to the collection of solid wastes, other than scrap tires, by a political subdivision or a person holding a franchise or license from a political subdivision of the state; to composting, as defined in section 1511.01 of the Revised Code, conducted in accordance with section 1511.022 of the Revised Code; or to any person who is licensed to transport raw rendering material to a compost facility pursuant to section 953.23 of the Revised Code.

(E)

(1) As used in this division:

(a) "On-site facility" means a facility that stores, treats, or disposes of hazardous waste that is generated on the premises of the facility.

(b) "Off-site facility" means a facility that stores, treats, or disposes of hazardous waste that is generated off the premises of the facility and includes such a facility that is also an on-site facility.

(c) "Satellite facility" means any of the following:

(i) An on-site facility that also receives hazardous waste from other premises owned by the same person who generates the waste on the facility premises;

(ii) An off-site facility operated so that all of the hazardous waste it receives is generated on one or more premises owned by the person who owns the facility;

(iii) An on-site facility that also receives hazardous waste that is transported uninterruptedly and directly to the facility through a pipeline from a generator who is not the owner of the facility.

(2) Except as provided in division (E)(3) of this section, no person shall establish or operate a hazardous waste facility, or use a solid waste facility for the storage, treatment, or disposal of any hazardous waste, without a hazardous waste facility installation and operation permit issued in accordance with section 3734.05 of the Revised Code and subject to the payment of an application fee not to exceed one thousand five hundred dollars, payable upon application for a hazardous waste facility installation and operation permit and upon application for a renewal permit issued under division (H) of section 3734.05 of the Revised Code, to be credited to the hazardous waste facility management fund created in section 3734.18 of the Revised Code. The term of a hazardous waste facility installation and operation permit shall not exceed ten years.

In addition to the application fee, there is hereby levied an annual permit fee to be paid by the permit holder upon the anniversaries of the date of issuance of the hazardous waste facility installation and operation permit and of any subsequent renewal permits and to be credited to the hazardous waste facility management fund. Annual permit fees totaling forty thousand dollars or more for any one facility may be paid on a quarterly basis with the first quarterly payment each year being due on the anniversary of the date of issuance of the hazardous waste facility installation and operation permit and of any subsequent renewal permits. The annual permit fee shall be determined for each permit holder by the director in accordance with the following schedule:

TYPE OF BASIC MANAGEMENT UNIT

TYPE OF FACILITY

FEE

Storage facility using:

Containers

On-site, off-site, and satellite

$ 500

Tanks

On-site, off-site, and satellite

500

Waste pile

On-site, off-site, and satellite

3,000

Surface impoundment

On-site and satellite

8,000

Off-site

10,000

Disposal facility using:

Deep well injection

On-site and satellite

15,000

Off-site

25,000

Landfill

On-site and satellite

25,000

Off-site

40,000

Land application

On-site and satellite

2,500

Off-site

5,000

Surface impoundment

On-site and satellite

10,000

Off-site

20,000

Treatment facility using:

Tanks

On-site, off-site, and

satellite

700

Surface impoundment

On-site and satellite

8,000

Off-site

10,000

Incinerator

On-site and satellite

5,000

Off-site

10,000

Other forms

of treatment

On-site, off-site, and

satellite

1,000

A hazardous waste disposal facility that disposes of hazardous waste by deep well injection and that pays the annual permit fee established in section 6111.046 of the Revised Code is not subject to the permit fee established in this division for disposal facilities using deep well injection unless the director determines that the facility is not in compliance with applicable requirements established under this chapter and rules adopted under it.

In determining the annual permit fee required by this section, the director shall not require additional payments for multiple units of the same method of storage, treatment, or disposal or for individual units that are used for both storage and treatment. A facility using more than one method of storage, treatment, or disposal shall pay the permit fee indicated by the schedule for each such method.

The director shall not require the payment of that portion of an annual permit fee of any permit holder that would apply to a hazardous waste management unit for which a permit has been issued, but for which construction has not yet commenced. Once construction has commenced, the director shall require the payment of a part of the appropriate fee indicated by the schedule that bears the same relationship to the total fee that the number of days remaining until the next anniversary date at which payment of the annual permit fee is due bears to three hundred sixty-five.

The director, by rules adopted in accordance with Chapters 119. and 3745. of the Revised Code, shall prescribe procedures for collecting the annual permit fee established by this division and may prescribe other requirements necessary to carry out this division.

(3) The prohibition against establishing or operating a hazardous waste facility without a hazardous waste facility installation and operation permit does not apply to either of the following:

(a) A facility that is operating in accordance with a permit renewal issued under division (H) of section 3734.05 of the Revised Code, a revision issued under division (I) of that section as it existed prior to August 20, 1996, or a modification issued by the director under division (I) of that section on and after August 20, 1996;

(b) Except as provided in division (J) of section 3734.05 of the Revised Code, a facility that will operate or is operating in accordance with a permit by rule, or that is not subject to permit requirements, under rules adopted by the director. In accordance with Chapter 119. of the Revised Code, the director shall adopt, and subsequently may amend, suspend, or rescind, rules for the purposes of division (E)(3)(b) of this section. Any rules so adopted shall be consistent with and equivalent to regulations pertaining to interim status adopted under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, except as otherwise provided in this chapter.

If a modification is requested or proposed for a facility described in division (E)(3)(a) or (b) of this section, division (I)(7) of section 3734.05 of the Revised Code applies.

(F) No person shall store, treat, or dispose of hazardous waste identified or listed under this chapter and rules adopted under it, regardless of whether generated on or off the premises where the waste is stored, treated, or disposed of, or transport or cause to be transported any hazardous waste identified or listed under this chapter and rules adopted under it to any other premises, except at or to any of the following:

(1) A hazardous waste facility operating under a permit issued in accordance with this chapter;

(2) A facility in another state operating under a license or permit issued in accordance with the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended;

(3) A facility in another nation operating in accordance with the laws of that nation;

(4) A facility holding a permit issued pursuant to Title I of the "Marine Protection, Research, and Sanctuaries Act of 1972," 86 Stat. 1052, 33 U.S.C.A. 1401, as amended;

(5) A hazardous waste facility as described in division (E)(3)(a) or (b) of this section.

(G) The director, by order, may exempt any person generating, collecting, storing, treating, disposing of, or transporting solid wastes, infectious wastes, or hazardous waste, or processing solid wastes that consist of scrap tires, in such quantities or under such circumstances that, in the determination of the director, are unlikely to adversely affect the public health or safety or the environment from any requirement to obtain a registration certificate, permit, or license or comply with the manifest system or other requirements of this chapter. Such an exemption shall be consistent with and equivalent to any regulations adopted by the administrator of the United States environmental protection agency under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, except as otherwise provided in this chapter.

(H) No person shall engage in filling, grading, excavating, building, drilling, or mining on land where a hazardous waste facility, or a solid waste facility, was operated without prior authorization from the director, who shall establish the procedure for granting such authorization by rules adopted in accordance with Chapter 119. of the Revised Code.

A public utility that has main or distribution lines above or below the land surface located on an easement or right-of-way across land where a solid waste facility was operated may engage in any such activity within the easement or right-of-way without prior authorization from the director for purposes of performing emergency repair or emergency replacement of its lines; of the poles, towers, foundations, or other structures supporting or sustaining any such lines; or of the appurtenances to those structures, necessary to restore or maintain existing public utility service. A public utility may enter upon any such easement or right-of-way without prior authorization from the director for purposes of performing necessary or routine maintenance of those portions of its existing lines; of the existing poles, towers, foundations, or other structures sustaining or supporting its lines; or of the appurtenances to any such supporting or sustaining structure, located on or above the land surface on any such easement or right-of-way. Within twenty-four hours after commencing any such emergency repair, replacement, or maintenance work, the public utility shall notify the director or the director's authorized representative of those activities and shall provide such information regarding those activities as the director or the director's representative may request. Upon completion of the emergency repair, replacement, or maintenance activities, the public utility shall restore any land of the solid waste facility disturbed by those activities to the condition existing prior to the commencement of those activities.

(I) No owner or operator of a hazardous waste facility, in the operation of the facility, shall cause, permit, or allow the emission therefrom of any particulate matter, dust, fumes, gas, mist, smoke, vapor, or odorous substance that, in the opinion of the director, unreasonably interferes with the comfortable enjoyment of life or property by persons living or working in the vicinity of the facility, or that is injurious to public health. Any such action is hereby declared to be a public nuisance.

(J) Notwithstanding any other provision of this chapter, in the event the director finds an imminent and substantial danger to public health or safety or the environment that creates an emergency situation requiring the immediate treatment, storage, or disposal of hazardous waste, the director may issue a temporary emergency permit to allow the treatment, storage, or disposal of the hazardous waste at a facility that is not otherwise authorized by a hazardous waste facility installation and operation permit to treat, store, or dispose of the waste. The emergency permit shall not exceed ninety days in duration and shall not be renewed. The director shall adopt, and may amend, suspend, or rescind, rules in accordance with Chapter 119. of the Revised Code governing the issuance, modification, revocation, and denial of emergency permits.

(K) Except for infectious wastes generated by a person who produces fewer than fifty pounds of infectious wastes at a premises during any one month, no owner or operator of a sanitary landfill shall knowingly accept for disposal, or dispose of, any infectious wastes that have not been treated to render them noninfectious.

(L) The director, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend, suspend, or rescind, rules having uniform application throughout the state establishing a training and certification program that shall be required for employees of boards of health who are responsible for enforcing the solid waste and infectious waste provisions of this chapter and rules adopted under them and for persons who are responsible for the operation of solid waste facilities or infectious waste treatment facilities. The rules shall provide all of the following, without limitation:

(1) The program shall be administered by the director and shall consist of a course on new solid waste and infectious waste technologies, enforcement procedures, and rules;

(2) The course shall be offered on an annual basis;

(3) Those persons who are required to take the course under division (L) of this section shall do so triennially;

(4) Persons who successfully complete the course shall be certified by the director;

(5) Certification shall be required for all employees of boards of health who are responsible for enforcing the solid waste or infectious waste provisions of this chapter and rules adopted under them and for all persons who are responsible for the operation of solid waste facilities or infectious waste treatment facilities;

(6)

(a) All employees of a board of health who, on the effective date of the rules adopted under this division, are responsible for enforcing the solid waste or infectious waste provisions of this chapter and the rules adopted under them shall complete the course and be certified by the director not later than January 1, 1995;

(b) All employees of a board of health who, after the effective date of the rules adopted under division (L) of this section, become responsible for enforcing the solid waste or infectious waste provisions of this chapter and rules adopted under them and who do not hold a current and valid certification from the director at that time shall complete the course and be certified by the director within two years after becoming responsible for performing those activities.

No person shall fail to obtain the certification required under this division.

(M) The director shall not issue a permit under section 3734.05 of the Revised Code to establish a solid waste facility, or to modify a solid waste facility operating on December 21, 1988, in a manner that expands the disposal capacity or geographic area covered by the facility, that is or is to be located within the boundaries of a state park established or dedicated under Chapter 1541. of the Revised Code, a state park purchase area established under section 1541.02 of the Revised Code, any unit of the national park system, or any property that lies within the boundaries of a national park or recreation area, but that has not been acquired or is not administered by the secretary of the United States department of the interior, located in this state, or any candidate area located in this state and identified for potential inclusion in the national park system in the edition of the "national park system plan" submitted under paragraph (b) of section 8 of "The Act of August 18, 1970," 84 Stat. 825, 16 U.S.C.A. 1a-5, as amended, current at the time of filing of the application for the permit, unless the facility or proposed facility is or is to be used exclusively for the disposal of solid wastes generated within the park or recreation area and the director determines that the facility or proposed facility will not degrade any of the natural or cultural resources of the park or recreation area. The director shall not issue a variance under division (A) of this section and rules adopted under it, or issue an exemption order under division (G) of this section, that would authorize any such establishment or expansion of a solid waste facility within the boundaries of any such park or recreation area, state park purchase area, or candidate area, other than a solid waste facility exclusively for the disposal of solid wastes generated within the park or recreation area when the director determines that the facility will not degrade any of the natural or cultural resources of the park or recreation area.

(N)

(1) The rules adopted under division (A) of this section, other than those governing variances, do not apply to scrap tire collection, storage, monocell, monofill, and recovery facilities. Those facilities are subject to and governed by rules adopted under sections 3734.70 to 3734.73 of the Revised Code, as applicable.

(2) Division (C) of this section does not apply to scrap tire collection, storage, monocell, monofill, and recovery facilities. The establishment and modification of those facilities are subject to sections 3734.75 to 3734.78 and section 3734.81 of the Revised Code, as applicable.

(3) The director may adopt, amend, suspend, or rescind rules under division (A) of this section creating an alternative system for authorizing the establishment, operation, or modification of a solid waste compost facility in lieu of the requirement that a person seeking to establish, operate, or modify a solid waste compost facility apply for and receive a permit under division (C) of this section and section 3734.05 of the Revised Code and a license under division (A)(1) of that section. The rules may include requirements governing, without limitation, the classification of solid waste compost facilities, the submittal of operating records for solid waste compost facilities, and the creation of a registration or notification system in lieu of the issuance of permits and licenses for solid waste compost facilities. The rules shall specify the applicability of divisions (A)(1), (2)(a), (3), and (4) of section 3734.05 of the Revised Code to a solid waste compost facility.

(O)

(1) As used in this division, "secondary aluminum waste" means waste material or byproducts, when disposed of, containing aluminum generated from secondary aluminum smelting operations and consisting of dross, salt cake, baghouse dust associated with aluminum recycling furnace operations, or dry-milled wastes.

(2) The owner or operator of a sanitary landfill shall not dispose of municipal solid waste that has been commingled with secondary aluminum waste.

(3) The owner or operator of a sanitary landfill may dispose of secondary aluminum waste, but only in a monocell or monofill that has been permitted for that purpose in accordance with this chapter and rules adopted under it.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2004; 04-15-2005



Section 3734.021 - Standards for generators and transporters of infectious wastes and owners and operators of treatment facilities.

(A) Infectious wastes shall be segregated, managed, treated, and disposed of in accordance with rules adopted under this section.

(B) The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary or appropriate to protect human health or safety or the environment that do both of the following:

(1) Establish standards for generators of infectious wastes that include, without limitation, the following requirements and authorizations that:

(a) All generators of infectious wastes:

(i) Either treat all specimen cultures and cultures of viable infectious agents on the premises where they are generated to render them noninfectious by methods, techniques, or practices prescribed by rules adopted under division (B)(2)

(a) of this section before they are transported off that premises for disposal or ensure that such wastes are treated to render them noninfectious at an infectious waste treatment facility off that premises prior to disposal of the wastes

;

(ii) Transport and dispose of infectious wastes, if a generator produces fewer than fifty pounds of infectious wastes during any one month that are subject to and packaged and labeled in accordance with federal requirements, in the same manner as solid wastes. Such generators who treat specimen cultures and cultures of viable infectious agents on the premises where they are generated shall not be considered treatment facilities as "treatment" and "facility" are defined in section 3734.01 of the Revised Code.

(iii) Dispose of infectious wastes subject to and treated in accordance with rules adopted under division (B)(1)(a)(i) of this section in the same manner as solid wastes

;

(iv) May take wastes generated in providing care to a patient by an emergency medical services organization, as defined in section 4765.01 of the Revised Code, to and leave them at a hospital, as defined in section 3727.01 of the Revised Code, for treatment at a treatment facility owned or operated by the hospital or, in conjunction with infectious wastes generated by the hospital, at another treatment facility regardless of whether the wastes were generated in providing care to the patient at the scene of an emergency or during the transportation of the patient to a hospital

;

(v) May take wastes generated by an individual for purposes of the individual's own care or treatment to and leave them at a hospital, as defined in section 3727.01 of the Revised Code, for treatment at a treatment facility owned or operated by the hospital or, in conjunction with infectious wastes generated by the hospital, at another treatment facility.

(b) Each generator of fifty pounds or more of infectious wastes during any one month:

(i) Register with the environmental protection agency as a generator of infectious wastes and obtain a registration certificate. The fee for issuance of a generator registration certificate is one hundred forty dollars payable at the time of application. The registration certificate applies to all the premises owned or operated by the generator in this state where infectious wastes are generated and shall list the address of each such premises. If a generator owns or operates facilities for the treatment of infectious wastes it generates, the certificate shall list the address and method of treatment used at each such facility.

A generator registration certificate is valid for three years from the date of issuance and shall be renewed for a term of three years upon the generator's submission of an application for renewal and payment of a one hundred forty dollar renewal fee.

The rules may establish a system of staggered renewal dates with approximately one-third of such certificates subject to renewal each year. The applicable renewal date shall be prescribed on each registration certificate. Registration fees shall be prorated according to the time remaining in the registration cycle to the nearest year.

The registration and renewal fees collected under division (B)(1)(b)(i) of this section shall be credited to the infectious wastes management fund, hereby created in the state treasury.

(ii) Segregate infectious wastes from other wastes at the point of generation. Nothing in this section and rules adopted under it prohibits a generator of infectious wastes from designating and managing any wastes, in addition to those defined as infectious wastes under section 3734.01 of the Revised Code, as infectious wastes . After designating any such other wastes as infectious, the generator shall manage those wastes in compliance with the requirements of this chapter and rules adopted under it applicable to the management of infectious wastes.

(iii) Either treat the infectious wastes that it generates at a facility owned or operated by the generator by methods, techniques, or practices prescribed by rules adopted under division (B)(2)

(a) of this section to render them noninfectious, or designate the wastes for treatment off that premises at an infectious waste treatment facility holding a license issued under division (B) of section 3734.05 of the Revised Code, at an infectious waste treatment facility that is located in another state that is in compliance with applicable state and federal laws, or at a treatment facility authorized by rules adopted under division (B)(2)(d) of this section, prior to disposal of the wastes. After being treated to render them noninfectious, the wastes shall be disposed of at a solid waste disposal facility holding a license issued under division (A) of section 3734.05 of the Revised Code or at a disposal facility in another state that is in compliance with applicable state and federal laws.

(iv) Not compact or grind any type of infectious wastes prior to treatment in accordance with rules adopted under division (B)(2)

(a) of this section;

(v) May discharge untreated liquid or semiliquid infectious wastes consisting of blood, blood products, body fluids, and excreta into a disposal system, as defined in section 6111.01 of the Revised Code, unless the discharge of those wastes into a disposal system is inconsistent with the terms and conditions of the permit for the system issued under Chapter 6111. of the Revised Code;

(vi) May transport or cause to be transported infectious wastes that have been treated to render them noninfectious in the same manner as solid wastes are transported

.

(2) Establish standards for owners and operators of infectious waste treatment facilities that include, without limitation, the following requirements and authorizations that:

(a) Require treatment of all wastes received to be performed in accordance with methods, techniques, and practices approved by the director;

(b) Govern the location, design, construction, and operation of infectious waste treatment facilities. The rules adopted under division (B)(2)

(b) of this section shall require that a new infectious waste incineration facility be located so that the incinerator unit and all areas where infectious wastes are handled on the premises where the facility is proposed to be located are at least three hundred feet inside the property line of the tract of land on which the facility is proposed to be located and are at least one thousand feet from any domicile, school, prison, or jail that is in existence on the date on which the application for the permit to establish the incinerator is submitted under division (B)(2)(b) of section 3734.05 of the Revised Code.

(c) Establish quality control and testing procedures to ensure compliance with the rules adopted under division (B)(2)(b) of this section;

(d) Authorize infectious wastes to be treated at a facility that holds a license or renewal of a license to operate a crematory facility issued under Chapter 4717., and a permit issued under Chapter 3704., of the Revised Code to the extent that the treatment of those wastes is consistent with that permit and its terms and conditions. The rules adopted under divisions (B)(2)

(b) and (c) of this section do not apply to a facility holding such a license and permit.

In adopting the rules required by divisions (B)(2)(a) to (d) of this section, the director shall consider and, to the maximum feasible extent, utilize existing standards and guidelines established by professional and governmental organizations having expertise in the fields of infection control and infectious wastes management.

(e) Require shipping papers to accompany shipments of wastes that have been treated to render them noninfectious. The shipping papers shall include only the following elements:

(i) The name of the owner or operator of the facility where the wastes were treated and the address of the treatment facility;

(ii) A certification by the owner or operator of the treatment facility where the wastes were treated indicating that the wastes have been treated by the methods, techniques, and practices prescribed in rules adopted under division (B)(2)(a) of this section.

(C) This section and rules adopted under it do not apply to the treatment or disposal of wastes consisting of dead animals or parts thereof, or the blood of animals:

(1) By the owner of the animal after slaughter by the owner on the owner's premises to obtain meat for consumption by the owner and the members of the owner's household;

(2) In accordance with Chapter 941. of the Revised Code; or

(3) By persons who are subject to any of the following:

(a) Inspection under the "Federal Meat Inspection Act," 81 Stat. 584 (1967), 21 U.S.C.A. 603, as amended;

(b) Chapter 918. of the Revised Code;

(c) Chapter 953. of the Revised Code.

(D) As used in this section, "generator" means a person who produces infectious wastes at a specific premises.

(E) Rules adopted under this section shall not concern or relate to personnel policies, salaries, wages, fringe benefits, or other conditions of employment of employees of persons owning or operating infectious waste treatment facilities.

(F)

(1) The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the issuance, modification, revocation, suspension, and denial of variances from the rules adopted under division (B) of this section. Variances shall be issued, modified, revoked, suspended, or denied in accordance with division (F) of this section, rules adopted under it, and Chapter 3745. of the Revised Code.

(2) A person who desires to obtain a variance or renew a variance from the rules adopted under division (B) of this section shall submit to the director an application as prescribed by the director. The application shall contain detail plans, specifications, and information regarding objectives, procedures, controls, and any other information that the director may require. The director shall issue, renew, or deny a variance or renewal of a variance within six months of the date on which the director receives a complete application with all required information and data.

(3) The director may hold a public hearing on an application submitted under division (F) of this section for a variance at a location in the county in which the operations that are the subject of the application for a variance or renewal of variance are conducted. Not less than twenty days before the hearing, the director shall provide to the applicant notice of the hearing by certified mail or by another type of mail that is accompanied by a receipt and shall publish notice of the hearing at least one time in a newspaper of general circulation in the county in which the hearing is to be held. The director shall make a complete stenographic record of testimony and other evidence submitted at the hearing. Not later than ten days after the hearing, the director shall make a written determination to issue, renew, or deny the variance and shall enter the determination and the basis for it into the record of the hearing.

(4) A variance shall not be issued, modified, revoked, or denied under division (F) of this section until the director has considered the relative interests of the applicant, other persons and property that will be affected by the variance, and the general public. The director shall grant a variance only if the applicant demonstrates to the director's satisfaction that the requested action will not create a nuisance or a hazard to the health or safety of the public or to the environment. In granting a variance, the director shall state the specific provision or provisions whose terms are to be varied and also shall state specific terms or conditions imposed on the applicant in place of the provision or provisions.

(5) A variance granted under division (F) of this section shall be for a period specified by the director and may be renewed from time to time on terms and for periods that the director determines to be appropriate. The director may order the person to whom a variance has been issued to take action within the time that the director determines to be appropriate and reasonable to prevent the creation of a nuisance or a hazard to the health or safety of the public or to the environment.

(6) An application submitted under division (F) of this section shall not be denied and a variance shall not be revoked or modified under that division without a written order of the director stating the findings on which the denial, revocation, or modification is based. A copy of the order shall be sent to the applicant or holder of a variance by certified mail or by another type of mail that is accompanied by a receipt.

(7) The director shall make available for public inspection at the principal office of the environmental protection agency a current list of pending applications for variances submitted under division (F) of this section and a current schedule of pending variance hearings under it.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 08-05-1998



Section 3734.022 - [Repealed] .

Repealed by 129th General AssemblyFile No.115,SB 294, §2, eff. 9/5/2012.

Effective Date: 04-18-1990



Section 3734.023 - Off-site infectious waste treatment facility definitions.

As used in sections 3734.024, 3734.025, and 3734.026 of the Revised Code, "off-site infectious waste treatment facility" and "treatment facility" mean an infectious waste treatment facility for which a license is required under division (B) of section 3734.05 of the Revised Code. "Off-site infectious waste treatment facility" and "treatment facility" also include a solid waste incineration facility for which the license issued under division (A)(1) of section 3734.05 of the Revised Code includes the notation authorizing the treatment of infectious wastes made pursuant to division (B)(3) of that section.

Effective Date: 03-04-1992



Section 3734.024 - Funding for municipal corporation or township for conducting environmental monitoring programs in connection with off-site infectious waste treatment facilities.

For the purpose of providing funding to a municipal corporation or township for conducting environmental monitoring programs in connection with off-site infectious waste treatment facilities located within the municipal corporation or township; providing local emergency response services in connection with such a facility and the transportation of infectious wastes to such a facility; and providing financial assistance to the board of health of the health district having jurisdiction within the municipal corporation or township for the enforcement of the infectious waste provisions of this chapter and rules, orders, and terms and conditions of permits and licenses adopted or issued under them, the municipal corporation or township may levy a fee of not more than five dollars per ton on the treatment of infectious wastes at the treatment facility. The fees levied under this section are in addition to all other applicable fees and taxes and shall be added to any other fee or amount specified in a contract that is charged by the owner or operator of an off-site infectious waste treatment facility.

The legislative authority of a municipal corporation or township may levy the fee authorized by this section by enacting an ordinance or adopting a resolution. Upon doing so, the legislative authority shall mail a copy of the ordinance or resolution to the director of environmental protection, the board of health of the health district having jurisdiction within the municipal corporation or township, and the owner or operator of each treatment facility located in the municipal corporation or township. The levying of the fee shall commence on the sixtieth day after the adoption of the ordinance or resolution.

Effective Date: 03-04-1992



Section 3734.025 - Return and remittance of fees by owner or operator.

The owner or operator of an off-site infectious waste treatment facility shall pay the fees levied by an ordinance or resolution adopted under section 3734.024 of the Revised Code monthly to the treasurer or other such officer of the municipal corporation as, by virtue of the charter, has the duties of the treasurer or to the fiscal officer of the township. The owner or operator shall remit the fees to the treasurer or other officer or to the fiscal officer in accordance with rules adopted under section 3734.026 of the Revised Code. The remittance shall be accompanied by a return indicating the total amount of infectious wastes received at the facility for treatment during the month to which the return applies. If a monthly return and remittance of the fees are not submitted to the treasurer or other officer or to the fiscal officer within sixty days after the last day of the month to which the return and remittance apply or within sixty days after the date otherwise established in rules adopted under section 3734.026 of the Revised Code, the owner or operator shall pay a penalty of an additional fifty per cent of the amount of the remittance for each month that it is late.

Money received by the treasurer or other officer of the municipal corporation under this section shall be paid into the general fund of the municipal corporation. Money received by the fiscal officer of a township under this section shall be paid into the general fund of the township. The treasurer or other officer of the municipal corporation or the fiscal officer of the township, as appropriate, shall maintain separate records of money received from the fees remitted under this section.

No owner or operator of an off-site infectious waste treatment facility shall violate or fail to comply with this section or a rule adopted under section 3734.026 of the Revised Code.

Effective Date: 03-04-1992; 12-20-2005



Section 3734.026 - Procedures for remitting fees.

The director of environmental protection shall adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures for remitting fees levied under section 3734.024 of the Revised Code to the treasurers or other appropriate fiscal officers of municipal corporations and to the fiscal officers of townships. The rules also shall establish the dates for remitting the fees to those officers and may establish any other requirements that the director considers necessary or appropriate to implement or administer sections 3734.024 and 3734.025 of the Revised Code.

Effective Date: 03-04-1992; 12-20-2005



Section 3734.027 - Low-level radioactive waste - prohibited activities.

(A) No person shall commingle with any type of solid wastes, hazardous waste, or infectious wastes any low-level radioactive waste whose treatment, recycling, storage, or disposal is governed under division (B) of section 3748.10 of the Revised Code.

(B) Except as authorized by the director of health under Chapter 3748. of the Revised Code and rules adopted under it, no owner or operator of a solid waste facility, infectious waste treatment facility, or hazardous waste facility shall accept for transfer, storage, treatment, or disposal or shall transfer, store, treat, or dispose of any radioactive waste specified in division (A) of this section.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 09-08-1995



Section 3734.028 - Standards of quality for compost products.

(A) The director of environmental protection, in accordance with Chapter 119. of the Revised Code and in consultation with the director of agriculture, shall adopt, and may amend, suspend, or rescind, rules establishing standards of quality for compost products produced by composting facilities subject to this chapter to ensure that the use of those products in accordance with accepted agricultural or horticultural practices does not pose a threat to public health or safety or the environment. The rules may establish differing standards of quality for compost products, in accordance with their various uses, if the director considers such standards to be necessary or appropriate to protect public health and safety and the environment. The rules shall require the owner or operator of a composting facility subject to this chapter that produces a compost product that does not meet the standards of quality applying to it to either reprocess the product or dispose of it in a manner approved by the director.

(B) No owner or operator of a composting facility shall sell or offer for sale at retail or wholesale, use, distribute for use, or give away any compost product that does not comply with the applicable standard of quality established in rules adopted under this section for the use for which the product is being sold, offered for sale, distributed, or given away or for which the product is being used by the owner or operator.

Effective Date: 08-10-1994



Section 3734.029 - Application to compost products produced by facility composting dead animals.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, the standards of quality for compost products established in rules adopted under division (A) of section 3734.028 of the Revised Code apply to compost products produced by a facility composting dead animals that is subject to section 1511.022 of the Revised Code in addition to compost products produced by facilities subject to this chapter.

(2) The standards of quality established in rules adopted under division (A) of section 3734.028 of the Revised Code do not apply to the use, distribution for use, or giving away of the compost products produced by a composting facility subject to section 1511.022 of the Revised Code when either of the following applies:

(a) The composting is conducted by the person who raises the animals and the compost product is used in agricultural operations owned or operated by that person, regardless of whether the person owns the animals;

(b) The composting is conducted by the person who owns the animals, but does not raise them and the compost product is used in agricultural operations either by a person who raises the animals or by a person who raises grain that is used to feed them and that is supplied by the owner of the animals.

(B) No owner or operator of a composting facility that is subject to regulation under section 1511.022 of the Revised Code shall sell or offer for sale at retail or wholesale, distribute for use, or give away any compost product that does not comply with the standard of quality applicable under division (A) of this section for the use for which the product is being sold, offered for sale, distributed, or given away.

No person shall violate this division.

Effective Date: 08-10-1994



Section 3734.03 - Open burning or open dumping.

No person shall dispose of solid wastes by open burning or open dumping, except as authorized by the director of environmental protection in rules adopted in accordance with division (V) of section 3734.01, section 3734.02, or sections 3734.70 to 3734.73 of the Revised Code and except for burying or burning the body of a dead animal as authorized by section 941.14 of the Revised Code. No person shall dispose of treated or untreated infectious wastes by open burning or open dumping.

Effective Date: 08-10-1994



Section 3734.04 - Inspection - enforcement.

The board of health of each district maintaining a program on the approved list under division (A) or (B) of section 3734.08 of the Revised Code shall provide for the inspection, licensing, and enforcement of sanitary standards for solid waste facilities, other than scrap tire facilities, in conformity with this chapter and for the inspection and licensing of solid waste facilities that are scrap tire collection, storage, monocell, monofill, and recovery facilities and the enforcement of this chapter and rules adopted under it governing those facilities, the management of scrap tires, and the transportation of scrap tires. The director of environmental protection shall provide for the inspection of hazardous waste facilities and of generators and transporters of hazardous waste, issuance of permits, and enforcement of this chapter and of rules adopted thereunder governing the storage, treatment, transportation, and disposal of hazardous waste and also shall provide for the enforcement of section 3734.60 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.041 - Explosive gas monitoring plan for landfill.

(A) The owner or operator holding a license issued under division (A) of section 3734.05 of the Revised Code for a sanitary landfill that is so situated that a residence or other occupied structure off the premises of the landfill is located within one thousand feet horizontal distance from the exterior boundary of the landfill, and the owner or operator of any closed landfill that is so situated and for which a license was issued under division (A) of section 3734.05 of the Revised Code, or the subsequent owner, lessee, or other person who has control of the land on which the closed landfill is located, shall, within sixty days after the effective date of the rules adopted under division (F) of this section, submit an explosive gas monitoring plan for the landfill or closed landfill to the director of environmental protection for approval for compliance with those rules. After approval of the plan, the owner or operator of the landfill, or, in the instance of a closed landfill, the owner or operator of the closed landfill, or the subsequent owner, lessee, or other person who has control of the land on which the closed landfill is located shall conduct monitoring of explosive gas levels at the landfill or closed landfill, and submit written reports of the results of the monitoring to the director and the board of health of the health district in which the landfill is located in accordance with the approved plan and the schedule for implementation contained in the approved plan.

No person shall violate or fail to perform a duty imposed by a plan approved under this section.

(B) Division (A) of this section does not apply to a sanitary landfill or closed sanitary landfill that exclusively disposes, or disposed, of solid wastes generated on the premises where the landfill or closed landfill is located; to a sanitary landfill or closed sanitary landfill that exclusively disposes, or disposed, of solid wastes generated on one or more premises owned by the person who owns the landfill or closed landfill; or to a sanitary landfill or closed sanitary landfill owned or operated by a person other than the generator of the wastes that exclusively disposes, or disposed, of nonputrescible solid wastes or nonputrescible wastes generated by a single generator at one or more premises owned by the generator.

(C) When the director determines that, due to the types of wastes disposed of, the engineering design, the hydrogeological setting, the period of time since the commencement of operation, and the proximity of residential or other occupied structures located off the premises of the landfill to the exterior boundaries, of a sanitary landfill licensed under division (A) of section 3734.05 of the Revised Code or closed sanitary landfill for which a license was issued under that division, the potential exists for the formation and subsurface migration of explosive gases in such quantities and under such conditions as to endanger human health or safety or the environment, the director shall issue to the owner or operator of the sanitary landfill, or, in the instance of a closed sanitary landfill, the owner or operator of the sanitary landfill, or the subsequent owner, lessee, or other person who has control of the property on which the closed landfill is located, an order directing such owner to prepare, obtain approval of, and implement an explosive gas monitoring and reporting plan, in accordance with division (A) of this section. For the purposes of this division and division (D) of this section, explosive gases shall be considered to endanger human health or safety or the environment if concentrations of methane generated by the landfill in landfill structures, excluding gas control or recovery system components, exceed twenty-five per cent of the lower explosive limit or if concentrations of methane generated by the landfill at the landfill boundary exceed the lower explosive limit. As used in this division, "lower explosive limit" means the lowest per cent by volume of methane that will produce a flame in air at twenty-five degrees centigrade and atmospheric pressure.

(D) If a report submitted pursuant to a plan approved under division (A) of this section indicates that the formation of explosive gases at, and migration of explosive gases from, a sanitary landfill or closed sanitary landfill threatens human health or safety or the environment, the director or his authorized representative shall promptly conduct an evaluation of the levels of explosive gases on the premises of the landfill and in structures located in proximity to the boundaries of the landfill to determine whether the formation of explosive gases at, and migration of those gases from, the landfill or closed landfill constitutes such a threat. Based upon the findings of the evaluation, or of an evaluation conducted by the director, or his authorized representative, on his own initiative, the director shall issue an order under division (A) or (B) of section 3734.13 of the Revised Code, as the director considers necessary or appropriate, directing the owner or operator of the landfill, or, in the instance of a closed landfill, the owner or operator of the landfill, or the subsequent owner, lessee, or other person who has control of the land on which the closed landfill is located, to perform such measures as the director considers necessary or appropriate, to abate or minimize the formation of explosive gases or their migration off the premises of the landfill, to abate or remedy any conditions caused by the formation and migration of such gases that endanger human health or safety or the environment and to take such actions as the director finds necessary or appropriate to prevent recurrence of the migration of explosive gases or decrease their concentration to levels set forth in division (C) of this section.

After the issuance of an order under this division, the director shall inspect the landfill at least once each week, or at such other intervals as the director or his authorized representative considers necessary or appropriate, to ascertain compliance with the order until such time as the director determines that full compliance with those terms and conditions has been achieved.

If a report submitted pursuant to a plan approved under division (A) of this section indicates that the formation of explosive gases at, and migration of explosive gases from, a landfill that is subject to an order issued under division (D) of this section has recurred in such quantities or under such conditions as threaten human health or safety or the environment, or if the director determines from an inspection of any such landfill that the owner or operator of the landfill, or, in the instance of a closed landfill, the owner or operator of the landfill, or the subsequent owner, lessee, or other person who has control of the land on which the closed landfill is located, has violated or is violating a term or condition of the order or that measures in addition to those prescribed by the order are necessary or appropriate under the circumstances, the director shall take such actions under division (A), (B), or (C) of section 3734.13 of the Revised Code as he considers necessary or appropriate to protect human health or safety or the environment.

(E) The director shall conduct random inspections of licensed and closed sanitary landfills for explosive gas levels and to monitor the accuracy of the reports submitted pursuant to plans approved under division (A) of this section.

(F) The director shall adopt rules under Chapter 119. of the Revised Code prescribing standards for conducting the explosive gas monitoring required by division (A) of this section including, without limitation, standards governing the numbers, locations, and design and construction of monitoring wells; quality control procedures to be followed by persons conducting those evaluations to ensure the accuracy of the monitoring; the frequency for sampling the monitoring wells, which shall be at least quarterly, except as otherwise provided in this division; and the frequency of reporting monitoring results to the director and board of health. The rules shall require that, in the instance of closed sanitary landfills, explosive gas monitoring be conducted for the period of twenty years after closure or for such other period as the director considers necessary or appropriate. Such explosive gas monitoring shall be conducted quarterly during each of the five years immediately following closure of the landfills and semiannually thereafter. If such semiannual sampling shows that the methane limits set in division (C) of this section are exceeded, sampling may be resumed at a frequency determined by the director.

(G) The remedy provided by division (D) of this section is cumulative and concurrent with any other remedy provided in this chapter or Chapter 3704. of the Revised Code, and the existence or exercise of one remedy does not prevent the exercise of any other.

Effective Date: 05-31-1988



Section 3734.042 - Complaint of presence of vectors at scrap tire collection, storage, monocell, monofill, or recovery facility.

Upon receiving a written complaint of the presence of vectors at a scrap tire collection, storage, monocell, monofill, or recovery facility, the board of health of the health district having jurisdiction promptly shall conduct an inspection of the facility named in the complaint. If the board of health finds from the inspection that vectors are present at the facility in such numbers that the chemical treatment of the scrap tires present at the facility is necessary to protect the public health, and if the board has exhausted all means to compel the person holding a license for the facility under section 3734.81 of the Revised Code to abate the problem, the board may apply to the director of environmental protection for a grant from the scrap tire management fund created in section 3734.82 of the Revised Code to pay the board's costs of providing such treatment. The application shall be accompanied by a plan that indicates the nature of the chemical treatment that the board intends to use and the locations at the facility where the chemical treatment is to be applied and by a summary of all efforts made by the board to compel the person holding a license for the facility to abate the problem. If the director finds from the application and plan that the proposed treatment of the scrap tires stored at the facility is necessary to protect the public health and that the board will apply such treatment only to the tires stored in an outdoor location at the facility and to no other locations on the premises of the facility, the director may make a grant to the board from the fund to pay the costs to be incurred by the board for providing the proposed chemical treatment. The director shall adopt rules in accordance with Chapter 119. of the Revised Code governing the awarding of such grants. Prior to submitting an application for a grant, the board of health may take formal action to suspend or revoke the facility's license under section 3734.09 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.05 - Licensing requirements.

(A)

(1) Except as provided in divisions (A)(4), (8), and (9) of this section, no person shall operate or maintain a solid waste facility without a license issued under this division by the board of health of the health district in which the facility is located or by the director of environmental protection when the health district in which the facility is located is not on the approved list under section 3734.08 of the Revised Code.

During the month of December, but before the first day of January of the next year, every person proposing to continue to operate an existing solid waste facility shall procure a license under this division to operate the facility for that year from the board of health of the health district in which the facility is located or, if the health district is not on the approved list under section 3734.08 of the Revised Code, from the director. The application for such a license shall be submitted to the board of health or to the director, as appropriate, on or before the last day of September of the year preceding that for which the license is sought. In addition to the application fee prescribed in division (A)(2) of this section, a person who submits an application after that date shall pay an additional ten per cent of the amount of the application fee for each week that the application is late. Late payment fees accompanying an application submitted to the board of health shall be credited to the special fund of the health district created in division (B) of section 3734.06 of the Revised Code, and late payment fees accompanying an application submitted to the director shall be credited to the general revenue fund. A person who has received a license, upon sale or disposition of a solid waste facility, and upon consent of the board of health and the director, may have the license transferred to another person. The board of health or the director may include such terms and conditions in a license or revision to a license as are appropriate to ensure compliance with this chapter and rules adopted under it. The terms and conditions may establish the authorized maximum daily waste receipts for the facility. Limitations on maximum daily waste receipts shall be specified in cubic yards of volume for the purpose of regulating the design, construction, and operation of solid waste facilities. Terms and conditions included in a license or revision to a license by a board of health shall be consistent with, and pertain only to the subjects addressed in, the rules adopted under division (A) of section 3734.02 and division (D) of section 3734.12 of the Revised Code.

(2)

(a) Except as provided in divisions (A)(2)(b), (8), and (9) of this section, each person proposing to open a new solid waste facility or to modify an existing solid waste facility shall submit an application for a permit with accompanying detail plans and specifications to the environmental protection agency for required approval under the rules adopted by the director pursuant to division (A) of section 3734.02 of the Revised Code and applicable rules adopted under division (D) of section 3734.12 of the Revised Code at least two hundred seventy days before proposed operation of the facility and shall concurrently make application for the issuance of a license under division (A)(1) of this section with the board of health of the health district in which the proposed facility is to be located.

(b) On and after the effective date of the rules adopted under division (A) of section 3734.02 of the Revised Code and division (D) of section 3734.12 of the Revised Code governing solid waste transfer facilities, each person proposing to open a new solid waste transfer facility or to modify an existing solid waste transfer facility shall submit an application for a permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation to the environmental protection agency for required approval under those rules at least two hundred seventy days before commencing proposed operation of the facility and concurrently shall make application for the issuance of a license under division (A)(1) of this section with the board of health of the health district in which the facility is located or proposed.

(c) Each application for a permit under division (A)(2)(a) or (b) of this section shall be accompanied by a nonrefundable application fee of four hundred dollars that shall be credited to the general revenue fund. Each application for an annual license under division (A)(1) or (2) of this section shall be accompanied by a nonrefundable application fee of one hundred dollars. If the application for an annual license is submitted to a board of health on the approved list under section 3734.08 of the Revised Code, the application fee shall be credited to the special fund of the health district created in division (B) of section 3734.06 of the Revised Code. If the application for an annual license is submitted to the director, the application fee shall be credited to the general revenue fund. If a permit or license is issued, the amount of the application fee paid shall be deducted from the amount of the permit fee due under division (Q) of section 3745.11 of the Revised Code or the amount of the license fee due under division (A)(1), (2), (3), (4), or (5) of section 3734.06 of the Revised Code.

(d) As used in divisions (A)(2)(d), (e), and (f) of this section, "modify" means any of the following:

(i) Any increase of more than ten per cent in the total capacity of a solid waste facility;

(ii) Any expansion of the limits of solid waste placement at a solid waste facility;

(iii) Any increase in the depth of excavation at a solid waste facility;

(iv) Any change in the technique of waste receipt or type of waste received at a solid waste facility that may endanger human health, as determined by the director by rules adopted in accordance with Chapter 119. of the Revised Code.

Not later than forty-five days after submitting an application under division (A)(2)(a) or (b) of this section for a permit to open a new or modify an existing solid waste facility, the applicant, in conjunction with an officer or employee of the environmental protection agency, shall hold a public meeting on the application within the county in which the new or modified solid waste facility is or is proposed to be located or within a contiguous county. Not less than thirty days before holding the public meeting on the application, the applicant shall publish notice of the meeting in each newspaper of general circulation that is published in the county in which the facility is or is proposed to be located. If no newspaper of general circulation is published in the county, the applicant shall publish the notice in a newspaper of general circulation in the county. The notice shall contain the date, time, and location of the public meeting and a general description of the proposed new or modified facility. Not later than five days after publishing the notice, the applicant shall send by certified mail a copy of the notice and the date the notice was published to the director and the legislative authority of each municipal corporation, township, and county, and to the chief executive officer of each municipal corporation, in which the facility is or is proposed to be located. At the public meeting, the applicant shall provide information and describe the application and respond to comments or questions concerning the application, and the officer or employee of the agency shall describe the permit application process. At the public meeting, any person may submit written or oral comments on or objections to the application. Not more than thirty days after the public meeting, the applicant shall provide the director with a copy of a transcript of the full meeting, copies of any exhibits, displays, or other materials presented by the applicant at the meeting, and the original copy of any written comments submitted at the meeting.

(e) Except as provided in division (A)(2)(f) of this section, prior to taking an action, other than a proposed or final denial, upon an application submitted under division (A)(2)(a) of this section for a permit to open a new or modify an existing solid waste facility, the director shall hold a public information session and a public hearing on the application within the county in which the new or modified solid waste facility is or is proposed to be located or within a contiguous county. If the application is for a permit to open a new solid waste facility, the director shall hold the hearing not less than fourteen days after the information session. If the application is for a permit to modify an existing solid waste facility, the director may hold both the information session and the hearing on the same day unless any individual affected by the application requests in writing that the information session and the hearing not be held on the same day, in which case the director shall hold the hearing not less than fourteen days after the information session. The director shall publish notice of the public information session or public hearing not less than thirty days before holding the information session or hearing, as applicable. The notice shall be published in each newspaper of general circulation that is published in the county in which the facility is or is proposed to be located. If no newspaper of general circulation is published in the county, the director shall publish the notice in a newspaper of general circulation in the county. The notice shall contain the date, time, and location of the information session or hearing, as applicable, and a general description of the proposed new or modified facility. At the public information session, an officer or employee of the environmental protection agency shall describe the status of the permit application and be available to respond to comments or questions concerning the application. At the public hearing, any person may submit written or oral comments on or objections to the approval of the application. The applicant, or a representative of the applicant who has knowledge of the location, construction, and operation of the facility, shall attend the information session and public hearing to respond to comments or questions concerning the facility directed to the applicant or representative by the officer or employee of the environmental protection agency presiding at the information session and hearing.

(f) The solid waste management policy committee of a county or joint solid waste management district may adopt a resolution requesting expeditious consideration of a specific application submitted under division (A)(2)(a) of this section for a permit to modify an existing solid waste facility within the district. The resolution shall make the finding that expedited consideration of the application without the public information session and public hearing under division (A)(2)(e) of this section is in the public interest and will not endanger human health, as determined by the director by rules adopted in accordance with Chapter 119. of the Revised Code. Upon receiving such a resolution, the director, at the director's discretion, may issue a final action upon the application without holding a public information session or public hearing pursuant to division (A)(2)(e) of this section.

(3) Except as provided in division (A)(10) of this section, and unless the owner or operator of any solid waste facility, other than a solid waste transfer facility or a compost facility that accepts exclusively source separated yard wastes, that commenced operation on or before July 1, 1968, has obtained an exemption from the requirements of division (A)(3) of this section in accordance with division (G) of section 3734.02 of the Revised Code, the owner or operator shall submit to the director an application for a permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation for approval under rules adopted under division (A) of section 3734.02 of the Revised Code and applicable rules adopted under division (D) of section 3734.12 of the Revised Code in accordance with the following schedule:

(a) Not later than September 24, 1988, if the facility is located in the city of Garfield Heights or Parma in Cuyahoga county;

(b) Not later than December 24, 1988, if the facility is located in Delaware, Greene, Guernsey, Hamilton, Madison, Mahoning, Ottawa, or Vinton county;

(c) Not later than March 24, 1989, if the facility is located in Champaign, Clinton, Columbiana, Huron, Paulding, Stark, or Washington county, or is located in the city of Brooklyn or Cuyahoga Heights in Cuyahoga county;

(d) Not later than June 24, 1989, if the facility is located in Adams, Auglaize, Coshocton, Darke, Harrison, Lorain, Lucas, or Summit county or is located in Cuyahoga county outside the cities of Garfield Heights, Parma, Brooklyn, and Cuyahoga Heights;

(e) Not later than September 24, 1989, if the facility is located in Butler, Carroll, Erie, Lake, Portage, Putnam, or Ross county;

(f) Not later than December 24, 1989, if the facility is located in a county not listed in divisions (A)(3)(a) to (e) of this section;

(g) Notwithstanding divisions (A)(3)(a) to (f) of this section, not later than December 31, 1990, if the facility is a solid waste facility owned by a generator of solid wastes when the solid waste facility exclusively disposes of solid wastes generated at one or more premises owned by the generator regardless of whether the facility is located on a premises where the wastes are generated and if the facility disposes of more than one hundred thousand tons of solid wastes per year, provided that any such facility shall be subject to division (A)(5) of this section.

(4) Except as provided in divisions (A)(8), (9), and (10) of this section, unless the owner or operator of any solid waste facility for which a permit was issued after July 1, 1968, but before January 1, 1980, has obtained an exemption from the requirements of division (A)(4) of this section under division (G) of section 3734.02 of the Revised Code, the owner or operator shall submit to the director an application for a permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation for approval under those rules.

(5) The director may issue an order in accordance with Chapter 3745. of the Revised Code to the owner or operator of a solid waste facility requiring the person to submit to the director updated engineering detail plans, specifications, and information regarding the facility and its method of operation for approval under rules adopted under division (A) of section 3734.02 of the Revised Code and applicable rules adopted under division (D) of section 3734.12 of the Revised Code if, in the director's judgment, conditions at the facility constitute a substantial threat to public health or safety or are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination. Any person who receives such an order shall submit the updated engineering detail plans, specifications, and information to the director within one hundred eighty days after the effective date of the order.

(6) The director shall act upon an application submitted under division (A)(3) or (4) of this section and any updated engineering plans, specifications, and information submitted under division (A)(5) of this section within one hundred eighty days after receiving them. If the director denies any such permit application, the order denying the application or disapproving the plans shall include the requirements that the owner or operator submit a plan for closure and post-closure care of the facility to the director for approval within six months after issuance of the order, cease accepting solid wastes for disposal or transfer at the facility, and commence closure of the facility not later than one year after issuance of the order. If the director determines that closure of the facility within that one-year period would result in the unavailability of sufficient solid waste management facility capacity within the county or joint solid waste management district in which the facility is located to dispose of or transfer the solid waste generated within the district, the director in the order of denial or disapproval may postpone commencement of closure of the facility for such period of time as the director finds necessary for the board of county commissioners or directors of the district to secure access to or for there to be constructed within the district sufficient solid waste management facility capacity to meet the needs of the district, provided that the director shall certify in the director's order that postponing the date for commencement of closure will not endanger ground water or any property surrounding the facility, allow methane gas migration to occur, or cause or contribute to any other type of environmental damage.

If an emergency need for disposal capacity that may affect public health and safety exists as a result of closure of a facility under division (A)(6) of this section, the director may issue an order designating another solid waste facility to accept the wastes that would have been disposed of at the facility to be closed.

(7) If the director determines that standards more stringent than those applicable in rules adopted under division (A) of section 3734.02 of the Revised Code and division (D) of section 3734.12 of the Revised Code, or standards pertaining to subjects not specifically addressed by those rules, are necessary to ensure that a solid waste facility constructed at the proposed location will not cause a nuisance, cause or contribute to water pollution, or endanger public health or safety, the director may issue a permit for the facility with such terms and conditions as the director finds necessary to protect public health and safety and the environment. If a permit is issued, the director shall state in the order issuing it the specific findings supporting each such term or condition.

(8) Divisions (A)(1), (2)(a), (3), and (4) of this section do not apply to a solid waste compost facility that accepts exclusively source separated yard wastes and that is registered under division (C) of section 3734.02 of the Revised Code or, unless otherwise provided in rules adopted under division (N)(3) of section 3734.02 of the Revised Code, to a solid waste compost facility if the director has adopted rules establishing an alternative system for authorizing the establishment, operation, or modification of a solid waste compost facility under that division.

(9) Divisions (A)(1) to (7) of this section do not apply to scrap tire collection, storage, monocell, monofill, and recovery facilities. The approval of plans and specifications, as applicable, and the issuance of registration certificates, permits, and licenses for those facilities are subject to sections 3734.75 to 3734.78 of the Revised Code, as applicable, and section 3734.81 of the Revised Code.

(10) Divisions (A)(3) and (4) of this section do not apply to a solid waste incinerator that was placed into operation on or before October 12, 1994, and that is not authorized to accept and treat infectious wastes pursuant to division (B) of this section.

(B)

(1)

No person shall operate or maintain an infectious waste treatment facility without a license issued by the board of health of the health district in which the facility is located or by the director when the health district in which the facility is located is not on the approved list under section 3734.08 of the Revised Code.

(2)

(a) During the month of December, but before the first day of January of the next year, every person proposing to continue to operate an existing infectious waste treatment facility shall procure a license to operate the facility for that year from the board of health of the health district in which the facility is located or, if the health district is not on the approved list under section 3734.08 of the Revised Code, from the director. The application for such a license shall be submitted to the board of health or to the director, as appropriate, on or before the last day of September of the year preceding that for which the license is sought. In addition to the application fee prescribed in division (B)(2)(c) of this section, a person who submits an application after that date shall pay an additional ten per cent of the amount of the application fee for each week that the application is late. Late payment fees accompanying an application submitted to the board of health shall be credited to the special infectious waste fund of the health district created in division (C) of section 3734.06 of the Revised Code, and late payment fees accompanying an application submitted to the director shall be credited to the general revenue fund. A person who has received a license, upon sale or disposition of an infectious waste treatment facility and upon consent of the board of health and the director, may have the license transferred to another person. The board of health or the director may include such terms and conditions in a license or revision to a license as are appropriate to ensure compliance with the infectious waste provisions of this chapter and rules adopted under them.

(b) Each person proposing to open a new infectious waste treatment facility or to modify an existing infectious waste treatment facility shall submit an application for a permit with accompanying detail plans and specifications to the environmental protection agency for required approval under the rules adopted by the director pursuant to section 3734.021 of the Revised Code two hundred seventy days before proposed operation of the facility and concurrently shall make application for a license with the board of health of the health district in which the facility is or is proposed to be located. Not later than ninety days after receiving a complete application under division (B)(2)(b) of this section for a permit to open a new infectious waste treatment facility or modify an existing infectious waste treatment facility to expand its treatment capacity, or receiving a complete application under division (A)(2)(a) of this section for a permit to open a new solid waste incineration facility, or modify an existing solid waste incineration facility to also treat infectious wastes or to increase its infectious waste treatment capacity, that pertains to a facility for which a notation authorizing infectious waste treatment is included or proposed to be included in the solid waste incineration facility's license pursuant to division (B)(3) of this section, the director shall hold a public hearing on the application within the county in which the new or modified infectious waste or solid waste facility is or is proposed to be located or within a contiguous county. Not less than thirty days before holding the public hearing on the application, the director shall publish notice of the hearing in each newspaper that has general circulation and that is published in the county in which the facility is or is proposed to be located. If there is no newspaper that has general circulation and that is published in the county, the director shall publish the notice in a newspaper of general circulation in the county. The notice shall contain the date, time, and location of the public hearing and a general description of the proposed new or modified facility. At the public hearing, any person may submit written or oral comments on or objections to the approval or disapproval of the application. The applicant, or a representative of the applicant who has knowledge of the location, construction, and operation of the facility, shall attend the public hearing to respond to comments or questions concerning the facility directed to the applicant or representative by the officer or employee of the environmental protection agency presiding at the hearing.

(c) Each application for a permit under division (B)(2)(b) of this section shall be accompanied by a nonrefundable application fee of four hundred dollars that shall be credited to the general revenue fund. Each application for an annual license under division (B)(2)(a) of this section shall be accompanied by a nonrefundable application fee of one hundred dollars. If the application for an annual license is submitted to a board of health on the approved list under section 3734.08 of the Revised Code, the application fee shall be credited to the special infectious waste fund of the health district created in division (C) of section 3734.06 of the Revised Code. If the application for an annual license is submitted to the director, the application fee shall be credited to the general revenue fund. If a permit or license is issued, the amount of the application fee paid shall be deducted from the amount of the permit fee due under division (Q) of section 3745.11 of the Revised Code or the amount of the license fee due under division (C) of section 3734.06 of the Revised Code.

(d)

The director may issue an order in accordance with Chapter 3745. of the Revised Code to the owner or operator of an infectious waste treatment facility requiring the person to submit to the director updated engineering detail plans, specifications, and information regarding the facility and its method of operation for approval under rules adopted under section 3734.021 of the Revised Code if, in the director's judgment, conditions at the facility constitute a substantial threat to public health or safety or are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination. Any person who receives such an order shall submit the updated engineering detail plans, specifications, and information to the director within one hundred eighty days after the effective date of the order.

(e) The director shall act on any updated engineering plans, specifications, and information submitted under division (B)(2) (d) of this section within one hundred eighty days after receiving them. If the director disapproves any such updated engineering plans, specifications, and information, the director shall include in the order disapproving the plans the requirement that the owner or operator cease accepting infectious wastes for treatment at the facility.

(3) Division (B) of this section does not apply to a generator of infectious wastes that meets any of the following conditions:

(a) Treats, by methods, techniques, and practices established by rules adopted under division (B)(2)(a) of section 3734.021 of the Revised Code, any of the following wastes :

(i) Infectious wastes that are generated on any premises that are owned or operated by the generator;

(ii) Infectious wastes that are generated by a generator who has staff privileges at a hospital as defined in section 3727.01 of the Revised Code;

(iii) Infectious wastes that are generated in providing care to a patient by an emergency medical services organization as defined in section 4765.01 of the Revised Code.

(b) Holds a license or renewal of a license to operate a crematory facility issued under Chapter 4717. and a permit issued under Chapter 3704. of the Revised Code;

(c) Treats or disposes of dead animals or parts thereof, or the blood of animals, and is subject to any of the following:

(i) Inspection under the "Federal Meat Inspection Act," 81 Stat. 584 (1967), 21 U.S.C.A. 603, as amended;

(ii) Chapter 918. of the Revised Code;

(iii) Chapter 953. of the Revised Code.

Nothing in division (B) of this section requires a facility that holds a license issued under division (A) of this section as a solid waste facility and that also treats infectious wastes by the same method, technique, or process to obtain a license under division (B) of this section as an infectious waste treatment facility. However, the solid waste facility license for the facility shall include the notation that the facility also treats infectious wastes.

The director shall not issue a permit to open a new solid waste incineration facility unless the proposed facility complies with the requirements for the location of new infectious waste incineration facilities established in rules adopted under division (B)(2)(b) of section 3734.021 of the Revised Code.

(C) Except for a facility or activity described in division (E)(3) of section 3734.02 of the Revised Code, a person who proposes to establish or operate a hazardous waste facility shall submit a complete application for a hazardous waste facility installation and operation permit and accompanying detail plans, specifications, and such information as the director may require to the environmental protection agency at least one hundred eighty days before the proposed beginning of operation of the facility. The applicant shall notify by certified mail the legislative authority of each municipal corporation, township, and county in which the facility is proposed to be located of the submission of the application within ten days after the submission or at such earlier time as the director may establish by rule. If the application is for a proposed new hazardous waste disposal or thermal treatment facility, the applicant also shall give actual notice of the general design and purpose of the facility to the legislative authority of each municipal corporation, township, and county in which the facility is proposed to be located at least ninety days before the permit application is submitted to the environmental protection agency.

In accordance with rules adopted under section 3734.12 of the Revised Code, prior to the submission of a complete application for a hazardous waste facility installation and operation permit, the applicant shall hold at least one meeting in the township or municipal corporation in which the facility is proposed to be located, whichever is geographically closer to the proposed location of the facility. The meeting shall be open to the public and shall be held to inform the community of the proposed hazardous waste management activities and to solicit questions from the community concerning the activities.

(D)

(1) Except as provided in section 3734.123 of the Revised Code, upon receipt of a complete application for a hazardous waste facility installation and operation permit under division (C) of this section, the director shall consider the application and accompanying information to determine whether the application complies with agency rules and the requirements of division (D)(2) of this section. After making a determination, the director shall issue either a draft permit or a notice of intent to deny the permit. The director, in accordance with rules adopted under section 3734.12 of the Revised Code or with rules adopted to implement Chapter 3745. of the Revised Code, shall provide public notice of the application and the draft permit or the notice of intent to deny the permit, provide an opportunity for public comments, and, if significant interest is shown, schedule a public meeting in the county in which the facility is proposed to be located and give public notice of the date, time, and location of the public meeting in a newspaper of general circulation in that county.

(2) The director shall not approve an application for a hazardous waste facility installation and operation permit or an application for a modification under division (I)(3) of this section unless the director finds and determines as follows:

(a) The nature and volume of the waste to be treated, stored, or disposed of at the facility;

(b) That the facility complies with the director's hazardous waste standards adopted pursuant to section 3734.12 of the Revised Code;

(c) That the facility represents the minimum adverse environmental impact, considering the state of available technology and the nature and economics of various alternatives, and other pertinent considerations;

(d) That the facility represents the minimum risk of all of the following:

(i) Fires or explosions from treatment, storage, or disposal methods;

(ii) Release of hazardous waste during transportation of hazardous waste to or from the facility;

(iii) Adverse impact on the public health and safety.

(e) That the facility will comply with this chapter and Chapters 3704. and 6111. of the Revised Code and all rules and standards adopted under them;

(f) That if the owner of the facility, the operator of the facility, or any other person in a position with the facility from which the person may influence the installation and operation of the facility has been involved in any prior activity involving transportation, treatment, storage, or disposal of hazardous waste, that person has a history of compliance with this chapter and Chapters 3704. and 6111. of the Revised Code and all rules and standards adopted under them, the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, and all regulations adopted under it, and similar laws and rules of other states if any such prior operation was located in another state that demonstrates sufficient reliability, expertise, and competency to operate a hazardous waste facility under the applicable provisions of this chapter and Chapters 3704. and 6111. of the Revised Code, the applicable rules and standards adopted under them, and terms and conditions of a hazardous waste facility installation and operation permit, given the potential for harm to the public health and safety and the environment that could result from the irresponsible operation of the facility. For off-site facilities, as defined in section 3734.41 of the Revised Code, the director may use the investigative reports of the attorney general prepared pursuant to section 3734.42 of the Revised Code as a basis for making a finding and determination under division (D)(2)(f) of this section.

(g) That the active areas within a new hazardous waste facility where acute hazardous waste as listed in 40 C.F.R. 261.33(e), as amended, or organic waste that is toxic and is listed under 40 C.F.R. 261, as amended, is being stored, treated, or disposed of and where the aggregate of the storage design capacity and the disposal design capacity of all hazardous waste in those areas is greater than two hundred fifty thousand gallons, are not located or operated within any of the following:

(i) Two thousand feet of any residence, school, hospital, jail, or prison;

(ii) Any naturally occurring wetland;

(iii) Any flood hazard area if the applicant cannot show that the facility will be designed, constructed, operated, and maintained to prevent washout by a one-hundred-year flood.

Division (D)(2)(g) of this section does not apply to the facility of any applicant who demonstrates to the director that the limitations specified in that division are not necessary because of the nature or volume of the waste and the manner of management applied, the facility will impose no substantial danger to the health and safety of persons occupying the structures listed in division (D)(2)(g)(i) of this section, and the facility is to be located or operated in an area where the proposed hazardous waste activities will not be incompatible with existing land uses in the area.

(h) That the facility will not be located within the boundaries of a state park established or dedicated under Chapter 1541. of the Revised Code, a state park purchase area established under section 1541.02 of the Revised Code, any unit of the national park system, or any property that lies within the boundaries of a national park or recreation area, but that has not been acquired or is not administered by the secretary of the United States department of the interior, located in this state, or any candidate area located in this state identified for potential inclusion in the national park system in the edition of the "national park system plan" submitted under paragraph (b) of section 8 of "The Act of August 18, 1970," 84 Stat. 825, 16 U.S.C.A. 1a-5, as amended, current at the time of filing of the application for the permit, unless the facility will be used exclusively for the storage of hazardous waste generated within the park or recreation area in conjunction with the operation of the park or recreation area. Division (D)(2)(h) of this section does not apply to the facility of any applicant for modification of a permit unless the modification application proposes to increase the land area included in the facility or to increase the quantity of hazardous waste that will be treated, stored, or disposed of at the facility.

(3) Not later than one hundred eighty days after the end of the public comment period, the director, without prior hearing, shall issue or deny the permit in accordance with Chapter 3745. of the Revised Code. If the director approves an application for a hazardous waste facility installation and operation permit, the director shall issue the permit, upon such terms and conditions as the director finds are necessary to ensure the construction and operation of the hazardous waste facility in accordance with the standards of this section.

(E) No political subdivision of this state shall require any additional zoning or other approval, consent, permit, certificate, or condition for the construction or operation of a hazardous waste facility authorized by a hazardous waste facility installation and operation permit issued pursuant to this chapter, nor shall any political subdivision adopt or enforce any law, ordinance, or rule that in any way alters, impairs, or limits the authority granted in the permit.

(F) The director may issue a single hazardous waste facility installation and operation permit to a person who operates two or more adjoining facilities where hazardous waste is stored, treated, or disposed of if the application includes detail plans, specifications, and information on all facilities. For the purposes of this section, "adjoining" means sharing a common boundary, separated only by a public road, or in such proximity that the director determines that the issuance of a single permit will not create a hazard to the public health or safety or the environment.

(G) No person shall falsify or fail to keep or submit any plans, specifications, data, reports, records, manifests, or other information required to be kept or submitted to the director by this chapter or the rules adopted under it.

(H)

(1) Each person who holds an installation and operation permit issued under this section and who wishes to obtain a permit renewal shall submit a completed application for an installation and operation permit renewal and any necessary accompanying general plans, detail plans, specifications, and such information as the director may require to the director no later than one hundred eighty days prior to the expiration date of the existing permit or upon a later date prior to the expiration of the existing permit if the permittee can demonstrate good cause for the late submittal. The director shall consider the application and accompanying information, inspection reports of the facility, results of performance tests, a report regarding the facility's compliance or noncompliance with the terms and conditions of its permit and rules adopted by the director under this chapter, and such other information as is relevant to the operation of the facility and shall issue a draft renewal permit or a notice of intent to deny the renewal permit. The director, in accordance with rules adopted under this section or with rules adopted to implement Chapter 3745. of the Revised Code, shall give public notice of the application and draft renewal permit or notice of intent to deny the renewal permit, provide for the opportunity for public comments within a specified time period, schedule a public meeting in the county in which the facility is located if significant interest is shown, and give public notice of the public meeting.

(2) Within sixty days after the public meeting or close of the public comment period, the director, without prior hearing, shall issue or deny the renewal permit in accordance with Chapter 3745. of the Revised Code. The director shall not issue a renewal permit unless the director determines that the facility under the existing permit has a history of compliance with this chapter, rules adopted under it, the existing permit, or orders entered to enforce such requirements that demonstrates sufficient reliability, expertise, and competency to operate the facility henceforth under this chapter, rules adopted under it, and the renewal permit. If the director approves an application for a renewal permit, the director shall issue the permit subject to the payment of the annual permit fee required under division (E) of section 3734.02 of the Revised Code and upon such terms and conditions as the director finds are reasonable to ensure that continued operation, maintenance, closure, and post-closure care of the hazardous waste facility are in accordance with the rules adopted under section 3734.12 of the Revised Code.

(3) An installation and operation permit renewal application submitted to the director that also contains or would constitute an application for a modification shall be acted upon by the director in accordance with division (I) of this section in the same manner as an application for a modification. In approving or disapproving the renewal portion of a permit renewal application containing an application for a modification, the director shall apply the criteria established under division (H)(2) of this section.

(4) An application for renewal or modification of a permit that does not contain an application for a modification as described in divisions (I)(3)(a) to (d) of this section shall not be subject to division (D)(2) of this section.

(I)

(1) As used in this section, "modification" means a change or alteration to a hazardous waste facility or its operations that is inconsistent with or not authorized by its existing permit or authorization to operate. Modifications shall be classified as Class 1, 2, or 3 modifications in accordance with rules adopted under division (K) of this section. Modifications classified as Class 3 modifications, in accordance with rules adopted under that division, shall be further classified by the director as either Class 3 modifications that are to be approved or disapproved by the director under divisions (I)(3)(a) to (d) of this section or as Class 3 modifications that are to be approved or disapproved by the director under division (I)(5) of this section. Not later than thirty days after receiving a request for a modification under division (I)(4) of this section that is not listed in Appendix I to 40 C.F.R. 270.42 or in rules adopted under division (K) of this section, the director shall classify the modification and shall notify the owner or operator of the facility requesting the modification of the classification. Notwithstanding any other law to the contrary, a modification that involves the transfer of a hazardous waste facility installation and operation permit to a new owner or operator for any off-site facility as defined in section 3734.41 of the Revised Code shall be classified as a Class 3 modification. The transfer of a hazardous waste facility installation and operation permit to a new owner or operator for a facility that is not an off-site facility shall be classified as a Class 1 modification requiring prior approval of the director.

(2) Except as provided in section 3734.123 of the Revised Code, a hazardous waste facility installation and operation permit may be modified at the request of the director or upon the written request of the permittee only if any of the following applies:

(a) The permittee desires to accomplish alterations, additions, or deletions to the permitted facility or to undertake alterations, additions, deletions, or activities that are inconsistent with or not authorized by the existing permit;

(b) New information or data justify permit conditions in addition to or different from those in the existing permit;

(c) The standards, criteria, or rules upon which the existing permit is based have been changed by new, amended, or rescinded standards, criteria, or rules, or by judicial decision after the existing permit was issued, and the change justifies permit conditions in addition to or different from those in the existing permit;

(d) The permittee proposes to transfer the permit to another person.

(3) The director shall approve or disapprove an application for a modification in accordance with division (D)(2) of this section and rules adopted under division (K) of this section for all of the following categories of Class 3 modifications:

(a) Authority to conduct treatment, storage, or disposal at a site, location, or tract of land that has not been authorized for the proposed category of treatment, storage, or disposal activity by the facility's permit;

(b) Modification or addition of a hazardous waste management unit, as defined in rules adopted under section 3734.12 of the Revised Code, that results in an increase in a facility's storage capacity of more than twenty-five per cent over the capacity authorized by the facility's permit, an increase in a facility's treatment rate of more than twenty-five per cent over the rate so authorized, or an increase in a facility's disposal capacity over the capacity so authorized. The authorized disposal capacity for a facility shall be calculated from the approved design plans for the disposal units at that facility. In no case during a five-year period shall a facility's storage capacity or treatment rate be modified to increase by more than twenty-five per cent in the aggregate without the director's approval in accordance with division (D)(2) of this section. Notwithstanding any provision of division (I) of this section to the contrary, a request for modification of a facility's annual total waste receipt limit shall be classified and approved or disapproved by the director under division (I)(5) of this section.

(c) Authority to add any of the following categories of regulated activities not previously authorized at a facility by the facility's permit: storage at a facility not previously authorized to store hazardous waste, treatment at a facility not previously authorized to treat hazardous waste, or disposal at a facility not previously authorized to dispose of hazardous waste; or authority to add a category of hazardous waste management unit not previously authorized at the facility by the facility's permit. Notwithstanding any provision of division (I) of this section to the contrary, a request for authority to add or to modify an activity or a hazardous waste management unit for the purposes of performing a corrective action shall be classified and approved or disapproved by the director under division (I)(5) of this section.

(d) Authority to treat, store, or dispose of waste types listed or characterized as reactive or explosive, in rules adopted under section 3734.12 of the Revised Code, or any acute hazardous waste listed in 40 C.F.R. 261.33(e), as amended, at a facility not previously authorized to treat, store, or dispose of those types of wastes by the facility's permit unless the requested authority is limited to wastes that no longer exhibit characteristics meeting the criteria for listing or characterization as reactive or explosive wastes, or for listing as acute hazardous waste, but still are required to carry those waste codes as established in rules adopted under section 3734.12 of the Revised Code because of the requirements established in 40 C.F.R. 261(a) and (e), as amended, that is, the "mixture," "derived-from," or "contained-in" regulations.

(4) A written request for a modification from the permittee shall be submitted to the director and shall contain such information as is necessary to support the request. Requests for modifications shall be acted upon by the director in accordance with this section and rules adopted under it.

(5) Class 1 modification applications that require prior approval of the director, as provided in division (I)(1) of this section or as determined in accordance with rules adopted under division (K) of this section, Class 2 modification applications, and Class 3 modification applications that are not described in divisions (I)(3)(a) to (d) of this section shall be approved or disapproved by the director in accordance with rules adopted under division (K) of this section. The board of county commissioners of the county, the board of township trustees of the township, and the city manager or mayor of the municipal corporation in which a hazardous waste facility is located shall receive notification of any application for a modification for that facility and shall be considered as interested persons with respect to the director's consideration of the application.

As used in division (I) of this section:

(a) "Owner" means the person who owns a majority or controlling interest in a facility.

(b) "Operator" means the person who is responsible for the overall operation of a facility.

The director shall approve or disapprove an application for a Class 1 modification that requires the director's approval within sixty days after receiving the request for modification. The director shall approve or disapprove an application for a Class 2 modification within three hundred days after receiving the request for modification. The director shall approve or disapprove an application for a Class 3 modification within three hundred sixty-five days after receiving the request for modification.

(6) The approval or disapproval by the director of a Class 1 modification application is not a final action that is appealable under Chapter 3745. of the Revised Code. The approval or disapproval by the director of a Class 2 modification or a Class 3 modification is a final action that is appealable under that chapter. In approving or disapproving a request for a modification, the director shall consider all comments pertaining to the request that are received during the public comment period and the public meetings. The administrative record for appeal of a final action by the director in approving or disapproving a request for a modification shall include all comments received during the public comment period relating to the request for modification, written materials submitted at the public meetings relating to the request, and any other documents related to the director's action.

(7) Notwithstanding any other provision of law to the contrary, a change or alteration to a hazardous waste facility described in division (E)(3)(a) or (b) of section 3734.02 of the Revised Code, or its operations, is a modification for the purposes of this section. An application for a modification at such a facility shall be submitted, classified, and approved or disapproved in accordance with divisions (I)(1) to (6) of this section in the same manner as a modification to a hazardous waste facility installation and operation permit.

(J)

(1) Except as provided in division (J)(2) of this section, an owner or operator of a hazardous waste facility that is operating in accordance with a permit by rule under rules adopted by the director under division (E)(3)(b) of section 3734.02 of the Revised Code shall submit either a hazardous waste facility installation and operation permit application for the facility or a modification application, whichever is required under division (J)(1)(a) or (b) of this section, within one hundred eighty days after the director has requested the application or upon a later date if the owner or operator demonstrates to the director good cause for the late submittal.

(a) If the owner or operator does not have a hazardous waste facility installation and operation permit for any hazardous waste treatment, storage, or disposal activities at the facility, the owner or operator shall submit an application for such a permit to the director for the activities authorized by the permit by rule. Notwithstanding any other provision of law to the contrary, the director shall approve or disapprove the application for the permit in accordance with the procedures governing the approval or disapproval of permit renewals under division (H) of this section.

(b) If the owner or operator has a hazardous waste facility installation and operation permit for hazardous waste treatment, storage, or disposal activities at the facility other than those authorized by the permit by rule, the owner or operator shall submit to the director a request for modification in accordance with division (I) of this section. Notwithstanding any other provision of law to the contrary, the director shall approve or disapprove the modification application in accordance with division (I)(5) of this section.

(2) The owner or operator of a boiler or industrial furnace that is conducting thermal treatment activities in accordance with a permit by rule under rules adopted by the director under division (E)(3)(b) of section 3734.02 of the Revised Code shall submit a hazardous waste facility installation and operation permit application if the owner or operator does not have such a permit for any hazardous waste treatment, storage, or disposal activities at the facility or, if the owner or operator has such a permit for hazardous waste treatment, storage, or disposal activities at the facility other than thermal treatment activities authorized by the permit by rule, a modification application to add those activities authorized by the permit by rule, whichever is applicable, within one hundred eighty days after the director has requested the submission of the application or upon a later date if the owner or operator demonstrates to the director good cause for the late submittal. The application shall be accompanied by information necessary to support the request. The director shall approve or disapprove an application for a hazardous waste facility installation and operation permit in accordance with division (D) of this section and approve or disapprove an application for a modification in accordance with division (I)(3) of this section, except that the director shall not disapprove an application for the thermal treatment activities on the basis of the criteria set forth in division (D)(2)(g) or (h) of this section.

(3) As used in division (J) of this section:

(a) "Modification application" means a request for a modification submitted in accordance with division (I) of this section.

(b) "Thermal treatment," "boiler," and "industrial furnace" have the same meanings as in rules adopted under section 3734.12 of the Revised Code.

(K) The director shall adopt, and may amend, suspend, or rescind, rules in accordance with Chapter 119. of the Revised Code in order to implement divisions (H) and (I) of this section. Except when in actual conflict with this section, rules governing the classification of and procedures for the modification of hazardous waste facility installation and operation permits shall be substantively and procedurally identical to the regulations governing hazardous waste facility permitting and permit modifications adopted under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3734.051 to 3734.057 - [Repealed].

Effective Date: 12-31-1999



Section 3734.058 - Limiting regulations by local authorities.

(A) Except as provided in division (B) of this section, no political subdivision of this state shall require any additional zoning or other approval, consent, permit, certificate, or condition for the operation of a byproduct disposal facility authorized by a byproduct disposal facility permit to install or modify issued under division (B) of former section 3734.054, division (B) or (C)(3) of section 3734.055, or division (B) of former section 3734.057 of the Revised Code, nor shall any political subdivision adopt or enforce any law, ordinance, resolution, or rule that in any way alters, impairs, or limits the authority granted in the permit.

(B)

(1) Division (A) of this section does not apply to the issuance of an annual license for a byproduct disposal facility under division (A)(1) of section 3734.05 of the Revised Code; the issuance of orders under section 3709.20 or 3709.21 of the Revised Code to enforce the solid waste provisions of this chapter or rules adopted or terms and conditions of permits, licenses, or orders issued under those provisions; the inspection of any such facility for compliance with those provisions, any such terms and conditions, or any orders issued under section 3709.20 or 3709.21 of the Revised Code to enforce those provisions or any such terms and conditions; or the enforcement of those provisions, any such terms and conditions, or any orders issued under section 3709.20 or 3709.21 of the Revised Code to enforce those provisions or any such terms and conditions, by a board of health on the approved list under section 3734.08 of the Revised Code.

(2) Division (A) of this section does not alter, impair, or limit the authority of a board of health or political subdivision of this state that has been delegated any of the powers and duties of the director of environmental protection under Chapter 3704. of the Revised Code pursuant to division (P) of section 3704.03 of the Revised Code to exercise the authority and perform the duties conferred upon the board or political subdivision by that delegation.

(C) As used in this section:

(1) "Byproduct disposal facility" means a solid waste disposal facility that exclusively disposes of coal combustion wastes. "Byproduct disposal facility" does not include a coal mining and reclamation operation where coal combustion wastes are used in conducting the operation, or are disposed of, in compliance with Chapter 1513. of the Revised Code and rules adopted under it.

(2) "Coal combustion wastes" includes all of the following:

(a) Air pollution control wastes that are solid wastes, that result from the combustion of coal at a coal-fired electric generating facility owned, operated, or leased by an electric light company or a municipal power agency, and that are generated by air pollution control equipment installed or used at the electric generating facility for the purpose of complying with applicable emission standards or emission limitations established under the "Air Quality Act of 1967," 81 Stat. 485, 42 U.S.C.A. 1857, as amended, and regulations adopted under it or Chapter 3704. of the Revised Code and rules adopted under it;

(b) Air pollution control wastes that are solid wastes and that are generated in the operation of air pollution control equipment installed at a byproduct disposal facility for the purpose of complying with Chapter 3704. of the Revised Code and rules adopted under it;

(c) Water pollution control wastes that are solid wastes and that are generated in the operation of a disposal system or treatment works installed at a byproduct disposal facility for the purpose of complying with Chapter 6111. of the Revised Code and rules adopted under it;

(d) Any other similar types of solid wastes that are produced in the operation of a coal-fired electric generating facility or in the operation of air pollution control equipment, disposal systems, or treatment works installed or used at such a facility and that are identified in rules adopted under division (A) of section 3734.02 of the Revised Code.

(3) "Disposal system" and "treatment works" have the same meanings as in section 6111.01 of the Revised Code.

(4) "Electric light company" has the same meaning as in section 4905.03 of the Revised Code.

(5) "Municipal power agency" means any Ohio nonprofit corporation, the members of which are municipal corporations that own and operate electric utility systems, that sells electricity to its members for resale.

Effective Date: 12-31-1999



Section 3734.059 - [Repealed].

Effective Date: 12-31-1999



Section 3734.06 - Annual fee for solid waste facility license - special fund - special infectious waste fund.

(A)

(1) Except as provided in divisions (A)(2), (3), (4), and (5) of this section and in section 3734.82 of the Revised Code, the annual fee for a solid waste facility license shall be in accordance with the following schedule:

AUTHORIZED MAXIMUM DAILY WASTE RECEIPT (TONS)

ANNUAL LICENSE FEE

100 or less

$ 5,000

101 to 200

12,500

201 to 500

30,000

501 or more

60,000

For the purpose of determining the applicable license fee under divisions (A)(1), (2), and (3) of this section, the authorized maximum daily waste receipt shall be the maximum amount of wastes the facility is authorized to receive daily that is established in the permit for the facility, and any modifications to that permit, issued under division (A)(2) or (3) of section 3734.05 of the Revised Code; the annual license for the facility, and any revisions to that license, issued under division (A)(1) of section 3734.05 of the Revised Code; the approved operating plan or operational report for which submission and approval are required by rules adopted by the director of environmental protection under section 3734.02 of the Revised Code; an order issued by the director as authorized by rule; or the updated engineering plans, specifications, and facility and operation information approved under division (A)(4) of section 3734.05 of the Revised Code. If no authorized maximum daily waste receipt is so established, the annual license fee is sixty thousand dollars under division (A)(1) of this section and thirty thousand dollars under divisions (A)(2) and (3) of this section.

The authorized maximum daily waste receipt set forth in any such document shall be stated in terms of cubic yards of volume for the purpose of regulating the design, construction, and operation of a solid waste facility. For the purpose of determining applicable license fees under this section, the authorized maximum daily waste receipt so stated shall be converted from cubic yards to tons as the unit of measurement based upon a conversion factor of three cubic yards per ton for compacted wastes generally and one cubic yard per ton for baled wastes.

(2) The annual license fee for a facility that is an incinerator facility is one-half the amount shown in division (A)(1) of this section. When a municipal corporation, county, or township owns and operates more than one incinerator within its boundaries, the municipal corporation, county, or township shall pay one fee for the licenses for all of its incinerators. The fee shall be determined on the basis of the aggregate maximum daily waste receipt for all the incinerators owned and operated by the municipal corporation, county, or township in an amount that is one-half the amount shown in division (A)(1) of this section.

(3) The annual fee for a solid waste compost facility license shall be in accordance with the following schedule:

AUTHORIZED MAXIMUM DAILY WASTE RECEIPT (TONS)

ANNUAL LICENSE FEE

12 or less

$ 300

13 to 25

600

26 to 50

1,200

51 to 75

1,800

76 to 100

2,500

101 to 150

3,750

151 to 200

5,000

201 to 250

6,250

251 to 300

7,500

301 to 400

10,000

401 to 500

12,500

501 or more

30,000

(4) The annual license fee for a solid waste facility, regardless of its authorized maximum daily waste receipt, is five thousand dollars for a facility meeting either of the following qualifications:

(a) The facility is owned by a generator of solid wastes when the solid waste facility exclusively disposes of solid wastes generated at one or more premises owned by the generator regardless of whether the facility is located on a premises where the wastes are generated.

(b) The facility exclusively disposes of wastes that are generated from the combustion of coal, or from the combustion of primarily coal in combination with scrap tires, that is not combined in any way with garbage at one or more premises owned by the generator.

(5) The annual license fee for a facility that is a transfer facility is seven hundred fifty dollars.

(6) The same fees shall apply to private operators and to the state and its political subdivisions and shall be paid within thirty days after issuance of a license. The fee includes the cost of licensing, all inspections, and other costs associated with the administration of the solid waste provisions of this chapter and rules adopted under them, excluding the provisions governing scrap tires. Each such license shall specify that it is conditioned upon payment of the applicable fee to the board of health or the director, as appropriate, within thirty days after issuance of the license.

(B) The board of health shall retain two thousand five hundred dollars of each license fee collected by the board under divisions (A)(1), (2), (3), and (4) of this section or the entire amount of any such fee that is less than two thousand five hundred dollars. The moneys retained shall be paid into a special fund, which is hereby created in each health district, and used solely to administer and enforce the solid waste provisions of this chapter and the rules adopted under them, excluding the provisions governing scrap tires. The remainder of each license fee collected by the board shall be transmitted to the director within forty-five days after receipt of the fee. The director shall transmit these moneys to the treasurer of state to be credited to the general revenue fund. The board of health shall retain the entire amount of each fee collected under division (A)(5) of this section, which moneys shall be paid into the special fund of the health district.

(C)

(1) Except as provided in divisions (C)(2) and (3) of this section, the annual fee for an infectious waste treatment facility license shall be in accordance with the following schedule:

MAXIMUM DAILY WASTE RECEIPT (TONS)

ANNUAL LICENSE FEE

100 or less

$ 5,000

101 to 200

12,500

201 to 500

30,000

501 or more

60,000

For the purpose of determining the applicable license fee under divisions (C)(1) and (2) of this section, the maximum daily waste receipt shall be the maximum amount of infectious wastes the facility is authorized to receive daily that is established in the permit for the facility, and any modifications to that permit, issued under division (B)(2)(b) of section 3734.05 of the Revised Code; or the annual license for the facility, and any revisions to that license, issued under division (B)(2)(a) of section 3734.05 of the Revised Code. If no maximum daily waste receipt is so established, the annual license fee is sixty thousand dollars under division (C)(1) of this section and thirty thousand dollars under division (C)(2) of this section.

(2) The annual license fee for an infectious waste treatment facility that is an incinerator is one-half the amount shown in division (C)(1) of this section.

(3) Fees levied under divisions (C)(1) and (2) of this section shall apply to private operators and to the state and its political subdivisions and shall be paid within thirty days after issuance of a license. The fee includes the cost of licensing, all inspections, and other costs associated with the administration of the infectious waste provisions of this chapter and rules adopted under them. Each such license shall specify that it is conditioned upon payment of the applicable fee to the board of health or the director, as appropriate, within thirty days after issuance of the license.

(4) The board of health shall retain two thousand five hundred dollars of each license fee collected by the board under divisions (C)(1) and (2) of this section. The moneys retained shall be paid into a special infectious waste fund, which is hereby created in each health district, and used solely to administer and enforce the infectious waste provisions of this chapter and the rules adopted under them. The remainder of each license fee collected by the board shall be transmitted to the director within forty-five days after receipt of the fee. The director shall transmit these moneys to the treasurer of state to be credited to the general revenue fund.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1999



Section 3734.07 - Facilities to be inspected - certification - right of entry.

(A) Before a license is initially issued and annually thereafter, or more often if necessary, the board of health shall cause each solid waste facility and infectious waste treatment facility to be inspected and a record to be made of each inspection and shall require each solid waste facility and infectious waste treatment facility in the health district to be in substantial compliance with this chapter and the rules adopted under it.

(B) Within thirty days after the issuance of a license, the board of health shall certify to the director of environmental protection that the solid waste facility or infectious waste treatment facility has been inspected and is in substantial compliance with this chapter and the rules adopted under it. Each board of health shall provide the director with such other information as he may require from time to time.

(C) The board of health or its authorized representative and the director or his authorized representative, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times upon any private or public property, real or personal, to inspect or investigate, obtain samples, and examine or copy any records to determine compliance with this chapter and the rules adopted under it. The board of health or its authorized representative or the director or his authorized representative may apply for, and any judge of a court of record may issue, an appropriate search warrant necessary to achieve the purposes of this chapter and the rules adopted under it within the court's territorial jurisdiction. If entry is refused or inspection or investigation is refused, hindered, or thwarted, the board of health may suspend or revoke the operating license of the solid waste facility or infectious waste treatment facility that refused entry, or the director may suspend or revoke the license or permit of the solid waste facility, hazardous waste facility, or infectious waste treatment facility that refused entry.

(D) If the entry authorized by division (C) of this section is refused or if the inspection or investigation so authorized is refused, hindered, or thwarted by intimidation or otherwise and the director, board of health, or authorized representative of either applies for and obtains a search warrant under division (C) of this section to conduct the inspection or investigation, the owner or operator of the premises where entry was refused or inspection or investigation was refused, hindered, or thwarted is liable to the director or board of health for the reasonable costs incurred by either for the regular salaries and fringe benefit costs of personnel assigned to conduct the inspection or investigation from the time the entry, inspection, or investigation was refused, hindered, or thwarted until the search warrant is executed; for the salary, fringe benefits, and travel expenses of the attorney general, prosecuting attorney of the county, or city director of law, or an authorized assistant, incurred in obtaining the search warrant; and for expenses necessarily incurred for the assistance of local law enforcement officers in executing the search warrant. In the application for the search warrant, the director or board of health may request and the court, in its order granting the search warrant, may order the owner or operator of the premises to reimburse the director or board of health for such of those costs as the court finds reasonable. From moneys recovered under this division, the director shall reimburse the attorney general for the costs incurred by him or his authorized assistant in connection with proceedings for obtaining the search warrant; shall reimburse the political subdivision in which the premises is located for the assistance of its law enforcement officers in executing the search warrant; and shall deposit the remainder of any such moneys to the credit of the hazardous waste facility management fund created in section 3734.18 of the Revised Code if the inspection or investigation pertained to compliance with the hazardous waste provisions of this chapter or a rule, order, or term or condition of a permit adopted or issued under them or with a rule adopted under section 3734.121 of the Revised Code to the credit of the general revenue fund if the inspection or investigation pertained to compliance with the solid waste provisions of this chapter or rules, orders, or terms and conditions of a permit, license, or variance adopted or issued under them, other than the provisions governing solid wastes that consist of scrap tires; to the credit of the scrap tire management fund created in section 3734.82 of the Revised Code if the inspection or investigation pertained to compliance with the provisions of this chapter governing solid wastes that consist of scrap tires or rules, orders, or terms and conditions of a permit, license, or variance adopted or issued under them; or to the credit of the infectious waste management fund created in section 3734.021 of the Revised Code if the inspection or investigation pertained to compliance with the infectious waste provisions of this chapter or rules, orders, or terms and conditions of a permit or license issued under them. From moneys recovered under this division, the board of health shall reimburse the prosecuting attorney of the county or city director of law for the costs incurred by him or an authorized assistant in connection with proceedings for obtaining the search warrant; shall reimburse the political subdivision in which the premises is located for the assistance of its law enforcement officers in executing the search warrant; and shall deposit the remainder of any such moneys to the special infectious waste fund of the health district created under division (C) of section 3734.06 of the Revised Code if the inspection or investigation pertained to compliance with the infectious waste provisions of this chapter or rules, orders, or terms and conditions of a permit or license issued under them to the credit of the special fund of the health district created under division (B) of section 3734.06 of the Revised Code if the inspection or investigation pertained to compliance with the solid waste provisions of this chapter or rules, orders, or terms and conditions of a permit, license, or variance adopted or issued under them, other than the provisions governing solid wastes that consist of scrap tires; or to the credit of the special fund of the health district created under division (F) of section 3734.82 of the Revised Code if the inspection or investigation pertained to compliance with the provisions of this chapter governing solid wastes that consist of scrap tires or rules, orders, or terms and conditions of a permit, license, or variance adopted or issued under them.

Effective Date: 10-29-1993



Section 3734.08 - Annual survey.

(A) The director of environmental protection shall survey annually each health district licensing solid waste facilities and infectious waste treatment facilities as provided by section 3734.05 or 3734.81 of the Revised Code to determine whether there is substantial compliance with this chapter and rules adopted under it and, upon determining that there is substantial compliance, shall place the health district upon an approved list. The director shall make a resurvey when in his opinion it is necessary and shall remove from the approved list any health district not substantially complying with this chapter and rules adopted under it.

(B) If, after a survey or resurvey is made as provided by this section, the director determines that a health district is not eligible to be placed on the approved list or to continue on the list, he shall certify that fact to the board of health of the health district, and the director shall administer and enforce this chapter and rules adopted under it in the health district until such time as the health district is placed on the approved list. Whenever the director is so required to administer and enforce this chapter and rules adopted under it in any health district, he is hereby vested with all the authority and all the duties granted to or imposed upon a board of health by this chapter and rules adopted under it in the health district. All solid waste facility licensing fees required to be paid to a board of health by section 3734.06 or 3734.82 of the Revised Code, as applicable, and all such previous fees paid to the board that have not been expended or encumbered shall be paid to the director and by him deposited in the state treasury to the credit of the general revenue fund or the scrap tire management fund created in section 3734.82 of the Revised Code, as applicable.

All infectious waste treatment facility licensing fees required to be paid to the board of health under section 3734.06 of the Revised Code and all such previous fees paid to the board that have not been expended or encumbered shall be paid to the director and by him deposited in the state treasury to the credit of the general revenue fund.

(C)

(1) The director may provide for the inspection of solid waste facilities that are scrap tire collection, storage, monocell, monofill, and recovery facilities in health districts that are on the approved list under this section.

(2) Nothing in this chapter limits the authority of the director to initiate and pursue any administrative remedy, or to request the attorney general or the prosecuting attorney of the appropriate county or city director of law of the appropriate city to initiate and pursue any judicial remedy, available under this chapter to enforce the solid and infectious waste provisions of this chapter and any rules or terms or conditions of any permit, license, variance, or order adopted or issued under them, with respect to any solid waste facility or infectious waste treatment facility, regardless of whether a facility is located in a health district that is on the approved list under this section.

Effective Date: 10-29-1993



Section 3734.09 - Suspension, revocation, denial of license.

The board of health of a health district in which a solid waste facility or an infectious waste treatment facility is located, or the director of environmental protection, may suspend, revoke, or deny a license for the facility for violation of any section of this chapter or any rule adopted under it. The director may suspend, revoke, or deny a permit to operate any hazardous waste facility for violation of any section of this chapter or any rule adopted under it. No application for a permit or license to be issued under this chapter shall be denied and no permit or license issued under this chapter shall be modified, suspended, or revoked without a written order stating the findings upon which the denial, suspension, modification, or revocation is based. A copy of the order shall be sent to the applicant or permit or license holder by certified mail. Unless an emergency exists requiring immediate action to protect the public health or safety or the environment, no suspension, modification, or revocation of a permit or license shall be made effective until the permit or license holder has been given notice in writing and, in the case of a permit holder, a reasonable period of time to make corrections. Appeal from any modification, suspension, revocation, or denial of a license shall be made in accordance with sections 3745.02 to 3745.06 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.10 - Injunction.

The attorney general or the prosecuting attorney of the county, city director of law, or village solicitor where a violation has occurred, is occurring, or may occur, upon request of the respective board of health of the health district, the legislative authority of a political subdivision in which a violation has occurred, is occurring, or may occur, or the director of environmental protection, shall criminally prosecute to termination or bring an action for injunction against any person who has violated, is violating, or is threatening to violate any section of this chapter, rules adopted under this chapter, or terms or conditions of permits, licenses, variances, or orders issued under this chapter. In the instance of a violation of section 3734.60 of the Revised Code, only the director of environmental protection may request the attorney general, or the prosecuting attorney of the county, city director of law, or village solicitor where a violation of that section has occurred, is occurring, or may occur, to bring an action for injunction against a person who has violated, is violating, or is threatening to violate that section. The court of common pleas in which an action for injunction is filed has the jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated, is violating, or is threatening to violate any section of this chapter, rules adopted thereunder, or terms or conditions of permits, licenses, variances, or orders issued under this chapter. The court shall give precedence to such an action over all other cases.

Upon written request by any person, the board of health or the director shall conduct such investigations and make such inquiries as are necessary to secure compliance with this chapter, rules adopted thereunder, and terms and conditions of permits, licenses, variances, and orders issued under it. The director or any board of health, upon request or upon their own initiative, may investigate or make inquiries into any alleged violation or act of improper solid waste disposal, improper infectious waste transportation or treatment, or improper hazardous waste storage, transportation, treatment, or disposal or regarding the management of scrap tires.

This section does not apply to the enforcement of sections 3734.90 to 3734.9013 of the Revised Code or any rules adopted or assessments made under those sections.

This chapter does not abridge rights of action or remedies in equity, under common law, or as provided by statute or prevent the state or any municipal corporation or person in the exercise of their rights in equity, under common law, or as provided by statute to suppress nuisances or to abate or prevent pollution.

Effective Date: 10-29-1993



Section 3734.101 - Civl action.

(A) Except as provided in division (C) or (H) of this section, any person aggrieved or adversely affected by an alleged violation of this chapter or a rule, permit, license, variance, or order issued or adopted under it may commence a civil action on his own behalf against any person, the state, or a political subdivision that is alleged to be in violation of this chapter or a rule, permit, license, variance, or order issued or adopted under it. Actions against the state or a political subdivision under this division may only relate to its activities involved in generating, transporting, storing, treating, or disposing of hazardous waste, infectious waste, or solid wastes, but may not relate to any such activities involved in the cleanup of a hazardous waste facility, infectious waste treatment facility, or solid waste facility, to the selection of scrap tire facilities for cleanup, or to any regulatory activity, including, without limitation, inspections conducted by it in accordance with this chapter and rules adopted under it.

(B) An action under division (A) of this section may be commenced no sooner than one hundred fifty days after the aggrieved or adversely affected person has given notice of the alleged violation to the director of environmental protection, the attorney general, and the alleged violator. Notice required under this division shall be delivered by certified mail and shall describe in detail the alleged violation for which the action may be commenced.

(C)

(1) No action may be commenced under division (A) of this section if, within one hundred fifty days after the aggrieved or adversely affected person has given notice under division (B) of this section, one of the following occurs:

(a) The director, with the written concurrence of the attorney general, has issued an administrative enforcement order requiring compliance by the alleged violator with the particular provision of this chapter, rule, permit, license, variance, or order in question;

(b) The attorney general, prosecuting attorney of a county, city director of law, or village solicitor is prosecuting a civil or criminal action in any court to require compliance by the alleged violator with the particular provision of this chapter, rule, permit, license, variance, or order in question.

(2) Any person who has given notice under division (B) of this section may intervene, as a matter of right, in any administrative enforcement action under division (C)(1)(a) of this section or in any civil action under division (C)(1)(b) of this section.

(3) If the attorney general gives his written concurrence to the director's administrative enforcement order under division (C)(1)(a) of this section, he shall send by certified mail an exact photographic copy of the written concurrence to the person who gave notice under division (B) of this section.

(D) If the director is not a party in any action commenced under this section, he may intervene in it as a matter of right.

(E) Only the court of common pleas in the county in which an alleged violation occurs has original jurisdiction over actions authorized by division (A) of this section. The court may do either or both of the following:

(1) Compel the alleged violator to comply with the particular provision of this chapter, rule, permit, license, variance, or order in question;

(2) Award, as the court considers appropriate, costs of litigation, including reasonable attorney's fees and expert witness fees, to either of the following:

(a) A plaintiff who substantially prevails in the action;

(b) A defendant who substantially prevails if the court ultimately determines that the action was brought in bad faith.

(F) Nothing in this section restricts any right that any person or class of persons may have under any statute or common law to seek enforcement of this chapter or rules, permits, licenses, variances, or orders issued or adopted under it or to seek any other relief.

(G) The Rules of Civil Procedure generally applicable in civil actions apply to actions commenced under this section except as this section expressly provides otherwise.

(H) This section does not apply to the enforcement of sections 3734.90 to 3734.9013 of the Revised Code or any rules adopted or assessments made under those sections.

Effective Date: 10-29-1993



Section 3734.11 - Prohibited acts.

(A) No person shall violate any section of this chapter, any rule adopted under it, or any order issued under section 3734.13 of the Revised Code.

(B) No person who holds a permit or license issued under this chapter shall violate any of the terms and conditions of the permit or license.

(C) No person shall operate a solid waste facility or portion of such a facility within the boundaries of a state park established or dedicated under Chapter 1541. of the Revised Code, a state park purchase area established under section 1541.02 of the Revised Code, any unit of the national park system, or any property that lies within the boundaries of a national park or recreation area but that has not been acquired or is not administered by the secretary of the United States department of the interior, located in this state, or any candidate area located in this state and identified for potential inclusion in the national park system in the edition of the "national park system plan" submitted under paragraph (b) of section 8 of "The Act of August 18, 1970," 84 Stat. 825, 16 U.S.C.A. 1a-5, as amended, current at the time of filing of the application for the permit, unless either of the following applies:

(1) The facility was operating on December 21, 1988, under an operating license issued under section 3734.05 of the Revised Code;

(2) The facility is used only for disposal of solid wastes generated within the park or recreation area in accordance with a permit or license issued under section 3734.05 of the Revised Code.

(D) No person shall make any false material statement or representation in any affidavit, disclosure form, or other document required to be submitted to the attorney general by this chapter or any rule adopted under it.

Effective Date: 02-29-1996



Section 3734.12 - Director of environmental protection - powers and duties.

As used in this section, "Resource Conservation and Recovery Act" means the Resource Conservation and Recovery Act of 1976, 90 Stat. 2806, 42 U.S.C. 6921, as amended.

The director of environmental protection shall adopt rules in accordance with Chapter 119. of the Revised Code, which shall be consistent with and equivalent to the regulations adopted under the Resource Conservation and Recovery Act except for rules adopted under divisions (D) and (F) of this section governing solid waste facilities and except as otherwise provided in this chapter, doing all of the following:

(A) Adopting the criteria and procedures established under the Resource Conservation and Recovery Act for identifying hazardous waste. The director shall prepare, revise when appropriate, and publish a list of substances or categories of substances identified to be hazardous using the criteria specified in 40 C.F.R. 261, as amended, which shall be composed of at least those substances identified as hazardous pursuant to section 3001(B) of that act. The director shall not list any waste that the administrator of the United States environmental protection agency delisted or excluded by an amendment to the federal regulations, any waste that the administrator declined to list by publishing a denial of a rulemaking petition or by withdrawal of a proposed listing in the United States federal register after May 18, 1980, or any waste oil or polychlorinated biphenyl not listed by the administrator.

(B) Establishing standards for generators of hazardous waste necessary to protect human health or safety or the environment in accordance with this chapter, including, but not limited to, requirements respecting all of the following:

(1) Record-keeping practices that accurately identify the quantities of hazardous waste generated, the constituents that are significant in quantity or in potential harm to human health or safety or the environment, and the disposition of the waste;

(2) Labeling of containers used for storage, transportation, or disposal of hazardous waste to identify the waste accurately;

(3) Use of appropriate containers for hazardous waste;

(4) Providing information on the general chemical composition of hazardous waste to persons transporting, treating, storing, or disposing of the waste;

(5) A manifest system requiring a manifest consistent with that prescribed under the Resource Conservation and Recovery Act requiring a manifest for any hazardous waste transported off the premises where generated and assuring that all hazardous waste that is transported off the premises where generated is designated for treatment, storage, or disposal in facilities for which a permit has been issued or in the other facilities specified in division (F) of section 3734.02 of the Revised Code;

(6) Submission of such reports to the director as the director determines necessary;

(7) Establishment of quality control and testing procedures that ensure compliance with the rules adopted under this section;

(8) Obtainment of a United States environmental protection agency identification number.

(C) Establishing standards for transporters of hazardous waste necessary to protect human health or safety or the environment in accordance with this chapter, including, but not limited to, requirements respecting all of the following:

(1) Record-keeping concerning hazardous waste transported, including source and delivery points;

(2) Submission of such reports to the director as the director determines necessary;

(3) Transportation of only properly labeled waste;

(4) Compliance with the manifest system required by division (B) of this section;

(5) Transportation of hazardous waste only to the treatment, storage, or disposal facility that the shipper designates on the manifest to be a facility holding a permit or another facility specified in division (F) of section 3734.02 of the Revised Code;

(6) Contingency plans to minimize unanticipated damage from transportation of hazardous waste;

(7) Financial responsibility, including, but not limited to, provisions requiring a financial mechanism to cover the costs of spill cleanup and liability for sudden accidental occurrences that result in damage to persons, property, or the environment;

(8) Obtainment of a United States environmental protection agency identification number.

In the case of any hazardous waste that is subject to the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1801, as amended, the rules shall be consistent with that act and regulations adopted under it.

(D) Establishing performance standards for owners and operators of hazardous waste facilities and owners and operators of solid waste facilities, necessary to protect human health or safety or the environment in accordance with this chapter, including, but not limited to, requirements respecting all of the following:

(1) Maintaining records of all hazardous waste that is treated, stored, or disposed of and of the manner in which the waste was treated, stored, or disposed of or records of all solid wastes transferred or disposed of and of the manner in which the wastes were disposed of;

(2) Submission of such reports to the director as the director determines necessary;

(3) Reporting, monitoring, inspection, and, except with respect to solid waste facilities, compliance with the manifest system referred to in division (B) of this section;

(4) Treatment, storage, or disposal of all hazardous waste received by methods, techniques, and practices approved by the director and disposal or transfer of all solid wastes received by methods, techniques, and practices approved by the director;

(5) Location, design, and construction of hazardous waste facilities and location, design, and construction of solid waste facilities;

(6) Contingency plans for effective action to minimize unanticipated damage from treatment, storage, or disposal of hazardous waste and the disposal or transfer of solid wastes;

(7) Ownership, continuity of operation, training for personnel, and financial responsibility, including the filing of closure and post-closure financial assurance, if applicable. No private entity shall be precluded by reason of these requirements from the ownership or operation of facilities providing hazardous waste treatment, storage, or disposal services if the entity can provide assurances of financial responsibility and continuity of operation consistent with the degree and duration of risks associated with the treatment, storage, or disposal of specified hazardous waste.

(8) Closure and post-closure care of a hazardous waste facility where hazardous waste will no longer be treated, stored, or disposed of and of a solid waste facility where solid wastes will no longer be disposed of or transferred;

(9) Establishment of quality control and testing procedures that ensure compliance with the rules adopted under this section;

(10) Obtainment of a United States environmental protection agency identification number for each hazardous waste treatment, storage, or disposal facility;

(11) Trial burns and land treatment demonstrations.

The rules adopted under divisions (D) and (F) of this section pertaining to solid waste facilities do not apply to scrap tire collection, storage, monocell, monofill, and recovery facilities. Those facilities are subject to and governed by rules adopted under sections 3734.70 to 3734.73 of the Revised Code, as applicable.

(E) Governing the issuance, modification, revocation, suspension, withdrawal, and denial of installation and operation permits, draft permits, and transportation certificates of registration;

(F) Specifying information required to be included in applications for hazardous waste facility installation and operation permits and solid waste permits, including, but not limited to, detail plans, specifications, and information respecting all of the following:

(1) The composition, quantities, and concentrations of hazardous waste and solid wastes to be stored, treated, transported, or disposed of and such other information as the director may require regarding the method of operation;

(2) The facility to which the waste will be transported or where it will be stored, treated, or disposed of;

(3) The closure and post-closure care of a facility where hazardous waste will no longer be treated, stored, or disposed of and of a solid waste facility where solid wastes will no longer be disposed of or transferred.

(G) Establishing procedures ensuring that all information entitled to protection as trade secrets disclosed to the director or the director's authorized representative is not disclosed without the consent of the owner, except that such information may be disclosed, upon request, to authorized representatives of the United States environmental protection agency, or as required by law. As used in this section, "trade secrets" means any formula, plan, pattern, process, tool, mechanism, compound, procedure, production date, or compilation of information that is not patented, that is known only to certain individuals within a commercial concern who are using it to fabricate, produce, or compound an article, trade, or service having commercial value, and that gives its user an opportunity to obtain a business advantage over competitors who do not know or use it.

(H) Prohibiting the disposal of specified hazardous wastes in this state if the director has determined both of the following:

(1) The potential impacts on human health or safety or the environment are such that disposal of those wastes should not be allowed.

(2) A technically feasible and environmentally sound alternative is reasonably available, either within or outside this state, for processing, recycling, fixation of, neutralization of, or other treatment of those wastes. Such reasonable availability shall not be determined without a consideration of the costs to the generator of implementing the alternatives.

The director shall adopt, and may amend, suspend, or rescind, rules to specify hazardous wastes that shall not be disposed of in accordance with this division. Nothing in this division, either prior to or after adoption of those rules, shall preclude the director from prohibiting the disposal of specified hazardous wastes at particular facilities under the terms or conditions of a permit or by order.

(I)

(1)

(a) Governing the following that may be more stringent than the regulations adopted under the Resource Conservation and Recovery Act when the director determines that such more stringent rules are reasonable in order to protect human health or safety or the environment:

(i) Specific wastes that the director determines, because of their physical, chemical, or biological characteristics, are so extremely hazardous that the storage, treatment, or disposal of the wastes in compliance with those regulations would present an imminent danger to human health or safety or the environment;

(ii) The use of only properly designed, operated, and approved transfer facilities;

(iii) Preventing illegitimate activities relating to the reuse, recycling, or reclaiming of hazardous waste, including record-keeping, reporting, and manifest requirements.

(b) In adopting such more stringent rules, the director shall give consideration to and base the rules on evidence concerning factors including, but not limited to, the following insofar as pertinent:

(i) Geography of the state;

(ii) Geology of the state;

(iii) Hydrogeology of the state;

(iv) Climate of the state;

(v) Engineering and technical feasibility;

(vi) Availability of alternative technologies or methods of storage, treatment, or disposal.

(2) The director may require from generators and transporters of hazardous waste and from owners or operators of treatment, storage, or disposal facilities, the submission of reports in addition to those required under regulations adopted under the Resource Conservation and Recovery Act to the extent that such reports contain information that the generator, transporter, or facility owner or operator is required to obtain in order to comply with the regulations adopted by the administrator of the United States environmental protection agency under the Resource Conservation and Recovery Act or to the extent that such reports are required by the director to meet the requirements of division (B)(7), (D)(9), or (H) of this section or section 3734.121 of the Revised Code.

(J) Governing the storage, treatment, or disposal of hazardous waste in, and the permitting, design, construction, operation, monitoring, inspection, closure, and post-closure care of, hazardous waste underground injection wells, surface impoundments, waste piles other than those composed of materials removed from the ground as part of coal or mineral extraction or cleaning processes, land treatment facilities, thermal treatment facilities, and landfills that may be more stringent than the regulations adopted under the Resource Conservation and Recovery Act whenever the director reasonably determines that federal regulations will not adequately protect the public health or safety or the environment of this state with respect to the subject matter of the more stringent rules. Such more stringent rules shall be developed to achieve a degree of protection, as determined by the director, consistent with the degree of hazard potentially posed by the various wastes or categories of wastes to be treated, stored, or disposed of and the types of facilities at which they are to be treated, stored, or disposed of. In adopting such more stringent rules, the director shall give consideration to and base the rules on evidence concerning factors including, but not limited to, the following insofar as pertinent:

(1) Geography of the state;

(2) Geology of the state;

(3) Hydrogeology of the state;

(4) Climate of the state;

(5) Engineering and technical feasibility;

(6) Availability of alternative technologies or methods of storage, treatment, or disposal.

(K) Establishing performance standards and other requirements necessary to protect public health and the environment from hazards associated with used oil, including, without limitation, standards and requirements respecting all of the following:

(1) Material that is subject to regulation as used oil;

(2) Generation of used oil;

(3) Used oil collection centers and aggregation points;

(4) Transportation of used oil;

(5) Processing and re-refining of used oil;

(6) Burning of used oil;

(7) Marketing of used oil;

(8) Disposal of used oil;

(9) Use of used oil as a dust suppressant.

(L) Establishing any other requirements, standards, or criteria that are consistent with and equivalent to the Resource Conservation and Recovery Act governing any matter not specifically addressed by divisions (A) to (K) of this section.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 09-26-2003



Section 3734.121 - List of hazardous wastes generated within state.

(A) The director of environmental protection shall

, no later than the first day of October each even-numbered year, compile and make available to the extent allowed by rules adopted under division (G) of section 3734.12 of the Revised Code a list of hazardous wastes generated within the state during the preceding calendar year by any person who is not exempt from regulation under this chapter and rules adopted under it. The list shall contain at least:

(1) The name and address of each person generating hazardous waste;

(2) The waste description of each waste generated and the United States environmental protection agency hazardous waste number assigned to each waste under regulations promulgated under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended; and

(3) The quantity of waste generated during the preceding calendar year.

(B) The director of environmental protection may:

(1) From funds made available by the general assembly, make grants on a fifty per cent matching basis to a municipal corporation or county for the purposes of:

(a) Providing training for local public health and public safety officers in the proper procedures for dealing with emergencies involving hazardous waste facilities in their jurisdictions;

(b) Providing special clothing and equipment needed by local public health and public safety officers for dealing with emergencies involving hazardous waste facilities in their jurisdictions; and

(c) Reviewing materials provided to them by the director relating to applications for a hazardous waste facility installation and operation permit.

(2) From funds made available by the general assembly, make grants to any generator wishing to conduct applied research on technically feasible and environmentally sound alternatives for waste reduction, processing, recycling, fixating, neutralizing, or otherwise treating its own hazardous waste.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 12-03-1985



Section 3734.122 - Storage and disposal of polychlorinated biphenyls, substances, equipment, and devices containing or contaminated with polychlorinated biphenyls.

(A) As used in this section, "commercial facility" means a facility of a business engaged for profit in the storage and disposal of polychlorinated biphenyls, substances, equipment, and devices containing or contaminated with polychlorinated biphenyls, or both.

(B) The director of environmental protection, in accordance with Chapter 119. of the Revised Code, may adopt, amend, suspend, or rescind rules with respect to all of the following subjects:

(1) Notification of the existence or proposed establishment of any commercial facility;

(2) Required inspections of commercial facilities, including, without limitation, a requirement that any such commercial facility be inspected before commencing its activities;

(3) Establishing standards for the storage and disposal of polychlorinated biphenyls and substances, equipment, and devices containing or contaminated with polychlorinated biphenyls at commercial facilities;

(4) Establishing standards and criteria for defining substances, equipment, and devices containing or contaminated with polychlorinated biphenyls for the purposes of this section.

Rules adopted under divisions (B)(3) and (4) of this section shall be identical to federal laws and regulations governing the storage and disposal of polychlorinated biphenyls and substances, devices, and equipment containing or contaminated with polychlorinated biphenyls.

No person shall violate a rule adopted under this section.

(C) The director shall not issue an enforcement order or request the attorney general to bring a civil action for injunction or imposition of a civil penalty under section 3734.13 of the Revised Code, and neither the director, a board of health of a health district, nor the legislative authority of a political subdivision shall request the attorney general, the prosecuting attorney of a county, or a city director of law to prosecute or bring an action for injunction under section 3734.10 of the Revised Code, for a violation of a rule adopted under division (B) of this section if the United States environmental protection agency has commenced and is pursuing administrative or civil proceedings to impose a civil penalty or has commenced criminal prosecution of the violation under applicable federal law. This division does not require that administrative, civil, and criminal actions to enforce a rule adopted under division (B) of this section be abandoned if the action was commenced before the United States environmental protection agency initiated an administrative, civil, or criminal action with respect to the violation.

(D) The director may expend moneys credited to the hazardous waste clean-up fund created in section 3734.28 of the Revised Code for the payment of the cost of measures necessary for the proper cleanup of sites where polychlorinated biphenyls and substances, equipment, and devices containing or contaminated with polychlorinated biphenyls have been stored or disposed of. Before beginning to clean up any site under this division, the director shall develop a plan for the cleanup and an estimate of its cost. The director may carry out the plan in whole or in part by entering into contracts for that purpose. The director shall keep an itemized record of the cost of the measures performed, including, without limitation, the cost for labor, materials, and any contract services required. Upon completion of the measures, the director shall record the cost of performing those measures at the office of the county recorder of the county in which the site is located. The cost so recorded constitutes a lien against the property on which the site is located until discharged. Upon written request of the director, the attorney general shall institute a civil action to recover the cost. Any moneys so received shall be credited to the hazardous waste clean-up fund created in section 3734.28 of the Revised Code.

Effective Date: 05-08-1996



Section 3734.123 - Assessment of commercial hazardous waste incinerator capacity in state.

(A) As used in this section and section 3734.124 of the Revised Code, "commercial hazardous waste incinerator" means an enclosed device that treats hazardous waste by means of controlled flame combustion and that accepts for treatment hazardous waste that is generated off the premises on which the device is located by any person other than the one who owns or operates the device or one who controls, is controlled by, or is under common control with the person who owns or operates the device. "Commercial hazardous waste incinerator" does not include any "boiler" or "industrial furnace" as those terms are defined in rules adopted under section 3734.12 of the Revised Code.

(B) Not sooner than three years after April 15, 1993, and triennially thereafter, the director of environmental protection shall prepare, publish, and issue as a final action an assessment of commercial hazardous waste incinerator capacity in this state. However, after the issuance as a final action of a determination under division (A) of section 3734.124 of the Revised Code that terminates the restrictions established in division (C) of this section, the director shall cease preparing, publishing, and issuing the periodic assessments required under this division. The assessment shall determine the amount of commercial hazardous waste incinerator capacity needed to manage the hazardous waste expected to be generated in this state and imported into this state for incineration at commercial hazardous waste incinerators during the next succeeding twenty calendar years. The assessment shall include at least all of the following:

(1) A determination of the aggregate treatment capacity authorized at commercial hazardous waste incinerators located in this state;

(2) A determination of the quantity of hazardous waste generated in this state that is being treated at commercial hazardous waste incinerators located in this state and projections of the quantity of hazardous waste generated in this state that will be treated at those facilities;

(3) A determination of the quantity of hazardous waste generated outside this state that is being treated at commercial hazardous waste incinerators located in this state and projections of the quantity of hazardous waste generated outside this state that will be treated at those facilities;

(4) A determination of the quantity of hazardous waste generated in this state that is being treated at commercial hazardous waste incinerators located outside this state, and projections of the quantity of hazardous waste generated in this state that will be treated at those facilities;

(5) The amount of commercial hazardous waste incinerator capacity that the director reasonably anticipates will be needed during the first three years of the planning period to treat hazardous waste generated from the remediation of sites in this state that are on the national priority list required under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C.A. 9601, as amended; as a result of corrective actions implemented under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended; and as a result of clean-up activities conducted at sites listed on the master sites list prepared by the environmental protection agency;

(6) Based upon available data, provided that the data are reliable and are compatible with the data base of the environmental protection agency, an identification of any hazardous waste first listed as a hazardous waste in regulations adopted under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, on or after April 15, 1993, and of any hazardous waste that has been proposed for such listing by publication of a notice in the federal register on or before December 1 of the year immediately preceding the triennial assessment;

(7) An analysis of other factors that may result in capacity changes over the period addressed by the assessment.

(C) Except as otherwise provided in section 3734.124 of the Revised Code, none of the following shall occur on or after April 15, 1993:

(1) The director shall not do any of the following:

(a) Issue any hazardous waste facility installation and operation permit under division (D) of section 3734.05 of the Revised Code for the establishment of a new commercial hazardous waste incinerator, or issue any modified hazardous waste facility installation and operation permit under division (I) of that section that would authorize an increase in either the treatment capacity of a commercial hazardous waste incinerator or the quantity of hazardous waste authorized to be treated by it;

(b) Issue any permit pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code, division (J) of section 6111.03 of the Revised Code, or the solid waste provisions of this chapter and rules adopted under those provisions, that is necessary for the establishment, modification, or operation of any appurtenant facility or equipment that is necessary for the operation of a new commercial hazardous waste incinerator, or the modification of such an existing incinerator to increase either the treatment capacity of the incinerator or the quantity of hazardous waste that is authorized to be treated by it. Upon determining that an application for any permit pertains to the establishment, modification, or operation of any appurtenant facility or equipment, the director shall cease reviewing the application and return the application and accompanying materials to the applicant along with a written notice that division (C)(1)(b) of this section precludes the director from reviewing and acting upon the application.

(c) Issue any exemption order under division (G) of section 3734.02 of the Revised Code exempting the establishment of a new commercial hazardous waste incinerator; the modification of an existing facility to increase either the treatment capacity of the incinerator or the quantity of hazardous waste that is authorized to be treated by it; or the establishment, modification, or operation of any facility or equipment appurtenant to a new or modified commercial hazardous waste incinerator, from divisions (C)(1)(a) or (b) or (C)(2) of this section.

(2) If the director determines that an application for a hazardous waste facility installation and operation permit submitted under division (D) of section 3734.05 of the Revised Code pertains to the establishment of a new commercial hazardous waste incinerator, or a request for a modification of an existing incinerator submitted under division (I) of that section pertains to an increase of either the treatment capacity of the incinerator or the quantity of hazardous waste that is authorized to be treated by it, the director shall cease reviewing the application or request and shall return it and the accompanying materials to the applicant along with a written notice that division (C)(2) of this section precludes the review of the application or request.

Effective Date: 09-26-2003



Section 3734.124 - Restrictions on incinerators.

(A) Promptly after issuing a periodic assessment under division (B) of section 3734.123 of the Revised Code, the director of environmental protection shall make a determination as to whether it is necessary or appropriate to continue the restrictions established in division (C) of section 3734.123 of the Revised Code during the period of time between the issuance of the assessment and the issuance of the next succeeding periodic assessment or as to whether it is necessary or appropriate to terminate the restrictions. The director shall consider all of the following when making a determination under this division:

(1) The findings of the assessment;

(2) The findings of an evaluation conducted by the director, in consultation with the chairperson of the state emergency response commission created in section 3750.02 of the Revised Code, regarding the capability of this state to respond to the types and frequencies of releases of hazardous waste that are likely to occur at commercial hazardous waste incinerators;

(3) The effect that a new commercial hazardous waste incinerator may have on ambient air quality in this state;

(4) The findings of a review of relevant information regarding the impacts of commercial hazardous waste incinerators on human health and the environment, such as health studies and risk assessments;

(5) The findings of a review of the operational records of commercial hazardous waste incinerators operating in this state;

(6) The findings of any review of relevant information concerning the following:

(a) The cost of and access to commercial hazardous waste incinerator capacity;

(b) The length of time and the regulatory review process necessary to fully permit a commercial hazardous waste incinerator;

(c) Access to long-term capital investment to fund the building of a commercial hazardous waste incinerator in this state;

(d) Efforts by generators of hazardous waste accepted by commercial hazardous waste incinerators to reduce the amount of hazardous waste that they generate.

(7) Regulatory and legislative concerns that may include, without limitation, the provisions of paragraphs (a) and (b) of 40 C.F.R. 271.4, as they existed on April 15, 1993.

If, after considering all of the information and concerns that the director is required to consider under divisions (A)(1) to (7) of this section, the director determines that it is necessary or appropriate to terminate the restrictions established in division (C) of section 3734.123 of the Revised Code in order to protect human health or safety or the environment, the director shall issue as a final action a written determination to that effect. If the director determines that it is necessary or appropriate for those purposes to continue the restrictions until the issuance of the next succeeding periodic assessment under division (B) of section 3734.123 of the Revised Code, the director shall issue as a final action a written determination to that effect. After the issuance as a final action of a determination under this division that it is necessary or appropriate to terminate the restrictions established in division (C) of section 3734.123 of the Revised Code, the director shall cease making the periodic determinations required under this division.

(B) Beginning three years after April 15, 1993, but only on and after the date of issuance as final actions of an assessment under division (B) of section 3734.123 of the Revised Code and a determination under division (A) of this section that it is necessary or appropriate to terminate the restrictions established in division (C) of section 3734.123 of the Revised Code, the director may do any of the following:

(1) To the extent otherwise authorized thereunder, issue any permit pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code, division (J) of section 6111.03 of the Revised Code, or the solid waste provisions of this chapter and rules adopted under those provisions, that is necessary for the establishment, modification, or operation of any appurtenant facility or equipment that is necessary for the operation of a new commercial hazardous waste incinerator, or for the modification of an existing incinerator to increase either the treatment capacity of the incinerator or the quantity of hazardous waste authorized to be treated by it;

(2) To the extent otherwise authorized in division (G) of section 3734.02 of the Revised Code, issue an order exempting the establishment of a new commercial hazardous waste incinerator; the modification of an existing incinerator to increase either the treatment capacity of the incinerator or the quantity of hazardous waste that is authorized to be treated by it; or the establishment, modification, or operation of any facility or equipment appurtenant to a new or modified commercial hazardous waste incinerator, from division (C)(1)(a) or (b) or;

(3) Approve or disapprove an application for a hazardous waste facility installation and operation permit, and issue a permit, under division (D) of section 3734.05 of the Revised Code for a new commercial hazardous waste incinerator;

(4) Approve or disapprove under division (I) of section 3734.05 of the Revised Code a request to modify the permit of an existing commercial hazardous waste incinerator to increase either the treatment capacity of the incinerator or the quantity of hazardous waste authorized to be treated by it.

Effective Date: 09-26-2003



Section 3734.13 - Enforcement and emergency orders.

(A) The director of environmental protection may issue, modify, suspend, or revoke enforcement orders in accordance with Chapter 3745. of the Revised Code to a holder of a registration certificate, permit, or license issued by the director or a board of health under this chapter, or to another person, directing the holder or person to abate a violation, or to prevent any threatened violation, of any section of this chapter other than sections 3734.90 to 3734.9013 of the Revised Code, a rule adopted thereunder, or a term or condition of a permit, license, or variance issued thereunder within a specified, reasonable time.

(B) Notwithstanding division (C) of section 3734.85 of the Revised Code, if the director determines that an emergency exists requiring immediate action to protect the public health or safety or the environment, the director may issue an order, without notice or hearing, reciting the existence of the emergency and requiring that such action be taken as necessary to meet the emergency. The order shall take effect immediately. Any person to whom the order is directed shall comply immediately, but on application to the director shall be afforded a hearing as soon as possible and not later than thirty days after application. On the basis of the hearing, the director shall continue the order in effect, revoke it, or modify it. No emergency order shall remain in effect for more than one hundred twenty days after its issuance.

(C) If the director determines that any person is violating or has violated this chapter, a rule adopted thereunder, or a term or condition of a permit, license, variance, or order issued thereunder, the director may request in writing that the attorney general bring a civil action for appropriate relief, including a temporary restraining order, preliminary or permanent injunction, and civil penalties in any court of competent jurisdiction. Such an action shall have precedence over all other cases. Except as otherwise provided in this division with regard to a violation of the provisions of this chapter governing scrap tires, a rule adopted under those provisions, a term or condition of a permit or license issued under them, or a term or condition of an order issued pertaining to scrap tires, the court may impose upon the person a civil penalty of not more than ten thousand dollars for each day of each violation of this chapter other than a violation of section 3734.60 of the Revised Code, sections 3734.62 to 3734.65 of the Revised Code, sections 3734.90 to 3734.9013 of the Revised Code or a rule adopted under those sections, or division (B) of section 3734.912 or section 3734.914 of the Revised Code; of a rule adopted under this chapter other than a rule adopted under division (B) of section 3734.122 of the Revised Code; or of a term or condition of a permit, license, variance, or order issued under this chapter. The court may impose upon a person who violates a rule adopted under division (B) of section 3734.122 of the Revised Code a civil penalty of not more than twenty-five thousand dollars for each day of each violation of the rule. The court may impose upon a person who violates section 3734.60 of the Revised Code a civil penalty of not more than two hundred fifty dollars for each day of violation of that section. The court may impose upon a person who violates any of the provisions of this chapter governing scrap tires, a rule adopted under those provisions, a term or condition of a permit or license issued under them, or a term or condition of an order issued pertaining to scrap tires a civil penalty of not more than five thousand dollars for each day of each violation, except that if the violation is of a provision, rule, or term or condition that relates to the open burning or open dumping of scrap tires, or if the violation is of an emergency order of the director issued under division (B) of section 3734.13 of the Revised Code that pertains to scrap tires, the court may impose a civil penalty of not more than ten thousand dollars for each day of each violation. The court may impose upon a person who violates section 3734.62 of the Revised Code a civil penalty of not more than one hundred dollars for each violation of that section. The court may impose upon a person who violates section 3734.63, 3734.64, or 3734.65 of the Revised Code a civil penalty of not more than five thousand dollars for each day of each violation of the applicable section, but the total amount of a civil penalty imposed upon a person for a violation of the applicable section shall not exceed twenty-five thousand dollars. The court may impose upon a person who violates division (B) of section 3734.912 or section 3734.914 of the Revised Code a civil penalty of not more than twenty-five dollars for each day of violation.

Any action under this section is a civil action, governed by the Rules of Civil Procedure.

(D) No person shall violate any term or condition of any order issued under this section.

(E) Except as otherwise provided in this division, moneys resulting from civil penalties imposed under division (C) of this section shall be paid into the hazardous waste clean-up fund created in section 3734.28 of the Revised Code. Moneys resulting from civil penalties imposed under division (C) of this section for violations of any of the provisions of this chapter governing scrap tires, rules adopted under those provisions, terms or conditions of permits or licenses issued under them, or terms or conditions of orders issued pertaining to scrap tires shall be credited to the scrap tire management fund created in section 3734.82 of the Revised Code.

Effective Date: 10-29-1993; 04-06-2007; 2008 HB169 04-25-2008



Section 3734.131 - [Repealed] .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Repealed by 129th General AssemblyFile No.115,SB 294, §2, eff. 9/5/2012.

Effective Date: 07-22-1994



Section 3734.132 - [Repealed] .

Repealed by 129th General AssemblyFile No.115,SB 294, §2, eff. 9/5/2012.

Effective Date: 07-22-1994



Section 3734.133 - [Repealed] .

Repealed by 129th General AssemblyFile No.115,SB 294, §2, eff. 9/5/2012.

Effective Date: 07-22-1994



Section 3734.14 - Exchange, use, and recovery of resources from hazardous waste.

The director of environmental protection shall periodically determine the market potential and feasibility of the exchange, use, and recovery of resources from hazardous waste. Using the information required under divisions (B) and (I) of section 3734.12 of the Revised Code, the director shall, in compliance with the procedures adopted under division (G) of section 3734.12 of the Revised Code pertaining to the protection of trade secrets, provide information on the availability of hazardous waste to persons who desire to acquire it and use or recover resources from hazardous waste. When necessary or desirable to facilitate the exchange and use of hazardous waste, the director may order exemptions from the requirements of this chapter in accordance with division (G) of section 3734.02 of the Revised Code.

Effective Date: 08-01-1984



Section 3734.141 - Disposing of acute hazardous waste.

After December 31, 1986, no person shall dispose of any acute hazardous waste listed in 40 C.F.R. 261.33(e), as amended, in this state unless the director of environmental protection determines, based upon information provided by the generator of the waste, that the waste:

(A) Cannot be treated and rendered nonhazardous, recycled, reclaimed, or destroyed by incineration or biological agents;

(B) Has been reduced to its lowest level of toxicity; and

(C) Has been completely encapsulated or is otherwise protected so as to eliminate its leaching potential.

Effective Date: 08-01-1984



Section 3734.15 - Registration and liability of transporters and acceptors of hazardous waste.

(A) No person shall transport hazardous waste anywhere in this state unless the person has first registered with and obtained a uniform permit from the public utilities commission in accordance with Chapter 4921. of the Revised Code.

For the purposes of this section, "registered transporter" means any person who is registered with and has received a uniform permit from the public utilities commission pursuant to Chapter 4921. of the Revised Code.

(B) A registered transporter of hazardous waste shall be responsible for the safe delivery of any hazardous waste that the registered transporter transports from such time as the registered transporter obtains the waste until the registered transporter delivers it to a treatment, storage, or disposal facility specified in division (F) of section 3734.02 of the Revised Code, as recorded on the manifest required in division (B) of section 3734.12 of the Revised Code. Any registered transporter who violates this chapter or any rule adopted under the chapter while transporting hazardous waste shall be liable for any damage or injury caused by the violation and for the costs of rectifying the violation and conditions caused by the violation.

(C) No person who generates hazardous waste shall cause the waste to be transported by any person who is not a registered transporter. No person shall accept for treatment, storage, or disposal any hazardous waste from an unregistered transporter. Any person who is requested to accept such waste for treatment, storage, or disposal shall notify the director, the board of health in the person's location, and the public utilities commission of the request.

If a generator causes an unregistered transporter to transport the hazardous waste, the generator of the waste, the transporter, and any person who accepts the waste for treatment, storage, or disposal shall be jointly and severally liable for any damage or injury caused by the handling of the waste and for the costs of rectifying their violation and conditions caused by their violation.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 07-22-1994



Section 3734.16 - Generator's liability for intentional violation.

A generator of hazardous waste who violates any of the rules adopted by the director of environmental protection in accordance with divisions (B) and (I) of section 3734.12 of the Revised Code shall be liable for any damage or injury caused by the violation and for the costs of rectifying the violation and conditions caused by the violation in addition to any civil penalties or criminal fines imposed for the violation under section 3734.13 or 3734.99 of the Revised Code.

Effective Date: 08-01-1984



Section 3734.17 - Prohibiting accepting waste after violation by generator.

No person shall accept for transportation or for treatment, storage, or disposal any hazardous waste whose generator has violated any of the rules adopted by the director of environmental protection in accordance with divisions (B) and (I) of section 3734.12 of the Revised Code with respect to the waste. Any person who accepts for treatment, storage, or disposal any hazardous waste and who violates any of the rules adopted by the director in accordance with divisions (D), (I), and (J) of section 3734.12 of the Revised Code shall be liable for any damage or injury caused by the violation and for the costs of rectifying the violation and conditions caused by the violation in addition to any civil penalties or criminal fines imposed for the violation under section 3734.13 or 3734.99 of the Revised Code.

Effective Date: 08-01-1984



Section 3734.18 - Fees - hazardous waste facility management fund.

(A) As used in this section:

(1) "On-site facility" means a facility that treats or disposes of hazardous waste that is generated on the premises of the facility.

(2) "Off-site facility" means a facility that treats or disposes of hazardous waste that is generated off the premises of the facility.

(3) "Satellite facility" means any of the following:

(a) An on-site facility that also receives hazardous waste from other premises owned by the same person who generates the waste on the facility premises;

(b) An off-site facility operated so that all of the hazardous waste it receives is generated on one or more premises owned by the person who owns the facility;

(c) An on-site facility that also receives hazardous waste that is transported uninterruptedly and directly to the facility through a pipeline from a generator who is not the owner of the facility.

(B) A treatment or disposal facility that is subject to the fees that are levied under this section may be both an on-site facility and an off-site facility. The determination of whether an on-site facility fee or an off-site facility fee is to be paid for a hazardous waste that is treated or disposed of at the facility shall be based on whether that hazardous waste was generated on or off the premises of the facility.

(C) There are hereby levied fees on the disposal of hazardous waste to be collected according to the following schedule at each disposal facility to which a hazardous waste facility installation and operation permit or renewal of a permit has been issued under this chapter or that is operating in accordance with a permit by rule under rules adopted by the director of environmental protection:

(1) For disposal facilities that are off-site facilities, fees shall be levied at the rate of four dollars and fifty cents per ton for hazardous waste disposed of by deep well injection and nine dollars per ton for hazardous waste disposed of by land application or landfilling. The owner or operator of the facility, as a trustee for the state, shall collect the fees and forward them to the director in accordance with rules adopted under this section.

(2) For disposal facilities that are on-site or satellite facilities, fees shall be levied at the rate of two dollars per ton for hazardous waste disposed of by deep well injection and four dollars per ton for hazardous waste disposed of by land application or landfilling. The maximum annual disposal fee for an on-site disposal facility that disposes of one hundred thousand tons or less of hazardous waste in a year is twenty-five thousand dollars. The maximum annual disposal fee for an on-site facility that disposes of more than one hundred thousand tons of hazardous waste in a year by land application or landfilling is fifty thousand dollars, and the maximum annual fee for an on-site facility that disposes of more than one hundred thousand tons of hazardous waste in a year by deep well injection is one hundred thousand dollars. The maximum annual disposal fee for a satellite facility that disposes of one hundred thousand tons or less of hazardous waste in a year is thirty-seven thousand five hundred dollars, and the maximum annual disposal fee for a satellite facility that disposes of more than one hundred thousand tons of hazardous waste in a year is seventy-five thousand dollars, except that a satellite facility defined under division (A)(3)(b) of this section that receives hazardous waste from a single generation site is subject to the same maximum annual disposal fees as an on-site disposal facility. The owner or operator shall pay the fee to the director each year upon the anniversary of the date of issuance of the owner's or operator's installation and operation permit during the term of that permit and any renewal permit issued under division (H) of section 3734.05 of the Revised Code or on the anniversary of the date of a permit by rule. If payment is late, the owner or operator shall pay an additional ten per cent of the amount of the fee for each month that it is late.

(D) There are hereby levied fees at the rate of two dollars per ton on hazardous waste that is treated at treatment facilities that are not on-site or satellite facilities to which a hazardous waste facility installation and operation permit or renewal of a permit has been issued under this chapter, whose owner or operator is operating in accordance with a permit by rule under rules adopted by the director, or that are not subject to the hazardous waste facility installation and operation permit requirements under rules adopted by the director.

(E) There are hereby levied additional fees on the treatment and disposal of hazardous waste at the rate of ten per cent of the applicable fees prescribed in division (C) or (D) of this section for the purposes of paying the costs of municipal corporations and counties for conducting reviews of applications for hazardous waste facility installation and operation permits for proposed new or modified hazardous waste landfills within their boundaries, emergency response actions with respect to releases of hazardous waste from hazardous waste facilities within their boundaries, monitoring the operation of such hazardous waste facilities, and local waste management planning programs. The owner or operator of a facility located within a municipal corporation, as a trustee for the municipal corporation, shall collect the fees levied by this division and forward them to the treasurer of the municipal corporation or such officer as, by virtue of the charter, has the duties of the treasurer in accordance with rules adopted under this section. The owner or operator of a facility located in an unincorporated area, as a trustee of the county in which the facility is located, shall collect the fees levied by this division and forward them to the county treasurer of that county in accordance with rules adopted under this section. The owner or operator shall pay the fees levied by this division to the treasurer or such other officer of the municipal corporation or to the county treasurer each year upon the anniversary of the date of issuance of the owner's or operator's installation and operation permit during the term of that permit and any renewal permit issued under division (H) of section 3734.05 of the Revised Code or on the anniversary of the date of a permit by rule or the date on which the facility became exempt from hazardous waste facility installation and operation permit requirements under rules adopted by the director. If payment is late, the owner or operator shall pay an additional ten per cent of the amount of the fee for each month that the payment is late.

Moneys received by a municipal corporation under this division shall be paid into a special fund of the municipal corporation and used exclusively for the purposes of conducting reviews of applications for hazardous waste facility installation and operation permits for new or modified hazardous waste landfills located or proposed within the municipal corporation, conducting emergency response actions with respect to releases of hazardous waste from facilities located within the municipal corporation, monitoring operation of such hazardous waste facilities, and conducting waste management planning programs within the municipal corporation through employees of the municipal corporation or pursuant to contracts entered into with persons or political subdivisions. Moneys received by a board of county commissioners under this division shall be paid into a special fund of the county and used exclusively for those purposes within the unincorporated area of the county through employees of the county or pursuant to contracts entered into with persons or political subdivisions.

(F) As used in this section, "treatment" or "treated" does not include any method, technique, or process designed to recover energy or material resources from the waste or to render the waste amenable for recovery. The fees levied by division (D) of this section do not apply to hazardous waste that is treated and disposed of on the same premises or by the same person.

(G) The director, by rules adopted in accordance with Chapters 119. and 3745. of the Revised Code, shall prescribe any dates not specified in this section and procedures for collecting and forwarding the fees prescribed by this section and may prescribe other requirements that are necessary to carry out this section.

The director shall deposit the moneys collected under divisions (C) and (D) of this section to the credit of the hazardous waste facility management fund, which is hereby created in the state treasury, except that the director shall deposit to the credit of the underground injection control fund created in section 6111.046 of the Revised Code moneys in excess of fifty thousand dollars that are collected during a fiscal year under division (C)(2) of this section from the fee levied on the disposal of hazardous waste by deep well injection at an on-site disposal facility that disposes of more than one hundred thousand tons of hazardous waste in a year.

The environmental protection agency may use moneys in the hazardous waste facility management fund for administration of the hazardous waste program established under this chapter and, in accordance with this section, may request approval by the controlling board on an annual basis for that use and for the purposes specified in sections 3734.19 to 3734.27 of the Revised Code.

If moneys in the fund that the agency uses in accordance with this chapter are reimbursed by grants or other moneys from the United States government, the grants or other moneys shall be placed in the fund.

Before the agency makes any expenditure from the fund other than for repayment of and interest on any loan made by the Ohio water development authority to the agency , the controlling board shall approve the expenditure.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2004



Section 3734.181 - [Repealed].

Effective Date: 08-23-1993



Section 3734.19 - Request to survey the locations or facilities.

(A) If the legislative or executive authority of a municipal corporation, county, or township has evidence to indicate that locations within its boundaries once served as hazardous waste facilities or that significant quantities of hazardous waste were disposed of in solid waste facilities within its boundaries, it may file a formal written request with the director of environmental protection, accompanied by supporting evidence, to survey the locations or facilities.

Upon receipt of a request and a review of the evidence submitted with the request, the director shall conduct an investigation to determine if hazardous waste was actually treated, stored, or disposed of at the locations or facilities and, if so, to determine the nature and approximate quantity and types of the waste treated, stored, or disposed of at the particular locations or facilities. In addition, the director shall determine whether the locations or facilities, because of their present condition and the nature and quantities of waste treated, stored, or disposed of therein, result or are likely to result in air pollution, pollution of the waters of the state, or soil contamination or constitute a present or imminent and substantial threat to public health or safety. The director shall report the findings of the investigation to the municipal corporation, county, or township requesting the survey.

For the purpose of conducting investigations under this section, the director or the director's authorized representative may enter upon any public or private property. The director or the director's authorized representative may apply for, and any judge of a court of common pleas shall issue, an appropriate search warrant necessary to achieve the purposes of this section within the court's territorial jurisdiction. When conducting investigations under this section, the director shall cause no unnecessary damage to any property. The director may expend moneys from the hazardous waste facility management fund created in section 3734.18 of the Revised Code, the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, or the environmental protection remediation fund created in section 3734.281 of the Revised Code for conducting investigations.

(B) As used in this section and in sections 3734.20, 3734.21, 3734.23, 3734.25, and 3734.26 of the Revised Code, "soil contamination" means the presence in or on the soil of any hazardous waste or hazardous waste residue resulting from the discharge, deposit, injection, dumping, spilling, leaking, emitting, or placing into or on the soil of hazardous waste or hazardous waste residue, or any material that when discharged, deposited, injected, dumped, spilled, leaked, emitted, or placed into or on the soil becomes a hazardous waste, in any quantity or having any characteristics that are or threaten to be injurious to public health or safety, plant or animal life, or the environment or that unreasonably interfere with the comfortable enjoyment of life or property.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985



Section 3734.20 - Investigations.

(A) If the director of environmental protection has reason to believe that hazardous waste was treated, stored, or disposed of at any location within the state, the director may conduct such investigations and make such inquiries, including obtaining samples and examining and copying records, as are reasonable or necessary to determine if conditions at a hazardous waste facility, solid waste facility, or other location where the director has reason to believe hazardous waste was treated, stored, or disposed of constitute a substantial threat to public health or safety or are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination. The director or the director's authorized representative may apply for, and any judge of a court of common pleas shall issue, an appropriate search warrant necessary to achieve the purposes of this section within the court's territorial jurisdiction. The director may expend moneys from the hazardous waste facility management fund created in section 3734.18 of the Revised Code, the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, or the environmental protection remediation fund created in section 3734.281 of the Revised Code for conducting investigations under this section.

(B) If the director determines that conditions at a hazardous waste facility, solid waste facility, or other location where hazardous waste was treated, stored, or disposed of constitute a substantial threat to public health or safety or are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination, the director shall initiate appropriate action under this chapter or Chapter 3704. or 6111. of the Revised Code or seek any other appropriate legal or equitable remedies to abate the pollution or contamination or to protect public health or safety.

If an order of the director to abate or prevent air or water pollution or soil contamination or to remedy a threat to public health or safety caused by conditions at such a facility issued pursuant to this chapter or Chapter 3704. or 6111. of the Revised Code is not wholly complied with within the time prescribed in the order, the director may, through officers or employees of the environmental protection agency or through contractors employed for that purpose in accordance with the bidding procedure established in division (C) of section 3734.23 of the Revised Code, enter upon the facility and perform those measures necessary to abate or prevent air or water pollution or soil contamination from the facility or to protect public health or safety, including, but not limited to, measures prescribed in division (B) of section 3734.23 of the Revised Code. The director shall keep an itemized record of the cost of the investigation and measures performed, including costs for labor, materials, and any contract services required. Upon completion of the investigation or measures, the director shall record the cost of performing those measures at the office of the county recorder of the county in which the facility is located. The cost so recorded constitutes a lien against the property on which the facility is located until discharged. Upon written request of the director, the attorney general shall institute a civil action to recover the cost. Any moneys so received shall be credited to the hazardous waste facility management fund, the hazardous waste clean-up fund, or the environmental protection remediation fund, as applicable.

When entering upon a facility under this division, the director shall perform or cause to be performed only those measures necessary to abate or prevent air or water pollution or soil contamination caused by conditions at the facility or to abate threats to public health or safety caused by conditions at the facility. For this purpose the director may expend moneys from the hazardous waste facility management fund, the hazardous waste clean-up fund, or the environmental protection remediation fund and may expend moneys from loans from the Ohio water development authority to the environmental protection agency that pledge moneys from the hazardous waste facility management fund, the hazardous waste clean-up fund, or the environmental protection remediation fund for the repayment of and for the interest on such loans.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-08-1996; 09-29-2005



Section 3734.21 - Paying costs of closing, constructing or restoring facilities.

(A) The director of environmental protection may expend moneys credited to the hazardous waste facility management fund created in section 3734.18 of the Revised Code, the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, or the environmental protection remediation fund created in section 3734.281 of the Revised Code for the payment of the cost of measures necessary for the proper closure of hazardous waste facilities or any solid waste facilities containing significant quantities of hazardous waste, for the payment of costs of the development and construction of suitable hazardous waste facilities required by division (B) of section 3734.23 of the Revised Code to the extent the director determines that such facilities are not available, and for the payment of costs that are necessary to abate conditions thereon that are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination or that constitute a substantial threat to public health or safety. In addition, the director may expend and pledge moneys credited to the hazardous waste facility management fund, the hazardous waste clean-up fund, or the environmental protection remediation fund for repayment of and for interest on any loan made by the Ohio water development authority to the environmental protection agency for the payment of such costs.

(B) Before beginning to clean up any facility under this section, the director shall develop a plan for the cleanup and an estimate of the cost thereof. The plan shall include only those measures necessary to abate conditions thereon that are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination or that constitute a substantial threat to public health or safety, including, but not limited to, establishment and maintenance of an adequate cover of soil and vegetation on any facility for the burial of hazardous waste to prevent the infiltration of water into cells where hazardous waste is buried, the accumulation or runoff of contaminated surface water, the production of leachate, and air emissions of hazardous waste; the collection and treatment of contaminated surface water runoff; the collection and treatment of leachate; or, if conditions so require, the removal of hazardous waste from the facility and the treatment or disposal of the waste at a suitable hazardous waste facility. The plan or any part of the plan for the cleanup of the facility shall be carried out by entering into contracts therefor in accordance with the procedures established in division (C) of section 3734.23 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985; 09-29-2005



Section 3734.22 - Agreement with owner prior to cleanup.

Before beginning to clean up any facility under section 3734.21 of the Revised Code, the director of environmental protection shall endeavor to enter into an agreement with the owner of the land on which the facility is located, or with the owner of the facility, specifying the measures to be performed and authorizing the director, employees of the agency, or contractors retained by the director to enter upon the land and perform the specified measures.

Each agreement may contain provisions for the reimbursement of the state for the costs of the cleanup.

All reimbursements and payments shall be credited to the hazardous waste facility management fund created in section 3734.18 of the Revised Code, the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, or the environmental protection remediation fund created in section 3734.281 of the Revised Code, as applicable.

The agreement may require the owner to execute an easement whereby the director, an authorized employee of the agency, or a contractor employed by the agency in accordance with the bidding procedure established in division (C) of section 3734.23 of the Revised Code may enter upon the facility to sample, repair, or reconstruct air and water quality monitoring equipment constructed under the agreement. Such easements shall be for a specified period of years and may be extinguished by agreement between the owner and the director. When necessary to protect the public health or safety, the agreement may require the owner to enter into an environmental covenant with the director in accordance with sections 5301.80 to 5301.92 of the Revised Code.

Upon a breach of the reimbursement provisions of the agreement by the owner of the land or facility, or upon notification to the director by the owner that the owner is unable to perform the duties under the reimbursement provisions of the agreement, the director may record the unreimbursed portion of the costs of cleanup at the office of the county recorder of the county in which the facility is located. The costs so recorded constitute a lien against the property on which the facility is located until discharged. Upon written request of the director, the attorney general shall institute a civil action to recover the unreimbursed portion of the costs of cleanup. Any moneys so recovered shall be credited to the hazardous waste facility management fund, the hazardous waste clean-up fund, or the environmental protection remediation fund, as applicable.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-08-1996; 12-30-2004; 09-29-2005



Section 3734.23 - Acquiring facility constituting imminent and substantial threat - restoration contracts.

(A) The director of environmental protection may acquire by purchase, gift, donation, contribution, or appropriation in accordance with sections 163.01 to 163.21 of the Revised Code any hazardous waste facility or any solid waste facility containing significant quantities of hazardous waste that, because of its condition and the types and quantities of hazardous waste contained in the facility, constitutes an imminent and substantial threat to public health or safety or results in air pollution, pollution of the waters of the state, or soil contamination. For this purpose and for the purposes of division (B) of this section, the director may expend moneys from the hazardous waste facility management fund created in section 3734.18 of the Revised Code, the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, or the environmental protection remediation fund created in section 3734.281 of the Revised Code and may expend moneys from loans from the Ohio water development authority to the environmental protection agency that pledge moneys from the hazardous waste facility management fund, the hazardous waste clean-up fund, or the environmental protection remediation fund for the repayment of and for the interest on such loans. Any lands or facilities purchased or acquired under this section shall be deeded to the state, but no deed shall be accepted or the purchase price paid until the title has been approved by the attorney general.

(B) The director shall, with respect to any land or facility acquired under this section or cleaned up under section 3734.20 of the Revised Code, perform closure or other measures necessary to abate conditions thereon that are causing or contributing to or threatening to cause or contribute to air or water pollution or soil contamination or that constitute a substantial threat to public health or safety, including, but not limited to, establishment and maintenance of an adequate cover of soil and vegetation on any facility for the burial of hazardous waste to prevent the infiltration of water into cells where hazardous waste is buried, the accumulation or runoff of contaminated surface water, the production of leachate, and air emissions of hazardous waste; the collection and treatment of contaminated surface water runoff; the collection and treatment of leachate; or, if conditions so require, the removal of hazardous waste from the facility and the treatment or disposal of the waste at a suitable hazardous waste facility. After performing these measures, the director shall provide for the post-closure care, maintenance, and monitoring of facilities cleaned up under this section.

(C) Before proceeding to clean up any facility under this section or section 3734.20 or 3734.21 of the Revised Code, the director shall develop a plan for the cleanup of the facility and an estimate of the cost thereof. The director may carry out the plan or any part of the plan by contracting for the services, construction, and repair necessary therefor. The director shall award each such contract to the lowest responsible bidder after sealed bids therefor are received, opened, and published at the time fixed by the director and notice of the time and place at which the sealed bids will be received, opened, and published has been published by the director in a newspaper of general circulation in the county in which the facility to be cleaned up under the contract is located at least once within the ten days before the opening of the bids. However, if after advertising for bids for the contract, no bids are received by the director at the time and place fixed for receiving them, the director may advertise again for bids, or the director may, if the director considers the public interest will best be served thereby, enter into a contract for the cleanup of the facility without further advertisement for bids. The director may reject any or all bids received and fix and publish again notice of the time and place at which bids for the contracts will be received, opened, and published.

(D) The director shall keep an itemized record of the costs of any acquisition under division (A) of this section and the costs of cleanup under division (B) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985; 09-29-2005



Section 3734.24 - Transferring or selling cleaned up facility.

After the cleanup of a solid waste facility or a hazardous waste facility acquired and cleaned up under section 3734.23 of the Revised Code, the director of environmental protection may, if the facility is suitable for use by any other state department, agency, office, or institution and if the proposed use of the facility is compatible with the condition of the facility as cleaned up, transfer the facility to that state department, agency, office, or institution. The director shall continue to provide for the post-closure care, maintenance, and monitoring of any such cleaned-up facility as required by section 3734.23 of the Revised Code.

If the director determines that any facility so cleaned up is suitable, because of its condition as cleaned up, for restricted or unrestricted use, the director may, with the approval of the attorney general, sell the facility if the sale is advantageous to the state. Prior to selling the cleaned-up facility, the director shall, when necessary to protect public health or safety, enter into an environmental covenant in accordance with sections 5301.80 to 5301.92 of the Revised Code. When selling any such cleaned-up facility, the director shall retain the right to enter upon the facility, in person or by an authorized agent, to provide for the post-closure care, maintenance, and monitoring of the facility. The director shall provide for the post-closure care, maintenance, and monitoring of any such facility sold as required by section 3734.23 of the Revised Code.

With the approval of the attorney general, the director may grant easements or leases on any such cleaned-up facility if the director determines that the use of the facility under the easement or lease is compatible with its condition as cleaned up.

Any moneys derived from the sale of such cleaned-up facilities or from payments from easements or leases shall be credited to the hazardous waste facility management fund created in section 3734.18 of the Revised Code, the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, or the environmental protection remediation fund created in section 3734.281 of the Revised Code, as applicable.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985; 12-30-2004



Section 3734.25 - Paying portion of costs of closing facility or abating pollution.

(A) The director of environmental protection may make grants of moneys from the hazardous waste facility management fund created in section 3734.18 of the Revised Code or the hazardous waste clean-up fund created in section 3734.28 of the Revised Code for payment by the state of up to two-thirds of the reasonable and necessary expenses incurred by a municipal corporation, county, or township for the proper closure of or abatement of air or water pollution or soil contamination from a solid waste facility in which significant quantities of hazardous waste were disposed of and that the political subdivision owns and once operated.

(B) A municipal corporation, county, or township shall submit an application for a grant on forms provided by the director, together with detail plans and specifications indicating the measures to be performed, an itemized estimate of the project's cost, a description of the project's benefits, and such other information as the director prescribes. The plan for closure or abatement of air or water pollution or soil contamination may be prepared in consultation with the director or the board of health of the city or general health district in which the facility is located. The director may award the applicant a grant only if the director finds that the proposed measures will provide for the proper closure of the facility and will abate or prevent air or water pollution or soil contamination, including, but not limited to, those measures necessary or desirable to:

(1) In the case of a facility at which land burial of hazardous waste occurred, establish and maintain a suitable cover of soil and vegetation over the cells in which waste is buried in order to minimize erosion, the infiltration of surface water into the cells, the production of leachate, and the accumulation or runoff of contaminated surface waters and to prevent air emissions of hazardous waste from the facility;

(2) Collect and treat contaminated surface water runoff from the facility;

(3) Collect and treat leachate produced at the facility;

(4) Install test wells and other equipment or facilities to monitor the quality of surface waters receiving runoff from the facility or to monitor air emissions of hazardous waste from the facility;

(5) Regularly monitor and analyze surface water runoff from the facility, the quality of waters receiving the runoff, and ground water quality in the vicinity of the facility, and regularly monitor leachate collection and treatment systems installed under the grant and analyze samples from them;

(6) Remove and dispose of hazardous waste from the facility at a suitable hazardous waste disposal facility where necessary to protect public health or safety or to prevent or abate air or water pollution or soil contamination.

(C) The director shall determine the amount of the grant based upon the director's determination of what constitutes reasonable and necessary expenses for the proper closure of the facility or for the prevention or elimination of air or water pollution or soil contamination from the facility. In making a grant, the director shall enter into a contract with the municipal corporation, county, or township that owns the facility to ensure that the moneys granted are used for the purposes of this section and that measures performed are properly done. The final payment under a grant may not be made until the director inspects and approves the completed cleanup.

The contract shall require the municipal corporation, county, or township to execute an easement whereby the director, an authorized employee of the agency, or a contractor employed by the director may enter upon the facility to sample, repair, or reconstruct air and water quality monitoring equipment constructed under the contract. Such easements shall be for a specified period of years and may be extinguished by agreement between the political subdivision and the director.

When necessary to protect public health or safety, the contract may require the municipal corporation, county, or township to enter into an environmental covenant with the director in accordance with sections 5301.80 to 5301.92 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985; 12-30-2004



Section 3734.26 - Grants to and contracts with owner of facility.

(A) The director of environmental protection may make grants of moneys from the hazardous waste facility management fund created in section 3734.18 of the Revised Code or the hazardous waste clean-up fund created in section 3734.28 of the Revised Code to the owner, other than a political subdivision, of a solid waste facility in which significant quantities of hazardous waste were disposed of or a hazardous waste facility for up to fifty per cent of the cost of the reasonable and necessary expenses incurred for the proper closure of or abatement or prevention of air or water pollution or soil contamination from the facility and for developing the land on which it was located for use in industry, commerce, distribution, or research.

The director shall not make grants to the owner of any land on which such facilities are located if the owner at any time owned or operated the facility located thereon for profit or in conjunction with any profit-making enterprise located in this state or to any person who at any time owned or operated a facility concerning which the director has taken action under section 3734.20, 3734.22, or 3734.23 of the Revised Code. However, the director may make grants under this section to any subsequent owner of the land, provided that the person has no affiliation with any person who owned or operated the facility located on the land for profit or in conjunction with any profit-making enterprise located in this state or who owned or operated a facility concerning which the director has taken action under section 3734.20, 3734.22, or 3734.23 of the Revised Code.

(B) The owner shall submit an application for a grant on forms furnished by the director, together with detail plans and specifications for the measures to be performed to close the facility properly or to abate or prevent air or water pollution or soil contamination from the facility, an itemized estimate of the project's cost, a description of the project's estimated benefits, and such other information as the director prescribes. The plan may be prepared in consultation with the director or with the board of health of the city or general health district in which the facility is located. The director may award the applicant a grant only after finding that the proposed measures will provide for the proper closure of the facility or will abate or prevent air or water pollution or soil contamination from the facility, including, but not limited to, those measures necessary or desirable to:

(1) In the case of a facility for the land burial of hazardous waste, establish and maintain a suitable cover of soil and vegetation over the cells in which waste is buried in order to minimize erosion, the infiltration of surface water into the cells, the production of leachate, and the accumulation or runoff of contaminated surface water and to prevent air emissions of hazardous waste from the facility;

(2) Collect and treat contaminated surface water runoff from the facility;

(3) Collect and treat leachate produced at the facility;

(4) Install test wells and other equipment or facilities to monitor the quality of surface waters receiving runoff from the facility or to monitor air emissions of hazardous waste from the facility;

(5) Regularly monitor and analyze surface water runoff from the facility, the quality of waters receiving the runoff, and ground water quality in the vicinity of the facility, and regularly monitor leachate collection and treatment systems installed under the grant and analyze samples from them;

(6) Remove and dispose of hazardous waste from the facility at a suitable hazardous waste disposal facility where necessary to protect public health or safety or to abate or prevent air or water pollution or soil contamination.

(C) The director shall determine the amount of the grant based upon the director's determination of what constitutes reasonable and necessary expenses for the proper closure of the facility or for the abatement or prevention of air or water pollution or soil contamination from the facility. The amount of the grant shall not exceed one-half of the total, as determined by the director, of what constitutes reasonable and necessary expenses actually incurred for the proper closure of or abatement or prevention of air or water pollution or soil contamination from the facility.

In making a grant, the director shall enter into a contract for funding with each applicant awarded a grant to ensure that the moneys granted are used for the purpose of this section and that the measures performed are properly performed. The final payment under a grant may not be made until the director inspects and approves the completed cleanup and the plans for developing the land for use in industry, commerce, distribution, or research.

Each contract for funding shall contain provisions for the reimbursement of the state of a portion of the costs of the cleanup that is commensurate with the increase in the market value of the property attributable to the cleanup thereon, as determined by appraisals made before and after cleanup in the manner stated in the contract. For reimbursement of that portion, the contract may include provisions for:

(1) Payment to the state of the share of the income derived from the productive use of the land;

(2) Imposition of a lien in the amount of the increase in fair market value payable upon the transfer or conveyance to a new owner;

(3) Waiver of all reimbursement if the determination discloses an increase in value that is insubstantial in comparison to the benefits to the public from the abatement of threats to public health or safety or from the abatement or prevention of pollution or contamination, considering the applicant's share of the cleanup cost.

All reimbursements and payments shall be credited to the hazardous waste facility management fund or the hazardous waste clean-up fund , as applicable.

(D) The contract shall require the owner to execute an easement whereby the director, an authorized employee of the agency, or a contractor employed by the agency may enter upon the facility to sample, repair, or reconstruct air and water quality monitoring equipment constructed under the contract. Such easements shall be for a specified period of years and may be extinguished by agreement between the owner and the director. When necessary to protect the public health or safety, the contract may require the owner to enter into an environmental covenant with the director in accordance with sections 5301.80 to 5301.92 of the Revised Code.

(E) As used in this section, "commerce" includes, but is not limited to, agriculture, forestry, and housing.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985; 12-30-2004



Section 3734.27 - Application and survey to precede grant.

Before making grants from the hazardous waste facility management fund created in section 3734.18 of the Revised Code or the hazardous waste clean-up fund created in section 3734.28 of the Revised Code, the director of environmental protection shall consider each project application submitted by a political subdivision under section 3734.25 of the Revised Code, each application submitted by the owner of a facility under section 3734.26 of the Revised Code, and each facility surveyed under section 3734.19 of the Revised Code and, based upon the feasibility, cost, and public benefits of restoring the particular land and the availability of federal or other financial assistance for restoration, establish priorities for awarding grants from the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1985



Section 3734.28 - Hazardous waste clean-up fund.

Except as otherwise provided in sections 3734.281 and 3734.282 of the Revised Code, moneys collected under sections 3734.122, 3734.13, 3734.20, 3734.22, 3734.24, and 3734.26 of the Revised Code and under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C.A. 9601, as amended, including moneys recovered under division (B)(1) of this section, shall be paid into the state treasury to the credit of the hazardous waste clean-up fund, which is hereby created. In addition, both of the following shall be credited to the fund:

(A) Moneys recovered for costs paid from the fund for activities described in divisions (A)(1) and (2) of section 3745.12 of the Revised Code ;

(B) Natural resource damage assessment costs recovered under any of the following:

(1) The "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C. 9601, et seq., as amended;

(2) The "Oil Pollution Act of 1990," 104 Stat. 484, 33 U.S.C. 2701, et seq., as amended;

(3) The Federal Water Pollution Control Act as defined in section 6111.01 of the Revised Code;

(4) Any other applicable federal or state law.

The environmental protection agency shall use the moneys in the fund for the purposes set forth in division (D) of section 3734.122, sections 3734.19, 3734.20, 3734.21, 3734.23, 3734.25, 3734.26, and 3734.27, divisions (A)(1) and (2) of section 3745.12, and Chapter 3746. of the Revised Code, including any related enforcement expenses. In addition, the agency shall use the moneys in the fund to pay the state's long-term operation and maintenance costs or matching share for actions taken under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," as amended. If those moneys are reimbursed by grants or other moneys from the United States or any other person, the moneys shall be placed in the fund and not in the general revenue fund.

The director of environmental protection may enter into contracts and grant agreements with federal, state, or local government agencies, nonprofit organizations, and colleges and universities for the purpose of carrying out the responsibilities of the environmental protection agency for which money may be expended from the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 09-29-2005



Section 3734.281 - Environmental protection remediation fund.

Except as otherwise provided in section 3734.282 of the Revised Code, moneys collected from judgements for the state or settlements with the director of environmental protection, including those associated with bankruptcies, related to actions brought under Chapter 3714. and section 3734.13, 3734.20, 3734.22, 6111.03, or 6111.04 of the Revised Code; and moneys received under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C. 9601 et seq., as amended, may be paid into the state treasury to the credit of the environmental protection remediation fund, which is hereby created. The environmental protection agency shall use the moneys in the fund only for the purpose of remediating conditions at a hazardous waste facility, a solid waste facility, a construction and demolition debris facility licensed under Chapter 3714. of the Revised Code, or another location at which the director has reason to believe there is a substantial threat to public health or safety or the environment. Remediation may include the direct and indirect costs associated with the overseeing, supervising, performing, verifying, or reviewing of remediation activities by agency employees. All investment earnings of the fund shall be credited to the fund.

The director of environmental protection may enter into contracts and grant agreements with federal, state, or local government agencies, nonprofit organizations, and colleges and universities for the purpose of carrying out the responsibilities of the environmental protection agency for which money may be expended from the fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-2000; 12-22-2005



Section 3734.282 - Natural resource damages fund.

Except for natural resource damage assessment costs recovered by the state that are required by section 3734.28 of the Revised Code to be credited to the hazardous waste clean-up fund created in that section, all money collected by the state for natural resources damages under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C. 9601 et seq., as amended, the "Oil Pollution Act of 1990," 104 Stat. 484, 33 U.S.C. 2701 et seq., as amended, the Federal Water Pollution Control Act as defined in section 6111.01 of the Revised Code, or any other applicable federal or state law shall be paid into the state treasury to the credit of the natural resource damages fund, which is hereby created. The director of environmental protection shall use money in the fund only in accordance with the purposes of and the limitations on natural resources damages set forth in the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," as amended, the "Oil Pollution Act of 1990," as amended, the Federal Water Pollution Control Act, or another applicable federal or state law. All investment earnings of the fund shall be credited to the fund.

The director of environmental protection may enter into contracts and grant agreements with federal, state, or local government agencies, nonprofit organizations, and colleges and universities for the purpose of carrying out the director's responsibilities for which money may be expended from the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3734.29 - Claim for personal injuries or real property damage resulting from violation.

Notwithstanding any other provision of the Revised Code that limits the time within which an action shall be commenced, a cause of action for personal injury or real property damage resulting from a civil violation of the hazardous waste provisions of this chapter shall not be deemed to have accrued or arisen until the plaintiff discovers or reasonably should have discovered the injuries or damage, provided that this section shall not be construed to affect in any way causes of action that might otherwise be deemed to accrue or arise as a direct or proximate result of acts performed or omitted on or before October 9, 1980, regardless of the date that suit upon those causes of action is commenced or tried.

Effective Date: 08-01-1984



Section 3734.30 - State's liability for injury or damage.

The state shall be immune from liability for any injury or damage resulting from either of the following:

(A) Operation of a hazardous waste facility by a person other than an agency, department, or institution of the state;

(B) Conditions present at a facility that is acquired by the state by gift or devise.

The liability of the state, if any, in other circumstances regarding hazardous waste shall be determined in accordance with Chapter 2743. of the Revised Code.

Effective Date: 09-28-1994



Section 3734.31 - Inspecting and monitoring facilities.

(A) The director of environmental protection shall employ and equip such individuals as are needed to adequately and regularly inspect and monitor operating hazardous waste facilities, infectious waste treatment facilities, or solid waste facilities located off the premises where hazardous waste, infectious waste, or solid waste is generated.

(B) The director may employ and equip such individuals as are necessary to inspect and monitor operating hazardous waste facilities, infectious waste treatment facilities, or solid waste facilities other than those described in division (A) of this section.

(C)

(1) As used in division (C)(2) of this section:

(a) "Commercial hazardous waste landfill" means a disposal facility or part of a facility whose primary business activity is the placement in or on land of hazardous waste that is generated off the premises on which the landfill is located by any person other than the one who controls, is controlled by, or is under common control with the person who owns or operates the landfill. "Commercial hazardous waste landfill" does not include a pile, land treatment facility, surface impoundment, underground injection well, salt dome formation, salt bed formation, underground mine, or cave.

(b) "Commercial hazardous waste underground injection well" means a bored, drilled, or driven hole, or a dug well whose depth is greater than its largest surface dimension, whose primary business activity is the subsurface emplacement of hazardous waste fluids that are generated off the premises on which the underground injection well is located by any person other than the one who controls, is controlled by, or is under common control with the person who owns or operates the underground injection well.

(c) "Commercial hazardous waste incinerator" means an enclosed device that treats hazardous waste by means of controlled flame combustion and whose primary business activity is the acceptance for treatment of hazardous waste that is generated off the premises on which the device is located by any person other than the one who owns or operates the device or the one who controls, is controlled by, or is under common control with the person who owns or operates the device.

(d) "Commercial hazardous waste facility" includes a commercial hazardous waste landfill, commercial hazardous waste underground injection well, and commercial hazardous waste incinerator.

(2) The director may employ and equip one qualified individual or may utilize proven and universally accepted technology to perform ongoing on-site inspection and monitoring functions at each operating commercial hazardous waste facility. The director may recover the actual and reasonable costs incurred by the environmental protection agency for maintaining qualified agency personnel on-site to perform such inspection and monitoring functions at the facility. The director may negotiate with the owner or operator of a facility for the placement of additional on-site inspectors at the facility and for the recovery of the costs incurred by the agency for maintaining those inspectors at the facility.

Costs incurred by the agency under this division are recoverable quarterly. Moneys recovered by the agency pursuant to this division shall be credited to the hazardous waste facility management fund created in section 3734.18 of the Revised Code.

Effective Date: 07-01-1993



Section 3734.35 - Affected community may request compensation agreement.

(A) As used in this section, "affected community" means any municipal corporation, township, or county that meets all of the following conditions with respect to a proposed publicly owned sanitary landfill or proposed modification to a publicly owned sanitary landfill as provided in division (A)(2)(d)(i) of section 3734.05 of the Revised Code;[:]

(1) All or part of it is located one kilometer or less from the property boundary of the landfill;

(2) It is not the municipal corporation, township, or county in which the landfill is located;

(3) It is not located in the same solid waste management district as the landfill.

(B) If, upon the issuance of a permit for a new publicly owned sanitary landfill under division (A) of section 3734.05 of the Revised Code or for a modification of such a landfill under division (A)(2)(d)(i) of that section, there is only one affected community in a county with respect to that landfill, that community shall represent itself in any negotiations under division (C) of this section, any arbitration under division (D) of this section, or any court proceeding under division (E) or (H) of this section. If, upon the issuance of a permit for such a new landfill or for a modification of such a landfill, there is more than one affected community in a county with respect to that landfill, all the affected communities in that county shall be represented in any negotiations under division (C) of this section, any arbitration under division (D) of this section, or any court proceeding under division (E) or (H) of this section by the board of county commissioners of the county in which those affected communities are located.

(C) On or after the effective date of this section and not later than fifteen days after a permit for a new publicly owned sanitary landfill or modification of a publicly owned sanitary landfill as provided in division (B) of this section is issued, the environmental protection agency shall deliver written notice of the issuance of the permit to the solid waste management district in which the landfill or proposed landfill is or is to be located. Not later than thirty days after receiving the notice, the solid waste management district shall deliver written notice of the issuance of the permit to each affected community and to the board of county commissioners of each county in which there is more than one affected community. Not later than forty-five days after receiving notification from the solid waste management district, an affected community or a board of county commissioners representing affected communities, as applicable, may deliver to the solid waste management district in which the landfill or proposed landfill is or is to be located a written request to negotiate an agreement to compensate the affected community or communities for any or all of the following expenses that have been or will be incurred by the affected community or communities as a result of the siting, operation, or closure of the landfill:

(1) Road improvements and maintenance;

(2) Emergency services;

(3) Litter prevention and reduction;

(4) Collection and analysis of samples from public or private water wells;

(5) Enforcement of applicable public health codes;

(6) Enforcement of applicable environmental laws.

The request shall state with particularity the nature and extent of the alleged impacts upon the affected community or communities for which compensation is sought, the amount of compensation sought, and the terms of payment of compensation sought. The affected community or board of county commissioners representing affected communities shall deliver a copy of the request to the solid waste management district in which the affected community or communities are located.

If a mutually acceptable agreement is entered into under this division, it may include a provision requiring the agreement to be renegotiated beginning on a specified date, or at intervals, as agreed by the affected community or board of county commissioners representing affected communities, as applicable, and the solid waste management district.

(D) If the solid waste management district in which a publicly owned sanitary landfill or proposed publicly owned sanitary landfill as provided in division (B) of this section is or is to be located and an affected community or board of county commissioners representing affected communities fail to reach a mutually acceptable agreement on compensation not later than ninety days after the affected community or board of county commissioners submits a request for compensation to the district under division (C) of this section, not later than thirty days thereafter either party may deliver to the other party a written request for binding arbitration. A party that requests binding arbitration shall deliver a copy of the request to the solid waste management district in which the affected community or communities are located.

Within thirty days after a request for binding arbitration is first delivered by one party to the other party, each party shall select an arbitrator. Within ten days after the arbitrators are selected, they shall select a third arbitrator. If they are unable to agree on a third arbitrator, they shall so notify the director of environmental protection in writing. Not later than thirty days after receiving the notice, the director shall select the third arbitrator. The selection of the third arbitrator by the director is not appealable and is not a final action under Chapter 3745. of the Revised Code. An arbitrator chosen by the director shall not be a state employee. Serving as an appointed member of an arbitration team under this section does not constitute holding a public office or position of employment under the laws of this state and does not confer a right to compensation from the environmental protection agency or any other agency of this state.

Not later than thirty days after selection of the arbitration team, each party to the arbitration shall deliver to the team a recommendation for compensation of the affected community or communities, as applicable. Not later than sixty days after selection of the arbitration team, the team, by a majority vote, shall approve one of the recommendations submitted by the parties.

The arbitration team shall deliver to each party, and to the solid waste management district in which the affected community or communities are located, a written statement of the arbitration award that sets forth with particularity the nature and extent of the impacts upon the affected community or communities for which compensation is awarded, the amount of compensation awarded, and the terms upon which compensation shall be paid.

The parties shall abide by the arbitration award unless it is appealed under division (E) of this section and one of the parties delivers to the other party a written request to stay the arbitration award pending the appeal. If such a request is delivered, the arbitration award shall be suspended pending the appeal. The arbitration award otherwise shall be enforced, upon petition by either party, by the court of common pleas in the county in which the affected community or communities are located. A party that requests a stay of an arbitration award shall file a copy of the request with the court to which the award has been appealed and deliver a copy of the request to the solid waste management district in which the affected community or communities are located.

(E) Within thirty days after the arbitration team renders its decision, either party to the arbitration may appeal the arbitration award to the court of common pleas in the county in which the affected community or communities are located. A party that appeals an arbitration award shall deliver a copy of its notice of appeal to the solid waste management district in which the affected community or communities that are party to the appeal are located. The arbitration award shall be stayed pending appeal if either party requests a stay under division (D) of this section. The court shall uphold the arbitration award if it is supported by substantial evidence. If the court finds that the arbitration award is not supported by substantial evidence, the court shall order an award that is equitable to the parties. The court shall deliver a copy of its order to the solid waste management district in which the affected community or communities that are party to the appeal are located.

If the affected community or board of county commissioners representing affected communities, as applicable, prevails on appeal and the arbitration award has been stayed pending appeal at the request of the solid waste management district in which the landfill or proposed landfill is or is to be located, the court shall award interest at the rate specified under division (A) of section 1343.03 of the Revised Code, based upon the amount of compensation that would have been payable to the affected community or communities under the arbitration award under division (D) of this section or a judicial order under this division during the time the stay was in effect.

(F) A solid waste management district and an affected community or board of county commissioners representing affected communities, as applicable, by mutual consent, may modify an agreement between them entered into under division (C) of this section, an arbitration award rendered under division (D) of this section, or a judicial order rendered under division (E) of this section with respect to compensation of the affected community or communities by the district for impacts described in divisions (C)(1) to (6) of this section. Any modification shall be in writing, and a copy of it shall be delivered to the solid waste management district in which the affected community or communities are located. If the parties agree to modify a judicial order with respect to compensation of the affected community or communities, the affected community or board of county commissioners, as applicable, shall file a copy of the modified agreement with the court that issued the order.

(G) The parties to an arbitration under division (D) of this section shall share equally the cost of the arbitration and each shall bear the cost of its own attorney's fees and other expenses related to the arbitration.

(H) If a solid waste management district that is subject to an agreement under division (C) of this section, an arbitration award under division (D) of this section, or a judicial order under division (E) of this section is not in compliance with the requirements of the agreement, award, or order, or any modification thereto agreed to under division (F) of this section, any affected community or board of county commissioners representing affected communities, as applicable, may deliver to the district written notice of noncompliance. The notice shall specify the nature of the noncompliance, including, but not limited to, the provisions of the agreement, award, or order, or modification thereto, with which the district is not complying.

If the district has not complied with the agreement, award, or order, or modification thereto, not later than thirty days after receiving notice of noncompliance, the affected community or board of county commissioners, as applicable, may deliver a copy of the notice of noncompliance to the court of common pleas in the county where the affected community or communities are located and request the court to hold a hearing to determine if the district is in compliance with the agreement, award, or order, or modification thereto. The affected community or board also shall deliver a copy of the notice and request to the solid waste management district in which the affected community or communities are located. As promptly as reasonably practicable after receiving a notice of noncompliance and a request for a hearing, the court shall hold a hearing to determine if the district is in compliance with the agreement, award, or order, or modification thereto. The district and the affected community or board of county commissioners, as applicable, shall be parties to the hearing.

The court shall issue written findings of fact and conclusions of law with respect to the hearing and shall deliver a copy of them to the district, the affected community or board of county commissioners, as applicable, and the solid waste management district in which the affected community or communities are located.

If the court determines as a result of the hearing that the district is not in compliance with the agreement, award, or order, or modification thereto, the court shall issue an order directing the district to comply. The court shall deliver a copy of any order issued under this division to the district, the affected community or board of county commissioners, as applicable, and the solid waste management district in which the affected community or communities are located.

The party that does not prevail in a hearing under this division shall bear the costs of the hearing and pay reasonable attorney's fees incurred by the prevailing party as a result of the hearing.

Effective Date: 10-31-1996



Section 3734.40 - Policy as to off-site treatment, storage and disposal of wastes.

The general assembly hereby finds and declares the following to be the public policy of this state:

(A) That the off-site treatment, storage, and disposal of hazardous waste and the off-site disposal of solid wastes, including incineration, and transfer of solid wastes are critical components of the economic structure of this state and, when properly controlled and regulated, make substantial contributions to the general welfare, health, and prosperity of the state and its inhabitants by minimizing the serious health and environmental threats inherent in the management of these wastes;

(B) That the regulatory provisions of this chapter are designed to extend strict state regulation to those persons involved in the operations of these permitted activities so as to foster and justify the public confidence and trust in the credibility and integrity of the conduct of these activities;

(C) That the solid and hazardous waste management industries in this state can attain, maintain, and retain integrity, public confidence, and trust, and promote the general public interest, only under a system of control and regulation that precludes the participation therein of persons with known criminal records and excludes or removes from any position of authority or responsibility any person known to be so deficient in reliability, expertise, or competence with specific reference to the solid or hazardous waste management industries that his participation in them would create or enhance the danger of unsound, unfair, or illegal practices, methods, and activities in the conduct of the business of the industries;

(D) That strict licensing standards will help ensure that members of the waste management industry in this state will continue to maintain standards of professionalism and responsibility;

(E) That it therefore is vital to the interests of this state to prevent either direct or indirect entry into the operations of the off-site solid waste disposal and transfer and the off-site hazardous waste treatment, storage, and disposal, industries of persons who are not competent and reliable or who have pursued economic gains in an occupational manner or context violative of the criminal code or civil public policies of this state, and it is to the end of excluding such persons from those industries that the regulatory and investigatory powers and duties provided in sections 3734.41 to 3734.47 of the Revised Code shall be exercised to the fullest extent consistent with law.

Effective Date: 06-24-1988



Section 3734.41 - Qualifications of licensees and related persons definitions.

As used in sections 3734.41 to 3734.47 of the Revised Code:

(A) "Applicant" means any person seeking a permit or license for an off-site facility and any person or business concern operating such a facility for an applicant.

(B) "Application" means the forms and accompanying documents filed in connection with the applicant's request for a permit.

(C) "Business concern" means any corporation, association, firm, partnership, trust, or other form of commercial organization.

(D) "Disclosure statement" means a statement submitted to the director of environmental protection and the attorney general by an applicant. The statement shall include all of the following:

(1) The full name, business address, and social security number of the applicant or, if the applicant is a business concern, of all officers, directors, partners, or key employees thereof and all individuals or business concerns holding any equity in or debt liability of that business concern or, if the business concern is a publicly traded corporation, all individuals or business concerns holding more than five per cent of the equity in or debt liability of that business concern, except that when the debt liability is held by a chartered lending institution, the applicant need supply only the name and business address of the lending institution;

(2) The full name, business address, and social security number of all officers, directors, or partners of any business concern disclosed in the statement and the names and addresses of all persons holding any equity in or debt liability of any business concern so disclosed or, if the business concern is a publicly traded corporation, all individuals or business concerns holding more than five per cent of the equity in or debt liability of that business concern, except that when the debt liability is held by a chartered lending institution, the applicant need supply only the name and business address of the lending institution;

(3) The full name and business address of any company in which the applicant holds an equity interest and that collects, transfers, transports, treats, stores, or disposes of solid wastes, infectious wastes, or hazardous waste or processes solid wastes that consist of scrap tires;

(4) A description of the experience and credentials, including any past or present permits or licenses, for the collection, transfer, transportation, treatment, storage, or disposal of solid wastes, infectious wastes, or hazardous waste, or the processing of solid wastes that consist of scrap tires, possessed by the applicant or, if the applicant is a business concern, by the officers, directors, partners, or key employees thereof;

(5) A listing and explanation of any civil or criminal prosecution by government agencies, administrative enforcement actions resulting in the imposition of sanctions, or license revocations or denials issued by any state or federal authority in the ten years immediately preceding the filing of the application, that are pending or have resulted in a finding or a settlement of a violation of any law or rule or regulation relating to the collection, transfer, transportation, treatment, storage, or disposal of solid wastes, infectious wastes, or hazardous waste, or the processing of solid wastes that consist of scrap tires, or of any other environmental protection statute, by the applicant or, if the applicant is a business concern, by the business concern or any officer, director, partner, or key employee thereof. For the purposes of division (D)(5) of this section, violations of any law or rule relating to the transportation of solid wastes, infectious wastes, or hazardous waste do not include violations that also apply to the transportation of commodities that are not wastes.

(6) A listing and explanation of any judgment of liability or conviction that was rendered pursuant to any state or federal law or local ordinance resulting in the imposition of a sanction against the applicant or, if the applicant is a business concern, against the business concern or any officer, director, partner, or key employee thereof;

(7) A listing of any agency outside this state that has or has had regulatory responsibility over the applicant in connection with its collection, transfer, transportation, treatment, storage, or disposal of solid wastes, infectious wastes, or hazardous waste or processing of solid wastes that consist of scrap tires

.

(E) "Key employee" means any individual, other than a public official or employee as defined in division (B) of section 102.01 of the Revised Code who is required to file a statement under section 102.02 of the Revised Code, employed by the applicant or the licensee in a supervisory capacity or empowered to make discretionary decisions with respect to the solid waste, infectious waste, or hazardous waste operations of the business concern, but does not include any employee exclusively engaged in the physical or mechanical collection, transfer, transportation, treatment, storage, or disposal of solid wastes, infectious wastes, or hazardous waste or processing of solid wastes that consist of scrap tires. If the applicant or permittee has entered into a contract with another person to operate the facility that is the subject of the permit or license or application for a permit or license, "key employee" also includes those employees of the contractor who act in a supervisory capacity, or are empowered to make discretionary decisions, with respect to the operation of the solid, infectious, or hazardous waste facility. An officer or director of a business concern required to file a disclosure statement under section 3734.42 of the Revised Code who meets the definition of "key employee" shall be considered a key employee for purposes of the filing and disclosure requirements of sections 3734.42 to 3734.47 of the Revised Code.

(F) "License" means the annual license required by section 3734.05 of the Revised Code for an off-site solid waste disposal or transfer facility or an off-site infectious waste treatment facility.

(G) "Off-site facility" means a facility that is located off the premises where the solid wastes, infectious wastes, or hazardous waste is generated, but does not include any such facility that exclusively disposes of wastes that are generated from the combustion of coal, or from the combustion of primarily coal in combination with scrap tires, that is not combined in any way with garbage or any such facility that is owned and operated by the generator of the waste and that exclusively stores, processes, or disposes of or transfers solid wastes, exclusively treats infectious wastes, or exclusively disposes of hazardous waste, generated at one or more premises owned by the generator.

(H) "Permit" means a permit to install a new off-site solid waste disposal facility, including an incineration facility, or a new transfer facility issued under section 3734.05 of the Revised Code; a permit to install a new off-site solid waste facility that is a scrap tire storage, monocell, monofill, or recovery facility issued under section 3734.76, 3734.77, or 3734.78 of the Revised Code, as applicable; a permit to install a new off-site infectious waste treatment facility issued under section 3734.05 of the Revised Code; and a permit to install and operate a new off-site hazardous waste treatment, storage, or disposal facility issued under section 3734.05 of the Revised Code.

(I) "Permittee" means any person who has received a permit or license for an off-site facility.

Amended by 129th General AssemblyFile No.123,SB 302, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 10-29-1993



Section 3734.42 - Disclosure statement.

(A)

(1) Every applicant for a permit shall file a disclosure statement, on a form developed by the attorney general, with the director of environmental protection and the attorney general at the same time the applicant files an application for the permit with the director.

(2) Any individual required to be listed in the disclosure statement shall be fingerprinted for identification and investigation purposes in accordance with procedures established by the attorney general. An individual required to be fingerprinted under this section shall not be required to be fingerprinted more than once under this section.

(3) The attorney general, within one hundred eighty days after receipt of the disclosure statement from an applicant for a permit, shall prepare and transmit to the director an investigative report on the applicant, based in part upon the disclosure statement, except that this deadline may be extended for a reasonable period of time, for good cause, by the director or the attorney general. In preparing this report, the attorney general may request and receive criminal history information from the federal bureau of investigation and any other law enforcement agency or organization. The attorney general may provide such confidentiality regarding the information received from a law enforcement agency as may be imposed by that agency as a condition for providing that information to the attorney general.

(4) The review of the application by the director shall include a review of the disclosure statement and investigative report.

(B) All applicants and permittees shall provide any assistance or information requested by the director or the attorney general and shall cooperate in any inquiry or investigation conducted by the attorney general and any inquiry, investigation, or hearing conducted by the director. If, upon issuance of a formal request to answer any inquiry or produce information, evidence, or testimony, any applicant or permittee, any officer, director, or partner of any business concern, or any key employee of the applicant or permittee refuses to comply, the permit of the applicant or permittee may be denied or revoked by the director.

(C) The attorney general may charge and collect such fees from applicants and permittees as are necessary to cover the costs of administering and enforcing the investigative procedures authorized in sections 3734.41 to 3734.47 of the Revised Code. The attorney general shall transmit moneys collected under this division to the treasurer of state to be credited to the solid and hazardous waste background investigations fund, which is hereby created in the state treasury. Moneys in the fund shall be used solely for paying the attorney general's costs of administering and enforcing the investigative procedures authorized in sections 3734.41 to 3734.47 of the Revised Code.

(D) An appropriate applicant, a permittee, or a prospective owner shall submit to the attorney general, on a form provided by the attorney general,

the following information within the periods specified:

(1) Information required to be included in the disclosure statement for any new officer, director, partner, or key employee, to be submitted within ninety days from the addition of the officer, director, partner, or key employee;

(2) Information required to be included in a disclosure statement regarding the addition of any new business concern to be submitted within ninety days from the addition of the new business concern .

(E)

(1) The attorney general shall enter in the database established under section 109.5721 of the Revised Code the name, the fingerprints, and other relevant information concerning each officer, director, partner, or key employee of an applicant, permittee, or prospective owner.

(2) For purposes of section 109.5721 of the Revised Code, annually on a date assigned by the attorney general, an applicant, permittee, or prospective owner shall provide the attorney general with a list of both of the following:

(a) Each officer, director, partner, or key employee of the applicant, permittee, or prospective owner and the person's address and social security number;

(b) Any officer, director, partner, or key employee of the applicant, permittee, or prospective owner who has left a position previously held with the applicant, permittee, or prospective owner during the previous one-year period and the person's social security number.

(3) Annually, the attorney general shall update the database established under section 109.5721 of the Revised Code to reflect the information provided by an applicant, permittee, or prospective owner under divisions (E)(2)(a) and (b) of this section.

(4) Notwithstanding division (C) of this section, the attorney general shall charge and collect fees from an applicant, permittee, or prospective owner that is required to submit information under this division in accordance with rules adopted under section 109.5721 of the Revised Code. The fees shall not exceed fees that are charged to any other person who is charged fees for purposes of the database established under that section and who is not an officer, director, partner, or key employee of an applicant, permittee, or prospective owner under this section.

(F)

(1) Every three years, the attorney general shall request from the federal bureau of investigation any information regarding a criminal conviction with respect to each officer, director, partner, or key employee of an applicant, permittee, or prospective owner. The attorney general may take any actions necessary for purposes of this division, including, as necessary, requesting the submission of any necessary documents authorizing the release of information.

(2) Every three years, an applicant, permittee, or prospective owner shall submit an affidavit listing all of the following regarding a business concern required to be listed in the applicant's, permittee's, or prospective owner's disclosure statement:

(a) Any administrative enforcement order issued to the business concern in connection with any violation of any federal or state environmental protection laws, rules, or regulations during the previous three-year period;

(b) Any civil action in which the business concern was determined to be liable or was the subject of injunctive relief or another type of civil relief in connection with any violation of any federal or state environmental protection laws, rules, or regulations during the previous three-year period;

(c) Any criminal conviction for a violation of any federal or state environmental protection laws, rules, or regulations that has been committed knowingly or recklessly by the business concern during the previous three-year period.

(G) With respect to an applicant, permittee, or prospective owner, the attorney general shall notify the director of environmental protection of any crime ascertained under division (E) or (F) of this section that is a disqualifying crime under section 3734.44 of the Revised Code. The attorney general shall provide the notification not later than thirty days after the crime was ascertained.

(H) The failure to provide information under this section may constitute the basis for the revocation of a permit or license, the denial of a permit or license application, the denial of a renewal of a permit or license , or the disapproval of a change in ownership as described in division (I) of this section. Prior to a denial , revocation, or disapproval, the director shall notify the applicant , permittee, or prospective owner of the director's intention to do so . The director shall give the applicant , permittee, or prospective owner fourteen days from the date of the notice to explain why the information was not provided. The director shall consider the explanation when determining whether to revoke the permit or license, deny the permit or license application or renewal, or disapprove the change in ownership.

Nothing in this section affects the rights of the director or the attorney general granted under sections 3734.40 to 3734.47 of the Revised Code to request information from a person at any other time.

(I)

(1) Whenever there is a change in ownership of any operating off-site solid waste facility, any operating off-site infectious waste facility, or any operating off-site hazardous waste facility, the prospective owner shall file a disclosure statement with the attorney general and the director at least one hundred eighty days prior to the proposed change in ownership. In addition, whenever there is a change in ownership of any operating on-site solid waste facility, any operating on-site infectious waste facility, or any operating on-site hazardous waste facility and the prospective owner intends to operate the facility as an off-site facility by accepting wastes other than wastes generated by the facility owner, the prospective owner shall file a disclosure statement with the attorney general and the director. The prospective owner shall file the disclosure statement at least one hundred eighty days prior to the proposed change in ownership.

Upon receipt of the disclosure statement, the attorney general shall prepare an investigative report and transmit it to the director. The director shall review the disclosure statement and investigative report to determine whether the statement or report contains information that if submitted with a permit application would require a denial of the permit pursuant to section 3734.44 of the Revised Code. If the director determines that the statement or report contains such information, the director shall disapprove the change in ownership.

(2) If the parties to a change in ownership decide to proceed with the change prior to the action of the director on the disclosure statement and investigative report, the parties shall include in all contracts or other documents reflecting the change in ownership language expressly making the change in ownership subject to the approval of the director and expressly negating the change if it is disapproved by the director pursuant to division (I)(1) of this section.

(3) As used in this section, "change in ownership" includes a change of the individuals or entities who own a solid waste facility, infectious waste facility, or hazardous waste facility. "Change in ownership" does not include a legal change in a business concern's name when its ownership otherwise remains the same. "Change in ownership" also does not include a personal name change of officers, directors, partners, or key employees contained in a disclosure statement.

Amended by 129th General AssemblyFile No.123,SB 302, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 09-26-2003



Section 3734.43 - Investigative demand by attorney general.

(A) As used in this section, "documentary material" means the original or any copy of any writings, drawings, graphs, charts, photographs, phonorecords, and other data compilation from which intelligence, relevant to any investigation conducted to determine if any person is or has been engaged in a violation of this chapter, may be perceived with or without the use of detection devices.

(B) Whenever the attorney general has reasonable cause to believe that any individual or business concern may be in possession, custody, or control of any documentary material or may have knowledge of any fact relevant to any investigation of an applicant or permittee authorized in sections 3734.41 to 3734.47 of the Revised Code, the attorney general or his designated representative may issue in writing and cause to be served upon any individual or business concern or the representative or agent of the individual or business concern an investigative demand requiring the individual or business concern to produce the documentary material for inspection and copying or reproduction, to answer under oath and in writing written interrogatories, or to appear and testify under oath before the attorney general or his duly authorized representative, or requiring the individual or business concern to do any combination of these three demands.

(C) Each investigative demand shall:

(1) Describe the conduct under investigation and state the provisions of law applicable thereto;

(2) If it is a demand for production of documentary material:

(a) Describe with reasonable particularity the documentary material to be produced;

(b) Prescribe a return date that will provide a reasonable period of time within which the material may be assembled and made available for inspection and copying or reproduction;

(c) Identify the custodian to whom the material shall be made available and the location at which the material is to be produced.

(3) If it is a demand for answers to written interrogatories:

(a) Identify the representative of the attorney general to whom such answers shall be made;

(b) Prescribe a date by which the answers shall be presented.

(4) If it is a demand for the giving of oral testimony:

(a) Prescribe a date, time, and place at which oral testimony will be taken;

(b) Identify the representative of the attorney general who will conduct the oral examination.

(D) No investigative demand shall:

(1) Contain any requirement that would be unreasonable if contained in a subpoena or subpoena duces tecum issued by a court in aid of a grand jury investigation;

(2) Except as provided in division (H) of this section, require any answers to written interrogatories, the giving of any oral testimony, or the production of any documentary material that would be privileged from disclosure if demanded by a subpoena or subpoena duces tecum issued by a court in aid of a grand jury investigation.

(E) Service of any investigative demand may be made and is complete by either of the following:

(1) Mailing a copy of the demand by certified mail addressed to the individual or business concern to be served at his or its principal office, place of business, or residence;

(2) Delivering a copy of the demand to the individual or business concern or the representative or agent of the individual or business concern.

(F) Any individual or business concern served with a demand under this section may be represented by counsel at the taking of that individual's or business concern's testimony.

(G) Except as otherwise provided in this section, the taking of oral testimony, answering of written interrogatories, and production of documentary material under this section shall in all respects follow the procedures established by the discovery provisions of the Rules of Civil Procedure.

(H)

(1) Whenever an individual or business concern served with a demand under this section refuses on the basis of the individual's privilege against self-incrimination to provide any oral testimony, to answer any written interrogatories, or to produce any documentary material, the attorney general or his designated representative may file a written request with a court of common pleas, and the court, unless it finds that to do so would not further the administration of justice, shall compel that individual to provide the oral testimony, to answer the written interrogatories, or to produce the documentary material if all of the following apply:

(a) The attorney general or his designated representative makes a written request to the court of common pleas to order the individual to provide oral testimony, to answer written interrogatories, or produce documentary material, notwithstanding his claim of privilege;

(b) The written request is made to a court of common pleas in the county in which the individual resides, transacts business, or is otherwise found, except that if the individual transacts business in more than one county, the request shall be made in the county in which the individual maintains his principal place of business;

(c) The court of common pleas informs the individual that by providing oral testimony, answering written interrogatories, or producing documentary material he will receive immunity under division (H)(2) of this section.

(2) If, but for division (H) of this section, the individual would have been privileged to withhold any oral testimony, answers to written interrogatories, or documentary material given in these proceedings and he complies with an order under division (H)(1) of this section compelling him to provide testimony, answers, or material, that answer, testimony, or evidence or any evidence directly or indirectly derived therefrom may not be used against him in any prosecution for a crime or offense concerning which he gave the answer, testified, or produced evidence if the answer, testimony, or evidence is responsive to the question propounded.

(3) An individual granted immunity under division (H) of this section may be subjected to a criminal penalty for any violation of section 2921.11, 2921.12, or 2921.13 of the Revised Code, or for contempt committed in providing oral testimony, answers to written interrogatories, or documentary material in compliance with the order.

(I) Within twenty days after service of an investigative demand upon any individual or business concern under this section or at any time before the compliance date specified in the demand, whichever period is shorter, the individual or business concern may file in the court of common pleas in the county in which he resides, transacts business, or is otherwise found, and serve upon the attorney general, a request for an order of the court modifying or setting aside the demand, except that if the individual or business concern transacts business in more than one county, the request shall be filed in the county in which the individual or business concern maintains his principal place of business or in any other county that may be agreed upon by the individual or business concern and the attorney general or his designated representative. If the court finds that the noncompliance was in bad faith or for the purpose of delay, it may order the individual or business concern to pay to the attorney general the reasonable expenses incurred in defending the investigative demand, including attorneys' fees, and may invoke the sanctions provided by Civil Rule 37.

(J) No individual or business concern shall, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part by any individual or business concern with any investigative demand made under this section, remove from any place, conceal, withhold, destroy, mutilate, alter, or by any other means falsify any documentary material that is the subject of any investigative demand served upon any individual or business concern.

(K) The attorney general is responsible for the custody, use, and necessary preservation of the documentary material made available pursuant to a demand and for its return as provided by this section.

(L) All documentary material, answers to written interrogatories, and transcripts of oral testimony that are provided pursuant to any investigative demand are compiled as if in reasonable anticipation of a civil or criminal action or proceeding and shall be confidential and not subject to disclosure. Unless otherwise ordered by a court of common pleas, no such documentary material, answers to written interrogatories, or transcripts of oral testimony shall be available for examination or copying by, nor shall the contents thereof be disclosed to, any individual other than an authorized representative of the attorney general without the consent of the individual or business concern that provided the material, answers, or testimony, except that the documentary material, answers to written interrogatories, or oral testimony may be used in any grand jury investigation or in the conduct of any case or other official proceeding involving the issuance of a license or permit required under this chapter or involving an alleged violation of this chapter. Materials compiled pursuant to investigative procedures under this section are discoverable only to the extent authorized by the rules of any administrative or judicial tribunal in which any proceeding under this chapter is pending. No employee of the office of the attorney general shall purposely make available for examination or copying documentary material, answers to written interrogatories, or transcripts of oral testimony provided pursuant to an investigative demand, nor disclose the contents thereof, except as provided by this section.

(M) When copies of documentary material made available pursuant to an investigative demand are no longer required for use in a pending proceeding or, absent any pending proceeding, are no longer required in connection with the investigation for which they were demanded, or at the end of twenty-four months after the date when the material was made available, whichever is earlier, all copies of the material shall be returned unless a request to extend the period beyond twenty-four months has been filed in the court of common pleas in which a request for an order compelling compliance pursuant to division (H) of this section could be filed. This division does not require the return of any copies of the documentary material that have passed into the control of any court or grand jury.

(N) Notwithstanding any provision of the Revised Code, public officers and their deputies, assistants, clerks, subordinates, and employees shall render and furnish to the attorney general or his designated representatives when so requested all information and assistance in their possession or within their power. The attorney general or his authorized representatives shall provide the same degree of confidentiality for any information received under this section as the public officer or employee from whom it is obtained is required by law to provide with respect to the information.

(O) When any request is filed in any court of common pleas under this section, the court shall have jurisdiction to hear and determine the matter presented. In any proceeding brought pursuant to this section, upon a showing by the attorney general that the information sought is potentially relevant to an investigation authorized herein, the court shall order the individual or business concern to provide the information requested by the attorney general.

(P) Nothing in this section impairs the authority of the attorney general to file any complaint alleging a violation of this chapter that is not described in the demand, nor prevents the use of any evidence obtained through this section or otherwise in such an action.

(Q) Nothing in this section impairs the authority of the attorney general or his representatives to lay before any grand jury impaneled in this state any evidence obtained through this section or otherwise concerning any alleged violation of this chapter, to invoke the power of the courts to compel the production of any evidence before any such grand jury, to institute any proceeding for the enforcement of any order or process issued in execution of such power, or to punish disobedience of any such order or process by any person.

(R) Any judicial proceeding to challenge or enforce an investigative demand made by the attorney general against an individual or business concern who neither resides in nor transacts business in this state shall be initiated in the court of common pleas of Franklin county.

Effective Date: 06-24-1988



Section 3734.44 - Issuance or renewal of permit or license.

Notwithstanding the provisions of any law to the contrary, no permit or license shall be issued or renewed by the director of environmental protection or a board of health:

(A) Unless the director or the board of health finds that the applicant, in any prior performance record in the transportation, transfer, treatment, storage, or disposal of solid wastes, infectious wastes, or hazardous waste, has exhibited sufficient reliability, expertise, and competency to operate the solid waste, infectious waste, or hazardous waste facility, given the potential for harm to human health and the environment that could result from the irresponsible operation of the facility, or, if no prior record exists, that the applicant is likely to exhibit that reliability, expertise, and competence;

(B) If any individual or business concern required to be listed in the disclosure statement or shown to have a beneficial interest in the business of the applicant or the permittee, other than an equity interest or debt liability, by the investigation thereof, has been convicted of any of the following crimes under the laws of this state or equivalent laws of any other jurisdiction:

(1) Murder;

(2) Kidnapping;

(3) Gambling;

(4) Robbery;

(5) Bribery;

(6) Extortion;

(7) Criminal usury;

(8) Arson;

(9) Burglary;

(10) Theft and related crimes;

(11) Forgery and fraudulent practices;

(12) Fraud in the offering, sale, or purchase of securities;

(13) Alteration of motor vehicle identification numbers;

(14) Unlawful manufacture, purchase, use, or transfer of firearms;

(15) Unlawful possession or use of destructive devices or explosives;

(16) A violation of section 2925.03, 2925.04, 2925.05, 2925.06, 2925.11, 2925.32, or 2925.37 or Chapter 3719. of the Revised Code, unless the violation is for possession of less than one hundred grams of marihuana, less than five grams of marihuana resin or extraction or preparation of marihuana resin, or less than one gram of marihuana resin in a liquid concentrate, liquid extract, or liquid distillate form;

(17) Engaging in a pattern of corrupt activity under section 2923.32 of the Revised Code;

(18) A violation of the criminal provisions of Chapter 1331. of the Revised Code;

(19) Any violation of the criminal provisions of any federal or state environmental protection laws, rules, or regulations that is committed knowingly or recklessly, as defined in section 2901.22 of the Revised Code;

(20) A violation of any provision of Chapter 2909. of the Revised Code;

(21) Any offense specified in Chapter 2921. of the Revised Code.

(C) Notwithstanding division (B) of this section, no applicant shall be denied the issuance or renewal of a permit or license on the basis of a conviction of any individual or business concern required to be listed in the disclosure statement or shown to have a beneficial interest in the business of the applicant or the permittee, other than an equity interest or debt liability, by the investigation thereof for any of the offenses enumerated in that division as disqualification criteria if that applicant has affirmatively demonstrated rehabilitation of the individual or business concern by a preponderance of the evidence. If any such individual was convicted of any of the offenses so enumerated that are felonies, a permit shall be denied unless five years have elapsed since the individual was fully discharged from imprisonment and parole for the offense, from a community control sanction imposed under section 2929.15 of the Revised Code, from a post-release control sanction imposed under section 2967.28 of the Revised Code for the offense, or imprisonment, probation, and parole for an offense that was committed prior to July 1, 1996. In determining whether an applicant has affirmatively demonstrated rehabilitation, the director or the board of health shall request a recommendation on the matter from the attorney general and shall consider and base the determination on the following factors:

(1) The nature and responsibilities of the position a convicted individual would hold;

(2) The nature and seriousness of the offense;

(3) The circumstances under which the offense occurred;

(4) The date of the offense;

(5) The age of the individual when the offense was committed;

(6) Whether the offense was an isolated or repeated incident;

(7) Any social conditions that may have contributed to the offense;

(8) Any evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational schooling, successful participation in correctional work release programs, or the recommendation of persons who have or have had the applicant under their supervision;

(9) In the instance of an applicant that is a business concern, rehabilitation shall be established if the applicant has implemented formal management controls to minimize and prevent the occurrence of violations and activities that will or may result in permit or license denial or revocation or if the applicant has formalized those controls as a result of a revocation or denial of a permit or license. Those controls may include, but are not limited to, instituting environmental auditing programs to help ensure the adequacy of internal systems to achieve, maintain, and monitor compliance with applicable environmental laws and standards or instituting an antitrust compliance auditing program to help ensure full compliance with applicable antitrust laws. The business concern shall prove by a preponderance of the evidence that the management controls are effective in preventing the violations that are the subject of concern.

(D) Unless the director or the board of health finds that the applicant has a history of compliance with environmental laws in this state and other jurisdictions and is presently in substantial compliance with, or on a legally enforceable schedule that will result in compliance with, environmental laws in this state and other jurisdictions;

(E) With respect to the approval of a permit, if the director determines that current prosecutions or pending charges in any jurisdiction for any of the offenses enumerated in division (B) of this section against any individual or business concern required to be listed in the disclosure statement or shown by the investigation to have a beneficial interest in the business of the applicant other than an equity interest or debt liability are of such magnitude that they prevent making the finding required under division (A) of this section, provided that at the request of the applicant or the individual or business concern charged, the director shall defer decision upon the application during the pendency of the charge.

Effective Date: 01-01-2004



Section 3734.45 - Causes for revocation.

Any permit or license may be revoked by the director of environmental protection or board of health for any of the following causes, in addition to other causes for revocation authorized by this chapter:

(A) Any cause that would require disqualification pursuant to division (A), (B), (D), or (E) of section 3734.44 of the Revised Code from receiving a permit upon original application;

(B) Fraud, deceit, or misrepresentation in securing the permit or in the conduct of the permitted or licensed activity;

(C) Offering, conferring, or agreeing to confer any benefit to induce any other individual or business concern to violate the provisions of this chapter, of any rule adopted thereunder, or of any other law relating to the transportation, transfer, treatment, storage, or disposal of solid wastes, infectious wastes, or hazardous waste;

(D) Coercion of a customer by violence or economic reprisal or the threat thereof to utilize the services of any permittee;

(E) Preventing, without authorization of the director, any individual or business concern from transferring or disposing of solid wastes or hazardous waste at a permitted treatment, transfer, storage, or disposal facility other than a facility owned or operated by the applicant or permittee, or preventing, without authorization of the director, any individual or business concern from treating infectious waste at a licensed infectious waste treatment facility other than a facility owned and operated by the applicant or licensee.

Effective Date: 06-24-1988



Section 3734.46 - Effect of disqualification.

Notwithstanding the disqualification of the applicant or permittee pursuant to this chapter, the director of environmental protection or the board of health may issue or renew a permit or license if the applicant or permittee severs the interest of or affiliation with the individual or business concern that would otherwise cause that disqualification or may issue or renew a license on a temporary basis for a period not to exceed six months if the director or the board of health determines that the issuance or renewal of the permit or license is necessitated by the public interest.

Effective Date: 09-26-2003



Section 3734.47 - Investigations and review of applications for permits and licenses.

The director of environmental protection and the attorney general may adopt, in accordance with Chapter 119. of the Revised Code, rules necessary to implement the investigations and review of applications for permits and licenses as required under sections 3734.40 to 3734.47 of the Revised Code.

Effective Date: 06-24-1988



Section 3734.50 - State solid waste management plan.

The director of environmental protection, with the advice of the solid waste management advisory council created in section 3734.51 of the Revised Code, shall prepare a state solid waste management plan to do all of the following:

(A) Reduce reliance on the use of landfills for management of solid wastes;

(B) Establish objectives for solid waste reduction, recycling, reuse, and minimization and a schedule for implementing those objectives;

(C) Establish restrictions on the types of solid wastes disposed of by landfilling for which alternative management methods are available, such as yard wastes, and a schedule for implementing those restrictions. The objectives under division (B) of this section and restrictions under this division need not be of uniform application throughout the state or as to categories of solid waste generators. Rather, in establishing those objectives and restrictions, the director shall take into consideration the feasibility of waste reduction, recycling, reuse, and minimization measures and landfilling restrictions in urban, suburban, and rural areas and also shall take into consideration the extent to which those measures have been implemented by specific categories of solid waste generators and political subdivisions prior to June 24, 1988.

(D) Establish revised general criteria for the location of solid waste facilities;

(E) Examine alternative methods for disposal of fly ash and bottom ash resulting from the burning of mixed municipal solid wastes;

(F) Establish a statewide strategy for managing scrap tires, which shall include identification of locations within the state that qualify as scrap tire facilities and accumulations. In developing the strategy, the director shall examine the feasibility of recycling or recovering materials or energy from scrap tires and landfilling scrap tires in abandoned coal strip mines as well as other methods for managing scrap tires.

(G) Establish a strategy that contains specific recommendations for legislative and administrative action to promote markets for products containing recycled materials generally and for promoting the use by state government of products containing recycled materials;

(H) Establish a program for the proper separation and disposal of hazardous waste generated by households.

The director shall adopt the state solid waste management plan within one year after June 24, 1988. After completion of a draft plan, the director shall hold a public hearing on the draft plan at each of five different locations within the state. After receiving public comments on the draft plan, the director may make such revisions to it as he considers appropriate based on the comments received and shall submit the draft plan with any revisions to the advisory council for approval. If the advisory council approves the draft plan, the director shall adopt it as the state solid waste management plan. If the advisory council disapproves the draft plan, the director, with the advice of the advisory council, shall prepare a new draft plan and proceed in the same manner as for the initial draft plan to hold hearings on, revise, and submit the new draft plan to the advisory council for approval, and adopt the new draft plan.

Not later than one year after adoption of the plan, the director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the objectives and restrictions of the state plan, and schedules for implementing them, under divisions (B) and (C) of this section as mandatory elements of the solid waste management plans of county and joint solid waste management districts under division (A) of section 3734.53 of the Revised Code. Within one year after adoption of the plan, the director shall adopt rules in accordance with Chapter 119. of the Revised Code, which rules are hereby deemed to constitute rules adopted under division (A) of section 3734.02 of the Revised Code, establishing revised general location criteria for solid waste facilities, other than solid waste transfer facilities, and standards for the disposal of fly ash and bottom ash resulting from the burning of mixed municipal solid waste.

Triennially the director, with the advice of the advisory council, shall conduct a thorough review of the progress made toward achieving the goals set forth in divisions (A) to (H) of this section. Based upon the findings of his review, the director, in accordance with the procedures of this section, may prepare and adopt a revised state solid waste management plan. If the revised plan modifies any of the objectives, restrictions, or implementation schedules established under division (B) or (C) of this section, the director, not later than one year after adoption of the revised plan, shall amend the existing rules adopted under this section in a manner consistent with those revisions.

If any revision to the plan or enactment or amendment of a statute by the general assembly that takes effect on or after April 16, 1993, establishes a restriction on the landfilling or burning or other thermal processing in an incinerator or energy recovery facility of any type of solid waste with mixed municipal solid waste, or prescribes for a type of solid waste a management method alternative to landfilling or thermal processing with mixed municipal solid waste, the estimated reduction in the quantity of solid wastes being disposed of by landfilling or thermal processing that results from the implementation of the restriction or alternative management method within a county or joint solid waste management district constitutes a reduction in solid waste generation within the district for purposes of determining the district's compliance with the waste reduction objective established under division (C) of this section and any revisions thereof and the rules and amendments thereto adopted under this section to implement that objective.

Effective Date: 03-30-1995



Section 3734.501 - Annual review of solid waste management in state.

The standing committees of the house of representatives and senate that are primarily responsible for considering environmental matters shall conduct an annual review of solid waste management in this state. In conducting such an annual review, the committees may consider any topics pertaining to solid waste management, and may make any recommendations, they consider necessary or appropriate.

Effective Date: 10-29-1993



Section 3734.51 - Solid waste management advisory council.

There is hereby created within the environmental protection agency the solid waste management advisory council consisting of the directors of environmental protection and development, or their designees, as members ex officio, one member of the senate to be appointed by the president of the senate, one member of the house of representatives to be appointed by the speaker of the house of representatives, and fourteen members to be appointed by the governor with the advice and consent of the senate. Of the appointed members, one shall be an employee of a health district whose duties include enforcement of the solid waste provisions of this chapter, two shall represent the interests of counties, two shall represent the interests of municipal corporations, two shall represent the interests of townships, one shall represent the interests of county solid waste management districts, one shall represent the interests of joint solid waste management districts, one shall represent the interests of industrial generators of solid wastes, one shall be from the private recycling industry, one shall be from the private solid waste management industry, one shall be from a statewide environmental advocacy organization, and one shall represent the public. Terms of office shall be for two years with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term or until a period of sixty days has elapsed, whichever occurs first.

The advisory council shall hold at least four regular quarterly meetings each year. Special meetings may be held at the behest of the chairperson or a majority of the members. The director of environmental protection shall serve as chairperson of the advisory council. The advisory council annually shall select from among its members a vice- chairperson and a secretary to keep a record of its proceedings. A majority vote of the members of the advisory council is necessary to take action on any matter.

Serving as an appointed member of the advisory council does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment. The governor may remove an appointed member of the advisory council at any time for misfeasance, nonfeasance, or malfeasance in office.

Appointed members of the advisory council shall serve without compensation for attending council meetings. Members of the advisory council shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council from moneys appropriated to the environmental protection agency for administration and enforcement of the solid waste provisions of this chapter.

The advisory council shall do all of the following:

(A) Advise and assist the director of environmental protection with preparation of the state solid waste management plan and periodic revisions to the plan under section 3734.50 of the Revised Code;

(B) Approve or disapprove the draft state solid waste management plan and periodic revisions prior to adoption of the plan under section 3734.50 of the Revised Code;

(C) Annually review implementation of the state solid waste management plan and the solid waste management plans of county and joint solid waste management districts approved or ordered to be implemented under section 3734.521 or 3734.55 of the Revised Code or amendments to those plans approved or ordered to be implemented under section 3734.521 or 3734.56 of the Revised Code, and report its findings to the director.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-16-1993

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3734.52 - Establishing county or joint solid waste management districts.

(A) In order to prepare, adopt, submit, and implement a solid waste management plan that complies with section 3734.55 of the Revised Code, the board of county commissioners of each county either shall establish and maintain a solid waste management district under Chapter 343. of the Revised Code, or shall participate in establishing and maintaining a joint solid waste management district with one or more other such boards under that chapter, in compliance with division (B) of this section. Except as otherwise provided in this division, all of the incorporated and unincorporated territory of the county shall be under the jurisdiction of the county or joint solid waste management district for the purposes of preparing, adopting, submitting, and implementing the solid waste management plan for the county or joint district and for the purposes of providing for, or causing to be provided for, the safe and sanitary management of solid wastes within all of the incorporated and unincorporated territory of the county or joint solid waste management district.

If a municipal corporation is located in more than one solid waste management district, the entire municipal corporation shall be considered to be included in and shall be under the jurisdiction of the district in which a majority of the population of the municipal corporation resides.

(B) Not later than March 24, 1989, the board of county commissioners of each county shall do one of the following:

(1) Establish a county solid waste management district under Chapter 343. of the Revised Code;

(2) With the boards of county commissioners of one or more other counties, establish a joint solid waste management district under that chapter.

Upon adoption of the resolution establishing a county district, or upon entering into an agreement with one or more other such boards to establish a joint district, the board of county commissioners shall mail a copy of the resolution or agreement to the director of environmental protection. Each county and joint solid waste management district established to comply with this division shall have a population of not less than one hundred twenty thousand unless an exemption has been granted under division (C)(1) or (2) of this section.

(C)

(1) The board of county commissioners of a county with a population of fewer than one hundred twenty thousand in which one or more solid waste facilities are located that have sufficient remaining capacity to dispose of all solid wastes generated within the county, or that has entered into a firm agreement that provides for the disposal of all solid wastes generated within the county whether within or outside the county or state, for a period of not less than ten years after June 24, 1988, may apply to the director for an exemption from the requirement under division (B) of this section that each district have a population of at least one hundred twenty thousand. The exemption application shall be accompanied by the board's certification and demonstration of access to sufficient solid waste management facility capacity to provide for the disposal of the solid wastes generated in the county during that ten-year period.

If the director finds that the board has made the demonstration required by this division, he shall issue an order under division (G) of section 3734.02 of the Revised Code exempting the board from that requirement of division (B) of this section.

(2) The board of county commissioners of a county with a population of less than one hundred twenty thousand that does not have sufficient solid waste management facility capacity within the county or access to sufficient capacity by contract to make the demonstrations required by division (C)(1) of this section may submit to the director, not later than December 24, 1988, a statement of how the board will provide for sufficient solid waste facility capacity within the county or for access to sufficient solid waste management facility capacity to dispose of all solid wastes generated within the county during the subsequent ten-year period. The statement shall be accompanied by a study of the financial feasibility of the measures proposed in the statement that shall contain an inventory of all existing solid waste disposal, transfer, and resource recovery facilities and recycling activities in the county and estimates of the remaining capacity available at each such facility; estimates of the amounts of solid wastes that will be generated within the county during each year of the subsequent ten-year period; an identification of the additional solid waste management facilities and capacity the county intends to provide to dispose of those estimated amounts of solid wastes; and a schedule for implementation of the measures proposed in the statement and estimates of the capital and operating costs, and rates that will be charged to meet those costs, for those additional facilities, or contracts for access to solid waste management facility capacity, identified in the study. Within sixty days after receiving the statement and financial feasibility study from any such board of county commissioners, the director shall approve or disapprove the statement and study. The director shall approve such a statement and financial feasibility study only if they demonstrate a technically and economically feasible means of providing for the environmentally sound management of solid wastes generated in the county during the subsequent ten-year period. If the director approves the statement and financial feasibility study of a county, he shall issue an order under division (G) of section 3734.02 of the Revised Code exempting the board from the requirement of division (B) of this section that each county or joint district have a population of at least one hundred twenty thousand.

(D) Upon expiration of the nine-month period under division (B) of this section, the director shall determine which counties failed to submit a copy of the resolution or agreement required by that division or, for those that filed a resolution or agreement, which of them failed either to establish a county or joint solid waste management district having a population of at least one hundred twenty thousand or to obtain an exemption order under division (C)(1) or (2) of this section. Within twelve months after June 24, 1988, the director shall issue to the board of county commissioners of each county having a population of at least one hundred twenty thousand that failed to comply with division (B) of this section or that obtained an exemption order under division (C)(1) or (2) of this section an order in accordance with Chapter 3745. of the Revised Code directing the board to submit a copy of the resolution or agreement or to establish a county or joint solid waste management district within thirty days after issuance of the order and, upon adoption of the resolution, to mail a copy of it to the director.

With respect to those counties having a population of fewer than one hundred twenty thousand that either failed to comply with division (B) of this section or submitted a resolution or agreement for establishment of a county or joint solid waste management district and failed to obtain an exemption under division (C)(1) or (2) of this section, the director shall make a determination as to how one or more of those counties should be combined with one another, with the county solid waste management district of a county that complied with division (B) of this section regardless of whether the complying county obtained an exemption under division (C)(1) or (2) of this section, or with a joint district formed by counties that complied with division (B) of this section, to form a joint district with a population of at least one hundred twenty thousand that, in the director's judgment, will be most conducive to achievement of the objectives of the state solid waste management plan adopted under section 3734.50 of the Revised Code and of this chapter. After making any such determination, the director shall mail notice of the determination to the board of county commissioners of each county named in it. Within thirty days after mailing notice of the determination, the director shall hold a public meeting in each of the counties named in the determination. Thereafter, the director shall issue an order in accordance with Chapter 3745. of the Revised Code to each board of county commissioners named in the determination directing the boards to enter into an agreement to establish a joint solid waste management district under Chapter 343. of the Revised Code within a specified reasonable period of time and to mail a copy of the agreement to the director.

Notwithstanding section 119.06 of the Revised Code, the director may issue orders under this division without the necessity for holding an adjudication hearing in connection with the order and without first issuing a proposed action under section 3745.07 of the Revised Code.

(E) Sections 3734.52 to 3734.57 and Chapter 343. of the Revised Code do not prohibit any person, municipal corporation, or township from providing solid waste collection services; establishing, enlarging, modifying, or replacing a solid waste facility; or establishing and collecting rates or charges for the use of those facilities or services that are in compliance with sections 3734.01 to 3734.13 of the Revised Code, rules adopted under those sections, the solid waste management plan of the county or joint solid waste management district having territorial jurisdiction over the facility or service area approved or ordered under section 3734.521 or 3734.55 of the Revised Code, amendments to the plan approved or ordered under section 3734.521 or 3734.56 of the Revised Code, and rules adopted under division (G) of section 343.01 of the Revised Code. In the instance of a solid waste facility for or on behalf of which general obligation or revenue bonds were issued or a loan was made under Chapter 133., 343., or 6123. of the Revised Code on or before the effective date of the solid waste management plan of the county or joint district in which the facility is located, nothing in this section, in Chapter 343. of the Revised Code, or in the plan or amended plan of the district prohibits or limits the construction, operation, use, repair, or maintenance of the facility or the establishment and collection of rates or charges for use of the facility, regardless of whether the facility complies with the district's plan or amended plan, until such time as the principal of and interest on any such bonds or loan have been paid in full or until the owner abandons the facility.

The solid waste management plan or amended plan of each county or joint district shall provide for the maximum feasible utilization of solid waste facilities that were in operation within the district, or for which permits were issued under section 3734.05 of the Revised Code, on or before the effective date of the plan or amended plan and that are in compliance with sections 3734.01 to 3734.13 of the Revised Code and rules adopted under those sections. The plan or amended plan shall incorporate all solid waste recycling activities that were in operation within the district on the effective date of the plan or amended plan.

Effective Date: 04-16-1993



Section 3734.521 - Change in district composition.

(A) As used in this section and sections 3734.531 and 3734.57 of the Revised Code, "change in district composition" or "change" includes the withdrawal of a county from a joint solid waste management district, the establishment of a new county or joint district, the joinder of a county to an existing joint district, the union of two or more joint districts, or any combination thereof.

(B) In addition to the requirements under Chapter 343. of the Revised Code, the requirements of this section govern a change in district composition when any of the districts involved are operating under a solid waste management plan or amended plan approved or ordered to be implemented under this section or section 3734.55 or 3734.56 of the Revised Code.

(C) For purposes of preparing the initial and amended solid waste management plans for the county and joint districts resulting from any proposed change in district composition, the solid waste management policy committee for the proposed resulting districts shall consist of the members prescribed in division (B) of section 3734.54 of the Revised Code from each county within the proposed district and shall include an additional public member only when one is required to be appointed under division (C) of section 3734.54 of the Revised Code.

(D) In the case of a proposed establishment of a new joint district, joinder of a county to an existing joint district, or union of existing joint districts that only involves existing county or joint districts that are operating under solid waste management plans or amended plans approved under this section or section 3734.55 or 3734.56 of the Revised Code and that does not involve the withdrawal of a county from an existing joint district, the solid waste management policy committee of the proposed joint district resulting from the change shall do all of the following:

(1) Prepare a draft initial or amended solid waste management plan for the proposed joint district that complies with divisions (A), (B), (D), and (E)(1) of section 3734.53 of the Revised Code;

(2) Upon completion of the draft initial or amended plan for the proposed joint district, proceed to adopt and obtain approval of it in accordance with divisions (A), (B), and (C)(1) to (3) of section 3734.55 of the Revised Code;

(3) Submit the initial or amended plan for the proposed joint district to the director of environmental protection for approval not earlier than one hundred eighty days and not later than ninety days before the date that one of the existing districts involved in the proposed change is required to submit an amended plan under section 3734.56 of the Revised Code.

If any such proposed joint district fails to submit its plan or amended plan, as appropriate, to the director on or before the date required under division (D)(3) of this section, the proposed change shall not occur, and the director shall proceed in accordance with division (D) of section 3734.55 of the Revised Code to prepare an amended plan for each of the existing districts and order the implementation of the amended plans. If the proposed joint district fails to obtain approval of its initial or amended plan, as appropriate, within eighteen months after the date for submission of its initial or amended plan required under division (D)(3) of this section, the director shall proceed in accordance with division (D) of section 3734.55 of the Revised Code to prepare a plan or amended plan, as appropriate, for the proposed joint district and to order the implementation of the plan or amended plan.

(E) In the case of a proposed change in district composition that involves an existing district that is operating under a solid waste management plan or amended plan prepared and ordered to be implemented by the director under this section or section 3734.55 or 3734.56 of the Revised Code or that involves the withdrawal of a county from an existing joint district, the solid waste management policy committee of each of the districts resulting from the proposed change, not later than twenty months before one of the existing districts is required to submit an amended solid waste management plan under section 3734.56 of the Revised Code or twenty months before the triennial anniversary of the issuance of the order under division (D) or (F)(1) or (2) of this section or division (D) of section 3734.55 of the Revised Code requiring one of the districts involved to implement a plan prepared and ordered to be implemented under any of those divisions, shall submit to the director a preliminary demonstration of the availability of or access to solid waste management facility capacity under division (E)(1) or (2) of this section, as appropriate. The preliminary demonstrations of each of the proposed districts shall be submitted to the director at the same time.

As used in divisions (E) and (F) of this section, "preliminary demonstration of capacity" means the certification and demonstration required to be submitted under division (E)(1) of this section or the statement and financial feasibility study required to be submitted under division (E)(2) of this section, as appropriate.

(1) If a proposed district has located within its boundaries one or more solid waste facilities that have sufficient remaining capacity to dispose of all the solid waste generated within its boundaries during the subsequent ten-year period, or if the county or counties proposing to form the district have entered into one or more firm contracts or agreements that in the aggregate provide for the disposal of all the solid wastes generated within the proposed district during the subsequent ten-year period at facilities located outside the district or this state, the solid waste management policy committee of the proposed district shall submit to the director a certification and demonstration by the committee of the availability of or access to sufficient solid waste management facility capacity to provide for the disposal of all the solid wastes generated within the proposed district during that ten-year period.

The director shall approve or disapprove a preliminary demonstration of capacity within sixty days after receiving it. If the director finds that the policy committee has made the demonstration required by division (E)(1) of this section, he shall approve the preliminary demonstration. Otherwise, the director shall disapprove the preliminary demonstration.

(2) If a proposed district does not have sufficient solid waste management facility capacity within its boundaries or access to sufficient capacity by contract or agreement to make the demonstration required by division (E)(1) of this section, the solid waste management policy committee of the proposed district shall submit to the director a statement as to how the proposed district will provide for sufficient solid waste management facility capacity to dispose of all solid wastes generated within its boundaries during the subsequent ten-year period. The statement shall be accompanied by a study of the financial feasibility of the measures proposed in the statement. The statement and financial feasibility study shall contain an inventory of all existing solid waste disposal, transfer, and resource recovery facilities and recycling activities within the proposed district and estimates of the remaining capacity available at each such facility; estimates of the amounts of solid wastes that will be generated within the proposed district during each year of the subsequent ten-year period; an identification of the additional solid waste management facilities and capacity that the proposed district intends to provide to dispose of the estimated amounts of solid wastes; a schedule for implementation of the measures proposed in the statement; if appropriate, estimates of the capital and operating costs of the additional facilities that the district intends to provide and of the rates to be charged to meet those costs; and, if appropriate, rates to be charged to meet the costs of capacity that the district intends to provide by contract or agreement.

The director shall approve or disapprove a statement and financial feasibility study within sixty days after receiving them. The director shall approve a statement and financial feasibility study only if they demonstrate a technically feasible and economically reasonable means of providing for the environmentally sound management of solid wastes generated in the district during the subsequent ten-year period. Otherwise, the director shall disapprove the statement and financial feasibility study.

(3) Upon approving or disapproving a preliminary demonstration of capacity under division (E)(1) or (2) of this section, the director shall provide written notice of his decision to the solid waste management policy committee that submitted it. If the director disapproves the preliminary demonstration of any of the proposed districts, the change in district composition shall not occur. The solid waste management policy committee of each of the existing districts operating under a solid waste management plan approved under this section or section 3734.55 of the Revised Code or an amended plan approved under this section or section 3734.56 of the Revised Code then shall proceed to adopt and obtain approval of an amended plan in accordance with division (A) of section 3734.56 of the Revised Code. If any of the existing districts is operating under a plan or an amended plan ordered to be implemented under this section or section 3734.55 or 3734.56 of the Revised Code, the director then shall proceed in accordance with division (B) of section 3734.56 of the Revised Code to prepare an amended plan for each such district and order the implementation of the amended plan. Division (E)(3) of this section does not preclude an existing district that is operating under a plan or amended plan prepared and ordered to be implemented by the director from proceeding under division (C) of section 3734.56 of the Revised Code to prepare and obtain approval of a plan to replace the initial or amended plan prepared by the director.

(4) If the director approves the preliminary demonstration of each of the proposed districts resulting from the change in district composition under division (E)(1) or (2) of this section, the solid waste management policy committee of each of the proposed districts shall begin preparing a draft initial solid waste management plan for the district, and the committee of the remaining joint district, if any, shall begin preparing a draft amended plan for the joint district. The initial or amended plan and certification of capacity shall comply with divisions (A), (B), (D), and (E)(1) of section 3734.53 of the Revised Code. Upon completion of the draft initial or amended plan for the proposed district, the committee shall proceed to adopt and obtain approval of it in accordance with divisions (A), (B), and (C)(1) to (3) of section 3734.55 of the Revised Code. The initial plans of the proposed districts and the amended plan of the remaining joint district, if any, shall be submitted to the director at the same time and shall be submitted not later than twenty months after the proposed districts submitted their preliminary demonstrations of capacity under division (E)(1) or (2) of this section. If any of the proposed districts fails to submit its plan or amended plan to the director on or before the required date, the proposed change shall not occur, and the director then shall proceed in accordance with division (D) of section 3734.55 of the Revised Code to prepare an amended plan for each of the existing districts and to order the implementation of the amended plans.

(F) If any of the proposed districts resulting from a change in district composition, or the remaining joint district, if any, that is required to submit a preliminary demonstration of capacity under division (E)(1) or (2) of this section fails to obtain approval of its plan or amended plan within thirty-eight months after the submission of its preliminary demonstration of capacity, the director shall determine what actions are necessary to ensure that each county involved in the proposed change will be included in a district that either will have within its boundaries sufficient solid waste management facility capacity to provide for the disposal of all of the solid wastes generated within its boundaries during the subsequent ten-year period or will have access to sufficient capacity at facilities located outside the district or this state by contract or agreement to dispose of all of the solid wastes generated within the district during that ten-year period. Based upon that determination, the director shall do either of the following, as appropriate:

(1) If the director determines that the solid waste management needs of each of the counties involved can be met if the proposed change were to occur, he shall prepare an initial or amended plan that complies with divisions (A) and (D) of section 3734.53 of the Revised Code for each of the proposed or existing districts that failed to obtain approval of its plan or amended plan within thirty-eight months after the districts were required to submit their preliminary demonstrations of capacity under division (E)(1) or (2) of this section. None of the plans or amended plans prepared by the director shall contain any of the provisions required or authorized to be included in plans submitted by districts under division (B), (C), or (E) of section 3734.53 of the Revised Code. Upon completion of each such plan or amended plan, the director shall issue an order in accordance with Chapter 3745. of the Revised Code directing the board of county commissioners or directors of the district for which the plan or amended plan was prepared to implement it in compliance with the implementation schedule contained in it.

(2) If the director determines that the solid waste management needs of each of the counties involved cannot be met if the proposed change in district composition were to occur, he shall make a determination as to how county or joint districts should be formed from among those counties to ensure that each will be included in a district that either will have within its boundaries sufficient solid waste management facility capacity to provide for the disposal of all the solid wastes generated within the district during the subsequent ten-year period or will have access to sufficient capacity at facilities located outside the district or this state by contract or agreement to dispose of all the solid wastes generated within the district during that ten-year period. After making his determination, the director shall prepare an initial or amended solid waste management plan for each of them. If the director determines that any existing district involved in the proposed change should be retained without a modification in its composition, the director shall prepare an amended plan for the district. The director shall prepare an initial or amended plan for each district whose composition would be changed under his determination. Each such plan or amended plan shall comply with divisions (A) and (D) of section 3734.53 of the Revised Code. None of the plans or amended plans shall contain any of the provisions required or authorized to be included in plans under division (B), (C), or (E) of that section.

If a plan prepared under this division provides for the establishment of a joint district by two or more counties that had each previously formed a county district, the director, in accordance with Chapter 3745. of the Revised Code, shall issue an order to the board of county commissioners of each of the counties directing them to enter into an agreement to form a joint district under division (A) of section 343.01 of the Revised Code within thirty days after the issuance of the order. If a plan or amended plan prepared by the director provides for the withdrawal of one or more counties from an existing joint district, the establishment of a new joint district, the joinder of one or more counties to an existing joint district, or the union of two or more existing joint districts, the director, in accordance with Chapter 3745. of the Revised Code, shall issue appropriate orders to the board of county commissioners of each county or existing county district and to the board of directors of each joint district that will be affected by the plan directing the board of county commissioners or directors, within thirty days after the issuance of the order, to adopt the appropriate resolutions and enter into any necessary agreements under division (B) of section 343.01 of the Revised Code to effect the changes provided for in the plan. The requirements and procedures for approval of the withdrawal from, establishment of, joinder to, or union of districts under section 343.012 of the Revised Code do not apply to changes ordered under division (F)(2) of this section. The other provisions of that section do apply to changes ordered under division (F)(2) of this section.

Any order issued by the director under division (F)(2) of this section also shall require the district to be formed pursuant to the order to implement the plan or amended plan prepared by the director in compliance with the implementation schedule contained in the plan.

(G) No proposed change in district composition shall become final until one of the following has occurred:

(1) The director has approved the solid waste management plan of each newly formed district under section 3734.55 of the Revised Code and the amended plan of the remaining joint district, if any, under section 3734.56 of the Revised Code;

(2) In the case of a joint district subject to division (D) of this section that failed to obtain approval of its plan or amended plan on or before the date required under that division, the director has prepared a plan or amended plan for the district and has issued an order to the district directing it to implement the plan or amended plan prepared by the director;

(3) If the circumstances described in division (F)(1) of this section apply, the director has prepared a plan or amended plan for each of the districts involved that failed to obtain approval of its plan or amended plan on or before the date required under that division and has issued an order to each of them under that division directing the district to implement the plan prepared by the director, and the director has approved the plan or amended plan of each of the other proposed districts;

(4) If the circumstances described in division (F)(2) of this section apply, the director has prepared a plan or amended plan for each of the districts set forth in the determination made under that division and has issued an order under that division directing each of the districts to implement the initial or amended plan prepared for it by the director.

(H) In addition to the requirements of division (G) of this section, if a change in district composition involves the withdrawal of a county from a joint district, it shall not become final until the county ceases to be a part of the joint district from which it is withdrawing pursuant to division (B) of section 343.012 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.53 - Contents of county or joint solid waste management district plan.

(A) The solid waste management plan of any county or joint solid waste management district shall be prepared in a format prescribed by the director of environmental protection and shall provide for compliance with the objectives of the state solid waste management plan and rules adopted under section 3734.50 of the Revised Code. The plan shall provide for, demonstrate, and certify the availability of and access to sufficient solid waste management facility capacity to meet the solid waste management needs of the district for the ten-year period covered by the plan. The solid waste management policy committee of a county or joint district created in section 3734.54 of the Revised Code may prepare and submit a solid waste management plan that covers and makes the required demonstration for a longer period of time.

The solid waste management plan shall contain all of the following:

(1) An inventory of the sources, composition, and quantities of solid wastes generated in the district during the current year;

(2) An inventory of all existing facilities where solid wastes are being disposed of, all resource recovery facilities, and all recycling activities within the district. The inventory shall identify each such facility or activity and, for each disposal facility, shall estimate the remaining disposal capacity available at the facility. The inventory shall be accompanied by a map that shows the location of each such existing facility or activity.

(3) An inventory of existing solid waste collection systems and routes, transportation systems and routes, and transfer facilities within the district. The inventory shall identify the entities engaging in solid waste collection within the district.

(4) An inventory of open dumping sites for solid wastes, including solid wastes consisting of scrap tires, and facilities for the disposal of fly ash and bottom ash, foundry sand, and slag within the district. The inventory shall identify each such site or facility and shall be accompanied by a map that shows the location of each of them.

(5) A projection of population changes within the district during the next ten years;

(6) For each year of the forecast period, projections of the amounts and composition of solid wastes that will be generated within the district, the amounts of solid wastes originating outside the district that will be brought into the district for disposal or resource recovery, the nature of industrial activities within the district, and the effect of newly regulated waste streams, solid waste minimization activities, and solid waste recycling and reuse activities on solid waste generation rates. For each year of the forecast period, projections of waste quantities shall be compiled as an aggregate quantity of wastes.

(7) An identification of the additional solid waste management facilities and the amount of additional capacity needed to dispose of the quantities of wastes projected in division (A)(6) of this section;

(8) A strategy for identification of sites for the additional solid waste management facilities and capacity identified under division (A)(7) of this section;

(9) An analysis and comparison of the capital and operating costs of the solid waste disposal facilities, solid waste resource recovery facilities, and solid waste recycling and reuse activities necessary to meet the solid waste management needs of the district, projected in five- and ten-year increments;

(10) An analysis of expenses for which the district is liable under section 3734.35 of the Revised Code;

(11) A projection of solid waste transfer facilities that will be needed in conjunction with existing solid waste facilities and those projected under division (A)(7) of this section;

(12) Such other projections as the district considers necessary or appropriate to ascertain and meet the solid waste management needs of the district during the period covered by the plan;

(13) A schedule for implementation of the plan that, when applicable, contains all of the following:

(a) An identification of the solid waste disposal, transfer, and resource recovery facilities and recycling activities contained in the plan where solid wastes generated within or transported into the district will be taken for disposal, transfer, resource recovery, or recycling. An initial or amended plan prepared and ordered to be implemented by the director under section 3734.521, 3734.55, or 3734.56 of the Revised Code may designate solid waste disposal, transfer, or resource recovery facilities or recycling activities that are owned by a municipal corporation, county, county or joint solid waste management district, township, or township waste disposal district created under section 505.28 of the Revised Code for which debt issued under Chapter 133., 343., or 6123. of the Revised Code is outstanding where solid wastes generated within or transported into the district shall be taken for disposal, transfer, resource recovery, or recycling.

(b) A schedule for closure of existing solid waste facilities, expansion of existing facilities, and establishment of new facilities. The schedule for expansion of existing facilities or establishment of new facilities shall include, without limitation, the approximate dates for filing applications for appropriate permits to install or modify those facilities under section 3734.05 of the Revised Code.

(c) A schedule for implementation of solid waste recycling, reuse, and reduction programs needed to meet the waste reduction, recycling, reuse, and minimization objectives of the state solid waste management plan and rules adopted by the director under section 3734.50 of the Revised Code;

(d) The methods of financing implementation of the plan and a demonstration of the availability of financial resources for that purpose.

(14) A program for providing informational or technical assistance regarding source reduction to solid waste generators, or particular categories of solid waste generators, within the district. The plan shall set forth the types of assistance to be provided by the district and the specific categories of generators that are to be served. The district has the sole discretion to determine the types of assistance that are to be provided under the program and the categories of generators to be served by it.

(B) In addition to the information, projections, demonstrations, and certification required by division (A) of this section, a plan shall do all of the following:

(1) Establish the schedule of fees, if any, to be levied under divisions (B)(1) to (3) of section 3734.57 of the Revised Code;

(2) Establish the fee, if any, to be levied under division (A) of section 3734.573 of the Revised Code;

(3) Contain provisions governing the allocation among the purposes enumerated in divisions (G)(1) to (10) of section 3734.57 of the Revised Code of the moneys credited to the special fund of the district under division (G) of that section that are available for expenditure by the district under that division. The plan shall do all of the following:

(a) Ensure that sufficient of the moneys so credited to and available from the special fund are available for use by the solid waste management policy committee of the district at the time the moneys are needed to monitor implementation of the plan and conduct its periodic review and amendment as required under section 3734.56 of the Revised Code;

(b) Contain provisions governing the allocation and distribution of moneys credited to and available from the special fund of the district to health districts within the county or joint district that have approved programs under section 3734.08 of the Revised Code for the purposes of division (G)(3) of section 3734.57 of the Revised Code;

(c) Contain provisions governing the allocation and distribution of moneys credited to and available from the special fund of the district to the county in which solid waste facilities are or are to be located and operated under the plan for the purposes of division (G)(4) of section 3734.57 of the Revised Code;

(d) Contain provisions governing the allocation and distribution, pursuant to contracts entered into for that purpose, of moneys credited to and available from the special fund of the district to boards of health within the district in which solid waste facilities contained in the district's plan are located for the purposes of division (G)(5) of section 3734.57 of the Revised Code.

(4) Incorporate all solid waste recycling activities that were in operation within the district on the effective date of the plan.

(C) The solid waste management plan of a county or joint district may provide for the adoption of rules under division (G) of section 343.01 of the Revised Code after approval of the plan under section 3734.521 or 3734.55 of the Revised Code doing any or all of the following:

(1) Prohibiting or limiting the receipt at facilities located within the solid waste management district of solid wastes generated outside the district or outside a prescribed service area consistent with the projections under divisions (A)(6) and (7) of this section . However, rules adopted by a board under division (C)(1) of this section may be adopted and enforced with respect to solid waste disposal facilities in the solid waste management district that are not owned by a county or the solid waste management district only if the board submits an application to the director of environmental protection that demonstrates that there is insufficient capacity to dispose of all solid wastes that are generated within the district at the solid waste disposal facilities located within the district and the director approves the application. The demonstration in the application shall be based on projections contained in the plan or amended plan of the district. The director shall establish the form of the application. The approval or disapproval of such an application by the director is an action that is appealable under section 3745.04 of the Revised Code.

In addition, the director of environmental protection may issue an order modifying a rule authorized to be adopted under division (C)(1) of this section to allow the disposal in the district of wastes from another county or joint solid waste management district if all of the following apply:

(a) The district in which the wastes were generated does not have sufficient capacity to dispose of solid wastes generated within it for six months following the date of the director's order;

(b) No new solid waste facilities will begin operation during those six months in the district in which the wastes were generated and, despite good faith efforts to do so, it is impossible to site new solid waste facilities within the district because of its high population density;

(c) The district in which the wastes were generated has made good faith efforts to negotiate with other districts to incorporate its disposal needs within those districts' solid waste management plans, including efforts to develop joint facilities authorized under section 343.02 of the Revised Code, and the efforts have been unsuccessful;

(d) The district in which the wastes were generated has located a facility willing to accept the district's solid wastes for disposal within the receiving district;

(e) The district in which the wastes were generated has demonstrated to the director that the conditions specified in divisions (C)(1)(a) to (d) of this section have been met;

(f) The director finds that the issuance of the order will be consistent with the state solid waste management plan and that receipt of the out-of-district wastes will not limit the capacity of the receiving district to dispose of its in-district wastes to less than eight years. Any order issued under division (C)(1) of this section shall not become final until thirty days after it has been served by certified mail upon the county or joint solid waste management district that will receive the out-of-district wastes.

(2) Governing the maintenance, protection, and use of solid waste collection, storage, disposal, transfer, recycling, processing, and resource recovery facilities within the district and requiring the submission of general plans and specifications for the construction, enlargement, or modification of any such facility to the board of county commissioners or board of directors of the district for review and approval as complying with the plan or amended plan of the district;

(3) Governing development and implementation of a program for the inspection of solid wastes generated outside the boundaries of the state that are being disposed of at solid waste facilities included in the district's plan;

(4) Exempting the owner or operator of any existing or proposed solid waste facility provided for in the plan from compliance with any amendment to a township zoning resolution adopted under section 519.12 of the Revised Code or to a county rural zoning resolution adopted under section 303.12 of the Revised Code that rezoned or redistricted the parcel or parcels upon which the facility is to be constructed or modified and that became effective within two years prior to the filing of an application for a permit required under division (A)(2)(a) of section 3734.05 of the Revised Code to open a new or modify an existing solid waste facility.

(D) Except for the inventories required by divisions (A)(1), (2), and (4) of this section and the projections required by division (A)(6) of this section, neither this section nor the solid waste management plan of a county or joint district applies to the construction, operation, use, repair, or maintenance of either of the following:

(1) A solid waste facility owned by a generator of solid wastes when the solid waste facility exclusively disposes of solid wastes generated at one or more premises owned by the generator regardless of whether the facility is located on a premises where the wastes are generated;

(2) A facility that exclusively disposes of wastes that are generated from the combustion of coal, or from the combustion of primarily coal in combination with scrap tires, that is not combined in any way with garbage at one or more premises owned by the generator.

(E)

(1) The initial solid waste management plans prepared by county or joint districts under section 3734.521 of the Revised Code and the amended plans prepared under section 3734.521 or 3734.56 of the Revised Code shall contain a clear statement as to whether the board of county commissioners or directors is authorized to or precluded from establishing facility designations under section 343.014 of the Revised Code.

(2) A policy committee that is preparing a draft or revised draft plan under section 3734.55 of the Revised Code on October 29, 1993, may include in the draft or revised draft plan only one of the following pertaining to the solid waste facilities or recycling activities where solid wastes generated within or transported into the district are to be taken for disposal, transfer, resource recovery, or recycling:

(a) The designations required under former division (A)(12)(a) of this section as it existed prior to October 29, 1993;

(b) The identifications required in division (A)(12)(a) of this section and the statement required under division (E)(1) of this section;

(c) Both of the following:

(i) The designations required under former division (A)(12)(a) of this section as it existed prior to October 29, 1993, except that those designations only shall pertain to solid waste disposal, transfer, or resource recovery facilities or recycling activities that are owned by a municipal corporation, county, county or joint solid waste management district, township, or township waste disposal district created under section 505.28 of the Revised Code for which debt issued under Chapter 133., 343., or 6123. of the Revised Code is outstanding;

(ii) The identifications required under division (A)(12)(a) of this section, and the statement required under division (E)(1) of this section, pertaining to the solid waste facilities and recycling activities described in division (A) of section 343.014 of the Revised Code.

(F) Notwithstanding section 3734.01 of the Revised Code, "solid wastes" does not include scrap tires and "facility" does not include any scrap tire collection, storage, monocell, monofill, or recovery facility in either of the following circumstances:

(1) For the purposes of an initial plan prepared and ordered to be implemented by the director under section 3734.55 of the Revised Code;

(2) For the purposes of an initial or amended plan prepared and ordered to be implemented by the director under division (D) or (F)(1) or (2) of section 3734.521 of the Revised Code in connection with a change in district composition as defined in that section that involves an existing district that is operating under either an initial plan approved or prepared and ordered to be implemented under section 3734.55 of the Revised Code or an initial or amended plan approved or prepared and ordered to be implemented under section 3734.521 of the Revised Code that does not provide for the management of scrap tires and scrap tire facilities.

(G) Notwithstanding section 3734.01 of the Revised Code, and except as provided in division (A)(4) of this section, "solid wastes" need not include scrap tires and "facility" need not include any scrap tire collection, storage, monocell, monofill, or recovery facility in either of the following circumstances:

(1) For the purposes of an initial plan prepared under sections 3734.54 and 3734.55 of the Revised Code unless the solid waste management policy committee preparing the initial plan chooses to include the management of scrap tires and scrap tire facilities in the plan;

(2) For the purposes of a preliminary demonstration of capacity as defined in section 3734.521 of the Revised Code, if any, and an initial or amended plan prepared under that section by the solid waste management policy committee of a solid waste management district resulting from proceedings for a change in district composition under sections 343.012 and 3734.521 of the Revised Code that involves an existing district that is operating either under an initial plan approved or prepared and ordered to be implemented under section 3734.55 of the Revised Code or under an initial or amended plan approved or prepared and ordered to be implemented under section 3734.521 of the Revised Code that does not provide for the management of scrap tires and scrap tire facilities unless the solid waste management policy committee of the district resulting from the change chooses to include the management of scrap tires and scrap tire facilities in the preliminary demonstration of capacity, if any, and the initial or amended plan prepared under section 3734.521 of the Revised Code in connection with the change proceedings.

If a policy committee chooses to include the management of scrap tires and scrap tire facilities in an initial plan pursuant to division (G)(1) of this section, the initial plan shall incorporate all of the elements required under this section, and may incorporate any of the elements authorized under this section, for the purpose of managing solid wastes that consist of scrap tires and solid waste facilities that are scrap tire collection, storage, monocell, monofill, or recovery facilities. If a policy committee chooses to provide for the management of scrap tires and scrap tire facilities pursuant to division (G)(2) of this section, the preliminary demonstration of capacity, if one is required, shall incorporate all of the elements required under division (E)(1) or (2) of section 3734.521 of the Revised Code, as appropriate, for the purpose of managing solid wastes that consist of scrap tires and solid waste facilities that are scrap tire collection, storage, monocell, monofill, or recovery facilities. The initial or amended plan also shall incorporate all of the elements required under this section, and may incorporate any of the elements authorized under this section, for the purpose of managing solid wastes that consist of scrap tires and solid waste facilities that are scrap tire collection, storage, monocell, monofill, or recovery facilities.

(H) Neither this section nor the solid waste management plan of a county or joint district applies to the construction, operation, use, repair, or maintenance of any compost facility that exclusively composts raw rendering material.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-31-1996



Section 3734.531 - Effect of failure of district to add members to policy committee or board of trustees.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, the validity of any action taken prior to the date ninety days after October 29, 1993, under this chapter or Section 5 of Sub. H.B. 723 of the 119th general assembly by a solid waste management policy committee or the board of trustees of a regional solid waste management authority formed under section 343.011 of the Revised Code is not affected by the failure of the district to add the members to the policy committee or board of trustees required by the amendments to section 343.011 or 3734.54 of the Revised Code, as appropriate, made by AM. Sub. S.B. 153 of the 120th general assembly. Any action taken on or after the date ninety days after October 29, 1993, by a policy committee or board of trustees that does not include the required additional members is void.

(2) Any action taken on or after October 29, 1993, under division (I)(2) of section 343.01, section 343.013, 343.014, or 343.015, division (B) of section 3734.57, or section 3734.573 or 3734.574 of the Revised Code by a policy committee or board of trustees that does not include the required additional members is void.

(B) The amendments to sections 3734.53, 3734.55, 3734.56, and 3734.57 of the Revised Code made by AM. Sub. S.B. 153 of the 120th general assembly apply to the amended solid waste management plans that policy committees commenced preparing under section 3734.56 of the Revised Code, and to the initial plans that the director of environmental protection commenced preparing under division (D) of section 3734.55 of the Revised Code, prior to October 29, 1993.

(C) The amendments to sections 3734.521, 3734.53, 3734.55, and 3734.57 of the Revised Code made by AM. Sub. S.B. 153 of the 120th general assembly apply to the preparation, contents, adoption, ratification, or submission, as appropriate, of initial and, if any, amended solid waste management plans required to be submitted in connection with change in district composition proceedings that were initiated prior to October 29, 1993, under Section 5 of Sub. H.B. 723 of the 119th general assembly.

Effective Date: 03-30-1995



Section 3734.54 - Preparing and submitting solid waste management plan.

(A) Each county and joint solid waste management district established under Chapter 343. of the Revised Code shall prepare, adopt, submit to the director of environmental protection for review and approval, and implement a solid waste management plan for the district. The plan shall be prepared and submitted to the director in accordance with the following schedule:

(1) Within twenty-four months after June 24, 1988, in the instance of a county or joint district with a population of not more than two hundred thousand;

(2) Within thirty months after June 24, 1988, in the instance of a district with a population of more than two hundred thousand, but not more than two hundred seventy thousand;

(3) Within forty-two months after June 24, 1988, in the instance of a district with a population of more than two hundred seventy thousand.

The solid waste management policy committee of a county or joint district may request in writing that the director extend the applicable date for submission of the district's plan under divisions (A)(1) to (3) of this section by not more than six months. The director may grant such an extension of the submission date if the request demonstrates to the director's satisfaction that granting the extension will not adversely affect the ability of the district to provide for the environmentally sound management of solid wastes generated within its boundaries during the period of the extension and provides a specific schedule of actions leading to the preparation, adoption, and submission of the district's plan on or before the date for submission proposed by the request.

(B) Within twelve months after June 24, 1988, the board of county commissioners of the county or the board of directors of the joint solid waste management district, as appropriate, shall establish and convene a solid waste management policy committee to prepare the solid waste management plan of the district. The solid waste management policy committee for a county district shall consist of the following members:

(1) The president of the board of county commissioners or his designee;

(2) The chief executive officer of the municipal corporation having the largest population within the boundaries of the county or his designee. A municipal corporation that is located in more than one solid waste management district, but that is under the jurisdiction of the county solid waste management district in accordance with division (A) of section 3734.52 of the Revised Code shall be considered to be within the boundaries of the county for the purposes of this division.

(3) A member representing the townships within the county chosen by a majority of the boards of township trustees within the county;

(4) The health commissioner of the health district having the largest territorial jurisdiction within the county or his designee;

(5) One member representing industrial, commercial, or institutional generators of solid wastes within the district to be appointed by the four members of the committee specified in divisions (B)(1) to (4) of this section;

(6) One member representing the general interests of citizens who shall have no conflict of interest through affiliation with a waste management company or with any entity that is a significant generator of solid wastes to be appointed by the four members of the committee specified in divisions (B)(1) to (4) of this section;

(7) One member representing the public, to be appointed by the four members of the committee specified in divisions (B)(1) to (4) of this section. The members representing generators and the general interests of citizens shall be appointed within ninety days after the effective date of this amendment. The members representing generators and the general interests of citizens and the public member shall serve for a term of two years, with each term ending on the same day of the same month of the term that it succeeds. A member representing a generator or the general interests of citizens or the public member shall hold office from the date of his appointment until the end of the term for which he was appointed. A vacancy in the office of a member representing a generator or the general interests of citizens or the public member shall be filled in the same manner as the original appointment. A member representing a generator or the general interests of citizens or a public member appointed to fill a vacancy occurring prior to the expiration date of the term for which his predecessor was appointed shall hold office for the remainder of that term. A member representing a generator or the general interests of citizens or the public member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(C) The solid waste management policy committee for a joint district shall consist of the members specified in divisions (B)(1) to (4) of this section from each county within the joint district, one member representing industrial, commercial, or institutional generators of solid wastes from each county within the joint district, one member representing the general interests of citizens from each county within the joint district, and one member representing the public from each county within the joint district. The members representing generators and the general interests of citizens and the public member from each such county shall be appointed by the members of the committee specified in divisions (B)(1) to (4) of this section from the county that the members representing generators and the general interests of citizens and the public member, respectively, represents. The members representing generators and the general interests of citizens and the public member shall serve in accordance with division (B)(5) of this section. The members representing generators and the general interests of citizens shall be appointed within ninety days after the effective date of this amendment. If there is an even number of counties in the joint district, the committee shall include one additional public member who shall be appointed by all the other members of the committee and shall serve in accordance with division (B)(7) of this section. For the purpose of determining the largest municipal corporation within each county under this division, a municipal corporation that is located in more than one solid waste management district, but that is under the jurisdiction of the joint solid waste management district in accordance with division (A) of section 3734.52 of the Revised Code shall be considered to be within the boundaries of the county in which a majority of the population of the municipal corporation resides.

Except for the purposes of Chapters 102., 2744., and 2921. of the Revised Code, serving as a member of the solid waste management policy committee of a county or joint solid waste management district does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(D) If a body existing within a county or joint solid waste management district on June 24, 1988, has duties and responsibilities that involve planning for solid waste management within the district or advising the board of county commissioners or directors of the district regarding the operation of the district, the board of county commissioners or directors of the district, at any time before the date required for convening a solid waste management policy committee under division (B) of this section, may request the director to issue a waiver from the requirements of division (B) or (C) of this section establishing the composition of the solid waste management policy committee of a county or joint district that authorizes the existing body to exercise the duties and responsibilities of the solid waste management policy committee of the district under sections 3734.52 to 3734.575 of the Revised Code. The board shall request such a waiver by adopting and sending to the director a resolution requesting the waiver and setting forth the composition of the existing body, including, without limitation, the political subdivisions and other interests represented on it. The director shall approve a request for a waiver under this division unless he considers issuance of the waiver to be inappropriate under the circumstances.

Upon issuance of a waiver under this division, the existing body described in the resolution requesting the waiver constitutes the solid waste management policy committee of the county or joint district for the purposes of sections 3734.52 to 3734.575 of the Revised Code. After issuance of the waiver, the composition of the political subdivisions and other interests represented on the policy committee shall remain the same as that described in the resolution requesting the waiver, except as otherwise provided in this division.

On the effective date of this amendment, any waiver issued under this division to the board of county commissioners of a county district is hereby amended to require that one member be added to the policy committee authorized by the waiver to represent industrial, commercial, or institutional generators of solid wastes within the district and one member be added to the policy committee to represent the general interests of citizens, and any such waiver issued to the board of directors of a joint district is hereby amended to require that one member be added to the policy committee authorized by the waiver from each county forming the joint district to represent industrial, commercial, or institutional generators of solid wastes within the county and one member be added to the policy committee from each county forming the district to represent the general interests of citizens. The additional members shall be appointed within ninety days after the effective date of this amendment in the same manner as the other members of the policy committee authorized by the waiver are appointed and shall serve for terms of the same length as the other members.

At any time after issuance of a waiver under this division, the board of county commissioners or directors of the district, and the solid waste management policy committee authorized by the waiver, by adoption of a resolution by the board and the policy committee, may request the director to vacate the waiver. After receiving both resolutions, the director shall vacate the waiver and notify the board of that fact. Within thirty days after receiving the director's notice, the board of county commissioners or directors of the district shall convene a solid waste management policy committee for the district consisting of the members prescribed by division (B) or (C) of this section, as appropriate.

(E) The committee shall select a chairman and vice-chairman from among its members. The committee may retain consultants and may request and accept assistance and staff support from persons or political subdivisions located within the district to assist it with preparation of the plan.

(F) The solid waste management policy committee of a county or joint district may establish and appoint a technical advisory council to assist it in the preparation of the plan or subsequent amended plans or in annual reviews of the implementation of the plan or amended plans. The technical advisory council shall consist of at least one person representing solid waste hauling and disposal industries and may consist of such other members as the policy committee considers appropriate, including, without limitation, health commissioners of any health districts having jurisdiction within the county or joint district that are not represented by members serving on the policy committee, representatives of any political subdivisions within the district that are not represented by members serving on the policy committee, persons representing environmental advocacy organizations, persons representing the private recycling industry, and persons representing industrial generators of solid wastes. The technical advisory council shall exercise no administrative functions.

Serving as a member of the technical advisory council of a county or joint solid waste management district does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(G) The solid waste management policy committee of a county or joint solid waste management district may request the divisions of geological survey and water in the department of natural resources to provide the committee with available information regarding the geology, hydrogeology, and hydrology of the district or portions thereof in order to assist the committee in performing its duties under Chapter 343. and sections 3734.52 to 3734.575 of the Revised Code. Upon receipt of a request for such information, those divisions shall endeavor to provide the requested information promptly.

(H) If a regional solid waste management authority is formed under section 343.011 of the Revised Code for the purpose of managing a county or joint solid waste management district, all the duties and responsibilities imposed on or granted to a solid waste management policy committee under sections 3734.52 to 3734.575 of the Revised Code shall be vested in and exercised by the board of trustees of the regional authority. As used in those sections, any reference to a solid waste management policy committee is deemed to include the board of trustees of a regional solid waste management authority.

Effective Date: 10-29-1993



Section 3734.55 - Preliminary review of draft plan.

(A) Upon completion of its draft solid waste management plan under section 3734.54 of the Revised Code, the solid waste management policy committee of a county or joint solid waste management district shall send a copy of the draft plan to the director of environmental protection for preliminary review and comment. Within forty-five days after receiving the draft plan, the director shall provide the committee with a written, nonbinding advisory opinion regarding the draft plan and any recommended changes to it that the director considers necessary to effect its approval. After receipt of the director's written opinion, the committee may make such revisions to the draft plan based on the director's opinion as it considers appropriate. Upon receipt of the director's opinion and after making any such revisions to the draft plan, the committee shall prepare and publish in at least one newspaper of general circulation within the county or joint district a public notice that describes the draft plan, specifies the location where it is available for review, and establishes a period of thirty days for comments concerning the draft plan. The committee shall send written notice of the draft plan to adjacent county and joint districts and shall make it available for review by those districts, by the board of county commissioners of each county forming the district, by all municipal corporations and townships within the county or joint district, and by the public. The committee also shall send written notice of the plan to the director and to the fifty industrial, commercial, or institutional generators of solid wastes within the district that generate the largest quantities of solid wastes, as determined by the board, and their local trade associations. The board shall make good faith efforts to identify those generators within the district and their local trade associations, but the nonprovision of notice under this division to a particular industrial, commercial, or institutional generator or local trade association does not invalidate the proceedings under this section. All such written notices shall include the date, time, and location of the public hearing; the dates when the comment period begins and ends; and a description of the plan that includes, without limitation, the proposed amount of the fees to be levied under the plan pursuant to division (B) of section 3734.57 or division (A) of section 3734.573 of the Revised Code, if any, and an indication as to whether the provision required to be included in the plan under division (E)(1) of section 3734.53 of the Revised Code authorizes the board of county commissioners or directors of the district to establish, or precludes the board from establishing, facility designations under section 343.014 of the Revised Code. Within fifteen days after expiration of the comment period, the committee shall conduct a public hearing concerning the draft plan and, at least fifteen days before the hearing, shall publish in at least one newspaper of general circulation within the county or joint district a notice containing the time and place of the hearing and the location where the draft plan is available for review.

(B) After the public hearing, the committee may modify the draft plan based upon the public's comments and shall adopt or reject it by a majority vote. Within thirty days after adoption of the draft plan, the committee shall deliver a copy of it to the board of county commissioners of each county forming the district and to the legislative authority of each municipal corporation and township under the jurisdiction of the district. Within ninety days after receiving a copy of the draft plan adopted by the committee, each such board and legislative authority shall approve or disapprove the draft plan, by ordinance or resolution, and deliver a copy of the ordinance or resolution to the committee.

The solid waste management policy committee of a county district or a joint district formed by two or three counties shall declare the draft plan to be ratified as the solid waste management plan of the district upon determining that the board of county commissioners of each county forming the district has approved the draft plan and that the legislative authorities of a combination of municipal corporations and townships with a combined population within the county or joint district comprising at least sixty per cent of the total population of the district have approved the draft plan, provided that in the case of a county district, that combination shall include the municipal corporation having the largest population within the boundaries of the district, and provided further that in the case of a joint district formed by two or three counties, that combination shall include for each county forming the joint district the municipal corporation having the largest population within the boundaries of both the county in which the municipal corporation is located and the joint district. The solid waste management policy committee of a joint district formed by four or more counties shall declare the draft plan to be ratified as the solid waste management plan of the joint district upon determining that the boards of county commissioners of a majority of the counties forming the district have approved the draft plan; that, in each of a majority of the counties forming the joint district, the draft plan has been approved by the municipal corporation having the largest population within the county and the joint district; and that the legislative authorities of a combination of municipal corporations and townships with a combined population within the joint district comprising at least sixty per cent of the total population of the joint district have approved the draft plan.

For the purposes of this division and division (C)(2) of this section, only the population of the unincorporated area of a township shall be considered. For the purpose of determining the largest municipal corporation within each county under this division and division (C)(2) of this section, a municipal corporation that is located in more than one solid waste management district, but that is under the jurisdiction of one county or joint solid waste management district in accordance with division (A) of section 3734.52 of the Revised Code shall be considered to be within the boundaries of the county in which a majority of the population of the municipal corporation resides.

(C)

(1) Upon ratification of the draft plan under division (B) of this section, the committee shall submit it to the director for review and approval for compliance with the requirements of divisions (A), (B), (D), and (E)(1) of section 3734.53 of the Revised Code. The director, by order, shall approve or disapprove the plan within ninety days after its submission. The director shall include with an order disapproving a plan a statement outlining the deficiencies in the plan and directing the committee to submit, within ninety days after issuance of the order, a revised plan that remedies those deficiencies, except that if the committee, by resolution, requests an extension of the time for submission of a revised plan, the director, for good cause shown, may grant one such extension for a period of not more than sixty additional days.

(2) Within sixty days after issuance of the order disapproving its plan, the committee shall prepare a draft revised plan, adopt a draft revised plan by a majority vote, and deliver a copy of the draft revised plan to the board of county commissioners of each county forming the district and to the legislative authority of each municipal corporation and township under the jurisdiction of the district. Within twenty-one days after the delivery of the draft revised plan, each such board and legislative authority shall approve or disapprove the draft revised plan, by ordinance or resolution, and deliver a copy of the ordinance or resolution to the committee. In the case of a county district or a joint district formed by two or three counties, the committee shall declare the draft revised plan to be ratified as the solid waste management plan of the county or joint district upon determining that the board of county commissioners of each county forming the district has approved the draft revised plan and that the legislative authorities of a combination of municipal corporations and townships with a combined population within the district comprising at least sixty per cent of the total population of the district have approved the draft revised plan, provided that in the case of a county district, that combination shall include the municipal corporation having the largest population within the boundaries of the district, and provided further that in the case of a joint district formed by two or three counties, that combination shall include for each county forming the joint district the municipal corporation having the largest population within the boundaries of both the county in which the municipal corporation is located and the joint district. In the case of a joint district formed by four or more counties, the committee shall declare the draft revised plan to be ratified as the solid waste management plan of the joint district upon determining that the boards of county commissioners of a majority of the counties forming the district have approved the draft revised plan; that, in each of a majority of the counties forming the joint district, the draft revised plan has been approved by the municipal corporation having the largest population within the county and the joint district; and that the legislative authorities of a combination of municipal corporations and townships with a combined population within the joint district comprising at least sixty per cent of the total population of the joint district have approved the draft revised plan. Upon ratification of the draft revised plan, the committee shall submit it to the director for approval in accordance with division (C)(1) of this section. The director, by order, shall approve or disapprove the draft revised plan within thirty days after receiving it.

(3) Notwithstanding section 119.06 of the Revised Code, the director may approve or disapprove a plan or revised plan submitted under division (C)(1) or (2) of this section by issuance of a final order that is effective upon issuance, without the necessity to hold any adjudication hearing in connection with the order and without issuance of a proposed action under section 3745.07 of the Revised Code. In any appeal taken under section 3745.04 of the Revised Code pertaining to the director's disapproval of the solid waste management plan or revised plan of a county or joint district, the solid waste management policy committee of the county or joint district and the director shall be the parties. Upon a showing by the policy committee that there is a substantial likelihood that it will prevail on the merits, the environmental review appeals commission, within thirty days after filing of the notice of appeal under that section and pending final determination of the appeal, may grant temporary relief from the director's order disapproving the district's plan, including the issuance of appropriate orders to the director to refrain from acting under division (D) of this section.

(4) After approval of the plan or revised plan by the director, the board of county commissioners of a county district or board of directors of a joint district shall implement the plan in compliance with the implementation schedule contained in the approved plan.

The committee annually shall review implementation of the plan approved under this section or section 3734.521 of the Revised Code and subsequent amended plans approved under section 3734.521 or 3734.56 of the Revised Code and report its findings and recommendations regarding implementation of the plan to the board of county commissioners or board of directors of the district.

(D) If the director finds that a county or joint solid waste management district has failed to obtain approval of its solid waste management plan within eighteen months after the applicable date prescribed for submission of its plan under division (A) of section 3734.54 of the Revised Code or within twenty-four months after that date if the date for submission was extended under that division, the director shall prepare a solid waste management plan for the county or joint district that complies with divisions (A) and (D) of section 3734.53 of the Revised Code. The plan shall not contain any of the provisions required or authorized to be included in plans submitted by districts under division (B), (C), or (E) of that section. Upon completion of the plan, the director shall issue an order in accordance with Chapter 3745. of the Revised Code directing the board of county commissioners or board of directors of the district to implement the plan in compliance with the implementation schedule contained in it.

Within thirty days after the effective date of the order to implement the plan, the board of county commissioners or board of directors of the district shall determine whether the solid waste management policy committee of the district should continue to exist to monitor implementation of the plan or for the purposes of division (B) of section 3734.57 or section 3734.574 of the Revised Code. The board, by resolution, may abolish the committee if it determines that the committee is not necessary for any of those purposes. If the board of county commissioners or directors of a district that has so abolished the policy committee of the district finds that it is necessary or appropriate for the district to consider levying fees under section 3734.574 of the Revised Code, the board shall reestablish and convene the policy committee to initiate proceedings to levy the fees. If the fees are levied, the policy committee shall continue to exist for as long as the district is levying the fees. If, after a policy committee is convened to initiate proceedings to levy those fees, the fees are not levied or are abolished under section 3734.574 of the Revised Code, the board, by resolution, may abolish the committee if it determines that the committee is not necessary to monitor implementation of the plan.

(E) If the director finds that the board of county commissioners or the board of directors of a district has materially failed to implement the district's plan or amended plan approved under division (C) of this section or section 3734.521 or 3734.56 of the Revised Code, or prepared and ordered to be implemented under division (D) of this section or section 3734.521 or 3734.56 of the Revised Code, in compliance with the implementation schedule contained in the plan or amended plan, the director shall issue an enforcement order under division (A) of section 3734.13 of the Revised Code directing the board to comply with the implementation schedule in the plan or amended plan within a specified, reasonable time. If the director finds that the board of county commissioners or directors of a district for which the provision included in the district's initial or amended plan approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code pursuant to division (E)(1) or (2)(b) or (c) of section 3734.53 of the Revised Code, or an amendment to the district's approved initial or amended plan adopted and ratified under division (F) of section 3734.56 of the Revised Code, precludes the board from establishing facility designations under section 343.014 of the Revised Code has initiated proceedings to establish facility designations in violation of that section and the district's initial or amended plan, the director shall issue an enforcement order under division (A) of section 3734.13 of the Revised Code directing the board, at the board's discretion, to either abandon the proceedings or suspend them until after the board has adopted and obtained ratification of an amendment to the district's initial or amended plan under division (F) of section 3734.56 of the Revised Code that authorizes the board to establish facility designations under section 343.014 of the Revised Code. If the director finds that a board of county commissioners or directors of a district for which the provision included in the district's initial or amended plan approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code pursuant to division (E)(1) or (2)(b) or (c) of section 3734.53 of the Revised Code, or an amendment to the district's approved initial or amended plan adopted and ratified under division (F) of section 3734.56 of the Revised Code, authorizes the board to establish facility designations under section 343.014 of the Revised Code has established facility designations under section 343.014 of the Revised Code or continued facility designations under section 343.015 of the Revised Code and subsequently has initiated proceedings to terminate any such facility designations in violation of section 343.014 of the Revised Code and the district's initial or amended plan, the director shall issue an enforcement order under division (A) of section 3734.13 of the Revised Code directing the board, at the board's discretion, to either abandon the proceedings or adopt and obtain ratification of an amendment to the district's initial or amended plan under division (F) of section 3734.56 of the Revised Code that precludes the board from establishing facility designations under section 343.014 of the Revised Code.

(F) The director shall maintain a record of the county and joint solid waste management district solid waste management plans and amended plans that the director has approved or ordered to be implemented under this section, section 3734.521, and section 3734.56 of the Revised Code.

(G)

(1) As used in divisions (C)(4), (D)(1) and (2), and (E) of this section and section 3734.521 of the Revised Code, any reference to a board of county commissioners of a county or a board of directors of a joint solid waste management district is deemed to include the board of trustees of a regional solid waste management authority formed under section 343.011 of the Revised Code.

(2) As used in this section and sections 3734.521 and 3734.57 of the Revised Code, "deliver" includes mailing as well as delivery by a means other than mailing.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-02-1996



Section 3734.551 - Reimbursement of director for expenses of preparing and ordering implementation of plan or amended plan.

(A) The board of county commissioners of a county or board of directors of a joint solid waste management district that is ordered to implement an initial or amended solid waste management plan prepared by the director of environmental protection under section 3734.521, 3734.55, or 3734.56 of the Revised Code and that is levying fees under division (A) or (B) of section 3734.574 of the Revised Code shall reimburse the director from moneys in the special fund of the district created in division (G) of section 3734.57 of the Revised Code for the expenses incurred by the director in preparing and ordering the implementation of the plan or amended plan for all of the following purposes, as applicable:

(1) Postage;

(2) Copying and duplicating;

(3) Notices published in newspapers;

(4) A court reporter to record testimony at public hearings and transcribe the record of those hearings;

(5) Facility rental for holding public information sessions or public hearings;

(6) Conducting a survey of industrial solid waste generators within the district and other primary data collection activities when the necessary data are not available from the district, including, without limitation, the costs of conducting the survey or data collection by contract;

(7) Fuel, meals, and lodging for the staff of the environmental protection agency when travel to the district is necessary to conduct data collection and other plan preparation activities;

(8) Necessary long-distance telephone calls.

(B) Upon ordering a district to implement a plan or amended plan under section 3734.521, 3734.55, or 3734.56 of the Revised Code, the director shall send to the board of county commissioners or directors an itemized demand for the expenses enumerated in division (A) of this section that were incurred by the director in preparing and ordering the implementation of the plan or amended plan. The board of county commissioners or directors shall pay to the director the amount stated in the demand within sixty days after receiving it. Moneys received by the director under this division shall be deposited in the state treasury to the credit of the solid waste fund created in division (A) of section 3734.57 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.56 - Submission of amended plan and certification.

(A) Each county and joint solid waste management district having a solid waste management plan approved under section 3734.521 or 3734.55 of the Revised Code with a planning period of less than fifteen years shall submit triennially, on or before the anniversary date of the approval of the initial plan, to the director of environmental protection an amended plan and certification for the subsequent ten-year period or longer period on which the district's initial plan was based. If the district's initial plan as approved by the director contained a planning period of fifteen or more years, the district shall submit such an amended plan and certification to the director every five years on or before the anniversary date of the approval of the initial plan of the district.

The amended plan and certification shall comply with divisions (A), (B), (D), and (E)(1) of section 3734.53 of the Revised Code. An amended plan may incorporate any of the elements under division (C) of that section that are not included in the district's initial plan or previous amended plans and may delete any of those elements that were contained in the initial plan or previous amended plans. An amended plan shall incorporate all of the elements required under section 3734.53 of the Revised Code, and may incorporate any of the elements authorized under that section, for the purpose of managing solid wastes that consist of scrap tires and solid waste facilities that are scrap tire collection, storage, monocell, monofill, or recovery facilities.

Not later than fifteen months before the required date for submission of the amended plan for the district under this section, the solid waste management policy committee of the county or joint district established under section 3734.54 of the Revised Code shall begin preparation of the draft amended plan for the district. The committee shall proceed to adopt and obtain approval of the amended plan of the district in accordance with divisions (A) to (C) of section 3734.55 of the Revised Code.

If a county or joint district fails to submit an amended plan in accordance with this division or fails to obtain approval of the amended plan within eighteen months after the required date for its submission under this division, the director shall proceed in accordance with division (D) of section 3734.55 of the Revised Code. An amended plan prepared by the director under this division or division (B) of this section shall incorporate all of the elements required under section 3734.53 of the Revised Code for the purpose of managing solid wastes that consist of scrap tires and solid waste facilities that are scrap tire collection, storage, monocell, monofill, or recovery facilities, except that for that purpose the amended plan shall not incorporate any of the elements required or authorized under division (B) or (C) of that section.

(B) If the solid waste management plan of a county or joint district was initially prepared and ordered to be implemented by the director under division (D) of section 3734.55 of the Revised Code or division (D) or (F) of section 3734.521 of the Revised Code, the director shall review the plan triennially and prepare for the district an amended plan that complies with divisions (A) and (D) of section 3734.53 of the Revised Code and is applicable to the subsequent ten-year period. An amended plan prepared by the director shall not contain any provisions required or authorized to be included in plans submitted by districts under divisions (B), (C), or (E) of section 3734.53 of the Revised Code. Upon completion of the amended plan, the director shall issue an order in accordance with Chapter 3745. of the Revised Code directing the board of county commissioners or board of directors of the district to implement the amended plan in compliance with the implementation schedule contained in it.

(C) A county or joint district that is operating under a solid waste management plan prepared and ordered to be implemented by the director under division (D) of section 3734.55 of the Revised Code or division (D) or (F) of section 3734.521 of the Revised Code may establish, under division (B) of section 3734.54 of the Revised Code, a solid waste management policy committee and prepare, adopt, and submit its own solid waste management plan to replace the initial or an amended plan prepared by the director. Any such district may submit its plan to the director only within the one hundred eighty days immediately preceding a triennial anniversary of the date on which the director issued the initial order under division (D) of section 3734.55 of the Revised Code or division (D) or (F) of section 3734.521 of the Revised Code requiring the district to implement the plan prepared by the director.

Upon approval of the solid waste management plan of the county or joint district under division (C) of section 3734.55 of the Revised Code, the director shall issue an order in accordance with Chapter 3745. of the Revised Code revoking the earlier orders issued to the district under division (D) of that section or division (D) or (F)(1) or (2) of section 3734.521 of Revised Code, as appropriate.

(D) When the board of county commissioners of a county district or the board of directors of a joint district determines that circumstances materially changed from those addressed in the approved initial or amended plan of the district require submission of an amended plan prior to the time required under division (A) of this section, the board shall request the solid waste management policy committee of the district to prepare a draft amended plan. Upon receipt of the board's request, the committee shall begin preparing a draft amended plan for the district and shall proceed to adopt and obtain approval of the amended plan in accordance with divisions (A) to (C) of section 3734.55 of the Revised Code.

(E) The board of county commissioners of a county district or board of directors of a joint district may request the solid waste management policy committee of the district to prepare and adopt amendments to any provisions of the district's plan or amended plan required to be included under division (B) of section 3734.53 of the Revised Code at any time and without obtaining approval of the amendments from the director. The committee shall adopt a resolution setting forth the proposed amendments to the plan and shall proceed in accordance with division (B) of section 3734.57 of the Revised Code to conduct a public hearing on the proposed amendments and obtain their approval and ratification.

(F) The board of county commissioners of a county district or board of directors of a joint district may request the solid waste management policy committee of the district to prepare and adopt an amendment to the provision required to be included in the district's plan or amended plan under division (E) of section 3734.53 of the Revised Code at any time and without the necessity of obtaining approval of the amendment from the director. The policy committee shall adopt a resolution setting forth the proposed amendment to the plan. Upon adopting the resolution, it shall proceed in accordance with divisions (A) and (B) of section 3734.55 of the Revised Code to adopt and obtain ratification of the proposed amendment in the same manner as a plan, except that the board need not submit a copy of the resolution to the director for review and comment under division (A) of that section. An amendment to a plan or amended plan that is proposed and ratified in accordance with this division shall take effect when the policy committee declares the amendment to be ratified pursuant to division (B) of section 3734.55 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.57 - Fees for waste disposal.

(A) The following fees are hereby levied on the transfer or disposal of solid wastes in this state:

(1) One dollar per ton through June 30, 2014, one-half of the proceeds of which shall be deposited in the state treasury to the credit of the hazardous waste facility management fund created in section 3734.18 of the Revised Code and one-half of the proceeds of which shall be deposited in the state treasury to the credit of the hazardous waste clean-up fund created in section 3734.28 of the Revised Code;

(2) An additional one dollar per ton through June 30, 2014, the proceeds of which shall be deposited in the state treasury to the credit of the solid waste fund, which is hereby created. The environmental protection agency shall use money in the solid waste fund to pay the costs of administering and enforcing the laws pertaining to solid wastes, infectious wastes, and construction and demolition debris, including, without limitation, ground water evaluations related to solid wastes, infectious wastes, and construction and demolition debris, under this chapter and Chapter 3714. of the Revised Code and any rules adopted under them, providing compliance assistance to small businesses, and paying a share of the administrative costs of the environmental protection agency pursuant to section 3745.014 of the Revised Code.

(3) An additional two dollars and fifty cents per ton through June 30, 2014, the proceeds of which shall be deposited in the state treasury to the credit of the environmental protection fund created in section 3745.015 of the Revised Code;

(4) An additional twenty-five cents per ton through June 30, 2013, the proceeds of which shall be deposited in the state treasury to the credit of the soil and water conservation district assistance fund created in section 1515.14 of the Revised Code.

In the case of solid wastes that are taken to a solid waste transfer facility located in this state prior to being transported for disposal at a solid waste disposal facility located in this state or outside of this state, the fees levied under this division shall be collected by the owner or operator of the transfer facility as a trustee for the state. The amount of fees required to be collected under this division at such a transfer facility shall equal the total tonnage of solid wastes received at the facility multiplied by the fees levied under this division. In the case of solid wastes that are not taken to a solid waste transfer facility located in this state prior to being transported to a solid waste disposal facility, the fees shall be collected by the owner or operator of the solid waste disposal facility as a trustee for the state. The amount of fees required to be collected under this division at such a disposal facility shall equal the total tonnage of solid wastes received at the facility that was not previously taken to a solid waste transfer facility located in this state multiplied by the fees levied under this division. Fees levied under this division do not apply to materials separated from a mixed waste stream for recycling by a generator or materials removed from the solid waste stream through recycling, as "recycling" is defined in rules adopted under section 3734.02 of the Revised Code.

The owner or operator of a solid waste transfer facility or disposal facility, as applicable, shall prepare and file with the director of environmental protection each month a return indicating the total tonnage of solid wastes received at the facility during that month and the total amount of the fees required to be collected under this division during that month. In addition, the owner or operator of a solid waste disposal facility shall indicate on the return the total tonnage of solid wastes received from transfer facilities located in this state during that month for which the fees were required to be collected by the transfer facilities. The monthly returns shall be filed on a form prescribed by the director. Not later than thirty days after the last day of the month to which a return applies, the owner or operator shall mail to the director the return for that month together with the fees required to be collected under this division during that month as indicated on the return or may submit the return and fees electronically in a manner approved by the director. If the return is filed and the amount of the fees due is paid in a timely manner as required in this division, the owner or operator may retain a discount of three-fourths of one per cent of the total amount of the fees that are required to be paid as indicated on the return.

The owner or operator may request an extension of not more than thirty days for filing the return and remitting the fees, provided that the owner or operator has submitted such a request in writing to the director together with a detailed description of why the extension is requested, the director has received the request not later than the day on which the return is required to be filed, and the director has approved the request. If the fees are not remitted within thirty days after the last day of the month to which the return applies or are not remitted by the last day of an extension approved by the director, the owner or operator shall not retain the three-fourths of one per cent discount and shall pay an additional ten per cent of the amount of the fees for each month that they are late. For purposes of calculating the late fee, the first month in which fees are late begins on the first day after the deadline has passed for timely submitting the return and fees, and one additional month shall be counted every thirty days thereafter.

The owner or operator of a solid waste facility may request a refund or credit of fees levied under this division and remitted to the director that have not been paid to the owner or operator. Such a request shall be made only if the fees have not been collected by the owner or operator, have become a debt that has become worthless or uncollectable for a period of six months or more, and may be claimed as a deduction, including a deduction claimed if the owner or operator keeps accounts on an accrual basis, under the "Internal Revenue Code of 1954," 68A Stat. 50, 26 U.S.C. 166, as amended, and regulations adopted under it. Prior to making a request for a refund or credit, an owner or operator shall make reasonable efforts to collect the applicable fees. A request for a refund or credit shall not include any costs resulting from those efforts to collect unpaid fees.

A request for a refund or credit of fees shall be made in writing, on a form prescribed by the director, and shall be supported by evidence that may be required in rules adopted by the director under this chapter. After reviewing the request, and if the request and evidence submitted with the request indicate that a refund or credit is warranted, the director shall grant a refund to the owner or operator or shall permit a credit to be taken by the owner or operator on a subsequent monthly return submitted by the owner or operator. The amount of a refund or credit shall not exceed an amount that is equal to ninety days' worth of fees owed to an owner or operator by a particular debtor of the owner or operator. A refund or credit shall not be granted by the director to an owner or operator more than once in any twelve-month period for fees owed to the owner or operator by a particular debtor.

If, after receiving a refund or credit from the director, an owner or operator receives payment of all or part of the fees, the owner or operator shall remit the fees with the next monthly return submitted to the director together with a written explanation of the reason for the submittal.

For purposes of computing the fees levied under this division or division (B) of this section, any solid waste transfer or disposal facility that does not use scales as a means of determining gate receipts shall use a conversion factor of three cubic yards per ton of solid waste or one cubic yard per ton for baled waste, as applicable.

The fees levied under this division and divisions (B) and (C) of this section are in addition to all other applicable fees and taxes and shall be paid by the customer or a political subdivision to the owner or operator of a solid waste transfer or disposal facility. In the alternative, the fees shall be paid by a customer or political subdivision to a transporter of waste who subsequently transfers the fees to the owner or operator of such a facility. The fees shall be paid notwithstanding the existence of any provision in a contract that the customer or a political subdivision may have with the owner or operator or with a transporter of waste to the facility that would not require or allow such payment regardless of whether the contract was entered prior to or after October 16, 2009. For those purposes, "customer" means a person who contracts with, or utilizes the solid waste services of, the owner or operator of a solid waste transfer or disposal facility or a transporter of solid waste to such a facility.

(B) For the purposes specified in division (G) of this section, the solid waste management policy committee of a county or joint solid waste management district may levy fees upon the following activities:

(1) The disposal at a solid waste disposal facility located in the district of solid wastes generated within the district;

(2) The disposal at a solid waste disposal facility within the district of solid wastes generated outside the boundaries of the district, but inside this state;

(3) The disposal at a solid waste disposal facility within the district of solid wastes generated outside the boundaries of this state.

The solid waste management plan of the county or joint district approved under section 3734.521 or 3734.55 of the Revised Code and any amendments to it, or the resolution adopted under this division, as appropriate, shall establish the rates of the fees levied under divisions (B)(1), (2), and (3) of this section, if any, and shall specify whether the fees are levied on the basis of tons or cubic yards as the unit of measurement. A solid waste management district that levies fees under this division on the basis of cubic yards shall do so in accordance with division (A) of this section.

The fee levied under division (B)(1) of this section shall be not less than one dollar per ton nor more than two dollars per ton, the fee levied under division (B)(2) of this section shall be not less than two dollars per ton nor more than four dollars per ton, and the fee levied under division (B)(3) of this section shall be not more than the fee levied under division (B)(1) of this section.

Prior to the approval of the solid waste management plan of a district under section 3734.55 of the Revised Code, the solid waste management policy committee of a district may levy fees under this division by adopting a resolution establishing the proposed amount of the fees. Upon adopting the resolution, the committee shall deliver a copy of the resolution to the board of county commissioners of each county forming the district and to the legislative authority of each municipal corporation and township under the jurisdiction of the district and shall prepare and publish the resolution and a notice of the time and location where a public hearing on the fees will be held. Upon adopting the resolution, the committee shall deliver written notice of the adoption of the resolution; of the amount of the proposed fees; and of the date, time, and location of the public hearing to the director and to the fifty industrial, commercial, or institutional generators of solid wastes within the district that generate the largest quantities of solid wastes, as determined by the committee, and to their local trade associations. The committee shall make good faith efforts to identify those generators within the district and their local trade associations, but the nonprovision of notice under this division to a particular generator or local trade association does not invalidate the proceedings under this division. The publication shall occur at least thirty days before the hearing. After the hearing, the committee may make such revisions to the proposed fees as it considers appropriate and thereafter, by resolution, shall adopt the revised fee schedule. Upon adopting the revised fee schedule, the committee shall deliver a copy of the resolution doing so to the board of county commissioners of each county forming the district and to the legislative authority of each municipal corporation and township under the jurisdiction of the district. Within sixty days after the delivery of a copy of the resolution adopting the proposed revised fees by the policy committee, each such board and legislative authority, by ordinance or resolution, shall approve or disapprove the revised fees and deliver a copy of the ordinance or resolution to the committee. If any such board or legislative authority fails to adopt and deliver to the policy committee an ordinance or resolution approving or disapproving the revised fees within sixty days after the policy committee delivered its resolution adopting the proposed revised fees, it shall be conclusively presumed that the board or legislative authority has approved the proposed revised fees. The committee shall determine if the resolution has been ratified in the same manner in which it determines if a draft solid waste management plan has been ratified under division (B) of section 3734.55 of the Revised Code.

The committee may amend the schedule of fees levied pursuant to a resolution adopted and ratified under this division by adopting a resolution establishing the proposed amount of the amended fees. The committee may repeal the fees levied pursuant to such a resolution by adopting a resolution proposing to repeal them. Upon adopting such a resolution, the committee shall proceed to obtain ratification of the resolution in accordance with this division.

Not later than fourteen days after declaring the new fees to be ratified or the fees to be repealed under this division, the committee shall notify by certified mail the owner or operator of each solid waste disposal facility that is required to collect the fees of the ratification and the amount of the fees or of the repeal of the fees. Collection of any fees shall commence or collection of repealed fees shall cease on the first day of the second month following the month in which notification is sent to the owner or operator.

Fees levied under this division also may be established, amended, or repealed by a solid waste management policy committee through the adoption of a new district solid waste management plan, the adoption of an amended plan, or the amendment of the plan or amended plan in accordance with sections 3734.55 and 3734.56 of the Revised Code or the adoption or amendment of a district plan in connection with a change in district composition under section 3734.521 of the Revised Code.

Not later than fourteen days after the director issues an order approving a district's solid waste management plan, amended plan, or amendment to a plan or amended plan that establishes, amends, or repeals a schedule of fees levied by the district, the committee shall notify by certified mail the owner or operator of each solid waste disposal facility that is required to collect the fees of the approval of the plan or amended plan, or the amendment to the plan, as appropriate, and the amount of the fees, if any. In the case of an initial or amended plan approved under section 3734.521 of the Revised Code in connection with a change in district composition, other than one involving the withdrawal of a county from a joint district, the committee, within fourteen days after the change takes effect pursuant to division (G) of that section, shall notify by certified mail the owner or operator of each solid waste disposal facility that is required to collect the fees that the change has taken effect and of the amount of the fees, if any. Collection of any fees shall commence or collection of repealed fees shall cease on the first day of the second month following the month in which notification is sent to the owner or operator.

If, in the case of a change in district composition involving the withdrawal of a county from a joint district, the director completes the actions required under division (G)(1) or (3) of section 3734.521 of the Revised Code, as appropriate, forty-five days or more before the beginning of a calendar year, the policy committee of each of the districts resulting from the change that obtained the director's approval of an initial or amended plan in connection with the change, within fourteen days after the director's completion of the required actions, shall notify by certified mail the owner or operator of each solid waste disposal facility that is required to collect the district's fees that the change is to take effect on the first day of January immediately following the issuance of the notice and of the amount of the fees or amended fees levied under divisions (B)(1) to (3) of this section pursuant to the district's initial or amended plan as so approved or, if appropriate, the repeal of the district's fees by that initial or amended plan. Collection of any fees set forth in such a plan or amended plan shall commence on the first day of January immediately following the issuance of the notice. If such an initial or amended plan repeals a schedule of fees, collection of the fees shall cease on that first day of January.

If, in the case of a change in district composition involving the withdrawal of a county from a joint district, the director completes the actions required under division (G)(1) or (3) of section 3734.521 of the Revised Code, as appropriate, less than forty-five days before the beginning of a calendar year, the director, on behalf of each of the districts resulting from the change that obtained the director's approval of an initial or amended plan in connection with the change proceedings, shall notify by certified mail the owner or operator of each solid waste disposal facility that is required to collect the district's fees that the change is to take effect on the first day of January immediately following the mailing of the notice and of the amount of the fees or amended fees levied under divisions (B)(1) to (3) of this section pursuant to the district's initial or amended plan as so approved or, if appropriate, the repeal of the district's fees by that initial or amended plan. Collection of any fees set forth in such a plan or amended plan shall commence on the first day of the second month following the month in which notification is sent to the owner or operator. If such an initial or amended plan repeals a schedule of fees, collection of the fees shall cease on the first day of the second month following the month in which notification is sent to the owner or operator.

If the schedule of fees that a solid waste management district is levying under divisions (B)(1) to (3) of this section is amended or repealed, the fees in effect immediately prior to the amendment or repeal shall continue to be collected until collection of the amended fees commences or collection of the repealed fees ceases, as applicable, as specified in this division. In the case of a change in district composition, money so received from the collection of the fees of the former districts shall be divided among the resulting districts in accordance with division (B) of section 343.012 of the Revised Code and the agreements entered into under division (B) of section 343.01 of the Revised Code to establish the former and resulting districts and any amendments to those agreements.

For the purposes of the provisions of division (B) of this section establishing the times when newly established or amended fees levied by a district are required to commence and the collection of fees that have been amended or repealed is required to cease, "fees" or "schedule of fees" includes, in addition to fees levied under divisions (B)(1) to (3) of this section, those levied under section 3734.573 or 3734.574 of the Revised Code.

(C) For the purposes of defraying the added costs to a municipal corporation or township of maintaining roads and other public facilities and of providing emergency and other public services, and compensating a municipal corporation or township for reductions in real property tax revenues due to reductions in real property valuations resulting from the location and operation of a solid waste disposal facility within the municipal corporation or township, a municipal corporation or township in which such a solid waste disposal facility is located may levy a fee of not more than twenty-five cents per ton on the disposal of solid wastes at a solid waste disposal facility located within the boundaries of the municipal corporation or township regardless of where the wastes were generated.

The legislative authority of a municipal corporation or township may levy fees under this division by enacting an ordinance or adopting a resolution establishing the amount of the fees. Upon so doing the legislative authority shall mail a certified copy of the ordinance or resolution to the board of county commissioners or directors of the county or joint solid waste management district in which the municipal corporation or township is located or, if a regional solid waste management authority has been formed under section 343.011 of the Revised Code, to the board of trustees of that regional authority, the owner or operator of each solid waste disposal facility in the municipal corporation or township that is required to collect the fee by the ordinance or resolution, and the director of environmental protection. Although the fees levied under this division are levied on the basis of tons as the unit of measurement, the legislative authority, in its ordinance or resolution levying the fees under this division, may direct that the fees be levied on the basis of cubic yards as the unit of measurement based upon a conversion factor of three cubic yards per ton generally or one cubic yard per ton for baled wastes.

Not later than five days after enacting an ordinance or adopting a resolution under this division, the legislative authority shall so notify by certified mail the owner or operator of each solid waste disposal facility that is required to collect the fee. Collection of any fee levied on or after March 24, 1992, shall commence on the first day of the second month following the month in which notification is sent to the owner or operator.

(D)

(1) The fees levied under divisions (A), (B), and (C) of this section do not apply to the disposal of solid wastes that:

(a) Are disposed of at a facility owned by the generator of the wastes when the solid waste facility exclusively disposes of solid wastes generated at one or more premises owned by the generator regardless of whether the facility is located on a premises where the wastes are generated;

(b) Are generated from the combustion of coal, or from the combustion of primarily coal , regardless of whether the disposal facility is located on the premises where the wastes are generated;

(c) Are asbestos or asbestos-containing materials or products disposed of at a construction and demolition debris facility that is licensed under Chapter 3714. of the Revised Code or at a solid waste facility that is licensed under this chapter.

(2) Except as provided in section 3734.571 of the Revised Code, any fees levied under division (B)(1) of this section apply to solid wastes originating outside the boundaries of a county or joint district that are covered by an agreement for the joint use of solid waste facilities entered into under section 343.02 of the Revised Code by the board of county commissioners or board of directors of the county or joint district where the wastes are generated and disposed of.

(3) When solid wastes, other than solid wastes that consist of scrap tires, are burned in a disposal facility that is an incinerator or energy recovery facility, the fees levied under divisions (A), (B), and (C) of this section shall be levied upon the disposal of the fly ash and bottom ash remaining after burning of the solid wastes and shall be collected by the owner or operator of the sanitary landfill where the ash is disposed of.

(4) When solid wastes are delivered to a solid waste transfer facility, the fees levied under divisions (B) and (C) of this section shall be levied upon the disposal of solid wastes transported off the premises of the transfer facility for disposal and shall be collected by the owner or operator of the solid waste disposal facility where the wastes are disposed of.

(5) The fees levied under divisions (A), (B), and (C) of this section do not apply to sewage sludge that is generated by a waste water treatment facility holding a national pollutant discharge elimination system permit and that is disposed of through incineration, land application, or composting or at another resource recovery or disposal facility that is not a landfill.

(6) The fees levied under divisions (A), (B), and (C) of this section do not apply to solid wastes delivered to a solid waste composting facility for processing. When any unprocessed solid waste or compost product is transported off the premises of a composting facility and disposed of at a landfill, the fees levied under divisions (A), (B), and (C) of this section shall be collected by the owner or operator of the landfill where the unprocessed waste or compost product is disposed of.

(7) When solid wastes that consist of scrap tires are processed at a scrap tire recovery facility, the fees levied under divisions (A), (B), and (C) of this section shall be levied upon the disposal of the fly ash and bottom ash or other solid wastes remaining after the processing of the scrap tires and shall be collected by the owner or operator of the solid waste disposal facility where the ash or other solid wastes are disposed of.

(8) The director of environmental protection may issue an order exempting from the fees levied under this section solid wastes, including, but not limited to, scrap tires, that are generated, transferred, or disposed of as a result of a contract providing for the expenditure of public funds entered into by the administrator or regional administrator of the United States environmental protection agency, the director of environmental protection, or the director of administrative services on behalf of the director of environmental protection for the purpose of remediating conditions at a hazardous waste facility, solid waste facility, or other location at which the administrator or regional administrator or the director of environmental protection has reason to believe that there is a substantial threat to public health or safety or the environment or that the conditions are causing or contributing to air or water pollution or soil contamination. An order issued by the director of environmental protection under division (D)(8) of this section shall include a determination that the amount of the fees not received by a solid waste management district as a result of the order will not adversely impact the implementation and financing of the district's approved solid waste management plan and any approved amendments to the plan. Such an order is a final action of the director of environmental protection.

(E) The fees levied under divisions (B) and (C) of this section shall be collected by the owner or operator of the solid waste disposal facility where the wastes are disposed of as a trustee for the county or joint district and municipal corporation or township where the wastes are disposed of. Moneys from the fees levied under division (B) of this section shall be forwarded to the board of county commissioners or board of directors of the district in accordance with rules adopted under division (H) of this section. Moneys from the fees levied under division (C) of this section shall be forwarded to the treasurer or such other officer of the municipal corporation as, by virtue of the charter, has the duties of the treasurer or to the fiscal officer of the township, as appropriate, in accordance with those rules.

(F) Moneys received by the treasurer or other officer of the municipal corporation under division (E) of this section shall be paid into the general fund of the municipal corporation. Moneys received by the fiscal officer of the township under that division shall be paid into the general fund of the township. The treasurer or other officer of the municipal corporation or the township fiscal officer, as appropriate, shall maintain separate records of the moneys received from the fees levied under division (C) of this section.

(G) Moneys received by the board of county commissioners or board of directors under division (E) of this section or section 3734.571, 3734.572, 3734.573, or 3734.574 of the Revised Code shall be paid to the county treasurer, or other official acting in a similar capacity under a county charter, in a county district or to the county treasurer or other official designated by the board of directors in a joint district and kept in a separate and distinct fund to the credit of the district. If a regional solid waste management authority has been formed under section 343.011 of the Revised Code, moneys received by the board of trustees of that regional authority under division (E) of this section shall be kept by the board in a separate and distinct fund to the credit of the district. Moneys in the special fund of the county or joint district arising from the fees levied under division (B) of this section and the fee levied under division (A) of section 3734.573 of the Revised Code shall be expended by the board of county commissioners or directors of the district in accordance with the district's solid waste management plan or amended plan approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code exclusively for the following purposes:

(1) Preparation of the solid waste management plan of the district under section 3734.54 of the Revised Code, monitoring implementation of the plan, and conducting the periodic review and amendment of the plan required by section 3734.56 of the Revised Code by the solid waste management policy committee;

(2) Implementation of the approved solid waste management plan or amended plan of the district, including, without limitation, the development and implementation of solid waste recycling or reduction programs;

(3) Providing financial assistance to boards of health within the district, if solid waste facilities are located within the district, for enforcement of this chapter and rules, orders, and terms and conditions of permits, licenses, and variances adopted or issued under it, other than the hazardous waste provisions of this chapter and rules adopted and orders and terms and conditions of permits issued under those provisions;

(4) Providing financial assistance to each county within the district to defray the added costs of maintaining roads and other public facilities and of providing emergency and other public services resulting from the location and operation of a solid waste facility within the county under the district's approved solid waste management plan or amended plan;

(5) Pursuant to contracts entered into with boards of health within the district, if solid waste facilities contained in the district's approved plan or amended plan are located within the district, for paying the costs incurred by those boards of health for collecting and analyzing samples from public or private water wells on lands adjacent to those facilities;

(6) Developing and implementing a program for the inspection of solid wastes generated outside the boundaries of this state that are disposed of at solid waste facilities included in the district's approved solid waste management plan or amended plan;

(7) Providing financial assistance to boards of health within the district for the enforcement of section 3734.03 of the Revised Code or to local law enforcement agencies having jurisdiction within the district for enforcing anti-littering laws and ordinances;

(8) Providing financial assistance to boards of health of health districts within the district that are on the approved list under section 3734.08 of the Revised Code to defray the costs to the health districts for the participation of their employees responsible for enforcement of the solid waste provisions of this chapter and rules adopted and orders and terms and conditions of permits, licenses, and variances issued under those provisions in the training and certification program as required by rules adopted under division (L) of section 3734.02 of the Revised Code;

(9) Providing financial assistance to individual municipal corporations and townships within the district to defray their added costs of maintaining roads and other public facilities and of providing emergency and other public services resulting from the location and operation within their boundaries of a composting, energy or resource recovery, incineration, or recycling facility that either is owned by the district or is furnishing solid waste management facility or recycling services to the district pursuant to a contract or agreement with the board of county commissioners or directors of the district;

(10) Payment of any expenses that are agreed to, awarded, or ordered to be paid under section 3734.35 of the Revised Code and of any administrative costs incurred pursuant to that section. In the case of a joint solid waste management district, if the board of county commissioners of one of the counties in the district is negotiating on behalf of affected communities, as defined in that section, in that county, the board shall obtain the approval of the board of directors of the district in order to expend moneys for administrative costs incurred.

Prior to the approval of the district's solid waste management plan under section 3734.55 of the Revised Code, moneys in the special fund of the district arising from the fees shall be expended for those purposes in the manner prescribed by the solid waste management policy committee by resolution.

Notwithstanding division (G)(6) of this section as it existed prior to October 29, 1993, or any provision in a district's solid waste management plan prepared in accordance with division (B)(2)(e) of section 3734.53 of the Revised Code as it existed prior to that date, any moneys arising from the fees levied under division (B)(3) of this section prior to January 1, 1994, may be expended for any of the purposes authorized in divisions (G)(1) to (10) of this section.

(H) The director shall adopt rules in accordance with Chapter 119. of the Revised Code prescribing procedures for collecting and forwarding the fees levied under divisions (B) and (C) of this section to the boards of county commissioners or directors of county or joint solid waste management districts and to the treasurers or other officers of municipal corporations and the fiscal officers of townships. The rules also shall prescribe the dates for forwarding the fees to the boards and officials and may prescribe any other requirements the director considers necessary or appropriate to implement and administer divisions (A), (B), and (C) of this section.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 06-29-2004; 06-30-2005; 12-20-2005; 12-22-2005; 03-30-2006; 2007 HB119 09-29-2007

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.



Section 3734.571 - Disposal fees where district has no facilities.

If no solid waste disposal facilities are located within a county or joint solid waste management district that has entered into, or proposes to enter into, an agreement with another county or joint solid waste management district under section 343.02 of the Revised Code for the joint use of solid waste facilities, the latter district may levy fees under division (B)(2) of section 3734.57 of the Revised Code on the disposal of solid wastes at solid waste disposal facilities within its boundaries that were generated within the former district. Such a district may levy those fees regardless of whether it is levying fees under division (B) of section 3734.57 of the Revised Code pursuant to that division or division (A) or (D) of section 3734.574 of the Revised Code. Moneys so collected that equal the difference between the fees that the receiving district otherwise would have levied on the disposal of those wastes under division (B)(1) of section 3734.57 of the Revised Code and the fees that it levies on the disposal of those wastes under division (B)(2) of that section shall be used by the generating district for the purposes specified in divisions (G)(1) and (2) of that section.

The agreement between the districts for the joint use of solid waste facilities shall provide or shall be amended to provide for all of the following, without limitation:

(A) Responsibility for monitoring the amount of solid wastes disposed of in the receiving district that were generated in the district without disposal facilities;

(B) Levying and collection of the fees authorized under this section in accordance with section 3734.57 of the Revised Code;

(C) A schedule for the remission to the generating district of the portion of the disposal fees that are due it under this section;

(D) Interest to be paid by the receiving district to the generating district if the former fails to remit the disposal fees in accordance with the schedule required under division (B) of this section;

(E) Periodic review of the amount of moneys collected in accordance with this section and the provisions of the agreement required under this section to determine their adequacy.

Effective Date: 03-30-1995



Section 3734.572 - Disposal fee to defray costs of initial plan of district without disposal facility.

(A) For the purpose of defraying the cost of preparing, adopting, submitting, and implementing the initial solid waste management plan and subsequent amended plans of a solid waste management district that are required to be prepared, adopted, and submitted to the director of environmental protection under sections 3734.54 and 3734.56 of the Revised Code, respectively, and for paying the costs incurred by a board of health in inspecting any solid waste transfer facility located in the district, the solid waste management policy committee of the district established in accordance with section 3734.54 of the Revised Code may levy a fee of not more than fifty cents per ton on the disposal of solid wastes generated within the district that are disposed of at any solid waste disposal facility, located in another solid waste management district, that the former district has notified under division (B) of this section if no solid waste disposal facilities are located within the former district.

The committee may levy a disposal fee under this division by adopting a resolution establishing the proposed fee. The resolution shall contain a proposed budget showing by major expenditure categories the uses of all of the moneys that will be generated by the proposed fee. The resolution shall be approved or disapproved and, if the resolution is approved, the fee shall be ratified in accordance with the procedures established under division (B) of section 3734.57 of the Revised Code governing resolutions levying disposal fees under that division.

(B) A solid waste management policy committee that is levying a fee under division (A) of this section, immediately following ratification of the resolution levying the fee, may notify by certified mail the owner or operator of any solid waste disposal facility where those wastes will be disposed of that the district is levying that fee. An owner or operator receiving notice under this division shall monitor the amount of solid wastes disposed of at his facility that were generated in the district levying that fee and shall collect and forward the fee in accordance with section 3734.57 of the Revised Code. Collection of the fee shall commence not sooner than fifteen days after notification is sent to the owner or operator.

An owner or operator that collects a fee under this division may retain one per cent of the moneys so collected to pay administrative costs incurred under this section. Any owner or operator who chooses to retain those moneys shall so notify the board of county commissioners or board of directors of the district in which his facility is located.

A solid waste management policy committee that is levying a fee under division (A) of this section shall so notify the solid waste management policy committee of each solid waste management district in which any solid waste disposal facility that has been notified under this division is located.

(C) Moneys received by a district levying a fee under division (A) of this section shall be credited to the fund of the district created in division (G) of section 3734.57 of the Revised Code and shall be used exclusively for the purpose of defraying the cost of preparing, adopting, submitting, and implementing the initial solid waste management plan and subsequent amended plans of the district, including, without limitation, any costs incurred by the committee for that purpose prior to the collection of fees under this section, and for paying the costs incurred by a board of health in inspecting any solid waste transfer facility located in the district.

(D) If a solid waste disposal facility commences operation within a district levying a fee under division (A) of this section, collection of that fee shall cease on the date on which the facility commences operation.

(E) If a regional solid waste management authority has been formed under section 343.011 of the Revised Code for the purpose of managing a solid waste management district, all the duties and responsibilities imposed on or granted to a solid waste management policy committee under this section shall be vested in or exercised by the board of trustees of the regional authority. Any reference in this section to a solid waste management policy committee or to a board of county commissioners or directors of a county or joint district is deemed to include the board of trustees of a regional solid waste management authority.

Effective Date: 04-06-1993



Section 3734.573 - Fee for generation of solid wastes within district.

(A) For the purposes specified in division (G) of section 3734.57 of the Revised Code, the solid waste management policy committee of a county or joint solid waste management district may levy a fee on the generation of solid wastes within the district.

The initial or amended solid waste management plan of the county or joint district approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code, an amendment to the district's plan adopted under division (E) of section 3734.56 of the Revised Code, or the resolution adopted and ratified under division (B) of this section shall establish the rate of the fee levied under this division and shall specify whether the fee is levied on the basis of tons or cubic yards as the unit of measurement.

(B) Prior to the approval under division (A) of section 3734.56 of the Revised Code of the first amended plan that the district is required to submit for approval under that section, the approval of an initial plan under section 3734.521 of the Revised Code, the approval of an amended plan under section 3734.521 or division (D) of section 3734.56 of the Revised Code, or the amendment of the district's plan under division (E) of section 3734.56 of the Revised Code, the solid waste management policy committee of a county or joint district that is operating under an initial plan approved under section 3734.55 of the Revised Code, or one for which approval of its initial plan is pending before the director of environmental protection on October 29, 1993, under section 3734.55 of the Revised Code, may levy a fee under division (A) of this section by adopting and obtaining ratification of a resolution establishing the amount of the fee. A policy committee that, after December 1, 1993, concurrently proposes to levy a fee under division (A) of this section and to amend the fees levied by the district under divisions (B)(1) to (3) of section 3734.57 of the Revised Code may adopt and obtain ratification of one resolution proposing to do both. The requirements and procedures set forth in division (B) of section 3734.57 of the Revised Code governing the adoption, amendment, and repeal of resolutions levying fees under divisions (B)(1) to (3) of that section, the ratification of those resolutions, and the notification of owners and operators of solid waste facilities required to collect fees levied under those divisions govern the adoption of the resolutions authorized to be adopted under this division, the ratification thereof, and the notification of owners and operators required to collect the fees, except as otherwise specifically provided in division (C) of this section.

(C) Any initial or amended plan of a district adopted under section 3734.521 or 3734.56 of the Revised Code, or resolution adopted under division (B) of this section, that proposes to levy a fee under division (A) of this section that exceeds five dollars per ton shall be ratified in accordance with the provisions of section 3734.55 or division (B) of section 3734.57 of the Revised Code, as applicable, except that such an initial or amended plan or resolution shall be approved by a combination of municipal corporations and townships with a combined population within the boundaries of the district comprising at least seventy-five per cent, rather than at least sixty per cent, of the total population of the district.

(D) The policy committee of a county or joint district may amend the fee levied by the district under division (A) of this section by adopting and obtaining ratification of a resolution establishing the amount of the amended fee. The policy committee may abolish the fee or an amended fee established under this division by adopting and obtaining ratification of a resolution proposing to repeal it. The requirements and procedures under division (B) and, if applicable, division (C) of this section govern the adoption and ratification of a resolution authorized to be adopted under this division and the notification of owners and operators of solid waste facilities required to collect the fees.

(E) Collection of a fee or amended fee levied under division (A) or (D) of this section shall commence or cease in accordance with division (B) of section 3734.57 of the Revised Code. If a district is levying a fee under section 3734.572 of the Revised Code, collection of that fee shall cease on the date on which collection of the fee levied under division (A) of this section commences in accordance with division (B) of section 3734.57 of the Revised Code.

(F) In the case of solid wastes that are taken to a solid waste transfer facility prior to being transported to a solid waste disposal facility for disposal, the fee levied under division (A) of this section shall be collected by the owner or operator of the transfer facility as a trustee for the district. In the case of solid wastes that are not taken to a solid waste transfer facility prior to being transported to a solid waste disposal facility, the fee shall be collected by the owner or operator of the solid waste disposal facility where the wastes are disposed of. An owner or operator of a solid waste transfer or disposal facility who is required to collect the fee shall collect and forward the fee to the district in accordance with section 3734.57 of the Revised Code and rules adopted under division (H) of that section.

If the owner or operator of a solid waste transfer or disposal facility who did not receive notice pursuant to division (B) of this section to collect the fee levied by a district under division (A) of this section receives solid wastes generated in the district, the owner or operator, within thirty days after receiving the wastes, shall send written notice of that fact to the board of county commissioners or directors of the district. Within thirty days after receiving such a notice, the board of county commissioners or directors shall send written notice to the owner or operator indicating whether the district is levying a fee under division (A) of this section and, if so, the amount of the fee.

(G) Moneys received by a district levying a fee under division (A) of this section shall be credited to the special fund of the district created in division (G) of section 3734.57 of the Revised Code and shall be used exclusively for the purposes specified in that division. Prior to the approval under division (A) of section 3734.56 of the Revised Code of the first amended plan that the district is required to submit for approval under that section, the approval of an initial plan under section 3734.521 of the Revised Code, the approval of an amended plan under that section or division (D) of section 3734.56 of the Revised Code, or the amendment of the district's plan under division (E) of section 3734.56 of the Revised Code, moneys credited to the special fund arising from the fee levied pursuant to a resolution adopted and ratified under division (B) of this section shall be expended for those purposes in the manner prescribed by the solid waste management policy committee by resolution.

(H) The fee levied under division (A) of this section does not apply to the management of solid wastes that:

(1) Are disposed of at a facility owned by the generator of the wastes when the solid waste facility exclusively disposes of solid wastes generated at one or more premises owned by the generator regardless of whether the facility is located on a premises where the wastes were generated;

(2) Are generated from the combustion of coal, or from the combustion of primarily coal , regardless of whether the disposal facility is located on the premises where the wastes are generated;

(3) Are asbestos or asbestos-containing materials or products disposed of at a construction and demolition debris facility that is licensed under Chapter 3714. of the Revised Code or at a solid waste facility that is licensed under this chapter.

(I) When solid wastes that are burned in a disposal facility that is an incinerator or energy recovery facility are delivered to a solid waste transfer facility prior to being transported to the incinerator or energy recovery facility where they are burned, the fee levied under division (A) of this section shall be levied on the wastes delivered to the transfer facility.

(J) When solid wastes that are burned in a disposal facility that is an incinerator or energy recovery facility are not delivered to a solid waste transfer facility prior to being transported to the incinerator or energy recovery facility where they are burned, the fee levied under division (A) of this section shall be levied on the wastes delivered to the incinerator or energy recovery facility.

(K) The fee levied under division (A) of this section does not apply to sewage sludge that is generated by a waste water treatment facility holding a national pollutant discharge elimination system permit and that is disposed of through incineration, land application, or composting or at another resource recovery or disposal facility that is not a landfill.

(L) The fee levied under division (A) of this section does not apply to solid waste delivered to a solid waste composting facility for processing. If any unprocessed solid waste or compost product is transported off the premises of a composting facility for disposal at a landfill, the fee levied under division (A) of this section applies and shall be collected by the owner or operator of the landfill.

(M) The fee levied under division (A) of this section does not apply to materials separated from a mixed waste stream for recycling by the generator or materials removed from the solid waste stream as a result of recycling, as "recycling" is defined in rules adopted under section 3734.02 of the Revised Code.

(N) The director of environmental protection may issue an order exempting from the fees levied under this section solid wastes, including, but not limited to, scrap tires, that are generated, transferred, or disposed of as a result of a contract providing for the expenditure of public funds entered into by the administrator or regional administrator of the United States environmental protection agency, the director of environmental protection, or the director of administrative services on behalf of the director of environmental protection for the purpose of remediating conditions at a hazardous waste facility, solid waste facility, or other location at which the administrator or regional administrator or the director of environmental protection has reason to believe that there is a substantial threat to public health or safety or the environment or that the conditions are causing or contributing to air or water pollution or soil contamination. An order issued by the director of environmental protection under this division shall include a determination that the amount of fees not received by a solid waste management district as a result of the order will not adversely impact the implementation and financing of the district's approved solid waste management plan and any approved amendments to the plan. Such an order is a final action of the director of environmental protection.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-31-1996; 09-29-2005; 09-29-2005



Section 3734.574 - Generation and disposal fees.

(A)

(1) A county or joint solid waste management district that is levying fees under division (B) of section 3734.57 of the Revised Code on October 29, 1993, pursuant to a resolution adopted under that division and former Section 25 of Am. Sub. S.B. 359 of the 119th general assembly, or one that is levying those fees pursuant to such a resolution and for which the director of environmental protection disapproves the initial solid waste management plan of the district under section 3734.55 of the Revised Code on or after October 29, 1993, may continue to levy those fees until the district abolishes them under division (D) of this section, the director issues an order under division (F) of this section requiring the district to cease levying the fees, or the district obtains approval of its own plan under section 3734.521 or 3734.56 of the Revised Code and collection of the fees established in the approved plan commences in accordance with division (B) of section 3734.57 of the Revised Code.

(2) A county or joint solid waste management district that is levying fees under division (B) of section 3734.57 of the Revised Code or division (A) of section 3734.573 of the Revised Code under an initial or amended solid waste management plan approved under section 3734.521, 3734.55, or 3734.56 of the Revised Code when the director issues an order under division (D) or (F) of section 3734.521 of the Revised Code or division (A) or (B) of section 3734.56 of the Revised Code requiring the district to implement an amended plan prepared by the director, may continue to levy those fees until the district abolishes them under division (D) of this section, the director issues an order under division (F) of this section requiring the district to cease levying the fees, or the district obtains approval of its own plan or amended plan under section 3734.521 or 3734.56 of the Revised Code and collection of the fees established in the approved plan or amended plan commences in accordance with division (B) of section 3734.57 of the Revised Code.

(B) The solid waste management policy committee of a county or joint district described in division (A)(1) of this section may a levy fee under division (A) of section 3734.573 of the Revised Code by adopting and obtaining ratification of a resolution establishing the amount of the fee. The policy committee of such a district that, after December 1, 1993, concurrently proposes to levy a fee under division (A) of section 3734.573 of the Revised Code and to amend the fees that the district is levying under division (B) of section 3734.57 of the Revised Code may adopt and obtain ratification of one resolution to do both. A county or joint district that is ordered under division (D) or (F) of section 3734.521 of the Revised Code to implement an initial plan prepared by the director may levy fees under division (B) of section 3734.57 of the Revised Code or division (A) of section 3734.573 of the Revised Code by adopting and obtaining ratification of a resolution specifying which of the fees are to be levied and their amounts. The requirements and procedures set forth in division (B) of section 3734.57 of the Revised Code governing the adoption of resolutions levying fees under that division, the ratification of those resolutions, and the notification of owners and operators of solid waste facilities required to collect fees under those divisions govern the adoption and ratification of resolutions levying fees under this division and the notification of owners and operators required to collect the fees levied under this division, except as otherwise specifically provided in division (C) of this section. Any such district may levy fees under this division until the district abolishes the fees under division (D) of this section, the director issues an order under division (F) of this section requiring the district to cease levying the fees, or the district obtains approval of its own plan or amended plan under section 3734.521 or 3734.56 of the Revised Code and collection of the fees established in the approved plan or amended plan commences in accordance with division (B) of section 3734.57 of the Revised Code.

(C) Any resolution adopted under division (B) of this section that proposes to levy a fee under division (A) of section 3734.573 of the Revised Code that exceeds five dollars per ton shall be ratified in accordance with the provisions of division (B) of section 3734.57 of the Revised Code, except that such a resolution shall be approved by a combination of municipal corporations and townships with a combined population within the boundaries of the district comprising at least seventy-five per cent, rather than at least sixty per cent, of the total population of the district.

(D) The policy committee of a county or joint district may amend fees levied by the district under division (A) or (B) of this section by adopting and obtaining ratification of a resolution establishing the proposed amount of the amended fees. The committee may abolish any of those fees or any amended fees established under this division by adopting and obtaining ratification of a resolution repealing them. A district that is proposing at the same time to amend or abolish the fees levied under divisions (A) and (B) of this section may adopt one resolution proposing the amendment or repeal of all of the fees. The requirements and procedures under division (B) and, if applicable, division (C) of this section govern the adoption and ratification of a resolution authorized to be adopted under this division and the notification of owners and operators of solid waste facilities required to collect the fees. Collection of the fees so amended or abolished commences or ceases in accordance with division (B) of section 3734.57 of the Revised Code.

(E) Not later than thirty days before the beginning of each calendar quarter, the board of county commissioners or board of directors of a district that is levying fees under division (A) or (B) of this section shall submit to the director a proposed budget for the expenditure of moneys from the special fund of the district created under division (G) of section 3734.57 of the Revised Code. The proposed budget shall be submitted on a form prescribed by the director.

The director may disapprove in whole or in part such a proposed quarterly budget for any of the following reasons:

(1) The proposed budget includes expenditures for any purpose other than those authorized under divisions (G)(1) to (10) of section 3734.57 of the Revised Code;

(2) The director reasonably estimates that there will be insufficient moneys in the special fund created to meet the proposed expenditures;

(3) The board failed to submit the proposed budget to the director at least thirty days prior to the beginning of the calendar quarter to which it pertains;

(4) The board failed to submit the latest report of quarterly expenditures from the fund that it was required to submit under section 3734.575 of the Revised Code within thirty days after the end of the calendar quarter to which it pertains;

(5) The district is materially failing to comply with the implementation schedule contained in the plan or amended plan of the district prepared and ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code;

(6) There have been repeated inconsistencies between the expenditures projected in the proposed budgets submitted under division (E) of this section and actual expenditures from the fund.

If the director does not disapprove a proposed quarterly budget prior to the first day of the calendar quarter to which it pertains, it is conclusively presumed that the proposed budget has not been disapproved.

Nothing in division (E) of this section precludes the board of county commissioners or directors of a district from making necessary expenditures to meet unforeseen circumstances that occur during a calendar quarter that were not provided for in the proposed budget for that quarter. Prior to making any such expenditure, the board shall notify the director of the nature of the unforeseen circumstances and of the amount of the expenditure needed to meet them. The board shall include an explanation of the nature of the unforeseen circumstances and of the necessity and amount of the expenditures to meet them in the quarterly expenditure report for the quarter in which the expenditures were made that is submitted to the director under section 3734.575 of the Revised Code.

(F) If the director finds that the board of county commissioners or directors of a district that is levying fees under division (A) or (B) of this section is in material and continued noncompliance with the implementation schedule contained in the plan or amended plan of the district prepared and ordered to be implemented under section 3734.521, 3734.55, or 3734.56 of the Revised Code, or if repeated whole or partial disapprovals of the proposed quarterly budgets of the district have occurred under division (E) of this section, the director may issue an order to the board terminating the collection of all of the fees levied by the district under division (A) or (B) of this section.

Notwithstanding section 119.06 of the Revised Code, the director may issue an order under this division or disapprove in whole or in part a proposed budget under division (E) of this section by issuance of a final action that is effective upon issuance without the necessity to hold any adjudication hearing in connection with the order or disapproval and without the issuance of a proposed action under section 3745.07 of the Revised Code.

(G) The director, in accordance with Chapter 119. of the Revised Code, may adopt, amend, suspend, and rescind such rules as the director considers to be necessary or appropriate to implement or administer this section or division (D) of section 3734.55 of the Revised Code.

(H) Moneys received by a district levying fees under division (A) or (B) of this section shall be credited to the special fund of the district created in division (G) of section 3734.57 of the Revised Code and shall be used exclusively for the purposes set forth in divisions (G)(1) to (10) of that section in the manner prescribed by the solid waste management policy committee of the district by resolution and for the purposes of section 3734.551 of the Revised Code.

Effective Date: 10-31-1996



Section 3734.575 - Report of fees and accounts.

(A) The board of county commissioners of a county solid waste management district and the board of directors of a joint solid waste management district that is levying fees or amended fees or receiving fee revenue under division (B) of section 3734.57 ; section 3734.571, 3734.572, or 3734.573 ; or division (A), (B), or (D) of section 3734.574 of the Revised Code, within thirty days after the end of each calendar quarter, shall submit to the director of environmental protection a report containing all of the following information for that preceding quarter:

(1) The specific fees levied by the district;

(2) Revenues received by the district during the quarter from each of those sources, as applicable;

(3) All district planning account balances;

(4) The amount and use of revenues spent;

(5) A certification statement that the information in the report is true and accurate.

A board shall submit each report on forms prescribed by the director and by computer disk as prescribed by him. A board is responsible for the accuracy of the information contained in each report and for providing it to the director not later than the deadline established in this division.

Annually by not earlier than the first day of April, the director shall submit a compilation of the individual district reports received during the preceding calendar year to the speaker of the house of representatives and the president of the senate. In submitting the compilation, the director's sole responsibility shall be to compile the information submitted by the boards under this division.

(B) If changes in the 1994 budget of a county or joint district result from the required change in the fees levied by the district under division (B) of section 3734.57 of the Revised Code, the levying of the fees under section 3734.573 of the Revised Code, or the levying of fees under division (A) or (B) of section 3734.574 of the Revised Code, the board of county commissioners or directors of the district shall include a description of the changes in the annual report of the district required to be submitted to the director pursuant to rules adopted under section 3734.50 of the Revised Code.

Effective Date: 03-30-1995



Section 3734.576 - Exemption of automotive shredder residue from generation fee.

(A) As used in this section:

(1) "Recycling" means the process of collecting, sorting, cleansing, treating, and reconstituting waste or other discarded materials for the purpose of recovering and reusing the materials.

(2) "Automotive shredder residue" means the nonrecyclable residue that is generated as a direct result of processing automobiles, appliances, sheet steel, and other ferrous and nonferrous scrap metals through a hammermill shredder for purposes of recycling and that meets all of the following requirements:

(a) The residue is solid waste.

(b) The residue is not hazardous waste.

(c) The residue created during the recycling process comprises not more than thirty-five per cent of the total weight of material that is processed for recycling.

(d) The residue is generated by processing recycled materials that are to be sold, used, or reused within ninety days of the time when the material is processed.

(B)

(1) The solid waste management policy committee of a solid waste management district that is levying a solid waste generation fee under section 3734.573 of the Revised Code may adopt a resolution exempting automotive shredder residue from that fee without the necessity for ratification of the resolution or may include the exemption in an amended solid waste management plan of the district adopted under section 3734.56 of the Revised Code at the time when adoption of an amended plan is required. Not later than seven days after the adoption of such a resolution or the approval of an amended plan, the committee shall notify by certified mail the owner or operator of each solid waste disposal facility or transfer facility that is required to collect generation fees on behalf of the district of the exemption. The exemption shall take effect on the first day of the first month following the month in which notification is sent to each disposal facility and transfer facility, as applicable.

The policy committee of a solid waste management district may establish procedures and requirements, including record-keeping procedures and requirements, that are necessary for the administration and enforcement of an exemption established under division (B)(1) of this section.

(2) If the policy committee of a solid waste management district has adopted a resolution under division (B)(1) of this section and the committee seeks to continue exempting automotive shredder residue from the district's generation fee at the time when the district is required to adopt an amended solid waste management plan under section 3734.56 of the Revised Code, the committee shall include the exemption in the amended plan of the district. If the exemption is not included in the amended plan of the district, the exemption shall expire and shall cease to apply as provided in division (C) of this section.

(C) If the policy committee of a solid waste management district seeks to eliminate an exemption of automotive shredder residue from the district's generation fee that was established under division (B)(1) of this section, the committee shall adopt a resolution eliminating the exemption without the necessity for ratification of the resolution. After adoption of the resolution and if the district has included the exemption in its amended solid waste management plan in accordance with either division (B)(1) or (2) of this section, the committee shall subsequently amend the plan to reflect the elimination of the exemption at the time when the adoption of an amended plan is required under section 3734.56 of the Revised Code.

Upon expiration of the exemption or adoption of a resolution eliminating the exemption, the policy committee shall notify by certified mail the owner or operator of each solid waste disposal facility or transfer facility that is required to collect generation fees on behalf of the district of the expiration or elimination of the exemption, as applicable. The exemption shall cease to apply on the first day of the first month following the month in which notification is sent to each disposal facility and transfer facility, as applicable.

Effective Date: 03-29-2006



Section 3734.577 - Exemption from fees prohibited.

Notwithstanding any section of the Revised Code to the contrary, no solid waste management district shall exempt a public sector commercial licensed hauler from a fee that is charged to private sector commercial licensed haulers by the solid waste management district.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3734.60 - Plastic containers labeled with code for basic material used in bottle or container.

(A) As used in this section:

(1) "Label" means a molded imprint or raised symbol that includes a code consisting of letters and numbers and is placed on or near the bottom of a plastic bottle or rigid plastic container to indicate the plastic resin used to produce the bottle or container.

(2) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by means of the flowing of the material.

(3) "Plastic bottle" means a plastic container that has a neck that is smaller than the body of the container; that accepts a screw-type cap, snap cap, or other closure; and that has a capacity of at least sixteen ounces but less than five gallons.

(4) "Rigid plastic container" means any formed or molded container, other than a plastic bottle, that is intended for a single use, is composed primarily of plastic resin, has a relatively inflexible finite shape or form, and has a capacity of at least eight ounces but less than five gallons.

(B) On and after January 1, 1991, no person shall either manufacture or distribute for use in this state any new, unfilled plastic bottle or rigid plastic container unless it bears a label with the appropriate code as prescribed in this section that indicates the plastic resin used to produce the bottle or container. A plastic bottle or rigid plastic container having a label or basecup composed of material different from that comprising the rest of the bottle or container shall be labeled with the code for the basic material used in the bottle or container.

The label required by this section shall consist of an equilateral triangle formed by three curved arrows of short radius with the apex of each point of the triangle at the midpoint of each arrow. The head of each arrow shall be at the midpoint of each side of the triangle with a short gap between the head of the arrow and the base of the succeeding arrow. The triangle formed by the three curved arrows shall depict a clockwise path around the code number, which shall be placed at the center of the triangle. The code letters shall be placed immediately below the triangle. The following code numbers and letters shall be used on the labels:

(1) For polyethylene terephthalate, the letters "PETE" and the number "1";

(2) For high density polyethylene, the letters "HDPE" and the number "2";

(3) For vinyl, the letter "V" and the number "3";

(4) For low density polyethylene, the letters "LDPE" and the number "4";

(5) For polypropylene, the letters "PP" and the number "5";

(6) For polystyrene, the letters "PS" and the number "6";

(7) For any plastic material named in rules adopted under division (C) of this section, the code letter and code number prescribed for the plastic material in those rules;

(8) For any other plastic, including, without limitation, multilayer materials, the word "OTHER" and the number "7".

(C) When the director of environmental protection considers it appropriate, he may adopt rules in accordance with Chapter 119. of the Revised Code listing plastic materials in addition to those listed in divisions (B)(1) to (6) of this section and prescribing a code letter and code number for each of those additional plastic materials. When labeling requirements similar to those established by this section have been established pursuant to the laws of other states for any such additional material, the code number and code letter for that material established under this division shall be consistent with the code number and code letter for that material established pursuant to the laws of those other states.

(D) The environmental protection agency shall maintain a list of the codes prescribed in divisions (B)(1) to (8) of this section and shall provide a copy of the list to any person upon request.

Effective Date: 11-02-1989



Section 3734.61 - Mercury devices definitions.

As used in sections 3734.61 to 3734.65 of the Revised Code:

(A) "Manufacturer" means any person that produces a mercury-containing thermometer or serves as an importer or domestic distributor of a mercury-containing thermometer that is produced outside the United States. In the case of a multicomponent mercury-containing thermometer, "manufacturer" means the last manufacturer to produce or assemble the thermometer unless the multicomponent mercury-containing thermometer is produced outside the United States, in which case "manufacturer" means the importer or domestic distributor.

(B) "Mercury" means elemental mercury and mercury compounds.

(C) "Mercury-added measuring device" means an instrument containing mercury that is designed to measure an amount or quantity of humidity, pressure, temperature, or vacuum or the force of wind, including, but not limited to, anemometers, barometers, flow meters, hydrometers, hygrometers, manometers, sphygmomanometers, and thermometers.

(D) "Mercury-added novelty" means a product in which mercury is present and that is intended mainly for personal or household enjoyment or adornment, including, but not limited to, products intended for use as practical jokes, figurines, adornments, toys, games, cards, ornaments, yard statues and figures, candles, jewelry, holiday decorations, footwear, other items of apparel, or similar products. "Mercury-added novelty" does not include a product that solely includes a fluorescent light bulb.

Effective Date: 04-06-2007



Section 3734.62 - Purchase of mercury-added measuring device for classroom use.

On and after the effective date of this section, no school district or educational service center established under Chapter 3311. of the Revised Code, community school established under Chapter 3314. of the Revised Code, or nonpublic school for which the state board of education prescribes standards under section 3301.07 of the Revised Code and no employee of such a school district, educational service center, community school, or nonpublic school shall purchase mercury or a mercury-added measuring device for classroom use.

If a school district, educational service center, community school, or nonpublic school or an employee of a school district, educational service center, community school, or nonpublic school purchases mercury or a mercury-added measuring device for classroom use on or after the effective date of this section in violation of this section, but properly recycles or disposes of the mercury or mercury-added measuring device upon learning of or being informed of the violation and creates and implements a mercury reduction plan, the director of environmental protection shall consider the recycling or disposal of the mercury or mercury-added measuring device and the implementation of and compliance with the mercury reduction plan as mitigating circumstances for purposes of enforcement of a violation of this section.

Effective Date: 04-04-2007



Section 3734.63 - Sale of mercury-containing thermometer for promotional purposes.

(A)

(1) Beginning six months after the effective date of this section, and except as otherwise provided in division (A)(2) of this section, no manufacturer shall offer a mercury-containing thermometer for sale or distribute a mercury-containing thermometer for promotional purposes in this state unless the sale or distribution of a mercury-containing thermometer is required in order to comply with federal law, a person demonstrates to the director that a mercury-containing thermometer is the only temperature measuring device that is feasible for a research, quality control, or manufacturing application, or the only component of the thermometer that contains mercury is a button cell battery.

(2) Division (A)(1) of this section does not apply to the sale of a mercury-containing thermometer to a person who purchases a mercury-containing thermometer pursuant to a valid prescription.

(B) Beginning six months after the effective date of this section, a manufacturer of a mercury-containing thermometer that lawfully offers for sale or distributes such a thermometer in this state shall do both of the following:

(1) Provide notice in a conspicuous manner on the packaging of the thermometer that the thermometer contains mercury;

(2) Provide clear instructions with the thermometer regarding careful handling of the thermometer to avoid breakage, proper cleanup of mercury if the thermometer breaks, and proper management and disposal of the thermometer.

Effective Date: 04-06-2007



Section 3734.64 - Sale of mercury-added novelty for promotional purposes.

Beginning six months after the effective date of this section, no person shall offer a mercury-added novelty for sale or distribute such a novelty for promotional purposes in this state unless the only mercury in the mercury-added novelty is a removable button cell battery. Beginning January 1, 2011, no person shall offer any mercury-added novelty for sale or distribute any mercury-added novelty for promotional purposes in this state.

Effective Date: 04-06-2007



Section 3734.65 - Sale or installation of mercury-containing thermostat.

Beginning one year after the effective date of this section, no person shall offer a mercury-containing thermostat for sale in this state or install a mercury-containing thermostat in this state unless the mercury-containing thermostat is installed in the residence of a visually impaired person or the thermostat is used to sense and control temperatures as a part of a manufacturing process.

Effective Date: 04-06-2007



Section 3734.70 - Scrap tire collection facilities rules.

(A) The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend or rescind rules having uniform application throughout the state governing scrap tire collection facilities and the inspection of and issuance of registration certificates and licenses for those facilities in order to ensure that the facilities are located, maintained, operated, and closed in a manner that does not create a nuisance, hazard to public health or safety, or fire hazard.

(B) The rules adopted under this section shall prohibit the owner or operator of a scrap tire collection facility from arranging the transportation or delivery to, or receipt of scrap tires by, any facilities or premises other than any of the following:

(1) A scrap tire recovery facility licensed under section 3734.81 of the Revised Code;

(2) A scrap tire monocell or monofill facility licensed under section 3734.81 of the Revised Code;

(3) A scrap tire storage facility licensed under section 3734.81 of the Revised Code;

(4) A solid waste incineration or energy recovery facility subject to regulation under this chapter;

(5) A facility located in this state that will beneficially use the scrap tires collected at the facility;

(6) A scrap tire storage, monocell, monofill, or recovery facility, any other solid waste disposal facility that is authorized to dispose of scrap tires, or a facility that will beneficially use the scrap tires, that is located in another state and is operating in compliance with the laws of that state.

(C) The rules adopted under this section and sections 3734.71, 3734.72, and 3734.73 of the Revised Code shall not concern or relate to personnel policies, salaries, wages, fringe benefits, or other conditions of employment of employees of persons owning or operating scrap tire collection, storage, monocell, monofill, or recovery facilities, respectively.

Effective Date: 10-29-1993



Section 3734.71 - Scrap tire storage facilities rules.

The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend or rescind rules having uniform application throughout the state governing scrap tire storage facilities and the inspection of and issuance of registration certificates and permits, as applicable, and licenses for those facilities in order to ensure that the facilities are located, maintained, operated, and closed in a manner that does not create a nuisance, hazard to public health or safety, or fire hazard. The rules shall do all of the following:

(A) Establish standards governing the location, design, construction, operation, and closure of scrap tire storage facilities, including, without limitation, standards governing facilities for the storage of scrap tires by submergence in a body of water;

(B) Specify the criteria that the owner or operator of an existing or proposed scrap tire storage facility shall consider in determining whether to apply for a registration certificate or a permit for the facility, which shall be based on the approximate number or quantity in weight or volume of scrap tires stored or to be stored at the facility and the potential for an adverse effect on the environment;

(C) Limit the land area of a scrap tire storage facility on which scrap tires actually are stored to ten thousand square feet unless the owner or operator of the storage facility also owns or operates either of the following to which the tires stored at the storage facility will be transported:

(1) A scrap tire monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code, in which case the land area on which scrap tires actually are stored at the scrap tire storage facility shall be limited to three acres;

(2) A scrap tire monocell, monofill, or recovery facility, or any other solid waste disposal facility authorized to dispose of scrap tires, that is located in another state and is operating in compliance with the laws of that state, in which case the land area on which scrap tires actually are stored at the scrap tire storage facility in this state shall be limited to three acres.

(D) Require submission to the director of a surety bond, a letter of credit, or other acceptable financial assurance, as specified by the director in the rules, in an amount established by the director as necessary for the removal and proper disposal of scrap tires from such a facility, fire suppression, or other measures to abate hazards to public health or safety or the environment occurring at such a facility;

(E) Require the development and maintenance of contingency plans to minimize unanticipated damage to public health or safety or the environment from fire or other sudden accidental occurrences at scrap tire storage facilities;

(F) Require the maintenance of records and submission to the director of periodic reports regarding the number or quantity in weight or volume of scrap tires received at and shipped from scrap tire storage facilities, the disposition of scrap tires shipped from the facilities, and the number or quantity in weight or volume of scrap tires present at the facilities;

(G) Prohibit the owner or operator of a scrap tire storage facility from arranging the transportation or delivery to, or receipt of scrap tires by, any facilities or premises other than any of the following:

(1) A scrap tire recovery facility licensed under section 3734.81 of the Revised Code;

(2) A scrap tire monocell or monofill facility licensed under section 3734.81 of the Revised Code;

(3) A solid waste incineration or energy recovery facility subject to regulation under this chapter;

(4) A facility located in this state that will beneficially use the scrap tires stored at the facility;

(5) A scrap tire storage, monocell, monofill, or recovery facility, any other solid waste disposal facility that is authorized to dispose of scrap tires, or a facility that will beneficially use the scrap tires, that is located in another state and is operating in compliance with the laws of that state.

Effective Date: 03-30-1995



Section 3734.72 - Scrap tire monocell and monofill facilities rules.

The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend or rescind rules having uniform application throughout the state governing scrap tire monocell and monofill facilities and the inspection of and issuance of permits and licenses for those facilities in order to ensure that they are located, maintained, operated, and closed in a manner that does not create a nuisance or a hazard to public health or safety or the environment. The rules shall do all of the following:

(A) Establish standards governing the location, design, construction, operation, closure, and post-closure care of scrap tire monocell and monofill facilities, including, without limitation, standards governing facilities for the storage or disposal of whole scrap tires by submergence in a body of water;

(B) Require submission to the director of a surety bond, a letter of credit, or other acceptable financial assurance, as specified by the director in the rules, in an amount established by the director as necessary for the closure and post-closure care of such a facility, fire suppression, or other measures to abate hazards to public health or safety or the environment occurring at such a facility;

(C) Require the development and maintenance of contingency plans to minimize unanticipated damage to public health or safety or the environment from fire or other sudden accidental occurrences at scrap tire monocell and monofill facilities;

(D) Require the maintenance of records and submission to the director of periodic reports regarding the number or quantity in weight or volume of scrap tires received at and shipped from scrap tire monocell and monofill facilities, the disposition of scrap tires received at the facilities, and the number or quantity in weight or volume of scrap tires present at the facilities.

Effective Date: 03-30-1995



Section 3734.73 - Scrap tire recovery facilities rules.

The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend or rescind rules having uniform application throughout the state governing scrap tire recovery facilities and the inspection of and issuance of registration certificates and permits, as applicable, and licenses for those facilities in order to ensure that the facilities are located, maintained, operated, and closed in a manner that does not create a nuisance, hazard to public health or safety, or fire hazard. The rules shall do all of the following:

(A) Require that the facilities comply with applicable requirements established under this chapter and Chapters 3704. and 6111. of the Revised Code and rules adopted under those chapters with respect to the management of any other solid wastes or any hazardous waste resulting from the operation of the facilities;

(B) Establish standards governing the location, design, construction, operation, and closure of scrap tire recovery facilities;

(C) Specify the criteria that the owner or operator of an existing or proposed scrap tire recovery facility shall consider in determining whether to apply for a registration certificate or a permit for the facility, which shall be based on the approximate number or quantity in weight or volume of scrap tires processed or to be processed at the facility and the potential for an adverse effect on the environment;

(D) Require submission to the director of a surety bond, a letter of credit, or other acceptable financial assurance, as specified by the director in the rules, in an amount established by the director as necessary for the closure of such a facility, removal and proper management of scrap tires and scrap tire processing residues from such a facility, fire suppression, or other measures to abate hazards to public health or safety or the environment occurring at such a facility;

(E) Require the development and maintenance of contingency plans to minimize unanticipated damage to public health or safety or the environment from a fire in scrap tires stored at scrap tire recovery facilities and other sudden accidental occurrences at those facilities;

(F) Require the maintenance of records and submission to the director of periodic reports regarding the number or quantity in weight or volume of scrap tires received at, shipped from, or processed at scrap tire recovery facilities and the number or quantity in weight or volume of scrap tires stored at the facilities.

Effective Date: 03-30-1995



Section 3734.74 - Scrap tire transportation rules.

The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend or rescind rules governing the transportation of scrap tires and the registration of persons engaged in the transportation of scrap tires. The rules shall do all of the following:

(A) Require that, before being issued a registration certificate under section 3734.83 of the Revised Code, a transporter submit a surety bond, a letter of credit, or other financial assurance acceptable to the director, as specified by the director in the rules, in an amount of not less than twenty thousand dollars as the director considers necessary to cover the costs of cleanup of tires improperly accumulated or discarded by the transporter and to cover liability for sudden accidental occurrences that result in damage or injury to persons or property or to the environment;

(B) Establish a system of shipping papers to accompany shipments of scrap tires. The shipping paper for each shipment shall include at least all of the following information:

(1) The name and address of each transporter who transported the shipment of scrap tires;

(2) The number of the registration certificate issued under section 3734.83 of the Revised Code for each transporter who transported the shipment of scrap tires, the signature of the individual transporting the scrap tires for each transporter, and the date or dates on which they were transported;

(3) The quantity in weight or volume of the scrap tires being transported;

(4) The address of the scrap tire collection, storage, monocell, monofill, or recovery facility, or other premises, where the scrap tires were deposited, or of any other registered transporter with whom the scrap tires were deposited, and the signature of the individual accepting receipt of the scrap tires for the facility or other transporter.

The rules adopted under division (B) of this section shall require that the shipping papers be prepared on a form prescribed by the director and that all shipping papers be retained by a registered transporter for not less than three years.

(C) Require that each registered transporter submit a report to the director not later than the thirty-first day of January of each year concerning all shipments of scrap tires transported by the transporter during the preceding calendar year. The report shall include at least the following information:

(1) The total quantity in weight or volume of scrap tires transported by the registered transporter;

(2) The total quantity in weight or volume of scrap tires transported to each collection, storage, monocell, monofill, or recovery facility, or other premises, or deposited with another registered transporter.

Effective Date: 02-29-1996



Section 3734.75 - Submitting to written notice - collection facility.

(A) The owner or operator of a scrap tire collection facility that is in operation on the effective date of this section, within four months after that date, shall submit written notice to the director of environmental protection of the location of the facility, the land area occupied by the facility, and the approximate number or quantity in weight or volume of scrap tires present at the facility.

No person shall fail to comply with this division.

(B) The owner or operator of a scrap tire collection facility that is in operation on the effective date of the rules adopted under section 3734.70 of the Revised Code, in accordance with a schedule established in rules adopted in accordance with Chapter 119. of the Revised Code, shall register with the director by submitting an application for a scrap tire collection facility registration certificate with accompanying information regarding the facility and its method of operation for approval under the rules adopted under section 3734.70 of the Revised Code. The director shall issue a registration certificate or deny the registration within ninety days after receiving the application and the accompanying information. The applicant for such a registration certificate concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located. If the director denies such a registration, he shall include in the order denying it the requirement that the owner or operator cease accepting scrap tires at the facility on the effective date of the order.

No person shall fail to comply with this division or an order issued under it.

(C) On and after the effective date of the rules adopted under section 3734.70 of the Revised Code, no person shall establish a new, or modify an existing, scrap tire collection facility without first registering with the director by submitting an application for a scrap tire collection facility registration certificate with accompanying information regarding the facility and its method of operation for approval under those rules and receiving a registration certificate issued by the director under this division. The director shall issue a registration certificate or deny the registration within ninety days after receiving the application and the accompanying information. The applicant for such a registration certificate concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located or proposed.

(D) Divisions (A), (B), and (C) of this section and section 3734.81 of the Revised Code do not apply to the owner or operator of any of the following:

(1) A premises where tires are sold at retail that meets either of the following criteria:

(a) No more than one thousand scrap tires are present at any time in an unsecured, uncovered outdoor location;

(b) Any number of scrap tires are secured in a building or a covered, enclosed container, trailer, or installation.

(2) The premises of a tire retreading business, tire manufacturing finishing center, or tire adjustment center on which is located a single, covered scrap tire storage area at which not more than four thousand scrap tires are stored;

(3) The premises of a business that removes tires from motor vehicles in the ordinary course of business on which is located a single scrap tire storage area that occupies not more than twenty-five hundred square feet;

(4) A premises where scrap tires are beneficially used for which the notice required by rules adopted under section 3734.84 of the Revised Code has been given.

(E) This section does not apply to either of the following:

(1) The owner or operator of a scrap tire storage, monocell, monofill, or recovery facility;

(2) A transporter registered under section 3734.83 of the Revised Code that collects and holds scrap tires in a covered trailer or vehicle for not longer than thirty days prior to transporting them to their final destination.

Effective Date: 10-29-1993



Section 3734.76 - Submitting to written notice - storage facility.

(A) The owner or operator of a scrap tire storage facility that is in operation on the effective date of this section, within four months after that date, shall submit written notice to the director of environmental protection of the location of the facility, the land area occupied by the facility, and the approximate number or quantity in weight or volume of scrap tires present at the facility.

No person shall fail to comply with this division.

(B) The owner or operator of a scrap tire storage facility that is in operation on the effective date of the rules adopted under section 3734.71 of the Revised Code, in accordance with a schedule established in rules adopted in accordance with Chapter 119. of the Revised Code, either shall register with the director by submitting an application for a scrap tire storage facility registration certificate with accompanying information regarding the facility and its method of operation or shall submit to the director an application for a scrap tire storage facility permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation, as determined by the applicant in accordance with rules adopted under section 3734.71 of the Revised Code, for approval under those rules. The director shall do one of the following:

(1) Issue a registration certificate or deny the registration within ninety days after receiving the application and the accompanying information;

(2) Act on an application for a permit within one hundred eighty days after receiving the application and the accompanying engineering detail plans, specifications, and information.

The applicant for such a registration certificate or permit concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located. If the director denies such a registration or permit application, he shall include in the order denying it the requirement that the owner or operator cease accepting scrap tires at the facility on the effective date of the order.

No person shall fail to comply with this division or an order issued under it.

(C) On and after the effective date of the rules adopted under section 3734.71 of the Revised Code, no person shall establish a new, or modify an existing, scrap tire storage facility without first either registering with the director by submitting an application for a scrap tire storage facility registration certificate with accompanying information regarding the facility and its method of operation or submitting to the director an application for a scrap tire storage facility permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation, as determined by the applicant in accordance with rules adopted under section 3734.71 of the Revised Code, for approval under those rules and receiving a registration certificate or a permit issued by the director under this division. The director shall do one of the following:

(1) Issue a registration certificate or deny the registration within ninety days after receiving the application and the accompanying information;

(2) Act on an application for a permit within one hundred eighty days after receiving the application and the accompanying engineering detail plans, specifications, and information.

The applicant for such a registration certificate or permit concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located or proposed.

(D) Except as otherwise provided in this division, divisions (A), (B), and (C) of this section and section 3734.81 of the Revised Code do not apply to the owner or operator of any of the following:

(1) A premises where tires are sold at retail and on which any number of scrap tires are secured in a building or a covered, enclosed container, trailer, or installation;

(2) The premises of a tire retreading business, tire manufacturing finishing center, or tire adjustment center on which is located a single, covered scrap tire storage area at which not more than four thousand scrap tires are stored;

(3) The premises of a business that removes tires from motor vehicles in the ordinary course of business and on which is located a single scrap tire storage area that occupies not more than twenty-five hundred square feet;

(4) A solid waste disposal facility licensed under section 3734.05 of the Revised Code that stores tires on the surface of the ground if the total land area on which scrap tires are actually stored does not exceed ten thousand square feet;

(5) A scrap tire monocell or monofill facility licensed under section 3734.81 of the Revised Code;

(6) A scrap tire recovery facility licensed under section 3734.81 of the Revised Code;

(7) A solid waste incineration or energy recovery facility subject to regulation under this chapter;

(8) A premises where scrap tires are beneficially used for which the notice required by rules adopted under section 3734.84 of the Revised Code has been given.

(E) This section does not apply to either of the following:

(1) The owner or operator of a scrap tire collection, monocell, monofill, or recovery facility;

(2) A transporter registered under section 3734.83 of the Revised Code that collects and holds scrap tires in a covered trailer or vehicle for not longer than thirty days prior to transporting them to their final destination.

Effective Date: 10-29-1993



Section 3734.77 - Notice of operation by owner or operator of a scrap tire monocell or monofill facility.

(A) The owner or operator of a scrap tire monocell or monofill facility that is in operation on the effective date of this section, within four months after that date, shall submit written notice to the director of environmental protection of the location of the facility, the land area occupied by the facility, and the approximate number or quantity in weight or volume of scrap tires present at the facility.

No person shall fail to comply with this division.

(B) The owner or operator of a scrap tire monocell or monofill facility that is in operation on the effective date of the rules adopted under section 3734.72 of the Revised Code, in accordance with a schedule established in rules adopted in accordance with Chapter 119. of the Revised Code, shall submit to the director an application for a scrap tire monocell or monofill facility permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation for approval under the rules adopted under section 3734.72 of the Revised Code. The director shall act on an application within one hundred eighty days after receiving the application and the accompanying engineering detail plans, specifications, and information. The applicant for such a permit concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located. If the director denies such a permit application, he shall include in the order denying it the requirement that the owner or operator cease accepting scrap tires at the facility on the effective date of the order.

No person shall fail to comply with this division or an order issued under it.

(C) On and after the effective date of the rules adopted under section 3734.72 of the Revised Code, no person shall establish a new, or modify an existing, scrap tire monocell or monofill facility without first submitting to the director an application for a scrap tire monocell or monofill facility permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation for approval under those rules and receiving a permit issued by the director under this division. The director shall act on an application within one hundred eighty days after receiving the application and the accompanying engineering detail plans, specifications, and information. The applicant for such a permit concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located or proposed.

(D) Each permit issued under this section shall set forth in tons the authorized maximum daily waste receipt of scrap tires of the facility for which the permit was issued as that tonnage is contained in the engineering detail plans, specifications, and information regarding the facility and its method of operation approved by the director under this section.

Effective Date: 10-29-1993



Section 3734.78 - Submitting to written notice - restoration facility.

(A) The owner or operator of a scrap tire recovery facility that is in operation on October 29, 1993, within four months after that date, shall submit written notice to the director of environmental protection of the location of the facility, the nature of the scrap tire recovery operations performed at the facility, and the approximate number or quantity in weight or volume of scrap tires present at the facility.

No person shall fail to comply with this division.

(B) The owner or operator of a scrap tire recovery facility that is in operation on the effective date of the rules adopted under section 3734.73 of the Revised Code, in accordance with a schedule established in rules adopted in accordance with Chapter 119. of the Revised Code, either shall register with the director by submitting an application for a scrap tire recovery facility registration certificate with accompanying information regarding the facility and its method of operation or shall submit to the director an application for a scrap tire recovery facility permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation, as determined by the applicant in accordance with rules adopted under section 3734.73 of the Revised Code, for approval under those rules. The director shall do one of the following:

(1) Issue a registration certificate or deny the registration within ninety days after receiving the application and the accompanying information;

(2) Act on an application for a permit within one hundred eighty days after receiving the application and the accompanying engineering detail plans, specifications, and information.

The applicant for such a registration certificate or permit concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located. If the director denies such a registration or permit application, the director shall include in the order denying it the requirement that the owner or operator cease accepting scrap tires at the facility on the effective date of the order.

No person shall fail to comply with this division or an order issued under it.

(C) On and after the effective date of the rules adopted under section 3734.73 of the Revised Code, no person shall establish a new, or modify an existing, scrap tire recovery facility without first either registering with the director by submitting an application for a scrap tire recovery facility registration certificate with accompanying information regarding the facility and its method of operation or submitting to the director an application for a scrap tire recovery facility permit with accompanying engineering detail plans, specifications, and information regarding the facility and its method of operation, as determined by the applicant in accordance with rules adopted under section 3734.73 of the Revised Code, for approval under those rules and receiving a registration certificate or a permit issued by the director under this division. The director shall do one of the following:

(1) Issue a registration certificate or deny the registration within ninety days after receiving the application and the accompanying information;

(2) Act on an application for a permit within one hundred eighty days after receiving the application and the accompanying engineering detail plans, specifications, and information.

The applicant for such a registration certificate or permit concurrently shall submit an application for a license under section 3734.81 of the Revised Code to the board of health of the health district in which the facility is located or proposed.

(D) Each registration certificate or permit issued under this section shall set forth in tons the daily design input capacity of scrap tires of the facility for which the registration certificate or permit was issued as that tonnage is contained in the accompanying information regarding the facility and its method of operation or in the engineering detail plans, specifications, and information regarding the facility and its method of operation, as applicable, approved by the director under this section.

(E) Nothing in this section precludes the owner or operator of a scrap tire recovery facility from conducting a test burn in accordance with guidelines adopted by the director without the necessity to obtain a registration certificate or a permit under this section, provided that all such testing shall comply with applicable state and federal statutes, rules, and regulations governing air pollution control.

(F)

(1) Except as otherwise provided in this division, divisions (A) through (E) of this section and section 3734.81 of the Revised Code do not apply until March 1, 2001, to the owner or operator of a scrap tire recovery facility that was in operation as of March 1, 1996, and processes not less than seventy-five per cent bias-ply tires. Not later than March 1, 2001, or thirty days after division (F)(1) of this section ceases to apply to such a scrap tire recovery facility, whichever occurs earlier, the owner or operator of the facility shall submit to the director an application for a registration or permit, as applicable, and a license in accordance with this section and section 3734.81 of the Revised Code and rules adopted under them. For the purpose of complying with division (C)(1) of section 3734.81 of the Revised Code, the number of tires collected or stored at such a scrap tire recovery facility shall be determined as of March 1, 2001, or as of the date on which division (F)(1) of this section ceases to apply to the facility. Division (F)(1) of this section shall apply only if the total weight of bias-ply tires processed at a scrap tire recovery facility equals or exceeds seventy-five per cent of the total weight of all scrap tires and other rubber goods processed at the facility in at least eight months in each calendar year.

(2) The director shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code that require the owner or operator of a scrap tire recovery facility described in division (F)(1) of this section to maintain information demonstrating the applicability of that division to the facility and to operate the facility in a manner that does not adversely affect public safety and the environment. The owner or operator of such a scrap tire recovery facility shall comply with those rules.

Effective Date: 02-29-1996



Section 3734.79 - Permit application fees.

(A) Except as provided in division (B) of this section, each application for a permit submitted under sections 3734.76 to 3734.78 of the Revised Code shall be accompanied by a nonrefundable application fee of four hundred dollars that shall be credited to the scrap tire management fund created in section 3734.82 of the Revised Code. If a permit is issued, the amount of the application fee paid shall be deducted from the amount of the applicable permit fee due under division (R) of section 3745.11 of the Revised Code.

(B) Division (A) of this section does not apply to an application for a permit for a scrap tire storage facility submitted under section 3734.76 of the Revised Code if the owner or operator of the facility or proposed facility is a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1993



Section 3734.80 - Municipal corporation, county, or township regulations.

(A) Except as provided in division (B) of this section, no political subdivision shall require any additional approval, consent, permit, certificate, or condition for the construction, modification, or operation of a scrap tire monocell or monofill facility authorized by a permit issued under section 3734.77 of the Revised Code or a scrap tire recovery facility registered or authorized by a permit issued under section 3734.78 of the Revised Code.

(B)

(1) Division (A) of this section does not prohibit a municipal corporation, county, or township from enforcing a zoning ordinance or resolution, or any amendment thereto, adopted pursuant to the charter of the municipal corporation or county or Chapter 303. or 519., or sections 713.06 to 713.15, of the Revised Code, whichever is applicable, that became effective prior to two years before the submission of an application for a permit to establish or modify a scrap tire monocell or monofill facility under division (C) of section 3734.77 of the Revised Code or an application for a registration certificate or a permit to establish or modify a scrap tire recovery facility under division (C) of section 3734.78 of the Revised Code and that applies to the construction or modification, and operation, of a scrap tire monocell, monofill, or recovery facility.

(2) Division (A) of this section does not prohibit a municipal corporation, county, or township from requiring a zoning certificate for a scrap tire monocell, monofill, or recovery facility that is subject to a zoning ordinance or resolution, or amendment thereto, of a municipal corporation, county, or township described in division (B)(1) of this section.

Effective Date: 10-29-1993



Section 3734.81 - Obtaining license from board of health or director of environmental protection agency.

(A) On and after the effective date of the applicable rules adopted under section 3734.70, 3734.71, 3734.72, or 3734.73 of the Revised Code and except as otherwise provided in division (B) of this section, division (D) of section 3734.75, or division (D) of section 3734.76 of the Revised Code, no person shall operate a scrap tire collection, storage, monocell, monofill, or recovery facility without a license issued under this section by the board of health of the health district in which the facility is located or by the director of environmental protection when the health district in which the facility is located is not on the approved list under section 3734.08 of the Revised Code.

During the month of December, but before the first day of January of the next year, every person proposing to continue to operate an existing scrap tire collection, storage, monocell, monofill, or recovery facility shall procure a license to operate the facility for that year from the board of health of the health district in which the facility is located or, if the health district is not on the approved list under section 3734.08 of the Revised Code, from the director. The application for any such license shall be submitted to the board of health or the director, as appropriate, on or before the last day of September of the year preceding that for which the license is sought. Each application for a license submitted under this section shall be accompanied by a nonrefundable application fee of one hundred dollars, except that the application fee does not apply to an application for a license for a scrap tire collection or storage facility that is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code. In addition to the application fee, if any, a person who submits an application after that date shall pay an additional ten per cent of the amount of the application fee for each week that the fee is late. If a license is issued, the amount of the application fee, if any, shall be deducted from the amount of the license fee due under division (A), (B), (C), or (D) of section 3734.82 of the Revised Code. If the application for an annual license is submitted to a board of health on the approved list under section 3734.08 of the Revised Code, the application fee, if any, and any accompanying late payment fees shall be credited to the special fund of the health district created in division (F) of section 3734.82 of the Revised Code. If the application for an annual license is submitted to the director, the application fee, if any, and any accompanying late payment fees shall be credited to the scrap tire management fund created in that section.

The board of health or the director may include such terms and conditions in a license or revision to a license issued under this section as are appropriate to ensure compliance with this chapter and the applicable rules adopted under it. Terms or conditions in a license or revision to a license issued by a board of health shall be consistent with and pertain only to the subjects addressed in the applicable rules adopted under section 3734.70, 3734.71, 3734.72, or 3734.73 of the Revised Code.

A person who has received a license, upon sale or disposition of the facility, may have the license transferred to another person with the consent of the board of health or the director. Upon issuance of a license under this section, the board of health shall mail a copy of the license to the director.

(B) The owner or operator of a scrap tire collection, storage, monocell, monofill, or recovery facility that is in operation on the effective date of the applicable rules adopted under section 3734.70, 3734.71, 3734.72, or 3734.73 of the Revised Code and who complies with division (B) of section 3734.75, division (B) of section 3734.76, division (B) of section 3734.77, or division (B) of section 3734.78 of the Revised Code, whichever is applicable, may continue to operate the facility without a license until the director issues a final action on the application for a registration certificate or permit for the facility submitted thereunder, as applicable.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, the owner or operator of a scrap tire collection, storage, or recovery facility that is in operation on the effective date of the applicable rules adopted under section 3734.70, 3734.71, or 3734.73 of the Revised Code shall submit with his application for an initial license under this section, in addition to any other information required by the board of health or the director, as appropriate, information indicating the number of scrap tires collected or stored at the facility on the effective date of the applicable rules. For each of the five years thereafter, the owner or operator, when submitting an application under this section for an annual license for the facility, shall submit with his application, in addition to any other information required by the board or the director, as appropriate, information demonstrating that the number of scrap tires indicated on the application for the initial license as having been collected or stored at the facility has been or will have been reduced by at least twenty per cent during the current license year or that at least twenty per cent of those tires have been or will have been stored in compliance with applicable requirements established in rules adopted by the director under section 3734.71 of the Revised Code during the current license year. If the owner or operator fails to make either demonstration, the board or the director, as appropriate, shall deny the license for the facility in accordance with section 3734.09 of the Revised Code.

(2) With respect to a scrap tire collection or storage facility that is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code and that is in operation on the effective date of this section and of the applicable rules adopted under section 3734.70 or 3734.71 of the Revised Code, the licensed salvage dealer shall submit with his application for an initial license under this section, in addition to any other information required by the board of health or the director, as appropriate, information indicating the number of scrap tires collected or stored at the facility on the effective date of the applicable rules and a plan for compliance with the requirement of division (C)(2) of this section for either reducing the number of scrap tires collected or stored at the facility or storing the tires in compliance with rules adopted under section 3734.71 of the Revised Code. Commencing with the third year after the effective date of the applicable rules and for each of the four years thereafter, the licensed salvage dealer, when submitting his application under this section for an annual license for the facility, shall submit with his application, in addition to any other information required by the board or the director, as appropriate, information demonstrating that the number of scrap tires indicated on the application for the initial license as having been collected or stored at the facility has been or will have been reduced by at least twenty per cent during the current license year or that at least twenty per cent of those tires have been or will have been stored in compliance with applicable requirements established in rules adopted by the director under section 3734.71 of the Revised Code during the current license year. If the licensed salvage dealer fails to make either demonstration, the board or the director, as appropriate, shall deny the license for the facility in accordance with section 3734.09 of the Revised Code.

(D) The owner or operator of a scrap tire collection, monocell, monofill, or recovery facility licensed under this section need not obtain an additional license under this section for the temporary storage of scrap tires at the facility.

(E) The owner or operator of a scrap tire storage, monocell, monofill, or recovery facility licensed under this section need not obtain an additional license under this section for the temporary collection of scrap tires at the facility.

Effective Date: 03-30-1995



Section 3734.82 - Annual fee for scrap tire recovery facility license - scrap tire management fund.

(A) The annual fee for a scrap tire recovery facility license issued under section 3734.81 of the Revised Code shall be in accordance with the following schedule:

Daily Design Annual Input Capacity License (Tons) Fee 1 or less $ 100 2 to 25 500 26 to 50 1,000 51 to 100 1,500 101 to 200 2,500 201 to 500 3,500 501 or more 5,500

For the purpose of determining the applicable license fee under this division, the daily design input capacity shall be the quantity of scrap tires the facility is designed to process daily as set forth in the registration certificate or permit for the facility, and any modifications to the permit, if applicable, issued under section 3734.78 of the Revised Code.

(B) The annual fee for a scrap tire monocell or monofill facility license shall be in accordance with the following schedule:

Authorized Maximum Annual Daily Waste Receipt License (Tons) Fee 100 or less $ 5,000 101 to 200 12,500 201 to 500 30,000 501 or more 60,000

For the purpose of determining the applicable license fee under this division, the authorized maximum daily waste receipt shall be the maximum amount of scrap tires the facility is authorized to receive daily that is established in the permit for the facility, and any modification to that permit, issued under section 3734.77 of the Revised Code.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, the annual fee for a scrap tire storage facility license shall equal one thousand dollars times the number of acres on which scrap tires are to be stored at the facility during the license year, as set forth on the application for the annual license, except that the total annual license fee for any such facility shall not exceed three thousand dollars.

(2) The annual fee for a scrap tire storage facility license for a storage facility that is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code is one hundred dollars.

(D)

(1) Except as otherwise provided in division (D)(2) of this section, the annual fee for a scrap tire collection facility license is two hundred dollars.

(2) The annual fee for a scrap tire collection facility license for a collection facility that is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code is fifty dollars.

(E) Except as otherwise provided in divisions (C)(2) and (D)(2) of this section, the same fees apply to private operators and to the state and its political subdivisions and shall be paid within thirty days after the issuance of a license. The fees include the cost of licensing, all inspections, and other costs associated with the administration of the scrap tire provisions of this chapter and rules adopted under them. Each license shall specify that it is conditioned upon payment of the applicable fee to the board of health or the director of environmental protection, as appropriate, within thirty days after the issuance of the license.

(F) The board of health shall retain fifteen thousand dollars of each license fee collected by the board under division (B) of this section, or the entire amount of any such fee that is less than fifteen thousand dollars, and the entire amount of each license fee collected by the board under divisions (A), (C), and (D) of this section. The moneys retained shall be paid into a special fund, which is hereby created in each health district, and used solely to administer and enforce the scrap tire provisions of this chapter and rules adopted under them. The remainder, if any, of each license fee collected by the board under division (B) of this section shall be transmitted to the director within forty-five days after receipt of the fee.

(G) The director shall transmit the moneys received by the director from license fees collected under division (B) of this section to the treasurer of state to be credited to the scrap tire management fund, which is hereby created in the state treasury. The fund shall consist of all federal moneys received by the environmental protection agency for the scrap tire management program; all grants, gifts, and contributions made to the director for that program; and all other moneys that may be provided by law for that program. The director shall use moneys in the fund as follows:

(1) Expend amounts determined necessary by the director to implement, administer, and enforce the scrap tire provisions of this chapter and rules adopted under them;

(2) During each fiscal year, request the director of budget and management to, and the director of budget and management shall, transfer one million dollars to the scrap tire grant fund created in section 3734.822 of the Revised Code for supporting market development activities for scrap tires and synthetic rubber from tire manufacturing processes and tire recycling processes. In addition, during a fiscal year, the director of environmental protection may request the director of budget and management to, and the director of budget and management shall, transfer up to an additional five hundred thousand dollars to the scrap tire grant fund for scrap tire amnesty events and scrap tire cleanup events.

(3) After the expenditures and transfers are made under divisions (G)(1) and (2) of this section, expend the balance of the money in the scrap tire management fund remaining in each fiscal year to conduct removal actions under section 3734.85 of the Revised Code and to provide grants to boards of health under section 3734.042 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001



Section 3734.821 - Use of funds for clean-up and removal at Kirby tire site.

Beginning on the effective date of this amendment and ending on June 30, 2011, at least sixty-five per cent of the moneys collected under division (A)(2) of section 3734.901 of the Revised Code and deposited in the state treasury to the credit of the scrap tire management fund created in section 3734.82 of the Revised Code shall be expended for clean-up and removal activities at the Goss tire site in Muskingum county or other tire sites in the state.

Effective Date: 09-05-2001; 2008 HB562 09-22-2008



Section 3734.822 - Scrap tire grant fund.

(A) There is hereby created in the state treasury the scrap tire grant fund, consisting of moneys transferred to the fund under section 3734.82 of the Revised Code. The director of environmental protection may make grants from the fund for the following purposes:

(1) Supporting market development activities for scrap tires and synthetic rubber from tire manufacturing processes and tire recycling processes;

(2) Supporting scrap tire amnesty and cleanup events sponsored by solid waste management districts.

Grants awarded under division (A)(1) of this section may be awarded to individuals, businesses, and entities certified under division (A) of section 3736.04 of the Revised Code.

(B) Projects and activities that are eligible for grants under division (A)(1) of this section shall be evaluated for funding using, at a minimum, the following criteria:

(1) The degree to which a proposed project contributes to the increased use of scrap tires generated in this state;

(2) The degree of local financial support for a proposed project;

(3) The technical merit and quality of a proposed project.

Renumbered from § 1502.12 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-06-2001; 12-30-2004; 06-27-2005; 04-06-2007



Section 3734.83 - Registration of transporters.

(A) Except as provided in division (D) of this section, no person shall transport scrap tires anywhere in this state unless the business or governmental entity that employs the person first registers with and obtains a registration certificate from the director of environmental protection. No more than one registration certificate shall be required of any single business or governmental entity. An applicant shall file an application with the director in such form as the director prescribes. The application shall contain such information as the director prescribes, including at least the name and address of the principal office of the applicant in this state, provided that the information shall not include the license plate number or vehicle identification number of any motor vehicle used by the applicant to transport scrap tires. Each application for a registration certificate shall be accompanied by a registration fee of not more than three hundred dollars as established by rules adopted by the director in accordance with Chapter 119. of the Revised Code, except that a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code shall be issued a registration certificate or renewal of a registration certificate under this section without the payment of any registration fee if the salvage dealer transports only scrap tires obtained as a direct consequence of receiving motor vehicles for salvage and transports the tires only on motor vehicles owned or leased by him.

A registration certificate issued under this section is valid for one year from its effective date and may be renewed annually for a term of one year by submission to the director of a renewal application on a form prescribed by the director and payment of the registration fee established in rules adopted under this section. The registration and renewal fees shall be credited to the scrap tire management fund created in section 3734.82 of the Revised Code.

A transporter registered under this division shall maintain a copy of the registration certificate in each motor vehicle used by the registrant to transport scrap tires.

(B) The director may issue an order in accordance with Chapter 119. of the Revised Code denying, suspending, or revoking the registration certificate of a person who is registered under this section and who has violated, or whose employee has violated, any of the scrap tire provisions of this chapter or a rule adopted under them while transporting scrap tires. A transporter whose registration certificate has been denied, suspended, or revoked shall immediately notify each of his customers of that fact by certified mail.

(C) Except as provided in division (D) of this section, no person who possesses scrap tires shall cause them to be transported by any person who is not registered as a transporter under this section.

(D) Divisions (A) and (C) of this section do not apply to any person who transports ten or fewer scrap tires in a single load; any person who transports scrap tires for his own use in agriculture or in producing or processing aggregates; any political subdivision engaging in the collection of solid wastes other than scrap tires, or any person engaging in the collection of such solid wastes under a license or franchise from a political subdivision, when ten or fewer scrap tires are transported with any single load of other types of solid wastes; or any person who is engaged primarily in the retail sale of tires for farm machinery, construction equipment, commercial cars, commercial tractors, motor buses, or semitrailers and who transports twenty-five or fewer whole scrap tires in a single load and not more than two hundred fifty scrap tires in a calendar year, all of which tires either are or were used primarily as tires for farm machinery, construction equipment, commercial cars, commercial tractors, motor buses, or semitrailers.

(E) A transporter of scrap tires is liable for the safe delivery of any scrap tires from the time he obtains them until he delivers them to a scrap tire collection, storage, monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code; delivers them to a solid waste incineration or energy recovery facility subject to regulation under this chapter; delivers them to a premises where they will be beneficially used; delivers them to another transporter registered under this section; or transports them out of the state. A generator of scrap tires who has complied with division (C) of this section is not liable under statute or common law in his capacity as the generator of the scrap tires for the actions or omissions of any transporter registered under this section or any scrap tire collection, storage, monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code, or any solid waste incineration or energy recovery facility subject to regulation under this chapter, with respect to the scrap tires transported by the registered transporter and is not liable in his capacity as the generator of the scrap tires for violations of any scrap tire provision of this chapter or rules adopted under those provisions governing scrap tire collection, storage, monocell, monofill, or recovery facilities and the transportation of scrap tires, or any other provision of this chapter and rules adopted under it governing solid waste incineration and energy recovery facilities, with respect to the scrap tires handled by any such licensed facility or transported by the registered transporter.

This division does not apply to a person who transports ten or fewer scrap tires in a single load or who transports any number of scrap tires for his own use in agriculture or in producing or processing aggregates.

(F) A generator of scrap tires who, in good faith and prior to the time when transporters of scrap tires are required to be registered pursuant to rules adopted under section 3734.74 of the Revised Code, caused scrap tires generated by him to be transported by another is not liable under statute or common law in his capacity as the generator of the scrap tires for the actions or omissions of the transporter, or of any other person to whom the transporter delivered the scrap tires, with respect to the scrap tires transported by the transporter.

Effective Date: 10-29-1993



Section 3734.84 - Notification requirements for persons who beneficially use scrap tires.

The director of environmental protection may adopt rules in accordance with Chapter 119. of the Revised Code establishing notification requirements for persons who beneficially use scrap tires, including at least rules establishing notification procedures and specifying information to be included in a notification.

Effective Date: 10-29-1993



Section 3734.85 - Enforcement and removal.

(A) On and after the effective date of the rules adopted under sections 3734.70, 3734.71, 3734.72, and 3734.73 of the Revised Code, the director of environmental protection may take action under this section to abate accumulations of scrap tires. If the director determines that an accumulation of scrap tires constitutes a danger to the public health or safety or to the environment, the director shall issue an order under section 3734.13 of the Revised Code to the person responsible for the accumulation of scrap tires directing that person, within one hundred twenty days after the issuance of the order, to remove the accumulation of scrap tires from the premises on which it is located and transport the tires to a scrap tire storage, monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code, to such a facility in another state operating in compliance with the laws of the state in which it is located, or to any other solid waste disposal facility in another state that is operating in compliance with the laws of that state. If the person responsible for causing the accumulation of scrap tires is a person different from the owner of the land on which the accumulation is located, the director may issue such an order to the landowner.

If the director is unable to ascertain immediately the identity of the person responsible for causing the accumulation of scrap tires, the director shall examine the records of the applicable board of health and law enforcement agencies to ascertain that person's identity. Before initiating any enforcement or removal actions under this division against the owner of the land on which the accumulation is located, the director shall initiate any such actions against the person that the director has identified as responsible for causing the accumulation of scrap tires. Failure of the director to make diligent efforts to ascertain the identity of the person responsible for causing the accumulation of scrap tires or to initiate an action against the person responsible for causing the accumulation shall not constitute an affirmative defense by a landowner to an enforcement action initiated by the director under this division requiring immediate removal of any accumulation of scrap tires.

Upon the written request of the recipient of an order issued under this division, the director may extend the time for compliance with the order if the request demonstrates that the recipient has acted in good faith to comply with the order. If the recipient of an order issued under this division fails to comply with the order within one hundred twenty days after the issuance of the order or, if the time for compliance with the order was so extended, within that time, the director shall take such actions as the director considers reasonable and necessary to remove and properly manage the scrap tires located on the land named in the order. The director, through employees of the environmental protection agency or a contractor, may enter upon the land on which the accumulation of scrap tires is located and remove and transport them to a scrap tire recovery facility for processing, to a scrap tire storage facility for storage, or to a scrap tire monocell or monofill facility for storage or disposal.

The director shall enter into contracts for the storage, disposal, or processing of scrap tires removed through removal operations conducted under this section.

If a person to whom a removal order is issued under this division fails to comply with the order and if the director performs a removal action under this section, the person to whom the removal order is issued is liable to the director for the costs incurred by the director for conducting the removal operation, storage at a scrap tire storage facility, storage or disposal at a scrap tire monocell or monofill facility, or processing of the scrap tires so removed, the transportation of the scrap tires from the site of the accumulation to the scrap tire storage, monocell, monofill, or recovery facility where the scrap tires were stored, disposed of, or processed, and the administrative and legal expenses incurred by the director in connection with the removal operation. The director shall keep an itemized record of those costs. Upon completion of the actions for which the costs were incurred, the director shall record the costs at the office of the county recorder of the county in which the accumulation of scrap tires was located. The costs so recorded constitute a lien on the property on which the accumulation of scrap tires was located until discharged. Upon the written request of the director, the attorney general shall bring a civil action against the person responsible for the accumulation of the scrap tires that were the subject of the removal operation to recover the costs for which the person is liable under this division. Any money so received or recovered shall be credited to the scrap tire management fund created in section 3734.82 of the Revised Code.

If, in a civil action brought under this division, an owner of real property is ordered to pay to the director the costs of a removal action that removed an accumulation of scrap tires from the person's land or if a lien is placed on the person's land for the costs of such a removal action, and, in either case, if the landowner was not the person responsible for causing the accumulation of scrap tires so removed, the landowner may bring a civil action against the person who was responsible for causing the accumulation to recover the amount of the removal costs that the court ordered the landowner to pay to the director or the amount of the removal costs certified to the county recorder as a lien on the landowner's property, whichever is applicable. If the landowner prevails in the civil action against the person who was responsible for causing the accumulation of scrap tires, the court, as it considers appropriate, may award to the landowner the reasonable attorney's fees incurred by the landowner for bringing the action, court costs, and other reasonable expenses incurred by the landowner in connection with the civil action. A landowner shall bring such a civil action within two years after making the final payment of the removal costs to the director pursuant to the judgment rendered against the landowner in the civil action brought under this division upon the director's request or within two years after the director certified the costs of the removal action to the county recorder, as appropriate. A person who, at the time that a removal action was conducted under this division, owned the land on which the removal action was performed may bring an action under this division to recover the costs of the removal action from the person responsible for causing the accumulation of scrap tires so removed regardless of whether the person owns the land at the time of bringing the action.

Subject to the limitations set forth in division (G) of section 3734.82 of the Revised Code, the director may use moneys in the scrap tire management fund for conducting removal actions under this division. Any moneys recovered under this division shall be credited to the scrap tire management fund.

(B) The director shall initiate enforcement and removal actions under division (A) of this section in accordance with the following descending listing of priorities:

(1) Accumulations of scrap tires that the director finds constitute a fire hazard or threat to public health;

(2) Accumulations of scrap tires determined by the director to contain more than one million scrap tires;

(3) Accumulations of scrap tires in densely populated areas;

(4) Other accumulations of scrap tires that the director or board of health of the health district in which the accumulation is located determines constitute a public nuisance;

(5) Any other accumulations of scrap tires present on premises operating without a valid license issued under section 3734.05 or 3734.81 of the Revised Code.

(C) The director shall not take enforcement and removal actions under division (A) of this section against the owner or operator of, or the owner of the land on which is located, any of the following:

(1) A premises where not more than one hundred scrap tires are present at any time;

(2) The premises of a business engaging in the sale of tires at retail that meets either of the following criteria:

(a) Not more than one thousand scrap tires are present on the premises at any time in an unsecured, uncovered outdoor location.

(b) Any number of scrap tires are secured in a building or a covered, enclosed container, trailer, or installation.

(3) The premises of a tire retreading business, a tire manufacturing finishing center, or a tire adjustment center on which is located a single, covered scrap tire storage area where not more than four thousand scrap tires are stored;

(4) The premises of a business that removes tires from motor vehicles in the ordinary course of business and on which is located a single scrap tire storage area that occupies not more than twenty-five hundred square feet;

(5) A solid waste facility licensed under section 3734.05 of the Revised Code that stores scrap tires on the surface of the ground if the total land area on which scrap tires are actually stored does not exceed ten thousand square feet;

(6) A premises where not more than two hundred fifty scrap tires are stored or kept for agricultural use;

(7) A construction site where scrap tires are stored for use or used in road resurfacing or the construction of embankments;

(8) A scrap tire collection, storage, monocell, monofill, or recovery facility licensed under section 3734.81 of the Revised Code;

(9) A solid waste incineration or energy recovery facility that is subject to regulation under this chapter and that burns scrap tires;

(10) A premises where scrap tires are beneficially used and for which the notice required by rules adopted under section 3734.84 of the Revised Code has been given;

(11) A transporter registered under section 3734.83 of the Revised Code that collects and holds scrap tires in a covered trailer or vehicle for not longer than thirty days prior to transporting them to their final destination.

(D) Nothing in this section restricts any right any person may have under statute or common law to enforce or seek enforcement of any law applicable to the management of scrap tires, abate a nuisance, or seek any other appropriate relief.

(E) An owner of real property upon which there is located an accumulation of not more than five thousand scrap tires is not liable under division (A) of this section for the cost of the removal of the scrap tires, and no lien shall attach to the property under this section, if all of the following conditions are met:

(1) The tires were placed on the property after the owner acquired title to the property, or the tires were placed on the property before the owner acquired title to the property and the owner acquired title to the property by bequest or devise.

(2) The owner of the property did not have knowledge that the tires were being placed on the property, or the owner posted on the property signs prohibiting dumping or took other action to prevent the placing of tires on the property.

(3) The owner of the property did not participate in or consent to the placing of the tires on the property.

(4) The owner of the property received no financial benefit from the placing of the tires on the property or otherwise having the tires on the property.

(5) Title to the property was not transferred to the owner for the purpose of evading liability under division (A) of this section.

(6) The person responsible for placing the tires on the property, in doing so, was not acting as an agent for the owner of the property.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-30-1995; 09-29-2005



Section 3734.86 - Disposal of off-road construction and mining equipment tires.

Notwithstanding any provision in this chapter and rules adopted under it to the contrary, the owner of any scrap tires that are off-road construction and mining equipment tires and that have a bead width of at least fourteen inches and a rim or wheel diameter of at least twenty-four inches may dispose of those tires on-site without obtaining a permit under section 3734.77 of the Revised Code or a license under section 3734.81 of the Revised Code if the owner of the tires owns or leases the site where the tires are disposed of.

Effective Date: 10-29-1993



Section 3734.87 - Report and recommendations of director of environmental protection.

During the years 2002 and 2006, the director of environmental protection shall submit a report to the speaker of the house of representatives and the president of the senate concerning the implementation, administration, and enforcement of the scrap tire provisions of this chapter and rules adopted under them, including at least a discussion of the expenditure of moneys from the scrap tire management fund created in section 3734.82 of the Revised Code and recommendations concerning any legislative changes needed to improve that implementation, administration, and enforcement.

Effective Date: 09-29-1999



Section 3734.90 - Tire sales fee definitions.

As used in sections 3734.90 to 3734.9014 of the Revised Code:

(A) "Tire" means any tire with a rim or wheel diameter of thirteen inches or more that is designed and manufactured for use on a motor vehicle as "motor vehicle" is defined in section 4511.01 of the Revised Code. "Tire" does not include any used or retreaded tire or any tire that is part of a new motor vehicle as defined in section 4517.01 of the Revised Code when the motor vehicle is manufactured or initially received in this state.

(B) "Wholesale distributor" means a person who distributes tires to retail dealers in this state or to its own retail establishments in this state. "Wholesale distributor" does not include a person who sells a minimal number of tires to others on an irregular and noncontinuous basis.

(C) "Retail dealer" means a person engaged in the business of selling tires at retail in this state.

(D) "Sale" and "selling" include exchange, consignment, barter, gift, and offer for sale. "Sale" or "selling" includes the removal of tires from a stock of merchandise by a wholesale distributor, or a retail dealer, for its own use.

Effective Date: 10-29-1993



Section 3734.901 - Tire fee administrative fund.

(A)

(1) For the purpose of providing revenue to defray the cost of administering and enforcing the scrap tire provisions of this chapter, rules adopted under those provisions, and terms and conditions of orders, variances, and licenses issued under those provisions; to abate accumulations of scrap tires; to make grants supporting market development activities for scrap tires and synthetic rubber from tire manufacturing processes and tire recycling processes and to support scrap tire amnesty and cleanup events; to make loans to promote the recycling or recovery of energy from scrap tires; and to defray the costs of administering and enforcing sections 3734.90 to 3734.9014 of the Revised Code, a fee of fifty cents per tire is hereby levied on the sale of tires. The proceeds of the fee shall be deposited in the state treasury to the credit of the scrap tire management fund created in section 3734.82 of the Revised Code. The fee is levied from the first day of the calendar month that begins next after thirty days from October 29, 1993, through June 30, 2013.

(2) Beginning on July 1, 2011, and ending on June 30, 2013, there is hereby levied an additional fee of fifty cents per tire on the sale of tires the proceeds of which shall be deposited in the state treasury to the credit of the soil and water conservation district assistance fund created in section 1515.14 of the Revised Code.

(B) Only one sale of the same article shall be used in computing the amount of the fee due.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 06-30-2005



Section 3734.902 - Tax commissioner administration and enforcement.

(A) The tax commissioner shall administer sections 3734.90 to 3734.9014 of the Revised Code and may adopt such rules as he finds necessary for the administration and enforcement of the fee.

(B) The requirements, authorizations, procedures, limitations, and penalties set forth in Chapter 5703. of the Revised Code, except for those set forth in sections 5703.50 to 5703.54 of the Revised Code, apply to the administration, collection, payment, and enforcement of the fee levied under sections 3734.90 to 3734.9014 of the Revised Code in the same manner and with the same effect as in the case of the other laws that the department of taxation is required to administer and enforce.

(C) Sections 3734.10, 3734.101, and 3734.13 do not apply to the enforcement of sections 3734.90 to 3734.9014 of the Revised Code and rules adopted under division (A) of this section.

Effective Date: 10-29-1993



Section 3734.903 - Liability of wholesale distributor and retail dealer.

(A) Each wholesale distributor is liable for the fee imposed by section 3734.901 of the Revised Code on all tires sold by him to retail dealers in this state.

(B) Each wholesale distributor who uses tires in his own operation in this state is liable for the fee on the tires.

(C) Each retail dealer who acquires tires from a person who is not registered with the tax commissioner as a wholesale distributor pursuant to section 3734.9011 of the Revised Code is liable for the fee imposed by section 3734.901 of the Revised Code on the tires acquired for retail sale in this state to the same extent and in the same amount as the fee imposed on wholesale distributors.

Effective Date: 10-29-1993



Section 3734.904 - Filing returns.

(A) By the twentieth day of each month, each person required to pay the fee imposed by section 3734.901 of the Revised Code shall file with the tax commissioner a return as prescribed by the tax commissioner and shall make payment of the full amount of the fee due for the preceding month after deduction of any discount provided for under division (E) of this section. The return shall be signed by the person required to file it, or an authorized employee, officer, or agent. The return shall be deemed filed when received by the tax commissioner.

(B) Any person required by this section to file a return who fails to file such a return within the period prescribed may be required to pay an additional charge of fifty dollars or ten per cent of the fee required to be paid for the reporting period, whichever is greater. The commissioner may collect the additional charge by assessment pursuant to section 3734.907 of the Revised Code. The commissioner may remit all or a portion of the additional charge and may adopt rules relating thereto.

(C) If any fee due is not paid timely in accordance with this section, the person liable for the fee shall pay interest, calculated at the rate per annum as prescribed by section 5703.47 of the Revised Code, from the date the fee payment was due to the date of payment or to the date an assessment is issued, whichever occurs first. Interest shall be paid in the same manner as the fee, and the commissioner may collect the interest by assessment pursuant to section 3734.907 of the Revised Code.

(D) If, in the estimation of the tax commissioner, the average liability of the person liable for the fee is such as not to merit monthly filing, the commissioner may authorize the person to file and pay at less frequent intervals. Returns are due by the twentieth day of the month following the close of the applicable reporting period authorized under this division.

(E) If a return is filed and the amount of the fee shown to be due on the return is paid on or before the date that the return is required to be filed under division (A) of this section or pursuant to division (D) of this section, whichever is applicable, the person liable for the fee is entitled to a discount of four per cent of the amount shown to be due on the return.

(F) All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the fee imposed by section 3734.901 of the Revised Code.

Effective Date: 01-01-2003



Section 3734.905 - Refund of fee.

(A) The treasurer of state shall refund the fee imposed by section 3734.901 of the Revised Code paid illegally or erroneously, or paid on an illegal or erroneous assessment. Applications for refund shall be filed with the tax commissioner on a form prescribed by the commissioner, within four years of the illegal or erroneous payment of the fee.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

If the application for refund is for fees paid on an illegal or erroneous assessment, the certified amount shall include interest calculated at the rate per annum prescribed by section 5703.47 of the Revised Code from the date of overpayment to the date of the commissioner's certification.

(B) When the fee imposed pursuant to section 3734.901 of the Revised Code has been paid on tires that are sold by a retail dealer or wholesale distributor to a motor vehicle manufacturer, or to a wholesale distributor or retail dealer for the purpose of resale outside this state, the seller in this state is entitled to a refund of the amount of the fee actually paid on the tires. To obtain a refund under this division, the seller shall apply to the tax commissioner, shall furnish documentary evidence satisfactory to the commissioner that the price paid by the purchaser did not include the fee, and shall provide the name and address of the purchaser to the commissioner. The seller shall apply on the form prescribed by the commissioner, within four years after the date of the sale. Upon receipt of an application, the commissioner shall determine the amount of any refund due and shall certify that amount to the director of budget and management and the treasurer of state for payment from the tax refund fund created in section 5703.052 of the Revised Code.

(C) If any person entitled to a refund of fees under this section, or section 5703.70 of the Revised Code, is indebted to the state for any tax administered by the tax commissioner, or any charge, penalties, or interest arising from such tax, the amount allowable on the application for refund first shall be applied in satisfaction of the debt.

Effective Date: 09-06-2002



Section 3734.906 - Records.

Every person liable for the fee imposed by section 3734.901 of the Revised Code shall keep complete and accurate records of all sales and purchases of tires as required by the tax commissioner. The records shall be available for inspection by the commissioner or his authorized agent and shall be preserved for four years after the return was due or filed, whichever is later.

Effective Date: 10-29-1993



Section 3734.907 - Personal liability.

(A) Any person required to pay the fee imposed by section 3734.901 of the Revised Code is personally liable for the fee. The tax commissioner may make an assessment, based upon any information in the commissioner's possession, against any person who fails to file a return or pay any fee, interest, or additional charge as required by sections 3734.90 to 3734.9014 of the Revised Code. The commissioner shall give the person assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) When the information in the possession of the tax commissioner indicates that a person liable for the fee imposed by section 3734.901 of the Revised Code has not paid the full amount of fee due, the commissioner may audit a representative sample of the person's business and may issue an assessment based on the audit.

(C) A penalty of up to fifteen per cent may be added to all amounts assessed under this section. The commissioner may adopt rules providing for the imposition and remission of the penalties.

(D) Unless the person assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the person assessed or that person's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the person assessed to the treasurer of state. The petition shall indicate the objections of the person assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(E) After an assessment becomes final, if any portion of the assessment, including accrued interest, remains unpaid, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the person assessed resides or in which the person's business is conducted. If the person assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the person assessed in the amount shown to be due on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state tire fee," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until the day the assessment is paid. Interest shall be paid in the same manner as the fee and may be collected by the issuance of an assessment under this section.

(F) If the tax commissioner believes that collection of the fee will be jeopardized unless proceedings to collect or secure collection of the fee are instituted without delay, the commissioner may issue a jeopardy assessment against the person liable for the fee. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (E) of this section. Notice of the jeopardy assessment shall be served on the person assessed or the person's legal representative, as provided in section 5703.37 of the Revised Code, within five days of the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the person assessed files a petition for reassessment in accordance with division (D) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment does not prejudice the commissioner's consideration of the petition for reassessment.

(G) All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the fee imposed by section 3734.901 of the Revised Code.

Effective Date: 09-06-2002



Section 3734.908 - Dissolution, termination, or bankruptcy does not discharge personal liability.

If any corporation, limited liability company, or business trust required to file returns pursuant to section 3734.904 of the Revised Code fails to remit to the state any fee due under sections 3734.90 to 3734.9014 of the Revised Code, any of its employees having control or supervision of or charged with the responsibility of filing returns and making payments, and any of its officers, members, managers, trustees, or other persons who are responsible for the execution of the corporation's, limited liability company's, or business trust's fiscal responsibilities, is personally liable for the failure to remit the fee. The dissolution, termination, or bankruptcy of the corporation, limited liability company, or business trust does not discharge a responsible person's liability for the corporation's, limited liability company's, or business trust's failure to remit the fee due. The tax commissioner may assess a responsible person under section 3734.907 of the Revised Code.

Effective Date: 07-01-1994



Section 3734.909 - Limitation on assessment.

Except for assessments against responsible persons under section 3734.908 of the Revised Code, no assessment of the fee imposed by sections 3734.90 to 3734.9014 of the Revised Code shall be made by the tax commissioner more than four years after the date on which the return for the period assessed was due or was filed, whichever date is later. This section does not bar an assessment when any of the following occur:

(A) The person assessed failed to file a return required by section 3734.904 of the Revised Code;

(B) The person assessed knowingly filed a false or fraudulent return;

(C) The person assessed and the tax commissioner have waived in writing the time limitation.

Effective Date: 10-29-1993



Section 3734.9010 - Tire fee administrative fund.

Two per cent of all amounts paid to the treasurer of state pursuant to sections 3734.90 to 3734.9014 of the Revised Code shall be certified directly to the credit of the tire fee administrative fund, which is hereby created in the state treasury, for appropriation to the department of taxation for use in administering those sections. The remainder of the amounts paid to the treasurer of state shall be deposited and credited in accordance with section 3734.901 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1993; 06-30-2005



Section 3734.9011 - Registration of wholesale distributors, retail dealers.

(A) No wholesale distributor or other person shall sell tires to a retail dealer within this state, and no retail dealer or other person shall import or otherwise acquire tires for sale at retail within this state from a person who is not a registered wholesale distributor, without having a registration therefor.

(B) Each wholesale distributor and each retail dealer required to be registered under division (A) of this section shall apply for registration on or before the date that is two months after the effective date of this section, or on or before the first day of doing business that required the registration. The application shall be filed with the tax commissioner, in a form and providing such information as prescribed by the commissioner. The commissioner shall assign an account number to each registration and shall so notify the registrant. The registration shall remain in effect until canceled by the wholesale distributor or retail dealer upon the cessation of business.

Effective Date: 10-29-1993



Section 3734.9012 - Wholesale distributor to provide statement to customers.

Each wholesale distributor required to be registered under division (A) of section 3734.9011 of the Revised Code shall provide its customers with a statement that the distributor is liable for the fee imposed by section 3734.901 of the Revised Code and the distributor's account number assigned by the tax commissioner. This section does not apply to sales at retail.

Effective Date: 10-29-1993



Section 3734.9013 - Prohibited acts.

(A) No person shall fail to file any return or report required to be filed by section 3734.904 of the Revised Code, or file or cause to be filed any incomplete, false, or fraudulent return, report, or statement, or aid or abet another in the filing of any false or fraudulent return, report, or statement.

(B) No person shall sell at retail any tire unless the tire was obtained from a wholesale dealer holding a current, valid registration or obtained under his own current, valid registration issued pursuant to section 3734.9011 of the Revised Code.

Effective Date: 10-29-1993



Section 3734.9014 - Maintaining list of registered distributors.

The tax commissioner shall maintain a list of the wholesale distributors registered under division (A) of section 3734.9011 of the Revised Code. The list shall contain the name and address of each distributor and the account number assigned to each by the tax commissioner. The list and subsequent updates of it may be furnished to persons on the list and shall be open to public inspection in the office of the tax commissioner.

Effective Date: 10-29-1993



Section 3734.91 - Definitions - lead acid batteries.

As used in sections 3734.91 to 3734.915 of the Revised Code:

(A) "Consumer product" means any device that primarily is intended for personal or household use and typically is sold, distributed, or available to the general population through retail or mail-order distribution. "Consumer product" includes, but is not limited to, computers, electronic games, telephones, radios, and similar electronics. "Consumer product" does not include vehicles, motorcycles, wheelchairs, boats, or other forms of motive power.

(B) "Lead-acid battery" means a battery that contains lead and sulfuric acid, is used as a power source, and is not intended as a power source for consumer products.

(C) "Retailer" means a person that sells lead-acid batteries directly to the end user.

(D) "Secondary lead smelter" means a facility that produces lead from a lead-bearing scrap material by smelting the material to the metallic form and that is permitted or licensed by a state or the United States environmental protection agency.

(E) "Wholesaler" means a person that sells replacement lead-acid batteries for resale.

Effective Date: 2008 HB169 04-25-2008



Section 3734.911 - Prohibiting commingling of used lead-acid batteries.

(A) Notwithstanding division (D) of section 3734.02 of the Revised Code and any rule adopted under this chapter to the contrary, no person shall commingle a used lead-acid battery with solid waste or dispose of a used lead-acid battery at a solid waste or hazardous waste facility.

(B) Notwithstanding division (D) of section 3734.02 of the Revised Code and any rule adopted under this chapter to the contrary, and except as provided in division (C) of this section, a person shall discard a used lead-acid battery by delivering it to one of the following:

(1) A retailer;

(2) A wholesaler;

(3) A secondary lead smelter;

(4) An automotive repair business;

(5) A household hazardous waste collection location or event;

(6) A lead-acid battery collection or recycling entity or other entity that operates in compliance with rules adopted under section 3734.12 of the Revised Code.

(C) A retailer shall discard a used lead-acid battery by delivering it to one of the following:

(1) A wholesaler;

(2) A secondary lead smelter;

(3) A battery manufacturer for delivery to a secondary lead smelter;

(4) A lead-acid battery collection or recycling entity or other entity that operates in compliance with rules adopted under section 3734.12 of the Revised Code.

(D) Each lead-acid battery that is improperly disposed of or discarded constitutes a separate violation of this section.

Effective Date: 2008 HB169 04-25-2008



Section 3734.912 - Duties of retailer.

(A) A retailer that sells lead-acid batteries in this state shall accept from a purchaser of a lead-acid battery, at the time of purchase, used lead-acid batteries of the same general type and in a quantity that is at least equal to the number sold to the purchaser if the purchaser offers the used lead-acid batteries to the retailer.

(B) A retailer that displays for sale and sells lead-acid batteries in this state shall post the sign that is prescribed by section 3734.914 of the Revised Code at a location that is visible to customers and in close proximity to the location where lead-acid batteries are displayed for sale at the retailer's location.

(C) Division (B) of this section does not apply to a motor vehicle dealer that is licensed under Chapter 4517. of the Revised Code.

Effective Date: 2008 HB169 04-25-2008



Section 3734.913 - Duties of wholesaler.

A wholesaler that sells lead-acid batteries in this state shall accept from a purchaser of a lead-acid battery used lead-acid batteries of the same general type and in a quantity that is at least equal to the number sold to the purchaser if the purchaser offers the used lead-acid batteries to the wholesaler. Not later than ninety days after the day of purchase of a lead-acid battery by such a retailer from a wholesaler, the wholesaler shall remove the applicable number of lead-acid batteries from the retailer's location.

Effective Date: 2008 HB169 04-25-2008



Section 3734.914 - Required signage.

(A) A retailer that displays for sale and sells lead-acid batteries in the state shall post a sign that shall be at least eight and one-half inches by eleven inches in size, use lettering that is at least thirty point font in size, display the universal recycling symbol, and contain all of the following language:

(1) "It is illegal to discard a used lead-acid battery."

(2) "Recycle your used batteries."

(3) "State law requires us to accept used lead-acid batteries for recycling in exchange for new batteries purchased."

(B) This section does not apply to a motor vehicle dealer that is licensed under Chapter 4517. of the Revised Code.

Effective Date: 2008 HB169 04-25-2008



Section 3734.915 - No signage for lead-acid battery cases.

Lead-acid battery cases sold in this state shall not be required to display a society for plastics industry symbol or code, a society for automotive engineers symbol or code, or another resin identification code.

Effective Date: 2008 HB169 04-25-2008



Section 3734.99 - Penalty.

(A) Except as otherwise provided in divisions (B), (C), (D), (E), (F), (G), and (H) of this section, whoever recklessly violates any section of this chapter, except section 3734.025, 3734.18, 3734.57, 3734.572, 3734.573, 3734.574, or 3734.60 of the Revised Code, recklessly violates section 3734.03 of the Revised Code with regard to scrap tires, or recklessly violates an order issued under division (B) of section 3734.13 of the Revised Code regarding a violation of the provisions of this chapter governing scrap tires, is guilty of a felony and shall be fined at least ten thousand dollars, but not more than twenty-five thousand dollars, or imprisoned for at least two years, but not more than four years, or both. Whoever violates section 3734.025, 3734.18, 3734.57, 3734.572, 3734.573, or 3734.574 of the Revised Code shall be fined not more than ten thousand dollars. Each day of violation constitutes a separate offense.

(B) Whoever violates division (G) of section 3734.05 of the Revised Code with respect to a report required pursuant to a plan approved under division (A) of section 3734.041 of the Revised Code or violates division (D) of section 3734.13 of the Revised Code with respect to an order issued pursuant to division (C) or (D) of section 3734.041 of the Revised Code is guilty of a felony and shall be fined at least ten thousand dollars, but not more than twenty-five thousand dollars, or imprisoned for at least two years, but not more than four years, or both. Each day of violation constitutes a separate offense.

(C) Except as otherwise provided in division (G) or (H) of this section, upon a second or subsequent conviction of a violation of any section of this chapter, except section 3734.025, 3734.18, 3734.57, 3734.572, 3734.573, 3734.574, or 3734.60 or a rule adopted under division (B) of section 3734.122 of the Revised Code, the offender shall be fined at least twenty thousand dollars, but not more than fifty thousand dollars per day of violation, or imprisoned for at least two years, but not more than four years, or both.

(D) Whoever knowingly violates a rule adopted under division (B) of section 3734.122 of the Revised Code shall be fined not more than twenty-five thousand dollars for each day of violation, or imprisoned for not more than one year, or both.

(E) Except as otherwise provided in divisions (F) and (G) of this section, whoever recklessly violates division (B) of section 3734.029 of the Revised Code or any provision of this chapter governing scrap tires is guilty of a misdemeanor of the first degree.

(F) Whoever knowingly violates an order issued under division (A) of section 3734.13 regarding a violation of the provisions of this chapter governing scrap tires or division (B) of section 3734.029, division (B) or (C) of section 3734.75, division (B) or (C) of section 3734.76, division (B) or (C) of section 3734.77, division (B) or (C) of section 3734.78, section 3734.81, division (A) of section 3734.83, or a term or condition of a permit or license issued under section 3734.76, 3734.77, 3734.78, or 3734.81 of the Revised Code is guilty of a felony and shall be fined at least ten thousand dollars, but not more than twenty-five thousand dollars, or imprisoned for at least two years, but not more than four years, or both. Each day of violation constitutes a separate offense.

(G) Upon a second or subsequent conviction of a violation of any provision of this chapter specified in division (E) or (F) of this section, the offender is guilty of a felony and shall be fined at least twenty thousand dollars, but not more than fifty thousand dollars per day of violation, or imprisoned for at least two years, but not more than four years, or both.

(H) Whoever knowingly violates any provision of section 3734.904, 3734.906, 3734.907, 3734.908, 3734.9011, 3734.9012, or 3734.9013 of the Revised Code, or any rule adopted by the tax commissioner under section 3734.902 or 3734.904 of the Revised Code, is guilty of a misdemeanor of the first degree on a first offense; on each subsequent offense, the person is guilty of a felony of the fourth degree.

Effective Date: 08-10-1994






Chapter 3735 - METROPOLITAN HOUSING AUTHORITY

Section 3735.01 - Department and director of development defined.

As used in this chapter, "department of development" means the development services agency and "director of development" means the director of development services.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.



Section 3735.02 to 3735.26 - [Repealed].

Effective Date: 06-06-1986



Section 3735.27 - Creating metropolitan housing authority.

(A) Whenever the director of development has determined that there is need for a housing authority in any portion of any county that comprises two or more political subdivisions or portions of two or more political subdivisions but is less than all the territory within the county, a metropolitan housing authority shall be declared to exist, and the territorial limits of the authority shall be defined, by a letter from the director. The director shall issue a determination from the department of development declaring that there is need for a housing authority within those territorial limits after finding either of the following:

(1) Unsanitary or unsafe inhabited housing accommodations exist in that area;

(2) There is a shortage of safe and sanitary housing accommodations in that area available to persons who lack the amount of income that is necessary, as determined by the director, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings without congestion.

In determining whether dwelling accommodations are unsafe or unsanitary, the director may take into consideration the degree of congestion, the percentage of land coverage, the light, air, space, and access available to the inhabitants of the dwelling accommodations, the size and arrangement of rooms, the sanitary facilities, and the extent to which conditions exist in the dwelling accommodations that endanger life or property by fire or other causes.

The territorial limits of a metropolitan housing authority as defined by the director under this division shall be fixed for the authority upon proof of a letter from the director declaring the need for the authority to function in those territorial limits. Any such letter from the director, any certificate of determination issued by the director, and any certificate of appointment of members of the authority shall be admissible in evidence in any suit, action, or proceeding.

A certified copy of the letter from the director declaring the existence of a metropolitan housing authority and the territorial limits of its district shall be immediately forwarded to each appointing authority. A metropolitan housing authority shall consist of members who are residents of the territory in which they serve.

(B)

(1) Except as otherwise provided in division (C), (D), (E), or (F) of this section, the members of a metropolitan housing authority shall be appointed as follows:

(a)

(i) In a district in a county in which a charter has been adopted under Article X, Section 3 of the Ohio Constitution, and in which the most populous city is not the city with the largest ratio of housing units owned or managed by the authority to population, one member shall be appointed by the probate court, one member shall be appointed by the court of common pleas, one member shall be appointed by the board of county commissioners, one member shall be appointed by the chief executive officer of the city that has the largest ratio of housing units owned or managed by the authority to population, and two members shall be appointed by the chief executive officer of the most populous city in the district.

(ii) If, in a district that appoints members pursuant to division (B)(1)(a) of this section, the most populous city becomes the city with the largest ratio of housing units owned or managed by the authority to population, when the term of office of the member who was appointed by the chief executive officer of the city with the largest ratio expires, that member shall not be reappointed, and the membership of the authority shall be as described in division (B)(1)(b) of this section.

(b) In any district other than one described in division (B)(1)(a) of this section, one member shall be appointed by the probate court, one member shall be appointed by the court of common pleas, one member shall be appointed by the board of county commissioners, and two members shall be appointed by the chief executive officer of the most populous city in the district.

(2) At the time of the initial appointment of the authority, the member appointed by the probate court shall be appointed for a period of four years, the member appointed by the court of common pleas shall be appointed for three years, the member appointed by the board of county commissioners shall be appointed for two years, one member appointed by the chief executive officer of the most populous city in the district shall be appointed for one year, and the other member appointed by the chief executive officer of the most populous city in the district shall be appointed for five years.

If appointments are made under division (B)(1)(a) of this section, the member appointed by the chief executive officer of the city in the district that is not the most populous city, but that has the largest ratio of housing units owned or managed by the authority to population, shall be appointed for five years.

After the initial appointments, all members of the authority shall be appointed for five-year terms, and any vacancy occurring upon the expiration of a term shall be filled by the appointing authority that made the initial appointment.

(3) For purposes of this division, population shall be determined according to the last preceding federal census.

(C) For any metropolitan housing authority district that contained, as of the 1990 federal census, a population of at least one million, two members of the authority shall be appointed by the legislative authority of the most populous city in the district, two members shall be appointed by the chief executive officer of the most populous city in the district, and one member shall be appointed by the chief executive officer, with the approval of the legislative authority, of the city in the district that has the second highest number of housing units owned or managed by the authority.

At the time of the initial appointment of the authority, one member appointed by the legislative authority of the most populous city in the district shall be appointed for three years, and one such member shall be appointed for one year; the member appointed by the chief executive officer of the city with the second highest number of housing units owned or managed by the authority shall be appointed, with the approval of the legislative authority, for three years; and one member appointed by the chief executive officer of the most populous city in the district shall be appointed for three years, and one such member shall be appointed for one year. Thereafter, all members of the authority shall be appointed for three-year terms, and any vacancy shall be filled by the same appointing power that made the initial appointment. At the expiration of the term of any member appointed by the chief executive officer of the most populous city in the district before March 15, 1983, the chief executive officer of the most populous city in the district shall fill the vacancy by appointment for a three-year term. At the expiration of the term of any member appointed by the board of county commissioners before March 15, 1983, the chief executive officer of the city in the district with the second highest number of housing units owned or managed by the authority shall, with the approval of the municipal legislative authority, fill the vacancy by appointment for a three-year term. At the expiration of the term of any member appointed before March 15, 1983, by the court of common pleas or the probate court, the legislative authority of the most populous city in the district shall fill the vacancy by appointment for a three-year term.

After March 15, 1983, at least one of the members appointed by the chief executive officer of the most populous city shall be a resident of a dwelling unit owned or managed by the authority. At least one of the initial appointments by the chief executive officer of the most populous city, after March 15, 1983, shall be a resident of a dwelling unit owned or managed by the authority. Thereafter, any member appointed by the chief executive officer of the most populous city for the term established by this initial appointment, or for any succeeding term, shall be a person who resides in a dwelling unit owned or managed by the authority. If there is an elected, representative body of all residents of the authority, the chief executive officer of the most populous city shall, whenever there is a vacancy in this resident term, provide written notice of the vacancy to the representative body. If the representative body submits to the chief executive officer of the most populous city, in writing and within sixty days after the date on which it was notified of the vacancy, the names of at least five residents of the authority who are willing and qualified to serve as a member, the chief executive officer of the most populous city shall appoint to the resident term one of the residents recommended by the representative body. At no time shall residents constitute a majority of the members of the authority.

(D)

(1) For any metropolitan housing authority district that is located in a county that has, according to the most recent federal decennial census, a population greater than seven hundred thousand but less than nine hundred thousand, the members of the metropolitan housing authority shall be selected as follows:

(a) One member shall be appointed by the probate court.

(b) One member shall be appointed by the court of common pleas.

(c) One member shall be appointed by the board of county commissioners.

(d) Two members shall be appointed by the mayor of the most populous city in the district, subject to approval by city council. At least one of the initial appointments by the mayor shall be a resident of a dwelling unit owned or managed by the authority. Thereafter, any member appointed by the mayor of the most populous city for the term established by the initial appointment, or for any succeeding term, shall be a person who resides in a dwelling unit owned or managed by the authority. If there is an elected, representative body of all residents of the authority, the mayor of the most populous city shall, whenever there is a vacancy in the resident term, provide written notice of the vacancy to the representative body. If the representative body submits to the mayor of the most populous city, in writing and within sixty days after the date on which it was notified of the vacancy, the names of at least five residents of the authority who are willing and qualified to serve as a member, the mayor of the most populous city shall appoint to the resident term one of the residents recommended by the representative body. At no time shall residents constitute a majority of the members of the authority.

(e) One member shall be nominated by the township association of the county. The name of the nominee submitted by the township association of the county shall be sent to the board of county commissioners and the executive director of the metropolitan housing authority, if applicable. The board of county commissioners shall accept or reject the nominee.

(f) One member shall be nominated by the municipal league of the county. The name of the nominee submitted by the municipal league of the county shall be sent to the board of county commissioners and the executive director of the metropolitan housing authority, if applicable. The nominee shall not be a resident of the district's most populous city and shall represent a city that is substantially impacted as described in division (I) of this section. The board of county commissioners shall accept or reject the nominee.

(2) At the time of the initial appointment of the authority described in division (D)(1) of this section, the member appointed by the probate court shall be appointed for a period of four years; the member appointed by the court of common pleas shall be appointed for three years; the member appointed by the board of county commissioners shall be appointed for two years; one member appointed by the mayor of the most populous city in the district shall be appointed for one year, and the other member appointed by the mayor of the most populous city in the district shall be appointed for five years; the member nominated by the township association of the county shall be appointed for the same number of years as the nonresident member of the authority appointed by the mayor of the most populous city in the district; and the member nominated by the municipal league of the county shall be appointed for the same number of years as the resident member of the authority appointed by the mayor of the most populous city in the district.

After the initial appointments, all members of the authority shall be appointed for five-year terms, and any vacancy occurring upon the expiration of a term shall be filled by the authority that made the initial appointment or nomination.

(E)

(1) For any metropolitan housing authority district located in a county that had, as of the 2000 federal census, a population of at least four hundred thousand and no city with a population greater than thirty per cent of the total population of the county, one member of the authority shall be appointed by the probate court, one member shall be appointed by the court of common pleas, one member shall be appointed by the chief executive officer of the most populous city in the district, and two members shall be appointed by the board of county commissioners.

(2) At the time of the initial appointment of a metropolitan housing authority pursuant to this division, the member appointed by the probate court shall be appointed for a period of four years, the member appointed by the court of common pleas shall be appointed for three years, the member appointed by the chief executive officer of the most populous city shall be appointed for two years, one member appointed by the board of county commissioners shall be appointed for one year, and the other member appointed by the board of county commissioners shall be appointed for five years. Thereafter, all members of the authority shall be appointed for five-year terms, with each term ending on the same day of the same month as the term that it succeeds. Vacancies shall be filled in the manner provided in the original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term shall hold office as a member for the remainder of that term.

(F)

(1) One resident member shall be appointed to a metropolitan housing authority when required by federal law. The chief executive officer of the most populous city in the district shall appoint that resident member for a term of five years. Subsequent terms of that resident member also shall be for five years, and any vacancy in the position of the resident member shall be filled by the chief executive officer of the most populous city in the district. Any member appointed to fill such a vacancy shall hold office as a resident member for the remainder of that term. If, at any time, a resident member no longer qualifies as a resident, another resident member shall be appointed by the appointing authority who originally appointed the resident member to serve for the unexpired portion of that term.

(2) On and after September 29, 2005, any metropolitan housing authority to which two additional members were appointed pursuant to former division (E)(1) of this section as enacted by Amended Substitute House Bill No. 95 of the 125th general assembly shall continue to have those additional members. Their terms shall be for five years, and vacancies in their positions shall be filled in the manner provided for their original appointment under former division (E)(1) of this section as so enacted.

(G) Public officials, other than the officers having the appointing power under this section, shall be eligible to serve as members, officers, or employees of a metropolitan housing authority notwithstanding any statute, charter, or law to the contrary. Not more than two such public officials shall be members of the authority at any one time.

All members of an authority shall serve without compensation but shall be entitled to be reimbursed for all necessary expenses incurred.

After a metropolitan housing authority district is formed, the director may enlarge the territory within the district to include other political subdivisions, or portions of other political subdivisions, but the territorial limits of the district shall be less than that of the county.

(H)

(1) Any vote taken by a metropolitan housing authority shall require a majority affirmative vote to pass. A tie vote shall constitute a defeat of any measure receiving equal numbers of votes for and against it.

(2) The members of a metropolitan housing authority shall act in the best interest of the district and shall not act solely as representatives of their respective appointing authorities.

(I) "Substantially impacted" as used in division (D)(1)(f) of this section means a city within a metropolitan housing authority that, based on the percentage of housing units that are subsidized housing, is in the top one-third of cities within the county.

Amended by 129th General AssemblyFile No.119,HB 408, §1, eff. 9/6/2012.

Effective Date: 09-26-2003; 05-27-2005; 09-29-2005



Section 3735.28 - Organization.

A metropolitan housing authority shall organize by electing one of its number chairman, and another vice-chairman, and it may employ counsel, a director, who shall be ex officio secretary, and such other officers and employees as are desired, and shall fix the term of office, qualifications, and compensation of each.

Effective Date: 10-01-1953



Section 3735.29 - Member or employee shall not have any interest in property.

No member or employee of a metropolitan housing authority shall have any interest, directly or indirectly, in any contract for property, materials, or services to be acquired by said authority.

Effective Date: 10-01-1953



Section 3735.30 - County commissioners may appropriate and loan funds for initial construction expenses.

The board of county commissioners of the county in which a metropolitan housing authority has been created may appropriate and loan to such authority a sum not exceeding twenty thousand dollars, for the purpose of paying expenses of organizing and supervising the work of the authority during the period of initial construction of the proposed projects. Such loan is to be authorized by a resolution of the board, which shall set forth the terms and time of repayment thereof.

Effective Date: 07-17-1995



Section 3735.31 - Metropolitan housing authority - powers and duties.

A metropolitan housing authority created under sections 3735.27 to 3735.50 of the Revised Code, constitutes a body corporate and politic. To clear, plan, and rebuild slum areas within the district in which the authority is created, to provide safe and sanitary housing accommodations to families of low income within that district, or to accomplish any combination of the foregoing purposes, the authority may do any of the following:

(A) Sue and be sued; have a seal; have corporate succession; receive grants from state, federal, or other governments, or from private sources; conduct investigations into housing and living conditions; enter any buildings or property in order to conduct its investigations; conduct examinations, subpoena, and require the attendance of witnesses and the production of books and papers; issue commissions for the examination of witnesses who are out of the state or unable to attend before the authority or excused from attendance; and in connection with these powers, any member of the authority may administer oaths, take affidavits, and issue subpoenas;

(B) Determine what areas constitute slum areas, and prepare plans for housing projects in those areas; purchase, lease, sell, exchange, transfer, assign, or mortgage any property, real or personal, or any interest in that property, or acquire the same by gift, bequest, or eminent domain; own, hold, clear, and improve property; provide and set aside housing projects, or dwelling units comprising portions of housing projects, designed especially for the use of families, the head of which or the spouse of which is sixty-five years of age or older; engage in, or contract for, the construction, reconstruction, alteration, or repair, or both, of any housing project or part of any housing project; include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions that the federal government has attached to its financial aid of the project; lease or operate, or both, any project, and establish or revise schedules of rents for any projects or part of any project; arrange with the county or municipal corporations, or both, for the planning and replanning of streets, alleys, and other public places or facilities in connection with any area or project; borrow money upon its notes, debentures, or other evidences of indebtedness, and secure the same by mortgages upon property held or to be held by it, or by pledge of its revenues, or in any other manner; invest any funds held in reserves or sinking funds or not required for immediate disbursements; execute contracts and all other instruments necessary or convenient to the exercise of the powers granted in this section; make, amend, and repeal bylaws and rules to carry into effect its powers and purposes;

(C) Borrow money or accept grants or other financial assistance from the federal government for or in aid of any housing project within its territorial limits; take over or lease or manage any housing project or undertaking constructed or owned by the federal government; comply with any conditions and enter into any mortgages, trust indentures, leases, or agreements that are necessary, convenient, or desirable;

(D) Subject to section 3735.311 of the Revised Code, employ a police force to protect the lives and property of the residents of housing projects within the district, to preserve the peace in the housing projects, and to enforce the laws, ordinances, and regulations of this state and its political subdivisions in the housing projects and, when authorized by law, outside the limits of the housing projects.

(E) Enter into an agreement with a county, municipal corporation, or township in whose jurisdiction the metropolitan housing authority is located that permits metropolitan housing authority police officers employed under division (D) of this section to exercise full arrest powers as provided in section 2935.03 of the Revised Code, perform any police function, exercise any police power, or render any police service within specified areas of the county, municipal corporation, or township for the purpose of preserving the peace and enforcing all laws of the state, ordinances of the municipal corporation, or regulations of the township.

Effective Date: 03-09-1999



Section 3735.311 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) A metropolitan housing authority shall not employ a person as a member of the police force of the metropolitan housing authority on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) A metropolitan housing authority shall terminate the employment of a member of the police force of the metropolitan housing authority who does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the member of the police force agrees to surrender the certificate awarded to that member under section 109.77 of the Revised Code.

(b) A metropolitan housing authority shall suspend from employment a member of the police force of the metropolitan housing authority who is convicted, after trial, of a felony. If the member of the police force files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the member of the police force does not file a timely appeal, the metropolitan housing authority shall terminate the employment of that member of the police force. If the member of the police force files an appeal that results in that member's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that member, the metropolitan housing authority shall reinstate that member of the police force. A member of the police force who is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that member's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the member of the police force of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a member of the police force of a metropolitan housing authority under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 3735.32 - Acquisition of real property.

A metropolitan housing authority may appropriate, enter upon, and hold real estate within its territorial limits. The authority may acquire the fee simple title, or a lesser interest in any property within its territorial limits which it deems necessary to appropriate for the purposes of the authority. The powers shall be exercised by an authority in the same manner as is provided by sections 719.01 to 719.05 and 163.01 to 163.22 of the Revised Code; and in exercising the power, the governing body, chairman, and counsel of the authority shall perform the duties of the legislative authority of the municipal corporation, mayor, and village solicitor, or city director of law, respectively, and the members of the authority shall exercise all other powers and duties conferred upon officers of municipal corporations by sections 719.01 to 719.05 and 163.01 to 163.22 of the Revised Code.

Effective Date: 11-01-1977



Section 3735.33 - Housing authorities may join or cooperate with one another.

Any two or more metropolitan housing authorities created under sections 3735.27 to 3735.50, inclusive, of the Revised Code, may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers relative to the purpose of financing as provided in sections 3735.31 and 3735.45 to 3735.49, inclusive, of the Revised Code. The moneys received from such joint or cooperative financing may be used for planning, undertaking, owning, constructing, operating, or contracting with respect to a housing project or projects located within the area of operation of any one or more of the authorities. An authority may by resolution prescribe and authorize any other authority or authorities, joining or cooperating with it, to act on its behalf with respect to any or all powers relative to the purpose of financing, as its agent or otherwise, in the name of the authority or authorities so joining or cooperating, or in its own name.

Effective Date: 08-02-1971



Section 3735.34 - Exemption from taxation - audit.

All property, both real and personal, acquired or owned by a metropolitan housing authority and used for the purposes of exercising the powers set forth in sections 3735.27 to 3735.50 of the Revised Code, shall be public property used exclusively for a public purpose within the meaning of Section 2 of Article XII, Ohio Constitution, and shall be exempt from all taxation. All accounting and other transactions of the authority shall be subject to audit by the auditor of state.

Effective Date: 06-06-1986



Section 3735.35 - Payments to county treasurer.

With respect to property, both real and personal, owned or acquired by a metropolitan housing authority for the purpose of exercising the powers set forth in sections 3735.27 to 3735.50, inclusive, of the Revised Code, such authority shall make annual payments to the county treasurer for distribution in the maximum amounts consistent with obtaining federal assistance under the "United States Housing Act of 1937" as now or hereafter amended, and general regulations or orders issued thereunder, provided no such annual payments shall be in an amount which would reduce the local contributions in the form of tax exemption to an amount below that required to enable such authority to receive the annual contributions contracted to be paid by the federal government in connection with such project, nor shall any such payment exceed the taxes which would be payable on the project if it were not tax exempt. Such payments shall be made to and shall be received by the treasurer on the certification of the county auditor to be credited to a fund to be designated as the "undivided public housing fund" and shall be distributed to the taxing subdivisions levying taxes in the subdivisions in which the property is located, in the same proportions in which the current general property tax is distributed.

Effective Date: 10-01-1953



Section 3735.36 - Plans and specifications - advertisement for bids - award of contract.

When a metropolitan housing authority has acquired the property necessary for any project, it shall proceed to make plans and specifications for carrying out such project, and shall advertise for bids for all work that it desires to have done by contract, such advertisements to be published as provided in section 7.16 of the Revised Code or once a week for two consecutive weeks in a newspaper of general circulation in the political subdivision in which the project is to be developed. The contract shall be awarded to the lowest and best bidder.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 3735.37 - Annual report.

A metropolitan housing authority shall keep an accurate account of all its activities and of all receipts and expenditures and make an annual report of these publicly available. All moneys received in excess of operating expenditures shall be devoted to the payment of interest and sinking fund charges for the retirement of indebtedness, whether secured by mortgage or otherwise, and from the excess there shall be set aside such fund as the authority deems proper for the purpose of covering repairs, depreciation, and reserves. Whatever balance then remains shall be applied to the reduction of rentals thereafter falling due.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-06-1986



Section 3735.38 - Notes executed by authority shall not be a debt against the county.

Evidences of indebtedness executed by a metropolitan housing authority shall not be a debt or charge against the county, state, or any other governmental authority other than said authority, and no individual liability shall attach for any official act done by any member of such authority.

Effective Date: 10-01-1953



Section 3735.39 - Dissolution - procedure.

Whenever a metropolitan housing authority desires to discontinue its operations it shall make application to the director of development, for authority to dissolve. If such application is granted, the director shall take possession and dispose of all property belonging to the authority, and, after paying the debts and liabilities of the authority and the expenses of administering the dissolution, the balance remaining shall be paid into the sinking fund of the county in which the authority existed.

Effective Date: 06-06-1986



Section 3735.40 - Housing project definitions.

As used in sections 3735.27, 3735.31, and 3735.40 to 3735.50 of the Revised Code:

(A) "Federal government" includes the United States, the federal works administrator, or any other agency or instrumentality, corporate or otherwise, of the United States.

(B) "Slum " has the meaning defined in section 1.08 of the Revised Code.

(C) "Housing project" or "project" means any of the following works or undertakings:

(1) Demolish, clear, or remove buildings from any slum area. Such work or undertaking may embrace the adaptation of such area to public purposes, including parks or other recreational or community purposes.

(2) Provide decent, safe, and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income. Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, educational, welfare, or other purposes.

(3) Accomplish a combination of the foregoing. "Housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other work in connection therewith.

(D) "Families of low income" means persons or families who lack the amount of income which is necessary, as determined by the metropolitan housing authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding.

(E) "Families" means families consisting of two or more persons, a single person who has attained the age at which an individual may elect to receive an old age benefit under Title II of the "Social Security Act" or is under disability as defined in section 223 of that act, 49 Stat. 622 (1935), 42 U. S. C. A. 401, as amended, or the remaining member of a tenant family.

(F) "Families" also means a single person discharged by the head of a hospital pursuant to section 5122.21 of the Revised Code after March 10, 1964.

Effective Date: 08-26-1976; 2007 SB7 10-10-2007



Section 3735.41 - Rentals - tenant selection.

Except as otherwise provided in section 3735.43 of the Revised Code, in the operation or management of housing projects a metropolitan housing authority shall observe the following with respect to rentals and tenant selection:

(A) It shall not accept any person as a tenant in any dwelling in a housing project if the persons who would occupy the dwelling have an aggregate annual income less such deductions and exemptions therefrom as are authorized by law or the regulations established by the public housing administration which equals or exceeds the amount which the authority determines to be necessary in order to enable such persons to secure safe, sanitary, and uncongested dwelling accommodations within the area of operation of the authority and to provide an adequate standard of living for themselves.

(B) It may rent or lease the dwelling accommodations therein only at rentals within the financial reach of persons who lack the amount of income which it determines, pursuant to division (A) of this section, to be necessary in order to obtain safe, sanitary, and uncongested dwelling accommodations within the area of operation of the authority and to provide an adequate standard of living.

(C) It may rent or lease to a tenant a dwelling consisting of the number of rooms, but no greater number, which it considers necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding.

Sections 3735.27 to 3735.50 of the Revised Code do not limit the power of an authority to vest in a bondholder the right, in the event of a default by such authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by such sections.

Effective Date: 09-19-1996



Section 3735.42 - Veteran preference.

(A) Except as provided in any contract for financial assistance with the federal government in the selection of tenants for housing projects, a metropolitan housing authority shall give preference, as among applicants equally in need and eligible for occupancy of the dwelling and at the rent involved, to families of veterans and persons serving in the active military or naval service of the United States, including families of deceased veterans or deceased persons who were so serving at the time of death.

(B) As used in this section:

(1) "Veteran" means either of the following:

(a) A person who has served in the active military or naval service of the United States and who was discharged or released therefrom under conditions other than dishonorable;

(b) A person who served as a member of the United States merchant marine and to whom either of the following applies:

(i) The person has an honorable report of separation from active duty military service, form DD214 or DD215.

(ii) The person served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(2) "United States merchant marine" includes the United States army transport service and the United States naval transport service.

Effective Date: 03-17-2000



Section 3735.43 - Housing authority may provide free housing to law enforcement officer.

(A) As used in this section:

(1) "Housing" means housing in a housing project that a metropolitan housing authority operates or manages.

(2) "Law enforcement officer" means a law enforcement officer described in division (K)(1) of section 2901.01 of the Revised Code.

(B) A metropolitan housing authority may provide free housing to a law enforcement officer.

(C) Neither any provision of section 102.03, 102.04, 2921.42, or 2921.43 of the Revised Code nor any other provision of law prohibits any of the following:

(1) A metropolitan housing authority from providing to a law enforcement officer, or a law enforcement officer from accepting from a metropolitan housing authority, free housing;

(2) A public utility from providing to a law enforcement officer who resides in free housing provided by a metropolitan housing authority, or the law enforcement officer from accepting from the public utility, utility services either for free or at a reduced rate, if such utility services are directly related to the free housing;

(3) A financial institution from providing to a law enforcement officer, or a law enforcement officer from accepting from a financial institution, special home loan incentives not available to the general public for the purchase of a personal residence for the law enforcement officer, if the law enforcement officer resides, or has for at least five years resided, in free housing provided to the law enforcement officer by a metropolitan housing authority.

Effective Date: 09-19-1996



Section 3735.44 - Planning, zoning, and sanitary laws applicable to housing projects.

The planning, zoning, and sanitary laws of the state and of any political subdivision or agency thereof in which a housing project is located shall apply to housing projects of a metropolitan housing authority to the same extent as if said projects were planned, constructed, owned, or operated by private persons. All powers granted in said laws or in any municipal charter to or over privately owned land, buildings, or structures are hereby granted over and in relation to housing projects or authorities. In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any state, regional, county, or municipal plan. Before any housing project of an authority is determined upon by the authority or any real estate is acquired or any agreement for its acquisition is made, the location, extent, and general features of the proposed layout shall be submitted to the planning commission of the municipal corporation or other political subdivision in which the proposed project is located, for the advice of such planning commission upon the proposed location, extent, and general features of the layout.

Effective Date: 10-01-1953



Section 3735.45 - Bonds issued by housing authority - liability.

A metropolitan housing authority may issue bonds for any of its corporate purposes. An authority may issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including bonds on which the principal and interest are payable:

(A) Exclusively from the income and revenues of the housing project financed with the proceeds of such bonds, or with such proceeds together with a grant from the federal government in aid of such project;

(B) Exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of such bonds;

(C) From its revenues generally. Any of such bonds may be additionally secured by a pledge of any revenues or a mortgage of any housing projects or other property of the housing authority.

Neither the members of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority shall not be a debt of the county, the state, or any political subdivision thereof and neither the county nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority; such bonds and obligations shall state this fact on their face. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Effective Date: 10-01-1953



Section 3735.46 - Issuance of bonds - sale - validity - bonds negotiable.

Bonds of a metropolitan housing authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date, mature at such time, bear interest at such rates, not exceeding the rate provided in section 9.95 of the Revised Code, be in such denomination, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture, or mortgage provides.

The bonds may be sold at not less than par plus accrued interest at public sale held after notice published once at least fourteen days prior to such sale in a newspaper having a general circulation in the territorial limits of an authority. Such bonds may be sold at not less than par plus accrued interest to the federal government at private sale without any public advertisement. Such bonds may be sold to others than the federal government, at private sale, without any public advertisement, at not less than their par value and accrued interest thereon if, bearing the same or a lower rate of interest than that at which the federal government has purchased, or contracted to purchase, bonds for the particular project.

In case any of the members or officers of the authority whose signatures appear on any bonds or coupons cease to be such members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such member or officers had remained in office until such delivery. Bonds issued pursuant to sections 3735.40 to 3735.50 of the Revised Code shall be fully negotiable.

Any bonds, reciting that they are issued pursuant to sections 3735.27 to 3735.50 of the Revised Code, complying on their face therewith, and for which the authority has been paid in full, shall in any action or proceeding involving their validity be conclusively deemed to have been issued, sold, executed, and delivered in conformity with sections 3735.40 to 3735.50 of the Revised Code, applicable thereto and shall be incontestable unless such action or proceeding is begun prior to the delivery of such bonds. The failure of the authority to comply with sections 3735.27 to 3735.50 of the Revised Code, with respect to the location and planning of a project shall not affect the validity of any bonds of the authority or the security therefor or of any contract or other action taken by the authority in connection with such project.

Effective Date: 05-13-1981



Section 3735.47 - Additional powers of authority relative to issuance of bonds.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, a metropolitan housing authority may:

(A) Pledge any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence;

(B) Mortgage any part of its real or personal property, then owned or thereafter acquired;

(C)

(1) Covenant against pledging any part of its rents, fees, and revenues, or against mortgaging any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property;

(2) covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any housing project or any part thereof;

(3) covenant as to what other, or additional, obligations may be incurred by it;

(D)

(1) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof;

(2) provide for the replacement of lost, destroyed, or mutilated bonds;

(3) covenant against extending the time for the payment of its bonds or interest thereon;

(4) redeem the bonds, and covenant for their redemption and provide the terms and conditions thereof;

(E)

(1) Covenant, subject to the limitations contained in sections 3735.27 to 3735.50, inclusive, of the Revised Code, as to the rents and fees to be charged in the operation of a housing project, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made thereof;

(2) create or authorize the creation of special funds for moneys held for construction or operating costs, contingencies, debt service, reserves, or other purposes, and covenant as to the deposit, use, and disposition of the moneys held in such funds;

(F) Prescribe the procedure by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(G)

(1) Covenant as to the use of any or all of its real or personal property;

(2) warrant its title;

(3) covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(H)

(1) Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(2) covenant and prescribe as to events of default and conditions upon which any of its bonds or obligations shall become or may be declared due before maturity, and as to the conditions upon which such declaration and its consequences may be waived;

(I)

(1) Vest in a trustee or the holder of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds;

(2) vest in a trustee the right, in the event of a default by said authority, to take possession and use, operate, and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of said authority with said trustee;

(3) provide for the powers and duties of a trustee and limit liabilities thereof; (4) provide the conditions upon which the trustee or the holder of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds;

(J)

(1) Exercise all the powers granted by this section;

(2) make covenants other than and in addition to the covenants expressly authorized in this section, of like or different character;

(3) make such covenants and do any acts and things necessary, convenient, or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts, or things may not be enumerated in this section.

Effective Date: 10-01-1953



Section 3735.48 - Rights of bondholders.

A bondholder or a trustee for a bondholder of a metropolitan housing authority may, in addition to all other rights which may be conferred on such bondholder or trustee, subject only to any contractual restrictions binding upon such bondholder or trustee:

(A) Compel, by mandamus, suit, action, or proceeding at law or in equity the authority and the members, officers, agents, or employees thereof to perform each term, provision, and covenant contained in any contract of said authority with or for the benefit of such bondholder or trustee, and may require the carrying out of any such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by sections 3735.27 to 3735.50, inclusive, of the Revised Code;

(B) Enjoin, by suit, action, or proceeding in equity, any acts or things which may be unlawful, or the violation of any of the rights of such bondholder or trustee.

Effective Date: 10-01-1953



Section 3735.49 - Rights in event of default.

A metropolitan housing authority may by its resolution, trust indenture, mortgage, or other contract confer upon any bondholder or any trustee for a bondholder holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction to:

(A) Cause possession of any housing project or any part thereof to be surrendered to any such bondholder;

(B) Obtain the appointment of a receiver of any housing project of said authority or any part thereof and of the rents and profits therefrom, and if such receiver is appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain the same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account and apply the same in accordance with the obligations of said authority as the court directs;

(C) Require said authority and the members thereof to account as if it and they were the trustees of an express trust.

Effective Date: 10-01-1953



Section 3735.50 - Metropolitan housing authority is a political subdivision.

A metropolitan housing authority, created under section 3735.27 of the Revised Code, constitutes a political subdivision of the state within the meaning of section 5739.02 of the Revised Code.

Effective Date: 10-01-1953



Section 3735.51 - Housing cooperation law definitions.

As used in sections 3735.51 to 3735.57, inclusive, of the Revised Code:

(A) "Housing project" means any work or undertaking of a housing authority pursuant to sections 3735.27 to 3735.50, inclusive, of the Revised Code, or any similar work or undertaking of the federal government.

(B) "State public body" means any township, county, municipal corporation, commission, district, authority, other subdivision, or public body of this state.

(C) "Governing body" means the council, board of commissioners, or other body having charge of the fiscal affairs of the state public body.

(D) "Federal government" means the United States, the federal works administrator, or any other agency or instrumentality, corporate or otherwise, of the United States.

Effective Date: 10-01-1953



Section 3735.52 - Powers of public bodies.

Within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it determines:

(A) Dedicate, sell, convey, or lease any of its property to a metropolitan housing authority or the federal government;

(B) Cause parks, playgrounds, recreational, community, educational, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(C) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, alleys, roadways, sidewalks, or other places which it is otherwise empowered to undertake;

(D) Plan or replan or zone or rezone any part of such state public body; make exceptions from building regulations and ordinances;

(E) Enter into agreements, which may extend over any period, with an authority or the federal government respecting action to be taken by such state public body pursuant to any of the powers granted in sections 3735.51 to 3735.57, inclusive, of the Revised Code;

(F) Do all things necessary or convenient to aid and co-operate in the planning, undertaking, construction, or operation of such housing projects;

(G) Employ any funds belonging to, or within the control of, such state public body, including funds derived from the sale or furnishing of property, improvements, or facilities to an authority, in the purchase of the bonds or other obligations of an authority, and exercise all the rights of any holder of such bonds or other obligations;

(H) With respect to any housing project which an authority has acquired from the federal government and which the authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation, and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction;

(I) In connection with any public improvements made by a state public body in exercising the powers granted in such sections, such state public body may incur the entire expense thereof. Any sale, conveyance, lease, or agreement, provided for in this section, may be made by a state public body without appraisal, public notice, advertisement, or public bidding.

Effective Date: 10-01-1953



Section 3735.53 - Contracts of public bodies.

In connection with any housing project located wholly or partly within the area in which it is authorized to act, any state public body may contract with a metropolitan housing authority or the federal government with respect to the sum which the authority or the federal government may agree to pay, during any year or period of years, to the state public body for the improvements, services, and facilities to be furnished by it for the benefit of said housing project, but in no event shall the amount of such payments exceed the estimated cost to the state public body of the improvements, services, or facilities to be furnished. The absence of a contract for such payments shall in no way relieve any state public body from the duty to furnish, for the benefit of said project, all such services and facilities as such state public body usually furnishes without a service fee.

Effective Date: 10-01-1953



Section 3735.54 - Loan or donation of money.

Any municipal corporation or county, located in whole or in part within the territorial limits of a metropolitan housing authority, may lend or donate money to the authority or agree to take such action. The authority, when it has money available therefor, shall make reimbursements for all such loans made to it.

Effective Date: 10-01-1953



Section 3735.55 - Resolution granting powers to public bodies - effective immediately.

The exercise by a state public body of the powers granted in sections 3735.51 to 3735.57, inclusive, of the Revised Code, may be authorized by ordinance or resolution of the governing body of such state public body, adopted in accordance with the charter of such public body or in the absence of a charter provision by a majority of the members of its governing body present at a meeting of said governing body, which resolution may be adopted at the meeting at which such resolution is introduced. Such a resolution shall take effect immediately and need not be laid over, published, or posted.

Effective Date: 10-01-1953



Section 3735.56 - Bodies corporate and politic.

Metropolitan housing authorities are hereby constituted bodies corporate and politic with all the powers, rights, and duties set forth in sections 3735.27 to 3735.50, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3735.57 - Investment of funds in authority - public or private funds.

All funds, public or private, trust or otherwise, may be invested in any bonds or other obligations of a metropolitan housing authority, and such bonds or other obligations may be accepted as satisfactory security for all public deposits. This section authorizes the investment in bonds or other obligations of an authority of all sinking, insurance, retirement, compensation, pension, and trust funds, whether owned or controlled by private or public persons or officers, and funds owned by, or held on deposit in, any banking institution or building and loan association.

Effective Date: 10-01-1953



Section 3735.58 - Contracts for sale of land not needed by certain departments.

(A) The director of mental health, the director of developmental disabilities, or the director of rehabilitation and correction may enter into contracts for the sale of land not needed by their departments and under their jurisdiction or supervision to metropolitan housing authorities for use by such an authority for a housing project or projects. Such contract may contain such conditions and terms as are, in the discretion of the directors, in the best interests of the state and the welfare of the residents of the state.

(B) The director may, upon receipt of a request from a metropolitan housing authority, request the approval of the governor to sell and convey land not needed by the director's department and under the director's jurisdiction or supervision to an authority, subject to such terms and conditions consistent with the public interest and welfare of the residents of the state as the director considers necessary. The governor, with the approval of the controlling board, may approve the request. Such property shall be appraised at its fair market value before it is conveyed. The director of administrative services shall cause it to be appraised by three disinterested persons and shall determine the fee which each appraiser shall receive, not to exceed fifty dollars. All appraisal fees shall be paid by the authority which shall deposit with the director one hundred fifty dollars before the appraisal is made. If the deposit exceeds the appraisal fee, the balance shall be returned to the authority. The appraisal value, when approved by the director, is the purchase price. If the purchase price is not paid within ninety days after notice to the authority of the approved appraisal value, the director shall withdraw approval of the appraisal value and no deed shall be delivered to the authority without the written approval of the director of the purchase price. If the purchase price is paid within ninety days, a deed shall be prepared and recorded pursuant to section 5301.13 of the Revised Code.

(C) Moneys received from sales of land to a metropolitan housing authority shall be placed in the state treasury in special funds, to be used for such purposes of the department of mental health, the department of developmental disabilities, or the department of rehabilitation and correction as is appropriate.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 3735.59 - Contracts for furnishing services to tenants.

A metropolitan housing authority may contract with persons, associations, or corporations, or with the state, a state department or agency, or a state public body as defined in section 3735.51 of the Revised Code for furnishing to the authority food services, health clinics, medical services, or other services for tenants of the authority who are not able to provide for themselves.

The director of any state department may enter into agreements with a metropolitan housing authority for furnishing such services to the authority for tenants described in division (F) of section 3735.40 of the Revised Code pursuant to terms agreed upon between the director and the authority and for such compensation as will reimburse the department for the services rendered.

Effective Date: 03-10-1964



Section 3735.60 - [Repealed].

Effective Date: 03-26-1971



Section 3735.61 to 3735.615 - [Repealed].

Effective Date: 10-27-1981



Section 3735.62 - Veterans housing corporations.

(A) Any five or more veterans, all of whom are citizens of the United States and residents of this state, may form a corporation not for profit under sections 1702.01 to 1702.58 of the Revised Code, relating to corporations not for profit, for the purpose of purchasing real property and constructing thereon residences for sale to members of such corporation without any profit to the corporation, borrowing money for such purpose, and mortgaging or pledging any assets of the corporation as security therefor, and doing such other things as are appropriate in order to carry out such purpose. The business of such corporation shall be carried on only within such municipal corporation or other political subdivision of this state as is specified in the articles of incorporation. Except as specified in this section, such corporation shall be governed by such sections.

(B) As used in this section:

(1) "Veteran" means either of the following:

(a) Any person who has served in any branch of the armed forces of the United States in or during any war in which this country has been or is engaged;

(b) Any person who has served as a member of the United States merchant marine and to whom either of the following applies:

(i) The person has an honorable report of separation from the active duty military service, form DD214 or DD215.

(ii) The person served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(2) "United States merchant marine" includes the United States army transport service and the United States naval transport service.

Effective Date: 03-17-2000



Section 3735.65 - Community reinvestment area definitions.

As used in sections 3735.65 to 3735.70 of the Revised Code:

(A) "Housing officer" means an officer or agency of a municipal corporation or county designated by the legislative authority of the municipal corporation or county, pursuant to section 3735.66 of the Revised Code, for each community reinvestment area to administer sections 3735.65 to 3735.69 of the Revised Code. One officer or agency may be designated as the housing officer for more than one community reinvestment area.

(B) "Community reinvestment area" means an area within a municipal corporation or unincorporated area of a county for which the legislative authority of the municipal corporation or, for the unincorporated area, of the county, has adopted a resolution under section 3735.66 of the Revised Code describing the boundaries of the area and containing a statement of finding that the area included in the description is one in which housing facilities or structures of historical significance are located and new housing construction and repair of existing facilities or structures are discouraged.

(C) "Remodeling" means any change made in a structure for the purpose of making it structurally more sound, more habitable, or for the purpose of improving its appearance.

(D) "Structure of historical or architectural significance" means those designated as such by resolution of the legislative authority of a municipal corporation, for those located in a municipal corporation, or the county, for those located in the unincorporated area of the county based on age, rarity, architectural quality, or because of a previous designation by a historical society, association, or agency.

Effective Date: 11-18-1977



Section 3735.66 - Resolution describing boundaries of areas and eligibility for tax exemption.

The legislative authorities of municipal corporations and counties may survey the housing within their jurisdictions and, after the survey, may adopt resolutions describing the boundaries of community reinvestment areas which contain the conditions required for the finding under division (B) of section 3735.65 of the Revised Code. The findings resulting from the survey shall be incorporated in the resolution describing the boundaries of an area. The legislative authority may stipulate in the resolution that only new structures or remodeling classified as to use as commercial, industrial, or residential, or some combination thereof, and otherwise satisfying the requirements of section 3735.67 of the Revised Code are eligible for exemption from taxation under that section. If the resolution does not include such a stipulation, all new structures and remodeling satisfying the requirements of section 3735.67 of the Revised Code are eligible for exemption from taxation regardless of classification. Whether or not the resolution includes such a stipulation, the classification of the structures or remodeling eligible for exemption in the area shall at all times be consistent with zoning restrictions applicable to the area. For the purposes of sections 3735.65 to 3735.70 of the Revised Code, whether a structure or remodeling composed of multiple units is classified as commercial or residential shall be determined by resolution or ordinance of the legislative authority or, in the absence of such a determination, by the classification of the use of the structure or remodeling under the applicable zoning regulations.

If construction or remodeling classified as residential is eligible for exemption from taxation, the resolution shall specify a percentage, not to exceed one hundred per cent, of the assessed valuation of such property to be exempted. The percentage specified shall apply to all residential construction or remodeling for which exemption is granted.

The resolution adopted pursuant to this section shall be published in a newspaper of general circulation in the municipal corporation, if the resolution is adopted by the legislative authority of a municipal corporation, or in a newspaper of general circulation in the county, if the resolution is adopted by the legislative authority of the county, once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, immediately following its adoption.

Each legislative authority adopting a resolution pursuant to this section shall designate a housing officer. In addition, each such legislative authority, not later than fifteen days after the adoption of the resolution, shall petition the director of development for the director to confirm the findings described in the resolution. The petition shall be accompanied by a copy of the resolution and by a map of the community reinvestment area in sufficient detail to denote the specific boundaries of the area and to indicate zoning restrictions applicable to the area. The director shall determine whether the findings contained in the resolution are valid, and whether the classification of structures or remodeling eligible for exemption under the resolution is consistent with zoning restrictions applicable to the area as indicated on the map. Within thirty days of receiving the petition, the director shall forward the director's determination to the legislative authority. The legislative authority or housing officer shall not grant any exemption from taxation under section 3735.67 of the Revised Code until the director forwards the director's determination to the legislative authority. The director shall assign to each community reinvestment area a unique designation by which the area shall be identified for purposes of sections 3735.65 to 3735.70 of the Revised Code.

If zoning restrictions in any part of a community reinvestment area are changed at any time after the legislative authority petitions the director under this section, the legislative authority shall notify the director and shall submit a map of the area indicating the new zoning restrictions in the area.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 3735.67 - Applying for exemption from taxation.

(A) The owner of real property located in a community reinvestment area and eligible for exemption from taxation under a resolution adopted pursuant to section 3735.66 of the Revised Code may file an application for an exemption from real property taxation of a percentage of the assessed valuation of a new structure or remodeling, completed after the effective date of the resolution adopted pursuant to section 3735.66 of the Revised Code, with the housing officer designated pursuant to section 3735.66 of the Revised Code for the community reinvestment area in which the property is located. If any part of the new structure or remodeling that would be exempted is of real property to be used for commercial or industrial purposes, the legislative authority and the owner of the property shall enter into a written agreement pursuant to section 3735.671 of the Revised Code prior to commencement of construction or remodeling; if such an agreement is subject to approval by the board of education of the school district within the territory of which the property is or will be located, the agreement shall not be formally approved by the legislative authority until the board of education approves the agreement in the manner prescribed by that section.

(B) The housing officer shall verify the construction of the new structure or the cost of the remodeling and the facts asserted in the application. The housing officer shall determine whether the construction or the cost of the remodeling meets the requirements for an exemption under this section. In cases involving a structure of historical or architectural significance, the housing officer shall not determine whether the remodeling meets the requirements for a tax exemption unless the appropriateness of the remodeling has been certified, in writing, by the society, association, agency, or legislative authority that has designated the structure or by any organization or person authorized, in writing, by such society, association, agency, or legislative authority to certify the appropriateness of the remodeling.

(C) If the construction or remodeling meets the requirements for exemption, the housing officer shall forward the application to the county auditor with a certification as to the division of this section under which the exemption is granted, and the period and percentage of the exemption as determined by the legislative authority pursuant to that division. If the construction or remodeling is of commercial or industrial property and the legislative authority is not required to certify a copy of a resolution under section 3735.671 of the Revised Code, the housing officer shall comply with the notice requirements prescribed under section 5709.83 of the Revised Code, unless the board has adopted a resolution under that section waiving its right to receive such a notice.

(D) Except as provided in division (F) of this section, the tax exemption shall first apply in the year the construction or remodeling would first be taxable but for this section. In the case of remodeling that qualifies for exemption, a percentage, not to exceed one hundred per cent, of the amount by which the remodeling increased the assessed value of the structure shall be exempted from real property taxation. In the case of construction of a structure that qualifies for exemption, a percentage, not to exceed one hundred per cent, of the assessed value of the structure shall be exempted from real property taxation. In either case, the percentage shall be the percentage set forth in the agreement if the structure or remodeling is to be used for commercial or industrial purposes, or the percentage set forth in the resolution describing the community reinvestment area if the structure or remodeling is to be used for residential purposes.

The construction of new structures and the remodeling of existing structures are hereby declared to be a public purpose for which exemptions from real property taxation may be granted for the following periods:

(1) For every dwelling containing not more than two family units located within the same community reinvestment area and upon which the cost of remodeling is at least two thousand five hundred dollars, a period to be determined by the legislative authority adopting the resolution describing the community reinvestment area where the dwelling is located, but not exceeding ten years unless extended pursuant to division (D)(3) of this section;

(2) For every dwelling containing more than two units and commercial or industrial properties, located within the same community reinvestment area, upon which the cost of remodeling is at least five thousand dollars, a period to be determined by the legislative authority adopting the resolution, but not exceeding twelve years unless extended pursuant to division (D)(3) of this section;

(3) The period of exemption for a dwelling described in division (D)(1) or (2) of this section may be extended by a legislative authority for up to an additional ten years if the dwelling is a structure of historical or architectural significance, is a certified historic structure that has been subject to federal tax treatment under 26 U.S.C. 47 and 170(h), and units within the structure have been leased to individual tenants for five consecutive years;

(4) Except as provided in division (F) of this section, for construction of every dwelling, and commercial or industrial structure located within the same community reinvestment area, a period to be determined by the legislative authority adopting the resolution, but not exceeding fifteen years.

(E) Any person, board, or officer authorized by section 5715.19 of the Revised Code to file complaints with the county board of revision may file a complaint with the housing officer challenging the continued exemption of any property granted an exemption under this section. A complaint against exemption shall be filed prior to the thirty-first day of December of the tax year for which taxation of the property is requested. The housing officer shall determine whether the property continues to meet the requirements for exemption and shall certify the housing officer's findings to the complainant. If the housing officer determines that the property does not meet the requirements for exemption, the housing officer shall notify the county auditor, who shall correct the tax list and duplicate accordingly.

(F) The owner of a dwelling constructed in a community reinvestment area may file an application for an exemption after the year the construction first became subject to taxation. The application shall be processed in accordance with the procedures prescribed under this section and shall be granted if the construction that is the subject of the application otherwise meets the requirements for an exemption under this section. If approved, the exemption sought in the application first applies in the year the application is filed. An exemption approved pursuant to this division continues only for those years remaining in the period described in division (D)(4) of this section. No exemption may be claimed for any year in that period that precedes the year in which the application is filed.

Effective Date: 09-26-2003; 03-30-2006; 2008 HB562 09-22-2008



Section 3735.671 - Written agreement where commercial or industrial property is to be exempted.

(A) If construction or remodeling of commercial or industrial property is to be exempted from taxation pursuant to section 3735.67 of the Revised Code, the legislative authority and the owner of the property, prior to the commencement of construction or remodeling, shall enter into a written agreement, binding on both parties for a period of time that does not end prior to the end of the period of the exemption, that includes all of the information and statements prescribed by this section. Agreements may include terms not prescribed by this section, but such terms shall in no way derogate from the information and statements prescribed by this section.

(1) Except as otherwise provided in division (A)(2) or (3) of this section, an agreement entered into under this section shall not be approved by the legislative authority unless the board of education of the city, local, or exempted village school district within the territory of which the property is or will be located approves the agreement. For the purpose of obtaining such approval, the legislative authority shall certify a copy of the agreement to the board of education not later than forty-five days prior to approving the agreement, excluding Saturday, Sunday, and a legal holiday as defined in section 1.14 of the Revised Code. The board of education, by resolution adopted by a majority of the board, shall approve or disapprove the agreement and certify a copy of the resolution to the legislative authority not later than fourteen days prior to the date stipulated by the legislative authority as the date upon which approval of the agreement is to be formally considered by the legislative authority. The board of education may include in the resolution conditions under which the board would approve the agreement. The legislative authority may approve an agreement at any time after the board of education certifies its resolution approving the agreement to the legislative authority, or, if the board approves the agreement conditionally, at any time after the conditions are agreed to by the board and the legislative authority.

(2) Approval of an agreement by the board of education is not required under division (A)(1) of this section if, for each tax year the real property is exempted from taxation, the sum of the following quantities, as estimated at or prior to the time the agreement is formally approved by the legislative authority, equals or exceeds fifty per cent of the amount of taxes, as estimated at or prior to that time, that would have been charged and payable that year upon the real property had that property not been exempted from taxation:

(a) The amount of taxes charged and payable on any portion of the assessed valuation of the new structure or remodeling that will not be exempted from taxation under the agreement;

(b) The amount of taxes charged and payable on tangible personal property located on the premises of the new structure or of the structure to be remodeled under the agreement, whether payable by the owner of the structure or by a related member, as defined in section 5733.042 of the Revised Code without regard to division (B) of that section.

(c) The amount of any cash payment by the owner of the new structure or structure to be remodeled to the school district, the dollar value, as mutually agreed to by the owner and the board of education, of any property or services provided by the owner of the property to the school district, whether by gift, loan, or otherwise, and any payment by the legislative authority to the school district pursuant to section 5709.82 of the Revised Code.

The estimates of quantities used for purposes of division (A)(2) of this section shall be estimated by the legislative authority. The legislative authority shall certify to the board of education that the estimates have been made in good faith. Departures of the actual quantities from the estimates subsequent to approval of the agreement by the board of education do not invalidate the agreement.

(3) If a board of education has adopted a resolution waiving its right to approve agreements and the resolution remains in effect, approval of an agreement by the board is not required under this division. If a board of education has adopted a resolution allowing a legislative authority to deliver the notice required under this division fewer than forty-five business days prior to the legislative authority's execution of the agreement, the legislative authority shall deliver the notice to the board not later than the number of days prior to such execution as prescribed by the board in its resolution. If a board of education adopts a resolution waiving its right to approve agreements or shortening the notification period, the board shall certify a copy of the resolution to the legislative authority. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the legislative authority.

(B) Each agreement shall include the following information:

(1) The names of all parties to the agreement;

(2) A description of the remodeling or construction, whether or not to be exempted from taxation, including existing or new structure size and cost thereof; the value of machinery, equipment, furniture, and fixtures, including an itemization of the value of machinery, equipment, furniture, and fixtures used at another location in this state prior to the agreement and relocated or to be relocated from that location to the property, and the value of machinery, equipment, furniture, and fixtures at the facility prior to the execution of the agreement; the value of inventory at the property, including an itemization of the value of inventory held at another location in this state prior to the agreement and relocated or to be relocated from that location to the property, and the value of inventory held at the property prior to the execution of the agreement;

(3) The scheduled starting and completion dates of remodeling or construction of real property or of investments made in machinery, equipment, furniture, fixtures, and inventory;

(4) Estimates of the number of employee positions to be created each year of the agreement and of the number of employee positions retained by the owner due to the remodeling or construction, itemized as to the number of full-time, part-time, permanent, and temporary positions;

(5) Estimates of the dollar amount of payroll attributable to the positions set forth in division (B)(4) of this section, similarly itemized;

(6) The number of employee positions, if any, at the property and at any other location in this state at the time the agreement is executed, itemized as to the number of full-time, part-time, permanent, and temporary positions.

(C) Each agreement shall set forth the following information and incorporate the following statements:

(1) A description of real property to be exempted from taxation under the agreement, the percentage of the assessed valuation of the real property exempted from taxation, and the period for which the exemption is granted, accompanied by the statement: "The exemption commences the first year for which the real property would first be taxable were that property not exempted from taxation. No exemption shall commence after .......... (insert date) nor extend beyond .......... (insert date)."

(2) ".......... (insert name of owner) shall pay such real property taxes as are not exempted under this agreement and are charged against such property and shall file all tax reports and returns as required by law. If .......... (insert name of owner) fails to pay such taxes or file such returns and reports, exemptions from taxation granted under this agreement are rescinded beginning with the year for which such taxes are charged or such reports or returns are required to be filed and thereafter."

(3) ".......... (insert name of owner) hereby certifies that at the time this agreement is executed, .......... (insert name of owner) does not owe any delinquent real or tangible personal property taxes to any taxing authority of the State of Ohio, and does not owe delinquent taxes for which .......... (insert name of owner) is liable under Chapter 5733., 5735., 5739., 5741., 5743., 5747., or 5753. of the Ohio Revised Code, or, if such delinquent taxes are owed, .......... (insert name of owner) currently is paying the delinquent taxes pursuant to an undertaking enforceable by the State of Ohio or an agent or instrumentality thereof, has filed a petition in bankruptcy under 11 U.S.C.A. 101, et seq., or such a petition has been filed against .......... (insert name of owner). For the purposes of this certification, delinquent taxes are taxes that remain unpaid on the latest day prescribed for payment without penalty under the chapter of the Revised Code governing payment of those taxes."

(4) ".......... (insert name of municipal corporation or county) shall perform such acts as are reasonably necessary or appropriate to effect, claim, reserve, and maintain exemptions from taxation granted under this agreement including, without limitation, joining in the execution of all documentation and providing any necessary certificates required in connection with such exemptions."

(5) "If for any reason .......... (insert name of municipal corporation or county) revokes the designation of the area, entitlements granted under this agreement shall continue for the number of years specified under this agreement, unless .......... (insert name of owner) materially fails to fulfill its obligations under this agreement and ................... (insert name of municipal corporation or county) terminates or modifies the exemptions from taxation pursuant to this agreement."

(6) "If .......... (insert name of owner) materially fails to fulfill its obligations under this agreement, or if .......... (insert name of municipal corporation or county) determines that the certification as to delinquent taxes required by this agreement is fraudulent, .......... (insert name of municipal corporation or county) may terminate or modify the exemptions from taxation granted under this agreement."

(7) ".......... (insert name of owner) shall provide to the proper tax incentive review council any information reasonably required by the council to evaluate the applicant's compliance with the agreement, including returns filed pursuant to section 5711.02 of the Ohio Revised Code if requested by the council."

(8) "This agreement is not transferable or assignable without the express, written approval of .......... (insert name of municipal corporation or county)."

(9) "Exemptions from taxation granted under this agreement shall be revoked if it is determined that ........... (insert name of owner), any successor to that person, or any related member (as those terms are defined in division (E) of section 3735.671 of the Ohio Revised Code) has violated the prohibition against entering into this agreement under division (E) of section 3735.671 or section 5709.62 or 5709.63 of the Ohio Revised Code prior to the time prescribed by that division or either of those sections."

(10) ".......... (insert name of owner) and ........... (insert name of municipal corporation or county) acknowledge that this agreement must be approved by formal action of the legislative authority of .......... (insert name of municipal corporation or county) as a condition for the agreement to take effect. This agreement takes effect upon such approval."

The statement described in division (C)(6) of this section may include the following statement, appended at the end of the statement: ", and may require the repayment of the amount of taxes that would have been payable had the property not been exempted from taxation under this agreement." If the agreement includes a statement requiring repayment of exempted taxes, it also may authorize the legislative authority to secure repayment of such taxes by a lien on the exempted property in the amount required to be repaid. Such a lien shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and shall otherwise have the same force and effect as a mortgage lien on real property.

(D) Except as otherwise provided in this division, an agreement entered into under this section shall require that the owner pay an annual fee equal to the greater of one per cent of the amount of taxes exempted under the agreement or five hundred dollars; provided, however, that if the value of the incentives exceeds two hundred fifty thousand dollars, the fee shall not exceed two thousand five hundred dollars. The fee shall be payable to the legislative authority once per year for each year the agreement is effective on the days and in the form specified in the agreement. Fees paid shall be deposited in a special fund created for such purpose by the legislative authority and shall be used by the legislative authority exclusively for the purpose of complying with section 3735.672 of the Revised Code and by the tax incentive review council created under section 5709.85 of the Revised Code exclusively for the purposes of performing the duties prescribed under that section. The legislative authority may waive or reduce the amount of the fee, but such waiver or reduction does not affect the obligations of the legislative authority or the tax incentive review council to comply with section 3735.672 or 5709.85 of the Revised Code.

(E) If any person that is party to an agreement granting an exemption from taxation discontinues operations at the structure to which that exemption applies prior to the expiration of the term of the agreement, that person, any successor to that person, and any related member shall not enter into an agreement under this section or section 5709.62, 5709.63, or 5709.632 of the Revised Code, and no legislative authority shall enter into such an agreement with such a person, successor, or related member, prior to the expiration of five years after the discontinuation of operations. As used in this division, "successor" means a person to which the assets or equity of another person has been transferred, which transfer resulted in the full or partial nonrecognition of gain or loss, or resulted in a carryover basis, both as determined by rule adopted by the tax commissioner. "Related member" has the same meaning as defined in section 5733.042 of the Revised Code without regard to division (B) of that section.

The director of development shall review all agreements submitted to the director under division (F) of this section for the purpose of enforcing this division. If the director determines there has been a violation of this division, the director shall notify the legislative authority of such violation, and the legislative authority immediately shall revoke the exemption granted under the agreement.

(F) When an agreement is entered into under this section, the legislative authority authorizing the agreement shall forward a copy of the agreement to the director of development within fifteen days after the agreement is entered into.

Effective Date: 09-26-2003; 03-23-2005



Section 3735.672 - Annual report.

(A) On or before the thirty-first day of March each year, a legislative authority that has entered into an agreement with a party under section 3735.671 of the Revised Code shall submit to the director of development services and the board of education of each school district of which a municipal corporation or township to which such an agreement applies is a part a report on all such agreements in effect during the preceding calendar year. The report shall include the following information:

(1) The designation, assigned by the director of development services, of each community reinvestment area within the municipal corporation or county, and the total population of each area according to the most recent data available;

(2) The number of agreements and the number of full-time employees subject to those agreements within each area, each according to the most recent data available and identified and categorized by the appropriate standard industrial code, and the rate of unemployment in the municipal corporation or county in which the area is located for each year since the area was certified;

(3) The number of agreements approved and executed during the calendar year for which the report is submitted, the total number of agreements in effect on the thirty-first day of December of the preceding calendar year, the number of agreements that expired during the calendar year for which the report is submitted, and the number of agreements scheduled to expire during the calendar year in which the report is submitted. For each agreement that expired during the calendar year for which the report is submitted, the legislative authority shall include the amount of taxes exempted under the agreement.

(4) The number of agreements receiving compliance reviews by the tax incentive review council in the municipal corporation or county during the calendar year for which the report is submitted, including all of the following information:

(a) The number of agreements the terms of which the party has complied with, indicating separately for each such agreement the value of the real property exempted pursuant to the agreement and a comparison of the stipulated and actual schedules for hiring new employees, for retaining existing employees, and for the amount of payroll of the party attributable to these employees;

(b) The number of agreements the terms of which a party has failed to comply with, indicating separately for each such agreement the value of the real and personal property exempted pursuant to the agreement and a comparison of the stipulated and actual schedules for hiring new employees, for retaining existing employees, and for the amount of payroll of the enterprise attributable to these employees;

(c) The number of agreements about which the tax incentive review council made recommendations to the legislative authority, and the number of such recommendations that have not been followed;

(d) The number of agreements rescinded during the calendar year for which the report is submitted.

(5) The number of parties subject to agreements that expanded within each area, including the number of new employees hired and existing employees retained by that party, and the number of new parties subject to agreements that established within each area, including the number of new employees hired by each party;

(6) For each agreement in effect during any part of the preceding year, the number of employees employed by the party at the property that is the subject of the agreement immediately prior to formal approval of the agreement, the number of employees employed by the party at that property on the thirty-first day of December of the preceding year, the payroll of the party for the preceding year, the amount of taxes paid on real property that was exempted under the agreement, and the amount of such taxes that were not paid because of the exemption.

(B) Upon the failure of a municipal corporation or county to comply with division (A) of this section:

(1) Beginning on the first day of April of the calendar year in which the municipal corporation or county fails to comply with that division, the municipal corporation or county shall not enter into any agreements under section 3735.671 of the Revised Code until the municipal corporation or county has complied with division (A) of this section.

(2) On the first day of each ensuing calendar month until the municipal corporation or county complies with that division, the director of development services shall either order the proper county auditor to deduct from the next succeeding payment of taxes to the municipal corporation or county under section 321.31, 321.32, 321.33, or 321.34 of the Revised Code an amount equal to five hundred dollars for each calendar month the municipal corporation or county fails to comply with that division, or order the county auditor to deduct such an amount from the next succeeding payment to the municipal corporation or county from the undivided local government fund under section 5747.51 of the Revised Code. At the time such a payment is made, the county auditor shall comply with the director's order by issuing a warrant, drawn on the fund from which such money would have been paid, to the director of development services, who shall deposit the warrant into the state community reinvestment area program administration fund created in division (C) of this section.

(C) The director, by rule, shall establish the state's application fee for applications submitted to a municipal corporation or county to enter into an agreement under section 3735.671 of the Revised Code. In establishing the amount of the fee, the director shall consider the state's cost of administering the community reinvestment area program, including the cost of reviewing the reports required under division (A) of this section. The director may change the amount of the fee at such times and in such increments as the director considers necessary. Any municipal corporation or county that receives an application shall collect the application fee and remit the fee for deposit in the state treasury to the credit of the business assistance fund created in section 122.174 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-22-1994; 2007 HB119 06-30-2007



Section 3735.673 - Notice to legislative authority.

If a person operating in a county or municipal corporation in this state intends to relocate or relocates part or all of its operations to another county or municipal corporation in this state and has entered into or intends to enter into an agreement under section 3735.671 of the Revised Code with that county or municipal corporation, the legislative authority or an officer of the county or municipal corporation to which that person intends to relocate or relocates shall serve the legislative authority of the county or municipal corporation from which that person intends to relocate or relocates with notice of the person's intention to relocate, accompanied by a copy of the agreement to be entered into or entered into pursuant to section 3735.671 of the Revised Code and a statement of the person's reasons for relocation. The legislative authority or officer also shall serve such notice on the director of development. In both cases, service shall be by personal service or certified mail, return receipt requested, not later than thirty days prior to the day of the first public meeting at which the agreement is deliberated by the legislative authority of the county or municipal corporation to which the person intends to relocate or relocates. With the approval of the director of development, service shall be not later than fifteen days prior to the day of the first public meeting of the legislative authority at which the agreement is deliberated. The legislative authority or officer required to serve notice shall seek such approval by applying to the director at the earliest possible time prior to that meeting. The director may approve the later service if the director determines that earlier notice is not possible or would be likely to jeopardize realization of the project. If approval for a later notice is applied for, the legislative authority or officer need not serve notice to the director as otherwise required by this section.

If the legislative authority or officer required to serve such notice fails to do so as prescribed by this section, the legislative authority shall not enter into an agreement under that section with that person.

This section applies only to relocations of operations that result or would result in the reduction of employment or the cessation of operations at a place of business in this state.

Effective Date: 07-22-1994



Section 3735.68 - Revoking tax exemption.

The housing officer shall make annual inspections of the properties within the community reinvestment area upon which are located structures or remodeling for which an exemption has been granted under section 3735.67 of the Revised Code. If the housing officer finds that the property has not been properly maintained or repaired due to the neglect of the owner, the housing officer may revoke the exemption at any time after the first year of exemption. If the owner of commercial or industrial property exempted from taxation under section 3735.67 of the Revised Code has materially failed to fulfill its obligations under the written agreement entered into under section 3735.671 of the Revised Code, or if the owner is determined to have violated division (E) of that section, the legislative authority, subject to the terms of the agreement, may revoke the exemption at any time after the first year of exemption. The housing officer or legislative authority shall notify the county auditor and the owner of the property that the tax exemption no longer applies. If the housing officer or legislative authority revokes a tax exemption, the housing officer shall send a report of the revocation to the community reinvestment area housing council and to the tax incentive review council established pursuant to section 3735.69 or 5709.85 of the Revised Code, containing a statement of the findings as to the maintenance and repair of the property, failure to fulfill obligations under the written agreement, or violation of division (E) of section 3735.671 of the Revised Code, and the reason for revoking the exemption.

If the agreement entered into under section 3735.671 of the Revised Code so provides, the legislative authority of a municipal corporation or county may require the owner of property whose exemption has been revoked to reimburse the taxing authorities within whose taxing jurisdiction the exempted property is located for the amount of real property taxes that would have been payable to those authorities had the property not been exempted from taxation.

Effective Date: 07-22-1994



Section 3735.69 - Community reinvestment area housing council - powers and duties.

(A) A community reinvestment area housing council shall be appointed for each community reinvestment area. When the area is located within a municipal corporation, the council shall be composed of two members appointed by the mayor of the municipal corporation, two members appointed by the legislative authority of the municipal corporation, and one member appointed by the planning commission of the municipal corporation. The majority of the foregoing members shall then appoint two additional members who shall be residents of the political subdivision. When the area is located within an unincorporated area of a county, the council shall be composed of one member appointed by each member of the board of county commissioners of the county where the area is located and two members appointed by the county planning commission. The majority of the foregoing members shall then appoint two additional members who shall be residents of the political subdivision. Terms of the members of the council shall be for three years. An unexpired term resulting from a vacancy in the council shall be filled in the same manner as the initial appointment was made.

The council shall make an annual inspection of the properties within the community reinvestment area for which an exemption has been granted under section 3735.67 of the Revised Code. The council shall also hear appeals under section 3735.70 of the Revised Code.

(B) On or before the thirty-first day of March each year, any municipal corporation or county that has created a community reinvestment area under section 3735.66 of the Revised Code shall submit to the director of development a status report summarizing the activities and projects for which an exemption has been granted in that area.

Effective Date: 01-13-1993



Section 3735.70 - Appeals.

Any person aggrieved under sections 3735.65 to 3735.69 of the Revised Code may appeal to the community reinvestment area housing council, which shall have the authority to overrule any decision of a housing officer. Appeals may be taken from a decision of the council to the court of common pleas of the county where the area is located.

Effective Date: 11-18-1977



Section 3735.71, 3735.72 - [Repealed].

Effective Date: 11-18-1977






Chapter 3736 - RECYCLING, WASTE REDUCTION, LITTER PREVENTION

Section 3736.01 - Recycling, waste reduction, litter prevention definitions.

As used in this chapter:

(A) "Litter" means garbage, trash, waste, rubbish, ashes, cans, bottles, wire, paper, cartons, boxes, automobile parts, furniture, glass, or anything else of an unsightly or unsanitary nature thrown, dropped, discarded, placed, or deposited by a person on public property, on private property not owned by the person, or in or on waters of the state unless one of the following applies:

(1) The person has been directed to do so by a public official as part of a litter collection drive.

(2) The person has thrown, dropped, discarded, placed, or deposited the material in a receptacle in a manner that prevented its being carried away by the elements.

(3) The person has been issued a permit or license covering the material pursuant to Chapter 3734. or 6111. of the Revised Code.

(B) "Recycling" means the process of collecting, sorting, cleansing, treating, and reconstituting waste or other discarded materials for the purpose of recovering and reusing the materials.

(C) "Agency of the state" includes, but is not limited to, an "agency" subject to Chapter 119. of the Revised Code and a "state university or college" as defined in section 3345.12 of the Revised Code.

(D) " Source reduction" means activities that decrease the initial production of waste materials at their point of origin.

(E) "Enterprise" means a business with its principal place of business in this state and that proposes to engage in research and development or recycling in this state.

(F) "Research and development" means inquiry, experimentation, or demonstration to advance basic scientific or technical knowledge or the application, adaptation, or use of existing or newly discovered scientific or technical knowledge regarding recycling, source reduction, or litter prevention.

(G) "Recyclables" means waste materials that are collected, separated, or processed and used as raw materials or products.

(H) "Recycling market development" means activities that stimulate the demand for recycled products, provide for a consistent supply of recyclables to meet the needs of recycling industries, or both.

(I) "Solid waste management districts" means solid waste management districts established under Chapter 343. of the Revised Code.

(J) "Synthetic rubber" means produced or extended rubber and products made from a synthetic rubber base material originating from petrochemical feedstocks, including scrap tires, tire molds, automobile engine belts, brake pads and hoses, weather stripping, fittings, electrical insulation, and other molded objects and parts.

Renumbered from § 1502.01 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999; 04-06-2007



Section 3736.02 - Statewide source reduction, recycling, recycling market development and litter prevention programs.

(A) The director of environmental protection shall establish and implement statewide source reduction, recycling, recycling market development, and litter prevention programs that are consistent with the state solid waste management plan adopted under section 3734.50 of the Revised Code. The programs shall include all of the following:

(1) The assessment of waste generation within the state and implementation of source reduction practices;

(2) The implementation of recycling and recycling market development activities and projects, including all of the following:

(a) Collection of recyclables;

(b) Separation of recyclables;

(c) Processing of recyclables;

(d) Facilitation and encouragement of the use of recyclables and products made with recyclables;

(e) Education and training concerning recycling and products manufactured with recyclables;

(f) Public awareness campaigns to promote recycling;

(g) Other activities and projects that promote recycling and recycling market development.

(3) Litter prevention assistance to enforce antilitter laws, educate the public, and stimulate collection and containment of litter;

(4) Research and development regarding source reduction, recycling, and litter prevention, including, without limitation, research and development regarding materials or products manufactured with recyclables.

(B) The director may enter into contracts or other agreements and may execute any instruments necessary or incidental to the discharge of the director's responsibilities under this chapter.

Renumbered from § 1502.03 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999; 04-06-2007



Section 3736.03 - Recycling and litter prevention fund.

(A)

There is hereby created in the state treasury the recycling and litter prevention fund, consisting of moneys distributed to it from fees, including the fee levied under division (A)(2) of section 3714.073 of the Revised Code, gifts, donations, grants, reimbursements, and other sources, including investment earnings.

(B) The director of environmental protection shall do all of the following:

(1) Use moneys credited to the fund exclusively for the purposes set forth in sections 3736.02, 3736.04, 3736.05, and 3745.014 of the Revised Code, with particular emphasis on programs relating to recycling;

(2)

Require recipients of grants under section 3736.05 of the Revised Code, as a condition of receiving and retaining them, to do all of the following:

(a) Create a separate account for the grants and any cash donations received that qualify for the donor credit allowed by section 5733.064 of the Revised Code;

(b) Make expenditures from the account exclusively for the purposes for which the grants were received;

(c) Use any auditing and accounting practices the director considers necessary regarding the account;

(d) Report to the director information regarding the amount and donor of cash donations received as described by section 5733.064 of the Revised Code;

(e) Use grants received to supplement and not to replace any existing funding for such purposes.

(3) Report to the tax commissioner information the director receives pursuant to division (B)(2)(d) of this section.

Renumbered from § 1502.02 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-20-1994; 06-30-2005



Section 3736.04 - Recycling and litter prevention advisory council.

There is hereby created within the environmental protection agency the recycling and litter prevention advisory council consisting of thirteen members. The speaker of the house of representatives shall appoint one member of the house of representatives to the council, and the president of the senate shall appoint one member of the senate to the council. If the president of the senate belongs to the same political party as the speaker of the house of representatives, the president shall appoint a member of the senate who belongs to a different political party as recommended by the minority leader of the senate. Each member appointed by the speaker of the house of representatives or the president of the senate shall serve for a term of office of three years. The appropriate appointing authority may fill any vacancy occurring during the term of any member whom the appointing authority has appointed to the advisory council.

The remaining eleven members shall be appointed by the governor with the advice and consent of the senate and shall be persons with knowledge of or experience in recycling or litter prevention programs. The council shall have broad-based representation of interests including agriculture, labor, the environment, manufacturing, wholesale and retail industry, and the public. One of the business members shall be from the commercial recycling industry, and another shall be from an industry required to pay taxes under section 5733.065 of the Revised Code. The director of environmental protection shall not be a member of the council. Terms of office shall be for three years. Each member appointed by the governor shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. In the event of death, removal, resignation, or incapacity of a member of the council appointed by the governor, the governor, with the advice and consent of the senate, shall appoint a successor who shall hold office for the remainder of the term for which the successor's predecessor was appointed. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor at any time may remove any of the governor's appointees from the council for misfeasance, nonfeasance, or malfeasance in office.

Members of the council may be reappointed.

The council shall hold at least four regular quarterly meetings each year. Special meetings may be held at the behest of the chairperson or a majority of the members. The council annually shall select from among its members a chairperson, a vice-chairperson, and a secretary to keep a record of its proceedings.

A majority vote of the members of the council is necessary to take action on any matter.

A member of the council shall serve without compensation for attending council meetings, but shall be reimbursed for all traveling, hotel, and other ordinary and necessary expenses incurred in the performance of the member's work as a member of the council.

Membership on the council does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

The council shall do all of the following:

(A) With the approval of the director of environmental protection, establish criteria by which to certify, and certify, agencies of the state, municipal corporations with a population of more than fifty thousand, counties, and solid waste management districts as eligible to receive grants under section 3736.05 of the Revised Code;

(B) With the approval of the director, establish criteria by which to certify, and certify, political subdivisions for receipt of special grants for activities or projects that are intended to accomplish the purposes of any of the programs established under section 3736.02 of the Revised Code;

(C) Advise the director in carrying out the director's duties under this chapter.

Renumbered from § 1502.04 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3736.05 - Making grants - matching contributions.

(A) The director of environmental protection, pursuant to division (A) of section 3736.04 of the Revised Code , may make grants from the recycling and litter prevention fund created in section 3736.03 of the Revised Code to accomplish the purposes of the programs established under section 3736.02 of the Revised Code.

(B) Except as provided in division (C) of this section, the director may require any eligible applicant certified by the recycling and litter prevention advisory council under division (A) of section 3736.04 of the Revised Code that applies for a grant for an activity or project that is intended to further the purposes of any program established under division (A)(1), (2), or (4) of section 3736.02 of the Revised Code to provide a matching contribution of not more than fifty per cent of the grant.

(C) Notwithstanding division (B) of this section, any grant awarded under division (A) of this section to foster cooperative research and development regarding recycling or the cooperative establishment or expansion of private recycling facilities or programs shall be made in conjunction with a contribution to the project by a cooperating enterprise that maintains or proposes to maintain a relevant research and development or recycling facility or program in this state or by an agency of the state, provided that funding provided by a state agency shall not be provided from general revenue funds appropriated by the general assembly. No grant made under division (A) of this section for the purposes described in this division shall exceed the contribution made by the cooperating enterprise or state agency. The director may consider cooperating contributions in the form of state of the art new equipment or in other forms if the director determines that the contribution is essential to the successful implementation of the project.

Grants made under division (A) of this section for the purposes described in this division shall be made in such form and conditioned on such terms as the director considers to be appropriate.

(D)

(1) The director may require any eligible applicant certified by the recycling and litter prevention advisory council under division (A) of section 3736.04 of the Revised Code that applies for a grant that is intended to further the purposes of the program established under division (A)(3) of section 3736.02 of the Revised Code, except any eligible applicant that is or is located in a county that has a per capita income equal to or below ninety per cent of the median county per capita income of the state as determined by the director using the most recently available figures from the United States census bureau, to provide a matching contribution as follows:

(a) Up to ten per cent of the grant from any eligible applicant that is or is located in a county that has a per capita income above ninety per cent of the median county per capita income of the state, but equal to or below one hundred per cent of the median county per capita income of the state;

(b) Up to twenty per cent of the grant from any eligible applicant that is or is located in a county that has a per capita income above the median county per capita income of the state.

(2) If the eligible applicant is a joint solid waste management district or is filing a joint application on behalf of two or more counties, the matching contribution required under division (D)(1) of this section shall be the average of the matching contributions of all of the counties covered by the application as determined in accordance with that division. The matching contribution of a county that has a per capita income equal to or below ninety per cent of the median county per capita income of the state shall be included as zero in calculating the average matching contribution.

(E) The director shall ensure that not less than fifty per cent of the moneys distributed as grants under this section shall be expended for the purposes of recycling and recycling market development.

(F) No information that is submitted to, acquired by, or exchanged with employees of the environmental protection agency who administer or provide services under this section and that is submitted, acquired, or exchanged in order to obtain a grant pursuant to division (A) of this section shall be used in any manner for the purpose of the enforcement of any requirement established in an environmental law or used as evidence in any judicial or administrative enforcement proceeding unless that information reveals a clear and immediate danger to the environment or to the health, safety, or welfare of the public.

(G) Nothing in this section confers immunity on persons from enforcement that is based on information that is obtained by the director or the director's authorized representatives who are not employees of the agency who administer or provide services under this section.

(H) As used in this section, "environmental law" means a law that is administered by the environmental protection agency.

Renumbered from § 1502.05 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999; 12-30-2004; 06-27-2005



Section 3736.06 - Designating liaison - political subdivision participation.

(A) Agencies of the state certified pursuant to section 3736.04 of the Revised Code as eligible to receive a grant shall designate an employee as the liaison with the director of environmental protection to cooperate with the director in carrying out the director's duties under this chapter.

(B) The executive and legislative authorities of municipal corporations, counties, and townships and the boards of park commissioners of township park districts created under section 511.18 of the Revised Code, boards of park commissioners of park districts created under section 1545.04 of the Revised Code, and boards of education of city, exempted village, local, and joint vocational school districts may participate in the programs established under section 3736.02 of the Revised Code.

Renumbered from § 1502.06 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-20-1994



Section 3736.07 - Metal beverage containers not requiring a separate opener prohibited.

No person, agency of the state, municipal corporation, county, or township shall sell or offer for sale any beer or mixed beverages as defined in section 4301.01 of the Revised Code, or any soft drink as defined in section 913.22 of the Revised Code, in a metal container that is so designed that it may be opened by removing from the container a part of the container without using a separate opener. However, nothing in this section prohibits the sale or offering for sale of a container the only detachable part of which is a piece of tape or other similar adhesive material.

Renumbered from § 1502.07 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-11-2002



Section 3736.99 - .

Whoever violates section 3736.07 of the Revised Code is guilty of a minor misdemeanor. Each day of violation constitutes a separate offense.

Renumbered from § 1502.99 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-18-1999






Chapter 3737 - FIRE MARSHAL; FIRE SAFETY

Section 3737.01 - Fire marshal - fire safety definitions.

As used in this chapter:

(A) "Assistant fire marshal" means any person who is employed by the fire marshal and who carries out specific duties assigned by the fire marshal, including, but not limited to, enforcement of Chapters 3731., 3737., and 3743. of the Revised Code, fire inspection, fire code enforcement, fire investigation, fire prevention, or the regulation of underground storage tank systems as defined in section 3737.87 of the Revised Code.

(B) "Consumer goods" means any item sold, leased, or rented primarily for personal or household use.

(C) "Fire agency" means any state or local fire service or agency whose function is to examine the property of another person for the purpose of identifying fire safety hazards.

(D) "Fire safety inspector" means any person who is a member of the civil service, as defined in section 124.01 of the Revised Code, or who is employed by or voluntarily serves a village or township, and who examines the property of another person for the purpose of identifying fire safety hazards.

(E) "Person," in addition to the meaning in section 1.59 of the Revised Code, means the state and any political subdivision of the state, and any other entity, public or private.

(F) "Responsible person" means the person responsible for compliance with the state fire code, including, but not limited to, the owner, lessee, agent, operator, or occupant of a building, premises, or vehicle.

Effective Date: 03-19-2003



Section 3737.02 - Fees - federal funding.

(A) The fire marshal may collect fees to cover the costs of performing inspections and other duties that the fire marshal is authorized or required by law to perform. Except as provided in division (B) of this section, all fees collected by the fire marshal shall be deposited to the credit of the fire marshal's fund.

(B) Fees collected under sections 3737.88 and 3737.881 of the Revised Code for operation of the underground storage tank and underground storage tank installer certification programs, moneys recovered under section 3737.89 of the Revised Code for the state's costs of undertaking corrective or enforcement actions under that section or section 3737.882 of the Revised Code, and fines and penalties collected under section 3737.882 of the Revised Code shall be credited to the underground storage tank administration fund, which is hereby created in the state treasury. All interest earned on moneys credited to the underground storage tank administration fund shall be credited to the fund. Moneys credited to the underground storage tank administration fund shall be used by the fire marshal for implementation and enforcement of underground storage tank, corrective action, and installer certification programs under sections 3737.88 to 3737.89 of the Revised Code.

(C) The fire marshal shall take all actions necessary to obtain any federal funding available to carry out the fire marshal's responsibilities under sections 3737.88 to 3737.89 of the Revised Code and federal laws regarding the cleaning up of releases of petroleum, as "release" is defined in section 3737.87 of the Revised Code, including, without limitation, any federal funds that are available to reimburse the state for the costs of undertaking corrective actions for such releases of petroleum. The state may, when appropriate, return to the United States any federal funds recovered under sections 3737.882 and 3737.89 of the Revised Code.

Effective Date: 06-30-1997



Section 3737.03 - Duties of state fire council.

The state fire council may do all of the following:

(A) Conduct research, make and publish reports on fire safety, and recommend to the governor, the general assembly, the board of building standards, and other state agencies, any needed changes in the laws, rules, or administrative policies relating to fire safety;

(B) Recommend revisions in the rules included in the state fire code adopted by the fire marshal. The recommendations may propose the adoption of new rules or the amendment or repeal of existing rules. The council shall file its recommendations in the office of the fire marshal, and, within sixty days after the recommendations are filed, the fire marshal shall file with the chairperson of the council the fire marshal's comments on, and proposed action in response to, the recommendations.

(C) Maintain the Ohio fire service hall of fame. In maintaining the hall of fame, the council shall keep official commendations that recognize and commemorate exemplary accomplishments and acts of heroism by firefighters and other persons at fire-related incidents or similar events occurring in the state. The council may adopt criteria and guidelines for selecting individuals for that recognition and commemoration. The recognition and commemoration of individuals may occur annually and include an annual awards ceremony. The expenses associated with the recognition and commemoration of individuals shall be paid in accordance with division (F) of section 3737.81 of the Revised Code.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 03-19-2003



Section 3737.04 to 3737.13 - [Repealed].

Effective Date: 07-01-1979



Section 3737.14 - Right of entry.

(A) The fire marshal, any assistant fire marshal, the chief of the fire department of each municipal corporation where a fire department is established, the chief of the fire department in each township where a fire department is established, and such members of any such departments as may be designated by such chief, the fire prevention officer of a municipal corporation where no fire department exists, or the fire prevention officer of a township where no fire department is established, at all reasonable hours, may enter into all buildings and upon all premises and vehicles within their jurisdiction for the purpose of examination.

(B) No building that contains asbestos shall be burned for the purpose of instruction in the methods of fire fighting or research in the control of fires.

(C) Notwithstanding section 3745.11 of the Revised Code, the notification fee established under division (G) of that section does not apply to a notification made in accordance with division (D) of this section that involves a building, formerly in use as a residence, that contains four or less dwelling units, has an overall floor area of less than ten thousand square feet, and is used by a volunteer fire department for the purpose of instruction in the methods of fire fighting or research in the control of fires.

(D) The chief of any volunteer fire department or his designee shall notify the environmental protection agency, in writing, of any scheduled burning of a building, as described in division (C) of this section, that is being used for the purpose of instruction in the methods of fire fighting or research in the control of fires.

Effective Date: 09-29-1994



Section 3737.15 - [Repealed].

Effective Date: 07-01-1979



Section 3737.16 - Release of, or request for, information relating to fire loss by insurance company.

(A) The fire marshal, any assistant fire marshal, the chief of the fire and explosion investigation bureau established pursuant to section 3737.22 of the Revised Code, the chief of a fire department of any municipal corporation or township where a fire department is established, the fire prevention officer of any municipal corporation or township where no fire department exists, any federal, state, or local law enforcement agency, or the prosecuting attorney of any county may request any insurance company that has investigated or is investigating a fire loss or potential fire loss of real or personal property to release any information in its possession relative to that loss or potential loss. The company shall release the information and cooperate with any official authorized to request the information under this section. The information shall include, but is not limited to, the following:

(1) Any insurance policy relevant to a fire loss under investigation and any application for such a policy;

(2) Policy premium payment records;

(3) History of previous claims made by the insured or previous insureds for fire loss;

(4) Material relating to the investigation of the loss or potential loss, including statements of any person, proof of loss, and any other relevant evidence.

(B) If an insurance company has reason to suspect that a fire loss to its insured's real or personal property was caused by incendiary means, the company shall notify the fire marshal and the prosecuting attorney of the county in which the loss occurred, and furnish them with all relevant material acquired during its investigation of the fire loss, cooperate with and take such action as may be requested of it by any federal, state, or local law enforcement agency, and permit any other person ordered by a court to inspect any of its records pertaining to the policy and the loss.

(C) If an agency, official, or officer mentioned in division (A) or (B) of this section has received information under those divisions from an insurance company that has investigated or is investigating a fire loss of real or personal property, the agency, official, or officer may release to, and share with, the insurance company any information in the agency's, official's, or officer's possession relative to the loss, upon the request of the insurance company.

(D) In the absence of fraud or malice, no insurance company, or person who furnishes information on its behalf, is liable in damages in any civil action, including any action brought pursuant to section 1347.10 of the Revised Code, or subject to criminal prosecution for any oral or written statement made or any other action taken that is necessary to supply information required under this section.

(E) Except as otherwise provided in division (C) of this section, the officials and departmental and agency personnel receiving any information furnished under this section shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(F) Any official referred to in division (A) of this section may testify as to any information in the official's possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against an insurance company for the fire loss.

(G) As used in this section, "insurance company" includes the Ohio fair plan underwriting association as established in section 3929.43 of the Revised Code.

(H)

(1) No person shall purposely refuse to release any information requested, pursuant to division (A) of this section, by an agency, official, or officer authorized to request the information by that division.

(2) No person shall purposely refuse to notify the fire marshal and prosecuting attorney of a fire loss required to be reported under division (B) of this section.

(3) No person shall purposely refuse to supply the fire marshal and prosecuting attorney with pertinent information required to be furnished under division (B) of this section.

(4) No person shall purposely fail to hold in confidence information required to be held in confidence by division (E) of this section.

Effective Date: 03-19-2003



Section 3737.17 - Small government fire department services revolving loan program.

(A) As used in this section, a "qualifying small government" means any of the following:

(1) A township that has a population of not more than five thousand or, regardless of its population, is located in a county that has a population of less than one hundred thousand;

(2) A municipal corporation that has a population of not more than seven thousand five hundred;

(3) A fire district, joint fire district, or fire and ambulance district that shares territory exclusively with townships or municipal corporations that meet the conditions of division (A)(1) or (2) of this section.

(B) The state fire marshal shall administer a small government fire department services revolving loan program under which the fire marshal makes loans to qualifying small governments for the following purposes:

(1) To expedite purchases of major equipment for fire fighting, ambulance, emergency medical, or rescue services;

(2) To expedite projects for the construction or renovation of fire department buildings.

A loan for either purpose under the small government fire department services revolving loan program is not to carry interest, and is to be repaid within a term of not longer than twenty years. A qualifying small government is not eligible to receive a loan for a project or purchase under the program unless the qualifying small government contributes to the project or purchase an amount equal to at least five per cent of the loan amount.

(C) A qualifying small government may apply to the fire marshal for a loan under the small government fire department services revolving loan program. In its application, the qualifying small government shall explain how it qualifies for the loan, describe the project or purchase for which it is requesting a loan, state the amount of the loan it requests, and state the amount it is prepared to contribute to the project or purchase. The qualifying small government shall provide additional information to support its application for a loan under the program as requested by the fire marshal.

(D) The fire marshal, in accordance with Chapter 119. of the Revised Code, shall adopt rules for the administration of the small government fire department services revolving loan program.

Effective Date: 09-16-1998



Section 3737.18 - [Repealed].

Effective Date: 11-22-1973



Section 3737.19, 3737.20 - [Repealed].

Effective Date: 07-01-1979



Section 3737.21 - Appointment, qualifications of fire marshal - vacancy.

(A) The director of the department of commerce shall appoint, from names submitted to the director by the state fire council, a fire marshal, who shall serve at the pleasure of the director and shall possess the following qualifications:

(1) A degree from an accredited college or university with specialized study in either the field of fire protection or fire protection engineering, or the equivalent qualifications determined from training, experience, and duties in a fire service;

(2) Five years of recent, progressively more responsible experience in fire inspection, fire code enforcement, fire investigation, fire protection engineering, teaching of fire safety engineering, or fire fighting.

(B) When a vacancy occurs in the position of fire marshal, the director shall notify the state fire council. The council shall communicate the fact of the vacancy by regular mail to all fire chiefs and fire protection engineers known to the council, or whose identity may be ascertained by the council by the exercise of due diligence. The council, no earlier than thirty days after mailing the notification, shall compile a list of all applicants for the position of fire marshal who are qualified under this section. The council shall submit the names of at least three persons on the list to the director. The director shall appoint the fire marshal from the list of at least three names or may request the council to submit additional names.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 03-19-2003



Section 3737.22 - [Effective Until 1/1/2014] Fire marshal - powers and duties.

(A) The fire marshal shall do all of the following:

(1) Adopt the state fire code under sections 3737.82 to 3737.86 of the Revised Code;

(2) Enforce the state fire code;

(3) Appoint assistant fire marshals who are authorized to enforce the state fire code;

(4) Conduct investigations into the cause, origin, and circumstances of fires and explosions, and assist in the prosecution of persons believed to be guilty of arson or a similar crime;

(5) Compile statistics concerning loss due to fire and explosion as the fire marshal considers necessary, and consider the compatibility of the fire marshal's system of compilation with the systems of other state and federal agencies and fire marshals of other states;

(6) Engage in research on the cause and prevention of losses due to fire and explosion;

(7) Engage in public education and informational activities which will inform the public of fire safety information;

(8) Operate a fire training academy and forensic laboratory;

(9) Conduct other fire safety and fire fighting training activities for the public and groups as will further the cause of fire safety;

(10) Conduct licensing examinations, and issue permits, licenses, and certificates, as authorized by the Revised Code;

(11) Conduct tests of fire protection systems and devices, and fire fighting equipment to determine compliance with the state fire code, unless a building is insured against the hazard of fire, in which case such tests may be performed by the company insuring the building;

(12) Establish and collect fees for conducting licensing examinations and for issuing permits, licenses, and certificates;

(13) Make available for the prosecuting attorney and an assistant prosecuting attorney from each county of this state, in accordance with section 3737.331 of the Revised Code, a seminar program, attendance at which is optional, that is designed to provide current information, data, training, and techniques relative to the prosecution of arson cases;

(14) Administer and enforce Chapter 3743. of the Revised Code;

(15) Develop a uniform standard for the reporting of information required to be filed under division (E)(4) of section 2921.22 of the Revised Code, and accept the reports of the information when they are filed.

(B) The fire marshal shall appoint a chief deputy fire marshal, and shall employ professional and clerical assistants as the fire marshal considers necessary. The chief deputy shall be a competent former or current member of a fire agency and possess five years of recent, progressively more responsible experience in fire inspection, fire code enforcement, and fire code management. The chief deputy, with the approval of the director of commerce, shall temporarily assume the duties of the fire marshal when the fire marshal is absent or temporarily unable to carry out the duties of the office. When there is a vacancy in the office of fire marshal, the chief deputy, with the approval of the director of commerce, shall temporarily assume the duties of the fire marshal until a new fire marshal is appointed under section 3737.21 of the Revised Code.

All employees, other than the fire marshal; the chief deputy fire marshal; the superintendent of the Ohio fire academy; the grants administrator; the fiscal officer; the executive secretary to the fire marshal; legal counsel; the pyrotechnics administrator, the chief of the forensic laboratory; the person appointed by the fire marshal to serve as administrator over functions concerning testing, license examinations, and the issuance of permits and certificates; and the chiefs of the bureaus of fire prevention, of fire and explosion investigation, of code enforcement, and of underground storage tanks shall be in the classified civil service. The fire marshal shall authorize the chief deputy and other employees under the fire marshal's supervision to exercise powers granted to the fire marshal by law as may be necessary to carry out the duties of the fire marshal's office.

(C) The fire marshal shall create, in and as a part of the office of fire marshal, a fire and explosion investigation bureau consisting of a chief of the bureau and additional assistant fire marshals as the fire marshal determines necessary for the efficient administration of the bureau. The chief shall be experienced in the investigation of the cause, origin, and circumstances of fires, and in administration, including the supervision of subordinates. The chief, among other duties delegated to the chief by the fire marshal, shall be responsible, under the direction of the fire marshal, for the investigation of the cause, origin, and circumstances of fires and explosions in the state, and for assistance in the prosecution of persons believed to be guilty of arson or a similar crime.

(D)

(1) The fire marshal shall create, as part of the office of fire marshal, a bureau of code enforcement consisting of a chief of the bureau and additional assistant fire marshals as the fire marshal determines necessary for the efficient administration of the bureau. The chief shall be qualified, by education or experience, in fire inspection, fire code development, fire code enforcement, or any other similar field determined by the fire marshal, and in administration, including the supervision of subordinates. The chief is responsible, under the direction of the fire marshal, for fire inspection, fire code development, fire code enforcement, and any other duties delegated to the chief by the fire marshal.

(2) The fire marshal, the chief deputy fire marshal, the chief of the bureau of code enforcement, or any assistant fire marshal under the direction of the fire marshal, the chief deputy fire marshal, or the chief of the bureau of code enforcement may cause to be conducted the inspection of all buildings, structures, and other places, the condition of which may be dangerous from a fire safety standpoint to life or property, or to property adjacent to the buildings, structures, or other places.

(E) The fire marshal shall create, as a part of the office of fire marshal, a bureau of fire prevention consisting of a chief of the bureau and additional assistant fire marshals as the fire marshal determines necessary for the efficient administration of the bureau. The chief shall be qualified, by education or experience, to promote programs for rural and urban fire prevention and protection. The chief, among other duties delegated to the chief by the fire marshal, is responsible, under the direction of the fire marshal, for the promotion of rural and urban fire prevention and protection through public information and education programs.

(F) The fire marshal shall cooperate with the director of job and family services when the director adopts rules under section 5104.052 of the Revised Code regarding fire prevention and fire safety in certified type B family day-care homes, as defined in section 5104.01 of the Revised Code, recommend procedures for inspecting type B homes to determine whether they are in compliance with those rules, and provide training and technical assistance to the director and county directors of job and family services on the procedures for determining compliance with those rules.

(G) The fire marshal, upon request of a provider of child care in a type B home that is not certified by the county director of job and family services, as a precondition of approval by the state board of education under section 3313.813 of the Revised Code for receipt of United States department of agriculture child and adult care food program funds established under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, shall inspect the type B home to determine compliance with rules adopted under section 5104.052 of the Revised Code regarding fire prevention and fire safety in certified type B homes. In municipal corporations and in townships where there is a certified fire safety inspector, the inspections shall be made by that inspector under the supervision of the fire marshal, according to rules adopted under section 5104.052 of the Revised Code. In townships outside municipal corporations where there is no certified fire safety inspector, inspections shall be made by the fire marshal.

Effective Date: 03-19-2003; 05-18-2005

This section is set out twice. See also §3737.222, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 3737.22 - [Effective 1/1/2014] Fire marshal - powers and duties.

(A) The fire marshal shall do all of the following:

(1) Adopt the state fire code under sections 3737.82 to 3737.86 of the Revised Code;

(2) Enforce the state fire code;

(3) Appoint assistant fire marshals who are authorized to enforce the state fire code;

(4) Conduct investigations into the cause, origin, and circumstances of fires and explosions, and assist in the prosecution of persons believed to be guilty of arson or a similar crime;

(5) Compile statistics concerning loss due to fire and explosion as the fire marshal considers necessary, and consider the compatibility of the fire marshal's system of compilation with the systems of other state and federal agencies and fire marshals of other states;

(6) Engage in research on the cause and prevention of losses due to fire and explosion;

(7) Engage in public education and informational activities which will inform the public of fire safety information;

(8) Operate a fire training academy and forensic laboratory;

(9) Conduct other fire safety and fire fighting training activities for the public and groups as will further the cause of fire safety;

(10) Conduct licensing examinations, and issue permits, licenses, and certificates, as authorized by the Revised Code;

(11) Conduct tests of fire protection systems and devices, and fire fighting equipment to determine compliance with the state fire code, unless a building is insured against the hazard of fire, in which case such tests may be performed by the company insuring the building;

(12) Establish and collect fees for conducting licensing examinations and for issuing permits, licenses, and certificates;

(13) Make available for the prosecuting attorney and an assistant prosecuting attorney from each county of this state, in accordance with section 3737.331 of the Revised Code, a seminar program, attendance at which is optional, that is designed to provide current information, data, training, and techniques relative to the prosecution of arson cases;

(14) Administer and enforce Chapter 3743. of the Revised Code;

(15) Develop a uniform standard for the reporting of information required to be filed under division (E)(4) of section 2921.22 of the Revised Code, and accept the reports of the information when they are filed.

(B) The fire marshal shall appoint a chief deputy fire marshal, and shall employ professional and clerical assistants as the fire marshal considers necessary. The chief deputy shall be a competent former or current member of a fire agency and possess five years of recent, progressively more responsible experience in fire inspection, fire code enforcement, and fire code management. The chief deputy, with the approval of the director of commerce, shall temporarily assume the duties of the fire marshal when the fire marshal is absent or temporarily unable to carry out the duties of the office. When there is a vacancy in the office of fire marshal, the chief deputy, with the approval of the director of commerce, shall temporarily assume the duties of the fire marshal until a new fire marshal is appointed under section 3737.21 of the Revised Code.

All employees, other than the fire marshal; the chief deputy fire marshal; the superintendent of the Ohio fire academy; the grants administrator; the fiscal officer; the executive secretary to the fire marshal; legal counsel; the pyrotechnics administrator, the chief of the forensic laboratory; the person appointed by the fire marshal to serve as administrator over functions concerning testing, license examinations, and the issuance of permits and certificates; and the chiefs of the bureaus of fire prevention, of fire and explosion investigation, of code enforcement, and of underground storage tanks shall be in the classified civil service. The fire marshal shall authorize the chief deputy and other employees under the fire marshal's supervision to exercise powers granted to the fire marshal by law as may be necessary to carry out the duties of the fire marshal's office.

(C) The fire marshal shall create, in and as a part of the office of fire marshal, a fire and explosion investigation bureau consisting of a chief of the bureau and additional assistant fire marshals as the fire marshal determines necessary for the efficient administration of the bureau. The chief shall be experienced in the investigation of the cause, origin, and circumstances of fires, and in administration, including the supervision of subordinates. The chief, among other duties delegated to the chief by the fire marshal, shall be responsible, under the direction of the fire marshal, for the investigation of the cause, origin, and circumstances of fires and explosions in the state, and for assistance in the prosecution of persons believed to be guilty of arson or a similar crime.

(D)

(1) The fire marshal shall create, as part of the office of fire marshal, a bureau of code enforcement consisting of a chief of the bureau and additional assistant fire marshals as the fire marshal determines necessary for the efficient administration of the bureau. The chief shall be qualified, by education or experience, in fire inspection, fire code development, fire code enforcement, or any other similar field determined by the fire marshal, and in administration, including the supervision of subordinates. The chief is responsible, under the direction of the fire marshal, for fire inspection, fire code development, fire code enforcement, and any other duties delegated to the chief by the fire marshal.

(2) The fire marshal, the chief deputy fire marshal, the chief of the bureau of code enforcement, or any assistant fire marshal under the direction of the fire marshal, the chief deputy fire marshal, or the chief of the bureau of code enforcement may cause to be conducted the inspection of all buildings, structures, and other places, the condition of which may be dangerous from a fire safety standpoint to life or property, or to property adjacent to the buildings, structures, or other places.

(E) The fire marshal shall create, as a part of the office of fire marshal, a bureau of fire prevention consisting of a chief of the bureau and additional assistant fire marshals as the fire marshal determines necessary for the efficient administration of the bureau. The chief shall be qualified, by education or experience, to promote programs for rural and urban fire prevention and protection. The chief, among other duties delegated to the chief by the fire marshal, is responsible, under the direction of the fire marshal, for the promotion of rural and urban fire prevention and protection through public information and education programs.

(F) The fire marshal shall cooperate with the director of job and family services when the director adopts rules under section 5104.052 of the Revised Code regarding fire prevention and fire safety in licensed type B family day-care homes, as defined in section 5104.01 of the Revised Code, recommend procedures for inspecting type B homes to determine whether they are in compliance with those rules, and provide training and technical assistance to the director and county directors of job and family services on the procedures for determining compliance with those rules.

(G) The fire marshal, upon request of a provider of child care in a type B home that is not licensed by the director of job and family services, as a precondition of approval by the state board of education under section 3313.813 of the Revised Code for receipt of United States department of agriculture child and adult care food program funds established under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, shall inspect the type B home to determine compliance with rules adopted under section 5104.052 of the Revised Code regarding fire prevention and fire safety in licensed type B homes. In municipal corporations and in townships where there is a certified fire safety inspector, the inspections shall be made by that inspector under the supervision of the fire marshal, according to rules adopted under section 5104.052 of the Revised Code. In townships outside municipal corporations where there is no certified fire safety inspector, inspections shall be made by the fire marshal.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 03-19-2003; 05-18-2005

This section is set out twice. See also §3737.221, effective until 1/1/2014.



Section 3737.221 - Negligent operation of motor vehicles by fire marshal employees.

(A) As used in this section, "motor vehicle" has the same meaning as in section 4511.01 of the Revised Code.

(B) The office of the fire marshal is liable for injury, death, or loss to person or property caused by the negligent operation of any motor vehicle by its employees upon the public roads, highways, or streets in the state when the employees are engaged within the scope of their employment and authority, without regard to the proximity of that operation to the office of the fire marshal. Notwithstanding division (A)(1) of section 2743.02 of the Revised Code, a full defense to that liability is that if the fire marshal, the chief deputy fire marshal, or an assistant fire marshal was operating the motor vehicle, the fire marshal, chief deputy fire marshal, or assistant fire marshal was acting within the scope of division (A)(2), (4), or (14) of section 3737.22, or section 3737.24 or 3737.26, of the Revised Code and the operation of the vehicle did not constitute willful or wanton misconduct.

(C) The fire marshal, the chief deputy fire marshal, and any assistant fire marshal is immune from liability for injury, death, or loss to person or property caused by the operation of any motor vehicle upon the public roads, highways, or streets in the state when acting within the scope of division (A)(2), (4), or (14) of section 3737.22, or section 3737.24 or 3737.26, of the Revised Code, without regard to the proximity of that operation to the office of the fire marshal, unless one of the following applies:

(1) The operation of the vehicle was manifestly outside the scope of the employee's employment or official responsibilities.

(2) The operation of the vehicle constituted willful or wanton misconduct.

Effective Date: 03-19-2003



Section 3737.23 - Record of all fires.

The fire marshal shall keep in his office a record of all fires occurring in the state, the origin of such fires, and all facts, statistics, and circumstances relating thereto which have been determined by investigations. Except for the testimony given upon an investigation, such record shall be a public record and such portions thereof, as the superintendent of insurance considers necessary, shall be transcribed and forwarded to the superintendent within fifteen days from the first day of January each year.

Effective Date: 07-01-1979



Section 3737.24 - Investigation of fire.

The fire marshal and the chief of the fire department of each municipal corporation in which a fire department is established, the chief of the fire department in each township in which a fire department is established, the chief of the fire department of a joint fire district, or the fire prevention officer in each township or village where no fire department is established, shall investigate the cause, origin, and circumstances of each major fire, as determined by the rules of the fire marshal, occurring in such municipal corporation, joint fire district, or township by which property has been destroyed or damaged, and shall make an investigation to determine whether the fire was the result of carelessness or design. The investigation shall be commenced within two days, not including Sunday, if the fire occurred on that day. The marshal may superintend the investigation.

An officer making an investigation of a fire occurring in a municipal corporation, joint fire district, or township shall forthwith notify the marshal, and within one week of the occurrence of the fire shall furnish him a written statement of all facts relating to its cause and origin and such other information as is required by forms provided by the marshal.

In the performance of the duties imposed by Chapter 3737. of the Revised Code, the marshal and each of his subordinates, and any other officers mentioned in this section, at any time of day or night, may enter upon and examine any building or premises where a fire has occurred, and other buildings and premises adjoining or near thereto.

Effective Date: 09-17-1986



Section 3737.25 - Taking of testimony on oath.

If in the opinion of the fire marshal further investigation is necessary, he, or an assistant fire marshal, shall take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts, or to have means of knowledge in relation to the matter concerning which an examination is required to be made, and cause such testimony to be reduced to writing.

Effective Date: 07-01-1979



Section 3737.26 - Arrest of suspect.

If the fire marshal or an assistant fire marshal determines that there is evidence sufficient to charge a person with arson or a similar crime, or with a violation of section 3737.62 of the Revised Code, the marshal or assistant marshal may arrest the person or cause the person to be arrested and charged with the offense. The fire marshal or assistant fire marshal shall provide the prosecuting attorney the evidence, the names of witnesses, and a copy of material testimony taken in the case.

Effective Date: 03-19-2003



Section 3737.27 - Power to summon and compel attendance of witnesses.

The fire marshal or an assistant fire marshal may summon and compel the attendance of witnesses to testify in relation to any matter that is a proper subject of inquiry or investigation, and may require the production of any book, paper, document, or record, regardless of physical form or characteristic.

Effective Date: 03-19-2003



Section 3737.28 - Power to administer oaths - refusal to cooperate.

The fire marshal or an assistant fire marshal may administer an oath to any person appearing as a witness before the fire marshal or assistant fire marshal. No witness shall refuse to be sworn, refuse to testify, disobey an order of the fire marshal or an assistant fire marshal, or fail or refuse to produce a book, paper, document, or record, regardless of physical form or characteristic, concerning a matter under examination, or be guilty of contemptuous conduct after being summoned by the fire marshal or an assistant fire marshal to appear before the fire marshal or assistant fire marshal to give testimony in relation to a matter or subject under investigation.

Effective Date: 03-19-2003



Section 3737.29 - Investigation may be private.

Investigation by or under the direction of the fire marshal may be private. The marshal may exclude from the place where such investigation is held all persons other than those required to be present, and witnesses may be kept separate from each other and not allowed to communicate with each other until they have been examined.

Effective Date: 07-01-1979



Section 3737.31 - Fire marshal to report to superintendent of insurance.

When required by the superintendent of insurance, the fire marshal shall report his proceedings, the progress made in all prosecutions for arson and similar crimes, and the result of all cases finally disposed of.

Effective Date: 07-01-1979



Section 3737.32 - Fire marshal to investigate bombing.

The fire marshal shall, upon the request of any sheriff or mayor, investigate any bombing and shall work with local law enforcement officials in the apprehension of any person participating in any bombing.

Effective Date: 07-01-1979



Section 3737.33 - Ohio fire academy.

The fire marshal shall establish and conduct a training school for firemen, including volunteer firemen, of any political subdivision of the state, and for other persons interested in the vocation of firefighting and desiring to attend. The school shall be known as the Ohio fire academy.

The fire marshal shall establish the training program and all rules governing qualifications for admission to the academy. He may require competitive examinations to determine the fitness of prospective trainees so long as the examinations or other criteria for admission to the academy are not inconsistent with Chapter 124. of the Revised Code.

The fire marshal shall determine reasonable tuition costs and other fees which shall be charged for the courses of instruction or other programs offered by the academy. In determining these tuition costs and other fees, the fire marshal shall take into consideration any moneys received from the state fire marshal fund pursuant to section 3737.71 of the Revised Code. The costs of acquiring and equipping the academy shall be paid from appropriations made by the general assembly to the fire marshal for that purpose, or from gifts or grants received for that purpose.

The firemen, during the period of their training, shall receive compensation as determined by the political subdivision which sponsors them. Such political subdivisions may pay the tuition costs of the firemen they are sponsoring.

Effective Date: 07-01-1979



Section 3737.331 - Arson seminar programs.

The fire marshal, after consultation with prosecuting attorneys of this state selected with due regard for geographic, urban, and rural representation, shall make available a seminar program, attendance at which is optional, that is designed to provide the prosecuting attorney and an assistant prosecuting attorney from each county of this state with current information, data, training, and techniques relative to the prosecution of arson cases. The fire marshal shall cooperate with the attorney general in the establishment of the seminar program. The fire marshal shall offer the seminar program at least twice annually.

Each prosecuting attorney may personally attend, or may require an assistant prosecuting attorney to attend, one of the seminar programs annually. While attending a seminar program offered by the fire marshal, each prosecuting or assistant prosecuting attorney shall receive his full regular compensation from the county by which he is employed.

Effective Date: 09-26-1984



Section 3737.34 - Fire safety inspector certificate.

No person shall serve as a fire safety inspector for any fire agency unless he has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing his satisfactory completion of a fire safety inspector training program.

Effective Date: 11-12-1992



Section 3737.41 - Citation to remedy dangerous condition.

(A) If the fire marshal, an assistant fire marshal, or any certified fire safety inspector, upon an examination or inspection, finds a building or other structure, which for want of proper repair, by reason of age and dilapidated condition, defective or poorly installed electrical wiring and equipment, defective chimneys, gas connections, or heating apparatus, or for any other reason, is especially liable to fire or endangers life or other buildings or property, such officer shall issue a citation and order such building or structure to be repaired, torn down, demolished, or materials removed, and all dangerous conditions remedied.

(B) If such officer finds in a building or upon any premises any combustible or explosive material, rubbish, rags, waste, oils, gasoline, or inflammable conditions of any kind, which are especially dangerous to the safety of persons or such building, premises, or property, he shall issue a citation and order such materials removed or conditions remedied.

(C) If such officer finds that any building, structure, tank, container, or vehicle used for the storage, handling, or transportation of flammable or combustible liquids, or of liquefied petroleum gas, or the pumps, piping, valves, wiring, and materials used in connection therewith, are especially dangerous to the safety of persons or such building, structure, tank, container, or vehicle, he shall issue a citation and order such condition remedied.

(D) The fire marshal, an assistant fire marshal, or any certified fire safety inspector may proceed, on a citation issued under this section, to seek enforcement by use of the procedures established by section 3737.43 or 3737.44 of the Revised Code.

Effective Date: 09-17-1986



Section 3737.42 - Issuing citation or notice of violation.

(A) If, upon inspection or investigation, the fire marshal, an assistant fire marshal, or a certified fire safety inspector believes that the state fire code or an associated order has been violated, the fire marshal, assistant fire marshal, or certified fire safety inspector shall, with reasonable promptness, issue a citation to the responsible person. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of the state fire code or associated order alleged to have been violated. In addition, the citation shall fix a reasonable time for the abatement of the violation. When the citation is issued by a certified fire safety inspector or an assistant fire marshal, a copy of the citation shall be furnished to the fire marshal.

(B) The fire marshal may prescribe procedures for the issuance of a notice in lieu of a citation with respect to de minimis violations that have no direct or immediate relationship to safety or health.

(C) Each citation issued under this section, or a copy or copies of the citation, shall be prominently posted by the responsible person, as prescribed in the state fire code, at or near each place a violation referred to in the citation occurs.

Effective Date: 03-19-2003



Section 3737.43 - Notice of penalty and right to appeal.

(A) If, after an inspection or investigation, the fire marshal, an assistant fire marshal, or a certified fire safety inspector issues a citation under section 3737.41 or 3737.42 of the Revised Code, the issuing authority shall, within a reasonable time after such inspection or investigation and in accordance with Chapter 119. of the Revised Code, notify the responsible person of the citation and penalty, if any, proposed to be assessed under section 3737.51 of the Revised Code, and of the responsible person's right to appeal the citation and penalty, under Chapter 119. of the Revised Code, to the state board of building appeals established under section 3781.19 of the Revised Code within thirty days after receipt of the notice.

(B) If the responsible person is aggrieved by an order of the board, the person may appeal to the court of common pleas where the property that is the subject of the citation is located, within thirty days after the board renders its decision.

(C) As used in this section, "issuing authority" means the office of the fire marshal, in the case of a citation issued by the fire marshal or an assistant fire marshal, or the applicable township or municipal corporation, in the case of a citation issued by a certified fire safety inspector.

Effective Date: 03-19-2003



Section 3737.44 - Injunction - temporary restraining order.

(A) The courts of common pleas shall have jurisdiction, upon a complaint filed by the fire marshal, an assistant fire marshal, or a certified fire safety inspector, to restrain, immediately or before the imminence of such danger can be eliminated through the enforcement procedures otherwise provided by Chapter 3737. of the Revised Code, any condition or practices in any building or upon any premises which violate the state fire code and are such that a fire or explosion hazard exists which could reasonably be expected to cause death or serious physical harm. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct, or remove such imminent danger.

(B) Upon the filing of any such complaint the court has jurisdiction to grant such injunctive relief or temporary restraining order pending the outcome of an enforcement proceeding pursuant to Chapter 3737. of the Revised Code.

(C) Whenever the fire marshal, an assistant fire marshal, or a certified fire safety inspector concludes that conditions or practices described in division (A) of this section exist in any building or on any premises he shall inform the owner, operator, lessees, occupants, and other affected persons of the danger and that he is seeking relief. If necessary to preserve life, the fire marshal, an assistant fire marshal, or a certified fire safety inspector, if authorized by the fire marshal or his deputy, may orally order the building or premises vacated immediately. Such an order shall remain in effect for not more than twenty-four hours. In addition, the officer making the order shall post written notice in conspicuous places on the building or premises.

(D) If the fire marshal, an assistant fire marshal, or a certified fire safety inspector arbitrarily or capriciously fails to seek relief under this section, any person who may be injured by reason of such failure may bring an action against the fire marshal, an assistant fire marshal, or a certified fire safety inspector in the court of common pleas of the county in which the imminent danger is alleged to exist for a writ of mandamus to compel the fire marshal, an assistant fire marshal, or certified fire safety inspector to seek such relief.

Effective Date: 09-17-1986



Section 3737.45 - Failure to comply with order.

If any responsible person fails to comply with an order of the fire marshal, an assistant fire marshal, or a certified fire safety inspector as finally affirmed or modified by the state board of building appeals under section 3737.43 of the Revised Code, within the time fixed in the order, then the fire marshal, assistant fire marshal, or certified fire safety inspector may file a complaint in the court of common pleas of the county where the property is located for a court order authorizing the fire marshal, assistant fire marshal, or certified fire safety inspector to cause the building, structure, or premises to be repaired or demolished, materials to be removed, and all dangerous conditions to be remedied, if such was the mandate of the order as affirmed or modified by the state board of building appeals, at the expense of the responsible person. If the responsible person, within thirty days thereafter, fails, neglects, or refuses to pay the expense that would be incurred in enforcing the order of the court of common pleas under this section, the court shall order that the real estate upon which the building, structure, or premises is or was situated be sold pursuant to Chapter 2329. of the Revised Code, except as otherwise provided in this section. The proceeds of the sale shall be credited to the fire marshal's fund. The fire marshal shall use the proceeds of the sale to cause the repair or demolition of any building, structure, or premises, the removal of materials, or the remedy of all dangerous conditions unless the purchaser of the real estate enters into an agreement with the court to perform the repair, demolition, removal, or remedy within a time period acceptable to the court. No bid of a prospective purchaser shall be acceptable which is insufficient to pay the expense that the fire marshal would incur. If the amount received from the sale exceeds the expense that the fire marshal would incur, the court shall direct the payment of the surplus first to those parties with encumbrances, mortgages, or liens on the real estate in order of their priority, and then to the responsible person or into the court for its use and benefit.

Effective Date: 03-19-2003



Section 3737.46 - Actions against violators.

Upon the request of the fire marshal, the fire marshal's authorized representative, or a certified fire safety inspector, the attorney general, the legal officer of any county or municipal corporation, or the law director of a township that has adopted a limited home rule government under Chapter 504. of the Revised Code shall bring an action for an injunction, temporary or permanent, or any other appropriate proceedings against any person violating or threatening to violate any provision of the state fire code or any order issued pursuant thereto in the court of common pleas in the county where the violation is occurring or is threatened to occur.

This section does not expand, and shall not be construed as expanding, the authority of the fire marshal, the fire marshal's authorized representative, or a certified fire safety inspector to enforce any requirements that are adopted pursuant to Chapter 3781. or 3791. of the Revised Code or any rules adopted pursuant to section 3781.10 or 3781.11 of the Revised Code.

Effective Date: 09-20-1999



Section 3737.51 - Civil penalty for violations.

(A) No person shall knowingly violate any provision of the state fire code or any order made pursuant to it.

(B) Any person who has received a citation for a serious violation of the fire code or any order issued pursuant to it, shall be assessed a civil penalty of not more than one thousand dollars for each such violation.

(C) Any person who has received a citation for a violation of the fire code or any order issued pursuant to it, and such violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of not more than one thousand dollars for each such violation.

(D) Any person who fails to correct a violation for which a citation has been issued within the period permitted for its correction, may be assessed a civil penalty of not more than one thousand dollars for each day during which such failure or violation continues.

(E) Any person who violates any of the posting requirements, as prescribed by division (C) of section 3737.42 of the Revised Code, shall be assessed a civil penalty of not more than one thousand dollars for each violation.

(F) Due consideration to the appropriateness of the penalty with respect to the gravity of the violation, the good faith of the person being charged, and the history of previous violations shall be given whenever a penalty is assessed under this chapter.

(G) For purposes of this section, a serious violation shall be considered to exist if there is a substantial probability that an occurrence causing death or serious physical harm to persons could result from a condition which exists, or from one or more practices, means, methods, operations or processes which have been adopted or are in use, unless the person did not and could not with the exercise of reasonable diligence, know of the presence of the violation.

(H) Civil penalties imposed by this chapter shall be paid to the fire marshal for deposit into the general revenue fund. Such penalties may be recovered in a civil action in the name of the state brought in the court of common pleas of the county where the violation is alleged to have occurred.

Effective Date: 07-01-1979



Section 3737.61 - Posting arson laws.

The owner, operator, or lessee of any transient residential building shall post the provisions of sections 2909.02 and 2909.03 of the Revised Code in a conspicuous place in each room occupied by guests in such building. The owner, operator, or lessee of any nontransient residential building, institution, school, or place of assembly shall post the provisions of such sections in conspicuous places upon such premises. No person shall fail to comply with this section.

Effective Date: 07-01-1979



Section 3737.62 - Negligent spread of fires.

No person shall set, kindle, or cause to be set or kindled any fire, which through his negligence, spreads beyond its immediate confines to any structure, field, or wood lot.

Effective Date: 07-01-1979



Section 3737.63 - Discovery of unfriendly fire.

(A) The owner, operator, or lessee, an employee of any owner, operator, or lessee, an occupant, and any person in direct control of any building regulated under the Ohio building code, upon the discovery of an unfriendly fire, or upon receiving information that there is an unfriendly fire on the premises, shall immediately, and with all reasonable dispatch and diligence, call or otherwise notify the fire department concerning the fire, and shall spread an alarm immediately to all occupants of the building.

(B) For the purposes of this section, "unfriendly fire" means a fire of a destructive nature as distinguished from a controlled fire intended for a beneficial purpose.

(C) No person shall fail to comply with this section.

Effective Date: 07-01-1979



Section 3737.64 - Disclosing purpose of non-official inspection.

No person who is not a certified fire safety inspector shall act as such or hold himself out to be such, unless prior to commencing any inspection function, he discloses the purpose for which he is making such inspection and the fact that he is not employed by any state or local fire service or agency, and that he is not acting in an official capacity for any governmental subdivision or agency.

Effective Date: 07-01-1979



Section 3737.65 - Fire protection equipment - prohibited activities.

(A) No person shall sell, offer for sale, or use any fire protection or fire fighting equipment that does not meet the minimum standards established by the fire marshal in the state fire code.

(B) Except for public and private mobile fire trucks, no person shall service, test, repair, or install for profit any fire protection or fire fighting equipment without a certificate or a provisional certificate issued by the fire marshal.

(C) The fire marshal shall not issue a provisional certificate pursuant to division (B) of this section to any individual who is not enrolled in a bona fide apprenticeship training program registered with the apprenticeship council pursuant to section 4139.05 of the Revised Code or with the bureau of apprenticeship and training of the United States department of labor. A provisional certificate issued pursuant to this section authorizes an individual to engage in the activities permitted under division (B) of this section only if the individual:

(1) Remains enrolled in such an apprenticeship training program; and

(2) Is directly supervised by an individual who possesses a valid and current certificate issued pursuant to division (B) of this section for the activities in which the individual issued the provisional certificate is engaged and the certified individual directly supervising the individual issued the provisional certificate only supervises one provisional certificate holder.

Effective Date: 07-01-2000



Section 3737.66 - Qualifications for firefighter or fire official.

(A) As used in this section, "firefighting agency" and "private fire company" have the same meanings as in section 9.60 of the Revised Code.

(B) No person shall claim to the public to be or act as a firefighter, volunteer firefighter, member of a fire department, chief of a fire department, or fire prevention officer unless the person is recognized as a firefighter, volunteer firefighter, member of a fire department, member of a private fire company, chief of a fire department, or fire prevention officer by the fire marshal or has received a certificate issued under former section 3303.07 or section 4765.55 of the Revised Code evidencing satisfactory completion of a firefighter training program and has been appointed by the governing board of a firefighting agency or, in the case of a volunteer firefighter, receives such a certificate within one year after appointment by the governing board of a firefighting agency.

Effective Date: 11-03-2000; 04-05-2007



Section 3737.71 - Additional tax on fire insurance premiums.

Each insurance company doing business in this state shall pay to the state in installments, at the time of making the payments required by section 5729.05 of the Revised Code, in addition to the taxes required to be paid by it, three-fourths of one per cent on the gross premium receipts derived from fire insurance and that portion of the premium reasonably allocable to insurance against the hazard of fire included in other coverages except life and sickness and accident insurance, after deducting return premiums paid and considerations received for reinsurances as shown by the annual statement of such company made pursuant to sections 3929.30, 3931.06, and 5729.02 of the Revised Code. The money received shall be paid into the state treasury to the credit of the state fire marshal's fund, which is hereby created. The fund shall be used for the maintenance and administration of the office of the fire marshal and the Ohio fire academy established by section 3737.33 of the Revised Code. If the director of commerce certifies to the director of budget and management that the cash balance in the state fire marshal's fund is in excess of the amount needed to pay ongoing operating expenses, the director of commerce, with the approval of the director of budget and management, may use the excess amount to acquire by purchase, lease, or otherwise, real property or interests in real property to be used for the benefit of the office of the state fire marshal, or to construct, acquire, enlarge, equip, furnish, or improve the fire marshal's office facilities or the facilities of the Ohio fire academy. The state fire marshal's fund shall be assessed a proportionate share of the administrative costs of the department of commerce in accordance with procedures prescribed by the director of commerce and approved by the director of budget and management. Such assessment shall be paid from the state fire marshal's fund to the division of administration fund.

Notwithstanding any other provision in this section, if the director of budget and management determines at any time that the money in the state fire marshal's fund exceeds the amount necessary to defray ongoing operating expenses in a fiscal year, the director may transfer the excess to the general revenue fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003



Section 3737.72 - Fire stations required to have gas masks.

(A) "Gas mask" means any self-contained oxygen breathing apparatus using oxygen or air in suitable containers that enable their wearers to live in atmospheres containing less than sixteen per cent oxygen and poisonous gases in excess of two per cent by volume and having been approved by the United States bureau of mines for use in irrespirable atmospheres.

(B) Every political subdivision which operates a fire department shall provide at least two gas masks for each fire station and shall further provide that the chief of the fire department give adequate instructions to each member of the fire department in the use of such gas masks.

Effective Date: 07-01-1979



Section 3737.73 - Prohibition against failure to instruct pupils in fire drills and tornado safety precautions.

(A) No principal or person in charge of a public or private school or educational institution having an average daily attendance of twenty or more pupils, and no person in charge of any children's home or orphanage housing twenty or more minor persons, shall willfully neglect to instruct and train such children by means of drills or rapid dismissals, so that such children in a sudden emergency may leave the building in the shortest possible time without confusion. The principal or person in charge of a school or educational institution shall conduct drills or rapid dismissals at least nine times during the school year, which shall be at the times and frequency prescribed in rules adopted by the fire marshal. However, no drill or rapid dismissal under this division need be conducted in any month that a school safety drill required under division (D) of this section is conducted as long as a total of nine drills or rapid dismissals under this division are conducted in the school year. The principal or person in charge of a children's home or orphanage shall conduct drills or rapid dismissals at least once each month while the home is in operation. In the case of schools, no principal or person in charge of a school shall willfully neglect to keep the doors and exits of such building unlocked during school hours. The fire marshal may order the immediate installation of necessary fire gongs or signals in such schools, institutions, or children's homes and enforce this division and divisions (B) and (C)(3) of this section.

(B) In conjunction with the drills or rapid dismissals required by division (A) of this section, principals or persons in charge of public or private primary and secondary schools, or educational institutions, shall instruct pupils in safety precautions to be taken in case of a tornado alert or warning. Such principals or persons in charge of such schools or institutions shall designate, in accordance with standards prescribed by the fire marshal, appropriate locations to be used to shelter pupils in case of a tornado, tornado alert, or warning.

(C)

(1) The fire marshal or the fire marshal's designee shall annually inspect each school, institution, home, or orphanage subject to division (A) of this section to determine compliance with that division, and each school or institution subject to division (B) of this section to ascertain whether the locations comply with the standards prescribed under that division. Nothing in this section shall require a school or institution to construct or improve a facility or location for use as a shelter area.

(2) The fire marshal or the fire marshal's designee shall issue a warning to any person found in violation of division (A) or (B) of this section. The warning shall indicate the specific violation and a date by which such violation shall be corrected.

(3) No person shall fail to correct violations by the date indicated on a warning issued under division (C)(2) of this section.

(D)

(1) On or before April 1, 2007, and on or before each first day of December thereafter, the principal or person in charge of each public or private school or educational institution shall conduct a school safety drill to provide pupils with instruction in the procedures to follow in situations where pupils must be secured in the school building, such as a threat to the school involving an act of terrorism; a person possessing a deadly weapon or dangerous ordnance, as defined in section 2923.11 of the Revised Code, on school property; or other act of violence.

(2)

(a) The principal or person in charge of each public or private school or educational institution shall provide to the police chief or other similar chief law enforcement officer of the municipal corporation, township, or township or joint police district in which the school or institution is located, or, in absence of any such person, the county sheriff of the county in which the school or institution is located advance written notice of each school safety drill required under division (D)(1) of this section and shall keep a written record of the date and time of each drill conducted. The advance notice shall be provided not later than seventy-two hours prior to the date the drill will be conducted and shall include the date and time the drill will be conducted and the address of the school or educational institution. The notice shall be provided by mail, facsimile, or electronic submission.

(b) Not later than April 5, 2007, and not later than the fifth day of December each year thereafter, the principal or person in charge of each public or private school or educational institution shall provide written certification by mail of the date and time each school safety drill required under division (D)(1) of this section was conducted to the police chief or other similar chief law enforcement officer of the municipal corporation, township, or township or joint police district in which the school or institution is located, or, in the absence of any such person, the county sheriff of the county in which the school or institution is located. If such certification is not provided, the principal or person in charge of the school or institution shall be considered to have failed to conduct the drill and shall be subject to division (D)(4) of this section.

(3) The principal or person in charge of each public or private school or educational institution shall hold annual training sessions for employees of the school or institution regarding the conduct of school safety drills.

(4) The police chief or other similar chief law enforcement officer of a municipal corporation, township, or township or joint police district, or, in the absence of any such person, the county sheriff shall issue a warning to any person found in violation of division (D)(1) of this section. Each warning issued for a violation of division (D)(1) of this section shall require the principal or person in charge of the school or institution to correct the violation by conducting the school safety drill not later than the thirtieth day after the date the warning is issued. The violation shall not be considered corrected unless, not later than forty days after the date the warning is issued, the principal or person in charge of the school or institution provides written certification of the date and time the drill was conducted to the police chief or other similar chief law enforcement officer or county sheriff who issued the warning.

(5) No person shall fail to correct violations by the date indicated on a warning issued under division (D)(4) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1979; 09-28-2006



Section 3737.80 - Chief of fire department responsible for primary coordination in emergency situation.

In any emergency situation relating to the prevention of an imminent release of a hazardous material, to the cleanup or disposal of a hazardous material that has been released, or to the related mitigation of the effects of a release of a hazardous material, the chief of the fire department in whose jurisdiction the emergency situation is occurring or his designee is responsible for primary coordination of the on-scene activities of all agencies of the state, the United States government, and political subdivisions that are responding to the emergency situation until the chief relinquishes that responsibility to a representative of one of the responding public agencies and so notifies that representative.

As used in this section, "hazardous material" means any material that is designated as such under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C. 1801, as amended, and regulations adopted under it.

Effective Date: 07-11-1989



Section 3737.81 - State fire council.

(A) There is hereby created the state fire council consisting of ten members to be appointed by the governor with the advice and consent of the senate. The fire marshal or chief deputy fire marshal, a representative designated by the department of public safety who has tenure in fire suppression, and a representative designated by the board of building standards shall be ex officio members. Of the initial appointments made to the council, two shall be for a term ending one year after November 1, 1978, two shall be for a term ending two years after that date, two shall be for a term ending three years after that date, two shall be for a term ending four years after that date, and two shall be for a term ending five years after that date. Thereafter, terms of office shall be for five years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Members shall be qualified by experience and training to deal with the matters that are the responsibility of the council. Two members shall be members of paid fire services, one shall be a member of volunteer fire services, two shall be mayors, managers, or members of legislative authorities of municipal corporations, one shall represent commerce and industry, one shall be a representative of a fire insurance company domiciled in this state, one shall represent the flammable liquids industry, one shall represent the construction industry, and one shall represent the public. At no time shall more than six members be members of or associated with the same political party. Membership on the council shall not constitute holding a public office, and no person shall forfeit or otherwise vacate the person's office or position of employment because of membership on the council.

(B) The ex officio members may not vote, except that the fire marshal or chief deputy fire marshal may vote in case of a tie.

(C) Each member of the council, other than ex officio members, shall be paid an amount fixed pursuant to division (J) of section 124.15 of the Revised Code, and the member's actual and necessary expenses.

(D) The council shall select a chairperson and a vice-chairperson from among its members. No business may be transacted in the absence of a quorum. A quorum shall be at least six members, excluding ex officio members, and shall include either the chairperson or vice-chairperson. The council shall hold regular meetings at least once every two months and may meet at any other time at the call of the chairperson.

(E) The fire marshal shall provide the council with office space, meeting rooms, staff, and clerical assistance necessary for the council to perform its duties. If the council maintains the Ohio fire service hall of fame under division (C) of section 3737.03 of the Revised Code, the fire marshal shall preserve, in an appropriate manner, in the office space or meeting rooms provided to the council under this division or in another location, copies of all official commendations awarded to individuals recognized and commemorated for their exemplary accomplishments and acts of heroism at fire-related incidents or similar events that occurred in this state.

(F) If the council maintains the Ohio fire service hall of fame under division (C) of section 3737.03 of the Revised Code, the expenses incurred for the recognition and commemoration of individuals for their exemplary accomplishments and acts of heroism at fire-related incidents or similar events that occurred in this state, including, but not limited to, expenses for official commendations and an annual awards ceremony as described in division (B) of section 3737.03 of the Revised Code, may be paid from moneys appropriated by the general assembly for purposes of that recognition and commemoration, from moneys that are available to the fire marshal under this chapter, or from other funding sources available to the council.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 09-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3737.82 - Adopting state fire code rules.

The fire marshal shall adopt a state fire code which shall consist of rules relating to all aspects of fire safety. The rules shall be the minimum standards for safeguarding life and property from fire and explosion, and the fire marshal may, in adopting these rules, incorporate by reference existing published standards as well as amendments thereto subsequently published by the same authority. The fire code shall include, but not be limited to, rules relating to the movable contents of any building, or class of buildings, the transportation, storage, location, and use of flammable or explosive materials, the procedures to be employed by persons in the event of fire, the installation and location of fire protection equipment, and other similar matters. The fire code may contain rules applicable to particular classes of existing buildings or structures as the use and occupancy of such buildings or structures suggest are necessary. The fire marshal may amend, modify, or repeal any rule of the state fire code.

Effective Date: 09-17-1986



Section 3737.821 - [Repealed].

Effective Date: 07-01-1996



Section 3737.83 - Provisions to be included in state fire code.

The fire marshal shall, as part of the state fire code, adopt rules to:

(A) Establish minimum standards of performance for fire protection equipment and fire fighting equipment;

(B) Establish minimum standards of training, fix minimum qualifications, and require certificates for all persons who engage in the business for profit of installing, testing, repairing, or maintaining fire protection equipment;

(C) Provide for the issuance of certificates required under division (B) of this section and establish the fees to be charged for such certificates. A certificate shall be granted, renewed, or revoked according to rules the fire marshal shall adopt.

(D) Establish minimum standards of flammability for consumer goods in any case where the federal government or any department or agency thereof has established, or may from time to time establish standards of flammability for consumer goods. The standards established by the fire marshal shall be identical to the minimum federal standards.

In any case where the federal government or any department or agency thereof, establishes standards of flammability for consumer goods subsequent to the adoption of a flammability standard by the fire marshal, standards previously adopted by the fire marshal shall not continue in effect to the extent such standards are not identical to the minimum federal standards.

With respect to the adoption of minimum standards of flammability, this division shall supersede any authority granted a political subdivision by any other section of the Revised Code.

(E) Establish minimum standards pursuant to section 5104.05 of the Revised Code for fire prevention and fire safety in child day-care centers and in type A family day-care homes, as defined in section 5104.01 of the Revised Code.

(F) Establish minimum standards for fire prevention and safety in a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults. The fire marshal shall adopt the rules under this division in consultation with the director of mental health and interested parties designated by the director of mental health .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 12-02-1996



Section 3737.831 - Issuance of permit for temporary structures.

The state fire code adopted pursuant to sections 3737.82 and 3737.83 of the Revised Code shall contain a provision directing the fire marshal to issue any permit that is required for any temporary membrane structure, tent, or canopy located on state-owned property or used for an event sponsored by a state agency, unless the fire marshal directs the person seeking the permit to obtain the permit from the appropriate local fire code official.

Effective Date: 04-04-2007



Section 3737.832 - Fire and safety standars relating to shale oil processing premises.

(A) As used in this section:

(1) "Natural gas processing facilities" means installations, including associated buildings, pipes, valves, tanks, and other equipment, used to separate various fluids, hydrocarbons, natural gas liquids, and impurities from the raw natural gas, manufacturing residue gas suitable for transmission and distribution to end users.

(2) "Natural gas liquids fractionation facilities" means installations, including associated buildings, pipes, valves, tanks, and other equipment, used for the separation of mixtures of light hydrocarbons or natural gas liquids into individual, purity natural gas liquid products, which include ethane, propane, normal butane, iso-butane, and natural gasolines.

(3) "Shale oil processing premise" means a single parcel or contiguous parcels of real estate, including any structures, facilities, appurtenances, equipment, devices, and activities thereon, where the processing of substances extracted from the Point Pleasant, Utica, and Marcellus formations occurs at a natural gas liquids fractionation or natural gas processing facility. "Shale oil processing premise" does not include a well pad or a production operation, as those terms are defined in section 1509.01 of the Revised Code, that is regulated under Chapter 1509. of the Revised Code.

(B) Notwithstanding any other provision of the Revised Code, the state fire marshal and the board of building standards shall have the exclusive authority to adopt fire safety standards relating to the construction at a shale oil processing premise of any structure subject to the nonresidential building codes established pursuant to section 3781.10 of the Revised Code. Notwithstanding any other provisions of the Revised Code, the state fire marshal shall have the sole and exclusive authority to adopt all other fire safety standards relating to a shale oil processing premise. Any standards established by the state fire marshal under this section shall be part of the state fire code.

(C) Notwithstanding any other provision of the Revised Code, the state fire marshal shall have sole and exclusive authority to enforce all fire safety standards adopted pursuant to this section, any other fire safety standards existing in the state fire code that are applicable to shale oil processing premises, and any actions authorized by sections 3737.41 to 3737.51 of the Revised Code at a shale oil processing premise.

(D) The state fire marshal may establish and collect reasonable permit and inspection fees for the regulation of a shale oil processing premise.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 3737.84 - Provisions not to be included in state fire code.

(A) The state fire code adopted pursuant to sections 3737.82 and 3737.83 of the Revised Code shall not contain any provision as follows:

(1) Relating to the organization or structure of a municipal or township fire department;

(2) Relating to structural building requirements covered by the Ohio building code;

(3) That would cause an employer, in complying with it, to be in violation of the "Occupational Safety and Health Act of 1970," 84 Stat. 1590, 29 U.S.C.A. 651, or the "Consumer Product Safety Act of 1972," 86 Stat. 1207, 15 U.S.C.A. 2051 ;

(4) Regulating manufacturers or manufacturing facilities with respect to occupational hazards where they are subject to regulation by the federal occupational safety and health administration;

(5) That is inconsistent with, or in conflict with, regulations of the federal occupational safety and health administration or the hazardous materials regulations of the hazardous materials regulations board of the federal highway administration, United States department of transportation, or the public utilities commission;

(6) That establishes a minimum standard of flammability for consumer goods in any area where the "Flammable Fabrics Act," 81 Stat. 568 (1967), 15 U.S.C. 1191 authorizes the federal government or any department or agency of the federal government to establish national standards of flammability for consumer goods;

(7) That establishes a health or safety standard for the use of explosives in mining, for which the federal government through its authorized agency sets health or safety standards pursuant to section 6 of the "Federal Metal and Nonmetallic Mine Safety Act of 1966," 80 Stat. 772, 30 U.S.C. 725, or section 101 of the "Federal Coal Mine Health and Safety Act of 1969," 83 Stat. 745, 30 U.S.C. 811 ;

(8) That is inconsistent with, or in conflict with, section 3737.73 or Chapter 3743. of the Revised Code, or the rules adopted pursuant to that chapter;

(9)

(a) Restricting the dispensing of diesel fuel at a terminal or bulk plant into a motor vehicle that is transporting petroleum products or equipment essential to the operation of the terminal or bulk plant, provided that the motor vehicle is owned or leased by or operated under a contract with a person who has been issued a motor fuel dealer's license under section 5735.02 of the Revised Code;

(b) Authorizing the dispensing of any petroleum products at a terminal or bulk plant from an above ground storage tank at the terminal or bulk plant to a motor vehicle other than a motor vehicle that is described in division (A)(9)(a) of this section or to a member of the general public.

As used in this section, "terminal or bulk plant" means that portion of a property where petroleum products are received by tank vessels, pipelines, tank cars, or tank vehicles and are stored or blended in bulk for the purpose of distributing the petroleum products via tank vessel, pipeline, tank car, tank vehicle, portable tank, or container.

(B) No penalty shall be imposed by the fire marshal on any person for a violation of the state fire code if a penalty has been imposed or an order issued by the federal government for a violation of a similar provision contained in or adopted pursuant to the federal acts referred to in this section, where the facts that constitute the violation of the state fire code are the same as those that constitute the violation or alleged violation of the federal act.

Effective Date: 07-23-2002



Section 3737.841 - Fire safety and standards definitions.

As used in this section and section 3737.842 of the Revised Code:

(A) "Public occupancy" means all of the following:

(1) Any state correctional institution as defined in section 2967.01 of the Revised Code and any county, multicounty, municipal, or municipal-county jail or workhouse;

(2) Any hospital as defined in section 3727.01 of the Revised Code, any hospital licensed by the department of mental health under section 5119.20 of the Revised Code, and any institution, hospital, or other place established, controlled, or supervised by the department of mental health under Chapter 5119. of the Revised Code;

(3) Any nursing home, residential care facility, or home for the aging as defined in section 3721.01 of the Revised Code and any residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults;

(4) Any child day-care center and any type A family day-care home as defined in section 5104.01 of the Revised Code;

(5) Any public auditorium or stadium;

(6) Public assembly areas of hotels and motels containing more than ten articles of seating furniture.

(B) "Sell" includes sell, offer or expose for sale, barter, trade, deliver, give away, rent, consign, lease, possess for sale, or dispose of in any other commercial manner.

(C) Except as provided in division (D) of this section, "seating furniture" means any article of furniture, including children's furniture, that can be used as a support for an individual, or an individual's limbs or feet, when sitting or resting in an upright or reclining position and that either:

(1) Is made with loose or attached cushions or pillows;

(2) Is stuffed or filled in whole or in part with any filling material;

(3) Is or can be stuffed or filled in whole or in part with any substance or material, concealed by fabric or any other covering.

"Seating furniture" includes the cushions or pillows belonging to or forming a part of the furniture, the structural unit, and the filling material and its container or covering.

(D) "Seating furniture" does not include, except if intended for use by children or in facilities designed for the care or treatment of humans, any of the following:

(1) Cushions or pads intended solely for outdoor use;

(2) Any article with a smooth surface that contains no more than one-half inch of filling material, if that article does not have an upholstered horizontal surface meeting an upholstered vertical surface;

(3) Any article manufactured solely for recreational use or physical fitness purposes, including weight-lifting benches, gymnasium mats or pads, and sidehorses.

(E) "Filling material" means cotton, wool, kapok, feathers, down, hair, liquid, or any other natural or artificial material or substance that is used or can be used as stuffing in seating furniture.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 09-29-1995



Section 3737.842 - Rules for flammability standards.

(A) The state fire marshal shall adopt rules that conform with technical bulletin 133, state of California bureau of home furnishings and thermal insulation, establishing flammability testing procedures and flammability standards for seating furniture used in public occupancies and rules he considers necessary for the administration and enforcement of this section. The rules shall not require any manufacturer of seating furniture to conduct such tests itself, but shall require that any seating furniture manufactured on or after the effective date of this section for use in public occupancies in this state comply with the flammability standards, and may require the submission of authenticated research reports to the state fire marshal verifying that the seating furniture meets the flammability standards. The state fire marshal may inspect any testing of seating furniture conducted under rules adopted under this division as he considers necessary.

(B) The manufacturer of any seating furniture sold in this state on or after the effective date of this section for use in a public occupancy that conforms to the flammability standards adopted by rule under division (A) of this section shall attach a permanent label to the article, in plain view, stating the following:

"Notice

This article is manufactured for use in public occupancies and meets the flammability requirements of California bureau of home furnishings and thermal insulation technical bulletin 133. However, care should be exercised near open flame and with burning cigarettes."

The label shall be no less than two inches by three inches and the type shall be in all capital letters and no smaller than one-eighth inch in height.

(C) No person shall sell for use in a public occupancy or use in a public occupancy any seating furniture manufactured on or after the effective date of this section that does not conform with the flammability standards adopted by rule under division (A) of this section or the labeling requirement in division (B) of this section.

(D) Whenever the state fire marshal, an assistant fire marshal, or a certified fire safety inspector has reason to believe a violation of division (C) of this section has occurred or is occurring, he may seek enforcement of the prohibition contained in that division through use of the procedures established in sections 3737.41 to 3737.51 of the Revised Code.

Effective Date: 04-10-1993



Section 3737.85 - Rules for giving notice or serving notice.

The fire marshal shall, as part of the state fire code, adopt rules for giving notice to or serving a citation or order upon a responsible person, to assure that:

(A) The owner of a building or premises receives notice before any action is taken with respect to that building or premises;

(B) The person responsible by law for a violation of the state fire code receives notice of such violation;

(C) The person responsible by law for any violation is given notice of and the opportunity for a hearing as provided in this chapter.

Effective Date: 11-01-1978



Section 3737.86 - Rule adoption procedure.

(A) As used in this section, "rule" includes the adoption, amendment, or repeal of any rule by the fire marshal under sections 3737.82 to 3737.86 of the Revised Code, regardless of whether or not the rule is included in the state fire code.

(B) The fire marshal shall adopt rules in accordance with Chapter 119. of the Revised Code. In adopting rules, the fire marshal shall consider and make appropriate findings with respect to the degree and nature of the risk of injury that the rule is designed to prevent or reduce, the approximate number of products or types or classes of products subject to the rule, the public need for the products involved, the probable effect of the rule on the utility, cost, or availability of such product, and any means of achieving the objective of the rule that will minimize adverse effects on competition or disruption or dislocation of manufacturing and other commercial practices. The minimum standards embodied in the rules shall be published in such a manner as to assure that all interested parties have a reasonable opportunity to be informed of the standards so established.

(C) The fire marshal shall file a copy of the full text of any proposed rule with the chairperson of the state fire council. The fire marshal shall not adopt the proposed rule until the council has filed in the office of the fire marshal recommendations for revisions in the proposed rule or until a period of sixty days has elapsed since the proposed rule was filed with the chairperson of the council, whichever occurs first. The fire marshal shall consider any recommendations made by the council before adopting the proposed rule, but may accept, reject, or modify the recommendations.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 11-01-1978



Section 3737.87 - Underground storage tank definitions.

As used in sections 3737.87 to 3737.98 of the Revised Code:

(A) "Accidental release" means any sudden or nonsudden release of petroleum that was neither expected nor intended by the owner or operator of the applicable underground storage tank system and that results in the need for corrective action or compensation for bodily injury or property damage.

(B) "Corrective action" means any action necessary to protect human health and the environment in the event of a release of petroleum into the environment, including, without limitation, any action necessary to monitor, assess, and evaluate the release. In the instance of a suspected release, "corrective action" includes, without limitation, an investigation to confirm or disprove the occurrence of the release. In the instance of a confirmed release, "corrective action" includes, without limitation, the initial corrective action taken under section 3737.88 or 3737.882 of the Revised Code and rules adopted or orders issued under those sections and any action taken consistent with a remedial action to clean up contaminated ground water, surface water, soils, and subsurface material and to address the residual effects of a release after the initial corrective action is taken.

(C) "Eligible lending institution" means a financial institution that is eligible to make commercial loans, is a public depository of state funds under section 135.03 of the Revised Code, and agrees to participate in the petroleum underground storage tank linked deposit program provided for in sections 3737.95 to 3737.98 of the Revised Code.

(D) "Eligible owner" means any person that owns six or fewer petroleum underground storage tanks comprising a petroleum underground storage tank or underground storage tank system.

(E) "Installer" means a person who supervises the installation of, performance of major repairs on site to, abandonment of, or removal of underground storage tank systems.

(F) "Major repair" means the restoration of a tank or an underground storage tank system component that has caused a release of a product from the underground storage tank system. "Major repair" does not include modifications, upgrades, or routine maintenance for normal operational upkeep to prevent an underground storage tank system from releasing a product.

(G) "Operator" means the person in daily control of, or having responsibility for the daily operation of, an underground storage tank system.

(H) "Owner" means:

(1) In the instance of an underground storage tank system in use on November 8, 1984, or brought into use after that date, the person who owns the underground storage tank system;

(2) In the instance of an underground storage tank system in use before November 8, 1984, that was no longer in use on that date, the person who owned the underground storage tank system immediately before the discontinuation of its use.

"Owner" includes any person who holds, or, in the instance of an underground storage tank system in use before November 8, 1984, but no longer in use on that date, any person who held immediately before the discontinuation of its use, a legal, equitable, or possessory interest of any kind in an underground storage tank system or in the property on which the underground storage tank system is located, including, without limitation, a trust, vendor, vendee, lessor, or lessee. "Owner" does not include any person who, without participating in the management of an underground storage tank system and without otherwise being engaged in petroleum production, refining, or marketing, holds indicia of ownership in an underground storage tank system primarily to protect the person's security interest in it.

(I) "Person," in addition to the meaning in section 3737.01 of the Revised Code, means the United States and any department, agency, or instrumentality thereof.

(J) "Petroleum" means petroleum, including crude oil or any fraction thereof, that is a liquid at the temperature of sixty degrees Fahrenheit and the pressure of fourteen and seven-tenths pounds per square inch absolute. "Petroleum" includes, without limitation, motor fuels, jet fuels, distillate fuel oils, residual fuel oils, lubricants, petroleum solvents, and used oils.

(K) "Petroleum underground storage tank linked deposit" means a certificate of deposit placed by the treasurer of state with an eligible lending institution pursuant to sections 3737.95 to 3737.98 of the Revised Code.

(L) "Regulated substance" means petroleum or any substance identified or listed as a hazardous substance in rules adopted under division (D) of section 3737.88 of the Revised Code.

(M) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing of from an underground storage tank system into ground or surface water or subsurface soils or otherwise into the environment.

(N) Notwithstanding division (F) of section 3737.01 of the Revised Code, "responsible person" means the person who is the owner or operator of an underground storage tank system.

(O) "Tank" means a stationary device designed to contain an accumulation of regulated substances that is constructed of manufactured materials.

(P) "Underground storage tank" means one or any combination of tanks, including the underground pipes connected thereto, that are used to contain an accumulation of regulated substances the volume of which, including the volume of the underground pipes connected thereto, is ten per cent or more beneath the surface of the ground.

"Underground storage tank" does not include any of the following or any pipes connected to any of the following:

(1) Pipeline facilities, including gathering lines, regulated under the "Natural Gas Pipeline Safety Act of 1968," 82 Stat. 720, 49 U.S.C.A. 1671, as amended, or the "Hazardous Liquid Pipeline Safety Act of 1979," 93 Stat. 1003, 49 U.S.C.A. 2001, as amended;

(2) Farm or residential tanks of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes;

(3) Tanks used for storing heating fuel for consumptive use on the premises where stored;

(4) Surface impoundments, pits, ponds, or lagoons;

(5) Storm or waste water collection systems;

(6) Flow-through process tanks;

(7) Storage tanks located in underground areas, including, without limitation, basements, cellars, mine workings, drifts, shafts, or tunnels, when the tanks are located on or above the surface of the floor;

(8) Septic tanks;

(9) Liquid traps or associated gathering lines directly related to oil or gas production and gathering operations.

(Q) "Underground storage tank system" means an underground storage tank and the connected underground piping, underground ancillary equipment, and containment system, if any.

(R) "Revenues" means all fees, premiums, and charges paid by owners and operators of petroleum underground storage tanks to the petroleum underground storage tank release compensation board created in section 3737.90 of the Revised Code; proceeds received by the board from any insurance, condemnation, or guaranty; the proceeds of petroleum underground storage tank revenue bonds; and the income and profits from the investment of any such revenues.

(S) "Revenue bonds," unless the context indicates a different meaning or intent, means petroleum underground storage tank revenue bonds and petroleum underground storage tank revenue refunding bonds that are issued by the petroleum underground storage tank release compensation board pursuant to sections 3737.90 to 3737.948 of the Revised Code.

(T) "Class C release" means a release of petroleum occurring or identified from an underground storage tank system subject to sections 3737.87 to 3737.89 of the Revised Code for which the responsible person for the release is specifically determined by the fire marshal not to be a viable person capable of undertaking or completing the corrective actions required under those sections for the release. "Class C release" also includes any release designated as a "class C release" in accordance with rules adopted under section 3737.88 of the Revised Code.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-11-1989



Section 3737.88 - Underground storage tank program and corrective action program for releases.

(A)

(1) The fire marshal shall have responsibility for implementation of the underground storage tank program and corrective action program for releases of petroleum from underground storage tanks established by the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2795, 42 U.S.C.A. 6901, as amended. To implement the programs, the fire marshal may adopt, amend, and rescind such rules, conduct such inspections, require annual registration of underground storage tanks, issue such citations and orders to enforce those rules, enter into environmental covenants in accordance with sections 5301.80 to 5301.92 of the Revised Code, and perform such other duties, as are consistent with those programs. The fire marshal, by rule, may delegate the authority to conduct inspections of underground storage tanks to certified fire safety inspectors.

(2) In the place of any rules regarding release containment and release detection for underground storage tanks adopted under division (A)(1) of this section, the fire marshal, by rule, shall designate areas as being sensitive for the protection of human health and the environment and adopt alternative rules regarding release containment and release detection methods for new and upgraded underground storage tank systems located in those areas. In designating such areas, the fire marshal shall take into consideration such factors as soil conditions, hydrogeology, water use, and the location of public and private water supplies. Not later than July 11, 1990, the fire marshal shall file the rules required under this division with the secretary of state, director of the legislative service commission, and joint committee on agency rule review in accordance with divisions (B) and (H) of section 119.03 of the Revised Code.

(3) Notwithstanding sections 3737.87 to 3737.89 of the Revised Code, a person who is not a responsible person, as determined by the fire marshal pursuant to this chapter, may conduct a voluntary action in accordance with Chapter 3746. of the Revised Code and rules adopted under it for either of the following:

(a) A class C release;

(b) A release, other than a class C release, that is subject to the rules adopted by the fire marshal under division (B) of section 3737.882 of the Revised Code pertaining to a corrective action, provided that both of the following apply:

(i) The voluntary action also addresses hazardous substances or petroleum that is not subject to the rules adopted under division (B) of section 3737.882 of the Revised Code pertaining to a corrective action.

(ii) The fire marshal has not issued an administrative order concerning the release or referred the release to the attorney general for enforcement.

The director of environmental protection, pursuant to section 3746.12 of the Revised Code, may issue a covenant not to sue to any person who properly completes a voluntary action with respect to any such release in accordance with Chapter 3746. of the Revised Code and rules adopted under it.

(B) Before adopting any rule under this section or section 3737.881 or 3737.882 of the Revised Code, the fire marshal shall file written notice of the proposed rule with the chairperson of the state fire council, and, within sixty days after notice is filed, the council may file responses to or comments on and may recommend alternative or supplementary rules to the fire marshal. At the end of the sixty-day period or upon the filing of responses, comments, or recommendations by the council, the fire marshal may adopt the rule filed with the council or any alternative or supplementary rule recommended by the council.

(C) The state fire council may recommend courses of action to be taken by the fire marshal in carrying out the fire marshal's duties under this section. The council shall file its recommendations in the office of the fire marshal, and, within sixty days after the recommendations are filed, the fire marshal shall file with the chairperson of the council comments on, and proposed action in response to, the recommendations.

(D) For the purpose of sections 3737.87 to 3737.89 of the Revised Code, the fire marshal shall adopt, and may amend and rescind, rules identifying or listing hazardous substances. The rules shall be consistent with and equivalent in scope, coverage, and content to regulations identifying or listing hazardous substances adopted under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9602, as amended, except that the fire marshal shall not identify or list as a hazardous substance any hazardous waste identified or listed in rules adopted under division (A) of section 3734.12 of the Revised Code.

(E) Except as provided in division (A)(3) of this section, the fire marshal shall have exclusive jurisdiction to regulate the storage, treatment, and disposal of petroleum contaminated soil generated from corrective actions undertaken in response to releases of petroleum from underground storage tank systems. The fire marshal may adopt, amend, or rescind such rules as the fire marshal considers to be necessary or appropriate to regulate the storage, treatment, or disposal of petroleum contaminated soil so generated.

(F) The fire marshal shall adopt, amend, and rescind rules under sections 3737.88 to 3737.882 of the Revised Code in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 07-01-1993; 12-30-2004



Section 3737.881 - Certifying underground storage tank systems installers.

(A) The fire marshal shall certify underground storage tank systems installers who meet the standards for certification established in rules adopted under division (D)(1) of this section, pass the certification examination required by this division, and pay the certificate fee established in rules adopted under division (D)(5) of this section. Any individual who wishes to obtain certification as an installer shall apply to the fire marshal on a form prescribed by the fire marshal. The application shall be accompanied by the application and examination fees established in rules adopted under division (D)(5) of this section.

The fire marshal shall prescribe an examination designed to test the knowledge of applicants for certification as underground storage tank system installers in the installation, repair, abandonment, and removal of those systems. The examination shall also test the applicants' knowledge and understanding of the requirements and standards established in rules adopted under sections 3737.88 and 3737.882 of the Revised Code pertaining to the installation, repair, abandonment, and removal of those systems.

Installer certifications issued under this division shall be renewed annually, upon submission of a certification renewal form prescribed by the fire marshal, provision of proof of successful completion of continuing education requirements, and payment of the certification renewal fee established in rules adopted under division (D)(5) of this section. In addition, the fire marshal may from time to time prescribe an examination for certification renewal and may require applicants to pass the examination and pay the fee established for it in rules adopted under division (D)(5) of this section.

The fire marshal may, in accordance with Chapter 119. of the Revised Code, deny, suspend, revoke, or refuse to renew an installer's certification or renewal thereof after finding that any of the following applies:

(1) The applicant for certification or certificate holder fails to meet the standards for certification or renewal thereof under this section and rules adopted under it;

(2) The certification was obtained through fraud or misrepresentation;

(3) The certificate holder recklessly caused or permitted a person under the certificate holder's supervision to install, perform major repairs on site to, abandon, or remove an underground storage tank system in violation of the performance standards set forth in rules adopted under section 3737.88 or 3737.882 of the Revised Code.

As used in division (A)(3) of this section, "recklessly" has the same meaning as in section 2901.22 of the Revised Code.

(B) The fire marshal shall certify persons who sponsor training programs for underground storage tank system installers who meet the criteria for certification established in rules adopted by the fire marshal under division (D)(4) of this section and pay the certificate fee established in rules adopted under division (D)(5) of this section. Any person who wishes to obtain certification to sponsor such a training program shall apply to the fire marshal on a form prescribed by the fire marshal. Training program certificates issued under this division shall expire annually. Upon submission of a certification renewal application form prescribed by the fire marshal and payment of the application and certification renewal fees established in rules adopted under division (D)(5) of this section, the fire marshal shall issue a training program renewal certificate to the applicant.

The fire marshal may, in accordance with Chapter 119. of the Revised Code, deny an application for, suspend, or revoke a training program certificate or renewal or renewal of a training program certificate after finding that the training program does not or will not meet the standards for certification established in rules adopted under division (D)(4) of this section.

(C) The fire marshal may conduct or cause to be conducted training programs for underground storage tank systems installers as the fire marshal considers to be necessary or appropriate. The fire marshal is not subject to division (B) of this section with respect to training programs conducted by employees of the office of the fire marshal.

(D) The fire marshal shall adopt, and may amend and rescind, rules doing all of the following:

(1) Defining the activities that constitute supervision over the installation, performance of major repairs on site to, abandonment of, and removal of underground storage tank systems;

(2) Establishing standards and procedures for certification of underground storage tank systems installers;

(3) Establishing standards and procedures for continuing education for certification renewal, subject to the provisions of section 5903.12 of the Revised Code relating to active duty military service;

(4) Establishing standards and procedures for certification of training programs for installers;

(5) Establishing fees for applications for certifications under this section, the examinations prescribed under division (A) of this section, the issuance and renewal of certificates under divisions (A) and (B) of this section, and attendance at training programs conducted by the fire marshal under division (C) of this section. Fees received under this section shall be credited to the underground storage tank administration fund created in section 3737.02 of the Revised Code and shall be used to defray the costs of implementing, administering, and enforcing this section and the rules adopted thereunder, conducting training sessions, and facilitating prevention of releases.

(6) That are necessary or appropriate for the implementation, administration, and enforcement of this section.

(E) Nothing in this section or the rules adopted under it prohibits an owner or operator of an underground storage tank system from installing, making major repairs on site to, abandoning, or removing an underground storage tank system under the supervision of an installer certified under division (A) of this section who is a full-time or part-time employee of the owner or operator.

(F) On and after January 7, 1990, no person shall do any of the following:

(1) Install, make major repairs on site to, abandon, or remove an underground storage tank system unless the activity is performed under the supervision of a qualified individual who holds a valid installer certificate issued under division (A) of this section;

(2) Act in the capacity of providing supervision for the installation of, performance of major repairs on site to, abandonment of, or removal of an underground storage tank system unless the person holds a valid installer certificate issued under division (A) of this section;

(3) Except as provided in division (C) of this section, sponsor a training program for underground storage tank systems installers unless the person holds a valid training program certificate issued under division (B) of this section.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-11-1989



Section 3737.882 - Confirming or disproving suspected petroleum release.

(A) If, after an examination or inspection, the fire marshal or an assistant fire marshal finds that a release of petroleum is suspected, the fire marshal shall take such action as the fire marshal considers necessary to ensure that a suspected release is confirmed or disproved and, if the occurrence of a release is confirmed, to correct the release. These actions may include one or more of the following:

(1) Issuance of a citation and order requiring the responsible person to undertake, in a manner consistent with the requirements of section 9003 of the "Resource Conservation and Recovery Act of 1976," 98 Stat. 3279, 42 U.S.C.A. 6991b, as amended, applicable regulations adopted thereunder, and rules adopted under division (B) of this section, such actions as are necessary to protect human health and the environment, including, without limitation, the investigation of a suspected release;

(2) Requesting the attorney general to bring a civil action for appropriate relief, including a temporary restraining order or preliminary or permanent injunction, in the court of common pleas of the county in which a suspected release is located or in which the release occurred, to obtain the corrective action necessary to protect human health and the environment. In granting any such relief, the court shall ensure that the terms of the temporary restraining order or injunction are sufficient to provide comprehensive corrective action to protect human health and the environment.

(3) Entry onto premises and undertaking corrective action with respect to a release of petroleum if, in the fire marshal's judgment, such action is necessary to protect human health and the environment. Any corrective action undertaken by the fire marshal or assistant fire marshal under division (A)(3) of this section shall be consistent with the requirements of sections 9003 and 9005 of the "Resource Conservation and Recovery Act of 1976," 98 Stat. 3279, 42 U.S.C.A. 6991b, and 98 Stat. 3284, 42 U.S.C.A. 6991e, respectively, as amended, applicable regulations adopted thereunder, and rules adopted under division (B) of this section.

(B) The fire marshal shall adopt, and may amend and rescind, such rules as the fire marshal considers necessary to establish standards for corrective actions for suspected and confirmed releases of petroleum and standards for the recovery of costs incurred for undertaking corrective or enforcement actions with respect to such releases. The rules also shall include requirements for financial responsibility for the cost of corrective actions for and compensation of bodily injury and property damage incurred by third parties that are caused by releases of petroleum. Rules regarding financial responsibility shall, without limitation, require responsible persons to provide evidence that the parties guaranteeing payment of the deductible amount established under division (E) or (F) of section 3737.91 of the Revised Code are, at a minimum, secondarily liable for all corrective action and third-party liability costs incurred within the scope of the deductible amount. The rules shall be consistent with sections 9003 and 9005 of the "Resource Conservation and Recovery Act of 1976," 98 Stat. 3279, 42 U.S.C.A. 6991b, and 98 Stat. 3284, 42 U.S.C.A. 6991e, respectively, as amended, and applicable regulations adopted thereunder.

(C)

(1) No person shall violate or fail to comply with a rule adopted under division (A) of section 3737.88 of the Revised Code or division (B) of this section, and no person shall violate or fail to comply with the terms of any order issued under division (A) of section 3737.88 of the Revised Code or division (A)(1) of this section.

(2) Whoever violates division (C)(1) of this section or division (F) of section 3737.881 of the Revised Code shall pay a civil penalty of not more than ten thousand dollars for each day that the violation continues. The fire marshal may, by order, assess a civil penalty under this division, or the fire marshal may request the attorney general to bring a civil action for imposition of the civil penalty in the court of common pleas of the county in which the violation occurred. If the fire marshal determines that a responsible person is in violation of division (C)(1) of this section or division (F) of section 3737.881 of the Revised Code, the fire marshal may request the attorney general to bring a civil action for appropriate relief, including a temporary restraining order or preliminary or permanent injunction, in the court of common pleas of the county in which the underground storage tank or, in the case of a violation of division (F)(3) of section 3737.881 of the Revised Code, the training program that is the subject of the violation is located. The court shall issue a temporary restraining order or an injunction upon a demonstration that a violation of division (C)(1) of this section or division (F) of section 3737.881 of the Revised Code has occurred or is occurring.

Any action brought by the attorney general under this division is a civil action, governed by the Rules of Civil Procedure and other rules of practice and procedure applicable to civil actions.

(D) Orders issued under division (A) of section 3737.88 of the Revised Code and divisions (A)(1) and (C) of this section, and appeals thereof, are subject to and governed by Chapter 3745. of the Revised Code. Such orders shall be issued without the necessity for issuance of a proposed action under that chapter. For purposes of appeals of any such orders, the term "director" as used in Chapter 3745. of the Revised Code includes the fire marshal and an assistant fire marshal.

(E) Any restrictions on the use of real property for the purpose of the achievement by an owner or operator of applicable standards pursuant to rules adopted under division (B) of this section shall be contained in a deed or in another instrument that is signed and acknowledged by the property owner in the same manner as a deed or an environmental covenant that is entered into in accordance with sections 5301.80 to 5301.92 of the Revised Code. The deed , other instrument containing the restrictions, or environmental covenant shall be filed and recorded in the office of the county recorder of the county in which the property is located. Pursuant to Chapter 5309. of the Revised Code, if the use restrictions or environmental covenant are connected with registered land, as defined in section 5309.01 of the Revised Code, the restrictions or environmental covenant shall be entered as a memorial on the page of the register where the title of the owner is registered.

(F) Any restrictions on the use of real property for the purpose of the achievement by a person that is not a responsible person, or by a person undertaking a voluntary action of applicable standards pursuant to rules adopted under division (B) of this section shall be contained in an environmental covenant that is entered into in accordance with sections 5301.80 to 5301.92 of the Revised Code. The environmental covenant shall be filed and recorded in the office of the county recorder of the county in which the property is located. Pursuant to Chapter 5309. of the Revised Code, if the environmental covenant is connected with registered land, as defined in section 5309.01 of the Revised Code, the environmental covenant shall be entered as a memorial on the page of the register where the title of the owner is registered.

Effective Date: 10-01-2002; 12-30-2004



Section 3737.883 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state fire marshal shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to section 3737.34, 3737.65, 3737.83, or 3737.881 of the Revised Code.

Effective Date: 03-22-2001



Section 3737.89 - Liability for costs of corrective or enforcement action.

(A) Except when a responsible person can prove that a release of petroleum was caused solely by any one or a combination of an act of God, an act of war, or an act or omission of a third party without regard to whether any such act or omission was or was not negligent, a responsible person, notwithstanding any other provision of the Revised Code or common law of this state, is strictly liable to the state for any costs incurred for any corrective or enforcement action undertaken by the fire marshal under section 3737.882 of the Revised Code and for any costs incurred for any enforcement action undertaken by the attorney general under this section or section 3737.882 of the Revised Code with respect to a release of petroleum.

The attorney general, upon the request of the fire marshal, shall bring a civil action to recover those costs in the court of common pleas of the county in which the corrective or enforcement action was undertaken.

(B) If a responsible person alleges that a release of petroleum was caused solely by an act or omission of a third party or was caused solely by such an act or omission in combination with an act of God or an act of war, the responsible person shall pay to the state the cost of any corrective or enforcement action undertaken by the fire marshal under section 3737.882 of the Revised Code and any enforcement action undertaken by the attorney general under this section or section 3737.882 of the Revised Code with respect to the release and is entitled by subrogation to all rights of the state to recover those costs from the third party under division (C) of this section. The attorney general, upon the request of the fire marshal, shall bring a civil action to recover payment from the responsible party for those costs in the court of common pleas of the county in which the corrective or enforcement action was undertaken.

(C) If the responsible person proves that a release of petroleum was caused solely by an act or omission of a third party or by such an act or omission in combination with an act of God or an act of war, the third party, notwithstanding any other provision of the Revised Code or common law of this state, is strictly liable to the state for any costs incurred for any corrective or enforcement action undertaken by the fire marshal under section 3737.882 of the Revised Code and for any enforcement action undertaken by the attorney general under this section or section 3737.882 of the Revised Code with respect to the release. The attorney general, upon the request of the fire marshal or any person entitled by subrogation to the rights of the state under division (B) of this section, may bring a civil action to recover those costs in the court of common pleas of the county in which the corrective or enforcement action was undertaken.

(D) No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from the responsible person, or from any other person who may be liable under division (C) of this section, to another person the liability imposed by this section. Nothing in this division bars either of the following:

(1) Any agreement to insure, hold harmless, or indemnify a party to such an agreement for any liability under this section;

(2) A cause of action that any person has or would have against any other person by reason of subrogation or otherwise.

(E) Nothing in this section limits the duty of a responsible person under section 3737.882 of the Revised Code and rules adopted under it to notify the fire marshal and to take action with respect to a release of petroleum.

(F) Nothing in this section limits the right of the federal government to recover from the responsible person any federal money expended for any corrective or enforcement action as a result of a release of petroleum.

Effective Date: 07-11-1989



Section 3737.891 - [Repealed].

Effective Date: 10-29-1995



Section 3737.90 - Petroleum underground storage tank release compensation board.

(A) There is hereby created the petroleum underground storage tank release compensation board consisting of the treasurer of state and the directors of commerce and environmental protection as members ex officio, or their designees, and nine members to be appointed by the governor with the advice and consent of the senate. No more than five of the appointed members shall be affiliated with the same political party. Of the appointed members, one shall represent the interests of petroleum refiners, one shall represent the interests of petroleum marketers, one shall represent the interests of retail petroleum dealers, one shall represent the interests of local governments, one shall have experience in casualty and fire or pollution liability insurance, two shall represent the interests of businesses that own petroleum underground storage tanks and are not primarily engaged in the sale of petroleum, and two shall be professional engineers registered under Chapter 4733. of the Revised Code with experience in geology or environmental engineering who shall represent the interests of the public and shall not be associated with the petroleum industry.

Of the initial appointments to the board, three shall be for a term ending July 11, 1990, three shall be for a term ending July 11, 1991, and three shall be for a term ending July 11, 1992. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which his predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of his term until his successor takes office or until a period of sixty days has elapsed, whichever occurs first. Appointed members of the board shall be compensated on a per diem basis in accordance with division (J) of section 124.15 of the Revised Code for each day of actual attendance at meetings of the board. Members shall receive their actual and necessary expenses incurred in the performance of their duties as members of the board.

The petroleum underground storage tank release compensation board is a body both corporate and politic in this state, and the carrying out of its purposes and the exercise by it of the powers conferred by sections 3737.90 to 3737.98 of the Revised Code shall be held to be, and are hereby determined to be, essential governmental functions and public purposes of the state.

Each appointed member of the board shall give a surety bond to the state in the penal sum of not less than twenty-five thousand dollars as determined by the board. The chairman of the board shall give a bond in the penal sum of not less than fifty thousand dollars as determined by the board. Each surety bond shall be conditioned upon the faithful performance of the duties of the office, be executed by a surety company authorized to transact business in this state, be approved by the governor, and be filed in the office of the secretary of state. The surety bonds shall be given at such time as is established by the board, provided that they shall be given prior to the issuance of any revenue bonds by the board under sections 3737.90 to 3737.948 of the Revised Code.

The board shall meet at least quarterly and shall hold such additional meetings as are necessary to implement and administer sections 3737.90 to 3737.98 of the Revised Code. Additional meetings may be called in accordance with rules adopted under this section. The board shall annually select from among its members a chairman and a vice-chairman.

A majority of the members of the board constitutes a quorum for the transaction of any business of the board.

(B) The board may:

(1) In accordance with Chapter 119. of the Revised Code, adopt, amend, and rescind rules establishing procedures for calling special meetings of the board;

(2) In accordance with Chapter 119. of the Revised Code, adopt, amend, and rescind such other rules as are necessary or appropriate to implement and administer sections 3737.90 to 3737.98 of the Revised Code, including, without limitation, rules for the administration of the petroleum underground storage tank linked deposit program established under sections 3737.95 to 3737.98 of the Revised Code; rules establishing priorities for the payment of claims under section 3737.92 of the Revised Code on the petroleum underground storage tank financial assurance fund created in section 3737.91 of the Revised Code based upon a consideration of the date that a claim is originally filed and the threat posed to human health and the environment by the release to which the claim applies; and rules providing for the payment of any such claims in installments, when appropriate. The rules adopted under division (B)(2) of this section shall be consistent with section 9003 of the "Resource Conservation and Recovery Act of 1976," 98 Stat. 3279, 42 U.S.C.A. 6991b, as amended, and regulations adopted under it.

(3) Employ and fix the compensation of the director of the petroleum underground storage tank financial assurance fund and such other personnel as are necessary to implement and administer sections 3737.90 to 3737.98 of the Revised Code and rules adopted under them. The board may designate positions in the unclassified civil service for which it may employ persons who shall be eligible for membership in the public employees retirement system under Chapter 145. of the Revised Code and who shall not be subject to Chapter 4117. of the Revised Code.

(4) Enter into contracts or agreements for the purposes of sections 3737.90 to 3737.98 of the Revised Code, including, without limitation, a contract for administration of the petroleum underground storage tank financial assurance fund by an agent;

(5) Sue or be sued in its own name in actions arising out of any act or omission in connection with its business or affairs under sections 3737.90 to 3737.98 of the Revised Code;

(6) Issue revenue bonds payable solely from revenues as provided in sections 3737.94 to 3737.948 of the Revised Code for the purpose of funding the petroleum underground storage tank financial assurance fund to preserve jobs and employment opportunities in the state and to control water pollution and ensure the viability of ground water in the state by reimbursements to responsible persons for improving property damaged by releases of petroleum;

(7) Establish by rule the maximum percentage of the petroleum underground storage tank financial assurance fund that may be used to make petroleum underground storage tank linked deposits under sections 3737.95 to 3737.98 of the Revised Code.

(C) Section 9.86 of the Revised Code applies to the petroleum underground storage tank release compensation board and to any officer or employee of the board, as "officer" and "employee" are defined in section 109.36 of the Revised Code.

(D) The board, in the conduct of its functions and duties, is not subject to the regulation of the superintendent of insurance under Title XXXIX [39] of the Revised Code nor any rules of the department of insurance adopted thereunder.

Effective Date: 04-11-1991

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3737.91 - Petroleum underground storage tank financial assurance fund.

(A) There is hereby created the petroleum underground storage tank financial assurance fund, which shall be in the custody of the treasurer of state, but is not a part of the state treasury. The fund shall consist of moneys from the following sources:

(1) All fees collected under divisions (B) and (F) of this section and all supplemental fees collected under division (C) of this section;

(2) Interest earned on moneys in the fund;

(3) Appropriations to the fund from the general revenue fund;

(4) The proceeds of revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code, provided that upon resolution of the petroleum underground storage tank release compensation board created in section 3737.90 of the Revised Code, all or part of those proceeds may be deposited into a separate account of the fund. Chapters 131. and 135. of the Revised Code do not apply to the establishment, deposit, investment, application, and safeguard of any such account and moneys in any such account.

(B) For the purposes of paying the costs of implementing and administering this section and sections 3737.90 and 3737.92 of the Revised Code and rules adopted under them; payment or reimbursement of corrective action costs under section 3737.92 of the Revised Code; compensating third parties for bodily injury or property damage under that section; and payment of principal and interest on revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code to raise capital for the fund, there is hereby assessed an annual petroleum underground storage tank financial assurance fee on each tank comprising an underground storage tank or an underground storage tank system that contains or has contained petroleum and for which a responsible person is required to demonstrate financial responsibility by rules adopted by the fire marshal under division (B) of section 3737.882 of the Revised Code. The fee assessed by this division shall be paid to the board by a responsible person for each tank that is subject to the fee. The fee shall be paid not later than the first day of July of each year, except that in 1989 the fee shall be paid by either the first day of September or ninety days after July 11, 1989, whichever is later. The fee is in addition to any fee established by the fire marshal under section 3737.88 of the Revised Code.

The amount of the annual fee due in 1989 and 1990 is one hundred fifty dollars per tank per year. In 1991 and subsequent years the board shall establish the amount of the annual fee in accordance with this division. Not later than the first day of April of 1991 and each subsequent year, the board, in consultation with the administrative agent of the fund with whom the board has entered into a contract under division (B)(3) of section 3737.90 of the Revised Code, if any, shall determine the amount of the annual fee to be assessed in that year and shall adopt rules in accordance with Chapter 119. of the Revised Code to establish the fee at that amount. The fee shall be established at an amount calculated to maintain the continued financial soundness of the fund, provided that if the unobligated balance of the fund exceeds forty-five million dollars on the date that an annual determination is made, the board may assess a fee in the year to which the determination applies only to the extent required in or by, or necessary to comply with covenants or other requirements in, revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code or in proceedings or other covenants or agreements related to such bonds. Not later than the first day of May of 1991 and each subsequent year, the board shall notify each responsible person by certified mail of the amount of the annual fee per tank due in that year. As used in this paragraph, "proceedings" has the same meaning as in section 133.01 of the Revised Code.

If a responsible person is both the owner and operator of a tank, the responsible person shall pay any annual fee assessed under this division in compliance with this division and the rules adopted thereunder. If the owner of the tank and the operator of the tank are not the same person, any annual fee assessed under this division in compliance with this division and the rules adopted thereunder shall be paid by one of the responsible persons; however, all such responsible persons are liable for noncompliance with this division.

(C) As necessary to maintain the financial soundness of the fund, the board, by rules adopted in accordance with Chapter 119. of the Revised Code, may at any time assess a supplemental petroleum underground storage tank financial assurance fee on tanks subject to the fee assessed under division (B) or (F) of this section in any fiscal year in which the board finds that the unobligated balance in the fund is less than fifteen million dollars. The board, in consultation with the fund's administrative agent, if any, shall establish the amount of the supplemental fee at an amount that will ensure an unobligated balance in the fund of at least fifteen million dollars at the end of the fiscal year in which the supplemental fee is assessed. Not less than thirty days before the date on which payment of the supplemental fee is due under the board's rules, the board shall notify each responsible person by certified mail of the amount of the supplemental fee and the date on which payment of the supplemental fee to the board is due.

If a responsible person is both the owner and operator of a tank, the responsible person shall pay any supplemental fee assessed under this division in compliance with this division and the rules adopted thereunder. If the owner of the tank and the operator of the tank are not the same person, any supplemental fee assessed under this division in compliance with this division and the rules adopted thereunder shall be paid by one of the responsible persons; however, all such responsible persons are liable for noncompliance with this division.

(D)

(1) The board shall issue a certificate of coverage to any responsible person who has complied with all of the following:

(a) Paid the fee assessed under division (B) or (F) of this section;

(b) Demonstrated to the board financial responsibility in compliance with the rules adopted by the fire marshal under division (B) of section 3737.882 of the Revised Code for the deductible amount established under division (E) of this section or, when appropriate, the reduced deductible amount established under division (F) of this section. If the responsible person utilizes self-insurance as a financial responsibility mechanism, the responsible person shall provide the board with an affidavit in which the responsible party certifies that all documentation submitted to the board is true and accurate;

(c) Certified to the board that for each petroleum underground storage tank system for which a certificate of coverage is sought, the responsible person is in compliance with applicable rules for petroleum underground storage tank systems that have been adopted by the fire marshal under section 3737.88 of the Revised Code.

The certificate of coverage shall state the amount of coverage to which the responsible person is entitled from the fund pursuant to division (D)(3) of this section and the time period for which the certificate provides that coverage. An issued certificate of coverage is subject to the condition that the holder timely pay any supplemental fee assessed under division (C) of this section during the time that the certificate is in effect.

(2) The board shall not issue a certificate of coverage to any responsible person who fails to comply with divisions (D)(1)(a), (b), and (c) of this section.

(3) The maximum disbursement from the fund for any single release of petroleum is the difference between the deductible amount established under division (E) of this section or, when appropriate, the reduced deductible amount established under division (F) of this section and one million dollars. The maximum disbursement from the fund during any fiscal year on behalf of any responsible person shall not exceed in the aggregate one million dollars less the deductible amount if the responsible person owns or operates not more than one hundred tanks comprising underground petroleum storage tanks or underground petroleum storage tank systems, shall not exceed in the aggregate two million dollars less the deductible amount if the responsible person owns or operates not more than two hundred such tanks, shall not exceed in the aggregate three million dollars less the deductible amount if the responsible person owns or operates not more than three hundred such tanks, and shall not exceed in the aggregate four million dollars less the deductible amount if the responsible person owns or operates more than three hundred such tanks. The maximum disbursement from the fund for any single release or for any fiscal year under this division does not in any manner limit the liability of a responsible person for a release of petroleum.

(E)

(1) Except as otherwise provided in division (F) of this section, no responsible person is eligible to receive moneys from the fund under section 3737.92 of the Revised Code until the responsible person demonstrates to the board financial responsibility for the first fifty thousand dollars of the cost for corrective action for, and compensating third parties for bodily injury and property damage caused by, accidental releases of petroleum from an underground storage tank owned or operated by the responsible party. The fifty thousand dollar amount is the deductible amount for the purposes of this section and section 3737.92 of the Revised Code.

(2) The board, in consultation with the fund's administrative agent, if any, may, by rules adopted in accordance with Chapter 119. of the Revised Code, establish for any fiscal year a deductible amount that differs from fifty thousand dollars. The deductible amount established by the board shall be such an amount as to maintain the financial soundness of the fund. Any action of the board to establish a differing deductible amount or to alter a deductible amount previously established by it shall be taken concurrently with the establishment under division (B) of this section of the annual fee due on the first day of the fiscal year in which the deductible amount will apply. If the deductible amount established under this division differs from that in effect at the time of the board's action, the board shall notify each responsible person of the change by certified mail not later than the first day of May preceding the effective date of the change.

(F)

(1) Any responsible person owning, or owning or operating, a total of six or fewer petroleum underground storage tanks may elect in calendar years 1989 and 1990 to pay twice the amount of the per tank annual fee for each tank assessed under division (B) of this section in order to reduce the amount of the deductible established in division (E) of this section to the total amount of ten thousand dollars. The election shall be available only at the time of the payment of the annual fee and any supplemental fee. The election shall not be retroactively applied.

(2) Any responsible person owning, or owning or operating, a total of six or fewer petroleum underground storage tanks may elect in calendar year 1991 and in each subsequent year to pay an additional fee at an amount established by the board in addition to the per tank annual fee assessed under division (B) of this section in order to reduce the deductible amount established under division (E) of this section. In calendar year 1991 and in each subsequent year, the board shall establish the amount of the additional fee and the reduced deductible amount. In determining the amount of the additional fee and the reduced deductible amount, the board shall take into consideration the effect of the additional claims paid under section 3737.92 of the Revised Code to responsible persons making an election under division (F)(2) of this section and balance that consideration with such factors as the availability of liability insurance, the difficulty of proving financial responsibility pursuant to the rules adopted by the fire marshal under division (B) of section 3737.882 of the Revised Code, and the hardship created on small owners and operators of petroleum underground storage tanks by an increase in either the additional fee or the reduced deductible amount.

(3) Any responsible person owning, or owning or operating, a total of six or fewer petroleum underground storage tanks who elects to pay the additional fee under divisions (F)(1) and (2) of this section shall pay any per tank supplemental fee assessed under division (C) of this section.

(G) If the director of the fund determines that a responsible person has failed to comply with division (B), (C), or (F) of this section, the director of the fund shall notify each responsible person for the petroleum underground storage tank of the noncompliance. If, within thirty days after the notification, the responsible person fails to pay the applicable fee or any fee previously assessed upon the responsible person under this section, the director of the fund shall issue an order requiring the responsible person to pay all of the fees the responsible person owes to the fund and an additional late payment fee in the amount of one thousand dollars to the fund.

If a responsible person fails to comply with any order of the director of the fund within thirty days after the issuance of the order, the director shall notify the fire marshal of that noncompliance. Upon the request of the director of the fund, the attorney general may bring a civil action for appropriate relief, including a temporary restraining order or preliminary or permanent injunction, in the court of common pleas of the county in which the petroleum underground storage tank that is the subject of the order is located. The court shall issue an injunction upon a demonstration that a failure to comply with the director's order has occurred or is occurring.

Any orders issued by the director of the fund under this division may be appealed by the responsible person under division (F) of section 3737.92 of the Revised Code. For the purpose of an appeal of any order of the director of the fund, "determination" as used in that division includes any order of the director of the fund. The filing of a notice of appeal under this division does not operate as a stay of any order of the director of the fund.

Effective Date: 12-18-1997



Section 3737.92 - Purpose of fund.

(A) The petroleum underground storage tank release compensation board created in section 3737.90 of the Revised Code shall use moneys in the petroleum underground storage tank financial assurance fund established in section 3737.91 of the Revised Code exclusively for the following purposes:

(1) Payment of the expenses of administering the fund;

(2) Payment of the administrative expenses of the board;

(3) Payment to or reimbursement of responsible persons for the necessary cost of corrective action for and compensating third parties for bodily injury and property damage caused by accidental releases of petroleum in accordance with this section, provided that proceeds from the issuance of revenue bonds under sections 3737.90 to 3737.948 of the Revised Code may only be used for the payment to or reimbursement of responsible persons for the necessary costs of corrective action for improving property damaged by accidental releases of petroleum in accordance with this section;

(4) Deposit into any funds provided for in a resolution or resolutions of the board in connection with any revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code;

(5) Placement of petroleum underground storage tank linked deposits under sections 3737.95 to 3737.98 of the Revised Code.

(B) A responsible person seeking to obtain from the fund payment of or reimbursement for corrective action costs for an accidental release of petroleum shall submit a claim to the board in accordance with and containing the information required by rules adopted by the board in accordance with Chapter 119. of the Revised Code. Before authorizing any disbursement from the fund to pay all or any portion of a claim submitted under this division, the director of the fund shall first determine that the claim meets all of the following criteria:

(1) The responsible person is eligible under division (D) of this section to receive payment of or reimbursement for the corrective action costs from the fund;

(2) The corrective action performed or to be performed has been authorized by the fire marshal under section 3737.882 of the Revised Code and rules adopted under that section;

(3) The costs of performing the corrective action are necessary to comply with the rules of the fire marshal adopted under sections 3737.88 and 3737.882 of the Revised Code governing corrective actions.

(C) A responsible person seeking to obtain from the fund payment of or reimbursement for compensation paid or to be paid to third parties for bodily injury or property damage caused by an accidental release of petroleum shall submit a claim to the board in accordance with and containing the information required by rules adopted by the board in accordance with Chapter 119. of the Revised Code. Before authorizing any disbursement from the fund to pay all or any portion of a claim submitted under this division, the director of the fund shall first determine that the claim meets both of the following criteria:

(1) The responsible person who submitted the claim is eligible under division (D) of this section to receive payment of or reimbursement for the third-party compensation from the fund;

(2) There is a legally enforceable judgment against the responsible person for bodily injury or property damage to one or more third parties resulting from the release in the amount stated in the claim, or, if there is a settlement with a third party as a result of the release, the amount of the settlement stated in the claim is reasonable.

(D) A responsible person is not eligible to receive payment or reimbursement from the fund under division (B) or (C) of this section unless all of the following conditions are met:

(1) At the time that the release was first suspected or confirmed, a responsible person possessed a valid certificate of coverage issued by the board under division (D) of section 3737.91 of the Revised Code for the petroleum underground storage tank system from which the release occurred;

(2) One of the following applies:

(a) The petroleum underground storage tank system from which the release occurred was registered in compliance with rules adopted by the fire marshal under section 3737.88 of the Revised Code when the occurrence of the release was first suspected or confirmed;

(b) The fire marshal has recommended that payment or reimbursement be made because good cause existed for the responsible person's failure to have so registered the petroleum underground storage tank system, and the responsible person has registered the petroleum underground storage tank system with the fire marshal and paid all back registration fees payable under those rules for registration of the system from the time the responsible person should have, but failed to register the system.

(3) The fire marshal has determined that, when the claim was filed, a responsible person was in compliance with all orders issued under sections 3737.88 and 3737.882 of the Revised Code regarding the petroleum underground storage tank system from which the release occurred;

(4) A responsible person demonstrates financial responsibility for the deductible amount applicable under section 3737.91 of the Revised Code for the petroleum underground storage tank system from which the release has occurred;

(5) The responsible person has not falsified any attestation contained on a registration application required by rules adopted under section 3737.88 of the Revised Code;

(6) The petroleum underground storage tank system from which the release occurred was in compliance with rules, other than rules regarding registration, adopted by the fire marshal under section 3737.88 of the Revised Code when the occurrence of the release was first suspected or confirmed.

(E) The director of the fund may make a determination to approve or disapprove a claim and to authorize a disbursement from the fund for payment of an approved claim administratively without a hearing. If the director of the fund makes a determination regarding a claim that is inconsistent with a recommendation or determination of the fire marshal for purposes of division (B)(2) or (3) or (D)(2), (3), or (5) of this section, the director shall detail those inconsistencies in a written finding of fact before authorizing any disbursement from the fund for payment of the claim. Upon making a determination of a claim under this section, the director of the fund shall provide written notice of the determination and a copy of any written finding of fact accompanying the determination to the responsible person who submitted the claim and to the fire marshal.

(F) If the responsible person who submitted a claim under this section or the fire marshal objects to the determination of the claim made by the director of the fund and files an objection to the determination with the board within thirty days after the mailing of the notification of the determination and finding of fact, if any, the board shall appoint a referee to conduct an adjudication hearing on the determination. The adjudication hearing shall be conducted in accordance with section 119.09 of the Revised Code. For the purposes of adjudication hearings on determinations of the director of the fund, the term "agency" as used in that section includes the board.

If any party is aggrieved by an order of the board made after the adjudication hearing on the determination, the party may appeal the order in accordance with section 119.12 of the Revised Code. For the purposes of appeals of any such orders, the terms "fire marshal" and "building" as used in that section include the board and petroleum underground storage tank, respectively.

(G) Neither the state, the board, nor the director of the fund is liable to any responsible person to pay the cost of any corrective action or of third party compensation for a release of petroleum when the fund is depleted of moneys because the amount of the claims made on the fund exceeds the unobligated balance in the fund. However, upon assessing and collecting a supplemental fee under division (C) of section 3737.91 of the Revised Code, the board shall again consider the claim of a responsible person whose claim was not initially honored because of the insufficiency of unobligated balances in the fund to pay that person's claim.

The inability of a responsible person to obtain money from the fund does not in any manner limit the liability of a responsible person for a release of petroleum.

(H) Neither the right to apply for payment or reimbursement nor the receipt of payment or reimbursement under this section limits the liability of any responsible person to the state for the payment of any corrective action or enforcement costs under sections 3737.882 and 3737.89 of the Revised Code, or to any third party for bodily injury or property damage, resulting from a release of petroleum from an underground storage tank system owned or operated by the responsible person. Neither the right to apply for payment or reimbursement under this section nor any delay by the board or director of the fund in acting upon any claim for any such payment or reimbursement limits or postpones the duty of any responsible person to comply with any order of the fire marshal issued under section 3737.88 or 3737.882 of the Revised Code.

(I) The board, upon payment to or reimbursement of a responsible person from the fund for corrective action costs or the cost of compensation to third parties for bodily injury or property damage, is entitled by subrogation to all rights of the responsible person to recover those costs from any other person. The attorney general, upon the request of the board, may bring a civil action to recover those costs in the court of common pleas of the county in which the release of petroleum occurred.

(J) Nothing in this section limits the right of the federal government to recover from the responsible person any federal money expended for any corrective or enforcement action as a result of a release of petroleum.

(K) If the responsible person described in division (D) of this section is a state agency, any payments or reimbursements received by the state agency under this section shall be deposited into the fund from which the expenditures for the corrective action or third party compensation originally were made.

Effective Date: 12-18-1997



Section 3737.93 - Transferor of title to petroleum to give notice of registration requirements.

During the period commencing ninety days after the effective date of this section and ending on January 1, 1991, a person who transfers title to petroleum that is placed by the person directly into an underground storage tank of the transferee shall provide written notice to the transferee of the requirements for the registration of underground storage tanks established by rules adopted under sections 3737.88 and 3737.882 of the Revised Code.

No person shall fail to comply with this section.

Effective Date: 07-11-1989



Section 3737.94 - Public policy governing petroleum underground storage tank release compensation board.

(A) It is hereby declared to be the public policy of the state through the operations of the petroleum underground storage tank release compensation board under sections 3737.90 to 3737.948 of the Revised Code to contribute toward one or more of the following: to preserve and protect the water resources of the state and to prevent, abate, or control the pollution of water resources, particularly ground water, for the protection and preservation of the public health, safety, convenience, and welfare, to assist in the financing of repair and replacement of petroleum underground storage tanks and to improve property damaged by any petroleum releases from those tanks, and to preserve jobs and employment opportunities or improve the economic welfare of the people of the state. In furtherance of that public policy and pursuant to Section 13 of Article VIII, Ohio Constitution, the petroleum underground storage tank release compensation board may determine the amount of reimbursement to responsible persons for costs necessary to improve property damaged by accidental releases of petroleum and to have been incurred in anticipation of reimbursement by the board and may issue revenue bonds payable solely from revenues of the board to pay the costs incurred by the responsible person for improving the property. Determination by the board that the amount of reimbursement is or was necessary to improve property so damaged and was incurred in anticipation of reimbursement by the board shall be conclusive for the purposes of issuance of revenue bonds.

(B) The board may, from time to time, issue revenue bonds of the state in such principal amount as determined by the board to be necessary to implement division (A) of this section. Determination by the board that the issuance of revenue bonds is necessary to implement division (A) of this section shall be conclusive. Every issue of bonds shall be special obligations of the board payable solely from premiums, charges, and fees collected by or on behalf of the board from responsible persons and by resolution of the board pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds pledging any particular revenues. Such a pledge is valid and binding from the time the pledge is made, and the revenues so pledged and thereafter received by the board are immediately subject to the lien of the pledge without any physical delivery thereof or further act. The lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the board, irrespective of whether the parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the board. Premiums, charges, and fees received by the board and pledged in accordance with this division shall be expended or set aside as may be provided in the resolution or trust agreement securing the revenue bonds in such funds and in such manner as may be provided in the resolution or trust agreement.

(C) Whether or not the bonds are of such form and character as to be negotiable instruments, the bonds shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds for registration as provided in division (D) of this section.

(D) The board shall authorize revenue bonds by resolution. The bonds shall bear such date or dates and shall mature at such time or times not exceeding forty years from the date of issue as the resolution or resolutions provide. The bonds shall bear interest at such rate or rates, which may be a variable rate or rates and may contain a maximum rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption and other terms as the board authorizes. The bonds of the board may be sold by the board, at public or private sale, at or not less than the price or prices the board determines. The chairman and vice-chairman of the board shall execute the bonds, either or both of whom may use a facsimile signature; the official seal of the board or a facsimile thereof shall be affixed thereto or printed thereon and attested, manually or by facsimile signature, by the chairman of the board; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the board. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be an officer before delivery of the bonds, the signature or facsimile remains sufficient for all purposes the same as if he had remained in office until delivery, and in case the seal of the board has been changed after a facsimile has been imprinted on such bonds, the facsimile seal remains sufficient for all purposes.

(E) Any resolution or resolutions authorizing any bonds or any issue thereof may contain provisions, subject to such agreements with bondholders as may then exist, which provisions shall be a part of the contract with the holders thereof, as to the:

(1) Pledging of any payments received and of any revenues of the board to secure the payment of the revenue bonds or of any issue thereof;

(2) Use and disposition of the revenues of the board;

(3) Setting aside of reserve funds or replacement and improvement funds and the regulation and disposition thereof;

(4) Crediting of the proceeds of the sale of bonds to and among the funds referred to or provided for in the resolution authorizing the issuance of the bonds;

(5) Limitations on the purpose to which the proceeds of the sale of the bonds may be applied and pledging the proceeds to secure the payment of the bonds or of any issue thereof;

(6) Limitations on the issuance of additional bonds;

(7) Terms upon which additional bonds may be issued and secured;

(8) Procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which that consent may be given;

(9) Limitations on the amount of moneys to be expended by the board for operating, administrative, or other expenses of the board;

(10) Securing any bonds by a trust agreement;

(11) Bond insurance, letters of credit, and related agreements;

(12) Any other terms of the revenue bonds or other matters, of like or different character, that in any way affect the security or protection of the bonds.

(F) The board may appoint paying agents, bond registrars, authenticating agents, securities depositories, and transfer agents, retain the services of financial advisers, attorneys, and accounting experts, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the board's judgment to carry out sections 3737.90 to 3737.948 of the Revised Code. Financing costs are payable, as provided in the bond proceedings, from the proceeds of the obligations or from other moneys available for that purpose.

(G) Neither the members of the board nor any person executing the bonds is liable personally on the bonds or is subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 07-11-1989



Section 3737.941 - Application of other bond laws.

The issuance of revenue bonds under sections 3737.90 to 3737.948 of the Revised Code need not comply with any other law applicable to the issuance of bonds, except sections 9.96 and 9.97 of the Revised Code.

Effective Date: 07-11-1989



Section 3737.942 - Securing revenue bonds.

(A) The petroleum underground storage tank release compensation board may secure any revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code by a trust agreement between the board and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

(B) Any trust agreement may:

(1) Pledge or assign revenues of the board to be received;

(2) Set forth the rights and remedies of the bondholders and of the trustee and restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing similar bonds;

(3) Contain such other provisions as the board considers reasonable and proper for the security of the bondholders.

(C) Any trust agreement or any resolution providing for the issuance of bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including the custody, safeguarding, and application of all moneys.

(D) All expenses incurred in carrying out the provisions of any trust agreement may be treated as a part of the cost of the operation of the petroleum underground storage tank financial assurance fund.

Effective Date: 07-11-1989



Section 3737.943 - Protection and enforcement of rights of bondholder and trustees.

Any holder of revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by those sections may be restricted by the applicable resolution or a trust agreement, may by suit, action, mandamus, or other proceedings protect and enforce any rights under the laws of the state or granted under those sections, the trust agreement, or the resolution authorizing the issuance of the bonds, and may enforce and compel the performance of all duties required by those sections, or by the trust agreement or resolution, to be performed by the petroleum underground storage tank release compensation board or any officer thereof, provided that no holder has any right to have the state or the board levy any tax or excises.

Effective Date: 07-11-1989



Section 3737.944 - Bonds not a debt of state.

Revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, and the holders thereof have no right to have taxes levied by the general assembly or the taxing authority of any political subdivision of the state for the payment of the principal thereof or interest thereon. The bonds are payable solely from the revenues and funds pledged for their payment as authorized by those sections. All bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not debts of the state or any political subdivision thereof, but are payable solely from revenues and funds pledged for their payment. Pursuant to Section 13 of Article VIII, Ohio Constitution, such revenue bonds shall not be deemed to be debts or bonded indebtedness of the state under any other section of Article VIII or Sections 6 and 11 of Article XII, Ohio Constitution.

All expenses incurred in carrying out sections 3737.90 to 3737.948 of the Revised Code are payable solely from funds provided under section 3737.91 of the Revised Code. Those sections do not authorize the petroleum underground storage tank release compensation board to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.

Effective Date: 07-11-1989



Section 3737.945 - Investments.

Moneys in the funds of the petroleum underground storage tank release compensation board, except as otherwise provided in any resolution authorizing the issuance of its revenue bonds or in any trust agreement securing the same, in excess of current needs, may be invested by the board in notes, bonds, or other obligations of the United States, or of any agency or instrumentality thereof, or in obligations of this state or any political subdivision thereof. Income from all such investments of moneys in any fund shall be credited to such funds as the board determines, subject to the provisions of any resolution or trust agreement, and the investments may be sold as the board determines.

Effective Date: 07-11-1989



Section 3737.946 - Refunding bonds.

The petroleum underground storage tank release compensation board may authorize and issue revenue bonds for the refunding of previously issued revenue bonds for either of the following purposes:

(A) Refunding any revenue bonds previously issued by the board when the revenue pledged for the payment of those bonds is insufficient to pay the revenue bonds that have matured or are about to mature or to maintain reserve or other funds required by the applicable resolution or trust agreement;

(B) Refunding any revenue bonds previously issued by the board when the refunding bonds to be issued will bear interest at a lower rate than the revenue bonds to be refunded or when the board has determined that it is reasonably anticipated that the interest cost of the refunding bonds will be less than the interest cost of the revenue bonds to be refunded. Such a determination by the board shall be conclusive.

The terms of issuance and sale of refunding bonds issued under this section shall be the same as provided in sections 3737.90 to 3737.948 of the Revised Code for any other revenue bonds. Refunding bonds issued under this section shall be deemed to be issued for those purposes for which prior revenue bonds were issued under those sections and may be issued in amounts sufficient for retirement of previously issued revenue bonds, for establishment of reserves as required by the refunding bonds or the resolution authorizing or the trust agreement securing the refunding bonds, and for payment of any fees and expenses incurred or to be incurred in connection with that issuance and refunding.

Effective Date: 07-11-1989



Section 3737.947 - Bonds are lawful investments.

All revenue bonds issued under sections 3737.90 to 3737.948 of the Revised Code are lawful investments of banks, societies for savings, savings and loan associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 3737.948 - Purpose of powers of release compensation board.

The exercise of the powers granted by sections 3737.90 to 3737.948 of the Revised Code shall be in all respects for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their residential, agricultural, recreational, economic, commercial, and industrial opportunities and is a public purpose. Because the oversight of corrective actions and victim compensation concerning releases of petroleum constitutes the performance of essential governmental functions, the petroleum underground storage tank release compensation board is not required to pay any taxes upon any property acquired or used by the board under sections 3737.90 to 3737.948 of the Revised Code, or upon the income therefrom.

Effective Date: 07-11-1989



Section 3737.95 - Purpose of linked deposit program.

The general assembly finds that there exists in the state an inadequate supply of credit and loan financing at affordable interest rates for the purpose of replacing or improving petroleum underground storage tanks and tank systems, which makes it difficult for persons who store petroleum or petroleum products in petroleum underground storage tanks to continue operations at present levels in an environmentally sound manner and has an adverse effect upon the economic welfare of the people of the state. The petroleum underground storage tank linked deposit program provided for in sections 3737.95 to 3737.98 of the Revised Code is intended to provide a statewide availability of lower cost funds for lending to persons who own six or fewer petroleum underground storage tanks. Accordingly, it is declared to be the public policy of the state through the petroleum underground storage tank linked deposit program to encourage the availability of low-cost funds for the replacement and rehabilitation of tanks and tank systems and thereby preserve the economy and protect human health and the environment of the state.

Effective Date: 07-11-1989



Section 3737.96 - Loan applications.

(A) An eligible lending institution that desires to receive a petroleum underground storage tank linked deposit shall accept and review applications for loans from eligible owners. The lending institution shall apply all the usual lending standards to determine the creditworthiness of each eligible owner.

(B) An eligible owner shall certify on his loan application that the reduced rate loan will be used exclusively for the replacement or improvement of petroleum underground storage tanks in compliance with division (A) of section 3737.88 of the Revised Code. Whoever knowingly makes a false statement concerning an application is guilty of the offense of falsification under section 2921.13 of the Revised Code.

(C) In considering which eligible owners to include in the petroleum underground storage tank linked deposit loan package for reduced rate loans under division (D) of this section, the eligible lending institution shall give priority to the economic needs of the area in which the owners' tanks are located and such other factors as the eligible lending institution considers appropriate to determine the relative financial needs of the eligible owners.

(D) The eligible lending institution shall forward to the petroleum underground storage tank release compensation board created in section 3737.90 of the Revised Code a petroleum underground storage tank linked deposit loan package, in the form and manner prescribed by the board. The package shall include information regarding the amount of the loan requested and the number of tanks to be replaced by each eligible owner and any other information required by the board. The institution shall certify that each applicant is an eligible owner and shall for each applicant certify the present borrowing rate applicable to each specific eligible owner.

Effective Date: 07-11-1989



Section 3737.97 - Accepting or rejecting loan package.

(A) The petroleum underground storage tank release compensation board may accept or reject a petroleum underground storage tank linked deposit loan package or any portion thereof, based upon the board's evaluation of the eligible owners included in the package and the amount of funds to be deposited from the petroleum underground storage tank financial assurance fund created under section 3737.91 of the Revised Code.

(B) Upon acceptance of the petroleum underground storage tank linked deposit loan package or any portion thereof, the board may direct the treasurer of state to place certificates of deposit from moneys contained in the fund with the eligible lending institution at a rate below the current market rates determined and calculated by the treasurer of state. When necessary, the board may direct the treasurer to place certificates of deposits prior to the acceptance of a petroleum underground storage tank linked deposit loan package.

(C) The eligible lending institution shall enter into a petroleum underground storage tank linked deposit agreement with the board that shall include the requirements necessary to carry out the purposes of sections 3737.95 to 3737.98 of the Revised Code. The agreement may include a specification of the period of time during which the eligible lending institution is to lend funds upon the placement of a linked deposit and shall include provisions for the certificate of deposit to be placed for any maturity considered appropriate by the board, not to exceed two years, and authority for it to be renewed for up to an additional two years at the option of the board. Interest shall be paid at times determined by the board.

(D) Eligible lending institutions shall comply fully with sections 3737.95 to 3737.98 of the Revised Code.

Effective Date: 07-11-1989



Section 3737.98 - Lending funds.

(A) Upon placement of a petroleum underground storage tank linked deposit with an eligible lending institution, the institution shall lend the funds to each approved eligible owner listed in the petroleum underground storage tank linked deposit loan package required by division (D) of section 3737.96 of the Revised Code and in accordance with the linked deposit agreement required by division (C) of section 3737.97 of the Revised Code. The loan shall be at a rate below the present borrowing rate determined in the agreement with the petroleum underground storage tank release compensation board applicable to each eligible owner. A certificate of compliance with this section, in the form and manner prescribed by the board, shall be required for the eligible lending institution. The borrowing rate set by the agreement shall be uniform and may not be revised during the period of the deposit.

(B) The board shall take any and all steps necessary to implement the petroleum underground storage tank linked deposit program and to monitor the compliance of eligible lending institutions and eligible owners, including the development of guidelines for those purposes as necessary.

(C) The board and the fire marshal shall notify owners of petroleum underground storage tanks of the linked deposit program and its eligibility requirements. Annually, on or before the first day of February, the board shall report on the petroleum underground storage tank linked deposit program for the preceding calendar year to the governor, speaker of the house of representatives, and president of the senate. The speaker of the house of representatives and president of the senate shall transmit copies of the report to the chairmen of their respective standing committees that customarily consider legislation regarding underground storage tanks and the environment. The report shall set forth the petroleum underground storage tank linked deposits made by the board during the preceding year and shall include information regarding the nature, terms, and amounts of loans upon which the linked deposits were made and the eligible owners to which the loans were made.

Effective Date: 07-11-1989



Section 3737.99 - Penalty.

(A) Whoever violates section 3737.28 of the Revised Code may be summarily punished, by the officer concerned, by a fine of not more than one hundred dollars or commitment to the county jail until that person is willing to comply with the order of such officer.

(B) Except as a violation of section 2923.17 of the Revised Code involves subject matter covered by the state fire code and except as such a violation is covered by division (G) of this section, whoever violates division (A) of section 3737.51 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 3737.61 of the Revised Code is guilty of a minor misdemeanor.

(D) Whoever violates section 3737.62 or 3737.64 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(E) Whoever violates section 3737.63 or division (A) or (B) of section 3737.65 of the Revised Code is guilty of a misdemeanor of the third degree.

(F) Whoever violates division (C)(3) or (D)(5) of section 3737.73 of the Revised Code shall be fined one thousand dollars.

(G) Whoever violates section 3737.66 of the Revised Code is guilty of a misdemeanor of the first degree.

(H) Whoever knowingly violates division (C) of section 3737.882 of the Revised Code is guilty of an unclassified felony and shall be fined not more than twenty-five thousand dollars or imprisoned for not more than fourteen months, or both. Whoever recklessly violates division (C) of section 3737.882 of the Revised Code is guilty of a misdemeanor of the first degree.

(I) Whoever knowingly violates division (F)(1), (2), or (3) of section 3737.881 or section 3737.93 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(J) Whoever knowingly violates division (B) or (C) of section 3737.91 of the Revised Code is guilty of a misdemeanor of the second degree.

Effective Date: 07-01-1996; 09-28-2006






Chapter 3739 - REDUCED IGNITION PROPENSITY STANDARDS FOR CIGARETTES

Section 3739.01 - Cigarette ignition propensity standards definitions.

As used in this chapter:

(A) "Agent" means any person licensed by a county auditor or the tax commissioner to purchase and affix adhesive or meter stamps on packages of cigarettes pursuant to Chapter 5743. of the Revised Code.

(B) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100s." "Brand family" includes cigarettes sold under a brand name, whether that name is used alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or other indicia of product identification identical or similar to, or identifiable with, a previous brand of cigarettes.

(C) "Cigarettes" has the same meaning as in division (D)(1) of section 1346.01 of the Revised Code but does not include "roll-your-own" cigarettes as defined in division (D)(2) of that section.

(D) "Manufacturer" means either of the following:

(1) Any entity or the entity's successor that, in any location, manufactures or otherwise produces cigarettes, or causes cigarettes to be manufactured or produced, that the entity intends to be sold in this state, including, but not limited to, cigarettes intended to be sold in the United States through an importer;

(2) Any entity or the entity's successor that meets both of the following criteria:

(a) Purchases cigarettes, in any location, from a second entity that manufactures or otherwise produces cigarettes in any location when that second entity does not intend that the cigarettes it manufactures be sold in the United States;

(b) Intends to resell the cigarettes described in division (D)(2)(a) of this section in the United States.

(E) "Repeatability" means the range of values within which ninety-five per cent of the results of cigarette test trials from a single laboratory will fall.

(F) "Retail dealer" has the same meaning as in division (C)(1) of section 5743.01 of the Revised Code.

(G) "Quality control and quality assurance program" means the procedures a laboratory implements to ensure both of the following:

(1) Operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect cigarette test results.

(2) Testing repeatability remains within the required repeatability values for all test trials used by the laboratory to certify cigarettes in accordance with this chapter and is not greater than 0.19.

(H) "Sale" has the same meaning as in section 5743.01 of the Revised Code.

(I) "Wholesale dealer" means either of the following persons:

(1) A person, other than a manufacturer, who sells cigarettes to retail dealers or other persons for purposes of resale;

(2) A person who owns, operates, or maintains one or more cigarette vending machines upon premises owned or occupied by any other person.

Effective Date: 2008 HB500 04-07-2009



Section 3739.02 - Cigarette presale testing requirements.

Except as otherwise permitted in section 3739.12 of the Revised Code, no person shall sell or offer to sell cigarettes in this state or sell or offer to sell cigarettes to persons located in this state unless all of the following requirements are met:

(A) The manufacturer of the cigarettes has the cigarettes tested in accordance with the testing method specified in section 3739.03 of the Revised Code or the testing method approved by the state fire marshal under section 3739.04 of the Revised Code.

(B) The cigarettes meet the performance standard specified under division (B) of section 3739.03 of the Revised Code or the performance standard approved by the state fire marshal under section 3739.04 of the Revised Code.

(C) The manufacturer has marked the packaging of the cigarettes as required in section 3739.06 of the Revised Code.

(D) The manufacturer files a written certification with the state fire marshal as required under section 3739.07 of the Revised Code.

Effective Date: 2008 HB500 04-07-2009



Section 3739.03 - Laboratory ignition propensity testing.

(A) A manufacturer shall have a laboratory conduct the testing required under division (B) of this section. The laboratory that the manufacturer uses for the testing shall be accredited pursuant to the international organization for standardization and international electrotechnical commission standard 17025 of the international organization for standardization, or another comparable accreditation standard required by the state fire marshal. The laboratory shall implement a quality control and quality assurance program and shall use that program when conducting the testing required under division (B) of this section.

(B) A manufacturer shall have the laboratory described in division (A) of this section test the manufacturer's cigarettes in accordance with all of the following requirements:

(1) The laboratory shall test the cigarettes in accordance with the American society of testing and materials standard E2187-04, titled "standard test method for measuring ignition strength of cigarettes" or any subsequent standard adopted by the state fire marshal in accordance with division (E) of this section.

(2) The laboratory shall test the cigarettes on ten layers of filter paper.

(3) Not more than twenty-five per cent of the cigarettes tested in a test trial shall exhibit full-length burns.

(C) The performance standard required under division (B)(3) of this section shall apply only to a complete test trial. For purposes of this division and division (B)(3) of this section, "test trial" means forty replicate tests for each type of cigarette tested.

(D) The requirements described in division (B) of this section shall not be construed to require additional cigarette testing if a manufacturer tests cigarettes in accordance with the requirements listed in that division for any other purposes other than the purposes specified in that division.

(E) The state fire marshal may adopt any American society of testing and materials standard used to measure the ignition strength of cigarettes that takes effect after the effective date of this section if the state fire marshal determines that that subsequent standard does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested using the American society of testing and materials standard E2187-04 referenced in division (B)(1) of this section and the performance standard specified in division (B)(3) of this section.

Effective Date: 2008 HB500 04-07-2009



Section 3739.04 - Approval of alternative test method.

(A) If a manufacturer manufactures a cigarette that the state fire marshal determines cannot be tested in accordance with division (B) of section 3739.03 of the Revised Code, the state fire marshal shall require the manufacturer to propose and submit a test method and performance standard for the cigarette to the state fire marshal for approval. If the state fire marshal determines that the test method and performance standard proposed by the manufacturer are equivalent to the test method and performance standard prescribed in division (B) of section 3739.03 of the Revised Code, the state fire marshal shall approve the proposed test method and performance standard, and the manufacturer may use that test method and performance standard to certify the cigarettes pursuant to section 3739.07 of the Revised Code.

(B) If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those specified in section 3739.03 of the Revised Code and that the officials responsible for implementing those standards have determined that the alternative test method and performance standard for a particular cigarette proposed by the manufacturer under division (A) of this section satisfies the standards for that state's law or regulation under a statute or regulation that is comparable to this section, the state fire marshal shall authorize the manufacturer to use that alternative test method and performance standard to certify the manufacturer's cigarettes for sale in this state. The state fire marshal is not required to approve an alternative test method and performance standard approved in another state if the state fire marshal demonstrates a reasonable basis for why that alternative test method and performance standard should not be approved under this section.

All other applicable requirements of this chapter apply to a manufacturer authorized to use an alternative test method and performance standard under this section.

Effective Date: 2008 HB500 04-07-2009



Section 3739.05 - Manufacturer to retain copies of test reports.

(A) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale in this state for a period of three years after a test is concluded, and shall make copies of these reports available to the state fire marshal and the attorney general upon receipt of a written request from the state fire marshal or attorney general.

(B) No manufacturer shall fail to make these copies available to the state fire marshal or attorney general within sixty days after receiving such a request from the state fire marshal or the attorney general.

Effective Date: 2008 HB500 04-07-2009



Section 3739.06 - Mark of compliance on cigarette package.

(A) A manufacturer, shall place a marking on each package of cigarettes that is certified under section 3739.07 of the Revised Code. The marking shall be in eight-point type or larger, permanently printed, stamped, engraved, or embossed upon the cigarette package or cellophane wrap at or near the UPC code on the package, and consist of only the letters "FSC" that shall signify "fire standards compliant."

(B) A manufacturer shall include the approved mark on each package of cigarettes that is certified under section 3739.07 of the Revised Code to indicate compliance with the requirements of this chapter. A manufacturer shall use such marking for all of the cigarettes the manufacturer sells and shall apply the marking uniformly to all packages, including, but not limited to, packs, cartons, cases, and brands sold by that manufacturer.

Effective Date: 2008 HB500 04-07-2009



Section 3739.07 - Manufacturer's certification of compliance.

(A) Each manufacturer shall submit to the state fire marshal a written certification that each type of cigarette listed in the certification has been tested in accordance with division (B) of section 3739.03 or section 3739.04 of the Revised Code and each type of cigarette listed in the certification meets the performance standard set forth in division (B) of section 3739.03 of the Revised Code or approved under section 3739.04 of the Revised Code.

(B) A manufacturer shall include in the written certification the manufacturer submits under division (A) of this section all of the following information for each type of cigarette listed in the certification:

(1) The brand or trade name on the cigarette package;

(2) The style of cigarette;

(3) The length of the cigarette in millimeters;

(4) The circumference of the cigarette in millimeters;

(5) The flavor of the cigarette, if applicable;

(6) Whether the cigarette is filter or nonfilter;

(7) A description of the package;

(8) The marking the manufacturer uses that the state fire marshal approved in accordance with section 3739.06 of the Revised Code;

(9) The name, address, and telephone number of the laboratory, if different than the manufacturer, that conducted the test of the cigarette;

(10) The date that the testing of the cigarette occurred.

(C) A manufacturer shall make the written certification required under division (A) of this section available to the attorney general and the tax commissioner for the purposes of ensuring compliance with this chapter.

(D) No manufacturer shall submit a false certification to the state fire marshal.

Effective Date: 2008 HB500 04-07-2009



Section 3739.08 - Bands indicating lower paper permeability.

Each cigarette a manufacturer lists in a certification submitted pursuant to section 3739.07 of the Revised Code for which the manufacturer uses lowered permeability bands in the cigarette paper to comply with the testing requirements described in division (B) of section 3739.03 of the Revised Code shall have either of the following bands surrounding the tobacco column:

(A) For cigarettes on which bands are not positioned by design, at least two nominally identical bands, one of which shall be located at least fifteen millimeters from the lighting end of the cigarette;

(B) For cigarettes on which bands are positioned by design, at least two bands, one of which is located at least fifteen millimeters from the lighting end of the cigarette and the other of which is located in either of following places:

(1) For filtered cigarettes, ten millimeters from the filter end of the tobacco column;

(2) For nonfiltered cigarettes, ten millimeters from the labeled end of the tobacco column.

Effective Date: 2008 HB500 04-07-2009



Section 3739.09 - Triannual cigarette recertification.

A manufacturer shall recertify each cigarette the manufacturer certifies pursuant to section 3739.07 of the Revised Code every three years. A manufacturer that certifies a cigarette in accordance with that section and that subsequently makes any change to that cigarette that alters the cigarette in such a way that the manufacturer knows that the cigarette is likely to no longer meet the standard specified in section 3739.03 of the Revised Code or the standard approved under section 3739.04 of the Revised Code shall not sell or offer to sell that cigarette in this state until the manufacturer retests the cigarette in accordance with the testing standards specified in section 3739.03 of the Revised Code or approved under section 3739.04 of the Revised Code. The manufacturer shall maintain records of that retesting in the same manner as the manufacturer maintains records under section 3739.05 of the Revised Code. A manufacturer shall not sell in this state any altered cigarette that does not meet either the performance standard set forth in division (B)(3) of section 3739.03 of the Revised Code or the performance standard approved under section 3739.04 of the Revised Code.

Effective Date: 2008 HB500 04-07-2009



Section 3739.10 - Copy of certification provided to dealers.

A manufacturer that certifies its cigarettes in accordance with section 3739.07 of the Revised Code shall provide a copy of the certifications to each wholesale dealer and agent to which the manufacturer sells cigarettes and shall provide sufficient copies of an illustration of the package marking used by the manufacturer pursuant to section 3739.06 of the Revised Code for each retail dealer to which the wholesale dealer or agent sells cigarettes. Each wholesale dealer and agent who receives a copy of a manufacturer's certification and copies of the manufacturer's illustration shall provide to each retail dealer to which the wholesale dealer and agent sell the manufacturer's cigarettes a copy of the illustration provided to the wholesale dealer or agent by the manufacturer. A wholesale dealer, agent, or retail dealer shall allow the state fire marshal, the tax commissioner, and the attorney general to inspect the markings of cigarette packaging marked in accordance with section 3739.06 of the Revised Code.

Effective Date: 2008 HB500 04-07-2009



Section 3739.11 - Testing and enforcement powers of fire marshal.

The state fire marshal may conduct testing on cigarettes certified by a manufacturer pursuant to section 3739.07 of the Revised Code to determine whether the manufacturer complied with the requirements of this chapter. The state fire marshal shall conduct any such testing in accordance with division (B) of section 3739.03 of the Revised Code.

Whenever the state fire marshal or a designee of the state fire marshal discovers any cigarettes that do not include a mark as required under section 3739.06 of the Revised Code, or for which no certification has been filed in accordance with section 3739.07 of the Revised Code, the state fire marshal or the state fire marshal's designee may seize and take possession of such cigarettes and shall give such cigarettes to the tax commissioner, and such cigarettes thereupon shall be forfeited to the state. The tax commissioner shall order the destruction of any cigarettes forfeited pursuant to this section, but prior to the destruction of any cigarette forfeited pursuant to this section, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

In addition to any other remedy provided by law, if the state fire marshal or attorney general determines that reasonable evidence exists that a violation of this chapter has occurred, the state fire marshal or attorney general may file an action in the court of common pleas in the county where the alleged violation occurred. The action may include a petition for preliminary or permanent injunctive relief against any manufacturer, importer, wholesale dealer, retail dealer, agent, or any other person or entity to enjoin such entity from selling, offering to sell, or affixing tax stamps to any cigarette that does not comply with the requirements of this chapter, or a claim to recover any costs or damages suffered by the state because a violation of this chapter occurred, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this chapter or the rules adopted pursuant to it constitutes a separate civil violation for which the state fire marshal may obtain relief. Upon obtaining judgment for injunctive relief under this section, the state fire marshal shall provide a copy of the judgment to all wholesale dealers and agents to which the cigarette has been sold.

To enforce the requirements of this chapter, the state fire marshal may examine the books, papers, invoices, and other business records of any person in possession or control of, or occupying any premises where cigarettes are placed, stored, sold, or offered for sale, including the stock of cigarettes on the premises, if the state fire marshal reasonably suspects that a violation of this chapter has occurred. Every person in the possession or control of, or occupying any premises where cigarettes are placed, sold, or offered for sale shall give to the state fire marshal the means, facilities, and opportunity for the examinations authorized under this section.

The tax commissioner, in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, as authorized under section 5743.14 of the Revised Code, may inspect any cigarette packaging to determine if the package is marked as required under section 3739.06 of the Revised Code. If a package containing cigarettes is not marked, the tax commissioner shall notify the state fire marshal of this fact.

Effective Date: 2008 HB500 04-07-2009



Section 3739.12 - Exemption for out-of-state stamping or packaging.

(A) Nothing in this chapter shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements specified in this chapter if the cigarette's packaging is or will be stamped for sale in another state or is packaged for sale outside of the United States, and that person or entity has taken reasonable steps to ensure that those cigarettes will not be sold or offered for sale to persons located in this state.

(B) The requirements of sections 3739.02 to 3739.10 of the Revised Code shall not prohibit a wholesale dealer or retail dealer of cigarettes from selling the dealer's inventory of cigarettes in existence on or after the effective date of this section if the dealer establishes both of the following:

(1) That the state tax stamps were affixed to the cigarettes prior to the effective date of this section;

(2) That the inventory that was purchased prior to the effective date of this section is comparable in quantity to the inventory purchased during the same period of the prior year.

(C) Nothing in this chapter shall be construed to prohibit the sale of cigarettes solely for the purpose of consumer testing. For purposes of this division, "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer or under the control and direction of a manufacturer for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

Effective Date: 2008 HB500 04-07-2009



Section 3739.13 - Rules for administration of chapter.

The implementation and substance of the New York fire safety standards for cigarettes shall be persuasive authority in implementing this chapter. The state fire marshal and attorney general may adopt rules, pursuant to Chapter 119. of the Revised Code, as necessary to administer this chapter. The tax commissioner may adopt rules, pursuant to division (M) of section 5703.05 of the Revised Code and section 5703.14 of the Revised Code, as necessary to enforce this chapter.

Effective Date: 2008 HB500 04-07-2009



Section 3739.14 - Evaluation of chapter effectiveness.

The state fire marshal shall periodically evaluate the effectiveness of this chapter. The state fire marshal shall submit a report that consists of the state fire marshal's findings to the general assembly on the first day of the forty-ninth month after the effective date of this section, and every three years after that date.

Effective Date: 2008 HB500 04-07-2009



Section 3739.15 - Conflicting local laws preempted.

Notwithstanding any provision of law to the contrary, no political subdivision of this state may enact or enforce any ordinance or other local law or regulation that conflicts with or preempts this chapter or any policy of this state expressed in this chapter.

Effective Date: 2008 HB500 04-07-2009



Section 3739.16 - Preemption of chapter by federal standards.

No person is required to comply with this chapter or the rules adopted pursuant to it if a federal reduced cigarette ignition propensity standard that preempts this chapter or rules adopted under it is adopted and becomes effective.

Effective Date: 2008 HB500 04-07-2009



Section 3739.17 - Immunity for acts in compliance with chapter.

In addition to any other immunities, defenses, and exclusions provided under the Revised Code, the state, the department of taxation, the department of commerce, the division of the fire marshal within the department of commerce, and any employees of the state, either department, or the division, are immune from liability in any civil action or proceeding arising from the performance or nonperformance of any duties specified in this chapter that the state, either department, the division, or any employees of the state, either department, or division are required to perform. In no event shall the state, either department, division, or any employees of the state, either department, or division be liable to any person for any claims for injury or damages, including, but not limited to, claims for indirect, consequential, incidental, special, or punitive damages or claims for lost profits, arising from the performance or nonperformance of the duties specified in this chapter that the state, either department, division, or employees of the state, either department, or division are required to perform.

Effective Date: 2008 HB500 04-07-2009



Section 3739.18 - Manufacturer's certification fee - enforcement and prevention funds.

(A) A manufacturer shall pay the state fire marshal a fee of one thousand dollars or an adjusted fee pursuant to division (B) of this section for each type of brand family included in a certification required under division (A) of section 3739.07 of the Revised Code. The fee for each type of brand family includes any new cigarette certified under this chapter within that brand family during the three-year certification period described in section 3739.09 of the Revised Code.

(B) The state fire marshal may adjust the fee described in division (A) of this section annually to ensure the fee is sufficient to defray the actual costs of processing, testing, enforcing, and overseeing the activities required under this chapter. The fee as adjusted by the state fire marshal pursuant to this division shall not exceed two thousand five hundred dollars for each type of brand family.

(C) There is hereby created in the state treasury the reduced cigarette ignition propensity and firefighter protection act enforcement fund. The fund shall consist of all certification fees submitted by manufacturers and any other moneys made available to the state fire marshal specifically to support processing certifications, testing, enforcing, and overseeing activities conducted pursuant to this chapter. The state fire marshal shall use the fund only for the activities specified in this division.

(D) There is hereby created in the state treasury the fire prevention and public safety fund. Moneys collected from penalties assessed under divisions (B) to (E) of section 3739.99 of the Revised Code shall be deposited into the fund. The state fire marshal shall use this fund to support fire safety and prevention programs. If the department of taxation has expenses for the storage or destruction of cigarettes as required by this chapter, the state fire marshall also may use the fund to compensate the department of taxation for those expenses.

Effective Date: 2008 HB500 04-07-2009



Section 3739.99 - Civil penalties for violation of chapter.

(A) A manufacturer who violates division (B) of section 3739.05 of the Revised Code shall be subject to a civil penalty not to exceed ten thousand dollars for each day after the sixtieth day that the manufacturer fails to comply with that division.

(B) A manufacturer, wholesale dealer, agent, or any other person other than a retail dealer who knowingly sells or offers to sell cigarettes in violation of section 3739.02 of the Revised Code is liable for a civil penalty not to exceed one hundred dollars per each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any such person or entity exceed one hundred thousand dollars during any thirty-day period.

(C) A retail dealer who knowingly violates section 3739.02 of the Revised Code is liable for a civil penalty not to exceed one hundred dollars per each pack of cigarettes sold or offered for sale, provided that in no case shall the penalty against any retail dealer exceed twenty-five thousand dollars for sales or offers to sell during any thirty-day period.

(D) A manufacturer that is a corporation, partnership, sole proprietorship, limited partnership, or association who knowingly violates division (D) of section 3739.07 of the Revised Code is liable for a civil penalty of at least seventy-five thousand dollars, not to exceed two hundred fifty thousand dollars for each such violation, in addition to any other penalty prescribed by law.

(E) Any person who violates any provision of this chapter other than section 3739.02, division (B) of section 3739.05, and division (D) of section 3739.07 of the Revised Code, for a first offense is liable for a civil penalty not to exceed one thousand dollars for each violation and for a subsequent offense is liable for a civil penalty not to exceed five thousand dollars for each violation.

Effective Date: 2008 HB500 04-07-2009






Chapter 3741 - GASOLINE; OILS; PAINTS

Section 3741.01 - Oil and paint definitions.

As used in sections 3741.01 to 3741.07, inclusive, of the Revised Code:

(A) "Naval stores" means spirits of turpentine and rosin.

(B) "Spirits of turpentine" includes gum spirits of turpentine and wood turpentine.

(C) "Gum spirits of turpentine" means spirits of turpentine made from oleoresin gum from a living tree.

(D) "Wood turpentine" includes steam distilled wood turpentine and destructively distilled wood turpentine.

(E) "Steam distilled wood turpentine" means wood turpentine distilled with steam from the oleoresin within or extracted from the wood.

(F) "Destructively distilled wood turpentine" means wood turpentine obtained in the destructive distillation of the wood.

(G) "Rosin" includes gum rosin and wood rosin.

(H) "Gum rosin" means rosin remaining after the distillation of gum spirits of turpentine.

(I) "Wood rosin" means rosin remaining after the distillation of steam distilled wood turpentine.

(J) "Paint" includes oxide of zinc, red lead, and white lead, dry or in any kind of oil, and a compound intended for like use, colors ground in oil, paste, or semipaste paint, and liquid or mixed paint ready for use.

Effective Date: 10-01-1953



Section 3741.02 - Labels.

No person, firm, or corporation shall expose for sale, offer for sale, or sell paint, naval stores, or linseed oil which is labeled or marked so as to tend to deceive the purchaser thereof as to its nature or composition, or which is not labeled as required by this section.

The label, required by sections 3741.01 to 3741.07, inclusive, of the Revised Code, shall clearly state the name and residence of the manufacturer of the paint or of the distributor thereof or of the party for whom it is manufactured, and shall show the name of any substance used in quantities sufficient to be dangerous or injurious to human life or health whether through absorption, contact, or inhalation. The label shall be printed in the English language in plain, legible type, in continuous list, with no intervening matter of any kind.

The label on paint sold by measure shall show the net measure of the contents of the container. The label on paint sold by weight shall show the net weight of the contents of the package.

Effective Date: 10-01-1953



Section 3741.03 - Standards shall be official.

For the purposes of sections 3741.01 to 3741.07, inclusive, of the Revised Code, the standards of quality and purity of gum spirits of turpentine, steam distilled wood turpentine, destructively distilled wood turpentine, gum rosin, and wood rosin shall be those of the official naval stores standards of the United States, as set forth in the Naval Stores Act or amendments thereto.

Effective Date: 10-01-1953



Section 3741.04 - Prohibited acts.

The following acts are prohibited:

(A) The sale in this state, of any naval stores or of anything offered for sale as such, except under or by reference to the official naval stores standards of the United States;

(B) The sale of any naval stores in this state under or by reference to the official naval stores standards of the United States, which is other than what it is represented to be;

(C) The use in this state of the word "turpentine" or the word "rosin," singly or with any other word or of any compound, derivative, or imitation of words, letter, or combination of letters, provided in the Naval Stores Act to define the official naval stores standards of the United States, to be used or to designate naval stores of any kind or grade, in selling, offering for sale, advertising, or shipping, anything other than naval stores of the official naval stores standards of the United States;

(D) The use of any false, misleading, or deceitful means or practice in the sale of naval stores, or of anything offered for sale as such.

Effective Date: 10-01-1953



Section 3741.05 - Possession prima-facie evidence.

The possession of an article or substance improperly marked or inaccurately labeled by a person, firm, or corporation dealing therein, shall be prima-facie evidence that it is being kept in violation of sections 3741.01 to 3741.07, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3741.06 - Enforcement.

The director of agriculture shall enforce sections 3741.01 to 3741.07, inclusive, of the Revised Code, and the director, his assistant and employees, shall have access to the places of business, stores, buildings, and yards used for the sale of paint, naval stores, or linseed oil, and may open any package, tank car, tank, drum, barrel, can, jar, tub, or other receptacle containing any article that may be sold, offered for sale, or exposed for sale in violation of such sections.

Effective Date: 10-01-1953



Section 3741.07 - Prohibition.

No person shall violate sections 3741.01 to 3741.06, inclusive, of the Revised Code, relating to the labeling, marketing, stenciling, selling, offering or exposing for sale, or advertising of paints, mixed paints and similar compounds, naval stores, linseed oil, or white lead by manufacturers or distributors thereof.

Effective Date: 10-01-1953



Section 3741.08 - Manufacture and sale of raw flaxseed or linseed oil.

No person shall manufacture, offer, or expose for sale raw flaxseed or linseed oil unless it is wholly obtained from the seeds of the flax plant and fulfills all the requirements recognized by the eighth decennial revision of the United States pharmacopoeia.

Effective Date: 10-01-1953



Section 3741.09 - Manufacture and sale of boiled linseed oil.

No person shall manufacture, offer, or expose for sale, boiled linseed oil unless it has been prepared by heating pure raw linseed oil to a temperature of two hundred twenty-five degrees Fahrenheit and incorporating not to exceed four per cent by weight of drier. Such boiled linseed oil must also conform to the following requirements:

(A) Its specific gravity at sixty degrees Fahrenheit must be not less than nine hundred thirty-five thousandths and not greater than nine hundred forty-five thousandths.

(B) Its saponification value, Koettstorfer figure, must not be less than one hundred eighty-six.

(C) Its iodine number must not be less than one hundred sixty.

(D) Its acid value must not exceed ten.

(E) The volatile matter expelled at two hundred twelve degrees Fahrenheit must not exceed one half of one per cent.

(F) No mineral oil shall be present, and the amount of unsaponifiable matter as determined by standard methods shall not exceed two and five tenths per cent.

(G) The film left after flowing the oil over glass and allowing it to drain in a vertical position must be free from tackiness in not to exceed twenty hours, at a temperature of about seventy degrees Fahrenheit.

Effective Date: 10-01-1953



Section 3741.10 - Selling boiled oil under false name or without proper branding.

No person shall sell, expose, or offer for sale, flaxseed or linseed oil except under its true name, and unless each tank car, tank, barrel, keg, or other vessel containing such oil has distinctly and durably painted, stamped, stenciled, or marked thereon in ordinary bold-faced capital letters not less than five lines pica in size, the words "pure linseed oil -- raw" or "pure linseed oil -- boiled" and the name and address of the manufacturer thereof.

Effective Date: 10-01-1953



Section 3741.11 - Falsification.

A person who knowingly makes a false statement on a stamp or label on a tank car, barrel, keg, can, or other vessel containing flaxseed or linseed oil is guilty of falsification under section 2921.13 of the Revised Code.

Effective Date: 07-01-1996



Section 3741.12 - Enforcement.

The director of agriculture shall enforce sections 3741.08 to 3741.10 of the Revised Code.

Effective Date: 07-01-1996



Section 3741.13 - Designating successor-in-interest to franchisee.

(A) No franchise, as defined in the "Petroleum Marketing Practices Act," 92 Stat. 322 (1978), 15 U.S.C. 2801, as amended, entered into or renewed on or after January 1, 1985, shall prohibit the franchised dealer or retailer of motor fuel from designating his spouse or adult child as successor-in-interest to the franchise in the event of his death or retirement. At the time a franchise agreement is entered into or renewed, the franchised dealer or retailer may designate his spouse or adult child as successor in interest to the franchise in the event of the dealer's or retailer's death or retirement. The franchisor shall approve in writing the designation of the successor in interest except for good cause shown. Nothing in the franchise agreement shall prohibit the franchised dealer or retailer from notifying the franchisor in writing of his intent to change his designee during the term of the franchise agreement, and the franchisor shall accept in writing the new designee, except for good cause shown. The designated successor shall give the franchisor refiner or distributor of motor fuel written notice of the designated successor's intention to assume and operate the franchise within thirty days after the date of the franchisee's death or retirement.

(B) Notwithstanding any provision in a franchise agreement which provides for the termination of the franchise upon the death or retirement of the franchisee, except for good cause shown, and after receipt of the notice required pursuant to division (A) of this section, the franchisor shall grant the designated successor a trial franchise for one year under the same terms and conditions as the original franchise. The franchisor has the right to require the successor-in-interest to attend a service station dealer school or equivalent educational training at the franchisor's cost.

(C) During the period of the trial franchise and with the franchisor's consent, the successor franchisee may either sell his business assets or renew the franchise under terms and conditions that are agreed to by the franchisor and the successor franchisee. The franchisor shall not unreasonably withhold his consent to the successor franchisee's sale of the business assets or the renewal of the franchise as authorized in this division.

Effective Date: 09-20-1984



Section 3741.14 - Rules governing the equipment, operation, and maintenance of self-service filling stations.

(A) Each filling station offering self-service shall be operated in accordance with national fire protection association standard number 30A-1990, and the provisions of the "Occupational Safety and Health Act of 1970," 84 Stat. 1590, 5 U.S.C.A. 5108, and any amendments thereto and standards adopted thereunder.

(B) The fire marshal shall adopt, as part of the state fire code, rules governing the equipment, operation, and maintenance of filling stations. The rules shall be such as are necessary for the protection of the persons and property of the public, but shall require as a minimum that:

(1) Gasoline and other flammable or combustible liquids be dispensed only by a person who is not smoking;

(2) A sign, in block letters at least four inches in height, be conspicuously displayed on each gasoline pump island where self-service is offered stating that it is a self-service island;

(3) Signs giving instructions for the operation of gasoline dispensing equipment, in block letters, be conspicuously posted at each filling station offering self-service;

(4) A sign bearing the following words in block letters be conspicuously posted on each gasoline pump island where self-service is offered:

(a) "STOP ENGINE";

(b) "NO SMOKING";

(c) "WARNING -- IT IS UNLAWFUL AND DANGEROUS TO DISPENSE GASOLINE INTO UNAPPROVED CONTAINERS";

(d) "PERSONS USING DISPENSERS WITH HOLD-OPEN LATCHES MUST REMAIN AT THE REFUELING POINT DURING REFUELING".

(5) All signs required by this section be constructed of rigid, weather-resistant material;

(6) Gasoline dispensing nozzles used by any person other than a supervisor, employee, or attendant be of an approved automatic closing type. Any person other than a supervisor, employee, or attendant using a dispenser with a hold-open latch shall remain at the refueling point during refueling.

(C) The fire marshal shall not prohibit the operation of a filling station offering self-service solely because it is an unattended filling station that utilizes key- or card-operated self-service flammable or combustible liquid dispensing equipment.

(D) Nothing in this section shall be interpreted to prohibit the fire marshal from adopting reasonable rules governing the safety of self-service flammable or combustible liquid dispensing equipment.

Effective Date: 01-08-1993



Section 3741.141 - Option of conducting business.

Franchised dealers shall be allowed the option as to whether they wish to offer full-service, self-service on one island, or complete self-service in the conduct of their business.

Effective Date: 01-01-1977



Section 3741.15 - [Repealed].

Effective Date: 07-01-1996



Section 3741.16 to 3741.23 - [Repealed].

Effective Date: 07-01-1979



Section 3741.24 - [Repealed].

Effective Date: 01-01-1974



Section 3741.25 - [Repealed].

Effective Date: 07-01-1979



Section 3741.99 - Penalty.

(A) Whoever violates section 3741.07 of the Revised Code shall be fined not more than fifty dollars for a first offense and shall be fined not less than fifty nor more than one hundred dollars, imprisoned not less than thirty nor more than one hundred days, or both, for each subsequent offense.

(B) Whoever violates section 3741.08, 3741.09, or 3741.10 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars, imprisoned not less than thirty nor more than ninety days, or both.

Effective Date: 07-01-1996






Chapter 3742 - LEAD ABATEMENT

Section 3742.01 - [Effective Until 1/1/2014] Lead abatement definitions.

As used in this chapter:

(A) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

(B) "Child care facility" means each area of any of the following in which child care, as defined in section 5104.01 of the Revised Code, is provided to children under six years of age:

(1) A child day-care center, type A family day-care home, or type B family day-care home as defined in section 5104.01 of the Revised Code;

(2) A type C family day-care home authorized to provide child care by Sub. H.B. 62 of the 121st general assembly, as amended by Am. Sub. S.B. 160 of the 121st general assembly and Sub. H.B. 407 of the 123rd general assembly;

(3) A preschool program or school child program as defined in section 3301.52 of the Revised Code.

(C) "Clearance examination" means an examination to determine whether the lead hazards in a residential unit, child care facility, or school have been sufficiently controlled. A clearance examination includes a visual assessment, collection, and analysis of environmental samples.

(D) "Clearance technician" means a person, other than a licensed lead inspector or licensed lead risk assessor, who performs a clearance examination.

(E) "Clinical laboratory" means a facility for the biological, microbiological, serological, chemical, immunohematological, hematological, biophysical, cytological, pathological, or other examination of substances derived from the human body for the purpose of providing information for the diagnosis, prevention, or treatment of any disease, or in the assessment or impairment of the health of human beings. "Clinical laboratory" does not include a facility that only collects or prepares specimens, or serves as a mailing service, and does not perform testing.

(F) "Encapsulation" means the coating and sealing of surfaces with durable surface coating specifically formulated to be elastic, able to withstand sharp and blunt impacts, long-lasting, and resilient, while also resistant to cracking, peeling, algae, fungus, and ultraviolet light, so as to prevent any part of lead-containing paint from becoming part of house dust or otherwise accessible to children.

(G) "Enclosure" means the resurfacing or covering of surfaces with durable materials such as wallboard or paneling, and the sealing or caulking of edges and joints, so as to prevent or control chalking, flaking, peeling, scaling, or loose lead-containing substances from becoming part of house dust or otherwise accessible to children.

(H) "Environmental lead analytical laboratory" means a facility that analyzes air, dust, soil, water, paint, film, or other substances, other than substances derived from the human body, for the presence and concentration of lead.

(I) "HEPA" means the designation given to a product, device, or system that has been equipped with a high-efficiency particulate air filter, which is a filter capable of removing particles of 0.3 microns or larger from air at 99.97 per cent or greater efficiency.

(J) "Interim controls" means a set of measures designed to reduce temporarily human exposure or likely human exposure to lead hazards. Interim controls include specialized cleaning, repairs, painting, temporary containment, ongoing lead hazard maintenance activities, and the establishment and operation of management and resident education programs.

(K)

(1) "Lead abatement" means a measure or set of measures designed for the single purpose of permanently eliminating lead hazards. "Lead abatement" includes all of the following:

(a) Removal of lead-based paint and lead-contaminated dust;

(b) Permanent enclosure or encapsulation of lead-based paint;

(c) Replacement of surfaces or fixtures painted with lead-based paint;

(d) Removal or permanent covering of lead-contaminated soil;

(e) Preparation, cleanup, and disposal activities associated with lead abatement.

(2) "Lead abatement" does not include any of the following:

(a) Preventive treatments performed pursuant to section 3742.41 of the Revised Code;

(b) Implementation of interim controls;

(c) Activities performed by a property owner on a residential unit to which both of the following apply:

(i) It is a freestanding single-family home used as the property owner's private residence.

(ii) No child under six years of age who has lead poisoning resides in the unit.

(L) "Lead abatement contractor" means any individual who engages in or intends to engage in lead abatement and employs or supervises one or more lead abatement workers, including on-site supervision of lead abatement projects, or prepares specifications, plans, or documents for a lead abatement project.

(M) "Lead abatement project" means one or more lead abatement activities that are conducted by a lead abatement contractor and are reasonably related to each other.

(N) "Lead abatement project designer" means a person who is responsible for designing lead abatement projects and preparing a pre-abatement plan for all designed projects.

(O) "Lead abatement worker" means an individual who is responsible in a nonsupervisory capacity for the performance of lead abatement.

(P) "Lead-based paint" means any paint or other similar surface-coating substance containing lead at or in excess of the level that is hazardous to human health, as that level is established in rules adopted under section 3742.50 of the Revised Code.

(Q) "Lead-contaminated dust" means dust that contains an area or mass concentration of lead at or in excess of the level that is hazardous to human health, as that level is established in rules adopted under section 3742.50 of the Revised Code.

(R) "Lead-contaminated soil" means soil that contains lead at or in excess of the level that is hazardous to human health, as that level is established in rules adopted under section 3742.50 of the Revised Code.

(S) "Lead hazard" means material that is likely to cause lead exposure and endanger an individual's health as determined by the director of health in rules adopted under section 3742.50 of the Revised Code. "Lead hazard" includes lead-based paint, lead-contaminated dust, lead-contaminated soil, and lead-contaminated water pipes.

(T) "Lead inspection" means a surface-by-surface investigation to determine the presence of lead-based paint. The inspection shall use a sampling or testing technique approved by the director in rules adopted under section 3742.03 of the Revised Code. A licensed lead inspector or laboratory approved under section 3742.09 of the Revised Code shall certify in writing the precise results of the inspection.

(U) "Lead inspector" means any individual who conducts a lead inspection, provides professional advice regarding a lead inspection, or prepares a report explaining the results of a lead inspection.

(V) "Lead poisoning" means the level of lead in human blood that is hazardous to human health, as specified in rules adopted under section 3742.50 of the Revised Code.

(W) "Lead risk assessment" means an on-site investigation to determine and report the existence, nature, severity, and location of lead hazards in a residential unit, child care facility, or school, including information gathering from the unit, facility, or school's current owner's knowledge regarding the age and painting history of the unit, facility, or school and occupancy by children under six years of age, visual inspection, limited wipe sampling or other environmental sampling techniques, and any other activity as may be appropriate.

(X) "Lead risk assessor" means a person who is responsible for developing a written inspection, risk assessment, and analysis plan; conducting inspections for lead hazards in a residential unit, child care facility, or school; interpreting results of inspections and risk assessments; identifying hazard control strategies to reduce or eliminate lead exposures; and completing a risk assessment report.

(Y) "Lead-safe renovation" means the supervision or performance of services for the general improvement of all or part of an existing structure, including a residential unit, child care facility, or school, when the services are supervised or performed by a lead-safe renovator.

(Z) "Lead-safe renovator" means a person who has successfully completed a training program in lead-safe renovation approved under section 3742.47 of the Revised Code.

(AA) "Manager" means a person, who may be the same person as the owner, responsible for the daily operation of a residential unit, child care facility, or school.

(BB) "Permanent" means an expected design life of at least twenty years.

(CC) "Replacement" means an activity that entails removing components such as windows, doors, and trim that have lead hazards on their surfaces and installing components free of lead hazards.

(DD) "Residential unit" means a dwelling or any part of a building being used as an individual's private residence.

(EE) "School" means a public or nonpublic school in which children under six years of age receive education.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003; 05-18-2005

This section is set out twice. See also §3742.012, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 3742.01 - [Effective 1/1/2014] Lead abatement definitions.

As used in this chapter:

(A) "Board of health" means the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code.

(B) "Child care facility" means each area of any of the following in which child care, as defined in section 5104.01 of the Revised Code, is provided to children under six years of age:

(1) A child day-care center, type A family day-care home, or type B family day-care home as defined in section 5104.01 of the Revised Code;

(2) A preschool program or school child program as defined in section 3301.52 of the Revised Code.

(C) "Clearance examination" means an examination to determine whether the lead hazards in a residential unit, child care facility, or school have been sufficiently controlled. A clearance examination includes a visual assessment, collection, and analysis of environmental samples.

(D) "Clearance technician" means a person, other than a licensed lead inspector or licensed lead risk assessor, who performs a clearance examination.

(E) "Clinical laboratory" means a facility for the biological, microbiological, serological, chemical, immunohematological, hematological, biophysical, cytological, pathological, or other examination of substances derived from the human body for the purpose of providing information for the diagnosis, prevention, or treatment of any disease, or in the assessment or impairment of the health of human beings. "Clinical laboratory" does not include a facility that only collects or prepares specimens, or serves as a mailing service, and does not perform testing.

(F) "Encapsulation" means the coating and sealing of surfaces with durable surface coating specifically formulated to be elastic, able to withstand sharp and blunt impacts, long-lasting, and resilient, while also resistant to cracking, peeling, algae, fungus, and ultraviolet light, so as to prevent any part of lead-containing paint from becoming part of house dust or otherwise accessible to children.

(G) "Enclosure" means the resurfacing or covering of surfaces with durable materials such as wallboard or paneling, and the sealing or caulking of edges and joints, so as to prevent or control chalking, flaking, peeling, scaling, or loose lead-containing substances from becoming part of house dust or otherwise accessible to children.

(H) "Environmental lead analytical laboratory" means a facility that analyzes air, dust, soil, water, paint, film, or other substances, other than substances derived from the human body, for the presence and concentration of lead.

(I) "HEPA" means the designation given to a product, device, or system that has been equipped with a high-efficiency particulate air filter, which is a filter capable of removing particles of 0.3 microns or larger from air at 99.97 per cent or greater efficiency.

(J) "Interim controls" means a set of measures designed to reduce temporarily human exposure or likely human exposure to lead hazards. Interim controls include specialized cleaning, repairs, painting, temporary containment, ongoing lead hazard maintenance activities, and the establishment and operation of management and resident education programs.

(K)

(1) "Lead abatement" means a measure or set of measures designed for the single purpose of permanently eliminating lead hazards. "Lead abatement" includes all of the following:

(a) Removal of lead-based paint and lead-contaminated dust;

(b) Permanent enclosure or encapsulation of lead-based paint;

(c) Replacement of surfaces or fixtures painted with lead-based paint;

(d) Removal or permanent covering of lead-contaminated soil;

(e) Preparation, cleanup, and disposal activities associated with lead abatement.

(2) "Lead abatement" does not include any of the following:

(a) Preventive treatments performed pursuant to section 3742.41 of the Revised Code;

(b) Implementation of interim controls;

(c) Activities performed by a property owner on a residential unit to which both of the following apply:

(i) It is a freestanding single-family home used as the property owner's private residence.

(ii) No child under six years of age who has lead poisoning resides in the unit.

(L) "Lead abatement contractor" means any individual who engages in or intends to engage in lead abatement and employs or supervises one or more lead abatement workers, including on-site supervision of lead abatement projects, or prepares specifications, plans, or documents for a lead abatement project.

(M) "Lead abatement project" means one or more lead abatement activities that are conducted by a lead abatement contractor and are reasonably related to each other.

(N) "Lead abatement project designer" means a person who is responsible for designing lead abatement projects and preparing a pre-abatement plan for all designed projects.

(O) "Lead abatement worker" means an individual who is responsible in a nonsupervisory capacity for the performance of lead abatement.

(P) "Lead-based paint" means any paint or other similar surface-coating substance containing lead at or in excess of the level that is hazardous to human health, as that level is established in rules adopted under section 3742.50 of the Revised Code.

(Q) "Lead-contaminated dust" means dust that contains an area or mass concentration of lead at or in excess of the level that is hazardous to human health, as that level is established in rules adopted under section 3742.50 of the Revised Code.

(R) "Lead-contaminated soil" means soil that contains lead at or in excess of the level that is hazardous to human health, as that level is established in rules adopted under section 3742.50 of the Revised Code.

(S) "Lead hazard" means material that is likely to cause lead exposure and endanger an individual's health as determined by the director of health in rules adopted under section 3742.50 of the Revised Code. "Lead hazard" includes lead-based paint, lead-contaminated dust, lead-contaminated soil, and lead-contaminated water pipes.

(T) "Lead inspection" means a surface-by-surface investigation to determine the presence of lead-based paint. The inspection shall use a sampling or testing technique approved by the director in rules adopted under section 3742.03 of the Revised Code. A licensed lead inspector or laboratory approved under section 3742.09 of the Revised Code shall certify in writing the precise results of the inspection.

(U) "Lead inspector" means any individual who conducts a lead inspection, provides professional advice regarding a lead inspection, or prepares a report explaining the results of a lead inspection.

(V) "Lead poisoning" means the level of lead in human blood that is hazardous to human health, as specified in rules adopted under section 3742.50 of the Revised Code.

(W) "Lead risk assessment" means an on-site investigation to determine and report the existence, nature, severity, and location of lead hazards in a residential unit, child care facility, or school, including information gathering from the unit, facility, or school's current owner's knowledge regarding the age and painting history of the unit, facility, or school and occupancy by children under six years of age, visual inspection, limited wipe sampling or other environmental sampling techniques, and any other activity as may be appropriate.

(X) "Lead risk assessor" means a person who is responsible for developing a written inspection, risk assessment, and analysis plan; conducting inspections for lead hazards in a residential unit, child care facility, or school; interpreting results of inspections and risk assessments; identifying hazard control strategies to reduce or eliminate lead exposures; and completing a risk assessment report.

(Y) "Lead-safe renovation" means the supervision or performance of services for the general improvement of all or part of an existing structure, including a residential unit, child care facility, or school, when the services are supervised or performed by a lead-safe renovator.

(Z) "Lead-safe renovator" means a person who has successfully completed a training program in lead-safe renovation approved under section 3742.47 of the Revised Code.

(AA) "Manager" means a person, who may be the same person as the owner, responsible for the daily operation of a residential unit, child care facility, or school.

(BB) "Permanent" means an expected design life of at least twenty years.

(CC) "Replacement" means an activity that entails removing components such as windows, doors, and trim that have lead hazards on their surfaces and installing components free of lead hazards.

(DD) "Residential unit" means a dwelling or any part of a building being used as an individual's private residence.

(EE) "School" means a public or nonpublic school in which children under six years of age receive education.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003; 05-18-2005

This section is set out twice. See also §3742.011, effective until 1/1/2014.



Section 3742.02 - Prohibited acts.

(A) No person shall do any of the following:

(1) Violate any provision of this chapter or the rules adopted pursuant to it;

(2) Apply or cause to be applied any lead-based paint on or inside a residential unit, child care facility, or school, unless the director of health has determined by rule under section 3742.50 of the Revised Code that no suitable substitute exists;

(3) Interfere with an investigation conducted by the director of health or a board of health in accordance with section 3742.35 of the Revised Code.

(B) No person shall knowingly authorize or employ an individual to perform lead abatement on a residential unit, child care facility, or school unless the individual who will perform the lead abatement holds a valid license issued under section 3742.05 of the Revised Code.

(C) No person shall do any of the following when a residential unit, child care facility, or school is involved:

(1) Perform a lead inspection without a valid lead inspector license issued under section 3742.05 of the Revised Code;

(2) Perform a lead risk assessment or provide professional advice regarding lead abatement without a valid lead risk assessor license issued under section 3742.05 of the Revised Code;

(3) Act as a lead abatement contractor without a valid lead abatement contractor's license issued under section 3742.05 of the Revised Code;

(4) Act as a lead abatement project designer without a valid lead abatement project designer license issued under section 3742.05 of the Revised Code;

(5) Perform lead abatement without a valid lead abatement worker license issued under section 3742.05 of the Revised Code;

(6) Effective one year after April 7, 2003, perform a clearance examination without a valid clearance technician license issued under section 3742.05 of the Revised Code, unless the person holds a valid lead inspector license or valid lead risk assessor license issued under that section;

(7) Perform lead training for the licensing purposes of this chapter without a valid approval from the director of health under section 3742.08 of the Revised Code;

(8) Perform interim controls without complying with 24 C.F.R. Part 35.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.03 - Adoption of rules.

The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code for the administration and enforcement of sections 3742.01 to 3742.19 and 3742.99 of the Revised Code. The rules shall specify all of the following:

(A) Procedures to be followed by a lead abatement contractor, lead abatement project designer, lead abatement worker, lead inspector, or lead risk assessor licensed under section 3742.05 of the Revised Code for undertaking lead abatement activities and procedures to be followed by a clearance technician, lead inspector, or lead risk assessor in performing a clearance examination;

(B)

(1) Requirements for training and licensure, in addition to those established under section 3742.08 of the Revised Code, to include levels of training and periodic refresher training for each class of worker, and to be used for licensure under section 3742.05 of the Revised Code. Except in the case of clearance technicians, these requirements shall include at least twenty-four classroom hours of training based on the Occupational Safety and Health Act training program for lead set forth in 29 C.F.R. 1926.62. For clearance technicians, the training requirements to obtain an initial license shall not exceed six hours and the requirements for refresher training shall not exceed two hours every four years. In establishing the training and licensure requirements, the director shall consider the core of information that is needed by all licensed persons, and establish the training requirements so that persons who would seek licenses in more than one area would not have to take duplicative course work.

(2) Persons certified by the American board of industrial hygiene as a certified industrial hygienist or as an industrial hygienist-in-training, and persons registered as a sanitarian or sanitarian-in-training under Chapter 4736. of the Revised Code, shall be exempt from any training requirements for initial licensure established under this chapter, but shall be required to take any examinations for licensure required under section 3742.05 of the Revised Code.

(C) Fees for licenses issued under section 3742.05 of the Revised Code and for their renewal;

(D) Procedures to be followed by lead inspectors, lead abatement contractors, environmental lead analytical laboratories, lead risk assessors, lead abatement project designers, and lead abatement workers to prevent public exposure to lead hazards and ensure worker protection during lead abatement projects;

(E)

(1) Record-keeping and reporting requirements for clinical laboratories, environmental lead analytical laboratories, lead inspectors, lead abatement contractors, lead risk assessors, lead abatement project designers, and lead abatement workers for lead abatement projects and record-keeping and reporting requirements for clinical laboratories, environmental lead analytical laboratories, and clearance technicians for clearance examinations;

(2) Record-keeping and reporting requirements regarding lead poisoning for physicians, in addition to the requirements of section 3701.25 of the Revised Code;

(3) Information that is required to be reported under rules based on divisions (E)(1) and (2) of this section and that is a medical record is not a public record under section 149.43 of the Revised Code and shall not be released, except in aggregate statistical form.

(F) Environmental sampling techniques for use in collecting samples of air, water, dust, paint, and other materials;

(G) Requirements for a respiratory protection plan prepared in accordance with section 3742.07 of the Revised Code;

(H) Requirements under which a manufacturer of encapsulants must demonstrate evidence of the safety and durability of its encapsulants by providing results of testing from an independent laboratory indicating that the encapsulants meet the standards developed by the "E06.23.30 task group on encapsulants," which is the task group of the lead hazards associated with buildings subcommittee of the performance of buildings committee of the American society for testing and materials.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.04 - Director of health - powers and duties.

(A) The director of health shall do all of the following:

(1) Administer and enforce the requirements of sections 3742.01 to 3742.19 and 3742.99 of the Revised Code and the rules adopted pursuant to those sections;

(2) Examine records and reports submitted by lead inspectors, lead abatement contractors, lead risk assessors, lead abatement project designers, lead abatement workers, and clearance technicians in accordance with section 3742.05 of the Revised Code to determine whether the requirements of this chapter are being met;

(3) Examine records and reports submitted by physicians, clinical laboratories, and environmental lead analytical laboratories under section 3701.25 or 3742.09 of the Revised Code;

(4) Issue approval to manufacturers of encapsulants that have done all of the following:

(a) Submitted an application for approval to the director on a form prescribed by the director;

(b) Paid the application fee established by the director;

(c) Submitted results from an independent laboratory indicating that the manufacturer's encapsulants satisfy the requirements established in rules adopted under division (H) of section 3742.03 of the Revised Code;

(d) Complied with rules adopted by the director regarding durability and safety to workers and residents.

(5) Establish liaisons and cooperate with the directors or agencies in states having lead abatement, licensing, accreditation, certification, and approval programs to promote consistency between the requirements of this chapter and those of other states in order to facilitate reciprocity of the programs among states;

(6) Establish a program to monitor and audit the quality of work of lead inspectors, lead risk assessors, lead abatement project designers, lead abatement contractors, lead abatement workers, and clearance technicians. The director may refer improper work discovered through the program to the attorney general for appropriate action.

(B) In addition to any other authority granted by this chapter, the director of health may do any of the following:

(1) Employ persons who have received training from a program the director has determined provides the necessary background. The appropriate training may be obtained in a state that has an ongoing lead abatement program under which it conducts educational programs.

(2) Cooperate with the United States environmental protection agency in any joint oversight procedures the agency may propose for laboratories that offer lead analysis services and are accredited under the agency's laboratory accreditation program;

(3) Advise, consult, cooperate with, or enter into contracts or cooperative agreements with any person, government entity, interstate agency, or the federal government as the director considers necessary to fulfill the requirements of this chapter and the rules adopted under it.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.05 - Issuing licenses.

(A)

(1) The director of health shall issue lead inspector, lead abatement contractor, lead risk assessor, lead abatement project designer, lead abatement worker, and clearance technician licenses. The director shall issue a license to an applicant who meets all of the following requirements:

(a) Submits an application to the director on a form prescribed by the director;

(b) Meets the licensing and training requirements established in rules adopted under section 3742.03 of the Revised Code;

(c) Successfully completes the licensing examination for the applicant's area of expertise administered under section 3742.08 of the Revised Code and any training required by the director under that section;

(d) Pays the license fee established in rules adopted under section 3742.03 of the Revised Code;

(e) Provides the applicant's social security number and any information the director may require to demonstrate the applicant's compliance with this chapter and the rules adopted under it.

(2) An individual may hold more than one license issued under this section, but a separate application is required for each license.

(B) A license issued under this section expires two years after the date of issuance. The director shall renew a license in accordance with the standard renewal procedure set forth in Chapter 4745. of the Revised Code, if the licensee does all of the following:

(1) Continues to meet the requirements of division (A) of this section;

(2) Demonstrates compliance with procedures to prevent public exposure to lead hazards and for worker protection during lead abatement projects established in rules adopted under section 3742.03 of the Revised Code;

(3) Meets the record-keeping and reporting requirements for lead abatement projects or clearance examinations established in rules adopted under section 3742.03 of the Revised Code;

(4) Pays the license renewal fee established in rules adopted under section 3742.03 of the Revised Code.

(C) An individual licensed, certified, or otherwise approved under the law of another state to perform functions substantially similar to those of a lead inspector, lead abatement contractor, lead risk assessor, lead abatement project designer, lead abatement worker, or clearance technician may apply to the director of health for licensure in accordance with the procedures set forth in division (A) of this section. The director shall license an individual under this division on a determination that the standards for licensure, certification, or approval in that state are at least substantially equivalent to those established by this chapter and the rules adopted under it. The director may require an examination for licensure under this division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.06 - Contractor restrictions.

All of the following apply to a residential unit, child care facility, or school:

(A) No lead abatement contractor shall provide lead testing services or professional advice regarding lead abatement unless that service or advice is provided by a lead inspector or lead risk assessor who is licensed under section 3742.05 of the Revised Code and is employed by the lead abatement contractor.

(B) No person shall provide advice on the need for lead abatement and then participate in a lead abatement project resulting from that advice unless either of the following applies:

(1) The person is employed as a member of the staff of the owner or manager of the property on which the lead abatement is to be performed;

(2) A written contract for lead abatement is entered into that states both of the following:

(a) The person was involved in the lead testing, or in the provision of professional advice, that led to the lead abatement contract;

(b) The party contracting for lead abatement services should obtain a second opinion to verify any lead test results and assure that the proposed lead abatement or project design is appropriate.

(C) No lead inspector, lead abatement contractor, lead risk assessor, lead abatement project designer, or clearance technician shall use the services of an environmental lead analytical laboratory that has not been approved by the director of health under section 3742.09 of the Revised Code.

(D) No lead abatement worker shall perform lead abatement without the on-site supervision of a licensed lead abatement contractor.

(E) No person shall have lead-safe renovation performed in lieu of having lead abatement performed on a property at which a lead-poisoned child under six years of age has been identified.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.07 - Duties of contractor before commencing project.

(A) Prior to engaging in any lead abatement project on a residential unit, child care facility, or school, the lead abatement contractor primarily responsible for the project shall do all of the following:

(1) Prepare a written respiratory protection plan that meets requirements established by rule adopted under section 3742.03 of the Revised Code and make the plan available to the department of health and all lead abatement workers at the project site;

(2) Ensure that each lead abatement worker who is or will be involved in a lead abatement project has been examined by a licensed physician within the preceding calendar year and has been declared by the physician to be physically capable of working while wearing a respirator;

(3) Ensure that each employee or agent who will come in contact with lead hazards or will be responsible for a lead abatement project receives a license and appropriate training as required by this chapter before engaging in a lead abatement project;

(4) At least ten days prior to the commencement of a project, notify the department of health, on a form prescribed by the director of health, of the date a lead abatement project will commence.

(B) During each lead abatement project, the lead abatement contractor primarily responsible for the project shall ensure that all persons involved in the project follow the worker protection standards established under 29 C.F.R. 1926.62 by the United States occupational safety and health administration.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.071 - Certifying results of lead risk assessment and options for reducing identified lead hazards.

All of the following apply in the performance of activities by persons licensed under this chapter:

(A) A lead risk assessor shall certify in writing the precise results of a lead risk assessment and options for reducing identified lead hazards.

(B) A clearance technician may perform a clearance examination when the examination is in connection with activities other than a lead abatement project. A clearance examination performed in connection with a lead abatement project shall be performed only by a lead inspector or lead risk assessor.

(C) The director of health may issue an immediate cease work order to a person licensed under this chapter if the director determines that the license holder is violating the terms or conditions of the license in a manner that endangers or materially impairs the health or well-being of an occupant of a residential unit, child care facility, or school or a person employed to perform lead abatement.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.08 - Training programs and examination for licensure.

(A)

(1) The director of health shall conduct, specify requirements by rule, or approve training programs for licensure of lead inspectors, lead abatement contractors, lead risk assessors, lead abatement project designers, lead abatement workers, and clearance technicians. In accordance with Chapter 119. of the Revised Code, the director shall adopt rules establishing all of the following:

(a) A system for accreditation of training programs and the requirements for accreditation, including curriculum requirements, hour requirements, hands-on training requirements, trainee competency and proficiency requirements, and requirements for quality control;

(b) Fees for application for approval of a training program and for participating in any program conducted by the director;

(c) Any other requirements pertinent to the operation of a training program.

(2) Each applicant for approval of a training program shall submit a completed application to the director on a form the director shall prescribe and provide. The director shall issue evidence of approval to each applicant who meets the requirements of division (A)(1) of this section and the criteria for approval established by rule adopted under this section and pays the fee.

(B) The director shall administer examinations for licensure under this chapter by conducting examinations, contracting pursuant to section 3701.044 of the Revised Code for another entity to conduct the examinations, or approving examinations. In accordance with Chapter 119. of the Revised Code, the director shall adopt rules specifying requirements for the administration of licensing examinations. The rules shall include requirements regarding the qualifications of examination administrators, fees to cover the cost of conducting the examinations, and any other requirements pertinent to the examinations.

If the director implements a system of approving examinations, the rules shall include procedures and criteria for approval and fees for the approval. Each applicant for approval shall submit a completed application to the director on a form the director shall prescribe and provide. The director shall issue evidence of approval to each applicant who meets the criteria for approval established in rules adopted under this division.

Effective Date: 04-07-2003



Section 3742.09 - Applying for approval of laboratory.

(A) Any person desiring approval from the director of health for an environmental lead analytical laboratory or a clinical laboratory to perform lead testing shall submit an application for approval to the director on forms that he shall prescribe and provide.

(B) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to establish all of the following:

(1) Procedures and criteria for approval of clinical laboratories and environmental lead analytical laboratories, including lead testing requirements and the qualification of laboratory owners and personnel;

(2) Fees for application for approval of laboratories;

(3) Any other requirements pertinent to the operation of a clinical laboratory or an environmental lead analytical laboratory.

(C) The director shall issue the appropriate approval to any applicant who meets the requirements of division (A) of this section and rules adopted under division (B) of this section, pays the application fee, and demonstrates compliance with the record-keeping and reporting requirements established by rule adopted under section 3742.03 of the Revised Code.

(D) Each clinical laboratory approved under this section shall report to the director the presence, at levels established by rule adopted under section 3742.03 of the Revised Code, of lead, cadmium, mercury, or arsenic in a blood or urine specimen. The report shall be made on a form prescribed by the director.

Effective Date: 07-01-1994



Section 3742.10 - Maintaining lists of licenses and training programs.

(A) The director of health shall maintain a list of both of the following:

(1) Lead inspectors, lead abatement contractors, lead risk assessors, lead abatement project designers, lead abatement workers, and clearance technicians licensed under this chapter;

(2) Training programs approved under section 3742.08 of the Revised Code.

(B) Information contained in any list maintained under this section is a public record for the purposes of section 149.43 of the Revised Code and is subject to inspection and copying under section 1347.08 of the Revised Code.

Effective Date: 04-07-2003



Section 3742.11, 3742.12, 3742.13 - Amended and Renumbered RC 3742.31, 3742.35, 3742.34.

Effective Date: 04-07-2003



Section 3742.14 - Employing inspector, assessor, or clearance technician.

Any property owner or manager, at any time, may employ a lead inspector to conduct a lead inspection; a lead risk assessor to conduct a lead risk assessment; or a clearance technician, lead inspector, or lead risk assessor to conduct a clearance examination of the property, and may provide a copy of the report based on that inspection, assessment, or examination to the director of health. The director shall include the information in the record of the property.

Effective Date: 04-07-2003



Section 3742.15 - Complaints.

Any person may file a complaint with the director of health concerning a lead inspector, a lead abatement contractor, a lead risk assessor, a lead abatement project designer, a lead abatement worker, a clearance technician, a clinical laboratory, an environmental lead analytical laboratory, or a training course. The complainant's name shall be confidential and shall not be released without the complainant's written consent. The director may investigate the complaint and take action under this chapter as the director considers appropriate.

Effective Date: 04-07-2003



Section 3742.16 - Disciplinary actions.

In accordance with Chapter 119. of the Revised Code, the director of health may refuse to issue or renew, or may suspend or revoke, a license, an accreditation or certification, or an approval of any person, program, or laboratory for one or more of the following reasons:

(A) Violation of any provision of this chapter or the rules adopted under it;

(B) Failure to pay the fee for the issuance or renewal of a license, an accreditation or certification, or an approval;

(C) Any material misrepresentation in an application for a license, an accreditation or certification, or an approval;

(D) Interference with an investigation made pursuant to section 3742.35 of the Revised Code;

(E) Failure to meet the licensing requirements established by rule adopted under section 3742.03 of the Revised Code;

(F) Employment or use of lead abatement personnel that are not licensed under this chapter.

Effective Date: 04-07-2003



Section 3742.17 - Liability of licensees and persons contracting with licensees.

(A) Where any person is licensed by the department of health to engage in lead abatement, lead inspection, lead risk assessment, clearance examination, or any other activity under this chapter, the liability of that person, when performing the activity in accordance with procedures established pursuant to state or federal law, for an injury to any individual or property caused or related to the activity shall be limited to acts or omissions of the person during the course of performing the activity that can be shown, based on a preponderance of the evidence, to have been negligent. For the purposes of this section, the demonstration that acts or omissions of a person performing lead abatement, lead inspection, lead risk assessment, clearance examination, or other activities under this chapter were in accordance with generally accepted practice and with procedures established by state or federal law at the time the abatement, inspection, assessment, examination, or other activity was performed creates a rebuttable presumption that the acts or omissions were not negligent.

(B) Where any person contracts with a person licensed as a lead inspector, lead abatement contractor, lead risk assessor, lead abatement project designer, lead abatement worker, or clearance technician the liability of that person for lead-related injuries caused by the person's contractee in the performance of lead abatement, lead inspection, lead risk assessment, clearance examination, or other activities under this chapter shall be limited to those lead-related injuries arising from acts or omissions that the person knew, or could reasonably have been expected to know, were not in accordance with generally accepted practices or with procedures established by state or federal law at the time the activity took place.

(C) Notwithstanding any other provisions of the Revised Code or rules of a court to the contrary, this section governs all claims for lead-related injuries to individuals or property arising from lead abatement, lead inspection, lead risk assessment, clearance examination, or other activities for which a license is required under this chapter.

Effective Date: 04-07-2003



Section 3742.18 - Civil action.

At the request of the director of health, the attorney general may commence a civil action for civil penalties and injunctive and other equitable relief against any person who violates section 3742.02, 3742.06, or 3742.07 of the Revised Code. The action shall be commenced in the court of common pleas of the county in which the violation occurred or is about to occur.

The court shall grant injunctive and other equitable relief on a showing that the person has violated or is about to violate section 3742.02, 3742.06, or 3742.07 of the Revised Code. On a finding of a violation, the court shall assess a civil penalty of not more than one thousand dollars. Each day a violation continues is a separate violation. All civil penalties collected by the court under this section shall be deposited into the state treasury to the credit of the lead abatement personnel licensing fund created under section 3742.19 of the Revised Code.

Effective Date: 04-07-2003



Section 3742.19 - Lead abatement personnel licensing fund.

Except for any licensing examination fee collected and retained by an entity under contract pursuant to division (B) of section 3742.08 of the Revised Code, all fees collected under sections 3742.01 to 3742.18 of the Revised Code; any grant, contribution, or other moneys received for the purposes of those sections; and fines collected under section 3742.99 of the Revised Code shall be deposited into the state treasury to the credit of the lead abatement personnel licensing fund, which is hereby created. The moneys in the fund shall be used solely for the administration and enforcement of sections 3742.01 to 3742.18 of the Revised Code and the rules adopted under those sections.

Effective Date: 04-07-2003



Section 3742.20 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of health shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3742.30 - Blood lead screening tests for at-risk children.

Each child at risk of lead poisoning shall undergo a blood lead screening test to determine whether the child has lead poisoning. The at-risk children shall undergo the test at times determined by rules the director of health shall adopt in accordance with Chapter 119. of the Revised Code that are consistent with the guidelines established by the centers for disease control and prevention in the public health service of the United States department of health and human services. The rules shall specify which children are at risk of lead poisoning.

Neither this section nor the rules adopted under it affect the coverage of blood lead screening tests by any publicly funded health program, including the medicaid program established by Chapter 5111. of the Revised Code. Neither this section nor the rules adopted under it apply to a child if a parent of the child objects to the test on the grounds that the test conflicts with the parent's religious tenets and practices.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.31 - Child lead poisoning prevention program.

(A) The director of health shall establish, promote, and maintain a child lead poisoning prevention program. The program shall provide statewide coordination of screening, diagnosis, and treatment services for children under age six, including both of the following:

(1) Collecting the social security numbers of all children screened, diagnosed, or treated as part of the program's case management system;

(2) Disclosing to the office of medical assistance in the department of job and family services on at least an annual basis the identity and lead screening test results of each child screened pursuant to section 3742.30 of the Revised Code. The director shall collect and disseminate information relating to child lead poisoning and controlling lead hazards.

(B) The director of health shall operate the child lead poisoning prevention program in accordance with rules adopted under section 3742.50 of the Revised Code. The director may enter into an interagency agreement with one or more other state agencies to perform one or more of the program's duties. The director shall supervise and direct an agency's performance of such a duty.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.32 - Advisory council.

(A) The director of health shall appoint an advisory council to assist in the ongoing development and implementation of the child lead poisoning prevention program created under section 3742.31 of the Revised Code. The advisory council shall consist of the following members:

(1) A representative of the office of medical assistance in the department of job and family services;

(2) A representative of the bureau of child care in the department of job and family services;

(3) A representative of the department of environmental protection;

(4) A representative of the department of education;

(5) A representative of the department of development;

(6) A representative of the Ohio apartment owner's association;

(7) A representative of the Ohio help end lead poisoning coalition;

(8) A representative of the Ohio environmental health association;

(9) An Ohio representative of the national paint and coatings association.

(B) The advisory council shall do both of the following:

(1) Provide the director with advice regarding the policies the child lead poisoning prevention program should emphasize, preferred methods of financing the program, and any other matter relevant to the program's operation;

(2) Submit a report of the state's activities to the governor, president of the senate, and speaker of the house of representatives on or before the first day of March each year.

(C) The advisory council is not subject to sections 101.82 to 101.87 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.34 - Delegating authority to board of health.

If the director of health determines that a board of health can satisfactorily enforce sections 3742.35 to 3742.40 of the Revised Code, the director may delegate the authority to enforce those sections to the board. The director may revoke the delegation of authority at any time by written notice delivered to the board of health by certified mail.

Effective Date: 04-07-2003



Section 3742.35 - Investigations.

When the director of health or a board of health authorized to enforce sections 3742.35 to 3742.40 of the Revised Code becomes aware that an individual under six years of age has lead poisoning, the director or board shall conduct an investigation to determine the source of the lead poisoning. The director or board may conduct such an investigation when the director or board becomes aware that an individual six years of age or older has lead poisoning. The director or board shall conduct the investigation in accordance with rules adopted under section 3742.50 of the Revised Code.

In conducting the investigation, the director or board may request permission to enter the residential unit, child care facility, or school that the director or board reasonably suspects to be the source of the lead poisoning. If the property is occupied, the director or board shall ask the occupant for permission. If the property is not occupied, the director or board shall ask the property owner or manager for permission. If the occupant, owner, or manager fails or refuses to permit entry, the director or board may petition and obtain an order to enter the property from a court of competent jurisdiction in the county in which the property is located.

As part of the investigation, the director or board may review the records and reports, if any, maintained by a lead inspector, lead abatement contractor, lead risk assessor, lead abatement project designer, lead abatement worker, or clearance technician.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.36 - Risk assessment of residential unit, day-care facility, or school.

When the director of health or an authorized board of health determines pursuant to an investigation conducted under section 3742.35 of the Revised Code that a residential unit, child care facility, or school is a possible source of the child's lead poisoning, the director or board shall conduct a risk assessment of that property in accordance with rules adopted under section 3742.50 of the Revised Code.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.37 - Lead hazard control order.

(A) If the results of a risk assessment conducted under section 3742.36 of the Revised Code indicate that one or more lead hazards identified in a residential unit, child care facility, or school are contributing to a child's lead poisoning, the director of health or authorized board of health immediately shall issue an order to have each lead hazard in the property controlled. The areas of the unit, facility, or school that may be subject to the lead hazard control order include the following:

(1) The interior and exterior surfaces and all common areas of the unit, facility, or school;

(2) Every attached or unattached structure located within the same lot line as the unit, facility, or school, including garages, play equipment, and fences;

(3) The lot or land that the unit, facility, or school occupies.

(B) A lead hazard control order issued under this section shall be in writing and in the form the director shall prescribe. The director or board shall specify in the order each lead hazard to be controlled and the date by which the unit, facility, or school must pass a clearance examination demonstrating that each lead hazard has been sufficiently controlled. The director or board may include in the order a requirement that occupants of the unit, facility, or school whose health may be threatened vacate the unit, facility, or school until the unit, facility, or school passes the clearance examination.

The director or board shall have the order delivered to the owner and manager of the unit, facility, or school. If the order applies to a building in which there is more than one residential unit, the director or board shall have a copy of the order delivered to the occupants of each unit or require that the owner or manager of the building deliver a copy of the order to the occupants of each unit. If the order applies to a child care facility or school, the director or board shall have a copy of the order delivered to the parent, guardian, or custodian of each child under six years of age who receives child care or education at the facility or school or require the owner or manager of the facility or school to have a copy of the order so delivered.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.38 - Owner or manager to cooperate and choose method of control.

The owner and manager of a residential unit, child care facility, or school that is subject to a lead hazard control order issued under section 3742.37 of the Revised Code shall cooperate with the director of health or board of health that issued the order in controlling each lead hazard specified in the order. The owner or manager shall choose a method of controlling each lead hazard that enables the residential unit, child care facility, or school to pass a clearance examination. The method chosen may be the owner or manager's personal preference, a proposal made by a person under contract with the owner or manager, or a recommendation that the director or board may provide. The owner or manager shall inform the director or board of the method that the owner or manager chooses to control each lead hazard.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.39 - Clearance examination.

A residential unit, child care facility, or school remains subject to a lead hazard control order issued under section 3742.37 of the Revised Code until the unit, facility, or school passes a clearance examination. After the unit, facility, or school passes the clearance examination, the director of health or board of health that issued the order shall provide the owner and manager of the unit, facility, or school with information on methods of maintaining control of each lead hazard specified in the order. In the case of a residential unit in which an individual who is not the owner or manager resides, the director or board also shall provide the information to the individual residing in the unit.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.40 - Prohibiting use of unit, facility, or school.

If the owner and manager of a residential unit, child care facility, or school fails or refuses for any reason to comply with a lead hazard control order issued under section 3742.37 of the Revised Code, the director of health or board of health that issued the order shall issue an order prohibiting the owner and manager from permitting the unit, facility, or school to be used as a residential unit, child care facility, or school until the unit, facility, or school passes a clearance examination. On receipt of the order, the owner or manager shall take appropriate measures to notify each occupant, in the case of a residential unit, and the parent, guardian, or custodian of each child attending the facility or school, in the case of a child care facility or school, to vacate the unit, facility, or school until the unit, facility, or school passes a clearance examination. The director or board shall post a sign at the unit, facility, or school that warns the public that the unit, facility, or school has a lead hazard. The sign shall include a declaration that the unit, facility, or school is unsafe for human occupation, especially for children under six years of age and pregnant women. The director or board shall ensure that the sign remains posted at the unit, facility, or school and that the unit, facility, or school is not used as a residential unit, child care facility, or school until the unit, facility, or school passes a clearance examination.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.41 - Presumptions relative to property constructed prior to 1-1-50.

(A) A property constructed before January 1, 1950, that is used as a residential unit, child care facility, or school shall be legally presumed not to contain a lead hazard and not to be the source of the lead poisoning of an individual who resides in the unit or receives child care or education at the facility or school if the owner or manager of the unit, facility, or school successfully completes both of the following preventive treatments:

(1) Follows the essential maintenance practices specified in section 3742.42 of the Revised Code for the control of lead hazards;

(2) Covers all rough, pitted, or porous horizontal surfaces of the inhabited or occupied areas within the unit, facility, or school with a smooth, cleanable covering or coating, such as metal coil stock, plastic, polyurethane, carpet, or linoleum.

(B) The owner or manager of a residential unit, child care facility, or school has successfully completed the preventive treatments specified in division (A) of this section if the unit, facility, or school passes a clearance examination in accordance with standards for passage established by rules adopted under section 3742.49 of the Revised Code.

(C) The legal presumption established under this section is rebuttable in a court of law only on a showing of clear and convincing evidence to the contrary.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.42 - Essential maintenance practices.

(A) In completing the essential maintenance practices portion of the preventive treatments specified in section 3742.41 of the Revised Code, the owner or manager of a residential unit, child care facility, or school shall do all of the following:

(1) Use only safe work practices, which include compliance with section 3742.44 of the Revised Code, to prevent the spread of lead-contaminated dust;

(2) Perform visual examinations for deteriorated paint, underlying damage, and other conditions that may cause exposure to lead;

(3) Promptly and safely repair deteriorated paint or other building components that may cause exposure to lead and eliminate the cause of the deterioration;

(4) Ask tenants in a residential unit, and parents, guardians, and custodians of children in a child care facility or school, to report concerns about potential lead hazards by providing written notices to the tenants or parents, guardians, and custodians or by posting notices in conspicuous locations;

(5) Perform specialized cleaning in accordance with section 3742.45 of the Revised Code to control lead-contaminated dust;

(6) Cover any bare soil on the property, except soil proven not to be lead-contaminated;

(7) Maintain a record of essential maintenance practices for at least three years that documents all essential maintenance practices;

(8) Successfully complete a training program in essential maintenance practices that has been approved under section 3742.47 of the Revised Code.

(B) The areas of a residential unit, child care facility, or school that are subject to division (A) of this section include all of the following:

(1) The interior surfaces and all common areas of the unit, facility, or school;

(2) Every attached or unattached structure located within the same lot line as the unit, facility, or school that the owner or manager considers to be associated with the operation of the unit, facility, or school, including garages, play equipment, and fences;

(3) The lot or land that the unit, facility, or school occupies.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.43 - Implementing essential maintenance practices.

A person who implements the essential maintenance practices portion of the preventive treatments specified in section 3742.41 of the Revised Code shall do all of the following in the area of the residential unit, child care facility, or school in which the essential maintenance practices are being performed:

(A) Allow only persons performing the essential maintenance practices access to the area;

(B) Cover the area with six mil polyethylene plastic or its equivalent;

(C) Protect workers in a manner consistent with the requirements a lead abatement contractor must meet pursuant to division (B) of section 3742.07 of the Revised Code;

(D) Protect occupants' belongings by covering or removing them from the area;

(E) Wet down all painted surfaces before disturbing the surfaces;

(F) Wet down debris before sweeping or vacuuming.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.44 - Unsafe work practices.

(A) The following activities shall be considered unsafe work practices due to the likelihood that engaging in the activities will create lead hazards, and in no event shall any person engage in the following activities when implementing the essential maintenance practices portion of the preventive treatments specified in section 3742.41 of the Revised Code:

(1) Open flame burning or torching;

(2) Machine sanding or grinding without a HEPA local vacuum exhaust tool;

(3) Abrasive blasting or sandblasting without a HEPA local vacuum exhaust tool;

(4) Use of a heat gun operating above one thousand one hundred degrees fahrenheit;

(5) Charring paint;

(6) Dry sanding;

(7) Dry scraping, except when done as follows:

(a) In conjunction with a heat gun operating at not more than one thousand one hundred degrees fahrenheit;

(b) Within one foot of an electrical outlet;

(c) To treat defective paint spots totaling not more than two square feet in an interior room or space or twenty square feet on an exterior surface.

(8) Uncontained hydroblasting or high-pressure washing;

(9) Paint stripping in a poorly ventilated space using a volatile stripper that is considered a hazardous substance under 16 C.F.R. 1500.3 or a hazardous chemical under 29 C.F.R. 1910.1200 or 29 C.F.R. 1926.59 in the type of work being performed.

(B) A person may engage in the following activities when implementing the essential maintenance practices portion of the preventive treatments specified in section 3742.41 of the Revised Code, but only if licensed under this chapter or trained in essential maintenance practices as required by this chapter:

(1) Machine sanding or grinding performed with a HEPA local vacuum exhaust tool;

(2) Abrasive blasting or sandblasting performed with a HEPA local vacuum exhaust tool;

(3) Hydroblasting or high-pressure washing if the activity is contained.

Effective Date: 04-07-2003



Section 3742.45 - Specialized cleaning methods.

(A) Specialized cleaning methods used to control lead-contaminated dust when implementing the essential maintenance practices portion of the preventive treatments specified in section 3742.41 of the Revised Code may include any of the following:

(1) Cleaning potentially lead-contaminated surfaces with a detergent;

(2) Vacuuming potentially lead-contaminated surfaces with a HEPA vacuum;

(3) Covering potentially lead-contaminated soil.

(B) A person who uses or provides for others to use the specialized cleaning methods specified in division (A) of this section shall ensure that the cleaning is performed as follows:

(1) The common areas of a building with more than one residential unit must undergo specialized cleaning at least annually, including hallways, stairways, laundry rooms, recreational rooms, playgrounds, boundary fences, and other portions of the building and its surroundings that are generally accessible to all residents.

(2) The interior of a residential unit that is vacated by its occupants must undergo specialized cleaning before it may be reoccupied.

(3) A child care facility or school must undergo specialized cleaning at least annually at a time when children are not present at the facility or school.

(4) In a residential unit, child care facility, or school, on completion of any maintenance or repair work that disturbs surfaces suspected or known to be painted with lead-based paint, the maintenance or repair work area must undergo specialized cleaning if the area of the disturbed surfaces suspected or known to be painted with lead-based paint totals more than one of the following:

(a) Twenty square feet or two square meters on exterior surfaces;

(b) Two square feet or two-tenths of one square meter in any one interior room or space;

(c) Ten per cent of the total surface area on an interior or exterior component with a small surface area, such as window sills, baseboards, and trim.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.46 - Who may perform essential maintenance practices.

The essential maintenance practices portion of the preventive treatments specified in section 3742.41 of the Revised Code need not be performed by an individual who is licensed under this chapter as a lead abatement contractor or lead abatement worker. Effective two years after the effective date of this section, any individual, other than a licensed lead abatement contractor or lead abatement worker, who performs the essential maintenance practices must have successfully completed a training program in essential maintenance practices that has been approved by the director of health under section 3742.47 of the Revised Code.

Effective Date: 04-07-2003



Section 3742.47 - Applying for approval of training program.

(A) A person seeking approval of a training program in either essential maintenance practices or lead-safe renovation shall apply for approval to the director of health. The application shall be made on a form prescribed by the director and shall include the fee established under division (B) of this section. The director shall issue approval to the applicant if the applicant demonstrates to the satisfaction of the director that the training program will meet the following requirements and any other training program requirements established by rules adopted under section 3742.50 of the Revised Code:

(1) Conducts the training program in a period of time that does not exceed six hours;

(2) Administers an examination established by rule of the director at the end of the training program to each person who completes the training;

(3) Grades each examination not later than one week after its completion and determines whether the person who took the examination received a passing score;

(4) Not later than one week after the examination is completed provides written proof of training program completion to each person who completes the program and passes the examination.

(B) The director of health shall establish an application fee for approving training programs under this section. The fee shall be reasonable and shall not exceed the expenses incurred in conducting the approval of training programs. An application fee submitted under division (A) of this section is nonrefundable.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.48 - Training program in lead-safe renovation.

Any person who supervises or performs services for the general improvement of all or part of an existing structure, including a residential unit, child care facility, or school, may undertake a training program in lead-safe renovation approved under section 3742.47 of the Revised Code. After successfully completing the program, the person may represent to the public that the services are being supervised or performed by a lead-safe renovator. Regardless of whether a training program in lead-safe renovation has been completed, the person is not subject to licensure under this chapter solely for supervising or performing services for the general improvement of all or part of an existing structure.

Effective Date: 04-07-2003; 05-18-2005



Section 3742.49 - Recommendations for controlling hazards considering historic nature of property.

The director of health, in consultation with the individual authorized by the governor to act as the state historic preservation officer, shall develop recommendations for controlling lead hazards that take into consideration the historic nature of the property in which the hazards are located. The director shall provide periodic notifications of the recommendations to all persons licensed under this chapter. All lead hazard control orders issued under section 3742.37 of the Revised Code shall inform the recipient of the recommendations developed under this section.

In no event shall a person use the recommendations as justification for refusing to comply with a lead hazard control order issued under section 3742.37 of the Revised Code.

Effective Date: 04-07-2003



Section 3742.50 - Adoption of rules by director of public health.

(A) The director of health shall adopt rules in accordance with Chapter 119. of the Revised Code establishing all of the following:

(1) Procedures necessary for the development and operation of the child lead poisoning prevention program established under section 3742.31 of the Revised Code;

(2) Standards and procedures for conducting investigations and risk assessments under sections 3742.35 and 3742.36 of the Revised Code;

(3) Standards and procedures for issuing lead hazard control orders under section 3742.37 of the Revised Code, including standards and procedures for determining appropriate deadlines for complying with lead hazard control orders;

(4) The level of lead in human blood that is hazardous to human health, consistent with the guidelines issued by the centers for disease control and prevention in the public health service of the United States department of health and human services;

(5) The level of lead in paint, dust, and soil that is hazardous to human health;

(6) Standards and procedures to be followed when implementing preventive treatments for the control of lead hazards pursuant to section 3742.41 of the Revised Code that are based on information from the United States environmental protection agency, department of housing and urban development, occupational safety and health administration, or other agencies with recommendations or guidelines regarding implementation of preventive treatments;

(7) Standards that must be met to pass a clearance examination;

(8) Procedures for approving under section 3742.47 of the Revised Code training programs in essential maintenance practices and lead-safe renovation and requirements, in addition to those specified in section 3742.47 of the Revised Code, that a program must meet to receive approval;

(9) The examination to be administered by a training program approved under section 3742.47 of the Revised Code and the examination's passing score.

(B) The director shall establish procedures for revising its rules to ensure that the child lead poisoning prevention activities conducted under this chapter continue to meet the requirements necessary to obtain any federal funding available for those activities, including requirements established by the United States environmental protection agency, United States department of housing and urban development, or any other federal agency with jurisdiction over activities pertaining to child lead poisoning prevention.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2003



Section 3742.51 - Lead poisoning prevention fund.

(A) There is hereby created in the state treasury the lead poisoning prevention fund. The fund shall include all moneys appropriated to the department of health for the administration and enforcement of sections 3742.31 to 3742.50 of the Revised Code and the rules adopted under those sections. Any grants, contributions, or other moneys collected by the department for purposes of preventing lead poisoning shall be deposited in the state treasury to the credit of the fund.

(B) Moneys in the fund shall be used solely for the purposes of the child lead poisoning prevention program established under section 3742.31 of the Revised Code, including providing financial assistance to individuals who are unable to pay for the following:

(1) Costs associated with obtaining lead tests and lead poisoning treatment for children under six years of age who are not covered by private medical insurance or are underinsured, are not eligible for the medicaid program established under Chapter 5111. of the Revised Code or any other government health program, and do not have access to another source of funds to cover the cost of lead tests and any indicated treatments;

(2) Costs associated with having lead abatement performed or having the preventive treatments specified in section 3742.41 of the Revised Code performed.

Effective Date: 04-07-2003



Section 3742.99 - Violator subject to criminal action.

(A) At the request of the director of health or a board of health, a prosecuting attorney, city director of law, village solicitor, or similar chief legal officer may commence a criminal action against any person who violates any provision of section 3742.02, 3742.06, or 3742.07 of the Revised Code, any rule adopted under this chapter that is directly related to any of the provisions of those sections, or any order issued pursuant to this chapter that is directly related to any of the provisions of those sections.

(B) Upon conviction, the person is subject to:

(1) A fine of not more than one thousand dollars or imprisonment for not more than six months, or both, for a first offense;

(2) A fine of at least one thousand but not more than five thousand dollars or imprisonment for at least six months but not more than three years, or both, for a second or subsequent offense. Each day of violation is a separate offense.

Effective Date: 04-07-2003






Chapter 3743 - FIREWORKS

Section 3743.01 - Fireworks definitions.

As used in this chapter:

(A) "Beer" and "intoxicating liquor" have the same meanings as in section 4301.01 of the Revised Code.

(B) "Booby trap" means a small tube that has a string protruding from both ends, that has a friction-sensitive composition, and that is ignited by pulling the ends of the string.

(C) "Cigarette load" means a small wooden peg that is coated with a small quantity of explosive composition and that is ignited in a cigarette.

(D)

(1) "1.3G fireworks" means display fireworks consistent with regulations of the United States department of transportation as expressed using the designation "division 1.3 " in Title 49, Code of Federal Regulations.

(2) "1.4G fireworks" means consumer fireworks consistent with regulations of the United States department of transportation as expressed using the designation "division 1.4 " in Title 49, Code of Federal Regulations.

(E) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(F) "Fireworks" means any composition or device prepared for the purpose of producing a visible or an audible effect by combustion, deflagration, or detonation, except ordinary matches and except as provided in section 3743.80 of the Revised Code.

(G) "Fireworks plant" means all buildings and other structures in which the manufacturing of fireworks, or the storage or sale of manufactured fireworks by a manufacturer, takes place.

(H) "Highway" means any public street, road, alley, way, lane, or other public thoroughfare.

(I) "Licensed exhibitor of fireworks" or "licensed exhibitor" means a person licensed pursuant to sections 3743.50 to 3743.55 of the Revised Code.

(J) "Licensed manufacturer of fireworks" or "licensed manufacturer" means a person licensed pursuant to sections 3743.02 to 3743.08 of the Revised Code.

(K) "Licensed wholesaler of fireworks" or "licensed wholesaler" means a person licensed pursuant to sections 3743.15 to 3743.21 of the Revised Code.

(L) "List of licensed exhibitors" means the list required by division (C) of section 3743.51 of the Revised Code.

(M) "List of licensed manufacturers" means the list required by division (C) of section 3743.03 of the Revised Code.

(N) "List of licensed wholesalers" means the list required by division (C) of section 3743.16 of the Revised Code.

(O) "Manufacturing of fireworks" means the making of fireworks from raw materials, none of which in and of themselves constitute a fireworks, or the processing of fireworks.

(P) "Navigable waters" means any body of water susceptible of being used in its ordinary condition as a highway of commerce over which trade and travel is or may be conducted in the customary modes, but does not include a body of water that is not capable of navigation by barges, tugboats, and other large vessels.

(Q) "Novelties and trick noisemakers" include the following items:

(1) Devices that produce a small report intended to surprise the user, including, but not limited to, booby traps, cigarette loads, party poppers, and snappers;

(2) Snakes or glow worms;

(3) Smoke devices;

(4) Trick matches.

(R) "Party popper" means a small plastic or paper item that contains not more than sixteen milligrams of friction-sensitive explosive composition, that is ignited by pulling a string protruding from the item, and from which paper streamers are expelled when the item is ignited.

(S) "Processing of fireworks" means the making of fireworks from materials all or part of which in and of themselves constitute a fireworks, but does not include the mere packaging or repackaging of fireworks.

(T) "Railroad" means any railway or railroad that carries freight or passengers for hire, but does not include auxiliary tracks, spurs, and sidings installed and primarily used in serving a mine, quarry, or plant.

(U) "Retail sale" or "sell at retail" means a sale of fireworks to a purchaser who intends to use the fireworks, and not resell them.

(V) "Smoke device" means a tube or sphere that contains pyrotechnic composition that, upon ignition, produces white or colored smoke as the primary effect.

(W) "Snake or glow worm" means a device that consists of a pressed pellet of pyrotechnic composition that produces a large, snake-like ash upon burning, which ash expands in length as the pellet burns.

(X) "Snapper" means a small, paper-wrapped item that contains a minute quantity of explosive composition coated on small bits of sand, and that, when dropped, implodes.

(Y) "Trick match" means a kitchen or book match that is coated with a small quantity of explosive composition and that, upon ignition, produces a small report or a shower of sparks.

(Z) "Wire sparkler" means a sparkler consisting of a wire or stick coated with a nonexplosive pyrotechnic mixture that produces a shower of sparks upon ignition and that contains no more than one hundred grams of this mixture.

(AA) "Wholesale sale" or "sell at wholesale" means a sale of fireworks to a purchaser who intends to resell the fireworks so purchased.

(BB) "Licensed premises" means the real estate upon which a licensed manufacturer or wholesaler of fireworks conducts business.

(CC) "Licensed building" means a building on the licensed premises of a licensed manufacturer or wholesaler of fireworks that is approved for occupancy by the building official having jurisdiction.

(DD) "Fireworks incident" means any action or omission that occurs at a fireworks exhibition, that results in injury or death, or a substantial risk of injury or death, to any person, and that involves either of the following:

(1) The handling or other use, or the results of the handling or other use, of fireworks or associated equipment or other materials;

(2) The failure of any person to comply with any applicable requirement imposed by this chapter or any applicable rule adopted under this chapter.

(EE) "Discharge site" means an area immediately surrounding the mortars used to fire aerial shells.

(FF) "Fireworks incident site" means a discharge site or other location at a fireworks exhibition where a fireworks incident occurs, a location where an injury or death associated with a fireworks incident occurs, or a location where evidence of a fireworks incident or an injury or death associated with a fireworks incident is found.

(GG) "Storage location" means a single parcel or contiguous parcels of real estate approved by the fire marshal pursuant to division (I) of section 3743.04 of the Revised Code or division (G) of section 3743.17 of the Revised Code that are separate from a licensed premises containing a retail showroom, and which parcel or parcels a licensed manufacturer or wholesaler of fireworks may use only for the distribution, possession, and storage of fireworks in accordance with this chapter.

Effective Date: 06-29-2001; 09-29-2005



Section 3743.02 - Application for license to manufacture fireworks.

(A) Any person who wishes to manufacture fireworks in this state shall submit to the fire marshal an application for licensure as a manufacturer of fireworks before the first day of October of each year. The application shall be submitted prior to the operation of a fireworks plant, shall be on a form prescribed by the fire marshal, shall contain all information required by this section or requested by the fire marshal, and shall be accompanied by the license fee, fingerprints, and proof of insurance coverage described in division (B) of this section.

The fire marshal shall prescribe a form for applications for licensure as a manufacturer of fireworks and make a copy of the form available, upon request, to persons who seek that licensure.

(B) An applicant for licensure as a manufacturer of fireworks shall submit with the application all of the following:

(1) A license fee of two thousand seven hundred fifty dollars, which the fire marshal shall use to pay for fireworks safety education, training programs, and inspections. If the applicant has any storage locations approved in accordance with division (I) of section 3743.04 of the Revised Code, the applicant also shall submit a fee of one hundred dollars per storage location for the inspection of each storage location.

(2) Proof of comprehensive general liability insurance coverage, specifically including fire and smoke casualty on premises and products, in an amount not less than one million dollars for each occurrence for bodily injury liability and wrongful death liability at the fireworks plant. All applicants shall submit evidence of comprehensive general liability insurance coverage verified by the insurer and certified as to its provision of the minimum coverage required under this division.

(3) One set of the applicant's fingerprints or similar identifying information and a set of fingerprints or similar identifying information of any individual holding, owning, or controlling a five per cent or greater beneficial or equity interest in the applicant for the license. The fire marshal may adopt rules in accordance with Chapter 119. of the Revised Code specifying the method to be used by the applicant to provide the fingerprint or similar identifying information, fees to be assessed by the fire marshal to conduct such background checks, and the procedures to be used by the fire marshal to verify compliance with this section. Such rules may include provisions establishing the frequency that license renewal applicants must update background check information filed by the applicant with previous license applications and provisions describing alternative forms of background check information that may be accepted by the fire marshal to verify compliance with this section.

(C) A separate application for licensure as a manufacturer of fireworks shall be submitted for each fireworks plant that a person wishes to operate in this state.

(D) If an applicant intends to include the processing of fireworks as any part of its proposed manufacturing of fireworks, a statement indicating that intent shall be included in its application for licensure.

Effective Date: 06-29-2001; 09-29-2005; 2008 HB562 09-22-2008



Section 3743.03 - Reviewing application of manufacturer.

(A) If a person submits an application for licensure as a manufacturer of fireworks, together with the license fee, fingerprints, and proof of the insurance coverage, as required by section 3743.02 of the Revised Code, the fire marshal shall review the application and accompanying matter, request the criminal records check described in division (E) of this section, inspect the premises of the fireworks plant described in the application, and determine whether the applicant will be issued the license. In determining whether to issue the license, the fire marshal shall consider the results of the criminal records check and the inspection, and the information set forth in the application, and shall decide whether the applicant and the fireworks plant described in the application conform to sections 3743.02 to 3743.08 of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.05 of the Revised Code, and are in full compliance with Chapters 3781. and 3791. of the Revised Code, and any applicable building or zoning regulations.

(B) Subject to section 3743.70 of the Revised Code, the fire marshal shall issue a license in accordance with Chapter 119. of the Revised Code to an applicant for licensure as a manufacturer of fireworks only if the applicant and the fireworks plant described in the application conform to sections 3743.02 to 3743.08 of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.05 of the Revised Code, only if the fireworks plant described in the application complies with the Ohio building code adopted under Chapter 3781. of the Revised Code, if that fireworks plant was constructed after May 30, 1986, and only if the fire marshal is satisfied that the application and accompanying matter are complete and in conformity with section 3743.02 of the Revised Code. The requirements of this chapter and of the rules adopted under this chapter as applicable to the structure of a building do not apply to a building in a fireworks plant if the building was inspected and approved by the department of industrial relations or by any building department certified pursuant to division (E) of section 3781.10 of the Revised Code prior to May 30, 1986.

(C) Each license issued pursuant to this section shall contain a distinct number assigned to the licensed manufacturer and, if the licensed manufacturer will engage in the processing of fireworks as any part of its manufacturing of fireworks at the fireworks plants, a notation indicating that fact. The fire marshal shall maintain a list of all licensed manufacturers of fireworks. In the list next to each manufacturer's name, the fire marshal shall insert the period of licensure, the license number of the manufacturer, and, if applicable, a notation that the manufacturer will engage in the processing of fireworks as part of its manufacturing of fireworks.

(D) The holder of a license issued pursuant to this section may request the fire marshal to cancel that license and issue in its place a license to sell fireworks at wholesale under section 3743.16 of the Revised Code. Upon receipt of such a request, the fire marshal shall cancel the license issued under this section and issue a license under section 3743.16 of the Revised Code if the applicant meets the requirements of that section.

(E) Upon receipt of an application and the required accompanying matter under section 3743.02 of the Revised Code, the fire marshal shall forward to the superintendent of the bureau of criminal identification and investigation a request that the bureau conduct an investigation of the applicant and, if applicable, additional individuals who hold, own, or control a five per cent or greater beneficial or equity interest in the applicant, to determine whether the applicant or the additional associated individuals have been convicted of or pled guilty to a felony under the laws of this state, another state, or the United States.

If the applicant for initial licensure has resided in this state for less than five continuous years immediately prior to the date the applicant submits an initial application, the superintendent also shall request that the federal bureau of investigation conduct an investigation of the applicant and, if applicable, additional individuals who hold, own, or control a five per cent or greater beneficial or equity interest in the applicant, to determine whether the applicant or the additional associated individuals have been convicted of or pled guilty to a felony under the laws of this state, another state, or the United States.

The superintendent shall forward the results of an investigation conducted pursuant to this division to the fire marshal and may charge a reasonable fee for providing the results. The fire marshal shall assess any fee charged by the superintendent for the results to the applicant.

Effective Date: 06-29-2001



Section 3743.04 - License renewal.

(A) The license of a manufacturer of fireworks is effective for one year beginning on the first day of December. The state fire marshal shall issue or renew a license only on that date and at no other time. If a manufacturer of fireworks wishes to continue manufacturing fireworks at the designated fireworks plant after its then effective license expires, it shall apply no later than the first day of October for a new license pursuant to section 3743.02 of the Revised Code. The state fire marshal shall send a written notice of the expiration of its license to a licensed manufacturer at least three months before the expiration date.

(B) If, during the effective period of its licensure, a licensed manufacturer of fireworks wishes to construct, locate, or relocate any buildings or other structures on the premises of its fireworks plant, to make any structural change or renovation in any building or other structure on the premises of its fireworks plant, or to change the nature of its manufacturing of fireworks so as to include the processing of fireworks, the manufacturer shall notify the state fire marshal in writing. The state fire marshal may require a licensed manufacturer also to submit documentation, including, but not limited to, plans covering the proposed construction, location, relocation, structural change or renovation, or change in manufacturing of fireworks, if the state fire marshal determines the documentation is necessary for evaluation purposes in light of the proposed construction, location, relocation, structural change or renovation, or change in manufacturing of fireworks.

Upon receipt of the notification and additional documentation required by the state fire marshal, the state fire marshal shall inspect the premises of the fireworks plant to determine if the proposed construction, location, relocation, structural change or renovation, or change in manufacturing of fireworks conforms to sections 3743.02 to 3743.08 of the Revised Code and the rules adopted by the state fire marshal pursuant to section 3743.05 of the Revised Code. The state fire marshal shall issue a written authorization to the manufacturer for the construction, location, relocation, structural change or renovation, or change in manufacturing of fireworks if the state fire marshal determines, upon the inspection and a review of submitted documentation, that the construction, location, relocation, structural change or renovation, or change in manufacturing of fireworks conforms to those sections and rules. Upon authorizing a change in manufacturing of fireworks to include the processing of fireworks, the state fire marshal shall make notations on the manufacturer's license and in the list of licensed manufacturers in accordance with section 3743.03 of the Revised Code.

On or before June 1, 1998, a licensed manufacturer shall install, in every licensed building in which fireworks are manufactured, stored, or displayed and to which the public has access, interlinked fire detection, smoke exhaust, and smoke evacuation systems that are approved by the superintendent of industrial compliance, and shall comply with floor plans showing occupancy load limits and internal circulation and egress patterns that are approved by the state fire marshal and superintendent, and that are submitted under seal as required by section 3791.04 of the Revised Code. Notwithstanding section 3743.59 of the Revised Code, the construction and safety requirements established in this division are not subject to any variance, waiver, or exclusion.

(C) The license of a manufacturer of fireworks authorizes the manufacturer to engage only in the following activities:

(1) The manufacturing of fireworks on the premises of the fireworks plant as described in the application for licensure or in the notification submitted under division (B) of this section, except that a licensed manufacturer shall not engage in the processing of fireworks unless authorized to do so by its license.

(2) To possess for sale at wholesale and sell at wholesale the fireworks manufactured by the manufacturer, to persons who are licensed wholesalers of fireworks, to out-of-state residents in accordance with section 3743.44 of the Revised Code, to residents of this state in accordance with section 3743.45 of the Revised Code, or to persons located in another state provided the fireworks are shipped directly out of this state to them by the manufacturer. A person who is licensed as a manufacturer of fireworks on June 14, 1988, also may possess for sale and sell pursuant to division (C)(2) of this section fireworks other than those the person manufactures. The possession for sale shall be on the premises of the fireworks plant described in the application for licensure or in the notification submitted under division (B) of this section, and the sale shall be from the inside of a licensed building and from no other structure or device outside a licensed building. At no time shall a licensed manufacturer sell any class of fireworks outside a licensed building.

(3) Possess for sale at retail and sell at retail the fireworks manufactured by the manufacturer, other than 1.4G fireworks as designated by the state fire marshal in rules adopted pursuant to division (A) of section 3743.05 of the Revised Code, to licensed exhibitors in accordance with sections 3743.50 to 3743.55 of the Revised Code, and possess for sale at retail and sell at retail the fireworks manufactured by the manufacturer, including 1.4G fireworks, to out-of-state residents in accordance with section 3743.44 of the Revised Code, to residents of this state in accordance with section 3743.45 of the Revised Code, or to persons located in another state provided the fireworks are shipped directly out of this state to them by the manufacturer. A person who is licensed as a manufacturer of fireworks on June 14, 1988, may also possess for sale and sell pursuant to division (C)(3) of this section fireworks other than those the person manufactures. The possession for sale shall be on the premises of the fireworks plant described in the application for licensure or in the notification submitted under division (B) of this section, and the sale shall be from the inside of a licensed building and from no other structure or device outside a licensed building. At no time shall a licensed manufacturer sell any class of fireworks outside a licensed building.

A licensed manufacturer of fireworks shall sell under division (C) of this section only fireworks that meet the standards set by the consumer product safety commission or by the American fireworks standard laboratories or that have received an EX number from the United States department of transportation.

(D) The license of a manufacturer of fireworks shall be protected under glass and posted in a conspicuous place on the premises of the fireworks plant. Except as otherwise provided in this division, the license is not transferable or assignable. A license may be transferred to another person for the same fireworks plant for which the license was issued if the assets of the plant are transferred to that person by inheritance or by a sale approved by the state fire marshal. The license is subject to revocation in accordance with section 3743.08 of the Revised Code.

(E) The state fire marshal shall not place the license of a manufacturer of fireworks in a temporarily inactive status while the holder of the license is attempting to qualify to retain the license.

(F) Each licensed manufacturer of fireworks that possesses fireworks for sale and sells fireworks under division (C) of section 3743.04 of the Revised Code, or a designee of the manufacturer, whose identity is provided to the state fire marshal by the manufacturer, annually shall attend a continuing education program. The state fire marshal shall develop the program and the state fire marshal or a person or public agency approved by the state fire marshal shall conduct it. A licensed manufacturer or the manufacturer's designee who attends a program as required under this division, within one year after attending the program, shall conduct in-service training as approved by the state fire marshal for other employees of the licensed manufacturer regarding the information obtained in the program. A licensed manufacturer shall provide the state fire marshal with notice of the date, time, and place of all in-service training. For any program conducted under this division, the state fire marshal shall, in accordance with rules adopted by the state fire marshal under Chapter 119. of the Revised Code, establish the subjects to be taught, the length of classes, the standards for approval, and time periods for notification by the licensee to the state fire marshal of any in-service training.

(G) A licensed manufacturer shall maintain comprehensive general liability insurance coverage in the amount and type specified under division (B)(2) of section 3743.02 of the Revised Code at all times. Each policy of insurance required under this division shall contain a provision requiring the insurer to give not less than fifteen days' prior written notice to the state fire marshal before termination, lapse, or cancellation of the policy, or any change in the policy that reduces the coverage below the minimum required under this division. Prior to canceling or reducing the amount of coverage of any comprehensive general liability insurance coverage required under this division, a licensed manufacturer shall secure supplemental insurance in an amount and type that satisfies the requirements of this division so that no lapse in coverage occurs at any time. A licensed manufacturer who secures supplemental insurance shall file evidence of the supplemental insurance with the state fire marshal prior to canceling or reducing the amount of coverage of any comprehensive general liability insurance coverage required under this division.

(H) The state fire marshal shall adopt rules for the expansion or contraction of a licensed premises and for approval of such expansions or contractions. The boundaries of a licensed premises, including any geographic expansion or contraction of those boundaries, shall be approved by the state fire marshal in accordance with rules the state fire marshal adopts. If the licensed premises consists of more than one parcel of real estate, those parcels shall be contiguous unless an exception is allowed pursuant to division (I) of this section.

(I)

(1) A licensed manufacturer may expand its licensed premises within this state to include not more than two storage locations that are located upon one or more real estate parcels that are noncontiguous to the licensed premises as that licensed premises exists on the date a licensee submits an application as described below, if all of the following apply:

(a) The licensee submits an application to the state fire marshal and an application fee of one hundred dollars per storage location for which the licensee is requesting approval.

(b) The identity of the holder of the license remains the same at the storage location.

(c) The storage location has received a valid certificate of zoning compliance as applicable and a valid certificate of occupancy for each building or structure at the storage location issued by the authority having jurisdiction to issue the certificate for the storage location, and those certificates permit the distribution and storage of fireworks regulated under this chapter at the storage location and in the buildings or structures. The storage location shall be in compliance with all other applicable federal, state, and local laws and regulations.

(d) Every building or structure located upon the storage location is separated from occupied residential and nonresidential buildings or structures, railroads, highways, or any other buildings or structures on the licensed premises in accordance with the distances specified in the rules adopted by the state fire marshal pursuant to section 3743.05 of the Revised Code.

(e) Neither the licensee nor any person holding, owning, or controlling a five per cent or greater beneficial or equity interest in the licensee has been convicted of or pleaded guilty to a felony under the laws of this state, any other state, or the United States, after September 29, 2005.

(f) The state fire marshal approves the application for expansion.

(2) The state fire marshal shall approve an application for expansion requested under division (I)(1) of this section if the state fire marshal receives the application fee and proof that the requirements of divisions (I)(1)(b) to (e) of this section are satisfied. The storage location shall be considered part of the original licensed premises and shall use the same distinct number assigned to the original licensed premises with any additional designations as the state fire marshal deems necessary in accordance with section 3743.03 of the Revised Code.

(J)

(1) A licensee who obtains approval for the use of a storage location in accordance with division (I) of this section shall use the storage location exclusively for the following activities, in accordance with division (C) of this section:

(a) The packaging, assembling, or storing of fireworks, which shall only occur in buildings or structures approved for such hazardous uses by the building code official having jurisdiction for the storage location or, for 1.4G fireworks, in containers or trailers approved for such hazardous uses by the state fire marshal if such containers or trailers are not subject to regulation by the building code adopted in accordance with Chapter 3781. of the Revised Code. All such storage shall be in accordance with the rules adopted by the state fire marshal under division (G) of section 3743.05 of the Revised Code for the packaging, assembling, and storage of fireworks.

(b) Distributing fireworks to other parcels of real estate located on the manufacturer's licensed premises, to licensed wholesalers or other licensed manufacturers in this state or to similarly licensed persons located in another state or country;

(c) Distributing fireworks to a licensed exhibitor of fireworks pursuant to a properly issued permit in accordance with section 3743.54 of the Revised Code.

(2) A licensed manufacturer shall not engage in any sales activity, including the retail sale of fireworks otherwise permitted under division (C)(2) or (C)(3) of this section, or pursuant to section 3743.44 or 3743.45 of the Revised Code, at the storage location approved under this section.

(3) A storage location may not be relocated for a minimum period of five years after the storage location is approved by the state fire marshal in accordance with division (I) of this section.

(K) The licensee shall prohibit public access to the storage location. The state fire marshal shall adopt rules to describe the acceptable measures a manufacturer shall use to prohibit access to the storage site.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-29-2001; 09-29-2005; 2008 HB562 09-22-2008



Section 3743.05 - Rules governing classification, manufacturing, and packaging.

The fire marshal shall adopt rules in accordance with Chapter 119. of the Revised Code governing the classification of fireworks that are consistent with the classification of fireworks by the United States department of transportation as set forth in Title 49, Code of Federal Regulations, and the manufacture of fireworks and the storage of manufactured fireworks by licensed manufacturers of fireworks. The rules shall be designed to promote the safety and security of employees of manufacturers, members of the public, and the fireworks plant.

The rules shall be consistent with sections 3743.02 to 3743.08 of the Revised Code, shall be substantially equivalent to the most recent versions of chapters 1123, 1124, and 1126 of the most recent national fire protection association standards, and shall apply to, but not be limited to, the following subject matters:

(A) A classification of fireworks by number and letter designation, including, specifically, a 1.4 G designation of fireworks. The classes of fireworks established by the fire marshal shall be substantially equivalent to those defined by the United States department of transportation by regulation, except that, if the fire marshal determines that a type of fireworks designated as common fireworks by the United States department of transportation meets the criteria of any class of fireworks, other than 1.4 G fireworks, as adopted by the fire marshal pursuant to this section, the fire marshal may include the type of fireworks in the other class instead of 1.4 G.

(B) Appropriate standards for the manufacturing of types of fireworks that are consistent with standards adopted by the United States department of transportation and the consumer product safety commission, including, but not limited to, the following:

(1) Permissible amounts of pyrotechnic or explosive composition;

(2) Interior and exterior dimensions;

(3) Structural specifications.

(C) Cleanliness and orderliness in, the heating, lighting, and use of stoves and flame-producing items in, smoking in, the prevention of fire and explosion in, the availability of fire extinguishers or other fire-fighting equipment and their use in, and emergency procedures relative to the buildings and other structures located on the premises of a fireworks plant.

(D) Appropriate uniforms to be worn by employees of manufacturers in the course of the manufacturing, handling, and storing of fireworks, and the use of protective clothing and equipment by the employees.

(E) The manner in which fireworks are to be packed, packaged, and stored.

(F) Required distances between buildings or structures used in the manufacturing, storage, or sale of fireworks and occupied residential and nonresidential buildings or structures, railroads, highways, or any additional buildings or structures located on the licensed premises. The rules adopted pursuant to this division do not apply to factory buildings in fireworks plants that were erected on or before May 30, 1986, and that were legally being used for fireworks activities under authority of a valid license issued by the fire marshal as of December 1, 1990, pursuant to sections 3743.03 and 3743.04 of the Revised Code.

(G) Requirements for the operation of storage locations, including packaging, assembling, and storage of fireworks.

Effective Date: 06-29-2001; 09-29-2005



Section 3743.06 - Operation of fireworks plants.

In addition to conforming to the rules of the fire marshal adopted pursuant to section 3743.05 of the Revised Code, licensed manufacturers of fireworks shall operate their fireworks plants in accordance with the following:

(A) Signs indicating that smoking is generally forbidden and trespassing is prohibited on the premises of a fireworks plant shall be posted on the premises in a manner determined by the fire marshal.

(B) Reasonable precautions shall be taken to protect the premises of a fireworks plant from trespass, loss, theft, or destruction. Only persons employed by the manufacturer, authorized governmental personnel, and persons who have obtained permission from a member of the manufacturer's office to be on the premises, are to be allowed to enter and remain on the premises.

(C) Smoking or the carrying of pipes, cigarettes, or cigars, matches, lighters, other flame-producing items, or open flame on, or the carrying of a concealed source of ignition into, the premises of a fireworks plant is prohibited, except that a manufacturer may permit smoking in specified lunchrooms or restrooms in buildings or other structures in which no manufacturing, handling, sales, or storage of fireworks takes place. "NO SMOKING" signs shall be posted on the premises as required by the fire marshal.

(D) Fire and explosion prevention and other reasonable safety measures and precautions shall be implemented by a manufacturer.

(E) Persons shall not be permitted to have in their possession or under their control, while they are on the premises of the fireworks plant, any intoxicating liquor, beer, or controlled substance, and they shall not be permitted to enter or remain on the premises if they are found to be under the influence of any intoxicating liquor, beer, or controlled substance.

(F) A manufacturer shall conform to all building, safety, and zoning statutes, ordinances, rules, or other enactments that apply to the premises of its fireworks plant.

(G) Each fireworks plant shall have at least one class 1 magazine that is approved by the bureau of alcohol, tobacco, and firearms of the United States department of the treasury and that is otherwise in conformity with federal law. This division does not apply to fireworks plants existing on or before August 3, 1931.

(H) Awnings, tents, and canopies shall not be used as facilities for the sale or storage of fireworks. This division does not prohibit the use of an awning or canopy attached to a public access showroom for storing nonflammable shopping convenience items such as shopping carts or baskets or providing a shaded area for patrons waiting to enter the public sales area.

(I) Fireworks may be stored in trailers if the trailers are properly enclosed, secured, and grounded and are separated from any structure to which the public is admitted by a distance that will, in the fire marshal's judgment, allow fire-fighting equipment to have full access to the structures on the licensed premises. Such trailers may be moved into closer proximity to any structure only to accept or discharge cargo for a period not to exceed forty-eight hours. Only two such trailers may be placed in such closer proximity at any one time. At no time may trailers be used for conducting sales of any class of fireworks, nor may members of the public have access to the trailers.

Storage areas for fireworks that are in the same building where fireworks are displayed and sold to the public shall be separated from the areas to which the public has access by an appropriately rated fire wall.

(J) A fire suppression system as defined in section 3781.108 of the Revised Code may be turned off only for repair, drainage of the system to prevent damage by freezing during the period of time, approved by the fire marshal, that the facility is closed to all public access during winter months, or maintenance of the system. If any repair or maintenance is necessary during times when the facility is open for public access and business as approved by the fire marshal, the licensed manufacturer shall notify in advance the appropriate insurance company and fire chief or fire prevention officer regarding the nature of the maintenance or repair and the time when it will be performed.

(K) If any fireworks item is removed from its original package or is manufactured with any fuse other than a safety fuse approved by the consumer product safety commission, then the item shall be covered completely by repackaging or bagging or it shall otherwise be covered so as to prevent ignition prior to sale.

(L) A safety officer shall be present during regular business hours at a building open to the public during the period commencing fourteen days before, and ending two days after, each fourth day of July. The officer shall be highly visible, enforce this chapter and any applicable building codes to the extent the officer is authorized by law, and be one of the following:

(1) A deputy sheriff;

(2) A law enforcement officer of a municipal corporation, township, or township or joint police district;

(3) A private uniformed security guard registered under section 4749.06 of the Revised Code.

(M) All doors of all buildings on the licensed premises shall swing outward.

(N) All wholesale and commercial sales of fireworks shall be packaged, shipped, placarded, and transported in accordance with United States department of transportation regulations applicable to the transportation, and the offering for transportation, of hazardous materials. For purposes of this division, "wholesale and commercial sales" includes all sales for resale and any nonretail sale made in furtherance of a commercial enterprise. For purposes of enforcement of these regulations under section 4923.99 of the Revised Code, any sales transaction exceeding one thousand pounds shall be rebuttably presumed to be a wholesale or commercial sale.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2001; 09-29-2005



Section 3743.07 - Records.

(A) Licensed manufacturers of fireworks shall keep complete records of all fireworks in their inventory.

(B) Licensed manufacturers of fireworks shall keep the following records with respect to fireworks sold at wholesale or retail for a period of three years after the date of their sale:

(1) In the case of a wholesale sale, the name and address of the purchaser; the destination to which the fireworks will be transported; if applicable, the number of the purchaser's wholesale license; the date of purchase; when the fireworks are to be shipped directly out of this state by a manufacturer to a purchaser, the manner in which the fireworks were shipped to the purchaser; and such other information as the fire marshal may require.

(2) In the case of a retail sale, the name and address of the purchaser; the destination to which the fireworks will be transported; if applicable, the number of the purchaser's exhibitor's license and the number and political subdivision designation of the purchaser's permit for a fireworks exhibition; the date of purchase; when the fireworks are shipped directly out of this state by a manufacturer to a purchaser, the manner in which the fireworks were shipped to the purchaser; and such other information as the fire marshal may require.

(C) The seller shall require each purchaser described in division (B) of this section to complete a purchaser's form, which shall be prescribed by the fire marshal and furnished by the seller. On this form the purchaser shall include the information described in division (B) of this section and the purchaser's signature. Each purchaser's form shall contain a statement printed in bold letters indicating that knowingly making a false statement on the form is falsification under section 2921.13 of the Revised Code and is a misdemeanor of the first degree. Each seller shall keep each purchaser's form for a period of three years after the date of the purchase, and such forms shall be open to inspection by the fire marshal or the fire marshal's designated authority.

(D) A licensed manufacturer of fireworks shall keep its wholesale sale and retail sale records in separate books. These records and the inventory records shall be open to inspection by the fire marshal or the fire marshal's designated authority.

Effective Date: 06-29-2001



Section 3743.08 - Inspections.

(A) The fire marshal may inspect the premises of a fireworks plant, and the inventory, wholesale sale, and retail sale records, of a licensed manufacturer of fireworks during the manufacturer's period of licensure to determine whether the manufacturer is in compliance with Chapter 3743. of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.05 of the Revised Code.

(B) If the fire marshal determines during an inspection conducted pursuant to division (A) of this section that a manufacturer is not in compliance with Chapter 3743. of the Revised Code or the rules adopted by the fire marshal pursuant to section 3743.05 of the Revised Code, the fire marshal may take one or more of the following actions, whichever the fire marshal considers appropriate under the circumstances:

(1) Order, in writing, the manufacturer to eliminate, correct, or otherwise remedy the nonconformities within a specified period of time;

(2) Order, in writing, the manufacturer to immediately cease its operations, if a fire or explosion hazard exists that reasonably can be regarded as posing an imminent danger of death or serious physical harm to persons. The order shall be effective until the nonconformities are eliminated, corrected, or otherwise remedied or for a period of seventy-two hours from the time of issuance, whichever first occurs. During the seventy-two hour period, the fire marshal may obtain from the court of common pleas of Franklin county or of the county in which the fireworks plant is located an injunction restraining the manufacturer from continuing its operations after the seventy-two hour period expires until the nonconformities are eliminated, corrected, or otherwise remedied.

(3) Revoke or deny renewal of the license of the manufacturer in accordance with Chapter 119. of the Revised Code;

(4) Take action as authorized by section 3743.68 of the Revised Code.

(C) This section does not affect the authority conferred by Chapters 3781. and 3791. of the Revised Code to conduct inspections to determine conformity with those chapters or the rules adopted pursuant to them.

(D) If the license of a manufacturer of fireworks is revoked or renewal is denied pursuant to division (B)(3) of this section or section 3743.70 of the Revised Code, the manufacturer shall cease its operations immediately. The manufacturer may not reapply for licensure as a manufacturer of fireworks until two years expire from the date of revocation.

The fire marshal shall remove from the list of licensed manufacturers the name of a manufacturer whose license has been revoked, and shall notify the law enforcement authorities for the political subdivision in which the manufacturer's fireworks plant is located, of the revocation or denial of renewal.

Effective Date: 06-29-2001



Section 3743.09 to 3743.14 - [Repealed].

Effective Date: 07-01-1979



Section 3743.15 - Application for wholesaler's license.

(A) Except as provided in division (C) of this section, any person who wishes to be a wholesaler of fireworks in this state shall submit to the fire marshal an application for licensure as a wholesaler of fireworks before the first day of October of each year. The application shall be submitted prior to commencement of business operations, shall be on a form prescribed by the fire marshal, shall contain all information requested by the fire marshal, and shall be accompanied by the license fee, fingerprints, and proof of insurance coverage described in division (B) of this section.

The fire marshal shall prescribe a form for applications for licensure as a wholesaler of fireworks and make a copy of the form available, upon request, to persons who seek that licensure.

(B) An applicant for licensure as a wholesaler of fireworks shall submit with the application all of the following:

(1) A license fee of two thousand seven hundred fifty dollars, which the fire marshal shall use to pay for fireworks safety education, training programs, and inspections. If the applicant has any storage locations approved in accordance with division (G) of section 3743.17 of the Revised Code, the applicant also shall submit a fee of one hundred dollars per storage location for the inspection of each storage location.

(2) Proof of comprehensive general liability insurance coverage, specifically including fire and smoke casualty on premises, in an amount not less than one million dollars for each occurrence for bodily injury liability and wrongful death liability at its business location. Proof of such insurance coverage shall be submitted together with proof of coverage for products liability on all inventory located at the business location. All applicants shall submit evidence of comprehensive general liability insurance coverage verified by the insurer and certified as to its provision of the minimum coverage required under this division.

(3) One set of the applicant's fingerprints or similar identifying information and a set of fingerprints or similar identifying information of any individual holding, owning, or controlling a five per cent or greater beneficial or equity interest in the applicant for the license. The fire marshal may adopt rules in accordance with Chapter 119. of the Revised Code specifying the method to be used by the applicant to provide the fingerprint or similar identifying information, fees to be assessed by the fire marshal to conduct such background checks, and the procedures to be used by the fire marshal to verify compliance with this section. Such rules may include provisions establishing the frequency that license renewal applicants must update background check information filed by the applicant with previous license applications and provisions describing alternative forms of background check information that may be accepted by the fire marshal to verify compliance with this section.

(C) A licensed manufacturer of fireworks is not required to apply for and obtain a wholesaler of fireworks license in order to engage in the wholesale sale of fireworks as authorized by division (C)(2) of section 3743.04 of the Revised Code. A business which is not a licensed manufacturer of fireworks may engage in the wholesale and retail sale of fireworks in the same manner as a licensed manufacturer of fireworks is authorized to do under this chapter without the necessity of applying for and obtaining a license pursuant to this section, but only if the business sells the fireworks on the premises of a fireworks plant covered by a license issued under section 3743.03 of the Revised Code and the holder of that license owns at least a majority interest in that business. However, if a licensed manufacturer of fireworks wishes to engage in the wholesale sale of fireworks in this state at a location other than the premises of the fireworks plant described in its application for licensure as a manufacturer or in a notification submitted under division (B) of section 3743.04 of the Revised Code, the manufacturer shall first apply for and obtain a wholesaler of fireworks license before engaging in wholesale sales of fireworks at the other location.

(D) A separate application for licensure as a wholesaler of fireworks shall be submitted for each location at which a person wishes to engage in wholesale sales of fireworks.

Effective Date: 06-29-2001; 09-29-2005; 2008 HB562 09-22-2008



Section 3743.16 - Reviewing application of wholesaler.

(A) If a person submits an application for licensure as a wholesaler of fireworks, together with the license fee, fingerprints, and proof of the insurance coverage, as required by section 3743.15 of the Revised Code, the fire marshal shall review the application and accompanying matter, request the criminal records check described in division (D) of this section, inspect the premises on which the fireworks would be sold, and determine whether the applicant will be issued the license. In determining whether to issue the license, the fire marshal shall consider the results of the criminal records check and the inspection, and the information set forth in the application, and shall decide whether the applicant and the premises on which the fireworks will be sold conform to sections 3743.15 to 3743.21 of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code, and are in full compliance with Chapters 3781. and 3791. of the Revised Code, and any applicable building or zoning regulations.

(B) Subject to section 3743.70 of the Revised Code, the fire marshal shall issue a license in accordance with Chapter 119. of the Revised Code to the applicant for licensure as a wholesaler of fireworks only if the applicant and the premises on which the fireworks will be sold conform to sections 3743.15 to 3743.21 of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code, only if the premises on which the fireworks will be sold complies with the Ohio building code adopted under Chapter 3781. of the Revised Code, if that premises was constructed after May 30, 1986, and only if the fire marshal is satisfied that the application and accompanying matter are complete and in conformity with section 3743.15 of the Revised Code. The requirements of this chapter and of the rules adopted under this chapter as applicable to the structure of a building do not apply to a building used by a wholesaler if the building was inspected and approved by the department of industrial relations or by any building department certified pursuant to division (E) of section 3781.10 of the Revised Code prior to May 30, 1986.

(C) Each license issued pursuant to this section shall contain a distinct number assigned to the particular wholesaler. The fire marshal shall maintain a list of all licensed wholesalers of fireworks. In this list next to each wholesaler's name, the fire marshal shall insert the period of licensure and the license number of the particular wholesaler.

(D) Upon receipt of an application and the required accompanying matter under section 3743.15 of the Revised Code, the fire marshal shall forward to the superintendent of the bureau of criminal identification and investigation a request that the bureau conduct an investigation of the applicant and, if applicable, additional individuals who hold, own, or control a five per cent or greater beneficial or equity interest in the applicant, to determine whether the applicant or the additional associated individuals have been convicted of or pled guilty to a felony under the laws of this state, another state, or the United States.

If the applicant for initial licensure has resided in this state for less than five continuous years immediately prior to the date the applicant submits an initial application, the superintendent also shall request that the federal bureau of investigation conduct an investigation of the applicant and, if applicable, additional individuals who hold, own, or control a five per cent or greater beneficial or equity interest in the applicant, to determine whether the applicant or the additional associated individuals have been convicted of or pled guilty to a felony under the laws of this state, another state, or the United States.

The superintendent shall forward the results of an investigation conducted pursuant to this division to the fire marshal and may charge a reasonable fee for providing the results. The fire marshal shall assess any fee charged by the superintendent for the results to the applicant.

Effective Date: 06-29-2001



Section 3743.17 - Wholesaler's license renewal.

(A) The license of a wholesaler of fireworks is effective for one year beginning on the first day of December. The fire marshal shall issue or renew a license only on that date and at no other time. If a wholesaler of fireworks wishes to continue engaging in the wholesale sale of fireworks at the particular location after its then effective license expires, it shall apply not later than the first day of October for a new license pursuant to section 3743.15 of the Revised Code. The fire marshal shall send a written notice of the expiration of its license to a licensed wholesaler at least three months before the expiration date.

(B) If, during the effective period of its licensure, a licensed wholesaler of fireworks wishes to perform any construction, or make any structural change or renovation, on the premises on which the fireworks are sold, the wholesaler shall notify the fire marshal in writing. The fire marshal may require a licensed wholesaler also to submit documentation, including, but not limited to, plans covering the proposed construction or structural change or renovation, if the fire marshal determines the documentation is necessary for evaluation purposes in light of the proposed construction or structural change or renovation.

Upon receipt of the notification and additional documentation required by the fire marshal, the fire marshal shall inspect the premises on which the fireworks are sold to determine if the proposed construction or structural change or renovation conforms to sections 3743.15 to 3743.21 of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code. The fire marshal shall issue a written authorization to the wholesaler for the construction or structural change or renovation if the fire marshal determines, upon the inspection and a review of submitted documentation, that the construction or structural change or renovation conforms to those sections and rules.

(C) The license of a wholesaler of fireworks authorizes the wholesaler to engage only in the following activities:

(1) Possess for sale at wholesale and sell at wholesale fireworks to persons who are licensed wholesalers of fireworks, to out-of-state residents in accordance with section 3743.44 of the Revised Code, to residents of this state in accordance with section 3743.45 of the Revised Code, or to persons located in another state provided the fireworks are shipped directly out of this state to them by the wholesaler. The possession for sale shall be at the location described in the application for licensure or in the notification submitted under division (B) of this section, and the sale shall be from the inside of a licensed building and from no structure or device outside a licensed building. At no time shall a licensed wholesaler sell any class of fireworks outside a licensed building.

(2) Possess for sale at retail and sell at retail fireworks, other than 1.4 G fireworks as designated by the fire marshal in rules adopted pursuant to division (A) of section 3743.05 of the Revised Code, to licensed exhibitors in accordance with sections 3743.50 to 3743.55 of the Revised Code, and possess for sale at retail and sell at retail fireworks, including 1.4 G fireworks, to out-of-state residents in accordance with section 3743.44 of the Revised Code, to residents of this state in accordance with section 3743.45 of the Revised Code, or to persons located in another state provided the fireworks are shipped directly out of this state to them by the wholesaler. The possession for sale shall be at the location described in the application for licensure or in the notification submitted under division (B) of this section, and the sale shall be from the inside of the licensed building and from no other structure or device outside this licensed building. At no time shall a licensed wholesaler sell any class of fireworks outside a licensed building.

A licensed wholesaler of fireworks shall sell under division (C) of this section only fireworks that meet the standards set by the consumer product safety commission or by the American fireworks standard laboratories or that have received an EX number from the United States department of transportation.

(D) The license of a wholesaler of fireworks shall be protected under glass and posted in a conspicuous place at the location described in the application for licensure or in the notification submitted under division (B) of this section. Except as otherwise provided in this section, the license is not transferable or assignable. A license may be transferred to another person for the same location for which the license was issued if the assets of the wholesaler are transferred to that person by inheritance or by a sale approved by the fire marshal. The license is subject to revocation in accordance with section 3743.21 of the Revised Code.

(E) The fire marshal shall adopt rules for the expansion or contraction of a licensed premises and for the approval of an expansion or contraction. The boundaries of a licensed premises, including any geographic expansion or contraction of those boundaries, shall be approved by the fire marshal in accordance with rules the fire marshal adopts. If the licensed premises of a licensed wholesaler from which the wholesaler operates consists of more than one parcel of real estate, those parcels must be contiguous, unless an exception is allowed pursuant to division (G) of this section.

(F)

(1) Upon application by a licensed wholesaler of fireworks, a wholesaler license may be transferred from one geographic location to another within the same municipal corporation or within the unincorporated area of the same township, but only if all of the following apply:

(a) The identity of the holder of the license remains the same in the new location.

(b) The former location is closed prior to the opening of the new location and no fireworks business of any kind is conducted at the former location after the transfer of the license.

(c) The new location has received a local certificate of zoning compliance and a local certificate of occupancy, and otherwise is in compliance with all local building regulations.

(d) Every building or structure at the new location is separated from occupied residential and nonresidential buildings or structures, railroads, highways, or any other buildings or structures located on the licensed premises in accordance with the distances specified in the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code. If the licensee fails to comply with the requirements of division (F)(1)(d) of this section by the licensee's own act, the license at the new location is forfeited.

(e) Neither the licensee nor any person holding, owning, or controlling a five per cent or greater beneficial or equity interest in the licensee has been convicted of or has pleaded guilty to a felony under the laws of this state, any other state, or the United States after June 30, 1997.

(f) The fire marshal approves the request for the transfer.

(2) The new location shall comply with the requirements specified in divisions (C)(1) and (2) of section 3743.25 of the Revised Code whether or not the fireworks showroom at the new location is constructed, expanded, or first begins operating on and after June 30, 1997.

(G)

(1) A licensed wholesaler may expand its licensed premises within this state to include not more than two storage locations that are located upon one or more real estate parcels that are noncontiguous to the licensed premises as that licensed premises exists on the date a licensee submits an application as described below, if all of the following apply:

(a) The licensee submits an application to the fire marshal requesting the expansion and an application fee of one hundred dollars per storage location for which the licensee is requesting approval.

(b) The identity of the holder of the license remains the same at the storage location.

(c) The storage location has received a valid certificate of zoning compliance, as applicable, and a valid certificate of occupancy for each building or structure at the storage location issued by the authority having jurisdiction to issue the certificate for the storage location, and those certificates permit the distribution and storage of fireworks regulated under this chapter at the storage location and in the buildings or structures. The storage location shall be in compliance with all other applicable federal, state, and local laws and regulations.

(d) Every building or structure located upon the storage location is separated from occupied residential and nonresidential buildings or structures, railroads, highways, and any other buildings or structures on the licensed premises in accordance with the distances specified in the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code.

(e) Neither the licensee nor any person holding, owning, or controlling a five per cent or greater beneficial or equity interest in the licensee has been convicted of or pleaded guilty to a felony under the laws of this state, any other state, or the United States, after September 29, 2005.

(f) The fire marshal approves the application for expansion.

(2) The fire marshal shall approve an application for expansion requested under division (G)(1) of this section if the fire marshal receives the application fee and proof that the requirements of divisions (G)(1)(b) to (e) of this section are satisfied. The storage location shall be considered part of the original licensed premises and shall use the same distinct number assigned to the original licensed premises with any additional designations as the fire marshal deems necessary in accordance with section 3743.16 of the Revised Code.

(H)

(1) A licensee who obtains approval for use of a storage location in accordance with division (G) of this section shall use the site exclusively for the following activities, in accordance with division (C)(1) of this section:

(a) Packaging, assembling, or storing fireworks, which shall occur only in buildings or structures approved for such hazardous uses by the building code official having jurisdiction for the storage location or, for 1.4 G fireworks, in containers or trailers approved for such hazardous uses by the fire marshal if such containers or trailers are not subject to regulation by the building code adopted in accordance with Chapter 3781. of the Revised Code. All such storage shall be in accordance with the rules adopted by the fire marshal under division (B)(4) of section 3743.18 of the Revised Code for the packaging, assembling, and storage of fireworks.

(b) Distributing fireworks to other parcels of real estate located on the wholesaler's licensed premises, to licensed manufacturers or other licensed wholesalers in this state or to similarly licensed persons located in another state or country;

(c) Distributing fireworks to a licensed exhibitor of fireworks pursuant to a properly issued permit in accordance with section 3743.54 of the Revised Code.

(2) A licensed wholesaler shall not engage in any sales activity, including the retail sale of fireworks otherwise permitted under division (C)(2) of this section or pursuant to section 3743.44 or 3743.45 of the Revised Code, at a storage location approved under this section.

(3) A storage location may not be relocated for a minimum period of five years after the storage location is approved by the fire marshal in accordance with division (G) of this section.

(I) A licensee shall prohibit public access to all storage locations it uses. The fire marshal shall adopt rules establishing acceptable measures a wholesaler shall use to prohibit access to storage sites.

(J) The fire marshal shall not place the license of a wholesaler of fireworks in temporarily inactive status while the holder of the license is attempting to qualify to retain the license.

(K) Each licensed wholesaler of fireworks or a designee of the wholesaler, whose identity is provided to the fire marshal by the wholesaler, annually shall attend a continuing education program . The fire marshal shall develop the program and the fire marshal or a person or public agency approved by the fire marshal shall conduct it. A licensed wholesaler or the wholesaler's designee who attends a program as required under this division, within one year after attending the program, shall conduct in-service training as approved by the fire marshal for other employees of the licensed wholesaler regarding the information obtained in the program. A licensed wholesaler shall provide the fire marshal with notice of the date, time, and place of all in-service training . For any program conducted under this division, the fire marshal shall, in accordance with rules adopted by the fire marshal under Chapter 119. of the Revised Code, establish the subjects to be taught, the length of classes, the standards for approval, and time periods for notification by the licensee to the state fire marshal of any in-service training.

(L) A licensed wholesaler shall maintain comprehensive general liability insurance coverage in the amount and type specified under division (B)(2) of section 3743.15 of the Revised Code at all times. Each policy of insurance required under this division shall contain a provision requiring the insurer to give not less than fifteen days' prior written notice to the fire marshal before termination, lapse, or cancellation of the policy, or any change in the policy that reduces the coverage below the minimum required under this division. Prior to canceling or reducing the amount of coverage of any comprehensive general liability insurance coverage required under this division, a licensed wholesaler shall secure supplemental insurance in an amount and type that satisfies the requirements of this division so that no lapse in coverage occurs at any time. A licensed wholesaler who secures supplemental insurance shall file evidence of the supplemental insurance with the fire marshal prior to canceling or reducing the amount of coverage of any comprehensive general liability insurance coverage required under this division.

Effective Date: 06-29-2001; 09-29-2005; 2008 HB562 09-22-2008



Section 3743.18 - Storage and business operations.

(A) The fire marshal shall adopt rules pursuant to Chapter 119. of the Revised Code governing the storage of fireworks by and the business operations of licensed wholesalers of fireworks. These rules shall be designed to promote the safety and security of employees of wholesalers, members of the public, and the premises upon which fireworks are sold.

(B) The rules shall be consistent with sections 3743.15 to 3743.21 of the Revised Code, shall be substantially equivalent to the most recent versions of chapters 1123, 1124, and 1126 of the most recent national fire protection association standards, and shall apply to, but not be limited to, the following subject matters:

(1) Cleanliness and orderliness in, the heating, lighting, and use of stoves and flame-producing items in, smoking in, the prevention of fire and explosion in, the availability of fire extinguishers or other fire-fighting equipment and their use in, and emergency procedures relative to the buildings and other structures on a wholesaler's premises;

(2) Appropriate uniforms to be worn by employees of wholesalers in the course of handling and storing of fireworks, and the use of protective clothing and equipment by the employees;

(3) The manner in which fireworks are to be stored;

(4) Required distances between buildings or structures used in the manufacturing, storage, or sale of fireworks and occupied residential and nonresidential buildings or structures, railroads, highways, or any additional buildings or structures on a licensed premises.

(5) Requirements for the operation of storage locations, including packaging, assembling, and storage of fireworks.

(C) Rules adopted pursuant to division (B)(4) of this section do not apply to buildings that were erected on or before May 30, 1986, and that were legally being used for fireworks activities under authority of a valid license issued by the fire marshal as of December 1, 1990, pursuant to sections 3743.16 and 3743.17 of the Revised Code.

Effective Date: 06-29-2001; 09-29-2005



Section 3743.19 - Additional requirements for wholesalers.

In addition to conforming to the rules of the fire marshal adopted pursuant to section 3743.18 of the Revised Code, licensed wholesalers of fireworks shall conduct their business operations in accordance with the following:

(A) A wholesaler shall conduct its business operations from the location described in its application for licensure or in a notification submitted under division (B) of section 3743.17 of the Revised Code.

(B) Signs indicating that smoking is generally forbidden and trespassing is prohibited on the premises of a wholesaler shall be posted on the premises as determined by the fire marshal.

(C) Reasonable precautions shall be taken to protect the premises of a wholesaler from trespass, loss, theft, or destruction.

(D) Smoking or the carrying of pipes, cigarettes, or cigars, matches, lighters, other flame-producing items, or open flame on, or the carrying of a concealed source of ignition into, the premises of a wholesaler is prohibited, except that a wholesaler may permit smoking in specified lunchrooms or restrooms in buildings or other structures in which no sales, handling, or storage of fireworks takes place. "NO SMOKING" signs shall be posted on the premises as required by the fire marshal.

(E) Fire and explosion prevention and other reasonable safety measures and precautions shall be implemented by a wholesaler.

(F) Persons shall not be permitted to have in their possession or under their control, while they are on the premises of a wholesaler, any intoxicating liquor, beer, or controlled substance, and they shall not be permitted to enter or remain on the premises if they are found to be under the influence of any intoxicating liquor, beer, or controlled substance.

(G) A wholesaler shall conform to all building, safety, and zoning statutes, ordinances, rules, or other enactments that apply to its premises.

(H) Each building used in the sale of fireworks shall be kept open to the public for at least four hours each day between the hours of eight a.m. and five p.m., five days of each week, every week of the year. Upon application from a licensed wholesaler, the fire marshal may waive any of the requirements of this division.

(I) Awnings, tents, or canopies shall not be used as facilities for the storage or sale of fireworks. This division does not prohibit the use of an awning or canopy attached to a public access showroom for storing nonflammable shopping convenience items such as shopping carts or baskets or providing a shaded area for patrons waiting to enter the public sales area.

(J) 1.4G fireworks may be stored in trailers if the trailers are properly enclosed, secured, and grounded and are separated from any structure to which the public is admitted by a distance that will, in the fire marshal's judgment, allow fire-fighting equipment to have full access to the structures on the licensed premises. Such trailers may be moved into closer proximity to any structure only to accept or discharge cargo for a period not to exceed forty-eight hours. Only two such trailers may be placed in such closer proximity at any one time. At no time may trailers be used for conducting sales of any class of fireworks nor may members of the public have access to the trailers.

Storage areas for fireworks that are in the same building where fireworks are displayed and sold to the public shall be separated from the areas to which the public has access by an appropriately rated fire wall. If the licensee installs and properly maintains an early suppression fast response sprinkler system or equivalent fire suppression system as described in the fire code adopted by the fire marshal in accordance with section 3737.82 of the Revised Code throughout the structure, a fire barrier wall may be substituted for a fire wall between the areas to which the public has access and the storage portions of the structure.

(K) A fire suppression system as defined in section 3781.108 of the Revised Code may be turned off only for repair, drainage of the system to prevent damage by freezing during the period of time, approved by the fire marshal under division (I) of this section, that the facility is closed to public access during winter months, or maintenance of the system. If any repair or maintenance is necessary during times when the facility is open for public access and business, the licensed wholesaler shall notify in advance the appropriate insurance company and fire chief or fire prevention officer regarding the nature of the maintenance or repair and the time when it will be performed.

(L) If any fireworks item is removed from its original package or is manufactured with any fuse other than a fuse approved by the consumer product safety commission, then the item shall be covered completely by repackaging or bagging or it shall otherwise be covered so as to prevent ignition prior to sale.

(M) A safety officer shall be present during regular business hours at a building open to the public during the period commencing fourteen days before, and ending two days after, each fourth day of July. The officer shall be highly visible, enforce this chapter and any applicable building codes to the extent the officer is authorized by law, and be one of the following:

(1) A deputy sheriff;

(2) A law enforcement officer of a municipal corporation, township, or township or joint police district;

(3) A private uniformed security guard registered under section 4749.06 of the Revised Code.

(N) All doors of all buildings on the licensed premises shall swing outward.

(O) All wholesale and commercial sales of fireworks shall be packaged, shipped, placarded, and transported in accordance with United States department of transportation regulations applicable to the transportation, and the offering for transportation, of hazardous materials. For purposes of this division, "wholesale and commercial sales" includes all sales for resale and any nonretail sale made in furtherance of a commercial enterprise. For purposes of enforcement of these regulations under section 4923.99 of the Revised Code, any sales transaction exceeding one thousand pounds shall be rebuttably presumed to be a wholesale or commercial sale.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2001; 09-29-2005; 2008 HB562 09-22-2008



Section 3743.20 - Records.

(A) Licensed wholesalers of fireworks shall keep complete records of all fireworks in their inventory.

(B) Licensed wholesalers of fireworks shall keep the following records with respect to fireworks sold at wholesale or retail for a period of three years after the date of their sale:

(1) In the case of a wholesale sale, the name and address of the purchaser; the destination to which the fireworks will be transported; if applicable, the number of the purchaser's wholesale license; the date of the purchase; when the fireworks are to be shipped directly out of this state by a wholesaler to a purchaser, the manner in which the fireworks were shipped to the purchaser; and such other information as the fire marshal may require;

(2) In the case of a retail sale, the name and address of the purchaser; the destination to which the fireworks will be transported; if applicable, the number of the purchaser's exhibitor's license and the number and political subdivision designation of the purchaser's permit for a fireworks exhibition; the date of purchase; when the fireworks are shipped directly out of this state by a wholesaler to a purchaser, the manner in which the fireworks were shipped to the purchaser; and such other information as the fire marshal may require.

(C) The seller shall require each purchaser described in division (B) of this section to complete a purchaser's form, which shall be prescribed by the fire marshal and furnished by the seller. On this form the purchaser shall include the information described in division (B) of this section and the purchaser's signature. Each purchaser's form shall contain a statement printed in bold letters indicating that knowingly making a false statement on the form is falsification under section 2921.13 of the Revised Code and is a misdemeanor of the first degree. Each seller shall keep each purchaser's form for a period of three years after the date of the purchase, and such forms shall be open to inspection by the fire marshal or the fire marshal's designated authority.

(D) A licensed wholesaler of fireworks shall keep its wholesale sale and retail sale records in separate books. These records and the inventory records shall be open to inspection by the fire marshal or the fire marshal's designated authority.

Effective Date: 06-29-2001



Section 3743.21 - Inspections.

(A) The fire marshal may inspect the premises, and the inventory, wholesale sale, and retail sale records, of a licensed wholesaler of fireworks during the wholesaler's period of licensure to determine whether the wholesaler is in compliance with Chapter 3743. of the Revised Code and the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code.

(B) If the fire marshal determines during an inspection conducted pursuant to division (A) of this section that a wholesaler is not in compliance with Chapter 3743. of the Revised Code or the rules adopted by the fire marshal pursuant to section 3743.18 of the Revised Code, the fire marshal may take one or more of the following actions, whichever the fire marshal considers appropriate under the circumstances:

(1) Order, in writing, the wholesaler to eliminate, correct, or otherwise remedy the nonconformities within a specified period of time;

(2) Order, in writing, the wholesaler to immediately cease its operations, if a fire or explosion hazard exists that reasonably can be regarded as posing an imminent danger of death or serious physical harm to persons. The order shall be effective until the nonconformities are eliminated, corrected, or otherwise remedied or for a period of seventy-two hours from the time of issuance, whichever first occurs. During the seventy-two hour period, the fire marshal may obtain from the court of common pleas of Franklin county or of the county in which the premises of the wholesaler are located an injunction restraining the wholesaler from continuing its operations after the seventy-two hour period expires until the nonconformities are eliminated, corrected, or otherwise remedied.

(3) Revoke, or deny renewal of, the license of the wholesaler in accordance with Chapter 119. of the Revised Code;

(4) Take action as authorized by section 3743.68 of the Revised Code.

(C) This section does not affect the authority conferred by Chapters 3781. and 3791. of the Revised Code to conduct inspections to determine conformity with those chapters or the rules adopted pursuant to them.

(D) If the license of a wholesaler of fireworks is revoked or renewal is denied pursuant to division (B)(3) of this section or section 3743.70 of the Revised Code, the wholesaler shall cease its operations immediately. The wholesaler may not reapply for licensure as a wholesaler of fireworks until two years expire from the date of revocation.

The fire marshal shall remove from the list of licensed wholesalers the name of a wholesaler whose license has been revoked, and shall notify the law enforcement authorities for the political subdivision in which the wholesaler's premises are located, of the revocation or denial of renewal.

Effective Date: 06-29-2001



Section 3743.22 to 3743.24 - [Repealed].

Effective Date: 07-01-1979



Section 3743.25 - Safety requirements for fireworks showroom structures.

(A)

(1) Except as described in division (A)(2) of this section, all retail sales of 1.4G fireworks by a licensed manufacturer or wholesaler shall only occur from an approved retail sales showroom on a licensed premises or from a representative sample showroom as described in this section on a licensed premises. For the purposes of this section, a retail sale includes the transfer of the possession of the 1.4G fireworks from the licensed manufacturer or wholesaler to the purchaser of the fireworks.

(2) Sales of 1.4G fireworks to a licensed exhibitor for a properly permitted exhibition shall occur in accordance with the provisions of the Revised Code and rules adopted by the state fire marshal under Chapter 119. of the Revised Code. Such rules shall specify, at a minimum, that the licensed exhibitor holds a license under section 3743.51 of the Revised Code, that the exhibitor possesses a valid exhibition permit issued in accordance with section 3743.54 of the Revised Code, and that the fireworks shipped are to be used at the specifically permitted exhibition.

(B) All wholesale sales of fireworks by a licensed manufacturer or wholesaler shall only occur from a licensed premises to persons who intend to resell the fireworks purchased at wholesale. A wholesale sale by a licensed manufacturer or wholesaler may occur as follows:

(1) The direct sale and shipment of fireworks to a person outside of this state;

(2) From an approved retail sales showroom as described in this section;

(3) From a representative sample showroom as described in this section;

(4) By delivery of wholesale fireworks to a purchaser at a licensed premises outside of a structure or building on that premises. All other portions of the wholesale sales transaction may occur at any location on a licensed premises.

(5) Any other method as described in rules adopted by the state fire marshal under Chapter 119. of the Revised Code.

(C) A licensed manufacturer or wholesaler shall only sell 1.4G fireworks from a representative sample showroom or a retail sales showroom. Each licensed premises shall only contain one sales structure.

A representative sample showroom shall consist of a structure constructed and maintained in accordance with the nonresidential building code adopted under Chapter 3781. of the Revised Code and the fire code adopted under section 3737.82 of the Revised Code for a use and occupancy group that permits mercantile sales. A representative sample showroom shall not contain any pyrotechnics, pyrotechnic materials, fireworks, explosives, explosive materials, or any similar hazardous materials or substances. A representative sample showroom shall be used only for the public viewing of fireworks product representations, including paper materials, packaging materials, catalogs, photographs, or other similar product depictions. The delivery of product to a purchaser of fireworks at a licensed premises that has a representative sample structure shall not occur inside any structure on a licensed premises. Such product delivery shall occur on the licensed premises in a manner prescribed by rules adopted by the state fire marshal pursuant to Chapter 119. of the Revised Code.

If a manufacturer or wholesaler elects to conduct sales from a retail sales showroom, the showroom structures, to which the public may have any access and in which employees are required to work, on all licensed premises, shall comply with the following safety requirements:

(1) A fireworks showroom that is constructed or upon which expansion is undertaken on and after June 30, 1997, shall be equipped with interlinked fire detection, fire suppression, smoke exhaust, and smoke evacuation systems that are approved by the superintendent of industrial compliance in the department of commerce.

(2) A fireworks showroom that first begins to operate on or after June 30, 1997, and to which the public has access for retail purposes shall not exceed five thousand square feet in floor area.

(3) A newly constructed or an existing fireworks showroom structure that exists on September 23, 2008, but that, on or after September 23, 2008, is altered or added to in a manner requiring the submission of plans, drawings, specifications, or data pursuant to section 3791.04 of the Revised Code, shall comply with a graphic floor plan layout that is approved by the state fire marshal and superintendent showing width of aisles, parallel arrangement of aisles to exits, number of exits per wall, maximum occupancy load, evacuation plan for occupants, height of storage or display of merchandise, and other information as may be required by the state fire marshal and superintendent.

(4) A fireworks showroom structure that exists on June 30, 1997, shall be in compliance on or after June 30, 1997, with floor plans showing occupancy load limits and internal circulation and egress patterns that are approved by the state fire marshal and superintendent, and that are submitted under seal as required by section 3791.04 of the Revised Code.

(D) The safety requirements established in division (C) of this section are not subject to any variance, waiver, or exclusion pursuant to this chapter or any applicable building code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-29-2001; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 3743.26 - [Repealed].

Effective Date: 07-01-1979



Section 3743.27 to 3743.35 - [Repealed].

Effective Date: 05-30-1986



Section 3743.36, 3743.37 - [Repealed].

Effective Date: 10-01-1953



Section 3743.38, 3743.39 - [Repealed].

Effective Date: 05-30-1986



Section 3743.40 - Applying for shipping permit by nonresident.

(A) Any person who resides in another state and who intends to ship fireworks into this state shall submit to the fire marshal an application for a shipping permit. As used in this section, "fireworks" includes only 1.3 G and 1.4 G fireworks. The application shall be submitted prior to shipping fireworks into this state, shall be on a form prescribed by the fire marshal, shall contain the information required by division (B) of this section and all information requested by the fire marshal, and shall be accompanied by the fee and the documentation described in division (C) of this section.

The fire marshal shall prescribe a form for applications for shipping permits and make a copy of the form available, upon request, to persons who seek such a permit.

(B) In an application for a shipping permit, the applicant shall specify the types of fireworks to be shipped into this state.

(C) An application for a shipping permit shall be accompanied by a fee of two thousand seven hundred fifty dollars.

An application for a shipping permit shall be accompanied by a certified copy or other copy acceptable to the fire marshal of the applicant's license or permit issued in the applicant's state of residence and authorizing the applicant to engage in the manufacture, wholesale sale, or transportation of fireworks in that state, if that state issues such a license or permit, and by a statement by the applicant that the applicant understands and will abide by rules adopted by the fire marshal pursuant to section 3743.58 of the Revised Code for transporting fireworks.

(D) Except as otherwise provided in this division, and subject to section 3743.70 of the Revised Code, the fire marshal shall issue a shipping permit to an applicant only if the fire marshal determines that the applicant is a resident of another state and is the holder of a license or permit issued by that state authorizing it to engage in the manufacture, wholesale sale, or transportation of fireworks in that state, and the fire marshal is satisfied that the application and documentation are complete and in conformity with this section and that the applicant will transport fireworks into this state in accordance with rules adopted by the fire marshal pursuant to section 3743.58 of the Revised Code. The fire marshal shall issue a shipping permit to an applicant if the applicant meets all of the requirements of this section for the issuance of a shipping permit except that the applicant does not hold a license or permit issued by the state of residence authorizing the applicant to engage in the manufacture, wholesale sale, or transportation of fireworks in that state because that state does not issue such a license or permit.

(E) Each permit issued pursuant to this section shall contain a distinct number assigned to the particular permit holder, and contain the information described in division (B) of this section.

The fire marshal shall maintain a list of all persons issued shipping permits. In this list next to each person's name, the fire marshal shall insert the date upon which the permit was issued and the information described in division (B) of this section.

(F) A shipping permit is valid for one year from the date of issuance by the fire marshal and only if the permit holder ships the fireworks directly into this state to the holder of a license issued under section 3743.03 or 3743.16 of the Revised Code or a license holder under section 3743.51 of the Revised Code who possesses a valid exhibition permit issued in accordance with section 3743.54 of the Revised Code and the fireworks shipped are to be used at the specifically permitted exhibition. The permit authorizes the permit holder to ship fireworks, as described in rules adopted by the fire marshal under Chapter 119. of the Revised Code, directly to the holder of a license issued under section 3743.03 or 3743.16 of the Revised Code, and to possess the fireworks in this state while the permit holder is in the course of shipping them directly into this state.

The holder of a shipping permit shall have the permit in the holder's possession in this state at all times while in the course of shipping the fireworks directly into this state. A shipping permit is not transferable or assignable.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008



Section 3743.41 - [Repealed].

Effective Date: 05-30-1986



Section 3743.42 - [Repealed].

Effective Date: 07-01-1979



Section 3743.43 - [Repealed].

Effective Date: 05-30-1986



Section 3743.44 - Selling to nonresidents.

(A) Any person who resides in another state and who intends to obtain possession in this state of fireworks purchased in this state shall obtain possession of the fireworks only from a licensed manufacturer or licensed wholesaler and only possess the fireworks in this state while in the course of directly transporting them out of this state. No licensed manufacturer or licensed wholesaler shall sell 1.3 G fireworks to a person who resides in another state unless that person has been issued a license or permit in the state of the person's residence that authorizes the person to engage in the manufacture, wholesale sale, or retail sale of 1.3 G fireworks or that authorizes the person to conduct 1.3 G fireworks exhibitions in that state and that person presents a certified copy of the license. No licensed manufacturer or licensed wholesaler shall sell fireworks to a person who resides in another state unless that person has been issued a license or permit in the state of the person's residence that authorizes the person to engage in the manufacture, wholesale sale, or retail sale of fireworks in that state or that authorizes the person to conduct fireworks exhibitions in that state and that person presents a certified copy of the license, or, if that person does not possess a license or permit of that nature, only if the person presents a current valid motor vehicle operator's license issued to the person in the person's state of residence, or, if that person does not possess a motor vehicle operator's license issued in that state, an identification card issued to the person by a governmental agency in the person's state of residence indicating that the person is a resident of that state. If a person who is required to present a motor vehicle operator's license or other identification card intends to transport the fireworks purchased directly out of this state by a motor vehicle and the person will not also be the operator of that motor vehicle while so transporting the fireworks, the operator of the motor vehicle also shall present the operator's motor vehicle operator's license.

(B) A licensed manufacturer or licensed wholesaler selling fireworks under this section shall require the purchaser to complete a purchaser's form. The fire marshal shall prescribe the form, and the licensed manufacturer or licensed wholesaler shall furnish the form. On this form the purchaser shall include the purchaser's name and address; the date of the purchase; a statement that the purchaser acknowledges that the purchaser is responsible for any illegal use of the fireworks, including any damages caused by improper use; the number of the purchaser's license or permit authorizing the purchaser to manufacture, sell at wholesale, or sell at retail fireworks or to conduct fireworks exhibitions, or the number of the purchaser's motor vehicle operator's license or other identification card, as applicable; such other information as the fire marshal may require; and the purchaser's signature. Each purchaser's form shall contain a statement printed in bold letters indicating that knowingly making a false statement on the form is falsification under section 2921.13 of the Revised Code and is a misdemeanor of the first degree.

Each licensed manufacturer and licensed wholesaler shall keep each purchaser's form for a period of three years after the date of the purchase, and such forms shall be open to inspection by the fire marshal or the fire marshal's designated authority.

(C) Each purchaser of fireworks under this section shall transport the fireworks so purchased directly out of this state within forty-eight hours after the time of their purchase.

This section regulates wholesale sales and retail sales of fireworks in this state only insofar as purchasers of fireworks are residents of other states and will be obtaining possession in this state of purchased fireworks. This section does not prohibit licensed manufacturers or wholesalers from selling fireworks, in accordance with section 3743.04 or sections 3743.17 and 3743.25 of the Revised Code, to a resident of another state and from shipping the purchased fireworks directly out of this state to the purchaser.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008



Section 3743.45 - Purchase of 1.4G fireworks from licensed manufacturer or wholesaler.

(A) Any person who resides in this state and who intends to obtain possession in this state of 1.4 G fireworks purchased in this state shall obtain possession of the 1.4 G fireworks only from a licensed manufacturer or licensed wholesaler.

A licensed manufacturer or licensed wholesaler selling 1.4 G fireworks under this division shall require the purchaser to complete a purchaser's form, which shall be prescribed by the state fire marshal and furnished by the licensed manufacturer or licensed wholesaler. On this form the purchaser shall include the purchaser's name and address; the date of the purchase; a statement that the purchaser acknowledges that the purchaser is responsible for any illegal use of the fireworks, including any damages caused by improper use; such other information as the fire marshal may require; and the purchaser's signature. Each purchaser's form shall contain a statement printed in bold letters indicating that knowingly making a false statement on the form is falsification under section 2921.13 of the Revised Code and is a misdemeanor of the first degree.

Each licensed manufacturer and licensed wholesaler shall keep each purchaser's form for a period of three years after the date of the purchase, and such forms shall be open to inspection by the fire marshal or the fire marshal's designated authority.

Each purchaser of 1.4 G fireworks under this division shall transport the fireworks so purchased directly out of this state within forty-eight hours after the time of their purchase.

This division does not apply to a person who resides in this state and who is also a licensed manufacturer, licensed wholesaler, or licensed exhibitor of fireworks in this state.

(B) No licensed manufacturer or licensed wholesaler shall sell 1.3 G fireworks to a person who resides in this state unless that person is a licensed manufacturer, licensed wholesaler, or licensed exhibitor of fireworks in this state.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008



Section 3743.46 to 3743.49 - [Repealed].

Effective Date: 07-01-1979



Section 3743.50 - Applying for exhibitor's license.

Any person who wishes to be an exhibitor of fireworks in this state shall submit to the fire marshal an application for licensure as an exhibitor of fireworks. The application shall be on a form prescribed by the fire marshal, contain all information requested by the fire marshal, and be accompanied by a fee of fifty dollars. The fire marshal shall prescribe a form for applications for licensure as an exhibitor of fireworks and make a copy of the form available, upon request, to persons who seek that licensure. An applicant for licensure as an exhibitor of fireworks shall be at least twenty-one years of age and be in compliance with Chapter 4123. of the Revised Code.

Effective Date: 06-29-2001



Section 3743.51 - Requirements.

(A) If a person submits an application for licensure as an exhibitor of fireworks, together with the fee, as required by section 3743.50 of the Revised Code, the fire marshal shall review the application and determine whether the applicant satisfies sections 3743.50 to 3743.55 of the Revised Code and the rules adopted by the fire marshal pursuant to division (A) of section 3743.53 of the Revised Code.

(B) Subject to section 3743.70 of the Revised Code, the fire marshal shall issue a license in accordance with Chapter 119. of the Revised Code to the applicant for licensure as an exhibitor of fireworks only if the applicant satisfies sections 3743.50 to 3743.55 of the Revised Code and the rules adopted by the fire marshal pursuant to division (A) of section 3743.53 of the Revised Code, and only if the fire marshal is satisfied that the application is complete and in conformity with section 3743.50 of the Revised Code.

(C) Each license issued pursuant to this section shall contain a distinct number assigned to the particular exhibitor. The fire marshal shall maintain a list of all licensed exhibitors of fireworks. In this list next to each exhibitor's name, the fire marshal shall insert the period of licensure and the license number of the particular exhibitor.

Effective Date: 06-29-2001



Section 3743.52 - Renewal.

(A) The license of an exhibitor of fireworks is effective for one year from the date of its issuance by the fire marshal. If an exhibitor of fireworks wishes to continue as an exhibitor after its then effective license expires, it shall apply for a new license pursuant to section 3743.50 of the Revised Code. The fire marshal shall send a written notice of the expiration of its license to a licensed exhibitor at least two months before the expiration date.

(B) The license of an exhibitor of fireworks authorizes the exhibitor to conduct public fireworks exhibitions in this state if it complies with sections 3743.50 to 3743.55 of the Revised Code and with the rules adopted by the fire marshal pursuant to section 3743.53 of the Revised Code.

The license is not transferable or assignable, and is subject to revocation as provided in section 3743.70 or division (D) of section 3743.99 of the Revised Code or pursuant to Chapter 119. of the Revised Code if the exhibitor fails to comply with sections 3743.50 to 3743.55 of the Revised Code or the rules adopted by the fire marshal pursuant to section 3743.53 of the Revised Code.

If the license of an exhibitor is revoked, the exhibitor shall cease conducting public fireworks exhibitions immediately. Subject to division (D) of section 3743.99 of the Revised Code, the exhibitor may not reapply for licensure as an exhibitor of fireworks until two years expire from the date of revocation. The fire marshal shall remove from the list of licensed exhibitors the exhibitor's name, and shall notify fire chiefs, fire prevention officers, and police chiefs or other similar chief law enforcement officers of municipal corporations, townships, or township or joint police districts in this state of the revocation.

(C) Each licensed exhibitor of fireworks or a designee of the exhibitor, whose identity is provided to the fire marshal by the exhibitor, shall attend a continuing education program consisting of not less than six hours of instruction once every three years. The fire marshal shall develop the program, and the fire marshal or a person or public agency approved by the fire marshal shall conduct it. A licensed exhibitor or the exhibitor's designee who attends a program as required under this division, within one year after attending the program, and on an annual basis during the following two years, shall conduct in-service training for other employees of the licensee regarding the information obtained in the program. A licensed exhibitor shall provide the fire marshal with certified proof of full compliance with all applicable annual training requirements of the United States department of transportation and of the occupational safety and health administration. A licensed exhibitor shall provide the fire marshal with notice of the date, time, and place of all in-service training not less than thirty days prior to an in-service training event. An individual exhibitor who has no employees shall not fulfill continuing education requirements through a designee.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2001



Section 3743.53 - Qualifying as exhibitor and for exhibitions.

(A) The fire marshal shall adopt rules in accordance with Chapter 119. of the Revised Code that establish qualifications that all applicants for licensure as an exhibitor of fireworks shall satisfy. These rules shall be designed to provide a reasonable degree of assurance that individuals conducting public fireworks exhibitions in this state are proficient in handling and discharging fireworks, are capable of handling the responsibilities associated with exhibitions as prescribed by rule of the fire marshal pursuant to divisions (B) and (E) of this section or as prescribed by sections 3743.50 to 3743.55 of the Revised Code, and will conduct fireworks exhibitions in a manner that emphasizes the safety and security of the public. The rules shall be consistent with sections 3743.50 to 3743.55 of the Revised Code and may include, in addition to other requirements prescribed by the fire marshal, a requirement that the applicant for licensure successfully complete a written examination or otherwise successfully demonstrate its proficiency in the handling and discharging of fireworks in a safe manner and its ability to handle the responsibilities associated with exhibitions.

(B) The fire marshal shall adopt rules in accordance with Chapter 119. of the Revised Code that govern the nature and conduct of public fireworks exhibitions by licensed exhibitors of fireworks. These rules shall be designed to promote the safety and security of persons viewing a fireworks exhibition, to promote the safety of persons who, although not viewing an exhibition, could be affected by fireworks used at it, and to promote the safety and security of exhibitors and their assistants.

The rules shall be consistent with sections 3743.50 to 3743.55 of the Revised Code; except as otherwise provided in this section, shall be substantially equivalent to the most recent versions of chapters 1123, 1124, and 1126 of the most recent national fire protection association standards; and shall apply to, but not be limited to, the following subject matters:

(1) The construction of shells used in a fireworks exhibition;

(2) Except as the storage and securing of fireworks is addressed by the rules adopted under division (E) of this section, the storage, securing, and supervision of fireworks pending their use in, and during the course of, a fireworks exhibition, and inspections by exhibitors of fireworks to be used in an exhibition prior to their use. These rules shall regulate, among other relevant matters, the storage of fireworks in manners that will effectively eliminate or reduce the likelihood of the fireworks becoming wet or being exposed to flame, and appropriate distances between storage sites and the sites at which fireworks will be discharged.

(3) The installation and nature of mortars used in a fireworks exhibition, and inspections by exhibitors of mortars prior to their use;

(4) Minimum distances between storage sites, discharge sites, spectator viewing sites, parking areas, and potential landing areas of fireworks, and minimum distances between discharge sites, potential landing areas, and residential or other types of buildings or structures;

(5) The nature of discharge sites and potential landing sites;

(6) Fire protection, the use and location of monitors for crowd control, the use of fences and rope barriers for crowd control, illumination, smoking and the use of open flame, and posting of warning signs concerning smoking or the use of open flame in connection with fireworks exhibitions. These rules may provide some authority to local officials in determining adequate fire protection, and numbers and locations of monitors.

(7) Procedures to be followed in the discharging of fireworks;

(8) Weather and crowd-related conditions under which fireworks may and may not be discharged, including circumstances under which exhibitions should be postponed;

(9) Inspections of premises following a fireworks exhibition for purposes of locating and disposing of defective or unexploded fireworks. Inspections shall be required immediately following an exhibition, and, if an exhibition is conducted at night, also at sunrise the following morning.

(C) All mortars used in a fireworks exhibition that are greater than or equal to eight inches in diameter shall be equipped with electronic ignition equipment in accordance with chapter 1123 of the most recent edition of the national fire protection association standards.

(D) Only persons who are employees of licensed exhibitors of fireworks and who are registered with the fire marshal under section 3743.56 of the Revised Code shall be permitted within the discharge perimeter of an exhibition.

(E)

(1) The fire marshal shall adopt rules in accordance with Chapter 119. of the Revised Code and consistent with division (E)(3) of this section that establish both of the following:

(a) Uniform standards for the stability and securing of fireworks storage racks used at a fireworks exhibition;

(b) A detailed checklist that a fire chief or fire prevention officer, in consultation with a police chief or other similar chief law enforcement officer of a municipal corporation, township, or township or joint police district or with a designee of such a police chief or other similar chief law enforcement officer, shall complete, while conducting the inspection required under division (C) of section 3743.54 of the Revised Code at the premises at which a fireworks exhibition will take place, to ensure that the exhibition will comply with all applicable requirements of this chapter, and all applicable rules adopted under this chapter, that regulate the conduct of a fireworks exhibition.

(2) Each licensed exhibitor of fireworks shall comply with the rules that the fire marshal adopts under division (E)(1)(a) of this section.

(3) Prior to the fire marshal's adoption of the rules referred to in divisions (E)(1)(a) and (b) of this section, the director of commerce shall appoint a committee consisting of the fire marshal, three representatives of the fireworks industry, and three representatives of the fire service industry to assist the fire marshal in adopting those rules. The fire marshal shall adopt initial rules under those divisions by not later than May 1, 2001.

(F) A fire chief or fire prevention officer, in consultation with a police chief or other similar chief law enforcement officer of a municipal corporation, township, or township or joint police district or with a designee of such a police chief or other similar chief law enforcement officer, shall conduct the inspection referred to in division (E)(1)(b) of this section, complete the checklist referred to in division (E)(1)(b) of this section while conducting the inspection, and provide a copy of the completed checklist to the fire marshal.

(G) A designee, if any, designated by a police chief or other similar chief law enforcement officer under this section or section 3743.54 of the Revised Code shall be a law enforcement officer serving in the same law enforcement agency as the police chief or other similar chief law enforcement officer.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2001



Section 3743.54 - Public fireworks exhibitions - additional license categories.

(A) A licensed exhibitor of fireworks may acquire fireworks for use at a public fireworks exhibition only from a licensed manufacturer of fireworks or licensed wholesaler of fireworks, and only in accordance with the procedures specified in this section and section 3743.55 of the Revised Code.

(B)

(1) A licensed exhibitor of fireworks who wishes to conduct a public fireworks exhibition shall apply for approval to conduct the exhibition to whichever of the following persons is appropriate under the circumstances:

(a) Unless division (B)(1)(c) or (d) of this section applies, if the exhibition will take place in a municipal corporation, the approval shall be obtained from the fire chief, and from the police chief or other similar chief law enforcement officer, or the designee of the police chief or similar chief law enforcement officer, of the particular municipal corporation.

(b) Unless division (B)(1)(c) or (d) of this section applies, if the exhibition will take place in an unincorporated area, the approval shall be obtained from the fire chief of the particular township or township fire district, and from the police chief or other similar chief law enforcement officer, or the designee of the police chief or similar chief law enforcement officer, of the particular township, or township or joint police district.

(c) If fire protection services for the premises on which the exhibition will take place are provided in accordance with a contract between political subdivisions, the approval shall be obtained from the fire chief of the political subdivision providing the fire protection services and from the police chief or other similar chief law enforcement officer, or the designee of the police chief or similar chief law enforcement officer, of the political subdivision in which the premises on which the exhibition will take place are located. If police services for the premises on which the exhibition will take place are provided in accordance with a contract between political subdivisions, the approval shall be obtained from the police chief or other similar chief law enforcement officer, or the designee of the police chief or similar chief law enforcement officer, of the political subdivision providing the police services and from the fire chief of the political subdivision in which the premises on which the exhibition will take place are located. If both fire and police protection services for the premises on which the exhibition will take place are provided in accordance with a contract between political subdivisions, the approval shall be obtained from the fire chief, and from the police chief or other similar chief law enforcement officer, or the designee of the police chief or similar chief law enforcement officer, of the political subdivisions providing the police and fire protection services.

(d) If there is no municipal corporation, township, or township fire district fire department, no municipal corporation, township, or township or joint police district police department, and no contract for police or fire protection services between political subdivisions covering the premises on which the exhibition will take place, the approval shall be obtained from the fire prevention officer, and from the police chief or other similar chief law enforcement officer, or the designee of the police chief or other similar chief law enforcement officer, having jurisdiction over the premises.

(2) The approval required by division (B)(1) of this section shall be evidenced by the fire chief or fire prevention officer and by the police chief or other similar chief law enforcement officer, or the designee of the police chief or other similar chief law enforcement officer, signing a permit for the exhibition. The fire marshal shall prescribe the form of exhibition permits and distribute copies of the form to fire chiefs, to fire prevention officers, and to police chiefs or other similar chief law enforcement officers of municipal corporations, townships, or township or joint police districts, or their designees, in this state. Any exhibitor of fireworks who wishes to conduct a public fireworks exhibition may obtain a copy of the form from the fire marshal or, if it is available, from a fire chief, a fire prevention officer, a police chief or other similar chief law enforcement officer of a municipal corporation, township, or township or joint police district, or a designee of such a police chief or other similar chief law enforcement officer.

(C) Before a permit is signed and issued to a licensed exhibitor of fireworks, the fire chief or fire prevention officer, in consultation with the police chief or other similar chief law enforcement officer or with the designee of the police chief or other similar chief law enforcement officer, shall inspect the premises on which the exhibition will take place and shall determine that, in fact, the applicant for the permit is a licensed exhibitor of fireworks. Each applicant shall show the applicant's license as an exhibitor of fireworks to the fire chief or fire prevention officer.

The fire chief or fire prevention officer, and the police chief or other similar chief law enforcement officer, or the designee of the police chief or other similar chief law enforcement officer, shall give approval to conduct a public fireworks exhibition only if satisfied, based on the inspection, that the premises on which the exhibition will be conducted allow the exhibitor to comply with the rules adopted by the fire marshal pursuant to divisions (B) and (E) of section 3743.53 of the Revised Code and that the applicant is, in fact, a licensed exhibitor of fireworks. The fire chief or fire prevention officer, in consultation with the police chief or other similar chief law enforcement officer or with the designee of the police chief or other similar chief law enforcement officer, may inspect the premises immediately prior to the exhibition to determine if the exhibitor has complied with the rules, and may revoke a permit for noncompliance with the rules.

(D) If the legislative authorities of their political subdivisions have prescribed a fee for the issuance of a permit for a public fireworks exhibition, fire chiefs or fire prevention officers, and police chiefs, other similar chief law enforcement officers, or their designee, shall not issue a permit until the exhibitor pays the requisite fee.

Each exhibitor shall provide an indemnity bond in the amount of at least one million dollars, with surety satisfactory to the fire chief or fire prevention officer and to the police chief or other similar chief law enforcement officer, or the designee of the police chief or other similar chief law enforcement officer, conditioned for the payment of all final judgments that may be rendered against the exhibitor on account of injury, death, or loss to persons or property emanating from the fireworks exhibition, or proof of insurance coverage of at least one million dollars for liability arising from injury, death, or loss to persons or property emanating from the fireworks exhibition. The legislative authority of a political subdivision in which a public fireworks exhibition will take place may require the exhibitor to provide an indemnity bond or proof of insurance coverage in amounts greater than those required by this division. Fire chiefs or fire prevention officers, and police chiefs, other similar chief law enforcement officers, or their designee, shall not issue a permit until the exhibitor provides the bond or proof of the insurance coverage required by this division or by the political subdivision in which the fireworks exhibition will take place.

(E)

(1) Each permit for a fireworks exhibition issued by a fire chief or fire prevention officer, and by the police chief or other similar chief law enforcement officer, or the designee of the police chief or other similar chief law enforcement officer, shall contain a distinct number, designate the municipal corporation, township, township fire or police district, or joint police district of the fire chief, fire prevention officer, police chief or other similar chief law enforcement officer, or designee of the police chief or other similar chief law enforcement officer, and identify the certified fire safety inspector, fire chief, or fire prevention officer who will be present before, during, and after the exhibition, where appropriate. A copy of each permit issued shall be forwarded by the fire chief or fire prevention officer, and by the police chief or other similar chief law enforcement officer, or the designee of the police chief or other similar chief law enforcement officer, issuing it to the fire marshal, who shall keep a record of the permits received. A permit is not transferable or assignable.

(2) Each fire chief, fire prevention officer, police chief or other similar chief law enforcement officer, and designee of a police chief or other similar chief law enforcement officer shall keep a record of issued permits for fireworks exhibitions. In this list, the fire chief, fire prevention officer, police chief or other similar chief law enforcement officer, and designee of a police chief or other similar chief law enforcement officer shall list the name of the exhibitor, the exhibitor's license number, the premises on which the exhibition will be conducted, the date and time of the exhibition, and the number and political subdivision designation of the permit issued to the exhibitor for the exhibition.

(F) The governing authority having jurisdiction in the location where an exhibition is to take place shall require that a certified fire safety inspector, fire chief, or fire prevention officer be present before, during, and after the exhibition, and shall require the certified fire safety inspector, fire chief, or fire prevention officer to inspect the premises where the exhibition is to take place and determine whether the exhibition is in compliance with this chapter.

(G) Notwithstanding any provision of the Revised Code to the contrary, the state fire marshal is hereby authorized to create additional license categories for fireworks exhibitors and to create additional permit requirements for fireworks exhibitions for the indoor use of fireworks and other uses of pyrotechnics, including the use of pyrotechnic materials that do not meet the definition of fireworks as described in section 3743.01 of the Revised Code. Such licenses and permits and the fees for such licenses and permits shall be described in rules adopted by the fire marshal under Chapter 119. of the Revised Code. Such rules may provide for different standards for exhibitor licensure and the permitting and conducting of a fireworks exhibition than the requirements of this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008



Section 3743.541 - Fireworks incidents.

(A) The appropriate certified fire safety inspector, fire chief, or fire prevention officer or appropriate state or local law enforcement authority with jurisdiction over a fireworks incident site shall immediately notify the state fire marshal, the state fire marshal's designee, or a member of the state fire marshal's staff regarding the occurrence of the fireworks incident and the location of the fireworks incident site.

(B) At any time after a fireworks incident occurs, unless the fire marshal otherwise delegates the fire marshal's authority to the appropriate state or local law enforcement authority with jurisdiction over the fireworks incident site, the fire marshal, the fire marshal's designee, or a member of the fire marshal's staff shall supervise and coordinate the investigation of the fireworks incident and supervise any dismantling, repositioning, or other disturbance of fireworks, associated equipment or other materials, or other items within the fireworks incident site or of any evidence related to the fireworks incident.

(C) A state or local law enforcement officer, certified fire safety inspector, fire chief, or fire prevention officer, or any person authorized and supervised by a state or local law enforcement officer, certified fire safety inspector, fire chief, or fire prevention officer, prior to the arrival of the fire marshal, the fire marshal's designee, or a member of the fire marshal's staff at a fireworks incident site, may dismantle, reposition, or move any fireworks, any associated equipment or other materials, or any other items found within the site or any evidence related to the fireworks incident only as necessary to prevent an imminent fire, imminent explosion, or similar threat of additional injury or death to any member of the public at the site.

Effective Date: 06-29-2001



Section 3743.55 - Exhibitor required to display license to seller.

A licensed exhibitor of fireworks who has acquired a permit for a public fireworks exhibition pursuant to section 3743.54 of the Revised Code may acquire fireworks for use in the particular fireworks exhibition only if, prior to purchasing the fireworks, the exhibitor shows to the licensed manufacturer or wholesaler his license as an exhibitor of fireworks and the permit issued pursuant to section 3743.54 of the Revised Code. The manufacturer or wholesaler shall record the exhibitor's license number and the permit number and political subdivision designation in its retail sales record.

Effective Date: 12-01-1986



Section 3743.56 - Annual registration of exhibitor's employees.

Each fireworks exhibitor licensed under section 3743.51 of the Revised Code shall register annually with the fire marshal all employees who assist the licensed exhibitor in conducting fireworks exhibitions. Once registered, such an employee may be employed by any other licensed fireworks exhibitor, without the need for that other licensed exhibitor to register the employee with the fire marshal. The fire marshal shall maintain a record of licensed exhibitors and registered employees and make it available, upon request, to any law enforcement agency.

The fire marshal shall adopt rules under Chapter 119. of the Revised Code that establish appropriate fees for the registration of employees of licensed exhibitors and otherwise implement this section.

In addition to the annual registration of employees required by this section, a licensed exhibitor shall file an application to register a new employee, unless the new employee is already registered under this section, not later than seven days after the date on which the employee is hired.

Each applicant for registration under this section shall provide fingerprint or similar identifying information to the fire marshal for the purposes of determining applicant compliance with section 3743.70 of the Revised Code. The fire marshal may adopt rules under Chapter 119. of the Revised Code specifying the method to be used by the applicant to provide the fingerprint or similar identifying information, fees to be assessed by the fire marshal to conduct such background checks, and the procedures to be used by the fire marshal to verify compliance with this section. Such rules may include provisions establishing the frequency that license renewal applicants must update background check information filed by the applicant with previous license applications and provisions describing alternative forms of background check information that may be accepted by the fire marshal to verify compliance with this section.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008



Section 3743.57 - Fire marshal's fireworks training and education fund.

(A) All fees collected by the fire marshal for licenses or permits issued pursuant to this chapter shall be deposited into the state fire marshal's fund, and interest earned on the amounts in the fund shall be credited by the treasurer of state to the fund.

(B) The fire marshal shall in the fire marshal's discretion use amounts in the state fire marshal's fund for fireworks training and education purposes, including, but not limited to, the creation of educational and training programs, attendance by the fire marshal and the fire marshal's employees at conferences and seminars, the payment of travel and meal expenses associated with such attendance, participation by the fire marshal and the fire marshal's employees in committee meetings and other meetings related to pyrotechnic codes, and the payment of travel and meal expenses associated with such participation. The use of the fund shall comply with rules of the department of commerce, policies and procedures established by the director of budget and management, and all other applicable laws.

Effective Date: 06-29-2001; 06-30-2005



Section 3743.58 - Shipping or transporting fireworks.

The fire marshal shall adopt rules governing the transportation of fireworks on the highways of this state. These rules shall be substantially equivalent to regulations of the United States department of transportation governing the transportation of fireworks, and to the fireworks transportation provisions of the most recent versions of chapters 1123, 1124, and 1126 of the most recent national fire protection association standards. Fireworks shall be transported on the highways of this state only in accordance with such rules. Such rules shall not require that shipments of fireworks required by this Chapter to be made directly out of state be made solely by common carriers licensed by the federal government. No requirements of this Chapter that fireworks be shipped or transported directly out of this state require that these shipments be made personally by the seller or solely by common carriers licensed by the federal government.

Effective Date: 06-29-2001



Section 3743.59 - Variances.

(A) Upon application by an affected party, the fire marshal may grant variances from the requirements of this chapter or from the requirements of rules adopted pursuant to this chapter if the fire marshal determines that a literal enforcement of the requirement will result in practical difficulty in complying with the requirements of this chapter or the rules adopted pursuant to this chapter and that the variance will not be contrary to the public health, safety, or welfare. A variance shall not be granted to a person who is initially licensed as a manufacturer or wholesaler of fireworks after June 14, 1988.

(B) The fire marshal may authorize a variance from the prohibitions in this chapter against the possession and use of pyrotechnic compounds to a person who submits proof that the person is certified and in good standing with the Ohio state board of education, provided that the pyrotechnic compounds are used for educational purposes only, or are used only at an authorized educational function approved by the governing board that exercises authority over the educational function.

(C) The fire marshal may authorize a variance from the prohibitions in this chapter against the possession and use of pyrotechnic compounds to a person who possesses and uses the pyrotechnic compounds for personal and noncommercial purposes as a hobby. The fire marshal may rescind a variance authorized under this division at any time, exclusively at the fire marshal's discretion.

Effective Date: 06-29-2001; 09-29-2005



Section 3743.60 - Prohibitions.

(A) No person shall manufacture fireworks in this state unless it is a licensed manufacturer of fireworks, and no person shall operate a fireworks plant in this state unless it has been issued a license as a manufacturer of fireworks for the particular fireworks plant.

(B) No person shall operate a fireworks plant in this state after its license as a manufacturer of fireworks for the particular fireworks plant has expired, been denied renewal, or been revoked, unless a new license has been obtained.

(C) No licensed manufacturer of fireworks, during the effective period of its licensure, shall construct, locate, or relocate any buildings or other structures on the premises of its fireworks plant, make any structural change or renovation in any building or other structure on the premises of its fireworks plant, or change the nature of its manufacturing of fireworks so as to include the processing of fireworks without first obtaining a written authorization from the fire marshal pursuant to division (B) of section 3743.04 of the Revised Code.

(D) No licensed manufacturer of fireworks shall manufacture fireworks, possess fireworks for sale at wholesale or retail, or sell fireworks at wholesale or retail, in a manner not authorized by division (C) of section 3743.04 of the Revised Code.

(E) No licensed manufacturer of fireworks shall knowingly fail to comply with the rules adopted by the fire marshal pursuant to section 3743.05 of the Revised Code or the requirements of section 3743.06 of the Revised Code.

(F) No licensed manufacturer of fireworks shall fail to maintain complete inventory, wholesale sale, and retail records as required by section 3743.07 of the Revised Code, or to permit inspection of these records or the premises of a fireworks plant pursuant to section 3743.08 of the Revised Code.

(G) No licensed manufacturer of fireworks shall fail to comply with an order of the fire marshal issued pursuant to division (B)(1) of section 3743.08 of the Revised Code, within the specified period of time.

(H) No licensed manufacturer of fireworks shall fail to comply with an order of the fire marshal issued pursuant to division (B)(2) of section 3743.08 of the Revised Code until the nonconformities are eliminated, corrected, or otherwise remedied or the seventy-two hour period specified in that division has expired, whichever first occurs.

(I) No person shall smoke or shall carry a pipe, cigarette, or cigar, or a match, lighter, other flame-producing item, or open flame on, or shall carry a concealed source of ignition into, the premises of a fireworks plant, except as smoking is authorized in specified lunchrooms or restrooms by a manufacturer pursuant to division (C) of section 3743.06 of the Revised Code.

(J) No person shall have possession or control of, or be under the influence of, any intoxicating liquor, beer, or controlled substance, while on the premises of a fireworks plant.

Effective Date: 06-29-2001



Section 3743.61 - Wholesaler restrictions.

(A) No person, except a licensed manufacturer of fireworks engaging in the wholesale sale of fireworks as authorized by division (C)(2) of section 3743.04 of the Revised Code, shall operate as a wholesaler of fireworks in this state unless it is a licensed wholesaler of fireworks, or shall operate as a wholesaler of fireworks at any location in this state unless it has been issued a license as a wholesaler of fireworks for the particular location.

(B) No person shall operate as a wholesaler of fireworks at a particular location in this state after its license as a wholesaler of fireworks for the particular location has expired, been denied renewal, or been revoked, unless a new license has been obtained.

(C) No licensed wholesaler of fireworks, during the effective period of its licensure, shall perform any construction, or make any structural change or renovation, on the premises on which the fireworks are sold without first obtaining a written authorization from the fire marshal pursuant to division (B) of section 3743.17 of the Revised Code.

(D) No licensed wholesaler of fireworks shall possess fireworks for sale at wholesale or retail, or sell fireworks at wholesale or retail, in a manner not authorized by division (C) of section 3743.17 of the Revised Code.

(E) No licensed wholesaler of fireworks shall knowingly fail to comply with the rules adopted by the fire marshal pursuant to section 3743.18 or the requirements of section 3743.19 of the Revised Code.

(F) No licensed wholesaler of fireworks shall fail to maintain complete inventory, wholesale sale, and retail records as required by section 3743.20 of the Revised Code, or to permit inspection of these records or the premises of the wholesaler pursuant to section 3743.21 of the Revised Code.

(G) No licensed wholesaler of fireworks shall fail to comply with an order of the fire marshal issued pursuant to division (B)(1) of section 3743.21 of the Revised Code, within the specified period of time.

(H) No licensed wholesaler of fireworks shall fail to comply with an order of the fire marshal issued pursuant to division (B)(2) of section 3743.21 of the Revised Code until the nonconformities are eliminated, corrected, or otherwise remedied or the seventy-two hour period specified in that division has expired, whichever first occurs.

(I) No person shall smoke or shall carry a pipe, cigarette, or cigar, or a match, lighter, other flame-producing item, or open flame on, or shall carry a concealed source of ignition into, the premises of a wholesaler of fireworks, except as smoking is authorized in specified lunchrooms or restrooms by a wholesaler pursuant to division (D) of section 3743.19 of the Revised Code.

(J) No person shall have possession or control of, or be under the influence of, any intoxicating liquor, beer, or controlled substance, while on the premises of a wholesaler of fireworks.

Effective Date: 06-29-2001



Section 3743.63 - Purchaser restrictions.

(A) No person who resides in another state and purchases fireworks in this state shall obtain possession of the fireworks in this state unless the person complies with section 3743.44 of the Revised Code, provided that knowingly making a false statement on the fireworks purchaser form is not a violation of this section but is a violation of section 2921.13 of the Revised Code.

(B) No person who resides in another state and who purchases fireworks in this state shall obtain possession of fireworks in this state other than from a licensed manufacturer or wholesaler, or fail, when transporting the fireworks, to transport them directly out of this state within seventy-two hours after the time of their purchase. No such person shall give or sell to any other person in this state fireworks that the person has acquired in this state.

(C) No person who resides in this state and purchases fireworks in this state shall obtain possession of the fireworks in this state unless the person complies with section 3743.45 of the Revised Code, provided that knowingly making a false statement on the fireworks purchaser form is not a violation of this section but is a violation of section 2921.13 of the Revised Code.

(D) No person who resides in this state and who purchases fireworks in this state under section 3743.45 of the Revised Code shall obtain possession of fireworks in this state other than from a licensed manufacturer or licensed wholesaler, or fail, when transporting the fireworks, to transport them directly out of this state within forty-eight hours after the time of their purchase. No such person shall give or sell to any other person in this state fireworks that the person has acquired in this state.

Effective Date: 07-01-1996



Section 3743.64 - Fireworks exhibitions and exhibitors - prohibited activities.

(A) No person shall conduct a fireworks exhibition in this state or act as an exhibitor of fireworks in this state unless the person is a licensed exhibitor of fireworks.

(B) No person shall conduct a fireworks exhibition in this state or act as an exhibitor of fireworks in this state after the person's license as an exhibitor of fireworks has expired, been denied renewal, or been revoked, unless a new license has been obtained.

(C) No licensed exhibitor of fireworks shall fail to comply with the applicable requirements of the rules adopted by the fire marshal pursuant to divisions (B) and (E) of section 3743.53 of the Revised Code or to comply with divisions (C) and (D) of that section.

(D) No licensed exhibitor of fireworks shall conduct a fireworks exhibition unless a permit has been secured for the exhibition pursuant to section 3743.54 of the Revised Code or if a permit so secured is revoked by a fire chief or fire prevention officer, in consultation with a police chief or other similar chief law enforcement officer of a municipal corporation, township, or township or joint police district or with a designee of such a police chief or other similar chief law enforcement officer, pursuant to that section.

(E) No licensed exhibitor of fireworks shall acquire fireworks for use at a fireworks exhibition other than in accordance with sections 3743.54 and 3743.55 of the Revised Code.

(F) No licensed exhibitor of fireworks or other person associated with the conduct of a fireworks exhibition shall have possession or control of, or be under the influence of, any intoxicating liquor, beer, or controlled substance while on the premises on which the exhibition is being conducted.

(G) No licensed exhibitor of fireworks shall permit an employee to assist the licensed exhibitor in conducting fireworks exhibitions unless the employee is registered with the fire marshal under section 3743.56 of the Revised Code.

(H) Except as provided in division (C) of section 3743.541 of the Revised Code, no person shall knowingly, or knowingly permit another person to, dismantle, reposition, or otherwise disturb any fireworks, associated equipment or materials, or other items within a fireworks incident site, or any evidence related to a fireworks incident, at any time after that person has reason to believe a fireworks incident has occurred, before the state fire marshal, the state fire marshal's designee, a member of the state fire marshal's staff, or other appropriate state or local law enforcement authorities permit in accordance with section 3743.541 of the Revised Code the dismantling, repositioning, or other disturbance of the fireworks, equipment, materials, or items within the fireworks incident site or of any evidence related to the fireworks incident.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2001



Section 3743.65 - Possession, sale and use restrictions.

(A) No person shall possess fireworks in this state or shall possess for sale or sell fireworks in this state, except a licensed manufacturer of fireworks as authorized by sections 3743.02 to 3743.08 of the Revised Code, a licensed wholesaler of fireworks as authorized by sections 3743.15 to 3743.21 of the Revised Code, a shipping permit holder as authorized by section 3743.40 of the Revised Code, an out-of-state resident as authorized by section 3743.44 of the Revised Code, a resident of this state as authorized by section 3743.45 of the Revised Code, or a licensed exhibitor of fireworks as authorized by sections 3743.50 to 3743.55 of the Revised Code, and except as provided in section 3743.80 of the Revised Code.

(B) Except as provided in section 3743.80 of the Revised Code and except for licensed exhibitors of fireworks authorized to conduct a fireworks exhibition pursuant to sections 3743.50 to 3743.55 of the Revised Code, no person shall discharge, ignite, or explode any fireworks in this state.

(C) No person shall use in a theater or public hall, what is technically known as fireworks showers, or a mixture containing potassium chlorate and sulphur.

(D) No person shall sell fireworks of any kind to a person under eighteen years of age. No person under eighteen years of age shall enter a fireworks sales showroom unless that person is accompanied by a parent, legal guardian, or other responsible adult. No person under eighteen years of age shall touch or possess fireworks on a licensed premises without the consent of the licensee. A licensee may eject any person from a licensed premises that is in any way disruptive to the safe operation of the premises.

(E) No person, other than a licensed manufacturer, licensed wholesaler, licensed exhibitor, or shipping permit holder, shall possess 1.3 G fireworks in this state.

(F) Except as otherwise provided in division (J) of section 3743.06 and division (K) of section 3743.19 of the Revised Code, no person shall knowingly disable a fire suppression system as defined in section 3781.108 of the Revised Code on the premises of a fireworks plant of a licensed manufacturer of fireworks or on the premises of the business operations of a licensed wholesaler of fireworks.

Effective Date: 06-29-2001; 09-29-2005; 2008 HB562 09-22-2008



Section 3743.66 - Limiting shipping or transporting.

(A) No person shall transport fireworks in this state except in accordance with rules adopted by the fire marshal pursuant to section 3743.58 of the Revised Code.

(B) As used in this division, "fireworks" includes only 1.3 G and 1.4 G fireworks. No person shall ship fireworks into this state by mail, parcel post, or common carrier unless the person possesses a valid shipping permit issued under section 3743.40 of the Revised Code, and the fireworks are shipped directly to the holder of a license issued under section 3743.03, 3743.16, or 3743.51 of the Revised Code.

No person shall ship fireworks within this state by mail, parcel post, or common carrier unless the fireworks are shipped directly to the holder of a license issued under section 3743.03, 3743.16, or 3743.51 of the Revised Code.

Effective Date: 06-29-2001



Section 3743.68 - Violators.

(A) The fire marshal, an assistant fire marshal, or a certified fire safety inspector may arrest, or may cause the arrest of, any person whom the fire marshal, assistant fire marshal, or certified fire safety inspector finds in the act of violating, or who the fire marshal, assistant fire marshal, or certified fire safety inspector has reasonable cause to believe has violated, sections 3743.60 to 3743.66 of the Revised Code. Any arrest shall be made in accordance with statutory and constitutional provisions governing arrests by law enforcement officers.

(B) If the fire marshal, an assistant fire marshal, or certified fire safety inspector has probable cause to believe that fireworks are being manufactured, sold, possessed, transported, or used in violation of this chapter, the fire marshal, assistant fire marshal, or certified fire safety inspector may seize the fireworks. Any seizure of fireworks shall be made in accordance with statutory and constitutional provisions governing searches and seizures by law enforcement officers. The fire marshal's or certified fire safety inspector's office shall impound at the site or safely keep seized fireworks pending the time they are no longer needed as evidence. A sample of the seized fireworks is sufficient for evidentiary purposes. The remainder of the seized fireworks may be disposed of pursuant to an order from a court of competent jurisdiction after notice and a hearing.

Fireworks manufactured, sold, possessed, transported, or used in violation of this chapter shall be forfeited by the violator. The fire marshal's or certified fire safety inspector's office shall dispose of seized fireworks pursuant to the procedures specified in sections 2981.11 to 2981.13 of the Revised Code for the disposal of forfeited property by law enforcement agencies, and the fire marshal or that office is not liable for claims for the loss of or damages to the seized fireworks.

(C) This section does not affect the authority of a peace officer, as defined in section 2935.01 of the Revised Code, to make arrests for violations of this chapter or to seize fireworks manufactured, sold, possessed, transported, or used in violation of this chapter.

(D) Any fines imposed for a violation of this chapter relating to the sale, purchase, possession, or discharge of fireworks shall be distributed in the following manner if a municipal corporation, county, or township either filed or enforced the complaint regarding the violation. One-half of the amount of the fine shall be distributed to the municipal corporation, county, or township which filed the complaint regarding the violation and one-half of the amount of the fine shall be distributed to the municipal corporation, county, or township which enforced the complaint. If the same municipal corporation, county, or township both filed the complaint regarding the violation and enforced the complaint, the entire amount of the fine shall be distributed to that municipal corporation, county, or township.

Effective Date: 06-29-2001; 07-01-2007



Section 3743.70 - No license issued to felon.

The fire marshal shall not issue an initial or a renewal of a license , permit, or registration under this chapter on or after June 30, 1997, if the applicant for the license or permit, or any individual holding, owning, or controlling a five per cent or greater beneficial or equity interest in the applicant for the license or permit, has been convicted of or pleaded guilty to a felony under the laws of this state, another state, or the United States. The fire marshal shall revoke or deny renewal of a license or permit first issued under this chapter on or after June 30, 1997, if the holder of the license or permit, or any individual holding, owning, or controlling a five per cent or greater beneficial or equity interest in the holder of the license or permit, is convicted of or pleads guilty to a felony under the laws of this state, another state, or the United States.

The state fire marshal may adopt rules under Chapter 119. of the Revised Code specifying the method to be used by the applicants subject to this section to provide the fingerprint or similar identifying information, fees to be assessed by the fire marshal to conduct such background checks, and the procedures to be used by the state fire marshal to verify compliance with this section. Such rules may include provisions establishing rules for conducting background checks and prohibiting licensure, permitting or registration under this chapter for persons convicted of a felony or similar offense in another country, the frequency that license renewal applicants must update background check information filed by the applicant with previous license applications, provisions describing alternative forms of background check information that may be accepted by the fire marshal to verify compliance with this section, and provisions that permit the state fire marshal to waive the applicability of this section if the applicant produces verified documentation that demonstrates that this state, another state, the United States, or another country has determined that applicant is appropriate for licensure, permitting, or registration under this chapter.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008



Section 3743.75 - Moratorium on licenses.

(A) During the period beginning on June 29, 2001, and ending on December 15, 2015, the state fire marshal shall not do any of the following:

(1) Issue a license as a manufacturer of fireworks under sections 3743.02 and 3743.03 of the Revised Code to a person for a particular fireworks plant unless that person possessed such a license for that fireworks plant immediately prior to June 29, 2001;

(2) Issue a license as a wholesaler of fireworks under sections 3743.15 and 3743.16 of the Revised Code to a person for a particular location unless that person possessed such a license for that location immediately prior to June 29, 2001;

(3) Except as provided in division (B) of this section, approve the geographic transfer of a license as a manufacturer or wholesaler of fireworks issued under this chapter to any location other than a location for which a license was issued under this chapter immediately prior to June 29, 2001.

(B) Division (A)(3) of this section does not apply to a transfer that the state fire marshal approves under division (F) of section 3743.17 of the Revised Code.

(C) Notwithstanding section 3743.59 of the Revised Code, the prohibited activities established in divisions (A)(1) and (2) of this section, geographic transfers approved pursuant to division (F) of section 3743.17 of the Revised Code, and storage locations allowed pursuant to division (I) of section 3743.04 of the Revised Code or division (G) of section 3743.17 of the Revised Code are not subject to any variance, waiver, or exclusion.

(D) As used in division (A) of this section:

(1) "Person" includes any person or entity, in whatever form or name, that acquires possession of a manufacturer or wholesaler of fireworks license issued pursuant to this chapter by transfer of possession of a license, whether that transfer occurs by purchase, assignment, inheritance, bequest, stock transfer, or any other type of transfer, on the condition that the transfer is in accordance with division (D) of section 3743.04 of the Revised Code or division (D) of section 3743.17 of the Revised Code and is approved by the fire marshal.

(2) "Particular location" includes a licensed premises and, regardless of when approved, any storage location approved in accordance with section 3743.04 or 3743.17 of the Revised Code.

(3) "Such a license" includes a wholesaler of fireworks license that was issued in place of a manufacturer of fireworks license that existed prior to June 29, 2001, and was requested to be canceled by the license holder pursuant to division (D) of section 3743.03 of the Revised Code.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 06-29-2001; 03-31-2005; 09-29-2005; 2007 HB119 09-29-2007



Section 3743.80 - Exemptions.

This chapter does not prohibit or apply to the following:

(A) The manufacture, sale, possession, transportation, storage, or use in emergency situations, of pyrotechnic signaling devices and distress signals for marine, aviation, or highway use;

(B) The manufacture, sale, possession, transportation, storage, or use of fusees, torpedoes, or other signals necessary for the safe operation of railroads;

(C) The manufacture, sale, possession, transportation, storage, or use of blank cartridges in connection with theaters or shows, or in connection with athletics as signals or for ceremonial purposes;

(D) The manufacture for, the transportation, storage, possession, or use by, or sale to the armed forces of the United States and the militia of this state of pyrotechnic devices;

(E) The manufacture, sale, possession, transportation, storage, or use of toy pistols, toy canes, toy guns, or other devices in which paper or plastic caps containing twenty-five hundredths grains or less of explosive material are used, provided that they are constructed so that a hand cannot come into contact with a cap when it is in place for explosion, or apply to the manufacture, sale, possession, transportation, storage, or use of those caps;

(F) The manufacture, sale, possession, transportation, storage, or use of novelties and trick noisemakers, auto burglar alarms, or model rockets and model rocket motors designed, sold, and used for the purpose of propelling recoverable aero models;

(G) The manufacture, sale, possession, transportation, storage, or use of wire sparklers.

(H) The conduct of radio-controlled special effect exhibitions that use an explosive black powder charge of not more than one-quarter pound per charge, and that are not connected in any manner to propellant charges, provided that the exhibition complies with all of following:

(1) No explosive aerial display is conducted in the exhibition;

(2) The exhibition is separated from spectators by not less than two hundred feet;

(3) The person conducting the exhibition complies with regulations of the bureau of alcohol, tobacco, and firearms of the United States department of the treasury and the United States department of transportation with respect to the storage and transport of the explosive black powder used in the exhibition.

Effective Date: 06-29-2001



Section 3743.99 - Penalty.

(A) Whoever violates division (A) or (B) of section 3743.60 or division (H) of section 3743.64 of the Revised Code is guilty of a felony of the third degree.

(B) Whoever violates division (C) or (D) of section 3743.60, division (A), (B), (C), or (D) of section 3743.61, or division (A) or (B) of section 3743.64 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates division (E), (F), (G), (H), (I), or (J) of section 3743.60, division (E), (F), (G), (H), (I), or (J) of section 3743.61, section 3743.63, division (D), (E), (F), or (G) of section 3743.64, division (A), (B), (C), (D), or (E) of section 3743.65, or section 3743.66 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (I) of section 3743.60 or 3743.61 of the Revised Code, a violation of either of these divisions is a felony of the fifth degree.

(D) Whoever violates division (C) of section 3743.64 of the Revised Code is guilty of a misdemeanor of the first degree. In addition to any other penalties that may be imposed on a licensed exhibitor of fireworks under this division and unless the third sentence of this division applies, the person's license as an exhibitor of fireworks or as an assistant exhibitor of fireworks shall be suspended, and the person is ineligible to apply for either type of license, for a period of five years. If the violation of division (C) of section 3743.64 of the Revised Code results in serious physical harm to persons or serious physical harm to property, the person's license as an exhibitor of fireworks or as an assistant exhibitor of fireworks shall be revoked, and that person is ineligible to apply for a license as or to be licensed as an exhibitor of fireworks or as an assistant exhibitor of fireworks in this state.

(E) Whoever violates division (F) of section 3743.65 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 06-29-2001; 2008 HB562 09-22-2008






Chapter 3745 - ENVIRONMENTAL PROTECTION AGENCY

Section 3745.01 - Environmental protection agency created - powers - duties.

There is hereby created the environmental protection agency, headed by the director of environmental protection. The agency, under the supervision of the director, shall administer the laws pertaining to chemical emergency planning, community right-to-know, and toxic chemical release reporting; the cessation of chemical handling operations; the prevention, control, and abatement of air and water pollution; public water supply; comprehensive water resource management planning; products that contain mercury as defined in section 3734.61 of the Revised Code; and the disposal and treatment of solid wastes, infectious wastes, construction and demolition debris, hazardous waste, sewage, industrial waste, and other wastes. The director may do all of the following:

(A) Provide such methods of administration, appoint such personnel, make such reports, and take such other action as may be necessary to comply with the requirements of the federal laws and regulations pertaining to chemical emergency planning, community right-to-know, and toxic chemical release reporting; air and water pollution control; public water supply; water resource planning; and waste disposal and treatment;

(B) Procure by contract the temporary or intermittent services of experts or consultants, or organizations thereof, when those services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties;

(C) Advise, consult, cooperate, and enter into contracts or agreements, including consensual administrative order agreements, with any other agencies of the state, the federal government, other states, interstate agencies, and persons and with affected groups, political subdivisions, and industries in furtherance of the purposes of this chapter and Chapters 3704., 3714., 3734., 3751., 3752., 6109., and 6111. of the Revised Code;

(D) Establish advisory boards in accordance with section 121.13 of the Revised Code;

(E) Accept on behalf of the state any grant, gift, or contribution made for toxic chemical release reporting, air or water pollution control, public water supply, water resource planning, waste disposal or treatment, or related purposes, and expend it for those purposes;

(F) Make an annual report to the governor and the general assembly on activities and expenditures as well as recommendations for such additional legislation as the director considers appropriate to carry out the director's duties or accomplish the purposes of this section;

(G) Enter into environmental covenants in accordance with sections 5301.80 to 5301.92 of the Revised Code, and grant or accept easements or sell real property pursuant to section 3734.22, 3734.24, 3734.25, or 3734.26 of the Revised Code, as applicable.

The agency shall utilize the laboratory facilities of the department of health and other state institutions and agencies to the maximum extent that the utilization is practicable, economical, and technically satisfactory.

The director shall maintain and keep available for public inspection, at the director's principal office, a current register of all applications filed for permits, leases, licenses, variances, certificates, and approval of plans and specifications and of publicly owned treatment works pretreatment programs under the director's jurisdiction, hearings pending, the director's final action thereon, and the dates on which the filings, hearings, and final actions occur. The director shall maintain and keep available for public inspection at the director's principal office all plans, reports, and other documents required to be filed with the emergency response commission under Chapter 3750. of the Revised Code and rules adopted under it, and all reports and other documents required to be filed with the director under Chapter 3751. of the Revised Code and rules adopted under it, subject to the requirements of those chapters and rules adopted under them for the protection of trade secrets and confidential business information from disclosure to persons not authorized under those laws to receive trade secret or confidential business information.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-22-2000; 12-30-2004; 04-06-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3745.011 - Legislative intent.

It is the intent of the general assembly that the environmental protection agency shall:

(A) Promulgate and put into execution a long term comprehensive plan and program to conserve, protect, and enhance the air, water, and other natural resources of the state;

(B) Prevent and abate pollution of the environment for the protection and preservation of the health, safety, welfare, and property of the people of the state,

(C) Administer the air, water, and other natural resources of the state for the use and benefit of the people of the state;

(D) Promote the development of technology for environmental protection and management;

(E) Operate the state government in ways designed to minimize environmental damage, and assist and cooperate with governmental agencies to restore, protect, and enhance the quality of the environment;

(F) Provide for enforcement of the right of the people to environmental quality consistent with human health and welfare.

The director of environmental protection may designate one of his staff to serve directly under the director as an ombudsman and expeditor between the citizens and the environmental protection agency in all matters of the environment.

Effective Date: 10-23-1972



Section 3745.012 - Director to collect moneys and keep record.

The director of environmental protection shall collect all moneys for permits, licenses, plan approvals, variances, and certifications of any nature issued and administered by the environmental protection agency under Chapter 3704., 3714., 3734., 6109., or 6111. of the Revised Code. The director shall keep a record of all such moneys collected showing the amounts received, from whom, and for what purpose collected. All such moneys shall be credited to the general revenue fund, except for such moneys required to be credited to any other fund.

Effective Date: 07-24-1990



Section 3745.013 - Goods and services fund.

Except for those moneys specifically required by law to be credited to another fund, all moneys received by the environmental protection agency from the sale of goods or services shall be credited to the sale of goods and services fund which is hereby created in the state treasury. Moneys credited to the fund shall include:

(A) Moneys received pursuant to service agreements between programs or activities of the environmental protection agency under which one program or activity within the agency provides goods or services to another program or activity within the agency and moneys received pursuant to service agreements between the environmental protection agency and other state agencies under which the environmental protection agency provides goods or services to other state agencies. The goods and services provided pursuant to any such service agreement shall be documented on an invoice prescribed by the director of environmental protection. The invoice shall include, without limitation, the number of hours worked by personnel of the environmental protection agency, and any supplies and necessary equipment used, to perform the work prescribed by the service agreement and the costs thereof. Payment of the amount set forth on the invoice shall be made to the program or activity of the environmental protection agency providing the goods or services under the service agreement within thirty days after delivery of the invoice for payment to the appropriate program or activity within the agency, or the other state agency, receiving the goods or services under the agreement. Moneys credited to the fund under this division shall be expended to defray the costs of the programs and activities of the environmental protection agency.

(B) Moneys received by the environmental protection agency from the salvaging of equipment of the agency through the state's investment recovery program under sections 125.12 to 125.15 of the Revised Code. Notwithstanding section 125.14 of the Revised Code, moneys credited to the investment recovery fund created in that section arising from the sale or other disposition of equipment of the environmental protection agency shall be transferred to the goods and services fund. Moneys credited to the goods and services fund under this division shall be used by the agency to purchase equipment for the agency or to reimburse the United States environmental protection agency for the portion of the salvage amount due it because federal moneys were used to make the original purchase of the equipment.

Effective Date: 07-01-1989



Section 3745.014 - Central support indirect fund.

There is hereby created in the state treasury the central support indirect fund, which shall be administered by the director of environmental protection. Money credited to the fund shall be used for administrative costs of the environmental protection agency. The director may assess any operating funds from which the agency receives appropriations, except the central support indirect fund, for a share of the administrative costs of the agency. The amounts assessed shall be transferred to the central support indirect fund by means of intrastate transfer vouchers. The director, with the approval of the director of budget and management, shall determine the rate of assessments.

Effective Date: 06-06-2001



Section 3745.015 - Environmental protection fund.

There is hereby created in the state treasury the environmental protection fund consisting of money credited to the fund under division (A)(3) of section 3734.57 of the Revised Code. The environmental protection agency shall use money in the fund to pay the agency's costs associated with administering and enforcing, or otherwise conducting activities under, this chapter and Chapters 3704., 3734., 3746., 3747., 3748., 3750., 3751., 3752., 3753., 5709., 6101., 6103., 6105., 6109., 6111., 6112., 6113., 6115., 6117., and 6119. and sections 122.65 and 1521.19 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-2005



Section 3745.016 - Cleanup and response fund.

There is hereby created in the state treasury the federally supported cleanup and response fund consisting of money credited to the fund from federal grants, gifts, and contributions to support the investigation and remediation of contaminated property. The environmental protection agency shall use money in the fund to support the investigation and remediation of contaminated property.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 3745.017 - Program for providing compliance and pollution prevention assistance to regulated entities.

(A) As used in this section:

(1) "Environmental law" means a law that is administered by the environmental protection agency.

(2) "Regulated entity" means an entity that is regulated under an environmental law.

(B)

(1) The director of environmental protection may establish within the agency a program for providing compliance and pollution prevention assistance to regulated entities. Services provided under the program may include all of the following:

(a) Establishment of a statewide toll-free telephone hotline to respond to questions about environmental requirements and pollution prevention;

(b) Development and distribution of educational materials regarding environmental requirements and pollution prevention;

(c) Provision of outreach and training on environmental requirements and pollution prevention;

(d) Provision of on-site assistance to regulated entities to help them identify applicable requirements and opportunities for pollution prevention and waste reduction;

(e) Provision of assistance to regulated entities that are small businesses in completing forms and permit applications, including assistance with permit applications pursuant to section 3704.18 of the Revised Code;

(f) Conducting annual surveys to solicit comments and gauge satisfaction from regulated entities that have sought assistance under the program. The director shall utilize solicited comments for the purpose of improving outreach and assistance.

(g) Additional services that the director determines are necessary to assist regulated entities.

(2) The director may assign employees of the agency to administer the program and assist in providing the services specified in division (B)(1) of this section.

(C) Except as provided in division (D) of this section, information obtained or created by employees of the agency who administer the program when providing any of the services specified in division (B)(1) of this section shall be held confidential unless any of the following applies:

(1) The information reveals a clear and immediate danger to the environment and to the health, safety, or welfare of the public.

(2) The information is obtained independently by the director or the director's authorized representatives as part of a compliance inspection, record review, investigation, or enforcement proceeding by the agency.

(3) The information is emissions data or other information concerning which holding the information as either confidential business information or trade secrets is expressly prohibited pursuant to the federal Clean Air Act as defined in section 3704.01 of the Revised Code, the federal Water Pollution Control Act as defined in section 6111.01 of the Revised Code, or another applicable federal law.

(4) The information is otherwise required by state or federal law to be disclosed publicly or made available to a government agency.

(D) When information has been submitted by a regulated entity to a division or office of the agency as part of a permit application, required report, or notification or to comply with any other regulatory reporting requirement, that information shall not be considered confidential by other divisions or offices of the agency unless it is determined to be a trade secret as defined in section 1333.61 of the Revised Code.

(E) No information that is submitted to, acquired by, or exchanged with employees of the agency who administer or provide services under the program that is authorized to be established under this section and that is confidential pursuant to division (C) of this section shall be used in any manner for the purpose of the enforcement of any requirement established in an environmental law or used as evidence in any judicial or administrative enforcement proceeding.

(F) Nothing in this section confers immunity on persons from enforcement that is based on information that is obtained by the director or the director's authorized representatives who are not employees of the agency who administer or provide services under the program that is authorized to be established under this section.

Added by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.



Section 3745.02 - Environmental review appeals commission.

There is hereby created an environmental review appeals commission, consisting of three members appointed by the governor with the advice and consent of the senate. Terms of office shall be for six years, commencing on the twenty-third day of October and ending on the twenty-second day of October, except that the terms of the first members of the commission shall be for two, four, and six years, respectively, as designated by the governor at the time of the appointment. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Each vacancy shall be filled by appointment within sixty days after the vacancy occurs. Each member shall have extensive experience in pollution control and abatement technology, ecology, public health, environmental law, economics of natural resource development, or related fields. At least one shall be an attorney. Not more than two members shall be of the same political party. At least two members shall represent the public interest. Each member shall serve full time.

The commission may appoint a secretary to hold office at its pleasure. The secretary shall perform such duties as the commission prescribes, and shall receive such compensation as the commission fixes in accordance with schedules as are provided by law for the compensation of state employees. The commission may employ such other employees as are necessary to perform its duties, and such other employees shall be in the classified service. The commission may retain the services of experts, consultants, and intermittent help. The environmental protection agency shall furnish such clerical and stenographic services to the commission as the commission requests and is reasonably available.

Two members constitute a quorum, and no action of the commission shall be valid unless it has the concurrence of at least two members. The commission shall keep a record of its proceedings.

Biennially one member shall be elected as chairperson and another member shall be elected as vice-chairperson. Such officers shall serve for terms of two years.

The governor may remove any member of the commission from office for conflict of interest, malfeasance, or nonfeasance, after delivering written charges to the member together with at least ten days' written notice of the time and place at which the governor will publicly hear the member, either in person or by counsel, in defense of the charges. If the member is removed from office, the governor shall file in the office of the secretary of state a complete statement of the charges made against the member and a complete report of the proceedings thereon. The action of the governor in removing the member from office is final.

The commission shall provide itself and its employees with such offices, equipment, and supplies as are necessary to perform its duties, using those available from the environmental protection agency wherever possible. The commission shall prepare and submit budgets and appropriation requests separate from those of the environmental protection agency, in accordance with section 126.02 of the Revised Code.

Effective Date: 12-02-1996



Section 3745.03 - Hearing procedures.

The environmental review appeals commission shall adopt regulations governing procedure to be followed for hearings before it. No regulation adopted by the commission shall be effective until the tenth day after it has been adopted by the filing of a certified copy thereof with the secretary of state who shall record them under the heading "regulations of the environmental review appeals commission." The regulations shall be numbered consecutively under the heading and shall bear the date of filing. The regulations shall be public records open to public inspection.

No regulation filed in the office of the secretary of state pursuant to this section shall be amended except by a regulation which contains the entire regulation as amended and which repeals the regulation amended. Each regulation which amends a regulation shall bear the same consecutive regulation number as the number of the regulation which it amends, and it shall bear the date of filing.

No regulation filed in the office of the secretary of state pursuant to this section shall be repealed except by a regulation. Each regulation which repeals a regulation shall bear the same consecutive regulation number as the number of the regulation which it repeals, and it shall bear the date of filing.

The authority and the duty of the commission to adopt regulations under this section shall not be governed by or be subject to Chapter 119. of the Revised Code.

The commission shall have available at all times copies of all regulations of the commission which it has filed in the office of the secretary of state pursuant to this section, and shall furnish them free of charge to any person requesting them.

The commission shall maintain and keep available for public inspection, at its principal office, a current register of all appeals filed, hearings pending, its final action thereon, and the dates on which such filings, hearings, and final actions occur.

Effective Date: 12-02-1996



Section 3745.04 - Appeals to review commission.

(A) As used in this section, "any person" means any individual, any partnership, corporation, association, or other legal entity, or any political subdivision, instrumentality, or agency of a state, whether or not the individual or legal entity is an applicant for or holder of a license, permit, or variance from the environmental protection agency, and includes any department, agency, or instrumentality of the federal government that is an applicant for or holder of a license, permit, or variance from the environmental protection agency.

As used in this section, "action" or "act" includes the adoption, modification, or repeal of a rule or standard, the issuance, modification, or revocation of any lawful order other than an emergency order, and the issuance, denial, modification, or revocation of a license, permit, lease, variance, or certificate, or the approval or disapproval of plans and specifications pursuant to law or rules adopted thereunder.

(B) Any person who was a party to a proceeding before the director of environmental protection may participate in an appeal to the environmental review appeals commission for an order vacating or modifying the action of the director or a local board of health, or ordering the director or board of health to perform an act. The environmental review appeals commission has exclusive original jurisdiction over any matter that may, under this section, be brought before it. However, the director has and retains jurisdiction to modify, amend, revise, renew, or revoke any permit, rule, order, or other action that has been appealed to the commission. The modification, amendment, revision, renewal, or revocation is subject to applicable public participation and public notice requirements and is subject to an appeal under this section or section 3745.07 of the Revised Code, as applicable. Not later than thirty days after the issuance of the modification, amendment, revision, renewal, or revocation, the director shall file with the commission and serve on each party to the existing appeal a statement notifying the commission and the party that the appealed action was revoked or describing how the appealed action was modified, amended, revised, or changed as part of a renewal, as applicable. A party to the existing appeal is deemed to have appealed such a modification, amendment, revision, renewal, or revocation upon filing with the commission and serving on all parties an objection to the modification, amendment, revision, renewal, or revocation. The objection shall be filed with the commission not later than thirty days after the director files the statement with the commission regarding the modification, amendment, revision, renewal, or revocation. The objection shall state any new grounds of appeal resulting from the modification, amendment, revision, renewal, or revocation. The commission shall not charge a fee for the filing of such an objection.

A person appealing to the commission shall be known as appellant, and the director and any party to a proceeding substantially supporting the finding from which the appeal is taken shall be known as appellee, except that when an appeal involves a license to operate a disposal site or facility, the local board of health or the director of environmental protection, and any party to a proceeding substantially supporting the finding from which the appeal is taken, shall, as appropriate, be known as the appellee. Appellant and appellee shall be deemed to be parties to the appeal.

(C) The director may appeal an action of a local board of health conducted under Chapter 3714. or 3734. of the Revised Code to the environmental review appeals commission for an order vacating or modifying the action of the board or may appeal to the commission for an order requiring the local board of health to perform an act.

(D) An appeal shall be in writing and shall set forth the action complained of and the grounds upon which the appeal is based.

The appeal shall be filed with the commission within thirty days after notice of the action. Notice of the filing of the appeal shall be filed with the appellee within three days after the appeal is filed with the commission.

The appeal shall be accompanied by a filing fee of seventy dollars, which the commission, in its discretion, may reduce if by affidavit the appellant demonstrates that payment of the full amount of the fee would cause extreme hardship.

Within seven days after receipt of the notice of an appeal filed under division (B) of this section, the director or local board of health, as applicable, shall prepare and certify to the commission a record of the proceedings out of which the appeal arises, including all documents and correspondence, and a transcript of all testimony.

Upon the filing of an appeal, the commission shall fix the time and place at which the hearing on the appeal will be held. The commission shall give the appellant and the appellee at least ten days' written notice thereof by certified mail. The commission shall hold the hearing within thirty days after the notice of appeal is filed. The commission may postpone or continue any hearing upon its own motion or upon application of the appellant or of the appellee.

The filing of an appeal does not automatically suspend or stay execution of the action appealed from. Upon application by the appellant, the commission may suspend or stay the execution pending immediate determination of the appeal without interruption by continuances, other than for unavoidable circumstances.

(E) As used in this section and sections 3745.05 and 3745.06 of the Revised Code, "director of environmental protection" and "director" are deemed to include the director of agriculture and "environmental protection agency" is deemed to include the department of agriculture with respect to actions that are appealable to the commission under Chapter 903. of the Revised Code.

Effective Date: 09-26-2003; 12-22-2005; 2007 HB119 09-29-2007



Section 3745.05 - Hearings.

(A) In hearing the appeal, if an adjudication hearing was conducted by the director of environmental protection in accordance with sections 119.09 and 119.10 of the Revised Code or conducted by a board of health, the environmental review appeals commission is confined to the record as certified to it by the director or the board of health, as applicable. The commission may grant a request for the admission of additional evidence when satisfied that such additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the director or the board, as applicable. If no adjudication hearing was conducted in accordance with sections 119.09 and 119.10 of the Revised Code or conducted by a board of health, the commission shall conduct a hearing de novo on the appeal.

For the purpose of conducting a de novo hearing, or where the commission has granted a request for the admission of additional evidence, the commission may require the attendance of witnesses and the production of written or printed materials.

When conducting a de novo hearing, or when a request for the admission of additional evidence has been granted, the commission may, and at the request of any party it shall, issue subpoenas for witnesses or for books, papers, correspondence, memoranda, agreements, or other documents or records relevant or material to the inquiry directed to the sheriff of the counties where the witnesses or documents or records are found, which subpoenas shall be served and returned in the same manner as those allowed by the court of common pleas in criminal cases.

(B) The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. The fee and mileage expenses incurred at the request of the appellant shall be paid in advance by the appellant, and the remainder of the expenses shall be paid out of funds appropriated for the expenses of the commission.

(C) In case of disobedience or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, the court of common pleas of the county in which the disobedience, neglect, or refusal occurs, or any judge thereof, on application of the commission or any member thereof, may compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

(D) A witness at any hearing shall testify under oath or affirmation, which any member of the commission may administer. A witness, if the witness requests, shall be permitted to be accompanied, represented, and advised by an attorney, whose participation in the hearing shall be limited to the protection of the rights of the witness, and who may not examine or cross-examine witnesses. A witness shall be advised of the right to counsel before the witness is interrogated.

(E) A record of the testimony and other evidence submitted shall be taken by an official court reporter. The record shall include all of the testimony and other evidence and the rulings on the admissibility thereof presented at the hearing. The commission shall pass upon the admissibility of evidence, but any party may at the time object to the admission of any evidence and except to the rulings of the commission thereon, and if the commission refuses to admit evidence the party offering same may make a proffer thereof, and such proffer shall be made a part of the record of such hearing.

Any party may request the record of the hearing. Promptly after receiving such a request, the commission shall prepare and provide the record of the hearing to the party who requested it. The commission may charge a fee to the party who requested the record that does not exceed the cost to the commission for preparing and transcribing or transmitting it.

(F) If, upon completion of the hearing, the commission finds that the action appealed from was lawful and reasonable, it shall make a written order affirming the action, or if the commission finds that the action was unreasonable or unlawful, it shall make a written order vacating or modifying the action appealed from.

The commission shall issue a written order affirming, vacating, or modifying an action pursuant to the following schedule:

(1) For an appeal that was filed with the commission before April 15, 2008, the commission shall issue a written order not later than December 15, 2009.

(2) For all other appeals that have been filed with the commission as of October 15, 2009, the commission shall issue a written order not later than July 15, 2010.

(3) For an appeal that is filed with the commission after October 15, 2009, the commission shall issue a written order not later than twelve months after the filing of the appeal with the commission.

(G) Every order made by the commission shall contain a written finding by the commission of the facts upon which the order is based. Notice of the making of the order shall be given forthwith to each party to the appeal by mailing a certified copy thereof to each party by certified mail, with a statement of the time and method by which an appeal may be perfected.

(H) The order of the commission is final unless vacated or modified upon judicial review.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-02-1996; 12-22-2005; 2008 HB525 07-01-2009



Section 3745.06 - Appeals to courts of appeals.

Any party adversely affected by an order of the environmental review appeals commission may appeal to the court of appeals of Franklin county, or, if the appeal arises from an alleged violation of a law or regulation, to the court of appeals of the district in which the violation was alleged to have occurred. Any party desiring to so appeal shall file with the commission a notice of appeal designating the order appealed. A copy of the notice also shall be filed by the appellant with the court, and a copy shall be sent by certified mail to the director of environmental protection unless the director is the party appealing the order. Such notices shall be filed and mailed within thirty days after the date upon which the appellant received notice from the commission by certified mail of the making of the order appealed. No appeal bond shall be required to make an appeal effective.

The filing of a notice of appeal shall not automatically operate as a suspension of the order of the commission. If it appears to the court that an unjust hardship to the appellant will result from the execution of the commission's order pending determination of the appeal, the court may grant a suspension of the order and fix its terms.

Within twenty days after receipt of the notice of appeal, the commission shall prepare and file in the court the complete record of proceedings out of which the appeal arises, including any transcript of the testimony and any other evidence that has been submitted before the commission. The expense of preparing and transcribing the record shall be taxed as a part of the costs of the appeal. The appellant, other than the state or a political subdivision, or an agency of either, or any officer of them acting in a representative capacity, shall provide security for costs satisfactory to the court. Upon demand by a party, the commission shall furnish at the cost of the party requesting the record a copy of the record. If the complete record is not filed within the time provided for in this section, any party may apply to the court to have the case docketed, and the court shall order the record filed.

In hearing the appeal, the court is confined to the record as certified to it by the commission. The court may grant a request for the admission of additional evidence when satisfied that such additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the commission.

The court shall conduct a hearing on the appeal and shall give preference to all proceedings under this section over all other civil cases, irrespective of the position of the proceedings on the calendar of the court. The hearing in the court of appeals shall proceed as in the case of a civil action, and the court shall determine the rights of the parties in accordance with the laws applicable to such action. At the hearing, counsel may be heard on oral argument, briefs may be submitted, and evidence introduced if the court has granted a request for the presentation of additional evidence.

The court shall affirm the order complained of in the appeal if it finds, upon consideration of the entire record and such additional evidence as the court has admitted, that the order is supported by reliable, probative, and substantial evidence and is in accordance with law. In the absence of such a finding, it shall reverse, vacate, or modify the order or make such other ruling as is supported by reliable, probative, and substantial evidence and is in accordance with law. When the court finds an ambient air quality standard, an emission standard, or a water quality or discharge standard to be deficient, it shall order the director of environmental protection to modify the standard to comply with the laws governing air or water pollution. The court shall retain jurisdiction until it approves the modified standard. The judgment of the court shall be final and conclusive unless reversed, vacated, or modified on appeal. Such appeals may be taken by any party to the appeal pursuant to the Rules of Practice of the Supreme Court and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 12-02-1996; 12-22-2005



Section 3745.07 - Proposed actions - mailing lists.

Before issuing, denying, modifying, revoking, or renewing any permit, license, or variance under Chapter 3704., 3714., 3734., or 6111. of the Revised Code, the director of environmental protection may issue a proposed action to the applicant that indicates the director's intent with regard to the issuance, denial, modification, revocation, or renewal of the permit, license, or variance. The director shall maintain a current mailing list of persons who, annually, subscribe for notification of all proposed actions, issuances, denials, modifications, revocations, and renewals of permits, licenses, and variances, verified complaints received, and all hearings and public meetings to be conducted under Chapters 3704., 3714., 3734., and 6111. of the Revised Code. The director shall mail notice to each subscriber of a proposed action or an issuance, denial, modification, revocation, or renewal of a permit, license, or variance within one week after issuance thereof, of a verified complaint within one week after receipt thereof, and of a hearing or public meeting at least two weeks before the hearing or public meeting. Failure to mail notice to any person subscribing to the mailing list shall not invalidate any proceeding or action of the director.

If the director receives a written objection to a proposed action, within thirty days of the date of issuance of the proposed action, from an officer of an agency of the state or of a political subdivision acting in a representative capacity or any person who would be aggrieved or adversely affected by the issuance or renewal of a permit, license, or variance, the director shall conduct an adjudication hearing on the proposed action in accordance with sections 119.09 and 119.10 of the Revised Code, at which hearing the persons who submit objections shall be parties. The director shall give notice of the hearing to all persons submitting objections, by certified mail at least thirty days before the hearing. Notwithstanding section 119.07 of the Revised Code, the director may schedule the adjudication hearing at any reasonable time not later than sixty days after receipt of the request for an adjudication hearing or receipt of an objection to a proposed action.

The director shall cause notice of each proposed action, each issuance, denial, modification, revocation, or renewal of a permit, license, or variance for which no proposed action was issued, each verified complaint received, and each hearing or public meeting to be published in a newspaper of general circulation in the county where the permit, license, or variance is sought or violation is alleged, within fifteen days after the date of the proposed action, the issuance, denial, modification, revocation, or renewal of a permit, license, or variance, or the receipt of the verified complaint, and at least thirty days prior to a hearing or public meeting.

The director shall collect from each subscriber an annual subscription fee of seventy dollars to cover the expenses of notification by mail and by publication. All fees collected under this section shall be deposited in the general revenue fund.

If the director issues, denies, modifies, revokes, or renews a permit, license, or variance without issuing a proposed action, an officer of an agency of the state or of a political subdivision, acting in a representative capacity, or any person who would be aggrieved or adversely affected thereby, may appeal to the environmental review appeals commission within thirty days of the issuance, denial, modification, revocation, or renewal.

Effective Date: 12-02-1996



Section 3745.08 - Complaints.

(A) An officer of an agency of the state or of a political subdivision, acting in the officer's representative capacity, or any person who is or will be aggrieved or adversely affected by a violation that has occurred, is occurring, or will occur may file a complaint, in writing and verified by the affidavit of the complainant, the complainant's agent, or attorney, with the director of environmental protection, in accordance with the rules of the director adopted pursuant to Chapter 119. of the Revised Code, alleging that another person has violated, is violating, or will violate any law, rule, standard, or order relating to air pollution, water pollution, solid waste, infectious wastes, construction and demolition debris, public water supply, hazardous waste, products that contain mercury, or cessation of chemical handling operations, or, if the person is in possession of a valid license, permit, variance, or plan approval relating to air pollution, water pollution, solid waste, infectious wastes, construction and demolition debris, public water supply, or hazardous waste, that the person has violated, is violating, or will violate the conditions of the license, permit, variance, or plan approval. The affidavit verifying a complaint authorized by this section may be made before any person authorized by law to administer oaths and shall be signed by the person who makes it. The person before whom it was taken shall certify that it was sworn to before that person and signed in that person's presence, and that person's certificate signed officially by that person shall be evidence that the affidavit was made, that the name of the person making the affidavit was written by the maker of the affidavit, and that the maker of the affidavit was that person.

(B) Upon receipt of a complaint authorized by this section, the director shall cause a prompt investigation to be conducted such as is reasonably necessary to determine whether a violation, as alleged, has occurred, is occurring, or will occur. The investigation shall include a discussion of the complaint with the alleged violator. If, upon completion of the investigation, the director determines that a violation, as alleged, has occurred, is occurring, or will occur, the director may enter such order as may be necessary, request the attorney general to commence appropriate legal proceedings, or, where the director determines that prior violations have been terminated and that future violations of the same kind are unlikely to occur, the director may dismiss the complaint. If the director does not determine that a violation, as alleged, has occurred, is occurring, or will occur, the director shall dismiss the complaint. Before taking any action under this division, the director may commence a hearing. Twenty days prior to any hearing, the director shall cause publication of notice of the hearing in a newspaper with general circulation in the county wherein the alleged violation has occurred, is occurring, or will occur, and also shall mail written notice by certified mail, return receipt requested, to the person who filed the complaint and to the alleged violator. If the director enters an order pursuant to this division without having commenced a hearing, the director or the director's delegate, prior to entry of the order, shall provide an opportunity to the complainant and the alleged violator to attend a conference with the director or the director's delegate concerning the alleged violation.

(C) Any hearing commenced under this section shall be conducted before the director or a hearing examiner designated by the director. The agency and the alleged violator shall be parties. The person who filed the verified complaint may participate as a party by filing with the director, at any time prior to the hearing, a written notice of the complainant's intent to so participate. Any other person may be permitted to intervene upon the granting by the director or hearing examiner of a motion to intervene filed in accordance with the rules of the director adopted pursuant to Chapter 119. of the Revised Code.

(D) A complaint filed under this section may be consolidated with any other complaint filed under this section, or any finding of the director, where the director determines that consolidation will facilitate enforcement of any law that the agency is charged with administering under section 3745.01 of the Revised Code and there are one or more issues of fact or law in common. Not more than one hearing under this section shall be conducted with respect to each violation alleged.

Effective Date: 07-01-1996; 04-06-2007



Section 3745.09 - Action to abate pollution from sources outside the state.

Upon investigation of any complaint filed under section 3704.06, 3734.10, 3745.08, or 6109.11 of the Revised Code, if the director of environmental protection finds that the violation is caused by or contributed to from air or water pollution sources outside Ohio, he shall immediately notify the responsible officials of the state in which the source lies, the United States environmental protection agency, and the attorney general of Ohio, in an effort to secure prompt compliance with all laws, regulations, and standards for the prevention, abatement, and control of air and water pollution and disposal of solid wastes.

Effective Date: 12-14-1978



Section 3745.11 - Fees.

(A) Applicants for and holders of permits, licenses, variances, plan approvals, and certifications issued by the director of environmental protection pursuant to Chapters 3704., 3734., 6109., and 6111. of the Revised Code shall pay a fee to the environmental protection agency for each such issuance and each application for an issuance as provided by this section. No fee shall be charged for any issuance for which no application has been submitted to the director.

(B) Except as otherwise provided in division (C)(2) of this section, beginning July 1, 1994, each person who owns or operates an air contaminant source and who is required to apply for and obtain a Title V permit under section 3704.036 of the Revised Code shall pay the fees set forth in division (C)(1) of this section. For the purposes of that division, total emissions of air contaminants may be calculated using engineering calculations, emissions factors, material balance calculations, or performance testing procedures, as authorized by the director.

The following fees shall be assessed on the total actual emissions from a source in tons per year of the regulated pollutants particulate matter, sulfur dioxide, nitrogen oxides, organic compounds, and lead:

(1) Fifteen dollars per ton on the total actual emissions of each such regulated pollutant during the period July through December 1993, to be collected no sooner than July 1, 1994;

(2) Twenty dollars per ton on the total actual emissions of each such regulated pollutant during calendar year 1994, to be collected no sooner than April 15, 1995;

(3) Twenty-five dollars per ton on the total actual emissions of each such regulated pollutant in calendar year 1995, and each subsequent calendar year, to be collected no sooner than the fifteenth day of April of the year next succeeding the calendar year in which the emissions occurred.

The fees levied under this division do not apply to that portion of the emissions of a regulated pollutant at a facility that exceed four thousand tons during a calendar year.

(C)

(1) The fees assessed under division (B) of this section are for the purpose of providing funding for the Title V permit program.

(2) The fees assessed under division (B) of this section do not apply to emissions from any electric generating unit designated as a Phase I unit under Title IV of the federal Clean Air Act prior to calendar year 2000. Those fees shall be assessed on the emissions from such a generating unit commencing in calendar year 2001 based upon the total actual emissions from the generating unit during calendar year 2000 and shall continue to be assessed each subsequent calendar year based on the total actual emissions from the generating unit during the preceding calendar year.

(3) The director shall issue invoices to owners or operators of air contaminant sources who are required to pay a fee assessed under division (C) or (D) of this section. Any such invoice shall be issued no sooner than the applicable date when the fee first may be collected in a year under the applicable division, shall identify the nature and amount of the fee assessed, and shall indicate that the fee is required to be paid within thirty days after the issuance of the invoice.

(D)

(1) Except as provided in division (D)(3) of this section, from January 1, 1994, through December 31, 2003, each person who owns or operates an air contaminant source; who is required to apply for a permit to operate pursuant to rules adopted under division (G), or a variance pursuant to division (H), of section 3704.03 of the Revised Code; and who is not required to apply for and obtain a Title V permit under section 3704.036 of the Revised Code shall pay a single fee based upon the sum of the actual annual emissions from the facility of the regulated pollutants particulate matter, sulfur dioxide, nitrogen oxides, organic compounds, and lead in accordance with the following schedule:

Total tons per year of regulated pollutants emitted

Annual fee per facility

More than 0, but less than 50

$ 75

50 or more, but less than 100

300

100 or more

700

(2) Except as provided in division (D)(3) of this section, beginning January 1, 2004, each person who owns or operates an air contaminant source; who is required to apply for a permit to operate pursuant to rules adopted under division (G), or a variance pursuant to division (H), of section 3704.03 of the Revised Code; and who is not required to apply for and obtain a Title V permit under section 3704.03 of the Revised Code shall pay a single fee based upon the sum of the actual annual emissions from the facility of the regulated pollutants particulate matter, sulfur dioxide, nitrogen oxides, organic compounds, and lead in accordance with the following schedule:

Total tons per year of regulated pollutants emitted

Annual fee per facility

More than 0, but less than 10

$ 100

10 or more, but less than 50

200

50 or more, but less than 100

300

100 or more

700

(3)

(a) As used in division (D) of this section, "synthetic minor facility" means a facility for which one or more permits to install or permits to operate have been issued for the air contaminant sources at the facility that include terms and conditions that lower the facility's potential to emit air contaminants below the major source thresholds established in rules adopted under section 3704.036 of the Revised Code.

(b) Beginning January 1, 2000, through June 30, 2014, each person who owns or operates a synthetic minor facility shall pay an annual fee based on the sum of the actual annual emissions from the facility of particulate matter, sulfur dioxide, nitrogen dioxide, organic compounds, and lead in accordance with the following schedule:

Combined total tons per year of all regulated pollutants emitted

Annual fee per facility

Less than 10

$ 170

10 or more, but less than 20

340

20 or more, but less than 30

670

30 or more, but less than 40

1,010

40 or more, but less than 50

1,340

50 or more, but less than 60

1,680

60 or more, but less than 70

2,010

70 or more, but less than 80

2,350

80 or more, but less than 90

2,680

90 or more, but less than 100

3,020

100 or more

3,350

(4) The fees assessed under division (D)(1) of this section shall be collected annually no sooner than the fifteenth day of April, commencing in 1995. The fees assessed under division (D)(2) of this section shall be collected annually no sooner than the fifteenth day of April, commencing in 2005. The fees assessed under division (D)(3) of this section shall be collected no sooner than the fifteenth day of April, commencing in 2000. The fees assessed under division (D) of this section in a calendar year shall be based upon the sum of the actual emissions of those regulated pollutants during the preceding calendar year. For the purpose of division (D) of this section, emissions of air contaminants may be calculated using engineering calculations, emission factors, material balance calculations, or performance testing procedures, as authorized by the director. The director, by rule, may require persons who are required to pay the fees assessed under division (D) of this section to pay those fees biennially rather than annually.

(E)

(1) Consistent with the need to cover the reasonable costs of the Title V permit program, the director annually shall increase the fees prescribed in division (B) of this section by the percentage, if any, by which the consumer price index for the most recent calendar year ending before the beginning of a year exceeds the consumer price index for calendar year 1989. Upon calculating an increase in fees authorized by division (E)(1) of this section, the director shall compile revised fee schedules for the purposes of division (B) of this section and shall make the revised schedules available to persons required to pay the fees assessed under that division and to the public.

(2) For the purposes of division (E)(1) of this section:

(a) The consumer price index for any year is the average of the consumer price index for all urban consumers published by the United States department of labor as of the close of the twelve-month period ending on the thirty-first day of August of that year.

(b) If the 1989 consumer price index is revised, the director shall use the revision of the consumer price index that is most consistent with that for calendar year 1989.

(F) Each person who is issued a permit to install pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code on or after July 1, 2003, shall pay the fees specified in the following schedules:

(1) Fuel-burning equipment (boilers, furnaces, or process heaters used in the process of burning fuel for the primary purpose of producing heat or power by indirect heat transfer)

Input capacity (maximum)

(million British thermal units per hour)

Permit to install

Greater than 0, but less than 10

$ 200

10 or more, but less than 100

400

100 or more, but less than 300

1000

300 or more, but less than 500

2250

500 or more, but less than 1000

3750

1000 or more, but less than 5000

6000

5000 or more

9000

Units burning exclusively natural gas, number two fuel oil, or both shall be assessed a fee that is one-half the applicable amount shown in division (F)(1) of this section.

(2) Combustion turbines and stationary internal combustion engines designed to generate electricity

Generating capacity (mega watts)

Permit to install

0 or more, but less than 10

$25

10 or more, but less than 25

150

25 or more, but less than 50

300

50 or more, but less than 100

500

100 or more, but less than 250

1000

250 or more

2000

(3) Incinerators

Input capacity (pounds per hour)

Permit to install

0 to 100

$ 100

101 to 500

500

501 to 2000

1000

2001 to 20,000

1500

more than 20,000

3750

(4)

(a) Process

Process weight rate (pounds per hour)

Permit to install

0 to 1000

$ 200

1001 to 5000

500

5001 to 10,000

750

10,001 to 50,000

1000

more than 50,000

1250

In any process where process weight rate cannot be ascertained, the minimum fee shall be assessed. A boiler, furnace, combustion turbine, stationary internal combustion engine, or process heater designed to provide direct heat or power to a process not designed to generate electricity shall be assessed a fee established in division (F)(4)(a) of this section. A combustion turbine or stationary internal combustion engine designed to generate electricity shall be assessed a fee established in division (F)(2) of this section.

(b) Notwithstanding division (F)(4)(a) of this section, any person issued a permit to install pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code shall pay the fees set forth in division (F)(4)(c) of this section for a process used in any of the following industries, as identified by the applicable two-digit, three-digit, or four-digit standard industrial classification code according to the Standard Industrial Classification Manual published by the United States office of management and budget in the executive office of the president, 1987, as revised:

Major group 10, metal mining;

Major group 12, coal mining;

Major group 14, mining and quarrying of nonmetallic minerals;

Industry group 204, grain mill products;

2873 Nitrogen fertilizers;

2874 Phosphatic fertilizers;

3281 Cut stone and stone products;

3295 Minerals and earth, ground or otherwise treated;

4221 Grain elevators (storage only);

5159 Farm related raw materials;

5261 Retail nurseries and lawn and garden supply stores.

(c) The fees set forth in the following schedule apply to the issuance of a permit to install pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code for a process identified in division (F)(4)(b) of this section:

Process weight rate (pounds per hour)

Permit to install

0 to 10,000

$200

10,001 to 50,000

400

50,001 to 100,000

500

100,001 to 200,000

600

200,001 to 400,000

750

400,001 or more

900

(5) Storage tanks

Gallons (maximum useful capacity)

Permit to install

0 to 20,000

$100

20,001 to 40,000

150

40,001 to 100,000

250

100,001 to 500,000

400

500,001 or greater

750

(6) Gasoline/fuel dispensing facilities

For each gasoline/fuel

dispensing facility (includes all

Permit to install

units at the facility)

$ 100

(7) Dry cleaning facilities

For each dry cleaning facility (includes all units at the facility)

Permit to install

$ 100

(8) Registration status

For each source covered by registration status

Permit to install

$75

(G) An owner or operator who is responsible for an asbestos demolition or renovation project pursuant to rules adopted under section 3704.03 of the Revised Code shall pay the fees set forth in the following schedule:

Action

Fee

Each notification

$75

Asbestos removal

$3/unit

Asbestos cleanup

$4/cubic yard

For purposes of this division, "unit" means any combination of linear feet or square feet equal to fifty.

(H) A person who is issued an extension of time for a permit to install an air contaminant source pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code shall pay a fee equal to one-half the fee originally assessed for the permit to install under this section, except that the fee for such an extension shall not exceed two hundred dollars.

(I) A person who is issued a modification to a permit to install an air contaminant source pursuant to rules adopted under section 3704.03 of the Revised Code shall pay a fee equal to one-half of the fee that would be assessed under this section to obtain a permit to install the source. The fee assessed by this division only applies to modifications that are initiated by the owner or operator of the source and shall not exceed two thousand dollars.

(J) Notwithstanding division (F) of this section, a person who applies for or obtains a permit to install pursuant to rules adopted under division (F) of section 3704.03 of the Revised Code after the date actual construction of the source began shall pay a fee for the permit to install that is equal to twice the fee that otherwise would be assessed under the applicable division unless the applicant received authorization to begin construction under division (W) of section 3704.03 of the Revised Code. This division only applies to sources for which actual construction of the source begins on or after July 1, 1993. The imposition or payment of the fee established in this division does not preclude the director from taking any administrative or judicial enforcement action under this chapter, Chapter 3704., 3714., 3734., or 6111. of the Revised Code, or a rule adopted under any of them, in connection with a violation of rules adopted under division (F) of section 3704.03 of the Revised Code.

As used in this division, "actual construction of the source" means the initiation of physical on-site construction activities in connection with improvements to the source that are permanent in nature, including, without limitation, the installation of building supports and foundations and the laying of underground pipework.

(K)

(1) Money received under division (B) of this section shall be deposited in the state treasury to the credit of the Title V clean air fund created in section 3704.035 of the Revised Code. Annually, fifty cents per ton of each fee assessed under division (B) of this section on actual emissions from a source and received by the environmental protection agency pursuant to that division shall be transferred using an interstate transfer voucher to the state treasury to the credit of the small business assistance fund created in section 3706.19 of the Revised Code. In addition, annually, the amount of money necessary for the operation of the office of ombudsperson as determined under division (B) of that section shall be transferred to the state treasury to the credit of the small business ombudsperson fund created by that section.

(2) Money received by the agency pursuant to divisions (D), (F), (G), (H), (I), and (J) of this section shall be deposited in the state treasury to the credit of the non-Title V clean air fund created in section 3704.035 of the Revised Code.

(L)

(1)

(a) Except as otherwise provided in division (L)(1)(b) or (c) of this section, a person issued a water discharge permit or renewal of a water discharge permit pursuant to Chapter 6111. of the Revised Code shall pay a fee based on each point source to which the issuance is applicable in accordance with the following schedule:

Design flow discharge (gallons per day)

Fee

0 to 1000

$0

1,001 to 5000

100

5,001 to 50,000

200

50,001 to 100,000

300

100,001 to 300,000

525

over 300,000

750

(b) Notwithstanding the fee schedule specified in division (L)(1)(a) of this section, the fee for a water discharge permit that is applicable to coal mining operations regulated under Chapter 1513. of the Revised Code shall be two hundred fifty dollars per mine.

(c) Notwithstanding the fee schedule specified in division (L)(1)(a) of this section, the fee for a water discharge permit for a public discharger identified by I in the third character of the permittee's NPDES permit number shall not exceed seven hundred fifty dollars.

(2) A person applying for a plan approval for a wastewater treatment works pursuant to section 6111.44, 6111.45, or 6111.46 of the Revised Code shall pay a fee of one hundred dollars plus sixty-five one-hundredths of one per cent of the estimated project cost through June 30, 2014, and one hundred dollars plus two-tenths of one per cent of the estimated project cost on and after July 1, 2014, except that the total fee shall not exceed fifteen thousand dollars through June 30, 2014, and five thousand dollars on and after July 1, 2014. The fee shall be paid at the time the application is submitted.

(3) A person issued a modification of a water discharge permit shall pay a fee equal to one-half the fee that otherwise would be charged for a water discharge permit, except that the fee for the modification shall not exceed four hundred dollars.

(4) A person who has entered into an agreement with the director under section 6111.14 of the Revised Code shall pay an administrative service fee for each plan submitted under that section for approval that shall not exceed the minimum amount necessary to pay administrative costs directly attributable to processing plan approvals. The director annually shall calculate the fee and shall notify all persons who have entered into agreements under that section, or who have applied for agreements, of the amount of the fee.

(5)

(a)

(i) Not later than January 30, 2012, and January 30, 2013, a person holding an NPDES discharge permit issued pursuant to Chapter 6111. of the Revised Code with an average daily discharge flow of five thousand gallons or more shall pay a nonrefundable annual discharge fee. Any person who fails to pay the fee at that time shall pay an additional amount that equals ten per cent of the required annual discharge fee.

(ii) The billing year for the annual discharge fee established in division (L)(5)(a)(i) of this section shall consist of a twelve-month period beginning on the first day of January of the year preceding the date when the annual discharge fee is due. In the case of an existing source that permanently ceases to discharge during a billing year, the director shall reduce the annual discharge fee, including the surcharge applicable to certain industrial facilities pursuant to division (L)(5)(c) of this section, by one-twelfth for each full month during the billing year that the source was not discharging, but only if the person holding the NPDES discharge permit for the source notifies the director in writing, not later than the first day of October of the billing year, of the circumstances causing the cessation of discharge.

(iii) The annual discharge fee established in division (L)(5)(a)(i) of this section, except for the surcharge applicable to certain industrial facilities pursuant to division (L)(5)(c) of this section, shall be based upon the average daily discharge flow in gallons per day calculated using first day of May through thirty-first day of October flow data for the period two years prior to the date on which the fee is due. In the case of NPDES discharge permits for new sources, the fee shall be calculated using the average daily design flow of the facility until actual average daily discharge flow values are available for the time period specified in division (L)(5)(a)(iii) of this section. The annual discharge fee may be prorated for a new source as described in division (L)(5)(a)(ii) of this section.

(b) An NPDES permit holder that is a public discharger shall pay the fee specified in the following schedule:

Average daily discharge flow

Fee due by January 30, 2012, and January 30, 2013

5,000 to 49,999

$ 200

50,000 to 100,000

500

100,001 to 250,000

1,050

250,001 to 1,000,000

2,600

1,000,001 to 5,000,000

5,200

5,000,001 to 10,000,000

10,350

10,000,001 to 20,000,000

15,550

20,000,001 to 50,000,000

25,900

50,000,001 to 100,000,000

41,400

100,000,001 or more

62,100

Public dischargers owning or operating two or more publicly owned treatment works serving the same political subdivision, as "treatment works" is defined in section 6111.01 of the Revised Code, and that serve exclusively political subdivisions having a population of fewer than one hundred thousand shall pay an annual discharge fee under division (L)(5)(b) of this section that is based on the combined average daily discharge flow of the treatment works.

(c) An NPDES permit holder that is an industrial discharger, other than a coal mining operator identified by P in the third character of the permittee's NPDES permit number, shall pay the fee specified in the following schedule:

Average daily discharge flow

Fee due by January 30, 2012, and January 30, 2013

5,000 to 49,999

$ 250

50,000 to 250,000

1,200

250,001 to 1,000,000

2,950

1,000,001 to 5,000,000

5,850

5,000,001 to 10,000,000

8,800

10,000,001 to 20,000,000

11,700

20,000,001 to 100,000,000

14,050

100,000,001 to 250,000,000

16,400

250,000,001 or more

18,700

In addition to the fee specified in the above schedule, an NPDES permit holder that is an industrial discharger classified as a major discharger during all or part of the annual discharge fee billing year specified in division (L)(5)(a)(ii) of this section shall pay a nonrefundable annual surcharge of seven thousand five hundred dollars not later than January 30, 2012, and not later than January 30, 2013. Any person who fails to pay the surcharge at that time shall pay an additional amount that equals ten per cent of the amount of the surcharge.

(d) Notwithstanding divisions (L)(5)(b) and (c) of this section, a public discharger identified by I in the third character of the permittee's NPDES permit number and an industrial discharger identified by I, J, L, V, W, X, Y, or Z in the third character of the permittee's NPDES permit number shall pay a nonrefundable annual discharge fee of one hundred eighty dollars not later than January 30, 2012, and not later than January 30, 2013. Any person who fails to pay the fee at that time shall pay an additional amount that equals ten per cent of the required fee.

(6) Each person obtaining a national pollutant discharge elimination system general or individual permit for municipal storm water discharge shall pay a nonrefundable storm water discharge fee of one hundred dollars per square mile of area permitted. The fee shall not exceed ten thousand dollars and shall be payable on or before January 30, 2004, and the thirtieth day of January of each year thereafter. Any person who fails to pay the fee on the date specified in division (L)(6) of this section shall pay an additional amount per year equal to ten per cent of the annual fee that is unpaid.

(7) The director shall transmit all moneys collected under division (L) of this section to the treasurer of state for deposit into the state treasury to the credit of the surface water protection fund created in section 6111.038 of the Revised Code.

(8) As used in division (L) of this section:

(a) "NPDES" means the federally approved national pollutant discharge elimination system program for issuing, modifying, revoking, reissuing, terminating, monitoring, and enforcing permits and imposing and enforcing pretreatment requirements under Chapter 6111. of the Revised Code and rules adopted under it.

(b) "Public discharger" means any holder of an NPDES permit identified by P in the second character of the NPDES permit number assigned by the director.

(c) "Industrial discharger" means any holder of an NPDES permit identified by I in the second character of the NPDES permit number assigned by the director.

(d) "Major discharger" means any holder of an NPDES permit classified as major by the regional administrator of the United States environmental protection agency in conjunction with the director.

(M) Through June 30, 2014, a person applying for a license or license renewal to operate a public water system under section 6109.21 of the Revised Code shall pay the appropriate fee established under this division at the time of application to the director. Any person who fails to pay the fee at that time shall pay an additional amount that equals ten per cent of the required fee. The director shall transmit all moneys collected under this division to the treasurer of state for deposit into the drinking water protection fund created in section 6109.30 of the Revised Code.

Except as provided in division (M)(4) of this section, fees required under this division shall be calculated and paid in accordance with the following schedule:

(1) For the initial license required under section 6109.21 of the Revised Code for any public water system that is a community water system as defined in section 6109.01 of the Revised Code, and for each license renewal required for such a system prior to January 31, 2014, the fee is:

Number of service connections Fee amount Not more than 49 $ 112 50 to 99 176 Number of service connections Average cost per connection 100 to 2,499 $ 1.92 2,500 to 4,999 1.48 5,000 to 7,499 1.42 7,500 to 9,999 1.34 10,000 to 14,999 1.16 15,000 to 24,999 1.10 25,000 to 49,999 1.04 50,000 to 99,999 .92 100,000 to 149,999 .86 150,000 to 199,999 .80 200,000 or more .76

A public water system may determine how it will pay the total amount of the fee calculated under division (M)(1) of this section, including the assessment of additional user fees that may be assessed on a volumetric basis.

As used in division (M)(1) of this section, "service connection" means the number of active or inactive pipes, goosenecks, pigtails, and any other fittings connecting a water main to any building outlet.

(2) For the initial license required under section 6109.21 of the Revised Code for any public water system that is not a community water system and serves a nontransient population, and for each license renewal required for such a system prior to January 31, 2014, the fee is:

Population served Fee amount Fewer than 150 $ 112 150 to 299 176 300 to 749 384 750 to 1,499 628 1,500 to 2,999 1,268 3,000 to 7,499 2,816 7,500 to 14,999 5,510 15,000 to 22,499 9,048 22,500 to 29,999 12,430 30,000 or more 16,820

As used in division (M)(2) of this section, "population served" means the total number of individuals having access to the water supply during a twenty-four-hour period for at least sixty days during any calendar year. In the absence of a specific population count, that number shall be calculated at the rate of three individuals per service connection.

(3) For the initial license required under section 6109.21 of the Revised Code for any public water system that is not a community water system and serves a transient population, and for each license renewal required for such a system prior to January 31, 2014, the fee is:

Number of wells or sources, other than surface water, supplying system Fee amount 1 $112 2 112 3 176 4 278 5 568 System designated as using a surface water source 792

As used in division (M)(3) of this section, "number of wells or sources, other than surface water, supplying system" means those wells or sources that are physically connected to the plumbing system serving the public water system.

(4) A public water system designated as using a surface water source shall pay a fee of seven hundred ninety-two dollars or the amount calculated under division (M)(1) or (2) of this section, whichever is greater.

(N)

(1) A person applying for a plan approval for a public water supply system under section 6109.07 of the Revised Code shall pay a fee of one hundred fifty dollars plus thirty-five hundredths of one per cent of the estimated project cost, except that the total fee shall not exceed twenty thousand dollars through June 30, 2014, and fifteen thousand dollars on and after July 1, 2014. The fee shall be paid at the time the application is submitted.

(2) A person who has entered into an agreement with the director under division (A)(2) of section 6109.07 of the Revised Code shall pay an administrative service fee for each plan submitted under that section for approval that shall not exceed the minimum amount necessary to pay administrative costs directly attributable to processing plan approvals. The director annually shall calculate the fee and shall notify all persons that have entered into agreements under that division, or who have applied for agreements, of the amount of the fee.

(3) Through June 30, 2014, the following fee, on a per survey basis, shall be charged any person for services rendered by the state in the evaluation of laboratories and laboratory personnel for compliance with accepted analytical techniques and procedures established pursuant to Chapter 6109. of the Revised Code for determining the qualitative characteristics of water:

microbiological

MMO-MUG

$2,000

MF

2,100

MMO-MUG and MF

2,550

organic chemical

5,400

trace metals

5,400

standard chemistry

2,800

limited chemistry

1,550

On and after July 1, 2014, the following fee, on a per survey basis, shall be charged any such person:

microbiological

$ 1,650

organic chemicals

3,500

trace metals

3,500

standard chemistry

1,800

limited chemistry

1,000

The fee for those services shall be paid at the time the request for the survey is made. Through June 30, 2014, an individual laboratory shall not be assessed a fee under this division more than once in any three-year period unless the person requests the addition of analytical methods or analysts, in which case the person shall pay eighteen hundred dollars for each additional survey requested.

As used in division (N)(3) of this section:

(a) "MF" means microfiltration.

(b) "MMO" means minimal medium ONPG.

(c) "MUG" means 4-methylumbelliferyl-beta-D-glucuronide.

(d) "ONPG" means o-nitrophenyl-beta-D-galactopyranoside.

The director shall transmit all moneys collected under this division to the treasurer of state for deposit into the drinking water protection fund created in section 6109.30 of the Revised Code.

(O) Any person applying to the director to take an examination for certification as an operator of a water supply system or wastewater system under Chapter 6109. or 6111. of the Revised Code that is administered by the director, at the time the application is submitted, shall pay a fee in accordance with the following schedule through November 30, 2014:

Class A operator

$ 80

Class I operator

105

Class II operator

120

Class III operator

130

Class IV operator

145

On and after December 1, 2014, the applicant shall pay a fee in accordance with the following schedule:

Class A operator

$ 50

Class I operator

$ 70

Class II operator

80

Class III operator

90

Class IV operator

100

Any person applying to the director for certification as an operator of a water supply system or wastewater system who has passed an examination administered by an examination provider approved by the director shall pay a certification fee of forty-five dollars.

A person shall pay a biennial certification renewal fee for each applicable class of certification in accordance with the following schedule:

Class A operator

$25

Class I operator

35

Class II operator

45

Class III operator

55

Class IV operator

65

If a certification renewal fee is received by the director more than thirty days, but not more than one year after the expiration date of the certification, the person shall pay a certification renewal fee in accordance with the following schedule:

Class A operator

$45

Class I operator

55

Class II operator

65

Class III operator

75

Class IV operator

85

who requests a replacement certificate shall pay a fee of twenty-five dollars at the time the request is made.

Any person applying to be a water supply system or wastewater treatment system examination provider shall pay an application fee of five hundred dollars. Any person approved by the director as a water supply system or wastewater treatment system examination provider shall pay an annual fee that is equal to ten per cent of the fees that the provider assesses and collects for administering water supply system or wastewater treatment system certification examinations in this state for the calendar year. The fee shall be paid not later than forty-five days after the end of a calendar year.

The director shall transmit all moneys collected under this division to the treasurer of state for deposit into the drinking water protection fund created in section 6109.30 of the Revised Code.

(P) Any person submitting an application for an industrial water pollution control certificate under section 6111.31 of the Revised Code, as that section existed before its repeal by H.B. 95 of the 125th general assembly, shall pay a nonrefundable fee of five hundred dollars at the time the application is submitted. The director shall transmit all moneys collected under this division to the treasurer of state for deposit into the surface water protection fund created in section 6111.038 of the Revised Code. A person paying a certificate fee under this division shall not pay an application fee under division (S)(1) of this section. On and after June 26, 2003, persons shall file such applications and pay the fee as required under sections 5709.20 to 5709.27 of the Revised Code, and proceeds from the fee shall be credited as provided in section 5709.212 of the Revised Code.

(Q) Except as otherwise provided in division (R) of this section, a person issued a permit by the director for a new solid waste disposal facility other than an incineration or composting facility, a new infectious waste treatment facility other than an incineration facility, or a modification of such an existing facility that includes an increase in the total disposal or treatment capacity of the facility pursuant to Chapter 3734. of the Revised Code shall pay a fee of ten dollars per thousand cubic yards of disposal or treatment capacity, or one thousand dollars, whichever is greater, except that the total fee for any such permit shall not exceed eighty thousand dollars. A person issued a modification of a permit for a solid waste disposal facility or an infectious waste treatment facility that does not involve an increase in the total disposal or treatment capacity of the facility shall pay a fee of one thousand dollars. A person issued a permit to install a new, or modify an existing, solid waste transfer facility under that chapter shall pay a fee of two thousand five hundred dollars. A person issued a permit to install a new or to modify an existing solid waste incineration or composting facility, or an existing infectious waste treatment facility using incineration as its principal method of treatment, under that chapter shall pay a fee of one thousand dollars. The increases in the permit fees under this division resulting from the amendments made by Amended Substitute House Bill 592 of the 117th general assembly do not apply to any person who submitted an application for a permit to install a new, or modify an existing, solid waste disposal facility under that chapter prior to September 1, 1987; any such person shall pay the permit fee established in this division as it existed prior to June 24, 1988. In addition to the applicable permit fee under this division, a person issued a permit to install or modify a solid waste facility or an infectious waste treatment facility under that chapter who fails to pay the permit fee to the director in compliance with division (V) of this section shall pay an additional ten per cent of the amount of the fee for each week that the permit fee is late.

Permit and late payment fees paid to the director under this division shall be credited to the general revenue fund.

(R)

(1) A person issued a registration certificate for a scrap tire collection facility under section 3734.75 of the Revised Code shall pay a fee of two hundred dollars, except that if the facility is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code, the person shall pay a fee of twenty-five dollars.

(2) A person issued a registration certificate for a new scrap tire storage facility under section 3734.76 of the Revised Code shall pay a fee of three hundred dollars, except that if the facility is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code, the person shall pay a fee of twenty-five dollars.

(3) A person issued a permit for a scrap tire storage facility under section 3734.76 of the Revised Code shall pay a fee of one thousand dollars, except that if the facility is owned or operated by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code, the person shall pay a fee of fifty dollars.

(4) A person issued a permit for a scrap tire monocell or monofill facility under section 3734.77 of the Revised Code shall pay a fee of ten dollars per thousand cubic yards of disposal capacity or one thousand dollars, whichever is greater, except that the total fee for any such permit shall not exceed eighty thousand dollars.

(5) A person issued a registration certificate for a scrap tire recovery facility under section 3734.78 of the Revised Code shall pay a fee of one hundred dollars.

(6) A person issued a permit for a scrap tire recovery facility under section 3734.78 of the Revised Code shall pay a fee of one thousand dollars.

(7) In addition to the applicable registration certificate or permit fee under divisions (R)(1) to (6) of this section, a person issued a registration certificate or permit for any such scrap tire facility who fails to pay the registration certificate or permit fee to the director in compliance with division (V) of this section shall pay an additional ten per cent of the amount of the fee for each week that the fee is late.

(8) The registration certificate, permit, and late payment fees paid to the director under divisions (R)(1) to (7) of this section shall be credited to the scrap tire management fund created in section 3734.82 of the Revised Code.

(S)

(1) Except as provided by divisions (L), (M), (N), (O), (P), and (S)(2) of this section, division (A)(2) of section 3734.05 of the Revised Code, section 3734.79 of the Revised Code, and rules adopted under division (T)(1) of this section, any person applying for a registration certificate under section 3734.75, 3734.76, or 3734.78 of the Revised Code or a permit, variance, or plan approval under Chapter 3734. of the Revised Code shall pay a nonrefundable fee of fifteen dollars at the time the application is submitted.

Except as otherwise provided, any person applying for a permit, variance, or plan approval under Chapter 6109. or 6111. of the Revised Code shall pay a nonrefundable fee of one hundred dollars at the time the application is submitted through June 30, 2014, and a nonrefundable fee of fifteen dollars at the time the application is submitted on and after July 1, 2014. Except as provided in division (S)(3) of this section, through June 30, 2014, any person applying for a national pollutant discharge elimination system permit under Chapter 6111. of the Revised Code shall pay a nonrefundable fee of two hundred dollars at the time of application for the permit. On and after July 1, 2014, such a person shall pay a nonrefundable fee of fifteen dollars at the time of application.

In addition to the application fee established under division (S)(1) of this section, any person applying for a national pollutant discharge elimination system general storm water construction permit shall pay a nonrefundable fee of twenty dollars per acre for each acre that is permitted above five acres at the time the application is submitted. However, the per acreage fee shall not exceed three hundred dollars. In addition, any person applying for a national pollutant discharge elimination system general storm water industrial permit shall pay a nonrefundable fee of one hundred fifty dollars at the time the application is submitted.

The director shall transmit all moneys collected under division (S)(1) of this section pursuant to Chapter 6109. of the Revised Code to the treasurer of state for deposit into the drinking water protection fund created in section 6109.30 of the Revised Code.

The director shall transmit all moneys collected under division (S)(1) of this section pursuant to Chapter 6111. of the Revised Code and under division (S)(3) of this section to the treasurer of state for deposit into the surface water protection fund created in section 6111.038 of the Revised Code.

If a registration certificate is issued under section 3734.75, 3734.76, or 3734.78 of the Revised Code, the amount of the application fee paid shall be deducted from the amount of the registration certificate fee due under division (R)(1), (2), or (5) of this section, as applicable.

If a person submits an electronic application for a registration certificate, permit, variance, or plan approval for which an application fee is established under division (S)(1) of this section, the person shall pay the applicable application fee as expeditiously as possible after the submission of the electronic application. An application for a registration certificate, permit, variance, or plan approval for which an application fee is established under division (S)(1) of this section shall not be reviewed or processed until the applicable application fee, and any other fees established under this division, are paid.

(2) Division (S)(1) of this section does not apply to an application for a registration certificate for a scrap tire collection or storage facility submitted under section 3734.75 or 3734.76 of the Revised Code, as applicable, if the owner or operator of the facility or proposed facility is a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code.

(3) A person applying for coverage under a national pollutant discharge elimination system general discharge permit for household sewage treatment systems shall pay the following fees:

(a) A nonrefundable fee of two hundred dollars at the time of application for initial permit coverage;

(b) A nonrefundable fee of one hundred dollars at the time of application for a renewal of permit coverage.

(T) The director may adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Prescribe fees to be paid by applicants for and holders of any license, permit, variance, plan approval, or certification required or authorized by Chapter 3704., 3734., 6109., or 6111. of the Revised Code that are not specifically established in this section. The fees shall be designed to defray the cost of processing, issuing, revoking, modifying, denying, and enforcing the licenses, permits, variances, plan approvals, and certifications.

The director shall transmit all moneys collected under rules adopted under division (T)(1) of this section pursuant to Chapter 6109. of the Revised Code to the treasurer of state for deposit into the drinking water protection fund created in section 6109.30 of the Revised Code.

The director shall transmit all moneys collected under rules adopted under division (T)(1) of this section pursuant to Chapter 6111. of the Revised Code to the treasurer of state for deposit into the surface water protection fund created in section 6111.038 of the Revised Code.

(2) Exempt the state and political subdivisions thereof, including education facilities or medical facilities owned by the state or a political subdivision, or any person exempted from taxation by section 5709.07 or 5709.12 of the Revised Code, from any fee required by this section;

(3) Provide for the waiver of any fee, or any part thereof, otherwise required by this section whenever the director determines that the imposition of the fee would constitute an unreasonable cost of doing business for any applicant, class of applicants, or other person subject to the fee;

(4) Prescribe measures that the director considers necessary to carry out this section.

(U) When the director reasonably demonstrates that the direct cost to the state associated with the issuance of a permit to install, license, variance, plan approval, or certification exceeds the fee for the issuance or review specified by this section, the director may condition the issuance or review on the payment by the person receiving the issuance or review of, in addition to the fee specified by this section, the amount, or any portion thereof, in excess of the fee specified under this section. The director shall not so condition issuances for which a fee is prescribed in division (L)(1)(b) of this section.

(V) Except as provided in divisions (L), (M), and (P) of this section or unless otherwise prescribed by a rule of the director adopted pursuant to Chapter 119. of the Revised Code, all fees required by this section are payable within thirty days after the issuance of an invoice for the fee by the director or the effective date of the issuance of the license, permit, variance, plan approval, or certification. If payment is late, the person responsible for payment of the fee shall pay an additional ten per cent of the amount due for each month that it is late.

(W) As used in this section, "fuel-burning equipment," "fuel-burning equipment input capacity," "incinerator," "incinerator input capacity," "process," "process weight rate," "storage tank," "gasoline dispensing facility," "dry cleaning facility," "design flow discharge," and "new source treatment works" have the meanings ascribed to those terms by applicable rules or standards adopted by the director under Chapter 3704. or 6111. of the Revised Code.

(X) As used in divisions (B), (D), (E), (F), (H), (I), and (J) of this section, and in any other provision of this section pertaining to fees paid pursuant to Chapter 3704. of the Revised Code:

(1) "Facility," "federal Clean Air Act," "person," and "Title V permit" have the same meanings as in section 3704.01 of the Revised Code.

(2) "Title V permit program" means the following activities as necessary to meet the requirements of Title V of the federal Clean Air Act and 40 C.F.R. part 70, including at least:

(a) Preparing and adopting, if applicable, generally applicable rules or guidance regarding the permit program or its implementation or enforcement;

(b) Reviewing and acting on any application for a Title V permit, permit revision, or permit renewal, including the development of an applicable requirement as part of the processing of a permit, permit revision, or permit renewal;

(c) Administering the permit program, including the supporting and tracking of permit applications, compliance certification, and related data entry;

(d) Determining which sources are subject to the program and implementing and enforcing the terms of any Title V permit, not including any court actions or other formal enforcement actions;

(e) Emission and ambient monitoring;

(f) Modeling, analyses, or demonstrations;

(g) Preparing inventories and tracking emissions;

(h) Providing direct and indirect support to small business stationary sources to determine and meet their obligations under the federal Clean Air Act pursuant to the small business stationary source technical and environmental compliance assistance program required by section 507 of that act and established in sections 3704.18, 3704.19, and 3706.19 of the Revised Code.

(Y)

(1) Except as provided in divisions (Y)(2), (3), and (4) of this section, each sewage sludge facility shall pay a nonrefundable annual sludge fee equal to three dollars and fifty cents per dry ton of sewage sludge, including the dry tons of sewage sludge in materials derived from sewage sludge, that the sewage sludge facility treats or disposes of in this state. The annual volume of sewage sludge treated or disposed of by a sewage sludge facility shall be calculated using the first day of January through the thirty-first day of December of the calendar year preceding the date on which payment of the fee is due.

(2)

(a) Except as provided in division (Y)(2)(d) of this section, each sewage sludge facility shall pay a minimum annual sewage sludge fee of one hundred dollars.

(b) The annual sludge fee required to be paid by a sewage sludge facility that treats or disposes of exceptional quality sludge in this state shall be thirty-five per cent less per dry ton of exceptional quality sludge than the fee assessed under division (Y)(1) of this section, subject to the following exceptions:

(i) Except as provided in division (Y)(2)(d) of this section, a sewage sludge facility that treats or disposes of exceptional quality sludge shall pay a minimum annual sewage sludge fee of one hundred dollars.

(ii) A sewage sludge facility that treats or disposes of exceptional quality sludge shall not be required to pay the annual sludge fee for treatment or disposal in this state of exceptional quality sludge generated outside of this state and contained in bags or other containers not greater than one hundred pounds in capacity.

A thirty-five per cent reduction for exceptional quality sludge applies to the maximum annual fees established under division (Y)(3) of this section.

(c) A sewage sludge facility that transfers sewage sludge to another sewage sludge facility in this state for further treatment prior to disposal in this state shall not be required to pay the annual sludge fee for the tons of sewage sludge that have been transferred. In such a case, the sewage sludge facility that disposes of the sewage sludge shall pay the annual sludge fee. However, the facility transferring the sewage sludge shall pay the one-hundred-dollar minimum fee required under division (Y)(2)(a) of this section.

In the case of a sewage sludge facility that treats sewage sludge in this state and transfers it out of this state to another entity for disposal, the sewage sludge facility in this state shall be required to pay the annual sludge fee for the tons of sewage sludge that have been transferred.

(d) A sewage sludge facility that generates sewage sludge resulting from an average daily discharge flow of less than five thousand gallons per day is not subject to the fees assessed under division (Y) of this section.

(3) No sewage sludge facility required to pay the annual sludge fee shall be required to pay more than the maximum annual fee for each disposal method that the sewage sludge facility uses. The maximum annual fee does not include the additional amount that may be charged under division (Y)(5) of this section for late payment of the annual sludge fee. The maximum annual fee for the following methods of disposal of sewage sludge is as follows:

(a) Incineration: five thousand dollars;

(b) Preexisting land reclamation project or disposal in a landfill: five thousand dollars;

(c) Land application, land reclamation, surface disposal, or any other disposal method not specified in division (Y)(3)(a) or (b) of this section: twenty thousand dollars.

(4)

(a) In the case of an entity that generates sewage sludge or a sewage sludge facility that treats sewage sludge and transfers the sewage sludge to an incineration facility for disposal, the incineration facility, and not the entity generating the sewage sludge or the sewage sludge facility treating the sewage sludge, shall pay the annual sludge fee for the tons of sewage sludge that are transferred. However, the entity or facility generating or treating the sewage sludge shall pay the one-hundred-dollar minimum fee required under division (Y)(2)(a) of this section.

(b) In the case of an entity that generates sewage sludge and transfers the sewage sludge to a landfill for disposal or to a sewage sludge facility for land reclamation or surface disposal, the entity generating the sewage sludge, and not the landfill or sewage sludge facility, shall pay the annual sludge fee for the tons of sewage sludge that are transferred.

(5) Not later than the first day of April of the calendar year following March 17, 2000, and each first day of April thereafter, the director shall issue invoices to persons who are required to pay the annual sludge fee. The invoice shall identify the nature and amount of the annual sludge fee assessed and state the first day of May as the deadline for receipt by the director of objections regarding the amount of the fee and the first day of July as the deadline for payment of the fee.

Not later than the first day of May following receipt of an invoice, a person required to pay the annual sludge fee may submit objections to the director concerning the accuracy of information regarding the number of dry tons of sewage sludge used to calculate the amount of the annual sludge fee or regarding whether the sewage sludge qualifies for the exceptional quality sludge discount established in division (Y)(2)(b) of this section. The director may consider the objections and adjust the amount of the fee to ensure that it is accurate.

If the director does not adjust the amount of the annual sludge fee in response to a person's objections, the person may appeal the director's determination in accordance with Chapter 119. of the Revised Code.

Not later than the first day of June, the director shall notify the objecting person regarding whether the director has found the objections to be valid and the reasons for the finding. If the director finds the objections to be valid and adjusts the amount of the annual sludge fee accordingly, the director shall issue with the notification a new invoice to the person identifying the amount of the annual sludge fee assessed and stating the first day of July as the deadline for payment.

Not later than the first day of July, any person who is required to do so shall pay the annual sludge fee. Any person who is required to pay the fee, but who fails to do so on or before that date shall pay an additional amount that equals ten per cent of the required annual sludge fee.

(6) The director shall transmit all moneys collected under division (Y) of this section to the treasurer of state for deposit into the surface water protection fund created in section 6111.038 of the Revised Code. The moneys shall be used to defray the costs of administering and enforcing provisions in Chapter 6111. of the Revised Code and rules adopted under it that govern the use, storage, treatment, or disposal of sewage sludge.

(7) Beginning in fiscal year 2001, and every two years thereafter, the director shall review the total amount of moneys generated by the annual sludge fees to determine if that amount exceeded six hundred thousand dollars in either of the two preceding fiscal years. If the total amount of moneys in the fund exceeded six hundred thousand dollars in either fiscal year, the director, after review of the fee structure and consultation with affected persons, shall issue an order reducing the amount of the fees levied under division (Y) of this section so that the estimated amount of moneys resulting from the fees will not exceed six hundred thousand dollars in any fiscal year.

If, upon review of the fees under division (Y)(7) of this section and after the fees have been reduced, the director determines that the total amount of moneys collected and accumulated is less than six hundred thousand dollars, the director, after review of the fee structure and consultation with affected persons, may issue an order increasing the amount of the fees levied under division (Y) of this section so that the estimated amount of moneys resulting from the fees will be approximately six hundred thousand dollars. Fees shall never be increased to an amount exceeding the amount specified in division (Y)(7) of this section.

Notwithstanding section 119.06 of the Revised Code, the director may issue an order under division (Y)(7) of this section without the necessity to hold an adjudicatory hearing in connection with the order. The issuance of an order under this division is not an act or action for purposes of section 3745.04 of the Revised Code.

(8) As used in division (Y) of this section:

(a) "Sewage sludge facility" means an entity that performs treatment on or is responsible for the disposal of sewage sludge.

(b) "Sewage sludge" means a solid, semi-solid, or liquid residue generated during the treatment of domestic sewage in a treatment works as defined in section 6111.01 of the Revised Code. "Sewage sludge" includes, but is not limited to, scum or solids removed in primary, secondary, or advanced wastewater treatment processes. "Sewage sludge" does not include ash generated during the firing of sewage sludge in a sewage sludge incinerator, grit and screenings generated during preliminary treatment of domestic sewage in a treatment works, animal manure, residue generated during treatment of animal manure, or domestic septage.

(c) "Exceptional quality sludge" means sewage sludge that meets all of the following qualifications:

(i) Satisfies the class A pathogen standards in 40 C.F.R. 503.32(a);

(ii) Satisfies one of the vector attraction reduction requirements in 40 C.F.R. 503.33(b)(1) to (b)(8);

(iii) Does not exceed the ceiling concentration limitations for metals listed in table one of 40 C.F.R. 503.13;

(iv) Does not exceed the concentration limitations for metals listed in table three of 40 C.F.R. 503.13.

(d) "Treatment" means the preparation of sewage sludge for final use or disposal and includes, but is not limited to, thickening, stabilization, and dewatering of sewage sludge.

(e) "Disposal" means the final use of sewage sludge, including, but not limited to, land application, land reclamation, surface disposal, or disposal in a landfill or an incinerator.

(f) "Land application" means the spraying or spreading of sewage sludge onto the land surface, the injection of sewage sludge below the land surface, or the incorporation of sewage sludge into the soil for the purposes of conditioning the soil or fertilizing crops or vegetation grown in the soil.

(g) "Land reclamation" means the returning of disturbed land to productive use.

(h) "Surface disposal" means the placement of sludge on an area of land for disposal, including, but not limited to, monofills, surface impoundments, lagoons, waste piles, or dedicated disposal sites.

(i) "Incinerator" means an entity that disposes of sewage sludge through the combustion of organic matter and inorganic matter in sewage sludge by high temperatures in an enclosed device.

(j) "Incineration facility" includes all incinerators owned or operated by the same entity and located on a contiguous tract of land. Areas of land are considered to be contiguous even if they are separated by a public road or highway.

(k) "Annual sludge fee" means the fee assessed under division (Y)(1) of this section.

(l) "Landfill" means a sanitary landfill facility, as defined in rules adopted under section 3734.02 of the Revised Code, that is licensed under section 3734.05 of the Revised Code.

(m) "Preexisting land reclamation project" means a property-specific land reclamation project that has been in continuous operation for not less than five years pursuant to approval of the activity by the director and includes the implementation of a community outreach program concerning the activity.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 3745.111 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 12-22-1992



Section 3745.112 - Independent evaluation of Title V permit program.

During the month of August 1997, and biennially thereafter, the director of environmental protection shall enter into a contract for the performance of an independent evaluation of the Title V permit program to be conducted under the supervision of an independent certified public accountant. The evaluation shall review the finances, operations, revenues, costs, and expenditures of the Title V permit program under section 3704.036 of the Revised Code and the Title V clean air fund created in section 3704.035 of the Revised Code. The findings of each such evaluation shall be set forth in a written report that shall include, without limitation, all of the following:

(A) A review and analysis of all expenditures from the Title V clean air fund for the Title V permit program;

(B) A review and analysis of all costs incurred by the environmental protection agency designated by the director to be costs of the Title V permit program;

(C) A review and analysis of all expenditures from the Title V clean air fund for costs not designated by the director as costs of the Title V permit program;

(D) A review and analysis of the adequacy of the fees assessed under division (B) of section 3745.11 for meeting the costs of the Title V permit program during the period reviewed by the evaluation.

Upon completion of the written report of each evaluation required by this section, the director shall provide copies of the report to the governor and the general assembly and shall make copies of it available to the public.

The reasonable and necessary expenses for conducting an evaluation required under this section are hereby deemed to be reasonable costs to administer the Title V permit program and shall be paid from moneys credited to the Title V clean air fund arising from the fees assessed under division (B) of section 3745.11 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-29-1993



Section 3745.113 - Application for isolated wetland permit - fees.

(A) A person that applies for a state isolated wetland permit under Chapter 6111. of the Revised Code and rules adopted under it shall pay an application fee of two hundred dollars at the time of application.

In addition, that person shall pay, at the time of application, a review fee of five hundred dollars per acre of the wetlands to be impacted.

However, the review fee shall not exceed five thousand dollars per application. In addition, if an application is denied, the director of environmental protection shall refund to the applicant one-half of the amount of the review fee paid by the applicant under division (A) of this section.

(B) If a person conducts any activities for which an individual state isolated wetland permit is required under Chapter 6111. of the Revised Code and rules adopted under it without first obtaining such a permit, the person shall pay twice the amount of the application and review fees that the person otherwise would have been required to pay under division (A) of this section, not to exceed ten thousand dollars.

(C) All moneys collected under this section shall be deposited in the state treasury to the credit of the dredge and fill fund created in section 6111.029 of the Revised Code.

(D) Fees established under this section shall not apply to any agency or department of the state or to any county, township, or municipal corporation in this state.

Effective Date: 07-17-2001



Section 3745.114 - Water quality certification fee - exemptions.

(A) A person that applies for a section 401 water quality certification under Chapter 6111. of the Revised Code and rules adopted under it shall pay an application fee of two hundred dollars at the time of application plus any of the following fees, as applicable:

(1) If the water resource to be impacted is a wetland, a review fee of five hundred dollars per acre of wetland to be impacted;

(2) If the water resource to be impacted is a stream one of the following fees, as applicable:

(a) For an ephemeral stream, a review fee of five dollars per linear foot of stream to be impacted, or two hundred dollars, whichever is greater;

(b) For an intermittent stream, a review fee of ten dollars per linear foot of stream to be impacted, or two hundred dollars, whichever is greater;

(c) For a perennial stream, a review fee of fifteen dollars per linear foot of stream to be impacted, or two hundred dollars, whichever is greater.

(3) If the water resource to be impacted is a lake, a review fee of three dollars per cubic yard of dredged or fill material to be moved.

(B) One-half of all applicable review fees levied under this section shall be due at the time of application for a section 401 water quality certification. The remainder of the fees shall be paid upon the final disposition of the application for a section 401 water quality certification. The total fee to be paid under this section shall not exceed twenty-five thousand dollars per application. However, if the applicant is a county, township, or municipal corporation in this state, the total fee to be paid shall not exceed five thousand dollars per application.

(C) All money collected under this section shall be transmitted to the treasurer of state for deposit into the state treasury to the credit of the surface water protection fund created in section 6111.038 of the Revised Code.

(D) The fees established under this section do not apply to any state agency as defined in section 119.01 of the Revised Code or to the United States army corps of engineers.

(E) The fees established under this section do not apply to projects that are authorized by the environmental protection agency's general certifications of nationwide permits or general permits issued by the United States army corps of engineers. As used in this division, "general permit" and "nationwide permit" have the same meanings as in rules adopted under Chapter 6111. of the Revised Code.

(F) Coal mining and reclamation operations that are authorized under Chapter 1513. of the Revised Code are exempt from the fees established under this section for one year after the effective date of this amendment.

(G) As used in this section:

(1) "Ephemeral stream" means a stream that flows only in direct response to precipitation in the immediate watershed or in response to the melting of a cover of snow and ice and that has channel bottom that is always above the local water table.

(2) "Intermittent stream" means a stream that is below the local water table and flows for at least a part of each year and that obtains its flow from both surface runoff and ground water discharge.

(3) "Perennial stream" means a stream or a part of a stream that flows continuously during all of the calendar year as a result of ground water discharge or surface water runoff. "Perennial stream" does not include an intermittent stream or an ephemeral stream.

Effective Date: 06-30-2005; 03-30-2006



Section 3745.12 - Immediate removal fund.

(A) There is hereby created in the state treasury the immediate removal fund, which shall be administered by the director of environmental protection. The fund may be used for both of the following purposes:

(1) To pay costs incurred by the environmental protection agency in investigating, mitigating, minimizing, removing, or abating any unauthorized spill, release, or discharge of material into or upon the environment that requires emergency action to protect the public health or safety or the environment;

(2) Conducting remedial actions under section 3752.13 of the Revised Code.

(B) Any person responsible for causing or allowing the unauthorized spill, release, or discharge is liable to the director for the costs incurred by the agency regardless of whether those costs were paid out of the fund created under division (A) of this section or any other fund of the agency. Upon the request of the director, the attorney general shall bring a civil action against the responsible person to recover those costs. Moneys recovered under this division shall be paid into the state treasury to the credit of the immediate removal fund, except that moneys recovered for costs paid from the hazardous waste clean-up fund created in section 3734.28 of the Revised Code shall be credited to the hazardous waste clean-up fund.

Effective Date: 07-01-1996; 09-29-2005



Section 3745.13 - Costs of dealing with unauthorized spill, release or discharge.

(A) When emergency action is required to protect the public health or safety or the environment, any person responsible for causing or allowing an unauthorized spill, release, or discharge of material into or upon the environment or responsible for the operation of an illegal methamphetamine manufacturing laboratory that has caused contamination of the environment is liable to the municipal corporation, county, township, countywide emergency management agency established under section 5502.26 of the Revised Code, regional authority for emergency management established under section 5502.27 of the Revised Code, or emergency management program established by a political subdivision under section 5502.271 of the Revised Code, having territorial jurisdiction, or responsibility for emergency management activities in the location of the spill, release, discharge, or contamination, for the necessary and reasonable, additional or extraordinary costs it incurs in investigating, mitigating, minimizing, removing, or abating the spill, release, discharge, or contamination, in the course of its emergency action, but, to the extent criteria and methods for response actions prescribed under 40 C.F.R. 300, as amended, may be applied to the type of material involved and the conditions of the spill, release, discharge, or contamination, that person is liable for those costs only if the political subdivision, countywide agency, or regional authority employed those criteria and methods in its emergency action.

The officers of the municipal corporation, county, township, countywide emergency management agency, or regional authority for emergency management performing the emergency action shall keep a detailed record of its costs for investigating, mitigating, minimizing, removing, or abating the unauthorized spill, release, discharge, or contamination; promptly after the completion of those measures, shall certify those costs to the city director of law or village solicitor, as appropriate, of the municipal corporation, the prosecuting attorney of the county in the case of a county, township, or countywide emergency management agency, or the legal counsel retained thereby in the case of a regional authority for emergency management; and may request that the legal officer or counsel bring a civil action for recovery of costs against the person responsible for the unauthorized spill, release, or discharge or responsible for the operation of the illegal methamphetamine manufacturing laboratory that caused contamination of the environment. If the officers request that the legal officer or counsel bring such a civil action regarding emergency action taken in relation to the operation of an illegal methamphetamine manufacturing laboratory that has caused contamination of the environment, the legal officer or counsel also may pursue a forfeiture proceeding against the responsible person under Chapter 2981. of the Revised Code, or in any other manner authorized by law.

The legal officer or counsel shall submit a written, itemized claim for the total certified costs incurred by the municipal corporation, county, township, countywide agency, or regional authority for the emergency action to the responsible party and a written demand that those costs be paid to the political subdivision, countywide agency, or regional authority. Not less than thirty days before bringing a civil action for recovery of those costs, the legal officer or counsel shall mail written notice to the responsible party informing the responsible party that, unless the total certified costs are paid to the political subdivision, countywide agency, or regional authority within thirty days after the date of mailing of the notice, the legal officer or counsel will bring a civil action for that amount. Except for emergency action taken in relation to the operation of an illegal methamphetamine manufacturing laboratory that has caused contamination of the environment, in making a determination of an award for reimbursement, the responsible party's status as a taxpayer to the governmental entity shall be taken into consideration. Nothing in this section prevents a political subdivision, countywide emergency management agency, or regional authority for emergency management from entering into a settlement of a claim against a responsible party that compromises the amount of the claim. Moneys recovered as described in this section shall be credited to the appropriate funds of the political subdivision, countywide agency, or regional authority from which moneys were expended in performing the emergency action.

(B) As used in this section:

(1) "Methamphetamine" means methamphetamine, any salt, isomer, or salt of an isomer of methamphetamine, or any compound, mixture, preparation, or substance containing methamphetamine or any salt, isomer, or salt of an isomer of methamphetamine.

(2) "Illegal methamphetamine manufacturing laboratory" means any laboratory or other premises that is used for the manufacture or production of methamphetamine in violation of section 2925.04 of the Revised Code, whether or not there has been a prior conviction of that violation.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Effective Date: 08-07-2001; 07-01-2007



Section 3745.14 - Certification of engineers to conduct compliance reviews.

(A) As used in this section:

(1) "Compliance review" means the review of an application for a permit, renewal of a permit, or plan approval, or modification thereof, for an existing or proposed facility, source, or activity and the accompanying engineering plans, specifications, and materials and information that are submitted under Chapter 3704., 3734., 6109., or 6111. of the Revised Code and rules adopted under them for compliance with performance standards under the applicable chapter and rules adopted under it. "Compliance review" does not include the review of an application for a hazardous waste facility installation and operation permit or the renewal or modification of such a permit, a permit to establish or modify an infectious waste treatment facility, a permit to install a solid waste incineration facility that also would treat infectious wastes, or a permit to modify a solid waste incineration facility to also treat infectious wastes under Chapter 3734. of the Revised Code.

(2) "Engineer" includes both of the following:

(a) A professional engineer registered under Chapter 4733. of the Revised Code;

(b) A firm, partnership, association, or corporation providing engineering services in this state in compliance with Chapter 4733. of the Revised Code.

(B) The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend and rescind, rules establishing a program for the certification of engineers to conduct compliance reviews. The rules, at a minimum, shall do all of the following:

(1) Require that the program be administered by the director;

(2) Establish eligibility criteria for certification to conduct compliance reviews;

(3) Establish criteria for denying, suspending, and revoking certifications and renewals of certifications issued pursuant to rules adopted under division (B) of this section;

(4) Require the periodic renewal of certifications issued pursuant to rules adopted under division (B) of this section;

(5) Establish an application fee and fee for issuance for certifications under this section. The fees shall be established at a level calculated to defray the costs to the environmental protection agency for administering the certification program established by rules adopted under division (B) of this section. All such application and certification fees received by the director shall be deposited into the state treasury to the credit of the permit review fund created in division (E) of this section.

(C) The director shall maintain a current list of all engineers who are certified to conduct compliance reviews pursuant to rules adopted under this section. The list shall indicate the types of permits, permit renewals, and plan approvals that each engineer is certified to review and the types or categories of facilities, sources, or activities in connection with which the engineer is certified to conduct the reviews. Upon request, the director shall provide a copy of the list to anyone requesting it.

(D) An applicant for a permit, renewal of a permit, plan approval, or modification thereof, under Chapter 3704., 3734., 6109., or 6111. of the Revised Code and applicable rules adopted under them, other than a hazardous waste facility installation and operation permit or renewal or modification of such a permit, a permit to establish or modify an infectious waste treatment facility, a permit to install a solid waste incineration facility that also would treat infectious wastes, or a permit to modify a solid waste incineration facility to also treat infectious wastes under Chapter 3734. of the Revised Code, may submit a written request to the director to have the compliance review conducted by an engineer certified under this section. The request shall accompany the permit application, shall indicate the applicant's choice from among the certified engineers on the director's list who are qualified to conduct the compliance review, shall be accompanied by separate certifications by the applicant and the engineer indicating that the applicant does not have and has not had during the preceding two years a financial interest in the engineer and has not employed or retained the engineer to perform services for the applicant during the preceding two years, and may be accompanied by a draft proposal for conducting the compliance review that was developed by the applicant and the engineer. No such draft proposal is binding upon the director.

Within seven days after receiving a request under this division, the director shall do all of the following, as appropriate:

(1) In the director's discretion, approve or disapprove the applicant's request to have the compliance review of the application conducted by an engineer on the list of certified engineers prepared under this section;

(2) If the director approves the conducting of the compliance review by such a certified engineer, approve or disapprove, in the director's discretion, the applicant's choice of the engineer;

(3) Mail written notice of decisions made under divisions (D)(1) and (2) of this section to the applicant.

If the director fails to mail notice of the director's decisions on the request to the applicant within seven days after receiving the request, it is conclusively presumed that the director approved the applicant's request to have the compliance review conducted by a certified engineer and the applicant's choice of the engineer, and the director shall enter into a contract with the engineer chosen by the applicant. If the director disapproves the applicant's choice of an engineer and provides timely notice of the disapproval to the applicant, the director and applicant, by mutual agreement, shall select another engineer from the list prepared under this section to conduct the compliance review, and the director shall enter into a contract with that engineer.

(E) The director may enter into contracts for conducting performance reviews under division (D) of this section without advertising for bids. The commencement of any work under such a contract shall be contingent upon the director's receipt of payment from the applicant of an amount that is equal to one hundred ten per cent of the amount specified in the contract, excluding contingencies for any additional work that may be needed to properly complete the review and that was not anticipated when the contract was made. Moneys received by the director from an applicant shall be deposited into the permit review fund, which is hereby created in the state treasury. The director shall use moneys in the fund to pay the cost of compliance reviews conducted pursuant to contracts entered into under division (D) of this section and to administer the certification program established under division (B) of this section. The director may use any moneys in the fund not needed for those purposes to administer the environmental laws or programs of this state.

If, while conducting a compliance review, the engineer finds that work in addition to that upon which the cost under the contract was based, or any additional work previously authorized under this division, is needed to properly review the application and accompanying information for compliance with the applicable performance standards, the engineer shall notify the director of that fact and of the cost of the additional work, as determined pursuant to the terms of the contract. If the director finds that the additional work is needed and that the costs of performing the work have been determined in accordance with the terms of the contract, the director shall authorize the contractor to perform the work. Upon completion of the additional work, the contractor shall submit to the director an invoice for the cost of performing the additional work, and the director shall forward a copy of the invoice to the applicant. The applicant is liable to the state for an amount equal to one hundred ten per cent of the cost of performing the additional work and, within thirty days after receiving a copy of the invoice, shall pay to the director an amount equal to one hundred ten per cent of the amount indicated on the invoice. Upon receiving this payment, the director shall forward the moneys to the treasurer of state, who shall deposit them into the state treasury to the credit of the permit review fund.

Until the applicant pays to the director the amount due in connection with the additional work, the director shall not issue to the applicant any permit, renewal of a permit, or plan approval, or modification thereof, for which an application is pending before the director. The director also may certify the unpaid amount to the attorney general and request that the attorney general bring a civil action against the applicant to recover that amount. Any moneys so recovered shall be deposited into the state treasury to the credit of the permit review fund.

(F) Upon completing a compliance review conducted under this section, the engineer shall make a certification to the director as to whether the existing or proposed facility, source, activity, or modification will comply with the applicable performance standards. If the certification indicates that the existing or proposed facility, source, activity, or modification will not comply, the engineer shall include in the certification the engineer's findings as to the causes of the noncompliance.

(G) When a compliance review is conducted by an engineer certified under this section, the other activities in connection with the consideration, approval, and issuance of the permit, renewal of the permit, or plan approval, or modification thereof, shall be conducted by the director in accordance with the applicable provisions of Chapter 3704., 3734., 6109., or 6111. of the Revised Code and rules adopted under the applicable chapter.

(H) All expenses incurred by the attorney general in bringing a civil action under this section shall be reimbursed from the permit review fund in accordance with Chapter 109. of the Revised Code.

Effective Date: 09-26-2003



Section 3745.21 - Environmental education council.

(A) There is hereby created within the environmental protection agency the environmental education council consisting of the directors of environmental protection and natural resources and the superintendent of public instruction, or their designees, as members ex officio, one member of the house of representatives to be appointed by the speaker of the house of representatives or the member's designee, one member of the senate to be appointed by the president of the senate or the member's designee, one member to be appointed by the Ohio board of regents who shall have experience in providing environmental education at the university or college level, and six members to be appointed by the governor with the advice and consent of the senate. Of the members appointed by the governor, two shall be from statewide environmental advocacy organizations, one shall represent the interests of the industrial community in this state, one shall represent the interests of employers in this state with one hundred fifty or fewer employees, one shall represent municipal corporations, and one shall represent the interests of elementary and secondary school teachers in this state. Within thirty days after October 1, 1990, the appointing authorities shall make their initial appointments to the council. The initial appointment to the council by the Ohio board of regents shall be for a term ending two years after October 1, 1990. Of the initial appointments made to the council by the governor, three shall be for a term ending one year after October 1, 1990, and three shall be for a term ending two years after October 1, 1990. Thereafter, the terms of office of the members appointed by the Ohio board of regents and the governor shall be for two years, with each term ending on the same day of the same month as the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member of the board of trustees for the remainder of that term. A member of the council appointed by the Ohio board of regents or the governor shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The council shall hold at least two regular, semiannual meetings each year. Special meetings may be held at the behest of the chairperson or a majority of the members. The director of environmental protection shall serve as the chairperson of the council. The council annually shall select from among its members a vice-chairperson and a secretary to keep a record of its proceedings. A majority vote of the members of the council is necessary to take action on any matter.

Serving as a member of the council does not constitute holding a public office or a position of employment under the laws of this state and does not constitute grounds for the removal of public officers or employees from their offices or positions of employment. The Ohio board of regents may at any time remove a member of the council appointed by it for misfeasance, malfeasance, or nonfeasance in office. The governor may at any time remove a member of the council appointed by the governor for misfeasance, malfeasance, or nonfeasance in office.

Members of the council appointed by the Ohio board of regents and the governor shall serve without compensation. Members of the council shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council from moneys credited to the environmental education fund created in section 3745.22 of the Revised Code.

(B) The council shall advise and assist the director in the implementation and administration of section 3745.22 of the Revised Code and shall review and comment on all expenditures from the fund proposed by the director.

(C) The council may adopt bylaws for the regulation and conduct of the council's affairs and may propose to the director expenditures from the fund.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3745.22 - Environmental education fund.

(A) As used in this section, "eligible institution of higher education" means any of the state universities listed in section 3345.011 of the Revised Code, or a community college, technical college, university branch, state community college, or an institution that is nonprofit and holds a certificate of authorization issued under section 1713.02 of the Revised Code.

(B) There is hereby created in the state treasury the environmental education fund consisting of moneys credited to the fund pursuant to sections 3704.06 and 6111.09 of the Revised Code and any gifts, grants, or contributions received by the director of environmental protection for the purposes of the fund. The fund shall be administered by the director with the advice and assistance of the environmental education council created in section 3745.21 of the Revised Code. Moneys in the fund shall be used exclusively to develop, implement, and administer a program to enhance public awareness and the objective understanding within this state of issues affecting environmental quality. Toward that end, moneys in the fund may be used for purposes that include, without limitation, developing elementary and secondary school and collegiate curricula on environmental issues; providing training for this state's elementary and secondary school teachers on environmental issues; providing educational seminars for concerned members of the public regarding the scientific and technical aspects of environmental issues; providing educational seminars regarding pollution prevention and waste minimization for persons regulated by the environmental protection agency; providing educational seminars for persons regulated by the environmental protection agency, including, without limitation, small businesses, regarding the regulatory requirements of the agency and the means of achieving and maintaining compliance with them; and providing one or more scholarships in environmental sciences or environmental engineering for students enrolled at an eligible institution of higher education.

The director may expend not more than one million five hundred thousand dollars of the moneys credited to the environmental education fund under sections 3704.06 and 6111.09 of the Revised Code in any fiscal year for the purposes specified in this division. The director may request authority from the controlling board to expend any moneys credited to that fund in any fiscal year in excess of that amount.

(C) Not later than the first day of April each year, the director, with the advice and assistance of the council, shall prepare and submit to the governor, the president of the senate, and the speaker of the house of representatives an environmental education agenda that describes the proposed uses of the environmental education fund during the following fiscal year. Prior to submitting the agenda the director, in conjunction with the council, shall hold a public hearing in Franklin county to receive comments on the agenda. After the public hearing and before submitting the agenda to the governor, the president, and the speaker, the director, with the advice and assistance of the council, may make any modifications to the agenda that the director considers appropriate based upon the comments received at the public hearing.

(D) Not later than the first day of September each year, the director, with the advice and assistance of the council, shall prepare and submit to the governor, the president of the senate, and the speaker of the house of representatives a report on the revenues credited to and expenditures from the environmental education fund during the immediately preceding fiscal year.

Effective Date: 06-06-2001



Section 3745.25 - [Repealed].

Effective Date: 06-30-1999



Section 3745.30 - Policies of agency.

(A)

(1) As used in this section, "policy" means a written clarification or explanation of a statute or rule that is initiated by the environmental protection agency. "Policy" does not include any educational guideline, suggestion, or case study regarding how to comply with a statute or rule or any document or guideline regarding the internal organization or operation of the agency, including matters regarding administration, personnel, or accounting.

(2) A policy does not have the force of law.

(B) Policies established by the agency shall be subject to all of the following requirements:

(1) A policy shall comply with the statutes and rules that are in existence at the time the policy is established;

(2) A policy shall not establish any new requirement;

(3) A policy shall be established only at the central office of the agency;

(4) The first page of each policy shall have printed on it the following statement in uppercase letters: "This policy does not have the force of law."

(C) Every five years the agency shall review each policy that it established prior to the effective date of this section or that it establishes after the effective date of this section and shall prepare written documentation certifying that the policy has been reviewed. The documentation is a public record under section 149.43 of the Revised Code. A policy that has not been so reviewed is void.

(D) A person may file a written complaint at any time with the director of environmental protection alleging that a policy established by the agency does not comply with the requirements established under divisions (B)(1) to (3) of this section. Not later than ninety days after receiving the complaint, the director shall review the policy and issue a determination as to whether the policy complies with those requirements. A determination issued by the director under this division is not a final action that is appealable under this chapter.

(E) The agency's proposed policies shall be advertised in its weekly review.

(F) Notwithstanding section 149.43 of the Revised Code, not later than ninety days after the effective date of this section, the agency shall compile at its central office a copy of all its policies. The copy of policies shall be kept current and made available for public inspection and copying.

Effective Date: 03-05-1996



Section 3745.31 - Statute of limitations.

(A) As used in this section, "environmental law" means sections 903.08, 903.17, and 3737.87 to 3737.882 and Chapters 3704., 3714., 3734., 3745., 3750., 3751., 3752., 3753., 6109., and 6111. of the Revised Code; any rule adopted under those sections or chapters or adopted for the purpose of implementing those sections or chapters; and any applicable provisions of Chapter 3767. of the Revised Code when an environmentally related nuisance action is brought.

(B)

(1) Except as provided in division (B)(2) of this section, any action under any environmental law for civil or administrative penalties of any kind brought by any agency or department of the state or by any other governmental authority charged with enforcing environmental laws shall be commenced within five years of the time when the agency, department, or governmental authority actually knew or was informed of the occurrence, omission, or facts on which the cause of action is based.

(2) If an agency, department, or governmental authority actually knew or was informed of an occurrence, omission, or facts on which a cause of action is based prior to July 23, 2002, the cause of action for civil or administrative penalties of any kind for the alleged violation shall be commenced not later than five years after July 23, 2002.

(C) Division (B) of this section applies only if, during the time periods established in that division, proper service of process can be given in accordance with the Rules of Civil Procedure and jurisdiction of a court in this state can be obtained.

(D) The time periods established in division (B) of this section may be tolled by mutual agreement between the enforcing agency, department, or authority and the person who is subject to a civil or administrative penalty of any kind under an environmental law.

(E) When an action seeks injunctive relief or another remedy in addition to a remedy of civil or administrative penalties of any kind under an environmental law, division (B) of this section applies only to the remedy of civil or administrative penalties of any kind.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-23-2002



Section 3745.40 - Clean Ohio operating fund.

(A) There is hereby created the clean Ohio operating fund consisting of moneys credited to the fund in accordance with this section. The fund shall be used to pay the costs incurred by the director of environmental protection pursuant to sections 122.65 to 122.658 of the Revised Code. Investment earnings of the fund shall be credited to the fund and may be used to pay administrative costs incurred by the director pursuant to those sections.

(B) Notwithstanding section 3746.16 of the Revised Code, upon the request of the director of environmental protection, the director of development shall certify to the director of budget and management the amount of excess investment earnings that are available to be transferred from the clean Ohio revitalization fund created in section 122.658 of the Revised Code to the clean Ohio operating fund. Upon certification, the director of budget and management may transfer from the clean Ohio revitalization fund to the clean Ohio operating fund an amount not exceeding the amount of the annual appropriation to the clean Ohio operating fund.

Effective Date: 06-26-2003



Section 3745.70 - Environmental audit definitions.

As used in sections 3745.70 to 3745.73 of the Revised Code:

(A) "Environmental audit" means a voluntary, thorough, and discrete self-evaluation of one or more activities at one or more facilities or properties that is documented; is designed to improve compliance, or identify, correct, or prevent noncompliance, with environmental laws; and is conducted by the owner or operator of a facility or property or the owner's or operator's employee or independent contractor. An environmental audit may be conducted by the owner or operator of a facility or property, the owner's or operator's employees, or independent contractors. Once initiated, an audit shall be completed within a reasonable time, not to exceed six months, unless a written request for an extension is approved by the head officer of the governmental agency, or division or office thereof, with jurisdiction over the activities being audited based on a showing of reasonable grounds. An audit shall not be considered to be initiated until the owner or operator or the owner's or operator's employee or independent contractor actively has begun the self-evaluation of environmental compliance.

(B) "Activity" means any process, procedure, or function that is subject to environmental laws.

(C) "Voluntary" means, with respect to an environmental audit of a particular activity, that both of the following apply when the audit of that activity commences:

(1) The audit is not required by law, prior litigation, or an order by a court or a government agency;

(2) The owner or operator who conducts the audit does not know or have reason to know that a government agency has commenced an investigation or enforcement action that concerns a violation of environmental laws involving the activity or that such an investigation or enforcement action is imminent.

(D) "Environmental audit report" means interim or final data, documents, records, or plans that are necessary to an environmental audit and are collected, developed, made, and maintained in good faith as part of the audit, and may include, without limitation:

(1) Analytical data, laboratory reports, field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, computer-generated or electronically recorded information, maps, charts, graphs, and surveys;

(2) Reports that describe the scope, objectives, and methods of the environmental audit, audit management policies, the information gained by the environmental audit, and conclusions and recommendations together with exhibits and appendices;

(3) Memoranda, documents, records, and plans analyzing the environmental audit report or discussing implementation, prevention, compliance, and remediation issues associated with the environmental audit.

"Environmental audit report" does not mean corrective or remedial action taken pursuant to an environmental audit.

(E) "Environmental laws" means sections 1511.02 and 1531.29, Chapters 3704., 3734., 3745., 3746., 3750., 3751., 3752., 6109., and 6111. of the Revised Code, and any other sections or chapters of the Revised Code the principal purpose of which is environmental protection; any federal or local counterparts or extensions of those sections or chapters; rules adopted under any such sections, chapters, counterparts, or extensions; and terms and conditions of orders, permits, licenses, license renewals, variances, exemptions, or plan approvals issued under such sections, chapters, counterparts, or extensions.

Effective Date: 09-30-1998



Section 3745.71 - Privilege of nondisclosure as to environmental audit.

(A) Except as otherwise provided in division (C) of this section, the owner or operator of a facility or property who conducts an environmental audit of one or more activities at the facility or property has a privilege with respect to both of the following:

(1) The contents of an environmental audit report that is based on the audit;

(2) The contents of communications between the owner or operator and employees or contractors of the owner or operator, or among employees or contractors of the owner or operator, that are necessary to the audit and are made in good faith as part of the audit after the employee or contractor is notified that the communication is part of the audit.

(B) Except as otherwise provided in or ordered pursuant to this section, information that is privileged under this section is not admissible as evidence or subject to discovery in any civil or administrative proceeding and a person who possesses such information as a result of conducting or participating in an environmental audit shall not be compelled to testify in any civil or administrative proceeding concerning the privileged portions of the environmental audit.

(C) The privilege provided in this section does not apply to criminal investigations or proceedings. Where an audit report is obtained, reviewed, or used in a criminal proceeding, the privilege provided in this section applicable to civil or administrative proceedings is not waived or eliminated. Furthermore, the privilege provided in this section does not apply to particular information under any of the following circumstances:

(1) The privilege is not asserted with respect to that information by the owner or operator to whom the privilege belongs.

(2) The owner or operator to whom the privilege belongs voluntarily testifies, or has provided written authorization to an employee, contractor, or agent to testify on behalf of the owner or operator, as to that information.

(3) A court of record in a civil proceeding or the tribunal or presiding officer in an administrative proceeding finds, pursuant to this section, that the privilege does not apply to that information.

(4) The information is required by law to be collected, developed, maintained, reported, disclosed publicly, or otherwise made available to a government agency.

(5) The information is obtained from a source other than an environmental audit report, including, without limitation, observation, sampling, monitoring, a communication, a record, or a report that is not part of the audit on which the audit report is based.

(6) The information is collected, developed, made, or maintained in bad faith or for a fraudulent purpose.

(7) The owner or operator to whom the privilege belongs waives the privilege, in whole or in part, explicitly or by engaging in conduct that manifests a clear intent that the information not be privileged. If an owner or operator introduces part of an environmental audit report into evidence in a civil or administrative proceeding to prove that the owner or operator did not violate, or is no longer violating, any environmental laws, the privilege provided by this section is waived with respect to all information in the audit report that is relevant to that issue.

(8)

(a) The information shows evidence of noncompliance with environmental laws and the owner or operator fails to do any of the following:

(i) Promptly initiate reasonable efforts to achieve compliance upon discovery of the noncompliance through an environmental audit;

(ii) Pursue compliance with reasonable diligence;

(iii) Achieve compliance within a reasonable time.

(b) "Reasonable diligence" includes, without limitation, compliance with section 3745.72 of the Revised Code.

(9) The information contains evidence that a government agency federally authorized, approved, or delegated to enforce environmental laws has reasonable cause to believe is necessary to prevent imminent and substantial endangerment or harm to human health or the environment.

(10) Any circumstance in which both of the following apply:

(a) The information contains evidence regarding an alleged violation of environmental laws and a government agency charged with enforcing any of those laws has a substantial need for the information to protect public health or safety or to prevent substantial harm to property or the environment.

(b) The government agency is unable to obtain the substantial equivalent of the information by other means without unreasonable delay or expense.

(11) The information consists of personal knowledge of an individual who did not obtain that information as part of an environmental audit.

(12) The information is not clearly identified as part of an environmental audit report. For purposes of this section, clear identification of information as part of an environmental audit report includes, without limitation, either of the following:

(a) The information is contained in a document and the front cover, the first page, or a comparable part of the document is prominently labeled with "environmental audit report: privileged information" or substantially comparable language.

(b) The information is contained in an electronic record and the record is programmed to display or print prominently "environmental audit report: privileged information" or substantially comparable language before the privileged information is displayed or printed.

(13) The information existed prior to the initiation of the environmental audit under division (A) of section 3745.70 of the Revised Code.

(D) If the privilege provided in this section belongs to an owner or operator who is not an individual, the privilege may be asserted or waived, in whole or in part, on behalf of the owner or operator only by an officer, manager, partner, or other comparable person who has a fiduciary relationship with the owner or operator and is authorized generally to act on behalf of the owner or operator or is a person who is authorized specifically to assert or waive the privilege.

(E) A person asserting the privilege provided in this section has the burden of proving the applicability of the privilege by a preponderance of the evidence. If a person seeking disclosure of information with respect to which a privilege is asserted under this section shows evidence of noncompliance with environmental laws pursuant to division (C)(8) of this section, the person asserting the privilege also has the burden of proving by a preponderance of the evidence that reasonable efforts to achieve compliance with those laws were initiated promptly and that compliance was pursued with reasonable diligence and achieved within a reasonable time.

(F) When determining whether the privilege provided by this section applies to particular information, a court of record that is not acting pursuant to division (G) of this section, or the tribunal or presiding officer in an administrative proceeding, shall conduct an in camera review of the information in a manner consistent with applicable rules of procedure.

(G)

(1) The prosecuting attorney of a county or the attorney general, having probable cause to believe, based on information obtained from a source other than an environmental audit report, that a violation has been committed under environmental laws for which a civil or administrative action may be initiated, may obtain information with respect to which a privilege is asserted under this section pursuant to a search warrant, subpoena, or discovery under the Rules of Civil Procedure. The prosecuting attorney or the attorney general immediately shall place the information under seal and shall not review or disclose its contents.

(2) Not later than sixty days after receiving an environmental audit report under division (G)(1) of this section, the prosecuting attorney or the attorney general may file with the court of common pleas of a county in which there is proper venue to bring a civil or administrative action pertaining to the alleged violation a petition requesting an in camera hearing to determine if the information described in division (G)(1) of this section is subject to disclosure under this section. Failure to file such a petition shall cause the information to be released to the owner or operator to whom it belongs.

(3) Upon the filing of a petition under division (G)(2) of this section, the court shall issue an order scheduling an in camera hearing, not later than forty-five days after the filing of the petition, to determine if any or all of the information described in division (G)(1) of this section is subject to disclosure under this section. The order shall allow the prosecuting attorney or the attorney general to remove the seal from the report in order to review it and shall place appropriate limitations on distribution and review of the report to protect against unnecessary disclosure.

(4) The prosecuting attorney or the attorney general may consult with government agencies regarding the contents of the report to prepare for the in camera hearing. Information described in division (G)(1) of this section that is used by the prosecuting attorney or the attorney general to prepare for the in camera hearing shall not be used by the prosecuting attorney, the attorney general, an employee or agent of either of them, or an agency described in division (G)(4) of this section in any investigation or proceeding against the respondent, and otherwise shall be kept confidential, unless the information is subject to disclosure under this section.

(5) The parties may stipulate that information contained in an environmental audit report is or is not subject to disclosure under this section.

(6) If the court determines that information described in division (G)(1) of this section is subject to disclosure under this section, the court shall compel disclosure under this section of only the information that is relevant to the proceeding described in division (G)(1) of this section.

(H) Nothing in this section affects the nature, scope, or application of any privilege of confidentiality or nondisclosure recognized under another section of the Revised Code or the common law of this state, including, without limitation, the work product doctrine and attorney-client privilege.

(I) The privilege provided by this section applies only to information and communications that are part of environmental audits initiated after March 13, 1997, and completed before January 1, 2014, in accordance with the time frames specified in division (A) of section 3745.70 of the Revised Code.

Effective Date: 02-09-2004; 2008 SB372 01-06-2009



Section 3745.72 - Voluntary disclosure of information - immunity.

(A) The owner or operator of a facility or property who conducts an environmental audit of the facility or property and promptly and voluntarily discloses information contained in or derived from an audit report that is based on the audit and concerns an alleged violation of environmental laws to the director of the state agency that has jurisdiction over the alleged violation is immune from any administrative and civil penalties for the specific violation disclosed, except that where the disclosed violation has resulted in significant economic benefit to the owner or operator of the facility or property, there is no immunity for the economic benefit component of the administrative and civil penalties for that violation. An owner or operator asserting entitlement to such immunity has the burden of proving that entitlement by a preponderance of the evidence.

(B) For the purposes of this section, a disclosure of information is voluntary with respect to an alleged violation of environmental laws only if all of the following apply:

(1) The disclosure is made promptly after the information is obtained through the environmental audit by the owner or operator who conducts the environmental audit.

(2) A reasonable, good faith effort is made to achieve compliance as quickly as practicable with environmental laws applicable to the information disclosed.

(3) Compliance with environmental laws applicable to the information disclosed is achieved as quickly as practicable or within such period as is reasonably ordered by the director of the state agency that has jurisdiction over the alleged violation.

(4) The owner or operator cooperates with the director of the state agency that has jurisdiction over the alleged violation in investigating the cause, nature, extent, and effects of the noncompliance.

(5) The disclosure is not required by law, prior litigation, or an order by a court or a government agency.

(6) The owner or operator who makes the disclosure does not know or have reason to know that a government agency charged with enforcing environmental laws has commenced an investigation or enforcement action that concerns a violation of such laws involving the activity.

(C) For the purposes of this section, a disclosure shall be in writing, dated, and hand delivered or sent by certified mail to the director of the state agency that has jurisdiction over the alleged violation, and shall contain all of the following in a printed letter attached to the front of the disclosure:

(1) The name, address, and telephone number of the owner or operator making the disclosure;

(2) The name, title, address, and telephone number of one or more persons associated with the owner or operator who may be contacted regarding the disclosure;

(3) A brief summary of the alleged violation of environmental laws, including, without limitation, the nature, date, and location of the alleged violation to the extent that the information is known by the owner or operator;

(4) A statement that the information is part of an environmental audit report and is being disclosed under section 3745.72 of the Revised Code in order to obtain the immunity provided by that section.

(D) This section does not provide immunity from the payment of damages for harm to persons, property, or the environment; the payment of reasonable costs incurred by a government agency in responding to a disclosure; or responsibility for the remediation or cleanup of environmental harm under environmental laws.

(E) The immunity provided by this section does not apply under any of the following circumstances:

(1) Within the three-year period prior to disclosure, the owner or operator of a facility or property has committed significant violations that constitute a pattern of continuous or repeated violations of environmental laws, environmental related settlement agreements, or environmental related judicial orders and that arose from separate and distinct events. For the purposes of division (E)(1) of this section, a pattern of continuous or repeated violations also may be demonstrated by multiple settlement agreements related to substantially the same alleged significant violations that occurred within the three-year period immediately prior to the voluntary disclosure. Determination of whether a person has a pattern of continuous or repeated violations under division (E)(1) of this section shall be based on the compliance history of the property or specific facility at issue.

(2) With respect to a specific violation, the violation resulted in serious harm or in imminent and substantial endangerment to human health or the environment.

(3) With respect to a specific violation, the violation is of a specific requirement of an administrative or judicial order.

(F) The immunity provided by this section applies only to disclosures made concerning environmental audits initiated after March 13, 1997, and completed before January 1, 2014, in accordance with the time frames specified in division (A) of section 3745.70 of the Revised Code.

(G) The immunity provided by this section applies to a person who makes a good faith disclosure to a state agency under this section even though another state agency is determined to have jurisdiction over an alleged violation of environmental laws indicated in the disclosure.

(H) Each state agency that receives a disclosure under this section promptly shall record receipt of the disclosure, determine whether it has jurisdiction over the alleged violation of environmental laws indicated in the disclosure, and, if it does not have such jurisdiction, deliver the disclosure documents to the director of a state agency that has jurisdiction over the alleged violation. If a disclosure indicates alleged violations of environmental laws that are under the jurisdiction of more than one state agency, the state agency that first receives the disclosure and has jurisdiction over any of the alleged violations promptly shall notify the director of each state agency that has jurisdiction over any of such alleged violations. The director of each state agency that receives a disclosure under this section, or is notified by another state agency that the director's agency has jurisdiction over an alleged violation of environmental laws indicated in the disclosure, promptly shall deliver written notice of that fact by certified mail to the owner or operator who made the disclosure. The notice shall identify the state agency that sends the notice; state the name, title, address, and telephone number of a person in the agency whom the owner or operator may contact regarding the disclosure; and state the name, address, and telephone number of the director of any other state agency notified about the disclosure because that agency has jurisdiction over an alleged violation of environmental laws indicated in the disclosure.

Effective Date: 03-09-2004; 2008 SB372 01-06-2009



Section 3745.73 - Report on operation and impact of SB 138.

Not later than March 31, 2002, the director of environmental protection, in consultation with the attorney general, appropriate federal, state, and local agencies, and appropriate statewide organizations, shall submit to the president of the senate and the speaker of the house of representatives a report on the operation and impacts of Substitute Senate Bill No. 138 of the 121st general assembly, including the impact on environmental compliance and protection. The attorney general and each state agency that has received a disclosure under section 3745.72 of the Revised Code shall cooperate with the director in preparing the report required by this section and shall submit information relevant to the report to the director not later than January 31, 2002.

Effective Date: 09-30-1998



Section 3745.74 - Public records - employee protection.

Nothing in sections 3745.70 to 3745.73 of the Revised Code shall be construed to limit or affect either of the following:

(A) The authority or obligation of any government agency pursuant to section 149.43 of the Revised Code;

(B) Any employee protection rights under federal or state laws.

Effective Date: 09-30-1998






Chapter 3746 - VOLUNTARY ACTION PROGRAM

Section 3746.01 - Voluntary action program definitions.

As used in this chapter:

(A) "Activity and use limitations" has the same meaning as in section 5301.80 of the Revised Code.

(B) "Affiliated" means under common ownership or control.

(C) "Applicable standards," unless the context indicates otherwise, means standards established in or pursuant to sections 3746.05, 3746.06, and 3746.07 of the Revised Code, in or pursuant to rules adopted under division (B)(1) or (2) of section 3746.04 of the Revised Code, pursuant to rules adopted under division (B)(12)(b) of section 3746.04 of the Revised Code, or alternative standards and terms and conditions set forth in a variance issued under section 3746.09 of the Revised Code, as applicable.

(D) "Background level" means the conditions at a property and areas surrounding a property that are unaffected by any current or past activities involving treatment, storage, or disposal of hazardous substances or petroleum. "Background level" includes naturally occurring substances.

(E) "Certified laboratory" means a laboratory certified by the director of environmental protection pursuant to rules adopted under division (B)(6) of section 3746.04 of the Revised Code, or deemed to be certified under division (E) of section 3746.07 of the Revised Code, to perform analyses in connection with voluntary actions.

(F) "Certified professional" means a person certified by the director pursuant to rules adopted under division (B)(5) of section 3746.04 of the Revised Code, or deemed to be certified under division (D) of section 3746.07 of the Revised Code, to issue no further action letters under section 3746.11 of the Revised Code.

(G) "Covenant not to sue" means a release from liability that is issued by the director under section 3746.12 of the Revised Code.

(H) "Environmental covenant" has the same meaning as in section 5301.80 of the Revised Code.

(I) "Hazardous substance" includes all of the following:

(1) Any substance identified or listed in rules adopted under division (B)(1)(c) of section 3750.02 of the Revised Code;

(2) Any product registered as a pesticide under section 921.02 of the Revised Code when the product is used in a manner inconsistent with its required labeling;

(3) Any product formerly registered as a pesticide under that section for which the registration was suspended or canceled under section 921.05 of the Revised Code;

(4) Any mixture of a substance described in divisions (I)(1) to (3) of this section with a radioactive material.

(J) "Owner or operator" includes both of the following:

(1) Any person owning or holding a legal, equitable, or possessory interest in or having responsibility for the daily activities on a property;

(2) In the case of property title or control of which was conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to this state or a political subdivision of this state, any person who owned, operated, or otherwise controlled activities occurring on the property before the conveyance.

(K) "Person" means any person as defined in section 1.59 of the Revised Code and also includes this state, any political subdivision of this state, any other body of this state or of a political subdivision of this state, the board of directors of a nonprofit corporation governing a special improvement district created under Chapter 1710. of the Revised Code, and the United States and any agency or instrumentality thereof.

(L) "Petroleum" means oil or petroleum of any kind and in any form, including, without limitation, crude oil or any fraction thereof, petroleum, gasoline, kerosene, fuel oil, oil sludge, oil refuse, used oil, substances or additives utilized in the refining or blending of crude petroleum or petroleum stock, natural gas, natural gas liquids, liquefied natural gas, synthetic gas usable for fuel, and mixtures of natural gas and synthetic gas.

(M) "Property," except for the purposes of sections 3746.02, 3746.26, and 3746.27 of the Revised Code, means any parcel of real property, or portion thereof, and any improvements thereto, the limits of which have been described in writing by the owner of record or a legally appointed representative of the owner and that is or has been the subject of a voluntary action under this chapter and rules adopted under it.

(N) "Radioactive material" means a substance that spontaneously emits ionizing radiation.

(O) "Related" means the persons are related by consanguinity or marriage.

(P) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, migrating, dumping, or disposing of any hazardous substance or petroleum into the environment, including, without limitation, the abandonment or discarding of barrels, containers, or any other closed receptacle containing any hazardous substance, petroleum, or pollutant or contaminant. "Release" does not include any of the following:

(1) Any release that results solely in the exposure of individuals to hazardous substances or petroleum in the workplace with respect to which those individuals may assert a claim against their employer and that is regulated under the "Occupational Health and Safety Act of 1970," 84 Stat. 1590, 29 U.S.C.A. 651, as amended, and regulations adopted under that act, or under Chapter 4167. of the Revised Code and rules adopted under it;

(2) Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine;

(3) Any release of a source, byproduct, or special nuclear material from a nuclear incident, as "source material," "byproduct material," "special nuclear material," and "nuclear incident" are defined in the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended, if the release is subject to financial protection requirements under section 170 of that act unless any such material is mixed with a hazardous substance or petroleum;

(4) Any federally permitted release as defined in section 101(10) of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 3300, 42 U.S.C.A. 9601, as amended;

(5) The normal application of a fertilizer material that is intended to improve the quality or quantity of plant growth.

(Q) "Remedy" or "remedial activities" means actions that are taken at a property to treat, remove, transport for treatment or disposal, dispose of, contain, or control hazardous substances or petroleum, are protective of public health and safety and the environment, and are consistent with a permanent remedy, including, without limitation, excavation, treatment, off-site disposal, the use of engineering or institutional controls or activity and use limitations, the issuance and implementation of a consolidated standards permit under section 3746.15 of the Revised Code, and the entering into and implementation of an operation and maintenance agreement pursuant to section 3746.12 of the Revised Code.

(R) "Voluntary action" means a series of measures that may be undertaken to identify and address potential sources of contamination of property by hazardous substances or petroleum and to establish that the property complies with applicable standards. "Voluntary action" may include, without limitation, a phase I property assessment conducted in accordance with rules adopted under division (B)(3) of section 3746.04 of the Revised Code or division (B) of section 3746.07 of the Revised Code, as appropriate, a phase II property assessment conducted in accordance with rules adopted under division (B)(4) of section 3746.04 of the Revised Code or division (C) of section 3746.07 of the Revised Code, as appropriate, a sampling plan, a remedial plan, or remedial activities followed by the issuance of a no further action letter under section 3746.11 of the Revised Code indicating that the property meets applicable standards upon demonstration by the person undertaking the measures either that there is no information indicating that there has been a release of hazardous substances or petroleum at or upon the property or that there has been a release of hazardous substances or petroleum at or upon the property and that applicable standards were not exceeded or have been or will be achieved in accordance with this chapter and rules adopted under it.

Effective Date: 08-22-1996; 12-30-2004



Section 3746.02 - Exemptions.

(A) Nothing in this chapter applies to any of the following:

(1) Property for which a voluntary action under this chapter is precluded by federal law or regulations adopted under federal law, including, without limitation, any of the following federal laws or regulations adopted thereunder:

(a) The "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended;

(b) The "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended;

(c) The "Toxic Substances Control Act," 90 Stat. 2003 (1976), 15 U.S.C.A. 2601, as amended;

(d) The "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9601, as amended;

(e) The "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended.

(2) Those portions of property where closure of a hazardous waste facility or solid waste facility is required under Chapter 3734. of the Revised Code or rules adopted under it;

(3) Except as provided in division (A)(3) of section 3737.88 of the Revised Code, properties that are subject to rules adopted by the fire marshal under Chapter 3737. of the Revised Code pertaining to corrective actions as defined in section 3737.87 of the Revised Code;

(4) Property that is subject to Chapter 1509. of the Revised Code;

(5) Any other property if the director of environmental protection has issued a letter notifying the owner or operator of the property that the director will issue an enforcement order under Chapter 3704., 3734., or 6111. of the Revised Code, a release or threatened release of a hazardous substance or petroleum from or at the property poses a substantial threat to public health or safety or the environment, and the person subject to the letter does not present sufficient evidence to the director that the person has entered into the voluntary action program under this chapter and is proceeding expeditiously to address that threat. For the purposes of this division, the evidence constituting sufficient evidence of entry into the voluntary action program under this chapter shall be defined by the director by rules adopted under section 3746.04 of the Revised Code.

(B) The application of any provision of division (A) of this section to a portion of property does not preclude participation in the voluntary action program under this chapter in connection with other portions of the property where those provisions do not apply.

(C) As used in this section, "property" means any parcel of real property, or portion thereof, and any improvements thereto.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-28-1994



Section 3746.03 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 12-02-1996 )



Section 3746.04 - Adoption and implementation of rules for voluntary action program.

Within one year after September 28, 1994, the director of environmental protection, in accordance with Chapter 119. of the Revised Code , shall adopt, and subsequently may amend, suspend, or rescind, rules that do both of the following:

(A) Revise the rules adopted under Chapters 3704., 3714., 3734., 6109., and 6111. of the Revised Code to incorporate the provisions necessary to conform those rules to the requirements of this chapter. The amended rules adopted under this division also shall establish response times for all submittals to the environmental protection agency required under this chapter or rules adopted under it.

(B) Establish requirements and procedures that are reasonably necessary for the implementation and administration of this chapter, including, without limitation, all of the following:

(1) Appropriate generic numerical clean-up standards for the treatment or removal of soils, sediments, and water media for hazardous substances and petroleum. The rules shall establish separate generic numerical clean-up standards based upon the intended use of properties after the completion of voluntary actions, including industrial, commercial, and residential uses and such other categories of land use as the director considers to be appropriate. The generic numerical clean-up standards established for each category of land use shall be the concentration of each contaminant that may be present on a property that shall ensure protection of public health and safety and the environment for the reasonable exposure for that category of land use. When developing the standards, the director shall consider such factors as all of the following:

(a) Scientific information, including, without limitation, toxicological information and realistic assumptions regarding human and environmental exposure to hazardous substances or petroleum;

(b) Climatic factors;

(c) Human activity patterns;

(d) Current statistical techniques;

(e) For petroleum at industrial property, alternatives to the use of total petroleum hydrocarbons.

The generic numerical clean-up standards established in the rules adopted under division (B)(1) of this section shall be consistent with and equivalent in scope, content, and coverage to any applicable standard established by federal environmental laws and regulations adopted under them, including, without limitation, the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended; the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended; the "Toxic Substances Control Act," 90 Stat. 2003 (1976), 15 U.S.C.A. 2601, as amended; the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9601, as amended; and the "Safe Drinking Water Act," 88 Stat. 1660 (1974), 42 U.S.C.A. 300f, as amended.

In order for the rules adopted under division (B)(1) of this section to require that any such federal environmental standard apply to a property, the property shall meet the requirements of the particular federal statute or regulation involved in the manner specified by the statute or regulation.

The generic numerical clean-up standards for petroleum at commercial or residential property shall be the standards established in rules adopted under division (B) of section 3737.882 of the Revised Code.

(2)

(a) Procedures for performing property-specific risk assessments that would be performed at a property to demonstrate that the remedy evaluated in a risk assessment results in protection of public health and safety and the environment instead of complying with the generic numerical clean-up standards established in the rules adopted under division (B)(1) of this section. The risk assessment procedures shall describe a methodology to establish, on a property-specific basis, allowable levels of contamination to remain at a property to ensure protection of public health and safety and the environment on the property and off the property when the contamination is emanating off the property, taking into account all of the following:

(i) The implementation of treatment, storage, or disposal, or a combination thereof, of hazardous substances or petroleum;

(ii) The existence of institutional controls or activity and use limitations that eliminate or mitigate exposure to hazardous substances or petroleum through the restriction of access to hazardous substances or petroleum;

(iii) The existence of engineering controls that eliminate or mitigate exposure to hazardous substances or petroleum through containment of, control of, or restrictions of access to hazardous substances or petroleum, including, without limitation, fences, cap systems, cover systems, and landscaping.

(b) The risk assessment procedures and levels of acceptable risk set forth in the rules adopted under division (B)(2) of this section shall be based upon all of the following:

(i) Scientific information, including, without limitation, toxicological information and actual or proposed human and environmental exposure;

(ii) Locational and climatic factors;

(iii) Surrounding land use and human activities;

(iv) Differing levels of remediation that may be required when an existing land use is continued compared to when a different land use follows the remediation.

(c) Any standards established pursuant to rules adopted under division (B)(2) of this section shall be no more stringent than standards established under the environmental statutes of this state and rules adopted under them for the same contaminant in the same environmental medium that are in effect at the time the risk assessment is conducted.

(3) Minimum standards for phase I property assessments. The standards shall specify the information needed to demonstrate that there is no reason to believe that contamination exists on a property. The rules adopted under division (B)(3) of this section, at a minimum, shall require that a phase I property assessment include all of the following:

(a) A review and analysis of deeds, mortgages, easements of record, and similar documents relating to the chain of title to the property that are publicly available or that are known to and reasonably available to the owner or operator;

(b) A review and analysis of any previous environmental assessments, property assessments, environmental studies, or geologic studies of the property and any land within two thousand feet of the boundaries of the property that are publicly available or that are known to and reasonably available to the owner or operator;

(c) A review of current and past environmental compliance histories of persons who owned or operated the property;

(d) A review of aerial photographs of the property that indicate prior uses of the property;

(e) Interviews with managers of activities conducted at the property who have knowledge of environmental conditions at the property;

(f) Conducting an inspection of the property consisting of a walkover;

(g) Identifying the current and past uses of the property, adjoining tracts of land, and the area surrounding the property, including, without limitation, interviews with persons who reside or have resided, or who are or were employed, within the area surrounding the property regarding the current and past uses of the property and adjacent tracts of land.

The rules adopted under division (B)(3) of this section shall establish criteria to determine when a phase II property assessment shall be conducted when a phase I property assessment reveals facts that establish a reason to believe that hazardous substances or petroleum have been treated, stored, managed, or disposed of on the property if the person undertaking the phase I property assessment wishes to obtain a covenant not to sue under section 3746.12 of the Revised Code.

(4) Minimum standards for phase II property assessments. The standards shall specify the information needed to demonstrate that any contamination present at the property does not exceed applicable standards or that the remedial activities conducted at the property have achieved compliance with applicable standards. The rules adopted under division (B)(4) of this section, at a minimum, shall require that a phase II property assessment include all of the following:

(a) A review and analysis of all documentation prepared in connection with a phase I property assessment conducted within the one hundred eighty days before the phase II property assessment begins. The rules adopted under division (B)(4)(a) of this section shall require that if a period of more than one hundred eighty days has passed between the time that the phase I assessment of the property was completed and the phase II assessment begins, the phase II assessment shall include a reasonable inquiry into the change in the environmental condition of the property during the intervening period.

(b) Quality assurance objectives for measurements taken in connection with a phase II assessment;

(c) Sampling procedures to ensure the representative sampling of potentially contaminated environmental media;

(d) Quality assurance and quality control requirements for samples collected in connection with phase II assessments;

(e) Analytical and data assessment procedures;

(f) Data objectives to ensure that samples collected in connection with phase II assessments are biased toward areas where information indicates that contamination by hazardous substances or petroleum is likely to exist.

(5) Standards governing the conduct of certified professionals, criteria and procedures for the certification of professionals to issue no further action letters under section 3746.11 of the Revised Code, and criteria for the suspension and revocation of those certifications. The director shall take an action regarding a certification as a final action. The issuance, denial, renewal, suspension, and revocation of those certifications are subject to Chapter 3745. of the Revised Code, except that, in lieu of publishing an action regarding a certification in a newspaper of general circulation as required in section 3745.07 of the Revised Code, such an action shall be published on the environmental protection agency's web site and in the agency's weekly review not later than fifteen days after the date of the issuance, denial, renewal, suspension, or revocation of the certification and not later than thirty days before a hearing or public meeting concerning the action.

The rules adopted under division (B)(5) of this section shall do all of the following:

(a) Provide for the certification of environmental professionals to issue no further action letters pertaining to investigations and remedies in accordance with the criteria and procedures set forth in the rules. The rules adopted under division (B)(5)(a) of this section shall do at least all of the following:

(i) Authorize the director to consider such factors as an environmental professional's previous performance record regarding such investigations and remedies and the environmental professional's environmental compliance history when determining whether to certify the environmental professional;

(ii) Ensure that an application for certification is reviewed in a timely manner;

(iii) Require the director to certify any environmental professional who the director determines complies with those criteria;

(iv) Require the director to deny certification for any environmental professional who does not comply with those criteria.

(b) Establish an annual fee to be paid by environmental professionals certified pursuant to the rules adopted under division (B)(5)(a) of this section. The fee shall be established at an amount calculated to defray the costs to the agency for the required reviews of the qualifications of environmental professionals for certification and for the issuance of the certifications.

(c) Develop a schedule for and establish requirements governing the review by the director of the credentials of environmental professionals who were deemed to be certified professionals under division (D) of section 3746.07 of the Revised Code in order to determine if they comply with the criteria established in rules adopted under division (B)(5) of this section. The rules adopted under division (B)(5)(c) of this section shall do at least all of the following:

(i) Ensure that the review is conducted in a timely fashion;

(ii) Require the director to certify any such environmental professional who the director determines complies with those criteria;

(iii) Require any such environmental professional initially to pay the fee established in the rules adopted under division (B)(5)(b) of this section at the time that the environmental professional is so certified by the director;

(iv) Establish a time period within which any such environmental professional who does not comply with those criteria may obtain the credentials that are necessary for certification;

(v) Require the director to deny certification for any such environmental professional who does not comply with those criteria and who fails to obtain the necessary credentials within the established time period.

(d) Require that any information submitted to the director for the purposes of the rules adopted under division (B)(5)(a) or (c) of this section comply with division (A) of section 3746.20 of the Revised Code;

(e) Authorize the director to suspend or revoke the certification of an environmental professional if the director finds that the environmental professional's performance has resulted in the issuance of no further action letters under section 3746.11 of the Revised Code that are not consistent with applicable standards or finds that the certified environmental professional has not substantially complied with section 3746.31 of the Revised Code;

(f) Authorize the director to suspend for a period of not more than five years or to permanently revoke a certified environmental professional's certification for any violation of or failure to comply with an ethical standard established in rules adopted under division (B)(5) of this section;

(g) Require the director to revoke the certification of an environmental professional if the director finds that the environmental professional falsified any information on the environmental professional's application for certification regarding the environmental professional's credentials or qualifications or any other information generated for the purposes of or use under this chapter or rules adopted under it;

(h) Require the director permanently to revoke the certification of an environmental professional who has violated or is violating division (A) of section 3746.18 of the Revised Code;

(i) Preclude the director from revoking the certification of an environmental professional who only conducts investigations and remedies at property contaminated solely with petroleum unless the director first consults with the director of commerce.

(6) Criteria and procedures for the certification of laboratories to perform analyses under this chapter and rules adopted under it. The issuance, denial, suspension, and revocation of those certifications are subject to Chapter 3745. of the Revised Code, and the director of environmental protection shall take any such action regarding a certification as a final action.

The rules adopted under division (B)(6) of this section shall do all of the following:

(a) Provide for the certification to perform analyses of laboratories in accordance with the criteria and procedures established in the rules adopted under division (B)(6)(a) of this section and establish an annual fee to be paid by those laboratories. The fee shall be established at an amount calculated to defray the costs to the agency for the review of the qualifications of those laboratories for certification and for the issuance of the certifications. The rules adopted under division (B)(6)(a) of this section may provide for the certification of those laboratories to perform only particular types or categories of analyses, specific test parameters or group of test parameters, or a specific matrix or matrices under this chapter.

(b) Develop a schedule for and establish requirements governing the review by the director of the operations of laboratories that were deemed to be certified laboratories under division (E) of section 3746.07 of the Revised Code in order to determine if they comply with the criteria established in rules adopted under division (B)(6) of this section. The rules adopted under division (B)(6)(b) of this section shall do at least all of the following:

(i) Ensure that the review is conducted in a timely fashion;

(ii) Require the director to certify any such laboratory that the director determines complies with those criteria;

(iii) Require any such laboratory initially to pay the fee established in the rules adopted under division (B)(6)(a) of this section at the time that the laboratory is so certified by the director;

(iv) Establish a time period within which any such laboratory that does not comply with those criteria may make changes in its operations necessary for the performance of analyses under this chapter and rules adopted under it in order to be certified by the director;

(v) Require the director to deny certification for any such laboratory that does not comply with those criteria and that fails to make the necessary changes in its operations within the established time period.

(c) Require that any information submitted to the director for the purposes of the rules adopted under division (B)(6)(a) or (b) of this section comply with division (A) of section 3746.20 of the Revised Code;

(d) Authorize the director to suspend or revoke the certification of a laboratory if the director finds that the laboratory's performance has resulted in the issuance of no further action letters under section 3746.11 of the Revised Code that are not consistent with applicable standards;

(e) Authorize the director to suspend or revoke the certification of a laboratory if the director finds that the laboratory falsified any information on its application for certification regarding its credentials or qualifications;

(f) Require the director permanently to revoke the certification of a laboratory that has violated or is violating division (A) of section 3746.18 of the Revised Code.

(7) Information to be included in a no further action letter prepared under section 3746.11 of the Revised Code, including, without limitation, all of the following:

(a) A summary of the information required to be submitted to the certified environmental professional preparing the no further action letter under division (C) of section 3746.10 of the Revised Code;

(b) Notification that a risk assessment was performed in accordance with rules adopted under division (B)(2) of this section if such an assessment was used in lieu of generic numerical clean-up standards established in rules adopted under division (B)(1) of this section;

(c) The contaminants addressed at the property, if any, their source, if known, and their levels prior to remediation;

(d) The identity of any other person who performed work to support the request for the no further action letter as provided in division (B)(2) of section 3746.10 of the Revised Code and the nature and scope of the work performed by that person;

(e) A list of the data, information, records, and documents relied upon by the certified environmental professional in preparing the no further action letter.

(8) Methods for determining fees to be paid for the following services provided by the agency under this chapter and rules adopted under it:

(a) Site- or property-specific technical assistance in developing or implementing plans in connection with a voluntary action;

(b) Reviewing applications for and issuing consolidated standards permits under section 3746.15 of the Revised Code and monitoring compliance with those permits;

(c) Negotiating, preparing, and entering into agreements necessary for the implementation and administration of this chapter and rules adopted under it;

(d) Reviewing no further action letters, issuing covenants not to sue, and monitoring compliance with any terms and conditions of those covenants and with operation and maintenance agreements entered into pursuant to those covenants, including, without limitation, conducting audits of properties where voluntary actions are being or were conducted under this chapter and rules adopted under it.

The fees established pursuant to the rules adopted under division (B)(8) of this section shall be at a level sufficient to defray the direct and indirect costs incurred by the agency for the administration and enforcement of this chapter and rules adopted under it other than the provisions regarding the certification of professionals and laboratories.

(9) Criteria for selecting the no further action letters issued under section 3746.11 of the Revised Code that will be audited under section 3746.17 of the Revised Code, and the scope and procedures for conducting those audits. The rules adopted under division (B)(9) of this section, at a minimum, shall require the director to establish priorities for auditing no further action letters to which any of the following applies:

(a) The letter was prepared by an environmental professional who was deemed to be a certified professional under division (D) of section 3746.07 of the Revised Code, but who does not comply with the criteria established in rules adopted under division (B)(5) of this section as determined pursuant to rules adopted under division (B)(5)(d) of this section;

(b) The letter was submitted fraudulently;

(c) The letter was prepared by a certified environmental professional whose certification subsequently was revoked in accordance with rules adopted under division (B)(5) of this section, or analyses were performed for the purposes of the no further action letter by a certified laboratory whose certification subsequently was revoked in accordance with rules adopted under division (B)(6) of this section;

(d) A covenant not to sue that was issued pursuant to the letter was revoked under this chapter;

(e) The letter was for a voluntary action that was conducted pursuant to a risk assessment in accordance with rules adopted under division (B)(2) of this section;

(f) The letter was for a voluntary action that included as remedial activities engineering controls or institutional controls or activity and use limitations authorized under section 3746.05 of the Revised Code.

The rules adopted under division (B)(9) of this section shall provide for random audits of no further action letters to which the rules adopted under divisions (B)(9)(a) to (f) of this section do not apply.

(10) A classification system to characterize ground water according to its capability to be used for human use and its impact on the environment and a methodology that shall be used to determine when ground water that has become contaminated from sources on a property for which a covenant not to sue is requested under section 3746.11 of the Revised Code shall be remediated to the standards established in the rules adopted under division (B)(1) or (2) of this section.

(a) In adopting rules under division (B)(10) of this section to characterize ground water according to its capability for human use, the director shall consider all of the following:

(i) The presence of legally enforceable, reliable restrictions on the use of ground water, including, without limitation, local rules or ordinances;

(ii) The presence of regional commingled contamination from multiple sources that diminishes the quality of ground water;

(iii) The natural quality of ground water;

(iv) Regional availability of ground water and reasonable alternative sources of drinking water;

(v) The productivity of the aquifer;

(vi) The presence of restrictions on the use of ground water implemented under this chapter and rules adopted under it;

(vii) The existing use of ground water.

(b) In adopting rules under division (B)(10) of this section to characterize ground water according to its impacts on the environment, the director shall consider both of the following:

(i) The risks posed to humans, fauna, surface water, sediments, soil, air, and other resources by the continuing presence of contaminated ground water;

(ii) The availability and feasibility of technology to remedy ground water contamination.

(11) Governing the application for and issuance of variances under section 3746.09 of the Revised Code;

(12)

(a) In the case of voluntary actions involving contaminated ground water, specifying the circumstances under which the generic numerical clean-up standards established in rules adopted under division (B)(1) of this section and standards established through a risk assessment conducted pursuant to rules adopted under division (B)(2) of this section shall be inapplicable to the remediation of contaminated ground water and under which the standards for remediating contaminated ground water shall be established on a case-by-case basis prior to the commencement of the voluntary action pursuant to rules adopted under division (B)(12)(b) of this section;

(b) Criteria and procedures for the case-by-case establishment of standards for the remediation of contaminated ground water under circumstances in which the use of the generic numerical clean-up standards and standards established through a risk assessment are precluded by the rules adopted under division (B)(12)(a) of this section. The rules governing the procedures for the case-by-case development of standards for the remediation of contaminated ground water shall establish application, public participation, adjudication, and appeals requirements and procedures that are equivalent to the requirements and procedures established in section 3746.09 of the Revised Code and rules adopted under division (B)(11) of this section, except that the procedural rules shall not require an applicant to make the demonstrations set forth in divisions (A)(1) to (3) of section 3746.09 of the Revised Code.

(13) A definition of the evidence that constitutes sufficient evidence for the purpose of division (A)(5) of section 3746.02 of the Revised Code.

At least thirty days before filing the proposed rules required to be adopted under this section with the secretary of state, director of the legislative service commission, and joint committee on agency rule review in accordance with divisions (B) and (H) of section 119.03 of the Revised Code, the director of environmental protection shall hold at least one public meeting on the proposed rules in each of the five districts into which the agency has divided the state for administrative purposes.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 12-02-1996; 12-30-2004; 09-29-2005



Section 3746.05 - Institutional controls restricting access to or use of property.

A remedy or remedial activity conducted under this chapter may attain applicable standards otherwise established in this chapter and rules adopted under it through the use of institutional controls or activity and use limitations that restrict the use of a property or through the removal of, treatment of, transportation for treatment or disposal of, disposal of, or use of engineering controls that contain or control the release of hazardous substances or petroleum at or from a property. Any such institutional controls or activity and use limitations that restrict the use of a property shall ensure that the property is used only for purposes that comply with the applicable standards established in this chapter and rules adopted under it pertaining to the intended use of the property after the completion of the voluntary action, as the intended use is specified in the documents establishing the institutional controls or activity and use limitations. If a property is subject to institutional controls or activity and use limitations and is put to a use that does not comply with the institutional controls or activity and use limitations specified in the documents establishing the institutional controls or activity and use limitations, the covenant not to sue issued under section 3746.12 of the Revised Code for the property in connection with the voluntary action for which the institutional controls or activity and use limitations were established is hereby declared to be void on and after the date of the commencement of the noncomplying use.

Effective Date: 09-28-1994; 12-30-2004



Section 3746.06 - Contamination level below background level of hazardous substance or petroleum - ground water standards.

(A) If applicable standards otherwise established in this chapter and rules adopted under it establish a contamination level for a hazardous substance or petroleum that is below the background level of the hazardous substance or petroleum, the voluntary action conducted at a property is required to achieve only the background level of the hazardous substance or petroleum, notwithstanding the contamination level established in the applicable standard.

(B) If the ground water underlying a property complies with standards for residential use established in or pursuant to rules adopted under division (B)(1) or (2) of section 3746.04 of the Revised Code, the remedy or remedial activities undertaken in connection with a voluntary action to address sources of potential ground water contamination at or upon the property shall ensure the continued compliance of the ground water underlying the property with those standards for residential use.

Effective Date: 09-28-1994



Section 3746.07 - Standards and requirements governing voluntary actions prior to adoption of rules.

(A) Until such time as the director of environmental protection adopts rules under divisions (B)(1), (2), and (10) of section 3746.04 of the Revised Code, the following standards and requirements shall govern voluntary actions taken under this chapter:

(1) All point source discharges of pollutants into the waters of the state, as defined in section 6111.01 of the Revised Code, that occur from or on the property shall comply with the applicable effluent limitations established pursuant to Chapter 6111. of the Revised Code.

(2) For hazardous substances having carcinogenic effects that are present in media other than ground water, the carcinogenic risk shall be reduced to within the range of one excess cancer in a population of ten thousand to one excess cancer in a population of one million. For hazardous substances having noncarcinogenic effects that are present in media other than ground water, the noncarcinogenic risk shall be reduced to a level not exceeding a hazard index of one. In either case, the determination of the appropriate risk level shall take into account all of the following:

(a) Actual human exposures to the hazardous substance contaminating the property of persons on and off the property due to the presence of the hazardous substance at the property and its migration off the property;

(b) The current and proposed uses of the property;

(c) The uses of the surrounding land.

For the purposes of division (A)(2) of this section, "carcinogenic effects," "carcinogenic risk," "noncarcinogenic effects," "noncarcinogenic risk," and "hazard index of one" have the same meanings as in the "risk assessment guidance for superfund, volume I health evaluation manual (part A), interim final," (EPA/540/1-89/002, December, 1989).

(3) A covenant not to sue shall not be issued under section 3746.12 of the Revised Code for property if ground water underlying the property, emanating from the property, or both is contaminated.

(4) For releases of petroleum that are not subject to the corrective action requirements established in rules adopted under division (B) of section 3737.882 of the Revised Code, the voluntary action shall reduce the level of petroleum hydrocarbons and petroleum product constituents to levels at or below the action levels for which a corrective action is required by those rules.

(B) Until such time as the director adopts rules establishing standards governing phase I property assessments under division (B)(3) of section 3746.04 of the Revised Code, standard E 1527 practice for environmental site assessments: phase I environmental site assessment process by the American society for testing and materials shall govern phase I property assessments conducted for the purposes of this chapter. If a phase I property assessment conducted under this division reveals facts that establish a reason to believe that hazardous substances or petroleum have been treated, stored, managed, or disposed of on the property, and if the person undertaking the phase I property assessment wishes to obtain a covenant not to sue under section 3746.12 of the Revised Code, a phase II property assessment shall be conducted in accordance with division (C) of this section or with rules adopted under division (B)(4) of section 3746.04 of the Revised Code, as appropriate.

(C) Until such time as the director adopts rules establishing standards governing phase II property assessments under division (B)(4) of section 3746.04 of the Revised Code, a phase II property assessment shall demonstrate that any contamination present at the property does not exceed applicable standards or that the remedial activities conducted at the property have achieved compliance with applicable standards. A phase II property assessment conducted pursuant to this division shall consist of an evaluation of the current environmental conditions of the property, including, at a minimum, all of the components identified in divisions (B)(4)(a) to (f) of section 3746.04 of the Revised Code and the identification through sampling of all sources of contamination on or at the property.

(D) Until such time as the rules adopted by the director under division (B)(5) of section 3746.04 of the Revised Code require the certification of professionals to issue no further action letters under section 3746.11 of the Revised Code, a person who, on the effective date of this section, meets any of the following is hereby deemed to be a certified professional for the purpose of issuing no further action letters under that section pertaining to all investigations and remedies:

(1) A person who is a professional engineer registered under Chapter 4733. of the Revised Code, who has at least five years' practical experience in the investigation or remediation of releases of hazardous substances or petroleum into the environment, and who has at least three years' experience in directly supervising projects that remediated releases of hazardous substances or petroleum into the environment;

(2) A person who has been duly certified as a professional geologist by the American institute of professional geologists, who has at least five years' practical experience in the investigation or remediation of releases of hazardous substances or petroleum into the environment, and who has at least three years' experience in directly supervising projects that remediated releases of hazardous substances or petroleum into the environment;

(3) A person who has been duly certified as an industrial hygienist by the American board of industrial hygiene, who has at least five years' practical experience in the investigation or remediation of releases of hazardous substances or petroleum, and who has at least three years' experience in directly supervising projects that remediated releases of hazardous substances or petroleum into the environment;

(4) A person holding at least a master's degree in toxicology or a related field from an accredited university, who has at least five years' practical experience in evaluating the human health risk and environmental risk associated with releases of hazardous substances or petroleum into the environment, and who has at least three years' experience in directly supervising projects that remediated releases of hazardous substances or petroleum into the environment.

Prior to his first submission of a no further action letter to the director under section 3746.11 of the Revised Code, any such person shall submit to the director a copy of his credentials, a certified statement of his relevant practical experience, a statement indicating that he has not been disqualified by an agency in this state or another state from performing environmental work, and a fee of two thousand dollars. Upon payment of that fee, the person need not pay another fee to the director for the purposes of this chapter until he is certified by the director pursuant to the rules adopted under division (B)(5)(c) of section 3746.04 of the Revised Code.

(E) Until the rules adopted by the director under division (B)(6) of section 3746.04 of the Revised Code require the certification of laboratories to conduct analyses for the purposes of the voluntary action program under this chapter, laboratories that, on the effective date of this section, meet either of the following are hereby deemed to be certified laboratories for the purposes of this chapter:

(1) Any laboratory that is participating in the contract laboratory program of the United States environmental protection agency and that meets the requirements set forth in the "user's guide to the contract laboratory program" (1991) of the office of emergency and remedial response of that agency and the "statement of works for organic and/or inorganic analyses" of that agency;

(2) Any laboratory approved by the director under division (C)(6) of section 6109.04 of the Revised Code to perform analyses of drinking water parameters.

Prior to first performing work for the purpose of a voluntary action under this chapter, any such laboratory shall pay a fee of two thousand dollars to the director. Upon payment of that fee, the laboratory need not pay another fee to the director for the purposes of this chapter until it is certified by the director pursuant to the rules adopted under division (B)(6)(b) of section 3746.04 of the Revised Code.

(F) Until such time as the director adopts rules under division (B)(7) of section 3746.04 of the Revised Code, a no further action letter prepared under section 3746.11 of the Revised Code shall include the information specified in divisions (B)(7)(a) to (e) of section 3746.04 of the Revised Code.

(G) Until such time as the director adopts rules under divisions (B)(5), (6), and (8) of section 3746.04 of the Revised Code, he shall not accept any no further action letters under section 3746.11 of the Revised Code on and after the date one year after the effective date of this section and shall issue not more than two hundred covenants not to sue under section 3746.12 of the Revised Code.

(H) Until such time as the director adopts rules under division (B)(8) of section 3746.04 of the Revised Code establishing methods for determining fees to be paid for services provided by the environmental protection agency, the director may do both of the following:

(1) Establish the fee to be paid for reviewing an application for and issuing a consolidated standards permit under section 3746.15 of the Revised Code. Any such fee shall be established on a case-by-case basis in an amount sufficient to defray the direct and indirect costs incurred by the agency for reviewing the application and issuing the permit.

(2) Require any person with whom the director has entered into an operation and maintenance agreement under division (A)(3) of section 3746.12 of the Revised Code to pay the agency for the direct and indirect costs incurred by the agency in monitoring compliance with the agreement. The director shall negotiate a schedule with any such person for the payment of those costs.

Any fee or payment required under division (H) of this section is in addition to the fee established under division (C) of section 3746.13 of the Revised Code for the issuance of a covenant not to sue.

Effective Date: 09-28-1994



Section 3746.071 - Duties of certified professionals.

(A) As used in this section, "certified professional" means a certified professional deemed to be certified under division (D) of section 3746.07 of the Revised Code.

(B) A certified professional shall do all of the following:

(1) Protect the safety, health, and welfare of the public in the performance of professional duties. If a circumstance arises where the certified professional faces a situation where the safety, health, or welfare of the public would not be protected, the certified professional shall do all of the following:

(a) Sever the relationship with the certified professional's employer or client;

(b) Refuse to accept responsibility for the design, report, or statement involved;

(c) Notify the director of environmental protection if, in the opinion of the certified professional, the situation is sufficiently important.

(2) Undertake to perform assignments only when the certified professional or the certified professional's consulting support is qualified by training and experience in the specific technical fields involved;

(3) Be completely objective in any professional report, statement, or testimony. The certified professional shall include all relevant and pertinent information in the report, statement, or testimony when the result of an omission would or reasonably could lead to a fallacious conclusion.

(4) Express an opinion as a technical or expert witness before any court, commission, or other tribunal only when it is founded upon adequate knowledge of the facts in issue, upon a background of technical competence in the subject matter, and upon honest conviction of the accuracy and propriety of the testimony.

(C) A certified professional shall not issue statements, criticisms, or arguments on matters connected with public policy that are inspired or paid for by an interested party, unless the certified professional has prefaced the remarks by explicitly identifying the certified professional, by disclosing the identity of the parties on whose behalf the certified professional is speaking, and by revealing the existence of any pecuniary interest the certified professional may have in the instant matters.

(D)

(1) A certified professional shall conscientiously avoid any conflict of interest with the certified professional's employer or client.

(2) A certified professional promptly shall inform the certified professional's employer or client of any business association, interests, or circumstances that could influence the certified professional's judgment or the quality of the certified professional's service to the employer or client.

(3) A certified professional shall not accept compensation, financial or otherwise, from more than one party for services on or pertaining to the same project, unless the circumstances are fully disclosed to, and agreed to, by all interested parties or their duly authorized agents.

(4) A certified professional shall not solicit or accept financial or other valuable considerations from material or equipment suppliers for specifying their products.

(5) A certified professional shall not solicit or accept gratuities, directly or indirectly, from contractors, their agents, or other parties dealing directly with the certified professional's employer or client in connection with the work for which the certified professional is responsible.

(E)

(1) A certified professional shall not pay, solicit, or offer, directly or indirectly, any bribe or commission for professional employment with the exception of payment of the usual commission for securing salaried positions through licensed employment agencies.

(2) A certified professional shall seek professional employment on the basis of qualification and competence for proper accomplishment of the work. A certified professional may submit proposed fee information prior to selection to serve as a certified professional under this chapter and rules adopted under it.

(3) A certified professional shall not falsify or permit misrepresentation of the certified professional's or the certified professional's associates' academic or professional qualifications. The certified professional shall not misrepresent or exaggerate the certified professional's degree of responsibility in or for the subject matter of prior assignments.

(4) Brochures or other presentations incident to the solicitation of employment by a certified professional shall not misrepresent pertinent facts concerning the certified professional's employers, employees, associates, or joint ventures, or the past accomplishments of any of them, with the intent and purpose of enhancing the certified professional's qualifications for the certified professional's work.

(F)

(1) A certified professional shall not sign or seal professional work for which the certified professional does not have personal professional knowledge and direct supervisory control and responsibility.

(2) A certified professional shall not knowingly associate with, or permit the use of the certified professional's own name or the name of the certified professional's firm in, a business venture by any person or firm that the certified professional knows, or has reason to believe, is engaging in business or professional practices of a fraudulent or dishonest nature.

(3) If a certified professional has knowledge or reason to believe that another person or firm has violated any of the provisions of this chapter or any requirement of this section, the certified professional shall present the information to the director in writing.

(G) The director, in accordance with rules adopted under section 3746.04 of the Revised Code, may suspend for a period of not more than five years or permanently revoke a certified professional's certification for a violation of or failure to comply with any requirement or obligation set forth in this section.

Effective Date: 09-28-1994; 09-29-2005



Section 3746.08 - [Repealed].

Effective Date: 12-30-2004



Section 3746.09 - Variances.

(A) A person who proposes to enter into or who is participating in the voluntary action program under this chapter and rules adopted under it, in accordance with this section and rules adopted under division (B)(11) of section 3746.04 of the Revised Code, may apply to the director of environmental protection for a variance from applicable standards otherwise established in this chapter and rules adopted under it. The application for a variance shall be prepared by a certified professional. The director shall issue a variance from those applicable standards only if the application makes all of the following demonstrations to the director's satisfaction:

(1) Either or both of the following:

(a) It is technically infeasible to comply with the applicable standards otherwise established at the property named in the application;

(b) The costs of complying with the applicable standards otherwise established at the property substantially exceed the economic benefits.

(2) The proposed alternative standard or set of standards and terms and conditions set forth in the application will result in an improvement of environmental conditions at the property and ensure that public health and safety will be protected.

(3) The establishment of and compliance with the alternative standard or set of standards and terms and conditions are necessary to promote, protect, preserve, or enhance employment opportunities or the reuse of the property named in the application.

A variance issued under this section shall state the specific standard or standards whose terms are being varied and shall set forth the specific alternative standard or set of standards and the terms and conditions imposed on the applicant in their place. A variance issued under this section shall include only standards and terms and conditions proposed by the applicant in the application, except that the director may impose any additional or alternative terms and conditions that the director determines to be necessary to ensure that public health and safety will be protected. If the director finds that compliance with any standard or term or condition proposed by the applicant will not protect public health and safety and that the imposition of additional or alternative terms and conditions will not ensure that public health or safety will be protected, the director shall disapprove the application and shall include in the order of denial the specific findings on which the denial was based.

(B) Variances shall be issued or denied in accordance with this section, rules adopted under division (B)(11) of section 3746.04 of the Revised Code, and Chapter 3745. of the Revised Code. Upon determining that an application for a variance is complete, the director shall schedule a public meeting on the application to be held within ninety days after the director determines that the application is complete in the county in which is located the property to which the application pertains.

(C) Not less than thirty days before the date scheduled for the public meeting on an application for a variance, the director shall publish notice of the public meeting and that the director will receive written comments on the application for a period of forty-five days commencing on the date of the publication of the notice. The notice shall contain all of the following information, at a minimum:

(1) The address of the property to which the application pertains;

(2) A brief summary of the alternative standards and terms and conditions proposed by the applicant;

(3) The date, time, and location of the public meeting.

The notice shall be published in a newspaper of general circulation in the county in which the property is located and, if the property is located in close proximity to the boundary of the county with an adjacent county, as determined by the director, shall be published in a newspaper of general circulation in the adjacent county. Concurrently with the publication of the notice of the public meeting, the director shall mail notice of the application, comment period, and public meeting to the owner of each parcel of land that is adjacent to the affected property and to the legislative authority of the municipal corporation or township, and county, in which the affected property is located. The notices mailed to the adjacent land owners and legislative authorities shall contain the same information as the published notice.

(D) At the public meeting on an application for a variance, the applicant, or a representative of the applicant who is knowledgeable about the affected property and the application, shall present information regarding the application and the basis of the request for the variance and shall respond to questions from the public regarding the affected property and the application. A representative of the environmental protection agency who is familiar with the affected property and the application shall attend the public meeting to hear the public's comments and to respond to questions from the public regarding the affected property and the application. A stenographic record of the proceedings at the public meeting shall be kept and shall be made a part of the administrative record regarding the application.

(E) Within ninety days after conducting the public meeting on an application for a variance under division (D) of this section, the director shall issue a proposed action to the applicant in accordance with section 3745.07 of the Revised Code that indicates the director's intent with regard to the issuance or denial of the application. When considering whether to issue or deny the application or whether to impose terms and conditions of the variance that are in addition or alternative to those proposed by the applicant, the director shall consider comments on the application made by the public at the public meeting and written comments on the application received from the public.

Effective Date: 09-28-1994; 12-30-2004; 06-27-2005



Section 3746.10 - Identification and addressing sources of contamination.

(A) Except as otherwise provided in section 3746.02 of the Revised Code, any person may undertake a voluntary action under this chapter and rules adopted under it to identify and address potential sources of contamination by hazardous substances or petroleum of soil, sediments, surface water, or ground water on or underlying property and to establish that the property meets applicable standards. The voluntary action may include any one or more of the following elements:

(1) A phase I property assessment conducted in accordance with rules adopted under division (B)(3) of section 3746.04 of the Revised Code or division (B) of section 3746.07 of the Revised Code, as appropriate;

(2) A phase II property assessment conducted in accordance with rules adopted under division (B)(4) of section 3746.04 of the Revised Code or division (C) of section 3746.07 of the Revised Code, as appropriate;

(3) A sampling plan;

(4) A remediation plan;

(5) Remedial activities;

(6) Such other activities as the person undertaking the voluntary action considers to be necessary or appropriate to address the contamination.

When the person undertaking a voluntary action determines that the property meets applicable standards, the person may seek a no further action letter from a certified professional. A no further action letter may be issued for the property at any stage of the identification of potential hazardous substance or petroleum contamination or remedial activities after a phase I or II property assessment has demonstrated that there is no reason to believe that there has been a release of hazardous substances or petroleum at or upon the property, that information indicates that there has been a release of hazardous substances or petroleum at or upon the property, but that the release is not in excess of applicable standards, or that if there has been such a release in excess of applicable standards, those standards have been achieved through remedial activities or will be achieved in accordance with the timeframes established in an operation and maintenance agreement entered into under division (A)(3) of section 3746.12 of the Revised Code or in such an agreement and a consolidated standards permit issued under section 3746.15 of the Revised Code.

(B)

(1) A person who is participating in the voluntary action program under this chapter and rules adopted under it shall do both of the following:

(a) Utilize the services of a certified laboratory to perform any analyses that form the basis for the issuance of a no further action letter for a property and ensure that a laboratory performs in connection with a voluntary action only those analyses for which it is certified under rules adopted under division (B)(6) of section 3746.04 of the Revised Code or for which it is qualified prior to the adoption of those rules;

(b) Utilize the services of a certified professional to verify that the property and any remedial activities undertaken at the property in connection with a voluntary action comply with applicable standards and, if those standards are met, to issue to the person a no further action letter for the property. For the purposes of such a verification, the certified professional shall perform and review all work that was conducted to support the request for the no further action letter or shall ensure that the work has been performed and reviewed by other persons with expertise and competence in areas other than those of the certified professional's expertise and competence as necessary for the issuance of the no further action letter.

(2) No person who is participating in the voluntary action program shall do any of the following:

(a) If the person also is a certified professional, prepare a no further action letter in connection with a voluntary action conducted at a property that the certified professional owns or operates;

(b) Utilize the services of a certified professional who is employed by, affiliated with, or related to the participant or who was employed by or affiliated with the participant during the year preceding the date that the participant entered into the contract to utilize the services of the certified professional in connection with the voluntary action;

(c) Utilize the services of a certified laboratory that is owned by or affiliated with the participant, that is owned by a person related to the participant, or that was owned by or affiliated with the participant during the year preceding the date that the participant entered into the contract to utilize the services of the certified laboratory in connection with the voluntary action, to perform any analyses that form the basis for the issuance of a no further action letter in connection with a voluntary action.

A covenant not to sue issued under section 3746.12 of the Revised Code to a person who violated division (B)(2)(a), (b), or (c) of this section with respect to the no further action letter upon which issuance of the covenant was based is void.

Except as otherwise provided in division (B)(2) of this section, a person who is participating in the voluntary action program may utilize an independent contractor to serve as a certified professional or certified laboratory.

(C) In order to obtain a no further action letter, a person undertaking a voluntary action shall submit to a certified professional all of the following, as applicable:

(1) Information demonstrating that there is no contamination by hazardous substances or petroleum of soil, sediments, surface water, or ground water on or underlying the property in concentrations exceeding applicable standards. The demonstrations shall be based upon the findings of a phase I or phase II property assessment.

(2) If remedial activities were conducted in connection with the voluntary action, data demonstrating that the remedy meets applicable standards or will achieve applicable standards in accordance with the timeframes established in an operation and maintenance agreement entered into under division (A)(3) of section 3746.12 of the Revised Code or in such an agreement and a consolidated standards permit issued under section 3746.15 of the Revised Code;

(3)

(a) If the remedy relies on institutional controls or restrictions on the use of the property to achieve applicable standards, a demonstration that the institutional controls or the use restrictions have been recorded in the office of the county recorder of the county in which the property is located, or have been entered in the appropriate register for registered land as defined in section 5309.01 of the Revised Code, in compliance with section 3746.14 of the Revised Code;

(b) If the person undertaking a voluntary action seeks to obtain a covenant not to sue and if the remedy relies on activity and use limitations to achieve applicable standards, a demonstration that the activity and use limitations have been developed in accordance with this chapter and rules adopted under it and are contained in a proposed environmental covenant that meets the requirements established in section 5301.82 of the Revised Code.

(4) If the remedy relies on engineering controls that contain or control the release of hazardous substances or petroleum at or from the property, a plan for the proper operation and maintenance of the engineering controls.

(D) Except as otherwise specifically provided in this chapter and rules adopted under it, voluntary actions under this chapter and rules adopted under it shall be undertaken in compliance with all applicable laws of this state and rules adopted under them and with applicable ordinances, resolutions, and rules of political subdivisions of this state.

Effective Date: 09-28-1994; 12-30-2004



Section 3746.11 - No further action letter duties for certified professional.

(A) After receiving the demonstrations and operation and maintenance plan, if any, required to be submitted to a certified professional under division (C) of section 3746.10 of the Revised Code, the certified professional shall review them to verify whether the property where the voluntary action was undertaken complies with applicable standards or shall ensure that they have been reviewed by another person or persons who performed work to support the request for the no further action letter as provided in division (B)(2) of section 3746.10 of the Revised Code. If, on the basis of the best knowledge, information, and belief of the certified professional, the certified professional concludes that the property meets applicable standards, the certified professional shall prepare a no further action letter for the property. The no further action letter shall contain all the information specified in rules adopted under division (B)(7) of section 3746.04 of the Revised Code or in division (E) of section 3746.07 of the Revised Code, as applicable.

Upon completion of a no further action letter, the certified professional shall send a copy of the letter to the person who undertook the voluntary action. The letter shall be accompanied by a written request that the person notify the certified professional as to whether the person wishes to submit the no further action letter to the director of environmental protection and by a written notice informing the person that the original letter may be submitted to the director only by a certified professional and that the person may receive a covenant not to sue from the director in connection with the voluntary action only if the no further action letter for the voluntary action is submitted to the director on the person's behalf by the certified professional.

Promptly after receipt of the letter and request, the person who undertook the voluntary action shall send written notice to the certified professional informing the certified professional as to whether the person wishes to submit the letter to the director and shall send a copy of the notice to the director. If the person's notice indicates that the person wishes to have the no further action letter submitted to the director, promptly after receipt of the notice, the certified professional shall submit the original no further action letter, together with a proposed environmental convenant, if applicable, and a proposed operation and maintenance agreement, if applicable, to the director by certified mail on behalf of the person who undertook the voluntary action. If the person who undertook the voluntary action notifies the certified professional that the person does not wish to submit the no further action letter to the director, the certified professional shall send the original letter to the person promptly after receiving the notice.

(B) If after reviewing the demonstrations required to be submitted to the certified professional under division (C) of section 3746.10 of the Revised Code, the certified professional finds that the property where the voluntary action was undertaken does not comply with applicable standards, the certified professional shall send to the person who undertook the voluntary action written notice of that fact and of the certified professional's inability to issue a no further action letter for the property.

(C) A certified professional shall prepare a summary report detailing the certified professional's findings and conclusions about the environmental conditions at the property concerning which the professional was requested to prepare a no further action letter and the remedial activities undertaken to mitigate or abate any threat to public health and safety and the environment, including, without limitation, all of the following:

(1) A description of the nature and extent of contamination emanating from sources on the property;

(2) A risk assessment performed in accordance with rules adopted under division (B)(2) of section 3746.04 of the Revised Code if such an assessment was used in lieu of generic numerical clean-up standards established in rules adopted under division (B)(1) of that section;

(3) A description of any remedy conducted at the property and how the remedy complies with applicable standards;

(4) A description of any plan for the proper operation and maintenance of engineering controls identified under division (C)(4) of section 3746.10 of the Revised Code;

(5) Any documents prepared by any other person who performed work to support the request for the no further action letter as provided in division (B)(2) of section 3746.10 of the Revised Code.

(D) A certified professional shall maintain all documents and data prepared or acquired by the certified professional in connection with a no further action letter for not less than ten years after the date of issuance of the letter or after the notice required under division (B) of this section has been sent, as applicable, or for a longer period as determined in rules adopted under section 3746.04 of the Revised Code. The director shall have access to those documents and data in accordance with section 3746.18 or 3746.31 of the Revised Code.

Effective Date: 09-28-1994; 12-30-2004



Section 3746.12 - Issuing or denying covenant not to sue.

(A) Except as provided in division (C) of this section, the director of environmental protection shall issue to a person on behalf of whom a certified professional has submitted to the director an original no further action letter and accompanying verification under division (A) of section 3746.11 of the Revised Code a covenant not to sue for the property that is named in the letter. The director shall not issue a covenant not to sue if an original no further action letter is submitted to him by any person other than the certified professional who prepared the letter or if a copy of the letter is submitted to him.

A covenant not to sue shall contain both of the following, as applicable:

(1) A provision releasing the person who undertook the voluntary action from all civil liability to this state to perform additional investigational and remedial activities to address a release of hazardous substances or petroleum when the property has undergone a phase I or a phase II property assessment in compliance with this chapter and rules adopted under it or has been the subject of remedial activities conducted under this chapter and rules adopted under it to address a release of hazardous substances or petroleum and such an assessment or those activities demonstrate or result in compliance with applicable standards, except:

(a) As otherwise specifically provided in this chapter or as may be conditioned by the director under this chapter;

(b) For claims for natural resource damages the state may have pursuant to section 107 or 113 of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2781 and 2792, 42 U.S.C.A. 9607 and 9613, as amended;

(c) For claims the state may have pursuant to section 107 of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2781, 42 U.S.C.A. 9607, as amended, for costs other than those for damages to natural resources, provided that the state incurs those other costs as a result of an action by the president of the United States under section 104, 106, 107, or 122 of that act or pursuant to section 3746.29 of the Revised Code.

(2) If the voluntary action involves the use of engineering controls that contain and control the release of hazardous substances or petroleum at or from the property in order to comply with applicable standards, all of the following:

(a) A provision requiring that the person enter into an operation and maintenance agreement with the director that ensures that all engineering controls are maintained so that the remedy is protective of public health and safety and the environment; that includes provisions requiring the person to conduct monitoring for compliance with the engineering controls and the applicable standards upon which issuance of the covenant was based, and periodically to report the findings of the monitoring to the director, as specified in the agreement; and that includes financial assurances that the remedy will remain operational and functional;

(b) A provision requiring the transferor of a covenant that contains an operation and maintenance agreement for engineering controls to notify the director whenever a transfer or assignment of the covenant or property to which it applies occurs;

(c) A provision revoking the covenant if the engineering controls are violated or are no longer in place and the person has not reinstated the controls within a reasonable period of time as determined in accordance with the covenant.

(B)

(1) The release provided under division (A)(1) of this section remains effective only for as long as the property or portion thereof to which the covenant pertains continues to comply with the applicable standards upon which the issuance of the covenant was based.

(2) Upon finding that a property or portion thereof to which a covenant not to sue pertains no longer complies with the applicable standards upon which issuance of the covenant was based, the director, by certified mail, receipt requested, shall mail notice of that fact and the requirements of division (B)(3) of this section to the person responsible for maintaining compliance with those standards.

(3) Unless the recipient of a notice provided under division (B)(2) of this section, within thirty days after the mailing of the notice, notifies the director of his intention to return the property or portion thereof to compliance with the applicable standards upon which issuance of the covenant was based and enters into a compliance schedule agreement with the director, the director, by issuance of an order as a final action under Chapter 3745. of the Revised Code, shall revoke the covenant. The compliance schedule agreement shall establish a reasonable period of time for returning to compliance with those applicable standards.

(4) Upon finding that a person with whom he has entered into a compliance schedule agreement under division (B)(3) of this section has failed to return the property or portion thereof to which the agreement pertains to compliance with the applicable standards within the time established in the agreement, the director, by issuance of an order as a final action under Chapter 3745. of the Revised Code, shall revoke the covenant applicable to the property or portion thereof.

(C) The director shall deny a covenant not to sue as a final action for any of the following reasons:

(1) The no further action letter submitted on behalf of the person seeking the covenant not to sue does not comply with section 3746.11 of the Revised Code and any rules adopted under this chapter regarding no further action letters;

(2) The director determines from information available to him that a remedy identified in the no further action letter does not protect public health and safety and the environment;

(3) The no further action letter was submitted fraudulently.

(D) The director shall not revoke a covenant not to sue issued for property for which a voluntary action was conducted in accordance with standards and procedures established in section 3746.07 of the Revised Code solely on the basis that the voluntary action was conducted in accordance with those standards and procedures.

(E) Unless a covenant not to sue issued under this section is revoked through the operation of a provision of the covenant described in division (A)(2)(c) of this section, or under division (B) of this section, division (B)(2) of section 3746.18 of the Revised Code, or division (B) of section 3746.19 of the Revised Code, the covenant shall remain effective as long as the property complies with the applicable standards that were in effect when the person who undertook the voluntary action submitted the information and demonstrations required under division (C) of section 3746.10 of the Revised Code to the certified professional who prepared the no further action letter regardless of whether amendments to the rules adopted under division (B)(1) or (2) of section 3746.04 of the Revised Code that became effective after that time altered the generic numerical clean-up standards for a contaminant addressed by the voluntary action or the procedures or levels of acceptable risk that govern the property-specific risk assessments conducted in lieu of compliance with generic numerical standards.

Effective Date: 09-28-1994



Section 3746.121 - Verifying eligible costs for tax credit purposes.

Upon receiving a request submitted under section 122.16 of the Revised Code for verification of eligible costs associated with a voluntary action incurred by the applicant for the agreement under that section, a certified professional shall submit to the director of development verification of the eligible costs associated with the voluntary action as defined in section 122.16 of the Revised Code. The verification shall be submitted in the form of an affidavit subject to section 3746.20 of the Revised Code, shall state that the information contained in the verification is true to the best of the knowledge, information, and belief of the certified professional, and shall be accompanied by any receipts, invoices, canceled checks, or other documents evidencing eligible costs associated with the voluntary action that are provided by the applicant. Verification submitted under this section does not constitute a finding or representation by the certified professional that eligible costs associated with the voluntary action are reasonable.

Effective Date: 09-29-1997



Section 3746.13 - Issuing of covenant not to sue.

(A) For property that does not involve the issuance of a consolidated standards permit under section 3746.15 of the Revised Code and where no remedial activities for which there is a required operation and maintenance agreement or an environmental covenant under this chapter or sections 5301.80 to 5301.92 of the Revised Code, as applicable, are used to comply with applicable standards, the director of environmental protection shall issue a covenant not to sue pursuant to section 3746.12 of the Revised Code by issuance of an order and as a final action under Chapter 3745. of the Revised Code within thirty days after the director receives the no further action letter for the property from the certified professional who prepared the letter under section 3746.11 of the Revised Code.

(B) For property that involves the issuance of a consolidated standards permit under section 3746.15 of the Revised Code or where remedial activities for which there is a required operation and maintenance agreement or an environmental covenant under this chapter or sections 5301.80 to 5301.92 of the Revised Code, as applicable, are used to comply with applicable standards, the director shall issue a covenant not to sue pursuant to section 3746.12 of the Revised Code by issuance of an order and as a final action under Chapter 3745. of the Revised Code within ninety days after the director receives the no further action letter for the property from the certified professional who prepared the letter and enters into an environmental convenant regarding the property, if applicable.

(C) Except as provided in division (D) of this section, each person who is issued a covenant not to sue under this section shall pay the fee established pursuant to rules adopted under division (B)(8) of section 3746.04 of the Revised Code. Until those rules become effective, each person who is issued a covenant not to sue shall pay a fee of two thousand dollars. The fee shall be paid to the director at the time that the no further action letter and accompanying verification are submitted to the director.

(D) An applicant, as defined in section 122.65 of the Revised Code, who has entered into an agreement under section 122.653 of the Revised Code and who is issued a covenant not to sue under this section shall not be required to pay the fee for the issuance of a covenant not to sue established in rules adopted under division (B)(8) of section 3746.04 of the Revised Code.

Effective Date: 09-26-2003



Section 3746.14 - Filing papers with county recorder.

(A) Except as otherwise provided in division (B) of this section, the person to whom a covenant not to sue for a property has been issued under section 3746.12 of the Revised Code shall file for recording in the office of the county recorder of the county in which the property is located a true and accurate copy of all of the following:

(1) The no further action letter issued under section 3746.11 of the Revised Code or an executive summary of it;

(2) The covenant not to sue issued for the property under section 3746.12 of the Revised Code;

(3) The environmental covenant for the property, if any, proposed pursuant to division (C)(3)(b) of section 3746.10 of the Revised Code and executed under section 5301.82 of the Revised Code.

The documents specified in divisions (A)(1) to (3) of this section shall be recorded in the same manner as a deed to the property. The no further action letter, covenant not to sue, and environmental covenant, if any, shall run with the property.

No person shall fail to comply with this division.

(B) Pursuant to Chapter 5309. of the Revised Code, a no further action letter, a covenant not to sue, and, if applicable, any environmental covenant prepared, issued, entered into, or identified under this chapter and rules adopted under it or under sections 5301.80 to 5301.92 of the Revised Code, as applicable, in connection with registered land, as defined in section 5309.01 of the Revised Code, shall be entered as a memorial on the page of the register where the title of the owner is registered.

(C) A no further action letter, a covenant not to sue, and any agreement authorized to be entered into and entered into under this chapter and rules adopted under it may be transferred by the recipient to any other person by assignment or in conjunction with the acquisition of title to the property to which the document applies.

Effective Date: 09-28-1994; 12-30-2004



Section 3746.15 - Consolidated standards permit.

(A) A person participating in the voluntary action program under this chapter and rules adopted under it who otherwise would be required to obtain any permits, licenses, plan approvals, or other approvals from the environmental protection agency in connection with the voluntary action under Chapter 3704., 3714., 3734., or 6111. of the Revised Code or rules adopted under any of those chapters, or under the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended, the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, or the "Air Quality Act of 1967," 81 Stat. 485, 42 U.S.C.A. 1857, as amended, or regulations adopted under any of those acts, may obtain a consolidated standards permit for the activities in connection with the voluntary action for which those permits, licenses, plan approvals, or other approvals are required that contains all of the substantive requirements applicable to those activities under any of those chapters, rules, acts, or regulations and that complies with any agreements the director of environmental protection has entered into with the United States environmental protection agency under those acts or regulations.

(B) Prior to issuing a permit under this section, the director shall hold a public meeting on it in the county in which the affected property is located or in an adjacent county. At least thirty days prior to holding the public meeting, the director shall publish notice of the meeting in a newspaper of general circulation in the county in which the property is located and, if the affected property is located in close proximity to the boundary of the county with an adjacent county, as determined by the director, shall publish notice of the meeting in a newspaper of general circulation in the adjacent county. The notice shall contain the date, time, and location of the public meeting and a general description of the activities to be conducted at the property under the permit.

At the public meeting, any person may submit written or oral comments on or objections to the permit. The person, or a representative of the person, who requested the permit shall be present at the public meeting to respond to comments or questions concerning the voluntary action conducted or to be conducted at the property directed to him by the officer or employee of the agency presiding at the meeting. After considering the comments and objections, the director shall approve or deny an application for a consolidated standards permit by issuance of an order as a final action under Chapter 3745. of the Revised Code.

(C) A person who is issued a consolidated standards permit under this section in connection with a particular activity is not required to obtain a permit, license, plan approval, or other approval in connection with the activity under the applicable provisions of Chapter 3704., 3714., 3734., or 6111. of the Revised Code and rules adopted under any of those chapters. A person who obtains a consolidated standards permit for a particular activity is hereby deemed to be in compliance with the requirement to obtain a permit, license, plan approval, or other approval in connection with the activity under the applicable provisions of those chapters and rules.

(D) No person shall violate or fail to comply with a term or condition of a consolidated standards permit issued under this section.

Effective Date: 09-28-1994



Section 3746.16 - Voluntary action program administration fund.

Moneys collected by the director of environmental protection under this chapter and rules adopted under it shall be forwarded to the treasurer of state who shall deposit them to the credit of the voluntary action program administration fund, which is hereby created in the state treasury. The director shall expend moneys in the fund exclusively for the implementation, administration, and enforcement of this chapter and rules adopted under it.

Effective Date: 09-28-1994



Section 3746.17 - Audits.

(A) The director of environmental protection shall conduct audits in connection with no further action letters issued under section 3746.11 of the Revised Code for all of the following purposes:

(1) Determining whether after completion of the voluntary actions under this chapter and rules adopted under it, the properties where the voluntary actions were conducted meet applicable standards;

(2) Reviewing the qualifications of and work performed by certified professionals under the voluntary action program to ascertain whether they possess the qualifications for certification pursuant to rules adopted under division (B)(5) of section 3746.04 of the Revised Code and whether their performance under the program has resulted in the issuance of no further action letters that are not consistent with applicable standards;

(3) Reviewing the qualifications of and work performed by certified laboratories in connection with the voluntary action program, and inspecting the facilities of certified laboratories to ascertain whether they possess the qualifications for certification pursuant to rules adopted under division (B)(6) of section 3746.04 of the Revised Code and whether their performance in connection with the program has resulted in the issuance of no further action letters that are not consistent with applicable standards.

An audit may be conducted for any of the purposes identified in divisions (A)(1) to (3) of this section or for any combination of those purposes.

(B) Commencing one year after the effective date of this section, the director annually shall conduct in connection with the no further action letters submitted to him during the preceding calendar year under section 3746.11 of the Revised Code audits of not less than twenty-five per cent of the letters pertaining [to] the voluntary actions that involved remedial activities and not less than twenty-five per cent of the letters pertaining to voluntary actions that did not involve remedial activities. Audits conducted pursuant to contracts entered into under division (E) of this section or division (B) of section 3745.01 of the Revised Code shall be included in determining the number of audits conducted by the director during the year in which the audits were conducted.

(C) Except as provided in division (D) of this section, the director shall select the no further action letters to be audited under this section in accordance with the selection criteria established in rules adopted under division (B)(9) of section 3746.04 of the Revised Code. Any such audit shall be conducted in accordance with the rules adopted under that division.

(D) Prior to the adoption of rules under section 3746.04 of the Revised Code, the director may conduct audits in connection with no further action letters issued under section 3746.11 of the Revised Code in order to determine if the relevant properties, certified professionals, certified laboratories, or any combination of them comply with the standards established in section 3746.07 of the Revised Code.

(E) The director may enter into contracts to have audits conducted under this section in accordance with rules adopted under division (B)(9) of section 3746.04 of the Revised Code. The director shall not select as a contractor to conduct audits under this section a person who meets any of the following:

(a) Undertook the voluntary action in connection with which the audit is to be performed;

(b) Is employed by, affiliated with, or related to the person who undertook the voluntary action in connection with which the audit is to be performed or was employed by or affiliated with that person during the year preceding the date that the audit is to be conducted;

(c) Served as the certified professional who issued the no further action letter for the voluntary action in connection with which the audit is to be performed or is employed by, affiliated with, or related to the person who served as the certified professional or was employed by or affiliated with that person during the year preceding the date that the audit is to be conducted;

(d) Performed or reviewed, or his employer performed or reviewed, any work that was conducted to support the request for the no further action letter in connection with which the audit is to be performed;

(e) Served as a certified laboratory that performed any analyses that formed the basis for the issuance of the no further action letter in connection with which the audit is to be performed, is employed by, affiliated with, or related to the person who served as such a certified laboratory, or was employed by or affiliated with that person during the year preceding the date that the audit is to be conducted.

Effective Date: 09-28-1994



Section 3746.171 - Maintaining record of properties with institutional controls.

The director of environmental protection shall maintain a record of the properties for which covenants not to sue were issued under section 3746.12 of the Revised Code that involve institutional controls or activity and use limitations that restrict the use of the properties in order to comply with applicable standards. The records pertaining to those properties shall indicate the use restrictions or activity and use limitations applicable to each of them. At least once every five years, the director or an authorized representative of the director shall visually inspect each such property to determine whether the property is being used in compliance with the applicable institutional controls or activity and use limitations.

Effective Date: 09-28-1994; 12-30-2004



Section 3746.18 - Request for supporting documents and data.

(A) The director of environmental protection may request a certified professional or certified laboratory to provide to him documents and data for the purposes of verifying the qualifications of the professional or laboratory or auditing the performance of the professional or laboratory in connection with voluntary actions conducted under this chapter and rules adopted under it or may request any other person who performed work that was conducted to support a request for a no further action letter as provided in division (B)(2) of section 3746.10 of the Revised Code to submit documents and data relating to the no further action letter.

No person shall fail to comply with a request made under this division.

(B) In addition to any other remedy provided by law, the director may do either or both of the following in connection with a violation of division (A) of this section:

(1) Permanently revoke the certification of the certified professional or certified laboratory in accordance with rules adopted under division (B)(5)(g) or (B)(6)(f) of section 3746.04 of the Revised Code, as applicable;

(2) Revoke any covenant not to sue issued under section 3746.12 of the Revised Code pertaining to the director's request for information under division (A) of this section.

Nothing in division (B)(2) of this section precludes a person whose covenant not to sue was revoked under that division from having a new no further action letter prepared regarding the relevant property and issued under section 3746.11 of the Revised Code by another certified professional, or using another certified laboratory, for the purpose of obtaining a new covenant not to sue for the property.

Effective Date: 09-28-1994



Section 3746.19 - Notice of noncompliance by certified professional or laboratory.

(A) If the director of environmental protection finds that the performance of a certified professional or certified laboratory has resulted in the issuance of no further action letters under section 3746.11 of the Revised Code that are not consistent with applicable standards, he shall notify persons for whom the certified professional or certified laboratory has performed work in connection with a voluntary action of his findings.

(B) The director, in accordance with the criteria and procedures established in rules adopted under division (B)(9) of section 3746.04 of the Revised Code, may conduct an audit of any property for which a covenant not to sue was issued under section 3746.12 of the Revised Code based upon a no further action letter issued under section 3746.11 of the Revised Code that was prepared by a certified professional whose certification was subsequently suspended or revoked under this chapter and rules adopted under it or based upon a no further action letter for a voluntary action for which analyses were performed by a certified laboratory for which the certification was subsequently suspended or revoked under this chapter and rules adopted under it.

If, after such an audit, the director finds that the property does not comply with applicable standards, he shall proceed in accordance with divisions (B)(2) through (4) of section 3746.12 of the Revised Code.

Effective Date: 09-28-1994



Section 3746.20 - Documents submitted by affidavit.

(A) All of the following shall be submitted by affidavit:

(1) Any information, data, documents, or reports submitted by any of the following to another person for the purposes of a voluntary action conducted under this chapter and rules adopted under it:

(a) The person undertaking the voluntary action;

(b) A certified professional;

(c) Any other person who performed work that was conducted to support a request for a no further action letter as provided in division (B)(2) of section 3746.10 of the Revised Code;

(d) A certified laboratory.

(2) Any information submitted by an environmental professional to the director of environmental protection for the purposes of complying with rules adopted under division (B)(5)(a) or (c) of section 3746.04 of the Revised Code or with division (D) of section 3746.07 of the Revised Code;

(3) Any information submitted by a laboratory for the purposes of complying with rules adopted under division (B)(6)(a) or (b) of section 3746.04 of the Revised Code;

(4) The verification of eligible costs associated with a voluntary action submitted by a certified professional to the director of development pursuant to section 3746.121 of the Revised Code.

(B) No person shall materially falsify, tamper with, or render inaccurate any information, data, documents, or reports generated for the purposes of or used in documenting or preparing a no further action letter under this chapter or rules adopted under it or verification of eligible costs under section 3746.121 of the Revised Code.

Violation of this division is not falsification under section 2921.13 of the Revised Code.

(C) In accordance with rules adopted under division (B)(5)(f) of section 3746.04 of the Revised Code, the director permanently shall revoke the certification of a certified professional who violates division (B) of this section.

(D) No person, with purpose to deceive a certified professional, certified laboratory, or a contractor thereof, or the environmental protection agency or a contractor thereof, shall withhold, conceal, or destroy any data, information, records, or documents relating to a voluntary action.

Effective Date: 08-22-1996



Section 3746.21 - Right of entry.

In addition to the authority established in sections 3746.18, 3746.19, and 3746.20 of the Revised Code, the director of environmental protection or his authorized representative, upon proper identification and upon stating the necessity and purpose of an inspection, may enter at reasonable times upon any public or private property at which a voluntary action has been or is being conducted under this chapter and rules adopted under it; upon any public or private property, real or personal, that is owned or operated by a person who is participating or has participated in the voluntary action program under this chapter and rules adopted under it where data, information, records, or documents relating to the person's participation in the voluntary action program are kept; or upon any public or private property, real or personal, upon which is located a certified laboratory or the offices of a certified professional, to inspect the credentials of the certified professional or the credentials and facilities of the certified laboratory; to examine or copy data, information, records, or documents relating to the evaluation, investigation, or remediation of properties under this chapter and rules adopted under it or to compliance with a consolidated standards permit issued under section 3746.15 of the Revised Code; or to obtain samples of soil, water, or other environmental media at properties where voluntary actions have been or are being conducted under this chapter and rules adopted under it. The director or his authorized representative may apply for and any judge of a court of record may issue an administrative inspection warrant under division (F) of section 2933.21 of the Revised Code, or other appropriate search warrant, necessary to achieve the purposes of this chapter within the court's territorial jurisdiction.

Effective Date: 09-28-1994



Section 3746.22 - Prosecutions.

(A) The attorney general, the prosecuting attorney of the county, or the city director of law of the city where a violation of section 3746.14, 3746.15, 3746.18, or 3746.20 of the Revised Code has occurred or is occurring, upon the written request of the director of environmental protection, shall criminally prosecute to termination or bring an action for injunction in any court of competent jurisdiction against any person who has violated or is violating any of those sections. The court in which an action for injunction is filed has the jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating any of those sections. The court shall give precedence to such an action over all other cases.

(B) Whoever violates section 3746.14, 3746.18, or 3746.20 of the Revised Code, or violates section 3746.15 of the Revised Code in a manner that otherwise would constitute a violation of Chapter 3714., 3734., or 6111. of the Revised Code or rules adopted under any of those chapters, shall pay a civil penalty of not more than ten thousand dollars for each day of each violation. Whoever violates section 3746.15 of the Revised Code in a manner that otherwise would constitute a violation of Chapter 3704. of the Revised Code or rules adopted under it shall pay a civil penalty of not more than twenty-five thousand dollars for each day of each violation. The attorney general, the prosecuting attorney of the county, or the city director of law of the city where a violation of any of those sections has occurred or is occurring, upon the written request of the director, shall bring an action under this division for the imposition of a civil penalty in any court of competent jurisdiction against any person who has committed or is committing any such violation. Moneys arising from civil penalties imposed under this division shall be paid into the voluntary action program administration fund created in section 3746.16 of the Revised Code.

(C) An action for injunction or civil penalties under division (A) or (B) of this section is a civil action governed by the Rules of Civil Procedure.

Effective Date: 09-28-1994



Section 3746.23 - Civil action for recovering costs of conducting voluntary action.

(A) As used in this section, "costs of conducting the voluntary action" means the costs incurred for performing a voluntary action that are cost effective and reasonably necessary to protect public health and safety and the environment, including, without limitation, the costs for all of the following:

(1) Identifying potential sources of contamination of the property by hazardous substances where a voluntary action is being or was undertaken under this chapter and rules adopted under it;

(2) Investigating the nature and extent of contamination of the property by hazardous substances in order to screen and select remedial alternatives;

(3) Preparing a remedial plan for the property;

(4) Conducting the remedial activities, including, without limitation, the future operation and maintenance costs of any engineering controls installed to contain or control the release of hazardous substances at or from the property;

(5) The preparation and submission of a no further action letter by a certified professional in connection with the voluntary action;

(6) Any oversight costs paid to the environmental protection agency;

(7) Reasonable attorney's fees, court costs, and other expenses in connection with the action brought under this section.

"Costs of conducting the voluntary action" does not include the costs of any work performed at the property to render it suitable for a higher use than its current use or its most recent demonstrable use that is in addition to the work that is cost effective and reasonably necessary to protect public health and safety and the environment.

(B) Any person who, at the time when any of the hazardous substances identified and addressed by a voluntary action conducted under this chapter and rules adopted under it were released at or upon the property that is the subject of the voluntary action, was the owner or operator of the property, and any other person who caused or contributed to a release of hazardous substances at or upon the property, is liable to the person who conducted the voluntary action for the costs of conducting the voluntary action. If the person who conducted the voluntary action did not cause or contribute to any release of hazardous substances at or upon the property that were identified and addressed by the voluntary action, he may recover in a civil action the costs of conducting the voluntary action from the owners or operators of the property at the time when those releases occurred and the other persons who caused or contributed to the releases. If the person who conducted the voluntary action caused or contributed to any release of hazardous substances at or upon the property that were identified and addressed by the voluntary action, he may recover in a civil action from the owners and operators of the property when those releases occurred and the other persons who caused or contributed to the releases the costs of conducting the voluntary action that are attributable to the releases that those owners, operators, and others caused or contributed to.

If two or more persons are found to have caused or contributed to a release of hazardous substances at or upon the property, the costs of conducting the voluntary action shall be apportioned among each such person on the basis of his respective degree of responsibility for the costs.

(C) A civil action authorized by this section shall be commenced in the court of common pleas of the county in which is located the property at which the voluntary action is conducted. The person conducting the voluntary action may commence the civil action at any time after the person has commenced the conduct of the voluntary action. Notwithstanding section 2305.09 of the Revised Code, a civil action shall be commenced under this section within three years after the applicable no further action letter was submitted to the director of environmental protection under section 3746.11 of the Revised Code in connection with the voluntary action.

(D) All of the owners and operators of the property when the releases of hazardous substances identified and addressed by the voluntary action occurred, and the other persons who caused or contributed to those releases, shall be joined as defendants in a civil action commenced under this section. The liability of those owners, operators, and others for the costs of conducting the voluntary action shall be based upon their respective degrees of responsibility for the costs. When determining the respective degrees of responsibility for the costs of those owners, operators, and others, the jury or, in a nonjury action, the court may consider the nature and amount of hazardous substances stored, treated, disposed of, used, and released by each person; the length of time that each person owned or operated the property; each person's history of compliance with applicable federal and state environmental laws and rules in the use and operation of the property; and any other factors that the jury or court considers to be appropriate.

(E) This section shall allow the filing of claims for recovery of the costs of conducting a voluntary action that identifies and addresses releases of hazardous substances that occurred prior to, on, or after the effective date of this section.

(F) The existence of a claim for relief under this section does not preclude persons from allocating the costs of conducting a voluntary action among themselves by contract. Contractual allocations of those costs do not affect the rights, liabilities, or obligations to this state of the parties to the contractual allocation.

(G) This section does not create a claim for relief to recover the costs of conducting a voluntary action against any of the following:

(1) A person who neither caused nor contributed to in any material respect a release of hazardous substances on, in, or under the property that was identified and addressed by the voluntary action nor who expressly undertook contractual liability for conducting the voluntary action;

(2) Notwithstanding a landlord's rights against a tenant, a landlord if the landlord did not know, and could not reasonably have known, of the acts or omissions of a tenant that caused or contributed to, or were likely to have caused or contributed to, a release of a hazardous substance that resulted in the conduct of the voluntary action at the property;

(3) This state or a political subdivision of this state if it involuntarily acquires ownership or control of property by virtue of its function as a sovereign through such means as escheat, bankruptcy, tax delinquency, or abandonment;

(4) This state or a political subdivision of this state if it voluntarily acquires ownership or control of property through purchase, appropriation in accordance with Chapter 163. of the Revised Code, or other means;

(5) An owner or operator or any other person who caused or contributed to a release of petroleum at or upon property that was identified and addressed by a voluntary action for that portion of the costs of conducting a voluntary action arising from the petroleum release. If a petroleum release became mixed with a release of a hazardous substance on or upon the property, the owner or operator or other person who caused or contributed to the release of petroleum is not liable for that increment of the costs of conducting a voluntary action that is attributable to the presence of the petroleum release;

(6) A holder who is in compliance with the requirements of section 3746.26 of the Revised Code;

(7) A fiduciary or trustee who is in compliance with the requirements of section 3734.27 of the Revised Code.

(H) Division (G)(5) of this section does not affect any other liability to which any person described in that division otherwise is subject under state or federal law.

Effective Date: 09-28-1994



Section 3746.24 - Tort actions - immunity.

(A) As used in this section:

(1) "Harm" means injury, death, or loss to person or property caused by exposure to a hazardous substance or petroleum.

(2) "Public utility" includes, without limitation, a person engaged in the storage and transportation of natural gas.

(3) "Tort action" means a civil action for damages for harm and includes a civil action under section 3746.23 of the Revised Code for recovery of the costs of conducting a voluntary action, but does not include a civil action for damages for a breach of contract or another agreement between persons or for a breach of a warranty that exists pursuant to the Revised Code or common law of this state.

(B) Any of the following, and any officer or employee thereof, is not liable in a tort action resulting from the presence of hazardous substances or petroleum at, or the release of hazardous substances or petroleum from, a property where a voluntary action is being or has been conducted under this chapter and rules adopted under it unless an action or omission of the person, state agency, political subdivision, or public utility, or an officer or employee thereof, constitutes willful or wanton misconduct or intentionally tortious conduct:

(1) A person who is working as a contractor for another in conducting any activity in connection with a voluntary action under this chapter and rules adopted under it;

(2) A state agency or political subdivision that is conducting a voluntary action or maintenance activities on lands, easements, or rights-of-way owned, leased, or otherwise held by the state agency or political subdivision;

(3) A state agency when an officer or employee of the state agency, as defined in section 109.36 of the Revised Code, provides technical assistance to a person undertaking a voluntary action under this chapter and rules adopted under it, or to a contractor, officer, employee, or agency thereof, in connection with the voluntary action;

(4) A public utility that is doing either of the following:

(a) Performing work in an easement or right-of-way of the public utility across property where a voluntary action is being or has been conducted and where the public utility is constructing or has main or distribution lines above or below the surface of the ground for purposes of maintaining the easement or right-of-way or for construction, repair, or replacement of its lines; of poles, towers, foundations, or other structures supporting or sustaining any such lines; or of appurtenances to those structures;

(b) Performing work on property where a voluntary action is being conducted that is necessary to establish or maintain utility service to the property, including, without limitation, the construction, repair, or replacement of main or distribution lines above or below the surface of the ground; of poles, towers, foundations, or other structures supporting or sustaining any such lines; or of appurtenances to those structures.

(5) The Ohio water development authority created in section 6121.02 of the Revised Code and the director of environmental protection as the providers of assistance under section 6111.036 or Chapter 6123. of the Revised Code to any person undertaking a voluntary action.

(C)

(1) This section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right against this state or a person, political subdivision of this state, or public utility, or an officer or employee thereof.

(2) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by another section of the Revised Code or available at common law, to which this state or a person, political subdivision, or public utility, or officer or employee thereof, may be entitled under circumstances not covered by this section.

(3) Section 9.86 of the Revised Code does not apply to an officer or employee of the state, as defined in section 109.36 of the Revised Code, if the officer or employee is performing work in connection with an activity described in division (B)(2) or (3) of this section at the time he allegedly caused the harm, or caused or contributed to the release of hazardous substances or petroleum, for which damages, or the recovery of the costs of conducting a voluntary action, are sought in a tort action. Instead, the immunities conferred by division (B)(2) or (3) of this section, whichever is applicable, apply to that individual.

(4) Divisions (B)(2), (3), and (4) of section 2744.02 of the Revised Code do not apply to a political subdivision of this state with respect to the conduct of an activity described in division (B)(2) or (4) of this section. Instead, the immunities conferred by division (B)(2) or (4) of this section, whichever is applicable, apply to the political subdivision.

(5) Division (A)(6) of section 2744.03 of the Revised Code does not apply to an employee, as defined in section 2744.01 of the Revised Code, if the employee is performing work in connection with an activity described in division (B)(2) or (4) of this section at the time that he allegedly caused the harm, or caused or contributed to the release of hazardous substances or petroleum, for which damages, or the recovery of the costs of conducting the voluntary action, are sought in a tort action. Instead, the immunities conferred by division (B)(2) or (4) of this section, whichever is applicable, apply to that individual.

(D) This section does not affect, and shall not be construed as affecting, any liability of an owner or operator of a property on which a voluntary action is being or has been undertaken. No person shall be deemed to be an owner or operator solely as the result of conducting a voluntary action at the property.

Effective Date: 09-28-1994



Section 3746.25 - State, officers or employees - immunity.

(A) As used in this section:

(1) "Harm" means injury, death, or loss to person or property.

(2) "Tort action" means a civil action for damages for harm and includes a civil action under section 3746.23 of the Revised Code for recovery of the costs of conducting a voluntary action, but does not include a civil action for damages for a breach of contract or another agreement between persons or for a breach of a warranty that exists pursuant to the Revised Code or common law of this state.

(B) The state, and any officer or employee thereof as defined in section 109.36 of the Revised Code, is not liable in a tort action when the state inspects, investigates, removes, or remediates hazardous substances or petroleum unless an action or omission of the state, or an officer or employee thereof, constitutes willful or wanton misconduct or intentionally tortious conduct.

(C)

(1) This section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right against the state or an officer or employee thereof.

(2) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which this state, or an officer or employee thereof, may be entitled under circumstances not covered by this section.

(3) Section 9.86 of the Revised Code does not apply to an officer or employee of the state if the officer or employee is performing work in connection with inspecting, investigating, removing, or remediating hazardous substances or petroleum at the time that he allegedly caused the harm, or caused or contributed to the presence or release of hazardous substances or petroleum, for which damages, or the recovery of the costs of conducting a voluntary action, are sought in a tort action. Instead, the immunities conferred by division (B) of this section apply to that individual.

Effective Date: 09-28-1994



Section 3746.26 - Exempting persons holding indicia of ownership in property primarily to protect security interest.

(A)

(1) Any person who, without participating in the management of a property, holds indicia of ownership in a property primarily to protect a security interest in the property is not liable for:

(a) The costs of conducting a voluntary action in a civil action brought under section 3746.23 of the Revised Code or otherwise brought under the Revised Code or common law of this state in connection with a voluntary action undertaken at a property in which the person holds indicia of ownership for that purpose;

(b) For for the costs of investigating or remediating a release or threatened release of hazardous substances or petroleum at or upon any property that may be the subject of investigation or remediation of hazardous substances or petroleum, irrespective of whether or not any such costs are incurred in connection with a voluntary action undertaken pursuant to any provision of this chapter of the Revised Code in a civil action brought under section 3746.23 of the Revised Code or otherwise brought under the Revised Code or common law of this state, provided that, after taking title to the property, the person conducts or causes to be conducted all activities occurring at the property not related to the identification or remediation of releases or threatened releases of hazardous substances or petroleum in compliance with the applicable requirements of Chapters 3704., 3714., 3734., 3737., 3750., 3751., 6109., and 6111. of the Revised Code and rules adopted under them.

(2) Such a person who, after taking title to property, conducts or causes to be conducted all such nonremedial activities at the property in compliance with the applicable requirements under those chapters and rules is not required to comply with any provisions of those chapters and rules pertaining to the investigation or remediation of releases or threatened releases of hazardous substances or petroleum at or upon the property and shall not be subject to the issuance of an enforcement order, or a civil action for injunctive relief, under any of those chapters requiring the identification or remediation of any release or threatened release of hazardous substances or petroleum at or upon the property.

(B) For the purposes of this section, "indicia of ownership" means evidence of a security interest, evidence of an interest in a security interest, or evidence of an interest in real or personal property securing a loan or other obligation, including any legal or equitable title to real property acquired incident to foreclosure or its equivalents. Evidence of those interests includes, without limitation, mortgages, deeds of trust, liens, surety bonds and guarantees of obligations, title held pursuant to a lease financing transaction in which the lessor does not initially select the leased property, which shall hereafter be referred to as a lease financing transaction, legal or equitable title obtained pursuant to foreclosure, and their equivalents. Evidence of those interests also includes assignments, pledges, or other rights or other forms of encumbrance against property that are held primarily to protect a security interest.

(1) For the purposes of this section, a "holder" is a person who maintains indicia of ownership primarily to protect a security interest. A "holder" includes the initial holder, such as the loan originator; any subsequent holder, such as a successor in interest or subsequent purchaser of the security interest in the secondary market; a guarantor of an obligation; a surety; any other person who holds indicia primarily to protect a security interest; or a receiver or other person who acts on behalf or for the benefit of the holder.

(2) For the purposes of this section, a "borrower," "debtor," or "obligor" is a person whose property is encumbered by a security interest. These terms are used interchangeably in this section.

(C) As used in this section, "primarily to protect a security interest" means the holder's indicia of ownership are held primarily for the purpose of securing payment or performance of an obligation. "Primarily to protect a security interest" does not include indicia of ownership held primarily for purposes other than as protection for a security interest. A holder may have other, secondary reasons for maintaining indicia of ownership, but the primary reason why ownership indicia are held shall be protection for a security interest.

(D) As used in this section, "security interest" means an interest in property created or established for the purpose of securing a loan or other obligation. "Security interest" includes, without limitation, a mortgage, deed of trust, lien, or title pursuant to a lease financing transaction. A security interest also may arise from a transaction such as a sale and leaseback, a conditional sale, an installment sale, a trust receipt transaction, certain types of assignments, a factoring agreement, an accounts receivable financing, and a consignment if the transaction created or established an interest in a property for the purpose of securing a loan or other obligation.

(E)

(1) As used in this section, "participation in the management of a property" means actual participation in the management or operational affairs by the holder and does not include the mere capacity to influence, or ability to influence, or the unexercised right to control the operations of the property. A holder is participating in management while the borrower is still in possession of the property encumbered by the security interest only if the holder does either of the following:

(a) Exercises decision-making control over the borrower's environmental compliance such that the holder has undertaken responsibility for the borrower's hazardous substance or petroleum handling or disposal practices;

(b) Exercises control at a level comparable to that of a manager of the borrower's enterprise such that the holder has assumed or manifested responsibility for the overall management of the enterprise encompassing the day-to-day decision-making of the enterprise with respect to either of the following:

(i) Environmental compliance;

(ii) All or substantially all of the operational, as opposed to financial or administrative, aspects of the enterprise other than environmental compliance.

For the purposes of division (E)(1) of this section, "operational aspects of the enterprise" includes functions such as that of a property, facility, or plant manager; operations manager; chief operating officer; or chief executive officer; and "financial or administrative aspects" includes functions such as that of credit manager, accounts payable or receivable manager, personnel manager, controller, chief financial officer, or similar functions.

(2) "Participation in the management of a property" does not include either of the following:

(a) Actions at the inception of the loan or other transaction.

No act or omission prior to the time that indicia of ownership are held primarily to protect a security interest constitutes evidence of participation in management. A prospective holder who undertakes or requires an environmental inspection of the property in which indicia of ownership are to be held, or, whether prior or subsequent to the time that indicia of ownership are held primarily to protect a security interest, requires a prospective borrower to clean up a property or comply or come into compliance with any applicable law or rule, is not participating in the property's management. This section does not require a holder to conduct or require an inspection of the property to qualify for the exemption provided by this section, and the liability of a holder cannot be based on or affected by the holder's not conducting or requiring an inspection.

(b) Policing and work-out, as described in divisions (E)(2)(b)(i) and (ii) of this section.

Actions that are consistent with holding indicia primarily to protect a security interest do not constitute participation in management. The authority for the holder to take such actions may, but need not, be contained in contractual or other documents specifying requirements for financial, environmental, and other warranties, covenants, conditions, representations, or promises from the borrower. Loan policing and work-out activities cover and include all activities up to foreclosure and its equivalents.

(i) A holder who engages in policing activities prior to foreclosure remains within the exemption provided by this section, provided that the holder does not participate in the management of the property. These activities include, without limitation, requiring the borrower to clean up the property during the term of the security interest; requiring the borrower to comply or come into compliance with applicable environmental laws, other applicable laws, and applicable rules or regulations of the United States, this state, or political subdivisions of this state during the term of the security interest; securing or exercising authority to monitor or inspect the property in which the indicia of ownership are maintained during the term of the security interest, including, without limitation, on-site inspections; securing or exercising authority to inspect or monitor the borrower's business or financial condition during the term of the security interest; or taking other actions to adequately police the loan or security interest such as requiring a borrower to comply with any warranties, covenants, conditions, or representations or promises from the borrower.

(ii) A holder who engages in work-out activities prior to foreclosure and its equivalents remains within the exemption provided by this section if the holder does not participate by that action in the management of the property.

As used in this section, "work-out" means those actions by which a holder, at any time prior to foreclosure and its equivalents, seeks to prevent, cure, or mitigate a default by the borrower or obligor or to preserve or prevent the diminution of the value of the security interest. These actions include, without limitation, restructuring or renegotiating the terms of the security interest; requiring payment of additional rent or interest; exercising forbearance; requiring or exercising rights pursuant to an escrow agreement pertaining to amounts owing to an obligor; providing specific or general financial or other advice, suggestions, or guidance; and exercising any right or remedy that the holder is entitled to by law or under any warranties, covenants, conditions, representations, or promises from the borrower.

(iii) A holder does not participate in the management of a property by taking a voluntary action under this chapter and rules adopted under it.

(iv) A holder who, after taking title to a property, conducts or causes to be conducted all activities occurring at the property not related to the investigation or remediation of releases or threatened releases of hazardous substances or petroleum at or upon the property in compliance with the applicable requirements of Chapters 3704., 3714., 3734., 3737., 3750., 3751., 6109., and 6111. of the Revised Code and rules adopted under them does not participate in the management of the property.

(F)

(1) Indicia of ownership that are held primarily to protect a security interest include, without limitation, legal or equitable title acquired through or incident to foreclosure and its equivalents.

As used in this section, "foreclosure and its equivalents" includes purchase at a foreclosure sale; acquisition or assignment of title in lieu of foreclosure; termination of a lease or other repossession; acquisition of a right to title or possession; an agreement in satisfaction of the obligation; or any other formal or informal manner by which the borrower acquires title to or possession of the secured property regardless of whether title to or possession of the property is acquired pursuant to law or under warranties, covenants, conditions, representations, or promises of the borrower. The indicia of ownership held after foreclosure continue to be maintained primarily as protection for a security interest, provided that the holder undertakes to sell property, re-lease property held pursuant to a lease financing transaction whether by a new lease financing transaction or substitution of the lessee, or otherwise divest itself of property in a reasonably expeditious manner, using whatever commercially reasonable means are relevant or appropriate with respect to the property taking into consideration all facts and circumstances, and provided that the holder did not participate in management of the property prior to foreclosure or its equivalents. For purposes of establishing that a holder is seeking to sell property, re-lease property held pursuant to a lease financing transaction whether by a new lease financing transaction or substitution of the lessee, or divest a property in a reasonably expeditious manner, the holder may use whatever commercially reasonable means are relevant or appropriate with respect to the property or may employ the means specified in this section. A holder that outbids, rejects, or fails to act upon a bona fide, written offer of fair consideration for the property as provided in this section is not considered to hold indicia of ownership primarily to protect a security interest.

(2) A holder who did not participate in management prior to foreclosure and its equivalents may sell property, re-lease property held pursuant to a lease financing transaction whether by a new lease financing transaction or substitution of the lessee, liquidate, maintain business activities, wind up operations, undertake any voluntary action under this chapter and rules adopted under it, or take measures to preserve, protect, or prepare the secured asset prior to sale or other disposition. The holder may conduct any of these activities without voiding the exemption provided by this section, subject to the requirements of this section.

(a) A holder establishes that the ownership indicia maintained following foreclosure and its equivalents continue to be held primarily to protect a security interest by, within twelve months following foreclosure, listing the property with a broker, dealer, or agent who deals with the type of property in question, or by advertising the property as being for sale or disposition on at least a monthly basis in either a real estate publication or a trade or other publication suitable for the property in question, or a newspaper of general circulation in the area where the property is located. For the purposes of division (F)(2)(a) of this section, the twelve-month period begins to run from the time that the holder acquires a marketable title, provided that the holder, after the expiration of any redemption or other waiting period provided by law, was acting diligently to acquire marketable title. If the holder fails to act diligently to acquire marketable title, the twelve-month period begins to run on the date of foreclosure and its equivalents.

(b) A holder that outbids, rejects, or fails to act upon an offer of fair consideration for the property establishes that the ownership indicia in the secured property are not held primarily to protect the security interest unless the holder is required, in order to avoid liability under federal or state law, to make a higher bid, to obtain a higher offer, or to seek or obtain an offer in a different manner.

For the purposes of division (F)(2)(b) of this section:

(i) "Fair consideration," in the case of a holder maintaining indicia of ownership primarily to protect a senior security interest in the property, is the value of the security interest as described in division (F)(2)(b)(i) of this section. The value of the security interest is calculated as an amount equal to or in excess of the sum of the outstanding principal, or the comparable amount in the case of a lease that constitutes a security interest, owed to the holder immediately preceding the acquisition of full title, or possession in the case of property subject to a lease financing transaction, pursuant to foreclosure and its equivalents; plus any unpaid interest, rent, or penalties whether arising before or after foreclosure and its equivalents; plus all reasonable and necessary costs, fees, or other charges incurred by the holder incident to work out, foreclosure and its equivalents, retention, maintaining business activities of the enterprise, preserving, protecting, and preparing the property prior to sale, re-lease of property held pursuant to a lease financing transaction whether by a new lease financing transaction or substitution of the lessee, or other disposition; plus voluntary action costs incurred under this chapter and rules adopted under it; plus any costs of conducting or causing to be conducted all activities occurring at the property not related to the investigation or remediation of releases or threatened releases of hazardous substances or petroleum at or upon the property that are required under Chapters 3704., 3714., 3734., 3750., 3751., 6109., and 6111. of the Revised Code and rules adopted under those chapters; less any amounts received by the holder in connection with any partial disposition of the property, net revenues received as a result of maintaining the business activities of the enterprise, and any amounts paid by the borrower subsequent to the acquisition of full title, or possession in the case of property subject to a lease financing transaction, pursuant to foreclosure and its equivalents. In the case of a holder maintaining indicia of ownership primarily to protect a junior security interest, fair consideration is the value of all outstanding higher priority security interests plus the value of the security interest held by the junior holder, each calculated as described in the provisions of division (F)(2)(b)(i) of this section applicable to senior security interests.

(ii) "Outbids, rejects, or fails to act on an offer of fair consideration" means the holder outbids, rejects, or fails to act upon within ninety days after receipt of a bona fide, firm, written offer of fair consideration for the property received at any time after six months following foreclosure and its equivalents. That six-month period begins to run from the time that the holder acquires marketable title, provided that the holder, after the expiration of any redemption or other waiting period provided by law, was acting diligently to acquire marketable title. If the holder fails to act diligently to acquire marketable title, that six-month period begins to run on the date of foreclosure and its equivalents.

For the purposes of division (F)(2)(b)(ii) of this section, a "bona fide, firm, written offer" means a legally enforceable, commercially reasonable cash offer solely for the foreclosed property, including all material terms of the transaction, from a ready, willing, and able purchaser who demonstrates to the holder's satisfaction the ability to perform.

(3)

(a) Provided that the holder did not participate in management prior to foreclosure and its equivalents, and that the holder complies with the requirements of this section during the period following foreclosure and its equivalents, a holder in possession of a property may incur civil liability in connection with its activities related to the investigation or remediation of releases or threatened releases of hazardous substances or petroleum at or upon such a foreclosed property only by arranging for disposal or treatment of a hazardous substance or petroleum or by accepting for transportation or disposing of hazardous substances or petroleum at a facility selected by the holder.

(b) Following foreclosure and its equivalents, a foreclosing holder that directs or undertakes activities at the foreclosed property under this chapter and rules adopted under it is not liable in a civil action for the costs of investigating or remediating a release or threatened release of hazardous substances or petroleum at or upon the property, except as otherwise specifically provided in section 3746.29 of the Revised Code.

(G)

(1) This section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right against a holder.

(2) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which a holder may be entitled under circumstances not covered by this section.

Effective Date: 09-28-1994



Section 3746.27 - Exempting fiduciary or trustee.

(A) A fiduciary or trustee who acquires ownership or control of property without having owned, operated, or participated in the management of the property prior to acquiring ownership or control of it is not liable for the costs of conducting a voluntary action in a civil action brought under section 3746.23 of the Revised Code in connection with a voluntary action undertaken at the property or for the costs of identifying or remediating a release or threatened release of hazardous substances or petroleum at or upon the property in a civil action otherwise brought under the Revised Code or common law of this state, provided that both of the following conditions apply:

(1) No action or omission of the fiduciary or trustee constituting willful or wanton misconduct or intentionally tortious conduct caused, contributed to, or exacerbated a release or threatened release of hazardous substances or petroleum at or upon the property;

(2) After so acquiring ownership or control of the property, the fiduciary or trustee conducts or causes to be conducted all activities occurring at the property not related to the identification or remediation of releases or threatened releases of hazardous substances or petroleum at or upon the property in compliance with the applicable requirements under Chapters 3704., 3714., 3734., 3737., 3750., 3751., 6109., and 6111. of the Revised Code and rules adopted under those chapters.

(B) Such a fiduciary or trustee who, after so acquiring ownership or control of property, conducts or causes to be conducted all such nonremedial activities at the property in compliance with the applicable requirements under those chapters and rules is not required to comply with any provisions of those chapters and rules pertaining to the identification or remediation of releases or threatened releases of hazardous substances or petroleum at or upon the property and shall not be subject to the issuance of an enforcement order, or a civil action for injunctive relief, under any of those chapters requiring the identification or remediation of any release or threatened release of hazardous substances or petroleum at or upon the property.

(C) Nothing in this section precludes the filing of claims against the assets that constitute the estate or corpus of the trust held by the fiduciary or the filing of claims under section 3746.23 of the Revised Code for the costs of conducting a voluntary action at the property or the filing of claims for the costs of remediation under other provisions of the Revised Code or common law of this state against the fiduciary or trustee in its representative capacity.

(D)

(1) This section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right against a fiduciary or trustee.

(2) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which a fiduciary or trustee may be entitled under circumstances not covered by this section.

Effective Date: 09-28-1994



Section 3746.28 - Evidence of entry into or participation in program.

(A) Entering into and participating in the voluntary action program under this chapter and rules adopted under it does not constitute an admission of criminal liability under the laws of this state or rules adopted under them or the ordinances, resolutions, and rules of a political subdivision of this state or an admission of civil liability under the Revised Code or common law of this state.

(B) The fact that a person has entered into or is participating in the voluntary action program under this chapter and rules adopted under it is not admissible in any civil, criminal, or administrative proceeding initiated or brought under Chapter 3704., 3714., 3734., 3750., 3751., 6109., or 6111. of the Revised Code.

(C) Any information, documents, reports, or data produced, or any samples collected as a result of entering into and participating in the voluntary action program under this chapter and rules adopted under it are not admissible against the person undertaking the voluntary action, and are not discoverable, in any civil or administrative proceeding against the person undertaking the voluntary action, except a judicial or administrative proceeding initiated under section 3746.22 of the Revised Code or rules adopted under section 3746.04 of the Revised Code in connection with an alleged violation of section 3746.20 of the Revised Code.

This division does not apply to any person whose covenant not to sue has been revoked under this chapter.

(D) Entering into and participating in the voluntary action program under this chapter and rules adopted under it shall not be construed to be an acknowledgment that the conditions at the property identified and addressed by the voluntary action constitute a threat or danger to public health or safety or the environment.

Effective Date: 09-28-1994



Section 3746.29 - Authority of director.

(A) Nothing in this chapter limits the authority of the director of environmental protection to act under sections 3734.13 and 3734.20 to 3734.23 of the Revised Code.

(B) Nothing in this chapter limits the authority of the director to request that a civil action be brought pursuant to the Revised Code or common law of this state to recover the costs to the environmental protection agency for investigating or remediating a release or threatened release of hazardous substances or petroleum at or from a property where a voluntary action is being or has been conducted under this chapter and rules adopted under it when the director determines that the release or threatened release poses an imminent and substantial threat to public health or safety or the environment.

Effective Date: 09-28-1994



Section 3746.30 - No effect on obligations, rights and liabilities arising under other state and federal laws.

(A) Nothing in this chapter shall be construed as abrogating any obligation or right established in federal law.

(B) Nothing in this chapter shall be construed as releasing a person to whom the director of environmental protection has issued any final findings and orders under Chapter 3704., 3734., or 6111. of the Revised Code on or before September 28, 1994, from the obligation to comply with any requirements established in the findings and orders.

(C) Nothing in this chapter shall be construed as relieving a person from any requirement established under the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended, and regulations adopted under it or under Chapter 3747. or 3748. of the Revised Code and rules adopted under them, including, without limitation, any applicable requirement existing when a voluntary action is undertaken to notify or coordinate remedial activities with the United States nuclear regulatory commission or the department of health in connection with radioactive materials regulated under that act or those chapters.

(D) Nothing in this chapter alters, abridges, abrogates, diminishes, or otherwise limits the rights or protections afforded any shareholder, director, officer, or employee, or, in the case of a partnership, any general or limited partner, under the Revised Code and common law of this state.

Effective Date: 09-08-1995



Section 3746.31 - Copies of materials provided upon request.

Upon the written request of any person for information, documents, reports, or data described on a list submitted to the director of environmental protection pursuant to division (F) of section 3746.07 of the Revised Code or rules adopted under division (B)(7)(e) of section 3746.04 of the Revised Code, as applicable, the director, within a reasonable period of time after receipt of the request, shall provide copies of the requested materials to the person. If the requested materials are not on file in the offices of the environmental protection agency, the director, promptly after receipt of the request, shall send a written request to the certified professional who submitted the list pursuant to that division or those rules to submit the requested materials to the director within a specified reasonable period of time. The certified professional shall submit the requested materials to the director within the time specified in the director's request. Within a reasonable period of time after the director receives the requested materials from the certified professional, the director shall provide copies of them, at cost, to the person who requested them and shall retain the originals in the agency's files.

Effective Date: 09-28-1994



Section 3746.35 - Annual reports.

(A) Not later than September 1, 1996, and not later than the first day of September of each subsequent year, the director of environmental protection shall prepare and submit to the chairpersons of the respective standing committees of the senate and house of representatives primarily responsible for considering environmental and taxation matters a report regarding the voluntary action program established under this chapter and rules adopted under it and the tax abatements granted pursuant to sections 5709.87 and 5709.88 of the Revised Code for properties where voluntary actions were conducted. Each annual report shall include, without limitation, all of the following:

(1) Both of the following for each property for which a covenant not to sue was issued under section 3746.12 of the Revised Code during the preceding calendar year:

(a) The address of the property and name of the person who undertook the voluntary action at the property;

(b) Whether the applicable standards governing the voluntary action were the interim standards established in section 3746.07 of the Revised Code or the generic numerical clean-up standards established in rules adopted under division (B)(1) of section 3746.04 of the Revised Code, were established through the performance of a risk assessment pursuant to rules adopted under division (B)(2) of section 3746.04 of the Revised Code, or were set forth in a variance issued under section 3746.09 of the Revised Code.

(2) All of the following for each property for which a variance was issued under section 3746.09 of the Revised Code during the preceding calendar year:

(a) The address of the property and the name of the person to whom the variance was issued;

(b) A summary of the alternative standards and terms and conditions of the variance and brief description of the improvement in environmental conditions at the property that is anticipated to result from compliance with the alternative standards and terms and conditions set forth in the variance;

(c) A brief description of the economic benefits to the person to whom the variance was issued and the community in which the property is located that are anticipated to result from the undertaking of the voluntary action in compliance with the alternative standards and terms and conditions set forth in the variance.

(3) The number of audits performed under section 3746.17 of the Revised Code during the preceding calendar year and, in connection with each of them, at least the following information:

(a) The address of the property in connection with which the audit was performed and the name of the person who undertook the voluntary action at the property;

(b) An indication as to whether the audit was a random audit or was conducted in accordance with the priorities established in rules adopted under divisions (A)(9)(a) to (f) of section 3746.04 of the Revised Code and, if the audit was conducted in accordance with those priorities, an indication as to which of them resulted in the selection of the voluntary action for an audit;

(c) A brief summary of the findings of the audit and any action taken by the environmental protection agency as a result of those findings.

(4) The number of covenants not to sue revoked during the preceding calendar year through the operation of divisions (A)(2)(c) and (B) of section 3746.12, division (B)(2) of section 3746.18, and division (B) of section 3746.19 of the Revised Code and for each property for which a covenant was revoked, at least both of the following:

(a) The address of the property affected by the revocation and name of the person who undertook the voluntary action at the property;

(b) The reason for the revocation.

(5) The amount of money credited to the voluntary action administration fund created in section 3746.16 of the Revised Code during the preceding fiscal year from the fees established in divisions (D) and (H) of section 3746.07 and division (C) of section 3746.13 of the Revised Code and from civil penalties imposed under section 3746.22 of the Revised Code. The report shall indicate the amount of money that arose from each of the fees and from the civil penalties. The report also shall include the amount of money expended from the fund during the preceding fiscal year by program category, including, without limitation, the amount expended for conducting audits under section 3746.17 of the Revised Code during the preceding fiscal year.

(6) For each property that is receiving a tax abatement under section 5709.87 of the Revised Code for the preceding tax year, the amount of the valuation exempted from real property taxation for that tax year under that section. In order to comply with division (A)(6) of this section, the director shall include in the annual report the report required under division (B)(2) of this section.

(7) For each property that is receiving a tax abatement pursuant to an agreement with a municipal corporation or county entered into under section 5709.88 of the Revised Code, the amount of the valuation exempted from real or personal property taxation. In order to comply with division (A)(7) of this section, the director shall include in the annual report the report required under division (C) of this section.

(B)

(1) Not later than March 31, 1996, the county auditor of each county in which is located any property that is receiving a tax abatement under section 5709.87 of the Revised Code shall report to the director of environmental protection for each such property both of the following as applicable to tax year 1995:

(a) The address of the property and the name of the owner as stated in the records of the county auditor of the county in which the property is located;

(b) The amount of the valuation of the property that was exempted from real property taxation under that section.

Not later than the thirty-first day of March of each subsequent year, each such county auditor shall report the information described in those divisions to the director of environmental protection for each property within the county that is receiving a tax abatement under that section for the preceding tax year.

(2) Not later than July 1, 1996, and not later than the first day of July of each subsequent year, the director of environmental protection shall compile the information provided to the director under division (B)(1) of this section applicable to the preceding tax year into a report covering all of the counties in the state in which are located properties receiving a tax abatement under section 5709.87 of the Revised Code for the preceding tax year .

(C) Not later than July 1, 1996, and not later than the first day of July of each subsequent year, the director of environmental protection shall compile the information provided to the director by municipal corporations and counties under division (A) of section 5709.882 of the Revised Code applicable to the preceding calendar year into a report covering, by county, all of the municipal corporations and counties in this state in which are located properties receiving a tax abatement pursuant to an agreement entered into under section 5709.88 of the Revised Code .

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-28-1994; 12-30-2004; 06-27-2005



Section 3746.99 - Penalty.

(A) Whoever recklessly violates section 3746.15 of the Revised Code in a manner that otherwise would constitute a violation of Chapter 3734. of the Revised Code or rules adopted under it, or knowingly violates that section in a manner that otherwise would constitute a violation of Chapter 3704., 3714., or 6111. of the Revised Code or rules adopted under any of those chapters, is guilty of a felony and shall be fined at least ten thousand dollars, but not more than twenty-five thousand dollars, or imprisoned for at least two years, but not more than four years, or both. Each day of violation is a separate offense. Upon a second or subsequent conviction for such an offense, the offender shall be fined at least twenty-five thousand dollars, but not more than fifty thousand dollars, or imprisoned for at least two years, but not more than four years, or both.

(B) Whoever knowingly violates section 3746.20 of the Revised Code is guilty of a felony and shall be fined at least ten thousand dollars, but not more than twenty-five thousand dollars, or imprisoned for at least two years, but not more than four years, or both. Each violation is a separate offense. Upon a second or subsequent conviction for such an offense, the offender shall be fined at least twenty-five thousand dollars, but not more than fifty thousand dollars, or imprisoned for at least two years, but not more than four years, or both.

Effective Date: 09-28-1994






Chapter 3747 - LOW-LEVEL RADIOACTIVE WASTE ACT

Section 3747.01 - Midwest interstate compact on low-level radioactive waste.

This version of section 3747.01 of the Revised Code is operative until the immediately following version of the section becomes operative.

The "midwest interstate compact on low-level radioactive waste" is hereby ratified, enacted into law, and entered into by the state of Ohio as a party thereto with any other state which has legally joined the compact as follows:

MIDWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE

ARTICLE I POLICY AND PURPOSE

There is created the midwest interstate low-level radioactive waste compact.

The states party to this compact recognize that the congress of the United States, by enacting the low-level radioactive waste policy act, 42 U.S.C. 2021, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for managing such waste. The party states acknowledge that congress declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to manage such waste be properly provided.

(A) It is the policy of the party states to enter into a regional low-level radioactive waste management compact for the purpose of:

(1) Providing the instrument and framework for a cooperative effort;

(2) Providing sufficient facilities for the proper management of low-level radioactive waste generated in the region;

(3) Protecting the health and safety of the citizens of the region;

(4) Limiting the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region;

(5) Encouraging the reduction of the amounts of low-level radioactive waste generated in the region;

(6) Distributing the costs, benefits, and obligations of successful low-level radioactive waste management equitably among the party states and among generators and other persons who use regional facilities to manage their waste; and

(7) Ensuring the ecological and economical management of low-level radioactive wastes.

(B) Implicit in the congressional consent to this compact is the expectation by the congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

(1) Expeditious enforcement of federal rules, regulations, and laws;

(2) Imposition of sanctions against those found to be in violation of federal rules, regulations, and laws; and

(3) Timely inspection of their licensees to determine their compliance with these rules, regulations, and laws.

ARTICLE II DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(A) "Care" means the continued observation of a facility after closure for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

(B) "Commission" means the midwest interstate low-level radioactive waste commission.

(C) "Decommissioning" means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at a facility.

(D) "Disposal" means the isolation of waste from the biosphere in a permanent facility designed for that purpose.

(E) "Eligible state" means a state qualified to be a party state to this compact as provided in Article VIII of this compact.

(F) "Facility" means a parcel of land or site, together with the structures, equipment, and improvements on or appurtenant to the land or site, which is used or is being developed for the treatment, storage, or disposal of low-level radioactive waste.

(G) "Generator" means a person who produces or possesses low-level radioactive waste in the course of or incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity and who, to the extent required by law, is licensed by the United States nuclear regulatory commission or a party state to produce or possess such waste. "Generator" does not include a person who provides a service by arranging for the collection, transportation, treatment, storage, or disposal of wastes generated outside the region.

(H) "Host state" means any state which is designated by the commission to host a regional facility.

(I) "Low-level radioactive waste" or "waste" means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or by-product material as defined in Section 11(e)(2) of the "Atomic Energy Act of 1954."

(J) "Management plan" means the plan adopted by the commission for the storage, transportation, treatment, and disposal of waste within the region.

(K) "Party state" means any eligible state which enacts the compact into law.

(L) "Person" means any individual, corporation, business enterprise, or other legal entity either public or private and any legal successor, representative, agent or agency of that individual, corporation, business enterprise, or legal entity.

(M) "Region" means the area of the party states.

(N) "Regional facility" means a facility which is located within the region and which is established by a party state pursuant to designation of that state as a host state by the commission.

(O) "Site" means the geographic location of a facility.

(P) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, or any other territorial possession of the United States.

(Q) "Storage" means the temporary holding of waste for treatment or disposal.

(R) "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.

(S) "Waste management" means the storage, transportation, treatment, or disposal of waste.

ARTICLE III THE COMMISSION

(A) There is created the midwest interstate low-level radioactive waste commission. The commission consists of one voting member from each party state. The governor of each party state shall notify the commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each commission member shall be the responsibility of the member's respective state.

(B) Each commission member is entitled to one vote. No action of the commission is binding unless a majority of the total membership cast their vote in the affirmative.

(C) The commission shall elect annually from among its members a chairperson. The commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact, including procedures which substantially conform with the provisions of the federal administrative procedure act, 5 U.S.C. 500 to 559, in regard to notice, conduct, and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

(D) The commission shall meet at least once annually and shall also meet upon the call of the chairperson or a commission member.

(E) All meetings of the commission shall be open to the public with reasonable advance notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all commission actions and decisions shall be made in open meetings and appropriately recorded.

(F) The commission may establish advisory committees for the purpose of advising the commission on any matters pertaining to waste management.

(G) The office of the commission shall be in a party state. The commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall serve at the commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the commission.

(H) The commission may:

(1) Enter into an agreement with any person, state, or group of states for the right to use regional facilities for waste generated outside of the region and for the right to use facilities outside the region for waste generated within the region. The right of any person to use a regional facility for waste generated outside of the region requires an affirmative vote of a majority of the commission, including the affirmative vote of the member of the host state in which any affected regional facility is located.

(2) Approve the disposal of waste generated within the region at a facility other than a regional facility;

(3) Appear as an intervenor or party in interest before any court of law or any federal, state, or local agency, board, or commission in any matter related to waste management. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence, or other participation.

(4) Review the emergency closure of a regional facility, determine the appropriateness of that closure, and take whatever actions are necessary to ensure that the interests of the region are protected;

(5) Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact; and

(6) Suspend the privileges or revoke the membership of a party state by a two-thirds vote of the membership in accordance with Article VIII of this compact.

(I) The commission shall:

(1) Receive and act on the petition of a non-party state to become an eligible state;

(2) Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the commision commission;

(3) Hear, negotiate, and, as necessary, resolve by final decision disputes which may arise between the party states regarding this compact;

(4) Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to Article IV of this compact, a regional management plan which designates host states for the establishment of needed regional facilities; and

(5) Adopt an annual budget.

(J) Funding of the budget of the commission shall be provided as follows:

(1) Each state, upon becoming a party state, shall pay fifty thousand dollars or one thousand dollars per cubic meter shipped from that state in 1980, whichever is lower, to the commission, which shall be used for the administrative costs of the commission.

(2) Each state hosting a regional facility shall levy surcharges on all users of the regional facility based upon its portion of the total volume and characteristics of wastes managed at that facility. The surcharges collected at all regional facilities shall:

(a) Be sufficient to cover the annual budget of the commission;

(b) Represent the financial commitments of all party states to the commission;

(c) Be paid to the commission, provided, however, that each host state collecting surcharges may retain a portion of the collection sufficient to cover its administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the commission.

(K) The commission shall keep accurate accounts of all receipts and disbursements. The commission shall contract with an independent certified public accountant to annually audit all receipts and disbursements of commission funds, and to submit an audit report to the commission. The audit report shall be made a part of the annual report of the commission required by this article.

(L) The commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials, and services from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the commission together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the commission.

(M) The commission is not liable for any costs associated with any of the following:

(1) The licensing and construction of any facility;

(2) The operation of any facility;

(3) The stabilization and closure of any facility;

(4) The care of any facility;

(5) The extended institutional control, after care of any facility; or

(6) The transportation of waste to any facility.

(N)

(1) The commission is a legal entity separate and distinct from the party states and is liable for its actions as a separate and distinct legal entity. Liabilities of the commission are not liabilities of the party states. Members of the commission are not personally liable for actions taken by them in their official capacity.

(2) Except as provided under paragraphs (M) and (N)(1) of this article, nothing in this compact alters liability for any act, omission, course of conduct, or liability resulting from any causal or other relationships.

(O) Any person aggrieved by a final decision of the commission may obtain judicial review of such decision in any court of jurisdiction by filing in such court a petition for review within sixty days after the commission's final decision.

ARTICLE IV REGIONAL MANAGEMENT PLAN

The commission shall adopt a regional management plan designed to ensure the safe and efficient management of waste generated within the region. In adopting a regional waste management plan the commission shall:

(A) Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of regional facilities which are presently necessary and which are projected to be necessary to manage waste generated within the region;

(B) Develop and consider policies promoting source reduction of waste generated within the region;

(C) Develop and adopt procedures and criteria for identifying a party state as a host state for a regional facility. In developing these criteria, the commission shall consider all the following:

(1) The health, safety, and welfare of the citizens of the party states;

(2) The existence of regional facilities within each party state;

(3) The minimization of waste transportation;

(4) The volumes and types of wastes generated within each party state; and

(5) The environmental, economic, and ecological impacts on the air, land, and water resources of the party states.

(D) Conduct such hearings, and obtain such reports, studies, evidence, and testimony required by its approved procedures prior to identifying a party state as a host state for a needed regional facility; and

(E) Prepare a draft management plan, including procedures, criteria and host states, including alternatives, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the commission shall conduct a public hearing in that state prior to the adoption of the management plan. The management plan shall include the commission's response to public and party state comment.

ARTICLE V RIGHTS AND OBLIGATIONS OF PARTY STATES

(A) Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

(B) Each party state has the right to have all wastes generated within its borders managed at regional facilities subject to the provisions contained in Article IX(C) of this compact. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the commission pursuant to Article III of this compact.

(C) Party states or generators may negotiate for the right of access to a facility outside the region and may export waste outside the region subject to commission approval under Article III of this compact.

(D) To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations, and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the United States nuclear regulatory commission.

(E) Each party state shall provide to the commission any data and information the commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the commission.

ARTICLE VI DEVELOPMENT AND OPERATION OF FACILITIES

(A) Any party state may volunteer to become a host state, and the commission may designate that state as a host state upon a two-thirds vote of its members.

(B) If all regional facilities required by the regional management plan are not developed pursuant to paragraph (A) of this article, or upon notification that an existing regional facility will be closed, the commission may designate a host state.

(C) Each party state designated as a host state is responsible for determining possible facility locations within its borders. The selection of a facility site shall not conflict with applicable federal and host state laws, regulations, and rules not inconsistent with this compact and shall be based on factors including, but not limited to, geological, environmental, and economic viability of possible facility locations.

(D) Any party state designated as a host state may request the commission to relieve that state of the responsibility to serve as a host state. The commission may relieve a party state of this responsibility only upon a showing by the requesting party state that no feasible potential regional facility site of the type it is designated to host exists within its borders.

(E) After a state is designated a host state by the commission, it is responsible for the timely develoment development and operation of a regional facility.

(F) To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the extended care of that facility.

(G) The commission may designate a party state as a host state while a regional facility is in operation if the commission determines that an additional regional facility is or may be required to meet the needs of the region. The commission shall make this designation following the procedures established under Article IV of this compact.

(H) Designation of a host state is for a period of twenty years or the life of the regional facility which is established under that designation, whichever is longer. Upon request of a host state, the commission may modify the period of its designation.

(I) A host state may establish a fee system for any regional facility within its borders. The fee system shall be reasonable and equitable. This fee system shall provide the host state with sufficient revenue to cover any costs, including but not limited to the planning, siting, licensure, operation, decommissioning, extended care, and long-term liability, associated with such facilities. This fee system may also include reasonable revenue beyond the costs incurred for the host state, subject to approval by the commission. A host state shall submit an annual financial audit of the operation of the regional facility to the commission. The fee system may include incentives for source reduction and may be based on the hazard of the waste as well as the volume.

(J) A host state shall ensure that a regional facility located within its borders which is permanently closed is properly decommissioned. A host state shall also provide for the care of a closed or decommissioned regional facility within its borders so that the public health and safety of the state and region are ensured.

(K) A host state intending to close a regional facility located within its borders shall notify the commission in writing of its intention and the reasons. Notification shall be given to the commission at least five years prior to the intended date of closure. This section shall not prevent an emergency closing of a regional facility by a host state to protect its air, land, and water resources and the health and safety of its citizens. However, a host state which has an emergency closing of a regional facility shall notify the commission in writing within three working days of its action and shall, within thirty working days of its action, demonstrate justification for the closing.

(L) If a regional facility closes before an additional or new facility becomes operational, waste generated within the region may be shipped temporarily to any location agreed on by the commission until a regional facility is operational.

(M) A party state which is designated as a host state by the commission and fails to fulfill its obligations as a host state may have its privileges under the compact suspended or membership in the compact revoked by the commission.

ARTICLE VII OTHER LAWS AND REGULATIONS

(A) Nothing in this compact:

(1) Abrogates or limits the applicability of any act of congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the congress;

(2) Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

(3) Prohibits any storage or treatment of waste by the generator on its own premises;

(4) Affects any administrative or judicial proceeding pending on the effective date of this compact;

(5) Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

(6) Affects the generation, treatment, storage, or disposal of waste generated by the atomic energy defense activities of the secretary of the United States department of energy or successor agencies or federal research and development activities as defined in 42 U.S.C. 2021 ;

(7) Affects the rights and powers of any party state or its political subdivisions to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders or affects the rights and powers of any party state or its political subdivisions to tax or impose fees on the waste managed at any facility within its borders;

(8) Requires a party state to enter into any agreement with the United States nuclear regulatory commission; or

(9) Alters or limits liability of transporters of waste or owners and operators of sites for their acts, omissions, conduct, or relationships in accordance with applicable laws.

(B) For purposes of this compact, all state laws or parts of laws in conflict with this compact are hereby superseded to the extent of the conflict.

(C) No law, rule, or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

ARTICLE VIII ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION, ENTRY INTO FORCE, TERMINATION

(A) Eligible parties to this compact are the states of Delaware, Illinois, Indiana, Iowa, Kansas, Kentucky, Maryland, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, Virginia, and Wisconsin. Eligibility terminates on July 1, 1984.

(B) Any state not eligible for membership in the compact may petition the commission for eligibility. The commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the commission, including the affirmative vote of all host states. Any state becoming eligible upon the approval of the commission becomes a member of the compact in the same manner as any state eligible for membership at the time this compact enters into force.

(C) An eligible state becomes a party state when the state enacts the compact into law and pays the membership fee required in Article III(J)(1) of this compact.

(D) The commission is formed upon the appointment of commission members and the tender of the membership fee payable to the commission by three party states. The governor of the first state to enact this compact shall convene the initial meeting of the commission. The commission shall cause legislation to be introduced in congress which grants the consent of congress to this compact, and shall take action necessary to organize the commission and implement the provisions of this compact.

(E) Any party state may withdraw from this compact by repealing the authorizing legislation but no withdrawal may take effect until five years after the governor of the withdrawing state gives notice in writing of the withdrawal to the commission and to the governor of each party state. Withdrawal does not affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal. Any host state which grants a disposal permit for waste generated in a withdrawing state shall void the permit when the withdrawal of that state is effective.

(F) Any party state which fails to comply with the terms of this compact or fails to fulfill its obligations may have its privileges suspended or its membership in the compact revoked by the commission in accordance with Article III(H)(6) of this compact. Revocation takes effect one year from the date the affected party state receives written notice from the commission of its action. All legal rights of the affected party state established under this compact cease upon the effective date of revocation but any legal obligations of that party state arising prior to revocation continue until they are fulfilled. The chairperson of the commission shall transmit written notice of a revocation of a party state's membership in the compact immediately following the vote of the commission to the governor of the affected party state, all other governors of the party states and the congress of the United States.

(G) This compact becomes effective July 1, 1983, or at any date subsequent to July 1, 1983, upon enactment by at least three eligible states. However, Article IX(B) of this compact shall not take effect until congress has by law consented to this compact. The congress shall have an opportunity to withdraw such consent every five years. Failure of congress to affirmatively withdraw its consent has the effect of renewing consent for an additional five-year period. The consent given to this compact by congress shall extend to any future admittance of new party states under divisions (B) and (C) of this article and to the power of the region to ban the shipment of waste from the region pursuant to Article III of this compact.

(H) The withdrawal of a party state from this compact under division (E) of this article or the revocation of a state's membership in this compact under division (F) of this article does not affect the applicability of this compact to the remaining party states.

(I) A state which has been designated by the commission to be a host state has ninety days from receipt by the governor of written notice of designation to withdraw from the compact without any right to receive refund of any funds already paid pursuant to this compact, and without any further payment. Withdrawal becomes effective immediately upon notice as provided in division (E) of this article. A designated host state which withdraws from the compact after ninety days and prior to fulfilling its obligations shall be assessed a sum the commission determines to be necessary to cover the costs borne by the commission and remaining party states as a result of that withdrawal.

ARTICLE IX PENALTIES

(A) Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

(B) Unless otherwise authorized by the commission pursuant to Article III(H) of this compact, after January 1, 1986, it is a violation of this compact:

(1) For any person to deposit at a regional facility waste not generated within the region;

(2) For any regional facility to accept waste not generated within the region;

(3) For any person to export from the region waste which is generated within the region; or

(4) For any person to dispose of waste at a facility other than a regional facility.

(C) Each party state acknowledges that the receipt by a host state of waste packaged or transported in violation of applicable laws, rules, and regulations may result in the imposition of sanctions by the host state which may include suspension or revocation of the violator's right of access to the facility in the host state.

(D) Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

ARTICLE X SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared by a court of competent jurisdiction to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

This version of section 3747.01 of the Revised Code from 1995 SB19 09-08-1995 does not become operative until the amendments to the Midwest Interstate Compact on Low-Level Radioactive Waste contained in the section have been enacted by all party states to the Compact and, if necessary, consented to by the United States Congress pursuant to Article VIII(G) of the Compact. At that time, this version of the section will replace the immediately preceding version of the section.

The "midwest interstate compact on low-level radioactive waste" is hereby ratified, enacted into law, and entered into by the state of Ohio as a party thereto with any other state which has legally joined the compact as follows:

MIDWEST INTERSTATE COMPACT

ON LOW-LEVEL RADIOACTIVE WASTE

ARTICLE I

POLICY AND PURPOSE

There is created the midwest interstate low-level radioactive waste compact.

The states party to this compact recognize that the congress of the United States, by enacting "The Low-Level Radioactive Waste Policy Act," as amended by "The Low-Level Radioactive Waste Policy Amendments Act of 1985," 42 U.S.C. 2021b to j, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposing of such waste. The party states acknowledge that the congress declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the disposal of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

(A) It is the policy of the party states to enter into a regional low-level radioactive waste disposal compact for the purpose of:

(1) Providing the instrument and framework for a cooperative effort;

(2) Providing sufficient facilities for the proper disposal of low-level radioactive waste generated in the region;

(3) Protecting the health and safety of the citizens of the region;

(4) Limiting the number of facilities required to effectively and efficiently dispose of low-level radioactive waste generated in the region;

(5) Encouraging source reduction and the environmentally sound treatment of waste that is generated to minimize the amount of waste to be disposed of;

(6) Ensuring that the costs, expenses, liabilities, and obligations of low-level radioactive waste disposal are paid by generators and other persons who use compact facilities to dispose of their waste;

(7) Ensuring that the obligations of low-level radioactive waste disposal that are the responsibility of the party states are shared equitably among them;

(8) Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste;

(9) Ensuring the environmentally sound, economical, and secure disposal of low-level radioactive wastes.

(B) Implicit in the congressional consent to this compact is the expectation by the congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

(1) Expeditious enforcement of federal rules, regulations, and laws;

(2) Imposition of sanctions against those found to be in violation of federal rules, regulations, and laws; and

(3) Timely inspection of their licensees to determine their compliance with these rules, regulations, and laws.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(A) "Care" means the continued observation of a facility after closing for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

(B) "Close," "closed," or "closing" means that the compact facility with respect to which any of those terms is used has ceased to accept waste for disposal. "Permanently closed" means that the compact facility with respect to which the term is used has ceased to accept waste because it has operated for twenty years or a longer period of time as authorized by Article VI(I) of this compact, its capacity has been reached, the commission has authorized it to close pursuant to Article III(H)(7) of this compact, the host state of such facility has withdrawn from the compact or had its membership revoked, or this compact has been dissolved.

(C) "Commission" means the midwest interstate low-level radioactive waste commission.

(D) "Compact facility" means a waste disposal facility that is located within the region and that is established by a party state pursuant to the designation of that state as a host state by the commission.

(E) "Development" includes the characterization of potential sites for a waste disposal facility, siting of such a facility, licensing of such state prior to the commencement of construction of such a facility to fulfill its obligations as a host state.

(F) "Disposal," with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the United States nuclear regulatory commission or the licensing agreement state.

(G) "Disposal plan" means the plan adopted by the commission for the disposal of waste within the region.

(H) "Facility" means a parcel of land or site, together with the structures, equipment, and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose, or upon which the construction of improvements or installation of equipment is occurring for that purpose.

(I) "Final decision" means a final action of the commission determining the legal rights, duties, or privileges of any person. "Final decision" does not include preliminary, procedural, or intermediate actions by the commission, actions regulating the internal administration of the commission, or actions of the commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the commission.

(J) "Generator" means a person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research, or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.

(K) "Host state" means any state which is designated by the commission to host a compact facility or has hosted a compact facility.

(L) "Long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.

(M) "Low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B, or C low-level radioactive waste as defined in 10 C.F.R. 61.55, as that section existed on January 26, 1983. "Low-level radioactive waste" or "waste" does not include any such radioactive waste that is owned or generated by the United States department of energy; by the United States navy as a result of the decommissioning of its vessels; or as a result of any research, development, testing, or production of any atomic weapon.

(N) "Operates," "operational," or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.

(O) "Party state" means any eligible state that enacts this compact into law, pays any eligibility fee established by the commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to Article VIII(A) of this compact. "Party state" includes any host state. "Party state" also includes any statutorily created administrative departments, agencies, or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government, or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.

(P) "Person" means any individual, corporation, association, business enterprise, or other legal entity either public or private and any legal successor, representative, agent, or agency of that individual, corporation, association, business enterprise, or other legal entity. "Person" also includes the United States, states, political subdivisions of states, and any department, agency, or instrumentality of the United States or a state.

(Q) "Region" means the area of the party states.

(R) "Site" means the geographic location of a facility.

(S) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, or any other territorial possession of the United States.

(T) "Storage" means the temporary holding of waste.

(U) "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical, or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.

(V) "Waste management," "manage waste," "management of waste," "management," or "managed" means the storage, treatment, or disposal of waste.

ARTICLE III

THE COMMISSION

(A) There is created the midwest interstate low-level radioactive waste commission. The commission consists of one voting member from each party state. The governor of each party state shall notify the commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each commission member shall be the responsibility of the member's respective state.

(B) Each commission member is entitled to one vote. Except as otherwise specifically provided in this compact, an action of the commission is binding if a majority of the total membership casts its vote in the affirmative. A party state may direct its member or alternate member of the commission how to vote or not vote on matters before the commission.

(C) The commission shall elect annually from among its members a chairperson. The commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under Article VI(O) of this compact and procedures which substantially conform with the provisions of "The Federal Administrative Procedure Act," 5 U.S.C. 500 to 559, in regard to notice, conduct, and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

(D) The commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other commission member.

(E) All meetings of the commission shall be open to the public with reasonable advance notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all commission actions and decisions shall be made in open meetings and appropriately recorded.

(F) The commission may establish advisory committees for the purpose of advising the commission on any matters pertaining to waste management.

(G) The office of the commission shall be in a party state. The commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the commission in its bylaws. The staff shall serve at the commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the commission.

(H) The commission may do any or all of the following:

(1) Appear as an intervenor or party in interest before any court of law or any federal, state, or local agency, board, or commission in any matter related to waste management. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence, or other participation.

(2) Review any emergency closing of a compact facility, determine the appropriateness of that closing, and take whatever lawful actions are necessary to ensure that the interests of the region are protected;

(3) Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact;

(4) Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The commission shall not approve the acceptance of such material without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to Article III(H)(4) of this compact.

(5) Enter into contracts in order to perform its duties and functions as provided in this compact;

(6) When approved by the commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:

(a) Import for disposal within the region, waste generated outside the region;

(b) Export for disposal outside the region, waste generated inside the region;

(c) Dispose of waste generated within the region at a facility within the region that is not a compact facility.

(7) Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by Article VI(I) of this compact. Such a closing requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the state in which the affected compact facility is located.

(I) The commission shall do all of the following:

(1) Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the commission;

(2) Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to Article IV of this compact, a regional disposal plan which designates host states for the establishment of needed compact facilities;

(3) Adopt an annual budget;

(4) Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume, radioactive characteristics, or both, of the waste to be disposed of at the facility during the period set forth in Article VI(I) of this compact.

(5) Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;

(6) Establish and implement procedures for making payments from the remedial action fund provided for in Article III(P) of this compact;

(7) Establish and implement procedures to investigate any complaint joined in by two or more party states regarding another party state's performance of its obligations under this compact;

(8) Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities;

(9) Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling, and treatment of waste;

(10) Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.

(J) Funding for the commission shall be provided as follows:

(1) When no compact facility is operating, the commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.

(2) When a compact facility is operating, funding for the commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in Article VI(J) of this compact. The surcharge to be collected by the host state shall be determined by the commission and shall be reasonable and equitable.

(3) In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:

(a) Cover the annual budget of the commission;

(b) Provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;

(c) Provide moneys for deposit in the remedial action fund established pursuant to Article III(P) of this compact;

(d) Provide moneys to be added to an inadequately funded long-term care fund as provided in Article VI(O) of this compact.

(K) Financial statements of the commission shall be prepared according to generally accepted accounting principles. The commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the commission. The audit report shall be made a part of the annual report of the commission required by Article III of this compact.

(L) The commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials, and services from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation. The nature, amount, and condition, if any, attendant upon any donation or grant accepted or received by the commission together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the commission.

(M) The commission is a legal entity separate and distinct from the party states. Members of the commission and its employees are not personally liable for actions taken by them in their official capacity. The commission is not liable or otherwise responsible for any costs, expenses, or liabilities resulting from the development, construction, operation, regulation, closing, or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the commission under Article III(H)(6) of this compact. Nothing in Article III(M) of this compact relieves the commission of its obligations under Article III of this compact or under contracts to which it is a party. Any liabilities of the commission are not liabilities of the party states.

(N) Final decisions of the commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:

(1) Every final decision shall be made at an open meeting of the commission. Before making a final decision, the commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the commission's reasons for making the decision.

(2) Before making a final decision, the commission may conduct an adjudicatory hearing on the proposed decision.

(3) Judicial review of a final decision shall be initiated by filing a petition in the United States district court for the district in which the person seeking the review resides or in which the commission's office is located not later than sixty days after issuance of the commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the commission. Within five days after receiving a copy of the petition, the commission shall mail a copy of it to each party state and to all other persons who have notified the commission of their desire to receive copies of such petitions. Any failure of the commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in Article III(N)(3) of this compact, standing to obtain judicial review of final decisions of the commission and the form and scope of the review are subject to and governed by 5 U.S.C.A. 706.

(4) If a party state seeks judicial review of a final decision of the commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:

(a) Imposes financial penalties on a party state;

(b) Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the commission under Article III(H)(6) of this compact;

(c) Terminates the designation of a party state as a host state;

(d) Revokes the membership of a party state in this compact;

(e) Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under Article VIII(E) of this compact.

Any such trial de novo of the facts shall be governed by the federal Rules of Civil Procedure and the federal Rules of Evidence.

(5) Preliminary, procedural, or intermediate actions by the commission that precede a final decision are subject to review only in conjunction with review of the final decision.

(6) Except as provided in Article III(N)(5) of this compact, actions of the commission that are not final decisions are not subject to judicial review.

(O) Unless approved by a majority of the commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:

(1) Import waste generated outside the region for management within the region;

(2) Export waste generated within the region for disposal outside the region;

(3) Manage waste generated outside the region at a facility within the region;

(4) Dispose of waste generated within the region at a facility within the region that is not a compact facility.

(P) The commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing, or long-term care of a compact facility that poses a threat to human health, safety, or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all reasonably foreseeable remedial actions. A party state shall notify the commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the commission does not limit the rights of the party state under Article III(P) of this compact.

If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under Article VII(G) of this compact. Generators who provide the required indemnification have the rights of contribution provided in Article VII(G) of this compact. Article III(P) of this compact applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.

(Q) If the commission makes payment from the remedial action fund provided for in Article III(P) of this compact, the commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.

(R) If this compact is dissolved, all moneys held by the commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states.

ARTICLE IV

REGIONAL DISPOSAL PLAN

The commission shall adopt and periodically update a regional disposal plan designed to ensure the safe and efficient disposal of waste generated within the region. In adopting a regional waste disposal plan, the commission shall do all of the following:

(A) Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of compact facilities which are presently necessary and which are projected to be necessary to dispose of waste generated within the region;

(B) Develop and adopt procedures and criteria for identifying a party state as a host state for a compact facility. In developing these criteria, the commission shall consider all of the following:

(1) The health, safety, and welfare of the citizens of the party states;

(2) The existence of compact facilities within each party state;

(3) The minimization of waste transportation;

(4) The volumes and types of wastes projected to be generated within each party state;

(5) The environmental impacts on the air, land, and water resources of the party states;

(6) The economic impacts on the party states.

(C) Conduct such hearings, and obtain such reports, studies, evidence, and testimony required by its approved procedures prior to identifying a party state as a host state for a needed compact facility;

(D) Prepare a draft disposal plan and any update thereof, including procedures, criteria, and host states, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the commission shall conduct a public hearing in that state prior to the adoption or update of the disposal plan. The disposal plan and any update thereof shall include the commission's response to public and party state comment.

ARTICLE V

RIGHTS AND OBLIGATIONS OF

PARTY STATES

(A) Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

(B) Except for waste attributable to radioactive material or waste imported into the region in order to render the material or waste amenable to transportation, storage, disposal, or recovery, or in order to convert the waste or material to another usable material, or to reduce it in volume or otherwise treat it, each party state has the right to have all wastes generated within its borders disposed of at compact facilities subject to the payment of all fees established by the host state under Article VI(J) of this compact and to the provisions contained in Articles VI(L), VI(S), VIII(D), IX(D), and X of this compact. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact, subject to the provisions of Articles VI(S), VIII(D), and X of this compact.

(C) If a party state's right to have waste generated within its borders disposed of at compact facilities, or at any noncompact facility made available to the region by an agreement entered into by the commission under Article III(H)(6) of this compact, is suspended, no waste generated within its borders by any person shall be disposed of at any such facility during the period of the suspension.

(D) To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations, and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the United States nuclear regulatory commission.

(E) Each party state shall provide to the commission any data and information the commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the commission.

(F) If, notwithstanding the sovereign immunity provision in Article VII(F)(1) and the indemnification provided for in Articles III(P), VI(O), and VII(G) of this compact, a party state incurs a cost as a result of an inadequate remedial action fund or an exhausted long-term care fund, or incurs a liability as a result of an action described in Article VII(F)(1) and not described in Article VII(F)(2) of this compact, the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state.

The pro rata obligations provided for in Article V(F) of this compact do not result in the creation of state debt. Rather, the pro rata obligations are contractual obligations that shall be enforced by only the commission or an affected party state.

(G) If the party states make payment pursuant to Article V(F) of this compact, the surcharge or fee provided for in Article III(J) of this compact shall be used to collect the funds necessary to reimburse the party states for those payments. The commission shall determine the time period over which reimbursement shall take place.

ARTICLE VI

DEVELOPMENT, OPERATION, AND

CLOSING OF COMPACT FACILITIES

(A) Any party state may volunteer to become a host state, and the commission may designate that state as a host state.

(B) If not all compact facilities required by the regional disposal plan are developed pursuant to Article VI(A) of this compact, the commission may designate a host state.

(C) After a state is designated a host state by the commission, it is responsible for the timely development and operation of the compact facility it is designated to host. The development and operation of the compact facility shall not conflict with applicable federal and host state laws, rules, and regulations, provided that the laws, rules, and regulations of a host state and its political subdivisions shall not prevent, nor shall they be applied so as to prevent, the host state's discharge of the obligation set forth in Article VI(C) of this compact. The obligation set forth in Article VI(C) of this compact is contingent upon the discharge by the commission of its obligation set forth in Article III(I)(5) of this compact.

(D) If a party state designated as a host state fails to discharge the obligations imposed upon it by Article VI(C) of this compact, its host state designation may be terminated by a two-thirds vote of the commission with the member from the host state of any then operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of Article VIII(D) of this compact.

(E) Any party state designated as a host state may request the commission to relieve that state of the responsibility to serve as a host state. Except as set forth in Article VI(D) of this compact, the commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders. A party state relieved of its host state responsibility shall repay to the commission any funds provided to that state by the commission for the development of a compact facility, and also shall pay to the commission the amount the commission determines is necessary to ensure that the commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the commission with respect to the financial loss of the other party states shall be distributed forthwith by the commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility located in that state begins operating, it shall annually pay to the commission, for deposit in the remedial action fund, an amount the commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility, but continues to enjoy the benefits of being a member of this compact.

(F) The host state shall select the technology for the compact facility. If requested by the commission, information regarding the technology selected by the host state shall be submitted to the commission for its review. The commission may require the host state to make changes in the technology selected by the host state if the commission demonstrates that the changes do not decrease the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the commission shall have the burden of proof.

(G) A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close, or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities, and expenses incurred by the host state resulting from the development, construction, operation, closing, or long-term care of a compact facility.

(H) To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.

(I) A host state shall accept waste for disposal for a period of twenty years from the date the compact facility in the host state becomes operational, or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by Article VI(L)(4) of this compact, the twenty-year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the commission.

(J) A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility, including, but not limited to, operation, closing, long-term care, debt service, legal costs, local impact assistance, and local financial incentives. The fee system also shall be used to collect the surcharge provided in Article III(J)(2) of this compact. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.

(K) A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.

(L) The development of subsequent compact facilities shall be as follows:

(1) No compact facility shall begin operating until the commission designates the host state of the next compact facility.

(2) The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:

(a) Within three years, enact legislation providing for the development of the next compact facility;

(b) Within seven years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility;

(c) Within eleven years, submit a license application for the next compact facility that the responsible licensing authority deems complete.

If a host state fails to take any of these actions within the specified time, all waste generated by any person within that state shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(h)(6) of this compact, until the action is taken. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative. A host state that fails to take any of these actions within the specified time has failed to fulfill its obligations as a host state and is subject to the provisions of Articles VI(D) and VIII(D) of this compact.

(3) Within fourteen years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(h)(6) of this compact, until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to Articles VI(D) and VIII(D) of this compact. In addition, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI(I) of this compact shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact, until the license is obtained. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative.

(4) If twenty years after a compact facility begins operating, the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to Articles VI(D) and VIII(D) of this compact. If at the time the capacity of the then operating compact facility has been reached, or twenty years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then operating compact facility, without the consent of any other party state or the commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact. In addition, during such period, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI(I) of this compact shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative. The provisions of Article VI(L)(4) of this compact shall not apply if their application is inconsistent with an agreement between the host state of the then operating compact facility and the commission as authorized in Article VI(I) of this compact, or inconsistent with Article VI(P) or (Q) of this compact.

(5) During any period that access is denied for waste disposal pursuant to Article VI(L)(2), (3), or (4) of this compact, the party state designated to host the next compact disposal facility shall pay to the host state of the then operating compact facility an amount the commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.

(6) The commission may modify any of the requirements contained in Articles VI(L)(2) and (3) of this compact if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then operating compact facility voting in the affirmative.

(M) This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land, and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the commission in writing within three working days of its action and shall, within thirty working days of its action, demonstrate justification for the closing.

(N) A party state that has fully discharged its obligations under Article VI(I) of this compact shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under Article VI(I) of this compact or has been relieved under Article VI(E) of this compact of its responsibility to serve as a host state.

(O) Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the commission and the host state establishing the fund. Not less than three years, nor more than five years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the commission the amount to be collected through the fee system for deposit into the fund. If, one hundred eighty days after such proposal is made to the commission, the host state and the commission have not agreed, either the commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in Article VI(O) of this compact and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in Article VII(G) of this compact. Generators that provide indemnification shall have contribution rights as provided in Article VII(G) of this compact.

(P) A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.

(Q) If this compact is dissolved, the host state of any then operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as a noncompact facility, subject to all of the following requirements:

(1) The host state shall pay to the other party states the portion of the funds provided to that state by the commission for the development, construction, operation, closing, or a long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under Article VI(I) of this compact shall not be required to make such payment;

(2) The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved;

(3) The host state shall indemnify and hold harmless the other party states from all costs, liabilities, and expenses, including reasonable attorneys' fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold harmless obligation shall not apply to costs, liabilities, and expenses resulting from the activities of a host state as a generator of waste;

(4) Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining, or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by Article III(R) of this compact, also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before the compact is dissolved.

(R) Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the commission.

(S) Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:

(1) Any cost of a remedial action described in Article III(P) of this compact that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision;

(2) Any expense for long-term care described in Article VI(O) of this compact that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision;

(3) Any liability for damages to persons, property, or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact, or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:

(a) The activities of the party states as generators of waste;

(b) The obligations of the party states to each other and the commission imposed by this compact or other contracts related to the disposal of waste under this compact;

(c) Activities of a host state or employees thereof that are grossly negligent or willful and wanton.

The agreement shall provide that the indemnification obligation of generators shall be joint and several, except that the indemnification obligation of the party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste that each state had disposed of at the compact facility giving rise to the liability. Such proration shall be calculated as of the date of the event giving rise to the liability. The agreement shall be in a form approved by the commission with the member from the host state of any then operating compact facility voting in the affirmative. Among generators there shall be rights of contribution based on equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation, provided that a party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the commission shall have no such contribution obligation. The commission may waive the requirement that the party state sign and file such an indemnification agreement as a condition to being able to dispose of waste generated as a result of the party state's activities. Such a waiver shall not relieve a party state of the indemnification obligation imposed by Article VII(G) of this compact.

ARTICLE VII

OTHER LAWS AND REGULATIONS

(A) Nothing in this compact:

(1) Abrogates or limits the applicability of any act of the congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the congress;

(2) Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

(3) Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;

(4) Affects any administrative or judicial proceeding pending on the effective date of this compact;

(5) Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

(6) Affects the generation, treatment, storage, or disposal of waste generated by the atomic energy defense activities of the secretary of the United States department of energy or successor agencies or federal research and development activities as described in 42 U.S.C. 2021 ;

(7) Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders;

(8) Requires a party state to enter into any agreement with the United States nuclear regulatory commission;

(9) Limits, expands, or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the United States government as "below regulatory concern" or otherwise exempt from federal regulation.

(B) If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the commission.

(C) Except as authorized by this compact, no law, rule, or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

(D) Except as provided in Articles III(M) and VII(F) of this compact, no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule, or regulation, of any person for penalties, fines, or damages to persons, property, or the environment resulting from the development, construction, operation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact, or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.

(E) Except as provided in 28 U.S.C. 1251(A), the district courts of the United States have exclusive jurisdiction to decide cases arising under this compact. Article VII(E) of this compact does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. Article VII(E) of this compact shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.

(F) For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:

(1) A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property, or the environment resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule, or regulation.

(2) The sovereign immunity granted in Article VII(F)(1) of this compact does not apply to any of the following:

(a) Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.

(b) Actions based on the obligations of the party states to each other and the commission imposed by this compact, or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.

(c) Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.

(G) If in any action described in Article VII(F)(1) and not described in Article VII(F)(2) of this compact, it is determined that, notwithstanding Article VII(F)(1) of this compact, a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in Article VI(S)(3) of this compact, the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending against any such action. The indemnification obligation of generators under Article VII(G) of this compact shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability. Among generators, there shall be rights of contribution based upon equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the commission shall have no contribution obligation under Article VII(G) of this compact. Article VII(G) of this compact shall not be construed as a waiver of the sovereign immunity provided for in Article VII(F)(1) of this compact.

(H) The sovereign immunity of a party state provided for in Article VII(F)(1) of this compact shall not be extended to any private contractor assigned responsibilities as authorized in Article VI(G) of this compact.

ARTICLE VIII

ELIGIBLE PARTIES, WITHDRAWAL,

REVOCATION, SUSPENSION OF ACCESS,

ENTRY INTO FORCE, AND TERMINATION

(A) Any state may petition the commission to be eligible for membership in the compact. The commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the commission, including the affirmative vote of the member from each host state in which a compact facility is operating or being developed or constructed. Any state becoming eligible upon the approval of the commission becomes a member of the compact when the state enacts this compact into law and pays the eligibility fee established by the commission.

(B) The commission is formed upon the appointment of commission members and the tender of the membership fee payable to the commission by three party states. The governor of the first state to enact this compact shall convene the initial meeting of the commission. The commission shall cause legislation to be introduced in the congress which grants the consent of the congress to this compact, and shall take action necessary to organize the commission and implement the provisions of this compact.

(C) A party state that has fully discharged its obligations under Article VI(I) of this compact, or has been relieved under Article VI(E) of this compact of its responsibilities to serve as a host state, may withdraw from this compact by repealing the authorizing legislation and by receiving the unanimous consent of the commission. Withdrawal takes effect on the date specified in the commission resolution consenting to withdrawal. All legal rights of the withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII(E) of this compact continue until they are fulfilled.

(D) Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact suspended, or its membership in the compact revoked by a two-thirds vote of the commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII(E) of this compact, continue until they are fulfilled. The chairperson of the commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights, or imposition of financial penalties immediately following the vote of the commission to the governor of the affected party state, governors of all the other party states, and the congress of the United States.

(E) A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under Article VI of this compact forthwith shall repay to the commission the portion of the funds provided to that state by the commission for the development, construction, operation, closing, or long-term care of a compact facility that the commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating, a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the commission the amount the commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the commission shall be distributed by the commission to the persons who would have been entitled to receive the funds had they originally been paid to dispose of waste at the facility. Any person receiving such funds from the commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the commission an amount the commission determines to be necessary to cover all other costs and damages incurred by the commission and the remaining party states as a result of the withdrawal or revocation. The intention of Article VIII(E) of this compact is to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states, and to create an incentive for party states to continue as members of the compact and to fulfill their obligations. Article VIII(E) of this compact shall be construed and applied so as to effectuate this intention.

(F) Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the commission shall pay to the host state of the compact facility to which access has been suspended the amount the commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.

(G) This compact becomes effective upon enactment by at least three eligible states and consent to this compact by the congress. The consent given to this compact by the congress shall extend to any future admittance of new party states and to the power of the commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the congress. To the extent required by section (4)(d) of "The Low-Level Radioactive Waste Policy Amendments Act of 1985," every five years after this compact has taken effect, the congress by law may withdraw its consent.

(H) The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state, or the revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.

(I) This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:

(1) Through unanimous agreement of all party states expressed in duly enacted legislation;

(2) Through withdrawal of consent to this compact by the congress under Article I, section 10 of the United States constitution, in which case dissolution shall take place one hundred twenty days after the effective date of the withdrawal of consent.

Unless explicitly abrogated by the state legislation dissolving this compact, or if dissolution results from withdrawal of congressional consent, the limitations on the investment and use of long-term care funds in Articles VI(O) and VI(Q)(4) of this compact, the contractual obligations in Article V(F) of this compact, the indemnification obligations and contribution rights in Articles VI(O), VI(S), and VII(G) of this compact, and the operation rights and indemnification and hold harmless obligations in Article VI(Q) of this compact shall remain in force notwithstanding dissolution of this compact.

ARTICLE IX

PENALTIES AND ENFORCEMENT

(A) Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

(B) The parties to this compact intend that the courts of the United States shall specifically enforce the obligations, including the obligations of party states and revoked or withdrawn party states, established by this compact.

(C) The commission, an affected party state, or both may obtain injunctive relief, recover damages, or both to prevent or remedy violations of this compact.

(D) Each party state acknowledges that the transport into a host state of waste packaged or transported in violation of applicable laws, rules, and regulations may result in the imposition of sanctions by the host state which may include reasonable financial penalties assessed against any generator, transporter, or collector responsible for the violation, or suspension or revocation of access to the compact facility in the host state by any generator, transporter, or collector responsible for the violation.

(E) Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

(F) This compact shall not be construed to create any cause of action for any person other than a party state or the commission. Nothing in Article IX(F) of this compact shall limit the right of judicial review set forth in Article III(N)(3) of this compact or the rights of contribution set forth in Articles III(P), VI(O), VI(S), and VII(G) of this compact.

ARTICLE X

SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any provision of this compact is finally determined by a court of competent jurisdiction to be contrary to the constitution of any participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III(H)(6) of this compact, shall be suspended until the appropriation is obtained.

Effective Date: 1984 HB344 04-25-1984



Section 3747.02 - Commission membership.

(A)

(1) The governor, with the advice and consent of the senate, shall appoint the Ohio member of the midwest interstate low-level radioactive waste commission. The commissioner shall serve at the pleasure of the governor and shall be reimbursed for actual and necessary expenses incurred in the performance of official duties.

(2) As used in this section, "compact" means the midwest interstate compact on low-level radioactive waste entered into under section 3747.01 of the Revised Code.

(B) The representative from this state on the commission shall not cast a vote contrary to Ohio law.

(C) The representative from this state on the commission shall not cast an affirmative vote on the following matters before the commission without the prior approval of the governor:

(1) Approval by the commission of the amount of the long-term care fund established by this state pursuant to Article VI(O) of the compact;

(2) Relief of a party state to the compact of its responsibility to serve as a host state under Article VI(E) of the compact;

(3) A requirement pursuant to Article VI(F) of the compact that this state use alternate technology to that proposed by this state for a compact facility in this state;

(4) Authorization of the early closing of a compact facility under Article III(H)(7) of the compact;

(5) Any agreement between this state and the commission or a state other than Ohio that determines or alters the rights, powers, or obligations of this state under the compact;

(6) Modification of the requirements of Article VI(L)(2), (3), or (5) of the compact if the then operating compact facility is in this state;

(7) Admission by the commission of a new party state to the compact;

(8) Revocation by the commission of the membership of a party state in the compact.

(D) A vote by the representative from this state on the commission that is inconsistent with division (B) or (C) of this section is void and is not enforceable.

Effective Date: 09-08-1995; 12-30-2004; 06-27-2005



Section 3747.021 - [Repealed].

Effective Date: 09-08-1995



Section 3747.03 - Bylaws and amendments.

The governor shall ensure that the bylaws of the midwest low-level radioactive waste commission and any amendments thereto are filed promptly with the secretary of state.

Effective Date: 04-25-1984



Section 3747.04 to 3747.22 - [Repealed].

Effective Date: 12-30-2004






Chapter 3748 - RADIATION CONTROL PROGRAM

Section 3748.01 - Radiation control program definitions.

As used in this chapter:

(A) "Byproduct material" means either of the following:

(1) Any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to radiation incident to the process of producing or utilizing special nuclear material;

(2) The tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content.

(B) "Certified radiation expert" means an individual who has complied with all of the following:

(1) Applied to the director of health for certification as a radiation expert under section 3748.12 of the Revised Code;

(2) Met minimum education and experience requirements established in rules adopted under division (C) of section 3748.04 of the Revised Code;

(3) Been granted a certificate as a radiation expert by the director under section 3748.12 of the Revised Code.

(C) "Closure" or "site closure" refers to a facility for the disposal of low-level radioactive waste or a byproduct material site, as "byproduct material" is defined in division (A)(2) of this section, and means all activities performed at a licensed operation, such as stabilization and contouring, to ensure that the site where the operation occurred is in a stable condition so that only minor custodial care, surveillance, and monitoring are necessary at the site following the termination of the licensed operation.

(D) "Decommissioning" means to safely remove any licensed operation from service and reduce residual radioactivity to a level that permits release of the licensee's property for unrestricted use. With regard to a facility for the disposal of low-level radioactive waste or a byproduct material site, as "byproduct material" is defined in division (A)(2) of this section, "decommissioning" does not include the reduction of residual radioactivity to a level that permits release of the facility for unrestricted use.

(E) "Director of health" includes a designee or authorized representative of the director.

(F) "Disposal," with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with requirements established by the United States nuclear regulatory commission or the licensing agreement state.

(G) "Disposal site" means that portion of a facility that is used for the disposal of low-level radioactive waste and that consists of disposal units and a buffer zone. "Disposal unit" means a discrete portion of such a facility into which low-level radioactive waste is placed for disposal.

(H)

(1) Except as provided in division (H)(2) of this section, "facility" means the state, any political subdivision, person, public or private institution, or group, or any unit of one of those entities, but does not include the federal government or any of its agencies.

(2) For the purposes of the disposal of low-level radioactive waste, "facility" has the same meaning as in section 3747.01 of the Revised Code.

(I) "Handle" means receive, possess, use, store, transfer, install, service, or dispose of sources of radiation unless possession is solely for the purpose of transportation.

(J) "Handler" means a facility that handles sources of radiation unless possession is solely for the purpose of transportation.

(K) "Inspection" means an official review, examination, or observation, including, without limitation, tests, surveys, and monitoring, that is used to determine compliance with rules, orders, requirements, and conditions of the department of health and that is conducted by the director of health.

(L) "Low-level radioactive waste" has the same meaning as in section 3747.01 of the Revised Code with regard to the disposal of low-level radioactive waste. In regard to regulatory control at locations other than a disposal facility, "low-level radioactive waste" has the same meaning as in 42 U.S.C.A. 2021b.

(M) "Quality assurance program" means a program providing for verification by written procedures such as testing, auditing, and inspection to ensure that deficiencies, deviations, defective equipment, or unsafe practices, or a combination thereof, relating to the use, disposal, management, or manufacture of radiation sources are identified, promptly corrected, and reported to the appropriate regulatory authorities.

(N) "Radiation" means ionizing and nonionizing radiation.

(1) "Ionizing radiation" means gamma rays and X-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles, but does not include sound or radio waves or visible, infrared, or ultraviolet light.

(2) "Nonionizing radiation" means any electromagnetic radiation, other than ionizing electromagnetic radiation, or any sonic, ultrasonic, or infrasonic wave.

(O) "Radioactive material" means any solid, liquid, or gaseous material that emits ionizing radiation spontaneously. "Radioactive material" includes accelerator-produced and naturally occurring materials and byproduct, source, and special nuclear material.

(P) "Radiation-generating equipment" means any manufactured product or device, or component of such a product or device, or any machine or system that during operation can generate or emit radiation, except those that emit radiation only from radioactive material. "Radiation-generating equipment" does not include either of the following:

(1) Diathermy machines;

(2) Microwave ovens, including food service microwave ovens used for commercial and industrial uses, television receivers, electric lamps, and other household appliances and products that generate very low levels of radiation.

(Q) "Source material" means uranium, thorium, or any combination thereof in any physical or chemical form, or any ores that contain by weight at least one-twentieth of one per cent of uranium, thorium, or any combination thereof. "Source material" does not include special nuclear material.

(R) "Source of radiation" means radioactive material or radiation-generating equipment.

(S) "Special nuclear material" means either of the following:

(1) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material that the United States nuclear regulatory commission determines to be special nuclear material, but does not include source material pursuant to section 51 of the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2071."

(2) Except for any source material, any material artificially enriched by any of the materials identified in division (S)(1) of this section.

(T) "Storage" means the retention of radioactive materials, including low-level radioactive waste, prior to disposal in a manner that allows for surveillance, control, and subsequent retrieval.

(U) "Medical practitioner" means a person who is authorized pursuant to Chapter 4715. of the Revised Code to practice dentistry; pursuant to Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery; or pursuant to Chapter 4734. of the Revised Code to practice chiropractic.

(V) "Medical-practitioner group" means a corporation, partnership, or other business entity, other than a hospital as defined in section 3727.01 of the Revised Code, consisting of medical practitioners.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-08-1995; 12-30-2004; 06-27-2005



Section 3748.02 - Ohio radiation control agency designation.

(A) The department of health is hereby designated the Ohio radiation control agency.

(B) In accordance with the laws of this state, the director of health may employ, compensate, and prescribe the duties of individuals necessary to implement and administer this chapter and the rules adopted under it.

Effective Date: 09-08-1995; 12-30-2004; 06-27-2005



Section 3748.03 - Agreements with nuclear regulatory commission.

(A)

(1) The governor, on behalf of the state, may enter into agreements with the United States nuclear regulatory commission as authorized by section 274(b) of the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended, for the discontinuation of specified licensing and related regulatory authority of the commission with respect to byproduct material, source material, the commercial disposal of low-level radioactive waste, and special nuclear material in quantities not sufficient to form a critical mass and the assumption of that authority by the state.

(2) The governor shall appoint a state liaison officer to the United States nuclear regulatory commission, who shall serve at the pleasure of the governor.

(B) The general assembly hereby designates the department of health as the agency authorized to pursue agreement state status, on behalf of the governor, for the assumption by the state of specified licensing and related regulatory authority from the commission pursuant to division (A) of this section. The department shall enter into negotiations with the commission for that purpose.

(C) Any person who, on the effective date of an agreement entered into by the state and the commission pursuant to divisions (A) and (B) of this section, holds a license issued by the commission for radioactive materials that are subject to the agreement is deemed to hold a license issued under this chapter and rules adopted under it. That license shall expire ninety days after the holder receives a notice of expiration from the department or on the date of expiration specified in the license issued by the commission, whichever is later, provided that no such license shall expire during the ninety days immediately following the effective date of the agreement.

Effective Date: 09-08-1995



Section 3748.04 - Director of health rules for requirements, procedures and fees.

The director of health , in accordance with Chapter 119. of the Revised Code, shall adopt and may amend or rescind rules doing all of the following:

(A) Listing types of radioactive material for which licensure by its handler is required and types of radiation-generating equipment for which registration by its handler is required, and establishing requirements governing them. Rules adopted under division (A) of this section shall be compatible with applicable federal regulations and shall establish all of the following, without limitation:

(1) Requirements governing both of the following:

(a) The licensing and inspection of handlers of radioactive material. Standards established in rules adopted under division (A)(1)(a) of this section regarding byproduct material or any activity that results in the production of that material, to the extent practicable, shall be equivalent to or more stringent than applicable standards established by the United States nuclear regulatory commission.

(b) The registration and inspection of handlers of radiation-generating equipment. Standards established in rules adopted under division (A)(1)(b) of this section, to the extent practicable, shall be equivalent to applicable standards established by the food and drug administration in the United States department of health and human services.

(2) Identification of and requirements governing possession and use of specifically licensed and generally licensed quantities of radioactive material as either sealed sources or unsealed sources;

(3) A procedure for the issuance of and the frequency of renewal of the licenses of handlers of radioactive material, other than a license for a facility for the disposal of low-level radioactive waste, and of the certificates of registration of handlers of radiation-generating equipment;

(4) Procedures for suspending and revoking the licenses of handlers of radioactive material and the certificates of registration of handlers of radiation-generating equipment;

(5) Criteria to be used by the director of health in amending the license of a handler of radioactive material or the certificate of registration of a handler of radiation-generating equipment subsequent to its issuance;

(6) Criteria for achieving and maintaining compliance with this chapter and rules adopted under it by licensees and registrants;

(7) Criteria governing environmental monitoring of licensed and registered activities to assess compliance with this chapter and rules adopted under it;

(8) Fees for both of the following:

(a) The licensing of handlers, other than facilities for the disposal of low-level radioactive waste, of radioactive material;

(b) The registration of handlers, other than facilities that are, or are operated by, medical practitioners or medical-practitioner groups, of radiation-generating equipment.

(9) A fee schedule for both of the following that includes fees for reviews, conducted during an inspection, of shielding plans or the adequacy of shielding:

(a) The inspection of handlers of radioactive material;

(b) The inspection of handlers, other than facilities that are, or are operated by, medical practitioners or medical-practitioner groups, of radiation-generating equipment.

(B)

(1) Identifying sources of radiation, circumstances of possession, use, or disposal of sources of radiation, and levels of radiation that constitute an unreasonable or unnecessary risk to human health or the environment;

(2) Establishing requirements for the achievement and maintenance of compliance with standards for the receipt, possession, use, storage, installation, transfer, servicing, and disposal of sources of radiation to prevent levels of radiation that constitute an unreasonable or unnecessary risk to human health or the environment;

(3) Requiring the maintenance of records on the receipt, use, storage, transfer, and disposal of radioactive material and on the radiological safety aspects of the use and maintenance of radiation-generating equipment.

In adopting rules under divisions (A) and (B) of this section, the director shall use standards no less stringent than the "suggested state regulations for control of radiation" prepared by the conference of radiation control program directors, inc., and regulations adopted by the United States nuclear regulatory commission, the United States environmental protection agency, and the United States department of health and human services and shall consider reports of the national council on radiation protection and measurement and the relevant standards of the American national standards institute.

(C) Establishing fees, procedures, and requirements for certification as a radiation expert, including all of the following, without limitation:

(1) Minimum training and experience requirements;

(2) Procedures for applying for certification;

(3) Procedures for review of applications and issuance of certificates;

(4) Procedures for suspending and revoking certification.

(D) Establishing a schedule for inspection of sources of radiation and their shielding and surroundings;

(E) Establishing the responsibilities of a radiation expert;

(F) Establishing criteria for quality assurance programs for licensees of radioactive material and registrants of radiation-generating equipment;

(G) Establishing fees to be paid by any facility that, on September 8, 1995, holds a license from the United States nuclear regulatory commission in order to provide moneys necessary for the transfer of licensing and other regulatory authority from the commission to the state pursuant to section 3748.03 of the Revised Code. Rules adopted under this division shall stipulate that fees so established do not apply to any functions dealing specifically with a facility for the disposal of low-level radioactive waste. Fees collected under this division shall be deposited into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code. The fees shall be used solely to administer and enforce this chapter and rules adopted under it.

(H) Establishing fees to be collected annually from generators of low-level radioactive waste, which shall be based upon the volume and radioactivity of the waste generated and the costs of administering low-level radioactive waste management activities under this chapter and rules adopted under it. All fees collected under this division shall be deposited into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code. The fees shall be used solely to administer and enforce this chapter and rules adopted under it. Any fee required under this division that remains unpaid on the ninety-first day after the original invoice date shall be assessed an additional amount equal to ten per cent of the original fee.

(I) Establishing requirements governing closure, decontamination, decommissioning, reclamation, and long-term surveillance and care of a facility licensed under this chapter and rules adopted under it. Rules adopted under division (I) of this section shall include, without limitation, all of the following:

(1) Standards and procedures to ensure that a licensee prepares a decommissioning funding plan that provides an adequate financial guaranty to permit the completion of all requirements governing the closure, decontamination, decommissioning, and reclamation of sites, structures, and equipment used in conjunction with a licensed activity;

(2) For licensed activities where radioactive material that will require surveillance or care is likely to remain at the site after the licensed activities cease, as indicated in the application for the license submitted under section 3748.07 of the Revised Code, standards and procedures to ensure that the licensee prepares an additional decommissioning funding plan for long-term surveillance and care, before termination of the license, that provides an additional adequate financial guaranty as necessary to provide for that surveillance and care;

(3) For the purposes of the decommissioning funding plans required in rules adopted under divisions (I)(1) and (2) of this section, the types of acceptable financial guaranties, which shall include bonds issued by fidelity or surety companies authorized to do business in the state, certificates of deposit, deposits of government securities, irrevocable letters or lines of credit, trust funds, escrow accounts, or other similar types of arrangements, but shall not include any arrangement that constitutes self-insurance;

(4) A requirement that the decommissioning funding plans required in rules adopted under divisions (I)(1) and (2) of this section contain financial guaranties in amounts sufficient to ensure compliance with any standards established by the United States nuclear regulatory commission, or by the state if it has become an agreement state pursuant to section 3748.03 of the Revised Code, pertaining to closure, decontamination, decommissioning, reclamation, and long-term surveillance and care of licensed activities and sites of licensees.

Standards established in rules adopted under division (I) of this section regarding any activity that resulted in the production of byproduct material, as defined in division (A)(2) of section 3748.01 of the Revised Code, to the extent practicable, shall be equivalent to or more stringent than standards established by the United States nuclear regulatory commission for sites at which ores were processed primarily for their source material content and at which byproduct material, as defined in division (A)(2) of section 3748.01 of the Revised Code, is deposited.

(J) Establishing criteria governing inspections of a facility for the disposal of low-level radioactive waste, including, without limitation, the establishment of a resident inspector program at such a facility;

(K) Establishing requirements and procedures governing the filing of complaints under section 3748.16 of the Revised Code, including, without limitation, those governing intervention in a hearing held under division (B)(3) of that section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-06-1996; 12-30-2004; 06-27-2004



Section 3748.05 - Director of health - powers and duties.

(A) The director of health shall do all of the following:

(1) Administer and enforce this chapter and the rules adopted under it;

(2) Collect and make available information relating to sources of radiation;

(3) Ensure the review of plans and specifications, submitted in accordance with rules adopted by the director, for the control of radiation that constitutes an unreasonable or unnecessary risk to human health or the environment;

(4) Review reports of quality assurance audits performed by certified radiation experts under this chapter and the rules adopted under it;

(5) Ensure that programs for the control of sources of radiation are developed with due regard for compatibility with federal programs for the regulation of byproduct, source, and special nuclear materials;

(6) In accordance with Chapter 119. of the Revised Code, adopt, and subsequently may amend and rescind, rules providing for the administrative assessment and collection of monetary penalties for failure by any facility licensed under this chapter and rules adopted under it to comply with this chapter and those rules. The director may require the submission of compliance schedules and other related information. Any orders issued or payments or other requirements imposed pursuant to rules adopted under division (A)(6) of this section shall not affect any civil or criminal enforcement proceeding brought under this chapter or any other provision of state or local law. Moneys collected as administrative penalties imposed pursuant to rules adopted under division (A)(6) of this section shall be deposited in the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code. The moneys shall be used solely to administer and enforce this chapter and the rules adopted under it.

(7) Maintain files of both of the following:

(a) All license and registration applications, issuances, denials, amendments, renewals, suspensions, and revocations and any administrative or judicial action pertaining to them;

(b) All rules adopted under this chapter, or proposed to be adopted, relating to the regulation of sources of radiation and proceedings on them.

(B) The director may do any or all of the following:

(1) Advise, consult, and cooperate with other agencies of the state, the federal government, other states, interstate agencies, political subdivisions, industries, and other affected groups in furtherance of the purposes of this chapter and the rules adopted under it;

(2) Accept and administer grants from the federal government and from other sources, public or private, for carrying out any of the director's functions under this chapter and the rules adopted under it;

(3) Encourage, participate in, or conduct studies, investigations, training, research, and demonstrations relating to the detection and control of radiation that constitutes an unreasonable or unnecessary risk to human health or the environment, the measurement of radiation, the evaluation of potential effects on health of cumulative or acute exposure to radiation, the development and improvement of methods to limit and reduce the generation of radioactive waste, and related problems as the director considers necessary or advisable;

(4) In accordance with Chapter 119. of the Revised Code, adopt rules establishing criteria under which other agencies of the state or private entities may perform inspections of x-ray equipment at registered dental facilities at the request of the facility or pursuant to contract with the department;

(5) Exercise all incidental powers necessary to carry out the purposes of this chapter and the rules adopted under it, including, without limitation, the issuance of orders.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-30-1997; 12-30-2004; 06-27-2005



Section 3748.06 - Compliance with licensing provisions and rules.

(A) No facility shall handle radioactive material or radiation-generating equipment for which licensure or registration, respectively, by its handler is required by rules adopted under section 3748.04 of the Revised Code unless the facility has obtained a license or certificate of registration from the department of health.

(B) No facility shall handle radioactive material or radiation-generating equipment except in accordance with rules adopted under section 3748.04 of the Revised Code.

Effective Date: 09-08-1995



Section 3748.07 - Applying for license or certificate of registration.

(A) Every facility that proposes to handle radioactive material or radiation-generating equipment for which licensure or registration, respectively, by its handler is required shall apply in writing to the director of health on forms prescribed and provided by the director for licensure or registration. Terms and conditions of licenses and certificates of registration may be amended in accordance with rules adopted under section 3748.04 of the Revised Code or orders issued by the director pursuant to section 3748.05 of the Revised Code.

(B)

(1) An applicant proposing to handle radioactive material shall pay for a license or renewal of a license the appropriate fee specified in rules adopted under section 3748.04 of the Revised Code and listed on an invoice provided by the director. The applicant shall pay the fee on receipt of the invoice.

(2)

(a) Except as provided in division (B)(2)(b) of this section, until fees are established in rules adopted under division (A)(8)(b) of section 3748.04 of the Revised Code, an applicant proposing to handle radiation-generating equipment shall pay for a certificate of registration or renewal of a certificate a biennial registration fee of two hundred sixty-two dollars.

Except as provided in division (B)(2)(b) of this section, on and after the effective date of the rules in which fees are established under division (A)(8)(b) of section 3748.04 of the Revised Code, an applicant proposing to handle radiation-generating equipment shall pay for a certificate of registration or renewal of a certificate the appropriate fee established in those rules.

The applicant shall pay the fees described in division (B)(2)(a) of this section at the time of applying for a certificate of registration or renewal of a certificate.

(b) An applicant that is, or is operated by, a medical practitioner or medical-practitioner group and proposes to handle radiation-generating equipment shall pay for a certificate of registration or renewal of a certificate a biennial registration fee of two hundred sixty-two dollars. The applicant shall pay the fee at the time of applying for a certificate of registration or renewal of the certificate.

(C) All fees collected under this section shall be deposited in the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code. The fees shall be used solely to administer and enforce this chapter and rules adopted under it.

(D) Any fee required under this section that remains unpaid on the ninety-first day after the original invoice date shall be assessed an additional amount equal to ten per cent of the original fee.

(E) The director shall grant a license or registration to any applicant who has paid the required fee and is in compliance with this chapter and rules adopted under it.

(F) Except as provided in division (B)(2) of this section, licenses and certificates of registration shall be effective for the applicable period established in rules adopted under section 3748.04 of the Revised Code. Licenses and certificates of registration shall be renewed in accordance with the renewal procedure established in rules adopted under section 3748.04 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 06-30-2005



Section 3748.09 - [Repealed].

Effective Date: 12-30-2004



Section 3748.10 - Prohibiting treatment, recycling, storing or disposal of waste except at licensed facility.

(A) As used in this section, "person" means any legal entity defined as a person under section 1.59 of the Revised Code, the state or any agency of the state, any political subdivision or agency of a political subdivision, and the United States or any agency or instrumentality of the United States other than the United States department of energy or the United States nuclear regulatory commission where state regulation of the treatment, recycling, storage, or disposal of low-level radioactive waste by either of those agencies is prohibited by federal law.

(B) No person shall treat, recycle, store, or dispose of any low-level radioactive waste except at a facility that is licensed for treatment, recycling, storage, or disposal of that waste by the director of health under this chapter and rules adopted under it or, until the state becomes an agreement state pursuant to section 3748.03 of the Revised Code, by the United States nuclear regulatory commission under the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended, and regulations adopted under it regardless of whether the waste has been reclassified as "below regulatory concern" by the United States nuclear regulatory commission pursuant to any rule or standard adopted after January 1, 1990.

(C) Division (B) of this section does not apply to either of the following:

(1) Any low-level radioactive waste that on or before January 1, 1990, was authorized under the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended, and regulations adopted under it to be treated, recycled, stored, or disposed of at a facility that has not been licensed under that act and regulations adopted under it;

(2) Any low-level radioactive waste that has received an exemption from the director of health under division (C)(2) of this section. If the United States nuclear regulatory commission declares its intent to institute a policy regarding the reclassification of waste as "below regulatory concern," the director, in consultation with the environmental protection agency, shall adopt rules in accordance with Chapter 119. of the Revised Code that govern the granting of such exemptions and that do at least all of the following:

(a) Establish an application procedure to be followed by the generator of a low-level radioactive waste who wishes to obtain an exemption for that waste under division (C)(2) of this section;

(b) Require that in order to receive an exemption, a low-level radioactive waste shall have been reclassified as "below regulatory concern" by the United States nuclear regulatory commission after August 19, 1992. The rules adopted under division (C)(2)(b) of this section shall stipulate that such a reclassification does not automatically qualify a low-level radioactive waste for an exemption under division (C)(2) of this section.

(c) Require an applicant to demonstrate with clear and convincing evidence that the low-level radioactive waste that is the subject of the application does not present a higher radioactive hazard than any low-level radioactive waste to which division (C)(1) of this section applies and that treatment, recycling, storage, or disposal of the waste at a facility that has not been licensed by the director under this chapter and rules adopted under it or, until the state becomes an agreement state pursuant to section 3748.03 of the Revised Code, by the United States nuclear regulatory commission under the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C.A. 2011, as amended, and regulations adopted under it, will not harm public health or safety or the environment;

(d) Establish public notification procedures to be followed by the director for any public hearing held under division (C)(2) of this section.

The director shall review an application submitted under division (C)(2) of this section and shall hold a public hearing concerning the application before granting or denying the exemption requested. The director may grant an exemption to the low-level radioactive waste that is the subject of the application after determining that the generator has complied with the rules adopted under division (C)(2)(a) of this section and that the waste satisfies the requirements established in the rules adopted under divisions (C)(2)(b) and (c) of this section. The director shall maintain a list of all low-level radioactive wastes to which the director has granted such an exemption.

Division (C)(2) of this section does not apply to any low-level radioactive waste generated at a nuclear power station.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-08-1995



Section 3748.11 - Compliance with rules.

(A) A facility that is licensed under this chapter and rules adopted under it, including a facility that is licensed for the disposal of low-level radioactive waste, shall comply with all applicable rules adopted under division (I) of section 3748.04 of the Revised Code governing closure, decontamination, decommissioning, reclamation, and long-term surveillance and care of its licensed activity.

(B) Unless there is federal jurisdiction for oversight of closure, decontamination, decommissioning, reclamation, and long-term surveillance and care of a licensed activity, those actions are the responsibility of the state.

(C) When the director of health finds that a licensee has failed to comply with all requirements governing closure, decontamination, decommissioning, and reclamation of its licensed activity, the director shall make a finding of that fact and declare any financial guaranty provided for in the licensee's decommissioning funding plan prepared in accordance with rules adopted under division (I)(1) of section 3748.04 of the Revised Code forfeited in the amount established by the director. The director shall certify the total forfeiture to the attorney general, who shall collect the amount.

Except as otherwise provided in this section, moneys collected from forfeitures under this division shall be deposited into the state treasury to the credit of the radiation site closure and reclamation fund, which is hereby created. All investment earnings of the fund shall be credited to the fund. The director shall use moneys in the fund exclusively to complete actions necessary to comply with requirements governing closure, decontamination, decommissioning, and reclamation regarding licensed activities for which financial guaranties have been forfeited under this division. The director may enter into contracts for those purposes.

(D) When the director finds that a licensee to whom standards and procedures established in rules adopted under division (I)(2) of section 3748.04 of the Revised Code apply has failed to comply with long-term surveillance and care requirements established in rules adopted under division (I) of that section, the director shall make a finding of that fact and declare any financial guaranty provided for in the licensee's decommissioning funding plan prepared in accordance with rules adopted under division (I)(2) of that section forfeited in the amount established by the director. The director shall certify the total forfeiture to the attorney general, who shall collect the amount.

Except as otherwise provided in this section, moneys collected from forfeitures under this division shall be deposited into the state treasury to the credit of the radiation long-term care fund, which is hereby created. All investment earnings of the fund shall be credited to the fund. The director shall use moneys in the fund exclusively to complete actions necessary to comply with requirements governing long-term surveillance, care, and maintenance regarding licensed activities for which financial guaranties have been forfeited under this division. The director may enter into contracts for those purposes.

(E) Moneys collected from the forfeiture of any financial guaranty under division (C) or (D) of this section by the licensee of a facility for the disposal of low-level radioactive waste shall be deposited into the state treasury to the credit of the long-term care fund created pursuant to section 3747.01 of the Revised Code.

Effective Date: 09-08-1995



Section 3748.12 - Certifying radiation experts.

The director of health shall certify radiation experts pursuant to rules adopted under division (C) of section 3748.04 of the Revised Code. The director shall issue a certificate to each person certified under this section. An individual certified by the director is qualified to develop, provide periodic review of, and conduct audits of the quality assurance program for sources of radiation for which such a program is required under division (A) of section 3748.13 of the Revised Code.

The director shall establish an application fee for applying for certification and a biennial certification renewal fee in rules adopted under division (C) of section 3748.04 of the Revised Code. A certificate issued under this section shall expire two years after the date of its issuance. To maintain certification, a radiation expert shall apply to the director for renewal of certification in accordance with the standard renewal procedures established in Chapter 4745. of the Revised Code. The certification renewal fee is not required for initial certification, but shall be paid for every renewal of certification. Fees collected under this section shall be deposited into the state treasury to the credit of the general operations fund created in section 3701.83 of the Revised Code. The fees shall be used solely to administer and enforce this chapter and rules adopted under it. Any fee required under this section that remains unpaid on the ninety-first day after the original invoice date shall be assessed an additional amount equal to ten per cent of the original fee.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-29-1997



Section 3748.121 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of health shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to section 3748.12 of the Revised Code.

Effective Date: 03-22-2001



Section 3748.13 - Inspections.

(A) The director of health shall inspect sources of radiation for which licensure or registration by the handler is required, and the sources' shielding and surroundings, according to the schedule established in rules adopted under division (D) of section 3748.04 of the Revised Code. In accordance with rules adopted under section 3748.04 of the Revised Code, the director shall inspect all records and operating procedures of handlers that install or service sources of radiation and all sources of radiation for which licensure of radioactive material or registration of radiation-generating equipment by the handler is required. The director may make other inspections upon receiving complaints or other evidence of a violation of this chapter or rules adopted under it.

The director shall require any hospital registered under division (A) of section 3701.07 of the Revised Code to develop and maintain a quality assurance program for all sources of radiation-generating equipment. A certified radiation expert shall conduct oversight and maintenance of the program and shall file a report of audits of the program with the director on forms prescribed by the director. The audit reports shall become part of the inspection record.

(B)

(1) Except as provided in division (B)(2) of this section, a facility shall pay inspection fees for radioactive material and radiation-generating equipment according to the schedule and categories established in rules adopted under division (A)(9) of section 3748.04 of the Revised Code.

(2) A facility that is, or is operated by, a medical practitioner or medical-practitioner group shall pay inspection fees for radiation-generating equipment according to the following schedule and categories:

First dental x-ray tube $ 155.00 Each additional dental x-ray tube at the same location $ 77.00 First medical x-ray tube $ 307.00 Each additional medical x-ray tube at the same location $ 163.00 Each unit of ionizing radiation-generating equipment capable of operating at or above 250 kilovoltage peak $ 610.00 First nonionizing radiation-generating equipment of any kind $ 307.00 Each additional nonionizing radiation-generating equipment of any kind at the same location $ 163.00

(C)

(1) Except as provided in division (C)(2) of this section, the fee for the inspection of a facility that proposes to handle radioactive material or radiation-generating equipment and is not licensed or registered, and for which no license or registration application is pending at the time of inspection, is four hundred seventy-four dollars plus the applicable fee specified in rules adopted under division (A)(9) of section 3748.04 of the Revised Code.

(2) For a facility that is, or is operated by, a medical practitioner or medical-practitioner group and proposes to handle radiation-generating equipment, the fee for an inspection if the facility is not licensed or registered, and no license or registration is pending at the time of inspection, is four hundred seventy-four dollars plus the fee applicable under the schedule in division (B)(2) of this section.

(D)

(1) Except as provided in division (D)(2) of this section, for a facility that handles radioactive material or radiation-generating equipment, the fee for an inspection to determine whether violations cited in a previous inspection have been corrected is the amount specified in rules adopted under division (A)(9) of section 3748.04 of the Revised Code.

(2) For a facility that is, or is operated by, a medical practitioner or medical-practitioner group and handles radiation-generating equipment, the fee for an inspection to determine whether violations cited in a previous inspection have been corrected is fifty per cent of the applicable fee under the schedule in division (B)(2) of this section.

(E) The director may conduct a review of shielding plans or the adequacy of shielding on the request of a licensee or registrant or an applicant for licensure or registration or during an inspection when the director considers a review to be necessary.

(1) Except as provided in division (E)(2) of this section, the fee for the review is the applicable amount specified in rules adopted under division (A)(9) of section 3748.04 of the Revised Code.

(2) For a facility that is, or is operated by, a medical practitioner or medical-practitioner group and handles or proposes to handle radiation-generating equipment, the fee for the review is seven hundred sixty-two dollars for each room where a source of radiation is used and is in addition to any other fee applicable under the schedule in division (B)(2) of this section.

(F) All fees shall be paid to the department of health no later than thirty days after the invoice for the fee is mailed. Fees shall be deposited in the general operations fund created in section 3701.83 of the Revised Code. The fees shall be used solely to administer and enforce this chapter and rules adopted under it.

(G) Any fee required under this section that remains unpaid on the ninety-first day after the original invoice date shall be assessed an additional amount equal to ten per cent of the original fee.

(H) If the director determines that a board of health of a city or general health district is qualified to conduct inspections of radiation-generating equipment, the director may delegate to the board, by contract, the authority to conduct such inspections. In making a determination of the qualifications of a board of health to conduct those inspections, the director shall evaluate the credentials of the individuals who are to conduct the inspections of radiation-generating equipment and the radiation detection and measuring equipment available to them for that purpose. If a contract is entered into, the board shall have the same authority to make inspections of radiation-generating equipment as the director has under this chapter and rules adopted under it. The contract shall stipulate that only individuals approved by the director as qualified shall be permitted to inspect radiation-generating equipment under the contract's provisions. The contract shall provide for such compensation for services as is agreed to by the director and the board of health of the contracting health district. The director may reevaluate the credentials of the inspection personnel and their radiation detecting and measuring equipment as often as the director considers necessary and may terminate any contract with the board of health of any health district that, in the director's opinion, is not satisfactorily performing the terms of the contract.

(I) The director may enter at all reasonable times upon any public or private property to determine compliance with this chapter and rules adopted under it.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 2005 HB66 09-29-2005



Section 3748.14 - Excepting diagnostic or therapeutic use of radiation.

This chapter and rules adopted under it shall not be construed to limit the kind and amount of radiation that may be applied intentionally for diagnostic or therapeutic purposes by or under the direction of a licensed physician, dentist, podiatrist, chiropractor, or veterinarian.

Effective Date: 09-08-1995



Section 3748.15 - Prohibited acts.

No facility shall violate or fail to comply with any duty imposed by this chapter, fail to pay any administrative penalty assessed in accordance with rules adopted under division (A)(6) of section 3748.05 of the Revised Code, or violate or fail to comply with any valid order issued or rule adopted by the director of health under this chapter. Each day a violation continues is a separate offense.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-08-1995



Section 3748.16 - Facility inspections.

(A)

(1) The director of health shall conduct regular inspections of the facility for the disposal of low-level radioactive waste in accordance with rules adopted under division (J) of section 3748.04 of the Revised Code and, in accordance with those rules, shall provide for at least one resident inspector at the facility.

(2) Concentrations of radioactive materials released into the environment during operation, closure, institutional control, and long-term care of the facility shall be kept as low as are reasonably achievable and shall not exceed levels established in rules adopted under division (A)(7) of section 3748.04 of the Revised Code or the standards set forth in 10 C.F.R. 61.41, whichever are more stringent. The director shall establish a program to monitor concentrations of radioactive materials so released and shall conduct an investigation if monitoring results indicate concentrations of radioactive materials at levels that are greater than the established background for a monitoring point to determine the source of the increased radiation level.

(B)

(1) An officer of an agency of the state or of a political subdivision, acting in the officer's representative capacity, or any person may file a written complaint with the director, in accordance with rules adopted under division (K) of section 3748.04 of the Revised Code, regarding the failure or alleged failure of the facility for the disposal of low-level radioactive waste to comply with health or safety requirements established under this chapter or Chapter 3747. of the Revised Code or rules adopted under them. The complaint shall be verified by an affidavit of the complainant or the complainant's agent or attorney. The affidavit may be made before any person authorized by law to administer oaths and shall be signed by the officer or person who makes it. The person before whom it was taken shall certify that it was sworn to before that person and signed in that person's presence, and the certificate signed officially by that person shall be evidence that the affidavit was made, that the name of the officer or person was written by that officer or person, and that the signer was that officer or person.

(2) Upon receipt of a complaint under division (B)(1) of this section, the director shall cause a prompt investigation to be conducted as is reasonably necessary to determine whether the facility has failed or is failing to comply with the health or safety requirements identified in the complaint. The investigation shall include a discussion of the complaint with the contractor.

(3) The director may hold a hearing on the complaint. Not less than twenty days before the hearing, the director shall cause publication of a notice of the hearing in the county in which the facility is located and shall mail written notice by certified mail, return receipt requested, to the complainant and to the contractor. The hearing shall be conducted before the director or a hearing examiner designated by the director. The department of health and the contractor shall be parties. The complainant may participate as a party by filing with the director, at any time prior to the hearing, a written notice of the complainant's intent to participate. Any other person may be permitted to intervene upon the granting by the director or hearing examiner of a motion to intervene filed in accordance with rules adopted under division (K) of section 3748.04 of the Revised Code.

If the director does not hold a hearing, the director shall provide an opportunity to the complainant and the contractor to attend a conference with the director concerning the complaint.

(4) Following the completion of the investigation under division (B)(2) of this section and the hearing or conference under division (B)(3) of this section, if the director determines that the facility is in compliance with the health or safety requirements identified in the complaint, the director shall dismiss the complaint. If the director determines that the facility is not in compliance with those requirements, the director shall issue an order under division (B)(4) of section 3748.05 of the Revised Code requiring the contractor to bring the facility into compliance and to submit a written discussion of how that will be accomplished. The director also may do any or all of the following:

(a) Suspend or revoke the facility's license in accordance with rules adopted under division (A) of section 3748.04 of the Revised Code;

(b) Issue an order assessing an administrative penalty in accordance with rules adopted under division (A)(6) of section 3748.05 of the Revised Code;

(c) Request the attorney general, in writing, to commence appropriate legal proceedings, including a civil action for imposition of a civil penalty under section 3748.19 of the Revised Code and criminal prosecution.

(C) If the director suspends or revokes the license of the facility for the disposal of low-level radioactive waste for any reason in accordance with rules adopted under division (A) or (B) of section 3748.04 of the Revised Code, the contractor shall indemnify the state for any loss suffered by the state as a result of the lack of disposal capacity for low-level radioactive waste that otherwise would have been disposed of at the facility.

(D) The provisions of division (A) of this section establishing requirements governing the director and divisions (B) and (C) of this section apply only if the state becomes an agreement state pursuant to section 3748.03 of the Revised Code.

Effective Date: 09-08-1995; 12-30-2004; 06-27-2005



Section 3748.17 - Notice of violation.

(A) Whenever the director of health determines that there has been a violation of this chapter or a rule adopted under it, the director shall give written notice to the alleged violator specifying the section of this chapter or rule violated and specifically describing the violation. The notice also shall include information concerning the applicable penalties established under sections 3748.19 and 3748.99 of the Revised Code.

In addition to giving written notice under this division, the director may issue an order to the violator imposing an administrative penalty in accordance with rules adopted under division (A)(6) of section 3748.05 of the Revised Code.

(B) The director may issue adjudication orders to any facility that remains in violation of this chapter or any rule adopted under it not less than thirty days after that facility's receipt of a written notice of a violation under division (A) of this section. The orders shall specify the section of this chapter or rule violated, specifically describe the violation, specify the action ordered to abate the violation, and order that action to be taken within a specified reasonable time. The director may modify, suspend, or revoke adjudication orders issued under this section.

In addition to the remedies provided and irrespective of whether or not there exists an adequate remedy at law, if a facility to which an adjudication order is issued under this division fails to take the action specified in the order within the specified time, the director may suspend or revoke the facility's license or certificate of registration, as applicable, in accordance with rules adopted under division (A)(4) of section 3748.04 of the Revised Code.

(C) If the director determines that an emergency exists requiring immediate action to protect the public health or safety, he may issue an emergency adjudication order, without notice or hearing, reciting the existence of the emergency and requiring that such action be taken as necessary to meet the emergency. The order shall be effective immediately. Any facility to which the order is issued shall comply immediately, but on application to the director shall be afforded a hearing as soon as possible and not later than thirty days after application. On the basis of the hearing, the director shall continue the order in effect, revoke it, or modify it. No emergency adjudication order shall remain in effect for more than ninety days after its issuance.

(D) Except as otherwise provided in division (C) of this section, all proceedings of the director under this chapter are subject to and shall be governed by Chapter 119. of the Revised Code.

(E) The director may impound or order the impounding of sources of radiation that are not stored, used, or disposed of as required by this chapter or rules adopted under it if those sources have been abandoned or if the owner cannot be identified or located.

Effective Date: 09-08-1995



Section 3748.18 - Prosecution.

(A) The director of health shall institute proceedings in an appropriate court for any violation of this chapter or rules adopted or orders issued under it, in the manner required by law.

(B) In addition to the remedies provided and irrespective of whether or not there exists an adequate remedy at law, the director may apply to the court of common pleas in the county in which a violation of this chapter or rules adopted or orders issued under it is occurring or appears imminent for a temporary or permanent injunction restraining any facility from such a violation or threatened violation. In an action for injunction to enforce any final order of the director brought pursuant to this section, the finding by the director, after hearing, is prima-facie evidence of the facts found therein.

Effective Date: 09-08-1995



Section 3748.19 - Civil penalty.

If the director of health determines that any facility has violated, is violating, has failed to comply with, or is failing to comply with this chapter or a rule adopted or order issued under it, the director may request in writing that the attorney general bring an action for civil penalties in the court of common pleas of the county in which the alleged violation or failure to comply has occurred or is occurring. Upon a showing that the person against whom the action is brought has violated, is violating, has failed to comply with, or is failing to comply with this chapter or a rule adopted or order issued under it, the court may impose upon the person a civil penalty of not more than ten thousand dollars for each day of violation or failure to comply.

Any action under this section is a civil action governed by the Rules of Civil Procedure.

Effective Date: 09-08-1995



Section 3748.20 - Radiation advisory council - appointment - powers and duties.

(A) The governor, with the advice and consent of the senate, shall appoint a radiation advisory council, which shall consist of the following members:

(1) One individual who has recognized ability and credentials in the field of medical radiation physics;

(2) One individual who has recognized ability and credentials in the field of health physics;

(3) One individual holding the degree of doctor of medicine or doctor of osteopathy and licensed to practice medicine or surgery or osteopathic medicine and surgery, as applicable, under Chapter 4731. of the Revised Code who has recognized ability and credentials in the practice of radiology;

(4) One individual who is licensed to practice dentistry under Chapter 4715. of the Revised Code;

(5) One individual holding the degree of doctor of medicine and licensed to practice medicine or surgery under Chapter 4731. of the Revised Code who has recognized ability and credentials in the field of nuclear medicine;

(6) One individual who has recognized ability and credentials in the field of public health or environmental science;

(7) One individual licensed as a podiatrist under Chapter 4731. of the Revised Code;

(8) One individual licensed as a chiropractor under Chapter 4734. of the Revised Code;

(9) One individual who is a qualified radiation safety officer or radiation protection manager from a facility in this state that is licensed for the use of radiation materials;

(10) One individual who has recognized ability and credentials in the field of radon measurement, mitigation, or health risk management;

(11) One individual who is a member of a statewide consumer or environmental advocacy organization;

(12) One individual representing the public;

(13) One individual who has recognized ability and experience in the administration and enforcement of federal radiation protection regulations, who shall be a nonvoting member.

The governor shall make the initial appointments to the council not later than December 7, 1995. Of the initial appointments, four shall be for a term of office of three years, four shall be for a term of office of four years, and four shall be for a term of office of five years. Thereafter, terms of office for the members of the council shall be five years with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term or until a period of sixty days has elapsed, whichever occurs first.

The council shall hold four regular quarterly meetings each year. Special meetings may be held at the request of the chairperson of the council or the director of health. The chairperson shall be selected annually by members of the council during the first meeting of the calendar year. Following each meeting, the chairperson shall submit a report to the director summarizing the activities, discussion, and recommendations of the council. Seven voting members of the council constitute a quorum.

Members of the radiation advisory council shall receive a per diem compensation in an amount approved by the director and also shall be reimbursed for actual expenses incurred in the performance of their official duties.

The department of health shall provide the council the administrative support necessary to execute its duties.

(B) The radiation advisory council shall do all of the following:

(1) Advise and consult with the director in the development of rules to be adopted under section 3748.04 of the Revised Code;

(2) Advise and consult with the director concerning the administration, implementation, and enforcement of this chapter, including the implementation of the specific responsibilities delineated in section 3748.05 of the Revised Code;

(3) Advise and consult with the director in the development of inspection criteria, procedures, and guidelines to be used in the radiation control program established under this chapter and rules adopted under it;

(4) Prepare and submit to the director an annual report evaluating the department's administration of the radiation control program.

(C) The council shall establish committees to focus on specific components of the radiation control program established under this chapter and rules adopted under it. Chairpersons of the committees shall be appointed by the chairperson of the council and shall be members of the council. Other members of the committees shall be appointed by the chairperson of the council and may include individuals who are not members of the council.

The membership and responsibilities of each committee established under this division shall be subject to the approval of the director. Members of the committees shall be reimbursed for actual expenses incurred in the performance of their official duties.

Committee reports shall be presented to the council at each regular meeting of the council.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-06-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3748.21 - Nuclear regulatory commission regulated entities.

This chapter and rules adopted under it do not apply to any person to the extent that the person is subject to regulation by the United States nuclear regulatory commission.

Effective Date: 09-08-1995



Section 3748.22 - Fees to pay all costs of programs.

Fees for administrative, regulatory, and enforcement programs established under this chapter shall be sufficient to pay all costs of those programs.

Effective Date: 09-08-1995



Section 3748.99 - Penalty.

(A) Except as otherwise provided in division (B) of this section, whoever violates section 3748.15 of the Revised Code is guilty of a misdemeanor and shall be fined not more than one thousand dollars.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, whoever recklessly violates section 3748.10 of the Revised Code or an order issued under division (B) of section 3748.17 of the Revised Code to enforce that section is guilty of a felony of the fourth degree. Notwithstanding the conventional fines specified for felonies in section 2929.18 of the Revised Code, if the court imposes a fine as a sanction, the fine shall be not less than ten thousand nor more than twenty-five thousand dollars. Each day of violation is a separate offense.

(2) Upon a second or subsequent conviction of a violation of section 3748.10 of the Revised Code or an order issued under division (B) of section 3748.17 of the Revised Code to enforce that section that was committed recklessly, the offender is guilty of a felony of the fourth degree. Notwithstanding the conventional fines specified for felonies in section 2929.18 of the Revised Code, if the court imposes a fine as a sanction, the fine shall be not less than twenty thousand nor more than fifty thousand dollars per day of violation. Each day of violation is a separate offense.

Effective Date: 01-01-2004






Chapter 3749 - SWIMMING POOLS

Section 3749.01 - Swimming pool definitions.

As used in sections 3749.01 to 3749.10 of the Revised Code:

(A) "Board of health" means a city board of health or a general health district, or an authority having the duties of a city board of health as authorized by section 3709.05 of the Revised Code.

(B) "Health district" means any city or general health district created pursuant to section 3709.01 of the Revised Code.

(C) "Person" means the state, any political subdivision, special district, public or private corporation, individual, firm, partnership, association, or any other entity.

(D) "Licensor" means a city board of health or a general health district, an authority having the duties of a city board of health as authorized pursuant to section 3709.05 of the Revised Code, or the director of the department of health when acting under section 3749.07 of the Revised Code.

(E) "Director" means the director of the department of health or his authorized representative.

(F) "Private residential swimming pool" means any indoor or outdoor structure, chamber, or tank containing a body of water for swimming, diving, or bathing located at a dwelling housing no more than three families and used exclusively by the residents and their nonpaying guests.

(G) "Public swimming pool" means any indoor or outdoor structure, chamber, or tank containing a body of water for swimming, diving, or bathing that is intended to be used collectively for swimming, diving, or bathing and is operated by any person whether as the owner, lessee, operator, licensee, or concessionaire, regardless of whether or not fee is charged for use, but does not mean any public bathing area or private residential swimming pool.

(H) "Public spa" means any public swimming pool that is typically operated as a smaller, higher temperature pool for recreational or nonmedical uses.

(I) "Special use pool" means a public swimming pool containing flume slides, wave generating equipment, or other special features that necessitate different design and safety requirements. Special use pool does not include any water slide or wave generating pool at a public amusement area which is licensed and inspected by the department of agriculture pursuant to sections 1711.50 to 1711.57 of the Revised Code.

(J) "Public bathing area" means an impounding reservoir, basin, lake, pond, creek, river, or other similar natural body of water.

Effective Date: 10-20-1987



Section 3749.02 - Adoption of rules for public swimming pools, spas and special use pools.

The director of health shall, subject to Chapter 119. of the Revised Code, adopt rules of general application throughout the state governing the issuance of licenses, approval of plans, layout, construction, sanitation, safety, and operation of public swimming pools, public spas, and special use pools. Such rules shall not be applied to the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code is applicable when the building or structure is either integral to or appurtenant to a public swimming pool, a public spa, or a special use pool.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-10-1987



Section 3749.03 - Approval of plans by director of health.

(A) No person shall construct or install, or renovate or otherwise substantially alter, a public swimming pool, public spa, or special use pool after September 10, 1987, until the plans for the pool or spa have been submitted to and approved by the director of health. Within thirty days of receipt of the plans, the director shall approve or disapprove them. The plans and approval required under this division do not apply to repairs or ordinary maintenance that does not substantially affect the manner of water recirculation or basic design of the public swimming pool, public spa, or special use pool.

Any person aggrieved by the director's disapproval of plans under this division may, within thirty days following receipt of the director's notice of disapproval, request a hearing on the matter. The hearing shall be held in accordance with Chapter 119. of the Revised Code and may be appealed in the manner provided in that chapter.

(B) Prior to the issuance of a license to operate a newly constructed or altered public swimming pool, public spa, or special use pool, the director or a licensor authorized by the director shall verify that the construction or alterations are consistent with the plans submitted and approved under division (A) of this section. The director or licensor authorized by the director shall have two working days from the time notification is received that a public swimming pool, public spa, or special use pool is ready for an inspection to verify the construction or alterations.

(C)

(1) Except as provided in division (C)(2) of this section, the fees for the approval of plans are as follows:

(a) Five per cent of the total cost of the equipment and installation not to exceed two hundred seventy-five dollars for a public swimming pool, public spa, or special use pool, or a combination thereof, that has less than two thousand square feet of surface area;

(b) Five per cent of the total cost of the equipment and installation not to exceed five hundred fifty dollars for a public swimming pool, public spa, special use pool, or a combination thereof, that has two thousand or more square feet of surface area.

(2) The director may, by rule adopted in accordance with Chapter 119. of the Revised Code, increase the fees established by this section.

(D) All plan approval fees shall be paid into the state treasury to the credit of the general operations fund created by section 3701.83 of the Revised Code. The fees shall be administered by the director and shall be used solely for the administration and enforcement of this chapter and the rules adopted thereunder.

(E) Plan approvals issued under this section shall not constitute an exemption from the land use and building requirements of the political subdivision in which the public swimming pool, public spa, or special use pool is or is to be located.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-22-1992



Section 3749.04 - Annual application for license to operate or maintain pool or spa.

(A) No person shall operate or maintain a public swimming pool, public spa, or special use pool without a license issued by the licensor having jurisdiction.

(B) Every person who intends to operate or maintain an existing public swimming pool, public spa, or special use pool shall, during the month of April of each year, apply to the licensor having jurisdiction for a license to operate the pool or spa. Any person proposing to operate or maintain a new or otherwise unlicensed public swimming pool, public spa, or special use pool shall apply to the licensor having jurisdiction at least thirty days prior to the intended start of operation of the pool or spa. Within thirty days of receipt of an application for licensure of a public swimming pool, public spa, or special use pool, the licensor shall process the application and either issue a license or otherwise respond to the applicant regarding the application.

(C) Each license issued shall be effective from the date of issuance until the last day of May of the following year.

(D) Each licensor administering and enforcing sections 3749.01 to 3749.09 of the Revised Code and the rules adopted thereunder may establish licensing and inspection fees in accordance with section 3709.09 of the Revised Code, which shall not exceed the cost of licensing and inspecting public swimming pools, public spas, and special use pools.

(E) Except as provided in division (F) of this section and in division (B) of section 3749.07 of the Revised Code, all license fees collected by a licensor shall be deposited into a swimming pool fund, which is hereby created in each health district. The fees shall be used by the licensor solely for the purpose of administering and enforcing this chapter and the rules adopted under this chapter.

(F) An annual license fee established under division (D) of this section shall include any additional amount determined by rule of the director of health , which the board of health shall collect and transmit to the director pursuant to section 3709.092 of the Revised Code. The amounts collected under this division shall be administered by the director of health and shall be used solely for the administration and enforcement of this chapter and the rules adopted under this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-24-1990



Section 3749.05 - Disciplinary actions by licensor of district.

The licensor of the district in which a public swimming pool, public spa, or special use pool is located may, in accordance with Chapter 119. of the Revised Code, refuse to grant a license or suspend or revoke any license issued to any person for failure to comply with the requirements of Chapter 3749. of the Revised Code and the rules adopted thereunder.

Effective Date: 09-10-1987



Section 3749.06 - Inspection of public swimming pool, public spa, or special use pool.

Prior to the issuance of an initial license and annually thereafter, the licensor shall inspect each public swimming pool, public spa, or special use pool in his jurisdiction to determine whether or not the pool or spa is in compliance with Chapter 3749. of the Revised Code and the rules adopted thereunder. A licensor may, as he determines appropriate, inspect a public swimming pool, public spa, or special use pool at any other time. The licensor shall make the initial inspection within five days from the date of receipt of notification that the pool or spa is ready for operation and shall maintain a record of each inspection that he conducts for a period of at least five years on forms prescribed by the director of health.

Effective Date: 09-10-1987



Section 3749.07 - Annual survey of health districts for compliance.

(A) The director of health shall annually survey each health district that licenses public swimming pools, public spas, and special-use pools to determine whether or not the health district is in substantial compliance with this chapter and the rules adopted thereunder. If the director determines that a health district is in substantial compliance, he shall place the district on an approved health district licensing list. The director shall, as he determines necessary, make additional surveys of health districts and shall remove from the approved health district licensing list any health district he determines not to be in substantial compliance with this chapter and the rules adopted thereunder.

(B) If the director determines that a health district is not eligible to be placed on the approved health district licensing list, he shall certify the same to the board of health of the health district and shall perform the duties of a health district in that area until the health district is eligible for placement on the approved list. All fees payable to the health district during the time that the director performs the duties of the health district and all other such fees that have not been expended or otherwise encumbered shall be deposited by the director in the state treasury to the credit of the general operations fund created by section 3701.83 of the Revised Code, to be used by the director in his capacity as a licensor. The director shall keep a record of the fees so deposited and, when the health district is placed on the approved list, shall transfer any remaining balance of the fees to the health district swimming pool fund created under division (E) of section 3749.04 of the Revised Code.

Effective Date: 07-24-1990



Section 3749.08 - [Repealed].

Effective Date: 01-01-1995



Section 3749.09 - Prohibitions - injunctive relief.

(A) No person shall violate sections 3749.01 to 3749.09 of the Revised Code or any rule adopted thereunder.

(B) The prosecuting attorney of the county, the city director of law, or the attorney general, upon complaint of the licensor, shall prosecute to termination or bring an action for injunctive relief, or both, against any person violating sections 3749.01 to 3749.09 of the Revised Code or any rule adopted thereunder.

Effective Date: 09-10-1987



Section 3749.99 - Penalty.

Whoever violates division (A) of section 3749.09 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 09-10-1987






Chapter 3750 - EMERGENCY PLANNING

Section 3750.01 - Emergency planning definitions.

As used in this chapter:

(A) "Confidential business information" means the types or categories of information identified in rules adopted under division (B)(1)(h) of section 3750.02 of the Revised Code.

(B) "Extremely hazardous substance" means a substance identified or listed by the rules adopted under division (B)(1)(a) or (C)(5) of section 3750.02 of the Revised Code.

(C) "Emergency planning district" means an emergency planning district or joint emergency planning district designated under section 3750.03 of the Revised Code or a joint interstate emergency planning district established by agreement under that section.

(D) "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person or by any person who controls, is controlled by, or is under common control with such person. For the purposes of section 3750.06 of the Revised Code, the term also includes motor vehicles, rolling stock, and aircraft.

(E) "Fire department" means a fire department of a municipal corporation or township, a township fire district, a joint township fire district, a private fire company or volunteer fire company that has entered into an agreement for the use and operation of fire-fighting equipment with a municipal corporation, township, township fire district, or joint township fire district or, in a municipal corporation or township where no such fire department or district exists and no such agreement is in effect, the fire prevention officer of the municipal corporation or township.

(F) "First response equipment" means equipment, other than emergency response and firefighting vehicles, designed primarily for the purpose of facilitating the safe and efficient response to unanticipated and unauthorized releases of hazardous substances and extremely hazardous substances.

(G) "Hazardous chemical" has the meaning given to that term in 29 C.F.R. 1910. 1200 (c). The term also includes chemicals identified or listed in rules adopted under division (C)(5) of section 3750.02 of the Revised Code, but does not include any of the following:

(1) Any food, food additive, color additive, drug, or cosmetic regulated by the food and drug administration of the United States department of health and human services;

(2) Any substance present as a solid in any manufactured item, to the extent that exposure to the substance does not occur under normal conditions of use;

(3) Any substance to the extent it is used for personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public, including, without limitation, household and consumer products that are stored prior to or displayed for distribution to the consumer when in the same form and concentration and products that are not intended for distribution to the general public and are in the same form and concentration as products packaged for distribution to and use by the general public, unless the chemical is subject to a reporting requirement for which a variance has been issued under division (B) or (C) of section 3750.11 of the Revised Code;

(4) Any substance to the extent it is used in a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual;

(5) Any substance to the extent it is used in routine agricultural operations or is a fertilizer held for sale by a retailer to the ultimate customer.

(H) "Hazardous substance" means a substance identified or listed by the rules adopted under division (B)(1)(c) or (C)(5) of section 3750.02 of the Revised Code.

(I) "Local emergency planning committee" means the local emergency planning committee of an emergency planning district, joint emergency planning district, or joint interstate planning district established under section 3750.03 of the Revised Code.

(J) "Oil" means oil of any kind or in any form including, without limitation, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil.

(K) "Person" means the state, any political subdivision, any other state or local body, the United States and any agency or instrumentality thereof, and any person as defined in section 1.59 of the Revised Code.

(L) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing of into the environment, including, without limitation, the abandonment or discarding of barrels, containers, and other closed receptacles that contained any oil, hazardous chemical, hazardous substance, or extremely hazardous substance. The term does not include any discharge, emission, injection, or disposal into the environment of any oil, hazardous chemical, hazardous substance, or extremely hazardous substance that is in compliance with Chapter 1509., 3704., 3734., or 6111. of the Revised Code, rules adopted thereunder, the terms or conditions of a current and valid permit or license, or order, issued thereunder, or a plan approval made thereunder.

(M) "Vessel" means every watercraft or other artificial contrivance used or capable of being used as a means of transportation on water.

Effective Date: 12-14-1988



Section 3750.02 - Emergency response commission.

(A) There is hereby created the emergency response commission consisting of the directors of environmental protection and health, the chairperson of the public utilities commission, the fire marshal, the director of public safety, the director of transportation, the director of natural resources, the superintendent of the highway patrol, and the attorney general as members ex officio, or their designees; notwithstanding section 101.26 of the Revised Code, the chairpersons of the respective standing committees of the senate and house of representatives that are primarily responsible for considering environmental issues who may participate fully in all the commission's deliberations and activities, except that they shall serve as nonvoting members; and ten members to be appointed by the governor with the advice and consent of the senate. The appointed members, to the extent practicable, shall have technical expertise in the field of emergency response. Of the appointed members, two shall represent environmental advocacy organizations, one shall represent the interests of petroleum refiners or marketers or chemical manufacturers, one shall represent the interests of another industry subject to this chapter, one shall represent the interests of municipal corporations, one shall represent the interests of counties, one shall represent the interests of chiefs of fire departments, one shall represent the interests of professional firefighters, one shall represent the interests of volunteer firefighters, and one shall represent the interests of local emergency management agencies.

An appointed member of the commission also may serve as a member of the local emergency planning committee of an emergency planning district. An appointed member of the commission who is also a member of a local emergency planning committee shall not participate as a member of the commission in the appointment of members of the local emergency planning committee of which the member is a member, in the review of the chemical emergency response and preparedness plan submitted by the local emergency planning committee of which the member is a member, in any vote to approve a grant to the member's district, or in any vote of the commission on any motion or resolution pertaining specifically to the member's district or the local emergency planning committee on which the member serves. A commission member who is also a member of a local emergency planning committee shall not lobby or otherwise act as an advocate for the member's district to other members of the commission to obtain from the commission anything of value for the member's district or the local emergency planning committee of which the member is a member. A member of the commission who is also a member of a local emergency planning committee may vote on resolutions of the commission that apply uniformly to all local emergency planning committees and districts in the state and do not provide a grant or other pecuniary benefit to the member's district or the committee of which the member is a member.

The governor shall make the initial appointments to the commission within thirty days after December 14, 1988. Of the initial appointments to the commission, five shall be for a term of two years and five shall be for a term of one year. Thereafter, terms of office of the appointed members of the commission shall be for two years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The commission may at any time by a vote of two-thirds of all the members remove any appointed member of the commission for misfeasance, nonfeasance, or malfeasance. Members of the commission shall serve without compensation, but shall be reimbursed for the reasonable expenses incurred by them in the discharge of their duties as members of the commission.

The commission shall meet at least annually and shall hold such additional meetings as are necessary to implement and administer this chapter. Additional meetings may be held at the behest of either a co-chairperson or a majority of the members. The commission shall, by adoption of internal management rules under division (B)(9) of this section, establish an executive committee and delegate to it the performance of such of the commission's duties and powers under this chapter as are required or authorized to be so delegated by that division. The commission may organize itself into such additional committees as it considers necessary or convenient to implement and administer this chapter. The director of environmental protection and the director of public safety or their designees shall serve as co-chairpersons of the commission and the executive committee. Except as otherwise provided in this chapter, a majority of the voting members of the commission constitutes a quorum and the affirmative vote of a majority of the voting members of the commission is necessary for any action taken by the commission. Meetings of the executive committee conducted for the purpose of determining whether to issue an enforcement order or request that a civil action, civil penalty action, or criminal action be brought to enforce this chapter or rules adopted or orders issued under it are not subject to section 121.22 of the Revised Code pursuant to division (D) of that section.

Except for the purposes of Chapters 102. and 2921. and sections 9.86 and 109.36 to 109.366 of the Revised Code, serving as an appointed member of the commission does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(B) The commission shall:

(1) Adopt rules in accordance with Chapter 119. of the Revised Code that are consistent with and equivalent in scope, content, and coverage to the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001, and applicable regulations adopted under it:

(a) Identifying or listing extremely hazardous substances and establishing a threshold planning quantity for each such substance. To the extent consistent with that act and applicable regulations adopted under it, the rules may establish threshold planning quantities based upon classes of those substances or categories of facilities at which such substances are present.

(b) Listing hazardous chemicals, establishing threshold quantities for those chemicals, establishing categories of health and physical hazards of those chemicals, establishing criteria or procedures for identifying those chemicals and the appropriate hazard categories of those chemicals, and establishing ranges of quantities for those chemicals to be used in preparing emergency and hazardous chemical inventory forms under section 3750.08 of the Revised Code. To the extent consistent with that act and applicable regulations adopted under it, the rules may establish threshold quantities based upon classes of those chemicals or categories of facilities where those chemicals are present.

To the extent consistent with that act, the threshold quantities for purposes of the submission of lists of hazardous chemicals under section 3750.07 and the submission of emergency and hazardous chemical inventory forms under section 3750.08 of the Revised Code may differ.

(c) Identifying or listing hazardous substances and establishing reportable quantities of each of those substances and each extremely hazardous substance. In addition to being consistent with and equivalent in scope, content, and coverage to that act and applicable regulations adopted under it, the rules shall be consistent with and equivalent in scope, content, and coverage to regulations identifying or listing hazardous substances and reportable quantities of those substances adopted under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9602, as amended.

(d) Prescribing the information to be included in the lists of hazardous chemicals required to be submitted under section 3750.07 of the Revised Code;

(e) Prescribing the information to be included in the emergency and hazardous chemical inventory forms required to be submitted under section 3750.08 of the Revised Code. If the commission establishes its own emergency and hazardous chemical inventory form, the rules shall authorize owners and operators of facilities who also have one or more facilities located outside the state for which they are required to submit inventory forms under the federal act and regulations adopted under it to submit their annual inventories on forms prescribed by the administrator of the United States environmental protection agency under that act instead of on forms prescribed by the commission and shall require those owners or operators to submit any additional information required by the commission's inventory form on an attachment to the federal form.

(f) Establishing procedures for giving verbal notice of releases under section 3750.06 of the Revised Code and prescribing the information to be provided in such a notice and in the follow-up written notice required by that section;

(g) Establishing standards for determining valid needs for the release of tier II information under division (B)(4) of section 3750.10 of the Revised Code;

(h) Identifying the types or categories of information submitted or obtained under this chapter and rules adopted under it that constitute confidential business information;

(i) Establishing criteria and procedures to protect trade secret and confidential business information from unauthorized disclosure;

(j) Establishing other requirements or authorizations that the commission considers necessary or appropriate to implement, administer, and enforce this chapter.

(2) Adopt rules in accordance with Chapter 119. of the Revised Code to implement and administer this chapter that may be more stringent than the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001, and regulations adopted under it. Rules adopted under division (B)(2) of this section shall not be inconsistent with that act or the regulations adopted under it. The rules shall:

(a) Prescribe the information to be included in the chemical emergency response and preparedness plans prepared and submitted by local emergency planning committees under section 3750.04 of the Revised Code;

(b) Establish criteria and procedures for reviewing the chemical emergency response and preparedness plans of local emergency planning committees required by section 3750.04 of the Revised Code and the annual exercise of those plans and for providing concurrence or requesting modifications in the plans and the exercise of those plans. The criteria shall include, without limitation, the requirement that each exercise of a committee's plan involve, in addition to local emergency response and medical personnel, either a facility that is subject to the plan or a transporter of materials that are identified or listed as hazardous materials by regulations adopted under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1801, as amended.

(c) Establish policies and procedures for maintaining information submitted to the commission and local emergency planning committees under this chapter, and for receiving and fulfilling requests from the public for access to review and to obtain copies of that information. The criteria and procedures shall include the following requirements and authorizations regarding that information and access to it:

(i) Information that is protected as trade secret information or confidential business information under this chapter and rules adopted under it shall be kept in files that are separate from those containing information that is not so protected.

(ii) The original copies of information submitted to the commission or committee shall not be removed from the custody and control of the commission or committee.

(iii) A person who, either in person or by mail, requests to obtain a copy of a material safety data sheet submitted under this chapter by a facility owner or operator shall submit a separate application for each facility for which a material safety data sheet is being requested.

(iv) A person who requests to receive by mail a copy of information submitted under this chapter by a facility owner or operator shall submit a separate application for each facility for which information is being requested and shall specify both the facility for which information is being requested and the particular types of documents requested.

(v) Only employees of the commission or committee shall copy information in the files of the commission or committee.

(vi) The commission or committee may require any person who requests to review or obtain a copy of information in its files to schedule an appointment for that purpose with the information coordinator of the commission or committee at least twenty-four hours before arriving at the office of the commission or committee for the review or copy.

(vii) Any person who seeks access to information in the files of the commission or a local emergency planning committee shall submit a written application, either in person or by mail, to the information coordinator on a form provided by the commission or committee. The person also shall provide the person's name and current mailing address on the application and may be requested by the commission or committee to provide basic demographic information on the form to assist in the evaluation of the information access provisions of this chapter and rules adopted under it. Application forms may be obtained by mail or in person or by request by telephone at the office of the commission or committee during regular business hours. Upon receipt of a request for an application by telephone or mail, the information coordinator shall promptly mail an application to the person who requested it.

(viii) The application form shall provide the applicant with a means of indicating that the applicant's name and address are to be kept confidential. If the applicant so indicates, that information is not a public record under section 149.43 of the Revised Code and shall not be disclosed to any person who is not a member or employee of the commission or committee or an employee of the environmental protection agency. When a name and address are to be kept confidential, they also shall be deleted from the copy of the application required to be placed in the file of the facility under division (B)(2)(c)(xii) of this section and shall be withheld from any log of information requests kept by the commission or committee pursuant to that division.

(ix) Neither the commission nor a local emergency planning committee shall charge any fee for access to review information in its files when no copies or computer searches of that information are requested.

(x) An applicant shall be informed of the cost of copying, mailing, or conducting a computer search of information on file with the commission or committee before such a copy or search is made, and the commission or committee shall collect the appropriate fees as established under section 3750.13 of the Revised Code. Each applicant shall acknowledge on the application form that the applicant is aware that the applicant will be charged for copies and computer searches of that information the applicant requests and for the costs of mailing copies of the information to the applicant.

(xi) The commission or committee may require a person requesting copies of information on file with it to take delivery of them in the office of the commission or committee whenever it considers the volume of the information to be large enough to make mailing or delivery by a parcel or package delivery service impractical.

(xii) When the commission or committee receives a request for access to review or obtain copies of information in its files, it shall not routinely notify the owner or operator of the facility involved, but instead shall either keep a log or file of requests for the information or shall place a copy of each completed application form in the file for the facility to which the application pertains. Such a log or file shall be available for review by the public and by the owners and operators of facilities required to submit information to the commission or committee under this chapter and rules adopted under it.

(d) Require that claims for the protection, as a trade secret, of information obtained under this chapter regarding extremely hazardous substances identified or listed in rules adopted under division (B)(1)(a) of this section and hazardous chemicals identified or listed in rules adopted under division (B)(1)(b) of this section be submitted to the administrator of the United States environmental protection agency for determination under section 322 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1747, 42 U.S.C.A. 11042, and regulations adopted under that section;

(e) Establish criteria and procedures for the issuance of variances under divisions (B) and (C) of section 3750.11 of the Revised Code. The rules shall require that, before approval of an application for a variance, the commission or committee find by a preponderance of the scientific evidence based upon generally accepted scientific principles or laboratory tests that the extremely hazardous substances, hazardous chemicals, or hazardous substances that would be subject to the reporting requirement pose a substantial risk of catastrophic injury to public health or safety or to the environment, or pose an extraordinary risk of injury to emergency management personnel responding to a release of the chemicals or substances, when the substances or chemicals are present at a facility in an amount equal to or exceeding the quantity for which reporting would be required under the reporting requirement for which the variance is sought. The rules shall also require that before approval of an application for a variance, the commission or committee find by a preponderance of the evidence that the development and implementation of a local emergency response plan for releases of the substances or chemicals covered by the reporting requirement will reduce the risk of catastrophic injury to public health or safety or to the environment, or will reduce the extraordinary risk of injury to responding emergency management personnel, in the event of a release of the substances or chemicals and find by a preponderance of the evidence that the reporting requirement is necessary for the development of such a local emergency response plan. The rules shall require that when determining whether the substances or chemicals that would be subject to the reporting requirement pose a substantial risk of catastrophic injury to public health or safety or to the environment, or pose an extraordinary risk of injury to emergency management personnel responding to a release of the substance or chemical, the commission or committee consider all of the following factors:

(i) The specific characteristics and degree and nature of the hazards posed by a release of the extremely hazardous substances, hazardous chemicals, or hazardous substances;

(ii) The proximity of the facilities that would be subject to the reporting requirement to residential areas, to areas where significantly large numbers of people are employed or otherwise congregate, and to environmental resources that are subject to injury;

(iii) The quantities of the extremely hazardous substances, hazardous chemicals, or hazardous substances that are routinely present at facilities that would be subject to the reporting requirement;

(iv) The frequency with which the extremely hazardous substances, hazardous chemicals, or hazardous substances are present at the facilities that would be subject to the reporting requirement in quantities for which reporting would be required thereunder.

(f) Establish criteria and procedures for the issuance of orders under division (D) of section 3750.11 of the Revised Code requiring the placement of emergency response lock box units. The rules shall require that before approval of an application for issuance of such an order, the commission or committee find by a preponderance of the scientific evidence based upon generally accepted scientific principles or laboratory tests that the presence of the extremely hazardous substances, hazardous chemicals, or hazardous substances in the quantities in which they are routinely or intermittently present at the facility for which the order is sought pose a substantial risk of catastrophic injury to public health or safety or to the environment, or pose an extraordinary risk of injury to responding emergency management personnel, in the event of a release of any of those substances or chemicals from the facility. The rules shall require that before approval of an application for issuance of such an order, the commission or committee also find by a preponderance of the evidence that the placement of an emergency response lock box unit at the facility is necessary to protect against the substantial risk of catastrophic injury to public health or safety or the environment, or to protect against an extraordinary risk of injury to responding emergency management personnel, in the event of a release of any of the extremely hazardous substances, hazardous chemicals, or hazardous substances routinely or intermittently present at the facility. The rules shall require that when determining whether the extremely hazardous substances, hazardous chemicals, or hazardous substances present at the facility pose a substantial risk of catastrophic injury to public health or safety or to the environment, or pose an extraordinary risk of injury to responding emergency management personnel, in the event of a release of any of those substances or chemicals from the facility, the commission or committee consider all of the following factors:

(i) The specific characteristics and the degree and nature of the hazards posed by a release of the extremely hazardous substances, hazardous chemicals, or hazardous substances present at the facility;

(ii) The proximity of the facility to residential areas, to areas where significantly large numbers of people are employed or otherwise congregate, and to environmental resources that are subject to injury;

(iii) The quantities of the extremely hazardous substances, hazardous chemicals, or hazardous substances that are routinely present at the facility;

(iv) The frequency with which the extremely hazardous substances, hazardous chemicals, or hazardous substances are present at the facility.

(g) Establish procedures to be followed by the commission and the executive committee of the commission for the issuance of orders under this chapter.

(3) In accordance with Chapter 119. of the Revised Code adopt rules establishing reportable quantities for releases of oil that are consistent with and equivalent in scope, content, and coverage to section 311 of the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 862, 33 U.S.C.A. 1321, as amended, and applicable regulations adopted under it;

(4) Adopt rules in accordance with Chapter 119. of the Revised Code establishing criteria and procedures for identifying or listing extremely hazardous substances in addition to those identified or listed in rules adopted under division (B)(1)(a) of this section and for establishing threshold planning quantities and reportable quantities for the added extremely hazardous substances; for identifying or listing hazardous chemicals in addition to those identified or listed in rules adopted under division (B)(1)(b) of this section and for establishing threshold quantities and categories of health and physical hazards for the added hazardous chemicals; and for identifying or listing hazardous substances in addition to those identified or listed in rules adopted under division (B)(1)(c) of this section and for establishing reportable quantities for the added hazardous substances. The criteria for identifying or listing additional extremely hazardous substances and establishing threshold planning quantities and reportable quantities therefor and for identifying or listing additional hazardous chemicals and establishing threshold quantities and categories of health and physical hazards for the added hazardous chemicals shall be consistent with and equivalent to applicable criteria therefor under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001, and regulations adopted under it. The criteria for identifying additional hazardous substances and for establishing reportable quantities of the added hazardous substances shall be consistent with and equivalent to the applicable criteria for identifying or listing hazardous substances and establishing reportable quantities therefor under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9602, as amended, and regulations adopted under it.

The rules shall require that, before identifying or listing any such additional extremely hazardous substance, hazardous chemical, or hazardous substance and establishing a threshold planning quantity, threshold quantity, or reportable quantity therefor, the commission find by a preponderance of the scientific evidence based on generally accepted scientific principles or laboratory tests that the substance or chemical poses a substantial risk of catastrophic injury to public health or safety or to the environment, or poses an extraordinary risk of injury to emergency management personnel responding to a release of the chemical or substance, when the chemical or substance is present at a facility in an amount equal to the proposed threshold planning quantity or threshold quantity or, in the instance of a proposed additional extremely hazardous substance or hazardous substance, poses a substantial risk of catastrophic injury to public health or safety or to the environment if a release of the proposed reportable quantity of the substance occurs. The rules shall further require that, before so identifying or listing a substance or chemical, the commission find by a preponderance of the evidence that the development and implementation of state or local emergency response plans for releases of the substance or chemical will reduce the risk of a catastrophic injury to public health or safety or to the environment, or will reduce the extraordinary risk of injury to responding emergency response personnel, in the event of a release of the substance or chemical and find by a preponderance of the evidence that the identification or listing of the substance or chemical is necessary for the development of state or local emergency response plans for releases of the substance or chemical. The rules shall require that the commission consider the toxicity of the substance or chemical in terms of both the short-term and long-term health effects resulting from exposure to it and its reactivity, volatility, dispersibility, combustibility, and flammability when determining the risks posed by a release of the substance or chemical and, as appropriate, when establishing a threshold planning quantity, threshold quantity, reportable quantity, or category of health or physical hazard for it.

(5) Adopt rules in accordance with Chapter 119. of the Revised Code establishing criteria and procedures for receiving and deciding claims for protection of information as a trade secret that are applicable only to extremely hazardous substances and hazardous chemicals identified or listed in rules adopted under division (C)(5) of this section. The rules shall be equivalent in scope, content, and coverage to section 322 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1747, 42 U.S.C.A. 11042, and regulations adopted under it.

(6)

(a) After consultation with the fire marshal, adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for the construction, placement, and use of emergency response lock box units at facilities that are subject to this chapter. The rules shall establish all of the following:

(i) Specific standards of construction for lock box units;

(ii) The specific types of information that shall be placed in the lock box units required to be placed at a facility by an order issued under division (D) of section 3750.11 of the Revised Code, which shall include the location of on-site emergency fire-fighting and spill cleanup equipment; a diagram of the public and private water supply and sewage systems serving the facility that are known to the owner or operator of the facility; a copy of the emergency and hazardous chemical inventory form for the facility most recently required to be submitted under section 3750.08 of the Revised Code from which the owner or operator may withhold information claimed or determined to be trade secret information pursuant to rules adopted under division (B)(2)(d) of this section, or pursuant to division (B)(14) of this section and rules adopted under division (B)(5) of this section, and confidential business information identified in rules adopted under division (B)(1)(h) of this section; a copy of the local fire department's and facility's emergency management plans for the facility, if any; a current list of the names, positions, addresses, and telephone numbers of all key facility personnel knowledgeable in facility safety procedures and the locations at the facility where extremely hazardous substances, hazardous chemicals, and hazardous substances are produced, used, or stored. The rules shall stipulate that, in the instance of lock box units placed voluntarily at facilities by the owners or operators of the facilities, such information shall be maintained in them as is prescribed by agreement by the owner or operator and the fire department having jurisdiction over the facility.

(iii) The conditions that shall be met in order to provide safe and expedient access to a lock box unit during a release or threatened release of an extremely hazardous substance, hazardous chemical, or hazardous substance.

(b) Unless the owner or operator of a facility is issued an order under division (D) of section 3750.11 of the Revised Code requiring the owner or operator to place a lock box unit at the facility, the owner or operator may place a lock box unit at the facility at the owner's or operator's discretion. If the owner or operator chooses to place a lock box unit at the facility, the responsibility to deposit information in the lock box unit is in addition to any other obligations established in this chapter.

(c) Any costs associated with the purchase, construction, or placement of a lock box unit shall be paid by the owner or operator of the facility.

(7) In accordance with Chapter 119. of the Revised Code, adopt rules governing the application for and awarding of grants under division (C) of section 3750.14 and division (B) of section 3750.15 of the Revised Code;

(8) Adopt rules in accordance with Chapter 119. of the Revised Code establishing reasonable maximum fees that may be charged by the commission and local emergency planning committees for copying information in the commission's or committee's files to fulfill requests from the public for that information;

(9) Adopt internal management rules governing the operations of the commission. The internal management rules shall establish an executive committee of the commission consisting of the director of environmental protection or the director's designee, the director of public safety or the director's designee, the attorney general or the attorney general's designee, one of the appointed members of the commission representing industries subject to this chapter to be appointed by the commission, one of the appointed members of the commission representing the interests of environmental advocacy organizations to be appointed by the commission, and one other appointed member or member ex officio of the commission to be appointed by the commission. The executive committee has exclusive authority to issue enforcement orders under section 3750.18 of the Revised Code and to request the attorney general to bring a civil action, civil penalty action, or criminal action under section 3750.20 of the Revised Code in the name of the commission regarding violations of this chapter, rules adopted under it, or orders issued under it. The internal management rules may set forth the other specific powers and duties of the commission that the executive committee may exercise and carry out and the conditions under which the executive committee may do so. The internal management rules shall not authorize the executive committee to issue variances under division (B) or (C) of section 3750.11 of the Revised Code or orders under division (D) of that section.

(10) Oversee and coordinate the implementation and enforcement of this chapter and make such recommendations to the director of environmental protection and the director of public safety as it considers necessary or appropriate to improve the implementation and enforcement of this chapter;

(11) Make allocations of moneys under division (B) of section 3750.14 of the Revised Code and make grants under division (C) of section 3750.14 and division (B) of section 3750.15 of the Revised Code;

(12) Designate an officer of the environmental protection agency to serve as the commission's information coordinator under this chapter;

(13) Not later than December 14, 1989, develop and distribute a state emergency response plan that defines the emergency response roles and responsibilities of the state agencies that are represented on the commission and that provides appropriate coordination with the national contingency plan and the regional contingency plan required by section 105 of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C.A. 9601, as amended. The plan shall ensure a well-coordinated response by state agencies that may be involved in assisting local emergency responders during a major release of oil or a major sudden and accidental release of a hazardous substance or extremely hazardous substance. The plan may incorporate existing state emergency response plans by reference. At least annually, the commission and the state agencies that are represented on it shall jointly exercise the state plan in conjunction with the exercise of a local emergency response plan by a local emergency planning committee under section 3750.04 of the Revised Code. After any such exercise, the commission shall review the state plan and make such revisions in it as the commission considers necessary or appropriate.

(14) Receive and decide claims for the protection of information as a trade secret that pertain only to extremely hazardous substances and hazardous chemicals identified or listed by rules adopted under division (C)(5) of this section. If the commission determines that the claim meets the criteria established in rules adopted under division (B)(5) of this section, it shall issue an order to that effect in accordance with section 3750.18 of the Revised Code. If the commission determines that the claim does not meet the criteria established in those rules, it shall issue an order to that effect in accordance with section 3750.18 of the Revised Code.

(15) Annually compile, make available to the public, and submit to the president of the senate and the speaker of the house of representatives a summary report on the number of facilities estimated to be subject to regulation under sections 3750.05, 3750.07, and 3750.08 of the Revised Code, the number of facilities reporting to the commission, an estimate of the percentage of facilities in compliance with those sections, and recommendations regarding the types of activities the commission considers necessary to improve such compliance. The commission shall base its estimate of the number of facilities that are subject to regulation under those sections on the current estimates provided by the local emergency planning committees under division (D)(6) of section 3750.03 of the Revised Code.

(C) The commission may:

(1) Procure by contract the temporary or intermittent services of experts or consultants when those services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties;

(2) Enter into contracts or agreements with political subdivisions or emergency planning districts for the purposes of this chapter;

(3) Accept on behalf of the state any gift, grant, or contribution from any governmental or private source for the purposes of this chapter;

(4) Enter into contracts, agreements, or memoranda of understanding with any state department, agency, board, commission, or institution to obtain the services of personnel thereof or utilize resources thereof for the purposes of this chapter. Employees of a state department, agency, board, commission, or institution providing services to the commission under any such contract, agreement, or memorandum shall perform only those functions and provide only the services provided for in the contract, agreement, or memorandum.

(5) Identify or list extremely hazardous substances in addition to those identified or listed in rules adopted under division (B)(1)(a) of this section and establish threshold planning quantities and reportable quantities for the additional extremely hazardous substances, identify or list hazardous chemicals in addition to those identified or listed in rules adopted under division (B)(1)(b) of this section and establish threshold quantities and categories or health and physical hazards for the added chemicals, and identify or list hazardous substances in addition to those identified or listed in rules adopted under division (B)(1)(c) of this section and establish reportable quantities for the added hazardous substances. The commission may establish threshold planning quantities for the additional extremely hazardous substances based upon classes of those substances or categories of facilities at which they are present and may establish threshold quantities for the additional hazardous chemicals based upon classes of those chemicals or categories of facilities where they are present. The commission shall identify or list such additional substances or chemicals and establish threshold planning quantities, threshold quantities, reportable quantities, and hazard categories therefor in accordance with the criteria and procedures established in rules adopted under division (B)(4) of this section and, after compliance with those criteria and procedures, by the adoption of rules in accordance with Chapter 119. of the Revised Code. The commission shall not adopt rules under division (C)(5) of this section modifying any threshold planning quantity established in rules adopted under division (B)(1)(a) of this section, any threshold quantity established in rules adopted under division (B)(1)(b) of this section, or any reportable quantity established in rules adopted under division (B)(1)(c) of this section.

If, after the commission has adopted rules under division (C)(5) of this section identifying or listing an extremely hazardous substance, hazardous chemical, or hazardous substance, the administrator of the United States environmental protection agency identifies or lists the substance or chemical as an extremely hazardous substance or hazardous chemical under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001, or identifies or lists a substance as a hazardous substance under the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9602, as amended, the commission shall rescind its rules adopted under division (C)(5) of this section pertaining to the substance or chemical and adopt the appropriate rules under division (B)(1)(a), (b), or (c) of this section.

(6) From time to time, request the director of environmental protection and the executive director of the emergency management agency to review implementation, administration, and enforcement of the chemical emergency response planning and reporting programs created by this chapter and rules adopted under it regarding their effectiveness in preparing for response to releases of extremely hazardous substances, hazardous chemicals, and hazardous substances. After completion of any such review, the director of environmental protection and the director of public safety shall report their findings to the commission. Upon receipt of their findings, the commission may make such recommendations for legislative and administrative action as the commission finds necessary or appropriate to promote achievement of the purposes of this chapter.

(D) Except as provided in section 3750.06 of the Revised Code, nothing in this chapter applies to the transportation, including the storage incident to transportation, of any substance or chemical subject to the requirements of this chapter, including the transportation and distribution of natural gas.

(E) This chapter authorizes the state, through the emergency response commission, the department of public safety, and the environmental protection agency, to establish and maintain chemical emergency response planning and preparedness, community right-to-know, and hazardous substance and extremely hazardous substance release reporting programs that are consistent with and equivalent in scope, coverage, and content to the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001, and regulations adopted under it, except as otherwise specifically required or authorized in this chapter. The commission, department, and agencies may do all things necessary, incidental, or appropriate to implement, administer, and enforce this chapter and to perform the duties and exercise the powers of the state emergency response commission under that act and regulations adopted under it and under this chapter.

Effective Date: 09-05-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3750.03 - Designating emergency planning districts.

(A) The emergency response commission, by resolution, shall designate emergency planning districts to prepare and implement district chemical emergency response and preparedness plans under this chapter. The commission may designate existing political subdivisions or multijurisdictional planning organizations as districts and may revise its designation of districts as it considers necessary or appropriate. At the request of the local emergency planning committees of two or more adjoining districts, the commission may designate those districts to constitute a joint emergency planning district. The commission also may enter into agreements with adjoining states or adjoining political subdivisions of contiguous states to establish joint interstate emergency planning districts.

(B) The commission, by resolution, shall appoint the members of the local emergency planning committee of each emergency planning district. The committee shall consist of such number of members as the commission considers appropriate but shall include, without limitation, representatives from each of the following groups or organizations: elected state and local officials, law enforcement personnel, emergency management personnel, fire-fighting personnel, first aid personnel, health personnel, local environmental personnel, hospital personnel, transportation personnel, broadcast and print media personnel, community groups, and owners and operators of facilities subject to this chapter.

If a district consists only of territory within one county, the commission shall appoint the members of the committee of the district from a list of persons submitted to the commission by the board of county commissioners of that county. If the district or joint district contains territory that lies wholly or partly within two or more counties, the commission shall appoint the members of the committee from the lists of persons submitted to the commission by the board of county commissioners of each county having territory within the district or joint district. Members of the committee for a joint interstate district shall be appointed in the manner provided in the agreement establishing the district.

The terms of office of the members of a committee for a district other than a joint interstate district shall be for two years, with each term ending on the same day of the same month as did the term it succeeds. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Members may be reappointed and vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of his term until his successor takes office or until a period of sixty days has elapsed, whichever occurs first. The committee, by a two-thirds vote of all its members, may at any time remove a member for misfeasance, malfeasance, or nonfeasance or, at the request of the committee, the commission may remove a member of the committee for any of those reasons.

The members of the committee for a joint interstate district shall be appointed, shall serve for such terms, and are subject to removal from the committee in the manner provided in the agreement establishing the district.

Except for the purposes of Chapters 102., 2744., and 2921. of the Revised Code, serving as a member of a committee does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(C) The commission, as it considers appropriate, may modify its designation of emergency planning districts, the composition of the groups and organizations represented on the committee, or the number of members representing any of those groups or organizations on the committee, provided that each of the organizations or groups enumerated in division (B) of this section is represented on the committee. Members of the public, by written petition, may request the commission to modify the representation of those groups or organizations on the committee. If the commission reduces or eliminates representation of a group or organization on a committee, it shall declare the position of the member representing that group or organization to be abolished, and the person whose position is so abolished shall cease to serve as a member of the committee on the effective date of the commission's declaration. Appointments of members to fill positions established as a result of modification of the composition of the committee shall be made in the same manner as original appointments under this section.

If the commission alters the boundaries of an existing emergency planning district, designates a joint district, or enters into an agreement to establish a joint interstate district, it shall, within thirty days after the effective date of the action, appoint a committee for each district created by or whose boundaries were altered by that action. Upon the appointment of a committee for each such district, the committee of each of the districts that existed prior to that action shall cease to exist.

(D) A local emergency planning committee shall:

(1) Appoint a chairman and vice-chairman and a secretary to keep a record of its proceedings;

(2) Adopt bylaws for the conduct of its business;

(3) Appoint an information coordinator who shall be responsible for maintaining the committee's files of information received under this chapter and rules adopted under it and for receiving and fulfilling requests from the public for that information;

(4) Appoint a community emergency coordinator who shall be responsible for coordinating the development and implementation of the chemical emergency response and preparedness plan of the district and for receiving verbal and follow-up written notices of releases of hazardous substances and extremely hazardous substances provided under section 3750.06 of the Revised Code;

(5) Except as otherwise authorized by division (E)(4) of this section, obtain any thing to be purchased, leased, leased with an option or agreement to purchase, or constructed, in accordance with the provisions of sections 307.86 to 307.92 of the Revised Code applicable to boards of county commissioners;

(6) Establish and carry out a program to monitor regulated facilities within the district and to conduct compliance and enforcement activities to ensure that the facilities have submitted the information required by sections 3750.05, 3750.07, and 3750.08 of the Revised Code. Not later than the first day of October of each year, each committee shall submit a summary report of the compliance and enforcement activities of the committee during the previous calendar year. The report also shall contain an estimate of the number of facilities within the emergency planning district that are required to comply with any of those sections and, based upon the submission of emergency and hazardous chemical inventory forms required to be submitted on or before the immediately preceding first day of March under section 3750.08 of the Revised Code, the number of facilities within the district that are in compliance with those sections.

(E) A local emergency planning committee may:

(1) Receive and accept from any public or private source for the purposes of this chapter gifts, grants, or contributions of money, services of personnel, and real or personal property or their use. A municipal corporation, county, or township may, for the purposes of this chapter, make contributions of money, services of personnel, and real or personal property or their use to or on behalf of the district in which it is located.

If, as a result of the redesignation of a district, designation of a joint district, or establishment of a joint interstate district by the commission, a municipal corporation, county, or township is withdrawn from a district that remains in existence, the committee of that remaining district shall ascertain the funds on hand, credits, and real and personal property of the district and shall make an equitable apportionment and distribution in money or in kind of that money and property between the political subdivision and the district from which it was withdrawn.

(2) Appoint and fix the compensation of employees necessary or appropriate to perform the functions of a committee under this chapter within the district. Employees of a district shall be considered county employees for the purposes of Chapter 124. of the Revised Code and other provisions of the Revised Code applicable to employees.

(3) Request, in writing, that the commission, pursuant to division (A) of section 3750.05 of the Revised Code, designate an additional facility within the district as being subject to the emergency planning and notification requirements of sections 3750.04 and 3750.05 of the Revised Code;

(4) Enter into an agreement with the board of health of a city or general health district, a political subdivision that is located wholly or partly within the district, a countywide emergency management agency established under section 5502.26 of the Revised Code having jurisdiction within all or a portion of the district, a regional authority for emergency management established under section 5502.27 of the Revised Code having jurisdiction within all or a portion of the district, or a political subdivision that has established a program for emergency management under section 5502.271 of the Revised Code having jurisdiction within all or a portion of the district, whereby the board of health, political subdivision, agency, or authority will exercise any power, perform any function, or render any service on behalf of the committee that the committee may exercise, perform, or render under this chapter. The agreement shall specify the powers, functions, and services of the committee that the board of health, political subdivision, agency, or authority is authorized to exercise, perform, or render and shall establish either in specific terms or by prescribing a method for determining them the amounts of any payments to be made by the committee to the board of health, political subdivision, agency, or authority for performance of the agreement.

Upon entering into an agreement under division (E)(4) of this section and within the limitations prescribed in it, the board of health, political subdivision, agency, or authority may exercise the same powers as the committee with respect to the performance of any function or rendering of any service under the agreement. An agreement authorized under this section does not diminish the authority of the committee to exercise any power or perform any function being exercised or performed on its behalf by the board of health, political subdivision, agency, or authority under the agreement.

(5) By resolution, adopt rules establishing requirements for reporting or providing the names and amounts of extremely hazardous substances or hazardous chemicals produced, used, or stored at facilities within its emergency planning district; for the reporting or providing of information regarding locations where those substances or chemicals are stored at those facilities; or for the reporting of releases of extremely hazardous substances, hazardous substances, or oil that are more stringent than the reporting and hazard communication requirements under this chapter and rules adopted under it by the commission. The rules may include, without limitation, reporting requirements regarding the names, amounts, or storage locations of chemicals described in division (G)(3) of section 3750.01 of the Revised Code. A committee shall not create or require the use of forms other than those approved by the commission. Before enforcing such a more stringent requirement, the committee shall obtain a variance from the commission under division (B) of section 3750.11 of the Revised Code. No person shall violate a rule adopted under division (E)(5) of this section.

(6) Enter into contracts with persons for the development or provision of the training programs, seminars, or other forms of educational programs that are required to be included in the plan of each district under division (A)(11) of section 3750.04 of the Revised Code;

(7) Do all things necessary, incidental, or appropriate to perform the duties and exercise the powers of a committee under this chapter, and rules adopted under it, and under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001, and regulations adopted under it.

(F) The local emergency planning committee of an emergency planning district lying wholly within the boundaries of a county shall be considered a county board and shall receive the services of the auditor and prosecuting attorney of the county in the same manner as other county boards. If a district or joint district contains territory within two or more counties, the committee shall designate the county auditor of one of the counties in the district as the fiscal officer of the district and shall designate the prosecuting attorney of one of the counties as legal advisor of the district. The prosecuting attorney shall provide such services to the district as are required or authorized to be provided to county boards under Chapter 309. of the Revised Code. The committee of a joint interstate district shall designate a fiscal officer and legal advisor under this division in the same manner as a joint district unless the agreement establishing the joint interstate district provides otherwise.

Moneys received by the committee of a district lying wholly within the boundaries of a county shall be credited to a special emergency planning fund in the treasury of the county. If a district or joint district contains territory within two or more counties, moneys received by the committee shall be credited to a special emergency planning fund in the treasury of the county whose county auditor has been designated by the committee as the fiscal officer of the district. The fund shall be administered by the committee of the district, and moneys credited to the fund shall be expended only for the purposes of carrying out the powers and duties of the committee under this chapter and rules adopted and orders issued under it. Moneys received by the committee of a joint interstate district shall be credited, administered, and expended in the same manner as in a joint district unless the agreement establishing the joint interstate district provides otherwise.

Effective Date: 10-29-1995



Section 3750.04 - Chemical emergency response and preparedness plan.

(A) Within ninety days after the effective date of this section, the local emergency planning committee of each emergency planning district shall prepare and submit to the emergency response commission a chemical emergency response and preparedness plan for the district. The district's plan shall contain all of the following:

(1) An identification of each facility within the district that meets either of the following qualifications:

(a) Has an extremely hazardous substance present at the facility in an amount that exceeds the threshold planning quantity for the substance established in rules adopted under division (B)(1)(a) or (C)(5) of section 3750.02 of the Revised Code;

(b) Is required to participate in the emergency planning process by an order issued under division (A) of section 3750.05 of the Revised Code.

(2) An identification of all facilities within the district that are contributing or subjected to additional risk due to their proximity to facilities identified under division (A)(1) of this section;

(3) An identification of routes likely to be used for the transportation of extremely hazardous substances to and from each facility identified under division (A)(1) of this section;

(4) The methods and procedures to be followed by owners and operators of facilities identified under division (A)(1) of this section and by local emergency response and medical personnel to respond to releases of extremely hazardous substances;

(5) The designation of a community emergency coordinator for the district, identification of the facility emergency coordinator for each facility identified under division (A)(1) of this section, and identification of the heads of the emergency response organizations for designated areas or political subdivisions within the district;

(6) An identification of procedures for reliable, effective, and timely notification and communication among emergency responders within the district and to the public in the event of a release of an extremely hazardous substance from a facility identified under division (A)(1) of this section;

(7) The development of methods for determining the occurrence of a release of an extremely hazardous substance from each facility identified under division (A)(1) of this section and for identifying the geographic area or population likely to be affected by such a release;

(8) A composite statement of specialized equipment, facilities, personnel, and emergency response organizations available within the district to respond to releases of extremely hazardous substances;

(9) The development of evacuation plans including, but not limited to, provisions for a precautionary evacuation and for alternative traffic routes in the event of a release of an extremely hazardous substance from a facility identified under division (A)(1) of this section;

(10) A plan for mutual aid to other emergency planning districts and for the allocation of emergency response facilities, equipment, and personnel for responding to releases of extremely hazardous substances;

(11) A plan for the development or provision of training programs, seminars, and other forms of educational programs for the personnel of facilities identified under division (A)(1) of this section, emergency response personnel of political subdivisions within the district, and medical personnel;

(12) The development of methods and schedules for exercising the plan;

(13) Such other information as the commission requires by rules adopted under division (B)(2)(a) of section 3750.02.

The committee shall base its plan on information obtained from the commission, the environmental protection agency, emergency management agencies of the state and political subdivisions within the district, and facilities identified under division (A)(1) of this section.

(B) The committee annually shall submit the plan to the commission not later than the seventeenth day of October for review and concurrence. The commission shall review the plan to ensure that it complies with division (A) of this section and rules adopted under divisions (B)(2)(a) and (b) of section 3750.02 of the Revised Code, and to ensure that it is coordinated with the plans of adjoining districts. The commission shall endeavor to review each such plan and provide notice of concurrence with the plan or of recommendations for modifications to it within sixty days after its submission to the commission. The commission may assign the highest priority for review to plans applying to geographic areas having the greatest number of facilities that pose the greatest risk of harm to the public health or safety or to the environment.

If the commission finds that the plan submitted by a committee complies with division (A) of this section and rules adopted under divisions (B)(2)(a) and (b) of section 3750.02 of the Revised Code and is coordinated with the plans of adjoining districts, the commission shall, within sixty days after submission of the plan, issue an order in accordance with section 3750.18 of the Revised Code concurring with the plan. If the commission finds that the plan submitted by a committee does not comply with division (A) of this section and rules adopted under divisions (B)(2)(a) and (b) of section 3750.02 of the Revised Code or is not coordinated with the plans of adjoining districts, the commission shall, by issuance of such an order within that sixty-day period, refuse to concur with the plan and direct the committee to submit a modified plan that complies with those requirements within a reasonable time, not exceeding sixty days, after issuance of the order.

(C) Each committee shall conduct an exercise of its plan at least annually. The committee shall notify the commission at least thirty days before each such exercise, and the commission shall observe each such exercise. The commission shall review each such exercise in accordance with the rules adopted under division (B)(2)(b) of section 3750.02 of the Revised Code and shall either concur with the conduct of the exercise or direct the committee to make modifications in the exercise of the plan in accordance with those rules.

If the commission finds that the committee's exercise of its plan complies with the criteria established in rules adopted under division (B)(2)(b) of section 3750.02 of the Revised Code, the commission shall issue an order in accordance with section 3750.18 of the Revised Code concurring with the conduct of the exercise. If the commission finds that the committee's exercise of its plan does not comply with those criteria, the commission shall, by issuance of such an order, refuse to concur with the conduct of the exercise and direct the committee to make modifications in the exercise of the plan that comply with those rules.

Each committee shall annually, or more frequently if changed circumstances in the district or at any facility in the district so require, review the plan of the district. The review shall include, without limitation, an evaluation of the need for funds, personnel, training, equipment, and facilities to develop, revise, implement, and exercise the plan and recommendations and requests to the commission regarding any additional funds that may be needed for those purposes and the means for providing them.

Effective Date: 12-14-1988



Section 3750.05 - Facilities subject to regulation - emergency coordinator.

(A) Each facility that has an extremely hazardous substance present in an amount that exceeds the threshold planning quantity for the substance established by rules adopted under division (B)(1)(a) or (C)(5) of section 3750.02 of the Revised Code is subject to this section and section 3750.04 of the Revised Code. Upon the written request of the local emergency planning committee of the emergency planning district in which a facility is located, the emergency response commission may, by issuance of an order in accordance with section 3750.18 of the Revised Code, designate an additional facility as being subject to the requirements of this section and section 3750.04 of the Revised Code if the commission determines from the request that, due to the size of the facility, the nature of its operations, or its proximity to a residential area or an area where significant numbers of people work or congregate, participation in the emergency planning process under this section and section 3750.04 of the Revised Code is necessary or appropriate to protect the public health or safety or the environment. At least forty-five days before issuance of such an order the commission shall mail written notice to the owner or operator of the facility by certified mail, return receipt requested, and shall notify the public, by the publication of notice in a newspaper of general circulation in the county where the facility is located, of the commission's intention to approve the request and to issue the order and that the public may submit written comments to the commission regarding approval of the request during that time. The commission shall not issue any such order unless at least sixty per cent of the voting members of the commission vote to approve the request and issuance of the order. Designations under this division shall be made on the basis of individual facilities rather than on a categorical basis.

(B) Within thirty days after the committee of a district is appointed under section 3750.03 of the Revised Code, the owner or operator of any facility located in the district and identified under division (A) of this section shall select a facility representative and provide the name of the representative to the committee. The facility representative is the person who will participate in the district's emergency planning process as the facility emergency coordinator. If the owner or operator changes its facility emergency coordinator, the owner or operator shall promptly provide the name of the new facility emergency coordinator to the committee.

If an extremely hazardous substance first becomes present at a facility on or after the effective date of this section in an amount that exceeds the threshold planning quantity established for the substance in rules adopted under division (B)(1)(a) of section 3750.02 of the Revised Code, or if, after rules have been adopted under division (C)(5) of section 3750.02 of the Revised Code, an extremely hazardous substance becomes present at a facility in an amount that exceeds the threshold planning quantity for the extremely hazardous substance, the owner or operator of the facility shall notify the emergency response commission and the local emergency planning committee of the emergency planning district in which the facility is located that the facility is subject to this section and section 3750.04 of the Revised Code within sixty days after first acquiring the substance. If rules are adopted under division (C)(5) of section 3750.02 of the Revised Code, or if rules adopted under division (B)(1)(a) or (C)(5) of that section are amended, and a facility has present an extremely hazardous substance in an amount exceeding the threshold planning quantity for the extremely hazardous substance established in those rules or amended rules, the owner or operator of the facility shall notify the commission and the local emergency planning committee of the emergency planning district in which the facility is located that the facility is subject to this section and section 3750.04 of the Revised Code within sixty days after adoption or amendment of the rules. If the owner or operator had not previously been required to select a facility emergency coordinator under this division, he shall select one and provide his name to the committee within sixty days after first acquiring the extremely hazardous substance or within sixty days after adoption or amendment of the rule, as appropriate.

(C) Upon the request of the committee having jurisdiction, the owner or operator of a facility identified in division (A) of this section shall promptly provide to the committee the information necessary for developing and implementing the chemical emergency response and preparedness plan for the district.

(D) An agricultural producer who has complied with section 302 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1730, 42 U.S.C. 11002, and divisions (B) and (C) of this section is not subject to the requirements of sections 3750.07 and 3750.08 of the Revised Code nor to the payment of filing fees under division (A) of section 3750.13 of the Revised Code with respect to his agricultural production activities.

(E) No owner or operator of a facility shall fail to comply with this section or an order issued under division (A) of this section.

Effective Date: 12-14-1988



Section 3750.06 - Notice of release of hazardous substance.

(A) The owner or operator of a facility where a hazardous chemical is produced, used, or stored and from which a release of an extremely hazardous substance or hazardous substance occurs in an amount equal to or exceeding the reportable quantity prescribed in rules adopted under division (B)(1)(c) or (C)(5) of section 3750.02 of the Revised Code shall provide the notices required by divisions (C) and (D) of this section. The owner or operator of any facility from which a release of oil occurs in an amount equal to or exceeding the reportable quantity prescribed in rules adopted under division (B)(3) of section 3750.02 of the Revised Code shall provide the notices required by divisions (C) and (D) of this section.

(B) The owner or operator of a vessel from which a release of a hazardous substance or an extremely hazardous substance occurs in an amount equal to or exceeding the reportable quantity prescribed in rules adopted under division (B)(1)(c) or (C)(5) of section 3750.02 of the Revised Code, or from which a release of oil occurs in an amount equal to or exceeding the reportable quantity prescribed in rules adopted under division (B)(3) of section 3750.02 of the Revised Code, shall provide the notices required by divisions (C) and (D) of this section, except that those notices need be provided to only the director of environmental protection or his designated representative. Upon receiving a verbal emergency notice under this division, the director or his representative shall immediately notify the community emergency coordinator of the emergency planning district in which the release occurred of the release. Upon receipt of a written follow-up emergency notice or revised written follow-up emergency notice under division (D) of this section, the director or his representative shall immediately send a copy of it to that community emergency coordinator.

(C) Except as provided in division (E) of this section, if any release described in division (A) or (B) of this section occurs, the owner or operator of the facility or vessel from which the release occurred shall immediately notify verbally, by telephone, radio, or in person, the community emergency coordinator of each emergency planning district that contains an area likely to be affected by the release, the fire department having jurisdiction where the release occurred, and the director of environmental protection or his designated representative. The verbal notification shall be given within thirty minutes after a person at the facility or aboard the vessel has knowledge of the release, unless notification within that time is impracticable under the circumstances. To the extent known at the time notice is given and that response to the release will not be delayed, the notice shall include all of the following information:

(1) The location of the release;

(2) The chemical name or identity of any substance involved in the release and whether the substance is an extremely hazardous substance;

(3) An estimate of the quantity of any substance released into the environment;

(4) The time and duration of the release;

(5) The environmental medium or media into which the substance was released;

(6) Any known or anticipated acute or chronic health risks associated with the release and, if known to the informant, advice regarding medical attention necessary for individuals exposed to the substance released;

(7) Proper precautions to take as a result of the release, including evacuation and other proposed response actions, unless that information is readily available to the community emergency coordinator pursuant to the plan of the district prepared under section 3750.04 of the Revised Code;

(8) The name and telephone number of the person or persons to be contacted for further information;

(9) Such other information as may be required by rules adopted under division (B)(1)(f) of section 3750.02 of the Revised Code.

(D) As soon as practicable but not later than thirty days after the release, the owner or operator of a facility or vessel from which a release described in division (A) or (B) of this section occurred shall submit to the committee of the district in which the release occurred and to the director or his designated representative a written, follow-up emergency notice of the release setting forth and updating the information provided in the verbal notice given under division (C) of this section and including all of the following additional information:

(1) Actions taken to respond to and contain the release;

(2) Any known or anticipated acute or chronic health risks associated with the release;

(3) Where appropriate, advice regarding medical attention necessary for individuals exposed to the substance released;

(4) A summary of all actions taken by the owner or operator to prevent a recurrence of the release. Any information submitted pursuant to division (D)(4) of this section is subject to Evidence Rule 407.

(5) Such other information as is required by rules adopted under division (B)(1)(f) of section 3750.02 of the Revised Code.

If significant additional information about a release becomes known during the period between submission of the written report required by this division and one year after the release, the owner or operator shall submit to the committee and the director or his authorized representative an updated written notice within three days after learning the additional information.

(E) This section does not apply to any release of an extremely hazardous substance, hazardous substance, or oil from a facility that results in exposure to persons solely within the site or sites on which the facility is located.

(F) No person shall fail to provide any verbal or written release notification or to update a written release notification required by this section and by rules adopted under division (B)(1)(f) of section 3750.02 of the Revised Code.

Effective Date: 12-14-1988



Section 3750.07 - Submitting list of hazardous chemicals.

(A) Except as otherwise authorized in division (E) of this section, any person who owns or operates a facility and is required to prepare or have available a material safety data sheet for a hazardous chemical under the "Occupational Safety and Health Act of 1970," 84 Stat. 1590, 29 U.S.C. 651, as amended, and regulations adopted under it shall, within thirty days after the effective date of this section, submit to the local emergency planning committee of the emergency planning district in which the facility is located, the emergency response commission, and the fire department having jurisdiction over the facility, a list of any hazardous chemicals that are produced, used, or stored at the facility in an amount that equals or exceeds the threshold quantity applicable to the hazardous chemical established by rules adopted under division (B)(1)(b) of section 3750.02 of the Revised Code. The hazardous chemicals shall be grouped together on any such list by the categories of health and physical hazards prescribed in rules adopted under that division. The list shall include all of the following:

(1) A listing of the hazardous chemicals in the manner prescribed by rules adopted under division (B)(1)(d) of section 3750.02 of the Revised Code including chemical abstract service numbers and alphabetical groupings of the chemicals;

(2) The chemical name or common name of each such chemical and any hazardous component thereof;

(3) Any hazardous component of each hazardous chemical on the list that comprises more than one per cent by weight of the hazardous chemical or, if the hazardous component is a carcinogen, comprises more than one-tenth of one per cent by weight of the hazardous chemical;

(4) For each hazardous chemical, an indication as to whether the owner or operator chooses to withhold information about it from disclosure as a trade secret and, if so, whether the owner or operator has filed a claim with the administrator of the United States environmental protection agency for protection of that information as a trade secret pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code or with the commission pursuant to rules adopted under division (B)(5) of that section, as appropriate;

(5) Any other information required by rules adopted under division (B)(1)(d) of section 3750.02 of the Revised Code.

(B) The owner or operator of a facility may meet the requirements of division (A) of this section for a hazardous chemical that consists of a mixture of hazardous chemicals by doing either of the following:

(1) Providing the information required by division (A) of this section for each component in the mixture that is a hazardous chemical. If the owner or operator reports on this basis, the quantity of each hazardous chemical in the mixture shall be determined by multiplying by the weight of the mixture the concentration of the hazardous chemical in the mixture that comprises more than one per cent of the mixture by weight or, if the chemical is a carcinogen, more than one-tenth of one per cent by weight.

(2) Providing the information required by division (A) of this section on the mixture itself, provided that the owner's or operator's reporting of mixtures on this basis is consistent with his reporting of mixtures under section 3750.08 of the Revised Code. If the owner or operator reports on this basis, the total quantity of the mixture shall be reported.

(C) Upon the request of the committee of the district in which a facility is located or the commission, the owner or operator of a facility subject to this section shall, within thirty days after receiving the request, submit to the committee or commission the material safety data sheet for any hazardous chemical on the list submitted by the owner or operator under division (A), (D), or (E) of this section. Upon the request of any person, a committee shall make available to that person the material safety data sheet for any hazardous chemical identified in a list submitted to the committee under division (A), (D), or (E) of this section. If the committee does not have the requested material safety data sheet, it shall request the sheet from the owner or operator of the facility who listed the chemical for which the sheet was requested. The owner or operator shall submit the sheet to the commission or committee within thirty days after receiving the commission's or committee's request. Upon receiving the sheet, the committee shall make it available to the person who requested it. When making material safety data sheets available to persons requesting them, the committee shall protect from disclosure trade secret information that is subject to protection under division (B)(14) of section 3750.02 of the Revised Code and rules adopted under divisions (B)(1)(i) and (B)(2)(d) of that section.

(D) Except as otherwise authorized in division (E) of this section, within three months after the discovery of new information about a hazardous chemical identified in the list required by division (A) of this section, within three months after obtaining a hazardous chemical for which reporting is required by division (A) of this section, or within three months after adoption of a rule under division (C)(5) of section 3750.02 of the Revised Code identifying or listing an additional hazardous chemical which is produced, used, or stored at his facility in an amount equal to or exceeding the threshold quantity for the hazardous chemical established by those rules, the owner or operator of a facility shall prepare and submit to the commission and to the committee and fire department having jurisdiction over the facility a revised list that meets the requirements of that division and contains the new information. If the owner or operator submits a revised list due to discovery of new information about a hazardous chemical on the current list for which the committee or the commission had requested a material safety data sheet, the owner or operator shall also submit a revised material safety data sheet to the committee or commission, as appropriate.

(E) The owner or operator of any facility at which no more than ten hazardous chemicals are produced, used, or stored in an amount that exceeds the threshold quantity applicable to the hazardous chemical established by rules adopted under division (B)(1)(b) or (C)(5) of section 3750.02 of the Revised Code may submit to the commission and the committee and fire department having jurisdiction over the facility the material safety data sheets applicable to those chemicals instead of the list required under division (A) of this section. If an owner or operator who submitted material safety data sheets under this division discovers new information about a hazardous chemical for which a material safety data sheet was so submitted, he shall submit a revised material safety data sheet for the hazardous chemical to the commission, committee, and fire department within three months after discovery of the new information. If an owner or operator who has submitted material safety data sheets for nine or fewer hazardous chemicals under this division obtains a hazardous chemical for which reporting is required under division (A) of this section or, pursuant to division (D) of this section, is first required to report a hazardous chemical identified or listed by rules adopted under division (C)(5) of section 3750.02 of the Revised Code, he shall submit a material safety data sheet for it to the commission, committee, and fire department within three months after obtaining the hazardous chemical or adoption of the rule identifying or listing the hazardous chemical. If an owner or operator who has submitted material safety data sheets for ten hazardous chemicals under this division obtains a hazardous chemical for which reporting is required under division (A) of this section or is first required under division (D) of this section, he shall, within three months after obtaining the hazardous chemical or adoption of the rule identifying or listing the hazardous chemical, prepare and submit a list containing the information required in that division for all of the hazardous chemicals stored, handled, or processed at the facility for which reporting is required under that division.

(F) No owner or operator of a facility where a hazardous chemical is stored, handled, or processed in an amount that exceeds the threshold quantity for the hazardous chemical established in rules adopted under division (B)(1)(b) or (C)(5) of section 3750.02 of the Revised Code shall fail to:

(1) Submit either the list of hazardous chemicals required to be submitted and containing the information required by division (A) of this section or to submit material safety data sheets for the hazardous chemicals in compliance with division (E) of this section;

(2) Comply with a request to provide a material safety data sheet as required by division (B) of this section;

(3) Submit either a revised list of hazardous chemicals or a revised material safety data sheet as required by division (D) of this section or to submit a list, material safety data sheet, or revised material safety data sheet in compliance with division (E) of this section.

Effective Date: 12-14-1988



Section 3750.08 - Submitting emergency and hazardous chemical inventory form.

(A) Each owner or operator of a facility who is required to prepare or have available a material safety data sheet for a hazardous chemical under the "Occupational Safety and Health Act of 1970," 84 Stat. 1590, 29 U.S.C. 651, as amended, and regulations adopted under it, or who is required to submit a list under division (A), (D), or (E), or is authorized to submit material safety data sheets instead of that list under division (E), of section 3750.07 of the Revised Code and who had present at the facility during the preceding calendar year an amount of a hazardous chemical exceeding the applicable threshold quantity established by rules adopted under division (B)(1)(b) or (C)(5) of section 3750.02 of the Revised Code, shall annually by the first day of March submit to the local emergency planning committee of the emergency planning district in which the facility is located, the emergency response commission, and the fire department having jurisdiction over the facility an emergency and hazardous chemical inventory form containing tier I information as prescribed in divisions (A)(1) to (4) of this section. The owner or operator may instead submit an inventory form containing tier II information as prescribed in divisions (B)(1) to (7) of this section for any hazardous chemical present at the facility. If the commission, committee, or fire department having jurisdiction over a facility has requested under division (B) of this section that the owner or operator of a facility submit an inventory form containing tier II information as prescribed in that division, the owner or operator shall by the first day of March of each year subsequent to that request submit to the commission, committee, and fire department an inventory form containing tier II information as prescribed in divisions (B)(1) to (7) of this section instead of an inventory form containing the tier I information prescribed in this division, until such time as the commission authorizes the owner or operator to resume the annual submission of an inventory form containing tier I information. An owner or operator who has been so required to annually submit an inventory form containing tier II information may, at any time, request the commission to authorize the owner or operator to resume annual submission of an inventory form containing tier I information.

The emergency and hazardous chemical inventory form shall include as tier I information all of the following information with respect to each hazardous chemical that was present at the facility during the preceding calendar year in an amount exceeding the applicable threshold quantity:

(1) An estimate of the maximum amount in pounds of the hazardous chemicals in each category established in rules adopted under division (B)(1)(b) or (C)(5) of section 3750.02 of the Revised Code that were present at the facility at any time during the preceding calendar year. The estimate for each such category shall be provided in the appropriate reporting range established by those rules.

(2) An estimate of the average daily amount in pounds of the hazardous chemicals in each such category that were present at the facility during the preceding calendar year. The estimate for each such category shall be provided in the appropriate reporting range established by those rules.

(3) The general location at the facility of hazardous chemicals in each category;

(4) Any other information required by rules adopted under division (B)(1)(e) of section 3750.02 of the Revised Code.

(B) Upon the request of the commission or the committee or fire department having jurisdiction over the facility, the owner or operator of a facility that is subject to this section shall submit an emergency and hazardous chemical inventory form containing tier II information as prescribed in divisions (B)(1) to (7) of this section within thirty days after receiving the request.

An emergency and hazardous chemical inventory form shall include as tier II information the following additional information for each hazardous chemical that was present at the facility during the preceding calendar year in an amount exceeding the applicable threshold quantity:

(1) The chemical name or common name of the hazardous chemical as provided on the material safety data sheet and its chemical abstract service number;

(2) An estimate of the maximum amount in pounds of the hazardous chemical that was present at the facility at any time during the preceding calendar year. The estimate shall be provided in the appropriate reporting range established by rules adopted under division (B)(1)(b) of section 3750.02 of the Revised Code.

(3) An estimate in pounds of the average daily amount of the hazardous chemical that was present at the facility during the preceding calendar year. The estimate shall be provided in the appropriate reporting range established by those rules.

(4) A brief description of the manner of storage of the hazardous chemical;

(5) The location at the facility of the hazardous chemical;

(6) An indication as to whether the owner or operator chooses to withhold information about the hazardous chemical from disclosure as a trade secret and, if so, whether he has filed a claim with the administrator of the United States environmental protection agency for protection of that information as a trade secret pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code or with the commission pursuant to rules adopted under division (B)(5) of that section, as appropriate;

(7) Any other information required by rules adopted under division (B)(1)(e) of section 3750.02 of the Revised Code.

If the commission has not prescribed emergency and hazardous chemical inventory forms, the owner or operator shall submit the information required by divisions (A)(1) to (4) or (B)(1) to (7) of this section to the commission by letter.

(C) No owner or operator of a facility where a hazardous chemical is produced, used, or stored in an amount that exceeds the threshold quantity for the chemical established in rules adopted under division (B)(1)(b) or (C)(5) of section 3750.02 of the Revised Code shall fail to submit:

(1) An emergency and hazardous chemical inventory form containing tier I information as required by division (A) of this section;

(2) An emergency and hazardous chemical inventory form containing tier II information in compliance with division (B) of this section when requested to do so under that division or when required to do so under division (A) of this section.

Effective Date: 12-14-1988



Section 3750.081 - Compliance with filing requirements; access to database.

(A) Notwithstanding any provision in this chapter to the contrary, an owner or operator of a facility that is regulated under Chapter 1509. of the Revised Code who has filed a log in accordance with section 1509.10 of the Revised Code and a production statement in accordance with section 1509.11 of the Revised Code shall be deemed to have satisfied all of the inventory, notification, listing, and other submission and filing requirements established under this chapter, except for the release reporting requirements established under section 3750.06 of the Revised Code.

(B) The emergency response commission and every local emergency planning committee and fire department in this state shall establish a means by which to access, view, and retrieve information, through the use of the internet or a computer disk, from the electronic database maintained by the division of oil and gas resources management in the department of natural resources in accordance with section 1509.23 of the Revised Code. With respect to facilities regulated under Chapter 1509. of the Revised Code, the database shall be the means of providing and receiving the information described in division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 3750.09 - Withholding of specific chemical identity as trade secret.

(A) Except as otherwise provided in division (E) of this section, any person who is required to provide information to the emergency response commission, the local emergency planning committee of the emergency planning district in which a facility owned or operated by the person is located, or the fire department having jurisdiction over the facility, under the reporting requirements in sections 3750.04, 3750.05, 3750.07, or 3750.08 of the Revised Code or the rules adopted under division (B)(1)(d) or (e) of section 3750.02 of the Revised Code, may withhold from submission to the commission, committee, fire department, or any other person the specific chemical identity, including the chemical name and other specific identification, of an extremely hazardous substance or hazardous chemical identified or listed by rules adopted under division (B)(1)(a) or (b) of section 3750.02 of the Revised Code on the grounds that the information constitutes a trade secret if either of the following conditions is met:

(1)

(a) At the time of submitting the information sought to be classified as a trade secret, the owner or operator of the facility submits a claim for protection of that information as a trade secret pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code and submits a copy of the required report that indicates that such a claim has been filed and contains the generic class or category of the chemical identity in place of the specific chemical identity and that is accompanied by a copy of the substantiation supporting the trade secret claim that was submitted to the administrator of the United States environmental protection agency. The owner or operator may withhold from the copy of the substantiation submitted to the commission, committee, or fire department the specific chemical identity claimed to be a trade secret and information identified as confidential business information in rules adopted under division (B)(1)(h) of section 3750.02 of the Revised Code.

(b) A determination of the claim remains pending pursuant to those rules.

(2) It has been determined pursuant to those rules that a trade secret exists.

(B) Except as otherwise provided in division (E) of this section, any person who is required to provide information to the commission, the local emergency planning committee of the emergency planning district in which a facility owned or operated by the person is located, or the fire department having jurisdiction over the facility, under the reporting requirements in section 3750.04, 3750.05, 3750.07, or 3750.08 of the Revised Code or the rules adopted under division (B)(1)(d) or (e) of section 3750.02 of the Revised Code may withhold from submission to the committee, fire department, or any other person the specific chemical identity, including the chemical name or other specific identification, of an extremely hazardous substance or hazardous chemical identified or listed in rules adopted under division (C)(5) of section 3750.02 of the Revised Code on the grounds that the information constitutes a trade secret if either of the following conditions is met:

(1)

(a) At the time of submitting the information sought to be classified as a trade secret, the owner or operator of the facility submits a claim to the commission for protection of that information as a trade secret pursuant to rules adopted under division (B)(5) of section 3750.02 of the Revised Code along with the report that the owner or operator is required to submit to the commission and submits to the committee or fire department a copy of the required report that indicates that such a claim has been filed with the commission and that contains the generic class or category of the chemical identity in place of the specific chemical identity and that is accompanied by a copy of the substantiation supporting the trade secret claim that was submitted to the commission. The owner may withhold from the copy of the substantiation submitted to the committee or fire department the specific chemical identity claimed to be a trade secret and information identified as confidential business information in rules adopted under division (B)(1)(h) of section 3750.02 of the Revised Code.

(b) A determination of the claim remains pending pursuant to those rules and division (B)(14) of that section.

(2) It has been determined pursuant to those rules and division (B)(14) of that section that a trade secret exists.

(C) No person shall withhold the specific identity of a chemical on the grounds that it is a trade secret:

(1) From any report enumerated in division (A) or (B) of this section, if it has been determined pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code, or pursuant to division (B)(14) and rules adopted under division (B)(5) of that section, that no trade secret exists;

(2) In any notification of a release required by section 3750.06 of the Revised Code;

(3) When required to provide the specific chemical identity to a health professional, physician, or nurse pursuant to division (E) of this section.

(D) The governor may, pursuant to section 322 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1747, 42 U.S.C.A. 11042, request the administrator of the United States environmental protection agency to provide specific chemical identities that are claimed or have been determined to be trade secret information or the substantiations, explanations, or supplemental information supporting trade secret protection claims submitted to or determined by the administrator pursuant to that section and rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code regarding facilities located in this state that are subject to this chapter. The governor shall not make available to any member of the commission or committee who is not also an officer or employee of the state or a political subdivision any information claimed or determined to be a trade secret or confidential business information obtained under this division or pursuant to rules adopted under division (B)(5) of section 3750.02 of the Revised Code. Any trade secret and confidential business information obtained under this division or pursuant to rules adopted under division (B)(5) of that section shall be protected from unauthorized disclosure in accordance with rules adopted under division (B)(1)(i) of that section.

(E)

(1) The owner or operator of a facility that is subject to section 3750.07 or 3750.08 of the Revised Code shall provide the specific chemical identity of an extremely hazardous substance or hazardous chemical, if the specific chemical identity is known, to any health professional who submits to the owner or operator a written request and statement of need for the specific chemical identity. The written statement of need shall be a statement of the health professional that the health professional has a reasonable basis to believe that all of the following conditions pertain to the request:

(a) The information is needed for purposes of diagnosis or treatment of an individual;

(b) The individual being diagnosed or treated has been exposed to the chemical concerned;

(c) Knowledge of the specific chemical identity of the chemical will assist in diagnosis and treatment.

An owner or operator to whom such a written request and statement of need is submitted shall provide the requested information to the health professional promptly after receiving the request and statement of need, subject to division (E)(4) of this section.

(2) The owner or operator of a facility that is subject to section 3750.07 or 3750.08 of the Revised Code shall provide a copy of a material safety data sheet or emergency and hazardous chemical inventory form that contains the specific chemical identity of an extremely hazardous substance or hazardous chemical, if the specific chemical identity is known, to any treating physician or nurse who requests that information if the physician or nurse determines that all of the following conditions pertain to the request:

(a) A medical emergency exists;

(b) The specific chemical identity of the chemical concerned is necessary for or will assist in emergency or first aid diagnosis or treatment;

(c) The individual being diagnosed or treated has been exposed to the chemical concerned.

The owner or operator shall provide the requested information to the physician or nurse immediately upon receiving such a request. The owner or operator shall not require any such treating physician or nurse to provide a written confidentiality agreement or statement of need as a precondition for disclosure of a specific chemical identity under this division; however, the owner or operator may require the treating physician or nurse to provide a written confidentiality agreement under division (E)(4) of this section and a statement setting forth the conditions listed in divisions (E)(2)(a) to (c) of this section as soon after the request is made as circumstances permit.

(3) The owner or operator of a facility that is subject to section 3750.07 or 3750.08 of the Revised Code shall provide the specific chemical identity of an extremely hazardous substance or hazardous chemical, if the specific chemical identity is known, to any health professional, including, without limitation, a physician, toxicologist, or epidemiologist, who is either employed by or under contract with a political subdivision and who submits to the owner or operator a written request for the information, a written statement of need for the information that meets the requirements of division (E)(3) of this section, and a written confidentiality agreement under division (E)(4) of this section. The owner or operator shall promptly after receipt of the written request, statement of need, and confidentiality agreement provide the requested information to the local health professional who requested it.

The written statement of need for a specific chemical identity required by division (E)(3) of this section shall describe with reasonable detail one or more of the following health needs for the information:

(a) To assess exposure of persons living in a local community to the hazards of the chemical concerned;

(b) To conduct or assess sampling to determine exposure levels of various population groups to the chemical concerned;

(c) To conduct periodic medical surveillance of population groups exposed to the chemical concerned;

(d) To provide medical treatment to individuals or population groups exposed to the chemical concerned;

(e) To conduct studies to determine the health effects of exposure to the chemical concerned;

(f) To conduct studies to aid in the identification of a chemical that may reasonably be anticipated to cause an observed health effect.

(4) Any person who obtains information under division (E)(1) or (3) of this section shall, as a precondition for receiving that information, enter into a written confidentiality agreement with the owner or operator of the facility from whom the information was requested that the person will not use the information for any purpose other than the health needs asserted in the statement of need provided thereunder, except as otherwise may be authorized by the terms of the agreement or by the person providing the information.

(F)

(1) A member of the commission, officer or employee of the environmental protection agency, member or employee of a committee, or officer or employee of a fire department shall not request the owner or operator of a facility subject to this chapter to submit to the member, officer, or employee a trade secret claim or copy thereof; report required by section 3750.04, 3750.05, 3750.07, or 3750.08 of the Revised Code; substantiation of a trade secret claim or copy thereof or explanation or supporting information pertaining to a trade secret claim or copy thereof, that contains any information claimed or determined to be a trade secret pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code or identified as confidential business information by rules adopted under division (B)(1)(h) of section 3750.02 of the Revised Code. If any such member, officer, or employee knows or has reason to believe that any such trade secret claim, report, substantiation, or explanation or supporting information pertaining to a trade secret claim contains any such information, the member, officer, or employee immediately shall return it to the owner or operator of the facility who submitted it without reading it and shall request the owner or operator to submit the appropriate report or substantiation that does not contain the information claimed or determined to be a trade secret or so identified as confidential business information.

(2) A member of the commission who is not also an employee of the state or a political subdivision, member or employee of a committee, or officer or employee of a fire department shall not request the owner or operator of a facility subject to this chapter to submit to the member, officer, or employee a trade secret claim or copy thereof; report required by section 3750.04, 3750.05, 3750.07, or 3750.08 of the Revised Code; substantiation of a trade secret claim; or explanation or supporting information pertaining to a trade secret claim or copy thereof, that contains any information claimed or determined to be a trade secret pursuant to division (B)(14) of section 3750.02 of the Revised Code and rules adopted under division (B)(5) of that section or any information identified as confidential business information by rules adopted under division (B)(1)(h) of that section that pertains to such a claim. If any such member, officer, or employee knows or has reason to believe that any such trade secret claim, report, substantiation, or explanation or supporting information pertaining to any such trade secret claim contains any such information, the member, officer, or employee immediately shall return it to the owner or operator of the facility who submitted it without reading it and shall request the owner or operator to submit the appropriate report or substantiation that does not contain the information so claimed or determined to be a trade secret or so identified as confidential business information.

(G) No member of the commission or designee of a member of the commission, officer or employee of the environmental protection agency, member or employee of a committee, health professional, physician, nurse, or other person who receives information claimed or determined to be a trade secret pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code or pursuant to division (B)(14) of that section and rules adopted under division (B)(5) of that section, or who receives confidential business information identified in rules adopted under division (B)(1)(h) of section 3750.02 of the Revised Code shall release the information to any person not authorized to have that information under division (C) of this section or rules adopted under division (B)(1)(i) of that section. A violation of this division is not also a violation of section 2913.02 or 2913.04 of the Revised Code.

Effective Date: 07-01-1996



Section 3750.10 - Applying for access to information.

(A) Any person who seeks to review or obtain copies of information submitted to the emergency response commission or a local emergency planning committee under this chapter and rules adopted under it shall submit a written application to the information coordinator of the commission or committee in accordance with the policies and procedures in rules adopted under division (B)(2)(c) of section 3750.02 of the Revised Code. Upon submission of a completed application, the information coordinator shall provide the applicant access to or copies of the information requested, or shall perform the requested computer search and provide the applicant with the information obtained from it, in accordance with those policies and procedures, subject to the restrictions under division (B)(5) of this section on the release of information on emergency and hazardous chemical inventory forms submitted under section 3750.08 of the Revised Code that is designated as tier II information and to the restrictions on the disclosure of trade secret and confidential business information established in rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code.

(B)

(1) Upon receiving the written request of an officer or employee of the state or a political subdivision acting in his official capacity, the commission or committee shall make available to the officer or employee an emergency and hazardous chemical inventory form that contains tier II information. If the commission or committee does not have the requested inventory form containing that information, it shall request the owner or operator of the facility to submit one. The owner or operator of the facility shall submit the requested inventory form to the commission or committee within thirty days after receiving the request to submit it. Upon receipt of the requested inventory form, the commission or committee shall provide it to the public officer or employee who requested it, subject to the restrictions on the disclosure of trade secret and confidential business information established in rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code.

(2) Upon receiving an application from any person to review or obtain a copy of an emergency and hazardous chemical inventory form containing tier II information that is in the possession of the commission or committee, the commission or committee shall provide the applicant access to review the form or obtain a copy of it in accordance with the policies and procedures established in rules adopted under division (B)(2)(c) of section 3750.02 of the Revised Code, subject to the restrictions under division (B)(5) of this section on the release of information on emergency and hazardous chemical inventory forms designated as tier II information and to the restrictions on the disclosure of trade secret and confidential business information established in rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code.

(3) If the commission or committee does not have the requested inventory form containing tier II information and if the requested inventory form pertains to a hazardous chemical that was present at the facility in an amount equal to or exceeding ten thousand pounds at any time during the preceding calendar year, the commission or committee shall request the owner or operator of the facility to submit an emergency and hazardous chemical inventory form containing tier II information regarding the hazardous chemical. The owner or operator of the facility shall submit the requested inventory form to the commission or committee within thirty days after receiving the request to submit it. Upon receiving the requested inventory form, the commission or committee shall provide access to review it or a copy of it to the applicant in accordance with the policies and procedures established in rules adopted under division (B)(2)(c) of section 3750.02 of the Revised Code, subject to the restrictions under division (B)(5) of this section on the release of information on emergency and hazardous chemical inventory forms designated as tier II information and to the restrictions on the disclosure of trade secret and confidential business information established in rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code.

(4) If the commission or committee does not have the requested inventory form containing tier II information and if the requested inventory form pertains to a hazardous chemical that was present at the facility in an amount less than ten thousand pounds at any time during the preceding calendar year, the person's application for access to review or obtain a copy of the inventory form shall contain the person's statement of general need for the information, in addition to the other information required on the application form. If the commission or committee finds that the applicant's statement of general need for the information constitutes a valid need for it under rules adopted pursuant to division (B)(1)(g) of section 3750.02 of the Revised Code, the commission or committee shall request the owner or operator of the facility to submit an inventory form that contains tier II information pertaining to the hazardous chemical. The owner or operator of the facility shall submit the requested inventory form to the commission or committee within thirty days after receiving the request to submit it. Upon receiving the requested inventory form, the commission or committee shall provide access to review it or a copy of it to the applicant in accordance with the policies and procedures established in rules adopted under division (B)(2)(c) of section 3750.02 of the Revised Code, subject to the restrictions on the release of tier II information in division (B)(5) of this section and to the restrictions on the disclosure of trade secret and confidential business information established in rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code.

(5) The owner or operator of a facility may request in writing that the storage location of a hazardous chemical at a facility provided on an emergency and hazardous chemical inventory form containing tier II information submitted under this section or section 3750.08 of the Revised Code not be disclosed to any person who is not an officer or employee of the state or a political subdivision acting in his official capacity. If the owner or operator of a facility has submitted such a request to the commission or a committee, the commission or committee shall not disclose information concerning the specific storage location of the hazardous chemical at the facility to any person who is not an officer or employee of the state or a political subdivision acting in his official capacity.

(C) No owner or operator of a facility where a hazardous chemical is stored, handled, or processed in an amount that exceeds the threshold quantity for the hazardous chemical established in rules adopted under division (B)(1)(b) or (C)(5) of section 3750.02 of the Revised Code shall fail to submit an emergency and hazardous chemical inventory form containing tier II information in compliance with division (A) or (B) of this section when requested to do so under either of those divisions.

Effective Date: 12-14-1988



Section 3750.11 - Enforcement.

(A) Except as provided in division (E) of this section, no local emergency planning committee shall enforce any resolution, rule, or requirement for the reporting or providing of the names or amounts of extremely hazardous substances or hazardous chemicals produced, used, or stored at facilities under the jurisdiction of the committee; for the reporting or providing of information regarding locations where those substances or chemicals are stored at those facilities; or for the reporting of releases of extremely hazardous substances, hazardous substances, or oil, that is not consistent with and equivalent in scope, content, and coverage to the reporting and hazard communication provisions of this chapter and rules adopted under it, unless the committee first obtains a variance from the emergency response commission under division (B) of this section.

(B) A committee shall, prior to commencing enforcement of any such requirement, submit a copy of it to the commission along with an application for a variance from division (A) of this section in accordance with rules adopted under division (B)(2)(e) of section 3750.02 of the Revised Code. On or before the date that the committee submits the variance application to the commission, the committee shall mail by certified mail, return receipt requested, notice of the application and a summary of the reporting requirement to the owner or operator of each facility within the emergency planning district that the committee determines would be subject to the reporting requirement. If the commission finds that the resolution, rule, or requirement meets the criteria for issuance of a variance established in those rules, it shall approve the application and issue an order granting the variance in accordance with section 3750.18 of the Revised Code. The commission shall not issue any order approving a variance application unless at least sixty per cent of the voting members of the commission vote to approve the application and issuance of the order. If less than sixty per cent of the voting members of the commission vote to approve a variance application, the commission shall issue an order denying the variance.

(C) Except as provided in division (G) of this section, no political subdivision shall enforce any ordinance, resolution, rule, or requirement adopted on or after the effective date of this section, or any amendment adopted on or after the effective date of this section to any such ordinance, resolution, rule, or requirement that was in effect on the effective date of this section, for the reporting or providing of the names or amounts of extremely hazardous substances or hazardous chemicals produced, used, or stored, at facilities within the political subdivision; for the reporting or providing of information regarding locations where those substances or chemicals are stored at those facilities; or for the reporting of releases of those extremely hazardous substances, hazardous substances, or oil that is not consistent with, equivalent to, and no more stringent than the reporting and hazard communication requirements of this chapter and rules adopted under it, unless the political subdivision first obtains a variance under this division.

A political subdivision that seeks to obtain a variance under this division shall submit a copy of the ordinance, resolution, rule, or requirement to the committee of the district in which the political subdivision is located along with an application for a variance in accordance with rules adopted under division (B)(2)(e) of section 3750.02 of the Revised Code. On or before the date that the political subdivision submits the variance application to the committee, the political subdivision shall mail by certified mail, return receipt requested, notice of the application and a summary of the reporting requirement to the owner or operator of each facility within the political subdivision that the political subdivision determines would be subject to the reporting requirement. If, in the opinion of the committee, the ordinance, resolution, rule, or requirement of the political subdivision meets the criteria for issuance of a variance established in those rules and does not conflict with any resolution, rule, or requirement adopted by the committee, the committee shall, by resolution, approve issuance of the variance and send a copy of its resolution, of the political subdivision's variance application, and of the ordinance, resolution, rule or requirement, to the commission. The committee shall not approve issuance of a variance under this division unless at least sixty per cent of the voting members of the committee vote to approve it. If the commission finds that the committee has approved issuance of a variance and that the ordinance, resolution, rule, or requirement of the political subdivision meets the criteria for issuance of a variance established in those rules, it shall approve the application and issue an order in accordance with section 3750.18 of the Revised Code granting the variance. The commission shall not issue any order approving a variance application unless at least sixty per cent of the voting members of the commission vote to approve the application and issuance of an order granting the variance. If less than sixty per cent of the voting members of the commission vote to approve a variance application, the commission shall issue an order denying the variance.

This division does not affect the validity or enforceability of any such ordinance, resolution, rule, or requirement of a political subdivision adopted prior to the effective date of this section. However, this division applies to any amendment to any such ordinance, resolution, rule, or requirement, which amendment is adopted on or after the effective date of this section and establishes a reporting requirement that is not consistent with, equivalent to, and no more stringent than the reporting and hazard communication requirements of this chapter and rules adopted under it.

(D) No political subdivision shall enforce any ordinance, resolution, rule, or requirement adopted on or after the effective date of this chapter requiring the placement of emergency response lock box units at any facility where an extremely hazardous substance, hazardous chemical, or hazardous substance is produced, used, or stored. The fire department of a political subdivision having jurisdiction over a facility and the owner or operator of such a facility may enter into an agreement under which the owner or operator will place and maintain an emergency response lock box unit at his facility in compliance with rules adopted under division (B)(6) of section 3750.02 of the Revised Code. If the fire department of a political subdivision and an owner or operator of such a facility are unable to enter into such an agreement and if the fire department believes that placement of a lock box unit at the facility is necessary to protect public health and safety and the environment or to protect emergency management personnel responding to a release of any such substance or chemical from the facility, the fire department, in accordance with rules adopted under division (B)(2)(f) of section 3750.02 of the Revised Code, may submit an application to the committee of the district in which the facility is located for issuance of an order requiring the owner or operator to place a lock box unit at his facility that complies with the rules adopted under division (B)(6) of section 3750.02 of the Revised Code. On or before the date that the fire department submits the application for issuance of such an order, the fire department shall mail by certified mail, return receipt requested, notice of the application to the owner or operator of the facility for which issuance of the order is sought. If, in the opinion of the committee, the application meets the criteria for issuance of such an order established in the rules adopted under division (B)(2)(f) of that section, the committee shall, by resolution, approve issuance of the order and send a copy of its resolution and the fire department's application to the commission. The committee shall not approve an application for issuance of such an order unless at least sixty per cent of the voting members of the committee vote to approve it. If the commission finds that the committee has approved the application and that the application meets the criteria for issuance of such an order established in rules adopted under division (B)(2)(f) of that section, it shall approve the application and issue an order in accordance with section 3750.18 of the Revised Code requiring the owner or operator to place one or more emergency response lock box units at his facility in accordance with the approved application and rules adopted under division (B)(6) of that section. The commission shall not approve an application for issuance of such an order unless at least sixty per cent of the voting members of the commission vote to approve the application and issuance of the order. If less than sixty per cent of the voting members of the commission vote to approve the application, the commission shall issue an order denying the application. No person shall violate an order issued under this division.

(E) A committee may, by resolution, adopt rules requiring the placarding of bulk hazardous chemical storage areas within its district in accordance with rules adopted by the fire marshal under section 3750.12 of the Revised Code and rules establishing such procedures as are necessary to implement and enforce that requirement. The rules may exempt the owner or operator of a facility who, with the approval of the committee, installs and maintains an emergency lock box unit that complies with the rules adopted under division (B)(6) of section 3750.02 of the Revised Code from compliance with requirements for placarding of bulk hazardous chemical storage areas. As used in this division, "bulk hazardous chemical storage area" has the same meaning as in division (D) of section 3750.12 of the Revised Code. No person shall violate a rule adopted under this division.

(F) Except as provided in division (G) of this section, this section shall not be construed to authorize a political subdivision, other than a municipal corporation or county that has adopted a charter in accordance with sections 3 and 4 of Article X, Ohio Constitution, to adopt or enforce any ordinance, resolution, rule, or requirement for the reporting or providing of the names or amounts of extremely hazardous substances or hazardous chemicals produced, used, or stored at facilities located within their boundaries; for the reporting or providing of information regarding locations where those substances or chemicals are stored at those facilities; or for the reporting of releases of extremely hazardous substances, hazardous substances, or oil. Nothing in this section or division (E)(5) of section 3750.03 of the Revised Code shall be construed to authorize a local emergency planning committee, municipal corporation, or charter county to enforce any ordinance, resolution, rule, or requirement that identifies or lists as an extremely hazardous substance any substance that is not so identified or listed in rules adopted under division (B)(1)(a) or (C)(5) of section 3750.02 of the Revised Code, that identifies as a hazardous chemical any chemical, other than a chemical identified in division (G)(3) of section 3750.01 of the Revised Code, that is not so identified or listed in rules adopted under division (B)(1)(b) or (C)(5) of that section, or that identifies as a hazardous substance any substance that is not so identified in rules adopted under division (B)(1)(c) or (C)(5) of that section.

(G) A political subdivision that owns, operates, or is served by a public water system as defined in section 6109.01 of the Revised Code may establish and enforce requirements that provide for the protection of ground water resources that serve as a source of drinking water for its public water system and that are located within scientifically derived wellhead protection areas.

Effective Date: 12-14-1988



Section 3750.12 - Fire marshal rules for placards or labels at bulk storage areas.

The fire marshal, after consultation with the emergency response commission, shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards governing the placement of placards or labels containing specified information at bulk storage areas of hazardous chemicals for the purposes of division (E) of section 3750.11 of the Revised Code. The rules shall, without limitation, do all of the following:

(A) Establish standards that are consistent with those established for this purpose by the national fire protection association or with other nationally recognized standards and stipulate that the owner or operator of a facility may, at his discretion, utilize the system of placarding or labeling established by the national fire protection association;

(B) Provide that if more than one hazardous chemical is present at a bulk storage area, a placard or label concerning only the chemical that is the most hazardous as determined under this chapter and rules adopted under it need be placed at the area;

(C) Stipulate that the information that may be contained on placards or labels is subject to the restrictions on the release of trade secret information and confidential business information under this chapter and rules adopted under it;

(D) Stipulate that any facility whose primary function is to offer a hazardous chemical for retail sale directly to the consumer is not subject to any placarding or labeling requirement established by a local emergency planning committee under division (E) of section 3750.11 of the Revised Code, provided that the facility is one commonly recognized by the general public as a retail sales facility for hazardous chemicals. As used in this section, "bulk storage area" means any area at which at least ten thousand gallons of a hazardous chemical in liquid form or at least fifty thousand pounds of a hazardous chemical in solid form are stored. The term does not include process vessels.

Effective Date: 12-14-1988



Section 3750.13 - Fees.

(A)

(1) Except as provided in division (A)(3) or (4) of this section, the owner or operator of a facility required to annually file an emergency and hazardous chemical inventory form under section 3750.08 of the Revised Code shall submit with the inventory form a filing fee of one hundred fifty dollars. In addition to the filing fee, the owner or operator shall submit with the inventory form the following additional fees for reporting inventories of the individual hazardous chemicals and extremely hazardous substances produced, used, or stored at the facility:

(a) Except as provided in division (A)(1)(b) of this section, an additional fee of twenty dollars per hazardous chemical enumerated on the inventory form;

(b) An additional fee of one hundred fifty dollars per extremely hazardous substance enumerated on the inventory form. The fee established in division (A)(1)(a) of this section does not apply to the reporting of the inventory of a hazardous chemical that is also an extremely hazardous substance to which the inventory reporting fee established in division (A)(1)(b) of this section applies.

The total fees required to accompany any inventory form shall not exceed twenty-five hundred dollars.

(2) An owner or operator of a facility who fails to submit such an inventory form within thirty days after the applicable filing date prescribed in section 3750.08 of the Revised Code shall submit with the inventory form a late filing fee in the amount of ten per cent per year of the total fees due under division (A)(1) or (4) of this section, in addition to the fees due under division (A)(1) or (4) of this section.

(3) The owner or operator of a facility who, during the preceding year, was required to pay a fee to a municipal corporation pursuant to an ordinance, rule, or requirement that was in effect on the effective date of this section for the reporting or providing of the names or amounts of extremely hazardous substances or hazardous chemicals produced, used, or stored at the facility may claim a credit against the fees due under division (A)(1) or (4) of this section for the fees paid to the municipal corporation pursuant to its reporting requirement. The amount of the credit claimed in any reporting year shall not exceed the amount of the fees due under division (A)(1) or (4) of this section during that reporting year, and no unused portion of the credit shall be carried over to subsequent years. In order to claim a credit under this division, the owner or operator shall submit with the emergency and hazardous chemical inventory form a receipt issued by the municipal corporation or other documentation acceptable to the commission indicating the amount of the fee paid to the municipal corporation and the date on which the fee was paid.

(4) An owner or operator who is regulated under Chapter 1509. of the Revised Code and who submits information under section 1509.11 of the Revised Code for not more than twenty-five facilities shall submit to the emergency response commission on or before the first day of March a flat fee of fifty dollars if the facilities meet all of the following conditions:

(a) The facility exclusively stores crude oil or liquid hydrocarbons or other fluids resulting, obtained, or produced in connection with the production or storage of crude oil or natural gas.

(b) The crude oil, liquid hydrocarbons, or other fluids stored at the facility are conveyed directly to it through piping or tubing.

(c) The facility is located on the same site as, or on a site adjacent to, the well from which the crude oil, liquid hydrocarbons, or other fluids are produced or obtained.

(d) The facility is used for the storage of the crude oil, liquid hydrocarbons, or other fluids prior to their transportation off the premises of the facility for sale, use, or disposal.

An owner or operator who submits information for more than twenty-five facilities that meet all of the conditions prescribed in divisions (A)(4)(a) to (d) of this section shall submit to the commission a base fee of fifty dollars and an additional filing fee of ten dollars for each facility reported in excess of twenty-five, but not exceeding a total fee of nine hundred dollars.

As used in division

(A) (4) of this section, "owner or operator" means the person who actually owns or operates any such facility and any other person who controls, is controlled by, or is under common control with the person who actually owns or operates the facility.

(B) The emergency response commission and the local emergency planning committee of an emergency planning district may establish fees to be paid by persons, other than public officers or employees, obtaining copies of documents or information submitted to the commission or a committee under this chapter. The fees shall be established at a level calculated to defray the costs to the commission or committee for copying the documents or information but shall not exceed the maximum fees established in rules adopted under division (B)(8) of section 3750.02 of the Revised Code.

(C) Except as provided in this division and division (B) of this section, and except for fees authorized by section 3737.22 of the Revised Code or rules adopted under sections 3737.82 to 3737.882 of the Revised Code and collected exclusively for either of those purposes, no committee or political subdivision shall levy any fee, tax, excise, or other charge to carry out the purposes of this chapter. A committee may charge the actual costs involved in accessing any computerized data base established by the commission under this chapter or by the United States environmental protection agency under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C.A. 11001.

(D) Moneys collected by the commission under this section shall be credited to the emergency planning and community right-to-know fund created in section 3750.14 of the Revised Code.

Effective Date: 09-05-2001



Section 3750.14 - Emergency planning and community right-to-know fund.

(A) There is hereby created in the state treasury the emergency planning and community right-to-know fund. Moneys received by the emergency response commission under section 3750.13 of the Revised Code and civil penalties imposed under division (B) of section 3750.20 of the Revised Code shall be credited to the fund until an aggregate amount of five million dollars has been credited to it during a fiscal year. All moneys in excess of five million dollars so received during a fiscal year shall be credited to the emergency response and community right-to-know reserve fund created in section 3750.15 of the Revised Code.

(B) The emergency response commission shall administer the emergency planning and community right-to-know fund. On or before the first day of May of each year, the commission shall allocate moneys in the fund for grants to each of the following entities or classes of entities in the percentages stated:

(1) To the commission, not less than fifteen nor more than twenty-five per cent of the moneys in the fund;

(2) To local emergency planning committees, not less than sixty-five nor more than seventy-five per cent of the moneys in the fund;

(3) To fire departments, not less than five nor more than fifteen per cent of the moneys in the fund.

Moneys credited to the fund under section 3750.13 of the Revised Code from the fees paid by the owner or operator of a facility who first submitted an emergency and hazardous chemical inventory form for the facility on or before the first day of March of the current year shall not be considered when making allocations under divisions (B)(1), (2), and (3) of this section, but shall be distributed pursuant to division (E) of this section. The allocated moneys shall be distributed at the start of each fiscal year. The commission's decisions on the distribution of moneys from the fund are not appealable.

(C) From the moneys allocated under division (B)(1), (2), or (3) of this section, as appropriate, the commission shall make grants from the fund to the commission, local emergency planning committees, and fire departments for implementation and administration of this chapter and rules adopted under it, including, without limitation, the development and implementation of chemical emergency response and preparedness plans. The commission shall make grants under this division in accordance with rules adopted under division (B)(7) of section 3750.02 of the Revised Code. In making grants to committees and fire departments under this division, the commission shall consider the needs of the emergency planning district or fire department in terms of the minimum amount of money necessary for a committee to prepare or revise, exercise, and review its chemical emergency response and preparedness plan in terms of its minimum requirements for personnel and essential office equipment; the number of facilities in the district or under the jurisdiction of the fire department that are subject to section 3750.05 of the Revised Code; the amounts of extremely hazardous substances produced, used, or stored in the district or territory under the jurisdiction of the fire department; the amounts of hazardous materials transported in or through the district or territory under the jurisdiction of the fire department; and the population within the district or under the jurisdiction of the fire department that resides in close proximity to facilities that are subject to that section and to principal routes for the transportation of hazardous materials identified or listed by regulations adopted under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1801, as amended.

Each application for a grant under this division shall be made in accordance with rules adopted under division (B)(7) of section 3750.02 of the Revised Code and shall demonstrate that the grant will enhance the ability of the recipient or, in the case of the commission, the state as a whole to prepare for and respond to releases of hazardous substances and extremely hazardous substances. A fire department shall apply for and receive a grant under this division only through the committee for the emergency planning district in which the fire department is located.

(D)

(1) Moneys received by the commission, committees, and fire departments under this section shall not be used to do any of the following:

(a) Acquire first response equipment, except as otherwise provided in division (D)(4) of this section;

(b) Defray costs for copying and mailing hazardous chemical lists, material safety data sheets, or emergency and hazardous chemical inventory forms submitted under this chapter for distribution to the public;

(c) Reimburse any person for expenditures incurred for emergency response and cleanup of a release of oil, a hazardous substance, or an extremely hazardous substance;

(d) Perform any assessment of damages to natural resources resulting from a release of oil, a hazardous substance, or an extremely hazardous substance.

(2) The commission may use moneys in the fund to pay the costs incurred by other state agencies in implementing and administering the requirements of this chapter and rules adopted under it.

(3) In making a grant under this section to the fire department of a municipal corporation that is collecting a fee pursuant to an ordinance, rule, or requirement for the reporting or providing of the names and amounts of extremely hazardous substances or hazardous chemicals produced, used, or stored at facilities in the municipal corporation that was in effect on the effective date of this section, the commission shall first determine the amount of the grant for which the fire department would otherwise be eligible under this section and shall subtract from that amount the total amount of the moneys collected by the municipal corporation during the preceding year pursuant to the reporting requirement, as certified to the commission in the grant application. If that calculation yields a positive remainder, the commission may make a grant to the fire department in that amount. Otherwise, the fire department is not eligible for a grant under this section for that year.

(4) After a committee determines that the initial training needs for emergency management personnel within its emergency planning district set forth in the committee's plan or most recent review of its plan under section 3750.04 of the Revised Code have been met, a committee may make grants from the moneys it receives under this section to fire departments located within the district for the purchase of first response equipment.

(5) During the first three fiscal years commencing after December 14, 1988, political subdivisions within an emergency planning district may apply to the committee of the district for reimbursement of moneys spent and in-kind contributions made by the political subdivision to the committee at any time prior to the committee's receipt of its first grant under this section for performance of the functions of a local emergency planning committee. The committee may make grants from the moneys it receives under this section during those fiscal years to reimburse any portion of the contributions made by a political subdivision to the committee to the extent that the committee considers that moneys are available for that purpose.

(E) In the year in which the owner or operator of a facility who is subject to filing an emergency and hazardous chemical inventory form for the facility first files a form for the facility, the commission shall make a grant to the local emergency planning committee of the emergency planning district in which the facility is located for the total amount of the fees and any penalties collected under division (A)(1), (2), or (4) of section 3750.13 of the Revised Code in that year in connection with the filing of the form for the facility. The amount of the grant provided under this division shall be in addition to any grant provided to the committee under division (C) of this section or division (B) of section 3750.15 of the Revised Code. The amount of a grant to be provided under this division shall not be considered in determining the committee's need for a grant under division (C) of this section or division (B) of section 3750.15 of the Revised Code or in determining the amount of any such grant. If a committee also will receive a grant under division (C) of this section, the grant provided under this division shall accompany that grant. If a committee will not receive a grant under division (C) of this section in a year in which the committee is to receive a grant under this division, the grant under this division shall be made to the committee at the time that the grants under division (C) of this section are distributed. Moneys received by a local committee under this division shall be used for the same purposes as the grants received under division (C) of this section.

Effective Date: 07-26-1991



Section 3750.15 - Emergency planning and community right-to-know reserve fund.

(A) There is hereby created in the state treasury the emergency planning and community right-to-know reserve fund consisting of all moneys credited to it under section 3750.14 of the Revised Code. Fifty per cent of the moneys in the reserve fund shall be used for the grant program under division (B) of this section, and fifty per cent of the moneys shall be held in reserve for the purposes of division (C) of this section. The emergency response commission shall administer the reserve fund.

(B) The commission may make grants from the reserve fund to the commission, local emergency planning committees, and fire departments for the development and implementation of chemical emergency response and preparedness plans, advanced training, data management, performing hazard analysis and vulnerability studies for purposes of developing or revising their plans, and the acquisition of first response equipment. No more than twenty-five per cent of the moneys available for grants in any year shall be available to the commission. A fire department may apply for and receive a grant only through the committee for the local emergency planning district in which the fire department is located. Grants to committees and fire departments for advanced training, data management, performing hazard analysis and vulnerability studies, or the acquisition of first response equipment shall be made only when expenditures for that purpose are identified as being needed in the chemical emergency response and preparedness plan of the district prepared under section 3750.04 of the Revised Code or in the most recent review of the plan conducted under division (C) of that section. The commission shall make grants under this division in accordance with rules adopted under division (B)(7) of section 3750.02 of the Revised Code governing the awarding of those grants.

Each application for a grant under this division shall be made in accordance with rules adopted under division (B)(7) of section 3750.02 of the Revised Code governing applications for grants under this division and shall demonstrate that the grant will enhance the ability of the recipient or, in the case of the commission, the state as a whole to prepare for and respond to releases of hazardous substances and extremely hazardous substances. All applications for grants from the reserve fund to a committee and to fire departments within the jurisdiction of a committee shall be submitted by the committee to the commission at the same time. Each application from a committee shall demonstrate that expenditures from applicable local revenues for the purpose of preparedness for emergency response to those releases and for administration of the district's emergency response program did not decline during the immediately preceding three years. No grant under this division shall exceed one hundred thousand dollars.

No grant shall be made under this division unless the grantee provides matching funds equal to twenty-five per cent of the amount requested. If two or more committees submit a joint application for a grant to promote cooperative emergency planning and training or to share first response equipment, the matching requirement shall be reduced to ten per cent of the amount requested. The matching funds required by this division may consist of contributions of money by any person or of contributions in kind through the purchase of first response equipment; however, moneys allocated under section 3750.14 of the Revised Code shall not be used to provide any of the matching funds required by this division.

Grant moneys awarded to the commission under this division may be expended, by contract, to support the participation of any state agency in chemical emergency response planning and training or to acquire first response equipment for any state agency whose needs have been identified in the state emergency response plan prepared under division (B)(13) of section 3750.02 of the Revised Code. The state agency receiving moneys from the commission shall provide the required matching funds from moneys available to the agency, other than those received under division (D)(2) of section 3750.14 of the Revised Code.

Grant moneys awarded under this division shall not be used to do either of the following:

(1) Reimburse any person for expenditures incurred for emergency response and cleanup of a release of oil, a hazardous substance, or an extremely hazardous substance;

(2) Perform any assessment of damages to natural resources resulting from a release of oil, a hazardous substance, or an extremely hazardous substance.

(C) If in any fiscal year less than five million dollars is credited to the emergency planning and community right-to-know fund created in section 3750.14 of the Revised Code, the director of budget and management, upon the certification of the commission, may transfer up to fifty per cent of the moneys in the reserve fund to that fund. The director shall transfer only such amounts of the reserve fund to the fund as are necessary to ensure that all budgetary requirements of the fund are met, provided that expenditures from the fund shall not exceed five million dollars during any fiscal year.

Effective Date: 07-26-1991



Section 3750.16 - Right of entry.

A member of the emergency response commission or his designated representative who also is an officer or employee of the state or a political subdivision, a member of the local emergency planning committee of the emergency planning district having territorial jurisdiction who is also an officer or employee of the state or a political subdivision, or the designated representative of the fire department having territorial jurisdiction, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times upon any private or public property, real or personal, to inspect or investigate, obtain samples, and examine or copy any records to determine compliance with this chapter and rules adopted and orders issued under it. The commission, committee, or fire department, or a designated representative of any of them, may apply for and any judge of a court of record may issue an administrative inspection warrant under division (F) of section 2933.21 of the Revised Code, or other appropriate search warrant, necessary to achieve the purposes of this chapter within the court's territorial jurisdiction, provided that the designated representative of the commission or committee also shall be an officer or employee of the state or a political subdivision.

Effective Date: 10-29-1995



Section 3750.17 - Prohibitions.

(A) No person shall violate any section of this chapter or a rule adopted or order issued under it.

(B) No person shall falsify, tamper with, or render inaccurate any information or records required to be submitted under any section of this chapter, a rule adopted under it, or an order issued under it. Violation of this division is not also a violation of division (C) of this section and is not falsification under section 2921.13 of the Revised Code.

(C) No person who is required to submit information under this chapter, a rule adopted under it, or an order issued under it shall submit any information that is inaccurate or misleading. It is an affirmative defense in any civil action or civil penalty action brought under section 3750.20 of the Revised Code for an alleged violation of this division that the submission of the inaccurate or misleading information resulted from a good faith error that occurred notwithstanding the maintenance of procedures that were adopted by the owner or operator to avoid such an error.

(D) No person shall influence, intimidate, harass, or retaliate by any means or method against the director of environmental protection or an officer or employee of the environmental protection agency, a member or employee of the emergency response commission or a local emergency planning committee, an officer or employee of a fire department, an emergency responder, or an officer or employee of this state or a political subdivision, so as to hinder or attempt to hinder him from carrying out his duties under this chapter and rules adopted under it. Violation of this division is not intimidation under section 2921.03 of the Revised Code.

Effective Date: 12-14-1988



Section 3750.18 - Orders for enforcement.

The executive committee of the emergency response commission may issue orders requiring the owner or operator of a facility or other responsible person at a facility to abate a violation of any section of this chapter or a rule adopted under it, and orders requiring a local emergency planning committee or fire department to comply with this chapter or rules adopted under it.

Enforcement orders issued under this section and other orders issued by the commission under this chapter shall be issued in accordance with procedures established by the commission by rules adopted under division (B)(2)(g) of section 3750.02 of the Revised Code. Issuance of an enforcement order under this section is not a condition precedent to bringing a criminal, civil, or civil penalty action under section 3750.20 of the Revised Code.

Effective Date: 12-14-1988



Section 3750.19 - Appeals.

The environmental review appeals commission created in section 3745.02 of the Revised Code has exclusive original jurisdiction over any matter that may be brought before it under Chapter 3745. of the Revised Code or this chapter. For purposes of this section, the terms "any person," "act," and "action" have the same meanings as in section 3745.04 of the Revised Code.

Any person who has been aggrieved or adversely affected by an act or action of the emergency response commission or the executive committee of the commission may appeal to the environmental review appeals commission seeking an order vacating or modifying the act or action or requiring the emergency response commission or executive committee to perform an act or action. The person appealing to the environmental review appeals commission shall be known as the appellant and the emergency response commission or executive committee and any party substantially supporting the finding of the emergency response commission shall be known as an appellee. The appeal shall be in the form of a notice of appeal and shall set forth the action complained of and the grounds upon which the appeal is based. The appeal shall be filed with the environmental review appeals commission within thirty days after notice of the act or action. Notice of the filing of the appeal shall be filed with the emergency response commission or executive committee within three days after the appeal is filed with the environmental review appeals commission. Within fourteen days after receipt of the notice of appeal, the emergency response commission or executive committee shall prepare and certify to the environmental review appeals commission a record of proceedings out of which the appeal arises, including all documents. The setting of a hearing, the conduct of the hearing, the availability of a stay, the environmental review appeals commission's decision-making process, and all other procedures of the environmental review appeals commission that are established in Chapter 3745. of the Revised Code and are not inconsistent with this chapter shall govern hearings under this section. For purposes of hearings held under this chapter or Chapter 3745. of the Revised Code, the environmental review appeals commission may employ hearing examiners to conduct hearings and may create a record by stenographic means or by the use of audio electronic recording devices, as it determines.

Notwithstanding any provision of Chapter 119. or 3745. of the Revised Code, no adjudication hearing shall be held by the emergency response commission or executive committee prior to any act or action under this chapter. All appeals of acts or actions by the emergency response commission shall be heard in a hearing de novo before the environmental review appeals commission. Appeals from orders of the environmental review appeals commission shall be conducted in accordance with section 3745.06 of the Revised Code.

Effective Date: 12-02-1996



Section 3750.20 - Prosecutions.

(A) The attorney general, the prosecuting attorney of the county, or the city director of law of the city where a violation has occurred or is occurring, upon the written request of the executive committee of the emergency response commission, the local emergency planning committee, or the fire department having jurisdiction where the violation has occurred or is occurring, shall prosecute to termination or bring an action for injunction against any person who has violated or is violating any section of this chapter or rules adopted or orders issued under it. The court of common pleas in which an action for injunction is filed has the jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating any section of this chapter or a rule adopted or order issued under it. The court shall give precedence to such an action over all other cases.

Upon the certified written request of any person, the director of environmental protection shall conduct such investigations and make such inquiries as are necessary to secure compliance with this chapter and the rules adopted or orders issued under it. The director or the commission may, upon request or upon their own initiative, investigate or make inquiries into any alleged violation of this chapter or rules adopted or orders issued under it.

(B)

(1) Whoever violates section 3750.06 of the Revised Code or an order issued under section 3750.18 of the Revised Code to enforce that section shall pay a civil penalty of not more than twenty-five thousand dollars for each day of violation.

(2) Whoever violates division (B) of section 3750.17 of the Revised Code shall pay a civil penalty of not more than twenty-five thousand dollars for each violation.

(3) Whoever violates section 3750.05, 3750.07, or 3750.08 of the Revised Code, divisions (C)(1) to (3) of section 3750.09 of the Revised Code, division (C) of section 3750.10, a rule adopted under division (B)(1)(d) or (e) of section 3750.02 of the Revised Code, an order issued under section 3750.18 of the Revised Code to secure compliance with any of those sections or rules, division (E)(5) of section 3750.03 of the Revised Code, division (E) of section 3750.11 of the Revised Code, or division (C) of section 3750.17 of the Revised Code shall pay a civil penalty of not more than ten thousand dollars for each day of violation.

(4) Whoever violates a provision of this chapter or a rule adopted under it for which no civil penalty is otherwise provided shall pay a civil penalty of not more than ten thousand dollars for each day of violation. The attorney general, the prosecuting attorney of the county, or the city director of law of the city where a violation of this chapter or of a rule adopted or order issued under it has occurred or is occurring, upon the written request of the executive committee of the commission, the committee of the emergency planning district, or of the fire department having jurisdiction where the offense has occurred or is occurring, shall bring an action under this division against any person who has committed or is committing any such violation. All civil penalties received under divisions (B)(1) to (4) of this section pursuant to actions brought upon the written request of the executive committee of the emergency response commission shall be credited to the emergency planning and community right-to-know fund created in section 3750.14 of the Revised Code. All civil penalties received under those divisions pursuant to actions brought upon the written request of a local emergency planning committee or fire department shall be credited to the special emergency planning fund created in section 3750.03 of the Revised Code of the district in which the violation occurred.

(C) Any action for injunction or civil penalties under division (A) or (B) of this section is a civil action governed by the Rules of Civil Procedure.

Effective Date: 12-14-1988



Section 3750.21 - Liability for disclosures.

A member of the emergency response commission, officer or employee of the environmental protection agency, member or employee of a local emergency planning committee, officer or employee of a fire department, health professional, physician, nurse, or other person who receives information classified as a trade secret pursuant to rules adopted under division (B)(2)(d) of section 3750.02 of the Revised Code, information classified as a trade secret pursuant to division (B)(14) of that section, or information identified as confidential business information by rules adopted under division (B)(1)(h) of that section and who violates division (G) of section 3750.09 of the Revised Code or otherwise discloses information classified as a trade secret or identified as confidential business information pursuant to those rules or that division to a person not authorized to have that information under division (D) of section 3750.09 of the Revised Code or rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code, is liable in damages in a civil action to the owner of the trade secret or confidential business information for any injury or loss to person or property sustained by him resulting from the violation or unauthorized disclosure of that information. Any owner of information so classified as a trade secret or identified as confidential business information who, as a result of a violation of division (G) of section 3750.09 of the Revised Code or by disclosure of trade secret or confidential business information to a person not authorized to have it pursuant to division (D) of section 3750.09 of the Revised Code or rules adopted under division (B)(1)(i) of section 3750.02 of the Revised Code, sustains any injury or loss to person or property may bring a civil action for damages and other appropriate relief against the person who violated that division or otherwise disclosed the trade secret or confidential information to a person not so authorized to have it.

In such a civil action, if the plaintiff establishes by a preponderance of the evidence, and if the trier of fact finds, that the defendant violated that division or otherwise disclosed information classified as a trade secret or identified as confidential business information to a person not so authorized to have it, and that the plaintiff sustained injury or loss to person or property as a result of the violation or unauthorized disclosure of the information, the trier of fact may award compensatory damages and such other relief as the trier of fact finds appropriate.

In any civil action under this section the court may award costs and reasonable attorney's fees to the prevailing party.

Liability imposed under this section for a violation of division (G) of section 3750.09 of the Revised Code is in addition to other civil liability, if any, under the Revised Code or common law of this state and in addition to any civil penalty that is imposed for the same violation under section 3750.20 of the Revised Code or any criminal penalty that is imposed for the same violation under section 3750.99 of the Revised Code.

Effective Date: 12-14-1988



Section 3750.22 - Distribution by facility owner of copies of vulnerability assessment.

(A)

(1) The owner or operator of a facility where chemicals are produced, or the owner or operator of any other facility or business of any type, may provide a copy of any vulnerability assessment of the facility or business or of any other security-sensitive information developed regarding the facility or business to any of the following:

(a) The local emergency planning committee of the emergency planning district in which the facility or business is located;

(b) The fire department with jurisdiction over the facility or business;

(c) The sheriff of the county in which the facility or business is located;

(d) The chief of police of any municipal corporation with jurisdiction over the facility or business;

(e) Any state agency involved in the development of plans to protect businesses of any type against terrorist attack including the Ohio department of public safety, the Ohio highway patrol, the office of homeland security, and the emergency management agency.

(2) A local emergency planning committee, fire department, sheriff, or chief of police, or other public office that receives a vulnerability assessment or other security-sensitive information pursuant to division (A)(1) of this section may provide a copy of that assessment or information to any local emergency planning committee, fire department, sheriff, or chief of police, or other public office described in division (A)(1) of this section but shall not share that vulnerability assessment or security-sensitive information with any other public or private office unless required to do so by federal or state law.

(B)

(1) Any vulnerability assessment or other security-sensitive information a public office receives pursuant to division (A) of this section is not a public record under section 149.43 of the Revised Code and that assessment or information is not subject to the mandatory disclosure requirements of section 149.43 of the Revised Code.

(2) This section shall not be construed to exempt any owner or operator of a facility where chemicals are produced or the owner or operator of any other facility or business of any type from providing information contained in a vulnerability assessment or other security-sensitive information to the public when the provision of that information otherwise is required by federal or state law.

Effective Date: 04-14-2006



Section 3750.99 - Penalty.

(A) Whoever recklessly violates section 3750.06 of the Revised Code or an order issued under section 3750.18 of the Revised Code to enforce that section is guilty of a felony and shall be fined at least ten thousand but not more than twenty-five thousand dollars or imprisoned for at least two but not more than four years, or both. Each day of violation is a separate offense. Upon a second or subsequent conviction for such an offense, the offender shall be fined at least twenty-five thousand but not more than fifty thousand dollars for each day of violation or imprisoned for at least two but not more than four years, or both.

(B) Whoever purposely violates division (G) of section 3750.09 of the Revised Code shall be fined not more than twenty thousand dollars or imprisoned for not more than one year, or both. Each violation is a separate offense.

(C) Whoever recklessly violates division (B) of section 3750.17 of the Revised Code is guilty of a felony and shall be fined at least ten thousand but not more than twenty-five thousand dollars or imprisoned for at least two but not more than four years, or both. Each violation is a separate offense. Upon a second or subsequent conviction for such an offense, the offender shall be fined at least twenty-five thousand but not more than fifty thousand dollars for each violation or imprisoned for at least two but not more than four years, or both.

(D) Whoever recklessly violates division (D) of section 3750.17 of the Revised Code is guilty of a felony and shall be fined at least ten thousand but not more than twenty-five thousand dollars or imprisoned for at least two but not more than four years, or both. Each violation is a separate offense.

Effective Date: 12-14-1988






Chapter 3751 - HAZARDOUS SUBSTANCES

Section 3751.01 - Hazardous substances definitions.

As used in this chapter:

(A) "Confidential business information" means the types or categories of information identified in rules adopted under division (A)(1)(g) of section 3751.02 of the Revised Code.

(B) "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person or by any person who controls, is controlled by, or is under common control with such person.

(C) "Manufacture" means the production, preparation, importation, or compounding of a toxic chemical. The term also applies to a toxic chemical produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture including, without limitation, byproducts and coproducts that are separated from the other substance or mixture and impurities that remain in that substance or mixture.

(D) "Person" includes the state, any political subdivision or other state or local body, the United States and any agency or instrumentality thereof, and any entity defined as a person under section 1.59 of the Revised Code.

(E) "Process" means the preparation of a toxic chemical after its manufacture for distribution in commerce:

(1) In the same form or physical state as, or in a different form or physical state from, that in which it was received by the person so preparing such chemical;

(2) As part of an article containing the toxic chemical.

(F) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or discharging into the environment of any toxic chemical including, without limitation, the abandonment or discarding of barrels, containers, and other closed receptacles that contained a toxic chemical.

(G) "Toxic chemical" means a chemical listed in rules adopted under division (A)(1)(a) of section 3751.02 of the Revised Code.

Effective Date: 12-14-1988



Section 3751.02 - Adoption of rules.

(A) The director of environmental protection shall:

(1) Adopt rules in accordance with Chapter 119. of the Revised Code that are consistent with and equivalent in scope, content, and coverage to, and no more stringent than section 313 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1741, 42 U.S.C. 11023, and regulations adopted under that section:

(a) Identifying and listing toxic chemicals, establishing threshold quantities for any such chemical used, manufactured, or processed at a facility that differ from and supersede a threshold quantity prescribed in division (C) of section 3751.03 of the Revised Code, and establishing ranges of quantities of those chemicals to be used in preparing toxic chemical release forms under that section. The rules may establish different annual threshold quantities based upon whether a toxic chemical is used, manufactured, or processed at a facility or based upon classes of chemicals or categories of facilities.

(b) Adding or deleting standard industrial classification codes from the list in division (A)(1) of section 3751.03 of the Revised Code establishing the categories of facilities subject to the reporting requirements of that section;

(c) Applying the reporting requirements of section 3751.03 of the Revised Code to owners or operators of individual facilities in this state that manufacture, process, or otherwise use a toxic chemical, in addition to those subject to the reporting requirements of that section pursuant to the criteria contained in it or rules adopted under division (A)(1)(a) or (b) of this section;

(d) Modifying the frequency for submitting the report required by division (A) of section 3751.03 of the Revised Code applicable to:

(i) All toxic chemical release forms required to be submitted by division (A) of section 3751.03 of the Revised Code;

(ii) A class of toxic chemicals or a category of facilities;

(iii) A specific toxic chemical;

(iv) A specific facility.

(e) Establishing procedures for receiving and fulfilling requests from the public for information held by the director under this chapter;

(f) Establishing procedures and criteria to protect trade secret and confidential business information from unauthorized disclosure;

(g) Identifying the types or categories of information submitted or obtained under this chapter and rules adopted under it that constitute confidential business information;

(h) Establishing other requirements or authorizations that the director considers necessary or appropriate to implement and administer this chapter.

(2) Adopt rules in accordance with Chapter 119. of the Revised Code requiring that all claims for protection of information obtained under this chapter as a trade secret be submitted to the administrator of the United States environmental protection agency for determination under section 322 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1747, 42 U.S.C. 11042, and regulations adopted under that section.

(3) Prescribe and publish a uniform toxic release form to be used by owners or operators of facilities subject to the reporting requirements of section 3751.03 of the Revised Code. The form shall require the submission of only the information and certifications required by division (B) of section 3751.03 of the Revised Code and such additional information as is required to be provided on the uniform toxic chemical release form published by the administrator under section 313 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1741, 42 U.S.C. 11023.

(B) The director may:

(1) As the representative of the governor pursuant to section 313(b) of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1741, 42 U.S.C. 10041, request the administrator of the United States environmental protection agency to apply the toxic chemical release reporting requirements of section 313 of that act to the owner or operator of any facility in this state that manufactures, processes, or otherwise uses a toxic chemical if, in the director's judgment, such reporting is warranted by the toxicity of the toxic chemical manufactured, processed, or otherwise used at the facility; the proximity of the facility to other facilities that release the toxic chemical or to population centers; or the history of releases of the toxic chemical at the facility;

(2) As the representative of the governor pursuant to section 313(e)(2) of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1741, 42 U.S.C. 11041, petition the administrator to, by regulation, add a chemical to or delete a chemical from the list of toxic chemicals subject to the toxic chemical release reporting requirements of section 313 of that act if, in the director's judgment, the chemical meets the criteria of paragraph (d)(2) or (3) of that section.

Effective Date: 12-14-1988



Section 3751.03 - Submitting uniform toxic chemical release forms.

(A)

(1) On or before the first day of July of each year or as otherwise prescribed in rules adopted under division (A)(1)(d) of section 3751.02 of the Revised Code, the owner or operator of a facility that is in standard industrial classification codes 20 to 39 and any other codes added by rules adopted under division (A)(1)(b) of section 3751.02 of the Revised Code, as those standard industrial classification codes were in effect on July 1, 1985, that has ten or more full-time employees, and that manufactured, processed, or otherwise used during the preceding calendar year a toxic chemical in an amount exceeding the applicable threshold quantity established in division (C) of this section or otherwise prescribed in rules adopted under division (A)(1)(a) of section 3751.02 of the Revised Code, shall prepare and submit to the director of environmental protection a completed toxic chemical release form for each toxic chemical that was so manufactured, processed, or otherwise used at the facility during the preceding calendar year. The owner or operator shall submit the information required by division (B) of this section on a uniform toxic chemical release form prescribed under division (A)(3) of section 3751.02 of the Revised Code. If the director has not prescribed the form, an owner or operator shall submit the information required to be included on the form under that division to the director by means of a letter postmarked not later than the date on which the form is due under this division.

(2) In addition to the owners or operators of facilities meeting the criteria enumerated in division (A)(1) of this section, the owners and operators of facilities identified in rules adopted under division (A)(1)(c) of section 3751.02 of the Revised Code shall comply with division (A)(1) of this section. Division (A)(1) of this section does not apply to the owner or operator of a facility in a standard industrial classification code that has been deleted from the list in division (A)(1) of this section by rules adopted under division (A)(1)(b) of section 3751.02 of the Revised Code.

(B) The uniform toxic chemical release form shall contain all of the following information:

(1) The name, location of, and principal business activities conducted at the facility;

(2) Each of the following items of information regarding the toxic chemical:

(a) Whether the toxic chemical is manufactured, processed, or otherwise used and the general category or categories of use of the chemical;

(b) An estimate of the maximum amount in pounds of the toxic chemical present at the facility at any time during the preceding calendar year. The estimate shall be provided in the appropriate reporting range established by rules adopted under division (A)(1)(a) of section 3751.02 of the Revised Code.

(c) The waste treatment or disposal methods employed for each waste stream and an estimate of the efficiency typically achieved by those methods for that waste stream;

(d) The quantity of the toxic chemical entering each environmental medium annually;

(e) An indication as to whether the owner or operator chooses to withhold information about it as a trade secret and, if so, whether the owner or operator has filed a claim with the administrator of the United States environmental protection agency for protection of that information as a trade secret pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code.

(3) An appropriate certification regarding the accuracy and completeness of the report, signed by an official of the owner or operator with management responsibility.

(C) The threshold amounts for purposes of reporting toxic chemicals under this section are as follow:

(1) With respect to a toxic chemical used at a facility, ten thousand pounds for the applicable calendar year;

(2) With respect to a toxic chemical manufactured or processed at a facility:

(a) For the form required to be submitted on or before July 1, 1989, fifty thousand pounds per year;

(b) For the form required to be submitted on or before July 1, 1990, and for each year thereafter, twenty-five thousand pounds per year;

(c) Such other threshold quantities as may be prescribed by rules adopted under division (A)(1)(a) of section 3751.02 of the Revised Code.

(D) The toxic chemical release forms required by this section are intended to provide information to federal, state, and local governments and the public, including residents of communities surrounding facilities covered by this section. Subject to the limitations prescribed in section 3751.04 of the Revised Code and rules adopted under division (A)(1)(f) of section 3751.02 of the Revised Code governing the protection of trade secrets and confidential business information, the director, upon request, shall make toxic chemical release forms submitted under this section available to inform persons about releases of toxic chemicals to the environment, to assist government agencies, researchers, and other persons in conducting research and gathering data, to aid in the development of appropriate rules, guidelines, standards, and emergency plans, and for other similar purposes.

(E) No owner or operator of a facility who is required by this section to file a toxic chemical release form shall fail to submit a toxic chemical release form as required by this section.

(F) An owner or operator of a facility who is required under this section to file a toxic chemical release form and who knowingly makes a false statement on that form, on a record upon which the information on that form is based, or on other information or records required to be kept or submitted under this chapter and the rules adopted under this chapter is guilty of falsification under section 2921.13 of the Revised Code.

Effective Date: 07-01-1996



Section 3751.04 - Specific chemical identity as trade secret.

(A) Except as otherwise provided in division (D) of this section, any person required to provide information to the director of environmental protection under section 3751.03 of the Revised Code may withhold from submission to the director or any other person the specific chemical identity, including the chemical name and other specific identification, of the toxic chemical on the grounds that the information constitutes a trade secret if either of the following conditions is met:

(1)

(a) At the time of submitting the information sought to be classified as a trade secret, the owner or operator of the facility submits a claim for protection of that information as a trade secret pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code, and submits a copy of the required toxic chemical release form that indicates that such a claim has been filed and contains the generic class or category of the identity in place of the identity and that is accompanied by a copy of the substantiation supporting the trade secret claim that was submitted to the administrator of the United States environmental protection agency. The owner or operator may withhold from the copy of the explanations and supplemental information submitted to the director information identified as confidential business information in rules adopted under division (A)(1)(g) of section 3751.02 of the Revised Code.

(b) A determination of the claim remains pending pursuant to those rules.

(2) It has been determined pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code that a trade secret exists.

(B) No person shall withhold the specific identity of a toxic chemical on the grounds that the information is a trade secret in either of the following instances:

(1) From any toxic chemical release form if it has been determined pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code that no trade secret exists;

(2) When required to provide the specific chemical identity to a health professional, physician, or nurse pursuant to division (D) of this section.

(C) The governor may, pursuant to section 322 of the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1747, 42 U.S.C.A. 11042, request the administrator of the United States environmental protection agency to provide specific chemical identities that are claimed or have been determined to be trade secret information or the explanations and supplemental information supporting trade secret protection claims regarding facilities located in this state that are subject to this chapter. The governor shall not make any trade secret or confidential information obtained under this division available to any member of the emergency planning commission created in section 3750.02 of the Revised Code or to any member of a local emergency planning committee of an emergency planning district established under section 3750.03 of the Revised Code who is not also an officer or employee of the state or a political subdivision. Any trade secret or confidential business information obtained under this division shall be protected from unauthorized disclosure in accordance with rules adopted under division (A)(1)(f) of section 3751.02 of the Revised Code.

(D)

(1) The owner or operator of a facility that is subject to section 3751.03 of the Revised Code shall provide the specific chemical identity of a toxic chemical, if the specific chemical identity is known, to any health professional who submits to the owner or operator a written request and statement of need for the specific chemical identity. The written statement of need shall be a statement of the health professional that the health professional has a reasonable basis to believe that all of the following conditions pertain to the request:

(a) The information is needed for purposes of diagnosis or treatment of an individual;

(b) The individual being diagnosed or treated has been exposed to the chemical concerned;

(c) Knowledge of the specific chemical identity of the chemical will assist in diagnosis and treatment.

An owner or operator to whom such a written request and statement of need is submitted shall provide the requested information to the health professional promptly after receiving the request and statement of need, subject to division (D)(4) of this section.

(2) The owner or operator of a facility that is subject to section 3751.03 of the Revised Code shall provide a copy of a toxic chemical release form that contains the specific chemical identity of a toxic chemical, if the specific chemical identity is known, to any treating physician or nurse who requests that information if the physician or nurse determines that all of the following conditions pertain to the request:

(a) A medical emergency exists;

(b) The specific chemical identity of the chemical concerned is necessary for or will assist in emergency or first aid diagnosis or treatment;

(c) The individual being diagnosed or treated has been exposed to the chemical concerned.

The owner or operator shall provide the requested information to the physician or nurse immediately upon receiving such a request. The owner or operator shall not require any such treating physician or nurse to provide a written confidentiality agreement or statement of need as a precondition for disclosure of a specific chemical identity under this division; however, the owner or operator may require the treating physician or nurse to provide a written confidentiality agreement under division (D)(4) of this section and a statement setting forth the conditions listed in divisions (D)(2)(a) to (c) of this section as soon after the disclosure is made as circumstances permit.

(3) The owner or operator of a facility that is subject to section 3751.03 of the Revised Code shall provide the specific chemical identity of a toxic chemical, if the specific chemical identity is known, to any health professional, including, without limitation, a physician, toxicologist, or epidemiologist, who is either employed by or under contract with a political subdivision and who submits to the owner or operator a written request for the information, a written statement of need for the information that meets the requirements of division (D)(3) of this section, and a written confidentiality agreement under division (D)(4) of this section. The owner or operator shall promptly after receipt of the written request, statement of need, and confidentiality agreement provide the requested information to the local health professional who requested it.

The written statement of need for a specific chemical identity required by division (D)(3) of this section shall describe with reasonable detail one or more of the following health needs for the information:

(a) To assess exposure of persons living in a local community to the hazards of the chemical concerned;

(b) To conduct or assess sampling to determine exposure levels of various population groups to the chemical concerned;

(c) To conduct periodic medical surveillance of population groups exposed to the chemical concerned;

(d) To provide medical treatment to individuals or population groups exposed to the chemical concerned;

(e) To conduct studies to determine the health effects of exposure to the chemical concerned;

(f) To conduct studies to aid in the identification of a chemical that may reasonably be anticipated to cause an observed health effect.

(4) Any person who obtains information under division (D)(1) or (3) of this section shall, as a precondition for receiving that information, enter into a written confidentiality agreement with the owner or operator of the facility from whom the information was requested that the person will not use the information for any purpose other than the health needs asserted in the statement of need provided thereunder, except as otherwise may be authorized by the terms of the agreement or by the person providing the information.

(E) An officer or employee of the environmental protection agency shall not request the owner or operator of a facility subject to this chapter to submit to the officer or employee a trade secret claim, toxic chemical release form required by section 3751.03 of the Revised Code, substantiation of a trade secret claim, or explanation or supporting information or copy thereof pertaining to a trade secret claim, that contains any information claimed or determined to be a trade secret pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code or identified as confidential business information by rules adopted under division (A)(1)(g) of that section. If any officer or employee of the agency knows or has reason to believe that a trade secret claim, toxic chemical release form, substantiation, or explanation or supporting information pertaining to a trade secret claim contains any such information, the officer or employee immediately shall return it to the owner or operator of the facility who submitted it without reading it and shall request the owner or operator to submit the appropriate report or substantiation that does not contain the information claimed or determined to be a trade secret or so identified as confidential business information.

(F) No officer or employee of the environmental protection agency, health professional, physician, nurse, or other person who receives information claimed or determined to be a trade secret pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code or identified as confidential business information by rules adopted under division (A)(1)(g) of section 3751.02 of the Revised Code shall release any information so classified or identified to any person not authorized to have that information under division (C) of this section or rules adopted under division (A)(1)(f) of section 3751.02 of the Revised Code. A violation of this division is not also a violation of section 2913.02 or 2913.04 of the Revised Code.

Effective Date: 07-01-1996



Section 3751.05 - Release forms filing fees - toxic chemical release reporting fund.

(A) The owner or operator of a facility required to annually file one or more toxic chemical release forms under section 3751.03 of the Revised Code shall submit with the release forms a filing fee of fifty dollars. In addition to the filing fee, the owner or operator shall submit an additional fee of fifteen dollars per release form filed but not exceeding a total additional fee of five hundred dollars.

(B) An owner or operator of a facility who fails to submit a toxic chemical release form within thirty days after the applicable filing date prescribed in that section shall submit with the form a late filing fee of fifteen per cent of the total fees due under division (A) of this section, whichever is more, in addition to the fees due under that division.

(C) The director of environmental protection may establish fees to be paid by persons, other than public officers or employees, obtaining copies of documents or information submitted to the director under this chapter and rules adopted under it. The fee shall be established at a level calculated to defray the costs of copying the documents or information. The director may charge the actual costs involved in accessing any computerized data base established by him under this chapter or by the administrator of the United States environmental protection agency under the "Emergency Planning and Community Right-To-Know Act of 1986," 100 Stat. 1729, 42 U.S.C. 11002, needed to fulfill a request for information regarding releases of toxic chemicals for which reporting is required by this chapter and rules adopted under it.

(D) All moneys received by the director under this section and all civil penalties received under division (B) of section 3751.10 of the Revised Code shall be credited to the toxic chemical release reporting fund, hereby created in the state treasury. Moneys credited to the fund shall be expended by the director exclusively for the purposes of implementing, administering, and enforcing this chapter and the rules adopted and orders issued under it.

Effective Date: 12-14-1988



Section 3751.06 - Enforcement.

No political subdivision or local emergency planning committee of an emergency planning district established under section 3750.03 of the Revised Code shall enforce any ordinance, resolution, rule, or requirement for the reporting or providing of the names or amounts of toxic chemicals manufactured, processed, or otherwise used at facilities within the political subdivision or district; for the reporting or providing of information regarding locations where those chemicals are stored at those facilities; or for the reporting of any releases of those chemicals, unless both of the following conditions are met:

(A) The toxic chemical is also identified or listed as an extremely hazardous substance, hazardous chemical, or hazardous substance by rules adopted under division (B)(1)(a), (b), or (c) or (C)(5) of section 3750.02 of the Revised Code;

(B) Enforcement of the ordinance, resolution, rule, or requirement is authorized under division (B), (C), or (E) of section 3750.11 of the Revised Code.

Effective Date: 12-14-1988



Section 3751.07 - Prohibitions.

No person shall violate any section of this chapter or a rule adopted or order issued under it.

Effective Date: 07-01-1996



Section 3751.08 - Right of entry.

The director of environmental protection or his authorized representative, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times upon any private or public property, real or personal, to inspect or investigate, obtain samples, and examine and copy records to determine compliance with this chapter and rules adopted and orders issued under it. The director or his authorized representative may apply for, and any judge of a court of record may issue for use within the court's territorial jurisdiction, an administrative inspection warrant under division (F) of section 2933.21 of the Revised Code or other appropriate search warrant necessary to achieve the purposes of this chapter.

Effective Date: 12-14-1988



Section 3751.09 - Issuing abatement orders.

The director of environmental protection may issue orders requiring the owner or operator of a facility where toxic chemicals are manufactured, processed, or otherwise used to abate a violation of this chapter or a rule adopted or order issued under it. The director may issue such orders as final orders without issuing a proposed action under section 3745.07 of the Revised Code and, notwithstanding section 119.06 of the Revised Code, without the necessity to hold any adjudication hearing in connection with any such order. Issuance of an order under this section is not a condition precedent to bringing any civil, criminal, or civil penalty action under this chapter.

Effective Date: 12-14-1988



Section 3751.10 - Prosecutions.

(A) The attorney general, the prosecuting attorney of the county, or the city director of law of the city where a violation has occurred or is occurring, upon the written request of the director of environmental protection, shall prosecute to termination or bring an action for injunction against any person who has violated or is violating any section of this chapter or any rule adopted or order issued under it. The court of common pleas in which an action for injunction is filed has the jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating any section of this chapter or a rule adopted or order issued under it. The court shall give precedence to such an action over all other cases.

Upon the certified written request of any person, the director shall conduct such investigations and make such inquiries as are necessary to secure compliance with this chapter or rules adopted or orders issued under it. The director may, upon request or upon his own initiative, investigate or make inquiries into any violation of this chapter or rules adopted or orders issued under it.

(B) Whoever violates division (E) of section 3751.03, division (B)(1) or (2) of section 3751.04 of the Revised Code, or an order issued under this chapter, shall pay a civil penalty of not more than twenty-five thousand dollars for each day of violation. The attorney general, the prosecuting attorney of the county, or the city director of law of the city where a violation of this chapter or a rule adopted or order issued under it has occurred or is occurring, upon the written request of the director, shall bring an action for imposition of a civil penalty under this division against any person who has committed or is committing any such violation. All civil penalties received under this division shall be credited to the toxic chemical release reporting fund created in section 3751.05 of the Revised Code.

(C) Any action for injunction or civil penalties under division (A) or (B) of this section is a civil action governed by the Rules of Civil Procedure.

Effective Date: 07-01-1996



Section 3751.11 - Liability for disclosures.

A member of the emergency response commission, officer or employee of the environmental protection agency, member or employee of a local emergency planning committee, officer or employee of a fire department, health professional, physician, nurse, or other person who receives information classified as a trade secret pursuant to rules adopted under division (A)(2) of section 3751.02 of the Revised Code or identified as confidential business information by rules adopted under division (A)(1)(g) of section 3751.02 of the Revised Code and who violates division (F) of section 3751.04 of the Revised Code or otherwise discloses information classified as a trade secret or identified as confidential business information pursuant to those rules to a person not authorized to have that information under division (C) of section 3751.04 of the Revised Code or rules adopted under division (A)(1)(f) of section 3751.02 of the Revised Code, is liable in damages in a civil action to the owner of the trade secret information for any injury or loss to person or property sustained by him resulting from the violation or unauthorized disclosure of that information. Any owner of information so classified as a trade secret or identified as confidential business information who, as a result of a violation of division (F) of section 3751.04 of the Revised Code or by disclosure of trade secret or confidential business information to a person not authorized to have it pursuant to division (C) of section 3751.04 of the Revised Code or rules adopted under division (A)(1)(f) of section 3751.02 of the Revised Code, sustains any injury or loss to person or property may bring a civil action for damages and other appropriate relief against the person who violated that division or otherwise disclosed the trade secret or confidential business information to a person not so authorized to have it.

In such a civil action, if the plaintiff establishes by a preponderance of the evidence, and if the trier of fact finds, that the defendant violated that division or otherwise disclosed information classified as a trade secret or identified as confidential business information to a person not so authorized to have it, and that the plaintiff sustained injury or loss to person or property as a result of the violation or unauthorized disclosure of the information, the trier of fact may award compensatory damages and such other relief as the trier of fact finds appropriate.

In any civil action under this section the court may award costs and reasonable attorney's fees to the prevailing party.

Liability imposed under this section for a violation of division (F) of section 3751.04 of the Revised Code is in addition to other civil liability, if any, under the Revised Code or common law of this state and in addition to any criminal penalty that is imposed for the same violation under section 3751.99 of the Revised Code.

Effective Date: 12-14-1988



Section 3751.99 - Penalty.

Whoever purposely violates division (F) of section 3751.04 of the Revised Code shall be fined not more than twenty thousand dollars, imprisoned for not more than one year, or both. Each violation is a separate offense.

Effective Date: 07-01-1996






Chapter 3752 - CESSATION OF REGULATED OPERATIONS

Section 3752.01 - Cessation of regulated operations definitions.

As used in this chapter:

(A) "Asbestos" has the same meaning as in section 3710.01 of the Revised Code.

(B) "Asbestos-containing material" means any material that contains more than one per cent by weight of asbestos.

(C) "Cessation of regulated operations" means the discontinuation or termination of regulated operations or the finalizing of any transaction or proceeding through which those operations are discontinued.

(D) "Disposal," "storage," and "treatment" have the same meanings as in section 3734.01 of the Revised Code.

(E) "Emergency planning district," "fire department," and "local emergency planning committee" have the same meanings as in section 3750.01 of the Revised Code.

(F) "Establishment" means an economic unit generally at a single physical location where business is conducted or where services or industrial operations are performed.

(G) "Extremely hazardous substance" means a substance identified or listed in rules adopted under division (B)(1)(a) of section 3750.02 of the Revised Code.

(H) "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person. However, in the case of a site or contiguous or adjacent sites that are owned by the same person and on which two or more establishments are located, each portion of the site or contiguous or adjacent sites and the buildings, equipment, structures, and other stationary items located thereon that is occupied by an establishment that is not owned or operated by the same parent corporation as, or does not have common corporate or business interests in or with, another establishment located thereon is a separate facility; and, in the case of a building or structure that is so located and that is occupied by two or more establishments, each portion of the building or structure and the equipment and other stationary items located therein that is occupied by an establishment that is not owned or operated by the same parent corporation as, or does not have common corporate or business interests in or with, another establishment that is located therein is a separate facility.

For the purpose of Division (C) of section 3752.06 of the Revised Code, when used in connection with the storage, treatment, or disposal of hazardous waste, "facility" has the same meaning as in section 3734.01 of the Revised Code.

(I) "Flammable substance" means any material or substance defined as "flammable" or as a "combustible fiber," "combustible liquid," "flammable liquid," or "flammable solid" by the fire code adopted under section 3737.82 of the Revised Code.

(J) "Hazardous chemical" means a substance identified or listed in rules adopted under division (B)(1)(b) of section 3750.02 of the Revised Code.

(K) "Hazardous substance" means a substance identified or listed in rules adopted under division (B)(1)(c) of section 3750.02 of the Revised Code regardless of whether the substance is an unused product or a waste. "Hazardous substance" does not include any asbestos-containing material applied to or incorporated into a building or structure; any component or structural member of a building or structure; or any equipment, piping, or vessel located at a facility.

(L) "Hazardous waste" means a substance identified or listed in rules adopted under division (A) of section 3734.12 of the Revised Code.

(M) "Issue," when used in connection with any order that the director of environmental protection is authorized to issue under this chapter, includes modify, suspend, or vacate.

(N) "Motor vehicles and rolling stock" means cargo-carrying vehicles that are used or originally designed to be used for the transportation of cargo by any mode, including, without limitation, automobiles, vans, tractors, trucks, semitrailers, tank cars, or rail cars that are so used or designed to be so used.

(O) "Operator" means the person responsible for the overall operation of a reporting facility.

(P) "Outdoor location of operation" means an outdoor location at a reporting facility upon which is situated any stationary tank, vat, electrical transformer, vessel, piping, or nonstationary container that contains a regulated substance or upon which is situated any motor vehicle or rolling stock that is used for the storage or other handling of a regulated substance and that contains a regulated substance in a quantity or manner other than that necessary for the operation of the motor vehicle or rolling stock in transporting cargo.

(Q) "Owner" means the person who owns a reporting facility or part of a reporting facility.

(R) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes the state, any political subdivision, any other state or local body, and the United States and any agency or instrumentality thereof.

(S) "Petroleum" and "underground storage tank system" have the same meanings as in section 3737.87 of the Revised Code.

(T) "Regulated operations" means the production, use, storage, or other handling of regulated substances.

(U) "Regulated substances" includes extremely hazardous substances, hazardous substances, flammable substances, and petroleum.

(V) "Reporting facility" means a facility where regulated operations occur in connection with which the owner or operator of the facility is required to submit a list of hazardous chemicals or one or more material safety data sheets under section 3750.07 of the Revised Code and is required to submit annual emergency and hazardous chemical inventory forms under section 3750.08 of the Revised Code.

(W) "Tank" has the same meaning as in section 3737.87 of the Revised Code. "Tank" also includes any stationary device that is designed to contain or contains an accumulation of a regulated substance and that is constructed of man-made materials.

Effective Date: 03-30-1995



Section 3752.02 - Exceptions.

Nothing in this chapter or rules adopted under it applies to any of the following:

(A) Oil or gas production operations regulated under Chapter 1509. of the Revised Code and rules adopted under it;

(B) Equipment, petroleum, or piping owned or operated by a public utility as defined in section 4905.02 of the Revised Code or other electric light company as defined in section 4905.03 of the Revised Code or by a subsidiary of such a public utility or electric light company;

(C) Any tank or underground storage tank system regulated under sections 3737.87 to 3737.98 of the Revised Code and rules adopted under them;

(D) Except as otherwise specifically provided in sections 3752.11, 3752.111, and 3752.113 of the Revised Code, any person to which those sections apply.

Effective Date: 07-01-1996



Section 3752.03 - Adoption of rules.

(A) The director of environmental protection, in accordance with Chapter 119. of the Revised Code, shall adopt, and subsequently may amend or rescind, rules doing all of the following:

(1) Establishing guidelines for the demonstrations required to be made in an application for a waiver under division (A) of section 3752.10 of the Revised Code;

(2) Prescribing methods to be used in securing buildings, structures, and outdoor locations of operation in accordance with sections 3752.07, 3752.11, 3752.111, 3752.112, and 3752.113 of the Revised Code;

(3) Defining the phrase "contaminated with" as used in this chapter. The definition shall be consistent with and no more stringent than provisions in state and federal environmental laws dealing with the demonstration that tanks, drums, containers, pipelines, and other vessels are empty and free of regulated substances, including, without limitation, Chapters 3734., 3752., and 6111. of the Revised Code and rules adopted under those chapters; and the "Toxic Substances Control Act," 90 Stat. 2003 (1976), 15 U.S.C.A. 2601, as amended, the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, and the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2779, 42 U.S.C.A. 9601, as amended, and regulations adopted under those acts.

(B) The director, in accordance with Chapter 119. of the Revised Code, may adopt, amend, and rescind such other rules as he considers necessary or appropriate for the implementation, administration, and enforcement of this chapter.

(C) No person shall violate a rule adopted under this section.

Effective Date: 03-30-1995



Section 3752.04 - Notice of cessation of regulated operations.

Unless the owner or operator of a reporting facility has submitted to the director of environmental protection in connection with the facility a notice of the temporary discontinuation of all regulated operations at the facility in compliance with division (A)(1) of section 3752.09 of the Revised Code or an application for a waiver in compliance with division (A) of section 3752.10 of the Revised Code, the owner or operator, not later than thirty days after the cessation of all regulated operations at the facility, shall submit to the director, the local emergency planning committee of the emergency planning district in which the facility is located, and the fire department having jurisdiction where the facility is located a notice of the cessation of all regulated operations at the facility. The notice shall be submitted on a form prescribed by the director.

No person shall fail to comply with this section.

Effective Date: 07-01-1996



Section 3752.05 - Designating contact person for facility.

(A) Each owner or operator who is required to submit a notice of cessation of all regulated operations under section 3752.04 of the Revised Code and a certification of the removal of regulated substances under section 3752.06 of the Revised Code shall designate a contact person in connection with the reporting facility. The contact person shall have the responsibility to provide access to the facility named in the notice and certification to the director of environmental protection or his authorized representative to inspect the facility for the purpose of ascertaining compliance with this chapter and rules adopted and orders issued under it. In addition, the director or his authorized representative may request information regarding the facility and compliance with this chapter and rules adopted and orders issued under it from the contact person and may notify the contact person of emergencies and other occurrences at the facility; however, the designation of a contact person does not preclude the director or his authorized representative from requesting any such information from or making any such notification to the owner or operator.

(B) The written designation of the contact person shall accompany the notice of the cessation of all regulated operations at the facility submitted under section 3752.04 of the Revised Code. The written designation shall include the address of the principal office of the owner or operator and the business or residence address and telephone number of the contact person and otherwise shall be in such form as the director prescribes.

(C) An owner or operator shall maintain a contact person for the purposes of this chapter until the director has concurred in the owner's or operator's certification of compliance with section 3752.06 of the Revised Code. If the contact person changes, the owner or operator, within fourteen days after the change, shall provide the director with the name and business or residence address and telephone number of the new contact person in such form and manner as the director prescribes.

(D) If the designated contact person changes his residence or business address or telephone number from that appearing on the record in the director's office, the owner or operator, or the contact person on behalf of the owner or operator, shall provide the director with the new address or telephone number in such form and manner as the director prescribes.

(E) No person shall fail to comply with this section.

Effective Date: 07-01-1996



Section 3752.06 - Duties of owner or operator within ninety days of cessation of regulated operations.

(A) Unless the owner or operator of a reporting facility has submitted to the director of environmental protection in connection with the facility a notice of the temporary discontinuation of all regulated operations at the facility in compliance with division (A)(1) of section 3752.09 of the Revised Code, has submitted an application for a waiver in compliance with or been issued a waiver under division (A) of section 3752.10 of the Revised Code, or, pursuant to division (B) of this section, has been granted an extension of time for compliance with divisions (A)(4) to (6) of this section, and except as provided in division (C) of this section, the owner or operator, not later than ninety days after the cessation of all regulated operations at the facility, shall do all of the following:

(1) Submit to the director a copy of the most recent emergency and hazardous chemical inventory form for the facility submitted to the emergency response commission in accordance with section 3750.08 of the Revised Code accompanied by a statement indicating whether any asbestos-containing materials are present at the facility;

(2) Submit to the director a copy of the current hazardous chemical list, or of each of the material safety data sheets, that the owner or operator is required to have on file with the commission under section 3750.07 of the Revised Code in connection with the facility;

(3) Submit to the director a list of every stationary tank, vat, electrical transformer, and vessel of any type that contains or is contaminated with regulated substances and that is to remain at the facility; a precise description of the location of each; and an identification of the regulated substances that are in or contaminate each;

(4) Drain or remove all regulated substances from each stationary vat, tank, electrical transformer, and vessel, and from all piping, that is to remain at the facility and do any or a combination of the following:

(a) Transfer the regulated substances to another facility owned or operated by the owner or operator. If any regulated substances are transferred to another facility of the owner or operator located within this state, they shall be transferred to a facility that is operating. If any regulated substances are transferred to another facility of the owner or operator located outside this state, they shall be transferred in compliance with the applicable laws governing the receiving facility of the state in which the receiving facility is located.

(b) Lawfully transfer ownership of the regulated substances to another person through sale or otherwise;

(c) Cause the regulated substances to be transported off the premises of the facility and managed in compliance with the applicable provisions of Chapter 3734. of the Revised Code and rules adopted under that chapter; the "Toxic Substances Control Act," 90 Stat. 2003 (1976), 15 U.S.C.A. 2601, as amended, and regulations adopted under it; or the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, and regulations adopted under it; or, if transported out of state, to be managed in compliance with the waste management laws of the state to which the regulated substances are transported.

In the case of any regulated substance that also is a hazardous material identified or listed in regulations adopted under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1801, as amended, and that is to be transported off the premises of the facility, the owner or operator of the facility shall transport the regulated substance, or cause it to be transported, in compliance with the applicable rules adopted under Chapters 4905., 4921., and 4923. of the Revised Code.

(5) Remove from the facility all debris, nonstationary equipment and furnishings, nonstationary containers, and motor vehicles and rolling stock that contain or are contaminated with a regulated substance and do any or a combination of the following:

(a) Transfer the debris, equipment, furnishings, containers, and motor vehicles and rolling stock to another facility owned or operated by the owner or operator. If any such debris, equipment, furnishings, containers, or motor vehicles and rolling stock is transferred to another facility of the owner or operator located in this state, it shall be transferred to a facility that is operating. If any such debris, equipment, furnishings, containers, or motor vehicles and rolling stock is transferred to another facility of the owner or operator located outside this state, it only shall be transferred in compliance with the applicable laws governing the receiving facility of the state in which the receiving facility is located.

(b) Lawfully transfer ownership of the debris, equipment, furnishings, containers, and motor vehicles and rolling stock to another person through sale or otherwise;

(c) Cause the debris, equipment, furnishings, and containers to be transported off the premises of the facility and managed in compliance with the applicable provisions of Chapter 3734. of the Revised Code and rules adopted under that chapter; the "Toxic Substances Control Act," 90 Stat. 2003 (1976), 15 U.S.C.A. 2601, as amended, and regulations adopted under it; or the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, as amended, and regulations adopted under it; or, if transported out of state, to be managed in compliance with the waste management laws of the state to which the debris, equipment, furnishings, and containers are transported.

(6) Make a written certification to the director that the actions required by divisions (A)(4) and (5) of this section have been completed in compliance with those divisions and any applicable rules adopted under section 3752.03 of the Revised Code. The certification shall be made on a form prescribed by the director and, in addition to the information required in division (A) of this section, shall include, without limitation, the owner's or operator's name and the address of the owner's or operator's principal office.

(B) Upon the written request of the owner or operator of a facility who is subject to division (A) of this section, the director, at the director's discretion, may extend the length of time required for compliance with divisions (A)(4) to (6) of this section for any period of time the director considers reasonable and necessary if the director finds from the request that either of the following applies:

(1) The inability of the owner or operator to complete the required actions within the time prescribed in that division is due to circumstances that are temporary in nature and are beyond the control of the owner or operator;

(2) The owner or operator, exercising reasonable diligence, is unable to complete the required actions within the time prescribed in that division due to facility size, operational complexity, or other such relevant factors.

Upon making a decision on a request submitted under division (B) of this section, the director shall mail notice of the decision to the owner or operator by certified mail, return receipt requested, and, if the request was approved, notice of the length of the extension.

(C) An owner or operator of a reporting facility who is subject to this section is not required to perform the removal actions required by it or to make the certification required by division (A)(6) of this section with respect to hazardous waste stored, treated, or disposed of at the facility, or portion of the facility, for which the owner holds a valid hazardous waste facility installation and operation permit or renewal permit issued under section 3734.05 of the Revised Code or has obtained a generator identification number pursuant to rules adopted under section 3734.12 of the Revised Code. Instead, the owner shall comply with the applicable closure and post-closure care requirements established in rules adopted under section 3734.12 of the Revised Code.

(D) No person shall fail to comply with any provision of division (A) of this section within the time required by that division and any extension of that time granted under division (B) of this section, as appropriate.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 07-01-1996



Section 3752.07 - Securing building, structure or outdoor location against unauthorized entry.

(A) Within thirty days after the cessation of regulated operations at a facility for which a notice and certification are required to be submitted under sections 3752.04 and 3752.06 of the Revised Code, the owner or operator of the facility shall secure against unauthorized entry each building or structure at the facility where regulated operations were conducted and that contains or is contaminated with regulated substances and each outdoor location of operation. The owner or operator shall secure each such building, structure, or outdoor location of operation by boarding windows, doors, and other potential means of entry, by providing security personnel, or by other methods prescribed in rules adopted under section 3752.03 of the Revised Code. Within that thirty-day period, the owner or operator also shall post about each such building, structure, or outdoor location of operation in publicly visible locations warning signs that prohibit trespassing and state that the building, structure, or outdoor location of operation contains or is contaminated with regulated substances that may endanger public health or safety if released into the environment. The owner or operator shall continue the security measures, and maintain the warning signs, as required at each such building, structure, or outdoor location of operation until the owner or operator has complied with section 3752.06 of the Revised Code and the director has verified the compliance and concurred with the owner's or operator's certification made under that section.

(B) Promptly after discovering that any of the entry barriers or warning signs installed pursuant to this section have been damaged, lost, or removed, the owner or operator shall repair or replace them in order to maintain the security of the building, structure, or outdoor location of operation.

(C) No person shall fail to comply with this section.

(D) Any law enforcement officer, as defined in section 2901.01 of the Revised Code, may arrest for violations of this section.

(E) Notwithstanding any section of the Revised Code relating to the distribution and crediting of fines for violations of the Revised Code, fines imposed under division (B) or (C) of section 3752.99 of the Revised Code for violations prosecuted by the prosecuting attorney of a county, a city director of law, or a village solicitor shall be credited to the general fund of the political subdivision on whose behalf the legal officer prosecuted the violation and shall be used exclusively to defray the costs to the political subdivision of enforcing this chapter and rules adopted and orders issued under it.

Effective Date: 07-01-1996



Section 3752.08 - Inspection.

(A) Promptly after receiving a certification under section 3752.06 of the Revised Code, the director of environmental protection or an authorized representative of the director shall conduct an inspection of the facility named in the certification to determine whether the requirements of that section, applicable rules adopted under section 3752.03 of the Revised Code, and any orders issued under section 3752.16 of the Revised Code have been met. Prior to conducting the inspection, the director or his authorized representative shall schedule a time to conduct the inspection with the contact person designated by the owner or operator under section 3752.05 of the Revised Code. The contact person shall accompany the director or his authorized representative during the inspection. Nothing in this division diminishes the authority of the director or his authorized representative to conduct inspections under section 3752.12 of the Revised Code.

(B) The director, upon request or upon his own initiative, may investigate or make inquiries into any violation of this chapter or rules adopted or orders issued under it.

Effective Date: 07-01-1996



Section 3752.09 - Certifying temporary discontinuance of operations.

(A)

(1) Except as provided in division (B) of this section, the owner or operator of a reporting facility who temporarily discontinues all regulated operations at the facility for a period of not less than thirty days nor more than three hundred sixty-five consecutive days, within forty-five days after discontinuing those operations, shall make a written certification to the director of environmental protection that indicates the date on which those operations were discontinued and that states that the discontinuation will not exceed a period of three hundred sixty-five consecutive days.

No person shall fail to comply with division (A)(1) of this section.

(2) If an owner or operator who has made a written certification under division (A)(1) of this section thereafter fails to resume regulated operations at the facility within three hundred sixty-five days after the date on which those operations were discontinued as indicated in the certification, the owner or operator shall designate a contact person in connection with the facility in accordance with section 3752.05 of the Revised Code within thirty days after the anniversary date on which those operations were discontinued and maintain such a contact person; comply with divisions (A)(1) to (6) of section 3752.06 of the Revised Code within ninety days after that anniversary date unless the owner or operator has obtained an extension of time under division (B) of that section; and secure each building or structure at the facility where regulated operations occurred and that contains or is contaminated with regulated substances and each outdoor location of operation in compliance with section 3752.07 of the Revised Code within thirty days after that anniversary date.

No person shall fail to comply with division (A)(2) of this section.

(3) If the director determines that an owner or operator has failed to comply with division (A)(2) of this section, the director may issue an order in accordance with Chapter 3745. of the Revised Code requiring the owner or operator, within a specified, reasonable length of time, to take the actions required by that division that the owner or operator failed to take within the times prescribed in that division.

No person shall violate a term or condition of an order issued under division (A)(3) of this section.

(B) The owner or operator of any of the following is exempt from making a written certification to the director under division (A) of this section:

(1) A coal mining and reclamation operation for which the owner or operator holds a valid permit issued under Chapter 1513. of the Revised Code;

(2) A surface mining operation for which the owner or operator holds a valid permit issued under Chapter 1514. of the Revised Code;

(3) A temporary facility located on a construction site that is idle due to weather or scheduling delays and ultimately will be removed upon the completion of construction activities.

Effective Date: 07-01-1996



Section 3752.10 - Requesting waiver in connection with temporary discontinuance.

(A) The owner or operator of a reporting facility who temporarily discontinues all regulated operations at the facility for a period exceeding three hundred sixty-five days may request a waiver from the requirements of sections 3752.05 to 3752.07 of the Revised Code. The owner or operator shall submit to the director of environmental protection the application for a waiver, in a form prescribed by the director, within forty-five days after the discontinuation of all regulated operations at the facility. The application shall be accompanied by an interim maintenance and operation plan for the facility that contains the date by which regulated operations are to be resumed at the facility, a demonstration that those operations will be resumed, a plan to prevent entry by unauthorized persons into each building or structure at the facility where regulated operations occurred and that contains or is contaminated with regulated substances and each outdoor location of operation during the period that those operations are discontinued, and a plan for preventing the occurrence of air and water pollution and soil contamination at the facility during the period that those operations are discontinued.

The director, by issuance of an order in accordance with Chapter 3745. of the Revised Code, shall approve the application only if the application and accompanying interim maintenance and operation plan demonstrate to the director's satisfaction that the measures set forth in the plan effectively will prevent unauthorized entry into buildings and structures at the facility where regulated operations occurred and that contain or are contaminated with regulated substances and outdoor locations of operation, and prevent the occurrence of air and water pollution and soil contamination at the facility, during the period of the temporary discontinuation of all regulated operations, and that regulated operations will resume at the facility on or before the date specified in the application. If the application and accompanying plan do not make the required demonstrations, the director shall disapprove the application. The director may include in an order approving a waiver application any terms and conditions he considers necessary or appropriate to protect public health or safety or the environment during the period of the temporary discontinuation of all regulated operations.

If the director disapproves an application for a waiver, he shall include in the order of disapproval the requirements that the owner or operator designate a contact person in connection with the facility in accordance with section 3752.05 of the Revised Code within thirty days after the issuance of the order and maintain such a contact person; comply with divisions (A)(1) to (6) of section 3752.06 of the Revised Code within ninety days after issuance of the order unless the owner or operator has obtained an extension of time under division (B) of that section; and secure each building or structure at the facility where regulated operations occurred and that contains or is contaminated with regulated substances and each outdoor location of operation in compliance with section 3752.07 of the Revised Code within thirty days after the issuance of the order.

A waiver granted under this division may be renewed subject to any terms and conditions the director considers necessary or appropriate to protect public health or safety or the environment.

No person shall do any of the following:

(1) Violate or fail to comply with an interim maintenance and operation plan approved under division (A) of this section;

(2) Violate or fail to comply with a term or condition of an order issued under division (A) of this section approving an application for a waiver or renewal of a waiver;

(3) Violate or fail to comply with a term or condition of an order issued under division (A) of this section disapproving an application for a waiver or renewal of a waiver.

(B) If, during the period that a waiver granted under division (A) of this section is in effect, the director determines that the owner or operator of the facility named in the waiver has failed to comply with the approved interim maintenance and operation plan under the waiver or with a term or condition of the order approving the waiver, the director may issue an order in accordance with Chapter 3745. of the Revised Code requiring the owner or operator to achieve compliance with the approved plan or terms and conditions of the order of approval within a specified, reasonable length of time, or he may issue an order in accordance with that chapter revoking the waiver, as the director considers appropriate. If the director revokes the waiver, he shall include in the order doing so the requirements that the owner or operator designate a contact person in connection with the facility in accordance with section 3752.05 of the Revised Code within thirty days after the issuance of the order and maintain such a contact person; comply with divisions (A)(1) to (6) of section 3752.06 of the Revised Code within ninety days after issuance of the order unless the owner or operator has obtained an extension of time under division (B) of that section; and secure each building or structure at the facility where regulated operations occurred and that contains or is contaminated with regulated substances and each outdoor location of operation in compliance with section 3752.07 of the Revised Code within thirty days after the issuance of the order.

No person shall violate or fail to comply with a term or condition of an order issued under this division.

(C)

(1) If the owner or operator of a facility for which a waiver was issued under division (A) of this section has not resumed regulated operations at the facility named in the waiver and has not obtained a renewal of the waiver under that division on or before the date specified in the waiver for the resumption of those operations, the owner or operator shall designate a contact person in connection with the facility in accordance with section 3752.05 of the Revised Code within thirty days after the date specified in the waiver for the resumption of regulated operations and maintain such a contact person; comply with divisions (A)(1) to (6) of section 3752.06 of the Revised Code within ninety days after that date unless the owner or operator has obtained an extension of time under division (B) of that section; and secure each building or structure at the facility where regulated operations occurred and that contains or is contaminated with regulated substances and each outdoor location of operation in compliance with section 3752.07 of the Revised Code within thirty days after that date.

No person shall fail to comply with division (C)(1) of this section.

(2) If the director determines that an owner or operator to whom a waiver was issued under division (A) of this section has failed to comply with division (C)(1) of this section, he may issue an order in accordance with Chapter 3745. of the Revised Code requiring the owner or operator, within a specified, reasonable length of time, to take the actions required by that division that the owner or operator failed to take within the times prescribed in that division.

No person shall violate a term or condition of an order issued under division (C)(2) of this section.

Effective Date: 07-01-1996



Section 3752.11 - Duties of holder of first mortgage upon abandonment of facility by owner.

(A) As used in this section:

(1) "Reporting facility" means a reporting facility at which all regulated operations have been temporarily or permanently discontinued.

(2) "Abandoned by the owner" means either of the following that occurs on or after the effective date of this section:

(a) All of the fee owners of a reporting facility have indicated affirmatively in writing to the holder of the first mortgage on the real property at the facility that they, and all tenants claiming possession under those owners, have abandoned all rights of possession to the reporting facility;

(b) The first mortgage loan on the real property at the reporting facility is in default, the property is not occupied by any tenants, and the holder of the first mortgage has been unable to contact the mortgagor under the mortgage regarding the default within the earlier of ninety days after the default or sixty days after the first time the first mortgage holder has attempted unsuccessfully to contact the mortgagor following the default if the first mortgage holder is unable to contact the mortgagor within the sixty-day period.

(3) "Default" means the failure of the mortgagor to make any payment to the holder of the first mortgage required by the terms of the mortgage documents that is not cured by the mortgagor within any applicable cure periods, deferred with the consent of the holder of the first mortgage, or waived by the holder of the first mortgage.

(4) "Contact" means actual person to person, telephonic, or similar direct voice conversation between the holder of the first mortgage and the mortgagor or written correspondence from the mortgagor to the holder of the first mortgage by mail, telegram, telefax, or similar means of communication.

(B) Not later than fifteen days after a reporting facility has been abandoned by the owner, the holder of the first mortgage on real property at the reporting facility shall do both of the following:

(1) Secure against unauthorized entry each building or structure at the facility where regulated operations were conducted and that contains or is contaminated with regulated substances and each outdoor location of operation. The holder shall secure each such building, structure, or outdoor location of operation by boarding windows, doors, and other potential means of entry, by providing security personnel, or by other methods prescribed in rules adopted under section 3752.03 of the Revised Code. Within that period, the holder also shall post about each such building, structure, or outdoor location of operation in publicly visible locations warning signs that prohibit trespassing and state that the building, structure, or outdoor location of operation contains or is contaminated with regulated substances that may endanger public health or safety if released into the environment. The holder shall continue the security measures, and maintain the warning signs, as required at each such building, structure, or outdoor location of operation until title to the facility has been transferred or until the holder files a release of the mortgage with the county recorder of the county in which the facility is located. Promptly after discovering that any of the entry barriers or warning signs installed pursuant to division (B)(1) of this section have been damaged, lost, or removed, the holder shall repair or replace them in order to maintain the security of the building, structure, or outdoor location of operation.

(2) Submit to the director of environmental protection, the local emergency planning committee of the emergency planning district in which the facility is located, and the fire department having jurisdiction where the facility is located a notice of the abandonment of the facility by the owner and of the holder's compliance with division (B)(1) of this section. The holder shall submit the notice on a form prescribed by the director.

(C) Within thirty days before the date when the holder of a mortgage will cease to maintain security and warning signs at a reporting facility pursuant to the filing of a release of the mortgage as provided in division (B)(1) of this section, the holder shall so notify the director, the local emergency planning committee of the emergency planning district in which the facility is located, and the fire department having jurisdiction where the facility is located. The holder shall submit the notice on a form prescribed by the director.

(D) Actions undertaken by a holder of a mortgage under division (B) of this section, and the undertaking of any other activities relating to protecting and securing the facility, do not cause the holder to be an owner, operator, or mortgagee in possession of the facility or subject the holder to this chapter or any other provision of state law imposing liability or responsibility for the cleanup, removal, or remediation of regulated substances, provided that all activities not specified in that division shall be performed in compliance with the applicable requirements of Chapters 3704., 3714., 3734., 3737., 3750., 3751., 6109., and 6111. of the Revised Code and rules adopted under them.

(E) The holder of a mortgage who proceeds in good faith under divisions (B) and (C) of this section is not liable to the owner of the facility or the mortgagor, as appropriate, for damages suffered by the owner or mortgagor due to actions taken by the holder under those divisions.

(F) Nothing in this section prevents the holder of a first mortgage from applying to the court for the appointment of a receiver. If a receiver is appointed, the receiver shall succeed to the obligations of the holder of the first mortgage under divisions (B) and (C) of this section.

(G) No person shall fail to comply with this section.

Effective Date: 07-01-1996



Section 3752.111 - Fiduciary's authority where operator fails to comply.

(A) As used in this section:

(1) "Fiduciary" means a person who for purposes of administering an estate or trust holds legal title to a reporting facility, holds an equity or partnership interest in a reporting facility, or is a lessee of a reporting facility, but who has not exercised actual and direct control over the use, generation, transportation, treatment, storage, or disposal of regulated substances at the facility.

(2) "Actual and direct control" does not include any action taken to inspect the facility for the occurrence of a release or threatened release of a regulated substance; any response action taken under section 107(d)(1) of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2781, 42 U.S.C.A. 9607, as amended, and applicable regulations adopted under that act; compliance with the requirements established in division (B) of this section; or any remedial action taken under the trust agreement or other similar document.

(B) If the operator of a reporting facility fails to comply with section 3752.07 of the Revised Code, a fiduciary, within sixty days after receiving actual notice of the cessation of regulated operations at the facility, shall undertake the actions required under division (B) of section 3752.11 of the Revised Code, to the extent there are sufficient assets in the trust, unless the fiduciary is prevented from doing so by circumstances beyond the control of the fiduciary. For the purposes of the application of that division to this division, "holder" shall be deemed to be "fiduciary," and each of the following applies:

(1) To the extent there are sufficient assets in the trust, the fiduciary shall continue the security measures, and maintain the warning signs, as required under division (B)(1) of that section until the fiduciary no longer holds legal title to or an equity or partnership interest in the facility or leases the facility or until the fiduciary or another person has performed the measures required under divisions (A)(4) and (5) of section 3752.06 of the Revised Code in connection with the regulated substances present at the facility;

(2) The notice required under division (B)(2) of section 3752.11 of the Revised Code shall be of the cessation of regulated operations at the facility and of the fiduciary's compliance with the requirements established in division (B)(1) of that section.

(C) Within thirty days before the date when a fiduciary will cease to maintain security and warning signs at a reporting facility pursuant to division (B)(2) of this section, the fiduciary shall so notify the director, the local emergency planning committee of the emergency planning district in which the facility is located, and the fire department having jurisdiction where the facility is located. The fiduciary shall submit the notice on a form prescribed by the director.

(D) A fiduciary is not liable for compliance with divisions (B) and (C) of this section if the fiduciary rejects an appointment as a fiduciary within sixty days after receiving actual notice of its appointment.

Nothing in this section precludes claims against the assets that constitute an estate or the corpus of a trust for compliance with the requirements of this chapter and rules adopted under it, including, without limitation, the requirements of this section.

(E) No person shall fail to comply with this section.

Effective Date: 1994 HB98 07-01-1996; 1995 HB117 07-01-1996



Section 3752.112 - Holder of mortgage or fiduciary failing to act.

(A) If the holder of a mortgage or fiduciary fails to undertake the actions required under division (B) of section 3752.11 or of section 3752.111 of the Revised Code, respectively, the director of environmental protection, on behalf of the state, or any political subdivision in which the affected reporting facility is located may undertake the actions required under division (B) of either of those sections. The costs so incurred by the director or the political subdivision shall be recoverable as a civil penalty under division (C) of section 3752.17 of the Revised Code.

(B) If, after receiving notice under division (C) of section 3752.11 or of section 3752.111 of the Revised Code, the director or the political subdivision in which the affected reporting facility is located determines that the facility should continue to be secured against unauthorized entry, the director or the political subdivision may undertake any of the actions specified in division (B)(1) of section 3752.11 or division (B) of section 3752.111 of the Revised Code. The costs so incurred are a lien upon the facility. The director or the appropriate official of the political subdivision shall prepare and present for recording in the office of the county recorder of the county in which the facility is located notice of the lien. The county recorder shall not charge a fee for recording a notice of lien under this division.

Effective Date: 07-01-1996



Section 3752.113 - Exemption of indentured trustee for debt securities.

(A) Except as otherwise specifically provided in this section and subject to compliance with the conditions set forth in it, nothing in this chapter or rules adopted under it applies to a person residing, incorporated, or otherwise organized within the territorial jurisdiction of the United States who is subject to service of process in this state and who is serving as an indenture trustee for debt securities or certificates of participation in any such debt securities, provided that the indenture trustee has not exercised actual and direct control over the use, generation, transportation, treatment, storage, or disposal of regulated substances at a reporting facility.

For the purposes of this section, "actual and direct control" does not include any action taken to inspect the facility for the occurrence of a release or threatened release of a regulated substance; any response action taken under section 107(d)(1) of the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2781, 42 U.S.C.A. 9607, as amended, and applicable regulations adopted under that act; compliance with the requirements established in this section; or any remedial action taken under the trust indenture or other similar document or trust agreement.

(B) In order to be and remain exempt from this chapter and rules adopted under it, if the operator of a reporting facility fails to comply with section 3752.07 of the Revised Code, and if the indenture trustee has foreclosed on its interest either by formal means such as the use of judicial process or informal means such as through the terms of the indenture agreement or similar financing document between the indenture trustee and the issuing entity, the indenture trustee shall do one of the following to the extent there are sufficient assets in the trust:

(1) Petition the court for the appointment of a receiver under Chapter 2735. of the Revised Code to perform or cause the performance of the actions required under section 3752.04, divisions (A)(4) to (6) of section 3752.06, and section 3752.07 of the Revised Code. The court may appoint the indenture trustee as the receiver. The receiver has the powers necessary to spend money and to perform or cause the performance of those measures as so required with such additional terms and conditions as may be imposed by the court. The receiver shall perform the required actions or cause them to be performed within such times as the court may prescribe. The indenture trustee is not liable for any of the costs of the receivership.

(2) Do both of the following:

(a) Secure against unauthorized entry each building or structure at the facility where regulated operations were conducted and that contains or is contaminated with regulated substances and each outdoor location of operation. The indenture trustee shall secure each such building, structure, or outdoor location of operation by boarding windows, doors, and other potential means of entry, by providing security personnel, or by other methods prescribed in rules adopted under section 3752.03 of the Revised Code. The indenture trustee also shall post about each such building, structure, or outdoor location of operation in publicly visible locations warning signs that prohibit trespassing and state that the building, structure, or outdoor location of operation contains or is contaminated with regulated substances that may endanger public health or safety if released into the environment. The indenture trustee shall continue the security measures, and maintain the warning signs, as required at each such building, structure, or outdoor location of operation until the indenture trustee no longer holds legal title to the facility or until the indenture trustee or another person has performed the measures required under divisions (A)(4) and (5) of section 3752.06 of the Revised Code in connection with the regulated substances present at the facility. Promptly after discovering that any of the entry barriers or warning signs installed pursuant to division (B)(2)(a) of this section have been damaged, lost, or removed, the indenture trustee shall repair or replace them in order to maintain the security of the building, structure, or outdoor location of operation.

(b) Submit to the director, the local emergency planning committee of the emergency planning district in which the facility is located, and the fire department having jurisdiction where the facility is located a notice of the cessation of regulated operations at the facility and of the indenture trustee's compliance with division (B)(2)(a) of this section. The indenture trustee shall submit the notice on a form prescribed by the director.

(C) No person shall fail to comply with this section.

Effective Date: 07-01-1996



Section 3752.12 - Right of entry.

(A) The director of environmental protection or his authorized representative, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times upon any public or private property, real or personal, to inspect or investigate, obtain samples, and examine and copy records to determine compliance with this chapter and rules adopted and orders issued under it. The director or his authorized representative may apply for, and any judge of a court of record may issue for use within the court's territorial jurisdiction, an administrative inspection warrant under division (F) of section 2933.21 of the Revised Code or other appropriate search warrant necessary to achieve the purposes of this chapter.

(B) If the entry authorized by division (A) of this section is refused or if the inspection or investigation so authorized is refused, hindered, or thwarted by intimidation or otherwise, and if the director or his authorized representative applies for and obtains a search warrant under division (A) of this section to conduct the inspection or investigation, the owner or operator of the premises where entry was refused or inspection or investigation was refused, hindered, or thwarted is liable to the director for the reasonable costs incurred by him for the regular salaries and fringe benefit costs of personnel assigned to conduct the inspection or investigation from the time the entry, inspection, or investigation was refused, hindered, or thwarted until the search warrant is executed; for the salary, fringe benefits, and travel expenses of the attorney general or an authorized assistant incurred in obtaining the search warrant; and for expenses necessarily incurred for the assistance of local law enforcement officers in executing the search warrant. In the application for the search warrant, the director may request, and the court, in its order granting the search warrant, may order the owner or operator of the premises to reimburse the director for such of those costs as the court finds reasonable. From the moneys recovered under this division, the director shall reimburse the attorney general for the costs incurred by him or his authorized assistant in connection with the proceedings for obtaining the search warrant, shall reimburse the political subdivision in which the premises is located for the assistance of its law enforcement officers in executing the search warrant, and shall deposit the remainder of any such moneys to the credit of the general revenue fund.

Effective Date: 07-01-1996



Section 3752.13 - Expending moneys from immediate removal fund to take remedial actions.

(A) If the director of environmental protection determines that conditions at a reporting facility constitute an imminent and substantial threat to public health or safety or are causing or contributing to, or are threatening to cause or contribute to, air or water pollution or soil contamination, the director may expend moneys from the immediate removal fund created in section 3745.12 of the Revised Code to take such remedial actions as are necessary or appropriate to protect the public health or safety or the environment, provided that a violation or failure to comply with any of the following has occurred or is occu[r]ring at the facility:

(1) Section 3752.06 of the Revised Code, a rule adopted under section 3752.03 of the Revised Code implementing that section, or a term or condition of an order issued under section 3752.16 of the Revised Code to enforce that section or rule;

(2) Section 3752.07 of the Revised Code, a rule adopted under section 3752.03 of the Revised Code implementing that section, or a term or condition of an order issued under section 3752.16 of the Revised Code to enforce that section or rule;

(3) Division (A)(2) of section 3752.09 of the Revised Code;

(4) A term or condition of an order issued under division (A)(3) of section 3752.09 of the Revised Code;

(5) An interim maintenance plan approved under division (A) of section 3752.10 of the Revised Code;

(6) A term or condition of an order issued under division (A) of section 3752.10 of the Revised Code approving or disapproving an application for a waiver;

(7) A term or condition of an order issued under division (B) of section 3752.10 of the Revised Code revoking a waiver;

(8) Division (C)(1) of section 3752.10 of the Revised Code;

(9) A term or condition of an order issued under division (C)(2) of section 3752.10 of the Revised Code;

(10) Section 3752.11, 3752.111, or 3752.113 of the Revised Code or a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, and outdoor locations of operation in connection with any of those sections.

Expenditures from the fund to perform any such remedial action shall be made pursuant to contracts entered into by the director with persons who agree to furnish all of the materials, equipment, work, and labor as provided in the contract. Agents or employees of persons contracting with the director under this division may enter upon any land, public or private, as necessary to perform a remedial action under this division. The director shall keep a detailed accounting of the cost of each such remedial action.

(B) The owner or operator of a facility where a remedial action is undertaken under division (A) of this section is liable to the state for the total cost of the remedial action in addition to any other liabilities imposed by law. The total cost of the remedial action is a lien upon the facility. The director shall prepare and present for recording in the office of the county recorder of the county in which the facility is located notice of the lien. The county recorder shall not charge a fee for recording a notice of lien under this division.

(C) Upon completion of a remedial action under division (A) of this section, the director shall certify the total cost of the remedial action to the attorney general and shall send a copy of the notice of the lien to him. Upon receiving the director's certification and notice, the attorney general shall do one or both of the following:

(1) Bring a civil action to recover the total cost of the remedial action as certified by the director;

(2) Upon the written request of the director, foreclose the lien imposed by division (B) of this section.

All moneys recovered under this division shall be deposited in the state treasury to the credit of the immediate removal fund.

Effective Date: 07-01-1996



Section 3752.14 - Entry or remaining on premises of reporting facility in violation of warning signs.

(A) No person, without privilege to do so, shall do any of the following:

(1) Enter or remain on the premises of a reporting facility at which warning signs are posted in compliance with section 3752.07, 3752.11, 3752.111, 3752.112, or 3752.113 of the Revised Code;

(2) Enter or remain in a building or structure located at a reporting facility, or an outdoor location of operation, at which warning signs are posted in compliance with any of those sections;

(3) Being on the premises of a reporting facility at which warning signs are posted in compliance with any of those sections, in a building or structure located at such a facility, or at an outdoor location of operation at such a facility, fail or refuse to leave upon being ordered to do so by the owner or operator or an agent or servant of either.

(B) It is no defense to a charge under this section that the premises of the reporting facility involved was owned, controlled, or in the custody of a public agency.

(C) It is no defense to a charge under this section that the offender was authorized to enter or remain on the premises of the reporting facility involved when the authorization was obtained by deception.

(D) Violation of this section is not criminal trespass under section 2911.21 of the Revised Code.

Effective Date: 07-01-1996



Section 3752.15 - Prohibitions.

No person shall falsify, tamper with, or render inaccurate any certification, information, or records required to be kept or submitted under this chapter or a rule adopted or order issued under it. Violation of this section is not falsification under section 2921.13 of the Revised Code.

Effective Date: 07-01-1996



Section 3752.16 - Order to abate violation.

The director of environmental protection may issue orders in accordance with Chapter 3745. of the Revised Code directing the owner or operator of a reporting facility to abate a violation of any section of this chapter other than section 3752.11, 3752.111, or 3752.113 of the Revised Code, or a rule adopted under this chapter, within a specified, reasonable time.

No person shall violate a term or condition of an order issued under this section.

Effective Date: 07-01-1996



Section 3752.17 - Injunction.

(A) The attorney general, upon the written request of the director of environmental protection, shall criminally prosecute to termination or bring a civil action for injunction in any court of competent jurisdiction against any person who has violated or is violating any section of this chapter or any rule adopted or order issued under it. The court in which an action for injunction is filed has jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating any section of this chapter or a rule adopted or order issued under it. Upon a showing that such a violation or threatened violation endangers or threatens to endanger public health or safety or is causing or threatening to cause air or water pollution or soil contamination, the court shall give precedence to such an action over all other cases. Notwithstanding any section of the Revised Code relating to the distribution and crediting of fines for violations of the Revised Code, fines imposed under section 3752.99 of the Revised Code for all violations prosecuted by the attorney general under this division shall be credited to the immediate removal fund created in section 3745.12 of the Revised Code.

(B) The prosecuting attorney of the county, city director of law of the city, or village solicitor of the village where a violation has occurred or is occurring, upon obtaining the written approval of the director and the attorney general, may bring a civil action for injunction on behalf of the county, city, or village, as appropriate, against any person who has violated or is violating any section of this chapter or a rule adopted or order issued under it. A prosecuting attorney, city director of law, or village solicitor who seeks to bring an action for injunction under this division first shall submit a written request for approval to do so to the director and the attorney general. The director and the attorney general, at their discretion, shall approve or disapprove the request and, upon doing so, shall mail notice of the approval or disapproval of the request by first class mail to the prosecuting attorney, city director of law, or village solicitor. If either the director or the attorney general disapproves the request, the prosecuting attorney, city director of law, or village solicitor shall not bring the action for injunction in connection with the violation named in the request.

A civil action for injunction authorized pursuant to this division may be brought in any court of competent jurisdiction. The court in which such an action for injunction is filed has jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating any section of this chapter or a rule adopted or order issued under it. Upon a showing that such a violation or threatened violation endangers or threatens to endanger public health or safety or is causing or threatening to cause air or water pollution or soil contamination, the court shall give precedence to such an action over all other cases.

(C) Whoever violates any section of this chapter or a rule adopted or order issued under it, except section 3752.07, 3752.11, 3752.111, or 3752.113 of the Revised Code, a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, or outdoor locations of operation, or an order issued to enforce section 3752.07 of the Revised Code or such a rule, shall pay a civil penalty of not more than ten thousand dollars for each day of each violation. Whoever violates section 3752.07 or 3752.113 of the Revised Code, a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, or outdoor locations of operation in connection with either of those sections, or an order issued to enforce section 3752.07 of the Revised Code or such a rule shall pay a civil penalty of not more than five thousand dollars for each day of each violation. Whoever violates section 3752.11 or 3752.111 of the Revised Code or a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, or outdoor locations of operation in connection with either of those sections shall pay a civil penalty in an amount equal to the costs incurred by the director or the appropriate political subdivision under division (A) of section 3752.112 of the Revised Code as a result of the violation.

(1) The attorney general, upon the written request of the director, shall bring a civil action for imposition of a civil penalty under division (C) of this section against any person who has committed or is committing any such violation.

(2) The prosecuting attorney of the county, city director of law of the city, or village solicitor of the village where a violation has occurred or is occurring, upon obtaining the written approval of the director and the attorney general, may bring a civil action for imposition of a civil penalty on behalf of the county, city, or village, as appropriate, against a person who has committed or is committing a violation of any section of this chapter or a rule adopted or order issued under it. A prosecuting attorney, city director of law, or village solicitor who seeks to bring an action for the imposition of a civil penalty first shall submit a written request for approval to do so to the director and the attorney general. The director and the attorney general, at their discretion, shall approve or disapprove the request and, upon doing so, shall mail notice of the approval or disapproval of the request by first class mail to the prosecuting attorney, city director of law, or village solicitor. If either the director or the attorney general disapproves the request, the prosecuting attorney, city director of law, or village solicitor shall not bring the action for imposition of a civil penalty in connection with the violation named in the request.

(3) All civil penalties received under division (C) of this section pursuant to actions brought under division (C)(1) of this section shall be credited to the immediate removal fund created in section 3745.12 of the Revised Code. All civil penalties received under division (C) of this section pursuant to actions brought under division (C)(2) of this section shall be credited to the general fund of the political subdivision whose legal officer brought the action for imposition of the civil penalty and shall be used exclusively to defray the costs to the political subdivision incurred under division (A) of section 3752.112 of the Revised Code and of enforcing this chapter and rules adopted and orders issued under it.

(D) Any action for injunction or civil penalties under division (A), (B), or (C) of this section is a civil action governed by the Rules of Civil Procedure.

Effective Date: 07-01-1996



Section 3752.18 - No effect on other remedies.

This chapter does not abridge rights of action or remedies in equity, under common law, or as provided by statute or limit the state or any political subdivision or person in the exercise of their rights in equity, under common law, or as provided by statute to suppress nuisances or to abate or prevent pollution.

Effective Date: 07-01-1996



Section 3752.99 - Penalty.

(A) Whoever recklessly violates any section of this chapter or a rule adopted or order issued under it, except section 3752.07, 3752.11, 3752.111, 3752.113, or 3752.14 of the Revised Code, a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, or outdoor locations of operation, or an order issued to enforce any of those sections or such a rule, shall be fined not less than ten thousand nor more than twenty-five thousand dollars or imprisoned not less than two nor more than four years, or both. Each day of violation is a separate offense. For each subsequent offense, the offender shall be fined not less than twenty-five thousand nor more than fifty thousand dollars or imprisoned not less than two nor more than four years, or both.

(B) Whoever recklessly violates section 3752.07 or 3752.14 of the Revised Code, a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, or outdoor locations of operation in connection with either of those sections, or an order issued to enforce either of those sections or such a rule is guilty of a misdemeanor of the first degree. Each day of violation is a separate offense.

(C) Whoever recklessly violates section 3752.11, 3752.111, or 3752.113 of the Revised Code or a rule adopted under section 3752.03 of the Revised Code pertaining to the securing of buildings, structures, or outdoor locations of operation in connection with any of those sections is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996






Chapter 3753 - RISK MANAGEMENT PROGRAM

Section 3753.01 - Risk management program definitions.

As used in this chapter:

(A) "Accidental release" means an unanticipated emission of a regulated substance into the ambient air from a stationary source.

(B) "Clean Air Act Amendments" means the "Clean Air Act Amendments of 1990," 91 Stat. 685, 42 U.S.C. 7401 et al., as amended, and regulations adopted under it.

(C) "Covered process" means a process that has a regulated substance present in an amount that is in excess of the threshold quantity established in rules adopted under section 3753.02 of the Revised Code.

(D) "Environmental receptor" means natural areas such as national or state parks, forests, or natural monuments; federally designated or state-designated wildlife sanctuaries, preserves, refuges, or areas; and federal wilderness areas, that could be exposed at any time to toxic concentrations, radiant heat, or overpressure greater than or equal to the endpoints prescribed in rules adopted under section 3753.02 of the Revised Code and that can be identified on United States geological survey maps.

(E) "Owner or operator" means any person who owns, leases, operates, controls, or supervises a stationary source.

(F) "Process" means any activity involving a regulated substance, including any use, storage, manufacturing, handling, or on-site movement of the substance or any combination of these activities. Any group of vessels that are interconnected, or separate vessels that are located in such a manner that a regulated substance potentially could be involved in a release, shall be considered a single process.

(G) "Public" means any person except employees or contractors at a stationary source.

(H) "Public receptor" means off-site residences, institutions such as schools or hospitals, industrial, commercial, and office buildings, parks, or recreational areas inhabited or occupied by the public at any time where the public could be exposed to toxic concentrations, radiant heat, or overpressure as a result of an accidental release.

(I) "Regulated substance" means a toxic or flammable substance listed in rules adopted under section 3753.02 of the Revised Code.

(J) "Risk management plan" means a risk management plan required under section 3753.03 of the Revised Code.

(K) "Stationary source" means any buildings, structures, equipment, installations, or substance-emitting stationary activities that belong to the same industrial group as described in the standard industrial classification manual, 1987, that are located on one or more contiguous properties under the control of the same person or persons, and from which an accidental release may occur. Properties shall not be considered contiguous solely because of a railroad or pipeline right-of-way.

(1) "Stationary source" includes transportation containers that are used for storage not incident to transportation and transportation containers that are connected to equipment at a stationary source for loading and unloading. "Stationary source" does not include the transportation, including storage incident to transportation, of any regulated substance under this chapter. "Stationary source" does not include naturally occurring hydrocarbon reservoirs.

(2) "Transportation" includes, but is not limited to, transportation that is subject to oversight or regulation under 49 C.F.R. part 192, 193, or 195, or to a state natural gas or hazardous liquid program for which the state has in effect a certification to the United States department of transportation under 49 U.S.C. 60105.

(L) "Threshold quantity" means the quantity established for a regulated substance in rules adopted under section 3753.02 of the Revised Code that, if exceeded, subjects an owner or operator to compliance with this chapter and rules adopted under it.

(M) "Vessel" means any reactor, tank, drum, barrel, cylinder, vat, kettle, boiler, pipe, hose, or other container.

Effective Date: 09-30-1998



Section 3753.02 - Rules.

For the purpose of implementing and administering this chapter, the director of environmental protection may adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code. The rules shall be consistent with, equivalent in scope, content, and coverage to, and no more stringent than the requirements of section 112(r) of the Clean Air Act Amendments and any regulations adopted pursuant to that section. Rules adopted under this section shall prescribe notice requirements by which the public is informed about and afforded the opportunity to comment on risk management plans submitted in accordance with this chapter.

Effective Date: 09-30-1998



Section 3753.03 - Owner or operator to submit risk management plan.

(A) Effective upon the date that the United States environmental protection agency delegates the program created under section 112(r) of the Clean Air Act Amendments to the environmental protection agency of this state, an owner or operator of a stationary source that has a covered process shall develop and submit a risk management plan no later than the latest of the following:

(1) Not later than ten days after the notice of delegation of the program to the state appears in the federal register, or ten days after the effective date of this amendment, whichever occurs later;

(2) The date on which a regulated substance is first present above a threshold quantity in a process at the stationary source;

(3) Three years after the date on which a regulated substance at the stationary source is first listed under 40 C.F.R. 68.130.

(B) An owner or operator who is subject to division (A) of this section shall submit a single risk management plan that reflects all covered processes at the stationary source by the applicable deadline established under that division and that is in the form required by the director of environmental protection in rules adopted under section 3753.02 of the Revised Code. The risk management plan shall include all of the following, as applicable:

(1) A registration that reflects all covered processes at the stationary source pursuant to 40 C.F.R. 68.160 ;

(2) The applicable information required to be submitted with the plan under section 3753.04 of the Revised Code;

(3) A summary of the actions taken to comply with all of the other applicable requirements established under section 3753.04 of the Revised Code.

(C) An owner or operator who has submitted a risk management plan as required by division (A) of this section or submitted an update to a risk management plan under division (C) of this section shall revise, update, and submit the risk management plan in accordance with whichever of the following is applicable:

(1) Not later than five years after the initial submission of the risk management plan under division (A) of this section;

(2) Not later than five years after the most recent update of the risk management plan submitted under division (C) of this section;

(3) As otherwise provided in rules adopted by the director under section 3753.02 of the Revised Code.

(D) No owner or operator who is required to submit, revise, or update a risk management plan shall fail to do so within the prescribed time.

(E) An owner or operator who is required to submit a risk management plan and who knowingly makes a false statement in the plan, on a record upon which information in the plan is based, or on or pertaining to any other information or records required to be maintained under this chapter or rules adopted under it is guilty of falsification under section 2921.13 of the Revised Code.

Effective Date: 06-30-1999



Section 3753.04 - Owner or operator to comply with program 1, program 2, or program 3 requirements or with combination.

(A) In addition to complying with section 3753.03 of the Revised Code, the owner or operator of a stationary source at which one or more covered processes are present, as part of the owner or operator's risk management program, shall comply with program 1, program 2, or program 3 requirements established under this section or with a combination of those requirements. An owner or operator shall determine which of those requirements apply to the covered processes that are present at the stationary source as provided in divisions (B) to (D) of this section. An owner or operator shall comply with all levels of program requirements that apply to the covered processes at the owner or operator's stationary source.

(B) The owner or operator of a stationary source at which a covered process is present is subject to program 1 requirements established under division (E) of this section if the covered process meets all of the following conditions:

(1) For the five years prior to the submission of a risk management plan, the process has not had an accidental release of a regulated substance where exposure to the substance, its reaction products, overpressure generated by an explosion involving the substance, or radiant heat generated by a fire involving the substance led to any of the following occurrences off-site:

(a) Death of any person;

(b) Injury to any person;

(c) Response or restoration activities for an environmental receptor.

(2) The distance to a toxic or flammable endpoint for a worst case release assessment conducted pursuant to a hazard assessment as specified in rules adopted under section 3753.02 of the Revised Code is less than the distance to any public receptor;

(3) Emergency response procedures have been coordinated between the stationary source and local emergency planning and response organizations.

(C) The owner or operator of a stationary source at which a covered process is present is subject to program 2 requirements established under division (F) of this section if the covered process does not meet the conditions established under division (B) or (D) of this section.

(D) The owner or operator of a stationary source at which a covered process is present is subject to program 3 requirements established under division (G) of this section if the covered process does not meet the conditions established under division (B) of this section and either of the following conditions is met:

(1) The process is in standard industrial classification code 2611, 2812, 2819, 2821, 2865, 2869, 2873, 2879, or 2911;

(2) The process is subject to the United States occupational safety and health administration safety management standard under 29 C.F.R. 1910.119.

(E) The owner or operator of a stationary source at which one or more covered processes are present that meet the conditions established under division (B) of this section shall comply with all of the following program 1 requirements:

(1) Submit with the risk management plan an analysis of the worst case release scenario for each covered process and documentation that the nearest public receptor is beyond the distance to a toxic or flammable endpoint;

(2) Submit with the risk management plan a five-year accident history for the process;

(3) Ensure that response actions have been coordinated with local emergency planning and response agencies;

(4) Certify in the risk management plan that "Based upon criteria in rules adopted under section 3753.02 of the Revised Code, the distance to the specified endpoint for the worst case release scenario for the following process(es) is less than the distance to the nearest public receptor: (list processes). Within the past five years, the process(es) has (have) had no accidental release that caused off-site impacts as described in rules adopted under section 3753.02 of the Revised Code. No additional measures are necessary to prevent off-site impacts from accidental releases. In the event of fire, explosion, or a release of a regulated substance from the process(es), entry within the distance to the specified endpoints may pose a danger to public emergency responders. Therefore, public emergency responders should not enter this area except as arranged with the emergency contact indicated in the risk management plan. The undersigned certifies that, to the best of my knowledge, the information submitted is true, accurate, and complete. (signature, title, date signed)"

(F) The owner or operator of a stationary source at which one or more covered processes are present that meet the conditions established under division (C) of this section shall comply with all of the following program 2 requirements:

(1) Develop and implement a management system in accordance with rules adopted under section 3753.02 of the Revised Code;

(2) Conduct a hazard assessment in accordance with rules adopted under section 3753.02 of the Revised Code;

(3) Implement program 2 prevention requirements or implement program 3 prevention requirements in accordance with rules adopted under section 3753.02 of the Revised Code;

(4) Submit as part of the risk management plan information on prevention program elements for covered processes that are subject to program 2 requirements;

(5) Develop and implement an emergency response program in accordance with rules adopted under section 3753.02 of the Revised Code.

(G) The owner or operator of a stationary source at which one or more covered processes are present that meet the conditions established under division (D) of this section shall comply with all of the following program 3 requirements:

(1) Develop and implement a management system in accordance with rules adopted under section 3753.02 of the Revised Code;

(2) Conduct a hazard assessment in accordance with rules adopted under section 3753.02 of the Revised Code;

(3) Implement program 3 prevention requirements in accordance with rules adopted under section 3753.02 of the Revised Code;

(4) Submit as part of the risk management plan information on prevention program elements for covered processes that are subject to program 3 requirements;

(5) Develop and implement an emergency response program in accordance with rules adopted under section 3753.02 of the Revised Code.

(H) If at any time a covered process at a stationary source no longer meets the conditions established under this section for its program level, the owner or operator shall comply with the requirements of the new program level that applies to the covered process and shall update the risk management plan and information submitted with it not later than six months after the change in compliance with this chapter and rules adopted under it.

Effective Date: 09-30-1998



Section 3753.05 - Risk management plan reporting fund.

(A) Except as provided in division (G) of this section, an owner or operator who is required to submit a risk management plan under this chapter shall pay annually to the environmental protection agency a fee of fifty dollars together with any of the following applicable fees:

(1) A fee of sixty-five dollars if a covered process in the stationary source includes propane and propane is the only regulated substance at the stationary source over the threshold quantity;

(2) A fee of sixty-five dollars if a covered process in the stationary source includes anhydrous ammonia that is sold for use as an agricultural nutrient and is on-site over the threshold quantity;

(3) A fee of two hundred dollars for each regulated substance over the threshold quantity. Propane shall be considered a regulated substance subject to the fee levied under division (A)(3) of this section only if it is not the only regulated substance over the threshold quantity. Anhydrous ammonia shall be considered a regulated substance subject to the fee levied under division (A)(3) of this section only if it is not sold for use as an agricultural nutrient.

(B) In accordance with rules adopted under section 3753.02 of the Revised Code, the fees assessed under division (A) of this section shall be collected for the year 1999 no later than ten days after the notice of delegation of the risk management program to the state appears in the federal register, or ten days after the effective date of this amendment, whichever occurs later. Thereafter, the fees shall be collected no later than the first day of September of each year. The fees assessed under division (A) of this section for a stationary source shall be based upon the regulated substances present over the threshold quantity identified in the risk management plan on file for calendar year 1999 as of the twenty-first day of June and for each subsequent calendar year as of the first day of September.

(C) An owner or operator who is required to submit a risk management plan under this chapter and who fails to submit such a plan within thirty days after the applicable filing date prescribed in section 3753.03 of the Revised Code shall submit with the risk management plan a late filing fee of three per cent of the total fees due under division (A) of this section.

(D) The director of environmental protection may establish fees to be paid by persons, other than public officers or employees, to cover the costs of obtaining copies of documents or information submitted to the director under this chapter and rules adopted under it. The director shall not charge more than the actual cost of making and delivering such copies or of accessing any computerized data base established or used for the purposes of assisting in the administration of this chapter.

(E) All moneys received by the agency under divisions (A), (C), and (D) of this section shall be transmitted to the treasurer of state to be credited to the risk management plan reporting fund, which is hereby created in the state treasury. The fund shall be administered by the director and used exclusively for the administration and enforcement of this chapter and rules adopted under it.

(F) Beginning in fiscal year 2001, and every two years thereafter, the director shall review the total amount of moneys in the risk management plan reporting fund to determine if that amount exceeds seven hundred fifty thousand dollars in either of the two preceding fiscal years. If the total amount of moneys in the fund exceeded seven hundred fifty thousand dollars in either fiscal year, the director, after review of the fee structure and consultation with affected persons, shall issue an order reducing the amount of the fees levied under division (A) of this section so that the estimated amount of moneys resulting from the fees will not exceed seven hundred fifty thousand dollars in any fiscal year.

If, upon review of the fees under this division and after the fees have been reduced, the director determines that the total amount of moneys collected and accumulated is less than seven hundred fifty thousand dollars, the director, after review of the fee structure and consultation with affected persons, may issue an order increasing the amount of the fees levied under division (A) of this section so that the estimated amount of moneys resulting from the fees will be approximately seven hundred fifty thousand dollars. Fees shall never be increased to an amount exceeding the amount specified in division (A) of this section.

Notwithstanding section 119.06 of the Revised Code, the director may issue an order under this division without the necessity to hold an adjudicatory hearing in connection with the order. The issuance of an order under this division is not an act or action for purposes of section 3745.04 of the Revised Code.

(G) This section does not apply to the owner or operator of a business that employs one hundred or fewer individuals and is a small business concern as defined in the "Small Business Act," 72 Stat. 384 (1958), 15 U.S.C.A. 632, as amended.

Effective Date: 06-30-1999



Section 3753.06 - Prohibition.

No person shall violate any provision of this chapter or a rule adopted or order issued under it.

Effective Date: 09-30-1998



Section 3753.07 - Right of entry.

The director of environmental protection or the director's authorized representative, upon proper identification and upon stating the purpose and necessity of an inspection, may enter at reasonable times upon any private or public property, real or personal, to inspect, investigate, obtain samples, and examine and copy records to determine compliance with this chapter and rules adopted or orders issued under it. The director or the director's authorized representative may apply for, and any judge of a court of record may issue for use within the court's territorial jurisdiction, an administrative inspection warrant under division (F) of section 2933.21 of the Revised Code or other appropriate search warrant necessary to achieve the purposes of this chapter and rules adopted or orders issued under it.

Effective Date: 09-30-1998



Section 3753.08 - Order to abate violation.

The director of environmental protection may issue orders requiring an owner or operator who is subject to this chapter to abate a violation of section 3753.06 of the Revised Code. The director may issue such orders as final orders without issuing a proposed action under section 3745.07 of the Revised Code and, notwithstanding section 119.06 of the Revised Code, without the necessity to hold an adjudication hearing. Issuance of an order under this section is not a condition precedent to bringing any civil or criminal action under this chapter.

Effective Date: 09-30-1998



Section 3753.09 - Prosecutions - injunctive relief - civil penalties - investigations.

(A) The attorney general or the prosecuting attorney of the county or director of law of the city where a violation has occurred or is occurring, upon written request of the director of environmental protection, shall prosecute to termination any person who has violated division (D) of section 3753.03 of the Revised Code or shall bring an action for injunction against any person who has violated or is violating section 3753.06 of the Revised Code. The court of common pleas in which an action for injunction is filed has the jurisdiction to and shall grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating section 3753.06 of the Revised Code. The court shall give precedence to such an action over all other cases.

(B) Whoever violates section 3753.06 of the Revised Code shall pay a civil penalty of not more than twenty-five thousand dollars for each day of each violation. The attorney general or the prosecuting attorney of the county or director of law of the city where a violation of that section has occurred or is occurring, upon written request of the director, shall bring an action for the imposition of a civil penalty under this division against any person who has committed or is committing any such violation. Moneys resulting from civil penalties imposed under this division shall be credited to the risk management plan reporting fund created in section 3753.05 of the Revised Code.

(C) Upon the certified written request of any person, the director shall conduct investigations and make inquiries that are necessary to secure compliance with this chapter or rules adopted or orders issued under it. The director, upon request or upon the director's own initiative, may investigate or make inquiries into any violation of this chapter or rules adopted or orders issued under it.

Effective Date: 09-30-1998



Section 3753.10 - State, officers or employees - immunity.

(A) As used in this section:

(1) "Harm" means injury to, death of, or loss to person or property.

(2) "Tort action" means a civil action for damages for harm, but does not include a civil action for damages for a breach of contract or other agreement between persons or for a breach of a warranty that exists pursuant to the Revised Code or the common law of this state.

(B) The state, and any officer or employee of the state as defined in section 109.36 of the Revised Code, is not liable in a tort action when the state inspects, investigates, reviews, or accepts a risk management plan from an owner or operator who is subject to this chapter unless an action or omission of the state, or of an officer or employee of the state, constitutes willful or wanton misconduct or intentionally tortious conduct. Any action brought against the state under this division shall be brought in the court of claims.

(C)

(1) This section does not create, and shall not be construed as creating, a new cause of action against or substantive legal right against the state or an officer or employee of the state.

(2) This section does not affect, and shall not be construed as affecting, any immunities from civil liability or defenses established by the Revised Code, the United States Constitution, or the Ohio Constitution or available at common law to which this state, or an officer or employee of the state, may be entitled under circumstances not covered by this section.

(3) Section 9.86 of the Revised Code does not apply to an officer or employee of the state if the officer or employee is performing work in connection with inspecting, investigating, reviewing, or accepting a risk management plan from an owner or operator who is subject to this chapter at the time that the officer or employee allegedly caused the harm or caused or contributed to the presence or release of toxic or flammable substances for which damages are sought in a tort action. In that case, the immunities conferred by division (B) of this section apply to that individual.

Effective Date: 09-30-1998



Section 3753.99 - Penalty.

Whoever purposely violates division (D) of section 3753.03 of the Revised Code shall be fined not more than twenty thousand dollars and imprisoned for not more than one year, or both. Each day of violation is a separate offense.

Effective Date: 09-30-1998






Chapter 3761 - ASSEMBLIES; MOBS

Section 3761.01 - Assemblies - mob definitions.

As used in sections 3761.01 to 3761.10, inclusive, of the Revised Code:

(A) "Mob" means a collection of people assembled for an unlawful purpose and intending to do damage or injury to anyone, or pretending to exercise correctional power over other persons by violence and without authority of law.

(B) "Lynching" means an act of violence by a mob upon the body of any person.

(C) "Serious injury" means such injury as permanently or temporarily disables the person receiving it from earning a livelihood, by manual labor.

Effective Date: 10-01-1953



Section 3761.02 - Damages in case of assault.

A person taken from officers of justice by a mob, and assaulted with whips, clubs, missiles, or in any other manner, may recover from the county in which the assault is made, damages not to exceed one thousand dollars.

Effective Date: 10-01-1953



Section 3761.03 - Damages in case of lynching.

A person assaulted and lynched by a mob may recover, from the county in which such assault is made, a sum of not to exceed five hundred dollars; or, if the injury received therefrom is serious, a sum of not to exceed one thousand dollars; or, if such injury results in permanent disability to earn a livelihood by manual labor, a sum of not to exceed five thousand dollars.

Effective Date: 10-01-1953



Section 3761.04 - [Repealed].

Effective Date: 10-25-1978



Section 3761.05 - Person suffering death or injury from a mob trying to lynch another.

Sections 3761.01 to 3761.10, inclusive, of the Revised Code shall apply to a person suffering death or injury from a mob while it is attempting to lynch another person. Such person, or his legal representatives, shall have a like right of action as one purposely injured or killed by such mob.

Effective Date: 10-01-1953



Section 3761.06 - Order to include amount of judgment.

When a recovery is had under sections 3761.02 to 3761.05, inclusive, of the Revised Code, the court shall include as a part of its judgment an order requiring the board of county commissioners to include the amount of the judgment in the next succeeding tax levy for such county.

Effective Date: 10-01-1953



Section 3761.07 - County's right of action against member of mob.

The county, in which a lynching occurs, may recover from any of the persons composing a mob the amount of a judgment and costs rendered against it, under sections 3761.01 to 3761.10, inclusive, of the Revised Code, in favor of the legal representatives of a person killed or seriously injured by such mob. A person present, with hostile intent, at a lynching is a member of the mob and is liable under this section.

Effective Date: 10-01-1953



Section 3761.08 - County's right of action against another county.

If a mob carries a prisoner into another county, or comes from another county to commit violence on a prisoner brought from such county for safekeeping, the county in which the lynching is committed may recover the amount of the judgment and costs, rendered against it under sections 3761.01 to 3761.10, inclusive, of the Revised Code, from the county from which the mob came, unless there was contributory negligence on the part of officials of the county bringing the action in failing to protect such prisoner or to disperse such mob.

Effective Date: 10-01-1953



Section 3761.09 - Limitations of action.

Actions for the recoveries provided in sections 3761.01 to 3761.10, inclusive, of the Revised Code, must be commenced, within two years from the date of the lynching, in any court having original jurisdiction of an action for damages for malicious assault.

Effective Date: 10-01-1953



Section 3761.10 - Person concerned in lynching not immune from prosecution.

Sections 3761.01 to 3761.10, inclusive, of the Revised Code shall not relieve a person concerned in such lynching from prosecution for homicide or assault for engaging therein.

Effective Date: 10-01-1953



Section 3761.11 - [Repealed].

Effective Date: 01-01-1974



Section 3761.12 - Prohibition against conspiracy while wearing disguise.

No person shall unite with two or more others to commit a misdemeanor while wearing white caps, masks, or other disguise.

Effective Date: 10-01-1953



Section 3761.13 to 3761.15 - [Repealed].

Effective Date: 06-10-1968



Section 3761.16 - Areas threatened by riot may be cordoned off.

The chief administrative officer of a political subdivision with police powers, when engaged in suppressing a riot or when there is a clear and present danger of a riot, may cordon off any area or areas threatened by the riot and prohibit persons from entering the cordoned off area or areas except when carrying on necessary and legitimate pursuits and may prohibit the sale, offering for sale, dispensing, or transportation of firearms or other dangerous weapons, ammunition, dynamite, or other dangerous explosives in, to, or from the cordoned off areas.

Effective Date: 07-01-1996



Section 3761.99 - Penalty.

Whoever violates section 3761.12 of the Revised Code is guilty of a felony of the fourth degree.

Effective Date: 07-01-1996






Chapter 3763 - GAMING

Section 3763.01 - Gaming contracts void.

(A) All promises, agreements, notes, bills, bonds, or other contracts, mortgages, or other securities, when the whole or part of the consideration thereof is for money or other valuable thing won or lost, laid, staked, or betted at or upon a game of any kind, or upon a horse race or cockfights, sport or pastime, or on a wager, or for the repayment of money lent or advanced at the time of a game, play, or wager, for the purpose of being laid, betted, staked, or wagered, are void.

(B) Sections 3763.01 to 3763.08 of the Revised Code do not apply to bingo as defined in section 2915.01 of the Revised Code or to any game of chance that is not subject to criminal penalties under section 2915.02 of the Revised Code.

Effective Date: 07-01-2003



Section 3763.02 - Money lost at games may be recovered - exceptions.

If a person, by playing a game, or by a wager, loses to another, money or other thing of value, and pays or delivers it or a part thereof, to the winner thereof, such person losing and paying or delivering, within six months after such loss and payment or delivery, may sue for and recover such money or thing of value or part thereof, from the winner thereof, with costs of suit.

Neither this section nor section 3763.04 of the Revised Code shall apply to any business transacted upon a regularly established stock exchange or board of trade through a member thereof whose relation to the transaction is that of broker only, and who actually delivers or receives the securities or other commodity bought or sold in accordance with the rules and regulations of said stock exchange or board of trade.

Effective Date: 10-01-1953



Section 3763.03 - Sufficiency of allegations in pleading.

In the prosecution of an action under section 3763.02 of the Revised Code, the plaintiff need only allege that the defendant is indebted to the plaintiff for, or received to the plaintiff's use, the money so lost and paid, or converted the goods won of the plaintiff to the defendant's use, whereby the plaintiff's action accrued to him, without setting forth the special matter.

Effective Date: 10-01-1953



Section 3763.04 - Suit by third party.

If a person losing money or thing of value, as provided in section 3763.02 of the Revised Code, within the time therein specified, and without collusion or deceit, does not sue, and effectively prosecute, for such money or thing of value, any person may sue for and recover it, with costs of suit, against such winner, for the use of such person prosecuting such suit.

Effective Date: 10-01-1953



Section 3763.05 - Action for discovery.

A person, liable under sections 3763.01 to 3763.08, inclusive, of the Revised Code, may be compelled to answer, upon oath, interrogatories annexed to the petition for the purpose of discovery of his liability. Upon discovery and repayment of the money or other thing, the person discovering and repaying it, with costs, shall be acquitted and discharged from further punishment, penalty, or forfeiture, for winning such money or thing discovered and repaid.

Effective Date: 10-01-1953



Section 3763.06 - Liability of property for losses occurring thereon.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

The property, both real and personal, of a defendant against whom a judgment is rendered under sections 3763.01 to 3763.08 of the Revised Code, for fines, costs, or to recover money or any other thing of value, lost or paid, shall be liable therefor without exemption, and such judgment shall be a lien thereon until paid. If the owner of the building in which the money was lost knowingly permits it to be used for gaming purposes, such building, and the real estate upon which it stands, shall be liable therefor in a like manner. The guardian or trustee of a minor or incompetent person, permitting property under the guardian's or trustee's charge to be used for gaming purposes and to become liable on account thereof, shall be liable to the guardian's or trustee's ward for such amount.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 3763.07 - Contracts concerning property used for gaming are void.

When premises are occupied for gaming or lottery purposes, the lease or agreement under which they are so occupied shall be void, at the instance of the lessor, who may at any time obtain possession of the premises by civil action, or by an action under Chapter 1923. of the Revised Code. If a person leases premises for gaming or lottery purposes, or knowingly permits them to be so used and occupied, and fails forthwith to prosecute, in good faith, an action for the recovery of such premises, such lessor shall be considered in all cases, civil and criminal, as a principal in carrying on the business of gaming, or a lottery, on such premises.

Effective Date: 03-17-1987



Section 3763.08 - Recovery of losses in lotteries.

A person who expends money or thing of value or incurs an obligation for the purchase of or to procure a lottery or policy ticket, hazard, or chance, or an interest therein, in or on account of lottery, policy, scheme of chance, game of faro, pool or combination, keno, or scheme of gambling, or a person dependent for support upon or entitled to the earnings of such person, or a citizen for the use of the person so interested, may sue for and recover from the person receiving such money, thing of value, or obligation, the amount thereof, with exemplary damages, which shall not be less than fifty nor more than five hundred dollars, and may join as defendants in such suit all persons having an interest in such lottery, policy, or scheme of chance, or the possible profits thereof, as backers, vendors, owners, or otherwise.

Effective Date: 10-01-1953






Chapter 3765 - SHOWS

Section 3765.01 - Show not to exhibit without permit.

A proprietor, or his agent, of a traveling public show, shall not exhibit a natural or artificial curiosity, or exhibit horsemanship in a circus, or otherwise, for a price, until a permit has been obtained from the county auditor of the county in which it is intended to exhibit, specifying the time and place such show may exhibit in the county. Such auditor shall not issue such permit until there has been paid into the county treasury the following sums for each day such show is to be exhibited:

(A) In counties containing a population not exceeding twenty-five thousand by the last federal census, twenty-five dollars;

(B) In counties containing a population of more than twenty-five thousand and not exceeding forty thousand by such census, forty dollars;

(C) In other counties, sixty dollars.

Effective Date: 10-01-1953



Section 3765.02 - Power of municipal corporation.

Section 3765.01 of the Revised Code shall not interfere with the power of a municipal corporation to impose a license upon all shows exhibited in such municipal corporation in addition to that imposed in such section.

Effective Date: 10-01-1953



Section 3765.03 - Permit fees to be credited to county general fund.

Money paid into the treasury of a county under sections 3765.01 to 3765.04 of the Revised Code shall be credited to the county general fund.

Effective Date: 07-01-1985



Section 3765.04 - Forfeiture for exhibiting without permit.

Whoever violates section 3765.01 of the Revised Code shall forfeit one hundred dollars, to be recovered in an action at the suit of the county auditor or county treasurer, or a citizen of the county, before a judge of a county court or judge of a municipal court having jurisdiction in the territory in which the offense is committed. Such sum shall be paid into the treasury of the county.

Effective Date: 01-10-1961






Chapter 3767 - NUISANCES

Section 3767.01 - Nuisances - disorderly houses definitions.

As used in all sections of the Revised Code relating to nuisances:

(A) "Place" includes any building, erection, or place or any separate part or portion thereof or the ground itself;

(B) "Person" includes any individual, corporation, association, partnership, trustee, lessee, agent, or assignee;

(C) "Nuisance" means any of the following:

(1) That which is defined and declared by statutes to be a nuisance;

(2) Any place in or upon which lewdness, assignation, or prostitution is conducted, permitted, continued, or exists, or any place, in or upon which lewd, indecent, lascivious, or obscene films or plate negatives, film or plate positives, films designed to be projected on a screen for exhibition films, or glass slides either in negative or positive form designed for exhibition by projection on a screen, are photographed, manufactured, developed, screened, exhibited, or otherwise prepared or shown, and the personal property and contents used in conducting and maintaining any such place for any such purpose. This chapter shall not affect any newspaper, magazine, or other publication entered as second class matter by the post-office department.

(3) Any room, house, building, boat, vehicle, structure, or place where beer or intoxicating liquor is manufactured, sold, bartered, possessed, or kept in violation of law and all property kept and used in maintaining the same, and all property designed for the unlawful manufacture of beer or intoxicating liquor and beer or intoxicating liquor contained in the room, house, building, boat, structure, or place, or the operation of such a room, house, building, boat, structure, or place as described in division (C)(3) of this section where the operation of that place substantially interferes with public decency, sobriety, peace, and good order. "Violation of law" includes, but is not limited to, sales to any person under the legal drinking age as prohibited in division (A) of section 4301.22 or division (A) of section 4301.69 of the Revised Code and any violation of section 2913.46 or 2925.03 of the Revised Code.

Effective Date: 03-30-1999



Section 3767.02 - Nuisance.

(A) Any person, who uses, occupies, establishes, or conducts a nuisance, or aids or abets in the use, occupancy, establishment, or conduct of a nuisance; the owner, agent, or lessee of an interest in any such nuisance; any person who is employed in that nuisance by that owner, agent, or lessee; and any person who is in control of that nuisance is guilty of maintaining a nuisance and shall be enjoined as provided in sections 3767.03 to 3767.11 of the Revised Code.

(B) A criminal gang that uses or occupies any building, premises, or real estate, including vacant land, on more than two occasions within a one-year period to engage in a pattern of criminal gang activity is guilty of maintaining a nuisance and shall be enjoined as provided in sections 3767.03 to 3767.11 of the Revised Code. As used in this division, "criminal gang" and "pattern of criminal gang activity" have the same meanings as in section 2923.41 of the Revised Code.

Effective Date: 01-01-1999



Section 3767.03 - Abatement of nuisance - bond.

Whenever a nuisance exists, the attorney general; the village solicitor, city director of law, or other similar chief legal officer of the municipal corporation in which the nuisance exists; the prosecuting attorney of the county in which the nuisance exists; the law director of a township that has adopted a limited home rule government under Chapter 504. of the Revised Code; or any person who is a citizen of the county in which the nuisance exists may bring an action in equity in the name of the state, upon the relation of the attorney general; the village solicitor, city director of law, or other similar chief legal officer of the municipal corporation; the prosecuting attorney; the township law director; or the person, to abate the nuisance and to perpetually enjoin the person maintaining the nuisance from further maintaining it. If an action is instituted under this section by a person other than the prosecuting attorney; the village solicitor, city director of law, or other similar chief legal officer of the municipal corporation; the attorney general; or the township law director, the complainant shall execute a bond in the sum of not less than five hundred dollars, to the defendant, with good and sufficient surety to be approved by the court or clerk of the court, to secure to the defendant any damages the defendant may sustain and the reasonable attorney's fees the defendant may incur in defending the action if the action is wrongfully brought, not prosecuted to final judgment, is dismissed, or is not maintained, or if it is finally decided that an injunction should not have been granted. If it is finally decided that an injunction should not have been granted or if the action was wrongfully brought, not prosecuted to final judgment, dismissed, or not maintained, the defendant shall have recourse against the bond for all damages suffered, including damages to the defendant's property, person, or character, and for the reasonable attorney's fees incurred by the defendant in defending the action.

Any agency, officer, or other person bringing an action under this section against the holder of a liquor permit issued under Chapter 4303. of the Revised Code shall notify the division of liquor control, the liquor control commission, and the liquor enforcement division of the department of public safety regarding the action at the time of bringing the action.

Effective Date: 09-20-1999



Section 3767.04 - Procedure in injunction action.

(A) The civil action provided for in section 3767.03 of the Revised Code shall be commenced in the court of common pleas of the county in which the nuisance is located. At the commencement of the action, a complaint alleging the facts constituting the nuisance shall be filed in the office of the clerk of the court of common pleas.

(B)

(1) After the filing of the complaint, an application for a temporary injunction may be filed with the court or a judge of the court. A hearing shall be held on the application within ten days after the filing.

(2) If an application for a temporary injunction is filed, the court or a judge of the court, on application of the complainant, may issue an ex parte restraining order restraining the defendant and all other persons from removing or in any manner interfering with the personal property and contents of the place where the nuisance is alleged to exist until the decision of the court or judge granting or refusing the requested temporary injunction and until the further order of the court. The restraining order may be served by handing it to and leaving a copy of it with any person who is in charge of the place where the nuisance is alleged to exist or who resides in that place, by posting a copy of it in a conspicuous place at or upon one or more of the principal doors or entrances to that place, or by both delivery and posting. The officer serving the restraining order forthwith shall make and return into court an inventory of the personal property and contents situated in and used in conducting or maintaining the nuisance. Any violation of the restraining order is a contempt of court, and, if the order is posted, its mutilation or removal while it remains in force is a contempt of court, provided the posted order contains a notice to that effect.

(3) A copy of the complaint, a copy of the application for the temporary injunction, and a notice of the time and place of the hearing on the application shall be served upon the defendant at least five days before the hearing. If the hearing then is continued on the motion of any defendant, the requested temporary injunction shall be granted as a matter of course. If, upon hearing, the allegations of the complaint are sustained to the satisfaction of the court or judge, the court or judge shall issue a temporary injunction without additional bond restraining the defendant and any other person from continuing the nuisance. Except as provided in division (C) of this section, if at the time of granting the temporary injunction it further appears that the person owning, in control, or in charge of the nuisance so enjoined had received five days' notice of the hearing and unless that person shows to the satisfaction of the court or judge that the nuisance complained of is abated or that he proceeded forthwith to enforce his rights under section 3767.10 of the Revised Code, the court or judge forthwith shall issue an order closing the place against its use for any purpose of lewdness, assignation, prostitution, or other prohibited conduct until a final decision is rendered on the complaint for the requested permanent injunction. Except as provided in division (C) of this section, the order closing the place also shall continue in effect for that further period any restraining order already issued under division (B)(2) of this section, or, if a restraining order was not so issued, the order closing the place shall include an order restraining for that further period the removal or interference with the personal property and contents located in the place. The order closing the place shall be served and an inventory of the personal property and contents situated in the place shall be made and filed as provided in division (B)(2) of this section for restraining orders.

(C) The owner of any real or personal property closed or restrained or to be closed or restrained may appear in the court of common pleas between the time of the filing of the complaint for the permanent injunction described in division (A) of this section and the hearing on the complaint, and, if all costs incurred are paid and if the owner of the real property files a bond with sureties approved by the clerk, in the full value of the real property as ascertained by the court or, in vacation, by the judge, and conditioned that the owner of the real property immediately will abate the nuisance and prevent it from being established or kept until the decision of the court or judge is rendered on the complaint for the permanent injunction, the court or judge in vacation, if satisfied of the good faith of the owner of the real property and of innocence on the part of any owner of the personal property of any knowledge of the use of the personal property as a nuisance and that, with reasonable care and diligence, the owner of the personal property could not have known of its use as a nuisance, shall deliver the real or personal property, or both, to the respective owners and discharge or refrain from issuing at the time of the hearing on the application for the temporary injunction any order closing the real property or restraining the removal or interference with the personal property. The release of any real or personal property under this division shall not release it from any judgment, lien, penalty, or liability to which it may be subjected.

Effective Date: 06-01-1992



Section 3767.05 - Priority of action - evidence - permanent injunction - abatement orders.

(A) The civil action provided for in section 3767.03 of the Revised Code shall be set down for trial at the earliest possible time and shall have precedence over all other cases except those involving crimes, election contests, or injunctions regardless of the position of the proceedings on the calendar of the court. In the civil action, evidence of the general reputation of the place where the nuisance is alleged to exist or an admission or finding of guilt of any person under the criminal laws against prostitution, lewdness, assignation, or other prohibited conduct at the place is admissible for the purpose of proving the existence of the nuisance and is prima-facie evidence of the nuisance and of knowledge of and of acquiescence and participation in the nuisance on the part of the person charged with maintaining it.

(B) If the complaint for the permanent injunction is filed by a person who is a citizen of the county, it shall not be dismissed unless the complainant and the complainant's attorney submit a sworn statement setting forth the reasons why the civil action should be dismissed and the dismissal is approved by the prosecuting attorney in writing or in open court. If the person who files the complaint for the permanent injunction is a citizen of the county, if that person refuses or otherwise fails to prosecute the complaint to judgment, and if the civil action is not dismissed pursuant to this division, then, with the approval of the court, the attorney general, the prosecuting attorney of the county in which the nuisance exists, or the village solicitor, city director of law, or other similar chief legal officer of the municipal corporation in which the nuisance exists, may be substituted for the complainant and prosecute the civil action to judgment.

(C) If the civil action is commenced by a person who is a citizen of the county where the nuisance is alleged to exist and the court finds that there were no reasonable grounds or cause for the civil action, the costs may be taxed to that person.

(D) If the existence of the nuisance is established upon the trial of the civil action, a judgment shall be entered that perpetually enjoins the defendant and any other person from further maintaining the nuisance at the place complained of and the defendant from maintaining the nuisance elsewhere.

(E) If the court finds that a nuisance described in division (C)(3) of section 3767.01 of the Revised Code exists, the court shall order the nuisance to be abated, and, in entering judgment for nuisance, the court shall do all of the following:

(1) Specify that judgment is entered pursuant to division (E) of this section;

(2) Order that no beer or intoxicating liquor may be manufactured, sold, bartered, possessed, kept, or stored in the room, house, building, structure, place, boat, or vehicle or any part thereof. The court need not find that the property was being unlawfully used at the time of the hearing on the matter if the court finds there existed a nuisance as described in division (C)(3) of section 3767.01 of the Revised Code.

(3) Order that the room, house, building, boat, vehicle, structure, or place not be occupied or used for one year after the judgment is rendered. The court may permit the premises to be occupied by a person other than the defendant or a business affiliate of the defendant in the nuisance action, or an agent of, or entity owned in whole or part by, the defendant, if the person, lessee, tenant, or occupant of the location posts a bond with sufficient surety, to be approved by the court issuing the order, in the sum of not less than one thousand nor more than five thousand dollars, payable to the state of Ohio, on the condition that no beer or intoxicating liquor thereafter shall be manufactured, sold, bartered, possessed, kept, stored, transported, or otherwise disposed of on the premises, and the person agrees to pay all fines, costs, and damages that may be assessed for a violation. A reasonable sum shall be allowed an officer by the issuing court for the cost of closing and keeping closed the premises that is the subject of the nuisance action.

(4) Send notice of the judgment entered to the division of liquor control, the liquor control commission, and the liquor enforcement division of the department of public safety.

(F) A defendant found to have maintained a nuisance as described in division (C)(3) of section 3767.01 of the Revised Code also is subject to liability and penalties under sections 4301.74 and 4399.09 of the Revised Code. The abatement of a nuisance under section 4399.09 of the Revised Code is in addition to and does not prevent the abatement of a nuisance under division (D) or (E) of this section.

(G) If a court enters judgment pursuant to division (D) or (E) of this section finding that a nuisance exists at a liquor permit premises or as a result of the operation of a liquor permit premises, except in the case of a nuisance found as a result of a violation of a local zoning ordinance or resolution, the certified copy of the judgment required under division (A) of section 4301.331 of the Revised Code shall be filed with the board of elections in the county in which the nuisance exists, not later than four p.m. of the ninetieth day before the day of the next general or primary election. However, no election shall be conducted on sales at the liquor permit premises under section 4301.352 of the Revised Code until all appeals on the judgment are resolved. The court of appeals shall render a decision on any appeal of the judgment within six months after the date of the filing of the appeal of the judgment with the clerk of the court of appeals, and the supreme court shall render a decision on any appeal of the judgment within six months after the date of the filing of the appeal of the judgment with the clerk of the supreme court.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-30-1999



Section 3767.06 - Order of abatement to direct removal of personal property and contents - attorney general nuisance abatement fund.

(A) If the existence of a nuisance is admitted or established in the civil action provided for in section 3767.03 of the Revised Code or in a criminal action, an order of abatement shall be included in the judgment entry under division (D) of section 3767.05 of the Revised Code. The order shall direct the removal from the place where the nuisance is found to exist of all personal property and contents used in conducting or maintaining the nuisance and not already released under authority of the court as provided in division (C) of section 3767.04 of the Revised Code and shall direct that the personal property or contents that belong to the defendants notified or appearing be sold, without appraisal, at a public auction to the highest bidder for cash. The order also shall require the renewal for one year of any bond furnished by the owner of the real property under section 3767.04 of the Revised Code; if a bond was not so furnished, shall continue for one year any closing order issued at the time of granting the temporary injunction; or, if a closing order was not then issued, shall include an order directing the effectual closing of the place where the nuisance is found to exist against its use for any purpose and keeping it closed for a period of one year unless sooner released. The owner of any place closed and not released under bond may appear and obtain a release in the manner and upon fulfilling the requirements provided in section 3767.04 of the Revised Code. The release of property under this division shall not release it from any judgment, lien, penalty, or liability to which it may be subject.

(B) Owners of unsold personal property or contents seized pursuant to division (A) of this section shall appear and claim the personal property or contents within ten days after the order of abatement is issued and prove to the satisfaction of the court their lack of any actual knowledge of the use of the personal property or contents in the conduct or maintenance of the nuisance and that with reasonable care and diligence they could not have known of that use. Every defendant in the action shall be presumed to have had knowledge of the general reputation of the place where the nuisance is found to exist. If an owner establishes the lack of actual or constructive knowledge of the use of his personal property or contents in the conduct or maintenance of the nuisance, the unsold personal property and contents shall be delivered to the owner. If an owner does not so establish, the personal property or contents shall be sold or otherwise disposed of as provided in division (A) of this section. For removing and selling the personal property and contents, the officer involved shall be entitled to charge and receive the same fees as he would for levying upon and selling similar property on execution. For closing the place where the nuisance is found to exist and keeping it closed, a reasonable sum shall be allowed by the court.

(C) There is hereby established in the state treasury the attorney general nuisance abatement fund. Except as otherwise provided in sections 3767.07 to 3767.11 of the Revised Code, all proceeds from the sale of personal property or contents seized pursuant to a civil action commenced or otherwise prosecuted by the attorney general under sections 3767.03 to 3767.11 of the Revised Code shall be deposited into the state treasury and credited to the fund. The attorney general shall use the fund solely to defray expenses and costs associated with those types of civil actions.

(D) All proceeds from the sale of personal property or contents seized pursuant to a civil action commenced or otherwise prosecuted under sections 3767.03 to 3767.11 of the Revised Code by a village solicitor, city director of law, or other similar chief legal officer of a municipal corporation initially shall be applied to the payment of the costs incurred in the prosecution of the civil action and the costs associated with the abatement and sale ordered pursuant to division (A) of this section, including, but not limited to, court costs, reasonable attorney's fees, and other litigation expenses incurred by the complainant. Except as otherwise provided in sections 3767.07 to 3767.11 of the Revised Code, any proceeds remaining after that initial application shall be deposited into the city or village treasury and credited to the general fund.

(E) All proceeds from the sale of personal property or contents seized pursuant to a civil action commenced or otherwise prosecuted under sections 3767.03 to 3767.11 of the Revised Code by a prosecuting attorney initially shall be applied to the payment of the costs incurred in the prosecution of the civil action and the costs associated with the abatement and sale ordered pursuant to division (A) of this section, including, but not limited to, court costs, reasonable attorney's fees, and other litigation expenses incurred by the complainant. Except as otherwise provided in sections 3767.07 to 3767.11 of the Revised Code, any proceeds remaining after that initial application shall be deposited into the county treasury and credited to the general fund.

(F) All proceeds from the sale of personal property or contents seized pursuant to a civil action commenced under sections 3767.03 to 3767.11 of the Revised Code by a person who is a citizen of the county where the nuisance is found to exist initially shall be applied to the payment of the costs incurred in the prosecution of the civil action and the costs associated with the abatement and sale ordered pursuant to division (A) of this section, including, but not limited to, court costs, reasonable attorney's fees, and other litigation expenses incurred by the complainant. Except as otherwise provided in sections 3767.07 to 3767.11 of the Revised Code, any proceeds remaining after that initial application shall be deposited into the county treasury and credited to the general fund.

Effective Date: 06-01-1992



Section 3767.07 - Court shall punish offender for violation of injunction or order.

In case of the violation of any injunction or closing order, granted under sections 3767.01 to 3767.11, inclusive, of the Revised Code, or of a restraining order or the commission of any contempt of court in proceedings under such sections, the court or, in vacation, a judge thereof, may summarily try and punish the offender. The trial may be had upon affidavits or either party may demand the production and oral examination of the witnesses.

Effective Date: 10-01-1953



Section 3767.08 - Tax when permanent injunction issues - payment.

Whenever a permanent injunction issues against any person for maintaining a nuisance, there shall be imposed upon said nuisance and against the person maintaining the same a tax of three hundred dollars. Such tax may not be imposed upon the personal property or against the owner thereof who has proved innocence as provided in section 3767.06 of the Revised Code, or upon the real property or against the owner thereof who shows to the satisfaction of the court or judge thereof at the time of the granting of the permanent injunction, that he has, in good faith, permanently abated the nuisance complained of. The imposition of said tax shall be made by the court as a part of the proceeding and the clerk of said court shall make and certify a return of the imposition of said tax thereon to the county auditor, who shall enter the same as a tax upon the property and against the persons upon which or whom the lien was imposed as and when other taxes are entered, and the same shall be and remain a perpetual lien upon all property, both personal and real, used for the purpose of maintaining said nuisance except as excepted in this section until fully paid. Any such lien imposed while the tax books are in the hands of the auditor shall be immediately entered therein. The payment of said tax shall not relieve the persons or property from any other taxes. The provisions of the laws relating to the collection of taxes in this state, the delinquency thereof, and sale of property for taxes shall govern in the collection of the tax prescribed in this section in so far as the same are applicable, and the said tax collected shall be applied in payment of any deficiency in the costs of the action and abatement on behalf of the state to the extent of such deficiency after the application thereto of the proceeds of the sale of personal property.

Effective Date: 01-01-1974



Section 3767.09 - Tax shall be imposed against owner of property.

When a nuisance is found to exist in any proceeding under sections 3767.01 to 3767.11, inclusive, of the Revised Code, and the owner or agent of such place whereon the same has been found to exist was not a party to such proceeding, and did not appear therein, the tax of three hundred dollars, imposed under section 3767.08 of the Revised Code, shall, nevertheless, be imposed against the persons served or appearing and against the property as set forth in this section. Before such tax is enforced against such property, the owner or agent thereof shall have appeared therein or shall be served with summons therein, and existing laws, regarding the service of process, shall apply to service in proceedings under sections 3767.01 to 3767.11, inclusive, of the Revised Code. The person in whose name the real estate affected by the action stands on the books of the county auditor for purposes of taxation is presumed to be the owner thereof, and in case of unknown persons having or claiming any ownership, right, title, or interest in property affected by the action, such may be made parties to the action by designating them in the petition as "all other persons unknown claiming any ownership, right, title, or interest in the property affected by the action." Service thereon may be had by publication in the manner prescribed in sections 2703.14 to 2703.19, inclusive, of the Revised Code. Any person having or claiming such ownership, right, title, or interest, and any owner or agent in behalf of himself and such owner may make defense thereto and have trial of his rights in the premises by the court; and if said cause has already proceeded to trial or to findings and judgment, the court shall, by order, fix the time and place of such further trial and shall modify, add to, or confirm such findings and judgment. Other parties to said action shall not be affected thereby.

Effective Date: 10-01-1953



Section 3767.10 - Lease void if building used for lewd purposes.

If a tenant or occupant of a building or tenement, under a lawful title, uses such place for the purposes of lewdness, assignation, or prostitution, such use makes void the lease or other title under which he holds, at the option of the owner, and, without any act of the owner, causes the right of possession to revert and vest in such owner, who may without process of law make immediate entry upon the premises.

Effective Date: 10-01-1953



Section 3767.11 - Procedure when nuisance established in criminal proceeding.

(A) If a nuisance is established in a criminal action, the prosecuting attorney, village solicitor, city director of law, or other similar chief legal officer shall proceed promptly under sections 3767.03 to 3767.11 of the Revised Code to enforce those sections. The finding of the defendant guilty in the criminal action, unless reversed or set aside, shall be conclusive against the defendant as to the existence of the nuisance in the civil action under those sections.

(B) Except for proceeds described in divisions (C) to (F) of section 3767.06 of the Revised Code, all moneys collected under sections 3767.03 to 3767.11 of the Revised Code shall be paid to the county treasurer.

Effective Date: 06-01-1992



Section 3767.12 - Habitual resort for thieves, burglars, robbers or persons involved in felonious conduct.

(A) As used in this section, "felonious conduct" means an offense that is a felony or a delinquent act that would be a felony if committed by an adult.

(B) A house or building used or occupied as a habitual resort for thieves, burglars, or robbers, or for persons who are conspiring or planning to commit, who are fleeing after having committed or after attempting to commit, or who are in hiding after having committed or after attempting to commit, felonious conduct is a public nuisance, and the court may order the public nuisance abated.

No person shall keep a house that is a habitual resort for thieves, burglars, or robbers, or for persons who are conspiring or planning to commit, who are fleeing after having committed or after attempting to commit, or who are in hiding after having committed or after attempting to commit, felonious conduct. No person shall let a house to be so kept, or knowingly permit a house that the person has let to be so kept.

Effective Date: 03-23-2000



Section 3767.13 - Prohibited acts.

(A) No person shall erect, continue, use, or maintain a building, structure, or place for the exercise of a trade, employment, or business, or for the keeping or feeding of an animal which, by occasioning noxious exhalations or noisome or offensive smells, becomes injurious to the health, comfort, or property of individuals or of the public.

(B) No person shall cause or allow offal, filth, or noisome substances to be collected or remain in any place to the damage or prejudice of others or of the public.

(C) No person shall unlawfully obstruct or impede the passage of a navigable river, harbor, or collection of water, or corrupt or render unwholesome or impure, a watercourse, stream, or water, or unlawfully divert such watercourse from its natural course or state to the injury or prejudice of others.

(D) Persons who are engaged in agriculture-related activities, as "agriculture" is defined in section 519.01 of the Revised Code, and who are conducting those activities outside a municipal corporation, in accordance with generally accepted agricultural practices, and in such a manner so as not to have a substantial, adverse effect on the public health, safety, or welfare are exempt from divisions (A) and (B) of this section, from any similar ordinances, resolutions, rules, or other enactments of a state agency or political subdivision, and from any ordinances, resolutions, rules, or other enactments of a state agency or political subdivision that prohibit excessive noise.

Effective Date: 06-29-1982



Section 3767.14 - Prohibition against throwing refuse, oil, or filth into lakes, streams, or drains.

No person shall intentionally throw, deposit, or permit to be thrown or deposited, coal dirt, coal slack, coal screenings, or coal refuse from coal mines, refuse or filth from a coal oil refinery or gasworks, or whey or filthy drainage from a cheese factory, into a river, lake, pond, or stream, or a place from which it may wash therein. No person shall cause or permit petroleum, crude oil, refined oil, or a compound, mixture, residuum of oil or filth from an oil well, oil tank, oil vat, or place of deposit of crude or refined oil, to run into or be poured, emptied, or thrown into a river, ditch, drain, or watercourse, or into a place from which it may run or wash therein. Prosecution for a violation of this section must be brought in the county in which such coal mine, coal oil refinery, gasworks, cheese factory, oil well, oil tank, oil vat, or place of deposit of crude or refined oil is situated.

Effective Date: 10-01-1953



Section 3767.15 - Fine and costs are a lien.

The fine and costs imposed in division (D)[A] of section 3767.99 of the Revised Code shall be a lien on such oil well, oil tank, oil refinery, oil vat, or place of deposit and the contents thereof until paid, and such oil well, oil tank, oil refinery, oil vat, or place of deposit and the contents thereof, may be sold for the payment of such fine and costs upon execution issued for that purpose.

Effective Date: 10-01-1953



Section 3767.16 - Prohibition against deposit of dead animals and offal upon land or water.

No person shall put the carcass of a dead animal or the offal from a slaughterhouse, butcher's establishment, packing house, or fish house, or spoiled meat, spoiled fish, or other putrid substance or the contents of a privy vault, upon or into a lake, river, bay, creek, pond, canal, road, street, alley, lot, field, meadow, public ground, market place or common. No owner or occupant of such place, shall knowingly permit such thing to remain therein to the annoyance of any citizen or neglect to remove or abate the nuisance occasioned thereby within twenty-four hours after knowledge of the existence thereof, or after notice thereof in writing from a township trustee or township highway superintendent, constable, or health commissioner of a city or general health district in which such nuisance exists or from a county commissioner of such county.

Effective Date: 10-01-1953



Section 3767.17 - Prohibition against obstructing township or county ditch.

No person shall willfully obstruct a ditch, drain, or watercourse constructed by order of a board of county commissioners or by a board of township trustees, or divert the water therefrom.

Effective Date: 10-01-1953



Section 3767.18 - Prohibition against defiling spring or well.

No person shall maliciously put a dead animal, carcass, or part thereof, or other putrid, nauseous, or offensive substance into, or befoul, a well, spring, brook, or branch of running water, or a reservoir of a water works, of which use is or may be made for domestic purposes.

Effective Date: 10-01-1953



Section 3767.19 - Prohibition against nuisances when near state institutions.

No person shall carry on the business of slaughtering, tallow chandlery, or the manufacturing of glue, soap, starch, or other article, the manufacture of which is productive of unwholesome or noxious odors in a building or place within one mile of a benevolent or correctional institution supported wholly or in part by the state. No person shall erect or operate, within one hundred twenty rods of such benevolent institution, a rolling mill, blast furnace, nail factory, copper-smelting works, petroleum oil refinery, or other works which may generate unwholesome or noxious odors or make loud noises, or which may annoy or endanger the health or prevent the recovery of the inmates of such institution. Each week such business is conducted, or works operated, constitutes a separate offense.

All property, real or personal, which is used with the knowledge of the owner thereof in violation of this section, shall be liable, without exemption, for the fines and costs assessed for such violation.

Effective Date: 10-06-1994



Section 3767.20 - [Repealed].

Effective Date: 07-14-1980



Section 3767.201 - Destroying or removing barriers along limited access highways.

No person, firm or corporation shall cut, injure, remove, or destroy any fence or other barrier designed and erected to prevent traffic from entering or leaving a limited access highway without the permission of the director of transportation, except in a case of emergency where life or property is in danger. No person, firm, or corporation shall cause a vehicle of any character to enter or leave a limited access highway at any point other than intersections designated by the director for such purpose, except in a case of emergency where life or property is in danger.

Effective Date: 09-28-1973



Section 3767.21 - [Repealed].

Effective Date: 07-14-1980



Section 3767.22 - Exceptions.

Section 3767.16 of the Revised Code does not prohibit the deposit of the contents of privy vaults and catch basins into trenches or pits not less than three feet deep excavated in a lot, field, or meadow, with the consent of the owner, outside of the limits of a municipal corporation and not less than thirty rods distant from a dwelling, well or spring of water, lake, bay, pond, canal, run, creek, brook or stream of water, public road or highway, provided that such contents so deposited are forthwith covered with at least twelve inches of dry earth; nor prohibit the deposit of such contents in furrows, as specified for such trenches or pits, to be forthwith covered with dry earth by plowing or otherwise, and with the consent of the owner or occupant of the land in which such furrows are plowed.

The board of health of a city or a general health district may allow the contents of privy vaults and catch basins to be deposited within corporate limits into such trenches, pits, or furrows.

Effective Date: 10-01-1953



Section 3767.23 - Corporations may be prosecuted for nuisance - abatement.

Corporations may be prosecuted by indictment for violation of sections 3767.13 to 3767.29, inclusive, of the Revised Code, and in every case of conviction under such sections, the court shall adjudge that the nuisance described in the indictment be abated or removed within a time fixed, and, if it is of a recurring character, the defendant shall keep such nuisance abated.

Effective Date: 08-01-1955



Section 3767.24 - Contempt proceedings.

If the defendant, convicted of a violation of sections 3767.13 to 3767.29, inclusive, of the Revised Code, fails, neglects, or refuses to abate the nuisance described in the indictment, as ordered by the court, or, if the nuisance is of a recurring character, and such defendant fails, neglects, or refuses to keep it abated, proceedings in contempt of court may be instituted against him and all others assisting in or conniving at the violation of such order, and the court may direct the sheriff to execute the order of abatement at the cost and expense of the defendant.

Effective Date: 08-01-1955



Section 3767.25 - Venue.

An offense charged under sections 3767.13 to 3767.29, inclusive, of the Revised Code, shall be held to be committed in any county whose inhabitants are, or have been, aggrieved thereby. The continuance of such nuisance for five days after the prosecution thereof is begun is an additional offense.

Effective Date: 08-01-1955



Section 3767.26 - Judgment for fine and costs.

A judgment for fine and costs rendered against a person or corporation for the violation of sections 3767.13 to 3767.29, inclusive, of the Revised Code, when the defendant has no property or has not a sufficient amount within the county upon which to levy to satisfy such judgment and costs, may be enforced and collected in the manner in which judgments are collected in civil cases.

Effective Date: 08-01-1955



Section 3767.27 - Inspector of nuisances.

The board of county commissioners, whenever there is a violation of sections 3767.13 to 3767.29, inclusive, of the Revised Code, may employ and reasonably compensate one inspector of nuisances who shall be vested with police powers and authorized to examine all cases of violation of such sections.

Effective Date: 08-01-1955



Section 3767.28 - Inspector of nuisances - powers and duties.

For the purpose of examining cases of violations of sections 3767.13 to 3767.29, inclusive, of the Revised Code, and for obtaining evidence thereof, an inspector of nuisances may enter upon any premises in any county, and shall make a complaint, and institute prosecution, against any one violating such sections. The inspector shall not be required to give security for costs. The prosecuting attorney shall be the legal advisor of such inspector and the attorney in all such prosecutions.

Effective Date: 08-01-1955



Section 3767.29 - Prohibition against abandoned refrigerators.

No person shall abandon, discard, or knowingly permit to remain on premises under the person's control, in a place accessible to children, any abandoned or discarded icebox, refrigerator, or other airtight or semi-airtight container which has a capacity of one and one-half cubic feet or more and an opening of fifty square inches or more and which has a door or lid equipped with hinge, latch, or other fastening device capable of securing such door or lid, without rendering said equipment harmless to human life by removing such hinges, latches, or other hardware which may cause a person to be confined therein. This section shall not apply to an icebox, refrigerator, or other airtight or semi-airtight container located in that part of a building occupied by a dealer, warehouse, or repairer.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 08-01-1955



Section 3767.30 - Picketing or protest during funeral or burial service prohibited.

Every citizen may freely speak, write, and publish the person's sentiments on all subjects, being responsible for the abuse of the right, but no person shall picket or engage in other protest activities, nor shall any association or corporation cause picketing or other protest activities to occur, within three hundred feet of any residence, cemetery, funeral home, church, synagogue, or other establishment during or within one hour before or one hour after the conducting of an actual funeral or burial service at that place. No person shall picket or engage in other protest activities, nor shall any association or corporation cause picketing or other protest activities to occur, within three hundred feet of any funeral procession.

As used in this section, "other protest activities" means any action that is disruptive or undertaken to disrupt or disturb a funeral or burial service or a funeral procession.

Effective Date: 01-10-1961; 09-04-2006



Section 3767.31 - [Repealed].

Effective Date: 07-14-1980



Section 3767.32 - Littering.

(A) No person, regardless of intent, shall deposit litter or cause litter to be deposited on any public property, on private property not owned by the person, or in or on waters of the state unless one of the following applies:

(1) The person is directed to do so by a public official as part of a litter collection drive;

(2) Except as provided in division (B) of this section, the person deposits the litter in a litter receptacle in a manner that prevents its being carried away by the elements;

(3) The person is issued a permit or license covering the litter pursuant to Chapter 3734. or 6111. of the Revised Code.

(B) No person, without privilege to do so, shall knowingly deposit litter, or cause it to be deposited, in a litter receptacle located on any public property or on any private property not owned by the person unless one of the following applies:

(1) The litter was generated or located on the property on which the litter receptacle is located;

(2) The person is directed to do so by a public official as part of a litter collection drive;

(3) The person is directed to do so by a person whom the person reasonably believes to have the privilege to use the litter receptacle;

(4) The litter consists of any of the following:

(a) The contents of a litter bag or container of a type and size customarily carried and used in a motor vehicle;

(b) The contents of an ash tray of a type customarily installed or carried and used in a motor vehicle;

(c) Beverage containers and food sacks, wrappings, and containers of a type and in an amount that reasonably may be expected to be generated during routine commuting or business or recreational travel by a motor vehicle;

(d) Beverage containers, food sacks, wrappings, containers, and other materials of a type and in an amount that reasonably may be expected to be generated during a routine day by a person and deposited in a litter receptacle by a casual passerby.

(C)

(1) As used in division (B)(1) of this section, "public property" includes any private property open to the public for the conduct of business, the provision of a service, or upon the payment of a fee, but does not include any private property to which the public otherwise does not have a right of access.

(2) As used in division (B)(4) of this section, "casual passerby" means a person who does not have depositing litter in a litter receptacle as the person's primary reason for traveling to or by the property on which the litter receptacle is located.

(D) As used in this section:

(1) "Litter" means garbage, trash, waste, rubbish, ashes, cans, bottles, wire, paper, cartons, boxes, automobile parts, furniture, glass, or anything else of an unsightly or unsanitary nature.

(2) "Deposit" means to throw, drop, discard, or place.

(3) "Litter receptacle" means a dumpster, trash can, trash bin, garbage can, or similar container in which litter is deposited for removal.

(E) This section may be enforced by any sheriff, deputy sheriff, police officer of a municipal corporation, police constable or officer of a township, or township or joint police district, wildlife officer, park officer, forest officer, preserve officer, conservancy district police officer, inspector of nuisances of a county, or any other law enforcement officer within the law enforcement officer's jurisdiction.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1994



Section 3767.33 - Authorization for disposal of materials in or upon banks of ditch, stream, river, or other watercourse.

No zoning commission, municipal corporation, or other governmental authority, except the director of environmental protection acting pursuant to the powers granted to him in sections 6111.01 to 6111.08 of the Revised Code, may authorize the placing or disposal of materials in or upon the banks of a ditch, stream, river, or other watercourse after January 1, 1968, where such placing or disposal would be prohibited under the provisions of section 3767.32 of the Revised Code. Such placing or disposal may be enjoined by the common pleas court in the county in which the placing or disposal occurs, upon application by the prosecuting attorney of the county, the director of environmental protection, the director of health, or the attorney general.

Effective Date: 10-23-1972



Section 3767.34 - Rest room facilities free of charge.

(A) No person shall make available any rest room facility intended for multiple occupancy and which requires payment of money or any other thing of value for entry into the rest room facility, or for use of a toilet within, unless said person also makes available for use by the same sex, at the same location, an equal number of the same kind of rest room facilities, toilets, urinals, and washbowls free of charge.

(B) Rest room facilities having no more than one toilet and a washbowl, or having no more than one toilet, one urinal, and one washbowl, shall be exempt from the provisions of division (A) of this section if a key is made available immediately, or other means of access made available immediately, for any customer who requests use of the rest room facility or the toilet, urinal, or washbowl within.

(C) As used in divisions (A) and (B) of this section, "rest room facility" means any room or area containing one or more toilets, washbowls, or urinals; "multiple occupancy" means a rest room facility containing more than one toilet and one washbowl, or containing more than one toilet, one urinal, and one washbowl used for the purpose of eliminating human biological waste materials and commonly referred to as "lavatory," "toilet," "urinal," or "water closet."

Effective Date: 08-18-1976



Section 3767.41 - Buildings found to be public nuisance.

(A) As used in this section:

(1) "Building" means, except as otherwise provided in this division, any building or structure that is used or intended to be used for residential purposes. "Building" includes, but is not limited to, a building or structure in which any floor is used for retail stores, shops, salesrooms, markets, or similar commercial uses, or for offices, banks, civic administration activities, professional services, or similar business or civic uses, and in which the other floors are used, or designed and intended to be used, for residential purposes. "Building" does not include any building or structure that is occupied by its owner and that contains three or fewer residential units.

(2)

(a) "Public nuisance" means a building that is a menace to the public health, welfare, or safety; that is structurally unsafe, unsanitary, or not provided with adequate safe egress; that constitutes a fire hazard, is otherwise dangerous to human life, or is otherwise no longer fit and habitable; or that, in relation to its existing use, constitutes a hazard to the public health, welfare, or safety by reason of inadequate maintenance, dilapidation, obsolescence, or abandonment.

(b) "Public nuisance" as it applies to subsidized housing means subsidized housing that fails to meet the following standards as specified in the federal rules governing each standard:

(i) Each building on the site is structurally sound, secure, habitable, and in good repair, as defined in 24 C.F.R. 5.703(b) ;

(ii) Each building's domestic water, electrical system, elevators, emergency power, fire protection, HVAC, and sanitary system is free of health and safety hazards, functionally adequate, operable, and in good repair, as defined in 24 C.F.R. 5.703(c) ;

(iii) Each dwelling unit within the building is structurally sound, habitable, and in good repair, and all areas and aspects of the dwelling unit are free of health and safety hazards, functionally adequate, operable, and in good repair, as defined in 24 C.F.R. 5.703(d)(1) ;

(iv) Where applicable, the dwelling unit has hot and cold running water, including an adequate source of potable water, as defined in 24 C.F.R. 5.703(d)(2) ;

(v) If the dwelling unit includes its own sanitary facility, it is in proper operating condition, usable in privacy, and adequate for personal hygiene, and the disposal of human waste, as defined in 24 C.F.R. 5.703(d)(3) ;

(vi) The common areas are structurally sound, secure, and functionally adequate for the purposes intended. The basement, garage, carport, restrooms, closets, utility, mechanical, community rooms, daycare, halls, corridors, stairs, kitchens, laundry rooms, office, porch, patio, balcony, and trash collection areas are free of health and safety hazards, operable, and in good repair. All common area ceilings, doors, floors, HVAC, lighting, smoke detectors, stairs, walls, and windows, to the extent applicable, are free of health and safety hazards, operable, and in good repair, as defined in 24 C.F.R. 5.703(e) ;

(vii) All areas and components of the housing are free of health and safety hazards. These areas include, but are not limited to, air quality, electrical hazards, elevators, emergency/fire exits, flammable materials, garbage and debris, handrail hazards, infestation, and lead-based paint, as defined in 24 C.F.R. 5.703(f).

(3) "Abate" or "abatement" in connection with any building means the removal or correction of any conditions that constitute a public nuisance and the making of any other improvements that are needed to effect a rehabilitation of the building that is consistent with maintaining safe and habitable conditions over its remaining useful life. "Abatement" does not include the closing or boarding up of any building that is found to be a public nuisance.

(4) "Interested party" means any owner, mortgagee, lienholder, tenant, or person that possesses an interest of record in any property that becomes subject to the jurisdiction of a court pursuant to this section, and any applicant for the appointment of a receiver pursuant to this section.

(5) "Neighbor" means any owner of property, including, but not limited to, any person who is purchasing property by land installment contract or under a duly executed purchase contract, that is located within five hundred feet of any property that becomes subject to the jurisdiction of a court pursuant to this section, and any occupant of a building that is so located.

(6) "Tenant" has the same meaning as in section 5321.01 of the Revised Code.

(7) "Subsidized housing" means a property consisting of more than four dwelling units that, in whole or in part, receives project-based assistance pursuant to a contract under any of the following federal housing programs:

(a)

The new construction or substantial rehabilitation program under section 8(b)(2) of the "United States Housing Act of 1937," Pub. L. No. 75-412 , 50 Stat. 888, 42 U.S.C. 1437f(b)(2) as that program was in effect immediately before the first day of October, 1983;

(b)

The moderate rehabilitation program under section 8(e)(2) of the "United States Housing Act of 1937," Pub. L. No. 75-412 , 50 Stat. 888, 42 U.S.C. 1437f(e)(2) ;

(c) The loan management assistance program under section 8 of the "United States Housing Act of 1937," Pub. L. No. 75-412 , 50 Stat. 888, 42 U.S.C. 1437f ;

(d) The rent supplement program under section 101 of the "Housing and Urban Development Act of 1965," Pub. L. No. 89-174 , 79 Stat. 667, 12 U.S.C. 1701s ;

(e) Section 8 of the "United States Housing Act of 1937," Pub. L. No. 75-412 , 50 Stat. 888, 42 U.S.C. 1437f, following conversion from assistance under section 101 of the "Housing and Urban Development Act of 1965," Pub. L. No. 89-174 , 79 Stat. 667, 12 U.S.C. 1701s ;

(f) The program of supportive housing for the elderly under section 202 of the "Housing Act of 1959," Pub. L. No. 86-372 , 73 Stat. 654, 12 U.S.C.

1701q;

(g) The program of supportive housing for persons with disabilities under section 811 of the "National Affordable Housing Act of 1990," Pub. L. No. 101-625 , 104 Stat. 4313, 42 U.S.C. 8013 ;

(h) The rental assistance program under section 521 of the "United States Housing Act of 1949," Pub. L. No. 90-448 , 82 Stat. 551, as amended by Pub. L. No. 93-383 , 88 Stat. 696, 42 U.S.C. 1490a.

(8) "Project-based assistance" means the assistance is attached to the property and provides rental assistance only on behalf of tenants who reside in that property.

(9) "Landlord" has the same meaning as in section 5321.01 of the Revised Code.

(B)

(1)

(a) In any civil action to enforce any local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, resolution, or regulation applicable to buildings, that is commenced in a court of common pleas, municipal court, housing or environmental division of a municipal court, or county court, or in any civil action for abatement commenced in a court of common pleas, municipal court, housing or environmental division of a municipal court, or county court, by a municipal corporation or township in which the building involved is located, by any neighbor, tenant, or by a nonprofit corporation that is duly organized and has as one of its goals the improvement of housing conditions in the county or municipal corporation in which the building involved is located, if a building is alleged to be a public nuisance, the municipal corporation, township, neighbor, tenant, or nonprofit corporation may apply in its complaint for an injunction or other order as described in division (C)(1) of this section, or for the relief described in division (C)(2) of this section, including, if necessary, the appointment of a receiver as described in divisions (C)(2) and (3) of this section, or for both such an injunction or other order and such relief. The municipal corporation, township, neighbor, tenant, or nonprofit corporation commencing the action is not liable for the costs, expenses, and fees of any receiver appointed pursuant to divisions (C)(2) and (3) of this section.

(b) Prior to commencing a civil action for abatement when the property alleged to be a public nuisance is subsidized housing, the municipal corporation, township, neighbor, tenant, or nonprofit corporation commencing the action shall provide the landlord of that property with written notice that specifies one or more defective conditions that constitute a public nuisance as that term applies to subsidized housing and states that if the landlord fails to remedy the condition within sixty days of the service of the notice, a claim pursuant to this section may be brought on the basis that the property constitutes a public nuisance in subsidized housing. Any party authorized to bring an action against the landlord shall make reasonable attempts to serve the notice in the manner prescribed in the Rules of Civil Procedure to the landlord or the landlord's agent for the property at the property's management office, or at the place where the tenants normally pay or send rent. If the landlord is not the owner of record, the party bringing the action shall make a reasonable attempt to serve the owner. If the owner does not receive service the person bringing the action shall certify the attempts to serve the owner.

(2)

(a) In a civil action described in division (B)(1) of this section, a copy of the complaint and a notice of the date and time of a hearing on the complaint shall be served upon the owner of the building and all other interested parties in accordance with the Rules of Civil Procedure. If certified mail service, personal service, or residence service of the complaint and notice is refused or certified mail service of the complaint and notice is not claimed, and if the municipal corporation, township, neighbor, tenant, or nonprofit corporation commencing the action makes a written request for ordinary mail service of the complaint and notice, or uses publication service, in accordance with the Rules of Civil Procedure, then a copy of the complaint and notice shall be posted in a conspicuous place on the building.

(b) The judge in a civil action described in division (B)(1) of this section shall conduct a hearing at least twenty-eight days after the owner of the building and the other interested parties have been served with a copy of the complaint and the notice of the date and time of the hearing in accordance with division (B)(2)(a) of this section.

(c) In considering whether subsidized housing is a public nuisance, the judge shall construe the standards set forth in division (A)(2)(b) of this section in a manner consistent with department of housing and urban development and judicial interpretations of those standards. The judge shall deem that the property is not a public nuisance if during the twelve months prior to the service of the notice that division (B)(1)(b) of this section requires, the department of housing and urban development's real estate assessment center issued a score of seventy-five or higher out of a possible one hundred points pursuant to its regulations governing the physical condition of multifamily properties pursuant to 24 C.F.R. part 200, subpart P, and since the most recent inspection, there has been no significant change in the property's conditions that would create a serious threat to the health, safety, or welfare of the property's tenants.

(C)

(1) If the judge in a civil action described in division (B)(1) of this section finds at the hearing required by division (B)(2) of this section that the building involved is a public nuisance, if the judge additionally determines that the owner of the building previously has not been afforded a reasonable opportunity to abate the public nuisance or has been afforded such an opportunity and has not refused or failed to abate the public nuisance, and if the complaint of the municipal corporation, township, neighbor, tenant, or nonprofit corporation commencing the action requested the issuance of an injunction as described in this division, then the judge may issue an injunction requiring the owner of the building to abate the public nuisance or issue any other order that the judge considers necessary or appropriate to cause the abatement of the public nuisance. If an injunction is issued pursuant to this division, the owner of the building involved shall be given no more than thirty days from the date of the entry of the judge's order to comply with the injunction, unless the judge, for good cause shown, extends the time for compliance.

(2) If the judge in a civil action described in division (B)(1) of this section finds at the hearing required by division (B)(2) of this section that the building involved is a public nuisance, if the judge additionally determines that the owner of the building previously has been afforded a reasonable opportunity to abate the public nuisance and has refused or failed to do so, and if the complaint of the municipal corporation, township, neighbor, tenant, or nonprofit corporation commencing the action requested relief as described in this division, then the judge shall offer any mortgagee, lienholder, or other interested party associated with the property on which the building is located, in the order of the priority of interest in title, the opportunity to undertake the work and to furnish the materials necessary to abate the public nuisance. Prior to selecting any interested party, the judge shall require the interested party to demonstrate the ability to promptly undertake the work and furnish the materials required, to provide the judge with a viable financial and construction plan for the rehabilitation of the building as described in division (D) of this section, and to post security for the performance of the work and the furnishing of the materials.

If the judge determines, at the hearing, that no interested party is willing or able to undertake the work and to furnish the materials necessary to abate the public nuisance, or if the judge determines, at any time after the hearing, that any party who is undertaking corrective work pursuant to this division cannot or will not proceed, or has not proceeded with due diligence, the judge may appoint a receiver pursuant to division (C)(3) of this section to take possession and control of the building.

(3)

(a) The judge in a civil action described in division (B)(1) of this section shall not appoint any person as a receiver unless the person first has provided the judge with a viable financial and construction plan for the rehabilitation of the building involved as described in division (D) of this section and has demonstrated the capacity and expertise to perform the required work and to furnish the required materials in a satisfactory manner. An appointed receiver may be a financial institution that possesses an interest of record in the building or the property on which it is located, a nonprofit corporation as described in divisions (B)(1) and (C)(3)(b) of this section, including, but not limited to, a nonprofit corporation that commenced the action described in division (B)(1) of this section, or any other qualified property manager.

(b) To be eligible for appointment as a receiver, no part of the net earnings of a nonprofit corporation shall inure to the benefit of any private shareholder or individual. Membership on the board of trustees of a nonprofit corporation appointed as a receiver does not constitute the holding of a public office or employment within the meaning of sections 731.02 and 731.12 or any other section of the Revised Code and does not constitute a direct or indirect interest in a contract or expenditure of money by any municipal corporation. A member of a board of trustees of a nonprofit corporation appointed as a receiver shall not be disqualified from holding any public office or employment, and shall not forfeit any public office or employment, by reason of membership on the board of trustees, notwithstanding any law to the contrary.

(D) Prior to ordering any work to be undertaken, or the furnishing of any materials, to abate a public nuisance under this section, the judge in a civil action described in division (B)(1) of this section shall review the submitted financial and construction plan for the rehabilitation of the building involved and, if it specifies all of the following, shall approve that plan:

(1) The estimated cost of the labor, materials, and any other development costs that are required to abate the public nuisance;

(2) The estimated income and expenses of the building and the property on which it is located after the furnishing of the materials and the completion of the repairs and improvements;

(3) The terms, conditions, and availability of any financing that is necessary to perform the work and to furnish the materials;

(4) If repair and rehabilitation of the building are found not to be feasible, the cost of demolition of the building or of the portions of the building that constitute the public nuisance.

(E) Upon the written request of any of the interested parties to have a building, or portions of a building, that constitute a public nuisance demolished because repair and rehabilitation of the building are found not to be feasible, the judge may order the demolition. However, the demolition shall not be ordered unless the requesting interested parties have paid the costs of demolition and, if any, of the receivership, and, if any, all notes, certificates, mortgages, and fees of the receivership.

(F) Before proceeding with the duties of receiver, any receiver appointed by the judge in a civil action described in division (B)(1) of this section may be required by the judge to post a bond in an amount fixed by the judge, but not exceeding the value of the building involved as determined by the judge.

The judge may empower the receiver to do any or all of the following:

(1) Take possession and control of the building and the property on which it is located, operate and manage the building and the property, establish and collect rents and income, lease and rent the building and the property, and evict tenants;

(2) Pay all expenses of operating and conserving the building and the property, including, but not limited to, the cost of electricity, gas, water, sewerage, heating fuel, repairs and supplies, custodian services, taxes and assessments, and insurance premiums, and hire and pay reasonable compensation to a managing agent;

(3) Pay pre-receivership mortgages or installments of them and other liens;

(4) Perform or enter into contracts for the performance of all work and the furnishing of materials necessary to abate, and obtain financing for the abatement of, the public nuisance;

(5) Pursuant to court order, remove and dispose of any personal property abandoned, stored, or otherwise located in or on the building and the property that creates a dangerous or unsafe condition or that constitutes a violation of any local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation;

(6) Obtain mortgage insurance for any receiver's mortgage from any agency of the federal government;

(7) Enter into any agreement and do those things necessary to maintain and preserve the building and the property and comply with all local building, housing, air pollution, sanitation, health, fire, zoning, or safety codes, ordinances, resolutions, and regulations;

(8) Give the custody of the building and the property, and the opportunity to abate the nuisance and operate the property, to its owner or any mortgagee or lienholder of record;

(9) Issue notes and secure them by a mortgage bearing interest, and upon terms and conditions, that the judge approves. When sold or transferred by the receiver in return for valuable consideration in money, material, labor, or services, the notes or certificates shall be freely transferable. Any mortgages granted by the receiver shall be superior to any claims of the receiver. Priority among the receiver's mortgages shall be determined by the order in which they are recorded.

(G) A receiver appointed pursuant to this section is not personally liable except for misfeasance, malfeasance, or nonfeasance in the performance of the functions of the office of receiver.

(H)

(1) The judge in a civil action described in division (B)(1) of this section may assess as court costs, the expenses described in division (F)(2) of this section, and may approve receiver's fees to the extent that they are not covered by the income from the property. Subject to that limitation, a receiver appointed pursuant to divisions (C)(2) and (3) of this section is entitled to receive fees in the same manner and to the same extent as receivers appointed in actions to foreclose mortgages.

(2)

(a) Pursuant to the police powers vested in the state, all expenditures of a mortgagee, lienholder, or other interested party that has been selected pursuant to division (C)(2) of this section to undertake the work and to furnish the materials necessary to abate a public nuisance, and any expenditures in connection with the foreclosure of the lien created by this division, is a first lien upon the building involved and the property on which it is located and is superior to all prior and subsequent liens or other encumbrances associated with the building or the property, including, but not limited to, those for taxes and assessments, upon the occurrence of both of the following:

(i) The prior approval of the expenditures by, and the entry of a judgment to that effect by, the judge in the civil action described in division (B)(1) of this section;

(ii) The recordation of a certified copy of the judgment entry and a sufficient description of the property on which the building is located with the county recorder in the county in which the property is located within sixty days after the date of the entry of the judgment.

(b) Pursuant to the police powers vested in the state, all expenses and other amounts paid in accordance with division (F) of this section by a receiver appointed pursuant to divisions (C)(2) and (3) of this section, the amounts of any notes issued by the receiver in accordance with division (F) of this section, all mortgages granted by the receiver in accordance with that division, the fees of the receiver approved pursuant to division (H)(1) of this section, and any amounts expended in connection with the foreclosure of a mortgage granted by the receiver in accordance with division (F) of this section or with the foreclosure of the lien created by this division, are a first lien upon the building involved and the property on which it is located and are superior to all prior and subsequent liens or other encumbrances associated with the building or the property, including, but not limited to, those for taxes and assessments, upon the occurrence of both of the following:

(i) The approval of the expenses, amounts, or fees by, and the entry of a judgment to that effect by, the judge in the civil action described in division (B)(1) of this section; or the approval of the mortgages in accordance with division (F)(9) of this section by, and the entry of a judgment to that effect by, that judge;

(ii) The recordation of a certified copy of the judgment entry and a sufficient description of the property on which the building is located, or, in the case of a mortgage, the recordation of the mortgage, a certified copy of the judgment entry, and such a description, with the county recorder of the county in which the property is located within sixty days after the date of the entry of the judgment.

(c) Priority among the liens described in divisions (H)(2)(a) and (b) of this section shall be determined as described in division (I) of this section. Additionally, the creation pursuant to this section of a mortgage lien that is prior to or superior to any mortgage of record at the time the mortgage lien is so created, does not disqualify the mortgage of record as a legal investment under Chapter 1107. or 1151. or any other chapter of the Revised Code.

(I)

(1) If a receiver appointed pursuant to divisions (C)(2) and (3) of this section files with the judge in the civil action described in division (B)(1) of this section a report indicating that the public nuisance has been abated, if the judge confirms that the receiver has abated the public nuisance, and if the receiver or any interested party requests the judge to enter an order directing the receiver to sell the building and the property on which it is located, the judge may enter that order after holding a hearing as described in division (I)(2) of this section and otherwise complying with that division.

(2)

(a) The receiver or interested party requesting an order as described in division (I)(1) of this section shall cause a notice of the date and time of a hearing on the request to be served on the owner of the building involved and all other interested parties in accordance with division (B)(2)(a) of this section. The judge in the civil action described in division (B)(1) of this section shall conduct the scheduled hearing. At the hearing, if the owner or any interested party objects to the sale of the building and the property, the burden of proof shall be upon the objecting person to establish, by a preponderance of the evidence, that the benefits of not selling the building and the property outweigh the benefits of selling them. If the judge determines that there is no objecting person, or if the judge determines that there is one or more objecting persons but no objecting person has sustained the burden of proof specified in this division, the judge may enter an order directing the receiver to offer the building and the property for sale upon terms and conditions that the judge shall specify.

(b) In any sale of subsidized housing that is ordered pursuant to this section, the judge shall specify that the subsidized housing not be conveyed unless that conveyance complies with applicable federal law and applicable program contracts for that housing. Any such conveyance shall be subject to the condition that the purchaser enter into a contract with the department of housing and urban development or the rural housing service of the federal department of agriculture under which the property continues to be subsidized housing and the owner continues to operate that property as subsidized housing unless the secretary of housing and urban development or the administrator of the rural housing service terminates that property's contract prior to or upon the conveyance of the property.

(3) If a sale of a building and the property on which it is located is ordered pursuant to divisions (I)(1) and (2) of this section and if the sale occurs in accordance with the terms and conditions specified by the judge in the judge's order of sale, then the receiver shall distribute the proceeds of the sale and the balance of any funds that the receiver may possess, after the payment of the costs of the sale, in the following order of priority and in the described manner:

(a) First, in satisfaction of any notes issued by the receiver pursuant to division (F) of this section, in their order of priority;

(b) Second, any unreimbursed expenses and other amounts paid in accordance with division (F) of this section by the receiver, and the fees of the receiver approved pursuant to division (H)(1) of this section;

(c) Third, all expenditures of a mortgagee, lienholder, or other interested party that has been selected pursuant to division (C)(2) of this section to undertake the work and to furnish the materials necessary to abate a public nuisance, provided that the expenditures were approved as described in division (H)(2)(a) of this section and provided that, if any such interested party subsequently became the receiver, its expenditures shall be paid prior to the expenditures of any of the other interested parties so selected;

(d) Fourth, the amount due for delinquent taxes, assessments, charges, penalties, and interest owed to this state or a political subdivision of this state, provided that, if the amount available for distribution pursuant to division (I)(3)(d) of this section is insufficient to pay the entire amount of those taxes, assessments, charges, penalties, and interest, the proceeds and remaining funds shall be paid to each claimant in proportion to the amount of those taxes, assessments, charges, penalties, and interest that each is due.

(e) The amount of any pre-receivership mortgages, liens, or other encumbrances, in their order of priority.

(4) Following a distribution in accordance with division (I)(3) of this section, the receiver shall request the judge in the civil action described in division (B)(1) of this section to enter an order terminating the receivership. If the judge determines that the sale of the building and the property on which it is located occurred in accordance with the terms and conditions specified by the judge in the judge's order of sale under division (I)(2) of this section and that the receiver distributed the proceeds of the sale and the balance of any funds that the receiver possessed, after the payment of the costs of the sale, in accordance with division (I)(3) of this section, and if the judge approves any final accounting required of the receiver, the judge may terminate the receivership.

(J)

(1) A receiver appointed pursuant to divisions (C)(2) and (3) of this section may be discharged at any time in the discretion of the judge in the civil action described in division (B)(1) of this section. The receiver shall be discharged by the judge as provided in division (I)(4) of this section, or when all of the following have occurred:

(a) The public nuisance has been abated;

(b) All costs, expenses, and approved fees of the receivership have been paid;

(c) Either all receiver's notes issued and mortgages granted pursuant to this section have been paid, or all the holders of the notes and mortgages request that the receiver be discharged.

(2) If a judge in a civil action described in division (B)(1) of this section determines that, and enters of record a declaration that, a public nuisance has been abated by a receiver, and if, within three days after the entry of the declaration, all costs, expenses, and approved fees of the receivership have not been paid in full, then, in addition to the circumstances specified in division (I) of this section for the entry of such an order, the judge may enter an order directing the receiver to sell the building involved and the property on which it is located. Any such order shall be entered, and the sale shall occur, only in compliance with division (I) of this section.

(K) The title in any building, and in the property on which it is located, that is sold at a sale ordered under division (I) or (J)(2) of this section shall be incontestable in the purchaser and shall be free and clear of all liens for delinquent taxes, assessments, charges, penalties, and interest owed to this state or any political subdivision of this state, that could not be satisfied from the proceeds of the sale and the remaining funds in the receiver's possession pursuant to the distribution under division (I)(3) of this section. All other liens and encumbrances with respect to the building and the property shall survive the sale, including, but not limited to, a federal tax lien notice properly filed in accordance with section 317.09 of the Revised Code prior to the time of the sale, and the easements and covenants of record running with the property that were created prior to the time of the sale.

(L)

(1) Nothing in this section shall be construed as a limitation upon the powers granted to a court of common pleas, a municipal court or a housing or environmental division of a municipal court under Chapter 1901. of the Revised Code, or a county court under Chapter 1907. of the Revised Code.

(2) The monetary and other limitations specified in Chapters 1901. and 1907. of the Revised Code upon the jurisdiction of municipal and county courts, and of housing or environmental divisions of municipal courts, in civil actions do not operate as limitations upon any of the following:

(a) Expenditures of a mortgagee, lienholder, or other interested party that has been selected pursuant to division (C)(2) of this section to undertake the work and to furnish the materials necessary to abate a public nuisance;

(b) Any notes issued by a receiver pursuant to division (F) of this section;

(c) Any mortgage granted by a receiver in accordance with division (F) of this section;

(d) Expenditures in connection with the foreclosure of a mortgage granted by a receiver in accordance with division (F) of this section;

(e) The enforcement of an order of a judge entered pursuant to this section;

(f) The actions that may be taken pursuant to this section by a receiver or a mortgagee, lienholder, or other interested party that has been selected pursuant to division (C)(2) of this section to undertake the work and to furnish the materials necessary to abate a public nuisance.

(3) A judge in a civil action described in division (B)(1) of this section, or the judge's successor in office, has continuing jurisdiction to review the condition of any building that was determined to be a public nuisance pursuant to this section.

(4) Nothing in this section shall be construed to limit or prohibit amunicipal corporation or township that has filed with the superintendent of insurance a certified copy of an adopted resolution, ordinance, or regulation authorizing the procedures described in divisions (C) and (D) of section 3929.86 of the Revised Code from receiving insurance proceeds under section 3929.86 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-1997; 2007 HB119 09-29-2007



Section 3767.50 - Action to foreclose lien on blighted parcel.

(A) For purposes of this section:

(1) "Blighted parcel" has the same meaning as in section 1.08 of the Revised Code.

(2) "Owner" means any of the following:

(a) The owner of record as shown on the current tax list of the county auditor;

(b) A person who has a freehold or lesser estate in the premises;

(c) A mortgagee in possession or vendee in possession who evidences charge, care, or control of the premises, including, but not limited to, a person to whom the sheriff has issued a deed for the premises after a judicial sale regardless of whether the deed has been recorded;

(d) A person who has charge, care, or control of the premises as executor, administrator, assignee, receiver, trustee, or legal guardian;

(e) A person who holds the person's self out to be in charge, care, or control of the premises as evidenced by the negotiation of written or oral lease agreements for the premises, the collection of rents for the premises, the performance of maintenance or repairs on the premises, or the authorization of others to perform maintenance or repairs on the premises.

(B)

(1) A municipal corporation, in addition to any other remedy authorized by law, has a cause of action in the environmental division of the municipal court to foreclose any existing liens upon a blighted parcel located in the municipal corporation provided that no other foreclosure action affecting the blighted parcel is being actively prosecuted in any court of record. It is an affirmative defense to an action under this division that the owner of the blighted parcel has not been in default on any mortgage on the property for twelve months or more or that there is a bankruptcy proceeding pending in which the blighted parcel has been listed as an asset. To maintain the action, it is not necessary for the municipal corporation to have a lien of its own upon the property. Rather, it is sufficient for the municipal corporation to allege that, because of the continuing existence of conditions causing the property to be a blighted parcel, the owner has defaulted on the terms of any agreement giving rise to a lien for failure to maintain the property, and then to marshal and plead for foreclosure of any or all outstanding liens upon the blighted parcel. Section 3767.50 of the Revised Code does not create a cause of action regarding any property not subject to a lien. The municipal corporation shall not marshal a lien held by the United States, a lien held by this state other than a lien for real property taxes and assessments, a lien held by a political subdivision other than itself, or a lien vested by a tax certificate held under sections 5721.30 to 5721.43 of the Revised Code. The municipal corporation shall join as a party to the action a lienholder whose lien is being marshaled and shall notify the lienholder party that the municipal corporation is proceeding to foreclose the lien under this section and that the lienholder party may remediate the conditions of the parcel constituting blight. If a lienholder party certifies to the court that the party will remediate the conditions of the parcel constituting blight within sixty days after the party is served with a copy of the complaint of the foreclosure action, the municipal corporation shall move to dismiss the action.

In a judicial sale of a blighted parcel that is ordered as a result of the foreclosure action, the priority of distribution of the proceeds from the sale shall not be altered because the municipal corporation marshaled and foreclosed on one or more liens. Rather, proceeds from the sale shall be distributed according to the priorities otherwise established by law.

(2) The environmental division of the municipal court has exclusive original jurisdiction of an action under this section.

(C)

(1) With respect to any blighted parcel that is or may be subject to an action under this section, the municipal corporation may notify the taxing authority of each taxing unit in which the blighted parcel is located that the municipal corporation is proceeding to foreclose the lien under this section. The notice shall state that the taxing authority may preserve its claim on any distributions of delinquent or unpaid taxes and assessments charged against the blighted parcel and arising from the judicial sale proceeds by responding in writing to the municipal corporation within a period of time to be specified in the notice. The written response shall be certified by the taxing authority or by the fiscal officer or other person authorized by the taxing authority to respond. If such a response is received by the municipal corporation within the specified time, or if such a notice is not provided, the taxing authority's claim on distributions of delinquent or unpaid taxes and assessments charged against the blighted parcel and payable from proceeds of the judicial sale shall be preserved and shall be disposed of in the priority and manner otherwise prescribed by law. If such a notice is provided and the response is not received within the specified time, the taxing authority's claim on the delinquent or unpaid taxes and assessments is extinguished, the lien for such taxes is satisfied and discharged to the extent of that claim, and the blighted parcel may be sold at judicial sale free and clear of such lien to that extent, unless the successful bidder at the judicial sale is a lienholder of the blighted parcel. If the successful bidder is a lienholder of the blighted parcel, the lien for all delinquent or unpaid taxes and assessments charged against the blighted parcel shall continue until discharged as otherwise provided by law.

(2) The taxing authority of a taxing unit and a municipal corporation may enter into an agreement whereby the taxing authority consents in advance to release the taxing authority's claim on distributions of delinquent or unpaid taxes and assessments charged against blighted parcels in the taxing unit's territory and waives its right to prior notice and response under division (C)(1) of this section. The agreement shall provide for any terms and conditions on the release of such claim as are mutually agreeable to the taxing authority and municipal corporation, including any option vesting in the taxing authority the right to revoke its release with respect to any blighted parcel before the release becomes effective, and the manner in which notice of such revocation shall be effected.

Effective Date: 2008 SB277 04-07-2009



Section 3767.99 - Penalty.

(A) Whoever is guilty of contempt under sections 3767.01 to 3767.11 or violates section 3767.14 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates section 3767.12 or 3767.29, or, being an association, violates section 3767.30 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates section 3767.13, 3767.19, or 3767.32 or, being a natural person, violates section 3767.30 of the Revised Code is guilty of a misdemeanor of the third degree. The sentencing court may, in addition to or in lieu of the penalty provided in this division, require a person who violates section 3767.32 of the Revised Code to remove litter from any public or private property, or in or on waters of the state.

(D) Whoever violates section 3767.16, 3767.17, 3767.18, 3767.201, or 3767.34 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 07-14-1980






Chapter 3769 - HORSE RACING

Section 3769.01 - Horse-racing permit required.

No person, association, corporation, or trust shall hold, conduct, assist, or aid and abet in holding or conducting any meetings, at which horse racing is permitted for any stake, purse, or award unless such person, association, corporation, or trust secures a permit to conduct a horse-racing meeting and complies with sections 3769.01 to 3769.14 of the Revised Code.

Such sections shall apply only to the racing of horses and do not prevent the use of any grounds, enclosure, or race track, whether or not owned or controlled by a permit holder, for any county or state fair, agricultural or livestock exhibition, horse show, or any horse racing where the pari-mutuel system of wagering upon the result of such horse racing is not permitted or allowed. This section does not permit the pari-mutuel method of wagering upon any race track unless a permit is secured as provided in sections 3769.04 to 3769.06 of the Revised Code.

Effective Date: 10-30-1975



Section 3769.02 - State racing commission.

A state racing commission is hereby established. It shall consist of five members, appointed by the governor, with the advice and consent of the senate. Not more than three members shall be affiliated with the same political party. To be eligible for appointment, a person shall be a qualified elector of the state and a resident of the state for not less than five years immediately preceding appointment. No person shall be appointed to the commission, nor be an employee of the commission, nor officiate at pari-mutuel meetings conducted in this state who is licensed or regulated, directly or indirectly, by the commission other than for the position to which the person is appointed, nor shall the person have any legal or beneficial interest, direct or indirect, pecuniary or otherwise, in any firm, association, or corporation that is so licensed or regulated or that participates in pari-mutuel meetings in any manner, nor shall the person participate in pari-mutuel meetings in any manner other than in the person's official capacity.

Terms of office shall be for four years, commencing on the first day of April and ending on the thirty-first day of March. Each member shall hold office from the date of appointment until the end of the term for which appointed. Vacancies shall be filled by the governor with the advice and consent of the senate. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No vacancy on the commission shall impair the power and authority of the remaining members to exercise all the powers of the commission. One of the members of the commission shall be named by the governor as chairperson of the commission at the time of making the appointment of any member for a full term.

The chairperson and the associate commissioners shall receive a salary fixed pursuant to Chapter 124. of the Revised Code. When on commission business and for attending commission meetings, the commissioners shall be allowed actual and necessary traveling expenses. The salaries and expenses shall be paid out of the state racing commission operating fund created by section 3769.03 of the Revised Code.

Each commissioner, before entering upon the discharge of the official duties of commissioner, shall give a bond, payable to the treasurer of state, in the sum of ten thousand dollars with sufficient sureties to be approved by the director of administrative services, which bond shall be filed with the secretary of state.

The governor may remove any member for malfeasance, misfeasance, or nonfeasance in office, giving the member a copy of the charges against the member and affording the member an opportunity to be publicly heard in person or by counsel in the member's own defense upon not less than ten days' notice. If the member is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against the member and the governor's finding on the charges, together with a complete report of the proceedings, and the governor's decision on the charges is final.

The principal office of the commission shall be located in Franklin county.

Effective Date: 09-24-1999



Section 3769.021 - Commission secretary - salary - duties.

The state racing commission shall appoint a secretary, who shall serve during the pleasure of the commission. The secretary shall devote full time to the duties of the office and shall not hold any other office or employment. To be eligible for appointment as secretary, a person shall meet the qualifications required of a commissioner under section 3769.02 of the Revised Code, except that the secretary shall be a qualified elector and resident of the state and does not need to additionally satisfy the qualification of a commissioner to be a resident of this state for not less than five years immediately preceding appointment. The secretary is subject to the restrictions applying to a commissioner under that section.

The secretary shall be paid a salary fixed pursuant to section 124.14 of the Revised Code and shall be allowed actual and necessary traveling expenses when on commission business. The salary and expenses shall be paid out of the state racing commission operating fund created by section 3769.03 of the Revised Code.

The secretary shall attend all meetings of the commission. The secretary shall keep a complete record of its proceedings and preserve, at its general office, all books, maps, documents, and papers entrusted to its care.

The secretary shall be the executive officer of the commission and be responsible for keeping all commission records and the carrying out of the rules and orders of the commission. The secretary shall perform any other duties the commission prescribes.

Effective Date: 06-29-2004



Section 3769.03 - Rules and conditions - licenses - operating fund - report to governor.

The state racing commission shall prescribe the rules and conditions under which horse racing may be conducted and may issue, deny, suspend, diminish, or revoke permits to conduct horse racing as authorized by sections 3769.01 to 3769.14 of the Revised Code. The commission may impose, in addition to any other penalty imposed by the commission, fines in an amount not to exceed ten thousand dollars on any permit holder or any other person who violates the rules or orders of the commission. The commission may prescribe the forms of wagering that are permissible, the number of races, the procedures on wagering, and the wagering information to be provided to the public.

The commission may require totalizator equipment to display the amount of wagering in each wagering pool. The commission shall initiate safeguards as necessary to account for the amount of money wagered at each track in each wagering pool. It may require permit holders to install equipment that will provide a complete check and analysis of the functioning of any computers and require safeguards on their performance. The commission shall require all permit holders, except those holding state fair, county fair, or other fair permits, to provide a photographic recording, approved by the commission, of the entire running of all races conducted by the permit holder.

The state racing commission may issue, deny, suspend, or revoke licenses to those persons engaged in racing and to those employees of permit holders as is in the public interest for the purpose of maintaining a proper control over horse-racing meetings. The commission, as is in the public interest for the purpose of maintaining proper control over horse-racing meetings, also may rule any person off a permit holder's premises. License fees shall include registration fees and shall be set by the commission. Each license issued by the commission, unless revoked for cause, shall be for the period of one year from the first day of January of the year in which it is issued, except as otherwise provided in section 3769.07 of the Revised Code. Applicants for licenses issued by the commission shall submit their fingerprints to the commission, and the commission may forward the fingerprints to the federal bureau of investigation or to any other agency, or to both, for examination.

There is hereby created in the state treasury the state racing commission operating fund. All license fees established and collected by the commission pursuant to this section, and the amounts specified in divisions (B) and (C) of section 3769.08 and division (A)(6) of section 3769.087 of the Revised Code, shall be paid into the state treasury to the credit of the fund. Moneys in the fund shall be expended by the commission to defray its operating costs, salaries and expenses, and the cost of administering and enforcing this chapter.

The commission may deny a permit to any permit holder that has defaulted in payments to the public, employees, or the horsemen and may deny a permit to any successor purchaser of a track for as long as any of those defaults have not been satisfied by either the seller or purchaser.

The commission shall deny a permit to any permit holder that has defaulted in payments to the state or has defaulted in payments required under section 3769.089 or 3769.0810 of the Revised Code and shall deny a permit to any successor purchaser of a track for as long as those defaults have not been satisfied by either the seller or purchaser.

Any violation of this chapter, of any rule of racing adopted by the commission, or of any law or rule with respect to racing in any jurisdiction shall be sufficient reason for a refusal to issue a license, or a suspension or revocation of any license issued, pursuant to this section.

With respect to the issuance, denial, suspension, or revocation of a license to a participant in horse racing, the action of the commission shall be subject to Chapter 119. of the Revised Code.

The commission may sue and be sued in its own name. Any action against the commission shall be brought in the court of common pleas of Franklin county. Any appeal from a determination or decision of the commission rendered in the exercise of its powers and duties under this chapter shall be brought in the court of common pleas of Franklin county.

The commission, biennially, shall make a full report to the governor of its proceedings for the two-year period ending with the thirty-first day of December preceding the convening of the general assembly and shall include its recommendations in the report. The commission, semiannually, on the thirtieth day of June and on the thirty-first day of December of each year, shall make a report and accounting to the governor.

Effective Date: 09-24-1999



Section 3769.04 - Application for permit.

Any person, association, corporation, or trust desiring to hold or conduct a horse-racing meeting, wherein the pari-mutuel system of wagering is allowed, shall make application to the state racing commission for a permit to do so. Each application, accompanied by a permit fee of ten dollars and a cash bond, certified check, or bank draft, shall be filed with the commission at least five days prior to the first day of each horse-racing meeting that the person, association, corporation, or trust proposes to hold or conduct. The application, if made by an individual, shall be signed and verified under oath by the individual and, if made by individuals or a partnership, shall be signed and verified under oath by one of the individuals or a member of the partnership. If made by an association, trust, or corporation, the application shall be signed by its president or vice-president and attested by the secretary or assistant secretary under the seal of the association, trust, or corporation, if it has a seal, and shall also be verified under oath by one of the officers signing the application. The commission shall prescribe forms to be used in making the application. The application shall specify the name of the person, association, trust, or corporation making such application, the post-office address of the applicant (if a corporation, the name of the state of its incorporation), the dates on which the applicant intends to conduct or hold such horse-racing meeting, which dates shall be successive days, including Sundays unless otherwise requested by the applicant and authorized by the commission, the hours of each racing day during which the applicant intends to hold or conduct horse racing at such meeting, which shall be during the hours specified pursuant to section 3769.07 of the Revised Code, the location of the place, track, or enclosure where it is proposed to hold or conduct such horse-racing meeting, and such further information as the commission prescribes.

If the application requests a permit for a horse-racing meet at a location at which such a meet has not previously been conducted by permission of the commission, then, in addition to the other requirements for the application, there shall accompany the application a petition signed by at least fifty-one per cent of the qualified electors voting for governor at the most recent general election in the townships in which the racing meet is proposed to be conducted, together with a certificate of the board of elections of the counties in which such townships are situated that the signatures on the petition are valid and comply with this section. No petition or certificate shall be required for a transfer made under section 3769.13 of the Revised Code if the transfer is to a county in which racing has previously been conducted pursuant to a permit issued under section 3769.06 of the Revised Code.

Such petition shall be in the following form:

"We, the undersigned, electors of ........ township, ......... county, Ohio request the granting of the application of .......... for a horse-racing meet to be conducted in whole or in part in ....... township, ...... county, Ohio in the year ....

Name Address Voting Precinct Township

..............................................................................

Such petition shall be sworn to in the manner provided in section 3513.27 of the Revised Code. This section does not apply to small horse-racing meets or horse shows which are not required to secure permits under section 3769.01 of the Revised Code, nor shall this section, other than the first paragraph, apply to county fair horse-racing meets.

Effective Date: 05-09-2000

Related Legislative Provision: See 129th General AssemblyFile No.126,HB 386, §3

See 129th General AssemblyFile No.44,HB 277, §3



Section 3769.041 - Confidential information.

(A) Any information concerning the following that is submitted, collected, or gathered as part of an application to the state racing commission for a license or permit under this chapter is confidential and not subject to disclosure by a state agency or political subdivision as a public record under section 149.43 of the Revised Code:

(1) A minor child of an applicant;

(2) The social security number, passport number, or federal tax identification number of an applicant or of the spouse of an applicant;

(3) The home address and telephone number of an applicant or of the spouse or dependent of an applicant;

(4) An applicant's birth certificate;

(5) The driver's license number of an applicant or of the applicant's spouse;

(6) The name or address of a previous spouse of the applicant;

(7) The date of birth of the applicant and of the spouse of an applicant;

(8) The place of birth of the applicant and of the spouse of an applicant;

(9) The personal financial information and records of an applicant or of an employee or the spouse or dependent of an applicant, including tax returns and information, and records of criminal proceedings;

(10) Any information concerning a victim of domestic violence, sexual assault, or stalking;

(11) The electronic mail address of the spouse or family member of the applicant;

(12) Any trade secret, medical records, and patents or exclusive licenses;

(13) Security information, including risk prevention plans, detection and countermeasures, location of count rooms or other money storage areas, emergency management plans, security and surveillance plans, equipment and usage protocols, and theft and fraud prevention plans and countermeasures;

(14) Information provided in a multijurisdictional personal history disclosure form, including the Ohio supplement, exhibits, attachments, and updates.

(B) Notwithstanding any other law to the contrary, upon written request from a person, the commission shall provide the following information to the person, except as provided in this chapter:

(1) The information provided under this chapter concerning a licensee, permit holder, or an applicant;

(2) A copy of a letter providing the reasons for the denial of an applicant's license or permit and a copy of a letter providing the reasons for the commission's refusal to allow an applicant to withdraw the applicant's application, but with confidential information redacted if that information is the reason for the denial or refusal to withdraw.

(C) The individual's name, the individual's place of employment, the individual's job title, and the individual's gaming experience that is provided for an individual who holds, held, or has applied for a license or permit under this chapter is not confidential. The reason for denial or revocation of a license or permit or for disciplinary action against the individual is not confidential. The cover sheet completed by an applicant for a key employee license is not confidential.

(D) A person who holds, held, or has applied for a license or permit under this chapter may waive the confidentiality requirements of division (A) of this section.

(E) Confidential information received by the commission from another jurisdiction relating to a person who holds, held, or has applied for a license or permit under this chapter is confidential and not subject to disclosure as a public record under section 149.43 of the Revised Code. The commission may share the information referenced in this division with, or disclose the information to, the inspector general, any appropriate prosecuting authority, any law enforcement agency, or any other appropriate governmental or licensing agency, if the agency that receives the information complies with the same requirements regarding confidentiality as those with which the commission must comply.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.



Section 3769.05 - Deposit to be made - refund.

At the time of making application for a permit to conduct a horse-racing meeting, the applicant shall deposit with the state racing commission a cash bond, certified check, or bank draft, payable to the order of the commission, in an amount equal to one hundred dollars for each day petitioned for in said application. At the close of the last day of the horse-racing meeting, for which a permit is issued, as provided for in section 3769.06 of the Revised Code, the commission shall refund to such permit holder the sum of one hundred dollars for each racing day the permit holder paid to the state tax commissioner the tax due for said day, as provided for and at the rate stipulated in section 3769.08 of the Revised Code. In harness horse-racing meetings, if any full day's racing is declared off by the judges because of inclement weather or a muddy track, the commission shall refund to the permit holders the sum of one hundred dollars of their deposit for each such day.

Effective Date: 07-13-1981



Section 3769.06 - Issuance of permit - suspension - revocation.

Upon the proper filing of an application to conduct a horse-racing meeting accompanied by a permit fee and a cash bond, certified check, or bank draft by any person, association, trust, or corporation, not in default of payment of any obligation or debt due to the state under sections 3769.01 to 3769.14 of the Revised Code, the state racing commission may issue a permit to such applicant to hold or conduct a horse-racing meeting. Such permit shall specify:

(A) The person, association, trust, or corporation to whom the same is issued;

(B) The days upon which such horse-racing meeting is to be held or conducted;

(C) The hours of such days between which live racing programs will be permitted;

(D) The location of the place, track, or enclosure where such horse-racing meeting is to be held or conducted. Such permit shall receipt the payment of the permit fee and deposit of the cash bond, certified check, or bank draft, by the applicant. Every permit shall contain a condition that all horse races or racing meetings, conducted thereunder, shall be subject to the rules and conditions prescribed and promulgated by the commission. The commission may refuse to award days or to issue a permit to any applicant if a permit previously issued to said applicant has been revoked under the authority of such sections. Such permit may be suspended, diminished, or revoked by the commission for any violation of such sections or of any rule of the commission. The commission shall immediately enter upon its record of proceedings a memorandum of its action in such suspension, diminution, or revocation and its reasons therefor. Such permit shall be nontransferable and shall apply only to the place, track, or enclosure specified in the permit, except as provided in section 3769.13 of the Revised Code.

Each permit issued under this section to hold or conduct a horse-racing meeting shall be issued for one year from the first day of January of the year for which it is issued. The holder of such permit shall be entitled to renewal of the permit upon application to the commission for a renewal, and the commission shall renew the permit unless the commission rejects the application for good cause, according to the procedures of Chapter 119. of the Revised Code.

Effective Date: 09-19-1996



Section 3769.07 - Permit restrictions - display of permit.

Except as otherwise provided in this section, no permit shall be issued under sections 3769.01 to 3769.14 of the Revised Code, authorizing the conduct of a live racing program for thoroughbred horses and quarter horses at any place, track, or enclosure except between the hours of twelve noon and seven p.m., for running horse-racing meetings, except that on special events days running horse-racing meetings may begin at nine a.m. by application to the state racing commission and except that the seven p.m. time may be extended to eight p.m. on a Sunday or holiday by application to the commission, and no permit shall be issued under those sections authorizing the conduct of a live racing program for harness horses at any place, track, or enclosure except between the hours of twelve noon and twelve midnight for light harness horse-racing meetings. The seven p.m. and eight p.m. closing times described in this section shall upon application to the commission be extended to nine p.m. for any running horse-racing meeting conducted between the fifteenth day of May and the fifteenth day of September at a track that is located more than twenty-five miles from a track located in this state where a light harness horse-racing meeting, other than a light harness horse-racing meeting at a county fair or independent fair, is being conducted and that is located less than twenty-five miles from a track located outside this state. A permit issued for horse racing at a county fair shall authorize live horse racing to begin at nine a.m.

No permit shall be granted for the holding or conducting of a horse-racing meeting after the tenth day of December in any calendar year, except for racing at winterized tracks. "Winterized track" means a track with enclosed club house or grandstand, all-weather racing track, heated facilities for jockeys or drivers, backstretch facilities that are properly prepared for winter racing, and adequate snow removal equipment available.

No permit shall be issued for more than an aggregate of fifty-six racing days in any one calendar year, except that an additional five days of racing may be approved by the commission upon application by a permit holder and except that an additional thirty days of racing may be granted for racing at any time after the fifteenth day of October and prior to the fifteenth day of March to a permit holder who has a winterized facility, but no more than thirty such additional days may be issued at any one track or enclosure. No more than an aggregate of fifty-six racing days shall be issued in any one calendar year for any one race track, place, or enclosure, except for the additional five days of racing for each permit holder which may be approved by the commission pursuant to this section, except as provided in sections 3769.071 and 3769.13 of the Revised Code, except for racing days granted as a result of a winterized facility, and except that the commission may issue a second permit for a maximum of fifty-six racing days for any one track, place, or enclosure, if the commission determines that the issuance of such second permit is not against the public interest. No such second permit shall be issued:

(A) For the operation of racing in any county with a population of less than seven hundred thousand or for the operation of racing in any county which has more than one race track at which a racing meet has been authorized, except as provided in this division and in sections 3769.071 and 3769.13 of the Revised Code, in the same year by the commission. A second permit issued pursuant to this division may be issued at either or both race tracks in a county that has only two race tracks if a racing meet has been authorized at both race tracks in the same year by the commission and one race track has been authorized to conduct thoroughbred racing meets and the other race track has been authorized to conduct harness racing meets. When such second permit is issued pursuant to this division for racing at the one race track, racing shall not be conducted at that race track on the same day that racing is conducted at the other race track in the county except by mutual agreement of the two race tracks.

(B) To any corporation having one or more shareholders owning an interest in any other permit issued by the commission for the operation of racing, in the same year, at any other race track, place, or enclosure in this state;

(C) To any person, association, or trust which owns, or which has any members owning, an interest in any other permit issued by the commission for the operation of racing, in the same year, at any other race track, place, or enclosure in this state.

No permit shall be issued so as to permit live racing programs on the same hour at more than one track in one county or on tracks in operation in 1975 within fifty miles of each other, nor shall any other form of pari-mutuel wagering other than horse racing be permitted within seventy-five miles of a track where horse racing is being conducted, except that this provision shall not apply to a horse-racing meeting held at the state fair or at a fair conducted by a county agricultural society or at a fair conducted by an independent agricultural society.Distribution of days shall not apply to fairs or horse shows not required to secure a permit under such section. Notwithstanding any other provision of this chapter, a person, association, trust, or corporation may own or operate two separate facilities in this state that are conducting horse-racing meetings.

A permit, granted under sections 3769.01 to 3769.14 of the Revised Code, shall be conspicuously displayed during the horse-racing meeting in the principal office at such race track and at all reasonable times shall be exhibited to any authorized person requesting to see the same.

Effective Date: 09-19-1996; 2007 HB177 10-25-2007



Section 3769.071 - Quarter horse racing.

In addition to any permit authorized to be issued by this chapter, the state racing commission may issue not more than three permits for not more than fourteen consecutive racing days each at any race track, place, or enclosure. Not more than two permits shall be issued for quarter horse racing in one county. All racing under any permit issued pursuant to this section shall be limited to quarter horse racing only. This chapter applies to quarter horse racing, which shall be classified for this purpose the same as running horse racing. The minimum purse shall be five hundred dollars.

Effective Date: 03-29-1988



Section 3769.072 - Granting additional permits where another track or enclosure is located within twenty miles or in same county.

The commission shall grant to any track or enclosure that has fewer permits or total racing days available to it than another track or enclosure located within twenty miles a number of permits so that the total number of racing days available to both tracks or enclosures is equal. The state racing commission shall issue one additional permit for not more than sixty-one days to a permit holder issued a racing permit under section 3769.07 of the Revised Code, if, on the effective date of this section, such permit holder conducts racing at a track that is located within the same county as, or is located within twenty miles of, another track for which three or more permits have previously been issued by the commission under section 3769.07 of the Revised Code. If one of the three permits is for racing at a winterized facility, the new permit issued under this section shall be for thirty days. Further, in addition to any permit authorized to be issued by this chapter, the commission shall issue not more than two additional permits for not more than fourteen days each to a permit holder issued a racing permit under section 3769.07 of the Revised Code, if, on the effective date of this section, such permit holder conducts racing at a track that is located within the same county as another track for which permits have previously been issued by the commission under section 3769.071 of the Revised Code. Permit holders receiving permits issued by the commission under this section may, but need not, conduct live racing programs under such a permit, subject to commission approval, but the number of racing days authorized by the permit shall be considered to be permit days for the purpose of section 3769.0810 of the Revised Code, whether or not live racing programs are conducted under that permit.

Effective Date: 09-19-1996



Section 3769.08 - Pari-mutuel system of wagering.

(A) Any person holding a permit to conduct a horse-racing meeting may provide a place in the race meeting grounds or enclosure at which the permit holder may conduct and supervise the pari-mutuel system of wagering by patrons of legal age on the live racing programs and simulcast racing programs conducted by the permit holder.

The pari-mutuel method of wagering upon the live racing programs and simulcast racing programs held at or conducted within such race track, and at the time of such horse-racing meeting, or at other times authorized by the state racing commission, shall not be unlawful. No other place, except that provided and designated by the permit holder and except as provided in section 3769.26 of the Revised Code, nor any other method or system of betting or wagering on live racing programs and simulcast racing programs, except the pari-mutuel system, shall be used or permitted by the permit holder; nor, except as provided in section 3769.089 or 3769.26 of the Revised Code, shall the pari-mutuel system of wagering be conducted by the permit holder on any races except the races at the race track, grounds, or enclosure for which the person holds a permit. Each permit holder may retain as a commission an amount not to exceed eighteen per cent of the total of all moneys wagered on live racing programs and simulcast racing programs.

The pari-mutuel wagering authorized by this section is subject to sections 3769.25 to 3769.28 of the Revised Code.

(B) At the close of each racing day, each permit holder authorized to conduct thoroughbred racing, out of the amount retained on that day by the permit holder, shall pay by check, draft, or money order to the tax commissioner, as a tax, a sum equal to the following percentages of the total of all moneys wagered on live racing programs on that day and shall separately compute and pay by check, draft, or money order to the tax commissioner, as a tax, a sum equal to the following percentages of the total of all money wagered on simulcast racing programs on that day:

(1) One per cent of the first two hundred thousand dollars wagered, or any part of that amount;

(2) Two per cent of the next one hundred thousand dollars wagered, or any part of that amount;

(3) Three per cent of the next one hundred thousand dollars wagered, or any part of that amount;

(4) Four per cent of all sums over four hundred thousand dollars wagered.

Except as otherwise provided in section 3769.089 of the Revised Code, each permit holder authorized to conduct thoroughbred racing shall use for purse money a sum equal to fifty per cent of the pari-mutuel revenues retained by the permit holder as a commission after payment of the state tax. This fifty per cent payment shall be in addition to the purse distribution from breakage specified in this section.

Subject to division (M) of this section, from the moneys paid to the tax commissioner by thoroughbred racing permit holders, one-half of one per cent of the total of all moneys so wagered on a racing day shall be paid into the Ohio fairs fund created by section 3769.082 of the Revised Code, one and one-eighth per cent of the total of all moneys so wagered on a racing day shall be paid into the Ohio thoroughbred race fund created by section 3769.083 of the Revised Code, and one-quarter of one per cent of the total of all moneys wagered on a racing day by each permit holder shall be paid into the state racing commission operating fund created by section 3769.03 of the Revised Code. The required payment to the state racing commission operating fund does not apply to county and independent fairs and agricultural societies. The remaining moneys may be retained by the permit holder, except as provided in this section with respect to the odd cents redistribution. Amounts paid into the nursing home franchise permit fee fund pursuant to this section and section 3769.26 of the Revised Code shall be used solely for the support of the PASSPORT program as determined in appropriations made by the general assembly. If the PASSPORT program is abolished, the amount that would have been paid to the nursing home franchise permit fee fund under this chapter shall be paid to the general revenue fund of the state. As used in this chapter, "PASSPORT program" means the PASSPORT program created under section 173.40 of the Revised Code.

The total amount paid to the Ohio thoroughbred race fund under this section and division (A) of section 3769.087 of the Revised Code shall not exceed by more than six per cent the total amount paid to this fund under this section and division (A) of that section during the immediately preceding calendar year.

Each year, the total amount calculated for payment into the Ohio fairs fund under this division, division (C) of this section, and division (A) of section 3769.087 of the Revised Code shall be an amount calculated using the percentages specified in this division, division (C) of this section, and division (A) of section 3769.087 of the Revised Code.

A permit holder may contract with a thoroughbred horsemen's organization for the organization to act as a representative of all thoroughbred owners and trainers participating in a horse-racing meeting conducted by the permit holder. A "thoroughbred horsemen's organization" is any corporation or association that represents, through membership or otherwise, more than one-half of the aggregate of all thoroughbred owners and trainers who were licensed and actively participated in racing within this state during the preceding calendar year. Except as otherwise provided in this paragraph, any moneys received by a thoroughbred horsemen's organization shall be used exclusively for the benefit of thoroughbred owners and trainers racing in this state through the administrative purposes of the organization, benevolent activities on behalf of the horsemen, promotion of the horsemen's rights and interests, and promotion of equine research. A thoroughbred horsemen's organization may expend not more than an aggregate of five per cent of its annual gross receipts, or a larger amount as approved by the organization, for dues, assessments, and other payments to all other local, national, or international organizations having as their primary purposes the promotion of thoroughbred horse racing, thoroughbred horsemen's rights, and equine research.

(C) Except as otherwise provided in division (B) of this section, at the close of each racing day, each permit holder authorized to conduct harness or quarter horse racing, out of the amount retained that day by the permit holder, shall pay by check, draft, or money order to the tax commissioner, as a tax, a sum equal to the following percentages of the total of all moneys wagered on live racing programs and shall separately compute and pay by check, draft, or money order to the tax commissioner, as a tax, a sum equal to the following percentages of the total of all money wagered on simulcast racing programs on that day:

(1) One per cent of the first two hundred thousand dollars wagered, or any part of that amount;

(2) Two per cent of the next one hundred thousand dollars wagered, or any part of that amount;

(3) Three per cent of the next one hundred thousand dollars wagered, or any part of that amount;

(4) Four per cent of all sums over four hundred thousand dollars wagered.

Except as otherwise provided in division (B) and subject to division (M) of this section, from the moneys paid to the tax commissioner by permit holders authorized to conduct harness or quarter horse racing, one-half of one per cent of all moneys wagered on that racing day shall be paid into the Ohio fairs fund; from the moneys paid to the tax commissioner by permit holders authorized to conduct harness racing, five-eighths of one per cent of all moneys wagered on that racing day shall be paid into the Ohio standardbred development fund; and from the moneys paid to the tax commissioner by permit holders authorized to conduct quarter horse racing, five-eighths of one per cent of all moneys wagered on that racing day shall be paid into the Ohio quarter horse development fund.

(D) In addition, subject to division (M) of this section, beginning on January 1, 1996, from the money paid to the tax commissioner as a tax under this section and division (A) of section 3769.087 of the Revised Code by harness horse permit holders, one-half of one per cent of the amount wagered on a racing day shall be paid into the Ohio standardbred development fund. Beginning January 1, 1998, the payment to the Ohio standardbred development fund required under this division does not apply to county agricultural societies or independent agricultural societies.

The total amount paid to the Ohio standardbred development fund under this division, division (C) of this section, and division (A) of section 3769.087 of the Revised Code and the total amount paid to the Ohio quarter horse development fund under this division and division (A) of that section shall not exceed by more than six per cent the total amount paid into the fund under this division, division (C) of this section and division (A) of section 3769.087 of the Revised Code in the immediately preceding calendar year.

(E) Subject to division (M) of this section, from the money paid as a tax under this chapter by harness and quarter horse permit holders, one-quarter of one per cent of the total of all moneys wagered on a racing day by each permit holder shall be paid into the state racing commission operating fund created by section 3769.03 of the Revised Code. This division does not apply to county and independent fairs and agricultural societies.

(F) Except as otherwise provided in section 3769.089 of the Revised Code, each permit holder authorized to conduct harness racing shall pay to the harness horsemen's purse pool a sum equal to fifty per cent of the pari-mutuel revenues retained by the permit holder as a commission after payment of the state tax. This fifty per cent payment is to be in addition to the purse distribution from breakage specified in this section.

(G) In addition, each permit holder authorized to conduct harness racing shall be allowed to retain the odd cents of all redistribution to be made on all mutual contributions exceeding a sum equal to the next lowest multiple of ten.

Forty per cent of that portion of that total sum of such odd cents shall be used by the permit holder for purse money for Ohio sired, bred, and owned colts, for purse money for Ohio bred horses, and for increased purse money for horse races. Upon the formation of the corporation described in section 3769.21 of the Revised Code to establish a harness horsemen's health and retirement fund, twenty-five per cent of that portion of that total sum of odd cents shall be paid at the close of each racing day by the permit holder to that corporation to establish and fund the health and retirement fund. Until that corporation is formed, that twenty-five per cent shall be paid at the close of each racing day by the permit holder to the tax commissioner or the tax commissioner's agent in the county seat of the county in which the permit holder operates race meetings. The remaining thirty-five per cent of that portion of that total sum of odd cents shall be retained by the permit holder.

(H) In addition, each permit holder authorized to conduct thoroughbred racing shall be allowed to retain the odd cents of all redistribution to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten. Twenty per cent of that portion of that total sum of such odd cents shall be used by the permit holder for increased purse money for horse races. Upon the formation of the corporation described in section 3769.21 of the Revised Code to establish a thoroughbred horsemen's health and retirement fund, forty-five per cent of that portion of that total sum of odd cents shall be paid at the close of each racing day by the permit holder to that corporation to establish and fund the health and retirement fund. Until that corporation is formed, that forty-five per cent shall be paid by the permit holder to the tax commissioner or the tax commissioner's agent in the county seat of the county in which the permit holder operates race meetings, at the close of each racing day. The remaining thirty-five per cent of that portion of that total sum of odd cents shall be retained by the permit holder.

(I) In addition, each permit holder authorized to conduct quarter horse racing shall be allowed to retain the odd cents of all redistribution to be made on all mutuel contributions exceeding a sum equal to the next lowest multiple of ten, subject to a tax of twenty-five per cent on that portion of the total sum of such odd cents that is in excess of two thousand dollars during a calendar year, which tax shall be paid at the close of each racing day by the permit holder to the tax commissioner or the tax commissioner's agent in the county seat of the county within which the permit holder operates race meetings. Forty per cent of that portion of that total sum of such odd cents shall be used by the permit holder for increased purse money for horse races. The remaining thirty-five per cent of that portion of that total sum of odd cents shall be retained by the permit holder.

(J)

(1) To encourage the improvement of racing facilities for the benefit of the public, breeders, and horse owners, and to increase the revenue to the state from the increase in pari-mutuel wagering resulting from those improvements, the taxes paid by a permit holder to the state as provided for in this chapter shall be reduced by three-fourths of one per cent of the total amount wagered for those permit holders who make capital improvements to existing race tracks or construct new race tracks. The percentage of the reduction that may be taken each racing day shall equal seventy-five per cent of the taxes levied under divisions (B) and (C) of this section and section 3769.087 of the Revised Code, and division (F)(2) of section 3769.26 of the Revised Code, as applicable, divided by the calculated amount each fund should receive under divisions (B) and (C) of this section and section 3769.087 of the Revised Code, and division (F)(2) of section 3769.26 of the Revised Code and the reduction provided for in this division. If the resulting percentage is less than one, that percentage shall be multiplied by the amount of the reduction provided for in this division. Otherwise, the permit holder shall receive the full reduction provided for in this division. The amount of the allowable reduction not received shall be carried forward and applied against future tax liability. After any reductions expire, any reduction carried forward shall be treated as a reduction as provided for in this division.

If more than one permit holder is authorized to conduct racing at the facility that is being built or improved, the cost of the new race track or capital improvement shall be allocated between or among all the permit holders in the ratio that the permit holders' number of racing days bears to the total number of racing days conducted at the facility.

A reduction for a new race track or a capital improvement shall start from the day racing is first conducted following the date actual construction of the new race track or each capital improvement is completed and the construction cost has been approved by the racing commission, unless otherwise provided in this section. A reduction for a new race track or a capital improvement shall continue for a period of twenty-five years for new race tracks and for fifteen years for capital improvements if the construction of the capital improvement or new race track commenced prior to March 29, 1988, and for a period of ten years for new race tracks or capital improvements if the construction of the capital improvement or new race track commenced on or after March 29, 1988, but before June 6, 2001, or until the total tax reduction reaches seventy per cent of the approved cost of the new race track or capital improvement, as allocated to each permit holder, whichever occurs first. A reduction for a new race track or a capital improvement approved after June 6, 2001, shall continue until the total tax reduction reaches one hundred per cent of the approved cost of the new race track or capital improvement, as allocated to each permit holder.

A reduction granted for a new race track or a capital improvement, the application for which was approved by the racing commission after March 29, 1988, but before June 6, 2001, shall not commence nor shall the ten-year period begin to run until all prior tax reductions with respect to the same race track have ended. The total tax reduction because of capital improvements shall not during any one year exceed for all permit holders using any one track three-fourths of one per cent of the total amount wagered, regardless of the number of capital improvements made. Several capital improvements to a race track may be consolidated in an application if the racing commission approved the application prior to March 29, 1988. No permit holder may receive a tax reduction for a capital improvement approved by the racing commission on or after March 29, 1988, at a race track until all tax reductions have ended for all prior capital improvements approved by the racing commission under this section or section 3769.20 of the Revised Code at that race track. If there are two or more permit holders operating meetings at the same track, they may consolidate their applications. The racing commission shall notify the tax commissioner when the reduction of tax begins and when it ends.

Each fiscal year the racing commission shall submit a report to the tax commissioner, the office of budget and management, and the legislative service commission. The report shall identify each capital improvement project undertaken under this division and in progress at each race track, indicate the total cost of each project, state the tax reduction that resulted from each project during the immediately preceding fiscal year, estimate the tax reduction that will result from each project during the current fiscal year, state the total tax reduction that resulted from all such projects at all race tracks during the immediately preceding fiscal year, and estimate the total tax reduction that will result from all such projects at all race tracks during the current fiscal year.

(2) In order to qualify for the reduction in tax, a permit holder shall apply to the racing commission in such form as the commission may require and shall provide full details of the new race track or capital improvement, including a schedule for its construction and completion, and set forth the costs and expenses incurred in connection with it. The racing commission shall not approve an application unless the permit holder shows that a contract for the new race track or capital improvement has been let under an unrestricted competitive bidding procedure, unless the contract is exempted by the controlling board because of its unusual nature. In determining whether to approve an application, the racing commission shall consider whether the new race track or capital improvement will promote the safety, convenience, and comfort of the racing public and horse owners and generally tend towards the improvement of racing in this state.

(3) If a new race track or capital improvement is approved by the racing commission and construction has started, the tax reduction may be authorized by the commission upon presentation of copies of paid bills in excess of one hundred thousand dollars or ten per cent of the approved cost, whichever is greater. After the initial authorization, the permit holder shall present copies of paid bills. If the permit holder is in substantial compliance with the schedule for construction and completion of the new race track or capital improvement, the racing commission may authorize the continuation of the tax reduction upon the presentation of the additional paid bills. The total amount of the tax reduction authorized shall not exceed the percentage of the approved cost of the new race track or capital improvement specified in division (J)(1) of this section. The racing commission may terminate any tax reduction immediately if a permit holder fails to complete the new race track or capital improvement, or to substantially comply with the schedule for construction and completion of the new race track or capital improvement. If a permit holder fails to complete a new race track or capital improvement, the racing commission shall order the permit holder to repay to the state the total amount of tax reduced. The normal tax paid by the permit holder shall be increased by three-fourths of one per cent of the total amount wagered until the total amount of the additional tax collected equals the total amount of tax reduced.

(4) As used in this section:

(a) "Capital improvement" means an addition, replacement, or remodeling of a structural unit of a race track facility costing at least one hundred thousand dollars, including, but not limited to, the construction of barns used exclusively for the race track facility, backstretch facilities for horsemen, paddock facilities, new pari-mutuel and totalizator equipment and appurtenances to that equipment purchased by the track, new access roads, new parking areas, the complete reconstruction, reshaping, and leveling of the racing surface and appurtenances, the installation of permanent new heating or air conditioning, roof replacement or restoration, installations of a permanent nature forming a part of the track structure, and construction of buildings that are located on a permit holder's premises. "Capital improvement" does not include the cost of replacement of equipment that is not permanently installed, ordinary repairs, painting, and maintenance required to keep a race track facility in ordinary operating condition.

(b) "New race track" includes the reconstruction of a race track damaged by fire or other cause that has been declared by the racing commission, as a result of the damage, to be an inadequate facility for the safe operation of horse racing.

(c) "Approved cost" includes all debt service and interest costs that are associated with a capital improvement or new race track and that the racing commission approves for a tax reduction under division (J) of this section.

(5) The racing commission shall not approve an application for a tax reduction under this section if it has reasonable cause to believe that the actions or negligence of the permit holder substantially contributed to the damage suffered by the track due to fire or other cause. The racing commission shall obtain any data or information available from a fire marshal, law enforcement official, or insurance company concerning any fire or other damage suffered by a track, prior to approving an application for a tax reduction.

(6) The approved cost to which a tax reduction applies shall be determined by generally accepted accounting principles and verified by an audit of the permit holder's records upon completion of the project by the racing commission, or by an independent certified public accountant selected by the permit holder and approved by the commission.

(K) No other license or excise tax or fee, except as provided in sections 3769.01 to 3769.14 of the Revised Code, shall be assessed or collected from such licensee by any county, township, district, municipal corporation, or other body having power to assess or collect a tax or fee. That portion of the tax paid under this section by permit holders for racing conducted at and during the course of an agricultural exposition or fair, and that portion of the tax that would have been paid by eligible permit holders into the nursing home franchise permit fee fund as a result of racing conducted at and during the course of an agricultural exposition or fair, shall be deposited into the state treasury to the credit of the horse racing tax fund, which is hereby created for the use of the agricultural societies of the several counties in which the taxes originate. The state racing commission shall determine eligible permit holders for purposes of the preceding sentence, taking into account the breed of horse, the racing dates, the geographic proximity to the fair, and the best interests of Ohio racing. On the first day of any month on which there is money in the fund, the tax commissioner shall provide for payment to the treasurer of each agricultural society the amount of the taxes collected under this section upon racing conducted at and during the course of any exposition or fair conducted by the society.

(L) From the tax paid under this section by harness track permit holders, the tax commissioner shall pay into the Ohio thoroughbred race fund a sum equal to a percentage of the amount wagered upon which the tax is paid. The percentage shall be determined by the tax commissioner and shall be rounded to the nearest one-hundredth. The percentage shall be such that, when multiplied by the amount wagered upon which tax was paid by the harness track permit holders in the most recent year for which final figures are available, it results in a sum that substantially equals the same amount of tax paid by the tax commissioner during that year into the Ohio fairs fund from taxes paid by thoroughbred permit holders. This division does not apply to county and independent fairs and agricultural societies.

(M) Twenty-five per cent of the taxes levied on thoroughbred racing permit holders, harness racing permit holders, and quarter horse racing permit holders under this section, division (A) of section 3769.087 of the Revised Code, and division (F)(2) of section 3769.26 of the Revised Code shall be paid into the nursing home franchise permit fee fund. The tax commissioner shall pay any money remaining, after the payment into the nursing home franchise permit fee fund and the reductions provided for in division (J) of this section and in section 3769.20 of the Revised Code, into the Ohio fairs fund, Ohio thoroughbred race fund, Ohio standardbred development fund, Ohio quarter horse fund, and state racing commission operating fund as prescribed in this section and division (A) of section 3769.087 of the Revised Code. The tax commissioner shall thereafter use and apply the balance of the money paid as a tax by any permit holder to cover any shortage in the accounts of such funds resulting from an insufficient payment as a tax by any other permit holder. The moneys received by the tax commissioner shall be deposited weekly and paid by the tax commissioner into the funds to cover the total aggregate amount due from all permit holders to the funds, as calculated under this section and division (A) of section 3769.087 of the Revised Code, as applicable. If, after the payment into the nursing home franchise permit fee fund, sufficient funds are not available from the tax deposited by the tax commissioner to pay the required amounts into the Ohio fairs fund, Ohio standardbred development fund, Ohio thoroughbred race fund, Ohio quarter horse fund, and the state racing commission operating fund, the tax commissioner shall prorate on a proportional basis the amount paid to each of the funds. Any shortage to the funds as a result of a proration shall be applied against future deposits for the same calendar year when funds are available. After this application, the tax commissioner shall pay any remaining money paid as a tax by all permit holders into the nursing home franchise permit fee fund. This division does not apply to permit holders conducting racing at the course of an agricultural exposition or fair as described in division (K) of this section.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-06-2001



Section 3769.081 - [Repealed].

Effective Date: 09-27-1994



Section 3769.082 - Ohio fairs fund - distribution of funds.

(A) There is hereby created in the state treasury the Ohio fairs fund. Moneys to the credit of the fund shall be distributed by the director of agriculture annually, on or before the first day of March, as follows:

(1) To each county agricultural society and to each independent agricultural society conducting an annual fair, twelve per cent of the total moneys in the Ohio fairs fund, to be allocated for general operations;

(2) To the Ohio expositions commission, the sum of one hundred twenty thousand dollars annually, to be divided equally as purse money among four stake races for two-year-old and three-year-old colts and for four stake races for two-year-old and three-year-old fillies at each gait of trotting and pacing; provided, that five thousand dollars and all entry fees shall be added to each race by the Ohio expositions commission.

If the races in this division cannot be contested due to unfavorable weather or other unavoidable cause, the races may be transferred to a suitable track approved by the director of agriculture and the Ohio exposition commission.

(3) To each county agricultural society and each independent agricultural society conducting horse races during their annual fair, the sum of four thousand dollars, to be used as purse money for horse races in accordance with this section, and the additional sum of one thousand dollars to each such county agricultural society and independent agricultural society to be used for race track maintenance and other expenses necessary for the conduct of such horse races or colt stakes.

A grant of four thousand dollars shall be available to each county or independent agricultural society for the conduct of four stake races for two-year-old and three-year-old colts and for four stake races for two-year-old and three-year-old fillies at each gait of trotting and pacing; provided, that at least five hundred dollars shall be added to each race. Exclusive of entrance fees and the excess moneys provided in division (A)(4) of this section from the grant of four thousand dollars for purse money provided in this division, a sum not to exceed three thousand dollars may be used by a society to reach the required purse for each of the eight stake races. Such stake races shall be distributed as evenly as possible throughout the racing season.

(4) In the event that the moneys available on the first day of March of any year are less than that required to carry out divisions (A)(1), (2), and (3) of this section, the moneys so available in the Ohio fairs fund shall be prorated equally to the items set forth in such divisions. In the event that the moneys available on the first day of March of any year are in excess of that required to carry out divisions (A)(1), (2), and (3) of this section, such excess shall be distributed equally to those county agricultural societies and independent agricultural societies conducting stake races, such excess to be added to the stake races conducted under division (A)(3) of this section. The balance of such excess shall be distributed to provide four per cent of such excess to the Ohio expositions commission to be added to the purses pursuant to division (A)(2) of this section, and the balance shall be distributed to the county and independent agricultural societies conducting stake races, such excess to be added to and divided equally among the stake races conducted under division (A)(3) of this section.

(B) County agricultural societies and independent agricultural societies participating under division (A)(3) of this section shall, on or before the first day of November in the year immediately preceding the year in which the moneys are to be distributed, make application for participation in such distribution to the director of agriculture on forms provided by the director.

(C) Distribution of moneys pursuant to division (A)(3) of this section shall not be paid to county agricultural societies and independent agricultural societies that conduct on their race courses automobile or motorcycle races during any year for which such distribution is requested, unless such automobile or motorcycle races are not conducted during the days and nights that horse racing is being conducted at such fair.

(D) All the foals in stake races conducted for two-year-old and three-year-old colts and fillies under this section shall have been sired by a stallion registered with the state racing commission. To be eligible for registration, a stallion shall be one of the following:

(1) Owned by a resident of Ohio and regularly standing the entire stud season in Ohio;

(2) Owned by a resident of a state other than Ohio but regularly standing the entire stud season in Ohio and leased by a resident of Ohio for a term of not less than ten years;

(3) Owned jointly by a resident of a state other than Ohio and a resident of Ohio, regularly standing the entire stud season in Ohio, and leased by a resident of Ohio for a term of not less than ten years.

Each race shall be conditioned to admit only registered two-year-old and three-year-old colts and fillies sired by a registered stallion owned or leased and permanently standing for service at and within this state at the time of the foal's conception. All other conditions for the scheduling and conduct of these races shall be approved by the state racing commission. The races shall be scheduled subject to the right of the commission to prevent conflicts in the event of contemporaneous meetings.

Such stake races shall be open for nomination not earlier than the fifteenth day of February in the year the race is to be held. All entrance fees in such events shall be added to the moneys distributed under this section as purse money.

(E) The state racing commission shall make unannounced periodic urine, saliva, or blood tests of horses competing in the events raced under this section.

(F) The director of agriculture shall provide forms for application for distribution under division (A)(3) of this section, shall adopt such rules as are necessary for carrying out this section, and may make such investigations as are necessary to determine the validity of any claims and applications for distribution of moneys under this section.

(G) Any county agricultural society or independent agricultural society which uses the moneys distributed under this section for any purpose other than that provided in this section is not eligible to receive distribution from the Ohio fairs fund for a period of two years after such misuse of such moneys occurs.

(H) As used in this section, "horse races" and "stake races" include either harness races or running races.

Effective Date: 07-01-1985



Section 3769.083 - Ohio thoroughbred race fund.

(A) As used in this section:

(1) An "accredited Ohio thoroughbred horse" means a horse conceived in this state and born in this state which is both of the following:

(a) Born of a mare that is domiciled in this state at the time of the horse's conception, that remains continuously in the state through the date on which the horse is born, and that is registered as required by the rules of the state racing commission;

(b) By a stallion that stands for breeding purposes only in this state in the year in which the horse is conceived, and that is registered as required by the rules of the commission.

(2) An "Ohio foaled horse" means a horse registered as required by the rules of the state racing commission which is either of the following:

(a) A horse born of a mare that enters this state before foaling and remains continuously in this state until the horse is born;

(b) A thoroughbred foal produced within the state by any broodmare shipped into the state to foal and be bred to a registered Ohio stallion. To qualify this foal as an Ohio foaled horse, the broodmare shall remain in this state one year continuously after foaling or continuously through foaling to the cover of the Ohio stallion, whichever is sooner. All horses previously registered as Ohio conceived and foaled shall be considered as Ohio foaled horses effective January 1, 1976.

Any thoroughbred mare may leave this state for periods of time for purposes of activities such as veterinary treatment or surgery, sales purposes, breeding purposes, racing purposes, and similar activities if permission is granted by the state racing commission and the mare is returned to this state immediately upon the conclusion of the requested activity.

(3) "Horse," "stallion," "mare," or "foal" means a horse of the thoroughbred breed as distinguished from a horse of the standard breed or any other breed, and "race" means a race for thoroughbred horses conducted by a permit holder of the state racing commission.

(4) "Horse" includes animals of all ages and of both sexes.

(B) There is hereby created in the state treasury the Ohio thoroughbred race fund, to consist of moneys paid into it pursuant to sections 3769.08 and 3769.087 of the Revised Code. All investment earnings on the cash balances in the fund shall be credited to it. Moneys to the credit of the fund shall be distributed on order of the state racing commission. The commission , with the advice and assistance of the Ohio thoroughbred racing advisory committee, shall use the fund, except as provided in divisions (C)(2) and (3) and (D) of this section, to promote races and provide purses for races for horses in the following classes:

(1) Accredited Ohio thoroughbred horses;

(2) Ohio foaled horses.

Not less than ten nor more than twenty-five per cent of the total money to be paid from the fund for all types of races shall be allocated to races restricted to accredited Ohio thoroughbred horses. The commission may combine the classes of horses described in divisions (B)(1) and (2) of this section in one race, except in stakes races.

(C)

(1) Each permit holder conducting thoroughbred races shall schedule races each week for horses in the classes named in division (B) of this section; the number of the races shall be prescribed by the state racing commission. The commission , pursuant to division (B) of this section, shall prescribe the class or classes of the races to be held by each permit holder and , with the advice of the Ohio thoroughbred racing advisory committee, shall fix the dates and conditions of the races and the amount of moneys to be paid from the Ohio thoroughbred race fund to be added in each race to the minimum purse established by the permit holder for the class of race held.

(2) The commission , with the advice of the Ohio thoroughbred racing advisory committee, may provide for stakes races to be run each year, and fix the number of stakes races and the time, place, and conditions under which each shall be run. The commission shall fix the amount of moneys to be paid from the Ohio thoroughbred race fund to be added to the purse provided for each stakes race by the permit holder, except that, in at least four stakes races each year, the commission shall require, if four stakes races can be arranged, that the permit holder conducting the stakes race provide no less than fifteen thousand dollars for the purse for the stakes race, and the commission shall provide moneys from the fund to be added to the purse in an amount equal to or greater than the amount provided by the permit holder. The commission may require a nominating, sustaining, and entry fee not to exceed one per cent of the money added from the fund for each horse in any stakes race, which fee shall be added to the purse for the race.

Stakes races where money is added from the Ohio thoroughbred race fund shall be open only to accredited Ohio thoroughbred horses and Ohio foaled horses. Twenty-five per cent of the total moneys to be paid from the fund for stakes races shall be allocated to races for only accredited Ohio thoroughbred horses. The commission may require a nominating, sustaining, and entry fee, not to exceed one per cent of the money added from the fund, for each horse in any of these stakes races. These fees shall be accumulated by the commission and shall be paid out by the commission at its discretion as part of the purse money for additional races.

(3) The commission may pay from the Ohio thoroughbred race fund to the breeder of a horse of class (1) or (2) of division (B) of this section winning first, second, or third prize money of a purse for a thoroughbred race an amount not to exceed fifteen per cent of the first, second, or third prize money of the purse. For the purposes of this division, the term "breeder" shall be defined by rule of the commission.

The commission also may provide for stallion owners' awards in an amount equal to not less than three nor more than ten per cent of the first, second, or third place share of the purse. The award shall be paid to the owner of the stallion, provided that the stallion was standing in this state as provided in division (A)(1)(b) of this section at the time the horse placing first, second, or third was conceived.

(D) The state racing commission may provide for the expenditure of moneys from the Ohio thoroughbred race fund in an amount not to exceed in any one calendar year ten per cent of the total amount received in the account that year to provide for research projects directed toward improving the breeding, raising, racing, and health and soundness of thoroughbred horses in the state and toward education or promotion of the industry. Research for which the moneys from the fund may be used may include, but shall not be limited to, studies of pre-race blood testing, post-race testing, improvement of the breed, and nutrition.

(E) The state racing commission shall appoint qualified personnel as may be required to supervise registration of horses under the terms of this section, to determine the eligibility of horses for accredited Ohio thoroughbred races, Ohio foaled races, and the stakes races authorized by division (C)(2) of this section, and to assist the Ohio thoroughbred racing advisory committee and the commission in determining the conditions, class, and quality of the race program to be established under this section so as to carry out the purposes of this section. The personnel shall serve at the pleasure of the commission, and compensation shall be fixed by the commission. The compensation of the personnel and necessary expenses shall be paid out of the Ohio thoroughbred race fund.

The commission shall adopt rules as are necessary to carry out this section and shall administer the stakes race program and other races supported by the Ohio thoroughbred race fund in a manner best designed to aid in the development of the thoroughbred horse industry in the state, to upgrade the quality of horse racing in the state, and to improve the quality of horses conceived and foaled in the state.

Effective Date: 03-29-1988; 04-04-2007



Section 3769.084 - Ohio thoroughbred racing advisory committee.

(A) The Ohio thoroughbred racing advisory committee is hereby created to consist of three members appointed by the governor with the advice and consent of the senate. The members of the committee shall be residents of the state knowledgeable in the breeding and racing of thoroughbred horses. The Ohio thoroughbred horsemen's association and representatives of Ohio thoroughbred race tracks may submit to the governor the names of persons whom they recommend for appointment as members of the committee. Terms of office shall be for three years, commencing on the first day of February and ending on the thirty-first day of January. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(B) The Ohio thoroughbred racing advisory committee shall advise and assist the state racing commission regarding the administration of the Ohio thoroughbred race fund created by section 3769.083 of the Revised Code.

(C) Members of the committee shall receive no compensation except that they shall be paid from the fund for the actual and necessary expenses incurred in the performance of their duties.

Effective Date: 07-01-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3769.085 - Ohio standardbred development fund.

(A) There is hereby created in the state treasury the Ohio standardbred development fund, to consist of moneys paid into it pursuant to section 3769.08 of the Revised Code and any fees assessed for or on behalf of the Ohio sires stakes races. All fees so assessed shall be exempt from the requirements of divisions (D) and (M) of that section . All investment earnings on the cash balance in the fund shall be credited to the fund. Moneys to the credit of the fund shall be distributed on order of the state racing commission with the approval of the Ohio standardbred development commission.

(B) The Ohio standardbred development commission shall consist of three members, all to be residents of this state knowledgeable in breeding and racing, to be appointed by the governor with the advice and consent of the senate. One member shall be a standardbred breeder, and one member shall be a standardbred owner. Of the initial appointments, one member shall be appointed for a term ending June 30, 1977, and two members shall be appointed for terms ending June 30, 1979. Thereafter, appointments for other than unexpired terms shall be for four years. Terms shall begin the first day of July and end the thirtieth day of June. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office. Members shall receive no compensation, except that they shall be paid actual and necessary expenses from the Ohio standardbred development fund. The state racing commission also shall be reimbursed from the fund for actual expenses approved by the development commission. The development commission may elect one member to serve as secretary.

(C) Upon application not later than the first day of December from the harness tracks conducting races with pari-mutuel wagering, other than agricultural expositions and fairs, the Ohio standardbred development commission , after a hearing and not later than the twentieth day of January, shall allocate and approve all available moneys for colt races for two-year-old and three-year-old colts and fillies, both trotting and pacing. Separate races for fillies shall be provided at each age and gait. Up to five races and a championship race shall be scheduled for each of the eight categories of age, sex, and gait. The allocations shall take into account the time of year that racing colts is feasible, the equity and continuity of the proposed dates for racing events, and the amounts to be added by the tracks, looking to the maximum benefit for those participating in the races. Representatives of the tracks and the Ohio harness horsemen's association shall be given an opportunity to be heard before the allocations are made. No races shall be contested earlier than the first day of May or later than the first day of November; all permit holders operating extended pari-mutuel meetings between those dates shall be entitled to at least three races. No funds for a race shall be allocated to and paid to a permit holder by the development commission unless the permit holder adds at least twenty-five per cent to the amount allocated by the development commission, and not less than five thousand dollars to each race.

Colts and fillies eligible to the races shall be only those sired by a standardbred stallion that was registered with the state racing commission and stood in the state the entire breeding season of the year the colt or filly was conceived .

If the development commission concludes that sufficient funds are available to add aged races without reducing purse levels of the colt and filly races, the development commission may allocate funds to four-year-old and up races of each sex and gait with Ohio eligibility required as set forth in this section.

(D) The state racing commission may allocate an amount not to exceed five per cent of the total Ohio standardbred development fund available in any one calendar year to research projects directed toward improving the breeding, raising, racing, and health and soundness of horses in the state and toward education or promotion of the industry.

Effective Date: 09-05-2001; 04-04-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3769.086 - Ohio quarter horse development fund.

There is hereby created in the state treasury the Ohio quarter horse development fund, to consist of all moneys paid into the fund at Ohio quarter horse meets. The purpose of the fund is to advance and improve the breeding of racing quarter horses in Ohio.

Moneys to the credit of the fund shall be distributed on order of the state racing commission with the approval of the Ohio quarter horse development commission.

The development commission shall consist of three members, to be appointed by the governor, with the advice and consent of the senate. One member shall be a quarter horse breeder and one a quarter horse owner. Of the initial appointments, one member shall be appointed for a term ending June 30, 1977, and two members shall be appointed for terms ending June 30, 1979. Thereafter appointments for other than unexpired terms shall be for four years. Terms shall begin the first day of July and end the thirtieth day of June. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office. Members shall receive no compensation, except they shall be paid actual and necessary expenses from the Ohio quarter horse development fund. The state racing commission shall also be reimbursed for actual expense approved by the development commission. The development commission may elect one member to serve as secretary.

After a general meeting advertised at least one month in advance, the development commission shall allocate and approve all available moneys to one or more stake races and, at the development commission's discretion, to one or more overnight races. The eligibility for entry into such stake or overnight races shall be restricted to the following horses:

(A) An Ohio-sired horse, which means a colt or filly registered with the American quarter horse association that has been sired by a quarter horse or thoroughbred stallion that stands for breeding purposes only in this state in the year that the colt or filly was conceived and is registered according to the rules of the state racing commission;

(B) An Ohio-foaled horse, which means a filly or colt with a certificate of registration from the American quarter horse association that the colt or filly was foaled in this state. A copy of the registration papers shall accompany any nomination for entry in a race.

(C) An Ohio-owned horse, which means a colt or filly wholly owned by a resident of this state, according to the rules of the state racing commission, both at the time of nomination and at the time of the race.

The development commission may combine any or all of the above classes in one race, but in an overnight race to which money is allocated, preference shall be given to the highest preferred class in the order listed in this section.

The development commission may allocate a sum not to exceed ten per cent of the total Ohio quarter horse development fund to research projects directed toward improving the breeding, raising, and racing of horses in the state and toward education or promotion of the industry.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3769.087 - Retaining additional tax and amount from certain wagering.

(A) In addition to the commission of eighteen per cent retained by each permit holder as provided in section 3769.08 of the Revised Code, each permit holder shall retain an additional amount equal to four per cent of the total of all moneys wagered on each racing day on all wagering pools other than win, place, and show, of which amount retained an amount equal to three per cent of the total of all moneys wagered on each racing day on those pools shall be paid by check, draft, or money order to the tax commissioner, as a tax. Subject to the restrictions contained in divisions (B), (C), and (M) of section 3769.08 of the Revised Code, from such additional moneys paid to the tax commissioner:

(1) Four-sixths shall be allocated to fund distribution as provided in division (M) of section 3769.08 of the Revised Code.

(2) One-twelfth shall be paid into the Ohio fairs fund created by section 3769.082 of the Revised Code.

(3) One-twelfth of the additional moneys paid to the tax commissioner by thoroughbred racing permit holders shall be paid into the Ohio thoroughbred race fund created by section 3769.083 of the Revised Code.

(4) One-twelfth of the additional moneys paid to the tax commissioner by harness horse racing permit holders shall be paid to the Ohio standardbred development fund created by section 3769.085 of the Revised Code.

(5) One-twelfth of the additional moneys paid to the tax commissioner by quarter horse racing permit holders shall be paid to the Ohio quarter horse development fund created by section 3769.086 of the Revised Code.

(6) One-sixth shall be paid into the state racing commission operating fund created by section 3769.03 of the Revised Code.

The remaining one per cent that is retained of the total of all moneys wagered on each racing day on all pools other than win, place, and show, shall be retained by racing permit holders, and, except as otherwise provided in section 3769.089 of the Revised Code, racing permit holders shall use one-half for purse money and retain one-half.

(B) In addition to the commission of eighteen per cent retained by each permit holder as provided in section 3769.08 of the Revised Code and the additional amount retained by each permit holder as provided in division (A) of this section, each permit holder shall retain an additional amount equal to one-half of one per cent of the total of all moneys wagered on each racing day on all wagering pools other than win, place, and show. The additional amount retained under this division shall be paid by check, draft, or money order to the tax commissioner, as a tax. The tax commissioner shall pay the amount of the tax received under this division to the state racing commission operating fund created by section 3769.03 of the Revised Code.

(C) Unless otherwise agreed to by the video lottery sales agent and the applicable horsemen's association recognized by the state racing commission to represent such persons, the state racing commission may direct through rule that a percentage of the lottery sales agent's commission as determined by the state lottery commission for conducting video lottery terminal gaming on behalf of the state be paid to the state racing commission for the benefit of breeding and racing in this state. The percentage so determined shall not be less than nine per cent or more than eleven per cent of the video lottery terminal income. The aggregate of one hundred per cent of video lottery terminal income minus the lottery sales agent's commission percentage as determined by the state lottery commission plus the percentage of the lottery sale agent's commission, as determined by the state racing commission or otherwise agreed to by the video lottery sales agent and the applicable horsemen's association recognized by the state racing commission to represent such persons, for the benefit of breeding and racing in this state shall not exceed forty-five per cent of the video lottery terminal income. In addition, beginning July 1, 2013, the state lottery commission shall adopt a rule to require the lottery sales agent conducting video lottery terminal gaming on behalf of the state to disperse to the state lottery commission one-half of one per cent of such a lottery sales agent's commission for the purpose of providing funding support to appropriate state agencies for programs that provide for gambling addiction and other related addiction services. The state lottery commission's rule also may require the lottery sales agent conducting video lottery terminal gaming on behalf of the state to disperse to the state lottery commission an additional amount up to one-half of one per cent of such a lottery sales agent's commission for that purpose.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 06-29-2004; 03-30-2006; 2007 HB119 09-29-2007



Section 3769.088 - Making assessment for failure to pay taxes.

(A) If any permit holder required by this chapter to pay the taxes levied by sections 3769.08, 3769.087, 3769.26, and 3769.28 of the Revised Code fails to pay the taxes, the tax commissioner may make an assessment against the permit holder based upon any information in the commissioner's possession.

A penalty of up to fifteen per cent may be added to the amount of every assessment made under this section. The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments made under this section.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the commissioner. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the place, track, or enclosure for which the permit was issued is located or the county in which the party assessed resides or has its principal place of business. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of such entry, the clerk shall enter a judgment for the state against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state horse racing tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until the day the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected by the tax commissioner under this section shall be treated as revenue arising from the taxes imposed by sections 3769.08, 3769.087, 3769.26, and 3769.28 of the Revised Code.

Effective Date: 09-06-2002



Section 3769.089 - Simulcast horse racing.

(A) As used in this chapter:

(1) "Racing day" means any day authorized under a permit holder's permit on which, at a simulcast host, either a live racing program is conducted as authorized under section 3769.07 of the Revised Code or a simulcast racing program is conducted as authorized under this section.

(2) "Live racing day" means a racing day on which a live racing program is conducted by the permit holder along with simulcasts of all other available racing programs from within this state and simulcast racing programs from outside this state as authorized under this section.

(3) "Live racing program" means a racing program consisting of no fewer than seven live horse races at thoroughbred tracks and nine live races at standardbred tracks and additional horse races simulcast from other facilities located either inside or outside this state, in which not more than two horse races on which pari-mutuel wagering is conducted are simulcast from facilities located outside this state. If only one racing meeting of a particular breed of horse is being held, no fewer than nine live horse races shall be held on a live racing day. If, during the course of a racing meeting at a standardbred track, the racing secretary of the permit holder determines that there is an insufficient number of entries to have a full field of eight horses for each of nine races on a live racing program, then the racing secretary of the permit holder, after consultation with the Ohio harness horsemens association, may reduce the number of live races on that live racing program , as the racing secretary may determine. The racing secretary shall not reduce the live racing program to less than seven live races. If during the course of a meeting at a thoroughbred track, the racing secretary of a permit holder determines that there is an insufficient number of entries to have a full field of eight horses for each of nine races on a live racing program, then the racing secretary of the permit holder, with the consent of the thoroughbred horsemens association, may reduce the number of live races on that live racing program , as the racing secretary may determine. The racing secretary shall not reduce the live racing program to less than seven live races. No more than seventeen races on which pari-mutuel wagering is conducted, including both live races and races simulcast from other facilities located either inside or outside this state, shall be part of a live racing program.

(4) "Simulcast host" means a track or enclosure in this state where, on a racing day, a permit holder is doing one or both of the following:

(a) Conducting a live racing program and offering this program for simulcasting to one or more simulcast guests and satellite facilities in this state;

(b) Receiving a simulcast racing program for simulcasting to one or more simulcast guests and satellite facilities in this state.

(5) "Simulcast guest" means any track or enclosure that is receiving from a simulcast host, on a day other than a racing day, a live racing program or a simulcast racing program.

(6) "Simulcast racing program" means all simulcasts of horse races to a simulcast host or simulcast guest on a racing day or on any other day on which pari-mutuel wagering is conducted, but does not include any simulcast horse races from inside or outside this state that are included in a simulcast host's live racing program.

(7) "Satellite facility" has the same meaning as in section 3769.25 of the Revised Code.

(8) "Collection and settlement agent" has the same meaning as in section 3769.0810 of the Revised Code.

(9) "Special racing event" means individual races in live racing programs or simulcast racing programs, and simulcast racing programs on special event days under division (C) of this section, conducted at facilities located outside this state for which the track, racing association, or state regulatory agency conducting such races charges a simulcast host a fee for the privilege of receiving a simulcast of such races into this state that is higher than the customary and regular fee charged for simulcast races because of the status or popularity of such races.

(B)

(1)

(a) The state racing commission shall, upon request by any permit holder, permit electronically televised simulcasts of horse races at the permit holder's track or enclosure on racing days authorized by the permit holder's permit. Except as provided in division (B) of this section, the commission shall not permit the simulcast of any simulcast racing program conducted at tracks or facilities located outside this state unless the out-of-state simulcast racing program is available at the same signal rate to all permit holders, whether serving as simulcast hosts or simulcast guests, and all satellite facilities, in this state open and operating on that day. A permit holder or satellite facility may inform the commission that it waives the right to receive the simulcast of a simulcast racing program or a race in a simulcast racing program on that day and in this event the simulcast racing program or simulcast race shall be available to all other simulcast hosts, simulcast guests, and satellite facilities open and operating in this state on that day.

(b) In order for a permit holder to offer simulcasts of horse races conducted at facilities located outside this state, the permit holder shall have conducted live racing programs during the immediately preceding calendar year on a number of days that is not less than the number of regular live racing days it conducted in calendar year 1991, not including additional racing days conducted in calendar year 1991 by the permit holder at a winterized facility under a permit issued under section 3769.07 of the Revised Code, as certified by the commission. In satisfying the foregoing requirement for live racing days during the immediately preceding calendar year, a permit holder may include the number of days on which live racing programs were conducted under a permit issued under section 3769.07 of the Revised Code for additional racing days at a winterized facility. In addition, in order for a permit holder to offer simulcasts of horse races conducted at facilities located outside this state, the permit holder shall offer all simulcasts of horse races conducted in this state made available to it.

In order for a permit holder to offer simulcasts of races conducted at race tracks located outside this state at the same time and during the hours in which the live races of a live racing program are being conducted at its track, a permit holder conducting a thoroughbred live racing program shall obtain the consent of the thoroughbred horsemens association and a permit holder conducting a harness live racing program shall obtain the consent of the Ohio harness horsemens association. The consent of the horsemen's organization shall not be unreasonably withheld, and shall be consistent with the interest of preserving live racing in this state. If a horsemen's organization withholds its consent, the permit holder may file an objection with the commission, which shall promptly consider the objection and determine whether the horsemen's organization's action in withholding consent is without substantial merit and, if the commission so determines, shall authorize the permit holder to simulcast the simulcast racing programs. The determination of the commission is final. A permit holder, as a simulcast host, may offer simulcast racing programs at its track or enclosure of races conducted at tracks and facilities located outside this state prior to the commencement of, and following the conclusion of, its live races without obtaining the consent of a horsemen's organization under this division.

(c) Division (B)(1)(b) of this section remains in effect for each permit holder until the calendar year after that permit holder first receives a commission as a lottery sales agent for conducting video lottery terminal gaming on behalf of the state.

(2) Notwithstanding section 3769.07 of the Revised Code and unless otherwise agreed to by the applicable horsemen's association and the permit holder, beginning in the calendar year after the permit holder first receives video lottery terminal income, one of the following applies as determined on a yearly basis:

(a) If eleven per cent of the gross gaming revenue from video lottery terminals at the permit holder's facilities (either existing or relocated) in the previous calendar year exceeds fifteen million dollars, a permit holder shall conduct a minimum of one hundred twenty-five live racing days.

(b) If eleven per cent of the gross gaming revenue from video lottery terminals at the permit holder's facilities (either existing or relocated) in the previous calendar year exceeds eleven million dollars, but is less than or equal to fifteen million dollars, a permit holder shall conduct a minimum of one hundred live racing days or the number of racing days applied for by the permit holder in calendar year 2012, whichever is greater.

(c) If eleven per cent of the gross gaming revenue from video lottery terminals at the permit holder's facilities (either existing or relocated) in the previous calendar year is less than or equal to eleven million dollars, a permit holder shall conduct a minimum of seventy-five racing days or the number of racing days applied for by the permit holder for calendar year 2012, whichever is greater.

In no case shall the minimum number of racing days for any permit holder exceed one hundred twenty-five racing days or the maximum number of racing days for any permit holder exceed two hundred ten racing days.

(3) For the purposes of division (B)(2) of this section, for live racing conducted at a track with more than one permit, the minimum and maximum live racing days shall apply to those permits collectively and not as a single permit.

(4) In addition to the required live racing days, a permit holder shall simulcast a simulcast racing program on a minimum of three hundred sixty days each calendar year. The permit holder shall simulcast all simulcast racing programs conducted in this state and made available to the permit holder and simulcast racing programs conducted outside this state.

(5) The commission may make exception to the required minimum number of live racing days or simulcast racing program days in instances of natural disaster or other unexpected circumstances as defined by the commission, in its sole discretion. For any calendar year, the horsemen's association at each track may negotiate an agreement with the permit holder for that track to reduce the number of live racing days at that track to less than the minimum live racing days required by division (B)(2)(a), (b), or (c) of this section, as applicable, or to increase the number of live racing days at that track to a number that is greater than the maximum live racing days permitted by division (B)(2)(c) of this section, subject to the approval of the commission. These negotiations shall not reduce the number of live racing days to less than fifty days per calendar year.

(6) To satisfy the requirement of live racing days, a permit holder may include the number of days on which live racing programs were conducted under a permit issued under section 3769.07 of the Revised Code for racing days authorized at a winterized facility.

(C) The commission shall allocate to each track one racing day for each permit holder during each calendar year for the conduct of a live racing program on which a permit holder may conduct as few as one live horse race, with the remainder of the horse races on that racing day on which pari-mutuel wagering is conducted as part of the live racing program being simulcast from other tracks and facilities located either inside or outside this state. In addition, the commission may allocate to each permit holder racing days on which it may as part of a live racing program simulcast more than two horse races from facilities located outside this state if the horse races involve a national wagering pool and pari-mutuel wagering is conducted on the national wagering pool, but on such a racing day there shall in no event be more than two horse races simulcast from facilities located outside this state included in a live racing program on which separate pari-mutuel wagering is conducted. As used in this division, "national wagering pool" means an interstate or intrastate common pari-mutuel wagering pool involving two or more selections covering two or more horse races conducted at tracks located inside or outside this state.

In emergency situations, the commission may authorize a live racing day at a track in which all horse races on that racing day on which pari-mutuel wagering is conducted are simulcast from tracks and facilities located either inside or outside this state with the consent of the thoroughbred horsemens association for a track conducting a thoroughbred live racing program and with the consent of the Ohio harness horsemens association for a track conducting a harness live racing program. If a horsemen's organization withholds its consent, the permit holder may file an objection with the commission, which shall promptly consider the objection and determine whether the horsemen's organization's action in withholding consent is without substantial merit and, if the commission so determines, shall authorize the permit holder to simulcast the simulcast racing programs. The determination of the commission is final.

(D) On any day that a racing day has been applied for at any track in this state, each track in this state may operate as either a simulcast host or a simulcast guest and may conduct, with the approval of the state racing commission, pari-mutuel wagering on all simulcasts of races conducted inside this state made available to it plus all simulcasts of races conducted at facilities located outside this state as determined by the simulcast hosts. Except as otherwise provided in this section, any simulcast host or simulcast guest may receive and conduct simulcast racing programs that feature any breed of horse at any time of day, as authorized by the commission. Those persons holding state fair, county fair, or other fair permits shall not receive a simulcast racing program on which pari-mutuel wagering is conducted, except that a holder of a permit issued under section 3769.07 of the Revised Code that has been authorized by the commission to conduct races of the state fair, a county fair, or other fair at a commercial track may receive and conduct simulcast racing programs as a simulcast host or simulcast guest at the same time in conjunction with the live racing program of the state fair, county fair, or other fair permit holder conducted at its track.

The simulcast hosts, with the approval of the state racing commission, shall determine which simulcast racing programs offered by race tracks located outside this state will be simulcast at their tracks and at all simulcast hosts, simulcast guests, and satellite facilities in this state that are open and operating during the hours that the simulcast hosts are operating. Simulcast guests and satellite facilities shall receive all approved simulcast racing programs offered by simulcast hosts. In addition, a simulcast host and simulcast guest, with the approval of the commission, may also receive simulcast horse races and simulcast racing programs not agreed to by simulcast hosts.

A simulcast host that normally operates during the day only may serve as a simulcast host for only day-simulcast racing programs, which include all simulcast racing programs that commence at a track located outside this state on or before four p.m. A simulcast host that normally operates during the evening only may serve as a simulcast host for only evening-simulcast racing programs, which include all simulcast racing programs that commence at a track located outside this state on or after three p.m. A simulcast host that normally operates during the evening, but that under its permit conducts live racing programs during the day, may serve as a simulcast host for day-simulcast racing programs. A permit holder that is offering at its track simulcast racing programs that commence at a track located outside this state on or before four p.m. and simulcast racing programs that commence at a track located outside this state on or after three p.m. may serve as a simulcast host for both the day-simulcast racing program and the evening-simulcast racing program only if no other permit holder is serving as a simulcast host for the other simulcast racing programs. The times listed in this and the immediately following paragraphs are standard time as described in section 1.04 of the Revised Code and in the "Uniform Time Act of 1966," 80 Stat. 107, 15 U.S.C. 260 to 265.

If a simulcast host is conducting a racing program that features thoroughbred or quarter horses on the same day that another simulcast host is conducting a live racing program that features harness horses at a track located in the same county as, or within twenty miles of, the track of the first simulcast host, the first simulcast host shall not conduct pari-mutuel wagering on simulcast racing programs that commence after four p.m. on that day and the second simulcast host shall not conduct wagering on simulcast racing programs that commence before three p.m. on that day.

A simulcast host that is conducting a live racing program and is simulcasting that program to other simulcast hosts and simulcast guests in this state shall receive from each simulcast host and each simulcast guest receiving the simulcast an intrastate simulcast fee of one and three-eighths per cent of the amounts wagered on such simulcast racing program at its facilities. The simulcast hosts and simulcast guests receiving such simulcast racing program shall pay the intrastate simulcast fee to the collection and settlement agent, and the fee shall be disbursed by the agent, at the time and in the manner provided in section 3769.0810 of the Revised Code.

(E)

(1) The moneys wagered on simulcast racing programs on a racing day shall be separated from the moneys wagered on the live racing program on that racing day. From the moneys wagered on the simulcast races, each permit holder may retain as a commission the percentage of the amount wagered as specified in sections 3769.08 and 3769.087 of the Revised Code, as applicable, and shall pay, by check, draft, or money order to the state tax commissioner, as a tax, the tax specified in sections 3769.08 and 3769.087 of the Revised Code, as applicable. From the tax collected, the tax commissioner shall make the distributions to the respective funds, and in the proper amounts, as required by sections 3769.08 and 3769.087 of the Revised Code, as applicable. Except as provided in division (E)(2) of this section, from the amount remaining after the payment of state taxes on the moneys wagered on live racing programs and on the moneys wagered on simulcast racing programs, a permit holder shall retain an amount equal to two and three-eighths per cent of the amount wagered on live racing programs and on intrastate and interstate simulcast racing programs simulcast at its track and on the amount wagered on the live racing programs and simulcast racing programs at a satellite facility allocated to it under section 3769.26 of the Revised Code, as a fee to pay for those costs associated with the reception and transmission of simulcasts and the administrative cost of the conduct of live racing programs and simulcast racing programs. From the remaining balance, one-half shall be retained by the permit holder for purses. On a day when a permit holder conducts a live racing program, all purse money generated from wagering on live racing programs and on simulcast racing programs at its track shall be used for that permit holder's purse account. On a day when a permit holder operates as a simulcast host with no live racing program, or operates as a simulcast guest, all purse money generated from wagering on intrastate and interstate simulcast racing programs shall be paid to the state racing commission for deposit into the Ohio combined simulcast horse racing purse fund created under this section. In addition, on a day when a permit holder serves as a simulcast host for a satellite facility, all purse money generated from amounts wagered at the satellite facility allocated to the permit holder under section 3769.26 of the Revised Code shall be paid to the commission for deposit into the Ohio simulcast horse racing purse fund.

(2) If there are not four satellite facilities in operation in this state within one year after September 19, 1996, or if there are not seven satellite facilities in operation in this state within two years after September 19, 1996, or if there are not ten satellite facilities in operation in this state within three years after September 19, 1996, then in any such event the amount to be retained as a fee by the permit holder under division (E)(1) of this section shall be one and seven-eighths per cent until such time as the number of satellite facilities specified in division (E)(2) of this section are in operation. For good cause shown, the thoroughbred horsemens association and Ohio harness horsemens association may waive the requirements of division (E)(2) of this section or extend the date for compliance as to any year by filing a written notification with the state racing commission.

(3) If a simulcast racing program simulcast by a simulcast host at its track or enclosure and to other simulcast hosts, simulcast guests, and satellite facilities in this state is a special racing event, the permit holder offering the special racing event and other simulcast hosts, simulcast guests, and satellite facilities receiving the special racing event shall not retain the fee provided under division (E)(1) or (2) of this section but shall retain from the moneys wagered on the special racing event an amount equal to the fee charged by the track, racing association, or state regulatory agency simulcasting the special racing event to the simulcast host. From the remaining balance, one-half shall be retained by the permit holder for purses in the manner provided in division (E)(1) of this section.

A permit holder proposing to simulcast a special racing event as a simulcast host shall advise its horsemen's organization of the proposed schedule of the special racing event and obtain its consent to this schedule. The consent of the horsemen's organization shall not be unreasonably withheld and shall be consistent with the interest of preserving live racing in this state. If the horsemen's organization withholds its consent, the permit holder may file an objection with the state racing commission, which shall promptly consider the objection and determine whether the organization's action in withholding consent is without substantial merit and, if the commission so determines, shall authorize the permit holder to simulcast the special racing event. The determination of the commission is final.

(F) There is hereby created in the state treasury the Ohio combined simulcast horse racing purse fund, to consist of moneys paid into it by permit holders pursuant to division (E) of this section and by satellite facilities pursuant to division (F) of section 3769.26 of the Revised Code. Moneys to the credit of the fund, including interest earned thereon, may be used by the commission for the costs of administering this division and the balance shall be distributed among permit holders no less frequently than monthly to each permit holder's purse account on order of the commission.

For each calendar year, permit holders at each track shall receive a share of each distribution of the Ohio combined simulcast horse racing purse fund in the same percentage, rounded to the nearest one-hundredth of the amount of each distribution, as the average total amount wagered at the track on racing days at which live racing programs were conducted, including the amount allocated to the track under section 3769.26 of the Revised Code for live races, during the five calendar years immediately preceding the year for which the distribution is made bears to the average annual total amount wagered at all tracks in the state operating under permits issued by the state racing commission under section 3769.07, 3769.071, or 3769.072 of the Revised Code on all racing days at which live racing programs were conducted, including the amount allocated to the tracks under section 3769.26 of the Revised Code for live races, during the five calendar years immediately preceding the year for which the distribution is made. By the thirty-first day of January of each year the commission shall calculate the share of the permit holders at each track for that year, shall enter the share percentages in its official records, and shall notify all permit holders of the share percentages of all tracks for that calendar year.

The permit holders at each track, with the approval of the commission, shall allocate their share of the fund as distributed to the purse account of each permit holder for each race meeting.

The commission shall cause to be kept accurate records of its administration of the fund, including all administrative expenses incurred by it and charged to the fund, and of distributions to permit holders. These records are public records available for inspection at any time during the regular business hours of the commission by any permit holder or horsemen's organization, by an authorized agent of the permit holder or horsemen's organization, or by any other person.

(G) Upon the approval of the commission, a permit holder conducting live racing programs may transmit electronically televised simulcasts of horse races conducted at the permit holder's track to racing associations, tracks, and facilities located outside this state for the conduct of pari-mutuel wagering thereon, at the times, on the terms, and for the fee agreed upon by the permit holder and the receiving racing association, track, or facility. From the fees paid to the permit holder for such simulcasts, a permit holder shall retain for the costs of administration a fee in an amount equal to one per cent of the amount wagered on the races simulcast by the permit holder. From the remaining balance of the fee, one-half shall be retained by the permit holder for purses, except that notwithstanding the fee arrangement between the permit holder and the receiving racing association, track, or facility, the permit holder shall deposit into its purse account not less than an amount equal to three-fourths of one per cent of the amount wagered at racing associations, tracks, and facilities located outside the state on the races simulcast by the permit holder.

All televised simulcasts of horse races conducted in this state to racing associations, tracks, and facilities located outside this state shall comply with the "Interstate Horse Racing Act of 1978," 92 Stat. 1811, 15 U.S.C.A. 3001 to 3007. The consent of the horsemen's organization at the track of the permit holder applying to the commission to simulcast horse races conducted at the permit holder's track to racing associations, tracks, and facilities located outside this state shall be consistent with the interest of preserving live racing.

(H)

(1) The state racing commission may authorize any permit holder that is authorized to conduct live horse racing on racing days and that conducts pari-mutuel wagering on simulcasts of horse races under this section that are conducted at race tracks either inside or outside this state to conduct, supervise, and participate in interstate and intrastate common pari-mutuel wagering pools on those races in the manner provided in division (H) of this section. Except as otherwise expressly provided in division (H) of this section or in the rules of the state racing commission, the provisions of this chapter that govern pari-mutuel wagering apply to interstate or intrastate common pari-mutuel wagering pools.

(2) Subject to the approval of the state racing commission, the types of wagering, calculation of the commission retained by the permit holder, tax rates, distribution of winnings, and rules of racing in effect for pari-mutuel wagering pools at the host track may govern wagers placed at a receiving track in this state and merged into an interstate or intrastate common pari-mutuel wagering pool. Breakage from interstate or intrastate common pari-mutuel wagering pools shall be calculated in accordance with the rules that govern the host track and shall be distributed among the tracks participating in the interstate or intrastate common wagering pool in a manner agreed to by the participating tracks and the host track. An interstate common pari-mutuel wagering pool formed under division (H)(3) of this section is subject to that division rather than to division (H)(2) of this section.

(3) Subject to the approval of the state racing commission, an interstate common pari-mutuel wagering pool may be formed between a permit holder and one or more receiving tracks located in states other than the state in which the host track is located. The commission may approve types of wagering, calculation of the commission retained by the permit holder, tax rates, distribution of winnings, rules of racing, and calculation of breakage for such an interstate common pari-mutuel wagering pool that differ from those that would otherwise be applied in this state under this chapter but that are consistent for all tracks participating in the interstate common pari-mutuel wagering pool formed under division (H)(3) of this section.

(4) As used in division (H) of this section:

(a) "Host track" means a track where live horse races are conducted and offered for simulcasting to receiving tracks.

(b) "Receiving track" means a track where simulcasts of races from a host track are displayed and wagered on.

(I) Each permit holder is responsible for paying all costs associated with the up-link for, and reception of, simulcasts, and the conduct and operation of simulcast racing programs, for all fees and costs associated with serving as a simulcast host or simulcast guest, and for any required fees payable to the tracks, racing associations, or state regulatory agencies where simulcast racing is conducted at tracks located outside this state.

(J) No license, fee, or excise tax, other than as specified in division (E) of this section, shall be assessed upon or collected from a permit holder or the owners of a permit holder in connection with, or pertaining to, the operation and conduct of simulcast racing programs in this state, by any county, township, municipal corporation, district, or other body having the authority to assess or collect a tax or fee.

(K)

(1) Permit holders operating tracks within the same county or adjacent counties that are conducting simulcast racing programs under this section may enter into agreements regarding the conduct of simulcast racing programs at their respective tracks and the sharing of the retained commissions therefrom, for such periods of time, upon such terms and conditions, and subject to such rights and obligations, as the contracting permit holders consider appropriate under the circumstances. Permit holders shall notify the state racing commission of their entry into an agreement pursuant to this division, the names of the permit holders that are parties to the agreement, and the length of time the agreement shall be in effect.

(2) Permit holders and the thoroughbred horsemens association and Ohio harness horsemens association may agree to do any of the following:

(a) Increase or reduce the fees and amounts to be retained by the permit holders under this section;

(b) Increase or reduce the fees and amounts to be allocated to the purse accounts of permit holders under this section;

(c) Increase or reduce the fees to be paid between and among simulcast hosts and simulcast guests under this section and under division (C) of section 3769.0810 of the Revised Code;

(d) Modify, suspend, or waive the requirements set forth in division (B) of this section as to any permit holder or as to all permit holders.

All permit holders and both horsemen's organizations shall approve such agreement. Any agreement entered into under division (K)(2) of this section shall set forth the effective date of any such increase or reduction, and the terms and provisions of the agreement, and a copy of the agreement shall be filed with the state racing commission.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-19-1996



Section 3769.0810 - [Effective Until 7/1/2015] Collection and settlement agent for simulcast fees.

(A) As used in this section:

(1) "Collection and settlement agent" means the permit holder designated by the state racing commission under division (B) of this section.

(2) "Racing week" means a seven-day period commencing on a Monday and ending on a Sunday.

(3) "Simulcast guest" and "simulcast host" have the same meanings as in section 3769.089 of the Revised Code.

(4) "Satellite facility" has the same meaning as in section 3769.25 of the Revised Code.

(5) "Settlement of wagering accounts" means the exchange of funds in order to equalize payments of winning wagers at all tracks and facilities participating in a common pari-mutuel pool.

(B) The state racing commission shall annually appoint as the collection and settlement agent one or more permit holders of tracks that hold no fewer than three fifty-six-day permits issued under section 3769.07 of the Revised Code. The collection and settlement agent shall give a cash or surety bond payable to the treasurer of state in an amount set by the commission for the performance of its duties under this section, and the bond shall be filed with the commission.

(C)

(1) At the close of each day, each permit holder acting as a simulcast guest shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent an amount equal to one-half of one per cent of the total of all moneys wagered on that day on out-of-state simulcast racing programs simulcast to the simulcast guest from a simulcast host, to reimburse the simulcast host for administrative and simulcast costs.

(2) Within five business days after the close of each racing week, the collection and settlement agent shall pay and distribute to each simulcast host operating during that racing week its pro rata share of the fees collected from simulcast guests during that racing week. If a simulcast host acted as a host for day-simulcast racing programs only, then its share of the fees collected by the collection and settlement agent shall be computed and based on fees paid by simulcast guests offering such day-simulcast racing programs at their tracks. If a simulcast host acted as a simulcast host for evening-simulcast racing programs only, then its share of the fees shall be computed and based on fees paid by simulcast guests offering such evening-simulcast racing programs at their tracks. In making a calculation of the amount of fees to be distributed to simulcast hosts, the collection and settlement agent shall allocate equally between the accounts of simulcast hosts conducting only day-simulcast racing programs and only evening-simulcast racing programs those fees received by the agent from simulcast guests for simulcast racing programs that commenced on or after three p.m. and on or before before four p.m. the times listed in division (C)(2) of this section are standard time as described in section 1.04 of the Revised Code and in the "Uniform Time Act of 1966," 80 Stat. 107, 15 260 to 265.

(D)

(1) At the close of each day, each permit holder shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent the intrastate simulcast fee provided in division (D) of section 3769.089 of the Revised Code in the amount equal to one and three-eighths per cent of the total of all moneys wagered on that day at its track or enclosure on live races conducted in this state and simulcast to its facility.

(2) Within five business days after the close of each racing week, the collection and settlement agent shall pay and distribute to permit holders that conducted live racing programs in this state during that racing week their share of the fees collected from other permit holders for that racing week.

(E) At the close of each day, each permit holder and satellite facility shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent a sum equal to required fees due to tracks, racing associations, or state regulatory agencies located outside this state for races simulcast into this state based on the totals of all money wagered that day at its track or enclosure or satellite facility on simulcast racing programs of races conducted outside this state. The collection and settlement agent shall inform the permit holders and the satellite facilities each day of the fee charged by each track, racing association, or state regulatory agency located outside this state for the simulcast of simulcast racing programs on races conducted outside this state and simulcast into this state. The collection and settlement agent shall be responsible for paying and disbursing to these tracks, racing associations, and state regulatory agencies on a timely basis the fees collected by it from permit holders and satellite facilities under this division.

(F) On or before the tenth day of each month, the collection and settlement agent shall file a report with the state racing commission showing all of the following:

(1) All collections of moneys and fees from permit holders and satellite facilities during the preceding calendar month;

(2) All payments and disbursements made by the agent to permit holders operating as simulcast hosts and the method of calculation of the share of each simulcast host;

(3) All payments and disbursements of required fees to tracks, racing associations, and state regulatory agencies located outside this state from which there were simulcasts of simulcast racing programs into this state;

(4) Such other information regarding the performance of its duties under this section as the commission may request.

(G) All moneys and fees received and collected by the collection and settlement agent shall be deposited into, and disbursed from, separate bank accounts maintained with banks domiciled in this state established by the agent for this purpose, and no other funds or money of the agent or any other person shall be commingled with, deposited into, or withdrawn from the accounts. The collection and settlement agent may retain as its fee for services it provides and expenses it incurs in the performance of its duties under this section any interest earned on the bank accounts maintained by the agent under this division. The commission shall annually audit the bank account records, and the books and records, of the collection and settlement agent.

(H)

(1) The collection and settlement agent shall assist permit holders and satellite facilities in the settlement of wagering accounts between and among simulcast hosts, simulcast guests, and satellite facilities for intrastate simulcast racing programs.

(2) The collection and settlement agent on behalf of all permit holders and satellite facilities operating in this state shall be responsible for the settlement of wagering accounts for interstate simulcast racing programs with all tracks, racing associations, and state regulatory agencies located outside this state. The agent shall notify each permit holder and satellite facility not less frequently than weekly of the amounts that may be due from it, or the amounts that may be due to it, for the settlement of wagering accounts on interstate simulcast racing programs simulcast into this state during the preceding race week. If a permit holder or satellite facility owes money for the settlement of wagering accounts for that racing week, it shall promptly pay, by check, draft, or money order, or by wire transfer of funds, to the agent the amount due. From the amounts it collects, the agent shall pay and disburse to permit holders and satellite facilities and to tracks, racing associations, and state regulatory agencies located outside this state, the amounts necessary to provide for the settlement of wagering accounts for that racing week.

(I) If a permit holder or satellite facility fails to timely pay and remit to the collection and settlement agent the money and fees provided for in this section and in sections 3769.089 and 3769.26 of the Revised Code, the agent shall promptly notify the commission, or if the collection and settlement agent fails to collect, pay, disburse, and account for, the moneys and fees in the manner provided for in this section, then in any such event or occurrence, based on the information in the commission's possession, the commission may issue an emergency order prohibiting the permit holder, satellite facility, or agent, as the case may be, from serving as a simulcast host or simulcast guest or from receiving any simulcast racing program, and conducting wagering thereon, at its track or satellite facility, until such time as the permit holder, satellite facility, or agent complies with the requirements of this section and sections 3769.089 and 3769.26 of the Revised Code in the manner and to the extent set forth in the commission's order. In addition, the commission may make an assessment against the permit holder, satellite facility, or agent, as the case may be, based on information in the commission's possession. The commission shall give the party assessed written notice of the assessment by personal service or certified mail. All assessments not paid within thirty days after service of the notice of assessment, shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code computed from and after the date the assessment is made by the commission and entered in its official records until paid.

Unless the party to whom the notice of assessment is directed files with the commission, within thirty days after service of the notice of assessment, either personally or by certified mail, a petition for reassessment in writing, signed by the party assessed, or by the party's authorized agent having knowledge of the facts, the assessment shall become conclusive and the amount of the assessment, together with interest on it, shall be due and payable from the party assessed to the commission. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received prior to the date shown on the final determination by the commission.

Unless the petitioner waives a hearing, the commission shall assign a time and place for the hearing on the petition and notify the petitioner of the time and place of the hearing by personal service or certified mail, but the commission may continue the hearing from time to time if necessary.

The commission may make such correction to its assessment as it finds proper. The commission shall serve a copy of its final determination on the petitioner by personal service or certified mail, and its decision in the matter is final, subject to appeal under section 119.12 of the Revised Code.

After an assessment becomes final, if any portion of the assessment, or interest due on it, remains unpaid, a certified copy of the commission's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the track for which the permit was issued is located or the county in which the party assessed resides or has its principal place of business. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county. The clerk, immediately upon the filing of such entry, shall enter a judgment for the state against the party assessed in the amount shown on the entry.

From the date of the filing of the entry in the clerk's office, any unpaid portion of the assessment, including the interest, shall bear interest at the rate per annum prescribed in section 5703.47 of the Revised Code and shall have the same effect as other judgments. Execution shall issue upon the judgment upon request of the commission, and all laws applicable to sales on execution apply to sales made under the judgment.

If the judgment is entered against the collection and settlement agent, the commission may immediately proceed against the agent's bond and surety for the full amount of the judgment and interest on it.

Any assessment, including interest on it, paid to or collected by the commission shall be deposited with the treasurer of state to the account of the commission, and the fee portion of such amount shall be distributed by the treasurer on order of the commission to the collection and settlement agent or to the permit holders and satellite facilities entitled to receive such fees, as the case may be under the circumstances.

(J) The commission may adopt rules for the implementation and administration of this section.

Effective Date: 09-19-1996

This section is set out twice. See also §3769.08102, as amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 7/1/2015.



Section 3769.0810 - [Effective 7/1/2015] Collection and settlement agent for simulcast fees.

(A) As used in this section:

(1) "Collection and settlement agent" means the permit holder designated by the state racing commission under division (B) of this section.

(2) "Racing week" means a seven-day period commencing on a Monday and ending on a Sunday.

(3) "Simulcast guest" and "simulcast host" have the same meanings as in section 3769.089 of the Revised Code.

(4) "Satellite facility" has the same meaning as in section 3769.25 of the Revised Code.

(5) "Settlement of wagering accounts" means the exchange of funds in order to equalize payments of winning wagers at all tracks and facilities participating in a common pari-mutuel pool.

(B) Except as provided in division (K) of this section, the state racing commission shall annually appoint as the collection and settlement agent one or more permit holders of tracks that hold no fewer than three fifty-six-day permits issued under section 3769.07 of the Revised Code. The collection and settlement agent shall give a cash or surety bond payable to the treasurer of state in an amount set by the commission for the performance of its duties under this section, and the bond shall be filed with the commission.

(C)

(1) At the close of each day, each permit holder acting as a simulcast guest shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent an amount equal to one-half of one per cent of the total of all moneys wagered on that day on out-of-state simulcast racing programs simulcast to the simulcast guest from a simulcast host, to reimburse the simulcast host for administrative and simulcast costs.

(2) Within five business days after the close of each racing week, the collection and settlement agent shall pay and distribute to each simulcast host operating during that racing week its pro rata share of the fees collected from simulcast guests during that racing week. If a simulcast host acted as a host for day-simulcast racing programs only, then its share of the fees collected by the collection and settlement agent shall be computed and based on fees paid by simulcast guests offering such day-simulcast racing programs at their tracks. If a simulcast host acted as a simulcast host for evening-simulcast racing programs only, then its share of the fees shall be computed and based on fees paid by simulcast guests offering such evening-simulcast racing programs at their tracks. In making a calculation of the amount of fees to be distributed to simulcast hosts, the collection and settlement agent shall allocate equally between the accounts of simulcast hosts conducting only day-simulcast racing programs and only evening-simulcast racing programs those fees received by the agent from simulcast guests for simulcast racing programs that commenced on or after three p.m. and on or before four p.m. The times listed in division (C)(2) of this section are standard time as described in section 1.04 of the Revised Code and in the "Uniform Time Act of 1966," 80 Stat. 107, 15 U.S.C. 260 to 265.

(D)

(1) At the close of each day, each permit holder shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent the intrastate simulcast fee provided in division (D) of section 3769.089 of the Revised Code in the amount equal to one and three-eighths per cent of the total of all moneys wagered on that day at its track or enclosure on live races conducted in this state and simulcast to its facility.

(2) Within five business days after the close of each racing week, the collection and settlement agent shall pay and distribute to permit holders that conducted live racing programs in this state during that racing week their share of the fees collected from other permit holders for that racing week.

(E) At the close of each day, each permit holder and satellite facility shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent a sum equal to required fees due to tracks, racing associations, or state regulatory agencies located outside this state for races simulcast into this state based on the totals of all money wagered that day at its track or enclosure or satellite facility on simulcast racing programs of races conducted outside this state. The collection and settlement agent shall inform the permit holders and the satellite facilities each day of the fee charged by each track, racing association, or state regulatory agency located outside this state for the simulcast of simulcast racing programs on races conducted outside this state and simulcast into this state. The collection and settlement agent shall be responsible for paying and disbursing to these tracks, racing associations, and state regulatory agencies on a timely basis the fees collected by it from permit holders and satellite facilities under this division.

(F) On or before the tenth day of each month, the collection and settlement agent shall file a report with the state racing commission showing all of the following:

(1) All collections of moneys and fees from permit holders and satellite facilities during the preceding calendar month;

(2) All payments and disbursements made by the agent to permit holders operating as simulcast hosts and the method of calculation of the share of each simulcast host;

(3) All payments and disbursements of required fees to tracks, racing associations, and state regulatory agencies located outside this state from which there were simulcasts of simulcast racing programs into this state;

(4) Such other information regarding the performance of its duties under this section as the commission may request.

(G) All moneys and fees received and collected by the collection and settlement agent shall be deposited into, and disbursed from, separate bank accounts maintained with banks domiciled in this state established by the agent for this purpose, and no other funds or money of the agent or any other person shall be commingled with, deposited into, or withdrawn from the accounts. The collection and settlement agent may retain as its fee for services it provides and expenses it incurs in the performance of its duties under this section any interest earned on the bank accounts maintained by the agent under this division. The commission shall annually audit the bank account records, and the books and records, of the collection and settlement agent.

(H)

(1) The collection and settlement agent shall assist permit holders and satellite facilities in the settlement of wagering accounts between and among simulcast hosts, simulcast guests, and satellite facilities for intrastate simulcast racing programs.

(2) The collection and settlement agent on behalf of all permit holders and satellite facilities operating in this state shall be responsible for the settlement of wagering accounts for interstate simulcast racing programs with all tracks, racing associations, and state regulatory agencies located outside this state. The agent shall notify each permit holder and satellite facility not less frequently than weekly of the amounts that may be due from it, or the amounts that may be due to it, for the settlement of wagering accounts on interstate simulcast racing programs simulcast into this state during the preceding race week. If a permit holder or satellite facility owes money for the settlement of wagering accounts for that racing week, it shall promptly pay, by check, draft, or money order, or by wire transfer of funds, to the agent the amount due. From the amounts it collects, the agent shall pay and disburse to permit holders and satellite facilities and to tracks, racing associations, and state regulatory agencies located outside this state, the amounts necessary to provide for the settlement of wagering accounts for that racing week.

(I) If a permit holder or satellite facility fails to timely pay and remit to the collection and settlement agent the money and fees provided for in this section and in sections 3769.089 and 3769.26 of the Revised Code, the agent shall promptly notify the commission, or if the collection and settlement agent fails to collect, pay, disburse, and account for, the moneys and fees in the manner provided for in this section, then in any such event or occurrence, based on the information in the commission's possession, the commission may issue an emergency order prohibiting the permit holder, satellite facility, or agent, as the case may be, from serving as a simulcast host or simulcast guest or from receiving any simulcast racing program, and conducting wagering thereon, at its track or satellite facility, until such time as the permit holder, satellite facility, or agent complies with the requirements of this section and sections 3769.089 and 3769.26 of the Revised Code in the manner and to the extent set forth in the commission's order. In addition, the commission may make an assessment against the permit holder, satellite facility, or agent, as the case may be, based on information in the commission's possession. The commission shall give the party assessed written notice of the assessment by personal service or certified mail. All assessments not paid within thirty days after service of the notice of assessment, shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code computed from and after the date the assessment is made by the commission and entered in its official records until paid.

Unless the party to whom the notice of assessment is directed files with the commission, within thirty days after service of the notice of assessment, either personally or by certified mail, a petition for reassessment in writing, signed by the party assessed, or by the party's authorized agent having knowledge of the facts, the assessment shall become conclusive and the amount of the assessment, together with interest on it, shall be due and payable from the party assessed to the commission. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received prior to the date shown on the final determination by the commission.

Unless the petitioner waives a hearing, the commission shall assign a time and place for the hearing on the petition and notify the petitioner of the time and place of the hearing by personal service or certified mail, but the commission may continue the hearing from time to time if necessary.

The commission may make such correction to its assessment as it finds proper. The commission shall serve a copy of its final determination on the petitioner by personal service or certified mail, and its decision in the matter is final, subject to appeal under section 119.12 of the Revised Code.

After an assessment becomes final, if any portion of the assessment, or interest due on it, remains unpaid, a certified copy of the commission's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the track for which the permit was issued is located or the county in which the party assessed resides or has its principal place of business. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county. The clerk, immediately upon the filing of such entry, shall enter a judgment for the state against the party assessed in the amount shown on the entry.

From the date of the filing of the entry in the clerk's office, any unpaid portion of the assessment, including the interest, shall bear interest at the rate per annum prescribed in section 5703.47 of the Revised Code and shall have the same effect as other judgments. Execution shall issue upon the judgment upon request of the commission, and all laws applicable to sales on execution apply to sales made under the judgment.

If the judgment is entered against the collection and settlement agent, the commission may immediately proceed against the agent's bond and surety for the full amount of the judgment and interest on it.

Any assessment, including interest on it, paid to or collected by the commission shall be deposited with the treasurer of state to the account of the commission, and the fee portion of such amount shall be distributed by the treasurer of state on order of the commission to the collection and settlement agent or to the permit holders and satellite facilities entitled to receive such fees, as the case may be under the circumstances.

(J) The commission may adopt rules for the implementation and administration of this section.

(K)

(1) Notwithstanding any other provision of this section, after sixty days notification to the commission, a permit holder may take responsibility for handling any payments and distributions required of a collection and settlement agent under this section for any or all related permits under common ownership in lieu of making the required payments and distributions through the collection and settlement agent designated by the state racing commission under division (B) of this section.

(2) Any permit holder having responsibility for payments and distributions required under division (K)(1) of this section shall, on or before the tenth day of each month, file a report with the state racing commission showing the following:

(a) All payments and disbursements made by the permit holder to permit holders operating as simulcast hosts and the method of calculation of the share of each simulcast host;

(b) All payments and disbursements of required fees to tracks, racing associations, and state regulatory agencies located outside this state from which there were simulcasts of simulcast racing programs into the permit holder facilities;

(c) Such other information regarding the performance of the permit holder's duties under this section as the commission may request.

(3) A permit holder having responsibility for payments and distributions required under division (K)(1) of this section may utilize an authorized agent to make the required payments and distributions.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 7/1/2015.

Effective Date: 09-19-1996

This section is set out twice. See also §3769.08101, effective until 7/1/2015.



Section 3769.0811 - Horse races conducted by agricultural society.

Horse races that are conducted by a county agricultural society or independent agricultural society in accordance with section 3769.082 of the Revised Code shall be conducted at the fairgrounds of the sponsoring agricultural society or, with the approval of the director of agriculture, at a track designated by the agricultural society in the applicable county. If the horse races cannot be contested due to unfavorable weather or another cause, the races may be transferred to a suitable track with the approval of the director.

If a county agricultural society or independent agricultural society is unable to conduct races in accordance with section 3769.082 of the Revised Code because of unfavorable weather or another cause or if the number of horse races and stake races that are conducted by an agricultural society is fewer than the number that was scheduled to be conducted, the pro rata remainder of the money distributed from the Ohio fairs fund created in section 3769.082 of the Revised Code for each horse race and stake race not conducted shall be returned to the director to be credited to the fund.

Added by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.



Section 3769.0812 - Fees paid to thoroughbred jockeys.

Beginning in the calendar year after the first calendar year in which all thoroughbred permit holders receive a commission as a lottery sales agent for conducting video lottery terminal gaming on behalf of the state or on January 1, 2015, whichever occurs first, the fees to be paid to thoroughbred jockeys shall be according to the following schedule:

Purse Winning Mount Second Mount Third Mount Fourth Mount Losing Mount Up to $5,999 10% of win purse $65 $60 $55 $50 $6,000 to $7,799 10% of win purse $75 $70 $65 $60 $7,800 to $9,999 10% of win purse 5% of place purse $75 $70 $65 $10,000 to $17,999 10% of win purse 5% of place purse $85 $80 $75 $18,000 to $24,999 10% of win purse 5% of place purse 5% of show purse $85 $80 $25,000 to $49,999 10% of win purse 5% of place purse 5% of show purse $95 $85 $50,000 to $74,999 10% of win purse 5% of place purse 5% of show purse $100 $90 $75,000 and up 10% of win purse 5% of place purse 5% of show purse 5% of fourth purse $105

As used in this section, "win purse" means the amount paid the winning horse less the fees paid by the owner to enter the horse in the race.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.



Section 3769.09 - Commission to employ racing inspectors.

The state racing commission shall employ a racing inspector to attend each horse-racing meeting, held under a permit issued under sections 3769.01 to 3769.14 of the Revised Code. Such racing inspector shall give bond in the sum of five thousand dollars with sufficient sureties to be approved by and made payable to the treasurer of state, which bond shall be filed with the secretary of state. Such racing inspectors [inspector] shall be paid a salary fixed pursuant to Chapter 124. of the Revised Code. Such racing inspector shall have full and free access to the books, records, and papers pertaining to the pari-mutuel system of wagering and to the enclosure or space where the pari-mutuel system is conducted at any horse-racing meeting to which he shall be assigned, for the purpose of ascertaining whether the holder of such permit is retaining the proper amount of commission. Such racing inspector shall investigate and ascertain whether such sections or rules promulgated by the commission are being violated at such race track or enclosure. Upon discovering any such violation, such racing inspector shall immediately report his findings in writing and under oath to the commission for such action as it may deem fitting and proper.

Effective Date: 06-22-1984



Section 3769.091 - Imposing fines and suspensions.

The state racing commission may delegate to the stewards and judges of racing meetings under the jurisdiction of the commission the power to suspend licenses for not to exceed one year and to impose fines not to exceed one thousand dollars for any violation of the rules or orders of the commission, provided that two of such officials shall concur in such suspension. Any suspension of a license by such officials is valid even though the suspension extends beyond the period of the racing meeting for which such officials have been appointed. The suspension shall be effective at all other race meetings under the jurisdiction of the commission. Any fine or suspension may be appealed to the commission. Such appeal shall stay the fine or suspension until further action by the commission.

Effective Date: 09-27-1994



Section 3769.10 - Enforcement of chapter - taxes, fees.

The state racing commission and the tax commissioner shall enforce this chapter and may incur such expenses as are necessary; provided, that the power of the tax commissioner shall extend only to enforcement and administration of the taxes levied by sections 3769.08, 3769.087, 3769.26, and 3769.28 of the Revised Code as provided in those sections and in sections 3769.088, 5703.05, 5703.17 to 5703.37, 5703.39, 5703.41, and 5703.45 of the Revised Code. The commissioner may adopt, in accordance with section 5703.14 of the Revised Code, such rules as the commissioner considers necessary to administer sections 3769.08, 3769.087, 3769.088, 3769.26, and 3769.28 of the Revised Code.

Except as otherwise provided in section 3769.03 of the Revised Code, all taxes, fees, and moneys due the state under sections 3769.01 to 3769.071 and 3769.09 to 3769.14 of the Revised Code shall be paid to, and receipted for by, the secretary of the state racing commission, and shall be paid by the secretary weekly into the state treasury to the credit of the general revenue fund. All taxes due the state under sections 3769.08, 3769.087, and 3769.26 of the Revised Code shall be paid to, and receipted for by, the tax commissioner, and shall be paid by the commissioner weekly into the proper funds.

All vouchers of the commission shall be approved by the commission chairperson or secretary, or both, as authorized by the commission.

Effective Date: 09-29-1997



Section 3769.11 - [Repealed].

Effective Date: 07-01-1996



Section 3769.12 - Duty of county sheriffs.

The county sheriff shall enforce sections 3769.01 to 3769.14, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3769.13 - Damaged track - permit to hold meeting elsewhere.

(A) Any person, association, trust, or corporation owning, leasing, or operating a race track, place, or enclosure which has been damaged by fire or other cause and at which in any year such a person, association, trust, or corporation has held or conducted a horse-racing meeting under a permit issued by the state racing commission, may be issued a permit by said commission to hold or conduct a horse-racing meeting at any one other track, place, or enclosure for not more than an aggregate of fifty-six racing days in the calendar year for which such permit is issued, provided:

(1) The damaged race track, place, or enclosure has not been repaired or restored to its previous condition at the time the permit is issued;

(2) The permit is issued within two years after the damage was incurred.

(B) The permits provided for in divisions (A), (C), and (D) of this section shall be issued in conformity with and subject to sections 3769.01 to 3769.14 of the Revised Code, except that the restriction contained in section 3769.07 of the Revised Code against the issuing of a permit for the holding or conducting of a horse-racing meeting for more than an aggregate of fifty-six racing days in any one calendar year for any one race track, place, or enclosure shall not be applicable to a race track, place, or enclosure at which a horse-racing meeting is held under a permit issued pursuant to this section, and except that if more than one permit holder has conducted horse-racing meetings at the same race track pursuant to divisions (A), (C), and (D) of this section, the permits may be consolidated or held under one permit holder with the consent of all current permit holders and the approval of the racing commission.

(C) Any person, association, trust, or corporation operating or conducting a horse-racing meeting at a race track in 1974 under license from the commission, or successor in interest to such person, association, trust, or corporation, shall be issued a permit by the commission to conduct a horse-racing meeting at any other race track, if the race track is within fifty miles of the race track at which racing was conducted in 1974, and the facilities of the race track to which it is sought to remove are substantially better than the facilities of the race track from which it is sought to remove. In the event of the removal, no other person, association, trust, or corporation, or successor in interest to the person, association, trust, or corporation, excepting however, a fair or agricultural society, may conduct racing under license from the commission at the race track from which said permit was removed.

(D) Any person, association, trust, or corporation to whom a permit has been issued under section 3769.06 of the Revised Code but who is unable to conduct a horse-racing meeting on any of the days authorized by the permit because of damage by fire or other cause to the race track, place, or enclosure where the horse-racing meeting was to occur shall be issued a permit by the commission authorizing the unused racing days to be used during the next three successive years for which a permit is issued under section 3769.06 of the Revised Code, except that the commission shall not issue a permit authorizing the future use of the unused days if it has reasonable cause to believe that the actions or negligence of the permit holder substantially contributed to the damage suffered by the track.

Effective Date: 03-29-1988

Related Legislative Provision: See 129th General AssemblyFile No.126,HB 386, §3

See 129th General AssemblyFile No.44,HB 277, §3



Section 3769.131 - Consolidating permits.

Notwithstanding sections 3769.07 and 3769.13 of the Revised Code, any person operating or conducting a horse-racing meeting at any race track, place, or enclosure in 1990 under a permit issued by the state racing commission, or the successor in interest to such person, may, with the approval of the commission, consolidate and hold in one entity all permits issued by the commission for horse racing at the same race track, place, or enclosure, as were held in 1990. Any such consolidation of permits shall have no effect on the number of racing days authorized to the holder of the permits by this chapter.

Effective Date: 04-11-1991



Section 3769.14 - Submission of question of prohibiting horse racing - duties of board of elections.

If there is presented to the board of elections of any county a petition, sworn to in the manner provided by section 3513.27 of the Revised Code and signed by thirty-five per cent of the qualified and registered electors, where such qualified electors are required to be registered to enjoy the privilege of suffrage, as shown by the most recent general election, but in no event shall such petition contain less than thirty-five hundred signatures of qualified electors, requesting that there be submitted at a general election or at a special election, at the discretion of the board, the issue, "Shall licensed horse racing be prohibited throughout this county for a period of .......... (not to exceed five) years?", the board shall submit such issue to the electors of said county in the manner provided by section 3505.06 of the Revised Code. If a majority of the electors voting on said issue vote "yes" thereon, the state racing commission shall have no jurisdiction thereafter to license meetings in said county for the number of years, not exceeding five, specified in said petition. If a majority of the electors voting on said issue or question vote "no" thereon, such issue or question shall not again be submitted to a vote until the expiration of the time set forth in the petition on which the question or issue was submitted.

When the board of any county has received such petition and accepted it as valid, it shall notify the commission of said petition, and the commission shall not issue a permit for racing in said county between the time of filing said petition and the general or special election.

Effective Date: 08-22-1995



Section 3769.15, 3769.16 - [Repealed].

Effective Date: 07-01-1996



Section 3769.17 - Change of name for purpose of entry.

The name of a horse, mare, gelding, colt, or filly for entry for competition in a contest of speed shall not be changed after having contested for a prize, purse, premium, stake, or sweepstake, except as provided by the printed rules of the society or association under which such contest is advertised to be conducted.

Effective Date: 10-01-1953



Section 3769.18 - Determination of class for purpose of entry.

The class to which a horse belongs for an entry in a contest of speed shall be determined by its public performance in former contests or trials of speed, as provided by the printed rules of the society or association under which such contest is advertised to be conducted.

Effective Date: 10-01-1953



Section 3769.19 - [Repealed].

Effective Date: 07-01-1996



Section 3769.20 - Major capital improvement project tax reduction.

(A) To encourage the renovation of existing racing facilities for the benefit of the public, breeders, and horse owners and to increase the revenue to the state from the increase in pari-mutuel wagering resulting from such improvement, the taxes paid by a permit holder to the state, in excess of the amount paid into the nursing home franchise permit fee fund, shall be reduced by one per cent of the total amount wagered for those permit holders who carry out a major capital improvement project. The percentage of the reduction that may be taken each racing day shall equal seventy-five per cent of the amount of the taxes levied under divisions (B) and (C) of section 3769.08, section 3769.087, and division (F)(2) of section 3769.26 of the Revised Code, as applicable, divided by the calculated amount each fund should receive under divisions (B) and (C) of section 3769.08, section 3769.087, and division (F)(2) of section 3769.26 of the Revised Code and the reduction provided for in this section. If the resulting percentage is less than one, that percentage shall be multiplied by the amount of the reduction provided for in this section. Otherwise, the permit holder shall receive the full reduction provided for in this section. The amount of the allowable reduction not received shall be carried forward and added to any other reduction balance and applied against future tax liability. After any reductions expire, any reduction carried forward shall be treated as a reduction as provided for in this section. If the amount of allowable reduction exceeds the amount of taxes derived from a permit holder, the amount of the allowable reduction not used may be carried forward and applied against future tax liability.

If more than one permit holder is authorized to conduct racing at the facility that is being improved, the cost of the major capital improvement project shall be allocated between or among all the permit holders in the ratio that each permit holder's number of racing days bears to the total number of racing days conducted at the facility.

A reduction for a major capital improvement project shall start from the day racing is first conducted following the date on which the major capital improvement project is completed and the construction cost has been approved by the state racing commission, except as otherwise provided in division (E) of this section, and shall continue until the total tax reduction equals the cost of the major capital improvement project plus debt service applicable to the project. In no event, however, shall any tax reduction, excluding any reduction balances, be permitted under this section after December 31, 2017. The total tax reduction because of the major capital improvement project shall not during any one year exceed for all permit holders using any one track one per cent of the total amount wagered. The racing commission shall notify the tax commissioner when the reduction of tax begins and when it ends.

(B) Each fiscal year, the racing commission shall submit a report to the tax commissioner, the office of budget and management, and the legislative service commission. The report shall identify each capital improvement project undertaken under this section and in progress at each race track, indicate the total cost of each project, state the tax reduction that resulted from each project during the immediately preceding fiscal year, estimate the tax reduction that will result from each project during the current fiscal year, state the total tax reduction that resulted from all such projects at all race tracks during the immediately preceding fiscal year, and estimate the total tax reduction that will result from all such projects at all race tracks during the current fiscal year.

(C) The tax reduction granted pursuant to this section shall be in addition to any tax reductions for capital improvements and new race tracks provided for in section 3769.08 of the Revised Code and approved by the racing commission.

(D) In order to qualify for the reduction in tax, a permit holder shall apply to the racing commission in such form as the commission may require and shall provide full details of the major capital improvement project, including plans and specifications, a schedule for the project's construction and completion, and a breakdown of proposed costs. In addition, the permit holder shall have commenced construction of the major capital improvement project or shall have had the application for the project approved by the racing commission prior to March 29, 1988. The racing commission shall not approve an application unless the permit holder shows that a contract for the major capital improvement project has been let under an unrestricted competitive bidding procedure, unless the contract is exempted by the controlling board because of its unusual nature. In determining whether to approve an application, the racing commission shall consider whether the major capital improvement project will promote the safety, convenience, and comfort of the racing public and horse owners and generally tend toward the improvement of racing in this state.

(E) If the major capital improvement project is approved by the racing commission and construction has started, the tax reduction may be authorized by the commission upon presentation of copies of paid bills in excess of five hundred thousand dollars. After the initial authorization, the permit holder shall present copies of paid bills in the amount of not less than five hundred thousand dollars. If the permit holder is in substantial compliance with the schedule for construction and completion of the major capital improvement project, the racing commission may authorize the continuance of the tax reduction upon the presentation of the additional paid bills in increments of five hundred thousand dollars. The racing commission may terminate the tax reduction if a permit holder fails to complete the major capital improvement project or fails to comply substantially with the schedule for construction and completion of the major capital improvement project. If the time for completion of the major capital improvement project is delayed by acts of God, strikes, or the unavailability of labor or materials, the time for completion as set forth in the schedule shall be extended by the period of the delay. If a permit holder fails to complete the major capital improvement project, the racing commission shall order the permit holder to repay to the state the total amount of tax reduced, unless the permit holder has spent at least six million dollars on the project. The normal tax paid by the permit holder under section 3769.08 of the Revised Code shall be increased by one per cent of the total amount wagered until the total amount of the additional tax collected equals the total amount of tax reduced. Any action taken by the racing commission pursuant to this section in terminating the tax adjustment or requiring repayment of the amount of tax reduced shall be subject to Chapter 119. of the Revised Code.

(F) As used in this section, "major capital improvement project" means the renovation, reconstruction, or remodeling, costing at least six million dollars, of a race track facility, including, but not limited to, the construction of barns used exclusively for that race track facility, backstretch facilities for horsemen, paddock facilities, pari-mutuel and totalizator equipment and appurtenances to that equipment purchased by the track, new access roads, new parking areas, the complete reconstruction, reshaping, and leveling of the racing surface and appurtenances, grandstand enclosure, installation of permanent new heating or air conditioning, roof replacement, and installations of a permanent nature forming a part of the track structure.

(G) The cost and expenses to which the tax reduction granted under this section applies shall be determined by generally accepted accounting principles and be verified by an audit of the permit holder's records, upon completion of the major capital improvement project, either by the racing commission or by an independent certified public accountant selected by the permit holder and approved by the commission.

(H) This section and section 3769.201 of the Revised Code govern any tax reduction granted to a permit holder for the cost to the permit holder of any cleanup, repair, or improvement required as a result of damage caused by the 1997 Ohio river flood to the place, track, or enclosure for which the permit is issued.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-06-2001



Section 3769.201 - Cleanup, repair or improvement related to 1997 Ohio river flood tax reduction.

The holder of a permit issued under section 3769.06 of the Revised Code may apply to the state racing commission for the tax reduction available under section 3769.20 of the Revised Code for the cost to the permit holder of any cleanup, repair, or improvement required as a result of damage caused by the 1997 Ohio river flood to the place, track, or enclosure for which the permit is issued. As part of the application, the permit holder shall submit evidence of payment of the cost of the cleanup, repair, or improvement. The commission shall approve the tax reduction in the amount of the cost to the permit holder, net of any insurance proceeds, of any cleanup, repair, or improvement the commission determines was required as a result of damage caused by the flood. The permit holder need not have followed unrestricted competitive bidding procedures as required under section 3769.20 of the Revised Code to qualify for the reduction under this section.

The permit holder shall claim the tax reduction under this section in the same manner as if it were a tax reduction for a major capital improvement project under section 3769.20 of the Revised Code. The percentage of the reduction that may be taken each racing day shall equal the percentage allowed for a reduction under section 3769.20 of the Revised Code. A reduction under this section shall be in addition to, and shall be taken after completion of, a reduction approved under section 3769.20 or division (J) of section 3769.08 of the Revised Code. A permit holder shall not take a reduction under this section for a repair or improvement for which a reduction is taken under section 3769.20 or division (J) of section 3769.08 of the Revised Code.

Effective Date: 09-29-1999



Section 3769.21 - Thoroughbred horsemen's health and retirement fund.

(A) A corporation may be formed pursuant to Chapter 1702. of the Revised Code to establish a thoroughbred horsemen's health and retirement fund and a corporation may be formed pursuant to Chapter 1702. of the Revised Code to establish a harness horsemen's health and retirement fund to be administered for the benefit of horsemen. As used in this section, "horsemen" includes any person involved in the owning, breeding, training, grooming, or racing of horses which race in Ohio, except for the owners or managers of race tracks. For purposes of the thoroughbred horsemen's health and retirement fund, "horsemen" also does not include trainers and grooms who are not members of the thoroughbred horsemen's organization in this state. No more than one corporation to establish a thoroughbred horsemen's health and retirement fund and no more than one corporation to establish a harness horsemen's health and retirement fund may be established in Ohio pursuant to this section. The trustees of the corporation formed to establish a thoroughbred horsemen's health and retirement fund shall have the discretion to determine which horsemen shall benefit from such fund.

(B) The articles of incorporation of both of the corporations described in division (A) of this section shall provide for at least the following:

(1) The corporation shall be governed by, and the health and retirement fund shall be administered by, a board of three trustees appointed pursuant to division (C) of this section for staggered three-year terms.

(2) The board of trustees shall adopt and administer a plan to provide health benefits, retirement benefits, or both to either thoroughbred or harness horsemen.

(3) The sum paid to the corporation pursuant to division (G) or (H) of section 3769.08 of the Revised Code shall be used exclusively to establish and administer the health and retirement fund, and to finance benefits paid to horsemen pursuant to the plan adopted under division (B)(2) of this section.

(4) The articles of incorporation and code of regulations of the corporation may be amended at any time by the board of trustees pursuant to the method set forth in the articles of incorporation and code of regulations, except that no amendment shall be adopted which is inconsistent with this section.

(C) Within sixty days after the formation of each of the corporations described in division (A) of this section, the state racing commission shall appoint the members of the board of trustees of that corporation. Vacancies shall be filled by the state racing commission in the same manner as initial appointments. Each trustee of the thoroughbred horsemen's health and retirement fund appointed by the commission shall be active as a thoroughbred horseman while serving a term as a trustee and shall have been active as a thoroughbred horseman for at least five years immediately prior to the commencement of any such term. Each trustee of the harness horsemen's health and retirement fund appointed by the commission shall be active as a harness horseman while serving a term as a trustee and shall have been active as a harness horseman for at least five years immediately prior to the commencement of any such term. The incorporators of either such corporation may serve as initial trustees until the state racing commission acts pursuant to this section to make these appointments.

(D) The intent of the general assembly in enacting this section pursuant to Amended House Bill No. 639 of the 115th general assembly was to fulfill a legitimate government responsibility in a manner that would be more cost efficient and effective than direct state agency administration by permitting nonprofit corporations to be formed to establish health and retirement funds for the benefit of harness and thoroughbred horsemen, as it was determined that such persons were in need of such benefits.

Effective Date: 09-19-1996



Section 3769.22 - Participation in national racing compact.

(A) The general assembly finds and declares all of the following:

(1) A national racing compact, comprised of states that are party to the compact, exists to provide for the licensure and regulation of individuals involved in the horse racing industry.

(2) The intent of the compact is to prevent individual owners, trainers, jockeys, drivers, backstretch employees, totalizator employees, farriers, concessionaires, veterinarians, and other persons involved in live horse racing upon which pari-mutuel wagering is conducted from having to be licensed in each state in which they may conduct business.

(3) The compact authorizes the individuals described in division (A)(2) of this section to be licensed in occupational categories established by the compact committee that oversees the compact and, thus, to be able to practice their occupation in all states that are parties to the compact.

(4) The purposes of the compact are to do all of the following:

(a) Establish uniform requirements among the states that are parties to the compact for the licensure of the individuals described in division (A)(2) of this section and to ensure that all of those individuals licensed pursuant to the compact meet a uniform minimum standard of honesty and integrity;

(b) Facilitate the growth of the horse racing industry in each state that is a party to the compact and throughout the country by simplifying the licensing process for the individuals described in division (A)(4)(a) of this section and by reducing the duplicative and costly process of separate licensing by the applicable agency in each state that is a party to the compact;

(c) Provide for participation in the compact by officials of the states that are parties to the compact, and permit those officials, through the compact committee established by the compact, to enter into contracts with governmental agencies and nongovernmental persons and entities to carry out the purposes of the compact;

(d) Establish the compact committee as an interstate governmental entity authorized to request and receive criminal record history information from the federal bureau of investigation, other federal law enforcement agencies, the royal Canadian mounted police, law enforcement agencies of other nations, and state and local law enforcement agencies.

(5) Both of the following apply under the compact:

(a) No state that is party to the compact, including that state's racing commission or equivalent agency, is liable for the debts or other financial obligations incurred by the compact committee.

(b) No official of a state that is a party to the compact or employee of the compact committee is personally liable for any act the official or employee performs or omits to perform in good faith while carrying out the official's or employee's responsibilities and duties under the compact.

(B)

(1) The state racing commission is hereby authorized to enter into and participate in the compact described in division (A) of this section for the purposes described in that division.

(2) The participation of this state and the commission in the compact shall not have any of the following consequences:

(a) Result in the diminution of any applicable existing standards governing the issuance, denial, suspension, or revocation of a license issued under section 3769.03 of the Revised Code;

(b) Prevent the enforcement of any statute or rule affecting the holder of any such license;

(c) Relieve any individual or entity of its duty to obtain any such license or pay any license fee;

(d) Make the state or the commission liable for the debts or other financial obligations incurred by the compact committee;

(e) Make any officer or employee of this state personally liable for any act the official or employee performs or omits to perform in good faith while carrying out the official's or employee's responsibilities and duties under the compact.

(3) The commission shall designate an individual to represent this state and the commission on the compact committee in the administration of the compact.

Effective Date: 04-04-2007



Section 3769.25 - Satellite facility definitions.

As used in sections 3769.25 to 3769.27 of the Revised Code, unless the context requires otherwise:

(A) "Simulcast" means the telecast, for wagering purposes, of audio and visual signals of live horse races conducted at facilities either inside or outside this state.

(B) "Track" means any place, track, or enclosure where a permit holder conducts live horse racing for profit at a race meeting.

(C) "Permit holder" means a corporation, trust, partnership, limited partnership, association, person, or group of persons issued a permit under this chapter to conduct a racing meeting, other than the holder of a permit issued for a racing meeting at a county fair or an independent fair.

(D) "Simulcast host" has the same meaning as in section 3769.089 of the Revised Code.

(E) "Satellite facility" means any facility that is approved by the state racing commission and at which pari-mutuel wagering is conducted under section 3769.26 of the Revised Code. "Satellite facility" does not include a track.

(F) "Collection and settlement agent" has the same meaning as in section 3769.0810 of the Revised Code.

(G) "Approval of the appropriate local legislative authority" means the enactment of an ordinance or resolution by the legislative authority of the municipal corporation where a satellite facility is proposed to be located or, if a satellite facility is proposed to be located in an unincorporated area, by the board of township trustees of the township where the satellite facility is proposed to be located, that approves the location of the satellite facility in the municipal corporation or the unincorporated area. "Approval of the appropriate local legislative authority" also means the failure of the legislative authority of a municipal corporation or the board of township trustees of a township to take a vote to enact an ordinance or resolution described in this division within sixty days after the ordinance or resolution is first introduced before the legislative authority or board.

Effective Date: 09-19-1996



Section 3769.26 - Establishing satellite facilities.

(A)

(1) Except as otherwise provided in division (B) of this section, each track in existence on September 27, 1994, regardless of the number of permit holders authorized to conduct race meetings at the track, may establish, with the approval of the state racing commission and the appropriate local legislative authority, not more than two satellite facilities at which it may conduct pari-mutuel wagering on horse races conducted either inside or outside this state and simulcast by a simulcast host to the satellite facilities.

(2) Prior to a track's establishing satellite facilities under this section, the permit holders at that track shall agree among themselves regarding their respective rights and obligations with respect to those satellite facilities.

(3)

(a) Any track that desires to establish a satellite facility shall provide written notification of its intent to the state racing commission and to the appropriate local legislative authority that is required to approve the satellite facility, together with detailed plans and specifications for the satellite facility. The commission shall deliver copies of this notification to all other tracks in this state, and the commission shall, within forty-five days after receiving the notification, hold a hearing on the track's intent to establish a satellite facility. At this hearing the commission shall consider the evidence presented and determine whether the request for establishment of a satellite facility shall be approved.

The commission shall not approve a track's request to establish a satellite facility if the owner of the premises where the satellite facility is proposed to be located or if the proposed operator of the satellite facility has been convicted of or has pleaded guilty to a gambling offense that is a felony or any other felony under the laws of this state, any other state, or the United States that the commission determines to be related to fitness to be the owner of such a premises or to be the operator of a satellite facility. As used in division (A)(3)(a) of this section, "gambling offense" has the same meaning as in section 2915.01 of the Revised Code and "operator" means the individual who is responsible for the day-to-day operations of a satellite facility. The commission shall conduct a background investigation on each person who is the owner of a premises where a satellite facility is proposed to be located or who is proposed to be the operator or an employee of a satellite facility. The commission shall adopt rules in accordance with Chapter 119. of the Revised Code that specify the specific information the commission shall collect in conducting such a background investigation.

No track shall knowingly contract with a person as the owner of the premises where a satellite facility is located, or knowingly employ a person as the operator or an employee of a satellite facility, who has been convicted of or pleaded guilty to a gambling offense that is a felony or any other felony under the laws of this state, any other state, or the United States that the commission determines to be related to fitness to be the owner of such a premises or to be the operator or an employee of a satellite facility. The commission may impose a fine in an amount not to exceed ten thousand dollars on any track that violates any of these prohibitions.

(b) Each track that receives the notification described in division (A)(3)(a) of this section shall notify the commission and the track that desires to establish the satellite facility, within thirty days after receiving the notification from the commission, indicating whether or not it desires to participate in the joint ownership of the facility. Ownership shall be distributed equally among the tracks that choose to participate in the joint ownership of the facility unless the participating tracks agree to and contract otherwise. Tracks that fail to respond to the commission and the track that desires to establish the satellite facility within this thirty-day period regarding the ownership of the particular satellite facility are not eligible to participate in its ownership.

(B) If, within three years after September 27, 1994, a track in existence on September 27, 1994, does not establish both of the satellite facilities it is authorized to establish under division (A) of this section, another track, with the approval of the racing commission, may establish in accordance with this section a number of additional satellite facilities that does not exceed the number of satellite facilities that the first track did not establish. However, no more than fourteen satellite facilities may be established in this state.

(C) Except as otherwise provided in this division, each permit holder in this state shall allow the races that it conducts, and the races conducted outside this state that it receives as a simulcast host, to be simulcast to all satellite facilities operating in this state and shall take all action necessary to supply its simulcast and wagering information to these satellite facilities. A permit holder at a track where the average daily amount wagered for all race meetings during calendar year 1990 did not exceed two hundred fifty thousand dollars may elect not to simulcast its races to the satellite facilities. If a permit holder at such a track chooses to simulcast its races to satellite facilities, it shall allow its races to be simulcast to all satellite facilities operating in this state. Except as otherwise provided in this division, each satellite facility shall receive simulcasts of and conduct pari-mutuel wagering on all live racing programs being conducted at any track in this state and on all agreed simulcast racing programs, as provided in division (D) of section 3769.089 of the Revised Code, conducted in other states that are received by simulcast in this state, without regard to the breed of horse competing in the race or the time of day of the race.

No satellite facility may receive simulcasts of horse races during the same hours that a county fair or independent fair located within the same county as the satellite facility is conducting pari-mutuel wagering on horse races at that county or independent fair.

Except as otherwise provided in this division, the commission shall not approve the establishment of a satellite facility within a radius of fifty miles of any track. The commission may approve the establishment of a satellite facility at a location within a radius of at least thirty-five but not more than fifty miles from one or more tracks if all of the holders of permits issued for those tracks consent in writing to the establishment of the satellite facility. The commission may approve the establishment of a satellite facility at a location within a radius of thirty-five miles of more than one race track if all holders of permits issued for those tracks consent in writing to the establishment of the satellite facility and, if the tracks are located completely within one county and the proposed satellite facility will be located within that county, if both the legislative authority of the municipal corporation in that county with the largest population, and the appropriate legislative authority that is required to approve the satellite facility under division (A)(1) of this section, approve the establishment of the new satellite facility. The commission may approve the establishment of a satellite facility at a location within a radius of less than twenty miles from an existing satellite facility if the owner of the existing satellite facility consents in writing to the establishment of the new satellite facility.

A satellite facility shall not receive simulcasts of horse races conducted outside this state on any day when no simulcast host is operating.

(D) Each simulcast host is responsible for paying all costs associated with the up-link for simulcasts. Each satellite facility is responsible for paying all costs associated with the reception of simulcasts and the operation of the satellite facility.

(E) All money wagered at the simulcast host, and all money wagered at all satellite facilities on races simulcast from the simulcast host, shall be included in a common pari-mutuel pool at the simulcast host. Except as otherwise provided in division (F)(6) of this section, the payment shall be the same for all winning tickets whether a wager is placed at a simulcast host or a satellite facility. Wagers placed at a satellite facility shall conform in denomination, character, terms, conditions, and in all other respects to wagers placed at the simulcast host for the same race.

(F)

(1) As used in division (F) of this section, "effective rate" means the effective gross tax percentage applicable at the simulcast host, determined in accordance with sections 3769.08 and 3769.087 of the Revised Code, after combining the money wagered at the simulcast host with the money wagered at satellite facilities on races simulcast from the host track.

(2) For the purposes of calculating the amount of taxes to be paid and the amount of commissions to be retained by permit holders, fifty per cent of the amount wagered at satellite facilities on a live racing program simulcast from a simulcast host shall be allocated to the permit holder's live race wagering at that simulcast host that conducts the live racing program, and fifty per cent of the amount wagered at satellite facilities on simulcast racing programs conducted outside this state shall be allocated to, and apportioned equally among, the permit holders acting as simulcast hosts for the out-of-state simulcast racing programs. The remainder of the amount wagered at a satellite facility on races simulcast from a simulcast host shall be allocated to the satellite facility. In computing the tax due on the amount allocated to the satellite facility, if there is more than one simulcast host for out-of-state simulcast racing programs, the effective rate applied by the satellite facility shall be the tax rate applicable to the simulcast host that pays the highest effective rate under section 3769.08 of the Revised Code on such simulcast racing programs.

(3) The portion of the amount wagered that is allocated to a simulcast host under division (F)(2) of this section shall be treated, for the purposes of calculating the amount of taxes to be paid and commissions to be retained, as having been wagered at the simulcast host on a live racing program or on a simulcast racing program. The permit holder at the simulcast host shall pay, by check, draft, or money order to the state tax commissioner, as a tax, the tax specified in sections 3769.08 and 3769.087 of the Revised Code, as applicable, except that the tax shall be calculated using the effective rate, and the permit holder may retain as a commission the percentage of the amount wagered as specified in those sections. From the tax collected, the tax commissioner shall make distributions to the respective funds, and in the proper amounts, as required by sections 3769.08 and 3769.087 of the Revised Code, as applicable.

(4) From the portion of the amount wagered that is allocated to a satellite facility under division (F)(2) of this section, the satellite facility may retain as a commission the amount specified in section 3769.08 or 3769.087 of the Revised Code, as applicable. The portion of the amount wagered that is allocated to a satellite facility shall be subject to tax at the effective rate as follows:

(a) One per cent of such amount allocated to the satellite facility shall be paid as a tax each racing day to the tax commissioner for deposit into the nursing home franchise permit fee fund.

(b) The remaining balance of the taxes calculated at the effective rate, after payment of the tax specified in division (F)(4)(a) of this section, shall be retained by the satellite facility to pay for those costs associated with the reception of the simulcasts.

(5) From the commission retained by a satellite facility after the deduction of the tax paid at the effective rate under division (F)(4) of this section, the satellite facility shall retain an amount equal to two and three-eighths per cent of the amount wagered that day on simulcast racing programs and the balance shall be divided as follows:

(a) One-half shall be paid to the owner of the satellite facility;

(b) One-half shall be paid to the state racing commission for deposit into the Ohio combined simulcast horse racing purse fund.

(6) In addition to the commission retained under this section, a satellite facility shall retain two and one-half per cent of the amount that would otherwise be paid on each winning wager unless the retention of this amount would either cause or add to a minus pool. As used in division (F)(6) of this section, "minus pool" means a wagering pool in which a winning wager is paid off at less than one hundred ten per cent of the amount of the wager. The amount retained shall be paid each racing day to the tax commissioner for deposit into the nursing home franchise permit fee fund.

(7) At the close of each day, each satellite facility shall pay, by check, draft, or money order, or by wire transfer of funds, out of the money retained on that day to the collection and settlement agent the required fee to be paid by the simulcast host to the tracks, racing associations, or state regulatory agencies located outside this state for simulcasts into this state computed and based on one-half of the amount wagered at the satellite facility that day on interstate simulcast racing programs.

(G) No license, fee, or excise tax, other than as specified in division (F)(6) of this section, shall be assessed upon or collected from a satellite facility, the owners of a satellite facility, or the holders of permits issued for a track that has established a satellite facility by any county, township, municipal corporation, district, or other body having the authority to assess or collect a tax or fee.

(H) In no case shall that portion of the commissions designated for purses from satellite facilities be less than that portion of those commissions designated for purses at the simulcast host.

(I) It is the intention of the general assembly in enacting this section not to adversely affect the amounts paid into the Ohio thoroughbred race fund created under section 3769.083 of the Revised Code. Therefore, each track that acts as a simulcast host under this section shall calculate, on a semi-annual basis during calendar years 1994, 1995, and 1996, its average daily contribution to the Ohio thoroughbred race fund created under section 3769.083 of the Revised Code on those days on which the track conducted live horse racing. If this average daily contribution to the fund is less than the average daily contribution from the same track to the fund during the same six-month period of calendar year 1992, there shall be contributed to the fund an amount equal to the average daily shortfall multiplied by the number of days of live racing conducted during the six-month period in calendar year 1994, 1995, or 1996, as applicable. The amount of such contribution shall be allocated among the simulcast host, the purse program at the simulcast host, and the satellite facilities for which the track served as the simulcast host, on a pro rata basis in proportion to the amounts contributed by them to the fund during such six-month period in calendar year 1994, 1995, or 1996, as applicable.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-26-1997



Section 3769.27 - Local option election.

(A) If a petition is presented, not later than four p.m. of the ninetieth day before the day of a general or primary election, to the board of elections of any county, signed by qualified electors of the county equal in number to at least ten per cent of the total number of votes cast in the county for the office of governor at the preceding general election for that office, but signed by at least five hundred electors, requesting that there be submitted the question "shall satellite facilities that receive simulcasts of live horse races and that conduct wagering on those simulcasts be prohibited throughout this county for a period of ....... (not to exceed five) years?", the board of elections shall submit this question to the electors of the county on the day of the next general or primary election, whichever occurs first, in the manner provided by law for the submission of questions and issues. The board of elections shall notify the state racing commission of the results of the election on the question.

(B) If a majority of the electors voting on the question set forth in division (A) of this section vote "yes," the state racing commission shall have no jurisdiction thereafter to approve satellite facilities in that county for the number of years, not exceeding five, specified in the petition. If a majority of the electors voting on the question set forth in division (A) of this section vote "no," this question shall not again be submitted to a vote in the county until the expiration of the time set forth in the petition. When the board of elections of any county has received a petition and accepted it as valid, it shall so notify the commission and the commission shall not approve a satellite facility in that county between this notification and the day of the general or primary election.

(C) Once a proposed satellite facility receives the approval of the appropriate local legislative authority, a petition seeking an election under this section in the county where the proposed satellite facility will be located is invalid unless the date of signing of each signature on the petition that is counted by the board of elections to meet the number of signatures required by division (A) of this section is a date within ninety days after the date of the approval of the appropriate local legislative authority for the proposed satellite facility.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-27-1994



Section 3769.28 - Collecting additional tax for benefit of local subdivisions.

The tax commissioner shall collect from each permit holder who conducts a pari-mutuel system of wagering where the wagering is less than five million dollars a sum of money equal to one-tenth of one per cent of the total amount wagered and where the wagering is five million dollars or more a sum of money equal to fifteen hundredths of one per cent of the total amount wagered during any horse-racing meeting for the purpose of providing operating revenue for the political subdivisions wherein such meetings are held. Within ten days after the close of a meeting , the permit holder shall prepare and transmit to the tax commissioner a final report showing the total amount wagered during the horse-racing meeting and any other information required by the commissioner relative to the tax levied by this section. The final report shall be signed by the permit holder or an authorized agent of the permit holder. The commissioner shall prescribe the form of the final report.

The commissioner shall collect the tax due under this section on amounts wagered during a horse-racing meeting within ten days after the close of the meeting. The amount collected by the commissioner shall be made payable to the chief fiscal officers of the municipal corporations or townships in which such horse-racing meeting took place and in which any such facilities or accessory uses therefor were located. The commissioner shall then immediately forward the amount collected to such chief fiscal officers . The amount collected shall be divided equally between the municipal corporations or townships in which such horse-racing meeting took place and in which any facilities or accessory uses therefor were located. Such municipal corporations or townships may distribute a portion of the moneys so received to any adjoining political subdivision which incurs increased expenses because of such horse-racing meeting.

This section shall not apply to any agricultural society which holds a horse-racing permit.

The amount collected under this section from any one permit holder shall not exceed fifteen thousand dollars from any one horse-racing meeting in any calendar year.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-12-1994



Section 3769.99 - [Repealed].

Effective Date: 07-01-1996






Chapter 3770 - STATE LOTTERY

Section 3770.01 - State lottery commission - appointment - term - bond - removal of member.

(A) There is hereby created the state lottery commission consisting of nine members appointed by the governor with the advice and consent of the senate. No more than five members of the commission shall be members of the same political party. Of the additional and new appointments made to the commission pursuant to the amendment of August 1, 1980, three shall be for terms ending August 1, 1981, three shall be for terms ending August 1, 1982, and three shall be for terms ending August 1, 1983. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds.

(B) Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(C) All members of the commission shall be citizens of the United States and residents of this state. The members of the commission shall represent the various geographic regions of the state. No member of the commission shall have any pecuniary interest in any contract or license awarded by the commission. One person appointed as a member of the commission shall represent an organization that deals with problem gambling and assists recovering gambling addicts. Each person appointed as a member of the commission, except the member appointed as a representative of an organization that deals with problem gambling and assists recovering gambling addicts, shall have prior experience or education in business administration, management, sales, marketing, or advertising.

(D) The commission shall elect annually one of its members to serve as chairperson for a term of one year. Election as chairperson shall not extend a member's appointive term. Each member of the commission shall receive an annual salary of five thousand dollars, payable in monthly installments. Each member of the commission also shall receive the member's actual and necessary expenses incurred in the discharge of the member's official duties.

(E) Each member of the commission, before entering upon the discharge of the member's official duties, shall give a bond, payable to the treasurer of state, in the sum of ten thousand dollars with sufficient sureties to be approved by the treasurer of state, which bond shall be filed with the secretary of state.

(F) The governor may remove any member of the commission for malfeasance, misfeasance, or nonfeasance in office, giving the member a copy of the charges against the member and affording the member an opportunity to be publicly heard in person or by counsel in the member's own defense upon not less than ten days' notice. If the member is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against the member and the governor's finding on the charges, together with a complete report of the proceedings, and the governor's decision on the charges is final.

(G) The commission shall maintain offices at locations in the state as it may consider necessary for the efficient performance of its functions. The director shall maintain an office in Columbus to coordinate the activities of the state lottery commission with other state departments.

Effective Date: 09-29-1999



Section 3770.02 - Director of commission - powers and duties - statewide joint lottery games.

(A) Subject to the advice and consent of the senate, the governor shall appoint a director of the state lottery commission who shall serve at the pleasure of the governor. The director shall devote full time to the duties of the office and shall hold no other office or employment. The director shall meet all requirements for appointment as a member of the commission and shall, by experience and training, possess management skills that equip the director to administer an enterprise of the nature of a state lottery. The director shall receive an annual salary in accordance with pay range 48 of section 124.152 of the Revised Code.

(B)

(1) The director shall attend all meetings of the commission and shall act as its secretary. The director shall keep a record of all commission proceedings and shall keep the commission's records, files, and documents at the commission's principal office. All records of the commission's meetings shall be available for inspection by any member of the public, upon a showing of good cause and prior notification to the director.

(2) The director shall be the commission's executive officer and shall be responsible for keeping all commission records and supervising and administering the state lottery in accordance with this chapter, and carrying out all commission rules adopted under section 3770.03 of the Revised Code.

(C)

(1) The director shall appoint an assistant director, deputy directors of marketing, operations, sales, finance, public relations, security, and administration, and as many regional managers as are required. The director may also appoint necessary professional, technical, and clerical assistants. All such officers and employees shall be appointed and compensated pursuant to Chapter 124. of the Revised Code. Regional and assistant regional managers, sales representatives, and any lottery executive account representatives shall remain in the unclassified service.

(2) The director, in consultation with the director of administrative services, may establish standards of proficiency and productivity for commission field representatives.

(D) The director shall request the bureau of criminal identification and investigation, the department of public safety, or any other state, local, or federal agency to supply the director with the criminal records of any job applicant and may periodically request the criminal records of commission employees. At or prior to the time of making such a request, the director shall require a job applicant or commission employee to obtain fingerprint cards prescribed by the superintendent of the bureau of criminal identification and investigation at a qualified law enforcement agency, and the director shall cause these fingerprint cards to be forwarded to the bureau of criminal identification and investigation and the federal bureau of investigation. The commission shall assume the cost of obtaining the fingerprint cards and shall pay to each agency supplying criminal records for each investigation under this division a reasonable fee, as determined by the agency.

(E) The director shall license lottery sales agents pursuant to section 3770.05 of the Revised Code and, when it is considered necessary, may revoke or suspend the license of any lottery sales agent. The director may license video lottery technology providers, independent testing laboratories, and gaming employees, and promulgate rules relating thereto. When the director considers it necessary, the director may suspend or revoke the license of a video lottery technology provider, independent testing laboratory, or gaming employee, including suspension or revocation without affording an opportunity for a prior hearing under section 119.07 of the Revised Code when the public safety, convenience, or trust requires immediate action.

(F) The director shall confer at least once each month with the commission, at which time the director shall advise it regarding the operation and administration of the lottery. The director shall make available at the request of the commission all documents, files, and other records pertaining to the operation and administration of the lottery. The director shall prepare and make available to the commission each month a complete and accurate accounting of lottery revenues, prize money disbursements and the cost of goods and services awarded as prizes, operating expenses, and all other relevant financial information, including an accounting of all transfers made from any lottery funds in the custody of the treasurer of state to benefit education.

(G) The director may enter into contracts for the operation or promotion of the lottery pursuant to Chapter 125. of the Revised Code.

(H)

(1) Pursuant to rules adopted by the commission under section 3770.03 of the Revised Code, the director shall require any lottery sales agents to either mail directly to the commission or deposit to the credit of the state lottery fund, in banking institutions designated by the treasurer of state, net proceeds due the commission as determined by the director, and to file with the director or the director's designee reports of their receipts and transactions in the sale of lottery tickets in the form required by the director.

(2) Pursuant to rules adopted by the commission under Chapter 119. of the Revised Code, the director may impose penalties for the failure of a sales agent to transfer funds to the commission in a timely manner. Penalties may include monetary penalties, immediate suspension or revocation of a license, or any other penalty the commission adopts by rule.

(I) The director may arrange for any person, or any banking institution, to perform functions and services in connection with the operation of the lottery as the director may consider necessary to carry out this chapter.

(J)

(1) As used in this chapter, "statewide joint lottery game" means a lottery game that the commission sells solely within this state under an agreement with other lottery jurisdictions to sell the same lottery game solely within their statewide or other jurisdictional boundaries.

(2) If the governor directs the director to do so, the director shall enter into an agreement with other lottery jurisdictions to conduct statewide joint lottery games. If the governor signs the agreement personally or by means of an authenticating officer pursuant to section 107.15 of the Revised Code, the director then may conduct statewide joint lottery games under the agreement.

(3) The entire net proceeds from any statewide joint lottery games shall be used to fund elementary, secondary, vocational, and special education programs in this state.

(4) The commission shall conduct any statewide joint lottery games in accordance with rules it adopts under division (B)(5) of section 3770.03 of the Revised Code.

(K)

(1) The director shall enter into an agreement with the department of alcohol and drug addiction services under which the department shall provide a program of gambling addiction services on behalf of the commission. The commission shall pay the costs of the program provided pursuant to the agreement.

(2) As used in this section, "gambling addiction services" has the same meaning as in section 3793.01 of the Revised Code.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 03-14-2002; 03-23-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3770.021 - Employment by commission - prohibitions - internal rules.

Except as otherwise provided in this section, no person shall be employed by or continue employment with the state lottery commission who has been convicted in any jurisdiction of a felony, or of a misdemeanor of the first, second, or third degree, involving gambling, fraud or misrepresentation, theft, or any crime of moral turpitude, as long as the record of the conviction has not been sealed pursuant to Chapter 2953. of the Revised Code or pursuant to a statute of another jurisdiction that governs the sealing of criminal records. The director of the commission may adopt internal management rules designating vehicular offenses, conviction of which will disqualify persons from employment with the commission; specifying time periods after which persons who have been convicted of the offenses described in this section may be employed by the commission; and establishing requirements for an applicant or employee to seek a court order to have the records sealed in accordance with law relating to the sealing of criminal records.

Effective Date: 09-26-1996



Section 3770.03 - Commission - powers and duties.

(A) The state lottery commission shall promulgate rules under which a statewide lottery may be conducted, which includes, and since the original enactment of this section has included, the authority for the commission to operate video lottery terminal games. Any reference in this chapter to tickets shall not be construed to in any way limit the authority of the commission to operate video lottery terminal games. Nothing in this chapter shall restrict the authority of the commission to promulgate rules related to the operation of games utilizing video lottery terminals as described in section 3770.21 of the Revised Code. The rules shall be promulgated pursuant to Chapter 119. of the Revised Code, except that instant game rules shall be promulgated pursuant to section 111.15 of the Revised Code but are not subject to division (D) of that section. Subjects covered in these rules shall include, but need not be limited to, the following:

(1) The type of lottery to be conducted;

(2) The prices of tickets in the lottery;

(3) The number, nature, and value of prize awards, the manner and frequency of prize drawings, and the manner in which prizes shall be awarded to holders of winning tickets.

(B) The commission shall promulgate rules, in addition to those described in division (A) of this section, pursuant to Chapter 119. of the Revised Code under which a statewide lottery and statewide joint lottery games may be conducted. Subjects covered in these rules shall include, but not be limited to, the following:

(1) The locations at which lottery tickets may be sold and the manner in which they are to be sold. These rules may authorize the sale of lottery tickets by commission personnel or other licensed individuals from traveling show wagons at the state fair, and at any other expositions the director of the commission considers acceptable. These rules shall prohibit commission personnel or other licensed individuals from soliciting from an exposition the right to sell lottery tickets at that exposition, but shall allow commission personnel or other licensed individuals to sell lottery tickets at an exposition if the exposition requests commission personnel or licensed individuals to do so. These rules may also address the accessibility of sales agent locations to commission products in accordance with the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C.A. 12101 et seq.

(2) The manner in which lottery sales revenues are to be collected, including authorization for the director to impose penalties for failure by lottery sales agents to transfer revenues to the commission in a timely manner;

(3) The amount of compensation to be paid licensed lottery sales agents;

(4) The substantive criteria for the licensing of lottery sales agents consistent with section 3770.05 of the Revised Code, and procedures for revoking or suspending their licenses consistent with Chapter 119. of the Revised Code. If circumstances, such as the nonpayment of funds owed by a lottery sales agent, or other circumstances related to the public safety, convenience, or trust, require immediate action, the director may suspend a license without affording an opportunity for a prior hearing under section 119.07 of the Revised Code.

(5) Special game rules to implement any agreements signed by the governor that the director enters into with other lottery jurisdictions under division (J) of section 3770.02 of the Revised Code to conduct statewide joint lottery games. The rules shall require that the entire net proceeds of those games that remain, after associated operating expenses, prize disbursements, lottery sales agent bonuses, commissions, and reimbursements, and any other expenses necessary to comply with the agreements or the rules are deducted from the gross proceeds of those games, be transferred to the lottery profits education fund under division (B) of section 3770.06 of the Revised Code.

(6) Any other subjects the commission determines are necessary for the operation of video lottery terminal games, including the establishment of any fees, fines, or payment schedules.

(C) Chapter 2915. of the Revised Code does not apply to, affect, or prohibit lotteries conducted pursuant to this chapter.

(D) The commission may promulgate rules, in addition to those described in divisions (A) and (B) of this section, that establish standards governing the display of advertising and celebrity images on lottery tickets and on other items that are used in the conduct of, or to promote, the statewide lottery and statewide joint lottery games. Any revenue derived from the sale of advertising displayed on lottery tickets and on those other items shall be considered, for purposes of section 3770.06 of the Revised Code, to be related proceeds in connection with the statewide lottery or gross proceeds from statewide joint lottery games, as applicable.

(E)

(1) The commission shall meet with the director at least once each month and shall convene other meetings at the request of the chairperson or any five of the members. No action taken by the commission shall be binding unless at least five of the members present vote in favor of the action. A written record shall be made of the proceedings of each meeting and shall be transmitted forthwith to the governor, the president of the senate, the senate minority leader, the speaker of the house of representatives, and the house minority leader.

(2) The director shall present to the commission a report each month, showing the total revenues, prize disbursements, and operating expenses of the state lottery for the preceding month. As soon as practicable after the end of each fiscal year, the commission shall prepare and transmit to the governor and the general assembly a report of lottery revenues, prize disbursements, and operating expenses for the preceding fiscal year and any recommendations for legislation considered necessary by the commission.

Amended by 129th General Assembly File No. 28, HB 153, (Vetoed) § 101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-14-2002; 2007 HB119 09-29-2007



Section 3770.04 - Commission may hold public hearings.

For the purpose of conducting any study or investigation, the state lottery commission may direct that public hearings be held at a time and place, prescribed by the commission, in accordance with section 121.22 of the Revised Code. Hearings shall be held in Columbus, except that if the commission determines that another location is more convenient for those concerned, it may move the hearing to another location within the state. The commission shall give notice of all public hearings in such manner as will give actual or constructive notice to all interested parties.

In the discharge of any duties imposed by this chapter, the state lottery commission may require that testimony be given under oath and administer such oath, issue subpoenas compelling the attendance of witnesses and the production of any papers, books, and accounts, and cause the deposition of any witness residing within the state. In the event of the refusal of any person to comply with the terms of a subpoena issued by the commission or refusal to testify on matters about which he may lawfully be questioned, the prosecutor of the county in which such person resides, upon the petition of the commission, shall bring a proceeding for contempt against such person in the court of common pleas of that county.

Effective Date: 08-01-1980



Section 3770.05 - Lottery sales agent license.

(A) As used in this section, "person" means any person, association, corporation, partnership, club, trust, estate, society, receiver, trustee, person acting in a fiduciary or representative capacity, instrumentality of the state or any of its political subdivisions, or any other combination of individuals meeting the requirements set forth in this section or established by rule or order of the state lottery commission.

(B) The director of the state lottery commission may license any person as a lottery sales agent. No license shall be issued to any person or group of persons to engage in the sale of lottery tickets as the person's or group's sole occupation or business.

Before issuing any license to a lottery sales agent, the director shall consider all of the following:

(1) The financial responsibility and security of the applicant and the applicant's business or activity;

(2) The accessibility of the applicant's place of business or activity to the public;

(3) The sufficiency of existing licensed agents to serve the public interest;

(4) The volume of expected sales by the applicant;

(5) Any other factors pertaining to the public interest, convenience, or trust.

(C) Except as otherwise provided in division (F) of this section, the director of the state lottery commission shall refuse to grant, or shall suspend or revoke, a license if the applicant or licensee:

(1) Has been convicted of a felony or has been convicted of a crime involving moral turpitude;

(2) Has been convicted of an offense that involves illegal gambling;

(3) Has been found guilty of fraud or misrepresentation in any connection;

(4) Has been found to have violated any rule or order of the commission; or

(5) Has been convicted of illegal trafficking in supplemental nutrition assistance program benefits.

(D) Except as otherwise provided in division (F) of this section, the director of the state lottery commission shall refuse to grant, or shall suspend or revoke, a license if the applicant or licensee is a corporation and any of the following applies:

(1) Any of the corporation's directors, officers, or controlling shareholders has been found guilty of any of the activities specified in divisions (C)(1) to (5) of this section;

(2) It appears to the director of the state lottery commission that, due to the experience, character, or general fitness of any director, officer, or controlling shareholder of the corporation, the granting of a license as a lottery sales agent would be inconsistent with the public interest, convenience, or trust;

(3) The corporation is not the owner or lessee of the business at which it would conduct a lottery sales agency pursuant to the license applied for;

(4) Any person, firm, association, or corporation other than the applicant or licensee shares or will share in the profits of the applicant or licensee, other than receiving dividends or distributions as a shareholder, or participates or will participate in the management of the affairs of the applicant or licensee.

(E)

(1) The director of the state lottery commission shall refuse to grant a license to an applicant for a lottery sales agent license and shall revoke a lottery sales agent license if the applicant or licensee is or has been convicted of a violation of division (A) or (C)(1) of section 2913.46 of the Revised Code.

(2) The director shall refuse to grant a license to an applicant for a lottery sales agent license that is a corporation and shall revoke the lottery sales agent license of a corporation if the corporation is or has been convicted of a violation of division (A) or (C)(1) of section 2913.46 of the Revised Code.

(F) The director of the state lottery commission shall request the bureau of criminal identification and investigation, the department of public safety, or any other state, local, or federal agency to supply the director with the criminal records of any applicant for a lottery sales agent license, and may periodically request the criminal records of any person to whom a lottery sales agent license has been issued. At or prior to the time of making such a request, the director shall require an applicant or licensee to obtain fingerprint impressions on fingerprint cards prescribed by the superintendent of the bureau of criminal identification and investigation at a qualified law enforcement agency, and the director shall cause those fingerprint cards to be forwarded to the bureau of criminal identification and investigation, to the federal bureau of investigation, or to both bureaus. The commission shall assume the cost of obtaining the fingerprint cards.

The director shall pay to each agency supplying criminal records for each investigation a reasonable fee, as determined by the agency.

The commission may adopt uniform rules specifying time periods after which the persons described in divisions (C)(1) to (5) and (D)(1) to (4) of this section may be issued a license and establishing requirements for those persons to seek a court order to have records sealed in accordance with law.

(G)

(1) Each applicant for a lottery sales agent license shall do both of the following:

(a) Pay fees to the state lottery commission, if required by rule adopted by the director under Chapter 119. of the Revised Code and the controlling board approves the fees;

(b) Prior to approval of the application, obtain a surety bond in an amount the director determines by rule adopted under Chapter 119. of the Revised Code or, alternatively, with the director's approval, deposit the same amount into a dedicated account for the benefit of the state lottery. The director also may approve the obtaining of a surety bond to cover part of the amount required, together with a dedicated account deposit to cover the remainder of the amount required. The director also may establish an alternative program or policy, with the approval of the commission by rule adopted under Chapter 119. of the Revised Code, that otherwise ensures the lottery's financial interests are adequately protected. If such an alternative program or policy is established, an applicant or lottery sales agent, subject to the director's approval, may be permitted to participate in the program or proceed under that policy in lieu of providing a surety bond or dedicated amount.

A surety bond may be with any company that complies with the bonding and surety laws of this state and the requirements established by rules of the commission pursuant to this chapter. A dedicated account deposit shall be conducted in accordance with policies and procedures the director establishes.

A surety bond, dedicated account, other established program or policy, or any combination of these resources, as applicable, may be used to pay for the lottery sales agent's failure to make prompt and accurate payments for lottery ticket sales, for missing or stolen lottery tickets, for damage to equipment or materials issued to the lottery sales agent, or to pay for expenses the commission incurs in connection with the lottery sales agent's license.

(2) A lottery sales agent license is effective for at least one year, but not more than three years.

A licensed lottery sales agent, on or before the date established by the director, shall renew the agent's license and provide at that time evidence to the director that the surety bond, dedicated account deposit, or both, required under division (G)(1)(b) of this section has been renewed or is active, whichever applies.

Before the commission renews a lottery sales agent license, the lottery sales agent shall submit a renewal fee to the commission, if one is required by rule adopted by the director under Chapter 119. of the Revised Code and the controlling board approves the renewal fee. The renewal fee shall not exceed the actual cost of administering the license renewal and processing changes reflected in the renewal application. The renewal of the license is effective for at least one year, but not more than three years.

(3) A lottery sales agent license shall be complete, accurate, and current at all times during the term of the license. Any changes to an original license application or a renewal application may subject the applicant or lottery sales agent, as applicable, to paying an administrative fee that shall be in an amount that the director determines by rule adopted under Chapter 119. of the Revised Code, that the controlling board approves, and that shall not exceed the actual cost of administering and processing the changes to an application.

(4) The relationship between the commission and a lottery sales agent is one of trust. A lottery sales agent collects funds on behalf of the commission through the sale of lottery tickets for which the agent receives a compensation.

(H) Pending a final resolution of any question arising under this section, the director of the state lottery commission may issue a temporary lottery sales agent license, subject to the terms and conditions the director considers appropriate.

(I) If a lottery sales agent's rental payments for the lottery sales agent's premises are determined, in whole or in part, by the amount of retail sales the lottery sales agent makes, and if the rental agreement does not expressly provide that the amount of those retail sales includes the amounts the lottery sales agent receives from lottery ticket sales, only the amounts the lottery sales agent receives as compensation from the state lottery commission for selling lottery tickets shall be considered to be amounts the lottery sales agent receives from the retail sales the lottery sales agent makes, for the purpose of computing the lottery sales agent's rental payments.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 2006 HB699 03-29-2007



Section 3770.051 - Disqualification from contracting with commission.

(A) The director of the state lottery commission may refuse to enter into any contracts or agreements with vendors whose activities on behalf of the commission could potentially affect the integrity of the state lottery's on-line gaming system or instant ticket gaming system, if any principal of the vendor has been convicted of a crime involving moral turpitude or an offense involving illegal gambling or has been found guilty of fraud or misrepresentation in any manner.

(B) The director shall request the bureau of criminal identification and investigation, the department of public safety, or any other state, local, or federal agency to supply the director with the criminal records of any vendor with whom the commission is considering entering into a contract or agreement, and may periodically request such records of any vendor with whom the commission has entered into a contract or agreement. At or prior to the time of making such a request, the director shall require a vendor to obtain fingerprint cards prescribed by the superintendent of the bureau of criminal identification and investigation at a qualified law enforcement agency and the director shall cause these fingerprint cards to be forwarded to the bureau of criminal identification and investigation and the federal bureau of investigation. The commission shall assume the cost of obtaining the fingerprint cards. The director shall pay to each agency supplying such records for each investigation a reasonable fee, as determined by the agency. The commission may adopt uniform rules specifying time periods after which the director may enter into contracts or agreements with vendors described in division (A) of this section and establishing requirements for a vendor to seek a court order to have records sealed in accordance with law.

Effective Date: 09-26-1996



Section 3770.06 - State lottery gross revenue fund - state lottery fund - lottery profits education fund - deferred prizes trust fund - audit program.

(A) There is hereby created the state lottery gross revenue fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. All gross revenues received from sales of lottery tickets, fines, fees, and related proceeds in connection with the statewide lottery and all gross proceeds from statewide joint lottery games shall be deposited into the fund. The treasurer of state shall invest any portion of the fund not needed for immediate use in the same manner as, and subject to all provisions of law with respect to the investment of, state funds. The treasurer of state shall disburse money from the fund on order of the director of the state lottery commission or the director's designee.

Except for gross proceeds from statewide joint lottery games, all revenues of the state lottery gross revenue fund that are not paid to holders of winning lottery tickets, that are not required to meet short-term prize liabilities, that are not credited to lottery sales agents in the form of bonuses, commissions, or reimbursements, that are not paid to financial institutions to reimburse those institutions for sales agent nonsufficient funds, and that are collected from sales agents for remittance to insurers under contract to provide sales agent bonding services shall be transferred to the state lottery fund, which is hereby created in the state treasury. In addition, all revenues of the state lottery gross revenue fund that represent the gross proceeds from the statewide joint lottery games and that are not paid to holders of winning lottery tickets, that are not required to meet short-term prize liabilities, that are not credited to lottery sales agents in the form of bonuses, commissions, or reimbursements, and that are not necessary to cover operating expenses associated with those games or to otherwise comply with the agreements signed by the governor that the director enters into under division (J) of section 3770.02 of the Revised Code or the rules the commission adopts under division (B)(5) of section 3770.03 of the Revised Code shall be transferred to the state lottery fund. All investment earnings of the fund shall be credited to the fund. Moneys shall be disbursed from the fund pursuant to vouchers approved by the director. Total disbursements for monetary prize awards to holders of winning lottery tickets in connection with the statewide lottery and purchases of goods and services awarded as prizes to holders of winning lottery tickets shall be of an amount equal to at least fifty per cent of the total revenue accruing from the sale of lottery tickets.

(B) Pursuant to Section 6 of Article XV, Ohio Constitution, there is hereby established in the state treasury the lottery profits education fund. Whenever, in the judgment of the director of the state lottery commission, the amount to the credit of the state lottery fund that does not represent proceeds from statewide joint lottery games is in excess of that needed to meet the maturing obligations of the commission and as working capital for its further operations, the director of the state lottery commission shall recommend the amount of the excess to be transferred to the lottery profits education fund, and the director of budget and management may transfer the excess to the lottery profits education fund in connection with the statewide lottery. In addition, whenever, in the judgment of the director of the state lottery commission, the amount to the credit of the state lottery fund that represents proceeds from statewide joint lottery games equals the entire net proceeds of those games as described in division (B)(5) of section 3770.03 of the Revised Code and the rules adopted under that division, the director of the state lottery commission shall recommend the amount of the proceeds to be transferred to the lottery profits education fund, and the director of budget and management may transfer those proceeds to the lottery profits education fund. Investment earnings of the lottery profits education fund shall be credited to the fund.

The lottery profits education fund shall be used solely for the support of elementary, secondary, vocational, and special education programs as determined in appropriations made by the general assembly, or as provided in applicable bond proceedings for the payment of debt service on obligations issued to pay costs of capital facilities, including those for a system of common schools throughout the state pursuant to section 2n of Article VIII, Ohio Constitution. When determining the availability of money in the lottery profits education fund, the director of budget and management may consider all balances and estimated revenues of the fund.

(C) There is hereby established in the state treasury the deferred prizes trust fund. With the approval of the director of budget and management, an amount sufficient to fund annuity prizes shall be transferred from the state lottery fund and credited to the trust fund. The treasurer of state shall credit all earnings arising from investments purchased under this division to the trust fund. Within sixty days after the end of each fiscal year, the treasurer of state shall certify to the director of budget and management whether the actuarial amount of the trust fund is sufficient over the fund's life for continued funding of all remaining deferred prize liabilities as of the last day of the fiscal year just ended. Also, within that sixty days, the director of budget and management shall certify the amount of investment earnings necessary to have been credited to the trust fund during the fiscal year just ending to provide for such continued funding of deferred prizes. Any earnings credited in excess of the latter certified amount shall be transferred to the lottery profits education fund.

To provide all or a part of the amounts necessary to fund deferred prizes awarded by the commission in connection with the statewide lottery, the treasurer of state, in consultation with the commission, may invest moneys contained in the deferred prizes trust fund which represents proceeds from the statewide lottery in obligations of the type permitted for the investment of state funds but whose maturities are thirty years or less. Notwithstanding the requirements of any other section of the Revised Code, to provide all or part of the amounts necessary to fund deferred prizes awarded by the commission in connection with statewide joint lottery games, the treasurer of state, in consultation with the commission, may invest moneys in the trust fund which represent proceeds derived from the statewide joint lottery games in accordance with the rules the commission adopts under division (B)(5) of section 3770.03 of the Revised Code. Investments of the trust fund are not subject to the provisions of division (A)(10) of section 135.143 of the Revised Code limiting to twenty-five per cent the amount of the state's total average portfolio that may be invested in debt interests and limiting to one-half of one per cent the amount that may be invested in debt interests of a single issuer.

All purchases made under this division shall be effected on a delivery versus payment method and shall be in the custody of the treasurer of state.

The treasurer of state may retain an investment advisor, if necessary. The commission shall pay any costs incurred by the treasurer of state in retaining an investment advisor.

(D) The auditor of state shall conduct annual audits of all funds and any other audits as the auditor of state or the general assembly considers necessary. The auditor of state may examine all records, files, and other documents of the commission, and records of lottery sales agents that pertain to their activities as agents, for purposes of conducting authorized audits.

The state lottery commission shall establish an internal audit program before the beginning of each fiscal year, subject to the approval of the auditor of state. At the end of each fiscal year, the commission shall prepare and submit an annual report to the auditor of state for the auditor of state's review and approval, specifying the internal audit work completed by the end of that fiscal year and reporting on compliance with the annual internal audit program. The form and content of the report shall be prescribed by the auditor of state under division (C) of section 117.20 of the Revised Code.

(E) Whenever, in the judgment of the director of budget and management, an amount of net state lottery proceeds is necessary to be applied to the payment of debt service on obligations, all as defined in sections 151.01 and 151.03 of the Revised Code, the director shall transfer that amount directly from the state lottery fund or from the lottery profits education fund to the bond service fund defined in those sections. The provisions of this division are subject to any prior pledges or obligation of those amounts to the payment of bond service charges as defined in division (C) of section 3318.21 of the Revised Code, as referred to in division (B) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-13-2002; 2007 HB119 09-29-2007



Section 3770.061 - Charitable gaming oversight fund.

There is hereby created in the state treasury the charitable gaming oversight fund. The state lottery commission shall credit to the fund any money it receives from the office of the attorney general under any agreement the commission and the office have entered into under division (I) of section 2915.08 of the Revised Code. The commission shall use money in the fund to provide oversight, licensing, and monitoring of charitable gaming activities in this state in accordance with the agreement and Chapter 2915. of the Revised Code. Not later than the first day of July of each fiscal year, or as soon as possible thereafter, the commission may certify to the office of budget and management any unobligated fund balances not necessary to be used under this section. The commission may request the office of budget and management to transfer these balances to the lottery profits education fund for use in accordance with section 3770.06 of the Revised Code.

Effective Date: 06-30-2005



Section 3770.07 - Claiming of prizes - unclaimed lottery prizes fund.

(A)

(1) Except as provided in division (A)(2) of this section, lottery prize awards shall be claimed by the holder of the winning lottery product, or by the executor or administrator, or the trustee of a trust, of the estate of a deceased holder of a winning lottery product, in a manner to be determined by the state lottery commission, within one hundred eighty days after the date on which the prize award was announced if the lottery game is an online game, and within one hundred eighty days after the close of the game if the lottery game is an instant game.

Any lottery prize award with a value that meets or exceeds the reportable winnings amounts set by 26 U.S.C. 6041, or a subsequent analogous section of the Internal Revenue Code, shall not be claimed by or paid to any person, as defined in section 1.59 of the Revised Code or as defined by rule or order of the state lottery commission, until the name, address, and social security number of each beneficial owner of the prize award are documented for the commission. Except when a beneficial owner otherwise consents in writing, in the case of a claim for a lottery prize award made by one or more beneficial owners using a trust, the name, address, and social security number of each such beneficial owner in the commission's records as a result of such a disclosure are confidential and shall not be subject to inspection or copying under section 149.43 of the Revised Code as a public record.

Except as otherwise provided in division (A)(1) of this section or as otherwise provided by law, the name and address of any individual claiming a lottery prize award are subject to inspection or copying under section 149.43 of the Revised Code as a public record.

(2) An eligible person serving on active military duty in any branch of the United States armed forces during a war or national emergency declared in accordance with federal law may submit a delayed claim for a lottery prize award. The eligible person shall do so by notifying the state lottery commission about the claim not later than the five hundred fortieth day after the date on which the prize award was announced if the lottery game is an online game or after the date on which the lottery game closed if the lottery game is an instant game.

(3) If no valid claim to a lottery prize award is made within the prescribed period, the prize money, the cost of goods and services awarded as prizes, or, if goods or services awarded as prizes are resold by the state lottery commission, the proceeds from their sale shall be returned to the state lottery fund and distributed in accordance with section 3770.06 of the Revised Code.

(4) The state lottery commission may share with other governmental agencies the name, address, and social security number of a beneficial owner disclosed to the commission under division (A)(1) of this section, as authorized under sections 3770.071 and 3770.073 of the Revised Code. Any shared information as disclosed pursuant to those sections that is made confidential by division (A)(1) of this section remains confidential and shall not be subject to inspection or copying under section 149.43 of the Revised Code as a public record unless the applicable beneficial owner otherwise provides written consent.

(5) As used in this division:

(a) "Eligible person" means a person who is entitled to a lottery prize award and who falls into either of the following categories:

(i) While on active military duty in this state, the person, as the result of a war or national emergency declared in accordance with federal law, is transferred out of this state before the one hundred eightieth day after the date on which the winner of the lottery prize award is selected.

(ii) While serving in the reserve forces in this state, the person, as the result of a war or national emergency declared in accordance with federal law, is placed on active military duty and is transferred out of this state before the expiration of the one hundred eightieth day after the date on which the prize drawing occurs for an online game or before the expiration of the one hundred eightieth day following the close of an instant game as determined by the commission.

(b) "Active military duty" means that a person is covered by the "Servicemembers Civil Relief Act," 117 Stat. 2835 (2003), 50 U.S.C. 501 et seq., as amended, or the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C. 4301 et seq., as amended.

(c) "Each beneficial owner" means the ultimate recipient or, if there is more than one, each ultimate recipient of a lottery prize award.

(B) If a prize winner, as defined in section 3770.10 of the Revised Code, is under eighteen years of age, or is under some other legal disability, and the prize money or the cost of goods or services awarded as a prize exceeds one thousand dollars, the director of the state lottery commission shall order that payment be made to the order of the legal guardian of that prize winner. If the amount of the prize money or the cost of goods or services awarded as a prize is one thousand dollars or less, the director may order that payment be made to the order of the adult member, if any, of that prize winner's family legally responsible for the care of that prize winner.

(C) No right of any prize winner, as defined in section 3770.10 of the Revised Code, to a prize award shall be the subject of a security interest or used as collateral.

(D)

(1) No right of any prize winner, as defined in section 3770.10 of the Revised Code, to a prize award shall be assignable except as follows: when the payment is to be made to the executor or administrator, or the trustee of a trust, of the estate of a prize winner; when the award of a prize is disputed, any person may be awarded a prize award to which another has claimed title, pursuant to the order of a court of competent jurisdiction; when a person is awarded a prize award to which another has claimed title, pursuant to the order of a federal bankruptcy court under Title 11 of the United States Code; or as provided in sections 3770.10 to 3770.14 of the Revised Code.

(2)

(a) No right of any prize winner, as defined in section 3770.10 of the Revised Code, to a prize award with a remaining unpaid balance of less than one hundred thousand dollars shall be subject to garnishment, attachment, execution, withholding, or deduction except as provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code or when the director is to make a payment pursuant to section 3770.071 or 3770.073 of the Revised Code.

(b) No right of any prize winner, as defined in section 3770.10 of the Revised Code, to a prize award with an unpaid balance of one hundred thousand dollars or more shall be subject to garnishment, attachment, execution, withholding, or deduction except as follows: as provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code; when the director is to make a payment pursuant to section 3770.071 or 3770.073 of the Revised Code; or pursuant to the order of a court of competent jurisdiction located in this state in a proceeding in which the state lottery commission is a named party, in which case the garnishment, attachment, execution, withholding, or deduction pursuant to the order shall be subordinate to any payments to be made pursuant to section 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 3770.071, or 3770.073 of the Revised Code.

(3) The state lottery commission may adopt and amend rules pursuant to Chapter 119. of the Revised Code as necessary to implement division (D) of this section, to provide for payments from prize awards subject to garnishment, attachment, execution, withholding, or deduction, and to comply with any applicable requirements of federal law.

(4) Upon making payments from a prize award as required by division (D) of this section, the director and the state lottery commission are discharged from all further liability for those payments, whether they are made to an executor, administrator, trustee, judgment creditor, or another person, or to the prize winner, as defined in section 3770.10 of the Revised Code.

(5) The state lottery commission shall adopt rules pursuant to section 3770.03 of the Revised Code concerning the payment of prize awards upon the death of a prize winner, as defined in section 3770.10 of the Revised Code. Upon the death of a prize winner, the remainder of the prize winner's prize award, to the extent it is not subject to a transfer agreement under sections 3770.10 to 3770.14 of the Revised Code, may be paid to the executor, administrator, or trustee in the form of a discounted lump sum cash settlement.

(E) No lottery prize award shall be awarded to or for any officer or employee of the state lottery commission, any officer or employee of the auditor of state actively auditing, coordinating , or certifying commission drawings, or any blood relative or spouse of such an officer or employee of the commission or auditor of state living as a member of the officer's or employee's household, nor shall any such officer, employee, blood relative, or spouse attempt to claim a lottery prize award.

(F) The director may prohibit vendors to the state lottery commission and their employees from being awarded a lottery prize award.

(G) Upon the payment of prize awards pursuant to a provision of this section, other than a provision of division (D) of this section, the director and the state lottery commission are discharged from all further liability for their payment. Installment payments of lottery prize awards shall be paid by official check or warrant, and they shall be sent by mail delivery to the prize winner's address within the United States or by electronic funds transfer to an established bank account located within the United States, or the prize winner may pick them up at an office of the commission.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 06-29-2004; 03-31-2005; 04-14-2006



Section 3770.071 - Deducting child support or spousal support arrearage from award.

(A)

(1) If the amount of the prize money or the cost of goods or services awarded as a lottery prize award meets or exceeds the reportable winnings amounts set by 26 U.S.C. 6041, or a subsequent analogous section of the Internal Revenue Code, the director of the state lottery commission or the director's designee shall require the person entitled to the prize award to affirm in writing, under oath, or by electronic means, whether or not the person is in default under a support order. The director or the director's designee also may take any additional appropriate steps to determine if the person entitled to the prize award is in default under a support order. If the person entitled to the prize award affirms that the person is in default under a support order, or if the director or the director's designee determines that the person is in default under a support order, the director or the director's designee shall temporarily withhold payment of the prize award and notify the child support enforcement agency that administers the support order that the person is entitled to a prize award, of the amount of the prize award, and, if the prize award is to be paid in annual installments, of the number of installments.

(2) Upon receipt of the notice from the director or the director's designee, the child support enforcement agency shall conduct an investigation to determine whether the person entitled to the lottery prize award is subject to a final and enforceable determination of default made under sections 3123.01 to 3123.07 of the Revised Code. If the agency determines that the person is so subject, it shall issue an intercept directive as described in section 3123.89 of the Revised Code to the director at lottery commission headquarters requiring the director or the director's designee to deduct from any unpaid prize award or any annual installment payment of an unpaid prize award, a specified amount for support in satisfaction of the support order under which the person is in default. To the extent possible, the amount specified to be deducted under the intercept directive shall satisfy the amount ordered for support in the support order under which the person is in default.

A child support enforcement agency shall issue an intercept directive within thirty days from the date the director or the director's designee notifies the agency under division (A)(1) of this section. Within thirty days after the date on which the agency issues the intercept directive, the director or the director's designee shall pay the amount specified in the intercept directive to the office of child support in the department of job and family services. But, if the prize award is to be paid in annual installments, the director or the director's designee, on the date the next installment payment is due, shall deduct the amount specified in the intercept directive from that installment and, if necessary, any subsequent annual installments, at the time those installments become due and owing to the prize winner, and pay the amount to the office of child support.

(B) As used in this section:

(1) "Support order" has the same meaning as in section 3119.01 of the Revised Code.

(2) "Default" has the same meaning as in section 3121.01 of the Revised Code.

(C) No person shall knowingly make a false affirmation or oath required by division (A) of this section.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 03-22-2001; 04-14-2006



Section 3770.072 - State income tax withholding and filing of report.

(A) As used in this section, "prize winner," "transferee," and "transferor" have the same meanings as in section 3770.10 of the Revised Code.

(B) The state lottery commission shall deduct amounts from lottery prize awards and file returns in accordance with sections 5747.062 and 5747.064 of the Revised Code and any rules adopted by the tax commissioner pursuant to those sections. This division also applies to lottery prize award payments the commission remits to transferees.

(C)

(1)

(a) Each transferee shall deduct and withhold from each gross amount payable to each prize winner four per cent of the gross amount payable prior to making any other reduction required by this chapter.

(b) Subject to division (C)(1)(c) of this section, each transferee, including any transferee that is a related member, as defined in section 5733.042 of the Revised Code, to the transferor, shall deduct and withhold from each amount payable to a transferor that is not a prize winner four per cent of the portion of the payment representing gain or income the transferor will recognize in connection with the payment.

(c) For purposes of division (C)(1)(b) of this section, the portion of any payment representing gain or income recognized by the transferor shall be computed in accordance with the Internal Revenue Code. The transferor shall prepare a written statement setting forth that amount and sign the statement under penalty of perjury. Within five days before the date on which the payment is to be made, the transferor shall deliver the written statement to the transferee and deliver a copy of the written statement to the tax commissioner. If the transferee does not receive the written statement by the time the payment is made, the transferee shall withhold four per cent of the entire amount of the payment. If the tax commissioner notifies the transferee that the transferor has erroneously computed the amount of gain or income recognized, the transferee shall withhold four per cent of the entire amount of each payment to be made after the transferee receives the notice.

(d) The tax commissioner may impose a penalty of up to one thousand dollars for any person failing to timely deliver to the tax commissioner the copy of the written statement as required by division (C)(1)(c) of this section. Proceeds from the imposition of the penalty shall be considered as revenue arising from the tax imposed under section 5733.06 or 5747.02 of the Revised Code, as applicable.

(2) With respect to amounts deducted and withheld pursuant to division (C)(1) of this section, each transferee shall comply with divisions (A)(2) to (4) of section 5747.062 of the Revised Code.

(3) An employee of a corporation, limited liability company, or business trust having control or supervision of or charged with the responsibility of filing the report and making the payment required by division (C) of this section and section 5747.062 of the Revised Code, or an officer, member, manager, or trustee of a corporation, limited liability company, or business trust who is responsible for the execution of the corporation's, limited liability company's, or business trust's fiscal responsibilities, shall be personally liable for failure to file the report or pay the amount due as required by division (C) of this section and section 5747.062 of the Revised Code. The dissolution, termination, or bankruptcy of a corporation, limited liability company, or business trust does not discharge a responsible officer's, member's, manager's, employee's, or trustee's liability for a failure of the corporation, limited liability company, or business trust to file returns or pay the amount due.

(4)

(a) The tax commissioner may make an assessment against any person listed in division (C)(1) or (3) of this section for any deficiency for any period. Section 5747.13 of the Revised Code shall apply with respect to issuing assessments, filing petitions for reassessments, conducting hearings, issuing final determinations, making the assessment final, and filing the entry that makes the assessment final. Section 5717.02 of the Revised Code shall apply to appeals of the commissioner's final decision in connection with assessments issued pursuant to division (C)(4) of this section.

(b) An assessment issued against any person listed in division (C)(1) or (3) of this section shall not be considered an election of remedies or a bar to an assessment against any other person for the failure to comply with division (C)(1) of this section. No assessment shall be issued against any person who is so listed if the amount required to be withheld has been paid by another.

(c) The assessment shall include interest at the rate per annum prescribed by section 5703.47 of the Revised Code on liability from the time the payment is due until the date of assessment. Interest shall continue to accrue from the date of assessment until the date the assessment is paid in full. Any interest accruing subsequent to the date of the issuance of the assessment shall be considered to be an additional deficiency for which the tax commissioner may issue subsequent assessments. The initial assessment and any subsequent assessments may include a penalty in an amount not to exceed twice the applicable interest charged under this division.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-17-2002; 04-14-2006



Section 3770.073 - Satisfying debts to state from lottery prize awards.

(A) If a person is entitled to a lottery prize award and is indebted to the state for the payment of any tax, workers' compensation premium, unemployment contribution, payment in lieu of unemployment contribution, certified claim under section 131.02 or 131.021 of the Revised Code, or is indebted to a political subdivision that has a certified claim under section 131.02 of the Revised Code, lottery sales receipts held in trust on behalf of the state lottery commission as described in division (G)(4) of section 3770.05 of the Revised Code, or charge, penalty, or interest arising from these debts and if the amount of the prize money or the cost of goods or services awarded as a lottery prize award is five thousand dollars or more, the director of the state lottery commission, or the director's designee, shall do either of the following:

(1) If the prize award will be paid in a lump sum, deduct from the prize award and pay to the attorney general an amount in satisfaction of the debt and pay any remainder to that person. If the amount of the prize award is less than the amount of the debt, the entire amount of the prize award shall be deducted and paid in partial satisfaction of the debt.

(2) If the prize award will be paid in annual installments, on the date the initial installment payment is due, deduct from that installment and pay to the attorney general an amount in satisfaction of the debt and, if necessary to collect the full amount of the debt, do the same for any subsequent annual installments, at the time the installments become due and owing to the person, until the debt is fully satisfied.

(B) If a person entitled to a lottery prize award owes more than one debt, any debt owed to the state shall be satisfied first, subject to both section 5739.33 and division (G) of section 5747.07 of the Revised Code having first priority, and subject to division (C) of this section.

(C) Any debt owed under section 3770.071 of the Revised Code shall be satisfied with first priority over debts owed under this section.

(D) Except as provided in section 131.021 of the Revised Code, this section applies only to debts that have become final.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-26-2003; 05-06-2005; 04-14-2006; 2006 HB699 03-29-2007



Section 3770.08 - Prohibited acts.

(A) No person shall sell a lottery ticket at a price greater than that fixed by rule of the state lottery commission.

(B) No person other than a licensed lottery sales agent shall sell lottery tickets, but nothing in this section shall be construed to prevent any person from giving lottery tickets to another as a gift. A transfer of lottery tickets by any person which is made in connection with a marketing, promotional, or advertising program shall be deemed to be a gift for the purposes of this chapter.

(C) No person shall sell a lottery ticket to any person under eighteen years of age, and no person under eighteen years of age shall attempt to purchase a lottery ticket.

(D) No person, directly or indirectly, on behalf of self, or another, nor any organization, shall invite, solicit, demand, offer, or accept any payment, contribution, favor, or other consideration to influence the award, renewal, or retention of a lottery sales agent license.

(E) Except as otherwise provided in this division, no person shall sell lottery tickets on any fairgrounds during any annual exhibition conducted in accordance with Chapter 991. or 1711. of the Revised Code. "Fairgrounds" includes any land or property under the control or management of any agricultural society or of the Ohio expositions commission. This division does not apply to the sale of lottery tickets by the commission at the state fairground during the state fair.

Effective Date: 09-26-1996



Section 3770.10 - Transfer of prize award definitions.

As used in sections 3770.07 and 3770.10 to 3770.14 of the Revised Code:

(A) "Court of competent jurisdiction" means either the general division or the probate division of the court of common pleas of the county in which the prize winner or transferor resides, or, if the prize winner or transferor is not a resident of this state, either the general division or the probate division of the court of common pleas of Franklin county or a federal court having jurisdiction over the lottery prize award.

(B) "Discounted present value" means the present value of the future payments of a lottery prize award that is determined by discounting those payments to the present, using the most recently published applicable federal rate for determining the present value of an annuity as issued by the United States internal revenue service and assuming daily compounding.

(C) "Independent professional advice" means the advice of an attorney, a certified public accountant, an actuary, or any other licensed professional adviser if all of the following apply:

(1) The prize winner has engaged the services of the licensed professional adviser to render advice concerning the legal and other implications of a transfer of the lottery prize award.

(2) The licensed professional adviser is not affiliated in any manner with or compensated in any manner by the transferee of the lottery prize award.

(3) The compensation of the licensed professional adviser is not affected by whether or not a transfer of a lottery prize award occurs.

(D) "Prize winner" means any person that holds the right to receive all or any part of a lottery prize award as a result of being any of the following:

(1) A person who is a claimant under division (A) of section 3770.07 of the Revised Code;

(2) A person who is entitled to a prize award and who is under a legal disability as described in division (B) of section 3770.07 of the Revised Code;

(3) A person who was awarded a prize award to which another has claimed title by a federal bankruptcy court order or other court order referred to in division (D) of section 3770.07 of the Revised Code;

(4) A person who is receiving payments upon the death of a prize winner as provided in division (D) of section 3770.07 of the Revised Code.

(E) "Transfer" means any form of sale, assignment, or redirection of payment of all or any part of a lottery prize award for consideration.

(F) "Transfer agreement" means an agreement that is complete and valid, and that provides for the transfer of all or any part of a lottery prize award from a transferor to a transferee. A transfer agreement is incomplete and invalid unless the agreement contains both of the following:

(1) A statement, signed by the transferor under penalties of perjury, that the transferor irrevocably agrees that the transferor is subject to the tax imposed by Chapter 5733. or 5747. of the Revised Code with respect to gain or income which the transferor will recognize in connection with the transfer. If the transferor is a pass-through entity, as defined in section 5733.04 of the Revised Code, each investor in the pass-through entity shall also sign under penalties of perjury a statement that the investor irrevocably agrees that the investor is subject to the tax imposed by Chapter 5733. or 5747. of the Revised Code with respect to gain or income which the transferor and the investor will recognize in connection with the transfer.

(2) A statement, signed by the transferee, that the transferee irrevocably agrees that the transferee is subject to the withholding requirements imposed by division (C) of section 3770.072 of the Revised Code and that the transferee is subject to the tax imposed by Chapter 5733. or 5747. of the Revised Code with respect to gain or income which the transferee will recognize in connection with lottery prize awards to be received as a result of the transfer. If the transferee is a pass-through entity, as defined in section 5733.04 of the Revised Code, each investor in the pass-through entity shall also sign under penalties of perjury a statement setting forth that the investor irrevocably agrees that the investor is subject to the withholding requirements imposed by division (C) of section 3770.072 of the Revised Code and is subject to the tax imposed by Chapter 5733. or 5747. of the Revised Code with respect to gain or income which the transferee and the investor will recognize in connection with lottery prize awards to be received as a result of the transfer.

(G) "Transferee" means a party acquiring or proposing to acquire all or any part of a lottery prize award through a transfer.

(H) "Transferor" means either a prize winner or a transferee in an earlier transfer whose interest is acquired by or is sought to be acquired by a transferee or a new transferee through a transfer.

Effective Date: 09-26-2003; 03-31-2005; 04-14-2006



Section 3770.11 - Transferee to provide prize winner with disclosure statement.

Prior to the date on which a prize winner becomes obligated under a transfer agreement, the transferee shall provide to the prize winner a disclosure statement, in boldface type of the minimum size of fourteen points, setting forth all of the following:

(A) The amounts and due dates of the lottery prize award payments that would be transferred under the transfer agreement;

(B) The aggregate amount of the lottery prize award payments described in division (A) of this section;

(C) The discounted present value of the lottery prize award payments described in division (A) of this section, calculated as of the date the disclosure statement is provided to the prize winner, and the amount of the applicable federal rate used in determining the discounted present value;

(D) The gross amount payable to the prize winner in exchange for or as consideration for the transfer of the lottery prize award payments described in division (A) of this section, including the annual rate of discount to present value used to determine the gross amount payable to the prize winner, assuming daily compounding and funding on the date of the transfer agreement;

(E) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the prize winner or deductible from the gross amount otherwise payable to the prize winner as described in division (D) of this section;

(F) The net amount payable to the prize winner after deduction from the gross amount payable to the prize winner as described in division (D) of this section of all commissions, fees, costs, expenses, and charges described in division (E) of this section;

(G)

(1) The quotient, expressed as a percentage, obtained by dividing the net amount payable to the prize winner as described in division (F) of this section by the discounted present value of the payments described in division (C) of this section.

(2) Solely for purposes of division (G)(1) of this section, "net amount payable" does not include taxes required to be withheld under division (C)(1) of section 3770.072 of the Revised Code.

Effective Date: 09-17-2002



Section 3770.12 - Court order approving transfer - express findings necessary.

A court of competent jurisdiction shall approve a transfer of a lottery prize award only in a final order that is based on express findings of the court. The court shall approve the transfer if each of the following conditions that applies is met and is included in the court's express findings:

(A) If the transferor is a prize winner, the transferee has provided to the prize winner a disclosure statement that complies with section 3770.11 of the Revised Code, and the prize winner has confirmed the prize winner's receipt of the disclosure statement, as evidenced by the prize winner's notarized signature on a copy of the disclosure statement.

(B) If the transferor is a prize winner, the prize winner has received independent professional advice regarding the legal and other implications of the transfer.

(C) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the state lottery commission and has filed a copy of that notice with the court in which the application for approval of the transfer was filed.

(D) The transferee is a trust, limited partnership, general partnership, corporation, professional association, limited liability company, or other entity that is qualified to do business in this state and meets the registration requirements for that type of entity under Title XVII of the Revised Code.

(E) The transfer complies with all applicable requirements of the Revised Code and does not contravene any applicable statute or court order.

(F) The transfer does not include or cover the amounts of the lottery prize award that are required to be withheld or deducted pursuant to section 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 3770.071, or 3770.072 of the Revised Code.

(G) Any amounts described in division (F) of this section that are required to be withheld or deducted, as of the date of the court order, will be offset by the commission first against remaining payments due the transferor and then against payments due the transferee.

(H) Except as provided in divisions (F) and (G) of this section, that the transferor's interest in each and all of the future payments from a particular lottery prize award is to be paid to a single transferee, or, if the payments from the lottery prize award are to be directed from the state lottery commission to multiple transferees, the commission has promulgated rules under section 3770.03 of the Revised Code permitting transfers to multiple transferees, and the transfer is consistent with those rules.

(I) If the lottery prize award has been transferred within twelve months immediately preceding the effective date of the proposed transfer, the state lottery commission has not objected to the proposed transfer. The court shall presume that the requirements of this division are met unless the commission notifies the court in writing before the hearing on the application for transfer, or through counsel at that hearing, that a transfer of the same lottery prize award has been made within that twelve-month period and that the commission objects to a subsequent transfer within that twelve-month period. The court shall find that the requirements of this division are not met if the commission provides notice of a prior transfer of the same lottery prize award within that twelve-month period and its objection to the proposed transfer, unless the transferor or transferee shows by clear and convincing evidence that no previous transfer of the same lottery prize award occurred within that twelve-month period. For purposes of this division, any of a series of transfers of a lottery prize award that occur simultaneously as part of a single transaction shall not be considered to be a prior transfer of the lottery prize award within the twelve-month period immediately preceding the effective date of the proposed transfer, provided that the condition set forth in division (C) of this section is met.

If the court determines that all of the conditions in divisions (A) to (I) of this section that apply are met, the transfer of the lottery prize award shall be presumed to be fair and reasonable and in the best interests of the prize winner.

Effective Date: 09-26-2003; 03-31-2005



Section 3770.121 - Transfer of prize award paid in installments.

Any state lottery commission rules allowing lottery prize awards to be paid in installments also shall allow a prize winner who is being paid a prize award in that manner to transfer all or a portion of the remainder of the prize award, subject to each of the following conditions:

(A) If each transfer is for less than one hundred per cent of the remainder of the prize award, the remainder of the prize award for each transfer must be five hundred thousand dollars or greater at the time of the transfer. If the lottery prize award is a lifetime prize, for each transfer the remainder of the minimum guaranteed prize to which the prize winner is entitled must be five hundred thousand dollars or greater at the time of the transfer.

(B) Payments of the prize award transferred shall be subject to the withholding or deduction of any amounts that are required to be withheld or deducted under section 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 3770.071, or 5747.062 of the Revised Code.

(C) The maximum number of transfers under this section with respect to any single prize award shall not exceed three unless a greater number has been specified by the commission in the rules.

Effective Date: 03-31-2005



Section 3770.13 - Application for approval in advance of transfer.

(A) A transferee shall file an application under sections 3770.10 to 3770.14 of the Revised Code for the approval in advance of a transfer of a lottery prize award in a court of competent jurisdiction.

(B) The following procedures shall apply to an application for the approval in advance by a court of a transfer of a lottery prize award under division (A) of this section:

(1) Upon the filing of the application, the court shall set a date, time, and place for a hearing on the application and shall notify the transferee and transferor of the date, time, and place of the hearing.

(2) Not less than thirty days prior to the date set by the court for the hearing on an application filed pursuant to this section, the transferee shall file with the court and shall serve on the state lottery commission, in the manner prescribed in the Rules of Civil Procedure for the service of process, a notice of the proposed transfer and the application for its approval in advance. The notice shall include all of the following:

(a) A copy of the application;

(b) A copy of the transfer agreement or, if the transferor is not a prize winner, a redacted copy of the transfer agreement that discloses sufficient information to allow the commission and the court to determine the validity of the transfer agreement;

(c) If the transferor is a prize winner, a copy of the disclosure statement provided by the transferee pursuant to section 3770.11 of the Revised Code and signed by the prize winner pursuant to division (A) of section 3770.12 of the Revised Code;

(d) The amounts and due dates of the lottery prize award payments that will be transferred under the transfer agreement;

(e) Notification of the date, time, and place of the hearing on the application;

(f) The complete name, address, and taxpayer identification number of the transferee.

(3) The commission shall not be required to appear in or be named as a party to a hearing on the application, but may intervene as of right in the proceeding.

(4) At the conclusion of the hearing on an application under this section, the court may grant or deny the approval of the transfer. The court shall enter its order accordingly. If the court grants the approval of the transfer, it shall include in its order all of the express findings specified in section 3770.12 of the Revised Code. If the court denies the approval of the transfer, it shall include in its order the reasons for the denial.

(5) An order of the court made under division (B)(4) of this section is a final and appealable order.

Effective Date: 09-17-2002



Section 3770.14 - Payments to transferee - processing fee.

(A) Upon receipt of a court order issued under section 3770.13 of the Revised Code, the transferee shall provide a certified copy of the court order to the director of the state lottery commission. Not later than ten days after receipt of the certified copy of the court order, the director shall acknowledge to the transferee in writing the commission's intent to comply with the court order in making future payments.

(B) The director shall make payments of the lottery prize award to the transferee designated in the certified copy of the court order and in accordance with the prize payment schedule established when the prize was claimed. The director may charge a processing fee, in an amount determined by the commission by rule pursuant to section 3770.03 of the Revised Code, to cover any direct or indirect costs associated with making the prize award payments in accordance with that prize payment schedule.

(C) Upon payment of the lottery prize award pursuant to this section, the director and the commission are discharged from all further liability therefor.

Effective Date: 09-17-2002



Section 3770.21 - Video lottery terminals.

(A) As used in this section:

(1) "Video lottery terminal" means any electronic device approved by the state lottery commission that provides immediate prize determinations for participants on an electronic display that is located at a facility owned by a holder of a permit as defined in rule 3769-1-05 of the Administrative Code.

(2) "Video lottery terminal promotional gaming credit" means a video lottery terminal game credit, discount, or other similar item issued to a patron to enable the placement of, or increase in, a wager at a video lottery terminal.

(3) "Video lottery terminal income" means credits played, minus approved video lottery terminal promotional gaming credits, minus video lottery prize awards.

(B) The state lottery commission shall include, in conjunction with the state racing commission, in any rules adopted concerning video lottery terminals, the level of minimum investments that must be made by video lottery terminal sales agents in the buildings, fixtures, equipment, facilities-related preparation, and grounds at the facilities, including temporary facilities, in which the terminals will be located, along with any standards and timetables for such investments.

(C) A licensed video lottery sales agent may provide video lottery terminal promotional gaming credits to patrons for video lottery terminal gaming. Video lottery terminal promotional gaming credits shall be subject to approval by the director of the state lottery commission.

(D) Video lottery terminal sales agents shall develop internal guidelines and controls for the purpose of giving minority business enterprises the ability to compete for the awarding of contracts to provide goods and services to those sales agents. As used in this division, "minority business enterprise" has the meaning defined in section 122.71 of the Revised Code.

(E) No license or excise tax or fee not in effect on the effective date of this section shall be assessed upon or collected from a video lottery terminal sales agent by any county, township, municipal corporation, school district, or other political subdivision of the state that has authority to assess or collect a tax or fee by reason of the video lottery terminal related conduct authorized by section 3770.03 of the Revised Code. This division does not prohibit the imposition of taxes under Chapter 718. or 3769. of the Revised Code.

(F)

(1) Any action asserting that this section or section 3770.03 of the Revised Code or any portion of those sections or any rule adopted under those sections violates any provision of the Ohio Constitution shall be brought in the court of common pleas of Franklin county within ninety days after the effective date of the amendment of this section by Am. Sub. H.B. 386 of the 129th general assembly or within ninety days after the effective day of any rule, as applicable.

(2) Any claim asserting that any action taken by the governor or the lottery commission pursuant to those sections violates any provision of the Ohio Constitution or any provision of the Revised Code shall be brought in the court of common pleas of Franklin county within sixty days after the action is taken.

(3) Divisions (F)(1) and (2) of this section do not apply to any claim within the original jurisdiction of the supreme court or a court of appeals under Article IV of the Ohio Constitution.

(G) The court of common pleas of Franklin county shall give any claim filed under division (F)(1) or (2) of this section priority over all other civil cases before the court, irrespective of position on the court's calendar, and shall make a determination on the claim expeditiously. A court of appeals shall give any appeal from a final order issued in a case brought pursuant to division (F) of this section priority over all other civil cases before the court, irrespective of position on the court's calendar, and shall make a determination on the appeal expeditiously.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 3770.22 - Confidential information.

(A) Any information concerning the following that is submitted, collected, or gathered as part of an application to the state lottery commission for a video lottery related license under this chapter is confidential and not subject to disclosure by a state agency or political subdivision as a public record under section 149.43 of the Revised Code:

(1) A dependent of an applicant;

(2) The social security number, passport number, or federal tax identification number of an applicant or the spouse of an applicant;

(3) The home address and telephone number of an applicant or the spouse or dependent of an applicant;

(4) An applicant's birth certificate;

(5) The driver's license number of an applicant or the applicant's spouse;

(6) The name or address of a previous spouse of the applicant;

(7) The date of birth of the applicant and the spouse of an applicant;

(8) The place of birth of the applicant and the spouse of an applicant;

(9) The personal financial information and records of an applicant or of an employee or the spouse or dependent of an applicant, including tax returns and information, and records of criminal proceedings;

(10) Any information concerning a victim of domestic violence, sexual assault, or stalking;

(11) The electronic mail address of the spouse or family member of the applicant;

(12) Any trade secret, medical records, and patents or exclusive licenses;

(13) Security information, including risk prevention plans, detection and countermeasures, location of count rooms or other money storage areas, emergency management plans, security and surveillance plans, equipment and usage protocols, and theft and fraud prevention plans and countermeasures;

(14) Information provided in a multijurisdictional personal history disclosure form, including the Ohio supplement, exhibits, attachments, and updates.

(B) The individual's name, the individual's place of employment, the individual's job title, and the individual's gaming experience that is provided for an individual who holds, held, or has applied for a video lottery related license under this chapter is not confidential. The reason for denial or revocation of a video lottery related license or for disciplinary action against the individual is not confidential.

(C) An individual who holds, held, or has applied for a video lottery related license under this chapter may waive the confidentiality requirements of division (A) of this section.

(D) Confidential information received by the commission from another jurisdiction relating to a person who holds, held, or has applied for a license under this chapter is confidential and not subject to disclosure as a public record under section 149.43 of the Revised Code. The commission may share the information referenced in this division with, or disclose the information to, the inspector general, any appropriate prosecuting authority, any law enforcement agency, or any other appropriate governmental or licensing agency, if the agency that receives the information complies with the same requirements regarding confidentiality as those with which the commission must comply.

The applicant shall complete a cover sheet for the application on which the applicant shall disclose the applicant's name, the business address of the lottery sales agent, management company, holding company, or gaming-related vendor employing the applicant, the business address and telephone number of such employer, and the county, state, and country in which the applicant's residence is located.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.



Section 3770.99 - Penalty.

(A) Whoever is prohibited from claiming a lottery prize award under division (E) of section 3770.07 of the Revised Code and attempts to claim or is paid a lottery prize award is guilty of a minor misdemeanor, and shall provide restitution to the state lottery commission of any moneys erroneously paid as a lottery prize award to that person.

(B) Whoever violates division (C) of section 3770.071 or section 3770.08 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 09-26-2003






Chapter 3771 - CHAUTAUQUA ASSEMBLIES [REPEALED]

Section 3771.01 to 3771.07 - [Repealed].

Effective Date: 10-26-1979



Section 3771.08 - [Repealed].

Effective Date: 01-01-1974



Section 3771.99 - [Repealed].

Effective Date: 10-26-1979






Chapter 3772 - CASINO GAMING

Section 3772.01 - Definitions.

As used in this chapter:

(A) "Applicant" means any person who applies to the commission for a license under this chapter.

(B) "Casino control commission fund" means the casino control commission fund described in Section 6(C)(3)(d) of Article XV, Ohio Constitution, the money in which shall be used to fund the commission and its related affairs.

(C) "Casino facility" means a casino facility as defined in Section 6(C)(9) of Article XV, Ohio Constitution.

(D) "Casino game" means any slot machine or table game as defined in this chapter.

(E) "Casino gaming" means any type of slot machine or table game wagering, using money, casino credit, or any representative of value, authorized in any of the states of Indiana, Michigan, Pennsylvania, and West Virginia as of January 1, 2009, and includes slot machine and table game wagering subsequently authorized by, but shall not be limited by, subsequent restrictions placed on such wagering in such states. "Casino gaming" does not include bingo, as authorized in Section 6 of Article XV, Ohio Constitution and conducted as of January 1, 2009, or horse racing where the pari-mutuel system of wagering is conducted, as authorized under the laws of this state as of January 1, 2009.

(F) "Casino gaming employee" means any employee of a casino operator or management company, but not a key employee, and as further defined in section 3772.131 of the Revised Code.

(G) "Casino operator" means any person, trust, corporation, partnership, limited partnership, association, limited liability company, or other business enterprise that directly or indirectly holds an ownership or leasehold interest in a casino facility. "Casino operator" does not include an agency of the state, any political subdivision of the state, any person, trust, corporation, partnership, limited partnership, association, limited liability company, or other business enterprise that may have an interest in a casino facility, but who is legally or contractually restricted from conducting casino gaming.

(H) "Central system" means a computer system that provides the following functions related to casino gaming equipment used in connection with casino gaming authorized under this chapter: security, auditing, data and information retrieval, and other purposes deemed necessary and authorized by the commission.

(I) "Cheat" means to alter the result of a casino game, the element of chance, the operation of a machine used in a casino game, or the method of selection of criteria that determines (a) the result of the casino game, (b) the amount or frequency of payment in a casino game, (c) the value of a wagering instrument, or (d) the value of a wagering credit. "Cheat" does not include an individual who, without the assistance of another individual or without the use of a physical aid or device of any kind, uses the individual's own ability to keep track of the value of cards played and uses predictions formed as a result of the tracking information in the individual's playing and betting strategy.

(J) "Commission" means the Ohio casino control commission.

(K) "Gaming agent" means a peace officer employed by the commission that is vested with duties to enforce this chapter and conduct other investigations into the conduct of the casino gaming and the maintenance of the equipment that the commission considers necessary and proper and is in compliance with section 109.77 of the Revised Code.

(L) "Gaming-related vendor" means any individual, partnership, corporation, association, trust, or any other group of individuals, however organized, who supplies gaming-related equipment, goods, or services to a casino operator or management company, that are directly related to or affect casino gaming authorized under this chapter, including, but not limited to, the manufacture, sale, distribution, or repair of slot machines and table game equipment.

(M) "Holding company" means any corporation, firm, partnership, limited partnership, limited liability company, trust, or other form of business organization not a natural person which directly or indirectly does any of the following:

(1) Has the power or right to control a casino operator, management company, or gaming-related vendor license applicant or licensee;

(2) Holds an ownership interest of five per cent or more, as determined by the commission, in a casino operator, management company, or gaming-related vendor license applicant or licensee;

(3) Holds voting rights with the power to vote five per cent or more of the outstanding voting rights of a casino operator, management company, or gaming-related vendor applicant or licensee.

(N) "Initial investment" includes costs related to demolition, engineering, architecture, design, site preparation, construction, infrastructure improvements, land acquisition, fixtures and equipment, insurance related to construction, and leasehold improvements.

(O) "Institutional investor" means any of the following entities owning five per cent or more, but less than fifteen per cent, of an ownership interest in a casino facility, casino operator, management company, or holding company: a corporation, bank, insurance company, pension fund or pension fund trust, retirement fund, including funds administered by a public agency, employees' profit-sharing fund or employees' profit-sharing trust, any association engaged, as a substantial part of its business or operations, in purchasing or holding securities, including a hedge fund, mutual fund, or private equity fund, or any trust in respect of which a bank is trustee or cotrustee, investment company registered under the "Investment Company Act of 1940," 15 U.S.C. 80a-1 et seq., collective investment trust organized by banks under Part Nine of the Rules of the Comptroller of the Currency, closed-end investment trust, chartered or licensed life insurance company or property and casualty insurance company, investment advisor registered under the "Investment Advisors Act of 1940," 15 U.S.C. 80 b-1 et seq., and such other persons as the commission may reasonably determine to qualify as an institutional investor for reasons consistent with this chapter, and that does not exercise control over the affairs of a licensee and its ownership interest in a licensee is for investment purposes only, as set forth in division (E) of section 3772.10 of the Revised Code.

(P) "Key employee" means any executive, employee, or agent of a casino operator or management company licensee having the power to exercise significant influence over decisions concerning any part of the operation of such licensee, including:

(1) An officer, director, trustee, or partner of a person that has applied for or holds a casino operator, management company, or gaming-related vendor license or of a holding company that has control of a person that has applied for or holds a casino operator, management company, or gaming-related vendor license;

(2) A person that holds a direct or indirect ownership interest of more than one per cent in a person that has applied for or holds a casino operator, management company, or gaming-related vendor license or holding company that has control of a person that has applied for or holds a casino operator, management company, or gaming-related vendor license;

(3) A managerial employee of a person that has applied for or holds a casino operator or gaming-related vendor license in Ohio, or a managerial employee of a holding company that has control of a person that has applied for or holds a casino operator or gaming-related vendor license in Ohio, who performs the function of principal executive officer, principal operating officer, principal accounting officer, or an equivalent officer or other person the commission determines to have the power to exercise significant influence over decisions concerning any part of the operation of such licensee.

The commission shall determine whether an individual whose duties or status varies from those described in this division also is considered a key employee.

(Q) "Licensed casino operator" means a casino operator that has been issued a license by the commission and that has been certified annually by the commission to have paid all applicable fees, taxes, and debts to the state.

(R) "Majority ownership interest" in a license or in a casino facility, as the case may be, means ownership of more than fifty per cent of such license or casino facility, as the case may be. For purposes of the foregoing, whether a majority ownership interest is held in a license or in a casino facility, as the case may be, shall be determined under the rules for constructive ownership of stock provided in Treas. Reg. 1.409A-3(i)(5)(iii) as in effect on January 1, 2009.

(S) "Management company" means an organization retained by a casino operator to manage a casino facility and provide services such as accounting, general administration, maintenance, recruitment, and other operational services.

(T) "Ohio law enforcement training fund" means the state law enforcement training fund described in Section 6(C)(3)(f) of Article XV, Ohio Constitution, the money in which shall be used to enhance public safety by providing additional training opportunities to the law enforcement community.

(U) "Person" includes, but is not limited to, an individual or a combination of individuals; a sole proprietorship, a firm, a company, a joint venture, a partnership of any type, a joint-stock company, a corporation of any type, a corporate subsidiary of any type, a limited liability company, a business trust, or any other business entity or organization; an assignee; a receiver; a trustee in bankruptcy; an unincorporated association, club, society, or other unincorporated entity or organization; entities that are disregarded for federal income tax purposes; and any other nongovernmental, artificial, legal entity that is capable of engaging in business.

(V) "Problem casino gambling and addictions fund" means the state problem gambling and addictions fund described in Section 6(C)(3)(g) of Article XV, Ohio Constitution, the money in which shall be used for treatment of problem gambling and substance abuse, and for related research.

(W) "Promotional gaming credit" means a slot machine or table game credit, discount, or other similar item issued to a patron to enable the placement of, or increase in, a wager at a slot machine or table game.

(X) "Slot machine" means any mechanical, electrical, or other device or machine which, upon insertion of a coin, token, ticket, or similar object, or upon payment of any consideration, is available to play or operate, the play or operation of which, whether by reason of the skill of the operator or application of the element of chance, or both, makes individual prize determinations for individual participants in cash, premiums, merchandise, tokens, or any thing of value, whether the payoff is made automatically from the machine or in any other manner, but does not include any device that is a skill-based amusement machine, as defined in section 2915.01 of the Revised Code.

(Y) "Table game" means any game played with cards, dice, or any mechanical, electromechanical, or electronic device or machine for money, casino credit, or any representative of value. "Table game" does not include slot machines.

(Z) "Upfront license" means the first plenary license issued to a casino operator.

(AA) "Voluntary exclusion program" means a program provided by the commission that allows persons to voluntarily exclude themselves from the gaming areas of facilities under the jurisdiction of the commission by placing their name on a voluntary exclusion list and following the procedures set forth by the commission.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.02 - Ohio casino control commission; creation; members; meetings.

(A) There is hereby created the Ohio casino control commission described in Section 6(C)(1) of Article XV, Ohio Constitution.

(B) The commission shall consist of seven members appointed within one month of the effective date of this section by the governor with the advice and consent of the senate. The governor shall forward all appointments to the senate within twenty-four hours.

(1) Each commission member is eligible for reappointment at the discretion of the governor. No commission member shall be appointed for more than three terms in total.

(2) Each commission member shall be a resident of Ohio.

(3) At least one commission member shall be experienced in law enforcement and criminal investigation.

(4) At least one commission member shall be a certified public accountant experienced in accounting and auditing.

(5) At least one commission member shall be an attorney admitted to the practice of law in Ohio.

(6) At least one commission member shall be a resident of a county where one of the casino facilities is located.

(7) Not more than four commission members shall be of the same political party.

(8) No commission member shall have any affiliation with an Ohio casino operator or facility.

(C) Commission members shall serve four-year terms, except that when the governor makes initial appointments to the commission under this chapter, the governor shall appoint three members to serve four-year terms with not more than two such members from the same political party, two members to serve three-year terms with such members not being from the same political party, and two members to serve two-year terms with such members not being from the same political party.

(D) Each commission member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the unexpired term. Any member shall continue in office after the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A vacancy in the commission membership shall be filled in the same manner as the original appointment.

(E) The governor shall select one member to serve as chairperson and the commission members shall select one member from a different party than the chairperson to serve as vice-chairperson. The governor may remove and replace the chairperson at any time. No such member shall serve as chairperson for more than six successive years. The vice-chairperson shall assume the duties of the chairperson in the absence of the chairperson. The chairperson and vice-chairperson shall perform but shall not be limited to additional duties as are prescribed by commission rule.

(F) A commission member is not required to devote the member's full time to membership on the commission. Each member of the commission shall receive compensation of sixty thousand dollars per year, payable in monthly installments for the first four years of the commission's existence. Each member shall receive the member's actual and necessary expenses incurred in the discharge of the member's official duties.

(G) The governor shall not appoint an individual to the commission, and an individual shall not serve on the commission, if the individual has been convicted of or pleaded guilty or no contest to a disqualifying offense as defined in section 3772.07 of the Revised Code. Members coming under indictment or bill of information of a disqualifying offense shall resign from the commission immediately upon indictment.

(H) At least five commission members shall be present for the commission to meet. The concurrence of four members is necessary for the commission to take any action. All members shall vote on the adoption of rules, and the approval of, and the suspension or revocation of, the licenses of casino operators or management companies, unless a member has a written leave of absence filed with and approved by the chairperson.

(I) A commission member may be removed or suspended from office in accordance with section 3.04 of the Revised Code.

(J) Each commission member, before entering upon the discharge of the member's official duties, shall make an oath to uphold the Ohio Constitution and laws of the state of Ohio and shall give a bond, payable by the commission, to the treasurer of state, in the sum of ten thousand dollars with sufficient sureties to be approved by the treasurer of state, which bond shall be filed with the secretary of state.

(K) The commission shall hold one regular meeting each month and shall convene other meetings at the request of the chairperson or a majority of the members. A member who fails to attend at least three-fifths of the regular and special meetings of the commission during any two-year period forfeits membership on the commission. All meetings of the commission shall be open meetings under section 121.22 of the Revised Code except as otherwise allowed by law.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.03 - Authority of commission; adoption of rules.

(A) To ensure the integrity of casino gaming, the commission shall have authority to complete the functions of licensing, regulating, investigating, and penalizing casino operators, management companies, holding companies, key employees, casino gaming employees, and gaming-related vendors. The commission also shall have jurisdiction over all persons participating in casino gaming authorized by Section 6(C) of Article XV, Ohio Constitution, and this chapter.

(B) All rules adopted by the commission under this chapter shall be adopted under procedures established in Chapter 119. of the Revised Code. The commission may contract for the services of experts and consultants to assist the commission in carrying out its duties under this section.

(C) Within six months of September 10, 2010, the commission shall adopt initial rules as are necessary for completing the functions stated in division (A) of this section and for addressing the subjects enumerated in division (D) of this section.

(D) The commission shall adopt, and as advisable and necessary shall amend or repeal, rules that include all of the following:

(1) The prevention of practices detrimental to the public interest;

(2) Prescribing the method of applying, and the form of application, that an applicant for a license under this chapter must follow as otherwise described in this chapter;

(3) Prescribing the information to be furnished by an applicant or licensee as described in section 3772.11 of the Revised Code;

(4) Describing the certification standards and duties of an independent testing laboratory certified under section 3772.31 of the Revised Code and the relationship between the commission, the laboratory, the gaming-related vendor, and the casino operator;

(5) The minimum amount of insurance that must be maintained by a casino operator, management company, holding company, or gaming-related vendor;

(6) The approval process for a significant change in ownership or transfer of control of a licensee as provided in section 3772.091 of the Revised Code;

(7) The design of gaming supplies, devices, and equipment to be distributed by gaming-related vendors;

(8) Identifying the casino gaming that is permitted, identifying the gaming supplies, devices, and equipment, that are permitted, defining the area in which the permitted casino gaming may be conducted, and specifying the method of operation according to which the permitted casino gaming is to be conducted as provided in section 3772.20 of the Revised Code, and requiring gaming devices and equipment to meet the standards of this state;

(9) Tournament play in any casino facility;

(10) Establishing and implementing a voluntary exclusion program that provides all of the following:

(a) Except as provided by commission rule, a person who participates in the program shall agree to refrain from entering a casino facility.

(b) The name of a person participating in the program shall be included on a list of persons excluded from all casino facilities.

(c) Except as provided by commission rule, no person who participates in the program shall petition the commission for admittance into a casino facility.

(d) The list of persons participating in the program and the personal information of those persons shall be confidential and shall only be disseminated by the commission to a casino operator and the agents and employees of the casino operator for purposes of enforcement and to other entities, upon request of the participant and agreement by the commission.

(e) A casino operator shall make all reasonable attempts as determined by the commission to cease all direct marketing efforts to a person participating in the program.

(f) A casino operator shall not cash the check of a person participating in the program or extend credit to the person in any manner. However, the program shall not exclude a casino operator from seeking the payment of a debt accrued by a person before participating in the program.

(g) Any and all locations at which a person may register as a participant in the program shall be published.

(11) Requiring the commission to adopt standards regarding the marketing materials of a licensed casino operator, including allowing the commission to prohibit marketing materials that are contrary to the adopted standards;

(12) Requiring that the records, including financial statements, of any casino operator, management company, holding company, and gaming-related vendor be maintained in the manner prescribed by the commission and made available for inspection upon demand by the commission, but shall be subject to section 3772.16 of the Revised Code;

(13) Permitting a licensed casino operator, management company, key employee, or casino gaming employee to question a person suspected of violating this chapter;

(14) The chips, tokens, tickets, electronic cards, or similar objects that may be purchased by means of an agreement under which credit is extended to a wagerer by a casino operator;

(15) Establishing standards for provisional key employee licenses for a person who is required to be licensed as a key employee and is in exigent circumstances and standards for provisional licenses for casino gaming employees who submit complete applications and are compliant under an instant background check. A provisional license shall be valid not longer than three months. A provisional license may be renewed one time, at the commission's discretion, for an additional three months. In establishing standards with regard to instant background checks the commission shall take notice of criminal records checks as they are conducted under section 311.41 of the Revised Code using electronic fingerprint reading devices.

(16) Establishing approval procedures for third-party engineering or accounting firms, as described in section 3772.09 of the Revised Code;

(17) Prescribing the manner in which winnings, compensation from casino gaming, and gross revenue must be computed and reported by a licensee as described in Chapter 5753. of the Revised Code;

(18) Prescribing conditions under which a licensee's license may be suspended or revoked as described in section 3772.04 of the Revised Code;

(19) Prescribing the manner and procedure of all hearings to be conducted by the commission or by any hearing examiner;

(20) Prescribing technical standards and requirements that are to be met by security and surveillance equipment that is used at and standards and requirements to be met by personnel who are employed at casino facilities, and standards and requirements for the provision of security at and surveillance of casino facilities;

(21) Prescribing requirements for a casino operator to provide unarmed security services at a casino facility by licensed casino employees, and the training that shall be completed by these employees;

(22) Prescribing standards according to which casino operators shall keep accounts and standards according to which casino accounts shall be audited, and establish means of assisting the tax commissioner in levying and collecting the gross casino revenue tax levied under section 5753.02 of the Revised Code;

(23) Defining penalties for violation of commission rules and a process for imposing such penalties subject to the review of the joint committee on gaming and wagering;

(24) Establishing standards for decertifying contractors that violate statutes or rules of this state or the federal government;

(25) Establishing standards for the repair of casino gaming equipment;

(26) Establishing procedures to ensure that casino operators, management companies, and holding companies are compliant with the compulsive and problem gambling plan submitted under section 3772.18 of the Revised Code;

(27) Prescribing, for institutional investors in or holding companies of a casino operator, management company, holding company, or gaming-related vendor that fall below the threshold needed to be considered an institutional investor or a holding company, standards regarding what any employees, members, or owners of those investors or holding companies may do and shall not do in relation to casino facilities and casino gaming in this state, which standards shall rationally relate to the need to proscribe conduct that is inconsistent with passive institutional investment status;

(28) Providing for any other thing necessary and proper for successful and efficient regulation of casino gaming under this chapter.

(E) The commission shall employ and assign gaming agents as necessary to assist the commission in carrying out the duties of this chapter. In order to maintain employment as a gaming agent, the gaming agent shall successfully complete all continuing training programs required by the commission and shall not have been convicted of or pleaded guilty or no contest to a disqualifying offense as defined in section 3772.07 of the Revised Code.

(F) The commission, as a law enforcement agency, and its gaming agents, as law enforcement officers as defined in section 2901.01 of the Revised Code, shall have authority with regard to the detection and investigation of, the seizure of evidence allegedly relating to, and the apprehension and arrest of persons allegedly committing gaming offenses, and shall have access to casino facilities to carry out the requirements of this chapter.

(G) The commission may eject or exclude or authorize the ejection or exclusion of and a gaming agent may eject a person from a casino facility for any of the following reasons:

(1) The person's name is on the list of persons voluntarily excluding themselves from all casinos in a program established according to rules adopted by the commission;

(2) The person violates or conspires to violate this chapter or a rule adopted thereunder; or

(3) The commission determines that the person's conduct or reputation is such that the person's presence within a casino facility may call into question the honesty and integrity of the casino gaming operations or interfere with the orderly conduct of the casino gaming operations.

(H) A person, other than a person participating in a voluntary exclusion program, may petition the commission for a public hearing on the person's ejection or exclusion under this chapter.

(I) A casino operator or management company shall have the same authority to eject or exclude a person from the management company's casino facilities as authorized in division (G) of this section. The licensee shall immediately notify the commission of an ejection or exclusion.

(J) The commission shall submit a written annual report with the governor, president and minority leader of the senate, speaker and minority leader of the house of representatives, and joint committee on gaming and wagering before the first day of September each year. The annual report shall include a statement describing the receipts and disbursements of the commission, relevant financial data regarding casino gaming, including gross revenues and disbursements made under this chapter, actions taken by the commission, an update on casino operators', management companies', and holding companies' compulsive and problem gambling plans and the voluntary exclusion program and list, and any additional information that the commission considers useful or that the governor, president or minority leader of the senate, speaker or minority leader of the house of representatives, or joint committee on gaming and wagering requests.

(K) Notwithstanding any law to the contrary, beginning on July 1, 2011, the commission shall assume jurisdiction over and oversee the regulation of skill-based amusement machines as is provided in the law of this state.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.031 - List of persons who are to be excluded or ejected from a facility; factors for consideration.

(A) The general assembly finds that the exclusion or ejection of certain persons from casino facilities is necessary to effectuate the intents and purposes of this chapter and to maintain strict and effective regulation of casino gaming. The commission, by rule, shall provide for a list of persons who are to be excluded or ejected from a casino facility. Persons included on the exclusion list shall be identified by name and physical description. The commission shall publish the exclusion list on its web site, and shall transmit a copy of the exclusion list periodically to casino operators, as it is initially issued and thereafter as it is revised from time to time. A casino operator shall take steps necessary to ensure that all its key employees and casino gaming employees are aware of and understand the exclusion list and its function, and that all its key employees and casino gaming employees are kept aware of the content of the exclusion list as it is issued and thereafter revised from time to time.

(B) The exclusion list may include any person whose presence in a casino facility is determined by the commission to pose a threat to the interests of the state, to achieving the intents and purposes of this chapter, or to the strict and effective regulation of casino gaming. In determining whether to include a person on the exclusion list, the commission may consider:

(1) Any prior conviction of a crime that is a felony under the laws of this state, another state, or the United States, a crime involving moral turpitude, or a violation of the gaming laws of this state, another state, or the United States; and

(2) A violation, or a conspiracy to violate, any provision of this chapter that consists of:

(a) A failure to disclose an interest in a gaming facility for which the person must obtain a license;

(b) Purposeful evasion of taxes or fees;

(c) A notorious or unsavory reputation that would adversely affect public confidence and trust that casino gaming is free from criminal or corruptive elements; or

(d) A violation of an order of the commission or of any other governmental agency that warrants exclusion or ejection of the person from a casino facility.

(3) If the person has pending charges or indictments for a gaming or gambling crime or a crime related to the integrity of gaming operations in any state;

(4) If the person's conduct or reputation is such that the person's presence within a casino facility may call into question the honesty and integrity of the casino gaming operations or interfere with the orderly conduct of the casino gaming operations;

(5) If the person is a career or professional offender whose presence in a casino facility would be adverse to the interest of licensed gaming in this state;

(6) If the person has a known relationship or connection with a career or professional offender whose presence in a casino facility would be adverse to the interest of licensed gaming in this state;

(7) If the commission has suspended the person's gaming privileges;

(8) If the commission has revoked the person's licenses related to this chapter;

(9) If the commission determines that the person poses a threat to the safety of patrons or employees of a casino facility;

(10) If the person has a history of conduct involving the disruption of gaming operations within a casino facility.

Race, color, creed, national origin or ancestry, or sex are not grounds for placing a person on the exclusion list.

(C) The commission shall notify a person of the commission's intent to include such person on the exclusion list. The notice shall be provided by personal service, by certified mail to the person's last known address, or, if service cannot be accomplished by personal service or certified mail, by publication daily for two weeks in a newspaper of general circulation within the county in which the person resides and in a newspaper of general circulation within each county in which a casino facility is located.

(D) A person who receives notice of intent to include the person on the exclusion list is entitled to an adjudication hearing under Chapter 119. of the Revised Code, except as provided in this section, in which the person may demonstrate why the person should not be included on the exclusion list. The person shall request such an adjudication hearing not later than thirty days after the person receives the notice by personal service or certified mail, or not later than thirty days after the last newspaper publication of the notice. If the adjudication hearing or any appeal under Chapter 119. of the Revised Code results in an order that the person should not be included on the exclusion list, the commission shall publish a revised exclusion list that does not include the person. The commission also shall notify casino operators that the person has been removed from the exclusion list. A casino operator shall take all steps necessary to ensure its key employees and casino gaming employees are made aware that the person has been removed from the exclusion list.

(E) This section does not apply to the voluntary exclusion list created as part of the voluntary exclusion program.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.032 - Permanent joint committee on gaming and wagering.

(A) The permanent joint committee on gaming and wagering is established. The committee consists of six members. The speaker of the house of representatives shall appoint to the committee three members of the house of representatives and the president of the senate shall appoint to the committee three members of the senate. Not more than two members appointed from each chamber may be members of the same political party. The chairperson shall be from the opposite house as the chairperson of the joint committee on agency rule review. If the chairperson is to be from the house of representatives, the speaker of the house of representatives shall designate a member as the chairperson and the president of the senate shall designate a member as the vice-chairperson. If the chairperson is to be from the senate, the president of the senate shall designate a member as the chairperson and the speaker of the house of representatives shall designate a member as the vice-chairperson.

(B) The committee shall:

(1) Review all constitutional amendments, laws, and rules governing the operation and administration of casino gaming and all authorized gaming and wagering activities and recommend to the general assembly and commission any changes it may find desirable with respect to the language, structure, and organization of those amendments, laws, or rules;

(2) Make an annual report to the governor and to the general assembly with respect to the operation and administration of casino gaming;

(3) Review all changes of fees and penalties as provided in this chapter and rules adopted thereunder; and

(4) Study all proposed changes to the constitution and laws of this state and to the rules adopted by the commission governing the operation and administration of casino gaming, and report to the general assembly on their adequacy and desirability as a matter of public policy.

(C) Any study, or any expense incurred, in furtherance of the committee's objectives shall be paid for from, or out of, the casino control commission fund or other appropriation provided by law. The members shall receive no additional compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

Amended by 129th General Assembly File No. 126, HB 386, (Vetoed) §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.033 - Powers of commission.

In carrying out the responsibilities vested in the commission by this chapter, the commission may do all the following and may designate any such responsibilities to the executive director, to the commission's employees, or to the gaming agents:

(A) Inspect and examine all premises where casino gaming is conducted or gaming supplies, devices, or equipment are manufactured, sold, or distributed;

(B) Inspect all gaming supplies, devices, and equipment in or about a casino facility;

(C) Summarily impound and seize and remove from the casino facility premises gaming supplies, devices, and equipment for the purpose of examination and inspection;

(D) Determine any facts, or any conditions, practices, or other matters, as the commission considers necessary or proper to aid in the enforcement of this chapter or of a rule adopted thereunder;

(E) Audit gaming operations, including those that have ceased operation;

(F) Investigate, for the purpose of prosecution, any suspected violation of this chapter or rules adopted thereunder;

(G) Investigate as appropriate to aid the commission and to seek the executive director's advice in adopting rules;

(H) Secure information as is necessary to provide a basis for recommending legislation for the improvement of this chapter;

(I) Make, execute, and otherwise effectuate all contracts and other agreements, including contracts for necessary purchases of goods and services. Except for any contract entered into with independent testing laboratories under section 3772.31 of the Revised Code, the commission shall ensure use of Ohio products or services in compliance with sections 125.09 and 125.11 of the Revised Code and all rules adopted thereunder.

(J) Employ the services of persons the commission considers necessary for the purposes of consultation or investigation, and fix the salaries of, or contract for the services of, legal, accounting, technical, operational, and other personnel and consultants;

(K) Secure, by agreement, information and services as the commission considers necessary from any state agency or other unit of state government;

(L) Acquire furnishings, equipment, supplies, stationery, books, and all other things the commission considers necessary or desirable to successfully and efficiently carry out the commission's duties and functions; and

(M) Perform all other things the commission considers necessary to effectuate the intents and purposes of this chapter. This section shall not prohibit the commission from imposing administrative discipline, including fines and suspension or revocation of licenses, on licensees under this chapter if the licensee is found to be in violation of the commission's rules.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.034 - Immunity from liability.

Absent gross negligence, a casino operator, management company, holding company, gaming-related vendor, the state, and employees of those entities are entitled to immunity from any type of civil liability if a person participating in the voluntary exclusion program enters a casino facility.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.04 - Adjudications; hearings; orders.

(A)

(1) If the commission concludes that a license required by this chapter should be limited, conditioned, restricted, suspended, revoked, denied, or not renewed, the commission may, and if so requested by a licensee or applicant, shall, conduct a hearing in an adjudication under Chapter 119. of the Revised Code. After notice and opportunity for a hearing, the commission may limit, condition, restrict, suspend, revoke, deny, or not renew a license under rules adopted by the commission. The commission may reopen a licensing adjudication at any time.

(2) The commission shall appoint a hearing examiner to conduct the hearing in the adjudication. A party to the adjudication may file written objections to the hearing examiner's report and recommendations not later than the thirtieth day after they are served upon the party or the party's attorney or other representative of record. The commission shall not take up the hearing examiner's report and recommendations earlier than the thirtieth day after the hearing examiner's report and recommendations were submitted to the commission.

(3) If the commission finds that a person fails or has failed to meet any requirement under this chapter or a rule adopted thereunder, or violates or has violated this chapter or a rule adopted thereunder, the commission may issue an order:

(a) Limiting, conditioning, restricting, suspending , revoking, denying, or not renewing, a license issued under this chapter;

(b)

Requiring a casino facility to exclude a licensee from the casino facility or requiring a casino facility not to pay to the licensee any remuneration for services or any share of profits, income, or accruals on the licensee's investment in the casino facility; or

(c) Fining a licensee or other person according to the penalties adopted by the commission.

(4) An order may be judicially reviewed under section 119.12 of the Revised Code.

(B) Without in any manner limiting the authority of the commission to impose the level and type of discipline the commission considers appropriate, the commission may take into consideration the following:

(1) If the licensee knew or reasonably should have known that the action complained of was a violation of any law, rule, or condition on the licensee's license;

(2) If the licensee has previously been disciplined by the commission;

(3) If the licensee has previously been subject to discipline by the commission concerning the violation of any law, rule, or condition of the licensee's license;

(4) If the licensee reasonably relied upon professional advice from a lawyer, doctor, accountant, or other recognized professional that was relevant to the action resulting in the violation;

(5) If the licensee or the licensee's employer had a reasonably constituted and functioning compliance program;

(6) If the imposition of a condition requiring the licensee to establish and implement a written self-enforcement and compliance program would assist in ensuring the licensee's future compliance with all statutes, rules, and conditions of the license;

(7) If the licensee realized a pecuniary gain from the violation;

(8) If the amount of any fine or other penalty imposed would result in disgorgement of any gains unlawfully realized by the licensee;

(9) If the violation was caused by an officer or employee of the licensee, the level of authority of the individual who caused the violation;

(10) If the individual who caused the violation acted within the scope of the individual's authority as granted by the licensee;

(11) The adequacy of any training programs offered by the licensee or the licensee's employer that were relevant to the activity that resulted in the violation;

(12) If the licensee's action substantially deviated from industry standards and customs;

(13) The extent to which the licensee cooperated with the commission during the investigation of the violation;

(14) If the licensee has initiated remedial measures to prevent similar violations;

(15) The magnitude of penalties imposed on other licensees for similar violations;

(16) The proportionality of the penalty in relation to the misconduct;

(17) The extent to which the amount of any fine imposed would punish the licensee for the conduct and deter future violations;

(18) Any mitigating factors offered by the licensee; and

(19) Any other factors the commission considers relevant.

(C) For the purpose of conducting any study or investigation, the commission may direct that public hearings be held at a time and place, prescribed by the commission, in accordance with section 121.22 of the Revised Code. The commission shall give notice of all public hearings in such manner as will give actual notice to all interested parties.

(D)

(1) For the purpose of conducting the hearing in an adjudication under division (A) of this section, or in the discharge of any duties imposed by this chapter, the commission may require that testimony be given under oath and administer such oath, issue subpoenas compelling the attendance of witnesses and the production of any papers, books, and accounts, directed to the sheriffs of the counties where such witnesses or papers, books, and accounts are found and cause the deposition of any witness. The subpoenas shall be served and returned in the same manner as subpoenas in criminal cases are served and returned. The fees of sheriffs shall be the same as those allowed by the court of common pleas in criminal cases.

(2) In the event of the refusal of any person without good cause to comply with the terms of a subpoena issued by the commission or refusal to testify on matters about which the person may lawfully be questioned, the prosecuting attorney of the county in which such person resides, upon the petition of the commission, may bring a proceeding for contempt against such person in the court of common pleas of that county.

(3) Witnesses shall be paid the fees and mileage provided for in section 119.094 of the Revised Code.

(4) All fees and mileage expenses incurred at the request of a party shall be paid in advance by the party.

(E) When conducting a public hearing, the commission shall not limit the number of speakers who may testify. However, the commission may set reasonable time limits on the length of an individual's testimony or the total amount of time allotted to proponents and opponents of an issue before the commission.

(F) The commission may rely, in whole or in part, upon investigations, conclusions, or findings of other casino gaming commissions or other government regulatory bodies in connection with licensing, investigations, or other matters relating to an applicant or licensee under this chapter.

(G) Notwithstanding anything to the contrary in this chapter, and except with respect to a casino operator, management company, or holding company, the executive director may issue an emergency order for the suspension, limitation, or conditioning of any license, registration, approval, or certificate issued, approved, granted, or otherwise authorized by the commission under Chapter 3772. of the Revised Code or the rules adopted thereunder, requiring the inclusion of persons on the commission's exclusion list provided for under section 3772.031 of the Revised Code and the rules adopted thereunder, and requiring a casino facility not to pay a licensee, registrant, or approved or certified person any remuneration for services or any share of profits, income, or accruals on that person's investment in the casino facility.

(1) An emergency order may be issued when the executive director finds either of the following:

(a) A licensee, registrant, or approved or certified person has been charged with a violation of any of the criminal laws of this state, another state, or the federal government;

(b) Such an action is necessary to prevent a violation of this chapter or a rule adopted thereunder.

(2) An emergency order issued under division (G) of this section shall state the reasons for the commission's action, cite the law or rule directly involved, and state that the party will be afforded a hearing if the party requests it within thirty days after the time of mailing or personal delivery of the order.

(3)

(a) Not later than the next business day after the issuance of the emergency order, the order shall be sent by registered or certified mail, return receipt requested, to the party at the party's last known mailing address appearing in the commission's records or personally delivered at any time to the party by an employee or agent of the commission.

(b) A copy of the order shall be mailed to the attorney or other representative of record representing the party.

(c) If the order sent by registered or certified mail is returned because the party fails to claim the order, the commission shall send the order by ordinary mail to the party at the party's last known address and shall obtain a certificate of mailing. Service by ordinary mail is complete when the certificate of mailing is obtained unless the order is returned showing failure of delivery.

(d) If the order sent by registered, certified, or ordinary mail is returned for failure of delivery, the commission shall either make personal delivery of the order by an employee or agent of the commission or cause a summary of the substantive provisions of the order to be published once a week for three consecutive weeks in a newspaper of general circulation in the county where the last known address of the party is located.

(i) Failure of delivery occurs only when a mailed order is returned by the postal authorities marked undeliverable, address or addressee unknown, or forwarding address unknown or expired.

(ii) When service is completed by publication, a proof of publication affidavit, with the first publication of the summary set forth in the affidavit, shall be mailed by ordinary mail to the party at the party's last known address and the order shall be deemed received as of the date of the last publication.

(e) Refusal of delivery of the order sent by mail or personally delivered to the party is not failure of delivery and service is deemed to be complete.

(4) The emergency order shall be effective immediately upon service of the order on the party. The emergency order shall remain effective until further order of the executive director or the commission.

(5) The commission may, and if so requested by the person affected by the emergency order shall, promptly conduct a hearing in an adjudication under Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.05 - Access to records; examination of officers, agents or employees.

To carry out the provisions of this chapter and other enforcement provisions provided for under the laws of this state, under their established duties and authority, the tax commissioner, the Ohio ethics commission, the inspector general, and the commission, and their respective employees, may demand access to and inspect, examine, photocopy, and audit all books, accounts, records, and memoranda of any person that is not protected by privilege and that is subject to the provisions of this chapter, and may examine under oath any officer, agent, or employee of that person.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.051 - Audits of ceased gaming operation.

Upon cessation of gaming operations, a former licensee shall furnish, upon the demand of the commission, books, papers, and other records as necessary for the commission to audit the ceased gaming operation. A former licensee shall maintain all books, papers, and other records for a period of three years after the cessation of gaming operations. However, if a civil action or criminal proceeding relating to the former licensee is pending, or if an administrative adjudication or judicial review of an administrative adjudication relating to the former licensee is pending, the former licensee shall maintain all books, papers, and other records until the matter has been finally determined.

If a person disobeys a subpoena or subpoena duces tecum, or refuses to testify as directed by a subpoena, the commission shall request the prosecutor of the county in which the person resides to apply to the court of common pleas for an order compelling the person to attend or to produce tangible evidence, or to testify, as directed by the subpoena or subpoena duces tecum. The court shall treat the application as if it were disobedience to comply with a subpoena or subpoena duces tecum issued by the court or a refusal to testify in the court.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.06 - Executive director.

(A)

(1) The commission shall appoint an executive director who shall serve at the pleasure of the commission. The executive director is in the unclassified service, shall devote full time to the duties of the office, and shall hold no other office or employment. The executive director shall, by experience and training, possess management skills that equip the executive director to administer an enterprise of the nature of the commission. The executive director shall not have a pecuniary interest in any business organization that holds a license under this chapter, or that does business with any person licensed under this chapter. A member of the general assembly, a person who holds an elective office, or an office holder of a political party is ineligible to be appointed executive director at the same time as being such a member or holding such an office. The executive director shall receive an annual salary in accordance with pay range 48 of section 124.152 of the Revised Code.

(2) The executive director, before entering upon the discharge of the executive director's official duties, shall give, and thereafter shall maintain, bond in the amount of twenty-five thousand dollars, payable to the state, conditioned upon the executive director's faithful and proper performance of the executive director's official duties. The bond shall be issued by a surety authorized to do business in this state and shall be filed with the secretary of state. The bond may be an individual bond or a schedule or blanket bond.

(B)

(1) The executive director or a deputy designated in writing by the executive director shall attend all meetings of the commission and shall act as its secretary. The executive director shall keep a record of all commission proceedings and shall keep the commission's records, files, and documents at the commission's principal office.

(2) The executive director shall be the chief executive officer and shall be responsible for keeping all commission records and supervising and administering casino gaming in accordance with this chapter, and enforcing all commission rules adopted under this chapter.

(3) The executive director shall hire staff, including an assistant director or deputy directors, as necessary to assist the executive director in the executive director's duties under this chapter. In appointing employees, the executive director is subject to section 3772.061 of the Revised Code. The executive director may employ employees as necessary, unless the commission determines otherwise. Except as otherwise provided in this chapter, all costs of administration incurred by the executive director and the executive director's employees shall be paid out of the casino control commission fund.

(C) A state agency or other unit of state government shall cooperate with the commission, and shall provide the commission with information and services the commission considers necessary to carry out the commission's duties and functions under this chapter.

(D) The executive director shall confer at least once each month with the commission, at which time the executive director shall advise it regarding the operation and administration of the commission and casino gaming. The executive director shall make available at the request of the commission all documents, files, and other records pertaining to the operation and administration of the commission and casino gaming. The executive director shall prepare and make available to the commission each month a complete and accurate accounting of gross casino gaming revenues, and all other relevant financial information, including an accounting of all transfers made from the casino control commission fund.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3772.061 - Internal auditing department.

The executive director of the commission shall appoint the number of professional, technical, and clerical employees that is necessary, in the executive director's reasonable opinion, for conducting internal audits, as an internal auditing department, of the commission. The professional and technical employees so appointed shall be qualified by education, licensing (if relevant), and experience to perform the internal audit function successfully and efficiently. These employees, together with clerical employees necessary for their support, shall be assigned only to the internal audit function and not to any other function of the commission.

The internal auditing department, at reasonable intervals and as necessary, shall conduct internal audits of the commission. The internal audits shall audit the accounts and transactions of the commission, ascertain the condition of funds used by the commission, and make an inventory of the funds and of the assets under the control of the commission. The report of an internal audit shall be signed by the employee who was principally responsible for conducting the internal audit. A copy of the signed report shall be forwarded to the commission and to the auditor of state. The report is not a public record that is open to public inspection and copying until it has been forwarded as required by the preceding sentence.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.062 - Gambling and addiction services; toll-free telephone numbers.

(A) The executive director of the commission shall enter into an agreement with the department of alcohol and drug addiction services under which the department provides a program of gambling and addiction services on behalf of the commission.

(B) The executive director of the commission, in conjunction with the department of alcohol and drug addiction services and the state lottery commission, shall establish, operate, and publicize an in-state, toll-free telephone number Ohio residents may call to obtain basic information about problem gambling, the gambling addiction services available to problem gamblers, and how a problem gambler may obtain help. The telephone number shall be staffed twenty-four hours per day, seven days a week, to respond to inquiries and provide that information. The costs of establishing, operating, and publicizing the telephone number shall be paid for with money in the problem casino gambling and addictions fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.07 - Criminal records checks.

The following appointing or licensing authorities shall obtain a criminal records check of the person who is to be appointed or licensed:

(A) The governor, before appointing an individual as a member of the commission;

(B) The commission, before appointing an individual as executive director or a gaming agent;

(C) The commission, before issuing a license for a key employee or casino gaming employee, and before issuing a license for each investor, except an institutional investor, for a casino operator, management company, holding company, or gaming-related vendor;

(D) The executive director, before appointing an individual as a professional, technical, or clerical employee of the commission.

Thereafter, such an appointing or licensing authority shall obtain a criminal records check of the same individual at three-year intervals.

The appointing or licensing authority shall make available to each person of whom a criminal records check is required a copy of the form and the standard fingerprint impression sheet prescribed under divisions (C)(1) and (2) of section 109.572 of the Revised Code. The person shall complete the form and impression sheet and return them as directed by the appointing or licensing authority. If a person fails to complete and return the form and impression sheet within a reasonable time, the person is ineligible to be appointed or licensed or to continue in the appointment or licensure.

The appointing or licensing authority shall cause the completed form and impression sheet to be forwarded to the superintendent of the bureau of criminal identification and investigation. The appointing or licensing authority shall request the superintendent also to obtain information from the federal bureau of investigation, including fingerprint-based checks of the national crime information databases, and from other states and the federal government under the national crime prevention and privacy compact as part of the criminal records check.

For all criminal records checks conducted under this section , the applicant for a casino operator, management company, holding company, gaming-related vendor, key employee, or casino gaming employee license shall pay the fee charged by the bureau of criminal identification and investigation or by a vendor approved by the bureau to conduct a criminal records check based on the applicant's fingerprints in accordance with division (A)(15) of section 109.572 of the Revised Code. If the applicant for a key employee or casino gaming employee license is applying at the request of a casino operator , management company, holding company, or gaming-related vendor, the casino operator , management company, holding company, or gaming-related vendor shall pay the fee charged for all criminal records checks conducted under this section.

The appointing or licensing authority shall review the results of a criminal records check. An appointee for a commission member shall forward the results of the criminal records check to the president of the senate before the senate advises and consents to the appointment of the commission member. The appointing or licensing authority shall not appoint or license or retain the appointment or licensure of a person a criminal records check discloses has been convicted of or has pleaded guilty or no contest to a disqualifying offense. A "disqualifying offense" means any gambling offense, any theft offense, any offense having an element of fraud or misrepresentation, any offense having an element of moral turpitude, and any felony not otherwise included in the foregoing list, except as otherwise provided in section 3772.10 of the Revised Code.

The report of a criminal records check is not a public record that is open to public inspection and copying. The commission shall not make the report available to any person other than the person who was the subject of the criminal records check; an appointing or licensing authority; a member, the executive director, or an employee of the commission; or any court or agency, including a hearing examiner, in a judicial or administrative proceeding relating to the person's employment or application for a license under this chapter.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.08 - Licensed operators; permitted activities.

(A) Casino gaming shall be conducted only by licensed casino operators of the four casino facilities or by a licensed management company retained by a licensed casino operator.

(B) A licensed casino operator, licensed management company, or another person may provide nongaming amenities within the casino facility.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.09 - License; required documentation.

(A) No casino operator, management company, holding company, gaming-related vendor, key employee, or casino gaming employee shall conduct or participate in conducting casino gaming without first obtaining a license from the commission.

(B) Before a licensed casino operator may conduct casino gaming at a casino facility, a licensed casino operator shall engage a third-party engineering or accounting firm to certify expenses of its initial investment, as required by section 3772.27 of the Revised Code, and provide documentation to the commission. The third-party engineering or accounting firm shall be approved by the commission and shall certify expenses in accordance with rules adopted by the commission under section 3772.03 of the Revised Code. The commission may request the department of administrative services to assist the commission in carrying out its duties under this section.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.091 - Licenses not transferable; initial license; when new license required.

(A) No license issued under this chapter is transferable. Except as provided in division (B) of this section, new majority ownership interest or control of a licensee shall require a new license. The commission may reopen a licensing investigation at any time. A significant change in or transfer of control, as determined by the commission, shall require the filing of an application for a new license and submission of a license fee with the commission before any such change or transfer of control is approved. A change in or transfer of control to an immediate family member is not considered a significant change under this section.

(B) An initial license shall not be considered transferred, and a new license shall not be required, when an initial licensee that is licensed before June 1, 2013, does or has done both of the following:

(1) Obtains a majority ownership interest in, or a change in or transfer of control of, another initial licensee for the same casino facility; and

(2) Was investigated under this chapter as a parent, affiliate, subsidiary, key employee, or partner, or joint venturer with another initial licensee that has held for the same casino facility a majority ownership interest in or control of the initial license when the initial license was issued and when such an initial licensee obtains a majority ownership interest in or a change in or transfer of control.

(C) As used in this section :

(1) " Control" means either of the following:

(a) Either:

(i) Holding fifty per cent or more of the outstanding voting securities of a licensee; or

(ii) For an unincorporated licensee, having the right to fifty per cent or more of the profits of the licensee, or having the right in the event of dissolution to fifty per cent or more of the assets of the licensee.

(b) Having the contractual power presently to designate fifty per cent or more of the directors of a for-profit or not-for-profit corporation, or in the case of trusts described in paragraphs (c)(3) to (5) of 16 C.F.R. 801.1, the trustees of such a trust.

(2) "Initial license" means the first plenary license issued to an initial licensee.

(3) "Initial licensee" means any of the persons issued an initial license to conduct or participate in conducting casino gaming at each casino facility as either a casino operator, a management company, or a holding company of a casino operator or management company.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.10 - Granting or maintaining privileges; considerations.

(A) In determining whether to grant or maintain the privilege of a casino operator, management company, holding company, key employee, casino gaming employee, or gaming-related vendor license, the Ohio casino control commission shall consider all of the following, as applicable:

(1) The reputation, experience, and financial integrity of the applicant, its holding company, if applicable, and any other person that directly or indirectly controls the applicant;

(2) The financial ability of the applicant to purchase and maintain adequate liability and casualty insurance and to provide an adequate surety bond;

(3) The past and present compliance of the applicant and its affiliates or affiliated companies with casino-related licensing requirements in this state or any other jurisdiction, including whether the applicant has a history of noncompliance with the casino licensing requirements of any jurisdiction;

(4) If the applicant has been indicted, convicted, pleaded guilty or no contest, or forfeited bail concerning any criminal offense under the laws of any jurisdiction, either felony or misdemeanor, not including traffic violations;

(5) If the applicant has filed, or had filed against it a proceeding for bankruptcy or has ever been involved in any formal process to adjust, defer, suspend, or otherwise work out the payment of any debt;

(6) If the applicant has been served with a complaint or other notice filed with any public body regarding a payment of any tax required under federal, state, or local law that has been delinquent for one or more years;

(7) If the applicant is or has been a defendant in litigation involving its business practices;

(8) If awarding a license would undermine the public's confidence in the casino gaming industry in this state;

(9) If the applicant meets other standards for the issuance of a license that the commission adopts by rule, which shall not be arbitrary, capricious, or contradictory to the expressed provisions of this chapter.

(B) All applicants for a license under this chapter shall establish their suitability for a license by clear and convincing evidence. If the commission determines that a person is eligible under this chapter to be issued a license as a casino operator, management company, holding company, key employee, casino gaming employee, or gaming-related vendor, the commission shall issue such license for not more than three years, as determined by commission rule, if all other requirements of this chapter have been satisfied.

(C) The commission shall not issue a casino operator, management company, holding company, key employee, casino gaming employee, or gaming-related vendor license under this chapter to an applicant if:

(1) The applicant has been convicted of a disqualifying offense, as defined in section 3772.07 of the Revised Code.

(2) The applicant has submitted an application for license under this chapter that contains false information.

(3) The applicant is a commission member.

(4) The applicant owns an ownership interest that is unlawful under this chapter, unless waived by the commission.

(5) The applicant violates specific rules adopted by the commission related to denial of licensure.

(6) The applicant is a member of or employed by a gaming regulatory body of a governmental unit in this state, another state, or the federal government, or is employed by a governmental unit of this state. This division does not prohibit a casino operator from hiring special duty law enforcement officers if the officers are not specifically involved in gaming-related regulatory functions.

(7) The commission otherwise determines the applicant is ineligible for the license.

(D)

(1) The commission shall investigate the qualifications of each applicant under this chapter before any license is issued and before any finding with regard to acts or transactions for which commission approval is required is made. The commission shall continue to observe the conduct of all licensees and all other persons having a material involvement directly or indirectly with a casino operator, management company, or holding company to ensure that licenses are not issued to or held by, or that there is not any material involvement with a casino operator, management company, or holding company by, an unqualified, disqualified, or unsuitable person or a person whose operations are conducted in an unsuitable manner or in unsuitable or prohibited places or locations.

(2) The executive director may recommend to the commission that it deny any application, or limit, condition, or restrict, or suspend or revoke, any license or finding, or impose any fine upon any licensee or other person according to this chapter and the rules adopted thereunder.

(3) A license issued under this chapter is a revocable privilege. No licensee has a vested right in or under any license issued under this chapter. The initial determination of the commission to deny, or to limit, condition, or restrict, a license may be appealed under section 2505.03 of the Revised Code.

(E)

(1) An institutional investor may be found to be suitable or qualified by the commission under this chapter and the rules adopted under this chapter. An institutional investor shall be presumed suitable or qualified upon submitting documentation sufficient to establish qualifications as an institutional investor and upon certifying all of the following:

(a) The institutional investor owns, holds, or controls securities issued by a licensee or holding, intermediate, or parent company of a licensee or in the ordinary course of business for investment purposes only.

(b) The institutional investor does not exercise influence over the affairs of the issuer of such securities nor over any licensed subsidiary of the issuer of such securities.

(c) The institutional investor does not intend to exercise influence over the affairs of the issuer of such securities, nor over any licensed subsidiary of the issuer of such securities, in the future, and that it agrees to notify the commission in writing within thirty days if such intent changes.

(2) The exercise of voting privileges with regard to securities shall not be deemed to constitute the exercise of influence over the affairs of a licensee.

(3) The commission shall rescind the presumption of suitability for an institutional investor at any time if the institutional investor exercises or intends to exercise influence or control over the affairs of the licensee.

(4) This division shall not be construed to preclude the commission from requesting information from or investigating the suitability or qualifications of an institutional investor if :

(a) The commission becomes aware of facts or information that may result in the institutional investor being found unsuitable or disqualified; or

(b) The commission has any other reason to seek information from the investor to determine whether it qualifies as an institutional investor.

(5) If the commission finds an institutional investor to be unsuitable or unqualified, the commission shall so notify the investor and the casino operator, holding company, management company, or gaming-related vendor licensee in which the investor invested. The commission shall allow the investor and the licensee a reasonable amount of time, as specified by the commission on a case-by-case basis, to cure the conditions that caused the commission to find the investor unsuitable or unqualified. If during the specified period of time the investor or the licensee does not or cannot cure the conditions that caused the commission to find the investor unsuitable or unqualified, the commission may allow the investor or licensee more time to cure the conditions or the commission may begin proceedings to deny, suspend, or revoke the license of the casino operator, holding company, management company, or gaming-related vendor in which the investor invested or to deny any of the same the renewal of any such license.

(6) A private licensee or holding company shall provide the same information to the commission as a public company would provide in a form 13d or form 13g filing to the securities and exchange commission.

(F) Information provided on the application shall be used as a basis for a thorough background investigation of each applicant. A false or incomplete application is cause for denial of a license by the commission. All applicants and licensees shall consent to inspections, searches, and seizures and to the disclosure to the commission and its agents of confidential records, including tax records, held by any federal, state, or local agency, credit bureau, or financial institution and to provide handwriting exemplars, photographs, fingerprints, and information as authorized in this chapter and in rules adopted by the commission.

(G) The commission shall provide a written statement to each applicant for a license under this chapter who is denied the license that describes the reason or reasons for which the applicant was denied the license.

(H) Not later than January 31 in each calendar year, the commission shall provide to the general assembly and the governor a report that, for each type of license issued under this chapter, specifies the number of applications made in the preceding calendar year for each type of such license, the number of applications denied in the preceding calendar year for each type of such license, and the reasons for those denials. The information regarding the reasons for the denials shall specify each reason that resulted in, or that was a factor resulting in, denial for each type of license issued under this chapter and, for each of those reasons, the total number of denials for each such type that involved that reason.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.11 - Application for license; contents.

(A) A person may apply to the commission for a casino operator, management company, or holding company license to conduct casino gaming at a casino facility as provided in this chapter. The application shall be made under oath on forms provided by the commission and shall contain information as prescribed by rule, including, but not limited to, all of the following:

(1) The name, business address, business telephone number, social security number, and, where applicable, the federal tax identification number of any applicant;

(2) The identity of every person having a greater than five per cent direct or indirect interest in the applicant casino facility for which the license is sought ;

(3) An identification of any business, including the state of incorporation or registration if applicable, in which an applicant, or the spouse or children of an applicant, has an equity interest of more than five per cent;

(4) The name of any casino operator, management company, holding company, and gaming-related vendor in which the applicant has an equity interest of at least five per cent;

(5) If an applicant has ever applied for or has been granted any gaming license or certificate issued by a licensing authority in Ohio or any other jurisdiction that has been denied, restricted, suspended, revoked, or not renewed and a statement describing the facts and circumstances concerning the application, denial, restriction, suspension, revocation, or nonrenewal, including the licensing authority, the date each action was taken, and the reason for each action;

(6) If an applicant has ever filed or had filed against it a civil or administrative action or proceeding in bankruptcy, including the date of filing, the name and location of the court, the case caption, the docket number, and the disposition;

(7) The name and business telephone number of any attorney representing an applicant in matters before the commission;

(8) Information concerning the amount, type of tax, the taxing agency, and times involved, if the applicant has filed or been served with a complaint or notice filed with a public body concerning a delinquency in the payment of or a dispute over a filing concerning the payment of a tax required under federal, state, or local law;

(9) A description of any proposed casino gaming operation and related casino enterprises, including the type of casino facility, location, expected economic benefit to the community, anticipated or actual number of employees, any statement from an applicant regarding compliance with federal and state affirmative action guidelines, projected or actual admissions, projected or actual gross receipts, and scientific market research;

(10) Financial information in the manner and form prescribed by the commission;

(11) If an applicant has directly made a political contribution, loan, donation, or other payment of one hundred dollars or more to a statewide office holder, a member of the general assembly, a local government official elected in a jurisdiction where a casino facility is located, or a ballot issue not more than one year before the date the applicant filed the application and all information relating to the contribution, loan, donation, or other payment;

(12) Any criminal conviction; and

(13) Other information required by the commission under rules adopted by the commission.

(B) Any holding company or management company, its directors, executive officers, members, managers, and any shareholder who holds more than five per cent ownership interest of a holding company or management company shall be required to submit the same information as required by an applicant under this section.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.111 - Granting of casino operator license; additional considerations.

In determining whether to grant a casino operator license, the commission shall also consider:

(A) The facilities or proposed facilities for the conduct of casino gaming;

(B) The prospective total revenue to be collected by the state from the conduct of casino gaming;

(C) The extent to which the applicant exceeds or meets other standards adopted by the commission.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.112 - Surety bond.

Before a license is issued to a casino operator, the casino operator shall post, and thereafter shall maintain, a surety bond in the amount of one million dollars payable to the state, conditioned on the casino operator complying with Section 6(C) of Article XV, Ohio Constitution, this chapter, and the rules adopted under this chapter. The bond shall be issued by a surety that is licensed to do business in this state, and shall be approved by the commission. The total aggregate liability of the surety on the bond is limited to the amount specified in the bond. The surety shall not cancel the bond unless the surety has given the commission, in the event of nonpayment of premium, ten days' notice of the intention to cancel, and in the event of any other cause, thirty days' notice of the intention to cancel. If the bond is to be canceled, and if the casino operator fails to post and maintain a new surety bond in the specified amount on or before the day of cancellation, the casino operator's license is void.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.12 - Gaming-related vendor license.

(A) A person may apply for a gaming-related vendor license. All applications shall be made under oath.

(B) A person who holds a gaming-related vendor's license is authorized to sell or lease, and to contract to sell or lease, equipment and supplies to any licensee involved in the ownership or management of a casino facility.

(C) Gambling supplies and equipment shall not be distributed unless supplies and equipment conform to standards adopted in rules adopted by the commission.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.121 - Qualifications for gaming-related vendor license.

(A) The commission may issue a gaming-related vendor's license under this chapter to an applicant who has:

(1) Applied for the gaming-related vendor's license;

(2) Paid a nonrefundable license fee as described in section 3772.17 of the Revised Code, which shall cover all actual costs generated by each licensee and all background checks;

(3) Submitted two sets of the applicant's fingerprints; and

(4) Been determined by the commission as eligible for a gaming-related vendor's license.

(B) A gaming-related vendor shall furnish to the commission a list of all equipment, devices, and supplies offered for sale or lease in connection with casino games authorized under this chapter.

(C) A gaming-related vendor's equipment, devices, or supplies that are used by a person in an unauthorized casino gaming operation shall be forfeited to the state.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.13 - Key employee license.

(A) No person may be employed as a key employee of a casino operator, management company, or holding company unless the person is the holder of a valid key employee license issued by the commission.

(B) No person may be employed as a key employee of a gaming-related vendor unless that person is either the holder of a valid key employee license issued by the commission, or the person, at least five business days prior to the first day of employment as a key employee, has filed a notification of employment with the commission and subsequently files a completed application for a key employee license within the first thirty days of employment as a key employee.

(C) Each applicant shall, before the issuance of any key employee license, produce information, documentation, and assurances as are required by this chapter and rules adopted thereunder. In addition, each applicant shall, in writing, authorize the examination of all bank accounts and records as may be deemed necessary by the commission.

(D) To be eligible for a key employee license, the applicant shall be at least twenty-one years of age and shall meet the criteria set forth by rule by the commission.

(E) Each application for a key employee license shall be on a form prescribed by the commission and shall contain all information required by the commission. The applicant shall set forth in the application if the applicant has been issued prior gambling-related licenses; if the applicant has been licensed in any other state under any other name, and, if so, the name under which the license was issued and the applicant's age at the time the license was issued; any criminal conviction the applicant has had; and if a permit or license issued to the applicant in any other state has been suspended, restricted, or revoked, and, if so, the cause and the duration of each action. The applicant also shall complete a cover sheet for the application on which the applicant shall disclose the applicant's name, the business address of the casino operator, management company, holding company, or gaming-related vendor employing the applicant, the business address and telephone number of such employer, and the county, state, and country in which the applicant's residence is located.

(F) Each applicant shall submit with each application, on a form provided by the commission, two sets of fingerprints and a photograph. The commission shall charge each applicant an application fee set by the commission to cover all actual costs generated by each licensee and all background checks under this section and section 3772.07 of the Revised Code.

(G)

(1) The casino operator, management company, or holding company by whom a person is employed as a key employee shall terminate the person's employment in any capacity requiring a license under this chapter and shall not in any manner permit the person to exercise a significant influence over the operation of a casino facility if:

(a) The person does not apply for and receive a key employee license within three months of being issued a provisional license, as established under commission rule.

(b) The person's application for a key employee license is denied by the commission.

(c) The person's key employee license is revoked by the commission.

The commission shall notify the casino operator, management company, or holding company who employs such a person by certified mail of any such finding, denial, or revocation.

(2) A casino operator, management company, or holding company shall not pay to a person whose employment is terminated under division (G)(1) of this section, any remuneration for any services performed in any capacity in which the person is required to be licensed, except for amounts due for services rendered before notice was received under that division. A contract or other agreement for personal services or for the conduct of any casino gaming at a casino facility between a casino operator, management company, or holding company and a person whose employment is terminated under division (G)(1) of this section may be terminated by the casino operator, management company, or holding company without further liability on the part of the casino operator, management company, or holding company. Any such contract or other agreement is deemed to include a term authorizing its termination without further liability on the part of the casino operator, management company, or holding company upon receiving notice under division (G)(1) of this section. That a contract or other agreement does not expressly include such a term is not a defense in any action brought to terminate the contract or other agreement, and is not grounds for relief in any action brought questioning termination of the contract or other agreement.

(3) A casino operator, management company, or holding company, without having obtained the prior approval of the commission, shall not enter into any contract or other agreement with a person who has been found unsuitable, who has been denied a license, or whose license has been revoked under division (G)(1) of this section, or with any business enterprise under the control of such a person, after the date on which the casino operator, management company, or holding company receives notice under that division.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.131 - Casino gaming employee license.

(A) All casino gaming employees are required to have a casino gaming employee license. "Casino gaming employee" means the following and their supervisors:

(1) Individuals involved in operating a casino gaming pit, including dealers, shills, clerks, hosts, and junket representatives;

(2) Individuals involved in handling money, including cashiers, change persons, count teams, and coin wrappers;

(3) Individuals involved in operating casino games;

(4) Individuals involved in operating and maintaining slot machines, including mechanics, floor persons, and change and payoff persons;

(5) Individuals involved in security, including guards and game observers;

(6) Individuals with duties similar to those described in divisions (A)(1) to (5) of this section or other persons as the commission determines. "Casino gaming employee" does not include an individual whose duties are related solely to nongaming activities such as entertainment, hotel operation, maintenance, or preparing or serving food and beverages.

(B) The commission may issue a casino gaming employee license to an applicant after it has determined that the applicant is eligible for a license under rules adopted by the commission and paid any applicable fee. All applications shall be made under oath.

(C) To be eligible for a casino gaming employee license, an applicant shall be at least twenty-one years of age.

(D) Each application for a casino gaming employee license shall be on a form prescribed by the commission and shall contain all information required by the commission. The applicant shall set forth in the application if the applicant has been issued prior gambling-related licenses; if the applicant has been licensed in any other state under any other name, and, if so, the name under which the license was issued and the applicant's age at the time the license was issued; any criminal conviction the applicant has had; and if a permit or license issued to the applicant in any other state has been suspended, restricted, or revoked, and, if so, the cause and the duration of each action.

(E) Each applicant shall submit with each application, on a form provided by the commission, two sets of the applicant's fingerprints and a photograph. The commission shall charge each applicant an application fee to cover all actual costs generated by each licensee and all background checks.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.14 - [Repealed] .

Repealed by 129th General AssemblyFile No.126,HB 386, §2, eff. 6/11/2012.

Prior History: (Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010. )



Section 3772.15 - Renewal of license.

(A) Unless a license issued under this chapter is suspended, expires, or is revoked, the license shall be renewed for three years, as determined by commission rule, after a determination by the commission that the licensee is in compliance with this chapter and rules authorized by this chapter and after the licensee pays a fee. The commission may assess the license renewal applicant a reasonable fee in the amount necessary to cover the commission's costs associated with the review of the license renewal application.

(B) A licensee shall undergo a complete investigation at least every three years, as determined by commission rule, to determine that the licensee remains in compliance with this chapter.

(C) Notwithstanding division (B) of this section, the commission may investigate a licensee at any time the commission determines it is necessary to ensure that the licensee remains in compliance with this section.

(D) The holder of a license shall bear the cost of an investigation, except key employees and casino gaming employees who are employed by a casino operator, in which case the casino operator shall pay the investigation cost.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.16 - Confidential information.

(A) Any information concerning the following submitted, collected, or gathered as part of an application to the commission for a license under this chapter is confidential and not subject to disclosure by any state agency or political subdivision as a record under section 149.43 of the Revised Code:

(1) A minor child of an applicant;

(2) The social security number, passport number, or federal tax identification number of an applicant or the spouse of an applicant;

(3) The home address and telephone number of an applicant or the spouse or dependent of an applicant;

(4) An applicant's birth certificate;

(5) The driver's license number of an applicant or the applicant's spouse;

(6) The name or address of a previous spouse of the applicant;

(7) The date of birth of the applicant and the spouse of an applicant;

(8) The place of birth of the applicant and the spouse of an applicant;

(9) The personal financial information and records of an applicant or of an employee or the spouse or dependent of an applicant, including tax returns and information, and records of criminal proceedings;

(10) Any information concerning a victim of domestic violence, sexual assault, or stalking;

(11) The electronic mail address of the spouse or family member of the applicant;

(12)

Any trade secret, medical records, and patents or exclusive licenses;

(13) Security information, including risk prevention plans, detection and countermeasures, location of count rooms or other money storage areas, emergency management plans, security and surveillance plans, equipment and usage protocols, and theft and fraud prevention plans and countermeasures;

(14) Information provided in a multijurisdictional personal history disclosure form, including the Ohio supplement, exhibits, attachments, and updates.

(B) Notwithstanding any other law, upon written request from a person, the commission shall provide the following information to the person except as provided in this chapter:

(1) The information provided under this chapter concerning a licensee or an applicant;

(2) The amount of the wagering tax and admission tax paid daily to the state by a licensed applicant or an operating agent; and

(3) A copy of a letter providing the reasons for the denial of an applicant's license or an operating agent's contract and a copy of a letter providing the reasons for the commission's refusal to allow an applicant to withdraw the applicant's application, but with confidential information redacted if that information is the reason for the denial or refusal to withdraw.

(C)

The individual's name, the individual's place of employment, the individual's job title, and the individual's gaming experience that is provided for an individual who holds, held, or has applied for a license under this chapter is not confidential. The reason for denial or revocation of a license or for disciplinary action against the individual and information submitted by the individual for a felony waiver request is not confidential. The cover sheet completed by an applicant for a key employee license under section 3772.13 of the Revised Code is not confidential.

(D) An individual who holds, held, or has applied for a license under this chapter may waive the confidentiality requirements of division (A) of this section.

(E) Confidential information received by the commission from another jurisdiction relating to a person who holds, held, or has applied for a license under this chapter is confidential and not subject to disclosure as a public record under section 149.43 of the Revised Code. The commission may share the information referenced in this division with, or disclose the information to, the inspector general, any appropriate prosecuting authority, any law enforcement agency, or any other appropriate governmental or licensing agency, if the agency that receives the information complies with the same requirements regarding confidentiality as those with which the commission must comply.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.17 - Fees.

(A) The upfront license fee to obtain a license as a casino operator shall be fifty million dollars per casino facility and shall be paid upon each casino operator's filing of its casino operator license application with the commission. The upfront license fee, once paid to the commission, shall be deposited into the economic development programs fund, which is created in the state treasury.

(B) New casino operator, management company, and holding company license and renewal license fees shall be set by rule, subject to the review of the joint committee on gaming and wagering. If an applicant for a license as a management company or holding company is related through a joint venture or controlled by or under common control with another applicant for a license as a casino operator, management company, or holding company for the same casino facility and the applicant for a license as a management company or holding company was reviewed for suitability as part of the investigation of the casino operator, only one license fee shall be assessed against both applicants for that casino facility.

(C) The fee to obtain an application for a casino operator, management company, or holding company license shall be one million five hundred thousand dollars per application. The application fee for a casino operator, management company, or holding company license may be increased to the extent that the actual review and investigation costs relating to an applicant exceed the application fee set forth in this division. If an applicant for a license as a management company or holding company is related through a joint venture or controlled by or under common control with another applicant for a license as a casino operator, management company, or holding company for the same casino facility, with the exception of actual costs of the review and investigation of the additional applicant, only one application fee shall be required of such applicants for that casino facility. The application fee shall be deposited into the casino control commission fund. The application fee is nonrefundable.

(D) The license fees for a gaming-related vendor shall be set by rule, subject to the review of the joint committee on gaming and wagering. Additionally, the commission may assess an applicant a reasonable fee in the amount necessary to process a gaming-related vendor license application.

(E) The license fees for a key employee shall be set by rule, subject to the review of the joint committee on gaming and wagering. Additionally, the commission may assess an applicant a reasonable fee in the amount necessary to process a key employee license application. If the license is being sought at the request of a casino operator, such fees shall be paid by the casino operator.

(F) The license fees for a casino gaming employee shall be set by rule, subject to the review of the joint committee on gaming and wagering. If the license is being sought at the request of a casino operator, the fee shall be paid by the casino operator.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.18 - Information to be provided to commission.

(A) Each casino operator, management company, and holding company involved in the application and ownership or management of a casino facility shall provide to the commission as applicable:

(1) An annual balance sheet;

(2) An annual income statement;

(3) An annual audited financial statement;

(4) A list of the stockholders or other persons having at least a five per cent ownership interest in the casino operator, management company, or holding company and any other information the commission considers necessary for the effective administration of this chapter;

(5) Notification of any material changes to the applicant's or licensee's stockholders must be provided to the commission within sixty days of the change. Notification of any refinancing and debt issuance shall be in accordance with rules adopted by the commission under Chapter 119. of the Revised Code; and

(6) An applicant's compulsive and problem gambling plan. A casino operator shall submit an annual summary of its compulsive and problem gambling plan to the commission. The plan at a minimum shall contain the following elements:

(a) The goals of the plan and procedures and timetables to implement the plan;

(b) The identification of the individual who will be responsible for the implementation and maintenance of the plan;

(c) Policies and procedures including the following:

(i) The commitment of the casino operator to train appropriate employees;

(ii) The duties and responsibilities of the employees designated to implement or participate in the plan;

(iii) The responsibility of patrons with respect to responsible gambling;

(iv) Procedures for providing information to individuals regarding community, public and private treatment services, gamblers anonymous programs, and similar treatment or addiction therapy programs designed to prevent, treat, or monitor compulsive and problem gamblers and to counsel family members;

(v) The provision of printed material to educate patrons about compulsive and problem gambling and to inform them about treatment services available to compulsive and problem gamblers and their families;

(vi) The employee training program;

(vii) Procedures to prevent underage gambling;

(viii) Procedures to prevent intoxicated patrons from gambling;

(ix) The plan for posting signs within the casino facility containing gambling treatment information.

(B) Each casino operator shall submit quarterly updates and an annual report to the commission of its adherence to the plans and goals submitted under division (A) of this section.

(C) Preference shall be given to each of the following to train employees for casino-related employment opportunities:

(1) State institutions of higher education as defined in section 3345.011 of the Revised Code;

(2) Private career schools holding program authorizations issued by the state board of career colleges and schools under division (C) of section 3332.05 of the Revised Code;

(3) Private institutions exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.19 - Limitations on majority interest holders.

A person shall not hold a majority ownership interest in, or be a management company for, more than two casino facilities at any one time. A person shall not hold a majority ownership interest in, or be a management company, for more than two tracks at which horse racing where the pari-mutuel system of wagering is conducted at any one time, of which not more than one shall be a track for thoroughbred horses.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.20 - Slot machines; minimum and maximum wagers.

(A) A maximum of five thousand slot machines may be operated at a casino facility. Each casino operator for each casino facility shall determine the total number of slot machines in their facility, up to a maximum of five thousand slot machines that may be operated at such casino facility. There shall be no limit on the number of table games allowed at each casino facility.

(B) Any slot machine game or table game currently authorized in, and any future slot machine or table game authorized in, the states of Indiana, Michigan, Pennsylvania, and West Virginia may be conducted at casino facilities in this state at the discretion of a licensed casino operator but only after being approved, upon application by a licensed casino operator, by the commission.

(C) Minimum and maximum wagers on casino gaming shall be determined by casino operators, subject to the commission's approval.

(D) No slot machine shall be set to pay out less than the theoretical payout percentage, which shall be not less than eighty-five per cent, as specifically approved by the commission. The commission shall adopt rules that define the theoretical payout percentage of a slot machine based on the total value of the jackpots expected to be paid by a slot machine divided by the total value of slot machine wagers expected to be made on that slot machine during the same portion of the game cycle. In determining the theoretical payout percentage, the commission may consider market conditions, the payout percentage in other states, the impact on gaming within the market, or any other factor the commission deems relevant. The commission may adjust the payout percentage at any time.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.21 - Purchase or lease of equipment and supplies.

(A) Casino gaming equipment and supplies customarily used in conducting casino gaming shall be purchased or leased only from gaming-related vendors licensed under this chapter. A management company owning casino gaming devices, supplies, and equipment shall be licensed as a gaming-related vendor under this chapter.

(B) Annually, a gaming-related vendor shall furnish to the commission a list of all equipment, devices, and supplies offered for sale or lease in connection with casino gaming authorized under this chapter.

(C) A gaming-related vendor shall keep books and records for the furnishing of equipment, devices, and supplies to gaming operations separate from books and records of any other business operated by the gaming-related vendor. A gaming-related vendor shall file a quarterly return with the commission listing all sales and leases. A gaming-related vendor shall permanently affix the gaming-related vendor's name to all of the gaming-related vendor's equipment, devices, and supplies for casino gaming operations.

(D) A gaming-related vendor's equipment, devices, or supplies that are used by a person in an unauthorized casino gaming operation shall be forfeited to the commission.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.22 - Cashless wagering system.

(A) All casino facility operations shall use a cashless wagering system whereby all wagerers' money is converted to chips, tokens, tickets, electronic cards, or other instruments of value at the request of the wagerer that may only be used for wagering at a casino facility. Wagering shall not be conducted with money or other negotiable currency.

(B) Wagers may be received only from a person present at a casino facility. A wagerer present at a casino facility shall not place or attempt to place a wager on behalf of an individual who is not present at the casino facility.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.23 - Purchase of tokens, chips, or electronic cards; promotional gaming credits; prohibited licenses.

(A) All tokens, chips, or electronic cards that are used to make wagers shall be purchased from the casino operator or management company while at a casino facility that has been approved by the commission. Chips, tokens, tickets, electronic cards, or similar objects may be used while at the casino facility only for the purpose of making wagers on casino games.

(B) Casino operators and management companies may provide promotional gaming credits to their patrons. Promotional gaming credits shall be subject to oversight by the commission.

(C) Casino operators and management companies shall not do any of the following:

(1) Obtain a license to operate a check-cashing business under sections 1315.01 to 1315.30 of the Revised Code;

(2) Obtain a license to provide loans under sections 1321.01 to 1321.19 of the Revised Code;

(3) Obtain a license to provide loans under sections 1321.35 to 1321.48 of the Revised Code.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.24 - Employees under age twenty-one; notification of operating hours.

(A) An employee of a casino facility who is between eighteen and twenty-one years of age may be present in the area of a casino facility where casino gaming is being conducted, as long as the employee's duties are related solely to nongaming activities. An individual who is less than twenty-one years of age may enter a designated area of a casino facility where casino gaming is being conducted, as established by the commission, to pass to another area where casino gaming is not being conducted. An individual who is less than twenty-one years of age shall not make a wager under this chapter.

(B) Casino operators shall notify the commission of the days and hours during which casino gaming will be conducted.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.25 - Activities not subject to chapter.

The following are not subject to, or limited by, the requirements of this chapter or Section 6(C) of Article XV, Ohio Constitution:

(A) Charitable gaming authorized by Chapter 2915. of the Revised Code;

(B) Charitable bingo authorized by Section 6 of Article XV, Ohio Constitution, and as authorized by Chapter 2915. of the Revised Code;

(C) Lottery games as authorized by Section 6 of Article XV, Ohio Constitution; and

(D) Pari-mutuel wagering authorized by Chapter 3769. of the Revised Code.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.26 - Applicability of health and building codes.

(A) Each of the four casino facilities shall be subject to all applicable state laws and local ordinances related to health and building codes, or any related requirements and provisions. Notwithstanding the foregoing, no local zoning, land use laws, subdivision regulations or similar provisions shall prohibit the development or operation of the four casino facilities, or casino gaming set forth herein, provided that no casino facility shall be located in a district zoned exclusively residential as of January 1, 2009.

(B) No municipal corporation or other political subdivision in which a casino facility is located shall be required to provide or improve infrastructure, appropriate property, or otherwise take any affirmative legislative or administrative action to assist development or operation of a casino facility, regardless of the source of funding but if such action is essential to the development or operation of a casino facility, the municipal corporation or other political subdivision may charge the casino operator for any costs incurred for such action.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.27 - Initial investment.

(A) Each initial licensed casino operator of each of the four casino facilities shall make an initial investment of at least two hundred fifty million dollars for the development of each casino facility.

(B) If a casino operator has made an initial investment of at least one hundred twenty-five million dollars at the time a license is issued, the casino operator shall spend the remainder of the minimum two-hundred-fifty-million-dollar total required initial investment within thirty-six months after the issuance of that license.

(C) A licensed casino operator may open a casino facility in phases and may have gaming areas in one or more buildings, facilities, rooms, or areas that together constitute a single casino facility within the boundaries of one or more of the properties described in Section 6(C)(9) of Article XV, Ohio Constitution, and, if located on more than one of those properties, is connected by one or more of the following:

(1) Property owned by the casino operator or any of its affiliates;

(2) Property leased by the casino operator or any of its affiliates;

(3) Access over property under the right of the casino operator or any of its affiliates, whether it be by skyways, walkways, roadways, easements, or rights of way;

(4) Nongaming amenities.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.28 - Approval for debt transactions.

(A) A licensed casino operator shall not enter into a debt transaction without the approval of the commission. The licensed casino operator shall submit, in writing, a request for approval of a debt transaction that contains at least the following information:

(1) The names and addresses of all parties to the debt transaction;

(2) The amount of the funds involved;

(3) The type of debt transaction;

(4) The source of the funds to be obtained;

(5) All sources of collateral;

(6) The purpose of the debt transaction;

(7) The terms of the debt transaction;

(8) Any other information deemed necessary by the commission.

(B) As used in this section, "debt transaction" means a transaction by a licensed casino operator concerning a casino facility totaling five hundred thousand dollars or more in which a licensed casino operator acquires debt, including bank financing, private debt offerings, and any other transaction that results in the encumbrance of assets.

(C) Notwithstanding divisions (A) and (B) of this section, a licensed casino operator may enter into one or more debt transactions with affiliated companies provided the aggregate amount of all such debt transactions at any one time does not exceed ten million dollars. When a licensed casino operator intends to enter into such a debt transaction with an affiliated company, the licensed casino operator shall provide immediate notification, in writing, to the commission. The commission is entitled to require prior approval of the debt transaction if the commission provides notice to the licensed casino operator within seven days after receiving the notification. In determining whether to approve such a debt transaction, the commission may require the licensed casino operator to submit the information specified in division (A) of this section. The commission may adopt rules governing its review and approval of such debt transactions. For the purposes of this division, "affiliated companies" means any holding company or institutional investor or any individual, partnership, corporation, association, trust, or any other group of individuals, however organized, which directly or indirectly owns, has the power or right to control, or holds with the power to vote, an ownership interest in a licensed casino operator.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.29 - Exempt shipments.

All shipments of gaming supplies, devices, and equipment, including slot machines, into this state are exempt from section (2) of "An Act to Prohibit Transportation of Gambling Devices in Interstate and Foreign Commerce," 64 Stat. 1134, 15 U.S.C. 1171 - 1177.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.30 - Enforcement of chapter; authority of attorney general.

(A) If any person violates this chapter or a rule adopted thereunder, the attorney general has a cause of action to restrain the violation. Such an action is a civil action, governed by the Rules of Civil Procedure. Upon receiving a request from the commission or the executive director, the attorney general shall commence and prosecute such an action to completion. The court shall give priority to such an action over all other civil actions. Such an action does not preclude an administrative or criminal proceeding on the same facts.

(B) The attorney general may enter into agreements with any state or local law enforcement agency to carry out its duties.

(C) A sheriff, chief of police, and prosecuting attorney shall furnish to the commission, on prescribed forms, all information obtained during the course of any substantial investigation or prosecution if it appears a violation of this chapter has occurred. Any such information is not a public record, as defined in section 149.43 of the Revised Code, until such information would otherwise become a public record.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.31 - Central system for operation and reporting; testing of equipment.

(A) The commission, by and through the executive director of the commission and as required under section 125.05 of the Revised Code, may enter into contracts necessary to ensure the proper operation and reporting of all casino gaming authorized under this chapter. The commission shall not require use of a central system by a casino operator if the casino operator is in compliance with this chapter. If the commission determines, after written notice to the casino operator and a hearing under section 3772.04 of the Revised Code, that a casino operator is not in compliance with this chapter, the commission may determine it is necessary to require the casino operator to install and implement a central system under such conditions as the commission may require. Before any such hearing, the commission shall provide the casino operator with written notice that the casino operator is not in compliance with a specific requirement of this chapter, describe the requirement, and provide the casino operator at least thirty days to cure the noncompliance or, if the cure cannot be reasonably rectified within thirty days, require the casino operator to demonstrate to the commission's satisfaction that the casino operator is diligently pursuing the required cure. The system shall be operated by or under the commission's control. If the commission determines that a central system is necessary and adopts rules authorizing a central system, casino operators shall be responsible for the costs of the central system as it relates to casino facilities.

(B) The commission shall certify independent testing laboratories to scientifically test and technically evaluate all slot machines, mechanical, electromechanical, or electronic table games, slot accounting systems, and other electronic gaming equipment for compliance with this chapter. The certified independent testing laboratories shall be accredited by a national accreditation body. The commission shall certify an independent testing laboratory if it is competent and qualified to scientifically test and evaluate electronic gaming equipment for compliance with this chapter and to otherwise perform the functions assigned to an independent testing laboratory under this chapter. An independent testing laboratory shall not be owned or controlled by, or have any interest in, a gaming-related vendor of electronic gaming equipment. The commission shall prepare a list of certified independent testing laboratories from which independent testing laboratories shall be chosen for all purposes under this chapter.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.32 - Administration by conservator.

(A) As used in this section, "conservator" means a person appointed by a court of common pleas as a fiduciary to temporarily manage and control a casino facility.

(B) The commission shall adopt rules under Chapter 119. of the Revised Code relating to the administration of a casino facility by a conservator.

(C) The commission may petition the court of common pleas of the county in which the casino facility is located for appointment by the court of a conservator to manage and control the casino facility if any of the following occurs:

(1) The commission revokes the casino operator's license.

(2) The commission declines to renew the casino operator's license.

(3) The commission suspends a casino operator's license for more than one hundred twenty days.

(4) A proposed buyer is denied a casino operator's license, and the licensed casino operator is unable or unwilling to retain ownership or control of the casino facility.

(5) A licensed casino operator agrees in writing to relinquish control of a casino facility to a conservator.

(6) A natural disaster or bankruptcy halts operations at a casino facility.

This division does not apply if the casino facility for which a casino license has been issued has not been in operation and open to the public.

(D)

(1) The petition shall contain the names of two or more persons who the commission believes are suitable and qualified to manage and control the casino facility and are available for appointment as a conservator.

(2) Upon receipt of the petition, the court shall appoint as conservator of the casino facility a person who is named in the petition. The court shall immediately notify the commission of the appointment. Upon receipt of notice from the court, the commission shall immediately notify the casino operator and the conservator.

(3) The court that appoints the conservator shall set reasonable compensation, out of the revenue of the casino facility, for the services, costs, and expenses of the conservator and for any other persons whom the conservator may engage to aid the conservator in performing the conservator's duties.

(E) A conservator is subject to Chapter 3772. of the Revised Code and any rules adopted under that chapter as if the conservator were a licensed casino operator.

(F) A conservator shall be deemed to be a licensed casino operator and may perform all acts that the conservator is required or permitted to perform without approval or other action.

(G) The conservator shall take immediately into possession all property of the casino facility, including its money, accounts, books, records, and evidences of debts owed to the casino operator, and shall continue the business of the casino facility.

(H) A conservator shall file with the commission reports on the administration of the casino facility in such form and at such intervals as the commission may prescribe.

(I)

(1) If at any time the court finds that a conservator is not qualified or available to serve as conservator, the court shall request from the commission the names of two or more persons who the commission believes are suitable and qualified to manage and control a casino facility and are available to serve as a conservator.

(2) The commission may, at any time after the appointment of a conservator, petition the court for the removal of the conservator and the appointment of a new conservator or for the termination of the conservator.

(J) A conservator shall, before assuming the conservator's duties, execute and file a bond for the faithful performance of the conservator's duties payable to the commission with such surety or sureties and in such form as the commission approves and in such amount as the commission prescribes.

(K) The commission shall require that the former casino operator purchase liability insurance, in an amount determined by the commission, to protect a conservator from liability for any acts or omissions of the conservator occurring during the duration of the conservatorship that are reasonably related to, and within the scope of, the conservator's duties.

(L)

(1) The former licensed casino operator has one hundred eighty days after the date on which the conservator is appointed to sell the casino facility to another person who satisfies the requirements of this chapter for obtaining a casino operator's license and is approved by the commission.

(2) If the person is unable to sell the casino facility in the time required by division (L)(1) of this section, the conservator may take any action necessary to sell the casino facility to another person who satisfies the requirements of this chapter for obtaining a casino operator's license and is approved by the commission.

(M) The commission shall direct the court of common pleas to discontinue a conservatorship when any of the following occurs:

(1) The commission determines that the cause for which the conservatorship was instituted no longer exists.

(2) The former casino operator or the conservator has with the approval of the commission, consummated the sale, assignment, conveyance, or other disposition of the casino facility.

(N) Upon the discontinuation of the conservatorship and with the approval of the commission, the conservator shall take steps as may be necessary to affect an orderly transfer of the property of the former casino operator.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.33 - Construction of sections 3772.091, 3772.17, and .

The provisions of sections 3772.091, 3772.17, and 3772.33 of the Revised Code, and their applications, constitute a unity and are interdependent and interrelated. If any provision of those sections, or if any application of any provision of those sections, is held invalid by a final nonappealable order or judgment, then all provisions of law contained in this chapter and their applications in their entirety also are invalid.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3772.34 - Casino operator settlement fund.

There is hereby created in the state treasury the casino operator settlement fund. The fund shall receive any money paid to the state by the operators of casino facilities in excess of any licenses or fees provided by this chapter or by Section 6(C) of Article XV, Ohio Constitution, and in excess of any taxes as provided by Title LVII of the Revised Code. Moneys in the fund may be used for activities related to workforce development, economic development, job creation, training, education, food banks, and expenses.

Added by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.



Section 3772.35 - Legal actions; jurisdiction.

(A) Any action asserting that this chapter, any portion of this chapter, or any rule adopted under this chapter violates any provision of the Ohio Constitution shall be brought in the court of common pleas of Franklin county within ninety days after the effective date of the enactment of this section by Sub. H.B. 386 of the 129th general assembly or within ninety days after the effective date of any rule, as applicable.

(B) Any claim asserting that any action taken by the commission under this chapter violates any provision of the Ohio Constitution or any provision of the Revised Code shall be brought in the court of common pleas of Franklin county within sixty days after the action is taken.

(C) Divisions (A) and (B) of this section do not apply to any claim within the original jurisdiction of the supreme court or a court of appeals under Article IV of the Ohio Constitution.

(D) The court of common pleas of Franklin county shall give any claim filed under division (A) or (B) of this section priority over all other civil cases before the court, irrespective of position on the court's calendar, and shall make a determination on the claim expeditiously. A court of appeals shall give any appeal from a final order issued in a case brought under division (A) or (B) of this section priority over all other civil cases before the court, irrespective of position on the court's calendar, and shall make a determination on the appeal expeditiously.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.



Section 3772.99 - Enforcement of chapter.

(A) The commission shall levy and collect penalties for noncriminal violations of this chapter. Noncriminal violations include using the term "casino" in any advertisement in regard to a facility operating video lottery terminals, as defined in section 3770.21 of the Revised Code, in this state. Moneys collected from such penalty levies shall be credited to the general revenue fund.

(B) If a licensed casino operator, management company, holding company, gaming-related vendor, or key employee violates this chapter or engages in a fraudulent act, the commission may suspend or revoke the license and may do either or both of the following:

(1) Suspend, revoke, or restrict the casino gaming operations of a casino operator;

(2) Require the removal of a management company, key employee, or discontinuance of services from a gaming-related vendor.

(C) The commission shall impose civil penalties against a person who violates this chapter under the penalties adopted by commission rule and reviewed by the joint committee on gaming and wagering.

(D) A person who knowingly or intentionally does any of the following commits a misdemeanor of the first degree on the first offense and a felony of the fifth degree for a subsequent offense:

(1) Makes a false statement on an application submitted under this chapter;

(2) Permits a person less than twenty-one years of age to make a wager at a casino facility;

(3) Aids, induces, or causes a person less than twenty-one years of age who is not an employee of the casino gaming operation to enter or attempt to enter a casino facility;

(4) Enters or attempts to enter a casino facility while under twenty-one years of age, unless the person enters a designated area as described in section 3772.24 of the Revised Code;

(5)

Is a casino operator or employee and participates in casino gaming other than as part of operation or employment.

(E) A person who knowingly or intentionally does any of the following commits a felony of the fifth degree on a first offense and a felony of the fourth degree for a subsequent offense. If the person is a licensee under this chapter, the commission shall revoke the person's license after the first offense.

(1) Uses or possesses with the intent to use a device to assist in projecting the outcome of the casino game, keeping track of the cards played, analyzing the probability of the occurrence of an event relating to the casino game, or analyzing the strategy for playing or betting to be used in the casino game, except as permitted by the commission;

(2) Cheats at a casino game;

(3) Manufactures, sells, or distributes any cards, chips, dice, game, or device that is intended to be used to violate this chapter;

(4) Alters or misrepresents the outcome of a casino game on which wagers have been made after the outcome is made sure but before the outcome is revealed to the players;

(5) Places, increases, or decreases a wager on the outcome of a casino game after acquiring knowledge that is not available to all players and concerns the outcome of the casino game that is the subject of the wager;

(6) Aids a person in acquiring the knowledge described in division (E) (5) of this section for the purpose of placing, increasing, or decreasing a wager contingent on the outcome of a casino game;

(7) Claims, collects, takes, or attempts to claim, collect, or take money or anything of value in or from a casino game with the intent to defraud or without having made a wager contingent on winning a casino game;

(8) Claims, collects, or takes an amount of money or thing of value of greater value than the amount won in a casino game;

(9) Uses or possesses counterfeit chips , tokens, or cashless wagering instruments in or for use in a casino game;

(10) Possesses a key or device designed for opening, entering, or affecting the operation of a casino game, drop box, or an electronic or a mechanical device connected with the casino game or removing coins, tokens, chips, or other contents of a casino game. This division does not apply to a casino operator, management company, or gaming-related vendor or their agents and employees in the course of agency or employment.

(11) Possesses materials used to manufacture a device intended to be used in a manner that violates this chapter;

(12) Operates a casino gaming operation in which wagering is conducted or is to be conducted in a manner other than the manner required under this chapter.

(F) The possession of more than one of the devices described in division (E) (9), (10), or (11) of this section creates a rebuttable presumption that the possessor intended to use the devices for cheating.

(G) A person who knowingly or intentionally does any of the following commits a felony of the third degree. If the person is a licensee under this chapter, the commission shall revoke the person's license after the first offense. A public servant or party official who is convicted under this division is forever disqualified from holding any public office, employment, or position of trust in this state.

(1) Offers, promises, or gives anything of value or benefit to a person who is connected with the casino operator, management company, holding company, or gaming-related vendor, including their officers and employees, under an agreement to influence or with the intent to influence the actions of the person to whom the offer, promise, or gift was made in order to affect or attempt to affect the outcome of a casino game or an official action of a commission member, agent, or employee;

(2) Solicits, accepts, or receives a promise of anything of value or benefit while the person is connected with a casino, including an officer or employee of a casino operator, management company, or gaming-related vendor, under an agreement to influence or with the intent to influence the actions of the person to affect or attempt to affect the outcome of a casino game or an official action of a commission member, agent, or employee;

(H) A person who is convicted of a felony described in this chapter may be barred for life from entering a casino facility by the commission.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.






Chapter 3773 - BOXING; DISCHARGING FIREARMS; DUELING

Section 3773.01 to 3773.04 - [Repealed].

Effective Date: 01-01-1974



Section 3773.05 - [Repealed].

Effective Date: 03-23-2000



Section 3773.06 - Prohibition against hunting or shooting game near township park.

No person shall hunt, shoot, or kill game within one-half mile of a township park.

The board of township park commissioners may grant permission to kill game not desired within the limits prohibited by this section.

Effective Date: 07-22-1974



Section 3773.07 - [Repealed].

Effective Date: 03-23-2000



Section 3773.08 - [Repealed].

Effective Date: 07-27-1981



Section 3773.09 to 3773.12 - [Repealed].

Effective Date: 01-01-1974



Section 3773.13 - Suppression of prize fight.

When a sheriff has reason to believe that a fight or contention is about to take place in his county, he shall forthwith summon sufficient citizens of the county, suppress such fight or contention, and arrest all persons found at such prize fight violating the law and take them before a judge of the court of common pleas or magistrate.

Effective Date: 10-01-1953



Section 3773.14 to 3773.20 - [Repealed].

Effective Date: 01-01-1974



Section 3773.21, 3773.211 - [Repealed].

Effective Date: 03-23-2000



Section 3773.22 - [Repealed].

Effective Date: 01-01-1974



Section 3773.23, 3773.24 - [Repealed].

Effective Date: 11-21-1973



Section 3773.25 - [Repealed].

Effective Date: 10-01-1959



Section 3773.26 - [Repealed].

Effective Date: 11-21-1973



Section 3773.31 - Athletic commission definitions.

As used in sections 3773.31 to 3773.57 of the Revised Code:

(A) "Professional boxer" means a boxer who competes for a prize, in cash or otherwise, that has a value of more than twenty-five dollars.

(B) "Amateur" means a contestant who does not compete for a prize, in cash or otherwise, that has a value of more than twenty-five dollars.

(C) "Contestant" means a contestant in a public boxing match or exhibition.

(D) "Public boxing match or exhibition" means any public or private competition that involves the sports of boxing, kick boxing, karate, tough man contests or tough guy contests, or any other form of boxing or martial arts, but does not include professional wrestling.

(E) "Tough man contests or tough guy contests" means any competition that involves any physical contact bout between two or more individuals who attempt to knock out the opponent by using boxing, kicking, or choking techniques or martial arts tactics or any combination of such techniques and tactics.

(F) "Public boxing or wrestling match or exhibition" means any public or private competition that involves the sports of boxing, kick boxing, karate, tough man contests or tough guy contests, professional wrestling, or any other form of boxing or martial arts.

(G) "Boxing match or exhibition" means a public or private competition pertaining to the sport of boxing.

Sections 3773.31 to 3773.57 of the Revised Code do not apply to elementary or secondary school, college, or university boxing, karate, or wrestling coaches who receive compensation for teaching or coaching boxing, karate, or wrestling only from the school, college, or university; to amateur boxers; or to boxing, karate, or wrestling matches and exhibitions in which all of the contestants are amateur boxers, amateur participants in a karate match or exhibition, or amateur wrestlers from an elementary or secondary school, a college, or a university.

Effective Date: 09-03-1996



Section 3773.32 - License requirements,.

No person shall promote, sponsor, or conduct a public boxing match or exhibition unless such person is licensed under section 3773.36of the Revised Code, secures a permit to conduct the match or exhibition under section 3773.38of the Revised Code, and otherwise complies with sections 3773.31 to 3773.57 of the Revised Code.

No person shall promote or conduct a professional wrestling match or exhibition unless such person is licensed under section 3773.36of the Revised Code, secures a permit to conduct the match or exhibition under section 3773.38of the Revised Code, and otherwise complies with applicable provisions of sections 3773.31 to 3773.57 of the Revised Code.

No person shall participate in a public boxing match or exhibition as a referee, judge, matchmaker, timekeeper, or contestant, or as a manager, trainer, or second of a contestant, unless such person is licensed under section 3773.41 of the Revised Code and otherwise complies with sections 3773.31 to 3773.57 of the Revised Code.

Sections 3773.31 to 3773.57 of the Revised Code do not apply to any boxing, karate, or wrestling match or exhibition conducted as part of an interscholastic or intercollegiate athletic program, or as part of an amateur athletic program sponsored by or under the supervision of the national amateur athletic union or the American olympic association in which all contestants are amateur boxers, amateur participants in a karate match or exhibition, or amateur wrestlers ; to any boxing, karate, or wrestling match or exhibition conducted under the supervision or control of the Ohio national guard, the state militia, or reserve officers' associations in which all contestants are members of the guard, militia, or officers' association; or to any amateur boxing, kick boxing, karate, or wrestling event or exhibition conducted under the supervision of the fraternal order of police of Ohio, the Ohio association of professional firefighters, or the northern Ohio fire fighters, the proceeds of which benefit a charitable organization that is exempt from federal income taxation under subsection 501(c)(3) of the Internal Revenue Code or a charitable organization that the fraternal order of police of Ohio, the Ohio association of professional firefighters, or the northern Ohio fire fighters supported before the effective date of this amendment.

Amended by 129th General AssemblyFile No.101,HB 152, §1, eff. 8/6/2012.

Effective Date: 09-03-1996



Section 3773.33 - Ohio athletic commission.

(A) There is hereby created the Ohio athletic commission. The commission shall consist of five voting members appointed by the governor with the advice and consent of the senate, not more than three of whom shall be of the same political party, and two nonvoting members, one of whom shall be a member of the senate appointed by and to serve at the pleasure of the president of the senate and one of whom shall be a member of the house of representatives appointed by and to serve at the pleasure of the speaker of the house of representatives. To be eligible for appointment as a voting member, a person shall be a qualified elector and a resident of the state for not less than five years immediately preceding the person's appointment. Two voting members shall be knowledgeable in boxing, at least one voting member shall be knowledgeable and experienced in high school athletics, one voting member shall be knowledgeable and experienced in professional athletics, and at least one voting member shall be knowledgeable and experienced in collegiate athletics. One commission member shall hold the degree of doctor of medicine or doctor of osteopathy.

(B) No person shall be appointed to the commission or be an employee of the commission who is licensed, registered, or regulated by the commission. No member shall have any legal or beneficial interest, direct or indirect, pecuniary or otherwise, in any person who is licensed, registered, or regulated by the commission or who participates in prize fights or public boxing or wrestling matches or exhibitions. No member shall participate in any fight, match, or exhibition other than in the member's official capacity as a member of the commission, or as an inspector as authorized in section 3773.52 of the Revised Code.

(C) The governor shall appoint the voting members to the commission. Of the initial appointments, two shall be for terms ending one year after September 3, 1996, two shall be for terms ending two years after September 3, 1996, and one shall be for a term ending three years after September 3, 1996. Thereafter, terms of office shall be for three years, each term ending the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The governor shall name one voting member as chairperson of the commission at the time of making the appointment of any member for a full term. Three voting members shall constitute a quorum, and the affirmative vote of three voting members shall be necessary for any action taken by the commission. No vacancy on the commission impairs the authority of the remaining members to exercise all powers of the commission.

Voting members, when engaged in commission duties, shall receive a per diem compensation determined in accordance with division (J) of section 124.15 of the Revised Code, and all members shall receive their actual and necessary expenses incurred in the performance of their official duties.

Each voting member, before entering upon the discharge of the member's duties, shall file a surety bond payable to the treasurer of state in the sum of ten thousand dollars. Each surety bond shall be conditioned upon the faithful performance of the duties of the office, executed by a surety company authorized to transact business in this state, and filed in the office of the secretary of state.

The governor may remove any voting member for malfeasance, misfeasance, or nonfeasance in office after giving the member a copy of the charges against the member and affording the member an opportunity for a public hearing, at which the member may be represented by counsel, upon not less than ten days' notice. If the member is removed, the governor shall file a complete statement of all charges made against the member and the governor's finding on the charges in the office of the secretary of state, together with a complete report of the proceedings. The governor's decision shall be final.

Effective Date: 09-26-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3773.34 - Commission - powers and duties.

(A) The Ohio athletic commission shall adopt and may amend or rescind rules in accordance with Chapter 119. of the Revised Code, prescribing the conditions under which prize fights and public boxing or wrestling matches or exhibitions may be conducted, classifying professional boxers by weight, and providing for the administration of sections 3773.31 to 3773.57 of the Revised Code. The rules may require that an applicant for a contestant's license to participate in a public boxing match or exhibition take an HIV test, as defined in section 3701.24 of the Revised Code, before being issued the contestant's license and may require that a licensed contestant take such an HIV test before participating in a public boxing match or exhibition. The commission, or the commission's executive director when authorized by the commission, may issue, deny, suspend, or revoke permits to hold prize fights and public boxing or wrestling matches or exhibitions. The commission may issue, deny, suspend, or revoke licenses to persons engaged in any public boxing match or exhibition as authorized by sections 3773.31 to 3773.57 of the Revised Code.

(B) In addition to the duties set forth in this chapter, the Ohio athletic commission shall take action as necessary to carry out the provisions of Chapter 4771. of the Revised Code governing athlete agents.

(C) On or before the thirty-first day of December of each year, the commission shall make a report to the governor of its proceedings for the year ending on the first day of December of that calendar year, and may include in the report any recommendations pertaining to its duties.

Effective Date: 03-22-2001; 09-29-2005



Section 3773.35 - Application for promoter's license.

Any person who wishes to conduct a public or private competition that involves boxing , wrestling , mixed martial arts, kick boxing, tough man contests, tough guy contests, or any other form of boxing or martial arts shall apply to the Ohio athletic commission for a promoter's license. Each application shall be filed with the commission on forms provided by the commission, and shall be accompanied by an application fee as prescribed in section 3773.43 of the Revised Code and, with the exception of wrestling events, by a surety bond of not less than twenty thousand dollars conditioned for compliance with sections 3773.31 to 3773.57 of the Revised Code and the rules of the commission.

The commission shall prescribe the form of the application for the promoter's license. The application shall include the name of the applicant, the post office address of the applicant, and any other information the commission requires.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-03-1996



Section 3773.36 - Promoter's license.

Upon the proper filing of an application to conduct any public or private competition that involves boxing , mixed martial arts, kick boxing, tough man contests, tough guy contests, or any other form of boxing or martial arts, accompanied by the surety bond and the application fee , or upon the proper filing of an application to conduct any public or private competition that involves wrestling accompanied by the application fee, the Ohio athletic commission shall issue a promoter's license to the applicant if it finds that the applicant is not in default on any payment, obligation, or debt payable to the state under sections 3773.31 to 3773.57 of the Revised Code, is financially responsible, and is knowledgeable in the proper conduct of such matches or exhibitions.

Each license issued pursuant to this section shall bear the name of the licensee, the post office address of the licensee, the date of expiration, an identification number designated by the commission, and the seal of the commission.

A promoter's license shall expire twelve months after its date of issuance and shall become invalid on that date unless renewed. A promoter's license may be renewed upon application to the commission and upon payment of the renewal fee prescribed in section 3773.43 of the Revised Code. The commission shall renew the license unless it denies the application for renewal for one or more reasons stated in section 3123.47 or 3773.53 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001



Section 3773.37 - Photograph with identification of applicant to be taken.

The Ohio athletic commission shall cause a photograph with identification of any person signing the application for a license under section 3773.35 or 3773.41 of the Revised Code to be taken in duplicate and filed with the commission.

For purposes of this section, the commission may allow a photograph with identification to be a photocopy of a valid commercial driver's license issued under Chapter 4506. or a driver's license issued under Chapter 4507. of the Revised Code.

Effective Date: 09-03-1996



Section 3773.38 - Applying for permit to conduct public boxing or wrestling match as exhibition.

Each person who holds a promoter's license issued under section 3773.36 of the Revised Code who desires to conduct a public boxing or wrestling match or exhibition where one or more contests are to be held shall obtain a permit from the Ohio athletic commission or the commission's executive director when the executive director is authorized by the commission to issue those types of permits. Application for such a permit shall be made in writing and on forms prescribed by the commission, shall be filed with the commission, and shall be accompanied by the permit fee prescribed in section 3773.43 of the Revised Code.

The application for a permit issued under this section shall include the date and starting time of the match or exhibition, the address of the place where the match or exhibition is to be held, the names of the contestants, the seating capacity of the building or hall where the exhibition is to be held, the admission charge or any other charges, the amount of compensation or the percentage of gate receipts to be paid to each contestant, the name and address of the applicant, a copy of the current official rules that govern the particular sport, and the serial number of the applicant's promoter's license.

The commission, or the commission's executive director when authorized by the commission, may require the applicant to deposit with the commission before a public boxing match or exhibition a cash bond, certified check, bank draft, or surety bond in an amount equal to five per cent of the estimated gross receipts from the match or exhibition.

Effective Date: 09-03-1996; 09-29-2005



Section 3773.39 - Issuance of permit to conduct match - revocation.

(A) Upon receipt of an application for a permit to hold a public boxing or wrestling match or exhibition under section 3773.38 of the Revised Code, the Ohio athletic commission, or the commission's executive director when authorized by the commission, shall determine if the applicant holds a valid promoter's license issued pursuant to section 3773.36 of the Revised Code. Upon receipt of an application for a permit to hold a public boxing match or exhibition, the commission, or the commission's executive director when authorized by the commission, also shall determine if the contestants are evenly and fairly matched according to skill, experience, and weight so as to produce a fair and sportsmanlike contest, and whether the applicant is financially responsible and is able to pay to each contestant the compensation or percentage of the gate receipts named in the application. The commission, or the commission's executive director when authorized by the commission, may, if applicable, require the applicant to deposit with it within forty-eight hours before the match or exhibition the total compensation or estimated portion of gate receipts to be paid all contestants named in the application made under section 3773.38 of the Revised Code.

(B) If the commission, or the commission's executive director when authorized by the commission, determines that the applicant has met all the requirements specified in division (A) of this section, the commission or executive director shall issue the applicant a permit to conduct the match or exhibition. If the applicant fails to deposit any compensation or portion of gate receipts required by the commission, or executive director before the first contest of the match or exhibition is held, the commission, or the commission's executive director when authorized by the commission, may revoke the permit and order the applicant not to conduct the match or exhibition described in the permit.

(C) Each permit issued pursuant to this section shall bear the name and post office address of the applicant, the address of the place where the public boxing or wrestling match or exhibition is to be held, the date and starting time of the match or exhibition, and a serial number designated by the commission.

A permit issued under this section shall allow the permit holder to conduct only the match or exhibition named in the permit. A permit is not transferable.

Effective Date: 09-03-1996; 09-29-2005



Section 3773.40 - Prohibitions.

No person who holds a promoter's license to conduct a public boxing match or exhibition under section 3773.36 of the Revised Code shall:

(A) Hold any match or exhibition at any time or place other than that stated on a permit issued under section 3773.38 of the Revised Code;

(B) Allow any contestant to participate in the match or exhibition unless the contestant is the licensed contestant named in the application for such permit or a licensed contestant authorized to compete as a substitute for such a contestant by the inspector assigned to the facility where the match or exhibition is held for that match or exhibition;

(C) Charge a higher admission price for a match or exhibition than that stated in the application;

(D) Pay a greater compensation or percentage of the gate receipts to any contestant than that stated in the application.

The Ohio athletic commission, or the commission's executive director when authorized by the commission, upon application by a holder of a permit under section 3773.38 of the Revised Code, may allow the permit holder to hold the match or exhibition for which the permit was issued at an alternative site that is within the same municipal corporation or township and that offers substantially similar seating facilities, or allow the permit holder to substitute contestants or seconds, provided that the substitute contestants are evenly matched with their opponents in skill, experience, and weight.

Effective Date: 09-03-1996; 09-29-2005



Section 3773.41 - Application for participant's or contestant's license.

Any person who desires to participate in a public boxing match or exhibition as a referee, judge, matchmaker, timekeeper, or contestant, or as a manager, trainer, or second of a contestant, shall apply for a license from the Ohio athletic commission. The application shall be on forms provided by the commission. Each application shall be accompanied by the application fee prescribed in section 3773.43 of the Revised Code. The applicant shall verify the application under oath.

The commission shall prescribe the form of the application for a participant's license. The application shall include the correct and ring or assumed name, if any, of the applicant, the applicant's address, the applicant's date and place of birth, the applicant's occupation, and a copy of the applicant's win and loss record as a contestant, if applicable.

An application for a contestant's license shall also include a certified copy of the results of a physical examination of the applicant that a licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife conducted not more than sixty days prior to the filing of the application.

Effective Date: 03-31-2003



Section 3773.42 - Official's and contestant's licenses.

Upon the proper filing of an application for a referee's, judge's, matchmaker's, timekeeper's, manager's, trainer's, contestant's, or second's license and payment of the applicable application fee, the Ohio athletic commission shall issue the license to the applicant if it determines that the applicant is of good moral character, is not likely to engage in acts detrimental to the fair and honest conduct of public boxing matches or exhibitions, and is qualified to hold such a license by reason of the applicant's knowledge and experience.

A person shall not be determined to possess the knowledge and experience necessary to qualify that person to hold a referee's license unless all of the following conditions are met:

(A) The person has completed such referee training requirements as the commission prescribes by rule;

(B) The person possesses such experience requirements as the commission prescribes by rule;

(C) The person has obtained a passing grade on an examination administered by the commission and designed to test the examinee's knowledge of the rules of the particular sport that the person seeks to referee, the commission's rules applicable to the conduct of matches and exhibitions in the particular sport that the person seeks to referee, and such other aspects of officiating as the commission determines appropriate to its determination as to whether the applicant possesses the qualifications and capabilities to act as a referee.

The commission shall issue a referee's license to each person who meets the requirements of divisions (A) to (C) of this section.

If upon the proper filing of an application for a contestant's license the commission determines that the applicant is of good moral character, is not likely to engage in acts detrimental to the conduct of public boxing matches or exhibitions, and possesses sufficient knowledge and experience and, in the opinion of the licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife who examined the applicant pursuant to section 3773.41 of the Revised Code, is physically fit to engage in public boxing matches or exhibitions, the commission shall issue the license to the applicant.

Each license issued pursuant to this section shall bear the correct name and ring or assumed name, if any, of the licensee, the address of the licensee, the date of issue, a serial number designated by the commission, the seal of the commission, and the signature of the commission chairperson.

A license issued pursuant to this section shall expire twelve months after its date of issue unless renewed. Upon application for renewal and payment of the renewal fee prescribed in section 3773.43 of the Revised Code, the commission shall renew the license unless it denies the application for one or more reasons stated in section 3123.47 or 3773.53 of the Revised Code. If the application is for renewal of a contestant's license, the commission shall also require the applicant to submit the results of a physical examination that a licensed physician, physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife conducted not more than sixty days prior to the date of the application.

Effective Date: 03-31-2003



Section 3773.421 - Out-of-state participant license.

A member of the Ohio athletic commission may grant a license at any time prior to the beginning of a public boxing match or exhibition to an applicant from another state who wishes to participate as specified in section 3773.41 of the Revised Code and who furnishes satisfactory proof to the member that the applicant holds a license that is not under suspension, revocation, or other disciplinary action, if the license was issued by an agency that is similar to the commission, is a member of the association of boxing commissions, and has licensing requirements that are at least as stringent as those established by the commission.

Effective Date: 09-03-1996



Section 3773.43 - Fees.

The Ohio athletic commission shall charge the following fees:

(A) For an application for or renewal of a promoter's license for a public or private competition that involves boxing , mixed martial arts, kick boxing, tough man contests, tough guy contests, or any other form of boxing or martial arts, one hundred dollars.

(B) For an application for or renewal of a license to participate in a public boxing match or exhibition as a contestant, or as a referee, judge, matchmaker, manager, timekeeper, trainer, or second of a contestant, twenty dollars.

(C) For a permit to conduct a public boxing match or exhibition, fifty dollars.

(D) For an application for or renewal of a promoter's license for a public or private competition that involves wrestling , two hundred dollars.

(E) For a permit to conduct a professional wrestling match or exhibition, one hundred dollars.

The commission, subject to the approval of the controlling board, may establish fees in excess of the amounts provided in this section, provided that such fees do not exceed the amounts permitted by this section by more than fifty per cent.

The fees prescribed by this section shall be paid to the treasurer of state, who shall deposit the fees in the occupational licensing and regulatory fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 3773.44 - Medical and life insurance to be provided to contestants.

No holder of a promoter's license under section 3773.36 of the Revised Code shall fail to insure each contestant in a public boxing match or exhibition the promoter conducts for hospital, nursing, and medication expenses and for physicians' and surgeons' services. The amount of such insurance shall not be less than five thousand dollars and shall be paid to or for the use of a contestant for any injuries sustained in a contest. No licensee shall fail to provide life insurance to each contestant. The amount of life insurance shall be not less than ten thousand dollars and shall be paid to the contestant's estate if the contestant dies as the result of participation in the match or exhibition.

Effective Date: 09-03-1996



Section 3773.45 - Physical examinations.

(A) The Ohio athletic commission shall adopt, and may amend orrescind, rules that do both of the following:

(1) Require the physical examination by appropriate medical personnel of each contestant in any public competition that involves boxing, mixed martial arts, kick boxing, karate, tough man contests, or any other form of boxing or martial arts within a specified time period before and after the competition to determine whether the contestant is physically fit to compete in the competition under specified standards, has sustained physical injuries in the competition, or requires follow-up examination; and

(2) Require the reporting of each examination to the commission.

(B) No holder of a promoter's license shall conduct a boxing match or exhibition that exceeds twelve rounds. Each round shall be not more than three minutes in length. A period of at least one minute, during which no boxing or sparring takes place, shall occur between rounds.

No holder of a promoter's license or a permit issued under section 3773.39 of the Revised Code shall allow a professional boxer to participate in more than twelve rounds of boxing within a period of seventy-two consecutive hours. For any match or exhibition or for a class of contestants, the commission may limit the number of rounds within the maximum of twelve rounds.

(C) No person shall conduct a boxing match or exhibition unless a licensed referee appointed by the commission and paid by the person is present. The referee shall direct and control the match or exhibition. Before each match or exhibition the referee shall obtain from each contestant the name of the contestant's chief second and shall hold the chief second responsible for the conduct of any assistant seconds during the match or exhibition. The referee may declare a prize, remuneration, or purse or any part thereof to which a contestant is otherwise entitled withheld if, in the referee's judgment, the contestant is not competing or did not compete honestly. A contestant may appeal the referee's decision in a hearing before the commission conducted in accordance with section 3773.52 of the Revised Code.

(D) No person shall hold or conduct a boxing match or exhibition unless three licensed judges appointed by the commission and paid by the person are present. Each judge shall render a decision at the end of each match or exhibition. The judges shall determine the outcome of the match or exhibition, and their decision shall be final.

(E) Each contestant in a boxing match or exhibition shall wear gloves weighing not less than six ounces during the boxing match or exhibition.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-31-2003



Section 3773.46 - Prohibitions.

No person who sponsors, promotes, or conducts a public boxing or wrestling match or exhibition shall do any of the following:

(A) Knowingly permit a person less than eighteen years of age to participate in a public boxing or wrestling match or exhibition;

(B) Knowingly permit gambling, betting, or wagering on the result of a contingency in connection with the match or exhibition;

(C) Knowingly conduct or allow to be conducted a sham or fake match or exhibition unless the sport is professional wrestling.

Effective Date: 09-03-1996



Section 3773.47 - Additional prohibited activities.

No person shall do any of the following:

(A) Violate sections 3773.31 to 3773.57 of the Revised Code or any rule of the Ohio athletic commission;

(B) Gamble, bet, or wager on the result of a contingency connected with a public boxing or wrestling match or exhibition;

(C) Participate in a sham or fake public boxing match or exhibition that is conducted by a holder of a promoter's license issued under section 3773.36 of the Revised Code;

(D) Participate in a public boxing match or exhibition if the person is under eighteen years of age;

(E) Conduct a public boxing match or exhibition in violation of the official rules that govern the particular sport.

Effective Date: 09-03-1996



Section 3773.48 - Prohibiting financial interest in boxer and premises.

No person shall have any financial interest in a boxer competing on premises owned or leased by the person or in which the person is otherwise financially interested.

Effective Date: 07-27-1981



Section 3773.49 - Advertising and tickets to display price.

Each person who conducts a public boxing or wrestling match or exhibition shall cause to be inserted into each advertisement of the match or exhibition the price of admission.

Each ticket of admission to any such match or exhibition shall clearly bear the purchase price. No person shall sell such a ticket for a price greater than that printed on the ticket. No tickets shall be sold except from the box office on the premises in which the match or exhibition is held or such additional locations as the Ohio athletic commission has authorized in writing as locations from which tickets may be sold for a designated match or exhibition.

Effective Date: 09-03-1996



Section 3773.50 - Tickets sold or issued may not exceed authorized capacity of facility.

No person licensed under section 3773.36 and issued a permit under section 3773.38 of the Revised Code shall sell and issue or cause to be sold or issued more tickets or invitations of admission to a public boxing or wrestling match or exhibition than, or admit to such match or exhibition a number of persons that exceeds, the authorized capacity of the facility or that part of the facility used for the match or exhibition. This limitation on the number of tickets extends to the issuance of complimentary tickets and free passes.

Effective Date: 09-03-1996



Section 3773.51 - Appointing and paying officials.

The Ohio athletic commission shall appoint from among licensed referees, physicians, timekeepers, and judges the officials for public boxing matches and exhibitions held under sections 3773.31 to 3773.57 of the Revised Code. These officials shall be employed by the commission as provided in section 3773.56 of the Revised Code and shall be paid by the person conducting the match or exhibition.

Effective Date: 09-03-1996



Section 3773.52 - Inspectors.

The Ohio athletic commission shall employ inspectors to attend each public boxing match or exhibition held under a permit issued under section 3773.38 of the Revised Code. Only one inspector shall be assigned to any one facility for any one match or exhibition. Any member of the commission may act as an inspector, and when acting as an inspector shall be paid as provided in this section.

The inspector shall monitor the sale of tickets from the premises box office on the day of the match or exhibition and, immediately following the counting of the gross proceeds, obtain a box office statement from the person conducting the match or exhibition and mail it to the commission. The inspector shall have complete access to any books, records, and papers pertaining to the match or exhibition.

The inspector shall give bond in the sum of five thousand dollars with sufficient sureties to be approved by and made payable to the treasurer of state. The bond shall be filed with the secretary of state. The compensation of such inspector for attending a match or exhibition, and the inspector's actual and necessary travel expenses, shall be charged to the holder of the permit at whose facility the inspector serves. The inspector shall be paid a salary fixed in accordance with Chapter 124. of the Revised Code.

The inspector may order a prize, remuneration, purse, or any part thereof withheld from a contestant if the inspector believes the contestant did not compete to the best of the contestant's ability. The inspector shall file any charges with the commission which shall hold an adjudication under Chapter 119. of the Revised Code and issue a final order within thirty days after the inspector files charges.

If the commission finds that the contestant did not compete to the best of the contestant's ability, it may revoke the contestant's license. When a license is so revoked, any prize, remuneration, purse, or part thereof that the contestant otherwise would have received shall be paid to the commission and shall become the property of the state.

Effective Date: 09-03-1996



Section 3773.53 - Disciplinary actions.

The Ohio athletic commission may revoke, suspend, or refuse to renew any license issued under sections 3773.31 to 3773.57 of the

Revised Code if the licensee:

(A) Has committed an act detrimental to any sport regulated by this chapter or to the public interest, convenience, or necessity;

(B) Is associating or consorting with any person who has been convicted of a crime involving the sports regulated by the commission, including a conviction under sections 2913.02, 2915.05, or 2921.02 of the Revised Code;

(C) Is or has been consorting with bookmakers or gamblers, or has engaged in similar pursuits;

(D) Is financially irresponsible;

(E) Has been found guilty of any fraud or misrepresentation in connection with any sport regulated by this chapter;

(F) Has violated any law with respect to any sport regulated by this chapter or any rule or order of the commission;

(G) Has been convicted of or pleaded guilty to a violation of sections 2913.02, 2915.05, or 2921.02 of the Revised Code;

(H) Has engaged in any other activity that the commission determines is detrimental to any sport regulated by this chapter.

The commission, in addition to any other action it may take under this chapter, may impose a fine in an amount to be determined by rule of the commission adopted under Chapter 119. of the Revised Code against any person licensed under sections 3773.31 to 3773.57 of the Revised Code for a violation of any of these sections or a violation of any rule or order of the commission. The amount of fines collected shall be deposited into the general revenue fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-03-1996



Section 3773.54 - Report of ticket sales and gross proceeds.

No person who conducts a public boxing match or exhibition to which sections 3773.31 to 3773.57 of the Revised Code apply shall fail to mail to the Ohio athletic commission a written report that shows the number of tickets sold for the match or exhibition and the amount of gross proceeds within twenty-four hours after the determination of the outcome of the match or exhibition. The person shall pay to the commission a tax of five per cent of the gross proceeds from the sale of tickets to the match or exhibition. The commission shall adopt rules concerning the time of payment of such taxes. Such taxes shall be levied for the purpose of providing revenue with which the state may regulate boxing, kick boxing, karate, tough man contests or tough guy contests, wrestling, and any other form of boxing or martial arts.

The commission, before granting a promoter's license under section 3773.36 of the Revised Code to any person other than a promoter of professional wrestling, shall obtain from the applicant a bond in the sum of not less than one thousand dollars, to be approved in form and sufficiency of its sureties by the treasurer of state. The bond shall be payable to the treasurer of state and shall be conditioned for the payment of the tax imposed by this section. Upon the filing and approval of the bond, the treasurer of state shall issue to the applicant two copies of a certificate verifying the filing and approval. The applicant shall file one copy in the office of the commission with the license application. No license shall be issued until the certificate is filed.

Effective Date: 09-03-1996



Section 3773.55 - Failure to file satisfactory report or pay tax.

If any person fails to make a report relating to a public boxing match or exhibition that is required under sections 3773.31 to 3773.57 of the Revised Code, or files a report under section 3773.54 of the Revised Code that the Ohio athletic commission finds unsatisfactory, the commission may examine or cause to be examined the books and records of such person. The commission may also subpoena and examine under oath any persons to determine the amount of gross proceeds for a match or exhibition and the amount of tax due.

If a person who conducts a public boxing match or exhibition under sections 3773.31 to 3773.57 of the Revised Code does not pay the tax due on or before the date prescribed by the commission, the person shall pay interest on the amount of tax due at a rate of five per cent per month, up to a maximum of twenty-five per cent. The commission shall send a notice of delinquency to such a taxpayer. A delinquent taxpayer may be disqualified from receiving a new license. Any delinquent taxpayer who does not pay the tax due and the interest on it within twenty days after the notice of delinquency was mailed is in default on such taxes and interest. Any expenses incurred by the commission in making examinations of the books and records of a taxpayer who is in default on such taxes and interest for a period of twenty days after the default occurred shall be paid by the taxpayer. The attorney general shall institute suit upon the bond filed pursuant to section 3773.35 of the Revised Code by a person who has defaulted on such taxes, interest, and expenses in order to recover such taxes, interest, and expenses.

Effective Date: 09-03-1996



Section 3773.56 - Executive director - employees.

The Ohio athletic commission may appoint an executive director and employ such persons as are necessary to administer sections 3773.31 to 3773.57 and Chapter 4771. of the Revised Code and fix their compensation. Such executive director and employees shall serve in the unclassified status and at the pleasure of the commission.

All receipts received by the commission under sections 3773.31 to 3773.57 of the Revised Code shall be deposited in the occupational licensing and regulatory fund. All vouchers of the commission shall be approved by the chairperson of the commission.

Effective Date: 06-06-2001



Section 3773.57 - Effect of ordinance or resolution.

The Ohio athletic commission and the commission's executive director shall not issue a license or permit to conduct public boxing or wrestling matches or exhibitions in a municipal corporation or the unincorporated portion of a township if the commission or the commission's executive director determines that the legislative authority of the municipal corporation or board of township trustees has in effect an ordinance or resolution prohibiting such matches or exhibitions.

Effective Date: 09-03-1996; 09-29-2005



Section 3773.58 - [Repealed].

Effective Date: 07-01-1983



Section 3773.59 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the Ohio athletic commission shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3773.99 - Penalty.

(A) Whoever violates section 3773.06 or 3773.50 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 3773.32, 3773.40, 3773.44, 3773.45, 3773.46, or 3773.47, division (A) of section 3773.54, or division (B) of section 3773.33 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 3773.48 or 3773.49 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 03-23-2000






Chapter 3781 - BUILDING STANDARDS - GENERAL PROVISIONS

Section 3781.01 - Municipal corporation may make additional regulations.

(A) Chapters 3781. and 3791. of the Revised Code do not prevent the legislative authority of a municipal corporation from making further and additional regulations, not in conflict with those chapters or with the rules the board of building standards adopts. Those chapters or rules do not modify or repeal any portion of any building code adopted by a municipal corporation and in force on September 13, 1911, that is not in direct conflict with those chapters or rules .

(B) The state residential building code the board of building standards adopts pursuant to section 3781.10 of the Revised Code does not prevent a local governing authority from adopting additional regulations governing residential structures that do not conflict with the state residential building code if the procedures in division (C) of this section are followed.

(C)

(1) A local governing authority shall, and any person may, notify the board of building standards of any regulation the local governing authority adopts pursuant to division (B) of this section and request the board of building standards to determine whether that regulation conflicts with the state residential building code.

(2) Not later than sixty days after receiving a notice under division (C)(1) of this section, the board shall determine whether the regulation conflicts with the state residential building code and shall notify any person who submitted the notice and the local governing authority that adopted the regulation of the board's determination.

(a) If the board determines that a conflict does not exist, the board shall take no further action with regard to the regulation. If the board determines a conflict exists and the regulation is not necessary to protect the health or safety of the persons within the local governing authority's jurisdiction, the regulation is not valid and the local governing authority may not enforce the regulation.

(b) If the board determines that a conflict exists and that the regulation is necessary to protect the health or safety of the persons within the local governing authority's jurisdiction, the board shall adopt a rule to incorporate the regulation into the state residential building code. Until the rule becomes a part of the state residential building code, the board shall grant a temporary variance to the local governing authority and any similarly situated local governing authority to which the board determines the temporary variance should apply.

(D) As used in this section, "local governing authority" means a board of county commissioners, a board of township trustees, and the legislative authority of a municipal corporation.

Effective Date: 11-25-1969; 05-27-2005



Section 3781.02 - Exceptions to certain requirements.

The provisions prescribing the minimum distance at which buildings or structures shall be located from any lot line or the provisions relating to open courts and fireproof passageways do not apply when Chapters 3781. and 3791. of the Revised Code or the rules and regulations of the board of building standards are, or can be, complied with by or with the use of adjoining property, and when such adjoining property affords the widths and areas as prescribed by such chapters or the rules and regulations of the board of building standards and is available for the purposes intended, and when such adjoining property is so situated, used, dedicated, or deeded as to preclude the erection of any building or structure or part thereof on the widths and areas so used, during the existence of the building or structure.

Effective Date: 11-25-1969



Section 3781.03 - Enforcement - supervision - records.

(A) The state fire marshal, the fire chief of a municipal corporation that has a fire department, or the fire chief of a township that has a fire department shall enforce the provisions of this chapter and Chapter 3791. of the Revised Code that relate to fire prevention.

(B) The superintendent of industrial compliance, or the building inspector or commissioner of buildings in a municipal corporation, county, or township in which the building department is certified by the board of building standards under section 3781.10 of the Revised Code shall enforce in the jurisdiction of each entity all the provisions in this chapter and Chapter 3791. of the Revised Code and any rules adopted pursuant to those chapters that relate to the construction, arrangement, and erection of all buildings or parts of buildings, as defined in section 3781.06 of the Revised Code, including the sanitary condition of those buildings in relation to heating and ventilation.

(C) The division of industrial compliance in the department of commerce, boards of health of health districts, certified departments of building inspection of municipal corporations, and county building departments that have authority to perform inspections pursuant to a contract under division (C)(1) of section 3703.01 of the Revised Code, subject to Chapter 3703. of the Revised Code, shall enforce this chapter and Chapter 3791. of the Revised Code and the rules adopted pursuant to those chapters that relate to plumbing. Building drains are considered plumbing for the purposes of enforcement of those chapters.

(D)

(1) In accordance with Chapter 3703. of the Revised Code, the department of the city engineer, in cities having such departments, the boards of health of health districts, or the sewer purveyor, as appropriate, shall have complete authority to supervise and regulate the entire sewerage and drainage system in the jurisdiction in which it is exercising the authority described in this division, including the building sewer and all laterals draining into the street sewers.

(2) In accordance with Chapter 3703. of the Revised Code, the department of the city engineer, the boards of health of health districts, or the sewer purveyor, as appropriate, shall control and supervise the installation and construction of all drains and sewers that become a part of the sewerage system and shall issue all the necessary permits and licenses for the construction and installation of all building sewers and of all other lateral drains that empty into the main sewers. The department of the city engineer, the boards of health of health districts, and the sewer purveyor, as appropriate, shall keep a permanent record of the installation and location of every drain and sewer of the drainage and sewerage system of the jurisdiction in which it has exercised the authority described in this division.

(E) This section does not exempt any officer or department from the obligation to enforce this chapter and Chapter 3791. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 05-27-2005; 04-04-2007; 2008 SB192 04-08-2008



Section 3781.031 - Issuance of adjudication or stop work order.

(A) Any department or agency of the state or any political subdivision that enforces Chapters 3781. and 3791. of the Revised Code or the rules adopted pursuant to those chapters, by any remedy, civil or criminal, shall issue an adjudication order within the meaning of sections 119.06 to 119.13 of the Revised Code, or a stop work order as provided in this section.

(B)

(1) Any person charged with enforcing Chapters 3781. and 3791. of the Revised Code or the rules or regulations adopted pursuant to those chapters may issue a stop work order whenever the person finds, after inspection, that the site preparations or structure to be constructed, or the installation of an industrialized unit, or the use of an appliance, material, assemblage, or manufactured product does not comply with Chapters 3781. and 3791. of the Revised Code or the rules adopted pursuant to those chapters. The effect of such an order shall be limited to the matter specified therein.

(2) Any adjudication order shall specify what appliances, site preparations, additions, or alterations to structures, plans, materials, assemblages, or procedures are necessary for compliance with Chapters 3781. and 3791. of the Revised Code.

(C) Upon the issuance of any order provided for in this section, the person receiving the order shall cease work upon the site preparations or structure to be constructed or the installation of an industrialized unit, or shall cease using the appliance, materials, assemblages, or manufactured product identified in the order until the appeal provided for in accordance with section 3781.19 of the Revised Code, and all appeals from the hearing have been completed, or the order issued has been released.

(D) Notwithstanding Chapter 119. of the Revised Code relating to adjudication hearings and proceedings , a stenographic or mechanical record of the testimony and other evidence submitted shall be taken at the expense of the agency. Any party adversely affected by an order issued following an adjudication hearing may appeal to the court of common pleas of the county in which the party is a resident or in which the premises affected by the order is located. The court shall not be confined to the record as certified to it by the agency but any party may produce additional evidence and the court shall hear the matter upon the record and additional evidence any party introduces. The court shall not affirm the agency's order unless the preponderance of the evidence before it supports the reasonableness and lawfulness of the order and any rule of the board of building standards upon which the order is based in its application to the particular set of facts or circumstances involved in the appeal.

(E) Failure to cease work after receiving a stop work order is hereby declared a public nuisance.

Effective Date: 09-14-1970; 05-27-2005



Section 3781.04 - Jurisdiction for violations of building standards.

A judge of the county court or municipal court judge has final jurisdiction within the territory for which he is elected or appointed in a prosecution for a violation of Chapters 3781. and 3791. of the Revised Code or any rules adopted pursuant thereto.

Effective Date: 01-01-1976



Section 3781.05 - Plumbing standards for veterans' emergency housing.

The installation and use of federal facilities, which are a reconstruction of, or relocation of, an existing facility and not a new facility, for veterans' emergency housing shall be permitted so long as the use of such facilities is limited to veterans' emergency housing and confined to such plumbing supplies and equipment as are a part of the federal structures so used and the maintenance, repair, and replacements of such parts.

Effective Date: 10-01-1953



Section 3781.06 - Public buildings to be safe and sanitary - definitions.

(A)

(1) Any building that may be used as a place of resort, assembly, education, entertainment, lodging, dwelling, trade, manufacture, repair, storage, traffic, or occupancy by the public, any residential building, and all other buildings or parts and appurtenances of those buildings erected within this state, shall be so constructed, erected, equipped, and maintained that they shall be safe and sanitary for their intended use and occupancy.

(2) Nothing in sections 3781.06 to 3781.18 and 3791.04 of the Revised Code shall be construed to limit the power of the manufactured homes commission to adopt rules of uniform application governing manufactured home parks pursuant to section 4781.26 of the Revised Code.

(B) Sections 3781.06 to 3781.18 and 3791.04 of the Revised Code do not apply to either of the following:

(1) Buildings or structures that are incident to the use for agricultural purposes of the land on which the buildings or structures are located, provided those buildings or structures are not used in the business of retail trade. For purposes of this division, a building or structure is not considered used in the business of retail trade if fifty per cent or more of the gross income received from sales of products in the building or structure by the owner or operator is from sales of products produced or raised in a normal crop year on farms owned or operated by the seller.

(2) Existing single-family, two-family, and three-family detached dwelling houses for which applications have been submitted to the director of job and family services pursuant to section 5104.03 of the Revised Code for the purposes of operating type A family day-care homes as defined in section 5104.01 of the Revised Code.

(C) As used in sections 3781.06 to 3781.18 and 3791.04 of the Revised Code:

(1) "Agricultural purposes" include agriculture, farming, dairying, pasturage, apiculture, algaculture meaning the farming of algae, horticulture, floriculture, viticulture, ornamental horticulture, olericulture, pomiculture, and animal and poultry husbandry.

(2) "Building" means any structure consisting of foundations, walls, columns, girders, beams, floors, and roof, or a combination of any number of these parts, with or without other parts or appurtenances.

(3) "Industrialized unit" means a building unit or assembly of closed construction fabricated in an off-site facility, that is substantially self-sufficient as a unit or as part of a greater structure, and that requires transportation to the site of intended use. "Industrialized unit" includes units installed on the site as independent units, as part of a group of units, or incorporated with standard construction methods to form a completed structural entity. "Industrialized unit" does not include a manufactured home as defined by division (C)(4) of this section or a mobile home as defined by division (O) of section 4501.01 of the Revised Code.

(4) "Manufactured home" means a building unit or assembly of closed construction that is fabricated in an off-site facility and constructed in conformance with the federal construction and safety standards established by the secretary of housing and urban development pursuant to the "Manufactured Housing Construction and Safety Standards Act of 1974," 88 Stat. 700, 42 U.S.C.A. 5401, 5403, and that has a permanent label or tag affixed to it, as specified in 42 U.S.C.A. 5415, certifying compliance with all applicable federal construction and safety standards.

(5) "Permanent foundation" means permanent masonry, concrete, or a footing or foundation approved by the manufactured homes commission pursuant to Chapter 4781. of the Revised Code, to which a manufactured or mobile home may be affixed.

(6) "Permanently sited manufactured home" means a manufactured home that meets all of the following criteria:

(a) The structure is affixed to a permanent foundation and is connected to appropriate facilities;

(b) The structure, excluding any addition, has a width of at least twenty-two feet at one point, a length of at least twenty-two feet at one point, and a total living area, excluding garages, porches, or attachments, of at least nine hundred square feet;

(c) The structure has a minimum 3:12 residential roof pitch, conventional residential siding, and a six-inch minimum eave overhang, including appropriate guttering;

(d) The structure was manufactured after January 1, 1995;

(e) The structure is not located in a manufactured home park as defined by section 4781.01 of the Revised Code.

(7) "Safe," with respect to a building, means it is free from danger or hazard to the life, safety, health, or welfare of persons occupying or frequenting it, or of the public and from danger of settlement, movement, disintegration, or collapse, whether such danger arises from the methods or materials of its construction or from equipment installed therein, for the purpose of lighting, heating, the transmission or utilization of electric current, or from its location or otherwise.

(8) "Sanitary," with respect to a building, means it is free from danger or hazard to the health of persons occupying or frequenting it or to that of the public, if such danger arises from the method or materials of its construction or from any equipment installed therein, for the purpose of lighting, heating, ventilating, or plumbing.

(9) "Residential building" means a one-family, two-family, or three-family dwelling house, and any accessory structure incidental to that dwelling house. "Residential building" includes a one-family, two-family, or three-family dwelling house that is used as a model to promote the sale of a similar dwelling house. "Residential building" does not include an industrialized unit as defined by division (C)(3) of this section, a manufactured home as defined by division (C)(4) of this section, or a mobile home as defined by division (O) of section 4501.01 of the Revised Code.

(10) "Nonresidential building" means any building that is not a residential building or a manufactured or mobile home.

(11) "Accessory structure" means a structure that is attached to a residential building and serves the principal use of the residential building. "Accessory structure" includes, but is not limited to, a garage, porch, or screened-in patio.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 08-06-2004; 05-27-2005



Section 3781.061 - Exemption for building or structure used in agriculture.

Whenever a county zoning inspector under section 303.16 of the Revised Code, or a township zoning inspector under section 519.16 of the Revised Code, issues a zoning certificate that declares a specific building or structure is to be used in agriculture, such building is not subject to sections 3781.06 to 3781.20 or 3791.04 of the Revised Code.

Effective Date: 06-30-1997



Section 3781.07 - Organization of board - employees.

There is hereby established in the department of commerce a board of building standards consisting of fifteen members appointed by the governor with the advice and consent of the senate. The board shall appoint a secretary who shall serve in the unclassified civil service for a term of six years at a salary fixed pursuant to Chapter 124. of the Revised Code. The board may employ additional staff in the classified civil service. The secretary may be removed by the board under the rules the board adopts. Terms of office shall be for four years, commencing on the fourteenth day of October and ending on the thirteenth day of October. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. One of the members appointed to the board shall be an attorney at law, admitted to the bar of this state; two shall be registered architects; two shall be professional engineers, one in the field of mechanical and one in the field of structural engineering, each of whom shall be duly licensed to practice such profession in this state; one shall be a person of recognized ability, broad training, and fifteen years experience in problems and practice incidental to the construction and equipment of buildings specified in section 3781.06 of the Revised Code; one shall be a person with recognized ability and experience in the manufacture and construction of industrialized units as defined in section 3781.06 of the Revised Code; one shall be a member of the fire service with recognized ability and broad training in the field of fire protection and suppression; one shall be a person with at least ten years of experience and recognized expertise in building codes and standards and the manufacture of construction materials; one shall be a general contractor with experience in residential and commercial construction; two, chosen from a list of ten names the Ohio home builders association submits to the governor, shall be general contractors who have recognized ability in the construction of residential buildings; one shall be a person with recognized ability and experience in the use of advanced and renewable energy in the construction of commercial and residential buildings; one shall be a person with recognized ability and experience in the use of energy conservation in the construction of commercial and residential buildings; and one, chosen from a list of three names the Ohio municipal league submits to the governor, shall be the mayor of a municipal corporation in which the Ohio residential and nonresidential building codes are being enforced in the municipal corporation by a certified building department. Each member of the board, not otherwise required to take an oath of office, shall take the oath prescribed by the constitution. Each member shall receive as compensation an amount fixed pursuant to division (J) of section 124.15 of the Revised Code, and shall receive actual and necessary expenses in the performance of official duties. The amount of such expenses shall be certified by the secretary of the board and paid in the same manner as the expenses of employees of the department of commerce are paid.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 3781.08 - Rules of procedure.

The board of building standards shall organize by choosing a chairman who shall serve for a term of two years. The department of commerce shall provide and assign to the board of building standards such stenographers, clerks, experts, and other employees as are required to enable the board to perform the duties and exercise the powers imposed upon or vested in it by law.

Effective Date: 10-29-1995



Section 3781.09 - Rules of procedure.

The board of building standards may adopt its own rules of procedure not inconsistent with sections 3781.06 to 3781.18, inclusive, and section 3791.04 of the Revised Code, and may change them in its discretion. The votes of a majority of the members of the board are required for the adoption of any rule or regulation, or amendment, or annulment thereof. A full and complete record of all proceedings of the board shall be kept which shall be open to public inspection and authenticated in the manner provided in section 121.20 of the Revised Code.

Effective Date: 10-01-1953



Section 3781.10 - Board of building standards - powers and duties.

(A)

(1) The board of building standards shall formulate and adopt rules governing the erection, construction, repair, alteration, and maintenance of all buildings or classes of buildings specified in section 3781.06 of the Revised Code, including land area incidental to those buildings, the construction of industrialized units, the installation of equipment, and the standards or requirements for materials used in connection with those buildings. The board shall incorporate those rules into separate residential and nonresidential building codes. The standards shall relate to the conservation of energy and the safety and sanitation of those buildings.

(2) The rules governing nonresidential buildings are the lawful minimum requirements specified for those buildings and industrialized units, except that no rule other than as provided in division (C) of section 3781.108 of the Revised Code that specifies a higher requirement than is imposed by any section of the Revised Code is enforceable. The rules governing residential buildings are uniform requirements for residential buildings in any area with a building department certified to enforce the state residential building code. In no case shall any local code or regulation differ from the state residential building code unless that code or regulation addresses subject matter not addressed by the state residential building code or is adopted pursuant to section 3781.01 of the Revised Code.

(3) The rules adopted pursuant to this section are complete, lawful alternatives to any requirements specified for buildings or industrialized units in any section of the Revised Code. Except as otherwise provided in division (I) of this section, the board shall, on its own motion or on application made under sections 3781.12 and 3781.13 of the Revised Code, formulate, propose, adopt, modify, amend, or repeal the rules to the extent necessary or desirable to effectuate the purposes of sections 3781.06 to 3781.18 of the Revised Code.

(B) The board shall report to the general assembly proposals for amendments to existing statutes relating to the purposes declared in section 3781.06 of the Revised Code that public health and safety and the development of the arts require and shall recommend any additional legislation to assist in carrying out fully, in statutory form, the purposes declared in that section. The board shall prepare and submit to the general assembly a summary report of the number, nature, and disposition of the petitions filed under sections 3781.13 and 3781.14 of the Revised Code.

(C) On its own motion or on application made under sections 3781.12 and 3781.13 of the Revised Code, and after thorough testing and evaluation, the board shall determine by rule that any particular fixture, device, material, process of manufacture, manufactured unit or component, method of manufacture, system, or method of construction complies with performance standards adopted pursuant to section 3781.11 of the Revised Code. The board shall make its determination with regard to adaptability for safe and sanitary erection, use, or construction, to that described in any section of the Revised Code, wherever the use of a fixture, device, material, method of manufacture, system, or method of construction described in that section of the Revised Code is permitted by law. The board shall amend or annul any rule or issue an authorization for the use of a new material or manufactured unit on any like application. No department, officer, board, or commission of the state other than the board of building standards or the board of building appeals shall permit the use of any fixture, device, material, method of manufacture, newly designed product, system, or method of construction at variance with what is described in any rule the board of building standards adopts or issues or that is authorized by any section of the Revised Code. Nothing in this section shall be construed as requiring approval, by rule, of plans for an industrialized unit that conforms with the rules the board of building standards adopts pursuant to section 3781.11 of the Revised Code.

(D) The board shall recommend rules, codes, and standards to help carry out the purposes of section 3781.06 of the Revised Code and to help secure uniformity of state administrative rulings and local legislation and administrative action to the bureau of workers' compensation, the director of commerce, any other department, officer, board, or commission of the state, and to legislative authorities and building departments of counties, townships, and municipal corporations, and shall recommend that they audit those recommended rules, codes, and standards by any appropriate action that they are allowed pursuant to law or the constitution.

(E)

(1) The board shall certify municipal, township, and county building departments and the personnel of those building departments, and persons and employees of individuals, firms, or corporations as described in division (E)(7) of this section to exercise enforcement authority, to accept and approve plans and specifications, and to make inspections, pursuant to sections 3781.03, 3791.04, and 4104.43 of the Revised Code.

(2) The board shall certify departments, personnel, and persons to enforce the state residential building code, to enforce the nonresidential building code, or to enforce both the residential and the nonresidential building codes. Any department, personnel, or person may enforce only the type of building code for which certified.

(3) The board shall not require a building department, its personnel, or any persons that it employs to be certified for residential building code enforcement if that building department does not enforce the state residential building code. The board shall specify, in rules adopted pursuant to Chapter 119. of the Revised Code, the requirements for certification for residential and nonresidential building code enforcement, which shall be consistent with this division. The requirements for residential and nonresidential certification may differ. Except as otherwise provided in this division, the requirements shall include, but are not limited to, the satisfactory completion of an initial examination and, to remain certified, the completion of a specified number of hours of continuing building code education within each three-year period following the date of certification which shall be not less than thirty hours. The rules shall provide that continuing education credits and certification issued by the council of American building officials, national model code organizations, and agencies or entities the board recognizes are acceptable for purposes of this division. The rules shall specify requirements that are consistent with the provisions of section 5903.12 of the Revised Code relating to active duty military service and are compatible, to the extent possible, with requirements the council of American building officials and national model code organizations establish.

(4) The board shall establish and collect a certification and renewal fee for building department personnel, and persons and employees of persons, firms, or corporations as described in this section, who are certified pursuant to this division.

(5) Any individual certified pursuant to this division shall complete the number of hours of continuing building code education that the board requires or, for failure to do so, forfeit certification.

(6) This division does not require or authorize the board to certify personnel of municipal, township, and county building departments, and persons and employees of persons, firms, or corporations as described in this section, whose responsibilities do not include the exercise of enforcement authority, the approval of plans and specifications, or making inspections under the state residential and nonresidential building codes.

(7) Enforcement authority for approval of plans and specifications and enforcement authority for inspections may be exercised, and plans and specifications may be approved and inspections may be made on behalf of a municipal corporation, township, or county, by any of the following who the board of building standards certifies:

(a) Officers or employees of the municipal corporation, township, or county;

(b) Persons, or employees of persons, firms, or corporations, pursuant to a contract to furnish architectural, engineering, or other services to the municipal corporation, township, or county;

(c) Officers or employees of, and persons under contract with, a municipal corporation, township, county, health district, or other political subdivision, pursuant to a contract to furnish architectural, engineering, or other services.

(8) Municipal, township, and county building departments have jurisdiction within the meaning of sections 3781.03, 3791.04, and 4104.43 of the Revised Code, only with respect to the types of buildings and subject matters for which they are certified under this section.

(9) Certification shall be granted upon application by the municipal corporation, the board of township trustees, or the board of county commissioners and approval of that application by the board of building standards. The application shall set forth:

(a) Whether the certification is requested for residential or nonresidential buildings, or both;

(b) The number and qualifications of the staff composing the building department;

(c) The names, addresses, and qualifications of persons, firms, or corporations contracting to furnish work or services pursuant to division (E)(7)(b) of this section;

(d) The names of any other municipal corporation, township, county, health district, or political subdivision under contract to furnish work or services pursuant to division (E)(7) of this section;

(e) The proposed budget for the operation of the building department.

(10) The board of building standards shall adopt rules governing all of the following:

(a) The certification of building department personnel and persons and employees of persons, firms, or corporations exercising authority pursuant to division (E)(7) of this section. The rules shall disqualify any employee of the department or person who contracts for services with the department from performing services for the department when that employee or person would have to pass upon, inspect, or otherwise exercise authority over any labor, material, or equipment the employee or person furnishes for the construction, alteration, or maintenance of a building or the preparation of working drawings or specifications for work within the jurisdictional area of the department. The department shall provide other similarly qualified personnel to enforce the residential and nonresidential building codes as they pertain to that work.

(b) The minimum services to be provided by a certified building department.

(11) The board of building standards may revoke or suspend certification to enforce the residential and nonresidential building codes, on petition to the board by any person affected by that enforcement or approval of plans, or by the board on its own motion. Hearings shall be held and appeals permitted on any proceedings for certification or revocation or suspension of certification in the same manner as provided in section 3781.101 of the Revised Code for other proceedings of the board of building standards.

(12) Upon certification, and until that authority is revoked, any county or township building department shall enforce the residential and nonresidential building codes for which it is certified without regard to limitation upon the authority of boards of county commissioners under Chapter 307. of the Revised Code or boards of township trustees under Chapter 505. of the Revised Code.

(F) In addition to hearings sections 3781.06 to 3781.18 and 3791.04 of the Revised Code require, the board of building standards shall make investigations and tests, and require from other state departments, officers, boards, and commissions information the board considers necessary or desirable to assist it in the discharge of any duty or the exercise of any power mentioned in this section or in sections 3781.06 to 3781.18, 3791.04, and 4104.43 of the Revised Code.

(G) The board shall adopt rules and establish reasonable fees for the review of all applications submitted where the applicant applies for authority to use a new material, assembly, or product of a manufacturing process. The fee shall bear some reasonable relationship to the cost of the review or testing of the materials, assembly, or products and for the notification of approval or disapproval as provided in section 3781.12 of the Revised Code.

(H) The residential construction advisory committee shall provide the board with a proposal for a state residential building code that the committee recommends pursuant to division (D)(1) of section 4740.14 of the Revised Code. Upon receiving a recommendation from the committee that is acceptable to the board, the board shall adopt rules establishing that code as the state residential building code.

(I)

(1) The committee may provide the board with proposed rules to update or amend the state residential building code that the committee recommends pursuant to division (E) of section 4740.14 of the Revised Code.

(2) If the board receives a proposed rule to update or amend the state residential building code as provided in division (I)(1) of this section, the board either may accept or reject the proposed rule for incorporation into the residential building code. If the board does not act to either accept or reject the proposed rule within ninety days after receiving the proposed rule from the committee as described in division (I)(1) of this section, the proposed rule shall become part of the residential building code.

(J) The board shall cooperate with the director of job and family services when the director promulgates rules pursuant to section 5104.05 of the Revised Code regarding safety and sanitation in type A family day-care homes.

(K) The board shall adopt rules to implement the requirements of section 3781.108 of the Revised Code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 11-05-2004; 05-27-2005; 09-29-2005



Section 3781.101 - Proceedings of the board of building standards.

In any proceedings under said sections involving the adoption, amendment or rescission of a rule or regulation the full text of the proposed rule, amendment, or rule to be rescinded shall be filed with the clerk of the board of county commissioners of each county in the same manner as provided in subdivision (B) of section 119.03 of the Revised Code, for the filing of the same with the secretary of state.

Notwithstanding the provisions of section 119.11 of the Revised Code, in any proceedings commenced under section[s] 3781.10, 3781.12, 3781.13, and 3781.14 of the Revised Code, the jurisdiction of the court of common pleas of Franklin county shall not be confined to the record as certified to it by the board, but shall receive such additional evidence as it shall permit any party to offer; and the court shall not affirm the order or rule of the board unless the preponderance of the evidence before it supports the reasonableness and lawfulness of such order or rule.

Effective Date: 10-05-1955



Section 3781.102 - Extending building department certifications.

(A) Any county or municipal building department certified pursuant to division (E) of section 3781.10 of the Revised Code as of September 14, 1970, and that, as of that date, was inspecting single-family, two-family, and three-family residences, and any township building department certified pursuant to division (E) of section 3781.10 of the Revised Code, is hereby declared to be certified to inspect single-family, two-family, and three-family residences containing industrialized units, and shall inspect the buildings or classes of buildings subject to division (E) of section 3781.10 of the Revised Code.

(B) Each board of county commissioners may adopt, by resolution, rules establishing standards and providing for the licensing of electrical and heating, ventilating, and air conditioning contractors who are not required to hold a valid and unexpired license pursuant to Chapter 4740. of the Revised Code.

Rules adopted by a board of county commissioners pursuant to this division may be enforced within the unincorporated areas of the county and within any municipal corporation where the legislative authority of the municipal corporation has contracted with the board for the enforcement of the county rules within the municipal corporation pursuant to section 307.15 of the Revised Code. The rules shall not conflict with rules adopted by the board of building standards pursuant to section 3781.10 of the Revised Code or by the department of commerce pursuant to Chapter 3703. of the Revised Code. This division does not impair or restrict the power of municipal corporations under Section 3 of Article XVIII, Ohio Constitution, to adopt rules concerning the erection, construction, repair, alteration, and maintenance of buildings and structures or of establishing standards and providing for the licensing of specialty contractors pursuant to section 715.27 of the Revised Code.

A board of county commissioners, pursuant to this division, may require all electrical contractors and heating, ventilating, and air conditioning contractors, other than those who hold a valid and unexpired license issued pursuant to Chapter 4740. of the Revised Code, to successfully complete an examination, test, or demonstration of technical skills, and may impose a fee and additional requirements for a license to engage in their respective occupations within the jurisdiction of the board's rules under this division.

(C) No board of county commissioners shall require any specialty contractor who holds a valid and unexpired license issued pursuant to Chapter 4740. of the Revised Code to successfully complete an examination, test, or demonstration of technical skills in order to engage in the type of contracting for which the license is held, within the unincorporated areas of the county and within any municipal corporation whose legislative authority has contracted with the board for the enforcement of county regulations within the municipal corporation, pursuant to section 307.15 of the Revised Code.

(D) A board may impose a fee for registration of a specialty contractor who holds a valid and unexpired license issued pursuant to Chapter 4740. of the Revised Code before that specialty contractor may engage in the type of contracting for which the license is held within the unincorporated areas of the county and within any municipal corporation whose legislative authority has contracted with the board for the enforcement of county regulations within the municipal corporation, pursuant to section 307.15 of the Revised Code, provided that the fee is the same for all specialty contractors who wish to engage in that type of contracting. If a board imposes such a fee, the board immediately shall permit a specialty contractor who presents proof of holding a valid and unexpired license and pays the required fee to engage in the type of contracting for which the license is held within the unincorporated areas of the county and within any municipal corporation whose legislative authority has contracted with the board for the enforcement of county regulations within the municipal corporation, pursuant to section 307.15 of the Revised Code.

(E) The political subdivision associated with each municipal, township, and county building department the board of building standards certifies pursuant to division (E) of section 3781.10 of the Revised Code may prescribe fees to be paid by persons, political subdivisions, or any department, agency, board, commission, or institution of the state, for the acceptance and approval of plans and specifications, and for the making of inspections, pursuant to sections 3781.03 and 3791.04 of the Revised Code.

(F) Each political subdivision that prescribes fees pursuant to division (E) of this section shall collect, on behalf of the board of building standards, fees equal to the following:

(1) Three per cent of the fees the political subdivision collects in connection with nonresidential buildings;

(2) One per cent of the fees the political subdivision collects in connection with residential buildings.

(G)

(1) The board shall adopt rules, in accordance with Chapter 119. of the Revised Code, specifying the manner in which the fee assessed pursuant to division (F) of this section shall be collected and remitted monthly to the board. The board shall pay the fees into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

(2) All money credited to the industrial compliance operating fund under this division shall be used exclusively for the following:

(a) Operating costs of the board;

(b) Providing services, including educational programs, for the building departments that are certified by the board pursuant to division (E) of section 3781.10 of the Revised Code;

(c) Paying the expenses of the residential construction advisory committee, including the expenses of committee members as provided in section 4740.14 of the Revised Code.

(H) A board of county commissioners that adopts rules providing for the licensing of electrical and heating, ventilating, and air conditioning contractors, pursuant to division (B) of this section, may accept, for purposes of satisfying the requirements of rules adopted under that division, a valid and unexpired license issued pursuant to Chapter 4740. of the Revised Code that is held by an electrical or heating, ventilating, and air conditioning contractor, for the construction, replacement, maintenance, or repair of one-family, two-family, or three-family dwelling houses or accessory structures incidental to those dwelling houses.

(I) A board of county commissioners shall not register a specialty contractor who is required to hold a license under Chapter 4740. of the Revised Code but does not hold a valid license issued under that chapter.

(J) As used in this section, "specialty contractor" means a heating, ventilating, and air conditioning contractor, refrigeration contractor, electrical contractor, plumbing contractor, or hydronics contractor, as those contractors are described in Chapter 4740. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-18-2001; 05-27-2005; 09-29-2005



Section 3781.103 - Deadbolt locks or equivalent security locking device for swinging exit doors.

The Ohio board of building standards shall adopt, pursuant to division (A) of section 3781.10 of the Revised Code, a rule requiring that the swinging exit door for each unit in an apartment building or other multi-unit dwelling that is subject to the rules authorized by division (A) of such section be equipped with a deadbolt or equivalent security locking device complying with standards prescribed by the board. The rule shall be applied to all such apartment buildings and other multi-unit dwellings for which plans are approved pursuant to section 3791.04 of the Revised Code.

Effective Date: 09-05-1975



Section 3781.104 - Smoke detector systems or sprinkler system for apartment buildings and condominiums.

(A) One hundred eighty days after the board of building standards files its rules with the secretary of state and the director of the legislative service commission, as required in section 119.04 of the Revised Code, as required by this section, every existing apartment and condominium building that exceeds seventy-five feet in height, as measured from ground level exclusive of any radio, television, or telephone transmission antennae, or other equipment, chimneys, or equipment associated with the heating or air conditioning system of the building, which did not have an automatic smoke detection system or sprinkler system in conformity with the rules of the board of building standards adopted pursuant to section 3781.10 of the Revised Code, shall have installed and in operation an automatic smoke detection system as follows:

(1) Each dwelling unit shall have smoke detector devices approved by the board and installed in the immediate vicinity but outside of all sleeping rooms. Alarm signaling devices shall be clearly audible in all bedrooms within the dwelling unit when all intervening doors are closed. For the purpose of installation and maintenance only, the applicable sections of the national fire prevention association standard No. 74 "standard for the installation, maintenance and use of a household fire warning system" shall be considered accepted engineering practice.

(2) In those portions of a building subject to this division other than dwelling units, detector spacing shall conform to at least one of the following requirements:

(a) Where the building has a central return air system, detectors shall be installed as provided by rule in or near the return air stream in a manner that smoke-laden air originating from any part of the building must pass by a detector before the smoke-laden air leaves the floor of origin;

(b) In buildings with or without central return air systems, detectors shall be installed on each floor on the corridor or lobby side of and within five feet of all stairway and elevator doors. Where horizontal exits are used, detectors shall also be installed on each side of and within fifteen feet of doors serving as horizontal exits through fire walls.

(B) As used in this section:

(1) "Smoke detector" means a readily removable device, sensitive to either visible or invisible particles of combustion or both, which automatically detects any fire condition and broadcasts locally a signal or alarm.

(2) "Apartment building" means any building at least seventy-five per cent of the units of which are residential dwelling units rented or leased to tenants upon other than a transient basis and does not include a "hotel" as that term is defined in section 3731.01 of the Revised Code but does include a college or university dormitory.

(3) "Condominium" means any building composed of individually owned units and operated by an association of owners.

(C) The board of building standards, pursuant to section 3781.10 of the Revised Code, shall adopt the provisions of this section as a rule of the board.

Effective Date: 11-15-1981



Section 3781.105 - Certification of fire protection system designers.

(A) The board of building standards shall certify individuals who design fire protection systems for buildings and who meet the requirements specified in this section. The board may establish separate certification categories for specific types of fire protection systems.

(B) Any individual who wishes to obtain certification shall make application to the board on a form prescribed by the board. The application shall be accompanied by an application fee and an initial certification fee. The initial certification fee shall be refunded if the applicant fails to obtain certification. Certification may be renewed annually upon payment of a renewal fee.

Fees required to be paid under this division shall be established by rule adopted by the board. The application fee shall bear a reasonable relationship to processing the individual's application, the certification fee shall bear a reasonable relationship to certifying the individual, and the certification renewal fee shall bear a reasonable relationship to renewing the individual's certification.

(C) Each applicant shall submit evidence satisfactory to the board that the applicant has directly engaged in designing and preparing drawings for the category of the type of fire protection system for which the applicant seeks certification.

(D) The board shall certify any qualified applicant who passes an examination prescribed either by the board or by the national institute for certification in engineering technologies. The examination shall demonstrate the applicant's knowledge and understanding of the category of the type of fire protection system for which the applicant seeks certification.

(E) The board, after a hearing in accordance with Chapter 119. of the Revised Code, may suspend or revoke any category of certification of any individual who proves at any time to be incompetent to submit and certify plans and specifications for that category to the appropriate building department under section 3791.04 of the Revised Code, and may suspend or revoke all categories of certification of any individual who engages in any illegal or fraudulent acts in connection with the design of fire protection systems.

Effective Date: 09-26-1996



Section 3781.106 - [Repealed].

Effective Date: 01-01-1995



Section 3781.107 - Hotel to have available fire warning device producing visible warning signal.

Every hotel shall have available at least one operational single station automatic fire warning device approved by the fire official of jurisdiction, that produces a visible warning signal when activated by every product of combustion. The device, at the discretion of the owner, may also be activated by an early warning fire protection system. Hotels having fewer than seventy-five rooms shall have at least one warning device available for its guests. Hotels having more than seventy-five rooms shall have available for its guests, one device for every group of seventy-five rooms. Upon the request of a guest, such a device, if available, shall be installed in the guest's room.

As used in this section, "hotel" means a hotel as defined in division (M) of section 5739.01 of the Revised Code.

Effective Date: 09-26-1984



Section 3781.108 - Fire suppression system required in certain new tall buildings used for human occupancy.

(A) Every building constructed on or after the effective date of this section with floors used for human occupancy located more than seventy-five feet in height above the lowest level of fire department vehicle access, shall have a fire suppression system installed and in operation in conformity with the rules of the board of building standards adopted pursuant to section 3781.10 of the Revised Code.

(B) As used in this section:

(1) "Fire suppression system" means a system that includes devices and equipment to detect a fire, actuate an alarm, and suppress or control a fire.

(2) "Human occupancy" does not include floors of buildings where occupancy by humans is limited to ingress, egress, and limited access for maintenance and repair.

(3) "Constructed" means either the date that the plans for a building were approved by the agency having jurisdiction pursuant to sections 3781.12 and 3791.04 of the Revised Code or the date that the permit was issued for the building, whichever occurs first.

(C) Nothing in this section shall be construed as restricting the authority of the board to adopt rules, pursuant to section 3781.10 of the Revised Code, that require the installation and operation of fire suppression systems in buildings constructed on or after the effective date of this section with floors used for human occupancy located seventy-five feet in height or less above the lowest level of fire department vehicle access or as restricting the authority of the board existing before the effective date of this section to adopt or amend rules, pursuant to section 3781.10 of the Revised Code, that would require the installation and operation of fire suppression systems.

Effective Date: 09-15-1989



Section 3781.109 - Rest room facilities.

(A) The board of building standards shall adopt rules governing the number of water closets required to be installed in women's and men's rest room facilities in buildings or parts of buildings used for assembly purposes in accordance with the standards specified under a national model plumbing code that is consistent with rules adopted by the board pursuant to division (A) of section 3781.10 of the Revised Code.

(B) For purposes of this section, a building or part of a building is used for assembly purposes when the use of the building or part of a building conforms to assembly usage as adopted by rule under division (A) of section 3781.10 of the Revised Code.

Effective Date: 11-11-1994



Section 3781.11 - Rules of board of building standards - public nuisance.

(A) The rules of the board of building standards shall:

(1) For nonresidential buildings, provide uniform minimum standards and requirements, and for residential buildings, provide standards and requirements that are uniform throughout the state, for construction and construction materials, including construction of industrialized units, to make residential and nonresidential buildings safe and sanitary as defined in section 3781.06 of the Revised Code;

(2) Formulate such standards and requirements, so far as may be practicable, in terms of performance objectives, so as to make adequate performance for the use intended the test of acceptability;

(3) Permit, to the fullest extent feasible, the use of materials and technical methods, devices, and improvements, including the use of industrialized units which tend to reduce the cost of construction and erection without affecting minimum requirements for the health, safety, and security of the occupants or users of buildings or industrialized units and without preferential treatment of types or classes of materials or products or methods of construction;

(4) Encourage, so far as may be practicable, the standardization of construction practices, methods, equipment, material, and techniques, including methods employed to produce industrialized units;

(5) Not require any alteration or repair of any part of a school building owned by a chartered nonpublic school or a city, local, exempted village, or joint vocational school district and operated in conjunction with any primary or secondary school program that is not being altered or repaired if all of the following apply:

(a) The school building meets all of the applicable building code requirements in existence at the time of the construction of the building.

(b) The school building otherwise satisfies the requirements of section 3781.06 of the Revised Code.

(c) The part of the school building altered or repaired conforms to all rules of the board existing on the date of the repair or alteration.

(6) Not require any alteration or repair to any part of a workshop or factory that is not otherwise being altered, repaired, or added to if all of the following apply:

(a) The workshop or factory otherwise satisfies the requirements of section 3781.06 of the Revised Code.

(b) The part of the workshop or factory altered, repaired, or added conforms to all rules of the board existing on the date of plan approval of the repair, alteration, or addition.

(B) The rules of the board shall supersede and govern any order, standard, or rule of the division of industrial compliance in the department of commerce, division of the state fire marshal, the department of health, and of counties and townships, in all cases where such orders, standards, or rules are in conflict with the rules of the board, except that rules adopted and orders issued by the state fire marshal pursuant to Chapter 3743. of the Revised Code prevail in the event of a conflict.

(C) The construction, alteration, erection, and repair of buildings including industrialized units, and the materials and devices of any kind used in connection with them and the heating and ventilating of them and the plumbing and electric wiring in them shall conform to the statutes of this state or the rules adopted and promulgated by the board, and to provisions of local ordinances not inconsistent therewith. Any building, structure, or part thereof, constructed, erected, altered, manufactured, or repaired not in accordance with the statutes of this state or with the rules of the board, and any building, structure, or part thereof in which there is installed, altered, or repaired any fixture, device, and material, or plumbing, heating, or ventilating system, or electric wiring not in accordance with such statutes or rules is a public nuisance.

(D) As used in this section:

(1) "Nonpublic school" means a chartered school for which minimum standards are prescribed by the state board of education pursuant to division (D) of section 3301.07 of the Revised Code.

(2) "Workshop or factory" includes manufacturing, mechanical, electrical, mercantile, art, and laundering establishments, printing, telegraph, and telephone offices, railroad depots, and memorial buildings, but does not include hotels and tenement and apartment houses.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 05-27-2005



Section 3781.111 - Facilitating reasonable access and use by all persons with disability of buildings and facilities of buildings.

(A) In addition to the powers conferred by any other section of the Revised Code, the board of building standards shall adopt standards and rules to facilitate the reasonable access and use by all persons with a disability of all buildings and the facilities of buildings for which plans are submitted for approval under section 3791.04 of the Revised Code. No standard or rule shall be applied to any building the plans or drawings, specifications, and date of which have been approved prior to the time that the standard or rule takes effect.

(B)

(1) Except as otherwise provided in this section, the standards and rules adopted by the board pursuant to this section shall be in accordance with the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C.A. 12101, as amended, and the "Fair Housing Amendments Act of 1988," 102 Stat. 1619, 42 U.S.C.A. 3601, as amended.

(2) For purposes of enforcement by the Ohio civil rights commission only, approval of a plan as required under section 3791.04 of the Revised Code creates a rebuttable presumption that the plans, drawings, specifications, or data submitted are in compliance with the rules adopted by the board pursuant to this section as they relate to accessibility.

(C) All signs posted to designate special parking locations for persons with a disability and persons with disabilities that limit or impair the ability to walk in accordance with division (E) of section 4511.69 of the Revised Code and the standards and rules adopted pursuant to this section shall be mounted on a fixed or movable post or otherwise affixed in a vertical position so that the distance from the ground to the bottom edge of the sign measures not less than five feet. If a new sign or a replacement sign designating a special parking location is posted on or after October 14, 1999, there also shall be affixed upon the surface of that sign or affixed next to the designating sign a notice that states the fine applicable for the offense of parking a motor vehicle in the special designated parking location if the motor vehicle is not legally entitled to be parked in that location.

(D) As used in this section, "disability" has the same meaning as in section 4112.01 of the Revised Code. As used in division (C) of this section, "persons with disabilities that limit or impair the ability to walk" has the same meaning as in division (A)(1) of section 4503.44 of the Revised Code.

(E) No owner of a building or facility where special parking locations for persons with a disability must be designated in accordance with the standards and rules adopted pursuant to this section shall fail to properly mark the special parking locations as required by those standards and rules or fail to maintain the markings of the special parking locations, including the erection and maintenance of the fixed or movable signs.

(F) The board annually shall provide statewide training on the rules adopted by the board pursuant to this section as they relate to accessibility for nonresidential building department personnel certified by the board who approve, review plans, and inspect nonresidential construction.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 03-17-2000; 2008 HB444 04-07-2009



Section 3781.112 - Security facility may use delayed egress and coded doors.

(A) As used in this section, "secured facility" means any of the following:

(1) A maternity unit, newborn care nursery, or maternity home licensed under Chapter 3711. of the Revised Code;

(2) A pediatric intensive care unit subject to rules adopted by the director of health pursuant to section 3702.11 of the Revised Code;

(3) A children's hospital, as defined in section 3727.01 of the Revised Code;

(4) A hospital that is licensed under section 5119.20 of the Revised Code to receive mentally ill persons;

(5) The portion of a nursing home licensed under section 3721.02 of the Revised Code or in accordance with section 3721.09 of the Revised Code in which specialized care is provided to residents of the nursing home who have physical or mental conditions that require a resident to be restricted in the resident's freedom of movement for the health and safety of the resident, the staff attending the resident, or the general public.

(B) A secured facility may take reasonable steps in accordance with rules the board of building standards adopts under division (A) of section 3781.10 of the Revised Code and in accordance with the state fire code the fire marshal adopts under section 3737.82 of the Revised Code, to deny egress to confine and protect patients or residents of the secured facility who are not capable of self-preservation. A secured facility that wishes to deny egress to those patients or residents may use delayed-egress doors and electronically coded doors to deny egress, on the condition that those doors are installed and used in accordance with rules the board of building standards adopts under division (A) of section 3781.10 of the Revised Code and in accordance with the state fire code the fire marshal adopts under section 3737.82 of the Revised Code. A secured facility also may install controlled-egress locks, in compliance with rules the board of building standards adopts under division (A) section 3781.10 of the Revised Code and in compliance with the state fire code the fire marshal adopts under section 3737.82 of the Revised Code, in areas of the secured facility where patients or residents who have physical or mental conditions that would endanger the patients or residents, the staff attending the patients or residents, or the general public if those patients or residents are not restricted in their freedom of movement. A secured facility that uses delayed-egress doors and electronically coded doors, controlled-egress locks, or both, shall do both of the following:

(1) Provide continuous, twenty-four-hour custodial care to the patients or residents of the facility;

(2) Establish a system to evacuate patients or residents in the event of fire or other emergency.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-04-2007



Section 3781.12 - Petition for adoption, amendment or annulment of rule or regulation.

(A)

(1) Any person may petition the board of building standards to adopt, amend, or annul a rule adopted pursuant to section 3781.10 of the Revised Code, or to permit the use of any particular fixture, device, material, system, method of manufacture, product of a manufacturing process, or method or manner of construction or installation that complies with performance standards adopted pursuant to section 3781.11 of the Revised Code, as regards the purposes declared in section 3781.06 of the Revised Code, of the fixtures, devices, materials, systems, or methods or manners of construction, manufacture or installation described in any section of the Revised Code relating to those purposes, where the use is permitted by law.

(2) Any person may petition the residential construction advisory committee to recommend a rule to update or amend the state residential building code.

(B) Upon petition under division (A) of this section, the board shall cause to be conducted testing and evaluation that the board determines desirable of any fixture, device, material, system, assembly or product of a manufacturing process, or method or manner of construction or installation sought to be used under the rules the board adopts pursuant to section 3781.10 of the Revised Code.

(C) If the board, after hearing, determines it advisable to adopt the rule, amendment, or annulment, or to permit the use of the materials or assemblages petitioned for under division (A) of this section, it shall give at least thirty days' notice of the time and place of a public hearing as provided by section 119.03 of the Revised Code. No rule shall be adopted, amended, or annulled or the use of materials or assemblages authorized until after the public hearing. A copy of every rule, amendment, or annulment, and a copy of every approved material or assembly authorization signed by the chairperson of the board of building standards and sealed with the seal of the department of commerce shall, after final adoption or authorization by the board, be filed with the secretary of state and published as the board determines. The issuance of the authorization for the use of the materials or assemblages described in the petition constitutes approval for their use anywhere in this state. Any rule, amendment, or annulment does not take effect until a date the board fixes and states. No rule, amendment, or annulment applies to any building for which the plans or drawings, specifications, and data were approved prior to the time the rule, amendment, or annulment becomes effective. All hearings of the board are open to the public. Each member of the board may administer oaths in the performance of the member's duties.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995; 05-27-2005



Section 3781.13 - Petition for hearing on action of board.

Any person interested, either because of ownership or occupation of any property affected by any rule described in section 3781.12 of the Revised Code, or as the producer, manufacturer, seller, or distributor, of any building material, industrialized unit, plumbing, heating, or ventilating system or device, or any other device, product, assembly, or equipment, the use of which is not provided for by any rule , may petition for a hearing on the reasonableness and lawfulness of any action of the board of building standards, adopting, amending, or annulling or refusing to adopt, amend, or annul the rule , in the manner provided in sections 3781.06 to 3781.18 and section 3791.04 of the Revised Code. Any petition for hearing shall be by verified petition filed with the board and shall set out specifically and in full detail the action of the board upon which a hearing is desired, the reason why that action is unreasonable or unlawful, and every issue the board should consider on the hearing. The petition shall be filed within thirty days after the record of the action of the board is filed in the office of the secretary of state, in cases where the record is required to be filed with the secretary of state; otherwise the petition shall be filed within thirty days after the action is taken. Upon receipt of the petition, after a hearing held within thirty days after the receipt of the petition and after notice has been given to the petitioner, the board may determine that the action is unreasonable or unlawful and annul any rule , confirm its prior action , or re-enact or amend any rule in the manner provided in section 3781.12 of the Revised Code. If the board does not determine the matter within two weeks after the hearing, the action may, at the option of the petitioner, be deemed to have been confirmed.

Effective Date: 11-25-1969; 05-27-2005



Section 3781.14 - Court action against board of building standards.

Any person in interest mentioned in section 3781.13 of the Revised Code who is dissatisfied with any action of the board of building standards adopted and confirmed by determination of the board as provided in said section, may commence an action in the court of common pleas of Franklin county against the board as defendant to set aside, vacate, or amend any such provision on the ground that the provision is unreasonable or unlawful and the said court is hereby authorized and vested with exclusive jurisdiction to hear and determine such action. The board shall be served with summons as in other civil cases. The answer of the board shall be filed within ten days after service of summons upon it, and with its answer it shall file a certified transcript of its record in said matter. Upon the filing of said answer said action shall be at issue and shall be advanced and assigned for trial by the court, upon the application of either party, at the earliest possible date.

Effective Date: 10-01-1953



Section 3781.15 - Injunction proceedings.

The construction, use, or occupation of any building which is declared by sections 3781.06 to 3781.18, inclusive, section 3781.031, and section 3791.04 of the Revised Code, to be a public nuisance may be enjoined in a proceeding instituted in the name of any department or officer mentioned in section 3781.03 of the Revised Code in the court of common pleas of the county in which said building is or will be situated.

Effective Date: 09-14-1970



Section 3781.16 - Effect on municipal or other state authorities.

Sections 3781.06 to 3781.18 and section 3791.04 of the Revised Code do not limit any of the powers of the public utilities commission, the bureau of workers' compensation, or the department of commerce, or the division of fire marshal, except as specifically provided in those sections, nor exempt any officer or department from the obligation of enforcing all laws. Those sections do not limit any of the powers conferred upon municipal corporations by the constitution or the laws of this state.

Effective Date: 10-29-1995



Section 3781.17 - Assistance by commerce department.

The board of building standards may require the department of commerce to make such investigations, reports, and tests and submit such information as it deems necessary to assist it in the determination of any question coming before it, and may utilize for such purpose the services of the engineering experiment station at the Ohio state university.

Effective Date: 10-29-1995



Section 3781.18 - Certain descriptions prescribe minimum standards.

Wherever Chapters 3781. and 3791. of the Revised Code or the rules adopted pursuant to those chapters describe particular fixtures, devices, materials, systems, method of manufacture, product of a manufacturing process, or methods or manners of construction or installation pertaining to nonresidential buildings, those descriptions prescribe minimum standards of safety and sanitary conditions that a particular fixture, device, material, system, method of manufacture, product of a manufacturing process, or method or manner of construction or installation exemplifies. The use of another fixture, device, material, system, industrialized unit, newly designed product, or method, or manner of construction or installation that is at variance with the descriptions is permissible if the fixture, device, material, system, manufactured component or unit, product, method, or manner of construction complies with performance standards as the board determines.

Effective Date: 11-25-1969; 05-27-2005



Section 3781.181 - [Repealed].

Effective Date: 05-27-2005



Section 3781.182 - [Repealed].

Effective Date: 05-27-2005



Section 3781.183 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 12-02-1996; 05-27-2005



Section 3781.184 - Federal manufactured home construction and safety standards.

(A) Every manufactured home, as defined in division (C)(4) of section 3781.06 of the Revised Code, shall be constructed in accordance with the federal construction and safety standards established by the secretary of housing and urban development pursuant to the "Manufactured Housing Construction and Safety Standards Act of 1974," 88 Stat. 700, 42 U.S.C.A. 5401, 5403. The federal standards shall be the exclusive construction and safety standards in this state and neither the state nor any political subdivision of the state may establish any other standard governing the construction of manufactured homes.

(B) Every manufactured home constructed in accordance with the federal standards specified in division (A) of this section, shall have a permanent label or tag affixed to it, as specified in 42 U.S.C.A. 5415, certifying compliance with the federal construction and safety standards.

(C)

(1) Every manufactured home that is constructed in accordance with the federal standards specified in division (A) of this section and is a permanently sited manufactured home as defined in division (C)(6) of section 3781.06 of the Revised Code shall be a permitted use in any district or zone in which a political subdivision permits single-family homes, and no political subdivision may prohibit or restrict the location of a permanently sited manufactured home in any zone or district in which a single-family home is permitted.

(2) This division does not limit the authority of a political subdivision to do either of the following:

(a) Require that a permanently sited manufactured home comply with all zoning requirements that are uniformly imposed on all single-family residences within the district or zone in which the permanently sited manufactured home is or is to be located, except requirements that specify a minimum roof pitch and requirements that do not comply with the standards established pursuant to the "Manufactured Housing Construction and Safety Standards Act of 1974," 88 Stat. 700, 42 U.S.C.A. 5401 ;

(b) Prohibit from any residential district or zone, travel trailers, park trailers, and mobile homes, as these terms are defined in section 4501.01 of the Revised Code, and manufactured homes that do not qualify as permanently sited manufactured homes.

(D) This section does not prohibit a private landowner from incorporating a restrictive covenant in a deed, prohibiting the inclusion on the conveyed land of manufactured homes, as defined in division (C)(4) or (6) of section 3781.06 of the Revised Code, or of travel trailers, park trailers, and mobile homes, as defined in section 4501.01 of the Revised Code. This division does not create a new cause of action or substantive legal right for a private landowner to incorporate such a restrictive covenant in a deed.

Effective Date: 03-30-1999



Section 3781.19 - Board of building appeals.

There is hereby established in the department of commerce a board of building appeals consisting of five members who shall be appointed by the governor with the advice and consent of the senate. Terms of office shall be for four years, commencing on the fourteenth day of October and ending on the thirteenth day of October. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. One member shall be an attorney-at-law, admitted to the bar of this state and of the remaining members, one shall be a registered architect and one shall be a professional engineer, each of whom shall be duly licensed to practice their respective professions in this state, one shall be a fire prevention officer qualified under section 3737.66 of the Revised Code, and one shall be a person with recognized ability in the plumbing or pipefitting profession. No member of the board of building standards shall be a member of the board of building appeals. Each member shall be paid an amount fixed pursuant to Chapter 124. of the Revised Code per diem. The department shall provide and assign to the board such employees as are required by the board to perform its functions. The board may adopt its own rules of procedure not inconsistent with sections 3781.06 to 3781.18 and 3791.04 of the Revised Code, and may change them in its discretion. The board may establish reasonable fees, based on actual costs for administration of filing and processing, not to exceed two hundred dollars, for the costs of filing and processing appeals. A full and complete record of all proceedings of the board shall be kept and be open to public inspection.

In the enforcement by any department of the state or any political subdivision of this chapter and Chapter 3791., and sections 3737.41, 3737.42, 4104.02, 4104.06, 4104.43, 4104.44, 4104.45, 4105.011, and 4105.11 of the Revised Code and any rule made thereunder, such department is the agency referred to in sections 119.07, 119.08, and 119.10 of the Revised Code.

The appropriate municipal or county board of appeals, where one exists, certified pursuant to section 3781.20 of the Revised Code shall conduct the adjudication hearing referred to in sections 119.09 to 119.13 and required by section 3781.031 of the Revised Code. If there is no certified municipal or county board of appeals, the board of building appeals shall conduct the adjudication hearing. If the adjudication hearing concerns section 3781.111 of the Revised Code or any rule made thereunder, reasonable notice of the time, date, place, and subject of the hearing shall be given to any local corporation, association, or other organization composed of or representing handicapped persons, as defined in section 3781.111 of the Revised Code, or if there is no local organization, then to any statewide corporation, association, or other organization composed of or representing handicapped persons.

In addition to the provisions of Chapter 119. of the Revised Code, the municipal, county, or state board of building appeals, as the agency conducting the adjudication hearing, may reverse or modify the order of the enforcing agency if it finds that the order is contrary to this chapter and Chapters 3791. and 4104., and sections 3737.41, 3737.42, 4105.011, and 4105.11 of the Revised Code and any rule made thereunder or to a fair interpretation or application of such laws or any rule made thereunder, or that a variance from the provisions of such laws or any rule made thereunder, in the specific case, will not be contrary to the public interest where a literal enforcement of such provisions will result in unnecessary hardship.

The state board of building appeals or a certified municipal or county board of appeals shall render its decision within thirty days after the date of the adjudication hearing. Following the adjudication hearing, any municipal or county officer, official municipal or county board, or person who was a party to the hearing before the municipal or county board of appeals may apply to the state board of appeals for a de novo hearing before the state board, or may appeal directly to the court of common pleas pursuant to section 3781.031 of the Revised Code.

In addition, any local corporation, association, or other organization composed of or representing handicapped persons as defined in section 3781.111 of the Revised Code, or, if no local corporation, association, or organization exists, then any statewide corporation, association, or other organization composed of or representing handicapped persons may apply for the de novo hearing or appeal to the court of common pleas from any decision of a certified municipal or county board of appeals interpreting, applying, or granting a variance from section 3781.111 of the Revised Code and any rule made thereunder. Application for a de novo hearing before the state board shall be made no later than thirty days after the municipal or county board renders its decision.

The state board of building appeals or the appropriate certified local board of building appeals shall grant variances and exemptions from the requirements of section 3781.108 of the Revised Code in accordance with rules adopted by the board of building standards pursuant to division (K) of section 3781.10 of the Revised Code.

The state board of building appeals or the appropriate certified local board of building appeals shall, in granting a variance or exemption from section 3781.108 of the Revised Code, in addition to any other considerations the state or the appropriate local board determines appropriate, consider the architectural and historical significance of the building.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-29-2004; 11-05-2004



Section 3781.191 - Board jurisdiction regarding residential building code.

The Ohio board of building appeals has no authority to hear any case based on the Ohio residential building code or to grant any variance to the Ohio residential building code.

Effective Date: 09-29-2005



Section 3781.20 - Municipal and county boards of building appeals.

(A) The board of building standards may certify municipal and county boards of building appeals to hear and decide appeals from adjudication orders pertaining to the enforcement of this chapter and Chapter 3791. of the Revised Code and any rules adopted pursuant thereto. Any board of appeals that has been certified by the board of building standards may contract with any municipal corporation or county certified to enforce this chapter and Chapter 3791. of the Revised Code to provide for appeals from adjudication orders arising from the certified municipal corporation or county.

(B) A certified local board of building appeals has exclusive jurisdiction to hear and decide all adjudication hearings arising from rulings of the local chief enforcement official concerning the provisions of this chapter and Chapter 3791. of the Revised Code and any rules adopted pursuant thereto. The local board may establish reasonable fees, based on actual costs for administration of filing and processing, not to exceed one hundred dollars, for the costs of filing and processing appeals and shall keep a full and complete record of all of its proceedings; these records shall be open to public inspection.

(C) The local board of building appeals shall consist of five members, except that a municipal board may consist of more than five members if so provided by the charter of the municipal corporation, or any amendment to the charter, adopted prior to October 13, 1983. One member shall be an attorney at law admitted to the bar of this state, one shall be a registered architect, one shall be a registered professional engineer, specializing in structural engineering, and one shall be a registered professional engineer specializing in mechanical engineering, except that a municipal board need not have an attorney as a member if no attorney member is required by the charter of the municipal corporation, or any amendment to the charter, adopted prior to October 13, 1983. Each of these four members shall be licensed to practice his profession in this state, and shall be a person of recognized ability and broad training who is experienced in problems and practice incidental to the construction and equipment of buildings and structures. One member shall be a representative of organized labor who is knowledgeable as to the construction and equipment of buildings and structures.

Members shall be appointed for five-year terms, except that original appointments shall be for terms of one, two, three, four, and five years. Each member shall hold office from the date of appointment until the end of the term for which he is appointed. Any member appointed to fill a vacancy occurring before the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office or until sixty days have elapsed, whichever occurs first.

(D) Certification shall be upon application by the county or municipal corporation to the board of building standards. The application shall set forth both of the following:

(1) The resolution, ordinance, or charter provision establishing the local board of appeals and making or providing for the making of appointments to the board;

(2) The dates of appointments, terms of the board members, and professional requirements and experience necessary for membership.

(E) Upon reviewing the application, the board of building standards shall certify the local board if it finds all of the following:

(1) The applicant political subdivision has a building department that is certified pursuant to section 3781.10 of the Revised Code and such certification is not through a contract with another political subdivision;

(2) The local board is established pursuant to local resolution, ordinance, or municipal charter;

(3) The local board's membership meets the requirements of this section.

The board of building standards shall certify county and municipal boards of building appeals in accordance with Chapter 119. of the Revised Code and shall schedule a hearing on an application within sixty days after receiving the application.

A certification may be revoked on petition to the board of building standards by any person affected by the local board of building appeals, or by the board of building standards on its own motion. Hearings shall be held and appeals permitted, on any proceedings for revocation of certification, in accordance with Chapter 119. of the Revised Code.

(F) Local boards of appeals certified pursuant to this section have the same powers to reverse or modify orders of the local enforcement official and to grant variances as are conferred on the board of building appeals by section 3781.19 of the Revised Code including variances and exemptions from the requirements of section 3781.108 of the Revised Code.

Nothing in this section shall be construed to grant to a municipal or county board of building appeals any authority to prohibit the use of materials or assemblages that have been licensed for statewide use pursuant to section 3781.12 of the Revised Code.

Effective Date: 09-15-1989



Section 3781.21 - [Repealed].

Effective Date: 05-27-2005



Section 3781.25 - One-call utility protection service definitions.

As used in sections 3781.25 to 3781.32 of the Revised Code:

(A) "Protection service" means a notification center, but not an owner of an individual utility, that exists for the purpose of receiving notice from persons that prepare plans and specifications for or that engage in excavation work, that distributes this information to its members and participants, and that has registered by March 14, 1989, with the secretary of state and the public utilities commission of Ohio under former division (F) of section 153.64 of the Revised Code as it existed on that date.

(B) "Underground utility facility" includes any item buried or placed below ground or submerged under water for use in connection with the storage or conveyance of water or sewage; electronic, telephonic, or telegraphic communications; television signals; electricity; crude oil; petroleum products; artificial or liquefied petroleum; manufactured, mixed, or natural gas; synthetic or liquefied natural gas; propane gas; coal; steam; hot water; or other substances . "Underground utility facility" includes all operational underground pipes, sewers, tubing, conduits, cables, valves, lines, wires, worker access holes, and attachments, owned by any person, firm, or company. "Underground utility facility" does not include a private septic system in a one-family or multi-family dwelling utilized only for that dwelling and not connected to any other system.

(C) "Utility" means any owner or operator, or an agent of an owner or operator, of an underground utility facility, including any public authority , that owns or operates an underground utility facility . "Utility" does not include the owners of the following types of real property with respect to any underground utility facility located on that property:

(1) The owner of a single-family or two-, three-, or four-unit residential dwelling;

(2) The owner of an apartment complex;

(3) The owner of a commercial or industrial building or complex of buildings, including but not limited to, factories and shopping centers;

(4) The owner of a farm.

(D) "Approximate location" means the immediate area within the perimeter of a proposed excavation site where the underground utility facilities are located.

(E) "Tolerance zone" means the site of the underground utility facility including the width of the underground utility facility plus eighteen inches on each side of the facility.

(F) " Working days" excludes Saturdays, Sundays, and legal holidays as defined in section 1.14 of the Revised Code and "hours" excludes hours on Saturdays, Sundays, and legal holidays.

(G) "Designer" means an engineer, architect, landscape architect, contractor, surveyor, or other person who develops plans or designs for real property improvement or any other activity that will involve excavation.

(H) "Developer" means the person for whom the excavation is made and who will own or be the lessee of any improvement that is the object of the excavation.

(I) "Excavation" means the use of hand tools, powered equipment, or explosives to move earth, rock, or other materials in order to penetrate or bore or drill into the earth, or to demolish any structure whether or not it is intended that the demolition will disturb the earth. "Excavation" includes such agricultural operations as the installation of drain tile, but excludes agricultural operations such as tilling that do not penetrate the earth to a depth of more than twelve inches. "Excavation" excludes any activity by a governmental entity which does not penetrate the earth to a depth of more than twelve inches. "Excavation" excludes coal mining and reclamation operations regulated under Chapter 1513. of the Revised Code and rules adopted under it.

(J) "Excavation site" means the area within which excavation will be performed.

(K) "Excavator" means the person or persons responsible for making the actual excavation.

(L) "Interstate gas pipeline" means an interstate gas pipeline subject to the "Natural Gas Pipeline Safety Act of 1968," 82 Stat. 720, 49 U.S.C. 1671, as amended.

(M) "Interstate hazardous liquids pipeline" means an interstate hazardous liquids pipeline subject to the "Hazardous Liquid Pipeline Safety Act of 1979," 93 Stat. 1003, 49 U.S.C. 2002, as amended.

(N) "Special notification requirements" means requirements for notice to an owner of an interstate hazardous liquids pipeline or an interstate gas pipeline that must be made prior to commencing excavation and pursuant to the owner's public safety program adopted under federal law.

(O) "Commercial excavator" means any excavator, excluding a utility as defined in this section, that satisfies both of the following:

(1) For compensation, performs, directs, supervises, or is responsible for the excavation, construction, improvement, renovation, repair, or maintenance on a construction project and holds out or represents oneself as qualified or permitted to act as such;

(2) Employs tradespersons who actually perform excavation, construction, improvement, renovation, repair, or maintenance on a construction project.

(P) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes a public authority.

(Q) "Positive response system" means an automated system facilitated by a protection service allowing a utility to communicate to an excavator the presence or absence of any conflict between the existing underground utility facilities and the proposed excavation site.

(R) "One call notification system" means the software or communications system used by a protection system to notify its membership of proposed excavation sites.

(S) "Project" means any undertaking by a private party of an improvement requiring excavation.

(T) "Public authority" has the same meaning as in section 153.64 of the Revised Code.

(U) "Improvement" means any construction, reconstruction, improvement, enlargement, alteration, or repair of a building, highway, drainage system, water system, road, street, alley, sewer, ditch, sewage disposal plant, water works, and all other structures or works of any nature.

(V) "Emergency" means an unexpected occurrence causing a disruption or damage to an underground utility facility that requires immediate repair or a situation that creates a clear and imminent danger that demands immediate action to prevent or mitigate loss of or damage to life, health, property, or essential public services.

(W) "Nondestructive manner" means using low-impact, low-risk technologies such as hand tools, or hydro or air vacuum excavation equipment.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 07-02-1990



Section 3781.26 - Protection service for underground utility facilities.

(A) Each utility that owns or operates underground utility facilities shall participate in and register the location of its underground utility facilities with a protection service that serves the area where the facilities are located. A utility may elect to participate in the service on a limited basis and if it does so, it shall register the location of its underground utility facilities by identifying the municipal corporations, and outside the limits of a municipal corporation, the townships by county and, where applicable, the immediate geographic area in which it has facilities. The service shall establish reasonable fees for limited basis participants.

(B) Protection services, utilities, commercial excavators, excavation equipment dealers, the public utilities commission of Ohio, the board of building standards, local law enforcement agencies, and fire departments should publicize the importance of ascertaining the location of underground utility facilities before excavating and the use of protection services to ascertain that information.

(C) A protection service shall maintain records of notifications received from developers, designers, and excavators, and of its notifications made to utilities, developers, designers, and excavators, under sections 3781.27 and 3781.28 of the Revised Code. The records of a protection service shall identify by reference number, the notifications it received regarding a proposed excavation site, the notifications it provided regarding a proposed excavation site, and the date and time of each notification.

(D) Each utility fully participating in a protection service pursuant to this section shall also participate in its affiliated positive response system. Each utility participating in a protection service on a limited basis shall directly communicate to the excavator the presence or absence of any conflict between the existing underground utility facilities and the proposed excavation site.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 03-14-1989



Section 3781.261 - Protection of underground utility facilities training.

An excavator, contractor, or utility that utilizes a protection service shall obtain training in the protection of underground utility facilities. An excavator, contractor, or utility shall be deemed to have obtained that training if the excavator, contractor, or utility is a member of a protection service or a statewide association representing excavators, contractors, or utilities and the service or association provides that training. An excavator, contractor, or utility also may obtain the training from such a service or association without becoming a member.

Added by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.



Section 3781.27 - Developer or designer notifying protection service of intended excavation.

(A) In order to ascertain the name of each utility with underground utility facilities located at the proposed excavation site and the types and tolerance zones of those facilities based on current records of the utility, any developer who is planning a project that will require excavation or the designer employed by the developer for the project shall notify a protection service of the location of the proposed excavation site.

(B) Except in the case of limited basis participants, the protection service shall provide notice of the proposed excavation to each participant in the service that has underground utility facilities in the area of the proposed excavation site. Except as provided in section 3781.271 of the Revised Code, in the case of limited basis participants, the protection service shall notify the developer or the designer employed by the developer of the name of each limited basis participant with underground utility facilities within the municipal corporation or township and county of the proposed excavation site, and the developer or designer shall contact that utility.

(C)

(1) Each utility that has any underground utility facilities in the area of the proposed excavation site shall notify the developer or the designer employed by the developer of the locations and description of the utility's underground utility facilities located at the proposed excavation site in accordance with division (C)(2) of this section. The utility shall make this notification within ten working days of receiving a notice under division (B) of this section or by a later date acceptable to the developer or designer and utility. In the case of an interstate hazardous liquid pipeline or an interstate gas pipeline, the utility also shall provide written notice to the developer or designer of any special notification requirements.

(2) If requested by the developer or the designer employed by the developer, each utility shall do one of the following in order to comply with the notification requirements of division (C)(1) of this section:

(a) Mark the location of the underground utility facilities, other than those facilities serving single-family or two-, three-, or four-unit dwellings, at the proposed excavation site in accordance with the marking standards described in division (C) of section 3781.29 of the Revised Code;

(b) Provide digital or paper drawings, or both, that meet both of the following requirements:

(i) They are drawn to scale and include locatable items. Locatable items may include poles, pedestals, back of curb, sidewalk, edge of pavement, centerline of ditch, property lines, and other similar items.

(ii) They depict the location of the underground utility facilities.

Compliance with division (C)(2) of this section does not relieve a utility from compliance with the marking requirements of section 3781.29 of the Revised Code.

(D) The utility shall determine if any relocation, support, or removal, or protective steps beyond those described in divisions (A)(1) to (5) of section 3781.30 of the Revised Code are required in order to prevent disturbance or interference with the underground utility facilities during excavation. The utility shall determine whether it will permit the developer or the designer employed by the developer to make those adjustments, and, if the adjustments are to be made by the utility, a reasonable amount of time necessary to make those adjustments.

(E)

(1) Based on the information provided pursuant to division (C) of this section, the developer or the designer employed by the developer shall indicate the approximate locations of underground utility facilities either on or with the plans prepared for the project. The developer or designer shall include with the plans the names, addresses, and telephone numbers of utilities with underground facilities at the excavation site, indicating which utilities are limited basis participants; the name and telephone number of any appropriate protection service; and any required adjustments as described in division (D) of this section, including the reasonable time necessary for the utility to make those adjustments. In the case of an interstate hazardous liquid pipeline or an interstate gas pipeline, the developer or designer also shall include any special notification requirements.

(2)

(a) Except as otherwise provided in division (E)(2)(b) of this section, the developer or designer shall provide the plans to the commercial excavator prior to entering into a contract that involves such excavation. If the developer does not prepare written plans or have any written plans prepared, the developer shall otherwise provide the approximate locations, identifying information on the utilities, information on required adjustments, and any special notification requirements to the commercial excavator before excavation begins.

(b) When the developer is a utility, the utility shall provide either the plans or the approximate locations, identifying information on the utilities, information on required adjustments, and any special notification requirements to the excavator before excavation begins.

(3) The developer or designer shall design the project taking into account the approximate location of existing underground utility facilities in order to prevent, as far as is practicable, disturbance or interference with those facilities.

(4) When a project includes installation of new underground utility facilities, the developer or designer shall attempt to design the installation so that at least a twelve-inch clearance is provided between the facilities. No facility shall be installed with less than a twelve-inch clearance unless the owners of existing facilities are notified, in writing, prior to installation.

(F)

(1) This section does not apply in the case of a utility making emergency repair to its own underground utility facility.

(2) This section does not apply in the case of the owner of the types of real property identified in divisions (C)(1) to (4) of section 3781.25 of the Revised Code, unless the owner employs a designer to make written plans for work that will involve excavation. If the owner employs a designer, the designer shall contact a protection service and utilities that are limited basis participants in accordance with divisions (A) and (B) of this section, and shall include in or with the plans the information required under division (E) of this section. The owner shall provide that information to the excavator.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 03-14-1989



Section 3781.271 - Modification of one-call notification system.

Beginning on July 1, 2013, each protection service shall reasonably modify its one-call notification system so as to permit the reasonable identification of the location of a proposed excavation site in a manner in which the protection service may then notify any potentially affected limited basis participants. Each member of a protection service, including limited basis participants, shall be responsible for providing current contact information to the protection service.

Added by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.



Section 3781.28 - Excavator notifying protection service or pipeline owner.

(A) Except as otherwise provided in divisions (C), (D), (E), and (F) of this section, at least forty-eight hours but not more than ten working days before commencing excavation, the excavator shall notify a protection service of the location of the excavation site and the date on which excavation is planned to commence.

(B) On receipt of notice under division (A) of this section, the protection service shall provide to each utility with underground utility facilities located at the excavation site, notice of the proposed excavation.

(C) In the case of an interstate hazardous liquids pipeline or interstate gas pipeline, the excavator shall comply with the special notice requirements of the public safety program of the owner of the pipeline as indicated in the plans or otherwise provided to the excavator in accordance with division (E) or (F)(2) of section 3781.27 of the Revised Code.

(D) If it has been determined pursuant to division (D) of section 3781.27 of the Revised Code that relocation, support, removal, or protective steps are necessary, the excavator shall provide earlier notice to the utility in order to provide the utility with reasonable time to coordinate making the adjustments with actual excavation.

(E) If an excavation will cover a large area and will progress from one area to the next over a period of time, the excavator shall provide written notice of excavation with projected timelines for segments of the excavation as the excavation progresses in order to coordinate the marking of underground utility facilities with actual excavation schedules. Under such circumstances, the utility and excavator shall determine a mutually agreed upon marking schedule based on the project schedule. Once such a schedule is established, the marking and notification requirements set forth in division (A)(1) of section 3781.29 of the Revised Code shall not apply.

(F)

(1) In the case of a utility that is making an emergency repair to its own underground utility system or a governmental entity making an underground emergency repair to traffic control devices, as defined in section 4511.01 of the Revised Code, used on any street or highway under the entity's jurisdiction, the utility or governmental entity shall notify a protection service and each limited basis participant of the excavation site. This notice need not occur before commencing excavation.

(2) In the case of an excavation at the site of real property of the type described in divisions (C)(1) to (4) of section 3781.25 of the Revised Code:

(a) If the owner of the property is the excavator, this section does not apply unless the excavation is planned for an area where a utility easement is located , a public right-of-way , or where utility facilities are known to serve the property.

(b) If the owner of the property employs an excavator, the excavator shall comply with the requirements of this section. If the owner did not employ a designer to make written plans, the excavator shall provide the notice required under this section to a protection service and to each utility that is a limited basis participant in a protection service that has underground utility facilities within the municipal corporation or township and county of the excavation site, as indicated by the protection service.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 07-02-1990



Section 3781.29 - Marking location of facilities or give notice of no facilities at site.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, within forty-eight hours of receiving notice under section 3781.28 of the Revised Code, each utility shall review the status of its facilities within the excavation site, locate and mark its underground utility facilities at the excavation site in such a manner as to indicate their course, and report the appropriate information to the protection service for its positive response system. If a utility does not mark its underground utility facilities or contact the excavator within that time, the utility is deemed to have given notice that it does not have any facilities at the excavation site. If the utility cannot accurately mark the facilities, the utility shall mark them to the best of its ability, notify the excavator using the positive response system that the markings may not be accurate, and provide additional guidance to the excavator in locating the facilities as needed during the excavation.

(2) In the case of an interstate hazardous liquids pipeline or an interstate gas pipeline, the owner of the pipeline shall locate and mark its pipeline within the time frame established in the public safety program of the owner.

(B) Unless a facility actually is uncovered or probed by the utility or excavator, any indications of the depth of the facility shall be treated as estimates only.

(C)

(1) Except as provided in division (C)(2) of this section, a utility shall mark its underground facilities using the following color codes:

Type of Underground

Utility Facility

Color

Electric power transmission

Safety red

and distribution

Gas transmission and distribution

High visibility safety yellow

Oil transmission and distribution

High visibility safety yellow

Dangerous materials, product

High visibility safety yellow

lines, and steam lines

Telephone and telegraph systems

Safety alert orange

Police and fire communications

Safety alert orange

Cable television

Safety alert orange

Water systems

Safety precaution blue

Slurry systems

Safety precaution purple

Sewer lines

Safety green.

(2) All underground facilities shall be marked in accordance with the Ohio universal marking standards that are on file with the Ohio utilities protection service. Industry representatives serving on Ohio damage prevention councils shall review the marking standards every two years.

(D) Except as otherwise provided in divisions (E) and (F) of this section, prior to notifying a protection service of the proposed excavation, an excavator shall define and premark the approximate location. Proposed construction or excavation markings shall be made in white through the use of an industry-recognized method such as chalk-based paint, flags, stakes, or other method applicable to the specific site and when possible shall indicate the excavator's identity by name, abbreviation, or initial.

(E)

(1) Before beginning an emergency excavation, or as soon as possible thereafter, an excavator shall make every effort to notify a protection service of the excavation. In providing notification, the excavator shall provide, at a minimum:

(a) The name of the individual notifying the protection service;

(b) The name, address, any electronic mail address, and any telephone and facsimile numbers of the excavator;

(c) The specific location of the excavation site;

(d) A description of the excavation.

(2) Upon receiving the information set forth in division (E)(1) of this section, the protection service shall provide the excavator with a reference number and a list of utilities that the protection service intends to notify. The protection service shall immediately notify each utility that according to the registration information provided under section 3781.26 of the Revised Code has facilities located within the designated area of the emergency excavation.

(3) Any utility notified of an emergency excavation may inspect all of its underground utility facilities located at the emergency excavation site and may take any otherwise lawful action it considers necessary to prevent disturbance to or interference with its facilities during excavation.

(F) An excavator is not required to premark the approximate location of an excavation as provided in division (D) of this section in any of the following situations:

(1) The utility can determine the precise location, direction, size, and length of the proposed excavation site by referring to the notification provided by the protection service pursuant to sections 3781.27 and 3781.28 of the Revised Code.

(2) The excavator and the affected utility have had an on-site, preconstruction meeting for the purpose of premarking the excavation site.

(3) The excavation involves replacing a pole that is within five feet of the location of an existing pole.

(4) Premarking by the excavator would clearly interfere with pedestrian or vehicular traffic control.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 07-02-1990



Section 3781.30 - Duties of excavator.

(A) When making excavations using traditional or trenchless technologies, the excavator shall do all of the following:

(1) Maintain reasonable clearance between any underground facility and the cutting edge or point of powered equipment;

(2) Protect and preserve the markings of tolerance zones of underground utility facilities until those markings are no longer required for proper and safe excavations;

(3) When approaching and excavating within the tolerance zone of underground utility facilities with powered equipment, require an individual other than the equipment operator, to visually monitor the excavation activity for any indication of the underground utility facility;

(4) Conduct the excavation within the tolerance zone of underground utility facilities in a careful , prudent, and nondestructive manner, when necessary, in order to prevent damage;

(5) Excavate up to the total depth of the excavation to either determine the precise location of underground utility facilities or verify that the total depth of excavation is free of such facilities;

(6) As soon as any damage is discovered, including gouges, dents, or breaks to coatings, cable sheathes, and cathodic protection anodes or wiring, report the type and location of the damage to the utility and permit the utility a reasonable amount of time to make necessary repairs;

(7) Immediately report to the utility, the protection service, and, if necessary, to the appropriate law enforcement agencies and fire departments by calling 9-1-1, any damage to an underground utility facility that results in escaping flammable, corrosive, explosive, or toxic liquids or gas, and take reasonable appropriate actions needed to protect persons and property and to minimize safety hazards until those agencies and departments and the utility arrive at the scene.

(B) When utilizing trenchless excavation methods, the excavator must comply with the following requirements, in a manner consistent with division (A) of this section:

(1) Expose and confirm all underground utility facilities at each crossing point by the proposed excavation in a nondestructive manner to the installation depth of the new facility;

(2) Expose all parallel underground utility facilities in a nondestructive manner at the beginning and end of each trenchless excavation to the installation depth of the new facility. If the proposed alignment is within the tolerance zone of any parallel underground utility facility, the underground utility facility shall be exposed every one hundred feet.

(3) Ensure that the final product installation maintains the proper clearances of existing underground utility facilities as determined pursuant to division (E)(4) of section 3781.27 of the Revised Code.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 03-14-1989



Section 3781.31 - Notifying of commencement of excavation or of removal of markings.

(A) When a utility marks its underground utility facilities in accordance with section 3781.29 of the Revised Code, the utility may request that the excavator provide prior notice to the utility of the actual commencement of the excavation. An excavator that receives a request for notice under this division shall provide the notice to the utility at least one full working day prior to the commencement of excavation. The excavator may make this notice by telephone.

(B) If the markings of underground utility facilities made under section 3781.29 of the Revised Code are destroyed or removed before excavation is completed, the excavator shall notify the utility through the protection service that the markings have been destroyed or removed, and the utility shall remark the facilities in accordance with section 3781.29 of the Revised Code.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 03-14-1989



Section 3781.32 - Connections or tie-ins within right-of-way.

(A) Any connections or tie-ins to existing utility services within a public right-of-way shall comply with permit requirements of the public authority that has jurisdiction over that right-of-way.

(B) A developer or the designer employed by the developer shall not require, as a condition for entering into a contract for a project that will require excavation, that responsibility for performance of duties imposed under sections 3781.25 to 3781.32 of the Revised Code shall be assumed by a person other than the person on whom those duties are imposed under those sections. This division does not prohibit a utility from entering into any contract for the performance of duties that are imposed on a utility under those sections.

(C) Nothing in sections 3728.25 to 3728.32 of the Revised Code shall be construed to require a utility to relocate its underground utility facilities located at an excavation site.

Amended by 129th General AssemblyFile No.198,HB 458, §1, eff. 3/27/2013.

Effective Date: 03-14-1989



Section 3781.51 to 3781.53 - [Repealed].

Effective Date: 07-04-1984



Section 3781.55 - Breast-feeding in places of public accommodation.

A mother is entitled to breast-feed her baby in any location of a place of public accommodation wherein the mother otherwise is permitted.

"Place of public accommodation" has the same meaning as in section 4112.01 of the Revised Code.

Effective Date: 09-16-2005



Section 3781.99 - Penalty.

(A) Whoever violates division (E) of section 3781.111 of the Revised Code shall be issued a warning for a first offense. On each subsequent offense, the person shall be fined twenty-five dollars for each parking location that is not properly marked or whose markings are not properly maintained.

(B) Whoever violates this chapter or any rule adopted or order issued pursuant to it that relates to the construction, alteration, or repair of any building, and the violation is not detrimental to the health, safety, or welfare of any person shall be fined not more than one hundred dollars.

(C) Whoever violates this chapter or any rule adopted or order issued pursuant to it that relates to the construction, alteration, or repair of any building, and the violation is detrimental to the health, safety, or welfare of any person, is guilty of a minor misdemeanor.

Effective Date: 06-30-1992; 05-27-2005






Chapter 3783 - BUILDING STANDARDS - ELECTRICAL SAFETY STANDARDS

Section 3783.01 - Building standards - electrical safety standards definitions.

As used in sections 3783.01 to 3783.08, inclusive, of the Revised Code:

(A) "Electrical safety inspector" means a person who is certified as provided in Chapter 3783. of the Revised Code.

(B) The "practice of electrical inspection" includes any ascertainment of compliance with the Ohio building code, or the electrical code of a political subdivision of this state by a person, who, for compensation, inspects the construction and installation of electrical conductors, fittings, devices, and fixtures for light, heat or power services equipment, or the installation, alteration, replacement, maintenance, or repair of any electrical wiring and equipment that is subject to any of the aforementioned codes.

(C) "Ohio building code" means the rules and regulations adopted by the board of building standards under Chapter 3781. of the Revised Code.

(D) "Board of building standards" or "board" means the board established by section 3781.07 of the Revised Code.

Effective Date: 09-04-1970



Section 3783.02 - Exemptions.

Nothing in sections 3783.01 to 3783.08 of the Revised Code shall apply to inspection of the design, construction, maintenance, or replacement of any of the following:

(A) Installations in ships, watercraft, railway rolling stock, air craft, or automotive vehicles;

(B) Installations underground in mines;

(C) Installations of railways for the generation, transformation, transmission, or distribution of power used exclusively for operation of rolling stock or installations used exclusively for signaling and communication purposes;

(D) Installations of communication equipment under control of communication utilities, located outdoors or in building spaces used for such installations;

(E) Installations under the control of electric utilities for the purpose of communication, metering, or for the generation, control, transformation, transmission, and distribution of electric energy located in building spaces used by utilities for such purposes or located on property owned or leased by the utility or on public highways, streets, roads, etc., or by established rights on private property;

(F) Installations of elevators, dumbwaiters, and escalators as regulated by the bureau of workers' compensation.

Effective Date: 11-03-1989



Section 3783.03 - Certificate of competency.

(A) The board of building standards shall issue a certificate of competency as an electrical safety inspector to any person whom it determines to be of good moral character and who successfully passes an examination pursuant to division (B) of this section, or who qualifies for renewal pursuant to section 3783.04 of the Revised Code. Each certificate of competency issued by the board shall be signed by the chairman and the secretary of the board, and shall show on its face the dates of issuance and expiration.

(B) The board shall administer an examination to an applicant for a certificate of competency as an electrical safety inspector if such applicant has paid an application fee, as prescribed by the board, and meets any of the following qualifications:

(1) Has been a journeyman electrician or equivalent for four years, two years of which were as an electrician foreman, and has had two years experience as a building inspector trainee of electrical systems;

(2) Has been a journeyman electrician or equivalent for four years and has had three years experience as a building inspector trainee of electrical systems;

(3) Has had four years experience as a building inspector trainee of electrical systems;

(4) Has been a journeyman electrician or equivalent for six years;

(5) Is a graduate electrical engineer and registered by the state of Ohio.

An applicant who fails two examinations shall not be eligible to take another examination until he has successfully completed a training program approved by the board pursuant to division (C) of this section. A new application fee shall be required for each examination given an applicant.

(C) No training program for electrical safety inspectors shall be offered in this state unless approved by the board of building standards. The board may issue an electrical safety inspector trainee certificate to any person enrolled in an approved training program. A person possessing a trainee certificate may work under the supervision of an electrical safety inspector and such experience shall be considered equivalent to that of a building inspector trainee of electrical systems in satisfying the requirement under division (B) of this section.

(D) The board may deny a certificate to an applicant who commits an act that would constitute grounds for disciplinary action under Chapter 3783. of the Revised Code if committed by an electrical safety inspector.

(E) The board shall keep a record of the names, addresses, and such other information as it requires, of each electrical safety inspector and each electrical safety inspector trainee and a record of its proceedings under Chapter 3783. of the Revised Code.

Effective Date: 06-22-1984



Section 3783.04 - Renewing certificates.

All certificates of competency issued to electrical safety inspectors shall expire three years from the date of issuance unless renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code. The board of building standards shall establish the amount of the renewal fee.

Each renewal certificate shall be signed by the chairman and the secretary of the board, and shall show on its face the dates of issuance and expiration. The board may provide for the issuance of a duplicate certificate to a certified electrical safety inspector upon proof that his original certificate has been lost, stolen, destroyed or mutilated. A fee in an amount established by the board shall be charged for such issuance.

Effective Date: 09-04-1970



Section 3783.05 - Board of building standards rules - fees credited to industrial compliance operating fund.

The board of building standards, in accordance with Chapters 119., 3781., and 3791. of the Revised Code, shall adopt, amend, or repeal such rules as may be reasonably necessary to administer this chapter. All fees collected by the board pursuant to this chapter shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 3783.06 - Certificate required.

No person shall engage in the practice of electrical inspection in this state unless he is the holder of a certificate of competency as an electrical safety inspector issued under Chapter 3783. of the Revised Code. Any person practicing or offering to practice electrical inspection shall show proof of his certification upon request as provided by rules of the board of building standards.

Effective Date: 03-22-1973



Section 3783.07 - Investigations.

The board, upon its own motion or upon a written complaint of any person affected by enforcement, may investigate the actions of any electrical safety inspector and may revoke or suspend the certificate of any electrical safety inspector for reasons that shall be established by regulations adopted by the board. Hearings shall be held and appeals permitted on any such proceedings for revocation or suspension of a certificate of competency as an electrical safety inspector as provided in section 3781.101 of the Revised Code for other proceedings of the board of building standards.

Effective Date: 09-04-1970



Section 3783.08 - Electrical safety inspector advisory committee.

The board of building standards shall appoint an electrical safety inspector advisory committee which shall consist of five members, as follows: one electrical contractor, one electrical engineer who is registered in accordance with Chapter 4733. of the Revised Code, one electrical safety inspector who is employed by the department of commerce, and two electrical safety inspectors who are employed by municipal or county building departments that are certified pursuant to section 3781.10 of the Revised Code. Members of the advisory committee shall receive their actual and necessary expenses.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3783.09 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the board of building standards shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3783.99 - Penalty.

Whoever violates section 3783.06 of the Revised Code shall be fined not more than five hundred dollars.

Effective Date: 09-04-1970






Chapter 3785 - BUILDING STANDARDS - FIRE-SAFETY DEVICES [REPEALED]

Section 3785.01 to 3785.03 - Amended and Renumbered RC 3781.51, 3781.52, 3781.53.

Effective Date: 08-22-1973



Section 3785.04 to 3785.66 - [Repealed].

Effective Date: 11-02-1959



Section 3785.99 - Amended and Renumbered RC 3781.99.

Effective Date: 08-22-1973






Chapter 3787 - BUILDING STANDARDS - SANITATION AND DRAINAGE [REPEALED]

Section 3787.01 to 3787.75 - 3787.01 to 3787.75

Effective Date: 11-02-1959






Chapter 3789 - BUILDING STANDARDS - SEWAGE SYSTEMS AND FIXTURES [REPEALED]

Section 3789.01 to 3789.62 - 3789.01 to 3789.62

Effective Date: 11-02-1959






Chapter 3791 - BUILDING STANDARDS - OFFENSES AND PENALTIES

Section 3791.01 - Prohibited acts generally.

No owners, officers, member of a board or committee, or other person shall construct, erect, build, or equip an opera house, hall, theater, church, schoolhouse, college, academy, seminary, infirmary, sanitarium, children's home, hospital, medical institute, asylum, memorial building, armory, assembly hall, or other building used for the assemblage or betterment of people in any municipal corporation, county, or township in this state, or make any addition thereto or alteration thereof, except in case of repairs for maintenance without affecting the construction, sanitation, safety, or other vital feature of said building or structure, without complying with Chapters 3781. and 3791. of the Revised Code or rules or regulations adopted pursuant thereto.

No architect, builder, engineer, plumber, carpenter, mason, contractor, subcontractor, foreman, or employee shall violate or assist in violating such chapters.

Effective Date: 10-24-1975



Section 3791.02 - Failure to obey order prohibited.

No owner, or person having the control as an officer or member of a board or committee or otherwise of any opera house, hall, theater, church, schoolhouse, college, academy, seminary, infirmary, sanitarium, children's home, hospital, medical institute, asylum, memorial building, armory, assembly hall, or other building for the assemblage or betterment of people shall fail to obey any order of the state fire marshal, boards of health of city and general health districts, the building inspector or commissioner in cities having a building inspection department, or the superintendent of industrial compliance in the department of commerce under Chapters 3781. and 3791. of the Revised Code or rules or regulations adopted pursuant thereto.

Whoever violates this section shall be fined not more than one thousand dollars.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996



Section 3791.03 - General prohibition - fine.

No architect, engineer, builder, plumber, carpenter, mason, contractor, subcontractor, foreman, or employee shall violate or assist in the violation of Chapters 3781. and 3791. of the Revised Code or rules or regulations adopted pursuant thereto or of any order issued thereunder.

Whoever violates this section shall be fined not more than one thousand dollars.

Effective Date: 10-24-1975



Section 3791.031 - No smoking area in place of public assembly required.

(A) As used in this section, "place of public assembly" means:

(1) Enclosed theatres, except the lobby; opera houses; auditoriums; classrooms; elevators; rooms in which persons are confined as a matter of health care, including but not limited to a hospital room and a room in a residential care facility serving as the residence of a person living in such residential care facility;

(2) All buildings and other enclosed structures owned by the state, its agencies, or political subdivisions, including but not limited to hospitals and state institutions for the mentally retarded and the mentally ill; university and college buildings, except rooms within those buildings used primarily as the residences of students or other persons affiliated with the university or college; office buildings; libraries; museums; and vehicles used in public transportation. That portion of a building or other enclosed structure that is owned by the state, a state agency, or a political subdivision and that is used primarily as a food service establishment is not a place of public assembly.

(3) Each portion of a building or enclosed structure that is not included in division (A)(1) or (2) of this section is a place of public assembly if it has a seating capacity of fifty or more persons and is available to the public. Restaurants, food service establishments, dining rooms, cafes, cafeterias, or other rooms used primarily for the service of food, as well as bowling alleys and places licensed by the division of liquor control to sell intoxicating beverages for consumption on the premises, are not places of public assembly.

(B) For the purpose of separating persons who smoke from persons who do not smoke for the comfort and health of persons not smoking, in every place of public assembly there shall be an area where smoking is not permitted, which shall be designated a no smoking area; provided that, no more than one-half of the rooms in any health care facility in which persons are confined as a matter of health care may be designated as smoking areas in their entirety. The designation shall be made before the place of public assembly is made available to the public. In places included in division (A)(1) of this section, the local fire authority having jurisdiction shall designate the no smoking area. In places included in division (A)(2) of this section that are owned by the state or its agencies, except the capitol square, the director of administrative services shall designate the area, and if the place is owned by a political subdivision, its legislative authority shall designate an officer who shall designate the area. The house rules committee shall designate the no smoking areas in all capitol square spaces used by the house of representatives; the senate rules committee shall designate the no smoking areas in all capitol square spaces used by the senate and the legislative service commission; the capitol square review and advisory board shall designate the no smoking areas in all other spaces in the capitol square. In places included in division (A)(3) of this section, the person having control of the operations of the place of public assembly shall designate the no smoking area. In places included in division (A)(2) of this section which are also included in division (A)(1) of this section, the officer who has authority to designate the area in places in division (A)(2) of this section shall designate the no smoking area. A no smoking area may include the entire place of public assembly. Designations shall be made by the placement of signs that are clearly visible and that state "no smoking." No person shall remove signs from areas designated as no smoking areas.

(C) This section does not affect or modify the prohibition contained in division (B) of section 3313.751 of the Revised Code.

(D) No person shall smoke in any area designated as a no smoking area in accordance with division (B) of this section.

(E) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 07-01-1997



Section 3791.04 - Submission of plan - approvals - prohibition - fine.

(A)

(1) Before beginning the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code applies, including all industrialized units, the owner of that building, in addition to any other submission required by law, shall submit plans or drawings, specifications, and data prepared for the construction, erection, equipment, alteration, or addition that indicate the portions that have been approved pursuant to section 3781.12 of the Revised Code and for which no further approval is required, to the municipal, township, or county building department having jurisdiction unless one of the following applies:

(a) If no municipal, township, or county building department certified for nonresidential buildings pursuant to division (E) of section 3781.10 of the Revised Code has jurisdiction, the owner shall make the submissions described in division (A)(1) of this section to the superintendent of industrial compliance.

(b) If no certified municipal, township, or county building department certified for residential buildings pursuant to division (E) of section 3781.10 of the Revised Code has jurisdiction, the owner is not required to make the submissions described in division (A)(1) of this section.

(2)

(a) The seal of an architect registered under Chapter 4703. of the Revised Code or an engineer registered under Chapter 4733. of the Revised Code is required for any plans, drawings, specifications, or data submitted for approval, unless the plans, drawings, specifications, or data are permitted to be prepared by persons other than registered architects pursuant to division (C) or (D) of section 4703.18 of the Revised Code, or by persons other than registered engineers pursuant to division (C) or (D) of section 4733.18 of the Revised Code.

(b) No seal is required for any plans, drawings, specifications, or data submitted for approval for any residential buildings, as defined in section 3781.06 of the Revised Code, or erected as industrialized one-, two-, or three-family units or structures within the meaning of "industrialized unit" as defined in section 3781.06 of the Revised Code.

(c) No seal is required for approval of the installation of replacement equipment or systems that are similar in type or capacity to the equipment or systems being replaced. No seal is required for approval for any new construction, improvement, alteration, repair, painting, decorating, or other modification of any buildings or structures subject to sections 3781.06 to 3781.18 and 3791.04 of the Revised Code if the proposed work does not involve technical design analysis, as defined by rule adopted by the board of building standards.

(B) No owner shall proceed with the construction, erection, alteration, or equipment of any building until the plans or drawings, specifications, and data have been approved as this section requires, or the industrialized unit inspected at the point of origin. No plans or specifications shall be approved or inspection approval given unless the building represented would, if constructed, repaired, erected, or equipped, comply with Chapters 3781. and 3791. of the Revised Code and any rule made under those chapters.

(C) The approval of plans or drawings and specifications or data pursuant to this section is invalid if construction, erection, alteration, or other work upon the building has not commenced within twelve months of the approval of the plans or drawings and specifications. One extension shall be granted for an additional twelve-month period if the owner requests at least ten days in advance of the expiration of the permit and upon payment of a fee not to exceed one hundred dollars. If in the course of construction, work is delayed or suspended for more than six months, the approval of plans or drawings and specifications or data is invalid. Two extensions shall be granted for six months each if the owner requests at least ten days in advance of the expiration of the permit and upon payment of a fee for each extension of not more than one hundred dollars. Before any work may continue on the construction, erection, alteration, or equipment of any building for which the approval is invalid, the owner of the building shall resubmit the plans or drawings and specifications for approval pursuant to this section.

(D) Subject to section 3791.042 of the Revised Code, the board of building standards or the legislative authority of a municipal corporation, township, or county, by rule, may regulate the requirements for the submission of plans and specifications to the respective enforcing departments and for processing by those departments. The board of building standards or the legislative authority of a municipal corporation, township, or county may adopt rules to provide for the approval, subject to section 3791.042 of the Revised Code, by the department having jurisdiction of the plans for construction of a foundation or any other part of a building or structure before the complete plans and specifications for the entire building or structure are submitted. When any plans are approved by the department having jurisdiction, the structure and every particular represented by and disclosed in those plans shall, in the absence of fraud or a serious safety or sanitation hazard, be conclusively presumed to comply with Chapters 3781. and 3791. of the Revised Code and any rule issued pursuant to those chapters, if constructed, altered, or repaired in accordance with those plans and any rule in effect at the time of approval.

(E) The approval of plans and specifications, including inspection of industrialized units, under this section is a "license" and the failure to approve plans or specifications as submitted or to inspect the unit at the point of origin within thirty days after the plans or specifications are filed or the request to inspect the industrialized unit is made, the disapproval of plans and specifications, or the refusal to approve an industrialized unit following inspection at the point of origin is "an adjudication order denying the issuance of a license" requiring an "adjudication hearing" as provided by sections 119.07 to 119.13 of the Revised Code and as modified by sections 3781.031 and 3781.19 of the Revised Code. An adjudication order denying the issuance of a license shall specify the reasons for that denial.

(F) The board of building standards shall not require the submission of site preparation plans or plot plans to the division of industrial compliance when industrialized units are used exclusively as one-, two-, or three-family dwellings.

(G) Notwithstanding any procedures the board establishes, if the agency having jurisdiction objects to any portion of the plans or specifications, the owner or the owner's representative may request the agency to issue conditional approval to proceed with construction up to the point of the objection. Approval shall be issued only when the objection results from conflicting interpretations of the rules of the board of building standards rather than the application of specific technical requirements of the rules. Approval shall not be issued where the correction of the objection would cause extensive changes in the building design or construction. The giving of conditional approval is a "conditional license" to proceed with construction up to the point where the construction or materials objected to by the agency are to be incorporated into the building. No construction shall proceed beyond that point without the prior approval of the agency or another agency that conducts an adjudication hearing relative to the objection. The agency having jurisdiction shall specify its objections to the plans or specifications, which is an "adjudication order denying the issuance of a license" and may be appealed pursuant to sections 119.07 to 119.13 of the Revised Code and as modified by sections 3781.031 and 3781.19 of the Revised Code.

(H) A certified municipal, township, or county building department having jurisdiction, or the superintendent, as appropriate, shall review any plans, drawings, specifications, or data described in this section that are submitted to it or to the superintendent.

(I) No owner or persons having control as an officer, or as a member of a board or committee, or otherwise, of a building to which section 3781.06 of the Revised Code is applicable, and no architect, designer, engineer, builder, contractor, subcontractor, or any officer or employee of a municipal, township, or county building department shall violate this section.

(J) Whoever violates this section shall be fined not more than five hundred dollars.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999; 05-27-2005



Section 3791.041 - Fire protection systems.

(A) The board of building standards shall maintain a current list of individuals certified under section 3781.105 of the Revised Code and shall ensure that municipal, township, or county building departments certified under division (E) of section 3781.10 of the Revised Code have a current copy of the list.

(B) The rules adopted under section 3791.04 of the Revised Code by the board of building standards or the legislative authority of a municipal corporation, county, or township pertaining to the submission of plans and specifications and to the processing of them by the respective building departments shall:

(1) Provide that plans and specifications for fire protection systems, when submitted under the signature of an individual certified under section 3781.105 of the Revised Code, shall be processed in the same manner as plans and specifications submitted under the signature of a professional engineer registered under Chapter 4733. of the Revised Code or an architect registered under Chapter 4703. of the Revised Code;

(2) Subject to section 3791.042 of the Revised Code, provide that plans and specifications for fire protection systems, if certified by a registered architect or professional engineer or individual certified under section 3781.105 of the Revised Code as conforming to requirements adopted by the board of building standards under Chapters 3781. and 3791. of the Revised Code pertaining to design loads, stresses, strength, stability, or other requirements involving technical design analysis, shall be examined by the building department official only to the extent necessary to determine conformity of such plans with other requirements adopted by the board under Chapters 3781. and 3791. of the Revised Code;

(3) Where supervision of the installation of fire protection systems is required, permit supervision by a person certified under section 3781.105 of the Revised Code in lieu of supervision by a registered architect or professional engineer;

(4) Not require an individual certified under section 3781.105 of the Revised Code to include in any submission of plans and specifications for a fire protection system any statistical data, reports, explanations, plan descriptions, or information that would not also be required for a similar submission by a professional engineer or registered architect.

Effective Date: 09-26-1996



Section 3791.042 - Plan and specification review.

If a building department certified under section 3781.10 of the Revised Code does not have personnel in its full-time employ who are certified by the board of building standards to do plan and specification review, plans and specifications submitted to the building department shall be examined by the approved building official and shall be approved by the official if the plans and specifications conform with the Ohio building code and Chapters 3781. and 3791. of the Revised Code, and if the plans and specifications were prepared by an architect who is certificated and registered pursuant to Chapter 4703. of the Revised Code or by a professional engineer who is registered pursuant to Chapter 4733. of the Revised Code and those plans and specifications contain a written certification by the architect or engineer that indicates that the plans and specifications conform to the Ohio building code and Chapters 3781. and 3791. of the Revised Code.

Effective Date: 09-25-1984; 05-27-2005



Section 3791.043 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 12-02-1996



Section 3791.05 - Counter floors in construction - prohibition - penalty.

No owner, lessee, agent, factor, architect, or contractor engaged in and having supervision or charge of the building, erection, or construction of a block, building, or structure, shall neglect or refuse to place or have placed upon the joists of each story thereof, as soon as joists are in position, counter floors of such quality and strength as to render perfectly safe the going to and from thereon of all mechanics, laborers, and other persons engaged upon the work of construction or supervision, or in placing materials for such construction.

Whoever violates this section shall be fined not less than twenty-five nor more than two hundred dollars.

Each day that such person neglects or refuses to have such counter floors so placed, after notice is given by a building inspector, a chief inspector, or deputy inspector of the city building inspection department in cities where such department is organized, or by the superintendent of industrial compliance of the state, in cities where such departments are not organized, or from a person whose life or personal safety may be endangered by such neglect or refusal, is a separate offense.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 3791.06 - Prohibition against use of improper ladders or scaffolding - penalty.

No person shall employ or direct another to do or perform labor in erecting, repairing, altering, or painting a house, building, or other structure, and knowingly or negligently furnish, erect, or cause to be furnished for erection for and in the performance of said labor, unsuitable or improper scaffolding, hoists, stays, ladders, or other mechanical contrivances which will not give proper protection to the life and limb of a person so employed or engaged.

Whoever violates this section shall be fined not more than five hundred dollars or imprisoned not more than three months, or both.

If such scaffolding, swung or suspended from an overhead support or supports, is more than twenty feet from the ground floor, it is not deemed to give proper protection to the life and limb of persons employed or engaged on such scaffolding unless, when in use, it has a safety rail rising at least thirty-four inches above the floor or main portion extending along the outside thereof, and properly attached thereto, and is provided with braces strong enough to sustain the weight of a man's body against it and to prevent such scaffolding from swaying from the building or structure.

Effective Date: 10-01-1953



Section 3791.07 - Inspection fees.

(A) The board of building standards may establish such reasonable inspection fee schedules as it determines necessary or desirable relating to the inspection of all plans and specifications submitted for approval to the division of industrial compliance, and all industrialized units inspected at the point of origin and at the construction site of the building. The inspection fee schedule established shall bear some reasonable relationship to the cost of administering and enforcing the provisions of Chapters 3781. and 3791. of the Revised Code.

(B) In addition to the fee assessed in division (A) of this section, the board shall assess a fee of not more than five dollars for each application for acceptance and approval of plans and specifications and for making inspections pursuant to section 3791.04 of the Revised Code. The board shall adopt rules, in accordance with Chapter 119. of the Revised Code, specifying the manner by which the superintendent of industrial compliance shall collect and remit to the board the fees assessed under this division and requiring that remittance of the fees be made at least quarterly.

(C) Any person who fails to pay an inspection fee required for any inspection conducted by the department of commerce pursuant to Chapters 3781. and 3791. of the Revised Code, except for fees charged for the inspection of plans and specifications, within forty-five days after the inspection is conducted, shall pay a late payment fee equal to twenty-five per cent of the inspection fee.

(D) The board shall pay the fees assessed under this section into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 3791.11 - [Repealed Effective 7/1/2013] Abandoned service station definitions.

(A) As used in this section and sections 3791.12 and 3791.13 of the Revised Code:

(1) "Service station" means any facility designed and constructed primarily for use in the retail sale of gasoline, other petroleum products, and related accessories; except that "service station" does not include any such facility that has been converted for use for another bona fide business purpose, on and after the date of commencement of such other use.

(2) "Abandoned service station" means any service station that has not been used for the retail sale of gasoline, other petroleum products, and related accessories for a continuous period of six months, whenever failure to reasonably secure station buildings from ready access by unauthorized persons and to reasonably maintain the station's premises has resulted in conditions that endanger the public health, welfare, safety, or morals; provided, that such conditions include, but are not limited to, the presence of defective or deteriorated electrical wiring, heating apparatus, and gas connections, or of unprotected gasoline storage tanks, piping, and valves, or any combination of the foregoing; and provided further that the casual and intermittent use of a service station for the retail sale of any item described in division (A)(1) of this section during such six-month period shall not be held to prevent the station from being determined an abandoned service station if it meets the other qualifications of this division.

(B) No person shall construct, renew operation of, or continue operation of a service station unless, prior to the commencement of construction or renewed operation and during the period of continued operation, a valid bond is on file as provided in division (C) of this section. The bond shall be obtained by the owner of the property if the owner is also the owner of the service station. If the owner of the property is not the owner of the service station, then the bond shall be obtained by the lessee of the property; except that such lessee shall be other than any person who leases and operates the service station pursuant to a contract with a supplier of gasoline and petroleum products. The bond shall identify and list the name and address of the property owner and any lessee other than a person who leases and operates the service station pursuant to a contract with a supplier of gasoline and petroleum products.

(C) The bond required by division (B) of this section shall be filed annually with the executive authority of the municipal corporation in which the service station is, or is to be, located, or with the clerk of the board of county commissioners if the service station is not, or is not to be, located within a municipal corporation. The bond shall either be a cash bond or have sufficient sureties approved by the executive authority or clerk with whom it is filed. The bond shall be for a term of one year and shall be renewed annually. The bond shall be in the amount of three thousand dollars for each service station to provide for the repair or removal of the service station and its appurtenances and restoration of the property. The bond shall be conditioned upon the repair or removal of the service station and restoration of the property if the service station is determined to be an abandoned service station as provided in section 3791.12 of the Revised Code. If the service station is determined to be an abandoned service station, and division (D) or (F) of section 3791.12 of the Revised Code applies, the bond shall be forfeited and the proceeds applied to the costs of repair or removal and restoration as provided in section 3791.13 of the Revised Code. If the amount of the bond exceeds the costs of repair or removal and restoration, the excess shall be returned to the depositor.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-07-1975

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §803.10.



Section 3791.12 - [Effective Until 7/1/2013] Inspections - hearings.

(A) The executive authority of each municipal corporation and the board of county commissioners of each county shall designate a suitable person to make inspections, within their respective territorial jurisdictions, of any service stations that are, or appear to be, no longer in use for the purposes described in division (A)(1) of section 3791.11 of the Revised Code, or for any other bona fide business purpose. Inspections of service stations under this section shall be made at the order of the executive authority or board, or upon the complaint of any person claiming to be adversely affected by the condition of a service station. Any inspector designated under this section shall have the right to enter upon and inspect any service station that is, or appears to be, no longer in use as described in this section. No inspector, while in the lawful pursuit of official duties for such purpose, shall be subject to arrest for trespass while so engaged or for such cause thereafter.

(B) Whenever an inspector, upon inspecting a service station as provided in this section, has reasonable cause to believe that it qualifies as an abandoned service station, the inspector shall prepare a written report of the condition of the station's buildings and premises. The report shall be filed immediately with the executive authority or board. Upon receipt of the report, the executive authority or board shall fix a place and time, not less than thirty days nor more than sixty days after receipt of the report, for a hearing to determine whether the service station is an abandoned service station. The executive authority or board shall send written notice of the place and date of the hearing, together with a copy of the inspector's report and information that the service station may be ordered repaired or removed if determined to be abandoned, to all persons listed in the bond filed under division (C) of section 3791.11 of the Revised Code, and to all persons listed in the records of the county recorder or county clerk of courts as holding a lien on the affected property. Such notice shall be sent by certified mail to the address shown on such records.

(C) In hearing the matter and deciding the issue, the executive authority or board shall consider the testimony of any persons appearing pursuant to the notice or their authorized representatives, the testimony of any witnesses appearing on behalf of such persons, the inspector's report or testimony, or both, and any other evidence pertinent to the matter. If the executive authority or board thereupon determines that the service station is an abandoned service station in such condition as to constitute a danger to the public health, welfare, safety, or morals, it shall order the satisfactory repair, or removal, of the service station and its appurtenances, and restoration of the property, within such period of time, not less than thirty days, as the executive authority or board thereupon determines reasonable. Notice of the findings and order shall be sent to all persons required to be notified by division (B) of this section in the same manner as provided in that division.

(D) If an abandoned service station is not satisfactorily repaired or removed within the period of time provided in an order made under division (C) of this section, the municipal corporation or county may enter the land and complete the repair, if repair was ordered, or remove the service station and its appurtenances, if removal was ordered, and restore the property.

(E) Any person aggrieved by an order of an executive authority or board made under division (C) of this section, may appeal as provided in Chapter 2506. of the Revised Code within thirty days of the mailing of notice of the order.

(F) In the event that no persons notified as provided in division (B) of this section, or their authorized representatives, appear at the hearing, respond to an order of the executive authority or board, or appeal within thirty days of the mailing of notice of the order as provided in division (E) of this section, the municipal corporation or county may proceed as provided in division (D) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-07-1975

This section is set out twice. See also § 3791.12, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3791.12 - [Effective 7/1/2013] Inspections - hearings.

(A) As used in this section and section 3791.13 of the Revised Code:

(1) "Service station" means any facility designed and constructed primarily for use in the retail sale of gasoline, other petroleum products, and related accessories; except that "service station" does not include any such facility that has been converted for use for another bona fide business purpose, on and after the date of commencement of such other use.

(2) "Abandoned service station" means any service station that has not been used for the retail sale of gasoline, other petroleum products, and related accessories for a continuous period of six months, whenever failure to reasonably secure station buildings from ready access by unauthorized persons and to reasonably maintain the station's premises has resulted in conditions that endanger the public health, welfare, safety, or morals; provided, that such conditions include, but are not limited to, the presence of defective or deteriorated electrical wiring, heating apparatus, and gas connections, or of unprotected gasoline storage tanks, piping, and valves, or any combination of the foregoing; and provided further that the casual and intermittent use of a service station for the retail sale of any item described in division (A)(1) of this section during such six-month period shall not be held to prevent the station from being determined an abandoned service station if it meets the other qualifications of this division.

(B) The executive authority of each municipal corporation and the board of county commissioners of each county shall designate a suitable person to make inspections, within their respective territorial jurisdictions, of any service stations that are, or appear to be, no longer in use for the purposes described in division (A)(1) of this section , or for any other bona fide business purpose. Inspections of service stations under this section shall be made at the order of the executive authority or board, or upon the complaint of any person claiming to be adversely affected by the condition of a service station. Any inspector designated under this section shall have the right to enter upon and inspect any service station that is, or appears to be, no longer in use as described in this section. No inspector, while in the lawful pursuit of official duties for such purpose, shall be subject to arrest for trespass while so engaged or for such cause thereafter.

(C) Whenever an inspector, upon inspecting a service station as provided in this section, has reasonable cause to believe that it qualifies as an abandoned service station, the inspector shall prepare a written report of the condition of the station's buildings and premises. The report shall be filed immediately with the executive authority or board. Upon receipt of the report, the executive authority or board shall fix a place and time, not less than thirty days nor more than sixty days after receipt of the report, for a hearing to determine whether the service station is an abandoned service station. The executive authority or board shall send written notice of the place and date of the hearing, together with a copy of the inspector's report and information that the service station may be ordered repaired or removed if determined to be abandoned, to all persons listed in the records of the county recorder as an owner of the affected property, and to all persons listed in the records of the county recorder or county clerk of courts as holding a lien on the affected property. Such notice shall be sent by certified mail to the address shown on such records.

(D) In hearing the matter and deciding the issue, the executive authority or board shall consider the testimony of any persons appearing pursuant to the notice or their authorized representatives, the testimony of any witnesses appearing on behalf of such persons, the inspector's report or testimony, or both, and any other evidence pertinent to the matter. If the executive authority or board thereupon determines that the service station is an abandoned service station in such condition as to constitute a danger to the public health, welfare, safety, or morals, it shall order the satisfactory repair, or removal, of the service station and its appurtenances, and restoration of the property, within such period of time, not less than thirty days, as the executive authority or board thereupon determines reasonable. Notice of the findings and order shall be sent to all persons required to be notified by division (C) of this section in the same manner as provided in that division.

(E) If an abandoned service station is not satisfactorily repaired or removed within the period of time provided in an order made under division (D) of this section, the municipal corporation or county may enter the land and complete the repair, if repair was ordered, or remove the service station and its appurtenances, if removal was ordered, and restore the property.

(F) Any person aggrieved by an order of an executive authority or board made under division (D) of this section, may appeal as provided in Chapter 2506. of the Revised Code within thirty days of the mailing of notice of the order.

(G) In the event that no persons notified as provided in division (C) of this section, or their authorized representatives, appear at the hearing, respond to an order of the executive authority or board, or appeal within thirty days of the mailing of notice of the order as provided in division (F) of this section, the municipal corporation or county may proceed as provided in division (E) of this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-07-1975

This section is set out twice. See also § 3791.12, effective until 7/1/2013.



Section 3791.13 - [Effective Until 7/1/2013] Repair and removal.

(A) When a municipal corporation or county enters and repairs or removes an abandoned service station and its appurtenances and restores the property as provided in division (D) or (F) of section 3791.12 of the Revised Code, it may bring an action on the bond filed pursuant to division (C) of section 3791.11 of the Revised Code to recover the costs of repair or removal and restoration, plus the costs of the suit. If the costs of repair or removal and restoration exceed the amount collected on the bond, the owner of the property and any lessee, other than a person leasing and operating the service station pursuant to a contract with a supplier of gasoline and other petroleum products, shall be jointly and severally liable for the deficiency.

(B) Sections 3791.11, 3791.12, 3791.13 and 3791.99 of the Revised Code shall be an alternative remedy for the removal of abandoned service stations and shall not invalidate municipal ordinances, regulating the use, requiring maintenance or repair, or providing for the removal of service stations.

Effective Date: 11-07-1975

This section is set out twice. See also § 3791.13, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3791.13 - [Effective 7/1/2013] Repair and removal.

(A) When a municipal corporation or county enters and repairs or removes an abandoned service station and its appurtenances and restores the property as provided in division (E) or (G) of section 3791.12 of the Revised Code, it may bring an action to recover the costs of repair or removal and restoration, plus the costs of the suit. The owner of the property and any lessee, other than a person leasing and operating the service station pursuant to a contract with a supplier of gasoline and other petroleum products, shall be jointly and severally liable for the costs.

(B) Sections 3791.12, 3791.13 and 3791.99 of the Revised Code shall be an alternative remedy for the removal of abandoned service stations and shall not invalidate municipal ordinances regulating the use, requiring maintenance or repair, or providing for the removal of service stations.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-07-1975

This section is set out twice. See also § 3791.13, effective until 7/1/2013.



Section 3791.21 - Refuse container safety standards.

(A) As used in this section "refuse container" means only that type of refuse container which is self-dumping by means of a specially designed front, side, or rear loading vehicle.

(B) The board of building standards shall adopt by rule safety standards in compliance with regulations adopted by the federal consumer product safety commission on June 13, 1977 (Federal Register Vol. 42, No. 113, pp.30296-30302), to require refuse containers to be constructed, installed, or redesigned so that they will not tip over if persons climb in or on them.

(C) The rules of the board shall require all newly manufactured or installed refuse containers and all existing refuse containers to meet the safety standards before July 1, 1978.

(D) No person shall install, manufacture, sell, lease, or purchase any refuse container that does not conform to the rules of the board adopted under this section.

Effective Date: 06-06-1978



Section 3791.99 - [Effective Until 7/1/2013] Penalty.

(A) Whoever violates division (B) of section 3791.11 or division (D) of section 3791.21 of the Revised Code is guilty of a minor misdemeanor, and each day the violation continues constitutes a separate offense.

(B) Whoever violates this chapter or any rule adopted or order issued pursuant to it that relates to the construction, alteration, or repair of any building, and the violation is not detrimental to the health, safety, or welfare of any person, shall be fined not more than one hundred dollars.

(C) Whoever violates this chapter or any rule adopted or order issued pursuant to it that relates to the construction, alteration, or repair of any building, and the violation is detrimental to the health, safety, or welfare of any person, is guilty of a minor misdemeanor.

Effective Date: 06-06-1978; 05-27-2005

This section is set out twice. See also § 3791.99, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 3791.99 - [Effective 7/1/2013] Penalty.

(A) Whoever violates division (D) of section 3791.21 of the Revised Code is guilty of a minor misdemeanor, and each day the violation continues constitutes a separate offense.

(B) Whoever violates this chapter or any rule adopted or order issued pursuant to it that relates to the construction, alteration, or repair of any building, and the violation is not detrimental to the health, safety, or welfare of any person, shall be fined not more than one hundred dollars.

(C) Whoever violates this chapter or any rule adopted or order issued pursuant to it that relates to the construction, alteration, or repair of any building, and the violation is detrimental to the health, safety, or welfare of any person, is guilty of a minor misdemeanor.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-06-1978; 05-27-2005

This section is set out twice. See also § 3791.99, effective until 7/1/2013.






Chapter 3793 - ALCOHOL AND DRUG ADDICTION SERVICES

Section 3793.01 - Alcohol and drug addiction services definitions.

(A) As used in this chapter:

(1) "Alcoholism" means the chronic and habitual use of alcoholic beverages by an individual to the extent that the individual no longer can control the individual's use of alcohol or endangers the health, safety, or welfare of the individual or others.

(2) "Alcoholic" means a person suffering from alcoholism.

(3) "Drug addiction" means the use of a drug of abuse, as defined in section 3719.011 of the Revised Code, by an individual to the extent that the individual becomes physically or psychologically dependent on the drug or endangers the health, safety, or welfare of the individual or others.

(4) "Alcohol and drug addiction services" means services, including intervention, for the treatment of alcoholics or persons who abuse drugs of abuse and for the prevention of alcoholism and drug addiction.

(5) "Alcohol and drug addiction program" means a program that provides alcohol or drug addiction services and includes a facility or entity that operates such a program.

(6) "Gambling addiction" means the use of gambling by an individual to the extent that it causes psychological, financial, emotional, marital, legal, or other difficulties endangering the health, safety, or welfare of the individual or others.

(7) "Gambling addiction services" means services for the treatment of persons who have a gambling addiction and for the prevention of gambling addiction.

(B) Any reference in this chapter to a board of alcohol, drug addiction, and mental health services also refers to an alcohol and drug addiction services board in a service district in which an alcohol and drug addiction services board has been established under section 340.021 of the Revised Code.

Effective Date: 10-10-1989; 03-23-2005



Section 3793.02 - Duties of department.

(A) The department of alcohol and drug addiction services shall promote, assist in developing, and coordinate or conduct programs of education and research for the prevention of alcohol and drug addiction, the prevention of gambling addiction, the treatment, including intervention, of alcoholics and persons who abuse drugs of abuse, including anabolic steroids, and the treatment, including intervention, of persons with gambling addictions. Programs established by the department shall include abstinence-based prevention and treatment programs.

(B) In addition to the other duties prescribed by this chapter, the department shall do all of the following:

(1) Promote and coordinate efforts in the provision of alcohol and drug addiction services and of gambling addiction services by other state agencies, as defined in section 1.60 of the Revised Code; courts; hospitals; clinics; physicians in private practice; public health authorities; boards of alcohol, drug addiction, and mental health services; alcohol and drug addiction programs; law enforcement agencies; gambling addiction programs; and related groups;

(2) Provide for education and training in prevention, diagnosis, treatment, and control of alcohol and drug addiction and of gambling addiction for medical students, physicians, nurses, social workers, professional counselors, psychologists, and other persons who provide alcohol and drug addiction services or gambling addiction services;

(3) Provide training and consultation for persons who supervise alcohol and drug addiction programs and facilities or gambling addiction programs and facilities;

(4) Develop measures for evaluating the effectiveness of alcohol and drug addiction services, including services that use methadone treatment, and of gambling addiction services, and for increasing the accountability of alcohol and drug addiction programs and of gambling addiction programs;

(5) Provide to each court of record, and biennially update, a list of the treatment and education programs within that court's jurisdiction that the court may require an offender, sentenced pursuant to section 4511.19 of the Revised Code, to attend;

(6) Make the warning sign described in sections 3313.752, 3345.41, and 3707.50 of the Revised Code available on the department's internet web site;

(7) Provide a program of gambling addiction services on behalf of the state lottery commission, pursuant to an agreement entered into with the director of the commission under division (K) of section 3770.02 of the Revised Code, and provide a program of gambling and addiction services on behalf of the Ohio casino control commission, under an agreement entered into with the executive director of the commission under section 3772.062 of the Revised Code. Under Section 6(C)(3) of Article XV, Ohio Constitution, the department may enter into agreements with local alcohol, drug addiction, and mental health service districts that are authorized and operating in this state, including with such districts of counties in which a casino facility is not located, and nonprofit organizations to provide gambling and addiction services and substance abuse services, and with state institutions of higher education or private nonprofit institutions that possess a certificate of authorization issued under Chapter 1713. of the Revised Code to perform related research.

(C) The department may accept and administer grants from public or private sources for carrying out any of the duties enumerated in this section.

(D) Pursuant to Chapter 119. of the Revised Code, the department shall adopt a rule defining the term "intervention" as it is used in this chapter in connection with alcohol and drug addiction services and in connection with gambling addiction services. The department may adopt other rules as necessary to implement the requirements of this chapter.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 03-23-2005



Section 3793.03 - Duties of director.

The director of alcohol and drug addiction services shall do all the following:

(A) Organize the department of alcohol and drug addiction services for its efficient operation, including creating bureaus or offices as necessary;

(B) Appoint employees as necessary for the efficient conduct of the department and prescribe their titles and duties;

(C) Establish procedures for conducting the business of the department, including procedures for the custody, use, and preservation of records, papers, documents, and property.

Effective Date: 10-10-1989



Section 3793.031 - Real or personal property transactions.

The director of alcohol and drug addiction services may acquire by purchase, lease, or otherwise such real and personal property rights in the name of the state as are necessary for the purposes of the department. The director, with the approval of the governor and the attorney general, may sell, lease, or exchange portions of real and personal property of the department when the sale, lease, or exchange is advantageous to the state. Money received from such sales, leases, or exchanges shall be credited to the general revenue fund.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-29-1999



Section 3793.032 - Problem casino gambling and addictions fund; administration.

The director of alcohol and drug addiction services shall administer the problem casino gambling and addictions fund. The director shall use the money in the fund to support programs that provide gambling addiction services, alcohol and drug addiction programs that provide alcohol and drug addiction services, other programs that relate to gambling addiction and substance abuse, and research that relates to gambling addiction and substance abuse. Treatment services provided under programs supported by money in the fund under this section shall be services that are provided by alcohol and drug addiction treatment programs certified by the department of alcohol and drug addiction services or provided by counselors who are certified by the department. Prevention services provided under programs supported by money in the fund under this section shall be services that are provided by alcohol and drug addiction prevention programs certified by the department of alcohol and drug addiction services.

The director shall prepare an annual report describing the use of the fund for these purposes. The director shall submit the report to the Ohio casino control commission, the speaker and minority leader of the house of representatives, the president and minority leader of the senate, the governor, and the joint committee on gaming and wagering.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 3793.04 - Comprehensive statewide alcohol and drug addiction services plan.

The department of alcohol and drug addiction services shall develop, administer, and revise as necessary a comprehensive statewide alcohol and drug addiction services plan for the implementation of this chapter. The plan shall emphasize abstinence from the use of alcohol and drugs of abuse as the primary goal of alcohol and drug addiction services. The council on alcohol , drug, and gambling addiction services shall advise the department in the development and implementation of the plan.

The plan shall provide for the allocation and distribution of funds appropriated to the department by the general assembly for services furnished by alcohol and drug addiction programs under contract with boards of alcohol, drug addiction, and mental health services. The department shall exclude from the allocation and distribution any funds that are transferred to the department of job and family services to pay the nonfederal share of alcohol and drug addiction services covered by the medicaid program.

The plan shall specify the methodology that the department will use for determining how the funds will be allocated and distributed. A portion of the funds shall be allocated on the basis of the ratio of the population of each alcohol, drug addiction, and mental health service district to the total population of the state as determined from the most recent federal census or the most recent official estimate made by the United States census bureau.

The plan shall ensure that alcohol and drug addiction services of a high quality are accessible to, and responsive to the needs of, all persons, especially those who are members of underserved groups, including, but not limited to, African Americans, Hispanics, native Americans, Asians, juvenile and adult offenders, women, veterans, and persons with special services needs due to age or disability. The plan shall include a program to promote and protect the rights of those who receive services.

To aid in formulating the plan and in evaluating the effectiveness and results of alcohol and drug addiction services, the department, in consultation with the department of mental health, shall establish and maintain an information system or systems. The department of alcohol and drug addiction services shall specify the information that must be provided by boards of alcohol, drug addiction, and mental health services and by alcohol and drug addiction programs for inclusion in the system. The department shall not collect any personal information from the boards except as required or permitted by state or federal law for purposes related to payment, health care operations, program and service evaluation, reporting activities, research, system administration, and oversight.

In consultation with boards, programs, and persons receiving services, the department shall establish guidelines for the use of funds allocated and distributed under this section and for the boards' development of plans for services required by sections 340.033 and 3793.05 of the Revised Code.

In any fiscal year, the department shall spend, or allocate to boards, for methadone maintenance programs or any similar programs not more than eight per cent of the total amount appropriated to the department for the fiscal year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-10-1989



Section 3793.041 - Statewide gambling addiction services plan.

The department of alcohol and drug addiction services shall develop, administer, and revise as necessary a comprehensive statewide gambling addiction services plan. The council on alcohol, drug, and gambling addiction services shall advise the department in the development and implementation of the plan.

The plan shall provide for allocation and distribution of funds from the problem casino gambling and addictions fund described in Section 6(C)(3)(g) of Article XV, Ohio Constitution, and any funding to be distributed by the department for problem gambling.

The plan shall specify the methodology that the department will use for determining how the funds will be allocated and distributed. A portion of the funds shall be allocated on the basis of the ratio of the population of each alcohol, drug addiction, and mental health service district to the total population of the state as determined from the most recent federal census or the most recent official estimate made by the United States census bureau.

The plan shall ensure that gambling addiction services of a high quality are accessible to, and responsive to the needs of, all persons, especially those who are members of underserved groups, including, but not limited to, African Americans, Hispanics, native Americans, Asians, juvenile and adult offenders, women, veterans, and persons with special services needs due to age or disability. The plan shall include a program to promote and protect the rights of those who receive services.

To aid in formulating the plan and in evaluating the effectiveness and results of gambling addiction services, the department, in consultation with the department of mental health, shall establish and maintain an information system or systems. The department of alcohol and drug addiction services shall specify the information that must be provided by boards of alcohol, drug addiction, and mental health services and by gambling addiction programs for inclusion in the system. The department shall not collect any personal information from the boards except as required or permitted by state or federal law for purposes related to payment, health care operations, program and service evaluation, reporting activities, research, system administration, and oversight.

In consultation with boards, programs, and persons receiving services, the department shall establish guidelines for the use of funds allocated and distributed under this section.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3793.05 - Submitting county plan to department for review.

A plan for alcohol and drug addiction services prepared in accordance with section 340.033 of the Revised Code shall be submitted to the department of alcohol and drug addiction services by each board of alcohol, drug addiction, and mental health services at intervals specified by the department. The plan constitutes an application for funds distributed by the department pursuant to the comprehensive statewide alcohol and drug addiction services plan developed under section 3793.04 of the Revised Code.

The department shall review plans and approve or disapprove them in whole or in part. The department shall distribute funds to a board under this chapter if it approves all or part of the plan submitted by the board. The department may withhold all or part of the funds allocated to a board if it disapproves all or part of a plan. Prior to a final decision to disapprove a plan or to withhold funds from a board, a representative of the director of alcohol and drug addiction services shall meet with the board and discuss the reason for the action the department proposes to take and any corrective action that should be taken to make the plan acceptable to the department. In addition, the department shall offer technical assistance to the board to assist it to make the plan acceptable. The department shall give the board a reasonable time in which to revise the plan. The board thereafter shall submit a revised plan or a new plan to the department.

If the approval of a new plan remains in dispute thirty days prior to the conclusion of the fiscal year in which the board's then current plan is scheduled to expire, the board or the department may request that the dispute be submitted to a mutually agreed upon third party mediator with the cost to be shared by the board and the department. The mediator shall issue to the board and the department its recommendations for resolution of the dispute. Prior to the conclusion of the fiscal year, the department, taking into consideration the recommendations of the mediator, shall make a final determination and approve or disapprove the plan, in whole or in part.

The department shall establish procedures for the review of plans and a timetable for submission and review of plans and for corrective action and submission of new or revised plans.

If a board determines that it is necessary to amend a plan that has been approved under this section, the board shall submit the proposed amendment to the department. The department may approve or disapprove all or part of the amendment. If the department does not approve all or part of the amendment within thirty days after it is submitted, the amendment shall be considered approved. If the department disapproves all or part of the amendment, it shall inform the board of the reasons for its disapproval and the criteria that the board must meet before the amendment can be approved. The department shall provide the board an opportunity to present its case on behalf of the amendment. The department shall give the board a reasonable time within which to meet the criteria and shall offer technical assistance to the board to help it meet the criteria.

The department may distribute funds for alcohol and drug addiction services specified by the department on a regional or statewide basis. Funds for these services may be distributed to a single board or a group of two or more boards. If the department chooses to distribute the funds to two or more boards, it shall require the boards to submit to the department a joint plan for provision of the services and use of the funds. In addition, the department shall, at the request of a single board or a group of two or more boards, consider a proposal that specified services be funded on a regional or statewide basis.

Effective Date: 10-10-1989



Section 3793.051 - Joint state plan to improve accessibility and timeliness of alcohol and drug addiction services.

The department of alcohol and drug addiction services, in conjunction with the department of job and family services, shall develop a joint state plan to improve the accessibility and timeliness of alcohol and drug addiction services for individuals identified by a public children services agency as in need of those services. The plan shall address the fact that Ohio works first participants may be among the persons receiving services under section 340.15 of the Revised Code and shall require the department of job and family services to seek federal funds available under Title IV-A of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, for the provision of the services to Ohio works first participants who are receiving services under section 340.15 of the Revised Code.

The plan shall address the need and manner for sharing information and include a request for the general assembly to appropriate an amount of funds specified in the report to be used by the departments to pay for services under section 340.15 of the Revised Code. The departments shall review and amend the plan as necessary.

Not later than the first day of July of each even-numbered year, the departments shall submit a report on the progress made under the joint state plan to the governor, president of the senate, and speaker of the house of representatives. The report shall include information on treatment capacity, needs assessments, and number of individuals who received services pursuant to section 340.15 of the Revised Code.

Effective Date: 07-01-2000



Section 3793.06 - Certification of programs.

(A) Each alcohol and drug addiction program shall apply to the department of alcohol and drug addiction services for certification. No program shall be eligible to receive state or federal funds unless it has been certified by the department.

(B) No person shall represent in any manner that a program is certified by the department if the program is not certified at the time the representation is made.

(C) Pursuant to Chapter 119. of the Revised Code and in consultation with members or representatives of boards of alcohol, drug addiction, and mental health services, programs, individuals who receive alcohol and drug addiction services, and the department of mental health, the department shall adopt rules that establish all of the following:

(1) Minimum standards for the operation of programs, including, but not limited to, the following:

(a) Requirements regarding physical facilities of programs;

(b) Requirements with regard to health, safety, adequacy, and cultural specificity and sensitivity;

(c) Requirements regarding the rights of recipients of services and procedures to protect these rights.

(2) Standards for evaluating programs;

(3) Standards and procedures for granting full or conditional certification to a program;

(4) Standards and procedures for revoking the certification of a program that does not continue to meet the minimum standards established pursuant to this section.

(D) Rules adopted under division (C) of this section shall specify the limitations to be placed on a program that is granted conditional certification.

(E) The department may visit and evaluate any program to determine whether it meets the minimum standards for certification . In the case of a program that has a contract with or proposes to contract with a board of alcohol, drug addiction, and mental health services, the department shall conduct the visit and evaluation in cooperation with the board.

(F) Subject to section 3793.061 of the Revised Code, the department shall determine whether an applicant's program meets the minimum standards for certification. If the department determines that the program meets the minimum standards, it shall certify or recertify the program.

(G) If the department determines that a program that has a contract with a board or proposes to contract with a board does not meet the minimum standards for certification, it shall identify the areas in which the program does not meet the standards, specify what action is necessary to meet the standards, and offer technical assistance to the board to enable it to assist the program in meeting the standards. The department shall give the program a reasonable time within which to demonstrate that the program meets the minimum standards or to bring the program into compliance with the standards. If the department concludes that the program continues to fail to meet minimum standards, it shall deny certification and may request that the board reallocate the funds that the board is allocating to that program to another program that is certified. If the board does not reallocate the funds within a reasonable time, the department may withhold from the board the funds that the board is allocating to the program and allocate the funds directly to a recovery program certified by the department.

The department shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this division. The rules shall specify the notice and hearing procedures to be followed prior to denial of certification or reallocation of funds.

(H) The department may withhold from a board all or part of the state and federal funds allocated for a program certified under this section in the event of failure of that program to comply with this chapter, Chapter 340. of the Revised Code, rules adopted by the department, or other provisions of state or federal law, including federal regulations.

If the department proposes to withhold funds, it shall identify the areas of the program's noncompliance and the action necessary to achieve compliance and shall offer technical assistance to the board to enable it to assist the program to achieve compliance. The department shall allow a reasonable time within which the board or program shall demonstrate that the program is in compliance or the program shall bring itself into compliance. Before withholding funds, the department shall hold a hearing on the question of whether the program is in, or can be brought into, compliance. If, based on the hearing and other evidence, the department determines that compliance has not been, or cannot be, achieved, the department may withhold the funds and allocate all or part of the withheld funds to a certified program that is in compliance. That program shall use the funds to provide the services of the program that is not in compliance, until such time as it is in compliance.

The department shall establish rules pursuant to Chapter 119. of the Revised Code to implement this division.

(I) The department shall maintain a current list of alcohol and drug addiction programs certified by the department under division (A) of this section and shall provide a copy of the current list to a judge of a court of common pleas who requests a copy for the use of the judge under division (H) of section 2925.03 of the Revised Code. The list of certified alcohol and drug addiction programs shall identify each certified program by its name, its address, and the county in which it is located.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-17-1996



Section 3793.061 - Accreditation in lieu of certification.

(A) In lieu of a determination by the department of alcohol and drug addiction services of whether an alcohol and drug addiction program satisfies the standards for certification under section 3793.06 of the Revised Code, the department shall accept appropriate accreditation of an applicant's alcohol and other drug addiction services, integrated mental health and alcohol and other drug addiction services, or integrated alcohol and other drug addiction and physical health services being provided in this state from any of the following national accrediting organizations as evidence that the applicant satisfies the standards for certification:

(1) The joint commission;

(2) The commission on accreditation of rehabilitation facilities;

(3) The council on accreditation.

(B) If the department determines that an applicant's accreditation is current, is appropriate for the program for which the applicant is seeking certification, and the applicant meets any other requirements established under this section or in rules adopted under this section, the department shall certify or recertify the program. Except as provided in division (C)(2) of this section, the department shall issue the certification or recertification without further evaluation of the program.

(C) For purposes of this section, all of the following apply:

(1) The department may review the accrediting organizations listed in division (A) of this section to evaluate whether the accreditation standards and processes used by the organizations are consistent with service delivery models the department considers appropriate for alcohol and other drug addiction services, physical health services, or both. The department may communicate to an accrediting organization any identified concerns, trends, needs, and recommendations.

(2) The department may visit or otherwise evaluate an alcohol and drug addiction program at any time based on cause, including complaints made by or on behalf of consumers and confirmed or alleged deficiencies brought to the attention of the department.

(3) The department shall require an alcohol and drug addiction program to notify the department not later than ten days after any change in the program's accreditation status. The program may notify the department by providing a copy of the relevant document the program received from the accrediting organization.

(4) The department shall require an alcohol and drug addiction program to submit to the department reports of major unusual incidents.

(5) The department may require an alcohol and drug addiction program to submit to the department cost reports pertaining to the program.

(D) The department shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. In adopting the rules, the department shall do all of the following:

(1) Specify the documentation that must be submitted as evidence of holding appropriate accreditation;

(2) Establish a process by which the department may review the accreditation standards and processes used by the national accrediting organizations listed in division (A) of this section;

(3) Specify the circumstances under which reports of major unusual incidents and program cost reports must be submitted to the department;

(4) Specify the circumstances under which the department may visit or otherwise evaluate an alcohol and drug addiction program for cause;

(5) Establish a process by which the department, based on deficiencies identified as a result of visiting or evaluating an alcohol drug addiction program under division (C)(2) of this section, may take any of a range of corrective actions, with the most stringent being revocation of the program's certification.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3793.07 - [Repealed] .

Repealed by 129th General AssemblyFile No.161,HB 284, §2, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 3793.08 - Annual report.

The department of alcohol and drug addiction services shall submit an annual report to the governor, which shall include all of the following:

(A) A statement of the number of people served by alcohol and drug addiction programs that receive funds distributed by the department, with a breakdown into categories including age, sex, race, the type of drug to which the person is addicted, and any other categories the director of alcohol and drug addiction services considers significant;

(B) A report measuring the success of alcohol and drug addiction programs, based on the use of measures for accountability developed by the department, including the percentage of people served by such programs who have not relapsed;

(C) Any other information that the director considers significant or is requested by the governor.

Effective Date: 09-29-1999



Section 3793.09 - Council on alcohol, drug, and gambling addiction services.

(A) There is hereby created the council on alcohol , drug, and gambling addiction services which shall consist of the public officials specified in division (B) of this section, or their designees, and fourteen members appointed by the governor with the advice and consent of the senate. The members appointed by the governor shall be representatives of the following: boards of alcohol, drug addiction, and mental health services; the criminal and juvenile justice systems; alcohol and drug addiction programs; and gambling addiction programs. At least four of the appointed members shall be persons who have received or are receiving alcohol or drug addiction services or are parents or other relatives of such persons; of these at least two shall be women and at least one shall be a member of a minority

group. At least one appointed member shall be an individual who has received or is receiving gambling addiction services.

Terms of office shall be two years, with each term ending on the same day of the same month as the term it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the same manner as original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of the term. A member shall continue in office subsequent to the expiration of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(B) The directors of health, public safety, mental health, rehabilitation and correction, and youth services; the superintendents of public instruction and liquor control; the attorney general; the adjutant general; the executive director of the division of criminal justice services in the department of public safety; the executive director of the casino control commission; the executive director of the lottery commission; and the executive director of the state racing commission shall be voting members of the council, except that any of these officials may designate an individual to serve in the official's place as a voting member of the council. The director of alcohol and drug addiction services shall serve as a nonvoting member of the council.

(C) The governor shall annually appoint a chairperson from among the members of the council. The council shall meet quarterly and at other times the chairperson considers necessary. In addition to other duties specified in this chapter, the council shall review the development of the comprehensive statewide plan for alcohol and drug addiction services, the comprehensive statewide plan for gambling addiction services, revisions of those plans, and other actions taken to implement the purposes of this chapter by the department of alcohol and drug addiction services and shall act as an advisory council to the director of alcohol and drug addiction services.

(D) Members of the council shall serve without compensation, but shall be paid actual and necessary expenses incurred in the performance of their duties.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1997; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3793.10 - Drivers' intervention program.

A drivers' intervention program may be used as an alternative to a term of imprisonment for an offender sentenced pursuant to division (G)(1)(a) of section 4511.19 of the Revised Code, if it is certified by the director of alcohol and drug addiction services pursuant to this section. No drivers' intervention program shall be used as an alternative to a term of imprisonment that is imposed pursuant to division (G)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code.

To qualify for certification by the director and to receive funds from the statewide treatment and prevention fund created by section 4301.30 of the Revised Code in any amounts and at any times that the director determines are appropriate, a drivers' intervention program shall meet state minimum standards that the director shall establish by rule. The rules shall include, but are not limited to, standards governing program course hours and content, qualifications of program personnel, methods of identifying and testing participants to isolate participants with alcohol and drug abuse problems, referral of such persons to alcohol and drug addiction programs, the prompt notification of courts by program operators of the completion of the programs by persons required by courts to attend them, and record keeping, including methods of tracking participants for a reasonable time after they have left the program.

The director shall issue a certificate to any qualified drivers' intervention program. The certificate is valid for three years.

Effective Date: 01-01-2004



Section 3793.11 - Methadone treatment license.

(A) No alcohol and drug addiction program shall employ methadone treatment or prescribe, dispense, or administer methadone unless the program is licensed under this section. No alcohol and drug addiction program licensed under this section shall maintain methadone treatment in a manner inconsistent with this section and the rules adopted under it.

(B) An alcohol and drug addiction program may apply to the department of alcohol and drug addiction services for a license to maintain methadone treatment. The department shall review all applications received.

(C) The department may issue a license to maintain methadone treatment to an alcohol and drug addiction program only if all of the following apply:

(1) The program is operated by a private, nonprofit organization or by a government entity;

(2) For at least two years immediately preceding the date of application, the program has been fully certified under section 3793.06 of the Revised Code;

(3) The program has not been denied a license to maintain methadone treatment or had its license withdrawn or revoked within the five-year period immediately preceding the date of application;

(4) It affirmatively appears to the department that the program is adequately staffed and equipped to maintain methadone treatment;

(5) It affirmatively appears to the department that the program will maintain methadone treatment in strict compliance with section 3719.61 of the Revised Code, all other laws relating to drug abuse, and the rules adopted by the department;

(6) Except as provided in division (D) of this section, there is no public or private school, licensed child day-care center, or other child-serving agency within a radius of five hundred feet of the location where the program is to maintain methadone treatment.

(D) The department may waive the requirement of division (C)(6) of this section if it receives, from each public or private school, licensed child day-care center, or other child-serving agency that is within the applicable radius of the location where the program is to maintain methadone treatment, a letter of support for the location. The department shall determine whether a letter of support is satisfactory for purposes of waiving the requirement.

(E) A license to maintain methadone treatment shall expire one year from the date of issuance. Licenses may be renewed.

(F) The department shall establish procedures and adopt rules for licensing, inspection, and supervision of alcohol and drug addiction programs that maintain methadone treatment. The rules shall establish standards for the control, storage, furnishing, use, and dispensing of methadone, prescribe minimum standards for the operation of the methadone treatment component of the program, and comply with federal laws and regulations.

All rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code. All actions taken by the department regarding the licensing of programs to maintain methadone treatment shall be conducted in accordance with Chapter 119. of the Revised Code, except as provided in division (L) of this section.

(G) The department of alcohol and drug addiction services shall inspect all alcohol and drug addiction programs licensed to maintain methadone treatment. Inspections shall be conducted at least annually and may be conducted more frequently. No person or government entity shall interfere with a state or local government official acting on behalf of the department while conducting an inspection.

(H) An alcohol and drug addiction program shall not administer or dispense methadone in a tablet, powder, or intravenous form. Methadone shall be administered or dispensed only in a liquid form intended for ingestion. A program shall not administer or dispense methadone to an individual for pain or other medical reasons.

(I) As used in this division, "program sponsor" means a person who assumes responsibility for the operation and employees of the methadone treatment component of an alcohol and drug addiction program.

An alcohol and drug addiction program shall not employ an individual who receives methadone treatment from that program. A program shall not permit an individual to act as a program sponsor, medical director, or director of the program if the individual is receiving methadone treatment from any alcohol and drug addiction program.

(J) The department may issue orders to assure compliance with section 3719.61 of the Revised Code, all other laws relating to drug abuse, and the rules adopted under this section. Subject to section 3793.13 of the Revised Code, the department may hold hearings, require the production of relevant matter, compel testimony, issue subpoenas, and make adjudications. Upon failure of a person without lawful excuse to obey a subpoena or to produce relevant matter, the department may apply to a court of common pleas for an order compelling compliance.

(K) The department may refuse to issue, or may withdraw or revoke, a license to maintain methadone treatment. A license may be refused if an alcohol and drug addiction program does not meet the requirements of division (C) of this section. A license may be withdrawn at any time the department determines that the program no longer meets the requirements for receiving the license. A license may be revoked in accordance with division (L) of this section.

In the case of a license issued prior to the effective date of this amendment, the department shall not consider the requirement of division (C)(6) of this section in determining whether to renew, withdraw, or revoke the license.

(L) If the department of alcohol and drug addiction services finds reasonable cause to believe that an alcohol and drug addiction program licensed under this section is in violation of any provision of section 3719.61 of the Revised Code, or of any other state or federal law or rule relating to drug abuse, the department may issue an order immediately revoking the license, subject to division (M) of this section. The department shall set a date not more than fifteen days later than the date of the order of revocation for a hearing on the continuation or cancellation of the revocation. For good cause, the department may continue the hearing on application of any interested party. In conducting hearings, the department has all the authority and power set forth in division (J) of this section. Following the hearing, the department shall either confirm or cancel the revocation. The hearing shall be conducted in accordance with Chapter 119. of the Revised Code, except that the program shall not be permitted to maintain methadone treatment pending the hearing or pending any appeal from an adjudication made as a result of the hearing. Notwithstanding any provision of Chapter 119. of the Revised Code to the contrary, a court shall not stay or suspend any order of revocation issued by the director under this division pending judicial appeal.

(M) The department shall not revoke a license to maintain methadone treatment unless all clients receiving methadone treatment from the alcohol and drug addiction program are provided adequate substitute treatment. For purposes of this division, the department may transfer the clients to other programs licensed to maintain methadone treatment or replace any or all of the administrators and staff of the program with representatives of the department who shall continue on a provisional basis the methadone treatment component of the program.

(N) Each time the department receives an application from an alcohol and drug addiction program for a license to maintain methadone treatment, issues or refuses to issue a license, or withdraws or revokes a license, the department shall notify the board of alcohol, drug addiction, and mental health services of each alcohol, drug addiction, and mental health service district in which the program is operated.

(O) Whenever it appears to the department from files, upon complaint, or otherwise, that an alcohol and drug addiction program has engaged in any practice declared to be illegal or prohibited by section 3719.61 of the Revised Code, or any other state or federal laws or regulations relating to drug abuse, or when the department believes it to be in the best interest of the public and necessary for the protection of the citizens of the state, the department may request criminal proceedings by laying before the prosecuting attorney of the proper county any evidence of criminality which may come to its knowledge.

(P) The department shall maintain a current list of alcohol and drug addiction programs licensed by the department under this section and shall provide a copy of the current list to a judge of a court of common pleas who requests a copy for the use of the judge under division (H) of section 2925.03 of the Revised Code. The list of licensed alcohol and drug addiction programs shall identify each licensed program by its name, its address, and the county in which it is located.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. at the earliest time permitted by law. (Signed by the Governor on 12/20/2012.)

Effective Date: 10-17-1996

Related Legislative Provision: See 129th General AssemblyFile No.194,HB 303, §9



Section 3793.12 - Statistics concerning care, treatment and rehabilitation.

(A) The department of alcohol and drug addiction services shall collect and compile statistics and other information on the care, treatment, and rehabilitation of alcoholics, drug dependent persons, and persons in danger of drug dependence in this state, including, without limitation, information on the number of such persons, the type of drug involved, the type of care, treatment, or rehabilitation prescribed or undertaken, and the success or failure of the care, treatment, or rehabilitation.

(B) No alcohol or drug addiction program shall fail to supply statistics and other information within its knowledge and with respect to its programs, upon request of the department.

(C) Communications by a person seeking aid in good faith for alcoholism or drug dependence are confidential, and this section does not require the collection or permit the disclosure of information which reveals or comprises the identity of any person seeking aid.

(D) Based on the information collected and compiled under division (A) of this section, the department shall develop a project to assess the outcomes of persons served by alcohol and drug addiction programs that receive funds distributed by the department.

Effective Date: 09-29-1999



Section 3793.13 - Confidentiality.

(A) Records or information, other than court journal entries or court docket entries, pertaining to the identity, diagnosis, or treatment of any patient that are maintained in connection with the performance of any drug treatment program licensed by, or certified by, the director of alcohol and drug addiction services, under section 3793.11 of the Revised Code, shall be kept confidential, may be disclosed only for the purposes and under the circumstances expressly authorized under this section, and may not otherwise be divulged in any civil, criminal, administrative, or legislative proceeding.

(B) When the patient, with respect to whom any record or information referred to in division (A) of this section is maintained, gives consent in the form of a written release signed by the patient, the content of the record or information may be disclosed if the written release:

(1) Specifically identifies the person, official, or entity to whom the information is to be provided;

(2) Describes with reasonable specificity the record, records, or information to be disclosed; and

(3) Describes with reasonable specificity the purposes of the disclosure and the intended use of the disclosed information.

(C) A patient who is subject to a community control sanction, parole, or a post-release control sanction or who is ordered to rehabilitation in lieu of conviction, and who has agreed to participate in a drug treatment or rehabilitation program as a condition of the community control sanction, post-release control sanction, parole, or order to rehabilitation, shall be considered to have consented to the release of records and information relating to the progress of treatment, frequency of treatment, adherence to treatment requirements, and probable outcome of treatment. Release of information and records under this division shall be limited to the court or governmental personnel having the responsibility for supervising the patient's community control sanction, post-release control sanction, parole, or order to rehabilitation. A patient, described in this division, who refuses to allow disclosure may be considered in violation of the conditions of the patient's community control sanction, post-release control sanction, parole, or order to rehabilitation.

(D) Disclosure of a patient's record may be made without the patient's consent to qualified personnel for the purpose of conducting scientific research, management, financial audits, or program evaluation, but these personnel may not identify, directly or indirectly, any individual patient in any report of the research, audit, or evaluation, or otherwise disclose a patient's identity in any manner.

(E) Upon the request of a prosecuting attorney or the director of alcohol and drug addiction services, a court of competent jurisdiction may order the disclosure of records or information referred to in division (A) of this section if the court has reason to believe that a treatment program or facility is being operated or used in a manner contrary to law. The use of any information or record so disclosed shall be limited to the prosecution of persons who are or may be charged with any offense related to the illegal operation or use of the drug treatment program or facility, or to the decision to withdraw the authority of a drug treatment program or facility to continue operation. For purposes of this division the court shall:

(1) Limit disclosure to those parts of the patient's record considered essential to fulfill the objective for which the order was granted;

(2) Require, where appropriate, that all information be disclosed in chambers;

(3) Include any other appropriate measures to keep disclosure to a minimum, consistent with the protection of the patients, the physician-patient relationship, and the administration of the drug treatment and rehabilitation program.

(F) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Effective Date: 01-01-2004



Section 3793.14 - Civil rights and liberties of patients.

Any person treated under this chapter or rules adopted under it shall retain his civil rights and liberties, including the right not to be experimented upon with treatment not accepted as good medical practice without his fully informed consent, the right as a patient to maintain the confidentiality of health and medical records, the right as a person detained for medical purposes to receive adequate and appropriate treatment, and the right to vote.

Effective Date: 10-10-1989



Section 3793.15 - Addicted pregnant women and their children.

(A) The department of alcohol and drug addiction services, in accordance with division (B) of this section, shall give priority to developing, and promptly shall develop, with available public and private resources a program that does all of the following:

(1) Provides a manner of identifying the aggregate number of pregnant women in this state who are addicted to a drug of abuse;

(2) Provides for an effective means of intervention to eliminate the addiction of pregnant women to drugs of abuse prior to the birth of their children;

(3) Provides for the continued monitoring of women who were addicted to a drug of abuse during their pregnancies, after the birth of their children, and for the availability of treatment and rehabilitation for those women;

(4) Provides a manner of determining the aggregate number of children who are born in this state to women who are addicted, at the time of birth, to a drug of abuse, and of children who are born in this state with an addiction to or a dependency on a drug of abuse;

(5) Provides for the continued monitoring of children who are born in this state to women who are addicted, at the time of birth, to a drug of abuse, or who are born in this state with an addiction to or dependency on a drug of abuse, after their birth;

(6) Provides for the treatment and rehabilitation of any child who is born to a woman who is addicted, at the time of birth, to a drug of abuse, and of any child who is born with an addiction to or dependency on a drug of abuse.

(B) In developing the program described in division (A) of this section, the department may obtain information from the department of health and the department of job and family services, and those departments shall cooperate with the department of alcohol and drug addiction services in its development and implementation of the program.

(C) Immediately upon its development of the program described in division (A) of this section, the department shall implement the program.

(D) Any record or information that is obtained or maintained by the department in connection with the program described in division (A) of this section and could enable the identification of any woman or child described in division (A)(1) or (4) of this section is not a public record subject to inspection or copying under section 149.43 of the Revised Code.

Effective Date: 07-01-2000



Section 3793.16 - Education and training program for employees of state correctional and youth services institutions.

(A) As used in this section, "state correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(B) The department of alcohol and drug addiction services shall develop a program that is designed to educate and train the employees of each state correctional institution, the employees of each department of youth services institution, and other persons associated by contract or otherwise with each state correctional institution or each department of youth services institution, who will be responsible for the conduct of, or otherwise providing treatment or rehabilitation services pursuant to, a substance abuse treatment or rehabilitation program offered in the institution to adult prisoners or juvenile offenders. Upon the development of the educational and training program, the department of alcohol and drug addiction services promptly shall commence its implementation. The department of alcohol and drug addiction services may charge to the department of rehabilitation and correction and to the department of youth services a reasonable annual fee that reflects the expenses incurred by it during the immediately preceding calendar year in preparing and offering the educational and training program during that year to the respective employees and other associated persons described in this division.

The director of rehabilitation and correction and the director of youth services shall require the respective employees and other associated persons described in this division to attend and successfully complete the educational and training program developed pursuant to this division as a condition of their continuing to have responsibility for the conduct of, or their continuing to provide treatment or rehabilitation services pursuant to, any treatment or rehabilitation program that is offered in a state correctional institution or in a department of youth services institution to adult prisoners or juvenile offenders. If the department of alcohol and drug addiction services charges a reasonable annual fee as described in this division, the director involved shall cause that fee to be paid from any available funds of the department of rehabilitation and correction or any available funds of the department of youth services.

(C) The department of rehabilitation and correction and the department of alcohol and drug addiction services jointly shall develop program specifications for the alcohol and drug addiction treatment programs offered in state correctional institutions.

Effective Date: 09-29-1995



Section 3793.17 - [Repealed].

Effective Date: 07-01-1993



Section 3793.18 - Program providing information and services to courts.

The department of alcohol and drug addiction services promptly shall develop and maintain a program that continually provides the courts of this state with relevant information pertaining to alcohol and drug addiction services and programs available both within their jurisdictions and statewide in order to facilitate the ability of the courts to utilize treatment and rehabilitation alternatives in addition to or in lieu of imposing sentences of imprisonment upon appropriate offenders.

Effective Date: 08-22-1990



Section 3793.19 - Revolving loans for recovery homes fund.

There is hereby created in the state treasury the revolving loans for recovery homes fund. The fund shall consist of money received by the state from the federal government under section 1916A (a) of the "Anti-Drug Abuse Act of 1988," 102 Stat. 4202, 42 U.S.C. 300x-4 a, to establish a revolving loan fund to make loans for the costs of establishing programs for the provision of housing in which individuals recovering from alcohol or drug abuse may reside in groups of not less than four individuals. All investment earnings of the fund shall be credited to the fund.

Effective Date: 07-26-1991



Section 3793.20 - State participation in construction or renovation of community residential treatment and outpatient facilities for alcohol and drug addiction services.

(A) On application by government entities or private nonprofit agencies incorporated to provide alcohol and drug addiction services, state participation in construction or renovation of community residential treatment and outpatient facilities for alcohol and drug addiction services may be approved as follows to the extent funds are available:

(1) The director of alcohol and drug addiction services may approve the provision of up to eighty per cent of the total project cost where circumstances warrant.

(2) The director may, where circumstances warrant, use the value of existing facilities or other in-kind match for the local share of the communities' share of the cost.

(3) Upon recommendation of the director, for services of the highest priority of the department of alcohol and drug addiction services, state participation may be approved by the controlling board in amounts that exceed the amount authorized under division (A)(1) of this section.

(B) The director of alcohol and drug addiction services shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section.

Effective Date: 07-22-1994



Section 3793.21 - Report on spending for administrative functions.

(A) As used in this section, "administrative function" means a function related to one or more of the following:

(1) Continuous quality improvement;

(2) Utilization review;

(3) Resource development;

(4) Fiscal administration;

(5) General administration;

(6) Any other function related to administration that is required by Chapter 340. of the Revised Code.

(B) Each board of alcohol, drug addiction, and mental health services shall submit an annual report to the department of alcohol and drug addiction services specifying how the board used the funds allocated and distributed to the board under section 3793.04 of the Revised Code for administrative functions in the year preceding the report's submission. The director of alcohol and drug addiction shall establish the date by which the report must be submitted each year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3793.22 - Director's collaboration in establishment and administration of drug take-back program.

(A) The director of alcohol and drug addiction services shall collaborate with the state board of pharmacy and attorney general in the establishment and administration of a drug take-back program, as provided under section 4729.69 of the Revised Code.

(B) The department may accept grants, gifts, or donations for purposes of the program. Money received under this division shall be deposited into the drug take-back program fund established under section 109.90 of the Revised Code.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 3793.31 - Definitions for sections to 3793.39.

As used in sections 3793.31 to 3793.39 of the Revised Code:

(A) "Alcohol and other drug abuse" means alcoholism or drug addiction.

(B) "Another drug" means a controlled substance as defined in section 3719.01 of the Revised Code or a harmful intoxicant as defined in section 2925.01 of the Revised Code.

(C) "Board of alcohol, drug addiction, and mental health services" means a board of alcohol, drug addiction, and mental health services established under section 340.02 or 340.021 of the Revised Code.

(D) "Danger" or "threat of danger to self, family, or others" means substantial physical harm or threat of substantial physical harm upon self, family, or others.

(E) "Hospital" has the same meaning as in section 3701.01 or 3727.01 of the Revised Code but does not include either a hospital operated by the department of mental health or an inpatient unit licensed by the department.

(F) "Intoxicated" means being under the influence of alcohol, another drug, or both alcohol and another drug and, as a result, having a significantly impaired ability to function.

(G) "Petitioner" means a person who institutes a proceeding under sections 3793.32 to 3793.39 of the Revised Code.

(H) "Probate court" means the probate division of the court of common pleas.

(I) "Qualified health professional" means a person that is properly credentialed or licensed to conduct a drug and alcohol assessment and diagnosis under Ohio law.

(J) "Residence" means the legal residence of a person as determined by applicable principles governing conflicts of law.

(K) "Respondent" means a person alleged in a petition filed or hearing under sections 3793.32 to 3793.39 of the Revised Code to be a person who is suffering from alcohol and other drug abuse and who may be ordered under those sections to undergo treatment.

(L) "Treatment" means services and programs for the care and rehabilitation of intoxicated persons and persons suffering from alcohol and other drug abuse. "Treatment" includes residential treatment, a halfway house setting, and an intensive outpatient or outpatient level of care.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.32 - Involuntary treatment for alcohol and other drug abuse.

A probate court may order involuntary treatment for a person suffering from alcohol and other drug abuse pursuant to the procedures set forth in sections 3793.31 to 3793.39 of the Revised Code.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.33 - Criteria for involuntary treatment.

No person shall be ordered to undergo treatment under sections 3793.31 to 3793.39 of the Revised Code unless all of the following apply to that person:

(A) The person suffers from alcohol and other drug abuse.

(B) The person presents an imminent danger or imminent threat of danger to self, family, or others as a result of alcohol and other drug abuse, or there exists a substantial likelihood of such a threat in the near future.

(C) The person can reasonably benefit from treatment.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.34 - Initiation of proceedings; petition.

(A) A person may initiate proceedings for treatment for an individual suffering from alcohol and other drug abuse by filing a verified petition in the probate court and paying a filing fee in the same amount, if any, that is charged for the filing under section 5122.11 of the Revised Code of an affidavit seeking the hospitalization of a person. The petition and all subsequent court documents shall be entitled: "In the interest of (name of respondent)." A spouse, relative, or guardian of the individual concerning whom the petition is filed shall file the petition.

(B) A petition filed under division (A) of this section shall set forth all of the following:

(1) The petitioner's relationship to the respondent;

(2) The respondent's name, residence address, and current location, if known;

(3) The name and residence of the respondent's parents, if living and if known, or of the respondent's legal guardian, if any and if known;

(4) The name and residence of the respondent's spouse, if any and if known;

(5) The name and residence of the person having custody of the respondent, if any, or if no such person is known, the name and residence of a near relative or a statement that the person is unknown;

(6) The petitioner's belief, including the factual basis for the belief, that the respondent is suffering from alcohol and other drug abuse and presents an imminent danger or imminent threat of danger to self, family, or others if not treated for alcohol or other drug abuse.

(C)

(1) Any petition filed pursuant to divisions (A) and (B) of this section shall be accompanied by a certificate of a physician who has examined the respondent within two days prior to the day that the petition is filed in the probate court. The physician shall be authorized to practice medicine and surgery or osteopathic medicine and surgery under Chapter 4731. of the Revised Code. The physician's certificate shall set forth the physician's findings in support of the need to treat the respondent for alcohol or other drug abuse. The certificate shall indicate if the respondent presents an imminent danger or imminent threat of danger to self, family, or others if not treated. Further, the certificate shall indicate the type and length of treatment required and if the respondent can reasonably benefit from treatment. If the physician's certificate indicates that inpatient treatment is required, the certificate shall identify any inpatient facilities known to the physician that are able and willing to provide the recommended inpatient treatment.

If the respondent refuses to undergo an examination with a physician concerning the respondent's possible need for treatment for alcohol or other drug abuse, the petition shall state that the respondent has refused all requests made by the petitioner to undergo a physician's examination. In that case, the petitioner shall not be required to provide a physician's certificate with the petition.

(2) Any petition filed pursuant to divisions (A) and (B) of this section shall contain a statement that the petitioner has arranged for treatment of the respondent. Further, the petition shall be accompanied by a statement from the person or facility who has agreed to provide the treatment that verifies that the person or facility has agreed to provide the treatment and the estimated cost of the treatment.

(D) Any petition filed pursuant to divisions (A) and (B) of this section shall be accompanied by both of the following:

(1) A security deposit to be deposited with the clerk of the probate court that will cover half of the estimated cost of treatment of the respondent;

(2) A guarantee, signed by the petitioner or another person authorized to file the petition obligating the guarantor to pay the costs of the examinations of the respondent conducted by the physician and qualified health professional under division (B)(5) of section 3793.35 of the Revised Code, the costs of the respondent that are associated with a hearing conducted in accordance with section 3793.35 of the Revised Code and that the court determines to be appropriate, and the costs of any treatment ordered by the court.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.35 - Examination of petitioner; hearing; notification of respondent; disposition.

(A) Upon receipt of a petition filed under section 3793.34 of the Revised Code and the payment of the appropriate filing fee, if any, the probate court shall examine the petitioner under oath as to the contents of the petition.

(B) If, after reviewing the allegations contained in the petition and examining the petitioner under oath, it appears to the probate court that there is probable cause to believe the respondent may reasonably benefit from treatment, the court shall do all of the following:

(1) Schedule a hearing to be held within seven days to determine if there is clear and convincing evidence that the respondent may reasonably benefit from treatment for alcohol and other drug abuse;

(2) Notify the respondent, the legal guardian, if any and if known, and the spouse, parents, or nearest relative or friend of the respondent concerning the allegations and contents of the petition and of the date and purpose of the hearing;

(3) Notify the respondent that the respondent may retain counsel and, if the person is unable to obtain an attorney, that the respondent may be represented by court-appointed counsel at public expense if the person is indigent. Upon the appointment of an attorney to represent an indigent respondent, the court shall notify the respondent of the name, address, and telephone number of the attorney appointed to represent the respondent.

(4) Notify the respondent that the court shall cause the respondent to be examined not later than twenty-four hours before the hearing date by a physician for the purpose of a physical examination and by a qualified health professional for the purpose of a drug and alcohol addiction assessment and diagnosis. In addition, the court shall notify the respondent that the respondent may have an independent expert evaluation of the person's physical and mental condition conducted at the respondent's own expense.

(5) Cause the respondent to be examined not later than twenty-four hours before the hearing date by a physician for the purpose of a physical examination and by a qualified health professional for the purpose of a drug and alcohol addiction assessment and diagnosis;

(6) Conduct the hearing.

(C) The physician and qualified health professional who examine the respondent pursuant to division (B)(5) of this section or who are obtained by the respondent at the respondent's own expense shall certify their findings to the court within twenty-four hours of the examinations. The findings of each qualified health professional shall include a recommendation for treatment if the qualified health professional determines that treatment is necessary.

(D)

(1) If upon completion of the hearing held under this section the probate court finds by clear and convincing evidence that the respondent may reasonably benefit from treatment, the court may order the treatment after considering the qualified health professionals' recommendations for treatment that have been submitted to the court under division (C) of this section. If the court orders the treatment under this division, the court shall order the treatment to be provided through an alcohol and drug addiction program certified under section 3793.06 of the Revised Code or by an individual licensed or certified by the state medical board under Chapter 4731. of the Revised Code, the chemical dependency professionals board under Chapter 4758. of the Revised Code, the counselor, social worker, and marriage and family therapist board under Chapter 4757. of the Revised Code, or a similar board of another state authorized to provide substance abuse treatment.

(2) Failure of a respondent to undergo and complete any treatment ordered pursuant to this division is contempt of court. Any alcohol and drug addiction program or person providing treatment under this division shall notify the probate court of a respondent's failure to undergo or complete the ordered treatment.

(E) If, at any time after a petition is filed under section 3793.34 of the Revised Code, the probate court finds that there is not probable cause to continue treatment or if the petitioner withdraws the petition, then the court shall dismiss the proceedings against the respondent.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.36 - Seventy-two-hour emergency involuntary treatment.

(A) Following an examination by a qualified health professional and a certification by that professional that the person meets the criteria specified in section 3793.33 of the Revised Code, a probate court may order the person hospitalized for a period not to exceed seventy-two hours if the court finds by clear and convincing evidence that the person presents an imminent threat of danger to self, family, or others as a result of alcohol and other drug abuse. However, if the hearing to be held under section 3793.35 of the Revised Code will not be held within seventy-two hours, the court may order the person hospitalized until the hearing. In making its order, the court shall inform the person that the person may immediately make a reasonable number of telephone calls or use other reasonable means to contact an attorney, a licensed physician, or a qualified health professional, to contact any other person or persons to secure representation by counsel, or to obtain medical or psychological assistance and that the person will be provided assistance in making calls if the assistance is needed and requested.

(B) Any person who has been admitted to a hospital under division (A) of this section shall be released from the hospital immediately upon the expiration of the time period established by the court for the hospitalization.

(C) No person ordered hospitalized under this section shall be held in jail pending transportation to the hospital or evaluation unless the probate court previously has found the person to be in contempt of court for either failure to undergo treatment or failure to appear at the evaluation ordered pursuant to section 3793.35 of the Revised Code.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.37 - Issuance of summons; failure to attend examination; transportation to hospital.

When a probate court is authorized to issue an order that the respondent be transported to a hospital, the court may issue a summons. If the respondent fails to attend an examination scheduled before the hearing under section 3793.35 of the Revised Code, the court shall issue a summons. A summons so issued shall be directed to the respondent and shall command the respondent to appear at a time and place specified in the summons. If a respondent who has been summoned fails to appear at the hospital or the examination, the probate court may order the sheriff or any other peace officer to transport the respondent to a hospital on the list provided under section 3793.38 of the Revised Code for treatment. The sheriff or any other peace officer, upon agreement of a person authorized by the peace officer, may authorize a board of alcohol, drug addiction, and mental health services, a private agency under contract with a board of alcohol, drug addiction, and mental health services, or an ambulance service designated by a board of alcohol, drug addiction, and mental health services to transport the respondent to the hospital. The transportation costs of the sheriff, other peace officer, ambulance service, or other private agency under contract with the board of alcohol, drug addiction, and mental health services shall be included in the costs of treatment for alcohol and other drug abuse to be paid by the petitioner.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.38 - Lists of qualified hospitals and treatment providers.

Each board of alcohol, drug addiction, and mental health services on at least an annual basis shall submit each of the following lists to the clerk of the probate court in each county served by the board:

(A) A list of all hospitals in the counties served by the board that are able and willing to take respondents ordered to undergo seventy-two hours of treatment and observation pursuant to section 3793.36 of the Revised Code;

(B) A list of hospitals and treatment providers in the counties served by the board that are able and willing to provide treatment for alcohol and other drug abuse ordered pursuant to section 3793.35 of the Revised Code.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.39 - Applicability of ORC sections 3793.12, 3793.13, and 3793.14.

Sections 3793.12, 3793.13, and 3793.14 of the Revised Code apply to a person who is ordered to undergo treatment under sections 3793.31 to 3793.39 of the Revised Code.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 3793.99 - Penalty.

(A) Whoever violates division (A) of section 3793.11 of the Revised Code is guilty of a felony of the fifth degree.

(B) Whoever violates division (B) of section 3793.06 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates division (B) of section 3793.12 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(D) Whoever violates section 3793.13 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 3794 - SMOKING BAN

Section 3794.01 - Definitions.

As used in this chapter:

(A) "Smoking" means inhaling, exhaling, burning, or carrying any lighted cigar, cigarette, pipe, or other lighted smoking device for burning tobacco or any other plant. "Smoking" does not include the burning of incense in a religious ceremony.

(B) "Public place" means an enclosed area to which the public is invited or in which the public is permitted and that is not a private residence.

(C) "Place of employment" means an enclosed area under the direct or indirect control of an employer that the employer's employees use for work or any other purpose, including but not limited to, offices, meeting rooms, sales, production and storage areas, restrooms, stairways, hallways, warehouses, garages, and vehicles. An enclosed area as described herein is a place of employment without regard to the time of day or the presence of employees.

(D) "Employee" means a person who is employed by an employer, or who contracts with an employer or third person to perform services for an employer, or who otherwise performs services for an employer for compensation or for no compensation.

(E) "Employer" means the state or any individual, business, association, political subdivision, or other public or private entity, including a nonprofit entity, that employs or contracts for or accepts the provision of services from one or more employees.

(F) "Enclosed Area" means an area with a roof or other overhead covering of any kind and walls or side coverings of any kind, regardless of the presence of openings for ingress and egress, on all sides or on all sides but one.

(G) "Proprietor" means an employer, owner, manager, operator, liquor permit holder, or person in charge or control of a public place or place of employment.

(H) "Retail tobacco store" means a retail establishment that derives more than eighty percent of its gross revenue from the sale of cigars, cigarettes, pipes, or other smoking devices for burning tobacco and related smoking accessories and in which the sale of other products is merely incidental. "Retail tobacco store" does not include a tobacco department or section of a larger commercial establishment or of any establishment with a liquor permit or of any restaurant.

(I) "Outdoor patio" means an area that is either: enclosed by a roof or other overhead covering and walls or side coverings on not more than two sides; or has no roof or other overhead covering regardless of the number of walls or other side coverings.

Effective Date: 12-07-2006



Section 3794.02 - Smoking prohibitions.

(A) No proprietor of a public place or place of employment, except as permitted in section 3794.03 of this chapter, shall permit smoking in the public place or place of employment or in the areas directly or indirectly under the control of the proprietor immediately adjacent to locations of ingress or egress to the public place or place of employment.

(B) A proprietor of a public place or place of employment shall ensure that tobacco smoke does not enter any area in which smoking is prohibited under this chapter through entrances, windows, ventilation systems, or other means.

(C) No person or employer shall discharge, refuse to hire, or in any manner retaliate against an individual for exercising any right, including reporting a violation, or performing any obligation under this chapter.

(D) No person shall refuse to immediately discontinue smoking in a public place, place of employment, or establishment, facility or outdoor area declared nonsmoking under section 3794.05 of this chapter when requested to do so by the proprietor or any employee of an employer of the public place, place of employment or establishment, facility or outdoor area.

(E) Lack of intent to violate a provision of this chapter shall not be a defense to a violation.

Effective Date: 12-07-2006



Section 3794.03 - Areas where smoking is not regulated by this chapter.

The following shall be exempt from the provisions of this chapter:

(A) Private residences, except during the hours of operation as a child care or adult care facility for compensation, during the hours of operation as a business by a person other than a person residing in the private residence, or during the hours of operation as a business, when employees of the business, who are not residents of the private residence or are not related to the owner, are present.

(B) Rooms for sleeping in hotels, motels and other lodging facilities designated as smoking rooms; provided, however, that not more than twenty percent of sleeping rooms may be so designated.

(C) Family-owned and operated places of employment in which all employees are related to the owner, but only if the enclosed areas of the place of employment are not open to the public, are in a free standing structure occupied solely by the place of employment, and smoke from the place of employment does not migrate into an enclosed area where smoking is prohibited under the provisions of this chapter.

(D) Any nursing home, as defined in section 3721.10(A) of the Revised Code, but only to the extent necessary to comply with section 3721.13(A)(18) of the Revised Code. If indoor smoking area is provided by a nursing home for residents of the nursing home, the designated indoor smoking area shall be separately enclosed and separately ventilated so that tobacco smoke does not enter, through entrances, windows, ventilation systems, or other means, any areas where smoking is otherwise prohibited under this chapter. Only residents of the nursing home may utilize the designated indoor smoking area for smoking. A nursing home may designate specific times when the indoor smoking area may be used for such purpose. No employee of a nursing shall be required to accompany a resident into a designated indoor smoking area or perform services in such area when being used for smoking.

(E) Retail tobacco stores as defined in section 3794.01(H) of this chapter in operation prior to the effective date of this section. The retail tobacco store shall annually file with the department of health by January thirty first an affidavit stating the percentage of its gross income during the prior calendar year that was derived from the sale of cigars, cigarettes, pipes, or other smoking devices for smoking tobacco and related smoking accessories. Any retail tobacco store that begins operation after the effective date of this section or any existing retail tobacco store that relocates to another location after the effective date of this section may only qualify for this exemption if located in a freestanding structure occupied solely by the business and smoke from the business does not migrate into an enclosed area where smoking is prohibited under the provisions of this chapter.

(F) Outdoor patios as defined in Section 3794.01(I) of this chapter. All outdoor patios shall be physically separated from an enclosed area. If windows or doors form any part of the partition between an enclosed area and the outdoor patio, the openings shall be closed to prevent the migration of smoke into the enclosed area. If windows or doors do not prevent the migration of smoke into the enclosed area, the outdoor patio shall be considered an extension of the enclosed area and subject to the prohibitions of this chapter.

(G) Private clubs as defined in section 4301.01(B)(13) of the Revised Code, provided all of the following apply: the club has no employees; the club is organized as a not for profit entity; only members of the club are present in the club's building; no persons under the age of eighteen are present in the club's building; the club is located in a freestanding structure occupied solely by the club; smoke from the club does not migrate into an enclosed area where smoking is prohibited under the provisions of this chapter; and, if the club serves alcohol, it holds a valid D4 liquor permit.

Effective Date: 12-07-2006



Section 3794.04 - Construction; other applicable laws.

Because medical studies have conclusively shown that exposure to secondhand smoke from tobacco causes illness and disease, including lung cancer, heart disease, and respiratory illness, smoking in the workplace is a statewide concern and, therefore, it is in the best interests of public health that smoking of tobacco products be prohibited in public places and places of employment and that there be a uniform statewide minimum standard to protect workers and the public from the health hazards associated with exposure to secondhand smoke from tobacco. The provisions of this chapter shall be liberally construed so as to further its purposes of protecting public health and the health of employees and shall prevail over any less restrictive state or local laws or regulations. Nothing in this chapter shall be construed to permit smoking where it is otherwise restricted by other laws or regulations.

Effective Date: 12-07-2006



Section 3794.05 - Declaration of establishment as nonsmoking.

Notwithstanding any other provision of this chapter, the owner, manager, operator, or other person in charge or control of an establishment, facility, or outdoor area which does not otherwise qualify as a public place or place of employment may declare such establishment, facility, or outdoor area as a nonsmoking place. Smoking shall be prohibited in any place declared nonsmoking under this section where a sign conforming to the requirements of section 3794.06 is posted.

Effective Date: 12-07-2006



Section 3794.06 - Posting of signs; prohibition of ashtrays; responsibilities of proprietors.

In addition to the prohibitions contained in section 3794.02 of this chapter, the proprietor of a public place or place of employment shall comply with the following requirements:

(A) "No Smoking" signs or the international "No Smoking" symbol (consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it) shall be conspicuously posted in every public place and place of employment where smoking is prohibited by this chapter, including at each entrance to the public place or place of employment. Signs shall be of sufficient size to be clearly legible to a person of normal vision throughout the areas they are intended to mark. All signs shall contain a telephone number for reporting violations.

(B) All ashtrays and other receptacles used for disposing of smoking materials shall be removed from any area where smoking is prohibited by this chapter.

Effective Date: 12-07-2006



Section 3794.07 - Duties of the Department of Health.

This chapter shall be enforced by the department of health and its designees. The director of health shall within six months of the effective date of this section:

(A) Promulgate rules in accordance with Chapter 119 of the Revised Code to implement and enforce all provisions of this chapter;

(B) Promulgate rules in accordance with Chapter 119 of the Revised Code to prescribe a schedule of fines for violations of this chapter designed to foster compliance with the provisions of this chapter. The amount of a fine for a violation of 3794.02(A) and (B) shall not be less than one hundred dollars and the maximum for a violation shall be twenty five hundred dollars. The amount of a fine for a violation of 3794.02(D) shall be up to a maximum of one hundred dollars per violation. Each day of a violation shall constitute a separate violation. The schedule of fines that apply to a proprietor shall be progressive based on the number of prior violations by the proprietor. Violations which occurred more than two years prior to a subsequent violation shall not be considered if there has been no finding of a violation in the intervening time period. The fine schedule shall set forth specific factors that may be considered to decrease or waive the amount of a fine that otherwise would apply. Fines shall be doubled for intentional violations;

(C) Promulgate rules in accordance with Chapter 119 of the Revised Code to prescribe a procedure for providing a proprietor or individual written notice of a report of a violation and the opportunity to present in writing any statement or evidence to contest the report, and prescribing procedures for making findings whether a proprietor or individual violated a provision of this chapter and for imposing fines for violations;

(D) Establish a system for receiving reports of violations of the provisions of this chapter from any member of the public, including, but not limited to, by mail and one or more e-mail addresses and toll free telephone numbers exclusively for such purpose. A person shall not be required to disclose his or her identity in order to report a violation;

(E) Inform proprietors of public places and places of employment of the requirements of this chapter and how to comply with its provisions, including, but not limited to, by providing printed and other materials and a toll free telephone number and e-mail address exclusively for such purposes; and

(F) Design and implement a program to educate the public regarding the provisions of this chapter, including, but not limited to, through the establishment of an internet website and how a violation may be reported.

Effective Date: 12-07-2006



Section 3794.08 - Smoke free indoor air fund.

There is hereby created in the state treasury the smoke free indoor air fund. All fines collected pursuant to this chapter and any grant, contribution, or other moneys received by the department of health for the purposes of this chapter shall be credited to the smoke free indoor air fund and used solely for the purposes of this chapter.

Effective Date: 12-07-2006



Section 3794.09 - Enforcement; penalties.

(A) Upon the receipt of a first report that a proprietor of a public place or place of employment or an individual has violated any provision of this chapter, the department of health or its designee shall investigate the report and, if it concludes that there was a violation, issue a warning letter to the proprietor or individual.

(B) Upon a report of a second or subsequent violation of any provision of this chapter by a proprietor of a public place or place of employment or an individual, the department of health or its designee shall investigate the report. If the director of health or director's designee concludes, based on all of the information before him or her, that there was a violation, he or she shall impose a civil fine upon the proprietor or individual in accordance with the schedule of fines required to be promulgated under section 3794.07 of this chapter.

(C) Any proprietor or individual against whom a finding of a violation is made under this chapter may appeal the finding to the Franklin County Court of Common Pleas. Such appeal shall be governed by the provisions of section 119.12 of the Revised Code.

(D) The director of health may institute an action in the court of common pleas seeking an order in equity against a proprietor or individual that has repeatedly violated the provisions of this chapter or fails to comply with its provisions.

Effective Date: 12-07-2006






Chapter 3795 - ASSISTED SUICIDE

Section 3795.01 - Assisted suicide definitions.

As used in sections 3795.01, 3795.02, and 3795.03 of the Revised Code:

(A) "Assist suicide" or "assisting suicide" means knowingly doing either of the following, with the purpose of helping another person to commit or attempt suicide:

(1) Providing the physical means by which the person commits or attempts to commit suicide;

(2) Participating in a physical act by which the person commits or attempts to commit suicide.

(B) "Certified nurse practitioner," "certified nurse-midwife," and "clinical nurse specialist" have the same meanings as in section 4723.01 of the Revised Code.

(C) "CPR" has the same meaning as in section 2133.21 of the Revised Code.

(D) "Health care" means any care, treatment, service, or procedure to maintain, diagnose, or treat a person's physical or mental condition.

(E) "Health care decision" means informed consent, refusal to give informed consent, or withdrawal of informed consent to health care.

(F) "Health care facility" means any of the following:

(1) A hospital;

(2) A hospice care program or pediatric respite care program as defined in section 3712.01 of the Revised Code;

(3) A nursing home;

(4) A home health agency;

(5) An intermediate care facility for the mentally retarded.

(G) "Health care personnel" means physicians, nurses, physician assistants, emergency medical technicians-basic, emergency medical technicians-intermediate, emergency medical technicians-paramedic, medical technicians, dietitians, other authorized persons acting under the direction of an attending physician, and administrators of health care facilities.

(H) "Physician" means a person who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 03-24-2003



Section 3795.02 - Declaring public policy of state - injunctions.

(A) Assisting suicide is hereby declared to be against the public policy of the state.

(B) A court of common pleas shall grant an injunction enjoining any action related to assisting suicide if it finds there is reason to believe that the person enjoined is preparing to assist a suicide, is in the course of assisting a suicide, or has assisted a suicide. The injunction shall prohibit the person from assisting any suicide in this state regardless of who is being assisted. The injunction may be granted at the request of any of the following:

(1) A person who has prepared or attempted to commit suicide with the assistance of the person sought to be enjoined;

(2) The guardian, spouse, parent, child, or sibling of a person who is preparing or has prepared to commit, who is attempting or has attempted to commit, or who committed suicide with the assistance of the person sought to be enjoined;

(3) A person entitled to inherit from a person who is preparing or has prepared to commit, who is attempting or has attempted to commit, or who committed suicide with the assistance of the person sought to be enjoined;

(4) A person who has inherited from a person who has prepared or attempted to commit or who committed suicide with the assistance of the person sought to be enjoined;

(5) An individual who is providing or has provided health care to a person who is preparing or has prepared to commit or who is attempting or has attempted to commit suicide with the assistance of the person sought to be enjoined;

(6) An individual who has provided health care to a person who committed suicide with the assistance of the person sought to be enjoined;

(7) A prosecuting attorney;

(8) The attorney general.

If an injunction is granted, the court may award the party requesting the injunction all reasonable attorney's fees, which shall be considered damages.

Effective Date: 03-24-2003



Section 3795.03 - Exceptions.

Nothing in section 3795.01 or 3795.02 of the Revised Code shall do any of the following:

(A) Prohibit or preclude a physician, certified nurse practitioner, certified nurse-midwife, or clinical nurse specialist who carries out the responsibility to provide comfort care to a patient in good faith and while acting within the scope of the physician's or nurse's authority from prescribing, dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the patient, including, but not limited to, prescribing, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the patient's pain or discomfort and not for the purpose of postponing or causing the patient's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the patient's death;

(B) Prohibit or preclude health care personnel acting under the direction of a person authorized to prescribe a patient's treatment and who carry out the responsibility to provide comfort care to the patient in good faith and while acting within the scope of their authority from dispensing, administering, or causing to be administered any particular medical procedure, treatment, intervention, or other measure to the patient, including, but not limited to, personally furnishing, administering, or causing to be administered by judicious titration or in another manner any form of medication, for the purpose of diminishing the patient's pain or discomfort and not for the purpose of postponing or causing the patient's death, even though the medical procedure, treatment, intervention, or other measure may appear to hasten or increase the risk of the patient's death;

(C) Prohibit or affect the use or continuation, or the withholding or withdrawal, of life-sustaining treatment, CPR, or comfort care under Chapter 2133. of the Revised Code;

(D) Prohibit or affect the provision or withholding of health care, life-sustaining treatment, or comfort care to a principal under a durable power of attorney for health care or any other health care decision made by an attorney in fact under sections 1337.11 to 1337.17 of the Revised Code;

(E) Affect or limit the authority of a physician, a health care facility, a person employed by or under contract with a health care facility, or emergency service personnel to provide or withhold health care to a person in accordance with reasonable medical standards applicable in an emergency situation;

(F) Affect or limit the authority of a person to refuse to give informed consent to health care, including through the execution of a durable power of attorney for health care under sections 1337.11 to 1337.17 of the Revised Code, the execution of a declaration under sections 2133.01 to 2133.15 of the Revised Code, or authorizing the withholding or withdrawal of CPR under sections 2133.21 to 2133.26 of the Revised Code.

Effective Date: 03-24-2003






Chapter 3797 - CHILDHOOD SEXUAL ABUSE REGISTRATION AND COMMUNITY NOTIFICATION

Section 3797.01 - Childhood sexual abuse registration and community notification definitions.

As used in sections 3797.01 to 3797.12 of the Revised Code:

(A) "Employed" means employed for more than fourteen days or for an aggregate of thirty days in a calendar year.

(B) "Registrant" means a person against whom a court has entered a declaratory judgment under section 2721.21 of the Revised Code and issued an order that the person be listed on the civil registry maintained by the attorney general pursuant to section 3797.08 of the Revised Code.

(C) "Reside" includes temporarily reside.

(D) "Sheriff" includes a person designated by a sheriff to carry out functions that the sheriff is required to perform under sections 3797.02 to 3797.12 of the Revised Code.

(E) "Temporarily reside" means live in a county in this state, other than as a permanent resident, for a period of five or more consecutive days.

Effective Date: 08-03-2006



Section 3797.02 - Personal registration required in counties of residence and employment.

(A)

(1) A registrant shall register personally with the sheriff of the county in which the registrant resides and with the sheriff of any county in which the registrant is employed.

(2) A registrant who is registered in one or more counties and who establishes a new residence or place of employment in a county in which the registrant is not registered shall register personally with the sheriff of the county in which the new residence or place of employment is located immediately upon coming into that county.

(B) A registrant shall obtain from the sheriff a registration form prescribed by the attorney general pursuant to section 3797.07 of the Revised Code, complete and sign the form, and return the form to the sheriff. The sheriff shall sign the form and indicate on the form the date on which it is returned. The registration required under this division is complete when the registrant returns the form, containing the requisite information, signature, and date, to the sheriff.

(C) The duty to register pursuant to division (A) of this section commences on the date a declaratory judgment against the registrant is entered and continues unless and until the registrant is removed pursuant to section 2721.21 of the Revised Code from the civil registry established under section 3797.08 of the Revised Code.

Effective Date: 08-03-2006



Section 3797.03 - Notice of change in residence or employment required.

(A) A registrant who establishes a new residence or place of employment within a county in which the registrant is registered shall promptly send the sheriff written notice of the address of the new residence or place of employment.

(B) A registrant who intends to reside in a county other than the one in which the registrant has registered a residence address shall send the sheriff of the county in which the registrant intends to reside written notice of the registrant's intent to reside in that county. The registrant shall send the notice at least twenty days before the date the registrant begins to reside in the county. The notice shall include the registrant's name and the address or addresses at which the registrant intends to reside. If the change of address is not to a fixed address, the registrant shall include in the notice a detailed description of the place or places at which the registrant intends to stay and, not later than the end of the first business day immediately following the day on which the registrant obtains a fixed residence address, shall provide the sheriff written notice of the fixed residence address. If a registrant whose residence address change is not to a fixed address describes in a notice under this division the place or places at which the registrant intends to stay, the place or places so described in the notice shall be considered the registrant's residence address until the registrant provides the written notice of a fixed residence address as described in this division.

Effective Date: 08-03-2006



Section 3797.04 - Annual verification of residence and employment address.

(A) A registrant shall verify the registrant's current residence address and employment address on each anniversary of the registrant's initial registration date by personally appearing before the sheriff of the county in which the registrant is registered not earlier than ten days before the anniversary date and not later than the anniversary date and completing and signing a copy of a verification form provided by the sheriff. The sheriff shall sign the completed form and indicate on the form the date on which it is completed. The verification is complete when the registrant personally appears before the sheriff and completes and signs the form.

(B) To facilitate the verification of a registrant's current residence or employment address, the sheriff with whom the registrant most recently registered the address may mail a nonforwardable verification form to the registrant's last reported residence address or employment address, as applicable, with a notice that conspicuously states that the registrant must personally appear before the sheriff to complete the form and the date by which the form must be completed. Regardless of whether a sheriff mails a form to a registrant, each registrant shall personally appear before the sheriff to verify the address.

(C)

(1) If a registrant fails to verify a current residence address or employment address by the date required for the verification, the sheriff with whom the registrant is required to verify the current address shall send on the day following that date required for the verification and at the registrant's last known residence or place of employment, as applicable, a written warning to the registrant regarding the registrant's duty to verify the registrant's current address.

The written warning shall do all of the following:

(a) Identify the sheriff who sends it and the date on which it is sent;

(b) State conspicuously that the registrant has failed to verify the registrant's current residence address or employment address, as applicable, by the date required for the verification;

(c) Conspicuously state that the registrant has seven days from the date on which the warning is sent to verify the current residence address or employment address, as applicable, with the sheriff who sent the warning;

(d) Conspicuously state that a failure to timely verify the specified current address or addresses is a felony offense;

(e) Conspicuously state that the registrant will not be prosecuted for a failure to timely verify a current address if the registrant verifies the current address with that sheriff within that seven-day period;

(f) Conspicuously state that the registrant will be arrested or taken into custody, as appropriate, and prosecuted for a failure to timely verify a current address if the registrant does not verify the current address with that sheriff within that seven-day period.

(2) If a registrant fails to verify a current address as required by this section by the date required for the verification, the registrant shall not be prosecuted for a violation of division (A) of section 3797.10 of the Revised Code unless the seven-day period subsequent to that date that the registrant is provided under division (C)(1) of this section to verify the current address has expired and the registrant has not verified the current address prior to the expiration of that seven-day period. Upon the expiration of the seven-day period that the registrant is provided under division (C)(1) of this section to verify the current address, if the registrant has not verified the current address, all of the following apply:

(a) The sheriff with whom the registrant is required to verify the current address promptly shall notify the attorney general of the failure.

(b) The sheriff with whom the registrant is required to verify the current address, the sheriff of the county in which the registrant resides or is employed, or a deputy of the appropriate sheriff shall locate the registrant, promptly shall seek a warrant for the arrest or taking into custody, as appropriate, of the registrant for the violation of division (A) of section 3797.10 of the Revised Code, and shall arrest the registrant.

(c) The registrant is subject to prosecution for a violation of division (A) of section 3797.10 of the Revised Code.

(D) A registrant who is required to verify a current address pursuant to division (A) of this section shall do so unless and until the registrant is removed from the civil registry pursuant to section 2721.21 of the Revised Code.

Effective Date: 08-03-2006



Section 3797.05 - Confirmation of registered residence address by premises owner.

(A) If a registrant registers a residence address, provides notice of a change of any residence address, or verifies a current residence address pursuant to section 3797.02, 3797.03, or 3797.04 of the Revised Code, all of the following apply:

(1) At any time after the registration, provision of the notice, or verification, the sheriff with whom the registrant so registered or to whom the registrant so provided the notice or verified the current address may contact a person who owns, leases, or otherwise has custody, control, or supervision of the premises at the address provided by the registrant in the registration, the notice, or the verification and request that the person confirm or deny that the registrant currently resides at that address.

(2) Upon receipt of a request under division (A)(1) of this section, notwithstanding any other provision of law, the person who owns, leases, or otherwise has custody, control, or supervision of the premises, or an agent of that person, shall comply with the request and inform the sheriff or designee who made the request whether or not the registrant currently resides at that address.

(3) Section 3797.12 of the Revised Code applies to a person who provides information of the type described in division (A)(2) of this section in accordance with that division.

(B) Division (A) of this section applies regarding any public or private residential premises, including, but not limited to, a private residence, a multi-unit residential facility, a halfway house, a homeless shelter, or any other type of residential premises.

(C) A sheriff may attempt to confirm that a registrant who registers a residence address, provides notice of a change of any residence address, or verifies a current residence address as described in division (A) of this section currently resides at the address in question in manners other than the manner provided in this section. A sheriff is not limited in the number of requests that may be made under this section regarding any registration, provision of notice, or verification or in the number of times that the sheriff may attempt to confirm in manners other than the manner provided in this section that a registrant currently resides at the address in question.

Effective Date: 08-03-2006



Section 3797.06 - [Effective Until 1/1/2014] Notice to be provided to neighbors of registrant - hearing.

(A) As used in this section, "specified geographical notification area" means the geographic area or areas within which the attorney general requires by rule adopted under section 3797.08 of the Revised Code the notice described in division (B) of this section to be given to the persons identified in divisions (A)(1) to (9) of this section. If a court enters a declaratory judgment against a registrant under section 2721.21 of the Revised Code, the sheriff with whom the registrant has most recently registered under section 3797.02 or 3797.03 of the Revised Code and the sheriff to whom the registrant most recently sent a notice of intent to reside under section 3797.03 of the Revised Code shall provide within the period of time specified in division (C) of this section a written notice containing the information set forth in division (B) of this section to all of the persons described in divisions (A)(1) to (9) of this section. If the sheriff has sent a notice to the persons described in those divisions as a result of receiving a notice of intent to reside and if the registrant registers a residence address that is the same residence address described in the notice of intent to reside, the sheriff is not required to send an additional notice when the registrant registers. The sheriff shall provide the notice to all of the following persons:

(1)

(a) Any occupant of each residential unit that is located within one thousand feet of the registrant's residential premises, that is located within the county served by the sheriff, and that is not located in a multi-unit building. Division (D)(3) of this section applies regarding notices required under this division.

(b) If the registrant resides in a multi-unit building, any occupant of each residential unit that is located in that multi-unit building and that shares a common hallway with the registrant. For purposes of this division, an occupant's unit shares a common hallway with the registrant if the entrance door into the occupant's unit is located on the same floor and opens into the same hallway as the entrance door to the unit the registrant occupies. Division (D)(3) of this section applies regarding notices required under this division.

(c) The building manager, or the person the building owner or condominium unit owners association authorizes to exercise management and control, of each multi-unit building that is located within one thousand feet of the registrant's residential premises, including a multi-unit building in which the registrant resides, and that is located within the county served by the sheriff. In addition to notifying the building manager or the person authorized to exercise management and control in the multi-unit building under this division, the sheriff shall post a copy of the notice prominently in each common entryway in the building and any other location in the building the sheriff determines appropriate. The manager or person exercising management and control of the building shall permit the sheriff to post copies of the notice under this division as the sheriff determines appropriate. In lieu of posting copies of the notice as described in this division, a sheriff may provide notice to all occupants of the multi-unit building by mail or personal contact. If the sheriff so notifies all the occupants, the sheriff is not required to post copies of the notice in the common entryways to the building. Division (D)(3) of this section applies regarding notices required under this division.

(d) All additional persons who are within any category of neighbors of the registrant that the attorney general by rule adopted under section 3797.08 of the Revised Code requires to be provided the notice and who reside within the county served by the sheriff.

(2) The executive director of the public children services agency that has jurisdiction within the specified geographical notification area and that is located within the county served by the sheriff;

(3) The superintendent of each board of education of a school district that has schools within the specified geographical notification area and that is located within the county served by the sheriff;

(4) The appointing or hiring officer of each nonpublic school located within the specified geographical notification area and within the county served by the sheriff or of each other school located within the specified geographical notification area and within the county served by the sheriff and that is not operated by a board of education described in division (A)(3) of this section;

(5) The director, head teacher, elementary principal, or site administrator of each preschool program governed by Chapter 3301. of the Revised Code that is located within the specified geographical notification area and within the county served by the sheriff;

(6) The administrator of each child day-care center or type A family day-care home that is located within the specified geographical notification area and within the county served by the sheriff, and the provider of each certified type B family day-care home that is located within the specified geographical notification area and within the county served by the sheriff. As used in this division, "child day-care center," "type A family day-care home," and "certified type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(7) The president or other chief administrative officer of each institution of higher education, as defined in section 2907.03 of the Revised Code, that is located within the specified geographical notification area and within the county served by the sheriff and the chief law enforcement officer of any state university law enforcement agency or campus police department established under section 3345.04 or 1713.50 of the Revised Code that serves that institution;

(8) The sheriff of each county that includes any portion of the specified geographical notification area;

(9) If the registrant resides within the county served by the sheriff, the chief of police, marshal, or other chief law enforcement officer of the municipal corporation in which the registrant resides or, if the registrant resides in an unincorporated area, the constable or chief of the police department or police district police force of the township in which the registrant resides.

(B) The notice required under division (A) of this section shall include the registrant's name, residence or employment address, as applicable, and a statement that the registrant has been found liable for childhood sexual abuse in a civil action and is listed on the civil registry established by the attorney general pursuant to section 3797.08 of the Revised Code.

(C) If a sheriff with whom a registrant registers under section 3797.02 or 3797.03 of the Revised Code or to whom the registrant most recently sent a notice of intent to reside under section 3797.03 of the Revised Code is required by division (A) of this section to provide notices regarding a registrant and if the sheriff provides a notice pursuant to that requirement the sheriff provides a notice to a sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided notice under division (A)(8) of this section shall provide the notices described in divisions (A)(1) to (7) and (A)(9) of this section to each person or entity identified within those divisions that is located within the specified geographical notification area and within the county served by the sheriff in question.

(D)

(1) A sheriff required by division (A) or (C) of this section to provide notices regarding a registrant shall provide the notice to the neighbors that are described in division (A)(1) of this section and the notices to law enforcement personnel that are described in divisions (A)(8) and (9) of this section as soon as practicable, but not later than five days after the registrant sends the notice of intent to reside to the sheriff, and again not later than five days after the registrant registers with the sheriff or, if the sheriff is required by division (C) to provide the notices, not later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

A sheriff required by division (A) or (C) of this section to provide notices regarding a registrant shall provide the notices to all other specified persons that are described in divisions (A)(2) to (7) of this section as soon as practicable, but not later than seven days after the registrant registers with the sheriff, or, if the sheriff is required by division (C) to provide the notices, not later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

(2) If a registrant in relation to whom division (A) of this section applies verifies the registrant's current residence address with a sheriff pursuant to section 3797.04 of the Revised Code, the sheriff may provide a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (9) of this section. If a sheriff provides a notice pursuant to this division to the sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided the notice under division (A)(8) of this section may provide, but is not required to provide, a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (7) and (A)(9) of this section.

(3) A sheriff may provide notice under division (A)(1)(a) or (b) of this section, and may provide notice under division (A)(1)(c) of this section to a building manager or person authorized to exercise management and control of a building, by mail, by personal contact, or by leaving the notice at or under the entry door to a residential unit. For purposes of divisions (A)(1)(a) and (b) of this section and of the portion of division (A)(1)(c) of this section relating to the provision of notice to occupants of a multi-unit building by mail or personal contact, the provision of one written notice per unit is deemed providing notice to all occupants of that unit.

(E) All information that a sheriff possesses regarding a registrant that is described in division (B) of this section and that must be provided in a notice required under division (A) or (C) of this section or that may be provided in a notice authorized under division (D)(2) of this section is a public record that is open to inspection under section 149.43 of the Revised Code.

(F) A sheriff required by division (A) or (C) of this section, or authorized by division (D)(2) of this section, to provide notices regarding a registrant may request the department of job and family services, department of education, or Ohio board of regents, by telephone, in registrant, or by mail, to provide the sheriff with the names, addresses, and telephone numbers of the appropriate persons and entities to whom the notices described in divisions (A)(2) to (7) of this section are to be provided. Upon receipt of a request, the department or board shall provide the requesting sheriff with the names, addresses, and telephone numbers of the appropriate persons and entities to whom those notices are to be provided.

(G)

(1) Upon the motion of the registrant or the judge that entered a declaratory judgment pursuant to section 2721.21 of the Revised Code or that judge's successor in office, the judge may schedule a hearing to determine whether the interests of justice would be served by suspending the community notification requirement under this section in relation to the registrant. The judge may dismiss the motion without a hearing but may not issue an order suspending the community notification requirement without a hearing. At the hearing, all parties are entitled to be heard. If, at the conclusion of the hearing, the judge finds that the registrant has proven by clear and convincing evidence that the registrant is unlikely to commit childhood sexual abuse in the future and that suspending the community notification requirement is in the interests of justice, the judge may issue an order suspending the application of this section in relation to the registrant. The order shall contain both of these findings.

The judge promptly shall serve a copy of the order upon the sheriff with whom the registrant most recently registered a residence address and the sheriff with whom the registrant most recently registered an employment address under section 3797.02 of the Revised Code.

An order suspending the community notification requirement does not suspend or otherwise alter a registrant's duties to comply with sections 3797.02, 3797.03, and 3797.04 of the Revised Code.

(2) A registrant has the right to appeal an order denying a motion made under division (G)(1) of this section.

Effective Date: 08-03-2006

This section is set out twice. See also §3797.062, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 3797.06 - [Effective 1/1/2014] Notice to be provided to neighbors of registrant - hearing.

(A) As used in this section, "specified geographical notification area" means the geographic area or areas within which the attorney general requires by rule adopted under section 3797.08 of the Revised Code the notice described in division (B) of this section to be given to the persons identified in divisions (A)(1) to (9) of this section. If a court enters a declaratory judgment against a registrant under section 2721.21 of the Revised Code, the sheriff with whom the registrant has most recently registered under section 3797.02 or 3797.03 of the Revised Code and the sheriff to whom the registrant most recently sent a notice of intent to reside under section 3797.03 of the Revised Code shall provide within the period of time specified in division (C) of this section a written notice containing the information set forth in division (B) of this section to all of the persons described in divisions (A)(1) to (9) of this section. If the sheriff has sent a notice to the persons described in those divisions as a result of receiving a notice of intent to reside and if the registrant registers a residence address that is the same residence address described in the notice of intent to reside, the sheriff is not required to send an additional notice when the registrant registers. The sheriff shall provide the notice to all of the following persons:

(1)

(a) Any occupant of each residential unit that is located within one thousand feet of the registrant's residential premises, that is located within the county served by the sheriff, and that is not located in a multi-unit building. Division (D)(3) of this section applies regarding notices required under this division.

(b) If the registrant resides in a multi-unit building, any occupant of each residential unit that is located in that multi-unit building and that shares a common hallway with the registrant. For purposes of this division, an occupant's unit shares a common hallway with the registrant if the entrance door into the occupant's unit is located on the same floor and opens into the same hallway as the entrance door to the unit the registrant occupies. Division (D)(3) of this section applies regarding notices required under this division.

(c) The building manager, or the person the building owner or condominium unit owners association authorizes to exercise management and control, of each multi-unit building that is located within one thousand feet of the registrant's residential premises, including a multi-unit building in which the registrant resides, and that is located within the county served by the sheriff. In addition to notifying the building manager or the person authorized to exercise management and control in the multi-unit building under this division, the sheriff shall post a copy of the notice prominently in each common entryway in the building and any other location in the building the sheriff determines appropriate. The manager or person exercising management and control of the building shall permit the sheriff to post copies of the notice under this division as the sheriff determines appropriate. In lieu of posting copies of the notice as described in this division, a sheriff may provide notice to all occupants of the multi-unit building by mail or personal contact. If the sheriff so notifies all the occupants, the sheriff is not required to post copies of the notice in the common entryways to the building. Division (D)(3) of this section applies regarding notices required under this division.

(d) All additional persons who are within any category of neighbors of the registrant that the attorney general by rule adopted under section 3797.08 of the Revised Code requires to be provided the notice and who reside within the county served by the sheriff.

(2) The executive director of the public children services agency that has jurisdiction within the specified geographical notification area and that is located within the county served by the sheriff;

(3) The superintendent of each board of education of a school district that has schools within the specified geographical notification area and that is located within the county served by the sheriff;

(4) The appointing or hiring officer of each nonpublic school located within the specified geographical notification area and within the county served by the sheriff or of each other school located within the specified geographical notification area and within the county served by the sheriff and that is not operated by a board of education described in division (A)(3) of this section;

(5) The director, head teacher, elementary principal, or site administrator of each preschool program governed by Chapter 3301. of the Revised Code that is located within the specified geographical notification area and within the county served by the sheriff;

(6) The administrator of each child day-care center or type A family day-care home that is located within the specified geographical notification area and within the county served by the sheriff, and each holder of a license to operate a type B family day-care home that is located within the specified geographical notification area and within the county served by the sheriff. As used in this division, "child day-care center," "type A family day-care home," and " type B family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(7) The president or other chief administrative officer of each institution of higher education, as defined in section 2907.03 of the Revised Code, that is located within the specified geographical notification area and within the county served by the sheriff and the chief law enforcement officer of any state university law enforcement agency or campus police department established under section 3345.04 or 1713.50 of the Revised Code that serves that institution;

(8) The sheriff of each county that includes any portion of the specified geographical notification area;

(9) If the registrant resides within the county served by the sheriff, the chief of police, marshal, or other chief law enforcement officer of the municipal corporation in which the registrant resides or, if the registrant resides in an unincorporated area, the constable or chief of the police department or police district police force of the township in which the registrant resides.

(B) The notice required under division (A) of this section shall include the registrant's name, residence or employment address, as applicable, and a statement that the registrant has been found liable for childhood sexual abuse in a civil action and is listed on the civil registry established by the attorney general pursuant to section 3797.08 of the Revised Code.

(C) If a sheriff with whom a registrant registers under section 3797.02 or 3797.03 of the Revised Code or to whom the registrant most recently sent a notice of intent to reside under section 3797.03 of the Revised Code is required by division (A) of this section to provide notices regarding a registrant and if the sheriff provides a notice pursuant to that requirement the sheriff provides a notice to a sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided notice under division (A)(8) of this section shall provide the notices described in divisions (A)(1) to (7) and (A)(9) of this section to each person or entity identified within those divisions that is located within the specified geographical notification area and within the county served by the sheriff in question.

(D)

(1) A sheriff required by division (A) or (C) of this section to provide notices regarding a registrant shall provide the notice to the neighbors that are described in division (A)(1) of this section and the notices to law enforcement personnel that are described in divisions (A)(8) and (9) of this section as soon as practicable, but not later than five days after the registrant sends the notice of intent to reside to the sheriff, and again not later than five days after the registrant registers with the sheriff or, if the sheriff is required by division (C) to provide the notices, not later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

A sheriff required by division (A) or (C) of this section to provide notices regarding a registrant shall provide the notices to all other specified persons that are described in divisions (A)(2) to (7) of this section as soon as practicable, but not later than seven days after the registrant registers with the sheriff, or, if the sheriff is required by division (C) to provide the notices, not later than five days after the sheriff is provided the notice described in division (A)(8) of this section.

(2) If a registrant in relation to whom division (A) of this section applies verifies the registrant's current residence address with a sheriff pursuant to section 3797.04 of the Revised Code, the sheriff may provide a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (9) of this section. If a sheriff provides a notice pursuant to this division to the sheriff of one or more other counties in accordance with division (A)(8) of this section, the sheriff of each of the other counties who is provided the notice under division (A)(8) of this section may provide, but is not required to provide, a written notice containing the information set forth in division (B) of this section to the persons identified in divisions (A)(1) to (7) and (A)(9) of this section.

(3) A sheriff may provide notice under division (A)(1)(a) or (b) of this section, and may provide notice under division (A)(1)(c) of this section to a building manager or person authorized to exercise management and control of a building, by mail, by personal contact, or by leaving the notice at or under the entry door to a residential unit. For purposes of divisions (A)(1)(a) and (b) of this section and of the portion of division (A)(1)(c) of this section relating to the provision of notice to occupants of a multi-unit building by mail or personal contact, the provision of one written notice per unit is deemed providing notice to all occupants of that unit.

(E) All information that a sheriff possesses regarding a registrant that is described in division (B) of this section and that must be provided in a notice required under division (A) or (C) of this section or that may be provided in a notice authorized under division (D)(2) of this section is a public record that is open to inspection under section 149.43 of the Revised Code.

(F) A sheriff required by division (A) or (C) of this section, or authorized by division (D)(2) of this section, to provide notices regarding a registrant may request the department of job and family services, department of education, or Ohio board of regents, by telephone, in registrant, or by mail, to provide the sheriff with the names, addresses, and telephone numbers of the appropriate persons and entities to whom the notices described in divisions (A)(2) to (7) of this section are to be provided. Upon receipt of a request, the department or board shall provide the requesting sheriff with the names, addresses, and telephone numbers of the appropriate persons and entities to whom those notices are to be provided.

(G)

(1) Upon the motion of the registrant or the judge that entered a declaratory judgment pursuant to section 2721.21 of the Revised Code or that judge's successor in office, the judge may schedule a hearing to determine whether the interests of justice would be served by suspending the community notification requirement under this section in relation to the registrant. The judge may dismiss the motion without a hearing but may not issue an order suspending the community notification requirement without a hearing. At the hearing, all parties are entitled to be heard. If, at the conclusion of the hearing, the judge finds that the registrant has proven by clear and convincing evidence that the registrant is unlikely to commit childhood sexual abuse in the future and that suspending the community notification requirement is in the interests of justice, the judge may issue an order suspending the application of this section in relation to the registrant. The order shall contain both of these findings.

The judge promptly shall serve a copy of the order upon the sheriff with whom the registrant most recently registered a residence address and the sheriff with whom the registrant most recently registered an employment address under section 3797.02 of the Revised Code.

An order suspending the community notification requirement does not suspend or otherwise alter a registrant's duties to comply with sections 3797.02, 3797.03, and 3797.04 of the Revised Code.

(2) A registrant has the right to appeal an order denying a motion made under division (G)(1) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 08-03-2006

This section is set out twice. See also §3797.061, effective until 1/1/2014.



Section 3797.07 - Attorney general to prescribe forms.

(A) The attorney general shall prescribe forms to be used for registration, notice of intent to reside, and verification of current address under sections 3797.02, 3797.03, and 3797.04 of the Revised Code. The forms shall comply with the following:

(1) The registration form to be used under section 3797.02 of the Revised Code shall include the registrant's name, the registrant's current residence and employment addresses, a photograph of the registrant, the name of the court that rendered a declaratory judgment against the registrant pursuant to section 2721.21 of the Revised Code and the date the judgment was entered, and any other information required by the attorney general.

(2) The notice of intent to reside form to be used under section 3797.03 of the Revised Code shall include the registrant's name, the registrant's current residence and employment addresses, a statement that a court has entered a declaratory judgment against the registrant pursuant to section 2721.21 of the Revised Code, the address of the place where the registrant intends to reside, and any other information required by the attorney general.

(3) The verification form to be used under section 3797.04 of the Revised Code shall contain the registrant's current residence or employment address, as applicable, and any other information required by the attorney general.

(B) Upon completion of a registration, notice of intent to reside, or verification of current address form by a registrant, the sheriff shall promptly forward a copy of the form to the attorney general in accordance with procedures established by the attorney general. Upon receiving from a registrant a notice of a change of the registrant's residence address, if the new address is in another county in this state, the sheriff promptly shall forward the new address to the sheriff of that county.

Effective Date: 08-03-2006



Section 3797.08 - Attorney general to adopt rules - internet civil registry.

The attorney general shall do all of the following:

(A) In consultation with county sheriffs and not later than July 1, 2006, adopt rules that do all of the following:

(1) Contain guidelines necessary for the implementation of this chapter;

(2) Prescribe the registration, notice of intent to reside, and verification of current address forms to be used by registrants and sheriffs under sections 3797.02, 3797.03, and 3797.04 of the Revised Code;

(3) Establish procedures for the forwarding of forms by the sheriff to the attorney general;

(4) Designate a geographic area or areas within which the notice described in division (B) of section 3797.06 of the Revised Code must be given to the persons identified in divisions (A)(2) to (8) of that section;

(5) At the attorney general's discretion, establish one or more categories of neighbors of a registrant who, in addition to the occupants of residential premises and other persons specified in division (A) of section 3797.06 of the Revised Code, must be given the notice described in division (B) of that section.

(B) Make copies of the forms described in division (A)(2) of this section available to sheriffs and judges;

(C) Not later than January 1, 2007, establish and operate on the internet a civil registry of persons against whom a court has entered a declaratory judgment under section 2721.21 of the Revised Code that contains information for each of those persons who registers in any county in this state pursuant to section 3797.02 of the Revised Code. The attorney general shall determine the information to be provided on the registry for each registrant. The information provided for each registrant shall include at least the name, current residential and employment addresses, and photograph of the registrant, the name of the court that entered a declaratory judgment against the registrant pursuant to section 2721.21 of the Revised Code, and the date on which the judgment was entered. The registry shall be a public record open for inspection under section 149.43 of the Revised Code, and it shall be searchable by registrant name, by county, by zip code, and by school district. The registry shall provide a link to the web site of each sheriff of a county who has established and operates on the internet a database that contains information for registrants who register in that county pursuant to section 3797.02 or 3797.03 of the Revised Code.

(D) Upon the request of any sheriff, provide technical guidance to the requesting sheriff in establishing on the internet a database of registrants for the public dissemination of information that relates to registrants who are registered in the sheriff's county and that is a public record.

Effective Date: 08-03-2006



Section 3797.09 - Materials supplied by registrants are public records.

Any statements, information, or photographs that are required to be provided, and that are provided, by a registrant pursuant to section 3797.02, 3797.03, or 3797.04 of the Revised Code and that are in the possession of a county sheriff are public records open to public inspection under section 149.43 of the Revised Code.

Effective Date: 08-03-2006



Section 3797.10 - Failure to comply a felony - affirmative defense.

(A) No registrant who is required to register pursuant to section 3797.02 of the Revised Code, send a sheriff a written notice of a new residence or employment address or of an intent to reside in a county pursuant to section 3797.03 of the Revised Code, or verify a current address pursuant to section 3797.05 of the Revised Code shall fail to register, send the notice, or verify the address as required by those sections.

(B) It is an affirmative defense to a charge of a violation of division (A) of this section by failing to send written notice of a change of residence or employment address or notice of intent to reside in a county as required by section 3797.03 of the Revised Code that both of the following apply:

(1) It was impossible for the registrant to provide the notice to the sheriff because of a lack of knowledge on the date specified for the provision of the notice of an address change or of the new address.

(2) The registrant provided notice of the address change or the new address to the sheriff as soon as possible, but not later than the end of the first business day, after learning of the address change or of the new address by providing notice of the address change or the new address to the sheriff by telephone immediately upon learning of the address change or new address or, if the registrant did not have reasonable access to a telephone at that time, as soon as possible, but not later than the end of the first business day, after learning of the address change and having reasonable access to a telephone.

(3) As soon as possible, but not later than the end of the first business day, after providing notice of the address change to the sheriff by telephone, the registrant provided written notice of the address change to the sheriff.

(C) Whoever violates division (A) of this section is guilty of a felony of the fifth degree.

Effective Date: 08-03-2006



Section 3797.11 - Registrant not to reside within 1000 feet of school premises.

(A) No person against whom a court has entered a declaratory judgment under section 2721.21 of the Revised Code and who has not been removed from the civil registry pursuant to that section shall establish a residence or occupy residential premises within one thousand feet of any school premises.

(B) If a person to whom division (A) of this section applies violates division (A) of this section by establishing a residence or occupying residential premises within one thousand feet of any school premises, an owner or lessee of real property that is located within one thousand feet of those school premises, or the prosecuting attorney, village solicitor, city or township director of law, similar chief legal officer of a municipal corporation or township, or official designated as a prosecutor in a municipal corporation that has jurisdiction over the place at which the person establishes the residence or occupies the residential premises in question, has a cause of action for injunctive relief against the person. The plaintiff shall not be required to prove irreparable harm in order to obtain the relief.

Effective Date: 08-03-2006



Section 3797.12 - Persons immune from civil liability for acts or omissions.

(A) Except as provided in division (B) of this section, any of the following persons shall be immune from liability in a civil action to recover damages for injury, death, or loss to person or property allegedly caused by an act or omission in connection with a power, duty, responsibility, or authorization under sections 3797.01 to 3797.11 of the Revised Code or under rules adopted under authority of those sections:

(1) The attorney general, a deputy, officer, or employee of the office of the attorney general, a sheriff, or a deputy, officer, or employee of the office of the sheriff;

(2) A prosecutor and an officer or employee of the office of a prosecutor;

(3) A person identified in division (A)(2), (3), (4), (5), (6), or (7) of section 3797.06 of the Revised Code or the agent of that person;

(4) A person identified in division (A)(2) of section 3797.05 of the Revised Code, regarding the person's provision of information pursuant to that division to a sheriff.

(B) The immunity described in division (A) of this section does not apply to a person described in divisions (A)(1) to (4) of this section if, in relation to the act or omission in question, any of the following applies:

(1) The act or omission was manifestly outside the scope of the person's employment or official responsibilities.

(2) The act or omission was with malicious purpose, in bad faith, or in a wanton or reckless manner.

(3) Liability for the act or omission is expressly imposed by a section of the Revised Code.

Effective Date: 08-03-2006






Chapter 3798 - Protected Health Information

Section 3798.01 - Definitions.

As used in this chapter:

(A) "Administrative safeguards," "physical safeguards," and "technical safeguards" have the same meanings as in 45 C.F.R. 164.304.

(B) "Approved health information exchange" means a health information exchange that has been approved or reapproved by the director of job and family services pursuant to the approval or reapproval process, as applicable, the director establishes in rules adopted under division (A) of section 3798.15 of the Revised Code or that has been certified by the office of the national coordinator for health information technology in the United States department of health and human services.

(C) "Covered entity," "disclosure," "health care provider," "health information," "individually identifiable health information," "protected health information," and "use" have the same meanings as in 45 C.F.R. 160.103.

(D) "Designated record set" has the same meaning as in 45 C.F.R. 164.501.

(E) "Direct exchange" means the activity of electronic transmission of health information through a direct connection between the electronic record systems of health care providers without the use of a health information exchange.

(F) "Health care component" and "hybrid entity" have the same meanings as in 45 C.F.R. 164.103.

(G) "Health information exchange" means any person or governmental entity that provides in this state a technical infrastructure to connect computer systems or other electronic devices used by covered entities to facilitate the secure transmission of health information. "Health information exchange" excludes health care providers engaged in direct exchange, including direct exchange through the use of a health information service provider.

(H) "HIPAA privacy rule" means the standards for privacy of individually identifiable health information in 45 C.F.R. part 160 and in 45 C.F.R. part 164, subparts A and E.

(I) "Interoperability" means the capacity of two or more information systems to exchange information in an accurate, effective, secure, and consistent manner.

(J) "Minor" means an unemancipated person under eighteen years of age or a mentally or physically disabled person under twenty-one years of age who meets criteria specified in rules adopted by the director of job and family services under section 3798.13 of the Revised Code.

(K) "More stringent" has the same meaning as in 45 C.F.R. 160.202.

(L) "Office of health transformation" means the office of health transformation created by executive order 2011-02K or a successor governmental entity responsible for health system oversight in this state.

(M) "Personal representative" means a person who has authority under applicable law to make decisions related to health care on behalf of an adult or emancipated minor, or the parent, legal guardian, or other person acting in loco parentis who is authorized under law to make health care decisions on behalf of an unemancipated minor. "Personal representative" does not include the parent or legal guardian of, or another person acting in loco parentis to, a minor who consents to the minor's own receipt of health care or a minor who makes medical decisions on the minor's own behalf pursuant to law, court approval, or because the minor's parent, legal guardian, or other person acting in loco parentis has assented to an agreement of confidentiality between the provider and the minor.

(N) "Political subdivision" means a municipal corporation, township, county, school district, or other body corporate and politic responsible for governmental activities in a geographic area smaller than that of the state.

(O) "State agency" means any one or more of the following:

(1) The department of aging;

(2) The department of alcohol and drug addiction services;

(3) The department of developmental disabilities;

(4) The department of education;

(5) The department of health;

(6) The department of insurance;

(7) The department of job and family services;

(8) The department of mental health;

(9) The department of rehabilitation and correction;

(10) The department of youth services;

(11) The bureau of workers' compensation;

(12) The rehabilitation services commission;

(13) The office of the attorney general;

(14) A health care licensing board created under Title XLVII of the Revised Code that possesses individually identifiable health information.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.02 - Legislative intent.

It is the intent of the general assembly in enacting this chapter to make the laws of this state governing the use and disclosure of protected health information by covered entities consistent with, but generally not more stringent than, the HIPAA privacy rule for the purpose of eliminating barriers to the adoption and use of electronic health records and health information exchanges. Therefore, it is also the general assembly's intent in enacting this chapter to supersede any judicial or administrative ruling issued in this state that is inconsistent with the provisions of this chapter.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.03 - Duty of covered entities.

(A) Subject to division (B) of this section, a covered entity shall do both of the following:

(1) If an individual's protected health information is maintained by the covered entity in a designated record set, provide the individual or the individual's personal representative with access to that information in a manner consistent with 45 C.F.R. 164.524;

(2) Implement and maintain appropriate administrative, technical, and physical safeguards to protect the privacy of protected health information in a manner consistent with 45 C.F.R. 164.530(c).

(B) If a covered entity is a hybrid entity, this section applies only to the health care component of the covered entity.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.04 - Prohibited disclosures of protected health information.

A covered entity shall not do either of the following:

(A) Use or disclose protected health information without an authorization that is valid under 45 C.F.R. 164.508 and, if applicable, 42 C.F.R. part 2, except when the use or disclosure is required or permitted without such authorization by Subchapter C of Subtitle A of Title 45 of the Code of Federal Regulations and, if applicable, 42 C.F.R. part 2;

(B) Use or disclose protected health information in a manner that is not consistent with 45 C.F.R. 164.502.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.06 - Conditions for disclosure of information without authorization.

Except in the circumstances described in division (A) of section 3798.04 of the Revised Code when a covered entity is permitted to disclose protected health information without an authorization that is valid under 45 C.F.R. 164.508, a covered entity shall not disclose protected health information to a health information exchange without an authorization described in division (A) of section 3798.04 of the Revised Code unless all of the following are true:

(A) The disclosure is to an approved health information exchange.

(B) The covered entity is a party to a valid participation agreement with the approved health information exchange that meets the requirements of rules adopted under section 3798.16 of the Revised Code.

(C) The disclosure is consistent with all procedures established by the approved health information exchange.

(D) Prior to the disclosure, the covered entity furnishes to the individual or individual's personal representative a written notice that complies with rules adopted under division (A)(3) of section 3798.16 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.07 - Additional conditions for disclosure to health information exchange.

(A) In addition to a covered entity generally being subject to the conditions specified in divisions (A) to (D) of section 3798.06 of the Revised Code when the covered entity discloses protected health information to a health information exchange without a valid authorization, the covered entity shall also be subject to the following conditions when it discloses protected health information to a health information exchange:

(1) The covered entity shall restrict disclosure consistent with all applicable federal laws governing the disclosure;

(2) If the protected health information concerns a minor, the covered entity shall restrict disclosure in a manner that complies with laws of this state pertaining to the circumstances under which a minor may consent to the minor's own receipt of health care or make medical decisions on the minor's own behalf, including sections 2907.29, 3709.241, 3719.012, 5120.172, 5122.04, and 5126.043 of the Revised Code unless the minor authorizes the disclosure.

(3) The covered entity shall restrict disclosure in a manner that is consistent with a written request from the individual or the individual's personal representative to restrict disclosure of all of the individual's protected health information.

(4) The covered entity shall restrict disclosure in a manner that is consistent with a written request from the individual or the individual's personal representative concerning specific categories of protected health information to the extent that rules adopted pursuant to section 3798.16 of the Revised Code require the covered entity to comply with such a request.

(B) The conditions in division (A) of this section on a covered entity's disclosure of protected health information to a health information exchange do not render unenforceable or restrict in any manner any of the following:

(1) A provision of the Revised Code that on the effective date of this section requires a person or governmental entity to disclose protected health information to a state agency, political subdivision, or other governmental entity;

(2) The confidential status of proceedings and records within the scope of a peer review committee of a health care entity as described in section 2305.252 of the Revised Code;

(3) The confidential status of quality assurance program activities and quality assurance records as described in section 5122.32 of the Revised Code;

(4) The testimonial privilege established by division (B) of section 2317.02 of the Revised Code;

(5) Any of the following items that govern the confidentiality, privacy, security, or privileged status of protected health information in the possession or custody of an agency as defined in section 111.15 of the Revised Code; govern the process for obtaining from a patient consent to the provision of health care or consent for participation in medical or other scientific research; govern the process for determining whether an adult has a physical or mental impairment or an adult's capacity to make health care decisions for purposes of Chapter 5126. of the Revised Code; or govern the process for determining whether a minor has been emancipated:

(a) A section of the Revised Code that is not in this chapter;

(b) A rule as defined in section 119.01 of the Revised Code;

(c) An internal management rule as defined in section 111.15 of the Revised Code;

(d) Guidance issued by an agency as defined in section 111.15 of the Revised Code;

(e) Orders or regulations of a board of health of a city health district made under section 3709.20 of the Revised Code;

(f) Orders or regulations of a board of health of a general health district made under section 3709.21 of the Revised Code;

(g) An ordinance or resolution adopted by a political subdivision;

(h) A professional code of ethics;

(i) When a minor is authorized to consent to the minor's own receipt of health care or make medical decisions on the minor's own behalf, including the circumstances described in sections 2907.29, 3709.241, 3719.012, 5120.172, 5122.04, and 5126.043 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.08 - Civil or criminal liability.

(A) A covered entity that accesses protected health information from or through an approved health information exchange or discloses protected health information to an approved health information exchange in a manner that complies with section 3798.07 of the Revised Code and is not in violation of section 3798.04 or 3798.06 of the Revised Code is not liable in a civil action and is not subject to criminal prosecution or professional disciplinary action arising out of or relating to the access or disclosure.

(B) An approved health information exchange is not liable in a civil action and not subject to criminal prosecution arising out of or relating to either of the following:

(1) A covered entity's having accessed protected health information from or through an approved health information exchange;

(2) A covered entity's disclosure of protected health information to the approved health information exchange if the disclosure complies with section 3798.07 of the Revised Code and is not in violation of section 3798.04 or 3798.06 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.10 - Standard authorization form.

(A) Not later than six months after the effective date of this section, the director of job and family services, in consultation with the office of health transformation, shall prescribe by rules adopted in accordance with Chapter 119. of the Revised Code a standard authorization form for the use and disclosure of protected health information by covered entities in this state. The form shall meet all requirements specified in 45 C.F.R. 164.508 and, where applicable, 42 C.F.R. part 2.

(B) If a form the director prescribes under division (A) of this section is properly executed by an individual or the individual's personal representative, it shall be accepted by any person or governmental entity in this state as valid authorization for the use or disclosure of the individual's protected health information to the persons or governmental entities specified in the form.

(C) This section does not preclude a person or governmental entity from accepting as valid authorization for the use or disclosure of protected health information a form other than the form prescribed under division (A) of this section if the other form meets all requirements specified in 45 C.F.R. 164.508 and, if applicable, 42 C.F.R. part 2.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.12 - Conflicts with other laws.

As used in this section, "agency" has the same meaning as in section 111.15 of the Revised Code.

(A) Except as provided in division (B) of this section, any of the following pertaining to the confidentiality, privacy, security, or privileged status of protected health information transacted, maintained in, or accessed through a health information exchange is unenforceable if it conflicts with this chapter:

(1) A section of the Revised Code that is not in this chapter;

(2) A rule as defined in section 119.01 of the Revised Code;

(3) An internal management rule as defined in section 111.15 of the Revised Code;

(4) Guidance issued by an agency;

(5) Orders or regulations of a board of health of a city health district made under section 3709.20 of the Revised Code;

(6) Orders or regulations of a board of health of a general health district made under section 3709.21 of the Revised Code;

(7) An ordinance or resolution adopted by a political subdivision;

(8) A professional code of ethics.

(B) Division (A) of this section does not render unenforceable or restrict in any manner any of the following:

(1) A provision of the Revised Code that on the effective date of this section requires a person or governmental entity to disclose protected health information to a state agency, political subdivision, or other governmental entity;

(2) The confidential status of proceedings and records within the scope of a peer review committee of a health care entity as described in section 2305.252 of the Revised Code;

(3) The confidential status of quality assurance program activities and quality assurance records as described in section 5122.32 of the Revised Code;

(4) The testimonial privilege established by division (B) of section 2317.02 of the Revised Code;

(5) An item described in divisions (A)(1) to (8) of this section that governs any of the following:

(a) The confidentiality, privacy, security, or privileged status of protected health information in the possession or custody of an agency;

(b) The process for obtaining from a patient consent to the provision of health care or consent for participation in medical or other scientific research;

(c) The process for determining whether an adult has a physical or mental impairment or an adult's capacity to make health care decisions for purposes of Chapter 5126. of the Revised Code;

(d) The process for determining whether a minor has been emancipated.

(6) When a minor is authorized to consent to the minor's own receipt of health care or make medical decisions on the minor's own behalf, including the circumstances described in sections 2907.29, 3709.241, 3719.012, 5120.172, 5122.04, and 5126.043 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.13 - Adoption of rules regarding classification of minors.

The director of job and family services shall adopt rules for purposes of specifying the criteria a person who is mentally or physically disabled and who is under twenty-one years of age must meet to be considered a minor for purposes of sections 3798.07 and 3798.12 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.14 - Standards for approval of approve health information exchanges.

(A) The director of job and family services, in consultation with the office of health transformation, shall adopt rules in accordance with Chapter 119. of the Revised Code for the purpose of establishing standards the director must use to approve health information exchanges operating in this state. The rules shall not be adopted until the earlier of sixty days following the adoption of a federal certification process for health information exchanges by the office of the national coordinator for health information technology in the United States department of health and human services or January 1, 2013. Subject to division (B) of this section, the rules may include standards and procedures to be followed by a health information exchange regarding the following:

(1) Access to and use and disclosure of protected health information maintained by or on an approved health information exchange;

(2) Demonstration of adequate financial resources to sustain continued operations in compliance with the rules adopted under this section;

(3) Participation in outreach activities for individuals and covered entities;

(4) Conduct of operations in a transparent manner to promote consumer confidence;

(5) Implementation of security breach notification procedures.

(B) The rules the director adopts pursuant to division (A) of this section shall be consistent with certification standards for health information exchanges established in federal statutes and regulations, including nationally recognized standards for interoperability.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.15 - Establishment of processes regarding health information exchanges.

(A) The director of job and family services, in consultation with the office of health transformation, shall adopt rules in accordance with Chapter 119. of the Revised Code for the purpose of establishing processes for all of the following:

(1) A health information exchange to obtain approval to operate as an approved health information exchange in this state and, at times specified by the director, obtain reapproval of such status;

(2) The director to investigate and resolve concerns and complaints submitted to the director regarding an approved health information exchange;

(3) A health information exchange to apply for reconsideration of a decision the director makes under a process established under division (A)(1) or (2) of this section;

(4) Covered entities and approved health information exchanges to enter into participation agreements and enforce the terms of such agreements.

(B) Any decision the director makes in relation to a request for reconsideration made in accordance with rules adopted under division (A)(3) of this section is not subject to appeal under Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 3798.16 - Rules regarding content of agreements governing covered entities' participation in approved health information exchanges.

(A) The director of job and family services, in consultation with the office of health transformation, shall adopt rules in accordance with Chapter 119. of the Revised Code for the purpose of specifying the content of agreements governing covered entities' participation in approved health information exchanges. At a minimum, the rules shall require the content of such participation agreements to include all of the following:

(1) Procedures for a covered entity to disclose an individual's protected health information to an approved health information exchange;

(2) Procedures for a covered entity to access an individual's protected health information from an approved health information exchange;

(3) Subject to division (B) of this section, a written notice to be provided by a covered entity to an individual or the individual's personal representative prior to the covered entity's disclosure of the individual's protected health information to an approved health information exchange;

(4) Documentation the covered entity must use to verify that a notice described in division (A)(3) of this section has been provided by the covered entity to an individual or the individual's personal representative prior to the disclosure of the individual's protected health information to an approved health information exchange;

(5) Procedures for an individual or the individual's personal representative to submit to the covered entity a written request to place restrictions on the covered entity's disclosure of protected health information to the approved health information exchange;

(6) The standards a covered entity must use to determine whether, and to what extent, to comply with a written request described in division (A)(5) of this section;

(7) The purposes for which a covered entity may access and use protected health information from the approved health information exchange.

(B) With respect to the written notice described in division (A)(3) of this section, the rules may specify that the notice can be incorporated into the covered entity's notice of privacy practices required by 45 C.F.R. 164.520 and shall specify that the notice include the following statements:

(1) The individual's protected health information will be disclosed to the approved health information exchange to facilitate the provision of health care to the individual.

(2) The approved health information exchange maintains appropriate administrative, physical, and technical safeguards to protect the privacy and security of protected health information.

(3) Only authorized individuals may access and use protected health information from the approved health information exchange.

(4) The individual or the individual's personal representative has the right to request in writing that the covered entity do either or both of the following:

(a) Not disclose any of the individual's protected health information to the approved health information exchange;

(b) Not disclose specific categories of the individual's protected health information to the approved health information exchange.

(5) Any restrictions on the disclosure of protected health information an individual requests as described in either division (B)(4)(a) or (b) of this section may result in a health care provider not having access to information that is necessary for the provider to render appropriate care to the individual.

(6) Any restrictions on the disclosure of protected health information an individual requests as described in division (B)(4)(a) of this section must be honored by the covered entity.

(7) Any restrictions on the disclosure of protected health information an individual requests as described in division (B)(4)(b) of this section must be honored if the restriction is consistent with rules adopted under this chapter.

(C) In adopting standards under division (A)(6) of this section, the director shall take into consideration the technical capabilities of software available to health information exchanges.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.









Title [39] XXXIX INSURANCE

Chapter 3901 - SUPERINTENDENT OF INSURANCE

Section 3901.01 - Department of insurance.

There is hereby created a department of insurance which shall have all powers and perform all duties formerly vested in and imposed upon the department of commerce and the superintendent of insurance.

In enacting sections 121.02, 121.03, 121.04, 121.05, 121.08, 121.081, 121.082, 3901.01, 3901.011, 3901.02, 3901.03, 3901.04, 3901.05, and 3901.051 of the Revised Code, it is the intent of the general assembly not to change the law as expressed by Title 39 of the Revised Code prior to September 9, 1957, except insofar as necessary to create a separate department of state government, known as the department of insurance, and to vest in it all the powers and impose upon it all the duties formerly vested in and imposed upon the department of commerce respecting the superintendent of insurance and any officers, deputies, or employees of the division of insurance, and except as otherwise expressly provided by such amendments to former law as are specifically adopted in such sections. All rules, regulations, and orders promulgated or issued by the superintendent of insurance prior to September 9, 1957 are continued and retained in full force and effect until amended, repealed, or revoked by the superintendent of insurance.

Effective Date: 01-10-1961



Section 3901.011 - Superintendent of insurance - powers and duties.

The superintendent of insurance shall be the chief executive officer and director of the department of insurance and shall have all the powers and perform all the duties vested in and imposed upon the department of insurance. The superintendent of insurance shall see that the laws relating to insurance are executed and enforced. When a violation of a law relating to insurance is reported to him, he shall take the testimony under oath of all persons supposed to have knowledge of such violations, and cause such testimony to be reduced to writing. If the superintendent decides that there is sufficient evidence, he shall cause the person suspected of such violation to be arrested and charged with such offense, and he shall furnish the proper prosecuting attorney with all the information obtained by such superintendent, the names of witnesses, and a copy of all material testimony taken in the case.

Effective Date: 09-09-1957



Section 3901.02 - Appointment or hiring of employees.

The superintendent of insurance may appoint such employees as the prompt dispatch of business requires, including skilled and competent persons to examine and report on the business and affairs of insurance companies.

The superintendent may hire an administrator of financial regulation services as an employee in the unclassified civil service. The superintendent shall fix the compensation of the administrator of financial regulation services.

The superintendent may hire actuaries as employees in the unclassified civil service. The superintendent shall fix the compensation of these actuaries, who shall be fellows of either the casualty actuarial society or the society of actuaries.

All persons now employed in the division of insurance in the classified civil service are transferred to the department of insurance in their respective classifications subject to reassignment as the superintendent of insurance may determine to be in the interest of efficient administration.

Effective Date: 09-29-1999



Section 3901.021 - Department of insurance operating fund.

(A) Three-fourths of all appointment and other fees collected under division (B) of section 3905.20 of the Revised Code shall be paid into the state treasury to the credit of the department of insurance operating fund, which is hereby created. The remaining one-fourth shall be credited to the general revenue fund. Other revenues collected by the superintendent of insurance, such as registration fees for sponsored seminars or conferences and grants from private entities, shall be paid into the state treasury to the credit of the department of insurance operating fund.

(B) Seven-tenths of all fees collected under divisions (A)(2), (A)(3), and (A)(6) of section 3905.40 of the Revised Code shall be paid into the state treasury to the credit of the department of insurance operating fund. The remaining three-tenths shall be credited to the general revenue fund.

(C) All operating expenses of the department of insurance except those expenses defined under section 3901.07 of the Revised Code shall be paid from the department of insurance operating fund.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002; 06-30-2005

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3

See 128th General AssemblyFile No.18,HB 300, §6



Section 3901.03 - Warden - duties - office of warden.

The superintendent of insurance shall appoint a warden who shall investigate all reported violations of law relating to insurance, and perform such other duties in the administration of laws relating to insurance as the superintendent may direct.

The office of the warden is hereby designated a criminal justice agency in investigating reported violations of law relating to insurance, and as such is authorized by this state to apply for access to the computerized databases administered by the national crime information center or the law enforcement automated data system in Ohio, and to other computerized databases administered for the purpose of making criminal justice information accessible to state criminal justice agencies.

Effective Date: 03-17-1998



Section 3901.04 - Superintendent - specific powers.

(A) As used in this section:

(1) "Laws of this state relating to insurance" include but are not limited to Chapter 1751. notwithstanding section 1751.08, Chapter 1753., Title XXXIX, sections 5725.18 to 5725.25, and Chapter 5729. of the Revised Code. Sections 4717.31, 4717.33, 4717.34, 4717.35, and 4717.37 of the Revised Code are "laws of this state relating to insurance" to the extent those sections apply to insurance companies or insurance agents.

(2) "Person" has the meaning defined in division (A) of section 3901.19 of the Revised Code.

(B) Whenever it appears to the superintendent of insurance, from the superintendent's files, upon complaint or otherwise, that any person has engaged in, is engaged in, or is about to engage in any act or practice declared to be illegal or prohibited by the laws of this state relating to insurance, or defined as unfair or deceptive by such laws, or when the superintendent believes it to be in the best interest of the public and necessary for the protection of the people in this state, the superintendent or anyone designated by the superintendent under the superintendent's official seal may do any one or more of the following:

(1) Require any person to file with the superintendent, on a form that is appropriate for review by the superintendent, an original or additional statement or report in writing, under oath or otherwise, as to any facts or circumstances concerning the person's conduct of the business of insurance within this state and as to any other information that the superintendent considers to be material or relevant to such business;

(2) Administer oaths, summon and compel by order or subpoena the attendance of witnesses to testify in relation to any matter which, by the laws of this state relating to insurance, is the subject of inquiry and investigation, and require the production of any book, paper, or document pertaining to such matter. A subpoena, notice, or order under this section may be served by certified mail, return receipt requested. If the subpoena, notice, or order is returned because of inability to deliver, or if no return is received within thirty days of the date of mailing, the subpoena, notice, or order may be served by ordinary mail. If no return of ordinary mail is received within thirty days after the date of mailing, service shall be deemed to have been made. If the subpoena, notice, or order is returned because of inability to deliver, the superintendent may designate a person or persons to effect either personal or residence service upon the witness. Service of any subpoena, notice, or order and return may also be made in any manner authorized under the Rules of Civil Procedure. Such service shall be made by an employee of the department designated by the superintendent, a sheriff, a deputy sheriff, an attorney, or any person authorized by the Rules of Civil Procedure to serve process.

In the case of disobedience of any notice, order, or subpoena served on a person or the refusal of a witness to testify to a matter regarding which the person may lawfully be interrogated, the court of common pleas of the county where venue is appropriate, on application by the superintendent, may compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court, or a refusal to testify therein. Witnesses shall receive the fees and mileage allowed by section 119.094 of the Revised Code. All such fees, upon the presentation of proper vouchers approved by the superintendent, shall be paid out of the appropriation for the contingent fund of the department of insurance. The fees and mileage of witnesses not summoned by the superintendent or the superintendent's designee shall not be paid by the state.

(3) In a case in which there is no administrative procedure available to the superintendent to resolve a matter at issue, request the attorney general to commence an action for a declaratory judgment under Chapter 2721. of the Revised Code with respect to the matter.

(4) Initiate criminal proceedings by presenting evidence of the commission of any criminal offense established under the laws of this state relating to insurance to the prosecuting attorney of any county in which the offense may be prosecuted. At the request of the prosecuting attorney, the attorney general may assist in the prosecution of the violation with all the rights, privileges, and powers conferred by law on prosecuting attorneys including, but not limited to, the power to appear before grand juries and to interrogate witnesses before grand juries.

Effective Date: 10-01-1998; 2008 HB525 07-01-2009; 2008 SB196 07-06-2009



Section 3901.041 - Rule-making and adjudicating powers of superintendent.

The superintendent of insurance shall adopt, amend, and rescind rules and make adjudications, necessary to discharge the superintendent's duties and exercise the superintendent's powers, including, but not limited to, the superintendent's duties and powers under Chapters 1751. and 1753. Title XXXIX [39] of the Revised Code, subject to Chapter 119. of the Revised Code.

Effective Date: 10-01-1998



Section 3901.042 - Service and transaction fees.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code for the purpose of implementing Amended Substitute House Bill 478 of the 119th General Assembly, including rules that establish fees for any service or transaction that is required by that act. The rules shall specify each such service or transaction and the amount of the fee that is so charged. Any fee collected pursuant to those rules shall be paid into the state treasury to the credit of the department of insurance operating fund.

Effective Date: 01-14-1993



Section 3901.043 - Fees for services or transactions performed by department of insurance.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to establish reasonable fees for any service or transaction performed by the department of insurance pursuant to section 1751.03, 3901.321, 3901.341, 3907.09, 3907.10, 3907.11, 3907.12, 3911.011, 3913.40, 3915.14, 3917.06, 3918.07, 3923.02, 3935.04, 3937.03, or 3953.28 of the Revised Code or any provision in sections 3913.01 to 3913.23 or in Chapter 3905. of the Revised Code, if no fee is otherwise provided under Title XVII or IX of the Revised Code for such service or transaction. Any fee collected pursuant to those rules shall be paid into the state treasury to the credit of the department of insurance operating fund.

Effective Date: 08-06-2004



Section 3901.044 - Rules for implementing health insurance portability and accountability act.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code that the superintendent considers necessary and advisable for the purpose of implementing the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg, as amended, and any regulation adopted thereunder.

Effective Date: 06-30-1997



Section 3901.045 - Receiving confidential or privileged documents and information.

(A) The superintendent of insurance may receive documents and information, including otherwise confidential or privileged documents and information, from local, state, federal, and international regulatory and law enforcement agencies, from local, state, and federal prosecutors, and from the national association of insurance commissioners and its affiliates and subsidiaries, provided that the superintendent maintains as confidential or privileged any document or information received with notice or the understanding that the document or information is confidential or privileged under the laws of the jurisdiction that is the source of the document or information.

(B) The superintendent may also receive documents and information, including otherwise confidential or privileged documents and information, from the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and from any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, provided that the superintendent maintains as confidential or privileged any document or information received with the notice or understanding that the document or information is confidential or privileged, except that the superintendent may share and disclose such a document or information when authorized by other sections of the Revised Code.

(C) The superintendent has the authority to maintain as confidential or privileged the documents and information received pursuant to this section.

(D) The superintendent's authority to receive documents and information under this section, from the persons and subject to the conditions listed in this section, is not limited in any way by section 1751.19, 3901.36, 3901.44, 3901.48, 3901.70, 3903.11, 3903.72, 3903.88, 3905.492, 3905.50, 3922.21, or 3999.36 of the Revised Code.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 06-18-2002



Section 3901.05 - Deputy superintendent - duties.

In the event of a vacancy in the office of the superintendent of insurance, or in the absence or disability of that officer, or when so directed by the superintendent, the deputy superintendent of insurance shall perform all the duties of the superintendent. In the absence of the superintendent and the deputy superintendent, and when so directed by the superintendent, either assistant superintendent shall perform all the duties of the superintendent. The deputy superintendent, or either assistant superintendent, may serve upon any board or commission of which the superintendent is a member.

Effective Date: 09-09-1957



Section 3901.051 - Assistant superintendent - duties.

The assistant superintendents shall perform such duties of the superintendent and such other duties as the superintendent shall direct.

Effective Date: 09-09-1957



Section 3901.06 - Instruments under seal of the superintendent.

A certificate, assignment, or conveyance executed in pursuance of law by the superintendent of insurance with the seal of his office affixed thereto shall be received as evidence and may be recorded in the same manner and with like effect as a deed duly acknowledged by an officer authorized by law. In all cases copies of papers in the office of the superintendent, certified by him under the seal of his office, are equal to the original as evidence.

Effective Date: 10-01-1953



Section 3901.07 - Examination of financial affairs of insurer.

(A) As used in this section, "insurer" means any person doing or authorized to do any insurance business in this state.

(B)

(1) Before issuing any license to do the business of insurance in this state, the superintendent of insurance, or a person appointed by him, may examine the financial affairs of any insurer.

(2) The superintendent, or any person appointed by him, may examine, as often as he considers it desirable, the affairs of any insurer and of any person as to any matter relevant to the financial affairs of the insurer or to the examination.

(3) The superintendent, or any person appointed by him, shall examine each domestic insurer at least once every three years as to its condition, fulfillment of its contractual obligations, and compliance with applicable laws, provided that he may defer making the examination for a longer period not to exceed five years.

(C) In scheduling and determining the nature, scope, and frequency of any examination authorized or required by division (B) of this section, the superintendent shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and any other criteria he considers appropriate.

(D) The superintendent, in lieu of making any examination authorized or required by division (B) of this section, may accept the report of an examination of a foreign or alien insurer made and certified by the superintendent of insurance or other insurance supervisory official of the state or government of domicile or state of entry. The examination of an alien insurer shall be limited to its United States business except as otherwise required by the superintendent.

(E) Whenever the superintendent determines to examine the affairs of any insurer pursuant to any examination authorized or required by division (B) of this section, he shall appoint as examiners one or more competent persons not employed by or interested in any insurer except as a policyholder. The superintendent shall instruct the examiners as to the scope of the examination.

Each examiner appointed under this division shall have convenient access at all reasonable hours to the books, records, files, securities, and other documents of the insurer, its managers, agents, or other persons that are relevant to the examination. The examiner may administer oaths and examine any person under oath as to any matter relevant to the affairs of the insurer or the examination.

(F) If the superintendent finds the accounts of an insurer being examined pursuant to any examination authorized or required by division (B) of this section to be inadequate or improperly kept or posted and if the insurer has been afforded a reasonable opportunity to correct the accounts, the superintendent may employ or require the insurer to employ experts to rewrite, post, or balance the accounts. The employment of experts under this division shall be at the expense of the insurer.

(G) In connection with any examination authorized or required by division (B) of this section, the superintendent may appoint one or more competent persons to appraise the real property of the insurer or any real property on which the insurer holds security.

(H) The examiner in charge of any examination authorized or required by division (B) of this section shall make a true report of the examination, verified under oath, that shall comprise only facts appearing upon the books, records, or other documents of the insurer or its agents or other persons examined, or as ascertained from the sworn testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as may be reasonably warranted from those facts. The reports so verified shall be prima-facie evidence in any action or proceeding for the rehabilitation or liquidation of the insurer brought in the name of the state against the insurer or its officers or agents.

(I) The examined insurer, within thirty days after the postmark on the envelope in which the report was mailed, may file with the superintendent written objections to the report. The objections shall be attached to and made a part of the report, which then shall be placed in the files of the department of insurance as a public record.

(J)

(1) The officers, directors, managers, employees, and agents of an insurer shall facilitate in every way any examination authorized or required by division (B) of this section and, to the extent of their authority, aid the examiners and persons appointed or employed pursuant to divisions (E), (F), and (G) of this section in conducting the examination.

(2) No officer, director, manager, employee, or agent of an insurer shall do any of the following:

(a) Fail to comply with division (J)(1) of this section;

(b) Refuse, without just cause, to be examined under oath;

(c) Knowingly obstruct or interfere with an examiner or any person appointed or employed pursuant to division (E), (F), or (G) of this section in the exercise of his authority under this section.

(3) No insurer shall refuse to submit to an examination authorized or required by division (B) of this section. The superintendent, in accordance with Chapter 119. of the Revised Code, may suspend or revoke or refuse to issue or renew the license of any insurer that violates division (J)(3) of this section.

(K) Personnel conducting an examination shall be compensated for each day or portion thereof worked at the rates provided in the examiners' handbook published by the national association of insurance commissioners or the rates applicable to such personnel under section 124.15 or 124.152 of the Revised Code, whichever are higher. Such personnel shall also be reimbursed for their travel and living expenses at rates not to exceed the rates provided in the examiners' handbook published by the association. Personnel who are appointed by the superintendent, but are not employees of the department of insurance, shall be compensated for their work and travel and living expenses at reasonable and customary rates.

(L) If an examination is made of any insurer, the expenses thereof shall be paid by the insurer.

The superintendent shall provide each insurer with an itemized statement of the expenses incurred in the performance of the examination functions authorized or required by this section. Upon receipt of the superintendent's statement, the insurer shall remit the amount thereof to the superintendent who shall remit to the treasurer of state pursuant to section 3901.071 of the Revised Code for deposit in the superintendent's examination fund.

(M) As used in this section, "expenses" means:

(1) The entire compensation for each day or portion thereof worked by all personnel, including those who are not employees of the department of insurance, in:

(a) The conduct of such examination calculated at the rates provided in the examiners' handbook published by the national association of insurance commissioners;

(b) The review and analysis of the annual and any interim financial statements of insurers licensed in this state;

(c) The ongoing evaluation and monitoring of the financial affairs of licensed insurers;

(d) The preparation of the premium or franchise tax liability of licensed insurers;

(e) The review and evaluation of foreign and alien insurers seeking a license in this state;

(f) A portion of the training and continuing education costs of examiners.

(2) Travel and living expenses of all personnel, including those who are not employees of the department, directly engaged in the conduct of such examination calculated at rates not to exceed the rates provided in the examiners' handbook published by the association;

(3) All other incidental expenses incurred by or on behalf of such personnel in the conduct of such examination;

(4) An allocated share of all expenses not paid as described in division (M)(1), (2), or (3) of this section that are necessarily incurred in carrying out the duties of the superintendent under this section, including the expenses of direct overhead and support staff for the examiners and persons appointed or employed pursuant to divisions (E), (F), and (G) of this section.

Effective Date: 08-08-1991



Section 3901.071 - Superintendent's examination fund.

All moneys collected by the superintendent of insurance for expenses incurred by the superintendent in conducting examinations pursuant to the Revised Code of the financial affairs of any insurance company doing business in this state, for which the insurance company examined is required to pay the costs, shall be paid to the superintendent. The superintendent shall deposit the money in the state treasury to the credit of the superintendent's examination fund, which is hereby established. Any funds expended or obligated therefrom by the superintendent shall be expended or obligated solely for defrayment of the costs of examinations of the financial affairs of insurance companies made by the superintendent pursuant to the Revised Code. For purposes of this section, "insurance company" means any domestic or foreign stock company, risk retention group, mutual company, mutual protective association, fraternal benefit society, reciprocal or inter-insurance exchange, and health insuring corporation, regardless of the type of coverage written, benefits provided, or guarantees made by each.

Effective Date: 06-04-1997



Section 3901.08 - Information from banks.

The superintendent of insurance may make written requisitions upon the officers or directors of any national bank, state bank, or state bank and trust company of this state, and upon any clearing corporation, direct participant, or member bank, as defined in section 3901.51 of the Revised Code, domiciled or doing business in this state, for information as he requires relating to the financial transactions of any of these institutions or entities with any insurance company, fraternal beneficiary association, or assessment association authorized to do business in this state.

Effective Date: 09-28-1990



Section 3901.09 - Duty of bank officers.

Any officer or director of any national bank, state bank, or state bank and trust company of this state, and any clearing corporation, direct participant, or member bank, as defined in section 3901.51 of the Revised Code, domiciled or doing business in this state, upon the receipt of the requisition authorized by section 3901.08 of the Revised Code, or within five days after the receipt of the requisition, shall furnish to the superintendent of insurance in writing all the information called for in the requisition and in the manner and form as directed in the requisition.

Effective Date: 09-28-1990



Section 3901.10 - Deficiency of company assets.

If it appears to the superintendent of insurance upon satisfactory evidence that the assets of an insurance company, organized under the laws of this state, after deducting therefrom all liabilities including reinsurance, reserve, or unearned premium fund, computed according to the laws of this state, are reduced below the capital required by law for a stock company or the surplus required for any other company, he shall require such company to restore such deficiency within a period designated by him of not less than thirty days nor more than ninety days. He may prohibit such company from issuing any new policies or transacting any new business until it has furnished evidence satisfactory to him that such deficiency has been restored, or until so authorized by a court in a proper proceeding therein. If the superintendent prohibits such company from issuing any new policies or transacting any new business, all licensed agents and solicitors of such company shall be notified of such prohibition in such manner as the superintendent shall direct. Thereafter, no such agent or solicitor shall procure applications for insurance or issue policies for such company until authorized by the superintendent or by a court.

Effective Date: 09-04-1970



Section 3901.11 - Acquisition of stock of other insurers.

Any domestic insurer and any foreign or alien insurer authorized to do business in this state may retain, invest in, or acquire the whole or any part of the capital stock of any other insurer, or have a common management with any other insurer, provided such retention, investment, acquisition, or common management is not inconsistent with any other law relating to the investment of the funds of domestic insurers, and provided further that by reason of such retention, investment, or acquisition of such capital stock, or common management, the business of such insurers with the public shall not be conducted in a manner which substantially lessens competition generally in the business of insurance or creates a monopoly therein.

Effective Date: 10-01-1953



Section 3901.12 - Interlocking directorate.

Any person otherwise qualified may be a director of two or more insurers which are competitors or which have a common management, but no such interlocking directorate shall be used as a means of substantially lessening competition generally in the business of insurance or of creating a monopoly therein.

Effective Date: 10-01-1953



Section 3901.13 - Hearing by superintendent.

Whenever the superintendent of insurance has reason to believe that there is a violation of section 3901.11 or 3901.12 of the Revised Code, he shall serve upon the insurers and directors a notice of a hearing before the superintendent to be held not less than thirty days after the service of such notice, and requiring such insurers and directors to show cause why an order should not be made by the superintendent directing such insurers and directors to cease and desist from such violation. All such hearings shall be conducted in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code.

If, upon such hearing, the superintendent finds that there has been a violation of section 3901.11 or 3901.12 of the Revised Code, he shall issue and cause to be served upon such insurers and directors an order reciting the facts found by him, setting forth the respects in which there has been a violation, and directing such insurers and directors to cease and desist from such violation.

Any such order of the superintendent shall be subject to judicial review in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code. A violation of any such order is, subject to said judicial review, deemed a violation as contemplated by section 3901.16 or 3901.17 of the Revised Code.

Effective Date: 10-01-1953



Section 3901.14 - Record and report of superintendent.

The superintendent of insurance shall preserve a full record of his proceedings, including a concise statement of the condition of each insurance company or association authorized to transact business in this state. Each year the superintendent shall report their general conduct and condition, including the information contained in the statement required of them, arranged in tabular form in two separate reports, one pertaining to life insurance companies and the second to all other insurance companies.

Effective Date: 09-06-1965



Section 3901.15 - Application of law.

The laws relating to the superintendent of insurance apply to all persons, companies, and associations, whether incorporated or not, engaged in the business of insurance.

Effective Date: 10-01-1953



Section 3901.16 - Forfeiture.

Any association, company, or corporation, including a health insuring corporation, which violates any law relating to the superintendent of insurance, any provision of Chapter 1751. or 1753. of the Revised Code, or any insurance law of this state, for the violation of which no forfeiture or penalty is elsewhere provided in the Revised Code, shall forfeit and pay not less than one thousand nor more than ten thousand dollars, to be recovered by an action in the name of the state and on collection to be paid to the superintendent, who shall pay such sum into the state treasury.

Effective Date: 10-01-1998



Section 3901.17 - Personal jurisdiction over foreign or alien insurer.

(A) As used in this section:

(1) "Captive insurer" has the meaning defined in section 3905.36 of the Revised Code.

(2) "Insurer" includes, but is not limited to, any person that is an affiliate of or affiliated with the insurer, as defined in division (A) of section 3901.32 of the Revised Code, and any person that is a subsidiary of the insurer as defined in division (F) of section 3901.32 of the Revised Code.

(3) "Laws of this state relating to insurance" has the meaning defined in division (A)(1) of section 3901.04 of the Revised Code.

(4) "Person" has the meaning defined in division (A) of section 3901.19 of the Revised Code.

(5) "Home state" has the same meaning as in section 3905.30 of the Revised Code.

(B) Any of the following acts in this state, effected by mail or otherwise, by any foreign or alien insurer not authorized to transact business within this state, any nonresident person acting on behalf of an insurer, or any nonresident insurance agent subjects the insurer, person, or agent to the exercise of personal jurisdiction over the insurer, person, or agent to the extent permitted by the constitutions of this state and of the United States:

(1) Issuing or delivering contracts of insurance to residents of this state or to corporations authorized to do business therein;

(2) Making or proposing to make any insurance contracts;

(3) Soliciting, taking, or receiving any application for insurance;

(4) Receiving or collecting any premium, commission, membership fee, assessment, dues, or other consideration for any insurance contract or any part thereof;

(5) Disseminating information as to coverage or rates, forwarding applications, inspecting risks, fixing rates, investigating or adjusting claims or losses, or transacting any matters subsequent to effecting a contract of insurance and arising out of it;

(6) Doing any kind of business recognized as constituting the doing of an insurance business under Title XXXIX of the Revised Code or subject to regulation by the superintendent of insurance under the laws of this state relating to insurance.

Any such act shall be considered to be the doing of an insurance business in this state by such insurer, person, or agent and shall be its agreement that service of any lawful subpoena, notice, order, or process is of the same legal force and validity as personal service of the subpoena, notice, order, or process in this state upon the insurer, person, or agent.

(C) Service of process in judicial proceedings shall be as provided by the Rules of Civil Procedure. Service in or out of this state of notice, orders, or subpoenas in administrative proceedings before the superintendent shall be as provided in section 3901.04 of the Revised Code.

(D) Service of any notice, order, subpoena, or process in any such action, suit, or proceeding shall, in addition to the manner provided in division (C) of this section, be valid if served upon any person within this state who, in this state on behalf of such insurer, person, or agent is or has been:

(1) Soliciting, procuring, effecting, or negotiating for insurance;

(2) Making, issuing, or delivering any contract of insurance;

(3) Collecting or receiving any premium, membership fees, assessment, dues, or other consideration for insurance;

(4) Disseminating information as to coverage or rates, forwarding applications, inspecting risks, fixing rates, investigating or adjusting claims or losses, or transacting any matters subsequent to effecting a contract of insurance and arising out of it.

(E) Nothing in this section shall limit or abridge the right to serve any subpoena, order, process, notice, or demand upon any insurer, person, or agent in any other manner permitted by law.

(F) Every person investigating or adjusting any loss or claim under a policy of insurance not excepted under division (I) of this section and issued by any such insurer and covering a subject of insurance that was resident, located, or to be performed in this state at the time of issuance shall immediately report the policy to the superintendent.

(G) If this state is the home state of the insured, each such insurer that does any of the acts set forth in division (B) of this section shall be subject to the requirements of section 3905.36 of the Revised Code.

(H) No contract of insurance effected in this state by mail or otherwise by any such insurer is enforceable by the insurer.

(I) This section does not apply to:

(1) Insurance obtained pursuant to sections 3905.30 to 3905.36 of the Revised Code;

(2) The transaction of reinsurance by insurers;

(3) Transactions in this state involving a policy of group life or group accident and sickness insurance solicited, written, and delivered outside this state;

(4) Transactions involving contracts of insurance independently procured through negotiations occurring entirely outside this state which are reported and the tax is paid in accordance with section 3905.36 of the Revised Code ;

(5) An attorney at law acting on behalf of the attorney's clients in the adjustment of claims or losses;

(6) Ocean marine insurance;

(7) Transactions involving policies issued by a captive insurer.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Effective Date: 06-30-1997; 06-30-2005



Section 3901.18 - Requirements for unauthorized foreign or alien insurer to enter an appearance.

(A) Before any unauthorized foreign or alien insurer may enter an appearance in any court action, suit, or proceeding or in any administrative proceeding before the superintendent of insurance, such unauthorized insurer shall either:

(1) Deposit with the clerk of the court in which such action, suit, or proceeding is pending or with the superintendent if such proceeding is before him, cash or securities or file with such clerk or the superintendent a bond with good and sufficient sureties, to be approved by the court or the superintendent, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in any such court action, suit, or proceeding or by the superintendent sufficient to satisfy any order issued by the superintendent;

(2) Procure a certificate of authority to transact the business of insurance in this state.

(B) In any action, suit, or proceeding, in which service is made in the manner provided in division (B) or (C) of section 3901.17 of the Revised Code the court or, if the proceeding is before the superintendent of insurance, the superintendent may order such postponement as may be necessary to afford the unauthorized insurer reasonable opportunity to comply with the provisions of division (A) of this section and to defend such action, suit, or proceeding.

(C) Nothing in division (A) of this section shall prevent an unauthorized foreign or alien insurer from filing a motion to set aside service made in the manner provided in division (B) or (C) of section 3901.17 of the Revised Code on the ground either:

(1) That such unauthorized insurer has not done any of the acts enumerated in division (A) of section 3901.17 of the Revised Code;

(2) That the person on whom service was made pursuant to division (C) of section 3901.17 of the Revised Code was not doing or had not done any of the acts enumerated in division (C) of section 3901.17 of the Revised Code.

(D) The provisions of this section do not apply to ocean marine insurance.

Effective Date: 11-21-1967



Section 3901.19 - Unfair and deceptive practices definitions.

As used in sections 3901.19 to 3901.26 of the Revised Code:

(A) "Person" means any individual, corporation, association, partnership, reciprocal exchange, inter-insurer, fraternal benefit society, title guarantee and trust company, health insuring corporation, and any other legal entity.

(B) "Residents" includes any individual, partnership, or corporation.

(C) "Maternity benefits" means those benefits calculated to indemnify the insured for hospital and medical expenses fairly and reasonably associated with a pregnancy and childbirth.

(D) "Insurance" includes, but is not limited to, any policy or contract offered, issued, sold, or marketed by an insurer, corporation, association, organization, or entity regulated by the superintendent of insurance or doing business in this state. Nothing in any other section of the Revised Code shall be construed to exclude single premium deferred annuities from the regulation of the superintendent under sections 3901.19 to 3901.26 of the Revised Code.

(E) "Affiliate" means any company that controls, is controlled by, or is under common control with, another company.

(F) "Customer" means an individual who purchases, applies to purchase, or is solicited to purchase insurance products primarily for personal, family, or household purposes.

(G) "Depository institution" means a bank, savings bank, savings and loan association, or credit union that is subject to regulation or supervision by the United States or any state. "Depository institution" does not include an insurance company.

(H) "Insurance agent" or "agent" has the same meaning as in section 3905.01 of the Revised Code.

(I) "Insurer" has the same meaning as in section 3901.32 of the Revised Code.

(J) "Policy" or "certificate" means a contract of insurance, indemnity, medical, health or hospital service, suretyship, or annuity issued, proposed for issuance, or intended for issuance by any insurer.

Effective Date: 09-01-2002



Section 3901.20 - Prohibition against unfair or deceptive acts.

No person shall engage in this state in any trade practice which is defined in sections 3901.19 to 3901.23 of the Revised Code as, or determined pursuant to those sections to be, an unfair or deceptive act or practice in the business of insurance.

This section applies to any person, as defined in section 3901.19 of the Revised Code, regardless of whether the person is licensed or required to be licensed by the superintendent of insurance.

Effective Date: 01-05-1988



Section 3901.21 - Unfair and deceptive acts or practices in business of insurance defined.

The following are hereby defined as unfair and deceptive acts or practices in the business of insurance:

(A) Making, issuing, circulating, or causing or permitting to be made, issued, or circulated, or preparing with intent to so use, any estimate, illustration, circular, or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statements as to the dividends or share of surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer as shown by the last preceding verified statement made by it to the insurance department of this state, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation or incomplete comparison to any person for the purpose of inducing or tending to induce such person to purchase, amend, lapse, forfeit, change, or surrender insurance.

Any written statement concerning the premiums for a policy which refers to the net cost after credit for an assumed dividend, without an accurate written statement of the gross premiums, cash values, and dividends based on the insurer's current dividend scale, which are used to compute the net cost for such policy, and a prominent warning that the rate of dividend is not guaranteed, is a misrepresentation for the purposes of this division.

(B) Making, publishing, disseminating, circulating, or placing before the public or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station, or in any other way, or preparing with intent to so use, an advertisement, announcement, or statement containing any assertion, representation, or statement, with respect to the business of insurance or with respect to any person in the conduct of the person's insurance business, which is untrue, deceptive, or misleading.

(C) Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating, or preparing with intent to so use, any statement, pamphlet, circular, article, or literature, which is false as to the financial condition of an insurer and which is calculated to injure any person engaged in the business of insurance.

(D) Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing directly or indirectly to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer.

Making any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer, or mutilating, destroying, suppressing, withholding, or concealing any of its records.

(E) Issuing or delivering or permitting agents, officers, or employees to issue or deliver agency company stock or other capital stock or benefit certificates or shares in any common-law corporation or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance.

(F) Making or permitting any unfair discrimination among individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

(G)

(1) Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of life insurance, life annuity or accident and health insurance, or agreement as to such contract other than as plainly expressed in the contract issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, or selling, or purchasing, or offering to give, sell, or purchase, as inducement to such insurance or annuity or in connection therewith, any stocks, bonds, or other securities, or other obligations of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

(2) Nothing in division (F) or division (G)(1) of this section shall be construed as prohibiting any of the following practices: (a) in the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders; (b) in the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses; (c) readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

(H) Making, issuing, circulating, or causing or permitting to be made, issued, or circulated, or preparing with intent to so use, any statement to the effect that a policy of life insurance is, is the equivalent of, or represents shares of capital stock or any rights or options to subscribe for or otherwise acquire any such shares in the life insurance company issuing that policy or any other company.

(I) Making, issuing, circulating, or causing or permitting to be made, issued or circulated, or preparing with intent to so issue, any statement to the effect that payments to a policyholder of the principal amounts of a pure endowment are other than payments of a specific benefit for which specific premiums have been paid.

(J) Making, issuing, circulating, or causing or permitting to be made, issued, or circulated, or preparing with intent to so use, any statement to the effect that any insurance company was required to change a policy form or related material to comply with Title XXXIX of the Revised Code or any regulation of the superintendent of insurance, for the purpose of inducing or intending to induce any policyholder or prospective policyholder to purchase, amend, lapse, forfeit, change, or surrender insurance.

(K) Aiding or abetting another to violate this section.

(L) Refusing to issue any policy of insurance, or canceling or declining to renew such policy because of the sex or marital status of the applicant, prospective insured, insured, or policyholder.

(M) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of insurance, other than life insurance, or in the benefits payable thereunder, or in underwriting standards and practices or eligibility requirements, or in any of the terms or conditions of such contract, or in any other manner whatever.

(N) Refusing to make available disability income insurance solely because the applicant's principal occupation is that of managing a household.

(O) Refusing, when offering maternity benefits under any individual or group sickness and accident insurance policy, to make maternity benefits available to the policyholder for the individual or individuals to be covered under any comparable policy to be issued for delivery in this state, including family members if the policy otherwise provides coverage for family members. Nothing in this division shall be construed to prohibit an insurer from imposing a reasonable waiting period for such benefits under an individual sickness and accident insurance policy issued to an individual who is not a federally eligible individual or a nonemployer-related group sickness and accident insurance policy, but in no event shall such waiting period exceed two hundred seventy days.

For purposes of division (O) of this section, "federally eligible individual" means an eligible individual as defined in 45 C.F.R. 148.103.

(P) Using, or permitting to be used, a pattern settlement as the basis of any offer of settlement. As used in this division, "pattern settlement" means a method by which liability is routinely imputed to a claimant without an investigation of the particular occurrence upon which the claim is based and by using a predetermined formula for the assignment of liability arising out of occurrences of a similar nature. Nothing in this division shall be construed to prohibit an insurer from determining a claimant's liability by applying formulas or guidelines to the facts and circumstances disclosed by the insurer's investigation of the particular occurrence upon which a claim is based.

(Q) Refusing to insure, or refusing to continue to insure, or limiting the amount, extent, or kind of life or sickness and accident insurance or annuity coverage available to an individual, or charging an individual a different rate for the same coverage solely because of blindness or partial blindness. With respect to all other conditions, including the underlying cause of blindness or partial blindness, persons who are blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated actuarial experience as are sighted persons. Refusal to insure includes, but is not limited to, denial by an insurer of disability insurance coverage on the grounds that the policy defines "disability" as being presumed in the event that the eyesight of the insured is lost. However, an insurer may exclude from coverage disabilities consisting solely of blindness or partial blindness when such conditions existed at the time the policy was issued. To the extent that the provisions of this division may appear to conflict with any provision of section 3999.16 of the Revised Code, this division applies.

(R)

(1) Directly or indirectly offering to sell, selling, or delivering, issuing for delivery, renewing, or using or otherwise marketing any policy of insurance or insurance product in connection with or in any way related to the grant of a student loan guaranteed in whole or in part by an agency or commission of this state or the United States, except insurance that is required under federal or state law as a condition for obtaining such a loan and the premium for which is included in the fees and charges applicable to the loan; or, in the case of an insurer or insurance agent, knowingly permitting any lender making such loans to engage in such acts or practices in connection with the insurer's or agent's insurance business.

(2) Except in the case of a violation of division (G) of this section, division (R)(1) of this section does not apply to either of the following:

(a) Acts or practices of an insurer, its agents, representatives, or employees in connection with the grant of a guaranteed student loan to its insured or the insured's spouse or dependent children where such acts or practices take place more than ninety days after the effective date of the insurance;

(b) Acts or practices of an insurer, its agents, representatives, or employees in connection with the solicitation, processing, or issuance of an insurance policy or product covering the student loan borrower or the borrower's spouse or dependent children, where such acts or practices take place more than one hundred eighty days after the date on which the borrower is notified that the student loan was approved.

(S) Denying coverage, under any health insurance or health care policy, contract, or plan providing family coverage, to any natural or adopted child of the named insured or subscriber solely on the basis that the child does not reside in the household of the named insured or subscriber.

(T)

(1) Using any underwriting standard or engaging in any other act or practice that, directly or indirectly, due solely to any health status-related factor in relation to one or more individuals, does either of the following:

(a) Terminates or fails to renew an existing individual policy, contract, or plan of health benefits, or a health benefit plan issued to an employer, for which an individual would otherwise be eligible;

(b) With respect to a health benefit plan issued to an employer, excludes or causes the exclusion of an individual from coverage under an existing employer-provided policy, contract, or plan of health benefits.

(2) The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code for purposes of implementing division (T)(1) of this section.

(3) For purposes of division (T)(1) of this section, "health status-related factor" means any of the following:

(a) Health status;

(b) Medical condition, including both physical and mental illnesses;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including conditions arising out of acts of domestic violence;

(h) Disability.

(U) With respect to a health benefit plan issued to a small employer, as those terms are defined in section 3924.01 of the Revised Code, negligently or willfully placing coverage for adverse risks with a certain carrier, as defined in section 3924.01 of the Revised Code.

(V) Using any program, scheme, device, or other unfair act or practice that, directly or indirectly, causes or results in the placing of coverage for adverse risks with another carrier, as defined in section 3924.01 of the Revised Code.

(W) Failing to comply with section 3923.23, 3923.231, 3923.232, 3923.233, or 3923.234 of the Revised Code by engaging in any unfair, discriminatory reimbursement practice.

(X) Intentionally establishing an unfair premium for, or misrepresenting the cost of, any insurance policy financed under a premium finance agreement of an insurance premium finance company.

(Y)

(1)

(a) Limiting coverage under, refusing to issue, canceling, or refusing to renew, any individual policy or contract of life insurance, or limiting coverage under or refusing to issue any individual policy or contract of health insurance, for the reason that the insured or applicant for insurance is or has been a victim of domestic violence;

(b) Adding a surcharge or rating factor to a premium of any individual policy or contract of life or health insurance for the reason that the insured or applicant for insurance is or has been a victim of domestic violence;

(c) Denying coverage under, or limiting coverage under, any policy or contract of life or health insurance, for the reason that a claim under the policy or contract arises from an incident of domestic violence;

(d) Inquiring, directly or indirectly, of an insured under, or of an applicant for, a policy or contract of life or health insurance, as to whether the insured or applicant is or has been a victim of domestic violence, or inquiring as to whether the insured or applicant has sought shelter or protection from domestic violence or has sought medical or psychological treatment as a victim of domestic violence.

(2) Nothing in division (Y)(1) of this section shall be construed to prohibit an insurer from inquiring as to, or from underwriting or rating a risk on the basis of, a person's physical or mental condition, even if the condition has been caused by domestic violence, provided that all of the following apply:

(a) The insurer routinely considers the condition in underwriting or in rating risks, and does so in the same manner for a victim of domestic violence as for an insured or applicant who is not a victim of domestic violence;

(b) The insurer does not refuse to issue any policy or contract of life or health insurance or cancel or refuse to renew any policy or contract of life insurance, solely on the basis of the condition, except where such refusal to issue, cancellation, or refusal to renew is based on sound actuarial principles or is related to actual or reasonably anticipated experience;

(c) The insurer does not consider a person's status as being or as having been a victim of domestic violence, in itself, to be a physical or mental condition;

(d) The underwriting or rating of a risk on the basis of the condition is not used to evade the intent of division (Y)(1) of this section, or of any other provision of the Revised Code.

(3)

(a) Nothing in division (Y)(1) of this section shall be construed to prohibit an insurer from refusing to issue a policy or contract of life insurance insuring the life of a person who is or has been a victim of domestic violence if the person who committed the act of domestic violence is the applicant for the insurance or would be the owner of the insurance policy or contract.

(b) Nothing in division (Y)(2) of this section shall be construed to permit an insurer to cancel or refuse to renew any policy or contract of health insurance in violation of the "Health Insurance Portability and Accountability Act of 1996," 110 Stat. 1955, 42 U.S.C.A. 300gg - 41(b), as amended, or in a manner that violates or is inconsistent with any provision of the Revised Code that implements the "Health Insurance Portability and Accountability Act of 1996."

(4) An insurer is immune from any civil or criminal liability that otherwise might be incurred or imposed as a result of any action taken by the insurer to comply with division (Y) of this section.

(5) As used in division (Y) of this section, "domestic violence" means any of the following acts:

(a) Knowingly causing or attempting to cause physical harm to a family or household member;

(b) Recklessly causing serious physical harm to a family or household member;

(c) Knowingly causing, by threat of force, a family or household member to believe that the person will cause imminent physical harm to the family or household member.

For the purpose of division (Y)(5) of this section, "family or household member" has the same meaning as in section 2919.25 of the Revised Code.

Nothing in division (Y)(5) of this section shall be construed to require, as a condition to the application of division (Y) of this section, that the act described in division (Y)(5) of this section be the basis of a criminal prosecution.

(Z) Disclosing a coroner's records by an insurer in violation of section 313.10 of the Revised Code.

(AA) Making, issuing, circulating, or causing or permitting to be made, issued, or circulated any statement or representation that a life insurance policy or annuity is a contract for the purchase of funeral goods or services.

(BB) With respect to private passenger automobile insurance, charging premium rates that are excessive, inadequate, or unfairly discriminatory, pursuant to division (D) of section 3937.02 of the Revised Code, based solely on the location of the residence of the insured .

The enumeration in sections 3901.19 to 3901.26 of the Revised Code of specific unfair or deceptive acts or practices in the business of insurance is not exclusive or restrictive or intended to limit the powers of the superintendent of insurance to adopt rules to implement this section, or to take action under other sections of the Revised Code.

This section does not prohibit the sale of shares of any investment company registered under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-1, as amended, or any policies, annuities, or other contracts described in section 3907.15 of the Revised Code.

As used in this section, "estimate," "statement," "representation," "misrepresentation," "advertisement," or "announcement" includes oral or written occurrences.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 03-22-1999; 08-17-2006; 2008 SB196 07-06-2009



Section 3901.211 - Lending of money, extension of credit - prohibited acts.

(A)

(1) No person may require as a condition precedent to the lending of money or the extension of credit, or any renewal thereof, that the person to whom such money or credit is extended or whose obligation a creditor is to acquire or finance, negotiate any policy or renewal thereof through a particular insurer or group of insurers or agent or group of agents.

(2) No person may reject an insurance policy solely because the policy has been issued or underwritten by a person that is not associated with the person, or an affiliate of the person, rejecting the policy.

(B) No person that lends money or extends credit may do any of the following:

(1) As a condition for extending credit or offering any product or service that is equivalent to an extension of credit, require that a customer obtain insurance from a depository institution or an affiliate of a depository institution, or from a particular insurer, agent, or other person. However, this provision does not prohibit a person from informing a customer or prospective customer that insurance is required in order to obtain a loan or credit, that loan or credit approval is contingent upon the procurement by the customer of acceptable insurance, or that insurance is available from the person or an affiliate of that person.

(2) Unreasonably reject a policy furnished by the customer or borrower for the protection of the property securing the credit or lien. A rejection shall not be deemed unreasonable if it is based on reasonable standards, uniformly applied. Such standards may include, but are not limited to, standards relating to the extent of coverage required and the financial soundness and services of an insurer. Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for the rejection of a policy because it contains coverage in addition to that required in the credit transaction.

(3) Require that any customer, borrower, mortgagor, purchaser, insurer, broker, or agent pay a separate charge in connection with the handling of any policy required as security for a loan on real estate or pay a separate charge to substitute the policy of one insurer for that of another. Division (B)(3) of this section does not apply to the interest that may be charged on premium loans or premium advancements in accordance with the terms of the loan or credit document. Division (B)(3) of this section does not apply to required charges when the person or an affiliate of that person is the licensed agent providing the insurance.

(4) Require any procedures or conditions of duly licensed agents or insurers not customarily required of the agents or insurers affiliated, or in any way connected, with the person that lends money or extends credit;

(5) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state is responsible for the insurance sales activity of, or stands behind the credit of, the person, depository institution, or an affiliate of the person or depository institution;

(6) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state guarantees any return on insurance products or is a source of payment on any insurance obligation of or sold by the person or an affiliate of the person;

(7) Pay or receive any commission, brokerage fee, or other compensation as an agent, unless the person holds a valid agent's license for the applicable class of insurance. However, an unlicensed person may make a referral to a licensed agent, provided that the person does not discuss specific insurance policy terms and conditions. The unlicensed person may be compensated for the referral; however, in the case of a referral of a customer, the unlicensed person may be compensated only if the compensation is a fixed dollar amount for each referral that does not depend on whether the customer purchases the insurance product from the licensed agent. Further, any person that accepts deposits from the public in an area where such transactions are routinely conducted in the depository institution may receive for each customer referral no more than a one-time, nominal fee of a fixed dollar amount that does not depend on whether the referral results in a transaction.

(8) Solicit or sell insurance, other than credit insurance or flood insurance, unless the solicitation or sale is completed through documents separate from any credit transactions;

(9) Include the expense of insurance premiums, other than credit insurance premiums or flood insurance premiums, in the primary credit transaction without the express written consent of the customer;

(10) As a condition of financing a residential mortgage or providing other financing arrangements for residential property, including a mobile or manufactured home, require a mortgagor or borrower to purchase homeowners insurance coverage or other residential property insurance coverage in an amount that exceeds the replacement value of the dwelling and its contents, regardless of the amount of mortgage or other financing arrangement entered into by the mortgagor or borrower. The fair market value of the land on which the dwelling is located shall not be included in the replacement value of the dwelling and its contents.

(C)

(1) If an application for a loan or extension of credit is pending before a person that lends money or extends credit and that also solicits insurance primarily for personal, family, or household purposes in connection with that loan or extension of credit, that person shall disclose to the customer, in writing, that the insurance related to the credit extension may be purchased from an insurer or agent of the customer's choice, subject only to the lender's right to reject a given insurer or agent as provided in division (B)(2) of this section. Further, the disclosure shall inform the customer that the customer's choice of an insurer or agent will not affect the credit decision or credit terms in any way, except that the person lending money or extending credit may impose reasonable requirements as provided in division (B)(2) of this section.

(2) If an application for a loan or extension of credit is pending before a person that lends money or extends credit and that also solicits insurance primarily for personal, family, or household purposes in connection with that loan or extension of credit, that person shall obtain a written acknowledgement of the receipt of the disclosure at the time the customer receives the disclosure or at the time of the initial purchase of the insurance policy. If the solicitation is conducted by telephone, the person shall obtain an oral acknowledgement of receipt of the disclosure, maintain sufficient documentation to show that the acknowledgement was given by the customer, and make reasonable efforts to obtain a written acknowledgement from the customer. If a customer affirmatively consents to receiving the disclosures electronically and the disclosures are provided in a format that the customer may retain or obtain later, the person may provide the disclosure and obtain acknowledgement of the receipt of the disclosure from the customer using electronic media.

(3) This division does not apply to the offering or sale of limited line credit insurance as defined in section 3905.01 of the Revised Code.

(D)

(1) A depository institution that solicits, sells, advertises, or offers insurance, and any person that solicits, sells, advertises, or offers insurance on behalf of a depository institution or on the premises of a depository institution, shall disclose to the customer in writing, where practicable and in a clear and conspicuous manner, prior to a sale, that the insurance:

(a) Is not a deposit;

(b) Is not insured by the federal deposit insurance corporation or any other federal government agency;

(c) Is not guaranteed by the depository institution, and, when applicable, that the insurance is not guaranteed by an affiliate of the depository institution or by any person that is soliciting, selling, advertising, or offering insurance;

(d) Involves investment risk including the possible loss of value, where this disclosure is appropriate.

(2) A depository institution that solicits, sells, advertises, or offers insurance, and any person that solicits, sells, advertises, or offers insurance on behalf of a depository institution or on the premises of a depository institution, shall obtain written acknowledgement of the receipt of the disclosure from the customer at the time the customer receives the disclosure or at the time of the initial purchase of the insurance policy. If the solicitation is conducted by telephone, the person or depository institution shall obtain an oral acknowledgement of receipt of the disclosure, maintain sufficient documentation to show that the acknowledgement was given by the customer, and make reasonable efforts to obtain a written acknowledgement from the customer. If a customer affirmatively consents to receiving the disclosures electronically and the disclosures are provided in a format that the customer may retain or obtain later, the person or depository institution may provide the disclosure and obtain acknowledgement of the receipt of the disclosure from the customer using electronic media.

(3) For purposes of divisions (D)(1) and (2) of this section, an affiliate of a depository institution is subject to these requirements only to the extent that it sells, solicits, advertises, or offers insurance products or annuities at an office of a depository institution or on behalf of a depository institution. These requirements apply only when an individual purchases, applies to purchase, or is solicited to purchase insurance products or annuities primarily for personal, family, or household purposes and only to the extent that a disclosure would be accurate.

(4) For purposes of division (D)(1) of this section, a person is selling, soliciting, advertising, or offering insurance on behalf of a depository institution, whether at an office of the depository institution or another location, if at least one of the following applies:

(a) The person represents to the customer that the sale, solicitation, advertisement, or offer of insurance is by or on behalf of the depository institution;

(b) The depository institution refers a customer to the person that sells insurance and the depository institution has a contractual arrangement to receive commissions or fees derived from the sale of insurance resulting from the referral;

(c) Documents evidencing the sale, solicitation, advertisement, or offer of insurance identify or refer to the depository institution.

(E) Nothing in this section shall prevent a person that lends money or extends credit from placing insurance on real or personal property in the event the mortgagor, borrower, or purchaser has failed to provide required insurance in accordance with the terms of the loan or credit document.

(F)

(1) A violation of this section is an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(2) Any person subject to this section shall, upon reasonable notice, make available to the superintendent of insurance all books and records relating to insurance transactions.

Effective Date: 09-01-2002; 04-27-2005



Section 3901.22 - Hearings on violation - orders - administrative remedies.

(A) The superintendent of insurance may conduct hearings to determine whether violations of section 3901.20 of the Revised Code have occurred. Any person aggrieved with respect to any act that the person believes to be an unfair or deceptive act or practice in the business of insurance, as defined in section 3901.21 or 3901.211 of the Revised Code or in any rule of the superintendent, may make written application to the superintendent for a hearing to determine if there has been a violation of section 3901.20 of the Revised Code. The application shall specify the grounds to be relied upon by the applicant. If the superintendent finds that the application is made in good faith, that the applicant would be so aggrieved if the applicant's grounds are established, and that such grounds otherwise justify holding such a hearing, the superintendent shall hold a hearing to determine whether the act specified in the application is a violation of section 3901.20 of the Revised Code. Notice of any hearing held under the authority of this section, the conduct of the hearing, the orders issued pursuant to it, the review of the orders and all other matters relating to the holding of the hearing shall be governed by Chapter 119. of the Revised Code.

(B) Upon good cause shown, the superintendent shall permit any person to intervene, appear, and be heard at the hearing, either in person or by counsel.

(C) The superintendent shall send a copy of the order to those persons intervening in the hearing.

(D) If the superintendent, by written order, finds that any person has violated section 3901.20 of the Revised Code, the superintendent shall issue an order requiring that person to cease and desist from engaging in the violation. In addition, the superintendent may impose any or all of the following administrative remedies upon the person:

(1) The superintendent may suspend or revoke the person's license to engage in the business of insurance;

(2) The superintendent may order that an insurance company or insurance agency not employ the person or permit the person to serve as a director, consultant, or in any other capacity for such time as the superintendent determines would serve the public interest. No application for termination of such an order for an indefinite time shall be filed within two years of its effective date.

(3) The superintendent may order the person to return any payments received by the person as a result of the violation;

(4) If the superintendent issues an order pursuant to division (D)(3) of this section, the superintendent shall order the person to pay statutory interest on such payments.

If the superintendent does not issue orders pursuant to divisions (D)(3) and (4) of this section, the superintendent shall expressly state in the cease-and-desist order the reasons for not issuing such orders.

(5) The superintendent may order the person to pay to the state treasury for credit to the department's operating fund an amount, not in excess of one hundred thousand dollars, equal to one-half of the expenses reasonably incurred by the superintendent to retain attorneys, actuaries, accountants, and other experts not otherwise a part of the superintendent's staff to assist directly in the conduct of any investigations and hearings conducted with respect to violations committed by the person.

(E) If the superintendent has reasonable cause to believe that an order issued pursuant to division (D) of this section has been violated in whole or in part, the superintendent may, unless such order is stayed by a court of competent jurisdiction, request the attorney general to commence and prosecute any appropriate action or proceeding in the name of the state against the person.

Such action may include, but need not be limited to, the commencement of a class action under Civil Rule 23 on behalf of policyholders, subscribers, applicants for policies or contracts, or other insurance consumers for damages caused by or unjust enrichment received as a result of the violation.

(F) In addition to any penalties imposed pursuant to this chapter, the court may, in an action brought pursuant to division (E) of this section, impose any of the following:

(1) For each act or practice found to be in violation of section 3901.20 of the Revised Code, a civil penalty of not more than three thousand five hundred dollars for each violation but not to exceed an aggregate penalty of thirty-five thousand dollars in any six-month period, provided that a series of similar acts or practices prohibited by section 3901.20 of the Revised Code and committed by the same person but not in separate insurance sales transactions shall be considered a single violation;

(2) For each violation of a cease and desist order issued by the superintendent pursuant to this section, a civil penalty of not more than ten thousand dollars;

(3) In addition to any other appropriate relief, the court may order any or all of the remedies specified in division (D) of this section.

(G) The superintendent, under a settlement agreement to which a person has consented in writing for the purpose of assuring the person's correction of a series of offenses and future compliance with the laws of this state relating to the business of insurance, may impose a single penalty in whatever amount the parties determine to be justified under the circumstances.

(H) A court of common pleas, in a civil action commenced by the attorney general on behalf of the superintendent under Civil Rule 65, may grant a temporary restraining order, preliminary injunction, or permanent injunction to restrain or prevent a violation or threatened violation of any provision of section 3901.20 of the Revised Code, if the court finds that the defendant has violated, is violating, or is threatening to violate such provision, that immediate and irreparable injury, loss, or damage will result if such relief is not granted, and that no adequate remedy at law exists to prevent such irreparable injury, loss, or damage.

(I) If the superintendent's position in initiating a matter in controversy pursuant to this section and section 3901.221 of the Revised Code was not substantially justified, upon motion of the person who prevailed in the hearing or in the appropriate court, if an adjudication order was appealed or a civil action was commenced, the superintendent or the court shall order the department of insurance to pay such person an amount, not in excess of one hundred thousand dollars, equal to one-half of the expenses reasonably incurred by the person in connection with the related proceedings. An award pursuant to this division may be reduced or denied if special circumstances make an award unjust or if the person engaged in conduct that unduly and unreasonably protracted the final resolution of the matter in controversy. If the department does not pay such award or no such funds are available, the award shall be treated as if it were a judgment under Chapter 2743. of the Revised Code and be payable in accordance with the procedures specified in section 2743.19 of the Revised Code, except that interest shall not be paid in relation to the award.

Effective Date: 09-01-2002



Section 3901.221 - Cease-and-desist orders.

If a violation of section 3901.20 of the Revised Code has caused, is causing, or is about to cause substantial and material harm, the superintendent of insurance may issue an order that the person cease and desist from any activity violating such section. Notice of the order shall be mailed by certified mail, return receipt requested, or served in any manner provided in section 3901.04 of the Revised Code, immediately after its issuance by the superintendent to the person subject to the order and to all persons known to be involved in the violation. The superintendent may thereafter publicize or otherwise make known to all interested persons that the order has been issued.

The notice shall specify the particular act, omission, practice, or transaction that is subject to the cease-and-desist order and shall set a date, not more than fifteen days after the date of the cease-and-desist order, for a hearing on the continuation or revocation of the order. The person shall comply with the order immediately upon receipt of notice of the order. The superintendent may, upon the application of a party and for good cause shown, continue the hearing. Chapter 119. of the Revised Code applies to such hearings to the extent that that chapter does not conflict with the procedures set forth in this section. The superintendent shall, within fifteen days after objections are submitted to the hearing officer's report and recommendation, issue a final order either confirming or revoking the cease-and-desist order. The final order may be appealed as provided under section 119.12 of the Revised Code. The remedy under this section is cumulative and concurrent with the remedies available under section 3901.22 of the Revised Code and may be enforced by the attorney general at the request of the superintendent as provided in division (E) of that section.

Effective Date: 01-05-1988



Section 3901.23 - Self-incrimination.

If any person asks to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture and notwithstanding is directed to give such testimony or produce such evidence, he must none the less comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may testify or produce evidence pursuant thereto. No testimony so given or evidence produced shall be received against him upon any criminal action, investigation, or proceeding, provided that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying. The testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation, or proceeding concerning such perjury. No such individual so testifying shall be exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law of this state. Any such individual may execute, acknowledge, and file in the office of the superintendent of insurance a statement expressly waiving such immunity or privilege in respect to any transaction, matter, or thing specified in such statement; thereupon the testimony of such person or such evidence in relation to such transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and if so received or produced, such individual shall not be entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced.

Effective Date: 01-10-1961



Section 3901.24 - Unlawful advertising.

No unauthorized foreign or alien insurer shall make, issue, circulate, or cause to be made, issued, or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of sections 3901.19 to 3901.26, inclusive, of the Revised Code, and whenever the superintendent of insurance has reason to believe that any such insurer is engaging in such unlawful advertising, he shall give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

Effective Date: 02-21-1967



Section 3901.25 - Action by superintendent against insurer.

If after thirty days following the giving of the notice mentioned in section 3901.24 of the Revised Code such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued, or circulated in this state, and if the superintendent of insurance has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in section 3901.26 of the Revised Code, he shall take action against such insurer under sections 3901.19 to 3901.26, inclusive, of the Revised Code.

Effective Date: 02-21-1967



Section 3901.26 - Acts by insurer which constitute appointment of superintendent as attorney - service of statement.

(A) Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer; (1) the issuance or delivery of contracts or insurance to residents of this state, (2) the solicitation of applications for such contracts, (3) the collection of premiums, membership fees, assessments, or other considerations for such contracts, or (4) any other transaction of insurance business, is equivalent to and constitutes an appointment by such insurer of the superintendent of insurance and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices, and lawful process in any proceeding instituted in respect to the misrepresentations set forth in section 3901.24 of the Revised Code under sections 3901.19 to 3901.26, inclusive, of the Revised Code, or in any action, suit, or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices, or process is of the same legal force and validity as personal service of such statement of charges, notices, or process in this state, upon such insurer.

(B) Service of a statement of charges and notices under sections 3901.19 to 3901.26, inclusive, of the Revised Code, shall be made by any deputy or employee of the department of insurance delivering to and leaving with the superintendent or some person in apparent charge of his office, two copies thereof. Service of process issued by any court in any action, suit, or proceeding to collect any penalty under said sections, shall be made by delivering and leaving with the superintendent, or some person in apparent charge of his office, two copies thereof. The superintendent shall forthwith cause to be mailed by registered mail one of the copies of such statement of charges, notices, or process to the defendant at its last known principal place of business, and shall keep a record of all statements, charges, notices, and processes so served. Such service of statement of charges, notices, or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance herewith are filed with the superintendent in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

(C) Service of statement of charges, notices, and process in any such proceeding, action, or suit shall in addition to the manner provided in division (B) of this section be valid if served upon any person within this state who on behalf of such insurer is (1) soliciting insurance, or (2) making, issuing, or delivering any contract of insurance, or (3) collecting or receiving in this state any premium for insurance; and a copy of such statement of charges, notices, or process is sent within ten days thereafter by registered mail by or on behalf of the superintendent to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the superintendent in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

(D) No cease or desist order or judgment under this section shall be entered until the expiration of thirty days from the date of the filing of the affidavit of compliance.

(E) Service of process and notice under sections 3901.19 to 3901.26, inclusive, of the Revised Code, shall be in addition to all other methods of service provided by law, and nothing in these sections shall limit to prohibit the right to serve any statement of charges, notices, or process upon any insurer in any other manner permitted by law.

Effective Date: 09-15-1965



Section 3901.27 - Adoption of emergency bylaws.

The board of directors of any domestic insurance company may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the company, which shall be operative during an emergency, and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes, or of the company's charter, make any provision reasonably necessary for the operation of the company during the period of such emergency. An emergency shall exist when the president of the United States or the congress of the United States proclaims a national emergency because of an attack on the United States by nuclear or atomic weapons, or similar disaster, or when the governor of this state proclaims an emergency for corporations as described in division (U) of section 1701.01 of the Revised Code.

Effective Date: 11-11-1965



Section 3901.28 - Provisions effective if no emergency bylaws.

In the event that the board of directors of a domestic insurance company has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of an emergency as described in section 3901.27 of the Revised Code.

(A) Three directors shall constitute a quorum for the transaction of business at all meetings of the board.

(B) Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

(C) If there are no surviving directors, but at least three vice-presidents of the company survive, the three vice-presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation. By majority vote, said emergency board of directors may elect other directors. If there are not at least three surviving vice-presidents, the superintendent of insurance or duly designated person exercising the powers of the superintendent shall appoint three persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation, and these directors may, by majority vote, elect other directors.

Effective Date: 11-11-1965



Section 3901.29 - Succession list.

At any time, the board of directors of a domestic insurance company may, by resolution, provide that in the event of an emergency, as described in section 3901.27 of the Revised Code, and in the event of the death or incapacity of the president, the secretary, or the treasurer of the company, such officers or any of them shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, and shall establish the order of priority and prescribe the conditions under which the powers of the office shall be exercised.

Effective Date: 11-11-1965



Section 3901.30 - Emergency business location.

At any time, the board of directors of a domestic insurance company may, by resolution, provide that in the event of an emergency, as described in section 3901.27 of the Revised Code, the home office or principal place of business of the company shall be at such location as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference.

Effective Date: 11-11-1965



Section 3901.31 - Filing statements indicating ownership.

(A) Every person who is directly or indirectly the beneficial owner of more than ten per cent of any class of any equity security of a domestic stock insurance company which is not a wholly owned subsidiary of an insurance holding company system or who is a director or officer of such company, shall file with the superintendent of insurance within ten days after the person becomes such beneficial owner, director, or officer, a statement in such form as the superintendent of insurance may prescribe, of the amount of all equity securities of such company of which the person is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file with the superintendent of insurance a statement, in such form as the superintendent of insurance may prescribe, indicating the person's ownership at the close of the calendar month and such changes in the person's ownership as have occurred during such calendar month.

(B) For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of the beneficial owner's, director's, or officer's relationship to such company, any profit realized by the beneficial owner, director, or officer from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company fails or refuses to bring such suit within sixty days after request or fails diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. Division (B) of this section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the superintendent of insurance by rules may exempt as not comprehended within the purpose of division (B) of this section.

(C) No such beneficial owner, director, or officer, directly or indirectly, shall sell any equity security of such company if the person selling the security or the person's principal does not own the security sold, or if owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated division (C) of this section if the person proves that notwithstanding the exercise of good faith the person was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

(D) A domestic insurance company having at least fifty shareholders or any other person soliciting proxies with respect to such domestic insurance company shall not solicit voting proxies from any shareholder or other person except upon a proxy statement and pursuant to a notice of meeting, which statement and notice have been submitted to the superintendent of insurance at least ten days prior to being mailed to the intended recipients. Such proxy statement and notice of meeting shall make such disclosures pertinent to the business to be carried on at the meeting or meetings with respect to which such proxies are solicited and such notices are given as the superintendent by rule requires. The superintendent shall retain such proxy material for examination by any interested party for at least one year.

(E) Division (B) of this section does not apply to any purchase and sale, or sale and purchase, and division (C) of this section does not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held in an investment account, by a dealer in the ordinary course of the dealer's business and incident to the establishment or maintenance by the dealer of a primary or secondary market for such security. The superintendent of insurance may, by such rules as the superintendent considers necessary or appropriate in the public interest, describe and define the terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

(F) Divisions (A), (B), and (C) of this section do not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules as the superintendent of insurance may adopt in order to carry out the purposes of this section.

(G) "Equity security" when used in this section means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the superintendent of insurance determines to be of similar nature and considers necessary or appropriate, by such rules as the superintendent may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(H) The superintendent of insurance may adopt, amend, and rescind rules, pursuant to Chapter 119. of the Revised Code, which will enable the superintendent to carry out the duties imposed by this section.

(I) This section applies to health insuring corporations in the same manner in which this section applies to domestic stock insurance companies.

Effective Date: 06-04-1997



Section 3901.32 - Insurance holding company system definitions.

As used in sections 3901.32 to 3901.37 of the Revised Code:

(A) "Affiliate of" or "affiliated with" a specific person means a person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, the person specified.

(B) "Control," including "controlling," "controlled by," and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten per cent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided in division (J) of section 3901.33 of the Revised Code that control does not exist in fact. The superintendent of insurance may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(C) "Insurance holding company system" means two or more affiliated persons, one or more of which is an insurer.

(D) "Insurer" means any person engaged in the business of insurance, guaranty, or membership, an inter-insurance exchange, a mutual or fraternal benefit society, or a health insuring corporation, excepting any agency, authority, or instrumentality of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(E) "Person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing acting in concert.

(F) "Subsidiary" of a specified person is an affiliate controlled by such person, directly or indirectly, through one or more intermediaries.

(G) "Voting security" includes any security convertible into or evidencing a right to acquire a voting security.

Effective Date: 06-04-1997



Section 3901.321 - Mergers and acquisitions of domestic insurers.

(A) For the purposes of this section:

(1) "Acquiring party" means any person by whom or on whose behalf a merger or other acquisition of control is to be effected.

(2) "Domestic insurer" includes any person controlling a domestic insurer unless the person, as determined by the superintendent of insurance, is either directly or through its affiliates primarily engaged in business other than the business of insurance.

(3) "Person" does not include any securities broker holding, in the usual and customary broker's function, less than twenty per cent of the voting securities of an insurance company or of any person that controls an insurance company.

(B)

(1) Subject to compliance with division (B)(2) of this section, no person other than the issuer shall do any of the following if, as a result, the person would, directly or indirectly, including by means of conversion or the exercise of any right to acquire, be in control of a domestic insurer:

(a) Make a tender offer for any voting security of a domestic insurer;

(b) Make a request or invitation for tenders of any voting security of a domestic insurer;

(c) Enter into any agreement to exchange securities of a domestic insurer;

(d) Seek to acquire or acquire, in the open market or otherwise, any voting security of a domestic insurer;

(e) Enter into an agreement to merge with, or otherwise to acquire control of, a domestic insurer.

(2)

(a) No person shall engage in any transaction described in division (B)(1) of this section, unless all of the following conditions are met:

(i) The person has filed with the superintendent of insurance a statement containing the information required by division (C) of this section;

(ii) The person has sent the statement to the domestic insurer;

(iii) The offer, request, invitation, agreement, or acquisition has been approved by the superintendent in the manner provided in division (F) of this section.

(b) The requirements of division (B)(2)(a) of this section shall be met at the time any offer, request, or invitation is made, or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved.

(C) The statement required by division (B)(2) of this section shall be made under oath or affirmation, and shall contain all of the following information:

(1) The name and address of each acquiring party;

(2) If the acquiring party is an individual, the individual's principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years;

(3) If the acquiring party is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as the acquiring party and any of its predecessors shall have been in existence; an informative description of the business intended to be done by the acquiring party and the acquiring party's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the acquiring party, who perform or will perform functions appropriate to such positions. The list shall include for each individual the information required by division (C)(2) of this section.

(4) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction in which funds were or are to be obtained for any such purpose, including any pledge of the domestic insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing such consideration;

(5) Fully audited financial information as to the earnings and financial condition of each acquiring party for its preceding five fiscal years, or for such lesser period as the acquiring party and any of its predecessors shall have been in existence, and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement;

(6) Any plans or proposals which each acquiring party may have to liquidate such domestic insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(7) The number of shares of any security of such issuer or such controlling person that each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition, and a statement as to the method by which the fairness of the proposal was determined;

(8) The amount of each class of any security of such issuer or such controlling person which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(9) A full description of any contracts, arrangements, or understandings with respect to any security of such issuer or such controlling person in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom such contracts, arrangements, or understandings have been made.

(10) A description of the purchase of any security of such issuer or such controlling person during the year preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor;

(11) A description of any recommendations to purchase any security of such issuer or such controlling person made during the year preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party;

(12) Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities of such issuer or such controlling person, and, if distributed, of additional solicitation material relating thereto;

(13) The terms of any agreement, contract, or understanding made with or proposed to be made with any broker or dealer as to solicitation of securities of such issuer or such controlling person for tender, and the amount of any fees, commissions, or other compensation to be paid to brokers or dealers with regard thereto;

(14) With respect to proposed affiliations between depository institutions or any affiliate thereof, within the meaning of Title I, Section104(c) of the "Gramm-Leach-Bliley Act," Pub. L. No. 106-102 Pub. L. No. 106-102 , 113 Stat. 1338 (1999), and a domestic insurer, the proposed effective date of the acquisition or change of control;

(15) Such additional information as the superintendent may by rule prescribe as necessary or appropriate for the protection of policyholders of the domestic insurer or in the public interest.

(D)

(1) If the person required to file the statement required by division (B)(2) of this section is a partnership, limited partnership, syndicate, or other group, the superintendent may require that the information required by division (C) of this section be furnished with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person that controls such partner or member. If any such partner, member, or person is a corporation, or the person required to file the statement is a corporation, the superintendent may require that the information required by division (C) of this section be furnished with respect to the corporation, each officer and director of the corporation, and each person that is directly or indirectly the beneficial owner of more than ten per cent of the outstanding voting securities of the corporation.

(2) If any material change occurs in the facts set forth in the statement required by division (B)(2) of this section, an amendment setting forth such change, together with copies of all documents and other material relevant to the change, shall be filed with the superintendent by the person subject to division (B)(2) of this section and sent to the domestic insurer within two business days after such person learns of the occurrence of the material change.

(E) If any offer, request, invitation, agreement, or acquisition described in division (B)(1) of this section is proposed to be made by means of a registration statement under the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C.A. 78a, or in circumstances requiring the disclosure of similar information under the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C.A. 78a, or under a state law requiring similar registration or disclosure, the person required to file the statement required by division (B)(2) of this section may use such documents in furnishing the information required by that statement.

(F)

(1) The superintendent shall approve any merger or other acquisition of control described in division (B)(1) of this section unless, after a public hearing, the superintendent finds that any of the following apply:

(a) After the change of control, the domestic insurer would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(b) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly;

(c) The financial condition of any acquiring party is such as might jeopardize the financial stability of the domestic insurer, or prejudice the interests of its policyholders;

(d) The plans or proposals that the acquiring party has to liquidate the domestic insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the domestic insurer and not in the public interest;

(e) The competence, experience, and integrity of those persons that would control the operation of the domestic insurer are such that it would not be in the interest of policyholders of the domestic insurer and of the public to permit the merger or other acquisition of control;

(f) The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(2)

(a) Chapter 119. of the Revised Code, except for section 119.09 of the Revised Code, applies to any hearing held under division (F)(1) of this section, including the notice of the hearing, the conduct of the hearing, the orders issued pursuant to it, the review of the orders, and all other matters relating to the holding of the hearing, but only to the extent that Chapter 119. of the Revised Code is not inconsistent or in conflict with this section.

(b) The notice of a hearing required under this division shall be transmitted by personal service, certified mail, e-mail, or any other method designed to ensure and confirm receipt of the notice, to the persons and addresses designated to receive notices and correspondence in the information statement filed under division (B)(2) of this section. Confirmation of receipt of the notice, including electronic "Read Receipt" confirmation, shall constitute evidence of compliance with the requirement of this section. The notice of hearing shall include the reasons for the proposed action and a statement informing the acquiring party that the party is entitled to a hearing. The notice also shall inform the acquiring party that at the hearing the acquiring party may appear in person, by attorney, or by such other representative as is permitted to practice before the superintendent, or that the acquiring party may present its position, arguments, or contentions in writing, and that at the hearing the acquiring party may present evidence and examine witnesses appearing for and against the acquiring party. A copy of the notice also shall be transmitted to attorneys or other representatives of record representing the acquiring party.

(c) The hearing shall be held at the offices of the superintendent within ten calendar days, but not earlier than seven calendar days, of the date of transmission of the notice of hearing by any means, unless it is postponed or continued; but in no event shall the hearing be held unless notice is received at least three days prior to the hearing. The superintendent may postpone or continue the hearing upon receipt of a written request by an acquiring party, or upon the superintendent's motion, provided, however, a hearing in connection with a proposed change of control involving a depository institution or any affiliate thereof, within the meaning of Title I, Section104(c) of the "Gramm-Leach-Bliley Act," Pub. L. No. 106-102 Pub. L. No. 106-102 , 113 Stat. 1338 (1999), and a domestic insurer, may be postponed or continued only upon the request of an acquiring party, or upon the superintendent's motion when the acquiring party agrees in writing to extend the sixty-day period provided for in section 104(c) of the "Gramm-Leach-Bliley Act," by a number of days equal to the number of days of such postponement or continuance.

(d) For the purpose of conducting any hearing held under this section, the superintendent may require the attendance of such witnesses and the production of such books, records, and papers as the superintendent desires, and may take the depositions of witnesses residing within or without the state in the same manner as is prescribed by law for the taking of depositions in civil actions in the court of common pleas, and for that purpose the superintendent may, and upon the request of an acquiring party shall, issue a subpoena for any witnesses or a subpoena duces tecum to compel the production of any books, records, or papers, directed to the sheriff of the county where such witness resides or is found, which shall be served and returned in the same manner as a subpoena in a criminal case is served and returned. The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. Fees and mileage shall be paid from the fund in the state treasury for the use of the superintendent in the same manner as other expenses of the superintendent are paid. In any case of disobedience or neglect of any subpoena served on any person or the refusal of any witness to testify in any matter regarding which the witness may lawfully be interrogated, the court of common pleas of any county where such disobedience, neglect, or refusal occurs or any judge thereof, on application by the superintendent, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

In any hearing held under this section, a record of the testimony, as provided by stenographic means or by use of audio electronic recording devices, as determined by the superintendent, and other evidence submitted shall be taken at the expense of the superintendent. The record shall include all of the testimony and other evidence, and rulings on the admissibility thereof, presented at the hearing.

The superintendent shall pass upon the admissibility of evidence, but a party to the proceedings may at that time object to the rulings of the superintendent, and if the superintendent refuses to admit evidence, the party offering the evidence shall proffer the evidence. The proffer shall be made a part of the record of the hearing.

In any hearing held under this section, the superintendent may call any person to testify under oath as upon cross-examination. The superintendent, or any one delegated by the superintendent to conduct a hearing, may administer oaths or affirmations.

In any hearing under this section, the superintendent may appoint a hearing officer to conduct the hearing; the hearing officer has the same powers and authority in conducting the hearing as is granted to the superintendent. The hearing officer shall have been admitted to the practice of law in the state and be possessed of any additional qualifications as the superintendent requires. The hearing officer shall submit to the superintendent a written report setting forth the hearing officer's finding of fact and conclusions of law and a recommendation of the action to be taken by the superintendent. A copy of the written report and recommendation shall, within seven days of the date of filing thereof, be served upon the acquiring party or the acquiring party's attorney or other representative of record, by personal service, certified mail, e-mail, or any other method designed to ensure and confirm receipt of the report. The acquiring party may, within three days of receipt of the copy of the written report and recommendation, file with the superintendent written objections to the report and recommendation, which objections the superintendent shall consider before approving, modifying, or disapproving the recommendation. The superintendent may grant extensions of time to the acquiring party within which to file such objections. No recommendation of the hearing officer shall be approved, modified, or disapproved by the superintendent until after three days following the service of the report and recommendation as provided in this section. The superintendent may order additional testimony to be taken or permit the introduction of further documentary evidence. The superintendent may approve, modify, or disapprove the recommendation of the hearing officer, and the order of the superintendent based on the report, recommendation, transcript of testimony, and evidence, or the objections of the acquiring party, and additional testimony and evidence shall have the same effect as if the hearing had been conducted by the superintendent. No such recommendation is final until confirmed and approved by the superintendent as indicated by the order entered in the record of proceedings, and if the superintendent modifies or disapproves the recommendations of the hearing officer, the reasons for the modification or disapproval shall be included in the record of proceedings.

After the order is entered, the superintendent shall transmit in the manner and by any of the methods set forth in division (F)(2)(b) of this section a certified copy of the order and a statement of the time and method by which an appeal may be perfected. A copy of the order shall be mailed to the attorneys or other representatives of record representing the acquiring party.

(e) An order of disapproval issued by the superintendent may be appealed to the court of common pleas of Franklin county by filing a notice of appeal with the superintendent and a copy of the notice of appeal with the court, within fifteen calendar days after the transmittal of the copy of the order of disapproval. The notice of appeal shall set forth the order appealed from and the grounds for appeal, in accordance with section 119.12 of the Revised Code.

(3) The superintendent may retain at the acquiring party's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the superintendent's staff as may be reasonably necessary to assist the superintendent in reviewing the proposed acquisition of control.

(G) This section does not apply to either of the following:

(1) Any transaction that is subject to section 3907.09, 3907.10, 3907.11, or 3921.14, or sections 3925.27 to 3925.31, 3941.35 to 3941.46, or section 3953.19 of the Revised Code;

(2) Any offer, request, invitation, agreement, or acquisition that the superintendent by order exempts from this section on either of the following bases:

(a) It has not been made or entered into for the purpose and does not have the effect of changing or influencing the control of a domestic insurer;

(b) It is not otherwise comprehended within the purposes of this section.

(H) Nothing in this section or in any other section of Title XXXIX of the Revised Code shall be construed to impair the authority of the attorney general to investigate or prosecute actions under any state or federal antitrust law with respect to any merger or other acquisition involving domestic insurers.

(I) In connection with a proposed change of control involving a depository institution or any affiliate thereof, within the meaning of Title I, Section104(c) of the "Gramm-Leach-Bliley Act," Pub. L. No. 106-102 Pub. L. No. 106-102 , 113 Stat. 1338 (1999), and a domestic insurer, not later than sixty days after the date of the notification of the proposed change in control submitted pursuant to division (B)(2) of this section, the superintendent shall make any determination that the person acquiring control of the insurer shall maintain or restore the capital of the insurer to the level required by the laws and regulations of this state.

Effective Date: 08-06-2002; 2008 HB525 07-01-2009



Section 3901.322 - Procedure for violations.

(A) Whenever it appears to the superintendent of insurance that any person has committed or is about to commit a violation of section 3901.321 of the Revised Code or of any rule or order issued by the superintendent under that section, the superintendent may apply to the court of common pleas of the county in which the principal office of the domestic insurer is located, or the court of common pleas of Franklin county if the domestic insurer has no such office in this state, for either or both of the following:

(1) An order enjoining the person from violating or continuing to violate section 3901.321 of the Revised Code or any such rule or order;

(2) Other equitable relief as the nature of the case and the interests of the public or the domestic insurer's policyholders, creditors, and shareholders may require.

(B)

(1) No security that is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of section 3901.321 of the Revised Code or of any rule or order issued by the superintendent under that section may be voted at any shareholder's meeting, or counted for quorum purposes. Any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding. No action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the domestic insurer, or unless the courts of this state have so ordered.

(2) If a domestic insurer or the superintendent has reason to believe that any security of the domestic insurer has been or is about to be acquired in contravention of section 3901.321 of the Revised Code or of any rule or order issued by the superintendent under that section, the domestic insurer or the superintendent may apply to the court of common pleas of the county in which the domestic insurer has its principal place of business, or the court of common pleas of Franklin county if the domestic insurer's principal place of business is not in this state, for any or all of the following:

(a) An order enjoining any offer, request, invitation, agreement, or acquisition made in contravention of section 3901.321 of the Revised Code or any rule or order issued by the superintendent under that section;

(b) An order enjoining the voting of any security so acquired;

(c) An order voiding any vote of such security already cast at any meeting of shareholders;

(d) Such other equitable relief as the nature of the case and the interests of the public or the domestic insurer's policyholders, creditors, and shareholders may require.

(C) In any case where a person has acquired or is proposing to acquire any voting securities in violation of section 3901.321 of the Revised Code or any rule or order issued by the superintendent under that section, the court of common pleas of Franklin county or the court of common pleas of the county in which the domestic insurer has its principal place of business may, upon the application of the domestic insurer or the superintendent and such notice as the court finds appropriate, seize or sequester any voting securities of the domestic insurer owned directly or indirectly by such person, and issue an order with respect thereto as may be appropriate to effectuate the purposes of section 3901.321 of the Revised Code.

(D) Notwithstanding any other provisions of law, for the purposes of sections 3901.321 to 3901.323 of the Revised Code, the situs of the ownership of the securities of domestic insurers is deemed to be in this state.

Effective Date: 03-17-1989



Section 3901.323 - Jurisdiction.

(A) The courts of this state have personal jurisdiction over both of the following:

(1) Every person that is not a resident or domiciliary of, nor authorized to do business in, this state, and that files a statement with the superintendent of insurance under section 3901.321 of the Revised Code;

(2) All actions involving such person arising out of violations of section 3901.321 of the Revised Code.

(B) Each person described in division (A) of this section is deemed to have performed acts equivalent to and constituting an appointment of the superintendent to be his attorney upon whom may be served all process in any action, suit, or proceeding arising out of violations of section 3901.321 of the Revised Code. Copies of all such process shall be served on the superintendent and transmitted by certified mail by the superintendent to such person at his last known address.

Effective Date: 03-17-1989



Section 3901.33 - Registration.

(A) Every insurer that is authorized to do business in this state and that is a member of an insurance holding company system shall register with the superintendent of insurance, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in this section and section 3901.341 of the Revised Code. Every insurer that is subject to registration under this section shall register initially not later than December 31, 1971, or within thirty days after it becomes subject to registration, whichever is later, unless the superintendent for good cause shown extends the time for registration, and then within the extended time, and every such insurer shall register annually after its initial registration. The superintendent may require any authorized insurer that is a member of a holding company system that is not subject to registration under this section to furnish a copy of the registration statement or other information filed by the insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(B) Every insurer subject to registration shall file a registration statement on a form provided by the superintendent, which shall contain current information about:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) The identity of every member of the insurance holding company system;

(3) The following agreements in force, relationships subsisting, and transactions currently outstanding between the insurer and its affiliates:

(a) Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(b) Purchases, sales, or exchanges of assets;

(c) Transactions not in the ordinary course of business;

(d) Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(e) All management and service contracts and all cost-sharing arrangements;

(f) Reinsurance agreements;

(g) Dividends and other distributions to shareholders;

(h) Consolidated tax allocation agreements.

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the superintendent.

(C) Each registration statement filed pursuant to division (B) of this section shall summarize the information that has changed from the prior registration statement filed pursuant to that division.

(D) No information need be disclosed on the registration statement filed pursuant to division (B) of this section if the information is not material for the purposes of this section. Unless the superintendent by rule, regulation, or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, or investments involving one-half of one per cent or less of an insurer's admitted assets as of the thirty-first day of December next preceding shall not be deemed material for the purposes of this section.

(E) Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms provided by the superintendent within fifteen days after the end of the month in which it learns of each change or addition.

(F) The superintendent shall terminate the registration of any insurer that demonstrates that it no longer is a member of an insurance holding company system.

(G) The superintendent may require or allow two or more affiliated insurers subject to registration under this section to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.

(H) The superintendent may allow an insurer that is authorized to do business in this state and that is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under division (A) of this section and to file all information and material required to be filed under this section.

(I) This section does not apply to any insurer, information, or transaction if and to the extent that the superintendent by rule, regulation, or order exempts it from this section.

(J) Any person may file with the superintendent a disclaimer of affiliation with any authorized insurer or such a disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with the person unless and until the superintendent disallows the disclaimer. The superintendent shall disallow such a disclaimer only in the manner provided in Chapter 119. of the Revised Code.

(K) The failure to file any registration statement or any amendment thereto required by this section within the time specified for the filing is a violation of this section.

Effective Date: 03-03-1996



Section 3901.34 - Material transactions standards.

(A) Material transactions by registered insurers with their affiliates shall be subject to the following standards:

(1) The terms shall be fair and reasonable.

(2) Charges or fees for services performed shall be reasonable.

(3) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices that are consistently applied.

(4) The books, accounts, and records of each party shall be so maintained as to clearly and accurately disclose the precise nature and details of the transactions.

(5) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(B) For the purposes of this section, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, may be considered:

(1) The size of the insurer as measured by its assets, capital, surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification, and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's surplus as regards policyholders;

(8) The adequacy of the insurer's reserves;

(9) The quality and liquidity of investments in subsidiaries. The superintendent may discount any such investment or treat any investment as a nonadmitted asset for purposes of determining the adequacy of surplus as regards policyholders whenever the investment so warrants.

(10) The quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items;

(11) The surplus as regards policyholders maintained by other comparable insurers in respect of the factors enumerated in this division.

(C) No insurer subject to registration under section 3901.33 of the Revised Code shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders and the declaration of any such dividend or distribution shall be conditional and shall confer no rights upon shareholders until thirty days after the superintendent has received notice of the declaration thereof and has not within the thirty-day period disapproved the dividend or distribution, or the superintendent has approved the dividend or distribution within the thirty-day period.

Prior to paying any dividend or distribution, the insurer shall notify the superintendent on a form provided by the superintendent for informational purposes within five business days following its declaration of any dividend or distribution and at least ten calendar days prior to payment of such dividend or distribution, such ten-calendar-day period to be measured from the date of the superintendent's receipt of the notice.

For the purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value, together with that of other dividends or distributions made within the preceding twelve months, exceeds the greater of ten per cent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding, or the net income of the insurer for the twelve-month period ending the thirty-first day of December next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

Any dividend or distribution paid from other than earned surplus shall be considered an extraordinary dividend or extraordinary distribution. For the purposes of this section, "earned surplus" means an amount equal to an insurer's unassigned funds as set forth in its most recent statutory financial statement submitted to the superintendent, including net unrealized capital gains and losses or revaluation of assets.

Effective Date: 03-03-1996



Section 3901.341 - Prior review of proposed transactions.

(A) No insurer subject to registration under section 3901.33 of the Revised Code shall enter into any of the following transactions with any person in its insurance holding company system until thirty days after the superintendent of insurance has received, for his review, written notice of the insurer's intention to enter into the transaction and if, during that period, the superintendent has not disapproved the proposed transaction:

(1) Any sale, purchase, exchange of assets, loan, extension of credit, guarantee, or investment, if the transaction equals or exceeds, with respect to insurers other than life insurers, the lesser of three per cent of the insurer's admitted assets as of the thirty-first day of December next preceding or twenty-five per cent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding or, with respect to life insurers, three per cent of the insurer's admitted assets as of the thirty-first day of December next preceding;

(2) Any loan or extension of credit to any person that is not an affiliate of the insurer, if both of the following apply:

(a) The loan or extension of credit equals or exceeds, with respect to insurers other than life insurers, the lesser of three per cent of the insurer's admitted assets as of the thirty-first day of December next preceding or twenty-five per cent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding or, with respect to life insurers, three per cent of the insurer's admitted assets as of the thirty-first day of December next preceding.

(b) The insurer makes the loan or extends the credit with an agreement or understanding that the proceeds of the transaction, in whole or in substantial part, are to be used to make loans or extend credit to, to purchase assets of, or to make investments in, any affiliate of the insurer.

(3) Reinsurance agreements or modifications of such agreements in which the reinsurance premium or the change in the insurer's liabilities equals or exceeds five per cent of the insurer's surplus as regards policyholders as of the thirty-first day of December next preceding. Division (A)(3) of this section also applies to reinsurance agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate, if the insurer and nonaffiliate have an agreement or understanding that any portion of the assets will be transferred to one or more affiliates of the insurer.

(4) All management agreements, service contracts, and cost-sharing arrangements;

(5) Any other material transaction that the superintendent, pursuant to rules adopted in accordance with Chapter 119. of the Revised Code, determines may render the insurer's surplus as regards policyholders unreasonable in relation to the insurer's outstanding liabilities and inadequate to its financial needs.

(B) In reviewing transactions under division (A) of this section, the superintendent shall consider whether the terms of the transaction are fair and reasonable and whether the transaction may adversely affect the interests of policyholders.

(C) Any transaction or agreement described in division (A) of this section that is not disapproved by the superintendent in accordance with that division is effective as of the effective date set forth in the notice required under this section.

(D) The superintendent, pursuant to rules adopted in accordance with Chapter 119. of the Revised Code, may designate certain types of transactions that need not be submitted for review under division (A) of this section, if those transactions would not have a significant impact on the financial condition of an insurer.

(E) A domestic insurer shall not enter into any transaction described in division (A) of this section with members of its insurance holding company system if the transaction is part of a plan or series of similar transactions and if the purpose of entering into the separate transactions is to avoid the review required under division (A) of this section that would otherwise occur. If the superintendent determines that the insurer, within a twelve-month period, entered into those separate transactions for that purpose, he may take any action authorized by section 3901.37 of the Revised Code.

(F) A domestic insurer shall give written notice to the superintendent, within thirty days after making an investment, if the investment is made in a corporation and the total investment in the corporation by the insurance holding company system exceeds ten per cent of the voting securities of the corporation.

(G) Nothing in division (A) of this section shall be construed to authorize or permit any transaction that would otherwise be contrary to law.

Effective Date: 08-08-1991



Section 3901.35 - Requiring production of records.

(A) In addition to the powers which the superintendent has under sections 3901.01 to 3901.31, inclusive, of the Revised Code, relating to the examination of insurers, the superintendent of insurance, subject to sections 119.01 to 119.13, inclusive, of the Revised Code, shall also have the power to order any insurer registered under section 3901.33 of the Revised Code to produce for examination such records, books, or other information papers in the possession of the insurer and its affiliates as may be necessary to ascertain the financial condition or legality of conduct of such insurer, but only if the superintendent finds that an examination of such insurer pursuant to sections 3901.01 to 3901.31, inclusive, of the Revised Code, would be inadequate or the interests of the policyholders of such insurer may be adversely affected. In the event such insurer fails to comply with such order, the superintendent shall have the power to examine such affiliates to obtain such information.

(B) The superintendent may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the superintendent's staff as shall be reasonably necessary to assist in the conduct of the examination under division (A) of this section. Any persons so retained shall be under the direction and control of the superintendent and shall act in a purely advisory capacity.

(C) Each registered insurer producing for examination records, books, and papers pursuant to division (A) of this section shall be liable for and shall pay the expense of such examination in accordance with section 3901.07 of the Revised Code.

Effective Date: 09-21-1971



Section 3901.36 - Confidential and privileged treatment of documents and information - exceptions.

(A) All information, documents, and copies thereof obtained by or disclosed to the superintendent of insurance or any other person in the course of an examination or investigation made pursuant to section 3901.35 of the Revised Code and all information reported pursuant to section 3901.33 of the Revised Code shall be given confidential and privileged treatment and shall not be subject to subpoena or be made public by the superintendent or any other person.

(B) Notwithstanding division (A) of this section, the superintendent may do any of the following:

(1) Disclose documents and information that are the subject of this section upon obtaining prior written consent from the insurer to which the documents and information pertain;

(2) Disclose documents and information that are the subject of this section in such a manner as the superintendent considers appropriate, after giving the insurer and those affiliates that are the subject of the documents and information notice and an opportunity to be heard in accordance with Chapter 119. of the Revised Code, if the superintendent determines that the interests of policyholders, shareholders, or the public will be served by the disclosure;

(3) Share documents and information that are the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document or information and has authority to do so;

(4) Disclose documents and information that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(C) Notwithstanding divisions (A) and (B) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential or privileged documents or information received pursuant to division (B)(3) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document or information and has authority to do so.

(D) Notwithstanding divisions (A) and (B) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose documents and information that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(E) Nothing in this section shall prohibit the superintendent from receiving documents and information in accordance with section 3901.045 of the Revised Code.

(F) The superintendent may enter into agreements governing the sharing and use of documents and information consistent with the requirements of this section.

(G)

(1) No waiver of any applicable privilege or claim of confidentiality in the documents and information described in this section shall occur as a result of sharing or receiving documents and information as authorized in divisions (B)(3), (C), and (E) of this section.

(2) The disclosure of a document or information in connection with a regulatory or legal action pursuant to divisions (B)(4) and (D) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the document or information to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

Effective Date: 06-18-2002



Section 3901.37 - Suspension, revocation or refusal to renew license - civil forfeiture.

(A) Whenever it appears to the superintendent of insurance that any person has committed a violation of section 3901.33, 3901.34, 3901.341, or 3901.35 of the Revised Code, which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the superintendent may, subject to Chapter 119. of the Revised Code, suspend, revoke, or refuse to renew such insurer's license or authority to do business in this state for such period as he finds is required for the protection of policyholders or the public.

(B) Whenever an extraordinary dividend is paid in knowing violation of division (C) of section 3901.34 of the Revised Code, the superintendent may, subject to Chapter 119. of the Revised Code, cause the insurer to pay a civil forfeiture of not more than two hundred fifty thousand dollars, to be paid to the state treasury to the credit of the department of insurance operating fund. Each payment of an extraordinary dividend made in violation of division (C) of section 3901.34 of the Revised Code may be considered a separate offense.

Effective Date: 10-01-1993



Section 3901.38 - Prompt payments to health care providers definitions.

As used in this section and sections 3901.381 to 3901.3814 of the Revised Code:

(A) "Beneficiary" means any policyholder, subscriber, member, employee, or other person who is eligible for benefits under a benefits contract.

(B) "Benefits contract" means a sickness and accident insurance policy providing hospital, surgical, or medical expense coverage, or a health insuring corporation contract or other policy or agreement under which a third-party payer agrees to reimburse for covered health care or dental services rendered to beneficiaries, up to the limits and exclusions contained in the benefits contract.

(C) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(D) "Provider" means a hospital, nursing home, physician, podiatrist, dentist, pharmacist, chiropractor, or other health care provider entitled to reimbursement by a third-party payer for services rendered to a beneficiary under a benefits contract.

(E) "Reimburse" means indemnify, make payment, or otherwise accept responsibility for payment for health care services rendered to a beneficiary, or arrange for the provision of health care services to a beneficiary.

(F) "Third-party payer" means any of the following:

(1) An insurance company;

(2) A health insuring corporation;

(3) A labor organization;

(4) An employer;

(5) An intermediary organization, as defined in section 1751.01 of the Revised Code, that is not a health delivery network contracting solely with self-insured employers;

(6) An administrator subject to sections 3959.01 to 3959.16 of the Revised Code;

(7) A health delivery network, as defined in section 1751.01 of the Revised Code;

(8) Any other person that is obligated pursuant to a benefits contract to reimburse for covered health care services rendered to beneficiaries under such contract.

Effective Date: 07-24-2002



Section 3901.381 - Third-party payers processing claims for payment for health care services.

(A) Except as provided in sections 3901.382, 3901.383, 3901.384, and 3901.386 of the Revised Code, a third-party payer shall process a claim for payment for health care services rendered by a provider to a beneficiary in accordance with this section.

(B)

(1) Unless division (B)(2) or (3) of this section applies, when a third-party payer receives from a provider or beneficiary a claim on the standard claim form prescribed in rules adopted by the superintendent of insurance under section 3902.22 of the Revised Code, the third-party payer shall pay or deny the claim not later than thirty days after receipt of the claim. When a third-party payer denies a claim, the third-party payer shall notify the provider and the beneficiary. The notice shall state, with specificity, why the third-party payer denied the claim.

(2)

(a) Unless division (B)(3) of this section applies, when a provider or beneficiary has used the standard claim form, but the third-party payer determines that reasonable supporting documentation is needed to establish the third-party payer's responsibility to make payment, the third-party payer shall pay or deny the claim not later than forty-five days after receipt of the claim. Supporting documentation includes the verification of employer and beneficiary coverage under a benefits contract, confirmation of premium payment, medical information regarding the beneficiary and the services provided, information on the responsibility of another third-party payer to make payment or confirmation of the amount of payment by another third-party payer, and information that is needed to correct material deficiencies in the claim related to a diagnosis or treatment or the provider's identification.

Not later than thirty days after receipt of the claim, the third-party payer shall notify all relevant external sources that the supporting documentation is needed. All such notices shall state, with specificity, the supporting documentation needed. If the notice was not provided in writing, the provider, beneficiary, or third-party payer may request the third-party payer to provide the notice in writing, and the third-party payer shall then provide the notice in writing. If any of the supporting documentation is under the control of the beneficiary, the beneficiary shall provide the supporting documentation to the third-party payer.

The number of days that elapse between the third-party payer's last request for supporting documentation within the thirty-day period and the third-party payer's receipt of all of the supporting documentation that was requested shall not be counted for purposes of determining the third-party payer's compliance with the time period of not more than forty-five days for payment or denial of a claim. Except as provided in division (B)(2)(b) of this section, if the third-party payer requests additional supporting documentation after receiving the initially requested documentation, the number of days that elapse between making the request and receiving the additional supporting documentation shall be counted for purposes of determining the third-party payer's compliance with the time period of not more than forty-five days.

(b) If a third-party payer determines, after receiving initially requested documentation, that it needs additional supporting documentation pertaining to a beneficiary's preexisting condition, which condition was unknown to the third-party payer and about which it was reasonable for the third-party payer to have no knowledge at the time of its initial request for documentation, and the third-party payer subsequently requests this additional supporting documentation, the number of days that elapse between making the request and receiving the additional supporting documentation shall not be counted for purposes of determining the third-party payer's compliance with the time period of not more than forty-five days.

(c) When a third-party payer denies a claim, the third-party payer shall notify the provider and the beneficiary. The notice shall state, with specificity, why the third-party payer denied the claim.

(d) If a third-party payer determines that supporting documentation related to medical information is routinely necessary to process a claim for payment of a particular health care service, the third-party payer shall establish a description of the supporting documentation that is routinely necessary and make the description available to providers in a readily accessible format.

Third-party payers and providers shall, in connection with a claim, use the most current CPT code in effect, as published by the American medical association, the most current ICD-9 code in effect, as published by the United States department of health and human services, the most current CDT code in effect, as published by the American dental association, or the most current HCPCS code in effect, as published by the United States health care financing administration.

(3) When a provider or beneficiary submits a claim by using the standard claim form prescribed in the superintendent's rules, but the information provided in the claim is materially deficient, the third-party payer shall notify the provider or beneficiary not later than fifteen days after receipt of the claim. The notice shall state, with specificity, the information needed to correct all material deficiencies. Once the material deficiencies are corrected, the third-party payer shall proceed in accordance with division (B)(1) or (2) of this section.

It is not a violation of the notification time period of not more than fifteen days if a third-party payer fails to notify a provider or beneficiary of material deficiencies in the claim related to a diagnosis or treatment or the provider's identification. A third-party payer may request the information necessary to correct these deficiencies after the end of the notification time period. Requests for such information shall be made as requests for supporting documentation under division (B)(2) of this section, and payment or denial of the claim is subject to the time periods specified in that division.

(C) For purposes of this section, if a dispute exists between a provider and a third-party payer as to the day a claim form was received by the third-party payer, both of the following apply:

(1) If the provider or a person acting on behalf of the provider submits a claim directly to a third-party payer by mail and retains a record of the day the claim was mailed, there exists a rebuttable presumption that the claim was received by the third-party payer on the fifth business day after the day the claim was mailed, unless it can be proven otherwise.

(2) If the provider or a person acting on behalf of the provider submits a claim directly to a third-party payer electronically, there exists a rebuttable presumption that the claim was received by the third-party payer twenty-four hours after the claim was submitted, unless it can be proven otherwise.

(D) Nothing in this section requires a third-party payer to provide more than one notice to an employer whose premium for coverage of employees under a benefits contract has not been received by the third-party payer.

(E) Compliance with the provisions of division (B)(3) of this section shall be determined separately from compliance with the provisions of divisions (B)(1) and (2) of this section.

(F) A third party payer shall transmit electronically any payment with respect to claims that the third party payer receives electronically and pays to a contracted provider under this section and under sections 3901.383, 3901.384, and 3901.386 of the Revised Code. A provider shall not refuse to accept a payment made under this section or sections 3901.383, 3901.384, and 3901.386 of the Revised Code on the basis that the payment was transmitted electronically.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2010.

Effective Date: 07-24-2002



Section 3901.382 - Electronic submission of claims.

Beginning six months after the date specified in section 262 of the "Health Insurance Portability and Accountability Act of 1996," 110 Stat. 2027, 42 U.S.C.A. 1320d-4, on which a third-party payer is initially required to comply with a standard or implementation specification for the electronic exchange of health information, as adopted or established by the United States secretary of health and human services pursuant to that act, sections 3901.381, 3901.384, 3901.385, 3901.389, 3901.3810, 3901.3811, 3901.3812, and 3901.3813 of the Revised Code apply to a claim submitted to a third-party payer for payment for health care services only if the claim is submitted electronically. A provider and third-party payer may enter into a contractual arrangement under which the third-party payer agrees to process claims that are not submitted electronically because of the financial hardship that electronic submission of claims would create for the provider or any other extenuating circumstance.

Effective Date: 07-24-2002



Section 3901.383 - Contractual agreements for payments by third-party payers.

(A) A provider and a third-party payer may do either of the following:

(1) Enter into a contractual agreement under which time periods shorter than those set forth in section 3901.381 of the Revised Code are applicable to the third-party payer in paying a claim for any amount due for health care services rendered by the provider;

(2) Enter into a contractual agreement under which the timing of payments by the third-party payer is not directly related to the receipt of a claim form. The contractual arrangement may include periodic interim payment arrangements, capitation payment arrangements, or other periodic payment arrangements acceptable to the provider and the third-party payer. Under a capitation payment arrangement, the third-party payer shall begin paying the capitated amounts to the beneficiary's primary care provider not later than sixty days after the date the beneficiary selects or is assigned to the provider. Under any other contractual periodic payment arrangement, the contractual agreement shall state, with specificity, the timing of payments by the third-party payer.

(B) Regardless of whether a third-party payer is exempted under division (D) of section 3901.3814 from sections 3901.38 and 3901.381 to 3901.3813 of the Revised Code, a provider and the third-party payer, including a third-party payer that provides coverage under the medicaid program, shall not enter into a contractual arrangement under which time periods longer than those provided for in paragraph (c)(1) of 42 C.F.R. 447.46 are applicable to the third-party payer in paying a claim for any amount due for health care services rendered by the provider.

Effective Date: 07-24-2002; 03-30-2006



Section 3901.384 - Untimely claim process.

(A) Subject to division (B) of this section, a third-party payer that requires timely submission of claims for payment for health care services shall process a claim that is not submitted in a timely manner if a claim for the same services was initially submitted to a different third-party payer or state or federal program that offers health care benefits and that payer or program has determined that it is not responsible for the cost of the health care services. When a claim is submitted later than one year after the last date of service for which reimbursement is sought under the claim, the third-party payer shall pay or deny the claim not later than ninety days after receipt of the claim or, alternatively, pursuant to the requirements of sections 3901.381 to 3901.388 of the Revised Code. The third-party payer must make an election to process such claims either within the ninety-day period or under section 3901.381 of the Revised Code. If the claim is denied, the third-party payer shall notify the provider and the beneficiary. The notice shall state, with specificity, why the third-party payer denied the claim.

(B) The third-party payer may refuse to process a claim submitted by a provider if the provider submits the claim later than forty-five days after receiving notice from the different third-party payer or a state or federal program that that payer or program is not responsible for the cost of the health care services, or if the provider does not submit the notice of denial from the different third-party payer or program with the claim. The failure of a provider to submit a notice of denial in accordance with this division shall not affect the terms of a benefits contract.

(C) For purposes of this section, both of the following apply:

(1) A determination that a third-party payer or state or federal program is not responsible for the cost of health care services includes a determination regarding coordination of benefits, preexisting health conditions, ineligibility for coverage at the time services were provided, subrogation provisions, and similar findings;

(2) State and federal programs that offer health care benefits include medicare, medicaid, workers' compensation, the civilian health and medical program of the uniformed services and other elements of the tricare program offered by the United States department of defense, and similar state or federal programs.

(D) Any provision of a contractual arrangement entered into between a third-party payer and a provider or beneficiary that is contrary to divisions (A) to (C) of this section is unenforceable.

Effective Date: 07-24-2002



Section 3901.385 - Third-party payer - prohibited acts.

A third-party payer shall not do either of the following:

(A) Engage in any business practice that unfairly or unnecessarily delays the processing of a claim or the payment of any amount due for health care services rendered by a provider to a beneficiary;

(B) Refuse to process or pay within the time periods specified in section 3901.381 of the Revised Code a claim submitted by a provider on the grounds the beneficiary has not been discharged from the hospital or the treatment has not been completed, if the submitted claim covers services actually rendered and charges actually incurred over at least a thirty-day period.

Effective Date: 07-24-2002



Section 3901.386 - Reimbursement contract - reimbursements to be made directly to hospital - assignment of benefits.

(A) Notwithstanding section 1751.13 or division (I)(2) of section 3923.04 of the Revised Code, a reimbursement contract entered into or renewed on or after June 29, 1988, between a third-party payer and a hospital shall provide that reimbursement for any service provided by a hospital pursuant to a reimbursement contract and covered under a benefits contract shall be made directly to the hospital.

(B) If the third-party payer and the hospital have not entered into a contract regarding the provision and reimbursement of covered services, the third-party payer shall accept and honor a completed and validly executed assignment of benefits with a hospital by a beneficiary, except when the third-party payer has notified the hospital in writing of the conditions under which the third-party payer will not accept and honor an assignment of benefits. Such notice shall be made annually.

(C) A third-party payer may not refuse to accept and honor a validly executed assignment of benefits with a hospital pursuant to division (B) of this section for medically necessary hospital services provided on an emergency basis.

Effective Date: 07-24-2002



Section 3901.387 - Duplicative claims - claim information system.

(A) When a provider or beneficiary submits a duplicative claim for payment for health care services before the time periods specified in section 3901.381 of the Revised Code have elapsed for the original claim submitted, the third-party payer may deny the duplicative claim. Denials of claims determined to be duplicative by the department of insurance shall not be considered by the department in a market conduct examination of a third-party payer's compliance with section 3901.381 of the Revised Code. The superintendent of insurance shall have the discretion to exclude an original claim in determining a violation under section 3901.381 of the Revised Code.

(B)

(1) A third-party payer shall establish a system whereby a provider and a beneficiary may obtain information regarding the status of a claim for payment for health care services, provided the claim is not materially deficient. A third-party payer shall inform providers and beneficiaries of the mechanisms that may be used to gain access to the system.

(2) If a third-party payer delegates the processing of payments to another entity, the third-party payer shall require the entity to comply with division (B)(1) of this section on behalf of the third-party payer.

Effective Date: 07-24-2002



Section 3901.388 - Payments considered final - overpayment.

(A) A payment made by a third-party payer to a provider in accordance with sections 3901.381 to 3901.386 of the Revised Code shall be considered final two years after payment is made. After that date, the amount of the payment is not subject to adjustment, except in the case of fraud by the provider.

(B) A third-party payer may recover the amount of any part of a payment that the third-party payer determines to be an overpayment if the recovery process is initiated not later than two years after the payment was made to the provider. The third-party payer shall inform the provider of its determination of overpayment by providing notice in accordance with division (C) of this section. The third-party payer shall give the provider an opportunity to appeal the determination. If the provider fails to respond to the notice sooner than thirty days after the notice is made, elects not to appeal the determination, or appeals the determination but the appeal is not upheld, the third-party payer may initiate recovery of the overpayment.

When a provider has failed to make a timely response to the notice of the third-party payer's determination of overpayment, the third-party payer may recover the overpayment by deducting the amount of the overpayment from other payments the third-party payer owes the provider or by taking action pursuant to any other remedy available under the Revised Code. When a provider elects not to appeal a determination of overpayment or appeals the determination but the appeal is not upheld, the third-party payer shall permit a provider to repay the amount by making one or more direct payments to the third-party payer or by having the amount deducted from other payments the third-party payer owes the provider.

(C) The notice of overpayment a third-party payer is required to give a provider under division (B) of this section shall be made in writing and shall specify all of the following:

(1) The full name of the beneficiary who received the health care services for which overpayment was made;

(2) The date or dates the services were provided;

(3) The amount of the overpayment;

(4) The claim number or other pertinent numbers;

(5) A detailed explanation of basis for the third-party payer's determination of overpayment;

(6) The method in which payment was made, including, for tracking purposes, the date of payment and, if applicable, the check number;

(7) That the provider may appeal the third-party payer's determination of overpayment, if the provider responds to the notice within thirty days;

(8) The method by which recovery of the overpayment would be made, if recovery proceeds under division (B) of this section.

(D) Any provision of a contractual arrangement entered into between a third-party payer and a provider or beneficiary that is contrary to divisions (A) to (C) of this section is unenforceable.

Effective Date: 07-24-2002



Section 3901.389 - Computation of interest.

(A) Any third-party payer that fails to comply with section 3901.381 of the Revised Code, or any contractual payment arrangement entered into under section 3901.383 of the Revised Code, shall pay interest in accordance with this section.

(B) Interest shall be computed based upon the number of days that have elapsed between the date payment is due in accordance with section 3901.381 of the Revised Code or the contractual payment arrangement entered into under section 3901.383 of the Revised Code, and the date payment is made. The interest rate for determining the amount of interest due shall be equal to an annual percentage rate of eighteen per cent.

(C) For purposes of this section, if a dispute exists between a provider and a third-party payer as to the day a payment was made by the third-party payer, both of the following apply:

(1) If the third-party payer or a person acting on behalf of the third-party payer submits a payment directly to a provider by mail and retains a record of the day the payment was mailed, there exists a rebuttable presumption that the payment was made five business days before the day the payment was received by the provider, unless it can be proven otherwise.

(2) If the third-party payer or a person acting on behalf of the third-party payer submits a payment directly to a provider electronically, there exists a rebuttable presumption that the payment was made twenty-four hours before the date the payment was received by the provider, unless it can be proven otherwise.

(D) Interest due in accordance with this section shall be paid directly to the provider at the time payment of the claim is made and shall not be used to reduce benefits or payments otherwise payable under a benefits contract.

Effective Date: 07-24-2002



Section 3901.3810 - Complaints by provider or beneficiary - retaliation by payer.

(A) A provider or beneficiary aggrieved with respect to any act of a third-party payer that the provider or beneficiary believes to be a violation of sections 3901.381 to 3901.388 of the Revised Code may file a written complaint with the superintendent of insurance regarding the violation.

(B) A third-party payer shall not retaliate against a provider or beneficiary who files a complaint under division (A) of this section. If a provider or beneficiary is aggrieved with respect to any act of the third-party payer that the provider or beneficiary believes to be retaliation for filing a complaint under division (A) of this section, the provider or beneficiary may file a written complaint with the superintendent regarding the alleged retaliation.

Effective Date: 07-24-2002



Section 3901.3811 - Failure to comply by third-party payer.

(A) No third-party payer shall fail to comply with sections 3901.381 and 3901.384 to 3901.3810 of the Revised Code.

(B) The superintendent of insurance may require third-party payers to submit reports of their compliance with division (A) of this section. If reports are required, the superintendent shall prescribe the content, format, and frequency of the reports in consultation with third-party payers. The superintendent shall not require reports to be submitted more frequently than once every three months.

The superintendent shall not use findings from reports submitted by a third-party payer under this division as the basis of a finding of a violation of division (A) of this section or the imposition of penalties under section 3901.3812 of the Revised Code. However, the information contained in the reports may cause the superintendent to conduct a market conduct examination of the third-party payer. During this examination, the superintendent may examine data collected from the same time period as covered by these reports and the superintendent's examination findings may be used as the basis for finding a violation of division (A) of this section.

Effective Date: 07-24-2002



Section 3901.3812 - Administrative remedies.

(A) If, after completion of an examination involving information collected from a six-month period, the superintendent finds that a third-party payer has committed a series of violations that, taken together, constitutes a consistent pattern or practice of violating division (A) of section 3901.3811 of the Revised Code, the superintendent may impose on the third-party payer any of the administrative remedies specified in division (B) of this section. In making a finding under this division, the superintendent shall apply the error tolerance standards for claims processing contained in the market conduct examiners handbook issued by the national association of insurance commissioners in effect at the time the claims were processed.

Before imposing an administrative remedy, the superintendent shall provide written notice to the third-party payer informing the third-party payer of the reasons for the superintendent's finding, the administrative remedy the superintendent proposes to impose, and the opportunity to submit a written request for an administrative hearing regarding the finding and proposed remedy. If the third-party payer requests a hearing, the superintendent shall conduct the hearing in accordance with Chapter 119. of the Revised Code not later than fifteen days after receipt of the request.

(B)

(1) In imposing administrative remedies under division (A) of this section for violations of section 3901.381 of the Revised Code, the superintendent may do any of the following:

(a) Levy a monetary penalty in an amount determined in accordance with division (B)(3) of this section;

(b) Order the payment of interest directly to the provider in accordance with section 3901.389 of the Revised Code;

(c) Order the third-party payer to cease and desist from engaging in the violations;

(d) If a monetary penalty is not levied under division (B)(1)(a) of this section, impose any of the administrative remedies provided for in section 3901.22 of the Revised Code, other than those specified in divisions (D)(4) and (5) and (G) of that section.

(2) In imposing administrative remedies under division (A) of this section for violations of sections 3901.384 to 3901.3810 of the Revised Code, the superintendent may do any of the following:

(a) Levy a monetary penalty in an amount determined in accordance with division (B)(3) of this section;

(b) Order the payment of interest directly to the provider in accordance with section 3901.38 of the Revised Code;

(c) Order the third-party payer to cease and desist from engaging in the violations;

(d) If a monetary penalty is not levied under division (B)(2)(a) of this section, impose any of the administrative remedies provided for in section 3901.22 of the Revised Code, other than those specified in divisions (D)(4) and (5) and (G) of that section. For violations of sections 3901.384 to 3901.3810 of the Revised Code that did not comply with section 3901.381 of the Revised Code, the superintendent may also use section 3901.22 of the Revised Code except divisions (D)(4) and (5) of that section.

(3) A finding by the superintendent that a third-party payer has committed a series of violations that, taken together, constitutes a consistent pattern or practice of violating division (A) of section 3901.3811 of the Revised Code, shall constitute a single offense for purposes of levying a fine under division (B)(1)(a) and (B)(2)(a) of this section. For a first offense, the superintendent may levy a fine of not more than one hundred thousand dollars. For a second offense that occurs on or earlier than four years from the first offense, the superintendent may levy a fine of not more than one hundred fifty thousand dollars. For a third or additional offense that occurs on or earlier than seven years after a first offense, the superintendent may levy a fine of not more than three hundred thousand dollars. In determining the amount of a fine to be levied within the specified limits, the superintendent shall consider the following factors:

(a) The extent and frequency of the violations;

(b) Whether the violations were due to circumstances beyond the third-party payer's control;

(c) Any remedial actions taken by the third-party payer to prevent future violations;

(d) The actual or potential harm to others resulting from the violations;

(e) If the third-party payer knowingly and willingly committed the violations;

(f) The third-party payer's financial condition;

(g) Any other factors the superintendent considers appropriate.

(C) The remedies imposed by the superintendent under this section are in addition to, and not in lieu of, such other remedies as providers and beneficiaries may otherwise have by law.

(D) Any fine collected under this section shall be paid into the state treasury as follows:

(1) Twenty-five per cent of the total to the credit of the department of insurance operating fund created by section 3901.021 of the Revised Code;

(2) Sixty-five per cent of the total to the credit of the general revenue fund ;

(3) Ten per cent of the total to the credit of claims processing education account, which is hereby created within the department of insurance operating fund created by section 3901.021 of the Revised Code. All money credited to the claims processing education account shall be used by the department of insurance to make technical assistance available to third-party payers, providers, and beneficiaries for effective implementation of the provisions of sections 3901.38 and 3901.381 to 3901.3814 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-24-2002



Section 3901.3813 - Rules.

The superintendent of insurance may adopt rules as the superintendent considers necessary to carry out the purposes of section 3901.38 and sections 3901.381 to 3901.3812 of the Revised Code. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 07-24-2002



Section 3901.3814 - Exceptions to provisions.

Sections 3901.38 and 3901.381 to 3901.3813 of the Revised Code do not apply to the following:

(A) Policies offering coverage that is regulated under Chapters 3935. and 3937. of the Revised Code;

(B) An employer's self-insurance plan and any of its administrators, as defined in section 3959.01 of the Revised Code, to the extent that federal law supersedes, preempts, prohibits, or otherwise precludes the application of any provisions of those sections to the plan and its administrators;

(C) A third-party payer for coverage provided under the medicare advantage program operated under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended;

(D) A third-party payer for coverage provided under the medicaid program operated under Title XIX of the "Social Security Act," except that if a federal waiver applied for under section 5111.178 of the Revised Code is granted or the director of job and family services determines that this provision can be implemented without a waiver, sections 3901.38 and 3901.381 to 3901.3813 of the Revised Code apply to claims submitted electronically or non-electronically that are made with respect to coverage of medicaid recipients by health insuring corporations licensed under Chapter 1751. of the Revised Code, instead of the prompt payment requirements of 42 C.F.R. 447.46;

(E) A third-party payer for coverage provided under the tricare program offered by the United States department of defense.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 07-24-2002; 09-29-2005; 03-30-2006; 2008 HB562 09-22-2008



Section 3901.40 - Payment or reimbursement to unlicensed or unaccredited hospital prohibited.

No insurance company, health insuring corporation, or self-insurance plan authorized to do business in this state shall include or provide in its policies or subscriber agreements for benefit payments or reimbursement for services in any hospital which is not certified or accredited as provided in division (A) of section 3727.02 of the Revised Code. No hospital located in this state shall charge any insurance company, health insuring corporation, federal, state, or local government agency, or person for any services rendered unless the hospital is certified or accredited as provided in division (A) of section 3727.02 of the Revised Code. "Hospital" as used in this section means only those institutions included within the definition of that term contained in section 3727.01 of the Revised Code, and the prohibitions in this section do not apply to facilities excluded from that definition.

Effective Date: 06-04-1997



Section 3901.41 - [Repealed].

Effective Date: 09-29-2005



Section 3901.42 - Annual filing with national association of insurance commissioners.

(A) As used in this section, "actuarial certification" means certification by a member in good standing of the American Academy of Actuaries, or a person who otherwise has competency in loss reserve valuation.

(B) Each domestic, foreign, and alien insurer authorized to transact insurance in this state shall, annually on or before the first day of March of each year, file with the national association of insurance commissioners a copy of its annual statement convention blank, along with such additional filings as prescribed by the superintendent of insurance for the preceding year. The information filed with the association shall be in the same format and scope as that required by the superintendent and shall include the signed jurat page and the actuarial certification, as required by the state of domicile. Any amendments and addendums to the annual statement filing subsequently filed with the superintendent shall also be filed with the association.

(C) Foreign insurers that are domiciled in a state that has a law substantially similar to division (B) of this section are deemed in compliance with this section.

(D) In the absence of actual malice, members, delegates, and employees of the national association of insurance commissioners, its authorized committees, subcommittees, and task forces, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the superintendent under the authority of this section and are not subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required under this section.

(E)

(1) In addition to the annual statement required to be filed with the national association of insurance commissioners under division (B) of this section, the superintendent may require an insurer to file with the superintendent, on or before the forty-fifth day following the last day of each calendar quarter, quarterly reports showing its condition for each of the first three calendar quarters.

(2) The quarterly report shall consist of information that the superintendent considers to be relevant to the determination of the solvency of an insurer.

(F) The superintendent may, pursuant to Chapter 119. of the Revised Code, suspend, revoke, or refuse to renew the license to engage in the business of insurance of any insurer that fails to file its annual statement within the time required under division (B) of this section or a quarterly report within the time required under division (E) of this section, or within any extension of time which the superintendent, for good cause, may have granted.

Effective Date: 06-18-1986



Section 3901.43 - [Repealed].

Effective Date: 06-18-2002



Section 3901.44 - Records of insurance fraud investigation.

(A) As used in this section, "insurance fraud investigation" means any investigation conducted by the superintendent of insurance or a designee of the superintendent that relates to a fraudulent insurance act as defined in section 3999.31 of the Revised Code.

(B) All documents, reports, and evidence in the possession of the superintendent or the superintendent's designee that pertain to an insurance fraud investigation are confidential law enforcement investigatory records under section 149.43 of the Revised Code. Notwithstanding such section, the superintendent shall not prohibit public inspection of such records that pertain to an insurance fraud investigation after the expiration of all federal and state statutes of limitations applicable to the particular offense to which the papers, documents, reports, and evidence relate.

(C) All documents, reports, and evidence in the possession of the superintendent that do not pertain to such an insurance fraud investigation are public records under section 149.43 of the Revised Code, and are not by such possession alone confidential law enforcement investigatory records.

(D) All documents, reports, and evidence in the possession of the superintendent or the superintendent's designee that pertain to such an insurance fraud investigation are not subject to subpoena in civil actions by any court of this state until opened for public inspection by the superintendent in accordance with division (B) of this section or with section 149.43 of the Revised Code, unless the superintendent or the superintendent's designee consents, or until after reasonable notice to the superintendent and opportunity for hearing, the court determines the superintendent would not be hindered unnecessarily by such subpoena.

(E) Notwithstanding divisions (B), (C), and (D) of this section, the superintendent may do either of the following:

(1) Share documents, reports, and evidence that are the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, with the national association of insurance commissioners and its affiliates and subsidiaries, with insurers, and with investigators hired by insurers, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document, report, or evidence and has authority to do so;

(2) Disclose documents, reports, and evidence that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(F) Notwithstanding divisions (B), (C), (D), and (E) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential or privileged documents, reports, and evidence received pursuant to division (E)(1) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document, report, or evidence and has authority to do so.

(G) Notwithstanding divisions (B), (C), (D), and (E) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose documents, reports, and evidence that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(H) Nothing in this section shall prohibit the superintendent from receiving documents, reports, and evidence in accordance with section 3901.045 of the Revised Code.

(I) The superintendent may enter into agreements governing the sharing and use of documents, reports, and evidence consistent with the requirements of this section.

(J)

(1) No waiver of any applicable privilege or claim of confidentiality in the documents, reports, and evidence described in this section shall occur as a result of sharing or receiving documents, reports, and evidence as authorized in divisions (E)(1), (F), and (H) of this section.

(2) The disclosure of a document, report, or evidence in connection with a regulatory or legal action pursuant to divisions (E)(2) and (G) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the document, report, or evidence to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

(K) The superintendent and the superintendent's designee are not subject to subpoena in civil actions by any court of this state to testify concerning any matter of which they have knowledge pursuant to a pending insurance fraud investigation by the superintendent.

Effective Date: 06-18-2002



Section 3901.45 - Effect of sexual orientation, HIV, or AIDS or related condition.

(A) As used in sections 3901.45 and 3901.46 of the Revised Code:

(1) "AIDS," "HIV," "AIDS-related condition," and "HIV test" have the same meanings as in section 3701.24 of the Revised Code.

(2) "Insurer" means any person authorized to engage in the business of life or sickness and accident insurance under Title XXXIX [39] of the Revised Code or any person or governmental entity providing health services coverage for individuals on a self-insurance basis.

(3) "Group policy" means, with respect to life insurance, a policy covering more than twenty-five individuals and issued pursuant to section 3917.01 of the Revised Code, and with respect to sickness and accident insurance, a policy covering more than twenty-five individuals and issued pursuant to section 3923.11, 3923.12, or 3923.13 of the Revised Code. "Group policy" includes a certificate of life or sickness and accident insurance covering more than twenty-five individuals under a group policy issued to a multiple employer trust.

(4) "Individual policy" means, with respect to life insurance and sickness and accident insurance, a policy other than a group policy, except that "individual policy" also includes all of the following:

(a) The coverage under a group policy of an individual who seeks to become a member of an insured group after having declined a previous offer of coverage under the group policy;

(b) An individual who seeks life insurance coverage under a group policy in excess of the maximum coverage available under the policy without evidence of insurability;

(c) A certificate of life or sickness and accident insurance covering no more than twenty-five individuals under a group policy issued to a multiple employer trust.

(B) In processing an application for an individual policy of life or sickness and accident insurance or in determining insurability of an applicant, no insurer shall:

(1) Take into consideration an applicant's sexual orientation;

(2) Make any inquiry toward determining an applicant's sexual orientation or direct any person who provides services to the insurer to investigate an applicant's sexual orientation;

(3) Make a decision adverse to the applicant based on entries in medical records or other reports that show that the applicant has sought an HIV test, consultation regarding the possibility of developing AIDS or an AIDS-related condition, or counseling for concerns related to AIDS from health care professionals unless there has been a diagnosis, confirmed by a positive HIV test, of AIDS or an AIDS-related condition or the applicant has been treated for either.

(C)

(1) In developing and asking questions regarding medical histories and lifestyles of applicants for life or sickness and accident insurance and in assessing the answers, an insurer shall not ask questions designed to ascertain the sexual orientation of the applicant nor use factors such as marital status, living arrangements, occupation, gender, medical history, beneficiary designation, or zip code or other geographic designation to aid in ascertaining the applicant's sexual orientation.

(2) An insurer may ask the applicant if he has ever been diagnosed as having AIDS or an AIDS-related condition.

(3) An insurer may ask the applicant specifically whether he has ever had a positive result on an HIV test. "Positive result" means a result interpreted as positive in accordance with guidelines developed by the director of health under division (B)(1)(a) of section 3701.241 of the Revised Code, even though the applicant may have been tested in another state. "Positive result" does not mean an initial positive result that further testing showed to be false.

(4) The insurer shall not ask the applicant whether he has ever taken an HIV test.

(D)

(1) Except as provided in division (D)(2) of this section, no insurer shall cancel a policy of life or sickness and accident insurance, or refuse to renew a policy of life or sickness and accident insurance other than a policy that is renewable at the option of the insurer, based solely on the fact that, after the effective date of the policy, the policyholder is diagnosed as having AIDS, an AIDS-related condition, or an HIV infection.

(2) If a policy of life or sickness and accident insurance provides for a contestability period, an insurer may cancel the policy during the contestability period if the applicant made a false statement in the application with regard to the question of whether he has been diagnosed as having AIDS, an AIDS-related condition, or an HIV infection.

(E) No insurer shall deliver, issue for delivery, or renew a policy of life or sickness and accident insurance that limits benefits or coverage in the event that, after the effective date of the policy, the insured develops AIDS or an AIDS-related condition or receives a positive result on an HIV test.

(F) An insurer is not required to offer coverage under a policy of life or sickness and accident insurance to an individual or group member, or a dependent of an individual or group member, who has AIDS or an AIDS-related condition, or who has had a positive result on an HIV test.

(G) An insurer is not required to continue to provide coverage under a policy of life or sickness and accident insurance to an individual or group member, or a dependent of an individual or group member, if the insurer determines the individual or group member or dependent of the individual or group member knew on the effective date of the policy that he had AIDS, an AIDS-related condition, or a positive result of an HIV test.

(H) A violation of this section is an unfair insurance practice under sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 11-01-1989



Section 3901.46 - Requiring HIV testing.

As used in this section, "membership organization" means a fraternal or other association or group of individuals involved in the same occupation, activity, or interest that is organized and maintained in good faith for purposes other than to obtain insurance and is not organized or maintained for the purpose of engaging in activities for gain or profit.

(A) In underwriting an individual policy of life or sickness and accident insurance or a group policy of life or sickness and accident insurance providing coverage for members of a membership organization, an insurer may require an applicant for coverage under the policy to submit to an HIV test only in conjunction with tests for other health conditions. No applicant shall be required to submit to an HIV test on the basis of the applicant's sexual orientation or factors described in division (C)(1) of section 3901.45 of the Revised Code that are used to ascertain the applicant's sexual orientation.

(B)

(1) An insurer that requests an applicant to take an HIV test shall obtain the applicant's written consent for the test and shall inform the applicant of the purpose of the test. The consent form shall include information about the tests to be performed, the confidentiality of the results, procedures for notifying the applicant of the results, and a general interpretation of test results.

(2) The superintendent of insurance shall adopt rules under Chapter 119. of the Revised Code establishing the form and content of the consent required under division (B)(1) of this section.

(C) An insurer may disclose the results of a positive HIV test only to the following persons:

(1) The applicant;

(2) The applicant's or insured's physician or other health care provider if the applicant or insured provides the insurer with prior written consent for disclosure;

(3) Another person that the applicant or insured specifically designates in writing;

(4) A medical information exchange for insurers operated under procedures intended to ensure confidentiality, including the use of general codes for results of tests for a number of diseases and conditions as well as for AIDS or an AIDS-related condition.

(D) The HIV test or tests to be given the applicant shall be a test or tests approved by the director of health pursuant to division (B) of section 3701.241 of the Revised Code. Test results shall be interpreted strictly in accordance with guidelines for the use of the tests adopted by the director.

(E) The requirements of division (B) of section 3701.24 and sections 3701.242 and 3701.243 of the Revised Code do not apply to insurers in the underwriting of an individual policy of life or sickness and accident insurance or of a group policy of life or sickness and accident insurance providing coverage for members of a membership organization, except that an insurer may make use of the procedures in division (C) of section 3701.243 of the Revised Code.

(F) In underwriting a group policy of life or sickness and accident insurance, no insurer shall require an individual seeking coverage, other than an individual seeking coverage under the policy of a membership organization, to submit to an HIV test.

(G) A violation of this section is an unfair insurance practice under sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 02-12-2004



Section 3901.47 - Administration of claims unpaid due to insolvency of insurer.

(A) As used in this section:

(1) "Insurer" means any insurer authorized to write life or sickness and accident insurance in this state under Title XXXIX [39] of the Revised Code.

(2) "Insolvent insurer" means any of the following:

(a) Farm and ranch life insurance company, domiciled in the state of Kansas;

(b) First transcontinental life insurance corporation, domiciled in the state of Wisconsin;

(c) Lumbermen's life insurance company, domiciled in the state of Indiana;

(d) United fire insurance company, domiciled in the state of Illinois;

(e) Any other insurer that, not later than June 30, 1990, is under an order of liquidation issued by a court of competent jurisdiction;

(f) Any person that is organized under the laws of another state as a nonprofit hospital service association, corporation, or plan, that is authorized by the laws of that state to offer sickness and accident benefits for hospital services under group subscriber contracts, that has furnished certificates in connection with or pursuant to these contracts to subscribers residing or employed in this state, and that, not later than June 30, 1990, is under an order of liquidation issued by a court of competent jurisdiction. Division (A)(2)(f) of this section does not include any person organized as a health maintenance organization or an indemnity insurance company.

(3) "Ohio claimant" means a policyholder or a contract holder under an individual policy, or a certificate holder under a group policy or contract, of an insolvent insurer who is owed life, sickness and accident, or annuity benefits pursuant to the terms of policies of insurance issued by that insurer.

(B) The superintendent of insurance, in furtherance of section 3901.011, 3903.17, or 3903.53 of the Revised Code, may file a complaint in the court of common pleas of Franklin county for an order appointing him, whether as liquidator, ancillary receiver, or otherwise, to make arrangements for the distribution of voluntary contributions made in accordance with division (E) of this section. As part of the complaint, the superintendent shall submit a written plan for the administration of the contributions. The plan shall include, but need not be limited to, procedures for receipt, maintenance, and distribution of the contributions and for the adjudication and subrogation of the claims to be paid. If a life and health insurance guaranty association is in existence in this state, the superintendent may direct the association to perform the administrative duties set forth in the plan.

(C) The superintendent shall take all reasonable and necessary actions to implement the plan as described in division (B) of this section. As part of these actions, all of the following apply:

(1) The superintendent shall seek a full pro rata recovery of the assets of the liquidation estates that are due Ohio claimants pursuant to Chapter 3903. of the Revised Code and the insurance liquidation laws of the states of domicile of the insolvent insurers;

(2) The superintendent shall be subrogated to all claims of Ohio claimants in the fully adjudicated amounts. These amounts are not reduced by payments from funds voluntarily contributed.

(3)

(a) The superintendent shall attempt to secure payment of the claims adjudicated pursuant to the plan as described in division (B) of this section.

(b) No Ohio claimant is entitled to receive more than one hundred per cent of the adjudicated amounts of his claims. If any claimant receives more than one hundred per cent, the superintendent may undertake legal action to recover the amounts in excess of one hundred per cent from the claimant. The related liquidation estates shall be obligated to pay the costs incurred by the superintendent to recover these amounts.

(4) Voluntary contributions held by any person are not the property of any insolvent insurer. Distribution to Ohio claimants of the funds voluntarily contributed are not payments on behalf of any insolvent insurer, and do not lose their legal status as voluntary contributions.

(5) Payment to Ohio claimants of any of the funds voluntarily contributed does not reduce their claims against an insolvent insurer if those claims have been subrogated to the superintendent.

(D) Any funds remaining in excess of the aggregate total of all claims and administrative expenses of Ohio claimants shall be transferred to a life and health insurance guaranty association that may be in existence in this state for use in payment of administrative costs or claims related to subsequent insolvencies. If the association does not exist, the excess funds shall be distributed pro rata to the contributing insurers and appropriate adjustments shall be made by the superintendent in the premium or franchise tax liability of those contributing insurers.

(E)

(1) Any insurer that, not later than June 30, 1990, and in accordance with the plan described in division (B) of this section, voluntarily contributes funds to pay the life, sickness and accident, or annuity claims of residents of this state that are unpaid due to the insolvency of an insolvent insurer may offset against its premium or franchise tax liability twenty per cent of the contribution for each of the first five calendar years following the year in which the contribution was made.

(2) If that portion of the aggregate total of the contributions described in division (E)(1) of this section that is eligible for offset in a particular year exceeds an insurer's tax liability to this state for that year, the amount in excess of that tax liability that remains eligible for offset, notwithstanding the five-year limitation set forth in division (E)(1) of this section, may be offset against that tax liability in future years.

(3) Contributions used to defray the costs of administering the plan as described in division (B) of this section qualify for treatment as contributions eligible for the tax offset provided in division (E)(1) of this section.

(F)

(1) An insurer is not subject to liability for damages arising out of a civil action of any nature for making voluntary contributions in accordance with division (E) of this section or for otherwise participating in the plan described in division (B) of this section.

(2) Any life and health guaranty association directed by the superintendent to perform administrative duties set forth in the plan described in division (B) of this section is not subject to liability for damages arising out of a civil action of any nature for participating in that plan.

(3) Funds voluntarily pledged, committed, or contributed by an insurer in accordance with division (E) of this section are not subject to attachment, lien, execution, or other legal actions brought by persons other than the superintendent pursuant to his responsibilities under the plan described in division (B) of this section.

Effective Date: 11-20-1989



Section 3901.48 - Disclosing work papers resulting from conduct of audit.

(A) The original work papers of a certified public accountant performing an audit of an insurance company or health insuring corporation doing business in this state that is required by rule or by any section of the Revised Code to file an audited financial report with the superintendent of insurance shall remain the property of the certified public accountant. Any copies of these work papers voluntarily given to the superintendent shall be the property of the superintendent. The original work papers or any copies of them, whether in possession of the certified public accountant or the department of insurance, are confidential and privileged and are not a public record as defined in section 149.43 of the Revised Code. The original work papers and any copies of them are not subject to subpoena and shall not be made public by the superintendent or any other person.

(B) The work papers of the superintendent or of the person appointed by the superintendent, resulting from the conduct of an examination made pursuant to section 3901.07 of the Revised Code or from the conduct of a financial analysis of any entity subject to examination by the superintendent, including but not limited to any insurance company, health insuring corporation, fraternal benefit society, or multiple employer welfare arrangement, are confidential and privileged and are not a public record as defined in section 149.43 of the Revised Code. The original work papers and any copies of them are not subject to subpoena and shall not be made public by the superintendent or any other person.

(C) The work papers of the superintendent or of any person appointed by the superintendent, resulting from the conduct of a performance regulation examination made pursuant to authority granted under section 3901.011 of the Revised Code or from the conduct of a market analysis or investigation of any entity subject to examination by the superintendent, including, but not limited to, any insurance company, health insuring corporation, fraternal benefit society, or multiple employer welfare arrangement, are confidential and privileged and are not a public record as defined in section 149.43 of the Revised Code. The original work papers and any copies of them are not subject to subpoena and shall not be made public by the superintendent or any other person.

(D) Notwithstanding divisions (A), (B), and (C) of this section, the superintendent may do either of the following:

(1) Share work papers that are the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, with the national association of insurance commissioners and its affiliates and subsidiaries, and with the interstate insurance product regulation commission described in section 3915.16 of the Revised Code, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged work paper and has authority to do so;

(2) Disclose work papers that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(E) Notwithstanding divisions (A), (B), (C), and (D) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries or the interstate insurance product regulation commission described in section 3915.16 of the Revised Code by agreement to share confidential or privileged work papers received pursuant to division (D)(1) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged work paper and has authority to do so.

(F) Notwithstanding divisions (A), (B), (C), and (D) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose work papers that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(G) Nothing in this section shall prohibit the superintendent from receiving work papers in accordance with section 3901.045 of the Revised Code.

(H) The superintendent may enter into agreements governing the sharing and use of work papers consistent with the requirements of this section.

(I)

(1) No waiver of any applicable privilege or claim of confidentiality in the work papers, or copies thereof, that are the subject of this section shall occur as a result of sharing or receiving work papers as authorized in divisions (D)(1), (E), and (G) of this section.

(2) The disclosure of work papers in connection with a regulatory or legal action pursuant to divisions (D)(2) and (F) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the work papers to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

Effective Date: 06-18-2002; 08-21-2006



Section 3901.49 - [Repealed].

Effective Date: 02-09-2004



Section 3901.491 - Genetic screening or testing.

(A) As used in this section:

(1) "Genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects, or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease, or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects, or deficiencies, and not an indirect manifestation of genetic disorders.

(2) "Insurer" means any person authorized under Title XXXIX of the Revised Code to engage in the business of sickness and accident insurance.

(3) "Sickness and accident insurance" means sickness and accident insurance under Chapter 3923. of the Revised Code excluding disability income insurance and excluding supplemental policies of sickness and accident insurance.

(B) Upon the repeal of section 3901.49 of the Revised Code , no insurer shall do either of the following:

(1) Consider any information obtained from genetic screening or testing in processing an application for an individual or group policy of sickness and accident insurance, or in determining insurability under such a policy;

(2) Inquire, directly or indirectly, into the results of genetic screening or testing or use such information, in whole or in part, to cancel, refuse to issue or renew, or limit benefits under, a sickness and accident insurance policy.

(C) Any insurer that has engaged in, is engaged in, or is about to engage in a violation of division (B) of this section is subject to the jurisdiction of the superintendent of insurance under section 3901.04 of the Revised Code.

Effective Date: 09-26-2003



Section 3901.50 - [Repealed].

Effective Date: 02-09-2004



Section 3901.501 - Genetic screening or testing for self-insurance plans.

(A) As used in this section:

(1) "Genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects, or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease, or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects, or deficiencies, and not an indirect manifestation of genetic disorders.

(2) "Self-insurer" means any government entity providing coverage for health care services on a self-insurance basis.

(B) Upon the repeal of section 3901.50 of the Revised Code , no self-insurer shall do either of the following:

(1) Consider any information obtained from genetic screening or testing in processing an application for coverage under a plan of self-insurance or in determining insurability under such a plan;

(2) Inquire, directly or indirectly, into the results of genetic screening or testing or use such information, in whole or in part, to cancel, refuse to provide or renew, or limit benefits under, a plan of self-insurance.

(C) Any self-insurer that has engaged in, is engaged in, or is about to engage in a violation of division (B) of this section is subject to the jurisdiction of the superintendent of insurance under section 3901.04 of the Revised Code.

Effective Date: 09-26-2003



Section 3901.51 - Uncertified securities as deposits definitions.

As used in sections 3901.51 to 3901.55 of the Revised Code:

(A) "Clearing corporation" has the same meaning as in section 1308.01 of the Revised Code, except that with respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business in that country, "clearing corporation" includes a corporation that is organized or existing under the laws of any foreign country and is legally qualified under those laws to effect transactions in securities by computerized book-entry.

(B) "Direct participant" means a bank, trust company, or other entity that maintains an account in its name in a clearing corporation and through which an insurance company participates in a clearing corporation.

(C) "Federal reserve book-entry system" means the computerized systems sponsored by the United States department of the treasury and agencies and instrumentalities of the United States for holding and transferring securities of the United States government and agencies and instrumentalities in federal reserve banks through banks that are members of the federal reserve system or that otherwise have access to these computerized systems.

(D) "Member bank" means a national or state bank or a trust company that is a member of the federal reserve system and through which an insurance company participates in the federal reserve book-entry system.

(E) "Provisions of the insurance laws of this state" means provisions of Title IX of the Revised Code related to the deposit of securities for the benefit and security of policyholders, and includes, but is not limited to, sections 3901.18, 3901.74, 3901.75, 3901.86, 3903.73, 3907.07, 3909.03, 3909.09, 3909.17, 3913.01, 3913.04, 3919.13, 3919.36, 3919.37, 3919.41, 3925.07, 3927.02, 3927.06, 3929.01, 3929.07, 3929.08, 3929.09, 3929.10, 3929.11, 3941.30, 3941.31, 3941.32, 3941.33, 3941.34, 3941.42, 3953.06, and 3953.11 of the Revised Code.

(F) "Securities" has the same meaning as in section 1308.01 of the Revised Code.

Effective Date: 08-06-2004



Section 3901.52 - Insurance company may place securities in clearing corporation or federal reserve book-entry system.

(A) An insurance company may place or arrange for the placement of securities held in or purchased for its general account and its separate accounts in a clearing corporation or the federal reserve book-entry system. Ownership of, and other interest in, these securities may be transferred by bookkeeping entry on the books of the clearing corporation or in the federal reserve book-entry system without physical delivery of certificates representing these securities.

(B) The records of any member bank through which an insurance company holds securities in the federal reserve book-entry system, and the records of any direct participant through which an insurance company holds securities in a clearing corporation, shall show at all times that the securities are held for that insurance company and for which accounts of that insurance company they are held.

(C) When securities are placed with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities placed with the clearing corporation by any person regardless of the ownership of the securities, and certificates representing securities of small denominations may be merged into one or more certificates of larger denominations.

Effective Date: 09-28-1990



Section 3901.53 - Placement of securities shall satisfy deposit requirements.

(A) Securities that are eligible for deposit under provisions of the insurance laws of this state may be placed with a clearing corporation or held in the federal reserve book-entry system.

(B) When an insurance company places or arranges for the placement of securities in a clearing corporation or in the federal reserve book-entry system, the securities so placed shall satisfy the deposit requirements under provisions of the insurance laws of this state, if all of the following conditions are satisfied:

(1) The securities shall be under the control of the superintendent of insurance;

(2) The securities shall not be withdrawn by the insurance company without the written approval of the superintendent;

(3) The placement shall be made pursuant to a written agreement between the insurance company and a direct participant or member bank. The agreement shall be approved in writing by the superintendent and shall limit withdrawals to those having the written approval of the department of insurance.

(4) The placement shall be credited by the department as a deposit in its possession on the basis of an affidavit of the insurance company describing the amount and nature of the securities;

(5) The insurance company holding the securities shall provide the superintendent with both of the following:

(a) Evidence issued by its direct participant or the member bank through which it has placed securities in a clearing corporation or in the federal reserve book-entry system. The evidence shall be in a form that is sufficient to establish that the securities are actually recorded in an account in the name of the direct participant or member bank.

(b) Evidence issued by its direct participant or the member bank that the records of the direct participant or member bank reflect that the securities are held subject to the written order of the superintendent.

Effective Date: 09-28-1990



Section 3901.54 - Securities may not be used for other purposes.

No insurance company shall use, for any purpose other than to satisfy the deposit requirements under provisions of the insurance laws of this state, securities that have been placed in a clearing corporation or in the federal reserve book-entry system for the satisfaction of these requirements pursuant to division (B) of section 3901.53 of the Revised Code.

Effective Date: 09-28-1990



Section 3901.55 - Rules.

The superintendent of insurance may adopt rules pursuant to Chapter 119. of the Revised Code to carry out the purposes of sections 3901.51, 3901.52, and 3901.53 of the Revised Code.

Effective Date: 09-28-1990



Section 3901.56 - Rewards or incentives for insurer wellness or health improvement programs.

An insurer may offer a wellness or health improvement program that provides rewards or incentives, including merchandise; gift cards; debit cards; premium discounts or rebates; contributions to a health savings account; modifications to copayment, deductible, or coinsurance amounts; or any combination of these incentives, to encourage participation or to reward participation in the program.

A wellness or health improvement program offered by an insurer under this section shall not be construed to violate division (E) of section 1751.31 or division (G) of section 3901.21 of the Revised Code if the program is disclosed in the policy or plan.

The insured may be required to provide verification, such as a statement from their physician, that a medical condition makes it unreasonably difficult or medically inadvisable for the individual to participate in the wellness or health improvement program.

Nothing in this section shall prohibit an insurer from offering incentives or rewards to members for adherence to wellness or health improvement programs if otherwise allowed by federal law.

Nothing under division (C)(1) of section 3923.571 or section 3924.25 of the Revised Code shall be construed as prohibiting an insurer from offering a wellness or health improvement program or restricting the amount an employee is charged for coverage under a group policy after the application of any premium discounts or rebates, or modifying otherwise applicable copayments or deductibles for adherence to wellness or health improvement programs.

For purposes of this section, "insurer" means a life insurance company, sickness and accident insurer, multiple employer welfare arrangement, public employee benefit plan, or health insuring corporation.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 3901.61 - Credit for reinsurance ceded definitions.

As used in sections 3901.61 to 3901.65 of the Revised Code:

(A) "Assuming insurer" means an insurance company that accepts all or part of the risk underwritten by a ceding insurer.

(B) "Ceding insurer" means an insurance company that transfers all or part of the risk it underwrites to an assuming insurer.

Effective Date: 06-29-1994



Section 3901.62 - Credit for reinsurance ceded as asset or reduction of liability.

(A) Except as provided in sections 3901.63 and 3901.64 of the Revised Code, a domestic ceding insurer that is authorized to do any insurance business in this state may take credit for any reinsurance ceded as either an asset or a reduction of liability only if one of the following applies:

(1) The reinsurance is ceded to an assuming insurer that is authorized to do any insurance or reinsurance business in this state.

(2) The reinsurance is ceded to an assuming insurer that is not authorized to do any insurance or reinsurance business in this state, provided the reinsurance is ceded to a reinsurance pool or other risk-sharing entity in which participation is required by law, rule, or regulation of the jurisdiction in which the pool or entity is located.

(3) The reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in division (B)(2) of section 3901.63 of the Revised Code, for the payment of the valid claims of its United States policyholders and ceding insurers, and their assigns and successors in interest.

(B) A trust maintained by an assuming insurer under division (A)(3) of this section shall meet the following requirements:

(1) In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business underwritten in the United States. A trusteed surplus of not less than twenty million dollars shall be maintained by the assuming insurer.

(2) In the case of a group of assuming insurers, including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States. A trusteed surplus shall be maintained by the group, of which surplus one hundred million dollars shall be held jointly for the benefit of the United States ceding insurers of any member of the group. The following requirements apply to the group of assuming insurers:

(a) The incorporated members of the group shall not engage in any business other than underwriting as a member of the group, and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.

(b) The group shall make available to the superintendent of insurance an annual certification of the solvency of each underwriter in the group. The certification shall be provided by the group's domiciliary regulator and its independent public accountants.

(3) In the case of a group of incorporated insurers under common administration with aggregate policyholders' surplus of ten billion dollars that has continuously transacted an insurance business outside the United States for at least three years immediately prior to assuming reinsurance, the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group. A joint trusteed surplus shall be maintained by the group, of which surplus one hundred million dollars shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities. The following requirements apply to the group of incorporated insurers:

(a) The group shall comply with all filing requirements contained in this section.

(b) The books and records of the group shall be subject to examination by the superintendent in the same manner as the books and records of insurers are subject to examination by the superintendent in accordance with section 3901.07 of the Revised Code. The group shall bear the expenses of these examinations in the manner provided by that section.

(c) Each member of the group shall make available to the superintendent an annual certification of the member's solvency by the member's domiciliary regulator and an independent public accountant.

(C) A trust maintained by an assuming insurer under division (A)(3) of this section shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. The trust shall be in a form approved by the superintendent and shall include the following:

(1) The trust instrument shall provide that contested claims are valid and enforceable upon the final order of any court of competent jurisdiction in the United States.

(2) The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, and their assigns and successors in interest.

(3) The trust, and the assuming insurer maintaining the trust, shall allow the superintendent to conduct examinations in the same manner as the superintendent conducts examinations of insurers under section 3901.07 of the Revised Code.

(D) No later than the last day of February of each year, the trustees of a trust maintained by an assuming insurer under division (A)(3) of this section shall provide the superintendent with a written report setting forth the balance of the trust and listing the trust's investments as of the preceding thirty-first day of December. The trustees shall certify the date of the termination of the trust, if termination of the trust is planned, or shall certify that the trust does not expire prior to the following thirty-first day of December.

(E) To enable the superintendent to determine the sufficiency of a trust maintained by an assuming insurer under division (A)(3) of this section, the assuming insurer shall annually report information on the trust to the superintendent that is substantially the same as that information licensed insurers are required to report under sections 3907.19, 3909.06, and 3929.30 of the Revised Code on forms adopted under section 3901.77 of the Revised Code.

(F) An assuming insurer shall file a written instrument appointing an attorney as its agent in this state upon whom all service of process may be served. Service of process upon this agent shall bring the assuming insurer within the jurisdiction of the courts of this state as if served upon an agent pursuant to section 3927.03 of the Revised Code.

Effective Date: 09-01-2002



Section 3901.63 - Credit for reinsurance ceded as reduction of liability.

(A) If section 3901.62 of the Revised Code does not apply to the reinsurance ceded to an assuming insurer by a domestic ceding insurer that is authorized to do any insurance business in this state, the ceding insurer may take credit for the reinsurance ceded as a reduction of liability in an amount not exceeding the liabilities carried by the ceding insurer, if the ceding insurer complies with section 3901.64 of the Revised Code, and if funds are held directly by the ceding insurer or in trust on behalf of the ceding insurer, in accordance with this section, as security for the payment of obligations under the reinsurance contract with the assuming insurer.

(B)

(1) If the funds are held directly by the ceding insurer under division (A) of this section, the funds shall be held in the United States and shall be under the exclusive control of, and subject to withdrawal solely by, the ceding insurer. If the funds are held in trust on behalf of the ceding insurer under division (A) of this section, the funds shall be held in the United States in a qualified United States financial institution.

(2) For the purposes of division (B)(1) of this section, a "United States financial institution" is qualified if both of the following apply:

(a) The institution is organized under or, in the case of a United States branch or agency office of a foreign banking organization, is chartered under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers.

(b) The institution is regulated, supervised, and examined by federal or state officials that have regulatory authority over banks and trust companies.

(C) The funds held directly by the ceding insurer or in trust on behalf of the ceding insurer shall be in any of the following forms:

(1) Cash;

(2) Securities that are listed by the securities valuation office of the national association of insurance commissioners and that qualify as admitted assets;

(3) Irrevocable, unconditional, and automatically renewable letters of credit that are issued or confirmed by a qualified United States financial institution. For purposes of division (C)(3) of this section, a United States financial institution is qualified if all of the following apply:

(a) It is organized under or, in the case of a United States branch or agency office of a foreign banking organization, is chartered under the laws of the United States or any state thereof.

(b) It is regulated, supervised, and examined by federal or state officials that have regulatory authority over banks and trust companies.

(c) The superintendent of insurance or the securities valuation office of the national association of insurance commissioners has determined that it meets such standards of financial condition and standing as are considered necessary and appropriate for purposes of ensuring that its letters of credit will be of a quality that is acceptable to the superintendent.

(4) Any other form of security the superintendent determines to be acceptable.

(D) Notwithstanding any subsequent failure of an issuing or confirming financial institution to meet the standards of issuer acceptability set forth in division (C)(3) of this section, a letter of credit issued or confirmed by a financial institution that meets those standards on the date of the issuance or confirmation shall continue to be acceptable as security until its expiration, extension, renewal, modification, or amendment, whichever occurs first.

Effective Date: 06-29-1994



Section 3901.64 - Terms of reinsurance or security agreement.

(A) A domestic ceding insurer may take credit for any reinsurance ceded as provided in sections 3901.61 to 3901.63 of the Revised Code only if the reinsurance agreement contained in the reinsurance contract, and any agreement that provides security for the payment of the obligations under the reinsurance agreement, including any trust agreement, provide, in substance, for the following:

(1) In the event of the insolvency of the ceding insurer, the reinsurance, whether paid directly or from trust assets securing the reinsurance agreement, shall be payable by the assuming insurer on the basis of the liability of the ceding insurer under the policy or contract reinsured, without any diminution because the ceding insurer is insolvent or because the liquidator or statutory receiver has failed to pay all or any portion of any claims;

(2) The reinsurance payments, whether paid directly or from trust assets securing the reinsurance agreement, shall be made by the assuming insurer directly to the ceding insurer, or in the event of its insolvency or liquidation, to its liquidator or statutory receiver except where the reinsurance contract or other written agreement specifically provides for direct payment of the reinsurance to the insured or beneficiary of the insurance policy in the event of the insolvency of the ceding insurer.

(B)

(1) The reinsurance agreement may provide that the domiciliary liquidator or statutory receiver shall give written notice to the assuming insurer that a claim is pending against the ceding insurer on the policy or contract reinsured. The notice shall be given within a reasonable amount of time after the claim is filed with the liquidator or statutory receiver. During the pendency of the claim, any assuming insurer may investigate the claim and interpose, at its own expense, in the proceeding where the claim is to be adjudicated any defenses which it deems to be available to the ceding insurer or its liquidator.

(2) The expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit that may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.

Effective Date: 10-31-2001



Section 3901.65 - Rules.

The superintendent of insurance may adopt rules, in accordance with Chapter 119. of the Revised Code, to carry out the purposes of sections 3901.61 to 3901.65 of the Revised Code, including a rule regarding the standards of acceptability of letters of credit and other forms of security for purposes of division (C) of section 3901.63 of the Revised Code.

Effective Date: 06-29-1994



Section 3901.67 - Disclosure of material transactions model act definitions.

As used in sections 3901.67 to 3901.70 of the Revised Code:

(A) "Material acquisition" means an acquisition, or a series of related acquisitions during any thirty-day period, that is nonrecurring and not in the ordinary course of business and involves more than five per cent of the reporting insurer's total admitted assets as reported in its most recent statutory financial statement filed with the department of insurance.

(B) "Material disposition" means a disposition, or a series of related dispositions during any thirty-day period, that is nonrecurring and not in the ordinary course of business and involves more than five per cent of the reporting insurer's total admitted assets as reported in its most recent statutory financial statement filed with the department of insurance.

(C) "Material nonrenewal, cancellation, or revision of ceded reinsurance agreements" means a nonrenewal, cancellation, or revision of ceded insurance that affects more than fifty per cent of an insurer's ceded written premium, or more than fifty per cent of an insurer's total ceded indemnity and loss adjustment reserves, for property and casualty business, including accident and health business when written as such. "Material nonrenewal, cancellation, or revision of ceded reinsurance agreements" also means a nonrenewal, cancellation, or revision of ceded insurance that affects more than fifty per cent of the total reserve credit taken for business ceded for life, annuity, and accident and health business, where the ceded written premium or total reserve credit taken is calculated on an annualized basis as indicated in the insurer's most recently filed statutory financial statement.

A nonrenewal, cancellation, or revision of ceded insurance is not material for property and casualty business, including accident and health business when written as such, if the insurer's total ceded written premium represents, on an annualized basis, less than ten per cent of its total written premium for direct and assumed business. A nonrenewal, cancellation, or revision of ceded insurance is not material for life, annuity, and accident and health business, if the total reserve credit taken for business ceded represents less than ten per cent of the statutory reserve requirements prior to any cession.

Effective Date: 03-03-1996



Section 3901.68 - Provisions application.

Sections 3901.67 to 3901.70 of the Revised Code apply to all of the following:

(A) Asset acquisitions, including every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer, or the acquisition of materials for such purpose.

(B) Asset dispositions, including every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment whether for the benefit of creditors or otherwise, abandonment, destruction, or other disposition.

(C) Nonrenewals, cancellations, or revisions of ceded reinsurance, without regard to which party has initiated the transaction, whenever one or more of the following conditions exists:

(1) The entire cession has been canceled, and nonrenewed or revised and ceded indemnity and loss adjustment expense reserves after any nonrenewal, cancellation, or revision represents less than fifty per cent of the comparable reserves that would have been ceded had the nonrenewal, cancellation, or revision not occurred.

(2) An authorized reinsurer has been replaced on an existing cession by an unauthorized reinsurer, and the revision affects more than ten per cent of the cession.

(3) Collateral requirements previously established for unauthorized reinsurers have been reduced, and the revision affects more than ten per cent of the cession.

Effective Date: 03-03-1996



Section 3901.69 - Insurer to report material transactions.

(A) Each insurer domiciled in this state shall file a report with the superintendent of insurance disclosing material acquisitions and material dispositions of assets, and material nonrenewals, cancellations, or revisions of ceded reinsurance agreements, unless such transactions previously have been reported to the superintendent for review, approval, or information purposes, pursuant to another provision of Title XXXIX [39] of the Revised Code. The report shall be in the form prescribed by the superintendent by rule. One complete copy of the report, including any exhibits and attachments, shall be filed with the superintendent within fifteen days after the end of the calendar month in which any of the transactions occurs.

(B) Each report of a material acquisition or disposition of assets shall include the following information:

(1) The date of the transaction;

(2) The manner of acquisition or disposition;

(3) A description of the assets involved;

(4) The nature and amount of the consideration given or received;

(5) The purpose of, or reason for, the transaction;

(6) The manner by which the amount of consideration was determined;

(7) The gain or loss recognized or realized as a result of the transaction;

(8) The names of the person or persons from whom the assets were acquired or to whom they were disposed.

(C) Each insurer shall report material acquisitions and material dispositions on a nonconsolidated basis, unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or a one hundred per cent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer has ceded substantially all of its direct and assumed business to the pool. The insurer is deemed to have ceded substantially all of its direct and assumed business to the pool if both of the following apply:

(1) The insurer has less than one million dollars total direct plus assumed written premiums during a calendar year that are not subject to the pooling arrangement;

(2) The net income of the insurer that is not subject to the pooling arrangement represents less than five per cent of the insurer's capital and surplus.

(D) Each report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements shall include the following information:

(1) The effective date of the nonrenewal, cancellation, or revision;

(2) A description of the transaction;

(3) The purpose of, or reason for, the transaction;

(4) If applicable, the identity of the replacement reinsurers;

(5) The identity of the person initiating the transaction.

(E) Each insurer shall report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis, unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or a one hundred per cent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer has ceded substantially all of its direct and assumed business to the pool. The insurer is deemed to have ceded substantially all of its direct and assumed business to the pool if both of the following apply:

(1) The insurer has less than one million dollars total direct plus assumed written premiums during a calendar year that are not subject to the pooling arrangement;

(2) The net income of the insurer that is not subject to the pooling arrangement represents less than five per cent of the insurer's capital and surplus.

Effective Date: 03-03-1996



Section 3901.70 - Confidentiality of reports - exceptions.

(A) Each report obtained by or disclosed to the superintendent of insurance pursuant to sections 3901.67 to 3901.70 of the Revised Code is confidential and privileged and is not subject to subpoena. Except as provided in division (B) of this section, the report shall not be made public by the superintendent or any other persons.

(B) Notwithstanding division (A) of this section, the superintendent may do any of the following:

(1) Disclose a report that is the subject of this section upon obtaining a prior written consent from the insurer to which the report pertains;

(2) Share a report that is the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged report and has authority to do so;

(3) Disclose a report that is the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties;

(4) Disclose or publish all or any part of a report that is the subject of this section in such a manner as the superintendent considers appropriate after conducting a hearing in accordance with Chapter 119. of the Revised Code and determining that the interests of policyholders, shareholders, or the public will be served by the disclosure or publication of the report.

(C) Notwithstanding divisions (A) and (B) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential or privileged reports received pursuant to division (B)(2) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged report and has authority to do so.

(D) Notwithstanding divisions (A) and (B) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose a report that is the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(E) Nothing in this section shall prohibit the superintendent from receiving reports in accordance with section 3901.045 of the Revised Code.

(F) The superintendent may enter into agreements governing the sharing, use, and disclosure of reports consistent with the requirements of this section.

(G)

(1) No waiver of any applicable privilege or claim of confidentiality in the reports that are the subject of this section shall occur as a result of sharing or receiving reports as authorized in divisions (B)(2), (C), and (E) of this section.

(2) The disclosure of a report in connection with a regulatory or legal action pursuant to divisions (B)(3) and (D) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the report to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

Effective Date: 06-18-2002



Section 3901.71 - Application of mandated health benefits.

(A) As used in this section, "mandated health benefits" means any required coverage, or required offering of coverage, for the expenses of specified services, treatments, or diseases under any policy, contract, plan, or other arrangement providing sickness and accident or other health benefits to policyholders, subscribers, or members.

(B) Any provision for mandated health benefits contained in a law enacted by the general assembly after January 14, 1993, shall not be applied to any policy, contract, plan, or other arrangement providing sickness and accident or other health benefits until the superintendent of insurance determines, pursuant to a hearing conducted in accordance with Chapter 119. of the Revised Code, that the provision can be applied fully and equally in all respects to employee benefit plans subject to regulation by the federal "Employee Retirement Income Security Act of 1974," 88 Stat. 832, 29 U.S.C.A. 1001, as amended, and to employee benefit plans established or modified by the state or any political subdivision of the state, or by any agency or instrumentality of the state or any political subdivision of the state.

Effective Date: 11-24-1995



Section 3901.72 - Money advanced to insurance company or health insuring corporation.

Any person may advance to a domestic insurance company or a health insuring corporation any sum of money necessary for the purpose of the insurance company's or health insuring corporation's business, or to enable the insurance company or health insuring corporation to comply with any law, or as a cash guarantee fund. Such money, and interest agreed upon, shall not be a liability or claim against the insurance company or health insuring corporation, or any of its assets, except as provided in this section, and shall be repaid only out of the surplus earnings of such insurance company or health insuring corporation. Except as ordered by the superintendent of insurance, no part of the principal or interest thereof shall be repaid until the surplus of the insurance company or health insuring corporation remaining after such repayment is equal in amount to the principal of the money so advanced. Such advancement and repayment shall be subject to the approval of the superintendent, provided that this section shall not affect the power to borrow money which any such insurance company or health insuring corporation possesses under other laws. No commission or promotion expenses shall be paid by the insurance company or health insuring corporation, in connection with the advance of any such money to the insurance company or health insuring corporation, and the amount of any such unpaid advance shall be reported in each annual statement.

Effective Date: 09-26-2003



Section 3901.73 - Department to forward copy of late filing notice to board of directors.

The department of insurance shall forward a copy of any written notice received from any insurance company or health insuring corporation domiciled in this state that the insurer or health insuring corporation will be late in making the filing of any quarterly or annual financial statement, required under Title XXXIX [39] or Chapter 1751. of the Revised Code, to the board of directors of the insurer or health insuring corporation required to file the financial statement. The department shall also provide the board the date on which the department received the notice.

Effective Date: 06-18-2002



Section 3901.74 - Notice of life insurance company discontinuing business.

When a life insurance company doing business in this state decides to discontinue its business, the superintendent of insurance upon the application of the company or association shall give notice, at its expense, of such intention at least once a week for six weeks in a newspaper published and of general circulation in the county in which the company or its general agency is located. After such publication, the superintendent shall deliver to the company or association its securities held by the superintendent, if the superintendent is satisfied on an exhibition of its books and papers, and on an examination made by the superintendent or by some competent, disinterested person appointed by the superintendent, and upon the oath of the president or principal officer and the secretary or actuary of the company, that all debts and liabilities due or to become due upon any contract or agreement made with any citizen or resident of the United States are paid and extinguished. The superintendent may deliver to the company or association or its assigns any portion of the securities on being satisfied that an equal proportion of the debts and liabilities due or to become due upon any such contract or agreement have been satisfied, if the amount of securities retained by the superintendent is not less than twice the amount of the remaining liabilities.

Effective Date: 09-01-2002



Section 3901.75 - Notice of insurance companies other than life discontinuing business.

When any insurance company or corporation other than life, which company or corporation has made a deposit with the superintendent of insurance, intends to discontinue its business in this state, the superintendent, upon the application of the company or corporation, shall give notice at its expense of such intention at least once a week for six weeks in three newspapers of general circulation in the state.

After such publication, the superintendent shall deliver to the company or association its securities held by the superintendent, if the superintendent is satisfied by the affidavits of the principal officers of the company, and on an examination made by the superintendent or by some competent, disinterested person appointed by the superintendent if the superintendent deems it necessary, that all liabilities and obligations which the deposit has been made to secure have been paid and extinguished. The superintendent may deliver to the company or its assigns, under like condition, any portion of the securities on being satisfied that an equal proportion of the liabilities and obligations have been satisfied, if the amount of securities retained by the superintendent is not less than twice the amount of the remaining liabilities and obligations.

Effective Date: 09-01-2002



Section 3901.76 - Security valuation expense fund.

As used in this section, "securities" means the stocks, bonds, debentures, and other assets subject from time to time to valuation by the committee on valuation of securities of the national association of insurance commissioners.

For the purpose of enabling the superintendent of insurance to secure the analyses, reports, and information developed by the committee on valuation of securities of the national association of insurance commissioners and to pay for such information by cooperating with other states in defraying the expenses of the committee in the investigation, analysis, and valuation of securities and the determination of amortizability of bonds owned by life insurance companies for the purpose of furnishing to the several states on a uniform basis the information needed in the supervision of insurance companies licensed to transact business in the several states, there is hereby created in the state treasury the security valuation expense fund.

The superintendent may collect and disburse, in cooperation with supervisory officials of other states, the moneys obtained through assessments as provided in this section. All moneys which are paid into the fund shall be used only for the purpose of this section.

The superintendent may contract with the committee to make available to the department of insurance the analyses, reports, and information developed by the committee and, after taking into consideration similar payments that may be made by other states, may make payment to the committee to the extent authorized by this section, on account of the expenses of the committee, from the fund.

The superintendent shall periodically obtain from the committee a verified budget estimate of the receipts and of the expenses to be incurred by the committee for a stated period, not exceeding one year, with appropriate explanations of the estimates therein contained.

If the superintendent is satisfied as to the reasonableness of the budget estimate, the superintendent shall determine the portion of the moneys required by the budget estimate, to be assessed as provided in this section, by deducting from the budget estimate or from the sum of two hundred fifty thousand dollars, whichever is less, any amounts received or receivable by the committee from states with laws that do not substantially conform to the method of assessment provided in this section and applying to the remainder the proportion that the total investments in securities of domestic life insurers bear to the total investments in securities of life insurers domiciled in this and other states with laws that authorize and require assessments on substantially the same basis as provided in this section. The superintendent shall thereafter, as soon as convenient, by notice stating the method of computation thereof, assess the amount to be paid on account of such expenses, pro rata upon all domestic life insurers in the proportion that the total investments in securities of each domestic life insurer bear to the total investments in securities of all domestic life insurers. The total investments in securities of any life insurer for purposes of this section shall be the total admitted value of the securities reported as such in its annual statement last filed prior to such assessment with the department or with the supervisory officials of its state of domicile. Upon receipt of the notice each domestic life insurance company shall within thirty days thereafter pay the amount of the assessment to the superintendent, who shall deposit the amount in the state treasury to the credit of the fund. The superintendent shall make such disbursements from the fund in amounts and at the times determined by the superintendent under the superintendent's contract with the committee.

The superintendent shall require annually, and at such other times as the superintendent considers necessary or advisable, a duly certified audit of receipts and disbursements and statement of assets and liabilities, showing the details of the financial operations of the committee.

Effective Date: 09-01-2002



Section 3901.77 - Forms, instructions, manuals - determination of accounting practices and methods.

(A) The superintendent of insurance shall adopt the forms, instructions, and manuals prescribed by the national association of insurance commissioners, for the preparation and filing of statutory financial statements and other financial information. However, the superintendent may by rule adopt modifications to the prescribed forms, instructions, and manuals as the superintendent considers necessary.

(B) For circumstances not addressed by the forms, instructions, and manuals prescribed by the national association of insurance commissioners, the superintendent may determine accounting practices and methods for purposes of preparing statutory financial statements and other financial information.

(C) The superintendent shall furnish each domestic insurance company the forms for the filing of statutory financial statements and other financial information required to be made by it.

Effective Date: 09-01-2002



Section 3901.78 - Certificate of compliance.

Upon request or in any other circumstance that the superintendent of insurance determines to be appropriate, the superintendent may issue certificates of compliance to insurance companies and associations authorized to do business in this state, which shall be on either forms established by the national association of insurance commissioners or on such other forms as the superintendent may prescribe.

Effective Date: 07-02-2004; 09-29-2005



Section 3901.781 - [Repealed].

Effective Date: 09-29-2005



Section 3901.782 - [Repealed].

Effective Date: 09-29-2005



Section 3901.783 - [Repealed].

Effective Date: 09-29-2005



Section 3901.784 - [Repealed].

Effective Date: 09-29-2005



Section 3901.80 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3901.81 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3901.82 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3901.83 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 06-18-2002



Section 3901.84 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3901.86 - Retaliatory provisions - moneys collected paid to state fire marshal's fund.

(A) When the laws of any other state, district, territory, or nation impose any taxes, fines, penalties, license fees, deposits of money, securities, or other obligations or prohibitions on insurance companies of this state doing business in that state, district, territory, or nation, or upon their agents therein, the same obligations and prohibitions shall be imposed upon insurance companies of the other state, district, or nation doing business in this state and upon their agents.

When the laws of any other state, district, territory, or nation impose a requirement for countersignature and payment of a fee or commission upon agents of this state for placing any coverage in that state, district, territory, or nation, then the same requirements of countersignature and fee or commission shall be imposed upon agents of that state, district, territory, or nation for placing any coverage in this state.

(B) Beginning on July 1, 1993, twenty per cent of the amount that is collected under division (A) of this section from foreign insurance companies that sell fire insurance to residents of this state shall be paid into the state fire marshal's fund created under section 3737.71 of the Revised Code. The director of commerce, with the approval of the director of budget and management, may increase the percentage described in this division so that it will yield an amount that the director of commerce determines necessary to assist in the maintenance and administration of the office of the fire marshal and in defraying the costs of operating the Ohio fire academy established by section 3737.33 of the Revised Code.

Effective Date: 09-01-2002



Section 3901.87 - No coverage for nontherapeutic abortion.

(A) No qualified health plan shall provide coverage for a nontherapeutic abortion.

(B) As used in this section:

(1) "Nontherapeutic abortion" has the same meaning as in section 124.85 of the Revised Code.

(2) "Qualified health plan" means any qualified health plan as defined in section 1301 of the "Patient Protection and Affordable Care Act," 42 U.S.C. 18021, offered in this state through an exchange created under that act.

Added by 129th General AssemblyFile No.57,HB 79, §1, eff. 3/22/2012.

Related Legislative Provision: See 129th General AssemblyFile No.57,HB 79, §2



Section 3901.99 - Penalty.

(A) Whoever violates section 3901.09 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars.

(B) Whoever violates any law relating to the superintendent of insurance, or any law of this state relating to insurance as defined in division (A)(1) of section 3901.04 of the Revised Code, for the violation of which no penalty is otherwise provided in the Revised Code, shall be fined not more than twenty-five thousand dollars, imprisoned not more than six months, or both.

(C) Whoever violates section 3901.54 of the Revised Code is guilty of a felony of the fifth degree.

(D) Whoever violates division (J)(2) of section 3901.07 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1996






Chapter 3902 - INSURANCE POLICIES AND CONTRACTS

Section 3902.01 - Purpose of sections.

(A) The purpose of sections 3902.01 to 3902.08 of the Revised Code is to establish minimum standards for language used in policies and certificates of life insurance and annuities, credit life insurance and credit disability insurance, and sickness and accident insurance, and subscriber policies or certificates of health insuring corporations, delivered or issued for delivery in this state, to facilitate ease of reading by insureds and subscribers.

(B) Sections 3902.01 to 3902.08 of the Revised Code are not intended to increase the risk assumed by insurance companies or other entities subject to sections 3902.01 to 3902.08 of the Revised Code or to supersede their obligation to comply with the substance of other applicable insurance laws. Sections 3902.01 to 3902.08 of the Revised Code are not intended to impede flexibility and innovation in the development of policy forms or content, or to lead to the standardization of policy forms or content.

Effective Date: 06-04-1997



Section 3902.02 - Insurance policy and contract definitions.

As used in sections 3902.01 to 3902.08 of the Revised Code:

(A) "Policy" or "policy form" means any policy, contract, plan or agreement of life insurance and annuities, credit life insurance and credit disability insurance, and sickness and accident insurance, and subscriber policies, contracts, certificates, and agreements of health insuring corporations, delivered or issued for delivery in this state by any company subject to sections 3902.01 to 3902.08 of the Revised Code; any certificate, contract or policy issued by a fraternal benefit society; any certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state; and any evidence of coverage issued by a health insuring corporation.

(B) "Company" or "insurer" means any entity authorized to do the business of life insurance and annuities, sickness and accident insurance, credit life insurance, or credit disability insurance; a fraternal benefit society; and a health insuring corporation.

Effective Date: 06-04-1997



Section 3902.03 - Policies to which sections apply - exceptions - non-English language policies.

(A) Sections 3902.01 to 3902.08 of the Revised Code apply to all policies delivered or issued for delivery in this state by any company on or after the date such forms must be approved under sections 3902.01 to 3902.08 of the Revised Code. Sections 3902.01 to 3902.08 of the Revised Code do not apply to:

(1) Any policy that is a security subject to federal jurisdiction;

(2) Any group policy, other than a group credit life insurance policy, or a group credit disability insurance policy. This division does not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state.

(3) Any group annuity contract that serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans;

(4) Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form approved, or permitted to be issued prior to the dates such forms must be approved pursuant to sections 3902.01 to 3902.08 of the Revised Code;

(5) The renewal of a policy delivered or issued for delivery prior to the dates such forms must be approved under sections 3902.01 to 3902.08 of the Revised Code.

(B) Any non-English language policy delivered or issued for delivery in this state is deemed to be in compliance with division (A)(1) of section 3902.04 of the Revised Code if the insurer certifies that such policy is translated from an English language policy that complies with division (A)(1) of section 3902.04 of the Revised Code.

Effective Date: 01-09-1980



Section 3902.04 - Requirements for policy forms.

(A) No policy forms, except as stated in section 3902.03 of the Revised Code, shall be delivered or issued for delivery in this state on or after the dates such forms must be approved under sections 3902.01 to 3902.08 of the Revised Code, unless:

(1) The text achieves a minimum score of forty on the Flesch reading ease test, or an equivalent score on any other comparable test as provided in division (C) of this section;

(2) It is printed, except for specification pages, schedules, and tables, in not less than ten-point type, one point leaded;

(3) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy, or to any endorsements or riders;

(4) It contains a table of contents or an index of the principal sections of the policy, if the policy has more than three thousand words printed on three or fewer pages of text, or if the policy has more than three pages regardless of the number of words.

(B) For the purposes of this section, a Flesch reading ease test score shall be measured by the following method:

(1) For policy forms containing ten thousand words or less of text, the entire form shall be analyzed. For policy forms containing more than ten thousand words, the readability of two two-hundred word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least twenty printed lines.

(2) The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of one and fifteen thousandths.

(3) The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of eighty-four and six-tenths.

(4) The sum of the figures computed under divisions (B)(2) and (3) of this section subtracted from two hundred six and eight hundred thirty-five thousandths equals the Flesch reading ease score for the policy form.

(5) For purposes of divisions (B)(2), (3), and (4) of this section, the following procedures shall be used:

(a) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one word.

(b) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence.

(c) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

(6) As used in this section, "text" includes all printed matter, except the following:

(a) The name and address of the insurer, the name, number, or title of the policy, the table of contents or index, captions and subcaptions, specification pages, schedules, or tables;

(b) Any policy language that is drafted to conform to the requirements of any federal law, regulation, or agency interpretation; any policy language required by any collectively bargained agreement; any medical terminology; any words that are defined in the policy; and any policy language required by law or regulation; provided however, the insurer identifies the language or terminology excepted by this paragraph and certifies, in writing, that the language or terminology is entitled to be excepted by this paragraph.

(C) Any other reading test may be approved by the superintendent of insurance for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

(D) Every filing subject to this section shall be accompanied by a certificate signed by an officer of the insurer stating that the filing meets the minimum reading ease score on the test used, or stating that the score is lower than the minimum required but should be approved in accordance with section 3902.06 of the Revised Code. To confirm the accuracy of any certification, the superintendent may require the submission of further information to verify the certification in question.

(E) At the option of the insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.

Effective Date: 01-09-1980



Section 3902.05 - Construction.

Nothing in sections 3902.01 to 3902.08 of the Revised Code shall be construed to negate any law of this state permitting the issuance of any policy form after it has been on file for the time period specified.

Effective Date: 01-09-1980



Section 3902.06 - Superintendent may authorize lower test score.

The superintendent of insurance may authorize a lower score than the Flesch reading ease score required in division (A)(1) of section 3902.04 of the Revised Code whenever, in his discretion, he finds that a lower score meets any of the following conditions:

(A) The lower score will provide a more accurate reflection of the readability of a policy form;

(B) The lower score is warranted by the nature of a particular policy form or type or class of policy forms;

(C) The lower score is caused by certain policy language that is drafted to conform to the requirements of any law, rule, or agency interpretation.

Effective Date: 01-09-1980



Section 3902.07 - Approval of policy form notwithstanding provisions of other laws.

A policy form meeting the requirements of section 3902.04 of the Revised Code shall be approved notwithstanding the provisions of any other laws that specify the content of policies, if the policy form provides the policyholders and claimants protection not less favorable than they would be entitled to under such laws.

Effective Date: 01-09-1980



Section 3902.08 - Policy forms compliance date.

(A) Except as provided in section 3902.03 of the Revised Code, sections 3902.01 to 3902.08 of the Revised Code apply to all policy forms filed on or after three years after the effective date of sections 3902.01 to 3902.08 of the Revised Code. No policy form shall be delivered or issued for delivery in this state on or after five years after the effective date of sections 3902.01 to 3902.08 of the Revised Code unless approved by the superintendent of insurance, or permitted to be issued, pursuant to sections 3902.01 to 3902.08 of the Revised Code. Any policy form that has been approved or permitted to be issued prior to five years after the effective date of sections 3902.01 to 3902.08 of the Revised Code, and that meets the standards set by sections 3902.01 to 3902.08 of the Revised Code need not be refiled for approval, but may continue to be lawfully delivered or issued for delivery in this state upon the filing with the superintendent of a list of such forms identified by form number and accompanied by a certificate as to each such form in the manner provided in division (D) of section 3902.05 of the Revised Code.

(B) The superintendent may, in his discretion, extend the dates in division (A) of this section.

Effective Date: 01-09-1980



Section 3902.11 - Coordination of benefits definitions.

As used in sections 3902.11 to 3902.14 of the Revised Code:

(A) "Beneficiary" and "third-party payer" have the same meanings as in section 3901.38 of the Revised Code.

(B) "Plan of health coverage" means any of the following if the policy, contract, or agreement contains a coordination of benefits provision:

(1) An individual or group sickness and accident insurance policy, which policy provides for hospital, dental, surgical, or medical services;

(2) Any individual or group contract of a health insuring corporation, which contract provides for hospital, dental, surgical, or medical services;

(3) Any other individual or group policy or agreement under which a third-party payer provides for hospital, dental, surgical, or medical services.

(C) "Provider" means a hospital, nursing home, physician, podiatrist, dentist, pharmacist, chiropractor, or other licensed health care provider entitled to reimbursement by a third-party payer for services rendered to a beneficiary under a benefits contract.

Effective Date: 07-24-2002



Section 3902.12 - Primary or secondary health coverage.

When a plan of health coverage is primary, its benefits are paid without regard to the benefits of another plan. When a plan of health coverage is secondary, its benefits are determined by taking into consideration the payments made or to be made by another plan. When there are more than two plans, a plan may be primary as to one and may be secondary as to another.

Effective Date: 06-29-1988



Section 3902.13 - Order of benefits for health coverage plan.

(A) A plan of health coverage determines its order of benefits using the first of the following that applies:

(1) A plan that does not coordinate with other plans is always the primary plan.

(2) The benefits of the plan that covers a person as an employee, member, insured, or subscriber, other than a dependent, is the primary plan. The plan that covers the person as a dependent is the secondary plan.

(3) When more than one plan covers the same child as a dependent of different parents who are not divorced or separated, the primary plan is the plan of the parent whose birthday falls earlier in the year. The secondary plan is the plan of the parent whose birthday falls later in the year. If both parents have the same birthday, the benefits of the plan that covered the parent the longer is the primary plan. The plan that covered the parent the shorter time is the secondary plan. If the other plan's provision for coordination of benefits does not include the rule contained in this division because it is not subject to regulation under this division, but instead has a rule based on the gender of the parent, and if, as a result, the plans do not agree on the order of benefits, the rule of the other plan will determine the order of benefits.

(4)

(a) Except as provided in division (A)(4)(b) of this section, if more than one plan covers a person as a dependent child of divorced or separated parents, benefits for the child are determined in the following order:

(i) The plan of the parent who is the residential parent and legal custodian of the child;

(ii) The plan of the spouse of the parent who is the residential parent and legal custodian of the child;

(iii) The plan of the parent who is not the residential parent and legal custodian of the child.

(b) If the specific terms of a court decree state that one parent is responsible for the health care expenses of the child, the plan of that parent is the primary plan. A parent responsible for the health care pursuant to a court decree must notify the insurer or health insuring corporation of the terms of the decree.

(5) The primary plan is the plan that covers a person as an employee who is neither laid off or retired, or that employee's dependent. The secondary plan is the plan that covers that person as a laid-off or retired employee, or that employee's dependent.

(6) If none of the rules in divisions (A)(1), (2), (3), (4), and (5) of this section determines the order of benefits, the primary plan is the plan that covered an employee, member, insured, or subscriber longer. The secondary plan is the plan that covered that person the shorter time.

(B) When a plan of health coverage is determined to be a secondary plan it acts to provide benefits in excess of those provided by the primary plan.

(C) The secondary plan shall not be required to make payment in an amount which exceeds the amount it would have paid if it were the primary plan, but in no event, when combined with the amount paid by the primary plan, shall payments by the secondary plan exceed one hundred per cent of expenses allowable under the provisions of the applicable policies and contracts.

(D) A third-party payer may require a beneficiary to file a claim with the primary plan before it determines the amount of its payment obligation, if any, with regard to that claim.

(E) Nothing in this section shall be construed to require a plan to make a payment until it determines whether it is the primary plan or the secondary plan and what benefits are payable under the primary plan.

(F) A plan may obtain any facts and information necessary to apply the provisions of this section, or supply this information to any other third-party payer or provider, or any agent of such third-party payer or provider, without the consent of the beneficiary. Each person claiming benefits under the plan shall provide any information necessary to apply the provisions of this section.

(G) If the amount of payments made by any plan is more than should have been paid, the plan may recover the excess from whichever party received the excess payment.

(H) No third-party payer shall administer a plan of health coverage delivered, issued for delivery, or renewed on or after June 29, 1988, unless such plan complies with this section.

(I)

(1) A third-party payer that is subject to this section and has reason to believe payment has been made by another third-party payer for the same service may request from that third-party payer, and shall be provided by the third-party payer, such data as necessary to determine whether duplicate payment has been made.

(2) A third-party payer that meets the criteria of a secondary payer in accordance with this section may seek repayment of any duplicate payment that may have been made from the person to whom it made payment. If the person who received the duplicate payment is a provider, absent a finding of a court of competent jurisdiction that the provider has engaged in civil or criminal fraudulent activities, the request for the return of any duplicate payment shall be made within three years after the close of the provider's fiscal year in which the duplicate payment has been made.

(J) Nothing in this section shall be construed to affect the prohibition of section 3923.37 of the Revised Code.

(K)

(1) No third-party payer shall knowingly fail to comply with the order of benefits as set forth in division (A) of this section.

(2) No primary plan shall direct or encourage an insured to use the benefits of a secondary plan that results in a reduction of payment by such primary plan.

(L) Whoever violates division (K) of this section is deemed to have engaged in an unfair and deceptive insurance act or practice under sections 3901.19 to 3901.26 of the Revised Code, and is subject to proceedings pursuant to those sections.

Effective Date: 06-04-1997



Section 3902.14 - Rules.

The superintendent of insurance may, pursuant to Chapter 119. of the Revised Code, adopt rules to carry out the purposes of sections 3902.11 to 3902.14 of the Revised Code.

Effective Date: 06-29-1988



Section 3902.21 - Standard claim form definitions.

As used in sections 3902.22 and 3902.23 of the Revised Code, "third-party payer" has the same meaning as in section 3901.38 of the Revised Code.

Effective Date: 07-24-2002



Section 3902.22 - Superintendent to develop standard claim form.

The superintendent of insurance shall develop a standard claim form to be used by all third-party payers and providers for reimbursement of health care services and supplies, taking into consideration the special needs of, and differences between, third-party payers. The standard claim form shall be prescribed in rules the superintendent shall adopt in accordance with Chapter 119. of the Revised Code. The superintendent may prescribe a separate claim form for each third-party payer. If a national standard claim form is established by the sickness and accident insurance industry, the superintendent shall amend the rules to comply with the national standards. The standard claim form shall include a method to specify the national provider identifiers assigned to the physical therapists and other health care professionals rendering services designated as physical therapy, as required under section 4755.56 of the Revised Code.

Effective Date: 07-24-2002; 04-06-2007



Section 3902.23 - Use of form mandatory.

Beginning one hundred eighty days after rules adopted under section 3902.22 of the Revised Code take effect, no third-party payer shall fail to use the standard claim form prescribed in those rules.

Effective Date: 07-24-2002






Chapter 3903 - RESERVE VALUATION; REHABILITATION AND LIQUIDATION

Section 3903.01 - Reserve valuation - rehabilitation and liquidation definitions.

As used in sections 3903.01 to 3903.59 of the Revised Code:

(A) "Admitted assets" means investment in assets which will be admitted by the superintendent of insurance pursuant to the law of this state.

(B) "Affiliate" has the same meaning as "affiliate of" or "affiliated with," as defined in section 3901.32 of the Revised Code.

(C) "Assets" means all property, real and personal, of every nature and kind whatsoever or any interest therein.

(D) "Ancillary state" means any state other than a domiciliary state.

(E) "Commodity contract" means any of the following:

(1) A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade designated as a contract market by the commodity futures trading commission under the "Commodity Exchange Act," 7 U.S.C. 1 et seq., as amended, or a board of trade outside the United States;

(2) An agreement that is subject to regulation under section 19 of the "Commodity Exchange Act," 7 U.S.C. 23, as amended, and that is commonly known to the commodities trade as a margin account, margin contract, leverage account, or leverage contract;

(3) An agreement or transaction that is subject to regulation under section 4c(b) of the "Commodity Exchange Act," 7 U.S.C. 6c(b), as amended, and that is commonly known to the commodities trade as a commodity option;

(4) Any combination of agreements or transactions described in division (E) of this section;

(5) Any option to enter into an agreement or transaction described in division (E) of this section.

(F) "Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent.

(G) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving the insurer, and any summary proceeding under section 3903.09 or 3903.10 of the Revised Code. "Formal delinquency proceeding" means any liquidation or rehabilitation proceeding.

(H) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(1) The issuance or delivery of contracts of insurance to persons resident in this state;

(2) The solicitation of applications for such contracts, or other negotiations preliminary to the execution of such contracts;

(3) The collection of premiums, membership fees, assessments, or other consideration for such contracts;

(4) The transaction of matters subsequent to execution of such contracts and arising out of them;

(5) Operating under a license or certificate of authority, as an insurer, issued by the department of insurance.

(I) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.

(J) "Fair consideration" is given for property or obligation when either of the following apply:

(1) When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed, services are rendered, an obligation is incurred, or an antecedent debt is satisfied;

(2) When such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

(K) "Foreign country" means any other jurisdiction not in any state.

(L) "Forward contract" has the same meaning as in the federal "Deposit Insurance Act," 64 Stat. 884, 12 U.S.C. 1821(e)(8)(D), as now and hereafter amended.

(M) "Guaranty association" means the Ohio insurance guaranty association created by section 3955.06 of the Revised Code and any other similar entity hereafter created by the general assembly for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entities now in existence in or hereafter created by the legislature of any other state.

(N) "Insolvency" or "insolvent" means:

(1) For an insurer issuing only assessable fire insurance policies either of the following:

(a) The inability to pay any obligation within thirty days after it becomes payable;

(b) If an assessment is made within thirty days after such date, the inability to pay the obligation thirty days following the date specified in the first assessment notice issued after the date of loss.

(2) For any other insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of either of the following:

(a) Any capital and surplus required by law for its organization;

(b) The total par or stated value of its authorized and issued capital stock.

(3) As to any insurer licensed to do business in this state as of the effective date of sections 3903.01 to 3903.59 of the Revised Code that does not meet the standard established under division (N)(2) of this section, the term "insolvency" or "insolvent" means, for a period not to exceed three years from the effective date of sections 3903.01 to 3903.59 of the Revised Code, that it is unable to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the superintendent under provisions of Title XXXIX of the Revised Code.

(4) For purposes of divisions (N)(2) to (4) of this section, "liabilities" includes, but is not limited to, reserves required by statute or by rules of the superintendent or specific requirements imposed by the superintendent upon a subject company at the time of admission or subsequent thereto.

(O) "Insurer" means any person who has done, purports to do, is doing, or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by, any insurance commissioner, superintendent, or equivalent official. For purposes of sections 3903.01 to 3903.59 of the Revised Code, any other persons included under section 3903.03 of the Revised Code are deemed to be insurers.

(P) "Netting agreement" means:

(1) A contract or agreement, including a master agreement, and any terms and conditions incorporated by reference in such a contract or agreement, that provides for the netting, liquidation, setoff, termination, acceleration, or close out under or in connection with a qualified financial contract, or any present or future payment or delivery obligations or entitlements under a qualified financial contract, including liquidation or close-out values relating to those obligations or entitlements;

(2) A master agreement, together with all schedules, confirmations, definitions, and addenda to the agreement and transactions under the agreement, which shall be treated as one netting agreement, and any bridge agreement for one or more master agreements;

(3) Any security agreement or arrangement, credit support document, or guarantee or reimbursement obligation related to any contract or agreement described in division (P) of this section.

Any contract or agreement described in division (P) of this section relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.

(Q) "Preferred claim" means any claim with respect to which the terms of sections 3903.01 to 3903.59 of the Revised Code accord priority of payment from the assets of the insurer.

(R) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement, and any similar agreement that the superintendent may determine by rule or order to be a qualified financial contract for purposes of this chapter.

(S) "Reciprocal state" means any state other than this state in which in substance and effect division (A) of section 3903.18, and sections 3903.52, 3903.53, and 3903.55 to 3903.57 of the Revised Code are in force, in which provisions are in force requiring that the superintendent or equivalent official be the receiver, liquidator, rehabilitator, or conservator of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

(T) "Repurchase agreement" has the same meaning as in the federal "Deposit Insurance Act," 64 Stat. 884, 12 U.S.C. 1821(e)(8)(D), as now and hereafter amended.

(U) "Secured claim" means any claim secured by mortgage, trust deed, security agreement, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.

(V) "Securities contract" has the same meaning as in the federal "Deposit Insurance Act," 64 Stat. 884, 12 U.S.C. 1821(e)(8)(D), as now and hereafter amended.

(W) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by assets.

(X) "State" has the meaning set forth in division (G) of section 1.59 of the Revised Code.

(Y) "Superintendent" or "superintendent of insurance" means the superintendent of insurance of this state, or, when the context requires, the superintendent or commissioner of insurance, or equivalent official, of another state.

(Z) "Swap agreement" has the same meaning as in the federal "Deposit Insurance Act," 64 Stat. 884, 12 U.S.C. 1821(e)(8)(D), as now and hereafter amended.

(AA) "Transfer" includes the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest in property, or with the possession of property or of fixing a lien upon property or upon an interest in property, absolutely or conditionally, voluntarily, or by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-07-1983



Section 3903.02 - Citing of act - purpose of act.

(A) Sections 3903.01 to 3903.59 of the Revised Code may be cited as "the insurers supervision, rehabilitation, and liquidation act."

(B) Sections 3903.01 to 3903.59 of the Revised Code do not limit the powers granted the superintendent of insurance under any other section of the Revised Code.

(C) Sections 3903.01 to 3903.59 of the Revised Code shall be liberally construed to effect the purpose stated in division (D) of this section.

(D) The purpose of sections 3903.01 to 3903.59 of the Revised Code is the protection of the interests of insureds, claimants, creditors, and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through all of the following:

(1) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4) Equitable apportionment of any unavoidable loss;

(5) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extending the scope of personal jurisdiction over debtors of the insurer outside this state;

(6) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business.

Effective Date: 03-07-1983



Section 3903.03 - Application of sections.

The proceedings authorized by sections 3903.01 to 3903.59 of the Revised Code may be applied to any one or more of the following:

(A) All insurers who are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future;

(B) All insurers who purport to do an insurance business in this state;

(C) All insurers who have insureds resident in this state;

(D) All other persons organized or in the process of organizing with the intent to do an insurance business in this state;

(E) All other companies, associations, societies, or entities subject to regulation by the superintendent of insurance under Titles XVII [17] and XXXIX [39] of the Revised Code.

Effective Date: 03-07-1983



Section 3903.04 - Jurisdiction.

(A) No delinquency proceeding shall be commenced under this chapter by anyone other than the superintendent of insurance of this state. No court has jurisdiction to entertain, hear, or determine any delinquency proceeding commenced by any other person.

(B) No court of this state has jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or restraining order, preliminary injunction, or permanent injunction, or other relief preliminary to, incidental to, or relating to delinquency proceedings other than in accordance with sections 3903.01 to 3903.59 of the Revised Code.

(C) In addition to other grounds for jurisdiction provided by the law of this state, a court of common pleas has jurisdiction over a person served pursuant to the Civil Rules in an action brought by the conservator, rehabilitator, or liquidator of a domestic insurer or an alien insurer domiciled in this state if any of the following apply:

(1) The person served is obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the agent or broker, in any action on or incident to the obligation;

(2) The person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) The person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer.

(D) If the court, on motion of any party, finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may stay further proceedings on the action in this state.

(E) All actions authorized in sections 3903.01 to 3903.59 of the Revised Code shall be brought in the court of common pleas of Franklin county.

Effective Date: 03-07-1983



Section 3903.05 - Temporary restraining orders - injunctions.

(A) Upon complaint or motion of any receiver, conservator, rehabilitator, or liquidator appointed in a proceeding under sections 3903.01 to 3903.59 of the Revised Code, any court of general jurisdiction may issue a temporary restraining order, a preliminary injunction, a permanent injunction, or such other orders that the court considers necessary and proper to prevent any one or more of the following:

(1) The transaction of further business;

(2) The transfer of property;

(3) Interference with the receiver, conservator, rehabilitator, or liquidator or with a proceeding under sections 3903.01 to 3903.59 of the Revised Code;

(4) Waste of the insurer's assets;

(5) Dissipation and transfer of bank accounts;

(6) The commencement or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets, or its policyholders;

(8) The levying of execution against the insurer, its assets, or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver, conservator, rehabilitator, or liquidator of books, accounts, documents, or other records relating to the business of the insurer;

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under sections 3903.01 to 3903.59 of the Revised Code.

(B) The receivership, conservator, rehabilitator, or liquidator may apply to any court outside of this state for any relief described in division (A) of this section.

Effective Date: 03-07-1983



Section 3903.06 - Duty of persons exercising control to cooperate with superintendent.

(A) Any officer, manager, director, trustee, owner, employee, or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the superintendent of insurance in any proceeding under sections 3903.01 to 3903.59 of the Revised Code or any investigation preliminary to the proceeding. The term "person" as used in this section includes, but is not limited to, any person who exercises control directly or indirectly over activities of an insurer through any holding company or other affiliate of the insurer. "To cooperate" includes, but is not limited to, a duty to do both of the following:

(1) Reply promptly in writing to any inquiry from the superintendent requesting such a reply;

(2) Make available to the superintendent any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in the person's possession, custody, or control.

(B) No person shall fail to cooperate with the superintendent as required under division (A) of this section.

(C) No person shall obstruct or interfere with the superintendent in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto or violate an order of the superintendent issued under sections 3903.01 to 3903.59 of the Revised Code.

(D) If the superintendent finds, after proceedings in accordance with Chapter 119. of the Revised Code, that any person has violated division (B) or (C) of this section, the superintendent may do either or both of the following:

(1) Impose a civil penalty not to exceed ten thousand dollars;

(2) Suspend, revoke, or refuse to renew any license or certificate issued to the person under Title XVII [17] or XXXIX [39] of the Revised Code.

(E) Nothing in this section shall be construed to abridge otherwise existing legal rights, including the right to resist a complaint for liquidation or other delinquency proceedings, or other orders.

Effective Date: 03-07-1983



Section 3903.07 - Responsibilities of superintendent and deputies.

(A) In any proceeding under sections 3903.01 to 3903.59 of the Revised Code, the superintendent of insurance and his deputies are responsible on their official bonds for the faithful performance of their duties. If the court considers it desirable for the protection of the assets, it may at any time require an additional bond from the superintendent or his deputies, and such bonds shall be paid for out of the assets of the insurer as a cost of administration.

(B) Sections 9.86 and 9.87 of the Revised Code and sections 109.36 to 109.366 of the Revised Code apply, for purposes of any proceeding under sections 3903.01 to 3903.59 of the Revised Code, to the superintendent, any deputy liquidator, any employee of the department of insurance, any employee appointed by the superintendent as liquidator, and any employee who serves under the liquidator.

(C) For the sole purpose of the application of sections 9.86 and 9.87 of the Revised Code and sections 109.36 and 109.366 of the Revised Code, each person described in division (B) of this section is deemed to be an officer or employee as defined in division (A) of section 9.85 of the Revised Code and division (A) of section 109.36 of the Revised Code.

Effective Date: 04-10-1991



Section 3903.08 - Effect on pending proceedings.

Every proceeding to rehabilitate or liquidate an insurer commenced under the laws in effect before the effective date of sections 3903.01 to 3903.59 of the Revised Code shall be continued as it would have been continued had these sections not been enacted.

Effective Date: 03-07-1983



Section 3903.09 - Correction orders issued by superintendent.

(A) Whenever the superintendent of insurance has reasonable cause to believe, and determines, after a hearing held under division (E) of this section, that any domestic insurer has committed or engaged in, or is about to commit or engage in, any act, practice, or transaction that would subject it to delinquency proceedings under sections 3903.01 to 3903.59 of the Revised Code, he may make and serve upon the insurer and any other persons involved, such orders as are reasonably necessary to correct, eliminate, or remedy such conduct, condition, or ground.

(B) If upon examination or at any other time, the superintendent has reasonable cause to believe that any domestic insurer is in such condition as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or if such domestic insurer gives its consent, then the superintendent shall upon his determination do both of the following:

(1) Notify the insurer of the determination;

(2) Furnish to the insurer a written list of the superintendent's requirements to abate the determination.

(C) If the superintendent makes a determination to supervise an insurer subject to an order under division (A) or (B) of this section, he shall notify the insurer that it is under the supervision of the superintendent. During the period of supervision, the superintendent may appoint a supervisor to supervise the insurer. The order appointing a supervisor shall direct the supervisor to enforce orders issued under division (A) or (B) of this section and may also require that the insurer may not do any of the following, during the period of supervision, without the prior approval of the superintendent or his supervisor:

(1) Dispose of, convey, or encumber any of its assets or its business in force;

(2) Withdraw from any of its bank accounts;

(3) Lend any of its funds;

(4) Invest any of its funds;

(5) Transfer any of its property;

(6) Incur any debt, obligation, or liability;

(7) Merge or consolidate with another company;

(8) Enter into any new reinsurance contract or treaty.

(D) Any insurer subject to an order under this section shall comply with the lawful requirements of the superintendent and, if placed under supervision, shall have sixty days from the date the supervision order is served within which to comply with the requirements of the superintendent. In the event of the insurer's failure to comply within such time, the superintendent may commence proceedings under section 3903.12 or 3903.17 of the Revised Code to have a rehabilitator or liquidator appointed, or extend the period of supervision.

(E) The notice of hearing under division (A) of this section and any order issued pursuant to that division shall be served upon the insurer. The notice of hearing shall state the time and place of hearing, and the conduct, condition, or ground upon which the superintendent would base his order. Unless mutually agreed between the superintendent and the insurer, the hearing shall occur not less than ten days nor more than thirty days after notice is served and shall be either in Franklin county or in some other place convenient to the parties to be designated by the superintendent. The superintendent shall hold all hearings under division (A) of this section privately unless the insurer requests a public hearing, in which case the hearing shall be public.

(F)

(1) Any insurer subject to an order under division (B) of this section may request a hearing to review that order. Such a hearing shall be held as provided in division (E) of this section, but the request for a hearing shall not stay the effect of the order.

(2) If the superintendent issues an order under division (B) of this section, the insurer may, at any time, waive a superintendent's hearing and apply for immediate judicial relief by means of any appropriate judicial remedy without first exhausting administrative remedies.

(G) During the period of supervision, the insurer may request the superintendent to review an action taken or proposed to be taken by the supervisor, specifying wherein the action complained of is believed not to be in the best interest of the insurer.

(H) If the superintendent has reasonable cause to believe that a supervision order issued under this section has been violated, he may, unless the order is stayed by a court of competent jurisdiction, request the attorney general to commence and prosecute any appropriate action or proceeding in the name of the state against the person to recover a civil penalty not to exceed ten thousand dollars.

(I) Upon complaint or motion of the superintendent, the court of common pleas may issue a temporary restraining order, a preliminary injunction, a permanent injunction, or such other orders as the court considers necessary and proper to enforce a supervision order.

(J) In the event that any person, subject to sections 3903.01 to 3903.59 of the Revised Code, including those persons described in division (A) of section 3903.06 of the Revised Code, knowingly violates any valid order of the superintendent issued under the provisions of this section and, as a result of such violation, the net worth of the insurer is reduced or the insurer suffers loss it would not otherwise have suffered, the person is personally liable to the insurer for the amount of any such reduction or less. The superintendent or supervisor may bring an action on behalf of the insurer in the court of common pleas to recover the amount of the reduction or less together with any costs.

(K) Without regard to the status of any proceeding instituted under this section, the superintendent may at any time commence proceedings under section 3903.12 or 3903.17 of the Revised Code to have a rehabilitator or liquidator appointed.

Effective Date: 03-07-1983



Section 3903.10 - Complaint - court may issue ex parte seizure or other order.

(A) The superintendent of insurance may file in the court of common pleas a complaint alleging, with respect to a domestic insurer all of the following:

(1) That there exist any grounds that would justify a court order for a formal delinquency proceeding against an insurer under sections 3903.01 to 3903.59 of the Revised Code;

(2) That the interests of policyholders, creditors, or the public will be endangered by delay;

(3) The contents of a seizure order or other order considered necessary by the superintendent.

(B) Upon a filing under division (A) of this section, the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the superintendent to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by it for transaction of its business, and until further order of the court enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction of its business except with the written consent of the superintendent.

(C) The court shall specify in the order what its duration shall be, which shall be such time as the court considers necessary for the superintendent to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold such hearings as it considers desirable after such notice as it considers appropriate, and may extend, shorten, or modify the terms of the seizure order or other order. The court shall vacate the seizure order or other order if the superintendent fails to commence a formal proceeding under sections 3903.01 to 3903.59 of the Revised Code after having had a reasonable opportunity to do so. An order of rehabilitation or liquidation terminates the seizure order.

(D) Entry of a seizure order or other order under this section does not constitute an anticipatory breach of any contract of the insurer.

(E) An insurer subject to an ex parte order under this section may file a motion in the court at any time after the issuance of such order for a hearing and review of the order. The court shall hold such a hearing and review not more than fifteen days after the motion is filed. The court shall, upon request of the insurer, hold hearings under this division in chambers.

(F) If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.

Effective Date: 03-07-1983



Section 3903.11 - Confidentiality of information - exceptions.

(A) In all proceedings and judicial reviews thereof under sections 3903.09 and 3903.10 of the Revised Code, all records of the insurer, other documents, and all department of insurance files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential and privileged except as is necessary to enforce compliance with those sections, unless and until the court of common pleas, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests in writing that the matter be made public. Until such court order or such request from the insurer, all papers filed with the clerk of the court shall be held by the clerk in a confidential file.

(B) Notwithstanding division (A) of this section, the superintendent may do either of the following:

(1) Share the documents and information that are the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document or information and has authority to do so;

(2) Disclose documents and information that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(C) Notwithstanding divisions (A) and (B) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential or privileged documents or information received pursuant to division (B)(1) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged document or information and has authority to do so.

(D) Notwithstanding divisions (A) and (B) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose documents and information that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(E) Nothing in this section shall prohibit the superintendent from receiving documents or information in accordance with section 3901.045 of the Revised Code.

(F) The superintendent may enter into agreements governing the sharing and use of documents and information consistent with the requirements of this section.

(G)

(1) No waiver of any applicable privilege or claim of confidentiality in the documents and information described in this section shall occur as a result of sharing or receiving documents and information as authorized in divisions (B)(1), (C), and (E) of this section.

(2) The disclosure of documents or information in connection with a regulatory or legal action pursuant to divisions (B)(2) and (D) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the document or information to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

Effective Date: 06-18-2002



Section 3903.12 - Grounds for rehabilitation order.

The superintendent of insurance may file a complaint in the court of common pleas for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(A) The insurer is in such condition that the further transaction of business would be hazardous, financially, to its policyholders, creditors, or the public.

(B) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery, or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(C) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director, trustee, employee, or other person, if the person has been found after notice and hearing by the superintendent to be dishonest or untrustworthy in a way affecting the insurer's business.

(D) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy.

(E) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director, trustee, employee, or other person, has refused to be examined under oath by the superintendent concerning its affairs, whether in this state or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.

(F) After demand by the superintendent under section 3901.07 or sections 3903.01 to 3903.59 of the Revised Code, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer.

(G) Without first obtaining the written consent of the superintendent, the insurer has transferred, or attempted to transfer, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.

(H) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator, or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and such appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under sections 3903.01 to 3903.59 of the Revised Code.

(I) Within the previous four years the insurer has willfully violated its charter or articles of incorporation, its bylaws, any insurance law of this state, or any valid order of the superintendent under section 3903.09 of the Revised Code.

(J)

(1) The insurer has failed to pay within sixty days after due date any obligation to any state or any subdivision of this state or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over the subject matter except that such nonpayment shall not be a ground until sixty days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the superintendent or in the courts.

(2) The insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.

(K) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the superintendent, has failed to give an adequate explanation immediately.

(L) The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities specified in section 3903.03 of the Revised Code request or consent to rehabilitation under sections 3903.01 to 3903.59 of the Revised Code.

Effective Date: 03-07-1983



Section 3903.13 - Rehabilitation orders.

(A) An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the superintendent of insurance and his successors in office the rehabilitator, and shall direct the rehabilitator forthwith to take possession of the assets of the insurer, and to administer them under the general supervision of the court. The rehabilitator is vested by operation of law with the title to all property, contracts, and rights of action of the company as of the date of the entry of the judgment of the court order directing rehabilitation.

Third persons dealing with the interest of the insurer in real property in a county are charged with notice of the pendency of an action for rehabilitation of the insurer when a complaint for rehabilitation of the insurer is filed in the court of common pleas of that county or when a certified copy of the complaint is filed with the clerk of that county under Civil Rule 3(F).

Third persons dealing with the interest of the insurer in real property in a county are charged with notice of the order for rehabilitation when the judgment ordering rehabilitation is entered in that county or when a certified copy of the judgment is filed in that county under Civil Rule 3(F).

Subject to section 3903.27 of the Revised Code, third persons dealing with the interest of the insurer in other types of property are charged with notice of the pendency of the action for rehabilitation when the complaint is filed in the court of common pleas, or when a certified copy of the complaint is filed under Civil Rule 3(F) with the clerk of the court of common pleas, of the county in which the principal business of the company is conducted or in which its principal office or place of business is located. Such persons are charged with notice of the judgment ordering rehabilitation when the judgment is filed under Civil Rule 58, or a certified copy of the judgment is filed under Civil Rule 3(F), with the clerk of the court of common pleas of the county in which the principal business of the company is conducted or in which its principal office or place of business is located.

(B) Any order issued under this section shall require accounting to the court by the rehabilitator. Accountings shall be at such intervals as the court specifies in its order.

(C) Entry of an order of rehabilitation does not constitute an anticipatory breach of any contracts of the insurer.

Effective Date: 03-07-1983



Section 3903.14 - Employment of special deputies.

(A) The superintendent of insurance as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the superintendent may employ such clerks and assistants as considered necessary. The compensation of the special deputies, clerks, and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the superintendent, with the approval of the court and shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the superintendent. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the superintendent may advance the costs so incurred out of any appropriation for the maintenance of the department of insurance. Any amounts so advanced for expenses of administration shall be repaid to the superintendent for the use of the department out of the first available money of the insurer.

(B) The rehabilitator may take such action as the rehabilitator considers necessary or appropriate to reform and revitalize the insurer. The rehabilitator shall have all the powers of the directors, officers, and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. The rehabilitator shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(C) If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, director, trustee, broker, employee, or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

(D) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, the rehabilitator shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(E) In the case of a medicaid health insuring corporation that has posted a bond or deposited securities in accordance with section 1751.271 of the Revised Code, the plan proposed under division (D) of this section may include the use of the proceeds of the bond or securities to first pay the claims of contracted providers for covered health care services provided to medicaid recipients, then next to pay other claimants with any remaining funds, consistent with the priorities set forth in sections 3903.421 and 3903.42 of the Revised Code.

(F) The rehabilitator shall have the power under sections 3903.26 and 3903.27 of the Revised Code to avoid fraudulent transfers.

(G) As used in this section:

(1) "Contracted provider" means a provider with a contract with a medicaid health insuring corporation to provide covered health care services to medicaid recipients.

(2) "Medicaid recipient" means a person eligible for assistance under the medicaid program operated pursuant to Chapter 5111. of the Revised Code.

Effective Date: 03-07-1983; 09-29-2005



Section 3903.15 - Stay of actions - statute of limitations - standing.

(A) Any court in this state, before which any action or proceeding in which the insurer is a party or is obligated to defend a party is pending when a rehabilitation order against the insurer is entered, shall stay the action or proceeding for ninety days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as he considers necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(B) No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a complaint for appointment of a rehabilitator for that insurer and the order granting or denying that complaint. Any action by or against the insurer that might have been commenced when the complaint was filed may be commenced for at least sixty days after the order of rehabilitation is entered or the complaint is denied.

(C) Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if such association is or may become liable to act as a result of the rehabilitation.

Effective Date: 03-07-1983



Section 3903.16 - Motion for order of liquidation - order terminating rehabilitation of insurer.

(A) Whenever the superintendent of insurance believes rehabilitation of an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the superintendent may file a motion in the court of common pleas for an order of liquidation. A motion under this division has the same effect as a complaint under section 3903.17 of the Revised Code. The court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the motion and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

(B) The court may at any time, upon motion of the rehabilitator, enter an order terminating rehabilitation of an insurer. The court may also, upon motion of the directors of the insurer, enter an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such motion as justice may require. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 3903.12 of the Revised Code no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such a finding and issue such an order at any time upon its own motion.

Effective Date: 03-07-1983



Section 3903.17 - Basis for liquidation order.

The superintendent of insurance may file a complaint in the court of common pleas for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis of any one or more of the following:

(A) Upon any ground for an order of rehabilitation specified in section 3903.12 of the Revised Code, whether or not there has been a prior order directing the rehabilitation of the insurer;

(B) That the insurer is insolvent;

(C) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public.

Effective Date: 03-07-1983



Section 3903.18 - Liquidation orders.

(A) An order to liquidate the business of a domestic insurer shall appoint the superintendent of insurance and his successors in office as liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation.

Third persons dealing with the interest of the insurer in real property in a county are charged with notice of the pendency of an action for liquidation of the insurer when a complaint for liquidation of the insurer is filed in the court of common pleas of that county or when a certified copy of the complaint is filed with the clerk of that county under Civil Rule 3(F).

Third persons dealing with the interest of the insurer in real property in a county are charged with notice of the order for liquidation when the judgment ordering liquidation is filed under Civil Rule 58, or a certified copy of the judgment is filed under Civil Rule 3(F), with the clerk of the court of common pleas of that county.

Third persons dealing with the interest of the insurer in other types of property are charged with notice of the pendency of the action for liquidation when the complaint is filed in the court of common pleas, or when a certified copy of the complaint is filed under Civil Rule 3(F) with the clerk of the court of common pleas, of the county in which the principal business of the company is conducted or in which its principal office or place of business is located. Such persons are charged with notice of the judgment ordering liquidation when the judgment is filed under Civil Rule 58, or a certified copy of the judgment is filed under Civil Rule 3(F), with the clerk of the court of common pleas of the county in which the principal business of the company is conducted or in which its principal office or place of business is located.

(B) Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in sections 3903.19 and 3903.37 of the Revised Code.

(C) An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

(D) At the time of filing the complaint for an order of liquidation, or at any time thereafter, the superintendent may file a motion for a judicial declaration of the insurer's insolvency. After providing such notice and hearing as it considers proper, the court may make the declaration.

(E) Any order issued under this section shall require accounting to the court by the liquidator. Accountings shall be at such intervals as the court specifies in its order.

Effective Date: 03-07-1983



Section 3903.19 - Effect of liquidation order on policies.

(A) All policies, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of any of the following:

(1) A period of thirty days from the date of entry of the liquidation order;

(2) The expiration of the policy coverage;

(3) The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy;

(4) The liquidator has effected a transfer of the policy obligation pursuant to division (A)(8) of section 3903.21 of the Revised Code.

(B) An order of liquidation under section 3903.18 of the Revised Code terminates coverages at the time specified in division (A) of this section for purposes of any other section of the Revised Code.

(C) Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association or foreign guaranty association.

(D) Policies of life or health insurance or annuities or any period of coverage of such policies not covered by a guaranty association or foreign guaranty association shall terminate under divisions (A) and (B) of this section.

Effective Date: 03-07-1983



Section 3903.20 - Dissolution of corporate existence.

The superintendent of insurance may file a motion for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time he files a complaint for a liquidation order. The court shall order dissolution of the corporation upon motion by the superintendent upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.

Effective Date: 03-07-1983



Section 3903.21 - Liquidator - powers and duties.

(A) The liquidator may do any of the following:

(1) Appoint one or more special deputies to act for him under sections 3903.01 to 3903.59 of the Revised Code, and determine the deputies' reasonable compensation. Special deputies have all the powers of the liquidator granted by this section. Special deputies shall serve at the pleasure of the liquidator.

(2) Employ employees and agents, actuaries, accountants, appraisers, consultants, and such other personnel as he may consider necessary to assist in the liquidation;

(3) Fix the reasonable compensation of employees and agents, actuaries, accountants, appraisers, and consultants with the approval of the court;

(4) Pay reasonable compensation to persons appointed and defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the superintendent of insurance may advance the costs so incurred out of any appropriation for the maintenance of the department of insurance. Any amounts so advanced for expenses of administration shall be repaid to the superintendent for the use of the department out of the first available money of the insurer.

(5) Hold hearings, subpoena witnesses to compel their attendance, administer oaths, examine any person under oath, and compel any person to subscribe to his testimony after it has been correctly reduced to writing, and in connection therewith require the production of any books, papers, records, or other documents which he considers relevant to the inquiry;

(6) Collect all debts and moneys due and claims belonging to the insurer, wherever located. For this purpose, the liquidator may do any of the following:

(a) Institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

(b) Do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and conditions as he considers best;

(c) Pursue any creditor's remedies available to enforce his claims.

(7) Conduct public and private sales of the property of the insurer;

(8) Use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 3903.42 of the Revised Code.

(9) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. The liquidator may execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation.

(10) Borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation;

(11) Enter into such contracts as are necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party;

(12) Continue to prosecute and to commence in the name of the insurer or in his own name any and all suits and other legal proceedings, in this state or elsewhere, and to abandon the prosecution of claims he considers unprofitable to pursue further. If the insurer is dissolved under section 3903.20 of the Revised Code, he shall have the power to apply to any court in this state or elsewhere for leave to substitute himself for the insurer as plaintiff.

(13) Prosecute any action which may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer or any other person;

(14) Remove any or all records and property of the insurer to the offices of the superintendent or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations.

(15) Deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions;

(16) Invest all sums not currently needed, unless the court orders otherwise;

(17) File any necessary documents for record in the office of any recorder of deeds or record office in this state or elsewhere where property of the insurer is located;

(18) Assert all defenses available to the insurer as against third persons, including, but not limited to, statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a complaint in liquidation has been filed does not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty association.

(19) Exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included under sections 3903.26 to 3903.28 of the Revised Code;

(20) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver, conservator, rehabilitator, liquidator, or trustee, and to act as the receiver, conservator, rehabilitator, liquidator, or trustee whenever the appointment is offered;

(21) Enter into agreements with any receiver, conservator, rehabilitator, liquidator, or superintendent of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states;

(22) Exercise all powers now held or hereafter conferred upon receivers, conservators, rehabilitators, or liquidators by the laws of this state not inconsistent with the provisions of sections 3903.01 to 3903.59 of the Revised Code;

(23) Apply to the court for permission to sell the insurer as a going concern. If the court determines that the sale of the insurer as a going concern is in the best interest of the estate and that the sale will not diminish the value of the claims of shareholders and creditors, the court shall order that the insurer be discharged from all of its liabilities, that the outstanding shares of the insurer be canceled, that for no additional consideration new shares of the insurer be issued in the name of the liquidator, that the liquidator be vested with the title to the new shares which shares shall be deemed validly issued, fully paid, and nonassessable pursuant to applicable law, and that the liquidator be authorized to sell the shares, together with such tax credits, of the insurer as the liquidator determines to be in the best interests of the estate. The sale may be at public or private sale and under such terms and conditions as the liquidator determines to be in the best interests of the estate. Upon confirmation of the sale by the court, the purchasers of the shares shall be vested with title to those shares, including any tax credits, of the insurer free and clear of all claims and defenses. The proceeds from the sale of the shares shall become a part of the estate in liquidation.

A sale under this division (A)(23) does not affect the rights and liabilities of the insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate as fixed under division (B) of section 3903.18 of the Revised Code. No person is entitled to any priority or preference rights in the proceeds of the sale except as so fixed.

As used in this division (A)(23), "shareholder" has the same meaning as in division (F) of section 1701.01 of the Revised Code and also includes any secured party or other person or holder who has or claims to have any interest of any kind in any shares of the insurer.

This division

(A) (23) applies retrospectively and shall be liberally construed to accomplish its purpose to provide a more expeditious and effective procedure for marshalling the assets of the estate in order to realize the maximum amount possible from the sale of those assets and ensure that the purchasers receive clear and marketable titles.

(B) The enumeration, in this section, of the powers and authority of the liquidator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do such other acts not herein specifically enumerated, or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

Effective Date: 09-10-1987



Section 3903.22 - Notice of liquidation order.

(A) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible to all of the following:

(1) By first class mail and either by telegram or telephone to the superintendent of insurance or equivalent officer of each jurisdiction in which the insurer is doing business;

(2) By first class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) By first class mail to all insurance agents of the insurer;

(4) By first class mail to all persons known or reasonably expected to have claims against the insurer including all policyholders, at their last known address as indicated by the records of the insurer;

(5) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator considers appropriate.

(B) Notice to potential claimants under division (A) of this section shall require claimants to file with the liquidator their claims together with proper proofs thereof under section 3903.36 of the Revised Code, on or before a date the liquidator shall specify in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall keep the liquidator informed of any changes of address.

(C) If notice is given in accordance with this section, the distribution of assets of the insurer under sections 3903.01 to 3903.59 of the Revised Code is conclusive with respect to all claimants, whether or not they received notice.

Effective Date: 03-07-1983



Section 3903.23 - [Repealed].

Effective Date: 03-07-1983



Section 3903.24 - Civil action against liquidator or insurer.

(A) Upon entry of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no civil action shall be commenced against the insurer or liquidator, whether in this state or elsewhere, nor shall any such existing actions be maintained or further prosecuted after the entry of the order. The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, he may intervene in the action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.

(B) The liquidator may, upon or after an order for liquidation, within two years or such time in addition to two years as applicable law may permit, commence an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the complaint upon which the order is entered. Where, by any agreement, a period of limitation is fixed for commencing a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the complaint, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of one hundred eighty days subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(C) No statute of limitations or defense of laches shall run with respect to any action against an insurer between the filing of a complaint for liquidation against an insurer and the denial of the complaint. Any action against the insurer that might have been commenced when the complaint was filed may be commenced for at least sixty days after the complaint is denied.

(D) Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.

Effective Date: 03-07-1983



Section 3903.25 - Duplicate list of insurer's assets.

(A) As soon as practicable after the liquidation order but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed in the office of the clerk of the court and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

(B) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(C) A submission to the court for disbursement of assets in accordance with section 3903.34 of the Revised Code fulfills the requirements of division (A) of this section.

Effective Date: 03-07-1983



Section 3903.26 - Transfers and obligations incurred one year prior to proceeding.

(A) Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful complaint for rehabilitation or liquidation under sections 3903.01 to 3903.59 of the Revised Code is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under sections 3903.01 to 3903.59 of the Revised Code, which is fraudulent under this section, may be avoided by the rehabilitator or liquidator, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the rehabilitator or liquidator shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(B)

(1) A transfer of property other than real property is deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under division (C) of section 3903.28 of the Revised Code.

(2) A transfer of real property is deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien is not deemed to be perfected if there are available means by which a legal lien can be created.

(4) Any transfer not perfected prior to the filing of a complaint for rehabilitation or liquidation is deemed to be made immediately before the filing of the complaint.

(5) The provisions of divisions (B)(1) to (5) of this section apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(C) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the rehabilitator or liquidator under division (A) of this section if both of the following apply:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release;

(2) Any part of the transaction took place within one year prior to the date of filing of the complaint through which the rehabilitation or liquidation was commenced.

Effective Date: 03-07-1983



Section 3903.27 - Transfers made after filing of complaint.

(A) After a complaint for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith is valid against the rehabilitator or liquidator if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee has a lien on the property so transferred. The commencement of a proceeding for rehabilitation or liquidation is constructive notice upon the filing of the complaint in the court of common pleas, or upon the filing under Civil Rule 3(F) of a certified copy of the complaint with the clerk of the court of common pleas, of the county in which any real property or tangible property of the insurer is located. The exercise of jurisdiction by a court of the United States or any state to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the complaint or a certified copy of the complaint is filed in the county prior to the consummation of the judicial sale.

(B) After a complaint for rehabilitation or liquidation has been filed and before either the rehabilitator or liquidator takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the rehabilitator or liquidator if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the complaint were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith.

(4) A person asserting the validity of a transfer under this section has the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the complaint for rehabilitation or liquidation by any person other than the rehabilitator or liquidator is valid against the rehabilitator or liquidator.

(C) Nothing in sections 3903.01 to 3903.59 of the Revised Code shall be construed to impair the negotiability of currency or negotiable instruments.

Effective Date: 03-07-1983



Section 3903.28 - Preferences.

(A)

(1) A preference is a transfer of any of the property of an insurer or of an interest in the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within two years before the complaint date that enables the creditor to receive more than the creditor would receive if the insurer was liquidated under this chapter, the transfer had not been made, and the creditor received payment of the debt to the extent provided by the provisions of this chapter.

(2) Any preference may be avoided by the liquidator if any of the following apply:

(a) The insurer was insolvent at the time of the transfer;

(b) The transfer was made within one hundred twenty days before the complaint date;

(c) The creditor receiving it or to be benefited thereby or the creditor's agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent;

(d) The creditor receiving it was any of the following:

(i) An officer or director of the insurer;

(ii) A person, including but not limited to an employee or attorney, who was in fact in a position to effect a level of control over the actions of the insurer comparable to that of an officer or director whether or not the person held such position, but excluding employees of the department of insurance and any person retained or appointed by the department to assist in the examination, supervision, or other regulation or monitoring of the insurer;

(iii) A shareholder holding directly or indirectly more than five per cent of any class of any equity security issued by the insurer ;

(iv) Any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) Where the preference is voidable, the liquidator may recover the property or the value of the property from the initial transferee, and if the property has been transferred or converted, the liquidator may recover the property or the value of the property from any person who has received the property, except that a subsequent bona fide purchaser or lienor has a lien upon the property to the extent of the consideration actually given. Where a preference by way of lien or security title is voidable, such lien or title is preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(4) The liquidator may not avoid a transfer under this section as provided by the following:

(a) To the extent that the transfer was intended, by both the insurer and the creditor to or for whose benefit the transfer was made, to be a contemporaneous exchange for new value given to the insurer and was in fact a substantially contemporaneous exchange;

(b) To the extent that the transfer was in payment of a debt incurred by the insurer in the ordinary course of business or financial affairs of the insurer and the transferee and the transfer both was made in the ordinary course of business or financial affairs of the insurer and the transferee and was made according to ordinary business terms;

(c) If the transfer was made to or for the benefit of a creditor, to the extent that after the transfer the creditor gave new value to or for the benefit of the insurer not secured by an otherwise unavoidable security interest, on account of which new value the insurer did not make an otherwise unavoidable transfer to or for the benefit of such creditor.

(B)

(1) A transfer of property other than real property is deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract can become superior to the rights of the transferee.

(2) A transfer of real property is deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer can obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien is not deemed to be perfected if there are available means by which a legal lien can be created.

(4) A transfer not perfected prior to the complaint date is deemed to be made immediately before the complaint date.

(5) The provisions of division (B) of this section apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(C)

(1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings is superior to the rights of a transferee, or a purchaser may obtain rights superior to the rights of a transferee within the meaning of division (B) of this section, if such consequences follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien is not, however, superior and such a purchase does not create superior rights for the purpose of division (B) of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

(D) A transfer of property for or on account of a new and contemporaneous consideration that is deemed under division (B) of this section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, has the same effect as a transfer for or on account of a new and contemporaneous consideration.

(E) If any lien deemed voidable under division (A)(2) of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the complaint date, the indemnifying transfer or lien is also deemed voidable.

(F) The property affected by any lien deemed voidable under divisions (A) and (E) of this section is discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety passes to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(G) The Franklin county court of common pleas has jurisdiction of any proceeding initiated by the liquidator filed in the state to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court may in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

(H) The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under division (G) of this section to the extent of the amount paid to the liquidator.

(I) If an insurer shall, directly or indirectly, within one hundred twenty days before the complaint date, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on motion of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate provided that where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provisions of division (A)(2) of this section.

(J) As to every transfer subject to avoidance under this section:

(1) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under division (A) of this section shall be personally liable for the property and shall be bound to account to the liquidator.

(2) The liquidator has the burden of proving that a transfer is voidable under division (A)(2) of this section, and the person against which recovery or voidability is sought has the burden of proving that a transfer is not voidable under division (A)(4) of this section.

(3) The fact that the insurer was under examination, supervision, or other regulatory oversight by the department of insurance, or that the department may have acquiesced in or approved any payments made by the insurer, does not effect or otherwise create a defense to avoidance of a transfer voidable under this section.

(K) Nothing in this division shall be construed to prejudice any other claim by the liquidator against any person.

(L) As used in this section:

(1) "Complaint date" means the date on which a complaint is filed by the superintendent of insurance seeking the liquidation of an insurer, if the complaint results in an order of liquidation. If the insurer is placed in rehabilitation, which rehabilitation is later converted to liquidation, the "complaint date" is the date on which the original complaint seeking rehabilitation was filed.

(2) "New value" means money or money's worth in goods, services, new credit, or the release by a transferee of property previously transferred to the transferee in a transaction that is neither void nor voidable by the liquidator under any applicable law, including the proceeds of the transferred property, but does not include an obligation substituted for an existing obligation.

Effective Date: 04-12-2004



Section 3903.29 - Allowance of claims.

(A) No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under sections 3903.01 to 3903.59 of the Revised Code, shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(B) A claim allowable under division (A) of this section by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under section 3903.35 of the Revised Code if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under division (A) of this section.

Effective Date: 03-07-1983



Section 3903.30 - Allowance of setoffs and counterclaims.

(A) Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under sections 3903.01 to 3903.59 of the Revised Code shall be set off and the balance only shall be allowed or paid, except as provided in division (B) of this section and section 3903.33 of the Revised Code.

(B) No setoff or counterclaim shall be allowed in favor of any person where any of the following apply:

(1) The obligation of the insurer to the person would not at the date of the filing of a complaint for liquidation entitle the person to share as a claimant in the assets of the insurer;

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(3) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution.

Effective Date: 03-07-1983



Section 3903.301 - Protection of rights.

(A) Notwithstanding any other provision under sections 3903.01 to 3903.59 of the Revised Code, no person shall be stayed or prohibited from exercising any of the following rights:

(1) A contractual right to cause the termination, liquidation, acceleration, or close out of obligations under, or in connection with, a netting agreement or qualified financial contract with an insurer because of either of the following:

(a) The insolvency, financial condition, or default of the insurer at any time;

(b) The commencement of a formal delinquency proceeding under sections 3903.01 to 3903.59 of the Revised Code.

(2) Any right under a pledge, security, collateral, reimbursement, or guarantee agreement or arrangement or any similar security arrangement or credit enhancement relating to a netting agreement or qualified financial contract;

(3) Subject to section 3903.30 of the Revised Code, any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with a qualified financial contract in which the counterparty or its guarantor is organized under the laws of the United States, a state, or a foreign jurisdiction that the securities valuation office of the national association of insurance commissioners approves as eligible for netting.

(B) If a counterparty to a netting agreement or qualified financial contract with an insurer that is subject to a proceeding under sections 3903.01 to 3903.59 of the Revised Code terminates, liquidates, accelerates, or closes out the agreement or contract, damages shall be measured as of the date or dates of the termination, liquidation, acceleration, or close out. The amount of a claim for damages shall be actual direct compensatory damages.

(C) Upon termination of a netting agreement or qualified financial contract, any net or settlement amount that a nondefaulting party owes to an insurer against which an application or petition has been filed under sections 3903.01 to 3903.59 of the Revised Code shall be transferred to, or on the order of, the receiver for the insurer.

This division applies regardless of whether the insurer is the defaulting party and applies notwithstanding any walkaway clause in the netting agreement or qualified financial contract.

For purposes of this division, a limited two-way payment or first method provision in a netting agreement or qualified financial contract with a defaulting insurer shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer.

Any property or amount transferred under this division shall be a general asset of the insurer except to the extent it is subject to a secondary lien or encumbrance, or to rights of netting or setoff.

(D) In transferring a netting agreement or qualified financial contract of an insurer that is subject to a proceeding under sections 3903.01 to 3903.59 of the Revised Code, the receiver shall do either of the following:

(1) Transfer to one party, other than an insurer subject to a proceeding under sections 3903.01 to 3903.59 of the Revised Code, all netting agreements and qualified financial contracts between a counterparty, or any affiliate of the counterparty, and the insurer that is the subject of the proceeding. The transfer shall include all rights and obligations of each party under each netting agreement and qualified financial contract, and all property, including any guarantees or other credit enhancement, securing any claims of the parties under each agreement or contract.

(2) Transfer none of the netting agreements or qualified financial contracts, including the rights, obligations, and property associated with those agreements and contracts as described in division (D)(1) of this section, with respect to the counterparty and any affiliate of the counterparty.

(E) If a receiver transfers a netting agreement or qualified financial contract, the receiver shall use its best efforts to notify any person who is a party to the transferred agreement or contract of the transfer by noon, of the receiver's local time, on the business day following the transfer.

(F)

(1) Notwithstanding any other provision of sections 3903.01 to 3903.59 of the Revised Code and except as otherwise provided in division (F)(2) of this section, a receiver shall not avoid a transfer of money or other property that is made before the commencement of a formal delinquency proceeding under sections 3903.01 to 3903.59 of the Revised Code and that arises under or in connection with either of the following:

(a) A netting agreement or qualified financial contract;

(b) Any pledge, security, collateral, or guarantee agreement or other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract.

(2) A receiver may avoid a transfer under sections 3903.26 to 3903.28 of the Revised Code if the transfer was made with actual intent to hinder, delay, or defraud the insurer, a receiver appointed for the insurer, or existing or future creditors.

(G)

(1) In exercising any right of disaffirmance or repudiation with respect to a netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall do either of the following:

(a) Disaffirm or repudiate all netting agreements and qualified financial contracts between the insurer and a counterparty or any affiliate of the counterparty;

(b) Disaffirm or repudiate none of those netting agreements or qualified financial contracts with respect to the counterparty or any affiliate of the counterparty.

(2) Notwithstanding any other provision of sections 3903.01 to 3903.59 of the Revised Code, if a counterparty's claim against the estate of the insurer arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract has not been previously affirmed in the liquidation or immediately preceding conservation or rehabilitation case, that claim shall be considered as if it had arisen before the filing date of the petition for liquidation. If a conservation or rehabilitation proceeding is converted to a liquidation proceeding, that claim shall be considered as if it had arisen before the filing date of the petition for conservation or rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation.

(H) All rights of a counterparty under sections 3903.01 to 3903.59 of the Revised Code shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of that separate account.

(I) This section shall not apply to the affiliates of an insurer that is the subject of a formal delinquency proceeding under sections 3903.01 to 3903.59 of the Revised Code.

(J) As used in this section:

(1) "Actual direct compensatory damages" includes normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities, or other market for the contract and agreement claims. "Actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity, or damages for pain and suffering.

(2) "Business day" means any day, excluding Saturday, Sunday, and any day on which the New York stock exchange or the federal reserve bank of New York is closed.

(3) "Contractual right" includes any of the following:

(a) Any right set forth in a rule or bylaw of a derivatives clearing organization, as defined in the "Commodity Exchange Act," 7 U.S.C. 1a(9)(A), as amended; a multilateral clearing organization; a national securities exchange; a national securities association; a securities clearing agency; a contract market designated under the "Commodity Exchange Act," 7 U.S.C. 1 et seq., as amended; a derivatives transaction execution facility, including a swap execution facility, registered under the "Commodity Exchange Act," 7 U.S.C. 1 et seq., as amended; a security-based swap execution facility registered under the "Securities Exchange Act of 1934," 15 U.S.C. 78a et seq., as amended; or a board of trade, as defined in the "Commodity Exchange Act," 7 U.S.C. 1a(2);

(b) Any right set forth in a resolution of the governing board of any entity listed in division (J)(3)(a) of this section;

(c) Any right, regardless of whether evidenced in writing, arising under statutory law, common law, or law merchant, or by reason of normal business practice.

(4) "Receiver" means a receiver, conservator, rehabilitator, or liquidator, as applicable.

(5) "Walkaway clause" means a provision under which a party to a netting agreement or qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation, or acceleration of the netting agreement or qualified financial contract is not obligated to pay or does not have a payment obligation extinguished under the agreement or contract, in whole or in part, solely because the party is a nondefaulting party.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §803.60.



Section 3903.31 - Report of liquidator to court.

(A) As soon as practicable but not more than two years from the date of an order of liquidation under section 3903.18 of the Revised Code of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth all of the following:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable total liabilities;

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment;

(4) A recommendation as to whether or not an assessment should be made and in what amount.

(B)

(1) Upon the basis of the report provided in division (A) of this section, including any supplements and amendments thereto, the court may levy one or more assessments against all members of the insurer who are subject to assessment.

(2) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(C) After levy of assessment under division (B) of this section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment therefor.

(D) The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable thereunder mailed to his last known address as it appears on the insurer's records, at least twenty days before the return day of the order to show cause.

(E)

(1) If a member does not appear and serve duly verified objections under the liquidator on or before the return day of the order to show cause under division (C) of this section, the court shall make an order adjudging the member liable for the amount of the assessment against him, pursuant to division (C) of this section, together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the superintendent of insurance may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the superintendent determines that such objections do not warrant relief from assessment, the member may, by motion, request the court to review the matter and vacate the order to show cause.

(F) The liquidator may enforce any order or collect any judgment under division (E) of this section by any lawful means.

Effective Date: 03-07-1983



Section 3903.32 - Reducing recovery from reinsurer.

The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement. Payment made by a reinsurer directly to an insured or other creditor does not diminish the reinsurer's obligation to the insurer's estate except when the reinsurance contract or other written agreement either provides for direct payment of the reinsurance to the insured or beneficiary of the insurance policy in the event of the insolvency of the ceding insurer or provides for payment to a third party and has received the prior written approval of the superintendent of insurance.

Effective Date: 04-12-2004



Section 3903.33 - Payment of unpaid earned premiums.

(A) An agent, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium is obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer. The liquidator may recover from such person any part of an unearned commission of such person.

(B) An insured shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

Effective Date: 03-07-1983



Section 3903.34 - Proposal to disburse assets to guaranty associations - contents - application for approval.

(A) Within one hundred twenty days of a final determination of insolvency of an insurer by a court of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshalled assets, from time to time as such assets become available, to any guaranty associations or foreign guaranty associations having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(B) Such proposal shall include, but not be limited to, provisions for all of the following:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in divisions (B) and (D) of section 3903.42 of the Revised Code;

(2) Disbursement of the assets marshalled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto;

(4) The securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in section 3903.42 of the Revised Code in accordance with such priorities. No bond shall be required of any such association.

(5) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets, and any other matter as the court may direct.

(C) The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made by the associations for which such associations could assert a claim against the liquidator, and shall further provide that, if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association, then disbursements shall be in the amount of available assets.

(D) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating such associations.

(E) Notice of such application shall be served upon the associations in, and the superintendents or commissioners of insurance or equivalent officers of, each of the states by certified mail as provided in Civil Rule 4.1(E) at least thirty days prior to submission of the application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the liquidator's proposal complies with divisions (B)(1) and (2) of this section.

Effective Date: 12-04-1995



Section 3903.35 - Proof of claims to be filed with liquidator.

(A) Proof of all claims shall be filed with the liquidator in the form required by section 3903.36 of the Revised Code on or before the last day for filing specified in the notice required under section 3903.22 of the Revised Code, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(B) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under any of the following circumstances:

(1) The existence of the claim was not known to the claimant and he filed his claim as promptly thereafter as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided under sections 3903.26 to 3903.28 of the Revised Code, or was voluntarily surrendered under section 3903.29 of the Revised Code, and the filing satisfies the conditions of section 3903.29 of the Revised Code;

(3) The valuation, under section 3903.41 of the Revised Code, of security held by a secured creditor shows a deficiency, and the claim is filed within thirty days after the valuation.

(C) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

(D) The liquidator may consider any claim filed late which is not covered by division (B) of this section, and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This shall continue until his claim has been paid in full.

Effective Date: 03-07-1983



Section 3903.36 - Proof of claim contents.

(A) Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;

(3) The payments made on the debt, if any;

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(5) Any right of priority of payment or other specific right asserted by the claimants;

(6) A copy of any written instrument which is the foundation of the claim;

(7) The name and address of the claimant and the attorney who represents him, if any.

(B) No claim need be considered or allowed if it does not contain all the information in division (A) of this section which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(C) At any time the liquidator may request the claimant to present information or evidence supplementary to that required under division (A) of this section and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(D) No judgment or order against an insured or the insurer entered after the date of filing of a successful complaint for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion, need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the complaint need be considered as evidence of liability or of the quantum of damages.

(E) All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator.

Effective Date: 03-07-1983



Section 3903.37 - Contingent claims- absolute claims.

(A) The claim of a third party which is contingent only on his first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

(B) A claim may be allowed even if contingent, if it is filed in accordance with section 3903.35 of the Revised Code. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(C) Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that such claims may be discounted at the legal rate of interest.

(D) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under section 3903.13 or 3903.18 of the Revised Code.

Effective Date: 03-07-1983



Section 3903.38 - Third party-party claims.

(A) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(B) Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. An insured who fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by section 3903.22 of the Revised Code, whichever is later, is an unexcused late filer.

(C)

(1) The liquidator shall make recommendations to the court under section 3903.42 of the Revised Code, for the allowance of an insured's claim under division (B) of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, he shall reconsider the claim on the basis of additional information and amend his recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate.

(2) As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like priority, based on the lesser of either of the following:

(a) The amount actually recovered from the insured by action or paid by agreement, plus the reasonable costs and expenses of defense;

(b) The amount allowed on the claims by the court.

(3) After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this division shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

(D) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in division (C) of this section. If any insured's claim is subsequently reduced under division (C) of this section, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this division.

(E) No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.

Effective Date: 03-07-1983



Section 3903.39 - Written notice of denial of claim.

(A) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his attorney by first class mail at the address shown in the proof of claim. Within sixty days from the mailing of the notice, the claimant may file objections with the liquidator. If no such filing is made, the claimant may not further object to the determination.

(B) Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing in accordance with the Civil Rules to the claimant or his attorney and to any other persons directly affected, not less than ten nor more than thirty days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee who shall submit findings of fact along with his recommendation.

Effective Date: 03-07-1983



Section 3903.40 - Claims secured by undertaking of another person.

Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution, however, until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him in trust for such other person. The term "other person," as used in this section, does not apply to a guaranty association or foreign guaranty association.

Effective Date: 03-07-1983



Section 3903.41 - Methods of determining value of security held by secured creditor.

(A) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditor;

(2) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator.

(B) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders his security to the liquidator, the entire claim shall be allowed as if unsecured.

Effective Date: 03-07-1983



Section 3903.42 - Priority of distribution of claims.

The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. No subclasses shall be established within any class. The order of distribution of claims shall be:

(A) Class 1. The costs and expenses of administration, including but not limited to the following:

(1) The actual and necessary costs of preserving or recovering the assets of the insurer;

(2) Compensation for all services rendered in the liquidation;

(3) Any necessary filing fees;

(4) The fees and mileage payable to witnesses;

(5) Reasonable attorney's fees;

(6) The reasonable expenses of a guaranty association or foreign guaranty association in handling claims.

(B) Class 2. All claims under policies for losses incurred, including third party claims, all claims of contracted providers against a medicaid health insuring corporation for covered health care services provided to medicaid recipients, all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property that are not under policies, and all claims of a guaranty association or foreign guaranty association. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to an employee shall be treated as a gratuity. Claims under nonassessable policies for unearned premium or other premium refunds.

(C) Class 3. Claims of the federal government.

(D) Class 4. Debts due to employees for services performed to the extent that they do not exceed one thousand dollars and represent payment for services performed within one year before the filing of the complaint for liquidation. Officers and directors shall not be entitled to the benefit of this priority. Such priority shall be in lieu of any other similar priority that may be authorized by law as to wages or compensation of employees.

(E) Class 5. Claims of general creditors.

(F) Class 6. Claims of any state or local government. Claims, including those of any state or local governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under division (J) of this section.

(G) Class 7. Claims filed late or any other claims other than claims under divisions (H) , (I), and (J) of this section.

(H) Class 8. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.

(I) Class 9. Interest at the legal rate compounded annually on all claims in the classes prescribed in divisions (A) to (H) of this section, except for claims of the federal government, from the date of the order for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the interest or dividend is declared, according to the terms of a plan proposed by the liquidator and approved by the court supervising the liquidation. The liquidator, with the approval of the court, may make reasonable approximate computations of interest to be paid under this division.

(J) Class 10. The claims of shareholders or other owners.

If any provision of this section or the application of any provision of this section to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section, and to this end the provisions are severable.

(K) As used in sections 3903.42 and 3903.421 of the Revised Code, "contracted provider" and "medicaid recipient" have the same meanings as in section 3903.14 of the Revised Code.

Amended by 129th General AssemblyFile No.68,HB 250, §1, eff. 3/22/2012.

Effective Date: 12-04-1995; 09-29-2005



Section 3903.421 - Medicaid health insuring corporation bond and securities.

(A) Notwithstanding section 3903.42 of the Revised Code, both of the following apply to medicaid health insuring corporation performance bonds and securities:

(1) Proceeds from the bond issued or securities held pursuant to section 1751.271 of the Revised Code that have been paid to or deposited with the department of insurance shall be considered special deposits for purposes of satisfying claims of contracted providers for covered health care services provided to medicaid recipients;

(2) Contracted providers that have claims against a health insuring corporation for covered health care services provided to medicaid recipients shall be given first priority against the proceeds of the bond or securities held pursuant to section 1751.27 of the Revised Code, to the exclusion of other creditors, except as provided for in this section.

(B) If the amount of the proceeds of the bond or securities are not sufficient to satisfy all of the allowed claims of contracted providers for covered health care services provided to medicaid recipients, payment shall proceed as follows:

(1) Contracted providers shall share in the proceeds of the bond or securities pro rata based on the allowed amount of the providers' claims against the health insuring corporation for covered health care services provided to medicaid recipients;

(2) After payments are made under division (B)(1) of this section, the net unpaid balance of the claims of contracted providers shall be allowed for payment from the general assets of the estate in accordance with the priorities set forth in section 3903.42 of the Revised Code.

(C) If the amount of the proceeds of the bond or securities exceeds the allowed claims of contracted providers for covered health care services provided to medicaid recipients, the excess amount shall be considered a general asset of the health insuring corporation's estate to be distributed to other claimants in accordance with the priorities set forth in section 3903.42 of the Revised Code.

Effective Date: 09-29-2005



Section 3903.43 - Review and investigation of claims.

(A) The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as he considers necessary. He may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under section 3903.39 of the Revised Code. As soon as practicable, he shall present to the court a report of the claims against the insurer with his recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(B) The court may approve, disapprove, or modify the report on claims by the liquidator. Such reports as are not modified by the court within a period of sixty days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to section 3903.39 of the Revised Code. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

Effective Date: 03-07-1983



Section 3903.44 - Court payment of distributions.

Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.

Effective Date: 03-07-1983



Section 3903.45 - Distribution of unclaimed and withheld funds.

(A) All unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be distributed in accordance with section 3903.42 of the Revised Code among those claimants to whom it is possible to make immediate payment.

(B) All funds withheld under section 3903.38 of the Revised Code and not distributed shall upon discharge of the liquidator be deposited with the treasurer of state and paid by him in accordance with section 3903.38 of the Revised Code. Any sums remaining which under section 3903.38 of the Revised Code would revert to the undistributed assets of the insurer shall be distributed by the treasurer of state in accordance with section 3903.42 of the Revised Code among those claimants to whom it is possible to make immediate payment unless the superintendent of insurance in his discretion files a motion requesting the court to reopen the liquidation under section 3903.47 of the Revised Code.

Effective Date: 03-07-1983



Section 3903.46 - Discharge of liquidator.

(A) When all assets justifying the expense of collection and distribution have been collected and distributed under sections 3903.01 to 3903.59 of the Revised Code, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be appropriate.

(B) Any other person may apply to the court at any time for an order under division (A) of this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.

Effective Date: 03-07-1983



Section 3903.47 - Motion to reopen proceedings.

After the liquidation proceeding has been terminated and the liquidator discharged, the superintendent of insurance or other interested party may at any time file a motion to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.

Effective Date: 03-07-1983



Section 3903.48 - Court to direct retention or destruction of insurer's records.

Whenever it shall appear to the superintendent of insurance that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.

Effective Date: 03-07-1983



Section 3903.49 - Audit of books of proceeding.

The court may cause audits to be made of the books of the superintendent of insurance relating to any proceeding established under sections 3903.01 to 3903.59 of the Revised Code, and a report of each audit shall be filed with the superintendent and with the court. The books, records, and other documents of the proceeding shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the proceeding.

Effective Date: 03-07-1983



Section 3903.50 - Order appointing conservator.

(A) If a domiciliary liquidator has not been appointed, the superintendent of insurance may file a complaint in the court of common pleas for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds in section 3903.12 of the Revised Code;

(2) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(4) That its certificate of authority to do business in this state has been revoked or none was ever issued and that there are residents of this state with outstanding claims or outstanding policies.

(B) When an order is sought under division (A) of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(C) The court may issue the order in whatever terms it considers appropriate. Persons dealing with the property of the insurer are charged with notice of a judgment ordering the supervisor to act as conservator under this section from the time when the judgment is filed under Civil Rule 58, or a certified copy of the judgment is filed under Civil Rule 3(F), with the clerk of the court of common pleas of the county in which the principal business of the company is located or the county in which its principal office or place of business is located.

(D) The conservator may at any time file a motion for and the court may grant an order under section 3903.51 of the Revised Code to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under section 3903.53 of the Revised Code to be appointed ancillary receiver.

(E) The conservator may at any time move the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs shall be assessed against the party.

Effective Date: 03-07-1983



Section 3903.51 - Order directing liquidation.

(A) If no domiciliary liquidator has been appointed, the superintendent of insurance may file a complaint in the court of common pleas for an order directing him to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds in section 3903.12 or 3903.17 of the Revised Code;

(2) Any of the grounds specified in divisions (A)(2) to (4) of section 3903.50 of the Revised Code.

(B) When an order is sought under division (A) of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(C) If it shall appear to the court that the best interests of creditors, policyholders, and the public require, the court may issue an order to liquidate in whatever terms it considers appropriate. Persons dealing with the property of the insurer are charged with notice of a judgment ordering liquidation under this section from the time when the judgment is filed under Civil Rule 58, or a certified copy of the judgment is filed under Civil Rule 3(F), with the clerk of the court of common pleas of the county in which the principal business of the company is located or the county in which its principal office or place of business is located.

(D) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator appointed under divisions (A) to (C) of this section shall thereafter act as ancillary receiver under section 3903.53 of the Revised Code. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator appointed under divisions (A) to (C) of this section may file a motion requesting the court for permission to act as ancillary receiver under section 3903.53 of the Revised Code.

(E) On the same grounds as are specified in division (A) of this section, the superintendent may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the superintendent considers desirable for the protection of the policyholders and creditors in this state.

(F) The court may order the superintendent, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under sections 3903.01 to 3903.59 of the Revised Code as are otherwise compatible with the provisions of this section.

Effective Date: 03-07-1983



Section 3903.52 - Power of domiciliary liquidator.

(A) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under division (C) of section 3903.53 of the Revised Code, be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, agents' balances, and all of the books, accounts, and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the complaint or petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this state. He also shall have the right to recover all other assets of the insurer located in this state, subject to section 3903.53 of the Revised Code.

(B) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the superintendent of insurance shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts, and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The superintendent may file a complaint for a conservation or liquidation order under section 3903.50 or 3903.51 of the Revised Code, or for an ancillary receivership under section 3903.53 of the Revised Code, or after approval by the court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(C) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

Effective Date: 03-07-1983



Section 3903.53 - Appointing ancillary receiver.

(A) If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the superintendent of insurance may file a complaint in the court of common pleas requesting appointment as ancillary receiver in this state if both of the following apply:

(1) There are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

(2) The protection of creditors or policyholders in this state so requires.

(B) The court may issue an order appointing an ancillary receiver in whatever terms it shall consider appropriate. Persons dealing with the property of the insurer are charged with notice of the order appointing an ancillary receiver from the time when the judgment ordering the appointment is filed under Civil Rule 58, or a certified copy of the judgment is filed under Civil Rule 3(F), with the clerk of the court of common pleas of the county in which the property is located.

(C) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts, and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(D) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties, and powers to those provided in division (C) of this section for ancillary receivers appointed in this state.

Effective Date: 03-07-1983



Section 3903.54 - Discretion of superintendent to commence proceedings.

The superintendent of insurance in his sole discretion may commence proceedings under sections 3903.09 to 3903.11 of the Revised Code at the request of the superintendent or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.

Effective Date: 03-07-1983



Section 3903.55 - Foreign claimants.

(A) In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(B) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in sections 3903.01 to 3903.59 of the Revised Code, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in division (B) of section 3903.56 of the Revised Code with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against assets under section 3903.42 of the Revised Code.

Effective Date: 03-07-1983



Section 3903.56 - Ohio residents claiming against foreign insurers.

(A) In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(B) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state. If a claimant elects to prove his claim in this state, he shall file his claim with the liquidator in the manner provided in sections 3903.35 and 3903.36 of the Revised Code. The ancillary receiver shall make his recommendation to the court as under section 3939.43 of the Revised Code. He shall also arrange a date for hearing if necessary under section 3903.39 of the Revised Code and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least forty days prior to the date set for hearing. If the domiciliary liquidator, within thirty days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(C) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

Effective Date: 03-07-1983



Section 3903.57 - Attachment, garnishment or execution proceedings blocked.

During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.

Effective Date: 03-07-1983



Section 3903.58 - Distribution order among claimants from reciprocal states.

(A) In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from assets regardless of where such assets are located.

(B) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(C) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 3903.41 of the Revised Code, in which case the deficiency, if any, shall be treated as a claim against the assets of the insurer on the same basis as claims of unsecured creditors.

Effective Date: 03-07-1983



Section 3903.59 - Failure to transfer assets to Ohio liquidator by ancillary receiver.

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within the ancillary receiver's control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims shall be placed in the class of claims under division (H) of section 3903.42 of the Revised Code.

Effective Date: 12-04-1995



Section 3903.71 - Unsound company, suspension of authority to do business.

If it appears to the superintendent of insurance upon satisfactory evidence that the affairs of an insurance company, partnership, association, or reciprocal insurance exchange, not organized under the laws of this state, are such that any of the following conditions exist, he shall suspend the authority granted to such company to do business in this state:

(A) It cannot meet the current applicable requirements for incorporation and commencement of the business of insurance in this state;

(B) It has commenced, or has attempted to commence, any voluntary liquidation or dissolution proceeding, or any proceeding to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, conservator, or similar officer for itself;

(C) It is the subject of liquidation or dissolution proceedings undertaken by another state, or any other proceeding undertaken by another state to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, conservator, or similar officer;

(D) Its ratio of premium writings to surplus and capital are unreasonable as determined by the superintendent of insurance;

(E) Its further transaction of business would be hazardous to its policyholders, contract holders, or the public as shown by the following conduct, but not necessarily limited to only the following:

(1) Its investments are made so as to make unavailable within a reasonable time sufficient moneys to meet promptly any demand which might in the ordinary course of business be properly made against it;

(2) Any of its officers or directors have embezzled, sequestered, or wrongfully diverted any of its assets;

(3) It has willfully violated its charter or any law of this state.

If no demand for a hearing is made by the suspended company within thirty days after suspension, such suspension shall become a revocation of the authority to transact the business of insurance in this state. Any such hearing shall be held in compliance with sections 119.01 to 119.13 of the Revised Code. If during such hearing, satisfactory evidence of any of the enumerated conditions of this section is found to exist, the superintendent shall revoke the authority to transact the business of insurance in this state.

Effective Date: 03-07-1983



Section 3903.72 - Superintendent to annually value reserves for life insurance policies, annuity and pure endowment contracts.

(A) The superintendent of insurance shall annually value, or cause to be valued, the reserve liabilities, referred to in this section as reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state. The superintendent may certify the amount of such reserves, specifying the mortality tables, rates of interest, and net level premium method and other methods used to calculate reserves. In calculating reserves, the superintendent may use group methods and approximate averages for fractions of a year or otherwise. The valuation of the reserves of a company organized under the laws of a foreign government shall be limited to its United States business.

In lieu of a valuation of the reserves of a foreign company, the superintendent may accept the valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standards required by this section, provided such official accepts the certificate of valuation of the superintendent when such certificate states that the valuation was made in a specified manner and when such valuation complies with the minimum standards required by the law of that state or jurisdiction.

A company, which adopts a standard of valuation producing aggregate reserves greater than those required by this section, may adopt a lower standard of valuation with the approval of the superintendent, but not lower than the minimum provided by this section. However, the holding of additional reserves previously determined by a qualified actuary to be necessary for the actuary to render the opinions required by divisions (B)(1) and (2) of this section shall not be deemed to be the adoption of a higher standard of valuation.

(B)

(1) Every life insurance company doing business in this state shall annually submit to the superintendent the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by rule by the superintendent are computed appropriately, are based on assumptions that satisfy contractual provisions, and are consistent with prior reported amounts. The opinion shall be submitted no later than March 1, 1996, and no later than the first day of March of each year thereafter. The superintendent shall adopt rules establishing the form and content of this opinion, and may require the life insurance company to supply information in addition to that contained in the actuarial opinion.

As used in this section, a "qualified actuary" means a person who is a member in good standing of the American academy of actuaries and who meets the requirements set by rule by the superintendent.

(2)

(a) Every life insurance company, except as exempted by rule adopted by the superintendent, shall also include in the annual opinion required by division (B)(1) of this section an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by rule by the superintendent, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and the expenses associated with the policies and contracts.

(b) The superintendent may provide by rule for a transition period for establishing any higher reserves that the qualified actuary may consider necessary to render the opinion required by division (B) of this section.

(c) Each opinion required by division (b) of this section shall be supported by a memorandum prepared in form and content as specified by rule by the superintendent.

(d) If a life insurance company fails to provide a supporting memorandum within the period of time specified by rule by the superintendent, or if the superintendent determines that a supporting memorandum fails to meet the standards set out in the rule, or is otherwise unacceptable to the superintendent, the superintendent may employ, at the expense of the insurance company, a qualified actuary to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the superintendent.

(3) Every opinion required by division (B) of this section is governed by the following:

(a) The opinion shall be submitted with the annual statement reflecting the valuation of the reserve liabilities.

(b) The opinion shall apply to all business in force including individual and group health insurance plans.

(c) The opinion shall be based on standards adopted from time to time by the actuarial standards board of the American academy of actuaries and on such additional standards as the superintendent may prescribe by rule.

(d) In the case of an opinion required to be submitted by a foreign or alien life insurance company, the superintendent may accept the opinion filed by that company with the insurance regulatory authority of another state if the superintendent determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(e) Except in cases of fraud or willful misconduct, the qualified actuary is not liable for damages in any civil action to any person, other than the insurance company and the superintendent, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(f) The superintendent shall establish by rule penalties for an insurance company's or qualified actuary's failure to comply with this section.

(g) The superintendent shall keep as confidential and privileged any memorandum received in support of a qualified actuary's opinion and also any other material provided by the insurance company to the superintendent in connection with the opinion. The memorandum and other materials shall not be made public, and shall not be subject to subpoena other than for the purpose of defending an action required by this section or rules adopted under this section. However, if any portion of a confidential and privileged memorandum is cited by the company in its marketing, is cited before any governmental agency other than a state insurance regulatory authority, or is released by the company to the news media, the entire memorandum shall no longer be confidential and privileged.

(h) Notwithstanding division (B)(3)(g) of this section, the superintendent may do any of the following:

(i) Disclose memoranda and other materials described in this section upon obtaining prior written consent from the insurer to which the memorandum or other materials pertain;

(ii) Disclose memoranda and other materials described in this section to the American academy of actuaries upon receipt of a written request from the academy stating that a memorandum or other material is required for the purpose of professional disciplinary proceedings. A request from the American academy of actuaries shall set forth the procedures to be used by the academy for preserving the confidential and privileged status of the memorandum or other material. If the procedures set forth are not satisfactory to the superintendent, the superintendent shall not release the memorandum or other material to the academy.

(iii) Share memoranda and other materials described in this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of any confidential or privileged memorandum or other material and has authority to do so;

(iv) Disclose memoranda and other materials described in this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(i) Notwithstanding divisions (B)(3)(g) and (h) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential or privileged memoranda and other material received pursuant to division (B)(3)(h)(iii) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged memorandum or other material and has authority to do so.

(j) Notwithstanding divisions (B)(3)(g) and (h) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose memoranda and other material described in this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(k) Nothing in this section shall prohibit the superintendent from receiving memoranda and other material in accordance with section 3901.045 of the Revised Code.

(l) The superintendent may enter into agreements governing the sharing and use of memoranda and materials consistent with the requirements of this section.

(m)

(i) No waiver of any applicable privilege or claim of confidentiality in the memoranda and materials described in this section shall occur as a result of sharing or receiving memoranda and material as authorized in divisions (B)(3)(h)(ii) and (iii), (B)(3)(i), and (B)(3)(k) of this section.

(ii) The disclosure of any memorandum or material in connection with a regulatory or legal action pursuant to divisions (B)(3)(h)(iv) and (B)(3)(j) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the memorandum or material to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

(C) Except in the case of policies and contracts to which division (D) of this section applies, the minimum standard for the valuation of reserves shall be the method set forth in section 3915.04 of the Revised Code, using four per cent interest and the American experience table of mortality; provided that in no event shall a company's aggregate reserves for policies and contracts which guarantee nonforfeiture benefits be less than the aggregate reserves calculated in accordance with the standard used in calculating nonforfeiture benefits for such policies and contracts.

Reserves for such policies and contracts may be calculated according to standards which produce aggregate reserves greater than the minimum reserves required by this division.

(D) This division applies to all life insurance policies and annuity and pure endowment contracts issued on and after November 5, 1959, or each earlier date not before July 17, 1947, elected by the company for one or more of such policies or contracts as the date on which it would comply with the provisions of the nonforfeiture law for life insurance provided in section 3915.07 of the Revised Code or with the provisions of this division. The minimum standard for the valuation of all such policies and contracts shall be the commissioners reserve valuation method defined in division (E), (F), (H), or (K) of this section and the following tables and interest rates:

(1) For ordinary life insurance policies, excluding disability and accidental death benefits, issued on the standard basis:

(a) On and after November 5, 1959, or an earlier date, not before July 17, 1947, specified in a written notice by the company to the superintendent of its election to use this table and before division (D)(1)(b) of this section became operative for subsequent policy issues, the commissioners 1941 standard ordinary mortality table and three and one-half per cent interest;

(b) On and after January 1, 1966, or an earlier date, not before November 5, 1959, specified in a written notice by the company to the superintendent of its election to use this table and before division (D)(1)(c) of this section becomes operative for subsequent policy issues, the commissioners 1958 standard ordinary mortality table and three and one-half per cent interest before January 1, 1975; four per cent interest on and after January 1, 1975 and before January 1, 1979; and four and one-half per cent interest on and after January 1, 1979; provided that modified premiums and present values for female risks may be calculated at an age three years younger than the actual age of the insured for policies issued before January 1, 1979, and at an age six years younger for policies issued on and after January 1, 1979.

(c) On and after January 1, 1989, or an earlier date, not before January 1, 1983, specified in a written notice by the company to the superintendent of its election to use this table, the commissioners 1980 standard ordinary mortality table and the applicable valuation interest rate as defined in section 3903.721 of the Revised Code. The company may elect to use the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors for any specified plan of life insurance. The superintendent may approve the use of any ordinary mortality table adopted after 1980 by the national association of insurance commissioners for determining the minimum standard for the valuation of such policies.

(2) For industrial life insurance policies, excluding disability and accidental death benefits, issued on the standard basis:

(a) On and after November 5, 1959, or an earlier date, not before July 17, 1947, specified in a written notice by the company to the superintendent of its election to use this table and before division (D)(2)(b) of this section became operative for subsequent policy issues, the 1941 standard industrial mortality table and three and one-half per cent interest;

(b) On and after January 1, 1968, or an earlier date, not before September 2, 1963, specified in a written notice by the company to the superintendent of its election to use this table, the commissioners 1961 standard industrial mortality table and three and one-half per cent interest before January 1, 1975; four per cent interest on and after January 1, 1975 and before January 1, 1979; four and one-half per cent interest on and after January 1, 1979 and before January 1, 1989, or before an earlier date, not before January 1, 1983, specified in a written notice by the company to the superintendent of its election to issue such policies pursuant to the provisions of the nonforfeiture law for life insurance provided in section 3915.071 of the Revised Code. On and after January 1, 1989, or such earlier date, the interest rate to be used in calculating the minimum reserve for such policies is the applicable valuation interest rate as defined in section 3903.721 of the Revised Code. The superintendent may approve the use of any industrial mortality table adopted after 1980 by the national association of insurance commissioners for determining the minimum standard for the valuation of such policies.

(3) For all individual annuity and pure endowment contracts, excluding disability and accidental death benefits, issued:

(a) On and after November 5, 1959, or an earlier date, not before July 17, 1947, as of which the company elected to comply with this division (D)(3)(a) and before division (D)(3)(b) of this section became operative for subsequent contract issues, the 1937 standard annuity mortality table, or, at the option of the company, the annuity mortality table for 1949, ultimate, or any modification of either table approved by the superintendent and three and one-half per cent interest;

(b) On and after January 1, 1979, or an earlier date, not before January 1, 1975, specified by the company in a written notice to the superintendent of its election to use this table, the 1971 individual annuity mortality table or any modification of that table approved by the superintendent and four per cent interest on and after January 1, 1975 and before January 1, 1979; four and one-half per cent interest on and after January 1, 1979, and before January 1, 1983; and the valuation interest rate as defined in section 3903.721 of the Revised Code on and after January 1, 1983, except that on and after January 1, 1975, and before January 1, 1979, the interest rate is six per cent for single premium immediate contracts and on and after January 1, 1979, and before January 1, 1983, the interest rate is five and one-half per cent for single premium deferred contracts and seven and one-half per cent for single premium immediate contracts. The superintendent may approve the use of any individual annuity mortality table adopted after 1980 by the national association of insurance commissioners, either as adopted or as modified by the superintendent, for determining the minimum standard for the valuation of such contracts.

(4) For all annuity and pure endowment contracts, excluding disability and accidental death benefits, purchased under group annuity and pure endowment contracts:

(a) On and after November 5, 1959, or an earlier date, not before July 17, 1947, as of which the company elected to comply with this division (D)(4)(a) and before division (D)(4)(b) of this section became operative for subsequent contract purchases, the group annuity mortality table for 1951, any modification of this table approved by the superintendent, or either of the tables, or modification of either of them, specified in division (D)(3)(a) of this section for individual annuity and pure endowment contracts and three and one-half per cent interest;

(b) On and after January 1, 1979, or an earlier date, not before January 1, 1975, specified by the company in a written notice to the superintendent of its election to use this table, the 1971 group annuity mortality table, or any modification of that table approved by the superintendent, and six per cent interest on and after January 1, 1975, and before January 1, 1979; seven and one-half per cent interest on and after January 1, 1979, and before January 1, 1983, and the valuation interest rate as defined in section 3903.721 of the Revised Code on and after January 1, 1983. The superintendent may approve the use of any group annuity mortality table adopted after 1980 by the national association of insurance commissioners, either as adopted or as modified by the superintendent, for determining the minimum standard for the valuation of such contracts.

(5) For total and permanent disability benefits in or supplementary to ordinary policies and contracts issued:

(a) On and after July 17, 1947, and before January 1, 1961, the class (3) disability table (1926) and three and one-half per cent interest. This table, for active lives, shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(b) On and after January 1, 1961, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard for the type of benefit; except that a company may, at its option, use the class (3) disability table (1926) for policies and contracts issued on and after January 1, 1961, and before January 1, 1966. Any such table, for active lives, shall be combined with a mortality table permitted for calculating the reserves for life insurance policies. The interest rate to be used in calculating minimum reserves for such benefits may not exceed the applicable rate specified in division (D)(1) of this section for ordinary life insurance policies. The superintendent may approve the use of any table of disablement rates and termination rates adopted after 1980 by the national association of insurance commissioners for determining the minimum standard for the valuation of such total and permanent benefits.

(6) For accidental death benefits in or supplementary to policies issued:

(a) On and after July 17, 1947, and before January 1, 1961, the inter-company double indemnity mortality table and three and one-half per cent interest. This table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(b) On and after January 1, 1961, the 1959 accidental death benefits table; except that a company may, at its option, use the inter-company double indemnity mortality table for policies issued on and after January 1, 1961, and before January 1, 1966. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies. The interest rate to be used in calculating the minimum reserves for such benefits may not exceed the applicable rate specified in division (D)(1) of this section for ordinary life insurance policies. The superintendent may approve the use of any accidental death benefits table adopted after 1980 by the national association of insurance commissioners for determining the minimum standard for the valuation of such accidental death benefits.

(7) For group life insurance, life insurance issued on the substandard basis and all other special benefits, such tables as may be approved by the superintendent and interest not to exceed the applicable rate used in division (D)(1) of this section for ordinary life insurance policies.

(E) This division defines the commissioners reserve valuation method for all policies, riders, and supplemental policy provisions, with life insurance or endowment benefits, or both, providing for uniform amounts of life insurance and requiring uniform premiums. Reserves for such policies, riders, and provisions, except as otherwise provided in divisions (F) and (K) of this section, shall be the excess, if any, of the present value on the valuation date of the future guaranteed benefits over the present value on that date of the future modified net premiums. The modified net premium is a uniform percentage of each contract premium specified for the guaranteed benefits such that the present value, at the date of issue, of all modified net premiums shall be equal to the present value, on the date of issue, of the future guaranteed benefits plus the excess of division (E)(1) over division (E)(2) of this section, as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due; provided that such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy.

(2) A net one-year term premium for such benefits provided for in the first policy year.

(F) This division defines the commissioners reserve valuation method for all life insurance policies issued on or after January 1, 1989, that have a first year premium in excess of the premium for the second policy year and for which excess no comparable benefit is provided in the first year and that provide either an endowment benefit or cash surrender value, or both, in an amount greater than the excess. Reserves for such policies before the assumed ending date shall be the greater of the amount calculated in accordance with division (E) of this section and the reserve calculated in accordance with that division but with the following changes:

(1) The value defined in division (E)(1) of this section shall be reduced by fifteen per cent of the amount of such excess first-year premium;

(2) All present values of benefits and premiums shall be determined without reference to premiums and benefits provided for by the policy after the assumed ending date;

(3) The policy shall be assumed to mature on the assumed ending date in the amount of its endowment benefits and cash surrender value. The assumed ending date is the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess first-year premium.

On and after the assumed ending date, the reserve for such policies shall be calculated in accordance with division (E) of this section.

(G) Reserves according to the commissioners reserve valuation method for:

(1) All policies, riders, and supplemental policy provisions providing varying amounts of life insurance or requiring payment of varying premiums;

(2) Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code of 1954, as amended;

(3) Disability and accidental death benefits in all policies and contracts; and

(4) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of division (E) of this section.

Extra premiums charged because of impairments or special hazards shall be disregarded in determining modified net premiums.

(H) This division defines the commissioners annuity reserve valuation method for all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code of 1954, as amended.

Reserves for benefits under such contracts, excluding disability and accidental death benefits, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contract at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations required by the terms of the contract that become payable prior to the end of each such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(I) In no event shall a company's aggregate reserves for all life insurance policies, to which division (D) of this section applies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the method set forth in divisions (E), (F), (G), (K), and (L) of this section and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by division (B) of this section.

(J) Reserves for any category of policies, contracts, or benefits as established by the superintendent may be calculated, at the option of the company, according to any standards which produce aggregate reserves for such category greater than those calculated according to the minimum standards provided in this section, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for in such standards.

(K) If in any contract year the valuation net premium calculated by the method used in calculating the reserve for a policy or contract but using the minimum valuation standards of mortality and rate of interest is more than the gross premium for such policy or contract, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by such method but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this division are those required by division (D) of this section.

For the purposes of this division, the minimum reserve for any policy to which the provisions of division (F) of this section apply shall be calculated as if the method used in calculating the reserve for such policy were the method defined in division (E) of this section. The minimum reserve for such policy shall be the greater of the reserve calculated in accordance with division (F) of this section and in accordance with this division.

(L) Methods for determining the reserves for plans of life insurance or annuity which are of such a nature that minimum reserves cannot be determined by the methods described in this section shall be promulgated by rule adopted by the superintendent. The reserves to be held under such plans must be appropriate in relation to the benefits and the pattern of premiums for each plan and must be computed by methods which are consistent with the principles of this section. This division applies to any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the company on the basis of an estimate of future experience made at the time of any such determination.

(M) The superintendent shall adopt rules specifying minimum reserve standards for the valuation of individual and group health plans.

Effective Date: 06-18-2002



Section 3903.721 - Determination of valuation interest rate.

(A) The valuation interest rate (VIR) required by division (D) of section 3903.72 of the Revised Code is determined:

(1) For all life insurance policies, by adding three per cent to the result of multiplying W (the applicable weighting factor) by R minus three per cent (where R is the lesser of the reference interest rate and nine per cent) and also adding the result of multiplying one-half of the weighting factor by R minus nine per cent (where R is the greater of the reference interest rate and nine per cent), expressed as follows:

VIR = .03 W (R - .03) W/2 (R - .09).

Provided that if the valuation interest rate for policies issued in any calendar year determined in accordance with this division does not differ from the valuation interest rate for similar policies issued in the preceding calendar year by at least one-half of one per cent, the valuation interest rate for such policies shall be equal to the valuation interest rate for the preceding calendar year. For any calendar year the valuation interest rate is determined for each preceding calendar year starting with 1980.

(2) For all annuity and guaranteed interest contracts by adding to three per cent the result of multiplying W (the applicable weighting factor) by R minus three per cent (where R is the reference interest rate), expressed as follows:

VIR = .03 W (R - .03).

Provided that, the life insurance formula stated in division (A)(1) of this section shall apply to all annuity and guaranteed interest contracts with cash settlement options valued on an issue year basis and with guarantee durations in excess of ten years other than single premium immediate annuities and annuity and guaranteed interest contracts.

(3) The results obtained under divisions (A)(1) and (2) of this section shall be rounded to the nearer one-quarter of one per cent.

(B) The weighting factors for life insurance policies change with the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under an option to convert to a plan of life insurance with premium rates or nonforfeitures values, or both, guaranteed in the policy. The weighting factors are shown in the following table:

Weighting Factors for Life Insurance

Guarantee Duration (Years) Weighting Factors

10 or less .50

More than 10, but not more than 20 .45

More than 20 .35

(C) The weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuity and guaranteed interest contracts with cash settlement options is eighty-hundredths.

(D) Weighting factors for all other annuity and guaranteed interest contracts vary with the type of plan and guarantee duration. The types of plans are as follows:

(1) A plan type A is one in which funds may not be withdrawn or may be withdrawn in only one of three ways:

(a) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the company;

(b) Without such adjustment but installments over five or more years;

(c) As an immediate life annuity.

(2) A plan type B is one in which the funds may not be withdrawn before the expiration of the interest rate guarantee unless an adjustment is made to reflect changes in interest rates or asset values since receipt of the funds by the company or unless they are withdrawn in installments over five or more years. At the end of the interest rate guarantee, funds may be withdrawn in a single sum or in installments over less than five years without adjustment.

(3) A plan type C is one in which the funds may be withdrawn before the end of the interest rate guarantee in a single sum or in installments over less than five years without adjustment or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(4) The guarantee duration for an annuity or guaranteed interest contract with cash settlement options is the number of years for which the contract guarantees interest rates in excess of the valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. The guarantee duration for annuity and guaranteed interest contracts without cash settlement options is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(5) Annuity and guaranteed interest contracts with cash settlement options may be valued on an issue year basis or on a change in fund basis. If valued on an issue year basis, the interest rate used to determine the minimum valuation standard for the entire duration is the valuation interest rate for the year of issue or purchase. If valued on a change in fund basis, the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the contract is the valuation interest rate for the year of change in the fund. Annuity and guaranteed interest contracts without cash settlement options must be valued on an issue year basis.

(6) These weighting factors are specified in the applicable table shown below. Table I applies to annuity and guaranteed interest contracts valued on an issue year basis that either guarantee interest on considerations received more than one year after issue or purchase or that have no cash settlement options. Table II applies to annuity and guaranteed interest contracts with cash settlement options valued on an issue year basis that do not guarantee interest on considerations received more than one year after issue or purchase. Tables III and IV are for contracts similar to those in tables I and II, respectively, except that they are valued on a change in fund basis and one-year guarantee refers to one year following the valuation date.

Weighting Factors for Annuities and Guaranteed

Interest Contracts

Table I

Issue Year Basis - Interest on Considerations

After First Year

Guaranteed Or No Cash Settlement Options

Guarantee Weighting Factor

Duration for Plan Type

(Years) A B C

5 or less .80 .60 .50

More than 5, but not more than 10 .75 .60 .50

More than 10, but not more than 20 .65 .50 .45

More than 20 .45 .35 .35

Table II

Issue Year Basis - Interest on Considerations

After First Year

NOT Guaranteed And Cash Settlement Options

Guarantee Weighting Factor

Duration for Plan Type

(Years) A B C

5 or less .85 .65 .55

More than 5, but not more than 10 .80 .65 .55

More than 10, but not more than 20 .70 .55 .50

More than 20 .50 .40 .40

Table III

Change in Fund Basis - Interest on Considerations

Guaranteed More Than Twelve Months After

Valuation Date

Guarantee Weighting Factor

Duration for Plan Type

(Years) A B C

5 or less .95 .85 .55

More than 5, but not more than 10 .90 .85 .55

More than 10, but not more than 20 .80 .75 .50

More than 20 .60 .60 .40

Table IV

Change in Fund Basis - Interest on Considerations

NOT Guaranteed More Than Twelve Months After

Valuation Date

Guarantee Weighting Factor

Duration for Plan Type

(Years) A B C

5 or less 1.00.90 .60

More than 5, but not more than 10 .95 .90 .90

More than 10, but not more than 20 .85 .80 .55

More than 20 .65 .65 .45

(E) The reference interest rate is determined by taking the average for the applicable period of time of Moody's corporate bond yield average - monthly average corporates, as published by Moody's Investors Service, Inc.

(1) The reference interest rate for all life insurance is the lesser of such average over the thirty-six month period and such average over the twelve-month period ending on the thirtieth day of June of the calendar year preceding the year of issue.

(2) The reference interest rate for annuity and guaranteed interest contracts with cash settlement options, except single premium immediate annuities and annuity benefits involving life contingencies arising from other annuity and guaranteed interest contracts with cash settlement options, valued on an issue year basis with guarantee durations in excess of ten years, is the lesser of such average over the thirty-six month period and such average over the twelve-month period ending on the thirtieth day of June of the calendar year of issue or purchase.

(3) The reference interest rate for all annuity and guaranteed interest contracts valued on a change in fund basis is such average over the twelve-month period ending on the thirtieth day of June of the calendar year in which a change in the fund occurs.

(4) The reference interest rate for all single premium immediate annuities, annuity benefits involving life contingencies arising from other annuity and guaranteed interest contracts with cash settlement options, and all other annuity and guaranteed interest contracts is such average over the twelve-month period ending on the thirtieth day of June of the calendar year of issue or purchase.

(5) If such corporate bond rate average is no longer published or the national association of insurance commissioners determines that such average is no longer appropriate, the superintendent may approve the use of any alternative method for the determination of the reference interest rate adopted by the commissioners.

Effective Date: 03-03-1996



Section 3903.73 - Deposit of securities with treasurer of state.

All securities deposited with the superintendent of insurance shall be deposited by him with the treasurer of state, and the treasurer of state shall not deliver such securities or coupons attached thereto, except upon the written order of the superintendent. No security shall be accepted for deposit by the superintendent unless it is of par value and market value of one thousand dollars or more.

Effective Date: 03-07-1983



Section 3903.74 - Sale and distribution of securities of defaulting companies.

If any company, corporation, or association required by law to make a deposit with the superintendent of insurance, or other state officer, to secure the contracts or such company, corporation, or association, or for any other purpose, fails to pay any of its liabilities upon such contracts, or other obligations, according to the terms thereof after the liability thereon has been determined, or if such company, corporation, or association, having ceased to do business with this state, leaves unpaid any such liability or has become insolvent, the attorney general, on behalf of the superintendent, or such other officer, and upon the application of any person entitled to participate in such deposit, or the proceeds arising therefrom, shall commence a civil action in the court of common pleas of Franklin county, making the company, corporation, or association a party defendant, to determine the rights of all parties claiming any interest in such deposit, to subject the deposit to the payment or satisfaction of all liabilities, and to distribute such fund among the persons entitled thereto.

Effective Date: 03-07-1983



Section 3903.75 - Notice to claimants.

Upon the filing of the petition authorized by section 3903.74 of the Revised Code, the superintendent of insurance, or other officer, shall publish for six consecutive weeks in three papers of general circulation within the state, one of which is published at the seat of government, a notice containing a succinct statement of the object and prayer of the petition in such action, and the time within which persons claiming to have an interest in such fund are required to answer.

Effective Date: 03-07-1983



Section 3903.76 - Court procedure.

The clerk of court of common pleas of Franklin county shall forward a copy of the notice required by section 3903.75 of the Revised Code to the last known address of such company, corporation, or association. The Civil Rules shall govern such proceedings, and, upon the hearing of the cause, such order, judgment, or decree shall be entered by the court of common pleas of Franklin county as is just and equitable.

Effective Date: 03-07-1983



Section 3903.77 - .

(A) Every property and casualty insurance company doing business in this state, except as exempted by the superintendent of insurance, annually, shall cause to be prepared by a qualified actuary, appointed by the company, the following documents:

(1) An actuarial opinion that certifies to the reasonableness of the insurance company's reserves and that shall be entitled a "statement of actuarial opinion";

(2) A summary that shall be in support of the statement of actuarial opinion and that shall be entitled an "actuarial opinion summary." An insurance company licensed but not domiciled in this state need not include the actuarial opinion summary in its submissions to the superintendent but shall make the summary available to the superintendent upon request.

(B) The insurance company annually shall submit the documents prepared pursuant to division (A) of this section to the superintendent in accordance with the national association of insurance commissioners' property and casualty annual statement instructions.

(C)

(1) Every property and casualty insurance company doing business in this state shall prepare an actuarial report and underlying work papers to support the statement of actuarial opinion and the actuarial opinion summary required under division (A) of this section in accordance with the national association of insurance commissioners' property and casualty statement instructions. The insurance company shall make the actuarial report and underlying work papers available to the superintendent upon request.

(2) If an insurance company fails to provide the actuarial report or work papers at the request of the superintendent pursuant to division (C)(1) of this section or the superintendent determines that the actuarial report or work papers provided are unacceptable, the superintendent may contract with a qualified actuary at the expense of the insurance company to review the statement of actuarial opinion provided by the insurance company pursuant to division (A) of this section and the basis for that opinion and to preparean actuarial report and work papers.

(D) Except in cases of fraud or willful misconduct on the part of the actuary, no actuary appointed by an insurance company to prepare the statement of actuarial opinion and actuarial opinion summary required under division (A) of this section is liable for damages to any person except the insurance company and the superintendent for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(E) The statement of actuarial opinion required under division (A) of this section is a public document and a public record as defined in section 149.43 of the Revised Code. However, the actuarial opinion summary, actuarial report, work papers, and any documents, materials or other information provided in support of the statement of actuarial opinion are privileged and confidential, are not a public record, and are not subject to subpoena or to discovery, and are not admissible in evidence in any private civil action.

Neither the superintendent nor any person who receives documents, materials, or other information required to be kept confidential under this division while acting under the authority of the superintendent shall testify in any private civil action concerning any documents, materials, or other information required to be kept confidential under this division.

This section shall not be construed to limit the superintendent's authority to release documents to the actuarial board for counseling and discipline so long as the documents are necessary for the purpose of professional disciplinary proceedings and the actuarial board for counseling and discipline establishes procedures satisfactory to the superintendent for preserving the confidentiality of the documents. Neither shall this section be construed to limit the superintendent's authority to use documents, materials, nor other information in furtherance of any regulatory or legal action brought as part of the superintendent's official duties.

(F) In order to assist in the performance of the superintendent's duties, the superintendent may do all of the following:

(1) Share documents, materials, or other information, including any documents, materials, or other information required to be kept confidential under division (E) of this section, with other state, federal, and international regulatory and law enforcement agencies and with the national association of insurance commissioners including its affiliates and subsidiaries if the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information and has the legal authority to maintain confidentiality;

(2) Receive documents, materials, or other information, includingotherwise confidential and privileged documents, materials, and information from other state, federal, and international regulatory and law enforcement agencies and from the national association of insurance commissioners including its affiliates and subsidiaries. The superintendent shall maintain the confidentiality and privileged status of any document, material, or other information received with notice of confidential and privileged status under the laws of the jurisdiction that is the source of the document, material, or information.

(3) Enter into agreements consistent with divisions (E) and (F) of this section for the sharing and use of information.

(G) No waiver of any privilege or claim of confidentiality of documents, materials, or other information shall occur as a result of any disclosure to the superintendent under this section or as a result of any sharing of documents, materials, or other information authorized by the superintendent under division (G) of this section.

(H) As used in this section, "qualified actuary" means a person who is a member in good standing of the American academy of actuaries and who meets the requirements identified in the national association of insurance commissioners' property and casualty statement instructions.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2010.



Section 3903.81 - Risk-based capital for insurers model act definitions.

As used in sections 3903.81 to 3903.93 of the Revised Code:

(A) "Adjusted RBC report" means an RBC report that has been adjusted by the superintendent of insurance in accordance with division (C) of section 3903.82 of the Revised Code.

(B) "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions.

(C) "Company action level RBC" means the product of 2.0 and an insurer's authorized control level RBC.

(D) "Corrective order" means an order issued by the superintendent of insurance in accordance with division (B)(3) of section 3903.84 of the Revised Code specifying corrective actions that the superintendent has determined are required.

(E) "Domestic insurer" means any insurance company organized under Chapter 3907. or 3925. of the Revised Code.

(F) "Foreign insurer" means any insurance company licensed under section 3909.01 or 3927.01 of the Revised Code.

(G) "Life or health insurer" means any insurance company licensed under section 3907.08 or 3909.01 of the Revised Code, a company possessing a certificate of authority pursuant to section 3929.01 of the Revised Code that writes only accident and health insurance, or a fraternal benefit society licensed under Chapter 3921. of the Revised Code.

(H) "Mandatory control level RBC" means the product of .70 and an insurer's authorized control level RBC.

(I) "NAIC" means the national association of insurance commissioners.

(J) "Negative trend" means a negative trend over a period of time for a life or health insurer as determined in accordance with the trend test calculation included in the RBC instructions.

(K) "Property and casualty insurer" means any insurance company that has a certificate of authority pursuant to section 3929.01 of the Revised Code. "Property and casualty insurer" does not include monoline mortgage guarantee insurers, financial guarantee insurers, or title insurers.

(L) "RBC" means risk-based capital.

(M) "RBC instructions" means the RBC report, including risk-based capital instructions, as adopted by the NAIC and as amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC. "RBC instructions" shall also include any modifications adopted by the superintendent, as the superintendent considers to be necessary.

(N) "RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC.

(O) "RBC plan" means a comprehensive financial plan containing the elements specified in division (B) of section 3903.83 of the Revised Code.

(P) "Revised RBC plan" means an RBC plan rejected by the superintendent of insurance and then revised by an insurer with or without incorporating the superintendent of insurance's recommendation.

(Q) "RBC report" means the report required by section 3903.82 of the Revised Code.

(R) "Regulatory action level RBC" means the product of 1.5 and an insurer's authorized control level RBC.

(S) "Total adjusted capital" means the sum of both of the following:

(1) An insurer's statutory capital and surplus as determined in accordance with the statutory accounting applicable to the annual statements prepared on a form adopted under section 3901.77 of the Revised Code, as required to be filed by sections 3907.19, 3909.06, and 3929.30 of the Revised Code;

(2) Such other items, if any, as the RBC instructions may provide.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 3903.82 - Annual report.

(A) Each domestic insurer shall, on or prior to the first day of March of every year, prepare and submit to the superintendent of insurance a report on its RBC levels as of the end of the calendar year just ended, in a form and containing such information as is required by the RBC instructions. In addition, every domestic insurer shall file its RBC report as follows:

(1) With the NAIC, in accordance with the RBC instructions;

(2) With the insurance regulatory authority of any other state in which the insurer is authorized to do business, if the insurance regulatory authority of that state has sent a written request to the insurer for the RBC report. The insurer shall file an RBC report in that state no later than the later of:

(a) Fifteen days after the insurer's receipt of the insurance regulatory authority's request for the RBC report;

(b) Prior to the first day of March.

(B)

(1) A life or health insurer's RBC levels shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take the following risks into account, and may adjust for the covariance between these risks:

(a) Asset risk;

(b) Insurance risk;

(c) Interest rate risk;

(d) All other business risks and such other relevant risks as are set forth in the RBC instructions.

(2) A property and casualty insurer's RBC levels shall be determined in accordance with the formula set forth in the RBC instructions, applying the factors in the manner set forth in the RBC instructions. The formula shall take the following risks into account, and may adjust for the covariance between these risks:

(a) Asset risk;

(b) Credit risk;

(c) Underwriting risk;

(d) All other business risks and such other relevant risks as are set forth in the RBC instructions.

(C) If a domestic insurer files an RBC report that is inaccurate in the judgment of the superintendent, the superintendent shall adjust the RBC report to correct the inaccuracy and then shall provide a copy of the adjusted RBC report to the insurer. The superintendent shall also provide the insurer with a statement of the reasons for any adjustment.

(D) In enacting sections 3903.81 to 3903.93 of the Revised Code, the general assembly finds all of the following:

(1) An excess of capital over the amount produced by the risk-based capital requirements of sections 3903.81 to 3903.93 of the Revised Code, and the formulas, schedules, and instructions referenced in sections 3903.81 to 3903.93 of the Revised Code, is desirable in the business of insurance.

(2) Insurers, accordingly, should seek to maintain capital above the RBC levels required under sections 3903.81 to 3903.93 of the Revised Code.

(3) Additional capital is used and is useful in the insurance business, helping to secure an insurer against various risks inherent in, or affecting, the business of insurance, which risks are not accounted for or are only partially measured by the risk-based capital requirements contained in sections 3903.81 to 3903.93 of the Revised Code.

Effective Date: 03-03-1996



Section 3903.83 - Duty to submit plan.

(A) For purposes of sections 3903.81 to 3903.93 of the Revised Code, a "company action level event" is any of the following events:

(1) A domestic or foreign insurer's filing of an RBC report that indicates that the insurer's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(2) A life or health insurer's filing of an RBC report that indicates that the insurer's total adjusted capital is greater than or equal to its company action level RBC but less than the product of 2.5 and its authorized control level RBC, and that indicates a negative trend;

(3) A property and casualty insurer's filing of an RBC report that indicates that the insurer's total adjusted capital is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0, and that triggers the trend test determined in accordance with the trend test calculation included in the property and casualty RBC instructions;

(4) The notification by the superintendent of insurance to an insurer of an adjustment to the insurer's RBC report, which adjusted RBC report shows the insurer's total adjusted capital within the range described in either division (A)(1) or (2) of this section, provided that the insurer does not challenge the adjusted RBC report under section 3903.87 of the Revised Code;

(5) The superintendent's notification to an insurer, following the hearing required under section 3903.87 of the Revised Code, that the superintendent has rejected the insurer's challenge to an adjusted RBC report showing the insurer's total adjusted capital within the range described in either division (A)(1) or (2) of this section.

(B) In the case of a company action level event, the insurer shall prepare and submit to the superintendent an RBC plan that shall:

(1) Identify the conditions that contributed to the company action level event;

(2) Contain proposals of corrective actions that the insurer intends to take to eliminate the conditions leading to the company action level event;

(3) Provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of the proposed corrective actions and giving effect to the proposed corrective actions. The projections shall include projections of statutory operating income, net income, capital, and surplus. Projections for both new and renewal business may include separate projections for each major line of business, and may separately identify each significant income, expense, and benefit component of the projection.

(4) Identify the key assumptions impacting the insurer's projections made pursuant to division (B)(3) of this section, and describe the sensitivity of the projections to the assumptions;

(5) Identify the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance.

(C) The RBC plan shall be submitted within forty-five days after a company action level event. However, if an insurer has challenged an adjusted RBC report pursuant to section 3903.87 of the Revised Code, the RBC plan need not be submitted until after the hearing required under section 3903.87 of the Revised Code. If the superintendent rejects the insurer's challenge, the RBC plan shall be submitted within forty-five days after the superintendent's notification to the insurer of the rejection of the challenge.

(D)

(1) Within sixty days after an insurer submits an RBC plan to the superintendent, the superintendent shall either require the insurer to implement the RBC plan or shall notify the insurer that the RBC plan is unsatisfactory in the judgment of the superintendent. If the superintendent has determined that the RBC plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions that will render the RBC plan satisfactory in the judgment of the superintendent. Upon such notification from the superintendent, the insurer shall prepare and submit a revised RBC plan, which may incorporate by reference any revisions proposed by the superintendent.

(2) If an insurer challenges, under section 3903.87 of the Revised Code, a notification from the Superintendent that the insurer's RBC plan or a revised RBC plan is unsatisfactory, submission of a revised RBC plan need not be made unless the superintendent rejects the insurer's challenge following the hearing required by section 3903.87 of the Revised Code and then notifies the insurer of this rejection.

(3) An insurer shall submit a revised RBC plan to the superintendent within forty-five days after receiving notification from the superintendent that its RBC plan is unsatisfactory, or, that its challenge to a notification made under division (D)(1) of this section has been rejected, as applicable.

(E) Notwithstanding division (D) of this section, if the superintendent notifies an insurer that its RBC plan or revised RBC plan is unsatisfactory, the superintendent may, at the superintendent's discretion, but subject to the insurer's right to a hearing under section 3903.87 of the Revised Code, specify in the notification that the notification constitutes a regulatory action level event.

(F) Every domestic insurer that submits an RBC plan or revised RBC plan to the superintendent shall file a copy of the RBC plan or revised RBC plan with the insurance regulatory authority of every state in which the insurer is authorized to do business upon receiving the insurance regulatory authority's written request for a copy of the plan, if the state has a confidentiality law with provisions substantially similar to those set forth in divisions (A) and (B) of section 3903.88 of the Revised Code. The insurer shall file the copy in that state no later than the later of:

(1) Fifteen days after receiving the request for a copy of the plan;

(2) The date on which the RBC plan or revised RBC plan is filed pursuant to division (C) or (D) of this section.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 06-18-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 3903.84 - Regulatory action level event duties of superintendent and insurer.

(A) For purposes of sections 3903.81 to 3903.93 of the Revised Code, a "regulatory action level event" is any of the following events:

(1) The filing of an RBC report by an insurer that indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the superintendent of insurance to an insurer of an adjustment to the insurer's RBC report, which adjusted RBC report shows the insurer's total adjusted capital within the range described in division (A)(1) of this section, provided that the insurer does not challenge the adjusted RBC report under section 3903.87 of the Revised Code;

(3) The notification by the superintendent to an insurer, following the hearing required under section 3903.87 of the Revised Code, that the superintendent has rejected the insurer's challenge to an adjusted RBC report, which report shows the insurer's total adjusted capital within the range described in division (A)(1) of this section;

(4) The failure of an insurer to file an RBC report by the first day of March of every year, unless the insurer has provided an explanation for such failure that is satisfactory to the superintendent and has cured the failure within ten days after the filing date;

(5) The failure of an insurer to submit an RBC plan to the superintendent within the time period set forth in division (C) of section 3903.83 of the Revised Code;

(6) The notification by the superintendent to an insurer of both of the following:

(a) The RBC plan or revised RBC plan submitted by the insurer is unsatisfactory in the judgment of the superintendent;

(b) The superintendent's notification constitutes a regulatory action level event with respect to the insurer, provided that the insurer has not challenged the determination under section 3903.87 of the Revised Code.

(7) The superintendent's notification to an insurer, following the hearing required under section 3903.87 of the Revised Code, that the superintendent has rejected the insurer's challenge to the superintendent's determination under division (A)(6) of this section;

(8) The superintendent's notification to an insurer that the superintendent has determined that the insurer has failed to adhere to its RBC plan or revised RBC plan, and this failure has had a substantial adverse effect on the ability of the insurer to eliminate the conditions leading to the company action level event in accordance with its RBC plan or revised RBC plan, provided that the insurer does not challenge this determination under section 3903.87 of the Revised Code;

(9) The superintendent's notification to an insurer, following the hearing required under section 3903.87 of the Revised Code, that the superintendent has rejected the insurer's challenge to a determination made by the superintendent under division (A)(8) of this section.

(B) In the case of a regulatory action level event the superintendent shall do all of the following:

(1) Require the insurer to prepare and submit an RBC plan, or, if applicable, a revised RBC plan;

(2) Perform such examination or analysis as the superintendent considers necessary of the assets, liabilities, and operations of the insurer, including a review of the insurer's RBC plan or revised RBC plan and the results of any sensitivity tests undertaken pursuant to the RBC instructions;

(3) Issue a corrective order specifying such corrective actions as the superintendent determines are required, based upon the superintendent's examination or analysis under division (B)(2) of this section.

(C)

(1) The RBC plan or revised RBC plan required by division (B)(1) of this section shall be submitted to the superintendent within forty-five days after the regulatory action level event, except by an insurer that files a challenge to an adjusted RBC report or a revised RBC plan pursuant to section 3903.87 of the Revised Code. If the superintendent determines the challenge is frivolous, the time limit for the submission of the RBC plan or revised RBC plan shall not be altered by the filing of the challenge.

(2) If an insurer files a nonfrivolous challenge to an adjusted RBC report or a revised RBC plan, the RBC plan or revised RBC plan required by division (B)(1) of this section shall only be submitted to the superintendent if the superintendent rejects the challenge following the hearing required under section 3903.87 of the Revised Code. the RBC plan or revised RBC plan shall be submitted within forty-five days after the superintendent's notification to the insurer of the superintendent's rejection of the insurer's challenge.

(D) The superintendent may retain actuaries, investment experts, and such other consultants, as may be necessary in the superintendent's judgment, to review an insurer's RBC plan or revised RBC plan, to examine or analyze the assets, liabilities, and operation of the insurer, and to formulate a corrective order for the insurer. The fees, costs, and expenses relating to these consultants shall be borne by the affected insurer.

Effective Date: 03-03-1996



Section 3903.85 - Authorized control level event duties of superintendent and insurer.

(A) For purposes of sections 3903.81 to 3903.93 of the Revised Code, an "authorized control level event" is any of the following events:

(1) The filing of an RBC report by an insurer that indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the superintendent of insurance to an insurer of an adjustment to the insurer's RBC report, the adjusted RBC report showing the insurer's total adjusted capital within the range described in division (A)(1) of this section, provided that the insurer does not challenge the adjusted RBC report under section 3903.87 of the Revised Code;

(3) The superintendent's notification to an insurer, following the hearing required under section 3903.87 of the Revised Code, that the superintendent has rejected the insurer's challenge to an adjusted RBC report showing the insurer's total adjusted capital within the range described in division (A)(1) of this section;

(4) The failure of an insurer to respond, in a manner satisfactory to the superintendent, to a corrective order issued under division (B)(3) of section 3903.84 of the Revised Code, provided that the insurer has not challenged the corrective order under section 3903.87 of the Revised Code;

(5) The failure of an insurer to respond, in a manner satisfactory to the superintendent, to a corrective order issued under division (B)(3) of section 3903.84 of the Revised Code, subsequent to the superintendent's modification of an earlier order or the superintendent's rejection of the insurer's challenge of the order under section 3903.87 of the Revised Code.

(B) In the case of an authorized control level event, the superintendent shall do the following:

(1) Take the actions required under section 3903.84 of the Revised Code for regulatory action level events;

(2) If the superintendent considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to place the insurer under regulatory control under sections 3903.01 to 3903.59 of the Revised Code. The authorized control level event shall be deemed sufficient grounds for the superintendent to take action under sections 3903.01 to 3903.59 of the Revised Code. Nothing in sections 3903.81 to 3903.93 of the Revised Code shall impair or restrict the rights, powers, and protections afforded to the superintendent and to insurers under sections 3903.01 to 3903.59 of the Revised Code.

Effective Date: 03-03-1996



Section 3903.86 - Mandatory control level event duties of superintendent and insurer.

(A) For purposes of sections 3903.81 to 3903.93 of the Revised Code, a "mandatory control level event" is any of the following events:

(1) The filing of an RBC report by an insurer that indicates that the insurer's total adjusted capital is less than its mandatory control level RBC;

(2) The notification by the superintendent of insurance to an insurer of an adjustment to the insurer's RBC report, which adjusted RBC report shows the insurer's total adjusted capital at less than its mandatory control level RBC, provided the insurer does not challenge the adjusted RBC report under section 3903.87 of the Revised Code;

(3) The superintendent's notification to an insurer, following the hearing required under section 3903.87 of the Revised Code, that the superintendent has rejected the insurer's challenge to an adjusted RBC report.

(B) In the case of a mandatory control level event, the superintendent shall do the following:

(1) With respect to a life or health insurer, take such actions as are necessary to place the insurer under regulatory control under sections 3903.01 to 3903.59 of the Revised Code. The mandatory control level event shall be deemed sufficient grounds for the superintendent to take action under sections 3903.01 to 3903.59 of the Revised Code. Nothing in sections 3903.81 to 3903.93 of the Revised Code shall impair or restrict the rights, powers, and protections afforded to the superintendent and to insurers under sections 3903.01 to 3903.59 of the Revised Code. However, the superintendent may defer action under this division for up to ninety days after the mandatory control level event if the superintendent finds that there is a reasonable expectation the insurer may be able to eliminate the conditions leading to the mandatory control level event within the ninety-day period.

(2) With respect to a property and casualty insurer, take such actions as are necessary to place the insurer under regulatory control under sections 3903.01 to 3903.59 of the Revised Code. In the case of a property and casualty insurer that is writing no business, and that is running-off its existing business, the superintendent may allow the insurer to continue the run-off under the supervision of the superintendent. The mandatory control level event shall be deemed sufficient grounds, however, for the superintendent to take action under sections 3903.01 to 3903.59 of the Revised Code, regardless of whether a property and casualty insurer is running-off its existing business. Nothing in sections 3903.81 to 3903.93 of the Revised Code shall impair or restrict the rights, powers, and protections afforded to the superintendent and to insurers under sections 3903.01 to 3903.59 of the Revised Code. The superintendent may defer action for up to ninety days after the mandatory control level event if the superintendent finds that there is a reasonable expectation the insurer may be able to eliminate the conditions leading to the mandatory control level event within the ninety-day period.

Effective Date: 03-03-1996



Section 3903.87 - Right to request hearing.

(A) An insurer has the right to a hearing upon receiving any of the following from the superintendent of insurance:

(1) An adjusted RBC report;

(2) Notification that the insurer's RBC plan or revised RBC plan is unsatisfactory and a statement that the notification constitutes a regulatory action level event for the insurer;

(3) Notification that the superintendent has determined that the insurer has failed to adhere to its RBC plan or revised RBC plan, which failure has a substantial adverse effect on the ability of the insurer to eliminate the conditions leading to a company action level event in accordance with its RBC plan or revised RBC plan;

(4) A corrective order issued under division (B)(3) of section 3903.84 of the Revised Code.

(B) An insurer shall notify the superintendent of its request for a hearing within five days after its receipt of any item listed in division (A) of this section. Upon the superintendent's receipt of the insurer's request for a hearing, the superintendent shall set a date for the hearing, which date shall be no less than ten days and no more than thirty days after the superintendent's receipt of the insurer's request.

(C) An insurer may challenge any determination or action taken by the superintendent under sections 3903.81 to 3903.93 of the Revised Code at the hearing held pursuant to this section. The hearing shall not be a public hearing, unless the insurer requests a public hearing.

Effective Date: 03-03-1996



Section 3903.88 - Confidential information.

(A) The superintendent of insurance shall keep all of the following confidential:

(1) An RBC report, to the extent that information contained in the report is not required to be included in an annual statement available to the public;

(2) An RBC plan;

(3) The results of, or a report on, an examination or analysis conducted pursuant to division (B)(2) of section 3903.84 of the Revised Code, and a corrective order issued pursuant to division (B)(3) of section 3903.84 of the Revised Code.

(B) The plans, reports, information, and orders described in division (A) of this section are confidential and privileged and not subject to subpoena.

(C) Notwithstanding divisions (A) and (B) of this section, the superintendent may do any of the following:

(1) Use the plans, reports, information, and orders that are the subject of this section in accordance with the insurance laws of this state;

(2) Share the plans, reports, information, and orders that are the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged plan, report, information, or order and has authority to do so;

(3) Disclose plans, reports, information, and orders that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(D) Notwithstanding divisions (A), (B), and (C) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential or privileged plans, reports, information, and orders received pursuant to division (C)(2) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged plan, report, information, or order and has authority to do so.

(E) Notwithstanding divisions (A), (B), and (C) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose plans, reports, information, and orders that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(F) Nothing in this section shall prohibit the superintendent from receiving plans, reports, information, and orders in accordance with section 3901.045 of the Revised Code.

(G) The superintendent may enter into agreements governing the sharing and use of plans, reports, information, and orders consistent with the requirements of this section.

(H)

(1) No waiver of any applicable privilege or claim of confidentiality in the plans, reports, information, and orders that are the subject of this section shall occur as a result of sharing or receiving plans, reports, information, and orders as authorized in divisions (C)(2), (D), and (F) of this section.

(2) The disclosure of a plan, report, information, or order in connection with a regulatory or legal action pursuant to divisions (C)(3) and (E) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the plan, report, information, or order to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

(I) The comparison of an insurer's total adjusted capital to any of its RBC levels shall not be used to rank insurers.

(J) RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans, shall not be used by the superintendent for ratemaking, considered or introduced as evidence in any rate proceeding, or used by the superintendent to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer or any affiliate is authorized to write.

(K) Except as otherwise required under Title XXXIX [39] of the Revised Code, it is an unfair and deceptive act or practice in the business of insurance for any person, as defined in division (A) of section 3901.19 of the Revised Code, to make, publish, disseminate, circulate, or place before the public, or to cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other manner, an advertisement, announcement, or statement, written or oral, that contains an assertion, representation, or statement, regarding the RBC levels of any insurer or any component derived in the calculation of the RBC levels.

(L) If any materially false statement is published comparing an insurer's total adjusted capital to its RBC levels, or any inappropriate comparison of any other amount to any of the insurers' RBC levels is published, and the insurer is able to demonstrate to the superintendent with substantial proof the falsity of the statement or the inappropriateness of the comparison, then the insurer may publish with the superintendent's approval an announcement in a written publication to rebut the materially false statement or inappropriate comparison.

Effective Date: 06-18-2002



Section 3903.89 - Effectiveness of notice.

Unless otherwise provided, all notices sent to an insurer by the superintendent of insurance that may result in regulatory action under sections 3903.81 to 3903.93 of the Revised Code shall be effective upon dispatch if transmitted by registered or certified mail. Any other notice transmitted shall be effective upon the insurer's receipt of the notice.

Effective Date: 03-03-1996



Section 3903.90 - Annual report by foreign insurer.

(A) Each foreign insurer shall submit to the superintendent of insurance, upon receiving the superintendent's written request, an RBC report for the calendar year just ended. The insurer shall submit the RBC report to the superintendent by the later of:

(1) The date a domestic insurer would be required to file an RBC report under section 3903.82 of the Revised Code;

(2) Fifteen days after the superintendent's request is received by the foreign insurer.

(B) Each foreign insurer shall, upon receiving the superintendent's written request, promptly submit to the superintendent a copy of any RBC plan or revised RBC plan filed with the insurance regulatory authority of any other state.

(C) The superintendent may require a foreign insurer to file an RBC plan with the superintendent in the case of a company action level event, regulatory action level event, or authorized control level event involving the foreign insurer, if the insurance regulatory authority of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under that state's RBC laws, if any. The failure of a foreign insurer to file an RBC plan or revised RBC plan with the superintendent as required shall be grounds for the superintendent to order the insurer to cease and desist from writing new insurance business in this state.

(D) In the case of a mandatory control level event involving a foreign insurer, if no domiciliary receiver has been appointed for the foreign insurer under the rehabilitation and liquidation laws applicable in the state of domicile of the foreign insurer, the superintendent may make application to the court of common pleas as permitted under sections 3903.50 to 3903.59 of the Revised Code for an order directing the superintendent to liquidate the property of the foreign insurer found in this state. The occurrence of the mandatory control level event shall be deemed sufficient grounds for the superintendent to make application to the court.

Effective Date: 03-03-1996



Section 3903.91 - Regulatory officials - immunity.

There shall be no liability on the part of, and no cause of action shall arise against, the superintendent of insurance, or the department of insurance, its employees, or its agents, for any action taken in their performance of the powers and duties under sections 3903.81 to 3903.93 of the Revised Code.

Effective Date: 03-03-1996



Section 3903.92 - Requirements for exempting insurer from sections.

The superintendent may exempt any domestic property and casualty insurer from the application of sections 3903.81 to 3903.93 of the Revised Code, if the insurer meets all of the following requirements:

(A) The insurer writes direct business only in this state;

(B) The insurer writes direct annual premiums of three million dollars or less;

(C) The insurer assumes no reinsurance in excess of five per cent of direct premium written.

Effective Date: 03-03-1996



Section 3903.93 - Rules.

The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code as are reasonably necessary for the implementation and operation of sections 3903.81 to 3903.93 of the Revised Code.

Effective Date: 03-03-1996



Section 3903.99 - Penalty.

Whoever violates division (B) or (C) of section 3903.06 of the Revised Code shall be fined not more than ten thousand dollars or imprisoned for not more than one year, or both.

Effective Date: 03-07-1983






Chapter 3904 - INSURANCE INFORMATION PRACTICES

Section 3904.01 - Insurance information practices definitions.

As used in sections 3904.01 to 3904.22 of the Revised Code:

(A)

(1) "Adverse underwriting decision" means any of the following actions with respect to insurance transactions involving life, health, or disability insurance coverage that is individually underwritten:

(a) A declination of insurance coverage;

(b) A termination of insurance coverage;

(c) Failure of an agent to apply for insurance coverage with a specific insurance institution that the agent represents and that is requested by an applicant;

(d) An offer to insure at higher than standard rates.

(2) Notwithstanding division (A)(1) of this section, none of the following actions is an adverse underwriting decision, but the insurance institution or agent responsible for their occurrence shall nevertheless provide the applicant or policyholder with the specific reason or reasons for their occurrence:

(a) The termination of an individual policy form on a class or statewide basis;

(b) A declination of insurance coverage solely because the coverage is not available on a class or statewide basis;

(c) The rescission of a policy.

(B) "Affiliate" or "affiliated" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(C) "Agent" means a person licensed under Chapter 3905. of the Revised Code to negotiate or solicit applications for a policy or contract of life, health, or disability insurance.

(D) "Applicant" means any person that seeks to contract for life, health, or disability insurance coverage other than a person seeking group insurance that is not individually underwritten.

(E) "Consumer report" means any written, oral, or other communication of information bearing on a natural person's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used in connection with a life, health, or disability insurance transaction.

(F) "Consumer reporting agency" means any person that does all of the following:

(1) Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee;

(2) Obtains information primarily from sources other than insurance institutions;

(3) Furnishes consumer reports to other persons.

(G) "Control," including the terms "controlled by" or "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(H) "Declination of insurance coverage" means a denial, in whole or in part, by an insurance institution or agent of requested insurance coverage.

(I) "Individual" means any natural person who in connection with life, health, or disability insurance:

(1) Is a past, present, or proposed principal insured or certificate holder;

(2) Is a past, present, or proposed policy owner;

(3) Is a past or present applicant;

(4) Is a past or present claimant;

(5) Derived, derives, or is proposed to derive insurance coverage under an insurance policy or certificate subject to sections 3904.01 to 3904.22 of the Revised Code.

(J) "Institutional source" means any person or governmental entity that provides information about an individual to an agent, insurance institution, or insurance support organization, other than any of the following:

(1) An agent;

(2) The individual who is the subject of the information;

(3) A natural person acting in a personal capacity rather than in a business or professional capacity.

(K) "Insurance institution" means any corporation, association, partnership, fraternal benefit society, or other person engaged in the business of life, health, or disability insurance, including health insuring corporations. "Insurance institution" does not include agents or insurance support organizations.

(L)

(1) "Insurance support organization" means any person that regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including both of the following:

(a) The furnishing of consumer reports or investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction;

(b) The collection of personal information from insurance institutions, agents, or other insurance support organizations for the purpose of detecting or preventing fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity.

(2) Notwithstanding division (L)(1) of this section, agents, government institutions, insurance institutions, medical care institutions, and medical professionals are not "insurance support organizations" for purposes of sections 3904.01 to 3904.22 of the Revised Code.

(M) "Insurance transaction" means any transaction involving life, health, or disability insurance primarily for personal, family, or household needs rather than business or professional needs and entailing either the determination of an individual's eligibility for a life, health, or disability insurance coverage, benefit, or payment, or the servicing of a life, health, or disability insurance application, policy, contract, or certificate.

(N) "Investigative consumer report" means a consumer report or portion thereof in which information about a natural person's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances, or others who may have knowledge concerning such items of information.

(O) "Medical care institution" means any facility or institution that is licensed to provide health care services to natural persons, including home-health agencies, hospitals, medical clinics, public health agencies, rehabilitation agencies, and skilled nursing facilities.

(P) "Medical professional" means any person licensed or certified to provide health care services to natural persons, including a chiropractor, clinical dietician, clinical psychologist, dentist, nurse, occupational therapist, optometrist, pharmacist, physical therapist, physician, podiatrist, psychiatric social worker, and speech therapist.

(Q) "Medical record information" means personal information that relates to an individual's physical or mental condition, medical history, or medical treatment and that is obtained from a medical professional or medical care institution, from the individual, or from the individual's spouse, parent, or legal guardian.

(R) "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health, or any other personal characteristics. "Personal information" includes an individual's name and address and medical record information but does not include privileged information.

(S) "Policyholder" means any person that is a present owner of individual life, health, or disability insurance, or a present certificate holder under group life, health, or disability insurance that is individually underwritten.

(T) "Pretext interview" means an interview whereby a person, in an attempt to obtain information about a natural person, performs one or more of the following acts:

(1) Pretends to be someone the interviewer is not;

(2) Pretends to represent a person the interviewer is not in fact representing;

(3) Misrepresents the true purpose of the interview;

(4) Refuses to identify self upon request.

(U) "Privileged information" means any individually identifiable information that relates to a claim for life, health, or disability insurance benefits or a civil or criminal proceeding involving an individual, and that is collected in connection with, or in reasonable anticipation of, a claim for life, health, or disability insurance benefits or civil or criminal proceeding involving an individual. However, information otherwise meeting the requirements of this division shall nevertheless be considered personal information if it is disclosed in violation of section 3904.13 of the Revised Code.

(V) "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of a life, health, or disability insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

(W) "Unauthorized insurer" means an insurance institution that has not been granted a certificate of authority by the superintendent of insurance to transact the business of life, health, or disability insurance in this state.

Effective Date: 06-04-1997



Section 3904.02 - Applicability of chapter.

(A) The obligations of sections 3904.01 to 3904.22 of the Revised Code apply to those insurance institutions, agents, or insurance support organizations that, on or after the effective date of these sections, do either of the following:

(1) Collect, receive, or maintain information in connection with insurance transactions that pertains to natural persons who are residents of this state;

(2) Engage in insurance transactions with applicants, individuals, or policyholders who are residents of this state.

(B) The rights granted by sections 3904.01 to 3904.22 of the Revised Code extend to both of the following persons who are residents of this state:

(1) Natural persons who are the subject of information collected, received, or maintained in connection with insurance transactions;

(2) Applicants, individuals, or policyholders who engage in or seek to engage in insurance transactions.

(C) For purposes of this section, a person is considered a resident of this state if the person's last known mailing address, as shown in the records of the insurance institution, agent, or insurance support organization, is located in this state.

Effective Date: 06-29-1995



Section 3904.03 - Pretext interviews.

No insurance institution, agent, or insurance support organization shall use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction. However, a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally or statutorily recognized privileged relationship with the person about whom the information relates for the purpose of investigating a claim where, based upon specific information available for review by the superintendent of insurance, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with the claim.

Effective Date: 06-29-1995



Section 3904.04 - Institution or agent to provide notice of information practices to applicants and policyholders.

(A) An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as provided below:

(1) In the case of an application for insurance, a notice shall be provided no later than one of the following times:

(a) At the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or from public records;

(b) At the time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records.

(2) In the case of a policy renewal, a notice shall be provided no later than the policy renewal date, except that no notice shall be required in connection with a policy renewal if either of the following apply:

(a) Personal information is collected only from the policyholder or from public records;

(b) A notice meeting the requirements of this section has been given within the previous twenty-four months.

(3) In the case of a policy reinstatement or change in insurance benefits, a notice shall be provided no later than the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder or from public records.

(B) The notice required by division (A) of this section shall be in writing and shall state all of the following:

(1) Whether personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) The types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect such information;

(3) The types of disclosures identified in divisions (B), (C), (D), (E), (F), (I), (K), (L), and (N) of section 3904.13 of the Revised Code and the circumstances under which such disclosures may be made without prior authorization. However, only those circumstances need be described that occur with such frequency as to indicate a general business practice;

(4) A description of the rights established under sections 3904.08 and 3904.09 of the Revised Code and the manner in which such rights may be exercised;

(5) That information obtained from a report prepared by an insurance support organization may be retained by the insurance support organization and disclosed to other persons.

(C) In lieu of the notice prescribed in division (B) of this section, the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder of all of the following:

(1) Personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) Such information as well as other personal or privileged information subsequently collected by the insurance institution or agent may in certain circumstances be disclosed to third parties without authorization;

(3) A right of access and correction exists with respect to all personal information collected;

(4) The notice prescribed in division (B) of this section will be furnished to the applicant or policyholder upon request.

(D) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

Effective Date: 06-29-1995



Section 3904.05 - Marketing or research questions.

An insurance institution or agent shall clearly specify those questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction.

Effective Date: 06-29-1995



Section 3904.06 - Disclosure authorization form.

No insurance institution, agent, or insurance support organization shall use as its disclosure authorization form in connection with insurance transactions a form or statement that authorizes the disclosure of personal or privileged information about an individual to the insurance institution, agent, or insurance support organization, unless the form or statement:

(A) Is written in plain language;

(B) Is dated;

(C) Specifies the types of persons authorized to disclose information about the individual;

(D) Specifies the nature of the information authorized to be disclosed;

(E) Names the insurance institution or agent and identifies by generic reference representatives of the insurance institution to whom the individual is authorizing information to be disclosed;

(F) Specifies the purposes for which the information is collected;

(G) Specifies the length of time such authorization shall remain valid, which shall be no longer than:

(1) In the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement, or a request for change in policy benefits, thirty months from the date the authorization is signed;

(2) In the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy:

(a) The term of coverage of the policy if the claim is for a health insurance benefit;

(b) The duration of the claim if the claim is not for a health insurance benefit.

(H) Advises the individual or a person authorized to act on behalf of the individual that the individual or the individual's authorized representative is entitled to receive a copy of the authorization form.

Effective Date: 06-29-1995



Section 3904.07 - Investigative consumer report.

(A) No insurance institution, agent, or insurance support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement, or a change in insurance benefits unless the insurance institution or agent informs the individual that he may request to be interviewed in connection with the preparation of the investigative consumer report, and that upon a request under section 3904.08 of the Revised Code, he is entitled to receive a copy of the investigative consumer report.

(B) If an investigative consumer report is to be prepared by an insurance institution or agent, the insurance institution or agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

(C) If an investigative consumer report is to be prepared by an insurance support organization, the insurance institution or agent desiring such report shall inform the insurance support organization whether a personal interview has been requested by the individual. The insurance support organization shall institute reasonable procedures to conduct such interviews, if requested.

Effective Date: 06-29-1995



Section 3904.08 - Written request for access to recorded personal information.

(A) If any individual, after proper identification, submits a written request to an insurance institution, agent, or insurance support organization for access to recorded personal information about the individual that is reasonably described by the individual and reasonably locatable and retrievable by the insurance institution, agent, or insurance support organization, the insurance institution, agent, or insurance support organization, within thirty business days from the date such request is received, shall do all of the following:

(1) Inform the individual of the nature and substance of such recorded personal information in writing, by telephone, or by other oral communication, whichever the insurance institution, agent, or insurance support organization prefers;

(2) Permit the individual to see and copy, in person, such recorded personal information pertaining to him or to obtain a copy of such recorded personal information by mail, whichever the individual prefers, unless such recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;

(3) Disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent, or insurance support organization has disclosed such personal information within two years prior to such request, and if the identity is not recorded, the names of those insurance institutions, agents, insurance support organizations, or other persons to whom such information is normally disclosed;

(4) Provide the individual with a summary of the procedures by which he may request correction, amendment, or deletion of recorded personal information.

(B) Any personal information provided pursuant to division (A) of this section shall identify the source of the information if such source is an institutional source.

(C) Medical record information supplied by a medical care institution or medical professional and requested under division (A) of this section, together with the identity of the medical professional or medical care institution that provided such information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution, agent, or insurance support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent, or insurance support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(D) Except for personal information provided under section 3904.10 of the Revised Code, an insurance institution, agent, or insurance support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(E) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under division (A) of this section, an insurance institution, agent, or insurance support organization may make arrangements with an insurance support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

(F) The rights granted to individuals in this section extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent, or insurance support organization in connection with an insurance transaction. The rights granted to all natural persons by this division do not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(G) This section does not apply to a consumer reporting agency.

Effective Date: 06-29-1995



Section 3904.09 - Correction, amendment or deletion of information.

(A) Within thirty business days from the date of receipt of a written request from an individual to correct, amend, or delete any recorded personal information about the individual within its possession, an insurance institution, agent, or insurance support organization shall do one of the following:

(1) Correct, amend, or delete the portion of the recorded personal information in dispute;

(2) Notify the individual of all of the following:

(a) Its refusal to make such correction, amendment or deletion;

(b) The reasons for the refusal;

(c) The individual's right to file a statement as provided under division (C) of this section.

(B) If the insurance institution, agent, or insurance support organization corrects, amends, or deletes recorded personal information under division (A)(1) of this section, the insurance institution, agent, or insurance support organization shall so notify the individual in writing and furnish the correction, amendment, or fact of deletion to all of the following:

(1) Any person specifically designated by the individual that may have, within the preceding two years, received such recorded personal information;

(2) Any insurance support organization whose primary source of personal information is insurance institutions if the insurance support organization has systematically received such recorded personal information from the insurance institution within the preceding seven years. However, the correction, amendment, or fact of deletion need not be furnished if the insurance support organization no longer maintains recorded personal information about the individual.

(3) Any insurance support organization that furnished the personal information that has been corrected, amended, or deleted.

(C) Whenever an individual disagrees with an insurance institution's, agent's, or insurance support organization's refusal to correct, amend, or delete recorded personal information, the individual shall be permitted to file with the insurance institution, agent, or insurance support organization both of the following:

(1) A concise statement setting forth what the individual thinks is the correct, relevant, or fair information;

(2) A concise statement of the reasons why the individual disagrees with the insurance institution's, agent's, or insurance support organization's refusal to correct, amend, or delete recorded personal information.

(D) If an individual files either statement under division (C) of this section, the insurance institution, agent, or insurance support organizations shall do all of the following:

(1) File the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it;

(2) In any subsequent disclosure by the insurance institution, agent, or insurance support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the individual's statement along with the recorded personal information being disclosed;

(3) Furnish the statement to the persons described and in the manner specified in division (B) of this section.

(E) The rights granted to individuals in this section extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent, or insurance support organization in connection with an insurance transaction. The rights granted to all natural persons by this division do not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(F) This section does not apply to a consumer reporting agency.

Effective Date: 06-29-1995



Section 3904.10 - Written reason for adverse underwriting decision summary of rights.

(A) In the event of an adverse underwriting decision, the insurance institution or agent responsible for the decision shall provide the applicant, policyholder, or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing, or advise such person that upon written request he may receive the specific reason or reasons in writing. The institution or agent shall also provide the applicant, policyholder, or individual with a summary of his rights under division (B) of this section and under sections 3904.08 and 3904.09 of the Revised Code.

(B) Upon receipt of a written request within ninety business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder, or individual proposed for coverage, the insurance institution or agent within twenty-one business days from the date of receipt of such written request, shall furnish all of the following:

(1) The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to division (A) of this section;

(2) The specific items of personal and privileged information that support those reasons. However, the following conditions apply:

(a) The insurance institution or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the superintendent of insurance, that the applicant, policyholder, or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure;

(b) Specific items of medical record information supplied by a medical care institution or medical professional shall be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution or agent prefers.

(3) The names and addresses of the institutional sources that supplied the specific items of information pursuant to division (B)(2) of this section. However, the identity of any medical professional or medical care institution shall be disclosed either directly to the individual or to the designated medical professional, whichever the insurance institution or agent prefers.

(C) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(D) When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by division (A) of this section may be given orally.

Effective Date: 06-29-1995



Section 3904.11 - Inquiry concerning previous adverse underwriting decision.

No insurance institution, agent, or insurance support organization may seek information in connection with an insurance transaction concerning any previous adverse underwriting decision experienced by an individual, unless such inquiry also requests the reasons for any previous adverse underwriting decision.

Effective Date: 06-29-1995



Section 3904.12 - Prohibited bases for adverse underwriting decision.

No insurance institution or agent may base an adverse underwriting decision in whole or in part on either of the following:

(A) On the fact of a previous adverse underwriting decision. However, an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision.

(B) On personal information received from an insurance support organization whose primary source of information is insurance institutions. However, an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as a result of information received from such insurance support organization.

Effective Date: 06-29-1995



Section 3904.13 - Disclosure of personal or privileged information.

No insurance institution, agent, or insurance support organization shall disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction, unless the disclosure is made pursuant to any of the following:

(A) With the written authorization of the individual, provided:

(1) If such authorization is submitted by another insurance institution, agent, or insurance support organization, the authorization meets the requirements of section 3904.06 of the Revised Code;

(2) If such authorization is submitted by a person other than an insurance institution, agent, or insurance support organization, the authorization is dated, signed by the individual, and obtained one year or less prior to the date a disclosure is sought under this division.

(B) To a person other than an insurance institution, agent, or insurance support organization, provided such disclosure is reasonably necessary for the following reasons:

(1) To enable such person to perform a business, professional, or insurance function for the disclosing insurance institution, agent, or insurance support organization, and such person agrees not to disclose the information further without the individual's written authorization unless the further disclosure either:

(a) Would otherwise be permitted by this section if made by an insurance institution, agent, or insurance support organization;

(b) Is reasonably necessary for such person to perform its function for the disclosing insurance institution, agent, or insurance support organization.

(2) To enable such person to provide information to the disclosing insurance institution, agent, or insurance support organization for the purpose of either:

(a) Determining an individual's eligibility for an insurance benefit or payment;

(b) Detecting or preventing criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with an insurance transaction.

(C) To an insurance institution, agent, insurance support organization, or self-insurer, provided the information disclosed is limited to that which is reasonably necessary either:

(1) To detect or prevent criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with insurance transactions;

(2) For either the disclosing or receiving insurance institution, agent, or insurance support organization to perform its function in connection with an insurance transaction involving the individual.

(D) To a medical care institution or medical professional for the purpose of verifying insurance coverage or benefits, informing an individual of a medical problem of which the individual may not be aware, or conducting an operations or services audit to verify the individuals treated by the medical professional or at the medical care institution. However, only such information may be disclosed as is reasonably necessary to accomplish any of the purposes set forth in this division.

(E) To an insurance regulatory authority;

(F) To a law enforcement or other governmental authority to protect the interests of the insurance institution, agent, or insurance support organization in preventing or prosecuting the perpetration of fraud upon it; or if the insurance institution, agent or insurance support organization reasonably believes that illegal activities have been conducted by the individual;

(G) As otherwise permitted or required by law;

(H) In response to a facially valid administrative or judicial order, including a search warrant or subpoena;

(I) Made for the purpose of conducting actuarial or research studies, provided the following conditions are met:

(1) No individual may be identified in any actuarial or research report;

(2) Materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed;

(3) The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent, or insurance support organization.

(J) To a party or representative of a party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the insurance institution, agent, or insurance support organization, provided the following conditions are met:

(1) Prior to the consummation of the sale, transfer, merger, or consolidation, only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger, or consolidation;

(2) The recipient agrees not to disclose the information, unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent, or insurance support organization.

(K) To a person whose only use of such information will be in connection with the marketing of a product or service, provided the following conditions are met:

(1) No medical record information, privileged information, or personal information relating to an individual's character, personal habits, mode of living, or general reputation is disclosed, and no classification derived from such information is disclosed;

(2) The individual has been given an opportunity to indicate that he does not want personal information disclosed for marketing purposes and has given no indication that he does not want the information disclosed;

(3) The person receiving such information agrees not to use it except in connection with the marketing of a product or service.

(L) To an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, provided the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons;

(M) By a consumer reporting agency, provided the disclosure is to a person other than an insurance institution or agent;

(N) To a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution's or agent's operations or services, provided the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit;

(O) To a professional peer review organization for the purpose of reviewing the service or conduct of a medical care institution or medical professional;

(P) To a governmental authority for the purpose of determining the individual's eligibility for health benefits for which the governmental authority may be liable;

(Q) To a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance transaction;

(R) To a lienholder, mortgagee, assignee, lessor, or other person shown on the records of an insurance institution or agent as having a legal or beneficial interest in a policy of insurance, provided the following conditions are met:

(1) No medical record information is disclosed unless the disclosure would otherwise be permitted by this section;

(2) The information disclosed is limited to that which is reasonably necessary to permit such person to protect its interests in such policy.

Effective Date: 06-29-1995



Section 3904.14 - Obtaining information under false pretenses.

(A) No person shall knowingly obtain information under false pretenses about an individual from an insurance institution, agent, or insurance support organization.

(B) Whoever violates division (A) of this section is guilty of a felony of the fourth degree.

Effective Date: 06-29-1995



Section 3904.15 - Superintendent may examine and investigate conduct.

(A) The superintendent of insurance may examine and investigate into the affairs of every insurance institution or agent doing business in this state to determine whether the insurance institution or agent has been or is engaged in any conduct in violation of sections 3904.01 to 3904.22 of the Revised Code.

(B) The superintendent may examine and investigate into the affairs of every insurance support organization acting on behalf of an insurance institution or agent that either transacts business in this state or transacts business outside this state that has an effect on a person residing in this state to determine whether such insurance support organization has been or is engaged in any conduct in violation of sections 3904.01 to 3904.22 of the Revised Code.

Effective Date: 06-29-1995



Section 3904.16 - Superintendent to issue and serve statement of charges and notice of hearing.

(A) Whenever the superintendent of insurance has reason to believe that an insurance institution, agent, or insurance support organization has been or is engaged in conduct in this state that violates sections 3904.01 to 3904.22 of the Revised Code, or if the superintendent believes that an insurance support organization has been or is engaged in conduct outside this state that has an effect on a person residing in this state and that violates these sections, the superintendent shall issue and serve upon such insurance institution, agent, or insurance support organization a statement of charges and notice of hearing to be held at a time and place fixed in the notice. The date for such hearing shall be not less than thirty days after the date of service.

(B) At the time and place fixed for such hearing, the insurance institution, agent, or insurance support organization charged shall have an opportunity to answer the charges against it and present evidence on its behalf. Upon good cause shown, the superintendent shall permit any adversely affected person to intervene, appear, and be heard at such hearing by counsel or in person.

(C) At any hearing conducted pursuant to this section, the superintendent may administer oaths, examine, and cross-examine witnesses and receive oral and documentary evidence. The superintendent may subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence and other documents that are relevant to the hearing. A stenographic record of the hearing shall be made upon the request of any party or at the discretion of the superintendent. If no stenographic record is made and if judicial review is sought, the superintendent shall prepare a statement of the evidence for use on the review. Hearings conducted under this section are governed by the same rules of evidence and procedure applicable to administrative proceedings conducted under Chapter 119. of the Revised Code.

(D) Statements of charges, notices, orders, and other processes of the superintendent under sections 3904.01 to 3904.22 of the Revised Code may be served by anyone authorized to act on behalf of the superintendent. Service of process may be completed in the manner provided by law for service of process in civil actions or by registered mail. A copy of the statement of charges, notice, order or other process shall be provided to the person or persons whose rights under these sections have been allegedly violated. A verified return setting forth the manner of service, or return postcard receipt in the case of registered mail, is sufficient proof of service.

Effective Date: 06-29-1995



Section 3904.17 - Organization transacting business outside state - superintendent of insurance to accept service of process.

For the purpose of sections 3904.01 to 3904.22 of the Revised Code, an insurance support organization transacting business outside this state that has an effect on a person residing in this state is deemed to have appointed the superintendent of insurance to accept service of process on its behalf, provided the superintendent causes a copy of such service to be mailed forthwith by registered mail to the insurance support organization at its last known principal place of business. The return postcard receipt for the mailing is sufficient proof that the copy of the service of process was properly mailed by the superintendent.

Effective Date: 06-29-1995



Section 3904.18 - Cease and desist order or report finding no violation - petition for review.

(A) If, after a hearing pursuant to section 3904.16 of the Revised Code, the superintendent of insurance determines that the insurance institution, agent, or insurance support organization charged has engaged in conduct or practices in violation of sections 3904.01 to 3904.22 of the Revised Code, the superintendent shall reduce his findings to writing and shall issue and cause to be served upon such insurance institution, agent, or insurance support organization a copy of such findings and an order requiring such insurance institution, agent, or insurance support organization to cease and desist from the conduct or practices constituting a violation of these sections.

(B) If, after a hearing pursuant to section 3904.16 of the Revised Code, the superintendent determines that the insurance institution, agent, or insurance support organization charged has not engaged in conduct or practices in violation of sections 3904.01 to 3904.22 of the Revised Code, the superintendent shall prepare a written report that sets forth findings of fact and conclusions of law. The report shall be served upon the insurance institution, agent, or insurance support organization charged and upon the person or persons, if any, whose rights under these sections were allegedly violated.

(C) Until the expiration of the time allowed under section 3904.20 of the Revised Code for filing a petition for review or until such petition is actually filed, whichever occurs first, the superintendent may modify or set aside any order or report issued under this section. After the expiration of the time allowed under section 3904.20 of the Revised Code for filing a petition for review, if no such petition has been filed, the superintendent may, after notice and opportunity for hearing, alter, modify, or set aside, in whole or in part, any order or report issued under this section whenever conditions of fact or law warrant such action or if the public interest so requires.

Effective Date: 06-29-1995



Section 3904.19 - Penalties for knowing violation or violation of cease and desist order.

(A) In any case where a hearing pursuant to section 3904.16 of the Revised Code results in the finding of a knowing violation of sections 3904.01 to 3904.22 of the Revised Code, the superintendent of insurance may, in addition to the issuance of a cease and desist order as prescribed in section 3904.18 of the Revised Code, order payment of a monetary penalty of not more than five hundred dollars for each violation but not to exceed ten thousand dollars in the aggregate for multiple violations.

(B) Any person who violates a cease and desist order of the superintendent under section 3904.18 of the Revised Code may, after notice and hearing and upon order of the superintendent, be subject to one or more of the following penalties, at the discretion of the superintendent:

(1) A monetary fine of not more than ten thousand dollars for each violation;

(2) A monetary fine of not more than fifty thousand dollars if the superintendent finds that violations have occurred with such frequency as to constitute a general business practice;

(3) Suspension or revocation of an insurance institution's or agent's license.

Effective Date: 06-29-1995



Section 3904.20 - Review of order or report of superintendent by court of common pleas.

(A) Any person subject to an order of the superintendent of insurance under section 3904.19 of the Revised Code, or any person whose rights under sections 3904.01 to 3904.22 of the Revised Code were allegedly violated, may obtain a review of any order or report of the superintendent by filing in the appropriate common pleas court, within thirty days from the date of the service of such order or report, a written petition requesting that the order or report of the superintendent be set aside. A copy of the petition shall be simultaneously served upon the superintendent, who shall forthwith certify and file in such court a transcript of the entire record of the proceeding giving rise to the order or report that is the subject of the petition. Upon filing of the petition and transcript, the court shall have jurisdiction to make and enter a decree modifying, affirming, or reversing any order or report of the superintendent, in whole or in part. The findings of the superintendent as to the facts supporting any order or report, if supported by clear and convincing evidence, are conclusive.

(B) To the extent an order or report of the superintendent is affirmed, the court shall issue its own order commanding obedience to the terms of the order or report of the superintendent. If any party affected by an order or report of the superintendent applies to the court for leave to produce additional evidence and shows to the satisfaction of the court that such additional evidence is material and that there are reasonable grounds for the failure to produce such evidence in prior proceedings, the court may order such additional evidence to be taken before the superintendent in such manner and upon such terms and conditions as the court may consider proper. The superintendent may modify his findings of fact or make new findings by reason of the additional evidence so taken and shall file such modified or new findings along with any recommendation, if any, for the modification or revocation of a previous order or report. If supported by clear and convincing evidence, the modified or new findings are conclusive as to the matters contained therein.

(C) An order or report issued by the superintendent under section 3904.18 or 3904.19 of the Revised Code shall become final upon one of the following:

(1) Upon the expiration of the time allowed for the filing of a petition for review, if no such petition has been filed. However, the superintendent may modify or set aside an order or report to the extent provided in division (C) of section 3904.18 of the Revised Code.

(2) Upon a final decision of the common pleas court, if the court directs that the order or report of the superintendent be affirmed or the petition for review dismissed.

(D) No order or report of the superintendent under sections 3904.01 to 3904.22 of the Revised Code, or order of a court to enforce the same, shall in any way relieve or absolve any person affected by such order or report from any liability under any law of this state.

Effective Date: 06-29-1995



Section 3904.21 - Action by person whose rights are violated.

(A) If any insurance institution, agent, or insurance support organization fails to comply with section 3904.08, 3904.09, or 3904.10 of the Revised Code with respect to the rights granted under such section, any person whose rights are violated may apply to the appropriate common pleas court, or any other court of competent jurisdiction, for appropriate equitable relief.

(B) An insurance institution, agent, or insurance support organization that discloses information in violation of section 3904.13 of the Revised Code is liable for damages sustained by the individual about whom the information relates. However, no individual shall be entitled to a monetary award that exceeds the actual damages sustained by the individual as a result of a violation of section 3904.13 of the Revised Code.

(C) In any action brought pursuant to this section, the court may award the cost of the action and reasonable attorney's fees to the prevailing party.

(D) An action under this section must be brought within two years from the date the alleged violation is or should have been discovered.

(E) Except as specifically provided in this section, there shall be no remedy or recovery available to individuals, in law or in equity, for occurrences constituting a violation of any provisions of sections 3904.01 to 3904.22 of the Revised Code.

Effective Date: 06-29-1995



Section 3904.22 - Authorized disclosures of personal or privileged information - immunity.

No cause of action in the nature of defamation, invasion of privacy, or negligence shall arise against any person for disclosing personal or privileged information in accordance with sections 3904.01 to 3904.22 of the Revised Code, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent, or insurance support organization. However, this section provides no immunity for disclosing or furnishing false information with purpose to injure any person.

Effective Date: 06-29-1995






Chapter 3905 - INSURANCE PRODUCERS LICENSING ACT

Section 3905.01 - [Effective Until 7/30/2013] Insurance producers licensing act definitions.

As used in this chapter:

(A) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(B) "Home state" means the state or territory of the United States, including the District of Columbia, in which an insurance agent maintains the insurance agent's principal place of residence or principal place of business and is licensed to act as an insurance agent.

(C) "Insurance" means any of the lines of authority set forth in Chapter 1739., 1751., or 1761. or Title XXXIX of the Revised Code, or as additionally determined by the superintendent of insurance.

(D) "Insurance agent" or "agent" means any person that, in order to sell, solicit, or negotiate insurance, is required to be licensed under the laws of this state, including limited lines insurance agents and surplus line brokers.

(E) "Insurer" has the same meaning as in section 3901.32 of the Revised Code.

(F) "License" means the authority issued by the superintendent to a person to act as an insurance agent for the lines of authority specified, but that does not create any actual, apparent, or inherent authority in the person to represent or commit an insurer.

(G) "Limited line credit insurance" means credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, or any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation and that is designated by the superintendent as limited line credit insurance.

(H) "Limited line credit insurance agent" means a person that sells, solicits, or negotiates one or more forms of limited line credit insurance to individuals through a master, corporate, group, or individual policy.

(I) "Limited lines insurance" means those lines of authority set forth in divisions (B)(7) to (11) of section 3905.06 of the Revised Code or in rules adopted by the superintendent, or any lines of authority the superintendent considers necessary to recognize for purposes of complying with section 3905.072 of the Revised Code.

(J) "Limited lines insurance agent" means a person authorized by the superintendent to sell, solicit, or negotiate limited lines insurance.

(K) "NAIC" means the national association of insurance commissioners.

(L) "Negotiate" means to confer directly with, or offer advice directly to, a purchaser or prospective purchaser of a particular contract of insurance with respect to the substantive benefits, terms, or conditions of the contract, provided the person that is conferring or offering advice either sells insurance or obtains insurance from insurers for purchasers.

(M) "Person" means an individual or a business entity.

(N) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurer.

(O) "Solicit" means to attempt to sell insurance, or to ask or urge a person to apply for a particular kind of insurance from a particular insurer.

(P) "Superintendent" or "superintendent of insurance" means the superintendent of insurance of this state.

(Q) "Terminate" means to cancel the relationship between an insurance agent and the insurer or to terminate an insurance agent's authority to transact insurance.

(R) "Uniform application" means the NAIC uniform application for resident and nonresident agent licensing, as amended by the NAIC from time to time.

(S) "Uniform business entity application" means the NAIC uniform business entity application for resident and nonresident business entities, as amended by the NAIC from time to time.

Amended by 129th General AssemblyFile No.68,HB 250, §1, eff. 3/22/2012.

Effective Date: 09-01-2002

This section is set out twice. See also § 3905.01, as amended by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 3905.01 - [Effective 7/30/2013] Insurance producers licensing act definitions.

As used in this chapter:

(A) "Affordable Care Act" means the "Patient Protection and Affordable Care Act," 124 Stat. 119, 42 U.S.C. 18031 (2011).

(B) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(C) "Home state" means the state or territory of the United States, including the District of Columbia, in which an insurance agent maintains the insurance agent's principal place of residence or principal place of business and is licensed to act as an insurance agent.

(D) "In-person assister" means any person, other than a navigator, who receives any funding from, or who is selected or designated by, an exchange, the state, or the federal government to perform any of the activities and duties identified in division (i) of section 1311 of the Affordable Care Act. "In-person assister" includes any individual that is employed by, supervised by, or affiliated with an in-person assister and performs any of the activities and duties identified in division (i) of section 1311 of the Affordable Care Act, any non-navigator assistance personnel, and any other person deemed as such by rules adopted by the superintendent under division (L) of section 3905.471 of the Revised Code.

(E) "Insurance" means any of the lines of authority set forth in Chapter 1739., 1751., or 1761. or Title XXXIX of the Revised Code, or as additionally determined by the superintendent of insurance.

(F) "Insurance agent" or "agent" means any person that, in order to sell, solicit, or negotiate insurance, is required to be licensed under the laws of this state, including limited lines insurance agents and surplus line brokers.

(G) "Insurer" has the same meaning as in section 3901.32 of the Revised Code.

(H) "License" means the authority issued by the superintendent to a person to act as an insurance agent for the lines of authority specified, but that does not create any actual, apparent, or inherent authority in the person to represent or commit an insurer.

(I) "Limited line credit insurance" means credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, or any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation and that is designated by the superintendent as limited line credit insurance.

(J) "Limited line credit insurance agent" means a person that sells, solicits, or negotiates one or more forms of limited line credit insurance to individuals through a master, corporate, group, or individual policy.

(K) "Limited lines insurance" means those lines of authority set forth in divisions (B)(7) to (11) of section 3905.06 of the Revised Code or in rules adopted by the superintendent, or any lines of authority the superintendent considers necessary to recognize for purposes of complying with section 3905.072 of the Revised Code.

(L) "Limited lines insurance agent" means a person authorized by the superintendent to sell, solicit, or negotiate limited lines insurance.

(M) "NAIC" means the national association of insurance commissioners.

(N) "Insurance navigator" means a person selected to perform the activities and duties identified in division (i) of section 1311 of the Affordable Care Act that is certified by the superintendent of insurance under section 3905.471 of the Revised Code. "Insurance navigator" refers to a navigator specified in section 1311 of the Affordable Care Act, 42 U.S.C. 13031.

(O) "Negotiate" means to confer directly with, or offer advice directly to, a purchaser or prospective purchaser of a particular contract of insurance with respect to the substantive benefits, terms, or conditions of the contract, provided the person that is conferring or offering advice either sells insurance or obtains insurance from insurers for purchasers.

(P) "Person" means an individual or a business entity.

(Q) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurer.

(R) "Solicit" means to attempt to sell insurance, or to ask or urge a person to apply for a particular kind of insurance from a particular insurer.

(S) "Superintendent" or "superintendent of insurance" means the superintendent of insurance of this state.

(T) "Terminate" means to cancel the relationship between an insurance agent and the insurer or to terminate an insurance agent's authority to transact insurance.

(U) "Uniform application" means the NAIC uniform application for resident and nonresident agent licensing, as amended by the NAIC from time to time.

(V) "Uniform business entity application" means the NAIC uniform business entity application for resident and nonresident business entities, as amended by the NAIC from time to time.

(W) "Exchange" means a health benefit exchange established by the state government of Ohio or an exchange established by the United States department of health and human services in accordance with the "Patient Protection and Affordable Care Act," 124 Stat. 119, 42 U.S.C. 18031 (2011).

Amended by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.

Amended by 129th General AssemblyFile No.68,HB 250, §1, eff. 3/22/2012.

Effective Date: 09-01-2002

This section is set out twice. See also § 3905.01, effective until 7/30/2013.



Section 3905.011 - [Repealed].

Effective Date: 09-01-2002



Section 3905.012 - Amended and Renumbered RC 3905.16.

Effective Date: 09-01-2002



Section 3905.013 - [Repealed].

Effective Date: 09-01-2002



Section 3905.02 - License required.

No person shall sell, solicit, or negotiate insurance in this state unless the person is licensed for that line of authority in accordance with this chapter.

Effective Date: 09-01-2002



Section 3905.03 - Exceptions to licensing requirement.

(A) Section 3905.02 of the Revised Code does not apply to any of the following:

(1) Any insurer. For purposes of this division, "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(2) Any officer, director, or employee of an insurer or of an insurance agent, provided the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and any of the following applies:

(a) The activities of the officer, director, or employee are executive, administrative, managerial, clerical, or any combination thereof, and are only indirectly related to the sale, solicitation, or negotiation of insurance.

(b) The function of the officer, director, or employee relates to underwriting, loss control, inspection, or the processing, adjusting, investigation, or settling of a claim on a contract of insurance.

(c) The officer, director, or employee is acting in the capacity of a special agent or agency supervisor, provided the activities of the officer, director, or employee are limited to providing technical advice and assistance to licensed insurance agents and do not include the sale, solicitation, or negotiation of insurance.

(3) Any person who secures and furnishes information for purposes of group life insurance, group property and casualty insurance, group annuities, or group or blanket accident and health insurance, or for purposes of enrolling individuals under plans, issuing certificates under plans, or otherwise assisting in administering plans, or who performs administrative services related to mass marketed property and casualty insurance, provided that no commission is paid to the person for any of the services described in this division;

(4) Any employer or association, any officer, director, or employee of an employer or association, or any trustee of an employee trust plan, to the extent that any such person is engaged in the administration or operation of an employee benefits program for the employer's or association's own employees or for the employees of its subsidiaries or affiliates, if both of the following apply:

(a) The employee benefits program involves the use of insurance contracts issued by an insurer.

(b) The employer, association, officer, director, employee, or trustee is not in any manner compensated, either directly or indirectly, by the insurer issuing the insurance contracts.

(5) Any employee of an insurer or of an organization employed by an insurer, if the employee is engaged in the inspection, rating, or classification of risks or in the supervision of the training of insurance agents, and is not individually engaged in the sale, solicitation, or negotiation of insurance;

(6) Any person whose activities in this state are limited to advertising through communications in printed publications or in the electronic mass media, the distribution of which is not limited to residents of this state, if the person does not sell, solicit, or negotiate insurance covering risks residing, located, or to be performed in this state;

(7) Any person who is not a resident of this state and who sells, solicits, or negotiates a contract of insurance covering commercial property and casualty risks located in more than one state, if the person is licensed as an insurance agent to sell, solicit, or negotiate that insurance contract in the state where the insured maintains its principal place of business and the contract insures risks located in that state;

(8) Any salaried full-time employee who counsels or advises the employee's employer with respect to the insurance interests of the employer or of the employer's subsidiaries or business affiliates, if the employee does not sell or solicit insurance or receive a commission;

(9) Any employee of an insurer or of an insurance agent who, at the direction of the insurer or agent, performs any of the following activities:

(a) The acceptance of premiums other than the initial premium;

(b) The gathering of information, such as names, addresses, expiration dates of current insurance, and names of current insurers;

(c) The setting of appointments for insurance agents, provided that the individual setting the appointment does not communicate any information about insurance;

(d) The servicing of existing insurance policies issued by or through the employee's employer, provided the servicing is not part of a solicitation;

(e) The performance of clerical or ministerial duties.

(10) Any employee of a creditor with respect to limited line credit insurance products, as long as the employee of the creditor is not paid by, and does not receive a fee, commission, or any other form of compensation from, an insurance agent or insurance company.

(B) The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to set forth the specific acts the performance of which either require or do not require licensure as an insurance agent.

Effective Date: 09-01-2002



Section 3905.04 - Written examination of applicant for agent license.

(A) Except as otherwise provided in this section or in section3905.041 of the Revised Code, a resident individual applying for an insurance agent license for any of the lines of authority described in division (B) of this section shall take and pass a written examination prior to application for licensure. The examination shall test the knowledge of the individual with respect to the lines of authority for which application will be made, the duties and responsibilities of an insurance agent, and the insurance laws of this state. Before admission to the examination, each individual shall pay the nonrefundable examination fee .

(B) The examination described in division (A) of this section shall be required for the following lines of authority:

(1) Any of the lines of authority set forth in divisions (B)(1) to (5) of section 3905.06 of the Revised Code;

(2) Title insurance;

(3) Surety bail bonds as provided in sections 3905.83 to 3905.95 of the Revised Code;

(4) Any other line of authority designated by the superintendent of insurance.

(C) An individual shall not be permitted to take the examination described in division (A) of this section unless one of the following applies:

(1) The individual has earned a bachelor's or associate's degree in insurance from an accredited institution.

(2) The individual has earned a professional designation approved by the superintendent.

(3) The individual has completed, for each line of authority for which the individual has applied, twenty hours of study in a program of insurance education approved by the superintendent, in consultation with the insurance agent education advisory council, under criteria established by the superintendent. Division (C) of this section does not apply with respect to title insurance or any other line of authority designated by the superintendent.

(D) An individual who fails to appear for an examination as scheduled, or fails to pass an examination, may reapply for the examination if the individual pays the required fee and submits any necessary forms prior to being rescheduled for the examination.

(E)

(1) The superintendent may, in accordance with Chapter 119. of the Revised Code, adopt any rule necessary for the implementation of this section.

(2) The superintendent may make any necessary arrangements, including contracting with an outside testing service, for the administration of the examinations and the collection of the fees required by this section.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002; 09-29-2005

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.041 - Exceptions to program of insurance education or examination requirement.

(A)

(1) An individual who applies for a resident insurance agent license in this state within ninety days after establishing a principal place of residence or principal place of business in this state shall not be required under section 3905.04 of the Revised Code to complete a program of insurance education or to pass a written examination if the individual has paid all applicable fees required under this chapter and if either of the following applies:

(a) The individual is currently licensed in another state and is in good standing for the line or lines of authority requested.

(b) The individual was previously licensed in another state, the individual's application for a resident insurance agent license in this state is received within ninety days after the cancellation of the individual's previous license, and, at the time of license cancellation, the individual was in good standing for the line or lines of authority requested.

(2) To determine an applicant's licensure status and standing in another state, the superintendent of insurance may utilize the producer database maintained by the NAIC or its affiliates or subsidiaries. If that information is not available on the producer database, the superintendent may require documentation from the prior home state.

(B) An individual who applies for a temporary insurance agent license in this state shall not be required under section 3905.04 of the Revised Code to complete any prelicensing education or to pass a written examination.

(C) The superintendent may exempt any limited lines insurance from the examination requirement of section 3905.04 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.05 - Application for resident insurance agent license.

(A) A natural person shall apply for a resident insurance agent license by submitting to the superintendent of insurance the uniform application or any other application prescribed by the superintendent, any additional information required by the superintendent, and a declaration made under penalty of refusal, suspension, or revocation of the license, that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief and paying any applicable fees required under this chapter.

A person who applies for a resident insurance agent license with a variable life-variable annuity line of authority shall include in the person's application the person's individual central registration depository number.

The applicant shall also consent to a criminal records check pursuant to section 3905.051 of the Revised Code.

(B) A business entity acting as an insurance agent shall apply for a resident insurance agent license by submitting to the superintendent the uniform business entity application or any other application prescribed by the superintendent and paying any applicable fees required under this chapter.

(C) The superintendent may require an applicant to submit any document reasonably necessary to verify the information contained in an application.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.051 - Criminal records check; fingerprinting; confidentiality.

As used in this section:

(A) "Applicant" means a natural person applying for either of the following:

(1) A resident license as an insurance agent or surety bail bond agent;

(2) An additional line of authority under an existing resident insurance agent license if a criminal record check has not been obtained within the last twelve months for insurance license purposes.

(B) "Fingerprint" means an impression of the lines on the finger taken for the purpose of identification. The impression may be electronic or converted to an electronic format.

(C) Each applicant shall consent to a criminal record check in accordance with this section and shall submit a full set of fingerprints to the superintendent of insurance for that purpose.

(D) The superintendent of insurance shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check based on the applicant's fingerprints. The superintendent of insurance shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check.

(E) The superintendent of insurance may contract for the collection and transmission of fingerprints authorized under this section. The superintendent may order the fee for collecting and transmitting fingerprints to be payable directly to the contractor by the applicant. The superintendent may agree to a reasonable fingerprinting fee to be charged by the contractor. Any fee required under this section shall be paid by the applicant.

(F) The superintendent may receive criminal record information directly in lieu of the bureau of criminal identification and investigation that submitted the fingerprints to the federal bureau of investigation.

(G) The superintendent shall treat and maintain an applicant's fingerprints and any criminal record information obtained under this section as confidential and shall apply security measures consistent with the criminal justice information services division of the federal bureau of investigation standards for the electronic storage of fingerprints and necessary identifying information and limit the use of records solely to the purposes authorized by this section. The fingerprints and any criminal record information are not subject to subpoena other than one issued pursuant to a criminal investigation, are confidential by law and privileged, are not subject to discovery, and are not admissible in any private civil action.

(H) This section does not apply to an agent applying for renewal of an existing resident or nonresident license in this state.

Added by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.06 - Issuance and contents of license - lines of authority.

(A)

(1) The superintendent of insurance shall issue a resident insurance agent license to an individual applicant whose home state is Ohio upon submission of a completed application and payment of any applicable fee required under this chapter, if the superintendent finds all of the following:

(a) The applicant is at least eighteen years of age.

(b) The applicant has not committed any act that is a ground for the denial, suspension, or revocation of a license under section 3905.14 of the Revised Code.

(c) If required under section 3905.04 of the Revised Code, the applicant has completed a program of insurance education for each line of authority for which the applicant has applied.

(d) If required under section 3905.04 of the Revised Code, the applicant has passed an examination for each line of authority for which the applicant has applied.

(e) Any applicant applying for variable life-variable annuity line of authority is registered with the financial industry regulatory authority (FINRA) as a registered representative after having passed at least one of the following examinations administered by the FINRA: the series 6 examination, the series 7 examination, the series 63 examination, the series 66 examination, or any other FINRA examination approved by the superintendent.

(f) If required under section 3905.051 of the Revised Code, the applicant has consented to a criminal records check and the results of the applicant's criminal records check are determined to be satisfactory by the superintendent.

(g) The applicant is a United States citizen or has provided proof of having legal authorization to work in the United States.

(h) The applicant is of good reputation and character, is honest and trustworthy, and is otherwise suitable to be licensed.

(2) The superintendent shall issue a resident insurance agent license to a business entity applicant upon submission of a completed application and payment of any applicable fees required under this chapter if the superintendent finds all of the following:

(a) Except as provided under division (C)(2) of section 3905.062 of the Revised Code, the applicant either is domiciled in Ohio or maintains its principal place of business in Ohio.

(b) The applicant has designated a licensed insurance agent who will be responsible for the applicant's compliance with the insurance laws of this state.

(c) The applicant has not committed any act that is a ground for the denial, suspension, or revocation of a license under section 3905.14 of the Revised Code.

(d) Any applicant applying for a portable electronics insurance license line of authority satisfies the requirements of division (C)(1) of section 3905.062 of the Revised Code.

(e) The applicant has submitted any other documents requested by the superintendent.

(B) An insurance agent license issued pursuant to division (A) of this section shall state the licensee's name, the license number, the date of issuance, the date the license expires, the line or lines of authority for which the licensee is qualified, and any other information the superintendent deems necessary.

A licensee may be qualified for any of the following lines of authority:

(1) Life, which is insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) Accident and health, which is insurance coverage for sickness, bodily injury, or accidental death, and may include benefits for disability income;

(3) Property, which is insurance coverage for the direct or consequential loss or damage to property of any kind;

(4) Casualty, which is insurance coverage against legal liability, including coverage for death, injury, or disability or damage to real or personal property;

(5) Personal lines, which is property and casualty insurance coverage sold to individuals and families for noncommercial purposes;

(6) Variable life and variable annuity products, which is insurance coverage provided under variable life insurance contracts and variable annuities;

(7) Credit, which is limited line credit insurance;

(8) Title, which is insurance coverage against loss or damage suffered by reason of liens against, encumbrances upon, defects in, or the unmarketability of, real property;

(9) Surety bail bond, which is the authority set forth in sections 3905.83 to 3905.95 of the Revised Code;

(10) Portable electronics insurance, which is a limited line described in section 3905.062 of the Revised Code;

(11) Any other line of authority designated by the superintendent.

(C)

(1) An individual seeking to renew a resident insurance agent license shall apply biennially for a renewal of the license on or before the last day of the licensee's birth month. A business entity seeking to renew a resident insurance agent license shall apply biennially for a renewal of the license on or before the date determined by the superintendent. The superintendent shall send a renewal notice to all licensees at least one month prior to the renewal date.

Applications shall be submitted to the superintendent on forms prescribed by the superintendent. Each application shall be accompanied by a biennial renewal fee. The superintendent also may require an applicant to submit any document reasonably necessary to verify the information contained in the renewal application.

(2) To be eligible for renewal, an individual applicant shall complete the continuing education requirements pursuant to section 3905.481 of the Revised Code prior to the renewal date.

(3) If an applicant submits a completed renewal application, qualifies for renewal pursuant to divisions (C)(1) and (2) of this section, and has not committed any act that is a ground for the refusal to issue, suspension of, or revocation of a license under section 3905.14 of the Revised Code, the superintendent shall renew the applicant's resident insurance agent license.

(D) If an individual or business entity does not apply for the renewal of the individual or business entity's license on or before the license renewal date specified in division (C)(1) of this section, the individual or business entity may submit a late renewal application along with all applicable fees required under this chapter prior to the first day of the second month following the license renewal date.

(E) A license issued under this section that is not renewed on or before its renewal date pursuant to division (C) of this section or its late renewal date pursuant to division (D) of this section automatically is suspended for nonrenewal on the first day of the second month following the renewal date. If a license is suspended for nonrenewal pursuant to this division, the individual or business entity is eligible to apply for reinstatement of the license within the twelve-month period following the date by which the license should have been renewed by complying with the reinstatement procedure established by the superintendent and paying all applicable fees required under this chapter.

(F) A license that is suspended for nonrenewal that is not reinstated pursuant to division (E) of this section automatically is canceled unless the superintendent is investigating any allegations of wrongdoing by the agent or has initiated proceedings under Chapter 119. of the Revised Code. In that case, the license automatically is canceled after the completion of the investigation or proceedings unless the superintendent revokes the license.

(G) An individual licensed as a resident insurance agent who is unable to comply with the license renewal procedures established under this section and who is unable to engage in the business of insurance due to military service, a long-term medical disability, or some other extenuating circumstance may request an extension of the renewal date of the individual's license. To be eligible for such an extension, the individual shall submit a written request with supporting documentation to the superintendent. At the superintendent's discretion, the superintendent may not consider a written request made after the renewal date of the license.

Amended by 129th General AssemblyFile No.68,HB 250, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3

This section is set out twice. See also §3905.061, effective until 5/26/2010.



Section 3905.061 - Agent to file of change of address.

(A) If a person licensed as an insurance agent under section 3905.06 of the Revised Code changes the person's address within the state, the person shall, within thirty days after making that change, file a change of address with the superintendent of insurance or the superintendent's designee.

(B)

(1) If a person licensed as an insurance agent under section 3905.06 of the Revised Code changes the person's home state , the person shall, within thirty days after making that change, file a change of address with the superintendent and provide the superintendent with certification from the new home state .

(2) If a resident insurance agent complies with division (B)(1) of this section and the agent is in good standing with the superintendent, the agent's license shall be changed to that of a nonresident license and no fee or license application shall be required. A change in the residency status of an insurance agent license under this section does not change the license renewal date established by the initial licensure under section 3905.06 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.062 - Portable electronics insurance.

(A) As used in this section:

(1) "Customer" means a person who purchases portable electronics or services.

(2) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics by an insurer.

(3) "Endorsee" means an employee or authorized representative of a vendor authorized to sell or offer portable electronics insurance.

(4) "Location" means any physical location in this state or any web site, call center site, or similar location directed to residents of this state.

(5) "Portable electronics" means a personal, self-contained, battery-operated electronic communication, viewing, listening, recording, gaming, computing, or global positioning device that is easily carried by an individual, including a cellular or satellite telephone; pager; personal global positioning satellite unit; portable computer; portable audio listening, video viewing or recording device; digital camera; video camcorder; portable gaming system; docking station; automatic answering device; and any other similar device, and any accessory related to the use of the device.

(6) "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics, which may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor by an insurer, and may cover portable electronics against loss, theft, inoperability due to mechanical failure, malfunction, damage, or other applicable perils. "Portable electronics insurance" does not mean any of the following:

(a) A consumer goods service contract governed by section 3905.423 of the Revised Code;

(b) A policy of insurance covering a seller's or a manufacturer's obligations under a warranty;

(c) A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar insurance policy.

(7) "Portable electronics transaction" means the sale or lease of portable electronics by a vendor to a customer or the sale of a service related to the use of portable electronics by a vendor to a customer.

(8) "Supervising entity" means an insurer or a business entity licensed as an insurance agent under section 3905.06 of the Revised Code that is appointed by an insurer to supervise the administration of a portable electronics insurance program.

(9) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

(B)

(1) Except as provided in division (B)(2) of this section, no vendor or vendor's employee shall offer, sell, solicit, or place portable electronics insurance unless the vendor is licensed under section 3905.06 or 3905.07 of the Revised Code with a portable electronics insurance line of authority.

(2) Any vendor offering or selling portable electronics insurance on or before the effective date of this section that wishes to continue offering or selling that insurance shall apply for a license within ninety days after the superintendent of insurance makes the application available.

(C)

(1) The superintendent shall issue a resident business entity license to a vendor under section 3905.06 of the Revised Code if the vendor satisfies the requirements of sections 3905.05 and 3905.06 of the Revised Code, except that the application for a portable electronics insurance license shall satisfy the following additional requirements:

(a) The application shall include the location of the vendor's home office.

(b) If the application requires the vendor to designate an individual or entity as a responsible insurance agent, that agent shall not be required to be an employee of the applicant and may be the supervising entity or an individual agent who is an employee of the supervising entity.

(c) If the vendor derives less than fifty per cent of the vendor's revenue from the sale of portable electronics insurance, the application for a portable electronics insurance license may require the vendor to provide the name, residence address, and other information required by the superintendent for one employee or officer of the vendor who is designated by the vendor as the person responsible for the vendor's compliance with the requirements of this chapter.

(d) If the vendor derives fifty per cent or more of the vendor's revenue from the sale of portable electronics insurance, the application may require the information listed under division (C)(1)(c) of this section for all owners with at least ten per cent interest or voting interest, partners, officers, and directors of the vendor, or members or managers of a vendor that is a limited liability company.

(2) The superintendent shall issue a nonresident business entity license to a vendor if the vendor satisfies the requirements of section 3905.07 of the Revised Code. However, if the nonresident vendor's home state does not issue a limited lines license for portable electronics insurance, the nonresident vendor may apply for a resident license under section 3905.06 of the Revised Code in the same manner and with the same rights and privileges as if the vendor were a resident of this state.

(D) The holder of a limited lines license may not sell, solicit, or negotiate insurance on behalf of any insurer unless appointed to represent that insurer under section 3905.20 of the Revised Code.

(E) Division (B)(34) of section 3905.14 of the Revised Code shall not apply to portable electronics vendors or the vendors' endorsees.

(F)

(1) A vendor may authorize any endorsee of the vendor to sell or offer portable electronics insurance to a customer at any location at which the vendor engages in portable electronics transactions.

(2) An endorsee is not required to be licensed as an insurance agent under this chapter if the vendor is licensed under this section and the insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the portable electronics insurance program including development of a training program for endorsees in accordance with division (G) of this section.

(3) No endorsee shall do any of the following:

(a) Advertise, represent, or otherwise represent the endorsee's self as an insurance agent licensed under section 3905.06 of the Revised Code;

(b) Offer, sell, or solicit the purchase of portable electronics insurance except in conjunction with and incidental to the sale or lease of portable electronics;

(c) Make any statement or engage in any conduct, express or implied, that would lead a customer to believe any of the following:

(i) That the insurance policies offered by the endorsee provide coverage not already provided by a customer's homeowner's insurance policy, renter's insurance policy, or by another source of coverage;

(ii) That the purchase by the customer of portable electronics insurance is required in order to purchase or lease portable electronics or services from the portable electronics vendor;

(iii) That the portable electronics vendor or its endorsees are qualified to evaluate the adequacy of the customer's existing insurance coverage.

(G) Each vendor, or the supervising entity to that vendor, shall provide a training and education program for all endorsees who sell or offer portable electronics insurance. The program may be provided as a web-based training module or in any other electronic or recorded video form. The training and education program shall meet all of the following minimum standards:

(1) The training shall be delivered to each endorsee of each vendor who sells or offers portable electronics insurance and the endorsee shall complete the training;

(2) If the training is conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding portable electronics insurance that is conducted and overseen by employees of the supervising entity who are licensed as insurance agents under section 3905.06 of the Revised Code;

(3) The training and education program shall include basic information about portable electronics insurance and information concerning all of the following prohibited actions of endorsees:

(a) No endorsee shall advertise, represent, or otherwise represent the endorsee's self as a licensed insurance agent.

(b) No endorsee shall offer, sell, or solicit the purchase of portable electronics insurance except in conjunction with and incidental to the sale or lease of portable electronics.

(c) No endorsee shall make any statement or engage in any conduct, express or implied, that would lead a customer to believe any of the following:

(i) That the insurance policies offered by the endorsee provide coverage not already provided by a customer's homeowner's insurance policy, renter's insurance policy, or by another source of coverage;

(ii) That the purchase by the customer of portable electronics insurance is required in order to purchase or lease portable electronics or services from the portable electronics vendor;

(iii) That the portable electronics vendor or its endorsees are qualified to evaluate the adequacy of the customer's existing insurance coverage.

(H) A supervising entity appointed to supervise the administration of a portable electronics insurance program under division (F)(2) of this section shall maintain a registry of locations supervised by that entity that are authorized to sell or solicit portable electronics insurance in this state. The supervising entity shall make the registry available to the superintendent upon request by the superintendent if the superintendent provides ten days' notice to the vendor or supervising entity.

(I) At every location where a vendor offers portable electronics insurance to customers, the vendor shall provide brochures or other written materials to prospective customers that include all of the following:

(1) A summary of the material terms of the insurance coverage, including all of the following:

(a) The identity of the insurer;

(b) The identity of the supervising entity;

(c) The amount of any applicable deductible and how it is to be paid;

(d) Benefits of the coverage;

(e) Key terms and conditions of coverage such as whether portable electronics may be replaced with a similar make and model, replaced with a reconditioned device, or repaired with nonoriginal manufacturer parts or equipment.

(2) A summary of the process for filing a claim, including a description of how to return portable electronics equipment and the maximum fee applicable if a customer fails to comply with any equipment return requirements;

(3) A disclosure that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of coverage;

(4) A disclosure that the enrollment by the customer in a portable electronics insurance program is not required to purchase or lease portable electronics or services;

(5) A disclosure that neither the endorsee nor the vendor is qualified to evaluate the adequacy of the customer's existing insurance coverage;

(6) A disclosure that the customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and receive a refund of any applicable premium.

(J)

(1) The charges for portable electronics insurance may be billed and collected by the vendor of portable electronics, and the vendor may receive compensation for performing billing and collection services, if either of the following conditions are met:

(a) If the charge to the customer for coverage is not included in the cost associated with the purchase or lease of portable electronics or related services, the charge for coverage is separately itemized on the customer's bill.

(b) If the charge to the customer for coverage is included in the cost associated with the purchase or lease of portable electronics or related services, the vendor clearly and conspicuously discloses to the customer that the charge for portable electronics insurance coverage is included with the charge for portable electronics or related services.

(2) All funds received by a vendor from a customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors that bill and collect such charges are not required to maintain those funds in a segregated account if the vendor is authorized by the insurer to hold those funds in an alternate manner and the vendor remits the amount of the charges to the supervising entity within sixty days after receiving the charges.

(K)

(1) Except as otherwise provided in divisions (K)(2) and (3) of this section, an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the vendor policyholder and enrolled customers with at least sixty days' prior notice. If the insurer changes the terms and conditions, the insurer shall promptly provide the vendor policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating that a change in the terms and conditions has occurred and a summary of material changes.

(2) An insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen days' prior notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim under the policy.

(3) An insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy for any of the following reasons:

(a) The enrolled customer fails to pay the required premium;

(b) The enrolled customer ceases to have an active service plan, if applicable, with the vendor of portable electronics;

(c) The enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the customer within thirty calendar days after exhaustion of the limit. However, if the insurer does not send the notice within the thirty-day time frame, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(4) If a portable electronics insurance policy is terminated by a vendor policyholder, the vendor policyholder shall provide notice to each enrolled customer advising the customer of the termination of the policy and the effective date of the termination. The written notice shall be mailed or delivered to the customer at least thirty days prior to the termination.

(5) Notice required pursuant to this section shall be provided in writing, either via mail or by electronic means.

(a) If notice is provided via mail, it shall be mailed or delivered to the vendor at the vendor's mailing address and to all affected enrolled customers at the last known mailing addresses of those customers on file with the insurer. The insurer or vendor of portable electronics shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service.

(b) If notice is provided electronically, it shall be transmitted via facsimile or electronic mail to the vendor at the vendor's facsimile number or electronic mail address and to all affected enrolled customers at the last known facsimile numbers or electronic mail addresses of those customers on file with the insurer. The insurer or vendor shall maintain proof that the notice was sent.

(L) An enrolled customer may cancel the enrolled customer's coverage under a portable electronics insurance policy at any time. Upon cancellation, the insurer shall refund any applicable unearned premium.

(M) A license issued pursuant to this section shall authorize the vendor and its endorsees to engage only in those activities that are expressly permitted by this section.

(N)

(1) If a vendor or a vendor's endorsee violates any provision of this section, the superintendent may revoke or suspend the license issued or impose any other sanctions provided under section 3905.14 of the Revised Code.

(2) If any provision of this section is violated by a vendor or a vendor's endorsee at a particular location, the superintendent may issue a cease and desist order to a particular location, or take any other administrative action authorized in section 3901.22 and division (D) of section 3905.14 of the Revised Code.

(3) If any person violates division (B) or (F)(3) of this section, the superintendent may issue a cease and desist order in addition to taking any other administrative action provided for in sections 3901.22 and division (D) of section 3905.14 of the Revised Code.

(4) If the superintendent determines that a violation of this section or section 3905.14 of the Revised Code has occurred, the superintendent may assess a civil penalty in amount not exceeding twenty-five thousand dollars per violation and an administrative fee to cover the expenses incurred by the department in the administrative action, including costs incurred in the investigation and hearing process.

(O) The superintendent may adopt rules implementing this section.

Added by 129th General AssemblyFile No.68,HB 250, §1, eff. 3/22/2012.



Section 3905.07 - Nonresident insurance agent or surplus lines broker license; renewal.

(A) The superintendent of insurance shall issue a nonresident insurance agent license to an applicant that is a nonresident person upon payment of all applicable fees required under this chapter if the superintendent finds all of the following:

(1) The applicant is currently licensed as a resident and is in good standing in the applicant's home state.

(2) The applicant is licensed in the applicant's home state for the lines of authority requested in this state.

(3) The applicant has submitted or has had transmitted to the superintendent the application for licensure that the applicant submitted to the applicant's home state or a completed applicable uniform application .

(4) The applicant has not committed any act that is a ground for the denial, suspension, or revocation of a license under section 3905.14 of the Revised Code.

(5) The applicant is of good reputation and character, is honest and trustworthy, and is otherwise suitable to be licensed.

(6) The applicant's home state issues nonresident insurance agent licenses to residents of this state on the same basis as set forth in division (A) of this section.

(7) If the applicant is a business entity, the applicant has designated an insurance agent licensed as an agent in this state to be responsible for the applicant's compliance with the insurance laws of this state.

(8) The applicant has submitted any other documents requested by the superintendent.

(B) To determine an applicant's licensure and standing status in another state, the superintendent may utilize the producer database maintained by the NAIC or its affiliates or subsidiaries. If that information is not available on the producer database, the superintendent may require a certification letter from the applicant's home state.

(C)

(1) An individual seeking to renew a nonresident insurance agent license shall apply biennially for a renewal of the license on or before the last day of the licensee's birth month. A business entity seeking to renew a nonresident insurance agent license shall apply biennially for a renewal of the license on or before the date determined by the superintendent.

Applications shall be submitted to the superintendent on forms prescribed by the superintendent. Each application shall be accompanied by a biennial renewal fee. The superintendent also may require an applicant to submit any document reasonably necessary to verify the information contained in the renewal application.

(2) To be eligible for renewal, an applicant shall maintain a resident license in the applicant's home state for the lines of authority held in this state.

(3) If an applicant submits a completed renewal application, qualifies for renewal pursuant to divisions (C)(1) and (2) of this section, and has not committed any act that is a ground for the refusal to issue, suspension of, or revocation of a license under section 3905.14 of the Revised Code, the superintendent shall renew the applicant's nonresident insurance agent license.

(D) If an individual or business entity does not apply for the renewal of the individual or business entity's license on or before the license renewal date specified in division (C)(1) of this section, the individual or business entity may submit a late renewal application along with all applicable fees required under this chapter prior to the first day of the second month following the license renewal date.

(E) A license issued under this section that is not renewed on or before its renewal date pursuant to division (C) of this section or its late renewal date pursuant to division (D) of this section automatically is suspended for nonrenewal on the first day of the second month following the renewal date. If a license is suspended for nonrenewal pursuant to this division, the individual or business entity is eligible to apply for a reinstatement of the license within the twelve-month period following the date by which the license should have been renewed by complying with the reinstatement procedure established by the superintendent and paying all applicable fees required under this chapter.

(F) A license that is suspended for nonrenewal that is not reinstated pursuant to division (E) of this section automatically is canceled unless the superintendent is investigating any allegations of wrongdoing by the agent or has initiated proceedings under Chapter 119. of the Revised Code. In that case, the license automatically is canceled after the completion of the investigation or proceedings unless the superintendent revokes the license.

(G) An individual licensed as a nonresident insurance agent who is unable to comply with the license renewal procedures established under this section and who is unable to engage in the business of insurance due to military service, a long-term medical disability, or some other extenuating circumstance may request an extension of the renewal date of the individual's license. To be eligible for such an extension, the individual shall submit a written request with supporting documentation to the superintendent. At the superintendent's discretion, the superintendent may not consider a written request made after the renewal date of the license.

(H) Notwithstanding any other provision of this chapter, a nonresident person licensed as a surplus lines producer in the applicant's home state shall receive a nonresident surplus lines broker license pursuant to division (A) of this section. Nothing in this section otherwise affects or supersedes any provision of sections 3905.30 to 3905.37 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.071 - Nonresident to file change of address.

(A)

(1) If a nonresident person licensed as a nonresident insurance agent under section 3905.07 of the Revised Code changes the person's address within the person's state of residence, the person shall, within thirty days after making that change, file a change of address with the superintendent of insurance or the superintendent's designee.

(2) If a nonresident person licensed as a nonresident insurance agent under section 3905.07 of the Revised Code changes the person's home state , the person shall, within thirty days after making that change, file a change of address with the superintendent and provide the superintendent with certification from the new home state .

(B) If a nonresident insurance agent complies with division (A) of this section and the agent is in good standing with the superintendent, no fee or license application shall be required. A change in the residency status of an agent's license under this section does not change the license renewal date established by the initial license under section 3905.07 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.072 - Nonresident limited lines insurance agent license.

Notwithstanding any other provision of this chapter, the superintendent of insurance shall issue to a nonresident person licensed as a limited line credit insurance agent or other type of limited lines insurance agent in the person's home state a nonresident limited lines insurance agent license in accordance with division (A) of section 3905.07 of the Revised Code, with the same scope of authority as the person has under the license issued by the person's home state. However, the recognition of a limited lines authority under this section shall not create any new line of authority.

For purposes of this section, "limited lines insurance" means any authority granted by the home state that is less than the total authority provided in the associated major lines set forth in divisions (B)(1) to (6) of section 3905.06 of the Revised Code.

Effective Date: 09-01-2002



Section 3905.08 - Reciprocity.

(A) The superintendent of insurance shall waive all requirements under this chapter for a nonresident applicant with a valid license from the applicant's home state, except the requirements set forth in sections 3905.07 to 3905.072 of the Revised Code, if the applicant's home state awards nonresident agent licenses to residents of this state on the same basis.

(B) A nonresident insurance agent's satisfaction of the continuing education requirements for insurance agents of the agent's home state shall constitute satisfaction of the continuing education requirements for insurance agents of this state as set forth in section 3905.481 of the Revised Code.

Effective Date: 09-01-2002



Section 3905.081 - Waiving licensing requirement for nonresident persons in violation of federal reciprocity requirements.

Notwithstanding any other provision of this chapter, the superintendent of insurance may waive any licensing requirement for nonresident persons that the superintendent determines is in violation of the reciprocity requirements set forth in section 321 of the "Financial Services Modernization Act of 1999," 113 Stat. 1338, 15 U.S.C.A. 6751.

Effective Date: 09-01-2002



Section 3905.09 - Temporary insurance agent license.

(A) The superintendent of insurance may issue a temporary insurance agent license to any of the following persons if the superintendent determines that the license is necessary for the servicing of insurance business:

(1) The surviving spouse or court-appointed personal representative of a licensed insurance agent who dies or becomes mentally or physically disabled, to allow adequate time for the sale of the insurance business owned by the agent or for the recovery or return of the agent to the business, or to provide for the training and licensing of new personnel to operate the agent's business;

(2) A member or employee of a business entity licensed as an insurance agent, upon the death or disability of the sole or remaining licensed insurance agent;

(3) The designee of a licensed insurance agent entering active service in the United States armed forces;

(4) Any other person if the superintendent determines that the public interest will best be served by the issuance of the license.

(B) A temporary license issued under division (A) of this section shall remain in force for a period not to exceed one hundred eighty days. However, a temporary license may not continue in force under any of the circumstances described in division (A) of this section after the owner of the business or the owner's personal representative disposes of the business.

(C) The superintendent may, by order, limit the authority of any temporary license in any way deemed necessary to protect insureds and the public. The superintendent may also, by order, rescind a temporary license if the interests of insureds or the public are endangered.

(D) A temporary licensee shall be sponsored by a licensed insurance agent or insurer, which sponsor shall be responsible for all acts of the licensee. The superintendent may impose any other requirement on temporary licensees that the superintendent considers necessary to protect insureds and the public.

(E) Chapter 119. of the Revised Code shall not apply to the issuance, restriction, or rescission of a temporary license under this section.

Effective Date: 09-01-2002



Section 3905.10 - [Repealed] Appointment of solicitors by agent.

Repealed by 128th General AssemblyFile No.18,HB 300, §2, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.11 - Agent's use of assumed name.

An insurance agent that intends to do business in this state under any name other than the agent's legal name shall notify the superintendent of insurance prior to using the assumed name.

Effective Date: 09-01-2002



Section 3905.12 - Rules.

(A) The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to do the following:

(1) Establish procedures for the issuance , renewal, late renewal, extension, reactivation, and reinstatement of insurance agent licenses;

(2) Provide for the issuance and renewal of limited authority licenses, and establish any prelicensing education, examination, or continuing education requirements the superintendent considers appropriate for such a license;

(3) Establish a schedule of fees to be paid to the superintendent for extensions, late renewals, reinstatements, and reactivations of a license under this chapter and for credit card payments, electronic processing service, and manual processing service. Fees collected under this section shall be credited to the department of insurance operating fund created under section 3901.021 of the Revised Code.

(B) To assist the superintendent in carrying out the superintendent's duties under this chapter, the superintendent may contract with any nongovernmental entity, including the NAIC and its affiliates or subsidiaries, to perform any ministerial function related to insurance agent licensing, including the collection of fees, that the superintendent considers to be appropriate.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.13 - Amended and Renumbered RC 3901.783.

Effective Date: 09-01-2002



Section 3905.14 - Disciplinary actions.

(A) As used in sections 3905.14 to 3905.16 of the Revised Code:

(1) "Insurance agent" includes a limited lines insurance agent, surety bail bond agent, and surplus line broker.

(2) "Refusal to issue or renew" means the decision of the superintendent of insurance not to process either the initial application for a license as an agent or the renewal of such a license.

(3) "Revocation" means the permanent termination of all authority to hold any license as an agent in this state.

(4) "Surrender for cause" means the voluntary termination of all authority to hold any license as an agent in this state, in lieu of a revocation or suspension order.

(5) "Suspension" means the termination of all authority to hold any license as an agent in this state, for either a specified period of time or an indefinite period of time and under any terms or conditions determined by the superintendent.

(B) The superintendent may suspend, revoke, or refuse to issue or renew any license of an insurance agent, assess a civil penalty, or impose any other sanction or sanctions authorized under this chapter, for one or more of the following reasons:

(1) Providing incorrect, misleading, incomplete, or materially untrue information in a license or appointment application;

(2) Violating or failing to comply with any insurance law, rule, subpoena, consent agreement, or order of the superintendent or of the insurance authority of another state;

(3) Obtaining, maintaining, or attempting to obtain or maintain a license through misrepresentation or fraud;

(4) Improperly withholding, misappropriating, or converting any money or property received in the course of doing insurance business;

(5) Intentionally misrepresenting the terms, benefits, value, cost, or effective dates of any actual or proposed insurance contract or application for insurance;

(6) Having been convicted of or pleaded guilty or no contest to a felony regardless of whether a judgment of conviction has been entered by the court;

(7) Having been convicted of or pleaded guilty or no contest to a misdemeanor that involves the misuse or theft of money or property belonging to another, fraud, forgery, dishonest acts, or breach of a fiduciary duty, that is based on any act or omission relating to the business of insurance, securities, or financial services, or that involves moral turpitude regardless of whether a judgment has been entered by the court;

(8) Having admitted to committing, or having been found to have committed, any insurance unfair trade act or practice or insurance fraud;

(9) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility, in the conduct of business in this state or elsewhere;

(10) Having an insurance agent license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory;

(11) Forging or causing the forgery of an application for insurance or any document related to or used in an insurance transaction;

(12) Improperly using notes , any other reference material, equipment, or devices of any kind to complete an examination for an insurance agent license;

(13) Knowingly accepting insurance business from an individual who is not licensed;

(14) Failing to comply with any official invoice, notice, assessment, or order directing payment of federal, state, or local income tax, state or local sales tax, or workers' compensation premiums;

(15) Failing to timely submit an application for insurance. For purposes of division (B)(15) of this section, a submission is considered timely if it occurs within the time period expressly provided for by the insurer, or within seven days after the insurance agent accepts a premium or an order to bind coverage from a policyholder or applicant for insurance, whichever is later.

(16) Failing to disclose to an applicant for insurance or policyholder upon accepting a premium or an order to bind coverage from the applicant or policyholder, that the person has not been appointed by the insurer;

(17) Having any professional license or financial industry regulatory authority registration suspended or revoked or having been barred from participation in any industry;

(18) Having been subject to a cease and desist order or permanent injunction related to mishandling of funds or breach of fiduciary responsibilities or for unlicensed or unregistered activities;

(19) Causing or permitting a policyholder or applicant for insurance to designate the insurance agent or the insurance agent's spouse, parent, child, or sibling as the beneficiary of a policy or annuity sold by the insurance agent or of a policy or annuity for which the agent, at any time, was designated as the agent of record, unless the insurance agent or a relative of the insurance agent is the insured or applicant;

(20) Causing or permitting a policyholder or applicant for insurance to designate the insurance agent or the insurance agent's spouse, parent, child, or sibling as the owner or beneficiary of a trust funded, in whole or in part, by a policy or annuity sold by the insurance agent or by a policy or annuity for which the agent, at any time, was designated as the agent of record, unless the insurance agent or a relative of the insurance agent is the insured or applicant;

(21) Failing to provide a written response to the department of insurance within twenty-one calendar days after receipt of any written inquiry from the department, unless a reasonable extension of time has been requested of, and granted by, the superintendent or the superintendent's designee;

(22) Failing to appear to answer questions before the superintendent after being notified in writing by the superintendent of a scheduled interview, unless a reasonable extension of time has been requested of, and granted by, the superintendent or the superintendent's designee;

(23) Transferring or placing insurance with an insurer other than the insurer expressly chosen by the applicant for insurance or policyholder without the consent of the applicant or policyholder or absent extenuating circumstances;

(24) Failing to inform a policyholder or applicant for insurance of the identity of the insurer or insurers, or the identity of any other insurance agent or licensee known to be involved in procuring, placing, or continuing the insurance for the policyholder or applicant, upon the binding of the coverage;

(25) In the case of an agent that is a business entity, failing to report an individual licensee's violation to the department when the violation was known or should have been known by one or more of the partners, officers, managers, or members of the business entity;

(26) Submitting or using a document in the conduct of the business of insurance when the person knew or should have known that the document contained a writing that was forged as defined in section 2913.01 of the Revised Code;

(27) Misrepresenting the person's qualifications, status or relationship to another person, agency, or entity, or using in any way a professional designation that has not been conferred upon the person by the appropriate accrediting organization;

(28) Obtaining a premium loan or policy surrender or causing a premium loan or policy surrender to be made to or in the name of an insured or policyholder without that person's knowledge and written authorization;

(29) Using paper, software, or any other materials of or provided by an insurer after the insurer has terminated the authority of the licensee, if the use of such materials would cause a reasonable person to believe that the licensee was acting on behalf of or otherwise representing the insurer;

(30) Soliciting, procuring an application for, or placing, either directly or indirectly, any insurance policy when the person is not authorized under this chapter to engage in such activity;

(31) Soliciting, selling, or negotiating any product or service that offers benefits similar to insurance but is not regulated by the superintendent, without fully disclosing, orally and in writing, to the prospective purchaser that the product or service is not insurance and is not regulated by the superintendent;

(32) Failing to fulfill a refund obligation to a policyholder or applicant in a timely manner. For purposes of division (B) (32) of this section, a rebuttable presumption exists that a refund obligation is not fulfilled in a timely manner unless it is fulfilled within one of the following time periods:

(a) Thirty days after the date the policyholder, applicant, or insurer takes or requests action resulting in a refund;

(b) Thirty days after the date of the insurer's refund check, if the agent is expected to issue a portion of the total refund;

(c) Forty-five days after the date of the agent's statement of account on which the refund first appears.

The presumption may be rebutted by proof that the policyholder or applicant consented to the delay or agreed to permit the agent to apply the refund to amounts due for other coverages.

(33) With respect to a surety bail bond agent license, rebating or offering to rebate, or unlawfully dividing or offering to divide, any commission, premium, or fee;

(34) Using a license for the principal purpose of procuring, receiving, or forwarding applications for insurance of any kind, other than life, or soliciting, placing, or effecting such insurance directly or indirectly upon or in connection with the property of the licensee or that of relatives, employers, employees, or that for which they or the licensee is an agent, custodian, vendor, bailee, trustee, or payee;

(35) In the case of an insurance agent that is a business entity, using a life license for the principal purpose of soliciting or placing insurance on the lives of the business entity's officers, employees, or shareholders, or on the lives of relatives of such officers, employees, or shareholders, or on the lives of persons for whom they, their relatives, or the business entity is agent, custodian, vendor, bailee, trustee, or payee;

(36) Offering, selling, soliciting, or negotiating policies, contracts, agreements, or applications for insurance, or annuities providing fixed, variable, or fixed and variable benefits, or contractual payments, for or on behalf of any insurer or multiple employer welfare arrangement not authorized to transact business in this state, or for or on behalf of any spurious, fictitious, nonexistent, dissolved, inactive, liquidated or liquidating, or bankrupt insurer or multiple employer welfare arrangement;

(37) In the case of a resident business entity, failing to be qualified to do business in this state under Title XVII of the Revised Code, failing to be in good standing with the secretary of state, or failing to maintain a valid appointment of statutory agent with the secretary of state;

(38) In the case of a nonresident agent, failing to maintain licensure as an insurance agent in the agent's home state for the lines of authority held in this state;

(39) Knowingly aiding and abetting another person or entity in the violation of any insurance law of this state or the rules adopted under it.

(C) Before denying, revoking, suspending, or refusing to issue any license or imposing any penalty under this section, the superintendent shall provide the licensee or applicant with notice and an opportunity for hearing as provided in Chapter 119. of the Revised Code, except as follows:

(1)

(a) Any notice of opportunity for hearing, the hearing officer's findings and recommendations, or the superintendent's order shall be served by certified mail at the last known address of the licensee or applicant. Service shall be evidenced by return receipt signed by any person.

For purposes of this section, the "last known address" is the residential address of a licensee or applicant, or the principal-place-of-business address of a business entity, that is contained in the licensing records of the department.

(b) If the certified mail envelope is returned with an endorsement showing that service was refused, or that the envelope was unclaimed, the notice and all subsequent notices required by Chapter 119. of the Revised Code may be served by ordinary mail to the last known address of the licensee or applicant. The mailing shall be evidenced by a certificate of mailing. Service is deemed complete as of the date of such certificate provided that the ordinary mail envelope is not returned by the postal authorities with an endorsement showing failure of delivery. The time period in which to request a hearing, as provided in Chapter 119. of the Revised Code, begins to run on the date of mailing.

(c) If service by ordinary mail fails, the superintendent may cause a summary of the substantive provisions of the notice to be published once a week for three consecutive weeks in a newspaper of general circulation in the county where the last known place of residence or business of the party is located. The notice is considered served on the date of the third publication.

(d) Any notice required to be served under Chapter 119. of the Revised Code shall also be served upon the party's attorney by ordinary mail if the attorney has entered an appearance in the matter.

(e) The superintendent may, at any time, perfect service on a party by personal delivery of the notice by an employee of the department.

(f) Notices regarding the scheduling of hearings and all other matters not described in division (C)(1)(a) of this section shall be sent by ordinary mail to the party and to the party's attorney.

(2) Any subpoena for the appearance of a witness or the production of documents or other evidence at a hearing, or for the purpose of taking testimony for use at a hearing, shall be served by certified mail, return receipt requested, by an attorney or by an employee of the department designated by the superintendent. Such subpoenas shall be enforced in the manner provided in section 119.09 of the Revised Code. Nothing in this section shall be construed as limiting the superintendent's other statutory powers to issue subpoenas.

(D) If the superintendent determines that a violation described in this section has occurred, the superintendent may take one or more of the following actions:

(1) Assess a civil penalty in an amount not exceeding twenty-five thousand dollars per violation;

(2) Assess administrative costs to cover the expenses incurred by the department in the administrative action, including costs incurred in the investigation and hearing processes. Any costs collected shall be paid into the state treasury to the credit of the department of insurance operating fund created in section 3901.021 of the Revised Code.

(3) Suspend all of the person's licenses for all lines of insurance for either a specified period of time or an indefinite period of time and under such terms and conditions as the superintendent may determine;

(4) Permanently revoke all of the person's licenses for all lines of insurance;

(5) Refuse to issue a license;

(6) Refuse to renew a license;

(7) Prohibit the person from being employed in any capacity in the business of insurance and from having any financial interest in any insurance agency, company, surety bail bond business, or third-party administrator in this state. The superintendent may, in the superintendent's discretion, determine the nature, conditions, and duration of such restrictions.

(8) Order corrective actions in lieu of or in addition to the other penalties listed in division (D) of this section. Such an order may provide for the suspension of civil penalties, license revocation, license suspension, or refusal to issue or renew a license if the licensee complies with the terms and conditions of the corrective action order.

(9) Accept a surrender for cause offered by the licensee, which shall be for at least five years and shall prohibit the licensee from seeking any license authorized under this chapter during that time period. A surrender for cause shall be in lieu of revocation or suspension and may include a corrective action order as provided in division (D)(8) of this section.

(E) The superintendent may consider the following factors in denying a license, imposing suspensions, revocations, fines, or other penalties, and issuing orders under this section:

(1) Whether the person acted in good faith;

(2) Whether the person made restitution for any pecuniary losses suffered by other persons as a result of the person's actions;

(3) The actual harm or potential for harm to others;

(4) The degree of trust placed in the person by, and the vulnerability of, persons who were or could have been adversely affected by the person's actions;

(5) Whether the person was the subject of any previous administrative actions by the superintendent;

(6) The number of individuals adversely affected by the person's acts or omissions;

(7) Whether the person voluntarily reported the violation, and the extent of the person's cooperation and acceptance of responsibility;

(8) Whether the person obstructed or impeded, or attempted to obstruct or impede, the superintendent's investigation;

(9) The person's efforts to conceal the misconduct;

(10) Remedial efforts to prevent future violations;

(11) If the person was convicted of a criminal offense, the nature of the offense, whether the conviction was based on acts or omissions taken under any professional license, whether the offense involved the breach of a fiduciary duty, the amount of time that has passed, and the person's activities subsequent to the conviction;

(12) Such other factors as the superintendent determines to be appropriate under the circumstances.

(F)

(1) A violation described in division (B)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (16), (17), (18), (19), (20), (22), (23), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), (35), and (36) of this section is a class A offense for which the superintendent may impose any penalty set forth in division (D) of this section.

(2) A violation described in division (B)(15) or (21) of this section, or a failure to comply with section 3905.061, 3905.071, or 3905.22 of the Revised Code, is a class B offense for which the superintendent may impose any penalty set forth in division (D)(1), (2), (8), or (9) of this section.

(3) If the superintendent determines that a violation described in division (B) (36) of this section has occurred, the superintendent shall impose a minimum of a two-year suspension on all of the person's licenses for all lines of insurance.

(G) If a violation described in this section has caused, is causing, or is about to cause substantial and material harm, the superintendent may issue an order requiring that person to cease and desist from engaging in the violation. Notice of the order shall be mailed by certified mail, return receipt requested, or served in any other manner provided for in this section, immediately after its issuance to the person subject to the order and to all persons known to be involved in the violation. The superintendent may thereafter publicize or otherwise make known to all interested parties that the order has been issued.

The notice shall specify the particular act, omission, practice, or transaction that is subject to the cease-and-desist order and shall set a date, not more than fifteen days after the date of the order, for a hearing on the continuation or revocation of the order. The person shall comply with the order immediately upon receipt of notice of the order.

The superintendent may, upon the application of a party and for good cause shown, continue the hearing. Chapter 119. of the Revised Code applies to such hearings to the extent that that chapter does not conflict with the procedures set forth in this section. The superintendent shall, within fifteen days after objections are submitted to the hearing officer's report and recommendation, issue a final order either confirming or revoking the cease-and-desist order. The final order may be appealed as provided under section 119.12 of the Revised Code.

The remedy under this division is cumulative and concurrent with the other remedies available under this section.

(H) If the superintendent has reasonable cause to believe that an order issued under this section has been violated in whole or in part, the superintendent may request the attorney general to commence and prosecute any appropriate action or proceeding in the name of the state against such person.

The court may, in an action brought pursuant to this division, impose any of the following:

(1) For each violation, a civil penalty of not more than twenty-five thousand dollars;

(2) Injunctive relief;

(3) Restitution;

(4) Any other appropriate relief.

(I) With respect to a surety bail bond agent license:

(1) Upon the suspension or revocation of a license, or the eligibility of a surety bail bond agent to hold a license, the superintendent likewise may suspend or revoke the license or eligibility of any surety bail bond agent who is employed by or associated with that agent and who knowingly was a party to the act that resulted in the suspension or revocation.

(2) The superintendent may revoke a license as a surety bail bond agent if the licensee is adjudged bankrupt.

(J) Nothing in this section shall be construed to create or imply a private cause of action against an agent or insurer.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 07-02-2004

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.15 - Hearing to determine administrative action modification.

(A) Upon written application of a person whose license was denied, suspended, revoked, or surrendered for cause under section 3905.14 of the Revised Code, the superintendent of insurance shall hold a hearing to determine whether the administrative action imposing the denial, suspension, revocation, or surrender should be modified, provided that all of the following conditions are met:

(1) At least five years have elapsed since the date of the administrative action sought to be modified;

(2) At least two years have elapsed since any previous request for a modification was made under this section;

(3) The burden of proof is on the person requesting the modification.

(B) The modification of an order issued or consent agreement entered into under section 3905.14 of the Revised Code is at the discretion of the superintendent. The superintendent may modify such an order or agreement if the superintendent finds all of the following:

(1) At least five years have elapsed since the date of the administrative action;

(2) The person is of good business repute and is suitable to be an insurance agent;

(3) The person has made restitution for all pecuniary losses suffered by any person as a result of the conduct that gave rise to the administrative action;

(4) The person has not been convicted of any felony or of any misdemeanor described in division (B)(7) of section 3905.14 of the Revised Code unless the conviction was the subject of a previous administrative action by the superintendent;

(5) The circumstances surrounding the previous violation are such that it is unlikely the person would commit such offenses in the future;

(6) The person's character has been rehabilitated.

(C) The issuance of any license pursuant to a modification under this section shall be conditioned upon the successful completion of all prelicensing education and examination requirements.

Effective Date: 09-01-2002



Section 3905.16 - Surrender of license.

(A)

(1) Except as provided in division (A)(2) of this section, any person licensed as an agent under this chapter may at any time surrender any or all licenses held by the person.

(2) No agent shall surrender the agent's licenses if the superintendent of insurance is investigating any allegation of wrongdoing by the agent or has initiated proceedings under Chapter 119. of the Revised Code and notice of an opportunity for a hearing has been issued to the agent, and any attempt to so surrender is invalid.

(B)

(1) If an agent's license is surrendered, revoked, suspended, canceled, or inactivated by request, all appointments held by the agent are void. If a new license is issued to that person or if that person's previous license is reinstated or renewed, any appointment of the person to represent an insurer must be made in accordance with the requirements of this chapter.

(2) If an agent's license is surrendered, revoked, or canceled and the person wishes to apply for a new license, the person shall apply as a new agent and shall satisfy all requirements for a new agent license including, if applicable, submitting to a criminal records check under section 3905.051 of the Revised Code.

(C)

(1) Any agent, other than a business entity, who is no longer engaged in the business of insurance in any capacity for which an agent's license is required may apply to the superintendent for inactive status. The superintendent may grant such status only if the superintendent is satisfied that the person is not engaged in and does not intend to engage in any of the activities set forth in section 3905.02 of the Revised Code that requires an agent's license.

(2) A person who has been granted inactive status is exempt from any continuing education requirements imposed under this chapter.

(3) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to establish procedures for applying for inactive status, criteria used to determine eligibility for such status, and standards and procedures for transferring from inactive to active status.

(D) The superintendent may suspend or revoke a license, or take any other disciplinary action authorized by this chapter, regardless of whether the person is appointed or otherwise authorized to represent an insurer or agent.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.17 - [Repealed].

Effective Date: 09-01-2002



Section 3905.18 - Paying unlawful consideration.

(A) Neither an insurer nor an insurance agent shall pay a commission, service fee, brokerage fee, or other type of consideration to a person for selling, soliciting, or negotiating insurance in this state, if the person is required to be licensed by the superintendent of insurance under this chapter but is not so licensed. However, renewal or other deferred commissions may be paid to such a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under this chapter at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(B) An insurer shall not pay a commission, service fee, brokerage fee, or other type of consideration to an insurance agent for selling, soliciting, or negotiating insurance in this state, if the insurance agent is required to be appointed by the insurer but is not so appointed.

(C) An insurer or insurance agent may pay or assign a commission, service fee, brokerage fee, or other type of consideration to an insurance agency or to any person who does not sell, solicit, or negotiate insurance in this state, unless the payment or assignment is prohibited by division (B)(7) of section 3901.211 or by section 3911.20, 3933.01, or 3999.22 of the Revised Code.

(D) No insurer or insurance agent shall pay a commission, referral fee, or other compensation to an unlicensed person for any referral unless the compensation is a fixed dollar amount for each referral and does not depend on whether the person referred purchases an insurance product.

Effective Date: 09-01-2002



Section 3905.181 - Accepting consideration without license.

A person shall not accept a commission, service fee, brokerage fee, or other type of consideration for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under this chapter and is not so licensed.

Effective Date: 09-01-2002



Section 3905.182 - Sale of shares of capital stock of life insurance company or agency.

No person licensed to sell life insurance under this chapter, although also licensed to sell securities under section 1707.32 of the Revised Code, shall sell, or receive any compensation in regard to the sale of, any shares of capital stock of any life insurance company or agency for which the person is appointed to sell life insurance, or of any issuer that owns or controls more than one fourth of the shares of any of such companies, or any rights or options to acquire any of such shares. This section does not prohibit the sale of shares of any investment company registered under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a -l, as amended, or any policies, annuities, or other contracts described in section 3907.15 of the Revised Code.

Effective Date: 09-01-2002



Section 3905.19 - [Repealed].

Effective Date: 09-01-2002



Section 3905.20 - Appointment of insurance agent to act as agent of insurer.

(A) An insurance agent shall not act as an agent of an insurer unless the insurance agent is appointed as an agent of the insurer. An insurance agent who does not act as an agent of an insurer shall not be required to be appointed as an agent of the insurer.

For purposes of this division, an insurance agent acts as an agent of an insurer when the insurance agent sells, solicits, or negotiates any product of the insurer and is compensated by the insurer.

(B)

(1) To appoint an insurance agent as its agent, an insurer shall file a notice of appointment with the superintendent of insurance not later than thirty days after the date the agency contract is executed or the first insurance application is submitted, whichever is earlier. The notice of appointment shall be provided in the manner prescribed by the superintendent.

Each insurer shall pay to the superintendent a fee pursuant to division (A) of section 3905.40 of the Revised Code for every such appointment when issued and for each continuance thereafter. Such an appointment, unless canceled by the insurer, may be continued in force past the thirtieth day of June next after its issue and after the thirtieth day of June of each succeeding year, unless a different date is determined by the superintendent.

A separate appointment and fee are required for a variable life and variable annuity products line of authority.

(2) By appointing an insurance agent, an insurer certifies to the superintendent that the person is competent, financially responsible, and suitable to represent the insurer.

(3) While an appointment remains in force, an insurer shall be bound by the acts of the person named in the appointment within that person's actual and apparent authority as its agent.

(C) The superintendent may, in accordance with Chapter 119. of the Revised Code, adopt rules to establish appointment procedures, including cancellations and renewals, to clarify the circumstances that require an appointment, and to provide for the appointment of insurance agents to some or all of the insurers within an insurer's holding company system or group.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.201 - Limited line credit insurance program of instruction.

(A) Each insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide a program of instruction to each insurance agent whose duties will include selling, soliciting, or negotiating limited line credit insurance. The program of instruction shall be provided to the insurance agent prior to the agent's appointment by the insurer.

(B) The superintendent may require prior review and approval of any program of instruction provided under division (A) of this section.

Effective Date: 09-01-2002



Section 3905.21 - Notice of terminating relationship with insurance agent.

(A) An insurer or authorized representative of an insurer that terminates the appointment, employment, contract, or other insurance business relationship with an insurance agent shall notify the superintendent of insurance, in the manner prescribed by the superintendent, within thirty days after the effective date of the termination. The insurer shall provide any additional information, documents, records, or other data relating to the termination or activity of the insurance agent that the superintendent requests in writing.

(B) If the termination of an insurance agent is for any of the reasons set forth in division (B) of section 3905.14 of the Revised Code, the insurer or authorized representative of the insurer shall promptly notify the superintendent, in the manner prescribed by the superintendent, of any additional information the insurer discovers upon further review or investigation, which information would have been provided to the superintendent in accordance with division (A) of this section had the insurer known of its existence.

(C)

(1) An insurer, within fifteen days after notifying the superintendent in accordance with division (A) or (B) of this section, shall mail a copy of the notification to the insurance agent at the agent's last known address. If the insurance agent was terminated for any of the reasons set forth in division (B) of section 3905.14 of the Revised Code, the notification shall be sent by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized carrier.

(2) An insurance agent, within thirty days after receiving a copy of a notification pursuant to division (C)(1) of this section, may file written comments concerning the substance of the notification with the superintendent. If an insurance agent files such comments with the superintendent, the agent shall, at the same time, provide a copy of the comments to the insurer. Comments filed with the superintendent shall become part of the superintendent's file on the insurance agent and shall accompany every copy of any report distributed or disclosed for any reason about the agent.

Effective Date: 09-01-2002



Section 3905.211 - Immunity.

(A) In the absence of actual malice, an insurer, the authorized representative of an insurer, an insurance agent, the superintendent of insurance, or any organization of which the superintendent is a member, which organization compiles the information provided pursuant to section 3905.21 of the Revised Code and makes it available to other insurance commissioners or to regulatory or law enforcement agencies, is immune from any civil liability that otherwise might be incurred or imposed as a result of either of the following:

(1) Any statement required by section 3905.21 of the Revised Code or any information relating to any such statement, which information may be requested in writing by the superintendent;

(2) Any statement of an insurer that has terminated an insurance agent to an insurer or agent, or any statement of an insurance agent to an insurer or agent, which statement is limited solely to whether a termination for any of the reasons set forth in division (B) of section 3905.14 of the Revised Code was reported to the superintendent, provided the propriety of any such termination is certified in writing by an officer or authorized representative of the insurer or agent terminating the relationship.

(B) In any action brought against a person that may have immunity under division (A) of this section for making any statement required by section 3905.21 of the Revised Code or providing any information relating to any such statement, which information may have been requested in writing by the superintendent, the party bringing the action shall plead specifically in any allegation that division (A) of this section does not apply because the person making the statement or providing the information did so with malice.

(C) Nothing in this section shall abrogate or modify any statutory or common law privilege or immunity that otherwise applies.

Effective Date: 09-01-2002



Section 3905.212 - Sanctions.

The superintendent of insurance may, in accordance with Chapter 119. of the Revised Code, suspend or revoke the certificate of authority or license of any person that fails to comply with section 3905.21 of the Revised Code or that has been found by a court of competent jurisdiction to have made the statements or provided the information required under that section with actual malice. Any such person is also subject to the civil penalty authorized under section 3905.14 of the Revised Code.

Effective Date: 09-01-2002



Section 3905.22 - Agent to provide notice of administrative action or of prosecution and disposition.

(A) An insurance agent shall provide notice to the superintendent of insurance of any administrative action taken against the agent in another jurisdiction or by another governmental agency having professional, occupational, or financial licensing authority within thirty days after the final disposition of the matter. The notice shall include a copy of the order, consent to order, or any other relevant legal document.

(B) An insurance agent shall provide notice to the superintendent of any criminal prosecution of the agent by any jurisdiction, other than misdemeanor traffic, within thirty days after the agent's initial appearance before a judge or magistrate. The notice shall include a certified copy of the charging document. Within thirty days after the disposition of the criminal prosecution, the agent shall provide to the superintendent a certified copy of the court's entry or order that reflects the final disposition of the prosecution, and any other relevant legal documents.

Effective Date: 09-01-2002



Section 3905.221 - [Repealed].

Effective Date: 09-20-1967



Section 3905.23 - [Repealed].

Effective Date: 09-01-2002



Section 3905.24 - Confidentiality of records and information - exceptions.

(A)

(1) All records and other information obtained by the superintendent of insurance or the superintendent's deputies, examiners, assistants, or other employees, or agents relating to an investigation of an applicant for licensure under this chapter, or of an agent, solicitor, broker, or other person licensed or appointed under this chapter or Chapter 3951. or 3959. of the Revised Code, are confidential and are not public records as defined in section 149.43 of the Revised Code until the applicant, licensee, or appointee is provided notice and opportunity for hearing pursuant to Chapter 119. of the Revised Code with respect to such records or information. If no administrative action is initiated with respect to a particular matter about which the superintendent obtained records or other information as part of an investigation, all such records and information relating to that matter shall remain confidential for three years after the file on the matter is closed.

(2) Division (A)(1) of this section applies only to investigations that could result in administrative action under Title XVII or IX or Chapter 119. of the Revised Code.

(B) The records and other information described in division (A) of this section shall remain confidential for all purposes except when it is appropriate for the superintendent and the superintendent's deputies, examiners, assistants, or other employees, or agents to take official action regarding the affairs of the applicant, licensee, or appointee or in connection with actual or potential criminal proceedings.

(C) Notwithstanding divisions (A) and (B) of this section, the superintendent may do either of the following:

(1) Share records and other information that are the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential status of the confidential record or other information and has authority to do so;

(2) Disclose records and other information that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(D) Notwithstanding divisions (A), (B), and (C) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential records and other information received pursuant to division (C)(1) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential status of the confidential record or other information and has authority to do so.

(E) Notwithstanding divisions (A), (B), and (C) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose records and other information that are the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(F) Nothing in this section shall prohibit the superintendent from receiving records and other information in accordance with section 3901.045 of the Revised Code.

(G)

(1) No waiver of any applicable privilege or claim of confidentiality in the records and other information that are the subject of this section shall occur as a result of sharing or receiving records or other information as authorized in divisions (C)(1), (D), and (F) of this section.

(2) The disclosure of records or other information in connection with a regulatory or legal action pursuant to divisions (C)(2) and (E) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the record or other information to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

(H) Employees or agents of the department of insurance shall not be required by any court in this state to testify in a civil action, if the testimony concerns any matter related to records or other information considered confidential under this section of which they have knowledge.

Effective Date: 08-06-2004



Section 3905.25 - Amended and Renumbered RC 3901.75.

Effective Date: 09-01-2002



Section 3905.26 - Centralized agent license registry.

(A) The superintendent of insurance may participate, in whole or in part, with the NAIC or any of its affiliates or subsidiaries, in a centralized agent license registry in which insurance agent licenses and appointments are centrally or simultaneously effected for all states that require an insurance agent license and that participate in the registry.

(B) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to adopt any uniform standard or procedure necessary for participation in the centralized agent license registry. Such rules may provide for the central collection of all fees for licenses or appointments processed through the registry.

Effective Date: 09-01-2002



Section 3905.27 - Amended and Renumbered RC 3905.41.

Effective Date: 09-01-2002



Section 3905.28 - Rules.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of sections 3905.01 to 3905.28 of the Revised Code.

Effective Date: 09-01-2002



Section 3905.29 - Mutual protective associations exempted.

Sections 3905.01 to 3905.28 of the Revised Code do not apply to associations organized and operating under sections 3939.01 to 3939.11 of the Revised Code.

Effective Date: 09-01-2002; 10-12-2006



Section 3905.30 - Resident and nonresident surplus lines broker's license.

(A) As used in sections 3905.30 to 3905.38 of the Revised Code:

(1) Notwithstanding section 3905.01 of the Revised Code, "home state" means the state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence except in the case of either of the following:

(a) If one hundred per cent of the insured risk is located out of the state in which an insured maintains its principal place of business or principal residence as described in division (A)(1)(a) of this section, "home state" means the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(b) If more than one insured from an affiliated group are named insureds on a single unauthorized insurance contract, "home state" means the state in which the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(2) "Principal place of business" means the state where the insured maintains the insured's headquarters and where the insured's high-level officers direct, control, and coordinate the business activities of the insured.

(B) The superintendent of insurance may issue a surplus lines broker's license to any natural person who is a resident of this or any other state or to a business entity that is organized under the laws of this or any other state. To be eligible for a resident surplus lines broker's license, a person must have both a property license and a casualty license. To be eligible for a nonresident surplus lines broker's license, a person must hold an active surplus lines broker license in the person's home state. A nonresident surplus lines broker shall obtain a nonresident license with a property and casualty line of authority in this state if the broker is or will be personally performing the due diligence requirements under section 3905.33 of the Revised Code.

(C) A surplus lines broker's license permits the person named in the license to negotiate for and obtain insurance, other than life insurance, on property or persons in this state from insurers not authorized to transact business in this state. Each such license expires on the thirty-first day of January next after the year in which it is issued, and may be then renewed.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.31 - Prohibitions.

(A) No person not licensed under section 3905.30 of the Revised Code shall take or receive any application for such insurance upon property or persons in this state, or receive or collect a premium or any part thereof for any unauthorized insurance company, or attempt or assist in any such act, or perform any act in this state concerning any policy or contract of insurance of any unauthorized insurance company provided that any duly licensed property and casualty agent may place business with an agent licensed under section 3905.30 of the Revised Code and may accept compensation therefor, if such insurance is written in conformity with the insurance laws of this state.

(B) This section does not apply to any selling, soliciting, or negotiating of unauthorized insurance by a surplus lines broker that takes place in an insured's home state if the home state of the insured is a state other than this state.

(C) This section does not apply to those engaged in the act of adjusting claims or losses in connection with any policy of insurance written under the provisions of sections 3905.30 to 3905.35 of the Revised Code.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Effective Date: 09-01-2002



Section 3905.32 - License fees.

For each initial license issued under section 3905.30 of the Revised Code the superintendent of insurance shall collect one hundred dollars. The renewal fee shall be paid to the treasurer of state.

Effective Date: 06-11-1968



Section 3905.33 - Unauthorized insurers; applicability and construction of federal provisions; due diligence.

(A) No person licensed under section 3905.30 of the Revised Code shall solicit, procure an application for, bind, issue, renew, or deliver a policy with any insurer that is not eligible to write insurance on an unauthorized basis in this state.

Pursuant to the "Nonadmitted and Reinsurance Reform Act of 2010," 15 U.S.C. 8201 et seq., 124 Stat. 1589, or any successor or replacement law, where this state is the home state of the insured, an insurer shall be considered eligible to write insurance on an unauthorized basis in this state if either of the following are true:

(1) The insurer meets the requirements and criteria in sections 5A(2) and 5C(2)(a) of the non-admitted insurance model act adopted by the national association of insurance commissioners, or alternative nationwide uniform eligibility requirements adopted by this state through participation in a compact or other nationwide system pursuant to 15 U.S.C. 8201 et seq., 124 Stat. 1589.

(2) For unauthorized insurance placed with, or procured from an unauthorized insurer domiciled outside the United States, the insurer is listed on the quarterly listing of alien insurers maintained by the international insurers department of the national association of insurance commissioners.

(B)

(1) No surplus lines broker shall solicit, procure, place, or renew any insurance with an unauthorized insurer unless an agent or the surplus lines broker has complied with the due diligence requirements of this section and is unable to procure the requested insurance from an authorized insurer.

Due diligence requires an agent to contact at least five of the authorized insurers the agent represents, or as many insurers as the agent represents, that customarily write the kind of insurance required by the insured. Due diligence is presumed if declinations are received from each authorized insurer contacted. If any authorized insurer fails to respond within ten days after the initial contact, the agent may assume the insurer has declined to accept the risk.

(2) Due diligence shall only be performed by an agent licensed in this state that holds an active property and casualty insurance agent license.

(3) An insurance agent or surplus lines broker is exempt from the due diligence requirements of this section if the agent or surplus lines broker is procuring insurance from a risk purchasing group or risk retention group as provided in Chapter 3960. of the Revised Code.

(4) An insurance agent or surplus lines broker is exempt from the due diligence requirements of this section if the agent or surplus lines broker is seeking to procure or place unauthorized insurance for a person that qualifies as an exempt commercial purchaser under section 3905.331 of the Revised Code and both of the following are true:

(a) The surplus lines broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that the insurance may or may not be available from the authorized market that may provide greater protection with more regulatory oversight.

(b) After receipt of the disclosure required under division (B)(4)(a) of this section, the exempt commercial purchaser has requested in writing that the insurance agent or broker procure or place the insurance from an unauthorized insurer.

(C) Except when exempt from due diligence requirements under division (B) of this section, an insurance agent who procures or places insurance through a surplus lines broker shall obtain an affidavit from the insured acknowledging that the insurance policy is to be placed with a company or insurer not authorized to do business in this state and acknowledging that, in the event of the insolvency of the insurer, the insured is not entitled to any benefits or proceeds from the Ohio insurance guaranty association. The affidavit must be on a form prescribed by the superintendent. The agent shall submit the originally executed affidavit to the surplus lines broker within thirty days after the effective date of the policy. If no other agent is involved, the surplus lines broker shall obtain the affidavit from the insured.

The surplus lines broker shall maintain the originally executed affidavit or a copy of the affidavit, and the originating agent shall keep a copy of the affidavit, for at least five years after the effective date of the policy to which the affidavit pertains. A copy of the affidavit shall be given to the insured at the time the insurance is bound or a policy is delivered.

(D) For the purpose of carrying out the "Nonadmitted and Reinsurance Reform Act of 2010," 124 Stat. 1589, 15 U.S.C. 8201 et seq., or any successor or replacement law, the superintendent shall conduct a fiscal analysis of the impact of entering into a multi-state agreement or compact for determining eligibility for placement of unauthorized insurance and for payment, reporting, collection, and allocation of the tax on unauthorized insurance. If the fiscal analysis indicates that entering into a multi-state agreement or compact is advantageous to this state, the superintendent may enter into the surplus lines insurance multi-state compliance compact adopted by the national conference of insurance legislators and known as "SLIMPACT," as amended on December 21, 2010, and including any subsequent amendment; or, if it is in this state's financial best interest, the superintendent shall request that the general assembly authorize the superintendent to enter into a different multi-state agreement or compact.

(E) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of sections 3905.30 to 3905.38 of the Revised Code.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Effective Date: 06-30-1997



Section 3905.331 - Exempt commercial purchasers; qualifications; qualified risk managers.

(A) A person purchasing commercial insurance qualifies as an exempt commercial purchaser if, at the time of placement, the exempt commercial purchaser satisfies all of the following requirements:

(1) The person employs or retains a qualified risk manager to negotiate insurance coverage.

(2) The person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars in the immediately preceding twelve months.

(3) The person satisfies at least one of the following criteria:

(a) The person possesses a net worth in excess of twenty million dollars, as adjusted pursuant to division (B) of this section.

(b) The person generates annual revenues in excess of fifty million dollars, as adjusted pursuant to division (B) of this section.

(c) The person employs more than five hundred full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than one thousand employees in the aggregate.

(d) The person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars, as adjusted pursuant to division (B) of this section.

(e) The person is a municipal corporation with a population in excess of fifty thousand persons.

(B) Effective on January 1, 2015, and every five years thereafter, the superintendent of insurance shall adjust the dollar amounts in division (A) of this section to reflect the percentage change for that five-year period in the consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor.

(C) A qualified risk manager employed or retained to negotiate insurance by an exempt commercial purchaser under this section shall satisfy all of the following requirements:

(1) The person is an employee of, or third-party consultant retained by, the commercial policyholder.

(2) The person provides skilled services in loss prevention, loss reduction, or risk and insurance coverage analysis and the purchase of insurance.

(3) The person satisfies one of the following:

(a) The person has obtained a bachelor's degree or a higher degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management, and either has three years of experience in risk financing, claims administration, loss prevention and insurance analysis, or purchasing commercial lines of insurance or has one of the following designations:

(i) A designation as a chartered property and casualty underwriter issued by the American institute for CPCU and the insurance institute of America;

(ii) A designation as an associate in risk management issued by the American institute for CPCU and the insurance institute of America;

(iii) A designation as certified risk manager issued by the national alliance for insurance education and research;

(iv) A designation as a RIMS fellow issued by the global risk management institute;

(v) Any other designation, certification, or license determined by the superintendent to demonstrate minimum competency in risk management.

(b) The person has at least seven years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; and has any one of the designations specified in division (B)(3)(a) of this section.

(c) The person has at least ten years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance.

(d) The person has a graduate degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by the superintendent to demonstrate minimum competence in risk management.

Added by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.



Section 3905.34 - Separate accounts.

Each person licensed under section 3905.30 of the Revised Code shall keep a separate account of the business done under the person's license. On or before the thirty-first day of March or when required under the compact entered into by the superintendent of insurance as authorized by division (D) of section 3905.33 of the Revised Code, each surplus lines broker shall file details of the business done during the preceding calendar year in the format prescribed by the superintendent.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Effective Date: 06-28-2002



Section 3905.35 - Bond.

Before an applicant receives a resident license under section 3905.30 of the Revised Code, the person named in the license shall execute and deliver to the superintendent of insurance a bond in the sum of twenty-five thousand dollars, payable to the state and conditioned that the person will faithfully comply with sections 3905.30 to 3905.35 of the Revised Code. The bond required by this section shall be issued by an insurance company authorized to transact surety business in this state, be on a form prescribed by the superintendent, and be deposited with the superintendent and kept in the superintendent's office.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-30-1997

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.36 - Taxing firms dealing with unauthorized foreign insurers; waiver of penalty and interest charges; surplus lines brokers.

(A) Every insured association, company, corporation, or other person that enters, directly or indirectly, into any independent procurement or direct placement agreement with any insurance company, association, individual, firm, underwriter, or Lloyd's, not authorized to do business in this state, whereby the insured shall procure, continue, or renew contracts of insurance with such unauthorized insurance company, association, individual, firm, underwriter, or Lloyd's, for which insurance there is a gross premium, shall file the details of the transaction annually, on or before the thirty-first day of March, and shall at the same time pay to the treasurer of state, or to the superintendent of insurance upon the mutual agreement of the superintendent and the treasurer, a tax of five per cent of such gross premium, after a deduction for return premium, if any, as calculated in the prescribed format or in compliance with any requirements of the compact entered into by the superintendent pursuant to division (D) of section 3905.33 of the Revised Code. An insurer may submit the required details of the transaction and remit the tax payment on behalf of an insured.

All taxes collected under this section shall be paid into the general revenue fund. If the tax is not paid when due, the tax shall be increased by a penalty of twenty-five per cent. An interest charge computed as set forth in section 5725.221 of the Revised Code shall be made on the entire sum of the tax plus penalty, which interest shall be computed from the date the tax is due until it is paid. For purposes of this section, payment is considered made when it is received by the treasurer or the superintendent, irrespective of any United States postal service marking or other stamp or mark indicating the date on which the payment may have been mailed.

The superintendent of insurance, in the superintendent's sole discretion, may waive the twenty-five per cent penalty and interest charge thereon for a first-time, inadvertent nonpayment of the tax when due if the nonpayment is reported immediately upon discovery and the outstanding tax is thereafter immediately paid to the superintendent.

(B) Each person licensed under section 3905.30 of the Revised Code shall pay to the treasurer of state, or to the superintendent of insurance upon the mutual agreement of the superintendent and the treasurer, on or before the thirty-first day of March of each year, five per cent of the balance of the gross premiums charged for insurance placed or procured under the license after a deduction for return premiums in the prescribed format or in compliance with any requirements of the compact entered into by the superintendent pursuant to division (D) of section 3905.33 of the Revised Code. The tax shall be collected from the insured by the surplus lines broker who placed or procured the policy of insurance at the time the policy is delivered to the insured. No license issued under section 3905.30 of the Revised Code shall be renewed until payment is made. If the tax is not paid when due, the tax shall be increased by a penalty of twenty-five per cent. An interest charge computed as set forth in section 5725.221 of the Revised Code shall be made on the entire sum of the tax plus penalty, which interest shall be computed from the date the tax is due until it is paid. For purposes of this section, payment is considered made when it is received by the treasurer or the superintendent, irrespective of any United States postal service marking or other stamp or mark indicating the date on which the payment may have been mailed.

The superintendent, in the superintendent's sole discretion, may waive the twenty-five per cent penalty and interest charge thereon for a first-time, inadvertent nonpayment of the tax when due if the nonpayment is reported immediately upon discovery and the outstanding tax is thereafter immediately paid to the superintendent.

(C) This section does not apply to:

(1) An insured otherwise exempt from the payment of premium or franchise taxes under state or federal law;

(2) Attorneys-at-law acting on behalf of their clients in the adjustment of claims or losses;

(3) Transactions involving policies issued by a captive insurer. For this purpose, a "captive insurer" means any of the following:

(a) An insurer owned by one or more individuals or organizations, whose exclusive purpose is to insure risks of one or more of the parent organizations or individual owners and risks of one or more affiliates of the parent organizations or individual owners;

(b) In the case of groups and associations, insurers owned by the group or association whose exclusive purpose is to insure risks of members of the group or association and affiliates of the members;

(c) Other types of insurers, licensed and operated in accordance with the captive insurance laws of their jurisdictions of domicile and operated in a manner so as to self-insure risks of their owners and insureds.

(4) Professional or medical liability insurance procured by a hospital organized under Chapter 3701. of the Revised Code;

(5) Insurance with an initial policy period of more than three years and that is procured to cover known events related to environmental remediation that occurred prior to the effective date of that insurance;

(6) Insurance procured on behalf of an entity that manufactures, packages, and sells, as more than fifty per cent of the entity's business, pharmaceutical products for human use where the production, packaging, and sale of such products are subject to regulation by an agency of the United States;

(7) A political subdivision or any combination or consortium of two or more political subdivisions.

(D) As used in this section:

(1) "Political subdivision" means any county; municipal corporation; township; township police district; township fire district; joint fire district; joint ambulance district; joint emergency medical services district; fire and ambulance district; joint recreation district; township waste disposal district; township road district; community college district; technical college district; detention facility district; a district organized under section 2151.65 of the Revised Code; a combined district organized under sections 2151.65 and 2152.41 of the Revised Code; a joint-county alcohol, drug addiction, and mental health service district; a drainage improvement district created under section 6131.52 of the Revised Code; a union cemetery district; a county school financing district; a city, local, exempted village, cooperative education, or joint vocational school district; or a regional student education district created under section 3313.83 of the Revised Code, any public division, district, commission, authority, department, board, officer, or institution of any one or more of those political subdivisions, that is entirely or substantially supported by public tax moneys.

(2) "Municipal corporation" means all municipal corporations, including those that have adopted a charter under Article XVIII, Ohio Constitution.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 06-28-2002; 06-30-2005; 2006 HB699 03-29-2007; 2007 HB119 09-29-2007

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.37 - Prohibited acts.

No person, company, association, or corporation shall fail to make the report required in section 3905.36 of the Revised Code and to furnish all the information that is required to determine the amount due under that section.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Effective Date: 06-30-1997



Section 3905.38 - Exemptions.

(A) Sections 3905.30 to 3905.37 of the Revised Code do not apply where this state is not the home state of the insured.

(B) Sections 3905.36 to 3905.38 of the Revised Code do not extend to private citizens, firms, or corporations, residents of this state, who seek to provide indemnity among themselves, from fire loss or other casualty, by exchange of private contracts for protection only and not for profit, nor apply to life or accident and sickness insurance. Sections 3905.30 through 3905.37 of the Revised Code do not apply to ocean marine insurance when placed by licensed agents of this state.

Amended by 129th General AssemblyFile No.5,HB 122, §1, eff. 6/17/2011.

Effective Date: 11-21-1967



Section 3905.39 - Continuation of certificates and licenses.

Unless revoked by the superintendent of insurance or unless cancelled by him on written notice from the company, or the "attorney" designated under section 3931.01 of the Revised Code, all certificates of authority and licenses of companies, or such "attorneys" organized or admitted to do business under the laws relating to insurance companies, may, in the discretion of the superintendent, and at the request of the company or such "attorney" and the payment of the required fees and the furnishing of such information and supporting data as the superintendent may require, be continued in force past the thirtieth day of June next after they are issued and after the thirtieth day of June each succeeding year.

Effective Date: 09-15-1965



Section 3905.40 - Fees paid to superintendent of insurance.

There shall be paid to the superintendent of insurance the following fees:

(A) Each insurance company doing business in this state shall pay:

(1) For filing a copy of its charter or deed of settlement, two hundred fifty dollars;

(2) For filing each statement, one hundred seventy-five dollars;

(3) For each certificate of authority or license, one hundred seventy-five, and for each certified copy thereof, five dollars;

(4) For each copy of a paper filed in the superintendent's office, twenty cents per page;

(5) For issuing certificates of deposits or certified copies thereof, five dollars for the first certificate or copy and one dollar for each additional certificate or copy;

(6) For issuing certificates of compliance or certified copies thereof, sixty dollars;

(7) For affixing the seal of office and certifying documents, other than those enumerated herein, two dollars;

(8) For each agent appointment and each annual renewal of an agent appointment, twenty dollars;

(9) For each termination of an agent appointment, five dollars.

(B) Each domestic life insurance company doing business in this state shall pay for annual valuation of its policies, one cent on every one thousand dollars of insurance.

(C) Each applicant for licensure as an insurance agent except applicants for licensure as surety bail bond agents , surplus line brokers, and portable electronics insurance vendors shall pay ten dollars for each line of authority requested. Fees collected under this division shall be credited to the department of insurance operating fund created in section 3901.021 of the Revised Code.

(D) Each domestic mutual life insurance company shall pay for verifying that any amendment to its articles of incorporation was regularly adopted, two hundred fifty dollars with each application for verification. Any such amendment shall be considered to have been regularly adopted when approved by the affirmative vote of two-thirds of the policyholders present in person or by proxy at any annual meeting of policyholders or at a special meeting of policyholders called for that purpose.

(E) Each insurance agent doing business in this state shall pay a biennial license renewal fee of twenty-five dollars, except the following insurance agents are not required to pay that license renewal fee:

(1) Individual resident agents who have met their continuing education requirements under section 3905.481 of the Revised Code;

(2) Surety bail bond agents;

(3) Surplus line brokers;

(4) Portable electronics insurance vendors.

(F) Each applicant for licensure as a portable electronics insurance vendor with a portable electronics insurance limited lines license and each licensed vendor doing business in this state shall pay the following fees prescribed by the superintendent:

(1) For vendors engaged in portable electronic transactions at more than ten locations in this state, an application fee not to exceed five thousand dollars for an initial license and a biennial license renewal fee not to exceed two thousand five hundred dollars for each renewal thereafter;

(2) For vendors engaged in portable electronic transactions at ten or fewer locations in this state, an application fee not to exceed three thousand dollars for an initial license and a biennial license renewal fee not to exceed one thousand dollars for each renewal thereafter.

(G) All fees collected by the superintendent under this section except any fees collected under divisions (A)(2), (3), and (6) of this section shall be credited to the department of insurance operating fund created under section 3901.021 of the Revised Code.

Amended by 129th General AssemblyFile No.68,HB 250, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002; 04-27-2005; 09-29-2005; 2008 HB562 09-22-2008

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §5

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.401 - Valuation fee not applicable to reinsurance ceded to affiliated companies.

The valuation fee specified in division (B) of section 3905.40 of the Revised Code does not apply to reinsurance ceded to affiliated domestic companies.

Effective Date: 09-01-2002; 04-27-2005



Section 3905.41 - Accounts for fees.

The superintendent of insurance may open an account in the name of each insurance company authorized to do business in this state and in the name of any authorized insurance agent, and charge the accounts with all fees incurred by such companies or agents in accordance with sections 3905.20, 3905.40, 3919.26, and 3931.03 of the Revised Code, and other statutes imposing fees. The statutory fee for each service requested shall be charged against the proper account immediately upon the rendition of the service.

Not later than the tenth day of each calendar month the superintendent shall render an itemized statement to each company or agent whose account has been charged during the month next preceding, showing the amount of all fees charged during that month and demanding that payment thereof be made not later than the first day of the month next following.

The failure of any insurance company within that time to pay the amount of such fees in accordance with the monthly statement, or, if the statement or account is found to be incorrect, in accordance with a corrected monthly statement rendered by the superintendent, is grounds for the revocation of its certificate of authority to do business in this state. In the event of such an order of revocation, the superintendent shall immediately cause a notice thereof to be published once in at least one newspaper at the seat of the government and also, if a domestic company, once in at least one newspaper published in the county where its home office is located, or, if a foreign or alien company, once in at least one newspaper published in a county of this state where an agency of the company is located. After the publication of the notice, no agent of the company shall procure applications for insurance or issue policies.

In the event of the failure of any agent within the time fixed to pay the amount of fees charged against the agent's account in accordance with the monthly statement rendered by the superintendent, the agent's license may be revoked in the manner provided by section 3905.14 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.42 - Insurance business must be authorized.

No company, corporation, or association, whether organized in this state or elsewhere, shall engage either directly or indirectly in this state in the business of insurance, or enter into any contracts substantially amounting to insurance, or in any manner aid therein, or engage in the business of guaranteeing against liability, loss, or damage, including guaranteeing the fidelity of persons holding places of public or private trust, who are required to, or in their trust capacity do, receive, hold, control, or disburse public or private property, or transacting the business of guaranteeing the performance of contracts other than insurance policies, or of executing or guaranteeing bonds or undertakings required or permitted in actions or proceedings, or allowed by law, unless it is expressly authorized by the laws of this state, and the laws regulating it and applicable thereto, have been complied with.

Effective Date: 03-06-1986



Section 3905.421 - Vehicle protection product warranty.

(A) As used in this section:

(1) "Incidental costs" means the losses and expenses specified by a vehicle protection product warranty related to the failure of a vehicle protection product to deter the theft of a vehicle or facilitate the recovery of the vehicle after it has been stolen. "Incidental costs" may include, but are not limited to, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of the theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

(2) "Vehicle protection product" means a vehicle protection device, system, or service that is installed on or applied to a vehicle and that is designed to deter the theft of a vehicle or facilitate the recovery of the vehicle after it has been stolen. "Vehicle protection product" includes, but is not limited to, alarm systems, window etch products, body part marking products, steering locks, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices.

(3) "Warrantor of a vehicle protection product" or "warrantor" means the person that is contractually obligated to the warranty holder under the terms of a vehicle protection product warranty. "Warrantor" does not include an insurer authorized or eligible to do business in this state.

(4) "Warranty reimbursement insurance policy" means a policy of insurance issued by an insurer authorized or eligible to do business in this state to the warrantor of a vehicle protection product to pay, on behalf of the warrantor, all covered contractual obligations incurred by the warrantor under the terms and conditions of the vehicle protection product warranty.

(B) All vehicle protection product warranties issued in this state shall be covered by a warranty reimbursement insurance policy.

(C) A vehicle protection product warranty issued by the warrantor of a vehicle protection product does not constitute a contract substantially amounting to insurance or its issuance the business of insurance under section 3905.42 of the Revised Code, if all of the following conditions are met:

(1) The warranty is limited to indemnifying the warranty holder for incidental costs caused by the failure of the vehicle protection product to deter the theft of the vehicle or facilitate the recovery of the vehicle after it has been stolen.

(2) The vehicle protection product warranty contains both of the following conspicuous, written disclosures:

(a) "This vehicle protection product warranty is not subject to the insurance laws of this state, contained in Title XXXIX of the Ohio Revised Code."

(b) "This warranty may not include all of the benefits or protections of an insurance policy that includes theft coverage issued by an insurer authorized to do business in Ohio."

(3) The warranty identifies the warrantor, the warranty holder, and the terms of the sale of the vehicle protection product.

(4) The warranty conspicuously states that the obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy.

(5) The warranty conspicuously states that if a payment due under the terms of the warranty is not paid by the warrantor within sixty days after the warranty holder files proof of loss pursuant to the terms of the warranty, the warranty holder may file directly with the warrantor's warranty reimbursement insurance company for reimbursement.

(6) The warranty conspicuously states the name and address of the warrantor's warranty reimbursement insurance company.

(D) A warranty reimbursement insurance policy shall contain both of the following statements:

(1) A statement that the warranty reimbursement insurance company will reimburse, or pay on behalf of, the warrantor of a vehicle protection product all covered amounts for which the warrantor is legally obligated, and will provide any service that the warrantor is legally obligated to perform, under the terms of a vehicle protection product warranty;

(2) A statement that if a payment due under the terms of a vehicle protection product warranty is not paid within sixty days after the warranty holder files proof of loss pursuant to the terms of the warranty, that the warranty holder may file directly with the warrantor's warranty reimbursement insurance company for payment or reimbursement.

(E) The cancellation of a warrantor's warranty reimbursement insurance policy does not affect the warrantor's liability to the warranty holder.

(F) The sale of a vehicle protection product or the issuance of a vehicle protection product warranty to a consumer by the warrantor of a vehicle protection product constitutes a consumer transaction for purposes of sections 1345.01 to 1345.13 of the Revised Code. The warrantor is the supplier and the warranty holder is the consumer in such consumer transactions.

(G) A warrantor of a vehicle protection product shall indemnify a seller of that product that pays or is required to pay a consumer of the product any amount that the warrantor is obligated to pay under the terms of the vehicle protection product warranty.

(H) The rights of a warranty holder against a warrantor's warranty reimbursement insurance company as provided in this section apply only in regard to a warranty reimbursement insurance policy issued under this section. This section does not create any contractual rights in favor of a person that does not qualify as an insured under any other type of insurance policy described in Title XXXIX of the Revised Code.

Effective Date: 10-29-2003; 10-21-2006



Section 3905.422 - Homes service contract are consumer transactions.

(A) As used in this section:

(1) "Home service contract" means a contract, however described or denominated by the issuer of the contract, whereby, for a predetermined fee, a person undertakes to repair or replace all or any part of any structural component, appliance, or system of a home necessitated by wear and tear, deterioration, or inherent defect that occurs on or after the effective date of the home service contract.

(2) "Appliance" includes a stove, refrigerator, dishwasher, and any similar piece of equipment.

(3) "Structural component" includes the roof, foundation, basement, walls, ceiling, and similar components of a home.

(4) "System" includes the heating, cooling, plumbing, electrical system, and similar systems of a home.

(B) A home service contract is not insurance and its sale or issuance is not governed by the laws of this state relating to insurance, except a home service contract issued by a licensed property and casualty insurance company as an insurance policy shall be governed by the laws of this state relating to insurance.

(C) The sale or other issuance of a home service contract constitutes a consumer transaction for purposes of Chapter 1345. of the Revised Code. A person who purchases or is entitled to the benefits of a home service contract is a consumer as defined in division (D) of section 1345.01 of the Revised Code.

Effective Date: 08-06-2004



Section 3905.423 - Consumer goods contracts to be covered by reimbursement insurance.

(A) As used in this section:

(1) "Consumer" has the same meaning as in section 1345.01 of the Revised Code.

(2) "Consumer goods" means goods sold, leased, assigned, awarded by chance, or transferred to a consumer in a consumer transaction.

(3) "Consumer goods service contract" means a contract or agreement to perform or pay for repairs, replacement, or maintenance of consumer goods due to a defect in materials or workmanship, normal wear and tear, power surges, or accidental damage from handling, that is effective for a specified duration and paid for by means other than the purchase of the consumer goods. "Consumer goods service contract" does not include any of the following:

(a) A contract or agreement to perform or pay for the repair, replacement, or maintenance of a motor vehicle or utility vehicle, as defined in section 4501.01 of the Revised Code, due to a defect in materials or workmanship, normal wear and tear, mechanical or electrical breakdown, or failure of parts or equipment of a motor vehicle that is effective for a specified duration and paid for by means other than the purchase of a motor vehicle or utility vehicle;

(b) A vehicle protection product as defined in section 3905.421 of the Revised Code;

(c) A home service contract as defined in section 3905.422 of the Revised Code;

(d) A motor vehicle tire or wheel road hazard contract as defined in section 3905.425 of the Revised Code;

(e) A motor vehicle ancillary product protection contract as defined in section 3905.426 of the Revised Code.

(4) "Consumer transaction" has the same meaning as in section 1345.01 of the Revised Code.

(5) "Contract holder" means the consumer who purchased goods covered by a consumer goods service contract, any authorized transferee or assignee of the consumer, or any other person assuming the consumer's rights under the consumer goods service contract.

(6) "Provider" means a person who is contractually obligated to a contract holder under the terms of a consumer goods service contract.

(7) "Reimbursement insurance policy" means a policy of insurance issued by an insurer authorized or eligible to do business in this state to a provider to pay, on behalf of the provider in the event of the provider's nonperformance, all covered contractual obligations incurred by the provider under the terms and conditions of the consumer goods service contract.

(8) "Supplier" has the same meaning as in section 1345.01 of the Revised Code.

(B) All consumer goods service contracts issued in this state that provide for the performance of or payment for repairs, replacement, or maintenance of consumer goods due to power surges or accidental damage from handling shall be covered by a reimbursement insurance policy.

(C) A consumer goods service contract issued by a provider that is required to be covered by a reimbursement insurance policy under division (B) of this section shall conspicuously state all of the following :

(1) That the obligations of the provider are guaranteed under a reimbursement insurance policy;

(2) That if a provider fails to perform or make payment due under the terms of the contract within sixty days after the contract holder requests performance or payment pursuant to the terms of the contract, the contract holder may request performance or payment directly from the provider's reimbursement insurance policy insurer, including, but not limited to, any obligation in the contract by which the provider must refund the contract holder upon cancellation of a contract;

(3) The name, address, and telephone number of the provider's reimbursement insurance policy insurer.

(D) A reimbursement insurance policy that is required to be issued under this section shall contain :

(1) A statement that if a provider fails to perform or make payment due under the terms of the consumer goods service contract within sixty days after the contract holder requests performance or payment pursuant to the terms of the contract, the contract holder may request performance or payment directly from the provider's reimbursement insurance policy insurer, including, but not limited to, any obligation in the contract by which the provider must refund the contract holder upon cancellation of a contract;

(2) A statement that in the event of cancellation of the provider's reimbursement insurance policy, insurance coverage will continue for all contract holders whose consumer goods service contracts were issued by the provider and reported to the insurer for coverage during the term of the reimbursement insurance policy.

(E) The sale or issuance of a consumer goods service contract is a consumer transaction for purposes of sections 1345.01 to 1345.13 of the Revised Code. The provider is the supplier and the contract holder is the consumer for purposes of those sections.

(F) Unless issued by an insurer authorized or eligible to do business in this state, a consumer goods service contract does not constitute a contract substantially amounting to insurance, or the contract's issuance the business of insurance, under section 3905.42 of the Revised Code.

(G) The rights of a contract holder against a provider's reimbursement insurance policy insurer as provided in this section apply only in regard to a reimbursement insurance policy issued under this section. This section does not create any contractual rights in favor of a person that does not qualify as an insured under any other type of insurance policy described in Title XXXIX of the Revised Code.

Amended by 128th General Assemblych.18,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-12-2006



Section 3905.424 - Waiver of customer obligation not insurance matter.

(A) As used in this section:

(1) "Service provider" means any public or private provider of services, including, but not limited to, all of the following services:

(a) Electricity, gas, water, wastewater, solid waste collection, or similar utility;

(b) Communications involving the transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals, through any medium or method now in existence or hereafter devised, including, but not limited to, cable, internet access, voice over internet, telephone, or wireless telephone.

(2) "Waiver of customer obligation" means an optional agreement between a service provider and the service provider's customer under which the service provider agrees, in return for a specified charge payable by the customer to the service provider, to waive all or a portion of the customer's financial obligation to the service provider for charges incurred during a defined period and upon the occurrence of a qualifying event. For purposes of this division, "qualifying event" may include the customer's call to active military service, involuntary unemployment, death, disability, hospitalization, marriage, divorce, evacuation, displacement due to a natural disaster or other cause, qualification for family leave, or similar occurrence.

(B) A waiver of customer obligation is not insurance and the laws of this state relating to insurance shall not govern the sale or issuance of such a waiver.

(C) A waiver of customer obligation may be a portion of a larger agreement or a separate agreement.

Effective Date: 10-12-2006



Section 3905.425 - Requirements for tire or wheel road hazard contracts.

(A) As used in this section:

(1) "Contract holder" means the person who purchased a motor vehicle tire or wheel road hazard contract, any authorized transferee or assignee of the purchaser, or any other person assuming the purchaser's rights under the motor vehicle tire or wheel road hazard contract.

(2) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code and also includes utility vehicles as defined in that section.

(3) "Motor vehicle tire or wheel road hazard contract" means a contract or agreement to perform or pay for repairs or replacement of tires or wheels damaged because of a road hazard with or without additional provisions for incidental payment of indemnity under limited circumstances, including, without limitation, towing, rental, and emergency road services, that is effective for a specified duration and paid for by means other than the purchase of the motor vehicle tire or wheel. "Motor vehicle tire or wheel road hazard contract" does not include any of the following:

(a) A contract or agreement to perform or pay for the repair, replacement, or maintenance of a motor vehicle due to a defect in materials or workmanship, normal wear and tear, mechanical or electrical breakdown, or failure of parts or equipment of a motor vehicle that is effective for a specified duration and paid for by means other than the purchase of a motor vehicle;

(b) A vehicle protection product warranty as defined in section 3905.421 of the Revised Code;

(c) A home service contract as defined in section 3905.422 of the Revised Code;

(d) A consumer goods service contract as defined in section 3905.423 of the Revised Code;

(e) A motor vehicle ancillary product protection contract as defined in section 3905.426 of the Revised Code.

(4) "Provider" means a person who is contractually obligated to a contract holder under the terms of a motor vehicle tire or wheel road hazard contract.

(5) "Reimbursement insurance policy" means a policy of insurance issued by an insurer authorized or eligible to do business in this state to a provider to pay, on behalf of the provider in the event of the provider's nonperformance, all covered contractual obligations incurred by the provider under the terms and conditions of the motor vehicle tire or wheel road hazard contract.

(6) "Road hazard" means a condition that may cause damage or wear and tear to a tire or wheel on a public or private roadway, roadside, driveway, or parking lot or garage, including potholes, nails, glass, road debris, and curbs. "Road hazard" does not include fire, theft, vandalism or malicious mischief, or other perils normally covered by automobile physical damage insurance.

(7) "Supplier" has the same meaning as in section 1345.01 of the Revised Code.

(B)

(1) All motor vehicle tire or wheel road hazard contracts issued in this state shall be covered by a reimbursement insurance policy.

(2) A motor vehicle tire or wheel road hazard contract in which the provider is a tire manufacturer is exempt from the requirement of division (B)(1) of this section.

(C) A motor vehicle tire or wheel road hazard contract issued by a provider that is required to be covered by a reimbursement insurance policy under division (B) of this section shall conspicuously state all of the following:

(1) "This contract is not insurance and is not subject to the insurance laws of this state."

(2) That the obligations of the provider are guaranteed under a reimbursement insurance policy;

(3) That if a provider fails to perform or make payment due under the terms of the contract within sixty days after the contract holder requests performance or payment pursuant to the terms of the contract, the contract holder may request performance or payment directly from the provider's reimbursement insurance policy insurer, including any obligation in the contract by which the provider must refund the contract holder upon cancellation of a contract;

(4) The name, address, and telephone number of the provider's reimbursement insurance policy insurer.

(D) A motor vehicle tire or wheel road hazard contract in which the provider is a tire manufacturer shall conspicuously state all of the following:

(1) That this agreement is not an insurance contract;

(2) That any covered obligations or claims under this contract are the responsibility of the provider;

(3) The names, addresses, and telephone numbers of any administrator responsible for the administration of the contract, the provider obligated to perform under the contract, and the contract seller;

(4) The procedure for making a claim under the contract, including a toll-free telephone number for claims service and a procedure for obtaining emergency repairs or replacement performed outside normal business hours.

(E) A reimbursement insurance policy that is required to be issued under this section shall contain:

(1) A statement that if a provider fails to perform or make payment due under the terms of the motor vehicle tire or wheel road hazard contract within sixty days after the contract holder requests performance or payment pursuant to the terms of the contract, the contract holder may request performance or payment directly from the provider's reimbursement insurance policy insurer, including any obligation in the contract by which the provider must refund the contract holder upon cancellation of a contract;

(2) A statement that in the event of cancellation of the provider's reimbursement insurance policy, insurance coverage will continue for all contract holders whose motor vehicle tire or wheel road hazard contracts were issued by the provider and reported to the insurer for coverage during the term of the reimbursement insurance policy.

(F) The sale or issuance of a motor vehicle tire or wheel road hazard contract is a consumer transaction for purposes of sections 1345.01 to 1345.13 of the Revised Code. The provider is the supplier and the contract holder is the consumer for purposes of those sections.

(G) Unless issued by an insurer authorized or eligible to do business in this state, a motor vehicle tire or wheel road hazard contract does not constitute a contract substantially amounting to insurance, or the contract's issuance the business of insurance, under section 3905.42 of the Revised Code.

(H) The rights of a contract holder against a provider's reimbursement insurance policy insurer as provided in this section apply only in regard to a reimbursement insurance policy issued under this section. This section does not create any contractual rights in favor of a person that does not qualify as an insured under any other type of insurance policy described in Title XXXIX of the Revised Code. This section does not prohibit the insurer of a provider's reimbursement insurance policy from assuming liability for contracts issued prior to the effective date of the policy or this statute.

Added by 128th General Assemblych.18,HB 2, §101.01, eff. 7/1/2009.



Section 3905.426 - Requirements for ancillary product protection contracts.

(A) As used in this section:

(1) "Contract holder" means the person who purchased a motor vehicle ancillary product protection contract, any authorized transferee or assignee of the purchaser, or any other person assuming the purchaser's rights under the motor vehicle ancillary product protection contract.

(2) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code and also includes utility vehicles as defined in that section.

(3)

(a) "Motor vehicle ancillary product protection contract" means a contract or agreement that is effective for a specified duration and paid for by means other than the purchase of a motor vehicle, or its parts or equipment, to perform any one or more of the following services:

(i) Repair or replacement of glass on a motor vehicle necessitated by wear and tear or damage caused by a road hazard;

(ii) Removal of a dent, ding, or crease without affecting the existing paint finish using paintless dent removal techniques but which expressly excludes replacement of vehicle body panels, sanding, bonding, or painting;

(iii) Repair to the interior components of a motor vehicle necessitated by wear and tear but which expressly excludes replacement of any part or component of a motor vehicle's interior.

(b) "Motor vehicle ancillary product protection contract" does not include any of the following:

(i) A contract or agreement to perform or pay for the repair, replacement, or maintenance of a motor vehicle due to defect in materials or workmanship, normal wear and tear, mechanical or electrical breakdown, or failure of parts or equipment of a motor vehicle that is effective for a specified duration and paid for by means other than the purchase of a motor vehicle;

(ii) A vehicle protection product warranty as defined in section 3905.421 of the Revised Code;

(iii) A home service contract as defined in section 3905.422 of the Revised Code;

(iv) A consumer goods service contract as defined in section 3905.423 of the Revised Code;

(v) A motor vehicle tire or wheel road hazard contract as defined in section 3905.425 of the Revised Code.

(4) "Provider" means a person who is contractually obligated to a contract holder under the terms of a motor vehicle ancillary product protection contract.

(5) "Reimbursement insurance policy" means a policy of insurance issued by an insurer authorized or eligible to do business in this state to a provider to pay, on behalf of the provider in the event of the provider's nonperformance, all covered contractual obligations incurred by the provider under the terms and conditions of the motor vehicle ancillary product protection contract.

(6) "Supplier" has the same meaning as in section 1345.01 of the Revised Code.

(B) All motor vehicle ancillary product protection contracts issued in this state shall be covered by a reimbursement insurance policy.

(C) A motor vehicle ancillary product protection contract issued by a provider that is required to be covered by a reimbursement insurance policy under division (B) of this section shall conspicuously state all of the following:

(1) "This contract is not insurance and is not subject to the insurance laws of this state."

(2) That the obligations of the provider are guaranteed under a reimbursement insurance policy;

(3) That if a provider fails to perform or make payment due under the terms of the contract within sixty days after the contract holder requests performance or payment pursuant to the terms of the contract, the contract holder may request performance or payment directly from the provider's reimbursement insurance policy insurer, including any obligation in the contract by which the provider must refund the contract holder upon cancellation of a contract;

(4) The name, address, and telephone number of the provider's reimbursement insurance policy insurer.

(D) A motor vehicle ancillary product protection contract that includes repair or replacement of glass on a motor vehicle as provided in division (A)(3)(a)(i) of this section, shall conspicuously state: "This contract may provide a duplication of coverage already provided by your automobile physical damage insurance policy.

(E) A reimbursement insurance policy that is required to be issued under this section shall contain:

(1) A statement that if a provider fails to perform or make payment due under the terms of the motor vehicle ancillary product protection contract within sixty days after the contract holder requests performance or payment pursuant to the terms of the contract, the contract holder may request performance or payment directly from the provider's reimbursement insurance policy insurer, including any obligation in the contract by which the provider must refund the contract holder upon cancellation of a contract.

(2) A statement that in the event of cancellation of the provider's reimbursement insurance policy, insurance coverage will continue for all contract holders whose motor vehicle ancillary product protection contracts were issued by the provider and reported to the insurer for coverage during the term of the reimbursement insurance policy.

(F) The sale or issuance of a motor vehicle ancillary product protection contract is a consumer transaction for purposes of sections 1345.01 to 1345.13 of the Revised Code. The provider is the supplier and the contract holder is the consumer for purposes of those sections.

(G) Unless issued by an insurer authorized or eligible to do business in this state, a motor vehicle ancillary product protection contract does not constitute a contract substantially amounting to insurance, or the contract's issuance the business of insurance, under section 3905.42 of the Revised Code.

(H) The rights of a contract holder against a provider's reimbursement insurance policy insurer as provided in this section apply only in regard to a reimbursement insurance policy issued under this section. This section does not create any contractual rights in favor of a person that does not qualify as an insured under any other type of insurance policy described in Title XXXIX of the Revised Code. This section does not prohibit the insurer of a provider's reimbursement insurance policy from assuming liability for contracts issued prior to the effective date of the policy or this statute.

Added by 128th General Assemblych.18,HB 2, §101.01, eff. 7/1/2009.



Section 3905.43 - Advertising limitations.

No person, firm, association, partnership, company, or corporation shall publish or distribute or receive and print for publication or distribution any advertising matter in which insurance business is solicited, unless such advertiser has complied with the laws of this state regulating the business of insurance.

Effective Date: 10-01-1953; 03-30-2006



Section 3905.44 - Limitation upon domestic companies.

No domestic insurance company, qualified under the laws of this state, shall do business in any other state or territory of the United States without being first legally admitted and authorized so to do under the laws of such state or territory. For violation of this section by any such insurance company, the superintendent of insurance may revoke the license or authority of such company doing business in this state and may require such company to pay the taxes upon such unlawfully written business to the state or territory in which it was written, as provided by the laws of such state or territory. "Do business" as used in this section does not include the maintenance or servicing of policies or contracts of insurance or annuity which have been lawfully written.

Effective Date: 10-01-1953



Section 3905.45 - Payment of funeral or burial expenses policy.

(A) If an insurance policy has been issued, sold, or assigned for the purpose of purchasing any funeral or burial goods or services, the insurer shall not pay the benefits of the insurance policy, including the cash surrender value, to any provider of such goods or services, unless the insurer, as a condition to paying the benefits of the insurance policy, receives from the provider a certified copy of the certificate of death of the insured, or other evidence of death satisfactory to the insurer, and a certificate of completion. The certificate of completion shall be signed by the provider and shall certify that the provider has delivered all the goods and performed all the services contracted for, by, or on behalf of the insured.

(B) A provider of funeral or burial goods or services shall not pledge, assign, transfer, borrow from, or otherwise encumber an insurance policy described in division (A) of this section prior to delivering all the goods and performing all the services contracted for, by, or on behalf of the insured. However, a provider may assign or otherwise transfer such a policy to another provider of funeral or burial goods or services in conjunction with the assumption by the other provider of the contractual obligation to provide the goods or services.

Effective Date: 08-06-2002



Section 3905.451 - Funeral or burial goods or services coverage not subject to preneed provisions.

A life insurance policy or annuity that is issued, sold, or assigned for the purpose of purchasing funeral or burial goods or services, and the contractual obligation to provide the goods or services, are not subject to section 4717.36 of the Revised Code.

Effective Date: 08-06-2002; 2008 SB196 07-06-2009



Section 3905.46 - Application of law.

The laws of this state relating to insurance companies organized under the laws of any other state of the United States, apply to any company organized under the laws of the United States for any of the purposes specified in such laws of this state. The laws of this state relating to agents of companies organized under the laws of any state, apply to the agents of such companies organized under the laws of the United States. Any violation of the laws of this state by any person, or agent, in the employment of any such company organized under the laws of the United States, shall subject the offender to the same penalties provided by the laws of this state for a violation of its provisions by persons acting for similar companies organized under the laws of any other state of the United States.

Effective Date: 10-01-1953



Section 3905.47 - [Effective 7/30/2013] Agent training programs.

(A)

(1) No agent shall sell, solicit, or negotiate insurance through an exchange, or enroll or offer to enroll a person in a health benefit plan offered through an exchange, on or after October 1, 2013, without first completing a training program either required by an exchange or approved by the superintendent of insurance in accordance with division (B) of this section.

(2) If an exchange does not require the completion of a training program pursuant to division (A)(1) of this section, the superintendent shall establish such a program.

(B) The superintendent shall approve courses to be used for compliance with division (A) of this section and shall approve courses established by an exchange, provided that the courses are in accordance with section 3905.484 of the Revised Code. Any course the superintendent approves shall consist of topics related to insurance offered within an exchange, including all of the following:

(1) The levels of coverage provided in an exchange;

(2) The eligibility requirements for individuals to purchase insurance through an exchange;

(3) The eligibility requirements for employers to make insurance available to their employees through a small business health options program;

(4) Individual eligibility requirements for medicaid;

(5) The use of enrollment forms used in an exchange;

(6) Any other topics as required by the superintendent.

(C) Agents that complete the training program required under division (A) of this section shall receive continuing education course credit under sections 3905.481 to 3905.486 of the Revised Code. All such credit shall count toward satisfying the continuing education requirement in section 3905.481 of the Revised Code.

Added by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.

Effective Date: 09-01-2002



Section 3905.471 - [Effective 7/30/2013] Insurance navigator certification.

(A) No individual or entity shall act as or hold itself out to be an insurance navigator unless that individual or entity is certified as an insurance navigator under this section and is receiving funding under division (i) of section 1311 of the Affordable Care Act.

(B) An insurance navigator who complies with the requirements of this section may do any of the following:

(1) Conduct public education activities to raise awareness of the availability of qualified health plans;

(2) Distribute fair and impartial general information concerning enrollment in all qualified health plans offered within the exchange and the availability of the premium tax credits under section 36B of the Internal Revenue Code of 1986, 26 U.S.C. 36B, and cost-sharing reductions under section 1402 of the Affordable Care Act;

(3) Facilitate enrollment in qualified health plans, without suggesting that an individual select a particular plan;

(4) Provide referrals to appropriate state agencies for any enrollee with a grievance, complaint, or question regarding their health plan, coverage, or a determination under such plan coverage;

(5) Provide information in a manner that is culturally and linguistically appropriate to the needs of the population being served by the exchange.

(C) An insurance navigator shall not do any of the following:

(1) Sell, solicit, or negotiate health insurance;

(2) Provide advice concerning the substantive benefits, terms, and conditions of a particular health benefit plan or offer advice about which health benefit plan is better or worse or suitable for a particular individual or entity;

(3) Recommend a particular health plan or advise consumers about which health benefit plan to choose;

(4) Provide any information or services related to health benefit plans or other products not offered in the exchange. Division (C)(4) of this section shall not be interpreted as prohibiting an insurance navigator from providing information on eligibility for medicaid;

(5) Engage in any unfair method of competition or any fraudulent, deceptive, or dishonest act or practice.

(D) An individual shall not act in the capacity of an insurance navigator, or perform insurance navigator duties on behalf of an organization serving as an insurance navigator, unless the individual has applied for certification and the superintendent finds that the applicant meets all of the following requirements:

(1) Is at least eighteen years of age;

(2) Has completed and submitted the application and disclosure form required under division (F)(2) of this section and has declared, under penalty of refusal, suspension, or revocation of the insurance navigator's certification, that the statements made in the form are true, correct, and complete to the best of the applicant's knowledge and belief;

(3) Has successfully completed a criminal records check under section 3905.051 of the Revised Code, as required by the superintendent;

(4) Has successfully completed the certification and training requirements adopted by the superintendent in accordance with division (F) of this section;

(5) Has paid all fees required by the superintendent.

(E)

(1) A business entity that acts as an insurance navigator, supervises the activities of individual insurance navigators, or receives funding to provide insurance navigator services shall obtain an insurance navigator business entity certification.

(2) Any entity applying for a business entity certification shall apply in a form specified, and provide any information required by, the superintendent.

(3) A business entity certified as an insurance navigator shall, in a manner prescribed by the superintendent, make available a list of all individual insurance navigators that the business entity employs, supervises, or with which the business entity is affiliated.

(F) The superintendent of insurance shall, prior to any exchange becoming operational in this state, do all of the following:

(1)

(a) Adopt rules to establish a certification and training program for a prospective insurance navigator and the insurance navigator's employees that includes screening via a criminal records check performed in accordance with section 3905.051 of the Revised Code, initial and continuing education requirements, and an examination;

(b) The certification and training program shall include training on compliance with the "Health Insurance Portability and Accountability Act of 1996," 110 Stat. 1955, 42 U.S.C. 1320d, et seq., as amended, training on ethics, and training on provisions of the Affordable Care Act relating to insurance navigators and exchanges.

(2) Develop an application and disclosure form by which an insurance navigator may disclose any potential conflicts of interest, as well as any other information the superintendent considers pertinent.

(G)

(1) The superintendent may suspend, revoke, or refuse to issue or renew the insurance navigator certification of any person, or levy a civil penalty against any person, that violates the requirements of this section or commits any act that would be a ground for denial, suspension, or revocation of an insurance agent license, as prescribed in section 3905.14 of the Revised Code.

(2) The superintendent shall have the power to examine and investigate the business affairs and records of any insurance navigator.

(3)

(a) The superintendent shall not certify as an insurance navigator, and shall revoke any existing insurance navigator certification of, any individual, organization, or business entity that is receiving financial compensation, including monetary and in-kind compensation, gifts, or grants, on or after October 1, 2013, from an insurer offering a qualified health benefit plan through an exchange operating in this state.

(b) Notwithstanding division (G)(3)(a) of this section, the superintendent may certify as a navigator a qualified health center and a federally qualified health center look-alike, as defined in section 3701.047 of the Revised Code.

(4)

(a) If the superintendent finds that a violation of this section made by an individual insurance navigator was made with the knowledge of the employing or supervising entity, or that the employing or supervising entity should reasonably have been aware of the individual insurance navigator's violation, and the violation was not reported to the superintendent and no corrective action was undertaken on a timely basis, then the superintendent may suspend, revoke, or refuse to renew the insurance navigator certification of the supervising or employing entity.

(b) In addition to, or in lieu of, any disciplinary action taken under division (G)(4)(a) of this section, the superintendent may levy a civil penalty against such an entity.

(H) A business entity that terminates the employment, engagement, affiliation, or other relationship with an individual insurance navigator shall notify the superintendent within thirty days following the effective date of the termination, using a format prescribed by the superintendent, if the reason for termination is one of the reasons set forth in section 3905.14 of the Revised Code, or the entity has knowledge that the insurance navigator was found by a court or government body to have engaged in any of the activities in section 3905.14 of the Revised Code.

(I) Insurance navigators are subject to the laws of this chapter, and any rules adopted pursuant to the chapter, in so far as such laws are applicable.

(J) The superintendent may deny, suspend, approve, renew, or revoke the certification of an insurance navigator if the superintendent determines that doing so would be in the interest of Ohio insureds or the general public. Such an action is not subject to Chapter 119. of the Revised Code.

(K) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 3905.47 to 3905.473 of the Revised Code.

(L) The superintendent may, by rule, apply the requirements of this chapter to any entity or person designated by an exchange, the state, or the federal government to assist consumers or participate in exchange activities.

(M) Any fees collected under this section shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

Added by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 3905.472 - [Effective 7/30/2013] Qualified health benefit plans.

An exchange shall permit an insurer to offer any health benefit plan that the insurer seeks to offer through the exchange, so long as the health benefit plan in question is a qualified health plan under the Affordable Care Act, as approved by the superintendent of insurance. Nothing in this section shall be construed to allow the superintendent of insurance to impose any additional state certification requirements in order to be a qualified health plan.

Added by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 3905.473 - [Effective 7/30/2013] Exchange listings.

(A) An exchange operating in this state shall maintain a current list of both of the following:

(1) Licensed insurance agents that have met all of the requirements necessary to offer or sell insurance through an exchange;

(2) Individuals and business entities that have been certified by the superintendent as an insurance navigator.

(B) An exchange shall make available a list of insurance agents operating near the individual's residence address that are certified to sell a health benefit plan through an exchange and insurance navigators that are certified under section 3905.471 of the Revised Code. An exchange operating in this state shall maintain a means of communication by which an individual may make such a request.

(C) Any web site, software application, or other electronic medium, or an exchange-sanctioned outreach event that enables a consumer to determine eligibility for and to purchase a qualified health plan through an exchange shall include information on how an individual can obtain from an exchange the contact information of insurance agents operating near the individual's residence address that are certified to sell health benefit plans through an exchange and insurance navigators that are certified under section 3905.471 of the Revised Code.

Added by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 3905.474 - [Effective 7/30/2013] Qualifications for in-person assisters.

No person shall act as, perform the duties of, or hold one's self out to be an in-person assister unless that person is either a licensed insurance agent certified to sell insurance through an exchange under section 3905.47 of the Revised Code or an insurance navigator certified under section 3905.471 of the Revised Code.

Added by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 3905.48 - [Repealed].

Effective Date: 09-01-2002



Section 3905.481 - Continuing education requirements.

Each individual who is issued a resident insurance agent license shall complete at least twenty-four hours of continuing education in each license renewal period. The continuing education shall be offered in a course or program of study approved by the superintendent of insurance in consultation with the insurance agent education advisory council and shall include at least three hours of approved ethics training.

This section does not apply to any person or class of persons, as determined by the superintendent in consultation with the council.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 06-30-1998

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.482 - [Repealed] License suspension or revocation.

Repealed by 128th General AssemblyFile No.18,HB 300, §2, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.483 - Insurance agent education advisory council.

(A) There is hereby created the insurance agent education advisory council to advise the superintendent of insurance in carrying out the duties imposed under sections 3905.04 and 3905.481 to 3905.486 of the Revised Code.

(B) The council shall be composed of the superintendent, or the superintendent's designee, and twelve members appointed by the superintendent, as follows:

(1) One representative of the association of Ohio life insurance companies;

(2) One representative of the independent insurance agents of Ohio;

(3) One representative of the Ohio association of health underwriters;

(4) One representative of the national association of insurance and financial advisors-Ohio;

(5) One representative of the Ohio insurance institute;

(6) One representative of the professional insurance agents association of Ohio;

(7) One representative of the Ohio land title association;

(8) Two insurance agents each of whom has been licensed continuously during the five-year period immediately preceding the agent's appointment;

(9) One representative of an insurance company admitted to transact business in this state;

(10) Two representatives of consumers, one of whom shall be at least sixty years of age.

(C)

(1) Of the initial eleven appointments made by the superintendent, three shall be for terms ending December 31, 1994, four shall be for terms ending December 31, 1995, and four shall be for terms ending December 31, 1996. Thereafter, terms of office shall be for three years, each term ending on the thirty-first day of December of the third year.

(2) The initial appointment of the twelfth member made by the superintendent under division (B)(7) of this section, pursuant to Am. Sub. S.B. 129 of the 124th general assembly, shall be for a term ending December 31, 2003. Thereafter, the term of office shall be for three years, ending on the thirty-first day of December of the third year.

(D) Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A vacancy shall be filled in the same manner as the original appointment.

(E) Initial appointments to the council shall be made no later than thirty days after April 16, 1993. The initial appointment of the twelfth member to the council under division (B)(7) of this section, pursuant to Am. Sub. S.B. 129 of the 124th general assembly, shall be made no later than December 31, 2002.

(F) Any member is eligible for reappointment. The superintendent, after notice and opportunity for a hearing, may remove for cause any member the superintendent appoints.

(G) The superintendent or the superintendent's designee shall serve as chairperson of the council. Meetings shall be held upon the call of the chairperson and as may be provided by procedures adopted by the superintendent. Seven members of the council constitute a quorum.

(H) Each member shall receive mileage and necessary and actual expenses while engaged in the business of the council.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.484 - Establishing criteria for course or program of study for license examination.

(A) The superintendent of insurance, in consultation with the insurance agent education advisory council, shall establish criteria for any course or program of study that is offered in this state under section 3905.04 or sections 3905.481 to 3905.486 of the Revised Code.

(B) No course or program of study shall be offered in this state under section 3905.04 or sections 3905.481 to 3905.486 of the Revised Code unless it is approved by the superintendent in consultation with the council.

(C) A course or program of study offered in this state under section 3905.04 or sections 3905.481 to 3905.486 of the Revised Code shall be developed or sponsored only by one of the following:

(1) An insurance company admitted to transact business in this state;

(2) An accredited college or university;

(3) An insurance trade association;

(4) An independent program of instruction that is approved by the superintendent in consultation with the council;

(5) Any institution as defined in section 1713.01 of the Revised Code that holds a certificate of authorization issued by the Ohio board of regents under Chapter 1713. of the Revised Code or is exempt under that chapter from the requirements for a certificate of authorization.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.485 - Establishing schedule of fees for course or program of study for license examination.

(A) The superintendent of insurance, in consultation with the insurance agent education advisory council, shall establish a schedule of fees to be paid to the superintendent by the sponsor of a course or program of study approved in accordance with division (B) of section 3905.484 of the Revised Code. The sponsor shall pay the required fee to the superintendent in accordance with rules adopted by the superintendent.

(B) All fees collected by the superintendent under division (A) of this section shall be credited to the department of insurance operating fund created in section 3901.021 of the Revised Code.

Effective Date: 12-02-1996



Section 3905.486 - Rules - insurance agent education advisory council rule recommendations.

The superintendent of insurance shall adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of sections 3905.04 and 3905.481 to 3905.486 of the Revised Code. In adopting any rules, the superintendent shall consider any recommendations made by the insurance agent education advisory council.

Effective Date: 09-01-2002



Section 3905.49 - Prohibiting false representation as independent agent.

(A) As used in this section and section 3905.50 of the Revised Code, "independent insurance agent" means an insurance agent who is neither employed nor controlled solely by an insurer, whose agency contract with an insurer provides that upon termination of the contract, the ownership of the property rights of all expiration information vests in the agent or the agent's heirs or assigns, and whose agency contract with an insurer permits the agent to represent concurrently other insurers of the agent's choice.

(B) No agent other than an independent insurance agent shall represent self, or shall be represented, to the public as an independent insurance agent or agency.

Effective Date: 09-01-2002



Section 3905.491, 3905.492 - Amended and Renumbered RC 3905.15, 3905.24.

Effective Date: 09-01-2002



Section 3905.50 - Terminating independent insurance agent contract.

(A)

(1) Except as provided in division (A)(2) or (3) of this section, this section applies to every contract of agency between a property and casualty insurance company and an independent insurance agent which has been in effect for not less than two years.

(2) This section does not apply to a contract of exclusive employment by, or an exclusive agency contract with, a single insurer or group of insurers under common ownership or control.

(3) This section does not apply to an agent whose license has been suspended or revoked by the superintendent of insurance, an agent who has demonstrated gross incompetence, or an agent whose contract has been terminated for insolvency, abandonment, gross or willful misconduct, or failure to pay to the insurer, in accordance with the agency contract, moneys due to the insurer upon written demand of the insurer.

(B) No insurer shall terminate an independent insurance agent contract of agency except by mutual agreement of the parties or upon one hundred eighty days' written notice to the independent insurance agent.

(1) Such notice shall include specific reasons for the termination of the agent.

(2) Such notice shall be sent by certified mail, return receipt requested, to the last known address of the agency.

(C) During the one hundred eighty day notice period, an independent insurance agent shall not write or bind any new policies on behalf of an insurer without written approval from the insurer. However, during such period, an independent insurance agent, subject to the current underwriting rules, guidelines, commission rates, and practices of the insurer, may renew or effect any necessary changes or endorsements of outstanding policies of insurance that are in force prior to the date of receipt of the notice of termination.

(D) None of the following constitutes an acceptable reason for the termination of a contract of agency:

(1) Claims experience of the agent in a single year;

(2) Claims experience due to catastrophes of nature covered by a policy;

(3) Claims experience under uninsured and underinsured motorist coverages.

(E) An agent aggrieved by the conduct of an insurer in its breach or termination of a contract of agency may file with the superintendent a request that the superintendent review the action to determine whether it is in accord with this section and the lawful provisions of the contract of agency and send a copy of the request to the insurer at the address of the office issuing the notice of termination. Upon receipt of such a request, an insurer shall promptly provide the independent insurance agent and superintendent with documentation in support of the insurer's stated reason for termination.

(F) The superintendent shall promptly investigate the allegation. If the superintendent has reasonable cause to believe that this section or the lawful provisions of the contract of agency have been violated, the superintendent shall, within thirty days of receipt of a request for review, conduct an adjudication hearing subject to Chapter 119. of the Revised Code, held upon not less than ten days' written notice to the agent and the insurer. Pending a final order in the adjudication hearing, the superintendent may take such interim action as necessary to protect the parties or the public. During the pendency of the proceeding before the superintendent, the contract of agency subject to the proceeding continues in force and division (C) of this section applies. The superintendent shall, within thirty days following such hearing, issue an order approving or disapproving the action of the insurer. All final orders and decisions of the superintendent are subject to judicial review as provided in Chapter 119. of the Revised Code.

(G) An insurer shall not cancel or nonrenew any policy of insurance written through an agent upon the sole ground of the termination of the agency until the expiration of the policy term or the twelve-month period following the effective date of the termination of the contract of agency, whichever is earlier. However, during such period, an independent insurance agent may, subject to the current underwriting rules, guidelines, commission rates, and practices of the insurer, effect any necessary changes or endorsements to outstanding policies of insurance that are in force prior to the date of termination.

This section does not abridge, restrict, or supersede the rights of an agent to the ownership of expirations provided for in any contract with an insurer.

(H) Any information or documentation provided to an agent or the superintendent by an insurer under this section is confidential and shall be used by the superintendent only in the exercise of the proper functions authorized by this section. No insurer is liable for furnishing information or documentation in compliance with this section if the insurer acts without malice and in the reasonable belief that such information or documentation is warranted by this section.

(I) Notwithstanding division (H) of this section, the superintendent may do either of the following:

(1) Share the information or documentation that is the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential status of the confidential information or documentation and has authority to do so;

(2) Disclose any information or documentation that is the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(J) Notwithstanding divisions (H) and (I) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential information and documentation received pursuant to division (I)(1) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential status of the confidential information or documentation and has authority to do so.

(K) Notwithstanding divisions (H) and (I) of this section, the chief deputy rehabilitator, the chief deputy liquidator, and other deputy rehabilitators and liquidators may disclose information and documentation that is the subject of this section in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(L) Nothing in this section shall prohibit the superintendent from receiving information and documentation in accordance with section 3901.045 of the Revised Code.

(M) The superintendent may enter into agreements governing the sharing and use of information and documentation consistent with the requirements of this section.

(N)

(1) No waiver of any applicable privilege or claim of confidentiality in the information and documentation that is the subject of this section shall occur as a result of sharing or receiving information and documentation as authorized in divisions (I)(1), (J), and (L) of this section.

(2) The disclosure of information or documentation in connection with a regulatory or legal action pursuant to divisions (I)(2) and (K) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the information or documentation to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

Effective Date: 09-01-2002



Section 3905.51 - [Repealed].

Effective Date: 09-01-2002



Section 3905.52 - Amended and Renumbered RC 3905.401.

Effective Date: 09-01-2002



Section 3905.53 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of insurance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3905.54 - [Repealed].

Effective Date: 09-01-2002



Section 3905.55 - Agent fees.

(A) Except as provided in division (B) of this section, an agent may charge a consumer a fee if all of the following conditions are met:

(1) The fee is disclosed to the consumer in a manner that separately identifies the fee and the premium.

(2) The fee is not calculated as a percentage of the premium.

(3) The fee is not refunded, forgiven, waived, offset, or reduced by any commission earned or received for any policy or coverage sold.

(4) The amount of the fee, and the consumer's obligation to pay the fee, are not conditioned upon the occurrence of a future event or condition, such as the purchase, cancellation, lapse, declination, or nonrenewal of insurance.

(5) The agent discloses to the consumer that the fee is being charged by the agent and not by the insurance company, that neither state law nor the insurance company requires the agent to charge the fee, and that the fee is not refundable.

(6) The consumer consents to the fee.

(7) The agent, in charging the fee, does not discriminate on the basis of race, sex, national origin, religion, disability, health status, age, marital status, military status as defined in section 4112.01 of the Revised Code, or geographic location, and does not unfairly discriminate between persons of essentially the same class and of essentially the same hazard or expectation of life.

(B) A fee may not be charged for taking or submitting an initial application for coverage with any one insurer or different programs with the same insurer, or processing a change to an existing policy, a cancellation, a claim, or a renewal, in connection with any of the following personal lines policies:

(1) Private passenger automobile;

(2) Homeowners, including coverage for tenants or condominium owners, owner-occupied fire or dwelling property coverage, personal umbrella liability, or any other personal lines-related coverage whether sold as a separate policy or as an endorsement to another personal lines policy;

(3) Individual life insurance;

(4) Individual sickness or accident insurance;

(5) Disability income policies;

(6) Credit insurance products.

(C) Notwithstanding any other provision of this section, an agent may charge a fee for agent services in connection with a policy issued on a no-commission basis, if the agent provides the consumer with prior disclosure of the fee and of the services to be provided.

(D) In the event of a dispute between an agent and a consumer regarding any disclosure required by this section, the agent has the burden of proving that the disclosure was made.

(E)

(1) No person shall fail to comply with this section.

(2) Whoever violates division (E)(1) of this section is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(F) This section does not apply with respect to any expense fee charged by a surety bail bond agent to cover the costs incurred by the surety bail bond agent in executing the bail bond.

Effective Date: 10-09-2001; 2007 HB372 03-24-2008



Section 3905.56 - Compensation by public entity for placement of insurance.

(A)

(1) Where an insurance agent or an affiliate of an insurance agent receives any compensation from a public entity related to the placement of insurance, or is entitled to receive such compensation from a public entity even if the agent or affiliate waives receipt or collection of that compensation, neither that agent nor the affiliate shall accept or receive any compensation from an insurer or other third party related to that placement of insurance with the public entity unless the agent or affiliate has, prior to the placement of insurance, obtained the public entity's documented acknowledgement that such third-party compensation will be received by the agent or affiliate.

(2) This division shall not apply to any of the following:

(a) A person licensed as an insurance agent who acts only as an intermediary between an insurer and the public entity's agent, such as a managing general agent, a sales manager, or wholesale broker;

(b) A reinsurance intermediary;

(c) An insurance agent or affiliate of an insurance agent whose sole compensation related to the placement of insurance with the public entity is compensation from an insurer or other third party.

(3) Execution and receipt of a public entity's documented acknowledgment in accordance with this section shall not supersede an otherwise valid and enforceable contract between the public entity and the agent or affiliate nor shall it supersede the superintendent's authority to enforce the laws relating to insurance in the state of Ohio.

(B) When an insurance agent or affiliate is acting as a public servant, the agent's or affiliate's acceptance of compensation from an insurer or the other third party exclusively related to the placement of insurance with the public entity shall not constitute a violation of division (A) of section 2921.43 of the Revised Code if the insurance agent or affiliate complies with this section.

(C) For purposes of this section:

(1) "Affiliate" means a person who controls, is controlled by, or is under common control with the agent.

(2) "Compensation from an insurer or other third party" means payments, commissions, fees, awards, overrides, bonuses, contingent commissions, loans, stock options, gifts, prizes, or any other form of valuable consideration, whether or not payable pursuant to a written agreement.

(3) "Compensation from a public entity" shall not include either of the following:

(a) Any fee charged to, and paid by, a public entity pursuant to section 3905.55 of the Revised Code if such fee does not exceed fifty dollars; or

(b) Any portion of an insurance premium paid by a public entity to an insurance agent or any affiliate of such agent that an insurer or other third party has authorized the agent or affiliate to retain as commission after the balance of the public entity's premium payment has been remitted to the insurer or other third party.

(4) "Documented acknowledgment" means the public entity's written acknowledgment obtained prior to the placement of insurance. In the case of a purchase over the telephone or by electronic means for which written acknowledgment cannot reasonably be obtained, acknowledgment documented by the agent shall be acceptable.

(5) "Insurance product" includes a fully insured product or partially or fully self-insured product.

(6) "Placement of insurance" means the initial purchase of an insurance product or the renewal of an existing product unless the insurer independently generates and processes the renewal without the agent's participation or involvement. "Placement of insurance" does not mean the servicing or modification of an existing contract that does not involve the public entity evaluating options for the purchase or renewal of an insurance product.

(7) "Public entity" means the state and any political subdivision as defined in section 2744.01 of the Revised Code; any state institution of higher education as defined in section 3345.12 of the Revised Code; and any instrumentality or retirement system of the state, any political subdivision, or any state institution of higher education.

(8) "Public servant" shall have the same definition as in section 2921.01 of the Revised Code.

Effective Date: 03-23-2007



Section 3905.61 - Controlled insurers definitions.

As used in sections 3905.61 to 3905.65 of the Revised Code:

(A) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the national association of insurance commissioners.

(B) "Captive insurer" means an insurer owned by another organization and whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurers owned by the insureds and whose exclusive purpose is to insure risks of member organizations, group members, or affiliates of such member organizations or group members.

(C) "Control," including "controlling" and "controlled by," has the same meaning as in section 3901.32 of the Revised Code.

(D) "Controlled insurer" means an insurer that, directly or indirectly, is controlled by a producer.

(E) "Controlling producer" means a producer that, directly or indirectly, controls an insurer.

(F) "Insurer" means any person licensed to transact a property and casualty insurance business in this state. "Insurer" does not mean any of the following:

(1) Any risk retention group as defined in section 3960.01 of the Revised Code, the "Superfund Amendments and Reauthorization Act of 1986," 100 Stat. 1613, 42 U.S.C.A. 9671, or the "Product Liability Risk Retention Act of 1981," 95 Stat. 949, 15 U.S.C.A. 3901, as amended by the "Risk Retention Amendments of 1986," 100 Stat. 3170, 15 U.S.C.A. 3901 ;

(2) Any residual market pool or joint underwriting authority or association;

(3) Any captive insurer.

(G) "Producer" means an insurance broker or brokers or any other person, when, for any compensation, commission or anything of value, the broker or other person acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than such broker or other person.

Effective Date: 10-07-1991



Section 3905.62 - Application of sections.

(A) Sections 3905.61 to 3905.65 of the Revised Code apply to insurers either domiciled in this state or in a state that is not an accredited state and does not have in effect a substantially similar law.

(B) Sections 3901.32 to 3901.37 of the Revised Code, to the extent they are not superseded by sections 3905.61 to 3905.65 of the Revised Code, apply to all persons within holding company systems that are subject to sections 3905.61 to 3905.65 of the Revised Code.

Effective Date: 10-07-1991



Section 3905.63 - Limits on business placed with controlled insurer by controlling producer.

(A) If, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five per cent of the admitted assets of the insurer, as reported in the insurer's quarterly statement filed as of the thirtieth day of September of the immediately preceding year, all of the following apply:

(1) The controlled insurer shall not accept business from the controlling producer and the controlling producer shall not place business with the controlled insurer, unless there is a written contract between the producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains at least the following provisions:

(a) The insurer may terminate the contract for cause, upon written notice to the producer. The insurer shall suspend the authority of the producer to write business during the pendency of any dispute regarding the cause of the termination.

(b) The producer shall render accounts to the insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the producer.

(c) The producer shall remit all funds due under the terms of the contract to the insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety days after the effective date of any policy placed with the insurer under the contract.

(d) All funds collected for the insurer's account shall be held by the producer, in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the federal reserve system, in accordance with any applicable provisions of Title XXIX [29] of the Revised Code. Funds of a controlling producer that is not required to be licensed in this state shall be maintained in compliance with the requirements of the producer's domiciliary jurisdiction.

(e) The producer shall maintain separate, identifiable records of business written for the insurer.

(f) The contract shall not be assigned in whole or in part by the producer.

(g) The insurer shall provide the producer with copies of its underwriting standards, rules, and procedures and manuals setting forth the rates to be charged and the conditions for the acceptance or rejection of risks. The producer shall adhere to these standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the insurer by a producer that is not a controlling producer. For purposes of divisions (A)(1)(g) and (h) of this section, "comparable business" includes the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(h) The rates and terms of the producer's commissions, charges, or other fees and the purposes for the charges or fees. The rates of the commissions, charges, or other fees shall not be greater than those applicable to comparable business placed with the insurer by producers that are not controlling producers.

(i) If the contract provides that the producer's compensation on insurance business placed with the insurer is contingent upon the insurer's profits on that business, the compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums on any other insurance are earned. In no event shall the commissions be paid until the adequacy of the insurer's reserves on remaining claims has been independently verified pursuant to division (A)(3) of this section.

(j) A limit on the producer's writings in relation to the insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The insurer shall notify the producer when the applicable limit is approached and shall not accept business from the producer if the limit is reached. The producer shall not place business with the insurer if it has been notified by the insurer that the limit has been reached.

(k) The producer may negotiate, but shall not bind, reinsurance on behalf of the insurer on business the producer places with the insurer, except that the producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2) Each controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary, or other independent loss reserves specialist acceptable to the superintendent of insurance, to review the adequacy of the insurer's loss reserves.

(3) On or before the first day of April, the controlled insurer shall annually file with the superintendent, in addition to any other required loss reserve certification, the opinion of an independent casualty actuary, or any other independent loss reserve specialist acceptable to the superintendent, that reports the loss ratios for each line of business written by the insurer and that, with respect to all business placed with the insurer by the producer, attests to the adequacy of loss reserves established for losses incurred and outstanding, including incurred but not reported, as of the previous thirty-first day of December.

(4) On or before the first day of April, the insurer shall annually report to the superintendent the amount of commissions paid by the insurer to the producer, the percentage that such amount represents of the net premiums written by the insurer, the amount of commissions paid by the insurer to each producer that is not in control of the insurer for the placement of the same kind of insurance, and the percentage that such amount represents of the net premiums written by the insurer.

(B) Division (A) of this section does not apply if both of the following conditions are met:

(1) The controlling producer places insurance only with the controlled insurer, with the insurer and a member or members of the insurer's holding company system, or with the insurer's parent, affiliate, or subsidiary; receives no compensation that is based on the amount of premiums written in connection with the insurance; and accepts insurance placed by nonaffiliated subproducers and not directly from insureds.

(2) The controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the insurer, or a producer that is a subsidiary of the insurer.

Effective Date: 10-07-1991



Section 3905.64 - Notice to prospective insured by controlling producer.

Each controlling producer, prior to the effective date of an insurance policy, shall deliver a written notice to the prospective insured that fully and completely discloses the controlling relationship between the producer and the controlled insurer. If the business is placed through a subproducer that is not in control of the insurer, the subproducer shall provide to the producer a signed statement that the subproducer is aware of the controlling relationship between the insurer and the producer and that the subproducer has disclosed or will disclose that relationship to the insured. The producer shall retain the statement in his records.

Effective Date: 10-07-1991



Section 3905.65 - Remedies for noncompliance.

(A)

(1) If the superintendent of insurance believes that a controlling producer or any other person has not materially complied with sections 3905.61 to 3905.65 of the Revised Code, or with any rule or order adopted or issued thereunder, the superintendent may, pursuant to a hearing conducted in accordance with Chapter 119. of the Revised Code, order the controlling producer to cease placing business with the controlled insurer.

(2) If, pursuant to the hearing held under division (A)(1) of this section, the superintendent finds that, due to the material noncompliance, the controlled insurer or any policyholder of the insurer has suffered any loss or damage, the superintendent may maintain a civil action or intervene in any action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(B) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to Chapter 3903. of the Revised Code and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with sections 3905.61 to 3905.65 of the Revised Code, or any rule or order adopted or issued thereunder, and the insurer suffered any loss or damage as a result, the receiver may maintain a civil action for recovery of damages or any other appropriate sanction for the benefit of the insurer.

(C) Nothing in this section shall limit or restrict the imposition of any other remedy available to the superintendent or any other penalty applicable to the insurer.

(D) This section does not, in any way, alter or affect the rights of policyholders, claimants, creditors, or any other third party.

Effective Date: 10-07-1991



Section 3905.71 - Managing general agent definitions.

As used in sections 3905.71 to 3905.79 of the Revised Code:

(A) "Actuary" means a person who is a member in good standing of the American academy of actuaries.

(B) "Insurer" means any person licensed to do business in this state under Chapter 1751. or 1761. of the Revised Code or Title XXXIX [39] of the Revised Code.

(C) "Laws of this state relating to insurance" has the same meaning as in section 3901.04 of the Revised Code.

(D)

(1) "Managing general agent" means any person that does all of the following:

(a) Manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, or negotiates and binds ceding reinsurance contracts on behalf of an insurer;

(b) Acts as an agent for the insurer, whether known as a managing general agent, manager, or other similar term;

(c) With or without the authority of the insurer, separately or together with affiliates, does both of the following:

(i) Produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five per cent of the policyholder surplus of the insurer as reported in the last annual statement of the insurer in any one year;

(ii) Adjusts or pays claims, or negotiates reinsurance on behalf of the insurer.

(2) "Managing general agent" does not include any of the following:

(a) An employee of the insurer;

(b) A United States manager of the United States branch of an alien insurer;

(c) An underwriting manager that, pursuant to contract, manages all or a part of the insurance operations of the insurer, is under common control with the insurer, subject to sections 3901.32 to 3901.37 of the Revised Code, and whose compensation is not based on the volume of premiums written;

(d) The attorney authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney;

(e) An administrator licensed pursuant to Chapter 3959. of the Revised Code whose activities on behalf of an insurer are limited to administrative services involving underwriting or the payment of claims, and do not include the management of all or part of the insurance business of the insurer.

(E) "Underwrite" or "underwriting" means the authority to accept or reject risk on behalf of an insurer.

Effective Date: 06-04-1997



Section 3905.72 - Managing general agent license requirement.

(A)

(1) No person shall act as a managing general agent representing an insurer licensed in this state with respect to risks located in this state unless the person is licensed as a managing general agent pursuant to division (C) or (D) of this section.

(2) No person shall act as a managing general agent representing an insurer organized under the laws of this state with respect to risks located outside this state unless the person is licensed as a managing general agent pursuant to division (C) of this section.

(B) Every person that seeks to act as a managing general agent as described in division (A) of this section shall apply to the superintendent of insurance for a license. Except as otherwise provided in division (D) of this section, the application shall be in writing on a form provided by the superintendent and shall be sworn or affirmed before a notary public or other person empowered to administer oaths. The application shall be kept on file by the superintendent and shall include all of the following:

(1) The name and principal business address of the applicant;

(2) If the applicant is an individual, the applicant's current occupation;

(3) If the applicant is an individual, the applicant's occupation or occupations during the five-year period prior to applying for the license to act as a managing general agent;

(4) A copy of the contract between the applicant and the insurer as required by, and in compliance with, section 3905.73 of the Revised Code;

(5) A copy of a certified resolution of the board of directors of the insurer on whose behalf the applicant will act, appointing the applicant as a managing general agent and agent of the insurer, specifying the duties the applicant is expected to perform on behalf of the insurer and the lines of insurance the applicant will manage, and authorizing the insurer to enter into a contract with the applicant as required by section 3905.73 of the Revised Code;

(6) A statement that the applicant submits to the jurisdiction of the superintendent and the courts of this state;

(7) Any other information required by the superintendent.

(C) The superintendent shall issue to a resident of this state or a business entity organized under the laws of this state a license to act as a managing general agent representing an insurer licensed to do business in this state with respect to risks located in this state or a license to act as a managing general agent representing an insurer organized under the laws of this state with respect to risks located outside this state, and shall renew such a license, if the superintendent is satisfied that all of the following conditions are met:

(1) The applicant is a suitable person and intends to hold self out in good faith as a managing general agent.

(2) The applicant is honest, trustworthy, and understands the duties and obligations of a managing general agent.

(3) The applicant has filed a completed application that complies with division (B) of this section.

(4) The applicant has paid a fee in the amount of twenty dollars.

(5) The applicant maintains a bond in the amount of not less than fifty thousand dollars for the protection of the insurer.

(6) The applicant maintains an errors and omissions policy of insurance.

(7) The applicant is not, and has never been, under an order of suspension or revocation under section 3905.77 of the Revised Code or under any other law of this state, or any other state, relating to insurance, and is otherwise in compliance with sections 3905.71 to 3905.79 of the Revised Code and all other laws of this state relating to insurance.

(D) If the applicant is a resident of another state or a business entity organized under the laws of another state, the applicant shall submit a request for licensure, along with a fee of twenty dollars, to the superintendent. The superintendent shall issue a license to act as a managing general agent if the request for licensure includes proof that the applicant is licensed and in good standing as a managing general agent in the applicant's home state and either a copy of the application for licensure the applicant submitted to the applicant's home state or the application described in division (B) of this section.

If the applicant's home state does not license managing general agents under provisions similar to those in sections 3905.71 to 3905.79 of the Revised Code, or if the applicant's home state does not grant licenses to residents of this state on the same reciprocal basis, the applicant shall comply with divisions (B) and (C) of this section.

(E) Unless suspended or revoked by an order of the superintendent pursuant to section 3905.77 of the Revised Code and except as provided in division (F) of this section, any license issued or renewed pursuant to division (C) or (D) of this section shall expire on the last day of February next after its issuance or renewal.

(F) If the appointment of a managing general agent is terminated by the insurer, the license of the managing general agent shall expire on the date of the termination.

(G) A license shall be renewed in accordance with the standard renewal procedure specified in Chapter 4745. of the Revised Code.

(H) All license fees collected pursuant to this section shall be paid into the state treasury to the credit of the department of insurance operating fund.

Effective Date: 09-01-2002



Section 3905.73 - Responsibilities of managing general agent.

(A) No person acting in the capacity of a managing general agent shall place business with an insurer, unless there is in force a written contract between the parties that sets forth the responsibilities of each party, specifies the division of responsibilities where both parties share responsibility for a particular function, and contains at a minimum the substance of the requirements and conditions set forth in divisions (B) to (L) of this section.

(B) The insurer may immediately terminate the contract for cause upon giving written notice to the managing general agent. Upon giving written notice to the managing general agent, the insurer may immediately suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination.

(C) The managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(D) The managing general agent shall hold all funds collected for the account of an insurer in a fiduciary capacity in a bank that is a member of the federal reserve system. The managing general agent shall use this account for all payments on behalf of the insurer. If the managing general agent represents more than one insurer, the managing general agent shall maintain separate accounts for each insurer. The managing general agent may retain no more than three months' estimated claims payments and allocated loss adjustment expenses in each account. The managing general agent shall not commingle the funds in an account with the funds in any other account held by the managing general agent.

(E) The managing general agent shall maintain separate records of business written by the managing general agent. The insurer shall have access to and the right to copy, in a form usable by the insurer, all accounts and records related to its business. The superintendent of insurance shall have access to and the right to copy, in a form usable to the superintendent, all books, bank accounts, records, contracts, and other documents, including the contract required by division (A) of this section, of the managing general agent.

(F) The managing general agent shall not assign the contract in whole or part.

(G) The contract shall contain appropriate underwriting guidelines, including, but not limited to, all of the following:

(1) The maximum annual premium volume;

(2) The basis of the rates to be charged;

(3) The types of risks that may be written;

(4) Maximum limits of liability;

(5) Applicable exclusions;

(6) Territorial limitations;

(7) Policy cancellation provisions;

(8) The maximum policy period.

(H) The insurer may cancel or refuse to renew any policy of insurance subject to applicable laws, rules, and regulations.

(I) If the contract permits the managing general agent to settle claims on behalf of the insurer, all of the following apply:

(1) The managing general agent shall report every claim to the insurer no later than thirty days after the claim is reported to the managing general agent.

(2) The managing general agent shall send a copy of the claim file to the insurer as soon as any of the following becomes known, or at any time earlier upon the request of the insurer:

(a) The claim has the potential to exceed one per cent of the policyholder surplus of the insurer as of the thirty-first day of December of the last completed calendar year or exceeds the limit set by the insurer, whichever is less.

(b) The claim involves a coverage dispute.

(c) The claim may exceed the managing general agent's claims settlement authority.

(d) The claim is open for more than six months.

(e) The claim is closed by payment of one per cent of the policyholder surplus of the insurer or an amount set by the insurer, whichever is less.

(3) All claim files are the joint property of the insurer and managing general agent, except upon an order of rehabilitation or liquidation of the insurer, at which time the files become the sole property of the insurer or its estate. If the insurer is subject to an order of rehabilitation or liquidation, the managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the managing general agent may immediately be terminated for cause upon the provision of written notice by the insurer to the managing general agent. The settlement authority shall immediately terminate upon the termination of the contract, unless otherwise specified in writing by the insurer. Upon giving written notice to the managing general agent, the insurer may immediately suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(J) Where electronic claim files are in existence, the contract shall address the timely transmission of the data.

(K) If the contract provides for a sharing of interim profits by the managing general agent and if the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves, controlling claim payments, or in any other manner, the interim profits shall not be paid to the managing general agent until the profits have been verified by an on-site review pursuant to division (C) of section 3905.74 of the Revised Code and until one year after the profits are earned for property and health insurance business and five years after they are earned for casualty insurance business.

(L) No managing general agent shall do any of the following:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the insurer to participate in insurance or reinsurance syndicates;

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he is appointed;

(4) Without prior written approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which amount shall not exceed one per cent of the policyholder surplus of the insurer as of the thirty-first day of December of the last completed calendar year;

(5) Without prior written approval of the insurer, collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer. A report of any such payment or claim settlement shall be forwarded promptly to the insurer.

(6) Permit its producers to serve on the board of directors of the insurer;

(7) Jointly employ an individual who is employed by the insurer;

(8) Appoint a submanaging general agent or other person to act as an agent on its behalf.

Effective Date: 08-08-1991



Section 3905.74 - Independent financial examination of each managing general agent.

(A) The insurer shall have on file, in a form acceptable to the superintendent of insurance, an independent financial examination of each managing general agent with which it has done business.

(B) If a managing general agent establishes loss reserves, the insurer annually shall obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This annual opinion is in addition to any other required loss reserve certification.

(C) The insurer shall conduct not less frequently than twice a year an on-site review of the underwriting and claims processing operations of the managing general agent.

(D) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall be vested in an officer of the insurer who is not affiliated with the managing general agent.

(E) Within thirty days of entering into or terminating a contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the superintendent. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance the applicant will manage, and any other information the superintendent may request.

(F) An insurer shall review its books and records each quarter to determine if any producer has become a managing general agent. If the insurer determines that a producer has become a managing general agent, the insurer, within sixty days, shall provide written notice of the determination to the producer and the superintendent. The insurer and producer shall comply with sections 3905.72 to 3905.75 of the Revised Code within thirty days of receipt of the notice.

(G) No insurer shall appoint to its board of directors its managing general agent or an officer, director, employee, producer, or controlling shareholder of its managing general agent.

Effective Date: 08-08-1991



Section 3905.75 - Acts of agent deemed acts of insurer - examinations.

(A) The acts of a managing general agent are deemed to be the acts of the insurer on whose behalf it is acting.

(B) A managing general agent may be examined pursuant to section 3901.07 of the Revised Code as if it were the insurer. The managing general agent shall pay the expenses incurred in the conduct of the examination in accordance with section 3901.07 of the Revised Code.

Effective Date: 08-08-1991



Section 3905.76 - Prohibition.

No managing general agent, insurer, or other person shall violate, or fail to comply with, any provision of section 3905.72, 3905.73, 3905.74, or 3905.75 of the Revised Code.

Effective Date: 08-08-1991



Section 3905.77 - Penalties for violations.

(A) If the superintendent of insurance, after a hearing conducted in accordance with Chapter 119. of the Revised Code, finds a violation of section 3905.76 of the Revised Code, the superintendent may order any of the following:

(1) For each separate violation committed by an insurer, managing general agent, or other person, a civil penalty in an amount of not more than one thousand dollars;

(2) For a violation committed by a managing general agent or the producer of the managing general agent, revocation or suspension of the license of the managing general agent or the license of the producer;

(3) For a violation committed by a managing general agent, reimbursement of the insurer or the rehabilitator or liquidator of the insurer by the managing general agent and by any officer, director, shareholder, or other representative or agent of the managing general agent who actually benefited from the violation, for any losses incurred by the insurer that were caused by the violation.

(B) All civil penalties collected pursuant to division (A)(1) of this section shall be paid into the state treasury to the credit of the department of insurance operating fund.

(C) Nothing in this section affects the authority of the superintendent to impose any other civil penalties or to initiate any other proceedings or remedies pursuant to the laws of this state.

Effective Date: 08-08-1991



Section 3905.78 - Rights not limited or restricted.

Nothing in sections 3905.71 to 3905.79 of the Revised Code is intended, in any manner, to limit or restrict the rights of policyholders and claimants of any insurer on whose behalf a managing general agent is acting, or of auditors, accountants, examiners, or other persons that conduct examinations of insurers.

Effective Date: 08-08-1991



Section 3905.79 - Rules.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code necessary to implement sections 3905.71 to 3905.79 of the Revised Code.

Effective Date: 08-08-1991



Section 3905.81 - Reinsurance intermediary-broker or intermediary-manager license required - rules.

(A) As used in this section:

(1) "Reinsurance intermediary-broker" means a person, other than an officer or employee of the ceding insurer, that solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(2)

(a) "Reinsurance intermediary-manager" means a person that has authority to bind or that manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and that acts as an agent of the reinsurer whether known as a reinsurance intermediary-manager, manager, or similar term.

(b) "Reinsurance intermediary-manager" does not include:

(i) An employee of the reinsurer;

(ii) A United States manager of the United States branch of an alien reinsurer;

(iii) An underwriting manager that, pursuant to contract, manages all of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to sections 3901.32 to 3901.37 of the Revised Code, and whose compensation is not based on the volume of premiums written;

(iv) The manager of a group, association, pool, or organization of insurers that engages in joint reinsurance and that are subject to examination by the insurance regulatory authority of the state in which the manager's principal business office is located.

(B) No person shall act as a reinsurance intermediary-broker or reinsurance intermediary-manager in this state, or on behalf of an insurer or reinsurer domiciled in this state, unless the person first obtains a license from the superintendent of insurance in accordance with this section or the superintendent accepts, in accordance with rules that the superintendent may adopt under division (C) of this section, a license issued to the person by the insurance regulatory authority of another state.

(C) The superintendent of insurance shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the standards and procedures for licensing reinsurance intermediary-brokers and reinsurance intermediary-managers. The superintendent may also adopt rules, in accordance with Chapter 119. of the Revised Code, for the acceptance of licenses issued by insurance regulatory authorities of other states with statutes similar to this section in lieu of requiring a license to be obtained from the superintendent under division (B) of this section.

(D) The fee for the issuance or renewal of a license shall be five hundred dollars. The fee for accepting the license of another state shall be one hundred dollars each year. All fees collected pursuant to this section shall be paid into the state treasury to the credit of the department of insurance operating fund.

Effective Date: 10-09-2001



Section 3905.83 - Surety bail bond agent definitions.

As used in sections 3905.83 to 3905.95 of the Revised Code:

(A) "Insurer" means any domestic, foreign, or alien insurance company that has been issued a certificate of authority by the superintendent of insurance to transact surety business in this state.

(B) "Managing general agent" means any person that is appointed or employed by an insurer to supervise or otherwise manage the bail bond business written in this state by surety bail bond agents appointed by the insurer.

(C) "Surety" means an insurer that agrees to be responsible for the fulfillment of the obligation of a principal if the principal fails to fulfill that obligation.

Effective Date: 10-09-2001



Section 3905.84 - Surety bail bond agent to be qualified, licensed, and appointed.

No person shall act in the capacity of a surety bail bond agent, or perform any of the functions, duties, or powers prescribed for surety bail bond agents under sections 3905.83 to 3905.95 of the Revised Code, unless that person is qualified, licensed, and appointed as provided in those sections.

Effective Date: 10-09-2001



Section 3905.841 - Persons or classes of persons not to act as agents.

The following persons or classes of persons shall not act as surety bail bond agents or employees of a surety bail bond agent or bail bond business and shall not directly or indirectly receive any benefits from the execution of a bail bond, except as a principal:

(A) Jailers or other persons employed in a detention facility, as defined in section 2921.01 of the Revised Code;

(B) Prisoners incarcerated in any jail, prison, or any other place used for the incarceration of persons;

(C) Peace officers as defined in section 2921.51 of the Revised Code, including volunteer or honorary peace officers, or other employees of a law enforcement agency;

(D) Committing magistrates, judges, employees of a court, or employees of the clerk of any court;

(E) Attorneys or any person employed at an attorney's office;

(F) Any other persons having the power to arrest, or persons who have authority over or control of, federal, state, county, or municipal corporation prisoners.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-09-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.85 - Surety bail bond agent license.

(A) (1) An individual who applies for a license as a surety bail bond agent shall submit an application for the license in a manner prescribed by the superintendent of insurance. The application shall be accompanied by a one hundred fifty dollar fee and a statement that gives the applicant's name, age, residence, present occupation, occupation for the five years next preceding the date of the application, and such other information as the superintendent may require.

(2) An applicant for an individual resident license shall also submit to a criminal records check pursuant to section 3905.051 of the Revised Code.

(B)

(1) The superintendent shall issue to an applicant an individual resident license that states in substance that the person is authorized to do the business of a surety bail bond agent, if the superintendent is satisfied that all of the following apply:

(a) The applicant is eighteen years of age or older.

(b) The applicant's home state is Ohio.

(c) The applicant is a person of high character and integrity.

(d) The applicant has not committed any act that is grounds for the refusal to issue, suspension of, or revocation of a license under section 3905.14 of the Revised Code.

(e) The applicant is a United States citizen or has provided proof of having legal authorization to work in the United States.

(f) The applicant has successfully completed the educational requirements set forth in section 3905.04 of the Revised Code and passed the examination required by that section.

(2) The superintendent shall issue to an applicant an individual nonresident license that states in substance that the person is authorized to do the business of a surety bail bond agent, if the superintendent is satisfied that all of the following apply:

(a) The applicant is eighteen years of age or older.

(b) The applicant is currently licensed as a resident in another state and is in good standing in the applicant's home state for surety bail bond or is qualified for the same authority.

(c) The applicant is a person of high character and integrity.

(d) The applicant has not committed any act that is grounds for the refusal to issue, suspension of, or revocation of a license under section 3905.14 of the Revised Code.

(3) The superintendent shall issue an applicant a resident business entity license that states in substance that the person is authorized to do the business of a surety bail bond agent if the superintendent is satisfied that all of the following apply:

(a) The applicant has submitted an application for the license in a manner prescribed by the superintendent and the one-hundred-fifty-dollar application fee.

(b) The applicant either is domiciled in this state or maintains its principal place of business in this state.

(c) The applicant has designated an individual licensed surety bail bond agent who will be responsible for the applicant's compliance with the insurance laws of this state.

(d) The applicant has not committed any act that is grounds for the refusal to issue, suspension of, or revocation of a license under section 3905.14 of the Revised Code.

(e) The applicant is authorized to do business in this state by the secretary of state if so required under the applicable provisions of Title XVII of the Revised Code.

(f) The applicant has submitted any other documents requested by the superintendent.

(4) The superintendent shall issue an applicant a nonresident business entity license that states in substance that the person is authorized to do the business of a surety bail bond agent if the superintendent is satisfied that all of the following apply:

(a) The applicant has submitted an application for the license in a manner prescribed by the superintendent and the one-hundred-fifty-dollar application fee.

(b) The applicant is currently licensed and is in good standing in the applicant's home state with surety bail bond authority.

(c) The applicant has designated an individual licensed surety bail bond agent who will be responsible for the applicant's compliance with the insurance laws of this state.

(d) The applicant has not committed any act that is grounds for the refusal to issue, suspension of, or revocation of a license under section 3905.14 of the Revised Code.

(e) The applicant has submitted any other documents requested by the superintendent.

(C) A resident and nonresident surety bail bond agent license issued pursuant to this section authorizes the holder, when appointed by an insurer, to execute or countersign bail bonds in connection with judicial proceedings and to receive money or other things of value for those services. However, the holder shall not execute or deliver a bond during the first one hundred eighty days after the license is initially issued. This restriction does not apply with respect to license renewals or any license issued under divisions (B)(3) and (4) of this section.

(D) The superintendent may refuse to renew a surety bail bond agent's license as provided in division (B) of section 3905.88 of the Revised Code, and may suspend, revoke, or refuse to issue or renew such a license as provided in section 3905.14 of the Revised Code.

If the superintendent refuses to issue such a license based in whole or in part upon the written response to a criminal records check completed pursuant to division (A) of this section, the superintendent shall send a copy of the response that was transmitted to the superintendent to the applicant at the applicant's home address upon the applicant's submission of a written request to the superintendent.

(E) Any person licensed as a surety bail bond agent may surrender the person's license in accordance with section 3905.16 of the Revised Code.

(F)

(1) A person seeking to renew a surety bail bond agent license shall apply annually for a renewal of the license on or before the last day of February. Applications shall be submitted to the superintendent on forms prescribed by the superintendent. Each application shall be accompanied by a one-hundred-fifty-dollar renewal fee.

(2) To be eligible for renewal, an individual applicant shall complete the continuing education requirements pursuant to section 3905.88 of the Revised Code prior to the renewal date.

(3) If an applicant submits a completed renewal application, qualifies for renewal pursuant to divisions (F)(1) and (2) of this section, and has not committed any act that is a ground for the refusal to issue, suspension of, or revocation of a license under section 3905.14 or sections 3905.83 to 3905.99 of the Revised Code, the superintendent shall renew the applicant's surety bail bond insurance agent license.

(4) If an individual or business entity does not apply for the renewal of the individual or business entity's license on or before the license renewal date specified in division (F)(1) of this section, the individual or business entity may submit a late renewal application along with all applicable fees required under this chapter prior to the last day of March following the renewal date. The superintendent shall renew the license of an applicant that submits a late renewal application if the applicant satisfies all of the following conditions:

(a) The applicant submits a completed renewal application.

(b) The applicant pays the one-hundred-fifty-dollar renewal fee.

(c) The applicant pays the late renewal fee established by the superintendent.

(d) The applicant provides proof of compliance with the continuing education requirements pursuant to section 3905.88 of the Revised Code.

(e) The applicant has not committed any act that is grounds for the refusal to issue, suspension of, or revocation of a license under section 3905.14 or sections 3905.83 to 3905.99 of the Revised Code.

(5) A license issued under this section that is not renewed on or before its late renewal date specified in division (F)(4) of this section is automatically suspended for nonrenewal effective the first day of April.

(6) If a license is suspended for nonrenewal pursuant to division (F)(5) of this section, the individual or business entity is eligible to apply for reinstatement of the license within the twelve-month period following the date by which the license should have been renewed by complying with the reinstatement procedure established by the superintendent and paying all applicable fees required under this chapter.

(7) A license that is suspended for nonrenewal that is not reinstated pursuant to division (F)(6) of this section automatically is canceled unless the superintendent is investigating any allegations of wrongdoing by the agent or has initiated proceedings under Chapter 119. of the Revised Code. In that case, the license automatically is canceled after the completion of the investigation or proceedings unless the superintendent revokes the license.

(G) The superintendent may prescribe the forms to be used as evidence of the issuance of a license under this section. The superintendent shall require each licensee to acquire, from a source designated by the superintendent, a wallet identification card that includes the licensee's photograph and any other information required by the superintendent. The licensee shall keep the wallet identification card on the licensee's person while engaging in the bail bond business.

(H)

(1) The superintendent of insurance shall not issue or renew the license of a business entity organized under the laws of this or any other state unless the business entity is qualified to do business in this state under the applicable provisions of Title XVII of the Revised Code.

(2) The failure of a business entity to be in good standing with the secretary of state or to maintain a valid appointment of statutory agent is grounds for suspending, revoking, or refusing to renew its license.

(3) By applying for a surety bail bond agent license under this section, an individual or business entity consents to the jurisdiction of the courts of this state.

(I) A surety bail bond agent licensed pursuant to this section is an officer of the court.

(J) Any fee collected under this section shall be paid into the state treasury to the credit of the department of insurance operating fund created by section 3901.021 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.851 - No imposition of local licensing fees.

A surety bail bond agent qualified, licensed, and appointed in accordance with sections 3905.83 to 3905.95 of the Revised Code shall not be required to pay any licensing fee imposed by a political subdivision of this state to perform any of the functions, duties, or powers prescribed for surety bail bond agents under those sections.

Effective Date: 10-09-2001



Section 3905.86 - Appointment of agent by insurer.

(A) Any person licensed as a surety bail bond agent may be appointed by an insurer in accordance with this section.

(B) To appoint a surety bail bond agent as its agent, an insurer shall file a notice of appointment with the superintendent of insurance in the manner prescribed by the superintendent. All insurers shall pay to the superintendent a fee pursuant to division (A)(8) of section 3905.40 of the Revised Code for each such appointment when issued and for each continuance thereafter. Such an appointment, unless canceled by the insurer, may be continued in force past the thirtieth day of June next after its issue and after the thirtieth day of June of each succeeding year provided that the appointee is licensed and is eligible for the appointment.

Any fee collected under this division shall be paid into the state treasury to the credit of the department of insurance operating fund created by section 3901.021 of the Revised Code.

(C)

(1) By appointing a surety bail bond agent, an insurer certifies to the superintendent that the person is competent, financially responsible, and suitable to represent the insurer.

(2) An insurer shall be bound by the acts of the person named in the appointment within that person's actual or apparent authority as its agent.

(D) A surety bail bond agent shall not represent to the public that the agent has authority to represent a particular insurer until the insurer has acknowledged that authority by appointment of the agent in accordance with this section.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-09-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.861 - Extending appointments to affiliated agents.

An insurer that appoints a surety bail bond agent who is a member of a business entity shall require that all other surety bail bond agents who are members of the same business entity be appointed to represent that insurer.

Effective Date: 09-01-2002



Section 3905.862 - Expiration or cancellation of appointment; fee.

Upon the expiration or cancellation of a surety bail bond agent's appointment, the agent shall not engage or attempt to engage in any activity requiring such an appointment. However, an insurer that cancels the appointment of a surety bail bond agent may authorize the agent to continue to attempt the arrest and surrender of a defendant for whom a bail bond had been written prior to the cancellation and to seek discharge of forfeitures and judgments.

An insurer that cancels the appointment of a surety bail bond agent or allows that appointment to expire shall pay to the superintendent of insurance a fee pursuant to division (A)(9) of section 3905.40 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-09-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.87 - Registration of agent with court clerks; list of court-registered surety bail bond agents.

(A) A surety bail bond agent shall not file a bond in any court of this state unless

the agent is licensed and appointed under sections 3905.83 to 3905.95 of the Revised Code and has registered with the clerk of that court pursuant to division (B) of this section, if registration is required by the court.

(B) To register with a court, a surety bail bond agent shall file, with the clerk of the court, a copy of the agent's surety bail bond license, a copy of the agent's driver's license or state identification card, and a certified copy of the surety bail bond agent's appointment by power of attorney from each insurer that the surety bail bond agent represents. An agent shall renew the agent's registration biennially by the first day of August of each odd-numbered year.

(C) The clerk of the court shall make available a list of court-registered surety bail bond agents to the appropriate holding facility, jail, correction facility, or other similar entity within the court's jurisdiction annually not later than the first day of September. If an agent registers with a court after the last day of August, the court shall add that agent to the list and make the updated list available to the appropriate holding facility, jail, correction facility, or other similar entity within the court's jurisdiction within twenty-four hours of the court's approval of that registration.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-09-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.88 - Continuing education.

(A) Each individual who is issued a license as a resident surety bail bond agent shall complete at least seven hours of continuing education in each license renewal period. The continuing education shall be offered in a course or program of study related to the bail bond business that is approved by the superintendent of insurance in consultation with the insurance agent education advisory council and shall include at least one hour of approved ethics training.

(B) The superintendent shall not renew the license of any surety bail bond agent who fails to meet the requirements of division (A) of this section or whose application for renewal does not meet the requirements of section 3905.85 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-09-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.89 - Notice of change of principal business address or telephone number.

Each person licensed under sections 3905.83 to 3905.95 of the Revised Code shall notify in writing the appropriate insurer or managing general agent, and the clerk of the court of common pleas of the county in which the licensee is registered, within thirty days after a change in the licensee's principal business address or telephone number.

This notification requirement is in addition to the notification requirements set forth in other provisions of this chapter.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.90 - Records of surety bonds to be maintained - furnishing of information.

Each surety bail bond agent shall maintain all records of surety bonds executed or countersigned by the surety bail bond agent for at least three years after the liability of the surety has been terminated. Those records shall be open, at all times, to examination, inspection, and photographic reproduction by any employee or agent of the department of insurance, or by any authorized representative of the insurer or managing general agent. The superintendent of insurance at any time may require the licensee to furnish to the department, in the manner and form that the superintendent requires, any information concerning the surety bond business of the licensee.

Effective Date: 10-09-2001



Section 3905.901 - Determination of direct written premiums for bail bonds.

(A) As used in the annual statement of condition filed by a bail bond insurer with the department of insurance pursuant to section 3929.30 of the Revised Code, the direct written premiums for bail bonds written by an insurer shall be determined as the gross bail bond premiums less any amounts retained by surety bail bond agents. Notwithstanding the foregoing, the direct written premiums reported for bail bonds shall not be less than six and one-half per cent of the gross bail bond premiums received by the insurer's agents.

(B) Every bail bond insurer shall include the following information with the insurer's annual statement of condition filed with the department of insurance pursuant to section 3929.30 of the Revised Code:

(1) Bail bond premiums written prior to deducting the amounts retained by surety bail bond agents;

(2) Amounts withheld by surety bail bond agents as an expense, not reported as an expense by the insurer.

Effective Date: 04-27-2005



Section 3905.91 - Build-up funds.

(A) All build-up funds posted by a surety bail bond agent or managing general agent, either with an insurer or managing general agent representing an insurer, shall be maintained in an individual build-up trust account for the surety bail bond agent by the insurer or the managing general agent. The insurer or managing general agent shall establish the account in a federally insured bank or savings and loan association in this state jointly in the name of the surety bail bond agent and the insurer or managing general agent, or in trust for the surety bail bond agent by the insurer or managing general agent. The account shall be open to inspection and examination by the department of insurance at all times. The insurer or managing general agent shall maintain an accounting of all of those funds, which accounting designates the amounts collected on each bond written.

(B) Build-up funds shall not exceed forty per cent of the premium as established by the surety bail bond agent's contract agreement with the insurer or managing general agent. Build-up funds received shall be immediately deposited to the build-up trust account. Interest earned on build-up trust accounts shall accrue to the surety bail bond agent.

(C) Build-up funds are due upon termination of the surety bail bond agent's contract and discharge of liabilities on the bonds for which the build-up funds were posted. The insurer or managing general agent shall pay the funds to the surety bail bond agent not later than six months after the funds are due.

Effective Date: 10-09-2001



Section 3905.92 - Requirements for acceptance of collateral security or other indemnity.

(A) A surety bail bond agent that accepts collateral security or other indemnity shall comply with all of the following requirements:

(1) The collateral security or other indemnity shall be reasonable in relation to the amount of the bond.

(2) The collateral security or other indemnity shall not be used by the surety bail bond agent for personal benefit or gain and shall be returned in the same condition as received.

(3) Acceptable forms of collateral security or indemnity include cash or its equivalent, a promissory note, an indemnity agreement, a real property mortgage in the name of the surety, and any filing under Chapter 1309. of the Revised Code. If the surety bail bond agent accepts on a bond collateral security in excess of fifty thousand dollars in cash, the cash amount shall be made payable to the surety in the form of a cashier's check, United States postal money order, certificate of deposit, or wire transfer.

(4) The surety bail bond agent shall provide to the person giving the collateral security or other indemnity, a written, numbered receipt that describes in a detailed manner the collateral security or other indemnity received, along with copies of any documents rendered.

(5) The collateral security or other indemnity shall be received and held in the surety's name by the surety bail bond agent in a fiduciary capacity and, prior to any forfeiture of bail, shall be kept separate and apart from any other funds or assets of the surety bail bond agent. However, when collateral security in excess of fifty thousand dollars in cash or its equivalent is received on a bond, the surety bail bond agent promptly shall forward the entire amount to the surety or managing general agent.

(B) Collateral security may be placed in an interest-bearing account in a federally insured bank or savings and loan association in this state, to accrue to the benefit of the person giving the collateral security. The surety bail bond agent, surety, or managing general agent shall not make any pecuniary gain on the collateral security deposited.

(C)

(1) The surety is liable for all collateral security or other indemnity accepted by a surety bail bond agent. If, upon final termination of liability on a bond, the surety bail bond agent or managing general agent fails to return the collateral security to the person that gave it, the surety shall return the actual collateral to that person or, in the event that the surety cannot locate the collateral, shall pay the person in accordance with this section.

(2) A surety's liability as described in division (C)(1) of this section survives the termination of the surety bail bond agent's appointment, with respect to those bonds that were executed by the surety bail bond agent prior to the termination of the appointment.

(D) If a forfeiture occurs, the surety bail bond agent or surety shall give the principal and the person that gave the collateral security ten days' written notice of intent to convert the collateral deposit into cash to satisfy the forfeiture. The notice shall be sent by certified mail, return receipt requested, to the last known address of the principal and the person that gave the collateral.

The surety bail bond agent or surety shall convert the collateral deposit into cash within a reasonable period of time and return that which is in excess of the face value of the bond minus the actual and reasonable expenses of converting the collateral into cash. In no event shall these expenses exceed ten per cent of the face value of the bond. However, upon motion and proof that the actual and reasonable expenses exceed ten per cent, the court may allow recovery of the full amount of the actual and reasonable expenses. If there is a remission of forfeiture that required the surety to pay the bond to the court, the surety shall pay to the person that gave the collateral the value of any collateral received for the bond minus the actual and reasonable expenses permitted to be recovered under this division.

(E) A surety bail bond agent or surety shall not solicit or accept a waiver of any of the provisions of this section, or enter into any agreement as to the value of the collateral.

(F) No person shall fail to comply with this section.

Effective Date: 10-09-2001



Section 3905.921 - Discharge of bond where collateral security or other indemnity accepted.

(A) If collateral security or other indemnity is accepted on a bond, the surety bail bond agent, managing general agent, or surety shall make, upon demand, a written request to the court for a discharge of the bond to be delivered to the surety or the surety's agent.

If the obligation of the surety on the bond is released in writing by the court and a discharge is provided to the surety or the surety's agent, the collateral security or other indemnity, except a promissory note or an indemnity agreement, shall be returned, within twenty-one days after the discharge is provided, to the person that gave the collateral security or other indemnity, unless another disposition is provided for by legal assignment of the right to receive the collateral to another person. If, despite diligent inquiry by the surety or the surety's agent to determine that the bond has been discharged, the court fails to provide a written discharge within thirty days after the written request was made to the court, the bond shall be considered canceled by operation of law, and the collateral security or other indemnity, except a promissory note or an indemnity agreement, shall be returned, within twenty-one days after the written request for discharge was made to the court, to the person that gave the collateral security or other indemnity.

(B) No fee or other charge, other than those authorized by sections 3905.83 to 3905.95 of the Revised Code or by rule of the superintendent of insurance, shall be deducted from the collateral due. However, allowable expenses incurred in the apprehension of a defendant because of a forfeiture of bond or judgment may be deducted if those expenses are accounted for.

(C)

(1) No person shall fail to return collateral security in accordance with this section.

(2) A violation of division (C)(1) of this section shall be punishable as follows:

(a) If the collateral is of a value of less than five hundred dollars, a violation is a misdemeanor of the first degree;

(b) If the collateral is of a value of at least five hundred dollars but less than five thousand dollars, a violation is a felony of the fifth degree;

(c) If the collateral is of a value of at least five thousand dollars but less than ten thousand dollars, a violation is a felony of the fourth degree;

(d) If the collateral is of a value of ten thousand dollars or more, a violation is a felony of the third degree.

Effective Date: 10-09-2001



Section 3905.93 - Bail bond - charges and fees.

A surety bail bond agent shall not execute a bail bond without doing both of the following:

(A) Charging the premium rate filed with and approved by the superintendent of insurance;

(B) Disclosing the expense fee that will be charged to cover the costs incurred by the agent in executing the bond.

Effective Date: 10-09-2001



Section 3905.931 - Furnishing of forms and other supplies.

(A) No insurer, managing general agent, or surety bail bond agent shall furnish to any person any blank form, application, stationery, business card, or other supplies to be used in soliciting, negotiating, or effecting bail bonds unless the person is licensed to act as a surety bail bond agent and is appointed by an insurer. This division does not prohibit an unlicensed employee, under the direct supervision and control of a licensed and appointed surety bail bond agent, from possessing or executing in the surety bond office, any form, other than a power of attorney, bond form, or collateral receipt, while acting within the scope of the employee's employment.

(B) An insurer that furnishes any of the supplies mentioned in division (A) of this section to any surety bail bond agent or other person not appointed by an insurer and that accepts any bail bond business from or writes any bail bond business for that surety bail bond agent or other person is liable on the bond to the same extent and in the same manner as if the surety bail bond agent or other person had been appointed or authorized by an insurer to act in its behalf.

Effective Date: 10-09-2001



Section 3905.932 - Prohibited acts.

A surety bail bond agent or insurer shall not do any of the following:

(A) Suggest or advise the employment of, or name for employment, any particular attorney to represent its principal;

(B) Solicit business in, or on the property or grounds of, a detention facility, as defined in section 2921.01 of the Revised Code, or in, or on the property or grounds of, any court. For purposes of this division, "solicit" includes, but is not limited to, the distribution of business cards, print advertising, or any other written information directed to prisoners or potential indemnitors, unless a request is initiated by the prisoner or potential indemnitor. Permissible print advertising in a detention facility is strictly limited to a listing in a telephone directory and the posting of the surety bail bond agent's name, address, and telephone number in a designated location within the detention facility.

(C) Wear or otherwise display any identification, other than the wallet identification card required under division (G) of section 3905.85 of the Revised Code, in or on the property or grounds of a detention facility, as defined in section 2921.01 of the Revised Code, or in or on the property or grounds of any court;

(D) Pay a fee or rebate or give or promise anything of value to a jailer, law enforcement officer, committing magistrate, or other person who has power to arrest or to hold in custody, or to any public official or public employee, in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond or estreatment of bail;

(E) Pay a fee or rebate or give or promise anything of value to an attorney in a bail bond matter, except in defense of any action on a bond;

(F) Pay a fee or rebate or give or promise anything of value to the principal or to anyone in the principal's behalf;

(G) Post anything without using a bail instrument representing an insurer, to have a defendant released on bail on all types of set court bail, except for the following:

(1) Cash court fees or cash reparation fees;

(2) Ten per cent assignments;

(3) Other nonsurety court bonds, if the agent provides full written disclosure and receipts and retains copies of all documents and receipts for not less than three years.

(H) Participate in the capacity of an attorney at a trial or hearing of a principal;

(I) Accept anything of value from a principal for providing a bail bond, other than the premium filed with and approved by the superintendent of insurance and an expense fee, except that the surety bail bond agent may, in accordance with section 3905.92 of the Revised Code, accept collateral security or other indemnity from a principal or other person together with documentary stamp taxes if applicable. No fees, expenses, or charges of any kind shall be deducted from the collateral held or any return premium due, except as authorized by sections 3905.83 to 3905.95 of the Revised Code or by rule of the superintendent. A surety bail bond agent, upon written agreement with another party, may receive a fee or other compensation for returning to custody an individual who has fled the jurisdiction of the court or caused the forfeiture of a bond.

(J) Execute a bond in this state on the person's own behalf;

(K) Execute a bond in this state if a judgment has been entered on a bond executed by the surety bail bond agent, which judgment has remained unpaid for at least sixty days after all appeals have been exhausted, unless the full amount of the judgment is deposited with the clerk of the court.

As used in this section, "instrument" means a fiduciary form showing a dollar amount for a surety bail bond.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 10-09-2001

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3905.933 - Signing or countersigning agent's name to a bond.

(A) A surety bail bond agent shall not sign or countersign in blank any bond, or give a power of attorney to, or otherwise authorize, anyone to countersign the surety bail bond agent's name to a bond unless the person so authorized is a licensed and appointed surety bail bond agent directly employed by the surety bail bond agent giving that authority.

(B) A surety bail bond agent shall not divide with any other person, or share in, any commissions payable on account of a bail bond, except as between other surety bail bond agents that are licensed or otherwise qualified to engage in the bail bond business in their state of domicile.

Effective Date: 10-09-2001



Section 3905.934 - Advertising requirements.

(A) A surety bail bond agent shall not make, publish, or otherwise disseminate, directly or indirectly, any misleading or false advertisement, or engage in any other deceptive trade practice.

(B) All advertising by a surety bail bond agent shall include the address of record of the agent on file with the department of insurance.

Effective Date: 10-09-2001



Section 3905.94 - License suspension or revocation.

If the superintendent of insurance, in accordance with section 3905.14 of the Revised Code, suspends or revokes a person's license as a surety bail bond agent, the person, during the period of suspension or revocation, shall not be employed by any surety bail bond agent, have any ownership interest in any business involving bail bonds, or have any financial interest of any type in any bail bond business.

Effective Date: 09-01-2002



Section 3905.941 - Designation of successor agent.

Upon the surrender, suspension, or revocation of a surety bail bond agent's license, the appointing insurer or managing general agent immediately shall designate a licensed and appointed surety bail bond agent to administer all bail bonds previously written by the licensee.

Effective Date: 10-09-2001



Section 3905.95 - Rules.

The superintendent of insurance shall adopt, in accordance with Chapter 119. of the Revised Code, any rules necessary to implement sections 3905.83 to 3905.95 of the Revised Code.

Effective Date: 10-09-2001



Section 3905.99 - Penalty.

(A) Whoever violates section 3905.182 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars or imprisoned not more than six months, or both.

(B) Whoever violates section 3905.31 or 3905.33 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars or imprisoned not more than one year, or both.

(C) Whoever violates section 3905.37 or 3905.43 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

(D) Whoever violates section 3905.02, division (F) of section 3905.92, or division (A) of section 3905.931 of the Revised Code is guilty of a misdemeanor of the first degree.

(E) Whoever violates section 3905.84 of the Revised Code is guilty of a misdemeanor of the first degree on a first or second offense and of a felony of the third degree on each subsequent offense.

Effective Date: 09-01-2002






Chapter 3907 - DOMESTIC LEGAL RESERVE LIFE INSURANCE COMPANIES

Section 3907.01 - Formation of insurance company.

Any number of persons, not less than thirteen, may associate and form a company to make insurance upon the lives of individuals, and every type of insurance appertaining thereto or connected therewith, on the mutual or stock plan, and to grant, purchase, or dispose of annuities.

Effective Date: 10-01-1953



Section 3907.02 - Articles of incorporation.

The persons forming a company under section 3907.01 of the Revised Code shall file in the office of the secretary of state articles of incorporation, signed by them, setting forth their intention to form a company, which articles shall comprise a copy of the charter they propose to adopt. The charter shall set forth the name of the company, which shall not be the corporate name or title used to designate any fire, life, marine, or other insurance company existing under the laws of this state, the place where it is to be located, the kind of business to be undertaken, the manner in which its corporate powers are to be exercised, the number of directors or trustees, the manner of electing them and other officers, the time of such election, the manner of filling vacancies, the amount of capital to be employed, and such other particulars as are necessary to explain and make manifest the objects and purposes of the company, and the manner in which it is to be conducted. The number of directors or trustees shall be not less than five nor more than twenty-one. The number of directors or trustees may be fixed or changed at a meeting of the stockholders or members called for the purpose of electing directors or trustees at which a quorum is present, by affirmative vote of the holders of a majority of the shares, or a majority of the members, which are represented at the meeting and entitled to vote on the proposal. In addition to the authority of the stockholders or members to change the number of directors or trustees and the manner in which the number may be fixed or changed, the articles, code of regulations, or bylaws may authorize the directors or trustees to change the number of directors or trustees, may specify the manner in which the directors or trustees are to change the number of directors or trustees and the limitations upon the directors' or trustees' use of this authority, and may authorize the directors or trustees who are in office to fill any director's or trustee's office that is created by an increase in the number of directors or trustees. No reduction in the number of directors or trustees shall of itself have the effect of shortening the term of any incumbent director or trustee.

Effective Date: 06-18-2002



Section 3907.03 - Approval by attorney general.

When the articles of incorporation are filed in the office of the secretary of state under section 3907.02 of the Revised Code, and the name assumed by the company is not so nearly similar to that of any other company organized in this state as to lead to confusion or uncertainty on the part of the public, the secretary of state shall submit them to the attorney general for examination. If such articles are found by him to be in accordance with sections 3907.01 to 3907.21, inclusive, of the Revised Code, and not inconsistent with the constitution and laws of the United States and of this state, he shall certify to and deliver them to the secretary of state, who shall cause them, together with the certificate of the attorney general, to be recorded in a book kept for that purpose. Upon application of the signers of such articles of incorporation, the secretary of state shall furnish to them a certified copy of such articles and certificates.

Effective Date: 10-01-1953



Section 3907.04 - Organization of company.

When the signers of the articles of incorporation required by section 3907.02 of the Revised Code receive from the secretary of state a certified copy of such articles and desire to organize the company, they shall publish their intention in a paper published and having general circulation in the county in which the company is to be organized. After the publication has been made for six weeks, they may open books to receive subscriptions to the capital stock, keep them open until the required amount is subscribed, distribute the stock among the subscribers, if more than the necessary amount is subscribed, collect the capital, and complete the organization of the company.

Effective Date: 10-01-1953



Section 3907.05 - Escrowing amount for paid-in capital and contributed surplus.

(A)

(1) No company shall be incorporated under sections 3907.01 to 3907.21 of the Revised Code, on or after January 1, 1982, until the superintendent of insurance has certified to the secretary of state that a sum has been escrowed with a bank or trust company by the incorporators under their plan of incorporation sufficient to meet a minimum of one hundred thousand dollars paid-in capital and one hundred fifty thousand dollars contributed surplus. The cost of registration, printing, promotion, and all other expenses incident to an offer of securities shall be paid from this initial escrow account. The superintendent may waive the requirement of this initial escrow account if registration by qualification or coordination of the securities to be offered is not required under Chapter 1707. of the Revised Code.

Upon organization, filing of policies, and evidence that the officers of the company are experienced in insurance company management, the superintendent shall issue a certificate of authority conditioned upon the company obtaining, before commencing the business of insurance, capital and surplus in the aggregate amount of not less than two million five hundred thousand dollars which aggregate shall include paid-in capital of not less than one million dollars and contributed surplus of not less than one million dollars.

(2) The company shall establish for the benefit of stockholders a second escrow account with a bank or trust company into which shall be deposited all proceeds of any offer of its securities necessary to equal or exceed, when combined with the initial escrow account, if any, the capital and surplus with which such company was authorized to begin business.

Upon receipt of evidence that the combined net deposits of both escrow accounts equal or exceed the capital and surplus with which such company was authorized to begin business, the superintendent of insurance shall order the escrowed funds released to the company which may then commence the business of insurance.

(B) Before the company proceeds to do business, the whole capital shall be paid in and invested in treasury notes, in stocks or bonds of the United States or of this state or of any municipal corporation or county in this state, in bonds or notes secured by mortgages on unencumbered fee simple real estate within this state provided the amount loaned does not exceed eighty per cent of the actual market value of such realty, in any bonds issued by or for federal land banks and any debentures issued by or for federal intermediate credit banks under the act of congress known as the "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C. 641, as amended, or in any debentures issued by or for banks for cooperatives under the act of congress known as the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 131, as amended. At no time shall more than one-half of its paid-in capital be invested in bonds or notes secured by mortgages on unencumbered real estate or more than ten per cent of its paid-in capital be invested in any one mortgage.

If the amount loaned through mortgages on unencumbered realty exceeds eighty per cent of the actual market value of the land mortgaged, exclusive of structures thereon, such structures shall be insured in an authorized fire insurance company in any amount not less than the difference between eighty per cent of the actual market value of such land exclusive of the structures, and the amount that is loaned, and the policy shall be assigned to the mortgagee.

Effective Date: 09-25-1981



Section 3907.06 - Increase of capital stock.

When, in the opinion of its board of directors, a legal reserve life insurance company organized under any law of this state, requires a larger amount of capital than that fixed by its articles of incorporation, its board shall, after authorization by the holders of two thirds of the stock, file with the secretary of state a certificate setting forth the amount of the desired increase, and thereafter the company shall be entitled to have the increased amount of capital fixed by the certificate, which shall be invested as required by section 3907.05 of the Revised Code.

Effective Date: 10-01-1953



Section 3907.07 - Deposit of securities with superintendent of insurance.

Any legal reserve life insurance company organized under the laws of this state may invest its capital in the stocks, bonds, or mortgages authorized by section 3907.05 of the Revised Code, and may change and invest it or any part thereof in like manner. No company shall commence business until it has deposited with the superintendent of insurance at least one hundred thousand dollars, in such stocks, bonds, or mortgages, made or assigned to the superintendent in trust for the purposes mentioned in sections 3907.01 to 3907.21, inclusive, of the Revised Code. When a mortgage of real estate is assigned to the superintendent, the assignment shall be immediately entered in the records of the county in which the real estate is situated, and the fee for its recording shall be paid by the company.

The superintendent shall hold such securities as security for policyholders in the company. As long as any company depositing such securities remains solvent, he shall permit it to collect the interest or dividends on the securities, and from time to time to withdraw them, or a part thereof, on depositing with him other securities of the kinds named in section 3907.05 of the Revised Code, and of equal value with those withdrawn.

In case a company making or maintaining such deposit with the superintendent, through inadvertence or by reason of not having securities in such denominations as to make the exact sum of one hundred thousand dollars, deposits securities in excess of the requirement, such excess shall be held in trust for the company and not for the benefit of policyholders, and shall be returned to the company making the deposit on its demand.

Effective Date: 10-01-1953



Section 3907.08 - Commencement of business.

When a company is fully organized and has deposited the amount of securities required by section 3907.07 of the Revised Code, it shall file with the superintendent of insurance a duly certified copy of its articles of incorporation, a copy of the approval of the attorney general, and a copy of its bylaws or constitution. If the superintendent finds that the company is duly organized and that its capital stock has been subscribed, paid in, and invested as required by law, unless he finds the name assumed by the company so nearly similar to the name of another company doing business in this state as to lead to confusion or uncertainty on the part of the public, he shall furnish the company with his certificate of such deposit, and with a license reciting that the company has complied with the law and is entitled to transact the business defined in section 3911.01 of the Revised Code, which license shall be its authority to commence business and issue policies.

So long as the company complies with the law, the superintendent, annually, upon its application, shall renew such license. Certified copies thereof may be used in evidence for and against the company in all actions.

Effective Date: 10-01-1953



Section 3907.09 - Consolidation or merger.

Any domestic life, accident, or health insurance company, either stock or mutual, may merge or consolidate with any company with the approval of the commission provided for in section 3907.11 of the Revised Code.

Effective Date: 10-01-1953



Section 3907.10 - Petition for consolidation.

When any domestic mutual company referred to in section 3907.09 of the Revised Code proposes to merge or consolidate with any other company, it shall present its petition to the superintendent of insurance, setting forth the terms of the proposed merger or consolidation, which shall have been adopted in the manner specifically provided by its articles of incorporation or its code of regulations, and praying for its approval. The superintendent thereupon shall issue an order of notice requiring that notice of the pendency of such petition and the time and place at which it will be heard be given to the policy holders, of the company filing the petition, by publication at least once a week for four weeks in a newspaper published and of largest circulation in the counties of Cuyahoga, Franklin, Hamilton, and Lucas, in the county in this state in which such company has its principal office, and in the newspaper of the largest circulation published in the state capital of each state of the United States in which the company maintains an office or agency for the solicitation of insurance. When any domestic stock company referred to in section 3907.09 of the Revised Code proposes to merge or consolidate with any other company, it shall present its petition to the superintendent of insurance, setting forth the terms of the proposed merger or consolidation and praying for its approval. The superintendent thereupon shall issue an order of notice requiring that notice of the pendency of such petition and the time and place at which it will be heard be given to the shareholders, of the company filing the petition, by such means and at such times as are required for the giving of the notice of a meeting of shareholders under section 1701.41 of the Revised Code.

In the event any domestic stock company, having previously voted by action of its directors, shareholders, and policyholders to convert to a mutual company pursuant to Chapter 3913. of the Revised Code and having not yet retired all of the shares outstanding, proposes to merge or consolidate with another company and has filed its petition therefor with the superintendent pursuant to this section, the superintendent shall order notice of the pendency of such petition to be given to shareholders by mail as provided in this section and to policyholders by publication as provided in this section.

Effective Date: 10-30-1969



Section 3907.11 - Commission to hear and determine petition.

The governor or, if he cannot act, some competent resident of the state to be appointed by him, the attorney general, and the superintendent of insurance shall constitute a commission to hear and determine any petition presented under section 3907.10 of the Revised Code. At the time and place fixed in the notice given by the superintendent, or at such time and place as is fixed by adjournment, the commission shall proceed with the hearing, and may make such examination into the affairs and condition of the company as it considers proper. The superintendent may summon and compel the attendance and testimony of witnesses and the production of books and papers before the commission. Any policyholder or stockholder of the company may appear and be heard in reference to such petition.

If satisfied that the interests of the policyholders of such company are properly protected, and that no reasonable objection exists thereto, the commission may approve and authorize the proposed merger or consolidation. Such merger or consolidation shall only be approved by the consent of all the members of the commission, whose duty it is to guard the interests of the policyholders of any such company proposing to merge or consolidate.

Effective Date: 10-01-1953



Section 3907.12 - Reinsurance.

Any domestic legal reserve life insurance company may reinsure a fractional part of any individual risk, not exceeding four-fifths thereof, in a company authorized to transact business in this state, or, with the written permission of the superintendent of insurance, the whole of such risk, and may reinsure the whole or any part of any individual risk of any other company; provided that any domestic legal reserve life insurance company, without the written permission of the superintendent, may reinsure the whole of any individual risk in a company authorized to transact business in this state if such domestic company has been authorized for such purpose by the superintendent. "Individual risk," as used in this section, includes any policy, annuity, or contract issued pursuant to section 3907.15 of the Revised Code. Any domestic company may, with the written consent of a commission consisting of the governor or, if he cannot act, some competent resident of the state to be appointed by him, the attorney general or an assistant attorney general, and the superintendent, enter into a contract of reinsurance by which all of the policy obligations of one company, and such other liabilities as are specified in the contract, are assumed by another company.

Effective Date: 10-24-1969



Section 3907.13 - Costs.

All expenses and costs incident to any proceedings brought under sections 3907.10 and 3907.11 of the Revised Code shall be paid by the company bringing the petition.

Effective Date: 10-01-1953



Section 3907.14 - Investment of capital, surplus, and accumulations.

The capital, surplus, and all accumulations of every domestic life insurance company shall be invested as follows:

(A) A domestic company may acquire, hold, and convey real estate:

(1) Which has been acquired or is acquired for its principal offices, or which is used in connection therewith, provided that it shall not invest more than five per cent of its admitted assets on the preceding thirty-first day of December in such real estate;

(2) Which has been mortgaged to it in good faith by way of security for loans previously contracted or for money due;

(3) Which has been conveyed to it in satisfaction of debts previously contracted in the course of its dealings, or which it may receive in or on account of an exchange for real estate acquired in its operations;

(4) Which it has purchased at sales under mortgages and on any legal process in connection with its investments or under decrees obtained or made for such debts;

(5) Which is acquired, owned, or held for the purpose of developing, improving, or otherwise utilizing such real estate for the production of income, without restriction or limitation as to time, and may acquire, lease, hold, and manage personal property used in connection therewith. No investments in real estate to be used primarily for recreational, agricultural, or mining purposes shall be made under authority of division (A)(5) of this section and except for investments authorized under divisions (A)(1), (2), (3), and (4) of this section, no domestic life insurance company shall invest in real estate under divisions (A)(5) and (R) of this section a sum exceeding in the aggregate ten per cent of its admitted assets on the preceding thirty-first day of December.

All real estate specified in divisions (A)(3) and (4) of this section, which is not necessary for its accommodation in the convenient transaction of its business, shall be sold by the company and disposed of within five years after it has acquired the title to such real estate or within five years after such real estate has ceased to be necessary for the accommodation of its business, unless the company procures the certificate of the superintendent of insurance that its interests will suffer materially by a forced sale of the real estate, in which event the time for the sale may be extended to such time as the superintendent directs in such certificate.

(B) A domestic company may acquire, hold, and convey tangible personal property or interests therein for the production of income, provided no domestic company shall invest in excess of two per cent of its admitted assets as of the preceding thirty-first day of December under this division.

(C) In loans and liens upon the security of its own policies, not exceeding the reserve or present value of the policies, computed according to any standard authorized by law or according to such higher standard as the company has adopted and maintains on the policy, the reserve being the amount of debts of the life insurance company by reason of its outstanding policies in gross, which may be so treated in the returns for taxation made by it;

(D) In bankers' acceptances and bills of exchange of the kinds and maturities made eligible by law for rediscount with federal reserve banks, provided that such acceptances and bills of exchange are accepted by a bank or trust company incorporated under the laws of the United States or of this state or any other bank or trust company which is a member of the federal reserve system;

(E) In equipment trust obligations or certificates, security agreements, or other evidences of indebtedness entered into directly or guaranteed by any company operating wholly or partly within the United States or Canada, provided that the debt obligation is secured by a first lien on tangible personal property which is purchased or secured for payment thereof and the debt obligation is repayable within twenty years from the date of issue in annual, semiannual, or more frequent installments beginning not later than the first year after such date;

(F) In bonds issued by or for federal land banks and any debentures issued by or for federal intermediate credit banks under the "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C.A. 641 as amended; any debentures issued by or for banks for cooperatives under the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C.A. 131 as amended;

(G) In bonds issued under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C.A. 1461;

(H) In notes, bonds, debentures, or other such obligations issued by the federal housing administrator;

(I)

(1)

(a) In bonds or other evidences of indebtedness, not in default as to principal or interest, which are valid obligations issued, assumed or guaranteed by the United States, by any state thereof, by the Commonwealth of Puerto Rico, by any territory or insular possession of the United States, or by the District of Columbia, or which are valid obligations issued, assumed, or guaranteed by any county, municipal corporation, district, or political subdivision, or by any civil division or public instrumentality of such governmental units, if by statutory or other legal requirements such obligations are payable, as to both principal and interest, from taxes levied upon all taxable property within the jurisdiction of such governmental unit;

(b) In bonds or other obligations issued by or for account of any such governmental unit having a population of five thousand or more by the latest official federal or state census, which are payable as to both principal and interest from revenues or earnings from the whole or any part of a publicly owned utility supplying water, gas, sewage disposal facility, or electricity, or any or all of them, provided that by statute or other applicable legal requirements, rates from the service or operation of such utility must be fixed, maintained, and collected at all times so as to produce sufficient revenues or earnings to pay both principal and interest of such bonds or obligations as they become due;

(c) In any bonds or obligations payable from and secured by revenues of the United States, the Commonwealth of Puerto Rico, or any state or instrumentality of any of them, or of the District of Columbia or of any commission, board, or other instrumentality of one or more of them, provided there is a specific pledge of revenues, and provided that there is adequate provision for payment of interest prior to completion of construction and that rates, fees, tolls, or charges fixed are, after completion of construction, sufficient to pay all expenses of operation and maintenance and the principal and interest when due.

(2) In legally authorized and executed bonds, notes, warrants, and securities which are the direct obligation of or are guaranteed by Canada, or which are the direct obligation of or are guaranteed as to both principal and interest by any province of Canada, or which are the direct obligation of or are guaranteed as to both principal and interest by any municipality of Canada having a population of fifty thousand or more by the latest official census, and which are not in default as to principal or interest;

(3) In bonds or other evidence of indebtedness, not in default as to principal or interest, which are valid obligations issued, assumed, or guaranteed by the United States, by any state thereof, the Commonwealth of Puerto Rico, or by the District of Columbia, if by statutory or other legal requirements such obligations are payable, as to both principal and interest, from selective taxes levied by such governmental unit.

(J)

(1) In mortgage bonds which are the direct obligation of a railroad, and which are the first lien on a substantial portion of its property, situated wholly in the United States or partly in the United States and partly in Canada, the average net yearly earnings of which, after deducting proper charges for maintenance of way and equipment, for the five fiscal years preceding such investments, have been at least one and one-half times the average yearly interest for the same period on its mortgages, bonds, and funded debts, and in the junior mortgage bond issues of such railroad corporations of the same character and under the same conditions where the average net yearly earnings for the five fiscal years preceding such investment, after deducting proper charges for maintenance of way and equipment, have been at least three times the average yearly interest charges on such issues and all prior liens; or in the mortgage bonds of any incorporated railroad company which have been assumed or guaranteed, both as to principal and interest, by any incorporated railroad company whose bonds constitute a legal investment under division (J)(1) of this section. In applying the earnings test to any issuing, assuming, or guaranteeing company, whether or not in legal existence during the whole of such five years next preceding the date of investment by such insurer, which has at any time during such five-year period acquired the assets of any other company by purchase, merger, consolidation, or otherwise, substantially as an entirety, or has been reorganized pursuant to the bankruptcy law, the earnings of such other predecessor or constituent companies, or of the company so reorganized, available for interest for such portion of such period that has preceded such acquisition, or such reorganization, may be included in the earnings of such issuing, assuming, or guaranteeing company for such portion of such period as is determined in accordance with adjusted or pro forma consolidated earnings statements covering such portion of such period. In such cases the requirements as to earnings shall be based upon the mortgages, bonds, and funded debts as they exist immediately after such acquisitions or such reorganizations.

(2) In mortgage bonds or other interest-bearing obligations of terminal companies organized under the laws of the United States or any state thereof, provided such bonds or obligations have been assumed or guaranteed jointly or severally by two or more railroad corporations whose bonds constitute legal investments under division (J)(1) of this section;

(3) In loans to veterans guaranteed in whole or in part by the United States pursuant to Title III of the "Servicemen's Readjustment Act of 1944," 58 Stat. 284, 38 U.S.C.A. 693, as amended, provided such guaranteed loans are liens upon real estate;

(4) In mortgage bonds which are the direct obligation of and first lien upon the property of a corporation engaged directly and primarily in the production and sale of, or in the purchase and sale of electricity or gas, or in the operation of telephone or telegraph systems or waterworks, or in some combination of them, and situated wholly in the United States, or the Commonwealth of Puerto Rico, or partly in the United States and partly in Canada, the average net yearly earnings of which, after deducting proper charges for replacements, depreciation, and obsolescence, for the five fiscal years preceding such investment, have been at least one and one-half times the average yearly interest for the same period on its mortgages, bonds, and funded debts;

(5) Any such corporation, or any of its predecessors, constituent, or successor corporations, must have been in business not less than ten years prior to the date of the purchase of such bonds, and must not have defaulted on the interest or principal of any of its bonds or funded debts outstanding during the five years immediately preceding the date of purchase, provided that division (J)(5) of this section does not preclude investments in mortgage bonds of railroads reorganized through purchase of assets, merger, consolidation, bankruptcy proceedings, or otherwise if such bonds are eligible for investment under division (J)(1) of this section;

(6) No investment shall be made under division (J)(1), (2), (4), or (5) of this section if such railroad or other utility corporation and its business, and its issue of bonds, funded debts, and stocks are not under the supervision and control of an authorized state or federal official or commission, provided that division (J)(6) of this section does not apply to the mortgage bonds or other interest-bearing obligations of companies engaged in the operation of telephone or telegraph systems.

(K)

(1) In bonds or notes secured by mortgages or deeds of trust which are a first lien upon unencumbered fee simple real estate in any state, the Commonwealth of Puerto Rico, the District of Columbia, or Canada, provided the amount loaned does not exceed eighty per cent of the actual market value of such property.

The actual market value of any such property shall be shown by a valuation and appraisement in writing by a qualified land appraiser.

In the event the amount loaned under division (K)(1) of this section exceeds eighty per cent of the actual market value of the land, the structures on the land must be insured by an authorized fire insurance company or covered by other comparable indemnification, and the policies or indemnifications shall be payable or assigned to the mortgagee or to a trustee in its behalf and shall be held by the mortgagee or an agent of the mortgagee or by such trustee; or in lieu of holding such policies or indemnifications, the mortgagee may purchase a policy or policies of mortgage protection insurance, payable to the mortgagee or a trustee in its behalf, insuring the mortgagee against loss resulting from the failure of the mortgagor to acquire and maintain, from such an authorized fire insurance company or other comparable source, insurance or indemnification.

(2) In bonds or notes secured by mortgages insured by the federal housing administrator;

(3) In bonds or notes secured by mortgages or deeds of trust which are a first lien on leasehold estates in wholly or partly improved real property, unencumbered, except rentals accruing from the property to the owner of the fee, provided that any loan secured by a leasehold estate must provide for amortization by repayment of principal at least once in each year in amounts sufficient to repay the loan within a period of four-fifths of the unexpired term of the leasehold but within a period of not more than thirty years, and further provided that the amount loaned on the leasehold estate does not exceed seventy-five per cent of total market value of the leasehold estate determined by appraisements in writing made under oath by two real estate owners, residents of the county or local district in which the real estate is located, or by a qualified land appraiser; if the amount loaned exceeds seventy-five per cent of the value of that portion of the leasehold estate represented by the value of the land, exclusive of improvements on the land, such improvements shall be insured against fire for the benefit of the mortgagee in an amount not less than the difference between seventy-five per cent of the value of such land, exclusive of buildings, and the amount loaned; the policies for such amount shall be payable to and held by the mortgagee or a trustee named in the lease who shall be required by the terms of said lease to use and apply the proceeds of such insurance for repairing, restoring, or rebuilding such buildings;

(4) The following shall not be considered as prior liens or encumbrances in the construction and application of this section: leasehold estates of any duration, rights-of-way, servitudes, joint driveways, easements, party wall agreements, current taxes and assessments not delinquent, and restrictions as to building, use, and occupancy.

(5) This section does not prohibit a domestic life insurance company from renewing or extending a loan for the original or a lesser amount nor does it prohibit a company from accepting as part payment for real estate sold by it a mortgage on the real estate for a greater percentage of the purchase price of the real estate than is otherwise permitted by this section.

(L) In bonds, notes, or other evidences of indebtedness of corporations, trusts, partnerships, or similar business entities organized under the laws of the United States, or any state thereof, the Commonwealth of Puerto Rico, the District of Columbia, or Canada or any province of Canada, secured by assignment of lease or leases or the rentals payable under such leases, of real or personal property or both to (1) the United States or any instrumentality thereof, or any state of the United States, the Commonwealth of Puerto Rico, or the District of Columbia, or any county, city, town, school, or water district, authority, or other political subdivision in any such government, or Canada, any province of Canada, or any municipal corporation of Canada that has a population of fifty thousand or more by the latest official census; or (2) one or more corporations, trusts, partnerships, or similar business entities organized under the laws of the United States, any state thereof, the Commonwealth of Puerto Rico, the District of Columbia, or Canada or any province of Canada, provided that (a) the fixed rentals assigned shall be sufficient to repay the indebtedness within the unexpired term of the lease, exclusive of the term which may be provided by an enforceable option of renewal; (b) such lessee has not defaulted in payment of interest or principal on any of its bonds, notes, debentures, or other evidences of indebtedness during the five years immediately preceding the date of the investment, and provided the average net earnings available for fixed charges of such lessee under division (L)(2) of this section for not less than five fiscal years preceding such investment have been at least one and one-half times average fixed charges for that period and during either of the last two years of such period, the net earnings available for fixed charges shall have been not less than one and one-half times fixed charges for such year, except that railroad companies and utility companies may qualify as lessees herein by application of the earnings test provided for railroads under division (J)(1) of this section and for utilities under division (J)(4) of this section; and (c) a first lien on the interest of the lessor in the unencumbered property so leased shall be obtained as additional security for the indebtedness;

(M) In ground rents, land trust certificates, or fee ownership certificates representing or evidencing beneficial ownership of or interest in improved real estate under lease for not less than twenty-five years from the date of such lease, in which it must be provided that the lessee shall pay all taxes and assessments levied on or assessed against said real estate, shall maintain the improvements on the real estate in good repair, and shall provide and maintain fire insurance in an amount equal to the insurable value of the building on the real estate; provided:

(1) The value of the land and improvements shall be evidenced by an appraisement made under oath by a disinterested appraiser resident in and the owner of real estate in the city in which the property is situated, and such appraisement shall not be less than one and sixty-seven hundredths times the amount of such land trust certificates, which amount shall be not less than twenty times the net annual rental distributable to holders of outstanding certificates;

(2) Such beneficial interests shall only be in properties on which actual earning records for five years immediately preceding are available;

(3) Such declaration of trust or other trust instrument shall provide for a depreciation or other similar fund, in an amount which is not less than nine per cent of the net annual distributable rental, for the benefit of the holders of outstanding certificates.

(N)

(1) In certificates of deposit or other evidence of indebtedness of a savings and loan association provided the certificates or other evidence of deposit are insured pursuant to the "Financial Institutions Reform, Recovery, and Enforcement Act of 1989," 103 Stat. 183, 12 U.S.C.A. 1811, as amended;

(2) In interest-bearing obligations, including savings accounts and time certificates of deposit of a national bank or state bank provided such bank is a member of the federal deposit insurance corporation created pursuant to the "Banking Act of 1933," 92 Stat. 624, 12 U.S.C.A. 624, as amended.

(O) In obligations issued, assumed, or guaranteed by the international finance corporation or by the international bank for reconstruction and development, the Asian development bank, the inter-American development bank, the African development bank, or other similar development bank in which the president, as authorized by congress and on behalf of the United States, has accepted membership;

(P)

(1) In the preferred stocks of any company organized under the laws of the United States or of any state thereof engaged directly and primarily in the production and sale of, or in the purchase and sale of electricity or gas, or in the operation of telephone or telegraph systems or water works, or in some combination of them, if the average annual net earnings of such company, for not less than five fiscal years preceding purchase thereof, after deduction of interest on all mortgages, bonds, debentures, and funded debts and after deduction of the proper charges for replacements, depreciation, and obsolescence, have been at least two times the average yearly amount which is required to pay the dividends or distributions on all preferred stocks; and in which the mortgages, bonds, debentures, funded debts, and preferred stocks shall not in the aggregate exceed seventy per cent of the total capitalization of such company, including mortgages, bonds, debentures, funded debts, and preferred and common stocks;

(2) In the preferred stocks of any other company organized under the laws of the United States, or of any state thereof if the average annual net earnings of such company for a period of not less than five fiscal years preceding purchase thereof, after deduction of interest on all mortgages, bonds, debentures, and funded debts and after deduction of the proper charges for replacements, depreciation, and obsolescence, have been at least four times the amount which is required to pay the dividends or distributions on all preferred stocks, and in which the mortgages, bonds, debentures, funded debts, and preferred stocks shall not in the aggregate exceed sixty per cent of the total capitalization of such company, including mortgages, bonds, debentures, funded debts, and preferred and common stocks;

(3) A domestic life insurance company shall not purchase any preferred stocks when the total market values of such stocks then owned with those purchased exceed in the aggregate of book values and purchase price the capital, surplus, and contingency funds, excluding all reserves required by law, of such company on the thirty-first day of December preceding the date of such purchase, or contemplated purchase, provided that in case of appreciations in values of stocks owned the cost rather than the market values shall be used in arriving at such aggregate; the purpose being to restrict the investments of such company in all preferred stocks to capital, surplus, and contingency funds.

(4) In the bonds, notes, debentures, or other evidences of indebtedness of a solvent corporation, trust, partnership, or similar business entity existing under the laws of the United States, of any state thereof, the Commonwealth of Puerto Rico, or Canada or any province of Canada, provided that either:

(a) The bonds, notes, debentures, or other evidences of indebtedness of such corporation, trust, partnership, or similar business entity are rated 1 or 2 by the securities valuation office of the national association of insurance commissioners;

(b) The corporation, trust, partnership, or similar business entity has not defaulted in payment of interest or principal on any of its bonds, notes, debentures, or other evidences of indebtedness during the five years immediately preceding the date of purchase, and the average annual net earnings of such corporation, trust, partnership, or similar business entity that are available for fixed charges for not less than five fiscal years preceding such purchase have been at least one and one-half times the average fixed charges of such corporation, trust, partnership, or similar business entity for that period and during either of the last two years of such period, the net earnings available for fixed charges shall have been not less than one and one-half times the fixed charges of such corporation, trust, partnership, or similar business entity for such year.

(5) In common stocks or shares of any solvent incorporated company organized under the laws of the United States, or of any state, district, or territory thereof, or the Commonwealth of Puerto Rico, provided that a dividend or distribution has been paid by the corporation in the preceding twelve months upon such stock to be purchased, or that such corporation, together with its predecessor corporation or corporations, has been in existence for a period of at least five years. No domestic company shall invest in common stock or shares under divisions (P)(5) and (R) of this section a sum exceeding in the aggregate ten per cent of its admitted assets on the preceding thirty-first day of December.

(6) In the stocks , limited liability company membership interests, limited partnership interests, or limited liability partnership interests of insurance, financial, investment, and investment management companies, which investment management companies are registered with the securities and exchange commission under the "Investment Company Act of 1940," 54 Stat. 789, 15 80a-1, as amended, or the stocks, limited liability company membership interests, limited partnership interests, or limited liability partnership interests in an entity wholly owned by a domestic company or by a domestic company and its affiliates, that is formed and maintained to acquire or hold specific assets or liabilities for bankruptcy remoteness or limitation of liability purposes, except its own stock, but no domestic life insurance company shall invest in such stocks , limited liability company membership interests, or limited liability partnership interests under division (P)(6) of this section, exclusive of its investments in stocks or limited liability company membership interests of insurance company subsidiaries or subsidiaries engaged exclusively in the ownership of insurance company subsidiaries, a sum exceeding the lesser of fifty per cent of its policyholder surplus or ten per cent of its admitted assets as of the preceding thirty-first day of December unless the approval of the superintendent of insurance is first obtained. Whenever the superintendent has reason to believe that the retention, investment, or acquisition of the stock , limited liability company membership interest, limited partnership interest, or limited liability partnership interest of any such company substantially lessens competition generally in the business of insurance or creates a monopoly therein the superintendent shall proceed under section 3901.13 of the Revised Code to cause such domestic insurance company to divest itself of such stock , limited liability company membership interest, limited partnership interest, or limited liability partnership interest.

(7)

(a) In bonds, notes, debentures, or other evidences of indebtedness issued, assumed, or guaranteed by a solvent corporation, trust, or partnership formed or existing under the laws of a foreign jurisdiction, provided each such foreign investment is of the same kind and quality as United States investments authorized under this section; or in common or preferred stock , shares, membership interest, or partnership interest of any solvent business entity formed or existing under the laws of a foreign jurisdiction provided each such foreign investment is of the same kind and quality as United States investments authorized under this section; or in bonds or other evidences of indebtedness issued, assumed, or guaranteed by a foreign jurisdiction.

An insurer shall not invest in foreign investments under division (P)(7) of this section, including investments denominated in foreign currency, a sum exceeding in the aggregate fifteen per cent of its admitted assets as of the preceding thirty-first day of December. The aggregate amount of investments held by an insurer in a single foreign jurisdiction shall not exceed three per cent of its admitted assets as of the preceding thirty-first day of December.

As used in division (P)(7)(a) of this section, "foreign jurisdiction" means a jurisdiction outside the United States, Puerto Rico, or canada, whose bonds are rated 1 by the securities valuation office of the national association of insurance commissioners.

(b) An insurer may acquire investments denominated in foreign currency whether or not they are foreign investments.

An insurer shall not invest in investments denominated in foreign currency a sum exceeding in the aggregate ten per cent of its admitted assets as of the preceding thirty-first day of December. The aggregate amount of investments denominated in a single foreign currency held by an insurer shall not exceed three per cent of an insurer's admitted assets as of the preceding thirty-first day of December.

(c) As used in division (P)(7) of this section, "foreign currency" means a currency other than that of the United States.

(8) An insurer may invest without limitation in investments of government money market funds. As used in division (P)(8) of this section, "government money market fund" means a mutual fund that at all times invests in obligations issued, guaranteed, or insured by the federal government of the United States, or collateralized repurchase agreements comprised of these obligations, and that qualifies for investment without a reserve pursuant to the purposes and procedures of the securities valuation office of the national association of insurance commissioners.

(Q) In loans upon the pledge of any securities in which such companies are authorized by this section to invest, provided that any loan upon such a pledge shall not exceed eighty per cent of the cash market value of the collateral at the time of the making of such loan and at the end of each twelve-month period thereafter, and such company, through the collateral pledged to it, shall not exceed the amounts which it may, under this section, invest in one corporation so that, in the stocks and securities which may be owned and those which are pledged to it, the limitations in this section might be indirectly evaded;

(R)

(1) Any domestic legal reserve life insurance company may loan or invest its funds, to an extent not exceeding in the aggregate five per cent of its total admitted assets, in loans or investments not permitted under this section. Any such company may also invest up to an additional five per cent of its total admitted assets, in loans or investments in small businesses having more than half of their assets or employees in this state and in venture capital firms having an office within this state, provided that, as a condition of a company making an investment in a venture capital firm, the firm must agree to use its best efforts to make investments, in an aggregate amount at least equal to the investment to be made by the company in that venture capital firm, in small businesses having their principal offices within this state and having either more than one-half of their assets within this state or more than one-half of their employees employed within this state.

As used in division (R) of this section:

(a) "Small businesses" means any corporation, partnership, proprietorship, or other entity that either does not have more than four hundred employees, or would qualify as a small business for the purpose of receiving financial assistance from small business investment companies licensed under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C.A. 661, as amended, and rules of the small business administration.

(b) "Venture capital firms" means any corporation, partnership, proprietorship, or other entity, the principal business of which is or will be the making of investments in small businesses.

(c) "Investments" means any equity investment, including limited partnership interests and other equity interests in which liability is limited to the amount of the investment, but does not include general partnership interests or other interests involving general liability.

(2) In the event that, subsequent to being made under provisions of division (R) of this section, an investment is determined to have become qualified as an investment for a domestic life insurance company as provided for in this section, the company may consider such investment as held under the applicable provisions of the foregoing divisions (A) to (Q) of this section and such investment shall no longer be considered as having been made under the provisions of this division.

(S)

(1) No domestic life insurance company shall subscribe to or participate in any underwriting for the purchase or sale of securities or property, nor shall it enter into any such transaction for purchase or sale on account of said company jointly with any other person, nor shall any such company enter into any agreement to withhold from sale any of its property, but the disposition of its property shall be at all times within the control of its board of directors. Nothing contained in division (S)(1) of this section shall be construed to invalidate or prohibit an agreement by an insurance company for the purchase for its own account of an entire issue of the securities of a corporation or to invalidate or prohibit an agreement by an insurance company and one or more other investors to join and share in the purchase of investments for their individual accounts and for bona fide investment purposes.

(2) In the determination of capitalization in this section the value of all bonds, debentures, and funded debts, and nonconvertible or nonparticipating preferred stocks shall be figured at par. Participating or convertible preferred shares shall be figured at par or market on the preceding thirty-first day of December, whichever is higher, and the value of all common shares shall be figured at the market on the preceding thirty-first day of December.

(3) As used in this section:

(a) "Funded debt" means all interest-bearing obligations maturing in more than one year from their issuance and all guaranteed or assumed interest-bearing obligations or stock. Securities or stock of a corporation pledged to secure other funded debt of the corporation are not included in the funded debt.

(b) "Fixed charges" include actual interest incurred in each year on funded and unfunded debt and annual apportionment of debt discount or premium. Where interest is partially or entirely contingent upon earnings, "fixed charges" include contingent interest payments.

(c) "Net earnings available for fixed charges" means income after deducting operating and maintenance expenses, taxes other than income taxes, depreciation, and depletion. Extraordinary, nonrecurring items of income or expense shall be excluded.

(4) Except as provided in a plan of mutualization adopted pursuant to the provisions of sections 3913.01 to 3913.10 of the Revised Code, no domestic life insurance company may invest in or loan upon its own stock, either directly or indirectly.

(5) If the investments of any domestic life insurance company are at the time of the making thereof or on October 13, 1953, otherwise than as authorized in this section, such investments shall not be admitted or accepted as authorized investments for such company.

(6) Any earnings test provided for in this section shall be deemed to have been met if the requirements of such earnings test are met by any company which assumes or guarantees the investment or which assumes or guarantees the performance of any lease which is the security for the investment. In applying any such earnings test, the operations of a company's predecessor companies, if any, for the stipulated period shall be included.

(7) No domestic life insurance company shall at any time have invested in or loaned upon the security of the obligations, property, or securities of a particular corporation, trust, partnership, or similar business entity a sum exceeding the greater of two per cent of its admitted assets as of the preceding thirty-first day of December or twenty-five per cent of that portion of its capital and surplus, or its surplus in the case of a mutual company, that exceeds the minimum required capital and surplus under section 3907.05 of the Revised Code unless the approval of the superintendent of insurance is first obtained. The restrictions of division (S)(7) of this section do not apply to divisions (C), (F), (G), (H), (P)(6), and (R) of this section or to any valid obligation issued, assumed, or guaranteed by the United States, or any state thereof, the Commonwealth of Puerto Rico, the District of Columbia, or Canada or any province of Canada. For purposes of division (S)(7) of this section, such company may, at its option, consider either the lessor or the lessee under division (L) of this section to be the person to whom any such investment or loan is made.

(8) This section does not affect the propriety or legality of an investment made by a domestic life insurance company which was in accordance with the laws in force at the time of the making of the investment.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Effective Date: 10-31-2001



Section 3907.141 - Federal limitations on investments.

(A) Any securities described in section 77r-1 of the "Secondary Mortgage Market Enhancement Act of 1984," 98 Stat. 1689, 15 U.S.C.A. 77r-1, shall be subject to all limitations prescribed in section 3907.14 of the Revised Code for investments not guaranteed by the full faith and credit of the United States.

(B) Notwithstanding division (A) of this section, on and after August 8, 1991, a domestic life insurance company may invest in any of the following securities, subject to any applicable limitations contained in rules adopted by the superintendent of insurance:

(1) Securities offered and sold pursuant to 15 U.S.C.A. section 77d(5) ;

(2) Mortgage related securities described in 15 U.S.C.A. section 78c(a)(41) ;

(3) Securities issued or guaranteed by the federal home loan mortgage corporation or the federal national mortgage association.

Effective Date: 01-31-1992



Section 3907.15 - Allocating premiums.

(A) A domestic life insurance company may, subject to section 3911.011 of the Revised Code, issue policies, annuities, or other contracts, whether on an individual or group basis, providing benefits or other contractual payments payable in fixed or variable dollar amounts, or both, and allocate to one or more separate accounts any amounts which are to be applied to provide such benefits and contractual payments. The income, if any, and any gains or losses, realized or unrealized, on each separate account shall be credited to or charged against the amounts allocated to the separate account without regard to other income, gains, or losses of the company. The amounts allocated to the separate accounts and the accumulations thereon remain the property of the company, but that portion of the assets of the separate accounts equal to the reserves and other contractual liabilities under all policies, annuities, and other contracts identified with the separate accounts shall not be chargeable with liabilities arising out of any other business of the company. The company shall not be, or hold itself out to be, a trustee in respect of such amounts.

(B)

(1) Not more than ten per cent of the amounts allocated to any separate account and the accumulations thereon shall be invested in the stocks, notes, debentures, bonds, or other securities of any one corporation or issuer and not more than ten per cent of the issued and outstanding voting securities of any one corporation or issuer may be acquired by all separate accounts. The superintendent of insurance may waive this limitation if, in the opinion of the superintendent, the waiver will not render the operation of the separate account hazardous to the public or policyholders in this state;

(2) Division (B)(1) of this section does not apply to any of the following:

(a) Securities of investment companies registered under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-1, as amended;

(b) Annuities or funding agreements issued by a life insurance company authorized to do business in this state from its general account;

(c) The transfer of any investment or other asset in any separate account to any other account or to the general assets of the company or any investment among the general assets of the company transferred to any separate account;

(d) Securities issued or guaranteed as to principal or interest by the United States.

(C) No security of any corporation which is a subsidiary of, or which is affiliated through stock ownership with, such insurance company shall be allocated to any separate account. No investment or other asset in any separate account shall be transferred to any other account or to the general assets of the company and no investment among the general assets of the company shall be transferred to any separate account unless such transfer is made solely:

(1) To establish a separate account or support the guarantees of the policies, annuities, or other contracts identified with such account;

(2) To withdraw amounts previously allocated to any separate account which are no longer needed to support the guarantees of the policies, annuities, or other contracts identified therewith; and such transfer is of cash or securities having a readily determinable market value or unless such transfer is approved by the superintendent . If a company withdraws all or part of its participation in a separate account, it shall be entitled to receive its proportionate share of the value of the assets of the separate account at the time of withdrawal.

(D) The assets of a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the terms of the contracts or the rules or other written agreement applicable to such separate account.

(E) The amounts allocated to any separate account under this section and the accumulations thereon may be invested and reinvested by the company without regard to the requirements and limitations of section 3907.14 of the Revised Code.

(F) The assets of a separate account shall not be taken into account in applying the investment requirements and limitations of section 3907.14 of the Revised Code to other investments of the company.

(G) Any such domestic life insurance company may do all things necessary under any state or federal law in order that such policies, annuities, or other contracts may be lawfully offered for sale and sold, including, but not limited to, the granting of voting rights to such policyholders, annuitants, and other contract holders with respect to the management of such separate accounts and investment of the assets thereof and the establishment of committees, boards, or other similar designated bodies with respect to such separate accounts as may be required by such laws, notwithstanding Chapter 3907. or section 3913.06 of the Revised Code, or the articles of incorporation, charter, bylaws, or code of regulations of such company.

Effective Date: 03-03-1996; 10-12-2006



Section 3907.16 - [Repealed].

Effective Date: 10-13-1953



Section 3907.17 - Certain action authorized.

Actions may be maintained by an insurance company formed under the laws of this state, against any of its members, officers, policyholders, or stockholders, for any cause relating to its business; and actions may be prosecuted and maintained by any member, stockholder, or policyholder, or the heirs or legal representative of any of these, against the company for losses which accrue on any risk, if payment is withheld more than two months after the losses become due.

Effective Date: 10-01-1953



Section 3907.18 - Dividends.

The directors, managers, or officers of any legal reserve life insurance company organized under the laws of this state shall not, directly or indirectly, make or pay a dividend, or pay any interest, bonus, or other allowances in lieu thereof, to its stockholders, except from surplus funds which exist after setting aside an amount equal to the reserve on all its outstanding risks and policies, calculated by the American Experience Table, with interest at four per cent annually, or calculated by any other higher standard that the company has adopted, and the unearned premium on all personal accident and sickness insurance.

Effective Date: 10-01-1953



Section 3907.19 - Annual statements.

The president or vice-president, and the secretary or actuary, or a majority of the directors of each insurance company organized under the laws of this state, annually on the first day of January, or within sixty days thereafter, shall prepare under oath and deposit in the office of the superintendent of insurance, a statement showing the condition of the company on the thirty-first day of the December next preceding. The statement shall be submitted on the forms adopted by the superintendent pursuant to section 3901.77 of the Revised Code, and shall exhibit the following items:

(A) The number of policies issued during the year;

(B) The amount of insurance effected by such policies;

(C) The amount of premiums received during the year;

(D) The amount of interest and all other receipts, specifying the items;

(E) The amount paid to policyholders of the company for losses during the year;

(F) The amount of all other expenditures and disbursements of the company, specifying such items as the superintendent calls for;

(G) The amount of losses unpaid;

(H) The whole number of policies in force;

(I) The amount insured by such policies;

(J) The amount of reserve on all policies in force, calculated by the American Experience Table of Mortality, with interest at four per cent annually, or calculated by any other higher standard that the company has adopted, and the unearned premium on all personal accident and sickness insurance in force;

(K) The amount of capital stock, specifying amount paid and unpaid;

(L) The amount of dividends unpaid and the amount of all other liabilities;

(M) A detailed statement of all the assets of the company, and the manner of their investment;

(N) An exhibit of the policy obligations of the company, which shall include:

(1) In the first annual statement, a schedule showing the number, date, age when insured, amount insured, term of policy, term of premium, and amount of premium, of all policies issued, schedules of all policies canceled, revived, changed, reduced, or increased and a schedule of reinsurances in other companies;

(2) In every succeeding annual statement, a schedule of the items listed in division (N)(1) of this section as to all policies issued during the year, and similar schedules of policies canceled, revived, changed, reduced, or increased during the year, together with schedules of reinsurances in other companies and schedules of additions to policies, and a list of all other obligations of the company requiring valuation.

An exhibit of the policy obligations of the company may be required more often than once a year.

Effective Date: 09-01-2002



Section 3907.20 - Valuation of securities.

(A) All investments shall be valued in accordance with the valuation standards published by the national association of insurance commissioners.

Securities investments for which the national association of insurance commissioners has not published valuation standards in its valuations of securities manual, or any successor publication, shall be valued as follows:

(1) All obligations having a fixed term and rate shall, if not in default as to principal and interest be valued as follows:

(a) If purchased at par, at the par value;

(b) If purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made.

(2) Common, preferred, or guaranteed stocks shall be valued at their market value.

(3) Any other securities investments shall be valued in accordance with the rules adopted by the superintendent of insurance under division (C) of this section.

Any other investment, including real property, for which the national association of insurance commissioners has not published valuation standards shall be valued in accordance with the rules adopted by the superintendent under division (C) of this section. Such an investment shall not be valued at more than its purchase price, except that an investment that has been affected by a permanent decline in value shall be valued at not more than its market value. With respect to real property, purchase price includes capitalized permanent improvements, less depreciation spread evenly over the life of the property.

(B) Any investment, including real property, that is acquired by an insurance company in satisfaction of a debt, or that is otherwise acquired by an insurance company other than by purchase, shall be valued in accordance with the standards set forth in division (A) of this section for that type of investment. For purposes of applying the valuation standards, the purchase price shall be deemed to be the market value less the estimated costs of disposal at the time the investment is acquired or, in the case of any investment acquired in satisfaction of a debt, the amount of the debt, including interest, taxes, and expenses, whichever amount is less.

(C) The superintendent shall adopt rules in accordance with Chapter 119. of the Revised Code to establish standards for the determination and calculation of values, for purposes of use in statutory financial statements submitted to the department of insurance, for those investments for which the national association of insurance commissioners has not published valuation standards.

Effective Date: 08-08-1991



Section 3907.21 - Companies previously organized.

All companies organized under any law of this state shall continue to be corporations for the purpose for which they were chartered, but they shall be subject to all the provisions, requirements, and penalties imposed on companies organized under sections 3907.01 to 3907.21, inclusive, of the Revised Code, and shall be entitled to all the benefits and privileges of such sections and sections 3911.01 to 3911.24, inclusive, of the Revised Code.

Effective Date: 10-01-1953






Chapter 3909 - FOREIGN LIFE INSURANCE COMPANIES

Section 3909.01 - Certificate of authority or license to do business.

No life insurance company organized by act of congress, or under the laws of any other state of the United States, shall transact any business of insurance defined in section 3911.01 of the Revised Code, on the capital stock or mutual plan, in this state, until it procures from the superintendent of insurance a certificate of authority to do so. No person, directly or indirectly, shall act as agent in this state for such a company, either in procuring applications for insurance, taking risks, or in any manner transacting the business of insurance, until such person procures from the superintendent a license to do so, in which it shall be stated by the superintendent that the company has complied with all the laws of this state applicable to it.

Effective Date: 09-01-1961



Section 3909.02 - Capital stock requirement.

No life insurance company organized by act of congress or under the laws of another state of the United States shall take risks or transact any business of insurance in this state, unless it is possessed of the amount of paid-in capital, contributed surplus, and other surplus funds required of similar companies organized in this state under sections 3907.01 to 3907.21 of the Revised Code, or unless the entire capital stock of the company is fully paid up and invested as required by the laws of the state where it is organized. If it is a mutual company, net actual cash in the amount of not less than one million dollars of the same description, invested and deposited as required by the laws of the state where it was organized, shall be accepted in lieu of paid-in capital.

This section shall not be applicable to any company licensed by the superintendent of insurance to transact the business of insurance in this state prior to January 1, 1982.

Effective Date: 09-25-1981



Section 3909.03 - Deposit of securities.

No life insurance company organized by act of congress or under the laws of another state of the United States shall transact any business of insurance in this state unless at least one hundred thousand dollars of its assets are invested in the interest paying bonds or stocks of the United States, or of this state, or of any municipal corporation or county of this state, or in farm loans bonds issued under the act of congress known as the "Federal Farm Loan Act," approved July 17, 1916, and amendments thereto, or in the interest paying state bonds or stocks of some other state, of the market value of one hundred thousand dollars in the city of New York, or in bonds and mortgages on unencumbered real estate in this state, or in the state under the laws of which it was organized, of at least double the value of the amount loaned thereon, and unless such bonds and mortgages are deposited with the superintendent of insurance of this state or the chief financial or other officer of the state in which such company was organized, designated by the laws of such state to receive them. If such bonds and mortgages are deposited with the superintendent of insurance or other officer of another state, the superintendent of insurance of this state shall be furnished with the certificate of such state officer, under his hand and official seal, that he, as such officer, holds in trust and on deposit for the benefit of the policyholders of such company, said bonds and mortgages, giving the items thereof, and stating that he is satisfied that such securities are worth at least one hundred thousand dollars.

Effective Date: 10-01-1953



Section 3909.04 - Filing copy of charter and statement.

Every life insurance company organized by act of congress or under the laws of another state of the United States shall file with the superintendent of insurance a certified copy of its charter, or deed of settlement, together with a statement, under the oath of the president, vice-president, or other chief officer or manager, and the secretary of the company, stating the name of the company, the place where it is located, and the amount of its capital, with a detailed statement of all the facts required in the annual statement of companies organized under sections 3907.01 to 3907.21, inclusive, of the Revised Code, except as to the statement required by division (N) of section 3907.19 of the Revised Code, which statement shall be filed by such company only when required by the superintendent for purposes of actual valuation, as provided by the insurance laws of this state. The statement also shall include a copy of its last annual report, if any was made.

Effective Date: 10-01-1953



Section 3909.05 - Appointment of agent by foreign insurance company - procedure.

(A) Any life insurance company organized by act of congress or under the laws of another state of the United States that transacts any business of insurance in this state shall have and maintain an agent, sometimes referred to as the "statutory agent," upon whom any process, notice, or demand required or permitted by law to be served upon a company may be served. The agent may be a natural person residing in this state or may be a corporation holding a license under the laws of this state that is authorized by its articles of incorporation to act as an agent and that maintains a business address in this state. A statutory agent need not be a licensed insurance agent.

(B) The written appointment of an agent shall be in the form the superintendent of insurance prescribes, which may include a consent to service of process. The appointment shall set forth the name and complete address of the agent. The agent shall reside or maintain a business address within this state.

The superintendent shall keep a record of the foreign life insurance companies transacting business in this state and the name and address of their respective agents.

(C) If any agent dies, moves out of the state, or resigns, the company immediately shall appoint another agent and file with the superintendent a written appointment as described in division (B) of this section.

(D) If an agent changes the agent's address, the company or agent immediately shall notify the superintendent of the change, and shall set forth the agent's new address, on a form prescribed by the superintendent.

(E) An agent may resign by filing with the superintendent a written notice signed by the agent. The agent shall send a copy of the notice to the company at the current or last known address of the company's principal office prior to the date the notice is filed with the superintendent. The notice shall set forth the company's name, the current or last known address of the company, the name and address of the agent, the resignation of the agent, and a statement that a copy of the notice has been sent to the company and the date the copy was sent. The agent's authority shall terminate thirty days after the notice is filed with the superintendent.

(F) A company may revoke the appointment of an agent by filing with the superintendent a written appointment of another agent and a statement that the appointment of the former agent is revoked. The authority of the agent whose appointment has been revoked shall terminate thirty days after the notice is filed with the superintendent.

(G) Any process, notice, or demand required or permitted by law to be served upon a company may be served by delivering a copy of the process, notice, or demand to the agent of record at the address appearing in the superintendent's records. If the agent cannot be found, the agent no longer has that address, or the company has failed to maintain an agent as required by this section, the party desiring that the process, notice, or demand be served, or its agent, may file with the superintendent an affidavit stating that one of the foregoing conditions exists and stating the most recent address of the company that the party, after diligent search, has been able to ascertain. Upon the filing of the affidavit, service of process, notice, or demand may be initiated upon the superintendent as the company's agent by delivering two copies of the process, notice, or demand to the superintendent. The superintendent shall give notice to the company at its principal office as shown in the superintendent's records or at the address set forth in the affidavit. The superintendent shall give notice by regular mail with a copy of the process, notice, or demand enclosed. After the superintendent has mailed the appropriate documents, service upon the company is deemed complete.

(H) The superintendent shall keep a record of each process, notice, and demand delivered to the superintendent under this section or any other law of this state that authorizes service upon the superintendent.

(I) This section does not limit or affect the right to serve any process, notice, or demand upon a company in any other manner permitted by law.

(J) A company shall include a fee of five dollars with any change of agent appointment or change of address. This division does not apply to an agent appointment filed with an original application for a certificate of authority.

(K) If a company fails to appoint or maintain an agent or to notify the superintendent of an agent's change of address, the superintendent shall fine the company not less than twenty-five nor more than two hundred dollars per violation, after the superintendent has provided notice by certified mail and upon the expiration of thirty days from the date of mailing or such further time as the superintendent allows. The superintendent may also charge a company a fifty-dollar fee for each time the superintendent is required to give notice to the company in accordance with division (G) of this section.

(L) The superintendent shall pay all moneys collected by the superintendent in accordance with this section into the state treasury to the credit of the department of insurance operating fund.

Effective Date: 10-29-2003



Section 3909.06 - Annual statement.

Every life insurance company organized by act of congress or under the laws of another state of the United States doing business in this state, annually shall file a statement of its condition and affairs in the office of the superintendent of insurance, and such statement shall be filed on the forms adopted by the superintendent pursuant to section 3901.77 of the Revised Code.

Effective Date: 09-01-2002



Section 3909.07 - Premium notice to policyholders.

Every life insurance company organized by act of congress or under the laws of another state of the United States, after the payment of the first premium, and not more than sixty nor less than ten days prior to the maturity of every subsequent premium, shall give notice in writing of the time of payment of such premium to the person whose life is insured or to any other person who is the assignee or the owner of the policy, provided such other person is to pay premium for such insurance and is a resident of this state, and provided the company has been notified in writing of such assignment or ownership and the address to which notices are to be sent. Proof of the mailing of the notice to the policyholder, assignee, or owner by the company or its agent, to the last address as given by the policyholder, assignee, or owner to the company, is conclusive proof of its service. Such notice shall set forth the amount of the premium, and, if the policy is a participating one, where dividends are being used to reduce the amount of the premiums, it shall state the net premium. Notice shall be given annually if dividends are being allowed to accumulate at interest, or if dividends are being used to purchase paid-up additional insurance. This section does not apply to group insurance or to monthly or weekly premium insurance.

Effective Date: 10-01-1953



Section 3909.08 - Renewal certificates of authority.

If the annual statement required by section 3909.06 of the Revised Code is satisfactory evidence to the superintendent of insurance of the solvency and ability of the company to meet all its engagements at maturity, and that the deposit is maintained as required by section 3909.03 of the Revised Code, he shall issue renewal certificates of authority to the agents of the company, certified copies of which must be filed in the county recorder's office of the county in which the agency is located. Such renewal certificates shall be retained by the recorder for a minimum of two years from the date of filing and shall be the authority of such agents to issue new policies in this state for the ensuing year.

Effective Date: 01-13-1978



Section 3909.09 - Requirements for foreign companies.

No person shall act in this state as agent, or otherwise, in receiving or procuring applications for life insurance, nor in any manner aid in transacting the business of any company, partnership, or association incorporated by or organized under the laws of any foreign government, until such company, partnership, or association completes the following acts:

(A) Deposits with the superintendent of insurance, for the benefit of policyholders of the company, partnership, or association, who are citizens or residents of the United States, securities to the amount of one hundred thousand dollars, of the kind required for similar companies of this state;

(B) Appoints a statutory agent in accordance with section 3909.05 of the Revised Code;

(C) Files with the superintendent a certified copy of its charter, or deed of settlement, and a duplicate original copy of the letter or power of attorney of the company, partnership, or association, appointing the attorney thereof, which appointment shall continue until another attorney is substituted.

Effective Date: 10-29-2003



Section 3909.10 - Statements to be filed.

Every company, partnership, or association described in section 3909.09 of the Revised Code shall file a statement of its condition and affairs in the office of the superintendent of insurance, in the form and manner required for the annual statements of similar companies organized under the laws of this state, and annually, on the first day of January, or within sixty days thereafter, shall file with the superintendent a statement of all its affairs, in the manner and form required of similar companies of this state, except as to the requirements of schedule in division (N) of section 3907.19 of the Revised Code, which schedule shall be filed only when required by the superintendent for purposes of actual valuation, as provided by the laws of this state.

Such annual statement shall be accompanied by a supplementary statement, verified by the attorney or general agent of the company, partnership, or association in this state, giving a detailed description of the policies issued, and also those which have ceased to be in force, during the year, and the amount of premiums received, and the claims and taxes paid in this state and the United States, for the year ending on the thirty-first day of December. Such statement shall also contain a description of the investments of the company, partnership, or association in this country, and such other information as is required by the superintendent.

Effective Date: 10-01-1953



Section 3909.11 - Certificate of authority.

No person, directly or indirectly, shall act as agent for any company, partnership, or association described in section 3909.09 of the Revised Code, either in procuring applications for insurance, taking risks, or in any manner aiding in the transaction of the business of life insurance in this state, until it procures from the superintendent of insurance a certificate of authority, which shall be renewable annually, stating that sections 3909.01 to 3909.17 of the Revised Code have been complied with, and setting forth the name of its attorney, a certified copy of which certificate must be filed with and retained for a minimum of two years from the date of filing by the county recorder's officer of the county where the agency is to be established, and which shall be the authority of such company, partnership, or association, and its agent, to do business in this state. Such certificates shall be retained on file for one year after the date of filing.

Effective Date: 01-13-1978



Section 3909.12 - Renewal certificates of authority.

If the annual statement required by section 3909.10 of the Revised Code is satisfactory evidence to the superintendent of insurance of the solvency and ability of the company, partnership, or association to meet all its engagements at maturity, he shall issue renewal certificates of authority to the agents thereof, certified copies of which must be filed by said agents in the county recorder's office of the county where the agency is located and retained therewith for a minimum of two years from the date of filing. Such renewal certificates shall be the authority of the agents to issue new policies in this state for the ensuing year.

Effective Date: 01-13-1978



Section 3909.13 - Failure to make statement.

If a company, partnership, or association, organized without this state, neglects or refuses to make annual statements, all persons acting in this state as its agents, or otherwise, in transacting the business of insurance, shall be subject to the penalties provided by law in case of the failure of an insurance company organized under the laws of this state to make an annual statement.

Effective Date: 10-01-1953



Section 3909.14 - Duration of licenses.

All licenses granted by the superintendent of insurance under sections 3907.01 to 3907.21, inclusive, and 3909.01 to 3909.17, inclusive, of the Revised Code, shall continue in force, unless suspended or revoked, until the first day of April next after the date of their issuance.

Effective Date: 10-01-1953



Section 3909.15 - Appointment of agents to receive service.

If a company, partnership, or association, organized under the laws of any other state or government, ceases to transact the business of life insurance in this state according to law, the statutory agent last designated by or acting for it is deemed to continue as agent for it, unless a new statutory agent is appointed, for the purpose of serving process, and for commencing actions upon any policy or liability issued or contracted while it transacted business in this state, and service of process upon any such agent, for such causes, is a valid service upon the company, partnership, or association.

This section does not limit or affect the right to serve any process, notice, or demand upon a company, partnership, or association in any other manner permitted by law.

Effective Date: 10-29-2003



Section 3909.16 - [Repealed].

Effective Date: 07-29-1998



Section 3909.17 - Interest on securities and their exchange.

Sections 3909.01 to 3909.17, inclusive, of the Revised Code do not prevent a company, partnership, or association mentioned in such sections from collecting the interest on any securities deposited by it, so long as it continues solvent and complies with such sections, nor do such sections prevent any such company, partnership, or association from exchanging them for other securities of equal value of the kind named in such sections, with the officers having them in trust.

Effective Date: 10-01-1953






Chapter 3911 - DOMESTIC AND FOREIGN LIFE INSURANCE COMPANIES

Section 3911.01 - Authorized types of business.

No life insurance company, organized under the laws of this state, shall undertake any business or risk except as provided in this section, and no company, partnership, or association, organized or incorporated by act of congress, or under the laws of this or any other state of the United States, or by any foreign government, transacting the business of life insurance in this state, shall be permitted to take any kind of risks, except those connected with the making of insurance on life or against accidents to persons, sickness, or temporary or permanent physical disability, and with the granting, purchasing, and disposing of annuities. A life insurance company may also assume reinsurance of medical payments, accidental death, dismemberment, or disability coverages written by any insurance company other than life as supplementary coverages to any policy of liability insurance as described in division (A) of section 3923.20 of the Revised Code. The business of life insurance, or life and accident insurance, in this state, shall not be in any way transacted by any company, partnership, or association which in this state, or in any other state or country, makes insurance on marine, fire, inland, or any other risk, or does a banking or any other kind of business in connection with insurance.

Effective Date: 03-20-1972



Section 3911.011 - Variable or fixed and variable benefits or contractual payments.

(A) No policy, annuity, or other contract providing variable or fixed and variable benefits or contractual payments shall be delivered or issued for delivery in this state except by a life insurance company, organized under the laws of this state, or a company, partnership, or association, organized or incorporated, by an act of congress, or under the laws of this or any other state of the United States, or any foreign government, and transacting the business of life insurance in this state. No such company, partnership or association shall deliver or issue for delivery in this state any such policy, annuity, or contract until the superintendent of insurance has determined that its condition and methods of operation in connection with the issuance of the policies, annuities, and contracts will not render its operation hazardous to the public or to the holders of its policies, annuities, and other contracts in this state. In making such determination, the superintendent shall consider the history, reputation, and financial condition of the company, partnership, or association, and the character, responsibility, and general fitness of its officers, directors, partners, or associates. In making such determination with respect to a company, partnership, or association not organized under the laws of this state, the superintendent shall also consider whether the laws and regulations of its domicile provide a degree of protection to the public and the holders of its policies, annuities, and other contracts substantially equal to that provided by this section and any rules adopted by the superintendent pursuant to division (C) of this section. If any such company is a subsidiary of, or affiliated through management or ownership with, a life insurance company authorized to do business in this state, the superintendent may consider the requirements of this division to have been satisfied if either such company or its parent or affiliated company meets such requirements.

(B) No policy, annuity, or other contract described in division (A) of this section and no certificate, application, endorsement, or rider to be used in connection with any such policy, annuity, or other contract shall be delivered, or issued for delivery, in this state until a copy thereof has been filed with the superintendent. The superintendent shall, within thirty days after the filing of any such form, disapprove the same upon finding that such form contains provisions that are unjust, unfair, inequitable, misleading, or deceptive, encourage misrepresentation of the coverage, or are contrary to the insurance laws of this state or any rule adopted by the superintendent pursuant to division (C) of this section. When the superintendent notifies a company, partnership, or association that a form has been disapproved, it shall be unlawful thereafter for the company, partnership, or association to issue or use the form. In the notice, the superintendent shall specify the reason for the disapproval and state that a hearing will be granted in twenty days after request in writing. No such policy, contract, certificate, application, endorsement, or rider shall be issued or used until the expiration of thirty days after it has been so filed, unless the superintendent gives written approval thereto. The superintendent may, at any time after a hearing held not less than twenty days after written notice to the insurer, withdraw the approval of any such form on any ground set forth in this division. The written notice of such hearing shall state the reason for the proposed withdrawal. The company, partnership, or association shall not issue the form or use it after the effective date of the withdrawal. Any order or formal determination of the superintendent under this division shall be subject to judicial review as provided in section 119.12 of the Revised Code.

(C) The superintendent shall have the sole and exclusive power and authority to regulate the sale, delivery, and issuance for delivery in this state of policies, annuities, and other contracts described in division (A) of this section and, subject to Chapter 119. of the Revised Code, to adopt, amend, and rescind rules necessary to discharge the superintendent's duties and exercise the superintendent's power and authority under section 3907.15 of the Revised Code and this section, including, but not limited to, the adoption of a definition of a subsidiary or affiliated corporation under section 3907.15 of the Revised Code.

(D) Except for Chapter 3915. and except as otherwise provided in sections 3907.15 and 3911.011 of the Revised Code, all pertinent provisions of Title XXXIX [39] of the Revised Code apply to all policies, annuities, and other contracts providing variable or fixed and variable benefits or contractual payments and all separate accounts established in connection therewith. The reserve liability for such policies, annuities, and contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits and guarantees provided.

Chapter 1707: of the Revised Code does not apply to any policy, annuity, or other contract providing fixed, variable, or fixed and variable benefits or contractual payments, that is issued by any company, partnership, or association authorized to transact the business of life insurance in this state.

Effective Date: 09-01-2002



Section 3911.012 - Reserves for line of sickness and accident insurance.

(A) Each life insurance company authorized to transact business in this state shall maintain reserves, with respect to any line of sickness and accident insurance that it writes, in at least all of the following amounts:

(1) An amount that equals the unearned portions of the gross premiums charged on unexpired or unterminated risks and policies;

(2) An amount that is estimated to be sufficient to provide for the ultimate payment of all losses or claims, whether reported or unreported, for which the company may be liable, if the losses or claims are incurred on or before the date that the annual or interim financial statement is filed and remain unpaid as of that date.

(3) An amount that is estimated to provide for the expenses incurred in adjusting or settling the claims described in division (A)(2) of this section.

(B) Each company shall calculate the reserves required under division (A) of this section in accordance with any rules adopted, in accordance with Chapter 119. of the Revised Code, by the superintendent of insurance.

Effective Date: 08-08-1991



Section 3911.02 - Annual statements to superintendent of insurance.

Every life insurance company doing business in this state, and issuing policies on both the participating and nonparticipating plans, shall file with the superintendent of insurance separate annual statements of profits and losses with reference to each of such kinds of insurance.

Effective Date: 10-01-1953



Section 3911.021 - Report on measures to detect stranger-originated insurance.

Any insurance company that issues life insurance policies in this state shall file electronically, in a format prescribed by the superintendent of insurance, on or before June first of each year, a description of the measures taken by the insurance company to detect and prevent stranger-originated life insurance. The description shall be attested to by an officer of the company. The reports shall be maintained by the superintendent as confidential and not a matter of public record.

As used in this section, "stranger-originated life insurance" has the same meaning as in section 3916.01 of the Revised Code.

Effective Date: 2008 HB404 09-11-2008



Section 3911.03 - Copies of applications and documents.

Every person holding a policy of insurance issued by a company on the life of any person is entitled to be furnished by the company with a copy of any application or document held by it, either written or printed, upon which such policy was issued, or which may affect its validity. Upon demand made for such copy by the holder of a policy, or by any person upon whose life it was so issued, the company shall make and forthwith furnish to such holder or person a certified copy of all such applications or friends certificates, under the hand of the president, secretary, or other proper officer of the company and under its seal.

If such company neglects or fails for thirty days from the time of such demand to furnish to such person a copy of all papers mentioned in this section, it thereafter is forever barred from setting up, by way of defense to a suit on the policy of insurance, any error or incorrectness, or fraud or misrepresentation of the person making such papers, or any mistake therein. Such application or other document shall thereafter be considered as true and correct in all respects, so far as it affects any claim under such policy, or fund secured thereby.

Effective Date: 10-01-1953



Section 3911.04 - Copies of applications to accompany policies issued.

Every life insurance company doing business in this state shall return with, and as part of any policy issued by it, to any person taking such policy, a complete copy of each application or other document held by it which is intended in any manner to affect the force or validity of such policy. A company which neglects to do so is estopped from denying the truth of any such application or other document, so long as it is in default for such copy. In case such company neglects for thirty days after demand made therefor, to furnish such copies, it is forever barred from setting up as a defense to any suit on the policy, and incorrectness or want of truth of such application or other document.

Effective Date: 10-01-1953



Section 3911.05 - Language of application.

No life insurance company doing business in this state shall take any application, medical certificate, or other document, for insurance upon the life of any person, in cipher or by character of any sort other than ordinary written or printed language. Any application, medical certificate, or other document taken in violation of this section is void as against any person claiming under a policy of insurance issued thereon.

Effective Date: 10-01-1953



Section 3911.06 - False answer.

No answer to any interrogatory made by an applicant in his application for a policy shall bar the right to recover upon any policy issued thereon, or be used in evidence at any trial to recover upon such policy, unless it is clearly proved that such answer is willfully false, that it was fraudulently made, that it is material, and that it induced the company to issue the policy, that but for such answer the policy would not have been issued, and that the agent or company had no knowledge of the falsity or fraud of such answer.

Effective Date: 10-01-1953



Section 3911.07 - Defenses limited.

After having received three annual premiums on a policy issued on the life of any person in this state, all companies are estopped from defending upon any ground other than fraud against any claim arising upon such policy by reason of errors, omissions, or misstatements of the insured in an application made by him on which the policy was issued, except as to age.

Effective Date: 10-01-1953



Section 3911.08 - Minor's contract for insurance.

In respect to insurance issued upon the life of any minor, regardless of the age of the minor at the date of the issuance of said insurance, for the benefit of such minor, or for the benefit of the father, mother, husband, wife, child, brother, or sister of such minor, the insured is not, by reason only of such minority, incompetent to contract for such insurance, or for the surrender of such insurance, or to give a valid discharge for any benefit accruing, or for money payable under the contract, or to contract for the payment of a policy loan, or to contract for any policy change, provided he is fifteen years of age or older on the date he enters into any such contract or gives any such discharge.

Effective Date: 10-01-1953



Section 3911.09 - Beneficiaries.

(A) Any person may procure, authorize procurement of, or effect an insurance on the person's life, for any definite period of time or for the term of the person's natural life, to inure to the benefit of the person's spouse and children, or either, or other persons dependent upon such person, or an institution or entity described in division (B)(1) of this section, or any creditor the person causes to be appointed and provided for in the policy.

(B)

(1) Any religious, charitable, scientific, literary, educational, or other institution or entity that is described in section 170, 501(c)(3), 2055, or 2522 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 170, 501, 2055, 2522, as amended, may be the owner of, or may be designated beneficiary in, any policy of life insurance issued upon the life or lives of one or more individuals. Any such institution or entity has an insurable interest in the life of each insured and is entitled to enforce all rights and collect all benefits to which it is entitled pursuant to the policy.

(2) With respect to any policy of life insurance delivered or issued for delivery in this state before the effective date of this amendment and in which any institution or entity described in division (B)(1) of this section has been designated owner of or beneficiary, the institution or entity has an insurable interest in the life of each insured and is entitled to enforce all rights and collect all benefits to which it is entitled pursuant to the policy.

(3) With respect to any transfer of ownership or designation of beneficiary executed before the effective date of this amendment and in which any institution or entity described in division (B)(1) of this section has been designated owner or beneficiary, the institution or entity has an insurable interest in the life of each insured and is entitled to enforce all rights and collect all benefits to which it is entitled pursuant to the policy under which the transfer or designation was executed.

Effective Date: 07-08-1992



Section 3911.091 - Proceeds or avails free from claims of creditors.

(A) As used in this section, "employer" means any individual, sole proprietorship, partnership, limited liability company, corporation, or any other entity that is doing business in this state. "Employer" also includes all entities or persons that are controlled by or affiliated with any such individual, sole proprietorship, partnership, limited liability company, corporation, or other entity. Whether an entity or person is controlled by or affiliated with another shall be determined by applying the principles set forth, on January 1, 1993, in subsections 414(b) and (c) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 414, except that a voting power of fifty-one per cent shall be applied to the determination of control or affiliation for purposes of this section.

(B) An employer, or a trust that is sponsored by an employer for the benefit of its employees, has an insurable interest in each of the lives of its employees, directors, and retired employees. Notwithstanding sections 3911.09 and 3917.01 of the Revised Code, an employer or trust may insure for its own benefit the lives of its employees, directors, or retired employees, on an individual or group basis, with the prior written consent of the prospective insured. At the time the employer or trust seeks the consent of the prospective insured, the employer or trust shall disclose in writing to the prospective insured that the employer or trust may maintain the proposed life insurance in force after the insured's employment terminates or the insured's retirement benefits expire.

(C) An employer's or trust's insurable interest in the lives of its nonmanagement and retired employees is limited to an amount of aggregate projected death benefits commensurate with the aggregate projected gross liabilities for such employees under all employee benefit plans, as defined in section 1002 of the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1002, as amended. Calculations of life insurance benefits and employee benefit liabilities under this division shall be made in accordance with generally accepted actuarial principles. Matching of such life insurance benefits and employee benefit liabilities may be carried out on a cash flow, present value, or other appropriate basis.

(D) No employer or trust may retaliate or take any other adverse action against any employee, director, or retired employee because the employee, director, or retired employee has refused to consent to the insuring of the employee's, director's, or retired employee's life under this section.

(E) The effective date of a policy of life insurance, rather than the date of an insured's death or the filing of a claim, shall be used when determining the existence or extent of an insurable interest under this section.

(F) This section does not limit or affect any other insurable interest that may exist at common law or that has been established by statute.

Effective Date: 11-03-1995



Section 3911.10 - Exemption of proceeds from claims of creditors.

All contracts of life or endowment insurance or annuities upon the life of any person, or any interest therein, which may hereafter mature and which have been taken out for the benefit of, or made payable by change of beneficiary, transfer, or assignment to, the spouse or children, or any persons dependent upon such person, or an institution or entity described in division (B)(1) of section 3911.09 of the Revised Code, or any creditor, or to a trustee for the benefit of such spouse, children, dependent persons, institution or entity, or creditor, shall be held, together with the proceeds or avails of such contracts, subject to a change of beneficiary if desired, free from all claims of the creditors of such insured person or annuitant. Subject to the statute of limitations, the amount of any premium upon such contracts, endowments, or annuities, paid in fraud of creditors, with interest thereon, shall inure to their benefit from the proceeds of the contracts, but the company issuing any such contract is discharged of all liability thereon by the payment of its proceeds in accordance with its terms, unless, before such payment, written notice is given to it by a creditor, specifying the amount of the claim and the premiums which the creditor alleges have been fraudulently paid.

Effective Date: 07-08-1992



Section 3911.11 - Married person may insure life of spouse.

A married person may individually and in such person's own name, or in the name of a third person with assent as the third person's trustee, cause the life of the person's spouse to be insured for such person's sole use, for any definite period or for the term of the natural life of such spouse, and, if any person obtaining such insurance survives such period or term, the amount of insurance becoming due and payable by the terms of the insurance shall be payable to such person, free from the claims of the representatives of the spouse or any creditors of the spouse.

Effective Date: 08-31-1976



Section 3911.12 - Policy assigned to a married person.

A policy of insurance on the life of any person, or any interest therein, assigned, transferred, or made payable to a married person, or to any person, firm, or corporation in trust for such married person or for such married person's benefit, whether such transfer is made by the spouse of such married person or by another person, shall inure to the benefit of such married person independently of the spouse of such married person or the creditors of the spouse, or of the person effecting or transferring the policy or such person's creditors.

Effective Date: 10-16-1980



Section 3911.13 - Beneficiary in case of death of spouse.

The amount of the insurance provided for in sections 3911.09 to 3911.12 of the Revised Code, may be made payable, in case of death of the spouse before the period at which it becomes due, to his, her, or their children, in being at the date of the policy or born thereafter, for their use, or to their guardian if they are under age, or to any person, firm, or corporation in trust for them for their benefit, as provided in the policy of insurance. If there are no children or other designated beneficiary or assignee, upon the death of the spouse, such policy shall revert to and become the property of the party whose life is insured, unless it has been transferred.

Effective Date: 08-31-1976



Section 3911.14 - Proceeds of policy.

Any life insurance company, organized or licensed to do business under the laws of this state, may hold the proceeds of any life or endowment insurance or annuity contract issued by it upon such terms and restrictions as to revocation by the insured and control by beneficiaries, with such exemptions from legal process and the claims of creditors of beneficiaries other than the insured, and upon such other terms and conditions, irrespective of the time and manner of payment of said proceeds, as have been agreed to in writing by such company and the insured or beneficiary. Such insurance company is not required to segregate funds so held but may hold them as a part of its general corporate assets. Any life or endowment insurance or annuity contract issued by a domestic, foreign, or alien company may provide that the proceeds thereof or payments thereunder shall not be subject to transfer, anticipation, commutation, or encumbrances by any beneficiary, and shall not be subject to the claims of creditors of any beneficiary other than the insured or any legal process against any beneficiary other than the insured; if said contract so provides, the benefits accruing thereunder to such beneficiary other than the insured shall not be transferable nor subject to commutation, encumbrance, or legal process.

This section does not impair or affect the rights of creditors under section 3911.10 of the Revised Code.

Effective Date: 10-01-1953



Section 3911.15 - Policy to defraud creditors.

If a policy of life insurance is procured by a person with intent to defraud his creditors, an amount equal to the premium paid thereon, with interest, shall inure to the benefit of his creditors, subject to the statute of limitations.

Effective Date: 10-01-1953



Section 3911.16 - Discrimination against persons of African descent prohibited.

No life insurance company organized or doing business within this state shall:

(A) Make any distinction or discrimination on the basis of race as to premiums or rates charged for life insurance policies ;

(B) Demand or require greater premiums from persons who are of different races and who are of the same age, sex, general condition of health, and hope of longevity;

(C) Make or require any rebate, diminution, or discount on the basis of race upon the sum to be paid on a life insurance policy in case of the death of the person insured;

(D) Insert in the policy on the basis of race any condition or stipulation by which a person binds self, or the person's heirs, executors, administrators, or assigns, to accept any sum less than the full value or amount of the policy in case of a claim accruing thereon by reason of the death of the person insured .

Any stipulation or condition described in division (D) of this section so made or inserted is void.

If a life insurance company denies an applicant life insurance and the applicant believes that the denial was on the basis of race, the insurance company shall provide, upon the request of the applicant, the specific reason or reasons for the denial, as provided in section 3904.10 of the Revised Code, as well as an affirmation that the denial was not on the basis of race.

Effective Date: 05-04-2004



Section 3911.17 - Prohibition against discrimination.

No life insurance company organized or doing business in this state, or an officer or agent thereof, shall violate any law relating to discrimination by demanding or receiving different premiums on the basis of race, by allowing a discount or rebate on the basis of race upon a premium paid or to be paid by persons who are of the same age, sex, general condition of health, and hope of longevity, by making or requiring a rebate, diminution, or discount from the sum to be paid upon a policy on the basis of race, or by failing to furnish information required under section 3904.10 or 3911.16 of the Revised Code.

This section does not require a life insurance company, or an agent thereof, to take or receive an application for insurance from any person.

Effective Date: 05-04-2004



Section 3911.18 - Discriminations by agent of life insurance company prohibited.

No person, for himself or as officer, agent, solicitor, employee, or representative of a life insurance company doing business in this state, shall make or permit a distinction or discrimination in favor of individuals between any insured persons of the same class and of equal expectation of life in the amount or payment of premiums or in rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts which such company makes. No such person shall pay, allow, or give, or offer to pay, allow or give, directly or indirectly, as inducement to insurance, or knowingly receive as such inducement to insurance, any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any special advantage in the date of a policy or date of the issue thereof, or any valuable consideration or other inducement. No such person shall give, receive, sell, or purchase, or offer to give, receive, sell, or purchase, as inducements to insurance or in connection therewith any stock, bonds, or other obligations or securities of any insurance company or other corporation, association, partnership, or individual, or any dividends or profits to accrue thereon, or any paid employment or contract for services of any kind or anything of value.

The fines which are levied and collected for the violation of this section shall be paid to the county treasurer for the use of the schools as provided in sections 3315.31 and 3315.32 of the Revised Code. This section does not forbid a company, transacting industrial insurance on a weekly payment plan, from returning to policyholders who have made premium payments for a period of at least one year, directly to the company at its home or district offices, a percentage of the premium which the company would have paid for the weekly collection of such premium.

Effective Date: 10-01-1953



Section 3911.19 - Premium discriminations.

No life insurance company doing business in this state shall make or permit any distinction or discrimination in favor of individuals between any insured persons of the same class and equal expectation of life in the amount or payment of premiums, or in rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes. No such company, or any agent thereof, shall make any contract of insurance, or agreement as to such contract, other than one that is plainly expressed in the policy issued thereon.

Effective Date: 10-01-1953



Section 3911.20 - Prohibition against rebates and special favors - bonuses and industrial insurance excepted.

No life insurance company doing business in this state, whether on the group insurance or any other plan, shall make or permit any distinction or discrimination in favor of individuals between insured persons of the same class and equal expectation of life in the amount of payment of premiums, or in rates charged for policies of insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes. No such company, or any agent thereof, shall make any contract of insurance or agreement as to such contract, other than as plainly expressed in the policy issued thereon.

No life insurance company doing business in this state, or any officer, agent, employee, or representative thereof, nor any other person, shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance, nor shall any person, partnership or corporation knowingly receive as such inducement to insurance, any rebate of premium payable on the policy or any special favor or advantage in the dividends or other benefits to accrue thereon, or any special advantage in the date of a policy or date of the issue thereof, or any valuable consideration or inducement. Nor shall such company or person give, receive, sell, or purchase, or offer to give, receive, sell, or purchase, as inducements to insurance or in connection therewith, any stocks, bonds, or other obligations or securities of any insurance company or other corporation, association, partnership, or individual, or any dividends or profits to accrue thereon, or any paid employment or contract for service of any kind, or anything of value; nor shall such company or person give or offer to give, or enter into any separate agreement promising to secure, as an inducement or consideration for insurance, the loan of any money, either directly or indirectly, or any contract for services; nor shall such company or person require as a condition of or in connection with the granting of a loan, that the applicant or borrower or any other person, either directly or indirectly, acquire a policy of life or accident and health insurance from any particular company, agent, or person.

No person shall receive or accept from any company, agent, sub-agent, or any other person any such rebate of premium payable on the policy, or any special favor or advantage in the dividend or other benefits to accrue thereon, or any valuable consideration or inducement not specified in the policy of insurance. No person shall be excused from testifying or from producing any books, papers, contracts, agreements, or documents at the trial of any other person charged with violation of this section, upon the ground that such testimony or evidence may tend to incriminate, but no person shall be prosecuted or subjected to any penalty or forfeiture on account of any transaction, matter, or thing concerning which he so testifies or produces evidence, and no testimony so given or produced shall be received against him upon any criminal investigation or proceeding involving rebates or violation of insurance laws.

This section does not prohibit any company issuing nonparticipating life insurance from paying bonuses to policyholders or otherwise abating their premiums out of surplus accumulated from nonparticipating insurance; nor does it prohibit any company which transacts industrial insurance on the weekly payment plan from returning to policyholders, who have made premium payments for a period of at least one year directly to the company at its home or district offices, a percentage of the premium which the company would have paid for the weekly collection of such payments.

In so far as it is adaptable to the conduct of such business, this section is also applicable to the sale and purchase of annuities by and from life insurance companies.

Effective Date: 08-11-1959



Section 3911.21 - Revocation of license for discrimination.

The superintendent of insurance, upon conviction of any life insurance company, or of any agent thereof, for violation of section 3911.19 or 3911.20 of the Revised Code, or upon his being satisfied of the violation of either of said sections and after reasonable notice to the accused of the time and place of hearing, shall revoke the license of such company or agent, and no license shall be granted to such company or agent for a period of three years after such revocation.

Effective Date: 10-01-1953



Section 3911.22 - Solicitor is agent of company.

Any person who solicits an application for insurance upon the life of another person shall, in any controversy between the insured or his beneficiary and the company issuing a policy upon such application, be considered the agent of the company and not the agent of the insured.

Effective Date: 10-01-1953



Section 3911.23 - Misrepresentation prohibited.

No life insurance company doing business in this state, and no officer, director, representative, or other agent thereof, or any other person, firm, partnership, association, or corporation, shall knowingly make, issue, or circulate, or cause or knowingly permit to be made, issued, or circulated, any estimate, illustration, circular, or statement of any sort which misrepresents the terms of any policy issued or to be issued by it or any other company, or the benefits or advantages promised thereby, or makes any misleading estimate of the dividends or shares of surplus to be received thereon; nor shall such organization or person use any name or title of any policy or class of policies which misrepresents the true nature thereof.

No such life insurance company or officer, director, or agent thereof, or any other person, firm, partnership, association, corporation, or representative shall make any misrepresentation or incomplete comparison, oral or written, to any person insured in any company for the purpose of inducing or tending to induce a policyholder in any company to lapse, forfeit, change, or surrender his life insurance whether it is of a temporary or a permanent plan.

Effective Date: 10-01-1953



Section 3911.24 - Revocation of license for misrepresentation.

Upon the conviction of any person, firm, association, or life insurance company for violating section 3911.23 of the Revised Code, the superintendent of insurance shall revoke the license of such person, firm, association, or life insurance company for not less than one year.

The superintendent, when he has good reason to believe that any company or association writing life insurance in this state, on any plan, is knowingly permitting any of its agents or representatives to violate section 3911.23 of the Revised Code, shall give such company or association notice of a hearing in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code, upon the charge of knowingly permitting said section to be violated, and, if he finds said company or association guilty of the offense, he shall revoke its license.

Effective Date: 10-01-1953



Section 3911.99 - Penalty.

(A) Whoever violates section 3911.17 of the Revised Code shall be fined not less than one hundred nor more than two hundred dollars.

(B) Whoever violates section 3911.18 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than thirty days, or both; in addition such person shall pay the costs of the prosecution.

(C) Whoever violates section 3911.20 of the Revised Code shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both; in addition such person shall pay the costs of the prosecution.

(D) Whoever violates section 3911.23 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars and may be imprisoned not more than six months.

Effective Date: 10-01-1953






Chapter 3913 - CHANGES IN CORPORATE ORGANIZATION OR STATUS

Section 3913.01 - Conversion of domestic stock life insurance corporation into a mutual life insurance corporation.

Any domestic stock life insurance corporation, incorporated under a general law, may become a mutual life insurance corporation, and to that end may carry out a plan for the acquisition of shares of its capital stock, provided such plan:

(A) Has been adopted by a vote of a majority of the directors of such corporation;

(B) Has been approved by a vote of stockholders representing a majority of the capital stock then outstanding at a meeting of stockholders called for the purpose;

(C) Has been approved by a majority of the policyholders voting at a meeting of policyholders called for the purpose, each of whom is insured in a sum of at least one thousand dollars and whose insurance shall then be in force and shall have been in force for at least one year prior to such meeting.

As used in this section, "policyholder" means the person insured under an individual policy of life insurance, and the person to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract, except where the policy or contract declares some other person to be the owner or holder thereof, in which case such owner or policyholder shall be deemed the policyholder, and except in cases of assignment. In the case of any individual policy or contract insuring two or more persons jointly or in case the policy or contract declares two or more persons to be the owner, the persons insured or declared to be the owner are considered as one policyholder for the purposes of this section. In case any such policy or contract has been assigned by an assignment absolute on its face to an assignee other than the corporation, and such assignment has been filed at the principal office of the corporation at least thirty days prior to the date of the meeting of policyholders, then such assignee shall be deemed a policyholder. Except as provided in this section, an assignee of a policy or contract shall not be deemed a policyholder. The reference in division (C) of this section to insurance in the amount of one thousand dollars or more is deemed to include any annuity contract, the commuted value of which is one thousand dollars or more on the date of said meeting, and any pure endowment contract for the principal sum of one thousand dollars or more.

Notice of the meeting of policyholders shall be given by mailing such notice from the home office of the corporation at least thirty days prior to such meeting in a sealed envelope, postage prepaid, addressed to such policyholders at their last known post-office addresses, provided that personal delivery of such written notice to any policyholder evidenced by written receipt therefor may be substituted for mailing the same. The meeting shall be otherwise provided for and conducted in such manner as is provided in the mutualization plan, provided that policyholders may vote in person, by proxy, or by mail, and that all votes shall be cast by ballot on a uniform ballot furnished by the corporation. The superintendent of insurance shall supervise and direct the method and procedure of said meeting and shall appoint an adequate number of inspectors to conduct the voting at said meeting who may determine all questions concerning the verification of the ballots, the ascertainment of the validity of such ballots, the qualifications of the voters, and the canvass of the vote, and who shall certify to the superintendent and to the corporation the result of such proceedings, which shall be supervised by said inspectors in accordance with such rules as are prescribed by the superintendent. All necessary expenses incurred by the superintendent shall be paid by the corporation, as certified to by him.

Before such a plan can be carried out, it must be submitted to the superintendent and must be approved by him in writing; provided that every payment for the acquisition of any shares of the capital stock of such corporation, the purchase price of which is not fixed by such plan, shall be subject to the approval of the superintendent, and provided that neither such plan, nor any such payment, shall be approved by the superintendent unless at the time of such approvals, respectively, the corporation, after deducting the aggregate sum appropriated by such plan for the acquisition of any part or all of its capital stock, and, in the case of any payment not fixed by such plan and subject to separate approval by the superintendent, after deducting also the amount of such payment, shall be possessed of net assets of not less than two hundred thousand dollars from which it shall maintain its deposit made previously with the superintendent, and such assets shall be not less than the entire liabilities of the corporation, including the net values of its outstanding contracts computed according to the standard adopted by the corporation under section 3903.72 of the Revised Code and including all funds, contingent reserves, and surplus, except for such surplus as has been appropriated or paid under such plan.

Effective Date: 03-07-1983



Section 3913.02 - Acquisition of stock.

If a domestic stock life insurance corporation determines to become a mutual life insurance corporation, it may, in carrying out any plan to that end under section 3913.01 of the Revised Code, acquire any shares of its own stock by gift, bequest, or purchase. Until all of such shares are acquired, any shares so acquired, or acquired pursuant to section 3913.03 of the Revised Code, shall be acquired in trust for the corporation as provided in section 3913.04 of the Revised Code, and shall be assigned and transferred on the books of the corporation to not less than three nor more than five trustees. Such shares shall be held by them in trust and be voted by such trustees at all corporate meetings at which stockholders have the right to vote, until all of the capital stock of such corporation is acquired, at which time the entire capital stock shall be retired and canceled and the corporation shall become, thereupon, a mutual life insurance corporation without capital stock.

Effective Date: 10-01-1953



Section 3913.03 - Rights and privileges of dissenting stockholder.

If a stockholder of any domestic stock life insurance corporation planning to become a mutual life insurance corporation under section 3913.01 of the Revised Code files with the corporation, prior to or at the meeting of the stockholders at which the plan is submitted to a vote, a written objection to such plan and does not vote in favor of it, and such stockholder, within twenty days after the plan is approved by such meeting, makes written demand on the corporation for payment of the fair cash value of his shares as of the day prior to the date on which such plan is approved by the stockholders, excluding from such fair cash value any appreciation or depreciation in consequence of such mutualization, such stockholder shall be entitled to receive, within ninety days after such fair cash value is agreed upon or determined, upon surrender of his certificates representing his shares, such fair cash value of his shares. Any stockholder who fails to make such objection or having objected fails to make demand within the twenty-day period shall be conclusively presumed to have consented to the plan and shall be bound by the terms of it.

Any such objection and demand for the payment of the fair cash value of shares shall state the number and kind of shares held by the dissenting stockholder making the demand, and the amount which such stockholder claims is their fair cash value.

The right of a dissenting stockholder to be paid the fair cash value of his shares shall cease when the corporation, for any reason and in accordance with the provisions set forth in this section, abandons the plan to mutualize the corporation.

No demand for payment of such fair cash value may be withdrawn by the stockholder making the demand unless the corporation, by its board of directors, consents to such withdrawal.

Within ten days after the receipt of any such demand, the corporation shall inform such stockholder in writing whether it will pay the demanded amount, and, if it refuses to pay such amount, it shall offer in writing to pay another amount as such fair cash value.

If, within thirty days after the date of the written demand made by the dissenting stockholder, the value of such shares is agreed upon between the dissenting stockholder and the corporation and such value is approved by the superintendent of insurance, payment shall be made within ninety days after the date of such agreement, upon the surrender of the stockholder's certificates representing such shares. Upon payment of the agreed value, the dissenting stockholder ceases to have any interest in such shares and ceases to be a stockholder in the corporation, but the shares previously held by him and upon which he has been paid such fair cash value shall be transferred to and held by the trustees appointed under section 3913.04 of the Revised Code for the benefit of the corporation.

If, within such period of thirty days, the stockholder and the corporation do not agree upon the value of the shares, the corporation, or the dissenting stockholder if he has complied with this section, within sixty days after the expiration of the thirty-day period, may petition the court of common pleas of the county in which the principal office of the corporation is located, to determine the fair cash value of the shares mentioned in such demand as of the day before the vote was taken approving such plan.

If such petition is not filed within the sixty-day period, the fair cash value of the shares is conclusively deemed to be equal to the amount offered to the dissenting stockholder by the corporation if any such offer has been made or, if not, then an amount equal to that demanded by the dissenting stockholder.

Such petition shall contain a brief statement of the facts and shall show the vote and action objected to and facts entitling such dissenting stockholder to the relief demanded.

Upon the filing of such petition, the court, on the motion of the petitioner, shall enter an order fixing a date for hearing, and requiring a notice of the filing and prayer of such petition and of the date for hearing to be given to the respondent or defendant in the manner in which a summons is required to be served or substituted service is required to be made in other cases.

On the day fixed for the hearing of such petition, or any adjournment of it, the court shall determine from the petition and such evidence as is submitted by either party whether the dissenting stockholder is entitled to be paid the fair cash value of any shares, and the number of such shares, and, if the court finds and orders that such stockholder is entitled to be paid the fair cash value of any number of shares, the court shall appoint three appraisers to determine the fair cash value of such number of shares as of the day before the vote objected to was taken, excluding from such fair cash value any appreciation or depreciation in consequence of the mutualization or vote of the corporation, and the court further shall instruct the appraisers respecting their duties in making such determination.

The appraisers forthwith shall proceed to determine the fair cash value, and the appraisers, or a majority of them, shall make a report or award within ten days, unless the court increases that time, and shall file such report in the office of the clerk of the court of common pleas, whereupon, on the motion of either party, the report shall be submitted to the court and considered on such evidence as the court considers relevant, and if the award is found to be reasonable, and is confirmed and approved by the court, judgment shall be rendered against the corporation for the payment of the amount of the award, with interest at six per cent from a date which shall be fixed in such judgment.

If such appraisers, or a majority of them, fail to make and file an award within ten days, or within such further time as may be fixed by the court, or the award is not confirmed by the court, it summarily shall determine the fair cash value of the number of shares and render judgment for it.

Any judgment further shall provide that simultaneously with its payment the certificates evidencing the shares of stock affected shall be surrendered to the corporation and, upon the failure of the holder of the shares to surrender such certificates, the judgment shall stand as a cancellation of such certificates.

The costs of the proceedings, including reasonable compensation to the appraisers to be fixed by the court, shall be assessed or apportioned as the court considers equitable.

Such a proceeding is a special proceeding, and final orders in the proceeding may be reviewed and affirmed, modified, or reversed on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Two or more dissenting stockholders may join as plaintiffs or be joined as defendants in any proceeding under this section, and two or more such proceedings may be consolidated.

A stockholder who so objects in writing and demands in writing payment of the fair cash value of any shares shall not be entitled to vote such shares or to exercise any rights respecting such shares or to receive any dividends or distributions on them, unless the plan of mutualization is abandoned, or, with the consent of the corporation, the objection and demand are withdrawn; provided that if, prior to such abandonment, dividends are paid in money to stockholders who are of the same class as those dissenting and who are of record on or after the day on which the vote was taken authorizing such mutualization, then an amount of money equal to the dividends otherwise payable upon such dissenting shares shall be paid to the holders of record of such shares who would, except for their dissent, be entitled to receive such dividends, and each such payment shall be a credit upon the total amount to be paid for such shares by the corporation. All the holders of such dissenting shares of record at the time of any such abandonment, shall be restored on such abandonment to the status of a stockholder, and any payments made previously on such shares shall be considered as dividends on them.

Any stockholder who has assented to the plan or who has been concluded by the vote of the assenting stockholders, and any stockholder who has objected and made demand in writing for the fair cash value of his shares subsequent to which an agreement has been reached fixing such fair cash value, but who fails to surrender his certificates for cancellation upon payment of the amount to which he is entitled, may be ordered to do so by a decree of the court of common pleas for the county in which the principal office of such corporation is located after notice and hearing in an action instituted by the corporation for that purpose, and such decree may provide that, upon the failure of the stockholder to surrender such certificates for cancellation, the decree shall stand in lieu of such surrender and cancellation.

At any time before there has been a vote of the policyholders approving a plan of mutualization, the corporation may abandon such plan by the same vote of the directors and of the stockholders as was required for its adoption. Upon such abandonment, the rights of any stockholders to be paid for their stock in accordance with the plan, and the rights of any dissenting stockholders to be paid the fair cash value of their stock, whether or not judgment may have been rendered for it, shall terminate, and the corporation shall continue to conduct its business as a domestic stock life insurance corporation as though no plan of mutualization had ever been adopted.

Effective Date: 03-17-1987



Section 3913.04 - Appointment of trustees - deposit retained by superintendent of insurance.

The trustees provided for in section 3913.02 of the Revised Code shall be appointed and vacancies shall be filled by the superintendent of insurance. Such trustees shall be qualified directors of the corporation at the time of such appointment and shall continue as such trustees until the purpose of the trust is accomplished or abandoned, unless they are removed for cause by the superintendent. Said trustees shall file with the superintendent a verified acceptance of their appointment and a declaration that they will faithfully discharge their duties as trustees. Such trustees shall give and file with the superintendent bonds in such an amount as under the circumstances the superintendent deems proper, with sureties thereon approved by the superintendent. All dividends and other sums received by said trustees on the shares of stock held by them shall be immediately repaid to said corporation. The necessary expenses of executing the trust shall be paid by the corporation. All shares held by such trustees are considered as admitted assets of such corporation at their par value.

Neither the retirement of the corporation's capital stock nor the amendment of its articles of incorporation shall affect existing suits, rights, or contracts of such corporation. The deposit of one hundred thousand dollars in securities or mortgages made by such corporation pursuant to section 3907.07 of the Revised Code, shall be retained by the superintendent in trust for the benefit and security of all of the members and policyholders of such corporation.

Effective Date: 10-01-1953



Section 3913.05 - Officers and directors.

When a domestic stock life insurance corporation has become converted into a mutual life insurance corporation, the officers and directors or trustees of the original corporation shall remain as the officers and directors or trustees of the newly converted corporation until the next annual meeting for the election of officers and directors or trustees, when their successors shall be elected in the manner provided in the articles of incorporation and code of regulations previously adopted by said corporation.

Effective Date: 10-01-1953



Section 3913.06 - Board of directors or trustees - corporate powers.

The corporate powers of a mutual life insurance corporation shall be exercised by, and its business and affairs shall be controlled by, a board of directors or trustees composed of not less than three nor more than twenty-one natural persons who are policyholders or members of said corporation. The members of such board shall be at least eighteen years of age, and at least three members must be residents and citizens of this state.

Effective Date: 01-01-1974



Section 3913.07 - Term of directors or trustees.

In order to secure continuity of membership in its board of directors or trustees, the articles of incorporation of any mutual life insurance corporation may provide for division of the board into not more than three classes, as nearly equal in number as possible, and may fix the term of office for each class.

Unless such provision is made in the articles of incorporation, all directors and trustees shall be elected annually.

Effective Date: 10-01-1953



Section 3913.08 - Meetings.

Meetings of the board of directors or trustees of any mutual life insurance corporation shall be upon such notice as the code of regulations prescribes. Attendance of a director or trustee at any meeting constitutes a waiver of notice of such meeting, except when a director or trustee attends the meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. The notice or waiver of notice need not specify the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors or trustees.

Effective Date: 10-01-1953



Section 3913.09 - Executive committee.

If the code of regulations of any mutual life insurance corporation so provides, the board of directors or trustees, by a resolution adopted by a majority of the whole board, may designate three or more of its number to constitute an executive committee, which committee shall, to the extent provided in the resolution or in the code of regulations, have and exercise, during the interim between the meetings of the board, all of the authority of the board in the management of the corporation.

The designation of such committee shall not relieve the board, or any member thereof, of any responsibility imposed by law.

Effective Date: 10-01-1953



Section 3913.10 - Code of regulations.

The code of regulations of any mutual life insurance corporation shall provide that each policyholder of the corporation shall be a member of the corporation.

As used in this section, "policyholder" means the person insured under an individual policy of life insurance, and the person to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract, except where the policy or contract declares some other person to be the owner or holder thereof, in which case such owner or policyholder shall be deemed the policyholder, and except in cases of assignment. In the case of any individual policy or contract insuring two or more persons jointly or in case the policy or contract declares two or more persons to be the owner, the persons insured or declared to be the owner are considered as one policyholder. In case any such policy or contract has been assigned by an assignment absolute on its face to an assignee other than the corporation and such assignment is filed at the principal office of the corporation, then such assignee shall be deemed a policyholder, but for the purpose of determining voting rights such assignment is not effective until thirty days after it has been filed with the corporation. Except as provided in this section an assignee of a policy or contract shall not be deemed a policyholder.

Such code of regulations shall provide that each policyholder who is insured in the sum of at least one thousand dollars, or who is the holder of an annuity which at normal date of maturity requires the payment of one hundred dollars or more annually, and whose insurance or contract of annuity is then in force and has been in force for at least one year prior to a policyholders' meeting, shall be entitled to only one vote, irrespective of the number of policies or contracts held by him or their amount.

The power to make, alter, amend, or repeal the code of regulations is vested in the board of directors or trustees, unless it is reserved to the members by the articles of incorporation.

The code of regulations of a mutual legal reserve life insurance corporation shall provide that such corporation shall issue no policy of life insurance or annuity contract which provides for the payment of any assessment by any policyholder or member in addition to the regular premium charged for such insurance or annuity.

Effective Date: 10-01-1953



Section 3913.11 - Conversion from mutual life to stock life company.

(A) A domestic mutual life insurance company may become a stock life insurance company, pursuant to sections 3913.11 to 3913.13 of the Revised Code, provided that the company have unassigned surplus at least equal to the capital and surplus required under section 3907.05 of the Revised Code for a life insurance company to commence business in this state, that such conversion will benefit the company, that adequate provision for protection of the policyholders' interests is made, and that such conversion is not inequitable, unreasonable, or contrary to law. "Policyholder," as used in sections 3913.11 to 3913.13 of the Revised Code, means a policyholder as defined in section 3913.10 of the Revised Code and the qualifications for voting shall be as provided in that section.

(B) The board of directors of a mutual life insurance company desiring to become a stock life insurance company shall, by a majority vote, adopt a resolution stating the reason it believes such conversion would be of benefit to the company and its policyholders, and setting forth a plan of conversion and explanation thereof, a schedule of the steps to be followed in effecting the conversion, and a statement of the organization of the new company and its capitalization, including the number of shares of capital stock and the price per share for which the stock is to be issued. Five certified copies of such resolution shall be filed with the superintendent of insurance, together with the following:

(1) A copy of the charter or articles of incorporation of the company, together with the proposed articles of incorporation of the new company;

(2) Complete annual financial statements of the company for the five accounting periods immediately preceding the date of the resolution, based on generally recognized insurance accounting principles;

(3) A draft of the prospectus to be sent to the policyholders, which shall contain a full disclosure of the details of the proposed conversion;

(4) Such other and further statements, affidavits, books, records, papers, information, and data, as the superintendent may require.

(C) Within thirty days of the filing of the resolution and supporting documents and information required by division (B) of this section, the superintendent shall review them, and if it appears on their face that such conversion meets the requirements contained in division (A) of this section, he shall order an examination of the company. If he finds that such conversion does not meet the requirements contained in division (A), he shall issue a written order prohibiting the conversion, stating in detail the reasons therefor. The company may, within thirty days after issuance of such order of prohibition, submit modifications to the proposed conversion, and if the superintendent finds that the conversion as so modified meets the requirements contained in division (A) he shall rescind his prior order and order an examination of the company. The examination conducted pursuant to this section shall be such as is necessary to verify that such conversion will meet the requirements contained in division (A). The expenses of such examination shall be paid by the company.

(D) Upon completion of the examination, the superintendent shall appoint an appraisal committee, consisting of a fellow of the society of actuaries, an attorney at law, and a person who by reason of knowledge and experience is specially qualified in the valuation of insurance companies. No member of such committee shall have any direct or indirect interest in the company's affairs, nor shall any member be an employee of the department of insurance. Each such appraiser shall receive reasonable compensation for his services, plus reasonable expenses, as approved by the superintendent, which compensation and expenses shall be paid by the company. The appraisal committee shall determine the value of the company as of the date of the examination conducted pursuant to this section, taking into consideration the admitted and non-admitted assets, reserves, and other liabilities, equity in unearned premium reserves, the value of the agency plant, the value of insurance in force, and any other factor affecting the value of the company.

The appraisal committee shall confirm or modify the determination of the board of directors as to the consideration to be given to each policyholder, including, if applicable, the number of shares of the new corporation and establish the priority rights for subscription to any additional shares that may be issued to each policyholder pursuant to section 3913.12 of the Revised Code. Certified copies of the report of the appraisers shall be filed with the superintendent and sent to the company.

(E) Within sixty days after the appraisal committee files its report with the superintendent, the company shall call a meeting of policyholders. Notice of the time and place of such meeting shall be sent by mail to each policyholder at his post office address as it appears on the books of the company, and to the superintendent, at least thirty days prior to such meeting. Such notice shall include a copy of the prospectus required under division (B)(3) of this section as approved by the superintendent, a summary of the examination approved by the superintendent, a uniform ballot for voting on the question of conversion, together with a postage prepaid envelope for the return of such ballot, a copy or summary of the report of the appraisal committee, a statement of the consideration to be given to the policyholder, including, if applicable, the number of shares of the new company to be issued to the policyholder and the priority rights of the policyholder for subscription to any additional shares that may be issued, and a statement that if the conversion is approved by the policyholders, the superintendent will fix a time and place for a public hearing on such conversion not more than sixty days after the date of such meeting. The superintendent shall appoint sufficient inspectors to conduct the voting at said meeting and to determine all questions concerning the verification of ballots, the qualifications of voters, and the canvass of the vote. The inspectors shall certify to the superintendent and to the company the result of such proceedings. Voting at such meeting may be in person, by proxy, or by mail as provided in this division. All necessary expenses incurred by the department in connection with such meeting, and certified by the superintendent, shall be paid by the company.

(F) If such conversion is approved at such meeting by the affirmative vote of a majority of the policyholders of such company voting at the meeting, the superintendent shall fix the time and place for a public hearing not more than sixty days after the date of such meeting. Otherwise, he shall issue an order prohibiting the conversion. Notice of the time and place of such hearing shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county where the home office of the company is located, and in Franklin county, and the last such publication shall be at least fifteen days prior to the date of such hearing. The expenses of publication of notice shall be paid by the company. At such hearing, the superintendent shall hear any person adversely affected by the conversion, who may present his position, arguments, or contentions, offer and examine witnesses, and present evidence tending to show that such conversion does not meet the requirements contained in division (A) of this section. If the superintendent finds that such conversion meets such requirements, he shall issue his written order accepting the report of the appraisal committee and authorizing the conversion. Otherwise, he shall issue such order as is appropriate to his findings.

(G) At or after the issuance of the order authorizing the conversion, the articles of incorporation of the new company as approved by the superintendent shall be filed with the secretary of state. When such articles of incorporation of the new company are filed and accepted by the secretary of state, the mutual life insurance company shall become a stock life insurance company, and all property of every description and every interest therein, and all obligations of, belonging to, or due the mutual company shall thereafter be considered vested in the stock company without further act or deed. The stock insurance company shall be liable for all obligations of the mutual company and any claim existing or action or proceeding pending by or against the company may be prosecuted to judgment, with right of appeal as in other cases, as if such conversion had not taken place. All rights of creditors, and all liens upon the property of the mutual company shall be preserved unimpaired, limited in lien to the property affected by such liens immediately prior to the effective date of the conversion.

The directors and officers of the mutual company shall serve as the directors and officers of the new company, until new directors and officers have been duly elected and qualified pursuant to the articles of incorporation and by-laws of the new company, and as otherwise provided by law.

(H) Upon the conversion becoming effective pursuant to division (G) of this section, the new company shall forthwith proceed with winding up the affairs of the mutual company, and with the issuance of stock and priority rights in accordance with section 3913.12 of the Revised Code. Within six months after such effective date of the conversion, the new company shall file with the superintendent a written report containing such information as the superintendent may require to fully apprise him of the status of the conversion and whether it has been or is being carried out in accordance with its terms and according to law.

Effective Date: 09-24-1986



Section 3913.12 - Consideration to policyholders in effecting conversion.

(A) In effecting a conversion of a mutual life insurance company into a stock life insurance company, each policyholder is entitled to consideration in an amount equal to his equitable share of the value of the mutual company as provided for in the plan of conversion. Such consideration may be in the form of stock, either common or preferred, warrants, bonds, debentures, cash, or increased benefits. If the plan provides for consideration in the form of stock and if such equitable share of the value of the mutual company entitles a policyholder to a fractional share of stock, he shall have the option of receiving the value of such fractional share in cash or of purchasing such additional fraction as will entitle him to a full share. If the plan of conversion provides for consideration in the form of stock and if the initial issue of stock of the new company exceeds the number of shares to which the policyholders are entitled in the aggregate, each policyholder is also entitled to preemptive rights in subscribing to his proportionate number of shares of such excess.

(B) The value of the company is the value as determined by the appraisal committee pursuant to division (D) of section 3913.11 of the Revised Code, and approved by the superintendent of insurance. The equitable share of the value of the new company held by each policyholder shall be determined by the ratio which the premiums paid by the policyholder and the dividends paid or credited to him during the three year period preceding, and the reserve on his policy on, the date of the examination conducted pursuant to division (C) of section 3913.11 of the Revised Code bear to the total premiums received and dividends paid or credited by the company during the same period and the reserves on all policies, appropriate weight being given to premiums, dividends, and reserves as the company with the approval of the superintendent of insurance deems appropriate in the circumstances.

(C) Upon conversion of a mutual life insurance company to a stock life insurance company, each policyholder's ownership interest in the mutual company terminates except for the shares of the new company or other consideration in lieu thereof which said policyholder is entitled to receive and except for all other rights arising under his policy or policies of insurance.

Effective Date: 09-24-1986



Section 3913.13 - Appeal of policyholder adversely affected.

Any policyholder adversely affected by an order of the superintendent of insurance pursuant to division (F) of section 3913.11 of the Revised Code, may appeal to the court of common pleas of Franklin county pursuant to section 119.12 of the Revised Code.

Effective Date: 07-17-1970



Section 3913.20 - Conversion to stock insurance corporation other than life definitions.

As used in sections 3913.20 to 3913.23, inclusive, of the Revised Code:

(A) "Policy" means a contract of insurance, other than life insurance issued on the mutual plan, and includes the master contract for group insurance, and also includes any policy or policies from or in continuation of which a policy in effect on the date of the examination conducted pursuant to division (C) of section 3913.21 of the Revised Code has been reissued or renewed.

(B) "Policyholder" means the person, group of persons, association, corporation, partnership, or other entity named as the insured under a mutual policy of insurance other than life issued and in force on the date of the examination conducted pursuant to division (C) of section 3913.21 of the Revised Code.

Effective Date: 11-06-1969



Section 3913.21 - Stock insurance conversion definitions.

(A) A domestic mutual insurance company other than life may become a stock insurance corporation other than life, pursuant to sections 3913.20 to 3913.23 of the Revised Code, provided that such conversion will benefit the company, that adequate provision for protection of the policyholders' interests is made, and that such conversion is not inequitable, unreasonable, or contrary to law.

(B) The board of directors of a mutual company desiring to become a stock insurance corporation shall, by a majority vote, adopt a resolution stating the reason it believes such conversion would be of benefit to the company and its policyholders, and setting forth a plan of conversion and explanation thereof, a schedule of the steps to be followed in effecting the conversion, and a statement of the organization of the new corporation and its capitalization, including the number of shares of capital stock and the price per share for which the stock is to be issued. Five certified copies of such resolution shall be filed with the superintendent of insurance, together with the following:

(1) A copy of the charter or articles of incorporation of the company, together with the proposed articles of incorporation of the new corporation;

(2) Complete financial statements of the company, both current and for the five accounting periods immediately preceding the date of the resolution, based on generally recognized insurance accounting principles, including a statement of the nonadmitted assets and equity in the unearned premium reserve, income statement, and other statements and data necessary to show the true financial condition of the company;

(3) A draft of the prospectus to be sent to the policyholders, which shall contain a full disclosure of the details of the proposed conversion;

(4) Such other and further statements, affidavits, books, records, papers, information, and data, as the superintendent may require.

(C) Within thirty days of the filing of the resolution and supporting documents and information required by division (B) of this section, the superintendent shall review them, and if it appears on their face that such conversion meets the requirements contained in division (A) of this section, the superintendent shall order an examination of the company. If the superintendent finds that such conversion does not meet the requirements contained in division (A) of this section, the superintendent shall issue a written order prohibiting the conversion, stating in detail the reasons therefor. The company may, within thirty days after issuance of such order of prohibition, submit modifications to the proposed conversion, and if the superintendent finds that the conversion as so modified meets the requirements contained in division (A) of this section the superintendent shall rescind the prior order and order an examination of the company. The examination conducted pursuant to this section shall be such as is necessary to verify that such conversion will meet the requirements contained in division (A) of this section. The expenses of such examination shall be paid by the company.

(D) Upon completion of the examination, the superintendent shall appoint an appraisal committee, consisting of a certified public accountant, an attorney at law, and a person who by reason of knowledge and experience is specially qualified in the valuation of insurance companies. No member of such committee shall have any direct or indirect interest in the company's affairs, nor shall any member be an employee of the department of insurance. Each such appraiser shall receive reasonable compensation for the appraiser's services, plus reasonable expenses, as approved by the superintendent, which compensation and expenses shall be paid by the company. The appraisal committee shall determine the value of the company as of the date of the examination conducted pursuant to this section, taking into consideration the admitted and nonadmitted assets, liabilities, equity in unearned premium reserves, the value of the agency plant, the value of insurance in force, and any other factor affecting the value of the company. Surplus contribution notes issued and outstanding under section 3901.72 of the Revised Code shall be considered as liabilities in determining the value of the company.

The appraisal committee shall also determine the number of shares of the new corporation and priority rights for subscription to shares to be issued to each policyholder pursuant to section 3913.22 of the Revised Code. Certified copies of the report of the appraisers shall be filed with the superintendent and sent to the company.

(E) Within sixty days after the appraisal committee files its report with the superintendent, the company shall call a meeting of the mutual policyholders. Notice of the time and place of such meeting shall be sent by mail to each policyholder at his post office address as it appears on the books of the applicant, and to the superintendent, at least thirty days prior to such meeting. Such notice shall include a copy of the prospectus required under division (B)(3) of this section as approved by the superintendent, a summary of the examination approved by the superintendent, a uniform ballot for voting on the question of conversion, together with a postage prepaid envelope for the return of such ballot, a copy or summary of the report of the appraisal committee, and a statement of the number of shares of the new corporation to be issued to the policyholder and the priority rights of the policyholder for subscription to any additional shares that may be issued. The superintendent shall appoint sufficient inspectors to conduct the voting at said meeting and to determine all questions concerning the verification of ballots, the qualifications of voters, and the canvass of the vote. The inspectors shall certify to the superintendent and to the applicant the result of such proceedings. All necessary expenses incurred by the department in connection with such meeting, and certified by the superintendent, shall be paid by the company.

(F) If a majority of votes cast are in favor of conversion, the superintendent shall fix the time and place for a public hearing. Otherwise, the superintendent shall issue an order prohibiting the conversion. Thirty days notice of such hearing shall be sent by mail to each policyholder, and notice of the time and place of such hearing shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county where the home office of the company is located, and in Franklin county, and the last such publication shall be at least fifteen days prior to the date of such hearing. The expenses of mailing and publication of notice shall be paid by the company. At such hearing, the superintendent shall hear any person adversely affected by the conversion, who may present a position, arguments, or contentions, offer and examine witnesses, and present evidence tending to show that such conversion does not meet the requirements contained in division (A) of this section. If the superintendent finds that such conversion meets such requirements, the superintendent shall issue a written order accepting the report of the appraisal committee and authorizing the conversion. Otherwise, the superintendent shall issue such order as is appropriate to the superintendent's findings.

(G) At or after the issuance of the order of authorizing the conversion, the articles of incorporation of the new corporation as approved by the superintendent shall be filed with the secretary of state. When such articles of incorporation of the new corporation are filed and accepted by the secretary of state, the mutual insurance company shall become a stock insurance corporation, and all property of every description and every interest therein, and all obligations of, belonging to, or due the mutual company shall thereafter be taken and deemed to be vested in the stock corporation without further act or deed. The stock insurance corporation shall be liable for all obligations of the mutual company and any claim existing or action or proceeding pending by or against the company may be prosecuted to judgment, with right of appeal as in other cases, as if such conversion had not taken place. All rights of creditors, and all liens upon the property of the mutual company shall be preserved unimpaired, limited in lien to the property affected by such liens immediately prior to the effective date of the conversion. The holders of surplus contribution notes issued and outstanding under section 3941.10 of the Revised Code shall have the option of continuing to hold such notes for repayment according to their terms, or of cancelling such notes in exchange for such shares of stock in the new corporation as the amount of unpaid principal and interest will purchase. If such unpaid principal and interest entitle the holder of any such notes to a fractional share of stock upon their cancellation, the holder shall have the option of receiving the value of such fractional share in cash or of purchasing such additional fraction as will entitle the holder to a full share.

The directors and officers of the mutual company shall serve as the directors and officers of the new corporation, until new directors and officers have been duly elected and qualified pursuant to the articles of incorporation and by-laws of the new corporation, and as otherwise provided by law.

(H) Upon the conversion becoming effective pursuant to division (G) of this section, the new corporation shall forthwith proceed with winding up the affairs of the mutual company, and with the issuance of stock and priority rights in accordance with section 3913.22 of the Revised Code. Within six months after such effective date of the conversion, the new corporation shall file with the superintendent a written report containing such information as the superintendent may require to become fully apprised of the status of the conversion and whether it has been or is being carried out in accordance with its terms and according to law.

Effective Date: 03-03-1996



Section 3913.22 - Rights of mutual policyholders in effecting conversion.

(A) In effecting a conversion of a mutual insurance company into a stock insurance corporation pursuant to sections 3913.20 to 3913.23, inclusive, of the Revised Code, each mutual policyholder is entitled to such shares of stock of the new corporation as his equitable share of the value of the mutual company will purchase. If such equitable share of the value of the mutual company entitles a policyholder to a fractional share of stock, he shall have the option of receiving the value of such fractional share in cash or of purchasing such additional fraction as will entitle him to a full share. If the initial issue of stock to the new corporation exceeds the number of shares to which the mutual policyholders are entitled in the aggregate, each mutual policyholder is also entitled to preemptive rights in subscribing to his proportionate number of shares of such excess.

(B) The value of the company is the value as determined by the appraisal committee pursuant to division (D) of section 3913.21 of the Revised Code, and approved by the superintendent of insurance. The equitable share of the value of the company held by each mutual policyholder shall be determined as follows:

(1) By the ratio which the total net premiums paid, in respect to his mutual policy or policies in force on the date of the examination conducted pursuant to division (C) of section 3913.21 of the Revised Code, within the period including the five accounting periods preceding the date of such examination and including the time from the end of the last such accounting period to the date of the examination, bears to the total net premiums paid in the same period in respect to all mutual policies of the company in force on the date of such examination; or

(2) If the company is a perpetual deposit insurance company, by the ratio which each mutual policyholders premium deposit bears to the total premium deposits held by the company, provided that, if the company has held the premium deposit for less than five years, the equitable share of each mutual policyholder is ten per cent of such ratio for each full six month period said deposit has been held by the company. As used in this section, "net premium" means gross premium less return premium and dividends paid.

(C) Shares shall be issued to the owner or owners of a mutual policy in force on the date of the examination conducted pursuant to division (C) of section 3913.21 of the Revised Code, as such owner or owners appear on the face of the policy. If ownership of a policy has been assigned by a writing absolute on its face to an assignee other than the mutual company, and such assignment is in effect and on file at the principal office of the new corporation on the date shares are issued the assignee shall be deemed the owner of the policy.

(D) From and after the date of issuance of shares to a policyholder pursuant to sections 3913.20 to 3913.24, inclusive, of the Revised Code, his ownership interest in the company as a mutual policyholder terminates, and such ownership interest shall thenceforth be represented solely by the shares of stock in the new corporation issued to him, but no other rights or liabilities of the policyholder arising under his policy are affected by such issuance of stock.

Effective Date: 12-17-1971



Section 3913.23 - Appeal of policyholder adversely affected.

Any policyholder adversely affected by an order of the superintendent of insurance pursuant to division (F) of section 3913.21 of the Revised Code, may appeal to the court of common pleas of Franklin county pursuant to section 119.12 of the Revised Code.

Effective Date: 11-06-1969



Section 3913.25 - Reorganization of mutual insurance company as stock insurance company definitions.

As used in sections 3913.25 to 3913.38 of the Revised Code:

(A) "Intermediate holding company" means a stock corporation that owns all of the shares of voting stock of one or more reorganized stock companies after a reorganization under sections 3913.25 to 3913.38 of the Revised Code. "Intermediate holding company" also means a stock corporation that is the parent or subsidiary of another intermediate holding company.

(B) "Mutual insurance company" means a domestic or foreign mutual life insurance company or a domestic or foreign mutual insurance company other than a mutual life insurance company.

(C) "Mutual insurance holding company" means a domestic mutual insurance holding company incorporated pursuant to a reorganization plan adopted under sections 3913.26 to 3913.28 of the Revised Code, which company is the parent company of a reorganized stock company or of an intermediate holding company.

(D) "Policyholder" has the same meaning as in section 3913.10 of the Revised Code when used with respect to a life insurance company, and has the same meaning as in section 3913.20 of the Revised Code when used with respect to an insurance company other than a life insurance company.

(E) "Reorganization plan" means a reorganization plan adopted by a mutual insurance company's board of directors in accordance with section 3913.26 of the Revised Code.

(F) "Reorganized stock company" means the domestic or foreign stock insurance company resulting from a domestic or foreign mutual insurance company's reorganization under sections 3913.25 to 3913.38 of the Revised Code.

(G) "Voting stock" means securities of any class or any ownership interest having voting power for the election of directors, trustees, or management of a person, other than securities having voting power only as a result of the occurrence of a contingency.

Effective Date: 09-16-1997



Section 3913.26 - Reorganization of mutual insurance company as stock insurance company.

(A) A mutual insurance company, by itself or together with one or more other mutual insurance companies acting pursuant to a joint reorganization plan, may reorganize in accordance with the requirements of sections 3913.25 to 3913.38 of the Revised Code.

(B)

(1) A mutual insurance company may adopt a reorganization plan that is consistent with the requirements of sections 3913.25 to 3913.38 of the Revised Code. Such a reorganization plan may only be adopted by the affirmative vote of not less than two-thirds of the mutual insurance company's board of directors.

(2) At any time prior to the mailing to policyholders of the notice pursuant to division (B) of section 3913.27 of the Revised Code, which notice includes a summary of the reorganization plan, a mutual insurance company's board of directors may amend the reorganization plan by the affirmative vote of not less than two-thirds of the board of directors. At any time before a reorganization plan has received the approval of the superintendent of insurance under section 3913.28 of the Revised Code, a mutual insurance company's board of directors may withdraw the reorganization plan by the affirmative vote of not less than two-thirds of the board of directors.

(C) A reorganization plan shall provide for the incorporation of a mutual insurance holding company, and shall provide for the continuation of the corporate existence of the mutual insurance company as a stock insurance company.

(D) A reorganization plan shall provide that all of the initial shares of voting stock of a reorganized stock company shall be issued to its parent mutual insurance holding company or to an intermediate holding company. Nothing in sections 3913.25 to 3913.38 of the Revised Code, however, shall be construed as limiting or restricting the authority of a reorganized stock company or of an intermediate holding company to issue securities other than voting stock.

(E)

(1) A reorganization plan shall provide that the membership interests of the policyholders of a mutual insurance company shall become membership interests in the mutual insurance holding company, and that concurrently the policyholders' membership interests in the mutual insurance company shall be extinguished.

(2) A reorganization plan shall provide that the policyholders of the reorganized stock company shall become members of the mutual insurance holding company in accordance with the articles of incorporation and the code of regulations of the mutual insurance holding company.

(F) A reorganization plan shall provide that the mutual insurance holding company shall at all times own a majority of the voting stock of the reorganized stock company. Alternatively, a reorganization plan shall provide that the mutual insurance holding company shall at all times own a majority of the voting stock of an intermediate holding company, which intermediate holding company shall at all times own all of the voting stock of the reorganized stock company. The shares of voting stock required to be owned by the mutual insurance holding company, and by the intermediate holding company, if any, shall not be pledged, hypothecated, or in any way encumbered with regard to any obligation, guaranty, or commitment undertaken by or on behalf of the mutual insurance holding company, or the intermediate holding company, if any.

(G) The board of directors of a mutual insurance company shall file all of the following with the superintendent within ninety days after adopting a reorganization plan:

(1) The reorganization plan;

(2) The forms of notices to be provided to policyholders under division (B) of section 3913.27 of the Revised Code;

(3) The form of proxy, if any, to be solicited from policyholders;

(4) The proposed articles of incorporation and code of regulations for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company. The articles of incorporation and code of regulations shall be signed by the chairperson of the board, the president or vice-president, and by the secretary or an assistant secretary, of the mutual insurance company.

(5) Such other documents or information as the superintendent may require.

(H) Nothing in sections 3913.25 to 3913.38 of the Revised Code shall limit or restrict an intermediate holding company's authority under section 1701.13 of the Revised Code to form or acquire the control of other corporations, whether domestic or foreign, profit or nonprofit.

Effective Date: 09-16-1997



Section 3913.27 - Vote on reorganization plan.

(A) A reorganization plan adopted by a mutual insurance company's board of directors pursuant to section 3913.26 of the Revised Code shall be voted upon by a mutual insurance company's policyholders at a policyholders' meeting. A policyholder is entitled to cast only one vote, in person or by proxy, on the reorganization plan regardless of the number of policies or contracts that the policyholder may own or hold. Only proxies specifically related to the reorganization plan shall be used in determining whether the reorganization plan is approved pursuant to division (C) of this section.

(B) All policyholders shall be given notice of the policyholders' meeting to vote upon the reorganization plan at least thirty days prior to the date fixed for the policyholders' meeting. Notice of the time and place of such meeting shall be sent by mail to each policyholder at the policyholder's post office address as it appears on the books and records of the company. The notice shall include a summary of the reorganization plan adopted by the board of directors, including an analysis of the material financial aspects and potential for dilution of policyholders' interests in the mutual insurance company under the reorganization plan, a uniform ballot for voting on the question of the reorganization plan, and a statement informing the policyholders that the superintendent of insurance may fix a time and place for a public hearing on the reorganization plan, to be held within thirty days after the superintendent's receipt of written notice from the board of directors of the policyholders' approval of the reorganization plan.

(C) A reorganization plan shall be approved upon receiving the affirmative vote of at least a majority of the votes cast by policyholders.

(D)

(1) If a reorganization plan is approved at the policyholders' meeting, the board of directors of a mutual insurance company shall provide the superintendent with written notice of that approval within ten days after the policyholders' meeting.

(2) The superintendent may, within ten days after receiving the notice from the board of directors, provide written notice to the mutual insurance company of the superintendent's intent to conduct one or more public hearings on the reorganization plan. At a minimum, the superintendent's notice to the mutual insurance company shall include a time and a place for the first public hearing, which shall be held within thirty days after the superintendent's receipt of the notice from the board of directors.

(3) Within ten days after the mutual insurance company's receipt of a notice from the superintendent of the superintendent's intent to conduct one or more public hearings on the reorganization plan, if such notice is provided, the mutual insurance company shall provide notice of the time and place of such hearing by causing this information to be published once each week for two consecutive weeks in a newspaper published and of the largest circulation in the counties of Cuyahoga, Franklin, Hamilton, and Lucas, in the county in this state in which the mutual insurance company has its principal office, and in the newspaper of the largest circulation in the state capital of each state of the United States in which the company maintains an office or agency for the solicitation of insurance.

(E) The proposed articles of incorporation and code of regulations for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company, as filed with the superintendent pursuant to division (G)(4) of section 3913.26 of the Revised Code, shall also be voted upon by the mutual insurance company's policyholders at the policyholders' meeting held pursuant to this section. The articles of incorporation and code of regulations shall be adopted upon receiving the affirmative vote of at least a majority of the votes cast by policyholders.

(F) At all public hearings conducted by the superintendent pursuant to the superintendent's authority under division (D)(2) of this section, the superintendent may summon and compel the attendance and testimony of witnesses and the production of books and papers. The superintendent shall hear the testimony of persons claiming to be adversely affected by the reorganization plan, and of others wishing to comment on the reorganization plan. Such persons may present a position and offer comments concerning the reorganization plan, including a position and comments concerning whether the reorganization plan is fair and equitable to the mutual insurance company's policyholders and whether it complies with sections 3913.25 to 3913.38 of the Revised Code.

(G) A mutual insurance company's failure to provide a member or members with the notice required by this section shall not impair the validity of any action taken under sections 3913.25 to 3913.38 of the Revised Code, if the mutual insurance company has complied substantially and in good faith with all notice requirements. The determination as to such compliance shall be made by the superintendent.

Effective Date: 09-16-1997



Section 3913.28 - Approving reorganization plan.

(A) A mutual insurance company shall not proceed with a reorganization plan approved by the mutual insurance company's policyholders under section 3913.27 of the Revised Code until the reorganization plan has been reviewed by, and has received the approval of, the superintendent of insurance, and the articles of incorporation for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company, have been examined and approved by the attorney general in accordance with this section.

(B) The superintendent shall approve a reorganization plan if, upon review, the superintendent finds all of the following:

(1) The adoption, approval, and contents of the reorganization plan comply with sections 3913.25 to 3913.38 of the Revised Code;

(2) The mutual insurance company has properly filed all documents, forms, and other information required by division (G) of section 3913.26 of the Revised Code;

(3) The reorganization plan is fair and equitable to the mutual insurance company's policyholders.

(C) The superintendent may retain qualified experts, at the mutual insurance company's expense, to assist in reviewing the reorganization plan.

(D) The superintendent shall approve or reject a reorganization plan not later than sixty days after the later of the approval of the reorganization plan by the mutual insurance company's policyholders or the completion of public hearings held in accordance with section 3913.27 of the Revised Code. The superintendent may extend this time period by an additional sixty days by providing written notice to the mutual insurance company.

(E) Upon deciding to approve or to reject a reorganization plan, the superintendent shall notify the mutual insurance company of the decision by regular mail. If the superintendent rejects a reorganization plan, the superintendent's notice shall detail the reasons for the rejection.

(F) A mutual insurance company shall file the following documents with the superintendent within thirty days after receiving notice from the superintendent of the superintendent's approval of a reorganization plan:

(1) The minutes of the policyholders' meeting at which the reorganization plan was approved;

(2) The articles of incorporation and code of regulations for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company, as adopted by the mutual insurance company's policyholders under section 3913.27 of the Revised Code.

(G)

(1) A mutual insurance company shall submit the articles of incorporation for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company, as adopted by the mutual insurance company's policyholders under section 3913.27 of the Revised Code, to the attorney general for the attorney general's examination and approval. If, upon examination, the attorney general finds that the articles of incorporation are in accordance with applicable sections of the Revised Code, and not inconsistent with the constitution and laws of the United States and of this state, the attorney general shall approve of the articles of incorporation. The attorney general shall notify the mutual insurance company of the approval by regular mail.

(2) Upon obtaining the approvals of the superintendent and the attorney general under this section, the mutual insurance company's board of directors shall file the following with the secretary of state:

(a) A certificate of reorganization, signed by the chairperson of the board, the president or a vice-president, and the secretary or an assistant secretary of the mutual insurance company. The articles of incorporation for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company, as adopted by the mutual insurance company's policyholders under section 3913.27 of the Revised Code, shall accompany the certificate of reorganization.

(b) A statement, signed by the chairperson of the board, the president or a vice-president, and the secretary or an assistant secretary, of the mutual insurance company, of the manner of the adoption of the articles of incorporation for the mutual insurance holding company and the reorganized stock company, and, if applicable, for an intermediate holding company;

(c) Copies of the approvals obtained from the superintendent and attorney general under this section.

(H) A reorganization plan shall be effective upon the filing of all of the documents and statements required by division (G) of this section, or at such later date as the certificate of reorganization may provide.

(I) After a reorganization plan takes effect, the superintendent shall have jurisdiction over the mutual insurance holding company, and, if applicable, over an intermediate holding company, in order to ensure that the interests of the mutual insurance company's policyholders are protected.

Effective Date: 09-16-1997



Section 3913.29 - Amendments to articles of incorporation.

(A) Proposed amendments to the articles of incorporation of a mutual insurance holding company may be adopted at any members' meeting. The board of directors of a mutual insurance holding company shall provide notice of any members' meeting conducting a vote on the adoption of an amendment to the articles of incorporation in a newspaper of general circulation published in the county where the company's principal place of business is located, at least thirty days prior to the members' meeting. Where the amendment is not inconsistent with the constitution and laws of this state and of the United States, the amendment may be adopted by the affirmative vote of at least three-fifths of the members present and voting at the meeting. After adopting an amendment, the board of directors shall submit the amendment to the attorney general for examination and approval.

(B) If, upon examination, the attorney general finds that the amendments adopted at the members' meeting are in accordance with applicable sections of the Revised Code, and are not inconsistent with the constitution and laws of the United States and of this state, the attorney general shall approve of the amendment to the articles of incorporation.

(C) Upon receiving the approval of the attorney general, the amendment and a certificate of the attorney general's approval shall be filed in the office of the secretary of state, and shall thereupon be in effect. After recording the amendment, the secretary of state shall deposit a copy thereof with the superintendent of insurance.

Effective Date: 09-16-1997



Section 3913.30 - Continuation of corporate existence, directors and officers.

(A) Upon a reorganization plan taking effect in accordance with section 3913.28 of the Revised Code, the corporate existence of the mutual insurance company shall continue in the reorganized stock company. On the effective date of the reorganization, all of the assets, rights, franchises, and interests of the mutual insurance company in and to every species of property, whether real, personal, or mixed, and any accompanying choses in action, shall be vested in the reorganized stock company, without any deed or transfer, and the reorganized stock company shall assume all the obligations and liabilities of the mutual insurance company.

(B) Unless otherwise specified in a reorganization plan, those persons who are the directors and officers of a mutual insurance company on the effective date of the reorganization shall serve as the directors and officers of the reorganized stock company until new directors and officers are elected pursuant to the reorganized stock company's articles of incorporation and code of regulations.

Effective Date: 09-16-1997



Section 3913.31 - Payment or reimbursement of costs and expenses.

All costs and expenses of the process of a reorganization under sections 3913.25 to 3913.38 of the Revised Code shall be paid for or reimbursed by the mutual insurance company, the reorganized stock company, or an intermediate holding company.

Effective Date: 09-16-1997



Section 3913.32 - Reorganization by merging or consolidating membership interests.

(A) A mutual insurance company may reorganize by merging its policyholders' membership interests into a domestic or foreign mutual insurance holding company and continuing the corporate existence of the mutual insurance company as a reorganized stock company. A mutual insurance company reorganizing under this section shall comply with all applicable provisions of sections 3913.25 to 3913.38 of the Revised Code, and all applicable laws of foreign jurisdictions, to effect the reorganization.

(B) A domestic or foreign mutual insurance holding company may reorganize by merging or consolidating its membership interests into another domestic or foreign mutual insurance holding company. A domestic or foreign mutual insurance holding company reorganizing under this division shall comply with all applicable provisions of sections 3913.25 to 3913.38 of the Revised Code, and all applicable laws of foreign jurisdictions, to effect the reorganization.

Effective Date: 09-16-1997



Section 3913.33 - Rights and status of membership.

A membership interest in a mutual insurance holding company is not a security under the laws of this state. No member of a mutual insurance holding company may transfer membership in the mutual insurance holding company or any right arising from membership.

Effective Date: 09-16-1997



Section 3913.34 - Applying other insurance laws.

(A) Sections 3913.11 to 3913.13 and 3913.20 to 3913.23 of the Revised Code shall apply to a mutual insurance holding company as if the mutual insurance holding company were a domestic mutual insurance company. The members of the mutual insurance holding company are deemed to be members of a domestic mutual insurance company for all purposes of such sections.

(B) A reorganization of a domestic mutual life insurance company subject to sections 3913.25 to 3913.38 of the Revised Code also is subject to sections 3907.09 to 3907.11 of the Revised Code, if applicable, but is not subject to sections 3901.32 to 3901.323 of the Revised Code.

(C) Notwithstanding division (B) of this section, for a period of five years following the effective date of a reorganization under sections 3913.25 to 3913.38 of the Revised Code, no person shall acquire control of a reorganized stock company without compliance with sections 3901.32 to 3901.323 of the Revised Code. For purposes of this division, "control" has the same meaning as in division (B) of section 3901.32 of the Revised Code, except that control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing five per cent or more of the voting securities of any other person.

(D) An intermediate holding company or, if there is no such company, a reorganized stock company shall not issue shares of stock, in addition to the shares issued pursuant to the reorganization plan under which the company was formed, without the prior approval of the mutual insurance holding company as its majority shareholder. The prior approval of the mutual insurance holding company must be evidenced by a resolution of the board of directors of the mutual insurance holding company delivered to the board of directors of the intermediate holding company or the reorganized stock company prior to the issuance of the additional shares.

(E) A mutual insurance holding company, and an intermediate holding company, if any, are deemed to be insurers subject to sections 3901.07, 3901.071, and 3901.48 of the Revised Code.

Effective Date: 09-16-1997



Section 3913.35 - Reorganization, dissolution, liquidation.

(A) A mutual insurance holding company, and, if applicable, its intermediate holding company, are deemed to be insurers subject to sections 3903.01 to 3903.76 of the Revised Code. A mutual insurance holding company and the intermediate holding company accordingly are deemed to be parties to any proceeding under sections 3903.01 to 3903.76 of the Revised Code involving an insurance company that is a subsidiary of the mutual insurance holding company or of the intermediate holding company as a result of a reorganization under sections 3913.25 to 3913.38 of the Revised Code.

(B) In any proceeding under sections 3903.01 to 3903.76 of the Revised Code involving a reorganized stock company, the assets of the mutual insurance holding company, and, if applicable, its intermediate holding company, are deemed to be assets of the reorganized stock company for purposes of satisfying claims of the policyholders of the reorganized stock company.

(C) A mutual insurance holding company, and, if applicable, its intermediate holding company, shall not be dissolved or liquidated without compliance with the provisions of Chapter 3903. of the Revised Code. Such companies are deemed to be domestic insurance companies for purposes of a dissolution or liquidation under Chapter 3903. of the Revised Code.

Effective Date: 09-16-1997



Section 3913.36 - Time limit for challenges.

Any action challenging the validity of, or arising out of, actions taken or proposed to be taken in connection with a reorganization under sections 3913.25 to 3913.38 of the Revised Code shall be commenced no later than thirty days after the effective date of the reorganization.

Effective Date: 09-16-1997



Section 3913.37 - Rules.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of sections 3913.25 to 3913.38 of the Revised Code.

Effective Date: 09-16-1997



Section 3913.38 - Attorney general may review transactions involving nonprofit health care entities.

The attorney general may, under authority granted under common law and sections 109.23, 109.24, 109.34, and 109.35 of the Revised Code, review any transaction, as defined in section 109.34 of the Revised Code, involving nonprofit health care entities. Nothing in section 3901.043 or sections 3913.25 to 3913.37 of the Revised Code shall be construed to limit the independent authority of the attorney general to protect and preserve charitable assets and charitable trusts of such entities. In addition, nothing in this section shall be construed to limit or expand any other common law or statutory authority of the attorney general.

Effective Date: 09-16-1997



Section 3913.40 - Transfer of domicile.

(A) Any insurer, including any fraternal benefit society, that is organized under the laws of another state and is admitted to transact the business of insurance in this state may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. Such a domestic insurer shall be issued like certificates and licenses to transact business in this state, is subject to the jurisdiction of this state, and shall be recognized as an insurer formed under the laws of this state as of the date of its original incorporation in its original domiciliary state. The superintendent of insurance shall approve any proposed transfer of domicile under this division unless the superintendent determines that the transfer is not in the interest of policyholders of this state.

(B) Any domestic insurer, upon the approval of the superintendent, may transfer its domicile to any other state in which it is admitted to transact the business of insurance. Upon such a transfer, the insurer shall cease to be a domestic insurer, and shall be admitted to this state if qualified as a foreign insurer. The superintendent shall approve any proposed transfer of domicile under this division unless the superintendent determines that the transfer is not in the interest of policyholders of this state.

(C)

(1) With respect to any insurer, including any fraternal benefit society, that is licensed to transact the business of insurance in this state and that transfers its domicile to this or any other state by merger, consolidation, or any other lawful method, both of the following apply:

(a) The certificate of authority, agents appointments and licenses, rates, and other items as allowed by the superintendent that are in existence at the time of the transfer shall continue in effect upon the transfer if the insurer remains qualified to transact the business of insurance in this state.

(b) All outstanding policies shall remain in effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the superintendent.

(2) Every transferring insurer as described in division (C)(1) of this section shall file new policy forms with the superintendent on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as are approved by, the superintendent. Every such insurer shall notify the superintendent of the details of the proposed transfer, and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the superintendent.

(D) Nothing in this section or any other provision of the Revised Code prohibits an insurer from transferring its domicile to this state because its charter, bylaws, or any other organizational document contains characteristics of both a mutual insurance company and a stock insurance company.

(E) The superintendent, in accordance with Chapter 119. of the Revised Code, may adopt rules to carry out the purposes of this section.

Effective Date: 06-30-1998






Chapter 3915 - LIFE INSURANCE POLICY PROVISIONS

Section 3915.01 - Company defined.

As used in this chapter, "company" includes corporations and associations.

Effective Date: 10-23-1991



Section 3915.02 - Application of law.

This chapter does not apply to annuities except as provided in sections 3915.051, 3915.073, 3915.14, and 3915.21 to 3915.24 of the Revised Code, industrial policies except as provided in sections 3915.07 and 3915.071 of the Revised Code, fraternal benefit societies, corporations or associations operating on the assessment plan, or corporations or associations which have been organized under sections 3919.01 to 3919.19 of the Revised Code, except corporations and associations which, as of September 28, 1933, have amended their articles of incorporation under section 3919.13 of the Revised Code.

Effective Date: 08-08-1991; 09-13-2004



Section 3915.03 - Unauthorized policies not to be issued.

No policy of life insurance shall be issued or delivered in this state, and no policy of life insurance of a life insurance company organized under the laws of this state shall be issued, unless it meets the requirements of this chapter.

Effective Date: 10-23-1991



Section 3915.04 - Preliminary term insurance.

Life insurance policies may provide for not more than one year preliminary term insurance by incorporation therein of the following clause immediately preceding the "change of beneficiary" clause:

"The first year's insurance under this policy is term insurance."

If the premium charged for term insurance under a limited payment life or endowment preliminary term policy, providing for the payment of all premiums thereon in less than twenty years from the date of the policy, exceeds that charged for like insurance under whole life preliminary term policies of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a whole life preliminary term policy issued in the same year and at the same age together with an amount equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium-payment period equal to the difference between the value at the end of such period of such a whole life preliminary term policy and the full reserve at such time of such limited payment life or endowment policy. This section does not apply to any policy issued under section 3915.07 of the Revised Code on or after the operative date for such policy as authorized by division (H) of such section.

This section is applicable to any preliminary term policies, except in the case of policies which are subject to the valuation requirements of division (D) of section 3903.72 of the Revised Code.

Effective Date: 03-03-1996



Section 3915.05 - Policy provisions to be included.

No policy of life insurance shall be issued or delivered in this state or be issued by a life insurance company organized under the laws of this state unless such policy contains:

(A) A provision that all premiums shall be payable in advance, either at the home office of the company or to an agent of the company, upon delivery of a receipt signed by one or more of the officers named in the policy;

(B) A provision for a grace of one month for the payment of every premium after the first, which extension period may be subject to an interest charge and during which month the insurance shall continue in force, which provision may contain a stipulation that if the insured dies during the month of grace the overdue premium will be deducted in any settlement under the policy;

(C) A provision that the policy and the application therefor, a copy of which application must be indorsed on the policy, shall constitute the entire contract between the parties and shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than two years from its date, except for nonpayment of premiums, except for violations of the conditions relating to naval or military service in time of war or to aeronautics, and except at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or by accidental means;

(D) A provision that all statements made by the insured in the application shall, in the absence of fraud, be deemed representations and not warranties;

(E) A provision that if the age of the insured has been understated the amount payable under the policy shall be such as the premium would have purchased at the correct age;

(F) A provision that the policy shall participate in the surplus of the company and that, beginning not later than the end of the third policy year, the company will annually determine and account for the portion of the divisible surplus accruing on the policy, and that the owner of the policy has the right each year to have the current dividend arising from such participation paid in cash or applied to the purchase of paid-up additions, and if the policy provides other dividend options, it shall further provide that if the owner of the policy does not elect any such other option the dividend shall be applied to the purchase of paid-up additions.

In lieu of such provision, the policy may contain a provision that:

(1) The policy shall participate in the surplus of the company;

(2) Beginning not later than the end of the fifth policy year, the company will determine and account for the portion of the divisible surplus accruing on the policy;

(3) The owner of the policy has the right to have the current dividend arising from such participation paid in cash;

(4) Such accounting and payment shall be had at periods of not more than five years, at the option of the policyholder.

Renewable term policies of ten years or less may provide that the surplus accruing to such policies shall be determined and apportioned each year after the second policy year and accumulated during each renewal period, and that at the end of any renewal period, on renewal of the policy by the insured, the company shall apply the accumulated surplus as an annuity for the next succeeding renewal term in the reduction of premiums.

(G) A provision that after three full years' premiums have been paid, the company, at any time while the policy is in force, will advance, on proper assignment of the policy and on the sole security thereof, at a rate of interest calculated pursuant to section 3915.051 of the Revised Code, a sum equal to, or at the option of the owner of the policy, less than, the amount required by section 3915.08 of the Revised Code under the conditions specified in said section, and that the company will deduct from such loan value any indebtedness not already deducted in determining such value and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year. It shall be further stipulated in the policy that failure to repay any such advance or to pay interest does not avoid [void] the policy unless the total indebtedness thereon to the company equals or exceeds such loan value at the time of such failure nor [or] until one month after notice has been mailed by the company to the last known address of insured and of the assignee.

No conditions, other than as provided in this division or in section 3915.08 of the Revised Code, shall be exacted as a prerequisite to any such advance.

This provision is not required in term insurance nor does it apply to any form of insurance granted as a nonforfeiture benefit.

(H) A provision for nonforfeiture benefits and cash surrender values in accordance with the requirements of section 3915.06, 3915.07, or 3915.071 of the Revised Code;

(I) Except for policies which guarantee unscheduled changes in benefits upon the happening of specified events or upon the exercise of an option without change to a new policy, a table showing in figures the loan values and the options available under the policies each year upon default in premium payments, during at least the first twenty years of the policy;

(J) A provision that if, in the event of default in premium payments, the value of the policy is applied to the purchase of other insurance, and if such insurance is in force and the original policy has not been surrendered to the company and canceled, the policy may be reinstated within three years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums with interest;

(K) A provision that when a policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death, or not later than two months after receipt of such proof;

(L) A table showing the amounts of installments in which the policy provides its proceeds may be payable;

(M) A title on its face and back, correctly describing such policy.

Any of the provisions described in this section or portions thereof, relating to premiums not applicable to single premium policies, shall to that extent not be incorporated in such policies.

Effective Date: 08-25-1983



Section 3915.051 - Policy loan interest rates.

(A) As used in this section:

(1) "Published monthly average" means:

(a) "Moody's corporate bond yield average-monthly average corporates" as published by Moody's investors service, inc., or any successor thereto; or

(b) In the event that "Moody's corporate bond yield average-monthly average corporates" is no longer published, a substantially similar average, established by rule promulgated by the superintendent of insurance.

(2) "Policy loan" includes any loan made under a policy including any premium loan made to pay one or more premiums that were not paid to the life insurer as they fell due.

(3) "Policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(4) "Policy" includes life insurance policies, certificates issued by a fraternal benefit society, and annuity contracts which provide for policy loans.

(5) The restrictions on the rate of interest which apply to policy loans pursuant to this section shall also apply to the reinstatement of policy loans for the period during and after any lapse of a policy.

(B) Notwithstanding any other provisions of the Revised Code, policies issued or delivered in this state on or after April 1, 1982, shall provide for policy loan interest rates as follows:

(1) A provision permitting a maximum interest rate of not more than eight per cent per annum; or

(2) A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law if corresponding adjustments are made in premiums, dividends, or other benefits under the policy.

(C) The rate of interest charged on a policy loan made under division (B)(2) of this section shall not exceed the higher of the following:

(1) The published monthly average for the calendar month ending two months before the date on which the rate is determined;

(2) The rate used to compute the cash surrender values under the policy during the applicable period plus one per cent per annum.

(D) If the maximum rate of interest is determined pursuant to division (B)(2) of this section, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(E) The maximum rate for each policy must be determined at regular intervals at least once every twelve months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(1) The rate being charged may be increased whenever such increase as determined under division (C) of this section would increase that rate by one-half per cent or more per annum;

(2) The rate being charged must be reduced whenever such reduction as determined under division (C) of this section would decrease that rate by one-half per cent or more per annum.

(F) The life insurer shall:

(1) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(2) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in division (F)(3) of this section.

(3) Send to policyholders with loans reasonable advance notice of any increase in the rate;

(4) Include in the notices the substance of the pertinent provisions of divisions (B) and (D) of this section.

(G) No policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(H) The substance of the pertinent provisions of divisions (B) and (D) of this section shall be set forth in the policies to which they apply.

(I) A policy issued or delivered in this state prior to April 1, 1982, may not be amended to provide for fixed interest rates on policy loans in excess of eight per cent. Such a policy may not be amended to provide for adjustable interest rates on policy loans under this section unless all the following apply:

(1) The form of amendment has been filed with the superintendent of insurance. Such form shall be subject to the provisions of section 3915.14 of the Revised Code and within thirty days after such form has been filed the superintendent may disapprove such form unless it provides for corresponding adjustments to be made in premiums, dividends, or other benefits under the policy.

(2) Disclosure of the provisions of the existing policy which would be changed by the amendment including premiums, dividends, cash surrender values, or other benefits, and disclosure of those applicable provisions as if the amendment were effective, shall be made to the policyholder prior to obtaining such written agreement. No other rights of the policyholder under the policy shall be affected.

(3) The policyholder agrees to the amendment in writing.

Unless a policy amendment providing for a variable interest rate complies with divisions (I)(1) to (3) of this section, the policyholder shall not be charged any rate of interest on a policy loan in excess of that provided in the policy prior to the amendment.

Effective Date: 06-22-1984



Section 3915.052 - Interest payable on policy proceeds.

(A) On and after January 1, 1993, any life insurance company authorized to do business in this state shall pay interest, in accordance with division (B) of this section and subject to division (C) of this section, on any proceeds that become due pursuant to the terms of a life insurance policy other than a credit life insurance policy.

(B) The interest payable pursuant to division (A) of this section shall be computed from the date of the death of the insured to the date of the payment of the proceeds and shall be at whichever of the following rates is greater:

(1) The annual short-term applicable federal rate for purposes of section 1274(d) of the Internal Revenue Code, as defined in section 5747.01 of the Revised Code, in effect for the month in which the insured died;

(2) The current rate of interest on proceeds left on deposit with the company under an interest settlement option contained in the life insurance policy.

(C) Division (A) of this section does not require, and shall not be construed as requiring, the payment of interest unless the insured was a resident of this state on the date of his death and unless the beneficiary under the life insurance policy elects in writing to receive, or a written election has been made for the beneficiary to receive, the proceeds of the policy by means of a lump sum payment.

(D) Nothing in this section allows, or shall be construed as allowing, any insurance company to withhold the payment to any beneficiary of death proceeds under a life insurance policy for a period that is inconsistent with division (K) of section 3915.05 of the Revised Code or is longer than reasonably necessary to transmit the death proceeds.

Effective Date: 10-08-1992



Section 3915.053 - Policy of military reservist not to lapse for nonpayment of premiums.

(A)

(1) Except as provided in division (A)(2) of this section, this section shall apply to any individual life insurance policy insuring the life of a reservist, as defined in section 3923.381 of the Revised Code, who is on active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code, if the life insurance policy meets both of the following conditions:

(a) The policy has been in force for at least one hundred eighty days.

(b) The policy has been brought within the "Servicemembers Civil Relief Act," 117 Stat. 2835 (2003), 50 U.S.C. App. 541, et seq.

(2) This section does not apply to any policy that was cancelled or that had lapsed for the nonpayment of premiums prior to the commencement of the insured's period of military service.

(B) An individual life insurance policy described in division (A) of this section shall not lapse or be forfeited for the nonpayment of premiums during a reservist's period of military service or during the two-year period subsequent to the end of the reservist's period of military service.

(C) This section does not limit a life insurance company's enforcement of provisions in the insured's policy relating to naval or military service in time of war.

Effective Date: 05-18-2005



Section 3915.06 - Nonforfeiture benefit and cash value.

The nonforfeiture benefit referred to in division (H) of section 3915.05 of the Revised Code shall be available to the owner of the policy in the event of default in premium payments after premiums have been paid for three years, and such benefit shall be a stipulated form of insurance, the net value of which shall be at least equal to the reserve at the date of default on the policy and on any dividend additions thereto, less a sum not more than two and one half per cent of the amount insured by the policy and of any existing dividend additions thereto, and less any existing indebtedness to the company on the policy. The policy shall specify the mortality table and rate of interest adopted for computing such reserves, and shall stipulate that it may be surrendered to the company at its home office within one month from date of default for a specified cash value at least equal to the sum which would otherwise be available for the purchase of insurance. The policy may stipulate that the company may defer payment for not more than six months after the application therefor is made.

This section does not apply to term insurance of twenty years or less, nor to policies issued pursuant to section 3915.07 or 3915.071 of the Revised Code on or after their respective operative dates for such policies.

Effective Date: 08-25-1983



Section 3915.07 - Standard nonforfeiture law.

(A) In the case of policies issued before January 1, 1989, or an earlier date, not before January 1, 1983, as of which section 3915.071 of the Revised Code becomes operative for such policies, no such policy of life insurance, except as set forth in division (G) of this section, shall be issued or delivered in this state unless such policy contains in substance the following provisions or corresponding provisions which in the opinion of the superintendent of insurance are at least as favorable to the defaulting or surrendering policyholder:

(1) That in the event of default in any premium payment, the company will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such value as is specified in this section;

(2) That upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as is specified in this section;

(3) That a specified paid-up nonforfeiture benefit becomes effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default;

(4) That if the policy has become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as is specified in this section;

(5) A statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value and paid-up nonforfeiture benefit available under the policy on each policy anniversary, either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy;

(6) A statement that the cash surrender values and paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to any applicable statute of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any portions of division (A) of this section which are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

(B) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by division (A) of this section, shall be an amount not less than the excess of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of the then present value of the adjusted premiums as defined in divisions (D), (E)(1), and (2) of this section, corresponding to premiums which would have fallen due on and after such anniversary, plus the amount of any indebtedness to the company on the policy. Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by division (A) of this section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

(C) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall have a present value as of such anniversary at least equal to the cash surrender value then provided for by the policy or, if none is provided for, the cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(D) Except as otherwise provided in this division, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform per cent of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums is equal to the sum of the following:

(1) The then present value of the future guaranteed benefits provided for by the policy;

(2) Two per cent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, if the amount of insurance varies with duration of the policy;

(3) Forty per cent of the adjusted premium for the first policy year;

(4) Twenty-five per cent of either the adjusted premium for the first policy year, or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

In applying the percentage specified in divisions (D)(3) and (4) of this section, no adjusted premium shall be deemed to exceed four per cent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for determining such adjusted premiums is the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for determining such adjusted premiums is the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefits issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, that in the case of a policy providing a varying amount of insurance issued on the life of a child under ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in the preceding paragraphs of this division except that, for the purposes of divisions (D)(2), (3), and (4) of this section, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

Except as otherwise provided in divisions (E)(1) and (2) of this section, all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the commissioners 1941 standard ordinary mortality table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured for policies issued prior to January 1, 1979, and according to an age not more than six years younger than the actual age of the insured for policies issued on and after January 1, 1979 and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half per cent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. In calculating the present value of any paid-up term insurance with accompanying pure endowment offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty per cent of the rates of mortality according to such applicable table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on any other table of mortality that is specified by the company and approved by the superintendent of insurance.

(E)

(1) In the case of ordinary policies issued on or after the operative date of this division as defined in this division, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1958 standard ordinary mortality table and the rate of interest, not exceeding three and one-half per cent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. Provided that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1958 extended term insurance table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the superintendent. The operative date of this division for any company is the earlier of the date specified in a written notice to the superintendent of the company's election to comply with the provisions of this division or January 1, 1966.

(2) In the case of industrial policies issued on or after the operative date of this division as defined in this division, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1961 standard industrial mortality table and the rate of interest, not exceeding three and one-half per cent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1961 industrial extended term insurance table and provided, that for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the superintendent. The operative date of this division for any company is the earlier of the date specified in a written notice to the superintendent of the company's election to comply with the provisions of this division or January 1, 1968.

(3) In lieu of the rate of interest provided in divisions (E)(1) and (2) of this section, a company may specify an interest rate not exceeding four per cent for calculating cash surrender values and paid-up nonforfeiture benefits in any ordinary or industrial policy issued on or after January 1, 1975, and prior to January 1, 1979, and may specify an interest rate not exceeding five and one-half per cent for calculating cash surrender values and paid-up nonforfeiture benefits in any ordinary or industrial policy issued on or after January 1, 1979.

(F) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in divisions (B), (C), (D), (E)(1), and (2) of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the dividends used to provide such additions. Notwithstanding division (B) of this section, additional benefits payable:

(1) In the event of death or dismemberment by accident or accidental means;

(2) In the event of total and permanent disability;

(3) As reversionary annuity or deferred reversionary annuity benefits;

(4) As term insurance benefits provided by a rider or supplemental policy provisions to which, if issued as a separate policy, this section would not apply;

(5) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child;

(6) As other policy benefits additional to life insurance and endowment benefits shall be disregarded, and premiums for all such additional benefits and any extra premiums to cover impairments or special hazards shall be disregarded, in ascertaining cash surrender values and nonforfeiture benefits required by this section. No such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(G) This section does not apply to any reinsurance, group insurance, pure endowment, annuity, or reversionary annuity contract, nor to any term policy of uniform amount, or renewal thereof, of fifteen years or less expiring before age sixty-six, for which uniform premiums are payable during the entire term of the policy, nor to any term policy of decreasing amount on which each adjusted premium, calculated as specified in divisions (D), (E)(1), and (2) of this section, is less than the adjusted premium calculated on such fifteen year term policy issued at the same age and for the same initial amount of insurance, nor to any policy which is delivered outside this state through an agent or other representative of the company issuing the policy.

(H) Except as provided in division (E)(1) of this section with respect to ordinary policies and division (E)(2) of this section with respect to industrial policies any company may, at its option, file with the superintendent a written notice of its election to issue all or any of its policies pursuant to this section on and after a specified date. If such election does not apply to all forms of policies issued on and after such specified date, such election shall specify the forms of policies to which it applies. The operative date of this section with respect to such forms of policies is the date specified in the election pertaining to such forms of policies. No other statute shall be construed as to prohibit any life insurance company from classifying its policies and electing to issue specified forms of policies pursuant to the plan set forth in this section, while using any other legal basis as to reserve calculations and nonforfeiture values as to others of its policies, nor shall it be construed to prohibit any life insurance company from adopting other reasonable classifications of policies or policyholders.

Effective Date: 08-25-1983



Section 3915.071 - Paid-up nonforfeiture benefit or alternative nonforfeiture benefit.

(A) No policy of life insurance shall be delivered or issued for delivery in this state, on or after January 1, 1989, or the operative date (not before January 1, 1983) applicable to such policy, as permitted by division (P) of this section, unless it contains in substance the provisions set out in this division which are applicable to the plan of insurance or corresponding provisions which, in the opinion of the superintendent of insurance, are at least as favorable to the policyholder:

(1) That the company will, upon proper request within sixty days after the due date of a premium in default, grant a paid-up nonforfeiture benefit on a plan stated in the policy. The effective date of the benefit shall be the due date of the unpaid premium. The benefit shall be in the amount specified in this section.

(2) That upon proper request, within the same sixty-day period, the company may substitute an alternative nonforfeiture benefit of an actuarially equivalent value. The amount may be greater or the death benefit may be for a longer period. If the benefit is an endowment benefit, the amount may be greater or payment may be made earlier.

(3) That after premiums have been paid for at least three full years for ordinary insurance or for at least five full years for industrial insurance, the company will, upon surrender of the policy within sixty days after the due date of an unpaid premium, pay a cash surrender value in the amount specified in this section in lieu of any paid-up nonforfeiture benefits.

(4) That if another available nonforfeiture benefit is not elected within sixty days after the due date of an unpaid premium, the paid-up nonforfeiture benefit specified in the policy shall become effective.

(5) That if all premiums for the policy have been paid, the company will pay the cash surrender value, upon surrender of the policy within thirty days after a policy anniversary, in the amount specified in this section. That value will also be available within any such thirty-day period if the policy is continuing under any nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance.

(6) A statement of the mortality table, interest rate, and method used in calculating cash surrender values and paid-up nonforfeiture benefits available under policies which guarantee unscheduled changes in benefits or premiums upon the happening of specified events or upon the exercise of an option without change to a new policy.

For all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and paid-up nonforfeiture benefits, together with a table showing such values and benefits on each policy anniversary, during the first twenty policy years, or the term of the policy, if shorter. Values and benefits are to be calculated on the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

(7) A statement that the cash surrender values and paid-up nonforfeiture benefits are not less than those required by the law of the state in which the policy is delivered.

(8) An explanation of the manner in which cash surrender values and paid-up nonforfeiture benefits are increased by any paid-up additions to the policy and decreased by any indebtedness to the company on the policy.

(9) A statement that a detailed statement of the method of computation of values and benefits has been filed with the insurance supervisory official of the state in which the policy is delivered if such a detailed statement is not included in the policy.

(10) A statement of the method used in calculating the cash surrender value and paid-up nonforfeiture benefit available on any policy anniversary beyond the last anniversary for which values and benefits are consecutively shown in the policy.

The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand and surrender of the policy.

(B) Upon default in payment of a premium due on a policy anniversary, any cash surrender value shall be determined as of the due date. The value shall be not less than the present value on the anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, had default not occurred, less the present value on the anniversary of the adjusted premiums corresponding to the premiums which would have fallen due on and after such anniversary and less any indebtedness to the company on the policy. Any cash surrender value provided for by the policy shall be in substantial compliance with section 3915.072 of the Revised Code.

If supplemental life insurance or annuity benefits are added at issue, at the option of the insured, to a policy by rider or supplemental policy provision and for an identifiable additional premium, the cash surrender values for the basic insurance and for the supplemental insurance or benefits shall be determined as if each had been issued as a separate policy. The cash surrender value of the policy shall be the sum of the cash surrender value of the basic insurance and of the supplemental insurance or benefits.

The cash surrender value for a family policy, which defines a primary insured and which provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one, is the sum of the cash surrender value of the insurance on the primary insured and the cash surrender value of the term insurance on the spouse, determined as if the insurance on each had been issued as a separate policy.

Any cash surrender value available within thirty days after a policy anniversary, under a policy paid up by completion of all premium payments or continued under any paid-up nonforfeiture benefit, shall be not less than the present value, on the anniversary, of the future guaranteed benefits provided by the policy, including any paid-up additions, and decreased by any indebtedness to the company on the policy.

Any paid-up nonforfeiture benefit available upon default in payment of the premium due on a policy anniversary shall have a present value as of the anniversary at least equal to the policy's cash surrender value on that date or, if none is provided for, the cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for the requisite number of years.

(C)

(1) Amounts payable as extra premiums to cover impairments or special hazards and uniform annual contract charges or policy fees specified in the policy statement of the method to be used in calculating cash surrender values and paid-up nonforfeiture benefits are excluded in calculating adjusted premiums and recalculated future adjusted premiums.

A policy issued on a substandard basis but similar to one issued on a standard basis may be considered the same as the standard policy in calculating adjusted premiums and present values if tabular mortality costs in each policy year are the same as those in the standard policy and if the policies differ only in that the substandard policy provides reduced graded amounts of insurance and the standard policy provides higher uniform amounts of insurance.

(2) The adjusted premiums for any policy are calculated on an annual basis and shall be a uniform per cent of the respective premiums specified in the policy for each policy year such that the present value, at the date of issue, of all such adjusted premiums is equal to the sum of the following:

(a) The present value at the date of issue of the future guaranteed benefits;

(b) One per cent of either the amount of insurance, if uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(c) One hundred twenty-five per cent of the nonforfeiture net level premium, as defined in division (C)(3) of this section, provided that for the purposes of this division (C)(2)(c) the nonforfeiture net level premium shall not be deemed to exceed four per cent of either the amount of insurance, if uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.

The date of issue, as used in this division, is the date as of which the rated age of the insured is determined.

(3) The nonforfeiture net level premium is equal to the present value, at the date of issue, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue, of an annuity of one per annum payable on the date of issue and on each anniversary of the policy on which a premium falls due.

(4) Adjusted premiums, present values, additional expense allowances, and nonforfeiture net level premiums for policies which guarantee unscheduled changes in benefits or premiums upon the happening of specified events or upon the exercise of an option without change to a new policy are determined as follows:

(a) At the date of issue, adjusted premiums, nonforfeiture net level premiums, and present values are calculated on the assumption that there will be no change in future benefits or premiums;

(b) At the time of a change in benefits or premiums, future adjusted premiums, nonforfeiture net level premiums and present values are recalculated on the assumption that there will be no other change in future benefits or premiums;

(c) These recalculated future adjusted premiums are a uniform percentage of the respective future premiums specified in the policy for each policy year after the change such that the present value, at the time of change, of the future adjusted premiums is equal to the sum of:

(i) The present value at the time of change of all future guaranteed benefits provided for by the policy;

(ii) Any additional expense allowance less the cash surrender value at that time or, if none, the value of any paid-up nonforfeiture benefit.

(d) Any additional expense allowance, at the time of change, is the sum of one per cent of any increase in the average amount of insurance and one hundred twenty-five per cent of any increase in the nonforfeiture net level premium. The average amount of insurance after the change is the average amount of insurance at the beginning of the first ten policy years following the change. The average amount of insurance before the change is the average amount of insurance at the beginning of each of the first ten policy years starting with the date of the most recent previous change or, if there has been no change, the date of issue.

(e) The recalculated nonforfeiture net level premium is the quotient of (i) the present value of the increase in future guaranteed benefits provided by the policy plus (ii) the nonforfeiture net level premium before the change times the present value of an annuity of one per annum payable on each anniversary of the policy on and after the date of change on which a premium would, except for the change, have fallen due divided by (iii) the present value of an annuity of one per annum payable on each anniversary on or after the date of change on which a premium falls due.

(D) For all policies of ordinary insurance issued on the standard basis, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1980 standard ordinary mortality table and a rate of interest not exceeding the nonforfeiture interest rate provided for by division (F) of this section or, at the option of the company, a rate not exceeding the nonforfeiture interest rate for policies issued in the preceding calendar year. The company may elect to use the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors for any specified plan of life insurance. The superintendent may approve the use of any ordinary mortality table adopted after 1980 by the national association of insurance commissioners in determining the minimum nonforfeiture standard for such policies.

(E) For all policies of industrial insurance issued on the standard basis, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1961 standard industrial mortality table and a rate of interest not exceeding the nonforfeiture interest rate provided for by division (F) of this section or, at the option of the company, a rate not exceeding the nonforfeiture interest rate for policies issued in the preceding calendar year. The superintendent may approve the use of any industrial mortality table adopted after 1980 by the national association of insurance commissioners in determining the minimum nonforfeiture standard for such policies.

(F) The nonforfeiture interest rate for a policy issued in any calendar year is equal to one hundred twenty-five per cent of the valuation interest rate for the policy as defined in section 3903.721 of the Revised Code, rounded to the nearer one-quarter of one per cent;

(G) Any cash surrender value for any paid-up nonforfeiture benefit including any paid-up dividend additions shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such benefit and paid-up dividend additions.

(H) Guaranteed paid-up nonforfeiture benefits, including any paid-up additions, shall be calculated on the basis of an interest rate no lower than that specified in the policy when calculating cash surrender values.

(I) Present values, for any paid-up term insurance or any paid-up term insurance with accompanying pure endowment offered as a nonforfeiture benefit, shall be calculated using rates of mortality not to exceed those shown in the commissioners 1980 extended term insurance table for policies of ordinary insurance and those shown in the commissioners 1961 industrial extended term insurance table for policies of industrial insurance. The superintendent may approve the use of any extended term insurance table adopted after 1980 by the national association of insurance commissioners in determining such present values.

(J) Adjusted premiums and present values for policies that are issued on a substandard basis may be calculated on the basis of such table of mortality as may be specified by the company and approved by the superintendent.

(K) The superintendent of insurance may by rule adopt methods for computing cash surrender values and paid-up nonforfeiture benefits for plans of life insurance which are of such a nature that values cannot be determined by any method described in this section, provided the superintendent is satisfied that the benefits provided in any such plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by this section and that the benefits and patterns of premiums for the plan will not mislead prospective policyholders or insureds. Such methods must be consistent with the principles of this section. This division shall apply to any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the company on the basis of estimates of future experience made at the time of any such determination.

(L) Any cash surrender value and any paid-up nonforfeiture benefit, available upon default in payment of a premium due at any time other than on a policy anniversary, shall be calculated with allowance for lapse of time and payment of fractional premiums beyond the preceding policy anniversary. All values referred to in this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up addition, other than paid-up term additions, shall be not less than the amount used to provide such additions.

(M) All other policy benefits additional to life insurance and endowment benefits shall be disregarded, and premiums for all such additional benefits and any extra premiums to cover impairments or special hazards shall be disregarded, in ascertaining the cash surrender values and nonforfeiture benefits required by this section. No such additional benefits shall be required to be included in any paid-up nonforfeiture benefit. Such benefits include additional benefits payable:

(1) For death or dismemberment by accident or accidental means;

(2) For total and permanent disability;

(3) As reversionary annuity or deferred reversionary annuity benefits;

(4) As term insurance benefits provided by rider or supplemental policy provisions to which, issued as a separate policy, this section would not apply;

(5) As term insurance on the life of a child or lives of children provided in a policy on the life of a parent, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent.

(N) This section does not apply to any reinsurance, group insurance, pure endowment or annuity or reversionary annuity contract nor to any:

(1) Term policy, or renewal thereof, of uniform amount and for twenty years or less expiring before age seventy-one which provides no guaranteed nonforfeiture or endowment benefit and for which uniform premiums are payable during the entire term and any renewal of the policy;

(2) Term policy or decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, and for which each adjusted premium is less than the adjusted premium for a term policy described in division (N)(1) of this section issued at the same age and for the same initial amount of insurance;

(3) Policy, which provides no guaranteed nonforfeiture or endowment benefits, and for which the cash surrender value or present value of any paid-up nonforfeiture benefit for any policy year calculated according to this section as of the beginning of such policy year, does not exceed two and one-half per cent of the amount of insurance at the beginning of the same policy year;

(4) Policy which is delivered outside this state through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this division to a joint-term life insurance policy, the age at expiry shall be the age at expiry of the oldest life.

(O) No approved policy form need be refiled if nonforfeiture values or methods for computing such values for it are refiled and the only change is in the interest rate or the mortality table.

(P) The operative date of this section shall be January 1, 1989, except that an earlier operative date may be elected as provided in this division. A company may, by written notice filed with the superintendent, elect to issue all, or one or more, of its policy forms pursuant to this section on and after a date specified in the notice. The date specified may be any date on or after January 1, 1983, and before January 1, 1989. The date specified shall be the operative date of this section for the policy form or forms specified in the notice.

No other statute shall be construed to prohibit any life insurance company from classifying its policies and electing to issue specified forms of policies pursuant to the plan set forth in this section, while using other legal basis as to reserve calculations and nonforfeiture values for other of its policies, nor shall it be construed to prohibit any life insurance company from adopting other reasonable classifications of policies or policyholders.

Effective Date: 08-25-1983



Section 3915.072 - Cash surrender value - nonforfeiture factors.

This section applies to all policies of life insurance, not excluded by division (N) of section 3915.071 of the Revised Code, that are delivered, or issued for delivery, in this state on or after January 1, 1989.

(A) Upon default in payment of the premium due on a policy anniversary, the cash surrender value shall not differ by more than two-tenths of one per cent of the amount of insurance from the sum of the greater of zero or the basic cash value, as defined in division (B) of this section, and the present value of any paid-up additions less any indebtedness to the company on the policy. If the amount of insurance is not uniform, the amount is the average amount of insurance in force at the beginning of each of the first ten policy years.

(B) The basic cash value is equal to the present value on the anniversary of the future guaranteed benefits which would have been provided for by the policy had default not occurred less the present value on the anniversary of the nonforfeiture factors corresponding to the premiums which would have fallen due on and after the anniversary. The basic cash value may not be less than the value obtained by substituting the adjusted premiums, as defined in division (C)(2) of section 3915.071 of the Revised Code, for the nonforfeiture factors. Paid-up additions and indebtedness to the company on the policy are not taken into consideration in determining basic cash value. Basic cash values for policies having supplemental life insurance or annuity benefits or for a family policy as described in division (B) of section 3915.071 of the Revised Code shall be determined in the manner provided in division (B) of that section for cash surrender values.

(C) The nonforfeiture factor is a percentage of the adjusted premium, as defined in division (C)(2) of section 3915.071 of the Revised Code, for each policy year. The percentage must be the same for each policy year after the second until the later of the fifth policy anniversary and the first policy anniversary after the second on which the cash surrender value, before including any paid-up additions and before deducting any indebtedness, is at least equal to two-tenths of one per cent of the amount of insurance. Any change in percentage after the fifth policy anniversary must apply to no fewer than five consecutive policy years before a different percentage can be adopted. If the amount of insurance is not uniform, the amount is the average amount of insurance in force at the beginning of each of the first ten policy years.

(D) Adjusted premiums and present values shall be calculated using the same mortality table and interest rate used to demonstrate the policy's compliance with section 3915.071 of the Revised Code. The cash surrender values referred to in this section include any endowment benefit provided for by the policy.

(E) Any cash surrender value available upon default in a premium payment due at any time other than on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available upon default in a premium at any time shall be calculated in accordance with the requirements for determining analogous minimum amounts in section 3915.071 of the Revised Code. The amounts of any cash surrender values and paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in division (M) of section 3915.071 of the Revised Code shall conform with the principles of this section.

Effective Date: 08-25-1983



Section 3915.073 - Standard nonforfeiture law for individual deferred annuities.

(A) This section shall be known as the standard nonforfeiture law for individual deferred annuities.

(B) This section does not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code of 1954, 26 U.S.C.A. 408, as amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which is delivered outside this state through an agent or other representative of the company issuing the contract.

(C) No contract of annuity, except as stated in division (B) of this section, shall be delivered or issued for delivery in this state unless the contract contains in substance the following provisions, or corresponding provisions that in the opinion of the superintendent of insurance are at least as favorable to the contract owners, relative to the cessation of payment of consideration under the contract:

(1) That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in divisions (E), (F), (G), (H), and (J) of this section;

(2) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in divisions (E), (F), (H), and (J) of this section. The company may reserve the right to defer the payment of such cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract. The deferral is contingent upon the company's conveyance of a written request for the deferral to the superintendent and the company's receipt of written approval from the superintendent for the deferral. The request shall address the necessity and equitability to all contract owners of the deferral;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits;

(4) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

(D) The minimum values as specified in divisions (E), (F), (G), (H), and (J) of this section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this division.

(1)

(a) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest determined in accordance with division (D)(2) of this section of the net considerations, determined in accordance with division (D)(1)(b) of this section, paid prior to such time, decreased by the sum of:

(i) Any prior withdrawals from or partial surrenders of the contract, accumulated at rates of interest determined in accordance with division (D)(2) of this section;

(ii) An annual contract charge of fifty dollars, accumulated at rates of interest determined in accordance with division (D)(2) of this section;

(iii) Any premium tax paid by the company for the contract, accumulated at rates of interest determined in accordance with division (D)(2) of this section;

(iv) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(b) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half per cent of the gross considerations credited to the contract during that contract year.

(2)

(a) The interest rate used in determining minimum nonforfeiture amounts under divisions (D)(1) to (4) of this section shall be an annual rate of interest determined as the lesser of three per cent per annum or the following, which shall be specified in the contract if the interest rate will be reset:

(i) The five-year constant maturity treasury rate reported by the federal reserve as of a date or an average over a period, rounded to the nearest one-twentieth of one per cent, specified in the contract, no longer than fifteen months prior to the contract issue date or the redetermination date specified in division (D)(2)(b) of this section;

(ii) Reduced by one hundred twenty-five basis points;

(iii) Where the resulting interest rate shall not be less than one per cent.

(b) The interest rate determined under division (D)(2)(a) of this section shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(3) During the period or term that a contract provides substantative participation in an equity-indexed benefit, the contract may provide for an increase in the reduction described in division (D)(2)(a)(ii) of this section by a maximum of one hundred basis points to reflect the value of the equity-indexed benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The superintendent may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If the demonstration is not acceptable to the superintendent, the superintendent may disallow or limit the additional reduction.

(4) The superintendent may adopt rules to implement division (D)(3) of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity-indexed benefit and for other contracts for which the superintendent determines adjustments are justified.

(E) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(F) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one per cent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(G) For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(H) For the purpose of determining the benefits calculated under divisions (F) and (G) of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(I) Any contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(J) Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(K) For any contract that provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefit shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of divisions (E), (F), (G), (H), and (J) of this section, additional benefits payable:

(1) In the event of total and permanent disability;

(2) As reversionary annuity or deferred reversionary annuity benefits; or

(3) As other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this section.

The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

(L) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Effective Date: 08-06-2004; 09-13-2004; 09-13-2006



Section 3915.08 - Loan, reserve, and cash surrender value.

Except in the case of policies to which the second paragraph of this section applies, the loan value referred to in division (G) of section 3915.05 of the Revised Code shall be the reserve at the end of the current policy year on the policy and on any dividend additions thereto, less a sum of not more than two and one-half per cent of the amount insured by the policy and of any dividend additions thereto. The policy shall specify the mortality table and rate of interest adopted for computing such reserve and may further provide that such loan may be deferred for not more than six months after the application therefor is made.

In the case of policies issued pursuant to section 3915.07 of the Revised Code on or after the operative date for such policies as authorized by division (H) of said section, the loan value referred to in division (G) of section 3915.05 of the Revised Code shall be the cash surrender value at the end of the current policy year as required by section 3915.07 of the Revised Code. The company shall reserve the right to defer such loan, except when made to pay premiums for six months after application therefor is made.

Effective Date: 11-05-1959



Section 3915.09 - Provisions prohibited.

No policy of life insurance shall be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, if it contains any of the following:

(A) A provision for forfeiture of the policy for failure to repay any loan on the policy or to pay interest on such loan while the total indebtedness on the policy is less than its loan value; or any provision for forfeiture for failure to repay any such loan or to pay interest thereon, unless such provision contains a stipulation that no such forfeiture shall occur until at least one month after notice has been mailed by the company to the last known address of the insured and of the assignee;

(B) A provision limiting to less than five years the time within which any action at law or in equity may be commenced after the cause of action accrues;

(C) A provision for any mode of settlement at maturity of less value than the amount insured on the face of the policy plus dividend additions, less any indebtedness to the company on the policy, and less any premium that may by the terms of the policy be deducted;

(D) In a policy form filed under section 3915.14 of the Revised Code after September 16, 1970, a provision that the policy will be eligible to participate in any future distributions of earnings, profits, or surplus of the company which are not allocated to all participating policies by reasonable and nondiscriminatory standards;

(E) A provision that the policy will be eligible to receive a preferential benefit or advantage which will not be available to policies purchased from the company at future dates or under other circumstances, the effect of which is to discriminate against those future policies;

(F) Any provision which is prohibited by a rule adopted by the superintendent of insurance to clarify, construe, or implement any of the prohibitions of divisions (A) to (E), inclusive, of this section.

Effective Date: 03-22-1973



Section 3915.10 - Time extension for premium payments.

A life insurance company may enter into subsequent agreements in writing with the insured, which need not be attached to the policy, to extend the time for the payment of any premium, or part thereof, upon the condition that failure to comply with the terms of such agreement shall lapse the policy. Subject to any lien that may be created to secure any indebtedness contracted by the insured in consideration of such extension, said agreement shall not impair any right existing under the policy.

Effective Date: 10-01-1953



Section 3915.11 - Interest added to principal debt.

In ascertaining the indebtedness due upon policy or premium loans, the interest, if not paid when due, shall be added to the principal of such loans and shall bear interest at the rate specified in the note or loan agreement.

Effective Date: 10-01-1953



Section 3915.12 - Exchange, alteration, or conversion of policy.

Any life insurance company, at the request of the policyholder, may exchange, alter, or convert any policy of life or endowment insurance or any annuity issued by it for or into a policy of another plan of insurance or annuity as of a date not prior to the effective date of the original policy or annuity. If such newly written policy or annuity is issued as of a date prior to the date of the application for exchange, alteration, or conversion, the amount of insurance or annuity thereunder shall not exceed, on the changed plan, whichever is the greater of the two following amounts:

(A) The amount that the premium paid for the original policy or annuity would have purchased, at the age of the insured on the effective date of said original policy or annuity, on the plan of the newly written policy or annuity;

(B) The amount of the original policy or annuity.

Effective Date: 10-01-1953



Section 3915.13 - Back-dating policies.

No life insurance company nor any of its agents shall knowingly make, issue, or deliver in this state any policy or contract of life insurance which purports to be issued or to take effect as of a date more than three months before the application therefor was made, if thereby the premium on such policy or contract is reduced below the premium which would be payable thereon, as determined by the nearest birthday of the insured at the time when such application was made. In determining the date when an application was made, under this section the date of execution of the application or the date of medical examination, where such examination is required, whichever is later, shall govern.

This section does not prohibit the exchange, alteration, or conversion of any policy of life or endowment insurance or any annuity in the manner provided by section 3915.12 of the Revised Code, nor does it invalidate any contract made in violation of this section.

Effective Date: 10-01-1953



Section 3915.14 - Filing of forms of policies.

(A) No policy of life insurance, nor any indorsement, rider, or application which becomes or is designed to become a part of any such policy, shall be delivered, issued for delivery, or used in this state, or be issued by a life insurance company organized under the laws of this state, until thirty days after the form of said policy, indorsement, rider, or application has been filed with the superintendent of insurance, unless within that time the superintendent gives the insurance company written approval for the use of the form.

(B) No individual or group annuity policy or contract, including, but not limited to, a guaranteed investment contract, deposit administration contract, funding agreement, structured settlement agreement, or similar types, excluding those required to be filed with the superintendent pursuant to section 3911.011 of the Revised Code, and no certificate, endorsement, rider, or application which becomes or is designed to become a part of any such policy, contract, or agreement, shall be delivered, issued for delivery, or used in this state, or be issued by a life insurance company organized under the laws of this state, until thirty days after the form of said policy, contract, agreement, certificate, endorsement, rider, or application has been filed with the superintendent, unless within that time the superintendent gives the insurance company written approval for the use of the form.

(C) When the superintendent finds within such thirty-day period that the form filed contains any language that is prohibited by any law of this state, including any rule of the superintendent, or is inconsistent, ambiguous, misleading, deceptive, or likely to mislead an applicant or policyholder, the superintendent shall give written notice of such finding to the insurance company that filed the form, and thereafter the insurance company shall not deliver, issue for delivery, or use the form.

The superintendent's action is subject to review by any court of competent jurisdiction, subject to Chapter 119. of the Revised Code.

Effective Date: 09-16-1970; 09-13-2004



Section 3915.141 - Filing of form of indorsement or rider providing accelerated benefits.

In the case of an indorsement or rider that provides accelerated benefits in accordance with sections 3915.21 to 3915.24 of the Revised Code, the filing of the form of the indorsement or rider as required by section 3915.14 of the Revised Code shall include the form number of the policy or contract with which the indorsement or rider may be used.

Effective Date: 10-23-1991



Section 3915.15 - Provisions of policies of foreign companies.

The policies of a life insurance company, not organized under the laws of this state, may contain any provision which the law of the state, territory, district, or country under which the company is organized prescribes shall be in such policies when they are issued in this state, and the policies of a life insurance company organized under the laws of this state, when issued or delivered in any other state, territory, district, or country, may contain any provision required by the laws of the state, territory, district, or country in which such policies are issued.

Effective Date: 10-01-1953



Section 3915.16 - Interstate insurance product regulation code adopted.

The "Interstate Insurance Product Regulation Compact" is intended to help states join together to establish an interstate compact to regulate designated insurance products. Pursuant to terms and conditions of this section, the state of Ohio seeks to join with other states and establish the interstate insurance product regulation commission, and thus become a member of the interstate insurance product regulation commission.

The "Interstate Insurance Product Regulation Compact" is hereby enacted into law and entered into with all other states which have legally joined in the compact:

"Interstate Insurance Product Regulation Compact"

Article I. Purposes

The purposes of this Compact are, through means of joint and cooperative action among the Compacting States:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

2. To develop uniform standards for insurance products covered under the Compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

6. To create the Interstate Insurance Product Regulation Commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

Article II. Definitions

For purposes of this Compact:

1. "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

2. "Bylaws" means those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

3. "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

4. "Commission" means the "Interstate Insurance Product Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance regulatory official of a State including, but not limited to commissioner, superintendent, director or administrator.

6. "Domiciliary State" means the state in which an Insurer is incorporated or organized; or, in the case of an alien Insurer, its state of entry.

7. "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

8. "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee. The superintendent of insurance or the superintendent's designee shall serve as the member to the Commission for the state of Ohio.

9. "Non-compacting State" means any State which is not at the time a Compacting State.

10. "Operating Procedures" means procedures promulgated by the Commission implementing a Rule, Uniform Standard or a provision of this Compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

13. "State" means any state, district or territory of the United States of America.

14. "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of the Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable, or against public policy as determined by the Commission.

Article III. Establishment of the Commission and Venue

1. The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

2. The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

3. The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

4. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

Article IV. Powers of the Commission

The Commission shall have the following powers:

1. To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To exercise its rule-making authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, providedfurther, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

3. To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

4. To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

5. To exercise its rule-making authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission;

6. To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

7. To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among Compacting States;

19. To advise Compacting States on issues relating to Insurers domiciled or doing business in Non-compacting jurisdictions, consistent with the purposes of this Compact;

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

24. To provide and receive information from, and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

Article V. Organization of the Commission

1. Membership, Voting and Bylaws a . Each Compacting State shall have and be limited to one member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.b . Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the members vote in favor thereof.c . The Commission shall, by a majority of the members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:i . Establishing the fiscal year of the Commission;ii . Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;iii . Providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;iv . Providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and (ii) votes taken during such meeting;v . Establishing the titles, duties and authority and reasonable procedures for the election of the officers of the Commission;vi . Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State the Bylaws shall exclusively govern the personnel policies and programs of the Commission;vii . Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and viii . Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.d . The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendments thereto, with the appropriate agency or officer in each of the Compacting States.

2. Management Committee, Officers and Personnel a . A Management Committee comprising no more than fourteen (14) members shall be established as follows:i . One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;ii . Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws; and iii . Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.b . The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:i . Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;ii . Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;iii . Overseeing the offices of the Commission; and iv . Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Commission.c . The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.d . The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

3. Legislative and Advisory Committees a . A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard revision to the Bylaws, annual budget or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.b . The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.c . The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

5. Qualified Immunity, Defense and Indemnification a . The members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by intentional or willful and wanton misconduct of that person.b . The Commission shall defend any member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.c . The Commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred with the scope of Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

Article VI. Meetings and Acts of the Commission

1. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and Bylaws.

2. Each member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for members' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

Article VII. Rules and Operating Procedures: Rulemaking Functions of the Commission and Opting Out of Uniform Standards

1. Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure or amendment.

4. Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Act; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and while the regulatory opt out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

7. Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

Article VIII. Commission Records and Enforcement

1. The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

3. The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any non-complying Compacting State in writing of its non-compliance with Commission Bylaws, Rules or Operating Procedures. If a non-complying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

4. The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:a . With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.b . Before a Commissioner may bring an action for violation of any provision, standard or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

Article IX. Dispute Resolution

The Commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Non-compacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

Article X. Product Filing and Approval

1. Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

2. The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

3. Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

Article XI. Review of Commission Decisions Regarding Filings

1. Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 4.

2. The Commission shall have authority to monitor, review and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 above.

Article XII. Finance

1. The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

2. The Commission shall collect a filing fee from each Insurer and Third Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

4. The Commission shall be exempt from all taxation in and by the Compacting States.

5. The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

6. The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and the legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

Article XIII. Compacting States, Effective Date and Amendment

1. Any state is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Therefore, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

3. Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

Article XIV. Withdrawal, Default and Termination

1. Withdrawal a . Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.b . The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph e of this section.c . The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.d . The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.e . The Withdrawing State is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.f . Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

2. Default a . If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.b . Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section 1 of this article.c . Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

3. Dissolution of Compact a . The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.b . Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

Article XV. Severability and Construction

1. The provisions of this Compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed to effectuate its purposes.

Article XVI. Binding Effect of Compact and Other Laws

1. Other Laws a . Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph b of this section.b . For any Product approved or certified to the Commission, the Rules, Uniform Standards and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.c . All insurance products filed with individual States shall be subject to the laws of those States.

2. Binding Effect of this Compact a . All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.b . All agreements between the Commission and the Compacting States are binding in accordance with their terms.c . Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.d . In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

Effective Date: 08-21-2006



Section 3915.21 - Accelerated benefits definitions.

As used in sections 3915.21 to 3915.24 of the Revised Code:

(A) "Accelerated benefits" means the benefits that are payable under a policy and that meet all of the following criteria:

(1) The benefits are payable to the policyholder or certificate holder during the lifetime of the insured and upon the occurrence of a qualifying event.

(2) The benefits are payable in amounts that are fixed at the time of the acceleration of the benefits.

(3) The benefits reduce the death benefit otherwise payable under the policy.

(B) "Policy" means any policy, rider, indorsement, annuity contract, or endowment contract delivered or issued for delivery in this state by a life insurance company.

(C) "Qualifying event" means the occurrence of any of the following:

(1) A medical condition that drastically reduces the potential life span of the insured to a period of time that is within the period of time specified in the policy;

(2) A medical condition that requires the use of extensive or extraordinary medical care or treatment, including a major organ transplant or the continuous use of artificial life support systems, without which the insured would likely die;

(3) A condition that normally results in continuous confinement in an eligible institution, as defined in the policy, if the insured is expected to remain in the institution for the remainder of his life;

(4) A medical condition that, in the absence of extensive or extraordinary medical care or treatment, would drastically reduce the potential life span of the insured. Such conditions may include any of the following:

(a) Coronary artery disease that results in an acute infarction or that requires surgery;

(b) Permanent neurological deficit resulting from cerebral vascular accident;

(c) End stage renal failure;

(d) Acquired immunodeficiency syndrome;

(e) Any other medical condition that the superintendent of insurance may approve for a particular policy filing.

(5) Any other qualifying event that the superintendent may approve for a particular policy filing.

Effective Date: 10-23-1991



Section 3915.22 - Application of chapter.

(A) Except as provided in division (B) of this section, every policy that provides accelerated benefits and that is issued or delivered in this state on or after the effective date of this section is subject to this chapter.

(B) Sections 3915.21 to 3915.24 of the Revised Code do not apply to any policy that provides accelerated benefits for the sole purpose of providing directly or supplementing long-term care insurance as defined in section 3923.41 of the Revised Code.

Effective Date: 10-23-1991



Section 3915.23 - Accelerated benefits calculated on mortality risks.

The accelerated benefits provided by any policy subject to this chapter are life insurance benefits and are calculated primarily on the basis of mortality risks rather than morbidity risks.

Effective Date: 10-23-1991



Section 3915.24 - Rules.

Within six months after the effective date of this section, the superintendent of insurance shall adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of sections 3915.21 to 3915.24 of the Revised Code. The rules shall include criteria for the payment of accelerated benefits, disclosure requirements, and actuarial standards.

Effective Date: 10-23-1991






Chapter 3916 - VIATICAL SETTLEMENTS MODEL ACT

Section 3916.01 - Viatical settlements model act definitions.

As used in this chapter:

(A) "Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the internet, or similar communications media, including, but not limited to, film strips, motion pictures, and videos, that is published, disseminated, circulated, or placed directly or indirectly before the public in this state for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequest, or transfer the death benefit or ownership of a policy pursuant to a viatical settlement contract.

(B) "Business of viatical settlements" means an activity involved, but not limited to, in the offering, solicitation, negotiation, procurement, effectuation, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, or hypothecating or in any other manner acquiring an interest in a policy by means of viatical settlement contracts .

(C) "Chronically ill" means having been certified within the preceding twelve-month period by a licensed health professional as:

(1) Being unable to perform, without substantial assistance from another individual, at least two activities of daily living, including, but not limited to, eating, toileting, transferring, bathing, dressing, or continence for at least ninety days due to a loss of functional capacity; or

(2) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(3) Having a level of disability similar to that described in division (C)(1) of this section, as determined under regulations prescribed by the United States secretary of the treasury in consultation with the United States secretary of health and human services.

(D) "Escrow agent" means an independent third-party person who, pursuant to a written agreement signed by the viatical settlement provider and viator, provides escrow services related to the acquisition of a policy pursuant to a viatical settlement contract. "Escrow agent" does not include any person associated with, affiliated with, or under the control of a person licensed under this chapter or described in division (C) of section 3916.02 of the Revised Code.

(E)

(1) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy from a viatical settlement provider, credit enhancer, or any other person that has a direct ownership interest in a policy that is the subject of a viatical settlement contract and to which both of the following apply:

(a) Its principal activity related to the transaction is providing funds to effect the business of viatical settlements or the purchase of one or more viaticated policies.

(b) It has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

(2) "Financing entity" does not include a non-accredited investor or viatical settlement purchaser.

(F) "Recklessly" has the same meaning as in section 2901.22 of the Revised Code.

(G) "Defraud" has the same meaning as in section 2913.01 of the Revised Code.

(H) "Life expectancy" means an opinion or evaluation as to how long a particular person is going to live.

(I) Notwithstanding section 1.59 of the Revised Code, "person" means a natural person or a legal entity, including, but not limited to, an individual, partnership, limited liability company, limited liability partnership, association, trust, business trust, or corporation.

(J) "Policy" means an individual or group policy, group certificate, or other contract or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(K) "Related provider trust" means a titling trust or any other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding ownership or beneficial interest in purchased policies in connection with a financing transaction, provided that the trust has a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the superintendent of insurance as if those records and files were maintained directly by the licensed viatical settlement provider.

(L) "Special purpose entity" means a corporation, partnership, trust, limited liability company or other similar entity formed solely for one of the following purposes:

(i) To provide access, either directly or indirectly, to institutional capital markets for a financing entity or licensed viatical settlement provider;

(ii) In connection with a transaction in which the securities in the special purpose entity are acquired by qualified institutional buyers.

(M) "Terminally ill" means certified by a physician as having an illness or physical condition that can reasonably be expected to result in death in twenty-four months or less.

(N) "Viatical settlement broker" means a person that, on behalf of a viator and for a fee, commission, or other valuable consideration, offers or attempts to negotiate viatical settlements between a viator and one or more viatical settlement providers or viatical settlement brokers. "Viatical settlement broker" does not include an attorney, a certified public accountant, or a financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator , whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.

(O)

(1) "Viatical settlement contract" means any of the following:

(a) A written agreement between a viator and a viatical settlement provider that establishes the terms under which compensation or anything of value, that is less than the expected death benefit of the policy is or will be paid in return for the viator's present or future assignment, transfer, sale, release, devise, or bequest of the death benefit or ownership of any portion of the policy or any beneficial interest in the policy or its ownership;

(b) The transfer or acquisition for compensation or anything of value for ownership or beneficial interest in a trust or an interest in another person that owns such a policy if the trust or other person was formed or availed of for the principal purpose of acquiring one or more life insurance policies;

(c) A premium finance loan made for a policy by a lender to a viator on, before, or after the date of issuance of the policy in either of the following situations:

(i) The viator or the insured receives a guarantee of the viatical settlement value of the policy.

(ii) The viator or the insured agrees on, before, or after the issuance of the policy to sell the policy or any portion of the policy's death benefit.

(2) "Viatical settlement contracts" include but are not limited to contracts that are commonly termed "life settlement contracts" and "senior settlement contracts."

(3) "Viatical settlement contract" does not include any of the following unless part of a plan, scheme, device, or artifice to avoid the application of this chapter:

(a) A policy loan or accelerated death benefit made by the insurer pursuant to the policy's terms whether issued with the original policy or a rider;

(b) Loan proceeds that are used solely to pay premiums for the policy and the costs of the loan including interest, arrangement fees, utilization fees and similar fees, closing costs, legal fees and expenses, trustee fees and expenses, and third-party collateral provider fees and expenses, including fees payable to letter of credit issuers;

(c) A loan made by a regulated financial institution in which the lender takes an interest in a policy solely to secure repayment of a loan or, if there is a default on the loan and the policy is transferred, the transfer of such a policy by the lender, provided that neither the default itself nor the transfer is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this chapter;

(d) A premium finance loan made by a lender that does not violate sections 1321.71 to 1321.83 of the Revised Code, if the premium finance loan is not described in division (O)(1)(c) of this section;

(e) An agreement where all parties are closely related to the insured by blood or law or have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured, or are persons or trusts established primarily for the benefit of such parties;

(f) Any designation, consent, or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee as described in section 3911.091 of the Revised Code;

(g) Any business succession planning arrangement including, but not limited to all of the following if the arrangements are bona fide arrangements:

(i) An arrangement between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more persons or trusts established by its shareholders;

(ii) An arrangement between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners;

(iii) An arrangement between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members.

(h) An agreement entered into by a service recipient, a trust established by the service recipient and a service provider, or a trust established by the service provider who performs significant services for the service recipient's trade or business;

(i) An arrangement or agreement with a special purpose entity;

(j) Any other contract, transaction, or arrangement exempted from the definition of viatical settlement contract by rule adopted by the superintendent based on the superintendent's determination that the contract, transaction, or arrangement is not of the type regulated by this chapter.

(P)

(1) "Viatical settlement provider" means a person, other than a viator, that enters into or effectuates a viatical settlement contract.

(2) "Viatical settlement provider" does not include any of the following:

(a) A bank, savings bank, savings and loan association, credit union, or other regulated financial institution that takes an assignment of a policy solely as a collateral for a loan;

(b) A premium finance company exempted under section 1321.72 of the Revised Code from the licensure requirements of section 3921.73 of the Revised Code that takes an assignment of a policy solely as collateral for a premium finance loan;

(c) The issuer of a policy ;

(d) An individual who enters into or effectuates not more than one viatical settlement contract in any calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(e) An authorized or eligible insurer that provides stop loss coverage or financial guarantee insurance to a viatical settlement provider, purchaser, financing entity, special purpose entity, or related provider trust;

(f) A financing entity;

(g) A special purpose entity;

(h) A related provider trust;

(i) A viatical settlement purchaser;

(j) Any other person the superintendent determines is not consistent with the definition of viatical settlement provider.

(Q) "Viaticated policy" means a policy that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

(R) "Viator" means the owner of a policy or a certificate holder under a group policy that has not previously been viaticated who, in return for compensation or anything of value that is less than the expected death benefit of the policy or certificate, assigns, transfers, sells, releases, devises, or bequests the death benefit or ownership of any portion of the policy or certificate of insurance. For the purposes of this chapter, a "viator" is not limited to an owner of a policy or a certificate holder under a group policy insuring the life of an individual who is terminally or chronically ill except where specifically addressed. "Viator" does not include any of the following:

(1) A licensee under this chapter;

(2) A qualified institutional buyer ;

(3) A financing entity;

(4) A special purpose entity;

(5) A related provider trust.

(S) "Viatical settlement purchaser" means a person who provides a sum of money as consideration for a policy or an interest in the death benefits of a policy from a viatical settlement provider that is the subject of a viatical settlement contract, or a person who owns, acquires, or is entitled to a beneficial interest in a trust or person that owns a viatical settlement contract or is the beneficiary of a policy that is the subject of a viatical settlement contract, for the purpose of deriving an economic benefit. "Viatical settlement purchaser" does not include any of the following:

(1) A licensee under this chapter;

(2) A qualified institutional buyer ;

(3) A financing entity;

(4) A special purpose entity;

(5) A related provider trust.

(T) "Qualified institutional buyer" has the same meaning as in 17 C.F.R. 230.144 A as that regulation exists on the effective date of this amendment.

(U) "Licensee" means a person licensed as a viatical settlement provider or viatical settlement broker under this chapter.

(V) "NAIC" means the national association of insurance commissioners.

(W)

(1) "Stranger-originated life insurance," or "STOLI," means a practice, arrangement, or agreement initiated at or prior to the issuance of a policy that includes both of the following:

(a) The purchase or acquisition of a policy primarily benefiting one or more persons who, at the time of issuance of the policy, lack insurable interest in the person insured under the policy;

(b) The transfer at any time of the legal or beneficial ownership of the policy or benefits of the policy or both, in whole or in part, including through an assumption or forgiveness of a loan to fund premiums.

(2) "Stranger-originated life insurance" also includes trusts or other persons that are created to give the appearance of insurable interest and are used to initiate one or more policies for investors but violate insurable interest laws and the prohibition against wagering on life.

(3) "Stranger-originated life insurance" does not include viatical settlement transactions specifically described in division (O)(3) of this section.

(X) "Regulated financial institution" means a bank, a savings association, or credit union operating under authority granted by the superintendent of financial institutions, the regulatory authority of any other state of the United States, the office of thrift supervision, the national credit union administration, or the office of the comptroller of the currency.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.02 - Viatical settlement provider or broker license.

Division

(A) is not effective until 12-11-2008

(A) Notwithstanding division (C) of this section, no person shall operate in this state as a viatical settlement provider or viatical settlement broker without first having obtained a license from the superintendent of insurance and, if the owner of the policy to be viaticated is not a resident of this state, from the comparable official of the state of residence of the owner if that state issues licenses for viatical settlement providers or viatical settlement brokers.

(B)

(1) If there is more than one owner on a single policy and the owners are residents of different states, the viatical settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership of the policy resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all owners.

(2) If the viator is a resident of this state, all agreements to be signed by the viator shall provide exclusive jurisdiction to courts of this state and the laws of this state shall govern the agreements. Nothing in the agreements shall abrogate the viator's right to a trial by jury.

(C)

(1) A person who represents the viator and is not compensated directly or indirectly by the viatical settlement provider or viatical settlement purchaser, who is licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency may negotiate viatical settlement contracts on behalf of a viator without obtaining a license pursuant to division (A) of this section.

(2) An individual insurance agent, in good standing, who has been licensed as a resident or nonresident insurance agent with a life line of authority in this state for at least five years may operate as a viatical settlement broker without obtaining a license pursuant to division (A) of this section if the viatical settlement broker activities of the insurance agent are incidental to the insurance agent's insurance business activities.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008; 2008 HB404 12-11-2008



Section 3916.03 - Application for license - issuance, renewal - new or revised information.

(A) An applicant for a license as a viatical settlement provider or viatical settlement broker shall submit an application for the license in a manner prescribed by the superintendent of insurance. The application shall be accompanied by a fee established by the superintendent by rule adopted in accordance with Chapter 119. of the Revised Code.

(B) A license issued under this chapter to a person other than an individual authorizes all partners, officers, members, or designated employees of the person to act as viatical settlement providers or viatical settlement brokers, as applicable, and all those partners, officers, members, or designated employees shall be named in the application and any supplements to the application.

(C) Upon the filing of an application under this section and the payment of the license fee, the superintendent shall make an investigation of the applicant and issue to the applicant a license that states in substance that the person is authorized to act as a viatical settlement provider or viatical settlement broker, as applicable, if all of the following apply:

(1) Regarding an application for a license as a viatical settlement provider, the applicant provides all of the following:

(a) A detailed plan of operation;

(b) Proof of financial responsibility pursuant to division (D) of this section;

(c) A general description of the method the applicant will use to determine life expectancies, including a description of the applicant's intended receipt of life expectancies, the applicant's intended use of life expectancies, the applicant's intended use of life expectancy providers, and a written plan of policies and procedures used to determine life expectancies.

(2) The superintendent finds all of the following:

(a) The applicant is competent and trustworthy and intends to act in good faith in the capacity of a viatical settlement provider or viatical settlement broker, as applicable.

(b) The applicant has a good business reputation and has had experience, training, or education so as to be qualified to act in the capacity of a viatical settlement provider or viatical settlement broker, as applicable.

(3) If the applicant is a person other than an individual, the applicant provides a certificate of good standing from the state of its organization.

(4) The applicant provides an antifraud plan that meets the requirements of division (G) of section 3916.18 of the Revised Code.

(D)

(1) An applicant for licensure as a viatical settlement provider may provide proof of financial responsibility through one of the following means:

(a) Submitting audited financial statements that show a minimum equity of not less than two hundred fifty thousand dollars in cash or cash equivalents;

(b) Submitting both audited annual financial statements that show positive equity and either of the following:

(i) A surety bond in the amount of two hundred fifty thousand dollars in favor of this state issued by an insurer authorized to issue surety bonds in this state;

(ii) An unconditional and irrevocable letter of credit, deposit of cash, or securities, in any combination, in the aggregate amount of two hundred fifty thousand dollars.

(2) If an applicant is licensed as a viatical settlement provider in another state, the superintendent may accept as valid any similar proof of financial responsibility the applicant filed in that state.

(3) The superintendent may request proof of financial responsibility at any time the superintendent considers necessary.

(E) An applicant shall provide all information requested by the superintendent. The superintendent may, at any time, require an applicant to fully disclose the identity of all shareholders, partners, officers, members, and employees, and may, in the exercise of the superintendent's discretion, refuse to issue a license to an applicant that is not an individual if the superintendent is not satisfied that each officer, employee, shareholder, partner, or member who may materially influence the applicant's conduct meets the standards set forth in this chapter.

(F) Except as otherwise provided in this division, a license as a viatical settlement provider or viatical settlement broker expires on the last day of March next after its issuance or continuance. A license as a viatical settlement provider or viatical settlement broker may, in the discretion of the superintendent and the payment of an annual renewal fee established by the superintendent by rule adopted in accordance with Chapter 119. of the Revised Code, be continued past the last day of March next after its issue and after the last day of March in each succeeding year. Failure to pay the renewal fee by the required date results in the expiration of the license.

(G) Any individual licensed as a viatical settlement broker shall complete not less than fifteen hours of continuing education biennially. The superintendent shall approve continuing education courses that shall be related to viatical settlements and viatical settlement transactions. The superintendent shall adopt rules for the enforcement of this division.

(H) The superintendent shall not issue a license to a nonresident applicant, unless either of the following applies:

(1) The applicant files and maintains a written designation of an agent for service of process with the superintendent.

(2) The applicant has filed with the superintendent the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the superintendent.

(I) A viatical settlement provider or viatical settlement broker shall provide to the superintendent new or revised information regarding any change in its officers, any shareholder owning ten per cent or more of its voting securities, or its partners, directors, members, or designated employees within thirty days of the change.

(J) Any fee collected under this section shall be paid into the state treasury to the credit of the department of insurance operating fund created by section 3901.021 of the Revised Code.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.031 - Licensed broker business to maintain licensed individual.

Any corporation, partnership, or other business that is licensed as a viatical settlement broker shall maintain at least one designated individual who is individually licensed as a viatical settlement broker to be responsible for the licensee's compliance with this chapter.

Effective Date: 2008 HB404 09-11-2008



Section 3916.04 - Broker deemed to represent viator - fiduciary duty.

Irrespective of the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator.

Effective Date: 10-05-2001



Section 3916.05 - Forms to be approved by superintendent - fees.

(A) A person shall not use a viatical settlement contract form or provide a disclosure statement form to a viator in this state unless the viatical settlement contract form or the disclosure statement form is filed with and approved by the superintendent of insurance. The superintendent shall disapprove a viatical settlement contract form or a disclosure statement form if, in the superintendent's opinion, the viatical settlement contract form, the disclosure statement form, or any provision contained therein fails to meet the requirements of section 3916.06 of the Revised Code, is unreasonable, is contrary to the interests of the public, or is otherwise misleading or unfair to the viator. At the superintendent's discretion, the superintendent may require the submission of advertising material to which section 3916.17 of the Revised Code applies. If not disapproved by the superintendent, a filing made pursuant to this section shall be considered approved forty-five days after the contract form, disclosure form, or advertising material is filed.

(B) Any insurance company that issues life insurance policies in this state shall include questions in its life insurance applications that are reasonably structured to identify and prevent stranger-originated life insurance. The superintendent shall adopt rules under Chapter 119. of the Revised Code for the implementation of this section. Each insurer shall file with the superintendent copies of its amended applications for life insurance within twelve months following the effective date of the superintendent's adoption of rules pursuant to this division.

(C) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to establish reasonable fees for any service or transaction performed by the department of insurance pursuant to division (A) of this section. Any fee collected pursuant to those rules shall be paid into the state treasury to the credit of the department of insurance operating fund created by section 3901.021 of the Revised Code.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.06 - Required disclosures with application.

(A)

(1) With each application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall disclose at least the following to a viator no later than the time all parties sign the application for the viatical settlement contract:

(a) That there are possible alternatives to viatical settlement contracts, including any accelerated death benefits offered under the viator's policy ;

(b) That some or all of the proceeds of the viatical settlement may be subject to federal income taxation and state franchise and income taxation, and that assistance should be sought from a professional tax advisor;

(c) That the proceeds of the viatical settlement could be subject to the claims of creditors;

(d) That receipt of the proceeds of the viatical settlement may adversely affect the viator's eligibility for medical assistance under Chapter 5111. of the Revised Code or other government benefits or entitlements, and that advice should be obtained from the appropriate government agencies;

(e) That the viator has a right to rescind the viatical settlement contract for at least fifteen calendar days after the viator receives the viatical settlement proceeds, as provided in section 3916.08 of the Revised Code. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment of all viatical settlement proceeds to the viatical settlement company.

(f) That funds will be sent to the viator within three business days after the viatical settlement provider has received written acknowledgment from the insurer or group administrator that ownership of the policy or interest in the certificate has been transferred and that the beneficiary has been designated pursuant to the viatical settlement contract;

(g) That entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy , to be forfeited by the viator and that assistance should be sought from a financial advisor.

(h) That following execution of the viatical settlement contract, the viatical settlement provider or the authorized representative of the viatical settlement provider may contact the insured for the purpose of determining the insured's health status and to confirm the insured's residential or business address and telephone number or for other purposes permitted by law. Any such contact shall be limited to once in any three-month period if the insured has a life expectancy of more than one year or to once per month if the insured has a life expectancy of one year or less.

(2) The viatical settlement provider or viatical settlement broker shall provide the disclosures under division (A)(1) of this section in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker.

(3) Disclosure to a viator under division (A)(1) of this section shall include distribution of a brochure describing the process of viatical settlements. The viatical settlement provider or viatical settlement broker shall use the NAIC's form for the brochure unless another form is developed or approved by the superintendent.

(4) The disclosure document under division (A)(1) of this section shall contain the following language:

"All medical, financial, or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."

(B)

(1) A viatical settlement provider shall disclose at least the following to a viator prior to the date the viatical settlement contract is signed by all the necessary parties:

(a) The affiliation, if any, between the viatical settlement provider and the issuer of the policy to be viaticated;

(b) The name, business address, and telephone number of the viatical settlement provider;

(c) Regarding a viatical settlement broker, the amount and method of calculating the broker's compensation. As used in this division, "compensation" includes anything of value paid or given to a viatical settlement broker for the placement of a policy or certificate.

(d) Any affiliations or contractual arrangements between the viatical settlement provider and the viatical settlement broker;

(e) If a policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the possible loss of coverage on the other lives under the policy and that advice should be sought from the viator's insurance agent or the company issuing the policy ;

(f) The dollar amount of the current death benefit payable to the viatical settlement provider under the policy , and, if known, the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy , and the extent to which the viator's interest in those benefits will be transferred as a result of the viatical settlement contract.

(g) That an escrow agent shall provide escrow services to the parties pursuant to a written agreement, signed by the viatical settlement provider, the viatical settlement broker, and the viator. At the close of escrow, the escrow agent will distribute the proceeds of the sale to the viator, minus any compensation to be paid to any other persons who provided services and to whom the viator has agreed to compensate out of the gross amount offered by the viatical settlement purchaser. All persons receiving any form of compensation under the escrow agreement shall be clearly identified, including name, business address, telephone number, and tax identification number.

(2) The viatical settlement broker shall disclose at least the following to a viator prior to the execution of the viatical settlement contract:

(a) The name, business address, and telephone number of the viatical settlement broker;

(b) A full, complete, and accurate description of all offers, counteroffers, acceptances, and rejections relating to the proposed viatical settlement contract;

(c) Any affiliations or contractual agreements between the viatical settlement broker and any person making an offer in connection with the proposed viatical settlement contract;

(d) The amount and method of calculating the viatical settlement broker's compensation and, if any portion of the viatical settlement broker's compensation is taken from the viatical settlement offer, the total amount of the viatical settlement offer and the viatical settlement broker's compensation as a percentage of that total. As used in this division, "compensation" includes anything of value paid or given to a viatical settlement broker related to the settlement of a policy.

(3) The viatical settlement provider or viatical settlement broker shall conspicuously display the disclosures required under divisions (B)(1) and (2) of this section in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider or viatical settlement broker, as appropriate.

(C) If the viatical settlement provider transfers ownership or changes the beneficiary of the policy , the viatical settlement provider shall communicate in writing the change in ownership or beneficiary to the insured within twenty days after the change.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.07 - Viatical settlement provider - duties - confidentiality of medical information.

(A) A viatical settlement provider entering into a viatical settlement contract shall first obtain all of the following:

(1) If the viator is the insured, a written statement from an attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract. As used in this division, "physician" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(2) A document in which the insured consents in writing, as required by division (E) of section 3916.13 of the Revised Code, to the release of the insured's medical records to a viatical settlement provider or viatical settlement broker and to the insurance company that issued the policy covering the life of the insured.

(B) Within twenty days after a viator executes documents necessary to transfer any rights under a policy or within twenty days of entering any expressed or implied agreement, option, promise, or other form of understanding to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued that policy that the policy has or will become a viaticated policy . The notice shall be accompanied by the documents required by division (C) of this section.

(C) The viatical settlement provider shall deliver a copy of the medical release required under division (A)(2) of this section, a copy of the viator's application for the viatical settlement contract, the notice required under division (B) of this section, and a request for verification of coverage to the insurer that issued the policy that is the subject of the viatical transaction. The viatical settlement provider shall use the NAIC's form for verification of coverage unless another form is developed or approved by the superintendent of insurance.

(D) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider or viatical settlement broker within thirty calendar days after the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at that time regarding possible fraud or the validity of the life insurance policy that is the subject of the request. The insurer shall accept an original or facsimile or electronic copy of such request and any accompanying authorization signed by the viator.

(E) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract and a full and complete understanding of the benefits of the policy , and acknowledges that the viator is entering into the viatical settlement contract freely and voluntarily and, for persons who are terminally or chronically ill, acknowledges that the insured is terminally or chronically ill and that the terminal or chronic illness was diagnosed after the policy was issued.

(F) If a viatical settlement broker performs any of the activities specified in this section on behalf of the viatical settlement provider, the viatical settlement provider is deemed to have fulfilled the requirements of this section.

(G) All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.08 - Right to rescind contract after receipt of proceeds.

Each viatical settlement contract entered into in this state shall provide the viator with an unconditional right to rescind the contract for at least fifteen calendar days after the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the viatical settlement contract is deemed to have been rescinded, subject to repayment of all viatical settlement proceeds to the viatical settlement provider. If a viatical settlement contract is rescinded by the viator pursuant to this section, ownership of the insurance policy or certificate reverts to the viator or to the viator's estate if the viator is deceased, irrespective of any transfer of ownership of the policy or certificate by the viator, viatical settlement provider, or any other person.

Effective Date: 10-05-2001



Section 3916.09 - Independent escrow agent.

(A) The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the escrow agent. Within three business days after the date the escrow agent receives the documents, or from the date the viatical settlement provider receives the documents if the viator erroneously provides the documents directly to the viatical settlement provider, the viatical settlement provider shall pay or transfer the gross amount to be paid by the viatical settlement provider to the escrow agent for deposit in a trust or escrow account set up for that purpose by the escrow agent in a regulated financial institution . Upon payment of the settlement proceeds into the escrow or trust account, the escrow agent or trustee shall deliver the original change in ownership, assignment, or change in beneficiary forms to the viatical settlement provider, a representative of the viatical settlement provider, or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator and any other person pursuant to the viatical settlement contract and the escrow agreement. The escrow agent shall make payment within three business days of the date the escrow agent received the acknowledged forms from the insurance company. Funds are considered sent to a viator as of the date that the escrow agent either releases the funds for wire transfer to the viator or places a check for delivery to the viator via United States postal service or other nationally recognized delivery service.

(B) Failure to transfer the proceeds to the viator within the period of time disclosed pursuant to division (A)(1)(f) of section 3916.06 of the Revised Code renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator. If a viatical settlement contract is voided by the viator pursuant to this division, ownership of the policy reverts to the viator or to the viator's estate if the viator is deceased, irrespective of any transfer of ownership of the policy by the viator, viatical settlement provider, or any other person.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.10 - Limiting contact with insured after settlement has occurred.

After a viatical settlement has occurred, contact with the insured for the purpose of determining the health status of the insured shall be made only by the viatical settlement provider , or the authorized representative of the viatical settlement provider. The viatical settlement provider , or authorized representative shall not contact the insured for the purpose of determining the insured's health status more than once every three months if the insured has a life expectancy of more than one year, or more than once per month if the insured has a life expectancy of one year or less. The viatical settlement provider shall explain the procedure for making these contacts at the time the viatical settlement contract is entered into.

The limitations set forth in this section do not apply to contacts made with an insured under a viaticated policy for purposes other than to determine the insured's health status.

Viatical settlement providers are responsible for the actions of their authorized representatives, for the purposes of this section except viatical settlement providers are not responsible for the actions of subsequent purchasers of a policy.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.11 - Records - examinations.

(A)

(1) A licensee under this chapter shall, for five years, retain copies of all of the following:

(a) All proposed, offered, or executed contracts, purchase agreements, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of the contract or purchase agreement, whichever is later;

(b) All checks, drafts, or other evidence and documentation related to the payment, transfer, deposit, or release of funds from the date of the transaction;

(c) All other records and documents related to the requirements of this chapter.

(2) This section does not relieve a person of the obligation to produce the documents described in division (A)(1) of this section to the superintendent of insurance after the retention period specified in that division has expired if the person has retained the documents.

(3) Records required to be retained by this section must be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical, or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

(4) If a licensee fails to comply with division (A) of this section, the superintendent may initiate proceedings in accordance with Chapter 119. of the Revised Code to revoke, suspend, or refuse to renew the license of the licensee.

(B)

(1) Upon determining that an examination should be conducted, subject to division (E) of this section, the superintendent shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. The superintendent may employ any guidelines or procedures for purposes of this division that the superintendent considers appropriate.

(2) Every licensee, or person from whom information is sought, and all officers, directors, employees, and agents of any licensee, or person from whom information is sought, shall provide to the examiners timely, convenient, and free access at all reasonable hours at the licensee's or person's offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined. The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.

The refusal of a licensee, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the superintendent shall be grounds for suspension, revocation, denial of issuance, or nonrenewal of any license held by the licensee to engage in the business of viatical settlements or other business subject to the superintendent's jurisdiction. Any proceedings for suspension, revocation, denial, or refusal to renew any license or authority are subject to Chapter 119. of the Revised Code.

(3) The superintendent has the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the superintendent may petition a court of competent jurisdiction, and, upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(4) When making an examination under this chapter, the superintendent may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, and the licensee that is the subject of the examination shall bear the cost of those examiners pursuant to division (F) of this section. Examiners who are appointed by the superintendent, but who are not employees of the department of insurance, shall be compensated for their work, travel, and living expenses at reasonable and customary rates.

(5) Nothing contained in this chapter limits the superintendent's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima-facie evidence in any legal or regulatory action.

(6) Nothing contained in this chapter limits the superintendent's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee working papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the superintendent, in the superintendent's sole discretion, considers appropriate.

(C)

(1) Examination reports shall be comprised of only facts appearing upon the books, records, or other documents of the licensee, its agents, or other persons examined, or as ascertained from the testimony of its officers, agents, or other persons examined concerning its affairs, and the conclusions and recommendations that the examiners find reasonably warranted from the facts.

(2) Upon completion of the examination, the examiner in charge shall file with the superintendent a verified written report of examination. Upon receipt of the verified report, the superintendent shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty days from receipt of the report to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) If the superintendent determines that regulatory action is appropriate as a result of an examination, the superintendent may initiate any proceedings or actions provided by law.

(D)

(1) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the superintendent, unless required by law.

(2) Except as otherwise provided in this chapter or in the law of another state or jurisdiction that is substantially similar to this chapter, all examination reports, working papers, recorded information, documents, and copies of those reports, papers, information, documents, and copies produced by, obtained by, or disclosed to the superintendent or to any other person in the course of an examination made under this chapter or under the law of another state or jurisdiction that is substantially similar to this chapter, or in the course of the superintendent's analysis or investigation of the financial condition or market conduct of a licensee are confidential by law and privileged, are not a public record open for inspection under section 149.43 of the Revised Code, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. The superintendent may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the superintendent's official duties.

(3) Documents, materials, or other information, including, but not limited to, all working papers, and copies of working papers, in the possession or control of the NAIC and its affiliates and subsidiaries are confidential by law and privileged, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action, if either of the following applies:

(a) They are created, produced, or obtained by or disclosed to the NAIC and its affiliates and subsidiaries in the course of assisting an examination made under this chapter or assisting the superintendent or the comparable official in another state in the analysis or investigation of the financial condition or market conduct of a licensee.

(b) The superintendent or the comparable official in another state discloses them to the NAIC and its affiliates and subsidiaries under division (D)(5) of this section or under a comparable provision in the law of the other state.

(4) Neither the superintendent nor any person that received the documents, material, or other information while acting under the authority of the superintendent, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials, or information subject to division (D)(1) of this section.

(5)

(a) In order to assist in the performance of the superintendent's duties, the superintendent may do any of the following:

(i) Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to division (D)(1) of this section, with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, if the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information;

(ii) Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions;

(iii) Enter into agreements governing sharing and use of information consistent with this section.

(b) The superintendent shall maintain as confidential or privileged any document, material, or information received under division (D)(5)(a)(ii) of this section with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(6) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the superintendent under this section or as a result of sharing as authorized in division (D)(5) of this section.

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under division (D) of this section shall be available and enforced in any proceeding in, and in any court of, this state.

(8) Nothing contained in this chapter prevents or prohibits the superintendent from disclosing the content of an examination report, preliminary examination report or results, or any matter relating to those reports or results, to the official of any other state or country that is comparable to the superintendent, or to law enforcement officials of this or any other state or agency of the federal government at any time, or to the NAIC, if the agency or office receiving the report or matters relating to it agrees in writing to hold it confidential and in a manner consistent with this chapter.

(E)

(1) The superintendent may not appoint an examiner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of, or owns a pecuniary interest in, any person subject to examination under this chapter. This division does not automatically preclude any of the following from being an examiner:

(a) A viator;

(b) An insured in a viaticated policy ;

(c) A beneficiary in a policy that is proposed to be viaticated.

(2) Notwithstanding the requirements of division (E) of this section, the superintendent may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

(F)

(1) As used in division (F) of this section, "expenses" include all of the following:

(a) Compensation of examiners for each day or portion of a day worked;

(b) Travel and living expenses of examiners;

(c) All other incidental expenses incurred by or on behalf of examiners;

(d) An allocated share of all expenses not described in division (F)(1), (2), or (3) of this section that are necessarily incurred in the performance of a market conduct examination, including the expenses of direct overhead and support staff for examiners.

(2) When a market conduct examination is made of a licensee under this chapter, the licensee shall pay the expenses of the examination. The expenses of an examination include those incurred on or after the date on which the superintendent notifies the licensee of the examination through the issuance of the final examination report.

(3) The superintendent may request the attorney general to initiate a civil action in the court of common pleas of Franklin county to obtain and enforce a judgment for expenses incurred in the performance of a market conduct examination.

(G)

(1) No cause of action shall arise nor shall any liability be imposed against the superintendent, any authorized representative of the superintendent, or any examiner appointed by the superintendent for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(2) No cause of action shall arise nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the superintendent, any authorized representative of the superintendent, or any examiner appointed by the superintendent pursuant to an examination made under this chapter, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This division does not abrogate or modify in any way any common law or statutory privilege or immunity previously enjoyed by any person identified in division (G)(1) of this section.

(3) A person identified in division (G)(1) or (2) of this section shall be entitled to an award of attorney's fees and costs if the person is the prevailing party in a civil action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in bringing the action. For purposes of this division , an action is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(H) The superintendent may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.12 - Annual statement - financial statements.

(A) Each licensee under this chapter shall file with the superintendent of insurance, on or before the first day of March of each year, an annual statement verified under oath by two officers in the form prescribed by the superintendent. The annual statement for a viatical settlement provider shall include the following information about the viatical settlement provider's transactions:

(1) Aggregate total of the value of unsettled viatical settlement contracts that have been signed by the viator but have not been settled as of the date of the report categorized by the number of days since the viator signed the contract;

(2) Number of policies purchased, total amount of settlement paid for policies purchased, total face value of policies purchased beginning with the reporting year and most recent five years;

(3) Number of settlements paid in the preceding calendar year, allocated by state or territory;

(4) Any other information required by the superintendent.

(B) On or before the first day of May of each year, a viatical settlement provider licensed in this state shall file with the superintendent its financial statement, audited by an independent certified public accountant along with a letter stating whether any significant deficiencies or material weaknesses were detected during the audit pursuant to statement on auditing standards number 112 or as amended or superseded.

(C)

(1) Each viatical settlement provider shall file with the superintendent interim unaudited financial statements, including comparative results and footnotes to the financial statements, on a quarterly basis within forty-five days after the end of each quarter. The interim financial statements shall meet all of the following requirements:

(a) Be certified by the chief executive officer and chief financial officer as to the accuracy and fair presentation;

(b) Include disclosures either on the face of the financial statements or in accompanying footnotes sufficient so as to make the interim information not misleading.

(2) Viatical settlement providers may assume that the users of the interim financial statements have access to the prior fiscal year-end audited financial statements and that the adequacy of additional disclosure needed for a fair presentation, except in regard to material contingencies, may be determined in that context. A footnote disclosure that would substantially duplicate the disclosure contained in the audited financial statements for the preceding fiscal year may be omitted. A footnote disclosure shall be provided if events subsequent to the fiscal year end have a material impact on the viatical settlement provider.

(D) A viatical settlement provider that willfully fails to file the annual statements required by this section, or willfully fails to reply within thirty calendar days to a written inquiry from the superintendent or the superintendent's designee, shall, in addition to other penalties provided by this chapter, be subject to a penalty of up to two hundred fifty dollars per day, not to exceed twenty-five thousand dollars in the aggregate for each such failure.

(E) The superintendent shall keep confidential and not a matter of public record all proprietary information of the licensee, all individual transaction data regarding the business of viatical settlements, and data that could compromise the privacy of personal, financial, and health information of the viator or insured.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.13 - Permitted disclosures.

Except as otherwise permitted or required by law, a viatical settlement provider, viatical settlement broker, insurance company, insurance agent, insurance broker, information bureau, rating agency or company, or any other person with actual knowledge of a viator or an insured's identity, shall not disclose that identity , including the viator or insured's name and individual identification data, or the viator or insured's financial or medical information, unless any of the following apply:

(A) The disclosure is necessary to effect a viatical settlement , and the viator and insured have provided prior written consent to the disclosure.

(B) The disclosure is provided in response to an investigation or examination by the superintendent of insurance or by any other governmental officer or agency or pursuant to the requirements of division (C) of section 3916.18 of the Revised Code.

(C) The disclosure is a term of, or condition to, the transfer of a viaticated policy by one viatical settlement provider to another viatical settlement provider.

(D) The disclosure is necessary to permit a financing entity, related provider trust, or special purpose entity to finance the purchase of policies by a viatical settlement provider, and the viator and insured have provided prior written consent to the disclosure.

(E) The disclosure is necessary to allow the viatical settlement provider or its authorized representatives to make contacts for the purpose of determining health status.

(F) The disclosure is required to purchase stop-loss coverage or financial guaranty insurance.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.14 - Examination by superintendent.

(A)

(1) The superintendent of insurance may conduct an examination under this chapter of a licensee as often as the superintendent in the superintendent's sole discretion considers appropriate. The superintendent shall consider all of the following to determine the nature, scope, and frequency of examinations:

(a) Consumer complaints;

(b) The results of financial statement analyses and ratios;

(c) Any changes in ownership, officers, or directors;

(d) Any report of independent certified public accountants;

(e) Any other criteria the superintendent determines to be appropriate.

(2) For the purposes of completing an examination of a licensee under this chapter, the superintendent may examine or investigate any person, or the business of any person, insofar as the examination or investigation, in the sole discretion of the superintendent, is necessary or material to the examination of the licensee.

(3) In lieu of an examination under this chapter of any foreign or alien licensee licensed under this chapter, the superintendent, at the superintendent's discretion, may accept an examination report on the licensee as prepared by the official of the licensee's state of domicile or port-of-entry state who is comparable to the superintendent. As far as is practical, the superintendent shall cooperate with that official for any examination of a foreign or alien licensee.

(B) The licensee or applicant shall pay to the superintendent all costs, assessments, forfeitures, or fines incurred in conducting an examination under this section. The superintendent shall deposit the money into the state treasury to the credit of the department of insurance operating fund created by section 3901.021 of the Revised Code.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.15 - Prohibitions.

(A) The superintendent of insurance may refuse to issue or may suspend, revoke, or refuse to renew the license of a viatical settlement provider or viatical settlement broker, if the superintendent finds that any of the following apply:

(1) There was a material misrepresentation in the application for the license.

(2) The applicant or licensee or any officer, partner, member, key management personnel, or designee of the applicant or licensee has been convicted of fraudulent or dishonest practices, is subject to a final administrative action in another state, has been the subject of an administrative or civil action brought by the department of commerce, division of securities, or is otherwise shown to be untrustworthy or incompetent.

(3) The licensee is a viatical settlement provider that demonstrates a pattern of unreasonable payments to viators.

(4) The licensee or any officer, partner, member, key management personnel, or designee of the licensee has been convicted of or has pleaded guilty or no contest to a felony or to a misdemeanor involving fraud, moral turpitude, dishonesty, or breach of trust, regardless of whether a judgment of conviction has been entered by the court.

(5) The licensee is a viatical settlement provider that has used a viatical settlement contract form that has not been approved under this chapter.

(6) The licensee is a viatical settlement provider that has failed to honor contractual obligations set out in a viatical settlement contract.

(7) The licensee no longer meets the requirements for initial licensure.

(8) The licensee is a viatical settlement provider that has assigned, transferred, or pledged a viaticated policy to a person that the licensee knew or should have known was not one of the following:

(a) A viatical settlement provider licensed in this state;

(b) A viatical settlement purchaser;

(c) A qualified institutional buyer;

(d) A financing entity;

(e) A special purpose entity;

(f) A related provider trust.

(9) The licensee or any officer, partner, member, key management personnel, or designee of the licensee has violated any provision of this chapter or any rule adopted under this chapter.

(10) The licensee or any officer, partner, member, key management personnel, or designee of the licensee has committed any coercive, fraudulent, or dishonest act, or made any untrue, deceptive, or misleading statement, in connection with a viatical settlement transaction or a proposed viatical settlement transaction.

(B) Before the superintendent refuses to issue a license under this chapter, or suspends, revokes, or refuses to renew the license of a viatical settlement provider or viatical settlement broker, the superintendent shall provide the licensee or applicant with notice and an opportunity for hearing as provided in Chapter 119. of the Revised Code, except as follows:

(1)

(a) Any notice of opportunity for hearing, the hearing officer's findings and recommendations, or the superintendent's order shall be served by certified mail at the last known address of the licensee or applicant. Service shall be evidenced by return receipt signed by any person.

For purposes of this section, the "last known address" is the address that appears in the licensing records of the department of insurance.

(b) If the certified mail envelope is returned with an endorsement showing that service was refused, or that the envelope was unclaimed, the notice and all subsequent notices required by Chapter 119. of the Revised Code may be served by ordinary mail to the last known address of the licensee or applicant. The mailing shall be evidenced by a certificate of mailing. Service is deemed complete as of the date of such certificate provided that the ordinary mail envelope is not returned by the postal authorities with an endorsement showing failure of delivery. The time period in which to request a hearing, as provided in Chapter 119. of the Revised Code, begins to run on the date of mailing.

(c) If service by ordinary mail fails, the superintendent shall cause a summary of the substantive provisions of the notice to be published once a week for three consecutive weeks in a newspaper of general circulation in the county where the last known place of residence or business of the licensee or applicant is located. The notice is considered served on the date of the third publication.

(d) Any notice required to be served under Chapter 119. of the Revised Code shall also be served upon the attorney of the licensee or applicant by ordinary mail if the attorney has entered an appearance in the matter.

(e) The superintendent may, at any time, perfect service on a licensee or applicant by personal delivery of the notice by an employee of the department.

(f) Notices regarding the scheduling of hearings and all other matters not described in division (B)(1)(a) of this section shall be sent by ordinary mail to the licensee or applicant and to the attorney of the licensee or applicant.

(2) Any subpoena for the appearance of a witness or the production of documents or other evidence at a hearing, or for the purpose of taking testimony for use at a hearing, shall be served by certified mail, return receipt requested, by an attorney or by an employee of the department designated by the superintendent. Such subpoenas shall be enforced in the manner provided in section 119.09 of the Revised Code. Nothing in this section shall be construed as limiting the superintendent's other statutory powers to issue subpoenas.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.16 - Conditions permitting entering into viatical settlement contract within two-year period commencing with date of issuance of insurance policy or certificate.

(A)

(1) It is a violation of this chapter for any person to enter into a viatical settlement contract prior to the application for or issuance of a policy that is the subject of the viatical settlement contract.

(2) It is a violation of this chapter for any person to issue, solicit, market, or otherwise promote the purchase of a policy for the purpose of or with an emphasis on selling the policy.

(B) It is a violation of this chapter for any person to enter into a viatical settlement contract within a five-year period commencing with the date of issuance of the policy unless the viator certifies to the viatical settlement provider that one or more of the following conditions have been met within five years after the issuance of the policy:

(1) The policy was issued upon the viator's exercise of conversion rights arising out of a group policy , provided the total of the time covered under the conversion policy plus the time covered under the prior policy is at least sixty months. The time covered under a group policy shall be calculated without regard to any change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship.

(2) The viator is a charitable organization with an insurable interest pursuant to division (B) of section 3911.09 the Revised Code that has received from the Internal Revenue Service a determination letter that is currently in effect, stating that the charitable organization is exempt from federal income taxation under subsection 501(a) and described in section 501(c)(3) of the "Internal Revenue Code."

(3) The viator certifies and submits independent evidence to the viatical settlement provider that one or more of the following conditions have arisen after the issuance of the policy:

(a) The viator or insured is terminally or chronically ill.

(b) The viator's spouse dies.

(c) The viator divorces the viator's spouse.

(d) The viator retires from full-time employment.

(e) The viator becomes physically or mentally disabled, and a physician determines that the disability prevents the viator from maintaining full-time employment.

(f) A court of competent jurisdiction enters a final order, judgment, or decree on the application of a creditor of the viator and adjudicates the viator bankrupt or insolvent or approves a petition seeking reorganization of the viator or appointing a receiver, trustee, or liquidator to all or a substantial part of the viator's assets.

(g) The sole beneficiary of the policy is a family member of the viator and the beneficiary dies.

(4) The viator enters into a viatical settlement contract more than two years after the date of issuance of a policy and certifies that all of the following are true:

(a) The viator has funded the policy using personal assets, which may include an interest in the life insurance policy being viaticated up to the cash surrender value of the policy or any financing agreement to fund the policy premiums entered into prior to policy issuance or within two years of policy issuance was provided to the insurer within thirty days of the date the agreement was executed and the financing agreement was secured with personal assets.

(b) The viator had no agreement or understanding with any other person to viaticate the policy or transfer the benefits of the policy, including through an assumption or forgiveness of a premium finance loan at any time prior to issuance of the policy or during the two years after the date of issuance of the policy.

(c) If requested by the insurer, the viator both disclosed to the insurer whether a person other than the insurer obtained a life expectancy evaluation for settlement purposes in connection with the application, underwriting, and issuance of the policy and provided a copy of any such life expectancy evaluation to the insurer at the time of application.

(d) The viator disclosed any financial arrangement, trust, or other arrangement, transaction, or device that conceals the ownership or beneficial interest of the policy to the insurer prior to the issuance of the policy.

(C) Copies of the independent evidence described in division (B)(3) of this section and documents required by section 3916.07 of the Revised Code shall be submitted to the insurer when the viatical settlement provider or any other party entering into a viatical settlement contract with a viator submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider.

(D) If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification and independent evidence described in division (B)(3) of this section when the viatical settlement provider submits a request to the insurer to effect the transfer of the policy or certificate to the viatical settlement provider, the copy conclusively establishes that the viatical settlement contract satisfies the requirements of this section, and the insurer shall timely respond to the request.

(E) No insurer, as a condition of responding to a request for verification of coverage or effecting the transfer of a policy pursuant to a viatical settlement contract, may require the viator, insured, viatical settlement provider, or viatical settlement broker to sign any form, disclosure, consent, or waiver form that has not been approved by the superintendent of insurance for use in connection with viatical settlement contracts.

(F) Upon receipt of a properly completed request for change of ownership or beneficiary of a policy, the insurer shall respond in writing within thirty calendar days to confirm that the insurer has made the change or specify reasons that the change cannot be processed. No insurer shall unreasonably delay effecting change in ownership or beneficiary or seek to interfere with any viatical settlement contract lawfully entered into in this state.

(G) A viatical settlement provider or viatical settlement broker that is party to a plan, transaction, or series of transactions to originate, renew, continue, or finance a policy with the insurer for the purpose of engaging in the business of viatical settlements at any time prior to or during the first five years after the insurer issues the policy shall fully disclose the plan, transaction, or series of transactions to the superintendent of insurance.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.17 - Advertising of viatical settlement contracts.

(A) The general assembly hereby declares that the purpose of this section is to provide prospective viators with clear and unambiguous statements in the advertisement of viatical settlements and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of any viatical settlement contract. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlements to assure that product descriptions are presented in a manner that prevents unfair, deceptive, or misleading advertising and is conducive to accurate presentation and description of viatical settlements through the advertising media and material used by licensees.

Divisions (B) to (P) of this section apply to any advertising of viatical settlement contracts, or any related products or services intended for dissemination in this state, including, but not limited to, internet advertising viewed by persons located in this state. In cases in which disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

(B) Every licensee shall establish and at all times shall maintain a system of control over the content, form, and method of dissemination of all advertisements of its contracts, products, and services. All advertisements, regardless of by whom they are written, created, designed, or presented, shall be the responsibility of the licensee and of the person that created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the licensee who disseminate advertisements of the requirements for compliance under this section prior to the use of any advertisements not furnished by the licensee.

(C) All advertisements that are subject to this section shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract shall be sufficiently complete and clear so as to avoid deception and shall not have the capacity or tendency to mislead or deceive. The determination of whether an advertisement has the capacity or tendency to mislead or deceive shall be made by the superintendent , from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

(D) Viatical settlement advertisements containing any representation set forth in this division are deemed false and misleading on their face and are prohibited. False and misleading viatical settlement advertisements include, but are not limited to, those including any of the following representations:

(1) "Guaranteed," "fully secured," "100 percent secured," "fully insured," "secure," "safe," "backed by rated insurance companies," "backed by federal law," "backed by state law," or "state guaranty funds," or similar representations;

(2) "No risk," "minimal risk," "low risk," "no speculation," "no fluctuation," or similar representations;

(3) "Qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEPs), 403(b), Keogh plans, TSA, or other retirement account rollovers," "tax deferred," or similar representations;

(4) Utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment, or similar representations;

(5) "No sales charges or fees" or similar representations;

(6) "High yield," "superior return," "excellent return," "high return," "quick profit," or similar representations;

(7) Purported favorable representations or testimonials about the benefits of viatical settlement contracts or viatical settlement purchase agreements as an investment, taken out of context from any newspaper, trade paper, journal, radio or television program, or any other form of print and electronic media.

(E)

(1) The information required to be disclosed under this section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

An advertisement shall not omit material information or use any words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving viators, as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the viatical settlement contract offered is made available for inspection prior to consummation of the sale, that an offer is made to refund the payment if the viator is not satisfied, or that the viatical settlement contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy any misleading statements.

(2) An advertisement shall not use the name or title of a life insurance company or a policy unless the advertisement has been approved by that company.

(3) An advertisement shall not represent that any premium payments will not be required to be paid on the policy that is the subject of a viatical settlement contract in order to maintain that policy, unless that is the fact.

(4) An advertisement shall not state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(5) The words "free," "no cost," "without cost," "no additional cost," "at no extra cost," or words of similar import shall not be used with respect to any policy or to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(6)

(a) Testimonials, appraisals, analyses, or endorsements used in advertisements must satisfy all of the following:

(i) They must be genuine.

(ii) They must represent the current opinion of the author.

(iii) They must be applicable to the viatical settlement contract product or service advertised, if any.

(iv) They must be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of the testimonials, appraisals, analyses, or endorsements.

(b) In using testimonials, appraisals, analyses, or endorsements, the licensee makes as its own all the statements contained in the testimonials, appraisals, analyses, or endorsements, and the statements are subject to all the provisions of this section.

(c) If the individual making a testimonial, appraisal, analysis, or endorsement has a financial interest in the subject of that testimonial, appraisal, analysis, or endorsement directly or indirectly as a shareholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(d) An advertisement shall not state or imply that a viatical settlement contract benefit or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between the group of individuals, society, association, or organization and the viatical settlement provider is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the viatical settlement provider, or receives any payment or other consideration from the viatical settlement provider for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(e) When an endorsement refers to benefits received under a viatical settlement contract, all pertinent information shall be retained for a period of at least five years after its use.

(F) An advertisement shall not contain statistical information unless the information accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

(G) An advertisement shall not disparage any insurer, viatical settlement provider, viatical settlement broker, insurance producer, policy, service, or method of marketing.

(H) All advertisements about a viatical settlement provider or its viatical settlement contract, products, or services shall clearly identify the viatical settlement provider's name. If any specific viatical settlement contract is advertised, the viatical settlement contract shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

(I) An advertisement shall not use a trade name, group designation, name of the parent company of a licensee, name of a particular division of the licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the licensee, if either of the following applies regarding the advertisement:

(1) It would have the capacity or tendency to mislead or deceive as to the true identity of the licensee.

(2) It would have the capacity or tendency to create the impression that a company other than the licensee would have any responsibility for the financial obligation under a contract.

(J) An advertisement shall not use any combination of words, symbols, or physical materials that, by their content, phraseology, shape, color, or other characteristics, are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.

(K) An advertisement may state that a licensee is licensed in the state in which the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competitors may not be so licensed. The advertisement may ask the audience to consult the licensee's web site or contact the department of insurance to find out if the state in which the advertisement appears requires licensing and, if it does, whether the person is licensed.

(L) An advertisement shall not create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims, or the merits, desirability, or advisability of its viatical settlement contracts are recommended or endorsed by any government entity.

(M) All advertisements of an actual licensee shall state the name of the actual licensee. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

(N) An advertisement shall not directly or indirectly create the impression that any division or agency of this state, any other state, or the United States government endorses, approves, or favors any of the following:

(1) Any licensee or its business practices or methods of operation;

(2) The merits, desirability, or advisability of any viatical settlement contract;

(3) Any viatical settlement contract;

(4) Any policy or life insurance company.

(O) If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame, from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

(P) If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a per cent of face value obtained by viators contracting with the licensee during the past six months.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.171 - Fraudulent viatical settlement acts prohibited.

(A) No person shall commit a fraudulent viatical settlement act.

(B) All of the following acts are fraudulent viatical settlement acts when committed by any person who, knowingly and with intent to defraud and for the purpose of depriving another of property or for pecuniary gain, commits, or permits any of its employees or its agents to commit them:

(1) Presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, life expectancy provider, viatical settlement purchaser, financing entity, insurer, insurance broker, insurance agent, or any other person, any false material information, or concealing any material information, as part of, in support of, or concerning a fact material to, one or more of the following:

(a) An application for the issuance of a viatical settlement contract or a policy;

(b) The underwriting of a viatical settlement contract or a policy;

(c) A claim for payment or benefit pursuant to a viatical settlement contract or a policy;

(d) Any premiums paid on a policy;

(e) Any payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract or a policy;

(f) The reinstatement or conversion of a policy;

(g) The solicitation, offer, effectuation, or sale of a viatical settlement contract or a policy;

(h) The issuance of written evidence of a viatical settlement contract or a policy;

(i) A financing transaction;

(j) Any application for or the existence of or any payments related to a loan secured directly or indirectly by any interest in a policy.

(2) Failing to disclose to the insurer, where the insurer has requested such disclosure, that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representatives in connection with the application, underwriting, and issuance of the policy.

(3) In the furtherance of a fraud or to prevent the detection of a fraud, doing any of the following:

(a) Removing, concealing, altering, destroying, or sequestering from the superintendent of insurance the assets or records of a licensee or another person engaged in the business of viatical settlements;

(b) Misrepresenting or concealing the financial condition of a licensee, financing entity, insurer, or any other person;

(c) Transacting the business of viatical settlements in violation of any law of this state requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements;

(d) Filing with the superintendent of insurance or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing from the superintendent any information about a material fact.

(4) Recklessly entering into, negotiating, brokering, or otherwise dealing in a viatical settlement contract involving a policy that was obtained by presenting false, deceptive, or misleading information of any fact material to the policy, or by concealing information concerning any fact material to the policy, for the purpose of misleading and with the intent to defraud the issuer of the policy, the viatical settlement provider, or the viator;

(5) Committing any embezzlement, theft, misappropriation, or conversion of moneys, funds, premiums, credits, or other property of a viatical settlement provider, insurer, insured, viator, policyowner, or any other person engaged in the business of viatical settlements or insurance;

(6) Employing any plan, financial structure, device, scheme, or artifice to defraud in the business of viatical settlements;

(7) Misrepresenting the state of residence or facilitating the change of the state in which a person owns a policy or the state of residency of a viator to a state or jurisdiction that does not have laws similar to this chapter for the express purposes of evading or avoiding the provisions of this chapter;

(8) In the solicitation, application, or issuance of a policy, employing any device, scheme, or artifice in violation of sections 3911.09 or 3911.091 of the Revised Code;

(9) Engaging in any conduct related to a viatical settlement contract if the person knows or should have known that the intent of the transaction was to avoid the disclosure and notice requirements of section 3916.06 of the Revised Code;

(10) Entering into a premium finance agreement with any person pursuant to which the person will receive, directly or indirectly, any proceeds, fees, or other considerations from the policy, the owner of the policy, the issuer of the policy, or from any other person with respect to the premium finance agreement or any viatical settlement contract, or from any transaction related to the policy, that are in addition to the amount required to pay the principal, interest, costs, and expenses related to the policy premiums pursuant to the premium finance agreement or subsequent sale of the agreement. Any payments, charges, fees, or other amounts in addition to the amounts required to pay the principal, interest, costs, and expenses related to policy premiums paid under the premium finance agreement shall be remitted to the original owner of the policy or, if the owner is not living at the time of the determination of the overpayment, to the estate of the owner.

(11) With respect to any viatical settlement contract or a policy, for a viatical settlement broker or an agent registered under this chapter as operating as a viatical settlement broker to knowingly solicit an offer from, effectuate a viatical settlement with, or make a sale to any viatical settlement provider, viatical settlement purchaser, financing entity, or related provider trust that is controlling, controlled by, or under common control with such viatical settlement broker or registered agent unless both of the following are true:

(a) The viatical settlement broker or agent disclosed that affiliation to the viator.

(b) The viatical settlement broker or agent is controlled by or under common control with a person that is regulated under the "Securities Act of 1933" or the "Securities Act of 1934," 15 U.S.C. 77a et seq., as amended.

(12) With respect to any viatical settlement contract or a policy, for a viatical settlement provider to knowingly enter into a viatical settlement contract with a viator if, in connection with such viatical settlement contract, anything of value will be paid to a viatical settlement broker or an agent registered under this chapter as operating as a viatical settlement broker that is controlling, controlled by, or under common control with such viatical settlement provider or the viatical settlement purchaser, financing entity, or related provider trust that is involved in such viatical settlement contract unless both of the following are true:

(a) The viatical settlement broker or agent disclosed that affiliation to the viator.

(b) The viatical settlement broker or agent is controlled by or under common control with a person that is regulated under the "Securities Act of 1933" or the "Securities Act of 1934," 15 U.S.C. 77a et seq., as amended.

(13) Issuing, soliciting, marketing, or otherwise promoting the purchase of a policy for the purpose of or with emphasis on settling the policy;

(14) Issuing or using a pattern of false, misleading, or deceptive life expectancies;

(15) Issuing, soliciting, marketing, or otherwise promoting stranger-originated life insurance;

(16) Attempting to commit, assisting, aiding or abetting in the commission of, or conspiracy to commit any act or omission specified in divisions (B)(1) to (15) of this section.

Effective Date: 2008 HB404 09-11-2008



Section 3916.172 - Transactions in furtherance of stranger-originated insurance void.

Any contract, agreement, arrangement, or transaction including, but not limited to, any financing agreement or arrangement identified in section 1321.72 of the Revised Code entered into for the furtherance or aid of a stranger-originated life insurance act, practice, arrangement, or agreement is void and unenforceable.

Effective Date: 2008 HB404 09-11-2008



Section 3916.173 - Trusts to give appearance of insurable interest illegal.

Trusts or other persons that are created to give the appearance of insurable interest and are used to initiate one or more policies for investors violate insurable interest laws and the prohibition against wagering on life.

Effective Date: 2008 HB404 09-11-2008



Section 3916.18 - Prohibiting fraudulent acts.

(A)

(1) No person shall knowingly or intentionally interfere with the enforcement of the provisions of this chapter or investigations of suspected or actual violations of this chapter.

(2) No person in the business of viatical settlements shall knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

(B)

(1) Each viatical settlement contract and each application for a viatical settlement, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or viatical settlement contract is guilty of a crime and may be subject to fines and imprisonment."

(2) The lack of a statement as required in division (B)(1) of this section does not constitute a defense in any prosecution for a fraudulent viatical settlement act.

(C)

(1) Every person engaged in the business of viatical settlements having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be, or has been committed shall provide to the superintendent of insurance the information required by the superintendent. The person shall provide the information in a manner prescribed by the superintendent.

(2) Every person having knowledge or a reason to believe that a fraudulent viatical settlement act is being, will be, or has been committed may provide to the superintendent the information required by the superintendent. The person shall provide the information under this division in a manner prescribed by the superintendent.

(3) Any life insurer that has a good faith belief that a person is participating or has participated in a stranger-originated life insurance transaction shall report the person to the superintendent in a form and manner prescribed by the superintendent. Upon receipt of the insurer's report, the superintendant shall conduct an investigation to determine whether there is probable cause, based on the totality of the facts and circumstances that the person has or had engaged in a stranger-originated life insurance transaction. If the superintendent finds probable cause, the superintendent shall do one of the following:

(a) If the person is licensed or regulated by the department of insurance, the superintendent shall provide the person an opportunity for notice and hearing pursuant to Chapter 119. of the Revised Code. If the person waives or does not request a hearing pursuant to Chapter 119. of the Revised Code, or a hearing is held and the person is found to have participated in one or more stranger-originated life insurance transactions, the superintendent shall publish the order on the department's web site, and shall notify each insurance company licensed in this state that the person has been adjudicated as having participated in one or more stranger-originated life insurance transactions.

(b) If the person is not licensed or regulated by the department the superintendent shall provide the superintendent's findings to the appropriate licensing or regulatory authority.

(D)

(1) No civil liability shall be imposed on, and no cause of action shall arise from, a person's furnishing information concerning suspected, anticipated, or completed fraudulent viatical settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from any of the following:

(a) The superintendent, or the superintendent's employees, agents, or representatives;

(b) Law enforcement or regulatory officials of this state, another state, the United States, or a political subdivision of this state or another state, or any employee, agent, or representative of any of those officials;

(c) A person involved in the prevention and detection of fraudulent viatical settlement acts or any agent, employee, or representative of any person so involved;

(d) The NAIC, financial industry regulatory authority (FINRA), the north American securities administrators association (NASAA), any employee, agent, or representative of any of those associations, or other regulatory body overseeing life insurance, viatical settlements, securities, or investment fraud;

(e) The life insurer that issued the policy covering the life of the insured.

(2) The immunity provided in division (D)(1) of this section shall not apply to any statement made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act , the party bringing the action shall plead specifically any allegation that the immunity provided in division (D)(1) of this section does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) If a person is the prevailing party in a civil action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this chapter, if the prevailing party is a person identified in division (D)(1) of this section and the immunity described in that division applies to the person, and if the party who brought the action was not substantially justified in doing so, the person who is the prevailing party is entitled to an award of attorney's fees and costs arising out of the action. However, the person is not entitled to an award of attorney's fees if the person provided information about the person's own fraudulent viatical settlement acts. For purposes of this division, an action is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This section does not abrogate or modify any common law or statutory privilege or immunity enjoyed by a person described in division (D)(1) of this section.

(E)

(1) The documents and evidence provided pursuant to division (D) of this section or obtained by the superintendent in an investigation of any suspected or actual fraudulent viatical settlement act is privileged and confidential, is not a public record open for inspection under section 149.43 of the Revised Code, and is not subject to discovery or subpoena in a civil or criminal action.

(2) Division (E)(1) of this section does not prohibit release by the superintendent of any document or evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts, in any of the following manners or circumstances:

(a) In any administrative or judicial proceeding to enforce any laws administered by the superintendent;

(b) To any law enforcement or regulatory agency of this state, another state, the United States, or a political subdivision of this state or another state, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts, or to the NAIC;

(c) At the discretion of the superintendent, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act.

(3) Release of documents and evidence under division (E)(2) of this section does not abrogate or modify the privilege granted in division (E)(1) of this section.

(F) The provisions of this chapter do not do any of the following:

(1) Preempt the authority or relieve the duty of any other law enforcement or regulatory agencies to investigate, examine, or prosecute suspected violations of law;

(2) Prevent or prohibit a person from disclosing voluntarily any information concerning fraudulent viatical settlement acts to a law enforcement or regulatory agency other than the department of insurance;

(3) Limit any power granted elsewhere by the law of this state to the superintendent or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(G)

(1) Viatical settlement providers and viatical settlement brokers shall adopt and have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent viatical settlement acts. At the discretion of the superintendent, the superintendent may order, or a viatical settlement provider or viatical settlement broker may request and the superintendent may grant, any modifications of the following required initiatives described in divisions (G)(1)(a) and (b) of this section that are necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section. Antifraud initiatives under this division shall include all of the following:

(a) Fraud investigators, who may be licensed viatical settlement provider or licensed viatical settlement broker employees or independent contractors;

(b) An antifraud plan that includes, but is not limited to, all of the following:

(i) A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(ii) A description of the procedures for reporting possible fraudulent viatical settlement acts to the superintendent;

(iii) A description of the plan for antifraud education and training of underwriters and other personnel;

(iv) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications;

(v) A description of the procedures used to perform initial and continuing review of the accuracy of life expectancies used in connection with a viatical settlement contract.

(2) The superintendent, by rule adopted in accordance with Chapter 119. of the Revised Code, may require that antifraud plans required under division (G)(1) of this section be submitted to the superintendent. If the superintendent requires that antifraud plans be submitted to the superintendent, the plans so submitted are privileged and confidential, are not a public record open for inspection under section 149.43 of the Revised Code, and are not subject to discovery or subpoena in a civil or criminal action.

(H) No insurer that issued a policy being viaticated shall be responsible, under this chapter, for any act or omission of a viatical settlement broker or viatical settlement provider arising out of or in connection with the viatical settlement transaction unless the insurer receives compensation for the placement of a viatical settlement contract from the viatical settlement provider or viatical settlement broker in connection with the viatical settlement contract.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.19 - Injunctions.

(A) In addition to the penalties and other enforcement provisions contained in this chapter, if any person violates any provision of this chapter or any rule or regulation implementing any provision of this chapter, the superintendent of insurance may seek an injunction in a court of competent jurisdiction and may apply for any temporary or permanent order that the superintendent determines is necessary to restrain the person from committing the violation.

(B) Any person damaged by any act of a person in violation of any provision of this chapter may bring a civil action against the person committing the violation in a court of competent jurisdiction. A civil action brought under this division does not preclude the superintendent from exercising any regulatory, enforcement, or other authority available to the superintendent under this chapter.

(C) In addition to the penalties and other enforcement provisions contained in this chapter, any person who violates any provision of this chapter is subject to a civil penalty of up to ten thousand dollars per violation. Imposition of civil penalties described in this division shall be pursuant to an order of the superintendent issued under Chapter 119. of the Revised Code. The superintendent's order may require a person found to be in violation of this chapter to make restitution to persons aggrieved by violations of this chapter.

(D) Any transaction related to the sale or financing of an interest or investment in a viatical settlement is subject to Chapter 1707. of the Revised Code and the rules adopted thereunder. Nothing in this chapter shall preempt, supersede, or limit the application of Chapter 1707. of the Revised Code and the rules adopted thereunder.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.20 - Rules.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code for purposes of implementing this chapter, including, but not limited to, rules that do the following:

(A) Govern the relationship and responsibilities of insurers , viatical settlement providers, and viatical settlement brokers during the viatication of a policy .

(B) Establish standards for evaluating the reasonableness of payments under viatical settlement contracts for persons who are terminally or chronically ill. This authority includes, but is not limited to, the regulation of discount rates used to determine the amount paid in exchange for the assignment, release, transfer, sale, devise, or bequest of a benefit under a policy insuring persons who are terminally or chronically ill.

(C) Establish appropriate licensing requirements, fees, and standards for continued licensure for viatical settlement providers and viatical settlement brokers.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008



Section 3916.21 - Prohibition.

(A) No person shall fail to comply with this chapter.

(B) Whoever violates division (A) of this section is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 10-05-2001



Section 3916.99 - Penalty.

(A) Whoever violates section 3916.02 of the Revised Code is guilty of a felony of the third degree.

(B) Whoever violates division (A) of section 3916.171 of the Revised Code is guilty of a violation of section 2913.02 of the Revised Code.

Effective Date: 10-05-2001; 2008 HB404 09-11-2008






Chapter 3917 - GROUP LIFE INSURANCE

Section 3917.01 - Group life insurance definitions.

As used in sections 3917.01 to 3917.06 of the Revised Code, the following forms of life insurance are group life insurance:

(A) A life insurance policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to all of the following requirements:

(1) All of the employees of the employer, or all of any class or classes of employees, are eligible for life insurance. The policy may provide that "employees" includes the employees of one or more subsidiary corporations and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships, or partnerships if the business of the employer and the affiliated corporations, proprietorships, or partnerships is under common control. The policy may provide that "employees" includes retired employees, former employees, and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that "employees" includes elected or appointed officials.

(2) The premium for the policy shall be paid either from the employer's funds or from funds contributed by the insured employees, or from both. Except as provided in division (A)(3) of this section, a policy for which no part of the premium is derived from funds contributed by the insured employees shall insure all eligible employees, except those employees who reject the coverage in writing.

(3) An insurer may exclude or limit the coverage on any employee as to whom evidence of individual insurability is not satisfactory to the insurer.

(4) A policy issued pursuant to section 3911.091 of the Revised Code is not subject to the requirements of this division.

(B) A life insurance policy issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee, trustees, or agent shall be deemed the policyholder, to insure debtors of the creditor or creditors, subject to the following requirements:

(1) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes of the debtors. The policy may provide that "debtors" includes all of the following:

(a) Borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction;

(b) The debtors of one or more subsidiary corporations;

(c) The debtors of one or more affiliated corporations, proprietorships, or partnerships if the business of the policyholder and of the affiliated corporations, proprietorships, or partnerships is under common control.

(2) The premium for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in division (B)(3) of this section, a policy on which no part of the premium is derived from the funds contributed by insured debtors specifically for the debtors' insurance shall insure all eligible debtors.

(3) An insurer may exclude any debtor as to whom evidence of individual insurability is not satisfactory to the insurer.

(4) The amount of insurance on the life of any debtor, at no time, shall exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor, except that insurance written in connection with open-end credit having a credit limit exceeding ten thousand dollars may be in an amount not exceeding the credit limit.

(5) The insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. The payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment and any excess of the insurance shall be payable to the estate of the insured.

(6) Notwithstanding divisions (B)(1) to (5) of this section, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

(C) A life insurance policy issued to a labor union or similar employee organization, which union or organization shall be deemed the policyholder, to insure members of the union or organization for the benefit of persons other than the union or organization or any of its officials, representatives, or agents, subject to all of the following requirements:

(1) All of the members of the union or organization, or all of any class or classes of the members, are eligible for insurance under the policy.

(2) The premium for the policy is paid either from funds of the union or organization or from funds contributed by the insured members specifically for the members' insurance, or from both. Except as provided in division (C)(3) of this section, a policy on which no part of the premium is derived from funds contributed by the insured members specifically for the members' insurance shall insure all eligible members, except those members who reject the coverage in writing.

(3) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

(D) A life insurance policy issued to a trust or to the trustees of a trust fund established or adopted by two or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions or similar employee organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(1) The persons eligible for such insurance shall be all of the employees of the employers, or all of the members of the unions or organizations, or all of any class or classes of the employees or members. The policy may provide that "employees" includes the employees of one or more subsidiary corporations and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships, or partnerships if the business of the employer and of the affiliated corporations, proprietorships, or partnerships is under common control. The policy may provide that "employees" includes the individual proprietor or partners if the employer is an individual proprietorship or a partnership. The policy may provide that "employees" includes retired employees, former employees, and directors of a corporate employer. The policy may provide that "employees" includes the trustees or their employees, or both, if their duties are principally connected with the trusteeship.

(2) The premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons, or by the union or unions or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employers or unions or similar employee organizations. Except as provided in division (D)(3) of this section, a policy on which no part of the premium is derived from funds contributed by the insured persons specifically for their insurance shall insure all eligible persons, except those persons who reject the coverage in writing.

(3) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(E) A life insurance policy issued to an association or to a trust or the trustees of a fund established, created, or maintained for the benefit of members of one or more associations, which association, trust or trustee, or an agent, shall be deemed the policyholder, subject to all of the following requirements:

(1) The association or associations have at the outset a minimum of one hundred persons, have been organized and maintained in good faith for purposes other than that of obtaining insurance, have been in active existence for at least two years, and have a constitution and bylaws providing for all of the following:

(a) The association or associations shall hold regular meetings not less than annually to further purposes of the members.

(b) The association or associations, except for credit unions, shall collect dues or solicit contributions from members.

(c) The members of the association or associations shall have voting privileges and representation on the governing board and committees.

(2) The policy is subject to all of the following requirements:

(a) The policy may insure one or more of the members of the association or associations, employees of the association or associations, or employees of members, or all of any class or classes of the employees or members of the association or associations, and employees of the members of the association or associations, for the benefit of persons other than an employee's employer.

(b) The premium for the policy is paid from funds contributed by the association or associations, or by employer members, or by both, or from funds contributed by the covered members or employees or from both the covered members and employees and the association, associations, or employer members.

(c) Except as provided in division (E)(3) of this section, a policy on which no part of the premium is derived from funds contributed by the covered members and employees specifically for the covered members' and employees' insurance shall insure all eligible members and employees, except those who reject the coverage in writing.

(3) An insurer may exclude or limit the coverage on any member or employee as to whom evidence of individual insurability is not satisfactory to the insurer.

(F) A life insurance policy issued to a credit union or to a trustee or trustees or agent designated by two or more credit unions, which credit union, trustee, trustees, or agent shall be deemed the policyholder, to insure the members of the credit union or credit unions for the benefit of persons other than the credit union or credit unions, trust or trustees, or agents or officials of the credit union or credit unions or trust, subject to all of the following requirements:

(1) All of the members of the credit union or credit unions, or all of any class or classes of the members, are eligible for insurance.

(2) The premium for the policy is paid by the policyholder from the credit union's funds and except as provided in division (F)(3) of this section shall insure all eligible members.

(3) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

(G) Life insurance that is written under a policy issued to a trustee under a trust established by an insurer for the purpose of providing continued group life insurance coverage to those former employees, former members, or former members and the employees of such members, and their dependents, previously covered under policies of group life insurance issued by the insurer to employers or trustees pursuant to division (A) of this section, to associations pursuant to division (D) of this section, to trustees pursuant to division (E) of this section, or to groups pursuant to division (I) of this section, and that is evidenced by the issuance of a certificate of insurance or other evidence of insurance to such former employees or members as required by section 3917.06 of the Revised Code; provided that the amount of the continued life insurance coverage made available to a former employee or member and to the employee's or member's dependents shall not exceed the amount of the group life insurance coverage previously provided to the employee or member and the employee's or member's eligible dependents at the time of the employee's separation from employment or the member's termination of membership.

(H) Life insurance covering the members of a workforce actively engaged in an occupation for, and performing services on behalf of, a duly organized corporation, limited liability company, partnership, proprietor, or a similar organization whose members are not employees of the organization, written under a policy issued to the organization, which organization is the employer for this purpose, the premium on which is to be paid by the organization or by the organization and the members jointly, insuring members for amounts of insurance based upon some plan for the benefit of persons other than the organization; provided also that members may be required to furnish evidence of insurability satisfactory to the insurer. Life insurance meeting this definition may also cover the organization's employees at the option of the organization.

(I)

(1) A life insurance policy covering the members of a group other than one listed in divisions (A) to (H) of this section, subject to the superintendent finding all of the following:

(a) The issuance of the policy is not contrary to the best interest of the public.

(b) The issuance of the policy would result in economies of acquisition or administration.

(c) The policy provides benefits that are reasonable in relation to the premiums charged.

(2) An insurer shall not offer group life insurance in this state under a policy issued in another state unless the superintendent, or the insurance regulatory authority of another state with requirements substantially similar to the requirements set forth in division (I)(1) of this section, makes a determination that the requirements in division (I)(1) of this section have been met.

(3) The premium for a life insurance policy under this division is paid either from the policyholder's funds or from funds contributed by the insured members, or from both, and except as provided in division (I)(4) of this section, the policy shall insure all eligible members except those members who reject the coverage in writing.

(4) An insurer may exclude or limit the coverage on any member as to whom evidence of individual insurability is not satisfactory to the insurer.

Effective Date: 07-02-2004; 10-13-2004; 11-16-2005; 10-12-2006



Section 3917.02 - Insurance program not qualifying as group plan - notice to prospective insureds.

(A) As used in this section:

(1) "Direct response solicitation" means a solicitation through a sponsoring or endorsing entity through the mail, telephone, or other mass communication media.

(2) "Sponsoring or endorsing entity" means an organization that has arranged for the offering of a program of insurance in a manner that communicates that eligibility for participation in the program is dependent upon affiliation with the organization or that the organization encourages participation in the program.

(B) With respect to a program of life insurance that, if issued on a group basis, would not qualify as a policy of group life insurance under divisions (A) to (H) of section 3917.01 of the Revised Code, the insurer shall distribute a written notice to prospective insureds that compensation will or may be paid, if compensation of any kind will or may be paid, to one of the following persons:

(1) A policyholder, or sponsoring or endorsing entity, in the case of a group policy;

(2) A sponsoring or endorsing entity in the case of individual, blanket, or franchise policies marketed by means of a direct response solicitation.

(C) The insurer shall distribute the notice required by this section whether the potential compensation is direct or indirect and whether the compensation is paid to or retained by the policyholder or sponsoring or endorsing entity or paid to or retained by a third party, or an entity affiliated with the third party by way of ownership, contract, or employment, at the direction of the policyholder or sponsoring or endorsing entity.

(D) The notice required by this section shall be placed on or accompany an application or enrollment form provided to prospective insureds.

Effective Date: 11-16-2005



Section 3917.03 - Extension of policy to employee's or member's dependents.

Any life insurance policy issued pursuant to section 3917.01 of the Revised Code, except for a policy issued pursuant to division (B) of section 3917.01 of the Revised Code, may be extended to insure an employee's dependents or member's dependents, as defined by the policy, or any class or classes of dependents, subject to the following:

(A) The premium for the insurance shall be paid either from the funds contributed by the employer, union, association, or other person to whom the policy has been issued, or from funds contributed by the covered persons, or from both. Except as provided in division (B) of this section, a policy on which no part of the premium for the dependent's coverage is derived from funds contributed by the covered persons shall insure the dependents of all eligible employees or members, or a class or classes of dependents.

(B) A life insurer may exclude or limit the coverage on any dependent as to whom evidence of individual insurability is not satisfactory to the insurer.

Effective Date: 11-16-2005



Section 3917.04 - Deducting premiums from salary or wages.

(A)

(1) If any employee of a political subdivision or district of this state, or of an institution supported in whole or in part by public funds, authorizes in writing the proper officer of the political subdivision, district, or institution, of which the individual is an employee to deduct from the employee's salary or wages the premium or portion of the premium agreed to be paid by the employee to an insurer authorized to do business in the state for life, endowment, accident, health, or health and accident insurance, annuities, or hospitalization insurance, or salary savings plan, the political subdivision, district, or institution of which the individual is an employee may deduct from the employee's salary or wages the premium or portion of the premium agreed to be paid by that employee and pay it to the insurer, provided that life, endowment, accident, health, health and accident, and hospitalization insurance is offered to the employee on a group basis and also that at least ten per cent of the employees at any institution, or of any political subdivision, or in any department, agency, bureau, district, commission, or board voluntarily elect to participate in that group insurance.

Division (A)(1) of this section does not apply to employees paid by warrant of the director of budget and management.

(2) The proper officer of a political subdivision, district, or institution of which an individual is an employee may issue warrants covering salary or wage deductions that have been authorized by the employee in favor of the insurer and in the amount so authorized by the employee.

(B)

(1) The department of administrative services shall only offer employees paid by warrant of the director of budget and management voluntary supplemental benefit plans that are selected through a state-administered request for proposals process. If an employee authorizes the director of administrative services, in writing, to deduct the premium or a portion of the premium agreed to be paid by the employee to a voluntary supplemental benefit plan provider from the employee's salary or wages, the director may deduct this amount from the employee's salary or wages and pay it to the provider. Only those employees enrolled in a voluntary supplemental benefit plan on or before June 30, 2006, may continue to participate in a plan that was not selected through a state-administered request for proposals process.

(2) The director of budget and management may issue warrants covering salary or wage deductions that have been authorized by employees paid by warrant of the director in favor of the voluntary supplemental benefit plan provider in the amount authorized by those employees.

(C) A county auditor may deduct from a county employee's salary or wages the amount authorized to be paid by the employee for one or more qualified benefits available under section 125 of the "Internal Revenue Code of 1986," 26 U.S.C. 125, and other benefits authorized under section 305.171 of the Revised Code, if the employee authorizes in writing that the county auditor may deduct that amount from the employee's salary or wages, and the benefit is offered to the employee on a group basis and at least ten per cent of the county employees voluntarily elect to participate in the receipt of that benefit.

The county auditor may issue warrants for amounts deducted under this division to pay program administrators or other insurers for benefits authorized under this section.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 05-17-1967; 03-30-2006



Section 3917.05 - Exemption of policy proceeds from attachment.

No policy of group insurance, nor the proceeds thereof, when paid to any employee thereunder, is liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law, to pay any liability of such employee, his beneficiary, or any other person who may have a right thereunder, either before or after payment.

Effective Date: 10-01-1953



Section 3917.06 - Required policy provisions.

No policy of group life insurance shall be delivered in this state until a copy of its form has been filed with the superintendent of insurance pursuant to division (A) of section 3915.14 of the Revised Code. In addition, except as provided in division (M) of this section, no policy of group life insurance shall be delivered in this state unless it contains in substance the following provisions or other provisions, that in the opinion of the superintendent of insurance are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder:

(A) A provision that the policyholder is entitled to a grace period of thirty-one days for the payment of any premiums due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy; the policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period;

(B) A provision that the policy is incontestable after two years from its date of issue, except for nonpayment of premiums. No statement made by any individual insured under the policy relating to the individual's insurability shall be used in contesting the validity of the insurance, with respect to which the statement was made, that has been in force prior to the contest for a period of two years during the individual's life, unless the statement is contained in a written instrument signed by the individual. This division does not preclude the assertion at any time of defenses based upon provisions in the policy that relate to eligibility for coverage.

(C) A provision requiring that a copy of the application of the policyholder, if any, be attached to the policy when issued, and that all statements made by the policyholder and individuals insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is furnished to the insured, or in the event of the death or incapacity of the insured, to the insured's beneficiary or personal representative;

(D) A provision setting forth the conditions, if any, under which the insurer reserves the right to require an individual eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the individual's coverage;

(E) A provision specifying an equitable adjustment of the premium or benefits, or both, to be made in the event of a misstatement of the age of an insured. The provision shall contain a clear statement of the method of adjustment.

(F) A provision requiring that any sum becoming due by reason of the death of the insured be payable to the beneficiary designated by the insured. However, if the policy contains conditions pertaining to family status, the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event that there is no designated beneficiary living at the time of the death of the insured as to all or any part of the sum, and subject to any right reserved in the policy by the insurer and set forth in the certificate to pay, at the insurer's option, a part of the sum not exceeding two thousand dollars to any beneficiary that the insurer believes is equitably entitled to the amount by reason of having incurred funeral or other expenses incident to the last illness or death of the insured.

(G) A provision that the insurer will issue to the policyholder for delivery to each person insured a certificate setting forth a statement as to the insurance protection to which the person is entitled, any dependent's coverage, to whom benefits are payable, and the rights and conditions set forth in divisions (H) to (K) of this section. The policyholder may issue a single certificate for delivery to an insured employee or member if a statement concerning any dependent's coverage is included in the certificate.

(H)

(1) A provision that if all or any part of the insurance on an insured or an insured's dependents ceases because of the termination of employment or of membership in the class or classes eligible for coverage under the policy, such person is entitled to have issued to the person by the insurer, without evidence of insurability, an individual policy of life insurance without disability or supplementary benefits, provided that application for the individual policy is made, and the first premium is paid to the insurer, within thirty-one days after such termination, and provided that all of the following conditions are met:

(a) The individual policy is on any one of the forms customarily issued by the insurer to that age and for the amount applied for, except that the group policy may exclude the option to elect term insurance.

(b) The individual policy is in an amount not in excess of the amount of life insurance that ceases because of termination, less the amount of any life insurance for which the person is eligible under the same or any other group policy within thirty-one days after termination, provided that any amount of life insurance that matures on or before the date of termination as an endowment payable to the insured, whether in one sum, installments, or in the form of an annuity, shall not, for purposes of this division, be included in the amount that is considered to cease because of termination.

(c) The premium on the individual policy is set at the insurer's then customary rate applicable to the form and amount of the individual policy, the individual's class of risk, and the individual's age as of the effective date of the individual policy.

(2) Subject to the conditions set forth in division (H)(1) of this section, the conversion privilege is available to the following individuals:

(a) A surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy that terminates by reason of the employee's or member's death;

(b) A dependent of an employee or member upon termination of the dependent's coverage, while the employee or member remains insured under the group policy, by reason of the dependent ceasing to be a dependent under the group policy.

(3) If the individual is not given notice of the right to obtain individual coverage under this division at least fifteen days prior to the expiration of the thirty-one-day conversion period provided by division (H)(1) of this section, then the individual shall have an additional period to exercise that right. This additional period shall extend for fifteen days after the individual is given notice, but in no event shall the period extend beyond sixty days after the expiration date of the period provided in the policy. Written notice provided to the individual or mailed by the policyholder to the last known address of the individual, or mailed by the insurer to the last known address of the individual furnished to the insurer by the policyholder, constitutes notice for purposes of this division.

(4) Nothing contained in this division shall be construed to continue any insurance beyond the expiration date of the period provided in the policy.

(I) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates, including an insured's dependent, and who has been so insured for at least five years prior to such termination date is entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by division (H) of this section, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (1) the amount of the person's life insurance ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one days after such termination, and (2) ten thousand dollars;

(J) A provision that if a person insured under the group policy, or an insured's dependent, dies during the period within which the person would have been entitled to have an individual policy issued in accordance with division (H) or (I) of this section, and before such an individual policy has become effective, the amount of life insurance which the person would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made;

(K) Where active employment is a condition of insurance, a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured if the insured's total disability had not occurred. The continuation shall be on a premium basis for a period of six months after the date on which the insured's total disability started, but not later than the earlier of either of the following:

(1) The insurer approving of continuation of the coverage under any disability provision that the group policy may contain;

(2) The discontinuance of the group life insurance policy.

(L) In the case of a life insurance policy insuring the lives of debtors, a provision requiring that the insurer furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit first be applied to reduce or extinguish the debtor's unpaid indebtedness.

(M)

(1) Divisions (F) to (K) of this section do not apply to group policies insuring the lives of debtors.

(2) With the exception of division (K) of section 3915.05, section 3915.052, and division (A) of section 3915.14 of the Revised Code, Chapter 3915. of the Revised Code does not apply to group policies.

(3) If a group policy is other than a term plan of insurance, the policy shall contain a nonforfeiture provision or provisions, which, in the opinion of the superintendent, are equitable to the insureds and the policyholder. Nothing in this division shall be construed to require group life insurance policies to contain the same nonforfeiture provisions as are required for individual life insurance policies.

(4)

(a) If a group policy is other than a term plan of insurance, the policy shall contain a policy loan provision authorizing insureds to borrow upon the policy, unless the loan value of certificates issued under the policy is established by federal law. The policy loan provision may include one or more of the following conditions:

(i) The borrower has held a certificate under the policy for a minimum period, not to exceed three years;

(ii) No premium on the policy is in default beyond the grace period for payment;

(iii) A minimum loan amount, not to exceed one thousand dollars;

(iv) The borrower accepts an adjustable interest rate charge, not to exceed two per cent above the rate used to compute the cash surrender value.

(b) For purposes of the policy loan provision, the loan value of a certificate shall equal one of the following:

(i) Ninety per cent of the cash surrender value of the certificate at the time that the loan is made, less any outstanding indebtedness including any unpaid interest not already deducted;

(ii) The cash surrender value of the certificate at the time that the loan is made, less any outstanding indebtedness including any unpaid interest not already deducted, less the amount needed to pay the certificate's cost of insurance charges and expenses for as long as three months after the time that the loan is made.

Effective Date: 03-22-1999; 11-16-2005; 10-12-2006



Section 3917.07 - Assigning policy rights.

No provision in section 3917.06 of the Revised Code shall prohibit a person whose life is insured under any such policy of group life insurance from making an assignment of all or any part of the person's incidents of ownership under such policy including specifically, but not by way of limitation, any right to designate a beneficiary or beneficiaries thereunder and any right to have an individual policy issued to the person in accordance with division (H) or (I) of section 3917.06 of the Revised Code. Subject to the terms of the policy relating to assignment of incidents of ownership thereunder, such an assignment by an insured, made either before or after the effective date of this section, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such incidents of ownership so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with division (H) or (I) of section 3917.06 of the Revised Code prior to receipt of notice of the assignment.

Effective Date: 03-18-1969; 11-16-2005






Chapter 3918 - CREDIT LIFE AND ACCIDENT AND HEALTH INSURANCE

Section 3918.01 - Consumer credit insurance.

All consumer credit insurance issued or sold in connection with loans or other credit transactions for personal, family, or household purposes is subject to sections 3918.01 to 3918.13 of the Revised Code, except for all of the following:

(A) Insurance written in connection with a credit transaction that is secured by a first mortgage or deed of trust and is made to finance the purchase of real property, or the construction of a dwelling on such property, or to refinance a prior credit transaction made for such a purpose;

(B) Insurance that is sold as an isolated transaction on the part of the insurer and is not related to an agreement or plan for insuring debtors of the creditor;

(C) Insurance for which no identifiable charge is made to the debtor;

(D) Insurance on accounts receivable.

Effective Date: 06-30-1997



Section 3918.02 - Credit life and accident and health insurance definitions.

As used in sections 3918.01 to 3918.13 of the Revised Code:

(A) "Consumer credit insurance" means credit life insurance and credit accident and health insurance.

(B) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

(C) "Credit accident and health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

(D) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction or any successor to the right, title, or interest of any such lender, vendor, or lessor, and an affiliated, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them.

(E) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction.

(F) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

(G) "Superintendent" means the superintendent of insurance.

Effective Date: 06-30-1997



Section 3918.03 - Form of policies.

Credit life insurance and credit accident and health insurance shall be issued only in the following forms:

(A) Individual policies of life insurance issued to debtors on the term plan;

(B) Individual policies of accident and health insurance issued to debtors on a term plan including individual policies issued on a franchise plan, as defined in section 3923.11 of the Revised Code, or disability benefit provisions in individual policies of credit life insurance;

(C) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(D) Group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.

Effective Date: 01-01-1960



Section 3918.04 - Amount of credit life insurance not to exceed initial indebtedness.

(A) The amount of credit life insurance shall not exceed the initial indebtedness.

Where an indebtedness repayable in substantially equal installments is secured by an individual policy of credit life insurance the amount of insurance shall at no time exceed the scheduled amount of indebtedness and, where secured by a group policy of credit life insurance, shall at no time exceed the amount of unpaid indebtedness.

(B) The total amount of indemnity payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

Effective Date: 01-01-1960



Section 3918.05 - Coverage date.

The term of any credit life insurance or credit accident or health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, or the date from which interest or finance charges accrue if later, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than thirty days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund of adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than fifteen days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 3918.08 of the Revised Code.

Effective Date: 01-10-1961



Section 3918.06 - Delivery of policy or group certificate of insurance to debtor.

(A) All credit life insurance and credit accident and health insurance sold shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

(B) Each individual policy or group certificate of credit life insurance, or credit accident and health insurance, or both shall, in addition to other requirements of law, set forth the name and home office address of the insurer, and the identity by name or otherwise of the person or persons insured, the rate or amount of payment, if any, by the debtor separately for credit life insurance and credit accident and health insurance, a description of the amount, term, and coverage including any exceptions, limitations, or restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness, and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

(C) Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred, except as provided in division (D) of this section.

(D) If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the identity by name or otherwise of the person or persons insured, the rate or amount of payment by the debtor, if any, separately for credit life insurance and credit accident and health insurance, a description of the amount, term, and coverage provided, shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application for, or notice of proposed insurance, shall refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 3918.05 of the Revised Code.

Effective Date: 01-01-1960



Section 3918.07 - Filing policies with superintendent of insurance.

(A) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders providing coverage on residents of Ohio shall be filed with the superintendent of insurance.

(B) The superintendent shall within thirty days after the filing of any such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders, disapprove any such form if the table of premium rates charged or to be charged appears by reasonable assumptions to be excessive in relation to benefits, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance laws of Ohio or of any rule or regulation promulgated thereunder.

(C) If the superintendent notifies the insurer that the form is disapproved, it is unlawful thereafter for such insurer to issue or use such form. In such notice, the superintendent shall specify the reason for his disapproval and state that a hearing will be granted within twenty days after request in writing by the insurer. No such policy, certificate of insurance, or notice of proposed insurance, nor any application, endorsement, or rider shall be issued or used until the expiration of thirty days after it has been so filed, unless the superintendent gives his prior written approval thereto.

(D) The superintendent may, at any time after a hearing held not less than twenty days after written notice to the insurer withdraw his approval of any such form on any ground set forth in division (B) of this section. The written notice of such hearing shall state the reasons for the proposed withdrawal.

(E) The insurer shall not issue such forms or use them after the effective date of such withdrawal.

(F) Any order or final determination of the superintendent under the provisions of this section shall be subject to judicial review as provided in section 119.12 of the Revised Code.

Effective Date: 01-10-1961



Section 3918.08 - Filing schedules of premium rates with superintendent of insurance.

(A) Each insurer issuing credit life insurance or credit accident and health insurance shall file with the superintendent of insurance its schedules of premium rates for use in connection with such insurance. Any insurer may revise such schedules from time to time, and shall file such revised schedules with the superintendent. No insurer shall issue any credit life insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the superintendent. The superintendent may require the filing of the schedule of premium rates for use in connection with and as a part of the specific policy filings as provided by section 3918.07 of the Revised Code.

(B) Each individual policy, group certificate, or notice of proposed insurance shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, that the superintendent shall prescribe a minimum refund and no refund which would be less than such minimum need be made.

The formula to be used in computing such refund shall be filed with and approved by the superintendent.

(C) If a creditor requires a debtor to make any payment for credit life insurance or credit accident and health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

(D) The amount charged to a debtor for credit life or credit accident and health insurance shall not exceed the premium charged by the insurer, as computed at the time the charge to the debtor is determined. No dividend or rate credit with respect to premiums payable during a calendar or policy year shall be granted by an insurer prior to the end of such calendar or policy year and then only retrospectively based upon experience.

Effective Date: 11-05-1965



Section 3918.09 - Authorized insurers.

All policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business in this state.

Effective Date: 01-01-1960



Section 3918.10 - Reporting and payment of claims.

(A) All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(B) All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.

(C) No plan or arrangement shall be used whereby any person, firm, or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policy holder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

Effective Date: 01-01-1960



Section 3918.11 - Debtor has option of furnishing additional security through existing policies.

When credit life insurance or credit accident and health insurance is required as additional security for an indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.

Effective Date: 01-01-1960



Section 3918.12 - Rules and regulations - enforcement.

The superintendent may, in accordance with section 119.03 of the Revised Code, adopt such rules and regulations as he deems appropriate, for the enforcement of sections 3918.01 to 3918.11 of the Revised Code. Whenever the superintendent finds that there has been a violation of sections 3918.01 to 3918.13 of the Revised Code or any rules or regulations adopted pursuant thereto, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the superintendent, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the superintendent on the date specified unless sooner withdrawn by the superintendent or a stay thereof has been ordered by a court of competent jurisdiction.

Effective Date: 01-01-1960



Section 3918.13 - Judicial review.

Any party to the proceeding affected by an order of the superintendent shall be entitled to judicial review by following the procedure set forth in section 119.12 of the Revised Code.

Effective Date: 01-01-1960



Section 3918.99 - Penalty.

Whoever violates sections 3918.01 to 3918.13, inclusive, of the Revised Code, shall be fined not less than one hundred nor more than one thousand dollars.

The penalty provided in this section is in addition to any other penalty provided by law.

Effective Date: 01-10-1961






Chapter 3919 - MUTUAL PROTECTIVE INSURANCE UPON PERSONS

Section 3919.01 - Mutual protective associations.

A company or association may be organized to transact the business of life or accident or life and accident insurance on the assessment plan, for the purpose of mutual protection and relief of its members, and for the payment of stipulated sums of money to the families, heirs, executors, administrators, or assigns of the deceased members of such company or association, as the members may direct, in the manner provided in the bylaws. The company also may receive money either by voluntary donation or contribution, or by collection through assessments on its members, and may accumulate, invest, distribute, and appropriate such money in any manner that it deems proper. All accumulations and accretions thereon shall be held and used as the property of the members and in the interest of the members, and shall not be loaned to, or used, appropriated, or invested for, the benefit of any officer or manager of such company or association. No company or association shall issue a certificate for a greater amount than it is able to pay from the proceeds of one assessment. Such company or association is subject to sections 3919.01 to 3919.41, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3919.02 - Reserves for insurance contracts.

Every association transacting business under sections 3919.02 to 3919.10, inclusive, of the Revised Code, shall hold and maintain, upon every contract of insurance issued on and after January 1, 1926, assets in excess of other liabilities, to provide for reserves of not less than the minimum reserves prescribed in such sections.

The basis for minimum reserves under such sections is the American experience table of mortality and interest at four per cent annually. Contracts may provide for not more than one year preliminary term insurance by incorporating therein a clause plainly showing that the first year's insurance under such contracts is term insurance, purchased by the whole or by a part of contribution to be received during the first contract year. Such contracts may be valued on the basis of the mortality table and interest rate prescribed in this paragraph by the preliminary term plan as modified by the following stipulation: if the premium charged for any contract exceeds that charged for life insurance under twenty payment life preliminary term contracts of the same association, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty payment life preliminary term contract issued in the same year and at the same age, together with an amount equivalent to the accumulation of a level net premium sufficient to provide for a pure endowment at the end of the premium paying period equal to the difference between the value at the end of such period of such a twenty payment life preliminary term contract and the full level net premium reserve at such time of such a contract. The premium paying period is the period during which premiums are concurrently payable under such twenty payment life preliminary term contract and such other contract.

Effective Date: 10-01-1953



Section 3919.03 - Additional contributions.

Under any contract providing, in addition to the regular contributions, for the payment currently of additional contributions to the extent needed to pay its share of claims and expenses and to maintain the tabular reserves required by sections 3919.02 to 3919.10, inclusive, of the Revised Code, or requiring any such additional amount to be charged as an indebtedness not exceeding the tabular reserves on the contract, and providing for terminating the contract whenever such charges equal the tabular reserves, no liability shall be charged in any valuation for any deficiency in future contributions so long as such payments are actually collected or such charges are actually made.

If any contracts are issued on or after January 1, 1926, which do not contain the provisions described in this section and section 3919.02 of the Revised Code, the association issuing them shall maintain as to such contracts the reserve required by sections 3907.18 and 3907.19 of the Revised Code.

Effective Date: 10-01-1953



Section 3919.04 - Reserves are a distinct fund.

The assets representing the reserves on all contracts issued on and after January 1, 1926, and on such other contracts as the association organized under section 3919.01 of the Revised Code designates upon which a reserve at least equal to the minimum reserve prescribed in section 3919.02 of the Revised Code has been accumulated, shall be held separate for the sole use and benefit of such contracts and the insured and beneficiaries thereunder, and no other contracts, insured, beneficiaries, or claimants shall have or acquire any right or interest therein. Provision shall be made for requiring during each calendar year, from such contracts as are not included under this paragraph, contributions which, together with available assets not so held separate, are sufficient to provide for the shares of claims, expenses, and other current liabilities to be borne by such contracts as are not included under this section; provided that no such separation is required whenever reserves on all outstanding contracts are maintained in accordance with sections 3919.02 to 3919.10, inclusive, of the Revised Code.

Such association may accumulate, maintain, and distribute a surplus above such reserves and shall do so as the laws of the association provide in conformity with such sections. This section does not give to any individual contract, insured, or beneficiary any right or claim to any reserves or surplus, or to any part thereof, other than in the manner and to the extent provided in the contract or laws of the association; nor does it make any such reserves, except the reserves required by sections 3919.02 to 3919.10, inclusive, of the Revised Code, a liability in determining the solvency of the association.

Effective Date: 10-01-1953



Section 3919.05 - Mortality experience or table.

Unless an association transacting business under sections 3919.02 to 3919.10, inclusive, of the Revised Code, provides otherwise, the actual mortality experienced on all outstanding contracts shall be determined and distributed between all such contracts in proportion to the cost of insurance on the basis provided in section 3919.02 of the Revised Code, or such other mortality table approximating the experience of the association as it may provide.

Effective Date: 10-01-1953



Section 3919.06 - Provisions for disability benefits.

Every association may include in contracts issued under sections 3919.02 to 3919.10, inclusive, of the Revised Code, provisions for total and permanent disability benefits, accidental death benefits, annuities, and the payment of the benefits in installments. Separate contracts may also be issued paying for total or partial disability from sickness or accident, dismemberment, and accidental death benefits; provided that the association shall maintain for all such benefits any additional reserves required upon similar benefits by the law relating to insurance companies, which additional reserves are subject to section 3919.04 of the Revised Code, concerning segregation of reserves.

Effective Date: 10-01-1953



Section 3919.07 - Provisions for cash surrender and loan values.

An association organized under section 3919.01 of the Revised Code may provide in its contracts for stipulated premiums, death benefits, cash surrender values, and loan values, to an amount not exceeding the reserve, or it may provide for the equivalent paid-up or extended term insurance based upon a rate of mortality not lower than, and a rate of interest not higher than, that used in determining the reserve provided in sections 3919.02 to 3919.10, inclusive, of the Revised Code. Whenever the assets held separately for contracts issued on and after January 1, 1926, and for such other contracts designated as provided in such sections, exceed the reserves thereon by not less than five per cent of such reserves, any excess assets derived from mortality savings and investment gains and other sources may be apportioned, distributed, and used as provided by the association.

Effective Date: 10-01-1953



Section 3919.08 - Report on outstanding contracts.

In addition to the annual report required by law, every association organized under section 3919.01 of the Revised Code shall report annually to the superintendent of insurance, on or before the first day of March, the valuation of outstanding contracts issued on and after January 1, 1926, or designated as provided in sections 3919.02 to 3919.10, inclusive, of the Revised Code, and in force on the thirty-first day of December of the preceding year. The report shall contain a statement of the rate of earnings of the mean invested assets, the interest earnings at such rate on the segregated portion of the assets, the interest required to maintain the reserves, the expected or tabular mortality, the actual mortality experienced, and the amount of reserve released by death and lapse, each stated separately. Such report shall be certified by an actuary whose practice as an actuary covers ten years or more. Such valuation shall be reported in the manner prescribed by the superintendent, and such other reports shall be made and such information furnished as the superintendent requires.

Effective Date: 10-01-1953



Section 3919.09 - Associations exempted.

All fraternal benefit societies and associations, including those engaged in writing insurance covering a single hazard, and not operated or conducted for profit, and all associations, lodges, orders, or societies which do not issue insurance certificates, are exempt from sections 3919.02 to 3919.10, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3919.10 - Foreign companies and associations.

Any foreign company or association complying with sections 3919.02 to 3919.10, inclusive, of the Revised Code, may do business within this state, provided it can show a percentage of solvency of not less than one hundred five per cent, as provided in such sections, on all business in force on the thirty-first day of December of the year preceding the date of application to do business within this state.

Effective Date: 10-01-1953



Section 3919.11 - Bylaws.

Associations organized under section 3919.01 of the Revised Code may provide in their bylaws that there shall be not less than five nor more than fifteen trustees, whose term of office shall be not more than three years. If the term is made more than one year, the bylaws may provide for electing at the first election a part of them for one year, a part for two years, and a part for three years, and thereafter elections shall be for a term of three years. Such associations by their regulations or bylaws may provide for:

(A) The time, place, and manner of calling and conducting their meetings;

(B) The number of members constituting a quorum;

(C) The time of the annual election for trustees and the mode and manner of giving notice thereof;

(D) The duties and compensation of officers;

(E) The manner of election or appointment and the tenure of office of all officers.

The tenure of the trustees shall not be for more than three years, one third of whom may be elected annually.

This section does not affect or impair the powers or franchises of corporations, companies, or associations organized prior to March 31, 1891. Such companies or associations may avail themselves of sections 3919.01, 3919.11, and 3919.12 of the Revised Code by amendment of their articles of incorporation.

Effective Date: 10-01-1953



Section 3919.12 - Amendment to constitution or bylaws.

An association organized under section 3919.01 of the Revised Code may change or amend its constitution or bylaws by the assent thereto in writing of a majority of the members, or by a majority of those members present, in person or by proxy, at a meeting held for that purpose, thirty days' notice of such meeting, including the proposed changes in full, having been given by the acting president personally or by letter mailed to each member. Such change shall not take effect until it has been submitted to and approved by the superintendent of insurance. Any such association which, while issuing policies or certificates, advertises or gives out that it is maintaining a reserve greater than that required for yearly renewable term policies shall continue to maintain such reserve against said policies or certificates while they are in force, and no amendment to its constitution and bylaws decreasing said reserve on the policies or certificates shall be approved by the superintendent.

Effective Date: 10-01-1953



Section 3919.13 - Amendment of articles to change plan of insurance.

Any company or association organized under section 3919.01 of the Revised Code for the purpose of transacting the business of life or accident or life and accident insurance on the assessment plan, may, with the consent in writing of a majority of its members, and upon the vote of the majority of its directors or trustees therefor, and with the written approval of the superintendent of insurance, amend its articles of incorporation and its constitution and bylaws in such a manner as to permit it to transact the business of life insurance on the legal reserve or level premium plan as a mutual company without capital stock. Such company or association, upon procuring from the superintendent a certificate of authority to transact business on the legal reserve or level premium plan, shall incur the obligations and enjoy the benefits thereof as provided by the laws of this state, as though it had thus been originally incorporated, and thereafter it shall cease to receive members and issue certificates on the assessment plan; such corporation, under its articles of incorporation as amended, is a continuation of the original corporation, and the officers at the time of such amendment shall serve through the terms for which they have been elected, but their successors shall be elected and serve for the terms and perform the duties provided for in the constitution and bylaws of the association after such amendment. The amendment of the articles of incorporation, as provided in this section, together with the amendment of the constitution and bylaws of such association, shall not affect existing suits, rights, or contracts.

Any such company or association may amend its articles of incorporation and its constitution and bylaws, as provided in this section, so as to enable it to transact the business of legal reserve or level premium life insurance on the mutual plan, without capital stock, and in such case the sections in Chapters 3907., 3909., 3911., and 3913. of the Revised Code relating to capital stock or legal reserve companies do not apply to such company or association, and thereupon such company or association shall deposit with the superintendent funds to the amount of one hundred thousand dollars held by it for the protection of its members and policyholders, of the character specified in sections 3907.14 and 3907.15 of the Revised Code. Said deposit shall be held by the superintendent in trust for the benefit and security of all of the members and policyholders of such company or association. All contracts and certificates issued prior to the amendment of the articles of incorporation and constitution and bylaws, as provided in this section, shall be valued as one year term insurance at the ages attained, according to the standard of valuation specified for life insurance policies by the laws of this state. At the time of the amendment of its articles of incorporation, such company shall compute, in a manner satisfactory to the superintendent, the value of each member's interest in the funds of such company, and shall at the time of such amendment notify each member of the amount standing to his credit, and shall give to each of its members the right to exchange his certificate for a policy upon the legal reserve basis. Within six months after the receipt of said notice, each member shall declare, in writing, whether he elects to do one of the following:

(A) To take a legal reserve policy, which shall not exceed in amount the maximum amount payable to beneficiary on such member's certificates, unless such limitation is expressly waived by such company or association, the premiums on which shall be reduced each year by the annuity purchasable by his credit in the funds of the company or association;

(B) To retain his original certificate.

If such member elects to retain his original certificate, or if he fails to make an election within the time specified, the assessments shall be levied and collected as provided in the constitution and bylaws of such company or association in force at the time of the amendment of the articles of incorporation.

Effective Date: 10-01-1953



Section 3919.14 - Separate annual statements.

A company or association organized under section 3919.01 of the Revised Code amending its articles of incorporation and its constitution and bylaws is subject to sections 3919.11 and 3919.12 of the Revised Code as to its organization and government, and it shall make separate annual statements to the superintendent of insurance of the business transacted by it under the assessment plan, as required by section under the level premium or legal reserve plan, as required by section 3907.19 of the Revised Code.

Effective Date: 10-01-1953



Section 3919.15 - Prohibition against assessment plan companies.

No company or association transacting the business of life insurance on the assessment plan, other than fraternal beneficiary associations, shall do business within this state, except those companies which, as of August 9, 1913, are authorized to do business within this state and which value their assessment policies or certificates of membership as yearly renewable term policies, according to the standard of valuation of life insurance policies prescribed by the laws of this state.

Effective Date: 10-01-1953



Section 3919.16 - Annual statement.

Each corporation, company, or association organized under any law of this state for the purpose of doing business under sections 3919.01 to 3919.15, inclusive, of the Revised Code, or for the purpose of doing such business as is contemplated by them, on the first day of January of each year, or within sixty days thereafter, shall deposit, in the office of the superintendent of insurance, a statement under oath of all its transactions for the year next preceding the first day of January, and the condition of its business at the close of such year, according to printed blanks which shall be prepared and furnished by the superintendent, showing, in detail, the transactions of each company or association and exhibiting the following facts and items in the following form:

(A) Number of certificates or policies issued during the year;

(B) The amount of the indemnity effected thereby;

(C) Number of death losses during the year;

(D) Number of death losses paid during the year;

(E) Total amount received from death assessments during the year;

(F) Total amount paid to certificate holders or policyholders for losses during the year;

(G) Number of death claims not due, but for which assessments have been made;

(H) Number of losses for which assessments have not yet been issued;

(I) Number of death claims compromised or resisted during the year, and reasons for such compromise or resistance;

(J) Whether the association or company charges annual dues;

(K) The amount of the dues for one thousand dollars of indemnity;

(L) Whether the association or company uses the death assessments to meet its expenses, in whole or in part;

(M) Amount of death assessments used to meet expenses during the year;

(N) Whether the certificates or policies issued by the association or company guarantee a fixed amount to be paid, regardless of amount realized from assessments made to meet them;

(O) If so, how the amount is guaranteed;

(P) The security for such guarantee;

(Q) Whether the association or company issues endowment certificates or policies, or undertakes and promises to pay to members during life any sum of money or thing of value;

(R) If so, how these payments or promises are provided for;

(S) If by reserve, the amount of reserve;

(T) From what source the reserve fund is obtained;

(U) How it is invested;

(V) What guarantee or security the certificate holders have for this reserve;

(W) How many classes or divisions of endowment certificates or policies the association or company has;

(X) Number of years required for maturity of each of the first, second, third, and fourth classes or divisions;

(Y) Number of certificates or policies in force in each of the first, second, third, and fourth classes or divisions;

(Z) Date of organization of association or company;

(AA) Number of certificates or policies lapsed during the year;

(BB) Whole number of certificates or policies in force at the beginning and end of the year;

(CC) The aggregate amount of certificates in force at the beginning of the year;

(DD) The aggregate amount of certificates lapsed during the year;

(EE) The aggregate amount of certificates in force at the end of the year;

(FF) Maximum, minimum, and average age of members received during the year;

(GG) Whether the association or company has any agents who have not given bonds;

(HH) In what state the association is doing business.

Effective Date: 10-01-1953



Section 3919.17 - Failure to file a statement.

Any corporation, company, or association which fails or refuses to file a statement or report as required by section 3919.16 of the Revised Code, or whose treasurer fails to file a bond as required by law, shall forfeit its right to do business, which forfeiture the superintendent of insurance shall enforce by proceedings in quo warranto. The attorney general shall institute such proceedings, upon the request of the superintendent, in writing.

Effective Date: 10-01-1953



Section 3919.18 - Compliance with requirements of mutual life companies.

No corporation, company, or association organized under section 3919.01 of the Revised Code issuing endowments, certificates, or policies, or undertaking or promising to pay to members during life any sum of money, or thing of value, or certificate, or policy guaranteeing any fixed amount to be paid at death, except such fixed amounts or endowments which are conditioned upon their being realized from the assessments made on members to meet them, shall do business in this state until it complies with the laws regulating regular mutual life insurance companies.

Effective Date: 10-01-1953



Section 3919.19 - Examination by superintendent.

Each corporation, company, or association organized under section 3919.01 of the Revised Code and each applicant for a certificate of authority under this chapter shall be subject to examination by the superintendent of insurance in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, the authority of the superintendent and any examiner or other person appointed by the superintendent, the liability for the assessment of expenses incurred in conducting the examination, and the remittance of the assessment to the superintendent's examination fund.

Effective Date: 08-08-1991



Section 3919.20 - [Repealed].

Effective Date: 08-08-1991



Section 3919.21 - Admission of foreign insurance companies.

Any corporation, company, or association organized under the laws of any other state to transact the business of life or accident or life and accident insurance on the assessment plan, as a condition precedent to transacting business in this state, shall deposit with the superintendent of insurance the following:

(A) A certified copy of its charter or articles of incorporation;

(B) A certificate from the insurance commissioner or superintendent of its own state, showing its authority to do such business;

(C) A certificate from the commissioner, superintendent, or other like authority of its own state, stating that corporations, companies or associations of this state engaged in life or accident insurance on the assessment plan, upon complying with the laws of such state, are entitled to do business therein;

(D) A statement under the oath of its president and its secretary or like officers, in the form required by the superintendent, of its business for the preceding year;

(E) A certificate under the oath of its president and secretary, or like officers, that such corporation, company, or association is paying, and for the twelve months next preceding has paid, the maximum amount named in its policies or certificates;

(F) A copy of its policy or certificate, application, and bylaws, which must show that the liabilities of the assured or members are not limited to fixed or artificial premiums;

(G) Evidence satisfactory to such superintendent that the corporation, company, or association has accumulated and maintained a fund securely invested in securities permitted by the law of its incorporation, not less in amount than the proceeds of one of its periodical payments or an assessment on all its certificates or policyholders, and that such fund is held solely for the benefit of certificate holders or policyholders and can only be used for the purposes provided in the laws of the state where incorporated; except that such fund, in the case of accident companies or accident associations, shall not be less than five thousand and need not be more than ten thousand dollars;

(H) Evidence that such corporation, company, or association, unless it is an accident insurance corporation, company, or association, does not issue certificates or policies upon the life of any person more than sixty-five years of age, or upon any life in which the beneficiary named has not a legal insurable interest.

No license to do business in this state shall be delivered to any such corporation, company, or association until it has filed with the superintendent an appointment of an attorney within this state upon whom service of process may be had.

Effective Date: 10-01-1953



Section 3919.22 - Certificate of authority.

Upon the compliance of any foreign corporation, company, or association with section 3919.21 of the Revised Code, the superintendent of insurance shall issue to such corporation, company, or association a certificate of authority to transact its business in this state, which certificate shall be renewed annually, but he shall refuse such certificate to any such corporation, company, or association when in his judgment a refusal will best promote the public interest. All decisions made by him are subject to review by courts of competent jurisdiction.

Effective Date: 10-01-1953



Section 3919.23 - Revocation of authority.

The certificate of authority issued under section 3919.22 of the Revised Code shall be revoked whenever the superintendent of insurance on investigation or examination finds that such corporation, company, or association is not paying the maximum amount named in its policies or certificates in full, that such corporation, company, or association is transacting business fraudulently or illegally, or that the statement of its condition and affairs required by section 3919.25 of the Revised Code is false and fraudulent. The superintendent may also revoke such certificate of authority for failure to file the annual statement, or when upon investigation it appears that the expense of management of such company or association, for the year preceding the year in which such investigation is made, was more than thirty per cent of its income from premiums, assessments, and membership fees. Upon such revocation, the superintendent shall cause notice thereof to be published for four weeks in some newspaper published in the county of Franklin, and no new insurance shall thereafter be written by such corporation, company, or association, or any of its agents, in this state.

Effective Date: 10-01-1953



Section 3919.24 - Prohibition against agents of foreign companies.

No agent of any corporation, company, or association described in section 3919.21 of the Revised Code shall transact business in this state without being first regularly appointed by such organization and without being licensed by a certificate of authority issued by the superintendent of insurance.

Effective Date: 10-01-1953



Section 3919.25 - Annual statement by foreign company.

Each corporation, company, or association described in section 3919.21 of the Revised Code annually after its admittance to transact business in this state, on or before the first day of March, shall make and file in the office of the superintendent of insurance a statement, in the form required by the superintendent, of its business for the twelve months next preceding the thirty-first day of December of the preceding year.

Effective Date: 10-01-1953



Section 3919.26 - Fees - exceptions.

The fees to be paid by each corporation, company, or association described in section 3919.21 of the Revised Code to the superintendent of insurance, for the authority granted by him to it and its agents under the license to transact business in this state, shall be as follows:

(A) For filing a copy of the charter or articles of incorporation, twenty-five dollars;

(B) For filing each annual statement, twenty dollars;

(C) For issuing a certificate of authority or license to the company or association, one dollar;

(D) For issuing a license to each agent, one dollar;

(E) For affixing a seal and certifying any paper, one dollar.

Any company or association may pay to the superintendent the sum of twenty-five dollars for licenses issued to its agents for the year, and by so doing is entitled without further charge to licenses for as many agents as it may choose to appoint for that year. When any other state or country imposes any obligations in excess of those imposed by sections 3919.01 to 3919.41, inclusive, of the Revised Code, upon any such corporation of this state, a like obligation shall be imposed on similar corporations, and their agents, of such state or country doing business in this state.

Effective Date: 10-01-1953



Section 3919.27 - Life and accident business on assessment plan.

Any corporation, company, or association described in section 3919.21 of the Revised Code which is transacting business in this state is subject only to sections 3919.01 to 3919.41, inclusive, of the Revised Code, which provide for the organization of mutual protective associations, and may transact in this state the business of life or accident or life and accident insurance on the assessment plan, for the purpose of mutual protection and relief of its members, and for the payment of stipulated sums of money to the families, heirs, executors, administrators, or assigns of the deceased members of such corporation, company, or association as the members may direct, notwithstanding such corporation, company, or association may have been organized on the assessment plan and authorized by the laws governing it to issue policies insuring lives on the plan of assessment upon surviving members without limitation.

Effective Date: 10-01-1953



Section 3919.28 - Action brought - service of summons.

An action may be brought against a corporation, company, or association organized under section 3919.01 of the Revised Code, or against any foreign corporation, company, or association described in section 3919.21 of the Revised Code doing business in this state, in any county where such cause of action arises, and summons may be issued and service had as provided by law for the issuance and service of such writs in the court of common pleas.

Effective Date: 01-10-1961



Section 3919.29 - Restrictions on issuance of policies.

No corporation, company, or association organized under section 3919.01 of the Revised Code shall issue a certificate or policy to any person, until such person has first been subjected to a thorough medical examination by a physician, a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife and found to be a good risk, nor shall it issue a certificate or policy to any person above the age of sixty-five years or under the age of fifteen years. Any written documentation of the physical examination shall be completed by the individual who conducted the examination.

This section, in respect to the age and medical examination of persons to whom certificates or policies may issue, does not apply to such corporations, companies, or associations doing purely accident business.

Effective Date: 03-31-2003



Section 3919.30 - Expenses.

The expenses of a corporation, company, or association organized under section 3919.01 of the Revised Code must be met by fixed annual payments, or by assessments made and designated to be for such expenses; such assessments in no case shall be made or become a part of assessments to pay a loss by death. No part of the mortuary fund in any case shall be used to pay expenses.

Effective Date: 10-01-1953



Section 3919.31 - Organization of accident and health insurance companies.

Companies consisting of five or more citizens of this state may be organized under sections 3919.01 to 3919.38 of the Revised Code for the special purpose of insuring against accidental personal injury and loss of life sustained while traveling by railroad, steamboat, or other mode of conveyance, and against accidental loss of life and personal injury sustained by accident of any description whatever, and against expenses and loss of time occasioned by injury or sickness. The insurance may be on the terms and conditions, and for the periods of time, and confined to the countries, localities, and persons, that may at any time be provided for in the bylaws of the company.

This section does not prohibit accident and health insurance companies, organized under this section, from issuing life insurance when their surplus equals one hundred thousand dollars or more, provided that when such accident or accident and sickness insurance companies have become qualified to issue life insurance, they shall conform to and be controlled by Chapters 3911. and 3915. of the Revised Code, in the issuance of the life insurance.

Effective Date: 10-23-1991



Section 3919.32 - Restriction against new accident and health companies.

No corporation, company, or association shall be organized in this state or admitted to do business in this state to transact the business of sickness and accident insurance, as provided in section 3919.31 of the Revised Code, or accident insurance, as provided in section 3919.35 of the Revised Code.

This section does not prevent the renewal of the certificates of authority of companies authorized to do such business in this state prior to May 26, 1939.

Effective Date: 10-01-1953



Section 3919.33 - Expenses - separation of funds.

The expenses of corporations, companies, or associations referred to in section 3919.31 of the Revised Code shall be met by fixed annual payments, payable quarterly or otherwise, or by assessments on the members, payable as provided in the bylaws. On either plan there may be included, in such payments or assessments, a certain per cent thereof, to be fixed by the bylaws, which when collected must be credited on the books of the company to the expense fund, and the residue of such payments or assessments must be credited to the fund to pay losses and create a reserve or guarantee fund for the payment of losses and liabilities. Such funds must be kept separate and never shall be interchanged or used for purposes other than those for which they were respectively collected; except that funds collected, but not required for expenses, may be transferred to the fund for payment of losses or the reserve or guarantee fund. The assessed member shall be notified at the time of the collection of each payment, the per cent thereof that is collected to pay expenses, and the per cent thereof that is collected to pay losses and create a guarantee fund.

This section does not prevent the company from distributing to certificate holders the surplus in the accident fund and the surplus arising from the reserve on lapsed and canceled certificates, as provided by the bylaws of the company.

Effective Date: 10-01-1953



Section 3919.34 - Bond.

A company organized under section 3919.31 of the Revised Code, before engaging in business, must execute a bond in the sum of one hundred thousand dollars to the state, with security to the acceptance and approval of the superintendent of insurance, for the use and benefit of all persons holding policies or certificates in such company. Said bond shall be conditioned that any such company shall credit upon its books all moneys received by it under this section and section 3919.33 of the Revised Code, that it will keep the funds separate and not use or interchange them for purposes other than those for which they were respectively collected, and that it will apply and pay out such funds to and for the purposes provided for in section 3919.33 of the Revised Code. When so executed and approved, the bond shall be deposited with and held by the superintendent.

Effective Date: 10-01-1953



Section 3919.35 - Bond of accident insurance only company.

A corporation, company, or association which is organized for the purpose of doing a purely accident insurance business, and which creates a reserve or guarantee fund from the premiums collected by assessments or otherwise, as provided in its bylaws, is not required to deposit a bond of one hundred thousand dollars; but the treasurer of such organization, before it commences business, shall deposit with the superintendent of insurance a bond with approved securities, to his acceptance, in the sum of ten thousand dollars, for the use and purposes provided in section 3919.34 of the Revised Code.

Effective Date: 10-01-1953



Section 3919.36 - Investment of reserve fund.

Every corporation, company, or association referred to in section 3919.31 of the Revised Code shall invest, as provided by law for domestic life insurance companies, so much of the reserve or guarantee fund, in excess of ten thousand dollars, as will equal at least two and one-half per cent of all premiums or assessments collected from policies or certificates in force, on the last days of June and December of each year, until such reserve or guarantee fund is equal to two dollars for every five thousand dollars of insurance in force. Securities for such reserve shall be deposited with the superintendent of insurance on the last days of June and December of each year, or within thirty days thereafter, to be held by him for the benefit and protection of policyholders or certificate holders.

Effective Date: 10-01-1953



Section 3919.37 - Release of security.

If a corporation, company, or association referred to in section 3919.31 of the Revised Code at any time causes all of its unexpired policies or certificates to be paid, canceled, or reinsured, and all its liabilities under such policies or certificates to be extinguished thereby, or to be assumed by some other responsible company authorized to do business in this state, the superintendent of insurance shall deliver to it the securities required by section 3919.36 of the Revised Code, on application of such company, verified by the oath of its president or secretary, and if the superintendent is satisfied by an examination of its books and officers, under oath, that all of its policies or certificates are so paid, canceled, extinguished, or reinsured.

Effective Date: 10-01-1953



Section 3919.38 - Annual statement by accident insurance company.

Annually, before the first day of March, every corporation, company, or association referred to in section 3919.31 of the Revised Code shall file with the superintendent of insurance a statement under the oath of its officers showing its transactions for the year ending on the thirty-first day of December preceding, and its condition on that day, in the form prescribed by the superintendent.

Effective Date: 10-01-1953



Section 3919.39 - Mutual benefit societies excepted.

Sections 3919.16 to 3919.38, inclusive, of the Revised Code do not apply to any association of religious or secret societies, or to any class of mechanics, express, telegraph, or railroad employees, or of ex-union soldiers, formed for the mutual benefit of the members thereof and their families or blood relatives exclusively, or for purely charitable purposes.

Effective Date: 10-01-1953



Section 3919.40 - Mutual benefit societies subject to insurance laws.

Any association or class described in section 3919.39 of the Revised Code which desires to become subject to sections 3919.16 to 3919.19 of the Revised Code, may file with the superintendent of insurance notice thereof in writing, signed by its president and attested by its secretary. Thereupon such association or class shall become subject to such sections. The superintendent immediately must provide such an association or class with proper blanks for furnishing the statement of its condition required by section 3919.16 of the Revised Code, and it shall make such report within sixty days after it has received such blanks, and annually thereafter as in the case of other insurance companies, which report shall be included by the superintendent in his annual report, the same as the reports of other companies, and shall be subject to the fees prescribed by law in like cases payable by life insurance companies.

Effective Date: 08-08-1991



Section 3919.41 - Bond of treasurer.

The treasurer of any association or class described in section 3919.39 of the Revised Code which avails itself of the benefits of sections 3919.16 to 3919.38, inclusive, of the Revised Code, shall give bond in the manner provided for treasurers of mutual benefit companies, such bond to be conditioned, approved, and renewed as by such treasurer.

Effective Date: 10-01-1953






Chapter 3921 - FRATERNAL BENEFIT SOCIETIES

Section 3921.01 - Fraternal benefit society definitions.

As used in this chapter:

(A) "Benefit contract" means an agreement, as described in division (A) of section 3921.19 of the Revised Code, under which a fraternal benefit society agrees to provide any benefit set forth in division (A) of section 3921.16 of the Revised Code.

(B) "Benefit member" means an adult member of a fraternal benefit society who is designated by the laws or rules of the society to be eligible for benefits under a benefit contract.

(C) "Certificate" means the document issued as written evidence of the benefit contract.

(D) "Laws," unless the context indicates otherwise, means the articles of incorporation, charter, constitution, and bylaws, however designated, of a fraternal benefit society.

(E) "Lodge" means the subordinate member units of a fraternal benefit society, known as camps, courts, councils, branches, or by any other designation.

(F) "Premium" means the premiums, rates, dues, or other required contributions payable under the certificate.

(G) "Rules," unless the context indicates otherwise, means the rules, regulations, or resolutions adopted by the supreme governing body or board of directors of a fraternal benefit society that are intended to have general application to all of the members of the society.

Effective Date: 01-01-1997



Section 3921.02 - Fraternal benefit society requirements.

Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under division (A)(2) of section 3921.37 of the Revised Code whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and providing benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

Effective Date: 01-01-1997



Section 3921.03 - Lodge system.

(A) For purposes of section 3921.02 of the Revised Code, a society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. The subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(B) A society may organize and operate lodges for children under the minimum age for adult membership. Such children shall not be required to be members of local lodges, nor shall they be given a voice or vote in the management of the society.

Effective Date: 01-01-1997



Section 3921.04 - Representative form of government.

For purposes of section 3921.02 of the Revised Code, a fraternal benefit society has a representative form of government if all of the following apply:

(A) The society has a supreme governing body constituted in either of the following ways:

(1) As an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed by the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number, and shall not have less than a majority of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years, and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board occurring between elections shall be filled in the manner prescribed by the society's laws.

(2) As a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed by the society's laws. A society may provide for election of the board by mail. Persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. Terms of office shall not exceed four years. The board shall meet at least quarterly to conduct the business of the society.

Vacancies on the board occurring between elections shall be filled in the manner prescribed by the society's laws. A person filling the unexpired term of an elected board member shall be considered an elected member.

(B) The officers of the society are elected by the supreme governing body or the board of directors.

(C) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly.

(D) Each voting member has one vote, and no vote may be cast by proxy.

Effective Date: 01-01-1997



Section 3921.05 - Purpose of fraternal benefit society.

(A) A fraternal benefit society shall operate for the benefit of its members and their beneficiaries by providing any of the benefits set forth in section 3921.16 of the Revised Code, and by operating for social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members and any other persons as determined by the society. Such purposes may be carried out either directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(B) A fraternal benefit society may do any of the following:

(1) Adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs;

(2) Amend or otherwise alter its laws and rules;

(3) Take any other action necessary and incidental to carrying out the objectives and purposes of the society.

Effective Date: 01-01-1997



Section 3921.06 - Membership rights.

(A) A fraternal benefit society shall specify all of the following in its laws or rules:

(1) Eligibility standards for each membership class, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than fifteen years of age and not greater than twenty-one years of age;

(2) The process for admission to membership for each membership class;

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(B) A society may admit social members who have no voice or vote in the management of the insurance affairs of the society.

(C) Membership rights in a society are personal to the member and are not assignable.

Effective Date: 01-01-1997



Section 3921.07 - Organization of society.

(A) The principal office of any domestic fraternal benefit society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory in which the society has at least one subordinate lodge, or in any other location determined by the supreme governing body, and all business transacted at such meetings is as valid in all respects as if the meetings were held in this state.

(B) The minutes of the proceedings of the supreme governing body and of the board of directors shall be recorded in the English language.

(C) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to its members, including notice of election, may be published. Any such notice, report, or statement shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members that have the same address unless one of those members requests a separate copy.

(D) Not later than the first day of June of each year, each society shall either mail to each benefit member or publish in the society's official publication a synopsis of the society's annual statement. The synopsis shall include an explanation of the facts concerning the condition of the society as disclosed in the annual statement.

(E) A society may set forth in its laws or rules a grievance or complaint procedure for its members.

Effective Date: 01-01-1997



Section 3921.08 - Nonindividual liability - indemnification or reimbursement.

(A) The officers and members of the supreme governing body or any subordinate body of a fraternal benefit society are not personally liable for any benefits provided by a society.

(B)

(1) A person may be indemnified and reimbursed by a society for expenses reasonably incurred by, and liabilities imposed upon, the person in connection with or arising out of any civil, criminal, administrative, or investigative action, suit, or other proceeding, or any threat of such a proceeding, in which the person is involved by reason of the fact that the person served or is serving as a director, officer, employee, or agent of the society or that the person served or is serving, at the request of the society, as a director, officer, employee, or agent of any other firm, corporation, or organization.

(2) A person shall not be indemnified or reimbursed in accordance with division (B)(1) of this section in relation to any matter as to which the person is ultimately adjudged to be or to have been civilly or criminally liable for a breach of duty as a director, officer, employee, or agent of the society or to any matter that has been made the subject of a compromise settlement, unless the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, if it is a criminal proceeding, the person had no reasonable cause to believe that the person's conduct was unlawful.

(3) The determination as to whether a person meets the standards of conduct set forth in division (B)(2) of this section to qualify for indemnification and reimbursement shall only be made by the supreme governing body, the board of directors by a majority vote of a quorum consisting of persons who were not parties to the proceeding, or a court of competent jurisdiction. The termination of any such action, suit, or other proceeding by judgment, order, settlement, or conviction, or upon a plea of no contest, shall not, in itself, create a conclusive presumption that the person does not meet the standards of conduct required to qualify for indemnification and reimbursement.

(4) The right of indemnification and reimbursement shall not be exclusive of other rights to which a person may be entitled as a matter of law, and shall inure to the benefit of the person's heirs, executors, and administrators.

(C) A society may purchase and maintain insurance on behalf of any person who served or is serving as a director, officer, employee, or agent of the society, or who served or is serving, at the request of the society, as a director, officer, employee, or agent of any other firm, corporation, or organization, against any liability imposed upon, or expenses incurred by, the person in that capacity or arising out of that position, whether or not the society may, under division (B) of this section, indemnify and reimburse the person for such liability or expenses.

(D) No director, officer, employee, member, or volunteer of a society, who serves without compensation, shall be liable, and no cause of action shall be brought, for damages resulting from the exercise of the person's judgment or discretion in connection with the duties or responsibilities of the person, unless the act or omission involves willful or wanton misconduct.

Effective Date: 01-01-1997



Section 3921.09 - Limitation on powers or authority.

The laws of a fraternal benefit society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

Effective Date: 01-01-1997



Section 3921.10 - Formation of society after 1-1-97.

A domestic fraternal benefit society organized on or after January 1, 1997, shall be formed as follows:

(A) Seven or more citizens of the United States, a majority of whom are residents of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgement of deeds, articles of incorporation stating all of the following:

(1) The proposed corporate name of the society, which name shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter.

(3) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of the issuance of the permanent certificate of authority.

(B) The articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications for certificates, and circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year, shall be filed with the superintendent of insurance, who may require any other information the superintendent considers necessary. The bond with sureties approved by the superintendent shall be in such amount, not less than three hundred thousand dollars nor more than one million five hundred thousand dollars, as required by the superintendent. All documents filed shall be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the laws of this state have been complied with, the superintendent shall so certify, retain and file the articles of incorporation, and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as provided in this section.

(C) No preliminary certificate of authority granted under this section shall be valid after one year from its date or after such additional period, not exceeding one year, as may be authorized by the superintendent upon cause shown, unless the five hundred applicants required in division (D) of this section have been secured and the organization has been completed as provided in this section. The articles of incorporation and all other proceedings thereunder shall be void one year after the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society has completed its organization and has received a certificate of authority to do business as provided in division (E) of this section.

(D) Upon receipt of a preliminary certificate of authority from the superintendent, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer, or promise to pay or allow, any benefit to any person until all of the following apply:

(1) Actual bona fide applications for benefits have been secured aggregating at least two million five hundred thousand dollars on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society.

(2) At least ten subordinate lodges have been established into which the five hundred applicants have been admitted.

(3) There has been submitted to the superintendent, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums for the benefits.

(4) It has been shown to the superintendent, by sworn statement of the treasurer, or corresponding officer of the society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as provided in this section, which premiums in the aggregate amount to at least one hundred fifty thousand dollars, all of which is credited to the fund or funds from which benefits are to be paid and no part of which may be used for expenses. These advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as provided in this section, the premiums shall be returned to the applicants.

(E) The superintendent may make such examination and require such further information as the superintendent considers advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law including the surplus requirements of section 3921.101 of the Revised Code, the superintendent shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate. The superintendent shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.

(F) An incorporated society that was organized prior to January 1, 1997, and that, as of December 31, 1996, is authorized to transact business in this state shall not be required to reincorporate, and may exercise all the rights, powers, and privileges conferred in this chapter and in the society's articles of incorporation to the extent that the articles are consistent with this chapter.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.101 - Maintenance and amount of surplus.

(A)

(1) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(1) of section 3921.16 of the Revised Code in this state in a benefit amount of greater than ten thousand dollars shall have and maintain a surplus of two million five hundred thousand dollars for all lines written.

(2) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(1) of section 3921.16 of the Revised Code in this state in a benefit amount of ten thousand dollars or less shall have and maintain a surplus of five hundred thousand dollars.

(B)

(1) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(2) of section 3921.16 of the Revised Code in this state in a benefit amount of greater than ten thousand dollars shall have and maintain a surplus of two million five hundred thousand dollars for all lines written.

(2) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(2) of section 3921.16 of the Revised Code in this state in a benefit amount of ten thousand dollars or less shall have and maintain a surplus of five hundred thousand dollars.

(C)

(1) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(3) of section 3921.16 of the Revised Code in this state in a benefit amount of greater than ten thousand dollars shall have and maintain a surplus in the aggregate of two million five hundred thousand dollars for all lines written.

(2) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(3) of section 3921.16 of the Revised Code in this state in a benefit amount of ten thousand dollars or less shall have and maintain a surplus of five hundred thousand dollars.

(D) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(4) of section 3921.16 of the Revised Code in this state shall have and maintain a surplus of two million five hundred thousand dollars for all lines written.

(E) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(5) of section 3921.16 of the Revised Code in this state shall have and maintain a surplus of two million five hundred thousand dollars for all lines written.

(F) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(6) of section 3921.16 of the Revised Code in this state shall have and maintain a surplus of five hundred thousand dollars.

(G) On and after January 1, 2016, a fraternal benefit society that provides the contractual benefits listed in division (A)(7) of section 3921.16 of the Revised Code in this state shall have and maintain a surplus of two million five hundred thousand dollars for all lines written.

(H) The surplus requirements of this section are not cumulative. A society with a surplus of at least two million five hundred thousand dollars on and after January 1, 2016, satisfies the surplus requirements of this section.

Added by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.



Section 3921.11 - Amendment of laws.

(A) A domestic fraternal benefit society may amend its laws in accordance with the provisions of its laws by action of its supreme governing body at any regular or special meeting of that body or, if its laws so provide, by referendum. A referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months after the date of submission, a majority of the members voting have signified their consent to the amendment by one of the methods specified in this section.

(B) No amendment to the laws of any domestic society shall take effect unless approved by the superintendent of insurance, who shall approve the amendment if the superintendent finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the superintendent disapproves an amendment within sixty days after its filing, the amendment shall be considered to be approved. The approval or disapproval of the superintendent shall be in writing and shall be mailed to the secretary or corresponding officer of the society at its principal office. If the superintendent disapproves the amendment, the reasons for the disapproval shall be stated in the written notice.

(C) Within ninety days after an amendment is approved by the superintendent, the amendment or a synopsis of the amendment shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail an amendment or synopsis, stating facts that show that the amendment or synopsis has been duly addressed and mailed, is prima facie evidence that the amendment or synopsis has been furnished the addressee.

(D) Every foreign or alien society authorized to do business in this state shall file with the superintendent a duly certified copy of all amendments of, or additions to, its laws within ninety days after their enactment.

(E) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, are prima facie evidence of their legal adoption.

Effective Date: 01-01-1997



Section 3921.12 - Operating charitable, benevolent, or educational institutions for benefit of members.

(A) A fraternal benefit society may create, maintain, and operate charitable, benevolent, or educational institutions for the benefit of its members and their families and dependents and for the benefit of children insured by the society. For such purpose it may own, hold, or lease personal property or real property located within or without this state, with necessary buildings. The property shall be reported in every annual statement but shall not be allowed as an admitted asset of the society, unless, after excluding such asset, its assets exceed its reserves by at least ten per cent.

(B) Maintenance, treatment, and proper attendance in any institution described in division (A) of this section may be furnished free or for a reasonable charge, but an institution shall not be operated for profit. The society shall maintain a separate accounting of any income and disbursements under this section and report them in its annual statement.

(C) No society shall own or operate funeral homes or undertaking establishments.

Effective Date: 01-01-1997



Section 3921.13 - Reinsurance agreements.

(A) A domestic fraternal benefit society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the superintendent of insurance; however, no society may reinsure substantially all of its insurance in force without the written permission of the superintendent. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1997, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(B) Notwithstanding division (A) of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the superintendent under section 3921.14 of the Revised Code.

(C) A society with assets of less than five billion dollars that provides contract benefits of major medical, medicare supplemental, or long-term care pursuant to division (A)(5) of section 3921.16 of the Revised Code shall reinsure not less than fifty per cent of the risk arising from those contracts if the society's risk based capital is less than three hundred per cent.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.14 - Consolidation or merger of societies.

(A) A domestic fraternal benefit society may consolidate or merge with any other society by complying with the provisions of this section.

(B) The society shall file all of the following with the superintendent of insurance:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the society's financial condition on a date fixed by the superintendent but not earlier than the thirty-first day of December next preceding the date of the contract;

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, which vote was conducted at a regular or special meeting of each such body or, if permitted by the society's laws, by mail;

(4) Evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(C) If the superintendent finds that the contract containing the terms and conditions of the proposed consolidation or merger is in conformity with this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the superintendent shall approve the contract and issue a certificate to that effect.

(D) Upon approval by the superintendent under division (C) of this section, the contract shall be in full force and effect unless any society that is a party to the contract is incorporated under the laws of any other state or territory. In that event the consolidation or merger shall not become effective until it is approved as provided by the laws of that state or territory and a certificate of the approval is filed with the superintendent of insurance of this state or, if the laws of that state or territory contain no such provision, the consolidation or merger shall not become effective until it is approved by the insurance authority of that other state or territory and a certificate of the approval is filed with the superintendent of insurance of this state.

(E) Upon the consolidation or merger becoming effective as provided in this section, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action belonging to that property shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to or interest in any real estate that is vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

(F) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, is prima facie evidence that the notice or document has been furnished the addressees.

Effective Date: 01-01-1997



Section 3921.15 - Fraternal society converted and licensed as mutual life insurance company.

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the applicable requirements of Chapter 3913. of the Revised Code, if the plan of conversion has been approved by the superintendent of insurance. If the society's supreme governing body is constituted as an assembly, the plan shall be prepared in writing by the board of directors and shall set forth in full the terms and conditions of the conversion. If the society's supreme governing body is constituted as a board, the plan shall be prepared in writing by persons designated by the board and shall set forth in full the terms and conditions of the conversion. The plan shall be submitted to the supreme governing body of the society at any regular or special meeting, by giving a complete copy of the plan with the notice of the meeting as provided in the laws of the society . The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan. The conversion shall not take effect until approved by the superintendent, who may give approval if the superintendent finds that the proposed change is in conformity with the requirements of the law and is not prejudicial to the certificate holders of the society.

Effective Date: 01-01-1997



Section 3921.16 - Contractual benefits provided by society.

(A) A fraternal benefit society may provide any of the following contractual benefits in any form:

(1) Death benefits ;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical, or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members;

(7) Any other benefit that may be provided by a life insurer and that is not inconsistent with this chapter, if the provision of that benefit has received the prior approval of the superintendent of insurance.

(B) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits set forth in division (A) of this section, consistent with providing benefits to members and their dependents. A society may, upon application of an adult member, provide benefits on the lives of children under the minimum age for adult membership.

Effective Date: 01-01-1997



Section 3921.17 - Designation of beneficiaries.

(A) The owner of a benefit contract may at any time change the beneficiary in accordance with the laws or rules of the fraternal benefit society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(B) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled to the payment by reason of having incurred expense occasioned by the burial of the member; however, the portion paid shall not exceed ten thousand dollars.

(C) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds are payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in division (B) of this section, shall be payable to the estate of the deceased insured in the same manner as other property that is not exempt. However, if the owner of the certificate is other than the insured, the proceeds shall be payable to the owner.

Effective Date: 01-01-1997



Section 3921.18 - Exemption of benefits from attachment or garnishment.

No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any fraternal benefit society, shall be liable to attachment, garnishment, or other process, or shall be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right, either before or after payment by the society.

Effective Date: 01-01-1997



Section 3921.19 - Certificate specifying amount of benefits provided under benefit contract.

(A) Each fraternal benefit society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided under the contract. The certificate, together with any riders or endorsements attached to the certificate, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each such document, constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate.

All statements made on the application are representations and not warranties. Any waiver of this provision is void.

(B) Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.

(C) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all of the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(D) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made, either of the following applies:

(1) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates;

(2) In lieu of or in combination with division (D)(1) of this section, the owner may accept a proportionate reduction in benefits under the certificate.

The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(E) At least thirty days prior to imposing any indebtedness upon any owner as provided in division (D) of this section, the board of directors or corresponding body shall notify the superintendent of insurance in writing of the board's intent to require the payment and a statement of the reason that request is necessary. The notice shall be confidential and not a public record under section 149.43 of the Revised Code.

(F)

(1) Certificates that are delivered or issued for delivery in this state on or after January 1, 1997, but prior to January 1, 1998, shall comply with the requirements that would have applied under the laws in effect on December 31, 1996.

(2) No certificate shall be delivered or issued for delivery in this state on or after January 1, 1998, unless a copy of the form is filed with and approved by the superintendent of insurance in accordance with the provisions of law applicable to like policies issued by life or sickness and accident insurers in this state.

(3) Each life, sickness and accident, or disability insurance certificate, and each annuity certificate, that is delivered or issued for delivery in this state on or after January 1, 1998, shall comply with the standard contract provision requirements applicable to like policies issued by life or sickness and accident insurers in this state, if those requirements are not inconsistent with this chapter. However, a society may provide in its certificates for a grace period of one full month for payment of premiums. A certificate shall also contain a provision that states the amount of premiums that is payable under the certificate and that sets forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for the expulsion or suspension of a member, the certificate shall also contain a provision stating that any member expelled or suspended, except a member expelled or suspended because of nonpayment of a premium, may maintain, other than during the contestable period for material misrepresentation in the application for membership or insurance, the certificate in force by continuing payment of the required premium.

(G) Benefit contracts issued on the lives of persons under the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident to and connected with such certificates. Ownership rights prior to such a transfer shall be specified in the certificate.

(H) A society may specify the terms and conditions on which benefit contracts may be assigned.

(I) A copy of any of the documents described in this section, if certified by the secretary or corresponding officer of the society, is prima facie evidence of the terms and conditions of the documents.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.191 - Disclosure for applicants for contractual benefits.

(A) A fraternal benefit society shall provide an applicant for contractual benefits a disclosure statement at the time of sale substantially as follows:

".......... (Name of the fraternal benefit society) IS LICENSED TO DO BUSINESS IN THE STATE OF OHIO. AS A ........ (not-for-profit, tax-exempt, self-governing, or membership organization), FRATERNAL BENEFIT SOCIETIES ARE NOT INCLUDED IN THE OHIO GUARANTY ASSOCIATION. THIS MEANS THAT FRATERNAL BENEFIT SOCIETIES CANNOT BE ASSESSED FOR THE INSOLVENCY OF OTHER LIFE INSURERS OR OTHER FRATERNAL BENEFIT SOCIETIES. BY LAW, A FRATERNAL BENEFIT SOCIETY IS RESPONSIBLE FOR ITS OWN SOLVENCY. IF THERE IS AN IMPAIRMENT OF RESERVES, A CERTIFICATE HOLDER MAY BE ASSESSED A PROPORTIONATE SHARE OF THE IMPAIRMENT. THIS PROCESS IS DESCRIBED IN THE CERTIFICATE ISSUED BY THE SOCIETY."

(B) The statement must be signed by the applicant and maintained in the certificate or contract file by the fraternal benefit society. The statement may be part of the society's membership application or certificate or policy application.

(C) This section is applicable only to new business written by a fraternal benefit society after the effective date of this section.

Added by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.



Section 3921.20 - Paid-up nonforfeiture benefit - cash surrender value.

(A) In the case of certificates that are delivered or issued for delivery in this state on or after January 1, 1997, but prior to January 1, 1998, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the requirements that would have applied under the laws in effect on December 31, 1996.

(B) In the case of certificates that are delivered or issued for delivery in this state on or after January 1, 1998, for which reserves are computed on the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard mortality table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

Effective Date: 01-01-1997



Section 3921.21 - Investment of funds.

A fraternal benefit society shall invest its funds only in such investments as are authorized by section 3907.14 of the Revised Code for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state that invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, is held to meet the requirements of this section for the investment of funds.

Effective Date: 01-01-1997



Section 3921.22 - No individual right to assets.

(A) A fraternal benefit society shall hold, invest, and disburse all assets for the use and benefit of the society. No member or beneficiary shall have or acquire individual rights to the assets, or be entitled to any apportionment on the surrender of any part of the assets, except as provided in the benefit contract.

(B) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society. No society shall, directly or indirectly, pay or use, or offer, consent, or agree to pay or use, any of its funds, money, or property for or in aid of any political party, campaign committee, political action committee, continuing association, or any other political organization.

(C) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers that establish such accounts and issue such contracts including those described in section 3911.011 of the Revised Code. To the extent the society considers it necessary in order to comply with any applicable federal or state law, or any rule issued under that law, the society may do any of the following:

(1) Adopt special procedures for the conduct of the business and affairs of a separate account;

(2) For persons having beneficial interests in the account, provide special voting and other rights, including special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account;

(3) Issue contracts on a variable basis to which divisions (B) and (D) of section 3921.19 of the Revised Code do not apply.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.23 - Societies exempt from insurance laws.

Except as provided in this chapter, fraternal benefit societies shall be governed by this chapter and are exempt from all other provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose. No law shall apply to societies unless they are expressly designated in the law.

Effective Date: 01-01-1997



Section 3921.24 - Tax exemption.

Every fraternal benefit society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds are exempt from all state, county, district, municipal, and school taxes other than franchise taxes and taxes on real estate.

Effective Date: 01-01-1997



Section 3921.25 - Standards of valuation for certificates.

(A) The standards of valuation for certificates that are delivered or issued for delivery in this state on or after January 1, 1997, but prior to January 1, 1998, shall be those standards that would have applied under the laws in effect on December 31, 1996.

(B) The minimum standards of valuation for certificates of life insurance, annuity and pure endowment certificates, total and permanent disability benefit certificates, accidental death benefit certificates, and noncancelable accident and health benefit certificates, that are delivered or issued for delivery in this state on or after January 1, 1998, shall comply with the valuation methods and standards, including interest assumptions, that are applicable to life insurers that issue policies containing like benefits.

(C) The superintendent of insurance may, in the superintendent's discretion, accept other standards for valuation if the superintendent finds that the reserves produced by such standards will not be less in the aggregate than reserves computed in accordance with the minimum valuation standards prescribed in this section. The superintendent may, in the superintendent's discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

(D) Any society, with the consent of the supervising insurance official of its state of domicile and under any conditions that the superintendent may impose, may establish and maintain reserves on its certificates in excess of the reserves required, provided that the contractual rights of any benefit member are not affected by such action.

Effective Date: 01-01-1997



Section 3921.26 - Annual financial statement - valuation of certificates.

(A) Each fraternal benefit society transacting business in this state shall annually file with the superintendent of insurance a true statement of its financial condition, transactions, and affairs for the preceding calendar year. The statement shall be filed on or before the first day of March. The statement shall be in general form and content as approved by the national association of insurance commissioners for fraternal benefit societies, and as supplemented by additional information required by the superintendent.

(B) As part of the annual statement required under division (A) of this section, each society shall, on or before the first day of March, file with the superintendent a valuation of its certificates in force on the immediately preceding thirty-first day of December. The superintendent may, in the superintendent's discretion for cause shown, extend the deadline for filing the valuation for a period of not more than two calendar months. The valuation shall be prepared in accordance with the standards set forth in section 3921.25 of the Revised Code. The valuation and underlying data shall be certified by a qualified actuary or verified, at the expense of the society, by an actuary employed or appointed by the insurance regulatory authority of the society's state of domicile.

(C) If a society fails to comply with division (A) or (B) of this section, the superintendent shall impose a fine of one hundred dollars for each day the noncompliance continues. In addition, the superintendent shall issue an order requiring the society to cease doing business in this state until the society complies with this section. Notice of the order shall be mailed by regular mail, immediately after its issuance by the superintendent, to the society subject to the order.

(D) Any fine collected pursuant to division (C) of this section shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

Effective Date: 01-01-1997



Section 3921.27 - Renewal of license - fee.

Fraternal benefit societies that are authorized to transact business in this state on December 31, 1996, may continue such business until April 1, 1997. The authority of those societies and all societies licensed on or after January 1, 1997, may be renewed annually, but in all cases shall terminate on the first day of the succeeding April. However, a license so issued shall continue in full force and effect until a renewal of the license has been specifically refused. For each license or renewal the society shall pay the superintendent of insurance a fee of twenty-five dollars. A duly certified copy or duplicate of such license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

Effective Date: 01-01-1997



Section 3921.28 - Examination of domestic and foreign societies.

(A)

(1) Each domestic fraternal benefit society and each applicant for a certificate of incorporation as a domestic fraternal benefit society shall be subject to examination by the superintendent of insurance in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, and the authority of the superintendent and any examiner or other person appointed by the superintendent.

(2)

(a) A domestic fraternal benefit society shall be liable for the payment of any additional expense of an examination resulting from unreasonable delays by the society in fulfilling a request for documents or information by the examiner conducting the examination. A delay is deemed unreasonable if the examiner has made two separate unfulfilled requests for the same documents or information. A request for records or information from an examiner shall allow the fraternal benefit society a minimum of ten business days to fulfill the request.

(b) In the event of an unreasonable delay, the examiner shall notify the superintendent, who shall set a hearing, under Chapter 119. of the Revised Code, to determine if there has been an unreasonable delay because of the fraternal benefit society's response to a request for documents or information and to calculate the additional expense incurred by the superintendent as a result of the unreasonable delay.

(3) A summary of the examination of the superintendent and any recommendations or statements of the superintendent that accompany the report, shall be read at the first meeting of the board of directors or corresponding body of the society following the receipt thereof, and if directed so to do by the superintendent, shall also be read at the first meeting of the supreme legislative or governing body of the society following the receipt thereof. A copy of the report, recommendations, and statements of the superintendent shall be furnished by the society to each member of the board of directors or other governing body.

(B) Each foreign or alien fraternal benefit society transacting or applying for admission to transact business in this state shall be subject to examination by the superintendent in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, the authority of the superintendent and any examiner or other person appointed by the superintendent, the liability for the assessment of expenses incurred in conducting the examination, and the remittance of the assessment to the superintendent's examination fund.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.281 - Amended and Renumbered RC 3921.331.

Effective Date: 03-22-2001



Section 3921.29 - Foreign or alien benefit society license.

No foreign or alien fraternal benefit society shall transact business in this state without a license issued by the superintendent of insurance. Any such society may be licensed to transact business in this state upon filing all of the following with the superintendent:

(A) A duly certified copy of its articles of incorporation;

(B) A copy of its bylaws certified by its secretary or corresponding officer;

(C) A written appointment of an agent as prescribed in section 3921.35 of the Revised Code;

(D) A statement of its business made under oath of its president and secretary or corresponding officers in a form prescribed by the superintendent and duly verified by an examination made by the supervising insurance official of its state of domicile or of any other state, district, territory, province, or country, which examination is satisfactory to the superintendent;

(E) Certification from the proper official of its state, district, territory, province, or country of domicile that the society is legally incorporated and licensed to transact business in that state, district, territory, province, or country;

(F) Copies of its certificate forms;

(G) A description of its investments that shows that its assets are invested in accordance with this chapter;

(H) Any other information the superintendent considers necessary.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.30 - Notice of deficiency.

If the superintendent of insurance finds, upon investigation, that a domestic fraternal benefit society has exceeded its powers, has failed to comply with any provision of this chapter, is not fulfilling its contracts in good faith, has a membership of less than four hundred after an existence of one year or more, or is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business, the superintendent shall issue a written notice to the society that sets forth the deficiency and the reasons for the superintendent's dissatisfaction, and that requires the society to correct the deficiency within thirty days after receipt of the notice. If the society fails to correct the deficiency within that thirty-day period, the superintendent shall commence an action against the society under sections 3903.01 to 3903.59 of the Revised Code.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 06-30-1997



Section 3921.31 - Notice and correction of deficiency of society.

If the superintendent of insurance finds, upon investigation, that a foreign or alien fraternal benefit society transacting or applying to transact business in this state has exceeded its powers, has failed to comply with any provision of this chapter, is not fulfilling its contracts in good faith, or is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the superintendent shall issue a written notice to the society that sets forth the deficiency and the reasons for the superintendent's dissatisfaction, and that requires the society to correct the deficiency within thirty days after receipt of the notice. If the society fails to correct the deficiency within that thirty-day period, the superintendent shall commence an action against the society under section 3903.71 of the Revised Code.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 01-01-1997



Section 3921.32 - [Repealed].

Effective Date: 06-30-1997



Section 3921.33 - Licensing of agents - exceptions.

(A) Agents of fraternal benefit societies shall be licensed in the manner provided for agents of insurance companies in Chapter 3905. of the Revised Code, and shall be required to complete continuing education as set forth in section 3905.481 of the Revised Code starting with the twenty-four-month period commencing on the first day of January of 1999. However, no written or other examination shall be required of any person whose application for the original issuance of a license to represent a fraternal benefit society as its agent was filed with the superintendent of insurance prior to January 1, 1997.

(B) The following persons shall not be required to be licensed in accordance with division (A) of this section:

(1) Any regularly salaried officer, employee, or member of a licensed society who devotes substantially all of the person's services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of any such contracts no commission or other compensation directly dependent upon the amount of business obtained.

The officers, employees, and members described in division (B)(1) of this section also are not subject to examination by the superintendent under Chapter 3905. of the Revised Code.

(2) Any agent or representative of a society who devotes, or intends to devote, less than fifty per cent of the person's time to the solicitation and procurement of insurance contracts for the society. For purposes of division (B)(2) of this section, any person who, in the preceding calendar year, has received a commission or other compensation for soliciting and procuring any of the following contracts on behalf of an individual society is presumed to have devoted, or to have intended to devote, fifty per cent of the person's time to the solicitation and procurement of insurance contracts:

(a) Life insurance contracts that, in the aggregate, exceeded two hundred thousand dollars of coverage for all lives insured for the preceding calendar year;

(b) A permanent life insurance contract offering more than ten thousand dollars of coverage on an individual life;

(c) A term life insurance contract offering more than fifty thousand dollars of coverage on an individual life;

(d) Any insurance contracts other than life that the society may write and that insure the individual lives of more than twenty-five individuals;

(e) Any contract issued on a variable basis, as authorized by division (C) of section 3921.22 of the Revised Code.

(C) Notwithstanding division (B) of this section, any person selling an annuity contract under the authority of division (A)(3) of section 3921.16 of the Revised Code shall be licensed pursuant to Chapter 3905. of the Revised Code.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 1/1/2013.

Effective Date: 06-30-1998



Section 3921.331 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of insurance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3921.34 - Application of deceptive act or practice prohibitions.

Sections 3901.19 to 3901.26 of the Revised Code, and any other provision of Title XXXIX [39] of the Revised Code that prohibits life or sickness and accident insurers from engaging in any unfair and deceptive act or practice in the business of insurance, continue on and after January 1, 1997, to apply to every fraternal benefit society authorized to do business in this state. However, nothing in any of those sections or provisions shall be construed as applying to or otherwise affecting either the right of any society to determine its eligibility requirements for membership or the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

Effective Date: 01-01-1997



Section 3921.35 - Service of process upon agent.

(A) Any fraternal benefit society authorized to transact business in this state shall have and maintain an agent upon whom may be served any process, notice, or demand required or permitted by law to be served upon a society.

The agent required under this section may be a natural person residing in this state or a corporation holding a license under the laws of this state that is authorized by its articles of incorporation to act as an agent and that maintains a business address in this state. A statutory agent is not required to be a licensed insurance agent.

(B) The written appointment of an agent shall be in the form the superintendent of insurance prescribes and may include a consent to service of process.

The appointment shall set forth the name and complete address of the agent. The agent shall reside or maintain a business address within this state.

(C) The superintendent shall keep a record of the fraternal benefit societies transacting business in this state and the name and address of their respective agents.

(D)

(1) If any agent dies, moves out of the state, or resigns, the society immediately shall appoint another agent and file with the superintendent a written appointment as described in division (B) of this section.

(2) If an agent changes the agent's address, the society or agent immediately shall notify the superintendent of the change, and shall set forth the agent's new address, on a form prescribed by the superintendent.

(E) An agent may resign by filing with the superintendent a written notice signed by the agent. The agent shall send a copy of the notice to the society at the current or last known address of the society's principal office prior to the date the notice is filed with the superintendent.

The notice required under this division shall set forth the society's name, the current or last known address of the society, the name and address of the agent, the resignation of the agent, and a statement that a copy of the notice has been sent to the society and the date the copy was sent.

The agent's authority to represent the fraternal benefit society shall terminate thirty days after the notice is filed with the superintendent under this division.

(F) A society may revoke the appointment of an agent by filing with the superintendent a written appointment of another agent and a statement that the appointment of the former agent is revoked. The authority of the agent whose appointment has been revoked shall terminate thirty days after the notice required under this division is filed with the superintendent.

(G) Any process, notice, or demand required or permitted by law to be served upon a society may be served by delivering a copy of the process, notice, or demand to the agent of record at the address appearing in the superintendent's records.

If the agent cannot be found, the agent no longer has that address, or the society has failed to maintain an agent as required by this section, the party desiring that the process, notice, or demand be served, or its agent, may file with the superintendent an affidavit stating that one of the foregoing conditions exists and stating the most recent address of the society that the party, after diligent search, has been able to ascertain.

Upon the filing of the affidavit, service of process, notice, or demand may be initiated upon the superintendent as the society's agent by delivering two copies of the process, notice, or demand to the superintendent. The superintendent shall give notice to the society at its principal office as shown in the superintendent's records or at the address set forth in the affidavit. The superintendent shall give notice by regular mail with a copy of the process, notice, or demand enclosed. After the superintendent has mailed the appropriate documents, service upon the society is deemed complete.

(H) The superintendent shall keep a record of each process, notice, and demand delivered to the superintendent under division (G) of this section or any other law of this state that authorizes service upon the superintendent.

(I) This section does not limit or affect the right to serve any process, notice, or demand upon a society in any other manner permitted by law.

(J) A society shall include a fee of five dollars with any change of agent appointment or change of address. This division does not apply to an agent appointment filed with an original application for a certificate of authority.

(K) If a society fails to appoint or maintain an agent or to notify the superintendent of an agent's change of address, the superintendent shall provide notice of that failure to the society by certified mail. If the society does not remedy the society's failure within thirty days after the date of the mailing of the notice or within any additional time the superintendent allows, the superintendent shall fine the society not less than twenty-five dollars nor more than two hundred dollars per violation. The superintendent also may charge a society a fifty-dollar fee for each time the superintendent is required to give notice to the society in accordance with division (G) of this section.

(L) The superintendent shall pay all moneys collected by the superintendent in accordance with this section into the state treasury to the credit of the department of insurance operating fund.

Added by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Effective Date: 01-01-1997



Section 3921.36 - False or misleading statements.

(A) No person shall cause or permit to be made, issued, or circulated in any form any of the following:

(1) Any misrepresentation or false or misleading statement concerning the terms, benefits, or advantages of any fraternal insurance contract now issued or to be issued in this state, or the financial condition of any fraternal benefit society;

(2) Any false or misleading estimate or statement concerning the dividends or shares of surplus paid or to be paid by any society on any insurance contract;

(3) Any incomplete comparison of an insurance contract of one society with an insurance contract of another society or insurer for the purpose of inducing the lapse, forfeiture, or surrender of any insurance contract. A comparison of insurance contracts is incomplete if either of the following applies:

(a) The comparison does not compare in detail the gross rates, the gross rates less any dividend or other reduction allowed at the date of the comparison, any increase in cash values, and all the benefits provided by each contract for the possible duration of the contract as determined by the life expectancy of the insured;

(b) The comparison omits from consideration any benefit or value provided in the contract, any differences as to amount or period of rates, or any differences in limitations or conditions or other provisions that directly or indirectly affect the benefits.

In any determination of the incompleteness or misleading character of any comparison or statement, it is presumed that the insured has no knowledge of any of the contents of the contract involved.

(B) No person shall solicit membership for, or in any manner assist in procuring membership in, any society not licensed to do business in this state.

(C) No person shall purposely violate, or neglect or refuse to comply with, any provision of this chapter for which a penalty is not otherwise prescribed.

Effective Date: 01-01-1997



Section 3921.37 - Exceptions to chapter.

(A) Nothing in this chapter shall be construed as applying to or otherwise affecting any of the following:

(1) Grand or subordinate lodges of societies, orders, or associations doing business in this state that provide benefits exclusively through local or subordinate lodges;

(2) Orders, societies, or associations that admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members, their families and descendants of members, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations;

(3) Domestic societies that limit their membership to employees of a particular city or town, designated firm, business house, or corporation that provide for a death benefit of not more than four hundred dollars or disability benefits of not more than three hundred fifty dollars to any person in any one year, or both;

(4) Domestic societies or associations of a purely religious, charitable, or benevolent description, that provide for a death benefit of not more than four hundred dollars or for disability benefits of not more than three hundred fifty dollars to any one person in any one year, or both.

(B) No society that, pursuant to division (A) of this section, is exempt from the requirements of this chapter, except any society described in division (A)(2) of this section, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

(C) Every society that provides for benefits in case of death or disability resulting solely from accident, and that does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions of this chapter, except for the provisions and rules relating to medical examination, valuations of benefit certificates, and incontestability.

(D) The superintendent of insurance may require from any society or association, by examination or otherwise, such information as will enable the superintendent to determine whether the society or association is exempt from the requirements of this chapter.

(E) Societies that, pursuant to division (A) of this section, are exempt from the requirements of this chapter shall also be exempt from all other provisions of the insurance laws of this state.

Effective Date: 01-01-1997



Section 3921.38 - Review of superintendent's decisions and findings.

All decisions and findings of the superintendent of insurance made under the provisions of this chapter are subject to review by the proper proceedings in any court of competent jurisdiction in this state.

Effective Date: 01-01-1997



Section 3921.39 - [Repealed].

Effective Date: 01-01-1997



Section 3921.40, 3921.41, 3921.42 - Amended and Renumbered RC 3921.24, 3921.23, 3921.37.

Effective Date: 01-01-1997



Section 3921.43, 3921.44 - [Repealed].

Effective Date: 01-01-1974



Section 3921.45, 3921.46 - [Repealed].

Effective Date: 01-01-1997



Section 3921.99 - Penalty.

(A) Whoever violates division (A) of section 3921.36 of the Revised Code or knowingly receives any compensation or commission by or in consequence of such violation, is guilty of a misdemeanor of the first degree, and shall in addition be liable for a civil penalty in the amount of three times the sum received by the violator as compensation or commission, which penalty may be sued for and recovered by any person or society aggrieved for the person's or society's own use and benefit in accordance with the provisions of civil practice.

(B) Whoever violates division (B) of section 3921.36 of the Revised Code shall be fined not less than fifty nor more than two hundred dollars.

(C) Whoever violates division (C) of section 3921.36 of the Revised Code shall be fined not more than two hundred dollars.

Effective Date: 01-01-1997






Chapter 3922 - EXTERNAL REVIEW

Section 3922.01 - Definitions.

As used in this chapter:

(A) "Adverse benefit determination" means a decision by a health plan issuer:

(1) To deny, reduce, or terminate a requested health care service or payment in whole or in part, including all of the following:

(a) A determination that the health care service does not meet the health plan issuer's requirements for medical necessity, appropriateness, health care setting, level of care, or effectiveness, including experimental or investigational treatments;

(b) A determination of an individual's eligibility for individual health insurance coverage, including coverage offered to individuals through a nonemployer group, to participate in a plan or health insurance coverage;

(c) A determination that a health care service is not a covered benefit;

(d) The imposition of an exclusion, including exclusions for pre-existing conditions, source of injury, network, or any other limitation on benefits that would otherwise be covered.

(2) Not to issue individual health insurance coverage to an applicant, including coverage offered to individuals through a nonemployer group;

(3) To rescind coverage on a health benefit plan.

(B) "Ambulatory review" has the same meaning as in section 1751.77 of the Revised Code.

(C) "Authorized representative" means an individual who represents a covered person in an internal appeal or external review process of an adverse benefit determination who is any of the following:

(1) A person to whom a covered individual has given express, written consent to represent that individual in an internal appeals process or external review process of an adverse benefit determination;

(2) A person authorized by law to provide substituted consent for a covered individual;

(3) A family member or a treating health care professional, but only when the covered person is unable to provide consent.

(D) "Best evidence" means evidence based on all of the following sources, listed according to priority, as they are available:

(1) Randomized clinical trials;

(2) Cohort studies or case-control studies;

(3) Case series;

(4) Expert opinion.

(E) "Covered person" means a policyholder, subscriber, enrollee, member, or individual covered by a health benefit plan. "Covered person" does include the covered person's authorized representative with regard to an internal appeal or external review in accordance with division (C) of this section. "Covered person" does not include the covered person's representative in any other context.

(F) "Covered benefits" or "benefits" means those health care services to which a covered person is entitled under the terms of a health benefit plan.

(G) "Emergency medical condition" has the same meaning as in section 1753.28 of the Revised Code.

(H) "Emergency services" has the same meaning as in section 1753.28 of the Revised Code.

(I) "Evidence-based standard" means the conscientious, explicit, and judicious use of the current best evidence, based on a systematic review of the relevant research, in making decisions about the care of individuals.

(J) "Facility" means an institution providing health care services, or a health care setting, including hospitals and other licensed inpatient centers, ambulatory, surgical, treatment, skilled nursing, residential treatment, diagnostic, laboratory, and imaging centers, and rehabilitation and other therapeutic health settings.

(K) "Final adverse benefit determination" means an adverse benefit determination that is upheld at the completion of a health plan issuer's internal appeals process.

(L) "Health benefit plan" means a policy, contract, certificate, or agreement offered by a health plan issuer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including benefit plans marketed in the individual or group market by all associations, whether bona fide or non-bona fide. "Health benefit plan" also means a limited benefit plan, except as follows. "Health benefit plan" does not mean any of the following types of coverage: a policy, contract, certificate, or agreement that covers only a specified accident, accident only, credit, dental, disability income, long-term care, hospital indemnity, supplemental coverage, as described in section 3923.37 of the Revised Code, specified disease, or vision care; coverage issued as a supplement to liability insurance; insurance arising out of workers' compensation or similar law; automobile medical payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance; a medicare supplement policy of insurance, as defined by the superintendent of insurance by rule, coverage under a plan through medicare, medicaid, or the federal employees benefit program; any coverage issued under Chapter 55 of Title 10 of the United States Code and any coverage issued as a supplement to that coverage.

(M) "Health care professional" means a physician, psychologist, nurse practitioner, or other health care practitioner licensed, accredited, or certified to perform health care services consistent with state law.

(N) "Health care provider" or "provider" means a health care professional or facility.

(O) "Health care services" means services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(P) "Health plan issuer" means an entity subject to the insurance laws and rules of this state, or subject to the jurisdiction of the superintendent of insurance, that contracts, or offers to contract to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services under a health benefit plan, including a sickness and accident insurance company, a health insuring corporation, a fraternal benefit society, a self-funded multiple employer welfare arrangement, or a nonfederal, government health plan. "Health plan issuer" includes a third party administrator licensed under Chapter 3959. of the Revised Code to the extent that the benefits that such an entity is contracted to administer under a health benefit plan are subject to the insurance laws and rules of this state or subject to the jurisdiction of the superintendent.

(Q) "Health information" means information or data, whether oral or recorded in any form or medium, and personal facts or information about events or relationships that relates to all of the following:

(1) The past, present, or future physical, mental, or behavioral health or condition of a covered person or a member of the covered person's family;

(2) The provision of health care services or health-related benefits to a covered person;

(3) Payment for the provision of health care services to or for a covered person.

(R) "Independent review organization" means an entity that is accredited to conduct independent external reviews of adverse benefit determinations pursuant to section 3922.13 of the Revised Code.

(S) "Medical or scientific evidence" means evidence found in any of the following sources:

(1) Peer-reviewed scientific studies published in, or accepted for publication by, medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(2) Peer-reviewed medical literature, including literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia and other medical literature that meet the criteria of the national institutes of health's library of medicine for indexing in index medicus and elsevier science ltd. for indexing in excerpta medicus;

(3) Medical journals recognized by the secretary of health and human services under section 1861(t)(2) of the federal social security act;

(4) The following standard reference compendia:

(a) The American hospital formulary service drug information;

(b) Drug facts and comparisons;

(c) The American dental association accepted dental therapeutics;

(d) The United States pharmacopoeia drug information.

(5) Findings, studies or research conducted by or under the auspices of a federal government agency or nationally recognized federal research institute, including any of the following:

(a) The federal agency for health care research and quality;

(b) The national institutes of health;

(c) The national cancer institute;

(d) The national academy of sciences;

(e) The centers for medicare and medicaid services;

(f) The federal food and drug administration;

(g) Any national board recognized by the national institutes of health for the purpose of evaluating the medical value of health care services.

(6) Any other medical or scientific evidence that is comparable.

(T) "Person" has the same meaning as in section 3901.19 of the Revised Code.

(U) "Protected health information" means health information related to the identity of an individual, or information that could reasonably be used to determine the identity of an individual.

(V) "Rescind" means to retroactively cancel or discontinue coverage. "Rescind" does not include canceling or discontinuing coverage that only has a prospective effect or canceling or discontinuing coverage that is effective retroactively to the extent it is attributable to a failure to timely pay required premiums or contributions towards the cost of coverage.

(W) "Retrospective review" means a review conducted after services have been provided to a covered person.

(X) "Superintendent" means the superintendent of insurance.

(Y) "Utilization review" has the same meaning as in section 1751.77 of the Revised Code.

(Z) "Utilization review organization" has the same meaning as in section 1751.77 of the Revised Code.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.02 - Request for review of adverse benefit determination.

(A) A covered person may make a request for an external review of an adverse benefit determination.

(B) All requests for external review shall be made in writing, including by electronic means, by the covered person to the health plan issuer within one hundred eighty days of the date of the final adverse benefit determination . However, in the case of an expedited external review under section 3922.09 of the Revised Code, the review may be requested orally .

(C) An adverse benefit determination shall be eligible for internal appeal or external review, regardless of the cost of the requested health care service related to the adverse benefit determination .

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.03 - Internal appeal processes; review of final determination.

(A) All health plan issuers shall implement an internal appeal process under which a covered person may appeal an adverse benefit determination. This process must be in compliance with the "Patient Protection and Affordable Care Act of 2010," Pub. L. 111-148, 124 Stat. 119, as amended, and the associated regulations, as well as any other applicable state laws or rules or federal regulations.

(B) Review of a final adverse benefit determination shall be through an external review under section 3922.08, 3922.09, or 3922.10 of the Revised Code.

(C) All health plan issuers shall provide notice to covered persons, pursuant to and in accordance with federal regulations, of all internal appeal processes, external review processes, the availability of any applicable office of health insurance assistance, ombudsman program, or other similar program in this state to assist consumers.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.04 - Exhaustion of issuer's internal appeal process.

(A) Except as provided in division (E) of this section, a health plan issuer is not required to grant a request for a standard external review made under section 3922.08 or 3922.10 of the Revised Code until the covered person has exhausted the health plan issuer's internal appeal process.

(B) An internal appeal process shall be considered exhausted if a covered person has requested an internal appeal and has not received a written decision from the health plan issuer within the time frame required by 29 C.F.R. 2560.503-1 or the health plan issuer fails to adhere to all requirements of the internal appeals process.

(C) Notwithstanding division (B) of this section, the internal appeals process will not be deemed exhausted based on de minimis violations that do not cause, and are not likely to cause, prejudice or harm to the covered person so long as the health plan issuer demonstrates that the violation was for good cause or due to matters beyond the control of the health plan issuer and that the violation occurred in the context of an ongoing, good faith exchange of information between the health plan issuer and the covered person, and is not reflective of a pattern or practice of noncompliance, except that:

(1) If the health plan issuer denies a request for external review under this division, the covered person may request written explanation from the health plan issuer, and the health plan issuer shall provide the explanation within ten days, including a specific description of its basis, if any, for asserting that the delay should not cause the internal appeals process to be considered exhausted;

(2) The covered person may request review by the superintendent of the health plan issuer's explanation provided under division (C)(1) of this section and if the superintendent affirms the health plan issuer's explanation, the covered person may, within ten days of the superintendent's notice of decision, resubmit and pursue the internal appeal process. Time periods for refiling the internal appeal shall begin to run upon receipt of such notice by the covered person.

(D) Notwithstanding division (B) of this section, a covered person shall not make a request for an external review of an adverse benefit determination involving a retrospective review determination made pursuant to a utilization review until the covered person has exhausted the health plan issuer's internal appeals process.

(E) A request for an external review of an adverse benefit determination may be made before the covered person has exhausted the health plan issuer's internal appeals procedures whenever the health plan issuer agrees to waive the exhaustion requirement. If the internal appeal process is waived, the covered person may file a request in writing for a standard external review under section 3922.08 or 3922.10 of the Revised Code.

(F) Notwithstanding any other section in this chapter, health plan issuers offering individual health insurance coverage, including coverage offered to individuals through nonemployer groups shall not require more than one level of internal appeal before the individual may request an external review.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.05 - Opportunities for external review by independent review organization.

(A) A health plan issuer shall afford the opportunity for an external review by an independent review organization for an adverse benefit determination if the determination involved a medical judgment or if the decision was based on any medical information, pursuant to the following sections:

(1) Section 3922.08 of the Revised Code for a standard review;

(2) Section 3922.09 of the Revised Code for an expedited review;

(3) Section 3922.10 of the Revised Code for reviews involving experimental procedures.

(B) A health plan issuer shall afford the opportunity for an external review by the superintendent of insurance for an adverse benefit determination by the health plan issuer based on a contractual issue that did not involve a medical judgment or any medical information, pursuant to section 3922.11 of the Revised Code.

(C) For an adverse benefit determination in which emergency medical services have been determined to be not medically necessary or appropriate after an external review pursuant to division (A) of this section, the health plan issuer shall afford the covered person the opportunity for an external review by the superintendent of insurance, based on the prudent layperson standard, pursuant to section 3922.11 of the Revised Code.

(D) Upon receipt of a request for an external review from a covered person, the health plan issuer shall review it for completeness as prescribed under any associated rules, policies, or procedures adopted by the superintendent.

(1) If the request is complete, the health plan issuer shall initiate an external review in accordance with any associated rules, policies, or procedures adopted by the superintendent of insurance and shall notify the covered person in writing, in a form specified by the superintendent of insurance, that the request is complete. This notification shall include both of the following:

(a) The name and contact information for the assigned independent review organization or the superintendent of insurance, as applicable, for the purpose of submitting additional information;

(b) Except for when an expedited request is made under section 3922.09 or 3922.10 of the Revised Code, a statement that the covered person may, within ten business days after the date of receipt of the notice, submit, in writing, additional information for either the independent review organization or the superintendent of insurance to consider when conducting the external review.

(2) If the request for an external review is not complete, the health plan issuer shall, in accordance with any associated rules, policies, or procedures adopted by the superintendent of insurance, inform the covered person in writing, including what information is needed to make the request complete.

(E)

(1) If the health plan issuer denies a request for an external review on the basis that the adverse benefit determination is not eligible for an external review, the health plan issuer shall notify the covered person in writing of both of the following:

(a) The reason for the denial;

(b) That the denial may be appealed to the superintendent.

(2) If the health plan issuer denies a request for external review on the basis that the adverse benefit determination is not eligible for an external review, the covered person may appeal the denial to the superintendent of insurance.

(3) Regardless of a determination made by a health plan issuer, the superintendent of insurance may determine that a request is eligible for external review. The superintendent's determination shall be made in accordance with the terms of the covered person's benefit plan and shall be subject to all applicable provisions of this chapter.

(F)

(1) If an external review of an adverse benefit determination is granted, the superintendent, according to any rules, policies, or procedures adopted by the superintendent shall assign an independent review organization from the list of organizations maintained by the superintendent under section 3922.13 of the Revised Code to conduct the external review and shall notify the health plan issuer of the name of the assigned independent review organization.

(2) The assignment of an approved independent review organization shall be done on a random basis from those independent review organizations qualified to conduct the review in question based on the nature of the health care service that is the subject of the adverse benefit determination.

(3) The superintendent of insurance shall not choose an independent review organization with a conflict of interest, as prescribed under section 3922.14 of the Revised Code.

(G) In its review of an adverse benefit determination under section 3922.08, 3922.09, or 3922.10 of the Revised Code, an assigned independent review organization is not bound by any decisions or conclusions reached by the health plan issuer during its utilization review process or internal appeals process. The organization is not required to, but may, accept and consider additional information submitted after the end of the ten-business-day period described in division (D)(1)(b) of this section.

(H)

(1) An independent review organization assigned to review an adverse benefit determination shall provide written notice of its decision to either uphold or reverse the determination within thirty days of receipt by the health plan issuer of a request for a standard review or a standard review involving an experimental or investigational treatment, or within seventy-two hours of receipt by the health plan issuer of an expedited request.

(2) The written notice shall be sent to all of the following:

(a) The covered person;

(b) The health plan issuer;

(c) The superintendent of insurance.

(3) The written notification shall include all of the following:

(a) A general description of the reason for the request for external review;

(b) The date the independent review organization was assigned by the superintendent of insurance to conduct the external review;

(c) The dates over which the external review was conducted;

(d) The date on which the independent review organization's decision was made;

(e) The rationale for its decision;

(f) References to the evidence or documentation, including any evidence-based standards used, that were considered in reaching its decision.

(I) Upon receipt of a notice by an independent review organization to reverse the adverse benefit determination, a health plan issuer shall immediately provide coverage for the health care service or services in question.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.06 - Reconsideration by issuer.

Except for when an expedited request is made under section 3922.09 or 3922.10 of the Revised Code, an independent review organization shall forward upon receipt a copy of any information received from a covered person pursuant to division (D)(1) of section 3922.05 of the Revised Code, as well as any other information received from the covered person, to the health plan issuer.

Upon receipt of that information or the information described in division (K) of section 3922.10 of the Revised Code, a health plan issuer may reconsider its adverse benefit determination and provide coverage for the health service in question.

Reconsideration of an adverse benefit determination by a health plan issuer based upon receipt of information under this section shall not delay or terminate an external review.

If a health plan issuer reverses an adverse benefit determination under this section, the health plan issuer shall notify, in writing and within one business day of making such a decision, the covered person, the assigned independent review organization, and the superintendent of insurance.

Upon receipt of such a notification, the assigned independent review organization shall terminate the associated external review.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.07 - Information considered for review.

In addition to the information provided under division (D)(1)(b) of section 3922.05, division (B) of section 3922.08, division (C) of section 3922.09, and division (D) of section 3922.10 of the Revised Code, an assigned independent review organization, to the extent that such documents are available and appropriate, shall consider all of the following when conducting its review:

(A) The covered person's medical records;

(B) The attending health care professional's recommendation;

(C) Consulting reports from appropriate health care professionals and other documents submitted by the health plan issuer, covered person, or covered person's treating provider;

(D) The terms of coverage under the covered person's health benefit plan to ensure that the independent review organization's decision is not contrary to the terms of the plan;

(E) The most appropriate practice guidelines, including evidence-based standards, and practice guidelines developed by the federal government, and national or professional medical societies, boards, and associations;

(F) Any applicable clinical review criteria developed and used by the health plan issuer or its designated utilization review organization;

(G) The opinion of the independent review organization's clinical reviewer or reviewers after considering the other sources described in this section.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.08 - Provisions applicable to standard reviews; Timing;.

(A) The provisions of this section apply only to standard reviews, which are not expedited and do not involve an experimental or investigational treatment.

(B) Within five days after the receipt of a request for an external review that is complete and valid, the health plan issuer shall provide to the assigned independent review organization all documents and information considered in making the adverse benefit determination.

(C) An external review shall not be delayed due to failure on the part of the health plan issuer to provide the information required under division (B) of this section.

(D)

(1) An independent review organization may reverse an adverse benefit determination if the information required under division (B) of this section is not provided in the allotted time. The independent review organization may also grant a request from the health plan issuer for more time to provide the required information.

(2) If an adverse benefit determination is reversed under division (D)(1) of this section, the independent review organization shall notify, within one business day of making the decision, the covered person, the health plan issuer, and the superintendent of insurance.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.09 - Request for expedited external review.

(A) A covered person may make a request for an expedited external review, except as provided in division (I) of this section:

(1) After an adverse benefit determination, if both of the following apply:

(a) The covered person's treating physician certifies that the adverse benefit determination involves a medical condition that could seriously jeopardize the life or health of the covered person, or would jeopardize the covered person's ability to regain maximum function, if treated after the time frame of an expedited internal appeal;

(b) The covered person has filed a request for an expedited internal appeal.

(2) After a final adverse benefit determination, if either of the following apply:

(a) The covered person's treating physician certifies that the adverse benefit determination involves a medical condition that could seriously jeopardize the life or health of the covered person, or would jeopardize the covered person's ability to regain maximum function, if treated after the time frame of a standard external review;

(b) The final adverse benefit determination concerns an admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not yet been discharged from a facility.

(B) Immediately upon receipt of a request for an expedited external review, the health plan issuer shall determine if the request is complete under any associated rules, policies, or procedures adopted by the superintendent of insurance and eligible for expedited external review under division (A) of this section. The health plan issuer shall immediately notify the covered person of its determination in accordance with any associated rules, policies, or procedures adopted by the superintendent of insurance.

(C) If a request for an expedited review is complete and eligible, the health plan issuer shall immediately provide or transmit all necessary documents and information considered in making the adverse benefit determination in question to the assigned independent review organization electronically, or by facsimile or other available expeditious method.

(D) In addition to the information transmitted under division (C) of this section, the assigned independent review organization shall also consider relevant information as required under section 3922.07 of the Revised Code.

(E) As expeditiously as the covered person's medical condition requires, but no more than seventy-two hours after receipt by the health plan issuer of a request for an expedited, external review, the assigned independent review organization shall uphold or reverse the adverse benefit determination.

(F) If a health plan issuer fails to provide the documents and information as required in division (C) of this section, the independent review organization shall not delay the external review and may accordingly reverse the adverse benefit determination.

(G) An independent review organization shall promptly notify the covered person, health plan issuer, and superintendent of insurance of any decision made under this section. If such a notice is not made in writing, the independent review organization, shall provide, within forty-eight hours of making the decision, written confirmation, including the information required under division (H)(3) of section 3922.05 of the Revised Code, of its decision to the covered person, the health plan issuer, and the superintendent of insurance.

(H) Upon receipt of a notice by an independent review organization to reverse the adverse benefit determination, a health plan issuer shall immediately provide coverage for the health care service or services in question.

(I) An expedited, external review may not be provided for retrospective final adverse benefit determinations.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.10 - Provisions applicable to external reviews involving experimental or investigational treatment; timing.

The provisions of this section apply only to external reviews that involve an experimental or investigational treatment.

(A) A covered person may request an external review of an adverse benefit determination based on the conclusion that a requested health care service is experimental or investigational, except when the requested health care service is explicitly listed as an excluded benefit under the covered person's benefit plan.

(B) To be eligible for an external review under this section, a covered person's treating physician shall certify that one of the following situations is applicable:

(1) Standard health care services have not been effective in improving the condition of the covered person .

(2) Standard health care services are not medically appropriate for the covered person .

(3) There is no available standard health care service covered by the health plan issuer that is more beneficial than the requested health care service.

(C)

(1) A covered person may request orally or by electronic means an expedited review under this section if the person's treating physician certifies that the requested health care service in question would be significantly less effective if not promptly initiated.

(2) Immediately upon receipt of a request for an expedited external review, the health plan issuer shall determine if the request is complete under any associated rules, policies, or procedures adopted by the superintendent of insurance and eligible for expedited external review under division (C)(1) of this section. The health plan issuer shall immediately notify the covered person of its determination in accordance with any associated rules adopted by the superintendent of insurance.

(D) The health plan issuer shall provide to the assigned independent review organization all documents and information considered in making the adverse benefit determination within whichever of the following applies:

(1) Within five days after the receipt of a request for a standard external review;

(2) For an expedited external review, immediately electronically, or by facsimile or any other available expeditious method.

(E) An independent review organization assigned by the superintendent of insurance under division (F) of section 3922.05 of the Revised Code shall do both of the following:

(1) Select at least one clinical reviewer, pursuant to divisions (F) and (G) of this section to conduct the external review;

(2) Make a decision to uphold or reverse the adverse benefit determination based upon the opinion of the clinical reviewer or reviewers.

(F) In selecting clinical reviewers under division (E) of this section, the assigned independent review organization shall select physicians or other health care professionals who meet the minimum qualifications described in section 3922.15 of the Revised Code.

(G) Neither the covered person, nor the health plan issuer, shall choose or have any influence over the choice of the clinical reviewer or reviewers chosen under division (E) of this section.

(H)

(1) Each chosen clinical reviewer shall provide a written opinion to the assigned independent review organization on whether the adverse benefit determination should be upheld or reversed.

(2) In reaching such opinions, a clinical reviewer is not bound by any conclusions reached by the health plan issuer during a utilization review process or its internal appeals process.

(3) Any such opinion shall be in writing and shall include all of the following information:

(a) A description of the covered person's condition;

(b) A description of the indicators relevant to determining whether there is sufficient evidence to demonstrate that the recommended or requested therapy is more likely than not to be more beneficial to the covered person than any available standard health care service, and that the adverse risks of the requested health care service would not be substantially greater than those of available standard health care services;

(c) A description and analysis of any medical or scientific evidence considered in reaching the opinion;

(d) A description and analysis of any evidence-based standard considered;

(e) Information on whether the reviewer's rationale for the opinion is based on division (K)(2)(b) or (c) of this section.

(I) An external review shall not be delayed due to failure on the part of the health plan issuer to provide the information required under division (D) of this section.

(J)

(1) An independent review organization may reverse an adverse benefit determination, if the information required under division (D) of this section is not provided in the allotted time. The independent review organization may also grant a request from the health plan issuer for more time to provide the required information.

(2) If an adverse benefit determination is reversed under division (J)(1) of this section, the independent review organization shall immediately notify the covered person, the health plan issuer, and the superintendent of insurance.

(K)

(1) Each clinical reviewer shall review all of the information received pursuant to division (D) of this section, as well as any other information submitted in writing by the covered person pursuant to division (D) of section 3922.05 of the Revised Code.

(2) In addition to the documents and information provided pursuant to division (D) of this section and division (D) of section 3922.05 of the Revised Code, each clinical reviewer shall consider the following:

(a) Information required under section 3922.07 of the Revised Code;

(b) Whether the requested health care service has been approved by the federal food and drug administration, if applicable, for the condition;

(c) Whether medical or scientific evidence, or evidence-based standards, demonstrate that the expected benefits of the requested health care service is more likely than not to be beneficial to the covered person than any available standard health care service, and that the adverse risks of the requested health care service would not be substantially greater than those of available standard health care services.

(L) Within one business day after the receipt of any such information submitted by the covered person in accordance with division (K)(1) of this section, the independent review organization shall forward the information to the health plan issuer. Upon receipt of any such forwarded information in accordance with division (K)(1) of this section, a health plan issuer may reconsider its adverse benefit determination as described in section 3922.06 of the Revised Code.

(M)

(1) Within thirty days after the date of receipt by the health plan issuer of a request for a standard external review, or within seventy-two hours of receipt by the health plan issuer of a request for an expedited external review, the assigned independent review organization shall provide written notice of its decision to uphold or reverse the adverse benefit determination to the covered person, the health plan issuer, and the superintendent of insurance.

(2)

(a) If a majority of the clinical reviewers recommend that the requested health care service should be covered, the independent review organization shall make a decision to reverse the health plan issuer's adverse benefit determination.

(b) If a majority of the clinical reviewers recommend that the recommended or requested health care service or treatment should not be covered, the independent review organization shall make a decision to uphold the health plan issuer's adverse benefit determination.

(c)

(i) If the clinical reviewers are evenly split as to whether the adverse benefit determination should be reversed or upheld, the independent review organization shall obtain the opinion of an additional clinical reviewer in order for the independent review organization to make a decision based on the opinions of a majority of the clinical reviewers pursuant to this division.

(ii) The additional clinical reviewer selected shall use the same information to reach an opinion as the clinical reviewers who have already submitted their opinions pursuant to this section.

(iii) The selection of the additional clinical reviewer under this division shall not extend the time within which the assigned independent review organization is required to make a decision.

(3) The independent review organization shall include in the notice provided pursuant to division (M)(1) of this section all of the following:

(a) A general description of the reason for the request for external review;

(b) The written opinion of each clinical reviewer, including the recommendation of each clinical reviewer as to whether the recommended or requested health care service or treatment should be covered and the rationale for that recommendation;

(c) The date the independent review organization was assigned by the superintendent to conduct the external review;

(d) The dates over which the external review was conducted;

(e) The date of its decision;

(f) The principal reason or reasons for its decision;

(g) The rationale for its decision.

(N) Upon receipt of a notice of a decision by an independent review organization pursuant to division (M)(1) of this section reversing the adverse benefit determination, a health plan issuer shall immediately provide coverage of the requested health care service in question.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.11 - Review by superintendent of insurance.

(A) The superintendent of insurance shall establish and maintain a system for receiving and reviewing requests for external review for adverse benefit determinations where the determination by the health plan issuer was based on a contractual issue and did not involve a medical judgment or a determination based on any medical information, except for emergency services, as specified in division (C) of section 3922.05 of the Revised Code.

(B) A health plan issuer shall submit a request for external review pursuant to division (B) or (C) of section 3922.05 of the Revised Code to the superintendent, in accordance with any associated rules, policies, or procedures adopted by the superintendent of insurance.

(C) On receipt of a request from a health plan issuer, the superintendent shall consider whether the health care service is a service covered under the terms of the covered person's policy, contract, certificate, or agreement, except that the superintendent shall not conduct a review under this section unless the covered person has exhausted the health plan issuer's internal appeal process, pursuant to sections 3922.03 and 3922.04 of the Revised Code. The health plan issuer and covered person shall provide the superintendent with any information required by the superintendent that is in their possession and is germane to the review.

(D) Unless the superintendent is not able to do so because making the determination requires a medical judgement or a determination based on medical information, the superintendent shall determine whether the health care service at issue is a service covered under the terms of the covered person's contract, policy, certificate, or agreement. The superintendent shall notify the covered person and the health plan issuer of the superintendent's determination.

(E) If the superintendent notifies the health plan issuer that making the determination requires a medical judgement or a determination based on medical information, the health plan issuer shall initiate an external review under this chapter.

(F) If the superintendent determines that the health service is a covered service, the health plan issuer shall cover the service.

(G) If the superintendent determines that the health care service is not a covered service, the health plan issuer is not required to cover the service or afford the covered person an external review by an independent review organization.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.12 - Effect of decision.

(A) An external review decision is binding on the health plan issuer except to the extent the health plan issuer has other remedies available under applicable state law, or unless the superintendent of insurance determines that, due to the facts and circumstances of an external review, a second external review is required.

(B) An external review decision is binding on the covered person except to the extent the covered person has other remedies available under applicable federal or state law, or unless the superintendent determines that, due to the facts and circumstances of an external review, a second external review is required.

(C) A covered person may not file a subsequent request for external review involving the same adverse benefit determination for which the covered person has already received an external review decision pursuant to this chapter, except in the event that new medical or scientific evidence is submitted to the health plan issuer.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.13 - Accreditation of independent review organizations.

The superintendent shall accredit independent review organizations as prescribed by this section.

(A) The superintendent shall develop an application form to accredit and renew accreditation of an independent review organization.

(B) An independent review organization seeking to be accredited by the superintendent, or to renew its accreditation, shall submit the application form and include with the form all documentation and information necessary for the superintendent to determine if the independent review organization satisfies the minimum qualifications established under section 3922.14 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, an independent review organization is eligible for accreditation by the superintendent under this section only if it is accredited by a nationally recognized private accrediting entity that the superintendent has determined has accreditation standards that are equivalent to or exceed the minimum qualifications for independent review organizations under section 3922.14 of the Revised Code.

(2) The superintendent may approve independent review organizations that are not accredited by a nationally recognized private accrediting entity, if there are no acceptable nationally recognized private accrediting entities providing independent review organization accreditation.

(D) An independent review organization shall apply to renew its accreditation on an annual basis.

(E) If the superintendent determines that an independent review organization has lost its accreditation by a nationally recognized private accrediting entity or no longer satisfies the minimum requirements established under section 3922.14 of the Revised Code, the superintendent shall revoke the independent review organization's accreditation and shall remove the independent review organization from the list of independent review organizations approved to conduct external reviews.

(F) The superintendent shall maintain and periodically update a list of accredited independent review organizations.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.14 - Additional actions for accreditation.

(A) To be accredited by the superintendent of insurance to conduct external reviews under section 3922.13 of the Revised Code, in addition to the requirements provided in section 3922.13 of the Revised Code and any associated rules adopted by the superintendent, an independent review organization shall do all of the following:

(1) Develop and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process set forth in this chapter, including a quality assurance mechanism that does all of the following:

(a) Ensures that external reviews are conducted within the time frames prescribed under this chapter and that the required notices are provided in a timely manner;

(b) Ensures the selection of qualified and impartial clinical reviewers to conduct external reviews on behalf of the independent review organization;

(c) Ensures that chosen clinical reviewers are suitably matched according to their area of expertise to specific cases and that the independent review organization employs or contracts with an adequate number of clinical reviewers to meet this requirement;

(d) Ensures the confidentiality of medical and treatment records and clinical review criteria;

(e) Ensures that any person employed by, or who is under contract with, the independent review organization adheres to the requirements of this chapter.

(2) Maintain a toll-free telephone service to receive information on a twenty-four-hour-a-day, seven-days-a-week basis related to external reviews that is capable of accepting, recording, and providing appropriate instruction to incoming telephone callers during other than normal business hours;

(3) Agree to maintain and provide to the superintendent, upon request and in accordance with any associated rules, policies, or procedures adopted by the superintendent of insurance, the information prescribed in section 3922.17 of the Revised Code.

(B) An independent review organization may not own or control, be a subsidiary of or in any way be owned or controlled by, or exercise control with a health plan issuer, a national, state or local trade association of health plan issuers, or a national, state, or local trade association of health care providers.

(C)

(1) Neither the independent review organization selected to conduct the external review nor any clinical reviewer assigned by the independent organization to conduct the external review may have a material, professional, familial, or financial affiliation with any of the following:

(a) The health plan issuer that is the subject of the external review, or any officer, director, or management employee of the health plan issuer;

(b) The covered person whose treatment is the subject of the external review;

(c) The health care provider, or the health care provider's medical group or independent practice association, recommending the health care service or treatment that is the subject of the external review;

(d) The facility at which the recommended health care service would be provided;

(e) The developer or manufacturer of the principal drug, device, procedure, or other therapy being recommended for the covered person whose treatment is the subject of the external review.

(2) The superintendent may make a determination as to whether an independent review organization or a clinical reviewer of the independent review organization has a material professional, familial, or financial conflict of interest for purposes of division (C)(1) of this section. In making this determination, the superintendent may take into consideration situations where an independent review organization, or a clinical reviewer, may have an apparent conflict of interest, but that the characteristics of the relationship or connection in question are such that they do not fall under the definition of conflict of interest provided under division (D)(1) of this section. If the superintendent determines that a conflict of interest exists, the superintendent shall disallow an independent review organization or a clinical reviewer from conducting the external review in question. Such determinations related to conflicts of interest are the sole discretion of the superintendent of insurance.

(D)

(1) An independent review organization that is accredited by a nationally recognized private accrediting entity that has independent review accreditation standards that the superintendent has determined are equivalent to or exceed the minimum qualifications of this section shall be presumed in compliance with this section to be eligible for accreditation by the superintendent under section 3922.14 of the Revised Code.

(2) The superintendent shall initially review and periodically review the independent review organization accreditation standards of a nationally recognized private accrediting entity to determine whether the entity's standards are, and continue to be, equivalent to or exceed the minimum qualifications established under this section. The superintendent may accept a review conducted by the national association of insurance commissioners for the purpose of the determination under this division.

(3) Upon request, a nationally recognized, private accrediting entity shall make its current independent review organization accreditation standards available to the superintendent or the national association of insurance commissioners in order for the superintendent to determine if the entity's standards are equivalent to or exceed the minimum qualifications established under this section. The superintendent may exclude any private accrediting entity that is not reviewed by the national association of insurance commissioners.

(E) An independent review organization shall be unbiased in its review of adverse benefit determinations and shall establish and maintain written procedures to ensure that it is unbiased.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.15 - Qualifications for clinical reviewers.

All clinical reviewers assigned by an independent review organization to conduct external reviews shall have the same license as the health care provider of the service in question, and shall be physicians or other appropriate health care providers who meet all of the following minimum qualifications:

(A) Be an expert in the treatment of the medical condition that is the subject of the external review;

(B) Be knowledgeable about the requested health care service through clinical experience, within the last three years, treating patients with the same, or a similar, medical condition, and, in the case of an external review of an experimental or investigational health care service, be an expert, through clinical experience in the last three years, in the treatment of the covered person's condition and have knowledge of the requested health care service;

(C) Hold a nonrestricted license in a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review;

(D) Have no history of disciplinary actions or sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit, or regulatory body that raise a question as to the clinical reviewer's physical, mental, or professional competence or moral character.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.16 - Construction of chapter; limitations on liability.

(A) Nothing in this chapter shall be construed to create a cause of action against any of the following:

(1) An employer that provides health care benefits to employees through a health plan issuer;

(2) A clinical reviewer or independent review organization that participates in an external review under this chapter;

(3) A health plan issuer that provides coverage for benefits pursuant to this chapter.

(B) An independent review organization and any clinical reviewer an independent review organization uses in conducting an external review under this chapter is not liable in damages in a civil action for injury, death, or loss to person or property and is not subject to professional disciplinary action for making, in good faith, any finding, conclusion, or determination required to complete the external review.

(C) This section does not grant immunity from civil liability or professional disciplinary action to an independent review organization or clinical reviewer for an action that is outside the scope of authority granted under this chapter.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.17 - Maintenance of records; reports.

(A)

(1) An independent review organization assigned pursuant to sections 3922.08, 3922.09, or 3922.10 of the Revised Code to conduct an external review shall maintain written records in accordance with the associated rules established by the superintendent, in the aggregate by state, and by the health plan issuer, on all external reviews requested and conducted during a calendar year.

Each independent review organization shall submit this information to the superintendent, upon request, in a report in the format specified by the superintendent that shall include, in the aggregate by state and for each health plan issuer, all of the following:

(a) The total number of requests for external review;

(b) The number of requests for external review resolved and, of those resolved, the number upholding and the number reversing an adverse benefit determination;

(c) The average length of time for a resolution;

(d) A summary of the types of requested health care services or cases for which an external review was sought;

(e) The number of external reviews that were terminated as the result of a reconsideration by the health plan issuer of an adverse benefit determination after the receipt of additional information from the covered person under section 3922.05 of the Revised Code;

(f) The costs associated with external reviews, including the amounts charged by the independent review organization to conduct the reviews;

(g) The medical specialty, or the type, of clinical reviewer used to conduct each external review, as related to the specific medical condition of the covered person;

(h) Any other information the superintendent may request or require.

(2) The independent review organization shall retain the written records required under division (A)(1) of this section for at least three years.

(B) A health plan issuer shall maintain written records on all requests made for an external review under this chapter and shall provide all such information as required by any associated rules, policies, or procedures adopted by the superintendent of insurance. A health plan issuer shall maintain written records on all requests for external review for at least three years.

(C) The superintendent shall compile and annually publish the information collected under this section and report the information to the governor, the speaker and minority leader of the house of representatives, the president and minority leader of the senate, and the chairs and ranking minority members of the house and senate committees with jurisdiction over health and insurance issues.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.18 - Payment of costs.

The health plan issuer against which a request for a standard external review or an expedited external review is filed shall pay the cost of the external review, including the cost of any external review that is required at the direction of the superintendent.

If the superintendent determines that, due to the facts and circumstances of an external review, a second external review is required, the health plan issuer shall pay the costs of the second review.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.19 - Disclosure of external review procedures.

(A) Each health plan issuer shall include a description of its external review procedures, including the superintendent's contractual review, in, or attached to, the policy, certificate, membership booklet, or outline of coverage, or other evidence of coverage it provides to covered persons. This disclosure shall be in a form prescribed by the superintendent in any associated rules, policies, or procedures.

(B) The disclosure required by division (A) of this section shall include a statement that informs the covered person of the covered person's right to file a request for an external review of an adverse benefit determination with the health plan issuer. The statement shall do all of the following:

(1) Explain that external review is available when the adverse benefit determination involves an issue of medical necessity, appropriateness, health care setting, and level of care or effectiveness;

(2) Include the telephone number and address of the superintendent;

(3) Inform the covered person that, when filing a request for an external review, the covered person will be required to authorize the release of the covered person's medical records as necessary to conduct the external review.

(C)

(1) When a health plan issuer notifies a covered person of an adverse benefit determination, the health plan issuer shall also notify the covered person, in writing, of the covered person's right to request an external review, pursuant to section 3922.08, 3922.09, 3922.10, or 3922.11 of the Revised Code.

(2) As part of the written notice required under division (C)(1) of this section, a health plan issuer shall include all of the following:

(a) Information sufficient to identify the claim or health care service involved, including the health care provider, and the date of service and claim amount, if applicable;

(b) A description of the reason or reasons for the adverse benefit determination, including the denial code, such as the claim adjustment reason code and the remittance advice remark code, and each code's corresponding meaning;

(c) A description of the health plan issuer's standard, if any, that was used in making the determination;

(d) A description of the available internal appeals and external review processes, including information regarding how to initiate an appeal and an external review;

(e) Disclosure of the availability of assistance from the superintendent with the internal appeals and external review processes, including the web site, telephone number, and mailing address of the superintendent's office of consumer services.

(3) In the case of a notice of a final adverse benefit determination subsequent to an internal appeal, in addition to the information required under division (C)(2) of this section, the notice must also include a discussion of the decision.

(4) Any written notice provided under division (C) of this section shall be in a form prescribed by the superintendent of insurance.

(D) For an adverse benefit determination that is not a final adverse benefit determination, the health plan issuer shall include with the notice required under division (C) of this section a statement informing the covered person of all of the following:

(1) If the covered person's treating physician certifies in writing that the covered person has a medical condition where the time frame for completion of an expedited review of an internal appeal involving an adverse benefit determination would seriously jeopardize the life or health of the covered person or jeopardize the covered person's ability to regain maximum function, the covered person may file a request for an expedited external review to be conducted simultaneously with the expedited internal appeal, pursuant to section 3922.09 of the Revised Code.

(2) If the adverse benefit determination involves a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person's treating physician certifies in writing that the recommended or requested health care service or treatment that is the subject of the adverse benefit determination would be significantly less effective if not promptly initiated, the covered person may file a request for an expedited external review to be conducted simultaneously with the expedited internal appeal, pursuant to section 3922.09 or 3922.10 of the Revised Code.

(3) If the covered person has requested an internal appeal and the health plan issuer has not issued a written decision to the covered person within thirty days following the date the covered person files the request, and the covered person has not requested or agreed to a delay, the covered person may file a request for external review pursuant to section 3922.08 of the Revised Code and may be considered to have exhausted the health plan issuer's internal appeals process for purposes of section 3922.04 of the Revised Code.

(E) For a final adverse benefit determination, the health plan issuer shall include with the notice required under division (C) of this section a statement informing the covered person of all of the following:

(1) A written request for an external review must be submitted to the health plan issuer within one hundred eighty days after the date of the notice of final adverse benefit determination .

(2) If the covered person's treating physician certifies in writing that the covered person has a medical condition for which the time frame for completion of a standard external review pursuant to section 3922.08 of the Revised Code would seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function, the covered person may file a request for an expedited external review pursuant to section 3922.09 of the Revised Code.

(3)

(a) If the final adverse benefit determination concerns a health care service for which the covered person received emergency services, but has not been discharged from a facility, the covered person may request an expedited external review pursuant to section 3922.09 of the Revised Code.

(b) If the final adverse benefit determination concerns denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational, the covered person may file a request for an external review to be conducted pursuant to section 3922.10 of the Revised Code, or if the covered person's treating physician certifies in writing that the recommended or requested health care service that is the subject of the request would be significantly less effective if not promptly initiated, the covered person may request an expedited external review to be conducted under section 3922.10 of the Revised Code.

(F)

(1) In addition to any information required to be provided under divisions (D) and (E) of this section, the health plan issuer shall include a description of both the standard and expedited external review procedures the health plan issuer is required to produce pursuant to this chapter, highlighting in the external review procedures the sections of the Revised Code that give the covered person the opportunity to submit additional information.

(2) The health plan issuer shall also include any forms used to process an external review, including an authorization form, or other document approved by the superintendent that complies with the requirements of 45 C.F.R. 164.508, by which the covered person, for purposes of conducting an external review under this chapter, authorizes the health plan issuer and the covered person's treating health care provider to disclose protected health information, including medical records, concerning the covered person that are related in any manner to the external review.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.20 - Admissibility of written decision or medicare reimbursement standards.

Consistent with the Rules of Evidence, a written decision or opinion prepared by an independent review organization under this chapter shall be admissible in any civil action related to the coverage decision that was the subject of the decision or opinion. The independent review organization's decision or opinion shall be presumed to be a scientifically valid and accurate description of the state of medical knowledge at the time it was written.

Consistent with the Rules of Evidence, any party to a civil action related to a plan's decision involving an investigational or experimental drug, device, or treatment may introduce into evidence any applicable medicare reimbursement standards established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.21 - Confidentiality.

(A) When a record containing information pertaining to the medical history, diagnosis, prognosis, or medical condition of a covered person is provided to the superintendent of insurance for any reason under this chapter or sections 1751.77 to 1751.87 of the Revised Code, regardless of the source, the superintendent shall maintain the confidentiality of the record. The record in the superintendent's possession is not a public record under section 149.43 of the Revised Code, except to the extent that information from the record is used in preparing reports under section 3922.17 of the Revised Code.

(B) Notwithstanding division (A) of this section, the superintendent may share a record that is the subject of this section in connection with the investigation or prosecution of any illegal or criminal activity with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential or privileged status of the confidential or privileged record and has authority to do so.

(C) Nothing in this section shall prohibit the superintendent from receiving records in accordance with section 3901.045 of the Revised Code.

(D) The superintendent may enter into agreements governing the sharing and use of records consistent with the requirements of this section.

(E) No waiver of any applicable privilege or claim of confidentiality in the records that are the subject of this section shall occur as a result of sharing or receiving records as authorized in divisions (B) and (C) of this section.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.22 - Adoption of rules.

The superintendent may adopt rules under Chapter 119. of the Revised Code to carry out the purposes of this chapter and shall prescribe forms relating to notices, appeals, and requests for external review under this chapter.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.



Section 3922.23 - Violation; Penalties.

A violation of this chapter shall be an unfair or deceptive act or practice under sections 3901.19 to 3901.26 of the Revised Code. Additionally, health plan issuers holding a certificate of authority from the superintendent are also subject to the following:

(A) If, after notice and hearing, the superintendent of insurance finds that a health plan issuer has failed to comply with the requirements of this chapter, the superintendent may suspend or revoke the health plan issuer's license to transact business within the state.

(B)

(1) In lieu of the suspension or revocation of a license under division (A) of this section, the superintendent of insurance, pursuant to an adjudication hearing initiated and conducted in accordance with Chapter 119. of the Revised Code, or by consent of the health plan issuer without an adjudication hearing, may levy an administrative penalty. The administrative penalty shall be in an amount determined by the superintendent, but the administrative penalty shall not exceed one hundred thousand dollars per violation. Additionally, the superintendent may require the health plan issuer to correct any deficiency that may be the basis for the suspension or revocation of the health plan issuer's license. All penalties collected shall be paid into the state treasury to the credit of the department of insurance operating fund.

(2) If the superintendent for any reason has cause to believe that any violation of the requirements of this chapter has occurred or is threatened, the superintendent may give notice to the health plan issuer and to the representatives or other persons who appear to be involved in the suspected violation to arrange a conference with the suspected violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation, and, if it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing the violation.

Proceedings shall not be covered by any formal procedural requirements, and may be conducted in the manner the superintendent may consider appropriate under the circumstances.

(3)

(a) The superintendent may issue an order directing a health plan issuer or a representative of the issuer to cease and desist from engaging in any act or practice in violation of the requirements of this chapter. Within thirty days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of those sections have occurred. Such hearings shall be conducted in accordance with Chapter 119. of the Revised Code and judicial review shall be available as provided by that chapter.

(b) If the superintendent has reasonable cause to believe that an order has been violated in whole or in part, the superintendent may request the attorney general to commence and prosecute any appropriate action or proceeding in the name of the state against the violators in the court of common pleas of Franklin county. The court in any such action or proceeding may levy civil penalties, not to exceed one hundred thousand dollars per violation, in addition to any other appropriate relief, including requiring a violator to pay the expenses reasonably incurred by the superintendent in enforcing the order. The penalties and fees collected shall be paid into the state treasury to the credit of the department of insurance operating fund.

Added by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.






Chapter 3923 - SICKNESS AND ACCIDENT INSURANCE

Section 3923.01 - Policy of sickness and accident insurance defined.

As used in this chapter, "policy of sickness and accident insurance" includes any policy, contract, or certificate of insurance against loss or expense resulting from the sickness of the insured, or from the bodily injury or death of the insured by accident, or both, that is delivered, issued for delivery, renewed, or used in this state on or after the date occurring six months after the effective date of this amendment.

Effective Date: 11-24-1995



Section 3923.011 - Sickness and accident insurance definitions.

As used in any policy of sickness and accident insurance delivered, issued for delivery, or used in this state, unless otherwise provided in the policy or in an indorsement thereon or in a rider attached thereto:

(A) "Total disability" means inability to perform the duties of any gainful occupation for which the insured is reasonably fitted by training, experience, and accomplishment.

(B) "Confinement to house" includes the activities of a convalescent not able to be gainfully employed.

(C) "Accidental death" means death by accident exclusively and independently of all other causes.

Effective Date: 01-10-1961



Section 3923.02 - Form of policy filed with superintendent.

No certificate shall be furnished by any insurer in connection with, or pursuant to any provision of, any group sickness and accident insurance policy delivered, issued for delivery, or used in this state, and no policy of sickness and accident insurance shall be delivered, issued for delivery, or used in this state, nor shall any indorsement, rider, or application which becomes or which is designed to become a part of any such policy or certificate be delivered, issued for delivery, or used in this state, until a copy of the form of such policy, certificate, indorsement, rider, or application and of the premium rates and of the classification of risks pertaining thereto has been filed with the superintendent of insurance. No such policy, certificate, indorsement, rider or application shall be delivered, issued for delivery, or used until the expiration of thirty days after the form of such policy, certificate, indorsement, rider, or application has been filed with the superintendent, unless he has previously given to the insurer his written approval thereto. If the superintendent finds that any such form of policy, certificate, indorsement, rider, or application which has been filed with him by an insurer contains any provision which is contrary to the law of this state, or contains inconsistent provisions, or contains any question, provision, title, heading, backing, or other indication of its contents, which is ambiguous, misleading, or deceptive, or likely to mislead or deceive the policyholder, certificate holder or applicant, he shall give written notice of his finding to the insurer which has filed such form, and thereafter no insurer which has filed such form shall deliver, issue for delivery, or use such form in this state.

After the expiration of thirty days from the filing of any such form, or at any time after the superintendent has given written approval thereof, the superintendent may, after a hearing of which at least twenty days' written notice has been given to the insurer issuing such form, withdraw approval on any ground stated in this section. Such disapproval shall be effected by written order of the superintendent which shall state the ground for disapproval and the date, not less than thirty days after such hearing, when the withdrawal of approval shall become effective. After the date when the withdrawal of approval of any such form becomes effective, such form shall not be delivered, issued for delivery, or used in this state. The form of any certificate furnished by any insurer to a resident of this state in connection with, or pursuant to any provisions of, any group sickness and accident insurance policy which policy is not delivered, issued for delivery, or used in this state but which insures residents of this state shall, upon request of the superintendent, be filed with the superintendent.

Effective Date: 07-01-1956



Section 3923.021 - Approval or disapproval of premium rates.

(A) As used in this section :

(1) "Benefits provided are not unreasonable in relation to the premium charged" means the rates were calculated in accordance with sound actuarial principles.

(2) "Individual policy of sickness and accident insurance" includes sickness and accident insurance made available by insurers in the individual market to individuals, with or without family members or dependents, through group policies issued to one or more associations or entities.

(B) With respect to any filing, made pursuant to section 3923.02 of the Revised Code, of any premium rates for any individual policy of sickness and accident insurance or certificates made available by an insurer to individuals in the individual market through a group policy or for any indorsement or rider pertaining thereto, the superintendent of insurance may, within thirty days after filing:

(1) Disapprove such filing after finding that the benefits provided are unreasonable in relation to the premium charged. Such disapproval shall be effected by written order of the superintendent, a copy of which shall be mailed to the insurer that has made the filing. In the order, the superintendent shall specify the reasons for the disapproval and state that a hearing will be held within fifteen days after requested in writing by the insurer. If a hearing is so requested, the superintendent shall also give such public notice as the superintendent considers appropriate. The superintendent, within fifteen days after the commencement of any hearing, shall issue a written order, a copy of which shall be mailed to the insurer that has made the filing, either affirming the prior disapproval or approving such filing after finding that the benefits provided are not unreasonable in relation to the premium charged.

(2) Set a date for a public hearing to commence no later than forty days after the filing. The superintendent shall give the insurer making the filing twenty days' written notice of the hearing and shall give such public notice as the superintendent considers appropriate. The superintendent, within twenty days after the commencement of a hearing, shall issue a written order, a copy of which shall be mailed to the insurer that has made the filing, either approving such filing if the superintendent finds that the benefits provided are not unreasonable in relation to the premium charged, or disapproving such filing if the superintendent finds that the benefits provided are unreasonable in relation to the premium charged. This division does not apply to any insurer organized or transacting the business of insurance under Chapter 3907. or 3909. of the Revised Code.

(3) Take no action, in which case such filing shall be deemed to be approved and shall become effective upon the thirty-first day after such filing, unless the superintendent has previously given to the insurer a written approval.

(C) At any time after any filing has been approved pursuant to this section, the superintendent may, after a hearing of which at least twenty days' written notice has been given to the insurer that has made such filing and for which such public notice as the superintendent considers appropriate has been given, withdraw approval of such filing after finding that the benefits provided are unreasonable in relation to the premium charged. Such withdrawal of approval shall be effected by written order of the superintendent, a copy of which shall be mailed to the insurer that has made the filing, which shall state the ground for such withdrawal and the date, not less than forty days after the date of such order, when the withdrawal or approval shall become effective.

(D) The superintendent may retain at the insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the superintendent's staff as shall be reasonably necessary to assist in the preparation for and conduct of any public hearing under this section. The expense for retaining such experts and the expenses of the department of insurance incurred in connection with such public hearing shall be assessed against the insurer in an amount not to exceed one one-hundredth of one per cent of the sum of premiums earned plus net realized investment gain or loss of such insurer as reflected in the most current annual statement on file with the superintendent. Any person retained shall be under the direction and control of the superintendent and shall act in a purely advisory capacity.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999



Section 3923.022 - Maximum aggregate administrative expenses.

(A) As used in this section:

(1)

(a) "Administrative expense" means the amount resulting from the following: the amount of premiums earned by the insurer for sickness and accident insurance business plus the amount of losses recovered from reinsurance coverage minus the sum of the amount of claims for losses paid; the amount of losses incurred but not reported; the amount incurred for state fees, federal and state taxes, and reinsurance; and the incurred costs and expenses related, either directly or indirectly, to the payment of commissions, measures to control fraud, and managed care.

(b) "Administrative expense" does not include any amounts collected, or administrative expenses incurred, by an insurer for the administration of an employee health benefit plan subject to regulation by the federal "Employee Retirement Income Security Act of 1974," 88 Stat. 832, 29 U.S.C.A. 1001, as amended. "Amounts collected or administrative expenses incurred" means the total amount paid to an administrator for the administration and payment of claims minus the sum of the amount of claims for losses paid and the amount of losses incurred but not reported.

(2) "Insurer" means any insurance company authorized under Title XXXIX of the Revised Code to do the business of sickness and accident insurance in this state.

(3) "Sickness and accident insurance business" does not include coverage provided by an insurer for specific diseases or accidents only; any hospital indemnity, medicare supplement, long-term care, disability income, one-time-limited-duration policy of no longer than six months, or other policy that offers only supplemental benefits; or coverage provided to individuals who are not residents of this state.

(4) "Individual business" includes both individual sickness and accident insurance and sickness and accident insurance made available by insurers in the individual market to individuals, with or without family members or dependents, through group policies issued to one or more associations or entities.

(B) Notwithstanding section 3941.14 of the Revised Code, each insurer shall have aggregate administrative expenses of no more than twenty per cent of the premium income of the insurer, based on the premiums earned in that year on the sickness and accident insurance business of the insurer.

(C)

(1) Each insurer, on the first day of January or within sixty days thereafter, shall annually prepare, under oath, and deposit in the office of the superintendent of insurance a statement of the aggregate administrative expenses of the insurer, based on the premiums earned in the immediately preceding calendar year on the sickness and accident insurance business of the insurer. The statement shall itemize and separately detail all of the following information with respect to the insurer's sickness and accident insurance business:

(a) The amount of premiums earned by the insurer both before and after any costs related to the insurer's purchase of reinsurance coverage;

(b) The total amount of claims for losses paid by the insurer both before and after any reimbursement from reinsurance coverage;

(c) The amount of any losses incurred by the insurer but not reported by the insurer in the current or prior year;

(d) The amount of costs incurred by the insurer for state fees and federal and state taxes;

(e) The amount of costs incurred by the insurer for reinsurance coverage;

(f) The amount of costs incurred by the insurer that are related to the insurer's payment of commissions;

(g) The amount of costs incurred by the insurer that are related to the insurer's fraud prevention measures;

(h) The amount of costs incurred by the insurer that are related to managed care; and

(i) Any other administrative expenses incurred by the insurer.

(2) The statement also shall include all of the information requiredunder division (C)(1) of this section separately detailed for the insurer's individual business, small group business, and large group business.

(D) No insurer shall fail to comply with this section.

(E) If the superintendent determines that an insurer has violated this section, the superintendent, pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, may order the suspension of the insurer's license to do the business of sickness and accident insurance in this state until the superintendent is satisfied that the insurer is in compliance with this section. If the insurer continues to do the business of sickness and accident insurance in this state while under the suspension order, the superintendent shall order the insurer to pay one thousand dollars for each day of the violation.

(F) Any money collected by the superintendent under division (E) of this section shall be deposited by the superintendent into the state treasury to the credit of the department of insurance operating fund.

(G) The statement of aggregate expenses filed pursuant to this section separately detailing an insurer's individual, small group, and large group business shall be considered work papers resulting from the conduct of a market analysis of an entity subject to examination by the superintendent under division (C) of section 3901.48 of the Revised Code, except that the superintendent may share aggregated market information that identifies the premiums earned as reported under division (C)(1)(a) of this section, the administrative expenses reported under division (C)(1)(i) of this section, the amount of commissions reported under division (C)(1)(f) of this section, the amount of taxes paid as reported under division (C)(1)(d) of this section, the total of the remaining benefit costs as reported under divisions (C)(1)(b) and (c) of this section, and the amount of fraud and managed care expenses reported under divisions (C)(1)(g) and (h) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-14-1993



Section 3923.03 - Necessary provisions.

No policy of sickness and accident insurance shall be delivered, issued for delivery, or used in this state unless all the following requirements are complied with:

(A) The entire money and other considerations therefor are expressed therein.

(B) The time at which insurance takes effect and terminates is expressed therein.

(C) It purports to insure only one person, except that a policy may be issued to the head of a family, who for this purpose may be the husband or the wife and who is considered the policyholder, covering any two or more members of any one family, including husband, wife, dependent children, any children under the age of nineteen, and other dependents living with the family.

(D) Every printed portion of the text matter and of any indorsements or attached papers shall be printed in uniform type of which the face shall be not less than ten point, the "text" to include all printed matter except the name and address of the insurer, name and title of the policy, captions, subcaptions, and form number. The superintendent of insurance shall not disapprove any such policy on the ground that every printed portion of its text matter or of any indorsement or attached paper is not printed in uniform type if it is shown that the type used is required to conform to the laws of another state in which the insurer is licensed.

(E) The exceptions and reductions of indemnity are adequately captioned and clearly set forth in the policy.

(F) Every such policy, including riders and indorsements, shall be identified by a form number in the lower left-hand corner of its first page.

Effective Date: 10-01-1953



Section 3923.04 - Policy standard provisions.

Except as provided in section 3923.07 of the Revised Code, every policy of sickness and accident insurance delivered, issued for delivery, or used in this state shall contain the standard provisions specified in this section in the words in which the same appear in this section. Such standard provisions shall be preceded individually by the caption appearing in this section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the superintendent of insurance may approve.

(A) A provision as follows: Entire contract; changes. This policy, including the indorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be indorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

No statement made by an applicant for a policy of sickness and accident insurance not included therein shall avoid the policy or be used to deny any claim thereunder or be used in any legal proceeding thereunder.

(B) A provision in two parts as follows: Time limit on certain defenses.

(1) After two years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for this policy shall be used to void this policy or to deny a claim for loss incurred or disability (as defined in this policy) commencing after the expiration of such two year period.

The policy provision in division (B)(1) of this section shall not be so construed as to affect any legal requirements for avoidance of a policy or denial of a claim during such initial two year period, nor to limit the application of divisions (A), (B), (C), (D), and (E) of section 3923.05 of the Revised Code in the event of misstatement with respect to age, occupation, or other insurance.

A policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty, or a policy issued after the insured has attained age forty-four and which the insured has the right to continue in force subject to its terms by the timely payment of premiums for at least five years from its date of issue, may contain, in lieu of the foregoing policy provision in division (B)(1) of this section, a provision, from which the clause in parentheses may be omitted at the insurer's option, under the caption Incontestable, as follows: After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

(2) No claim for loss incurred or disability (as defined in this policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

No chronic disease or chronic physical condition may be excluded from the coverage of a policy of sickness insurance or from the sickness insurance coverage of a policy of sickness and accident insurance except by name or specific description.

(C) A provision as follows: Grace period. A grace period of . . . . days will be granted for the payment of each premium falling due after the first premium, during which grace period this policy shall continue in force.

The insurer shall insert in the blank space in the policy provision in division (C) of this section a number not smaller than seven for weekly premium policies or ten for monthly premium policies or thirty-one for all other policies.

A policy in which the insurer reserves the right to refuse any renewal shall contain a provision, at the beginning of the policy provision in division (C) of this section, as follows: Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted. Each such policy, other than an accident insurance only policy, shall provide in substance, in a provision thereof or in an indorsement thereon or in a rider attached thereto, that the insurer may not refuse renewal of the policy before the first anniversary, or between anniversaries, of its date of issue, and that any non-renewal of the policy by the insurer or insured shall be without prejudice to any claim originating prior to the effective date of nonrenewal.

(D) A provision as follows: Reinstatement. If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate this policy. If the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, this policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under this policy immediately before the due date of the defaulted premium, subject to any provisions indorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement.

The last sentence of the policy provision in division (D) of this section may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age fifty or from any policy issued after the insured has attained age forty-four and which the insured has the right to continue in force subject to its terms by the timely payment of premiums for at least five years from its date of issue.

(E) A provision as follows: Notice of claim. Written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by this policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at . . . . . . . . or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

The insurer shall insert in the blank space in the policy provision in division (E) of this section the location of such office as it may desire to designate for the purpose of notice.

In a policy providing a loss of time benefit which may be payable for at least two years, an insurer may insert, between the first and second sentences of the policy provision in division (E) of this section, a provision as follows:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.

(F) A provision as follows: Claim forms. The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in this policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(G) A provision as follows: Proofs of loss. Written proof of loss must be furnished to the insurer at its office in case of claim for loss for which this policy provides any periodic contingent upon continuing loss within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

(H) A provision as follows: Time of payment of claims. Indemnities payable under this policy for any loss, other than loss for which this policy provides any periodic payment, will be paid immediately upon, or within thirty days after, receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid . . . . . . . . and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

The insurer shall insert in the blank space in the provision in division (H) of this section a period for payment which must not be less frequently than monthly. The insurer may at its option omit from the provision in division (H) of this section ", or within thirty days after,".

(I) A provision as follows: Payment of claims. Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

The insurer may at its option add at the end of the provision in division (I) of this section, the following provisions or either of the following provisions:

(1) If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding . . . . . . . . dollars, to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

(2) Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the services be rendered by a particular hospital or person.

The insurer shall insert in the blank space in the policy provision in division I [(I)] (1) of this section an amount which shall not exceed one thousand dollars.

(J) A provision as follows: Physical examination and autopsy. The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(K) A provision as follows: Legal actions. No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

(L) A provision as follows: Change of beneficiary. Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

The insurer may at its option omit from the provision in division (L) of this section the following: Unless the insured makes an irrevocable designation of beneficiary.

(M) A provision, which shall be contained in the policy or in an indorsement thereon or in a rider attached thereto, as follows: Cancellation by the insured. Non-cancellation by the insurer. The insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. The earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when this policy was issued. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation. The insurer may not cancel this policy. This provision nullifies any other provision, contained in this policy or in any indorsement hereon or in any rider attached hereto, which provides for cancellation of this policy by the insurer or by the insured.

Effective Date: 07-01-1956



Section 3923.041 - [Repealed].

Effective Date: 10-14-1969



Section 3923.05 - Provisions to conform to prescribed wording.

Except as provided in section 3923.07 of the Revised Code, no policy of sickness and accident insurance delivered, issued for delivery, or used in this state shall contain provisions respecting the matters set forth in this section unless such provisions are in the words in which the same appear in this section. Any such provisions in any such policy shall be preceded by the appropriate caption appearing in this section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the superintendent of insurance may approve.

(A) A provision as follows: Change of occupation. If the insured be injured or contract sickness after having changed the insured's occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes the insured's occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification for occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to the date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

(B) A provision as follows: Misstatement of age. If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(C) A provision as follows:

(1) Other insurance in this insurer. If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ............... in excess of ......... dollars, the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the insured's estate.

The insurer shall insert the type of coverage or coverages in the first blank space in the provision in division (C)(1) of this section and the maximum limit of indemnity or indemnities in the second blank space in the provision in division (C)(1) of this section.

(2) In lieu of the foregoing provision in division (C)(1) of this section, a provision as follows: Other insurance in this insurer. Insurance effective at any time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, the insured's beneficiary or the insured's estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

(D) A provision as follows: Insurance with other insurers. If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro-rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

If the provision in division (D) of this section is included in a policy of sickness and accident insurance which also contains the provision in division (E) of this section, the insurer shall add to the caption of the provision in division (D) of this section the following: Expense incurred benefits.

The insurer may at its option include in the provision in division (D) of this section a definition of "other valid coverage" approved as to form by the superintendent. Such definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of the Dominion of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the superintendent. In the absence of such definition in the provision in division (D) of this section, "other valid coverage" as used in such provision shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations.

For the purpose of applying the provision in division (D) of this section with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice.

In applying the provision in division (D) of this section no third party liability coverage shall be included as "other valid coverage."

(E) A provision as follows: Insurance with other insurers. If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which the insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro-rata portion for the indemnities thus determined.

If the provision in division (E) of this section is included in a policy of sickness and accident insurance which also contains the provision in division (D) of this section, the insurer shall add to the caption of the provision in division (E) of this section the following: Other benefits.

The insurer may at its option include in the provision in division (E) of this section a definition of "other valid coverage" approved as to form by the superintendent. Such definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of the Dominion of Canada, and to any other coverage the inclusion of which may be approved by the superintendent. In the absence of such definition in the provision in division (E) of this section, "other valid coverage" as used in such provision shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations.

For the purpose of applying the provision in division (E) of this section with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice.

In applying the provision in division (E) of this section no third party liability coverage shall be included as "other valid coverage."

(F) A provision as follows: Relation of earnings to insurance. If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro-rata amount of the premiums for the benefits actually paid hereunder; this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall this operate to reduce benefits other than those payable for loss of time.

The provision in division (F) of this section may be placed only in a policy of sickness and accident insurance which the insured has a right to continue in force subject to its terms by the timely payment of premiums until at least age fifty or in a policy of sickness and accident insurance issued after the insured has attained age forty-four and which the insured has the right to continue in force subject to its terms by the timely payment of premiums for at least five years from its date of issue.

The insurer may at its option include in the provision in division (F) of this section a definition of "valid loss of time coverage" approved as to form by the superintendent. Such definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of the Dominion of Canada or to any other coverage the inclusion of which may be approved by the superintendent or any combination of such coverages. In the absence of such definition in the provision in division (F) of this section "valid loss of time coverage" as used in such provision shall not include any coverage provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise, or benefits provided by union welfare plans or by employer or employee benefit organizations.

(G) A provision as follows: Unpaid premium. Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

(H) A provision as follows: Conformity with state statutes. Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

(I) A provision as follows: Illegal occupation. The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

Effective Date: 01-17-1977; 2008 HB493 04-07-2009



Section 3923.06 - Order of presentation of policy provisions.

The policy provisions set forth in sections 3923.04 and 3923.05 of the Revised Code or any corresponding policy provisions used in lieu thereof in accordance with section 3923.07 of the Revised Code shall be printed in each policy of sickness and accident insurance in the order in which such policy provisions are set forth in sections 3923.04 and 3923.05 of the Revised Code or, at the option of the insurer, any such policy provision may be printed as a unit in any part of any such policy along with other policy provisions to which such policy provision may be logically related, provided the resulting policy shall not be wholly or partly unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom such policy is offered, delivered, or issued.

As used in sections 3923.01, 3923.04, 3923.05, 3923.06, 3923.07, 3923.10, 3923.13, 3923.15, 3923.19 and 3923.20 of the Revised Code, "insured" shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy of sickness and accident insurance covering the insured or from being entitled under such policy to any indemnities, benefits, and rights provided therein.

Any policy of sickness and accident insurance may contain a provision for paying not exceeding two hundred dollars as an extended disability benefit upon the insured's death from any cause, which benefit shall not be construed as life insurance.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to the right of cancellation by the insured until the end of the period for which premium has been accepted. The insurer may not refuse to accept any premium due before the first anniversary, or between anniversaries, of the date of issue of any policy other than an accident insurance only policy. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

Any such policy may contain a provision making any portion of the charter, constitution, or bylaws of the insurer a part of the policy, but such portion of the charter, constitution, or bylaws shall be set forth in full in the policy, provided that this provision shall not apply to any statement of rates or classification of risks or short rate table filed with the superintendent of insurance.

Effective Date: 07-01-1956



Section 3923.061 - Interest on proceeds payable due to death by sickness or accident.

(A) On and after January 1, 2003, any insurance company authorized to do business in this state shall pay interest, in accordance with division (B) of this section and subject to division (C) of this section, on any proceeds that become due pursuant to the terms of a policy of sickness and accident insurance due to the death of the insured by sickness or accident.

(B) The interest payable pursuant to division (A) of this section shall be computed from the date of the death of the insured to the date of the payment of the proceeds and shall be at whichever of the following rates is greater:

(1) The annual short-term applicable federal rate for purposes of section 1274(d) of the Internal Revenue Code, as defined in section 5747.01 of the Revised Code, in effect for the month in which the insured died;

(2) The current rate of interest on proceeds left on deposit with the company under an interest settlement option contained in the policy of sickness and accident insurance.

(C) Division (A) or (B) of this section does not require the payment of interest unless the insured was a resident of this state on the date of the insured's death and unless the beneficiary under the policy of sickness and accident insurance elects in writing to receive, or a written election has been made for the beneficiary to receive, the proceeds of the policy by means of a lump sum payment.

Effective Date: 07-26-2002



Section 3923.07 - Omission or substitution of provisions.

If any policy provision set forth in section 3923.04 or 3923.05 of the Revised Code is in whole or in part inapplicable or inconsistent with the coverage provided by a policy of sickness and accident insurance, the insurer shall, with the approval of the superintendent of insurance, omit from such policy any inapplicable provision or part of a provision and shall, with the approval of the superintendent, modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

In any such policy an insurer may at its option substitute for, or use in lieu of, any one or more of the policy provisions set forth in sections 3923.04 and 3923.05 of the Revised Code a corresponding policy provision or corresponding policy provisions of different wording approved by the superintendent which is not less favorable in any respect to the insured or the beneficiary.

No policy provision not subject to sections 3923.04 and 3923.05 of the Revised Code shall make any policy of sickness and accident insurance or any part of any such policy less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to such sections.

Effective Date: 10-14-1953



Section 3923.071 - Policies, applications, riders or indorsements issued prior to 10-1-53.

Any policy of sickness and accident insurance, indorsement, rider, or application which could have been lawfully delivered, issued for delivery, or used in this state on October 1, 1953, may be delivered, issued for delivery, or used in this state until January 1, 1956, without being subject to sections 3923.04 to 3923.07, inclusive, of the Revised Code.

A copy of the form of any policy of sickness and accident insurance, indorsement, rider, or application which could have been lawfully delivered, issued for delivery, or used in this state on October 1, 1953, may be filed with and approved by the superintendent at any time after October 1, 1953, for subsequent delivery, issuance for delivery, and use in this state until January 1, 1956, without being subject to sections 3923.04 to 3923.07, inclusive, of the Revised Code.

A copy of the form of any rider or indorsement which could have been lawfully delivered, issued for delivery, or used in this state on October 1, 1953, may be filed with and approved by the superintendent at any time after October 1, 1953, for subsequent delivery, issuance for delivery, or use in this state at any time after October 1, 1953, in connection with and as a part of policies of sickness and accident insurance issued before January 1, 1956, on any policy form which could have been lawfully delivered, issued for delivery, or used in this state on October 1, 1953, regardless of when such policy form was filed with and approved by the superintendent, without such rider or indorsement being subject to sections 3923.04 to 3923.07, inclusive, of the Revised Code.

Effective Date: 10-14-1953



Section 3923.08 - Nonconflicting provisions permitted in policy.

Any foreign or alien insurer authorized to do business in this state may, with the approval of the superintendent of insurance, insert in any policy of sickness and accident insurance, delivered, issued for delivery, or used in this state, any provision required by the laws of the state or the country in which such insurer is domiciled, if such provision is not substantially in conflict with any law of this state.

Any domestic insurer may insert in any such policy issued for delivery in another state or foreign country, and governed by the laws thereof, any provision required by the laws of such other state or country applicable to such policy.

Effective Date: 10-01-1953



Section 3923.09 - Validity of nonconforming policy.

A policy of sickness and accident insurance issued in violation of sections 3923.01 to 3923.22, inclusive, of the Revised Code, is valid but shall be construed as provided by such sections, and when any provision in such policy is in conflict with such sections, the rights, duties, and obligations of the insurer, the policyholder, and the beneficiary shall be governed by such sections.

Effective Date: 10-01-1953



Section 3923.10 - Industrial sickness and accident insurance.

Industrial sickness and accident insurance is that form of sickness and accident insurance under individual policies for which the premium is payable weekly, and includes any such policy which covers sickness only or accident only.

Any insurer authorized to make, transact, or issue sickness and accident insurance in this state may make, transact, or issue industrial sickness and accident insurance in this state.

No policy of industrial sickness and accident insurance may be delivered, issued for delivery, or used in this state unless it has printed thereon the words "industrial policy."

Each such policy shall be subject to sections 3923.01 to 3923.22, inclusive, of the Revised Code. Such policy may contain a provision that, upon proper written request, a named beneficiary shall be designated in or by indorsement on the policy to receive the proceeds thereof on the death of the insured, and there shall be reserved to the insured the power to change the beneficiary at any time by written notice to the insurer at its home office, accompanied by the policy for indorsement of the change thereon by the insurer. The insurer may refuse to designate a beneficiary if evidence satisfactory to the company of such beneficiary's insurable interest in the life of the insured is not furnished on request. Any such policy may provide in substance that any payment thereunder may be made to the insured or the insured's estate, or to any relative by blood or connection by marriage of the insured, or to the extent of such portion of any payment under the policy as may reasonably appear to the insurer to be due to such person, or to any other person equitably entitled thereto by reason of having incurred expense occasioned by the maintenance, illness, or burial of the insured. If the policy is in force at the death of the insured, the proceeds thereof shall be payable to the named beneficiary if he is living, but upon the expiration of fifteen days after the death of the insured, unless proof of claim in the manner and form required by the policy, accompanied by the policy for surrender, has previously been made by such beneficiary, the insurer may pay said proceeds to any other person permitted by the policy.

Effective Date: 07-01-1956



Section 3923.11 - Sickness and accident insurance on a franchise plan.

(A) Sickness and accident insurance on a franchise plan is that form of sickness and accident insurance issued to either of the following:

(1) Five or more or, with respect to long-term care or disability income insurance, two or more employees of any corporation, copartnership, or individual employer, or of any governmental corporation or agency or a department thereof;

(2) Ten or more or, with respect to long-term care or disability income insurance, two or more members of any trade or professional association, or labor union, or any other association having had an active existence for at least two years where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance.

(B) In order that such sickness and accident insurance be considered as issued on a franchise plan, such employees or such members, with or without one or more of their dependents and members of their immediate families, must be issued the same form of an individual policy, varying only as to amounts and kinds of coverage applied for by such employees or such members, under an arrangement by which the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of such employer or association.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-1953



Section 3923.12 - Group sickness and accident insurance.

(A) Group sickness and accident insurance is that form of sickness and accident insurance covering any group of two or more employees, members, or other persons, with or without one or more of their dependents and members of their immediate families. Such insurance may be offered to groups without regard to the purpose or type of group or the occupation of the employees, members, or other persons insured under the policy.

(B) As used in this section:

(1) "Employees" includes the officers, managers, and employees of the employer, the partners, if the employer is a partnership, the officers, managers, and employees of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, and employees of individuals and firms, the business of which is controlled by the insured employer through stock ownership, contract, or otherwise.

(2) "Employer" includes any municipal or governmental corporation, unit, agency, or department thereof, as well as private individuals, partnerships, and corporations.

(C) Each such policy shall contain in substance the following provisions:

(1) A provision that the policy, the application of the policyholder, if the application or copy thereof is attached to the policy, and the individual applications submitted in connection with the policy by the employees or members, shall constitute the entire contract between the parties, and that all statements, in the absence of fraud, made by any applicant shall be deemed representations and not warranties, and that no such statement shall avoid the insurance or reduce benefits thereunder unless contained in a written application;

(2) A provision that the insurer will furnish to the policyholder, for delivery to each employee or member of the insured group, an individual certificate setting forth in summary form a statement of the essential features of the insurance coverage of the employee or member and to whom benefits thereunder are payable. If dependents or members of the immediate family of the employee or member are included in the coverage, only one certificate need be issued for each family unit.

(3) A provision that to the group originally insured may be added from time to time eligible new employees or members, their dependents, or members of their immediate families, in accordance with the terms of the policy.

(D) Each such policy together with any application in connection therewith shall be available for inspection at all reasonable times at the place of business or principal residence of the policyholder where the policy is on file, by any beneficiary thereunder, or by an authorized representative of the beneficiary.

Effective Date: 04-11-1991



Section 3923.121 - Association of insurers to provide basic medical coverage to persons 65 or older.

(A) As used in this section:

(1) "Association" means a voluntary unincorporated association of insurers formed for the sole purpose of enabling cooperative action to provide sickness and accident insurance in accordance with this section.

(2) "Insurer" means any insurance company authorized to do the business of sickness and accident insurance in this state.

(3) "Insured" means a person covered under a group policy issued pursuant to this section.

(B) Any insurer may join with one or more other insurers, in an association, to offer, sell, and issue to a policyholder selected by the association a policy of group insurance against major financial loss from sickness and accident covering residents of this state who are sixty-five years of age or older and the spouses of such residents. The insurance shall be offered, issued, and administered in the name of the association. Membership in the association shall be open to any insurer and each insurer which participates shall be liable for a specified percentage of the risks. The policy may be executed on behalf of the association by a duly authorized person and need not be countersigned by an agent.

(C) The persons eligible for coverage under the policy shall be all residents of this state who are sixty-five years of age or older and their spouses, subject to reasonable underwriting restrictions to be set forth in the plan of the association. The policy may provide basic hospital and surgical coverage, basic medical coverage, major medical coverage, and any combination of these; provided that it shall not be required as a condition for obtaining major medical coverage that any basic coverage be taken.

(D) The association shall file with the superintendent of insurance any policy, contract, certificate, or other evidence of insurance, application, or other forms pertaining to such insurance together with the premium rates to be charged therefor. The superintendent may approve, disapprove, and withdraw approval of the forms in accordance with section 3923.02 of the Revised Code, or the premium rates if by reasonable assumptions such rates are excessive in relation to the benefits provided. In determining whether such rates by reasonable assumptions are excessive in relation to the benefits provided the superintendent shall give due consideration to past and prospective claim experience, within and outside this state, and to fluctuations in such claim experience, to a reasonable risk charge, to contribution to surplus and contingency funds, to past and prospective expenses, both within and outside this state, and to all other relevant factors within and outside this state, including any differing operating methods of the insurers joining in the issuance of the policy. In reviewing the forms the superintendent shall not be bound by the requirements of sections 3923.04 to 3923.07 of the Revised Code with respect to standard provisions to be included in sickness and accident policies or forms.

(E) The association may enroll eligible persons for coverage under the policy through any insurance agent licensed to sell sickness and accident insurance pursuant to Chapter 3905. of the Revised Code or section 3941.02 of the Revised Code.

(F) The association shall file annually with the superintendent on such date and in such form as the superintendent may prescribe, a financial summary of its operations.

(G) The association may sue and be sued in its associate name and for such purposes only shall be treated as a domestic corporation. Service of process against the association made upon a managing agent, any member thereof, or any agent authorized by appointment to receive service of process, shall have the same force and effect as if the service had been made upon all members of the association.

(H) Under any policy issued as provided in this section, the policyholder, or such person as the policyholder shall designate, shall alone be a member of each domestic mutual insurance company joining in the issue of the policy and shall be entitled to one vote by virtue of such policy at the meetings of each such mutual insurance company. Notice of the annual meetings of each such mutual insurance company may be given by written notice to the policyholder or as otherwise prescribed in the policy.

Effective Date: 09-01-2002



Section 3923.122 - Option for conversion from group policy to individual policy.

(A) Every policy of group sickness and accident insurance providing hospital, surgical, or medical expense coverage for other than specific diseases or accidents only, and delivered, issued for delivery, or renewed in this state on or after January 1, 1976, shall include a provision giving each insured the option to convert to the following:

(1) In the case of an individual who is not a federally eligible individual, any of the individual policies of hospital, surgical, or medical expense insurance then being issued by the insurer with benefit limits not to exceed those in effect under the group policy;

(2) In the case of a federally eligible individual, a basic or standard plan established in accordance with section 3924.10 of the Revised Code or plans substantially similar to the basic and standard plan in benefit design and scope of covered services. For purposes of division (A)(2) of this section, the superintendent of insurance shall determine whether a plan is substantially similar to the basic or standard plan in benefit design and scope of covered services.

(B) An option for conversion to an individual policy shall be available without evidence of insurability to every insured, including any person eligible under division (D) of this section, who terminates employment or membership in the group holding the policy after having been continuously insured thereunder for at least one year. Upon receipt of the insured's written application and upon payment of at least the first quarterly premium not later than thirty-one days after the termination of coverage under the group policy, the insurer shall issue a converted policy on a form then available for conversion. The premium shall be in accordance with the insurer's table of premium rates in effect on the later of the following dates:

(1) The effective date of the converted policy;

(2) The date of application therefor; and shall be applicable to the class of risk to which each person covered belongs and to the form and amount of the policy at the person's then attained age. However, premiums charged federally eligible individuals may not exceed the amounts specified below:

(a) For calendar years 2010 and 2011, an amount that is two times the base rate charged any other individual of a group to which the insurer is currently accepting new business and for which similar copayments and deductibles are applied;

(b) For calendar year 2012 and every year thereafter, an amount that is one and one-half times the base rate charged any other individual of a group to which the insurer is currently accepting new business and for which similar copayments and deductibles are applied, unless the superintendent of insurance determines that the amendments by this act to sections 3923.58 and 3923.581 of the Revised Code, have resulted in the market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in this state, including open enrollment insureds, to increase by more than five and one quarter percentage points during calendar year 2010. If the superintendent makes that determination, the premium limit established by division (B)(2)(a) of this section shall remain in effect.

At the election of the insurer, a separate converted policy may be issued to cover any dependent of an employee or member of the group.

Except as provided in division (H) of this section, any converted policy shall become effective as of the day following the date of termination of insurance under the group policy.

Any probationary or waiting period set forth in the converted policy is deemed to commence on the effective date of the insured's coverage under the group policy.

(C) No insurer shall be required to issue a converted policy to any person who is, or is eligible to be, covered for benefits at least comparable to the group policy under:

(1) Title XVIII of the Social Security Act, as amended or superseded;

(2) Any act of congress or law under this or any other state of the United States that duplicates coverage offered under division (C)(1) of this section;

(3) Any policy that duplicates coverage offered under division (C)(1) of this section;

(4) Any other group sickness and accident insurance providing hospital, surgical, or medical expense coverage for other than specific diseases or accidents only.

(D) The option for conversion shall be available:

(1) Upon the death of the employee or member, to the surviving spouse with respect to such of the spouse and dependents as are then covered by the group policy;

(2) To a child solely with respect to the child upon attaining the limiting age of coverage under the group policy while covered as a dependent thereunder;

(3) Upon the divorce, dissolution, or annulment of the marriage of the employee or member, to the divorced spouse, or former spouse in the event of annulment, of such employee or member, or upon the legal separation of the spouse from such employee or member, to the spouse. Persons possessing the option for conversion pursuant to this division shall be considered members for the purposes of division (H) of this section.

(E) If coverage is continued under a group policy on an employee following retirement prior to the time the employee is, or is eligible to be, covered by Title XVIII of the Social Security Act, the employee may elect, in lieu of the continuance of group insurance, to have the same conversion rights as would apply had the employee's insurance terminated at retirement by reason of termination of employment.

(F) If the insurer and the group policyholder agree upon one or more additional plans of benefits to be available for converted policies, the applicant for the converted policy may elect such a plan in lieu of a converted policy.

(G) The converted policy may contain provisions for avoiding duplication of benefits provided pursuant to divisions (C)(1), (2), (3), and (4) of this section or provided under any other insured or noninsured plan or program.

(H) If an employee or member becomes entitled to obtain a converted policy pursuant to this section, and if the employee or member has not received notice of the conversion privilege at least fifteen days prior to the expiration of the thirty-one-day conversion period provided in division (B) of this section, then the employee or member has an additional period within which to exercise the privilege. This additional period shall expire fifteen days after the employee or member receives notice, but in no event shall the period extend beyond sixty days after the expiration of the thirty-one-day conversion period.

Written notice presented to the employee or member, or mailed by the policyholder to the last known address of the employee or member as indicated on its records, constitutes notice for the purpose of this division. In the case of a person who is eligible for a converted policy under division (D)(2) or (D)(3) of this section, a policyholder shall not be responsible for presenting or mailing such notice, unless such policyholder has actual knowledge of the person's eligibility for a converted policy.

If an additional period is allowed by an employee or member for the exercise of a conversion privilege, and if written application for the converted policy, accompanied by at least the first quarterly premium, is made after the expiration of the thirty-one-day conversion period, but within the additional period allowed an employee or member in accordance with this division, the effective date of the converted policy shall be the date of application.

(I) The converted policy may provide that any hospital, surgical, or medical expense benefits otherwise payable with respect to any person may be reduced by the amount of any such benefits payable under the group policy for the same loss after termination of coverage.

(J) The converted policy may contain:

(1) Any exclusion, reduction, or limitation contained in the group policy or customarily used in individual policies issued by the insurer;

(2) Any provision permitted in this section;

(3) Any other provision not prohibited by law.

Any provision required or permitted in this section may be made a part of any converted policy by means of an endorsement or rider.

(K) The time limit specified in a converted policy for certain defenses with respect to any person who was covered by a group policy shall commence on the effective date of such person's coverage under the group policy.

(L) No insurer shall use deterioration of health as the basis for refusing to renew a converted policy.

(M) No insurer shall use age or health status as the basis for refusing to renew a converted policy.

(N) A converted policy made available pursuant to this section shall, if delivery of the policy is to be made in this state, comply with this section. If delivery of a converted policy is to be made in another state, it may be on a form offered by the insurer in the jurisdiction where the delivery is to be made and which provides benefits substantially in compliance with those required in a policy delivered in this state.

(O) As used in this section :

(1) "Base rate" means, as to any health benefit plan that is issued by an insurer in the individual market, the lowest premium rate for new or existing business prescribed by the insurer for the same or similar coverage under a plan or arrangement covering any individual of a group with similar case characteristics.

(2) "Federally eligible individual" means an eligible individual as defined in 45 C.F.R. 148.103.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999



Section 3923.123 - Association of insurers to provide group health coverage to qualified unemployed persons.

(A) As used in this section:

(1) "Association" means a voluntary unincorporated association of insurers formed for the sole purpose of enabling cooperative action to provide health coverage in accordance with this section.

(2) "Insurer" includes any insurance company authorized to do the business of sickness and accident insurance in this state and any health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code.

(3) "Insured" means a person covered under a group policy or contract issued pursuant to this section.

(4) "Qualified unemployed person" means one who became unemployed while a resident of this state from employment or self-employment and has since been continuously unemployed or is employed only so that the person does not have, or have a right to purchase, group health coverage. An individual who is, or who becomes, covered by medicare is not a qualified unemployed person. A person eligible for coverage under this section, who is also eligible for continuation of coverage under section 1751.53 or 3923.38 of the Revised Code, may elect either coverage, but not both. A person who elects continuation of coverage under either of such sections may, upon the termination of the continuation of coverage, elect any coverage available under this section.

(B) Any insurer may join with one or more other insurers, in an association, to offer, sell, and issue to a policyholder or subscriber selected by the association a policy or contract of group health coverage, covering residents of this state who are qualified unemployed persons and the spouses or dependents of such residents. The coverage shall be offered, issued, and administered in the name of the association. Membership in the association shall be open to any insurer and each insurer which participates shall be liable for a specified percentage of the risks. The policy or contract may be executed on behalf of the association by a duly authorized person.

(C) The persons eligible for coverage under the policy or contract shall be all residents of this state who are qualified unemployed persons and their spouses and dependents, subject to reasonable underwriting restrictions to be set forth in the plan of the association. The policy or contract may provide basic hospital and surgical coverage, basic medical coverage, major medical coverage, and any combination of these; provided that it shall not be required as a condition for obtaining major medical coverage that any basic coverage be taken.

(D) The association shall file with the superintendent of insurance any policy, contract, certificate, or other evidence of coverage, application, or other forms pertaining to such insurance together with the premium rates to be charged therefor. The superintendent may approve, disapprove, and withdraw approval of the forms in accordance with section 3923.02 of the Revised Code, or the premium rates if by reasonable assumptions such rates are excessive in relation to the benefits provided. In determining whether such rates by reasonable assumptions are excessive in relation to the benefits provided, the superintendent shall give due consideration to past and prospective claim experience, within and outside this state, and to fluctuations in such claim experience, to a reasonable risk charge, to contribution to surplus and contingency funds, to past and prospective expenses, both within and outside this state, and to all other relevant factors within and outside this state, including any differing operating methods of the insurers joining in the issuance of the policy or contract. In reviewing the forms the superintendent shall not be bound by the requirements of sections 3923.04 to 3923.07 of the Revised Code with respect to standard provisions to be included in sickness and accident policies or forms.

(E) The association may enroll eligible persons for coverage under the policy or contract through any person licensed by, or authorized under the law of, this state to sell the policies or contracts, or to enroll persons in the health plans, of any of the insurers participating in the association.

(F) The association shall file annually with the superintendent on such date and in such form as the superintendent may prescribe, a financial summary of its operations.

(G) The association may sue and be sued in its associate name and for such purposes only shall be treated as a domestic corporation. Service of process against such association made upon a managing agent, any member thereof, or any agent authorized by appointment to receive service of process, shall have the same force and effect as if such service had been made upon all members of the association.

(H) Under any policy issued as provided in this section, the policyholder, or such person as the policyholder shall designate, shall alone be a member of each domestic mutual insurance company joining in the issue of the policy and shall be entitled to one vote by virtue of such policy at the meetings of each such mutual insurance company. Notice of the annual meetings of each such mutual insurance company may be given by written notice to the policyholder or as otherwise prescribed in said policy.

Effective Date: 06-04-1997



Section 3923.13 - Blanket sickness and accident insurance.

Blanket sickness and accident insurance is that form of sickness and accident insurance covering special groups of persons as enumerated in one of the following divisions:

(A) Under a policy issued to any common carrier, which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier;

(B) Under a policy issued to an employer, who shall be deemed the policyholder, covering any group of employees defined by reference to exceptional hazards incident to such employment;

(C) Under a policy issued to a college, school, or other institution of learning, or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or teachers;

(D) Under a policy issued in the name of any volunteer fire department or first aid or other similar volunteer group, which shall be deemed the policyholder, covering all of the members of such department or group;

(E) Under a policy issued to any other substantially similar group which, in the discretion of the superintendent of insurance, may be subject to the issuance of a blanket sickness and accident policy.

An individual application is not required from a person covered under a blanket sickness or accident policy, nor is it necessary for the insurer to furnish each person a certificate.

All benefits under any blanket sickness and accident policy shall be payable to the person insured, or to his designated beneficiary, or to his estate, except that if the person insured is a minor, such benefits may be made payable to his parent, guardian, or other person actually supporting him.

This section does not affect the legal liability of policyholders for the death of, or injury to, any member of any such group.

Effective Date: 10-01-1953



Section 3923.14 - False statement in application - alteration of written application.

The falsity of any statement in the application for any policy of sickness and accident insurance shall not bar the right to recovery thereunder, or be used in evidence at any trial to recover upon such policy, unless it is clearly proved that such false statement is willfully false, that it was fraudulently made, that it materially affects either the acceptance of the risk or the hazard assumed by the insurer, that it induced the insurer to issue the policy, and that but for such false statement the policy would not have been issued.

No alteration of any written application for any such policy, by erasure, insertion, or otherwise, shall be made by any person other than the applicant without the written consent of said applicant, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

Effective Date: 07-01-1956



Section 3923.141 - Agent of the insurer.

Any person who solicits an application for, or for reinstatement of, a policy of sickness and accident insurance to insure any other person shall be considered the agent of the insurer and not of the insured in any controversy between the insured or his beneficiary and the insurer issuing or reinstating a policy upon such application or accepting or making a renewal of such policy.

Effective Date: 07-01-1956



Section 3923.15 - Unfair discrimination prohibited.

No insurer doing the business of sickness and accident insurance in this state shall make or permit any unfair discrimination between individuals of substantially the same hazard in the amount of premium rates charged for any policy or contract of such insurance or in the benefits payable thereunder. This section does not prohibit different premium rates, different benefits, or different underwriting procedure for individuals insured under group, franchise, or blanket plans of insurance, or for individuals insured under a policy issued to the head of a family as provided in section 3923.03 of the Revised Code.

Effective Date: 10-01-1953



Section 3923.16 - Misleading or deceptive advertising prohibited.

No insurer doing business in this state, and no insurance agent, solicitor, or broker, shall use in connection with the solicitation of sickness and accident insurance any advertising copy, advertising practice, or plan of solicitation which is materially misleading or deceptive. An advertising copy, advertising practice, or plan of solicitation is materially misleading or deceptive if, by implication or otherwise, it transmits information in such manner or of such substance that a prospective applicant for sickness and accident insurance may be led thereby to his material damage.

If, after due notice and hearing, the superintendent of insurance finds that any such advertising copy, advertising practice, or plan of solicitation is materially misleading or deceptive, he shall order the insurer, agent, solicitor, or broker using such copy, practice, or plan to cease such use. Upon making such a finding the superintendent may also, by order, suspend the certificate of authority of such insurer to transact business within this state, or suspend the license issued to such agent, solicitor, or broker, for a period of not more than ninety days.

If the superintendent finds, after due notice and hearing, that any authorized insurer, licensed insurance agent, licensed insurance solicitor, or licensed insurance broker has willfully violated any such order to cease, he may suspend or revoke the certificate of authority of such insurer, or the license issued to such agent, solicitor, or broker.

Effective Date: 07-01-1956



Section 3923.161 - Describing cancellability and renewability provisions clearly and with prominence or emphasis.

(A) No insurer doing business in this state, and no insurance agent, solicitor, or broker, shall, in connection with any advertising copy, advertising practice, or plan of solicitation, refer to noncancellation provisions of a sickness and accident insurance policy without successively describing the cancellability and the renewability provisions of the policy clearly and with equal prominence or emphasis.

(B) Violation of this section is an unfair and deceptive act or practice under section 3923.16 and sections 3901.19 to 3901.22 of the Revised Code.

(C) As used in this section, "advertising copy," "advertising practice," or "plan of solicitation" includes oral or written representations.

Effective Date: 01-01-1980



Section 3923.17 - Prohibition of rebates not to prohibit commissions or dividends.

The laws of this state prohibiting rebates do not prohibit any of the following:

(A) The payment of a commission or other compensation to any licensed agent or broker;

(B) Any insurer from allowing or returning to its participating policyholders dividends, savings, or unused premium deposits;

(C) Any insurer from returning or otherwise abating, in full or in part, the premiums of its policyholders out of surplus accumulated from nonparticipating insurance;

(D) The taking of a bona fide obligation, with interest at a rate not exceeding six per cent per annum, in the payment of any premium.

Effective Date: 10-01-1953



Section 3923.18 - Rights of insurer in defense of claim not waived.

The acknowledgment by an insurer of the receipt of notice given under any policy of sickness and accident insurance, or the furnishing by him of forms for filing proofs of loss, or his acceptance of such proofs, or his investigation of any claim thereunder, shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

Effective Date: 10-01-1953



Section 3923.19 - Benefits exempt from legal process - exception.

(A) Benefits under all policies of sickness and accident insurance are not liable to attachment or other process, or to be taken, appropriated, or applied by any legal or equitable process or by operation of law, either before or after payment of the benefits, to pay any liabilities of the person insured under any such policy to the extent that the benefits are reasonably necessary for the support of the debtor and any dependents of the debtor.

When a policy provides for a lump sum payment because of a dismemberment or other loss insured, the payment is exempt from execution by the insured's creditors.

(B)

(1) A payment under a stock bonus, pension, profitsharing, annuity, or similar plan or contract on account of illness, disability, death, age, or length of service, to the extent reasonably necessary for the support of the person who is the beneficiary of the plan or party to the contract and any dependents of the person, is not liable to attachment or other process, or to be taken, appropriated, or applied by any legal or equitable process or by operation of law, either before or after payment of the benefits, to pay any liabilities of the person unless all of the following apply:

(a) The plan or contract was established by or under the auspices of an insider that employed the person at the time the person's rights under the plan or contract arose.

(b) The payment is on account of age or length of service.

(c) The plan or contract does not qualify under section 401(a), 403(a), 403(b), or 408 of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended.

(2) When a plan or contract provides for a lump sum payment because of a dismemberment or other loss covered by the plan or contract, the payment is exempt from execution by the person's creditors.

Effective Date: 09-28-1979; 2008 SB281 09-30-2008



Section 3923.20 - Exemptions for certain insurance policies.

Sections 3923.01 to 3923.22, inclusive, of the Revised Code, do not apply to or affect:

(A)

(1) Any policy of liability insurance, with or without supplementary expense coverage therein;

(2) Any policy of motor vehicle liability insurance with supplementary coverage protecting the insured against loss where said insured has secured a judgment against a party for bodily injury or death as a result of a motor vehicle accident and where said judgment remains unsatisfied.

(3) Any policy of motor vehicle liability insurance with supplementary coverage which insures against the hazards which arise out of a motor vehicle accident as defined in section 4509.01(J) of the Revised Code.

(B) Any life insurance, endowment, or annuity policy or contract, or any contract supplemental thereto, which contains only such provisions relating to sickness and accident insurance as:

(1) Provide additional benefits in case of death or dismemberment by accident;

(2) Operate to safeguard such policy or contract against lapse, or to give a special surrender value or special benefit or annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the policy, contract, or supplemental contract.

Sections 3923.03 to 3923.07, inclusive, of the Revised Code, do not apply to those forms of sickness and accident policies enumerated in sections 3923.12 and 3923.13 of the Revised Code, provided that no such policy shall contain any provision relative to notice or proof of loss, or the time for paying benefits, or the time within which suit may be brought upon the policy, which in the opinion of the superintendent of insurance is less favorable to the insured than would be permitted by the standard provisions set forth in section 3923.04 of the Revised Code.

Effective Date: 08-30-1955



Section 3923.21 - Prohibition against delivery of policy on disapproved insurance form.

If, after notice and hearing, the superintendent of insurance finds that any insurer, insurance agent, solicitor, or broker has delivered or issued for delivery or use in this state any policy of sickness and accident insurance on a form which has been disapproved by the superintendent of insurance or has violated sections 3923.01 to 3923.22, inclusive, of the Revised Code, or an order of the superintendent made in accordance with such sections, the superintendent may suspend the authority of such insurer to transact business within this state for a period of not more than ninety days. In the case of an agent, solicitor, or broker the superintendent may suspend the license issued to such agent, solicitor, or broker for a period of not more than ninety days.

If the superintendent finds that any such insurer, insurance agent, solicitor, or broker has willfully done any of the acts referred to in the preceding paragraph he may revoke the license of such insurer, agent, solicitor, or broker for any such willful violation.

Effective Date: 09-29-1955



Section 3923.22 - Appeal - applicability of administrative procedure sections.

Any person, partnership, or corporation adversely affected by an order, finding, or determination of the superintendent of insurance may appeal to the court of common pleas of Franklin county in accordance with sections 119.01 to 119.13, inclusive, of the Revised Code. Said sections are also applicable to sections 3923.01 to 3923.22, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3923.23 - Reimbursement for services of licensed osteopath, optometrist, chiropractor or podiatrist.

Notwithstanding any provision of any certificate furnished by an insurer in connection with, or pursuant to any group sickness and accident insurance policy delivered, issued for delivery, renewed or used, in or outside this state, on or after the effective date of this amendment, July 1, 1980, and notwithstanding any provision of any policy of insurance delivered, issued for delivery, renewed or used, in or outside this state, on or after the effective date of this amendment, July 1, 1980, whenever such policy or certificate is subject to the jurisdiction of this state and provides for reimbursement for any service which may be legally performed by a person licensed in this state for the practice of osteopathy, optometry, chiropractic, or podiatry, reimbursement under such policy or certificate shall not be denied when such service is rendered by a person so licensed.

Effective Date: 07-01-1980



Section 3923.231 - Reimbursement for services of licensed psychologist.

Notwithstanding any provision of any certificate furnished by an insurer in connection with, or pursuant to any group sickness and accident insurance policy delivered, issued, renewed or used, in or outside this state, on or after the effective date of this amendment, July 1, 1980, and notwithstanding any provision of any policy of insurance delivered, issued for delivery, renewed or used, in or outside this state, on or after the effective date of this amendment, July 1, 1980, whenever such policy or certificate is subject to the jurisdiction of this state and provides for reimbursement for any service that may be legally performed by a person licensed in this state as a psychologist as defined in division (A) of section 4732.01 of the Revised Code, reimbursement under such policy or certificate shall not be denied when such service is rendered by a person so licensed who has received a doctorate of psychology or has a minimum of five years clinical experience.

Effective Date: 07-01-1980



Section 3923.232 - Reimbursement for services of licensed dentist.

Notwithstanding any provision of any certificate furnished by an insurer in connection with, or pursuant to any group sickness and accident insurance policy delivered, issued, renewed or used, in or outside this state, on or after the effective date of this amendment, July 1, 1980, and notwithstanding any provision of any policy of insurance delivered, issued for delivery, renewed or used, in or outside this state, on or after the effective date of this amendment, July 1, 1980, whenever such policy or certificate is subject to the jurisdiction of this state and provides for reimbursement for any service that may be legally performed by a person licensed in this state for the practice of dentistry, reimbursement under such policy or certificate shall not be denied when such service is rendered by a person so licensed.

Effective Date: 07-01-1980



Section 3923.233 - Reimbursement for services of certified nurse-midwife performing service in collaboration with licensed physician.

Notwithstanding any provision of any certificate furnished by an insurer in connection with or pursuant to any group sickness and accident insurance policy delivered, issued, renewed, or used, in or outside this state, on or after January 1, 1985, and notwithstanding any provision of any policy of insurance delivered, issued for delivery, renewed, or used, in or outside this state, on or after January 1, 1985, whenever the policy or certificate is subject to the jurisdiction of this state and provides for reimbursement for any service that may be legally performed by a certified nurse-midwife who is authorized under section 4723.42 of the Revised Code to practice nurse-midwifery, reimbursement under the policy or certificate shall not be denied to a certified nurse-midwife performing the service in collaboration with a licensed physician. The collaborating physician shall be identified on an insurance claim form.

The cost of collaboration with a certified nurse-midwife by a licensed physician as required under section 4723.43 of the Revised Code is a reimbursable expense.

The division of any reimbursement payment for services performed by a certified nurse-midwife between the nurse-midwife and the nurse-midwife's collaborating physician shall be determined and mutually agreed upon by the certified nurse-midwife and the physician. The division of fees shall not be considered a violation of division (B)(17) of section 4731.22 of the Revised Code. In no case shall the total fees charged exceed the fee the physician would have charged had the physician provided the entire service.

Effective Date: 09-10-1996



Section 3923.234 - Reimbursement for services of certified mechanotherapist.

Notwithstanding any provision of any certificate furnished by an insurer in connection with, or pursuant to any group sickness and accident insurance policy delivered, issued, renewed, or used, in or outside this state, on or after July 20, 1988, and notwithstanding any provision of any policy of insurance delivered, issued for delivery, renewed, or used, in or outside this state, on or after July 20, 1988, whenever the policy or certificate is subject to the jurisdiction of this state and provides for reimbursement for any service that may be legally performed by a mechanotherapist, who was issued a certificate as a mechanotherapist under section 4731.15 of the Revised Code and practices in accordance with rules adopted under section 4731.151 of the Revised Code, reimbursement under the policy or certificate shall not be denied when the service is rendered by a person so registered, but only if that person completed educational requirements in mechanotherapy on or before November 3, 1975.

As used in this section, "educational requirements" has the same meaning as in section 4731.151 of the Revised Code.

Effective Date: 04-30-1992



Section 3923.24 - Continuing coverage for dependent children.

(A) Notwithstanding section 3901.71 of the Revised Code, every certificate furnished by an insurer in connection with, or pursuant to any provision of, any group sickness and accident insurance policy delivered, issued for delivery, renewed, or used in this state on or after January 1, 1972, every policy of sickness and accident insurance delivered, issued for delivery, renewed, or used in this state on or after January 1, 1972, and every multiple employer welfare arrangement offering an insurance program, which provides that coverage of an unmarried dependent child of a parent or legal guardian will terminate upon attainment of the limiting age for dependent children specified in the contract shall also provide in substance both of the following:

(1) Once an unmarried child has attained the limiting age for dependent children, as provided in the policy, upon the request of the insured, the insurer shall offer to cover the unmarried child until the child attains twenty-eight years of age if all of the following are true:

(a) The child is the natural child, stepchild, or adopted child of the insured.

(b) The child is a resident of this state or a full-time student at an accredited public or private institution of higher education.

(c) The child is not employed by an employer that offers any health benefit plan under which the child is eligible for coverage.

(d) The child is not eligible for coverage under the medicaid program established under Chapter 5111. of the Revised Code or the medicare program established under Title XVIII of the "Social Security Act," 42 U.S.C. 1395.

(2) That attainment of the limiting age for dependent children shall not operate to terminate the coverage of a dependent child if the child is and continues to be both of the following:

(a) Incapable of self-sustaining employment by reason of mental retardation or physical handicap;

(b) Primarily dependent upon the policyholder or certificate holder for support and maintenance.

(B) Proof of such incapacity and dependence for purposes of division (A)(2) of this section shall be furnished by the policyholder or by the certificate holder to the insurer within thirty-one days of the child's attainment of the limiting age. Upon request, but not more frequently than annually after the two-year period following the child's attainment of the limiting age, the insurer may require proof satisfactory to it of the continuance of such incapacity and dependency.

(C) Nothing in this section shall require an insurer to cover a dependent child who is mentally retarded or physically handicapped if the contract is underwritten on evidence of insurability based on health factors set forth in the application, or if such dependent child does not satisfy the conditions of the contract as to any requirement for evidence of insurability or other provision of the contract, satisfaction of which is required for coverage thereunder to take effect. In any such case, the terms of the contract shall apply with regard to the coverage or exclusion of the dependent from such coverage. Nothing in this section shall apply to accidental death or dismemberment benefits provided by any such policy of sickness and accident insurance.

(D) Nothing in this section shall do any of the following:

(1) Require that any policy offer coverage for dependent children or provide coverage for an unmarried dependent child's children as dependents on the policy;

(2) Require an employer to pay for any part of the premium for an unmarried dependent child that has attained the limiting age for dependents, as provided in the policy;

(3) Require an employer to offer health insurance coverage to the dependents of any employee.

(E) This section does not apply to any policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, or vision care; coverage under a one-time-limited-duration policy of not longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of a workers' compensation or similar law; automobile medical-payment insurance; or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(F) As used in this section, "health benefit plan" has the same meaning as in section 3924.01 of the Revised Code and also includes both of the following:

(1) A public employee benefit plan;

(2) A health benefit plan as regulated under the "Employee Retirement Income Security Act of 1974," 29 U.S.C. 1001, et seq.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 12-20-1971

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §803.10.



Section 3923.241 - Public employee benefit plans - continuing coverage for dependent children.

(A) Notwithstanding section 3901.71 of the Revised Code, any public employee benefit plan that provides that coverage of an unmarried dependent child will terminate upon attainment of the limiting age for dependent children specified in the plan shall also provide in substance both of the following:

(1) Once an unmarried child has attained the limiting age for dependent children, as provided in the plan, upon the request of the employee, the public employee benefit plan shall offer to cover the unmarried child until the child attains twenty-eight years of age if all of the following are true:

(a) The child is the natural child, stepchild, or adopted child of the employee.

(b) The child is a resident of this state or a full-time student at an accredited public or private institution of higher education.

(c) The child is not employed by an employer that offers any health benefit plan under which the child is eligible for coverage.

(d) The child is not eligible for coverage under the medicaid program established under Chapter 5111. of the Revised Code or the medicare program established under Title XVIII of the "Social Security Act," 42 U.S.C. 1395.

(2) That attainment of the limiting age for dependent children shall not operate to terminate the coverage of a dependent child if the child is and continues to be both of the following:

(a) Incapable of self-sustaining employment by reason of mental retardation or physical handicap;

(b) Primarily dependent upon the plan member for support and maintenance.

(B) Proof of incapacity and dependence for purposes of division (A)(2) of this section shall be furnished to the public employee benefit plan within thirty-one days of the child's attainment of the limiting age. Upon request, but not more frequently than annually, the public employee benefit plan may require proof satisfactory to it of the continuance of such incapacity and dependency.

(C) Nothing in this section shall do any of the following:

(1) Require that any public employee benefit plan offer coverage for dependent children or provide coverage for an unmarried dependent child's children as dependents on the public employee benefit plan;

(2) Require an employer to pay for any part of the premium for an unmarried dependent child that has attained the limiting age for dependents, as provided in the plan;

(3) Require an employer to offer health insurance coverage to the dependents of any employee.

(D) This section does not apply to any public employee benefit plan covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, or vision care; coverage under a one-time-limited-duration policy of not longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of a workers' compensation or similar law; automobile medical-payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(E) As used in this section, "health benefit plan" has the same meaning as in section 3924.01 of the Revised Code and also includes both of the following:

(1) A public employee benefit plan;

(2) A health benefit plan as regulated under the "Employee Retirement Income Security Act of 1974," 29 U.S.C. 1001, et seq.

Added by 128th General AssemblyFile No.9,HB 1, §101.01,eff. 1/1/2010.



Section 3923.25 - Kidney dialysis benefits.

Every certificate furnished by an insurer in connection with, or pursuant to any provision of any group sickness and accident insurance policy delivered, issued for delivery, renewed, or used in this state, provided such policy was delivered, issued for delivery, or renewed on or after July 1, 1972, and every policy of sickness and accident insurance delivered, issued for delivery, renewed, or used in this state, provided such policy was delivered, issued for delivery, or renewed on or after July 1, 1972, which provides for kidney dialysis benefits, shall be deemed to include such benefits on an equal basis if the dialysis is performed on an out-patient basis. For purpose of this section, "out-patient basis" includes care rendered at any location whether or not at a hospital, upon approval by the attending physician.

Effective Date: 04-03-1972



Section 3923.26 - Coverage for newly born children from the moment of birth.

Every group policy or certificate of sickness and accident insurance delivered, issued for delivery, or renewed in this state providing coverage on an expense-incurred basis, and every individual policy of sickness and accident insurance delivered, issued for delivery, or renewed in this state which provides coverage on an expense-incurred basis, either of which makes coverage available for family members of the insured, shall, as to such family members' coverage, also provide that any sickness and accident insurance benefits applicable for children shall be payable with respect to a newly born child of the insured from the moment of birth.

The coverage for newly born children shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.

If payment of a specific premium is required to provide coverage for an additional child, the certificate or policy may require that notification of birth of a newly born child and payment of the required premium must be furnished to the insurer within thirty-one days after the date of birth in order to have the coverage continue beyond such period.

The requirements of this section apply to all such individual or group sickness and accident insurance policies delivered or issued for delivery in this state on or after January 1, 1975,. and all such individual or group sickness and accident insurance policies renewed in this state on or after January 1, 1978.

Effective Date: 06-30-1997



Section 3923.27 - Hospitalization coverage for mental illness.

No policy of sickness and accident insurance delivered, issued for delivery, or renewed in this state after August 26, 1976, including both individual and group policies, that provides hospitalization coverage for mental illness shall exclude such coverage for the reason that the insured is hospitalized in an institution or facility receiving tax support from the state, any municipal corporation, county, or joint county board, whether such institution or facility is deemed charitable or otherwise, provided the institution or facility or portion thereof is fully accredited by the joint commission on accreditation of hospitals or certified under Titles XVIII and XIX of the "Social Security Act of 1935," 79 Stat. 291, 42 U.S.C.A. 1395, as amended. The insurance coverage shall provide payment amounting to the lesser of either the full amount of the statutory charge for the cost of the services pursuant to section 5121.33 of the Revised Code or the benefits payable for the services under the applicable insurance policy. Insurance benefits for the coverage shall be paid so long as patients and their liable relatives retain their statutory liability pursuant to section 5121.33 of the Revised Code. Only that portion or per cent of the benefits shall be payable that has been assigned, or ordered to be paid, to the state or other appropriate provider for services rendered by the institution or facility.

Effective Date: 08-26-1976; 09-29-2005



Section 3923.28 - Outpatient coverage for mental or emotional disorders.

(A) Every policy of group sickness and accident insurance providing hospital, surgical, or medical expense coverage for other than specific diseases or accidents only, and delivered, issued for delivery, or renewed in this state on or after January 1, 1979, and that provides coverage for mental or emotional disorders, shall provide benefits for services on an outpatient basis for each eligible person under the policy who resides in this state for mental or emotional disorders, or for evaluations, that are at least equal to five hundred fifty dollars in any calendar year or twelve-month period. The services shall be legally performed by or under the clinical supervision of a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery; a psychologist licensed under Chapter 4732. of the Revised Code; a professional clinical counselor, professional counselor, or independent social worker licensed under Chapter 4757. of the Revised Code; or a clinical nurse specialist licensed under Chapter 4723. of the Revised Code whose nursing specialty is mental health, whether performed in an office, in a hospital, or in a community mental health facility so long as the hospital or community mental health facility is approved by the joint commission on accreditation of healthcare organizations, the council on accreditation for children and family services, or the rehabilitation accreditation commission.

(B) Outpatient benefits offered under division (A) of this section shall be subject to reasonable contract limitations and may be subject to reasonable deductibles and co-insurance costs. Persons entitled to such benefit under more than one service or insurance contract may be limited to a single five-hundred-fifty-dollar outpatient benefit for services under all contracts.

(C) In order to qualify for participation under division (A) of this section, every facility specified in such division shall have in effect a plan for utilization review and a plan for peer review and every person specified in such division shall have in effect a plan for peer review. Such plans shall have the purpose of ensuring high quality patient care and effective and efficient utilization of available health facilities and services.

(D) Nothing in this section shall be construed to require an insurer to pay benefits which are greater than usual, customary, and reasonable.

(E)

(1) Services performed under the clinical supervision of a health care professional identified in division (A) of this section, in order to be reimbursable under the coverage required in division (A) of this section, shall meet both of the following requirements:

(a) The services shall be performed in accordance with a treatment plan that describes the expected duration, frequency, and type of services to be performed;

(b) The plan shall be reviewed and approved by the health care professional every three months.

(2) Payment of benefits for services reimbursable under division (E)(1) of this section shall not be restricted to services described in the treatment plan or conditioned upon standards of clinical supervision that are more restrictive than standards of a health care professional described in division (A) of this section, which at least equal the requirements of division (E)(1) of this section.

(F) The benefits provided by this section for mental and emotional disorders shall not be reduced by the cost of benefits provided pursuant to section 3923.281 of the Revised Code for diagnostic and treatment services for biologically based mental illnesses. This section does not apply to benefits for diagnostic and treatment services for biologically based mental illnesses.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001; 03-30-2007



Section 3923.281 - Sickness and accident policies - biologically based mental illness.

(A) As used in this section:

(1) "Biologically based mental illness" means schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, and panic disorder, as these terms are defined in the most recent edition of the diagnostic and statistical manual of mental disorders published by the American psychiatric association.

(2) "Policy of sickness and accident insurance" has the same meaning as in section 3923.01 of the Revised Code, but excludes any hospital indemnity, medicare supplement, long-term care, disability income, one-time-limited-duration policy of not longer than six months, supplemental benefit, or other policy that provides coverage for specific diseases or accidents only; any policy that provides coverage for workers' compensation claims compensable pursuant to Chapters 4121. and 4123. of the Revised Code; and any policy that provides coverage to beneficiaries enrolled in Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, known as the medical assistance program or medicaid, as provided by the Ohio department of job and family services under Chapter 5111. of the Revised Code.

(B) Notwithstanding section 3901.71 of the Revised Code, and subject to division (E) of this section, every policy of sickness and accident insurance shall provide benefits for the diagnosis and treatment of biologically based mental illnesses on the same terms and conditions as, and shall provide benefits no less extensive than, those provided under the policy of sickness and accident insurance for the treatment and diagnosis of all other physical diseases and disorders, if both of the following apply:

(1) The biologically based mental illness is clinically diagnosed by a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery; a psychologist licensed under Chapter 4732. of the Revised Code; a professional clinical counselor, professional counselor, or independent social worker licensed under Chapter 4757. of the Revised Code; or a clinical nurse specialist licensed under Chapter 4723. of the Revised Code whose nursing specialty is mental health.

(2) The prescribed treatment is not experimental or investigational, having proven its clinical effectiveness in accordance with generally accepted medical standards.

(C) Division (B) of this section applies to all coverages and terms and conditions of the policy of sickness and accident insurance, including, but not limited to, coverage of inpatient hospital services, outpatient services, and medication; maximum lifetime benefits; copayments; and individual and family deductibles.

(D) Nothing in this section shall be construed as prohibiting a sickness and accident insurance company from taking any of the following actions:

(1) Negotiating separately with mental health care providers with regard to reimbursement rates and the delivery of health care services;

(2) Offering policies that provide benefits solely for the diagnosis and treatment of biologically based mental illnesses;

(3) Managing the provision of benefits for the diagnosis or treatment of biologically based mental illnesses through the use of pre-admission screening, by requiring beneficiaries to obtain authorization prior to treatment, or through the use of any other mechanism designed to limit coverage to that treatment determined to be necessary;

(4) Enforcing the terms and conditions of a policy of sickness and accident insurance.

(E) An insurer that offers any policy of sickness and accident insurance is not required to provide benefits for the diagnosis and treatment of biologically based mental illnesses pursuant to division (B) of this section if all of the following apply:

(1) The insurer submits documentation certified by an independent member of the American academy of actuaries to the superintendent of insurance showing that incurred claims for diagnostic and treatment services for biologically based mental illnesses for a period of at least six months independently caused the insurer's costs for claims and administrative expenses for the coverage of all other physical diseases and disorders to increase by more than one per cent per year.

(2) The insurer submits a signed letter from an independent member of the American academy of actuaries to the superintendent of insurance opining that the increase described in division (E)(1) of this section could reasonably justify an increase of more than one per cent in the annual premiums or rates charged by the insurer for the coverage of all other physical diseases and disorders.

(3) The superintendent of insurance makes the following determinations from the documentation and opinion submitted pursuant to divisions (E)(1) and (2) of this section:

(a) Incurred claims for diagnostic and treatment services for biologically based mental illnesses for a period of at least six months independently caused the insurer's costs for claims and administrative expenses for the coverage of all other physical diseases and disorders to increase by more than one per cent per year.

(b) The increase in costs reasonably justifies an increase of more than one per cent in the annual premiums or rates charged by the insurer for the coverage of all other physical diseases and disorders.

Any determination made by the superintendent under this division is subject to Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 03-30-2007; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 3923.282 - Health coverage plans - biologically based mental illness.

(A) As used in this section:

(1) "Biologically based mental illness" means schizophrenia, schizoaffective disorder, major depressive disorder, bipolar disorder, paranoia and other psychotic disorders, obsessive-compulsive disorder, and panic disorder, as these terms are defined in the most recent edition of the diagnostic and statistical manual of mental disorders published by the American psychiatric association.

(2) "Plan of health coverage" includes any private or public employer group self-insurance plan that provides payment for health care benefits for other than specific diseases or accidents only, which benefits are not provided by contract with a sickness and accident insurer or health insuring corporation.

(B) Notwithstanding section 3901.71 of the Revised Code, and subject to division (F) of this section, each plan of health coverage shall provide benefits for the diagnosis and treatment of biologically based mental illnesses on the same terms and conditions as, and shall provide benefits no less extensive than, those provided under the plan of health coverage for the treatment and diagnosis of all other physical diseases and disorders, if both of the following apply:

(1) The biologically based mental illness is clinically diagnosed by a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery; a psychologist licensed under Chapter 4732. of the Revised Code; a professional clinical counselor, professional counselor, or independent social worker licensed under Chapter 4757. of the Revised Code; or a clinical nurse specialist licensed under Chapter 4723. of the Revised Code whose nursing specialty is mental health.

(2) The prescribed treatment is not experimental or investigational, having proven its clinical effectiveness in accordance with generally accepted medical standards.

(C) Division (B) of this section applies to all coverages and terms and conditions of the plan of health coverage, including, but not limited to, coverage of inpatient hospital services, outpatient services, and medication; maximum lifetime benefits; copayments; and individual and family deductibles.

(D) This section does not apply to a plan of health coverage if federal law supersedes, preempts, prohibits, or otherwise precludes its application to such plans. This section does not apply to long-term care, hospital indemnity, disability income, or medicare supplement plans of health coverage, or to any other supplemental benefit plans of health coverage.

(E) Nothing in this section shall be construed as prohibiting an employer from taking any of the following actions in connection with a plan of health coverage:

(1) Negotiating separately with mental health care providers with regard to reimbursement rates and the delivery of health care services;

(2) Managing the provision of benefits for the diagnosis or treatment of biologically based mental illnesses through the use of pre-admission screening, by requiring beneficiaries to obtain authorization prior to treatment, or through the use of any other mechanism designed to limit coverage to that treatment determined to be necessary;

(3) Enforcing the terms and conditions of a plan of health coverage.

(F) An employer that offers a plan of health coverage is not required to provide benefits for the diagnosis and treatment of biologically based mental illnesses in combination with benefits for the treatment and diagnosis of all other physical diseases and disorders as described in division (B) of this section if both of the following apply:

(1) The employer submits documentation certified by an independent member of the American academy of actuaries to the superintendent of insurance showing that incurred claims for diagnostic and treatment services for biologically based mental illnesses for a period of at least six months independently caused the employer's costs for claims and administrative expenses for the coverage of all other physical diseases and disorders to increase by more than one per cent per year.

(2) The superintendent of insurance determines from the documentation and opinion submitted pursuant to division (F) of this section, that incurred claims for diagnostic and treatment services for biologically based mental illnesses for a period of at least six months independently caused the employer's costs for claims and administrative expenses for the coverage of all other physical diseases and disorders to increase by more than one per cent per year.

Any determination made by the superintendent under this division is subject to Chapter 119. of the Revised Code.

Effective Date: 03-30-2007



Section 3923.29 - Outpatient, inpatient, and intermediate primary care benefits for alcoholism.

(A) Every policy of group sickness and accident insurance providing hospital, surgical, or medical expense coverage for other than specific diseases or accidents only, and delivered, issued for delivery, or renewed in this state on or after January 1, 1979, shall provide for each eligible person under the policy who resides in this state, outpatient, inpatient, and intermediate primary care benefits for alcoholism that are at least equal to five hundred fifty dollars in any calendar year or twelve month period. The services shall be legally performed by or under the clinical supervision of a licensed physician or a licensed psychologist, whether performed in an office, in a hospital, in a community mental health facility, or in an alcoholism treatment facility so long as the hospital, community mental health facility, or alcoholism treatment facility is approved by the joint commission on accreditation of hospitals or certified by the department of health.

(B) The benefits mandated by division (A) of this section shall be subject to reasonable contract limitations and may be subject to reasonable deductibles and co-insurance costs. Persons entitled to such benefit under more than one service or insurance contract may be limited to a single five hundred fifty dollar benefit for services under all contracts.

(C) For an eligible person, who receives treatment for alcoholism from an approved or certified alcoholism treatment facility, to remain entitled to the benefits mandated by division (A) of this section, a licensed physician or a licensed psychologist shall every three months certify that such person needs to continue utilizing such treatment.

(D) In order to qualify for participation under division (A) of this section, every facility specified in such division shall have in effect a plan for utilization review and a plan for peer review and every person specified in such division shall have in effect a plan for peer review. Such plans shall have the purpose of ensuring high quality patient care and effective and efficient utilization of available health facilities and services. Such person or facility shall also have in effect a program of rehabilitation or a program of rehabilitation and detoxification.

(E) Nothing in this section shall be construed to require an insurer to pay benefits which are greater than usual, customary, and reasonable.

Effective Date: 09-05-2001



Section 3923.30 - Requiring provision of coverage of treatment of mental or nervous disorders and alcoholism.

Every person, the state and any of its instrumentalities, any county, township, school district, or other political subdivisions and any of its instrumentalities, and any municipal corporation and any of its instrumentalities, which provides payment for health care benefits for any of its employees resident in this state, which benefits are not provided by contract with an insurer qualified to provide sickness and accident insurance, or a health insuring corporation, shall include the following benefits in its plan of health care benefits commencing on or after January 1, 1979:

(A) If such plan of health care benefits provides payment for the treatment of mental or nervous disorders, then such plan shall provide benefits for services on an outpatient basis for each eligible employee and dependent for mental or emotional disorders, or for evaluations, that are at least equal to the following:

(1) Payments not less than five hundred fifty dollars in a twelve-month period, for services legally performed by or under the clinical supervision of a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery; a psychologist licensed under Chapter 4732. of the Revised Code; a professional clinical counselor, professional counselor, or independent social worker licensed under Chapter 4757. of the Revised Code; or a clinical nurse specialist licensed under Chapter 4723. of the Revised Code whose nursing specialty is mental health, whether performed in an office, in a hospital, or in a community mental health facility so long as the hospital or community mental health facility is approved by the joint commission on accreditation of healthcare organizations, the council on accreditation for children and family services, or the rehabilitation accreditation commission;

(2) Such benefit shall be subject to reasonable limitations, and may be subject to reasonable deductibles and co-insurance costs.

(3) In order to qualify for participation under this division, every facility specified in this division shall have in effect a plan for utilization review and a plan for peer review and every person specified in this division shall have in effect a plan for peer review. Such plans shall have the purpose of ensuring high quality patient care and effective and efficient utilization of available health facilities and services.

(4) Such payment for benefits shall not be greater than usual, customary, and reasonable.

(5)

(a) Services performed by or under the clinical supervision of a health care professional identified in division (A)(1) of this section, in order to be reimbursable under the coverage required in division (A) of this section, shall meet both of the following requirements:

(i) The services shall be performed in accordance with a treatment plan that describes the expected duration, frequency, and type of services to be performed;

(ii) The plan shall be reviewed and approved by the health care professional every three months.

(b) Payment of benefits for services reimbursable under division (A)(5)(a) of the section shall not be restricted to services described in the treatment plan or conditioned upon standards of a licensed physician or licensed psychologist, which at least equal the requirements of division (A)(5)(a) of this section.

(B) Payment for benefits for alcoholism treatment for outpatient, inpatient, and intermediate primary care for each eligible employee and dependent that are at least equal to the following:

(1) Payments not less than five hundred fifty dollars in a twelve-month period for services legally performed by or under the clinical supervision of a health care professional identified in division (A)(1) of this section, whether performed in an office, or in a hospital or a community mental health facility or alcoholism treatment facility so long as the hospital, community mental health facility, or alcoholism treatment facility is approved by the joint commission on accreditation of hospitals or certified by the department of health;

(2) The benefits provided under this division shall be subject to reasonable limitations and may be subject to reasonable deductibles and co-insurance costs.

(3) A health care professional shall every three months certify a patient's need for continued services performed by such facilities.

(4) In order to qualify for participation under this division, every facility specified in this division shall have in effect a plan for utilization review and a plan for peer review and every person specified in this division shall have in effect a plan for peer review. Such plans shall have the purpose of ensuring high quality patient care and efficient utilization of available health facilities and services. Such person or facilities shall also have in effect a program of rehabilitation or a program of rehabilitation and detoxification.

(5) Nothing in this section shall be construed to require reimbursement for benefits which is greater than usual, customary, and reasonable.

(C) The benefits provided by division (A) of this section for mental and emotional disorders shall not be reduced by the cost of benefits provided pursuant to section 3923.282 of the Revised Code for diagnostic and treatment services for biologically based mental illness. This section does not apply to benefits for diagnostic and treatment services for biologically based mental illnesses.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001; 03-30-2007



Section 3923.301 - Requiring provision of coverage for services of certified nurse-midwife performing service in collaboration with licensed physician.

Every person, the state and any of its instrumentalities, any county, township, school district, or other political subdivision and any of its instrumentalities, and any municipal corporation and any of its instrumentalities that provides payment for health care benefits for any of its employees resident in this state, which benefits are not provided by contract with an insurer qualified to provide sickness and accident insurance or a health insuring corporation, and that includes reimbursement for any service that may be legally performed by a certified nurse-midwife who is authorized under section 4723.42 of the Revised Code to practice nurse-midwifery, shall not deny reimbursement to a certified nurse-midwife performing the service if the service is performed in collaboration with a licensed physician. The collaborating physician shall be identified on the claim form.

The cost of collaboration with a certified nurse-midwife by a licensed physician as required under section 4723.43 of the Revised Code is a reimbursable expense.

The division of any reimbursement payment for services performed by a certified nurse-midwife between the nurse-midwife and the nurse-midwife's collaborating physician shall be determined and mutually agreed upon by the certified nurse-midwife and the physician. The division of fees shall not be considered a violation of division (B)(17) of section 4731.22 of the Revised Code. In no case shall the total fees charged exceed the fee the physician would have charged had the physician provided the entire service.

Effective Date: 06-04-1997



Section 3923.31 - Right to rescind individual policy of sickness and accident insurance.

(A)

(1) A policyholder has the right to rescind an individual policy of sickness and accident insurance delivered or issued for delivery in this state at least until midnight of the tenth day after the date on which the policyholder receives the policy, by returning the policy to the insurer or an agent of the insurer. No reason need be stated for the return or the rescission.

(2) The policy may provide that the coverage shall be in force during any period prior to its return, and that a pro rata portion of the premium is chargeable for the coverage. The charge shall be apportioned on a per diem basis only, and may not be loaded or weighted in any way to require the policyholder to pay, or penalize the policyholder for exercising the right of rescission under this section. A policy that provides for such pro rata coverage may also provide that the right of rescission terminates if, prior to exercising such right, the policyholder makes a claim for benefits. A policy that does not provide for such coverage is void from the beginning when returned. Any premium paid by a policyholder who returns a policy under this section, in excess of a charge permitted under this division, shall be promptly refunded to the policyholder.

(B) The policy is deemed returned, if, within the period of time specified by the insurer in accordance with division (A) of this section, the policyholder mails the policy to the insurer or agent, or delivers, or causes the delivery of, the policy to the insurer or agent.

(C) A notice of the policyholder's rights under this section shall be printed prominently on the first page of the policy or attached thereto. The notice shall specify how and where the policyholder may return the policy.

(D) This section does not apply to any single-premium nonrenewable policy.

Effective Date: 07-01-1980



Section 3923.32 - Right of family member to continue coverage after subscriber's death or upon change in marital relation to subscriber.

(A) Every individual family sickness and accident insurance policy that provides hospital, surgical, and medical expense benefits or hospital confinement indemnity benefits, and that is delivered or issued for delivery in this state on or after January 1, 1981, shall provide covered family members the right to continue such coverage upon the death of the named insured and upon the divorce, the annulment or dissolution of marriage, or the legal separation of the spouse from the named insured. Such right shall not exist with respect to any covered family member who is eligible for medicare or any other similar federal or state health insurance program, or in the event the coverage terminates for nonpayment of premium, nonrenewal of the policy, or the expiration of the term for which the policy is issued.

(B) In the case of the divorce, annulment, or dissolution of marriage, or legal separation of the spouse from the named insured, the insurer shall satisfy the right to the continuation of coverage under this section by issuing either a converted or separate policy with the person who exercises the conversion right designated as the named insured. In the case of the death of the named insured, the insurer may satisfy the right to the continuation of the coverage under this section by continuing the original policy with the person who exercises the right of continuation designated as the named insured or by issuing either a converted or separate policy with the person who exercises the conversion right designated as the named insured. Where continuation of coverage or conversion is made in the name of the spouse of the named insured, such coverage may, at the option of the spouse, include covered dependent children for whom the spouse has responsibility for care and support.

(C) Coverage continued through the issuance of a converted or separate policy shall consist of a form of coverage then being offered by the insurer as a conversion policy in the jurisdiction where the person exercising the conversion right resides that most nearly approximates the coverage of the policy from which conversion is exercised. Continued and converted coverages shall contain renewal provisions that are not less favorable to the insured than those contained in the policy from which the conversion is made, except that the person who exercises the right of conversion is not entitled to have included a right to renew the coverage after the attainment of the age of eligibility for medicare or any other similar federal or state health insurance program.

(D) The eligible covered family member exercising the continuation or conversion right must notify the insurer and make payment of the applicable premium within thirty-one days following the date such coverage otherwise terminates as specified in the policy or contract from which continuation or conversion is being exercised.

(E) Coverage shall be provided through continuation or conversion without additional evidence of insurability, and shall not impose any preexisting condition limitations or other contractual time limitations other than those remaining unexpired under the policy or contract from which continuation or conversion is exercised.

(F) Benefits otherwise payable under a converted or separate policy may be reduced:

(1) So they are not, during the first policy year of the converted or separate policy, in excess of those that would have been payable had the coverage under the policy from which conversion is exercised not terminated; and

(2) By the amount of benefits, if any, payable as to the same loss under the policy from which conversion is exercised.

(G) Any probationary or waiting period set forth in the converted or separate policy is deemed to commence on the effective date of the applicant's coverage under the original policy.

Effective Date: 10-06-1980



Section 3923.33 - Medicare supplement policy definitions.

As used in section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code:

(A) "Applicant" means:

(1) In the case of an individual medicare supplement policy, the person who seeks to contract for insurance benefits; and

(2) In the case of a group medicare supplement policy, the proposed certificate holder.

(B) "Certificate" means, for purposes of section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code, any certificate delivered or issued for delivery in this state under a group medicare supplement policy.

(C) "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

(D) "Direct response insurance policy" means a medicare supplement policy or certificate marketed without the direct involvement of an insurance agent.

(E) "Issuer" includes insurance companies, fraternal benefit societies, health insuring corporations, and any other entities delivering or issuing for delivery in this state medicare supplement policies or certificates.

(F) "Medicare" means the "Health Insurance for the Aged Act," Title XVIII of the Social Security Amendments of 1965, 79 Stat. 291, 42 U.S.C.A. 1395, as then constituted or later amended.

(G) "Medicare supplement policy" means a group or individual policy of sickness and accident insurance or a subscriber contract of health insuring corporations or any other issuers, other than a policy issued pursuant to a contract under section 1876 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A., 1395mm, as amended, or an issued policy under any demonstration project specified in 42 U.S.C.A. 1395ss(g)(1), which is advertised, marketed, or designed primarily as a supplement to reimbursements under medicare for the hospital, medical, or surgical expenses of persons eligible for medicare.

(H) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

Effective Date: 06-04-1997



Section 3923.331 - Statutes applicable to medicare supplement policies.

(A) Except as otherwise provided in the Revised Code, section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code shall apply to:

(1) All medicare supplement policies delivered or issued for delivery in this state on or after the effective date of this amendment; and

(2) All certificates issued under group medicare supplement policies, which certificates are delivered or issued for delivery in this state on or after the effective date of this amendment.

(B) Section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code shall not apply to a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(C) Except as otherwise provided in division (D) of section 3923.334 of the Revised Code, section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to medicare eligible persons, which policies are not marketed or held to be medicare supplement policies or benefit plans.

Effective Date: 03-03-1996



Section 3923.332 - Standards for policy provisions of medicare supplement policies and certificates.

(A) No medicare supplement policy or certificate in force in this state shall contain benefits that duplicate benefits provided by medicare.

(B) Notwithstanding section 3923.04 of the Revised Code or any other provision of law of this state, a medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(C) The superintendent of insurance shall adopt reasonable rules to establish specific standards for policy provisions of medicare supplement policies and certificates. The standards shall be in addition to and in accordance with applicable laws of this state, including sections 3923.03 to 3923.09 of the Revised Code. No requirement in Title XVII [17] or XXXIX [39] of the Revised Code relating to minimum required policy benefits, other than the minimum standards contained in section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code, shall apply to medicare supplement policies and certificates. The standards may cover, but are not limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions, and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

(D) The superintendent shall adopt reasonable rules to establish minimum standards for benefits, claims payment, advertising and marketing practices and compensation arrangements, and reporting practices, for medicare supplement policies and certificates.

(E) The superintendent may adopt from time to time such reasonable rules as are necessary to conform medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms and certificate forms and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases; and

(6) Establishing standards for medicare select policies and certificates.

(F) The superintendent may adopt reasonable rules that specify prohibited policy provisions not otherwise specifically authorized by any provision in the Revised Code that, in the opinion of the superintendent, are unjust, unfair, or unfairly discriminatory to any person insured or proposed to be insured under a medicare supplement policy or certificate.

Effective Date: 01-31-1992



Section 3923.333 - Benefits to be reasonable in relation to premium charged.

Medicare supplement policies shall return to policyholders benefits that are reasonable in relation to the premium charged. The superintendent of insurance shall issue reasonable rules to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health insuring corporation on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

Effective Date: 06-04-1997



Section 3923.334 - Outline of coverage delivered at time application is made.

(A) In order to provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate shall be delivered in this state, unless an outline of coverage is delivered to the applicant at the time application is made.

(B) The superintendent of insurance shall prescribe the format and content of the outline of coverage required by division (A) of this section. For purposes of this section, "format" means style, arrangements and overall appearance, including such items as the size, color and prominence of type, and arrangement of text and captions. The outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums, and disclosure of the existence of any automatic renewal premium increases based on the age of the policyholder or certificate holder;

(3) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(C) The superintendent may prescribe by rule a standard form and the contents of an informational brochure for persons eligible for medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare. Except in the case of direct response insurance policies, the superintendent may require by rule that the informational brochure be provided to any prospective insureds eligible for medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the superintendent may require by rule that the prescribed brochure be provided upon request to any prospective insureds eligible for medicare, but in no event later than the time of policy delivery.

(D) The superintendent may adopt rules for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages, for all sickness and accident insurance policies and subscriber contracts sold to persons eligible for medicare, other than:

(1) Medicare supplement policies; or

(2) Disability income policies.

(E) The superintendent may adopt reasonable rules to govern the full and fair disclosure of information in connection with the replacement of sickness and accident insurance policies, subscriber contracts, or certificates by persons eligible for medicare.

Effective Date: 03-03-1996



Section 3923.335 - Right to return policy or certificate and have premium refunded.

Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner.

Effective Date: 01-31-1992



Section 3923.336 - Review and approval of advertisement by superintendent.

(A) Each issuer of medicare supplement policies or certificates in this state shall provide a copy of any medicare supplement advertisement intended for use in this state, whether through written or electronic media, to the superintendent of insurance for review and approval.

(B) The superintendent shall adopt rules to carry out the purposes of this section.

Effective Date: 01-31-1992



Section 3923.337 - Rules.

All rules adopted pursuant to section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code shall be subject to Chapter 119. of the Revised Code.

Effective Date: 01-31-1992



Section 3923.338 - Orders of superintendent.

In addition to any other applicable penalties for violations of Title XVII [17] or XXXIX [39] of the Revised Code, the superintendent of insurance, pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, may issue an order requiring issuers violating any provision of section 3923.33 or sections 3923.331 to 3923.339 of the Revised Code or rules adopted pursuant to those sections to do either or both of the following:

(A) Cease marketing any medicare supplement policy or certificate in this state that is related directly or indirectly to the violation;

(B) Take such actions as are necessary to comply with section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code.

Effective Date: 01-31-1992



Section 3923.339 - Severability.

If any provision of section 3923.33 or sections 3923.331 to 3923.339 of the Revised Code or the application thereof to any person or circumstances is for any reason held to be invalid, the remainder of section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code and the application of such remainder to other persons or circumstances shall not be affected thereby.

Effective Date: 01-31-1992



Section 3923.36 - Excluding coverage of illness or injury covered by workers' compensation.

No sickness and accident insurance policy shall be construed to exclude illness or injury upon the ground that the insured might have elected to have such illness or injury covered by workers' compensation under division (A)(3) of section 4123.01 of the Revised Code unless the policy clearly excludes work or occupational related illness or injury or the policy, or a separate writing signed by the insured, informs the insured that such coverage is excluded and may be available to the subscriber under workers' compensation as the sole proprietor of a business, a member of a partnership, or an officer of a family farm corporation.

Effective Date: 10-13-1983



Section 3923.37 - Prohibiting exclusion or reduction of benefits because of benefits payable under supplemental policy.

(A) No individual or group sickness and accident insurance policy shall be delivered, issued for delivery, or renewed in this state that excludes or reduces the benefits payable to or on behalf of an insured because benefits are also payable or have been paid under a supplemental sickness and accident policy to which all of the following apply:

(1) The policy covers a specified disease or a limited plan of coverage.

(2) The policy is specifically designed, advertised, represented, and sold as a supplement to other basic sickness and accident insurance coverage.

(3) The entire premium for the policy is paid by the insured, the insured's family, or the insured's guardian.

(B) This section applies to supplemental sickness and accident policies irrespective of the mode or channel of premium payment to the insurer or of any reduction in the premium by virtue of the insured's membership in any organization or the insured's status as an employee.

Effective Date: 10-13-1983



Section 3923.38 - Continuing policy upon termination of employment.

(A) As used in this section:

(1) "Group policy" includes any group sickness and accident policy or contract delivered, issued for delivery, or renewed in this state on or after June 28, 1984, and any private or public employer self-insurance plan or other plan that provides, or provides payment for, health care benefits for employees resident in this state other than through an insurer or health insuring corporation, to which both of the following apply:

(a) The policy insures employees for hospital, surgical, or major medical insurance on an expense incurred or service basis, other than for specified diseases or for accidental injuries only.

(b) The policy is in effect and covers an eligible employee at the time the employee's employment is terminated.

(2) "Eligible employee" includes only an employee to whom all of the following apply:

(a) The employee has been continuously insured under a group policy or under the policy and any prior similar group coverage replaced by the policy, during the entire three-month period preceding the termination of the employee's employment.

(b) The employee did not voluntarily terminate the employee's employment and the termination of employment is not a result of any gross misconduct on the part of the employee.

(c) The employee is not, and does not become, covered by or eligible for coverage by medicare under Title XVIII of the Social Security Act, as amended.

(d) The employee is not, and does not become, covered by or eligible for coverage by any other insured or uninsured arrangement that provides hospital, surgical, or medical coverage for individuals in a group and under which the person was not covered immediately prior to such termination. A person eligible for continuation of coverage under this section, who is also eligible for coverage under section 3923.123 of the Revised Code, may elect either coverage, but not both. A person who elects continuation of coverage may elect any coverage available under section 3923.123 of the Revised Code upon the termination of the continuation of coverage.

(3) "Group rate" means, in the case of an employer self-insurance or other health benefits plan, the average monthly cost per employee, over a period of at least twelve months, of the operation of the plan that would represent a group insurance rate if the same coverage had been provided under a group sickness and accident insurance policy.

(B) A group policy shall provide that any eligible employee may continue the employee's hospital, surgical, and medical insurance under the policy, for the employee and the employee's eligible dependents, for a period of twelve months after the date that the insurance coverage would otherwise terminate by reason of the termination of the employee's employment. Each certificate of coverage, or other notice of coverage, issued to employees under the policy shall include a notice of the employee's privilege of continuation.

(C) All of the following apply to the continuation of coverage required under division (B) of this section:

(1) Continuation need not include dental, vision care, or any other benefits provided under the policy in addition to its hospital, surgical, or major medical benefits.

(2) The employer shall notify the employee of the right of continuation at the time the employer notifies the employee of the termination of employment. The notice shall inform the employee of the amount of contribution required by the employer under division (C)(4) of this section.

(3) The employee shall file a written election of continuation with the employer and pay the employer the first contribution required under division (C)(4) of this section. The request and payment must be received by the employer no later than the earlier of any of the following dates:

(a) Thirty-one days after the date on which the employee's coverage would otherwise terminate;

(b) Ten days after the date on which the employee's coverage would otherwise terminate, if the employer has notified the employee of the right of continuation prior to such date;

(c) Ten days after the employer notifies the employee of the right of continuation, if the notice is given after the date on which the employee's coverage would otherwise terminate.

(4) The employee must pay to the employer, on a monthly basis, in advance, the amount of contribution required by the employer. The amount required shall not exceed the group rate for the insurance being continued under the policy on the due date of each payment.

(5) The employee's privilege to continue coverage and the coverage under any continuation ceases if any of the following occurs:

(a) The employee ceases to be an eligible employee under division (A)(2)(c) or (d) of this section;

(b) A period of twelve months expires after the date that the employee's insurance under the policy would otherwise have terminated because of the termination of employment;

(c) The employee fails to make a timely payment of a required contribution, in which event the coverage shall cease at the end of the coverage for which contributions were made;

(d) The policy is terminated, or the employer terminates participation under the policy, unless the employer replaces the coverage by similar coverage under another group policy or other group health arrangement.

If the employer replaces the policy with similar group health coverage, all of the following apply:

(i) The member shall be covered under the replacement coverage, for the balance of the period that the member would have remained covered under the terminated coverage if it had not been terminated.

(ii) The minimum level of benefits under the replacement coverage shall be the applicable level of benefits of the policy replaced reduced by any benefits payable under the policy replaced.

(iii) The policy replaced shall continue to provide benefits to the extent of its accrued liabilities and extensions of benefits as if the replacement had not occurred.

(D) This section does not apply to an employer's self-insurance plan if federal law supersedes, preempts, prohibits, or otherwise precludes its application to such plans.

(E) An employer shall notify the insurer if the employee elects continuation of coverage under this section. The insurer may require the employer to provide documentation if the employee elects continuation of coverage and is seeking premium assistance for the continuation of coverage under the "American Recovery and Investment Act of 2009," Pub. L. No. 111-5 , 123 Stat. 115. The director of insurance shall publish guidance for employers and insurers regarding the contents of such documentation.

Amended by 128th General AssemblyFile No.9,HB 1, §105.10, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §120.10, eff. 1/1/2010.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 4/1/2009.

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §9



Section 3923.381 - Continuing coverage under group policy when reservist is called or ordered to active duty.

(A) As used in this section:

(1) "Eligible person" means any person who, at the time a reservist is called or ordered to active duty, is covered under a group policy and is either of the following:

(a) An employee who is a reservist called or ordered to active duty;

(b) The spouse or a dependent child of an employee described in division (A)(1)(a) of this section.

(2) "Group policy" includes any group sickness and accident insurance policy that satisfies all of the following:

(a) The policy is delivered, issued for delivery, or renewed in this state on or after April 17, 1991.

(b) The policy covers employees for hospital, surgical, or major medical insurance on an expense incurred or service basis, other than for specified diseases or accidental injuries only.

(c) The policy is in effect and covers an eligible person at the time a reservist is called or ordered to active duty.

(3) "Reservist" means a member of a reserve component of the armed forces of the United States. "Reservist" includes a member of the Ohio national guard.

(B) Every group policy shall provide that any eligible person may continue the coverage under the policy for a period of eighteen months after the date on which the coverage would otherwise terminate because the reservist is called or ordered to active duty.

(C)

(1) An eligible person may extend the eighteen-month period of continuation of coverage to a thirty-six-month period of continuation of coverage, if any of the following occurs during the eighteen-month period:

(a) The death of the reservist;

(b) The divorce or separation of a reservist from the reservist's spouse;

(c) The cessation of dependency of a child pursuant to the terms of the policy.

(2) The thirty-six-month period of continuation of coverage is deemed to begin on the date on which the coverage would otherwise terminate because the reservist is called or ordered to active duty.

(3) The employer may begin the thirty-six-month period on the date of any occurrence described in division (C)(1) of this section.

(D) All of the following apply to any continuation of coverage, or the extension of any continuation of coverage, provided under division (B) or (C) of this section:

(1) The continuation of coverage shall provide the same benefits as those provided to any similarly situated eligible person who is covered under the same group policy and an employee who has not been called or ordered to active duty.

(2) An employer shall notify each employee of the right of continuation of coverage at the time of employment. At the time the reservist is called or ordered to active duty, the employer shall notify each eligible person of the requirements for the continuation of coverage.

(3) Each certificate of coverage issued by an insurer to an employee under the group policy shall include a notice of the eligible person's right of continuation of coverage.

(4) An eligible person shall file a written election of continuation of coverage with the employer and pay the employer the first contribution required under division (D)(5) of this section. The written election and payment must be received by the employer no later than thirty-one days after the date on which the eligible person's coverage would otherwise terminate. If the employer notifies the eligible person of the right of continuation of coverage after the date on which the eligible person's coverage would otherwise terminate, the written election and payment must be received by the employer no later than thirty-one days after the date of the notification.

(5)

(a) Except as provided in division (D)(5)(b) or (c) of this section, the eligible person shall pay to the employer, on a monthly basis and in advance, the amount of contribution required by the employer. The amount shall not exceed one hundred two per cent of the group rate for the coverage being continued under the group policy on the due date of each payment.

(b) The employer may pay a portion or all of the eligible person's contribution.

(c) A reservist called or ordered to active duty for less than thirty-one days shall not be required to pay more than the eligible person's contribution, if any, for the coverage.

(E) The eligible person's right to any continuation of coverage, or the extension of any continuation of coverage, provided under division (B) or (C) of this section ceases on the date on which any of the following occurs:

(1) The eligible person, whether as an employee or otherwise, enrolls in another group policy or other group health plan or arrangement that does not contain any exclusion or limitation with respect to any preexisting condition of that eligible person. For purposes of division (E)(1) of this section, a group policy or other group health plan or arrangement does not include the civilian health and medical program of the uniformed services as defined in Public Law 99-661 , 100 Stat. 3898 (1986), 10 U.S.C.A. 1072.

(2) The period of either eighteen months provided under division (B) of this section or thirty-six months provided under division (C) of this section expires.

(3) The eligible person fails to make a timely payment of a required contribution, in which case the coverage ceases at the end of the period of coverage for which contributions were made.

(4) The group policy, or participation under the group policy, is terminated, unless the employer, in accordance with division (F) of this section, replaces the coverage with similar coverage under another group policy or other group health plan or arrangement.

(F) If the employer replaces the group policy with similar coverage as described in division (E)(4) of this section, both of the following apply:

(1) The eligible person is covered under the replacement coverage for the balance of the period that the eligible person would have remained covered under the terminated coverage if it had not been terminated.

(2) The level of benefits under the replacement coverage is the same as the level of benefits provided to any similarly situated eligible person who is covered under the group policy and an employee who has not been called or ordered to active duty.

(G) Upon the reservist's release from active duty and return to employment for the employer by whom the reservist was employed at the time of being called or ordered to active duty, both of the following apply:

(1) Every eligible person is entitled, without any waiting period, to coverage under the employer's group policy that is in effect at the time of the reservist's return to employment.

(2) Every eligible person is entitled to all benefits under the group policy described in division (G)(1) of this section from the date of the original coverage under the policy.

(H)

(1) No insurer shall fail to provide for a continuation of coverage, or an extension of a continuation of coverage, in a group policy as required by and in accordance with the terms and conditions set forth under this section.

(2) No insurer shall fail to issue a certificate of coverage in compliance with division (D)(3) of this section.

(3) No employer shall fail to provide an employee or eligible person with notice of the right to a continuation of coverage under a group policy in accordance with division (D)(2) of this section.

(I) Whoever violates division (H)(1), (2), or (3) of this section is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

Effective Date: 09-18-1997



Section 3923.382 - Continuing coverage under group plan when reservist is called or ordered to active duty.

(A) As used in this section:

(1) "Eligible person" means any person who, at the time a reservist is called or ordered to active duty, is covered under a group plan and is either of the following:

(a) An employee who is a reservist called or ordered to active duty;

(b) The spouse or a dependent child of an employee described in division (A)(1)(a) of this section.

(2) "Group plan" includes any private or public employer self-insurance plan that satisfies all of the following:

(a) The plan is established or modified in this state on or after April 17, 1991.

(b) The plan provides, or provides payment for, health benefits for employees resident in this state other than through an insurer or health insuring corporation.

(c) The plan is in effect and covers an eligible person at the time a reservist is called or ordered to active duty.

(3) "Group rate" means the average monthly cost per employee, over a period of at least twelve months of the operation of a group plan, that would represent a group insurance rate if the same coverage had been provided under a group sickness and accident insurance policy.

(4) "Reservist" means a member of a reserve component of the armed forces of the United States. "Reservist" includes a member of the Ohio national guard.

(B) Every group plan shall provide that any eligible person may continue the coverage under the plan for a period of eighteen months after the date on which the coverage would otherwise terminate because the reservist is called or ordered to active duty.

(C)

(1) An eligible person may extend the eighteen-month period of continuation of coverage to a thirty-six-month period of continuation of coverage, if any of the following occurs during the eighteen-month period:

(a) The death of the reservist;

(b) The divorce or separation of a reservist from the reservist's spouse;

(c) The cessation of dependency of a child pursuant to the terms of the plan.

(2) The thirty-six-month period of continuation of coverage is deemed to begin on the date on which the coverage would otherwise terminate because the reservist is called or ordered to active duty.

(3) The employer may begin the thirty-six-month period on the date of any occurrence described in division (C)(1) of this section.

(D) All of the following apply to any continuation of coverage, or the extension of any continuation of coverage, provided under division (B) or (C) of this section:

(1) The continuation of coverage shall provide the same benefits as those provided to any similarly situated eligible person who is covered under the same group plan and an employee who has not been called or ordered to active duty.

(2) An employer shall notify each employee of the right of continuation of coverage at the time of employment. At the time the reservist is called or ordered to active duty, the employer shall notify each eligible person of the requirements for the continuation of coverage.

(3) Each certificate or other evidence of coverage issued by an employer to an employee under the group plan shall include a notice of the eligible person's right of continuation of coverage.

(4) An eligible person shall file a written election of continuation of coverage with the employer and pay the employer the first contribution required under division (D)(5) of this section. The written election and payment must be received by the employer no later than thirty-one days after the date on which the eligible person's coverage would otherwise terminate. If the employer notifies the eligible person of the right of continuation of coverage after the date on which the eligible person's coverage would otherwise terminate, the written election and payment must be received by the employer no later than thirty-one days after the date of the notification.

(5)

(a) Except as provided in division (D)(5)(b) or (c) of this section, the eligible person shall pay to the employer, on a monthly basis and in advance, the amount of contribution required by the employer. The amount shall not exceed one hundred two per cent of the group rate for the coverage being continued under the group plan on the due date of each payment.

(b) The employer may pay a portion or all of the eligible person's contribution.

(c) A reservist called or ordered to active duty for less than thirty-one days shall not be required to pay more than the eligible person's contribution if any, for the coverage.

(E) The eligible person's right to any continuation of coverage, or the extension of any continuation of coverage, provided under division (B) or (C) of this section ceases on the date on which any of the following occurs:

(1) The eligible person, whether as an employee or otherwise, enrolls in another group plan or other group health plan or arrangement that does not contain any exclusion or limitation with respect to any preexisting condition of that eligible person. For purposes of division (E)(1) of this section, a group plan or other group health plan or arrangement does not include the civilian health and medical program of the uniformed services as defined in Public Law 99-661 , 100 Stat. 3898 (1986), 10 U.S.C.A. 1072.

(2) The period of either eighteen months provided under division (B) of this section or thirty-six months provided under division (C) of this section expires.

(3) The eligible person fails to make a timely payment of a required contribution, in which case the coverage ceases at the end of the period of coverage for which contributions were made.

(4) The group plan, or participation under the group plan, is terminated, unless the employer, in accordance with division (F) of this section, replaces the coverage with similar coverage under another group plan or other group health plan or arrangement.

(F) If the employer replaces the group plan with similar coverage as described in division (E)(4) of this section, both of the following apply:

(1) The eligible person is covered under the replacement coverage for the balance of the period that the person would have remained covered under the terminated coverage if it had not been terminated.

(2) The level of benefits under the replacement coverage is the same as the level of benefits provided to any similarly situated eligible person who is covered under the group plan and an employee who has not been called or ordered to active duty.

(G) Upon the reservist's release from active duty and the reservist's return to employment for the employer by whom the reservist was employed at the time the reservist was called or ordered to active duty, both of the following apply:

(1) Every eligible person is entitled, without any waiting period, to coverage under the employer's group plan that is in effect at the time of the reservist's return to employment.

(2) Every eligible person is entitled to all benefits under the group plan described in division (G)(1) of this section from the date of the original coverage under the plan.

(H)

(1) No employer shall fail to provide for a continuation of coverage, or an extension of a continuation of coverage, in a group plan as required by and in accordance with the terms and conditions set forth under this section.

(2) No employer shall fail to issue a certificate or other evidence of coverage in compliance with division (D)(3) of this section.

(3) No employer shall fail to provide an employee or eligible person with notice of the right to a continuation of coverage under a group plan in accordance with division (D)(2) of this section.

(I) Whoever violates division (H)(1), (2), or (3) of this section is deemed to have engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(J) This section does not apply to a group plan that is superseded, preempted, prohibited, or otherwise precluded by federal law.

Effective Date: 09-18-1997



Section 3923.39 - Consolidated corporation cancelling individual policy for nonpayment.

(A) As used in this section:

(1) "Consolidated corporation" means any mutual insurance company that merged or consolidated with a hospital service association.

(2) "Individual policy" means a policy other than a policy issued pursuant to section 3923.11, 3923.12, or 3923.13 of the Revised Code.

(3) "Individual policyholder" means a person who is an insured under an individual policy.

(4) "Cancel" means any cancellation, denial of renewal, lapse, or other termination of coverage of an individual policyholder of a consolidated corporation on the ground of nonpayment of a policy payment.

(5) "Notice of cancellation" means a notice by a consolidated corporation of an intention to cancel an individual policy on the ground of nonpayment of a policy payment.

(6) "Extenuating circumstances" means circumstances that excuse an individual policyholder's failure to pay a policy payment after the mailing of a notice of cancellation under this section and include, but are not limited to, any of the following:

(a) Hospitalization;

(b) Incapacity or incompetency;

(c) Continuous absence from the address to which the notice was addressed for a period of time, including the date on which the notice was delivered to the address, of not more than sixty days from the date on which the notice was mailed.

(7) "Medicare supplement policy" has the same meaning as in section 3923.33 of the Revised Code.

(B) If a consolidated corporation does not receive a policy payment due from a policyholder on an individual policy on or before the due date shown on a billing mailed to the policyholder, the consolidated corporation may cancel the policyholder's coverage by mailing a notice of cancellation to the policyholder at his last known address.

No cancellation for nonpayment of a policy payment shall take effect until not less than fifteen days have passed since the date of mailing of a notice of cancellation.

An individual policyholder whose coverage is terminated for nonpayment may apply for reinstatement of coverage within sixty days after the date the notice of cancellation is mailed. The consolidated corporation shall reinstate the coverage, continuous from the date of cancellation, if it determines that the policyholder's failure to pay was due to extenuating circumstances, and the policyholder pays the payment required for reinstatement of coverage. A consolidated corporation shall establish an appeals procedure that will enable the policyholder to present the reasons why the consolidated corporation should reconsider the cancellation and reinstate the coverage.

The notice of cancellation shall advise the policyholder of the policyholder's rights to appeal the cancellation of coverage and of the amount of payment that will be required to reinstate the coverage.

(C) No individual policyholder of a consolidated corporation shall be billed either by a hospital or the consolidated corporation for rendered health care services adjudged unnecessary by a utilization review mechanism recognized by the consolidated corporation or the hospital, provided such individual policyholder has acted in good faith. The contract between the consolidated corporation and the hospital may specify the conditions under which the consolidated corporation or the hospital shall sustain the loss of revenue.

(D) Notwithstanding the provisions of section 3941.47 of the Revised Code, a medicare supplement policy issued or renewed by a consolidated corporation to an individual policyholder may not provide for the denial or reduction of benefits under such policy when services are provided at or by a hospital which does not have a contractual relationship with such consolidated corporation.

Effective Date: 10-01-1987



Section 3923.40 - Coverage of adopted children.

No individual or group policy of sickness and accident insurance that makes family coverage available may be delivered, issued for delivery, or renewed in this state on or after January 1, 1989, unless the policy covers adopted children of the insured on the same basis as other dependents.

The coverage required by this section is subject to the requirements and restrictions set forth in section 3924.51 of the Revised Code.

Effective Date: 06-30-1997



Section 3923.41 - Long-term care insurance definitions.

As used in sections 3923.41 to 3923.48 of the Revised Code:

(A) "Long-term care insurance" means any insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than one year for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. "Long-term care insurance" includes group and individual annuities and life insurance policies or riders that provide directly or supplement long-term care benefits, and policies or riders that provide for payment of benefits based on cognitive impairment or the loss of functional capacity. "Long-term care insurance" includes group and individual policies or riders whether issued by insurers, fraternal benefit societies, or health insuring corporations. "Long-term care insurance" includes qualified long-term care insurance contracts. "Long-term care insurance" does not include any insurance policy that is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

With regard to life insurance, "long-term care insurance" does not include life insurance policies that accelerate the death benefits specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement; that provide the option of a lump sum payment for those benefits; and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

Notwithstanding any other provision contained in sections 3923.41 to 3923.48 of the Revised Code, any product advertised, marketed, or offered as long-term care insurance shall be subject to sections 3923.41 to 3923.48 of the Revised Code.

(B) "Applicant" means either of the following:

(1) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits;

(2) In the case of a group long-term care insurance policy, the proposed certificate holder.

(C) "Certificate" means any certificate issued under a group long-term care insurance policy that has been delivered, issued for delivery, or used in or outside this state.

(D) "Group long-term care insurance" means a long-term care insurance policy that is delivered or issued for delivery in this state to any of the following:

(1) One or more employers or labor organizations, or a trust or the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, established for either of the following:

(a) Employees or former employees or a combination thereof;

(b) Members of the labor organization, or former members of the labor organization, or a combination thereof.

(2) Any professional, trade, or occupational association for its members or former or retired members, or a combination thereof, if the association satisfies both of the following requirements:

(a) It is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation.

(b) It is maintained in good faith for purposes other than obtaining insurance.

(3) An association or trust of the trustees of a fund established, created, or maintained for the benefit of members of one or more associations that meets the requirements of section 3923.43 of the Revised Code;

(4) A group other than as described in divisions (D)(1), (2), and (3) of this section about whom the superintendent of insurance finds that all of the following are true:

(a) The issuance of the group policy is not contrary to the best interest of the public.

(b) The issuance of the group policy would result in economies of acquisition or administration.

(c) The benefits of the group policy are reasonable in relation to the premiums charged.

(E) "Policy" means any policy, contract, rider, or endorsement delivered, issued for delivery, or used in or outside this state by an insurer, fraternal benefit society, or health insuring corporation.

(F)

(1) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" means an individual or group insurance contract of which all of the following are true pursuant to division (b) of section 7702B of the "Internal Revenue Code of 1986," 26 U.S.C. 7702B, as amended:

(a) The only insurance protection provided under the contract is coverage of qualified long-term care services including payments made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(b) The contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the "Social Security Act," 42 U.S.C. 1395 et seq., as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The contract may pay or reimburse expenses that are reimbursable under Title XVIII of the Social Security Act as a secondary payer. A contract may allow payments to be made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

(c) The contract is guaranteed renewable, within the meaning of division (b)(1)(C) of section 7702B of the "Internal Revenue Code of 1986," 26 U.S.C. 7702B, as amended.

(d) The contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in division (F)(1)(e) of this section.

(e) All refunds of premiums, and all policy holder dividends or similar amounts, under the contract shall be applied to a reduction in future premiums or to increase future benefits, except that a refund in the event of death of the insured or in the event of a complete surrender or cancellation of the contract shall not exceed the aggregate premiums paid under the contract.

(f) The contract meets the consumer protection provisions set forth in division (g) of section 7702B of the "Internal Revenue Code of 1986," 26 U.S.C. 7702B, as amended.

(2) "Qualified long-term care insurance contract" or "federally tax-qualified long-term care insurance contract" also means the portion of a life insurance contract that provides long-term care insurance coverage by a rider or as part of the contract and that satisfies the requirements of divisions (b) and (e) of section 7702B of the Internal Revenue Code of 1986, 26 U.S.C 7702B, as amended.

(G) "State long-term care partnership program" or "partnership program" means a program established under division (b) of section 1917 of the "Social Security Act," 42 U.S.C. 1396p, as amended.

(H) "Insurance agent" or "agent" means a person licensed under Chapter 3905. of the Revised Code to sell, solicit, or negotiate insurance.

(I) "Insurer" means any person authorized under Title XXXIX of the Revised Code to engage in the business of insurance in this state or any health insuring corporation authorized under Chapter 1751. of the Revised Code to do business in this state that issues long-term care insurance policies or certificates.

Effective Date: 06-04-1997; 2007 HB100 09-10-2007



Section 3923.42 - Citing provisions - applicability.

(A) Sections 3923.41 to 3923.48 of the Revised Code may be cited as the "long-term care insurance act."

(B) Sections 3923.41 to 3923.48 of the Revised Code do not supersede the obligations of entities subject to these sections to comply with the substance of other applicable insurance laws insofar as they do not conflict with these sections, except that section 3923.33 and sections 3923.331 to 3923.339 of the Revised Code and rules intended to apply to medicare supplement insurance policies do not apply to long-term care insurance. A policy that is not advertised, marketed, or offered as long-term care insurance need not meet the requirements of sections 3923.41 to 3923.48 of the Revised Code.

Effective Date: 01-31-1992



Section 3923.43 - Evidence to be filed by long-term care insurance association.

(A) Prior to advertising, marketing, or offering a policy within this state, the association or the insurer of the association described in division (D)(3) of section 3923.41 of the Revised Code, shall file evidence with the superintendent of insurance that the association has at the outset a minimum of one hundred persons and has been organized and maintained in good faith for purposes other than that of obtaining insurance, has been in active existence for at least one year, and has a constitution and bylaws that provide all of the following:

(1) The association holds regular meetings not less than annually to further the purposes of the members;

(2) Except for credit unions, the association collects dues or solicits contributions from members;

(3) The association's members have voting privileges and representation on the governing board and committees of the association.

(B) Thirty days after the evidence filing, the association is deemed to satisfy the organizational requirements listed in division (A) of this section unless the superintendent makes a specific finding that the association does not satisfy the organizational requirements.

Effective Date: 2007 HB100 09-10-2007



Section 3923.44 - Standards for full and fair disclosure for sale of long-term care insurance policies.

(A) The superintendent of insurance, pursuant to Chapter 119. of the Revised Code, may adopt rules that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of coverage, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms. Such rules may include provisions related to the state long-term care partnership program, including, but not limited to, requirements related to offers to exchange partnership program policies for previously issued policies and for consumer disclosures related to the state long-term care partnership program.

(B) No long-term care insurance policy shall:

(1) Be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) Contain a provision establishing a new waiting period if existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder;

(3) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care;

(4) Use a definition of "preexisting condition" that is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(5) Exclude coverage for a loss or confinement that is the result of a preexisting condition unless the loss or confinement begins within six months following the effective date of coverage of an insured person.

(C) The superintendent may extend the limitation periods set forth in divisions (B)(4) and (5) of this section as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(D) "Preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in division (B)(5) of this section expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in division (B)(5) of this section.

(E)

(1) No long-term care insurance policy shall do any of the following:

(a) Condition eligibility for any institutional benefits on a requirement of prior hospitalization;

(b) Condition eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care;

(c) Condition eligibility for any institutional benefits, other than waiver of premium or post-confinement, post-acute care, or recuperative benefits, on a requirement of prior institutionalization.

(2) Every long-term care insurance policy that conditions eligibility for noninstitutional benefits on the prior receipt of institutional care is subject to both of the following:

(a) The policy shall not require a prior institutional stay of more than thirty days.

(b) The policy shall provide that eligibility for noninstitutional benefits shall be established by the alternative of a period of hospitalization of not more than three days.

(3) No long-term care insurance policy, except for the policy described in division (E)(2) of this section, shall condition eligibility for noninstitutional benefits on the requirement of prior hospitalization.

(4) No long-term care insurance policy that provides benefits only following institutionalization shall condition the benefits upon admission to a facility for the same or related conditions within a period of less than thirty days after discharge from the institution.

(F) A long-term care insurance policy that provides post-confinement, post-acute care, or recuperative benefits shall state any limitations or conditions on eligibility for benefits, including any required period of prior institutionalization as permitted in division (E)(1)(c) of this section, in a separate paragraph of the policy or certificate and shall label that paragraph "Limitations or Conditions on Eligibility for Benefits."

(G) The superintendent, pursuant to Chapter 119. of the Revised Code, may adopt rules establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the rule.

(H)

(1) A person insured under a long-term care insurance policy may return the policy or certificate in accordance with the procedures and requirements provided for individual policyholders under section 3923.31 of the Revised Code, except that the person has thirty days from the date of delivery to return the policy or certificate and have the premium refunded.

(2) A notice of the policyholder's or certificate holder's rights under division (H)(1) of this section and section 3923.31 of the Revised Code shall be printed prominently on the first page of the policy or certificate or attached to the policy or certificate.

(I) Except as provided in division (M) of this section, an outline of coverage and a notice that consumer information is available from the department of insurance under section 3923.49 of the Revised Code shall be delivered to a prospective applicant for long-term care insurance at the time of the initial solicitation through means that prominently direct the attention of the prospective applicant to the outline of coverage, the purpose of the outline of coverage, and the notice. In the case of agent solicitations, the agent shall deliver the outline of coverage and notice prior to the presentation of an application or enrollment form. In the case of direct response solicitations, the insurer shall deliver the outline of coverage and notice in conjunction with any application or enrollment form. The superintendent shall prescribe by rule the content and format of the outline of coverage and notice, including the style, overall appearance, size, color and prominence of type, and the arrangement of text and captions. The outline of coverage shall include all of the following:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3) A statement of the terms under which the individual policy or certificate or the group policy or certificate may be renewed and the terms under which cancellation is permitted, including any reservation in the policy of a right to change premiums. Continuation or conversion provisions of group long-term care insurance shall be specifically described.

(4) A description of the terms under which the policy or certificate may be returned and the premium refunded;

(5) A brief description of the relationship of the cost of care and benefits;

(6) A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy or group master policy should be consulted to determine governing contractual provisions;

(7) A statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long-term care insurance contract.

(J) A certificate issued pursuant to a group long-term care insurance policy that is delivered, issued for delivery, or used in or outside this state shall include all of the following:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3) A statement that the group master policy determines governing contractual provisions.

(K) If an individual life insurance policy provides long-term care benefits within the policy or by rider, a policy summary shall be delivered to an applicant for the policy at the time of policy delivery. In the case of direct response solicitations, the insurer shall deliver the policy summary to the applicant upon the applicant's request. If no such request is made, the insurer shall deliver the policy summary no later than at the time of policy delivery. In addition to any other information required by this section, the policy summary shall include all of the following:

(1) A statement that explains how the terms of the policy that provide benefits for long-term care insurance affect the other terms of the policy, including how the payment of these benefits would reduce the death benefits payable by the policy;

(2) A description of the amount of benefits for long-term care insurance that is available under the policy, the length of time these benefits could be paid by the policy, and any guaranteed lifetime benefits provided by the policy, for each insured under the policy;

(3) A statement of the exclusions, reductions, and limitations on benefits for long-term care insurance that are contained in the policy;

(4) A statement of the effects of exercising other rights under the policy;

(5) A statement of the guarantees, if any, with respect to the policy costs of providing benefits for long-term care insurance;

(6) A statement of all current and projected maximum lifetime benefits;

(7) A statement of whether long-term care inflation protection is available under the policy.

(L) During the time when a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, the insurer shall provide a monthly report to the policyholder. The report shall include all of the following:

(1) A description of all benefits for long-term care insurance that were paid by the policy during that month;

(2) An explanation of any changes in the policy, including death benefits or cash values due to the payout of long-term care benefits;

(3) A statement of the amount of benefits for long-term care insurance that is still available under the policy.

(M) In case of a policy issued to a group defined in division (D)(1) of section 3923.41 of the Revised Code, an outline of coverage shall not be required to be delivered, provided that the information described in division (I) of this section is contained in other materials relating to enrollment and, upon request, these other materials are made available to the superintendent.

(N)

(1) Policies that are intended to qualify under the state long-term care partnership program shall comply with all state and federal requirements applicable to policies issued in connection with the state long-term care partnership program.

(2)

(a) For policies intended to qualify under the state long-term care partnership program, the agent or insurer shall deliver to the applicant a long-term care partnership policy disclosure form along with the outline of coverage specified in division (I) of this section.

(b) In the case of a policy issued to a group where an outline of coverage is not delivered, the long-term care partnership policy disclosure form is delivered with enrollment forms.

(c) In the case of a life insurance policy that offers long-term care insurance within the policy or as a rider, the disclosure form is provided with the policy summary.

(O) No insurer shall issue a policy intended to qualify as a state partnership program policy that fails to satisfy the following inflation protection requirements:

(1) For a person who is less than sixty-one years of age as of the date of purchase of the policy, the policy provides annual inflation protection of at least three per cent compounded annually per year or a rate, compounded annually, that is equal to the annual consumer price index.

(2) For a person who is at least sixty-one years of age but less than seventy-six years of age as of the date of purchase of the policy, the policy provides annual inflation protection of at least three per cent simple or a rate equal to the annual consumer price index.

(3) For a person who is at least seventy-six years of age as of the date of purchase of the policy, the policy may provide inflation protection.

(P) As used in this section, "consumer price index" means consumer price index for all urban consumers, U.S. city average, all items, as determined by the bureau of labor statistics of the United States department of labor.

(Q) For purposes of division (O) of this section, the superintendent may approve an alternative index to be used in place of the consumer price index.

(R) The superintendent shall prescribe by rule pursuant to Chapter 119. of the Revised Code the content and format of the state long-term care partnership program policy disclosure form required by division (N)(2) of this section.

(S) No policy may be advertised, marketed, or offered as long-term care insurance unless it complies with sections 3923.41 to 3923.48 of the Revised Code.

(T) The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to establish minimum standards for marketing practices, agent compensation, agent testing, and reporting practices for long-term care insurance.

Effective Date: 07-01-1993; 2007 HB100 09-10-2007



Section 3923.441 - Rescission of long-term care policy for misrepresentation.

(A) Except as otherwise provided in division (C) of this section and notwithstanding division (B) of section 3923.04 of the Revised Code, no insurer shall rescind a long-term care insurance policy or certificate or deny an otherwise valid claim based upon a misrepresentation by the applicant without adhering to one of the following:

(1) For a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim if the insurer can demonstrate that the insured misrepresented facts that were material to the insurer's offer of coverage to the insured.

(2) For a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim if the insurer can demonstrate that the insured misrepresented facts that were both material to the insurer's offer of coverage to the insured and that pertain to the condition for which the insured sought benefits.

(3) After a policy or certificate has been in force for at least two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim if the insurer can demonstrate that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health in the insured's application for the policy.

(B) No insurer shall recover from the insured benefits that were paid under a long-term care insurance policy or certificate prior to the rescission of the policy or certificate pursuant to this section.

(C) In the event of the death of the insured, the remaining death benefits under a life insurance policy that accelerates benefits for long-term care are governed by section 3923.04 of the Revised Code.

Effective Date: 2007 HB100 09-10-2007



Section 3923.442 - Offer of nonforfeiture benefit option with long-term care policy.

(A)

(1) Except as provided in division (B) of this section, no insurer shall deliver or issue for delivery a long-term care insurance policy or certificate in this state without offering the policyholder or certificate holder the option of purchasing a nonforfeiture benefit.

(2) An insurer's offer of a nonforfeiture benefit pursuant to this section may be in the form of a rider that is attached to the policy.

(3) If the policyholder or certificate holder declines the nonforfeiture benefit offered pursuant to this section, the insurer shall provide a contingent benefit upon lapse that shall be available for a period of time specified in the policy or certificate following a substantial increase in premium rates.

(B)

(1) For a group long-term care insurance policy, the insurer shall make the offer required by division (A) of this section to the group policyholder.

(2) For a group long-term care insurance policy as defined by division (D)(4) of section 3923.41 of the Revised Code, other than to a continuing care retirement community or other similar entity, the insurer shall make the offer required by division (A) of this section to each proposed certificate holder.

(C) The superintendent of insurance may adopt rules specifying the type of nonforfeiture benefits insurers may offer as part of long-term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in division (A) of this section.

Effective Date: 2007 HB100 09-10-2007



Section 3923.443 - Training required for agents selling long-term care policies.

(A)

(1) No agent shall sell, solicit, or negotiate long-term care insurance on or after September 1, 2008, without completing an initial eight-hour partnership program training course as described in division (B) of this section.

(2)

(a) Any agent that sells, solicits, or negotiates any long-term care insurance shall complete at least four hours of continuing education in every twenty-four-month period commencing on the first day of January of the year immediately following the year of the issuance of the agent's license.

(b) No agent shall fail to complete the continuing education requirements in division (A)(2)(a) of this section in the twenty-four-month period described in that division.

(B) The initial training course and continuing education required under division (A) of this section may be approved by the superintendent of insurance as continuing education courses under sections 3905.481 to 3905.486 of the Revised Code and shall consist of combined topics related to long-term care insurance, long-term care services, and state long-term care insurance partnership programs, including all of the following:

(1) State and federal regulations and requirements and the relationship between state long-term care insurance partnership programs and other public and private coverage of long-term care services, including medicaid;

(2) Available long-term care services and providers;

(3) Changes or improvements in long-term care services or providers;

(4) Alternatives to the purchase of private long-term care insurance;

(5) The effect of inflation on benefits and the importance of inflation protection;

(6) Consumer suitability standards and guidelines;

(7) Any other topics required by the superintendent.

(C) The initial training and continuing education required by division (A) of this section shall not include training that is specific to a particular insurer or company product or that includes any sales or marketing information, materials, or training other than those required by state or federal law.

(D) A resident agent shall satisfy the training and continuing education required by division (A) of this section by completing long-term care courses that are approved by the superintendent. A nonresident agent may satisfy the training and continuing education required by division (A) of this section by completing the training requirements in any other state, provided that the course is approved for credit by the insurance department of that state prior to the agent taking the course.

(E) Each insurer shall obtain records of the initial training and continuing education completed by agents of that insurer pursuant to division (A) of this section as well as the training completed by the insurer's agents concerning the distribution of the insurer's partnership program policies and shall make those records available to the superintendent upon request.

(F) Each insurer shall maintain records with respect to the training of its agents concerning the distribution of the insurer's partnership program policies. Each insurer shall provide documentation to the superintendent that will allow the superintendent to provide assurance to the director of job and family services that agents have received the training required by this section and that agents have demonstrated an understanding of the partnership program policies and their relationship to public and private coverage of long-term care in this state, including medicaid. The superintendent may audit each insurer's records annually to verify that the insurer is maintaining the records required by this division. The superintendent shall make the records provided to the superintendent pursuant to division (E) of this section available to the director.

Effective Date: 2007 HB100 09-10-2007; 2008 HB562 09-22-2008



Section 3923.444 - Compensation of agents selling long-term care policies.

(A) No agent or third-party administrator shall field issue a long-term care insurance policy or certificate if the compensation to the agent or third-party administrator is not based on the number of policies or certificates issued.

(B) As used in this section, "field issue" means to issue a policy or certificate pursuant to the underwriting authority granted to an agent or third-party administrator by an insurer using the insurer's underwriting guidelines.

Effective Date: 2007 HB100 09-10-2007



Section 3923.45 - Forms.

The form of all long-term care insurance policies and applications shall be filed and approved in accordance with section 3923.02 of the Revised Code.

Effective Date: 09-14-1988



Section 3923.46 - Rates for individual policy.

Premium rates for any individual policy of long-term care insurance shall be filed in accordance with section 3923.021 of the Revised Code.

Effective Date: 09-14-1988



Section 3923.47 - Rules.

The superintendent of insurance shall, pursuant to Chapter 119. of the Revised Code, adopt rules to carry out the purposes of sections 3923.41 to 3923.48 of the Revised Code including rules related to the state long-term care partnership program.

Effective Date: 09-14-1988; 2007 HB100 09-10-2007



Section 3923.48 - Violation is unfair and deceptive insurance practice.

Any violation of sections 3923.44 to 3923.46 of the Revised Code is an unfair and deceptive insurance practice under sections 3901.19 to 3901.23 of the Revised Code.

Effective Date: 08-14-1992



Section 3923.49 - Establishing outreach program to educate consumers.

The department of insurance shall establish an outreach program to educate consumers about the following:

(A) The need for long-term care insurance;

(B) Mechanisms for financing long-term care;

(C) The availability of long-term care insurance;

(D) The resource protection provided by the Ohio long-term care insurance program under section 5111.18 of the Revised Code;

(E) That a consumer who purchased a long-term care insurance policy that does not meet the requirements of section 3923.50 of the Revised Code may purchase a policy that meets those requirements.

The department shall develop and make available to consumers information to assist them in choosing long-term care insurance coverage.

Effective Date: 07-01-1993



Section 3923.50 - Notifying department of job and family services of long-term care insurance policies that comply with insurance department requirements.

For the purposes of the Ohio long-term care insurance program established under section 5111.18 of the Revised Code, the department of insurance shall notify the department of job and family services of all long-term care insurance policies that meet all of the following requirements:

(A) Comply with sections 3923.41 to 3923.48 of the Revised Code and the rules adopted under section 3923.47 of the Revised Code;

(B) Provide benefits for home and community-based services in addition to nursing home care;

(C) Include case management services in its coverage of home and community-based services;

(D) Provide five per cent inflation protection compounded annually;

(E) Provide for the keeping of records and explanation-of-benefit reports on insurance payments that count toward resource exclusion for the medical assistance program;

(F) Provide the information the director of job and family services determines is necessary to document the extent of resource exclusion and to evaluate the Ohio long-term care insurance program;

(G) Comply with other requirements established in rules adopted under this section.

The superintendent of insurance shall adopt rules in accordance with Chapter 119. of the Revised Code establishing requirements under division (G) of this section that policies must meet to qualify under the Ohio long-term care insurance program. The superintendent shall consult with the departments of aging and job and family services in adopting those rules.

Effective Date: 07-01-2000



Section 3923.51 - Group contracts of sickness and accident insurance persons under nineteen who are members of impoverished families.

(A) As used in this section, "official poverty line" means the poverty line as defined by the United States office of management and budget and revised by the secretary of health and human services under 95 Stat. 511, 42 U.S.C.A. 9902, as amended.

(B) Every insurer that is authorized to write sickness and accident insurance in this state may offer group contracts of sickness and accident insurance to any charitable foundation that is certified as exempt from taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and that has the sole purpose of issuing certificates of coverage under these contracts to persons under the age of nineteen who are members of families that have incomes that are no greater than three hundred per cent of the official poverty line.

(C) Contracts offered pursuant to division (B) of this section are not subject to any of the following:

(1) Sections 3923.122, 3923.24, 3923.28, 3923.281, and 3923.29 of the Revised Code;

(2) Any other sickness and accident insurance coverage required under this chapter on August 3, 1989. Any requirement of sickness and accident insurance coverage enacted after that date applies to this section only if the subsequent enactment specifically refers to this section.

(3) Chapter 1751. of the Revised Code.

Effective Date: 06-04-1997; 03-30-2007



Section 3923.52 - Screening mammography and cytologic screening benefits.

(A) As used in this section and section 3923.53 of the Revised Code, "screening mammography" means a radiologic examination utilized to detect unsuspected breast cancer at an early stage in asymptomatic women and includes the x-ray examination of the breast using equipment that is dedicated specifically for mammography, including, but not limited to, the x-ray tube, filter, compression device, screens, film, and cassettes, and that has an average radiation exposure delivery of less than one rad mid-breast. "Screening mammography" includes two views for each breast. The term also includes the professional interpretation of the film.

"Screening mammography" does not include diagnostic mammography.

(B) Every policy of individual or group sickness and accident insurance that is delivered, issued for delivery, or renewed in this state shall provide benefits for the expenses of both of the following:

(1) Screening mammography to detect the presence of breast cancer in adult women;

(2) Cytologic screening for the presence of cervical cancer.

(C) The benefits provided under division (B)(1) of this section shall cover expenses in accordance with all of the following:

(1) If a woman is at least thirty-five years of age but under forty years of age, one screening mammography;

(2) If a woman is at least forty years of age but under fifty years of age, either of the following:

(a) One screening mammography every two years;

(b) If a licensed physician has determined that the woman has risk factors to breast cancer, one screening mammography every year.

(3) If a woman is at least fifty years of age but under sixty-five years of age, one screening mammography every year.

(D) As used in this division, "medicare reimbursement rate" means the reimbursement rate paid in this state under the medicare program for screening mammography that does not include digitization or computer-aided detection, regardless of whether the actual benefit includes digitization or computer-aided detection.

(1) Subject to divisions (D)(2) and (3) of this section, if a provider, hospital, or other health care facility provides a service that is a component of the screening mammography benefit in division (B)(1) of this section and submits a separate claim for that component, a separate payment shall be made to the provider, hospital, or other health care facility in an amount that corresponds to the ratio paid by medicare in this state for that component.

(2) Regardless of whether separate payments are made for the benefit provided under division (B)(1) of this section, the total benefit for a screening mammography shall not exceed one hundred thirty per cent of the medicare reimbursement rate in this state for screening mammography. If there is more than one medicare reimbursement rate in this state for screening mammography or a component of a screening mammography, the reimbursement limit shall be one hundred thirty per cent of the lowest medicare reimbursement rate in this state.

(3) The benefit paid in accordance with division (D)(1) of this section shall constitute full payment. No provider, hospital, or other health care facility shall seek or receive compensation in excess of the payment made in accordance with division (D)(1) of this section, except for approved deductibles and copayments.

(E) The benefits provided under division (B)(1) of this section shall be provided only for screening mammographies that are performed in a facility or mobile mammography screening unit that is accredited under the American college of radiology mammography accreditation program or in a hospital as defined in section 3727.01 of the Revised Code.

(F) The benefits provided under division (B)(2) of this section shall be provided only for cytologic screenings that are processed and interpreted in a laboratory certified by the college of American pathologists or in a hospital as defined in section 3727.01 of the Revised Code.

(G) This section does not apply to any policy that provides coverage for specific diseases or accidents only, or to any hospital indemnity, medicare supplement, or other policy that offers only supplemental benefits.

Effective Date: 11-24-1995; 03-23-2005



Section 3923.53 - Public employee benefit plan.

(A) Every public employee benefit plan that is established or modified in this state shall provide benefits for the expenses of both of the following:

(1) Screening mammography to detect the presence of breast cancer in adult women;

(2) Cytologic screening for the presence of cervical cancer.

(B) The benefits provided under division (A)(1) of this section shall cover expenses in accordance with all of the following:

(1) If a woman is at least thirty-five years of age but under forty years of age, one screening mammography;

(2) If a woman is at least forty years of age but under fifty years of age, either of the following:

(a) One screening mammography every two years;

(b) If a licensed physician has determined that the woman has risk factors to breast cancer, one screening mammography every year.

(3) If a woman is at least fifty years of age but under sixty-five years of age, one screening mammography every year.

(C) As used in this division, "medicare reimbursement rate" means the reimbursement rate paid in this state under the medicare program for screening mammography that does not include digitization or computer-aided detection, regardless of whether the actual benefit includes digitization or computer-aided detection.

(1) Subject to divisions (C)(2) and (3) of this section, if a provider, hospital, or other health care facility provides a service that is a component of the screening mammography benefit in division (B)(1) of this section and submits a separate claim for that component, a separate payment shall be made to the provider, hospital, or other health care facility in an amount that corresponds to the ratio paid by medicare in this state for that component.

(2) Regardless of whether separate payments are made for the benefit provided under division (A)(1) of this section, the total benefit for a screening mammography shall not exceed one hundred thirty per cent of the medicare reimbursement rate in this state for screening mammography. If there is more than one medicare reimbursement rate in this state for screening mammography or a component of a screening mammography, the reimbursement limit shall be one hundred thirty per cent of the lowest medicare reimbursement rate in this state.

(3) The benefit paid in accordance with division (C)(1) of this section shall constitute full payment. No provider, hospital, or other health care facility shall seek or receive compensation in excess of the payment made in accordance with division (C)(1) of this section, except for approved deductibles and copayments.

(D) The benefits provided under division (A)(1) of this section shall be provided only for screening mammographies that are performed in a facility or mobile mammography screening unit that is accredited under the American college of radiology mammography accreditation program or in a hospital as defined in section 3727.01 of the Revised Code.

(E) The benefits provided under division (A)(2) of this section shall be provided only for cytologic screenings that are processed and interpreted in a laboratory certified by the college of American pathologists or in a hospital as defined in section 3727.01 of the Revised Code.

Effective Date: 11-24-1995; 03-22-2005



Section 3923.54 - Employee health care benefit plan.

(A) As used in this section, "screening mammography" means a radiologic examination utilized to detect unsuspected breast cancer at an early stage in asymptomatic women and includes the x-ray examination of the breast using equipment that is dedicated specifically for mammography including, but not limited to, the x-ray tube, filter, compression device, screens, film, and cassettes, and that has an average radiation exposure delivery of less than one rad mid-breast. "Screening mammography" includes two views for each breast. The term also includes the professional interpretation of the film.

"Screening mammography" does not include diagnostic mammography.

(B) Each employer in this state that provides, in whole or in part, health care benefits for its employees under a policy of sickness and accident insurance issued in accordance with Chapter 3923. of the Revised Code shall also provide to its employees benefits for the expenses of both of the following:

(1) Screening mammography to detect the presence of breast cancer in adult women;

(2) Cytologic screening for the presence of cervical cancer.

(C) An employer may comply with division (B) of this section in any of the following ways:

(1) By providing the benefits under a health insuring corporation contract issued in accordance with Chapter 1751. of the Revised Code or a policy of sickness and accident insurance issued in accordance with Chapter 3923. of the Revised Code;

(2) By reimbursing the employee for the direct health care provider charges associated with receipt of the covered service;

(3) By making any other arrangement that provides the benefits described in division (B) of this section.

(D) The benefits provided under division (B)(1) of this section shall cover expenses in accordance with all of the following:

(1) If a woman is at least thirty-five years of age but under forty years of age, one screening mammography;

(2) If a woman is at least forty years of age but under fifty years of age, either of the following:

(a) One screening mammography every two years;

(b) If a licensed physician has determined that the woman has risk factors to breast cancer, one screening mammography every year.

(3) If a woman is at least fifty years of age but under sixty-five years of age, one screening mammography every year.

(E) As used in this division, "medicare reimbursement rate" means the reimbursement rate paid in this state under the medicare program for screening mammography that does not include digitization or computer-aided detection, regardless of whether the actual benefit includes digitization or computer-aided detection.

(1) Subject to divisions (E)(2) and (3) of this section, if a provider, hospital, or other health care facility provides a service that is a component of the screening mammography benefit in division (B)(1) of this section and submits a separate claim for that component, a separate payment shall be made to the provider, hospital, or other health care facility in an amount that corresponds to the ratio paid by medicare in this state for that component.

(2) Regardless of whether separate payments are made for the benefit provided under division (B)(1) of this section, the total benefit for a screening mammography need not exceed one hundred thirty per cent of the medicare reimbursement rate in this state for screening mammography. If there is more than one medicare reimbursement rate in this state for screening mammography or a component of a screening mammography, the reimbursement limit shall be one hundred thirty per cent of the lowest medicare reimbursement rate in this state.

(3) The benefit paid in accordance with division (E)(1) of this section shall constitute full payment. No provider, hospital, or other health care facility shall seek or receive compensation in excess of the payment made in accordance with division (E)(1) of this section, except for approved deductibles and copayments.

(F) The benefits provided under division (B)(1) of this section shall be provided only for screening mammographies that are performed in a facility or mobile mammography screening unit that is accredited under the American college of radiology mammography accreditation program or in a hospital as defined in section 3727.01 of the Revised Code.

(G) The benefits provided under division (B)(2) of this section shall be provided only for cytologic screenings that are processed and interpreted in a laboratory certified by the college of American pathologists or in a hospital as defined in section 3727.01 of the Revised Code.

Effective Date: 06-04-1997; 03-22-2005



Section 3923.55 - Policy to include benefits for child health supervision services from moment of birth until age nine.

(A) As used in this section and section 3923.56 of the Revised Code:

(1) "Child health supervision services" means periodic review of a child's physical and emotional status performed by a physician, by a health care professional under the supervision of a physician, or, in the case of hearing screening, by an individual acting in accordance with section 3701.505 of the Revised Code.

(2) "Periodic review" means a review performed in accordance with the recommendations of the American academy of pediatrics and includes a history, complete physical examination, developmental assessment, anticipatory guidance, appropriate immunizations, and laboratory tests.

(3) "Physician" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) Notwithstanding section 3901.71 of the Revised Code, each policy of individual or group sickness and accident insurance delivered, issued for delivery, or renewed in this state on or after the effective date of this amendment, that provides coverage for family members of the insured shall provide, with respect to that coverage, that any benefits applicable for children shall include benefits for child health supervision services from the moment of birth until age nine.

(C) A policy that provides the benefits described in division (B) of this section may limit the benefits to cover only the expenses of child health supervision services that are performed by one physician or by a health care professional under the supervision of one physician during the course of any one visit.

(D) Copayments and deductibles shall be reasonable and shall not be a barrier to the necessary utilization of child health supervision services by covered persons.

(E) Benefits for child health supervision services that are provided to a child during the period from birth to age one shall not exceed a maximum limit of five hundred dollars, including benefits for the hearing screening required by the program established under section 3701.504 of the Revised Code. The benefits for the hearing screening shall not exceed a maximum limit of seventy-five dollars. Benefits for child health supervision services that are provided to a child during any year thereafter shall not exceed a maximum limit of one hundred fifty dollars per year.

(F) This section does not apply to any policy that provides coverage for specific diseases or accidents only, or to any hospital indemnity, medicare supplement, or other policy that offers only supplemental benefits.

Effective Date: 08-01-2002



Section 3923.56 - Plan to include benefits for child health supervision services from moment of birth until age nine.

(A) Notwithstanding section 3901.71 of the Revised Code, each employee benefit plan established or maintained in this state on or after the effective date of this amendment that provides coverage for family members of the employee shall provide, with respect to that coverage, that any benefits applicable for children shall include benefits for child health supervision services from the moment of birth until age nine.

(B) A plan that provides the benefits described in division (A) of this section may limit the benefits to cover only the expenses of child health supervision services that are performed by one physician or by a health care professional under the supervision of one physician during the course of any one visit.

(C) Copayments and deductibles shall be reasonable and shall not be a barrier to the necessary utilization of child health supervision services by covered persons.

(D) Benefits for child health supervision services that are provided to a child during the period from birth to age one shall not exceed a maximum limit of five hundred dollars, including benefits for the hearing screening required by the program established under section 3701.504 of the Revised Code. The benefits for the hearing screening shall not exceed a maximum limit of seventy-five dollars. Benefits for child health supervision services that are provided to a child during any year thereafter shall not exceed a maximum limit of one hundred fifty dollars per year.

Effective Date: 08-01-2002



Section 3923.57 - Pre-existing conditions provisions.

Notwithstanding any provision of this chapter, every individual policy of sickness and accident insurance that is delivered, issued for delivery, or renewed in this state is subject to the following conditions, as applicable:

(A) Pre-existing conditions provisions shall not exclude or limit coverage for a period beyond twelve months following the policyholder's effective date of coverage and may only relate to conditions during the six months immediately preceding the effective date of coverage.

(B) In determining whether a pre-existing conditions provision applies to a policyholder or dependent, each policy shall credit the time the policyholder or dependent was covered under a previous policy, contract, or plan if the previous coverage was continuous to a date not more than thirty days prior to the effective date of the new coverage, exclusive of any applicable service waiting period under the policy.

(C)

(1) Except as otherwise provided in division (C) of this section, an insurer that provides an individual sickness and accident insurance policy to an individual shall renew or continue in force such coverage at the option of the individual.

(2) An insurer may nonrenew or discontinue coverage of an individual in the individual market based only on one or more of the following reasons:

(a) The individual failed to pay premiums or contributions in accordance with the terms of the policy or the insurer has not received timely premium payments.

(b) The individual performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the policy.

(c) The insurer is ceasing to offer coverage in the individual market in accordance with division (D) of this section and the applicable laws of this state.

(d) If the insurer offers coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area, or in an area for which the insurer is authorized to do business; provided, however, that such coverage is terminated uniformly without regard to any health status-related factor of covered individuals.

(e) If the coverage is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association, on the basis of which the coverage is provided, ceases; provided, however, that such coverage is terminated under division (C)(2)(e) of this section uniformly without regard to any health status-related factor of covered individuals.

An insurer offering coverage to individuals solely through membership in a bona fide association shall not be deemed, by virtue of that offering, to be in the individual market for purposes of sections 3923.58 and 3923.581 of the Revised Code. Such an insurer shall not be required to accept applicants for coverage in the individual market pursuant to sections 3923.58 and 3923.581 of the Revised Code unless the insurer also offers coverage to individuals other than through bona fide associations.

(3) An insurer may cancel or decide not to renew the coverage of a dependent of an individual if the dependent has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage and if the cancellation or nonrenewal is not based, either directly or indirectly, on any health status-related factor in relation to the dependent.

(D)

(1) If an insurer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of such type may be discontinued by the insurer if the insurer does all of the following:

(a) Provides notice to each individual provided coverage of this type in such market of the discontinuation at least ninety days prior to the date of the discontinuation of the coverage;

(b) Offers to each individual provided coverage of this type in such market, the option to purchase any other individual health insurance coverage currently being offered by the insurer for individuals in that market;

(c) In exercising the option to discontinue coverage of this type and in offering the option of coverage under division (D)(1)(b) of this section, acts uniformly without regard to any health status-related factor of covered individuals or of individuals who may become eligible for such coverage.

(2) If an insurer elects to discontinue offering all health insurance coverage in the individual market in this state, health insurance coverage may be discontinued by the insurer only if both of the following apply:

(a) The insurer provides notice to the department of insurance and to each individual of the discontinuation at least one hundred eighty days prior to the date of the expiration of the coverage.

(b) All health insurance delivered or issued for delivery in this state in such market is discontinued and coverage under that health insurance in that market is not renewed.

(3) In the event of a discontinuation under division (D)(2) of this section in the individual market, the insurer shall not provide for the issuance of any health insurance coverage in the market and this state during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(E) Notwithstanding divisions (C) and (D) of this section, an insurer may, at the time of coverage renewal, modify the health insurance coverage for a policy form offered to individuals in the individual market if the modification is consistent with the law of this state and effective on a uniform basis among all individuals with that policy form.

(F) Such policies are subject to sections 2743 and 2747 of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg-43 and 300gg-47, as amended.

(G) Sections 3924.031 and 3924.032 of the Revised Code shall apply to sickness and accident insurance policies offered in the individual market in the same manner as they apply to health benefit plans offered in the small employer market.

In accordance with 45 C.F.R. 148.102, divisions (C) to (G) of this section also apply to all group sickness and accident insurance policies that are not sold in connection with an employment-related group health plan and that provide more than short-term, limited duration coverage.

In applying divisions (C) to (G) of this section with respect to health insurance coverage that is made available by an insurer in the individual market to individuals only through one or more associations, the term "individual" includes the association of which the individual is a member.

For purposes of this section, any policy issued pursuant to division (C) of section 3923.13 of the Revised Code in connection with a public or private college or university student health insurance program is considered to be issued to a bona fide association.

As used in this section, "bona fide association" has the same meaning as in section 3924.03 of the Revised Code, and "health status-related factor" and "network plan" have the same meanings as in section 3924.031 of the Revised Code.

This section does not apply to any policy that provides coverage for specific diseases or accidents only, or to any hospital indemnity, medicare supplement, long-term care, disability income, one-time-limited-duration policy of no longer than six months, or other policy that offers only supplemental benefits.

Effective Date: 03-22-1999



Section 3923.571 - Conditions applying to group policies of sickness and accident insurance sold in connection with employment-related group health plan.

Except as otherwise provided in section 2721 of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg-21, as amended, the following conditions apply to all group policies of sickness and accident insurance that are sold in connection with an employment-related group health plan and that are not subject to section 3924.03 of the Revised Code:

(A) Any such policy shall comply with the requirements of division (A) of section 3924.03 and section 3924.033 of the Revised Code.

(B)

(1) Except as provided in section 2712(b) to (e) of the "Health Insurance Portability and Accountability Act of 1996," if an insurer offers coverage in the small or large group market in connection with a group policy, the insurer shall renew or continue in force such coverage at the option of the policyholder.

(2) An insurer may cancel or decide not to renew the coverage of an employee or of a dependent of an employee if the employee or dependent, as applicable, has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage and if the cancellation or nonrenewal is not based, either directly or indirectly, on any health status-related factor in relation to the employee or dependent.

As used in division (B)(2) of this section, "health status-related factor" has the same meaning as in section 3924.031 of the Revised Code.

(C)

(1) No such policy, or insurer offering health insurance coverage in connection with such a policy, shall require any individual, as a condition of coverage or continued coverage under the policy, to pay a premium or contribution that is greater than the premium or contribution for a similarly situated individual covered under the policy on the basis of any health status-related factor in relation to the individual or to an individual covered under the policy as a dependent of the individual.

(2) Nothing in division (C)(1) of this section shall be construed to restrict the amount that an employer may be charged for coverage under a group policy, or to prevent a group policy, and an insurer offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

(D) Such policies shall provide for the special enrollment periods described in section 2701(f) of the "Health Insurance Portability and Accountability Act of 1996."

(E) At least once in every twelve-month period, an insurer shall provide to all late enrollees, as defined in section 3924.01 of the Revised Code, who are identified by the policyholder, the option to enroll in the group policy. The enrollment option shall be provided for a minimum period of thirty consecutive days. All delays of coverage imposed under the group policy, including any pre-existing condition exclusion period or service waiting period, shall begin on the date the insurer receives notice of the late enrollee's application or request for coverage, and shall run concurrently with each other.

Effective Date: 03-22-1999



Section 3923.58 - Open enrollment coverage - insurers in the business of issuing individual policies of sickness and accident insurance.

(A) As used in sections 3923.58 and 3923.59 of the Revised Code:

(1) "Base rate" means, as to any health benefit plan that is issued by a carrier in the individual market, the lowest premium rate for new or existing business prescribed by the carrier for the same or similar coverage under a plan or arrangement covering any individual with similar case characteristics.

(2) "Carrier," "health benefit plan," and "MEWA" have the same meanings as in section 3924.01 of the Revised Code.

(3) "Network plan" means a health benefit plan of a carrier under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the carrier.

(4) "Ohio health care basic and standard plans" means those plans established under section 3924.10 of the Revised Code.

(5) "Pre-existing conditions provision" means a policy provision that excludes or limits coverage for charges or expenses incurred during a specified period following the insured's effective date of coverage as to a condition which, during a specified period immediately preceding the effective date of coverage, had manifested itself in such a manner as would cause an ordinarily prudent person to seek medical advice, diagnosis, care, or treatment or for which medical advice, diagnosis, care, or treatment was recommended or received, or a pregnancy existing on the effective date of coverage.

(B) Beginning in January of each year, carriers in the business of issuing health benefit plans to individuals and nonemployer groups, except individual health benefit plans issued pursuant to sections 1751.16 and3923.122 of the Revised Code, shall accept applicants for open enrollment coverage, as set forth in this division, in the order in which they apply for coverage and subject to the limitation set forth in division (G) of this section. Carriers shall accept for coverage pursuant to this section individuals to whom both of the following conditions apply:

(1) The individual is not applying for coverage as an employee of an employer, as a member of an association, or as a member of any other group.

(2) The individual is not covered, and is not eligible for coverage, under any other private or public health benefits arrangement, including the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, or any other act of congress or law of this or any other state of the United States that provides benefits comparable to the benefits provided under this section, any medicare supplement policy, or any continuation of coverage policy under state or federal law.

(C) A carrier shall offer to any individual accepted under this section the Ohio health care basic and standard plans or health benefit plans that are substantially similar to the Ohio health care basic and standard plans in benefit plan design and scope of covered services.

A carrier may offer other health benefit plans in addition to, but not in lieu of, the plans required to be offered under this division. A basic health benefit plan shall provide, at a minimum, the coverage provided by the Ohio health care basic plan or any health benefit plan that is substantially similar to the Ohio health care basic plan in benefit plan design and scope of covered services. A standard health benefit plan shall provide, at a minimum, the coverage provided by the Ohio health care standard plan or any health benefit plan that is substantially similar to the Ohio health care standard plan in benefit plan design and scope of covered services.

For purposes of this division, the superintendent of insurance shall determine whether a health benefit plan is substantially similar to the Ohio health care basic and standard plans in benefit plan design and scope of covered services.

(D)

(1) Health benefit plans issued under this section may establish pre-existing conditions provisions that exclude or limit coverage for a period of up to twelve months following the individual's effective date of coverage and that may relate only to conditions during the six months immediately preceding the effective date of coverage. A health insuring corporation may apply a pre-existing condition provision for any basic health care service related to a transplant of a body organ if the transplant occurs within one year after the effective date of an enrollee's coverage under this section except with respect to a newly born child who meets the requirements for coverage under section 1751.61 of the Revised Code.

(2) In determining whether a pre-existing conditions provision applies to an insured or dependent, each policy shall credit the time the insured or dependent was covered under a previous policy, contract, or plan if the previous coverage was continuous to a date not more than sixty-three days prior to the effective date of the new coverage, exclusive of any applicable service waiting period under the policy.

(E) Premiums charged to individuals under this section may not exceed the amounts specified below:

(1) For calendar years 2010 and 2011, an amount that is two times the base rate for coverage offered to any other individual to which the carrier is currently accepting new business, and for which similar copayments and deductibles are applied;

(2) For calendar year 2012 and every year thereafter, an amount that is one and one-half times the base rate for coverage offered to any other individual to which the carrier is currently accepting new business and for which similar copayments and deductibles are applied, unless the superintendent of insurance determines that the amendments by this act to this section and section 3923.581 of the Revised Code, have resulted in the market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in this state, including open enrollment insureds, to increase by more than five and one quarter percentage points during calendar year 2010. If the superintendent makes that determination, the premium limit established by division (E)(1) of this section shall remain in effect. The superintendent's determination shall be supported by a signed letter from a member of the American academy of actuaries.

(F) In offering health benefit plans under this section, a carrier may require the purchase of health benefit plans that condition the reimbursement of health services upon the use of a specific network of providers.

(G)

(1) A carrier shall not be required to accept new applicants under this section if the total number of the carrier's current insureds with open enrollment coverage issued under this section calculated as of the immediately preceding thirty-first day of December and excluding the carrier's medicare supplement policies and conversion or continuation of coverage policies under state or federal law and any policies described in division (L) of this section meets the following limits:

(a) For calendar years 2010 and 2011, four per cent of the carrier's total number of individual or nonemployer group insureds in this state;

(b) For calendar year 2012 and every year thereafter, eight per cent of the carrier's total number of insured individuals and nonemployer group insureds in this state, unless the superintendent of insurance determines that the amendments by this act to this section and section 3923.581 of the Revised Code, have resulted in the market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in this state, including open enrollment insureds, to increase by more than five and one quarter percentage points during calendar year 2010. If the superintendent makes that determination, the enrollment limit established by division (G)(1)(a) of this section shall remain in effect. The superintendent's determination shall be supported by a signed letter from a member of the American academy of actuaries.

(2) An officer of the carrier shall certify to the department of insurance when it has met the enrollment limit set forth in division (G)(1) of this section. Upon providing such certification, the carrier shall be relieved of its open enrollment requirement under this section as long as the carrier continues to meet the open enrollment limit. If the total number of the carrier's current insureds with open enrollment coverage issued under this section falls below the enrollment limit, the carrier shall accept new applicants. A carrier may establish a waiting list if the carrier has met the open enrollment limit and shall notify the superintendent if the carrier has a waiting list in effect.

(H) A carrier shall not be required to accept under this section applicants who, at the time of enrollment, are confined to a health care facility because of chronic illness, permanent injury, or other infirmity that would cause economic impairment to the carrier if the applicants were accepted . A carrier shall not be required to make the effective date of benefits for individuals accepted under this section earlier than ninety days after the date of acceptance, except that when the individual had prior coverage with a health benefit plan that was terminated by a carrier because the carrier exited the market and the individual was accepted for open enrollment under this section within sixty-three days of that termination, the effective date of benefits shall be the date of enrollment.

(I) The requirements of this section do not apply to any carrier that is currently in a state of supervision, insolvency, or liquidation. If a carrier demonstrates to the satisfaction of the superintendent that the requirements of this section would place the carrier in a state of supervision, insolvency, or liquidation, or would otherwise jeopardize the carrier's economic viability overall or in the individual market, the superintendent may waive or modify the requirements of division (B) or (G) of this section. The actions of the superintendent under this division shall be effective for a period of not more than one year. At the expiration of such time, a new showing of need for a waiver or modification by the carrier shall be made before a new waiver or modification is issued or imposed.

(J) No hospital, health care facility, or health care practitioner, and no person who employs any health care practitioner, shall balance bill any individual or dependent of an individual for any health care supplies or services provided to the individual or dependent who is insured under a policy issued under this section. The hospital, health care facility, or health care practitioner, or any person that employs the health care practitioner, shall accept payments made to it by the carrier under the terms of the policy or contract insuring or covering such individual as payment in full for such health care supplies or services.

As used in this division, "hospital" has the same meaning as in section 3727.01 of the Revised Code; "health care practitioner" has the same meaning as in section 4769.01 of the Revised Code; and "balance bill" means charging or collecting an amount in excess of the amount reimbursable or payable under the policy or health care service contract issued to an individual under this section for such health care supply or service. "Balance bill" does not include charging for or collecting copayments or deductibles required by the policy or contract.

(K) A carrier may pay an agent a commission in the amount of not more than five per cent of the premium charged for initial placement or for otherwise securing the issuance of a policy or contract issued to an individual under this section, and not more than four per cent of the premium charged for the renewal of such a policy or contract. The superintendent may adopt, in accordance with Chapter 119. of the Revised Code, such rules as are necessary to enforce this division.

(L) This section does not apply to any policy that provides coverage for specific diseases or accidents only, or to any hospital indemnity, medicare supplement, long-term care, disability income, one-time-limited-duration policy of no longer than six months, or other policy that offers only supplemental benefits.

(M) If a carrier offers a health benefit plan in the individual market through a network plan, the carrier may do both of the following:

(1) Limit the individuals that may apply for such coverage to those who live, work, or reside in the service area of the network plan;

(2) Within the service area of the network plan, deny the coverage to individuals if the carrier has demonstrated both of the following to the superintendent:

(a) The carrier will not have the capacity to deliver services adequately to any additional individuals because of the carrier's obligations to existing group contract holders and individuals.

(b) The carrier is applying division (M)(2) of this section uniformly to all individuals without regard to any health status-related factors of those individuals.

(N) A carrier that, pursuant to division (M)(2) of this section, denies coverage to an individual in the service area of a network plan, shall not offer coverage in the individual market within that service area for at least one hundred eighty days after the date the carrier denies the coverage.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-1999



Section 3923.581 - Open enrollment coverage - carriers in the business of issuing health benefit plans to individuals or nonemployer groups.

(A) As used in this section:

(1) "Base rate" means, as to any health benefit plan that is issued by a carrier in the individual market, the lowest premium rate for new or existing business prescribed by the carrier for the same or similar coverage under a plan or arrangement covering any individual with similar case characteristics.

(2) "Carrier," "health benefit plan," "MEWA," and "pre-existing conditions provision" have the same meanings as in section 3924.01 of the Revised Code.

(3) "Federally eligible individual" means an eligible individual as defined in 45 C.F.R. 148.103.

(4) "Health status-related factor" means any of the following:

(a) Health status;

(b) Medical condition, including both physical and mental illnesses;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including conditions arising out of acts of domestic violence;

(h) Disability.

(5) "Network plan" means a health benefit plan of a carrier under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the carrier.

(6) "Ohio health care basic and standard plans" means those plans established under section 3924.10 of the Revised Code.

(B) Beginning in January of each year, carriers in the business of issuing health benefit plans to individuals or nonemployer groups shall accept federally eligible individuals for open enrollment coverage, as provided in this section, in the order in which they apply for coverage and subject to the limitation set forth in division (J) of this section.

(C) No carrier shall do either of the following:

(1) Decline to offer such coverage to, or deny enrollment of, such individuals;

(2) Apply any pre-existing conditions provision to such coverage.

(D) A carrier shall offer to federally eligible individuals the Ohio health care basic and standard plans or plans substantially similar to the basic and standard plans in benefit design and scope of covered services. For purposes of this division, the superintendent of insurance shall determine whether a plan is substantially similar to the basic or standard plan in benefit design and scope of covered services.

(E) Premiums charged to individuals under this section may not exceed the amounts specified below:

(1) For calendar years 2010 and 2011, an amount that is two times the base rate for coverage offered to any other individual to which the carrier is currently accepting new business, and for which similar copayments and deductibles are applied;

(2) For calendar year 2012 and every calendar year thereafter, an amount that is one and one-half times the base rate for coverage offered to any other individual to which the carrier is currently accepting new business and for which similar copayments and deductibles are applied, unless the superintendent of insurance determines that the amendments by this act to this section and section 3923.58 of the Revised Code, have resulted in a market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in this state, including open enrollment insureds, to increase by more than five and one quarter percentage points during calendar year 2010. If the superintendent makes that determination, the premium limit established by division (E)(1) of this section shall remain in effect. The superintendent's determination shall be supported by a signed letter from a member of the American academy of actuaries.

(F) If a carrier offers a health benefit plan in the individual market through a network plan, the carrier may do both of the following:

(1) Limit the federally eligible individuals that may apply for such coverage to those who live, work, or reside in the service area of the network plan;

(2) Within the service area of the network plan, deny the coverage to federally eligible individuals if the carrier has demonstrated both of the following to the superintendent:

(a) The carrier will not have the capacity to deliver services adequately to any additional individuals because of the carrier's obligations to existing group contract holders and individuals.

(b) The carrier is applying division (F)(2) of this section uniformly to all federally eligible individuals without regard to any health status-related factor of those individuals.

(G) A carrier that, pursuant to division (F)(2) of this section, denies coverage to an individual in the service area of a network plan, shall not offer coverage in the individual market within that service area for at least one hundred eighty days after the date the coverage is denied.

(H) A carrier may refuse to issue health benefit plans to federally eligible individuals if the carrier has demonstrated both of the following to the superintendent:

(1) The carrier does not have the financial reserves necessary to underwrite additional coverage.

(2) The carrier is applying division (H) of this section uniformly to all federally eligible individuals in this state consistent with the applicable laws and rules of this state and without regard to any health status-related factor relating to those individuals.

(I) A carrier that, pursuant to division (H) of this section, refuses to issue health benefit plans to federally eligible individuals, shall not offer health benefit plans in the individual market in this state for at least one hundred eighty days after the date the coverage is denied or until the carrier has demonstrated to the superintendent that the carrier has sufficient financial reserves to underwrite additional coverage, whichever is later.

(J)

(1) Except as provided in division (J)(2) of this section, a carrier shall not be required to accept new applicants under this section if the total number of the carrier's current insureds with open enrollment coverage issued under this section calculated as of the immediately preceding thirty-first day of December and excluding the carrier's medicare supplement policies and conversion or continuation of coverage policies under state or federal law and any policies described in division (L) of section 3923.58 of the Revised Code meets the following limits:

(a) For calendar years 2010 and 2011, four per cent of the carrier's total number of individual or nonemployer group insureds in this state;

(b) For calendar year 2012 and every year thereafter, eight per cent of the carrier's total number of insured individuals and nonemployer group insureds in this state, unless the superintendent of insurance determines that the amendments by this act to this section and section 3923.58 of the Revised Code, have resulted in the market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in this state, including open enrollment insureds, to increase by more than five and one quarter percentage points during calendar year 2010. If the superintendent makes that determination, the enrollment limit established by division (J)(1)(a) shall remain in effect. The superintendent's determination shall be supported by a signed letter from a member of the American academy of actuaries.

(2) An officer of the carrier shall certify to the department of insurance when it has met the enrollment limit set forth in division (J)(1) of this section. Upon providing such certification, the carrier shall be relieved of its open enrollment requirement under this section for as long as thecarrier continues to meet the open enrollment limit. If the total number of the carrier's current insureds with open enrollment coverage issued under this section falls below the enrollment limit, the carrier shall accept new applicants. A carrier may establish a waiting list if the carrier has met the open enrollment limit and shall notify the superintendent if the carrier has a waiting list in effect. In the event that all the carriers subject to this section have individually met the enrollment limit set forth in division (J)(1) of this section in a calendar year, carriers shall again accept applicants for open enrollment coverage pursuant to this section, subject to an additional enrollment limit equal to one-half of the limitation set forth in division (J)(1) of this section.

(K) The superintendent may provide for the application of this section on a service-area-specific basis.

(L) The requirements of this section do not apply to any health benefit plan described in division (L) of section 3923.58 of the Revised Code.

(M) A carrier may pay an agent a commission in the amount of not more than five per cent of the premium charged for initial placement or for otherwise securing the issuance of a policy or contract issued to an individual under this section, and not more than four per cent of the premium charged for the renewal of such a policy or contract. The superintendent may adopt, in accordance with Chapter 119. of the Revised Code, such rules as are necessary to enforce this division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997



Section 3923.582 - Open enrollment coverage - responsibilities of superintendent of insurance.

(A) The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 3923.58 and 3923.581 of the Revised Code, including, but not limited to, rules relating to both of the following:

(1) Requirements for adequate notice by carriers to consumers of the availability and premium rates of open enrollment coverage;

(2) Reporting and data collection requirements for implementation of the open enrollment program and to evaluate the performance of the open enrollment program and the individual health insurance market of this state.

(B) On or before June 30, beginning calendar year 2011 and continuing every year thereafter, the superintendent shall issue a report to the governor and the general assembly on the open enrollment program and the performance of the individual health insurance market in this state. The report shall include a determination by the superintendent, supported by a signed letter from a member of the American academy of actuaries, as to whether the amendments by this act to sections 3923.58 and 3923.581 of the Revised Code, have caused the market-wide average medical loss ratio for coverage sold to individual insureds and nonemployer group insureds in thisstate, including open enrollment insureds, to increase and, if so, by how many percentage points.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 3923.59 - Open enrollment reinsurance program.

Any insurer may reinsure coverage of any individual or nonemployer group acquired under section 3923.58 or 3923.581 of the Revised Code with the open enrollment reinsurance program in accordance with division (G) of section 3924.11 of the Revised Code. Premium rates charged for coverage reinsured by the program shall be established in accordance with section 3924.12 of the Revised Code.

Effective Date: 06-30-1997



Section 3923.60 - Standard medical reference compendia for coverage of prescription drugs.

(A) Notwithstanding section 3901.71 of the Revised Code, no group or individual policy of sickness and accident insurance that provides coverage for prescription drugs shall limit or exclude coverage for any drug approved by the United States food and drug administration on the basis that the drug has not been approved by the United States food and drug administration for the treatment of the particular indication for which the drug has been prescribed, provided the drug has been recognized as safe and effective for treatment of that indication in one or more of the standard medical reference compendia adopted by the United States department of health and human services under 42 U.S.C. 1395x(t)(2), as amended, or in medical literature that meets the criteria specified in division (B) of this section.

(B) Medical literature may be accepted for purposes of division (A) of this section only if all of the following apply:

(1) Two articles from major peer-reviewed professional medical journals have recognized, based on scientific or medical criteria, the drug's safety and effectiveness for treatment of the indication for which it has been prescribed;

(2) No article from a major peer-reviewed professional medical journal has concluded, based on scientific or medical criteria, that the drug is unsafe or ineffective or that the drug's safety and effectiveness cannot be determined for the treatment of the indication for which it has been prescribed;

(3) Each article meets the uniform requirements for manuscripts submitted to biomedical journals established by the international committee of medical journal editors or is published in a journal specified by the United States department of health and human services pursuant to section 1861(t)(2)(B) of the "Social Security Act," 107 Stat. 591 (1993), 42 U.S.C. 1395x(t)(2)(B), as amended, as acceptable peer-reviewed medical literature.

(C) Coverage of a drug required by division (A) of this section includes medically necessary services associated with the administration of the drug.

(D) Division (A) of this section shall not be construed to do any of the following:

(1) Require coverage for any drug if the United States food and drug administration has determined its use to be contraindicated for the treatment of the particular indication for which the drug has been prescribed;

(2) Require coverage for experimental drugs not approved for any indication by the United States food and drug administration;

(3) Alter any law with regard to provisions limiting the coverage of drugs that have not been approved by the United States food and drug administration;

(4) Require reimbursement or coverage for any drug not included in the drug formulary or list of covered drugs specified in a policy of sickness and accident insurance;

(5) Prohibit a policy of sickness and accident insurance from limiting or excluding coverage of a drug, provided that the decision to limit or exclude coverage of the drug is not based primarily on the coverage of drugs required by this section.

(E) This section, as amended, applies only to policies of sickness and accident insurance that are described in division (A) of this section and that are delivered, issued for delivery, or renewed in this state on or after the effective date of this amendment.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 05-08-1996



Section 3923.601 - Standardized prescription identification information - pharmacy benefits to be included.

(A)

(1) This section applies to both of the following:

(a) A sickness and accident insurer that issues or requires the use of a standardized identification card or an electronic technology for submission and routing of prescription drug claims pursuant to a policy, contract, or agreement for health care services;

(b) A person that a sickness and accident insurer contracts with to issue a standardized identification card or an electronic technology described in division (A)(1)(a) of this section.

(2) Notwithstanding division (A)(1) of this section, this section does not apply to the issuance or required use of a standardized identification card or an electronic technology for the submission and routing of prescription drug claims in connection with any of the following:

(a) Any individual or group policy of sickness and accident insurance covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, medicare, tricare, specified disease, or vision care; coverage under a one-time-limited-duration policy of not longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of workers' compensation or similar law; automobile medical payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(b) Coverage provided under medicaid, as defined in section 5111.01 of the Revised Code.

(c) Coverage provided under an employer's self-insurance plan or by any of its administrators, as defined in section 3959.01 of the Revised Code, to the extent that federal law supersedes, preempts, prohibits, or otherwise precludes the application of this section to the plan and its administrators.

(B) A standardized identification card or an electronic technology issued or required to be used as provided in division (A)(1) of this section shall contain uniform prescription drug information in accordance with either division (B)(1) or (2) of this section.

(1) The standardized identification card or the electronic technology shall be in a format and contain information fields approved by the national council for prescription drug programs or a successor organization, as specified in the council's or successor organization's pharmacy identification card implementation guide in effect on the first day of October most immediately preceding the issuance or required use of the standardized identification card or the electronic technology.

(2) If the insurer or person under contract with the insurer to issue a standardized identification card or an electronic technology requires the information for the submission and routing of a claim, the standardized identification card or the electronic technology shall contain any of the following information:

(a) The insurer's name;

(b) The insured's name, group number, and identification number;

(c) A telephone number to inquire about pharmacy-related issues;

(d) The issuer's international identification number, labeled as "ANSI BIN" or "RxBIN";

(e) The processor's control number, labeled as "RxPCN";

(f) The insured's pharmacy benefits group number if different from the insured's medical group number, labeled as "RxGrp."

(C) If the standardized identification card or the electronic technology issued or required to be used as provided in division (A)(1) of this section is also used for submission and routing of nonpharmacy claims, the designation "Rx" is required to be included as part of the labels identified in divisions (B)(2)(d) and (e) of this section if the issuer's international identification number or the processor's control number is different for medical and pharmacy claims.

(D) Each sickness and accident insurer described in division (A) of this section shall annually file a certificate with the superintendent of insurance certifying that it or any person it contracts with to issue a standardized identification card or electronic technology for submission and routing of prescription drug claims complies with this section.

(E)

(1) Except as provided in division (E)(2) of this section, if there is a change in the information contained in the standardized identification card or the electronic technology issued to an insured, the insurer or person under contract with the insurer to issue a standardized identification card or an electronic technology shall issue a new card or electronic technology to the insured.

(2) An insurer or person under contract with the insurer is not required under division (E)(1) of this section to issue a new card or electronic technology to an insured more than once during a twelve-month period.

(F) Nothing in this section shall be construed as requiring an insurer to produce more than one standardized identification card or one electronic technology for use by insureds accessing health care benefits provided under a policy of sickness and accident insurance.

Effective Date: 10-31-2005



Section 3923.61 - Public employee benefit plans - prescription drugs.

(A) Notwithstanding section 3901.71 of the Revised Code, no public employee benefit plan that provides coverage for prescription drugs shall limit or exclude coverage for any drug approved by the United States food and drug administration on the basis that the drug has not been approved by the United States food and drug administration for the treatment of the particular indication for which the drug has been prescribed, provided the drug has been recognized as safe and effective for treatment of that indication in one or more of the standard medical reference compendia specified in division (B)(1) of this section or in medical literature that meets the criteria specified in division (B)(2) of this section.

(B)

(1) The compendia accepted for purposes of division (A) of this section are the following:

(a) The "AMA drug evaluations," a publication of the American medical association;

(b) The "AHFS (American hospital formulary service) drug information," a publication of the American society of health system pharmacists;

(c) "Drug information for the health care provider," a publication of the United States pharmacopeia convention.

(2) Medical literature may be accepted for purposes of division (A) of this section only if all of the following apply:

(a) Two articles from major peer-reviewed professional medical journals have recognized, based on scientific or medical criteria, the drug's safety and effectiveness for treatment of the indication for which it has been prescribed;

(b) No article from a major peer-reviewed professional medical journal has concluded, based on scientific or medical criteria, that the drug is unsafe or ineffective or that the drug's safety and effectiveness cannot be determined for the treatment of the indication for which it has been prescribed;

(c) Each article meets the uniform requirements for manuscripts submitted to biomedical journals established by the international committee of medical journal editors or is published in a journal specified by the United States department of health and human services pursuant to section 1861(t)(2)(B) of the "Social Security Act," 107 Stat. 591 (1993), 42 U.S.C. 1395x(t)(2)(B), as amended, as acceptable peer-reviewed medical literature.

(C) Coverage of a drug required by division (A) of this section includes medically necessary services associated with the administration of the drug.

(D) Division (A) of this section shall not be construed to do any of the following:

(1) Require coverage for any drug if the United States food and drug administration has determined its use to be contraindicated for the treatment of the particular indication for which the drug has been prescribed;

(2) Require coverage for experimental drugs not approved for any indication by the United States food and drug administration;

(3) Alter any law with regard to provisions limiting the coverage of drugs that have not been approved by the United States food and drug administration;

(4) Require reimbursement or coverage for any drug not included in the drug formulary or list of covered drugs specified in a public employee benefit plan;

(5) Prohibit a public employee benefit plan from limiting or excluding coverage of a drug, provided that the decision to limit or exclude coverage of the drug is not based primarily on the coverage of drugs required by this section.

(E) This section, as amended, applies only to public employee benefit plans that are described in division (A) of this section and that are established or modified in this state on or after the effective date of this amendment.

Effective Date: 05-08-1996



Section 3923.62 - Disclosing determination of usual and customary fee for dental benefits.

(A) Each insurer that delivers, issues for delivery, or renews individual or group sickness and accident insurance policies providing dental benefits, and that bases payment for those benefits on a usual and customary fee charged by dentists, and each administrator of a self-insured dental plan that bases payment for dental benefits on a usual and customary fee charged by dentists, shall disclose all of the following in accordance with division (B) of this section:

(1) The frequency of the determination of the usual and customary fee;

(2) A general description of the methodology used to determine usual and customary fees;

(3) The geographic area used to determine usual and customary fees;

(4) If the usual and customary fee for a service is determined by taking a sample of fees submitted on actual claims from dentists and then selecting a percentile of those fees, the percentile that is used by the insurer.

(B) The insurer or administrator shall disclose the information described in division (A) of this section to a policyholder, certificate holder, or participant of a self-insured plan, if requested by the policyholder, certificate holder, or participant. The disclosure shall be made within thirty days after the insurer or administrator receives the request from the policyholder, certificate holder, or participant.

(C) A violation of this section is an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(D) As used in this section, "administrator" means a person who is licensed under Chapter 3959. of the Revised Code.

Effective Date: 10-12-1994



Section 3923.63 - Coverage of inpatient care and follow-up care for mother and her newborn.

(A) Notwithstanding section 3901.71 of the Revised Code, each individual or group policy of sickness and accident insurance delivered, issued for delivery, or renewed in this state that provides maternity benefits shall provide coverage of inpatient care and follow-up care for a mother and her newborn as follows:

(1) The policy shall cover a minimum of forty-eight hours of inpatient care following a normal vaginal delivery and a minimum of ninety-six hours of inpatient care following a cesarean delivery. Services covered as inpatient care shall include medical, educational, and any other services that are consistent with the inpatient care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals.

(2) The policy shall cover a physician-directed source of follow-up care. Services covered as follow-up care shall include physical assessment of the mother and newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system, performance of any medically necessary and appropriate clinical tests, and any other services that are consistent with the follow-up care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals. The coverage shall apply to services provided in a medical setting or through home health care visits. The coverage shall apply to a home health care visit only if the health care professional who conducts the visit is knowledgeable and experienced in maternity and newborn care.

When a decision is made in accordance with division (B) of this section to discharge a mother or newborn prior to the expiration of the applicable number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to all follow-up care that is provided within seventy-two hours after discharge. When a mother or newborn receives at least the number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to follow-up care that is determined to be medically necessary by the health care professionals responsible for discharging the mother or newborn.

(B) Any decision to shorten the length of inpatient stay to less than that specified under division (A)(1) of this section shall be made by the physician attending the mother or newborn, except that if a nurse-midwife is attending the mother in collaboration with a physician, the decision may be made by the nurse-midwife. Decisions regarding early discharge shall be made only after conferring with the mother or a person responsible for the mother or newborn. For purposes of this division, a person responsible for the mother or newborn may include a parent, guardian, or any other person with authority to make medical decisions for the mother or newborn.

(C)

(1) No sickness and accident insurer may do either of the following:

(a) Terminate the participation of a health care professional or health care facility as a provider under a sickness and accident insurance policy solely for making recommendations for inpatient or follow-up care for a particular mother or newborn that are consistent with the care required to be covered by this section;

(b) Establish or offer monetary or other financial incentives for the purpose of encouraging a person to decline the inpatient or follow-up care required to be covered by this section.

(2) Whoever violates division (C)(1)(a) or (b) of this section has engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(D) This section does not do any of the following:

(1) Require a policy to cover inpatient or follow-up care that is not received in accordance with the policy's terms pertaining to the health care professionals and facilities from which an individual is authorized to receive health care services;

(2) Require a mother or newborn to stay in a hospital or other inpatient setting for a fixed period of time following delivery;

(3) Require a child to be delivered in a hospital or other inpatient setting;

(4) Authorize a nurse-midwife to practice beyond the authority to practice nurse-midwifery in accordance with Chapter 4723. of the Revised Code;

(5) Establish minimum standards of medical diagnosis, care or treatment for inpatient or follow-up care for a mother or newborn. A deviation from the care required to be covered under this section shall not, solely on the basis of this section, give rise to a medical claim or derivative medical claim, as those terms are defined in section 2305.113 of the Revised Code.

Effective Date: 04-11-2003



Section 3923.64 - Public employee benefit plans - maternity benefits.

(A) Notwithstanding section 3901.71 of the Revised Code, each public employee benefit plan established or modified in this state that provides maternity benefits shall provide coverage of inpatient care and follow-up care for a mother and her newborn as follows:

(1) The plan shall cover a minimum of forty-eight hours of inpatient care following a normal vaginal delivery and a minimum of ninety-six hours of inpatient care following a cesarean delivery. Services covered as inpatient care shall include medical, educational, and any other services that are consistent with the inpatient care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals.

(2) The plan shall cover a physician-directed source of follow-up care. Services covered as follow-up care shall include physical assessment of the mother and newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system, performance of any medically necessary and appropriate clinical tests, and any other services that are consistent with the follow-up care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals. The coverage shall apply to services provided in a medical setting or through home health care visits. The coverage shall apply to a home health care visit only if the health care professional who conducts the visit is knowledgeable and experienced in maternity and newborn care.

When a decision is made in accordance with division (B) of this section to discharge a mother or newborn prior to the expiration of the applicable number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to all follow-up care that is provided within seventy-two hours after discharge. When a mother or newborn receives at least the number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to follow-up care that is determined to be medically necessary by the health care professionals responsible for discharging the mother or newborn.

(B) Any decision to shorten the length of inpatient stay to less than that specified under division (A)(1) of this section shall be made by the physician attending the mother or newborn, except that if a nurse-midwife is attending the mother in collaboration with a physician, the decision may be made by the nurse-midwife. Decisions regarding early discharge shall be made only after conferring with the mother or a person responsible for the mother or newborn. For purposes of this division, a person responsible for the mother or newborn may include a parent, guardian, or any other person with authority to make medical decisions for the mother or newborn.

(C)

(1) No public employer who offers an employee benefit plan may do either of the following:

(a) Terminate the participation of a health care professional or health care facility as a provider under the plan solely for making recommendations for inpatient or follow-up care for a particular mother or newborn that are consistent with the care required to be covered by this section;

(b) Establish or offer monetary or other financial incentives for the purpose of encouraging a person to decline the inpatient or follow-up care required to be covered by this section.

(2) Whoever violates division (C)(1)(a) or (b) of this section has engaged in an unfair and deceptive act or practice in the business of insurance under sections 3901.19 to 3901.26 of the Revised Code.

(D) This section does not do any of the following:

(1) Require a plan to cover inpatient or follow-up care that is not received in accordance with the plan's terms pertaining to the health care professionals and facilities from which an individual is authorized to receive health care services;

(2) Require a mother or newborn to stay in a hospital or other inpatient setting for a fixed period of time following delivery;

(3) Require a child to be delivered in a hospital or other inpatient setting;

(4) Authorize a nurse-midwife to practice beyond the authority to practice nurse-midwifery in accordance with Chapter 4723. of the Revised Code;

(5) Establish minimum standards of medical diagnosis, care, or treatment for inpatient or follow-up care for a mother or newborn. A deviation from the care required to be covered under this section shall not, solely on the basis of this section, give rise to a medical claim or derivative medical claim, as those terms are defined in section 2305.113 of the Revised Code.

Effective Date: 04-11-2003



Section 3923.65 - Coverage for emergency services.

(A) As used in this section:

(1) "Emergency medical condition" means a medical condition that manifests itself by such acute symptoms of sufficient severity, including severe pain, that a prudent layperson with average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in any of the following:

(a) Placing the health of the individual or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(b) Serious impairment to bodily functions;

(c) Serious dysfunction of any bodily organ or part.

(2) "Emergency services" means the following:

(a) A medical screening examination, as required by federal law, that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department, to evaluate an emergency medical condition;

(b) Such further medical examination and treatment that are required by federal law to stabilize an emergency medical condition and are within the capabilities of the staff and facilities available at the hospital, including any trauma and burn center of the hospital.

(B) Every individual or group policy of sickness and accident insurance that provides hospital, surgical, or medical expense coverage shall cover emergency services without regard to the day or time the emergency services are rendered or to whether the policyholder, the hospital's emergency department where the services are rendered, or an emergency physician treating the policyholder, obtained prior authorization for the emergency services.

(C) Every individual policy or certificate furnished by an insurer in connection with any sickness and accident insurance policy shall provide information regarding the following:

(1) The scope of coverage for emergency services;

(2) The appropriate use of emergency services, including the use of the 9-1-1 system and any other telephone access systems utilized to access prehospital emergency services;

(3) Any copayments for emergency services.

(D) This section does not apply to any individual or group policy of sickness and accident insurance covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, medicare, tricare, specified disease, or vision care; coverage under a one-time limited duration policy of no longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of workers' compensation or similar law; automobile medical payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

Effective Date: 04-11-2000



Section 3923.651 - [Repealed].

Effective Date: 03-30-2005



Section 3923.66 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 3923.67 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 3923.68 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 3923.681 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3923.69 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3923.70 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3923.75 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 3923.76 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 3923.77 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-01-2000



Section 3923.78 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3923.79 - [Repealed] .

Repealed by 129th General AssemblyFile No.48,HB 218, §2, eff. 12/26/2011.

Effective Date: 05-01-2000



Section 3923.80 - Denial of coverage to cancer clinical trial participant.

(A) Notwithstanding section 3901.71 of the Revised Code, no health benefit plan or public employee benefit plan shall deny coverage for the costs of any routine patient care administered to an insured participating in any stage of an eligible cancer clinical trial, if that care would be covered under the plan if the insured was not participating in a clinical trial.

(B) The coverage that may not be excluded under division (A) of this section is subject to all terms, conditions, restrictions, exclusions, and limitations that apply to any other coverage under the plan, policy, or arrangement for services performed by participating and nonparticipating providers. Nothing in this section shall be construed as requiring reimbursement to a provider or facility providing the routine care that does not have a health care contract with the entity issuing the health benefit plan or public employee benefit plan, or as prohibiting the entity issuing a health benefit plan or public employee benefit plan that does not have a health care contract with the provider or facility providing the routine care from negotiating a single case or other agreement for coverage.

(C) As used in this section:

(1) "Eligible cancer clinical trial" means a cancer clinical trial that meets all of the following criteria:

(a) A purpose of the trial is to test whether the intervention potentially improves the trial participant's health outcomes.

(b) The treatment provided as part of the trial is given with the intention of improving the trial participant's health outcomes.

(c) The trial has a therapeutic intent and is not designed exclusively to test toxicity or disease pathophysiology.

(d) The trial does one of the following:

(i) Tests how to administer a health care service, item, or drug for the treatment of cancer;

(ii) Tests responses to a health care service, item, or drug for the treatment of cancer;

(iii) Compares the effectiveness of a health care service, item, or drug for the treatment of cancer with that of other health care services, items, or drugs for the treatment of cancer;

(iv) Studies new uses of a health care service, item, or drug for the treatment of cancer.

(e) The trial is approved by one of the following entities:

(i) The national institutes of health or one of its cooperative groups or centers under the United States department of health and human services;

(ii) The United States food and drug administration;

(iii) The United States department of defense;

(iv) The United States department of veterans' affairs.

(2) "Subject of a cancer clinical trial" means the health care service, item, or drug that is being evaluated in the clinical trial and that is not routine patient care.

(3) "Health benefit plan" has the same meaning as in section 3924.01 of the Revised Code.

(4) "Routine patient care" means all health care services consistent with the coverage provided in the health benefit plan or public employee benefit plan for the treatment of cancer, including the type and frequency of any diagnostic modality, that is typically covered for a cancer patient who is not enrolled in a cancer clinical trial, and that was not necessitated solely because of the trial.

(5) For purposes of this section, a health benefit plan or public employee benefit plan may exclude coverage for any of the following:

(a) A health care service, item, or drug that is the subject of the cancer clinical trial;

(b) A health care service, item, or drug provided solely to satisfy data collection and analysis needs for the cancer clinical trial that is not used in the direct clinical management of the patient;

(c) An investigational or experimental drug or device that has not been approved for market by the United States food and drug administration;

(d) Transportation, lodging, food, or other expenses for the patient, or a family member or companion of the patient, that are associated with the travel to or from a facility providing the cancer clinical trial;

(e) An item or drug provided by the cancer clinical trial sponsors free of charge for any patient;

(f) A service, item, or drug that is eligible for reimbursement by a person other than the insurer, including the sponsor of the cancer clinical trial.

Effective Date: 2008 SB186 10-04-2008; 2008 SB196 04-07-2009; 2008 HB493 04-07-2009



Section 3923.81 - Covered person's payments not to exceed insurer payments.

(A) If a person is covered by a health benefit plan issued by a sickness and accident insurer, health insuring corporation, or multiple employer welfare arrangement and the person is required to pay for health care costs out-of-pocket or with funds from a savings account, the amount the person is required to pay to a health care provider or pharmacy shall not exceed the amount the sickness and accident insurer, health insuring corporation, or multiple employer welfare arrangement would pay under applicable reimbursement rates negotiated with the provider or pharmacy. This division does not preclude a person from reaching an agreement with a health care provider or pharmacy on terms that are more favorable to the person than negotiated reimbursement rates that otherwise would apply as long as the claim submitted reflects the alternative amount negotiated, except that a health care provider or pharmacy shall not waive all or part of a copay or deductible if prohibited by any other provision of the Revised Code. The requirements of this division do not apply to amounts owed to a provider or pharmacy with whom the sickness and accident insurer, health insuring corporation, or multiple employer welfare arrangement has no applicable negotiated reimbursement rate.

(B) Each sickness and accident insurer, health insuring corporation, or multiple employer welfare arrangement shall establish and maintain a system whereby a person covered by a health benefit plan may obtain information regarding potential out of pocket costs for services provided by in-network providers.

(C) As used in this section:

(1) "Health benefit plan" means any policy of sickness and accident insurance or any policy, contract, or agreement covering one or more "basic health care services," "supplemental health care services," or "specialty health care services," as defined in section 1751.01 of the Revised Code, offered or provided by a health insuring corporation or by a sickness and accident insurer or multiple employer welfare arrangement.

(2) "Reimbursement rates" means any rates that apply to a payment made by a sickness and accident insurer, health insuring corporation, or multiple employer welfare arrangement for charges covered by a health benefit plan.

(3) "Savings account" includes health savings accounts, health reimbursement arrangements, flexible savings accounts, medical savings accounts, and similar accounts and arrangements.

Effective Date: 03-23-2007



Section 3923.82 - Coverage for alcohol or drug related losses or expenses.

(A) As used in this section, "health benefit plan" has the same meaning as in section 3924.01 of the Revised Code.

(B) Notwithstanding section 3901.71 of the Revised Code, no health benefit plan or public employee benefit plan shall contain a provision that limits or excludes an insured's coverage under the plan for a loss or expense the insured sustains that is the result of the insured's use of alcohol or other drugs or both and the loss or expense is otherwise covered under the plan.

(C) Nothing in this section shall be construed as doing either of the following:

(1) Requiring coverage for the treatment of alcohol or substance abuse except as otherwise required by law;

(2) Prohibiting the enforcement of an exclusion based on injuries sustained by an insured during the commission of an offense by the insured in which the insured is convicted of or pleads guilty or no contest to a felony.

(D) Not later than four years after the effective date of this section, the department of insurance shall conduct an analysis of the impact of the requirements of this section on the cost of and coverage provided by health benefit plans in this state and prepare a written report of its findings from the analysis. The department shall submit the report to the governor and, in accordance with section 101.68 of the Revised Code, to the general assembly.

Effective Date: 2008 HB493 04-07-2009



Section 3923.83 - Standardized prescription identification information - pharmacy benefits to be included - public employee benefit plan.

(A)

(1) This section applies to both of the following:

(a) A public employee benefit plan that issues or requires the use of a standardized identification card or an electronic technology for submission and routing of prescription drug claims pursuant to a policy, contract, or agreement for health care services;

(b) A person or entity that a public employee benefit plan contracts with to issue a standardized identification card or an electronic technology described in division (A)(1)(a) of this section.

(2) Notwithstanding division (A)(1) of this section, this section does not apply to the issuance or required use of a standardized identification card or an electronic technology for the submission and routing of prescription drug claims in connection with either of the following:

(a) Any individual or group policy of insurance covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, medicare, tricare, specified disease, or vision care; coverage under a one-time-limited-duration policy of not longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of workers' compensation or similar law; automobile medical payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(b) Coverage provided under medicaid, as defined in section 5111.01 of the Revised Code.

(B) A standardized identification card or an electronic technology issued or required to be used as provided in division (A)(1) of this section shall contain uniform prescription drug information in accordance with either division (B)(1) or (2) of this section.

(1) The standardized identification card or the electronic technology shall be in a format and contain information fields approved by the national council for prescription drug programs or a successor organization, as specified in the council's or successor organization's pharmacy identification card implementation guide in effect on the first day of October most immediately preceding the issuance or required use of the standardized identification card or the electronic technology.

(2) If the public employee benefit plan or person under contract with the plan to issue a standardized identification card or an electronic technology requires the information for the submission and routing of a claim, the standardized identification card or the electronic technology shall contain any of the following information:

(a) The plan's name;

(b) The insured's name, group number, and identification number;

(c) A telephone number to inquire about pharmacy-related issues;

(d) The issuer's international identification number, labeled as "ANSI BIN" or "RxBIN";

(e) The processor's control number, labeled as "RxPCN";

(f) The insured's pharmacy benefits group number if different from the insured's medical group number, labeled as "RxGrp."

(C) If the standardized identification card or the electronic technology issued or required to be used as provided in division (A)(1) of this section is also used for submission and routing of nonpharmacy claims, the designation "Rx" is required to be included as part of the labels identified in divisions (B)(2)(d) and (e) of this section if the issuer's international identification number or the processor's control number is different for medical and pharmacy claims.

(D)

(1) Except as provided in division (D)(2) of this section, if there is a change in the information contained in the standardized identification card or the electronic technology issued to an insured, the public employee benefit plan or person under contract with the plan to issue a standardized identification card or electronic technology shall issue a new card or electronic technology to the insured.

(2) A public employee benefit plan or person under contract with the plan is not required under division (D)(1) of this section to issue a new card or electronic technology to an insured more than once during a twelve-month period.

(F) Nothing in this section shall be construed as requiring a public employee benefit plan to produce more than one standardized identification card or one electronic technology for use by insureds accessing health care benefits provided under a health benefit plan.

Effective Date: 10-13-2005



Section 3923.90 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3923.91 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.36,HB 198, §1, eff. 9/6/2010. )

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 3923.99 - Penalty.

Whoever violates section 3923.14, 3923.16, 3923.161, or 3923.21 of the Revised Code shall be fined not more than one thousand dollars.

Effective Date: 01-01-1980






Chapter 3924 - SMALL EMPLOYER HEALTH BENEFIT PLANS; PROVISION OF HEALTH CARE COVERAGE

Section 3924.01 - Small employer health benefit plans - provision of health care coverage definitions.

As used in sections 3924.01 to 3924.14 of the Revised Code:

(A) "Actuarial certification" means a written statement prepared by a member of the American academy of actuaries, or by any other person acceptable to the superintendent of insurance, that states that, based upon the person's examination, a carrier offering health benefit plans to small employers is in compliance with sections 3924.01 to 3924.14 of the Revised Code. "Actuarial certification" shall include a review of the appropriate records of, and the actuarial assumptions and methods used by, the carrier relative to establishing premium rates for the health benefit plans.

(B) "Adjusted average market premium price" means the average market premium price as determined by the board of directors of the Ohio health reinsurance program either on the basis of the arithmetic mean of all carriers' premium rates for an OHC plan sold to groups with similar case characteristics by all carriers selling OHC plans in the state, or on any other equitable basis determined by the board.

(C) "Base premium rate" means, as to any health benefit plan that is issued by a carrier and that covers at least two but no more than fifty employees of a small employer, the lowest premium rate for a new or existing business prescribed by the carrier for the same or similar coverage under a plan or arrangement covering any small employer with similar case characteristics.

(D) "Carrier" means any sickness and accident insurance company or health insuring corporation authorized to issue health benefit plans in this state or a MEWA. A sickness and accident insurance company that owns or operates a health insuring corporation, either as a separate corporation or as a line of business, shall be considered as a separate carrier from that health insuring corporation for purposes of sections 3924.01 to 3924.14 of the Revised Code.

(E) "Case characteristics" means, with respect to a small employer, the geographic area in which the employees work; the age and sex of the individual employees and their dependents; the appropriate industry classification as determined by the carrier; the number of employees and dependents; and such other objective criteria as may be established by the carrier. "Case characteristics" does not include claims experience, health status, or duration of coverage from the date of issue.

(F) "Dependent" means the spouse or child of an eligible employee, subject to applicable terms of the health benefits plan covering the employee.

(G) "Eligible employee" means an employee who works a normal work week of twenty-five or more hours. "Eligible employee" does not include a temporary or substitute employee, or a seasonal employee who works only part of the calendar year on the basis of natural or suitable times or circumstances.

(H) "Health benefit plan" means any hospital or medical expense policy or certificate or any health plan provided by a carrier, that is delivered, issued for delivery, renewed, or used in this state on or after the date occurring six months after November 24, 1995. "Health benefit plan" does not include policies covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, or vision care; coverage under a one-time-limited-duration policy of no longer than six months; coverage issued as a supplement to liability insurance; insurance arising out of a workers' compensation or similar law; automobile medical-payment insurance; or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(I) "Late enrollee" means an eligible employee or dependent who enrolls in a small employer's health benefit plan other than during the first period in which the employee or dependent is eligible to enroll under the plan or during a special enrollment period described in section 2701(f) of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg, as amended.

(J) "MEWA" means any "multiple employer welfare arrangement" as defined in section 3 of the "Federal Employee Retirement Income Security Act of 1974," 88 Stat. 832, 29 U.S.C.A. 1001, as amended, except for any arrangement which is fully insured as defined in division (b)(6)(D) of section 514 of that act.

(K) "Midpoint rate" means, for small employers with similar case characteristics and plan designs and as determined by the applicable carrier for a rating period, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.

(L) "Pre-existing conditions provision" means a policy provision that excludes or limits coverage for charges or expenses incurred during a specified period following the insured's enrollment date as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the enrollment date. Genetic information shall not be treated as such a condition in the absence of a diagnosis of the condition related to such information.

For purposes of this division, "enrollment date" means, with respect to an individual covered under a group health benefit plan, the date of enrollment of the individual in the plan or, if earlier, the first day of the waiting period for such enrollment.

(M) "Service waiting period" means the period of time after employment begins before an employee is eligible to be covered for benefits under the terms of any applicable health benefit plan offered by the small employer.

(N)

(1) "Small employer" means, in connection with a group health benefit plan and with respect to a calendar year and a plan year, an employer who employed an average of at least two but no more than fifty eligible employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(2) For purposes of division (N)(1) of this section, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, shall be considered one employer. In the case of an employer that was not in existence throughout the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of eligible employees that it is reasonably expected the employer will employ on business days in the current calendar year. Any reference in division (N) of this section to an "employer" includes any predecessor of the employer. Except as otherwise specifically provided, provisions of sections 3924.01 to 3924.14 of the Revised Code that apply to a small employer that has a health benefit plan shall continue to apply until the plan anniversary following the date the employer no longer meets the requirements of this division.

(O) "OHC plan" means an Ohio health care plan, which is the basic, standard, or carrier reimbursement plan for small employers and individuals established in accordance with section 3924.10 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 03-22-1999

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 3924.02 - Health care benefit plans covered by chapter.

(A) An individual or group health benefit plan is subject to sections 3924.01 to 3924.14 of the Revised Code if it provides health care benefits covering at least two but no more than fifty employees of a small employer, and if it meets either of the following conditions:

(1) Any portion of the premium or benefits is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(2) The health benefit plan is treated by the employer or any of the covered individuals as part of a plan or program for purposes of section 106 or 162 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(B) Notwithstanding division (A) of this section, divisions (D), (E)(2), (F), and (G) of section 3924.03 of the Revised Code and section 3924.04 of the Revised Code do not apply to health benefit policies that are not sold to owners of small businesses as an employment benefit plan. Such policies shall clearly state that they are not being sold as an employment benefit plan and that the owner of the business is not responsible, either directly or indirectly, for paying the premium or benefits.

(C) Every health benefit plan offered or delivered by a carrier, other than a health insuring corporation, to a small employer is subject to sections 3923.23, 3923.231, 3923.232, 3923.233, and 3923.234 of the Revised Code and any other provision of the Revised Code that requires the reimbursement, utilization, or consideration of a specific category of a licensed or certified health care practitioner.

(D) Except as expressly provided in sections 3924.01 to 3924.14 of the Revised Code, no health benefit plan offered to a small employer is subject to any of the following:

(1) Any law that would inhibit any carrier from contracting with providers or groups of providers with respect to health care services or benefits;

(2) Any law that would impose any restriction on the ability to negotiate with providers regarding the level or method of reimbursing care or services provided under the health benefit plan;

(3) Any law that would require any carrier to either include a specific provider or class of provider when contracting for health care services or benefits, or to exclude any class of provider that is generally authorized by statute to provide such care.

Effective Date: 06-30-1997



Section 3924.03 - Health benefit plans covering small employers subject to conditions.

Except as otherwise provided in section 2721 of the "Health Insurance Portability and Accountability Act of 1996," Pub. L. No. 104-191 , 110 Stat. 1955, 42 U.S.C.A. 300gg-21, as amended, health benefit plans covering small employers are subject to the following conditions, as applicable:

(A)

(1) Pre-existing conditions provisions shall not exclude or limit coverage for a period beyond twelve months, or eighteen months in the case of a late enrollee, following the individual's enrollment date and may only relate to a physical or mental condition, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six months immediately preceding the enrollment date.

Division (A)(1) of this section is subject to the exceptions set forth in section 2701(d) of the "Health Insurance Portability and Accountability Act of 1996."

(2) The period of any such pre-existing condition exclusion shall be reduced by the aggregate of the periods of creditable coverage, if any, applicable to the employee or dependent as of the enrollment date.

(3) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health benefit plan, if, after that period and before the enrollment date, there was a sixty-three-day period during all of which the individual was not covered under any creditable coverage. Subsections (c)(2) to (4) and (e) of section 2701 of the "Health Insurance Portability and Accountability Act of 1996" apply with respect to crediting previous coverage.

(4) As used in division (A) of this section:

(a) "Creditable coverage" has the same meaning as in section 2701(c)(1) of the "Health Insurance Portability and Accountability Act of 1996."

(b) "Enrollment date" means, with respect to an individual covered under a group health benefit plan, the date of enrollment of the individual in the plan or, if earlier, the first day of the waiting period for such enrollment.

(B)

(1) Except as provided in section 2712(b) to (e) of the "Health Insurance Portability and Accountability Act of 1996," if a carrier offers coverage in the small employer market in connection with a group health benefit plan, the carrier shall renew or continue in force such coverage at the option of the plan sponsor of the plan.

(2) A carrier may cancel or decide not to renew the coverage of any eligible employee or of a dependent of an eligible employee if the employee or dependent, as applicable, has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage and if the cancellation or nonrenewal is not based, either directly or indirectly, on any health status-related factor in relation to the employee or dependent.

As used in division (B)(2) of this section, "health status-related factor" has the same meaning as in section 3924.031 of the Revised Code.

(C) A carrier shall not exclude any eligible employee or dependent, who would otherwise be covered under a health benefit plan, on the basis of any actual or expected health condition of the employee or dependent.

If, prior to November 24, 1995, a carrier excluded an eligible employee or dependent, other than a late enrollee, on the basis of an actual or expected health condition, the carrier shall, upon the initial renewal of the coverage on or after that date, extend coverage to the employee or dependent if all other eligibility requirements are met.

(D) No health benefit plan issued by a carrier shall limit or exclude, by use of a rider or amendment applicable to a specific individual, coverage by type of illness, treatment, medical condition, or accident, except for pre-existing conditions as permitted under division (A) of this section. If a health benefit plan that is delivered or issued for delivery prior to April 14, 1993, contains such limitations or exclusions, by use of a rider or amendment applicable to a specific individual, the plan shall eliminate the use of such riders or amendments within eighteen months after April 14, 1993.

(E)

(1) Except as provided in sections 3924.031 and 3924.032 of the Revised Code, and subject to such rules as may be adopted by the superintendent of insurance in accordance with Chapter 119. of the Revised Code, a carrier shall offer and make available every health benefit plan that it is actively marketing to every small employer that applies to the carrier for such coverage.

Division (E)(1) of this section does not apply to a health benefit plan that a carrier makes available in the small employer market only through one or more bona fide associations.

Division (E)(1) of this section shall not be construed to preclude a carrier from establishing employer contribution rules or group participation rules for the offering of coverage in connection with a group health benefit plan in the small employer market, as allowed under the law of this state. As used in division (E)(1) of this section, "employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of employees and dependents and "group participation rule" means a requirement relating to the minimum number of employees or dependents that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer.

(2) Each health benefit plan, at the time of initial group enrollment, shall make coverage available to all the eligible employees of a small employer without a service waiting period. The decision of whether to impose a service waiting period shall be made by the small employer. Such waiting periods shall not be greater than ninety days.

(3) Each health benefit plan shall provide for the special enrollment periods described in section 2701(f) of the "Health Insurance Portability and Accountability Act of 1996."

(4) At least once in every twelve-month period, a carrier shall provide to all late enrollees who are identified by the small employer, the option to enroll in the health benefit plan. The enrollment option shall be provided for a minimum period of thirty consecutive days. All delays of coverage imposed under the health benefit plan, including any pre-existing condition exclusion period, affiliation period, or service waiting period, shall begin on the date the carrier receives notice of the late enrollee's application or request for coverage, and shall run concurrently with each other.

(F) The benefit structure of any health benefit plan may, at the time of coverage renewal, be changed by the carrier to make it consistent with the benefit structure contained in health benefit plans being marketed to new small employer groups. If the health benefit plan is available in the small employer market other than only through one or more bona fide associations, the modification must be consistent with the law of this state and effective on a uniform basis among small employer group plans.

(G) A carrier may obtain any facts and information necessary to apply this section, or supply those facts and information to any other third-party payer, without the consent of the beneficiary. Each person claiming benefits under a health benefit plan shall provide any facts and information necessary to apply this section.

For purposes of this section, "bona fide association" means an association that has been actively in existence for at least five years; has been formed and maintained in good faith for purposes other than obtaining insurance; does not condition membership in the association on any health status-related factor, as defined in section 3924.031 of the Revised Code, relating to an individual, including an employee or dependent; makes health insurance coverage offered through the association available to all members regardless of any health status-related factor, as defined in section 3924.031 of the Revised Code, relating to such members or to individuals eligible for coverage through a member; does not make health insurance coverage offered through the association available other than in connection with a member of the association; and meets any other requirement imposed by the superintendent. To maintain its status as a "bona fide association," each association shall annually certify to the superintendent that it meets the requirements of this paragraph.

Effective Date: 03-22-1999



Section 3924.031 - Carrier offering health benefit plan in small employer market through network plan.

(A) As used in this section and section 3924.032 of the Revised Code:

(1) "Health status-related factor" means any of the following:

(a) Health status;

(b) Medical condition, including both physical and mental illnesses;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including conditions arising out of acts of domestic violence;

(h) Disability.

(2) "Network plan" means a health benefit plan of a carrier under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the carrier.

(B) If a carrier offers a health benefit plan in the small employer market through a network plan, the carrier may do both of the following:

(1) Limit the small employers that may apply for such coverage to those with eligible employees who live, work, or reside in the service area of the network plan;

(2) Within the service area of the network plan, deny the coverage to small employers if the carrier has demonstrated both of the following to the superintendent of insurance:

(a) The carrier will not have the capacity to deliver services adequately to the members of any additional groups because of the carrier's obligations to existing group contract holders and members.

(b) The carrier is applying division (B)(2) of this section uniformly to all small employers without regard to the claims experience of those employers and their eligible employees and dependents or to any health status-related factor relating to such employees and dependents.

(C) A carrier that, pursuant to division (B)(2) of this section, denies coverage to a small employer in the service area of a network plan, shall not offer coverage in the small employer market within that service area for at least one hundred eighty days after the date the coverage is denied.

Effective Date: 06-30-1997



Section 3924.032 - Refusing to issue plans in small employer market.

(A) A carrier may refuse to issue health benefit plans in the small employer market if the carrier has demonstrated both of the following to the superintendent of insurance:

(1) The carrier does not have the financial reserves necessary to underwrite additional coverage.

(2) The carrier is applying division (A) of this section uniformly to all employers in the small employer market in this state consistent with the applicable laws and rules of this state and without regard to the claims experience of those employers and their employees and dependents or to any health status-related factor relating to such employees and dependents.

(B) A carrier that, pursuant to division (A) of this section, refuses to issue health benefit plans in the small employer market, shall not offer health benefit plans in the small employer market in this state for at least one hundred eighty days after the date the coverage is denied or until the carrier has demonstrated to the superintendent that the carrier has sufficient financial reserves to underwrite additional coverage, whichever is later.

(C) The superintendent may provide for the application of this section on a service-area-specific basis.

Effective Date: 06-30-1997



Section 3924.033 - Information disclosed by carrier to employer.

(A) Each carrier, in connection with the offering of a health benefit plan to a small employer, shall disclose to the employer, as part of its solicitation and sales materials, the following information:

(1) The provisions of the plan concerning the carrier's right to change premium rates and the factors that may affect changes in premium rates;

(2) The provisions of the plan relating to renewability of coverage;

(3) The provisions of the plan relating to any pre-existing condition exclusion;

(4) The benefits and premiums available under all health benefit plans for which the employer is qualified.

(B) The information described in division (A) of this section shall be provided in a manner determined to be understandable by the average small employer, and in a manner sufficient to reasonably inform a small employer regarding the employer's rights and obligations under the health benefit plan.

(C) Nothing in this section requires a carrier to disclose any information that is by law proprietary and trade secret information.

Effective Date: 03-22-1999



Section 3924.04 - Limits on premium rates - low claim rates.

(A)

(1) With respect to any health benefit plan of a carrier and except as otherwise provided in divisions (A)(2) and (3) of this section, the premium rates charged or offered for a rating period for the same or similar coverage under a health benefit plan covering any small employer with similar case characteristics shall not vary from the applicable midpoint rate by more than forty per cent of the midpoint rate, as to all health benefit plans issued on or after the effective date of this section.

(2) A carrier may apply a low claims discount not to exceed five per cent of the midpoint rate to small employers with favorable claims experience. A premium rate for a rating period may fall outside the range set forth in division (A) of this section as the result of a low claims discount.

(3) If the premium rates charged or offered for the same or similar coverage under a health benefit plan covering any small employer with similar case characteristics, as determined by the carrier, exceeds the premium rate limitations described in divisions (A)(1) and (2) of this section, any increase in premium rates for a new rating period shall not exceed the sum of both of the following:

(a) Any percentage change in the base premium rate measured from the first day of the prior rating period to the first day of the new rating period;

(b) Any adjustment due to change in case characteristics or plan design of the small employer, as determined by the carrier.

(4) For purposes of this section, a small employer carrier shall treat all health benefit plans issued or renewed in the same calendar month as having the same rating period.

(B) If a carrier utilizes industry as a case characteristic in establishing premium rates, the rate factor associated with any industry classification shall not vary by more than fifteen per cent from the arithmetic average of the rate factors associated with all industry classifications.

(C) Subject to divisions (A) and (B) of this section, any increase in premium rates for a new rating period shall not exceed any percentage change in the base premium rate measured from the first day of the prior rating period to the first day of the new rating period plus fifteen per cent, adjusted on a pro rata basis for rating periods greater or less than one year, of the base premium rate for the new rating period and any adjustments due to a change in case characteristics or plan design of the small employer, as determined by the carrier.

(D) The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code that set forth alternative methods of calculating the premium rates required under this section, which methods result in premium rates that are consistent with, and meet the applicable requirements of, this section. A carrier that utilizes any such method of calculation is deemed to be in compliance with this section.

(E) If a carrier has established a separate class of business for one or more small employer health care alliances in accordance with section 1731.09 of the Revised Code, this section shall apply in accordance with section 1731.09 of the Revised Code.

Effective Date: 04-14-1993; 03-23-2007



Section 3924.05 - [Repealed].

Effective Date: 03-22-1999



Section 3924.06 - Demonstrating compliance through actuarial certification.

(A) Compliance with the underwriting and rating requirements contained in sections 3924.01 to 3924.14 of the Revised Code shall be demonstrated through actuarial certification. Carriers offering health benefit plans to small employers shall file annually with the superintendent of insurance an actuarial certification stating that the underwriting and rating methods of the carrier do all of the following:

(1) Comply with accepted actuarial practices;

(2) Are uniformly applied to health benefit plans covering small employers;

(3) Comply with the applicable provisions of sections 3924.01 to 3924.14 of the Revised Code.

(B) If a carrier has established a separate class of business for one or more small employer health care alliances in accordance with section 1731.09 of the Revised Code, this section shall apply in accordance with section 1731.09 of the Revised Code.

(C) Carriers offering health benefit plans to small employers shall file premium rates with the superintendent in accordance with section 3923.02 of the Revised Code with respect to the carrier's sickness and accident insurance policies sold to small employers and in accordance with section 1751.12 of the Revised Code with respect to the carrier's health insuring corporation policies sold to small employers.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-14-1993; 03-23-2007



Section 3924.07 - Ohio health reinsurance program.

(A) There is hereby established a nonprofit entity to be known as the "Ohio health reinsurance program." Any carrier issuing health benefit plans in this state on or after April 14, 1993, may be a member of the program.

(B) A carrier may elect to be a member of the program by filing a written intention to participate with the superintendent of insurance at least thirty days prior to the implementation of the program. Any carrier that does not file a written intention to participate within that time period may not participate for three years after April 14, 1993, and may file an intention to participate only at that time or on any subsequent three-year anniversary date. However, the superintendent may permit a carrier to participate in the program at other intervals for reasons based on financial solvency.

(C) The board of directors of the program may permit a carrier to participate in the program at any time for good cause shown. The board shall establish an application process for carriers seeking to change their status under this division.

Effective Date: 06-30-1997



Section 3924.08 - Board of directors - plan of operation.

(A) The board of directors of the Ohio health reinsurance program shall consist of nine appointed members who shall serve staggered terms as determined by the initial board for its members and by the plan of operation of the program for members of subsequent boards. Within thirty days after April 14, 1993, the members of the board shall be appointed, as follows:

(1) The chairperson of the senate committee having jurisdiction over insurance shall appoint the following members:

(a) Two member carriers that are small employer carriers;

(b) One member carrier that is a health insuring corporation predominantly in the small employer market;

(c) One representative of providers of health care.

(2) The chairperson of the committee in the house of representatives having jurisdiction over insurance shall appoint the following members:

(a) One member carrier that is a small employer carrier;

(b) One member carrier whose principal health insurance business is in the large employer market;

(c) One representative of an employer with fifty or fewer employees;

(d) One representative of consumers in this state.

(3) The superintendent of insurance shall appoint a representative of a member carrier operating in the small employer market who is a fellow of the society of actuaries.

The superintendent, a member of the house of representatives appointed by the speaker of the house of representatives, and a member of the senate appointed by the president of the senate, shall be ex-officio members of the board. The membership of all boards subsequent to the initial board shall reflect the distribution described in division (A) of this section.

The chairperson of the initial board and each subsequent board shall represent a small employer member carrier and shall be elected by a majority of the voting members of the board. Each chairperson shall serve for the maximum duration established in the plan of operation.

(B) Within one hundred eighty days after the appointment of the initial board, the board shall establish a plan of operation and, thereafter, any amendments to the plan that are necessary or suitable, to assure the fair, reasonable, and equitable administration of the program. The board shall, immediately upon adoption, provide to the superintendent copies of the plan of operation and all subsequent amendments to it.

(C) The plan of operation shall establish rules, conditions, and procedures for all of the following:

(1) The handling and accounting of assets and moneys of the program and for an annual fiscal reporting to the superintendent;

(2) Filling vacancies on the board;

(3) Selecting an administrator of the program, and setting forth the powers and duties of the administrator. The administrator may be a carrier as defined in section 3924.01 of the Revised Code or a person licensed as an administrator under Chapter 3959. of the Revised Code, or the board may, in its sole discretion, choose to serve as administrator of the program.

(4) Reinsuring risks in accordance with sections 3924.07 to 3924.14 of the Revised Code;

(5) Collecting assessments subject to section 3924.13 of the Revised Code from all members to provide for claims reinsured by the program and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made;

(6) Providing protection for carriers from the financial risk associated with small employers that present poor credit risks;

(7) Establishing standards for the coverage of small employers that have a high turnover of employees;

(8) Establishing an appeals process for carriers to seek relief when a carrier has experienced an unfair share of administrative and credit risks;

(9) Establishing the adjusted average market premium prices for use by the OHC plans for individuals, for groups of two to twenty-five employees, and for groups of twenty-six to fifty employees that are offered in the state;

(10) Establishing participation standards at issue and renewal for reinsured cases;

(11) Reinsuring risks and collecting assessments in accordance with division (G) of section 3924.11 of the Revised Code;

(12) Any additional matters as determined by the board.

Effective Date: 03-22-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3924.09 - General and specific powers and authority of program.

The Ohio health reinsurance program shall have the general powers and authority granted under the laws of the state to insurance companies licensed to transact sickness and accident insurance, except the power to issue insurance. The board of directors of the program also shall have the specific authority to do all of the following:

(A) Enter into contracts as are necessary or proper to carry out the provisions and purposes of sections 3924.07 to 3924.14 of the Revised Code, including the authority to enter into contracts with similar programs of other states for the joint performance of common functions, or with persons or other organizations for the performance of administrative functions;

(B) Sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against any program or board member;

(C) Take such legal action as is necessary to avoid the payment of improper claims against the program;

(D) Make recommendations to the superintendent of insurance regarding the design of the OHC plans which, when offered by a carrier, are eligible for reinsurance and issue reinsurance policies in accordance with the requirements of sections 3924.07 to 3924.14 of the Revised Code;

(E) Establish rules, conditions, and procedures pertaining to the reinsurance of members' risks by the program;

(F) Establish appropriate rates, rate schedules, rate adjustments, rate classifications, and any other actuarial functions appropriate to the operation of the program;

(G) Assess members in accordance with division (G) of section 3924.11 and the provisions of section 3924.13 of the Revised Code, and make such advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses. Any interim assessments shall be credited as offsets against any regular assessments due following the close of the calendar year.

(H) Appoint members to appropriate legal, actuarial, and other committees if necessary to provide technical assistance with respect to the operation of the program, policy and other contract design, and any other function within the authority of the program;

(I) Borrow money to effect the purposes of the program. Any notes or other evidence of indebtedness of the program not in default shall be legal investments for carriers and may be carried as admitted assets.

(J) Reinsure risks, collect assessments, and otherwise carry out its duties under division (G) of section 3924.11 of the Revised Code;

(K) Study the operation of the Ohio health reinsurance program and the open enrollment reinsurance program and, based on its findings, make legislative recommendations to the general assembly for improvements in the effectiveness, operation, and integrity of the programs;

(L) Design a basic and standard plan for purposes of sections 1751.16, 3923.122, and 3923.581 of the Revised Code.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 03-22-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.18,HB 300, §3



Section 3924.10 - Recommendations regarding, analysis and adoption of OHC plans.

(A) The board of directors of the Ohio health reinsurance program may make recommendations to the superintendent of insurance, and the superintendent may adopt or amend by rule adopted in accordance with Chapter 119. of the Revised Code, the OHC basic, standard, and carrier reimbursement plans which, when offered by a carrier, are eligible for reinsurance under the program. The superintendent shall establish the form and level of coverage to be made available by carriers in their OHC plans. The plans shall include benefit levels, deductibles, coinsurance factors, exclusions, and limitations for the plans. The forms and levels of coverage shall specify which components of health benefit plans offered by a carrier may be reinsured. The OHC plans are subject to division (C) of section 3924.02 of the Revised Code and to the provisions in Chapters 1751., 1753., 3923., and any other chapter of the Revised Code that require coverage or the offer of coverage of a health care service or benefit.

(B) Prior to adopting any rule that makes changes to the OHC basic or standard plan, the superintendent shall conduct an actuarial analysis of the cost impact of the proposed rule. The plans may include cost containment features including any of the following:

(1) Utilization review of health care services, including review of the medical necessity of hospital and physician services;

(2) Case management benefit alternatives;

(3) Selective contracting with hospitals, physicians, and other health care providers;

(4) Reasonable benefit differentials applicable to participating and nonparticipating providers;

(5) Employee assistance program options that provide preventive and early intervention mental health and substance abuse services;

(6) Other provisions for the cost-effective management of the plans.

(C) OHC plans established for use by health insuring corporations shall be consistent with the basic method of operation of such corporations.

(D) Each carrier shall certify to the superintendent of insurance, in the form and manner prescribed by the superintendent, that the OHC plans filed by the carrier are in substantial compliance with the provisions of the OHC plans designed or adopted under this section. Upon receipt by the superintendent of the certification, the carrier may use the certified plans.

(E) Each carrier shall, on and after sixty days after the date that the program becomes operational and as a condition of transacting business in this state, renew coverage provided to any individual or group under its OHC plans.

(F) The OHC plans in effect as of June 1, 2009, shall remain in effect until those plans are amended or new plans are adopted in accordance with this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 03-22-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

See 128th General AssemblyFile No.18,HB 300, §3



Section 3924.11 - Reinsuring small employer groups or individuals.

Any member of the Ohio health reinsurance program may reinsure small employer groups or individuals in accordance with the following conditions and limitations:

(A) A small employer group or individual may be reinsured within sixty days after the commencement of the group's or individual's coverage under the plan.

(B)

(1) The carrier may reinsure either the entire eligible group or any eligible individual, in accordance with the premium rates established in section 3924.12 of the Revised Code, upon commencement of the coverage.

(2) The carrier may reinsure an eligible employee, or the dependents of an eligible employee, who were previously excluded from group coverage for medical reasons, and shall reinsure such employees or dependents within sixty days after the carrier is required to include them in the group coverage.

(C) With respect to an OHC plan, the program shall reinsure the level of coverage provided.

(D) With respect to other plans issued to small employers, the program shall reinsure the level of coverage provided up to, but not exceeding, the level of coverage provided in an OHC carrier reimbursement plan. In the coverage provided to small employers, carriers shall be required to use high-cost care management, hospital precertification techniques, and other cost containment mechanisms established by the program.

(E) A carrier may not reinsure existing business, except pursuant to division (A) of this section.

(F) If an employer group is covered under a plan other than an OHC carrier reimbursement plan and the carrier chooses to reinsure the group subsequent to the initial coverage period, or if a new individual joins the group and the carrier wants to reinsure that individual, the carrier shall not force the employer to change to an OHC carrier reimbursement plan. The carrier shall allow the employer to maintain the same benefit plan and reinsure only that portion of the plan that is consistent with an OHC carrier reimbursement plan.

(G) With respect to coverage provided to an individual acquired under section 3923.58 or a federally eligible individual acquired under section 3923.581 of the Revised Code, the following conditions and limitations apply:

(1) Within sixty days after the commencement of the initial coverage, any carrier may reinsure coverage of such an individual with the open enrollment reinsurance program in accordance with division (G) of this section. Premium rates charged for coverage reinsured by the program shall be established in accordance with section 3924.12 of the Revised Code.

(2) The board of directors of the Ohio health reinsurance program shall establish the open enrollment reinsurance fund for coverage provided under section 3923.58 of the Revised Code and, with respect to federally eligible individuals, coverage provided under section 3923.581 of the Revised Code. The fund shall be maintained separately from any reinsurance fund established for Ohio health care plans issued pursuant to sections 3924.07 to 3924.14 of the Revised Code. The board shall calculate, on a retrospective basis, the amount needed for maintenance of the open enrollment reinsurance fund and, on the basis of that calculation, shall determine the amount to be assessed each carrier that is required to provide open enrollment coverage.

Assessments shall be apportioned by the board among all carriers participating in the open enrollment reinsurance program in proportion to their respective shares of the total premiums, net of reinsurance premiums paid by a carrier for open enrollment coverage and net of reinsurance premiums paid by the carrier for all other individual health benefit plans, earned in this state from all health benefit plans covering individuals that are issued by all such carriers during the calendar year coinciding with or ending during the fiscal year of the open enrollment program, or on any other equitable basis reflecting coverage of individuals in this state as may be provided in the plan of operation adopted by the board. In no event shall the assessment of any carrier under this section exceed, on an annual basis, three per cent of its Ohio premiums for health benefit plans covering individuals as reported on its most recent annual statement filed with the superintendent of insurance.

The board shall submit its determination of the amount of the assessment to the superintendent for review of the accuracy of the calculation of the assessment. Upon approval by the superintendent, each carrier shall, within thirty days after receipt of the notice of assessment, submit the assessment to the board for purposes of the open enrollment reinsurance fund.

(3) If the assessments made and collected pursuant to division (G)(2) of this section are not sufficient to pay the claims reinsured under division (G) of this section and the allocated administrative expenses, incurred or estimated to be incurred during the period for which the assessment was made, the secretary of the board shall immediately notify the superintendent, and the superintendent shall suspend the operation of open enrollment under section 3923.58 of the Revised Code and, with respect to federally eligible individuals, under section 3923.581 of the Revised Code until the board has collected in subsequent years through assessments made pursuant to division (G)(2) of this section an amount sufficient to pay such claims and administrative expenses.

(4)

(a) Any carrier that is subject to open enrollment under section 3923.58 of the Revised Code may elect not to participate in the open enrollment reinsurance program under division (G) of this section by filing an application with the superintendent and obtaining the superintendent's approval. In determining whether to approve an application, the superintendent shall consider whether the carrier meets all of the following standards:

(i) Demonstration by the carrier of a substantial and established market presence;

(ii) Demonstrated experience in the individual market and history of rating and underwriting individual plans;

(iii) Commitment to comply with the requirements of section 3923.58 of the Revised Code;

(iv) Financial ability to assume and manage the risk of enrolling open enrollment individuals without the need for, or protection of, reinsurance.

(b) A carrier whose application for nonparticipation has been rejected by the superintendent may appeal the decision in accordance with Chapter 119. of the Revised Code. A carrier that has received approval of the superintendent not to participate in the open enrollment reinsurance program shall, on or before the first day of December, annually certify to the superintendent that it continues to meet the standards described in division (G)(4)(a) of this section.

(c) In any year subsequent to the year in which its application not to participate has been approved, a carrier may elect to participate in the open enrollment reinsurance program by giving notice to the superintendent and board on or before the thirty-first day of December. If, after a period of nonparticipation, a carrier elects to participate in the open enrollment reinsurance program, the carrier retains the risks it assumed during the period when it was not participating.

(d) The superintendent may, at any time, authorize a carrier to modify an election not to participate if the risk from the carrier's open enrollment business jeopardizes the financial condition of the carrier. If the superintendent authorizes the carrier to again participate in the open enrollment reinsurance program, the carrier shall retain the risks it assumed during the period of nonparticipation.

(5)

(a) The open enrollment reinsurance program shall be operated separately from the Ohio health reinsurance program.

(b) A carrier's election to participate in the open enrollment reinsurance program under division (G) of this section shall not be construed as an election to participate in the Ohio health reinsurance program under section 3924.07 of the Revised Code.

Effective Date: 03-22-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3924.111 - Deductible amount and maximum liability amount.

(A) The Ohio health reinsurance program shall not provide reinsurance for any individual reinsured under the program until five thousand dollars in benefit payments have been made by a member of the program for services provided to that individual during a calendar year, which payments would have been reimbursed through the program but for the five-thousand-dollar deductible. The member shall retain ten per cent of the next fifty thousand dollars of benefit payments made during that calendar year, and the program shall reinsure the remainder. However, a member's maximum liability under this section with respect to any one individual reinsured under the program shall not exceed ten thousand dollars in any one calendar year.

(B) The board of directors of the Ohio health reinsurance program shall periodically review the deductible amount and the maximum liability amount set forth in division (A) of this section and, considering the rate of inflation, adjust each amount as the board considers necessary.

Effective Date: 06-30-1997



Section 3924.12 - Premium rates.

(A) Except as provided in division (B) of this section, premium rates charged for coverage reinsured by the Ohio health reinsurance program shall be established as follows:

(1) For whole group reinsurance coverage, one and one-half times the adjusted average market premium price established by the program for that classification or group with similar characteristics and coverage, with respect to the eligible employees of a small employer and their dependents, all of whose coverage is reinsured with the program, minus a ceding expense factor determined by the board of directors of the program;

(2) For individual reinsurance coverage, five times the adjusted average market premium price established by the program for an individual in that classification or group with similar characteristics and coverage, with respect to an eligible employee or the employee's dependents, minus a ceding expense factor determined by the board.

(B) Premium rates charged for reinsurance by the program to a health insuring corporation that is approved by the secretary of health and human services as a federally qualified health maintenance organization pursuant to the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and as such is subject to requirements that limit the amount of risk that may be ceded to the program, may be modified to reflect the portion of risk that may be ceded to the program.

Effective Date: 06-30-1997



Section 3924.13 - Apportioning assessments.

(A) Following the close of each calendar year, the administrator of the Ohio health reinsurance program shall determine the net premiums, the program expenses for administration, and the incurred losses, if any, for the year, taking into account investment income and other appropriate gains and losses. For purposes of this section, health benefit plan premiums earned by MEWAs shall be established by adding paid claim losses and administrative expenses of the MEWA. Health benefit plan premiums and benefits paid by a carrier that are less than an amount determined by the board of directors of the program to justify the cost of collection shall not be considered for purposes of determining assessments. For purposes of this division, "net premiums" means health benefit plan premiums, less administrative expense allowances.

(B) Any net loss for the year shall be recouped first by assessments of carriers in accordance with this division. Assessments shall be apportioned by the board among all carriers participating in the program in proportion to their respective shares of the total premiums, net of reinsurance premiums paid for coverage under this program earned in the state from health benefit plans covering small employers that are issued by participating members during the calendar year coinciding with or ending during the fiscal year of the program, or on any other equitable basis reflecting coverage of small employers as may be provided in the plan of operation. An assessment shall be made pursuant to this division against a health insuring corporation that is approved by the secretary of health and human services as a federally qualified health maintenance organization pursuant to the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, subject to an assessment adjustment formula adopted by the board for such health insuring corporations that recognizes the restrictions imposed on the entities by federal law. The adjustment formula shall be adopted by the board prior to the first anniversary of the program's operation. In no event shall the assessment made pursuant to this division exceed, on an annual basis, one per cent of the carrier's Ohio small employer group premium as reported on its most recent annual statement filed with the superintendent of insurance. If an excess is actuarially projected, the superintendent may take any action necessary to lower the assessment to the maximum level of one per cent.

(C) If assessments exceed actual losses and administrative expenses of the program, the excess shall be held at interest and used by the board to offset future losses or to reduce program premiums. As used in this division, "future losses" includes reserves for incurred but not reported claims.

(D) Each carrier's proportion of participation in the program shall be determined annually by the board based on annual statements and other reports deemed necessary by the board and filed by the carrier with the board. MEWAs shall report to the board claims payments made and administrative expenses incurred in this state on an annual basis on a form prescribed by the superintendent.

(E) Provision shall be made in the plan of operation for the imposition of an interest penalty for late payment of assessments.

(F) A carrier may seek from the superintendent a deferment, in whole or in part, from any assessment issued by the board. The superintendent may defer, in whole or in part, the assessment of a carrier if, in the opinion of the superintendent, payment of the assessment would endanger the carrier's ability to fulfill its contractual obligations.

(G) In the event an assessment against a carrier is deferred in whole or in part, the amount by which the assessment is deferred may be assessed against the other carriers in a manner consistent with the basis for assessments set forth in this section. In such event, the other carriers assessed shall have a claim in the amount of the assessment against the carrier receiving the deferment. The carrier receiving the deferment shall remain liable to the program for the amount deferred. The superintendent may attach appropriate conditions to any deferment.

Effective Date: 03-22-1999



Section 3924.14 - Immunity.

Neither the participation as members of the Ohio health reinsurance program or as members of the board of directors of the program, the establishment of rates, forms, or procedures for coverage issued by the program, nor any other joint or collective action required by sections 3924.01 to 3924.14 of the Revised Code, shall be the basis of any legal action or any criminal or civil liability or penalty against the program, the board, or any of its members either jointly or separately.

Effective Date: 06-30-1997



Section 3924.21 - Overcharges.

(A) As used in this section:

(1) "Beneficiary," "hospital,"and "third-party payer" have the same meanings as in section 3901.38 of the Revised Code.

(2) "Overcharged" means charged more than the usual and customary charge, rate, or fee that is charged by the provider or hospital for a particular item or service.

(3) "Provider" has the same meaning as in section 3902.11 of the Revised Code.

(B) If a beneficiary identifies on the billing statement of a provider or hospital any item or service for which the beneficiary was overcharged by more than five hundred dollars and the beneficiary notifies the third-party payer of the error at any time after the thirty-day period immediately following the date on which the third-party payer makes payment to the provider or hospital for the item or service, the provider or hospital shall refund to the beneficiary an amount equal to fifteen per cent of the amount overcharged.

(C) A provider or hospital shall not be required to comply with division (B) of this section if, at the time the third-party payer receives notice of the overcharge from the beneficiary, the provider, hospital, or third-party payer is in the process of correcting the error and such process can be documented.

Effective Date: 07-24-2002



Section 3924.25 - Prohibiting exclusion based on health condition.

(A) As used in this section, "employer" means any person who employs an individual.

(B) No employer shall engage in any act or practice that, due solely to the actual or expected health condition of one or more individuals, excludes or causes the exclusion of any individual from coverage under an existing employer-provided policy, contract, or plan of health benefits for which the individual would otherwise be eligible.

(C) If an employer violates division (B) of this section, the prosecuting attorney of the county in which an individual who was excluded from benefits resides may commence a civil action in the court of common pleas to obtain a judgment for a civil penalty as described in this division.

If the court of common pleas determines in an action under this division that an employer violated division (B) of this section, it shall impose a civil penalty of not more than ten thousand dollars or, if the violator previously has been determined by any court of common pleas to have violated division (B) of this section, not more than twenty-five thousand dollars. Any civil penalty imposed pursuant to this division shall be deposited by the clerk of the court into the county treasury.

Effective Date: 11-24-1995



Section 3924.27 - Prohibiting premium increase on the basis of any health status-related factor.

(A) As used in this section:

(1) "Carrier," "dependent," and "health benefit plan" have the same meanings as in section 3924.01 of the Revised Code.

(2) "Health status-related factor" means any of the following:

(a) Health status;

(b) Medical condition, including both physical and mental illnesses;

(c) Claims experience;

(d) Receipt of health care;

(e) Medical history;

(f) Genetic information;

(g) Evidence of insurability, including conditions arising out of acts of domestic violence;

(h) Disability.

(B) No group health benefit plan, or carrier offering health insurance coverage in connection with a group health benefit plan, shall require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution that is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(C) Nothing in division (B) of this section shall be construed to restrict the amount that an employer may be charged for coverage under a group health benefit plan, or to prevent a group health benefit plan, and a carrier offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

Effective Date: 06-30-1997



Section 3924.41 - Prohibiting consideration of eligibility for medical assistance.

(A) As used in sections 3924.41 and 3924.42 of the Revised Code, "health insurer" means any sickness and accident insurer or health insuring corporation. "Health insurer" also includes any group health plan as defined in section 607 of the federal "Employee Retirement Income Security Act of 1974," 88 Stat. 832, 29 U.S.C.A. 1167.

(B) Notwithstanding any other provision of the Revised Code, no health insurer shall take into consideration the availability of, or eligibility for, medical assistance in this state under Chapter 5111. of the Revised Code or in any other state pursuant to Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, when determining an individual's eligibility for coverage or when making payments to or on behalf of an enrollee, subscriber, policyholder, or certificate holder.

Effective Date: 06-04-1997



Section 3924.42 - Prohibiting imposing different requirements on department of job and family services.

No health insurer shall impose requirements on the department of job and family services, when it has been assigned the rights of an individual who is eligible for medical assistance under Chapter 5111. of the Revised Code and who is covered under a health care policy, contract, or plan issued by the health insurer, that are different from the requirements applicable to an agent or assignee of any other individual so covered.

Effective Date: 07-01-2000



Section 3924.46 - Prohibiting denial of enrollment of certain children.

(A) As used in sections 3924.46 to 3924.49 of the Revised Code, "health insurer" has the same meaning as in section 3924.41 of the Revised Code.

(B) No health insurer shall deny enrollment of a child under the health plan of the child's parent on the basis that any of the following applies:

(1) The child was born out of wedlock.

(2) The child is not claimed as a dependent on the federal tax return of the parent.

(3) The child does not reside in the household of the parent, or in the service area of the health insurer.

Effective Date: 06-30-1994



Section 3924.47 - Duties of health insurer of noncustodial parent.

If a child has health care coverage through a health insurer of a noncustodial parent, the health insurer shall do all of the following:

(A) Provide such information to the custodial parent of the child as may be necessary for the child to obtain benefits through the coverage;

(B) Permit the custodial parent, or a provider with the approval of the custodial parent, to submit claims for covered services without the approval of the noncustodial parent;

(C) Make payment on claims submitted in accordance with division (B) of this section directly to the custodial parent, the provider, or the department of job and family services.

Effective Date: 07-01-2000



Section 3924.48 - Parent required by court or administrative order to provide health care coverage for child - duties of health insurer.

(A) If a parent of a child is required by a court or administrative order to provide health care coverage for the child, and if the parent is eligible for family health care coverage provided by a health insurer, the health insurer shall do both of the following:

(1) If the child is otherwise eligible for the coverage, permit the parent to enroll the child under the family coverage without regard to any enrollment period restrictions;

(2) If the parent is enrolled under the coverage but fails to make application to obtain coverage for the child, enroll the child under the family coverage upon application of the child's other parent or pursuant to a child support order containing provisions in compliance with sections 3119.29 to 3119.56 of the Revised Code.

(B) The health insurer shall not terminate the child's coverage unless the health insurer is provided satisfactory written evidence of either of the following:

(1) The court or administrative order is no longer in effect.

(2) The child is or will be enrolled under comparable health care coverage provided by another health insurer, which coverage will take effect not later than the effective date of the termination of the current coverage.

(C) As used in this section, "child support order" has the same meaning as in section 3119.01 of the Revised Code.

Effective Date: 12-13-2002



Section 3924.49 - Parent required by court or administrative order to provide health care coverage for child - duties of parent.

(A) If a parent of a child is required by a court or administrative order to provide health insurance coverage for the child, which coverage is available through an employer doing business in this state, the employer shall do all of the following:

(1) If the child is otherwise eligible for the family coverage, permit the parent to enroll the child under the coverage without regard to any enrollment period restrictions;

(2) If the parent is enrolled under the coverage but fails to make application to obtain coverage for the child, enroll the child under the family coverage upon application of the child's other parent or pursuant to a child support order containing provisions in compliance with sections 3119.29 to 3119.56 of the Revised Code;

(3) Withhold from the employee's compensation the employee's share of premiums for the health care coverage, if any, and pay that amount to the health insurer providing the coverage;

(4) Comply with the requirements of sections 3119.36 to 3119.364 and 3119.42 of the Revised Code and any rules adopted by the department of job and family services under section 3119.51 of the Revised Code.

(B) The employer shall not terminate the child's coverage unless the employer has eliminated family coverage for all of its employees or unless the employer is provided satisfactory written evidence of either of the following:

(1) The court or administrative order is no longer in effect.

(2) The child is or will be enrolled under comparable health care coverage that will take effect not later than the effective date of the termination of the current coverage.

(C) As used in this section, "child support order" has the same meaning as in section 3119.01 of the Revised Code.

Effective Date: 12-13-2002



Section 3924.51 - Plan benefits for adopted children.

(A) As used in this section:

(1) "Child" means, in connection with any adoption or placement for adoption of the child, an individual who has not attained age eighteen as of the date of the adoption or placement for adoption.

(2) "Health insurer" has the same meaning as in section 3924.41 of the Revised Code.

(3) "Placement for adoption" means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of the adoption of the child. The child's placement with a person terminates upon the termination of that legal obligation.

(B) If an individual or group health plan of a health insurer makes coverage available for dependent children of participants or beneficiaries, the plan shall provide benefits to dependent children placed with participants or beneficiaries for adoption under the same terms and conditions as apply to the natural, dependent children of the participants and beneficiaries, irrespective of whether the adoption has become final.

(C) A health plan described in division (B) of this section shall not restrict coverage under the plan of any dependent child adopted by a participant or beneficiary, or placed with a participant or beneficiary for adoption, solely on the basis of a pre-existing condition of the child at the time that the child would otherwise become eligible for coverage under the plan, if the adoption or placement for adoption occurs while the participant or beneficiary is eligible for coverage under the plan.

Effective Date: 06-30-1997



Section 3924.53 - Coverage for person in custody or confined in jail.

(A) As used in this section:

(1) "Beneficiary" and "benefits contract" have the same meanings as in section 3901.38 of the Revised Code.

(2) "Confinement" means any period of time during which a person is in the custody or under the supervision of the department of rehabilitation and correction or is confined in a local jail, workhouse, or other correctional facility of the type described in section 307.93, 341.14, 341.19, 341.23, 753.02, 753.04, 753.16, 2301.56, or 2947.19 of the Revised Code.

(3) "Law enforcement officer" has the same meaning as in section 2901.01 of the Revised Code.

(B) Except as provided in division (C) of this section, no benefits contract shall limit or exclude coverage for the reason that the beneficiary is under confinement or is otherwise under the custody of a law enforcement officer, and a governmental entity is wholly or primarily responsible for rendering or arranging for the rendering of health care services for the beneficiary.

(C) A benefits contract may limit or exclude coverage for health care services rendered to such a beneficiary if the injury or sickness for which the services were rendered resulted from an action or omission for which the governmental entity operating the correctional facility, or the governmental entity with which the law enforcement officer is affiliated, is liable.

Effective Date: 09-06-2002



Section 3924.61 - Medical savings account definitions.

As used in sections 3924.61 to 3924.74 of the Revised Code:

(A) "Account holder" means the natural person who opens a medical savings account or on whose behalf a medical savings account is opened.

(B) "Eligible medical expense" means any expense for a service rendered by a licensed health care provider or a Christian Science practitioner, or for an article, device, or drug prescribed by a licensed health care provider or provided by a Christian Science practitioner, when intended for use in the mitigation, treatment, or prevention of disease; any amount paid for transportation to the location at which such a service is rendered; any amount paid for lodging necessitated by the receipt of care at a nonlocal hospital; or premiums paid for comprehensive sickness and accident insurance, coverage under a health care plan of a health insuring corporation organized under Chapter 1751. of the Revised Code, long-term care insurance as defined in section 3923.41 of the Revised Code, medicare supplemental coverage as defined in section 3923.33 of the Revised Code, or payments made pursuant to cost sharing agreements under comprehensive sickness and accident plans. An "eligible medical expense" does not include expenses otherwise paid or reimbursed, including medical expenses paid or reimbursed under an automobile or motor vehicle insurance policy, a workers' compensation insurance policy or plan, or an employer-sponsored health coverage policy, plan, or contract.

(C) "Dependent" has the same meaning as in section 152 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

Effective Date: 06-30-1997



Section 3924.62 - Opening of medical savings account.

(A) A medical savings account may be opened by or on behalf of any natural person, to pay the person's eligible medical expenses and the eligible medical expenses of that person's spouse or dependent. A medical savings account may be opened by or on behalf of a person only if that person participates in a sickness or accident insurance plan, a plan offered by a health insuring corporation organized under Chapter 1751. of the Revised Code, or a self-funded, employer-sponsored health benefit plan established pursuant to the "Employee Retirement Income Security Act of 1974," 88 Stat. 832, 29 U.S.C.A. 1001, as amended. While the medical savings account is open, the account holder shall continue to participate in such a plan.

(B) A person who refuses to participate in a policy, plan, or contract of health coverage that is funded by the person's employer, and who receives additional monetary compensation by virtue of refusing that coverage, may not open a medical savings account unless the medical savings account also is sponsored by the person's employer.

Effective Date: 06-30-1997



Section 3924.63 - Owners of interest in medical savings account.

The owners of interest in a medical savings account are the account holder and the account holder's spouse and dependents. No medical savings account shall be subject to garnishment or attachment.

Effective Date: 06-30-1997



Section 3924.64 - Administration of accounts.

(A) At the time a medical savings account is opened, an administrator for the account shall be designated. If an employer opens an account for an employee, the employer may designate the administrator. If an account is opened by any person other than an employer, or if an employer chooses not to designate an administrator for an account opened for an employee, the account holder shall designate the administrator. The administrator shall manage the account in a fiduciary capacity for the benefit of the account holder.

(B) Medical savings accounts shall be administered by one of the following:

(1) A federally or state-chartered bank, savings and loan association, savings bank, or credit union;

(2) A trust company authorized to act as a fiduciary;

(3) An insurer authorized under Title XXXIX [39] of the Revised Code to engage in the business of sickness and accident insurance;

(4) A dealer or salesperson licensed under Chapter 1707. of the Revised Code;

(5) An administrator licensed under Chapter 3959. of the Revised Code;

(6) A certified public accountant;

(7) An employer that administers an employee benefit plan subject to regulation under the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C.A. 1001, as amended, or that maintains medical savings accounts for its employees;

(8) Health insuring corporations organized under Chapter 1751. of the Revised Code.

(C) Each administrator shall send to the account holder, at least annually, a statement setting forth the balance remaining in the account holder's account and detailing the activity in the account since the last statement was issued. Upon an administrator's receipt of a written request from an account holder for a current statement, the administrator shall promptly send the statement to the account holder.

(D) When an account holder documents to the administrator of the account the account holder's payment of, or the account holder's obligation for, an eligible medical expense for the account holder or the account holder's spouse or dependents, the administrator shall reimburse the account holder for, or shall pay for, the eligible medical expense with funds from the account holder's account, if sufficient funds are available in the account holder's account. If there are not sufficient funds in the account to fully reimburse the account holder or pay the expenses, the administrator shall reimburse the account holder or pay the expenses using whatever funds are in the account. The reimbursement or payment shall be made within thirty days of the administrator's receipt of the documentation. At the time of making the reimbursement or payment, the administrator shall notify the account holder if the medical expense does not count toward meeting the deductible or other obligation for the receipt of benefits that is required by the insurer or other third-party payer providing health coverage to the account holder. The administrator shall keep a record of the amounts disbursed from the account for documented eligible medical expenses and of the dates on which the expenses were incurred. This record shall be made available to any sickness and accident insurer or other third-party payer providing health coverage to the account holder, for use by the insurer or third-party payer in determining whether the account holder has met the deductible or other obligation required for the receipt of benefits from the insurer or third-party payer.

(E) When an account is opened, the administrator shall give written notice to the account holder of the date of the last business day of the administrator's business year.

Effective Date: 06-30-1997



Section 3924.65 - Notice of tax status of deposits.

Each employer that opens a medical savings account for an employee shall inform the employee, in writing at the time the account is opened, of the federal and state tax status of deposits made to the account.

Effective Date: 10-01-1996



Section 3924.66 - Account deducted from Ohio adjusted gross income.

(A) In determining Ohio adjusted gross income under Chapter 5747. of the Revised Code, an account holder may deduct an amount equaling the total of the deposits that the account holder, the account holder's spouse, or the account holder's employer made to the account during the taxable year, to the extent that the funds for the deposits have not otherwise been deducted or excluded in determining the account holder's federal adjusted gross income. The amount deducted by an account holder for a taxable year shall not exceed three thousand dollars. If two married persons each have an account, each spouse may claim the deduction described in this section, and the amount deducted by each spouse shall not exceed three thousand dollars, whether the spouses file returns jointly or separately.

(B) The maximum deduction allowed under division (A) of this section shall be adjusted annually by the department of taxation to reflect increases in the consumer price index for all items for all urban consumers for the midwest region, as determined by the United States bureau of labor statistics for the period of the first day of January of the preceding calendar year to the last day of December of the preceding calendar year. The department of taxation shall determine in September of each tax year the adjustment that will be effective for the succeeding tax year. The department shall not make the adjustment in any tax year in which the maximum deduction resulting from the adjustment is less than the maximum deduction allowed for the previous tax year.

(C) In determining Ohio adjusted gross income under Chapter 5747. of the Revised Code, an account holder may deduct the investment earnings of a medical savings account from the account holder's federal adjusted gross income, to the extent that these earnings have been included in the account holder's federal adjusted gross income.

(D) In determining Ohio adjusted gross income under Chapter 5747. of the Revised Code, an account holder shall add to the account holder's federal adjusted gross income an amount equal to the sum of the amounts described in divisions (D)(1) and (2) of this section to the extent that those amounts were included in the account holder's federal adjusted gross income and previously deducted in determining the account holder's Ohio adjusted gross income. In determining the extent to which amounts withdrawn from the account shall be included in the account holder's Ohio adjusted gross income, the tax commissioner shall be guided by sections 72 and 408 of the Internal Revenue Code governing the determination of the amount of withdrawals from an individual retirement account to be included in federal gross income.

(1) Amounts withdrawn from the account during the taxable year used for any purpose other than to reimburse the account holder for, or to pay, the eligible medical expenses of the account holder or the account holder's spouse or dependents;

(2) Investment earnings during the taxable year on amounts withdrawn from the account that are described in division (D)(1) of this section.

(E) Amounts withdrawn from a medical savings account to reimburse the account holder for, or to pay, the account holder's eligible medical expenses, or the eligible medical expenses of the account holder's spouse or dependents, shall not be included in the account holder's Ohio adjusted gross income in determining taxes due under Chapter 5747. of the Revised Code.

(F) If a dependent of an account holder becomes ineligible to continue to participate in the account holder's policy, plan, or contract of health coverage, the account holder may withdraw funds from the account holder's account and use those funds to pay the premium for the first year of a policy, plan, or contract of health coverage for the dependent and to pay any deductible for the first year of that policy, plan, or contract. Funds withdrawn and used for that purpose shall not be included in the account holder's Ohio adjusted gross income in determining taxes due under Chapter 5747. of the Revised Code.

Effective Date: 09-06-2002



Section 3924.67 - Withdrawals.

An account holder may withdraw funds from the account holder's account at any time, for any purpose. However, the administrator of a medical savings account shall not disburse funds to an account holder during the year in which the funds were deposited, except to reimburse the account holder for, or pay for, a documented eligible medical expense of the account holder or the account holder's spouse or dependent.

Effective Date: 06-30-1997



Section 3924.68 - Procedure upon termination of employment.

(A) If an account holder, whose medical savings account has been opened by the account holder's employer, later ceases to be employed by that employer, the account holder may, within sixty days of the account holder's final date of employment, request in writing to the administrator of the account that the administrator continue to administer the account.

(1) If the administrator agrees to continue to administer the account, funds in the account may continue to be used to pay the eligible medical expenses of the account holder and the account holder's spouse and dependents, pursuant to sections 3924.61 to 3924.74 of the Revised Code.

If the account holder later becomes employed by a new employer that opens a new medical savings account on the account holder's behalf, the account holder may transfer any funds remaining in the account opened by the account holder's former employer to the account opened by the account holder's new employer. For purposes of determining taxes due under Chapter 5747. of the Revised Code, this transfer of funds shall not be considered a withdrawal of funds from a medical savings account, nor shall it be considered a deposit to a medical savings account.

(2) If the administrator does not agree to continue to administer the account, or if the account holder requests that the account be closed, the administrator shall close the account and mail a check or other negotiable instrument in the amount of the account balance as of that date to the account holder. The amount distributed shall be included in the account holder's Ohio adjusted gross income in determining taxes due under Chapter 5747. of the Revised Code.

(B) Within sixty days of the account holder's final date of employment, the account holder may transfer any funds remaining in the account opened by the account holder's former employer to another medical savings account owned by the account holder. For purposes of determining taxes due under Chapter 5747. of the Revised Code, this transfer of funds shall not be considered a withdrawal of funds from a medical savings account, nor shall it be considered a deposit to a medical savings account.

(C) An administrator of an account opened by an employer shall not close an account without the permission of the account holder until at least sixty-one days after the account holder's final date of employment. The employer shall notify the administrator of the employee's final date of employment.

Effective Date: 06-30-1997



Section 3924.69 - Death of account holder.

(A) An account holder may designate a beneficiary or beneficiaries of the account holder's medical savings account.

(B) Any funds remaining in a medical savings account upon the death of an account holder shall be distributed to the decedent's estate and shall be subject to taxation as part of the decedent's estate under Chapter 5731. of the Revised Code.

Effective Date: 10-01-1996



Section 3924.70 - Advances to cover employee's eligible medical expenses.

An employer making deposits to an employee's medical savings account on a periodic installment basis may advance to the employee, interest free, an amount needed to cover the employee's eligible medical expenses when such expenses exceed the amount then available in the employee's account, if the employee agrees to repay the advance from future installments or upon the termination of employment. If such an advance causes the employee's federal adjusted gross income to be greater than it would have been had the advance not been made, the amount by which the employee's federal adjusted gross income was increased may be deducted by the employee in determining the employee's Ohio adjusted gross income under Chapter 5747. of the Revised Code.

Effective Date: 10-01-1996



Section 3924.71 - Funds disbursed pursuant to bankruptcy protection.

Funds disbursed from a medical savings account pursuant to a filing for protection by an account holder under Title 11 of the United States Code shall not be included in the account holder's Ohio adjusted gross income for the year of disbursement in determining taxes due under Chapter 5747. of the Revised Code.

Effective Date: 10-01-1996



Section 3924.72 - Brochure explaining operation of medical savings accounts.

The superintendent of insurance shall prepare and periodically revise a brochure that clearly and concisely explains the operation of medical savings accounts authorized under sections 3924.61 to 3924.74 of the Revised Code, and that describes how an employer's or individual's use of a medical savings account may affect the employer's or individual's purchase of policies, plans, and contracts of health coverage. The superintendent shall make the brochure available, upon request, to consumers, insurers, and other third-party payers. The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Effective Date: 10-01-1996



Section 3924.73 - Rights, privileges, or protections of employees or small employers.

(A) As used in this section:

(1) "Health care insurer" means any person legally engaged in the business of providing sickness and accident insurance contracts in this state, a health insuring corporation organized under Chapter 1751. of the Revised Code, or any legal entity that is self-insured and provides health care benefits to its employees or members.

(2) "Small employer" has the same meaning as in section 3924.01 of the Revised Code.

(B)

(1) Subject to division (B)(2) of this section, nothing in sections 3924.61 to 3924.74 of the Revised Code shall be construed to limit the rights, privileges, or protections of employees or small employers under sections 3924.01 to 3924.14 of the Revised Code.

(2) If any account holder enrolls or applies to enroll in a policy or contract offered by a health care insurer providing sickness and accident coverage that is more comprehensive than, and has a deductible amount that is less than, the coverage and deductible amount of the policy under which the account holder currently is enrolled, the health care insurer to which the account holder applies may subject the account holder to the same medical review, waiting periods, and underwriting requirements to which the health care insurer generally subjects other enrollees or applicants, unless the account holder enrolls or applies to enroll during a designated period of open enrollment.

Effective Date: 06-30-1997



Section 3924.74 - Coordination of benefits.

The superintendent of insurance may include coordination of benefits regarding medical savings accounts in the rules on coordination of benefits adopted under section 3902.14 of the Revised Code.

Effective Date: 10-01-1996






Chapter 3925 - DOMESTIC INSURANCE COMPANIES OTHER THAN LIFE

Section 3925.01 - Approval and recording of articles.

The articles of incorporation of a company formed for the purpose of insurance, other than life insurance, must be forwarded to the secretary of state, who shall submit them to the attorney general for examination. If such articles are found by him to be in accordance with the constitution and laws of this state and of the United States, he shall certify and deliver them back to the secretary of state. He may reject any name or title of a company applied for when he deems it similar to one already appropriated, or likely to mislead the public.

Upon the approval of the articles by the attorney general and the secretary of state, the latter shall cause them to be recorded and copied in the manner provided for life insurance companies, and a copy thereof to be deposited with the superintendent of insurance. He shall withhold from the company the certificate of authority if its name is so similar to that of any other company as to mislead the public.

Effective Date: 10-01-1953



Section 3925.02 - Subscription to stock.

The persons named in the articles of incorporation of a company formed for the purpose of insurance other than life, or a majority of such persons, shall be commissioners to open books for the subscription of stock in the company, at such times and places as they deem proper, and shall keep the books open until the full amount specified in the articles is subscribed.

Effective Date: 10-01-1953



Section 3925.03 - Election of directors and officers.

Within one month after the subscription books of a stock insurance company are filled, as provided in section 3925.02 of the Revised Code, and after the articles of incorporation of a stock insurance company are filed with the secretary of state, a majority of subscribers to the voting stock shall hold a meeting for the election of not less than five nor more than twenty-one directors. The number of directors may be increased or diminished between the same limits by amendment of the code of regulations or bylaws, if the number of directors is included in the code of regulations or bylaws of the company, or pursuant to a vote of the stockholders representing a majority of the stock voting, in person or by proxy, at a meeting, if the number of directors is included in the articles of incorporation of the company. No reduction in the number of directors shall of itself have the effect of shortening the term of any incumbent director. Each stockholder is entitled to one vote for each share of voting stock held.

The directors of a stock insurance company shall choose, by ballot, a president, and also fill vacancies that arise in the board, or in the presidency of the company.

Effective Date: 06-18-2002



Section 3925.04 - Other officers - bylaws and regulations.

When convened at the office of the company, the board of directors elected or appointed as provided in section 3925.03 or 3941.05 of the Revised Code, or a majority of the board, may appoint a secretary and other officers or agents necessary for transacting its business, and may pay such salaries and take such securities as the board considers reasonable. The board may ordain and establish bylaws and a code of regulations, or make amendments to the bylaws or code of regulations previously adopted, not inconsistent with the constitution and laws of this state and of the United States, which appear necessary for regulating and conducting the business of the company. New bylaws or regulations shall not take effect until approved by the superintendent of insurance and until a copy thereof is filed in the superintendent's office. The board shall keep full and correct records of its transactions, which shall be open at all times to the inspection of the members or stockholders.

Effective Date: 06-18-2002



Section 3925.05 - Investment of capital.

No insurance company organized under any law of this state for the purpose provided in section 3925.01 of the Revised Code shall invest its capital, or any part thereof, otherwise than in the following securities:

(A) Bonds or other interest-bearing obligations of the United States, or those for which the faith of the United States is pledged to provide payment of the interest and principal;

(B) Bonds of this or of any other state or the District of Columbia, or those for which the faith of the state or the District of Columbia is pledged to provide payment of the interest and principal;

(C)

(1) Legally authorized and executed bonds, notes, warrants, and securities or other interest-bearing obligations which are direct obligations of any county, incorporated city, town, village, or any other political subdivision, or municipal corporation of any state or of the District of Columbia which has not defaulted for a period of more than one hundred twenty days in the payment of interest upon, or for a period of more than one year in the payment of principal of, any of its bonds, notes, warrants, securities, or other interest-bearing obligations, during the ten years immediately preceding the acquisition of such bonds, notes, warrants, securities, or other interest-bearing obligations, and provided that such county, incorporated city, town, village, or political subdivision or municipal corporation has lawful authority to levy taxes for the payment of such bonds, notes, warrants, securities, or other interest-bearing obligations;

(2) Legally authorized and executed bonds, notes, warrants, and other interest-bearing securities of any school district, water district, road district; or any special district of any state or of the District of Columbia, provided that such school district, water district, road district, or special district has been created by legislative action and is empowered to levy taxes on all taxable property in such district for the payment of such bonds, notes, warrants, and other interest-bearing securities, and provided that such school district, water district, road district, or special district has not defaulted for a period of more than one hundred twenty days in the payment of interest upon, or for a period of more than one year in the payment of principal of, its bonds, notes, warrants, and other interest-bearing securities, during the ten years immediately preceding the acquisition of such bonds, notes, warrants, and other interest-bearing securities;

(D)

(1) Bonds and mortgages on unencumbered real estate within this or any other state, worth double the amount loaned thereon, provided that if the amount loaned exceeds one-half the value of the land mortgaged, exclusive of structures thereon, such structures must be insured in an authorized fire insurance company, other than the company making the loan, in an amount not less than the difference between half the value of such land exclusive of structures and the amount loaned, and the policy must be assigned to the mortgagee;

(2) Bonds or notes secured by mortgages insured by the federal housing administrator or the secretary of agriculture of the United States under Title I of "The Bankhead-Jones Farm Tenant Act" as amended;

(E) The stock of a national bank located in this state, organized under an act of congress entitled "An act to provide a national currency, secured by the pledge of United States stocks, and to provide for the circulation and redemption thereof," approved February 25, 1863, and acts amendatory thereof and supplementary thereto;

(F) First mortgage bonds of railroads upon which default in the payment of the interest coupons has not been made within three years prior to the purchase thereof by such insurance company.

Effective Date: 09-30-1955



Section 3925.06 - Additional investments.

In addition to the investments provided by law, investments in any of the following securities are authorized investments for the capital and accumulations of insurance companies, both life and other than life, which are organized under the laws of this state, subject to the regulations governing other investments by such companies:

(A) Any bonds issued by or for federal land banks and any debentures issued by or for federal intermediate credit banks under the act of congress known as the "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C. 641 and amendment thereto; any debentures issued by or for banks for cooperatives under the act of congress known as the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 131 and amendments thereto;

(B) Notes, bonds, debentures, and other such obligations issued by the federal housing administrator;

(C) Bonds issued under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461.

Effective Date: 01-10-1961



Section 3925.07 - Deposit of securities.

Whenever a deposit of securities is required from a domestic or foreign insurance company, either life or other than life, as a condition upon which such company may transact business in this state, the following securities may be deposited for that purpose in addition to other securities specified by law:

(A) Any bonds issued by or for federal land banks and any debentures issued by or for federal intermediate credit banks under the act of congress known as the "Federal Farm Loan Act of 1916," 39 Stat. 360, 12 U.S.C. 641 and amendments thereto; any debentures issued by or for banks for cooperatives under the act of congress known as the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 131 and amendments thereto;

(B) Notes, bonds, debentures, and other such obligations issued or insured by the federal housing administrator;

(C) Notes secured by mortgages insured by the secretary of agriculture of the United States under Title I of "The Bankhead-Jones Farm Tenant Act," 50 Stat. 522, 7 U.S.C. 1000 as amended;

(D) Bonds issued under the "Home Owners' Loan Act of 1933," 48 Stat. 128, 12 U.S.C. 1461.

Effective Date: 01-10-1961



Section 3925.08 - Investment of accumulated funds or surplus.

Funds accumulated in the course of business, or surplus money above the capital stock, of any company organized under any law of this state, for the purpose provided in section 3925.01 of the Revised Code, shall only be loaned or invested in the securities listed in sections 3925.05 and 3925.06 of the Revised Code, or in the following:

(A)

(1) Bonds and mortgages on unencumbered real estate within this or any other state worth twenty-five per cent more than the sum loaned thereon, exclusive of buildings, unless such buildings are insured in some company authorized to do business in this state, and the policy is transferred to the company making the investment; or, in lieu of transferring such policies, the mortgagee may purchase a policy or policies of mortgage protection insurance, payable to the mortgagee or a trustee in its behalf, insuring the mortgagee against loss resulting from the failure of the mortgagor to acquire and maintain, from such an authorized insurance company, insurance in the amount required by this section;

(2) Bonds or notes secured by mortgages insured by the federal housing administrator;

(3) Loans to veterans guaranteed in whole or in part by the United States pursuant to Title III of the "Servicemen's Readjustment Act of 1944," 58 Stat. 284, 38 U.S.C. 693, as amended, provided such guaranteed loans are liens upon real estate.

(B)

(1) Legally authorized and executed bonds, notes, warrants, and securities which are the direct obligation of or are guaranteed as to both principal and interest by Canada, or which are the direct obligation of or are guaranteed as to both principal and interest by any province of Canada, or which are the direct obligation of or are guaranteed as to both principal and interest by any municipal corporation of Canada having a population of one hundred thousand or more by the latest official census, and which are not in default as to principal or interest;

(2) Obligations issued, assumed, or guaranteed by the international finance corporation or by the international bank for reconstruction and development, the Asian development bank, the inter-American development bank, the African development bank, or similar development bank in which the president, as authorized by congress and on behalf of the United States, has accepted membership.

(C) Bonds or other evidences of indebtedness, not in default as to principal or interest, which are valid obligations issued, assumed, or guaranteed by the United States, by any state thereof, the Commonwealth of Puerto Rico, by any territory or insular possession of the United States, or by the District of Columbia, or which are valid obligations issued, assumed, or guaranteed by any county, municipal corporation, district, or political subdivision, or by any civil division or public instrumentality of such governmental units, if by statutory or other legal requirements such obligations are payable, as to both principal and interest, from taxes levied upon all taxable property within the jurisdiction of such governmental unit, or in bonds or other obligations issued by or for account of any such governmental unit having a population of five thousand or more by the latest official federal or state census, which are payable as to both principal and interest from revenues or earnings from the whole or any part of a publicly owned utility, provided that by statute or other applicable legal requirements, rates from the service or operation of such utility must be fixed, maintained, and collected at all times so as to produce sufficient revenues or earnings to pay both principal and interest of such bonds or obligations as they become due, and in any bonds or obligations issued or guaranteed by the United States, any state, the District of Columbia, the Commonwealth of Puerto Rico, any county, municipal corporation, district, political subdivision, civil division, commission, board, authority, agency, or other instrumentality of one or more of them, provided there is a specific pledge of revenues, earnings, or other adequate security and provided that no prior or parity obligation of the same issuer, payable from revenues or earnings from the same source, has been in default as to principal or interest during the five years next preceding the date of such investment, but such issuer need not have been in existence for that period, and obligations acquired under this section may be newly issued, and further provided that there is adequate provision for payment of expenses of operation and maintenance and the principal and interest on all obligations when due;

(D)

(1) Bonds or other evidences of indebtedness, bearing or accruing interest, issued, assumed, or guaranteed by any solvent corporation, trust, partnership, or similar business entity organized and existing under the laws of this or any other state, or of the United States, the Commonwealth of Puerto Rico, or of the District of Columbia, or of Canada or any province of Canada, upon which there is no existing interest or principal default, provided that either:

(a) The bonds or other evidences of indebtedness are rated 1 or 2 by the securities valuation office of the national association of insurance commissioners;

(b) The corporation, together with its predecessor corporation or corporations, or the trust, partnership, or similar business entity, has been in existence for a period of at least five years.

(2) Stocks , limited liability company membership interests, limited partnership interests, or limited liability partnership interests of any insurance, financial, investment, or investment management companies, which investment management companies are registered with the securities and exchange commission under the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C. 80a-1, as amended, or the stocks, limited liability company membership interests, limited partnership interests, or limited liability partnership interests in an entity wholly owned by a domestic company or by a domestic company and its affiliates, that is formed and maintained to acquire or hold specific assets or liabilities for bankruptcy remoteness or limitation of liability purposes, except its own stock, and stocks , limited liability company membership interests, limited partnership interests, limited liability partnership interests, bonds, notes, and debentures of any company which is organized for, and limited in its operations to, the financing of insurance premiums, upon approval of such investments by the superintendent of insurance; except that approval shall not be required for the purchase of the outstanding stocks , limited liability company membership interests, limited partnership interests, or limited liability partnership interests of any such company, if investment in each such company does not exceed in the aggregate two and one-half per cent of the total admitted assets of the company making the investment as of the preceding thirty-first day of December. Whenever the superintendent has reason to believe that the retention, investment, or acquisition of the stock , limited liability company membership interest, limited partnership interest, or limited liability partnership interest of any such company substantially lessens competition generally in the business of insurance or creates a monopoly therein the superintendent shall proceed under section 3901.13 of the Revised Code to cause such domestic insurance company to divest itself of such stock , limited liability company membership interest, limited partnership interest, or limited liability partnership interest.

(3) Other stocks, limited liability company membership interests, or limited partnership interests, or limited liability partnership interests of any solvent corporation organized under the laws of this or any other state, or of the United States, or of the District of Columbia, or of Canada or any province of Canada, provided that a dividend or distribution has been paid by the business entity in the preceding twelve months upon the stock, membership interest, or partnership interest to be purchased or such business entity, together with its predecessor entity or entities, has been in existence for a period of at least five years.

(4) A domestic company may acquire, hold, and convey tangible personal property or interests therein for the production of income, provided no domestic company shall invest in excess of two per cent of its admitted assets as of the preceding thirty-first day of December under this division.

(5) In equipment trust obligations or certificates, security agreements, or other evidences of indebtedness entered into directly or guaranteed by any company operating wholly or partly within the United States or Canada, provided that such debt obligation is secured by a first lien on tangible personal property which is purchased or secured for payment thereof and such debt obligation is repayable within twenty years from the date of issue in annual, semiannual, or more frequent installments beginning not later than the first year after such date.

(6) An insurer may invest without limitation in investments of government money market funds. As used in division (D)(6) of this section, "government money market fund" means a fund that at all times invests in obligations issued, guaranteed, or insured by the federal government of the United States or collateralized repurchase agreements comprised of such obligations, and that qualifies for investment without a reserve pursuant to the purposes and procedures of the securities valuation office of the national association of insurance commissioners.

(E) Negotiable promissory notes maturing in not more than six months from the date thereof, secured by collateral security through the transfer of any of the classes of securities described in this section or in sections 3925.05 and 3925.06 of the Revised Code, with absolute power of sale within twenty days after default in payment at maturity;

(F)

(1) Repurchase agreements with, and interest-bearing obligations, including savings accounts and time certificates of deposit of, a national bank of the United States, a commonwealth bank of Puerto Rico, a chartered bank of Canada, or a state bank, provided such bank is either a member of the federal deposit insurance corporation created pursuant to the "Banking Act of 1933," as amended, or the Canada deposit insurance corporation created pursuant to the act of parliament known as the "Canada Deposit Insurance Corporation Act," as amended.

(2) Certificates of deposit, savings share accounts, investment share accounts, stock deposits, stock certificates, or other evidences of indebtedness of a savings and loan association, provided all such evidences of indebtedness are insured pursuant to the "Financial Institutions Reform, Recovery, and Enforcement Act of 1989," 103 Stat. 183, 12 U.S.C.A. 1811, as amended;

(3) Bankers' acceptances and bills of exchange of the kinds and maturities made eligible by law for rediscount with the federal reserve banks, provided that the same are accepted by a bank or trust company incorporated under the laws of the United States or of this state or any other bank or trust company which is a member of the federal reserve system.

(G) Any securities issued as a result of any reorganization, or capital or debt adjustment, in whole or in part, in exchange for securities acquired by it prior to such reorganization, or capital or debt adjustment;

(H)

(1) In bonds, notes, debentures, or other evidences of indebtedness issued, assumed, or guaranteed by a solvent corporation, trust, or partnership formed or existing under the laws of a foreign jurisdiction, provided each such foreign investment is of the same kind and quality as United States investments authorized under this section; or in common or preferred stock , shares, membership interests, or partnership interests of any solvent business entity formed or existing under the laws of a foreign jurisdiction, provided each such foreign investment is of the same kind and quality as United States investments authorized under this section; or in bonds or other evidences of indebtedness issued, assumed, or guaranteed by a foreign jurisdiction.

An insurer shall not invest in foreign investments under division (H) of this section, including investments denominated in foreign currency, a sum exceeding in the aggregate fifteen per cent of its admitted assets as of the preceding thirty-first day of December. The aggregate amount of investments held by an insurer in a single foreign jurisdiction shall not exceed three per cent of its admitted assets as of the preceding thirty-first day of December.

As used in division (H)(1) of this section, "foreign jurisdiction" means a jurisdiction outside the United States, Puerto Rico, or Canada whose bonds are rated 1 by the securities valuation office of the national association of insurance commissioners.

(2) An insurer may acquire investments denominated in foreign currency whether or not they are foreign investments.

An insurer shall not invest in investments denominated in foreign currency a sum exceeding in the aggregate fifteen per cent of its admitted assets as of the preceding thirty-first day of December. The aggregate amount of investments denominated in a single foreign currency held by an insurer shall not exceed three per cent of an insurer's admitted assets as of the preceding thirty-first day of December.

(3) As used in division (H) of this section, "foreign currency" means a currency other than that of the United States.

(I)

(1) Any securities or other property not permitted under section 3925.05, 3925.06, 3925.08, or 3925.20 of the Revised Code to an extent not exceeding in the aggregate six per cent of the total admitted assets of such company on the preceding thirty-first day of December, within the limitations prescribed in division (J) of this section. Any such company may also invest up to an additional five per cent of the total admitted assets of such company on the preceding thirty-first day of December, within the limitations prescribed in division (J) of this section, in loans or investments in small businesses having more than half of their assets or employees in this state and in venture capital firms having an office within this state, provided that, as a condition of a company making an investment in a venture capital firm, the firm must agree to use its best efforts to make investments, in an aggregate amount at least equal to the investment to be made by the company in that venture capital firm, in small businesses having their principal offices within this state and having either more than one-half of their assets within this state or more than one-half of their employees employed within this state.

As used in division (I) of this section:

(a) "Small businesses" means any corporation, partnership, proprietorship, or other entity that either does not have more than four hundred employees, or would qualify as a small business for the purpose of receiving financial assistance from small business investment companies licensed under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C.A. 661, as amended, and rules of the small business administration.

(b) "Venture capital firms" means any corporation, partnership, proprietorship, or other entity, the principal business of which is or will be the making of investments in small businesses.

(c) "Investments" means any equity investment, including limited partnership interests and other equity interests in which liability is limited to the amount of the investment, but does not include general partnership interests or other interests involving general liability.

(2) In the event that, subsequent to being made under this division, a loan or investment is determined to have become qualified as a loan or investment under any of the divisions (A) to (F) of this section or under section 3925.05, 3925.06, or 3925.20 of the Revised Code, the company may consider such loan or investment as held under such other statutory provision and such loan or investment shall no longer be considered as having been made under this division.

(J) No domestic insurance company shall at any time have invested a sum exceeding five per cent of its admitted assets as of the preceding thirty-first day of December in the bonds, notes, debentures, other evidences of indebtedness, and stocks of a particular corporation, trust, partnership, or similar business entity, except for investments authorized under divisions (A) and (D)(2) of this section, and no domestic insurance company together with its subsidiary, if any, shall at any time own directly or indirectly more than twenty-five per cent of the outstanding bonds, notes, debentures, other evidences of indebtedness, and stocks of any corporation, except for investments authorized under divisions (A) and (D)(2) of this section.

This section does not affect the propriety or legality of an investment made by such domestic insurance company which was in accordance with the laws in force at the time of the making of the investment.

Amended by 129th General AssemblyFile No.124,HB 341, §1, eff. 9/6/2012.

Effective Date: 10-31-2001



Section 3925.081 - Investing in mortgage related securities.

(A) Any securities described in section 77r-1 of the "Secondary Mortgage Market Enhancement Act of 1984," 98 Stat. 1689, 15 U.S.C.A. 77r-1, shall be subject to all limitations prescribed in section 3925.08 of the Revised Code for investments not guaranteed by the full faith and credit of the United States.

(B) Notwithstanding division (A) of this section, on and after August 8, 1991, a domestic insurance company other than life may invest in any of the following securities, subject to any applicable limitations contained in rules adopted by the superintendent of insurance:

(1) Securities offered and sold pursuant to 15 U.S.C.A. section 77d(5) ;

(2) Mortgage related securities described in 15 U.S.C.A. section 78c(a)(41) ;

(3) Securities issued or guaranteed by the federal home loan mortgage corporation or the federal national mortgage association.

Effective Date: 01-31-1992



Section 3925.09 - Limitations on certain investments.

No insurance company shall own more than one fourth of the capital stock of a national bank, nor invest in or loan on the stocks and bonds, both included, of any railroad company, to an extent exceeding one fifth of its own capital and surplus, nor in the aggregate shall the investment in and loan on all railroad property exceed one fourth of its own capital and surplus. Not more than one half of its capital and surplus shall be loaned on mortgages of real estate, as provided in sections 3925.05 of the Revised Code for the investment thereof, and not more than one tenth of the capital and surplus actually existing of such a company shall be invested in a single mortgage. The current market value of the evidences of indebtedness mentioned in this section, in which the accumulations or surplus money above the capital stock of an insurance company may be loaned or invested, must be at all times during the continuance of the loans at least twenty per cent more than the sum loaned thereon.

Effective Date: 03-03-1996



Section 3925.10 - Liability of directors.

If an investment or loan is made by an insurance company in a manner not authorized by sections 3925.01 to 3925.34, inclusive, of the Revised Code, the directors who make or authorize such investment or loan shall be personally liable to the stockholders for any loss occasioned thereby.

Effective Date: 10-01-1953



Section 3925.101 - Regulation of foreign branches of domestic companies.

With the approval of the superintendent of insurance, sections 3925.06 to 3925.09 and 3925.20 of the Revised Code shall not apply to a domestic insurance company that qualifies as a foreign country branch of a United States company that writes policies exclusively in countries other than the United States if those other countries have laws pertaining to insurance company investments and the foreign country branch is required to comply with those laws.

Effective Date: 2008 HB562 09-22-2008



Section 3925.11 - Examination of company - renewal of license.

When an insurance company notifies the superintendent of insurance that sections 3925.01 to 3925.03, inclusive, of the Revised Code, have been complied with, he shall make an examination of its condition, and if he finds that the capital required of the company has been paid in and is possessed by it in money, or in stocks, bonds, and mortgages as required by sections 3925.05 and 3925.06 of the Revised Code, he shall so certify. The superintendent may cause such examination to be made by a disinterested person specially appointed by him for the purpose, who shall certify his finding to the superintendent under oath. The signers of the articles of incorporation, or the officers of the company, shall also certify, under oath, that the capital exhibited is its bona fide property. Such certificates shall be filed in the office of the superintendent. Thereupon the company shall file with the superintendent a certified copy of its articles of incorporation and the approval of the attorney general, and a copy of its bylaws and constitution.

If the superintendent finds that the company is properly organized and has complied with the law entitling it to transact business and issue policies, and unless he also finds the name assumed by it so nearly similar to that of another company doing business in this state as to lead to confusion or uncertainty on the part of the public, he shall furnish the company with his license reciting that it has complied with the law and is entitled to transact the business authorized and described therein, which license shall be the authority of such company to commence business and issue policies.

So long as such insurance company complies with the law, the superintendent, annually upon its application, shall renew such license, certified copies of which may be used in evidence for or against the company in all actions.

Effective Date: 10-01-1953



Section 3925.12 - Capitalization requirements.

(A)

(1) Except as otherwise provided in Title XXXIX of the Revised Code before commencing the business of insurance.

(2)

(a) Except as otherwise provided in Title XXXIX of the Revised Code before commencing the business of insurance.

(b) Each stock company shall establish for the benefit of stockholders a second escrow account with a bank or trust company into which shall be deposited all proceeds of any offer of its securities necessary to equal or exceed the applicable capital and surplus set forth in section 3929.011 of the Revised Code. The cost of registration, printing, promotion, and all other expenses incident to an offer of securities shall be paid from the initial escrow account of two hundred fifty thousand dollars capitalization established prior to incorporation.

Upon receipt of evidence that the combined net deposits of both escrow accounts equal or exceed the applicable capital and surplus set forth in section 3929.011 of the Revised Code, the superintendent shall order the escrowed funds released to the company which may then commence the business of insurance.

(B)

(1) No title insurance company shall be incorporated under the laws of this state until the superintendent has certified to the secretary of state that a sum has been escrowed with a bank or trust company by the incorporators under their plan of incorporation sufficient to meet a minimum of thirty thousand dollars paid-in-capital and forty-five thousand dollars contributed surplus. Upon organization, filing of rates, and evidence that the officers of the company are experienced in insurance company management, the superintendent shall issue a certificate of authority conditioned upon the company obtaining a final capitalization of at least one hundred twenty thousand dollars paid-in-capital and one hundred eighty thousand dollars contributed surplus before commencing the business of insurance.

(2) The company shall establish for the benefit of stockholders a second escrow account with a bank or trust company into which shall be deposited all proceeds of any offer of its securities necessary to equal or exceed one hundred twenty thousand dollars paid-in-capital and one hundred eighty thousand dollars contributed surplus. The cost of registration, printing, promotion, and all other expenses incident to an offer of securities shall be paid from the initial escrow account of seventy-five thousand dollars capitalization established prior to incorporation.

Upon receipt of evidence that the combined net deposits of both escrow accounts equal or exceed one hundred twenty thousand dollars paid-in-capital and one hundred eighty thousand dollars contributed surplus, the superintendent shall order the escrowed funds released to the company which may then commence the business of insurance.

Effective Date: 08-08-1991



Section 3925.13 - Annual cash premiums collectible in advance.

Mutual fire insurance companies organized under sections 3925.01 to 3925.34, inclusive, of the Revised Code, may thereafter charge and collect in advance upon their policies a full annual premium in cash, but such policies shall not compel subscribers, insured or assured, to renew a policy or to pay a second or further annual or term premium.

Effective Date: 10-01-1953



Section 3925.14 - Mutual associations excepted.

Sections 3925.12 and 3925.13 of the Revised Code are not applicable to associations which are organized as provided by law for the mutual protection of their members against loss by fire.

Effective Date: 10-01-1953



Section 3925.15 - Transfers of stock.

Transfers of stock may be made on the books of an insurance company by any shareholder, or his legal representative, subject to such reasonable restrictions as the directors of such company make in its bylaws.

Effective Date: 10-01-1953



Section 3925.16 - Increase of capital stock.

When, in the opinion of its directors, a company organized under sections 3925.01 to 3925.34, inclusive, of the Revised Code, requires an increased amount of capital, if such an increase is authorized by the holders of two thirds of the stock, said directors shall file with the secretary of state a certificate setting forth the amount of the desired increase. Thereafter the company may have the increased amount of capital fixed by such certificate. The examination of securities composing the capital stock thus increased shall be made as provided by section 3925.11 of the Revised Code for capital stock originally paid in.

Effective Date: 10-01-1953



Section 3925.17 - Restriction on dividends - liability of directors.

No fire insurance company organized under a law of this state shall declare or pay any dividend which impairs its capital or capital stock, nor while its capital or capital stock is impaired, nor shall any such corporation declare or pay any dividend or make any distribution of assets to any of its stockholders, whether upon a reduction of the number of its shares or of its capital or capital stock, unless the value of its assets remaining after the payment of such dividend, or after such distribution of assets, is at least equal to the aggregate amount of its debts and liabilities including capital or capital stock.

In case any such dividend is paid or any such distribution of assets made, the directors in whose administration the same is declared or made, except those who have caused their dissent therefrom to be entered upon the minutes of the directors' meetings at the time, or who were not present when such action was taken, shall be liable jointly and severally to such corporation, and to the creditors thereof, to the full amount of any loss sustained by such corporation or by its creditors by reason of such dividend or distribution.

A dividend made contrary to this section shall subject the company which makes it to a forfeiture of its charter, and each stockholder who receives such dividend to a liability to the creditors of the company to the extent of the dividend received, besides any other penalties and punishments prescribed by law.

Effective Date: 10-01-1953



Section 3925.18 - Scrip dividends.

Section 3925.17 of the Revised Code does not prevent the declaration of scrip dividends by participating or mutual insurance companies, but no such dividend shall be declared to an amount in excess of profits, or be paid except from profits, after reserving all sums provided in such section, including the whole amount of premiums on unexpired risks.

As used in this section "profits" of a mutual insurance company are that portion of its cash funds not required for payment of losses and expenses nor set apart for any purpose required by law.

Effective Date: 10-01-1953



Section 3925.19 - Accumulation of permanent fund.

In its bylaws any insurance company organized under sections 3925.01 to 3925.34, inclusive, of the Revised Code, may provide for the accumulation of a permanent fund, by reserving a portion of its net profits, to be invested and be a reserve for the security of the insured. Such permanent fund in the sum determined by the board of directors shall be separate from such surplus as may be accumulated in the discretion of the company or its board of directors. The permanent fund accumulated shall be used for the payment of losses and expenses, whenever the cash funds of the company in excess of an amount equal to its liabilities are exhausted.

Effective Date: 10-01-1953



Section 3925.20 - Authorized real estate holdings.

No insurance company organized under Chapter 3925. of the Revised Code, shall purchase, hold, or convey real estate, except for the following purposes and in the following manner:

(A) Real estate requisite for its convenient accommodation in the transaction of its business;

(B) Real estate mortgaged to it in good faith, by way of security for loans previously contracted, or for money due;

(C) Real estate conveyed to it in satisfaction of debts previously contracted in its legitimate business, or for money due;

(D) Real estate purchased at sales upon judgment or mortgages obtained or made for such debts;

(E) Real estate, or any interest in real estate, acquired or held by purchase, lease, or otherwise, as an investment for production of income or to be improved or developed for the production of income. An insurer shall not have at any one time more than ten per cent of its assets invested in real estate under this section. An insurer shall not have at any one time more than two per cent of its assets invested in any one real estate investment except with the prior approval of the superintendent of insurance. No investment in real estate to be used primarily for recreational, agricultural, or mining purposes shall be made under authority of this section.

Effective Date: 05-13-1980



Section 3925.21 - Disposal of real estate.

Real estate acquired under division (B), (C), or (D) of section 3925.20 of the Revised Code shall be disposed of within two years after title to the real estate is acquired, unless the company determines to hold the real estate as an investment subject to the limits of individual and aggregate holdings under section 3925.20 of the Revised Code or unless the company procures a certificate from the superintendent of insurance that its interests will suffer materially by a forced sale of the real estate. The sale then may be postponed for such period as the superintendent directs in the certificate.

Effective Date: 05-13-1980



Section 3925.22 - Restriction against debts.

No mutual insurance company shall borrow money or create a debt, except for necessary office buildings, which is to continue beyond the period when an assessment may be collected and applied to the payment thereof, and no member of such a company shall be assessed for liabilities incurred prior to his membership.

Effective Date: 10-01-1953



Section 3925.23 - Enforcement of assessments.

If a member of a mutual insurance company neglects for thirty days after the publication of notice by the directors, and after demand for payment, to pay the sum assessed upon him as his proportion of any loss, the directors may sue for and recover the whole amount of contingent liability, with costs of the suit. Execution shall only issue for assessments and costs as they accrue, and every such execution must be accompanied by a list of losses for which the assessment is made. If the whole amount of liability is insufficient to pay the loss occasioned by any fire, the sufferers insured toward making good their respective losses shall receive a proportional share of the whole amount of such liability, according to the sums by them respectively insured. No member shall be required to pay for a loss occasioned by fire, or inland navigation, more than the whole amount of such liability.

Effective Date: 10-01-1953



Section 3925.24 - Proof of assessments and notice.

In actions for the recovery of assessments levied by the directors of a mutual fire insurance company, or for money due on the liability of the members of such a company, the official statement of its president or secretary, under seal and sworn to, shall be received in court as evidence of the facts essential for making it, and as evidence that the assessment for which an action is commenced was duly levied, and notice thereof given.

Effective Date: 10-01-1953



Section 3925.25 - Accident companies authorized.

Companies may be organized for any of the following special purposes:

(A) Insuring persons against accidental personal injury or loss of life while they are traveling by railroad, steamboat, or other mode of conveyance;

(B) Making every insurance connected with accidental loss of life, or with personal injury caused by accident of any description;

(C) Insuring against expenses and loss of time occasioned by sickness or other disability, on such terms and conditions, for such periods of time, and confined to such countries, localities, and persons, as may be provided for in the bylaws of the company.

Effective Date: 10-01-1953



Section 3925.26 - Deposit by accident companies.

When a company organized under section 3925.25 of the Revised Code desires to do business in another state, by the laws of which, to qualify it therefor, it must make a deposit of securities assigned in trust for the benefit of its policyholders with an officer of this state, the treasurer of state shall receive such deposit and issue therefor to the company his receipt, giving a pertinent description of the securities and a certificate of their market value. The treasurer of state shall issue a like certificate to the superintendent of insurance, who shall place it on file in his office. Such company may exchange these securities for other like securities, in whole or in part, as far as its business requires, and it may wholly withdraw them if it discontinues business in such other state. Such changes or withdrawals of securities shall at once be certified by the treasurer of state to the superintendent.

Effective Date: 10-01-1953



Section 3925.27 - Consolidation.

When a joint stock fire and marine insurance company determines by a vote of the holders of two thirds of its stock to consolidate and make joint stock with another like company, engaged in or incorporated for like business, and each agrees by such vote to the consolidation, the companies, by a vote of the holders of a majority of the stock so consolidated, may determine under which corporation organization or articles of association of the consolidating companies, and under what name, their future business shall be conducted.

Effective Date: 10-01-1953



Section 3925.28 - Rights and duties of consolidated companies.

Upon filing with the superintendent of insurance a certificate of the consolidation authorized by section 3925.27 of the Revised Code, the companies thenceforth shall be consolidated under the corporate organization or articles of association and the corporate name chosen. All franchises, rights, equities, property, and estate, of whatever name or nature, belonging to or vested in either of the consolidating companies, immediately, by the act of such consolidation, shall become the property and estate of the consolidated company, and the corporate existence of each of the consolidating companies thenceforth ceases and is merged in the consolidation. Only such consolidated company may demand, sue for, collect, convey, and dispose of the rights, equities, property, and estate of any of the consolidating companies, or any part thereof, under its own name. All debts, liabilities, and obligations of the consolidating companies shall be assumed and paid by it.

Effective Date: 10-01-1953



Section 3925.29 - Distribution of new shares of stock - limitation of capital stock.

Upon a consolidation of insurance companies authorized by section 3925.27 of the Revised Code, the true value of each outstanding share of the capital stock of each of the consolidating companies shall be ascertained by their respective directors through a suitable valuation of all the assets and liabilities thereof at the time of the consolidation, and new shares of the consolidated company shall be apportioned to each stockholder, equal to the sum ascertained to be the true value of his shares in the consolidating companies. The shares apportioned shall be substituted for each stockholder's original shares, and all certificates of shares in the consolidating companies must be surrendered when the new certificates of the apportioned shares are issued. A stockholder in either of the consolidating companies who refuses to agree to such consolidation may receive for the stock owned by him its just market value at the time thereof, which shall be paid to him previous to such consolidation.

The capital stock of such consolidated company may, by virtue of such consolidation, be equal to, but shall not exceed, the aggregate authorized capital of the consolidating companies.

Effective Date: 10-01-1953



Section 3925.30 - Election of directors.

Immediately upon the consolidation of insurance companies authorized by section 3925.27 of the Revised Code, the directors of the consolidating companies shall elect from their members the directors for the consolidated company, who shall serve until their successors are elected and qualified.

Effective Date: 10-01-1953



Section 3925.31 - Filing of certificate of consolidation.

Within thirty days after any consolidation of insurance companies authorized by section 3925.27 of the Revised Code, a certificate shall be filed in the office of the secretary of state, setting forth the fact of such consolidation and the name and organization adopted thereby.

Effective Date: 10-01-1953



Section 3925.32 - Approval of official bonds.

An insurance company which, by its charter, is required to have its official bonds approved by a judge of the court of common pleas may at its option have such bonds approved by the probate judge of the county in which the office of the company is located.

Effective Date: 10-01-1953



Section 3925.33 - Reinsurance of risks.

A fire, marine, fidelity, accident, plate-glass, boiler, or other insurance company organized or existing under the laws of this state, with the approval of the superintendent of insurance, may reinsure all risks undertaken by it in any company authorized to transact a similar class of insurance business in this state. This section does not prevent such a company from reinsuring any risks or fractional parts thereof, not situated in this state, in any company licensed by the superintendent of insurance, or like authority, of the state in which such risks are located, to transact the business of insurance in that state.

Effective Date: 10-01-1953



Section 3925.34 - Authorized fields of insurance for fire insurance companies.

All companies, organized or admitted to do business for the purpose of insuring against loss or damage by fire, may insure against any of the following:

(A) Loss or damage by water caused by the breakage or leakage of sprinklers, pumps, tanks, water pipes, and fixtures connected therewith, and caused by lightning, explosion from gas, dynamite, gun powder and other like explosions, and tornadoes;

(B) Loss by the theft of automobiles and accessories and damage thereto from this cause;

(C) All direct, indirect, or consequential loss or damage to dwelling houses, stores, and all kinds of buildings and household furniture, and all other property and interest therein, including loss by fire, lightning, windstorm, tornado, cyclone, hail, tempest, flood, earthquake, frost or snow, weather or climatic conditions including excess or deficiency of moisture, rain or drought, rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion, fire ensuing, and explosion, no fire ensuing, except explosion by steam boiler or flywheels;

(D) Loss or damage by insects or disease to farm crops or products, and loss of rental value of land used in producing such crops or products;

(E) Loss or damage by water or other fluid to any goods or premises caused by the breakage or leakage of sprinklers, pumps or other apparatus, water pipes, or plumbing, or their fixtures, or of other conduits or containers, or by water entering through leaks or openings in buildings, and accidental injury to such sprinklers, pumps, other apparatus, water pipes, plumbing or fixtures, conduits, or containers;

(F) Loss or damage, by any of the risks of navigation and transportation, to vessels, boats, cargoes, goods, merchandise, freights, and other property and interest therein;

(G) Loss or damage to automobiles, airplanes, seaplanes, dirigibles, or other aircraft, or interest therein, whether stationary or operated under their own power;

(H) Loss or damage by any of the causes or risks specified in this section, including also transportation collision, explosion, or any peril or hazard resulting from the ownership, maintenance, or use of automobiles or motor vehicles, airplanes, seaplanes, dirigibles, or other aircraft, including burglary and theft, vandalism, malicious mischief, or the wrongful conversion, disposal, or concealment thereof and the accessories thereto, whether held under conditional sale contract or subject to chattel mortgage, and to effect reinsurance of any risk taken, but not including loss or damage by risk of bodily injury to the person.

Effective Date: 10-01-1953






Chapter 3927 - FOREIGN INSURANCE COMPANIES OTHER THAN LIFE

Section 3927.01 - Certificate of authority to transact business.

Except surety companies which are admitted to guarantee the fidelity of persons holding places of public or private trust, who may be required to or do in their trust capacity receive, hold, control, and disburse public or private moneys or property, and which are admitted to guarantee the performance of contracts other than insurance policies, and to execute and guarantee bonds required or permitted in all actions or proceedings, a company, association, or partnership which is incorporated, organized, or associated under the laws of another state or of a foreign government, for any purpose mentioned in Chapter 3925., 3927., 3929., 3931., or 3933. of the Revised Code which does a banking or other kind of business in connection with insurance, shall not, directly or indirectly, transact any business of insurance in this state until it procures from the superintendent of insurance a certificate of authority to do so. No person or corporation shall act as agent in this state for such a company, association, or partnership, directly or indirectly, in procuring applications for insurance, taking risks, or in any way transacting the business of insurance, until such person or corporation procures from the superintendent a license to do so, stating that the company, association, or partnership has complied with all the requirements of such chapters applicable to it, and until there is deposited a certified copy of such license in the office of the county recorder of the county in which the office or place of business of such agent is established. The county recorder shall retain the certified copy of such license for a minimum of two years from the date of filing.

Effective Date: 01-13-1978



Section 3927.02 - Actual capital and minimum surplus of foreign companies.

No company, association, or partnership organized under the laws of another state shall take risks or transact business of insurance in this state, directly or indirectly, unless it possesses the amount of actual capital and the minimum surplus required by similar companies formed under Chapters 3925., 3927., 3929., and 3931. of the Revised Code, nor unless the capital stock of the company is paid up and invested as required by the laws of the state where it was organized, and, if a livestock insurance company, until it has deposited in such state or in this state, for the benefit of its policyholders, securities approved by the insurance department of such state in an amount equal to one fourth of its entire capital stock. If the company is a mutual fire insurance company, it must have actual cash assets of the amount and description required of similar companies of this state, after organization, invested as required by the law of the state where the company was organized. Such company must also have either premium notes or contingent liability of the amount required of similar fire insurance companies of this state, which contingent liability may be either in writing or expressed in the policies issued by the company.

Effective Date: 07-26-1982



Section 3927.03 - Appointment of agent by foreign insurance company - procedure.

(A) Any foreign insurance company that transacts any business in this state shall have and maintain an agent, sometimes referred to as the "statutory agent," upon whom any process, notice, or demand required or permitted by law to be served upon a company may be served. The agent may be a natural person residing in this state or may be a corporation holding a license under the laws of this state that is authorized by its articles of incorporation to act as an agent and that maintains a business address in this state. A statutory agent need not be a licensed insurance agent.

(B) The written appointment of an agent shall be in the form the superintendent of insurance prescribes, which may include a consent to service of process. The appointment shall set forth the name and complete address of the agent. The agent shall reside or maintain a business address within this state.

The superintendent shall keep a record of the foreign insurance companies transacting business in this state and the name and address of their respective agents.

(C) If any agent dies, moves out of the state, or resigns, the company immediately shall appoint another agent and file with the superintendent a written appointment as described in division (B) of this section.

(D) If an agent changes the agent's address, the company or agent immediately shall notify the superintendent of the change, and shall set forth the agent's new address, on a form prescribed by the superintendent.

(E) An agent may resign by filing with the superintendent a written notice signed by the agent. The agent shall send a copy of the notice to the company at the current or last known address of the company's principal office prior to the date the notice is filed with the superintendent. The notice shall set forth the company's name, the current or last known address of the company, the name and address of the agent, the resignation of the agent, and a statement that a copy of the notice has been sent to the company and the date the copy was sent. The agent's authority shall terminate thirty days after the notice is filed with the superintendent.

(F) A company may revoke the appointment of an agent by filing with the superintendent a written appointment of another agent and a statement that the appointment of the former agent is revoked. The authority of the agent whose appointment has been revoked shall terminate thirty days after the notice is filed with the superintendent.

(G) Any process, notice, or demand required or permitted by law to be served upon a company may be served by delivering a copy of the process, notice, or demand to the agent of record at the address appearing in the superintendent's records. If the agent cannot be found, the agent no longer has that address, or the company has failed to maintain an agent as required by this section, the party desiring that the process, notice, or demand be served, or its agent, may file with the superintendent an affidavit stating that one of the foregoing conditions exists and stating the most recent address of the company that the party, after diligent search, has been able to ascertain. Upon the filing of the affidavit, service of process, notice, or demand may be initiated upon the superintendent as the company's agent by delivering two copies of the process, notice, or demand to the superintendent. The superintendent shall give notice to the company at its principal office as shown in the superintendent's records or at the address set forth in the affidavit. The superintendent shall give notice by regular mail with a copy of the process, notice, or demand enclosed. After the superintendent has mailed the appropriate documents, service upon the company is deemed complete.

(H) The superintendent shall keep a record of each process, notice, and demand delivered to the superintendent under this section or any other law of this state that authorizes service upon the superintendent.

(I) This section does not limit or affect the right to serve any process, notice, or demand upon a company in any other manner permitted by law.

(J) A company shall include a fee of five dollars with any change of agent appointment or change of address. This division does not apply to an agent appointment filed with an original application for a certificate of authority.

(K) If a company fails to appoint or maintain an agent or to notify the superintendent of an agent's change of address, the superintendent shall fine the company not less than twenty-five nor more than two hundred dollars per violation, after the superintendent has provided notice by certified mail and upon the expiration of thirty days from the date of mailing or such further time as the superintendent allows. The superintendent may also charge a company a fifty-dollar fee for each time the superintendent is required to give notice to the company in accordance with division (G) of this section.

(L) The superintendent shall pay all moneys collected by the superintendent in accordance with this section into the state treasury to the credit of the department of insurance operating fund.

(M) Any foreign insurance company transacting business in this state by an agent consents that suit may be brought against it in the county where the property insured was situated, or was insured, or the application for insurance taken.

(N) If a foreign insurance company ceases to do business in this state according to law, the statutory agent last designated by or acting for it is deemed to continue as agent for it, unless a new statutory agent is appointed, for the purpose of serving process, and for commencing actions upon any policy or liability issued or contracted while it transacted business in this state, and service of process upon any such agent, for such causes, is a valid service upon the company.

Effective Date: 10-29-2003



Section 3927.04 - Statement required of foreign company.

Every foreign insurance company, association, or partnership desiring to transact business in this state shall file with the superintendent of insurance a certified copy of its charter or deed of settlement, together with a statement, under the oath of its president, vice-president, or other chief officer, and the secretary of the company, stating the name of the company, the place where it is located, and the amount of its capital, with a detailed statement of the facts and items required of similar companies organized under the laws of this state by section 3929.30 of the Revised Code. Such company, association, or partnership shall also file with the superintendent a copy of its last annual report, if one was made, under any law of the state by which it was incorporated.

Effective Date: 10-01-1953



Section 3927.05 - Revocation and recall of license.

If any foreign insurance company, association, or partnership doing business in this state enters into any compact or combination with other insurance companies, or requires its agents to enter into any compact or combination with other insurance agents or companies, for the purpose of controlling the rates charged for fire insurance on property in this state, or of controlling the per cent of commission or compensation to be allowed agents for procuring contracts for such insurance on such property, the superintendent of insurance forthwith shall revoke and recall the license to it to do business in this state, and no renewal of the license shall be granted for three years after its revocation. No such company, association, or partnership shall transact any business in this state until it is again licensed and authorized to do so.

This section does not prevent one or more of such companies from employing a common agent to supervise defective structures, or to advise respecting them, and to suggest improvements, for lessening their fire hazards, or to advise as to the relative values of risks.

Effective Date: 07-29-1998



Section 3927.06 - Deposit of securities by alien companies.

An insurance company incorporated by or organized under the laws of a foreign government shall deposit with the superintendent of insurance, for the benefit and security of its policyholders residing in the United States, a sum of not less than one hundred thousand dollars in stocks or bonds of the United States, of this state, or of a municipal corporation or county of this state, which shall not be received by the superintendent at a rate above their par value. Stocks and securities so deposited may be exchanged from time to time for other like securities. So long as the company depositing such securities continues solvent and complies with the laws of this state, the superintendent shall permit it to collect the interest or dividends on such deposits.

Effective Date: 10-01-1953



Section 3927.07 - Computation of alien company's capital.

The capital of a foreign company doing fire insurance business in this state is the aggregate value of its deposits with the insurance or other departments of this state, and of the other states of the United States, for the benefit of policyholders in the United States, plus its assets and investments in the United States certified according to the provisions of Chapters 3925., 3927., 3929., 3931., and 3933. of the Revised Code. Such assets and investments must be held within the United States and invested in and held by trustees who are citizens of the United States, appointed by the board of directors of the company, and approved by the insurance commissioner of the state where they are invested, for the benefit of the policyholders and creditors in the United States. The trustees chosen may take, hold, and convey real and personal property for the purpose of the trust, subject to the same restrictions as companies of this state. All property, investments, cash, bank deposits, premiums in the course of collection, and agents' balances actually owned and held in the United States may be admitted as assets of such company of a foreign country doing insurance business other than life, if investments and assets of a similar character are allowed and admitted as such, by the laws of the state in which the company has its head office, to companies organized in such state doing similar business therein.

Effective Date: 10-01-1953



Section 3927.08 - Filing annual statement of condition and affairs.

Every insurance company other than a life insurance company, organized by act of congress or under the laws of another state or government, annually, at the time and in the form and manner required of similar companies organized under the laws of this state, shall file a statement of its condition and affairs in the office of the superintendent of insurance. A company organized under or incorporated by a foreign government shall also furnish a supplementary statement for the year ending on the preceding thirty-first day of December, verified by the oath of the manager of such company residing in the United States, which shall comprise a report of its business and affairs in the United States, as required from companies organized in this state, together with any other information that may be required by the superintendent. If such annual statement is satisfactory evidence to the superintendent of the solvency and ability of the company to meet all its engagements at maturity, and that the deposit is maintained as provided by section 3927.06 of the Revised Code, the superintendent shall issue, during the month of January in each year or within sixty days thereafter, renewal certificates of authority to the agent of the company, certified copies of which shall be filed in the county recorder's office of each county in which an agency is located and retained therewith for a minimum of two years from the date of filing. Such certificates shall be the authority for such agents to issue new policies in this state for the ensuing year.

Effective Date: 01-13-1978






Chapter 3929 - DOMESTIC AND FOREIGN INSURANCE COMPANIES OTHER THAN LIFE

Section 3929.01 - Powers of companies - deposits required of foreign companies.

(A) A domestic, foreign, or alien mutual or stock insurance company, other than a life insurance company, organized or admitted under Title XXXIX [39] of the Revised Code or created by a special act or acts of the general assembly, or an attorney licensed under section 3931.10 of the Revised Code to make reciprocal or interinsurance contracts under sections 3931.01 to 3931.12 of the Revised Code, may directly, or by ceding or assuming reinsurance, transact any of the following kinds of insurance:

(1) Fire;

(2) Allied lines;

(3) Farmowners multiple peril;

(4) Homeowners multiple peril;

(5) Commercial multiple peril;

(6) Ocean marine;

(7) Inland marine;

(8) Financial guaranty;

(9) Medical malpractice;

(10) Earthquake;

(11) Group accident and health;

(12) Credit A & H (group and individual);

(13)

(a) Collectively renewable A & H;

(b) Noncancellable A & H;

(c) Guaranteed renewable A & H;

(d) Nonrenewable for stated reasons only;

(e) Other accident only;

(f) All other A & H.

(14) To the extent permitted by law, workers' compensation;

(15) Other liability;

(16)

(a) To the extent permitted by law, private passenger auto no-fault (personal injury protection);

(b) Other private passenger auto liability;

(c) To the extent permitted by law, commercial auto no-fault (personal injury protection);

(d) Other commercial auto liability.

(17)

(a) Private passenger auto physical damage;

(b) Commercial auto physical damage.

(18) Aircraft (all perils);

(19) Fidelity;

(20) Surety;

(21) Glass;

(22) Burglary and theft;

(23) Boiler and machinery;

(24) Credit;

(25) Reinsurance only;

(26) Any other insurance against loss or damage by any hazard upon any risk, other than life insurance, that is not prohibited by the Revised Code or at common law from being the subject of insurance.

(B) A company of another state, territory, district, or country admitted to transact the fidelity or surety insurance business, in addition to any other deposit required by this state, shall deposit with the superintendent of insurance, for the benefit and security of all of its policyholders, fifty thousand dollars in bonds of the United States or of this state, or of a county, township, or municipal corporation in this state, which shall not be received by the superintendent at a rate above their par value. The securities deposited may be exchanged from time to time for other securities. So long as the company continues solvent and complies with the laws of this state, it may collect the interest on the deposits.

(C) Nothing in this section shall be construed to enlarge upon or extend the powers possessed by an insurer authorized to transact business in this state as a title insurance company.

Effective Date: 08-08-1991



Section 3929.011 - Capitalization requirements.

(A)

(1) As a condition of the issuance of a certificate of authority to transact in this state any of the kinds of insurance set forth in divisions (A)(1) to (4), (6), (7), (10) to (13), (16), (17), (18), and (21) to (24) of section 3929.01 of the Revised Code, each stock insurance company shall have and maintain capital and surplus in the aggregate amount of not less than two million five hundred thousand dollars, which amount shall include paid-in-capital of not less than one million dollars and contributed surplus of not less than one million dollars.

(2) As a condition of the issuance of a certificate of authority to transact in this state any of the kinds of insurance set forth in divisions (A)(1) to (4), (6), (7), (10) to (13), (16), (17), (18), and (21) to (24) of section 3929.01 of the Revised Code, each insurance company other than a stock insurance company shall have and maintain surplus in the total amount of not less than two million five hundred thousand dollars.

(B)

(1) As a condition of the issuance of a certificate of authority to transact in this state any of the kinds of insurance set forth in divisions (A)(5), (8), (9), (14), (15), (19), (20), and (26) of section 3929.01 of the Revised Code, each stock insurance company shall have and maintain capital and surplus in the aggregate amount of not less than five million dollars, which amount shall include paid-in-capital of not less than one million dollars and contributed surplus of not less than one million dollars.

(2) As a condition of the issuance of a certificate of authority to transact in this state any of the kinds of insurance set forth in divisions (A)(5), (8), (9), (14), (15), (19), (20), and (26) of section 3929.01 of the Revised Code, each insurance company other than a stock insurance company shall have and maintain surplus in the total amount of not less than five million dollars.

(C)

(1) As a condition of the issuance of a certificate of authority to transact in this state the kind of insurance described in division (A)(25) of section 3929.01 of the Revised Code, each stock insurance company shall have and maintain capital and surplus in the aggregate amount of not less than ten million dollars, which amount shall include paid-in-capital of not less than one million dollars and contributed surplus of not less than one million dollars.

(2) As a condition of the issuance of a certificate of authority to transact in this state the kind of insurance described in division (A)(25) of section 3929.01 of the Revised Code, each insurance company other than a stock insurance company shall have and maintain surplus in the total amount of not less than ten million dollars.

(D)

(1) As a condition of the issuance of a certificate of authority to transact the business of insurance in this state, each stock insurance company that assumes reinsurance and transacts any of the kinds of insurance set forth in division (A) of section 3929.01 of the Revised Code shall have and maintain capital and surplus in the aggregate amount of not less than ten million dollars, which amount shall include paid-in-capital of not less than one million dollars and contributed surplus of not less than one million dollars.

(2) As a condition of the issuance of a certificate of authority to transact the business of insurance in this state, each insurance company other than a stock insurance company that assumes reinsurance and transacts any of the kinds of insurance set forth in division (A) of section 3929.01 of the Revised Code shall have and maintain surplus in the total amount of not less than ten million dollars.

(3) Divisions (D)(1) and (2) of this section do not apply to any insurance company that transacts any of the kinds of insurance set forth in division (A) of section 3929.01 of the Revised Code and that assumes reinsurance only under any of the following circumstances:

(a) Pursuant to a pooling arrangement among members of the same insurance holding company system;

(b) Pursuant to a requirement of any law, rule, or regulation;

(c) If, as of the immediately preceding thirty-first day of December, the aggregate amount of assumed premiums, except those with respect to reinsurance assumed under division (D)(3)(a) or (b) of this section, for that calendar year is less than five hundred thousand dollars.

(E)

(1) Except as provided in divisions (E)(2) and (3) of this section, as a condition of the renewal of its certificate of authority to transact in this state any of the kinds of insurance set forth in division (A) of section 3929.01 of the Revised Code, each mutual fire insurance association that, prior to the effective date of this section, reorganized as a mutual fire insurance company pursuant to section 3939.10 of the Revised Code shall have and maintain surplus in the total amount of not less than two million five hundred thousand dollars.

(2) If such a company attains the applicable total surplus required under division (B)(2), (C)(2), or (D)(2) of this section, the company, as a condition of the renewal of its certificate of authority to transact that kind of insurance in this state, shall continue to have and maintain the total surplus set forth in that division.

(3) If, as a result of any of the actions described in division (B)(1) of section 3901.321 of the Revised Code, control of such a company is obtained by another person, the company, as a condition of the renewal of its certificate of authority under division (B)(2), (C)(2), or (D)(2) of this section, shall have and maintain the total surplus set forth in that division of this section.

(F) This section applies only to the issuance or renewal of certificates of authority to transact the business of insurance in this state on or after the effective date of this section.

Effective Date: 01-31-1992



Section 3929.012 - Reserve requirements.

(A) Each insurance company authorized to transact business in this state, except any life insurance company, shall maintain reserves in at least all of the following amounts:

(1) An amount that equals the unearned portions of the gross premiums charged on unexpired or unterminated risks and policies;

(2) An amount that is estimated to be sufficient to provide for the ultimate payment of all losses or claims, whether reported or unreported, for which the company may be liable, if the losses or claims are incurred on or before the date that the annual or interim financial statement is filed and remain unpaid as of that date.

(3) An amount that is estimated to provide for the expenses incurred in adjusting or settling the claims described in division (A)(2) of this section.

(B) Each company shall calculate the reserves required under division (A) of this section in accordance with any rules adopted, in accordance with Chapter 119. of the Revised Code, by the superintendent of insurance.

Effective Date: 08-08-1991



Section 3929.02 - Liability incurred on any single risk.

(A) No insurer authorized to engage in the business of property and casualty insurance in this state under Chapter 3925., 3929., or 3941. of the Revised Code, and no reinsurer authorized to do business in this state, shall incur on any single risk, on behalf of or on account of any one person, a liability for either of the following amounts:

(1) With respect to any stock company, an amount greater than one-tenth of its paid-up capital and surplus;

(2) With respect to any mutual company, an amount greater than one-tenth of its surplus.

(B) For purposes of calculating the amount of liability incurred on any single risk, a deduction shall be made for any reinsurance ceded to an authorized reinsurer.

(C) For purposes of calculating the amount of liability incurred by an alien insurer on any single risk, the calculation shall be made in accordance with divisions (A) and (B) of this section and shall be based solely on the insurer's United States branch.

Effective Date: 08-08-1991



Section 3929.03 - Employee subrogated to rights of employer.

An employee who recovers against his employer for injuries sustained while in the employ of his employer, and sustained because of the negligence of the employer or negligence for which said employer is liable, is subrogated to all the rights of the employer under any contract or policy of insurance against loss or damage resulting to said employer from the injury or death of an employee while in the service of such employer, whether the person, partnership, or corporation contracting with said employer or issuing such policy of insurance has been made a party to the action for damages sustained or not.

Effective Date: 10-01-1953



Section 3929.04 - Rights and remedies pass to personal representatives.

In case of the death of any employee by reason of the wrongful or negligent acts of his employer, or negligence or wrongful acts for which said employer is liable, the personal representative of the deceased employee has all the rights and remedies that the employee would have had under section 3929.03 of the Revised Code had death not resulted.

Effective Date: 10-01-1953



Section 3929.05 - Liability of insurance company for bodily injury or death.

Whenever a loss or damage occurs on account of a casualty covered by a contract of insurance made between an insurance company and any person, firm, or corporation, by which contract such person, firm, or corporation is insured against loss or damage on account of the bodily injury or death by accident of any person for which loss or damage such person, firm, or corporation is responsible, the liability of the insurance company is absolute, and the payment of said loss does not depend upon the satisfaction by the assured of a final judgment against him for loss, damage, or death occasioned by such casualty.

No such contract of insurance shall be canceled or annulled by any agreement between the insurance company and the assured after said assured has become responsible for such loss, damage, or death, and any such cancellation or annulment is void.

Effective Date: 10-01-1953



Section 3929.06 - Satisfying final judgment.

(A)

(1) If a court in a civil action enters a final judgment that awards damages to a plaintiff for injury, death, or loss to the person or property of the plaintiff or another person for whom the plaintiff is a legal representative and if, at the time that the cause of action accrued against the judgment debtor, the judgment debtor was insured against liability for that injury, death, or loss, the plaintiff or the plaintiff's successor in interest is entitled as judgment creditor to have an amount up to the remaining limit of liability coverage provided in the judgment debtor's policy of liability insurance applied to the satisfaction of the final judgment.

(2) If, within thirty days after the entry of the final judgment referred to in division (A)(1) of this section, the insurer that issued the policy of liability insurance has not paid the judgment creditor an amount equal to the remaining limit of liability coverage provided in that policy, the judgment creditor may file in the court that entered the final judgment a supplemental complaint against the insurer seeking the entry of a judgment ordering the insurer to pay the judgment creditor the requisite amount. Subject to division (C) of this section, the civil action based on the supplemental complaint shall proceed against the insurer in the same manner as the original civil action against the judgment debtor.

(B) Division (A)(2) of this section does not authorize the commencement of a civil action against an insurer until a court enters the final judgment described in division (A)(1) of this section in the distinct civil action for damages between the plaintiff and an insured tortfeasor and until the expiration of the thirty-day period referred to in division (A)(2) of this section.

(C)

(1) In a civil action that a judgment creditor commences in accordance with divisions (A)(2) and (B) of this section against an insurer that issued a particular policy of liability insurance, the insurer has and may assert as an affirmative defense against the judgment creditor any coverage defenses that the insurer possesses and could assert against the holder of the policy in a declaratory judgment action or proceeding under Chapter 2721. of the Revised Code between the holder and the insurer.

(2) If, prior to the judgment creditor's commencement of the civil action against the insurer in accordance with divisions (A)(2) and (B) of this section, the holder of the policy commences a declaratory judgment action or proceeding under Chapter 2721. of the Revised Code against the insurer for a determination as to whether the policy's coverage provisions extend to the injury, death, or loss to person or property underlying the judgment creditor's judgment, and if the court involved in that action or proceeding enters a final judgment with respect to the policy's coverage or noncoverage of that injury, death, or loss, that final judgment shall be deemed to have binding legal effect upon the judgment creditor for purposes of the judgment creditor's civil action against the insurer under divisions (A)(2) and (B) of this section. This division shall apply notwithstanding any contrary common law principles of res judicata or adjunct principles of collateral estoppel.

Effective Date: 09-24-1999



Section 3929.07 - Deposit with superintendent of insurance required.

An insurance company that is required by division (B) of section 3929.01 or section 3953.06 of the Revised Code to deposit fifty thousand dollars of bonds with the superintendent of insurance may, in lieu of that deposit, make a deposit of one hundred thousand dollars, in securities in which the company may invest its assets by the laws of the state in which it is incorporated, with the superintendent of insurance or other officer of another state, designated or permitted by the laws of that state to receive the deposit, for the benefit and security of all its policyholders. When the superintendent of insurance of this state is satisfied by the certificate of the superintendent of insurance or other officer of the other state that the deposit has been made, he shall accept the certificate in lieu of the deposit required of the company by division (B) of section 3929.01 or section 3953.06 of the Revised Code, and the company need not then maintain the deposit provided for in those sections.

Effective Date: 08-08-1991



Section 3929.08 - Deposits required by other states.

When any insurance company organized under the laws of this state is required by the retaliatory or other laws of any other state or district to make a deposit with the superintendent of insurance of this state, for the benefit of its policyholders, as a condition to the right of such company to transact business in such other state or district, the superintendent shall receive such deposit in the amount that is required by such laws in any securities in which the company may invest its assets under the laws of this state. The superintendent shall deliver to any company making such deposit a certificate of such deposit, setting forth the securities deposited and the trust upon which he holds them.

Effective Date: 10-01-1953



Section 3929.09 - Maintenance and withdrawal of securities.

Any deposit under sections 3929.07 and 3929.08 of the Revised Code shall be made and maintained in securities worth the amount of the required deposit; such securities may be exchanged from time to time for other securities of the prescribed character and worth the amount of the required deposit. So long as the company continues solvent, it shall receive the interest on the deposited securities.

Any deposit made under said sections may be withdrawn by the company when the superintendent of insurance, upon examination of the books of the company, affidavits of its principal officers, and other evidence, is satisfied and certifies that all the obligations and liabilities which the deposit was made to secure have been paid or extinguished.

Effective Date: 10-01-1953



Section 3929.10 - Deposit required of guaranty company.

No company organized under the laws of this state to transact the business of guaranteeing the fidelity of persons holding places of public or private trust, who are required to, or in their trust capacity do, receive, hold, control, or disburse public or private property, and to transact the business of guaranteeing the performance of contracts other than insurance policies, or of executing or guaranteeing bonds or undertakings required or permitted in actions or proceedings, or allowed by law, shall commence business until it has deposited with the superintendent of insurance two hundred thousand dollars in the securities permitted by sections 3925.05 to 3925.08 of the Revised Code, which shall be held for the benefit and security of all the policyholders of the company, and shall not be received by him at a rate above their par value.

Effective Date: 03-06-1986



Section 3929.11 - Deposit by foreign guaranty company.

No guaranty company mentioned in section 3929.10 of the Revised Code organized under the laws of another state, territory, district, or country shall be licensed to transact such business in this state unless at least two hundred thousand dollars of its assets are invested in the securities permitted by sections 3925.05 to 3925.08 of the Revised Code, or in securities permitted by the laws of the state, district, or territory in which it is organized, and until such securities are deposited with the superintendent of insurance in this state, or the superintendent of insurance or other officer of another state, district, or territory designated by the laws thereof to receive them. If such securities are deposited with said officer of another state, the superintendent of insurance of this state, before such company is licensed to transact such business in this state, shall be furnished with a certificate of such officer under his hand and official seal that he, as such officer, holds in trust on deposit for the benefit of all the policyholders of such company the securities mentioned in this section, giving the items thereof and stating that he is satisfied that such securities are worth at least two hundred thousand dollars. Such securities deposited with such superintendent may be exchanged from time to time for other like securities, and so long as the corporation depositing them continues solvent and complies with the laws of this state, the superintendent of insurance shall permit it to collect the interest, or dividends or distributions, on such deposit.

Effective Date: 07-30-1984



Section 3929.12, 3929.121 - [Repealed].

Effective Date: 08-08-1991



Section 3929.13 - Estoppel of company executing bond.

A company which executes a bond as surety under sections 3929.10 and 3929.11 of the Revised Code shall, in any proceeding to enforce the liability which it has assumed to incur, be estopped to deny its corporate power to execute such instrument or assume such liability.

Effective Date: 10-01-1953



Section 3929.14 - Sufficiency of bonds executed by guaranty company.

When a bond, recognizance, or undertaking is required or permitted by law, with one or more sureties, its execution or the guaranteeing thereof, as sole surety, is sufficient if done by a company authorized to guarantee the fidelity of persons holding places of public or private trust, to guarantee the performance of contracts other than insurance policies, and to execute and guarantee bonds and undertakings in actions or proceedings or allowed by law. When a bond, recognizance, or undertaking is so executed and guaranteed by such a company, it is a full compliance with every requirement of law, ordinance, rule, or regulation that such bond or recognizance must be executed and guaranteed by one surety or two or more sureties, or that such sureties shall be residents, householders, or freeholders.

Effective Date: 10-01-1953



Section 3929.141 - Surety for guaranteed arrest bond certificates issued by automobile club or association.

(A) Any domestic or foreign insurance company that is authorized to transact surety business pursuant to division (A)(19) or (20) of section 3929.01 of the Revised Code, may, in any year, become surety in an amount not to exceed two hundred dollars with respect to each of any guaranteed arrest bond certificates issued in that year by an automobile club or association by filing with the superintendent of insurance an undertaking to become surety.

(B) The undertaking shall be in a form prescribed by the superintendent and shall state the following:

(1) The names and addresses of the automobile clubs or automobile associations with respect to the guaranteed arrest bond certificates of which the surety company undertakes to be surety.

(2) The unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed two hundred dollars of any one person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, fails to make the appearance for which the guaranteed arrest bond certificate was posted.

(3) As used in this section, "guaranteed arrest bond certificate" means any printed card or other certificate issued by an automobile club or association to any of its members, which card or certificate is signed by the member and contains a printed statement that the automobile club or association and a surety company guarantee the appearance of the person whose signature appears on the card or certificate and that they will, in the event of failure of the person to appear in court at the time of trial, pay any fine or forfeiture imposed on the person in an amount not to exceed two hundred dollars.

Effective Date: 08-08-1991



Section 3929.15 - Allowance of premium to surety company.

A judge, court, or officer, whose duty it is to pass upon the account of an assignee, trustee, receiver, guardian, executor, administrator, or other fiduciary, required by law to give bond, whenever such fiduciary has given bond with a surety company as surety thereon in the settlement of his account as such fiduciary, shall allow a reasonable sum to be paid to such a company authorized under the laws of this state to do so for becoming his surety, not above one half of one per cent per annum on the amount of the bond, unless said bond is in double the probable value of the aggregate of the tangible and intangible personal property and of the annual income which will come into the hands of the fiduciary (expressly excluding property deposited under section 2109.13 of the Revised Code), when the sum so allowed must not exceed one fourth of one per cent per annum. Such company must have complied and continued to comply with the laws of this state relative to it, and with the requirements as to justification prescribed by the head of the department, court, judge, or officer required to approve or accept the bond. The bond or recognizance must also be approved by the head of the department, court, judge, or officer required to approve or accept it.

Effective Date: 07-17-1963



Section 3929.16 - Bonds of public officers.

Sections 3929.14 and 3929.15 of the Revised Code authorize such a guaranty company as is described therein to become surety upon the bond required by law of any state officer, except the superintendent of insurance, and of any county, township, or municipal officer. Such company may be accepted by the officers required to approve such bond, in lieu of the sureties required by law.

Effective Date: 10-01-1953



Section 3929.17 - Payment of premiums on bonds.

The premium of any licensed surety company on the bond of any public officer, deputy, or employee shall be allowed and paid by the state, county, township, municipal corporation, or other subdivision, or board of education, of which such person giving the bond is such officer, deputy, or employee.

Effective Date: 10-01-1953



Section 3929.18 - Lien of mutual companies for premium notes.

Any building insured by a mutual company must be pledged to such company, together with the right and title of the insured in the land upon which it is situated, to the amount of the premium note or contingent liability, and the company shall have a lien on such building and land to the amount of such note or liability. Such lien shall not take effect until the company files, with the county recorder of the county in which the property insured is located, a certificate stating the date, number, and amount of the premium note or contingent liability, and such a description of the property insured as will enable a person readily to identify it. The lien is valid for a period of five years from the date of filing, unless sooner released or satisfied in the same manner provided by law for the release and satisfaction of mortgages on real property or discharged by the final judgment or order of a court of competent jurisdiction.

A lien may be extended by the filing of an extension certificate that references the original certificate and any previous extension certificates prior to the expiration date of the original certificate or then current extension certificate, in which case the lien is valid for a period of five years from the date of the filing of the extension certificate unless sooner released or satisfied in the manner provided in this section. Any lien filed under this section prior to the effective date of this amendment shall be valid for a period of five years after the effective date of this amendment unless sooner released or satisfied in the manner provided in this section, and may be extended by the filing of an extension certificate prior to the expiration of the five-year period.

The recorder must record and index such certificates in the recorder's book of liens, for which the recorder shall receive a fee as provided in section 317.32 of the Revised Code.

Effective Date: 07-14-2004



Section 3929.19 - Cancellation of policies.

A fire insurance company doing business under the laws of this state, which issues policies of insurance covering property located in this state, and on such policies receives from the persons insured either cash payments of premium, or notes subject to assessment for payment of losses, or notes for the installments of premium, shall insert in every such policy issued an obligation to cancel it, upon the written request of the person insured, on the conditions provided in sections 3929.20 to 3929.24, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3929.20 - Rates of cancellation for cash policies.

When a policy issued on the cash plan is canceled, in accordance with section 3929.19 of the Revised Code, the company issuing such policy may retain customary short rates, as established and charged by companies doing a cash business, for the time the policy has been in force, and return to the insured the unearned premium on the policy for the unexpired time.

Effective Date: 10-01-1953



Section 3929.21 - Rates of cancellation for policies on the mutual plan.

When a policy issued on the mutual plan is canceled in accordance with section 3929.19 of the Revised Code, the company issuing such policy must surrender to the insured the note received from him for premium or payment of losses. Such policy shall first be sent to the secretary or agent of the company, and, within sixty days after receipt thereof for cancellation, the premium note shall be returned. The insured shall first pay his proportion of all losses which actually occurred up to the date when the policy was received. The company is not liable for any loss under any such policy after it is returned for cancellation.

Effective Date: 10-01-1953



Section 3929.22 - Rates of cancellation for policies on installment plan.

When a policy issued on the installment plan is canceled, in accordance with section 3929.19 of the Revised Code, the company issuing such policy may collect of the insured the customary short rates for the time the policy has been in force, said rates to be computed on the full term of insurance mentioned in the policy as charged by such company. On receipt of such short rates, it must return all installment notes then unpaid and refund to the insured any premium collected in excess of the short rates.

Effective Date: 10-01-1953



Section 3929.23 - [Repealed].

Effective Date: 09-24-1963



Section 3929.24 - Enforcement by superintendent.

When it comes to the knowledge of the superintendent of insurance, or an officer having charge of the division of insurance, that any one of sections 3929.19 to 3929.22, inclusive, of the Revised Code, has been violated, he shall at once make a thorough investigation in regard to it, and on sufficient proof of such violation, shall revoke the certificate of authority of the company guilty of such violation.

Effective Date: 09-24-1963



Section 3929.25 - Extent of liability under policy.

A person, company, or association insuring any building or structure against loss or damage by fire or lightning shall have such building or structure examined by his or its agent, and a full description thereof made, and its insurable value fixed, by such agent. In the absence of any change increasing the risk without the consent of the insurers, and in the absence of intentional fraud on the part of the insured, in the case of total loss the whole amount mentioned in the policy or renewal, upon which the insurer received a premium, shall be paid. However, if the policy of insurance requires actual repair or replacement of the building or structure to be completed in order for the policyholder to be paid the cost of such repair or replacement, without deduction for depreciation or obsolescence, up to the limits of the policy, then the amount to be paid shall be as prescribed by the policy.

The cellar and foundation walls shall not be considered a part of such building or structure in settling losses, despite any contrary provisions in the application or policy.

Effective Date: 06-18-1992



Section 3929.26 - More than one policy on same property.

When there are two or more insurance policies upon the same property, each policy shall contribute to the payment of the whole or of the partial loss in proportion to the amount of insurance mentioned in each policy. In no case shall the insurer be required to pay more than the amount mentioned in its policy.

Effective Date: 10-01-1953



Section 3929.27 - Solicitor agent of company.

A person who solicits insurance and procures the application therefor shall be considered as the agent of the party, company, or association thereafter issuing a policy upon such application or a renewal thereof, despite any contrary provisions in the application or policy.

Effective Date: 10-01-1953



Section 3929.28 - Execution of contracts.

Policies or contracts of insurance made or entered into by a company may be made either with or without its seal. They shall be subscribed by the president of said company, or such other officer as the directors designate for that purpose, and shall be attested by the secretary. When such policies or contracts are subscribed and attested, they shall be obligatory on the company.

Effective Date: 10-01-1953



Section 3929.29 - Restrictions in advertisements - forfeiture.

No fire insurance company organized under the laws of this state, or admitted to do business in this state, shall include in a statement of assets in any public advertisement, card, or circular, any item of value of a class or character not admitted by the superintendent of insurance in the annual report of such company. Every such advertisement, card, or circular, containing such a statement of assets of said company, must contain a full statement of all the liabilities of the company, including the reinsurance reserve, which in no case shall be less than that required by law for its annual report.

Any violation of this section, after a second notice from the superintendent, will render such company liable to a forfeiture of one thousand dollars, and each subsequent violation to a like forfeiture, to be recovered in an action instituted against such company by the prosecuting attorney in the name of the state and paid to the county treasurer for the use of the schools as provided in sections 3315.31 and 3315.32 of the Revised Code.

Effective Date: 10-01-1953



Section 3929.30 - Annual report.

The president or the vice-president and the secretary of each insurance company organized under the laws of this or any other state and doing business in this state, annually, on the first day of January or within sixty days thereafter, shall prepare, under oath, and deposit in the office of the superintendent of insurance a statement of the condition of such company on the next preceding thirty-first day of December. The statement shall be submitted on the forms adopted by the superintendent pursuant to section 3901.77 of the Revised Code, and shall exhibit the following facts and items:

(A) The amount of the capital stock of the company, specifying the amount paid and unpaid;

(B) A detailed statement of all the assets of the company and the manner of their investment.

(C) The liabilities of the company, specifying:

(1) The amount of losses due and unpaid;

(2) The amount of claims for losses resisted by the company;

(3) The amount of losses incurred during the year, including those claimed and not due, and those reported to the company upon which no action has been taken;

(4) The amount of dividends declared, due, and unpaid;

(5) The amount of dividends, either cash or scrip, declared but not due;

(6) The amount of money borrowed and the security given for its payment;

(7) The amount required for reinsurance, being a pro rata of all premiums, received and receivable, on unexpired risks and policies, provided that as to fire insurance business, a company may, at its option, maintain a sum equal to fifty per cent of the whole amount of premiums received and receivable on unexpired risks and policies running one year and less from the date of the policy. In the case of marine insurance, premiums on trip risks not terminated shall be deemed unearned, and the superintendent may require a reserve to be carried thereon equal to one hundred per cent of the premiums on trip risks written during the month ended as of the date of statement.

(8) The amount of all other existing claims against the company

.

(D) The income of the company during the preceding year, specifying:

(1) The amount of cash premiums received;

(2) The amount of notes or contingent assets received for premiums;

(3) The amount of interest money received;

(4) The amount of income received from other sources.

(E) The expenditure during the preceding year, specifying:

(1) The amount of losses paid during the year, stating how much of them accrued prior, and how much accrued subsequent, to the date of the preceding statement, and the amount at which losses were estimated in each preceding statement;

(2) The amount of dividends paid during the year;

(3) The amount of expenses paid during the year, including commissions and fees to agents and officers of the company;

(4) The amount paid for taxes;

(5) The amount of all payments and expenditures;

(6) The amount of scrip dividend declared.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 09-01-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 3929.301 - [Repealed] Rules requiring property and casualty insurer to file report.

Repealed by 128th General AssemblyFile No.18,HB 300, §2, eff. 5/26/2010.

Effective Date: 01-05-1988

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 3929.302 - Annual claims report by medical malpractice insurers - fine - confidentiality.

(A) The superintendent of insurance, by rule adopted in accordance with Chapter 119. of the Revised Code, shall require each authorized insurer, surplus lines insurer, risk retention group, self-insurer, captive insurer, the medical liability underwriting association if created under section 3929.63 of the Revised Code, and any other entity that provides medical malpractice insurance to risks located in this state, to report information to the department of insurance at least annually regarding any medical, dental, optometric, or chiropractic claim asserted against a risk located in this state, if the claim resulted in any of the following results:

(1) A final judgment in any amount;

(2) A settlement in any amount;

(3) A final disposition of the claim resulting in no indemnity payment on behalf of the insured.

(B) The report required by division (A) of this section shall contain such information as the superintendent prescribes by rule adopted in accordance with Chapter 119. of the Revised Code, including, but not limited to, the following information:

(1) The name, address, and specialty coverage of the insured;

(2) The insured's policy number;

(3) The date of the occurrence that created the claim;

(4) The name and address of the injured person;

(5) The date and amount of the judgment, if any, including a description of the portion of the judgment that represents economic loss, noneconomic loss and, if applicable, punitive damages;

(6) In the case of a settlement, the date and amount of the settlement;

(7) Any allocated loss adjustment expenses;

(8) Any other information required by the superintendent pursuant to rules adopted in accordance with Chapter 119. of the Revised Code.

(C) The superintendent may prescribe the format and the manner in which the information described in division (B) of this section is reported. The superintendent may, by rule adopted in accordance with Chapter 119. of the Revised Code, prescribe the frequency that the information described in division (B) of this section is reported.

(D) The superintendent may designate one or more rating organizations licensed pursuant to section 3937.05 of the Revised Code or other agencies to assist the superintendent in gathering the information, and making compilations thereof, required by this section.

(E) There shall be no liability on the part of, and no cause of action of any nature shall arise against, any person or entity reporting under this section or its agents or employees, or the department of insurance or its employees, for any action taken that is authorized under this section.

(F) The superintendent may impose a fine not to exceed five hundred dollars against any person designated in division (A) of this section that fails to timely submit the report required under this section. Fines imposed under this section shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

(G) Except as specifically provided in division (H) of this section, the information required by this section shall be confidential and privileged and is not a public record as defined in section 149.43 of the Revised Code. The information provided under this section is not subject to discovery or subpoena and shall not be made public by the superintendent or any other person.

(H) The department of insurance shall prepare an annual report that summarizes the closed claims reported under this section. The annual report shall summarize the closed claim reports on a statewide basis, and also by specialty and geographic region. Individual claims data shall not be released in the annual report. Copies of the report shall be provided to the members of the general assembly.

(I)

(1) Except as specifically provided in division (I)(2) of this section, any information submitted to the department of insurance by an attorney, law firm, or legal professional association pursuant to rules promulgated by the Ohio supreme court shall be confidential and privileged and is not a public record as defined in section 149.43 of the Revised Code. The information submitted is not subject to discovery or subpoena and shall not be made public by the department of insurance or any other person.

(2) The department of insurance shall summarize the information submitted by attorneys, law firms, and legal professional associations and include the information in the annual report required by division (H) of this section. Individual claims data shall not be released in the annual report.

(J) As used in this section, medical, dental, optometric, and chiropractic claims include those claims asserted against a risk located in this state that either:

(1) Meet the definition of a "medical claim," "dental claim," "optometric claim," or "chiropractic claim" under section 2305.113 of the Revised Code;

(2) Have not been asserted in any civil action, but that otherwise meet the definition of a "medical claim," "dental claim," "optometric claim," or "chiropractic claim" under section 2305.113 of the Revised Code.

Effective Date: 09-13-2004; 04-27-2005



Section 3929.31 - Special report.

The annual statement required by section 3929.30 of the Revised Code of a company, whose capital is composed in whole or part of notes, shall exhibit, in addition to the information specified in said section, the amount of notes which originally formed its capital, and what proportion of such notes is still held by the company and considered capital.

Effective Date: 10-01-1953



Section 3929.32 - Prohibition against failure to make statement.

No company organized under a law of this state, another state, or a foreign government shall fail to make and deposit the statement required by sections 3929.30 and 3929.31 of the Revised Code, or to reply to an inquiry of the superintendent of insurance with respect to that statement.

Whoever violates this section shall be subject to a forfeiture of five hundred dollars, and an additional five hundred dollars for every month it thereafter continues to transact any business of insurance, to be recovered by action in the name of the state, and, on collection, paid into the state treasury.

Effective Date: 10-26-1989



Section 3929.33 - Schedule of experience as to liabilities with annual statement.

The indebtedness for outstanding losses under insurance against loss or damage resulting from accident to, or injuries suffered by, an employee or other person, for which the insured is liable, and under insurance against loss from liability on account of the death of or injury to an employee, not caused by the negligence of the employer, shall be determined as set forth in this section.

Each corporation which writes policies covering such insurance shall include in its annual statement a schedule of its experiences with such policies, in the United States and foreign countries in the case of corporations organized in the United States, and in the United States only in the case of corporations organized outside the United States, giving each calendar year's experience separately, and crediting or charging each item to the year in which the policy to which it relates was written, as follows:

(A) The earned premiums on all such policies written during the period of ten years immediately preceding the date as of which the statement is made, being the gross premiums on all such policies including excess and additional premiums and premiums in course of collection, less return premiums and premiums on canceled policies, and less the unearned premiums on policies in force as shown in such annual statement;

(B) The amount of all payments of any nature made by reason of injuries covered by such policies written during said ten-year period, this amount to include medical and surgical attendance, payments to claimants, legal expenses, salaries and expenses of investigators, adjustors, and field men, rents, stationery, telegraph and telephone charges, postage, salaries and expenses of office employees, home office expenses, and all other payments made on account of such injuries, whether such payments are allocated to specific claims or are unallocated;

(C) The number of suits being defended, at the date of which the statement is made, under policies written during said ten-year period, except suits in which liability is not dependent upon negligence of the insured, and a charge of seven hundred fifty dollars for each suit;

(D) The number of deaths for which the insured are liable without proof of negligence, covered by policies written during said period, and not paid for at the date as of which the statement is made, and a charge of the amount necessary to pay for such deaths;

(E) The number of unpaid claims at the date as of which the statement is made on account of nonfatal injuries for which the insured are liable without proof of negligence, covered by policies written during said period, and a charge equal to the present value of the estimated future payments;

(F) The loss ratio determined from the preceding divisions of this section as to each year separately, using as the divisor the earned premiums shown in division (A), and as the dividend the amount of payments shown in division (B), plus the amounts charged in divisions (C), (D), and (E);

(G) The number of suits being defended at the date as of which the statement is made under policies written more than ten years prior to such date, except suits in which liability is not dependent upon negligence of the insured;

(H) The number of deaths for which the insured are liable without proof of negligence, covered by policies written more than ten years prior to the date as of which the statement is made, and not paid for at such date;

(I) The number of unpaid claims at the date as of which the statement is made on account of nonfatal injuries for which the insured are liable without proof of negligence, covered by policies written more than ten years prior to such date.

Effective Date: 10-01-1953



Section 3929.34 - Distribution of unallocated payments.

(A) All unallocated payments in division (B) of section 3929.33 of the Revised Code made in a given calendar year subsequent to the first four years in which a corporation has been issuing such policies shall be distributed as follows:

(1) Thirty-five per cent shall be charged to the policies written in that year;

(2) Forty per cent to the policies written in the preceding year;

(3) Ten per cent to the policies written in the second year preceding;

(4) Ten per cent to the policies written in the third year preceding;

(5) Five per cent to the policies written in the fourth year preceding.

(B) Such payments made in the first four calendar years in which a corporation has been issuing such policies shall be distributed as follows:

(1) In the first calendar year one hundred per cent shall be charged to the policies written in that year;

(2) In the second calendar year fifty per cent shall be charged to the policies written in that year and fifty per cent to the policies written in the preceding year;

(3) In the third calendar year forty per cent shall be charged to the policies written in that year, forty per cent to the policies written in the preceding year, and twenty per cent to the policies written in the second year preceding;

(4) In the fourth calendar year thirty-five per cent shall be charged to the policies written in that year, forty per cent to the policies written in the preceding year, fifteen per cent to the policies written in the second year preceding, and ten per cent to the policies written in the third year preceding.

(C) A schedule showing such distribution of unallocated payments shall be included in its annual statement.

Effective Date: 10-01-1953



Section 3929.35 - Determination of indebtedness charged for outstanding losses.

Each corporation of the type described in section 3929.33 of the Revised Code shall be charged with indebtedness for outstanding losses upon its policies determined as follows:

(A) For all suits being defended under policies written more than ten years prior to the date as of which the statement is made, except suits in which liability is not dependent upon negligence of the insured, one thousand dollars for each suit;

(B) For all suits being defended under policies written more than five years and less than ten years prior to the date as of which the statement is made, except suits in which liability is not dependent upon negligence of the insured, seven hundred fifty dollars for each suit;

(C) For all deaths for which the insured are liable without proof of negligence, covered by policies written more than five years prior to the date as of which the statement is made, the amount necessary to pay for such deaths;

(D) For all unpaid claims on account of nonfatal injuries for which the insured are liable without proof of negligence, under policies written more than five years prior to the date as of which the statement is made, the present value of the estimated future payments;

(E) For the policies written in the five years immediately preceding the date as of which the statement is made, an amount determined as follows:

(1) Multiply the earned premiums of each such five years as shown in division (A) of section 3929.33 of the Revised Code by the loss ratio ascertained as in division (F) of said section on all the policies written in the first five years of the ten-year period, using as the divisor the sum of the earned premiums shown in division (A) of said section for such first five years, and as the dividend the sum of the payments shown in division (B) of said section for such first five years plus the sum of the charges in divisions (C), (D), and (E) of said section for such first five years;

(2) The ratio to be used shall in no event be less than fifty per cent at and after December 31, 1911, nor less than fifty-one per cent at and after December 31, 1912, nor less than fifty-two per cent at and after December 31, 1913, nor less than fifty-three per cent at and after December 31, 1914, nor less than fifty-four per cent at and after December 31, 1915, nor less than fifty-five per cent at and after December 31, 1916;

(3) From the amount so ascertained in each of the last five years of said ten-year period, deduct all payments made under policies written in the corresponding year as shown in division (B) of said section;

(4) The remainder in the case of each year shall be deemed the indebtedness for that year;

(5) If the remainder in the case of any year of the first three years of the five years immediately preceding the date as of which the statement is made is less than the sum of the three following items for that year at that date, then the sum of said three following items shall be the indebtedness for that year:

(a) The number of suits, except suits in which liability is not dependent upon negligence of the insured, being defended under policies written in that year, and a charge of seven hundred fifty dollars for each suit;

(b) The amount necessary to pay for all deaths for which the insured are liable without proof of negligence, covered by policies written in that year;

(c) The present value of estimated unpaid claims on account of nonfatal injuries, for which the insured are liable without proof of negligence, covered by policies written in that year.

Effective Date: 10-01-1953



Section 3929.36 - Schedule requirements for corporations issuing certain policies.

A corporation which has been issuing policies covering the kinds of insurance described in section 3929.33 of the Revised Code for a period of less than ten years shall include in its annual statement a schedule as required by sections 3929.33 to 3929.35, inclusive, of the Revised Code, for the years in which it has issued such policies, and shall be charged with an indebtedness determined in the same manner; but in determining the indebtedness for policies written in the five years immediately preceding the date as of which the statement is made, the minimum ratios prescribed by said sections shall be used, subject to the same deductions and provisions as in the case of corporations that have been issuing such policies for ten years or more.

Effective Date: 10-01-1953



Section 3929.37 - Action by attorney general.

On the request of the superintendent of insurance, the attorney general shall institute the action authorized by section 3929.32 of the Revised Code against a delinquent company in the court of appropriate jurisdiction in Franklin county, or in the court of appropriate jurisdiction of the county in which such company is located or has its principal place of business.

Effective Date: 10-01-1953



Section 3929.41 - Purposes.

The purposes of sections 3929.41 to 3929.49 of the Revised Code are to:

(A) Assure stability in the property insurance market for property located in urban areas of the state;

(B) Assure the availability of basic property insurance as defined by sections 3929.41 to 3929.49 of the Revised Code;

(C) Assure the availability, at the option of the applicant, of homeowners insurance as defined in division (B) of section 3929.42 of the Revised Code;

(D) Encourage maximum use, in obtaining basic property insurance, of the normal insurance market provided by authorized insurers;

(E) Provide for the equitable distribution among authorized insurers of the responsibility for insuring eligible property, for which basic property insurance cannot be obtained through the normal insurance market;

(F) Authorize the establishment of a fair plan (fair access to insurance requirements), and the Ohio fair plan underwriting association.

Effective Date: 07-18-1980



Section 3929.42 - Urban homeowners insurance definitions.

As used in sections 3929.41 to 3929.49 of the Revised Code, or any regulations adopted pursuant thereto:

(A) "Basic property insurance" means insurance against direct loss to property as defined and limited in standard fire policies and extended coverage endorsements thereon, as approved by the superintendent of insurance, and insurance for such types, classes and locations of property against the perils of vandalism, malicious mischief, burglary, or theft, as the superintendent shall designate. Such insurance shall not include automobile insurance nor insurance on such types of manufacturing risks as may be excluded by the superintendent.

(B) "Homeowners insurance" means insurance on owner-occupied dwellings providing personal multi-peril property and liability coverages commonly known as homeowners insurance, and is subject to such reasonable underwriting standards, exclusions, deductibles, rates, and conditions as are customarily used by member insurers for similar coverages.

(C) "Insurer" includes any insurance company or group of companies under common ownership which is authorized to engage in the business of property insurance in this state.

(D) "Association" means the Ohio fair plan underwriting association created by section 3929.43 of the Revised Code.

(E) "Urban area" means this state or any municipality, or any other political subdivision or part thereof, as designated by the superintendent of insurance, or by the association with the approval of the superintendent.

(F) "Fair plan" means a plan to assure fair access to insurance requirements.

(G) "Premiums written" means gross direct premiums, including that portion of premium which is attributable to a riot loading or factor, excluding that portion of premium on risks ceded to the association, charged with respect to property in the state on all policies of basic property insurance and homeowners insurance and the basic property insurance premium components of all multi-peril policies, as computed by the association, covering property in this state, less all premiums and dividends returned, paid, or credited to policyholders, or the unused or unabsorbed portions of premium deposits.

(H) "Inspection bureau" means any fire insurance rating bureau or other organization designated by the association, with the approval of the superintendent of insurance, to perform inspections to determine the condition of the properties for which the basic property insurance or homeowners insurance is sought and to perform such other duties as may be authorized by the association with the approval of the superintendent.

Effective Date: 07-18-1980



Section 3929.43 - Ohio fair plan underwriting association.

(A) The Ohio fair plan underwriting association is hereby created consisting of all insurers authorized to write within this state, on a direct basis, basic property insurance or any component thereof in multi-peril policies, to assist applicants in urban areas to secure basic property insurance or homeowners insurance, and to formulate and administer a program for the equitable apportionment of basic property insurance or homeowners insurance which cannot be obtained in the normal market. Every such insurer shall be a member of the association and shall remain a member as a condition of its authority to write any of such insurance in this state.

(B) The association, pursuant to sections 3929.41 to 3929.49 of the Revised Code, and the plan of operation, with respect to basic property insurance or homeowners insurance, may assume and cede reinsurance on insurable risks written by its members.

(C) The board of governors of the association shall submit to the superintendent of insurance, for approval, a proposed plan of operation which shall provide for economical, fair, and nondiscriminatory administration of a program for the equitable apportionment among members of basic property insurance or homeowners insurance which may be afforded in urban areas to applicants whose property is insurable in accordance with reasonable underwriting standards, but who are unable to procure such insurance through normal channels. The association is under no obligation to issue basic property insurance or homeowners insurance to any person, unless that person and that person's property would be insurable in the normal insurance market, and such property, except for its location, would constitute an insurable risk in accordance with reasonable underwriting standards. The plan of operation shall provide that the association, in determining whether the property is insurable, shall give no consideration to the condition of surrounding property or properties, where such condition is not within the control of the applicant. Rates for basic property insurance and homeowners insurance shall be subject to the approval of the superintendent . The plan of operation may also provide for assessment of all members in amounts sufficient to operate the association, maximum limits of liability per location to be placed through the program, reasonable underwriting standards for determining insurability of a risk, and the commission to be paid to the licensed producer designated by the applicant. The superintendent shall adopt such plan and all amendments thereto pursuant to Chapter 119. of the Revised Code.

If the superintendent disapproves the proposed plan of operation, the board of governors shall, within fifteen days, submit for approval an appropriately revised plan of operation and if the board of governors fails to do so, or if the revised plan submitted is unacceptable, the superintendent shall promulgate a plan of operation.

If amendment of the plan of operation is requested by the superintendent or the board of governors, the board of governors shall submit to the superintendent, for approval, such amendments. If such amendments are not approved by the superintendent, the board of governors shall, within fifteen days, submit for approval an appropriately revised amendment. If the board of governors fails to do so, or if the amendment is not approved by the superintendent, the superintendent shall promulgate such amendment as the superintendent finds necessary.

(D)

(1) The plan of operation may provide for periodic advance assessments against member insurers in amounts considered necessary to cover any deficit or projected deficit arising out of the operation of the association. Any provision in the plan for implementation of such advance assessments shall be approved by the superintendent. Any such provision in the plan shall also provide for quarterly or other periodic installment payment of such assessments.

(2) Such plan shall provide a method whereby member insurers may recoup assessments levied by the association. In order to recoup such assessments the plan may also provide for the calculation and use of rates or rating factors to be applied to direct premiums for basic property insurance and homeowners insurance located in this state. Such a provision is subject to the approval of the superintendent. Member insurers of the association implementing a change in rates pursuant to this section shall file such changes with the superintendent. Such changes shall not increase rates more than the amount authorized by the association and approved by the superintendent pursuant to the plan. The association may consult with member insurers or licensed rating bureaus in connection with the establishment and operation of any such provision.

(E) Any insurer which is a member of the association shall participate in the writings, expenses, profits, and losses of the association in the proportion that its premiums written bear to the aggregate premiums written by all members of the association, except that this division shall not be construed to preclude the board of governors from taking action to adjust assessments in accordance with a program adopted pursuant to division (I) of this section.

(F) Such plan shall require the issuance of a binder providing coverage for which the applicant tenders an amount equal to the annual premium as estimated by the association, or an appropriate percentage of that annual premium as determined by the association. The binder shall take effect the day after the association receives the application, provided that the application meets the underwriting standards of the association, for such term, and under such conditions as are determined by the superintendent . The superintendent may alter such time requirement on a specific risk under such conditions as the superintendent finds appropriate.

(G) The association shall be governed by a board of governors consisting of twelve members, four of whom shall be appointed by the governor with the advice and consent of the senate. One of such members shall be a licensed agent writing basic property insurance for more than one insurer. None of the other three such members shall be a director, officer, salaried employee, agent, or substantial shareholder of any insurance company and not more than two of these three members shall be members of the same political party. Terms of office of members appointed by the governor shall be for two years, commencing on the nineteenth day of September and ending on the eighteenth day of September. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which themember's predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The remaining eight members shall be representatives from member companies, at least five of whom shall be Ohio domiciled members, elected annually by accumulated voting by members of the association whose votes shall be weighed in accordance with each member's premiums written during the second preceding calendar year. Not more than one insurer in a group under the same management or ownership shall serve on the board of governors at the same time. The eight representatives of member companies shall be elected at a meeting of the members or their authorized representatives, which shall be held at a time and place designated by the superintendent.

(H) The plan shall be administered under the supervision of the superintendent.

(I) The board of governors shall adopt a written program for decreasing the overall utilization of the association as a source of insurance. The program shall set forth actions that the board shall take to decrease such utilization, including actions intended to reduce the number of policies issued, the number of persons whose properties are insured, and the total amount and kinds of insurance written by the association, provided this division does not authorize the board to take action intended to decrease utilization of the association as a source of insurance if such action would substantially conflict with the purposes set forth in divisions (A), (B), and (D) of section 3929.41 of the Revised Code or the plan of operation of the association.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1984



Section 3929.44 - Application by person unable to obtain basic property or homeowners insurance.

(A) Any person having an insurable interest in real property or tangible personal property, or both, at a fixed location in an urban area, who has been unable to obtain basic property insurance or homeowners insurance, shall be granted, upon application to the Ohio fair plan underwriting association, an inspection of the property by representatives of the inspection bureau.

(B) Promptly after the request for inspection is received, an inspection shall be made. An inspection report shall be made available to the applicant upon request.

(C) The association, if it finds that the inspection report shows the property to be insurable by meeting the reasonable underwriting standards contained in the plan of operation approved by the superintendent of insurance, shall cause a policy or binder of basic property insurance or, at the option of the applicant, homeowners insurance, to be issued to the applicant upon payment of the premium.

(D) As part of an application for a policy of basic property insurance or homeowners insurance, an applicant shall, in accordance with procedures and requirements set forth in rules promulgated by the superintendent, certify at least two insurance companies that had been contacted and from whom coverage was not available.

(E) As a condition of the issuance of a binder or policy of basic property insurance or homeowners insurance, an applicant shall, in accordance with procedures and requirements set forth in rules promulgated by the superintendent, certify to the association that there are no outstanding taxes, assessments, penalties, or charges with respect to the property to be insured.

(F) An applicant shall, in accordance with rules promulgated by the superintendent, certify to the association whether or not he has received written notice from an authorized public entity stating that his property is in violation of any building, housing, air pollution, sanitation, health, fire, or safety code, ordinance, or rule. If the inspection report shows the property to be in such violation, or if the applicant otherwise has received such written notice of any such violation, the applicant shall also submit to the association a detailed plan that indicates the manner and estimated period of time in which such violations will be corrected. If the association is satisfied that the violations are subject to correction within a reasonable period of time and that the applicant otherwise meets the requirements of this section, it may cause a policy or binder of basic property insurance or homeowners insurance to be issued to the applicant on the condition that the plan be implemented on schedule and that the property be reinspected. The form of the plan submitted by the applicant and the manner in which this division is implemented shall be in accordance with rules promulgated by the superintendent. Nothing in this division shall be construed to make the association responsible for the detection of any violation of a code, ordinance, or rule of the type described in this division.

Effective Date: 09-26-1984



Section 3929.45 - Examination into operation of association.

The superintendent of insurance or any person designated by him may visit and examine into the operation of the Ohio fair plan underwriting association and shall have free access to all the books, records, files, papers, and documents that relate to the operation of the association, and may summon, qualify, and examine as witnesses all persons having knowledge of such operations, including officers, agents, or employees thereof.

Effective Date: 07-31-1969



Section 3929.46 - Superintendent may require reports from insurers.

The superintendent of insurance may require such reports from insurers concerning risks insured under any plan approved pursuant to sections 3929.41 to 3929.49 of the Revised Code, as he finds necessary.

Effective Date: 07-18-1980



Section 3929.47 - Appeals - judicial review.

Any person or insurer aggrieved by any action or decision of the administrator of the plan, the Ohio fair plan underwriting association, or of any insurer as a result of its participation therein, may appeal to the board of governors. The decision of the board of governors may be appealed to the superintendent of insurance within thirty days from the date of the action or the decision. The superintendent shall, after hearing held upon proper notice, issue an order approving or disapproving the action or decision, with respect to the matter which is the subject of appeal. All final orders and decisions of the superintendent are subject to judicial review as provided in Chapter 119. of the Revised Code.

Effective Date: 07-31-1969



Section 3929.48 - Immunity.

There shall be no liability on the part of, and no cause of action of any nature shall arise against any insurer, inspection bureau, or the Ohio fair plan underwriting association, or a director, agent, or employee of any of these, or the superintendent of insurance or his authorized representatives, for any inspections undertaken or statements made by any of them concerning the property to be insured, or any acts or omissions in connection therewith. Any reports and communications in connection therewith are not public documents.

Effective Date: 07-31-1969



Section 3929.481 - Issuing fair plan policies.

The Ohio fair plan underwriting association is authorized to issue fair plan policies of insurance in its own name and to perform acts relative thereto in accordance with the plan of operation. The association is exempt from all license fees, and income, franchise, premium, and privilege taxes levied or assessed by this state or any political subdivision of this state, except that premium receipts from policies issued directly by the association are subject to the tax imposed by section 3737.71 of the Revised Code, computed upon the basis of a statement to be filed annually on or before the first day of March by the association with the superintendent of insurance in the form prescribed by him, and that annually on the first day of March the association shall pay to the superintendent a fee of one cent for each policy issued by it and then outstanding.

Effective Date: 07-01-1979



Section 3929.482 - Contracts to provide administrative and claims adjusting services.

(A) The Ohio fair plan underwriting association by action of its board of governors, with the approval of the superintendent of insurance, is authorized to enter into a contract with the Ohio mine subsidence insurance underwriting association to provide administrative and claims adjusting services required by it. Such contract shall provide indemnification by the Ohio mine subsidence insurance underwriting association to the Ohio fair plan underwriting association, its members, members of its board of governors, and its officers, employees, and agents against all liability, loss, and expense resulting from acts done or omitted in good faith in performing such contract. Such contract shall also provide that the Ohio fair plan underwriting association will be reimbursed for its actual expenses incurred in performing such services. Common expenses applicable both to the Ohio fair plan and to the mine subsidence insurance underwriting association shall be allocated between them on an equitable basis approved by the superintendent of insurance.

(B) The Ohio fair plan underwriting association by action of its board of governors, with the approval of the superintendent of insurance, is authorized to enter into a contract with the Ohio commercial joint underwriting association to provide administrative and claims adjusting services required by it. Such contract shall provide indemnification by the Ohio commercial joint underwriting association to the Ohio fair plan underwriting association, its members, members of its board of governors, and its officers, employees, and agents against all liability, loss, and expenses resulting from acts done or omitted in good faith in performing such contract. Such contract shall also provide that the Ohio fair plan underwriting association will be reimbursed for its actual expenses incurred in performing such services. Common expenses applicable both to the Ohio fair plan and to the Ohio commercial joint underwriting association shall be allocated between them on an equitable basis approved by the superintendent of insurance.

Effective Date: 01-05-1988; 12-30-2004; 06-27-2005



Section 3929.49 - Furnishing information to show compliance with law.

The superintendent of insurance may, at any time, require any property insurer to furnish him with such information as he finds necessary in order to determine whether such insurer is complying with sections 3929.41 to 3929.49 of the Revised Code.

Effective Date: 07-18-1980



Section 3929.50 - Mine subsidence insurance definitions.

As used in sections 3929.50 to 3929.61 of the Revised Code:

(A) "Mine subsidence" means loss caused by the collapse or lateral or vertical movement of structures resulting from the caving in of underground mines, including coal mines, clay mines, limestone mines, and salt mines. "Mine subsidence" does not include loss caused by earthquake, landslide, volcanic eruption, or collapse of strip mines, storm and sewer drains, or rapid transit tunnels.

(B) "Structure" means any one- to four-family dwellings as defined and limited in dwelling fire, homeowners, and farm policies and other structures as described, defined, or limited in the mine subsidence insurance form.

(C) "Basic property insurance" means insurance against direct loss to property as defined and limited in dwelling fire, homeowners, and farm policies and extended coverage endorsements thereon, as approved by the superintendent of insurance, and insurance for such types, classes, and locations of property against the perils of vandalism, malicious mischief, burglary, or theft, as the superintendent shall designate.

(D) "Homeowners insurance" means insurance on owner-occupied dwellings providing personal multi-peril property and liability coverages commonly known as homeowners insurance.

(E) "Mine subsidence coverage" means the limits and type of coverage as defined by the mine subsidence insurance governing board in the coverage form and approved by the superintendent.

(F) "Farm insurance" means insurance providing property coverage on farm dwelling buildings.

(G) "Dwelling fire insurance" means a policy providing property coverage on residential buildings for the perils of fire and lightning and additional coverages.

Effective Date: 08-03-1992; 04-27-2005



Section 3929.51 - Mine subsidence insurance underwriting association - reinsurance - governing board.

(A) The Ohio mine subsidence insurance underwriting association is hereby created, consisting of all insurers authorized to write and engaged in writing within the state, on a direct basis, basic property insurance or any component thereof in multi-peril policies, to operate in accordance with the plan of operation adopted pursuant to section 3929.53 of the Revised Code. Every such insurer shall be a member of the association and shall remain a member as a condition of its authority to write such insurance in this state.

(B) The association, pursuant to sections 3929.50 to 3929.61 of the Revised Code, and any plan of operation thereunder with respect to mine subsidence insurance, may assume and cede reinsurance on insurable risks written by its members.

(C) For the purpose of governing the mine subsidence insurance underwriting association, there is hereby created a mine subsidence insurance governing board consisting of the director of natural resources or the director's designee, as chairperson, the treasurer of state or the treasurer of state's designee, the superintendent of insurance or the superintendent's designee, and one representative from member companies. The representative from member companies shall be an Ohio domiciled member, elected every three years by members of the association. All actions of the mine subsidence insurance underwriting association shall be approved by the governing board. The board may employ, compensate, and prescribe the duties and powers of such employees and consultants as are necessary to carry out sections 3929.50 to 3929.61 of the Revised Code, and is authorized to enter into a contract with the Ohio fair plan underwriting association for administrative and claims adjusting services.

Effective Date: 08-03-1992; 04-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3929.52 - Mine subsidence insurance fund.

There is hereby created the mine subsidence insurance fund, which shall be administered by the mine subsidence insurance governing board for the purpose of making available insurance coverage against mine subsidence as to any structure within this state. All of the following apply to the fund:

(A) The moneys in the fund shall be derived from premiums for reinsurance assumed by the mine subsidence insurance underwriting association on policies written by members of the association.

(B) Premiums on mine subsidence coverage in policies written by members of the association shall be established by the plan of operation at a rate or within a schedule of rates sufficient to satisfy all foreseeable claims upon the fund during the period of coverage, giving due consideration to relevant loss or claim experience or trends, to cover normal costs of operation of the fund, and to provide a reasonable reserve for unexpected contingencies. No deviation shall be allowed from the premium established by the plan, but the mine subsidence insurance governing board shall periodically review the premium level and the experience data applicable to operation of the fund and, with the approval of the superintendent of insurance, make changes as required. However, the premium level for mine subsidence coverage in any policy delivered, issued for delivery, or renewed in a county designated for optional coverage by the board in accordance with division (A)(2) of section 3929.56 of the Revised Code shall not exceed an annual rate that is greater than twenty dollars, and the premium level for mine subsidence coverage in any policy delivered, issued for delivery, or renewed in a county listed in division (A)(1) of section 3929.56 of the Revised Code shall not exceed an annual rate that is greater than five dollars.

(C) Sections 3929.50 to 3929.61 of the Revised Code do not create any liability on the part of the state beyond the amounts paid into the fund and earned by the fund, nor is any liability created on the part of the mine subsidence insurance underwriting association or its members, the Ohio fair plan underwriting association, or the Ohio insurance guaranty association or its members.

(D) The treasurer of state shall be the custodian of the fund, which shall not be a part of the state treasury. All disbursements from the fund shall be paid by the treasurer of state upon requisitions signed by the chairperson of the mine subsidence insurance governing board or the chairperson's designee. The chairperson of the mine subsidence insurance governing board may designate an authorized representative of the Ohio fair plan underwriting association to sign requisitions on the fund if the mine subsidence insurance underwriting association has entered into a contract with the Ohio fair plan underwriting association for administrative and claims adjusting services. The representative, before signing any requisition, shall file with the secretary of state a good and sufficient bond payable to the state to insure the faithful performance of the representative's duty, in such sum as the board requires.

Effective Date: 08-03-1992; 04-27-2005



Section 3929.53 - Proposed plan of operation for economical, fair, and nondiscriminatory administration of mine subsidence insurance fund.

The mine subsidence insurance governing board shall submit to the superintendent of insurance, for his approval, a proposed plan of operation for the economical, fair, and nondiscriminatory administration of the mine subsidence insurance fund under sections 3929.50 to 3929.61 of the Revised Code. If the superintendent of insurance disapproves the proposed plan of operation, the governing board shall, within fifteen days, submit for approval an appropriately revised plan of operation and if the governing board fails to do so, or if the revised plan submitted is unacceptable, the superintendent shall promulgate a plan of operation; provided, that the superintendent shall not approve or promulgate a plan of operation until adequate financial resources have been secured for start-up costs and initial reserves for the insurance program established pursuant to sections 3929.50 to 3929.61 of the Revised Code.

If amendment of the plan of operation is requested by the superintendent or the governing board, the governing board shall submit to the superintendent, for his approval, such amendments. If such amendments are not approved by the superintendent, the governing board shall, within fifteen days, submit for approval an appropriately revised amendment. If the governing board fails to do so, or if the amendment is not approved by the superintendent, the superintendent shall promulgate such amendment as he finds necessary.

The superintendent of insurance shall adopt the plan of operation and all amendments thereto pursuant to Chapter 119. of the Revised Code.

Effective Date: 04-11-1985



Section 3929.54 - [Repealed].

Effective Date: 07-18-1980



Section 3929.55 - Auditor of state - annual audit of insurance fund.

The auditor of state shall, at least once each year, audit the affairs of the mine subsidence insurance fund in order to ascertain its financial condition and ability to fulfill its obligations, whether the mine subsidence insurance underwriting association in managing the fund has complied with the law relating to the fund, and the equity of the association's plans and dealings with its subscribers.

The auditor shall ascertain the expenses incurred in making any such audit and shall certify the amount to the mine subsidence insurance governing board for payment from the fund.

Effective Date: 04-11-1985



Section 3929.56 - Mine subsidence coverage for homeowners in designated counties.

(A)

(1) Every insurer that offers basic property and homeowners insurance insuring on a direct basis a structure located in the counties of Athens, Belmont, Carroll, Columbiana, Coshocton, Gallia, Guernsey, Harrison, Hocking, Holmes, Jackson, Jefferson, Lawrence, Mahoning, Meigs, Monroe, Morgan, Muskingum, Noble, Perry, Scioto, Stark, Trumbull, Tuscarawas, Vinton, and Washington shall include mine subsidence coverage provided by the Ohio mine subsidence insurance underwriting association in each policy of basic property and homeowners insurance that is delivered, issued for delivery, or renewed in any of such counties .

(2) Every insurer that offers basic property and homeowners insurance insuring on a direct basis a structure located in the counties of Delaware, Erie, Geauga, Lake, Licking, Medina, Ottawa, Portage, Preble, Summit, and Wayne shall offer to include, on an optional basis, mine subsidence coverage provided by the association in each policy of basic property and homeowners insurance that is delivered, issued for delivery, or renewed in any such designated county .

(B) The premium charged for mine subsidence coverage shall be the same as the premium level set by the plan of operation formulated pursuant to section 3929.53 of the Revised Code. Any deductible shall be expressed in the mine subsidence coverage form as approved by the mine subsidence insurance governing board and approved by the superintendent of insurance, but at no time shall the deductible be less than two hundred fifty dollars or more than five hundred dollars, and the total insured value reinsured by the association shall not exceed three hundred thousand dollars. This section does not preclude any insurance company from selling insurance coverage under this section in excess of three hundred thousand dollars.

Effective Date: 09-29-1995; 04-27-2005



Section 3929.57 - [Repealed].

Effective Date: 08-03-1992



Section 3929.58 - Reinsurance agreement with Ohio mine subsidence insurance underwriting association.

All companies authorized to write basic property insurance in this state shall enter into a reinsurance agreement with the Ohio mine subsidence insurance underwriting association in which each company agrees to cede one hundred per cent, up to three hundred thousand dollars, of any subsidence insurance underwritten to the association and, in consideration of the ceding commission retained by the company, agrees to undertake payment of taxes and all other expenses of the company necessary for sale of policies. The association shall agree to provide a claims adjusting staff and to pay from the mine subsidence insurance fund all valid policyholder claims resulting from subsidence.

Effective Date: 04-11-1985; 04-27-2005



Section 3929.59 - Distribution of premiums collected.

Thirty per cent of all mine subsidence insurance premiums collected by each insurer for policies delivered, issued for delivery, or renewed in a county designated for optional coverage in accordance with division (A)(2) of section 3929.56 of the Revised Code, excluding premiums collected under such policies for mine subsidence insurance coverage which is not reinsured by the mine subsidence insurance underwriting association, shall be retained by the insurer as a ceding commission. The remainder of such premiums shall be remitted by the insurer to the mine subsidence insurance underwriting association.

Effective Date: 08-03-1992; 04-27-2005



Section 3929.60 - Report of amount of mine subsidence insurance premiums.

Every mine subsidence insurance underwriting association member shall report at times designated by the superintendent of insurance the amounts of mine subsidence insurance premiums collected by such member.

Effective Date: 04-11-1985



Section 3929.61 - No right of recourse except for fraud.

Except in case of fraud by the company, the Ohio mine subsidence insurance underwriting association shall have no right of recourse against the company.

Effective Date: 04-11-1985



Section 3929.62 - Definitions.

As used in sections 3929.62 to 3929.70 of the Revised Code and any rules adopted pursuant to those sections:

(A) "Applicant" means any licensed physician, podiatrist, or hospital as those terms are defined in section 2305.113 of the Revised Code.

(B) "Medical liability underwriting association" means a nonprofit unincorporated underwriting association for medical liability insurance established under section 3929.63 of the Revised Code.

(C) "Medical liability insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death, disease, or injury of any person as the result of negligence or malpractice in rendering professional service or related to the credentialing or accreditation of any medical professional or hospital by any licensed physician, podiatrist, or hospital, as those terms are defined in section 2305.113 of the Revised Code, or any employee or agent acting within the scope of their duties for a physician, podiatrist, or hospital.

Effective Date: 04-12-2004



Section 3929.63 - Creating medical liability underwriting association.

(A) A medical liability underwriting association for medical liability insurance may be created for one or more classes of insurance by rule of the superintendent of insurance pursuant to Chapter 119. of the Revised Code upon a finding by the superintendent that both of the following circumstances exist:

(1) A substantial number of applicants for such class or classes of medical liability insurance have not been placed with insurers authorized to write medical liability insurance in this state, and are insurable risks. For purposes of this section, "insurable risk" means that the physician, podiatrist, or hospital is licensed, certified, or accredited as required by law.

(2) The lack of such class or classes of medical liability insurance threatens the availability of health care for any group of individuals in this state.

(B) The medical liability underwriting association may:

(1) Issue or cause to be issued policies of insurance to applicants, including incidental coverages, subject to terms, conditions, exclusions, and limits, established by the medical liability underwriting association's board of governors subject to the superintendent's approval. Coverages under such policies may be made available as primary or excess protection, provided limits of primary protection under one policy shall not exceed one million dollars for each claim and three million dollars in any year unless otherwise provided for in the plan of operation.

(2) Underwrite the insurance and adjust and pay losses with respect thereto, or appoint service companies or associations to perform those functions;

(3) Assume reinsurance;

(4) Cede reinsurance.

Effective Date: 04-12-2004



Section 3929.631 - Stabilization reserve fund.

(A) In the event the superintendent of insurance creates the medical liability underwriting association under section 3929.63 of the Revised Code or reactivates the medical liability underwriting association under section 3929.632 of the Revised Code, the superintendent also shall create a stabilization reserve fund for the medical liability underwriting association under Chapter 119. of the Revised Code. The stabilization reserve fund shall be administered by thirteen directors, one of whom shall be the superintendent of insurance or the superintendent's deputy. The remaining twelve directors shall be appointed by the superintendent. Of these twelve directors, five shall be doctors of medicine and surgery, two shall be doctors of osteopathic medicine and surgery, one shall be a doctor of podiatric medicine, and four shall be representatives of hospitals.

(B) The directors shall act by majority vote with seven directors constituting a quorum for the transaction of any business or the exercise of any power of the stabilization reserve fund. The directors shall serve without salary, but each director shall be reimbursed for actual and necessary expenses incurred in the performance of official duties as a director of the stabilization reserve fund. The directors are not subject to any personal liability with respect to administration of the fund.

(C) Each policyholder of the medical liability underwriting association shall pay to the medical liability underwriting association annually a stabilization reserve fund charge. The charge shall be determined by the directors with the agreement of the board of governors of the medical liability underwriting association, subject to the approval of the superintendent. In the event that there is no agreement among the directors, the board of governors, and the superintendent as to the charge, the superintendent shall determine the charge. The amount of the charge may differentiate between types of coverage, but shall be sufficient to ensure that the medical liability underwriting association is actuarially sound, adequately reserved, financially stable, and efficiently managed so as to satisfy the purposes of sections 3929.62 to 3929.70 of the Revised Code. The medical liability underwriting association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

(D) The medical liability underwriting association promptly shall pay to the trustee of the stabilization reserve fund all stabilization reserve fund charges that it collects from its policyholders.

(E) All money received by the stabilization reserve fund shall be held in trust by a corporate trustee selected by the directors. The corporate trustee may invest the money held in trust, subject to the approval of the directors. All investment income shall be credited to the stabilization reserve fund. All expenses of administration of the stabilization reserve fund shall be charged against the stabilization reserve fund. The money held in trust shall be used for the purpose of reimbursing the medical liability underwriting association for any deficit that arises out of the operations of the medical liability underwriting association and for any other purpose that is approved by the board of directors, if the purpose is reasonably consistent with the purposes of the association. Such payment to the medical liability underwriting association shall be made by the directors upon the medical liability underwriting association's certification to the directors of the amount due.

(F) If the board of governors determines that the moneys contained in the stabilization reserve fund at the end of a fiscal year, exclusive of dollars allocated for pending claims and after payment of all claims and expenses, are in excess of amounts that are necessary to ensure that the medical liability underwriting association is actuarially sound, adequately reserved, financially stable, and efficiently managed as to satisfy the purposes of sections 3929.62 to 3929.70 of the Revised Code, and the superintendent concurs, the superintendent shall cause the return of the excess fund moneys to applicants that have contributed to the fund and that are not medical liability underwriting association policyholders at the end of the fiscal year. In effectuating the return of fund moneys, the superintendent shall ascertain the total amount contributed to the fund by each applicant during the entire period of the fund's existence. Within a reasonable time period not to exceed one year, the superintendent shall remit to each eligible applicant an amount that bears the same ratio to the total amount of excess fund moneys as the total amount contributed to the fund by each applicant bears to the total amount contributed to the fund by all applicants. Notwithstanding the return of moneys under this division, policyholders shall continue to be subject to the charges of the stabilization reserve fund under this section. The total amount to be returned under this division shall reflect any interest actually earned by the fund less fund operating expenses.

Effective Date: 04-12-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3929.632 - Dissolution or suspension.

(A) The medical liability underwriting association created under section 3929.63 of the Revised Code may be dissolved, or its operations may be suspended, by rule of the superintendent of insurance adopted pursuant to Chapter 119. of the Revised Code, upon a finding by the superintendent that the circumstances described in division (A) of section 3929.63 of the Revised Code no longer exist, or if the superintendent finds that the continued operation of the medical liability underwriting association undermines its statutory purpose or threatens its ability to meet its contractual obligations.

(B) In the case of any dissolution or suspension under division (A) of this section, the superintendent shall adopt rules pursuant to Chapter 119. of the Revised Code that establish standards and procedures for the fair and equitable cessation or suspension of operations, including rules that ensure the payment of all claims on policies issued and expenses incurred by the medical liability underwriting association. Rules adopted under this section may include rules relating to reinsurance. The remaining funds of the medical liability underwriting association shall be used for funding the medical liability underwriting association or for funding another medical malpractice initiative with the approval of the general assembly.

(C) If operations of the medical liability underwriting association are suspended, the superintendent may subsequently reactivate its operations by rule adopted in accordance with Chapter 119. of the Revised Code.

(D) The following persons shall not incur or suffer any liability to any person, by reason of actions taken in order to comply with this section:

(1) The medical liability underwriting association;

(2) The board of governors of the medical liability underwriting association or any member of the board;

(3) The agents or employees of the medical liability underwriting association;

(4) The superintendent;

(5) Any other state officer responsible for the care and custody of the funds of the medical liability underwriting association.

Effective Date: 04-12-2004



Section 3929.64 - Board of governors.

(A)

(1) A board of governors consisting of nine members shall govern the medical liability underwriting association. The members shall be appointed by the governor with the advice of the superintendent of insurance. Five shall be selected from insurers licensed to write and writing liability insurance in this state, at least two of which insurers must write medical liability insurance in this state. One shall be a licensed physician and one shall be from a hospital operating in this state. One shall be an insurance agent licensed and writing medical liability insurance in this state. One shall represent the interests of consumers and shall neither be a member of, or associated with, a health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code or an insurance company. The members of the board of governors shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the discharge of their official duties. The directors of the stabilization reserve fund shall serve as ex officio members of the medical liability underwriting association's board of governors.

(2) Of the initial member appointments made under division (A)(1) of this section, three shall be for terms of one year, three shall be for terms of two years, and three shall be for terms of three years, with the members' terms determined from the date the medical liability underwriting association is created under section 3929.63 of the Revised Code. Thereafter, terms of office for appointed members shall be for three years, each term ending on the same day of the same month of the year as did the term it succeeds. A vacancy shall be filled in the same manner as the original appointment. Members may be reappointed to the board of governors.

(B) The board of governors may employ, compensate, and prescribe the duties and powers of as many employees and consultants as are necessary to carry out the purposes of sections 3929.62 to 3929.70 of the Revised Code.

Effective Date: 04-12-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3929.65 - Proposing plan of operation.

(A)

(1) Within forty-five days after the creation or a reactivation of the medical liability underwriting association, the board of governors of the medical liability underwriting association shall submit to the superintendent of insurance, for the superintendent's review, a proposed plan of operation consistent with sections 3929.62 to 3929.70 of the Revised Code. The superintendent may adopt this plan by rule promulgated in accordance with Chapter 119. of the Revised Code. If the superintendent does not adopt the plan within thirty days of its submission, the superintendent shall formulate a plan of operation consistent with sections 3929.62 to 3929.70 of the Revised Code. Subsequent to the termination of the thirty-day period, the superintendent shall establish the plan by rule in the minimum time permitted by Chapter 119. of the Revised Code.

(2) At any time after the adoption of a plan of operation under division (A)(1) of this section, the board of governors may submit proposals for amendments to the plan of operation to the superintendent for the superintendent's approval. The superintendent also may propose amendments to the plan of operation. All amendments to the plan of operation shall be consistent with sections 3929.62 to 3929.70 of the Revised Code and shall be adopted as rules in accordance with Chapter 119. of the Revised Code.

(B) The plan of operation shall provide for economic, fair, and nondiscriminatory administration and for the prompt and efficient provision of medical liability insurance, and shall contain other provisions, including, but not limited to, provisions relating to all of the following:

(1) Establishment of necessary facilities;

(2) Management of the medical liability underwriting association;

(3) Reasonable and objective eligibility and underwriting standards;

(4) Acceptance and cession of reinsurance;

(5) The appointment of servicing carriers or the direct issuance of syndicate policies;

(6) The issuance of a binder providing coverage for which an applicant tenders an amount equal to the annual premium as estimated by the medical liability underwriting association.

(C) The medical liability underwriting association shall separately code all policies written so that appropriate records may be compiled for purposes of calculating the adequate premium levels for each classification of risk. The plan of operation shall set forth the manner in which policies are coded.

Effective Date: 04-12-2004



Section 3929.66 - Application for medical liability insurance.

(A) Any applicant practicing or operating in this state seeking to purchase medical liability insurance being offered by the medical liability underwriting association, on or after the effective date of the medical liability underwriting association's plan of operation, may apply to the medical liability underwriting association for medical liability insurance. The application may be made on behalf of an applicant by a broker or agent authorized by the applicant, or may be made on behalf of a number of eligible applicants who are members of a medical society.

(B) The board of governors of the medical liability underwriting association, in formulating the plan of operation under section 3929.65 of the Revised Code, shall include minimum eligibility and underwriting standards for applicants. If the medical liability underwriting association determines that an applicant meets the eligibility and underwriting standards of the medical liability underwriting association as prescribed in the plan of operation and there is no unpaid, uncontested premium due to the medical liability underwriting association from the applicant for prior medical liability insurance, the medical liability underwriting association, upon receipt of the premium, or such portion thereof as is prescribed in the plan of operation, shall issue a policy of medical liability insurance for a term of one year.

(C)

(1) The medical liability underwriting association is under no obligation to issue any policy of insurance to any applicant who fails to meet the medical liability underwriting association's eligibility and underwriting standards.

(2) As an eligibility standard, the medical liability underwriting association, as a condition for issuing or renewing insurance, shall require that the applicant has been declined for medical liability insurance by two insurers authorized to write medical liability insurance in this state.

(D) The rates, rating plans, rating rules, rating classifications, territories, and policy forms applicable to the insurance written by the medical liability underwriting association and related statistics are subject to Chapter 3937. of the Revised Code and shall be established by the board of governors subject to the approval of the superintendent of insurance, giving due consideration to the past and prospective loss and expense experience for medical liability insurance sold by insurers in this state, trends in the frequency and severity of losses, and such other information as the superintendent may require. All rates shall be on an actuarially sound basis, and shall be calculated to be self-supporting exclusive of any amounts held by the stabilization reserve fund. There shall be a presumption that the rates filed and premiums for the business of the medical liability underwriting association are not unreasonable or excessive. The superintendent shall take all appropriate steps to make available to the medical liability underwriting association the profit, loss, and expense experience of insurers currently or previously writing medical liability insurance in this state.

(E) All policies issued by or on behalf of the medical liability underwriting association shall be written so as to apply only to death, disease, or injury which results from acts or omissions covered by the policy and reported during the policy period and for which written claim is made against the insured, unless otherwise provided for in the plan of operation.

(F) All policies issued by or on behalf of the medical liability underwriting association shall contain a provision that upon termination of the policy through cancellation on grounds other than nonpayment of premiums, or through retirement or death of the insured, the insured or the insured's estate has the right on payment of appropriate additional premiums to extend coverage to include claims covered by the policy and discovered and reported after the policy period and for which written claim is made against the insured.

Effective Date: 04-12-2004



Section 3929.661 - Option of being liable as a co-insurer.

The medical liability underwriting association may offer policyholders the option of being liable as a co-insurer on sums paid out by way of settlement or judgment against the policyholder on any claim made under the policy. The medical liability underwriting association has sole authority to settle any claim subject to the co-insurance option without the consent of the insured. The plan of operation shall set forth the terms and conditions of the optional co-insurance coverage.

Effective Date: 04-12-2004



Section 3929.67 - Reasons for cancellation.

(A) A medical liability insurance policy that insures a physician or podiatrist, written by or on behalf of the medical liability underwriting association pursuant to sections 3929.62 to 3929.70 of the Revised Code, may only be cancelled during the term of the policy for one of the following reasons:

(1) Nonpayment of premiums;

(2) The license of the insured to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery has been suspended or revoked;

(3) The insured's failure to meet minimum eligibility and underwriting standards;

(4) The occurrence of a change in the individual risk that substantially increases any hazard insured against after the coverage has been issued or renewed, except to the extent that the medical liability underwriting association reasonably should have foreseen the change or contemplated the risk in writing the policy;

(5) Discovery of fraud or material misrepresentation in the procurement of insurance or with respect to any claim submitted thereunder.

(B) A medical liability insurance policy that insures a hospital, written by or on behalf of the medical liability underwriting association pursuant to sections 3929.62 to 3929.70 of the Revised Code, may only be cancelled during the term of the policy for one of the following reasons:

(1) Nonpayment of premiums;

(2) The hospital is not certified or accredited in accordance with Chapter 3727. of the Revised Code;

(3) An injunction against the hospital has been granted under section 3727.05 of the Revised Code;

(4) The insured's failure to meet minimum eligibility and underwriting standards;

(5) The occurrence of a change in the individual risk that substantially increases any hazard insured against after the coverage has been issued or renewed, except to the extent that the medical liability underwriting association reasonably should have foreseen the change or contemplated the risk in writing the policy;

(6) Discovery of fraud or material misrepresentation in the procurement of insurance or with respect to any claim submitted thereunder.

Effective Date: 04-12-2004



Section 3929.68 - No liability.

(A) There shall be no liability imposed on the part of, and no cause of action of any nature arises against, the medical liability underwriting association or the stabilization reserve fund, its board of governors, directors, agents, or employees, an insurer or its employees, any licensed agent or broker, or the superintendent of insurance or the superintendent's authorized representatives and employees, for any action taken by them in the performance of their powers and duties under sections 3929.62 to 3929.70 of the Revised Code. Any reports and communications made in connection with those actions are not public records.

(B) With respect to any policy of insurance issued by the medical liability underwriting association, any contract executed by the medical liability underwriting association or the stabilization reserve fund, or any action taken under or related to sections 3929.62 to 3929.70 of the Revised Code, there shall be no liability on the part of the state beyond amounts paid into or earned by the medical liability underwriting association and stabilization reserve fund.

Effective Date: 04-12-2004



Section 3929.681 - Appeals.

Any insurer or other person aggrieved by any action or decision of the medical liability underwriting association may appeal to the board of governors. The decision of the board of governors may be appealed to the superintendent of insurance within thirty days from the date of the action or the decision. The superintendent shall, after a hearing held upon proper notice, issue an order approving or disapproving the action or decision, with respect to the matter that is the subject of appeal. All final orders and decisions of the superintendent are subject to judicial review as provided in Chapter 119. of the Revised Code.

Effective Date: 04-12-2004



Section 3929.682 - Medical liability fund.

A medical liability fund is hereby created in the state treasury. The medical liability fund shall be used for the purposes of funding the medical liability underwriting association that is created in accordance with sections 3929.62 to 3929.70 of the Revised Code or for funding another medical malpractice initiative with the approval of the general assembly.

Effective Date: 04-12-2004; 12-30-2004



Section 3929.69 - Filing statement of transactions and affairs.

(A) Annually on or before the first day of March, the medical liability underwriting association and the stabilization reserve fund shall file in the office of the superintendent of insurance a statement or statements containing information with respect to their transactions, condition, operations, and affairs during the preceding year. The statement or statements shall contain such matters and information as are prescribed and shall be in a form approved by the superintendent.

(B) The superintendent or any person designated by the superintendent, at any time, may visit and examine the operation and experience of the medical liability underwriting association and stabilization reserve fund. The association and stabilization reserve fund shall give the superintendent or the superintendent's designee free access to all the books, records, files, papers, and documents that relate to the operation of the medical liability underwriting association and stabilization reserve fund, and may summon, qualify, and allow the examination as witnesses of all persons having knowledge of the operations of the medical liability underwriting association and the stabilization reserve fund, including officers, agents, and employees of the medical liability underwriting association and the stabilization reserve fund.

(C) The medical liability underwriting association and stabilization reserve fund also are subject to examination by the superintendent in accordance with section 3901.07 of the Revised Code.

Effective Date: 04-12-2004



Section 3929.70 - Exemption from fees and taxes.

The medical liability underwriting association and the stabilization reserve fund are exempt from all license fees, and income, franchise, premium, and privilege taxes levied or assessed by this state or any of its political subdivisions.

Effective Date: 04-12-2004



Section 3929.71 to 3929.73 - [Repealed].

Effective Date: 12-30-2004



Section 3929.74 - [Repealed].

Effective Date: 06-29-1991



Section 3929.75 to 3929.84 - [Repealed].

Effective Date: 12-30-2004



Section 3929.85 - Limits on assessments by associations.

No insurer licensed to carry on the business of insurance in this state that is required by law to contribute to or participate in, or that can be assessed by the Ohio insurance guaranty association pursuant to sections 3955.01 to 3955.19 of the Revised Code, or by the plan for apportionment of applicants for motor vehicle insurance pursuant to section 4509.70 of the Revised Code, or by the Ohio fair plan underwriting association pursuant to sections 3929.43 to 3929.61 of the Revised Code, or by the Ohio commercial insurance joint underwriting association pursuant to sections 3930.03 to 3930.18 of the Revised Code shall in any calendar year be required to contribute to, participate in, or be assessed by any one or more of those plans or associations in an amount or amounts totaling in excess of two and one-half per cent of its net direct Ohio premium volume for the year next preceding the year in which the assessment or assessments are made or the contributions or participations are required.

Effective Date: 10-26-1989; 12-30-2004; 06-27-2005



Section 3929.86 - Fire loss claims.

(A) No insurance company doing business in this state shall pay a claim of a named insured for fire damage to a structure located within a municipal corporation or township in this state where the amount recoverable for the fire loss to the structure under all policies exceeds five thousand dollars, unless the company is furnished with a certificate pursuant to division (B) of this section, and unless there is compliance with the procedures set forth in divisions (C) and (D) of this section.

(B)

(1) The county treasurer, upon the written request of the named insured specifying the tax description of the property and the date agreed upon by the insurance company and the named insured as the date of the receipt of a proof of loss of the claim, shall furnish the named insured, to be supplied by the named insured to the company, either:

(a) A certificate to the effect that, as of the date specified in the request, there are no delinquent taxes, assessments, penalties, or charges against the property and that, as of the date of the treasurer's certificate, no municipal corporation or township has certified to the auditor any amount as total costs incurred by the municipal corporation or township for removal, repair, or securing of buildings or structures on the property pursuant to section 715.261 or 505.86 of the Revised Code;

(b) A certificate and bill showing the amount of delinquent taxes, assessments, penalties, and charges against the property as of the date specified in the request that have not been paid as of the date of the certificate and also showing, as of the date of the treasurer's certificate, the amount of the total costs, if any, incurred by a municipal corporation or township for removal, repair, or securing of buildings or structures on the property that have been certified to the county auditor under section 715.261 or 505.86 of the Revised Code. The county auditor shall, for the purposes of division (B) of this section, certify to the treasurer the total amount, if any, of such costs certified to the auditor by the municipal corporation or township.

(2)

(a) Upon the receipt of a certificate pursuant to division (B)(1)(a) of this section, the insurance company shall pay the claim of the named insured in accordance with the policy terms, unless the loss agreed to between the named insured or insureds and the company or companies equals or exceeds sixty per cent of the aggregate limits of liability on all fire policies covering the building or structure. In the case of such a loss, the insurance company, the insured property owner, and the municipal corporation or township shall follow the procedures set forth in divisions (C) and (D) of this section.

(b) Upon the receipt of a certificate and bill pursuant to division (B)(1)(b) of this section, the insurance company shall return the bill to the treasurer and transfer to the county treasurer an amount from the insurance proceeds necessary to pay such taxes, assessments, penalties, charges, and costs as shown on the bill. Notwithstanding section 323.15 of the Revised Code, the treasurer shall receive such amount and apply or credit it to payment of the items shown in the bill.

(C) When the loss agreed to between the named insured or insureds and the company or companies equals or exceeds sixty percent of the aggregate limits of liability on all fire policies covering the building or structure, the insurance company or companies, in accordance with division (F) of section 715.26 or division (D) of section 505.86 of the Revised Code, shall transfer from the insurance proceeds to the designated officer of the municipal corporation or township in the aggregate two thousand dollars for each fifteen thousand dollars, and each fraction of that amount, of a claim, or, if, at the time of a proof of loss agreed to between the named insured or insureds and the insurance company or companies, the named insured or insureds have submitted a contractor's signed estimate of the costs of removing, repairing or securing the building or other structure, shall transfer from the insurance proceeds the amount specified in the estimate.

The transfer of proceeds shall be on a pro rata basis by all companies insuring the building or other structure. Policy proceeds remaining after the transfer to the municipal corporation or township shall be disbursed in accordance with the policy terms.

The named insured or insureds may submit a contractor's signed estimate of the costs of removing, repairing, or securing the building or other structure after the transfer, and the designated officer shall return the amount of the fund in excess of the estimate to the named insured or insureds, provided that the municipal corporation or township has not commenced to remove, repair, or secure the building or other structure.

This division only applies to municipal corporations or townships that have adopted a resolution, ordinance, or regulation authorizing the procedure described in divisions (C) and (D) of this section and have filed a certified copy of the resolution, ordinance, or regulation for public record with the superintendent of insurance, and applies only to fire losses that occur after the filing of the certified copy. The resolution, ordinance, or regulation shall designate the officer authorized to carry out the duties of this section.

(D) Upon receipt of proceeds by the municipal corporation or township as authorized by this section the designated officer shall place the proceeds in a separate fund to be used solely as security against the total cost of removing, repairing, or securing incurred by the municipal corporation or township pursuant to section 715.261 or 505.86 of the Revised Code.

When transferring the funds as required in division (C) of this section, an insurance company shall provide the municipal corporation or township with the name and address of the named insured or insureds, whereupon the municipal corporation or township shall contact the named insured or insureds, certify that the proceeds have been received by the municipal corporation or township, and notify them that the following procedures will be followed:

The fund shall be returned to the named insured or insureds when repairs, removal, or securing of the building or other structure have been completed and the required proof has been received by the designated officer, if the municipal corporation or township has not incurred any costs for the repairs, removal, or securing. However, the fund shall be returned to the named insured or insureds no later than sixty days after the designated officer receives the required proof. If the municipal corporation or township has incurred any costs for repairs, removal, or securing of the building or other structure, the costs shall be paid from the fund, and if excess funds remain, the municipal corporation or township shall transfer, no later than sixty days after all such costs have been paid, the remaining funds to the named insured or insureds. Nothing in this section shall be construed to limit the ability of a municipal corporation or township to recover any deficiency under section 715.261 or 505.86 of the Revised Code.

Nothing in this division shall be construed to prohibit the municipal corporation or township and the named insured or insureds from entering into an agreement that permits the transfer of funds to the named insured or insureds if some other reasonable disposition of the damaged property has been negotiated.

(E) Proof of payment by the company or companies of proceeds under a policy in accordance with division (C) of this section is conclusive evidence of the discharge of its obligation to the insured under the policy to the extent of the payment and of compliance by the company or companies with division (C) of this section.

(F) Nothing in this section shall be construed to make an insurance company liable for any amount in excess of proceeds payable under its insurance policy or for any other act performed pursuant to this section, or to make a municipal corporation, township, or public official an insured under a policy of insurance, or to create an obligation to pay delinquent property taxes or unpaid removal liens or expenses other than as provided in this section.

(G) An insurance company making payment of policy proceeds under this section for delinquent taxes or structure removal liens or removal expenses incurred by a municipal corporation or township shall have the full benefit of such payment including all rights of subrogation and of assignment.

(H) As used in this section and section 3929.87 of the Revised Code, "insurance company" or "insurer" includes the Ohio fair plan underwriting association as established in section 3929.43 of the Revised Code.

(I) This section shall be liberally construed to accomplish its purpose to deter the commission of arson and related crimes, to discourage the abandonment of property, and to prevent urban blight and deterioration.

Effective Date: 06-18-1992



Section 3929.87 - Determination as to whether loss caused by arson.

Within ninety days of the occurrence of a fire loss in excess of five thousand dollars to real or personal property, the fire marshal or any other person authorized to make an investigation pursuant to section 3737.24 of the Revised Code shall determine whether such loss was caused by arson.

Effective Date: 07-31-1980






Chapter 3930 - COMMERCIAL MARKET ASSISTANCE PLAN; COMMERCIAL INSURANCE JOINT UNDERWRITING ASSOCIATION

Section 3930.01 - Commercial market assistance plan - commercial insurance joint underwriting association definitions.

As used in sections 3930.01 to 3930.18 of the Revised Code or in any rules adopted under such sections:

(A) "Ohio commercial insurance joint underwriting association" means the nonprofit unincorporated joint underwriting association established under section 3930.03 of the Revised Code.

(B) "Commercial insurance" means any line of commercial casualty, commercial property, or commercial liability insurance except workers' compensation, medical malpractice, pollution liability, environmental impairment liability, fidelity and surety, sickness and accident, or coverages available through involuntary market mechanisms. "Commercial insurance" does not include farmowners insurance policies.

(C) "Net direct premiums" means gross direct premiums written on commercial insurance including the liability component of commercial multi-peril package policies as computed by the superintendent of insurance less return premiums or the unused or unabsorbed portions of premium deposits.

(D) "Ohio commercial market assistance plan" means the mechanism created to respond to assist commercial insurance buyers in Ohio in obtaining difficult-to-place commercial insurance coverages.

Effective Date: 01-05-1988



Section 3930.02 - Commercial market assistance plan - written requests for assistance - executive committee - fiscal agent.

(A) The Ohio commercial market assistance plan is hereby established to assist in the placement of commercial insurance risks located in this state. The plan shall operate under the auspices of the department of insurance and shall attempt to be self-supporting. If, however, the fees collected pursuant to division (C) of this section are not adequate to make the plan self-supporting, the balance of the cost of operating the plan shall be borne by the department. The plan is not an insurer and is not authorized to assume insurance risks.

(B) Only written requests for assistance meeting all of the plan criteria shall be eligible for assistance by the plan.

(C) Each request for assistance shall be in writing and shall be submitted by a licensed Ohio agent or broker and accompanied by a fee, which shall be paid by the applicant for assistance and made payable to the "Ohio commercial market assistance plan." Each request also shall be accompanied by a statement of the agent or broker, in accordance with procedures, standards, and requirements set forth in rules adopted by the superintendent of insurance, that at least three insurance companies have been contacted for the issuance of insurance and that coverage was not available from those companies. The fee shall be reasonable and determined by the plan after consultation with the superintendent.

(D)

(1) In the event the coverage is placed through the plan with a request for assistance submitted by an agent not appointed by the insurer and the insurer assigns another agent to service the insured, the insurer shall pay the agent a producing fee from the commission with the remaining balance of the commission paid to the agent assigned by the insurer to service the insured.

(2) The plan shall not be considered a party to the relationship among insured, agent, and insurer.

(E) The superintendent of insurance shall appoint an executive committee, within thirty days of the effective date of this section, to administer the plan. The executive committee may appoint such other committees it considers appropriate to execute the purpose of the plan. The executive committee for the plan shall consist of nine members. Five members shall be representatives of commercial insurers and four shall be insurance agents, two of whom shall be representatives from excess surplus lines brokers. The superintendent shall serve as an ex-officio member of the executive committee. The executive committee shall develop a detailed written plan of operation. The plan of operation or any amendments thereto shall be submitted to the superintendent for approval within thirty days of the appointment of the executive committee. The plan of operation or amendments thereto shall be approved or disapproved by the superintendent within thirty days of submission by the executive committee or shall be deemed approved if the executive committee is not otherwise notified within the thirty-day period. The superintendent's disapproval shall be for specific reasons stated in writing. If the superintendent disapproves the proposed plan of operation, the executive committee shall, within fifteen days, submit for approval an appropriately revised plan of operation. If the executive committee fails to submit a revised plan, or if the revised plan submitted is unacceptable, the superintendent shall adopt a plan of operation.

(F) The superintendent may suspend or reactivate the plan of operation.

(G)

(1) The executive committee shall designate a fiscal agent for the plan. The fiscal agent is authorized to receive and hold funds submitted to the plan and to disburse them to pay reasonable and necessary expenses of the plan. The funds may be used for the necessary expenses of the plan, including but not limited to printing, postage, rent, mailing, telephone, and such other expenses incurred by the plan as the executive committee deems appropriate.

(2) The fiscal agent shall maintain books and records of all receipts and disbursements and shall submit financial statements as requested by the executive committee of the plan. The superintendent or any executive committee member shall have access to such books and records during normal business hours.

(3) The fiscal agent shall maintain a bank account under the name of the "Ohio commercial market assistance plan." All checks drawn upon the account of the plan shall bear the signatures of the fiscal agent and another person duly authorized by the executive committee.

(4) If a surplus of funds exists at any time the plan is suspended, the then existing surplus shall be disbursed to the state treasury to the credit of the operating fund of the department of insurance.

(5) Upon approval of the plan of operation and with the approval of the existing Ohio map committee established by the department of insurance and the executive committee of the Ohio commercial market assistance plan, all assets and all submitted questionnaires of the existing Ohio map committee may be transferred to the Ohio commercial market assistance plan and all questionnaires submitted to the existing Ohio map committee may be transferred to the Ohio commercial market assistance plan.

(6) There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, broker, agent, or any employee of the foregoing, employee or executive committee member of the Ohio commercial market assistance plan, or the superintendent of insurance or his representatives for any action taken by them in the performance of their powers and duties under sections 3930.01 to 3930.18 of the Revised Code.

Effective Date: 01-05-1988

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3930.03 - Commercial insurance joint underwriting association - board of governors - plan of operation.

(A) The Ohio commercial insurance joint underwriting association is hereby created, consisting of all insurers authorized to write and engaged in writing within the state, on a direct basis, commercial insurance, including the liability component of commercial multi-peril insurance. Every such insurer shall be a member of the association and shall remain a member as a condition of its authority to continue to transact such kind of business in this state, notwithstanding other prohibitions or authorizations provided in the Revised Code, nor shall participation in the association by any insurer required to participate in such association constitute the writing of a line of insurance otherwise prohibited by the laws of this state.

The association shall be administered by a board of governors. It shall be activated for a particular class of insurance only by rule of the superintendent of insurance adopted pursuant to Chapter 119. of the Revised Code upon a finding by the superintendent that both of the following circumstances exist for that particular class of insurance:

(1) A substantial number of eligible requests for assistance for that particular class of insurance have not been placed by the Ohio commercial insurance market assistance plan and they are insurable risks;

(2) The lack of commercial insurance for that class of insurance threatens the continued operation of entities in this state and such condition will be detrimental to the general welfare of the citizens of this state.

(B) The board of governors of the association shall consist of eleven members appointed by the superintendent of insurance, eight of whom shall be selected from the members of the joint underwriting association. Five members shall be selected from commercial insurers domiciled in this state. Three members shall be selected from commercial insurers domiciled outside this state. One member shall be an insurance agent licensed and writing commercial insurance in this state. Two members shall be commercial insurance policyholders and shall not have any relationship with an insurance company or an insurance agent except as a purchaser of commercial insurance. Such governors shall serve a term of one year. The members of the board shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the discharge of their official duties.

(C) There shall be a plan of operation promulgated under division (D) of this section. Pursuant to sections 3930.01 to 3930.18 of the Revised Code and the plan of operation with respect to commercial insurance promulgated under division (D) of this section, the association may:

(1) Issue or cause to be issued policies of insurance to applicants unable to obtain commercial insurance in the voluntary market, including incidental coverages and subject to limits as specified in the plan of operation;

(2) Underwrite such insurance and adjust and pay losses with respect thereto, or appoint service companies or syndicates to perform those functions;

(3) Assume reinsurance from its members;

(4) Cede reinsurance.

(D)

(1) Within forty-five days following the creation of the association, the board of governors of the association shall submit to the superintendent of insurance, for his review, a proposed plan of operation, consistent with sections 3930.01 to 3930.18 of the Revised Code. If the superintendent does not adopt such plan within thirty days of such submission, he shall resubmit the plan to the board with written reasons consistent with this chapter for the rejection. The board shall, within fifteen days, submit for approval an appropriately revised plan of operation and if the board of governors fails to do so, or if the revised plan submitted is unacceptable, the superintendent shall adopt a plan of operation. The superintendent shall adopt any plan by a rule under Chapter 119. of the Revised Code.

(2) The plan of operation shall provide for economic, fair, and nondiscriminatory administration and for the prompt and efficient provision of any class of commercial insurance that cannot be obtained in the voluntary market, and shall contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, administrative expenses, establishment of reasonable and objective underwriting standards, acceptance and cession of reinsurance, and the appointment of servicing carriers or the direct issuance of syndicate policies.

(3) Amendments to the plan of operation may be made by the board of governors of the association, subject to the approval of the superintendent. The superintendent may also recommend amendments to the plan of operation. Upon adoption by the board and approval by the superintendent, the superintendent shall then amend the rule establishing the plan of operation pursuant to Chapter 119. of the Revised Code.

(4) The board of governors may employ, compensate, and prescribe the duties and powers of such employees and consultants as are necessary to carry out the purposes of sections 3930.01 to 3930.18 of the Revised Code.

(E) Upon application of an insurer, the superintendent may waive its participation in the plan if the superintendent determines that such participation would threaten the solvency of that insurer.

Effective Date: 01-05-1988

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 3930.04 - Applying for commercial insurance policy.

(A) An applicant shall be considered for the issuance of a policy of commercial insurance offered by the association if the applicant presents to the association evidence that the Ohio commercial market assistance plan was unable to assist the applicant in obtaining coverage. Such application shall be submitted on behalf of the applicant by a licensed Ohio agent or broker authorized by the applicant. If the association determines that an applicant meets the underwriting standards of the association as prescribed in the plan of operation and there is no unpaid premium due from the applicant for prior commercial insurance, the association, upon receipt of the premium or such portion thereof as is prescribed in the plan of operation, shall cause to be issued a policy of commercial insurance for a term of one year.

(B)

(1) The board of governors, in formulating the plan of operation, shall adopt minimum underwriting standards and shall be authorized to provide for coverage for losses which result from acts or omissions covered by such policy and reported during the policy period and for which written claim is made against the insured.

(2) All policies issued by or on behalf of the association shall contain a provision that upon termination of the policy through cancellation on grounds other than nonpayment of premium, or cessation of its underwriting operations as provided for by section 3930.17 of the Revised Code, the insured has the right on payment of appropriate additional premiums to extend coverage to include claims covered by such policy discovered and reported after the policy period, for which written claim is made against the insured.

(3) The rates, rating plans, rating rules, rating classifications, territories, and policy forms applicable to the insurance written by the association, and statistics relating thereto, are subject to Chapter 3937. of the Revised Code, giving due consideration to the past and prospective loss and expense experience for commercial insurance, trends in the frequency and severity of losses, the stabilization reserve fund, and such other information as the superintendent of insurance may require, and are subject to the prior approval of the superintendent pursuant to division (C)(3) of section 3937.03 of the Revised Code. All rates shall be on an actuarially sound basis, and shall be calculated to be self-supporting, exclusive of member insurer assessments. The superintendent shall take all appropriate steps to make available to the association the profit, loss, and expense experience of insurers currently or previously writing commercial insurance in this state.

(4) All policy forms issued by the association shall be approved by the superintendent.

(C) The association is under no obligation to issue any policy of commercial insurance to any applicant, unless the applicant would be insurable in accordance with reasonable underwriting standards in the voluntary insurance market, if such insurance were available.

Effective Date: 01-05-1988



Section 3930.05 - Proportional participation by member insurers.

All insurers that are members of the Ohio commercial insurance joint underwriting association shall participate in its writings, expenses, deficits, and losses in the proportion that the net direct premiums of each bears to the aggregate net direct premiums written in this state by all members of the association, excluding premiums attributable to the operation of the association in the preceding calendar year.

Effective Date: 01-05-1988



Section 3930.06 - Stabilization reserve fund.

(A) There is hereby created a stabilization reserve fund. The fund, after payment of all expenses allocated to the fund's operation, shall be available to reduce any deficit sustained in the operation of the Ohio commercial insurance joint underwriting association.

(B) Each association policyholder shall pay to the association a stabilization reserve fund charge equal to twenty per cent of the total annual premium payment due for insurance through the association without regard to whether assessment as authorized in section 3930.07 of the Revised Code has been imposed. Such charge shall be separately stated in the policy, and shall continue to be charged annually until the fund reaches a level that is determined by the board of governors to be actuarially sound, adequately reserved, financially stable, and efficiently managed so as to satisfy the purposes of the fund as stated in division (A) of this section. The association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

(C) All moneys received by the fund shall be held in a segregated account. All investment income shall be credited to the fund. All expenses of administration of the fund shall be charged against the fund.

(D) At a reasonable interval after the board of governors determines that the fund has reached a level that satisfies the purposes of the fund in accordance with division (B) of this section, the superintendent shall cause the remittance of the excess stabilization reserve fund moneys to the named insureds for their pro rata share of such moneys. The remittance shall be to each named insured in the proportion that the amount of premiums paid by such named insured bears to the total amount of premiums paid by all named insureds, taking into account any amounts previously remitted to such insureds. The remittance shall be effectuated in a manner that the superintendent believes best represents equity, fairness, and ease of administration.

Effective Date: 01-05-1988



Section 3930.07 - Certification of insolvency.

(A) Upon a determination by the board of governors that the Ohio commercial insurance joint underwriting association will be unable to pay its incurred obligations in any class of commercial insurance, the board shall certify to the superintendent of insurance the existence of this condition. Within ten days of board certification, the board shall file with the superintendent a schedule of assessments for the collection of a loss contingency fund from association policyholders of that class for the purpose of payment of such obligations. If a majority consisting of two-thirds of the members of the board approve the schedule of assessments, it shall become final on the date that it is filed with the superintendent. If less than a two-thirds majority approve the schedule of assessments, it shall become final within fifteen days of filing unless disapproved by the superintendent. The board shall levy the assessments on policyholders and provide for their collection. Failure of any such policyholder to make prompt payment of the assessment shall be cause for cancellation of coverage.

(B) Within sixty days after board certification as provided for in division (A) of this section, the superintendent shall direct the board to perform an actuarial review of existing coverages, rates, reserves, and assessments of the affected class of commercial insurance.

Effective Date: 01-05-1988



Section 3930.08 - Contributing to financial requirements of association.

In the event that sufficient funds are not available, from mechanisms provided for in sections 3930.04, 3930.06, and 3930.07 of the Revised Code, for the sound financial operation of the Ohio commercial insurance joint underwriting association, all members shall contribute to the financial requirements of the association in the manner provided for in section 3930.05 of the Revised Code. No member shall be obligated in any one year to reimburse the association on account of its proportionate share in the deficit from operations of the association in that year in excess of one-half of one per cent of its net direct premiums within this state and the aggregate amount not so reimbursed shall be reallocated among the remaining members in accordance with the method of determining participation prescribed in this section, after excluding from the computation the total net direct premiums of all members not sharing in such excess deficit. If a member is assessed or may be assessed because of a deficit, or projected deficit, it may recoup the assessment by increasing its commercial insurance policyholders' rates.

Effective Date: 01-05-1988



Section 3930.09 - Appeals.

Any insurer or other person aggrieved by any action or decision of the Ohio commercial insurance joint underwriting association, or of any insurer as a result of its participation therein, may appeal to the board of governors. The decision of the board of governors may be appealed to the superintendent of insurance within thirty days from the date of the action or the decision. The superintendent shall, after hearing held upon proper notice, issue an order approving or disapproving the action or decision with respect to the matter which is the subject of appeal. All final orders and decisions of the superintendent are subject to judicial review as provided in Chapter 119. of the Revised Code.

Effective Date: 01-05-1988



Section 3930.10 - Immunity.

There shall be no liability imposed on the part of and no cause of action of any nature arises against the Ohio commercial insurance joint underwriting association, its members, board of governors, agents, or employees, an insurer or its employees, any licensed agent or broker, or the superintendent of insurance or his authorized representatives, their members or employees for any action taken by them in the performance of their powers and duties under sections 3930.03 to 3930.17 of the Revised Code. Any reports and communications in connection therewith are not public records.

Effective Date: 01-05-1988



Section 3930.11 - Annual statement.

The Ohio commercial insurance joint underwriting association shall file in the office of the superintendent of insurance, annually on or before the first day of March, a statement that shall contain information with respect to its transactions, conditions, operations, and affairs during the preceding calendar year. Such statement shall contain such matters and information as are prescribed and shall be in such form as is approved by the superintendent.

Effective Date: 01-05-1988



Section 3930.12 - Superintendent or designee to examine association operation and experience.

The superintendent of insurance or any person designated by him may at any time visit and examine the operation and experience of the association and shall have free access to all the books, records, files, papers, and documents that relate to the operation of the association, and may summon, qualify, and examine as witnesses all persons having knowledge of such operations, including its officers, agents, or employees.

Effective Date: 01-05-1988



Section 3930.13 - Examination of financial affairs by superintendent.

The Ohio commercial insurance joint underwriting association shall be subject to examination by the superintendent of insurance in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, the authority of the superintendent and any examiner or other person appointed by the superintendent, the liability for the assessment of expenses incurred in conducting the examination, and the remittance of the assessment to the superintendent's examination fund.

Effective Date: 08-08-1991



Section 3930.14 - Underwriting association is exempt from license fees and taxes.

The Ohio commercial insurance joint underwriting association is exempt from all license fees, and income, franchise, premium, and privilege taxes levied or assessed by this state or any political subdivision.

Effective Date: 01-05-1988



Section 3930.15 - Cancellation of policy.

A commercial insurance policy written by, or on behalf of, the Ohio commercial insurance joint underwriting association under the authority of sections 3930.01 to 3930.18 of the Revised Code may be canceled for reasons established by section 3937.25 of the Revised Code.

Effective Date: 01-05-1988



Section 3930.16 - Program for decreasing overall utilization of association as source of insurance.

The board of governors of the Ohio commercial insurance joint underwriting association shall adopt a written program for decreasing the overall utilization of the association as a source of insurance. The program shall set forth actions that the board shall take to decrease such utilization, including actions intended to reduce the classes of insurance offered by the association, to reduce the number of policies issued, the number of persons insured, and the total amount of insurance written by the association, provided this section does not authorize the board to take action intended to decrease utilization of the association as a source of insurance if such action would substantially conflict with the purposes set forth in section 3930.03 of the Revised Code or the plan of operation of the association.

Effective Date: 01-05-1988



Section 3930.17 - Rules governing cessation or reactivation of operations.

(A) The superintendent of insurance shall adopt rules pursuant to Chapter 119. of the Revised Code to do all of the following:

(1) Establish standards and procedures for the fair and equitable cessation of operations for any class of commercial insurance when such insurance is available in the normal market;

(2) Establish standards and procedures for the fair and equitable cessation of operations of the Ohio commercial insurance joint underwriting association, including the payment of all current and outstanding claims on policies issued by the association prior to such cessation, if all classes of commercial insurance authorized to be issued by the association are offered in the normal market;

(3) Provide that any subsequent reactivation of a class of commercial insurance or of the association shall be in accordance with the standards and procedures established in sections 3930.01 to 3930.18 of the Revised Code.

(B) After the initial year of operations and annually thereafter, the superintendent shall hold a hearing for the purpose of determining if commercial insurance is available in each class for which the association has been activated. Upon a finding that a class of insurance is available, the association shall cease its underwriting operations for such class of insurance and may make such arrangements as are necessary to cease operations for the class.

Effective Date: 01-05-1988



Section 3930.18 - Association not member insurer of insurance guaranty association.

The Ohio commercial insurance joint underwriting association shall not be a member insurer of the Ohio insurance guaranty association under Chapter 3955. of the Revised Code.

Effective Date: 01-05-1988






Chapter 3931 - RECIPROCAL OR INTERINSURANCE CONTRACTS

Section 3931.01 - Exchange of reciprocal or interinsurance contracts - execution of contracts.

Individuals, partnerships, and corporations of this state, designated in sections 3931.01 to 3931.12 of the Revised Code, as "subscribers," may exchange reciprocal or interinsurance contracts with each other, and with individuals, partnerships, and corporations of other states, districts, provinces, and countries, providing indemnity among themselves from any loss which may be legally insured against by any fire or casualty insurance company or association provided that contracts of indemnity against property damage and bodily injury arising out of the ownership, maintenance or use of a singly owned private passenger automobile principally used for nonbusiness purposes may not be exchanged through a reciprocal insurer which maintains a surplus over all liabilities of less than two and one-half million dollars and provided that this exception shall not prohibit the exchanging of contracts of indemnity against any form of liability otherwise authorized and arising out of any business or commercial enterprise. Such contracts and the exchange thereof and such subscribers, their attorneys, and representatives shall be regulated by such sections, and no law enacted after July 4, 1917, shall apply to them, unless they are expressly designated therein.

Such a contract may be executed by an attorney or other representative designated "attorney," in sections 3931.01 to 3931.12 of the Revised Code, authorized by and acting for such subscribers under powers of attorney. Such attorney may be a corporation. The principal office of such attorney shall be maintained at the place designated by the subscribers in the powers of attorney.

Except for such limitations on assessability as are approved by the superintendent of insurance, every reciprocal or interinsurance contract written pursuant to this chapter for medical malpractice insurance shall be fully assessable and shall contain a statement, in boldface capital letters and in type more prominent than that of the balance of the contract, setting forth such terms of assessability. As used in this section, "medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death, disease, or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed physician, podiatrist, or hospital, as those terms are defined in section 2305.113 of the Revised Code.

Effective Date: 05-17-1984; 12-30-2004; 06-27-2005



Section 3931.011 - Reciprocal exchange - real estate powers.

(A)

(1) Every reciprocal exchange subject to this chapter may, in its own name, do any of the following for the purposes of the exchange as described in division (A)(2) of this section:

(a) Manage real estate;

(b) By deed or other instrument, purchase or otherwise acquire, sell or otherwise convey, own, hold, or lease real estate;

(c) Mortgage, pledge, or otherwise encumber real estate.

(2) The purposes of the exchange include, but are not limited to, investment for the production of income or for the convenient transaction of its business.

(3) A reciprocal exchange may engage in the activities described in division (A)(1)(b) and (c) of this section only to the extent permitted by the laws regulating the investments of insurance companies.

(B) The attorney may execute any contract, deed, lease, mortgage, deed of trust, purchase or sale agreement, or any other contract or instrument to carry out the authority conferred upon the reciprocal exchange under division (A) of this section.

Effective Date: 03-17-1989



Section 3931.02 - Schedule of fees.

Every attorney under section 3931.01 of the Revised Code shall pay to the superintendent of insurance for the use of the state the following fees:

(A) For filing declaration, twenty-five dollars;

(B) For filing each financial statement required by sections 3931.01 to 3931.13, inclusive, of the Revised Code, twenty dollars;

(C) For filing each certificate of license, and certified copy thereof, two dollars;

(D) For each copy of a paper filed in the superintendent's office, twenty cents per folio;

(E) For affixing the seal of office and certifying any paper, one dollar.

Effective Date: 10-01-1953



Section 3931.03 - Declaration under oath filed with superintendent of insurance.

The attorney under section 3931.01 of the Revised Code shall file with the superintendent of insurance a declaration, verified by his oath, or, when the attorney is a corporation, by the oath of its authorized officers, setting forth:

(A) The name of the attorney and the name or designation under which such contracts are issued, which name or designation shall not be so similar to any other name or designation previously adopted by an attorney, or by any insurance organization in the United States, prior to the adoption of such name or designation by the attorney, as to confuse or deceive, unless such other attorney or organization consents thereto in writing;

(B) The location of the principal office;

(C) The kind of insurance to be effected;

(D) A copy of each form of policy, contract, or agreement under or by which such insurance is to be effected;

(E) A copy of the form of power of attorney under which such insurance is to be effected;

(F) The fact that applications have been made for indemnity upon at least seventy-five separate risks, aggregating not less than one and one-half million dollars, represented by executed contracts or bona fide applications to become concurrently effective;

(G) The fact that there is in the possession of such attorney net assets of not less than three hundred thousand dollars, available for the payment of losses;

(H) A financial statement in the form prescribed for the annual statement;

(I) The instrument authorizing service of process as provided for in section 3931.04 of the Revised Code;

(J) A certificate showing compliance with the deposit requirements, if any, applicable to a mutual insurance company authorized to do the kind or kinds of insurance to be effected;

(K) A copy of all bylaws, codes of regulations, any other document wherein the relationships between subscribers and between the subscribers and the attorney are set forth, and any amendments to any of the foregoing. Any filing made pursuant to this division shall become effective thirty days from the date of filing, unless disapproved by the superintendent. Any action taken by the superintendent under this division may be appealed pursuant to Chapter 119. of the Revised Code.

This division does not apply to filings required pursuant to Chapters 3935. and 3937. of the Revised Code.

Effective Date: 05-21-1976



Section 3931.04 - Action brought against attorney.

Action on any contract of indemnity made by an attorney under section 3931.01 of the Revised Code, actions to recover taxes, and all other actions, may be brought against the attorney in the county in which the cause of action arises, or in which the claimant resides. In any such action against such attorney summons and process shall be served on the superintendent of insurance and must be made in duplicate; when so made such summons and process have the same effect as if it had been served on such attorney and his subscribers personally, and judgment shall be rendered accordingly. By receipt of his license, every such attorney appoints the superintendent the agent and attorney for himself and for his subscribers to accept service of such summons and process, and such attorney shall continue so long as any liability remains outstanding in this state against the attorney or his subscribers on any such contracts of indemnity issued by any such attorney or his subscribers. Upon filing his declaration, the attorney shall deliver to the superintendent an instrument executed by him for all his subscribers, stipulating the authority in this section relating to actions and process. When any such summons or other process is served on the superintendent, he shall forthwith forward by registered mail prepaid one of the duplicate copies, directed to the attorney at his principal office as designated in his declaration or amendment thereof. The party commencing such action shall, at the time of such service, pay to the superintendent for the use of the state a fee of two dollars, which shall be refunded to such party as part of the taxable costs if he prevails in the action.

Effective Date: 10-01-1953



Section 3931.05 - Maintenance of reserve fund.

Every attorney under section 3931.01 of the Revised Code shall create and maintain a reserve fund equal to fifty per cent of the amount of advance premiums or deposits received and receivable on unexpired contracts of indemnity running one year or less from date of issue, and a pro rata amount of premiums or deposits received or receivable on unexpired contracts of indemnity running more than one year from date of issue. If it appears to the superintendent of insurance that the assets, invested as permitted by the laws regulating the investments of insurance companies, and moneys accumulated by any such attorney, after deducting therefrom a reserve fund computed as provided in this section, are less than the liabilities incurred and unpaid, such reserve fund shall be restored within thirty days from the service of a requisition for that purpose by the superintendent upon the attorney. If any such attorney or other person makes any advancements to restore any such impairment, the claim for said advancements against his subscribers shall be deferred to claims for losses. If such reserve fund is not restored as required, the superintendent may revoke the license of the attorney.

Effective Date: 10-01-1953



Section 3931.06 - Annual financial statement of attorney.

Every attorney under section 3931.01 of the Revised Code shall file with the superintendent of insurance, on or before the first day of March of each year, a financial statement for the year ending on the thirty-first day of the preceding December, on a form furnished by the superintendent, which shall conform as nearly as may be to the form of statement adopted by the National Convention of Insurance Commissioners, and shall contain such exhibits of the condition and transactions of the attorney as the superintendent, in such form and otherwise, reasonably prescribes. Such statement shall be verified by the oath of the attorney, or, if the attorney is a corporation, by the oath of its principal officer. Such attorney need not furnish lists of names and addresses of subscribers, except in case of an unpaid final judgment.

Effective Date: 10-01-1953



Section 3931.07 - Contents of annual statement - payment of tax on premiums.

In the annual statement provided in section 3931.06 of the Revised Code the attorney shall set forth the gross amount of premiums or deposits received during the preceding calendar year on contracts of indemnity covering risks within the state. The attorney shall also set forth therein, in separate items, premiums paid for cancellations, premiums or deposits returned and credited ratably to subscribers, and considerations both received and paid for reinsurance during such year.

The superintendent shall compute a tax at the rate of one and four-tenths per cent, and in case of fire insurance an additional three-quarters of one per cent fire marshal tax, on the balance of such gross amount of premiums or deposits, after deducting premiums and deposits returned and credited and considerations received for reinsurances. Such tax of one and four-tenths per cent and, in the case of fire insurance, such additional tax of three-quarters of one per cent, shall be paid at the time provided in sections 5729.04 and 5729.05 of the Revised Code. Where insurance against fire is included with insurance against other perils at an undivided premium, a reasonable allocation from such entire premium shall be made for the fire portion of the coverage in such manner as the superintendent of insurance may direct. No further taxes shall be imposed upon such attorney or the attorney's subscribers or their representatives for the privilege of transacting business in the state.

If an attorney ceases doing business in the state, the attorney shall thereupon make a report to the superintendent of the premiums or deposits subject to taxation, not previously reported, and forthwith pay to the superintendent a tax thereon computed according to law. If such attorney fails to make any report for taxation, or fails to pay any tax as required by this section, the attorney's subscribers shall be liable to the state for such unpaid taxes, and a penalty of not more than twenty-five per cent per annum after demand therefor. Service of process in any action to recover such tax or penalty shall be made according to the law relating to actions against the attorney and the attorney's subscribers.

Effective Date: 10-05-1961; 2006 HB699 03-29-2007



Section 3931.08 - Examination of financial affairs by superintendent.

Each attorney designated under section 3931.01 of the Revised Code and each applicant for a license under section 3931.10 of the Revised Code shall be subject to examination by the superintendent of insurance in accordance with section 3901.07 of the Revised Code. Section 3901.07 of the Revised Code shall govern every aspect of the examination, including the circumstances under and frequency with which it is conducted, the authority of the superintendent and any examiner or other person appointed by the superintendent, the liability for the assessment of expenses incurred in conducting the examination, and the remittance of the assessment to the superintendent's examination fund.

As used in this section "expenses" means those items included under division (M) of section 3901.07 of the Revised Code.

Effective Date: 08-08-1991



Section 3931.09 - Right to exchange contracts.

Any corporation may, in addition to the rights, powers, and franchises specified in its articles of incorporation, exchange as subscriber insurance contracts of the kind mentioned in section 3931.01 of the Revised Code. The right to exchange such contracts is incidental to the purposes for which such a corporation is organized, and as fully granted as the rights and powers expressly conferred upon the corporation.

Effective Date: 10-01-1953



Section 3931.10 - License to attorneys - revocation.

Upon compliance with sections 3931.01 to 3931.12, inclusive, of the Revised Code, the superintendent of insurance shall issue a license to the attorney, authorizing him to make contracts of indemnity mentioned in section 3931.01 of the Revised Code, which license shall specify the kinds of insurance and shall contain the name of the attorney, the location of his principal office, and the name or designation under which such contracts of indemnity are issued. So long as such attorney complies with such sections, the superintendent annually, upon application of the attorney, shall renew the license. The superintendent may revoke or suspend the license of any attorney when such attorney is not in possession of three hundred thousand dollars of assets, invested as permitted by the laws regulating the investments of insurance companies and the money accumulated by such attorney, or when said attorney breaches any of the conditions imposed by such sections, upon reasonable notice in writing to the attorney so that he may appear and show cause why such license should not be revoked or suspended.

Effective Date: 11-09-1959



Section 3931.101 - Employees primarily performing inspection underwriting, loss prevention engineering and claim services.

The provisions of Chapter 3905. of the Revised Code, relating to the appointment, licensing, qualification and regulation of insurance agents, brokers, and solicitors shall apply to all persons authorized to solicit powers of attorney or applications for contracts of indemnity for any reciprocal exchange, insurance exchange or attorney in fact as provided for in Chapter 3931. of the Revised Code, except a traveling full time salaried non-commission employee of an attorney whose duties as such employee are primarily the performance of inspection underwriting, loss prevention engineering and claim services shall be exempt from this section and shall be regulated solely by section 3931.11 of the Revised Code.

Effective Date: 09-01-2002



Section 3931.102 - Rules requiring minimum assets.

(A) Notwithstanding any other section of the Revised Code with regard to issuing the initial license, or the renewal of such a license, to an attorney pursuant to this chapter after May 21, 1976, the superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code to require the attorney to have assets in excess of the amount set out in the Revised Code but not in excess of two million five hundred thousand dollars. The rules may be adopted by the superintendent regardless of whether the reciprocal or interinsurance contracts to be written are subject to section 3955.05 of the Revised Code. As used in this division, "assets" means total assets, including such sums as are maintained in the reserve fund pursuant to section 3931.05 of the Revised Code, minus liabilities incurred and unpaid.

(B) Any rules adopted by the superintendent pursuant to division (A) of this section shall specify those factors, including the kinds of direct insurance or contracts of indemnity to be written and other factors reasonably related to financial soundness of the exchange of reciprocal or interinsurance contracts, that the superintendent will use in making a determination relative to the aggregate amounts of assets that the superintendent will require in order for an attorney to be licensed under this chapter to do business in this state. The rules do not apply to any permit or renewal of any license that was initially issued prior to May 21, 1976, except for all of the following:

(1) Any renewal for an attorney initially licensed under this chapter on or after July 28, 1975, who shall have two years and forty-five days from the effective date of any rule adopted pursuant to this section to comply with it;

(2) Any license issued to an attorney under this chapter on or after May 21, 1976, if the attorney has obtained a permit pursuant to section 3931.12 of the Revised Code on or after July 28, 1975, but prior to May 21, 1976, in which case the attorney shall have two years and forty-five days from the effective date of any rule adopted pursuant to this section to comply with it;

(3) Any renewal for an attorney seeking additional authority to make contracts for types of professional liability coverage that the attorney was not previously licensed to make if the superintendent determines that the granting of the additional authority would result in unsound assumptions of risk.

(C) Any determination made by the superintendent pursuant to the rules adopted under this section is subject to Chapter 119. of the Revised Code.

Effective Date: 08-08-1991



Section 3931.11 - List of persons authorized to solicit - revocation of authority.

Every attorney shall certify to the superintendent of insurance the names and addresses of the attorney's traveling full time salaried non-commission employees, primarily engaged in performing underwriting, loss prevention engineering and claim services, authorized by the attorney to solicit powers of attorney or applications for contracts of indemnity specified in section 3931.01 of the Revised Code. The authority of such persons shall continue until the first day of the next April, unless it is cancelled by the attorney and the certificate of such cancellation is filed with the superintendent, or unless the license of the attorney or authority of such person is revoked or suspended by the superintendent. Expiring certificates of authority of such persons may be renewed in like manner to continue until the first day of the next April. The superintendent shall record the names and addresses of such persons so that their names may conveniently be inspected and shall thereupon certify and deliver to the attorney a list of the names of all persons so recorded.

If the superintendent finds that any such person has willfully violated, or failed to comply with, sections 3931.01 to 3931.12 of the Revised Code, or has been convicted of a felony in the United States, or in this or any state, or has been guilty of any act or acts that if performed by an agent licensed under Chapter 3905. of the Revised Code would constitute statutory grounds for the revocation of the agent's license, the superintendent may refuse or revoke the authority of the person and cancel the person's name on the superintendent's records, and the superintendent shall thereupon notify the person and the attorney of the revocation. Thereafter the person shall not act as representative of any attorney until a new certificate of authority by the attorney thereafter appointing the person is filed with and approved by the superintendent.

No such person shall act for any attorney in placing insurance or making such contracts of indemnity, unless the attorney has the license required by section 3931.10 of the Revised Code, nor unless the unexpired, unrevoked, and unsuspended certificate of the person's authority is filed with the superintendent. Any such person shall be individually liable on any contract of indemnity made, issued, or accepted through that person as representing any attorney who is not licensed by the superintendent to make such contracts of indemnity.

Effective Date: 09-01-2002



Section 3931.12 - Contracts solicited without license during organization.

For the purposes of organization and upon the issuance of a permit by the superintendent of insurance, powers of attorney and applications for contracts of indemnity may be solicited without the license required by section 3931.10 of the Revised Code, but no attorney or other person shall make any such contracts of indemnity until he complies with sections 3931.01 to 3931.12, inclusive, of the Revised Code. No such attorney shall make any contracts of reinsurance on risks located in this state with any company, association, or person not authorized to transact business within the state, except contracts of ocean marine reinsurance, and no such attorney shall reinsure all the risks undertaken by him without the consent of the superintendent.

Effective Date: 08-13-1969



Section 3931.13 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of insurance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3931.99 - Penalty.

(A) Whoever violates sections 3931.01 to 3931.12, inclusive, of the Revised Code, or fails to comply with any duty imposed upon him by such sections, for which violation or failure no penalty is otherwise provided by law, shall be fined not more than five hundred dollars.

Effective Date: 10-01-1953






Chapter 3933 - REBATES AND SPECIAL ADVANTAGES

Section 3933.01 - Prohibition against rebates and advantages in policies.

No corporation, association, or partnership engaged in this state in the guaranty, bonding, surety, or insurance business, other than life insurance, nor any officer, agent, solicitor, employee, or representative thereof, shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as inducements to insurance, and no person shall knowingly receive as an inducement to insurance, any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any paid employment or contract for services of any kind, or any special advantage in the date of the policy or date of its issue, or any valuable consideration or inducement not plainly specified in the policy or contract of insurance or agreement of indemnity, or give, receive, sell, or purchase, or offer to give, receive, sell, or purchase, as inducements to insurance or in connection therewith, any stock, bonds, or other obligations of an insurance company or other corporation, association, partnership, or individual.

Sections 3933.01 to 3933.03, inclusive, of the Revised Code do not prevent the payment to an authorized officer, agent, or solicitor of such company, association, or partnership of commissions at customary rates on policies or contracts of insurance effected through him by which he himself is insured, provided such officer, agent, or solicitor holds himself out as such and has been engaged in such business in good faith for a period of six months prior to any such payment. Such sections do not not prohibit a mutual fire insurance company from paying dividends to policyholders at any time after such dividends have been earned.

Effective Date: 10-01-1953



Section 3933.02 - Testimony required - immunity.

No person shall be excused from attending, testifying, or producing any books, papers, or other documents before any court or magistrate having jurisdiction, upon any investigation, proceeding, or trial for a violation of any of sections 3933.01 to 3933.03, inclusive, of the Revised Code, upon the ground that the testimony of evidence, documentary or otherwise, required of him may tend to incriminate or degrade him. No person shall be prosecuted or subject to any penalty or forfeiture on account of any transaction, matter, or thing concerning which he may so testify or produce evidence, documentary or otherwise, except for perjury committed in so testifying.

Effective Date: 10-01-1953



Section 3933.03 - Revocation of license.

The superintendent of insurance, upon the conviction of any agent for a violation of sections 3933.01 to 3933.03, inclusive, of the Revised Code, shall revoke the license of such agent, and no license shall be granted to such agent for a period of three years after such revocation.

Effective Date: 10-01-1953



Section 3933.04 - Sellers of real estate and personal property may require purchase of insurance from particular company.

No person, firm, or corporation engaged in selling real or personal property, and no trustee, director, officer, agent, or other employee of any such person, firm, or corporation, shall require, as a condition precedent to the sale of such property, that the person, firm, or corporation purchasing the property negotiate any policy of insurance or renewal thereof covering the property through a particular insurance company, agent, solicitor, or broker. This section does not prevent the exercise by any person, firm, or corporation of its right to designate minimum standards as to the company, the terms and provisions of the policy, and the adequacy of the coverage with respect to insurance on property pledged or mortgaged to the person, firm, or corporation.

The superintendent of insurance shall, in accordance with Chapter 119. of the Revised Code, revoke the insurance license of any person, appointee, agent, solicitor, or broker that violates this section.

Effective Date: 09-01-2002



Section 3933.05 - Prohibition.

No corporation and no officer, agent, solicitor, or other person shall violate sections 3933.01 to 3933.04, inclusive, of the Revised Code. Fines levied and collected for the violation of this section shall be paid to the county treasurer for the use of the schools as provided in sections 3315.31 and 3315.32 of the Revised Code.

Effective Date: 10-01-1953



Section 3933.99 - Penalty.

(A) Whoever violates section 3933.04 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than six months, or both.

(B) Whoever violates section 3933.05 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

Effective Date: 10-01-1953






Chapter 3935 - RATING BUREAUS

Section 3935.01 - Effect of sections - liberal interpretation.

Sections 3935.01 to 3935.17, inclusive, of the Revised Code do not prohibit or discourage reasonable competition, or prohibit or encourage uniformity in insurance rates, rating systems, rating plans, or practices. Such sections shall be liberally interpreted to carry this section into effect.

Effective Date: 10-01-1953



Section 3935.02 - Application of sections - exceptions.

Sections 3935.01 to 3935.17, inclusive, of the Revised Code apply to all kinds of insurance on risks located in this state which stock, mutual, reciprocal fire and marine insurers, and title insurance companies, as defined in division (C) of section 3953.01 of the Revised Code, except mutual protective associations organized under section 3939.01 of the Revised Code, may write.

Sections 3935.01 to 3935.17, inclusive, of the Revised Code do not apply:

(A) To reinsurance, other than joint reinsurance to the extent stated in section 3935.13 of the Revised Code;

(B) To insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(C) To insurance of hulls of aircraft, including their accessories and equipment, or against liability arising out of the ownership, maintenance, or use of aircraft;

(D) To motor vehicles insurance, or to insurance against liability arising out of the ownership, maintenance, or use of motor vehicles;

(E) To casualty insurance, including fidelity, surety, and guaranty bonds whether or not fire insurance companies may write such kinds of insurance.

If any kind of insurance, subdivision or combination thereof, or type of coverage, subject to sections 3935.01 to 3935.17, inclusive, of the Revised Code, is also subject to regulation by other rate-regulatory sections of the Revised Code, an insurer to which both laws are otherwise applicable shall file with the superintendent of insurance a designation as to which of said rate-regulatory sections are applicable to it with respect to such kind of insurance, subdivision or combination thereof, or type of coverage.

Effective Date: 01-14-1972



Section 3935.03 - Rating regulations.

Rates shall be made as follows:

(A) Manual, minimum class rates, rating schedules, or rating plans shall be made and adopted, except in the case of specific inland marine rates on risks specially rated.

(B) Rates shall not be excessive, inadequate, or unfairly discriminatory.

(C) Consideration shall be given to:

(1) Past and prospective loss experience within and outside this state;

(2) Conflagration and catastrophe hazards;

(3) A reasonable margin for underwriting profit and contingencies;

(4) Dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(5) Past and prospective expenses both countrywide and those specially applicable to this state;

(6) All other relevant factors within and outside this state;

(7) In the case of fire insurance rates, the experience of the fire insurance business during a period of not less than the most recent five year period for which such experience is available.

Except to the extent necessary to comply with division (B) of this section, uniformity among insurers in any matters within the scope of this section is neither required nor prohibited.

Rates made in accordance with this section may be used subject to sections 3935.01 to 3935.17, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 3935.04 - Filing of rates and schedules with superintendent - procedure.

As used in sections 3935.01 to 3935.17 of the Revised Code, "filing" or "filings" means the whole or any part thereof.

(A) Every insurer shall file with the superintendent of insurance, except as to inland marine risks which by general custom of the business are not written according to manual rates or rating plans, every form of a policy, endorsement, rider, manual, minimum class rate, rating schedule, or rating plan, and every other rating rule, and every modification of any of them, which it proposes to use. Every such filing shall state the proposed effective date thereof, and shall indicate the character and extent of the coverage contemplated. When a filing is not accompanied by the information upon which the insurer supports the filing, and the superintendent does not have sufficient information to determine whether the filing meets the requirements of sections 3935.01 to 3935.17 of the Revised Code, he shall require the insurer to furnish the information upon which it supports the filing, and in such event the waiting period shall commence as of the date the information is furnished. The information furnished in support of a filing may include the experience or judgment of the insurer or rating bureau making the filing, its interpretation of any statistical data it relies upon, the experience of other insurers or rating bureaus, or any other relevant factors. A filing and any supporting information shall be open to public inspection after the filing becomes effective. Specific inland marine rates on risks specially rated, made by a rating bureau, shall be filed with the superintendent.

(B) An insurer may satisfy its obligation to make such filings by becoming a member of, or a subscriber to, a licensed rating bureau which makes such filings, and by authorizing the superintendent to accept such filings on its behalf, but sections 3935.01 to 3935.17 of the Revised Code do not require any insurer to become a member of, or a subscriber to, any rating bureau.

(C) The superintendent shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of sections 3935.01 to 3935.17 of the Revised Code.

(D) Subject to the exception specified in division (E) of this section, each filing shall be on file for a waiting period of thirty days before it becomes effective. Upon written application by such insurer or rating bureau, the superintendent may authorize a filing which he has reviewed to become effective before the expiration of the waiting period. A filing complies with sections 3935.01 to 3935.17 of the Revised Code unless it is disapproved by the superintendent within the waiting period.

(E) Specific inland marine rates on risks specially rated by a rating bureau become effective when filed and comply with sections 3935.01 to 3935.17 of the Revised Code until the superintendent reviews the filing and so long thereafter as the filing remains in effect.

(F) Notwithstanding Chapter 119. of the Revised Code, the superintendent may, by written order, without notice or hearing, suspend or modify the requirements of a filing as to any kind of insurance, subdivision or combination thereof, or classes of risks, the rates for which cannot practicably be filed before they are used. Such orders shall be made known to insurers and rating bureaus affected thereby. The superintendent may make such examinations as he deems advisable to ascertain whether any rates affected by such order meet the standards set forth in division (B) of section 3935.03 of the Revised Code.

(G) Upon the written application of the insured, stating his reasons therefor, filed with and approved by the superintendent, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

(H) No insurer shall make or issue a contract or policy except in accordance with the filings which are in effect for the insurer as provided in sections 3935.01 to 3935.17 of the Revised Code or in accordance with division (F) or (G) of this section. This division does not apply to contracts or policies for inland marine risks as to which filings are not required.

Effective Date: 07-22-1994



Section 3935.05 - Processing of filings.

(A) If within the waiting period as provided in division (D) of section 3935.04 of the Revised Code, the superintendent of insurance finds that a filing does not meet the requirements of section 3935.01 to 3935.17 of the Revised Code, he shall send to the insurer or rating bureau that made the filing, written notice of disapproval of the filing, specifying therein in what respects he finds the filing fails to comply with those sections and stating that the filing shall not become effective.

(B) If within thirty days after a specific inland marine rate on a risk specially rated by a rating bureau, subject to division (E) of section 3935.04 of the Revised Code has become effective, the superintendent finds that the filing does not comply with sections 3935.01 to 3935.17 of the Revised Code, he shall send to the rating bureau that made the filing written notice of disapproval of the filing, specifying therein in what respects he finds that the filing fails to comply with those sections and stating when, within a reasonable period thereafter, the filing shall be no longer effective. The disapproval shall not affect any contract made or issued prior to the expiration of the period set forth in the notice.

(C) If at any time subsequent to the applicable review period provided for in divisions (A) or (B) of this section, the superintendent finds that a filing does not comply with sections 3935.01 to 3935.17 of the Revised Code, he shall, after a hearing held upon not less than ten days' written notice, as provided in division (F) of this section, to every insurer and rating bureau that made the filing, specifying the matters to be considered at the hearing, issue an order specifying in what respects he finds that the filing fails to comply with those sections, and stating when, within a reasonable period thereafter, the filing shall be no longer effective. Copies of the order shall be sent to such insurer or rating bureau. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(D) Any person or organization aggrieved with respect to any filing that is in effect may make written application to the superintendent for a hearing thereon, provided that the insurer or rating organization that made the filing may not proceed under this division. The application shall specify the grounds to be relied upon by the applicant. If the superintendent finds that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding such a hearing, he shall, within thirty days after receipt of the application, hold a hearing upon not less than ten days' written notice to the applicant and, as provided in division (F) of this section, to every insurer and rating bureau that made such filing.

If, after the hearing, the superintendent finds that the filing does not comply with sections 3935.01 to 3935.17 of the Revised Code, he shall issue an order specifying in what respects he finds that the filing fails to comply with those sections, and stating when, within a reasonable period thereafter, the filing shall be no longer effective. Copies of the order shall be sent to the applicant and to such insurer or rating bureau. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(E) No manual, minimum class rate, rating schedule, rating plan, rating rule, or any modification of any of the foregoing, which has been filed pursuant to section 3935.04 of the Revised Code shall be disapproved if the rates thereby produced comply with sections 3935.01 to 3935.17 of the Revised Code.

(F) Every rating bureau or organization receiving a notice of hearing or copy of an order under division (C) or (D) of this section shall promptly notify all of its members or subscribers that would be affected by the hearing or order. Notice to a rating bureau or organization of a hearing or order shall be deemed notice to its members or subscribers.

Effective Date: 07-22-1994



Section 3935.06 - Licenses for rating bureaus - discrimination prohibited - review by superintendent.

A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this state, may make application to the superintendent of insurance for license as a rating bureau for such kinds of insurance, or subdivision or class of risk or a part or combination thereof, as are specified in its application and shall file the following therewith:

(A) A copy of its constitution, of its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business;

(B) A list of its members and subscribers;

(C) The name and address of a resident of this state upon whom notices or orders of the superintendent, or process affecting such rating bureau, may be served;

(D) A statement of its qualifications as a rating bureau.

If the superintendent finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating bureau and that its constitution, its articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the law, he shall issue a license specifying the kinds of insurance, or subdivision or class of risk or part or combination thereof, for which the applicant is authorized to act as a rating bureau. Every such application shall be granted or denied in whole or in part by the superintendent within sixty days of the date of its filing with him. Licenses issued pursuant to this section shall remain in effect for three years unless sooner suspended or revoked by the superintendent. The fee for said license shall be twenty-five dollars. Licenses issued pursuant to this section may be suspended or revoked by the superintendent, after hearing upon notice, in the event the rating bureau ceases to comply with this division. Every rating bureau shall notify the superintendent promptly of every change in any of the items described in divisions (A), (B), and (C) of this section.

Subject to rules and regulations which have been approved by the superintendent as reasonable, each rating bureau shall permit any insurer, not a member, to be a subscriber to its rating services for any kind of insurance, or subdivision or class of risk or a part or combination thereof, for which it is authorized to act as a rating bureau. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating bureau shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating bureau to admit an insurer as a subscriber, shall at the request of any subscriber or any such insurer, be reviewed by the superintendent at a hearing held upon at least ten days' written notice to such rating bureau and to such subscriber or insurer. If the superintendent finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation is not applicable to subscribers. If the rating bureau fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the superintendent as if the application had been rejected. If the superintendent finds that the insurer has been refused admittance to the rating bureau as a subscriber without justification, he shall order the rating bureau to admit the insurer as a subscriber. If he finds that the action of the rating bureau was justified, he shall make an order affirming its action.

No rating bureau shall adopt any rule which would prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policy-holders, members, or subscribers.

Co-operation among rating bureaus, or among rating bureaus and insurers, in rate making or in other matters covered by sections 3935.01 to 3935.17, inclusive, of the Revised Code, is authorized, provided the filings resulting from such co-operation are subject to all such sections which are applicable to filings generally. The superintendent may review such co-operative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair, unreasonable, or otherwise inconsistent with such sections, he may issue a written order specifying in what respects such activity or practice is unfair, unreasonable, or otherwise inconsistent, and requiring the discontinuance of such activity or practice.

Any rating bureau may provide for the examination of policies, daily reports, binders, renewal certificates, indorsements, or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission. Such rules shall contain a provision that, in the event any insurer does not within sixty days furnish satisfactory evidence to the rating bureau of the correction of any error or omission previously called to its attention by such rating bureau, the rating bureau shall notify the superintendent thereof. All information submitted for such examination shall be confidential.

Any rating bureau may subscribe for or purchase actuarial, technical, or other services, and such services shall be available to all members and subscribers without discrimination.

Effective Date: 10-01-1953



Section 3935.07 - Deviation from rates filed by bureau.

Every member of, or subscriber to, a rating bureau shall adhere to the filings made on its behalf by the bureau, except that any insurer who is such a member or subscriber may make written application to the superintendent of insurance for permission to file a deviation from the class rates, schedules, rating plans, or rules respecting any kind of insurance or class of risk within a kind of insurance, or combination thereof. Such application shall specify the basis for the modification, and a copy of the application shall be sent simultaneously to the rating bureau. The superintendent shall set a time and place for a hearing at which the insurer and the rating bureau may be heard, and shall give them not less than ten days' written notice thereof. If the superintendent is advised by the rating bureau that it does not desire a hearing, he may, upon the consent of the applicant, waive the hearing. In considering the application for permission to file the deviation, the superintendent shall give consideration to the available statistics and the principles for rate making as provided in section 3935.03 of the Revised Code. The superintendent shall issue an order permitting the deviation for such insurer to be filed if he finds it is justified, and it shall thereupon become effective. He shall issue an order denying such application if he finds that the resulting premiums would be excessive, inadequate, or unfairly discriminatory. Each deviation permitted to be filed shall be effective until terminated with the approval of the superintendent or as may otherwise be permitted or required by law.

Effective Date: 05-23-1980



Section 3935.08 - Appeal to superintendent from action of rating bureau.

Any member of, or subscriber to, a rating bureau may appeal to the superintendent of insurance from the action of such rating bureau in approving or rejecting any proposed change in, or addition to, the filings of such rating bureau. The superintendent shall, after a hearing held upon not less than ten days' written notice to the appellant and to such rating bureau, issue an order approving the action of such rating organization or directing it to give further consideration to such proposal. If such appeal is from the action of the rating bureau in rejecting a proposed addition to its filings, the superintendent may, if he finds that such action was unreasonable, issue an order directing the rating organization to make an addition to its filings on behalf of its members and subscribers, in a manner consistent with his findings and within a reasonable time after the issuance of such order.

Effective Date: 10-01-1953



Section 3935.09 - Rate information furnished - right of review.

Every rating bureau and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon the payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate. Every rating bureau and every insurer which makes its own rates shall provide within this state reasonable means by which any person aggrieved by the application of its rating system may be heard, in person or by his authorized representative, on his written request to review the manner in which such rating system has been applied in connection with the insurance afforded him. If the rating bureau or insurer fails to grant or reject such request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected. Any party affected by the action of such rating bureau or such insurer on such request may, within thirty days after written notice of such action, appeal to the superintendent of insurance, who, after a hearing held upon not less than ten days' written notice to the appellant and to such rating bureau or insurer, may affirm or reverse such action.

Effective Date: 10-01-1953



Section 3935.10 - Reporting loss and expense experience - interchange of data and co-operation with other states.

The superintendent of insurance shall promulgate rules and statistical plans, reasonably adopted to each of the rating systems on file with him, which may be modified from time to time and which shall be used thereafter by each insurer in the recording and reporting of its loss and country-wide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as is necessary to aid the superintendent in determining whether rating systems comply with the standards set forth in section 3935.03 of the Revised Code. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and which are not susceptible of determination by a prorating of country-wide expense experience. In promulgating such rules and plans, the superintendent shall give due consideration to the rating systems on file with him and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer need record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The superintendent may designate one or more rating bureaus or other agencies to assist him in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the superintendent, to insurers and rating bureaus.

Reasonable rules and plans may be promulgated by the superintendent for the interchange of data necessary for the application of rating plans.

In order to further uniform administration of rate regulatory laws, the superintendent and every insurer and rating bureau may exchange information and experience data with insurance supervisory officials, insurers, and rating bureaus in other states and may consult with them with respect to rate making and the application of rating systems.

The superintendent may make reasonable rules and regulations necessary to effectuate sections 3935.01 to 3935.17, inclusive, of the Revised Code.

Sections 119.01 to 119.13, inclusive, of the Revised Code are applicable to the rule-making functions of the superintendent under sections 3935.01 to 3935.17, inclusive, of the Revised Code, including appeals from the order of the superintendent in adopting, amending, or rescinding rules.

Effective Date: 10-01-1953



Section 3935.11 - Examination of rating bureau.

The superintendent of insurance shall, at least once in five years, make an examination of each rating bureau licensed in this state as provided in section 3935.06 of the Revised Code, and he may, as often as he considers it expedient, make an examination of each advisory organization referred to in section 3935.12 of the Revised Code and of each group, association, or other organization referred to in section 3935.13 of the Revised Code. The reasonable costs of any such examination shall be paid by the rating bureau, advisory organization, group, association, or other organization examined upon presentation to it of a detailed account of such costs. The officers, manager, agents, and employees of such rating bureau, advisory organization, group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. The superintendent shall furnish two copies of the examination report to the rating bureau, advisory organization, group, or association examined and shall notify such rating bureau, advisory organization, group, or association that it may, within twenty days thereafter, request a hearing on said report or on any facts or recommendations therein. Before filing any such report for public inspection, the superintendent shall grant a hearing to the rating bureau, advisory organization, group, or association examined. The report of any such examination, when filed for public inspection, is admissible in evidence in any action or proceeding brought by the superintendent against the rating bureau, advisory organization, group, or association examined, or its officers or agents, and is prima-facie evidence of the facts stated therein. The superintendent may withhold the report of any such examination from public inspection for such time as he considers proper. In lieu of any such examination the superintendent may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state.

Effective Date: 10-01-1953



Section 3935.12 - Advisory organizations.

(A) Every group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating bureaus in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under sections 3935.01 to 3935.17, inclusive, of the Revised Code, shall be known as an advisory organization.

(B) Every advisory organization shall file the following items with the superintendent of insurance:

(1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules, and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the superintendent or process issued at his direction may be served;

(4) An agreement that the superintendent may examine such advisory organization in accordance with section 3935.11 of the Revised Code.

(C) If, after a hearing, the superintendent finds that the furnishing of information or assistance to insurers by such advisory organization involves any act or practice which is unfair, unreasonable, or otherwise inconsistent with sections 3935.01 to 3935.17, inclusive, of the Revised Code, he may issue a written order specifying in what respects such act or practice is unfair, unreasonable, or otherwise inconsistent with said sections, and requiring the discontinuance of such act or practice.

(D) No insurer which makes its own filings, nor any rating bureau, shall support its filings by statistics or adopt rate-making recommendations furnished to it by an advisory organization which has not complied with this section or with an order of the superintendent involving such statistics or recommendations issued under division (C) of this section. If the superintendent finds such insurer or rating bureau to be in violation of this division, he may issue an order requiring the discontinuance of such violation.

Effective Date: 10-01-1953



Section 3935.13 - Regulations for joint underwriting or joint reinsurance.

Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall be subject to regulation with respect to such underwriting or reinsurance as provided in this section, subject, with respect to joint underwriting, to sections 3935.01 to 3935.17, inclusive, of the Revised Code, and, with respect to joint reinsurance, to sections 3935.11, 3935.14, 3935.16, and 3935.17 of the Revised Code.

If, after a hearing, the superintendent of insurance finds that any activity or practice of any such group, association, or other organization is unfair, unreasonable, or otherwise inconsistent with sections 3935.01 to 3935.17, inclusive, of the Revised Code, he may issue a written order specifying in what respects such activity or practice is unfair, unreasonable, or otherwise inconsistent with said sections and requiring the discontinuance of such activity or practice.

Effective Date: 10-01-1953



Section 3935.14 - Copy of order of superintendent - appeal from order - procedure.

After the superintendent of insurance makes an order, he shall, not later than the day following the issuance thereof, serve a certified copy of such order upon the parties, together with a statement of the time and method by which an appeal may be perfected. A copy of such order shall be mailed to attorneys of record representing the parties.

Any insurer, advisory organization, or rating bureau, aggrieved by any order or decision of the superintendent made without a hearing, may, within thirty days after notice of the order to the insurer or bureau, make written request to the superintendent for a hearing thereon. The superintendent shall hear such party within twenty days after receipt of such request and shall give not less than ten days' written notice of the time and place of the hearing. Within fifteen days after such hearing the superintendent shall affirm, reverse, or modify his previous action, specifying his reasons therefor. Pending such hearing and decision thereon, the superintendent may suspend or postpone the effective date of his previous action.

The superintendent may postpone or continue any hearing upon the application of any party or upon his own motion.

Where the record of a hearing may be the basis of an appeal to court, a full and complete stenographic record of the hearing shall be made.

All orders of the superintendent issued pursuant to sections 3935.01 to 3935.17, inclusive, of the Revised Code, other than in adopting, amending, or rescinding rules, shall be governed entirely by said sections.

Any party adversely affected by an order of the superintendent issued pursuant to an adjudication may appeal to the court of common pleas of Franklin county.

Any party desiring to appeal shall file a notice of appeal with the superintendent, setting forth the order appealed from and the grounds of his appeal. A copy of such notice of appeal shall also be filed by the appellant with the court. Such notices of appeal shall be filed within fifteen days after the mailing of the notice of the superintendent's order as provided in this section.

The filing of a notice of appeal shall not automatically operate as a suspension of the order of the superintendent. If it appears to the court that an unusual hardship to the appellant will result from the execution of the superintendent's order pending determination of the appeal, the court may grant a suspension and fix its terms.

Within ten days after receipt of notice of appeal from an order in any case in which a hearing is required by sections 3935.01 to 3935.17, inclusive, of the Revised Code, the superintendent shall prepare and certify to the court a complete record of the proceedings in said case. Such record shall be prepared and transcribed, and the expense thereof shall be taxed as a part of the costs on the appeal. The appellant must provide security for costs satisfactory to the court of common pleas. Upon demand by any interested party, the superintendent shall furnish, at the cost of the party requesting same, a copy of the stenographic report of testimony offered and evidence submitted at any hearing and a copy of the complete record.

In the hearing of the appeal the court shall be confined to the record as certified to it by the superintendent, provided that the court may grant a request for the admission of additional evidence when satisfied that such additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the superintendent.

The court shall conduct a hearing on such appeal and shall give preference to all proceedings under sections 3935.01 to 3935.17, inclusive, of the Revised Code, over all other civil cases, irrespective of the position of any such proceedings on the calendar of the court. The hearing in the court of common pleas shall proceed as in the trial of a civil action, and the court shall determine the rights of the parties in accordance with the law applicable to such action. At such hearing counsel may be heard on oral argument, briefs may be submitted, and evidence introduced if the court has granted a request for the presentation of additional evidence.

The court may affirm, reverse, vacate, or modify the order of the superintendent complained of in the appeal, and its order shall be final and conclusive unless reversed, vacated, or modified on appeal.

The court shall certify its judgment to the superintendent or take such other action in connection therewith as may be required to give its judgment effect.

Effective Date: 10-01-1953



Section 3935.15 - [Repealed].

Effective Date: 01-01-1974



Section 3935.16 - General prohibition - suspension of license.

The superintendent of insurance may suspend the license of any rating bureau or insurer which fails to comply with an order of the superintendent within the time limited by such order, or any extension thereof which the superintendent grants. The superintendent shall not suspend the license of any rating bureau or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until such order has been affirmed. The superintendent may determine when a suspension of license becomes effective, and it shall remain in effect for the period fixed by him unless he modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded, or reversed.

No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the superintendent, stating his findings, made after a hearing held upon not less than ten days' written notice to such person or bureau, specifying the alleged violation.

Effective Date: 10-01-1953



Section 3935.17 - Applicability of sections.

Section 3927.05 of the Revised Code is not repealed or affected by sections 3935.01 to 3935.17, inclusive, of the Revised Code, but compliance with sections 3935.01 to 3935.17, inclusive, of the Revised Code, shall not be deemed to be a violation of section 3927.05 of the Revised Code.

Effective Date: 10-01-1953



Section 3935.99 - Penalty.

(A) Whoever violates sections 3935.01 to 3935.17, inclusive, of the Revised Code, shall be fined not less than fifty not more than five hundred dollars.

Effective Date: 10-01-1953






Chapter 3937 - CASUALTY INSURANCE; MOTOR VEHICLE INSURANCE

Section 3937.01 - Regulation of rates for casualty insurance - exceptions.

Sections 3937.01 to 3937.16 of the Revised Code apply to casualty insurance including fidelity, surety, and guaranty bonds, and to all forms of motor vehicle insurance, on risks or operations in this state, except:

(A) Reinsurance, other than joint reinsurance to the extent stated in section 3937.10 of the Revised Code;

(B) Accident and health insurance;

(C) Insurance against loss of or damage to aircraft or against liability, other than employer's liability, arising out of the ownership, maintenance, or use of aircraft;

(D) Insurance against workers' compensation liability;

(E) Insurance of titles to property against loss by reason of defects, encumbrances, or other matters;

(F) The insurance of the correctness of searches for instruments, liens, charges, or other matters affecting title to property.

Effective Date: 01-17-1977



Section 3937.011 - Application of sections.

Sections 3937.01 to 3937.17, inclusive, of the Revised Code apply to subscribers, their attorneys or representatives authorized to exchange reciprocal or interinsurance contracts under sections 3931.01 to 3931.12, inclusive, of the Revised Code.

Effective Date: 11-09-1959



Section 3937.02 - Basic provisions for rate making.

All casualty rates shall be made in accordance with the following:

(A) Due consideration shall be given to:

(1) Past and prospective loss experience within and outside this state;

(2) The experience or judgment, or both, of the insurer or rating organization making the rate;

(3) The experience of other insurers or rating organizations;

(4) Physical hazards;

(5) Catastrophe hazards;

(6) A reasonable margin for underwriting profit and contingencies;

(7) Dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(8) Past and prospective expenses both countrywide and those specially applicable to this state;

(9) All other relevant factors within and outside this state.

(B) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof for which separate expense provisions are applicable.

(C) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

Classifications or modifications of classifications, or any portion or any division thereof, of risks may be predicated upon size, expense, management, individual experience, purpose of insurance, location or dispersion of hazard, or any other reasonable considerations, provided such classifications and modifications apply to all risks under the same or substantially the same circumstances or conditions. Classification rates may also be modified to produce rates for individual or special risks which are not susceptible to measurement by any established standards.

(D) Rates shall not be excessive, inadequate, or unfairly discriminatory.

Except to the extent necessary to comply with division (D) of this section, uniformity among insurers in any matters within the scope of this section is not required.

Sections 3937.01 to 3937.17, inclusive, of the Revised Code do not prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers. No plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers shall be deemed to be a rating plan or system.

Such sections do not abridge or restrict the freedom of contract of insurers, agents, or brokers with reference to the amount of commissions or fees to be paid to such agents or brokers by insurers, and such payments are expressly authorized.

Two or more insurers, not members of or subscribers to a rating organization, may act in concert in the making or use of rates when executing fidelity or surety bonds through cosurety or reinsurance, or when affiliated through common ownership, management, or control.

Effective Date: 10-01-1953



Section 3937.021 - Relevant factors for determining rates.

In determining rates for motor vehicle insurance, an insurer shall not consider the fact that an applicant does not have motor vehicle insurance covering the applicant's motor vehicle at the time of his application for such insurance, unless the insurer has an actuarial justification. An insurer may consider any relevant factor contributing to the cancellation, refusal to renew, or other involuntary termination of motor vehicle insurance coverage previously maintained by the applicant, and may consider any other relevant factors permitted by sections 3937.01 to 3937.17 of the Revised Code.

Effective Date: 10-20-1994



Section 3937.03 - Classifications - rules - rates - rating plan.

(A) Every insurer shall file with the superintendent of insurance every form of a policy, endorsement, rider, manual of classifications, rules, and rates, every rating plan, and every modification of any of them which it proposes to use. Every such filing shall state any proposed effective date and indicate the character and extent of the coverage contemplated. When a filing is not accompanied by the information upon which the insurer supports such filing, and the superintendent does not have sufficient information to determine whether such filing complies with sections 3937.01 to 3937.17 of the Revised Code, he may require such insurer to furnish the information upon which it supports such filing. Any filing may be supported by the experience or judgment of the insurer or rating organization making the filing, the experience of other insurers or rating organizations, or any other factors which the insurer or rating organization considers relevant. A filing and any supporting information shall be open to public inspection after the filing becomes effective.

(B) An insurer may satisfy its obligation to make such filings by becoming a member of, or a subscriber to, a licensed rating organization which makes such filings, and by authorizing the superintendent to accept such filings on its behalf. Sections 3937.01 to 3937.17 of the Revised Code do not require an insurer to become a member of or a subscriber to any rating organization.

(C)

(1) For purposes of this division:

(a) "Commercial insurance" means any commercial casualty or commercial liability insurance except sickness and accident, fidelity and surety, and automobile insurance as defined in section 3937.30 of the Revised Code.

(b) "Personal lines coverage" means any policy of insurance issued to a natural person for personal or family protection, including, but not limited to, personal automobile, homeowner's, tenant's, and personal umbrella liability coverages.

(2) Except as provided in division (C)(3) of this section, each filing shall become effective immediately upon its filing and is deemed to comply with such sections, unless disapproved by the superintendent as provided in this section or section 3937.04 of the Revised Code.

(3) Whenever the superintendent declares by rule pursuant to Chapter 119. of the Revised Code that a degree of competition that will assure that rates are not excessive does not exist in the market for a line of commercial insurance, or that the market is conducted in a manner that may result in inadequate rates or be destructive of competition or detrimental to solvency of insurers, he shall provide that every filing that would result in an increase or decrease of rates for any coverages for that line of commercial insurance shall be subject to this division. Such filing shall be on file for a waiting period of thirty days before it becomes effective, which period may be extended by the superintendent for one additional period not to exceed fifteen days, if he gives written notice within such initial waiting period to the insurer or rating bureau that he needs such additional time for the consideration of such filing. A filing is deemed to comply with sections 3937.04 to 3937.17 of the Revised Code unless disapproved by the superintendent within the waiting period or its extension. Upon written application by such insurer or rating bureau, the superintendent may authorize a filing that he has reviewed to become effective before the expiration of the initial waiting period or its extension. If, during the initial waiting period or extension, the superintendent finds the filing to which sections 3937.04 to 3937.17 of the Revised Code apply does not comply with the sections, he shall disapprove the filing by sending written notice to the person who made the filing, specifying therein the reasons the filing fails to comply with the sections. Upon notice of disapproval, the person who made such a filing may request a hearing pursuant to section 3937.15 of the Revised Code.

(4) In determining whether circumstances exist in a market for a line of commercial insurance as required in division (C)(3) of this section, the superintendent shall consider all relevant structural factors in determining the conditions of the market, including: the number of insurers actively engaged in providing coverage; market shares; changes in market shares; and ease of entry.

(5) This division does not apply to any filings required under Chapter 3937. of the Revised Code for personal lines coverage.

(6) Any rule adopted by the superintendent under this division shall expire one year after its issuance unless rescinded earlier or extended by rule adopted by the superintendent.

(D) A special filing may be made with respect to a surety or guaranty bond required by law, by court or executive order, or by order, rule, or regulation of a public body not covered by a previous filing.

(E) Special filings may be made at any time with respect to any individual or special risks whose size, classification, degree of exposure to loss, previous loss experience, or other relevant factors call for the exercise of sound underwriting judgment in the promulgation of rates appropriate to such individual or special risks. The superintendent may make such examination as he considers advisable to ascertain whether such rates meet the standards set forth in division (D) of section 3937.02 of the Revised Code.

(F) The superintendent may, by written order, suspend or modify the requirement of filing as to any kind of insurance, subdivision, or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used. Such orders shall be made known to insurers and rating organizations affected thereby. The superintendent may make such examination as he considers advisable to ascertain whether any rates affected by such order meet the standards set forth in division (D) of section 3937.02 of the Revised Code.

(G) Upon the written application of the insured, stating his reasons therefor, filed with and approved by the superintendent, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

(H) No insurer shall make or issue a contract or policy except in accordance with filings which are in effect for said insurer as provided in sections 3937.01 to 3937.17 of the Revised Code.

Effective Date: 01-05-1988



Section 3937.04 - Hearing on rates and filings.

(A) If at any time the superintendent of insurance finds that a rate to which sections 3937.01 to 3937.17 of the Revised Code apply does not comply with such sections, he may, after a hearing held upon not less than twenty days' written notice as provided in division (C) of this section, specifying the matters to be considered at the hearing, to every insurer and rating organization that made the rate, issue an order specifying in what respects he finds that the rate fails to comply, and stating when, within a reasonable period thereafter, the rate shall be no longer in effect. Copies of the order shall be sent to such insurer or rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(B) Any person or organization aggrieved with respect to any filing that is in effect may make written application to the superintendent for a hearing thereon, provided the insurer or rating organization that made the filing shall not be authorized to proceed under this division. The application shall specify the grounds to be relied upon by the applicant. If the superintendent finds that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that such grounds otherwise justify holding such a hearing, he shall, within thirty days after receipt of the application, hold a hearing upon not less than ten days' written notice to the applicant and, as provided in division (C) of this section, to every insurer and rating organization that made the filing. If, after the hearing, the superintendent finds that the filing does not comply with sections 3937.01 to 3937.17 of the Revised Code, he shall issue an order specifying in what respects he finds that the filing fails to comply and stating when, within a reasonable period thereafter, the filing shall be no longer effective. Copies of the order shall be sent to the applicant and to every such insurer or rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(C) Every rating organization receiving a notice of hearing or copy of an order under division (A) or (B) of this section shall promptly notify all of its members or subscribers that would be affected by the hearing or order. Notice to a rating organization of a hearing or order shall be deemed notice to its members or subscribers.

Effective Date: 01-05-1988



Section 3937.05 - Application for license as rating organization.

(A) A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this state, may make application to the superintendent of insurance for license as a rating organization for such kinds of insurance or subdivisions thereof as are specified in its application and shall file therewith:

(1) A copy of its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the superintendent or process affecting such rating organization may be served;

(4) A statement of its qualifications as a rating organization.

If the superintendent finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the law, he shall issue a license specifying the kinds of insurance or subdivisions thereof for which the applicant may act as a rating organization.

Every such application shall be granted or denied in whole or in part by the superintendent within sixty days of the date of its filing with him. Licenses issued pursuant to this section shall remain in effect for three years unless sooner suspended or revoked by the superintendent. The fee for said license shall be twenty-five dollars. Licenses issued pursuant to this section may be suspended or revoked by the superintendent, after hearing upon notice, in the event the rating organization ceases to comply with this division of this section.

Every rating organization shall notify the superintendent promptly of every change in its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business; its list of members and subscribers; and the name and address of the resident of this state designated by it upon whom notices or orders of the superintendent or process affecting such rating organization may be served.

(B) Subject to rules and regulations approved by the superintendent as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any kind of insurance or subdivision thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers. Each rating organization shall furnish its rating services without discrimination to its members and subscribers. The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, shall, at the request of any subscriber or any such insurer, be reviewed by the superintendent at a hearing held upon at least ten days' written notice to such rating organization and to such subscriber or insurer. If the superintendent finds that such rule or regulation is unreasonable in its application to subscribers, he shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the superintendent as if the application had been rejected. If the superintendent finds that the insurer has been refused admittance to the rating organization as a subscriber, without justification, he shall order the rating organization to admit the insurer as a subscriber. If he finds that the action of the rating organization was justified, he shall make an order affirming its action.

(C) No rating organization shall adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

(D) Co-operation among rating organizations or among rating organizations and insurers in rate making or in other matters within the scope of sections 3937.01 to 3937.17, inclusive, of the Revised Code, is hereby authorized, provided the filings resulting from such co-operation are subject to such sections which are applicable to filings generally. The superintendent may review such co-operative activities and practices and if, after a hearing, he finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with sections 3937.01 to 3937.17, inclusive, of the Revised Code, he may issue a written order specifying in what respects such activity or practice is unfair, unreasonable, or otherwise inconsistent with such sections, and requiring the discontinuance of such activity or practice.

Effective Date: 10-01-1953



Section 3937.06 - Deviation from filings.

Every member or subscriber to a rating organization shall adhere to the filings made on its behalf by such organization except that any such insurer may file with the superintendent of insurance a uniform percentage decrease or increase to be applied to the premiums produced by the rating system so filed for a kind of insurance [, or] for a class of insurance which is found by the superintendent to be a proper rating unit for the application of such uniform percentage decrease or increase, or for a subdivision of a kind of insurance comprised of a group of manual classifications which is treated as a separate unit for rate making purposes, or for which separate expense provisions are applicable.

When such deviation is filed, it shall become effective immediately and shall be deemed to comply with sections 3937.01 to 3937.17, inclusive, of the Revised Code, unless disapproved by the superintendent as provided in section 3937.04 of the Revised Code. When such filing is not accompanied by the information upon which the insurer supports such deviation and the superintendent does not have sufficient information to determine whether such filing complies with sections 3937.01 to 3937.17, inclusive, of the Revised Code, he may require such insurer to furnish the information upon which it supports such filing. Such information may be of the character provided for in division (A) of section 3937.03 of the Revised Code.

Effective Date: 10-01-1953



Section 3937.07 - Advisory organizations.

Any member of or subscriber to a rating organization may appeal to the superintendent of insurance from the action or decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization and the superintendent shall, after a hearing held upon not less than ten days' written notice to the appellant and to such rating organization, issue an order approving the action or decision of such rating organization or directing it to give further consideration to such proposal. If such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the superintendent may, in the event he finds that such action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with his findings, within a reasonable time after the issuance of such order.

If such appeal is based upon the failure of the rating organization to make a filing on behalf of such member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in division (B) of section 3937.02 of the Revised Code, from the system of expense provisions included in a filing made by the rating organization, the superintendent shall, if he grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding such appeal the superintendent shall apply the standards set forth in division (B) of section 3937.02 of the Revised Code.

Effective Date: 10-01-1953



Section 3937.08 - Rate information furnished insurer upon request - right of review and appeal.

Every rating organization, and every insurer which makes its own rates, shall within a reasonable time after receiving written request therefor, and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate. Every rating organization and every insurer which makes its own rates shall provide, within this state, reasonable means by which any person aggrieved by the application of its rating system may be heard, in person or by his authorized representative, on his written request to review the manner in which such rating system has been applied in connection with the insurance afforded him.

If the rating organization or insurer fails to grant or reject such request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected. Any party affected by the action of such rating organization or such insurer on such request may, within thirty days after written notice of such action, appeal to the superintendent of insurance, who, after a hearing held upon not less than ten days' written notice to the appellant and to such rating organization or insurer, may affirm or reverse such action.

Effective Date: 10-01-1953



Section 3937.09 - Advisory organization - functions - requirements - order of superintendent.

(A) Every group, association, or other organization of insurers, whether located within or outside this state, which assists insurers which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under sections 3937.01 to 3937.17, inclusive, of the Revised Code, shall be known as an advisory organization.

(B) Every advisory organization shall file with the superintendent:

(1) A copy of its constitution, articles of agreement or association or certificate of incorporation, and of its bylaws, rules, and regulations governing its activities;

(2) A list of its members;

(3) The name and address of a resident of this state upon whom notices or orders of the superintendent of insurance or process issued at his direction may be served;

(4) An agreement that the superintendent may examine such advisory organization in accordance with section 3937.11 of the Revised Code.

(C) If, after a hearing, the superintendent finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with sections 3937.01 to 3937.17, inclusive, of the Revised Code, he may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with such sections, and requiring the discontinuance of such act or practice.

(D) No insurer which makes its own filings and no rating organization shall support its filings by statistics or adopt rate making recommendations, furnished to it by an advisory organization which has not complied with this section or with an order of the superintendent involving such statistics or recommendations issued under division (C) of this section. If the superintendent finds such insurer or rating organization in violation of this division of this section, he may issue an order requiring the discontinuance of such violation.

Effective Date: 10-01-1953



Section 3937.10 - Regulations for joint underwriting and joint reinsurance.

(A) Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance is subject to regulation with respect thereto as provided in this section, subject, with respect to joint underwriting, to sections 3937.01 to 3937.17, inclusive, of the Revised Code, and, with respect to joint reinsurance, to sections 3937.11 and 3937.15 to 3937.17, inclusive, of the Revised Code.

(B) If, after a hearing, the superintendent of insurance finds that any activity or practice of any such group, association, or other organization is unfair, unreasonable, or otherwise inconsistent with sections 3937.01 to 3937.17, inclusive, of the Revised Code, he may issue a written order specifying in which respects such activity or practice is unfair, unreasonable, or otherwise inconsistent with such sections and requiring the discontinuance of such activity or practice.

Effective Date: 10-01-1953



Section 3937.11 - Examination of rating organization.

The superintendent of insurance shall, at least once in five years, make an examination of each rating organization licensed in this state as provided in section 3937.05 of the Revised Code. Such superintendent may, as often as he deems it expedient, make an examination of each advisory organization referred to in section 3937.09 of the Revised Code and of each group, association, or other organization referred to in section 3937.10 of the Revised Code. The reasonable costs of any such examination shall be paid by the rating organization, advisory organization, group, association, or other organization examined upon presentation to it of a detailed account of such costs. The officers, manager, agents, and employees of such rating organization, advisory organization, group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any such examination the superintendent may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state.

Effective Date: 10-01-1953



Section 3937.12 - Report of loss experience - interchange of rating plan data.

Subject to sections 119.01 to 119.13, inclusive, of the Revised Code, the superintendent of insurance may promulgate reasonable rules for the reporting by each insurer of its loss experience, in order that such experience of all insurers may be made available, at least annually, to aid him in determining whether rating systems comply with the standards set forth in division (D) of section 3937.02 of the Revised Code. No insurer shall be required to record or report its loss experience in a manner that differs from that which is regularly employed and maintained in the usual course of such insurer's business. The superintendent may designate one or more rating organizations or other agencies to assist him in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the superintendent, to insurers and rating organizations.

In accordance with sections 119.01 to 119.13, inclusive, of the Revised Code, reasonable rules and plans may be promulgated by the superintendent for the interchange of data necessary for the application of rating plans.

The superintendent and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

Effective Date: 10-01-1953



Section 3937.13 - Agreement for apportionment of insurance.

Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but who are unable to procure, such insurance through ordinary methods. Insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the superintendent of insurance.

Effective Date: 10-01-1953



Section 3937.14 - Withholding information or making false statements.

No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the superintendent of insurance, any statistical agency designated by the superintendent, any rating organization, or any insurer, which will affect the rates or premiums chargeable under sections 3937.01 to 3937.17, inclusive, of the Revised Code. Whoever violates this section shall have its license suspended under the procedure set forth in section 3937.16 of the Revised Code.

Effective Date: 10-01-1953



Section 3937.15 - Insurer may request hearing - review of an order or decision of superintendent.

Any insurer or rating organization aggrieved by any order or decision of the superintendent of insurance made without a hearing, may, within thirty days after notice of the order to the insurer or organization, make written request to the superintendent for a hearing thereon. The superintendent shall hear such party within twenty days after receipt of such request and shall not give less than ten days' written notice of the time and place of the hearing. Within fifteen days after such hearing the superintendent shall affirm, reverse, or modify his previous action, and specify his reasons therefor. Pending such hearing and decision the superintendent may suspend or postpone the effective date of his previous action.

Sections 3937.01 to 3937.17, inclusive, of the Revised Code do not require the observance at any hearing of formal rules of pleading or evidence.

Any order or decision of the superintendent, under such sections, is subject to review by the courts of this state and proceedings on review shall be de novo. No order or decision of the superintendent which is submitted for judicial review may become effective until after final action or decision by the court.

Effective Date: 10-01-1953



Section 3937.16 - License may be suspended.

The superintendent of insurance may suspend the license of any rating organization or insurer which fails to comply with an order of the superintendent within the time limited by such order, or any extension thereof which the superintendent may grant.

The superintendent shall not suspend the license of any rating organization or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or if an appeal has been taken, until such order has been affirmed. The superintendent may determine when a suspension of license becomes effective and it shall remain in effect for the period fixed by him, unless he modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded, or reversed.

No penalty shall be imposed and no license shall be suspended or revoked except upon a written order of the superintendent, stating his findings, made after a hearing held upon not less than ten days' written notice to such person or organization specifying the alleged violation.

Effective Date: 10-01-1953



Section 3937.17 - Interpretation.

Sections 3937.01 to 3937.17, inclusive, of the Revised Code shall be liberally interpreted to the end that insurance rates shall not be excessive, inadequate, or unfairly discriminatory, and co-operative action among insurers in rate making and in other matters within the scope of such sections shall be authorized and regulated. Such sections do not prohibit or discourage reasonable competition, or prohibit or encourage uniformity in insurance rates, rating systems, or rating plans or practices.

Effective Date: 10-01-1953



Section 3937.18 - Uninsured and underinsured motorist coverage.

(A) Any policy of insurance delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state that insures against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle, may, but is not required to, include uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages.

Unless otherwise defined in the policy or any endorsement to the policy, "motor vehicle," for purposes of the uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages, means a self-propelled vehicle designed for use and principally used on public roads, including an automobile, truck, semi-tractor, motorcycle, and bus. "Motor vehicle" also includes a motor home, provided the motor home is not stationary and is not being used as a temporary or permanent residence or office. "Motor vehicle" does not include a trolley, streetcar, trailer, railroad engine, railroad car, motorized bicycle, golf cart, off-road recreational vehicle, snowmobile, fork lift, aircraft, watercraft, construction equipment, farm tractor or other vehicle designed and principally used for agricultural purposes, mobile home, vehicle traveling on treads or rails, or any similar vehicle.

(B) For purposes of any uninsured motorist coverage included in a policy of insurance, an "uninsured motorist" is the owner or operator of a motor vehicle if any of the following conditions applies:

(1) There exists no bodily injury liability bond or insurance policy covering the owner's or operator's liability to the insured.

(2) The liability insurer denies coverage to the owner or operator, or is or becomes the subject of insolvency proceedings in any state.

(3) The identity of the owner or operator cannot be determined, but independent corroborative evidence exists to prove that the bodily injury, sickness, disease, or death of the insured was proximately caused by the negligence or intentional actions of the unidentified operator of the motor vehicle. For purposes of division (B)(3) of this section, the testimony of any insured seeking recovery from the insurer shall not constitute independent corroborative evidence, unless the testimony is supported by additional evidence.

(4) The owner or operator has diplomatic immunity.

(5) The owner or operator has immunity under Chapter 2744. of the Revised Code.

An "uninsured motorist" does not include the owner or operator of a motor vehicle that is self-insured within the meaning of the financial responsibility law of the state in which the motor vehicle is registered.

(C) If underinsured motorist coverage is included in a policy of insurance, the underinsured motorist coverage shall provide protection for insureds thereunder for bodily injury, sickness, or disease, including death, suffered by any insured under the policy, where the limits of coverage available for payment to the insured under all bodily injury liability bonds and insurance policies covering persons liable to the insured are less than the limits for the underinsured motorist coverage. Underinsured motorist coverage in this state is not and shall not be excess coverage to other applicable liability coverages, and shall only provide the insured an amount of protection not greater than that which would be available under the insured's uninsured motorist coverage if the person or persons liable to the insured were uninsured at the time of the accident. The policy limits of the underinsured motorist coverage shall be reduced by those amounts available for payment under all applicable bodily injury liability bonds and insurance policies covering persons liable to the insured.

For purposes of underinsured motorist coverage, an "underinsured motorist" does not include the owner or operator of a motor vehicle that has applicable liability coverage in the policy under which the underinsured motorist coverage is provided.

(D) With respect to the uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages included in a policy of insurance, an insured shall be required to prove all elements of the insured's claim that are necessary to recover from the owner or operator of the uninsured or underinsured motor vehicle.

(E) The uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages included in a policy of insurance shall not be subject to an exclusion or reduction in amount because of any workers' compensation benefits payable as a result of the same injury or death.

(F) Any policy of insurance that includes uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages may, without regard to any premiums involved, include terms and conditions that preclude any and all stacking of such coverages, including but not limited to:

(1) Interfamily stacking, which is the aggregating of the limits of such coverages by the same person or two or more persons, whether family members or not, who are not members of the same household;

(2) Intrafamily stacking, which is the aggregating of the limits of such coverages purchased by the same person or two or more family members of the same household.

(G) Any policy of insurance that includes uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages and that provides a limit of coverage for payment of damages for bodily injury, including death, sustained by any one person in any one automobile accident, may, notwithstanding Chapter 2125. of the Revised Code, include terms and conditions to the effect that all claims resulting from or arising out of any one person's bodily injury, including death, shall collectively be subject to the limit of the policy applicable to bodily injury, including death, sustained by one person, and, for the purpose of such policy limit shall constitute a single claim. Any such policy limit shall be enforceable regardless of the number of insureds, claims made, vehicles or premiums shown in the declarations or policy, or vehicles involved in the accident.

(H) Any policy of insurance that includes uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages may include terms and conditions requiring that, so long as the insured has not prejudiced the insurer's subrogation rights, each claim or suit for uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages be made or brought within three years after the date of the accident causing the bodily injury, sickness, disease, or death, or within one year after the liability insurer for the owner or operator of the motor vehicle liable to the insured has become the subject of insolvency proceedings in any state, whichever is later.

(I) Any policy of insurance that includes uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages may, subject to section 3937.46 of the Revised Code, include terms and conditions that preclude coverage for bodily injury or death suffered by an insured under specified circumstances, including but not limited to any of the following circumstances:

(1) While the insured is operating or occupying a motor vehicle owned by, furnished to, or available for the regular use of a named insured, a spouse, or a resident relative of a named insured, if the motor vehicle is not specifically identified in the policy under which a claim is made, or is not a newly acquired or replacement motor vehicle covered under the terms of the policy under which the uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages are provided;

(2) While the insured is operating or occupying a motor vehicle without a reasonable belief that the insured is entitled to do so, provided that under no circumstances will an insured whose license has been suspended, revoked, or never issued, be held to have a reasonable belief that the insured is entitled to operate a motor vehicle;

(3) When the bodily injury or death is caused by a motor vehicle operated by any person who is specifically excluded from coverage for bodily injury liability in the policy under which the uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages are provided;

(4) While any employee, officer, director, partner, trustee, member, executor, administrator, or beneficiary of the named insured, or any relative of any such person, is operating or occupying a motor vehicle, unless the employee, officer, director, partner, trustee, member, executor, administrator, beneficiary, or relative is operating or occupying a motor vehicle for which uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages are provided in the policy;

(5) When the person actually suffering the bodily injury, sickness, disease, or death is not an insured under the policy.

(J) In the event of payment to any person under the uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages, and subject to the terms and conditions of that coverage, the insurer making such payment is entitled, to the extent of the payment, to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of that person against any person or organization legally responsible for the bodily injury or death for which the payment is made, including any amount recoverable from an insurer that is or becomes the subject of insolvency proceedings, through such proceedings or in any other lawful manner. No insurer shall attempt to recover any amount against the insured of an insurer that is or becomes the subject of insolvency proceedings, to the extent of those rights against the insurer that the insured assigns to the paying insurer.

(K) Nothing in this section shall prohibit the inclusion of underinsured motorist coverage in any uninsured motorist coverage included in a policy of insurance.

(L) The superintendent of insurance shall study the market availability of, and competition for, uninsured and underinsured motorist coverages in this state and shall, from time to time, prepare status reports containing the superintendent's findings and any recommendations. The first status report shall be prepared not later than two years after October 31, 2001. To assist in preparing these status reports, the superintendent may require insurers and rating organizations operating in this state to collect pertinent data and to submit that data to the superintendent.

The superintendent shall submit a copy of each status report to the governor, the speaker of the house of representatives, the president of the senate, and the chairpersons of the committees of the general assembly having primary jurisdiction over issues relating to automobile insurance.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 10-31-2001

Related Legislative Provision: See 129th General AssemblyFile No.181,HB 278, §3



Section 3937.181 - Property damage coverage.

(A) No policy of insurance described in division (A) of section 3937.18 of the Revised Code that includes uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages shall be delivered or issued for delivery unless coverage is also made available for damage to, or the destruction of, any motor vehicle specifically identified in the policy, for the protection of those persons insured under the policy who are legally entitled to recover for the damage to or destruction of any motor vehicle specifically identified in the policy from the owner or operator of an uninsured motor vehicle.

(B) The coverage made available under this section need not exceed the lesser of seventy-five hundred dollars or the amount otherwise available from the policy for damages to, or the destruction of, the motor vehicle. The coverage shall be subject to a maximum two-hundred-fifty-dollar deductible. The losses recoverable under this section shall be limited to recovery for that destruction of or damage to the motor vehicle specifically identified in the policy directly caused by an uninsured motor vehicle whose owner or operator has been identified.

(C) If an insured has a policy containing collision coverage covering damages caused by an uninsured motor vehicle, the insured's insurer need not make coverage available under this section.

(D) An insurer making payments to an insured under the coverage offered under division (A) of this section shall be entitled, to the extent of those payments and subject to the terms and conditions of the coverage, to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery by the insured against the person or organization legally responsible for the injury or destruction of the property, including any amounts recoverable from an insurer that is or becomes the subject of insolvency proceedings, through such proceedings or in any other lawful manner. No insurer shall attempt to recover any amount from the insured of an insurer that is or becomes the subject of insolvency proceedings, to the extent of those rights against the insurer that the insured assigns to the paying insurer.

Effective Date: 10-31-2001



Section 3937.182 - Punitive or exemplary damages.

(A) As used in this section, "policy" includes an endorsement.

(B) No policy of automobile or motor vehicle insurance that is covered by sections 3937.01 to 3937.17 of the Revised Code, including, but not limited to, the uninsured motorist coverage, underinsured motorist coverage, or both uninsured and underinsured motorist coverages included in such a policy as authorized by section 3937.18 of the Revised Code, and that is issued by an insurance company licensed to do business in this state, and no other policy of casualty or liability insurance that is covered by sections 3937.01 to 3937.17 of the Revised Code and that is so issued, shall provide coverage for judgments or claims against an insured for punitive or exemplary damages.

(C) This section applies only to policies of automobile, motor vehicle, or other casualty or liability insurance as described in division (B) of this section that are issued or renewed on or after the effective date of this section.

Effective Date: 10-31-2001



Section 3937.21 - Insurance company - obligation to defend.

No insurance company issuing a policy of automobile or motor vehicle liability insurance shall be relieved of its contractual obligation to defend its insured against any claim on the basis of coverage for such claim being provided by any other policy, unless the insurer of such other policy has assumed and is performing the obligation to provide such defense. If the company pays to or on behalf of the insured any amount later determined to be due from another insurer it shall be subrogated to all rights of the insured against such insurer.

Any disputes between insurers regarding the obligation to defend shall be settled without expense to the insured by agreement between the insurers involved or, if they fail to agree, by arbitration or a declaratory judgment proceeding.

Effective Date: 09-07-1970



Section 3937.22 - Prohibiting increase in cost when insured not at fault.

No insurer shall increase the cost of a private passenger automobile insurance policy based on the insured's involvement in a single motor vehicle accident during the policy period when both of the following apply:

(A) The insured's action is not a proximate cause of any loss, damage, injury, or death arising out of the accident;

(B) The insured has not been convicted of, pleaded guilty to, or pleaded no contest to, a violation of law as a result of the accident.

Effective Date: 10-20-1994



Section 3937.23 - Prohibiting increase in cost when insured not at fault involved in accident with uninsured motorist.

No insurer shall increase the cost of a private passenger automobile insurance policy based on the insured's involvement in a motor vehicle accident with an uninsured or underinsured motorist, when both of the following apply:

(A) The insured's action is not a proximate cause of any loss, damage, injury, or death arising out of the accident;

(B) The insured has not been convicted of, pleaded guilty to, or pleaded no contest to, a violation of law as a result of the accident.

Effective Date: 10-20-1994



Section 3937.25 - Grounds for cancellation.

(A) As used in sections 3937.25 to 3937.29 of the Revised Code, "medical malpractice insurance" means insurance coverage against the legal liability of the insured for loss, damage, or expense arising from a medical, optometric, or chiropractic claim, as those claims are defined in section 2305.113 of the Revised Code.

(B) After a policy of commercial property insurance, commercial fire insurance, or commercial casualty insurance other than fidelity or surety bonds, medical malpractice insurance, and automobile insurance as defined in section 3937.30 of the Revised Code, has been in effect for more than ninety days, a notice of cancellation for such policy shall not be issued by any licensed insurer unless it is based on one of the following grounds:

(1) Nonpayment of premium;

(2) Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims submitted thereunder;

(3) Discovery of a moral hazard or willful or reckless acts or omissions on the part of the named insured that increase any hazard insured against;

(4) The occurrence of a change in the individual risk which substantially increases any hazard insured against after insurance coverage has been issued or renewed, except to the extent the insurer reasonably should have foreseen the change or contemplated the risk in writing the contract;

(5) Loss of applicable reinsurance or a substantial decrease in applicable reinsurance, if the superintendent has determined that reasonable efforts have been made to prevent the loss of, or substantial decrease in, the applicable reinsurance, or to obtain replacement coverage;

(6) Failure of an insured to correct material violations of safety codes or to comply with reasonable written loss control recommendations;

(7) A determination by the superintendent of insurance that the continuation of the policy would create a condition that would be hazardous to the policyholders or the public.

(C) The notice of cancellation required by this section must be in writing, be mailed to the insured at the insured's last known address, and contain all of the following:

(1) The policy number;

(2) The date of the notice;

(3) The effective date of the cancellation;

(4) An explanation of the reason for cancellation.

Such notice of cancellation also shall be mailed to the insured's agent.

(D) Except for nonpayment of premium, the effective date of cancellation must be no less than thirty days from the date of mailing the notice. When cancellation is for nonpayment of premium, the effective date of cancellation must be no less than ten days from the date of mailing the notice.

(E) Nothing in division (B) of this section shall be construed to prevent an insurer from writing a policy of commercial property insurance, commercial fire insurance, or commercial casualty insurance other than medical malpractice insurance and automobile insurance as defined in section 3937.30 of the Revised Code for a period greater than one year and providing in such policy that the insurer may issue a notice of cancellation of such policy at least thirty days prior to an anniversary of such policy, with the effective date of cancellation being that anniversary.

The superintendent may prescribe that adequate disclosure be made to the insured when a policy is issued for a term of more than one year.

(F) There is no liability on the part of, and no cause of action of any nature arises against, the superintendent of insurance, any insurer, or any person furnishing information requested by the superintendent, an insurer, the agent, employee, attorney, or other authorized representative of any such persons, for any oral or written statement made to supply information relevant to a determination on cancellation of any policy of commercial property insurance, commercial fire insurance, or commercial casualty insurance other than fidelity or surety bonds, medical malpractice insurance, and automobile insurance as defined in section 3937.30 of the Revised Code, or in connection with advising an insured or an insured's attorney of the reasons for a cancellation of such insurance, or in connection with any administrative or judicial proceeding arising out of or related to such cancellation.

Effective Date: 01-05-1988; 09-13-2004



Section 3937.26 - Notice of nonrenewal of policy - contents.

(A) An insurer may refuse to renew a policy of commercial property insurance, commercial fire insurance, or commercial casualty insurance other than fidelity or surety bonds, medical malpractice insurance, and automobile insurance as defined in section 3937.30 of the Revised Code, by mailing to the insured, at the insured's last known address, at least thirty days prior to the date of the expiration date of the policy, a notice of the insurer's intention not to renew the policy.

Such notice shall contain all of the following:

(1) The policy number;

(2) The date of the notice;

(3) The expiration date of the policy.

Such notice of nonrenewal also shall be mailed to the insured's agent.

(B) If the notice of nonrenewal is mailed less than thirty days before the expiration date of the policy, the insured's coverage then in effect remains in effect until thirty days after the date of mailing the notice, unless the insured notifies the insurer in writing that the insured accepts the nonrenewal as stated. The insurer shall notify the insured of the amount of the premium for the time after the expiration date that the coverage may remain in effect, and the insured shall pay such premium unless the insured accepts the stated nonrenewal. The premium must be calculated using the rates originally applicable to the insured's coverage then in effect.

Effective Date: 01-05-1988; 09-13-2004



Section 3937.27 - Renewal conditioned upon substantial increase in premium - notice.

(A) An insurer who intends to condition renewal of a policy of commercial property insurance, commercial fire insurance, or commercial casualty insurance other than fidelity and surety bonds, medical malpractice insurance, and automobile insurance as defined in section 3937.30 of the Revised Code, upon a substantial increase in premium shall mail a notice of such intention to the agent of record and to the insured, at the insured's last known address, at least thirty days prior to the expiration date of the policy.

(B) If the notice is mailed less than thirty days before the expiration date of the policy, the insured's coverage then in effect remains in effect until thirty days after the date of mailing the notice. The insurer shall notify the insured of the amount of the premium for the time after the expiration date that the existing coverage may remain in effect, and the insured shall pay such premium unless the insured notifies the insurer in writing that the insured does not want the coverage then in effect to be extended past the expiration date. The premium must be calculated using the rates originally applicable to the insured's coverage then in effect.

If the insured accepts the increased premium, such change is effective immediately following the expiration of the insured's coverage then in effect.

Effective Date: 01-05-1988; 09-13-2004



Section 3937.28 - Contents of cancellation notice.

(A) A notice of cancellation of a policy of medical malpractice insurance shall not be issued by any licensed insurer unless it is based on one of the following grounds:

(1) Nonpayment of premium;

(2) Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims submitted thereunder;

(3) Discovery of a moral hazard or willful or reckless acts or omissions on the part of the named insured that increase any hazard insured against;

(4) The occurrence of a change in the individual risk that substantially increases any hazard insured against after insurance coverage has been issued or renewed, except to the extent the insurer reasonably should have foreseen the change or contemplated the risk in writing the contract;

(5) Loss of applicable reinsurance or a substantial decrease in applicable reinsurance, if the superintendent of insurance has determined that reasonable efforts have been made to prevent the loss of, or substantial decrease in, the applicable reinsurance, or to obtain replacement coverage;

(6) Failure of an insured to correct material violations of safety codes or to comply with reasonable written loss control recommendations;

(7) A determination by the superintendent that the continuation of the policy would create a condition that would be hazardous to the policyholders or the public.

(B) The notice of cancellation required by this section shall be in writing, be mailed both to the insured at the insured's last known address and to the insured's agent, and contain all of the following:

(1) The policy number;

(2) The date of the notice;

(3) The effective date of the cancellation;

(4) An explanation of the grounds for cancellation.

(C) Except when cancellation is for nonpayment of premium, the effective date of cancellation shall be not less than sixty days from the date of mailing the notice. When cancellation is for nonpayment of premium, the effective date of cancellation shall be not less than ten days from the date of mailing the notice.

(D) Nothing in division (A) of this section shall be construed to prevent an insurer from writing a policy of medical malpractice insurance for a period greater than one year and providing in such policy that the insurer may issue a notice of cancellation of such policy at least sixty days prior to an anniversary of such policy, with the effective date of cancellation being that anniversary.

The superintendent may prescribe that adequate disclosure be made to the insured when a policy is issued for a term of more than one year.

(E) There is no liability on the part of, and no cause of action of any nature arises against, the superintendent, any insurer, or any person furnishing information requested by the superintendent or an insurer, or the agent, employee, attorney or other authorized representative of any such persons, for any oral or written statement made to supply information relevant to a determination on cancellation of any policy of medical malpractice insurance, or in connection with advising an insured or the insured's attorney of the grounds for a cancellation of such insurance, or in connection with any administrative or judicial proceeding arising out of or related to such cancellation.

Effective Date: 09-13-2004



Section 3937.29 - Notice of intent to terminate all policies.

(A) An insurer that intends to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance that it has issued to any class, type, or specialty of practitioner, or that intends to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance in a specific geographic area, which may include the state as a whole, shall file written notice of its intended action with the superintendent of insurance. These actions by an insurer are not effective unless the written notice is filed with the superintendent within the following time frames:

(1) At least one hundred eighty days prior to the insurer acting to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance that the insurer has issued in this state;

(2) At least one hundred twenty days prior to the insurer acting to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance for a specific class, type, or specialty of practitioner or in a specific geographic area other than this state as a whole.

Written notice also shall be filed with the superintendent at least one hundred twenty days prior to the insurer making changes in its underwriting guidelines, if the effect of the changes will be to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance for a specific class, type, or specialty of practitioner or in a specific geographic area other than this state as a whole.

(B) The written notice filed with the superintendent under division (A) of this section shall contain all of the following information:

(1) The date of the notice;

(2) The number of insureds with policies that will be cancelled, terminated, or not renewed;

(3) The date that the insurer intends to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance that the insurer has issued to any class, type, or specialty of practitioner, or that the insurer intends to cancel, terminate, or otherwise not renew all policies of medical malpractice insurance in a specific geographic area, including the state as a whole;

(4) The specific geographic area, if any;

(5) Any other information required by the superintendent.

(C) An insurer that intends to condition renewal of a policy of medical malpractice insurance upon an increase in premium shall mail a notice of the insurer's intention to the agent of record and to the insured at the insured's last known address at least sixty days prior to the expiration date of the policy.

(D) An insurer may refuse to renew a policy of medical malpractice insurance by mailing a notice of the insurer's intention to the agent of record and to the insured at the insured's last known address at least sixty days prior to the expiration date of the policy. The notice mailed under this division shall contain all of the following information:

(1) The policy number;

(2) The date of the notice;

(3) The expiration date of the policy;

(4) An explanation of the grounds for nonrenewal.

(E) If the notice required by divisions (C) and (D) of this section is mailed less than sixty days before the expiration date of the policy, the insured's coverage then in effect remains in effect until sixty days after the date of mailing the notice unless either of the following is true:

(1) In the case of a premium increase, the insured accepts the increased premium. The change is then effective immediately following the expiration of the insured's coverage then in effect.

(2) In the case of nonrenewal, the insured notifies the insurer in writing that the insured accepts the nonrenewal as stated.

(F) If the insured's coverage is extended beyond the original expiration date of the policy as provided by division (E) of this section, the premium for the time after the original expiration date must be calculated using the rates originally applicable to the insured's coverage then in effect. The insurer shall notify the insured of the amount of the premium for the time after the expiration of the insured's coverage then in effect. The insured shall pay the premium unless either of the following is true:

(1) In the case of a premium increase, the insured notifies the insurer in writing that the insured does not want the coverage then in effect to be extended past the expiration date.

(2) In the case of nonrenewal, the insured notifies the insurer in writing that the insured accepts the nonrenewal as stated.

Effective Date: 09-13-2004



Section 3937.30 - Automobile insurance policy defined.

(A) As used in sections 3937.30 to 3937.39 of the Revised Code, "automobile insurance policy" means an insurance policy delivered or issued in this state or covering a motor vehicle required to be registered in this state which:

(1) Provides automobile bodily injury or property damage liability, or related coverage, or any combination thereof;

(2) Insures as named insured, any of the following:

(a) Any one person;

(b) A husband and wife resident in the same household;

(c) Either a husband or a wife who reside in the same household if an endorsement on the policy excludes the other spouse from coverage under the policy and the spouse excluded signs the endorsement. Nothing in division (A)(2)(c) of this section shall prevent the issuance of separate policies to each spouse or affect the compliance of the policy with Chapter 4509. of the Revised Code as to the named insured or any additional insured.

(3) Does not cover garage, automobile sales agency, repair shop, service station, or public parking operation hazards;

(4) Is not issued under an assigned risk plan pursuant to section 4509.70 of the Revised Code.

(B) For purposes of this section, "motor vehicle," means a self-propelled vehicle designed for and principally used on public roads, including an automobile, truck, motorcycle, and a motor home, provided the motor home is not stationary and is not being used as a temporary or permanent residence or office. "Motor vehicle" does not include a trailer, motorized bicycle, golf cart, off-road recreational vehicle, snowmobile, watercraft, construction equipment, farm tractor or other vehicle designed and principally used for agricultural purposes, mobile home, vehicle traveling on treads or rails, or any similar vehicle.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 10-06-1980



Section 3937.31 - [Effective Until 9/22/2013] Policy period or guaranteed renewable successive policy periods.

(A) Every automobile insurance policy shall be issued for a period of not less than two years or guaranteed renewable for successive policy periods totaling not less than two years. Where renewal is mandatory, "cancellation," as used in sections 3937.30 to 3937.39 of the Revised Code, includes refusal to renew a policy with at least the coverages, included insureds, and policy limits provided at the end of the next preceding policy period. No insurer may cancel any such policy except pursuant to the terms of the policy, and in accordance with sections 3937.30 to 3937.39 of the Revised Code, and for one or more of the following reasons:

(1) Misrepresentation by the insured to the insurer of any material fact in the procurement or renewal of the insurance or in the submission of claims thereunder;

(2) Loss of driving privileges through suspension or expiration of the driver's or commercial driver's license of the named insured or any member of the named insured's family covered as a driver; provided that the insurer shall continue the policy in effect but exclude by endorsement all coverage as to the person whose driver's license has been suspended or has expired, if the person is other than the named insured or the principal operator;

(3) Nonpayment of premium, which means failure of the named insured to discharge when due any of the named insured's obligations in connection with the payment of premiums on a policy, or any installment of such premiums, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit;

(4) The place of residence of the insured or the state of registration or license of the insured automobile is changed to a state or country in which the insurer is not authorized to write automobile coverage.

This section does not apply in the case of a cancellation if the insurer has indicated its willingness to issue a new policy within the same insurer or within another insurer under the same ownership or management as that of the insurer that has issued the cancellation.

(B) Sections 3937.30 to 3937.39 of the Revised Code do not prohibit:

(1) Changes in coverage or policy limits, cancellation, or nonrenewal for any reason at the request or with the consent of the insured;

(2) Lawful surcharges, adjustments, or other changes in premium;

(3) Policy modification to all policies issued to a classification of risk which do not effect a withdrawal or reduction in the initial coverage or policy limits;

(4) An insurer's refusing for any reason to renew a policy upon its expiration at the end of any mandatory period, provided such nonrenewal complies with the procedure set forth in section 3937.34 of the Revised Code.

(C) Sections 3937.30 to 3937.39 of the Revised Code do not apply to any policy or coverage that has been in effect less than ninety days at the time notice of cancellation is mailed by the insurer, unless it is a renewal policy.

(D) Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation that existed before the effective date of such renewal.

(E) Nothing in this section prohibits an insurer from incorporating into a policy any changes that are permitted or required by this section or other sections of the Revised Code at the beginning of any policy period within the two-year period set forth in division (A) of this section.

Effective Date: 01-01-2004

This section is set out twice. See also §3937.312, as amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 9/22/2013.



Section 3937.31 - [Effective 9/22/2013] Policy period or guaranteed renewable successive policy periods.

(A) Every automobile insurance policy shall be issued for a period of not less than one year or guaranteed renewable for successive policy periods totaling not less than one year. Where renewal is mandatory, "cancellation," as used in sections 3937.30 to 3937.39 of the Revised Code, includes refusal to renew a policy with at least the coverages, included insureds, and policy limits provided at the end of the next preceding policy period. No insurer may cancel any automobile insurance policy except pursuant to the terms of the policy, and in accordance with sections 3937.30 to 3937.39 of the Revised Code, and for one or more of the following reasons:

(1) Fraud, concealment, or misrepresentation by the insured to the insurer of any material fact in the procurement or renewal of the insurance or in the submission of claims thereunder;

(2) Loss of driving privileges through suspension, revocation, or expiration of the driver's or commercial driver's license of the named insured or any member of the named insured's family covered as a driver; provided that the insurer shall continue the policy in effect but exclude by endorsement all coverage as to the person whose driver's license has been suspended, revoked, or has expired, if the person is other than the named insured or the principal operator;

(3) Nonpayment of premium, which means failure of the named insured to discharge when due any of the named insured's obligations in connection with the payment of premiums on a policy, or any installment of such premiums, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit;

(4) The place of residence of the insured or the state of registration or license of the insured automobile is changed to a state or country in which the insurer is not authorized to write automobile coverage.

This section does not apply in the case of a cancellation if the insurer has indicated its willingness to issue a new policy within the same insurer or within another insurer under the same ownership or management as that of the insurer that has issued the cancellation.

(B) Sections 3937.30 to 3937.39 of the Revised Code do not prohibit:

(1) Changes in coverage or policy limits, cancellation, or nonrenewal for any reason at the request or with the consent of the insured;

(2) Lawful surcharges, adjustments, or other changes in premium;

(3) Policy modification to all policies issued to a classification of risk which do not effect a withdrawal or reduction in the initial coverage or policy limits;

(4) An insurer's refusing for any reason to renew a policy upon its expiration at the end of any mandatory period, provided such nonrenewal complies with the procedure set forth in section 3937.34 of the Revised Code.

(C) Sections 3937.30 to 3937.39 of the Revised Code do not apply to any policy or coverage that has been in effect less than ninety days at the time notice of cancellation is mailed by the insurer, unless it is a renewal policy.

(D) Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation that existed before the effective date of such renewal.

(E) Nothing in this section prohibits an insurer from incorporating into a policy any changes that are permitted or required by this section or other sections of the Revised Code at the beginning of any policy period within the one-year period set forth in division (A) of this section.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 9/22/2013.

Effective Date: 01-01-2004

This section is set out twice. See also §3937.311, effective until 9/22/2013.



Section 3937.32 - Notice of cancellation.

No cancellation of an automobile insurance policy is effective, unless it is pursuant to written notice to the insured of cancellation. Such notice shall contain:

(A) The policy number;

(B) The date of the notice;

(C) The effective date of cancellation of the policy, which shall not be earlier than thirty days following the date of the notice;

(D) An explanation of the reason for cancellation and the information upon which it is based, or a statement that such explanation will be furnished to the insured in writing within five days after receipt of the insured's written request therefor to the insurer;

(E) Where cancellation is for nonpayment of premium at least ten days notice from the date of mailing of cancellation accompanied by the reason therefor shall be given;

(F) A statement that if there is cause to believe such cancellation is based on erroneous information, or is contrary to law or the terms of the policy, the insured is entitled to have the matter reviewed by the superintendent of insurance, upon written application to the superintendent made not later than the effective date of cancellation of the policy.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 01-01-1970



Section 3937.33 - Cancellation procedure.

An insurer may cancel an automobile insurance policy at such time prior to its expiration for such reasons as may be permitted by section 3937.31 of the Revised Code, by mailing to the insured, at the insured's last known address appearing on the insurer's records, a notice of cancellation pursuant to section 3937.32 of the Revised Code. If such notice of cancellation, for a reason other than nonpayment of premium, does not contain an explanation of the reason for cancellation and the information upon which it is based, the insurer shall, within five days after receipt of the written request therefor by the insured, furnish explanation to the insured in writing. Prior to the effective date of cancellation, the insurer shall refund to the insured any premium and other sums which may be due the insured.

Upon compliance by the insurer with all requirements of this section, such automobile insurance policy is cancelled on the effective date stated in the notice of cancellation, except as otherwise provided in section 3937.35 of the Revised Code. In the event of the insurer's failure to comply with any requirement of this section, such cancellation shall be ineffective and the policy shall continue in force until such time as it is cancelled or otherwise terminated pursuant to law and the terms of the policy.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 01-01-1970



Section 3937.34 - Notice of nonrenewal of policy - contents.

An insurer may refuse to renew an automobile insurance policy by mailing to the insured, at the insured's last known address appearing on the insurer's records, and at least thirty days prior to the date of expiration of the policy, a notice of the insurer's intention not to renew the policy. Such notice shall contain:

(A) The policy number;

(B) The date of the notice;

(C) The effective date of expiration;

(D) An explanation of the reason for nonrenewal and the information upon which it is based, or a statement that such explanation will be furnished to the insured in writing within five days after receipt of the insured's written request therefor to the insurer.

Upon compliance by the insurer with all requirements of this section, such automobile insurance policy expires on the expiration date stated in the policy and notice of intention not to renew.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 01-01-1970



Section 3937.35 - Cancellation review by superintendent of insurance.

Upon receipt of a notice of cancellation given pursuant to section 3937.33 of the Revised Code at any time prior to the effective date of cancellation of an automobile insurance policy, the insured may apply in writing to the superintendent of insurance for review of such cancellation. If the superintendent finds that there is cause to believe that such cancellation is based on erroneous information, or is contrary to law or the terms of the policy, the superintendent shall determine whether such cancellation is effective and shall give written notice of such finding to the insured and the insurer .

If the superintendent finds that such cancellation is in accordance with law and the terms of the policy, the superintendent shall issue a written finding approving such cancellation in such case.

If, upon review, the superintendent finds that such cancellation is contrary to law or the terms of the policy, the superintendent shall issue a written finding disapproving the cancellation and stating in what particulars the same is improper. In such case, the policy continues in force as provided in section 3937.33 of the Revised Code if the insured tenders to the insurer within ten days any premium refund made by the insurer.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 01-01-1970



Section 3937.36 - Immunity.

There is no liability on the part of, and no cause of action of any nature shall arise against, the superintendent of insurance, any insurer, or any person furnishing information requested by the superintendent, an insurer, the agent, employee, attorney, or other authorized representative of any such persons, for any oral or written statement made to supply information relevant to a determination on cancellation or nonrenewal of any automobile insurance policy, or in connection with advising an insured or his attorney of the reasons for refusal to write any such insurance, for a cancellation or nonrenewal, or in connection with any administrative or judicial proceeding arising out of or related to such cancellation or nonrenewal.

Effective Date: 01-01-1970



Section 3937.37 - Prohibiting requirement of disclosure.

No insurer on its application for an automobile insurance policy shall require the applicant to disclose any refusal or cancellation of automobile insurance other than a cancellation in accord with section 3937.31 of the Revised Code, and according to the procedure required in sections 3937.32 and 3937.33 of the Revised Code.

Effective Date: 01-01-1970



Section 3937.38 - Prohibiting failure to renew because of age.

No insurer shall fail to renew an automobile insurance policy solely because of the age attained by the insured.

Effective Date: 01-01-1970



Section 3937.39 - Prohibiting discrimination.

No insurer shall cancel, or refuse to write or renew, any automobile insurance policy solely on the basis of national origin, creed, or race of the insured or applicant.

Effective Date: 01-01-1970



Section 3937.41 - Prohibiting consideration of work-related accidents.

(A) As used in this section:

(1) "Ambulance" has the same meaning as in section 4765.01 of the Revised Code and also includes private ambulance companies under contract to a municipal corporation, township, or county.

(2) "Emergency vehicle" means any of the following:

(a) Any vehicle, as defined in section 4511.01 of the Revised Code, that is an emergency vehicle of a municipal, township, or county department or public utility corporation and that is identified as such as required by law, the director of public safety, or local authorities;

(b) Any motor vehicle, as defined in section 4511.01 of the Revised Code, when commandeered by a police officer;

(c) Any vehicle, as defined in section 4511.01 of the Revised Code, that is an emergency vehicle of a qualified nonprofit corporation police department established pursuant to section 1702.80 of the Revised Code and that is identified as an emergency vehicle;

(d) Any vehicle, as defined in section 4511.01 of the Revised Code, that is an emergency vehicle of a proprietary police department or security department of a hospital operated by a public hospital agency or a nonprofit hospital agency that employs police officers under section 4973.17 of the Revised Code, and that is identified as an emergency vehicle.

(3) "Firefighter" means any regular, paid, member of a lawfully constituted fire department of a municipal corporation or township.

(4) "Law enforcement officer" means any of the following:

(a) A sheriff, deputy sheriff, constable, marshal, deputy marshal, municipal police officer, police officer of a township or joint police district, state highway patrol trooper, or member of a police force employed by a metropolitan housing authority under division (D) of section 3735.31 of the Revised Code;

(b) A police officer employed by a qualified nonprofit police department pursuant to section 1702.80 of the Revised Code, or police officer employed by a proprietary police department or security department of a hospital operated by a public hospital agency or nonprofit hospital agency pursuant to section 4973.17 of the Revised Code;

(c) An officer, agent, or employee of the state or any of its agencies, instrumentalities, or political subdivisions, upon whom, by statute, a duty to conserve the peace or to enforce all or certain laws is imposed and the authority to arrest violators is conferred, within the limits of that statutory duty and authority;

(d) A veterans' home police officer appointed under section 5907.02 of the Revised Code;

(e) A member of a police force employed by a regional transit authority under division (Y) of section 306.35 of the Revised Code.

(5) "Motor vehicle accident" means any accident involving a motor vehicle which results in bodily injury to any person, or damage to the property of any person.

(6) "Investigator" means an investigator of the bureau of criminal identification and investigation as defined in section 2903.11 of the Revised Code.

(B) No insurer shall consider the circumstance that an applicant or policyholder has been involved in a motor vehicle accident while in the pursuit of the applicant's or policyholder's official duties as a law enforcement officer, firefighter, investigator, or operator of an emergency vehicle or ambulance, while operating a vehicle engaged in mowing or snow and ice removal as a county, township, or department of transportation employee, or while operating a vehicle while engaged in the pursuit of the applicant's or policyholder's official duties as a member of the motor carrier enforcement unit of the state highway patrol under section 5503.34 of the Revised Code, as a basis for doing either of the following:

(1) Refusing to issue or deliver a policy of insurance upon a private automobile, or increasing the rate to be charged for such a policy;

(2) Increasing the premium rate, canceling, or failing to renew an existing policy of insurance upon a private automobile.

(C) Any applicant or policyholder affected by an action of an insurer in violation of this section may appeal to the superintendent of insurance. After a hearing held upon not less than ten days' notice to the applicant or policyholder and to the insurer and if the superintendent determines that the insurer has violated this section, the superintendent may direct the issuance of a policy, decrease the premium rate on a policy, or reinstate insurance coverage.

(D) The employer of the law enforcement officer, firefighter, investigator, or operator of an emergency vehicle or ambulance, operator of a vehicle engaged in mowing or snow and ice removal, or operator of a vehicle who is a member of the motor carrier enforcement unit, except as otherwise provided in division (F) of this section, shall certify to the state highway patrol or law enforcement agency that investigates the accident whether the officer, firefighter, investigator, or operator of an emergency vehicle or ambulance, operator of a vehicle engaged in mowing or snow and ice removal, or operator of a vehicle who is a member of the motor carrier enforcement unit, was engaged in the performance of the person's official duties as such employee at the time of the accident. The employer shall designate an official authorized to make the certifications. The state highway patrol or law enforcement agency shall include the certification in any report of the accident forwarded to the department of public safety pursuant to sections 5502.11 and 5502.12 of the Revised Code and shall forward the certification to the department if received after the report of the accident has been forwarded to the department. The registrar of motor vehicles shall not include an accident in a certified abstract of information under division (A) of section 4509.05 of the Revised Code, if the person involved has been so certified as having been engaged in the performance of the person's official duties at the time of the accident.

(E) Division (B) of this section does not apply to an insurer whose policy covers the motor vehicle at the time the motor vehicle is involved in an accident described in division (B) of this section.

(F) Division (B) of this section does not apply if an applicant or policyholder, on the basis of the applicant's or policyholder's involvement in an accident described in that division, is convicted of or pleads guilty or no contest to a violation of section 4511.19 of the Revised Code or a municipal OVI ordinance as defined in section 4511.181 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-29-1998; 09-16-2004; 08-17-2006



Section 3937.42 - Cooperation in investigating fraudulent claims.

(A) The chief or head law enforcement officer of any federal, state, or local law enforcement agency or a prosecuting attorney of any county may request any insurance company, or agent authorized by the company to act on its behalf, that has investigated or is investigating a claim involving motor vehicle insurance or vessel insurance to release any information in its possession relevant to the claim. The company or agent shall release the information that is requested in writing by the law enforcement officer.

(B) If an insurance company, or agent authorized by the company to act on its behalf, has reason to suspect that a loss involving a motor vehicle or vessel that is insured by the company is part of a fraudulent scheme to obtain control of insurance proceeds, the company or agent shall notify a law enforcement officer or a prosecuting attorney of any county having jurisdiction over the alleged fraud.

(C) An insurance company, or agent authorized by the company to act on its behalf, shall release any information requested in writing pursuant to division (A) of this section and cooperate with the officer or a prosecuting attorney of any county authorized to request the information. The company or agent shall take such action as may be reasonably requested of it by the officer or a prosecuting attorney of any county and shall permit any other person ordered by a court to inspect any information that is specifically requested by the court.

The information that may be requested pursuant to this section may include, but is not limited to, the following:

(1) Any insurance policy relevant to the claim under investigation and any application for such a policy;

(2) Policy premium payment records;

(3) History of previous claims involving a motor vehicle or vessel made by the insured;

(4) Material relating to the investigation of the claim, including statements of any person, proof of loss, and any other relevant evidence.

(D) If the law enforcement officer or a prosecuting attorney of any county mentioned in division (A) of this section has received information pursuant to this section from an insurance company, or agent authorized by the company to act on its behalf, the officer or a prosecuting attorney of any county may release to, and share with, the insurance company or agent any information in the officer's or prosecuting attorney's possession relative to the claim, upon the written request of the insurance company or agent.

(E) In the absence of fraud, recklessness, or malice, no insurance company, or agent authorized by the company to act on its behalf, is liable for damages in any civil action, including any action brought pursuant to section 1347.10 of the Revised Code for any oral or written statement made or any other action taken that is necessary to supply information required pursuant to this section.

(F) Except as otherwise provided in division (D) of this section, any officer or a prosecuting attorney of any county receiving any information furnished pursuant to this section shall hold the information in confidence and shall not disclose it to anyone except other law enforcement officers or agencies until its release is required pursuant to a criminal or civil proceeding.

(G) Any officer or a prosecuting attorney of any county referred to in division (A) of this section may testify as to any information in the officer's or prosecuting attorney's possession regarding the claim referred to in that division in any civil action in which any person seeks recovery under a policy against an insurance company.

(H) As used in this section:

(1) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(2) "Vessel" has the same meaning as in section 1547.01 of the Revised Code.

(I)

(1) No person shall purposely refuse to release any information requested pursuant to this section by an officer or a prosecuting attorney of any county authorized by division (A) of this section to request the information.

(2) No person shall purposely refuse to notify an appropriate law enforcement officer or a prosecuting attorney of any county of a loss required to be reported pursuant to division (B) of this section.

(3) No person shall purposely fail to hold in confidence information required to be held in confidence by division (F) of this section.

Effective Date: 03-18-1999



Section 3937.43 - Reduction in premium charges for insureds over 60 completing motor vehicle accident prevention course.

(A) As used in this section:

(1) "Automobile insurance policies" has the same meaning as in section 3937.30 of the Revised Code.

(2) "Moving violation" means any violation of any statute or ordinance that regulates the operation of vehicles, streetcars, or trackless trolleys on highways or streets or that regulates size or load limitations or fitness requirements of vehicles. "Moving violation" does not include the violation of any statute or ordinance that regulates pedestrians or the parking of vehicles.

(3) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(B) Every rating plan or schedule of rates for automobile insurance policies that is filed with the superintendent of insurance shall provide for an appropriate reduction in premium charges for any insured or applicant for insurance under the following conditions:

(1) The applicant or insured is sixty years of age or older;

(2) The applicant or insured successfully completes a motor vehicle accident prevention course, which includes classroom instruction and the passing of an examination in accordance with both of the following:

(a) The department of public safety shall approve the course and the examination. However, the department shall not approve any correspondence course or any other course that does not provide classroom instruction.

(b) The examination shall include an actual demonstration of the applicant's or insured's ability to exercise ordinary and reasonable control in the operation of a motor vehicle.

(3) The applicant or insured submits to the insurer a certificate that is issued by the sponsor of the motor vehicle accident prevention course and attests to the successful completion of the course by the applicant or insured;

(4) The insurer may consider the driving record of the applicant or insured in accordance with divisions (C) and (D) of this section.

(C) In determining whether to grant a reduction in premium charges in accordance with this section, the insurer may consider the driving record of the insured or applicant for a three-year period prior to the successful completion of a motor vehicle accident prevention course.

(D)

(1) Subject to division (D)(2) of this section, every reduction in premium charges granted in accordance with this section shall be effective for an insured for a three-year period after each successful completion of a motor vehicle accident prevention course.

(2) As a condition of maintaining a reduction in premium charges granted in accordance with this section, an insurer may require that the insured, during the three-year period for which the reduction has been granted, neither be involved in an accident for which the insured is primarily at fault, nor be convicted of more than one moving violation.

(E) A reduction in premium charges granted in accordance with this section shall not become effective until the first full term of coverage following the successful completion of a motor vehicle accident prevention course in accordance with division (B) of this section.

(F) The director of the department of public safety shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to carry out the duties of the department under this section.

(G) This section does not apply to any automobile insurance policy issued under an assigned risk plan pursuant to section 4509.70 of the Revised Code.

(H) This section does not apply to circumstances in which the motor vehicle accident prevention course is required by a court as a condition of a community control sanction imposed for a moving violation.

Effective Date: 01-01-2004; 09-16-2004



Section 3937.44 - All claims resulting from one person's bodily injury subject to limit of policy applicable to bodily injury.

Any liability policy of insurance including, but not limited to, automobile liability or motor vehicle liability insurance that provides a limit of coverage for payment for damages for bodily injury, including death, sustained by any one person in any one accident, may, notwithstanding Chapter 2125. of the Revised Code, include terms and conditions to the effect that all claims resulting from or arising out of any one person's bodily injury, including death, shall collectively be subject to the limit of the policy applicable to bodily injury, including death, sustained by one person, and, for the purpose of such policy limit shall constitute a single claim. Any such policy limit shall be enforceable regardless of the number of insureds, claims made, vehicles or premiums shown in the declarations or policy, or vehicles involved in the accident.

Effective Date: 10-20-1994



Section 3937.45 - Prohibiting consideration of vehicle weight violations.

(A) No insurer shall consider the circumstance that an applicant or policyholder has been convicted of any violation of the weight provisions of Chapter 5577. of the Revised Code, or a substantially similar municipal ordinance relating to vehicle weight as a basis for doing either of the following:

(1) Refusing to issue or deliver a policy of insurance upon a private automobile, or increasing the rate to be charged for such a policy;

(2) Increasing the premium rate, canceling, or failing to renew an existing policy of insurance upon a private automobile.

(B) Any applicant or policyholder affected by an action of an insurer in violation of division (A) of this section may appeal to the superintendent of insurance. After a hearing held upon not less than ten days' notice to the applicant or policyholder and to the insurer and after determining that the insurer has violated this section, the superintendent may direct the issuance of a policy, decrease the premium rate on a policy, or reinstate insurance coverage.

(C) The registrar shall not include the conviction for a violation of the weight provisions of Chapter 5577. of the Revised Code, or a substantially similar municipal ordinance relating to vehicle weight as part of the driver's or operator's permanent record and shall not include the conviction in a certified abstract of information under division (A) of section 4509.05 of the Revised Code.

(D) Division (A) of this section does not apply to an insurer whose policy covers the vehicle, trackless trolley, load, object, or structure operated or moved upon improved public highways, streets, bridges, or culverts in violation of the weight provisions of Chapter 5577. of the Revised Code, or a substantially similar municipal ordinance relating to vehicle weight.

Effective Date: 10-12-1994; 09-16-2004



Section 3937.46 - Applicability of intrafamily liability exclusion against owner or operator of motor vehicle in action for wrongful death.

(A) An intrafamily liability exclusion shall not apply or be enforced by an insurer against the owner or operator of a motor vehicle in a claim or in a suit for damages made against the owner or operator under Chapter 2125. of the Revised Code.

(B) The prohibition included in division (A) of this section does not apply if both of the following conditions are met:

(1) The policy providing the liability coverage in question includes uninsured-underinsured motorist coverage pursuant to section 3937.18 of the Revised Code;

(2) Such an intrafamily claim is not precluded by an intrafamily exclusion in the uninsured-underinsured motorist coverage in question.

(C) As used in this section:

(1) "Intrafamily liability exclusion" means any provision included in an automobile insurance policy that excludes liability insurance coverage for the owner or operator of a motor vehicle against a claim for injury or death suffered by a family member of that owner or operator.

(2) "Automobile insurance policy" has the same meaning as in section 3937.30 of the Revised Code.

Added by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Related Legislative Provision: See 129th General AssemblyFile No.181,HB 278, §3



Section 3937.99 - Penalty.

(A) Whoever purposely violates sections 3937.01 to 3937.17 of the Revised Code shall be fined not more than five hundred dollars.

(B) Whoever violates division (I) of section 3937.42 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 09-26-1984






Chapter 3939 - MUTUAL PROTECTIVE INSURANCE UPON PROPERTY

Section 3939.01 - Organizing mutual protective associations.

(A) Any number of persons of lawful age, not less than ten in number, owning insurable property in this state, may associate themselves together for the purpose of insuring each other against the risk of direct physical loss or damage to property in this state , including theft of property in this state, except loss or damage to motor vehicles caused by collision. Any association organized under this section shall file with the department of insurance all policy forms currently in use by the association and all additions, deletions, or amendments to the policy forms at least thirty days prior to the use of the policy forms, additions, deletions, or amendments. Each filing under this division is deemed approved thirty days after the filing is received by the superintendent of insurance, unless the filing is disapproved by the superintendent during that thirty-day period.

(B) Any association organized under this section, from time to time, may assess upon and collect from its members or other responsible parties sums of money that are necessary to pay expenses and losses that occur, or are anticipated to occur, from those covered perils. The assessment and collection of those sums of money shall be regulated by the constitution of the association adopted under section 3939.06 of the Revised Code. The constitution shall require the assessments to be made directly and specifically upon the members or other responsible parties, and to be paid by them out of any funds paid to or deposited with the association in anticipation of assessments. Any association organized under this section may borrow money for the payment of losses and associated expenses, but those loans shall not be made for a period of time that extends beyond the collection of the association's next assessment.

(C) Any association organized under this section may accumulate a surplus from its assessments. That surplus and all other funds received or accumulated in the course of business shall be invested under sections 3925.05 and 3925.08 of the Revised Code. Upon prior approval of the superintendent of insurance, the association may invest that surplus and those other funds in real estate for the association's convenient accommodation in the transaction of its business. The association shall not have at any one time more than ten per cent of its admitted assets invested in real estate.

(D) Any association organized under this section may insure farm buildings, residential and detached dwellings , outbuildings, churches, township buildings, grange buildings, farm machinery, equipment, and other farm personal property, household goods and personal effects, pleasure and utility vehicles, and other similar property, except motor vehicles titled or capable of being titled for use on public roads and property used exclusively for commercial or industrial purposes.

The property described in this division may be classified only for the purpose of determining and levying assessments, and that property may be located within or without the limits of any municipal corporation.

(E) Any association organized under this section may collect a charge on each contract of insurance in accordance with its constitution adopted under section 3939.06 of the Revised Code.

(F) Any association organized under this section may make contracts of reinsurance for the kinds of insurance authorized by sections 3939.01 to 3939.11 of the Revised Code or accept reinsurance on any portion of that insurance.

Effective Date: 08-26-1977; 10-12-2006



Section 3939.02 - Contents of certificate of incorporation.

Persons forming an association under section 3939.01 of the Revised Code shall make and subscribe a certificate setting forth therein:

(A) The name by which the association is to be known;

(B) The place which is regarded as its center or business office;

(C) The object of the association, which shall only be one or more of the objects set forth in section 3939.01 of the Revised Code, and the enforcement of any contract entered into by such persons in which the parties agree to be assessed specifically for incidental purposes and for the payment of losses which occur to its members;

(D) The kinds of property proposed to be insured and the casualties specified in section 3939.01 of the Revised Code which are proposed to be insured against.

Such certificate may be amended to change the name of the association, the place which is regarded as its center or business office, or its objects, at any meeting of members, thirty days' notice of which, and of the business to come before it, has been given by a majority of the directors in a newspaper published and of general circulation in the county where the company's center or business office is located. Such amendment, if adopted by at least three fifths vote of the members present and voting at the meeting so called, and if not inconsistent with the constitution and laws of this state and of the United States, shall be approved by the attorney general and the secretary of state, and such amendment and the certificate of approval by the attorney general shall be filed in the office of the secretary of state and shall thereupon be in effect. After recording such amendment the secretary of state shall deposit a copy thereof with the superintendent of insurance.

In event of a change of name of the association or a change of the place of the center or business office, the superintendent, immediately upon the approval by him of such change, shall certify the fact of such change to the secretary of state, who shall make note thereof on the files of his office relating to such association.

Effective Date: 10-01-1953



Section 3939.03 - Filing of certificate.

The certificate required by section 3939.02 of the Revised Code shall be filed in the office of the secretary of state. A copy thereof, certified by him, shall be evidence of the existence and incorporation of the association for the purposes therein named.

Effective Date: 10-01-1953



Section 3939.04 - Directors and officers.

When the certificate required by section 3939.02 of the Revised Code has been filed with the secretary of state, and a certified copy forwarded to the association, the persons named therein shall elect their directors, president, secretary, treasurer, and other officers necessary for the complete performance of all the business and objects of the association, to serve for one year. Such officers thereafter shall be chosen in the manner and at the time fixed in the constitution, but directors shall not be chosen for a longer period than three years.

Effective Date: 10-01-1953



Section 3939.05 - Powers of association.

An association organized under section 3939.01 of the Revised Code shall be considered as a body corporate for all the purposes set forth in the certificate required by section 3939.02 of the Revised Code, and may sue and be sued, and plead and be impleaded, in all courts of law and equity, but in no instance shall the power to insure against losses by fire or tornadoes be exercised to other than members of such association.

Effective Date: 10-01-1953



Section 3939.06 - Constitution and bylaws.

Every association organized under section 3939.01 of the Revised Code shall adopt a constitution, whether designated a constitution, constitution and bylaws , regulations, or code of regulations, that in the judgment of its members best serves its interests and purposes. The constitution may include provisions set forth in section 1702.11 of the Revised Code.

Effective Date: 10-01-1953; 10-12-2006



Section 3939.07 - Information filed with superintendent of insurance.

Before granting insurance, an association organized under section 3939.01 of the Revised Code shall file with the superintendent of insurance a copy of its articles of incorporation, certified by the secretary of state, a copy of its constitution adopted under section 3939.06 of the Revised Code, and forms of certificates of membership or insurance. If the superintendent finds that the association was properly organized and has complied with the law, the superintendent shall issue to it a certificate reciting that compliance. The certificate shall be the authority of the association to commence business and grant insurance.

Effective Date: 10-01-1953; 10-12-2006



Section 3939.08 - Renewal of certificate.

Upon the filing of its annual statement by an association organized under section 3939.01 of the Revised Code, the superintendent of insurance, annually, shall issue to such association a renewal of the certificate issued under section 3939.07 of the Revised Code, if he finds that such association has complied with the law. For each such certificate and renewal every association shall pay five dollars to the superintendent for the use of the state.

Effective Date: 10-01-1953



Section 3939.09 - Annual statement.

The president or vice-president and the secretary of every association organized under section 3939.01 of the Revised Code, annually on the first day of January or within sixty days after the first day of January, shall prepare under oath and deposit in the office of the superintendent of insurance a statement of the condition of the association on the thirty-first day of the preceding December, exhibiting the facts enumerated in section 3929.30 of the Revised Code and applicable to associations organized under section 3939.01 of the Revised Code, and any other information necessary to reveal the financial condition of the association that the superintendent requires. That statement shall be rendered in a printed form to be supplied by the superintendent for that purpose.

Every association organized under section 3939.01 of the Revised Code that fails to make and deposit the statement described in this section, or to reply to any inquiry of the superintendent, shall be subject to a forfeiture of five hundred dollars and shall be subject to an additional forfeiture of five hundred dollars for every month that it continues to transact any business of insurance after that failure.

Effective Date: 10-01-1953; 10-12-2006



Section 3939.10 - Reorganization of mutual fire insurance associations as companies.

Any mutual fire insurance association organized under section 3939.01 of the Revised Code, which is doing business and which has the number of policies and amount of insurance in force, and the amount of assets required, in order to organize a mutual fire insurance company, may reorganize as a mutual fire insurance company in the following manner:

(A) The board of trustees of such association shall give notice of its intention to reorganize, for a period of at least three consecutive weeks before application is made, by publication in a newspaper of general circulation which is published in the county where the association's principal office is situated.

(B) The board shall make application to the superintendent of insurance respecting its desire to assume the requirements of the laws governing mutual fire insurance companies organized and doing business under the laws of this state. Such application shall set forth the amount of insurance carried, the number of policies in force, and the amount of its assets and liabilities.

If by examination of the condition of such association, or otherwise, the superintendent is satisfied that it possesses the required amount of assets, and the number and amount of policies in force required to organize a mutual fire insurance company, he shall certify such fact upon a certificate of incorporation containing the requisite statements required to incorporate a mutual fire insurance company. Such certificate, properly executed, shall be delivered to the secretary of state, who shall record it and issue his certificate of incorporation as in other cases for change of name, capital, or location of an incorporated company, charging only such fees therefor as are authorized in other cases for change in capital or location of company.

Thereafter the business of such fire insurance association shall be conducted as that of a mutual fire insurance company, and shall be subject to all laws governing mutual fire insurance companies. All members of such association shall be members of such reorganized company, to the time of the expiration or cancellation of their policies, and shall be entitled to all the benefits of such, precisely as if they were original members thereof, without any exchange of policies or contracts.

After such change in the plan of insurance by such association and the organization of such mutual fire insurance company, policies thereafter issued shall be in the name and by the authority of the newly organized company, and the policies previously in force, and the bylaws, rules, and regulations of such association, if not in conflict with the laws governing mutual fire insurance companies, shall remain in full force until they have terminated or been lawfully changed by the company or its board of directors.

Effective Date: 10-01-1953



Section 3939.11 - Financial capacity of mutual protective association.

In determining the financial capacity of a mutual protective association organized under section 3939.01 of the Revised Code, the superintendent of insurance may take into consideration factors that include, but are not limited to, all of the following:

(A) Any reinsurance arrangements of the association with authorized insurers in this state;

(B) The amount of contracts or policies of insurance of the association that are written and in force;

(C) Any other measure of financial capacity of the association that the superintendent considers appropriate.

Effective Date: 10-12-2006






Chapter 3941 - OPERATION OF MUTUAL INSURANCE COMPANIES

Section 3941.01 - Operation of mutual insurance company definitions.

As used in sections 3941.01 to 3941.34, inclusive, of the Revised Code:

(A) "Company" includes corporations and associations.

(B) "Domestic" designates companies organized under the laws of this state.

(C) "Foreign" designates companies organized under the laws of another state or territory.

(D) "Alien" designates companies organized under the laws of any country other than the United States, or some state, province, or territory of such country.

(E) "Surplus" or "net assets" means the funds and assets, invested as required or permitted by the laws of the state, territory, or district where the company is organized, in excess of all liabilities including unearned premium reserve, but excluding from such assets all contingent liabilities of policyholders or members.

Effective Date: 10-01-1953



Section 3941.02 - Organization of domestic mutual company - kinds of insurance transacted - licensing of agent.

(A) A domestic mutual company may be organized by not less than twenty persons, to carry on the business of mutual insurance and to reinsure and to accept reinsurance as authorized by law and its articles of incorporation. Such persons shall execute articles of incorporation which, if not inconsistent with the constitution and laws of this state and of the United States, shall be approved by the attorney general and the secretary of state. The articles and the certificate of approval by the attorney general shall be recorded by the secretary of state who shall deposit a copy thereof with the superintendent of insurance.

(B) If the articles of incorporation of a domestic, foreign, or alien, mutual or stock insurance company empower it, or if the power of attorney or subscribers' agreement empowers the attorney in fact of a reciprocal or interinsurance exchange, to transact any of the kinds of insurance described in division (A) of section 3929.01 of the Revised Code, such company or attorney may apply to the superintendent for the appropriate license or certificate of authority, as provided in section 3925.11, 3927.01, 3931.10, or 3941.06 of the Revised Code, which application shall state which of the kinds of insurance it proposes to transact, and the superintendent shall act thereon in the manner prescribed by that section.

(C) An Ohio agent shall be licensed, upon written notice of appointment by a domestic, foreign, or alien, mutual or stock insurance company, to procure, receive, or forward application for the kinds of insurance the company is authorized to transact in this state if the agent is then licensed to write all of the kinds of insurance described in division (A) of section 3929.01 of the Revised Code, either for the company or for any other company or companies authorized to transact insurance business in this state. An Ohio agent not so licensed shall not procure, receive, or forward applications for any kind of insurance for the company until qualified and licensed to procure, receive, or forward applications for all of the kinds of insurance described in division (A) of section 3929.01 of the Revised Code, in accordance with the applicable provisions of Chapter 3905. of the Revised Code and in accordance with such rules as the superintendent may adopt in connection therewith; provided any company, irrespective of the kinds of insurance it is authorized to transact, may apply for and obtain the renewal of licenses of its agents who were licensed on or before July 1, 1945, to procure, receive, or forward applications for any of the kinds of insurance described in division (A) of section 3929.01 of the Revised Code, and such agents shall not be required to be licensed for all the kinds of insurance transacted by the company making the applications for such renewals. Nothing in this section shall be construed to authorize an agent whose license is renewed under these provisions to procure, receive, or forward applications for any kind or kinds of insurance other than the kind or kinds for which the agent was authorized to procure, receive, or forward applications on July 1, 1945; provided, the procuring, receiving, or forwarding of applications by such an agent for any kind or kinds of insurance other than the kind or kinds the agent was authorized to procure, receive, or forward, as of July 1, 1945, is cause for revocation of the license of the agent by the superintendent and the acceptance by any insurance company licensed to do business in this state of an application for any kind of insurance other than the kind or kinds that the agent was authorized to procure, receive, or forward, as of July 1, 1945, is cause for revocation of the license of the company by the superintendent. Nothing in this section shall be construed to alter the provisions of sections 3123.41 to 3123.50, 3123.63, 3931.101, and 3931.11 of the Revised Code.

Effective Date: 03-22-2001



Section 3941.03 - Amendment of articles.

The articles of incorporation of a domestic mutual company may be amended at any meeting of members, thirty days' notice of which, and of the business to come before it, has been given by a majority of the directors in a newspaper published and of general circulation in the county where the company's principal place of business is located. Such amendment, if adopted by at least three-fifths vote of the members present and voting at the meeting so called if not inconsistent with the constitution and laws of this state, and of the United States, shall be approved by the attorney general and secretary of state. Such amendment and the certificate of approval by the attorney general shall be filed in the office of the secretary of state, and shall thereupon be in effect. After recording such amendment the secretary of state shall deposit a copy thereof with the superintendent of insurance.

Effective Date: 10-01-1953



Section 3941.04 - Bond prerequisite to solicitation for insurance or acceptance of premiums.

No domestic mutual company shall solicit applications for insurance, or accept premiums, until it has filed with the superintendent of insurance its bonds, with sureties, in the sum of ten thousand dollars, conditioned upon the faithful accounting for all funds and property which it may receive or possess, or until it has procured the certificate of the superintendent approving such bond and the sureties thereon. The premiums received on subscriptions for insurance shall be held by the company in trust for the respective subscribers until policies of insurance are issued to them.

Effective Date: 10-01-1953



Section 3941.05 - Legal existence of company - power of original incorporators - directors.

A domestic mutual company has legal existence, subject to the limitations prescribed in sections 3941.01 to 3941.34 of the Revised Code, from the filing of its articles of incorporation with the secretary of state. The original incorporators may fix and call the first meeting and adopt bylaws which thereupon shall be filed with the superintendent of insurance, and may elect the first officers and directors who shall continue in office until the first annual meeting of the members. The number of directors shall not be less than five nor more than twenty-one. The number of directors may be increased or diminished between the same limits by amendment of the code of regulations or bylaws pursuant to section 3941.09 of the Revised Code, if the number of directors is included in the code of regulations or bylaws of the mutual company, or pursuant to a vote of the majority of the members voting, in person or by proxy, at a meeting, if the number of directors is included in the articles of incorporation of the mutual company. No reduction in the number of directors shall of itself have the effect of shortening the term of any incumbent director.

If a mutual company's code of regulations or bylaws so provide, a mutual company may elect directors for a term of three years, the term of office of one third of the number elected to expire each year, and those who receive the highest number of votes at the first election to serve the longest term. The directors of a mutual company may choose, by ballot, a president of the company and also fill vacancies that arise in the board, or in the presidency of the company.

Effective Date: 06-18-2002



Section 3941.06 - Conditions for issuance or renewal of license.

No domestic mutual company shall issue policies or effect insurance until the superintendent of insurance has licensed it to do so; nor shall the license be issued or renewed unless the company complies, as to each kind of insurance that it effects, with the following conditions:

(A) It shall hold bona fide applications for insurance upon which it shall issue simultaneously, or it shall have in force, at least twenty policies to at least twenty members for the same kind of insurance upon not less than one hundred separate risks, each within the maximum single risk described in division (B) of this section.

(B) "The maximum single risk" shall not exceed twenty per cent of the admitted assets or three times the average risk or one per cent of the insurance in force, whichever is greater, any reinsurance taking effect simultaneously with the policy being deducted in determining the maximum single risk.

(C) It shall have collected a premium upon each application, which premium shall be held in cash or securities in which insurance companies are authorized to invest and shall be equal, in case of fire insurance to not less than twice the maximum single risk assumed subject to one fire, and in any other kind of insurance to not less than five times the maximum single risk assumed, nor shall the admitted assets in any case be less than two hundred thousand dollars. The requirement of admitted assets of not less than two hundred thousand dollars does not apply to any mutual fire insurance association organized under section 3939.01 of the Revised Code or to the renewal of licenses of any companies organized prior to September 1, 1961, under section 3941.02 of the Revised Code and licensed by the superintendent. Any mutual fire insurance association organized under section 3939.01 of the Revised Code, in order to reorganize as a mutual fire insurance company in accordance with section 3939.10 of the Revised Code, shall have assets as follows:

(1) Not less than fifty thousand dollars if authorized to transact the kind of insurance described in division (A)(1), (2), or (7) of section 3929.01 of the Revised Code;

(2) Not less than fifty thousand dollars if authorized to transact the kind of insurance described in division (A)(3), (4), (5), (6), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (21), (22), (23), (24), (25), or (26), of section 3929.01 of the Revised Code;

(3) Not less than one hundred thousand dollars if authorized to transact the kind of insurance described in division (A)(19) or (20) of section 3929.01 of the Revised Code.

Effective Date: 08-08-1991



Section 3941.07 - Every policyholder a member.

Every policyholder of a domestic mutual company is a member while his policy is in force, and is entitled to one vote, and no more.

Effective Date: 10-01-1953



Section 3941.08 - Advance cash premiums.

A domestic mutual company may, in its articles of incorporation, or in its bylaws, provide for a cash premium payable in advance and a contingent liability of the policyholder of not less than one, nor more than ten times the cash premium in each policy, and may further provide for policies not exceeding on any one risk five per cent of the company's assets, to be issued for cash premiums payable in advance without contingent liability of the policyholder.

Effective Date: 10-01-1953



Section 3941.09 - Amendment of bylaws.

The bylaws of a domestic mutual company may be amended at any meeting of the board of directors. Such amendment does not become effective unless it is approved by the superintendent of insurance.

Effective Date: 10-01-1953



Section 3941.10 - Maximum premium - cash premium.

The maximum premium payable by any member of a domestic mutual company may be a cash premium and an additional contingent premium not less than the cash premium, or may be solely a cash premium. No policy shall be issued for a cash premium without an additional contingent premium unless the company has a surplus which is not less in amount than the capital stock required of domestic stock insurance companies transacting the same kind of insurance.

Effective Date: 10-01-1953



Section 3941.11 - Stipulation or provision as to contingent liability.

Every domestic mutual company shall set forth in every insurance policy it issues upon a cash premium and contingent liability, either a stipulation of the contingent liability of the policyholder or the provision in the articles of incorporation or bylaws fixing the contingent liability. Such contingent liability shall cease with the expiration of the time for which a cash premium has been paid in advance, except for liability incurred during said time.

Effective Date: 10-01-1953



Section 3941.12 - Investment of assets.

No domestic mutual company shall invest any of its assets otherwise than as provided for the investment of assets of domestic insurance companies other than life. In computing the assets, liabilities, and surplus of such company, no contingent liability or unauthorized investments shall be considered.

Effective Date: 09-30-1955



Section 3941.13 - Amended and Renumbered RC 3901.72.

Effective Date: 03-03-1996



Section 3941.14 - Expense shall not exceed forty per cent of premium income.

Subsequent to the first calendar year after organization, the expense of management of any domestic mutual company shall not exceed in any one calendar year forty per cent of its premium income in such year; provided that the income on policies issued on the premium note or assessment plan shall be computed according to the annual basic premium.

Effective Date: 10-01-1953



Section 3941.15 - Assessment by impaired company.

Any domestic mutual company having a contingent liability which is not possessed of assets above its unearned premium sufficient for the payment of incurred losses and expenses is deemed to be impaired and shall make an assessment for the amount needed to pay such losses and expenses upon its members liable to assessment, in proportion to and within the limits of their several liabilities.

Effective Date: 10-01-1953



Section 3941.16 - Issuance of policies by impaired company.

If the impairment of a domestic mutual company is not more than twenty-five per cent of such company's reinsurance reserve fund, computed according to law, the superintendent of insurance may permit it to continue to issue policies for such period, not exceeding ninety days, as he designates.

If such impairment is not restored within the period designated, or exceeds twenty-five per cent of such reinsurance reserve, no such company shall issue new policies until such impairment is restored and until authorized to do so by the superintendent or by a court in a proper proceeding.

Effective Date: 10-01-1953



Section 3941.17 - Record of the order of assessment.

Every domestic mutual company shall record in a book kept for that purpose the order for an assessment required by section 3941.15 of the Revised Code, with a statement which sets forth the condition of the company at the date of the order, the amount of its assets and of its deposit notes or other contingent funds liable to the assessment, the amount which the assessment calls for, and the particular losses or other liabilities which it is to provide for. The record shall be made and signed by the directors who voted for the order before any part of the assessment is collected, and any person liable to the assessment may inspect and take a copy of the same.

Each policyholder is liable to pay his proportional part of any assessments which may be laid by the company in accordance with law and his contract, on account of losses and expenses incurred while he was a member, if he is notified of such assessment within one year after the expiration or cancellation of his policy. When an assessment is ordered, the directors shall forthwith cause written notice and demand for payment to be made upon each person subject thereto, by mail or personal service.

Effective Date: 10-01-1953



Section 3941.18 - Petition to have court examine assessment.

If the directors by authority of statute make an assessment or call on the members for money, or vote that there exists a necessity for such assessment or call, they or any person interested in the company as an officer, policyholder, or creditor may apply to a court of competent jurisdiction by a petition in the nature of a bill in equity, praying for the court to examine such assessment or call, the necessity therefor, and all matters connected therewith, and to confirm, amend, or annul the assessment or call, or to order the same to be made as law and justice require. If an application is made by any party except the company, a receiver, or the superintendent of insurance, the court may decline to exercise jurisdiction thereof. If the directors unreasonably neglect to make an assessment or call to satisfy an admitted or ascertained claim upon the company, any judgment creditor, any person holding such claim, or the superintendent, may make application to the court. Upon such application, if made by the directors, or upon an order of the court if made by any other person, the directors shall set forth the claims against the company, its assets, and all other facts and particulars appertaining to the matter.

The court before which such application is filed shall order notice to be given by publication or otherwise to all parties interested, and upon the return thereof shall examine the assessment or call, and the necessity therefor, and all matters connected therewith. Any parties interested may appear and be heard thereon. All questions that arise shall be heard and determined as in other equity cases.

The application shall be referred to a master who shall appoint a time and place to hear all parties interested, and who shall give personal notice thereof in writing to the superintendent, and through the post office, so far as he is able, to all persons liable upon said assessment or call. The master shall hear the parties, and report upon the correctness of the assessment or call, and all other matters connected therewith. The court may confirm, amend, or annul the assessment or call, or order one to be made. It may make such orders and decree as under all circumstances justice and equity require. If the assessment or call is altered or amended, or one is ordered to be made, the directors shall forthwith proceed to vote the same in legal form, and the record of such vote shall be set forth in a supplemental bill or answer.

When an assessment or call has been so confirmed, ascertained, or established, a decree shall be entered which shall be conclusive upon the company and all persons liable to the assessment or call, as to the necessity of the same, the authority of the company to make or collect the same, the amount thereof, and all formalities connected therewith. An assessment or call altered or amended by vote of directors and decree of the court shall be binding upon all parties who would have been liable under it as originally made, and in all legal proceedings shall be held to be such original assessment or call. All such proceedings shall be at the cost of the company and in all cases the court may control the disposition of the funds collected under such proceedings.

If the court finds that the net proceeds of any assessment or call will not be sufficient to furnish substantial relief to those having claims against the company, it may decree that no assessment shall be collected. If, upon the application of the superintendent, a member of the company, or any person interested, the court is of the opinion that further attempts to collect an assessment then partially collected will not benefit those having claims against the company, it may stay the further collection of said assessment.

Effective Date: 10-01-1953



Section 3941.19 - Personal liability of trustees or directors.

The trustees or directors of any domestic mutual company are personally liable for any loss upon risks taken after the superintendent of insurance has issued his requisition to restore any deficiency in the assets and before such deficiency is restored. This section does not require any mutual fire insurance company, doing business on the premium note plan, to keep on hand any cash reinsurance reserve or funds invested in securities, other than their premium notes, when the premium notes amount in gross to three per cent of the amount at risk by the company.

Effective Date: 10-01-1953



Section 3941.20 - Admission of a foreign company.

A foreign mutual company shall be admitted to transact the kinds of insurance authorized by its charter or articles of incorporation to the extent and with the privileges and powers permitted by law to domestic mutual companies when such company is solvent and shall transact its business according to the requirements of law applicable to like domestic mutual insurance companies.

Effective Date: 10-01-1953



Section 3941.21 - Alien mutual company admitted to do business.

An alien mutual company, transacting the business of insurance authorized in sections 3941.01 to 3941.34, inclusive, of the Revised Code, on the mutual plan, in accordance with the laws of the country, state, or province in which it was organized, may be admitted to transact such business within this state upon complying with the laws applicable to it when its assets, invested according to the laws of the state where its assets are held in the United States, pledged for the payment of its liabilities in the United States, exceed its liabilities in the United States by three hundred thousand dollars.

Effective Date: 09-29-1961



Section 3941.22 - Revocation of license of foreign or alien company.

Whenever the superintendent of insurance finds that any foreign or alien mutual company doing business in this state does not have the qualifications required of such company for admission to this state, or that it has not complied with the law, he may revoke its license to transact business in this state.

Effective Date: 10-01-1953



Section 3941.23 - Every domestic, foreign, or alien company shall contain the word mutual.

The name of every domestic, foreign, and alien mutual company shall contain the word "mutual."

This section does not apply to any company licensed prior to May 22, 1914, to do business in this state, whose name did not contain the word "mutual," as of said date unless it issues policies which are subject to contingent liability or assessment.

Effective Date: 10-01-1953



Section 3941.24 - Company having name similar to that of another not permitted.

No domestic, foreign, or alien mutual company may transact business in this state if its name is so similar to any name already in use by any company organized or doing business in the United States as to be confusing or misleading to the public, unless the company whose name is so similar consents thereto. The superintendent of insurance and the secretary of state shall determine all questions respecting such similarity of names, and if they fail to agree, the attorney general shall determine whether any proposed name may be adopted or used.

Effective Date: 10-01-1953



Section 3941.25 - Retaliatory law shall not apply.

No retaliatory law of this state, relating to insurance companies, shall apply to any mutual company organized under the laws of any state which has a similar law exempting mutual fire insurance companies from the retaliatory laws of such state.

Effective Date: 10-01-1953



Section 3941.26 - Application of other laws.

The laws of this state governing corporations and the laws relating to insurance, to the extent they are applicable to any mutual companies and not in conflict with sections 3941.01 to 3941.34, inclusive, of the Revised Code, are hereby made specifically applicable to such mutual companies.

Effective Date: 10-01-1953



Section 3941.27 - Companies and associations not affected.

Sections 3941.01 to 3941.29 of the Revised Code do not affect any company doing business within this state on the premium note plan or any mutual protective association organized or doing business under sections 3939.01 to 3939.11 of the Revised Code, unless that company or association elects to reorganize under sections 3941.01 to 3941.29 of the Revised Code. The sections repealed by Volume 104, Ohio Laws, page 208, section 28, shall remain in force, so far as applicable, to any such company or association not so electing.

Effective Date: 10-01-1953; 10-12-2006



Section 3941.28 - Companies deemed to be organized under laws of this state.

Every mutual fire insurance company created by or organized under a general or special law of this state, and doing business in this state upon or without the premium note plan, which by its policy, bylaws, or public statements of its financial affairs claims the benefit of the guarantee fund or the contingent liability of its policyholders as provided for in sections 3941.01 to 3941.34, inclusive, of the Revised Code, shall be held as having organized under the laws of this state and be governed by the portions thereof as applicable to such company.

Effective Date: 10-01-1953



Section 3941.29 - Refusal to make report forfeits charter.

Any mutual company which neglects to make and forward to the superintendent of insurance an annual report of its affairs, as required by law, or refuses to allow him free access to its books and papers, and to investigate its financial standing if organized under the laws of this state, shall forfeit its charter, and the superintendent shall proceed without delay to bring its affairs to a close.

Effective Date: 10-01-1953



Section 3941.30 - Deposit of securities to transact business outside state.

A domestic mutual fire insurance company, for the protection of all its policies, may deposit with the superintendent of insurance, securities of the kind described in this section, in such sum as is necessary to enable such company to transact business in any other state under the laws of said state.

Said securities shall consist of United States bonds, bonds of this state, or bonds of county or city of this state, issued in conformity with law, not estimated above their par value, which, before being deposited, shall be registered by the company in favor of "the superintendent of insurance of the state of Ohio in trust for the benefit and security of all the policyholders of said company."

The superintendent shall execute his receipt therefor to the depositing company, safely keep such securities as provided by law until they are withdrawn by the depositing company as provided in section 3941.34 of the Revised Code, and shall keep in his office a record in which shall be entered the name of the company so owning and depositing such securities, the name of the debtor, the par value and serial number of each such security, the date of its maturity, and the date of maturity and amount of each installment of interest to become due.

Effective Date: 10-01-1953



Section 3941.31 - Collection and deposit of principal and interest.

The superintendent of insurance shall collect and pay over to the depositing company the principal and interest on securities deposited in compliance with section 3941.30 of the Revised Code as they mature, but before receiving the proceeds of the principal sum of any deposited security, the company shall substitute securities of the required character equal in amount to those maturing.

The depositing company at any time may exchange for any securities deposited other securities of like character which shall be deposited and handled in all respects as the original deposit.

Effective Date: 10-01-1953



Section 3941.32 - Certification of deposits.

Upon request of the depositing domestic mutual fire insurance company, the superintendent of insurance shall certify under the seal of his office to the insurance department of any other state, or to any other interested person, to the fact of such deposit, and the amount and description of the securities on deposit.

Effective Date: 10-01-1953



Section 3941.33 - Annual examination of securities.

Every domestic mutual fire insurance company having securities deposited in the office of the superintendent of insurance, may, once during each calendar year, at such proper time as the company selects, cause its securities so deposited to be examined by its president, its secretary, or other agent whom it designates for that purpose.

Effective Date: 10-01-1953



Section 3941.34 - Surrender of securities upon termination of liability - examination of records.

No part of the securities deposited in compliance with section 3941.30 of the Revised Code shall be surrendered by the superintendent of insurance to the depositing company until liability has terminated on all policies for whose benefit the securities have been deposited. When liability on all such policies has terminated, the depositing company may apply to the superintendent for the surrender of the deposited securities, and the president or principal officer and the secretary of the company shall make oath that all liability on such policies has terminated. The superintendent shall cause an examination to be made of the records and files of the company and if it appears that liability no longer exists, the superintendent shall surrender such securities to the depositing company. The superintendent, ninety days prior to the time of surrendering same, shall advise, by registered mail, all persons who may have been notified of the fact of such deposit under section 3941.32 of the Revised Code, of the contemplated withdrawal.

Effective Date: 10-01-1953



Section 3941.35 - Merger or consolidation of companies.

Any mutual insurance company organized under Chapter 3941. of the Revised Code may merge or consolidate with any other mutual insurance company or companies, foreign, alien, or domestic, subject to the requirements of sections 3941.35 to 3941.46, inclusive, of the Revised Code. The surviving or resulting company may be a continuation of the corporate existence of one of the parties to the agreement, and may be either a domestic, foreign, or alien company. Sections 3941.35 to 3941.45, inclusive, of the Revised Code apply to mergers or consolidations in which a domestic mutual company is a party. Section 3941.46 of the Revised Code applies to mergers or consolidations in which a foreign or alien mutual company licensed in this state is a party, but no domestic company is a party.

Effective Date: 11-21-1969



Section 3941.36 - Written agreement - name.

The companies merging or consolidating shall enter into a written agreement prescribing the terms and conditions thereof, including the name of the surviving or resulting company and its amended articles of incorporation, if any.

Effective Date: 11-21-1969



Section 3941.37 - Approval of agreement by directors and members.

(A) Domestic mutual companies shall approve the agreement by a vote of a majority of the directors, and by the votes of at least two-thirds of the members voting, in person or by proxy, at a regular or special meeting not less than thirty days prior to which members shall have been given notice that the merger will be considered at that meeting. The notice may be given by publication once a week for two successive weeks in a newspaper of general circulation in the county where the company's principal place of business is located and in any two of the four cities of greatest population according to the latest United States census in each state in which the company is licensed, or by depositing a notice in a United States Post Office, postage prepaid, and addressed to the member at his address according to company records, or by personal delivery.

(B) Approval of the agreement by foreign or alien companies and notice to members thereof shall be in accordance with the law of the state of domicile. Compliance with such law shall be shown by the certificate of the president or secretary of each such company which certificate shall state the facts constituting such compliance and which shall be attached to the copies of the agreement filed with the superintendent.

Effective Date: 11-21-1969



Section 3941.38 - Agreement and petition for approval - disapproval of petition.

(A) The agreement shall be filed in duplicate with the superintendent with a petition for approval thereof, which petition shall contain the plan of merger and the mode of carrying it into effect, the certificate of the president or secretary of each company stating the facts constituting compliance with the provisions of section 3941.37 of the Revised Code and may contain other pertinent matters.

(B) On receipt of the petition the superintendent shall determine whether there has been compliance with the requirements of sections 3941.36 and 3941.37 of the Revised Code and this section, and shall within sixty days approve the petition or give petitioners notice of a hearing thereon. The superintendent shall disapprove the petition only if:

(1) Sections 3941.36 and 3941.37 of the Revised Code have not been complied with;

(2) The proposed merger or consolidation will be inequitable to the members of the domestic mutual company or companies in that it will result in a substantial reduction of the equity of such member without reasonably compensating benefits or advantages;

(3) The proposed merger or consolidation will reduce service to the policyholders of the domestic company or companies or the protection of existing insurance policies of the domestic company or companies;

(4) As to any line of insurance in any state, the merger or consolidation may substantially lessen competition or tend to create a monopoly.

Disapproval of the petition shall be made only on findings taken in a hearing as provided in section 3941.40 of the Revised Code.

Effective Date: 11-21-1969



Section 3941.39 - Transfer of license to surviving or resulting company.

Licenses to do business as an insurer in this state held by any of the constituent companies of a merger or consolidation consummated pursuant to this chapter shall be transferred to or continued in the name of the surviving or resulting company. If the superintendent believes the surviving or resulting company is not entitled to any of such licenses, he shall follow the procedures for revocation or suspension thereof.

Effective Date: 11-21-1969



Section 3941.40 - Hearing - notice - judicial review.

Any hearing for the purposes of section 3941.38 of the Revised Code shall be held within ninety days after filing of the petition for approval, and after notice to the constituent companies of not less than thirty days of the time and place thereof. Within thirty days after the hearing the superintendent shall either approve the petition or make and promptly furnish to the constituent companies written findings of the specific facts upon which the order of disapproval is based. The notice of hearing shall state with particularity each point of law or matter of fact to be considered. Any of the constituent companies shall have the right of judicial review as provided in sections 119.01 to 119.13, inclusive, of the Revised Code.

Effective Date: 11-21-1969



Section 3941.41 - Company to designate effective date.

The company shall designate the date and hour the merger or consolidation is to become effective, not more than one year from the date of approval by the superintendent, by delivery to the superintendent of duplicate written notices signed by the president or secretary of each company. Said notices shall be affixed by the superintendent to the agreements on file with him.

Effective Date: 11-21-1969



Section 3941.42 - Proceedings upon merger or consolidation.

Upon merger or consolidation:

(A) The separate existence of the constituent companies shall cease and they shall thereafter be a single company in accordance with such agreement, which company shall have all of the debts, duties, obligations, and liabilities of, and all of the rights, privileges, powers, franchises, immunities, property and assets formerly belonging to the separate companies, provided that all liens on the property of the constituent companies are limited to the property to which it attached immediately prior to the merger or consolidation. Rights of action by or against the constituent companies may be brought or continued by or against the surviving or resulting company in its name.

(B) The policyholders of the constituent companies shall continue to be subject to all the liabilities, claims and demands existing against them at or before such merger or consolidation.

(C) All deposits which may have been made in this state by any constituent company shall be held for the account of the surviving or resulting company which shall be entitled to the return of any such deposits in excess of those required, if any, to comply with the laws of this state.

Effective Date: 11-21-1969



Section 3941.43 - Continuation of oldest of constituent companies.

For the purposes of any law the application of which depends upon the length of time the company has been licensed or doing business, the surviving or resulting company shall be regarded as a continuation of the oldest of the constituent companies.

Effective Date: 11-21-1969



Section 3941.44 - Filing copy of agreement.

On or before the effective date of the merger or consolidation, the superintendent shall file with the secretary of state one of the copies of the agreement on file with him, with the notice of effective date. Within fifteen days after the effective date of the merger or consolidation, a copy of the agreement certified by the superintendent shall be filed by the resulting or surviving company in any public office where the articles of incorporation are required to be recorded. Copies of the agreement shall also be filed for record in the office of the appropriate county official in each county where any of the constituent companies owns real property the title to which will be transferred by the merger or consolidation.

Effective Date: 11-21-1969



Section 3941.45 - Certificate of fees paid to any person in connection with securing or promoting of merger or consolidation required to be filed.

Attached to the petition for approval filed with the superintendent shall be a certificate of the president or secretary of each constituent company setting forth all fees, commissions, or other compensation or valuable consideration paid or to be paid to any person in connection with the securing or promoting of any such merger or consolidation. Except as fully stated in said certificate or in the agreement, no director or officer of any constituent companies shall receive directly or indirectly any fee, commission, compensation, or valuable consideration for in any manner aiding, promoting, or assisting therein.

Effective Date: 11-21-1969



Section 3941.46 - Filing copy of agreement of merger or consolidation of foreign or alien mutual company licensed in state.

Any foreign or alien mutual company licensed in this state which is a party to a merger or consolidation shall on or before the effective date thereof file with the superintendent a copy of the agreement. If the surviving company is, at the effective date of the merger or consolidation, licensed as an insurer in this state its license shall continue in effect as though no merger or consolidation had taken place, and on request the superintendent shall transfer to it any additional licenses issued by this state and then held by any nonsurviving insurer which is a party to the merger or consolidation. Revocation or suspension of any of such licenses shall be made only pursuant to the procedures and on the grounds provided in this code, provided, that an additional ground for revocation or suspension of license shall be that the merger or consolidation may save the effect of substantially lessening competition or tending to create a monopoly as to any line of insurance in this state. On receipt of a copy of the agreement of merger or consolidation to which this section applies, the superintendent shall determine whether such revocation or suspension proceedings should be commenced. In making such determination the superintendent may consider any information on file with any agency, division or department of this or any other state, together with any additional relevant information which shall be furnished by the company or companies, pursuant to his request. A determination that the merger or consolidation does not violate the additional ground provided in this section shall be conclusively established by the lapse of three months after the effective date of the merger or consolidation without commencement of proceedings to revoke or suspend the license or licenses on that ground.

Effective Date: 11-21-1969



Section 3941.47 - Discontinuing contract with hospital.

(A) As used in this section, "median price" means the median price charged to the mutual insurance company during the twelve months preceding the notice of intention to discontinue the contract by all other hospitals providing a similar service or services in the same county and the contiguous counties.

(B) Any mutual insurance company which merged or consolidated with a hospital service association may not discontinue before January 1, 1990, the contractual relationship which was in effect between the hospital service association and any hospital, pursuant to Chapter 1739. of the Revised Code, unless the hospital fails to participate in cost management programs provided by the mutual insurance company to its insureds, or the hospital is not operated in a cost effective manner, or the hospital offers services to insureds of the mutual insurance company which, in the exercise of its business judgment, the mutual insurance company believes are priced more expensively than is in the best interests of its policyholders. In determining whether a hospital's prices are more expensive than is in the best interests of its policyholders, the mutual insurance company may conclusively base its decision on the following criterion: whether the price the hospital charges the mutual insurance company for a service or services provided to insureds of the mutual insurance company is greater than the median price. The mutual insurance company shall, at least ninety days prior to the proposed effective date set forth in a notice of intent to discontinue a contract with a hospital, notify in writing the hospital and the superintendent of insurance of the intention to discontinue the contract. The notice of intention to discontinue a contract shall include the median price. In determining whether to discontinue the contract of a hospital, the mutual insurance company shall, in the exercise of its business judgment, determine the hospital's price on a case-mix adjusted basis, including, where appropriate, giving reasonable and uniform credit for a portion of a hospital's reasonable charity care and medical education expense.

In applying the conclusive price criterion, the mutual insurance company shall not discontinue any hospital's contract prior to January 1, 1990, if that hospital's price is at or below the median price, or the hospital agrees within ninety days from the date of receipt of a notice of intention to discontinue the contract, to provide services to policyholders of the mutual insurance company at a price, adjusted for case mix, including where appropriate, giving reasonable and uniform credit for a portion of a hospital's reasonable charity care and medical education expenses, not greater than the median price.

A discontinuance pursuant to this section shall not be effective until the next annual renewal date of the contract between the mutual insurance company and the hospital or on the thirty-first day of December if the contract has no expiration date.

If a hospital receives a notice of intention to discontinue as provided in this section, it may appeal the decision to the superintendent of insurance within thirty days from the date it receives notice of the discontinuance. The superintendent shall, within thirty days after receipt of notice of appeal, hold a hearing upon proper notice. The superintendent shall, within twenty days after the hearing, issue an order approving or disapproving the discontinuance. All final orders and decisions of the superintendent are subject to judicial review as provided in Chapter 119. of the Revised Code.

Effective Date: 10-01-1987



Section 3941.48 - Contract with only hospital operating in county.

A mutual insurance company which has merged or consolidated with a hospital service association shall not either before or after January 1, 1991, terminate its contract with a hospital based upon such hospital's price in relation to the prices of other hospitals operating in the same geographical area, where such hospital is the only hospital operating in a county in this state.

Effective Date: 10-01-1987



Section 3941.49 - Contract with only osteopathic hospital operating in county.

A mutual insurance company which has merged or consolidated with a hospital service association shall not terminate its contract entered into under Chapter 1739. of the Revised Code with a hospital based upon such hospital's charges in relation to the charges of other hospitals operating in the same geographical area, where such hospital is the only osteopathic hospital operating in a county in this state. For purposes of this section, "osteopathic hospital" means one in which more than seventy-five per cent of the physicians are licensed osteopathic physicians.

Effective Date: 10-01-1987



Section 3941.50 - Reimbursement for emergency services.

No policy of insurance issued or renewed by a mutual insurance company which has merged or consolidated with a hospital service association which provides for reimbursement for emergency services, may provide for a denial or reduction of benefits under such policy for such emergency services or any resulting emergency admission directly from a hospital emergency room when such services and resulting admission are provided at or by a hospital which does not have a contractual relationship with such mutual insurance company. Reimbursement for such services shall continue so long as the attending physician reasonably determines that the patient is unstable and unable to be transferred.

Effective Date: 10-01-1987



Section 3941.51 - Reimbursing teaching hospitals.

Any mutual insurance company which merged or consolidated with a hospital service association shall take into consideration the case mix, education, and indigent care responsibilities of the state's teaching hospitals and institutions recognized as national referral centers as defined by the "Social Security Act," 49 Stat. 620 (1935), U.S.C. 301, as amended, in determining their rates of reimbursement.

Effective Date: 10-01-1987



Section 3941.52 - Unlawful contracts.

If any existing contract or any provision of any existing contract between a mutual insurance company subject to section 3941.47 of the Revised Code and a hospital is determined unlawful as a consequence of the repeal of Chapter 1739. of the Revised Code, then only such provisions of the agreement that have thereby directly or indirectly become unlawful or provisions that flow therefrom are void, and the balance of such provisions remain in effect subject to section 3941.47 of the Revised Code.

Effective Date: 10-01-1987



Section 3941.53 - [Repealed].

Effective Date: 06-30-1997






Chapter 3943 - LIVESTOCK INSURANCE [REPEALED]

Section 3943.01 to 3943.10 - 3943.01 to 3943.10

Effective Date: 07-26-1982






Chapter 3945 - CREDIT GUARANTY [REPEALED]

Section 3945.01 to 3945.12 - 3945.01 to 3945.12

Effective Date: 07-26-1982






Chapter 3947 - BURGLARY INSURANCE; ROBBERY INSURANCE [REPEALED]

Section 3947.01 to 3947.09 - 3947.01 to 3947.09

Effective Date: 07-26-1982






Chapter 3949 - BOND INVESTMENT COMPANIES [REPEALED]

Section 3949.01 to 3949.04 - [Repealed].

Effective Date: 10-11-1994



Section 3949.05 - [Repealed].

Effective Date: 04-11-1985



Section 3949.06 to 3949.20 - [Repealed].

Effective Date: 10-11-1994



Section 3949.21 - [Repealed].

Effective Date: 10-01-1953



Section 3949.22 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the supervisor of bond investment companies shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3949.99 - [Repealed].

Effective Date: 10-11-1994






Chapter 3951 - PUBLIC INSURANCE ADJUSTERS

Section 3951.01 - Public insurance adjuster definitions - exceptions.

As used in sections 3951.01 to 3951.09, inclusive, of the Revised Code:

(A) "Lending institution" means a lending institution, as defined in division (L) of section 175.01 of the Revised Code, that is not organized for the purpose of qualifying to do business as a public insurance adjuster in this state, as determined by the superintendent, and that has been engaged in business as a bona fide lending institution for at least five years, and any member of an affiliated group, as defined by division (B)(3)(e) of section 5739.01 of the Revised Code, associated with a lending institution, which member has been a member of the affiliated group for at least five years and which member is not organized or affiliated with the lending institution for the purpose of qualifying to do business as a public insurance adjuster in this state, as determined by the superintendent.

(B) "Public insurance adjuster" means any person, firm, association, partnership, or corporation who, for compensation, acts on behalf of or aids in any manner, an insurer or insured or another in negotiating for, or effecting the settlement of a claim or claims for loss or damage under any policy of insurance covering real or personal property, and any person, firm, association, partnership, or corporation who advertises, solicits business, or holds itself out to the public as an adjuster of such insurance claims, and any person who for compensation investigates, settles, adjusts, advises, or assists an insurer or insured with reference to claims for such losses, on behalf of any such public insurance adjuster.

(C) "Public insurance adjuster agent" means any person who is a bona fide employee of a public insurance adjuster and who aids in the adjustment, investigation, and in securing of any contract for the adjustment of a loss.

(D) "Superintendent" means the superintendent of insurance acting as director of the department of insurance.

(E) Nothing contained in Chapter 3951. of the Revised Code shall apply to the following:

(1) An attorney at law admitted to practice in this state who adjusts insurance losses in the course of the practice of the attorney's profession and who does not hold the attorney out by sign, advertisement, or otherwise as offering such services to the general public;

(2) An officer, agent, or regular salaried employee of an insurer, or underwriter, or any attorney in fact of any reciprocal insurer of Lloyd's underwriter licensed to do business in this state who adjusts losses arising under the employer's or principal's own policies; or an underwriter by whom a policy of insurance against loss or damage or other causes has been written upon property within this state, in adjusting loss or damage under such policy, nor to an agent or broker acting as adjuster for the agent's or broker's own company;

(3) An adjustment bureau or association owned and maintained by insurers to adjust or investigate losses of such insurers, or any regularly salaried employee thereof who devotes substantially all of the employee's time to the business of such bureau or association;

(4) Any licensed agent or employee or officer of such agent or agency of an authorized insurer who adjusts losses for such insurer solely under policies issued through such agency;

(5) Any independent adjuster representing an insurer.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-10-1961; 04-27-2005



Section 3951.02 - Certificate of authority requirement.

No person, firm, association, partnership or corporation shall act within this state as a public insurance adjuster, or receive, directly or indirectly, compensation for services rendered in the adjustment of any claim or claims under the types of insurance policies set forth in section 3951.01 of the Revised Code, unless he, or it, is the holder of a certificate of authority to act as a public insurance adjuster, issued pursuant to sections 3951.01 to 3951.09, inclusive, of the Revised Code.

Any person, firm, association, partnership, or corporation, who has received from the superintendent of insurance a public insurance adjuster's certificate of authority shall be styled and be known as a "certified public insurance adjuster."

Effective Date: 11-06-1959



Section 3951.03 - Applying for certificate of authority.

Before any certificate of authority shall be issued by the superintendent of insurance there shall be filed in his office a written application therefor. Such application shall be in the form or forms and supplements thereto prescribed by the superintendent and shall set forth:

(A) The name and address of the applicant, and if the applicant be a firm, association, or partnership, the name and address of each member thereof, and if the applicant be a corporation, the name and address of each of its officers and directors;

(B) Whether any license or certificate of authority as agent, broker, or public insurance adjuster has been issued previously by the superintendent of this state or by the insurance department of any state to the individual applicant, and, if the applicant be an individual, whether any such certificate has been issued previously to any firm, association, or partnership of which he was or is an officer or director, and, if the applicant be a firm, association, or partnership, whether any such certificate has been issued previously to any member thereof, and, if the applicant be a corporation, whether any such certificate has been issued previously to any officer or director of such corporation;

(C) The business or employment in which the applicant has been engaged for the five years next preceding the date of the application, and the name and address of such business and the name or names and addresses of his employer or employers;

(D) Such information as the superintendent may require of applicants in order to determine their trustworthiness and competency to transact the business of public insurance adjusters, in such manner as to safeguard the interest of the public;

(E) The superintendent shall issue a public insurance adjuster agent certificate to a person, who is a bona fide employee of a public insurance adjuster without examination, provided said application is made by a person, partnership, association, or corporation engaged in the public insurance adjusting business. The fee to be paid by the applicant for such a license at the time the application is made, and annually thereafter for the renewal thereof according to the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code, shall be fifty dollars, and such applicant shall be bonded in the amount of one thousand dollars as provided for in division (D) of section 3951.06 of the Revised Code.

An application for any certificate of authority shall be signed and verified under oath by the applicant and, if made by a firm, association, partnership, or corporation, by each member or officer and director thereof to be authorized thereby to act as a public insurance adjuster.

Effective Date: 06-11-1968



Section 3951.04 - Issuing or denying certificate of authority.

The superintendent of insurance shall issue certificates of authority to any person, firm, association, partnership, or corporation making application therefor who is trustworthy and competent to act as a public insurance adjuster in such manner as to safeguard the interest of the public and who have complied with the prerequisites herein described. A certificate of authority issued to a firm, association, partnership, or corporation shall authorize only the members of the firm, association, or partnership or the officers and directors of the corporation, specified in the certificate of authority to act as a public insurance adjuster.

The superintendent shall not issue any certificate of authority to any applicant who is convicted of a felony, or any crime or offense involving fraudulent or dishonest practice or who, within three years preceding the date of filing such application, has been guilty of any practice which would be grounds for suspension or revocation of a certificate of authority as a public insurance adjuster.

Effective Date: 11-06-1959



Section 3951.05 - Examination of applicant.

The superintendent shall, in order to determine the trustworthiness and competency of any applicant for a certificate of authority to act as a public insurance adjuster, require such applicant or in the case of a firm, association, partnership, or corporation, such of its employees, members, officers, or directors, who are to be individually authorized to act under its certificate of authority, to submit to a written examination, except applicants who are granted a waiver of examination in accordance with section 3951.09 of the Revised Code. Examinations shall be held in such place in this state and at such time as the superintendent may designate.

Effective Date: 11-06-1959; 04-27-2005



Section 3951.06 - Fee - renewal of certificate - supplemental certificate.

(A) A fee of one hundred dollars shall be paid to the superintendent by the applicant for a public insurance adjuster's certificate of authority before the initial application is granted. If the applicant is a firm, association, partnership, or corporation, the fee shall be paid for each person specified in the application.

(B) A firm, association, partnership, or corporation to which a certificate of authority has been issued by the superintendent may at any time make an application to the superintendent for the issuance of a supplemental certificate of authority authorizing additional officers or directors of the corporation or members of the firm, association, or partnership to act as a public insurance adjuster, and the superintendent may thereupon issue to such firm, association, partnership, or corporation a supplemental certificate accordingly upon the payment of a fee of fifty dollars for each member or officer or director thereby authorized to act as a public insurance adjuster.

(C) Every public insurance adjuster's certificate of authority shall expire on the thirty-first day of December of the calendar year in which it was issued, and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03, inclusive, of the Revised Code. Every public insurance adjuster's certificate of authority with a payment of a fifty dollar fee can be renewed for the ensuing year without examination, but if an application for the renewal of such certificate has been filed with the superintendent before January first of any year the certificate of authority sought to be renewed shall continue in full force and effect until the issuance by the superintendent of the new certificate applied for or until five days after the superintendent has refused to issue a new certificate and has served notice of such refusal on the applicant therefor. Service of such notice shall be made by registered or certified mail directed to the applicant at the place of business specified in the application.

(D) No certificate of authority shall be issued or renewed unless, the applicant is a resident of the state, a lending institution, or a bona fide employee of a lending institution who is authorized to act as a public insurance adjuster in another state on behalf of the lending institution, and there is on file with the superintendent a bond, executed by such applicant and by approved sureties, in the penal sum of one thousand dollars for each person designated in the application, conditioned for the faithful performance by such applicant and by all persons designated in such application, of their duties as public insurance adjusters. Such bond shall be approved as to form by the attorney general and as to sufficiency by the superintendent. Such bond shall be made payable to the state and shall specifically authorize recovery for and on behalf of an injured party of the sum provided therein in case the adjuster has been guilty of fraudulent or dishonest practices in connection with the transaction of business as an adjuster.

Effective Date: 06-11-1968; 04-27-2005



Section 3951.07 - Suspending or revoking certificate of authority.

The superintendent of insurance may suspend or revoke any certificate of authority issued pursuant to sections 3951.01 to 3951.09, inclusive, of the Revised Code, or refuse to issue a certificate of authority to any applicant if, after due investigation, notice, and hearing, either before him or before any employee of the insurance department designated by him, whose report he may adopt, he determines that such applicant or holder of a certificate of authority has:

(A) Violated any provision of sections 3951.01 to 3951.09, inclusive, of the Revised Code;

(B) Engaged in fraudulent or dishonest practices;

(C) Made a material misstatement in the application for such certificate;

(D) Demonstrated his, or its, incompetency or untrustworthiness to act as public insurance adjuster;

(E) Obtained from any claimant an assignment of a claim.

Before the superintendent revokes, suspends, or refuses to issue any certificate of authority, written notice of the grounds therefor and the time and place of the hearing must be given to the applicant. Full opportunity shall be given at such hearing to the person, firm, association, partnership, or corporation to appear with counsel and be heard upon the charges. The final action of the superintendent in rejecting an application or in revoking or suspending a certificate of authority shall be by written notice to the applicant or holder of the certificate of authority. All notices required to be sent hereunder to applicants or holders of certificates of authority shall be forwarded by registered or certified mail to his last known business address. Within thirty days after revocation or suspension of the certificate of authority or the refusal of the superintendent to grant a certificate of authority, the person, firm, association, partnership, or corporation aggrieved may appeal from the ruling of the superintendent. All decisions and findings of the superintendent made under the provisions of Chapter 3951. of the Revised Code are subject to the provisions of sections 119.01 to 119.13 of the Revised Code.

Effective Date: 01-10-1961



Section 3951.08 - No advice constituting practice of law.

No holder of a certificate of authority shall make any misrepresentations of facts or advise any insured or insurer on any question of law or perform any service constituting the practice of law, nor shall any such holder of a certificate of authority in handling a claim, advise any insured or insurer to refrain from retaining counsel to protect his or its interest.

Effective Date: 11-06-1959



Section 3951.09 - Waiving of examination for applicant licensed in another state.

The superintendent may waive the requirement that an applicant submit to an examination to obtain a certificate of authority under this chapter, provided that the applicant is licensed as a public insurance adjuster in another state that required the applicant to submit to an examination as a condition of licensure. Prior to waiving the examination requirement with respect to a public insurance adjuster licensed in another state, the superintendent shall issue a notice at least sixty days prior to the effective date of the waiver identifying the applicant's other state of licensure. The notice shall be issued in a manner deemed appropriate by the superintendent. Once the superintendent has issued a notice under this section identifying an applicant's other state of licensure, the superintendent need not issue subsequent notices as to applicants licensed in the same state in order to waive the examination requirement for those applicants.

Effective Date: 04-27-2005



Section 3951.10 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of insurance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3951.99 - Penalty.

(A) Any person, firm, association, partnership, or corporation required by sections 3951.01 to 3951.09, inclusive, of the Revised Code, to obtain a certificate of authority to act as a public insurance adjuster, who adjusts any insurance losses without previously having obtained the required certificate of authority or who adjusts any insurance loss after his, or its, certificate of authority has been revoked, shall be fined not less than one hundred nor more than five hundred dollars for each loss adjusted without such certificate of authority.

(B) The penalties in division (A) of this section shall not limit the authority of the superintendent of insurance to suspend, revoke, or refuse to issue a certificate of authority for the causes set forth in section 3951.07 of the Revised Code.

Effective Date: 11-06-1959






Chapter 3953 - TITLE INSURANCE

Section 3953.01 - Title insurance definitions.

As used in this chapter:

(A) "Title insurance" means insuring, guaranteeing, or indemnifying owners of real property or others interested in real property against loss or damage suffered by reason of liens or encumbrances upon, defect in, or the unmarketability of the title to the real property, guaranteeing, warranting, or otherwise insuring by a title insurance company the correctness of searches relating to the title to real property, or doing any business in substance equivalent to any of the foregoing.

(B) "The business of title insurance" means the following:

(1) The making as insurer, guarantor, or surety, or proposing to make as insurer, guarantor, or surety, any contract or policy of title insurance;

(2) The transacting, or proposing to transact, any phase of title insurance, including solicitation, negotiation preliminary to execution, execution of a contract of title insurance, insuring, and transacting matters subsequent to the execution of the contract and arising out of it, including reinsurance;

(3) The doing or proposing to do any business in substance equivalent to any of the foregoing.

(C) "Title insurance company" means any of the following:

(1) Any domestic title guaranty company and domestic title guarantee and trust company to the extent that they are engaged in the business of title insurance;

(2) Any domestic company organized under this chapter for the purpose of insuring titles to real property;

(3) Any title insurance company organized under the laws of another state or foreign government;

(4) Any domestic or foreign company that has the powers and is authorized to insure titles to real estate within this state on December 12, 1967, and that meets the requirements of this chapter.

(D) "Applicants for insurance" includes all those, whether or not a prospective insured, who from time to time apply to a title insurance company or to its agent for title insurance and who at the time of that application are not agents for a title insurance company.

(E) "Risk premium" for title insurance means that portion of the fee charged by a title insurance company, agent of a title insurance company, or approved attorney of a title insurance company to an insured or an applicant for insurance for the assumption by the title insurance company of the risk created by the issuance of the title insurance policy.

(F) "Fee" for title insurance means the risk premium, abstracting or searching charge, examination charge, and every other charge, exclusive of settlement, closing, or escrow charges, whether denominated premium or otherwise, made by a title insurance company, agent of a title insurance company, or an approved attorney of a title insurance company to an insured or an applicant for insurance for any policy or contract for the issuance of title insurance. "Fee" does not include any charges paid to and retained by an attorney at law or abstractor acting as an independent contractor whether or not the attorney or abstractor is acting as an agent of a title insurance company or an approved attorney and does not include any charges made for special services not constituting title insurance, even though performed in connection with a title insurance policy or contract.

(G) "Approved attorney" means an attorney at law who is not an employee of a title insurance company or a title insurance agent and upon whose examination of title and report on the examination a title insurance company may issue a policy of title insurance.

(H) "Title insurance agent" means a person, partnership, or corporation authorized in writing by a title insurance company to solicit insurance and collect premiums and to issue or countersign policies on its behalf. "Title insurance agent" does not include officers and salaried employees of any title insurance company authorized to do a title insurance business within this state.

(I) "Single insurance risk" means the insured amount of any policy or contract of title insurance issued by a title insurance company.

(J) "Foreign title insurance company" means a title insurance company organized under the laws of any state or territory of the United States or the District of Columbia.

(K) "Alien title insurance company" means a title insurance company that is incorporated or organized under the laws of any foreign nation or any province or territory of a foreign nation and that is not "a foreign title insurance company."

(L) "Non-directed escrow funds" means any funds delivered to a title insurance agent or title insurance company with instructions to hold or disburse the funds pursuant to a transaction in which a title insurance policy will be issued, but without written instructions to either deposit the funds in an account for the benefit of a specific person, or to pay the interest earned on the funds to a specific person.

(M) "Business day" means any day, other than a Saturday or Sunday, or a legal holiday, on which a bank, savings and loan association, credit union, or savings bank is open to the public for carrying on substantially all of its functions.

(N) "Housing accommodations" and "restrictive covenant" have the same meanings as in section 4112.01 of the Revised Code.

Effective Date: 03-30-1999



Section 3953.02 - Application of chapter.

Chapter 3953: of the Revised Code applies to all title insurance companies, title insurance rating organizations, title insurance agents, applicants for title insurance, policyholders, and to all persons and business entities engaged in the business of title insurance.

Effective Date: 12-12-1967



Section 3953.03 - Only title insurance company to engage in title insurance business.

On and after December 12, 1967, only a title insurance company as defined in division (C) of section 3953.01 of the Revised Code shall underwrite or issue a policy of title insurance. No person, firm, association, corporation, cooperative, joint-stock company, partnership, or trust shall engage in the business of title insurance in this state unless authorized to transact such a business by this chapter.

Effective Date: 03-26-1971



Section 3953.04 - Title insurance company to be organized as stock corporation.

A title insurance company shall be organized as a stock corporation as provided in Chapters 1701. and 3929. of the Revised Code, except as specified in this chapter. Every title insurance company that is authorized to do a title insurance business in this state shall comply with sections 3929.30 and 3953.29 of the Revised Code.

Effective Date: 03-30-1999



Section 3953.05 - Minimum capital and surplus.

Every title insurance company incorporated or admitted in this state after December 12, 1967, shall have a minimum capital and surplus as required by section 3925.12 of the Revised Code.

Effective Date: 03-26-1971



Section 3953.06 - Depositing securities.

Every title insurance company, prior to the issuance of any policy of title insurance in this state, shall deposit with the superintendent of insurance, for the security and protection of its policyholders in this state, fifty thousand dollars in bonds of the United States or of this state, or of a county, township, or municipal corporation in this state, which bonds shall not be received by the superintendent at a rate above their par value. The securities deposited may be exchanged from time to time for other securities. So long as the company continues solvent and complies with the laws of this state, it may collect the interest on the deposits. The deposit shall be governed by sections 3929.07 to 3929.09 of the Revised Code.

A title guarantee and trust company organized and engaged in business in this state under sections 1735.01 to 1735.04 of the Revised Code, as of August 6, 1941, which has on deposit with the treasurer of state the sum of fifty thousand dollars, as provided in section 1735.03 of the Revised Code, may in addition to its other powers, write title insurance without making an additional deposit therefor.

Effective Date: 08-08-1991



Section 3953.07 - Sound underwriting practices.

No policy or contract of title insurance shall be written unless it is based upon a reasonable examination of the title unless a determination of insurability of title has been made in accordance with sound underwriting practices for title insurance companies and unless, on and after the effective date of this amendment, section 3953.29 of the Revised Code is complied with in connection with registered land. Evidence that a reasonable examination of a title has been made shall be preserved and retained in the files of the title insurance company or its agents for a period of not less than ten years after the policy or contract of title insurance has been issued. This section does not apply to a company assuming no primary liability in a contract of reinsurance and does not apply to a company acting as a coinsurer if one of the other coinsuring companies has complied with this section.

Effective Date: 03-30-1999



Section 3953.08 - Permitted services.

Every title insurance company may do the kinds of business defined in divisions (A) and (B) of section 3953.01 of the Revised Code, and may provide any other services related to the land title business.

Effective Date: 12-12-1967



Section 3953.09 - Prohibited services.

A title insurance company shall not engage in the business of guaranteeing the payment of the principal or the interest of notes, bonds, or other obligations secured by mortgages upon real property. A title insurance company shall not engage in the business of guaranteeing the completion of improvements in this state. Notwithstanding section 1735.01 of the Revised Code, a title guarantee and trust company may not guarantee the collection of interest and principal of mortgage loans.

Effective Date: 12-12-1967



Section 3953.10 - Title insurance company to engage in title insurance only.

Title insurance, except for reinsurance as provided in section 3953.13 of the Revised Code, shall be transacted, underwritten, or issued only by a company organized or admitted for issuance of no other form of insurance in this state. A title insurance company shall not transact any other form of insurance business in this state. No company may be organized or admitted in this state after December 12, 1967, to transact, underwrite, or issue title insurance if it engages in any form of insurance business other than title insurance.

Effective Date: 03-26-1971



Section 3953.11 - Unearned premium reserve.

(A) The unearned premium reserve of every title company shall consist of:

(1) The amount of the unearned premium reserve held as of December 12, 1967, pursuant to or under permission granted by any prior statutes of this state or the voluntary unearned premium reserves held by any domestic title guarantee and trust company or domestic title guarantee company as of December 31, 1966;

(2) The amount of all additions required to be made to such reserve by this section, less the withdrawals therefrom as permitted by this section;

(3) The entire amount of the reserves required to be transferred pursuant to division (A) of this section, or pursuant to or under authority of any prior statutes of this state, shall be presumed to have been added to the reserve in the calendar year next preceding the effective date of this chapter, and shall be released from said reserve and restored to income in the year of release under the formula set forth in division (B) of this section.

(B) Every title insurance company shall reserve, as the unearned portion of the original premium, an amount equal to ten per cent of the title insurance premium received or receivable by such company during the preceding calendar year for the issuance of policies insuring titles to property located in this state, and shall annually, on or before the first day of February, deposit with the superintendent of insurance an amount equal to such unearned premium reserve in cash or securities as specified in sections 3925.05 to 3925.08 of the Revised Code, provided that such deposit shall not exceed an aggregate amount of two hundred fifty thousand dollars. At the end of each year, the company shall withdraw from the reserve retained by it an amount equal to one-half of one per cent of the original premium until the total amount of the reserve has been withdrawn.

The superintendent shall be furnished annually with a sworn statement showing the amount of title insurance premiums received during the preceding calendar year on title insurance policies covering titles to property situated in this state, the amount required to be reserved as the unearned portion of the premium thereon, and the amount to be withdrawn under this section.

The difference between the amount of reserve required to be deposited and the amount of withdrawals permitted shall be deposited with or withdrawn from the superintendent. In calculating reserves, title insurance policies shall be considered as dated in the middle of the calendar year during which they were issued.

All reserve deposits required to be made by this section shall be tax free and shall be made and held in trust exclusively for the benefit and protection of holders of policies of the depositor covering titles to property situated in this state. So long as any company depositing such reserves continues solvent and complies with the laws of this state, the superintendent shall permit it to collect the interest, or dividends or distributions, on such securities, and to withdraw them, or a part thereof on depositing with him other securities of the kinds referred to by this section, and of equal value with those withdrawn. The superintendent may require that additional eligible securities be deposited with him to make good any depreciation or reduction which may occur in the market value of any of the securities deposited.

Effective Date: 06-14-1988



Section 3953.12 - Other reserves.

(A) Each title insurance company shall at all times establish and maintain, in addition to other reserves, a reserve:

(1) Against unpaid losses;

(2) Against loss expense, and shall calculate such reserves by making a careful estimate in each case of the loss expense likely to be incurred, by reason of every claim presented, pursuant to notice from or on behalf of the insured, of a title defect in or lien or adverse claim against the title insured, that may result in a loss or cause expense to be incurred for the proper disposition of the claim. The sums of the items so estimated shall be the total amount of the reserves against unpaid losses and loss expenses of such title insurance company.

(B) The amount so estimated may be revised from time to time as circumstances warrant, but shall be redetermined at least once each year.

(C) The amounts set aside in such reserves in any year shall be treated as an expense in determining the net profits for such year of any title insurance company.

Effective Date: 12-12-1967



Section 3953.13 - Reinsurance.

Any title insurance company authorized to engage in the business of title insurance in this state may cede reinsurance of all or any part of its liability under one or more of its policies or contracts or reinsurance agreements to any other title insurance company authorized to engage in the business of title insurance in this or any other state, or the District of Columbia which meets the financial requirements necessary to qualify to do a title insurance business in this state. It may also reinsure policies of title insurance issued by other companies on risks whether located in this state or elsewhere. Any domestic title insurance company or any foreign title insurance company authorized to transact business in this state shall pay to this state taxes required on all business taxable within this state and reinsured, as provided in this section, with any foreign company authorized to do business within this state. Issuance of contracts of reinsurance by a title insurance company not authorized to engage in the business of title insurance in this state, but authorized to engage in the business of title insurance in any of the United States, reinsuring a title insurance company authorized to engage in the business of title insurance in this state on real property located in this state, shall not of itself constitute the doing of business in this state by such reinsuring company. If any domestic title insurance company is unable to obtain reinsurance from another title insurance company, then after filing of an affidavit to that effect with the superintendent of insurance it may reinsure with any insurance company.

Effective Date: 12-12-1967



Section 3953.14 - Investments.

(A) Except as provided in Chapter 3953. of the Revised Code the investments of a title insurance company shall be governed by sections 3925.05 to 3925.21, inclusive, of the Revised Code.

(B) Provided it shall at all times keep at least one hundred thousand dollars invested in the classes of securities authorized for the investment of capital other than title plant and real estate as provided in division (C) of this section, a title insurance company may invest not more than ten per cent of its admitted assets in a title plant without the prior approval of the superintendent. The title plant shall be considered an admitted asset at the fair value thereof. In determining the fair value of a title plant, no value shall be attributed to furniture and fixtures, and the real estate in which the title plant is housed shall be carried as real estate. The value of title abstracts, title briefs, copies of conveyances or other documents, indices, and other records comprising the title plant, shall be determined by considering the expenses incurred in obtaining them, the age thereof, the cost of replacements less depreciation, and all other relevant factors. Once the value of a title plant has been determined, such value may be increased only by the acquisition of another title plant by purchase, consolidation, or merger; in no event shall the value of the title plan [plant] be increased by additions made thereto as part of the normal course of abstracting and insuring titles to real estate. Subject to the above limitations and with the approval of the superintendent of insurance, a title insurance company may enter into agreements with one or more other title insurance companies authorized to do business in this state, whereby such companies shall participate in the ownership, management, and control of a title plant to service the needs of all such companies or such companies may hold stock of a corporation owning and operating a title plant for such purposes; provided that each of the companies participating in the ownership, management, and control of such jointly owned title plant shall keep the sum of one hundred thousand dollars invested as above set forth.

(C) Any title insurance company may purchase, receive, hold, and convey real estate or any interest therein:

(1) Required for its convenient accommodation in the transaction of its business with reasonable regard to future needs;

(2) Acquired in connection with a claim under a policy of title insurance;

(3) Acquired in satisfaction or on account of loans, mortgages, liens, judgments, or decrees, previously owing to it in the course of its business;

(4) Acquired in part payment of the consideration of the sale of real property owned by it if the transaction results in a net reduction in the company's investment in real estate;

(5) Reasonably necessary for the purpose of maintaining or enhancing the sale value of real property previously acquired or held by it under subdivisions (1), (2), (3), or (4) of this division.

Effective Date: 12-12-1967



Section 3953.15 - Investment of unearned premium reserve.

The unearned premium reserve of a title insurance company shall be invested in accordance with sections 3925.05 to 3925.08, inclusive, of the Revised Code.

Effective Date: 12-12-1967



Section 3953.16 - Investment of trust funds or assets held in fiduciary capacity.

For those title insurance companies which also have powers to do a trust business, trust funds or assets held in a fiduciary capacity shall be invested in accordance with the statutes of this state governing trust companies.

Effective Date: 12-12-1967



Section 3953.17 - Foreign title insurance company - license.

Any title insurance company organized under the laws of another state or foreign government shall be licensed to transact a title insurance business within this state only if such company is and remains of the same standard of solvency and complies with other requirements fixed by the laws of this state for title insurance companies organized and authorized to transact the business of title insurance pursuant to the laws of this state.

Effective Date: 12-12-1967



Section 3953.18 - Prohibition against policies covering real property - exceptions.

No title insurance company not incorporated or organized under the laws of this state, but authorized to transact business herein, shall make, write, place, or cause to be made, written, or placed any policy or contract of insurance covering real property in this state, except;

(A) Through a title insurance agent as defined in Chapter 3905. of the Revised Code;

(B) Through a subsidiary title insurance company;

(C) Through a bona fide branch office located in this state and under the direction and control of such title insurance company, all expenses of which branch office, including compensation of all employees are paid by such title insurance company;

(D) This section is not applicable to contracts of reinsurance, or to policies of excess coinsurance.

Effective Date: 12-12-1967



Section 3953.19 - Merger and consolidation.

(A) A title insurance company organized and incorporated under the laws of this state may merge, be merged by, or consolidated with, one or more title insurance companies whether or not so incorporated, by complying with Chapter 1701. of the Revised Code, but subject to the following:

(1) No such merger or consolidation shall be effectuated unless in advance thereof, the plan and agreement therefor have been filed with the superintendent of insurance. The superintendent shall examine the terms and conditions of such merger or consolidation, and of any exchange of shares or securities pursuant thereto, after holding a hearing at which all persons or parties to whom it is proposed to issue shares or securities in such exchange shall have the right to appear. After such hearing, the superintendent shall either approve or disapprove the fairness of such terms and conditions of exchange. The superintendent shall give such approval within a reasonable time after filing of a plan or agreement unless he finds such plan or agreement:

(a) Is contrary to law;

(b) Is inequitable to the stockholders of such title insurance company; or

(c) Would substantially, reduce the security of and services to be rendered to policyholders of the domestic title insurance company in this state or elsewhere.

(2) Where such merger or consolidation involves a parent company absorbing a wholly owned subsidiary, the superintendent may, in his discretion, dispense with the holding of a hearing.

(B) No director, officer, agent, or employee of any title insurance company party to such acquisition shall receive any fee, commission, compensation or other valuable consideration whatsoever for in any manner, aiding, promoting, or assisting therein except as set forth in such plan or agreement.

(C) If the superintendent of insurance does not approve any such plan or agreement, he shall notify the title insurance company in writing, specifying in detail his reasons therefor.

Effective Date: 12-12-1967



Section 3953.20 - Prior approval required for acquisition of other title insurance company.

(A) A title insurance company organized and incorporated under the laws of this state may issue stock in exchange for all or any part of the assets or stock of a domestic or foreign title insurance company if, in advance thereof, a plan or agreement of acquisition has been filed with the superintendent of insurance. The superintendent shall examine the terms and conditions of such plan or agreement of acquisition, and of any exchange of shares or securities pursuant thereto, after holding a hearing at which all persons or parties to whom it is proposed to issue shares or securities in such exchange shall have the right to appear. After such hearing, the superintendent shall either approve or disapprove the fairness of such terms and conditions of such acquisition and exchange. The superintendent shall give approval within a reasonable time after filing of a plan or agreement unless he finds such plan or agreement:

(1) Is contrary to law;

(2) Is inequitable to the stockholders of any title insurance company involved; or

(3) Would substantially reduce the security of and services to be rendered to policyholders of the domestic title insurance company in this state or elsewhere.

(B) No director, officer, agent, or employee of any title insurance company party to such acquisition shall receive any fee, commission, compensation, or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein, except as set forth in such plan or agreement.

(C) If the superintendent does not approve any such plan or agreement, he shall notify the title insurance company in writing, specifying in detail his reasons therefor.

Effective Date: 12-12-1967



Section 3953.21 - Certification of title insurance agents.

(A) Every title insurance company authorized to transact business within this state shall certify annually to the superintendent of insurance the names of all title insurance agents representing it in this state in accordance with section 3905.20 of the Revised Code.

(B) No bank, trust company, bank and trust company, or other lending institution, mortgage service, brokerage, mortgage guaranty company, escrow company, real estate company or any subsidiaries thereof or any individuals so engaged shall be permitted to act as an agent for a title insurance company.

Effective Date: 09-01-2002



Section 3953.22 - Licensing title insurance agents.

(A) Title insurance agents shall be licensed in the manner provided for agents of insurance companies in Chapter 3905. of the Revised Code.

(B) A title insurance agent shall not be required to take an examination of such license if application for the original issuance of his license was filed with the superintendent of insurance on or before June 12, 1968.

Effective Date: 03-26-1971



Section 3953.23 - Maintaining books of account and record and vouchers.

(A) Every title insurance agent shall keep books of account and record and vouchers pertaining to the business of title insurance in such manner that the title insurance company may readily ascertain from time to time whether the agent has complied with this chapter.

(B) A title insurance agent may engage in the business of handling escrows of real property transactions provided that the agent shall maintain a separate record of all receipts and disbursements of escrow funds and shall not commingle any such funds with the agent's own funds or with funds held by the agent in any other capacity; and if at any time the superintendent of insurance determines that an agent has failed to comply with any of the provisions of this section, the superintendent may revoke the license of the agent pursuant to section 3905.14 of the Revised Code, subject to review as provided for in Chapter 119. of the Revised Code.

(C) All title insurance agents or agencies that handle escrows in real property transactions not involving the issuance of title insurance shall have coverage that protects the parties to such transactions against theft, misappropriation, fraud, or any other failure to properly disburse settlement, closing, or escrow funds. The superintendent shall adopt rules under Chapter 119. of the Revised Code setting forth the minimum requirements for such coverage, including, but not limited to, the minimum amounts, terms, and conditions of such coverage.

(D) The superintendent shall require every title insurance agent or agency and any subcontractors to maintain an errors and omissions policy, in any amount exceeding minimum limits established by the superintendent, that includes but is not limited to coverage for the agent's or agency's delegation of any agent or agency function. The superintendent shall adopt rules under Chapter 119. of the Revised Code setting forth the minimum requirements for that coverage, including but not limited to the minimum amounts, terms, and conditions of the coverage.

Effective Date: 09-01-2002; 01-01-2007



Section 3953.231 - Establishing and maintaining interest-bearing trust account for deposit of non-directed escrow funds.

(A)

(1) Each title insurance agent or title insurance company shall establish and maintain an interest-bearing trust account for the deposit of all non-directed escrow funds that meet the requirements of sections 1349.20 to 1349.22 of the Revised Code.

(2) The account shall be established and maintained in any federally insured bank, savings and loan association, credit union, or savings bank that is authorized to transact business in this state.

(3) The account shall be in the name of the title insurance agent or company, and shall be identified as an "interest on trust account" or "IOTA." The name of the account may contain additional identifying information to distinguish it from other accounts.

(4) The title insurance agent or company establishing the account shall submit, in writing, to the superintendent of insurance the name, account number, and location of the bank, savings and loan association, credit union, or savings bank in which the trust account is maintained.

(B) Each title insurance agent or company shall deposit all non-directed escrow funds that are nominal in amount or are to be held for a short period of time into the account established under division (A) of this section no later than the next business day after receipt.

(C) Each account established under division (A) of this section shall comply with all of the following:

(1) All funds in the account shall be subject to withdrawal or transfer upon request and without delay, or as soon as permitted by law;

(2) The rate of interest payable on the account shall not be less than the rate paid by the bank, savings and loan, credit union, or savings bank to its regular depositors. The rate may be higher if there is no impairment of the right to the immediate withdrawal or transfer of the principal;

(3) All interest earned on the account, net of service charges and other related charges, shall be transmitted to the treasurer of state for deposit in the legal aid fund established under section 120.52 of the Revised Code. No part of the interest earned shall be paid to the title insurance agent or company.

(D) The title insurance agent or company establishing an account under division (A) of this section shall direct the bank, savings and loan association, credit union, or savings bank to do both of the following:

(1) Remit interest or dividends on the average monthly balance in the account, or as otherwise computed in accordance with the standard accounting practice of the bank, savings and loan association, credit union, or savings bank, less reasonable service charges and other related charges, to the treasurer of state at least quarterly for deposit in the legal aid fund established under section 120.52 of the Revised Code;

(2) At the time of each remittance, transmit to the treasurer of state, and if requested, to the Ohio legal assistance foundation, and the title insurance agent or company, a statement showing the name of the title insurance agent or company for whom the remittance is sent, the rate of interest applied, the accounting period, the net amount remitted to the treasurer of state for each account, the total remitted, the average account balance for each month of the period for which the report is made, and the amount deducted for service charges and other related charges.

(E) The statements and reports submitted by the bank, savings and loan association, credit union, or savings bank under this section, are not public records subject to section 149.43 of the Revised Code and shall be used only to administer the legal aid fund.

(F) No funds belonging to a title insurance agent or company shall be deposited into an account established under division (A) of this section except funds necessary to pay service charges and other related charges of the bank, savings and loan association, credit union, or savings bank that are in excess of earnings on the account.

(G) No liability arising out of any negligent act or omission of any title insurance agent or company with respect to any account established under division (A) of this section shall be imputed to the bank, savings and loan association, credit union, or savings bank.

(H) No liability or responsibility arising out of any negligent act or omission of any title insurance agent with respect to any account established under division (A) of this section shall be imputed to a title insurance company.

(I) The superintendent may adopt, in accordance with Chapter 119. of the Revised Code, rules that pertain to the use of accounts established under division (A) of this section and to the enforcement of this section.

Effective Date: 01-01-1996



Section 3953.24 - Firm name of agent.

After December 12, 1967, no agent for a title insurance company shall adopt a firm name containing the words, "title insurance," "title guaranty," or "title guarantee."

Effective Date: 03-26-1971



Section 3953.25 - Commission payments.

A title insurance company may pay a commission only to a title insurance agent as defined in division (H) of section 3953.01 of the Revised Code.

Effective Date: 12-12-1967



Section 3953.26 - Payments for inducement of business.

No title insurance company and no title insurance agent shall pay or give [to] any applicant for insurance, or to any person, firm, or corporation who is acting as agent, representative, attorney, or employee of the owner, lessee, mortgagee, or of the prospective owner, lessee, or mortgagee of the real property or any interest therein, either directly or indirectly, any commission or any part of its fees or charges, or any other consideration or valuable thing, as an inducement for, or as compensation for, any title insurance business. Nothing in this section shall preclude the payment by a title insurance company of a commission to any attorney, if said attorney is also a licensed title insurance agent of such title insurance company, or the payment by such title insurance company or its agent of a fee to an attorney for services rendered in the examination of title or certification thereof.

Effective Date: 12-12-1967



Section 3953.27 - Division of fees and charges.

Nothing in this chapter prohibits the division of fees and charges between or among two or more title insurance companies or between or among one or more title insurance companies and one or more title insurance agents, between or among two or more title insurance agents, provided such division of fees and charges does not constitute an unlawful rebate or is not in payment of a forwarding fee or finder's fee.

Effective Date: 12-12-1967



Section 3953.28 - Prior approval required for forms and contracts.

Every title insurance company shall file with the superintendent of insurance, all forms of title policies and other contracts of title insurance before the same are issued. Any such filing may be made by a title insurance rating organization in behalf of all of its members or subscribers. In no event shall any title insurance company issue any such form of policy or contract until thirty days after it has been filed with the superintendent unless it has received earlier approval by the superintendent. Unless the superintendent disapproves a form of title policy or contract of title insurance within thirty days from the date of its filing, such filing shall be deemed to have been approved. Forms of title policies and other contracts of insurance, as used in this section, shall be deemed to include binders for insurance and policies of insurance or guaranty, together with all the terms and conditions of insurance coverage or guaranty that relate to title to any interest in real property and which are offered by a title insurance company. They shall, however, specifically exclude: reinsurance contracts or agreements, all specific defects in title that may be ascertained from any examination of the risk and excepted in such binders or policies, together with any affirmative assurance of the title insurance company with respect to such defects whether given by endorsement or otherwise, and such further exceptions from coverage by reason of limitations upon the examination of the risk imposed by an applicant for insurance or through failure of an applicant for insurance to provide the data requisite to a judgment of insurability.

Effective Date: 12-12-1967



Section 3953.29 - Prohibiting restrictive covenants constituting unlawful discriminatory practice.

On and after the effective date of this section, in connection with any transfer of registered land that occurs on or after that date in accordance with Chapters 5309. and 5310. of the Revised Code, no title insurance company shall write a policy or contract of title insurance that includes any specific reference to any restrictive covenant that appears to apply to the transferred registered land, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code. On and after the effective date of this section, if a policy or contract of title insurance written by a title insurance company in connection with any transfer of registered land that occurs on or after that date in accordance with Chapters 5309. and 5310. of the Revised Code includes a general or catch-all reference to easements, estates, liens, encumbrances, charges, rights, or restrictions of record, the general or catch-all reference shall be regarded by the parties to the transfer of the registered land and their successors in interest and shall be deemed for all legal purposes to refer to and incorporate by reference easements, estates, liens, encumbrances, charges, rights, and restrictions of record other than a restrictive covenant the inclusion of which in a transfer, rental, or lease of housing accommodations, the honoring or exercising of which, or the attempt to honor or exercise of which constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

Effective Date: 03-30-1999



Section 3953.30 - Notice comparing lender's and owner's title insurance.

(A) As used in this section:

(1) "Residential mortgage loan" means an obligation to pay a sum of money evidenced by a note and secured by a lien upon real property located within this state containing two or fewer residential units or on which two or fewer residential units are to be constructed and includes such an obligation on a residential condominium or cooperative unit.

(2) "Residential mortgage lender" means any person, including, but not limited to, banks, savings and loan associations, mortgage brokers, credit unions, or savings banks, that lends money or extends or grants credit and obtains a residential mortgage to assure payment of the debt.

(B) A title insurance agent issuing a lender's title insurance policy in conjunction with a residential mortgage loan made simultaneously with the purchase of all or part of the real property securing the loan, where no owner's title insurance policy has been requested, shall give written notice, on a form prescribed or approved by the superintendent of insurance, to the mortgagor at the time the commitment is prepared. The notice shall explain that a lender's title insurance policy is to be issued protecting the residential mortgage lender, and that the policy does not provide title insurance protection to the mortgagor as the owner of the property being purchased. The notice shall explain what an owner's title insurance policy insures against and what possible exposures exist for the mortgagor that could be insured against through the purchase of an owner's title insurance policy. The notice shall state that the mortgagor may obtain an owner's title insurance policy protecting the mortgagor as the owner of the property, either at a specified cost or at an approximate cost if the proposed coverages or amount of insurance is not then known. The title insurance agent shall maintain a copy of the notice, signed by the mortgagor, for at least ten years after the effective date of the lender's title insurance policy.

Effective Date: 01-01-2007; 04-06-2007



Section 3953.32 - Offer of closing or settlement protection to parties.

(A) At the time an order is placed with a title insurance company for issuance of a title insurance policy, the title insurance company or the title insurance agent shall offer closing or settlement protection to the lender, borrower, and seller of the property, and to any applicant for title insurance.

(B) The closing or settlement protection offered pursuant to this section shall indemnify any lender, borrower, seller, and applicant that has requested the protection, both individually and collectively, against the loss of settlement funds resulting from any of the following acts of the title insurance company's named title insurance agent or anyone acting on the agent's behalf:

(1) Theft, misappropriation, fraud, or any other failure to properly disburse settlement, closing, or escrow funds;

(2) Failure to comply with any applicable written closing instructions, when agreed to by the title insurance agent.

(C) The issuance of closing or settlement protection by a title insurance company pursuant to division (A) of this section is part of the business of title insurance for purposes of Chapter 3953. of the Revised Code.

(D) Except as provided in division (A) of this section, a title insurance company shall not offer or issue any coverage purporting to indemnify against a person's improper acts or omissions in connection with escrow, settlement, or closing services.

(E) The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code as the superintendent considers necessary to carry out the purposes of this section, including, but not limited to, rules that detail the specific language that must be included in the written document offering closing or settlement protection as provided for in division (A) of this section.

Effective Date: 01-01-2007; 04-06-2007



Section 3953.33 - Annual independent review of agency accounts.

(A) Every title insurance agent or agency that handles escrow, settlement, closing, or security deposit accounts shall have an independent review made of its escrow, settlement, closing, and security deposit accounts each year on or before the thirty-first day of December for the twelve-month period ending the preceding thirty-first day of August. The title insurance agent or agency shall provide proof of the annual review to each title insurance company that it represents. The superintendent of insurance shall promulgate rules under Chapter 119. of the Revised Code setting forth the minimum threshold level at which a review is required, the standards of the review, the minimum qualifications of the independent party conducting the review, and the form of the report that is required. The superintendent may also require title insurance agents or agencies to provide a copy of their annual review reports to the superintendent. The annual review required by this division does not apply to interest on lawyer's trust accounts established and maintained by an attorney pursuant to sections 4705.09 and 4705.10 of the Revised Code.

(B) Title insurance agents and agencies shall allow the superintendent and each and every title insurer that they represent reasonable access to all of their escrow, settlement, closing, and security deposit accounts and any and all supporting account information in order to ascertain the safety and security of the funds held by the title insurance agent or agency.

(C) Title insurance agents and agencies shall maintain sufficient records of their affairs, including their escrow operations and escrow trust accounts, so that the superintendent may adequately ensure that the title insurance agent or agency is in compliance of this chapter. Records kept pursuant to this section shall be kept for a period of not less than ten years following the transactions to which the records relate. The superintendent may prescribe the specific records and documents to be kept.

Effective Date: 01-01-2007; 04-06-2007; 2007 HB157 03-24-2008



Section 3953.35 - Prohibited conduct regarding loans of seventy-five thousand dollars or less.

(A) No title insurance agent shall do any of the following in connection with a mortgage loan of seventy-five thousand dollars or less:

(1) Knowingly coerce or wrongfully instruct the consumer to enter into the loan;

(2) Knowingly fail to disclose to the consumer that the consumer does not have to close on the loan;

(3) Knowingly make a material misrepresentation to the consumer regarding the terms of the loan.

(B) A violation of this section is deemed an unfair and deceptive act or practice in violation of section 1345.02 of the Revised Code.

Effective Date: 01-01-2007






Chapter 3955 - PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION

Section 3955.01 - Property and casualty insurance guaranty association definitions.

As used in sections 3955.01 to 3955.19 of the Revised Code:

(A) "Account" means either of the two accounts created by division (B) of section 3955.06 of the Revised Code.

(B) "Affiliate" means a person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, an insolvent insurer on the thirty-first day of December of the year next preceding the date the insurer becomes an insolvent insurer.

(C) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with, or corporate office held by, the person.

"Control" shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten per cent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact.

(D)

(1) "Covered claim" means an unpaid claim, including one for unearned premiums, which arises out of and is within the coverage of an insurance policy or policies to which sections 3955.01 to 3955.19 of the Revised Code apply, when issued by an insurer which becomes an insolvent insurer on or after September 4, 1970, and either of the following applies:

(a) The claimant or insured is a resident of this state at the time of the insured event, provided that for the purpose of determining the place of residence of a claimant or insured that is an entity other than a natural person, the state in which its principal place of business is located at the time of the insured event shall be considered the residence of such claimant or insured.

(b) The claim is a first-party claim for property damage to an insured's property that is permanently located in this state.

(2) "Covered claim" does not include any amount:

(a) In excess of ten thousand dollars on any unearned premium claim;

(b) In excess of three hundred thousand dollars on any claim. For purposes of this division, all claims arising out of bodily injury or death to any one person shall constitute a single claim regardless of the number of insurance policies issued or the number of derivative claims made, including, but not limited to, claims for loss of consortium, for injury to the relationship, for survivorship, or arising out of wrongful death.

(c) Due any reinsurer, insurer, insurance pool, or underwriting association through subrogation or otherwise; provided, that when such reinsurer, insurer, insurance pool, or underwriting association has paid a claim and thereby becomes subrogated to the amount of that claim, such subrogated claim may be asserted only against the receiver of the insolvent insurer and in no event against the insured of the insolvent insurer;

(d) Awarded as punitive or exemplary damages;

(e) Sought as a return of premium under any retrospective rating plan;

(f) Due any person that is an affiliate of the insolvent insurer;

(g) Due on any one claim that does not exceed one hundred dollars;

(h) Due under any policy of insurance issued to an insured whose net worth exceeds fifty million dollars on the last day of the insured's fiscal year next preceding the date the insurer becomes an insolvent insurer. An insured's net worth described in this division shall equal the aggregate of the net worth of the insured and all of the insured's subsidiaries. The exclusion under this division shall not apply in any of the following situations:

(i) The insured has applied for or consented to the appointment of a receiver, trustee, or liquidator for all or a substantial part of the insured's assets.

(ii) The insured has filed a voluntary petition in bankruptcy.

(iii) The insured has filed a petition or answer seeking a reorganization or arrangement with creditors or seeking to take advantage of any insolvency law.

(iv) A court of competent jurisdiction has entered an order, judgment, or decree concerning the insured's bankruptcy, insolvency, or reorganization petition.

(E) "Insolvent insurer" means an insurer licensed to transact insurance in this state either at the time the policy was issued or when the insured event occurred, decreed by a court of competent jurisdiction of the state of such insurer's domicile to be insolvent, and ordered by or pursuant to the authority of such court to be liquidated.

(F) "Member insurer" means any person that writes any kind of insurance to which this chapter applies, as prescribed in section 3955.05 of the Revised Code, including the exchange of reciprocal or interinsurance contracts, and is licensed to transact any insurance in this state.

(G) "Net direct written premiums" means direct gross premiums written in this state on insurance policies to which sections 3955.01 to 3955.19 of the Revised Code apply, less return premiums thereon and dividends paid or credited to policyholders on such direct business, but does not include premiums on contracts between insurers or reinsurers.

(H) "Net worth" means the amount by which the value of all assets exceeds all liabilities and includes, but is not limited to, such accounting terms as owners equity, partnership equity, shareholders equity, net assets, and fund balances.

(I) "Person" has the same meaning as in section 1.59 of the Revised Code.

Effective Date: 06-29-1994; 03-30-2007



Section 3955.02 - Citing act.

Sections 3955.01 to 3955.19 of the Revised Code may be cited as the Ohio insurance guaranty association act.

Effective Date: 10-26-1989



Section 3955.03 - Purposes of chapter.

The purposes of sections 3955.01 to 3955.19 of the Revised Code are to provide a mechanism for the payment of covered claims under certain insurance policies, avoid excessive delay in payment and reduce financial loss to claimants or policyholders because of the insolvency of an insurer, assist in the detection and prevention of insurer insolvencies, and provide an association to assess the cost of such protection among insurers.

Effective Date: 06-29-1994



Section 3955.04 - Liberal construction of chapter.

Sections 3955.01 to 3955.19 of the Revised Code shall be liberally construed to effect the purpose stated under section 3955.03 of the Revised Code, which shall constitute an aid and guide to interpretation.

Effective Date: 10-26-1989



Section 3955.05 - Nonapplicability to certain kinds of insurance.

Sections 3955.01 to 3955.19 of the Revised Code apply to all kinds of direct insurance, except:

(A) Title insurance;

(B) Fidelity or surety bonds, or any other bonding obligations;

(C) Credit insurance, vendors' single interest insurance, collateral protection insurance, or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(D) Mortgage guaranty, financial guaranty, residual value, or other forms of insurance offering protection against investment risks;

(E) Ocean marine insurance;

(F) Any insurance provided by or guaranteed by government, including, but not limited to, any department, board, office, commission, agency, institution, or other instrumentality or entity of any branch of state government, any political subdivision of this state, the United States or any agency of the United States, or any separate or joint governmental self-insurance or risk-pooling program, plan, or pool;

(G) Contracts of any corporation by which health services are to be provided to its subscribers;

(H) Life, annuity, health, or disability insurance, including sickness and accident insurance written pursuant to Chapter 3923. of the Revised Code;

(I) Fraternal benefit insurance;

(J) Mutual protective insurance of persons or property;

(K) Reciprocal or interinsurance contracts written pursuant to Chapter 3931. of the Revised Code for medical malpractice insurance if the reciprocal exchange or interinsurance exchange is not subject to the risk-based capital requirements in effect in the state of domicile of the reciprocal exchange or interinsurance exchange. As used in this division, "medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death, disease, or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed physician, podiatrist, or hospital, as those terms are defined in section 2305.113 of the Revised Code.

(L) Any political subdivision self-insurance program or joint political subdivision self-insurance pool established under Chapter 2744. of the Revised Code;

(M) Warranty or service contracts, or the insurance of those contracts;

(N) Any state university or college self-insurance program established under section 3345.202 of the Revised Code;

(O) Any transaction, or combination of transactions, between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, that involves the transfer of investment or credit risk unaccompanied by a transfer of insurance risk;

(P) Credit union share guaranty insurance issued pursuant to Chapter 1761. of the Revised Code;

(Q) Insurance issued by risk retention groups as defined in Chapter 3960. of the Revised Code;

(R) Workers' compensation insurance, including any contract indemnifying an employer who pays compensation directly to employees.

Effective Date: 06-29-1994; 12-30-2004; 06-27-2005; 03-30-2007



Section 3955.06 - Ohio insurance guaranty association.

(A) There is hereby created an unincorporated nonprofit association to be known as the Ohio insurance guaranty association. All member insurers, as defined in division (D) of section 3955.01 of the Revised Code, shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under section 3955.09 of the Revised Code and shall exercise its powers through a board of directors established under section 3955.07 of the Revised Code.

(B) For purposes of administration and assessment, the association shall be divided into two accounts:

(1) The automobile insurance account;

(2) The account for all other insurance to which sections 3955.01 to 3955.19 of the Revised Code apply.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 06-29-1994



Section 3955.07 - Board of directors.

(A) The board of directors of the Ohio insurance guaranty association shall consist of not less than five nor more than nine persons serving terms as established in the plan of operation. The members of the board shall be selected by member insurers, subject to the approval of the superintendent. Vacancies on the board shall be filled for the remaining period of the term by the unanimous vote of the remaining directors with the approval of the superintendent of insurance. A majority of the members shall be representatives of domestic insurers.

(B) In approving selections to the board, the superintendent shall consider among other things whether all member insurers are fairly represented.

(C) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

Effective Date: 05-21-1976



Section 3955.08 - Association powers and duties.

(A) The Ohio insurance guaranty association shall:

(1) Be obligated to the extent of the covered claims existing prior to the determination that an insolvent insurer exists and arising within thirty days after such determination, or before the policy expiration date if less than thirty days after the determination, or before the insured replaces the policy or on request effects cancellation, if he does so within thirty days after the determination. In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the face amount of the policy from which the claim arises. Claims of assessable members or subscribers of an insolvent insurer shall not be paid until all assessable subscribers or members have been assessed in accordance with section 3903.31 of the Revised Code and such assessments have been paid. Notwithstanding any other provision of the Revised Code, the association shall not be liable to pay any claim filed with the association after the earlier of the final date set by a court for filing claims in the liquidation proceedings of the insolvent insurer or eighteeen months after the order of liquidation.

(2) Be deemed the insurer to the extent of its obligation on the covered claims and to such extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent;

(3) Allocate claims paid and expenses incurred among the accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligations of the association under division (A)(1) of this section subsequent to an insolvency, the expenses of handling covered claims subsequent to insolvency, and other expenses authorized by sections 3955.01 to 3955.19 of the Revised Code. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on such kinds of insurance.

Each member insurer shall be notified of the assessment not later than thirty days before it is due. Each member insurer may be assessed in any year on any account any amount not greater than one and one-half per cent of its net direct written premiums for the preceding calendar year on the kinds of insurance in that account. After an initial assessment has been made for an insolvency, any subsequent assessments for that insolvency may be calculated in the same manner as the initial assessment and may use the same calendar year's net direct written premiums as were used in determining the original assessment. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon as funds become available, or claims shall be paid in any other manner the association may consider reasonable, including the payment of claims as they are received from claimants or the payment of claims in groups or categories.

The association may exempt or defer, in whole or in part, the assessment of any member insurer, if it would cause the insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which such insurer is authorized to transact insurance. The association may waive an assessment of any insurer if such assessment does not exceed ten dollars. If the balance of funds in any account, established pursuant to this section and section 3955.06 of the Revised Code, is in excess of amounts needed to pay all obligations chargeable to that account, the board of directors may authorize the transfer of such excess funds to any other account established pursuant to such sections in lieu of making an additional assessment for such other account or to reduce the total amount of an additional assessment for such other account.

(4) Investigate claims brought against the association and adjust, compromise, settle, or pay covered claims to the extent of the association's obligation and deny all other claims;

(5) Notify such persons as the superintendent directs under section 3955.10 of the Revised Code;

(6) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the superintendent, but may be declined by a member insurer.

(7) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association, and pay all other expenses of the association authorized by sections 3955.01 to 3955.19 of the Revised Code.

(B) The association may:

(1) Appear in, defend, and appeal any action on a claim brought against the association;

(2) Employ or retain such persons as are necessary to handle claims and perform other duties of the association;

(3) Borrow funds necessary to effect the purposes of sections 3955.01 to 3955.19 of the Revised Code, in accord with the plan of operation;

(4) Sue or be sued;

(5) Negotiate and become a party to such contracts as are necessary to carry out the purposes of sections 3955.01 to 3955.20 of the Revised Code;

(6) Perform such other acts as are necessary or proper to effectuate the purposes of sections 3955.01 to 3955.19 of the Revised Code;

(7) Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year, provided that the association shall not be required to make a refund to any member insurer where the amount does not exceed ten dollars;

(8) Act, with the approval of the superintendent, as a servicing facility for other insurance guaranty associations.

Effective Date: 06-29-1994



Section 3955.09 - Plan of operation and amendments.

(A) The Ohio insurance guaranty association shall submit to the superintendent of insurance a plan of operation and any amendments to the plan necessary or suitable to assure the fair, reasonable, and equitable administration of the association. If the association fails to submit a suitable plan of operation by December 3, 1970, or if at any time the association fails to submit suitable amendments to the plan, the superintendent shall promulgate a plan of operation or any amendments to it. The plan of operation and any amendments to it shall become effective upon approval by the superintendent.

(B) All member insurers shall comply with the plan of operation.

(C) The plan of operation shall:

(1) Establish the procedures whereby all the powers and duties of the association shall be performed;

(2) Establish procedures for handling assets of the association;

(3) Establish the amount and method of reimbursing members of the board of directors under section 3955.07 of the Revised Code;

(4) Establish procedures whereby claims may be filed with the association, hearings and appeals may be had, and acceptable forms of proof of claims may be prescribed. Notice of claims to the receiver or liquidator appointed in this state of an insolvent insurer shall be deemed notice to the association or its agent. A list of such claims shall be periodically submitted to an association or similar organization in another state by any receiver or liquidator appointed in this state. Any notice of claim filed with a receiver or liquidator appointed in another state, if such receiver or liquidator forwards a certified copy of the notice of claim to the association within such time as is designated for filing claims with the association, shall be deemed notice to the association.

(5) Establish regular places and times for meetings of the board of directors;

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the superintendent within thirty days after the action or decision;

(8) Establish the procedures whereby selections for the board of directors shall be submitted to the superintendent;

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(D) The plan of operation may provide that any or all powers and duties of the association, except those under divisions (A)(3) and (B)(3) of section 3955.08 of the Revised Code, may be delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility and paid for its performance of any other functions of the association. A delegation under this division shall take effect only with the approval of both the board of directors and the superintendent, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than those provided by sections 3955.01 to 3955.19 of the Revised Code.

Effective Date: 06-29-1994



Section 3955.10 - Superintendent of insurance - powers and duties.

(A) The superintendent of insurance shall:

(1) Immediately furnish to the association a copy of any complaint filed by the superintendent in any court which seeks an order to rehabilitate or liquidate the company;

(2) Notify the Ohio insurance guaranty association of the existence of an insolvent insurer not later than three days after he receives notice of its existence;

(3) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer related to either account.

(B) The superintendent may:

(1) Require that the association notify any or all of the insureds of an insolvent insurer and any other interested parties of the determination of insolvency and of their rights under sections 3955.01 to 3955.19 of the Revised Code. Such notification shall be by mail at their last known address, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation in an area reasonably selected to assure that interested parties will become acquainted with the facts shall be sufficient.

(2) Suspend or revoke, after notice and hearing under Chapter 119. of the Revised Code, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or to comply with the plan of operation. The superintendent, in lieu of such suspension or revocation, may levy a penalty on any member insurer which fails to pay an assessment when due. Such penalty shall not exceed five per cent of the unpaid assessment per month, except that no penalty shall be less than one hundred dollars per month.

(3) Revoke the designation of any servicing facility when he finds claims are being handled unsatisfactorily.

(C) Any final action or order of the superintendent under sections 3955.01 to 3955.19 of the Revised Code is subject to judicial review under Chapter 119. of the Revised Code.

Effective Date: 06-29-1994



Section 3955.11 - [Repealed].

Effective Date: 05-21-1976



Section 3955.12 - Subrogation of association - recovery against insolvent insurers.

(A) The Ohio insurance guaranty association shall be subrogated to the rights of any person recovering under sections 3955.01 to 3955.19 of the Revised Code to the extent of the person's recovery from the association. Every insured or claimant seeking the protection of sections 3955.01 to 3955.19 of the Revised Code shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. Except as provided in division (B) of this section, the association shall have no cause of action against the insured of the insolvent insurer for any sums the association has paid out.

(B)

(1) The association has the right to recover from the following insureds or persons the amount of any covered claim paid to or on behalf of those insureds or persons:

(a) Any insured who is not a resident of this state at the time of the insured event, except for first-party claims for property damage to an insured's property that is permanently located in this state;

(b) Any person that is an affiliate of the insolvent insurer.

(2) The association has the right to recover from any insured of an insolvent insurer for any sums the association has paid out as the result of an error.

(C) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claim priority equal to that which the claimant would have been entitled in the absence of sections 3955.01 to 3955.19 of the Revised Code against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

(D) The association periodically shall file with the receiver or liquidator of an insolvent insurer reports of the covered claims paid by the association and estimates of anticipated claims on the association, which shall preserve the right to the association against the assets of the insolvent insurer.

Effective Date: 06-29-1994; 03-30-2007



Section 3955.13 - Exhausting rights under other policy.

(A) Any person having a covered claim upon which recovery is also presently possible under an insurance policy written by another insurer shall be required first to exhaust his rights under such other policy. Any amount payable on a covered claim under sections 3955.01 to 3955.19 of the Revised Code shall be reduced by the amount of such recovery.

(B) Any person having a claim which may be recovered against more than one insurance guaranty association or its equivalent shall first seek recovery from the association of the place of residence of the insured, except that a first-party claim for damage to the insured's property with a permanent location shall first be presented to the association of the state of the location of the property. Any recovery under sections 3955.01 to 3955.19 of the Revised Code shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

Effective Date: 06-29-1994



Section 3955.14 - Aiding detection and prevention of insurer insolvencies.

To aid in the detection and prevention of insurer insolvencies:

(A) The board of directors of the Ohio insurance guaranty association, upon a majority vote, may do the following:

(1) Make recommendations to the superintendent of insurance for the detection and prevention of insurer insolvencies;

(2) Respond to requests by the superintendent to discuss and make recommendations regarding the status of any member insurer whose financial condition may be hazardous to policyholders or the public. These recommendations are not public records.

(B) At the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, the board may prepare a report, based on the information available to the association, on the history and causes of the insolvency. The board shall submit to the superintendent any report prepared pursuant to this division.

Effective Date: 06-29-1994



Section 3955.15 - Examination and regulation by superintendent - annual financial report.

The Ohio insurance guaranty association is subject to examination and regulation by the superintendent of insurance. The association shall submit in a form approved by the superintendent, not later than the thirtieth day of March of each year, a financial report for the preceding calendar year.

Effective Date: 09-04-1970



Section 3955.16 - Exemption from fees and taxation.

The Ohio insurance guaranty association is exempt from payment of all fees and taxes levied by this state or any of its subdivisions.

Effective Date: 09-04-1970



Section 3955.17 - Rates - factors and calculation.

(A) A rate shall not be found excessive under section 3935.03 or 3937.02 of the Revised Code solely because it contains a factor designed to recover any amounts paid to the Ohio insurance guaranty association by a member insurer as an assessment under division (A)(3) of section 3955.08 of the Revised Code from sources other than such fund.

(B) The rates subject to section 3935.03 or 3937.02 of the Revised Code may include an amount necessary to recoup assessments paid or payable to the Ohio insurance guaranty association made pursuant to division (A)(3) of section 3955.08 of the Revised Code and reasonable expenses and costs attributable to payment and recoupment of the assessment. The association may establish a plan whereby assessments or projected assessments due from member insurers may be payable periodically. Such plan may also provide for the calculation and use of rates or rating factors necessary to recoup such assessments, subject to the approval of the superintendent. Member insurers of the association implementing a change in rates pursuant to the plan shall file such changes with the superintendent, provided such changes shall not increase rates more than the amount authorized by the association and approved by the superintendent pursuant to the plan. The association may consult with member insurers or licensed rating bureaus in connection with the establishment and operation of any such plan.

Effective Date: 05-21-1976



Section 3955.18 - Immunity.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the Ohio insurance guaranty association or its agents or employees, the board of directors, or the superintendent of insurance or his representatives, including the office of the deputy liquidator and its employees, for any act or omission in the performance of their powers and duties under sections 3955.01 to 3955.19 of the Revised Code.

Effective Date: 06-29-1994



Section 3955.19 - Staying pending proceedings involving insolvent insurers.

To permit a proper defense by the Ohio insurance guaranty association of all pending causes of action, all proceedings in which an insolvent insurer is a party or is obligated to defend a party in any court in this state shall be stayed for six months, and such additional time thereafter as may be determined by the court in which the proceedings are pending or with jurisdiction over the proceedings, from the date the insolvency is determined or an ancillary proceeding is instituted in this state, whichever is later.

As to any covered claims arising from any judgment, order, decision, verdict, or finding based on a default or stipulation of the insolvent insurer or its insured, the association, either on its own behalf or on behalf of the insured, may apply to the court to have its judgment, order, decision, verdict, or finding vacated. The court shall grant the application, and the association shall be permitted to defend the claim on the merits.

Effective Date: 06-29-1994



Section 3955.20 - [Repealed].

Effective Date: 10-26-1989



Section 3955.21 - [Repealed].

Effective Date: 08-08-1991






Chapter 3956 - LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION

Section 3956.01 - Life and health insurance guaranty association definitions.

As used in this chapter:

(A) "Account" means either of the two accounts created under section 3956.06 of the Revised Code.

(B) "Contractual obligation" means any obligation under a policy, contract, or certificate under a group policy or contract, or portion of the policy or contract, for which coverage is provided under section 3956.04 of the Revised Code.

(C) "Covered policy or contract" means any policy, contract, or group certificate within the scope of section 3956.04 of the Revised Code.

(D) "Impaired insurer" means a member insurer that, after November 20, 1989, is not an insolvent insurer, and to which either of the following applies:

(1) The insurer is considered by the superintendent to be potentially unable to fulfill its contractual obligations;

(2) The insurer is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(E) "Insolvent insurer" means a member insurer that, after November 20, 1989, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

(F)

(1) "Member insurer" means any insurer that holds a certificate of authority or is licensed to transact in this state any kind of insurance for which coverage is provided under section 3956.04 of the Revised Code, and includes any insurer whose certificate of authority or license in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn after November 20, 1989.

(2) "Member insurer" does not include any of the following:

(a) A health insuring corporation;

(b) A fraternal benefit society;

(c) A self-insurance or joint self-insurance pool or plan of the state or any political subdivision of the state;

(d) A mutual protective association;

(e) An insurance exchange;

(f) Any person who qualifies as a "member insurer" under section 3955.01 of the Revised Code and who does not receive premiums on covered policies or contracts;

(g) Any entity similar to any of those described in divisions (F)(2)(a) to (f) of this section.

(3) "Member insurer" includes any insurer that operates any of the entities described in division (F)(2) of this section as a line of business, and not as a separate, affiliated legal entity, and otherwise qualifies as a member insurer.

(G) "Premiums" means amounts received on covered policies or contracts, less premiums, considerations, and deposits returned on the policies or contracts, and less dividends and experience credits on the policies and contracts. "Premiums" does not include either of the following:

(1) Any amounts in excess of one million dollars received on any unallocated annuity contract not issued under a governmental retirement plan established under Section 401, 403(b), or 457 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended;

(2) Any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under section 3956.04 of the Revised Code. Division (G)(2) of this section shall not be construed to require the exclusion, from assessable premiums, of premiums paid for coverages in excess of the interest limitations specified in division (B)(2)(c) of section 3956.04 of the Revised Code or of premiums paid for coverages in excess of the limitations with respect to any one individual, any one participant, or any one contract holder specified in division (C)(2) of section 3956.04 of the Revised Code.

(H) "Resident" means any person who resides in this state at the time a member insurer is determined to be an impaired or insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which, in the case of a person other than a natural person, shall be its principal place of business.

(I) "Subaccount" means any of the three subaccounts created under division (A) of section 3956.06 of the Revised Code.

(J) "Supplemental contract" means any agreement entered into for the distribution of policy or contract proceeds.

(K) "Unallocated annuity contract" means any annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under that contract or certificate.

Effective Date: 06-04-1997



Section 3956.02 - Citing chapter.

This chapter may be cited as the Ohio life and health insurance guaranty association act.

Effective Date: 11-20-1989



Section 3956.03 - Purpose of chapter.

The purpose of this chapter is to protect, subject to certain limitations, the persons specified in division (A) of section 3956.04 of the Revised Code against failure in the performance of contractual obligations under life and health insurance policies and annuity contracts specified in division (B) of section 3956.04 of the Revised Code, due to the impairment or insolvency of the member insurer that issued the policies or contracts. To provide this protection, the Ohio life and health insurance guaranty association, an association of insurers, is to pay benefits and to continue coverages, as limited in this chapter. Members of the association are subject to assessment to provide funds to carry out the purpose of this chapter.

Effective Date: 11-20-1989



Section 3956.04 - Application of chapter.

(A) This chapter provides coverage, by the Ohio life and health insurance guaranty association, for the policies and contracts specified in division (B) of this section to all of the following persons:

(1) Persons who are the beneficiaries, assignees, or payees of the persons covered under division (A)(2) of this section, regardless of where they reside, except for nonresident certificate holders under group policies or contracts;

(2) Persons who are owners of or certificate holders under the policies or contracts, or, in the case of unallocated annuity contracts, the persons who are the contract holders, if either of the following applies:

(a) The persons are residents of this state;

(b) The persons are not residents of this state and all of the following conditions apply:

(i) The insurers that issued the policies or contracts are domiciled in this state;

(ii) At the time the policies or contracts were issued, the insurers did not hold a license or certificate of authority in the states in which the persons reside;

(iii) The states have associations similar to the association created by section 3956.06 of the Revised Code;

(iv) The persons are not eligible for coverage by those associations.

(B)

(1) This chapter provides coverage to the persons specified in division (A) of this section for direct, nongroup life, health, annuity, and supplemental policies or contracts, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as otherwise limited in this chapter. Annuity contracts and certificates under group annuity contracts include, but are not limited to, guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement agreements, lottery contracts, and any immediate or deferred annuity contracts.

(2) This chapter does not provide coverage for any of the following:

(a) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder;

(b) Any policy or contract of reinsurance, unless assumption certificates have been issued;

(c) Any portion of a policy or contract to the extent that the rate of interest on which it is based:

(i) Averaged over the period of four years prior to the date on which the association becomes obligated with respect to the policy or contract or if the policy or contract has been issued for a lesser period averaged over that period, exceeds the rate of interest determined by subtracting two percentage points from the monthly average-corporates as published by Moody's investors service, inc., or any successor to that service, averaged for the same period;

(ii) On and after the date on which the association becomes obligated with respect to the policy or contract, exceeds the rate of interest determined by subtracting three percentage points from the monthly average-corporates as published by Moody's investors service, inc., or any successor to that service, as most recently available.

If the monthly average-corporates is no longer published, the superintendent, by rule, shall establish a substantially similar average.

(d) Any plan or program of an employer, association, or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that the plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association, or similar entity under any of the following:

(i) A multiple employer welfare arrangement as defined in section 514 of the "Employee Retirement Income Security Act of 1974," 88 Stat. 833, 29 U.S.C.A. 1001, as amended;

(ii) A minimum premium group insurance plan;

(iii) A stop-loss group insurance plan;

(iv) An administrative services only contract.

(e) Any portion of a policy or contract to the extent that it provides dividends or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of the policy or contract;

(f) Any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(g) Any unallocated annuity contract issued to an employee benefit plan protected under the federal pension benefit guaranty corporation;

(h) Any portion of any unallocated annuity contract that is not issued to or in connection with a governmental lottery or a benefit plan of a specific employee, union, or association of natural persons;

(i) Any policy or contract issued to or for the benefit of a past or present director or officer within one year of the filing of the successful complaint that the insurer was impaired or insolvent;

(j) Any policy or contract issued by any entity described in division (F)(2) of section 3956.01 of the Revised Code;

(k) Any policy or contract issued by a member insurer if the member insurer is carrying on as a line of business, and not as a separate legal entity, the activities of any entity described in division (F)(2) of section 3956.01 of the Revised Code, and the policy or contract is issued as a product of those activities.

(C) The benefits for which the association may become liable shall not exceed the lesser of either of the following:

(1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer;

(2)

(a) With respect to any one life, regardless of the number of policies or contracts:

(i) Three hundred thousand dollars in life insurance death benefits, but not more than one hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance;

(ii) One hundred thousand dollars in health insurance benefits, including any net cash surrender and net cash withdrawal values;

(iii) Two hundred fifty thousand dollars in the present value of annuity benefits, including net cash surrender and net cash withdrawal values.

(b) With respect to each individual participating in a governmental retirement plan established under section 401, 403(b), or 457 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and covered by an unallocated annuity contract, or the beneficiaries of each such individual if deceased, in the aggregate, two hundred fifty thousand dollars in present value annuity benefits, including net cash surrender and net cash withdrawal values.

The association is not liable to expend more than three hundred thousand dollars in the aggregate with respect to any one individual under divisions (C)(2)(a) and (b) of this section combined.

(c) With respect to any one contract holder, covered by any unallocated annuity contract not included in division (C)(2)(b) of this section, one million dollars in benefits, irrespective of the number of those contracts held by that contract holder.

(D) The liability of the association is limited strictly by the express terms of the policies or contracts and by this chapter, and is not affected by the contents of any brochures, illustrations, advertisements in the print or electronic media, or other advertising material used in connection with the sale of the policies or contracts, or by oral statements made by agents or other sales representatives in connection with the sale of the policies or contracts. The association is not liable for extra-contractual damages, punitive damages, attorney's fees, or interest other than as provided for by the terms of the policies or contracts as limited by this chapter, that might be awarded by any court or governmental agency in connection with the policies or contracts.

(E) The protection provided by this chapter does not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 11-20-1989

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 3956.05 - Liberal construction of chapter.

This chapter shall be liberally construed to effect its purpose as set forth in section 3956.03 of the Revised Code.

Effective Date: 11-20-1989



Section 3956.06 - Creating Ohio life and health insurance guaranty association.

(A) There is hereby created an unincorporated nonprofit association to be known as the Ohio life and health insurance guaranty association. All member insurers shall be and remain members of the association as a condition of their authority to transact the business of insurance in this state. The association shall perform its functions under the plan of operation established and approved under section 3956.10 of the Revised Code and shall exercise its powers through a board of directors established under section 3956.07 of the Revised Code. For purposes of administration and assessment, the association shall maintain the following two accounts:

(1) The life insurance and annuity account that includes the following subaccounts:

(a) Life insurance subaccount;

(b) Annuity subaccount;

(c) Unallocated annuity subaccount that also includes all annuity contracts meeting the requirements of section 403(b) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(2) The health insurance account.

(B) The association is subject to the supervision of the superintendent of insurance and to the applicable insurance laws of this state.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 11-20-1989



Section 3956.07 - Board of directors.

(A) The board of directors of the Ohio life and health insurance guaranty association shall consist of not less than nine nor more than eleven member insurers serving terms as established in the plan of operation. A majority of the members of the board shall be representatives of member insurers domiciled in this state. Three of the members of the board shall be representatives of the three member insurers that are consolidated corporations as defined in division (A)(1) of section 3923.39 of the Revised Code and that write the largest premium volumes of health insurance in this state, three of the members of the board shall be representatives of domestic life insurers, and three of the members of the board shall be representatives of foreign insurers. The members of the board shall be selected by member insurers, subject to the approval of the superintendent of insurance. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the superintendent. To select the initial board of directors and initially organize the association, the superintendent shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting, each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within sixty days after notice of the organizational meeting, the superintendent may appoint the initial members.

(B) In approving selections or in appointing members to the board, the superintendent shall consider, among other things, whether all member insurers are fairly represented.

(C) Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them as members of the board of directors, but members of the board shall not otherwise be compensated by the association for their services.

Effective Date: 11-20-1989



Section 3956.08 - Duties as to impaired or insolvent member insurer.

(A)

(1) Subject to any conditions imposed as provided in division (A)(2) of this section, the Ohio life and health insurance guaranty association may do either of the following with respect to an impaired domestic member insurer:

(a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer;

(b) Provide the moneys, pledges, notes, guarantees, or other means that are proper to effectuate division (A)(1)(a) of this section and assure payment of the contractual obligations of the impaired insurer pending action under division (A)(1)(a) of this section.

(2) The association may impose conditions upon any action it takes under division (A)(1) of this section if all of the following apply:

(a) The condition does not impair the contractual obligations of the impaired insurer;

(b) The superintendent of insurance approves the condition;

(c) Except in cases of court-ordered conservation or rehabilitation, the impaired insurer approves the condition.

(B)

(1) If a member insurer is an impaired foreign or alien insurer that is not paying claims timely, the association, subject to the conditions specified in division (B)(2) of this section, shall do either of the following:

(a) Take any of the actions specified in division (A)(1) of this section, subject to the conditions specified in division (A)(2) of this section;

(b) Provide substitute benefits in lieu of the contractual obligations of the impaired insurer solely for all of the following:

(i) Death benefits and health claims in accordance with division (D) of this section;

(ii) Periodic annuity benefit payments;

(iii) Supplemental benefits;

(iv) Cash withdrawals for policy or contract owners who petition therefor under claims of emergency or hardship in accordance with standards proposed by the association and approved by the superintendent.

(2) The association is subject to the requirements of division (B)(1) of this section only if all of the following apply to a foreign or alien insurer:

(a) The laws of its state of domicile provide that, until all payments of or on account of the impaired insurer's contractual obligations by all guaranty associations, along with all expenses and interest, at a rate not less than that allowed under 96 Stat. 2478, 28 U.S.C. 1961, on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the impaired insurer shall have been approved by the guaranty associations, all of the following apply:

(i) The delinquency proceeding shall not be dismissed.

(ii) Neither the impaired insurer nor its assets shall be returned to the control of its shareholders or private management.

(iii) The impaired insurer shall not be permitted to solicit or accept new business or have any suspended or revoked license restored.

(b) The impaired insurer has been prohibited from soliciting or accepting new business in this state, its license or certificate of authority has been suspended or revoked in this state, and a petition for rehabilitation or liquidation has been filed in a court of competent jurisdiction in its state of domicile by the commissioner of insurance of that state.

(C) If a member insurer is an insolvent insurer, the association shall do either of the following:

(1) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies or contracts of the insolvent insurer or assure payment of the contractual obligations of the insolvent insurer, and provide the moneys, pledges, guarantees, or other means that are reasonably necessary to discharge such duties;

(2) With respect only to life and health insurance policies, provide benefits and coverages in accordance with division (D) of this section.

(D) When proceeding under division (B)(1)(b) or (C)(2) of this section, the association, with respect to life and health insurance policies, shall do all of the following:

(1) Assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies of the insurer, for claims incurred within the following time limits:

(a) With respect to group policies, not later than the earlier of the next renewal date under such policies or contracts or forty-five days, but in no event less than thirty days, after the date on which the association becomes obligated with respect to such policies;

(b) With respect to individual policies, not later than the earlier of the next renewal date, if any, under such policies or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to such policies;

(2) Make diligent efforts to provide all known insureds or group policyholders with respect to group policies thirty days' notice of the termination of the benefits provided;

(3) With respect to individual policies, make available to each known insured, or owner if other than the insured, and with respect to an individual formerly insured under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of division (D)(4) of this section, if such insureds had a right under law or the terminated policy to convert coverage to individual coverage or to continue an individual policy in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or had a right only to make changes in premium by class.

(4)

(a) In providing the substitute coverage required under division (D)(3) of this section, the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(b) Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(c) The association may reinsure any alternative or reissued policy.

(5)

(a) Alternative policies adopted by the association shall be subject to the approval of the superintendent. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(b) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that are not unreasonable in relation to the premium charged. The association shall set the premium in accordance with the table of rates which it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(c) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(6) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the superintendent or a court of competent jurisdiction.

(7) The obligations of the association with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policyholder, the insured, or the association.

(E) When proceeding under divisions (B)(1)(b) or (C) of this section with respect to any policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with division (B)(2)(c) of section 3956.04 of the Revised Code.

(F) Nonpayment of premiums within thirty-one days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the obligations of the association under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value that may be due in accordance with this chapter.

(G) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to, and be payable at the direction of, the association, and the association is liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(H) In carrying out its duties under divisions (B) and (C) of this section, the association, subject to approval by the court, may do the following:

(1) Impose permanent policy or contract liens in connection with any guarantee, assumption, or reinsurance agreement, if the association finds that the amounts that can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest;

(2) Impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

(I) If the association fails to act as provided in divisions (B)(1)(b), (C), and (D) of this section within a reasonable time, the superintendent shall have the powers and duties of the association under this chapter with respect to impaired or insolvent insurers.

(J) The association may render assistance and advice to the superintendent, upon his request, concerning any insurer that is insolvent, impaired, or potentially impaired, or concerning the rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer.

(K) The association, and any similar associations of other states, may appear or intervene before any court in this state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated under this chapter, or over a third party against whom the association or associations have or may have rights through subrogation of the insurer's policy or contract holders. The right to appear or intervene extends to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying, or guaranteeing the covered policies or contracts of the impaired or insolvent insurer and the determination of the covered policies or contracts and contractual obligations. The association also has the right to appear or intervene before a court in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation of the insurer's policy or contract holders.

(L)

(1) Any person receiving benefits under this chapter is deemed to have assigned the rights under, and any causes of action relating to, the covered policy or contract to the association to the extent of the benefits received as a result of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and causes of action by any payee, policy or contract holder, beneficiary, insured, or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this chapter upon such person.

(2) The subrogation rights of the association under this division have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(3) In addition to divisions (L)(1) and (2) of this section, the association has all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to the policy or contract.

(M) If the aggregate liability of the association with respect to any one life does not exceed one hundred dollars, the association is not obligated to notify claimants possessing such claims or make any payment thereto.

(N) Except with respect to claims filed under policies and contracts which are continued in force by the association past the final date set by a court for filing claims in liquidation proceedings of an insolvent insurer, the association is not liable to pay any claim filed with the association after such date.

(O) The association may do any of the following:

(1) Enter into any such contracts and take such actions as are necessary or proper in the judgment of the board of directors to protect the interests of the association, or to carry out the powers and duties of the association or the provisions and purposes of this chapter;

(2) Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under section 3956.09 of the Revised Code and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of this chapter. Any notes or other evidence of indebtedness of the association not in default are legal investments for domestic insurers and may be carried as admitted assets.

(4) Employ or retain such persons as are necessary to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under this chapter;

(5) Take such legal action as may be necessary to avoid payment of improper claims;

(6) Exercise, for the purposes of this chapter and to the extent approved by the superintendent, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter;

(7) Join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association;

(8) Enter into agreements with other state associations of similar purposes to determine the residence of persons for purposes of this chapter.

Effective Date: 11-20-1989



Section 3956.09 - Assessment of members for funds.

(A) For the purpose of providing the funds necessary to carry out the powers and duties of the Ohio life and health insurance guaranty association, the board of directors shall assess the member insurers, separately for each subaccount or account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at ten per cent per year on and after the due date.

(B) There shall be two classes of assessments, as follows:

(1) Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses, and the cost of examinations conducted under division (E) of section 3956.12 of the Revised Code. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association under section 3956.08 of the Revised Code with regard to an impaired or an insolvent insurer.

(C)

(1) The amount of any class A assessment shall be determined by the board and may be made on a pro rata or non-pro rata basis. If pro rata, the board may provide that it be credited against future class B assessments. A non-pro rata assessment shall not exceed two hundred dollars per member insurer in any one calendar year. The amount of any class B assessment shall be allocated for assessment purposes among the subaccounts and accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or on any other standard considered by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each subaccount or account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each subaccount or account for the most recent three calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of this chapter. Classification of assessments under division (B) of this section and computation of assessments under this division shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

(D) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. If an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. In determining whether the payment of an assessment would endanger the ability of a member insurer to fulfill its contractual obligations, the board shall consider the adequacy of the capital and surplus of the member insurer in relation to the premiums written, the assets, and the reserve liabilities of that member insurer.

(E)

(1) The total of all assessments upon a member insurer for the life insurance and annuity account, which includes the life insurance subaccount, the annuity subaccount, and the unallocated annuity subaccount, shall not in any one calendar year exceed two per cent of the insurer's average premiums received per year in this state on the policies and contracts covered by each such subaccount, and for the health insurance account, shall not in any one calendar year exceed two per cent of the insurer's average premiums received per year in this state on the policies and contracts covered by such account, during the three calendar years preceding the year in which the impaired or insolvent insurer or insurers became impaired or insolvent. If the maximum assessment for a subaccount or account, together with the other assets of the association in the subaccount or account, does not provide in any one year in the subaccount or account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed for the subaccount or account as soon thereafter in succeeding years as permitted by division (E) of this section.

(2) If the maximum assessment under division (E)(1) of this section for any subaccount of the life insurance and annuity account in any succeeding year does not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to division (C)(2) of this section, the board shall allocate the necessary additional amount among the other subaccounts of the life and annuity account in the manner set forth in division (E)(1) of this section, but the maximum assessment for a subaccount shall not exceed one per cent in any one calendar year.

(3) Where assessments for two or more impaired or insolvent insurers have been made within the same calendar year, and the sum of those assessments exceeds the two per cent calendar year assessment limitation under division (E)(1) of this section, the board, with the approval of the superintendent of insurance, may allocate among the accounts of such insurers the sums assessed within the two per cent limitation.

(F) The board, by an equitable method as established in the plan of operation, may refund to member insurers, in proportion to the contribution of each insurer to that subaccount or account, the amount by which the assets of the subaccount or account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that subaccount or account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any subaccount or account to provide funds for the continuing expenses of the association and for future losses.

(G) A member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this chapter, may consider the amount reasonably necessary to meet its assessment obligations under this section.

(H) The association, upon request, shall issue to an insurer paying an assessment under this section, other than a class A assessment, a certificate of contribution, in a form approved by the superintendent, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, net of any amounts recovered through a tax offset, and for the period of time the superintendent may approve.

(I) Any member insurer that has contributed funds to pay claims of an impaired or insolvent insurer, pursuant to an agreement entered into with the superintendent and approved by the Franklin county court of common pleas during the five years preceding the effective date of this section, or at any time following the effective date of this section, shall receive a credit against any assessments levied pursuant to this section, whether the assessments are class A assessments or class B assessments, in the amount of the contribution.

If the amount of the credit exceeds the amount of assessments levied upon a member insurer in any one year, the balance of that credit shall be carried forward to subsequent years and will reduce the amount of future assessments until the total amount of the credit has been applied to the future assessments.

For the purposes of this division, an impaired or insolvent insurer is an insurer that meets the definitions set forth in section 3956.01 of the Revised Code, and any insurer that would have met these definitions, if it had been in effect at the time of such contribution.

(J) Division (I) of this section does not apply if an insurer has contributed funds pursuant to that division and has offset those contributions against its premium or franchise tax liability pursuant to any provision of the Revised Code authorizing the establishment of a plan for the distribution of voluntary contributions to pay the life, sickness and accident, or annuity claims of residents of this state that are unpaid due to the insolvency of an insolvent insurer.

Effective Date: 11-20-1989



Section 3956.10 - Plan of operation and amendments.

(A)

(1) The Ohio life and health insurance guaranty association shall submit to the superintendent of insurance a plan of operation and any amendments to the plan necessary or suitable to ensure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments shall become effective upon the written approval of the superintendent, or unless the superintendent has not disapproved it within thirty days.

(2) If the association fails to submit a suitable plan of operation within six months following the effective date of this section or if at any time after that date the association fails to submit suitable amendments to the plan, the superintendent, after notice and hearing, shall adopt reasonable rules that are necessary or advisable to effectuate the provisions of this chapter. The rules shall continue in force until modified by the superintendent or superseded by a plan submitted by the association and approved by the superintendent.

(B) All member insurers shall comply with the plan of operation.

(C) In addition to requirements enumerated elsewhere in this chapter, the plan of operation shall do the following:

(1) Establish procedures for handling the assets of the association;

(2) Establish the amount and method of reimbursing members of the board of directors under section 3956.07 of the Revised Code;

(3) Establish regular places and times for meetings, including but not limited to telephone conference calls, of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Establish the procedures whereby selections for the board of directors will be made and submitted to the superintendent;

(6) Establish any additional procedures for assessments under section 3956.09 of the Revised Code, including, but not limited to, allocating sums raised by assessments when two or more insolvencies occur in the same calendar year that are subject to the two per cent calendar year assessment limitation;

(7) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(D) The plan of operation may provide that any or all powers and duties of the association, except those under division (O)(3) of section 3956.08 and section 3956.09 of the Revised Code, are delegated to a corporation, association, or other organization that performs or will perform functions similar to those of the association, or its equivalent, in two or more states. The corporation, association, or organization shall be reimbursed for any payments made on behalf of the association, and shall be paid for its performance of any function of the association. A delegation under this division shall take effect only with the approval of both the board of directors and the superintendent, and may be made only to a corporation, association, or organization that extends protection not substantially less favorable and effective than that provided by this chapter.

Effective Date: 11-20-1989



Section 3956.11 - Powers of superintendent - appeals - notification of chapter provisions.

(A) The superintendent of insurance shall:

(1) Upon request of the board of directors of the Ohio life and health insurance guaranty association, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(2) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer promptly to comply with the demand shall not excuse the association from the performance of its powers and duties under this chapter.

(3) In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

(B) The superintendent, after notice and hearing, may suspend or revoke the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation of the association. As an alternative, the superintendent may levy a forfeiture on any member insurer that fails to pay an assessment when due. The forfeiture shall not exceed five per cent of the unpaid assessment per month, but shall not be less than one hundred dollars per month.

(C) Any action of the board of directors or the association may be appealed to the superintendent by any member insurer if the appeal is taken within sixty days of the final action being appealed. If a member insurer is appealing an assessment, the amount assessed shall be paid to the association and be available to meet association obligations during the pendency of the appeal. If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member insurer. Any final action or order of the superintendent is subject to review under Chapter 119. of the Revised Code.

(D) The liquidator, rehabilitator, or conservator of any impaired or insolvent insurer may notify all interested persons of the effect of this chapter.

(E) Notwithstanding section 109.02 of the Revised Code, the superintendent has sole authority to select and hire legal counsel to represent the superintendent in his role as rehabilitator or liquidator of an impaired or insolvent insurer.

Effective Date: 11-20-1989



Section 3956.12 - Detection and prevention of insurer insolvencies or impairments - duties of superintendent.

To aid in the detection and prevention of insurer insolvencies or impairments:

(A) The superintendent of insurance shall do all of the following:

(1) Notify the commissioners of insurance of all the other states, when he takes any of the following actions against a member insurer:

(a) Revocation of license;

(b) Suspension of license;

(c) Makes any formal order that such company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

Notice under division (A)(1) of this section shall be mailed to all insurance commissioners within thirty days following the action taken or the date on which the action occurs.

(2) Report to the board of directors of the Ohio life and health insurance guaranty association when he has taken any of the actions set forth in division (A)(1) of this section or has received a report from any other insurance commissioner indicating that any such action has been taken in another state. The report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.

(3) Report to the board of directors when he has reasonable cause to believe, from any completed or ongoing examination of any member company, that the company may be an impaired or insolvent insurer;

(4) Furnish to the board of directors the national association of insurance commissioners' insurance regulatory information service (IRIS) ratios and listings of companies not included in the ratios developed by the commissioners. The board may use the information contained in this report in carrying out its duties and responsibilities under this section. The report and the information contained in the report shall be kept confidential by the members of the board of directors until such time as made public by the superintendent or other lawful authority.

(B) The superintendent may seek the advice and recommendation of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(C) The board of directors, upon majority vote, may make reports and recommendations to the superintendent upon any matter germane to the solvency, rehabilitation, or liquidation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. The reports and recommendations are not public records.

(D) The board of directors, upon majority vote, may notify the superintendent of any information the board possesses that indicates any member insurer may be an impaired or insolvent insurer.

(E) The board of directors, upon majority vote, may request that the superintendent order an examination of any member insurer that the board in good faith believes may be an impaired or insolvent insurer. Within thirty days of the receipt of such request, the superintendent shall begin the examination. The examination may be conducted as a national association of insurance commissioners examination or may be conducted by the persons the superintendent designates. The cost of the examination shall be paid by the association and the examination report shall be treated as are other examination reports. The examination report shall not be released to the board of directors of the association prior to its release to the public, but this shall not preclude the superintendent from complying with division (A) of this section. The superintendent shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the superintendent but it shall not be open to public inspection prior to the release of the examination report to the public.

(F) The board of directors, upon majority vote, may make recommendations to the superintendent for the detection and prevention of insurer insolvencies.

(G) The board of directors, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, may prepare a report to the superintendent containing information it may have in its possession bearing on the history and causes of such insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer, and may adopt by reference any report prepared by the other associations.

Effective Date: 11-20-1989



Section 3956.13 - Liability for unpaid assessments - records - rehabilitation or liquidation proceedings.

(A) Nothing in this chapter shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(B) Records shall be kept of all resolutions adopted by the Ohio life and health guaranty association in carrying out its powers and duties under section 3956.08 of the Revised Code. The records shall be made public only upon the termination of a rehabilitation or liquidation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this division shall limit the duty of the association to render a report of its activities under section 3956.14 of the Revised Code.

(C) For the purpose of carrying out its obligations under this chapter, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies, reduced by any amounts to which the association is entitled as subrogee pursuant to division (L) of section 3956.08 of the Revised Code. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter. As used in this division, "assets attributable to covered policies" means that proportion of the assets that the reserves that should have been established for covered policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(D)

(1) Prior to the termination of any rehabilitation or liquidation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer. In this determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until the total amount of valid claims of the association with interest on that amount at a rate not less than the rate allowed under 96 Stat. 2478, 28 U.S.C. 1961 for funds expended in carrying out its powers and duties under section 3956.08 of the Revised Code with respect to such insurer have been fully recovered by the association.

(E)

(1) If an order for rehabilitation or liquidation of an insurer domiciled in this state has been entered, the rehabilitator or liquidator may recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the complaint for liquidation or rehabilitation, subject to the limitations of divisions (E)(2) and (4) of this section.

(2) No distribution shall be recoverable if the insurer shows that, when paid, the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid is liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared is liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(4) The maximum amount recoverable under this division shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under division (E)(3) of this section is insolvent, all its affiliates that controlled it at the time the distribution was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

Effective Date: 11-20-1989



Section 3956.14 - Examination and regulation by superintendent - annual financial report.

The Ohio life and health insurance guaranty association is subject to examination and regulation by the superintendent of insurance. The board of directors shall submit to the superintendent each year, not later than four months after the end of the association's fiscal year, a financial report in a form approved by the superintendent and a report of its activities during the preceding fiscal year.

Effective Date: 11-20-1989



Section 3956.15 - Exemption from fees and taxes.

The Ohio life and health guaranty association is exempt from payment of all fees and all taxes levied by this state or any of its political subdivisions.

Effective Date: 11-20-1989



Section 3956.16 - Acts or omissions - immunity.

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the Ohio life and health guaranty association or its agents or employees, the board of directors or any member of the board, or the superintendent of insurance or his representatives, for any action or omission by them pursuant to the purposes and provisions of this chapter or in the performance of their powers and duties under this chapter. Immunity under this section extends to the participation in any organization of one or more other state associations of similar purposes as provided in division (O)(7) of section 3956.08 of the Revised Code, and to any such organization and its agents and employees.

Effective Date: 11-20-1989



Section 3956.17 - Proceedings involving insolvent insurer.

All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed sixty days from the date an order of rehabilitation or liquidation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict, or finding based on default, the Ohio life and health guaranty association may apply to have the judgment set aside by the same court that made the judgment and may defend against the suit on the merits.

Effective Date: 11-20-1989



Section 3956.18 - Advertising prohibitions - summary document.

(A)

(1) No person shall make, publish, disseminate, circulate, or place before the public, or cause to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other manner, any advertisement, announcement, or statement, written or oral, that uses the existence of the Ohio life and health insurance guaranty association for the purposes of sales, solicitation, or inducement to purchase any form of insurance covered by this chapter.

(2) As used in division (A)(1) of this section, "person" includes but is not limited to any insurer or any agent or affiliate of any insurer.

(3) Division (A)(1) of this section does not apply to the association or any other entity that does not sell or solicit insurance.

(B)

(1) Within six months after the effective date of this section, the association shall prepare a summary document, complying with division (C) of this section, describing the general purposes and current limitations of this chapter. The document shall be submitted to the superintendent of insurance for approval.

(2) On or after the sixtieth day after receiving approval under division (B)(1) of this section, no insurer shall deliver a policy or contract described in division (B)(1) of section 3956.04 of the Revised Code unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract, except if division (D) of this section applies. The document also shall be available upon request by a policy or contract holder.

(3) The distribution or delivery, or contents or interpretation of the document shall not be construed to mean that the policy or contract or the holder of the policy or contract is covered in the event of the impairment or insolvency of a member insurer. Failure to receive this document does not confer upon the policyholder, contract holder, certificate holder, or insured any greater rights than those stated in this chapter.

(4) The association shall revise the document as amendments to this chapter may require.

(C) The document prepared under division (B)(1) of this section shall contain a clear and conspicuous disclaimer on its face. The superintendent shall adopt a rule establishing the form and content of the disclaimer. The disclaimer shall do all of the following:

(1) State the name and address of the Ohio life and health insurance guaranty association and of the department of insurance;

(2) Prominently warn the policy or contract holder that the association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions, and conditioned on continued residence in this state;

(3) State that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(4) Emphasize that the policy or contract holder should not rely on coverage under the association when selecting an insurer;

(5) Provide other information as directed by the superintendent.

(D) No insurer or agent may deliver a policy or contract described in division (B)(1) of section 3956.04 of the Revised Code, all or a portion of which is excluded under division (B)(2)(a) of section 3956.04 of the Revised Code from coverage under this chapter unless the insurer or agent, prior to or at the time of delivery, gives the policy or contract holder a separate written notice that clearly and conspicuously discloses that the policy or contract, or a portion of the policy or contract, is not covered by the association. The superintendent, by rule, shall specify the form and content of the notice.

Effective Date: 11-20-1989



Section 3956.19 - Exempted insurers.

This chapter does not apply to any insurer that is insolvent or unable to fulfill its contractual obligations on the effective date of this section.

Effective Date: 11-20-1989



Section 3956.20 - Offset of assessments against premium or franchise tax liability.

(A)

(1) A member insurer may offset against its premium or franchise tax liability twenty per cent of the assessment described in division (H) of section 3956.09 of the Revised Code in each of the five calendar years following the fiscal biennium in which the assessment was paid. The offsets shall be allowed on a year-per-year basis commencing with the first tax payment due after the fiscal biennium in which the assessment was paid.

(2) If the aggregate total of the assessments described in division (A)(1) of this section and eligible for offset in a particular year exceeds a member insurer's tax liability to this state for such year, the aggregate total of the remaining eligible assessments, notwithstanding the five-year limitation set forth in division (A)(1) of this section, may be offset against such tax liability in future years.

(3) If a member insurer ceases doing business, all uncredited assessments may be credited against its premium or franchise tax liability for the year it ceases doing business.

(4) The Ohio life and health insurance guaranty association may require a member insurer to report any offset to the association.

(B) Any sums that are acquired by member insurers by refund from the association pursuant to division (F) of section 3956.09 of the Revised Code and that have been offset, prior to the refund, against premium or franchise tax liability as provided in division (A) of this section shall be paid by such insurers to this state in the manner the superintendent of insurance requires. The association shall notify the superintendent that the refunds have been made.

Effective Date: 11-20-1989






Chapter 3957 - HOME WARRANTY COMPANIES [REPEALED]

Section 3957.01 to 3957.19, 3957.99 - 3957.01 to 3957.19, 3957.99

Effective Date: 08-06-2004






Chapter 3959 - THIRD-PARTY ADMINISTRATORS

Section 3959.01 - Third-party administrator definitions.

(A) "Administration fees" means any amount charged a covered person for services rendered. "Administration fees" includes commissions earned or paid by any person relative to services performed by an administrator.

(B) "Administrator" means any person who adjusts or settles claims on, residents of this state in connection with life, dental, health, or disability insurance or self-insurance programs. "Administrator" does not include any of the following:

(1) An insurance agent or solicitor licensed in this state whose activities are limited exclusively to the sale of insurance and who does not provide any administrative services;

(2) Any person who administers or operates the workers' compensation program of a self-insuring employer under Chapter 4123. of the Revised Code;

(3) Any person who administers pension plans for the benefit of the person's own members or employees or administers pension plans for the benefit of the members or employees of any other person;

(4) Any person that administers an insured plan or a self-insured plan that provides life, dental, health, or disability benefits exclusively for the person's own members or employees;

(5) Any health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code or an insurance company that is authorized to write life or sickness and accident insurance in this state.

(C) "Aggregate excess insurance" means that type of coverage whereby the insurer agrees to reimburse the insured employer or trust for all benefits or claims paid during an agreement period on behalf of all covered persons under the plan or trust which exceed a stated deductible amount and subject to a stated maximum.

(D) "Contributions" means any amount collected from a covered person to fund the self-insured portion of any plan in accordance with the plan's provisions, summary plan descriptions, and contracts of insurance.

(E) "Fiduciary" has the meaning set forth in section 1002(21)(A) of the "Employee Retirement Income Security Act of 1974," 88 Stat. 829, 29 U.S.C. 1001, as amended.

(F) "Fiscal year" means the twelve-month accounting period commencing on the date the plan is established and ending twelve months following that date, and each corresponding twelve-month accounting period thereafter as provided for in the summary plan description.

(G) "Plan" means any arrangement in written form for the payment of life, dental, health, or disability benefits to covered persons defined by the summary plan description.

(H) "Plan sponsor" means the person who establishes the plan.

(I) "Self-insurance program" means a program whereby an employer provides a plan of benefits for its employees without involving an intermediate insurance carrier to assume risk or pay claims. "Self-insurance program" includes but is not limited to employer programs that pay claims up to a prearranged limit beyond which they purchase insurance coverage to protect against unpredictable or catastrophic losses.

(J) "Specific excess insurance" means that type of coverage whereby the insurer agrees to reimburse the insured employer or trust for all benefits or claims paid during an agreement period on behalf of a covered person in excess of a stated deductible amount and subject to a stated maximum.

(K) "Summary plan description" means the written document adopted by the plan sponsor which outlines the plan of benefits, conditions, limitations, exclusions, and other pertinent details relative to the benefits provided to covered persons thereunder.

Effective Date: 06-04-1997



Section 3959.02, 3959.03 - [Repealed].

Effective Date: 12-02-1996



Section 3959.04 - Administrators tested and licensed by superintendent.

(A) Administrators may be tested and shall be licensed by the superintendent of insurance in accordance with rules adopted by the superintendent.

(B) An administrator who has been licensed or certified by the state of the administrator's domicile under a statute or rule similar to sections 3959.01 to 3959.16 of the Revised Code shall, upon application, be licensed without testing, provided the state of domicile recognizes and grants licenses to administrators of this state who have obtained licenses under such sections.

Effective Date: 12-02-1996



Section 3959.05 - License requirement.

No person shall solicit a plan or sponsor of a plan to act as an administrator for, or provide administrative services to, a plan or sponsor of a plan that is either domiciled in this state or has its principal headquarters or principal administrative office in this state unless the person is duly licensed under sections 3959.01 to 3959.16 of the Revised Code.

Effective Date: 05-18-1988



Section 3959.06 - Application for license - filing fee.

(A) An administrator shall file with the superintendent of insurance an application for a license on a form prescribed by the superintendent.

(B) All applications for a license shall be accompanied by a nonrefundable filing fee of two hundred dollars per application made payable to the department of insurance.

(C) All fees collected under this section and under section 3959.10 of the Revised Code shall be paid into the state treasury to the credit of the department of insurance operating fund created under section 3901.021 of the Revised Code.

Effective Date: 12-02-1996



Section 3959.07 - Action on application by superintendent.

The superintendent of insurance shall act on all applications submitted for a license within thirty days after receipt.

Effective Date: 12-02-1996



Section 3959.08 - Denying application for license.

If the superintendent of insurance denies the application for license, the superintendent shall promptly notify the applicant of the denial and the reasons for the denial within thirty days of the date the application is denied by the superintendent. The notice shall advise the applicant of the applicant's right to request a hearing within thirty days from the date of the mailing of the notice.

Effective Date: 12-02-1996



Section 3959.09 - Issuing license and certificate of authority.

Upon approval of the application for an administrators license and payment of appropriate filing fees, the applicant shall be granted a license by the superintendent of insurance and an appropriate certificate of authority to operate as an administrator will be issued to the applicant. The license shall be issued, effective on the date the application is approved by the superintendent or board, or both, for a term expiring on the following June 30. The license may be renewed annually for a period of one year commencing July 1.

Effective Date: 05-18-1988



Section 3959.10 - License renewal.

(A) The superintendent of insurance shall, at least sixty days before the expiration of the administrators license granted by the superintendent, provide a renewal notice on a form approved by the superintendent.

(B) The renewal application shall require the payment of a renewal fee of three hundred dollars and the payment shall be made prior to the expiration date of the license. Failure to make the renewal payment shall result in the cancellation of the license.

(C) In the event of nonpayment of renewal license fees within the time period prescribed by the superintendent, the license shall be canceled and subject to reinstatement on the basis of a new filing as provided in section 3959.04 of the Revised Code, except that the superintendent shall charge a pro rata renewal fee of twenty-five dollars for each month that the license is to be in effect.

Effective Date: 12-02-1996



Section 3959.11 - Written agreement to act as administrator between the administrator and the plan sponsor.

(A) No person may act as an administrator without a written agreement between the administrator and the plan sponsor. Such written agreement shall be retained as part of the official records of the administrator for the duration of the agreement and for five years thereafter. Each such agreement shall contain, at a minimum, all of the following information:

(1) The term of the agreement;

(2) An explanation of the services to be performed by the administrator;

(3) The method and rate of compensation to be paid by the plan sponsor to the administrator for services rendered;

(4) Provisions for the renewal and termination of the agreement.

(B) Every administrator shall maintain in its principal office or branch office, if any, for the duration of the agreement with the plan sponsor, customary books and records of all transactions and information relative to covered persons or beneficiaries.

(C) Each administrator duly licensed under sections 3959.01 to 3959.16 of the Revised Code shall at all times maintain any required insurance coverage or bond as provided for and mandated by the "Employee Retirement and Income Security Act of 1974," 88 Stat. 829, 29 U.S.C. 1001, as amended.

Effective Date: 05-18-1988



Section 3959.12 - Suspension, revocation or nonrenewal of license.

(A) Any license issued under sections 3959.01 to 3959.16 of the Revised Code may be suspended for a period not to exceed two years, revoked, or not renewed by the superintendent of insurance after notice to the licensee and hearing in accordance with Chapter 119. of the Revised Code. The superintendent may suspend, revoke, or refuse to renew a license if upon investigation and proof the superintendent finds that the licensee has done any of the following:

(1) Knowingly violated any provision of sections 3959.01 to 3959.16 of the Revised Code or any rule promulgated by the superintendent;

(2) Knowingly made a material misstatement in the application for the license;

(3) Obtained or attempted to obtain a license through misrepresentation or fraud;

(4) Misappropriated or converted to the licensee's own use or improperly withheld insurance company premiums or contributions held in a fiduciary capacity, excluding, however, any interest earnings received by the administrator as disclosed in writing by the administrator to the plan sponsor;

(5) In the transaction of business under the license, used fraudulent, coercive, or dishonest practices;

(6) Failed to appear without reasonable cause or excuse in response to a subpoena, examination, warrant, or other order lawfully issued by the superintendent;

(7) Is affiliated with or under the same general management or interlocking directorate or ownership of another administrator that transacts business in this state and is not licensed under sections 3959.01 to 3959.16 of the Revised Code;

(8) Had a license suspended, revoked, or not renewed in any other state, district, territory, or province on grounds identical to those stated in sections 3959.01 to 3959.16 of the Revised Code;

(9) Been convicted of a financially related felony;

(10) Failed to report a felony conviction as required under section 3959.13 of the Revised Code.

(B) Upon receipt of notice of the order of suspension in accordance with section 119.07 of the Revised Code, the licensee shall promptly deliver the license to the superintendent, unless the order of suspension is appealed under section 119.12 of the Revised Code.

(C) Any person whose license is revoked or whose application is denied pursuant to sections 3959.01 to 3959.16 of the Revised Code is ineligible to apply for an administrators license for two years.

Effective Date: 12-02-1996



Section 3959.13 - Report of felony conviction.

Any person who, while licensed as an administrator, is convicted of a felony, shall report the conviction to the superintendent of insurance within thirty days of the entry date of the judgment of conviction. Within that thirty-day period, the person shall also provide the superintendent with a copy of the judgment, the commitment order or the order imposing a community control sanction, and any other relevant documents.

As used in this section, "community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004



Section 3959.14 - Administrator prohibitions.

No administrator shall do any of the following:

(A) Use plan sponsor funds for any purpose or purposes not specifically set forth in written form by the administrator;

(B) Fail to disclose in written solicitation material and on an on-going basis, at least once annually, to the plan sponsor all of the following:

(1) All fixed plan costs, identifying what each fixed cost includes;

(2) Levels of the specific excess insurance stop-loss deductible;

(3) The aggregate excess insurance stop-loss attachment point factors, including any minimum attachment point factors;

(4) The names of all insurance carriers providing protection for the plan sponsor's plans, and any ownership relationship of five per cent or more between the administrator and such insurance carriers.

(C) Fail to remit insurance company premiums within the policy period or within the time period agreed to in writing between the insurance company and the administrator;

(D) Fail to disclose in written form the method of collecting and holding any plan sponsor's funds.

Effective Date: 05-18-1988



Section 3959.15 - Books and records.

(A) Administrators shall maintain detailed books and records that reflect all administered transactions specifically in regard to premiums or contributions received and deposited and claims and authorized expenses paid.

(B) The detailed preparation, journalizing, and posting of such books and records shall be made in accordance with the terms and conditions of the service agreement between the administrator and the insurer or plan sponsor and in accordance with the "Employee Retirement and Income Security Act of 1974," 88 Stat. 829, 29 U.S.C. 1001, as amended.

(C) All books and records maintained by an administrator on behalf of an insurer or plan sponsor for a calendar or fiscal year shall be maintained for the period in which the administrator is providing service for the insurer or plan sponsor.

(D) Administrators shall maintain a cash receipts register of all premiums or contributions received. The minimum detail required in the register shall be date received and deposited.

(E) The description of a disbursement shall be in sufficient detail to identify the source document substantiating the purpose of the disbursement, and shall include all of the following:

(1) The check number;

(2) The date of disbursement;

(3) The person to whom the disbursement was made;

(4) The amount disbursed. If the amount disbursed does not agree with the amount billed or authorized, the administrator shall prepare a written record as to the application for the disbursement.

(F) If the disbursement is for the earned administrative fee or commission, the disbursement shall be supported by a written record reflecting the identifying deposit from which the fee was matched.

(G) All journal entries for receipts and disbursements shall be supported by evidential matter. The evidential matter must be referenced in the journal entry so that it may be traced for verification.

(H) The administrator shall prepare and maintain monthly financial institution account reconciliations if such service is requested by an insurer or plan sponsor as provided in the service agreement by and between the administrator and the insurer or plan sponsor.

(I) The administrator shall prepare a report to be filed with the insurer or plan sponsor within ninety days of the end of the fiscal year of the plan, which discloses at least all of the following:

(1) The total premiums or contributions received from the plan sponsor, covered persons, or beneficiaries;

(2) The total administration fees withdrawn by the administrator pursuant to the written service agreement;

(3) The total claim payments made during the reporting period.

(J) Return premiums or contributions shall be paid to the insurer or plan sponsor or credited to the account of the insurer or plan sponsor within thirty days after receipt by the administrator. If the return premium or contribution is credited to the insurer or plan sponsor, the credit must be shown and applied to the next billing statement sent to the insurer or plan sponsor.

(K) Upon written notification to an administrator by the superintendent of insurance that the administrator has violated any provision of sections 3959.01 to 3959.16 of the Revised Code, the administrator shall have sixty days within which to correct the violation specified in the notice, in compliance with such sections.

Effective Date: 05-18-1988



Section 3959.16 - Preemption of federal law.

Sections 3959.01 to 3959.16 of the Revised Code do not apply to an employer's self-insurance plan to the extent that federal law supersedes, preempts, prohibits, or otherwise precludes the application of any provisions of those sections to such plan.

Effective Date: 05-18-1988



Section 3959.17 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of insurance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 3959.99 - Penalty.

A person who violates section 3959.05 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 05-18-1988






Chapter 3960 - RISK RETENTION

Section 3960.01 - Risk retention definitions.

As used in sections 3960.01 to 3960.13 of the Revised Code:

(A) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site that is not owned or controlled by either a person who performs that work or a person who hires an independent contractor to perform the work. "Completed operations liability" includes liability for activities that are completed or abandoned before the date of the occurrence giving rise to the liability.

(B) "Domicile," for purposes of determining the state in which a purchasing group is domiciled, means:

(1) For a corporation, the state in which the purchasing group is incorporated;

(2) For an unincorporated entity, the state of its principal place of business.

(C) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to do either of the following:

(1) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims;

(2) Pay other obligations in the normal course of business.

(D) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of this state.

(E)

(1) "Liability," except as provided in division (E)(2) of this section, means legal liability for damages, including but not limited to costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of either of the following:

(a) Any business, whether profit or nonprofit, trade, product, or services, including but not limited to, professional services, premises, or operations;

(b) Any activity of any state or local government, or any agency or political subdivision of a state or local government.

(2) "Liability" does not include personal risk liability or an employer's liability with respect to its employees other than legal liability under the "Employers' Liability Act," 53 Stat. 1404, (1939) 45 U.S.C. 51, as amended.

(F) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities described in division (E) of this section.

(G) "Plan of operation or a feasibility study" means an analysis that presents the expected activities and results of a risk retention group, including, at a minimum, all of the following:

(1) Information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(2) For each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance it intends to offer;

(3) The historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(4) Pro forma financial statements and projections;

(5) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(6) Identification of management, underwriting, and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements;

(7) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state;

(8) Such other matters as may be prescribed for liability insurance companies authorized by the insurance laws of the state in which the risk retention group is chartered by the commissioner of insurance of that state.

(H) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damages, or property damages, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product. "Product liability" does not include the liability of any person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred.

(I) "Purchasing group" means any group to which all of the following apply:

(1) It has as one of its purposes the purchase of liability insurance on a group basis;

(2) It purchases such insurance only for its group members and only to cover their similar or related liability exposure as described in division (I)(3) of this section;

(3) It is composed of members whose business or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(4) It is domiciled in any state;

(5) It meets the criteria established under the federal "Risk Retention Amendments of 1986," 100 Stat. 3170, 15 U.S.C. 3901, as amended.

(J) "Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands to which all of the following apply:

(1) Its primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(2) It is organized for the primary purpose of conducting the activity described in division (J)(1) of this section;

(3) Either of the following applies to it:

(a) It is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state;

(b) It was, before January 1, 1985, chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the commissioner of insurance of at least one state that it satisfied the capitalization requirements of the state, except that it shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover "product liability" or "completed operations liability" as those terms were defined in the federal "Product Liability Risk Retention Act of 1981," 95 Stat. 949, 15 U.S.C. 3901, before the effective date of the federal "Risk Retention Amendments of 1986," 100 Stat. 3170, 15 U.S.C. 3901.

(4) It does not exclude any person from membership in it solely to provide for members of the group a competitive advantage over the person;

(5) Either of the following applies to it:

(a) It has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by the group;

(b) It has as its sole owner an organization which has as its members, only persons who comprise the membership of the risk retention group; and as its owners, only persons who comprise the membership of the risk retention group and who are provided insurance by the group.

(6) Its members are engaged in business or activities similar or related with respect to the liability of which the members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(7) Its activities do not include the provision of any insurance other than the following:

(a) Liability insurance for assuming and spreading all or any portion of the liability of its group members;

(b) Reinsurance with respect to the liability of any other risk retention group or any members of any other risk retention group that is engaged in business or activities so that the other group or member meets the requirements of division (J)(6) of this section for membership in the risk retention group that provides the reinsurance.

(8) Its name includes the phrase "risk retention group."

Effective Date: 10-26-1989



Section 3960.02 - Requirements for transacting business.

(A) No risk retention group organized under the laws of this state shall transact business in this state unless both of the following apply:

(1) It has capital and surplus in an amount of not less than two million five hundred thousand dollars, and the superintendent of insurance issues a certificate of authority to transact the business of liability insurance as a risk retention group. Section 3960.03 of the Revised Code applies to the risk retention group only to the extent that that section does not conflict with or limit the operation of any law or rule of this state applicable to liability insurance companies.

(2) The superintendent has approved a plan of operation or a feasibility study submitted to the superintendent by the risk retention group applicable to the lines of liability insurance to be offered by the risk retention group. The risk retention group shall submit an appropriate revision, in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten days of the change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the commissioner of insurance of each state.

(B) The superintendent, upon the filing of an application by a risk retention group for a certificate of authority to transact the business of liability insurance in this state, shall provide summary information to the national association of insurance commissioners including the name of the risk retention group, the identity of its initial members, the identity of the individuals who organized it or who will provide administrative services or otherwise influence or control its activities, the amount and nature of its initial capitalization, the coverages to be afforded by it, and the states in which it intends to operate. As part of its application, the risk retention group also shall provide such information in summary form.

(C) The laws of this state apply to risk retention groups doing business in the state, except as preempted by the federal "Risk Retention Amendments of 1986," 100 Stat. 3170, 15 U.S.C. 3901, as amended, or other federal laws, and except to the extent modified in sections 3960.01 to 3960.13 of the Revised Code.

(D) Each risk retention group domiciled in this state is liable for the payment of franchise taxes or taxes on premiums of direct business for risks resident or located within this state. A risk retention group domiciled in this state also is subject to any taxes, applicable fines, and penalties as are any domiciled insurers.

Effective Date: 10-26-1989



Section 3960.03 - Requirements for foreign risk retention groups.

All of the following apply to risk retention groups chartered and licensed in states other than this state, that seek to do business as a risk retention group in this state:

(A) No risk retention group shall offer insurance in this state unless it has submitted to the superintendent of insurance, in a form satisfactory to the superintendent, all of the following:

(1) A statement identifying the state or states in which it is chartered and licensed as a liability insurance company, the date of chartering, its principal place of business, and any other information, including but not limited to, information on its membership, that the superintendent may require to verify that it is qualified under division (J) of section 3960.01 of the Revised Code;

(2) A copy of its plan of operation or a feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed. Division (A)(2) of this section does not apply to any line or classification of liability insurance that was defined in the federal "Product Liability Risk Retention Act of 1981," 95 Stat. 949, 15 U.S.C.A. 3901, as amended, before October 27, 1986, and was offered before that date by any risk retention group that had been chartered and operating for not less than three years before that date. The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by division (A)(2) of section 3960.02 of the Revised Code at the same time that the revision is submitted to the commissioner of insurance of its chartering state.

(3) A statement of registration, for which a filing fee shall be determined by the superintendent, that submits it to the jurisdiction of the superintendent and the courts of this state. The fee shall be paid into the state treasury to the credit of the department of insurance operating fund pursuant to section 3901.021 of the Revised Code.

(B) A risk retention group doing business in this state shall submit to the superintendent all of the following:

(1) A copy of its financial statement submitted to the state in which the risk retention group is chartered and domiciled, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American academy of actuaries or a qualified loss reserve specialist under criteria established by the national association of insurance commissioners;

(2) A copy of each examination of the group as certified by the commissioner or public official conducting the examination;

(3) Upon request by the superintendent, a copy of any information or document pertaining to any outside audit performed with respect to the group;

(4) Any information that may be required to verify, to the superintendent's satisfaction, its continuing qualification as a risk retention group under division (J) of section 3960.01 of the Revised Code.

(C)

(1) Agents or brokers for the risk retention group shall report to the superintendent the premiums for direct business for risks resident or located within this state that they have placed with or on behalf of a risk retention group not chartered in this state.

(2) The agent or broker shall keep a complete and separate record of all policies procured from each risk retention group, which record shall be open to examination by the superintendent. These records shall, for each policy and each kind of insurance provided, include the following:

(a) The limit of liability;

(b) The time period covered;

(c) The effective date;

(d) The name of the risk retention group that issued the policy;

(e) The gross premium charged;

(f) The amount of return premiums.

(D) Every risk retention group that is not chartered in this state shall do both of the following:

(1) On or before the thirty-first day of March, pay to the treasurer of state five per cent of all premiums, fees, assessments, dues, or other consideration for the preceding calendar year for risks resident or located in this state, as calculated on a form prescribed by the treasurer of state. If such tax is not paid when due, the tax shall be increased by a penalty of twenty-five per cent. An interest charge computed as set forth in section 5725.221 of the Revised Code shall be made on the entire sum of the tax plus penalty, which interest shall be computed from the date the tax is due until it is paid. All taxes collected under this section shall be paid into the general revenue fund. For purposes of division (D)(1) of this section, payment is considered made when it is received by the treasurer of state, irrespective of any United States postal service marking or other stamp or mark indicating the date on which the payment may have been mailed.

(2) On or before the thirty-first day of March, file a statement with the superintendent, on a form prescribed by the superintendent, showing the name and address of the insured, name and address of the insurer, subject of the insurance, general description of the coverage, the amount of gross premium, fee, assessment, dues, or other consideration for the insurance, after a deduction for return premium, if any, and any other information the superintendent requires.

(E) The superintendent may examine the financial condition of a risk retention group if the commissioner of insurance in the state in which it is chartered and licensed has not initiated an examination or does not initiate an examination within sixty days after the superintendent has requested an examination. The examination shall be conducted in an expeditious manner and in accordance with the national association of insurance commissioners' examiner handbook.

(F) The superintendent may issue any order appropriate in voluntary dissolution proceedings or commence delinquency proceedings against a risk retention group not chartered in this state that does business in this state if the superintendent finds, after an examination of the group under division (E) of this section, that its financial condition is impaired. A risk retention group that violates any provision of this chapter is subject to fines and penalties, including revocation of its right to do business in this state, applicable to licensed insurers generally.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Effective Date: 06-28-2002

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §6

See 128th General AssemblyFile No.18,HB 300, §3



Section 3960.04 - Notices on application forms and policies.

(A)

(1) Every application form for insurance from a risk retention group and every policy or certificate of insurance issued by a risk retention group shall contain in ten-point type on the front page and the declaration page, the following notice:

"Notice

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group."

(2) No risk retention group shall fail to comply with the notice requirement of division (A)(1) of this section.

(B) No risk retention group shall do any of the following:

(1) Solicit or sell insurance to a person who is not eligible for membership in it;

(2) Solicit or sell insurance or operate as a risk retention group if it is in a hazardous financial condition or is financially impaired.

(C) No risk retention group shall do business in this state if an insurance company is directly or indirectly a member or owner of the risk retention group, except if all of the members of the risk retention group are insurance companies.

(D) The terms of any insurance policy issued by any risk retention group shall not provide, or be construed to provide, coverage prohibited generally by statute of this state or declared unlawful by the highest court of the state whose law applies to the policy.

(E) Sections 3901.19 to 3901.26 of the Revised Code apply to risk retention groups and to their agents and representatives.

Effective Date: 10-26-1989



Section 3960.05 - No coverage by Ohio insurance guaranty association or similar mechanism.

(A) Sections 3955.01 to 3955.19 of the Revised Code do not apply to risk retention groups. No risk retention group shall be required or permitted to join or contribute financially to the Ohio insurance guaranty association or similar mechanism in this state. No risk retention group, or its insureds or claimants against its insureds, shall receive any benefit from any such association or mechanism for claims arising under the insurance policies issued by the risk retention group.

(B) When the laws of this state or any of its political subdivisions require any person to obtain liability insurance as a condition of licensure, approval, permission, or other authorization, the insurance may be obtained from a risk retention group as defined in division (J) of section 3960.01 of the Revised Code, if the public agency administering those laws has made a determination that the protection of the Ohio insurance guaranty association provided by Chapter 3955. of the Revised Code is not necessary and that insurance provided by a risk retention group is acceptable to the public agency under the standards of the law that it administers.

(C) When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, the risks are not covered by any insurance guaranty association or similar mechanism in this state.

(D) When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the state guaranty association subject to Chapter 3955. of the Revised Code.

Effective Date: 10-26-1989



Section 3960.06 - Applicability of laws to purchasing group.

(A) A purchasing group and its insurer or insurers are subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers, in regard to liability insurance for the purchasing group, are exempt from any law that does any of the following:

(1) Prohibits the establishment of a purchasing group;

(2) Makes it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

(3) Prohibits a purchasing group or its members from purchasing insurance on a group basis described in division (A)(2) of this section;

(4) Prohibits a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) Requires that a purchasing group have a minimum number of members, common ownership or affiliation, or a certain legal form;

(6) Requires that a certain percentage of a purchasing group obtain insurance on a group basis;

(7) Otherwise discriminates against a purchasing group or any of its members;

(8) Requires that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.

(B) The superintendent of insurance may require or exempt a risk retention group from participation in any joint underwriting association established under section 3930.03 or in the plan established under section 4509.70 of the Revised Code. Any risk retention group that is required to participate under this division shall submit sufficient information to the superintendent to enable the superintendent to apportion on a nondiscriminatory basis the risk retention group's proportionate share of losses and expenses.

Effective Date: 10-26-1989; 12-30-2004; 06-27-2005



Section 3960.07 - Requirements of purchasing group for transacting business.

(A) No purchasing group shall conduct business in this state unless it has done both of the following:

(1) Issued a notice to the superintendent of insurance that does all of the following:

(a) Identifies the state in which the purchasing group is domiciled and all other states in which the group intends to do business;

(b) Specifies the lines and classifications of liability insurance that the purchasing group intends to purchase and specifies the method by which and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(c) Identifies the name and domicile of the insurance company from which the purchasing group intends to purchase its insurance;

(d) Identifies the principal place of business of the purchasing group;

(e) Provides any other information that the superintendent may require to verify that the purchasing group is qualified under division (I) of section 3960.01 of the Revised Code.

A purchasing group, within ten days, shall notify the superintendent of any changes in any of the items set forth in division (A)(1) this section.

(2) Registered with the superintendent, paid a filing fee as determined by the superintendent, and consented to the exercise of jurisdiction over it by the superintendent and the courts of this state. The fee shall be paid into the state treasury to the credit of the department of insurance operating fund pursuant to section 3901.021 of the Revised Code.

Division (A)(2) of this section does not apply to a purchasing group to which all of the following apply:

(a) It was domiciled in any state before April 1, 1986, and on and after October 27, 1986;

(b) It purchased insurance from an insurance carrier licensed in any state before and after October 27, 1986;

(c) It was a purchasing group meeting the requirements of the federal "Product Liability Risk Retention Act of 1981," 95 Stat. 949, 15 U.S.C. 3901, before October 27, 1986;

(d) It does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.

(B) Each purchasing group that is required to give notice pursuant to division (A)(1) of this section also shall furnish any information that may be required by the superintendent to do both of the following:

(1) Determine where the purchasing group is located;

(2) Determine appropriate tax treatment.

(C) Within thirty days after the effective date of this section, any purchasing group that was doing business in this state prior to the enactment of this section shall furnish notice to the superintendent pursuant to division (A)(1) of this section and furnish any information that may be required pursuant to division (B) of this section.

(D) Sections 3937.01 to 3937.17 of the Revised Code apply to admitted insurers that provide insurance to purchasing groups.

Effective Date: 10-26-1989



Section 3960.08 - Restricting purchases of insurance.

(A) No purchasing group shall purchase insurance from a risk retention group that is not chartered, or from an insurer that is not admitted to do business, in the state in which the purchasing group is located, unless the purchase is effected through an agent or broker licensed in this state to sell surplus lines.

(B)

(1) A purchasing group that obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform, as provided in division (B)(2) of this section, each of the members of such group that have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty association or mechanism in this state, and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state.

(2)

(a) Every application form for insurance from a purchasing group and every policy or certificate of insurance issued by a purchasing group shall contain in ten-point type on the front page the following notice:

"Notice

Your risk is not protected by the state insurance insolvency fund, and the insurer or the risk retention group from which your purchasing group obtained its insurance may not be subject to all of the insurance laws and rules of this state."

(b) No purchasing group shall fail to comply with the notice requirements of division (B)(2)(a) of this section.

(C) No purchasing group shall purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. Coverage may provide for a deductible or self-insured retention applicable to individual members.

Effective Date: 10-26-1989



Section 3960.09 - Premium taxes or taxes on premiums paid for coverage of risks.

Premium taxes or taxes on premiums paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing group shall be imposed and paid in accordance with the following:

(A) Imposed at the same rate and subject to the same interest, fines, and penalties as those applicable to premium taxes and taxes on premiums paid for similar coverage from a similar insurance source by other insureds;

(B) Paid first by the insurance source; if not by the source, then by the agent or broker for the purchasing group; if not by the agent or broker, then by the purchasing group; and if not by the purchasing group, then by each of its members.

Effective Date: 10-26-1989



Section 3960.10 - Authority and powers of superintendent of insurance.

(A) The superintendent of insurance may exercise any powers to enforce the insurance laws of this state applicable to risk retention groups and purchasing groups, except those that are specifically preempted by the federal "Product Liability Risk Retention Act of 1981," 95 Stat. 949, 15 U.S.C. 3901, as amended by the federal "Risk Retention Amendments of 1986," 100 Stat. 3170, 15 U.S.C. 3901, as amended.

(B) The authority of the superintendent under division (A) of this section includes, but is not limited to, the superintendent's administrative authority under the laws of this state to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties. Actions by the superintendent seeking an injunction are subject to the restrictions in the federal "Risk Retention Amendments of 1986," 100 Stat. 3170, 15 U.S.C. 3901, as amended.

Effective Date: 10-26-1989



Section 3960.11 - Soliciting, negotiating, or procuring liability insurance restricted to licensed agents and brokers.

(A) No person shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state from a risk retention group unless the person is licensed as an insurance agent or broker in accordance with Chapter 3905. of the Revised Code.

(B) No person shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the person is licensed as an insurance agent or broker in accordance with Chapter 3905. of the Revised Code.

(C) No person shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless the person is licensed as an insurance agent or broker in accordance with Chapter 3905. of the Revised Code.

(D) No person shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless the person is licensed as a surplus line broker in accordance with section 3905.30 of the Revised Code.

Effective Date: 09-01-2002



Section 3960.12 - Adoption of rules for enforcement.

The superintendent of insurance may adopt any rules necessary or desirable for the enforcement of sections 3960.01 to 3960.13 of the Revised Code.

Effective Date: 10-26-1989



Section 3960.13 - Enforcement powers of superintendent of insurance.

The superintendent of insurance, after notice and an opportunity for hearing under Chapter 119. of the Revised Code, may do all of the following:

(A) Suspend, revoke, or refuse to renew the certificate of authority of a risk retention group that violates any provision of sections 3960.01 to 3960.13 of the Revised Code for which a specific sanction is not imposed by the law applicable to liability insurance companies admitted to do business in this state;

(B) Impose a civil penalty not to exceed three thousand five hundred dollars for each violation of the type described in division (A) of this section, but not to exceed an aggregate penalty of thirty-five thousand dollars in any six-month period upon the group or any member of the group that participates in the violation;

(C) Obtain injunctive relief to restrain or prevent a violation or threatened violation of the type described in division (A) of this section.

Effective Date: 10-26-1989






Chapter 3961 - DISCOUNT MEDICAL PLANS

Section 3961.01 - Discount medical plans definitions.

As used in sections 3961.01 to 3961.09 of the Revised Code:

(A)

(1) "Discount medical plan" means a business arrangement or contract in which a person, in exchange for fees, dues, charges, or other consideration, offers access to members to providers of medical services and the right to receive discounted medical services from those providers.

(2) "Discount medical plan" does not include any of the following:

(a) A plan that does not require a membership or charge a fee to use the plan's medical card;

(b) A plan that offers discounts for only pharmaceutical supplies or prescription drugs, or both, and no other medical services;

(c) A plan offered by a sickness and accident insurer that is regulated under Title XXXIX of the Revised Code, a health insuring corporation that is regulated under Title XVII of the Revised Code, or an affiliate of such insurer or corporation if the insurer, corporation, or affiliate discloses in writing in not less than twelve-point type on any applications, advertisements, marketing materials, and brochures describing the plan that the plan is not insurance.

(B)

(1) "Discount medical plan organization" or "organization" means a person who does business in this state; offers to members access to providers of medical services and the right to receive discounted medical services from those providers; contracts with providers, provider networks, or other discount medical plan organizations to offer discounted medical services to members; and determines the fee members pay to participate in the plan.

(2) "Discount medical plan organization" does not include a sickness and accident insurer that is regulated under Title XXXIX of the Revised Code or a health insuring corporation that is regulated under Title XVII of the Revised Code.

(C) "Facility" means an institution where medical services are performed, including, but not limited to, a hospital or other licensed inpatient center; ambulatory surgical or treatment center; skilled nursing center; residential treatment center; rehabilitation center; diagnostic, laboratory, and imaging center; and any other health care setting.

(D) "Health care professional" means a physician or other health care provider who is licensed, accredited, certified, or otherwise authorized to perform specified medical services within the scope of the person's license, accreditation, certification, or other authorization and performs medical services consistent with the laws of this state.

(E)

(1) "Marketer" means a person or entity who markets, promotes, sells, or distributes a discount medical plan, including, but not limited to, a private label entity that places its name on and markets or distributes a discount medical plan pursuant to a written agreement with a discount medical plan organization described under section 3961.03 of the Revised Code.

(2) "Marketer" does not mean a sickness and accident insurer that is regulated under Title XXXIX of the Revised Code, a health insuring corporation that is regulated under Title XVII of the Revised Code, or an affiliate of such insurer or corporation if the insurer, corporation, or affiliate discloses in writing in not less than twelve-point type on any applications, advertisements, marketing materials, and brochures describing the plan that the plan is not insurance.

(F) "Medical services" means any maintenance care of the human body; preventative care for the human body; or care, service, or treatment of an illness or dysfunction of, or injury to, the human body. "Medical services" includes, but is not limited to, physician care, inpatient care, hospital surgical services, emergency services, ambulance services, dental care services, vision care services, pharmaceutical supplies, prescription drugs, mental health services, substance abuse services, chiropractic services, podiatric services, laboratory services, and medical equipment and supplies.

(G) "Member" means any individual who pays fees, dues, charges, or other consideration to a discount medical plan organization for access to providers of medical services and the right to receive the benefits of a discount medical plan.

(H) "Person" means an individual, corporation, partnership, association, joint venture, joint stock company, trust, unincorporated organization, any similar entity, or any combination of these entities.

(I) "Provider" means any health care professional or facility that has contracted, directly or indirectly, with a discount medical plan organization to offer discounted medical services to members.

(J) "Provider agreement" means any agreement entered into between a discount medical plan organization and a provider or provider network to offer discounted medical services to members as described in section 3961.02 of the Revised Code.

(K) "Provider network" means a person that negotiates, directly or indirectly, with a discount medical plan organization on behalf of more than one provider to offer discounted medical services to members.

Effective Date: 03-23-2007



Section 3961.02 - Provider agreement required for discounted medical services.

(A) A discount medical plan organization shall not offer to members, or advertise to prospective members, discounted medical services unless the services are offered pursuant to a provider agreement. A discount medical plan organization may enter into a provider agreement directly with a provider, indirectly through a provider network to which a provider belongs, or through another discount medical plan organization that contracts with providers directly or through a provider network.

(B) A provider agreement between a discount medical plan organization and a provider shall contain all of the following:

(1) A list of medical services and products offered at a discount;

(2) The discounted rates for medical services or a fee schedule that reflects the provider's discounted rates;

(3) A statement that the provider will not charge members more than the discounted rates described in division (B)(2) of this section.

(C) A provider agreement between a discount medical plan organization and a provider network shall require the provider network to do all of the following:

(1) Maintain an up-to-date list of the provider network's contracted providers and supply that list to the discount medical plan organization on a monthly basis;

(2) Have a written agreement with each provider who offers discounted medical services that contains both of the following:

(a) The items listed in division (B) of this section;

(b) A grant of authority that allows the provider network to contract with discount medical plan organizations on behalf of the provider.

(D) A provider agreement between a discount medical plan organization and another discount medical plan organization shall require that the other discount medical plan organization have provider agreements in place that comply with division (A) of this section and division (B) or (C) of this section, as applicable.

(E) A discount medical plan organization shall keep for the duration of the agreement a copy of each provider agreement into which the organization has entered.

Effective Date: 03-23-2007



Section 3961.03 - Written agreement with marketer required.

(A) Prior to a discount medical plan organization allowing a marketer to market, promote, sell, or distribute a discount medical plan, the organization shall enter into a written agreement with the marketer. This agreement shall prohibit the marketer from using or issuing any advertising, marketing materials, brochures, or discount medical cards without the organization's written approval.

(B) A discount medical plan organization is bound by and responsible for a marketer's activities that are within the scope of the marketer's agency relationship with the organization.

(C) A discount medical plan organization shall approve in writing all advertisements, marketing materials, brochures, and discount cards prior to a marketer using these materials to market, promote, sell, or distribute the discount medical plan.

Effective Date: 03-23-2007



Section 3961.04 - Required disclosures in information supplied to public.

(A) A discount medical plan organization or marketer shall disclose all of the following information in writing in not less than twelve-point type on the first content page of any advertisements, marketing materials, or brochures made available to the public relating to a discount medical plan and with any enrollment forms:

(1) A statement that the discount medical plan is not insurance;

(2) A statement that the range of discounts for medical services offered under the discount medical plan will vary depending on the type of provider and medical services;

(3) A statement that the discount medical plan is prohibited from making members' payments to providers for medical services received under the discount medical plan;

(4) A statement that the member is obligated to pay for all discounted medical services received under the discount medical plan;

(5) The discount medical plan organization's toll-free telephone number and internet web site address that a member or prospective member may use to obtain additional information about and assistance with the discount medical plan and up-to-date lists of providers participating in the discount medical plan.

(B) If a discount medical plan organization's or marketer's initial contact with a prospective member is by telephone, the organization or marketer shall disclose all of the information listed in division (A) of this section orally in addition to including such disclosures in the initial written materials provided to the prospective or new member.

(C) In addition to the disclosures required under division (A) of this section, a discount medical plan organization shall provide to each prospective member, at the time of enrollment, a copy of the terms and conditions of the discount medical plan, including any limitations or restrictions on the refund of any processing fees or periodic charges associated with the discount medical plan. A discount medical plan organization also shall provide each new member a written document containing the terms and conditions of the discount medical plan and including all of the following:

(1) Name of the member;

(2) Benefits provided under the discount medical plan;

(3) Any processing fees and periodic charges associated with the discount medical plan, including, but not limited to, if applicable, the procedures for changing the mode of payment and any accompanying additional charges;

(4) Any limitations, exclusions, or exceptions regarding the receipt of discount medical plan benefits;

(5) Any waiting periods for certain medical services under the discount medical plan;

(6) Procedures for obtaining discounts under the discount medical plan, such as requiring members to contact the discount medical plan organization to request that the organization make an appointment with a provider on the member's behalf;

(7) Cancellation and refund rights described in section 3961.06 of the Revised Code;

(8) Membership renewal, termination, and cancellation terms and conditions;

(9) Procedures for adding new family members to the discount medical plan;

(10) Procedures for filing complaints under the discount medical plan organization's complaint system and a statement explaining that, if the member remains dissatisfied after completing the organization's complaint system, the member may contact the department of insurance;

(11) Name, mailing address, and toll-free telephone number of the discount medical plan organization that a member may use to make inquiries about the discount medical plan, send cancellation notices, and file complaints.

(D) A discount medical plan organization shall maintain on an internet web site page an up-to-date list of the names and addresses of the providers with which the organization has contracted directly or indirectly through a provider network. The organization's internet web site address shall be prominently displayed on all of the organization's advertisements, marketing materials, brochures, and discount medical plan cards.

(E) When a discount medical plan organization or marketer sells a discount medical plan together with any other product, the organization or marketer shall do either of the following:

(1) Provide the charges for each discount medical plan in writing to the member;

(2) Reimburse the member for all periodic charges for the discount medical plan and all periodic charges for any other product if the member cancels membership in accordance with division (B) of section 3961.06 of the Revised Code.

Effective Date: 03-23-2007; 2008 HB562 09-22-2008



Section 3961.05 - Prohibited conduct.

A discount medical plan organization shall not do any of the following:

(A) Except when otherwise permitted in sections 3961.01 to 3961.09 of the Revised Code, as a disclaimer of any relationship between discount medical plan benefits and insurance, or in a description of an insurance product connected with a discount medical plan, use the term "insurance" in the organization's advertisements, marketing material, brochures, or discount medical plan cards.

(B) Use in the organization's advertisements, marketing material, brochures, or discount medical plan cards the terms "health plan," "coverage," "benefits," "copay," "copayments," "deductible," "pre-existing conditions," "guaranteed issue," "premium," "PPO," "preferred provider organization," or any other terms in a manner that could mislead a person into believing that the discount medical plan is health insurance.

(C) Make misleading, deceptive, or fraudulent statements or representations regarding the terms or benefits of the discount medical plan, including, but not limited to, statements or representations regarding discounts, range of discounts, or access to those discounts offered under the discount medical plan.

(D) Except for hospital services, have restrictions on access to discount medical plan providers, including, but not limited to, waiting and notification periods.

(E) Pay providers fees for medical services or collect or accept money from a member to pay a provider for medical services received under the discount medical plan.

Effective Date: 03-23-2007



Section 3961.06 - Cancellation of membership in plan.

(A) A discount medical plan organization shall permit members to cancel membership in a discount medical plan at any time.

(B) If a member gives notice of cancellation within thirty days after the date the member receives the written document described in division (C) of section 3961.04 of the Revised Code for the discount medical plan, the discount medical plan organization, within thirty days of the member giving notice of cancellation, shall fully refund any fees except for a nominal fee associated with enrollment costs that shall not exceed thirty dollars.

(C) A discount medical plan organization shall not charge or collect a periodic fee after the member has returned to the organization the member's discount medical plan card or given the organization notice of cancellation.

(D) Cancellation of membership in a discount medical plan occurs when the member gives notice of cancellation to the discount medical plan organization or marketer by delivering the notice by hand, depositing the notice in a mailbox if the notice is properly addressed to the discount medical plan organization or marketer and postage is prepaid, or sending an electronic message to the discount medical plan organization's or marketer's electronic message address.

(E) A discount medical plan organization shall make a pro rata reimbursement of all periodic fees charged to a member, less nominal fees associated with enrollment, if a discount medical plan organization cancels a member's membership for any reason other than the member's failure to pay fees.

Effective Date: 03-23-2007



Section 3961.07 - Investigation of plan by superintendent.

(A) The superintendent of insurance may examine or investigate the business and affairs of a discount medical plan organization as the superintendent deems appropriate to protect the interests of the residents of this state.

(B) When examining or investigating a discount medical plan organization pursuant to division (A) of this section, the superintendent may do both of the following:

(1) Order a discount medical plan organization to produce any records, files, advertising and solicitation materials, lists of providers with which the organization contracted, lists of members, provider agreements described in section 3961.02 of the Revised Code, agreements between a marketer and discount medical plan organization described in section 3961.03 of the Revised Code, or other information;

(2) Take statements under oath to determine whether a discount medical plan organization has violated or is violating sections 3961.01 to 3961.08 of the Revised Code or is acting contrary to the public interest.

(C)

(1) All records and other information concerning a discount medical plan organization obtained by the superintendent or the superintendent's deputies, examiners, assistants, agents, or other employees pursuant to division (B) of this section are confidential and not public records as defined in section 149.43 of the Revised Code unless the organization is given notice and opportunity for hearing pursuant to Chapter 119. of the Revised Code concerning the records and other information obtained under division (B) of this section. If no administrative action is initiated with respect to a particular matter about which the superintendent obtained records or other information under division (B) of this section, the records and other information shall remain confidential for three years after the file on the matter is closed. Release of the records and other information after the three-year period shall be governed by section 149.43 of the Revised Code.

(2) The records and other information described in division (C)(1) of this section shall remain confidential for all purposes except where the superintendent or the superintendent's deputies, examiners, assistants, agents, or other employees appropriately take official action regarding the affairs of the discount medical plan organization or marketer or in connection with actual or potential criminal proceeding.

(D) Notwithstanding division (C) of this section, the superintendent may do any of the following:

(1) Share records and other information obtained pursuant to division (B) of this section with other persons employed by or acting on behalf of the superintendent; local, state, federal, and international regulatory and law enforcement agencies; local, state, and federal prosecutors; and the national association of insurance commissioners and its affiliates and subsidiaries if the recipient agrees and has authority to agree to maintain the confidential status of the records or other information;

(2) Disclose records and other information obtained pursuant to division (B) of this section in furtherance of any regulatory or legal action brought by or on behalf of the superintendent or this state resulting from the exercise of the superintendent's official duties.

(E) Notwithstanding divisions (C) and (D) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential records and other information obtained pursuant to division (B) of this section with local, state, federal, and international regulatory and law enforcement agencies and local, state, and federal prosecutors if the recipient agrees and has authority to agree to maintain the confidential status of the records and other information.

(F) Any applicable privilege or claim of confidentiality is not waived as a result of sharing or disclosing information pursuant to division (D)(1) or (E) of this section.

(G) Employees or agents of the department of insurance shall not be required by any court in this state to testify in a civil action if the testimony concerns any matter related to records or other information considered confidential under this section.

(H) Nothing in this section shall be construed to limit the superintendent's powers under section 3901.04 of the Revised Code.

Effective Date: 03-23-2007



Section 3961.08 - Noncompliance with chapter - sanctions - enforcement.

(A) No person shall fail to comply with sections 3961.01 to 3961.09 of the Revised Code. If the superintendent of insurance determines that any person has violated sections 3961.01 to 3961.07 of the Revised Code, the superintendent may take one or more of the following actions:

(1) Assess a civil penalty in an amount not to exceed twenty-five thousand dollars per violation if the person knew or should have known of the violation;

(2) Assess administrative costs to cover the expenses incurred in the administrative action, including, but not limited to, expenses incurred in the investigation and hearing process. Costs collected under this division shall be paid into the state treasury to the credit of the department of insurance operating fund created in section 3901.021 of the Revised Code.

(3) Order corrective actions in lieu of or in addition to the other penalties described in this section, including, but not limited to, suspending civil penalties if a discount medical plan organization complies with the terms of the corrective action order;

(4) Order restitution to members.

(B) Before imposing a penalty under division (A) of this section, the superintendent shall give a discount medical plan organization notice and opportunity for hearing as described in Chapter 119. of the Revised Code to the extent that Chapter 119. of the Revised Code does not conflict with any of the following service requirements:

(1)

(a) A notice of opportunity for hearing, a hearing officer's findings and recommendations, or any order issued by the superintendent under division (A) of this section shall be served by certified mail, return receipt requested, to the last known address of a discount medical plan organization. For purposes of division (B) of this section, an organization's last known address is the address listed on the organization's disclosures required under section 3961.04 of the Revised Code.

(b) If the certified mail envelope described in division (B)(1)(a) of this section is returned to the superintendent with an endorsement showing that service was refused or that the envelope was unclaimed, the notices, findings and recommendations, and orders described in division (B)(1)(a) of this section and all subsequent notices required under Chapter 119. of the Revised Code may be served by ordinary mail to the discount medical plan organization's last known address. The time period to request an administrative hearing described in Chapter 119. of the Revised Code shall begin to run from the date the ordinary mailing was sent. A certificate of mailing shall evidence any mailings sent by ordinary mail pursuant to this division and shall complete service to the organization unless the ordinary mail envelope is returned to the superintendent with an endorsement showing failure of delivery.

(c) If service by ordinary mail as described in division (B)(1)(b) of this section fails, the superintendent may publish a summary of the substantive provisions of the notice, findings and recommendations, or orders described in division (B)(1)(a) of this section once a week for three consecutive weeks in a newspaper of general circulation in the county of the discount medical plan organization's last known address. The notice shall be considered served on the date of the third publication.

(d) Any notice required to be served under Chapter 119. of the Revised Code also shall be served upon the party's attorney by ordinary mail if the party's attorney has entered an appearance in the matter.

(e) In lieu of certified or ordinary mail or publication notice as described in divisions (B)(1)(a), (b), and (c) of this section, the superintendent may perfect service on a party by personal delivery of the notice by the superintendent's designee.

(f) Notices regarding the scheduling of hearings and all other notices not described in division (B)(1)(a) of this section shall be sent by ordinary mail to the party and the party's attorney.

(2) A subpoena or subpoena duces tecum from the superintendent or the superintendent's designee or attorney to a witness for appearance at a hearing, for the production of documents or other evidence, or for taking testimony for use at a hearing shall be served by certified mail, return receipt requested. The subpoenas described in this division shall be enforced in the manner described in section 119.09 of the Revised Code. Nothing in this division shall be construed to limit the superintendent's other statutory powers to issue subpoenas.

(C)

(1) If a violation of sections 3961.01 to 3961.07 of the Revised Code has caused, is causing, or is about to cause substantial and material harm, the superintendent may issue a cease-and-desist order requiring a person to cease and desist from engaging in a violation.

(2) The superintendent shall, immediately after issuing an order pursuant to division (C)(1) of this section, serve notice of the order by certified mail, return receipt requested, or by any other manner described in division (B) of this section to the person subject to the order and all other persons involved in the violation. The notice shall specify the particular act, omission, practice, or transaction that is the subject of the order and set a date, not more than fifteen days after the date the order was issued, for a hearing on the continuation or revocation of the order. The person subject to the order shall comply with the order immediately upon receiving the order. After an order is issued pursuant to division (C)(1) of this section, the superintendent may publicize and notify all interested parties that a cease-and-desist order was issued.

(3) Upon application by the person subject to the order and for good cause, the superintendent may continue the hearing date described in division (C)(2) of this section. Chapter 119. of the Revised Code applies to the hearing on the order to the extent that the chapter does not conflict with the procedures described in this section. The superintendent shall, within fifteen days after objections are submitted concerning the hearing officer's report and recommendations, issue a final order either confirming or revoking the cease-and-desist order described in division (C)(1) of this section. The final order may be appealed as described in section 119.12 of the Revised Code.

(4) The remedy described in division (C) of this section is cumulative and concurrent with other remedies available under this section.

(D) If the superintendent has reasonable cause to believe that an order issued pursuant to this section has been violated in whole or in part, the superintendent may request the attorney general to commence any appropriate action against the violator. In an action described in this division, a court may impose any of the following penalties:

(1) A civil penalty of not more than twenty-five thousand dollars per violation;

(2) Injunctive relief;

(3) Restitution;

(4) Any other appropriate relief.

(E) The superintendent shall deposit any penalties assessed under division (A)(1) or (D) of this section into the state treasury to the credit of the department of insurance operating fund created in section 3901.021 of the Revised Code.

Effective Date: 03-23-2007



Section 3961.09 - Adoption of implementing rules.

The superintendent of insurance may adopt rules in accordance with Chapter 119. of the Revised Code for purposes of implementing sections 3961.01 to 3961.08 of the Revised Code.

Effective Date: 03-23-2007






Chapter 3963 - HEALTH CARE CONTRACTS

Section 3963.01 - Health care contracts definitions.

As used in this chapter:

(A) "Affiliate" means any person or entity that has ownership or control of a contracting entity, is owned or controlled by a contracting entity, or is under common ownership or control with a contracting entity.

(B) "Basic health care services" has the same meaning as in division (A) of section 1751.01 of the Revised Code, except that it does not include any services listed in that division that are provided by a pharmacist or nursing home.

(C) "Contracting entity" means any person that has a primary business purpose of contracting with participating providers for the delivery of health care services.

(D) "Credentialing" means the process of assessing and validating the qualifications of a provider applying to be approved by a contracting entity to provide basic health care services, specialty health care services, or supplemental health care services to enrollees.

(E) "Edit" means adjusting one or more procedure codes billed by a participating provider on a claim for payment or a practice that results in any of the following:

(1) Payment for some, but not all of the procedure codes originally billed by a participating provider;

(2) Payment for a different procedure code than the procedure code originally billed by a participating provider;

(3) A reduced payment as a result of services provided to an enrollee that are claimed under more than one procedure code on the same service date.

(F) "Electronic claims transport" means to accept and digitize claims or to accept claims already digitized, to place those claims into a format that complies with the electronic transaction standards issued by the United States department of health and human services pursuant to the "Health Insurance Portability and Accountability Act of 1996," 110 Stat. 1955, 42 U.S.C. 1320d, et seq., as those electronic standards are applicable to the parties and as those electronic standards are updated from time to time, and to electronically transmit those claims to the appropriate contracting entity, payer, or third-party administrator.

(G) "Enrollee" means any person eligible for health care benefits under a health benefit plan, including an eligible recipient of medicaid under Chapter 5111. of the Revised Code, and includes all of the following terms:

(1) "Enrollee" and "subscriber" as defined by section 1751.01 of the Revised Code;

(2) "Member" as defined by section 1739.01 of the Revised Code;

(3) "Insured" and "plan member" pursuant to Chapter 3923. of the Revised Code;

(4) "Beneficiary" as defined by section 3901.38 of the Revised Code.

(H) "Health care contract" means a contract entered into, materially amended, or renewed between a contracting entity and a participating provider for the delivery of basic health care services, specialty health care services, or supplemental health care services to enrollees.

(I) "Health care services" means basic health care services, specialty health care services, and supplemental health care services.

(J) "Material amendment" means an amendment to a health care contract that decreases the participating provider's payment or compensation, changes the administrative procedures in a way that may reasonably be expected to significantly increase the provider's administrative expenses, or adds a new product. A material amendment does not include any of the following:

(1) A decrease in payment or compensation resulting solely from a change in a published fee schedule upon which the payment or compensation is based and the date of applicability is clearly identified in the contract;

(2) A decrease in payment or compensation that was anticipated under the terms of the contract, if the amount and date of applicability of the decrease is clearly identified in the contract;

(3) An administrative change that may significantly increase the provider's administrative expense, the specific applicability of which is clearly identified in the contract;

(4) Changes to an existing prior authorization, precertification, notification, or referral program that do not substantially increase the provider's administrative expense;

(5) Changes to an edit program or to specific edits if the participating provider is provided notice of the changes pursuant to division (A)(1) of section 3963.04 of the Revised Code and the notice includes information sufficient for the provider to determine the effect of the change;

(6) Changes to a health care contract described in division (B) of section 3963.04 of the Revised Code.

(K) "Participating provider" means a provider that has a health care contract with a contracting entity and is entitled to reimbursement for health care services rendered to an enrollee under the health care contract.

(L) "Payer" means any person that assumes the financial risk for the payment of claims under a health care contract or the reimbursement for health care services provided to enrollees by participating providers pursuant to a health care contract.

(M) "Primary enrollee" means a person who is responsible for making payments for participation in a health care plan or an enrollee whose employment or other status is the basis of eligibility for enrollment in a health care plan.

(N) "Procedure codes" includes the American medical association's current procedural terminology code, the American dental association's current dental terminology, and the centers for medicare and medicaid services health care common procedure coding system.

(O) "Product" means one of the following types of categories of coverage for which a participating provider may be obligated to provide health care services pursuant to a health care contract:

(1) A health maintenance organization or other product provided by a health insuring corporation;

(2) A preferred provider organization;

(3) Medicare;

(4) Medicaid;

(5) Workers' compensation.

(P) "Provider" means a physician, podiatrist, dentist, chiropractor, optometrist, psychologist, physician assistant, advanced practice registered nurse, occupational therapist, massage therapist, physical therapist, professional counselor, professional clinical counselor, hearing aid dealer, orthotist, prosthetist, home health agency, hospice care program, pediatric respite care program, or hospital, or a provider organization or physician-hospital organization that is acting exclusively as an administrator on behalf of a provider to facilitate the provider's participation in health care contracts. "Provider" does not mean a pharmacist, pharmacy, nursing home, or a provider organization or physician-hospital organization that leases the provider organization's or physician-hospital organization's network to a third party or contracts directly with employers or health and welfare funds.

(Q) "Specialty health care services" has the same meaning as in section 1751.01 of the Revised Code, except that it does not include any services listed in division (B) of section 1751.01 of the Revised Code that are provided by a pharmacist or a nursing home.

(R) "Supplemental health care services" has the same meaning as in division (B) of section 1751.01 of the Revised Code, except that it does not include any services listed in that division that are provided by a pharmacist or nursing home.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 2008 HB125 06-25-2008



Section 3963.02 - Assignment of right under health care contracts.

(A)

(1) No contracting entity shall sell, rent, or give a third party the contracting entity's rights to a participating provider's services pursuant to the contracting entity's health care contract with the participating provider unless one of the following applies:

(a) The third party accessing the participating provider's services under the health care contract is an employer or other entity providing coverage for health care services to its employees or members, and that employer or entity has a contract with the contracting entity or its affiliate for the administration or processing of claims for payment for services provided pursuant to the health care contract with the participating provider.

(b) The third party accessing the participating provider's services under the health care contract either is an affiliate or subsidiary of the contracting entity or is providing administrative services to, or receiving administrative services from, the contracting entity or an affiliate or subsidiary of the contracting entity.

(c) The health care contract specifically provides that it applies to network rental arrangements and states that one purpose of the contract is selling, renting, or giving the contracting entity's rights to the services of the participating provider, including other preferred provider organizations, and the third party accessing the participating provider's services is any of the following:

(i) A payer or a third-party administrator or other entity responsible for administering claims on behalf of the payer;

(ii) A preferred provider organization or preferred provider network that receives access to the participating provider's services pursuant to an arrangement with the preferred provider organization or preferred provider network in a contract with the participating provider that is in compliance with division (A)(1)(c) of this section, and is required to comply with all of the terms, conditions, and affirmative obligations to which the originally contracted primary participating provider network is bound under its contract with the participating provider, including, but not limited to, obligations concerning patient steerage and the timeliness and manner of reimbursement.

(iii) An entity that is engaged in the business of providing electronic claims transport between the contracting entity and the payer or third-party administrator and complies with all of the applicable terms, conditions, and affirmative obligations of the contracting entity's contract with the participating provider including, but not limited to, obligations concerning patient steerage and the timeliness and manner of reimbursement.

(2) The contracting entity that sells, rents, or gives the contracting entity's rights to the participating provider's services pursuant to the contracting entity's health care contract with the participating provider as provided in division (A)(1) of this section shall do both of the following:

(a) Maintain a web page that contains a listing of third parties described in divisions (A)(1)(b) and (c) of this section with whom a contracting entity contracts for the purpose of selling, renting, or giving the contracting entity's rights to the services of participating providers that is updated at least every six months and is accessible to all participating providers, or maintain a toll-free telephone number accessible to all participating providers by means of which participating providers may access the same listing of third parties;

(b) Require that the third party accessing the participating provider's services through the participating provider's health care contract is obligated to comply with all of the applicable terms and conditions of the contract, including, but not limited to, the products for which the participating provider has agreed to provide services, except that a payer receiving administrative services from the contracting entity or its affiliate shall be solely responsible for payment to the participating provider.

(3) Any information disclosed to a participating provider under this section shall be considered proprietary and shall not be distributed by the participating provider.

(4) Except as provided in division (A)(1) of this section, no entity shall sell, rent, or give a contracting entity's rights to the participating provider's services pursuant to a health care contract.

(B)

(1) No contracting entity shall require, as a condition of contracting with the contracting entity, that a participating provider provide services for all of the products offered by the contracting entity.

(2) Division (B)(1) of this section shall not be construed to do any of the following:

(a) Prohibit any participating provider from voluntarily accepting an offer by a contracting entity to provide health care services under all of the contracting entity's products;

(b) Prohibit any contracting entity from offering any financial incentive or other form of consideration specified in the health care contract for a participating provider to provide health care services under all of the contracting entity's products;

(c) Require any contracting entity to contract with a participating provider to provide health care services for less than all of the contracting entity's products if the contracting entity does not wish to do so.

(3)

(a) Notwithstanding division (B)(2) of this section, no contracting entity shall require, as a condition of contracting with the contracting entity, that the participating provider accept any future product offering that the contracting entity makes.

(b) If a participating provider refuses to accept any future product offering that the contracting entity makes, the contracting entity may terminate the health care contract based on the participating provider's refusal upon written notice to the participating provider no sooner than one hundred eighty days after the refusal.

(4) Once the contracting entity and the participating provider have signed the health care contract, it is presumed that the financial incentive or other form of consideration that is specified in the health care contract pursuant to division (B)(2)(b) of this section is the financial incentive or other form of consideration that was offered by the contracting entity to induce the participating provider to enter into the contract.

(C) No contracting entity shall require, as a condition of contracting with the contracting entity, that a participating provider waive or forego any right or benefit expressly conferred upon a participating provider by state or federal law. However, this division does not prohibit a contracting entity from restricting a participating provider's scope of practice for the services to be provided under the contract.

(D) No health care contract shall do any of the following:

(1) Prohibit any participating provider from entering into a health care contract with any other contracting entity;

(2) Prohibit any contracting entity from entering into a health care contract with any other provider;

(3) Preclude its use or disclosure for the purpose of enforcing this chapter or other state or federal law, except that a health care contract may require that appropriate measures be taken to preserve the confidentiality of any proprietary or trade-secret information.

(E)

(1) In addition to any other lawful reasons for terminating a health care contract, a health care contract may only be terminated under the circumstances described in division (A)(3) of section 3963.04 of the Revised Code.

(2) If the health care contract provides for termination for cause by either party, the health care contract shall state the reasons that may be used for termination for cause, which terms shall be reasonable. Once the contracting entity and the participating provider have signed the health care contract, it is presumed that the reasons stated in the health care contract for termination for cause by either party are reasonable. Subject to division (E)(3) of this section, the health care contract shall state the time by which the parties must provide notice of termination for cause and to whom the parties shall give the notice.

(3) Nothing in divisions (E)(1) and (2) of this section shall be construed as prohibiting any health insuring corporation from terminating a participating provider's contract for any of the causes described in divisions (A), (D), and (F)(1) and (2) of section 1753.09 of the Revised Code. Notwithstanding any provision in a health care contract pursuant to division (E)(2) of this section, section 1753.09 of the Revised Code applies to the termination of a participating provider's contract for any of the causes described in divisions (A), (D), and (F)(1) and (2) of section 1753.09 of the Revised Code.

(4) Subject to sections 3963.01 to 3963.11 of the Revised Code, nothing in this section prohibits the termination of a health care contract without cause if the health care contract otherwise provides for termination without cause.

(F)

(1) Disputes among parties to a health care contract that only concern the enforcement of the contract rights conferred by section 3963.02, divisions (A) and (D) of section 3963.03, and section 3963.04 of the Revised Code are subject to a mutually agreed upon arbitration mechanism that is binding on all parties. The arbitrator may award reasonable attorney's fees and costs for arbitration relating to the enforcement of this section to the prevailing party.

(2) The arbitrator shall make the arbitrator's decision in an arbitration proceeding having due regard for any applicable rules, bulletins, rulings, or decisions issued by the department of insurance or any court concerning the enforcement of the contract rights conferred by section 3963.02, divisions (A) and (D) of section 3963.03, and section 3963.04 of the Revised Code.

(3) A party shall not simultaneously maintain an arbitration proceeding as described in division (F)(1) of this section and pursue a complaint with the superintendent of insurance to investigate the subject matter of the arbitration proceeding. However, if a complaint is filed with the department of insurance, the superintendent may choose to investigate the complaint or, after reviewing the complaint, advise the complainant to proceed with arbitration to resolve the complaint. The superintendent may request to receive a copy of the results of the arbitration. If the superintendent of insurance notifies an insurer or a health insuring corporation in writing that the superintendent has initiated a market conduct examination into the specific subject matter of the arbitration proceeding pending against that insurer or health insuring corporation, the arbitration proceeding shall be stayed at the request of the insurer or health insuring corporation pending the outcome of the market conduct investigation by the superintendent.

Effective Date: 2008 HB125 06-25-2008



Section 3963.03 - Information required in contracts - disclosure form - proposed contracts.

(A) Each health care contract shall include all of the following information:

(1)

(a) Information sufficient for the participating provider to determine the compensation or payment terms for health care services, including all of the following, subject to division (A)(1)(b) of this section:

(i) The manner of payment, such as fee-for-service, capitation, or risk;

(ii) The fee schedule of procedure codes reasonably expected to be billed by a participating provider's specialty for services provided pursuant to the health care contract and the associated payment or compensation for each procedure code. A fee schedule may be provided electronically. Upon request, a contracting entity shall provide a participating provider with the fee schedule for any other procedure codes requested and a written fee schedule, that shall not be required more frequently than twice per year excluding when it is provided in connection with any change to the schedule. This requirement may be satisfied by providing a clearly understandable, readily available mechanism, such as a specific web site address, that allows a participating provider to determine the effect of procedure codes on payment or compensation before a service is provided or a claim is submitted.

(iii) The effect, if any, on payment or compensation if more than one procedure code applies to the service also shall be stated. This requirement may be satisfied by providing a clearly understandable, readily available mechanism, such as a specific web site address, that allows a participating provider to determine the effect of procedure codes on payment or compensation before a service is provided or a claim is submitted.

(b) If the contracting entity is unable to include the information described in division (A)(1)(a)(ii) and (iii) of this section, the contracting entity shall include both of the following types of information instead:

(i) The methodology used to calculate any fee schedule, such as relative value unit system and conversion factor or percentage of billed charges. If applicable, the methodology disclosure shall include the name of any relative value unit system, its version, edition, or publication date, any applicable conversion or geographic factor, and any date by which compensation or fee schedules may be changed by the methodology as anticipated at the time of contract.

(ii) The identity of any internal processing edits , including the publisher, product name, version, and version update of any editing software.

(c) If the contracting entity is not the payer and is unable to include the information described in division (A)(1)(a) or (b) of this section, then the contracting entity shall provide by telephone a readily available mechanism, such as a specific web site address, that allows the participating provider to obtain that information from the payer.

(2) Any product or network for which the participating provider is to provide services;

(3) The term of the health care contract;

(4) A specific web site address that contains the identity of the contracting entity or payer responsible for the processing of the participating provider's compensation or payment;

(5) Any internal mechanism provided by the contracting entity to resolve disputes concerning the interpretation or application of the terms and conditions of the contract. A contracting entity may satisfy this requirement by providing a clearly understandable, readily available mechanism, such as a specific web site address or an appendix, that allows a participating provider to determine the procedures for the internal mechanism to resolve those disputes.

(6) A list of addenda, if any, to the contract.

(B)

(1) Each contracting entity shall include a summary disclosure form with a health care contract that includes all of the information specified in division (A) of this section. The information in the summary disclosure form shall refer to the location in the health care contract, whether a page number, section of the contract, appendix, or other identifiable location, that specifies the provisions in the contract to which the information in the form refers.

(2) The summary disclosure form shall include all of the following statements:

(a) That the form is a guide to the health care contract and that the terms and conditions of the health care contract constitute the contract rights of the parties;

(b) That reading the form is not a substitute for reading the entire health care contract;

(c) That by signing the health care contract, the participating provider will be bound by the contract's terms and conditions;

(d) That the terms and conditions of the health care contract may be amended pursuant to section 3963.04 of the Revised Code and the participating provider is encouraged to carefully read any proposed amendments sent after execution of the contract;

(e) That nothing in the summary disclosure form creates any additional rights or causes of action in favor of either party.

(3) No contracting entity that includes any information in the summary disclosure form with the reasonable belief that the information is truthful or accurate shall be subject to a civil action for damages or to binding arbitration based on the summary disclosure form. Division (B)(3) of this section does not impair or affect any power of the department of insurance to enforce any applicable law.

(4) The summary disclosure form described in divisions (B)(1) and (2) of this section shall be in substantially the following form:

"SUMMARY DISCLOSURE FORM

(1) Compensation terms

(a) Manner of payment

[ ] Fee for service

[ ] Capitation

[ ] Risk

[ ] Other ............... See ...............

(b) Fee schedule available at ...............

(c) Fee calculation schedule available at ...............

(d) Identity of internal processing edits available at ...............

(e) Information in (c) and (d) is not required if information in (b) is provided.

(2) List of products or networks covered by this contract

[ ] ...............

[ ] ...............

[ ] ...............

[ ] ...............

[ ] ...............

(3) Term of this contract ...............

(4) Contracting entity or payer responsible for processing payment available at ...............

(5) Internal mechanism for resolving disputes regarding contract terms available at ...............

(6) Addenda to contract

Title Subject

(a)

(b)

(c)

(d)

(7) Telephone number to access a readily available mechanism, such as a specific web site address, to allow a participating provider to receive the information in (1) through (6) from the payer.

IMPORTANT INFORMATION - PLEASE READ CAREFULLY

The information provided in this Summary Disclosure Form is a guide to the attached Health Care Contract as defined in section 3963.01(G) of the Ohio Revised Code. The terms and conditions of the attached Health Care Contract constitute the contract rights of the parties.

Reading this Summary Disclosure Form is not a substitute for reading the entire Health Care Contract. When you sign the Health Care Contract, you will be bound by its terms and conditions. These terms and conditions may be amended over time pursuant to section 3963.04 of the Ohio Revised Code. You are encouraged to read any proposed amendments that are sent to you after execution of the Health Care Contract.

Nothing in this Summary Disclosure Form creates any additional rights or causes of action in favor of either party."

(C) When a contracting entity presents a proposed health care contract for consideration by a provider, the contracting entity shall provide in writing or make reasonably available the information required in division (A)(1) of this section.

(D) The contracting entity shall identify any utilization management, quality improvement, or a similar program that the contracting entity uses to review, monitor, evaluate, or assess the services provided pursuant to a health care contract. The contracting entity shall disclose the policies, procedures, or guidelines of such a program applicable to a participating provider upon request by the participating provider within fourteen days after the date of the request.

(E) Nothing in this section shall be construed as preventing or affecting the application of section 1753.07 of the Revised Code that would otherwise apply to a contract with a participating provider.

(F) The requirements of division (C) of this section do not prohibit a contracting entity from requiring a reasonable confidentiality agreement between the provider and the contracting entity regarding the terms of the proposed health care contract. If either party violates the confidentiality agreement, a party to the confidentiality agreement may bring a civil action to enjoin the other party from continuing any act that is in violation of the confidentiality agreement, to recover damages, to terminate the contract, or to obtain any combination of relief.

Effective Date: 2008 HB125 06-25-2008



Section 3963.04 - Material amendment to contract.

(A)

(1) If an amendment to a health care contract is not a material amendment, the contracting entity shall provide the participating provider notice of the amendment at least fifteen days prior to the effective date of the amendment. The contracting entity shall provide all other notices to the participating provider pursuant to the health care contract.

(2) A material amendment to a health care contract shall occur only if the contracting entity provides to the participating provider the material amendment in writing and notice of the material amendment not later than ninety days prior to the effective date of the material amendment. The notice shall be conspicuously entitled "Notice of Material Amendment to Contract."

(3) If within fifteen days after receiving the material amendment and notice described in division (A)(2) of this section, the participating provider objects in writing to the material amendment, and there is no resolution of the objection, either party may terminate the health care contract upon written notice of termination provided to the other party not later than sixty days prior to the effective date of the material amendment.

(4) If the participating provider does not object to the material amendment in the manner described in division (A)(3) of this section, the material amendment shall be effective as specified in the notice described in division (A)(2) of this section.

(B)

(1) Division (A) of this section does not apply if the delay caused by compliance with that division could result in imminent harm to an enrollee, if the material amendment of a health care contract is required by state or federal law, rule, or regulation, or if the provider affirmatively accepts the material amendment in writing and agrees to an earlier effective date than otherwise required by division (A)(2) of this section.

(2) This section does not apply under any of the following circumstances:

(a) The participating provider's payment or compensation is based on the current medicaid or medicare physician fee schedule, and the change in payment or compensation results solely from a change in that physician fee schedule.

(b) A routine change or update of the health care contract is made in response to any addition, deletion, or revision of any service code, procedure code, or reporting code, or a pricing change is made by any third party source.

For purposes of division (B)(2)(b) of this section:

(i) "Service code, procedure code, or reporting code" means the current procedural terminology (CPT), current dental terminology (CDT), the healthcare common procedure coding system (HCPCS), the international classification of diseases (ICD), or the drug topics redbook average wholesale price (AWP).

(ii) "Third party source" means the American medical association, American dental association, the centers for medicare and medicaid services, the national center for health statistics, the department of health and human services office of the inspector general, the Ohio department of insurance, or the Ohio department of job and family services.

(C) Notwithstanding divisions (A) and (B) of this section, a health care contract may be amended by operation of law as required by any applicable state or federal law, rule, or regulation. Nothing in this section shall be construed to require the renegotiation of a health care contract that is in existence before the effective date of this section, until the time that the contract is renewed or materially amended.

Effective Date: 2008 HB125 06-25-2008



Section 3963.05 - Standard provider credentialing application - form.

(A) The department of insurance shall prescribe the credentialing application form used by the council for affordable quality healthcare (CAQH) in electronic or paper format for physicians. The department of insurance also shall prepare the standard credentialing form for all other providers and shall make the standard credentialing form as simple, straightforward, and easy to use as possible, having due regard for those credentialing forms that are widely in use in the state by contracting entities and that best serve these goals.

(B) No contracting entity shall fail to use the applicable standard credentialing form described in division (A) of this section when initially credentialing or recredentialing providers in connection with policies, health care contracts, and agreements providing basic health care services, specialty health care services, or supplemental health care services.

(C) No contracting entity shall require a provider to provide any information in addition to the information required by the applicable standard credentialing form described in division (A) of this section in connection with policies, health care contracts, and agreements providing basic health care services, specialty health care services, or supplemental health care services.

(D) The credentialing process described in this section does not prohibit a contracting entity from limiting the scope of any participating provider's basic health care services, specialty health care services, or supplemental health care services.

(E) The requirement that the department of insurance prepare the standard credentialing form for all other providers does not include preparing the standard credentialing form for a hospital.

Effective Date: 2008 HB125 06-25-2008



Section 3963.06 - Notice of incomplete form - inconsistencies - credentialing.

(A) If a provider, upon the oral or written request of a contracting entity to submit a credentialing form, submits a credentialing form that is not complete, the contracting entity that receives the form shall notify the provider of the deficiency electronically, by facsimile, or by certified mail, return receipt requested, not later than twenty-one days after the contracting entity receives the form.

(B) If a contracting entity receives any information that is inconsistent with the information given by the provider in the credentialing form, the contracting entity may request the provider to submit a written clarification of the inconsistency. The contracting entity shall send the request described in this division electronically, by facsimile, or by certified mail, return receipt requested.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, the credentialing process under this section starts when a provider initially submits a credentialing form upon the oral or written request of a contracting entity, and the provider shall submit the credentialing form to the contracting entity electronically, by facsimile, or by certified mail, return receipt requested. Subject to division (C)(3) of this section, a contracting entity shall complete the credentialing process not later than ninety days after the contracting entity receives that credentialing form from the provider. The contracting entity shall allow the provider to submit a credentialing application prior to the provider's employment. A contracting entity that does not complete the credentialing process within the ninety-day period specified in this division is liable for either a civil penalty payable to the provider in the amount of five hundred dollars per day, including weekend days, starting at the expiration of that ninety-day period until the provider's credentialing application is granted or denied or retroactive reimbursement to the provider according to the terms of the contract for any basic health care services, specialty health care services, or supplemental health care services the provider provided to enrollees starting at the expiration of that ninety-day period until the provider's credentialing application is granted or denied. When the credentialing process of the contracting entity exceeds the ninety-day period, the contracting entity shall select the liability to which the contracting entity is subject and shall inform the provider of the contracting entity's selection.

(2) The credentialing process for a medicaid managed care plan starts when the provider submits a credentialing form and the provider's national provider number issued by the centers for medicare and medicaid services.

(3) The requirement that the credentialing process be completed within the ninety-day period specified in division (C)(1) of this section does not apply to a contracting entity if a provider that submits a credentialing form to the contracting entity under that division is a hospital.

(D) Any communication between the provider and the contracting entity shall be electronically, by facsimile, or by certified mail, return receipt requested.

(E) If the state medical board or its agent has primary source verified the medical education, graduate medical education, and examination history of the physician, or the status of the physician with the educational commission for foreign medical graduates, if applicable, the contracting entity may accept the documentation of primary source verification from the state medical board's web site or from its agent and is not required to perform primary source verification of the medical education, graduate medical education, and examination history of the physician or the status of the physician with the educational commission for foreign medical graduates, if applicable, as a condition for initially credentialing or recredentialing the physician.

Effective Date: 2008 HB125 09-23-2008



Section 3963.07 - Contents of remittance notices.

(A) All remittance notices sent by a payer, whether written or electronic, shall include both of the following:

(1) The name of the payer issuing the payment to the participating provider;

(2) The name of the contracting entity through which the payment rate and any discount are claimed, if the contracting entity is different from the payer.

(B) Division (A) of this section takes effect March 31, 2009.

Effective Date: 2008 HB125 06-25-2008



Section 3963.08 - Adoption of implementing rules.

(A) All remittance notices sent by a payer, whether written or electronic, shall include both of the following:

(1) The name of the payer issuing the payment to the participating provider;

(2) The name of the contracting entity through which the payment rate and any discount are claimed, if the contracting entity is different from the payer.

(B) Division (A) of this section takes effect March 31, 2009.

Effective Date: 2008 HB125 06-25-2008



Section 3963.09 - Unfair and deceptive practices - market conduct examination.

(A) A series of violations of this chapter by any person regulated by the department of insurance under Title XVII or Title XXXIX of the Revised Code that, taken together, constitute a pattern or practice of violating this chapter may be defined as an unfair and deceptive insurance practice under sections 3901.19 to 3901.26 of the Revised Code.

(B) The superintendent of insurance may conduct a market conduct examination of any person regulated by the department of insurance under Title XVII or Title XXXIX of the Revised Code to determine whether any violation of this chapter has occurred. When conducting that type of examination, the superintendent of insurance may assess the costs of the examination against the person examined. The superintendent may enter into a consent agreement to impose any administrative assessment or fine for conduct discovered that may be a violation of this chapter. All costs, assessments, and fines collected under this section shall be deposited to the credit of the department of insurance operating fund.

Effective Date: 2008 HB125 06-25-2008



Section 3963.10 - Application of chapter.

This chapter does not apply with respect to any of the following:

(A) A contract or provider agreement between a provider and the state or federal government, a state agency, or federal agency for health care services provided through a program for medicaid or medicare;

(B) A contract for payments made to providers for rendering health care services to claimants pursuant to claims made under Chapter 4121., 4123., 4127., or 4131. of the Revised Code;

(C) An exclusive contract between a health insuring corporation and a single group of providers in a specific geographic area to provide or arrange for the provision of health care services.

Effective Date: 2008 HB125 06-25-2008



Section 3963.11 - Prohibited conduct by contracting entities.

(A) No contracting entity shall do any of the following:

(1) Offer to a provider a health care contract that includes a most favored nation clause;

(2) Enter into a health care contract with a provider that includes a most favored nation clause;

(3) Amend or renew an existing health care contract previously entered into with a provider so that the contract as amended or renewed adds or continues to include a most favored nation clause.

(B) As used in this section:

(1) "Contracting entity," "health care contract," "health care services," "participating provider," and "provider" have the same meanings as in section 3963.01 of the Revised Code.

(2) "Most favored nation clause" means a provision in a health care contract that does any of the following:

(a) Prohibits, or grants a contracting entity an option to prohibit, the participating provider from contracting with another contracting entity to provide health care services at a lower price than the payment specified in the contract;

(b) Requires, or grants a contracting entity an option to require, the participating provider to accept a lower payment in the event the participating provider agrees to provide health care services to any other contracting entity at a lower price;

(c) Requires, or grants a contracting entity an option to require, termination or renegotiation of the existing health care contract in the event the participating provider agrees to provide health care services to any other contracting entity at a lower price;

(d) Requires the participating provider to disclose the participating provider's contractual reimbursement rates with other contracting entities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB125 06-25-2008






Chapter 3999 - CRIMES RELATING TO INSURANCE

Section 3999.01 - [Repealed].

Effective Date: 01-01-1974



Section 3999.02 - False statement by medical examiner of insurance company.

No medical examiner for a life insurance company or for an applicant for insurance therein shall knowingly make a false statement or report to such company or to an officer thereof concerning the health or physical condition of an applicant for insurance, or other matter or thing affecting the granting of such insurance.

Effective Date: 10-01-1953



Section 3999.03 - Life insurance - official or agent issuing fraudulent policies.

No trustee, officer, agent, or employee of a corporation, company, or association organized to transact the business of life or accident or life and accident insurance on the assessment plan shall knowingly insure a person, or permit him to be insured without that person's knowledge or consent, or insure a fictitious person, a person over sixty-five or under fifteen years of age, or a sickly or infirm person.

No physician or other person shall knowingly aid or abet any person in effecting insurance described in this section, or in effecting insurance of his own life.

Effective Date: 10-01-1953



Section 3999.04 - Changing life insurance policy.

No life insurance company doing business in this state, or an agent thereof, shall make a contract of insurance, or an agreement as to such contract, other than is plainly expressed in the policy issued thereon.

Effective Date: 10-01-1953



Section 3999.05 - Rebates and other inducements from life insurance companies.

No life insurance company doing business in this state, or an officer, agent, solicitor, or representative thereof, shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance, a rebate of the premium payable on a policy, or a special favor or advantage in the dividends or other benefits to accrue thereon, or a paid employment or contract for services of any kind, or any valuable consideration or inducement not specified in the policy of insurance, or give, sell, or purchase, or offer to give, sell, or purchase, as an inducement for insurance, any stocks, bonds, or securities of an insurance company or other corporation, association, or partnership, or any dividends or profits to accrue thereon, or anything of value not specified in the policy.

Effective Date: 10-01-1953



Section 3999.06 - [Repealed].

Effective Date: 01-01-1974



Section 3999.07 - Sale or assignment of premium note before delivery of policy.

No person, having accepted a premium note in payment of the purchase price of a policy of insurance, shall sell or assign such note prior to the delivery and acceptance of such policy.

Effective Date: 10-01-1953



Section 3999.08 - Misrepresentations in soliciting insurance.

No person for himself or as an officer, director, agent, solicitor, or representative of any insurance company, except fire insurance companies or associations or fraternal benefit societies, doing business in this state, shall issue, circulate, or cause or permit to be issued or circulated any estimate, illustration, circular, or statement of any sort misrepresenting the terms of the policy issued or to be issued by such company or the benefits or advantages promised thereby or the dividends or shares or surplus to be received thereon. No person shall use any name or title of any policy or class of policies misrepresenting the true nature thereof, or make, circulate, use, or cause to be made, circulated, or used, any illustration, circular, or statement, whether written or oral, misrepresenting the terms of any policy issued by any such corporation, or the benefits or advantages promised thereby, or any misleading estimate of the dividends or shares of surplus to be received therefrom. No person shall make any misleading representations or incomplete comparison of policies or certificates of insurance to any person insured in any such corporation for the purpose of inducing or tending to induce such person to lapse, forfeit, or surrender his said insurance. Fines collected for violations of this section shall be paid to the county treasurer for the use of the schools as provided in sections 3315.31 and 3315.32 of the Revised Code.

Upon any such conviction the superintendent of insurance shall revoke, for not more than one year, the license of the person, firm, corporation, or association so offending. The superintendent, when he is of the opinion that any company or association writing life insurance in this state, on any plan, is knowingly permitting any of its agents to violate this section, shall give such company or association reasonable notice of a hearing upon the charge of knowingly permitting this section to be violated, and if he finds said company or association guilty of the offense, he shall revoke its license.

Effective Date: 10-01-1953



Section 3999.09 - False or malicious statements about insurance company.

No company doing business in this state, or any officer, director, clerk, employee, or agent thereof, shall make, orally or otherwise, publish, print, distribute, or circulate, or cause the same to be done, or aid, abet, or encourage the making, printing, publishing, distributing, or circulating of, any pamphlet, circular, article, literature, or statement of any kind which is defamatory of any insurance company doing business in this state, or which contains any false and malicious criticism or false and malicious statement calculated to injure such company in its reputation or business. No officer, director, clerk, employee, or agent of any company shall violate this section.

Effective Date: 10-01-1953



Section 3999.10 - Misrepresentations in advertisement by insurance company.

No insurance company, corporation, or association authorized to transact business in this state, or an agent thereof, by advertisement in a newspaper, magazine, or periodical or by a sign, circular, card, policy of insurance, certificate, or renewal thereof, or otherwise, shall state or represent that funds or assets are in its possession, not actually possessed by it and available for the payment of losses and claims and held for the protection of its policyholders or creditors, or advertise a subscribed capital not actually paid up in cash.

Effective Date: 10-01-1953



Section 3999.11 - Advertisement at variance with verified statement.

No insurance company, corporation, or association authorized to transact business in this state shall purport to make known its financial standing by advertisement, public announcement, or by making or issuing a circular or card, which fails to correspond, in all the particulars which it so purports to make known, with the last preceding verified statement made by it to the insurance department of any state.

Effective Date: 10-01-1953



Section 3999.12 - Disbursements by domestic life insurance companies.

No domestic life insurance company making a disbursement of one hundred dollars or more shall fail to have it evidenced by a voucher signed by or on behalf of the person, firm, or corporation receiving the money and correctly describing the consideration thereof; if such expenditure is for both services and disbursements, such company shall not fail to set forth in such voucher, the service rendered and an itemized statement of the disbursement made; if such expenditure was in connection with a matter pending before a legislative or public body or a department or officer of any state or government, in addition to the foregoing information, such corporation shall not fail to describe correctly in such voucher the nature of the matter and of the interest of such company therein.

If such voucher cannot be obtained, such expenditures must be evidenced by an affidavit describing the character and object of the expenditure and stating the reasons for not obtaining such voucher.

Effective Date: 10-01-1953



Section 3999.13 - Unlawful reinsurance.

No officer, director, or stockholder of a company organized under the laws of this state to do the business of life, accident, or health insurance, either on the stock, mutual, stipulated premiums, assessment, or fraternal plan, shall violate or consent to a violation of any law governing or forbidding the reinsurance of the risks, or any part thereof, or the consolidation of such company with any other company or association, or the assumption of reinsurance of the whole or any portion of the risks of another company by such company.

Effective Date: 10-01-1953



Section 3999.14 - Foreign life insurance companies on the assessment plan.

No officer or agent of a corporation, company, or association organized under the laws of any other state of the United States to transact the business of life or accident insurance or life and accident insurance on the assessment plan, shall violate or fail to comply with any law relating to such corporation, company, or association.

Effective Date: 10-01-1953



Section 3999.15 - Violations by accident insurance companies and officers thereof.

No company organized under the laws of this state for the special purpose of insuring against accidental personal injury and loss of life sustained while traveling by railroad, steamboat, or other mode of conveyance, against accidental personal injury and loss of life sustained by accident of every description, and against expenses and loss of time occasioned by injury or sickness, on such terms, and for such periods of time, and confined to such countries and localities and to such persons as from time to time may be provided in the bylaws of such company, or any officer of such company, shall violate any law relating to such company.

Effective Date: 10-01-1953



Section 3999.16 - Handicapped persons - unfair discrimination.

No officer, director, trustee, agent, or employee of any insurance company, corporation, or association authorized to transact business in this state shall knowingly use underwriting standards or rates that result in unfair discrimination against any handicapped person. This section does not prevent reasonable classifications of handicapped person for determining insurance rates.

As used in this section, "handicapped" means a medically diagnosable, abnormal condition which is expected to continue for a considerable length of time, whether correctable or uncorrectable by good medical practice, which can reasonably be expected to limit the person's functional ability, including but not limited to seeing, hearing, thinking, ambulating, climbing, descending, lifting, grasping, sitting, rising, any related function, or any limitation due to weakness or significantly decreased endurance, so that he cannot perform his everyday routine living and working without significantly increased hardship and vulnerability to what are considered the everyday obstacles and hazards encountered by the nonhandicapped.

Effective Date: 07-23-1976



Section 3999.17 - [Repealed].

Effective Date: 07-01-1996



Section 3999.18 - Requiring valid certificate of authority.

(A) No person shall establish, operate, or maintain any entity that delivers, issues for delivery, or renews any policy of sickness and accident insurance or contract for health care services in this state if the entity is required to, but does not, have a valid certificate of authority under Chapter 1751. or Title IX of the Revised Code.

(B) No insurance agent, broker, or other person shall advertise, solicit, negotiate, collect a premium on, or sell any policy of sickness and accident insurance or contract for health care services in this state unless the entity that delivers, issues for delivery, or renews the policy or contract is subject to and has complied with division (A) of this section.

Effective Date: 07-02-2004



Section 3999.21 - Applications and claim form to contain warning against insurance fraud.

(A) As used in this section:

(1) "Deceptive," "insurer," "policy," and "statement" have the same meanings as in section 2913.47 of the Revised Code.

(2) "Defraud" has the same meaning as in section 2913.01 of the Revised Code.

(B) All applications for group or individual insurance issued by an insurer and all claim forms issued by an insurer, for use by persons in applying for insurance or submitting a claim for payment pursuant to a policy or a claim for any other benefit pursuant to a policy, shall clearly contain a warning substantially as follows: "Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud."

(C) An insurer may comply with division (B) of this section by including the warning on an addendum to any application or claim form described in that division, if the addendum is attached to the form and satisfies the requirements set forth in that division.

(D) The absence of a warning as described in division (B) of this section does not constitute a defense in a prosecution for a violation of section 2913.47 or any other section of the Revised Code.

Effective Date: 10-23-1991



Section 3999.22 - Health insurance referrals - prohibited activities - exceptions.

(A) As used in this section:

(1) "Claim" means any attempt to cause a health care insurer to make payment of a health care benefit.

(2) "Health care benefit" means the right under a contract or a certificate or policy of insurance to have a payment made by a health care insurer for a specified health care service.

(3) "Health care insurer" means any person that is authorized to do the business of sickness and accident insurance, any health insuring corporation, and any legal entity that is self-insured and provides health care benefits to its employees or members.

(B) No person shall knowingly solicit, offer, pay, or receive any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind, in return for referring an individual for the furnishing of health care services or goods for which whole or partial reimbursement is or may be made by a health care insurer, except as authorized by the health care or health insurance contract, policy, or plan. This division does not apply to any of the following:

(1) Deductibles, copayments, or similar amounts owed by the person covered by the health care or health insurance contract, policy, or plan;

(2) Discounts or similar reductions in prices;

(3) Any amount paid within a bona fide legal entity, or within legal entities under common ownership or control, including any amount paid to an employee in a bona fide employment relationship;

(4) Any amount paid as part of a bona fide lease, management, or other business contract.

(C) Nothing in this section shall be construed to apply to any of the following:

(1) A provider who provides goods or services requested by an individual that are not covered by the individual's health care or health insurance contract, policy, or plan;

(2) A provider who, in good faith, provides goods or services ordered by another health care provider;

(3) A provider who, in good faith, resubmits a claim previously submitted that has not been paid or denied within thirty days of the original submission, if the provider notifies the payor or returns any duplicate payment within sixty days after receipt of the duplicate payment;

(4) A provider who, in good faith, makes a diagnosis that differs from the interpretation of a diagnosis reached by a health care insurer in the payment of claims.

(D) Whoever violates this section is guilty of a felony of the fifth degree on a first offense and a felony of the fourth degree on each subsequent offense.

Effective Date: 03-22-1999



Section 3999.23 to 3999.25 - [Repealed].

Effective Date: 07-18-1990



Section 3999.31 - Immunity for providing or receiving information relating to suspected fraudulent insurance acts.

(A) As used in this section:

(1) "Fraudulent insurance act" means an act committed by a person who, knowingly and with intent to defraud, presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, broker, or any agent thereof, any written statement as part of, or in support of, an application for the issuance of, or the rating of a policy or contract for property insurance, casualty insurance, life insurance, sickness and accident insurance, or an annuity, or a claim for payment or other benefit pursuant to such a policy or contract, that the person knows to contain materially false information concerning any fact material thereto, or conceals, for the purpose of misleading, information concerning any fact material thereto. "Fraudulent insurance act" also includes any such written statement, claim, or concealment in relation to such an insurance policy or contract that constitutes a criminal offense under Title XXIX [29] or XXXIX [39] of the Revised Code.

(2) "Person" includes, but is not limited to, the superintendent of insurance, the national association of insurance commissioners, any insurer, any organization established to detect or prevent fraudulent insurance acts, and any officer, director, trustee, representative, agent, broker, or employee of the superintendent, association, insurer, organization, or person.

(B) In the absence of fraud or bad faith, no person is subject to liability for damages or any other civil liability for libel, slander, or other relevant tort cause of action by virtue of filing reports, without malice, or furnishing other information, without malice, required under Title XXXIX [39] of the Revised Code or required by the superintendent under authority granted by that title, and no liability for damages or any other civil cause of action of any nature arises against a person for providing or receiving information relating to suspected fraudulent insurance acts that is furnished to or received from any of the following:

(1) Any law enforcement official, or any agent or employee of such official;

(2) Other persons subject to the provisions of Title XXXIX [39] of the Revised Code;

(3) The superintendent and any designee of the superintendent, any insurance frauds bureau, the national association of insurance commissioners, or any organization established to detect and prevent fraudulent insurance acts;

(4) Any other person involved in the detection or prevention of fraudulent insurance acts.

(C) The superintendent and any designee of the superintendent, or any insurance frauds bureau, in the absence of malice, fraud, or bad faith, is not subject to civil liability for libel, slander, or other relevant tort and no civil cause of action of any nature arises against such a person by virtue of the publication of any report or bulletin related to the official activities of the superintendent or of any insurance frauds bureau in relation to fraudulent insurance acts.

(D) Nothing in this section is intended to abrogate or modify in any way any common law or statutory privilege or immunity enjoyed by any person.

(E) Nothing in this section shall be construed to negate, supersede, or otherwise affect section 3911.06, 3911.07, 3915.05, or 3923.04 of the Revised Code.

(F) This section may be cited as the conference of insurance legislators/national association of insurance commissioners model immunity act.

Effective Date: 03-17-1998



Section 3999.32 - Notice of failure to make required premium payment or contribution.

(A) As used in this section:

(1) "Certificate holder" means any person whose employment or retirement status is the basis of eligibility for coverage under a group policy of sickness and accident insurance or for enrollment under a group contract of a health insuring corporation.

(2) "Health insurer" means any sickness and accident insurer or health insuring corporation.

(B) Each person to whom a group policy or contract of sickness and accident insurance or other health care coverage has been delivered or issued for delivery in this state by a health insurer shall make a reasonable effort to notify every certificate holder, or certificate holder's designee, who is covered under that policy or contract whenever the person fails to make a required premium payment or contribution on behalf of the certificate holder and that failure results in the termination of coverage. The person shall mail or present the notice to the certificate holder or certificate holder's designee no later than five days after the date on which the person receives the notice from the health insurer as required under division (D) of this section. If a person other than the policyholder or contract holder is obligated to make the required premium payment or contribution on behalf of the certificate holder, that person shall mail or present the notice as required by this section.

(C) The notice required by division (B) of this section shall be in writing and shall clearly state that the person failed to make the required premium payment or contribution, the reasons for the failure, and the effect of the failure on the coverage of the certificate holder under the policy or contract.

(D) If a person described in division (B) of this section fails to make a required premium payment or contribution on behalf of a certificate holder and that failure results in the termination of the coverage, the health insurer providing the coverage shall notify the person in writing of that person's duties as described in divisions (B) and (C) of this section. If a person other than the policyholder or contract holder is obligated to make the required premium payment or contribution on behalf of the certificate holder, the insurer shall notify the person in writing of that person's duties as described in divisions (B) and (C) of this section.

(E) A certificate holder may designate any person to receive on the certificate holder's behalf the notice required by division (B) of this section. The certificate holder shall furnish the name and address of the person so designated to the person to whom the group policy or contract has been delivered or issued for delivery.

(F) No person shall knowingly fail to comply with division (B) or (C) of this section.

Effective Date: 06-04-1997



Section 3999.36 - Notice of impairment to be given by chief executive.

(A) As used in this section and sections 3999.37 and 3999.38 of the Revised Code:

(1) "Insurer" means any person that is authorized to engage in the business of insurance in this state under Title XXXIX [39] of the Revised Code, any health insuring corporation, or any other person engaging either directly or indirectly in this state in the business of insurance or entering into contracts substantially amounting to insurance under section 3905.42 of the Revised Code.

(2) "Impaired" or "impairment" means a financial situation in which the insurer's assets are less than the sum of the insurer's minimum required capital, minimum required surplus, and all liabilities, as determined in accordance with the requirements for the preparation and filing of the insurer's annual financial statement.

(3) "Chief executive officer" means the person, irrespective of the person's title, designated by the board of directors or trustees of an insurer as the person charged with the responsibility of administering and implementing the insurer's policies and procedures.

(B) Whenever a chief executive officer of an insurer knows or has reason to know that the insurer is impaired, the chief executive officer shall provide written notice of the impairment to the superintendent of insurance and to each member of the board of directors or trustees of the insurer. The chief executive officer shall provide the notice as soon as reasonably possible, but no later than thirty days after the chief executive officer knows or has reason to know of the impairment. No chief executive officer shall fail to provide notice in compliance with this division.

(C) The notice received by the superintendent under division (B) of this section is confidential and is not a public record under section 149.43 of the Revised Code.

(D) Notwithstanding division (C) of this section, the superintendent may do any of the following:

(1) Disclose the notice upon obtaining prior written consent from the insurer to which the notice pertains;

(2) Share the notice that is the subject of this section with the chief deputy rehabilitator, the chief deputy liquidator, other deputy rehabilitators and liquidators, and any other person employed by, or acting on behalf of, the superintendent pursuant to Chapter 3901. or 3903. of the Revised Code, with other local, state, federal, and international regulatory and law enforcement agencies, with local, state, and federal prosecutors, and with the national association of insurance commissioners and its affiliates and subsidiaries, provided that the recipient agrees to maintain the confidential status of the notice and has authority to do so;

(3) Disclose the notice in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent or the state, resulting from the exercise of the superintendent's official duties.

(E) Notwithstanding divisions (C) and (D) of this section, the superintendent may authorize the national association of insurance commissioners and its affiliates and subsidiaries by agreement to share confidential notices received pursuant to division (D)(2) of this section with local, state, federal, and international regulatory and law enforcement agencies and with local, state, and federal prosecutors, provided that the recipient agrees to maintain the confidential status of the notice and has authority to do so.

(F) Notwithstanding divisions (C) and (D) of this section, the chief deputy rehabilitator, the chief deputy liquidator and other deputy rehabilitators and liquidators may disclose notices in the furtherance of any regulatory or legal action brought by or on behalf of the superintendent, the rehabilitator, the liquidator, or the state resulting from the exercise of the superintendent's official duties in any capacity.

(G) Nothing in this section shall prohibit the superintendent from receiving notices in accordance with section 3901.045 of the Revised Code.

(H) The superintendent may enter into agreements governing the sharing and use of notices consistent with the requirements of this section.

(I)

(1) No waiver of any applicable privilege or claim of confidentiality in the notices that are the subject of this section shall occur as a result of sharing or receiving notices as authorized in divisions (D)(2), (E), and (G) of this section.

(2) The disclosure of a notice in connection with a regulatory or legal action pursuant to divisions (D)(3) and (F) of this section does not prohibit an insurer or any other person from taking steps to limit the dissemination of the notice to persons not involved in or the subject of the regulatory or legal action on the basis of any recognized privilege arising under any other section of the Revised Code or the common law.

Effective Date: 06-18-2002



Section 3999.37 - Prohibiting fraudulent acts concerning impairment or insolvency of insurer.

No person shall do any of the following:

(A) Conceal any property belonging to an insurer;

(B) Transfer or conceal his own property or property belonging to an insurer in contemplation of a proceeding under Chapter 3903. of the Revised Code;

(C) Conceal, destroy, mutilate, alter, or make a false entry in any document that affects or relates to the property of an insurer;

(D) Withhold any document that affects or relates to the property of an insurer from a receiver, trustee, or other officer of a court entitled to its possession;

(E) Give, obtain, or receive anything of value for acting or forbearing to act in any judicial proceeding, if the act results in or contributes to the impairment or insolvency of any insurer.

Effective Date: 08-08-1991



Section 3999.38 - Prohibiting payment of dividend when insurer is impaired.

No insurer shall knowingly declare or pay any dividend whenever the insurer is impaired. For purposes of this section, "insurer" also includes any person doing the business of insurance in this state.

Effective Date: 08-08-1991



Section 3999.41 - Insurer to adopt antifraud program.

(A) Except as provided in division (D) of this section, every insurer, as defined in division (A) of section 3999.36 of the Revised Code, shall adopt an antifraud program and shall specify in a written plan the procedures it will follow when instances of insurance fraud or suspected insurance fraud are brought to its attention. The insurer shall identify in the written plan the person or persons responsible for the insurer's antifraud program.

(B)

(1) An insurer shall develop a written plan required by division (A) of this section within ninety days after obtaining its license to transact business within this state or within ninety days after beginning to engage in the business of insurance within this state and shall thereafter maintain such a written plan.

(2) An insurer engaged in the business of insurance within this state on the effective date of this section shall develop a written plan required by division (A) of this section within ninety days after the effective date of this section and shall thereafter maintain such a written plan.

(C) If an insurer modifies the procedures it follows for instances of insurance fraud or suspected insurance fraud, or if there is a change in the person or persons responsible for the insurer's antifraud program, the insurer shall modify the written plan it maintains pursuant to this section.

(D) The requirements of this section are not applicable to any insurer identified in division (A) of this section that is not engaged in writing direct insurance in this state.

Effective Date: 03-17-1998



Section 3999.42 - Insurer to notify department of insurance fraud.

(A) If an insurer, as defined in division (A) of section 3999.36 of the Revised Code, has a reasonable belief that a person is perpetrating or facilitating an insurance fraud, as established by section 2913.47 of the Revised Code, or has done so, the insurer shall notify the department of insurance.

(B) The notification required by division (A) of this section shall be made in accordance with rules adopted by the department of insurance.

(C) Division (A) of this section does not require notification of the department of insurance if the insurance fraud involves a claim of an amount less than one thousand dollars.

(D) This section applies to insurance fraud perpetrated or facilitated by any person, including, but not limited to, any applicant, policyholder, subscriber, or enrollee, or any officer, director, manager, employee, representative, or agent of the insurer.

Effective Date: 03-17-1998



Section 3999.99 - Penalty.

(A) Whoever violates section 3999.02 of the Revised Code is guilty of a misdemeanor of the second degree.

(B) Whoever violates section 3999.03, 3999.07, 3999.13, 3999.14, or 3999.15 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 3999.04, 3999.05, 3999.08, or 3999.09 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(D) Whoever violates section 3999.10 or 3999.11 of the Revised Code shall be fined five hundred dollars for a first offense and shall be fined one thousand dollars for each subsequent offense.

(E) Whoever violates section 3999.12 of the Revised Code shall be fined not less than ten nor more than one thousand dollars.

(F) Whoever violates division (F) of section 3999.32, division (B) of section 3999.36, or section 3999.37 or 3999.38 of the Revised Code is guilty of a felony of the fourth degree.

(G) Whoever violates division (A) of section 3999.18 of the Revised Code is guilty of a felony of the fourth degree.

(H) Whoever violates division (B) of section 3999.18 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(I) If a person is found guilty under this section, the court may award restitution in accordance with section 2929.18 of the Revised Code.

Effective Date: 07-02-2004









Title [41] XLI LABOR AND INDUSTRY

Chapter 4101 - SAFETY IN THE WORKPLACE

Section 4101.01 - [Repealed].

Effective Date: 10-29-1995



Section 4101.02, 4101.021 - Amended and Renumbered RC 121.083, 121.084.

Effective Date: 10-29-1995



Section 4101.03 - [Repealed].

Effective Date: 10-29-1995



Section 4101.04 - [Repealed].

Effective Date: 07-01-1993



Section 4101.05 to 4101.07 - [Repealed].

Effective Date: 10-29-1995



Section 4101.08 to 4101.084 - Amended and Renumbered RC 4104.41 to 4104.45.

Effective Date: 10-29-1995



Section 4101.09, 4101.10 - [Repealed].

Effective Date: 10-29-1995



Section 4101.11 - Duty of employer to protect employees and frequenters.

Every employer shall furnish employment which is safe for the employees engaged therein, shall furnish a place of employment which shall be safe for the employees therein and for frequenters thereof, shall furnish and use safety devices and safeguards, shall adopt and use methods and processes, follow and obey orders, and prescribe hours of labor reasonably adequate to render such employment and places of employment safe, and shall do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees and frequenters.

Effective Date: 10-01-1953



Section 4101.12 - Duty of employer to furnish safe place of employment.

No employer shall require, permit, or suffer any employee to go or be in any employment or place of employment which is not safe, and no such employer shall fail to furnish, provide, and use safety devices and safeguards, or fail to obey and follow orders or to adopt and use methods and processes reasonably adequate to render such employment and place of employment safe. No employer shall fail to do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees or frequenters. No such employer or other person shall construct, occupy, or maintain any place of employment that is not safe.

Effective Date: 10-01-1953



Section 4101.13 - Duties of employees.

No employee shall remove, displace, damage, destroy, or carry off any safety device or safeguard furnished or provided for use in any employment or place of employment, or interfere in any way with the use thereof by any other person. No employee shall interfere with the use of any method or process adopted for the protection of any employee in such employment or place of employment, or frequenter of such place of employment, or fail to follow and obey orders and to do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees and frequenters.

Effective Date: 10-01-1953



Section 4101.14 - Substantial compliance.

A substantial compliance with the applicable sections of sections 4101.01 to 4101.16, inclusive, and 4121.01 to 4121.29, inclusive, of the Revised Code, is sufficient to give effect to orders, and such orders shall not be declared inoperative, illegal, or void for any omission of a technical nature in respect thereto.

Effective Date: 10-01-1953



Section 4101.15 - Prohibited acts.

No employer, employee, or other person shall violate this chapter or Chapter 4121. of the Revised Code, do any act prohibited by such chapters, fail to perform any duty lawfully enjoined, within the time prescribed by the bureau of workers' compensation, for which violation no penalty has been specifically provided, or fail to obey any lawful order given or made by the bureau, or any judgment or decree made by any court in connection with such chapters.

Effective Date: 10-29-1995



Section 4101.16 - Every day a separate violation.

Every day during which any person, or corporation, or any officer, agent, or employee thereof fails to observe and comply with any order of the bureau of workers' compensation, or to perform any duty enjoined by this chapter and Chapter 4121. of the Revised Code, constitutes a separate violation of the order or chapters.

Effective Date: 10-29-1995



Section 4101.17 - Amended and Renumbered RC 4112.14.

Effective Date: 10-29-1995



Section 4101.25 to 4101.30 - Amended and Renumbered RC 4111.25 to 4111.30.

Effective Date: 07-01-2000



Section 4101.99 - Penalty.

(A) Whoever violates section 4101.15 of the Revised Code shall be fined not less than fifty nor more than one thousand dollars for a first offense; for each subsequent offense such person shall be fined not less than one hundred nor more than five thousand dollars.

Effective Date: 10-01-1953






Chapter 4103 - DIVISION OF BOILER INSPECTION [REPEALED]

Section 4103.01 to 4103.19, 4103.99 - 4103.01 to 4103.19, 4103.99

Effective Date: 10-15-1965






Chapter 4104 - BOILERS

Section 4104.01 - Boiler definitions.

As used in sections 4104.01 to 4104.20 and section 4104.99 of the Revised Code:

(A) "Board of building standards" or "board" means the board established by section 3781.07 of the Revised Code.

(B) "Superintendent" means the superintendent of industrial compliance created by section 121.04 of the Revised Code.

(C) "Boiler" means a closed vessel in which water is heated, steam is generated, steam is superheated, or any combination thereof, under pressure or vacuum for use externally to itself by the direct application of heat from the combustion of fuels, or from electricity or nuclear energy. "Boiler" includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves.

(D) "Power boiler" means a boiler in which steam or other vapor (to be used externally to itself) is generated at a pressure of more than fifteen psig.

(E) "High pressure, high temperature water boiler" means a water heating boiler operating at pressures exceeding one hundred sixty psig or temperatures exceeding two hundred fifty degrees Fahrenheit.

(F) "Low pressure boiler" means a steam boiler operating at pressures not exceeding fifteen psig, or a hot water heating boiler operating at pressures not exceeding one hundred sixty psig or temperatures not exceeding two hundred fifty degrees Fahrenheit.

(G) "Pressure vessel" means a container for the containment of pressure, either internal or external. This pressure may be obtained from an external source or by the application of heat from a direct or indirect source or any combination thereof.

(H) "Process boiler" means a boiler to which all of the following apply:

(1) The steam in the boiler is either generated or superheated, or both, under pressure or vacuum for use external to itself.

(2) The source of heat for the boiler is in part or in whole from a process other than the boiler itself.

(3) The boiler is part of a continuous processing unit, such as used in chemical manufacture or petroleum refining, other than a steam-generated process unit.

(I) "Stationary steam engine" means an engine or turbine in which the mechanical force arising from the elasticity and expansion action of steam or from its property of rapid condensation or from a combination of the two is made available as a motive power.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.02 - Board of building standards - powers and duties.

The board of building standards shall:

(A) Formulate rules for the construction, installation, repair, conservation of energy, and operation of boilers and the construction and repair of pressure vessels and for ascertaining the safe working pressures to be carried on such boilers and pressure vessels and the qualification of inspectors of boilers and pressure vessels;

(B) Prescribe tests, if it is considered necessary, to ascertain the qualities of materials used in the construction of boilers and pressure vessels;

(C) Adopt rules regulating the construction and sizes of safety valves for boilers and pressure vessels of different sizes and pressures, for the construction, use, and location of fusible plugs, appliances for indicating the pressure of steam and level of water in the boiler or pressure vessels, and such other appliances as the board considers necessary to safety in operating boilers;

(D) Establish reasonable fees for the performance of reviews, surveys, or audits of manufacturer's facilities by the division of industrial compliance for certification by the American society of mechanical engineers and the national board of boiler and pressure vessel inspectors;

(E) The definitions and rules adopted by the board for the construction, installation, repair, conservation of energy, and operation of boilers and the construction and repair of pressure vessels and for ascertaining the safe working pressures to be used on such boilers and pressure vessels shall be based upon and follow generally accepted engineering standards, formulae, and practices established and pertaining to boilers and pressure vessel construction, operation, and safety, and the board may, for this purpose, adopt existing published standards as well as amendments thereto subsequently published by the same authority.

When a person desires to manufacture a special type of boiler or pressure vessel, the design of which is not covered by the rules of the board, the person shall submit drawings and specifications of such boiler or pressure vessel to the board for investigation, after which the board may permit its installation.

The provisions of sections 119.03 and 119.11 of the Revised Code in particular, and the applicable provisions of Chapter 119. of the Revised Code in general, shall govern the proceedings of the board of building standards in adopting, amending, or rescinding rules pursuant to this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.03 - Rights of municipal corporations.

Sections 4104.01 to 4104.20, inclusive, of the Revised Code do not affect the rights of municipal corporations under section 715.44 of the Revised Code insofar as such section provides for the regulation of the installation and inspection of boilers and boiler plants for the purpose of the prevention of the emission of smoke.

Effective Date: 10-15-1965



Section 4104.04 - Exemptions - safety devices.

(A) Sections 4104.01 to 4104.20 and section 4104.99 of the Revised Code do not apply to the following boilers and pressure vessels:

(1) Boilers, pressure vessels, and stationary steam engines under federal control or subject to inspection under federal laws;

(2) Air tanks located on vehicles operating under the rules of other state authorities and used for carrying passengers, or freight;

(3) Air tanks installed on the right of way of railroads and used directly in the operation of trains;

(4) Pressure vessels that are under the regulation and control of the state fire marshal under Chapter 3737. of the Revised Code.

(B) The following boilers and pressure vessels are exempt from the requirements of sections 4104.10, 4104.101, 4104.11, 4104.12, and 4104.13 of the Revised Code, but shall be equipped with such appliances, to insure safety of operation, as are prescribed by the board:

(1) Portable boilers or pressure vessels when located on farms and used solely for agricultural purposes;

(2) Steam or vapor boilers carrying a pressure of not more than fifteen psig, which are located in private residences or in apartment houses of less than six family units;

(3) Hot water boilers operated at pressures not exceeding one hundred sixty psig, or temperatures not exceeding two hundred fifty degrees fahrenheit, which are located in private residences or in apartment houses of less than six family units;

(4) Pressure vessels containing only water under pressure for domestic supply purposes, including those containing air, the compression of which serves only as a cushion or airlift pumping system, when located in private residences or in apartment houses of less than six family units;

(5) Portable boilers used in pumping, heating, steaming, and drilling, in the open field, for water, gas, and oil;

(6) Portable boilers used in the construction of and repair to public roads, railroads, and bridges;

(7) Historical steam boilers of riveted construction, preserved, restored, or maintained for hobby or demonstration use.

Effective Date: 06-26-2003



Section 4104.05 - Operation of boilers and stationery steam engines.

(A) No person shall operate a low pressure boiler at more than thirty horsepower, unless one of the following applies to that person:

(1) The person is licensed as a steam engineer, high pressure boiler operator, or low pressure boiler operator in accordance with section 4104.19 of the Revised Code.

(2) The person is working under the direct supervision of a steam engineer, high pressure boiler operator, or low pressure boiler operator.

(B) No person shall operate a power boiler at more than thirty horsepower unless one of the following applies to that person:

(1) The person is licensed as a steam engineer or high pressure boiler operator in accordance with section 4104.19 of the Revised Code.

(2) The person is working under the direct supervision of a steam engineer or high pressure boiler operator.

(C) No person shall operate a stationary steam engine at more than thirty horsepower unless one of the following applies to that person:

(1) The person is licensed as a steam engineer in accordance with section 4104.19 of the Revised Code.

(2) The person is working under the direct supervision of a steam engineer.

(D) For purposes of this section, a horsepower means twelve square feet of boiler heating surface.

Effective Date: 08-28-2002



Section 4104.06 - Inspectors - rules - right of entry.

(A) The inspection of boilers and their appurtenances and pressure vessels shall be made by the inspectors mentioned in sections 4104.07 to 4104.20 of the Revised Code. The superintendent of industrial compliance shall administer and enforce such sections and rules adopted by the board of building standards pursuant to section 4104.02 of the Revised Code.

(B) The superintendent shall adopt, amend, and repeal rules exclusively for the issuance, renewal, suspension, and revocation of certificates of competency and certificates of operation, for conducting hearings in accordance with Chapter 119. of the Revised Code related to these actions, and for the inspection of boilers and their appurtenances, and pressure vessels.

(C) Notwithstanding division (B) of this section, the superintendent shall not adopt rules relating to construction, maintenance, or repair of boilers and their appurtenances, or repair of pressure vessels.

(D) The superintendent and each general inspector may enter any premises and any building or room at all reasonable hours to perform an examination or inspection.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.07 - Inspector of boilers and unfired pressure vessels - application for examination - certification.

(A) An application for examination as an inspector of boilers and pressure vessels shall be in writing, accompanied by a fee of one hundred fifty dollars, upon a blank to be furnished by the superintendent of industrial compliance. Any moneys collected under this section shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

(B) The superintendent shall determine if an applicant meets all the requirements for examination in accordance with rules adopted by the board of building standards under section 4104.02 of the Revised Code. An application shall be rejected which contains any willful falsification, or untruthful statements.

(C) An applicant shall be examined by the superintendent, by a written examination, prescribed by the board, dealing with the construction, installation, operation, maintenance, and repair of boilers and pressure vessels and their appurtenances, and the applicant shall be accepted or rejected on the merits of the applicant's application and examination.

(D) Upon a favorable report by the superintendent of the result of an examination, the superintendent shall immediately issue to the successful applicant a certificate of competency to that effect.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.08 - Director of commerce may appoint general and special inspectors.

(A) The director of commerce may appoint from the holders of certificates of competency provided for in section 4104.07 of the Revised Code, general inspectors of boilers and pressure vessels.

(B) Any company authorized to insure boilers and pressure vessels against explosion in this state may designate from holders of certificates of competency issued by the superintendent of industrial compliance, or holders of certificates of competency or commissions issued by other states or nations whose examinations for certificates or commissions have been approved by the board of building standards, persons to inspect and stamp boilers and pressure vessels covered by the company's policies, and the superintendent shall issue to such persons commissions authorizing them to act as special inspectors. Special inspectors shall be compensated by the company designating them.

(C) The director shall establish an annual fee to be charged by the superintendent for each certificate of competency or commission the superintendent issues.

(D) The superintendent shall issue to each general or special inspector a commission to the effect that the holder thereof is authorized to inspect boilers and pressure vessels in this state.

(E) No person shall be authorized to act as a general inspector or a special inspector who is directly or indirectly interested in the manufacture or sale of boilers or pressure vessels.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.09 - Revoking certificate of competency or commission.

The certificate of competency issued under section 4104.07 of the Revised Code or the commission provided for in section 4104.08 of the Revised Code may be revoked by the superintendent of industrial compliance for the incompetence or untrustworthiness of the holder thereof, or for willful falsification of any matter or statement contained in the holder's application or in a report of any inspection in accordance with Chapter 119. of the Revised Code. If a certificate or commission is lost or destroyed, a new certificate or commission shall be issued in its place without another examination.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4104.10 - Inspection of unfired pressure vessels.

All unfired pressure vessels, except unfired pressure vessels exempt under section 4104.04 of the Revised Code, shall be thoroughly inspected during fabrication and upon completion and shall not be operated until a copy of the manufacturers' data report, properly executed and signed by the inspector is filed in the office of the superintendent of industrial compliance. All unfired pressure vessels shall conform in every detail with applicable rules adopted by the board of building standards pursuant to section 4104.02 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4104.101 - Registration and permits from division of industrial compliance.

(A) No person shall install or make major repairs or modifications to any boiler without first registering to do so with the division of industrial compliance.

(B) No person shall make any installation or major repair or modification of any boiler without first obtaining a permit to do so from the division. The permit application form shall provide the name and address of the owner, location of the boiler, and type of repair or modification that will be made. The application permit fee shall be one hundred dollars.

(C) The superintendent of industrial compliance shall require annual registration of all contractors who install, make major repairs to, or modify any boiler. The board of building standards shall establish a reasonable fee to cover the cost of processing registrations.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4104.11 - Inspecting boilers.

(A) All power boilers and high pressure, high temperature water boilers and their appurtenances shall be thoroughly inspected internally and externally and under operating conditions at intervals of not more than one year, unless approved for biennial inspection under section 4104.13 of the Revised Code, and shall not be operated at pressures in excess of the safe working pressure stated in the certificate of operation mentioned in sections 4104.12, 4104.13, and 4104.15 of the Revised Code.

(B) All low pressure boilers and their appurtenances shall be thoroughly inspected externally under operating conditions at intervals of not more than one year, and, except for cast-iron boilers, shall also be inspected internally at intervals of not more than three years, and shall not be operated at pressures in excess of the safe working pressure stated in the certificate of operation mentioned in sections 4104.12 and 4104.15 of the Revised Code.

(C) All process boilers and their appurtenances shall be thoroughly inspected internally and externally and under operating conditions at intervals of not more than three years unless approved for quinquennial inspection under section 4104.13 of the Revised Code, and shall not be operated at pressures in excess of the safe working pressure stated in the certificate of operation mentioned in sections 4104.12, 4104.13, and 4104.15 of the Revised Code.

Effective Date: 10-29-1995



Section 4104.12 - Inspecting boiler installation.

All boilers, except boilers mentioned in section 4104.04 of the Revised Code, shall be inspected when installed and shall not be operated until an appropriate certificate of operation has been issued by the superintendent of industrial compliance. The certificate of operation required by this section shall not be issued for any boiler which has not been thoroughly inspected during construction and upon completion, by either a general or special inspector, and which does not conform in every detail with the rules adopted by the board of building standards and unless, upon completion, such boiler is distinctly stamped under such rules by such inspector.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4104.13 - Interval inspection of boilers.

Power boilers and high pressure, high temperature water boilers having internal continuous water treatment under the general supervision of a registered professional engineer having experience in the treatment of boiler water where said water treatment is for the purpose of controlling and limiting serious corrosion, and other deteriorating factors shall be thoroughly inspected internally and externally and under operating conditions at intervals of not more than two years and shall not be operated at pressures in excess of the safe working pressure stated in the certificate of operation mentioned in sections 4104.12 and 4104.15 of the Revised Code.

Process boilers having internal continuous water treatment under the general supervision of a registered professional engineer having experience in the treatment of boiler water where the water treatment is for the purpose of controlling and limiting serious corrosion and other deteriorating factors shall be thoroughly inspected internally and externally and under operating conditions at intervals of not more than five years and shall not be operated at pressures in excess of the safe working pressure stated in the certificate of operation mentioned in sections 4104.12 and 4104.15 of the Revised Code.

The owner or user of such boilers shall keep an accurate record which will show that samples of the boiler water have been taken at regular intervals not greater than forty-eight hours of operation, and the record shall show that the water conditions in the boilers meet the said controlling and limiting factors mentioned in this section, all in accordance with rules formulated by the board of building standards pursuant to section 4104.02 of the Revised Code. The owner or user of such boilers shall also keep a record of the date and actual time the boilers are out of service and the reason therefor, and all records mentioned in this section are to be made available by the owner or user of such boilers to the boiler inspector for his examination.

Effective Date: 10-29-1995



Section 4104.14 - Preparing boiler for inspection.

The owner or user of a boiler required by sections 4104.01 to 4104.20 of the Revised Code to be inspected shall, after due notice, prepare the boiler for internal and external inspection at the appointed time, by drawing the water from the boiler and removing the manhole and handhole plates and thoroughly cleaning the boiler and its setting. The inspector, when making inspections under operating conditions, shall observe the pressure carried and the general condition of each boiler, and ascertain if the safety valve and the appliances for indicating the pressure and level of water in the boiler are in proper working order. No person shall remove or tamper with any safety appliances prescribed by the board of building standards, and no person shall in any manner load the safety valve to a greater pressure than that allowed by the certificate of operation. If in the judgment of the inspector it is advisable to apply a hydrostatic pressure test to the boiler, the owner or user shall prepare the boiler for such test, and apply the test which shall be witnessed by the inspector.

Effective Date: 08-28-2002



Section 4104.15 - Certificates of inspection and operation.

(A) All certificates of inspection for boilers, issued prior to October 15, 1965, are valid and effective for the period set forth in such certificates unless sooner withdrawn by the superintendent of industrial compliance. The owner or user of any such boiler shall obtain an appropriate certificate of operation for such boiler, and shall not operate such boiler, or permit it to be operated unless a certificate of operation has been obtained in accordance with section 4104.17 of the Revised Code.

(B) If, upon making the internal and external inspection required under sections 4104.11, 4104.12, and 4104.13 of the Revised Code, the inspector finds the boiler to be in safe working order, with the fittings necessary to safety, and properly set up, upon the inspector's report to the superintendent, the superintendent shall issue to the owner or user thereof, or renew, upon application and upon compliance with sections 4104.17 and 4104.18 of the Revised Code, a certificate of operation which shall state the maximum pressure at which the boiler may be operated, as ascertained by the rules of the board of building standards. Such certificates shall also state the name of the owner or user, the location, size, and number of each boiler, and the date of issuance, and shall be so placed as to be easily read in the engine room or boiler room of the plant where the boiler is located, except that the certificate of operation for a portable boiler shall be kept on the premises and shall be accessible at all times.

(C) If an inspector at any inspection finds that the boiler or pressure vessel is not in safe working condition, or is not provided with the fittings necessary to safety, or if the fittings are improperly arranged, the inspector shall immediately notify the owner or user and person in charge of the boiler and shall report the same to the superintendent who may revoke, suspend, or deny the certificate of operation and not renew the same until the boiler or pressure vessel and its fittings are put in condition to insure safety of operation, and the owner or user shall not operate the boiler or pressure vessel, or permit it to be operated until such certificate has been granted or restored.

(D) If the superintendent or a general boiler inspector finds that a pressure vessel or boiler or a part thereof poses an explosion hazard that reasonably can be regarded as posing an imminent danger of death or serious physical harm to persons, the superintendent or the general boiler inspector shall seal the pressure vessel or boiler and order, in writing, the operator or owner of the pressure vessel or boiler to immediately cease the pressure vessel's or boiler's operation. The order shall be effective until the nonconformities are eliminated, corrected, or otherwise remedied, or for a period of seventy-two hours from the time of issuance, whichever occurs first. During the seventy-two-hour period, the superintendent may request that the prosecuting attorney or city attorney of Franklin county or of the county in which the pressure vessel or boiler is located obtain an injunction restraining the operator or owner of the pressure vessel or boiler from continuing its operation after the seventy-two-hour period expires until the nonconformities are eliminated, corrected, or otherwise remedied.

(E) Each boiler which has been inspected shall be assigned a number by the superintendent, which number shall be stamped on a nonferrous metal tag affixed to the boiler or its fittings by seal or otherwise. No person except an inspector shall deface or remove any such number or tag.

(F) If the owner or user of any pressure vessel or boiler disagrees with the inspector as to the necessity for shutting down a pressure vessel or boiler or for making repairs or alterations in it, or taking any other measures for safety that are requested by an inspector, the owner or user may appeal from the decision of the inspector to the superintendent, who may, after such other inspection by a general inspector or special inspector as the superintendent deems necessary, decide the issue.

(G) Neither sections 4104.01 to 4104.20 of the Revised Code, nor an inspection or report by any inspector, shall relieve the owner or user of a pressure vessel or boiler of the duty of using due care in the inspection, operation, and repair of the pressure vessel or boiler or of any liability for damages for failure to inspect, repair, or operate the pressure vessel or boiler safely.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.16 - Notifying superintendent of the division of industrial compliance of safety defect or of relocation.

The owner or user of any boiler required by sections 4104.01 to 4104.20 of the Revised Code, to be inspected, shall immediately notify the superintendent of industrial compliance in case a defect affecting the safety of the boiler is discovered.

The owner or user of any stationary boiler required by such sections to be inspected, who moves the same, shall report to the superintendent the new location of the boiler. Such boiler shall be inspected before it is again operated.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4104.17 - Certificates of operation - issuance and renewal.

Certificates of operation issued for boilers subject to inspection under Chapter 4104. of the Revised Code shall be issued and renewed in accordance with and at dates prescribed by rules and regulations adopted by the superintendent of industrial compliance.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4104.18 - Fees.

(A) The owner or user of a boiler required under section 4104.12 of the Revised Code to be inspected upon installation, and the owner or user of a boiler for which a certificate of inspection has been issued which is replaced with an appropriate certificate of operation, shall pay to the superintendent of industrial compliance a fee in the amount of fifty dollars for boilers subject to annual inspections under section 4104.11 of the Revised Code, one hundred dollars for boilers subject to biennial inspection under section 4104.13 of the Revised Code, one hundred fifty dollars for boilers subject to triennial inspection under section 4104.11 of the Revised Code, or two hundred fifty dollars for boilers subject to quinquennial inspection under section 4104.13 of the Revised Code.

(B) The fee for complete inspection during construction by a general inspector on boilers and pressure vessels manufactured within the state shall be thirty-five dollars per hour. Boiler and pressure vessel manufacturers other than those located in the state may secure inspection by a general inspector on work during construction, upon application to the superintendent, and upon payment of a fee of thirty-five dollars per hour, plus the necessary traveling and hotel expenses incurred by the inspector.

(C) The application fee for applicants for steam engineer, high pressure boiler operator, or low pressure boiler operator licenses is seventy-five dollars. The fee for each original or renewal steam engineer, high pressure boiler operator, or low pressure boiler operator license is fifty dollars.

(D) The director of commerce, subject to the approval of the controlling board, may establish fees in excess of the fees provided in divisions (A), (B), and (C) of this section. Any moneys collected under this section shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

(E) Any person who fails to pay an invoiced renewal fee or an invoiced inspection fee required for any inspection conducted by the division of industrial compliance pursuant to this chapter within forty-five days of the invoice date shall pay a late payment fee equal to twenty-five per cent of the invoiced fee.

(F) In addition to the fees assessed in divisions (A) and (B) of this section, the board of building standards shall assess the owner or user a fee of three dollars and twenty-five cents for each certificate of operation or renewal thereof issued under division (A) of this section and for each inspection conducted under division (B) of this section. The board shall adopt rules, in accordance with Chapter 119. of the Revised Code, specifying the manner by which the superintendent shall collect and remit to the board the fees assessed under this division and requiring that remittance of the fees be made at least quarterly.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.19 - Operator's license.

(A) Any person seeking a license to operate as a steam engineer, high pressure boiler operator, or low pressure boiler operator shall file a written application with the superintendent of industrial compliance on a form prescribed by the superintendent with the appropriate application fee as set forth in section 4104.18 of the Revised Code. The application shall contain information satisfactory to the superintendent to demonstrate that the applicant meets the requirements of division (B) of this section. The application shall be filed with the superintendent not more than sixty days and not less than thirty days before the license examination is offered.

(B) To qualify to take the examination required to obtain a steam engineer, high pressure boiler operator, or low pressure boiler operator license, a person shall meet both of the following requirements:

(1) Be at least eighteen years of age;

(2) Have one year of experience in the operation of steam engines, high pressure boilers, or low pressure boilers as applicable to the type of license being sought, or a combination of experience and education for the type of license sought as determined to be acceptable by the superintendent.

(C) No applicant shall qualify to take an examination or to renew a license if the applicant has violated this chapter or if the applicant has obtained or renewed a license issued under this chapter by fraud, misrepresentation, or deception.

(D) The superintendent shall issue a license to each applicant who receives a passing score on the examination, as determined by the superintendent, for the license for which the applicant applied.

(E) The superintendent may select and contract with one or more persons to do all of the following relative to the examinations for a license to operate as a steam engineer, high pressure boiler operator, or low pressure boiler operator:

(1) Prepare, administer, score, and maintain the confidentiality of the examination;

(2) Maintain responsibility for all expenses required to fulfill division (E)(1) of this section;

(3) Charge each applicant a fee for administering the examination, in an amount authorized by the superintendent;

(4) Design the examination for each type of license to determine an applicant's competence to operate the equipment for which the applicant is seeking licensure.

(F) Each license issued under this chapter expires one year after the date of issue. Each person holding a valid, unexpired license may renew the license, without reexamination, by applying to the superintendent not more than ninety days before the expiration of the license, and submitting with the application the renewal fee established in section 4104.18 of the Revised Code. Upon receipt of the renewal information and fee, the superintendent shall issue the licensee a certificate of renewal.

(G) The superintendent, in accordance with Chapter 119. of the Revised Code, may suspend or revoke any license, or may refuse to issue a license under this chapter upon finding that a licensee or an applicant for a license has violated or is violating the requirements of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4104.20 - Boiler operation.

No owner or operator of any boiler shall operate the same in violation of sections 4104.11 to 4104.16, inclusive, and 4104.18 of the Revised Code, or of any rule or regulation adopted by the board of building standards, pursuant to section 4104.02 of the Revised Code, or without having a boiler inspected and a certificate of operation issued therefor as provided in such sections or hinder or prevent a general or special inspector of boilers from entering any premises in or on which a boiler is situated for the purpose of inspection. No owner or operator of any pressure vessel shall operate the same in violation of section 4104.10 of the Revised Code, or of any rule or regulation adopted by the board of building standards, pursuant to section 4104.02 of the Revised Code.

Effective Date: 06-26-2003



Section 4104.21 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of industrial compliance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate or license issued pursuant to this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4104.31 - Historical boiler definitions.

As used in sections 4104.31 to 4104.37 :

(A) "Boiler" has the same meaning as in section 4104.01 of the Revised Code.

(B) "Historical boiler" means a steam boiler of riveted construction that is preserved, restored, or maintained for hobby or demonstration.

Effective Date: 10-24-2002



Section 4104.32 - Operating historical boiler in place open to public.

Except as provided pursuant to section 4104.37 of the Revised Code, no person shall operate a historical boiler in this state in a place that is open to the public unless both of the following requirements are satisfied:

(A) The person operating the boiler is licensed under section 4104.35 of the Revised Code.

(B) The owner of the boiler holds a current valid certificate of operation for the historical boiler pursuant to section 4104.36 of the Revised Code.

Effective Date: 10-24-2002



Section 4104.33 - Historical boilers licensing board.

There is hereby created the historical boilers licensing board consisting of seven members, three of whom shall be appointed by the governor with the advice and consent of the senate. The governor shall make initial appointments to the board within ninety days after October 24, 2002. Of the initial members appointed by the governor, one shall be for a term ending three years after October 24, 2002, one shall be for a term ending four years after October 24, 2002, and one shall be for a term ending five years after October 24, 2002. Thereafter, terms of office shall be for five years, each term ending on the same day of the same month of the year as did the term that it succeeds. Of the three members the governor appoints, one member shall be an employee of the division of boiler inspection in the department of commerce; one member shall be an independent mechanical engineer who is not involved in selling or inspecting historical boilers; and one shall be an active member of an association that represents managers of fairs or festivals.

Two members of the board shall be appointed by the president of the senate and two members of the board shall be appointed by the speaker of the house of representatives. The president and speaker shall make initial appointments to the board within ninety days after October 24, 2002. Of the initial members appointed by the president, one shall be for a term ending four years after October 24, 2002 and one shall be for a term ending five years after October 24, 2002. Of the initial members appointed by the speaker, one shall be for a term ending three years after October 24, 2002 and one shall be for a term ending five years after October 24, 2002. Thereafter, terms of office shall be for five years, each term ending on the same day of the same month of the year as did the term that it succeeds. Of the four members appointed by the president and speaker, each shall own a historical boiler and also have at least ten years of experience in the operation of historical boilers, and each of these four members shall reside in a different region of the state.

Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for initial appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The members of the board, annually, shall elect, by majority vote, a chairperson from among their members. The board shall meet at least once annually and at other times at the call of the chairperson. Board members shall receive their actual and necessary expenses incurred in the discharge of their duties as board members.

The superintendent of industrial compliance shall furnish office space, staff, and supplies to the board as the superintendent determines are necessary for the board to carry out its official duties under sections 4104.33 to 4104.37 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-24-2002



Section 4104.34 - Historical boilers licensing board - powers and duties.

The historical boilers licensing board shall do all of the following:

(A) Adopt rules concerning all of the following:

(1) Criteria that inspectors of historical boilers shall utilize in determining the safe operation of historical boilers;

(2) Procedures for the inspection of historical boilers;

(3) The standards for riveted or welded repairs or alterations made to historical boilers;

(4) Standards and procedures for the revocation of a historical boiler operator's license, which shall include an opportunity for appeal and hearing in accordance with Chapter 119. of the Revised Code;

(5) Standards for requalifying for a license after revocation of a license;

(6) Standards and procedures for conducting hydrostatic tests, and requirements for reporting the results of those tests to the board, as required under division (F) of section 4104.36 of the Revised Code;

(7) Standards for the public display and operation of historical boilers in this state by historical boiler operators who reside outside of this state.

(B) Issue triennial certificates of operation for historical boilers that pass the inspection required under section 4104.36 of the Revised Code;

(C) Conduct hearings in accordance with Chapter 119. of the Revised Code for any person who appeals a decision made by an inspector regarding whether the person should be denied a certificate of operation for the person's historical boiler;

(D) Establish a fee for the inspection of historical boilers conducted pursuant to division (B) of section 4104.36 of the Revised Code in an amount sufficient to reimburse the department of commerce for the cost of conducting those inspections;

(E) Reimburse the department of commerce for the cost of inspections performed by the division of boiler inspection pursuant to section 4104.36 of the Revised Code;

(F) Issue licenses to operate historical boilers in public to persons who meet the requirements of section 4104.35 of the Revised Code;

(G) Grant approval of historical boiler operator's courses as the board determines appropriate;

(H) Grant approval of written or verbal examinations that are developed to test competence in operating historical boilers;

(I) For purposes of section 4104.37 of the Revised Code, determine the smallest size of historical boilers that are subject to sections 4104.32 to 4104.36 of the Revised Code;

(J) For purposes of inspection criteria adopted by the board pursuant to division (A)(1) of this section, establish the criteria based upon the manufacturing standards for safe operation that are established by the various manufacturers of historical boilers;

(K) Appoint safety committees to conduct the hydrostatic tests required under division (F) of section 4104.36 of the Revised Code;

(L) Establish requirements for the minimum amount of liability insurance that an owner of historical boilers shall carry on each historical boiler operated in public that the owner owns, if the board determines that a minimum amount should be established.

Effective Date: 10-24-2002



Section 4104.35 - License to operate historical boiler in place open to public.

(A) Any person may apply to the historical boiler licensing board to become licensed to operate historical boilers in public. The board shall issue a license to any person who satisfies the following criteria:

(1) Is sixteen years of age or older;

(2) Has completed a historical boiler operator's course that is approved by the board;

(3) Passes a written or verbal examination that is approved by the board and that tests for competence in operating historical boilers;

(4) Has at least one hundred hours of actual operating experience or training in the operation of historical boilers.

(B) A person who satisfies the criteria described in division (A) of this section shall pay a one-time fee of fifty dollars for the issuance of a license under this section.

(C) A license issued under this section is valid for the lifetime of the operator unless the license is revoked by the board pursuant to division (E) of this section.

(D) Persons who are under the age of sixteen may be trained in the operation of historical boilers by serving as apprentices to operators who are licensed under this section, in order to obtain the training required under division (A)(4) of this section for licensure.

(E) The board shall revoke a license issued under this section in accordance with rules the board adopts under division (A)(4) of section 4104.34 of the Revised Code. A person whose license is revoked may requalify for licensure if the person satisfies the criteria the board establishes in rules it adopts pursuant to division (A)(5) of section 4104.34 of the Revised Code.

Effective Date: 10-24-2002



Section 4104.36 - Certificate of operation and inspection of historical boiler.

(A) The owner of a historical boiler that is operated in public shall maintain a current valid certificate of operation for the historical boiler in accordance with the requirements of this section.

(B) At least once every three years, inspectors designated by the chief of the division of boiler inspection in the department of commerce shall inspect thoroughly, internally and externally, and under operating conditions, all historical boilers that are operated in public and their appurtenances. Inspectors shall examine the smoke box, barrel, wrapped sheet, dome, water column and water glass, firebox, external plumbing, fusible plug, pressure relief valve, and pressure gage.

(C) After conducting the inspection required under division (B) of this section, the inspector shall evaluate whether the historical boiler is in safe operating condition according to rules adopted by the historical boiler licensing board pursuant to division (A)(1) of section 4104.34 of the Revised Code. If the inspector finds that the historical boiler is in safe operating condition, the inspector shall recommend that the board issue a certificate of operation for the historical boiler. If the board concurs with the recommendation of the inspector, the board shall issue a certificate of operation for the historical boiler inspected by that inspector. A certificate of operation is valid for a period of three years after the date of issuance.

(D) If an inspector does not recommend the issuance of a certificate of operation for the historical boiler or if the board decides not to issue a certificate of operation, the owner of the historical boiler may file an appeal with the board, and the board shall conduct a hearing in accordance with Chapter 119. of the Revised Code.

(E) The owner of a historical boiler that is operated in public shall display the certificate of operation in a prominent place on the historical boiler during its operation.

(F) At least once every three years, a safety committee appointed by the board pursuant to division (K) of section 4104.34 of the Revised Code shall conduct a hydrostatic test at one and one-quarter of the maximum allowable working pressure on all publicly operated historical boilers that are assigned by the board for testing by that safety committee. The safety committee shall submit the results of each hydrostatic test to the board in accordance with rules adopted by the board pursuant to division (A)(6) of section 4104.34 of the Revised Code.

Effective Date: 10-24-2002



Section 4104.37 - Exemption for small boilers.

Sections 4104.32 to 4104.36 of the Revised Code do not apply to historical boilers that are smaller than the size determined by the historical boilers licensing board pursuant to division (I) of section 4104.34 of the Revised Code.

Effective Date: 10-24-2002



Section 4104.41 - Power or process piping definitions.

As used in sections 4104.41 to 4104.45 of the Revised Code:

(A) "Building services piping" means piping systems and their component parts that are part of a building system and that promote the safe, sanitary, and energy efficient occupancy of a building. "Building services piping" includes, but is not limited to, cold and hot potable water distribution for plumbing fixtures; sanitary lines leading from plumbing fixtures; nonflammable medical gas systems; medical oxygen systems; medical vacuum systems; fire protection piping systems and compressed air in dry systems; refrigeration, chilled water, condenser, cooling tower water, brine, and water/antifreeze systems; steam, steam condensate, and hot water piping systems; heating and cooling piping systems; and fuel oil piping and fuel gas piping for heating, cooling, and cooking applications.

(B) "Power piping" means piping systems and their component parts, that are not building services piping systems, and that may be installed within electric power generating stations, industrial and institutional plants, utility geothermal heating systems, and central and district heating and cooling systems. "Power piping" includes, but is not limited to, piping used in the distribution of plant and process steam at boiler pressures greater than fifteen pounds per square inch gauge, high temperature water piping from high pressure and high temperature boilers, power boiler steam condensate piping, high pressure and high temperature water condensate piping, and compressed air and hydraulic piping upstream of the first stop valve off a system distribution header.

(C) "Process piping" means piping systems and their component parts, that are not building services or power piping systems, and that may be installed in petroleum refineries, chemical, pharmaceutical, textile, paper, semiconductor, and cryogenic plants, and related processing plants and terminals.

Effective Date: 11-05-2004



Section 4104.42 - Owner to ensure compliance with pressure piping standards.

(A) The owner of any power piping or process piping system shall ensure that all of the following are performed in compliance with applicable sections of the B31 standards contained in the code for pressure piping, published by the American society of mechanical engineers:

(1) The design, fabrication, assembly, installation, testing, examination, and inspection of power and process piping systems;

(2) Qualification of personnel and qualification of welding and brazing procedures;

(3) The implementation of an inspection program.

(B) The owner of a power piping or process piping system shall do both of the following:

(1) Maintain for five years complete records documenting the design, examination, and testing of the piping system that include all of the following:

(a) The specific edition of the code for pressure piping used in the design;

(b) The design assumptions;

(c) The calculations, piping material specifications, and construction documents for the piping;

(d) The records of piping alterations;

(e) The piping examination and inspection records.

(2) Disclose the types and quantities of flammable, combustible, or hazardous materials proposed to be used in the facility to the building and fire code enforcement authorities who have inspection authority to enable those authorities to determine compliance with the rules the board of building standards adopts pursuant to section 3781.10 of the Revised Code and the rules the state fire marshal adopts pursuant to section 3737.82 of the Revised Code.

(C) No person or state agency shall require that the records described in division (B)(1) of this section be submitted to the division of industrial compliance in the department of commerce or to a certified building department for approval.

(D) Nothing in this section limits the application of Chapters 4703. and 4733. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-05-2004



Section 4104.43 - Board of building standards to adopt requirements for building services piping.

(A)

(1) The board of building standards shall adopt rules establishing requirements for the design, installation, inspection of and design review procedure for building services piping.

(2) The board of building standards shall adopt rules establishing requirements for the design, installation, inspection of and design review procedure for nonflammable medical gas, medical oxygen, and medical vacuum piping systems.

(B) A municipal, township, or county building department certified under division (E) of section 3781.10 of the Revised Code shall enforce the rules the board adopts pursuant to division (A)(2) of this section if that building department requests and obtains special certification to enforce those rules.

(C) In a health district where no municipal, township, or county building department is specially certified under division (B) of this section, an employee of the health district shall enforce the rules adopted pursuant to division (A)(2) of this section if both of the following conditions are satisfied:

(1) The health district employee requests and obtains special certification by the board to enforce those rules.

(2) The health district notifies the superintendent of the division of industrial compliance in the department of commerce that the health district's specially certified employee shall enforce those rules.

(D) In a jurisdiction where enforcement authority as described in divisions (B) and (C) of this section does not exist, the superintendent of industrial compliance shall enforce the rules the board adopts pursuant to division (A)(2) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-05-2004



Section 4104.44 - Welding and brazing to conform to industry standards.

All welding and brazing of metallic piping systems shall be performed in accordance with section IX of the boiler and pressure vessel code, published by the American society of mechanical engineers. The owner shall maintain, at the job site, the certified performance qualification records of all welders and brazers employed at the facility. The owner shall submit copies of all certified welding and brazing procedure specifications, procedure qualification records, and performance qualification records for building services piping for review to the superintendent of industrial compliance in the department of commerce in accordance with rules the superintendent adopts. The submission shall be accompanied by the fee the superintendent establishes.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-05-2004



Section 4104.45 - Inspectors or testing witnesses to be certified.

A person who inspects the installation of or witnesses the testing of any nonflammable medical gas and vacuum piping system shall be certified to do so pursuant to division (E) of section 3781.10 of the Revised Code.

Effective Date: 11-05-2004



Section 4104.46 - Design, installation, and testing of nonflammable medical gas and vacuum piping systems.

(A) The design, installation, and testing of nonflammable medical gas and vacuum piping systems within the scope of the national fire protection association standard, section 1-1 of "NFPA 99C, Gas and Vacuum Systems," is governed by that national fire protection association standard.

(B) Installers, inspectors, verifiers, construction contracting maintenance personnel, and instructors for the design, installation, and testing of nonflammable medical gas and vacuum piping systems shall obtain certification by the American society of sanitary engineers in accordance with the American society of sanitary engineering series 6000 requirements.

Effective Date: 09-26-2003



Section 4104.47 - [Repealed].

Effective Date: 11-05-2004



Section 4104.48 - Prohibitions.

(A) No person shall violate sections 4104.41 to 4104.48 of the Revised Code, fail to perform any duty lawfully enjoined in connection with those sections, or fail to comply with any order issued by the superintendent of industrial compliance or any judgment or decree issued by any court in connection with the enforcement of sections 4104.41 to 4104.48 of the Revised Code.

(B) Every day during which a person violates sections 4104.41 to 4104.48 of the Revised Code, fails to perform any duty lawfully enjoined in connection with those sections, or fails to comply with any order issued by the superintendent or any judgment or decree issued by any court in connection with the enforcement of sections 4104.41 to 4104.48 of the Revised Code constitutes a separate offense.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 4104.99 - Penalty.

(A) Whoever violates division (A) or (B) of section 4104.101 or section 4104.20 of the Revised Code is guilty of a misdemeanor of the third degree.

(B) Whoever violates section 4104.05 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 08-28-2002






Chapter 4105 - ELEVATORS

Section 4105.01 - Elevator definitions.

As used in this chapter:

(A) "Elevator" means a hoisting and lowering apparatus equipped with a car, cage, or platform which moves on or between permanent rails or guides and serves two or more fixed landings in a building or structure to which section 3781.06 of the Revised Code applies. "Elevator" includes dumb-waiters other than hand-powered dumb-waiters, escalators, manlifts, moving walks, of the endless belt type, other lifting or lowering apparatus permanently installed on or between rails or guides, and all equipment, machinery, and construction related to any elevator; but does not include construction hoists and other similar temporary lifting or lowering apparatuses, ski lifts, traveling, portable amusement rides or devices that are not affixed to a permanent foundation, or nonportable amusement rides or devices that are affixed to a permanent foundation.

(B) "Passenger elevator" means an elevator that is designed to carry persons to its contract capacity.

(C) "Freight elevator" means an elevator normally used for carrying freight and on which only the operator and employees in the pursuit of their duties, by the permission of the employer, are allowed to ride.

(D) "Gravity elevator" means an elevator utilizing gravity to move.

(E) "General inspector" means a state inspector examined and hired to inspect elevators and lifting apparatus for that state.

(F) "Special inspector" means an inspector examined and commissioned by the superintendent of industrial compliance to inspect elevators and lifting apparatus in the state.

(G) "Inspector" means either a general or special inspector.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4105.011 - Board of building standards - powers and duties.

The board of building standards, established by section 3781.07 of the Revised Code, shall:

(A) Formulate and adopt rules governing the design, construction, repair, alteration, and maintenance of elevators. Such rules shall prescribe uniform minimum standards necessary for the protection of the public health and safety and shall follow generally accepted engineering standards, formulae, and practices established and pertaining to such elevator design, construction, repair, alteration, and maintenance. The board may adopt existing published standards as well as amendments thereto subsequently published by the same authority.

(B) Prescribe the tests that shall be used to ascertain the qualities of materials used in the construction, repair, or alteration of elevators;

(C) Make a standard form of certificate of inspection;

(D) Prescribe the examinations for certificates of competency provided for in section 4105.02 of the Revised Code.

Effective Date: 11-22-1973



Section 4105.02 - Certificate of competency in elevator inspection.

No person may act, either as a general inspector or as a special inspector, of elevators, unless the person holds a certificate of competency from the division of industrial compliance.

Application for examination as an inspector of elevators shall be in writing, accompanied by a fee to be established as provided in section 4105.17 of the Revised Code, and upon a blank to be furnished by the division, stating the school education of the applicant, a list of the applicant's employers, the applicant's period of employment, and the position held with each. An applicant shall also submit a letter from one or more of the applicant's previous employers certifying as to the applicant's character and experience.

Applications shall be rejected which contain any willful falsification or untruthful statements. An applicant, if the division considers the applicant's history and experience sufficient, shall be examined by the superintendent of industrial compliance by a written examination dealing with the construction, installation, operation, maintenance, and repair of elevators and their appurtenances, and the applicant shall be accepted or rejected on the merits of the applicant's application and examination.

The superintendent shall issue a certificate of competency in the inspection of elevators to any applicant found competent upon examination. A rejected applicant shall be entitled, after the expiration of ninety days and upon payment of an examination fee to be established as provided in section 4105.17 of the Revised Code, to another examination. Should an applicant fail to pass the prescribed examination on second trial, the applicant will not be permitted to be an applicant for another examination for a period of one year after the second examination.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.03 - Superintendent to hire assistant and general inspectors.

The superintendent of industrial compliance, with the consent of the director of commerce, shall hire an assistant who has at least ten years of experience in the construction, installation, maintenance, and repair of elevators and their appurtenances.

The superintendent, with the consent of the director, and in compliance with Chapter 124. of the Revised Code, may appoint and hire general inspectors of elevators from the holders of certificates of competency.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996



Section 4105.04 - Employment or designation of special inspectors.

From the holders of certificates of competency in the inspection of elevators, any company that is authorized to insure elevators in the state, may designate persons to inspect elevators covered by such company's policies, and the department of public safety of any city and the clerk of any village may designate persons to inspect elevators in such city or village. Such persons shall, upon the payment of a fee to be established as provided in section 4105.17 of the Revised Code, have issued to them annually by the division of industrial compliance, commissions to serve as special inspectors of elevators in the state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-25-1995



Section 4105.05 - Suspension or revocation of special inspector's commission.

A commission to serve as a special inspector may be suspended or revoked by the superintendent of industrial compliance, for the incompetence or untrustworthiness of the holder thereof, or for the falsification of any matter or statement contained in the holder's application or in a report of any inspection.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.06 - Lost certificate or commission.

If a certificate or commission issued under sections 4105.02 and 4105.04 of the Revised Code is lost or destroyed a new one shall be issued in its place by the division of industrial compliance without another examination, upon the payment of a fee to be established as provided in section 4105.07 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.07 - Insurance company may inspect.

If an elevator is insured by a company authorized to insure elevators in the state, the inspection may be made by a special inspector of such company, and the only fee collectible by the state shall be the certificate fee provided for in section 4105.17 of the Revised Code.

Effective Date: 03-18-1969



Section 4105.08 - General inspector may inspect - fee.

If an elevator is not inspected by a special inspector, the inspection shall be made by a general inspector, and for each inspection there shall be a fee charged as provided in section 4105.17 of the Revised Code.

Effective Date: 10-01-1953



Section 4105.09 - Registration of elevators.

The owner or user of any elevator shall register, with the division of industrial compliance, every elevator operated by the owner or user, giving the type, capacity, and description, name of manufacturer, and purpose for which each is used. Such registration shall be made on a form to be furnished by the division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.10 - Frequency of inspection.

(A) Every passenger elevator, escalator, moving walk, and freight elevator, including gravity elevators, shall be inspected twice every twelve months.

(B) Power dumb-waiters, hoists, and other lifting or lowering apparatus, not designed to carry persons, permanently installed, either on or between rails or guides, shall be inspected at least once every twelve months.

(C) The board of building standards may designate by rule, classifications of passenger elevators with a capacity of seven hundred fifty pounds or less that shall be inspected once every twelve months.

Effective Date: 08-28-2002



Section 4105.11 - Responsibility for inspections - adjudication orders.

The inspection of elevators shall be made by the inspectors authorized in sections 4105.03 and 4105.04 of the Revised Code, under the supervision of the superintendent of industrial compliance, and the superintendent shall enforce this chapter and any rules adopted pursuant thereto.

Every inspector shall forward to the superintendent a full and complete report of each inspection made of any elevator and shall, on the day the inspection is completed, leave a copy of such report with the owner or operator of the elevator, or the owner's or operator's agent or representative. Such report shall indicate the exact condition of the elevator and shall list any and all of the provisions of this chapter and any rules adopted pursuant thereto, with which the elevator does not comply. Before attempting to enforce, by any remedy, civil or criminal, the provisions with which the inspected elevator does not comply, the chief shall issue an adjudication order within the meaning of Chapter 119. of the Revised Code.

The approval of construction plans, or an application of specifications under section 4105.16 of the Revised Code is a license, and the failure to approve such plans or specifications by the chief within sixty days after they are filed is an adjudication order denying the issuance of a license.

Every adjudication order shall specify what appliances, site preparations, additions, repairs, or alterations to any elevators, plans, materials, assemblages, or procedures are necessary for the same to comply with this chapter, or any rules adopted pursuant thereto. Such adjudication order shall be issued pursuant to Chapter 119. of the Revised Code and shall be effective without prior hearing, within thirty days after the receipt of such order, the owner of the elevator specified therein may appeal to the board of building appeals under section 3781.19 of the Revised Code.

Notwithstanding the provisions of Chapter 119. of the Revised Code relating to adjudication hearings, a stenographic or mechanical record of the testimony and other evidence submitted before the board of building appeals shall be taken at the expense of the agency. A party adversely affected by an order issued following such adjudication hearing may appeal to the court of common pleas of the county in which the party is a resident or in which the elevator affected by such order is located. The court in such case shall not be confined to the record as certified to it by the agency, but any party may produce additional evidence and the court shall hear the matter upon such record and such additional evidence as is introduced by any party. The court shall not affirm the order of the agency unless the preponderance of the evidence before it supports the reasonableness and lawfulness of such order, and of any rules upon which the order of the agency is based in its application to the facts involved in the appeal.

Failure to comply with the requirements of any order issued pursuant to this section or the continued operation of any elevator after it has been sealed pursuant to section 4105.21 of the Revised Code is hereby declared a public nuisance.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.12 - Rules.

(A) The superintendent of industrial compliance shall adopt, amend, and repeal rules exclusively for the issuance, renewal, suspension, and revocation of certificates of competency and certificates of operation, for the conduct of hearings related to these actions, and for the inspection of elevators.

(B) Notwithstanding division (A) of this section, the superintendent shall not adopt rules relating to construction, maintenance, and repair of elevators.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-14-2000



Section 4105.13 - Safety equipment - vertical wheelchair lifts.

Every elevator shall be constructed, equipped, maintained, and operated, with respect to the supporting members, elevator car, shaftways, guides, cables, doors, and gates, safety stops and mechanism, electrical apparatus and wiring, mechanical apparatus, counterweights, and all other appurtenances, in accordance with state laws and rules as are authorized in respect thereto. Where reasonable safety is obtained without complying to the literal requirements of such rules as in cases of practical difficulty or unnecessary hardship, the literal requirements of such rules shall not be required. The superintendent of industrial compliance may permit the installation of vertical wheelchair lifts in public buildings to provide for handicapped accessibility where such lifts do not meet the literal requirements of the rules adopted by the board of building standards pursuant to section 4105.011 of the Revised Code, provided that reasonable safety may be obtained.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.14 - Seats for use of operator of passenger elevators.

Any person, firm, or corporation operating a passenger elevator shall provide a seat for the use of the operator of such elevator.

Any person, firm, or corporation operating a passenger elevator may regulate the use of such seats by the operator. At no time shall a person operating a passenger elevator be compelled to stand a longer period of time than two consecutive hours in any working day.

Effective Date: 10-01-1953



Section 4105.15 - Certificate of operation - renewal.

No certificate of operation for any elevator shall be issued by the director of commerce until such elevator has been inspected as required by this chapter. Certificates of operation shall be renewed by the owner or user of the elevator in accordance with rules adopted by the superintendent of industrial compliance pursuant to section 4105.12 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-14-2000



Section 4105.16 - Permit for erection or repair - final inspection.

Before any new installation of an elevator of permanent nature is erected or before any existing elevator is removed to and installed in a different location, an application of specifications in duplicate shall be submitted to the division of industrial compliance giving such information concerning the construction, installation, and operation of said elevator as the division may require on forms to be furnished by the division, together with complete construction plans in duplicate. In all cases where any changes or repairs are made which alter its construction of classification, grade or rated lifting capacity, except when made pursuant to a report of an inspector, an application of specifications in duplicate shall be submitted to the division, containing such information, or approval, except in those municipal corporations which maintain their own elevator inspection departments, in which event such specifications shall be submitted to the elevator department of the municipal corporation for its approval, and if approved, a permit for the erection or repair of such elevator shall be issued by the municipal corporation. Upon approval of such application and construction plans, the superintendent of industrial compliance shall issue a permit for the erection or repair of such elevator. No new elevator shall be operated until completion in accordance with the approved plans and specifications, unless a temporary permit is granted by the division.

The final inspection, before operation, of a permanent, new or repaired elevator shall be made by a general inspector or a special inspector designated by the superintendent.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-28-2002



Section 4105.17 - Fees.

(A) The fee for each inspection, or attempted inspection that, due to no fault of a general inspector or the division of industrial compliance, is not successfully completed, by a general inspector before the operation of a permanent new elevator prior to the issuance of a certificate of operation, before operation of an elevator being put back into service after a repair or after an adjudication under section 4105.11 of the Revised Code, or as a result of the operation of section 4105.08 of the Revised Code and is an elevator required to be inspected under this chapter is one hundred twenty dollars plus ten dollars for each floor where the elevator stops. The superintendent of industrial compliance may assess an additional fee of one hundred twenty dollars plus ten dollars for each floor where an elevator stops for the reinspection of an elevator when a previous attempt to inspect that elevator has been unsuccessful through no fault of a general inspector or the division of industrial compliance.

(B) The fee for each inspection, or attempted inspection, that due to no fault of the general inspector or the division, is not successfully completed by a general inspector before operation of a permanent new escalator or moving walk prior to the issuance of a certificate of operation, before operation of an escalator or moving walk being put back in service after a repair, or as a result of the operation of section 4105.08 of the Revised Code is three hundred dollars. The superintendent may assess an additional fee of one hundred fifty dollars for the reinspection of an escalator or moving walk when a previous attempt to inspect that escalator or moving walk has been unsuccessful through no fault of the general inspector or the division.

(C) The fee for issuing or renewing a certificate of operation under section 4105.15 of the Revised Code for an elevator that is inspected every six months in accordance with division (A) of section 4105.10 of the Revised Code is two hundred twenty dollars plus twelve dollars for each floor where the elevator stops, except where the elevator has been inspected by a special inspector in accordance with section 4105.07 of the Revised Code.

(D) The fee for issuing or renewing a certificate of operation under section 4105.05 of the Revised Code for an elevator that is inspected every twelve months in accordance with division (A) of section 4105.10 of the Revised Code is fifty-five dollars plus ten dollars for each floor where the elevator stops, except where the elevator has been inspected by a special inspector in accordance with section 4105.07 of the Revised Code.

(E) The fee for issuing or renewing a certificate of operation under section 4105.15 of the Revised Code for an escalator or moving walk is three hundred dollars, except where the escalator or moving walk has been inspected by a special inspector in accordance section 4105.07 of the Revised Code.

(F) All other fees to be charged for any examination given or other service performed by the division pursuant to this chapter shall be prescribed by the director of commerce. The fees shall be reasonably related to the costs of such examination or other service.

(G) The director of commerce, subject to the approval of the controlling board, may establish fees in excess of the fees provided in divisions (A), (B), (C), (D), and (E) of this section. Any moneys collected under this section shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

(H) Any person who fails to pay an inspection fee required for any inspection conducted by the division pursuant to this chapter within forty-five days after the inspection is conducted shall pay a late payment fee equal to twenty-five per cent of the inspection fee.

(I) In addition to the fees assessed in divisions (A), (B), (C), (D), and (E) of this section, the board of building standards shall assess a fee of three dollars and twenty-five cents for each certificate of operation or renewal thereof issued under divisions (A), (B), (C), (D), or (E) of this section and for each permit issued under section 4105.16 of the Revised Code. The board shall adopt rules, in accordance with Chapter 119. of the Revised Code, specifying the manner by which the superintendent shall collect and remit to the board the fees assessed under this division and requiring that remittance of the fees be made at least quarterly.

(J) For purposes of this section:

(1) "Escalator" means a power driven, inclined, continuous stairway used for raising or lowering passengers.

(2) "Moving walk" means a passenger carrying device on which passengers stand or walk, with a passenger carrying surface that is uninterrupted and remains parallel to its direction of motion.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4105.18 - [Repealed].

Effective Date: 06-11-1968



Section 4105.19 - Applicability of sections.

Sections 4105.01 to 4105.21, inclusive, of the Revised Code do not prevent the inspection of elevators by dealers in elevators or elevator equipment. An inspector by or in behalf of such dealer is not a general or special inspector within such sections.

Such sections do not affect the rights of municipal corporations under section 715.26 of the Revised Code, except as specifically provided in such sections.

Sections 4105.01 to 4105.21, inclusive, of the Revised Code do not apply to municipal corporations authorized by Section 3 of Article XVIII, Ohio Constitution, to adopt police regulations which, after August 31, 1939, provide for the regular inspection of elevators as provided by law.

Effective Date: 10-01-1953



Section 4105.191 - Owner or operator to file report of elevator accidents.

Any person owning or operating any elevator subject to this chapter shall file a written report with the superintendent of industrial compliance within seventy-two hours after the occurrence of any accident involving such elevator which results in death or bodily injury to any person.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.20 - Prohibited acts - fines.

No person shall violate any law relative to the operation, construction, maintenance, and repair of elevators. All fines collected for violation of this section shall be forwarded to the superintendent of industrial compliance, who shall pay them into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.21 - Enforcement of chapter - sealing and posting of notice prohibiting use of elevator.

The superintendent of industrial compliance shall enforce this chapter. If the superintendent or a general inspector of elevators finds that an elevator or a part thereof does not afford reasonable safety as required by section 4105.13 of the Revised Code, the superintendent or the general inspector may seal such elevator and post a notice thereon prohibiting further use of the elevator until the changes or alterations set forth in the notice have been made to the satisfaction of the superintendent or the inspector. The notice shall contain a statement that operators or passengers are subject to injury by its continued use, a description of the alteration or other change necessary to be made in order to secure safety of operation, date of such notice, name and signature of the superintendent or inspector issuing the notice.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 4105.99 - Penalty.

Whoever violates section 4105.20 of the Revised Code shall be fined not more than two hundred dollars, for each subsequent offense such person shall be fined not more than one thousand dollars.

Effective Date: 11-22-1973






Chapter 4107 - DIVISION OF WORKSHOPS AND FACTORIES [REPEALED]

Section 4107.01 to 4107.13 - [Repealed].

Effective Date: 10-29-1995



Section 4107.14 - [Repealed].

Effective Date: 07-04-1984



Section 4107.15 - [Repealed].

Effective Date: 10-29-1995



Section 4107.16, 4107.17 - [Repealed].

Effective Date: 07-04-1984



Section 4107.18 to 4107.25 - [Repealed].

Effective Date: 10-29-1995



Section 4107.26, 4107.27 - [Repealed].

Effective Date: 07-04-1984



Section 4107.28 to 4107.39 - [Repealed].

Effective Date: 10-29-1995



Section 4107.40 to 4107.53 - [Repealed].

Effective Date: 07-21-1982



Section 4107.54 - [Repealed].

Effective Date: 10-29-1995



Section 4107.55 to 4107.57 - [Repealed].

Effective Date: 07-04-1984



Section 4107.58 to 4107.61, 4107.99 - [Repealed].

Effective Date: 10-29-1995






Chapter 4109 - EMPLOYMENT OF MINORS

Section 4109.01 - Employment of minors definitions.

As used in this chapter:

(A) "Employ" means to permit or suffer to work.

(B) "Employer" means the state, its political subdivisions, and every person who employs any individual.

(C) "Enforcement official" means the director of commerce or the director's authorized representative, the superintendent of public instruction or the superintendent's authorized representative, any school attendance officer, any probation officer, the director of health or the director of health's authorized representative, and any representative of a local department of health.

(D) "Minor" means any person less than eighteen years of age.

(E) "Seasonal amusement or recreational establishment" means both of the following:

(1) An amusement or recreational establishment that does not operate for more than seven months in any calendar year;

(2) An amusement or recreational establishment whose average receipts for any six months during the preceding calendar year were not more than thirty-three and one-third per cent of its average receipts for the other six months of that calendar year.

Effective Date: 07-01-2000; 03-30-2006



Section 4109.02 - Age and schooling certificate for minor of compulsory school age.

(A) Except as provided in division (B) of this section or in section 4109.06 of the Revised Code, no minor of compulsory school age shall be employed by any employer unless the minor presents to the employer a proper age and schooling certificate as a condition of employment.

A valid certificate constitutes conclusive evidence of the age of the minor and of the employer's right to employ the minor in occupations not denied by law to minors of that age under section 4109.06 of the Revised Code or rules adopted under that section.

(B) Minors aged sixteen or seventeen are not required to provide an age and schooling certificate as a condition of employment if they are to be employed during summer vacation months after the last day of the school term in the spring and before the first day of the school term in the fall, in nonagricultural and nonhazardous employment as defined by the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 201, and similar state statutes, or in other employment not prohibited to minors age sixteen or seventeen by law.

(C) To be hired for the type of employment described in division (B) of this section, minors shall provide the employer with the following:

(1) Evidence of proof of age in the same manner as proof of age is provided the superintendent of schools or chief administrative officer under division (A)(3) of section 3331.02 of the Revised Code;

(2) A statement signed by the minor's parent or guardian consenting to the proposed employment. For the purposes of this section, in the absence of a parent or guardian, a person over eighteen years of age with whom the minor resides may sign the statement.

Effective Date: 08-28-2002; 03-30-2006



Section 4109.03 - Prohibited acts.

No employer shall employ a minor before thoroughly reviewing the minor's age and schooling certificate, required by law, or fail to give notice to the superintendent of schools or chief administrative officer who issued such certificate of the nonuse of the certificate within five working days from such minor's withdrawal or dismissal from the employer's service, or continue to employ a minor after the minor's age and schooling certificate is void, or refuse to permit an enforcement official to observe the conditions under which minors are employed, or to make reasonable inquiry of minors or persons supposed by such official to be under eighteen in regard to matters pertaining to their age, employment, or schooling.

Effective Date: 08-28-2002



Section 4109.04 - Participation or acquiescence in violations prohibited.

No employer or officer or agent of an employer shall participate or acquiesce in any violation of law relating to compulsory education or employment of minors.

Effective Date: 01-12-1979



Section 4109.05 - Rules prohibiting employment of minors in hazardous or detrimental occupations.

(A) The director of commerce, after consultation with the director of health, shall adopt rules, in accordance with Chapter 119. of the Revised Code, prohibiting the employment of minors in occupations which are hazardous or detrimental to the health and well-being of minors.

In adopting the rules, the director of commerce shall consider the orders issued pursuant to the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C. 201, as amended.

(B) No minor may be employed in any occupation found hazardous or detrimental to the health and well-being of minors under the rules adopted pursuant to division (A) of this section.

Effective Date: 07-01-2000



Section 4109.06 - Chapter not applicable.

(A) This chapter does not apply to the following:

(1) Minors who are students working on any properly guarded machines in the manual training department of any school when the work is performed under the personal supervision of an instructor;

(2) Students participating in a vocational program approved by the Ohio department of education;

(3) A minor participating in a play, pageant, or concert produced by an outdoor historical drama corporation, a professional traveling theatrical production, a professional concert tour, or a personal appearance tour as a professional motion picture star, or as an actor or performer in motion pictures or in radio or television productions in accordance with the rules adopted pursuant to division (A) of section 4109.05 of the Revised Code;

(4) The participation, without remuneration of a minor and with the consent of a parent or guardian, in a performance given by a church, school, or academy, or at a concert or entertainment given solely for charitable purposes, or by a charitable or religious institution;

(5) Minors who are employed by their parents in occupations other than occupations prohibited by rule adopted under this chapter;

(6) Minors engaged in the delivery of newspapers to the consumer;

(7) Minors who have received a high school diploma or a certificate of attendance from an accredited secondary school or a certificate of high school equivalence;

(8) Minors who are currently heads of households or are parents contributing to the support of their children;

(9) Minors engaged in lawn mowing, snow shoveling, and other related employment;

(10) Minors employed in agricultural employment in connection with farms operated by their parents, grandparents, or guardians where they are members of the guardians' household. Minors are not exempt from this chapter if they reside in agricultural labor camps as defined in section 3733.41 of the Revised Code;

(11) Students participating in a program to serve as precinct officers as authorized by section 3501.22 of the Revised Code.

(B) Sections 4109.02, 4109.08, 4109.09, and 4109.11 of the Revised Code do not apply to the following:

(1) Minors who work in a sheltered workshop operated by a county board of developmental disabilities;

(2) Minors performing services for a nonprofit organization where the minor receives no compensation, except for any expenses incurred by the minor or except for meals provided to the minor;

(3) Minors who are employed in agricultural employment and who do not reside in agricultural labor camps.

(C) Division (D) of section 4109.07 of the Revised Code does not apply to minors who have their employment hours established as follows:

(1) A minor adjudicated to be an unruly child or delinquent child who, as a result of the adjudication, is placed on probation may either file a petition in the juvenile court in whose jurisdiction the minor resides, or apply to the superintendent or to the chief administrative officer who issued the minor's age and schooling certificate pursuant to section 3331.01 of the Revised Code, alleging the restrictions on the hours of employment described in division (D) of section 4109.07 of the Revised Code will cause a substantial hardship or are not in the minor's best interests. Upon receipt of a petition or application, the court, the superintendent, or the chief administrative officer, as appropriate, shall consult with the person required to supervise the minor on probation. If after that consultation, the court, the superintendent, or the chief administrative officer finds the minor has failed to show the restrictions will result in a substantial hardship or that the restrictions are not in the minor's best interests, the court, the superintendent, or the chief administrative officer shall uphold the restrictions. If after that consultation, the court, the superintendent, or the chief administrative officer finds the minor has shown the restricted hours will cause a substantial hardship or are not in the minor's best interests, the court, the superintendent, or the chief administrative officer shall establish differing hours of employment for the minor and notify the minor and the minor's employer of those hours, which shall be binding in lieu of the restrictions on the hours of employment described in division (D) of section 4109.07 of the Revised Code.

(2) Any minor to whom division (C)(1) of this section does not apply may either file a petition in the juvenile court in whose jurisdiction the person resides, or apply to the superintendent or to the chief administrative officer who issued the minor's age and schooling certificate pursuant to section 3331.01 of the Revised Code, alleging the restrictions on the hours of employment described in division (D) of section 4109.07 of the Revised Code will cause a substantial hardship or are not in the minor's best interests.

If, as a result of a petition or application, the court, the superintendent, or the chief administrative officer, as appropriate, finds the minor has failed to show such restrictions will result in a substantial hardship or that the restrictions are not in the minor's best interests, the court, the superintendent, or the chief administrative officer shall uphold the restrictions. If the court, the superintendent, or the chief administrative officer finds the minor has shown the restricted hours will cause a substantial hardship or are not in the minor's best interests, the court, the superintendent, or the chief administrative officer shall establish the hours of employment for the minor and shall notify the minor and the minor's employer of those hours.

(D) Section 4109.03, divisions (A) and (C) of section 4109.02, and division (B) of section 4109.08 of the Revised Code do not apply to minors who are sixteen or seventeen years of age and who are employed at a seasonal amusement or recreational establishment.

(E) As used in this section, "certificate of high school equivalence" means a statement issued by the state board of education or an equivalent agency of another state that the holder of the statement has achieved the equivalent of a high school education as measured by scores obtained on the tests of general educational development published by the American council on education.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 08-28-2002; 01-27-2006; 03-30-2006



Section 4109.07 - Restrictions on hours of employment.

(A) No person under sixteen years of age shall be employed:

(1) During school hours except where specifically permitted by this chapter;

(2) Before seven a.m.;

(3) After nine p.m. from the first day of June to the first day of September or during any school holiday of five school days or more duration, or after seven p.m. at any other time;

(4) For more than three hours a day in any school day;

(5) For more than eighteen hours in any week while school is in session;

(6) For more than eight hours in any day which is not a school day;

(7) For more than forty hours in any week that school is not in session.

(B) No person under sixteen years of age may be employed more than forty hours in any one week nor during school hours unless employment is incidental to bona fide programs of vocational cooperative training, work-study, or other work-oriented programs with the purpose of educating students, and the program meets standards established by the state board of education.

(C) No employer shall employ a minor more than five consecutive hours without allowing the minor a rest period of at least thirty minutes. The rest period need not be included in the computation of the number of hours worked by the minor.

(D) No person sixteen or seventeen years of age who is required to attend school under Chapter 3321. of the Revised Code shall be employed:

(1) Before seven a.m. on any day that school is in session, except such person may be employed after six a.m. if the person was not employed after eight p.m. the previous night;

(2) After eleven p.m. on any night preceding a day that school is in session.

(E) As used in this section, "school" refers to either a school the child actually attends or a school he is required to attend pursuant to Chapter 3321. of the Revised Code.

Effective Date: 04-10-1991



Section 4109.08 - Enforcing age and schooling certificate requirements.

(A) No minor shall be employed unless the employer keeps on the premises a complete list of all minors employed by the employer at a particular establishment and a printed abstract to be furnished by the director of commerce summarizing the provisions of this chapter.

The list and abstract shall be posted in plain view in a conspicuous place which is frequented by the largest number of minor employees, and to which all minor employees have access.

(B) An enforcement official may require any employer, in or about whose establishment an employee apparently under eighteen years of age is employed and whose age and schooling certificate is not on file with the director of commerce as required by section 3331.01 of the Revised Code, to furnish the enforcement official satisfactory evidence that the employee is in fact eighteen years of age or older. The enforcement official shall require from the employer the same evidence of age of the employee as is required by section 3331.02 of the Revised Code upon the issuance of an age and schooling certificate. No employer shall fail to produce the evidence.

(C) Any employee apparently under eighteen years of age, working in any occupation or establishment with respect to which there are restrictions by rule or law governing the employment of minors, with respect to whom the employer has not furnished satisfactory evidence that the person is at or above the age required for performance of employment with the employer after being requested to do so, and who refuses to give to an enforcement official the employee's name, age, and place of residence may be taken into custody and charged with being an unruly child or other appropriate charge under Chapter 2151. or 2152. of the Revised Code.

(D) No person shall, with the intent to assist a minor to procure employment, make a false statement by any means, including by submitting falsified forms electronically, to any employer or to any person authorized to issue an age and schooling certificate.

Effective Date: 08-28-2002



Section 4109.09 - Notice of nonuse of minor's age and schooling certificate.

(A) After a minor employee has made a written request that an employer give notice of the nonuse of the minor's age and schooling certificate, should the employer fail to mail the document to the issuing authority within three days of receipt of the request, the minor shall be entitled to recover from the employer an amount equal to the wages which would have been earned had the minor continued in employment for the period between the receipt of the request by the employer and the initiation of the suit or compliance with the request by the employer.

(B) If any minor fails to appear for work without explanation for three days, an employer shall consider the employment terminated, and shall give notice of the nonuse of the age and schooling certificate to the issuing authority.

Effective Date: 08-28-2002



Section 4109.10 - Written agreements as to wages.

(A) No employer shall give employment to a minor, without agreeing with him as to the wages or compensation he shall receive for each day, week, month, or year; or per piece, for work performed. The employer shall furnish the minor with written evidence of the agreement and, on or before each payday, with a statement of the earnings due and the amount to be paid to him. No employer shall reduce the wages or compensation of any minor without giving him notice at least twenty-four hours previous to the reduction, at which time a written agreement shall be entered into with the minor as in the case of original employment.

(B) No employer shall retain or withhold from a minor in his employ the wages or compensation, or any part thereof, agreed to be paid and due the minor for work performed or services rendered because of presumed negligence or failure to comply with rules, breakage of machinery, or alleged incompetence to produce work or perform labor according to any standard of merit.

(C) No employer shall receive a guarantee, bonus, money deposit, or other form of security to obtain or secure employment for a minor or to ensure faithful performance of labor, guarantee strict observance of rules, or make good losses which may be charged to the minor's incompetence, negligence, or inability.

Effective Date: 01-12-1979



Section 4109.11 - Records.

Every employer shall keep a time book or other written records which shall state the name, address, and occupation of each minor employed, the number of hours worked by such minor on each day of the week, the hours of beginning and ending work, the hours of beginning and ending meal periods, and the amount of wages paid each pay period to each minor. The director of commerce or the director's authorized representative shall have access to and the right to copy from the time book or records. Records shall be kept for a period of two years. No employer shall fail to keep such time book or records, or knowingly make false statements therein, or refuse to make the time book and records accessible, upon request, to the director or the director's authorized representative.

Effective Date: 07-01-2000



Section 4109.12 - Violations.

(A) No person shall continue to employ any minor in violation of any law relating to the employment of minors after being notified of the violation in writing by the director of commerce or other enforcement official.

Failure of the director or other enforcement official to give such notice does not excuse or negate a conviction for any offense except a violation of this division.

(B) No employer shall employ, and no person having under the person's control as parent, guardian, or custodian, any minor, shall permit or suffer a minor to be employed in violation of any law relating to the employment of minors for which a penalty is not otherwise provided by law.

Effective Date: 07-01-2000



Section 4109.13 - Designation of enforcement officials.

(A) The director of commerce shall designate enforcement officials to enforce this chapter.

(B) An enforcement official, upon discovery of a violation of this chapter and after notice to the employer, shall make a complaint against the offending employer in any court of competent jurisdiction.

(C) Enforcement officials shall make complaint by filing a complaint before a court having competent jurisdiction against any person violating any law relating to the employment of minors. This section shall not be construed to limit the right of other persons to make those complaints.

(D) County courts, municipal courts, and juvenile courts have jurisdiction to try offenses under this chapter. Juvenile courts have exclusive original jurisdiction to try offenses under section 3321.38 of the Revised Code.

(E) No person or enforcement official instituting proceedings under this section shall be required to file or give security for the costs. If a defendant is acquitted, the judge before whom the case is brought shall certify the costs to the county auditor. The county auditor shall examine the amount and, if necessary, correct it. The county auditor shall issue a warrant on the county treasurer in favor of the persons to whom the costs are due.

(F) Fines collected for violations of this chapter and section 3321.38 of the Revised Code shall be paid into the funds of the school district in which the offense was committed.

Effective Date: 09-04-2000



Section 4109.14 to 4109.20 - [Repealed].

Effective Date: 01-12-1979



Section 4109.21 - Registering as employer of minors conducting door-to-door sales activity.

(A) No employer shall employ any minor who is under sixteen years of age in any door-to-door sales activity unless that employer is registered pursuant to this section and otherwise is in compliance with the requirements of this chapter.

(B) To obtain registration as a door-to-door employer, an employer shall apply to the director of commerce, on forms provided by the director. The application form shall include all of the following:

(1) The name, principal business address, and telephone number of the applicant. If the applicant is a partnership or association, the names of all the members also shall be stated and, if the applicant is a corporation, the names of its president and each of its officers also shall be stated.

(2) A certification that the applicant and its employees:

(a) Are in compliance with and will comply with all applicable Ohio and federal laws and regulations relating to the employment of minors;

(b) Will provide at least one supervisor who is over the age of eighteen, for each six minor employees, who is at all times available and responsible for assuring the minor's well-being, and who remains in the general area and in visual contact with each minor employed in door-to-door sales activities at least once every twenty minutes;

(c) Will require all minors to work at least in pairs with others who are engaged in substantially the same activity, employing insofar as possible canvassing techniques that keep the persons working in pairs in close proximity and view of each other;

(d) Are in compliance with Ohio's motor vehicle financial responsibility, workers' compensation, unemployment compensation, and all other applicable laws; and

(e) Will not employ any minor who does not have an appropriate age and schooling certificate if that minor is required by Ohio law to have the certificate to be employed.

(3) A certification, as evidenced by a current official inspection sticker issued by the Ohio state highway patrol, that each motor vehicle used by the applicant and the applicant's employees for the purpose of transport of minors for door-to-door sales activities complies with all applicable motor vehicle safety laws;

(4) A certification that any person who transports by motor vehicle minors for purposes of door-to-door sales activities possesses a valid and properly issued Ohio motor vehicle driver's license, which license is not under suspension.

(C)

(1) The director shall issue a registration to each applicant who satisfactorily submits an application pursuant to this section and otherwise meets all of the requirements of this section. If the director fails to issue or deny a registration or its renewal within fifteen days of submission of the application or renewal, the applicant is deemed registered under this section. Each registration expires one year after its issuance. To obtain a renewal of registration, the holder of the registration shall apply for renewal to the director according to the procedures of division (B) of this section for the initial issuance of the registration.

(2) Each employer issued a registration pursuant to this section shall provide each minor employee who is engaged in door-to-door sales, prior to beginning employment with the employer, an identification card in a form prescribed by the director. The card shall include, at a minimum, a picture of the minor employee, the minor employee's name, the name and address of the employer, a statement that the employer is registered with the director of commerce, and the employer's registration number.

(D) The director, pursuant to a hearing conducted in accordance with Chapter 119. of the Revised Code, may refuse to issue or renew a door-to-door sales registration or revoke a door-to-door sales registration if the director determines that the applicant, registrant, any member of an applicant's or registrant's partnership or association, or any officer or employee of an applicant or registrant has done any of the following:

(1) Obtained or attempted to obtain a registration by fraud or misrepresentation;

(2) Been guilty of gross misconduct in the pursuit of the door-to-door sales profession;

(3) Violated or is threatening to violate any provision of this or any other state or federal law or regulation which regulates the employment of minors.

(E) No employer whose registration has been revoked under this section may apply for registration for two years from the date of the revocation. The director may require such employer upon application for a registration to meet conditions in addition to those provided in this section for registration and renewal as the director determines necessary to safeguard the interests of minors to be employed by the employer.

(F) No employer may employ:

(1) Any minor who is under sixteen years of age in any door-to-door sales activity before seven a.m. or after seven p.m. or during school hours except where specifically permitted by this chapter;

(2) Any minor who is sixteen or seventeen years of age in any door-to-door sales activity before seven a.m. or after eight p.m. or during school hours except where specifically permitted by this chapter.

(G) As used in this section, "door-to-door sales activity" means any activity involving selling or offering to sell any candy, cookies, flowers, newspapers, magazines, newspaper or magazine subscriptions, household cleaning products, or any other merchandise or commodity at a place of business other than the employer's place of business but does not mean any such activity conducted in connection with a bona fide educational, charitable, or religious activity or for a newspaper subscription drive provided that the minor also is engaged in the delivery of newspapers to the consumer for the newspaper in which the subscription drive is conducted and further provided that the subscription drive is supervised by an individual who is eighteen years of age or older and an employee of the newspaper's subscription drive.

Effective Date: 07-01-2000



Section 4109.22 to 4109.29 - [Repealed].

Effective Date: 01-12-1979



Section 4109.30 - [Repealed].

Effective Date: 01-01-1974



Section 4109.31 to 4109.35 - [Repealed].

Effective Date: 01-12-1979



Section 4109.36 - [Repealed].

Effective Date: 01-01-1974



Section 4109.37, 4109.38 - [Repealed].

Effective Date: 01-12-1979



Section 4109.39 - [Repealed].

Effective Date: 05-25-1976



Section 4109.40 to 4109.45 - [Repealed].

Effective Date: 01-12-1979



Section 4109.99 - Penalty.

(A) Whoever violates section 4109.04, division (C) of section 4109.07, division (A), (B), or (D) of section 4109.08, section 4109.11, or division (B) of section 4109.12 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 4109.05 of the Revised Code is guilty of a misdemeanor of the third degree.

(C) Whoever violates section 4109.03, division (A), (B), or (D) of section 4109.07, or section 4109.10 of the Revised Code is guilty of a minor misdemeanor on a first offense and a misdemeanor of the third degree on each subsequent offense.

(D) Whoever violates division (A) of section 4109.12 of the Revised Code is guilty of a minor misdemeanor for each day the violation continues.

(E) Whoever violates division (A) of section 4109.21 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense and a first degree misdemeanor on each subsequent offense. If, however, the violation on a first offense contains aggravating circumstances, including, but not limited to, threats to a minor, reckless operation of a motor vehicle, or abandonment of or endangerment to a minor but not including circumstances that are the basis of a felony violation of section 2919.22 of the Revised Code, then the person is guilty of a misdemeanor of the first degree. If the offender previously has been convicted under this section and if the subsequent offense contains aggravating circumstances other than circumstances that are the basis of a felony violation of section 2919.22 of the Revised Code, then the person is guilty of a felony of the fourth degree.

Effective Date: 07-01-1996






Chapter 4111 - MINIMUM FAIR WAGE STANDARDS

Section 4111.01 - Minimum fair wage standards definitions.

As used in this chapter:

(A) "Wage" means compensation due to an employee by reason of employment, payable in legal tender of the United States or checks on banks convertible into cash on demand at full face value, subject to the deductions, charges, or allowances permitted by rules of the director of commerce under section 4111.05 of the Revised Code. "Wage" includes an employee's commissions of which the employee's employer keeps a record, but does not include gratuities, except as provided by rules issued under section 4111.05 of the Revised Code.

"Wage" also includes the reasonable cost to the employer of furnishing to an employee board, lodging, or other facilities, if the board, lodging, or other facilities are customarily furnished by the employer to the employer's employees. The cost of board, lodging, or other facilities shall not be included as part of wage to the extent excluded therefrom under the terms of a bona fide collective bargaining agreement applicable to the employee.

(B) "Occupation" means any occupation, service, trade, business, industry, or branch or group of industries or employment or class of employment in which individuals are employed.

Effective Date: 07-01-2000; 04-04-2007



Section 4111.02 - Wage rates.

Every employer , as defined in Section 34a of Article II, Ohio Constitution, shall pay each of the employer's employees at a wage rate of not less than the wage rate specified in Section 34a of Article II, Ohio Constitution.

The director of commerce annually shall adjust the wage rate as specified in Section 34a of Article II, Ohio Constitution.

As used in this section, "employee" has the same meaning as in section 4111.14 of the Revised Code.

Effective Date: 06-20-1994; 2006 SB7 06-30-2006; 04-04-2007



Section 4111.021 - [Repealed].

Effective Date: 04-01-1993



Section 4111.03 - Overtime.

(A) An employer shall pay an employee for overtime at a wage rate of one and one-half times the employee's wage rate for hours worked in excess of forty hours in one workweek, in the manner and methods provided in and subject to the exemptions of section 7 and section 13 of the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended.

Any employee employed in agriculture shall not be covered by the overtime provision of this section.

(B) If a county employee elects to take compensatory time off in lieu of overtime pay, for any overtime worked, compensatory time may be granted by the employee's administrative superior, on a time and one-half basis, at a time mutually convenient to the employee and the administrative superior within one hundred eighty days after the overtime is worked.

(C) A county appointing authority with the exception of the county department of job and family services may, by rule or resolution as is appropriate, indicate the authority's intention not to be bound by division (B) of this section, and to adopt a different policy for the calculation and payment of overtime than that established by that division. Upon adoption, the alternative overtime policy prevails. Prior to the adoption of an alternative overtime policy, a county appointing authority with the exception of the county department of job and family services shall give a written notice of the alternative policy to each employee at least ten days prior to its effective date .

(D) As used in this section:

(1) "Employ" means to suffer or to permit to work.

(2) "Employer" means the state of Ohio, its instrumentalities, and its political subdivisions and their instrumentalities, any individual, partnership, association, corporation, business trust, or any person or group of persons, acting in the interest of an employer in relation to an employee, but does not include an employer whose annual gross volume of sales made for business done is less than one hundred fifty thousand dollars, exclusive of excise taxes at the retail level which are separately stated.

(3) "Employee" means any individual employed by an employer but does not include:

(a) Any individual employed by the United States;

(b) Any individual employed as a baby-sitter in the employer's home, or a live-in companion to a sick, convalescing, or elderly person whose principal duties do not include housekeeping;

(c) Any individual engaged in the delivery of newspapers to the consumer;

(d) Any individual employed as an outside salesperson compensated by commissions or employed in a bona fide executive, administrative, or professional capacity as such terms are defined by the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 201, as amended;

(e) Any individual who works or provides personal services of a charitable nature in a hospital or health institution for which compensation is not sought or contemplated;

(f) A member of a police or fire protection agency or student employed on a part-time or seasonal basis by a political subdivision of this state;

(g) Any individual in the employ of a camp or recreational area for children under eighteen years of age and owned and operated by a nonprofit organization or group of organizations described in Section 501 (c)(3) of the "Internal Revenue Code of 1954," and exempt from income tax under Section 501 (a) of that code;

(h) Any individual employed directly by the house of representatives or directly by the senate.

Effective Date: 07-01-2000; 2006 HB690 04-04-2007; 2006 HB187 07-01-2007



Section 4111.04 - Director of commerce - wage investigations - inspection of employer records.

The director of commerce may:

(A) Investigate and ascertain the wages of persons employed in any occupation in the state;

(B) Enter and inspect the place of business or employment of any employer for the purpose of inspecting any books, registers, payrolls, or other records of the employer that in any way relate to the question of wages, hours, and other conditions of employment of any employees, and may question the employees for the purpose of ascertaining whether sections 4111.01 to 4111.17 of the Revised Code, and the rules adopted thereunder, have been and are being obeyed. In conducting an inspection of the records of an employer, the director shall make every effort to coordinate the inspection with those conducted by the federal agency responsible for enforcement of the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C.A. 201, as amended. If the federal agency has completed an audit or examination of the employer's records within the sixty days prior to the date the director notifies the employer of the director's intent to examine the employer's records, the director shall accept in lieu of the director's own inspection, a report from the federal agency that the employer is in compliance with the federal act, unless the director has reasonable grounds for believing that the report is inaccurate or incomplete for the purposes of sections 4111.01 to 4111.13 of the Revised Code, or that events occurring since the audit give the director reasonable grounds for believing that a violation of sections 4111.01 to 4111.13 of the Revised Code has occurred.

(C) In the event the director is prohibited by any employer from carrying out the intent of this section, the director may issue subpoenas and compel attendance of witnesses and production of papers, books, accounts, payrolls, documents, records, and testimony relating and relevant to the director's investigation.

Effective Date: 07-01-2000; 04-04-2007



Section 4111.05 - Rules.

The director of commerce shall adopt rules in accordance with Chapter 119. of the Revised Code as the director considers appropriate to carry out the purposes of sections 4111.01 to 4111.17 of the Revised Code. The rules may be amended from time to time and may include, but are not limited to, rules defining and governing apprentices, their number, proportion, and length of service; bonuses and special pay for special or extra work; permitted deductions or charges to employees for board, lodging, apparel, or other facilities or services customarily furnished by employers to employees; inclusion of ascertainable gratuities in wages paid; allowances for unascertainable gratuities or for other special conditions or circumstances which may be usual in particular employer-employee relationships; and the method of computation or the period of time over which wages may be averaged to determine whether the minimum wage or overtime rate has been paid.

Effective Date: 07-01-2000



Section 4111.06 - Administrative rules setting wage rates for employees with physical or mental impairments or injuries.

In order to prevent curtailment of opportunities for employment, to avoid undue hardship, and to safeguard the minimum wage rates under sections 4111.01 to 4111.17 of the Revised Code, the director of commerce shall adopt rules under section 4111.05 of the Revised Code, permitting employment in any occupation at wages lower than the wage rates applicable under sections 4111.01 to 4111.17 of the Revised Code, of individuals whose earning capacity is impaired by physical or mental deficiencies or injuries. The rules shall provide for licenses to be issued authorizing employment at the wages of specific individuals or groups of employees, or by specific employers or groups of employers, pursuant to the rules. The rules shall not conflict with the "Americans with Disabilities Act of 1990," 104 Stat. 328, 42 U.S.C.A. 12111, et seq.

Effective Date: 07-01-2000



Section 4111.07 - Administrative rules for wages and licenses of apprentices.

The director of commerce may adopt rules under section 4111.05 of the Revised Code, permitting employment of apprentices at a wage rate not less than eighty-five per cent of the minimum wage rate applicable under sections 4111.01 to 4111.17 of the Revised Code. The rules shall provide for licenses to be issued for periods not to exceed ninety days and authorizing employment at the wages of specific individuals or groups of employees, or by specific employers or groups of employers, pursuant to the rules.

Effective Date: 07-01-2000



Section 4111.08 - Employers to keep records.

Every employer subject to sections 4111.01 to 4111.17 of the Revised Code, or to any rule adopted thereunder, shall make and keep for a period of not less than three years a record of the name, address, and occupation of each of the employer's employees, the rate of pay and the amount paid each pay period to each employee, the hours worked each day and each work week by the employee, and other information as the director of commerce prescribes by rule as necessary or appropriate for the enforcement of sections 4111.01 to 4111.17 of the Revised Code, or of the rules thereunder. Records may be opened for inspection or copying by the director at any reasonable time. Any records an employer creates on or before December 31, 2006, shall be created and maintained in accordance with this section.

Effective Date: 07-01-2000; 04-04-2007



Section 4111.09 - Summaries and copies rules to be posted and available to employees.

Every employer subject to sections 4111.01 to 4111.17 of the Revised Code, or to any rules issued thereunder, shall keep a summary of the sections, approved by the director of commerce, and copies of any applicable rules issued thereunder, or a summary of the rules, posted in a conspicuous and accessible place in or about the premises wherein any person subject thereto is employed. The director of commerce shall make the summary described in this section available on the web site of the department of commerce. The director shall update this summary as necessary, but not less than annually, in order to reflect changes in the minimum wage rate as required under Section 34a of Article II, Ohio Constitution. Employees and employers shall be furnished copies of the summaries and rules by the state, on request, without charge.

Effective Date: 07-01-2000; 04-04-2007



Section 4111.10 - Liability and actions for payment of less than minimum wages.

(A) Any employer who pays any employee less than wages to which the employee is entitled under section 4111.03 of the Revised Code, is liable to the employee affected for the full amount of the overtime wage rate, less any amount actually paid to the employee by the employer, and for costs and reasonable attorney's fees as may be allowed by the court. Any agreement between the employee and the employer to work for less than the overtime wage rate is no defense to an action.

(B) At the written request of any employee paid less than the wages to which the employee is entitled under section 4111.03 of the Revised Code, the director of commerce may take an assignment of a wage claim in trust for the assigning employee and may bring any legal action necessary to collect the claim. The employer shall pay the costs and reasonable attorney's fees allowed by the court.

Effective Date: 07-01-2000; 04-04-2007



Section 4111.11 - Most favorable standards toward employees continue in effect.

Any standards relating to minimum wages, overtime compensation, or other working conditions in effect under any other law of this state on the effective date of sections 4111.01 to 4111.17 of the Revised Code, which are more favorable to employees than those applicable to employees under sections or regulations issued hereunder, are not amended, rescinded, or otherwise affected by said sections, but continue in full force and effect, and may be enforced as provided by law until they are specifically superseded by standards more favorable to the employees by operation of or in accordance with regulations issued under said sections.

Effective Date: 01-01-1974



Section 4111.12 - Right of employees to collective bargaining.

Nothing in sections 4111.01 to 4111.17 of the Revised Code interferes with, impedes, or in any way diminishes the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or other conditions of work in excess of the applicable minimum under sections 4111.01 to 4111.17 of the Revised Code.

Effective Date: 01-01-1974



Section 4111.13 - Employer prohibitions.

(A) No employer shall hinder or delay the director of commerce in the performance of the director's duties in the enforcement of sections 4111.01 to 4111.17 of the Revised Code, or refuse to admit the director to any place of employment, or fail to make, keep, and preserve any records as required under those sections, or falsify any of those records, or refuse to make them accessible to the director upon demand, or refuse to furnish them or any other information required for the proper enforcement of those sections to the director upon demand, or fail to post a summary of those sections or a copy of any applicable rules as required by section 4111.09 of the Revised Code. Each day of violation constitutes a separate offense.

(B) No employer shall discharge or in any other manner discriminate against any employee because the employee has made any complaint to the employee's employer, or to the director, that the employee has not been paid wages in accordance with sections 4111.01 to 4111.17 of the Revised Code, or because the employee has made any complaint or is about to cause to be instituted any proceeding under or related to those sections, or because the employee has testified or is about to testify in any proceeding.

(C) No employer shall pay or agree to pay wages at a rate less than the rate applicable under sections 4111.01 to 4111.17 of the Revised Code. Each week or portion thereof for which the employer pays any employee less than the rate applicable under those sections constitutes a separate offense as to each employer.

(D) No employer shall otherwise violate sections 4111.01 to 4111.17 of the Revised Code, or any rule adopted thereunder. Each day of violation constitutes a separate offense.

Effective Date: 07-01-2000



Section 4111.14 - Implementing constitutional minimum wage authority.

(A) Pursuant to the general assembly's authority to establish a minimum wage under Section 34 of Article II, Ohio Constitution, this section is in implementation of Section 34a of Article II, Ohio Constitution. In implementing Section 34a of Article II, Ohio Constitution, the general assembly hereby finds that the purpose of Section 34a of Article II, Ohio Constitution is to:

(1) Ensure that Ohio employees, as defined in division (B)(1) of this section, are paid the wage rate required by Section 34a of Article II, Ohio Constitution;

(2) Ensure that covered Ohio employers maintain certain records that are directly related to the enforcement of the wage rate requirements in Section 34a of Article II, Ohio Constitution;

(3) Ensure that Ohio employees who are paid the wage rate required by Section 34a of Article II, Ohio Constitution may enforce their right to receive that wage rate in the manner set forth in Section 34a of Article II, Ohio Constitution; and

(4) Protect the privacy of Ohio employees' pay and personal information specified in Section 34a of Article II, Ohio Constitution by restricting an employee's access, and access by a person acting on behalf of that employee, to the employee's own pay and personal information.

(B) In accordance with Section 34a of Article II, Ohio Constitution, the terms "employer," "employee," "employ," "person," and "independent contractor" have the same meanings as in the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C. 203, as amended. In construing the meaning of these terms, due consideration and great weight shall be given to the United States department of labor's and federal courts' interpretations of those terms under the Fair Labor Standards Act and its regulations. As used in division (B) of this section:

(1) "Employee" means individuals employed in Ohio, but does not mean individuals who are excluded from the definition of "employee" under 29 U.S.C. 203(e) or individuals who are exempted from the minimum wage requirements in 29 U.S.C. 213 and from the definition of "employee" in this chapter.

(2) "Employ" and "employee" do not include any person acting as a volunteer. In construing who is a volunteer, "volunteer" shall have the same meaning as in sections 553.101 to 553.106 of Title 29 of the Code of Federal Regulations, as amended, and due consideration and great weight shall be given to the United States department of labor's and federal courts' interpretations of the term "volunteer" under the Fair Labor Standards Act and its regulations.

(C) In accordance with Section 34a of Article II, Ohio Constitution, the state may issue licenses to employers authorizing payment of a wage below that required by Section 34a of Article II, Ohio Constitution to individuals with mental or physical disabilities that may otherwise adversely affect their opportunity for employment. In issuing such licenses, the state shall abide by the rules adopted pursuant to section 4111.06 of the Revised Code.

(D)

(1) In accordance with Section 34a of Article II, Ohio Constitution, individuals employed in or about the property of an employer or an individual's residence on a casual basis are not included within the coverage of Section 34a of Article II, Ohio Constitution. As used in division (D) of this section:

(a) "Casual basis" means employment that is irregular or intermittent and that is not performed by an individual whose vocation is to be employed in or about the property of the employer or individual's residence. In construing who is employed on a "casual basis," due consideration and great weight shall be given to the United States department of labor's and federal courts' interpretations of the term "casual basis" under the Fair Labor Standards Act and its regulations.

(b) "An individual employed in or about the property of an employer or individual's residence" means an individual employed on a casual basis or an individual employed in or about a residence on a casual basis, respectively.

(2) In accordance with Section 34a of Article II, Ohio Constitution, employees of a solely family-owned and operated business who are family members of an owner are not included within the coverage of Section 34a of Article II, Ohio Constitution. As used in division (D)(2) of this section, "family member" means a parent, spouse, child, stepchild, sibling, grandparent, grandchild, or other member of an owner's immediate family.

(E) In accordance with Section 34a of Article II, Ohio Constitution, an employer shall at the time of hire provide an employee with the employer's name, address, telephone number, and other contact information and update such information when it changes. As used in division (E) of this section:

(1) "Other contact information" may include, where applicable, the address of the employer's internet site on the world wide web, the employer's electronic mail address, fax number, or the name, address, and telephone number of the employer's statutory agent. "Other contact information" does not include the name, address, telephone number, fax number, internet site address, or electronic mail address of any employee, shareholder, officer, director, supervisor, manager, or other individual employed by or associated with an employer.

(2) "When it changes" means that the employer shall provide its employees with the change in its name, address, telephone number, or other contact information within sixty business days after the change occurs. The employer shall provide the changed information by using any of its usual methods of communicating with its employees, including, but not limited to, listing the change on the employer's internet site on the world wide web, internal computer network, or a bulletin board where it commonly posts employee communications or by insertion or inclusion with employees' paychecks or pay stubs.

(F) In accordance with Section 34a of Article II, Ohio Constitution, an employer shall maintain a record of the name, address, occupation, pay rate, hours worked for each day worked, and each amount paid an employee for a period of not less than three years following the last date the employee was employed by that employer. As used in division (F) of this section:

(1) "Address" means an employee's home address as maintained in the employer's personnel file or personnel database for that employee.

(2)

(a) With respect to employees who are not exempt from the overtime pay requirements of the Fair Labor Standards Act or this chapter, "pay rate" means an employee's base rate of pay.

(b) With respect to employees who are exempt from the overtime pay requirements of the Fair Labor Standards Act or this chapter, "pay rate" means an employee's annual base salary or other rate of pay by which the particular employee qualifies for that exemption under the Fair Labor Standards Act or this chapter, but does not include bonuses, stock options, incentives, deferred compensation, or any other similar form of compensation.

(3) "Record" means the name, address, occupation, pay rate, hours worked for each day worked, and each amount paid an employee in one or more documents, databases, or other paper or electronic forms of record-keeping maintained by an employer. No one particular method or form of maintaining such a record or records is required under this division. An employer is not required to create or maintain a single record containing only the employee's name, address, occupation, pay rate, hours worked for each day worked, and each amount paid an employee. An employer shall maintain a record or records from which the employee or person acting on behalf of that employee could reasonably review the information requested by the employee or person.

An employer is not required to maintain the records specified in division (F)(3) of this section for any period before January 1, 2007. On and after January 1, 2007, the employer shall maintain the records required by division (F)(3) of this section for three years from the date the hours were worked by the employee and for three years after the date the employee's employment ends.

(4)

(a) Except for individuals specified in division (F)(4)(b) of this section, "hours worked for each day worked" means the total amount of time worked by an employee in whatever increments the employer uses for its payroll purposes during a day worked by the employee. An employer is not required to keep a record of the time of day an employee begins and ends work on any given day. As used in division (F)(4) of this section, "day" means a fixed period of twenty-four consecutive hours during which an employee performs work for an employer.

(b) An employer is not required to keep records of "hours worked for each day worked" for individuals for whom the employer is not required to keep those records under the Fair Labor Standards Act and its regulations or individuals who are not subject to the overtime pay requirements specified in section 4111.03 of the Revised Code.

(5) "Each amount paid an employee" means the total gross wages paid to an employee for each pay period. As used in division (F)(5) of this section, "pay period" means the period of time designated by an employer to pay an employee the employee's gross wages in accordance with the employer's payroll practices under section 4113.15 of the Revised Code.

(G) In accordance with Section 34a of Article II, Ohio Constitution, an employer must provide such information without charge to an employee or person acting on behalf of an employee upon request. As used in division (G) of this section:

(1) "Such information" means the name, address, occupation, pay rate, hours worked for each day worked, and each amount paid for the specific employee who has requested that specific employee's own information and does not include the name, address, occupation, pay rate, hours worked for each day worked, or each amount paid of any other employee of the employer. "Such information" does not include hours worked for each day worked by individuals for whom an employer is not required to keep that information under the Fair Labor Standards Act and its regulations or individuals who are not subject to the overtime pay requirements specified in section 4111.03 of the Revised Code.

(2) "Acting on behalf of an employee" means a person acting on behalf of an employee as any of the following:

(a) The certified or legally recognized collective bargaining representative for that employee under the applicable federal law or Chapter 4117. of the Revised Code;

(b) The employee's attorney;

(c) The employee's parent, guardian, or legal custodian.

A person "acting on behalf of an employee" must be specifically authorized by an employee in order to make a request for that employee's own name, address, occupation, pay rate, hours worked for each day worked, and each amount paid to that employee.

(3) "Provide" means that an employer shall provide the requested information within thirty business days after the date the employer receives the request, unless either of the following occurs:

(a) The employer and the employee or person acting on behalf of the employee agree to some alternative time period for providing the information.

(b) The thirty-day period would cause a hardship on the employer under the circumstances, in which case the employer must provide the requested information as soon as practicable.

(4) A "request" made by an employee or a person acting on behalf of an employee means a request by an employee or a person acting on behalf of an employee for the employee's own information. The employer may require that the employee provide the employer with a written request that has been signed by the employee and notarized and that reasonably specifies the particular information being requested. The employer may require that the person acting on behalf of an employee provide the employer with a written request that has been signed by the employee whose information is being requested and notarized and that reasonably specifies the particular information being requested.

(H) In accordance with Section 34a of Article II, Ohio Constitution, an employee, person acting on behalf of one or more employees, and any other interested party may file a complaint with the state for a violation of any provision of Section 34a of Article II, Ohio Constitution or any law or regulation implementing its provisions. Such complaint shall be promptly investigated and resolved by the state. The employee's name shall be kept confidential unless disclosure is necessary to resolution of a complaint and the employee consents to disclosure. As used in division (H) of this section:

(1) "Complaint" means a complaint of an alleged violation pertaining to harm suffered by the employee filing the complaint, by a person acting on behalf of one or more employees, or by an interested party.

(2) "Acting on behalf of one or more employees" has the same meaning as "acting on behalf of an employee" in division (G)(2) of this section. Each employee must provide a separate written and notarized authorization before the person acting on that employee's or those employees' behalf may request the name, address, occupation, pay rate, hours worked for each day worked, and each amount paid for the particular employee.

(3) "Interested party" means a party who alleges to be injured by the alleged violation and who has standing to file a complaint under common law principles of standing.

(4) "Resolved by the state" means that the complaint has been resolved to the satisfaction of the state.

(5) "Shall be kept confidential" means that the state shall keep the name of the employee confidential as required by division (H) of this section.

(I) In accordance with Section 34a of Article II, Ohio Constitution, the state may on its own initiative investigate an employer's compliance with Section 34a of Article II, Ohio Constitution and any law or regulation implementing Section 34a of Article II, Ohio Constitution. The employer shall make available to the state any records related to such investigation and other information required for enforcement of Section 34a of Article II, Ohio Constitution or any law or regulation implementing Section 34a of Article II, Ohio Constitution. The state shall investigate an employer's compliance with this section in accordance with the procedures described in section 4111.04 of the Revised Code. All records and information related to investigations by the state are confidential and are not a public record subject to section 149.43 of the Revised Code. This division does not prevent the state from releasing to or exchanging with other state and federal wage and hour regulatory authorities information related to investigations.

(J) In accordance with Section 34a of Article II, Ohio Constitution, damages shall be calculated as an additional two times the amount of the back wages and in the case of a violation of an anti-retaliation provision an amount set by the state or court sufficient to compensate the employee and deter future violations, but not less than one hundred fifty dollars for each day that the violation continued. The "not less than one hundred fifty dollar" penalty specified in division (J) of this section shall be imposed only for violations of the anti-retaliation provision in Section 34a of Article II, Ohio Constitution.

(K) In accordance with Section 34a of Article II, Ohio Constitution, an action for equitable and monetary relief may be brought against an employer by the attorney general and/or an employee or person acting on behalf of an employee or all similarly situated employees in any court of competent jurisdiction, including the court of common pleas of an employee's county of residence, for any violation of Section 34a of Article II, Ohio Constitution or any law or regulation implementing its provisions within three years of the violation or of when the violation ceased if it was of a continuing nature, or within one year after notification to the employee of final disposition by the state of a complaint for the same violation, whichever is later.

(1) As used in division (K) of this section, "notification" means the date on which the notice was sent to the employee by the state.

(2) No employee shall join as a party plaintiff in any civil action that is brought under division (K) of this section by an employee, person acting on behalf of an employee, or person acting on behalf of all similarly situated employees unless that employee first gives written consent to become such a party plaintiff and that consent is filed with the court in which the action is brought.

(3) A civil action regarding an alleged violation of this section shall be maintained only under division (K) of this section. This division does not preclude the joinder in a single civil action of an action under this division and an action under section 4111.10 of the Revised Code.

(4) Any agreement between an employee and employer to work for less than the wage rate specified in Section 34a of Article II, Ohio Constitution, is no defense to an action under this section.

(L) In accordance with Section 34a of Article II, Ohio Constitution, there shall be no exhaustion requirement, no procedural, pleading, or burden of proof requirements beyond those that apply generally to civil suits in order to maintain such action and no liability for costs or attorney's fees on an employee except upon a finding that such action was frivolous in accordance with the same standards that apply generally in civil suits. Nothing in division (L) of this section affects the right of an employer and employee to agree to submit a dispute under this section to alternative dispute resolution, including, but not limited to, arbitration, in lieu of maintaining the civil suit specified in division (K) of this section. Nothing in this division limits the state's ability to investigate or enforce this section.

(M) An employer who provides such information specified in Section 34a of Article II, Ohio Constitution, shall be immune from any civil liability for injury, death, or loss to person or property that otherwise might be incurred or imposed as a result of providing that information to an employee or person acting on behalf of an employee in response to a request by the employee or person, and the employer shall not be subject to the provisions of Chapters 1347. and 1349. of the Revised Code to the extent that such provisions would otherwise apply. As used in division (M) of this section, "such information," "acting on behalf of an employee," and "request" have the same meanings as in division (G) of this section.

(N) As used in this section, "the state" means the director of commerce.

Effective Date: 04-04-2007



Section 4111.15 to 4111.16 - [Repealed].

Effective Date: 01-01-1974



Section 4111.17 - Prohibiting discrimination in payment of wages.

(A) No employer, including the state and political subdivisions thereof, shall discriminate in the payment of wages on the basis of race, color, religion, sex, age, national origin, or ancestry by paying wages to any employee at a rate less than the rate at which the employer pays wages to another employee for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar conditions.

(B) Nothing in this section prohibits an employer from paying wages to one employee at a rate different from that at which the employer pays another employee for the performance of equal work under similar conditions on jobs requiring equal skill, effort, and responsibility, when the payment is made pursuant to any of the following:

(1) A seniority system;

(2) A merit system;

(3) A system which measures earnings by the quantity or quality of production;

(4) A wage rate differential determined by any factor other than race, color, religion, sex, age, national origin, or ancestry.

(C) No employer shall reduce the wage rate of any employee in order to comply with this section.

(D) The director of commerce shall carry out, administer, and enforce this section. Any employee discriminated against in violation of this section may sue in any court of competent jurisdiction to recover two times the amount of the difference between the wages actually received and the wages received by a person performing equal work for the employer, from the date of the commencement of the violation, and for costs, including attorney fees. The director may take an assignment of any such wage claim in trust for such employee and sue in the employee's behalf. In any civil action under this section, two or more employees of the same employer may join as co-plaintiffs in one action. The director may sue in one action for claims assigned to the director by two or more employees of the same employer. No agreement to work for a discriminatory wage constitutes a defense for any civil or criminal action to enforce this section. No employer shall discriminate against any employee because such employee makes a complaint or institutes, or testifies in, any proceeding under this section.

(E) Any action arising under this section shall be initiated within one year after the date of violation.

Effective Date: 07-01-2000



Section 4111.25 to 4111.30 - Amended and Renumbered RC 4139.01 to 4139.06.

Effective Date: 07-01-2000



Section 4111.99 - Penalty.

(A) Whoever violates division (A) or (D) of section 4111.13 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (B) or (C) of section 4111.13 of the Revised Code is guilty of a misdemeanor of the third degree.

(C) Whoever violates section 4111.17 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 01-01-1974






Chapter 4112 - CIVIL RIGHTS COMMISSION

Section 4112.01 - Civil rights commission definitions.

(A) As used in this chapter:

(1) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, legal representatives, trustees, trustees in bankruptcy, receivers, and other organized groups of persons. "Person" also includes, but is not limited to, any owner, lessor, assignor, builder, manager, broker, salesperson, appraiser, agent, employee, lending institution, and the state and all political subdivisions, authorities, agencies, boards, and commissions of the state.

(2) "Employer" includes the state, any political subdivision of the state, any person employing four or more persons within the state, and any person acting directly or indirectly in the interest of an employer.

(3) "Employee" means an individual employed by any employer but does not include any individual employed in the domestic service of any person.

(4) "Labor organization" includes any organization that exists, in whole or in part, for the purpose of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or other mutual aid or protection in relation to employment.

(5) "Employment agency" includes any person regularly undertaking, with or without compensation, to procure opportunities to work or to procure, recruit, refer, or place employees.

(6) "Commission" means the Ohio civil rights commission created by section 4112.03 of the Revised Code.

(7) "Discriminate" includes segregate or separate.

(8) "Unlawful discriminatory practice" means any act prohibited by section 4112.02, 4112.021, or 4112.022 of the Revised Code.

(9) "Place of public accommodation" means any inn, restaurant, eating house, barbershop, public conveyance by air, land, or water, theater, store, other place for the sale of merchandise, or any other place of public accommodation or amusement of which the accommodations, advantages, facilities, or privileges are available to the public.

(10) "Housing accommodations" includes any building or structure, or portion of a building or structure, that is used or occupied or is intended, arranged, or designed to be used or occupied as the home residence, dwelling, dwelling unit, or sleeping place of one or more individuals, groups, or families whether or not living independently of each other; and any vacant land offered for sale or lease. "Housing accommodations" also includes any housing accommodations held or offered for sale or rent by a real estate broker, salesperson, or agent, by any other person pursuant to authorization of the owner, by the owner, or by the owner's legal representative.

(11) "Restrictive covenant" means any specification limiting the transfer, rental, lease, or other use of any housing accommodations because of race, color, religion, sex, military status, familial status, national origin, disability, or ancestry, or any limitation based upon affiliation with or approval by any person, directly or indirectly, employing race, color, religion, sex, military status, familial status, national origin, disability, or ancestry as a condition of affiliation or approval.

(12) "Burial lot" means any lot for the burial of deceased persons within any public burial ground or cemetery, including, but not limited to, cemeteries owned and operated by municipal corporations, townships, or companies or associations incorporated for cemetery purposes.

(13) "Disability" means a physical or mental impairment that substantially limits one or more major life activities, including the functions of caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working; a record of a physical or mental impairment; or being regarded as having a physical or mental impairment.

(14) Except as otherwise provided in section 4112.021 of the Revised Code, "age" means at least forty years old.

(15) "Familial status" means either of the following:

(a) One or more individuals who are under eighteen years of age and who are domiciled with a parent or guardian having legal custody of the individual or domiciled, with the written permission of the parent or guardian having legal custody, with a designee of the parent or guardian;

(b) Any person who is pregnant or in the process of securing legal custody of any individual who is under eighteen years of age.

(16)

(a) Except as provided in division (A)(16)(b) of this section, "physical or mental impairment" includes any of the following:

(i) Any physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genito-urinary; hemic and lymphatic; skin; and endocrine;

(ii) Any mental or psychological disorder, including, but not limited to, mental retardation, organic brain syndrome, emotional or mental illness, and specific learning disabilities;

(iii) Diseases and conditions, including, but not limited to, orthopedic, visual, speech, and hearing impairments, cerebral palsy, autism, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, human immunodeficiency virus infection, mental retardation, emotional illness, drug addiction, and alcoholism.

(b) "Physical or mental impairment" does not include any of the following:

(i) Homosexuality and bisexuality;

(ii) Transvestism, transsexualism, pedophilia, exhibitionism, voyeurism, gender identity disorders not resulting from physical impairments, or other sexual behavior disorders;

(iii) Compulsive gambling, kleptomania, or pyromania;

(iv) Psychoactive substance use disorders resulting from the current illegal use of a controlled substance or the current use of alcoholic beverages.

(17) "Dwelling unit" means a single unit of residence for a family of one or more persons.

(18) "Common use areas" means rooms, spaces, or elements inside or outside a building that are made available for the use of residents of the building or their guests, and includes, but is not limited to, hallways, lounges, lobbies, laundry rooms, refuse rooms, mail rooms, recreational areas, and passageways among and between buildings.

(19) "Public use areas" means interior or exterior rooms or spaces of a privately or publicly owned building that are made available to the general public.

(20) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(21) "Disabled tenant" means a tenant or prospective tenant who is a person with a disability.

(22) "Military status" means a person's status in "service in the uniformed services" as defined in section 5923.05 of the Revised Code.

(23) "Aggrieved person" includes both of the following:

(a) Any person who claims to have been injured by any unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code;

(b) Any person who believes that the person will be injured by, any unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code that is about to occur.

(B) For the purposes of divisions (A) to (F) of section 4112.02 of the Revised Code, the terms "because of sex" and "on the basis of sex" include, but are not limited to, because of or on the basis of pregnancy, any illness arising out of and occurring during the course of a pregnancy, childbirth, or related medical conditions. Women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work, and nothing in division (B) of section 4111.17 of the Revised Code shall be interpreted to permit otherwise. This division shall not be construed to require an employer to pay for health insurance benefits for abortion, except where the life of the mother would be endangered if the fetus were carried to term or except where medical complications have arisen from the abortion, provided that nothing in this division precludes an employer from providing abortion benefits or otherwise affects bargaining agreements in regard to abortion.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-17-2000; 07-01-2007; 2007 HB372 03-24-2008; 2008 SB289 08-22-2008



Section 4112.02 - Unlawful discriminatory practices.

It shall be an unlawful discriminatory practice:

(A) For any employer, because of the race, color, religion, sex, military status, national origin, disability, age, or ancestry of any person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against that person with respect to hire, tenure, terms, conditions, or privileges of employment, or any matter directly or indirectly related to employment.

(B) For an employment agency or personnel placement service, because of race, color, religion, sex, military status, national origin, disability, age, or ancestry, to do any of the following:

(1) Refuse or fail to accept, register, classify properly, or refer for employment, or otherwise discriminate against any person;

(2) Comply with a request from an employer for referral of applicants for employment if the request directly or indirectly indicates that the employer fails to comply with the provisions of sections 4112.01 to 4112.07 of the Revised Code.

(C) For any labor organization to do any of the following:

(1) Limit or classify its membership on the basis of race, color, religion, sex, military status, national origin, disability, age, or ancestry;

(2) Discriminate against, limit the employment opportunities of, or otherwise adversely affect the employment status, wages, hours, or employment conditions of any person as an employee because of race, color, religion, sex, military status, national origin, disability, age, or ancestry.

(D) For any employer, labor organization, or joint labor-management committee controlling apprentice training programs to discriminate against any person because of race, color, religion, sex, military status, national origin, disability, or ancestry in admission to, or employment in, any program established to provide apprentice training.

(E) Except where based on a bona fide occupational qualification certified in advance by the commission, for any employer, employment agency, personnel placement service, or labor organization, prior to employment or admission to membership, to do any of the following:

(1) Elicit or attempt to elicit any information concerning the race, color, religion, sex, military status, national origin, disability, age, or ancestry of an applicant for employment or membership;

(2) Make or keep a record of the race, color, religion, sex, military status, national origin, disability, age, or ancestry of any applicant for employment or membership;

(3) Use any form of application for employment, or personnel or membership blank, seeking to elicit information regarding race, color, religion, sex, military status, national origin, disability, age, or ancestry; but an employer holding a contract containing a nondiscrimination clause with the government of the United States, or any department or agency of that government, may require an employee or applicant for employment to furnish documentary proof of United States citizenship and may retain that proof in the employer's personnel records and may use photographic or fingerprint identification for security purposes;

(4) Print or publish or cause to be printed or published any notice or advertisement relating to employment or membership indicating any preference, limitation, specification, or discrimination, based upon race, color, religion, sex, military status, national origin, disability, age, or ancestry;

(5) Announce or follow a policy of denying or limiting, through a quota system or otherwise, employment or membership opportunities of any group because of the race, color, religion, sex, military status, national origin, disability, age, or ancestry of that group;

(6) Utilize in the recruitment or hiring of persons any employment agency, personnel placement service, training school or center, labor organization, or any other employee-referring source known to discriminate against persons because of their race, color, religion, sex, military status, national origin, disability, age, or ancestry.

(F) For any person seeking employment to publish or cause to be published any advertisement that specifies or in any manner indicates that person's race, color, religion, sex, military status, national origin, disability, age, or ancestry, or expresses a limitation or preference as to the race, color, religion, sex, military status, national origin, disability, age, or ancestry of any prospective employer.

(G) For any proprietor or any employee, keeper, or manager of a place of public accommodation to deny to any person, except for reasons applicable alike to all persons regardless of race, color, religion, sex, military status, national origin, disability, age, or ancestry, the full enjoyment of the accommodations, advantages, facilities, or privileges of the place of public accommodation.

(H) For any person to do any of the following:

(1) Refuse to sell, transfer, assign, rent, lease, sublease, or finance housing accommodations, refuse to negotiate for the sale or rental of housing accommodations, or otherwise deny or make unavailable housing accommodations because of race, color, religion, sex, military status, familial status, ancestry, disability, or national origin;

(2) Represent to any person that housing accommodations are not available for inspection, sale, or rental, when in fact they are available, because of race, color, religion, sex, military status, familial status, ancestry, disability, or national origin;

(3) Discriminate against any person in the making or purchasing of loans or the provision of other financial assistance for the acquisition, construction, rehabilitation, repair, or maintenance of housing accommodations, or any person in the making or purchasing of loans or the provision of other financial assistance that is secured by residential real estate, because of race, color, religion, sex, military status, familial status, ancestry, disability, or national origin or because of the racial composition of the neighborhood in which the housing accommodations are located, provided that the person, whether an individual, corporation, or association of any type, lends money as one of the principal aspects or incident to the person's principal business and not only as a part of the purchase price of an owner-occupied residence the person is selling nor merely casually or occasionally to a relative or friend;

(4) Discriminate against any person in the terms or conditions of selling, transferring, assigning, renting, leasing, or subleasing any housing accommodations or in furnishing facilities, services, or privileges in connection with the ownership, occupancy, or use of any housing accommodations, including the sale of fire, extended coverage, or homeowners insurance, because of race, color, religion, sex, military status, familial status, ancestry, disability, or national origin or because of the racial composition of the neighborhood in which the housing accommodations are located;

(5) Discriminate against any person in the terms or conditions of any loan of money, whether or not secured by mortgage or otherwise, for the acquisition, construction, rehabilitation, repair, or maintenance of housing accommodations because of race, color, religion, sex, military status, familial status, ancestry, disability, or national origin or because of the racial composition of the neighborhood in which the housing accommodations are located;

(6) Refuse to consider without prejudice the combined income of both husband and wife for the purpose of extending mortgage credit to a married couple or either member of a married couple;

(7) Print, publish, or circulate any statement or advertisement, or make or cause to be made any statement or advertisement, relating to the sale, transfer, assignment, rental, lease, sublease, or acquisition of any housing accommodations, or relating to the loan of money, whether or not secured by mortgage or otherwise, for the acquisition, construction, rehabilitation, repair, or maintenance of housing accommodations, that indicates any preference, limitation, specification, or discrimination based upon race, color, religion, sex, military status, familial status, ancestry, disability, or national origin, or an intention to make any such preference, limitation, specification, or discrimination;

(8) Except as otherwise provided in division (H)(8) or (17) of this section, make any inquiry, elicit any information, make or keep any record, or use any form of application containing questions or entries concerning race, color, religion, sex, military status, familial status, ancestry, disability, or national origin in connection with the sale or lease of any housing accommodations or the loan of any money, whether or not secured by mortgage or otherwise, for the acquisition, construction, rehabilitation, repair, or maintenance of housing accommodations. Any person may make inquiries, and make and keep records, concerning race, color, religion, sex, military status, familial status, ancestry, disability, or national origin for the purpose of monitoring compliance with this chapter.

(9) Include in any transfer, rental, or lease of housing accommodations any restrictive covenant, or honor or exercise, or attempt to honor or exercise, any restrictive covenant;

(10) Induce or solicit, or attempt to induce or solicit, a housing accommodations listing, sale, or transaction by representing that a change has occurred or may occur with respect to the racial, religious, sexual, military status, familial status, or ethnic composition of the block, neighborhood, or other area in which the housing accommodations are located, or induce or solicit, or attempt to induce or solicit, a housing accommodations listing, sale, or transaction by representing that the presence or anticipated presence of persons of any race, color, religion, sex, military status, familial status, ancestry, disability, or national origin, in the block, neighborhood, or other area will or may have results including, but not limited to, the following:

(a) The lowering of property values;

(b) A change in the racial, religious, sexual, military status, familial status, or ethnic composition of the block, neighborhood, or other area;

(c) An increase in criminal or antisocial behavior in the block, neighborhood, or other area;

(d) A decline in the quality of the schools serving the block, neighborhood, or other area.

(11) Deny any person access to or membership or participation in any multiple-listing service, real estate brokers' organization, or other service, organization, or facility relating to the business of selling or renting housing accommodations, or discriminate against any person in the terms or conditions of that access, membership, or participation, on account of race, color, religion, sex, military status, familial status, national origin, disability, or ancestry;

(12) Coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of that person's having exercised or enjoyed or having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by division (H) of this section;

(13) Discourage or attempt to discourage the purchase by a prospective purchaser of housing accommodations, by representing that any block, neighborhood, or other area has undergone or might undergo a change with respect to its religious, racial, sexual, military status, familial status, or ethnic composition;

(14) Refuse to sell, transfer, assign, rent, lease, sublease, or finance, or otherwise deny or withhold, a burial lot from any person because of the race, color, sex, military status, familial status, age, ancestry, disability, or national origin of any prospective owner or user of the lot;

(15) Discriminate in the sale or rental of, or otherwise make unavailable or deny, housing accommodations to any buyer or renter because of a disability of any of the following:

(a) The buyer or renter;

(b) A person residing in or intending to reside in the housing accommodations after they are sold, rented, or made available;

(c) Any individual associated with the person described in division (H)(15)(b) of this section.

(16) Discriminate in the terms, conditions, or privileges of the sale or rental of housing accommodations to any person or in the provision of services or facilities to any person in connection with the housing accommodations because of a disability of any of the following:

(a) That person;

(b) A person residing in or intending to reside in the housing accommodations after they are sold, rented, or made available;

(c) Any individual associated with the person described in division (H)(16)(b) of this section.

(17) Except as otherwise provided in division (H)(17) of this section, make an inquiry to determine whether an applicant for the sale or rental of housing accommodations, a person residing in or intending to reside in the housing accommodations after they are sold, rented, or made available, or any individual associated with that person has a disability, or make an inquiry to determine the nature or severity of a disability of the applicant or such a person or individual. The following inquiries may be made of all applicants for the sale or rental of housing accommodations, regardless of whether they have disabilities:

(a) An inquiry into an applicant's ability to meet the requirements of ownership or tenancy;

(b) An inquiry to determine whether an applicant is qualified for housing accommodations available only to persons with disabilities or persons with a particular type of disability;

(c) An inquiry to determine whether an applicant is qualified for a priority available to persons with disabilities or persons with a particular type of disability;

(d) An inquiry to determine whether an applicant currently uses a controlled substance in violation of section 2925.11 of the Revised Code or a substantively comparable municipal ordinance;

(e) An inquiry to determine whether an applicant at any time has been convicted of or pleaded guilty to any offense, an element of which is the illegal sale, offer to sell, cultivation, manufacture, other production, shipment, transportation, delivery, or other distribution of a controlled substance.

(18)

(a) Refuse to permit, at the expense of a person with a disability, reasonable modifications of existing housing accommodations that are occupied or to be occupied by the person with a disability, if the modifications may be necessary to afford the person with a disability full enjoyment of the housing accommodations. This division does not preclude a landlord of housing accommodations that are rented or to be rented to a disabled tenant from conditioning permission for a proposed modification upon the disabled tenant's doing one or more of the following:

(i) Providing a reasonable description of the proposed modification and reasonable assurances that the proposed modification will be made in a workerlike manner and that any required building permits will be obtained prior to the commencement of the proposed modification;

(ii) Agreeing to restore at the end of the tenancy the interior of the housing accommodations to the condition they were in prior to the proposed modification, but subject to reasonable wear and tear during the period of occupancy, if it is reasonable for the landlord to condition permission for the proposed modification upon the agreement;

(iii) Paying into an interest-bearing escrow account that is in the landlord's name, over a reasonable period of time, a reasonable amount of money not to exceed the projected costs at the end of the tenancy of the restoration of the interior of the housing accommodations to the condition they were in prior to the proposed modification, but subject to reasonable wear and tear during the period of occupancy, if the landlord finds the account reasonably necessary to ensure the availability of funds for the restoration work. The interest earned in connection with an escrow account described in this division shall accrue to the benefit of the disabled tenant who makes payments into the account.

(b) A landlord shall not condition permission for a proposed modification upon a disabled tenant's payment of a security deposit that exceeds the customarily required security deposit of all tenants of the particular housing accommodations.

(19) Refuse to make reasonable accommodations in rules, policies, practices, or services when necessary to afford a person with a disability equal opportunity to use and enjoy a dwelling unit, including associated public and common use areas;

(20) Fail to comply with the standards and rules adopted under division (A) of section 3781.111 of the Revised Code;

(21) Discriminate against any person in the selling, brokering, or appraising of real property because of race, color, religion, sex, military status, familial status, ancestry, disability, or national origin;

(22) Fail to design and construct covered multifamily dwellings for first occupancy on or after June 30, 1992, in accordance with the following conditions:

(a) The dwellings shall have at least one building entrance on an accessible route, unless it is impractical to do so because of the terrain or unusual characteristics of the site.

(b) With respect to dwellings that have a building entrance on an accessible route, all of the following apply:

(i) The public use areas and common use areas of the dwellings shall be readily accessible to and usable by persons with a disability.

(ii) All the doors designed to allow passage into and within all premises shall be sufficiently wide to allow passage by persons with a disability who are in wheelchairs.

(iii) All premises within covered multifamily dwelling units shall contain an accessible route into and through the dwelling; all light switches, electrical outlets, thermostats, and other environmental controls within such units shall be in accessible locations; the bathroom walls within such units shall contain reinforcements to allow later installation of grab bars; and the kitchens and bathrooms within such units shall be designed and constructed in a manner that enables an individual in a wheelchair to maneuver about such rooms.

For purposes of division (H)(22) of this section, "covered multifamily dwellings" means buildings consisting of four or more units if such buildings have one or more elevators and ground floor units in other buildings consisting of four or more units.

(I) For any person to discriminate in any manner against any other person because that person has opposed any unlawful discriminatory practice defined in this section or because that person has made a charge, testified, assisted, or participated in any manner in any investigation, proceeding, or hearing under sections 4112.01 to 4112.07 of the Revised Code.

(J) For any person to aid, abet, incite, compel, or coerce the doing of any act declared by this section to be an unlawful discriminatory practice, to obstruct or prevent any person from complying with this chapter or any order issued under it, or to attempt directly or indirectly to commit any act declared by this section to be an unlawful discriminatory practice.

(K)

(1) Nothing in division (H) of this section shall bar any religious or denominational institution or organization, or any nonprofit charitable or educational organization that is operated, supervised, or controlled by or in connection with a religious organization, from limiting the sale, rental, or occupancy of housing accommodations that it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference in the sale, rental, or occupancy of such housing accommodations to persons of the same religion, unless membership in the religion is restricted on account of race, color, or national origin.

(2) Nothing in division (H) of this section shall bar any bona fide private or fraternal organization that, incidental to its primary purpose, owns or operates lodgings for other than a commercial purpose, from limiting the rental or occupancy of the lodgings to its members or from giving preference to its members.

(3) Nothing in division (H) of this section limits the applicability of any reasonable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy housing accommodations. Nothing in that division prohibits the owners or managers of housing accommodations from implementing reasonable occupancy standards based on the number and size of sleeping areas or bedrooms and the overall size of a dwelling unit, provided that the standards are not implemented to circumvent the purposes of this chapter and are formulated, implemented, and interpreted in a manner consistent with this chapter and any applicable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy housing accommodations.

(4) Nothing in division (H) of this section requires that housing accommodations be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

(5) Nothing in division (H) of this section pertaining to discrimination on the basis of familial status shall be construed to apply to any of the following:

(a) Housing accommodations provided under any state or federal program that have been determined under the "Fair Housing Amendments Act of 1988," 102 Stat. 1623, 42 U.S.C.A. 3607, as amended, to be specifically designed and operated to assist elderly persons;

(b) Housing accommodations intended for and solely occupied by persons who are sixty-two years of age or older;

(c) Housing accommodations intended and operated for occupancy by at least one person who is fifty-five years of age or older per unit, as determined under the "Fair Housing Amendments Act of 1988," 102 Stat. 1623, 42 U.S.C.A. 3607, as amended.

(L) Nothing in divisions (A) to (E) of this section shall be construed to require a person with a disability to be employed or trained under circumstances that would significantly increase the occupational hazards affecting either the person with a disability, other employees, the general public, or the facilities in which the work is to be performed, or to require the employment or training of a person with a disability in a job that requires the person with a disability routinely to undertake any task, the performance of which is substantially and inherently impaired by the person's disability.

(M) Nothing in divisions (H)(1) to (18) of this section shall be construed to require any person selling or renting property to modify the property in any way or to exercise a higher degree of care for a person with a disability, to relieve any person with a disability of any obligation generally imposed on all persons regardless of disability in a written lease, rental agreement, or contract of purchase or sale, or to forbid distinctions based on the inability to fulfill the terms and conditions, including financial obligations, of the lease, agreement, or contract.

(N) An aggrieved individual may enforce the individual's rights relative to discrimination on the basis of age as provided for in this section by instituting a civil action, within one hundred eighty days after the alleged unlawful discriminatory practice occurred, in any court with jurisdiction for any legal or equitable relief that will effectuate the individual's rights.

A person who files a civil action under this division is barred, with respect to the practices complained of, from instituting a civil action under section 4112.14 of the Revised Code and from filing a charge with the commission under section 4112.05 of the Revised Code.

(O) With regard to age, it shall not be an unlawful discriminatory practice and it shall not constitute a violation of division (A) of section 4112.14 of the Revised Code for any employer, employment agency, joint labor-management committee controlling apprenticeship training programs, or labor organization to do any of the following:

(1) Establish bona fide employment qualifications reasonably related to the particular business or occupation that may include standards for skill, aptitude, physical capability, intelligence, education, maturation, and experience;

(2) Observe the terms of a bona fide seniority system or any bona fide employee benefit plan, including, but not limited to, a retirement, pension, or insurance plan, that is not a subterfuge to evade the purposes of this section. However, no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual, because of the individual's age except as provided for in the "Age Discrimination in Employment Act Amendment of 1978," 92 Stat. 189, 29 U.S.C.A. 623, as amended by the "Age Discrimination in Employment Act Amendments of 1986," 100 Stat. 3342, 29 U.S.C.A. 623, as amended.

(3) Retire an employee who has attained sixty-five years of age who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policymaking position, if the employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings, or deferred compensation plan, or any combination of those plans, of the employer of the employee, which equals, in the aggregate, at least forty-four thousand dollars, in accordance with the conditions of the "Age Discrimination in Employment Act Amendment of 1978," 92 Stat. 189, 29 U.S.C.A. 631, as amended by the "Age Discrimination in Employment Act Amendments of 1986," 100 Stat. 3342, 29 U.S.C.A. 631, as amended;

(4) Observe the terms of any bona fide apprenticeship program if the program is registered with the Ohio apprenticeship council pursuant to sections 4139.01 to 4139.06 of the Revised Code and is approved by the federal committee on apprenticeship of the United States department of labor.

(P) Nothing in this chapter prohibiting age discrimination and nothing in division (A) of section 4112.14 of the Revised Code shall be construed to prohibit the following:

(1) The designation of uniform age the attainment of which is necessary for public employees to receive pension or other retirement benefits pursuant to Chapter 145., 742., 3307., 3309., or 5505. of the Revised Code;

(2) The mandatory retirement of uniformed patrol officers of the state highway patrol as provided in section 5505.16 of the Revised Code;

(3) The maximum age requirements for appointment as a patrol officer in the state highway patrol established by section 5503.01 of the Revised Code;

(4) The maximum age requirements established for original appointment to a police department or fire department in sections 124.41 and 124.42 of the Revised Code;

(5) Any maximum age not in conflict with federal law that may be established by a municipal charter, municipal ordinance, or resolution of a board of township trustees for original appointment as a police officer or firefighter;

(6) Any mandatory retirement provision not in conflict with federal law of a municipal charter, municipal ordinance, or resolution of a board of township trustees pertaining to police officers and firefighters;

(7) Until January 1, 1994, the mandatory retirement of any employee who has attained seventy years of age and who is serving under a contract of unlimited tenure, or similar arrangement providing for unlimited tenure, at an institution of higher education as defined in the "Education Amendments of 1980," 94 Stat. 1503, 20 U.S.C.A. 1141(a).

(Q)

(1)

(a) Except as provided in division (Q)(1)(b) of this section, for purposes of divisions (A) to (E) of this section, a disability does not include any physiological disorder or condition, mental or psychological disorder, or disease or condition caused by an illegal use of any controlled substance by an employee, applicant, or other person, if an employer, employment agency, personnel placement service, labor organization, or joint labor-management committee acts on the basis of that illegal use.

(b) Division (Q)(1)(a) of this section does not apply to an employee, applicant, or other person who satisfies any of the following:

(i) The employee, applicant, or other person has successfully completed a supervised drug rehabilitation program and no longer is engaging in the illegal use of any controlled substance, or the employee, applicant, or other person otherwise successfully has been rehabilitated and no longer is engaging in that illegal use.

(ii) The employee, applicant, or other person is participating in a supervised drug rehabilitation program and no longer is engaging in the illegal use of any controlled substance.

(iii) The employee, applicant, or other person is erroneously regarded as engaging in the illegal use of any controlled substance, but the employee, applicant, or other person is not engaging in that illegal use.

(2) Divisions (A) to (E) of this section do not prohibit an employer, employment agency, personnel placement service, labor organization, or joint labor-management committee from doing any of the following:

(a) Adopting or administering reasonable policies or procedures, including, but not limited to, testing for the illegal use of any controlled substance, that are designed to ensure that an individual described in division (Q)(1)(b)(i) or (ii) of this section no longer is engaging in the illegal use of any controlled substance;

(b) Prohibiting the illegal use of controlled substances and the use of alcohol at the workplace by all employees;

(c) Requiring that employees not be under the influence of alcohol or not be engaged in the illegal use of any controlled substance at the workplace;

(d) Requiring that employees behave in conformance with the requirements established under "The Drug-Free Workplace Act of 1988," 102 Stat. 4304, 41 U.S.C.A. 701, as amended;

(e) Holding an employee who engages in the illegal use of any controlled substance or who is an alcoholic to the same qualification standards for employment or job performance, and the same behavior, to which the employer, employment agency, personnel placement service, labor organization, or joint labor-management committee holds other employees, even if any unsatisfactory performance or behavior is related to an employee's illegal use of a controlled substance or alcoholism;

(f) Exercising other authority recognized in the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C.A. 12101, as amended, including, but not limited to, requiring employees to comply with any applicable federal standards.

(3) For purposes of this chapter, a test to determine the illegal use of any controlled substance does not include a medical examination.

(4) Division (Q) of this section does not encourage, prohibit, or authorize, and shall not be construed as encouraging, prohibiting, or authorizing, the conduct of testing for the illegal use of any controlled substance by employees, applicants, or other persons, or the making of employment decisions based on the results of that type of testing.

Effective Date: 07-06-2001; 2007 HB372 03-24-2008



Section 4112.021 - Unlawful discriminatory practice of creditor.

(A) As used in this section:

(1) "Credit" means the right granted by a creditor to a person to defer payment of a debt, to incur debt and defer its payment, or to purchase property or services and defer payment for the property or services.

(2) "Creditor" means any person who regularly extends, renews, or continues credit, any person who regularly arranges for the extension, renewal, or continuation of credit, or any assignee of an original creditor who participates in the decision to extend, renew, or continue credit, whether or not any interest or finance charge is required.

(3) "Credit reporting agency" means any person who, for monetary fees or dues or on a cooperative nonprofit basis, regularly assembles or evaluates credit information for the purpose of furnishing credit reports to creditors.

(4) "Age" means any age of eighteen years or older.

(B) It shall be an unlawful discriminatory practice:

(1) For any creditor to do any of the following:

(a) Discriminate against any applicant for credit in the granting, withholding, extending, or renewing of credit, or in the fixing of the rates, terms, or conditions of any form of credit, on the basis of race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry, except that this division shall not apply with respect to age in any real estate transaction between a financial institution, a dealer in intangibles, or an insurance company as defined in section 5725.01 of the Revised Code and its customers;

(b) Use or make any inquiry as to race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry for the purpose of limiting or specifying those persons to whom credit will be granted, except that an inquiry of marital status does not constitute discrimination for the purposes of this section if the inquiry is made for the purpose of ascertaining the creditor's rights and remedies applicable to the particular extension of credit, and except that creditors are excepted from this division with respect to any inquiry, elicitation of information, record, or form of application required of a particular creditor by any instrumentality or agency of the United States, or required of a particular creditor by any agency or instrumentality to enforce the "Civil Rights Act of 1968," 82 Stat. 84, 85, 42 U.S.C.A. 3608(c) ;

(c) Refuse to consider the sources of income of an applicant for credit, or disregard or ignore the income of an applicant, in whole or in part, on the basis of race, color, religion, age, sex, military status, marital status, disability, national origin, or ancestry;

(d) Refuse to grant credit to an individual in any name that individual customarily uses, if it has been determined in the normal course of business that the creditor will grant credit to the individual;

(e) Impose any special requirements or conditions, including, but not limited to, a requirement for co-obligors or reapplication, upon any applicant or class of applicants on the basis of race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry in circumstances where similar requirements or conditions are not imposed on other applicants similarly situated, unless the special requirements or conditions that are imposed with respect to age are the result of a real estate transaction exempted under division (B)(1)(a) of this section or are the result of programs that grant preferences to certain age groups administered by instrumentalities or agencies of the United States, a state, or a political subdivision of a state;

(f) Fail or refuse to provide an applicant for credit a written statement of the specific reasons for rejection of the application if requested in writing by the applicant within sixty days of the rejection. The creditor shall provide the written statement of the specific reason for rejection within thirty days after receipt of a request of that nature. For purposes of this section, a statement that the applicant was rejected solely on the basis of information received from a credit reporting agency or because the applicant failed to meet the standards required by the creditor's credit scoring system, uniformly applied, shall constitute a specific reason for rejection.

(g) Fail or refuse to print on or firmly attach to each application for credit, in a type size no smaller than that used throughout most of the application form, the following notice: "The Ohio laws against discrimination require that all creditors make credit equally available to all credit worthy customers, and that credit reporting agencies maintain separate credit histories on each individual upon request. The Ohio civil rights commission administers compliance with this law." This notice is not required to be included in applications that have a multi-state distribution if the notice is mailed to the applicant with the notice of acceptance or rejection of the application.

(h) Fail or refuse on the basis of race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry to maintain, upon the request of the individual, a separate account for each individual to whom credit is extended;

(i) Fail or refuse on the basis of race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry to maintain records on any account established after November 1, 1976, to furnish information on the accounts to credit reporting agencies in a manner that clearly designates the contractual liability for repayment as indicated on the application for the account, and, if more than one individual is contractually liable for repayment, to maintain records and furnish information in the name of each individual. This division does not apply to individuals who are contractually liable only if the primary party defaults on the account.

(2) For any credit reporting agency to do any of the following:

(a) Fail or refuse on the basis of race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry to maintain, upon the request of the individual, a separate file on each individual about whom information is assembled or evaluated;

(b) Fail or refuse on the basis of race, color, religion, age, sex, military status, marital status, national origin, disability, or ancestry to clearly note, maintain, and report any information furnished it under division (B)(1)(i) of this section.

(C) This section does not prohibit a creditor from requesting the signature of both spouses to create a valid lien, pass clear title, or waive inchoate rights to property.

(D) The rights granted by this section may be enforced by aggrieved individuals by filing a civil action in a court of common pleas within one hundred eighty days after the alleged unlawful discriminatory practice occurred. Upon application by the plaintiff and in circumstances that the court considers just, the court in which a civil action under this section is brought may appoint an attorney for the plaintiff and may authorize the commencement of a civil action upon proper showing without the payment of costs. If the court finds that an unlawful discriminatory practice prohibited by this section occurred or is about to occur, the court may grant relief that it considers appropriate, including a permanent or temporary injunction, temporary restraining order, or other order, and may award to the plaintiff compensatory and punitive damages of not less than one hundred dollars, together with attorney's fees and court costs.

(E) Nothing contained in this section shall bar a creditor from reviewing an application for credit on the basis of established criteria used in the normal course of business for the determination of the credit worthiness of the individual applicant for credit, including the credit history of the applicant.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 4112.022 - Unlawful discriminatory practice of educational institution.

As used in this section, "educational institution" means a state university or college, state-assisted institution of higher education, nonprofit educational institution described in Chapter 1713. of the Revised Code, or institution registered under Chapter 3332. of the Revised Code.

It shall be an unlawful discriminatory practice for any educational institution to discriminate against any individual on account of any disability:

(A) In admission or assignment to any academic program, course of study, internship, or class offered by the institution;

(B) In permitting participation in any activity that is sponsored by the institution or that takes place on property owned, operated, or controlled by the institution;

(C) In the awarding of any form of financial aid or other benefits available to students;

(D) In admission or assignment to housing or other facilities owned, operated, or controlled by the institution;

(E) In awarding of grades or granting of certificates, diplomas, or degrees offered by the institution.

Nothing in this section prohibits any educational institution from establishing bona fide requirements or standards for admission or assignment to academic programs, courses, internships, or classes; for permitting participation in activities; for awarding of financial aid or other benefits; or for the granting of grades, certificates, diplomas, or degrees, which requirements or standards may include reasonable qualifications for demonstrating necessary skill, aptitude, physical capability, intelligence, and previous education.

Nothing in this section requires any educational institution to construct, reconstruct, improve, enlarge, or alter any building, facility, or property owned, operated, or controlled by the institution, in any manner, for the purpose of making the building, facility, or property accessible to persons with a disability, provided that this section does not exempt an educational institution from compliance with standards adopted under section 3781.111 of the Revised Code.

Effective Date: 03-17-2000



Section 4112.023 - Inherently military civilian job discrimination claims.

The decision of Fisher v. Peters, 249 F.3d 433 (6th Cir. 2001), which held that if a person's civilian job is inherently military, the person must pursue military, rather than civilian, channels when pursuing employment discrimination claims, shall be applied when construing the prohibitions contained in this chapter against discrimination on the basis of a person's military status.

Effective Date: 2007 HB372 03-24-2008



Section 4112.03 - Ohio civil rights commission.

There is hereby created the Ohio civil rights commission to consist of five members, not more than three of whom shall be of the same political party, to be appointed by the governor, with the advice and consent of the senate, one of whom shall be designated by the governor as chairman. At least one member shall be at least sixty years of age.

Terms of office shall be for five years, commencing on the twenty-ninth day of July and ending on the twenty-eighth day of July. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Three members of the commission shall constitute a quorum for the purpose of conducting the business thereof. A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission.

Each member of the commission shall be paid a salary established pursuant to division (J) of section 124.15 of the Revised Code plus necessary and actual expenses while traveling on business of the commission.

Any member of the commission may be removed by the governor for inefficiency, neglect of duty, misconduct, or malfeasance in office, after being given a written statement of the charges against him and an opportunity to be heard publicly thereon.

Effective Date: 07-24-1990

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4112.04 - Commission - powers and duties.

(A) The commission shall do all of the following:

(1) Establish and maintain a principal office in the city of Columbus and any other offices within the state that it considers necessary;

(2) Appoint an executive director who shall serve at the pleasure of the commission and be its principal administrative officer. The executive director shall be paid a salary fixed pursuant to Chapter 124. of the Revised Code.

(3) Appoint hearing examiners and other employees and agents who it considers necessary and prescribe their duties subject to Chapter 124. of the Revised Code;

(4) Adopt, promulgate, amend, and rescind rules to effectuate the provisions of this chapter and the policies and practice of the commission in connection with this chapter;

(5) Formulate policies to effectuate the purposes of this chapter and make recommendations to agencies and officers of the state or political subdivisions to effectuate the policies;

(6) Receive, investigate, and pass upon written charges made under oath of unlawful discriminatory practices;

(7) Make periodic surveys of the existence and effect of discrimination because of race, color, religion, sex, military status, familial status, national origin, disability, age, or ancestry on the enjoyment of civil rights by persons within the state;

(8) Report, from time to time, but not less than once a year, to the general assembly and the governor, describing in detail the investigations, proceedings, and hearings it has conducted and their outcome, the decisions it has rendered, and the other work performed by it, which report shall include a copy of any surveys prepared pursuant to division (A)(7) of this section and shall include the recommendations of the commission as to legislative or other remedial action;

(9) Prepare a comprehensive educational program, in cooperation with the department of education, for the students of the public schools of this state and for all other residents of this state that is designed to eliminate prejudice on the basis of race, color, religion, sex, military status, familial status, national origin, disability, age, or ancestry in this state, to further good will among those groups, and to emphasize the origin of prejudice against those groups, its harmful effects, and its incompatibility with American principles of equality and fair play;

(10) Receive progress reports from agencies, instrumentalities, institutions, boards, commissions, and other entities of this state or any of its political subdivisions and their agencies, instrumentalities, institutions, boards, commissions, and other entities regarding affirmative action programs for the employment of persons against whom discrimination is prohibited by this chapter, or regarding any affirmative housing accommodations programs developed to eliminate or reduce an imbalance of race, color, religion, sex, military status, familial status, national origin, disability, or ancestry. All agencies, instrumentalities, institutions, boards, commissions, and other entities of this state or its political subdivisions, and all political subdivisions, that have undertaken affirmative action programs pursuant to a conciliation agreement with the commission, an executive order of the governor, any federal statute or rule, or an executive order of the president of the United States shall file progress reports with the commission annually on or before the first day of November. The commission shall analyze and evaluate the progress reports and report its findings annually to the general assembly on or before the thirtieth day of January of the year immediately following the receipt of the reports.

(B) The commission may do any of the following:

(1) Meet and function at any place within the state;

(2) Initiate and undertake on its own motion investigations of problems of employment or housing accommodations discrimination;

(3) Hold hearings, subpoena witnesses, compel their attendance, administer oaths, take the testimony of any person under oath, require the production for examination of any books and papers relating to any matter under investigation or in question before the commission, and make rules as to the issuance of subpoenas by individual commissioners.

(a) In conducting a hearing or investigation, the commission shall have access at all reasonable times to premises, records, documents, individuals, and other evidence or possible sources of evidence and may examine, record, and copy the premises, records, documents, and other evidence or possible sources of evidence and take and record the testimony or statements of the individuals as reasonably necessary for the furtherance of the hearing or investigation. In investigations, the commission shall comply with the fourth amendment to the United States Constitution relating to unreasonable searches and seizures. The commission or a member of the commission may issue subpoenas to compel access to or the production of premises, records, documents, and other evidence or possible sources of evidence or the appearance of individuals, and may issue interrogatories to a respondent, to the same extent and subject to the same limitations as would apply if the subpoenas or interrogatories were issued or served in aid of a civil action in a court of common pleas.

(b) Upon written application by a party to a hearing under division (B) of section 4112.05 of the Revised Code, the commission shall issue subpoenas in its name to the same extent and subject to the same limitations as subpoenas issued by the commission. Subpoenas issued at the request of a party shall show on their face the name and address of the party and shall state that they were issued at the party's request.

(c) Witnesses summoned by subpoena of the commission are entitled to the witness and mileage fees provided for under section 119.094 of the Revised Code.

(d) Within five days after service of a subpoena upon any person, the person may petition the commission to revoke or modify the subpoena. The commission shall grant the petition if it finds that the subpoena requires an appearance or attendance at an unreasonable time or place, that it requires production of evidence that does not relate to any matter before the commission, that it does not describe with sufficient particularity the evidence to be produced, that compliance would be unduly onerous, or for other good reason.

(e) In case of contumacy or refusal to obey a subpoena, the commission or person at whose request it was issued may petition for its enforcement in the court of common pleas in the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(4) Create local or statewide advisory agencies and conciliation councils to aid in effectuating the purposes of this chapter. The commission may itself, or it may empower these agencies and councils to, do either or both of the following:

(a) Study the problems of discrimination in all or specific fields of human relationships when based on race, color, religion, sex, military status, familial status, national origin, disability, age, or ancestry;

(b) Foster through community effort, or otherwise, good will among the groups and elements of the population of the state.

The agencies and councils may make recommendations to the commission for the development of policies and procedures in general. They shall be composed of representative citizens who shall serve without pay, except that reimbursement for actual and necessary traveling expenses shall be made to citizens who serve on a statewide agency or council.

(5) Issue any publications and the results of investigations and research that in its judgment will tend to promote good will and minimize or eliminate discrimination because of race, color, religion, sex, military status, familial status, national origin, disability, age, or ancestry.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008; 2008 HB525 07-01-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4112.05 - Filing a charge of unlawful discriminatory practice.

(A) The commission, as provided in this section, shall prevent any person from engaging in unlawful discriminatory practices, provided that, before instituting the formal hearing authorized by division (B) of this section, it shall attempt, by informal methods of conference, conciliation, and persuasion, to induce compliance with this chapter.

(B)

(1) Any person may file a charge with the commission alleging that another person has engaged or is engaging in an unlawful discriminatory practice. In the case of a charge alleging an unlawful discriminatory practice described in division (A), (B), (C), (D), (E), (F), (G), (I), or (J) of section 4112.02 or in section 4112.021 or 4112.022 of the Revised Code, the charge shall be in writing and under oath and shall be filed with the commission within six months after the alleged unlawful discriminatory practice was committed. In the case of a charge alleging an unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code, the charge shall be in writing and under oath and shall be filed with the commission within one year after the alleged unlawful discriminatory practice was committed.

(2) Upon receiving a charge, the commission may initiate a preliminary investigation to determine whether it is probable that an unlawful discriminatory practice has been or is being engaged in. The commission also may conduct, upon its own initiative and independent of the filing of any charges, a preliminary investigation relating to any of the unlawful discriminatory practices described in division (A), (B), (C), (D), (E), (F), (I), or (J) of section 4112.02 or in section 4112.021 or 4112.022 of the Revised Code. Prior to a notification of a complainant under division (B)(4) of this section or prior to the commencement of informal methods of conference, conciliation, and persuasion under that division, the members of the commission and the officers and employees of the commission shall not make public in any manner and shall retain as confidential all information that was obtained as a result of or that otherwise pertains to a preliminary investigation other than one described in division (B)(3) of this section.

(3)

(a) Unless it is impracticable to do so and subject to its authority under division (B)(3)(d) of this section, the commission shall complete a preliminary investigation of a charge filed pursuant to division (B)(1) of this section that alleges an unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code, and shall take one of the following actions, within one hundred days after the filing of the charge:

(i) Notify the complainant and the respondent that it is not probable that an unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code has been or is being engaged in and that the commission will not issue a complaint in the matter;

(ii) Initiate a complaint and schedule it for informal methods of conference, conciliation, and persuasion;

(iii) Initiate a complaint and refer it to the attorney general with a recommendation to seek a temporary or permanent injunction or a temporary restraining order. If this action is taken, the attorney general shall apply, as expeditiously as possible after receipt of the complaint, to the court of common pleas of the county in which the unlawful discriminatory practice allegedly occurred for the appropriate injunction or order, and the court shall hear and determine the application as expeditiously as possible.

(b) If it is not practicable to comply with the requirements of division (B)(3)(a) of this section within the one-hundred-day period described in that division, the commission shall notify the complainant and the respondent in writing of the reasons for the noncompliance.

(c) Prior to the issuance of a complaint under division (B)(3)(a)(ii) or (iii) of this section or prior to a notification of the complainant and the respondent under division (B)(3)(a)(i) of this section, the members of the commission and the officers and employees of the commission shall not make public in any manner and shall retain as confidential all information that was obtained as a result of or that otherwise pertains to a preliminary investigation of a charge filed pursuant to division (B)(1) of this section that alleges an unlawful discriminatory practice described in division (H) of section 4112.05 of the Revised Code.

(d) Notwithstanding the types of action described in divisions (B)(3)(a)(ii) and (iii) of this section, prior to the issuance of a complaint or the referral of a complaint to the attorney general and prior to endeavoring to eliminate an unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code by informal methods of conference, conciliation, and persuasion, the commission may seek a temporary or permanent injunction or a temporary restraining order in the court of common pleas of the county in which the unlawful discriminatory practice allegedly occurred.

(4) If the commission determines after a preliminary investigation other than one described in division (B)(3) of this section that it is not probable that an unlawful discriminatory practice has been or is being engaged in, it shall notify any complainant under division (B)(1) of this section that it has so determined and that it will not issue a complaint in the matter. If the commission determines after a preliminary investigation other than the one described in division (B)(3) of this section that it is probable that an unlawful discriminatory practice has been or is being engaged in, it shall endeavor to eliminate the practice by informal methods of conference, conciliation, and persuasion.

(5) Nothing said or done during informal methods of conference, conciliation, and persuasion under this section shall be disclosed by any member of the commission or its staff or be used as evidence in any subsequent hearing or other proceeding. If, after a preliminary investigation and the use of informal methods of conference, conciliation, and persuasion under this section, the commission is satisfied that any unlawful discriminatory practice will be eliminated, it may treat the charge involved as being conciliated and enter that disposition on the records of the commission. If the commission fails to effect the elimination of an unlawful discriminatory practice by informal methods of conference, conciliation, and persuasion under this section and to obtain voluntary compliance with this chapter, the commission shall issue and cause to be served upon any person, including the respondent against whom a complainant has filed a charge pursuant to division (B)(1) of this section, a complaint stating the charges involved and containing a notice of an opportunity for a hearing before the commission, a member of the commission, or a hearing examiner at a place that is stated in the notice and that is located within the county in which the alleged unlawful discriminatory practice has occurred or is occurring or in which the respondent resides or transacts business. The hearing shall be held not less than thirty days after the service of the complaint upon the complainant, the aggrieved persons other than the complainant on whose behalf the complaint is issued, and the respondent, unless the complainant, an aggrieved person, or the respondent elects to proceed under division (A)(2) of section 4112.051 of the Revised Code when that division is applicable. If a complaint pertains to an alleged unlawful discriminatory practice described in division (H) of section 4112.02 of the Revised Code, the complaint shall notify the complainant, an aggrieved person, and the respondent of the right of the complainant, an aggrieved person, or the respondent to elect to proceed with the administrative hearing process under this section or to proceed under division (A)(2) of section 4112.051 of the Revised Code.

(6) The attorney general shall represent the commission at any hearing held pursuant to division (B)(5) of this section and shall present the evidence in support of the complaint.

(7) Any complaint issued pursuant to division (B)(5) of this section after the filing of a charge under division (B)(1) of this section shall be so issued within one year after the complainant filed the charge with respect to an alleged unlawful discriminatory practice.

(C) Any complaint issued pursuant to division (B) of this section may be amended by the commission, a member of the commission, or the hearing examiner conducting a hearing under division (B) of this section, at any time prior to or during the hearing. The respondent has the right to file an answer or an amended answer to the original and amended complaints and to appear at the hearing in person, by attorney, or otherwise to examine and cross-examine witnesses.

(D) The complainant shall be a party to a hearing under division (B) of this section, and any person who is an indispensable party to a complete determination or settlement of a question involved in the hearing shall be joined. Any aggrieved person who has or claims an interest in the subject of the hearing and in obtaining or preventing relief against the unlawful discriminatory practices complained of shall be permitted to appear only for the presentation of oral or written arguments, to present evidence, perform direct and cross-examination, and be represented by counsel. The commission shall adopt rules, in accordance with Chapter 119. of the Revised Code governing the authority granted under this division.

(E) In any hearing under division (B) of this section, the commission, a member of the commission, or the hearing examiner shall not be bound by the Rules of Evidence but, in ascertaining the practices followed by the respondent, shall take into account all reliable, probative, and substantial statistical or other evidence produced at the hearing that may tend to prove the existence of a predetermined pattern of employment or membership, provided that nothing contained in this section shall be construed to authorize or require any person to observe the proportion that persons of any race, color, religion, sex, military status, familial status, national origin, disability, age, or ancestry bear to the total population or in accordance with any criterion other than the individual qualifications of the applicant.

(F) The testimony taken at a hearing under division (B) of this section shall be under oath and shall be reduced to writing and filed with the commission. Thereafter, in its discretion, the commission, upon the service of a notice upon the complainant and the respondent that indicates an opportunity to be present, may take further testimony or hear argument.

(G)

(1) If, upon all reliable, probative, and substantial evidence presented at a hearing under division (B) of this section, the commission determines that the respondent has engaged in, or is engaging in, any unlawful discriminatory practice, whether against the complainant or others, the commission shall state its findings of fact and conclusions of law and shall issue and, subject to the provisions of Chapter 119. of the Revised Code, cause to be served on the respondent an order requiring the respondent to cease and desist from the unlawful discriminatory practice, requiring the respondent to take any further affirmative or other action that will effectuate the purposes of this chapter, including, but not limited to, hiring, reinstatement, or upgrading of employees with or without back pay, or admission or restoration to union membership, and requiring the respondent to report to the commission the manner of compliance. If the commission directs payment of back pay, it shall make allowance for interim earnings. If it finds a violation of division (H) of section 4112.02 of the Revised Code, the commission additionally shall require the respondent to pay actual damages and reasonable attorney's fees, and may award to the complainant punitive damages as follows:

(a) If division (G)(1)(b) or (c) of this section does not apply, punitive damages in an amount not to exceed ten thousand dollars;

(b) If division (G)(1)(c) of this section does not apply and if the respondent has been determined by a final order of the commission or by a final judgment of a court to have committed one violation of division (H) of section 4112.02 of the Revised Code during the five-year period immediately preceding the date on which a complaint was issued pursuant to division (B) of this section, punitive damages in an amount not to exceed twenty-five thousand dollars;

(c) If the respondent has been determined by a final order of the commission or by a final judgment of a court to have committed two or more violations of division (H) of section 4112.02 of the Revised Code during the seven-year period immediately preceding the date on which a complaint was issued pursuant to division (B) of this section, punitive damages in an amount not to exceed fifty thousand dollars.

(2) Upon the submission of reports of compliance, the commission may issue a declaratory order stating that the respondent has ceased to engage in particular unlawful discriminatory practices.

(H) If the commission finds that no probable cause exists for crediting charges of unlawful discriminatory practices or if, upon all the evidence presented at a hearing under division (B) of this section on a charge, the commission finds that a respondent has not engaged in any unlawful discriminatory practice against the complainant or others, it shall state its findings of fact and shall issue and cause to be served on the complainant an order dismissing the complaint as to the respondent. A copy of the order shall be delivered in all cases to the attorney general and any other public officers whom the commission considers proper.

(I) Until the time period for appeal set forth in division (H) of section 4112.06 of the Revised Code expires, the commission, subject to the provisions of Chapter 119. of the Revised Code, at any time, upon reasonable notice, and in the manner it considers proper, may modify or set aside, in whole or in part, any finding or order made by it under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 4112.051 - Filing civil action.

(A)

(1) Aggrieved persons may enforce the rights granted by division (H) of section 4112.02 of the Revised Code by filing a civil action in the court of common pleas of the county in which the alleged unlawful discriminatory practice occurred within one year after it allegedly occurred. Upon application by an aggrieved person, upon a proper showing, and under circumstances that it considers just, a court of common pleas may appoint an attorney for the aggrieved person and authorize the commencement of a civil action under this division without the payment of costs.

Each party to a civil action under this division has the right to a jury trial of the action. To assert the right, a party shall demand a jury trial in the manner prescribed in the Rules of Civil Procedure. If a party demands a jury trial in that manner, the civil action shall be tried to a jury.

(2)

(a) If a complaint is issued by the commission under division (B)(5) of section 4112.05 of the Revised Code for one or more alleged unlawful discriminatory practices described in division (H) of section 4112.02 of the Revised Code, the complainant, any aggrieved person on whose behalf the complaint is issued, or the respondent may elect, following receipt of the relevant notice described in division (B)(5) of section 4112.05 of the Revised Code, to proceed with the administrative hearing process under that section or to have the alleged unlawful discriminatory practices covered by the complaint addressed in a civil action commenced in accordance with divisions (A)(1) and (2)(b) of this section. An election to have the alleged unlawful discriminatory practices so addressed shall be made in a writing that is sent by certified mail, return receipt requested, to the commission, to the civil rights section of the office of the attorney general, and to the other parties to the pending administrative process within thirty days after the electing complainant, aggrieved person, or respondent received the relevant notice described in division (B)(5) of section 4112.05 of the Revised Code.

(b) Upon receipt of a timely mailed election to have the alleged unlawful discriminatory practices addressed in a civil action, the commission shall authorize the office of the attorney general to commence and maintain the civil action in the court of common pleas of the county in which the alleged unlawful discriminatory practices occurred. Notwithstanding the period of limitations specified in division (A)(1) of this section, the office of the attorney general shall commence the civil action within thirty days after the receipt of the commission's authorization to commence the civil action.

(c) Upon commencement of the civil action in accordance with division (A)(2)(b) of this section, the commission shall prepare an order dismissing the complaint in the pending administrative matter and serve a copy of the order upon the complainant, each aggrieved person on whose behalf the complaint was issued, and the respondent.

(d) If an election to have the alleged unlawful discriminatory practices addressed in a civil action is not filed in accordance with division (A)(2)(a) of this section, the commission shall continue with the administrative hearing process described in section 4112.05 of the Revised Code.

(e) With respect to the issues to be determined in a civil action commenced in accordance with division (A)(2)(b) of this section, any aggrieved person may intervene as a matter of right in that civil action.

(B) If the court or the jury in a civil action under this section finds that a violation of division (H) of section 4112.02 of the Revised Code is about to occur, the court may order any affirmative action it considers appropriate, including a permanent or temporary injunction or temporary restraining order.

(C) Any sale, encumbrance, or rental consummated prior to the issuance of any court order under the authority of this section and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the existence of a charge under division (H) of section 4112.02 of the Revised Code or a civil action under this section is not affected by the court order.

(D) If the court or the jury in a civil action under this section finds that a violation of division (H) of section 4112.02 of the Revised Code has occurred, the court shall award to the plaintiff or to the complainant or aggrieved person on whose behalf the office of the attorney general commenced or maintained the civil action, whichever is applicable, actual damages, reasonable attorney's fees, court costs incurred in the prosecution of the action, expert witness fees, and other litigation expenses, and may grant other relief that it considers appropriate, including a permanent or temporary injunction, a temporary restraining order, or other order and punitive damages.

(E) Any civil action brought under this section shall be heard and determined as expeditiously as possible.

(F) The court in a civil action under this section shall notify the commission of any finding pertaining to discriminatory housing practices within fifteen days after the entry of the finding.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-22-1992



Section 4112.052 - Referral to attorney general to bring action to protect fair housing rights.

Whenever the Ohio civil rights commission has reasonable cause to believe that any person or persons are engaged in a pattern or practice of resistance to a person or persons' full enjoyment of the rights granted by division (H) of section 4112.02 of the Revised Code, or that any group of persons has been denied any of the rights granted by that division and the denial raises an issue of public importance, the commission may refer the matter to the attorney general for commencement of a civil action in a court of common pleas. The attorney general may seek any preventive relief considered necessary to ensure the full enjoyment of the rights granted by that division, including a permanent or temporary injunction or temporary restraining order.

Effective Date: 09-28-1987



Section 4112.06 - Judicial review of final commission order.

(A) Any complainant, or respondent claiming to be aggrieved by a final order of the commission, including a refusal to issue a complaint, may obtain judicial review thereof, and the commission may obtain an order of court for the enforcement of its final orders, in a proceeding as provided in this section. Such proceeding shall be brought in the common pleas court of the state within any county wherein the unlawful discriminatory practice which is the subject of the commission's order was committed or wherein any respondent required in the order to cease and desist from an unlawful discriminatory practice or to take affirmative action resides or transacts business.

(B) Such proceedings shall be initiated by the filing of a petition in court as provided in division (A) of this section and the service of a copy of the said petition upon the commission and upon all parties who appeared before the commission. Thereupon the commission shall file with the court a transcript of the record upon the hearing before it. The transcript shall include all proceedings in the case, including all evidence and proffers of evidence. The court shall thereupon have jurisdiction of the proceeding and of the questions determined therein, and shall have power to grant such temporary relief, restraining order, or other order as it deems just and proper and to make and enter, upon the record and such additional evidence as the court has admitted, an order enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of the commission or remanding for further proceedings.

(C) An objection that has not been urged before the commission shall not be considered by the court, unless the failure or neglect to urge such objection is excused because of extraordinary circumstances.

(D) The court may grant a request for the admission of additional evidence when satisfied that such additional evidence is newly discovered and could not with reasonable diligence have been ascertained prior to the hearing before the commission.

(E) The findings of the commission as to the facts shall be conclusive if supported by reliable, probative, and substantial evidence on the record and such additional evidence as the court has admitted considered as a whole.

(F) The jurisdiction of the court shall be exclusive and its judgment and order shall be final subject to appellate review. Violation of the court's order shall be punishable as contempt.

(G) The commission's copy of the testimony shall be available at all reasonable times to all parties without cost for examination and for the purposes of judicial review of the order of the commission. The petition shall be heard on the transcript of the record without requirement of printing.

(H) If no proceeding to obtain judicial review is instituted by a complainant, or respondent within thirty days from the service of order of the commission pursuant to this section, the commission may obtain a decree of the court for the enforcement of such order upon showing that respondent is subject to the commission's jurisdiction and resides or transacts business within the county in which the petition for enforcement is brought.

(I) All suits brought under this section shall be heard and determined as expeditiously as possible.

Effective Date: 06-30-1992



Section 4112.061 - Right of commission to appeal judgment by court.

(A) The commission, in its discretion, may appeal from an adverse judgment rendered by a court. The appeal shall proceed as in the case of appeals in civil actions as provided in the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code. The appeal by the commission shall be taken on questions of law relating to the constitutionality, construction, or interpretation of the statutes and rules of the commission and in matters involving the correctness of the judgment of the court of common pleas that an order of the commission is not supported by reliable, probative, and substantial evidence.

(B) Nothing in this section affects in any manner any provision of this chapter relating to the rights of any party, inclusive of the commission, to seek other court action provided for in this chapter.

Effective Date: 06-30-1992



Section 4112.07 - Posting of notice.

Every person subject to division (A), (B), (C), (D), or (E) of section 4112.02 of the Revised Code shall post in a conspicuous place or places on his premises a notice to be prepared or approved by the commission that shall set forth excerpts of this chapter and other relevant information that the commission deems necessary to explain this chapter.

Effective Date: 06-30-1992



Section 4112.08 - Liberal construction.

This chapter shall be construed liberally for the accomplishment of its purposes, and any law inconsistent with any provision of this chapter shall not apply. Nothing contained in this chapter shall be considered to repeal any of the provisions of any law of this state relating to discrimination because of race, color, religion, sex, military status, familial status, disability, national origin, age, or ancestry, except that any person filing a charge under division (B)(1) of section 4112.05 of the Revised Code, with respect to the unlawful discriminatory practices complained of, is barred from instituting a civil action under section 4112.14 or division (N) of section 4112.02 of the Revised Code.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 4112.09 - Power to administer oaths, take affidavits and acknowledgments, and attest execution of instrument in writing.

The executive director, compliance officer, each field investigator, and each regional director of the Ohio civil rights commission, with respect to matters relating to his official duties, may administer oaths, take affidavits, and acknowledgements, and attest the execution of any instrument in writing. The director shall file in the office of the secretary of state the name and residence address of the occupant of each of the offices listed in this section and shall cancel such filing and make a new filing in a single document whenever the occupant of any such office changes.

The secretary of state shall record and index the filings required under this section and the filings shall be open to public inspection.

Effective Date: 12-01-1967



Section 4112.10 - Attorney general and commission litigation.

The attorney general shall conduct all litigation in which the Ohio civil rights commission participates as a party pursuant to Chapter 4112. of the Revised Code.

Effective Date: 11-12-1969



Section 4112.11 - Compliance with commission orders for evidence.

(A) No person shall willfully fail or neglect to attend and testify or answer any lawful inquiry or produce records, documents, or other evidence, if in his power to do so, in obedience to a subpoena or lawful order of the Ohio civil rights commission.

(B) No person shall, with intent to mislead the commission, make or cause to be made any false entry or statement of fact in any report, account, record, or other documents submitted to the commission pursuant to its subpoena or other order. No person shall willfully neglect or fail to make or cause to be made full, true, and correct entries in such reports, accounts, records, or other documents submitted to the commission.

Effective Date: 11-12-1969



Section 4112.12 - Commission on African-American males.

(A) There is hereby created the commission on African-American males, which shall consist of not more than twenty-five members as follows: the directors or their designees of the departments of health, development, alcohol and drug addiction services, and job and family services; the equal employment opportunity officer of the department of administrative services or the equal employment opportunity officer's designee; the executive director or the executive director's designee of the Ohio civil rights commission; the executive director or the executive director's designee of the division of criminal justice services in the department of public safety; the superintendent of public instruction; the chancellor or the chancellor's designee of the Ohio board of regents; two members of the house of representatives appointed by the speaker of the house of representatives each of whom shall be members of different political parties; and two members of the senate appointed by the president of the senate each of whom shall be members of different political parties. The members who are members of the general assembly shall be nonvoting members. The Ohio state university African American and African studies community extension center, in consultation with the governor, shall appoint four members from the private corporate sector, at least four members from the public sector, and two members from the nonprofit sector.

(B) Terms of office shall be for three years, except that members of the general assembly appointed to the commission shall be members only so long as they are members of the general assembly. Each term ends on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The commission annually shall elect a chairperson from among its members.

(C) Members of the commission and members of subcommittees appointed under division (B) of section 4112.13 of the Revised Code shall not be compensated, but shall be reimbursed for their necessary and actual expenses incurred in the performance of their official duties.

(D) The Ohio state university African American and African studies community extension center, in consultation with the governor, shall appoint an executive director of the commission on African-American males, who shall be in the unclassified civil service. The executive director shall supervise the commission's activities and report to the commission and to the Ohio state university African American and African studies community extension center on the progress of those activities. The executive director shall do all things necessary for the efficient and effective implementation of the duties of the commission.

The responsibilities assigned to the executive director do not relieve the members of the commission from final responsibility for the proper performance of the requirements of this division.

(E) The commission on African-American males shall do all of the following:

(1) Employ, promote, supervise, and remove all employees, as needed, in connection with the performance of its duties under this section;

(2) Maintain its office in Columbus;

(3) Acquire facilities, equipment, and supplies necessary to house the commission, its employees, and files and records under its control, and to discharge any duty imposed upon it by law. The expense of these acquisitions shall be audited and paid for in the same manner as other state expenses.

(4) Establish the overall policy and management of the commission in accordance with this chapter;

(5) Follow all state procurement requirements;

(6) Implement the policies and plans of the Ohio state university African American and African studies community extension center as those policies and plans are formulated and adopted by the Ohio state university African American and African studies community extension center;

(7) Report to the Ohio state university African American and African studies community extension center on the progress of the commission on African-American males in implementing the policies and plans of the Ohio state university African American and African studies community extension center.

(F) The commission on African-American males may:

(1) Hold sessions at any place within the state, except that the commission on African-American males shall meet at least quarterly;

(2) Establish, change, or abolish positions, and assign and reassign duties and responsibilities of any employee of the commission on African-American males as necessary to achieve the most efficient performance of its functions.

(G) The Ohio state university African American and African studies community extension center shall establish the overall policy and management of the commission on African-American males and shall direct, manage, and oversee the commission. The Ohio state university African American and African studies community extension center shall develop overall policies and plans, and the commission on African-American males shall implement those policies and plans. The commission on African-American males, through its executive director, shall keep the Ohio state university African American and African studies community extension center informed as to the activities of the commission on African-American males in such manner and at such times as the Ohio state university African American and African studies community extension center shall determine.

The Ohio state university African American and African studies community extension center may prescribe duties and responsibilities of the commission on African-American males in addition to those prescribed in section 4112.13 of the Revised Code.

(H) The Ohio state university African American and African studies community extension center annually shall contract for a report on the status of African Americans in this state. Issues to be evaluated in the report shall include the criminal justice system, education, employment, health care, and housing, and such other issues as the Ohio state university African American and African studies community extension center may specify. The report shall include policy recommendations relating to the issues covered in the report.

Effective Date: 07-01-2000; 06-30-2005; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4112.13 - Commission - powers and duties.

(A) In addition to any duties and responsibilities that the Ohio state university African American and African studies community extension center may prescribe for the commission on African-American males under section 4112.12 of the Revised Code, the commission on African-American males shall do all of the following:

(1) Oversee and supervise four separate and distinct subcommittees devoted to solving problems and advancing recommendations exclusively pertinent to black males in the areas of unemployment, criminal justice, education, and health;

(2) Conduct research to determine the nature and extent of the problems concerning black males in the four areas targeted in division (A)(1) of this section;

(3) Hold public hearings for the purpose of collecting data;

(4) Identify existing federal, state, and local programs that address problems and solutions relevant to the four targeted areas of study;

(5) Implement appropriate new programs and demonstration projects especially designed for black males;

(6) Develop and implement community education and public awareness programs especially designed for black males;

(7) Develop strategies to improve the social condition of black males;

(8) Report to the governor, the general assembly, the auditor of state, the secretary of state, the attorney general, and the chief justice of the Ohio supreme court at least biennially on the activities, findings, and recommendations of the commission;

(9) Accept gifts, grants, donations, contributions, benefits, and other funds from any public agency or private source to carry out any or all of the commission's powers or duties. Such funds shall be deposited in the commission on African-American males fund, which is hereby created in the state treasury. All gifts, grants, donations, contributions, benefits, and other funds received by the commission under division (A)(9) of this section, when appropriated to the commission, shall be used solely to support the operations of the commission.

(B) The chairperson of the commission may appoint any number of individuals to serve on the subcommittees created in division (A)(1) of this section. Members of subcommittees serve at the discretion of the chairperson.

Effective Date: 07-01-1993; 2007 HB119 09-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4112.14 - Age discrimination.

(A) No employer shall discriminate in any job opening against any applicant or discharge without just cause any employee aged forty or older who is physically able to perform the duties and otherwise meets the established requirements of the job and laws pertaining to the relationship between employer and employee.

(B) Any person aged forty or older who is discriminated against in any job opening or discharged without just cause by an employer in violation of division (A) of this section may institute a civil action against the employer in a court of competent jurisdiction. If the court finds that an employer has discriminated on the basis of age, the court shall order an appropriate remedy which shall include reimbursement to the applicant or employee for the costs, including reasonable attorney's fees, of the action, or to reinstate the employee in the employee's former position with compensation for lost wages and any lost fringe benefits from the date of the illegal discharge and to reimburse the employee for the costs, including reasonable attorney's fees, of the action. The remedies available under this section are coexistent with remedies available pursuant to sections 4112.01 to 4112.11 of the Revised Code; except that any person instituting a civil action under this section is, with respect to the practices complained of, thereby barred from instituting a civil action under division (N) of section 4112.02 of the Revised Code or from filing a charge with the Ohio civil rights commission under section 4112.05 of the Revised Code.

(C) The cause of action described in division (B) of this section and any remedies available pursuant to sections 4112.01 to 4112.11 of the Revised Code shall not be available in the case of discharges where the employee has available to the employee the opportunity to arbitrate the discharge or where a discharge has been arbitrated and has been found to be for just cause.

Effective Date: 2001 SB108 07-06-2001



Section 4112.15 - Civil rights commission general reimbursement fund.

There is hereby created in the state treasury the civil rights commission general reimbursement fund, which shall be used to pay operating costs of the commission. All amounts received by the commission, and all amounts awarded by a court to the commission, for attorney's fees, court costs, expert witness fees, and other litigation expenses shall be paid into the state treasury to the credit of the fund. All amounts received by the commission for copies of commission documents and for other goods and services furnished by the commission shall be paid into the state treasury to the credit of the fund.

Effective Date: 2003 HB95 06-26-2003



Section 4112.31 - Duties of new African immigrants commission.

The new African immigrants commission shall do all of the following:

(A) Gather and disseminate information and conduct hearings, conferences, investigations, and special studies on problems and programs concerning sub-Saharan African people;

(B) Secure appropriate recognition of the accomplishments and contributions of sub-Saharan African people to this state;

(C) Stimulate public awareness of the problems of sub-Saharan African people by conducting a program of public education;

(D) Develop, coordinate, and assist other public and private organizations that serve sub-Saharan African people, including the conducting of training programs for community leadership and service project staff;

(E) Advise the governor, general assembly, and state departments and agencies of the nature, magnitude, and priorities of the problems of sub-Saharan African people;

(F) Advise the governor, general assembly, and state departments and agencies on, and assist in the development and implementation of, comprehensive and coordinated policies, programs, and procedures focusing on the special problems and needs of sub-Saharan African people, especially in the fields of education, employment, energy, health, housing, welfare, and recreation;

(G) Propose new programs concerning sub-Saharan African people to public and private agencies and evaluate for such agencies existing programs or prospective legislation concerning sub-Saharan African people;

(H) Review and approve grants to be made from federal, state, or private funds that are administered or subcontracted by the commission;

(I) Prepare, review, and approve an annual report;

(J) Serve as a clearinghouse to review and comment on all proposals to meet the needs of sub-Saharan African people that are submitted to it by public and private agencies;

(K) Apply for and accept grants and gifts from governmental and private sources to be administered by the commission or subcontracted to local agencies;

(L) Monitor and evaluate all programs subcontracted to local agencies by the commission;

(M) Endeavor to assure that sub-Saharan African people have access to decision-making bodies in all state and local governmental departments and agencies;

(N) Establish advisory committees on special subjects as needed to facilitate and maximize community participation in the operation of the commission;

(O) Establish with state and local governments and private business and industry relationships that promote and assure equal opportunity for sub-Saharan African people in government, education, and employment.

(P) Create an interagency council consisting of the following persons or their authorized representatives: one member of the senate appointed by the president of the senate; one member of the house of representatives appointed by the speaker of the house of representatives; the directors of administrative services, agriculture, education, development, health, highway safety, job and family services, liquor control, mental health, mental retardation and developmental disabilities, natural resources, rehabilitation and correction, youth services, transportation, environmental protection, and budget and management; the chairperson of the Ohio civil rights commission, the administrators of the bureau of workers' compensation and the rehabilitation services commission, and an additional member of the governor's cabinet appointed by the governor. The new African immigrants commission, by rule, may designate other state officers or their representatives to be members of the council. The director of the commission shall be the chairperson of the council.

The interagency council shall provide and coordinate the exchange of information relative to the needs of sub-Saharan African people and promote the delivery of state services to such people. The council shall meet at the call of the chairperson.

Advisory committees shall be composed of persons representing community organizations and charitable institutions, public officials, and such other persons as the commission determines.

Effective Date: 2008 HB500 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4112.32 - New African immigrants commission.

There is hereby created the new African immigrants commission consisting of eleven members appointed by the governor with the advice and consent of the senate. The speaker of the house of representatives shall recommend to the governor two persons for appointment to the commission, the president of the senate shall recommend to the governor two such persons, and the minority leaders of the house and senate shall each recommend to the governor one such person. The governor shall make initial appointments to the commission. Of the initial appointments made to the commission, three shall be for a term ending October 7, 2009, four shall be for a term ending October 7, 2010, and four shall be for a term ending October 7, 2011. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. At the first organizational meeting of the commission, the original eleven members shall draw lots to determine the length of the term each member shall serve.

All members of the commission shall be of sub-Saharan African origin, and shall be American citizens or lawful, permanent, resident aliens. Members shall be from urban, suburban, and rural geographical areas representative of sub-Saharan African people with a numerical and geographical balance of the sub-Saharan African population throughout the state.

The commission shall elect a chairperson, vice-chairperson, and other officers from among its members as it considers advisable. Six members constitute a quorum. The commission shall adopt rules governing its procedures. No action of the commission is valid without the concurrence of six members.

Members shall not be compensated for work as members of the commission.

Effective Date: 2008 HB500 04-07-2009

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4112.99 - Civil penalty.

Whoever violates this chapter is subject to a civil action for damages, injunctive relief, or any other appropriate relief.

Effective Date: 07-06-2001






Chapter 4113 - MISCELLANEOUS LABOR PROVISIONS

Section 4113.01 - Hours constituting a day's work.

A day's work in a mechanical, manufacturing, or mining business shall consist of eight hours and shall be so enforced unless the contract therefor expressly provides otherwise.

Effective Date: 10-01-1953



Section 4113.02 - Contract provisions void.

Every undertaking or promise, whether written or oral, express or implied, constituting, or contained in, any contract or agreement of hiring or employment between any individual, firm, association, or corporation, and any employee or prospective employee of the same, whereby either party to such contract or agreement undertakes or promises not to join, become, or remain a member of any labor organization or of any organization of employers, or either party to such contract or agreement undertakes or promises that he will withdraw from the employment relation in the event that he joins, becomes, or remains a member of any labor organization or of any organization of employers, is contrary to public policy and void.

Effective Date: 10-01-1953



Section 4113.03 - Fellow servant rule not applicable.

In all actions brought to recover from an employer for personal injuries suffered by his employee or for death resulting to such employee from such personal injuries, while in the employ of such employer, arising from the negligence of such employer or any of such employer's officers, agents, or employees, it shall be held in addition to any other liability existing by law that any person in the employ of such employer, in any way having power or authority in directing or controlling any other employee of such employer, is not the fellow servant, but superior to such other employee; any person in the employ of such employer in any way having charge or control of employees in any separate branch or department shall be held to be the superior and not the fellow servant of all employees in any other branch or department in which they are employed; any person in the employ of such employer whose duty it is to repair or inspect the ways, works, boats, wharves, plant, machinery, appliances, or tools, in any way connected with or in any way used in the business of the employer, or to receive, give, or transmit any signal, instruction, or warning to or for such employees, shall be held to be the superior and not the fellow servant of such other employees of such employer.

Effective Date: 10-01-1953



Section 4113.04 - Prima-facie evidence.

If the employee of any employer referred to in section 4113.03 of the Revised Code receives any personal injury by reason of any defect or unsafe condition in any ways, works, boats, wharves, plant, machinery, appliances, or tools, except simple tools, in any way connected with or in any way used in the business of the employer, such employer is deemed to have had knowledge of such defect before and at the time such injury was so sustained, and when the fact of such defect is made to appear upon trial of an action brought by such employee or his personal or legal representatives against any such employer for damages on account of such injuries so received, the defect is prima-facie evidence of neglect on the part of such employer. The employer may show by way of defense that such defect was not discoverable in the exercise of ordinary care.

Effective Date: 10-01-1953



Section 4113.05 - Certain defenses not available.

In all actions described in section 4113.03 of the Revised Code the negligence of a fellow servant of the employee is not a defense where the injury or death was in any way caused or contributed to by any of the following causes:

(A) Any defect or unsafe condition in the ways, works, boats, wharves, plant, machinery, appliances, or tools, except simple tools, in any way connected with or in any way used in the business of the employer;

(B) The negligence of any person engaged as superintendent, manager, foreman, inspector, repairman, signalman, or any person in any way having charge, care, or control of such ways, works, boats, wharves, plant, machinery, appliances, or tools;

(C) The negligence of any person in charge of or directing the particular work in which the employee was engaged at the time of the injury or death;

(D) The negligence of any person to whose orders the employee was bound to conform, and by reason of his having conformed thereto the injuries or death resulted;

(E) The negligent act of any fellow servant done in obedience to the immediate or peremptory instructions or orders given by the employer, or any person with authority to direct the doing of said act;

(F) The want of necessary and sufficient rules and regulations for the government of such employees and the operation and maintenance of such ways, works, boats, wharves, plant, machinery, appliances, or tools.

Effective Date: 10-01-1953



Section 4113.06 - Negligence of employer.

When it appears in an action described in section 4113.03 of the Revised Code that the injury or death was caused in whole or in part by the neglect of the employer in failing to properly furnish, maintain, construct, guard, repair, inspect, or protect any of the ways, works, boats, wharves, plant, machinery, appliances, or tools, in any way connected with or in any way used in the business of the employer, in any manner required by the law of this state or of the United States, or by any defective or unsafe condition in the ways, works, boats, wharves, plant, machinery, appliances, or tools, except simple tools, in any way connected with or in any way used in the business of the employer, the fact that such employee continued in said employment with knowledge of such negligent omission or want of care or such defective or unsafe condition is not a defense unless by the terms of his employment it was expressly made the duty of such employee to report such neglect or such defective or unsafe condition to the employer and the evidence discloses that such employee failed so to report, and that the employer was not otherwise possessed of knowledge of such negligent, unsafe, or defective condition.

Such employee shall not be held to have assumed the risk of:

(A) The negligent act of any fellow servant or employee of such employer, done in obedience to the immediate or peremptory instructions or orders given by the employer, or any other person who has authority to direct the doing of said act;

(B) The want of necessary and sufficient rules and regulations, or the lack of enforcement of same, for the government of such employees in the construction, operation, and maintenance of such ways, works, boats, wharves, machinery, plant, appliances, or tools, or the employing or retention of any incompetent servant.

Effective Date: 10-01-1953



Section 4113.07 - Contributory negligence.

In all actions, described in section 4113.03 of the Revised Code, the fact that the employee may have been guilty of contributory negligence shall not bar a recovery where his contributory negligence is slight and the negligence of the employer is gross in comparison, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee. No employee who is injured or killed shall be held in any degree to have been guilty of contributory negligence in any case where the violation by such employer of any law of this state or of the United States enacted for the safety of employees in any way contributed to the injury or death of such employee unless by the terms of his employment it was expressly made the duty of such employee to report such violation to the employer and the evidence shows that such employee failed to report and that the employer was not possessed of knowledge of such violation. All questions of negligence, contributory negligence, and assumption of risk are for the jury, under the instruction of the court.

Effective Date: 10-01-1953



Section 4113.08 - Minors.

In all actions described in section 4113.03 of the Revised Code, where a minor employee has been employed or retained in employment contrary to the laws of this state or of the United States, such employee shall not be held to have been guilty of contributory negligence, nor held to have assumed any of the risks of such employment. The employer may show by way of defense any fraud or misrepresentation made by such employee.

Effective Date: 10-01-1953



Section 4113.09 - Insurance provision.

In all actions described in section 4113.03 of the Revised Code, any contract, rule, regulation, or device, the purpose or intent of which is to enable any employer to exempt himself from any liability created by sections 4113.03 to 4113.09, inclusive, and sections 2125.01 to 2125.04, inclusive, of the Revised Code, is to that extent void. In any action brought against any employer under sections 4113.03 to 4113.08, inclusive, and sections 2125.01 to 2125.04, inclusive, of the Revised Code, such employer may set off therein, any sum he has contributed or paid to any insurance, relief, benefit, or indemnity paid to the injured employee or the person entitled thereto on account of the injury or death for which said action was brought.

Effective Date: 10-01-1953



Section 4113.10 - Conducting child to juvenile court.

A child working in or in connection with a factory, workshop, business office, telephone or telegraph office, restaurant, bakery, hotel, apartment house, or mercantile or other establishment, or in the distribution or transmission of merchandise or messages, who appears to an inspector of workshops and factories to be under the legal age, or refuses to give to such inspector his name, age, and place of residence, shall be forthwith conducted by such inspector to the office of the juvenile judge or the probate judge for examination. If such inspector is in doubt as to the physical fitness of a boy under sixteen years of age or a girl under eighteen years of age found working in or in connection with any of such establishments, or in the distribution or transmission of merchandise or messages, he shall require a certificate signed by a medical officer of the board of health certifying that such child is of sound health and physically able to perform the work or service such child is required to do. Such certificate shall be signed by the child in whose name it is issued in the presence of the officer issuing it, and such examination shall be made and certificate issued without expense to said child.

Effective Date: 10-01-1953



Section 4113.11 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4113.12 to 4113.13 - [Repealed].

Effective Date: 10-29-1995



Section 4113.14 - [Repealed].

Effective Date: 09-29-1999



Section 4113.15 - Semimonthly payment of wages.

(A) Every individual, firm, partnership, association, or corporation doing business in this state shall, on or before the first day of each month, pay all its employees the wages earned by them during the first half of the preceding month ending with the fifteenth day thereof, and shall, on or before the fifteenth day of each month, pay such employees the wages earned by them during the last half of the preceding calendar month. If at any time of payment an employee is absent from his regular place of labor and does not receive his wages through an authorized representative, such person shall be entitled to said payment at any time thereafter upon demand upon the proper paymaster at the place where such wages are usually paid and where such pay is due. This section does not prohibit the daily or weekly payment of wages, the use of a longer time lapse that is customary to a given trade, profession or occupation, or establishment of a different time lapse by written contract or by operation of law.

(B) Where wages remain unpaid for thirty days beyond the regularly scheduled payday or, in the case where no regularly scheduled payday is applicable, for sixty days beyond the filing by the employee of a claim or for sixty days beyond the date of the agreement, award, or other act making wages payable and no contest court order or dispute of any wage claim including the assertion of a counterclaim exists accounting for nonpayment, the employer, in addition, as liquidated damages, is liable to the employee in an amount equal to six per cent of the amount of the claim still unpaid and not in contest or disputed or two hundred dollars, whichever is greater.

(C) In the absence of a contest, court order or dispute, an employer who is party to an agreement to pay or provide fringe benefits to an employee or to make any employee authorized deduction becomes a trustee of any funds required by such agreement to be paid to any person, organization, or governmental agency from the time that the duty to make such payment arises. No person shall, without reasonable justification or excuse for such failure, knowingly fail or refuse to pay to the appropriate person, organization, or governmental agency the amount necessary to provide the benefits or accomplish the purpose of any employee authorized deduction, within thirty days after the close of the pay period during which the employee earned or had deducted the amount of money necessary to pay for the fringe benefit or make any employee authorized deduction. A failure or refusal to pay, regardless of the number of employee pay accounts involved, constitutes one offense for the first delinquency of thirty days and a separate offense for each successive delinquency of thirty days.

(D) As used in this section:

(1) "Wage" means the net amount of money payable to an employee, including any guaranteed pay or reimbursement for expenses, less any federal, state, or local taxes withheld; any deductions made pursuant to a written agreement for the purpose of providing the employee with any fringe benefits; and any employee authorized deduction.

(2) "Fringe benefits" includes but is not limited to health, welfare, or retirement benefits, whether paid for entirely by the employee or on the basis of a joint employer-employee contribution, or vacation, separation, or holiday pay.

(3) "Employee authorized deduction" includes but is not limited to deductions for the purpose of: (a) purchase of United States savings bonds or corporate stocks or bonds, (b) a charitable contribution, (c) credit union savings or other regular savings program, or (d) repayment of a loan or other obligation.

Effective Date: 01-01-1974



Section 4113.16 - No exemption by special provisions - assignment of future wages invalid - exception.

No corporation, contractor, person, or partnership subject to section 4113.15 of the Revised Code shall, by a special contract with an employee or by other means, exempt itself from this section and section 4113.15 of the Revised Code, and no assignments of future wages, payable semimonthly under such sections are valid except as provided in section 1321.32 of the Revised Code.

Effective Date: 10-16-1959



Section 4113.17 - Sale of certain merchandise to employees prohibited.

No person, firm, or corporation engaged in any enterprise in this state shall sell or procure for sale to its employees any article, product, or merchandise not of its own production or not handled in its regular course of trade, excepting meals, confections, tobacco products, and such specialized appliances, or supplies and equipment, as may be required in said enterprise for the employees' safety and health, or in the performance of their duties. This section does not prohibit or prevent a person, firm, or corporation engaged in industry or mining from owning and operating bona fide retail stores, or gasoline and service stations, conducted in whole or in part for the convenience or benefit of its employees. This section does not prohibit the sale by any person, firm, or corporation of any article which such person, firm, or corporation has purchased or acquired in connection with the operation of its business.

The doing of each act prohibited by this section constitutes a separate offense.

Effective Date: 10-01-1953



Section 4113.18 - Compelling employee to purchase at certain places.

No person shall compel, seek to compel, or attempt to coerce an employee of himself or another to purchase goods or supplies from a particular person, firm, or corporation.

Effective Date: 10-01-1953



Section 4113.19 - Payment in scrip prohibited at higher prices - deductions from wages prohibited.

No person shall sell goods or supplies to his employee, or pay such employee wages or a part thereof in goods or supplies, directly or through the intervention of scrip, orders, or other evidence of indebtedness, at higher prices than the reasonable or current market value in cash of such goods or supplies, or, without an express contract with his employee, deduct or retain the wages of such employee, or a part thereof, for wares, tools, or machinery destroyed or damaged.

Effective Date: 10-01-1953



Section 4113.20 - Double damages.

A person violating section 4113.18 or 4113.19 of the Revised Code is liable to the party aggrieved in double the amount of charges made for such wares, tools, and machinery, or for the amount received for such goods or supplies in excess of the reasonable or current market value in cash thereof.

Effective Date: 10-01-1953



Section 4113.21 - Employee shall not be required to pay cost of medical examination.

No employer shall require any prospective employee or applicant for employment to pay the cost of a medical examination required by the employer as a condition of employment.

As used in this section:

(A) "Employer" means any individual, partnership, trust, estate, joint-stock company, insurance company, common carrier, public utility, or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee, or the successor thereof, who has in employment three or more individuals at any one time within a calendar year.

(B) "Employee" means any person who may be permitted, required, or directed by any employer in consideration of direct or indirect gain or profit, to engage in any employment.

Any employer who violates this section shall forfeit not more than one hundred dollars for each violation. The bureau of workers' compensation and the public utilities commission shall enforce this section.

Effective Date: 11-03-1989



Section 4113.22 - Duty of prosecuting attorney.

The prosecuting attorney, upon complaint made to him of a violation of section 4113.18 or 4113.19 of the Revised Code, shall cause such complaint to be investigated before the grand jury.

Effective Date: 10-01-1953



Section 4113.23 - Furnishing medical report to employee.

(A) No employer or physician, other health care professional, hospital, or laboratory that contracts with the employer to provide medical information pertaining to employees shall refuse upon written request of an employee to furnish to the employee or former employee or their designated representative a copy of any medical report pertaining to the employee. The requirements of this section extend to any medical report arising out of any physical examination by a physician or other health care professional and any hospital or laboratory tests which examinations or tests are required by the employer as a condition of employment or arising out of any injury or disease related to the employee's employment. However, if a physician concludes that presentation of all or any part of an employee's medical record directly to the employee will result in serious medical harm to the employee, he shall so indicate on the medical record, in which case a copy thereof shall be given to a physician designated in writing by the employee.

(B) The employer may require the employee to pay the cost of furnishing copies of the medical reports described in division (A) of this section but in no case shall the employer charge more than twenty-five cents for each page of a report.

(C) As used in this section, "employer" has the same meaning as contained in the definition of that term found in section 4123.01 of the Revised Code.

(D) Any employer who refuses to furnish the reports to which an employee is entitled is guilty of a minor misdemeanor for each violation. The bureau of workers' compensation shall enforce this section.

Effective Date: 11-03-1989



Section 4113.30 - Enforcing successor clause in collective bargaining agreement.

(A) As used in this section:

(1) "Successor employer" means any purchaser, assignee, or transferee of a business that is party to a collective bargaining agreement, if the purchaser, assignee, or transferee conducts or will conduct substantially the same business operation or offer the same service, and uses the same physical facilities as the contracting employer.

(2) "Public employer" means the state or any political subdivision of the state, including, without limitation, any municipal corporation, county, township, school district, state institution of higher learning, any public or special district, or any state agency, authority, commission, board, or other public employer.

(B) Where a collective bargaining agreement between an employer and a labor organization contains a successor clause, such clause is binding upon and enforceable against any successor employer who succeeds to the contracting employer's business until the expiration date stated in the agreement, except that no successor clause is binding upon or enforceable against any successor employer for more than three years from the effective date of the collective bargaining agreement between the contracting employer and the labor organization.

(C) An employer who is a party to a collective bargaining agreement containing a successor clause shall disclose the existence of the agreement and clause to any successor employer. The disclosure requirement is satisfied by including in any contract of sale, agreement to purchase, or any similar instrument of conveyance, a statement that the successor employer is bound by such successor clause as provided for in the collective bargaining agreement.

(D) This section does not apply:

(1) To any public employer;

(2) To any employer who is subject to the "National Labor Relations Act of 1935," 49 Stat. 449, 29 U.S.C. 151, as amended, or "The Railway Labor Act of 1926," 44 Stat. 577, 45 U.S.C. 151 as amended.

Effective Date: 10-09-1978



Section 4113.40 - Leave of absence for union management relations.

(A) An employee in the telephone industry who is granted or has previously been granted a leave of absence for union management relations requiring the employee's absence from regular duties with the employee's employer shall have such period of absence or any continuance of such absence for union management relations beyond the expiration of the leave of absence counted by the employer as the equivalent of service performed for the employer for the purpose of determining benefits and seniority of the employee.

(B) For the purpose of determining benefits and seniority, this section shall also apply to all employees currently on leave of absence on the effective date of this section, and to all former employees who prior to the effective date of this section, had been on leave of absence for two years or more.

Effective Date: 07-14-1976



Section 4113.41 - Absence by volunteer firefighter or emergency medical services provider.

(A) No employer shall terminate an employee who is a member of a volunteer fire department, or who is employed by a political subdivision of this state as a volunteer firefighter, or who is a volunteer provider of emergency medical services because that employee, when acting as a volunteer firefighter or a volunteer provider of emergency medical services, is absent from or late to the employee's employment in order to respond to an emergency prior to the time the employee is to report to work. An employer may charge any time that an employee who is a volunteer firefighter or a volunteer provider of emergency medical services loses from employment because of the employee's response to an emergency against the employee's regular pay.

(B) An employee who is a volunteer firefighter or volunteer provider of emergency medical services shall do all of the following:

(1) Not later than thirty days after receiving certification as a volunteer firefighter or a volunteer provider of emergency services, submit to the employee's employer a written notification signed by the chief of the volunteer fire department with which the employee serves, or the medical director or chief administrator of the cooperating physician advisory board of the emergency medical organization with which the employee serves, to notify the employer of the employee's status as a volunteer firefighter or volunteer provider of emergency services;

(2) Make every effort to notify the employee's employer that the employee may report late to or be absent from work due to the employee's dispatch to an emergency.

If notification of dispatch to an emergency cannot be made either due to the extreme circumstances of the emergency or the inability to contact the employer, then the employee shall submit to the employee's employer a written explanation from the chief of the volunteer fire department with which the employee serves, or the medical director or chief administrator of the cooperating physician advisory board of the emergency medical service organization with which the employee serves, as applicable, to explain why prior notice was not given.

(C) At the employer's request, an employee who loses time from the employee's employment to respond to an emergency shall provide the employer with a written statement from the chief of the volunteer fire department or the medical director or chief administrator of the cooperating physician advisory board of the emergency medical service organization, as applicable, stating that the employee responded to an emergency and listing the time of that response.

(D) An employee who is a member of a volunteer fire department, or who is employed by a political subdivision of this state as a volunteer firefighter, or who is a volunteer provider of emergency medical services shall notify that employee's employer when the employee's status as a volunteer firefighter or volunteer provider of emergency medical services changes, including when the employee's status as a volunteer firefighter or volunteer provider of emergency medical services is terminated.

(E) If an employer purposely violates division (A) of this section, the employee may bring a civil action for reinstatement to the employee's former position of employment, payment of back wages, and full reinstatement of fringe benefits and seniority rights. An action to enforce this section shall be commenced within one year after the date of the violation in the court of common pleas of the county where the place of employment is located.

(F) As used in this section:

(1) "Emergency" means going to, attending to, or coming from a fire, hazardous or toxic materials spill and cleanup, medical emergency, or other situation that poses an imminent threat of loss of life or property to which the fire department or provider of emergency medical services has been or later could be dispatched.

(2) "Emergency medical services" and "emergency medical service organization" have the same meanings as in section 4765.01 of the Revised Code.

(3) "Volunteer firefighter" has the same meaning as in section 146.01 of the Revised Code.

Effective Date: 03-05-2001



Section 4113.51 - Whistleblower's protection definitions.

As used in sections 4113.51 to 4113.53 of the Revised Code:

(A) "Employee" means any person who performs a service for wages or other remuneration for an employer.

(B) "Employer" means any person who has one or more employees. "Employer" includes an agent of an employer, the state or any agency or instrumentality of the state, and any municipal corporation, county, township, school district, or other political subdivision or any agency or instrumentality thereof.

(C) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes a public agency or any other legal entity.

(D) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(E) "Political subdivision" has the same meaning as in division (F) of section 2744.01 of the Revised Code.

(F) "Prosecuting authority" means the prosecuting attorney of a county or the director of law, village solicitor, or similar chief legal officer of a municipal corporation.

(G) "Inspector general" means the inspector general appointed under section 121.48 of the Revised Code.

Effective Date: 10-31-1990



Section 4113.512 - Reports from employees providing health care or supervising provision of health care.

The employer of an employee whose duties include providing health care or supervising an individual who provides health care may make information available to the employee explaining the employee's duty to make reports pursuant to section 4113.52 of the Revised Code, as well as the employee's opportunity to make reports regarding patient safety pursuant to section 3701.91 of the Revised Code.

Effective Date: 04-10-2001



Section 4113.52 - Reporting violation of law by employer or fellow employee.

(A)

(1)

(a) If an employee becomes aware in the course of the employee's employment of a violation of any state or federal statute or any ordinance or regulation of a political subdivision that the employee's employer has authority to correct, and the employee reasonably believes that the violation is a criminal offense that is likely to cause an imminent risk of physical harm to persons or a hazard to public health or safety , a felony, or an improper solicitation for a contribution, the employee orally shall notify the employee's supervisor or other responsible officer of the employee's employer of the violation and subsequently shall file with that supervisor or officer a written report that provides sufficient detail to identify and describe the violation. If the employer does not correct the violation or make a reasonable and good faith effort to correct the violation within twenty-four hours after the oral notification or the receipt of the report, whichever is earlier, the employee may file a written report that provides sufficient detail to identify and describe the violation with the prosecuting authority of the county or municipal corporation where the violation occurred, with a peace officer, with the inspector general if the violation is within the inspector general's jurisdiction, or with any other appropriate public official or agency that has regulatory authority over the employer and the industry, trade, or business in which the employer is engaged.

(b) If an employee makes a report under division (A)(1)(a) of this section, the employer, within twenty-four hours after the oral notification was made or the report was received or by the close of business on the next regular business day following the day on which the oral notification was made or the report was received, whichever is later, shall notify the employee, in writing, of any effort of the employer to correct the alleged violation or hazard or of the absence of the alleged violation or hazard.

(2) If an employee becomes aware in the course of the employee's employment of a violation of chapter 3704., 3734., 6109., or 6111. of the Revised Code that is a criminal offense, the employee directly may notify, either orally or in writing, any appropriate public official or agency that has regulatory authority over the employer and the industry, trade, or business in which the employer is engaged.

(3) If an employee becomes aware in the course of the employee's employment of a violation by a fellow employee of any state or federal statute, any ordinance or regulation of a political subdivision, or any work rule or company policy of the employee's employer and the employee reasonably believes that the violation is a criminal offense that is likely to cause an imminent risk of physical harm to persons or a hazard to public health or safety , a felony, or an improper solicitation for a contribution, the employee orally shall notify the employee's supervisor or other responsible officer of the employee's employer of the violation and subsequently shall file with that supervisor or officer a written report that provides sufficient detail to identify and describe the violation.

(B) Except as otherwise provided in division (C) of this section, no employer shall take any disciplinary or retaliatory action against an employee for making any report authorized by division (A)(1) or (2) of this section, or as a result of the employee's having made any inquiry or taken any other action to ensure the accuracy of any information reported under either such division. No employer shall take any disciplinary or retaliatory action against an employee for making any report authorized by division (A)(3) of this section if the employee made a reasonable and good faith effort to determine the accuracy of any information so reported, or as a result of the employee's having made any inquiry or taken any other action to ensure the accuracy of any information reported under that division. For purposes of this division, disciplinary or retaliatory action by the employer includes, without limitation, doing any of the following:

(1) Removing or suspending the employee from employment;

(2) Withholding from the employee salary increases or employee benefits to which the employee is otherwise entitled;

(3) Transferring or reassigning the employee;

(4) Denying the employee a promotion that otherwise would have been received;

(5) Reducing the employee in pay or position.

(C) An employee shall make a reasonable and good faith effort to determine the accuracy of any information reported under division (A)(1) or (2) of this section. If the employee who makes a report under either division fails to make such an effort, the employee may be subject to disciplinary action by the employee's employer, including suspension or removal, for reporting information without a reasonable basis to do so under division (A)(1) or (2) of this section.

(D) If an employer takes any disciplinary or retaliatory action against an employee as a result of the employee's having filed a report under division (A) of this section, the employee may bring a civil action for appropriate injunctive relief or for the remedies set forth in division (E) of this section, or both, within one hundred eighty days after the date the disciplinary or retaliatory action was taken, in a court of common pleas in accordance with the Rules of Civil Procedure. A civil action under this division is not available to an employee as a remedy for any disciplinary or retaliatory action taken by an appointing authority against the employee as a result of the employee's having filed a report under division (A) of section 124.341 of the Revised Code.

(E) The court, in rendering a judgment for the employee in an action brought pursuant to division (D) of this section, may order, as it determines appropriate, reinstatement of the employee to the same position that the employee held at the time of the disciplinary or retaliatory action and at the same site of employment or to a comparable position at that site, the payment of back wages, full reinstatement of fringe benefits and seniority rights, or any combination of these remedies. The court also may award the prevailing party all or a portion of the costs of litigation and, if the employee who brought the action prevails in the action, may award the prevailing employee reasonable attorney's fees, witness fees, and fees for experts who testify at trial, in an amount the court determines appropriate. If the court determines that an employer deliberately has violated division (B) of this section, the court, in making an award of back pay, may include interest at the rate specified in section 1343.03 of the Revised Code.

(F) Any report filed with the inspector general under this section shall be filed as a complaint in accordance with section 121.46 of the Revised Code.

(G) As used in this section:

(1) "Contribution" has the same meaning as in section 3517.01 of the Revised Code.

(2) "Improper solicitation for a contribution" means a solicitation for a contribution that satisfies all of the following:

(a) The solicitation violates division (B), (C), or (D) of section 3517.092 of the Revised Code;

(b) The solicitation is made in person by a public official or by an employee who has a supervisory role within the public office;

(c) The public official or employee knowingly made the solicitation, and the solicitation violates division (B), (C), or (D) of section 3517.092 of the Revised Code;

(d) The employee reporting the solicitation is an employee of the same public office as the public official or the employee with the supervisory role who is making the solicitation.

Effective Date: 07-06-2001; 2006 HB3 05-02-2006



Section 4113.53 - Effect of collective bargaining agreement, confidentiality requirements.

Section 4113.52 of the Revised Code does not diminish or impair the rights of a person under a collective bargaining agreement, or permit disclosures that would diminish or impair the rights of any person to the continued protection of confidentiality of communications if a statute or common law provides such protection.

Effective Date: 06-29-1988



Section 4113.61 - Time limitations for payments to subcontractors and materialmen.

(A)

(1) If a subcontractor or material supplier submits an application or request for payment or an invoice for materials to a contractor in sufficient time to allow the contractor to include the application, request, or invoice in the contractor's own pay request submitted to an owner, the contractor, within ten calendar days after receipt of payment from the owner for improvements to property, shall pay to the:

(a) Subcontractor, an amount that is equal to the percentage of completion of the subcontractor's contract allowed by the owner for the amount of labor or work performed;

(b) Material supplier, an amount that is equal to all or that portion of the invoice for materials which represents the materials furnished by the material supplier.

The contractor may reduce the amount paid by any retainage provision contained in the contract, invoice, or purchase order between the contractor and the subcontractor or material supplier, and may withhold amounts that may be necessary to resolve disputed liens or claims involving the work or labor performed or material furnished by the subcontractor or material supplier.

If the contractor fails to comply with division (A)(1) of this section, the contractor shall pay the subcontractor or material supplier, in addition to the payment due, interest in the amount of eighteen per cent per annum of the payment due, beginning on the eleventh day following the receipt of payment from the owner and ending on the date of full payment of the payment due plus interest to the subcontractor or material supplier.

(2) If a lower tier subcontractor or lower tier material supplier submits an application or request for payment or an invoice for materials to a subcontractor, material supplier, or other lower tier subcontractor or lower tier material supplier in sufficient time to allow the subcontractor, material supplier, or other lower tier subcontractor or lower tier material supplier to include the application, request, or invoice in the subcontractor's, material supplier's, or other lower tier subcontractor's or lower tier material supplier's own pay request submitted to a contractor, other subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier, the subcontractor, material supplier, or other lower tier subcontractor or lower tier material supplier, within ten calendar days after receipt of payment from the contractor, other subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier for improvements to property, shall pay to the:

(a) Lower tier subcontractor, an amount that is equal to the percentage of completion of the lower tier subcontractor's contract allowed by the owner for the amount of labor or work performed;

(b) Lower tier material supplier, an amount that is equal to all or that portion of the invoice for materials which represents the materials furnished by the lower tier material supplier.

The subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier may reduce the amount paid by any retainage provision contained in the contract, invoice, or purchase order between the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier and the lower tier subcontractor or lower tier material supplier, and may withhold amounts that may be necessary to resolve disputed liens or claims involving the work or labor performed or material furnished by the lower tier subcontractor or lower tier material supplier.

If the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier fails to comply with division (A)(2) of this section, the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier shall pay the lower tier subcontractor or lower tier material supplier, in addition to the payment due, interest in the amount of eighteen per cent per annum of the payment due, beginning on the eleventh day following the receipt of payment from the contractor, other subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier and ending on the date of full payment of the payment due plus interest to the lower tier subcontractor or lower tier material supplier.

(3) If a contractor receives any final retainage from the owner for improvements to property, the contractor shall pay from that retainage each subcontractor and material supplier the subcontractor's or material supplier's proportion of the retainage, within ten calendar days after receipt of the retainage from the owner, or within the time period provided in a contract, invoice, or purchase order between the contractor and the subcontractor or material supplier, whichever time period is shorter, provided that the contractor has determined that the subcontractor's or material supplier's work, labor, and materials have been satisfactorily performed or furnished and that the owner has approved the subcontractor's or material supplier's work, labor, and materials.

If the contractor fails to pay a subcontractor or material supplier within the appropriate time period, the contractor shall pay the subcontractor or material supplier, in addition to the retainage due, interest in the amount of eighteen per cent per annum of the retainage due, beginning on the eleventh day following the receipt of the retainage from the owner and ending on the date of full payment of the retainage due plus interest to the subcontractor or material supplier.

(4) If a subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier receives any final retainage from the contractor or other subcontractor, lower tier subcontractor, or lower tier material supplier for improvements to property, the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier shall pay from that retainage each lower tier subcontractor or lower tier the lower tier subcontractor's or lower tier material supplier's proportion of the retainage, within ten calendar days after receipt of payment from the contractor or other subcontractor, lower tier subcontractor, or lower tier material supplier, or within the time period provided in a contract, invoice, or purchase order between the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier and the lower tier subcontractor or lower tier material supplier, whichever time period is shorter, provided that the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier has determined that the lower tier subcontractor's or lower tier material supplier's work, labor, and materials have been satisfactorily performed or furnished and that the owner has approved the lower tier subcontractor's or lower tier material supplier's work, labor, and materials.

If the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier fails to pay the lower tier subcontractor or lower tier material supplier within the appropriate time period, the subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier shall pay the lower tier subcontractor or lower tier material supplier, in addition to the retainage due, interest in the amount of eighteen per cent per annum of the retainage due, beginning on the eleventh day following the receipt of the retainage from the contractor or other subcontractor, lower tier subcontractor, or lower tier material supplier and ending on the date of full payment of the retainage due plus interest to the lower tier subcontractor or lower tier material supplier.

(5) A contractor, subcontractor, or lower tier subcontractor shall pay a laborer wages due within ten days of payment of any application or request for payment or the receipt of any retainage from an owner, contractor, subcontractor, or lower tier subcontractor.

If the contractor, subcontractor, or lower tier subcontractor fails to pay the laborer wages due within the appropriate time period, the contractor, subcontractor, or lower tier subcontractor shall pay the laborer, in addition to the wages due, interest in the amount of eighteen per cent per annum of the wages due, beginning on the eleventh day following the receipt of payment from the owner, contractor, subcontractor, or lower tier subcontractor and ending on the date of full payment of the wages due plus interest to the laborer.

(B)

(1) If a contractor, subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier has not made payment in compliance with division (A)(1), (2), (3), (4), or (5) of this section within thirty days after payment is due, a subcontractor, material supplier, lower tier subcontractor, lower tier material supplier, or laborer may file a civil action to recover the amount due plus the interest provided in those divisions. If the court finds in the civil action that a contractor, subcontractor, material supplier, lower tier subcontractor, or lower tier material supplier has not made payment in compliance with those divisions, the court shall award the interest specified in those divisions, in addition to the amount due. Except as provided in division (B)(3) of this section, the court shall award the prevailing party reasonable attorney fees and court costs.

(2) In making a determination to award attorney fees under division (B)(1) of this section, the court shall consider all relevant factors, including but not limited to the following:

(a) The presence or absence of good faith allegations or defenses asserted by the parties;

(b) The proportion of the amount of recovery as it relates to the amount demanded;

(c) The nature of the services rendered and the time expended in rendering the services.

(3) The court shall not award attorney fees under division (B)(1) of this section if the court determines, following a hearing on the payment of attorney fees, that the payment of attorney fees to the prevailing party would be inequitable.

(C) This section does not apply to any construction or improvement of any single-, two-, or three-family detached dwelling houses.

(D)

(1) No provision of this section regarding entitlement to interest, attorney fees, or court costs may be waived by agreement and any such term in any contract or agreement is void and unenforceable as against public policy.

(2) This section shall not be construed as impairing or affecting, in any way, the terms and conditions of any contract, invoice, purchase order, or any other agreement between a contractor and a subcontractor or a material supplier or between a subcontractor and another subcontractor, a material supplier, a lower tier subcontractor, or a lower tier material supplier, except that if such terms and conditions contain time periods which are longer than any of the time periods specified in divisions (A)(1), (2), (3), (4), and (5) of this section or interest at a percentage less than the interest stated in those divisions, then the provisions of this section shall prevail over such terms and conditions.

(E) Notwithstanding the definition of lower tier material supplier in this section, a person is not a lower tier material supplier unless the materials supplied by the person are:

(1) Furnished with the intent, as evidenced by the contract of sale, the delivery order, delivery to the site, or by other evidence that the materials are to be used on a particular structure or improvement;

(2) Incorporated in the improvement or consumed as normal wastage in the course of the improvement; or

(3) Specifically fabricated for incorporation in the improvement and not readily resalable in the ordinary course of the fabricator's business even if not actually incorporated in the improvement.

(F) As used in this section:

(1) "Contractor" means any person who undertakes to construct, alter, erect, improve, repair, demolish, remove, dig, or drill any part of a structure or improvement under a contract with an owner, a "construction manager" or "construction manager at risk" as those terms are defined in section 9.33 of the Revised Code, or a "design-build firm" as that term is defined in section 153.65 of the Revised Code.

(2) "Laborer," "material supplier," "subcontractor," and "wages" have the same meanings as in section 1311.01 of the Revised Code.

(3) "Lower tier subcontractor" means a subcontractor who is not in privity of contract with a contractor but is in privity of contract with another subcontractor.

(4) "Lower tier material supplier" means a material supplier who is not in privity of contract with a contractor but is in privity of contract with another subcontractor or a material supplier.

(5) "Wages due" means the wages due to a laborer as of the date a contractor or subcontractor receives payment for any application or request for payment or retainage from any owner, contractor, or subcontractor.

(6) "Owner" includes the state, and a county, township, municipal corporation, school district, or other political subdivision of the state, and any public agency, authority, board, commission, instrumentality, or special district of or in the state or a county, township, municipal corporation, school district, or other political subdivision of the state, and any officer or agent thereof and relates to all the interests either legal or equitable, which a person may have in the real estate upon which improvements are made, including interests held by any person under contracts of purchase, whether in writing or otherwise.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-16-1993; 03-30-2007



Section 4113.62 - Construction contract provisions against public policy.

(A) Any provision of a construction contract, agreement, or understanding that waives rights under a surety bond is void and unenforceable as against public policy.

(B) Any provision of a construction contract, agreement, or understanding, or specification or other documentation that is made a part of a construction contract, agreement, or understanding, that waives any pending or asserted claim on the basis of final payment made from one person to another for the construction contract, agreement, or understanding, is void and unenforceable as against public policy, when the person against whom the claim is pending or asserted has received notice of that pending or asserted claim. Nothing in this division precludes parties to a construction contract, agreement, or understanding from entering into a subsequent settlement agreement arising from a claim under that construction contract, agreement, or understanding.

(C)

(1) Any provision of a construction contract, agreement, or understanding, or specification or other documentation that is made a part of a construction contract, agreement, or understanding, that waives or precludes liability for delay during the course of a construction contract when the cause of the delay is a proximate result of the owner's act or failure to act, or that waives any other remedy for a construction contract when the cause of the delay is a proximate result of the owner's act or failure to act, is void and unenforceable as against public policy.

(2) Any provision of a construction subcontract, agreement, or understanding, or specification or other documentation that is made part of a construction subcontract, agreement, or understanding, that waives or precludes liability for delay during the course of a construction subcontract when the cause of the delay is a proximate result of the owner's or contractor's act or failure to act, or that waives any other remedy for a construction subcontract when the cause of the delay is a proximate result of the owner's or contractor's act or failure to act, is void and unenforceable as against public policy.

(D)

(1) Any provision of a construction contract, agreement, understanding, or specification or other document or documentation that is made a part of a construction contract, subcontract, agreement, or understanding for an improvement, or portion thereof, to real estate in this state that makes the construction contract or subcontract, agreement, or other understanding subject to the laws of another state is void and unenforceable as against public policy.

(2) Any provision of a construction contract, agreement, understanding, specification, or other document or documentation that is made a part of a construction contract, subcontract, agreement, or understanding for an improvement, or portion thereof, to real estate in this state that requires any litigation, arbitration, or other dispute resolution process provided for in the construction contract, subcontract, agreement, or understanding to occur in another state is void and unenforceable as against public policy. Any litigation, arbitration, or other dispute resolution process provided for in the construction contract, subcontract, agreement, or understanding shall take place in the county or counties in which the improvement to real estate is located or at another location within this state mutually agreed upon by the parties.

(3) Nothing in this section shall be construed to apply to any promissory note, loan agreement, mortgage, security agreement, assignment of rents, or any other contract, agreement, understanding, or other document or documentation to which a financial institution, as defined in section 5725.01 of the Revised Code, or any affiliate, as defined in division (A)(1) of section 1109.53 of the Revised Code, is a party.

(E) No construction contract, agreement, or understanding that makes payment from a contractor to a subcontractor or materials supplier, or from a subcontractor to a materials supplier, lower tier subcontractor, or lower tier materials supplier contingent or conditioned upon receipt of payment from any other person shall prohibit a person from filing a claim to protect rights under sections 153.56, 1311.06, and 1311.26 of the Revised Code from expiring during the pendency of receipt of payment.

(F) Nothing in this section shall be construed to create a liability for a surety on a bond that is greater than that of its principal, or limit the availability to a surety of any defenses available to its principal.

(G) As used in this section:

(1) "Contractor" and "lower tier subcontractor" have the same meanings as in section 4113.61 of the Revised Code.

(2) "Materials supplier" includes any person by whom any materials are furnished in furtherance of an improvement.

(3) "Lower tier materials supplier" means a materials supplier who is not in privity of contract with a contractor but is in privity of contract with another subcontractor or a materials supplier.

(4) "Subcontractor," "improvement," and "materials" have the same meanings as in section 1311.01 of the Revised Code.

(5) "Construction contract" means a contract or agreement for the design, planning, construction, alteration, repair, maintenance, moving, demolition, or excavation of a building, structure, highway, road, appurtenance, or appliance situated on real estate located in this state.

Effective Date: 03-22-2001



Section 4113.71 - Immunity of employer as to job performance information disclosures.

(A) As used in this section:

(1) "Employee" means an individual currently or formerly employed by an employer.

(2) "Employer" means the state, any political subdivision of the state, any person employing one or more individuals in this state, and any person directly or indirectly acting in the interest of the state, political subdivision, or such person.

(3) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(B) An employer who is requested by an employee or a prospective employer of an employee to disclose to a prospective employer of that employee information pertaining to the job performance of that employee for the employer and who discloses the requested information to the prospective employer is not liable in damages in a civil action to that employee, the prospective employer, or any other person for any harm sustained as a proximate result of making the disclosure or of any information disclosed, unless the plaintiff in a civil action establishes, either or both of the following:

(1) By a preponderance of the evidence that the employer disclosed particular information with the knowledge that it was false, with the deliberate intent to mislead the prospective employer or another person, in bad faith, or with malicious purpose;

(2) By a preponderance of the evidence that the disclosure of particular information by the employer constitutes an unlawful discriminatory practice described in section 4112.02, 4112.021, or 4112.022 of the Revised Code.

(C) If the court finds that the verdict of the jury was in favor of the defendant, the court shall determine whether the lawsuit brought under division (B) of this section constituted frivolous conduct as defined in division (A) of section 2323.51 of the Revised Code. If the court finds by a preponderance of the evidence that the lawsuit constituted frivolous conduct, it may order the plaintiff to pay reasonable attorney's fees and court costs of the defendant.

(D)

(1) This section does not create a new cause of action or substantive legal right against an employer.

(2) This section does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which an employer may be entitled under circumstances not covered by this section.

Effective Date: 07-03-1996



Section 4113.99 - Penalty.

(A) Whoever violates section 4113.15 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates section 4113.16, 4113.18, or 4113.19 of the Revised Code is guilty of a minor misdemeanor.

(C) Whoever violates section 4113.17 of the Revised Code is guilty of a minor misdemeanor for a first offense; for each subsequent offense such person is guilty of a misdemeanor in the fourth degree.

Effective Date: 01-01-1974






Chapter 4115 - WAGES AND HOURS ON PUBLIC WORKS

Section 4115.01 - [Repealed].

Effective Date: 10-14-1969



Section 4115.02 - Maximum consecutive hours for firemen on duty.

The chief of the fire department of each municipal corporation, township, or fire district employing three or more full-time paid firemen, unless exempt under this section, shall divide the uniform force into not less than two platoons, and where the uniform force is so divided into two platoons the said chief shall keep a platoon of the uniform force on duty twenty-four consecutive hours, after which the platoon serving twenty-four hours shall be allowed to remain off duty for at least twenty-four consecutive hours, except in cases of extraordinary emergency. Each individual member of the platoons in addition to receiving a minimum of twenty-four hours off duty in each period of forty-eight hours shall receive an additional period of twenty-four consecutive hours off duty in each period of eight days so that no individual member shall be on duty more than a total of seventy-two hours in any period of eight days. The chief shall arrange the schedule of working hours to comply with this section. The chief may, however, in cases of sickness, death, or on other necessary occasions, permit the exchange of working hours between members of the department. In each municipal corporation, township, and fire district all employees of the fire department shall be given not less than two weeks' leave of absence annually, with full pay. This section insofar as it relates to off duty periods does not apply to any municipal corporation, township, or fire district that adopts a forty-hour week or to any municipal corporation, township, or fire district which has a three platoon system the members of which work twenty-four consecutive hours immediately followed by forty-eight consecutive hours off duty, but the provisions relating to the two weeks' leave of absence do apply.

"Full-time paid firemen" as used in this section does not include volunteer firemen, or firemen who work part-time.

Effective Date: 11-19-1969



Section 4115.03 - Wages and hours on public works definitions.

As used in sections 4115.03 to 4115.16 of the Revised Code:

(A) "Public authority" means any officer, board, or commission of the state, or any political subdivision of the state, authorized to enter into a contract for the construction of a public improvement or to construct the same by the direct employment of labor, or any institution supported in whole or in part by public funds and said sections apply to expenditures of such institutions made in whole or in part from public funds.

(B) "Construction" means any of the following:

(1) Except as provided in division (B)(3) of this section, any new construction of a public improvement, the total overall project cost of which is fairly estimated to be more than the following amounts and performed by other than full-time employees who have completed their probationary periods in the classified service of a public authority :

(a) One hundred twenty-five thousand dollars, beginning on the effective date of this amendment and continuing for one year thereafter;

(b) Two hundred thousand dollars, beginning when the time period described in division (B)(1)(a) of this section expires and continuing for one year thereafter;

(c) Two hundred fifty thousand dollars, beginning when the time period described in division (B)(1)(b) of this section expires.

(2) Except as provided in division (B)(4) of this section, any reconstruction, enlargement, alteration, repair, remodeling, renovation, or painting of a public improvement, the total overall project cost of which is fairly estimated to be more than the following amounts and performed by other than full-time employees who have completed their probationary period in the classified civil service of a public authority:

(a) Thirty-eight thousand dollars, beginning on the effective date of this amendment and continuing for one year thereafter;

(b) Sixty thousand dollars, beginning when the time period described in division (B)(2)(a) of this section expires and continuing for one year thereafter;

(c) Seventy-five thousand dollars, beginning when the time period described in division (B)(2)(b) of this section expires.

(3) Any new construction of a public improvement that involves roads, streets, alleys, sewers, ditches, and other works connected to road or bridge construction, the total overall project cost of which is fairly estimated to be more than seventy-eight thousand two hundred fifty-eight dollars adjusted biennially by the director of commerce pursuant to section 4115.034 of the Revised Code and performed by other than full-time employees who have completed their probationary periods in the classified service of a public authority;

(4) Any reconstruction, enlargement, alteration, repair, remodeling, renovation, or painting of a public improvement that involves roads, streets, alleys, sewers, ditches, and other works connected to road or bridge construction, the total overall project cost of which is fairly estimated to be more than twenty-three thousand four hundred forty-seven dollars adjusted biennially by the director of commerce pursuant to section 4115.034 of the Revised code and performed by other than full-time employees who have completed their probationary periods in the classified service of a public authority.

(C) "Public improvement" includes all buildings, roads, streets, alleys, sewers, ditches, sewage disposal plants, water works, and all other structures or works constructed by a public authority of the state or any political subdivision thereof or by any person who, pursuant to a contract with a public authority, constructs any structure for a public authority of the state or a political subdivision thereof. When a public authority rents or leases a newly constructed structure within six months after completion of such construction, all work performed on such structure to suit it for occupancy by a public authority is a "public improvement." "Public improvement" does not include an improvement authorized by section 1515.08 of the Revised Code that is constructed pursuant to a contract with a soil and water conservation district, as defined in section 1515.01 of the Revised Code, or performed as a result of a petition filed pursuant to Chapter 6131., 6133., or 6135. of the Revised Code, wherein no less than seventy-five per cent of the project is located on private land and no less than seventy-five per cent of the cost of the improvement is paid for by private property owners pursuant to Chapter 1515., 6131., 6133., or 6135. of the Revised Code.

(D) "Locality" means the county wherein the physical work upon any public improvement is being performed.

(E) "Prevailing wages" means the sum of the following:

(1) The basic hourly rate of pay;

(2) The rate of contribution irrevocably made by a contractor or subcontractor to a trustee or to a third person pursuant to a fund, plan, or program;

(3) The rate of costs to the contractor or subcontractor which may be reasonably anticipated in providing the following fringe benefits to laborers and mechanics pursuant to an enforceable commitment to carry out a financially responsible plan or program which was communicated in writing to the laborers and mechanics affected:

(a) Medical or hospital care or insurance to provide such;

(b) Pensions on retirement or death or insurance to provide such;

(c) Compensation for injuries or illnesses resulting from occupational activities if it is in addition to that coverage required by Chapters 4121. and 4123. of the Revised Code;

(d) Supplemental unemployment benefits that are in addition to those required by Chapter 4141. of the Revised Code;

(e) Life insurance;

(f) Disability and sickness insurance;

(g) Accident insurance;

(h) Vacation and holiday pay;

(i) Defraying of costs for apprenticeship or other similar training programs which are beneficial only to the laborers and mechanics affected;

(j) Other bona fide fringe benefits.

None of the benefits enumerated in division (E)(3) of this section may be considered in the determination of prevailing wages if federal, state, or local law requires contractors or subcontractors to provide any of such benefits.

(F) "Interested party," with respect to a particular contract for construction of a public improvement, means:

(1) Any person who submits a bid for the purpose of securing the award of the contract ;

(2) Any person acting as a subcontractor of a person described in division (F)(1) of this section;

(3) Any bona fide organization of labor which has as members or is authorized to represent employees of a person described in division (F)(1) or (2) of this section and which exists, in whole or in part, for the purpose of negotiating with employers concerning the wages, hours, or terms and conditions of employment of employees;

(4) Any association having as members any of the persons described in division (F)(1) or (2) of this section.

(G) Except as used in division (A) of this section, "officer" means an individual who has an ownership interest or holds an office of trust, command, or authority in a corporation, business trust, partnership, or association.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 4115.031 - Discharge of obligation of contractor or subcontractor.

The obligation of a contractor or subcontractor to make payment in accordance with the prevailing wage determinations of the director of commerce, insofar as Chapter 4115. of the Revised Code is concerned, may be discharged by the making of payments in cash, by the making of contributions of a type referred to in division (E)(2) of section 4115.03 of the Revised Code or by the assumption of an enforceable commitment to bear the costs of a plan or program of a type referred to in division (E)(3) of section 4115.03 of the Revised Code, or any combination thereof, where the aggregate of any such payments, contributions, and costs is not less than the rate of pay described in division (E)(1) plus the rates referred to in divisions (E)(2) and (3) of section 4115.03 of the Revised Code.

In determining the overtime pay to which the laborer or mechanic is entitled under any federal or state law, the person's regular or basic hourly rate of pay (or other alternative rate upon which premium rate of overtime compensation is computed) shall be deemed to be the rate computed under division (E)(1) of section 4115.03 of the Revised Code, except that where the amount of payments, contributions, or costs incurred with respect to that person exceeds the prevailing wage applicable to the person under Chapter 4115. of the Revised Code, such regular or basic hourly rate of pay (or such other alternative rate) shall be arrived at by deducting from the amount of payments, contributions, or costs actually incurred with respect to the person, the amount of contributions or costs of the types described in divisions (E)(2) and (3) actually incurred with respect to the person, or the amount determined under divisions (E)(2) and (3) of section 4115.03 of the Revised Code but not actually paid, whichever amount is the greater.

Effective Date: 07-01-2000



Section 4115.032 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 07-01-2000 )



Section 4115.033 - Subdividing public improvement projects.

No public authority shall subdivide a public improvement project into component parts or projects, the cost of which is fairly estimated to be less than the threshold levels set forth in division (B) of section 4115.03 of the Revised Code, unless the projects are conceptually separate and unrelated to each other, or encompass independent and unrelated needs of the public authority.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-21-1994



Section 4115.034 - Adjusting threshold levels for public improvement projects.

On January 1, 1996, and the first day of January of every even-numbered year thereafter, the director of commerce shall adjust the threshold levels for which public improvement projects are subject to sections 4115.03 to 4115.16 of the Revised Code as set forth in divisions (B) (3) and (4) of section 4115.03 of the Revised Code. The director shall adjust those amounts according to the average increase or decrease for each of the two years immediately preceding the adjustment as set forth in the United States department of commerce, bureau of the census implicit price deflator for construction, provided that no increase or decrease for any year shall exceed three per cent of the threshold level in existence at the time of the adjustment.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 4115.04 - Determination of prevailing wage - exceptions.

(A)

(1) Every public authority authorized to contract for or construct with its own forces a public improvement, before advertising for bids or undertaking such construction with its own forces, shall have the director of commerce determine the prevailing rates of wages of mechanics and laborers in accordance with section 4115.05 of the Revised Code for the class of work called for by the public improvement, in the locality where the work is to be performed. Except as provided in division (A)(2) of this section, that schedule of wages shall be attached to and made part of the specifications for the work, and shall be printed on the bidding blanks where the work is done by contract. A copy of the bidding blank shall be filed with the director before the contract is awarded. A minimum rate of wages for common laborers, on work coming under the jurisdiction of the department of transportation, shall be fixed in each county of the state by the department of transportation, in accordance with section 4115.05 of the Revised Code.

(2) In the case of contracts that are administered by the department of natural resources, the director of natural resources or the director's designee shall include language in the contracts requiring wage rate determinations and updates to be obtained directly from the department of commerce through electronic or other means as appropriate. Contracts that include this requirement are exempt from the requirements established in division (A)(1) of this section that involve attaching the schedule of wages to the specifications for the work, making the schedule part of those specifications, and printing the schedule on the bidding blanks where the work is done by contract.

(B) Sections 4115.03 to 4115.16 of the Revised Code do not apply to:

(1) Public improvements in any case where the federal government or any of its agencies furnishes by loan or grant all or any part of the funds used in constructing such improvements, provided that the federal government or any of its agencies prescribes predetermined minimum wages to be paid to mechanics and laborers employed in the construction of such improvements;

(2) A participant in a work activity, developmental activity, or an alternative work activity under sections 5107.40 to 5107.69 of the Revised Code when a public authority directly uses the labor of the participant to construct a public improvement if the participant is not engaged in paid employment or subsidized employment pursuant to the activity;

(3) Public improvements undertaken by, or under contract for, the board of education of any school district or the governing board of any educational service center;

(4) Public improvements undertaken by, or under contract for, a county hospital operated pursuant to Chapter 339. of the Revised Code or a municipal hospital operated pursuant to Chapter 749. of the Revised Code if none of the funds used in constructing the improvements are the proceeds of bonds or other obligations that are secured by the full faith and credit of the state, a county, a township, or a municipal corporation and none of the funds used in constructing the improvements, including funds used to repay any amounts borrowed to construct the improvements, are funds that have been appropriated for that purpose by the state, a board of county commissioners, a township, or a municipal corporation from funds generated by the levy of a tax, provided that a county hospital or municipal hospital may elect to apply sections 4115.03 to 4115.16 of the Revised Code to a public improvement undertaken by, or under contract for, the hospital;

(5) Any project described in divisions (D)(1)(a) to (D)(1)(e) of section 176.05 of the Revised Code;

(6) Public improvements undertaken by, or under contract for, a port authority as defined in section 4582.01 or 4582.21 of the Revised Code;

(7) Any portion of a public improvement undertaken and completed solely with labor donated by the individuals performing the labor, by a labor organization and its members, or by a contractor or subcontractor that donates all labor and materials for that portion of the public improvement project.

(C) Under no circumstances shall a public authority apply the prevailing wage requirements of this chapter to a public improvement that is exempt under division (B)(3) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 04-27-2005; 2006 HB699 03-29-2007; 04-06-2007



Section 4115.05 - Prevailing rate of wage in locality to control contract wage.

The prevailing rate of wages to be paid for a legal day's work, as prescribed in section 4115.04 of the Revised Code, to laborers, workers, or mechanics upon public works shall not be less at any time during the life of a contract for the public work than the prevailing rate of wages then payable in the same trade or occupation in the locality where such public work is being performed, under collective bargaining agreements or understandings, between employers and bona fide organizations of labor in force at the date the contract for the public work, relating to the trade or occupation, was made, and collective bargaining agreements or understandings successor thereto.

Serving laborers, helpers, assistants and apprentices shall not be classified as common labor and shall be paid not less at any time during the life of a contract for the public work than the prevailing rate of wages then payable for such labor in the locality where the public work is being performed, under or as a result of collective bargaining agreements or understandings between employers and bona fide organizations of labor in force at the date the contract for the public work, requiring the employment of serving laborers, helpers, assistants, or apprentices, was made, and collective bargaining agreements or understandings successor thereto.

Apprentices will be permitted to work only under a bona fide apprenticeship program if such program exists and is registered with the Ohio apprenticeship council.

The allowable ratio of apprentices to skilled workers permitted to work shall not be greater than the ratio allowed the contractor or subcontractor in the collective bargaining agreement or understanding referred to in this section under which the work is being performed. A contractor, subcontractor, or public authority that exceeds the permissible ratio of apprentices to skilled workers by two or fewer apprentices for not more than two days in any thirty-day period shall not be found in violation of this provision with regard to that excess number of apprentices.

For purposes of establishing the prevailing rate of wages, a labor organization that is a party to a collective bargaining agreement, contract, or understanding, including any successor agreement, contract, or understanding, that establishes wages for a trade or occupation typically employed on public improvements shall file with the director of commerce all relevant portions of any such agreement, contract, or understanding to which the labor organization is a party. The filing shall occur within ninety days after the agreement, contract, or understanding is executed, except that the relevant portion of any agreement, contract, or understanding to which a labor organization is a party on the effective date of this amendment shall be filed within ninety days after the effective date of this amendment. The labor organization shall certify under penalty of law that the portion of the agreement, contract, or understanding filed under this section contains, in full, all provisions of the agreement, contract, or understanding concerning wages paid to persons and the apprentice to skilled worker ratio under the agreement, contract, or understanding.

In the event there is no such collective bargaining agreement or understanding in the immediate locality, then the prevailing rates of wages in the nearest locality in which such collective bargaining agreements or understandings are in effect shall be the prevailing rate of wages, in such locality, for the various occupations covered by sections 4115.03 to 4115.16 of the Revised Code.

The prevailing rate of wages to be paid for a legal day's work, to laborers, workers, or mechanics, upon any material to be used in or in connection with a public work, shall be not less than the prevailing rate of wages payable for a day's work in the same trade or occupation in the locality within the state where such public work is being performed and where the material in its final or completed form is to be situated, erected, or used.

Every contract for a public work shall contain a provision that each laborer, worker, or mechanic, employed by such contractor, subcontractor, or other person about or upon such public work, shall be paid the prevailing rate of wages provided in this section.

No contractor or subcontractor under a contract for a public work shall sublet any of the work covered by such contract unless specifically authorized to do so by the contract.

Where contracts are not awarded or construction undertaken within ninety days from the date of the establishment of the prevailing rate of wages, there shall be a redetermination of the prevailing rate of wages before the contract is awarded. A public authority shall, within seven working days after receiving from the director a notice of a change in the prevailing wage rate, notify all affected contractors and subcontractors with whom the public authority has contracts for a public improvement of the changes and require the contractors to make the necessary adjustments in the prevailing wage rates.

If, upon receipt of the relevant portions of a collective bargaining agreement, contract, or understanding, the director determines that the prevailing wage rate has changed in the locality in which an ongoing project is being constructed, any change in that rate shall take effect two weeks after the director receives the relevant portions of the agreement, contract, or understanding showing that the prevailing wage rate has changed.

If the director determines that a contractor or subcontractor has violated sections 4115.03 to 4115.16 of the Revised Code because the public authority has not notified the contractor or subcontractor as required by this section, the public authority is liable for any back wages, fines, damages, court costs, and attorney's fees associated with the enforcement of said sections by the director for the period of time running until the public authority gives the required notice to the contractor or subcontractor.

On the occasion of the first pay date under a contract, the contractor or subcontractor shall furnish each employee not covered by a collective bargaining agreement or understanding between employers and bona fide organizations of labor with individual written notification of the job classification to which the employee is assigned, the prevailing wage determined to be applicable to that classification, separated into the hourly rate of pay and the fringe payments, and the identity of the prevailing wage coordinator appointed by the public authority. The contractor or subcontractor shall furnish the same notification to each affected employee every time the job classification of the employee is changed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 4115.06 - Contract to contain provision requiring payment of certain wage rate.

In all cases where any public authority fixes a prevailing rate of wages under section 4115.04 of the Revised Code, and the work is done by contract, the contract executed between the public authority and the successful bidder shall contain a provision requiring the successful bidder and all his subcontractors to pay a rate of wages which shall not be less than the rate of wages so fixed. The successful bidder and all his subcontractors shall comply strictly with the wage provisions of the contract.

Where a public authority constructs a public improvement with its own forces, such public authority shall pay a rate of wages which shall not be less than the rate of wages fixed as provided in section 4115.04 of the Revised Code, except in those instances provided for in sections 723.52, 5517.02, 5575.01, and 5543.19 of the Revised Code.

Effective Date: 08-25-1976



Section 4115.07 - Full payment of wages - records.

All contractors and subcontractors required by sections 4115.03 to 4115.16 of the Revised Code, and the action of any public authority to pay not less than the prevailing rate of wages shall make full payment of such wages in legal tender, without any deduction for food, sleeping accommodations, transportation, use of small tools, or any other thing of any kind or description. This section does not apply where the employer and employee enter into an agreement in writing at the beginning of any term of employment covering deductions for food, sleeping accommodations, or other similar item, provided such agreement is submitted by the employer to the public authority fixing the rate of wages and is approved by such public authority as fair and reasonable.

All contractors or subcontractors falling within or affected by sections 4115.03 to 4115.16 of the Revised Code, shall keep full and accurate payroll records with respect to wages paid each employee and the number of hours worked by each employee, covering all disbursements of wages to their employees to whom they are required to pay not less than the prevailing rate of wages. Such payroll records shall be open to inspection by any authorized representative of the contracting public authority, including the prevailing wage coordinator or the director of commerce at any reasonable time and as often as may be necessary, and such records shall not be destroyed or removed from the state for the period of one year following the completion of the public improvement in connection with which the records are made. There shall be posted in a prominent and accessible place on the site of the work a legible statement of the schedule of wage rates specified in the contract to the various classifications of laborers, workers, and mechanics employed, said statement to remain posted during the life of each contract.

Each contractor or subcontractor shall file with the contracting public authority upon completion of the public improvement and prior to final payment therefor an affidavit stating that the contractor or subcontractor has fully complied with sections 4115.03 to 4115.16 of the Revised Code.

Effective Date: 07-01-2000



Section 4115.071 - Prevailing wage coordinator.

(A) Each contracting public authority that enters into a contract other than a contract for printing, binding, and related services, whose contractor and subcontractors are subject to sections 4115.03 to 4115.16 of the Revised Code shall, no later than ten days before the first payment of wages is payable to any employee of any contractor or subcontractor, designate and appoint one of its own employees to serve as the prevailing wage coordinator during the life of the contract. The duties of the coordinator shall include:

(1) Setting up and maintaining, available for public inspection including inspection by interested parties or affected employees, files of payroll reports and affidavits submitted by contractors and subcontractors pursuant to sections 4115.03 to 4115.16 of the Revised Code;

(2) Ascertaining from each contractor or subcontractor, at the beginning of performance under the contract, the dates during its life when payments of wages to employees are to be made;

(3) Receiving from each contractor or subcontractor, a copy of the contractor's or subcontractor's complete payroll for each date exhibiting for each employee paid any wages, the employee's name, current address, social security number, number of hours worked each day during the pay period and the total for each week, the employee's hourly rate of pay, the employee's job classification, fringe payments, and deductions from the employee's wages;

(4) Establishing and following procedures to monitor the compliance by each contractor and subcontractor with the requirement imposed by this section for timely filing of copies of payroll records;

(5) Receiving from each contractor or subcontractor upon completion of the public improvement and prior to final payment therefor the affidavit required by section 4115.07 of the Revised Code;

(6) Reporting any delinquency in the filing of the certified copy of the payroll and the affidavit to the chief officer of the contracting public authority and the director of commerce.

(B) Any contracting public authority having a permanent employee with the title, powers, and functions described in division (A) of this section for the prevailing wage coordinator need not separately designate and appoint an employee for each public work contract entered into by the contracting public authority.

(C) Every contractor and subcontractor who is subject to sections 4115.03 to 4115.16 of the Revised Code shall, upon beginning performance under the contractor's or subcontractor's contract with any contracting public authority, supply to the prevailing wage coordinator of the contracting public authority a schedule of the dates during the life of the contract with the authority on which the contractor or subcontractor is required to pay wages to employees. The contractor or subcontractor shall also deliver to the prevailing wage coordinator a certified copy of the contractor's or subcontractor's payroll, within two weeks after the initial pay date, and supplemental reports for each month thereafter which shall exhibit for each employee paid any wages, the employee's name, current address, social security number, number of hours worked during each day of the pay periods covered and the total for each week, the employee's hourly rate of pay, the employee's job classification, fringe payments, and deductions from the employee's wages. If the life of the contract is expected to be no more than four months from the beginning of performance by the contractor or subcontractor, such supplemental reports shall be filed each week after the initial report. The certification of each payroll shall be executed by the contractor, subcontractor, or duly appointed agent thereof and shall recite that the payroll is correct and complete and that the wage rates shown are not less than those required by the contract.

(D) If it is found that a public authority or prevailing wage coordinator has not complied with this section, the director shall give notice thereof in writing to the public authority or prevailing wage coordinator. Sufficient time shall be allowed for compliance as the director deems necessary. At the expiration of the time prescribed in the notice, the director shall, in writing, inform the attorney general of the fact that notice has been given and that the public authority or prevailing wage coordinator to whom it was directed has not complied with it. On receipt thereof, the attorney general shall bring suit in the name of the state in the court of common pleas of the county in which the public authority is located, to require the public authority or prevailing wage coordinator to comply with this section.

Effective Date: 07-01-2000



Section 4115.08 - Failure to ascertain prevailing rates of wages.

No public official, authorized to contract for or construct with the official's own forces a public improvement, shall fail, before advertising for bids or undertaking such construction with those forces, to have the director of commerce determine the prevailing rates of wages of mechanics and laborers for the class of work called for by the public improvement in the locality where the work is to be performed, as provided in section 4115.04 of the Revised Code.

Effective Date: 07-01-2000



Section 4115.09 - Awarding of contract without ascertaining prevailing rates of wages.

No member of a public board, commission, or other public authority authorized to contract for or construct with its own forces a public improvement, shall vote for the award of any contract for the construction of such improvement, or vote for the disbursement of any funds on account of the construction of such public improvement, unless such public authority has first had the director of commerce determine the prevailing rates of wages of mechanics and laborers for the class of work called for by such public improvement in the locality where the work is to be performed, as provided in section 4115.04 of the Revised Code.

Effective Date: 07-01-2000



Section 4115.10 - Prohibitions.

(A) No person, firm, corporation, or public authority that constructs a public improvement with its own forces, the total overall project cost of which is fairly estimated to be more than the amounts set forth in division (B) of section 4115.03 of the Revised Code, adjusted biennially by the director of commerce pursuant to section 4115.034 of the Revised Code, as appropriate, shall violate the wage provisions of sections 4115.03 to 4115.16 of the Revised Code, or suffer, permit, or require any employee to work for less than the rate of wages so fixed, or violate the provisions of section 4115.07 of the Revised Code. Any employee upon any public improvement, except an employee to whom or on behalf of whom restitution is made pursuant to division (C) of section 4115.13 of the Revised Code, who is paid less than the fixed rate of wages applicable thereto may recover from such person, firm, corporation, or public authority that constructs a public improvement with its own forces the difference between the fixed rate of wages and the amount paid to the employee and in addition thereto a sum equal to twenty-five per cent of that difference. The person, firm, corporation, or public authority who fails to pay the rate of wages so fixed also shall pay a penalty to the director of seventy-five per cent of the difference between the fixed rate of wages and the amount paid to the employees on the public improvement. The director shall deposit all moneys received from penalties paid to the director pursuant to this section into the industrial compliance operating fund. The director shall use the fund for the enforcement of sections 4115.03 to 4115.16 of the Revised Code. The employee may file suit for recovery within ninety days of the director's determination of a violation of sections 4115.03 to 4115.16 of the Revised Code or is barred from further action under this division. Where the employee prevails in a suit, the employer shall pay the costs and reasonable attorney's fees allowed by the court.

(B) Any employee upon any public improvement who is paid less than the prevailing rate of wages applicable thereto may file a complaint in writing with the director upon a form furnished by the director. The complaint shall include documented evidence to demonstrate that the employee was paid less than the prevailing wage in violation of this chapter. Upon receipt of a properly completed written complaint of any employee paid less than the prevailing rate of wages applicable, the director shall take an assignment of a claim in trust for the assigning employee and bring any legal action necessary to collect the claim. The employer shall pay the costs and reasonable attorney's fees allowed by the court if the employer is found in violation of sections 4115.03 to 4115.16 of the Revised Code.

(C) If after investigation pursuant to section 4115.13 of the Revised Code, the director determines there is a violation of sections 4115.03 to 4115.16 of the Revised Code and a period of sixty days has elapsed from the date of the determination, and if:

(1) No employee has brought suit pursuant to division (A) of this section;

(2) No employee has requested that the director take an assignment of a wage claim pursuant to division (B) of this section.

The director shall bring any legal action necessary to collect any amounts owed to employees and the director. The director shall pay over to the affected employees the amounts collected to which the affected employees are entitled under division (A) of this section. In any action in which the director prevails, the employer shall pay the costs and reasonable attorney's fees allowed by the court.

(D) Where persons are employed and their rate of wages has been determined as provided in section 4115.04 of the Revised Code, no person, either for self or any other person, shall request, demand, or receive, either before or after the person is engaged, that the person so engaged pay back, return, donate, contribute, or give any part or all of the person's wages, salary, or thing of value, to any person, upon the statement, representation, or understanding that failure to comply with such request or demand will prevent the procuring or retaining of employment, and no person shall, directly or indirectly, aid, request, or authorize any other person to violate this section. This division does not apply to any agent or representative of a duly constituted labor organization acting in the collection of dues or assessments of such organization.

(E) The director shall enforce sections 4115.03 to 4115.16 of the Revised Code.

(F) For the purpose of supplementing existing resources and to assist in enforcing division (E) of this section, the director may contract with a person registered as a public accountant under Chapter 4701. of the Revised Code to conduct an audit of a person, firm, corporation, or public authority.

(G) No contractor or subcontractor shall be responsible for the payment of the penalties provided in division (A) of this section resulting from a violation of sections 4115.03 to 4115.16 of the Revised Code by its subcontractor, provided that the contractor or subcontractor has made a good faith effort to ensure that its subcontractor complied with the requirements of sections 4115.03 to 4115.16 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-26-2003



Section 4115.101 - Prevailing wage custodial fund.

There is hereby created the prevailing wage custodial fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. The director of commerce shall deposit to the fund all money paid by employers to the director that are held in trust for employees to whom prevailing wages are due and owing. The director shall make disbursements from the fund in accordance with this chapter to employees affected by violations of this chapter. If the director determines that any funds in the prevailing wage custodial fund are not returnable to employees as required under this section, then the director shall certify to the treasurer of state the amount of the funds that are not returnable. Upon the receipt of a certification from the director in accordance with this section, the treasurer of state shall transfer the certified amount of the funds from the prevailing wage custodial fund to the industrial compliance operating fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-2000



Section 4115.11 - Paying wages in full in cash.

Employers who have not established a plan, by a labor agreement or otherwise, for the provision of wages as defined in division (E)(2) of section 4115.03 of the Revised Code shall pay the prevailing rates of wages in full in cash.

Effective Date: 11-03-1965



Section 4115.12 - Administrative rules for contractors and subcontractors.

In order to facilitate the administration of sections 4115.03 to 4115.16 of the Revised Code, and to achieve the purposes of those sections, the director of commerce may adopt reasonable rules, not inconsistent with those sections, for contractors and subcontractors engaged in the construction, prosecution, completion, or repair of a public improvement financed in whole or in part by any public authority.

Effective Date: 07-01-2000



Section 4115.13 - Investigations - determinations.

(A) Upon the director's own motion or within five days of the filing of a properly completed complaint under section 4115.10 or 4115.16 of the Revised Code, the director of commerce, or a representative designated by the director, shall investigate any alleged violation of sections 4115.03 to 4115.16 of the Revised Code.

(B) At the conclusion of the investigation, the director or a designated representative shall make a determination as to whether the alleged violation was committed. If the director or designated representative determines that the alleged violation was an intentional violation, the director or designated representative shall give written notice by certified mail of that determination to the contractor, subcontractor, or officer of the contractor or subcontractor which also shall state that the contractor, subcontractor, or officer of the contractor or subcontractor may file with the director an appeal of the determination within thirty days after the date the notice was received. If the contractor, subcontractor, or officer of the contractor or subcontractor timely appeals the determination, within sixty days of the filing of the appeal, the director or designated representative shall schedule the appeal for a hearing. If the contractor, subcontractor, or officer of the contractor or subcontractor fails to timely appeal the determination, the director or designated representative shall adopt the determination as a finding of fact for purposes of division (D) of this section. The director or designated representative, in the performance of any duty or execution of any power prescribed by sections 4115.03 to 4115.16 of the Revised Code, may hold hearings, and such hearings shall be held within the county in which the violation of sections 4115.03 to 4115.16 of the Revised Code is alleged to have been committed, or in Franklin county, whichever county the person alleged to have committed the violation chooses. For the purpose of the hearing, the director may designate a hearing examiner who shall, after notice to all interested parties, conduct a hearing and make findings of fact and recommendations to the director. The director shall make a decision, which shall be sent to the affected parties. The director or designated representative may make decisions, based upon findings of fact, as are found necessary to enforce sections 4115.03 to 4115.16 of the Revised Code.

(C) If any underpayment by a contractor or subcontractor was the result of a misinterpretation of the statute, or an erroneous preparation of the payroll documents, the director or designated representative may make a decision ordering the employer to make restitution to the employees, or on their behalf, the plans, funds, or programs for any type of fringe benefits described in the applicable wage determination. In accordance with the finding of the director that any underpayment was the result of a misinterpretation of the statute, or an erroneous preparation of the payroll documents, employers who make restitution are not subject to any further proceedings pursuant to sections 4115.03 to 4115.16 of the Revised Code.

If a contractor's or subcontractor's underpayment to an employee is less than one thousand dollars, the contractor or subcontractor is not subject to any further proceedings under sections 4115.03 to 4115.16 of the Revised Code for that underpayment if the contractor or subcontractor makes full restitution to the affected employee.

(D) If the director or designated representative makes a decision, based upon findings of fact, that a contractor, subcontractor, or officer of a contractor or subcontractor has intentionally violated sections 4115.03 to 4115.16 of the Revised Code, the contractor, subcontractor, or officer of a contractor or subcontractor is prohibited from contracting directly or indirectly with any public authority for the construction of a public improvement or from performing any work on the same as provided in section 4115.133 of the Revised Code. A contractor, subcontractor, or officer of a contractor or subcontractor may appeal the decision, within sixty days after the decision, to the court of common pleas of the county in which the first hearing involving the violation was heard. If the contractor, subcontractor, or officer of a contractor or subcontractor does not timely appeal the determination of the director or designated representative under division (B) of this section, the contractor, subcontractor, or officer of a contractor or subcontractor may appeal the findings of fact, within sixty days after the determinations are adopted as findings of fact, to the court of common pleas within the county in which the violation of sections 4115.03 to 4115.16 of the Revised Code is alleged to have been committed or in Franklin county, whichever county the person alleged to have committed the violation chooses.

(E) No appeal to the court from the decision of the director may be had by the contractor or subcontractor unless the contractor or subcontractor files a bond with the court in the amount of the restitution, conditioned upon payment should the decision of the director be upheld.

(F) No statement of a contractor, subcontractor, or officer of a contractor or subcontractor and no determination, recommendation, or finding of fact issued under this section is admissible as evidence in a criminal action brought under this chapter against the contractor, subcontractor, or officer of a contractor or subcontractor.

(G) In determining whether a contractor, subcontractor, or officer of a contractor or subcontractor intentionally violated sections 4115.03 to 4115.16 of the Revised Code, the director may consider as evidence either of the following:

(1) The fact that the director, prior to the commission of the violation under consideration, issued notification to the contractor, subcontractor, or officer of a contractor or subcontractor of the same or a similar violation, provided that the commission of the same or a similar violation of sections 4115.03 to 4115.16 of the Revised Code at a subsequent time does not create a presumption that the subsequent violation was intentional;

(2) The fact that, prior to the commission of the violation, the contractor, subcontractor, or officer of a contractor or subcontractor used reasonable efforts to ascertain the correct interpretation of sections 4115.03 to 4115.16 of the Revised Code from the director or 4115.04 or 4115.131 of the Revised Code, provided that a violation is presumed not to be intentional where a contractor, subcontractor, or officer of a contractor or subcontractor complies with a decision the director or designated representative issues pursuant to a request made under section 4115.131 of the Revised Code.

(H) As used in this section, "intentional violation" means a willful, knowing, or deliberate failure to comply with any provision of sections 4115.03 to 4115.16 of the Revised Code, and includes, but is not limited to, the following actions when conducted in the manner described in this division:

(1) An intentional failure to submit reports as required under division (C) of section 4115.071 of the Revised Code or knowingly submitting false or erroneous reports;

(2) An intentional misclassification of employees for the purpose of reducing wages;

(3) An intentional misclassification of employees as independent contractors or as apprentices;

(4) An intentional failure to pay the prevailing wage;

(5) An intentional failure to comply with the allowable ratio of apprentices to skilled workers as required under section 4115.05 of the Revised Code and by rules adopted by the director pursuant to section 4115.12 of the Revised Code;

(6) Intentionally allowing an officer of a contractor or subcontractor who is known to be prohibited from contracting directly or indirectly with a public authority for the construction of a public improvement or from performing any work on the same pursuant to section 4115.133 of the Revised Code to perform work on a public improvement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 4115.131 - Contract disputes.

In the event of a specific contract dispute concerning a prevailing wage determination, a proper wage classification, or a novel or unusual situation pertaining to sections 4115.03 to 4115.16 of the Revised Code, the director of commerce may, upon request by a public authority or by a person having a contract with a public authority, cause to be made such investigation and hearing as the director deems necessary and render a decision embodying the director's findings and conclusions. Unless finally reversed on appeal to the courts, the decision of the director shall form the basis for decision of any complaint on the same facts filed pursuant to sections 4115.03 to 4115.16 of the Revised Code.

Effective Date: 07-01-2000



Section 4115.132 - Director of commerce - investigatory powers.

In any investigation undertaken by the director of commerce pursuant to sections 4115.03 to 4115.16 of the Revised Code, the director, a designated representative, or hearing examiner may administer oaths, take and cause to be taken depositions of witnesses, issue subpoenas, and compel the attendance of witnesses and the production of papers, books, accounts, payrolls, documents, records, and testimony relating to and relevant to the violation under investigation. In case of contumacy, failure, or refusal of any person, contractor, or subcontractor to obey the order, any court of common pleas having jurisdiction of the person, contractor, or subcontractor, upon application of the director or representative designated by the director shall have jurisdiction to issue to the person, contractor, or subcontractor an order requiring the person, contractor, or subcontractor to appear before the director or a representative designated by the director, to produce evidence as is ordered, and to give testimony relating to the matter under investigation or in question. Any failure to obey an order of the court may be punished by the court as a contempt thereof.

Effective Date: 07-01-2000



Section 4115.133 - Filing list of convicted contractors, subcontractors, and officers of contractors and subcontractors.

(A) The director of commerce shall file with the secretary of state a list of contractors, subcontractors, and officers of contractors and subcontractors who have been prosecuted and convicted for violations of or have been found to have intentionally violated sections 4115.03 to 4115.16 of the Revised Code. The director shall not include on the list a contractor, subcontractor, or officer of a contractor or subcontractor until the expiration of any applicable appeal period relative to the finding, or if appealed, until the date of the final judgment of a court.

(B) Each contractor, subcontractor, or officer of a contractor or subcontractor who has been prosecuted and convicted for violations of or is found to have intentionally violated sections 4115.03 to 4115.16 of the Revised Code is prohibited from contracting directly or indirectly with any public authority for the construction of a public improvement or from performing any work on the same as a contractor, subcontractor, or officer of a contractor or subcontractor for a period of one year from the date of the expiration of the applicable period for filing an appeal, or if appealed, from the date of the final judgment of a court. If the contractor, subcontractor, or officer of a contractor or subcontractor is found to have intentionally violated sections 4115.03 to 4115.16 of the Revised Code another time within five years after the date specified under division (B) of this section, the contractor, subcontractor, or officer of a contractor or subcontractor is prohibited from so contracting or performing work for a period of three years from the date of the expiration of the applicable period for filing an appeal, or if appealed, from the date of the final judgment of a court.

(C) No public authority shall award a contract for a public improvement to any contractor, subcontractor, or officer of a contractor or subcontractor during the time that the contractor's, subcontractor's, or officer's name appears on such list. The filing of the notice of conviction or of the finding with the secretary of state constitutes notice to all public authorities.

Effective Date: 07-01-2000



Section 4115.14 - Written notice of noncompliance.

If it is found that a person, public authority, or prevailing wage coordinator has not complied with sections 4115.03 to 4115.16 of the Revised Code, the director of commerce shall give notice thereof in writing to such person or public authority pursuant to section 4115.15 of the Revised Code. Sufficient time shall be allowed for compliance therewith as the director deems necessary not to exceed thirty days from the date of notice.

At the expiration of the time prescribed in such notice, the director shall in writing inform the attorney general of the fact that such notice has been given and that the person, public authority, or prevailing wage coordinator to whom it was directed has not complied with such notice. On receipt thereof, the attorney general shall bring suit in the name of the state in the court of common pleas of the county in which such person, public authority, or prevailing wage coordinator is located to enjoin the awarding of such contract for a public improvement or if the contract has already been awarded to enjoin further work under the contract until the requirements of such notice are complied with.

The court may issue a temporary restraining order without notice to the defendant in such action. Upon final hearing thereof, if the court is satisfied that the requirements of the notice by the director to the defendant was not unreasonable or arbitrary, it shall issue an order enjoining the defendant from awarding such contract for a public improvement or continuing work under the contract until the notice is complied with.

Such injunctions shall continue operative until the court is satisfied that the requirements of such notice have been complied with and the court shall have and exercise with respect to the enforcement of such injunctions all the power invested in it in other similar cases.

Both the plaintiff and defendant in such action have the same rights of appeal as are provided by law in other injunction cases.

Effective Date: 07-01-2000



Section 4115.15 - Notice to halt work.

Where an investigation by the director of commerce reveals that a contractor or subcontractor has failed to pay the prevailing rate of wages, the contracting public authority or the director may, upon written notice to the contractor or subcontractor and the sureties of the contractor or subcontractor, and after hearing held pursuant to section 4115.13 of the Revised Code, order work halted on the part of the contract for which less than the prevailing rate of wages has been paid, until the defaulting contractor has filed with the director a bond in an amount of such penal sum as the director shall set, conditioned upon payment of the prevailing rate of wages.

Effective Date: 07-01-2000



Section 4115.16 - Filing complaint.

(A) An interested party may file a complaint with the director of commerce alleging a specific violation of sections 4115.03 to 4115.16 of the Revised Code by a specific contractor or subcontractor. The complaint shall be in writing on a form furnished by the director and shall include sufficient evidence to justify the complaint. The director, upon receipt of a properly completed complaint, shall investigate pursuant to section 4115.13 of the Revised Code. The director shall not investigate any complaint filed under this section that fails to allege a specific violation or that lacks sufficient evidence to justify the complaint. If the director determines that no violation has occurred or that the violation was not intentional, the interested party may appeal the decision to the court of common pleas of the county where the violation is alleged to have occurred.

(B) Except as otherwise provided in this section, the director or the designated representative shall conclude the investigation conducted under section 4115.13 of the Revised Code and make a determination not later than one hundred twenty days after the complaint is filed. The director or the designated representative may take additional time, of up to ninety days, to conclude the investigation and make a determination if the parties to the complaint are given notice of the extension before the initial one-hundred-twenty-day period expires. The director or the designated representative may take more time than that which is provided in this section to conclude the investigation and make a determination if the director, or the designated representative, and all parties to the complaint agree to a different time frame.

If the director has not ruled on the merits of the complaint within the time provided under this section the interested party may file a complaint in the court of common pleas of the county in which the violation is alleged to have occurred. The complaint may make the contracting public authority a party to the action, but not the director. Contemporaneous with service of the complaint, the interested party shall deliver a copy of the complaint to the director. Upon receipt thereof, the director shall cease investigating or otherwise acting upon the complaint filed pursuant to division (A) of this section. The court in which the complaint is filed pursuant to this division shall hear and decide the case, and upon finding that a violation has occurred, shall make such orders as will prevent further violation and afford to injured persons the relief specified under sections 4115.03 to 4115.16 of the Revised Code. The court's finding that a violation has occurred shall have the same consequences as a like determination by the director. The court may order the director to take such action as will prevent further violation and afford to injured persons the remedies specified under sections 4115.03 to 4115.16 of the Revised Code. Upon receipt of any order of the court pursuant to this section, the director shall undertake enforcement action without further investigation or hearings.

(C) The director shall make available to the parties to any appeal or action pursuant to this section all files, documents, affidavits, or other information in the director's possession that pertain to the matter. The rules generally applicable to civil actions in the courts of this state shall govern all appeals or actions under this section. Any determination of a court under this section is subject to appellate review.

(D) Where, pursuant to this section, a court finds a violation of sections 4115.03 to 4115.16 of the Revised Code, the court shall award attorney fees and court costs to the prevailing party. In the event the court finds that no violation has occurred, the court may award court costs and fees to the prevailing party, other than to the director or the public authority, where the court finds the action brought was unreasonable or without foundation, even though not brought in subjective bad faith.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 4115.21 - Time for filing complaint.

A person who files a complaint with the director of commerce alleging a violation of sections 4115.03 to 4115.16 of the Revised Code shall file the complaint within two years after the completion of the public improvement upon which the violation is alleged to have occurred or be barred from further administrative action under this chapter.

Effective Date: 09-26-2003



Section 4115.31 - Products and services of persons with severe disabilities definitions.

As used in sections 4115.31 to 4115.35 of the Revised Code:

(A) "Person with a severe disability" means an individual or class of individuals with a physical disability, including visual impairment, or mental disability, according to criteria established by the state committee for the purchase of products and services provided by persons with severe disabilities.

(B) "Qualified nonprofit agency for persons with severe disabilities" means an agency:

(1) Organized under the laws of the United States or this state, operated in the interest of persons with severe disabilities, and no part of the net income of which inures to the benefit of any shareholder or other individual;

(2) Which is certified as a sheltered workshop, where applicable, by the wage and hour division of the United States department of labor;

(3) Which complies with the applicable occupational health and safety standards required by the laws of the United States or of this state;

(4) Which in the manufacture of products and in the provision of services, whether or not procured under sections 4115.31 to 4115.35 of the Revised Code, employs, during the fiscal year of commodity production or service provision, persons with severe disabilities at a quota not less than seventy-five per cent of the total man hours of direct labor on all production, whether or not government-related.

(C) "Direct labor" includes all work required for preparation, processing, and packing, but not supervision, administration, inspection, and shipping.

(D) "Political subdivision" means a county, township, village, school district, or special purpose district.

(E) "Instrumentality of the state" means any board, commission, authority, public corporation, college, university, or other educational institution, or any other entity supported in whole or in part by funds appropriated by the general assembly.

(F) "Central nonprofit agency" means an agency approved under section 4115.35 of the Revised Code by qualified nonprofit agencies for persons with severe disabilities and the state committee for the purchase of products and services provided by persons with severe disabilities to facilitate the distribution of orders among qualified nonprofit agencies.

(G) "Fair market price" means the price verified under section 4115.33 of the Revised Code by the state committee for the purchase of products and services provided by persons with severe disabilities for all products and site-specific services on the procurement list published under that section.

(H) "Procurement list" means the list of products and site-specific services that state agencies, political subdivisions, and instrumentalities of the state shall procure under sections 4115.31 to 4115.35 of the Revised Code.

Effective Date: 10-29-1995



Section 4115.32 - State committee for purchase of products and services of persons with severe disabilities.

(A) Subject to section 4115.36 of the Revised Code, there is hereby created the state committee for the purchase of products and services provided by persons with severe disabilities. The committee shall be composed ex officio of the following persons, or their designees:

(1) The directors of administrative services, mental health, developmental disabilities, transportation, natural resources, and commerce;

(2) The administrators of the rehabilitation services commission and the bureau of workers' compensation;

(3) The secretary of state;

(4) One representative of a purchasing department of a political subdivision who is designated by the governor.

The governor shall appoint two representatives of a qualified nonprofit agency for persons with severe disabilities, and a person with a severe disability to the committee.

(B) Within thirty days after September 29, 1995, the governor shall appoint the representatives of a qualified nonprofit agency for persons with severe disabilities to the committee for a term ending August 31, 1996. Thereafter, terms for such representatives are for three years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each committee member shall serve from the date of the member's appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the same manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall serve as a member for the remainder of that term. A member shall serve subsequent to the expiration of the member's term and shall continue to serve until the member's successor takes office.

(C) Members of the committee shall serve without compensation. Except as otherwise provided in divisions (C)(1) and (2) of this section, members shall be reimbursed for actual and necessary expenses, including travel expenses, incurred while away from their homes or regular places of business and incurred while performing services for the committee.

(1) The members listed in divisions (A)(1) to (3) of this section, or their designees, shall not be reimbursed for any expenses.

(2) No member of the committee who is entitled to receive reimbursement for the performance of services for the committee from another agency or entity shall receive reimbursement from the committee.

(D) The committee shall elect from among its members a chairperson. The committee may request from any agency of the state, political subdivision, or instrumentality of the state any information necessary to enable it to carry out the intent of sections 4115.31 to 4115.35 of the Revised Code. Upon request of the committee, the agency, subdivision, or instrumentality shall furnish the information to the chairperson of the committee.

(E) The committee shall not later than one hundred eighty days following the close of each fiscal year transmit to the governor, the general assembly, and each qualified nonprofit agency for persons with severe disabilities a report that includes the names of the committee members serving during the preceding fiscal year, the dates of committee meetings in that year, and any recommendations for changes in sections 4115.31 to 4115.35 of the Revised Code that the committee determines are necessary.

(F) The director of administrative services shall designate a subordinate to act as executive director of the committee and shall furnish other staff and clerical assistance, office space, and supplies required by the committee.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 06-30-2005



Section 4115.33 - State committee - powers and duties.

(A) The state committee for the purchase of products and services provided by persons with severe disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Determine which products manufactured and site-specific services provided by persons with severe disabilities and offered for sale to state agencies, political subdivisions, or instrumentalities of the state are suitable for procurement;

(2) Verify the fair market prices of the products and services described in division (A)(1) of this section. The fair market prices shall not recover any profit. The committee periodically shall revise the fair market prices in accordance with changing market conditions.

(3) Establish, maintain, and publish a list of all the products and site-specific services described in division (A)(1) of this section. The committee periodically shall revise this procurement list as products or services are added to or removed from the products and services described in division (A)(1) of this section. The committee also shall make available the procurement list and revisions of it, on request, to all purchasing officers of state agencies, political subdivisions, and instrumentalities of the state.

(4) Establish criteria for determining what constitutes a substantial handicap to employment that prevents persons with severe disabilities from currently engaging in normal competitive employment. In establishing the criteria, the committee shall consult with appropriate entities of government and take into account the views of nongovernmental entities representing persons with severe disabilities. The committee shall further give weight of the criteria established by the federal committee for purchase from people who are blind or severely disabled, pursuant to the "Javits-Wagner-O'Day Act," 52 Stat. 1196 (1938), 41 U.S.C.A. 46, as amended.

(5) Certify all qualified nonprofit agencies that meet the requirements of division (B) of section 4115.31 of the Revised Code. When a qualified nonprofit agency is certified by the committee, its products and services that the committee determines are suitable for procurement by state agencies, political subdivisions, and instrumentalities of the state shall be placed on the procurement list established under division (A)(3) of this section.

(6) Establish procedures for the operation of each central nonprofit agency approved under section 4115.35 of the Revised Code.

(B) The committee may adopt rules in accordance with Chapter 119. of the Revised Code that do either or both of the following:

(1) Establish pilot programs to improve the administration of sections 4115.31 to 4115.35 of the Revised Code;

(2) Establish a fee structure for each central nonprofit agency approved under section 4115.35 of the Revised Code.

The committee also may adopt any other rule under Chapter 119. of the Revised Code necessary for the effective and efficient administration of sections 4115.31 to 4115.35 of the Revised Code.

(C) The committee may conduct a study and evaluation of its activities under sections 4115.31 to 4115.35 of the Revised Code for the purpose of assuring effective and efficient administration of its duties and responsibilities under those sections. The committee also may study, on its own or in conjunction with public or private entities, problems related to the employment of persons with severe disabilities and the development or adaptation of production methods that would enable a greater utilization of persons with severe disabilities.

Effective Date: 10-29-1995



Section 4115.34 - Procurement lists.

(A) Except as provided in section 4115.36 of the Revised Code, if any state agency, political subdivision, or instrumentality of the state intends to procure any product or service, it shall determine whether the product or service is on the procurement list published pursuant to section 4115.33 of the Revised Code; and it shall, in accordance with rules of the state committee for the purchase of products and services provided by persons with severe disabilities, procure such product or service at the fair market price established by the committee from a qualified nonprofit agency for persons with severe disabilities, if the product or service is on the procurement list and is available within the period required by that agency, subdivision, or instrumentality, notwithstanding any law requiring the purchase of products and services on a competitive bid basis. Sections 4115.31 to 4115.35 of the Revised Code do not apply if the products or services are available for procurement from any state agency, political subdivision, or instrumentality of the state and procurement from such agency, subdivision, or instrumentality is required under any law in effect on August 13, 1976.

(B) The committee and any state agency, political subdivision, or instrumentality of the state may enter into contractual agreements, cooperative working relationships, or other arrangements determined necessary for effective coordination and efficient realization of the objectives of sections 4115.31 to 4115.35 of the Revised Code and any other law requiring procurement of products or services from any state agency, political subdivision, or instrumentality of the state.

(C) Notwithstanding any other section of the Revised Code, or any appropriations act, that may require a state agency, political subdivision, or instrumentality of the state to purchase supplies, services, or materials by means of a competitive bid procedure, state agencies, political subdivisions, or instrumentalities of the state need not utilize the required bidding procedures if the supplies, services, or materials are to be purchased from a qualified nonprofit agency pursuant to sections 4115.31 to 4115.35 of the Revised Code.

Effective Date: 10-29-1995; 06-30-2005



Section 4115.35 - Approval and audits of central nonprofit agencies.

(A) Qualified nonprofit agencies for persons with severe disabilities and the state committee for the purchase of products and services provided by persons with severe disabilities shall approve, through a mutually developed process, and pursuant to rules the committee adopts in accordance with Chapter 119. of the Revised Code, one or more central nonprofit agencies to carry out the intent of sections 4115.31 to 4115.35 of the Revised Code. Each approved central nonprofit agency shall operate in accordance with rules adopted by the committee under division (A)(6) of section 4115.33 of the Revised Code and develop an approved catalogue of products and services that can be supplied by the qualified nonprofit agencies to be purchased by state agencies, political subdivisions, or instrumentalities of the state.

(B) The auditor of state shall audit each central nonprofit agency approved under division (A) of this section at least annually.

Effective Date: 10-29-1995



Section 4115.36 - Sunset provision for RC sections 4115.31 to 4115.35.

Sections 4115.31 to 4115.35 of the Revised Code have no effect after the director of administrative services abolishes the state committee for the purchase of products and services provided by persons with severe disabilities. Upon abolishment of the committee, sections 125.60 to 125.6012 of the Revised Code shall govern the procurement of products and services provided by persons with work-limiting disabilities from qualified nonprofit agencies.

Effective Date: 06-30-2005



Section 4115.99 - Penalty.

(A) Whoever violates section 4115.08 or 4115.09 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars.

(B) Whoever violates division (C) of section 4115.071, section 4115.10, or 4115.11 of the Revised Code is guilty of a misdemeanor of the second degree for a first offense; for each subsequent offense such person is guilty of a misdemeanor of the first degree.

Effective Date: 08-25-1976






Chapter 4116 - UNLAWFUL LABOR REQUIREMENTS IN PUBLIC IMPROVEMENT CONTRACTS

Section 4116.01 - Unlawful labor requirements in public improvement contracts definitions.

As used in sections 4116.01 to 4116.04 of the Revised Code:

(A) "Public authority" means any officer, board, or commission of the state, or any political subdivision of the state, or any institution supported in whole or in part by public funds, authorized to enter into a contract for the construction of a public improvement or to construct a public improvement by the direct employment of labor. "Public authority" shall not mean any municipal corporation that has adopted a charter under sections three and seven of article XVIII of the Ohio Constitution, unless the specific contract for a public improvement includes state funds appropriated for the purposes of that public improvement.

(B) "Construction" means all of the following:

(1) Any new construction of any public improvement performed by other than full-time employees who have completed their probationary periods in the classified service of a public authority;

(2) Any reconstruction, enlargement, alteration, repair, remodeling, renovation, or painting of any public improvement performed by other than full-time employees who have completed their probationary period in the classified civil service of a public authority;

(3) Construction on any project, facility, or project facility to which section 122.80, 166.02, or 1728.07 of the Revised Code applies;

(4) Construction on any project as defined in section 122.39 of the Revised Code, any project as defined in section 165.01 of the Revised Code, any energy resource development facility as defined in section 1551.01 of the Revised Code, or any project as defined in section 3706.01 of the Revised Code.

(C) "Public improvement" means all buildings, roads, streets, alleys, sewers, ditches, sewage disposal plants, water works, and other structures or works constructed by a public authority or by any person who, pursuant to a contract with a public authority, constructs any structure or work for a public authority. When a public authority rents or leases a newly constructed structure within six months after completion of its construction, all work performed on that structure to suit it for occupancy by a public authority is a "public improvement."

(D) "Interested party," with respect to a particular public improvement, means all of the following:

(1) Any person who submits a bid for the purpose of securing the award of a contract for the public improvement;

(2) Any person acting as a subcontractor of a person mentioned in division (D)(1) of this section;

(3) Any association having as members any of the persons mentioned in division (D)(1) or (2) of this section;

(4) Any employee of a person mentioned in division (D)(1), (2), or (3) of this section;

(5) Any individual who is a resident of the jurisdiction of the public authority for whom products or services for a public improvement are being procured or for whom work on a public improvement is being performed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-11-1999



Section 4116.02 - Labor requirements not to be imposed on contractor or subcontractor.

A public authority, when engaged in procuring products or services, awarding contracts, or overseeing procurement or construction for public improvements, shall ensure that bid specifications issued by the public authority for the proposed public improvement, and any subsequent contract or other agreement for the public improvement to which the public authority and a contractor or subcontractor are direct parties, do not require a contractor or subcontractor to do any of the following:

(A) Enter into agreements with any labor organization on the public improvement;

(B) Enter into any agreement that requires the employees of that contractor or subcontractor to do either of the following as a condition of employment or continued employment:

(1) Become members of or affiliated with a labor organization;

(2) Pay dues or fees to a labor organization.

Effective Date: 10-11-1999



Section 4116.03 - Public authority - prohibited acts.

No public authority shall do any of the following:

(A) Award a contract for a public improvement in violation of section 4116.02 of the Revised Code;

(B) Discriminate against any bidder, contractor, or subcontractor for refusing to become a party to any agreement with any labor organization on the public improvement that currently is under bid or on projects related to that improvement;

(C) Otherwise violate section 4116.02 of the Revised Code.

Effective Date: 10-11-1999



Section 4116.04 - Complaints - attorney fees.

(A) An interested party may file a complaint against a contracting public authority alleging a violation of section 4116.02 or 4116.03 of the Revised Code within two years after the date on which the contract is signed for the public improvement in the court of common pleas of the county in which the public improvement is performed. The performance of the contract forms the basis of the allegation of a violation. The court in which the complaint is filed shall hear and decide the case and, upon a finding that a violation has occurred, shall void the contract and make any orders that will prevent further violations.

The Rules of Civil Procedure govern all actions under this section. Any determination of a court under this section is subject to appellate review.

(B) If, pursuant to this section, a court finds a violation of section 4116.02 or 4116.03 of the Revised Code, the court may award reasonable attorney's fees, court costs, and any other fees incurred in the course of the civil action to the prevailing plaintiff.

Effective Date: 10-11-1999






Chapter 4117 - PUBLIC EMPLOYEES' COLLECTIVE BARGAINING

Section 4117.01 - Public employees' collective bargaining definitions.

As used in this chapter:

(A) "Person," in addition to those included in division (C) of section 1.59 of the Revised Code, includes employee organizations, public employees, and public employers.

(B) "Public employer" means the state or any political subdivision of the state located entirely within the state, including, without limitation, any municipal corporation with a population of at least five thousand according to the most recent federal decennial census; county; township with a population of at least five thousand in the unincorporated area of the township according to the most recent federal decennial census; school district; governing authority of a community school established under Chapter 3314. of the Revised Code; college preparatory boarding school established under Chapter 3328. of the Revised Code or its operator; state institution of higher learning; public or special district; state agency, authority, commission, or board; or other branch of public employment. "Public employer" does not include the nonprofit corporation formed under section 187.01 of the Revised Code.

(C) "Public employee" means any person holding a position by appointment or employment in the service of a public employer, including any person working pursuant to a contract between a public employer and a private employer and over whom the national labor relations board has declined jurisdiction on the basis that the involved employees are employees of a public employer, except:

(1) Persons holding elective office;

(2) Employees of the general assembly and employees of any other legislative body of the public employer whose principal duties are directly related to the legislative functions of the body;

(3) Employees on the staff of the governor or the chief executive of the public employer whose principal duties are directly related to the performance of the executive functions of the governor or the chief executive;

(4) Persons who are members of the Ohio organized militia, while training or performing duty under section 5919.29 or 5923.12 of the Revised Code;

(5) Employees of the state employment relations board, including those employees of the state employment relations board utilized by the state personnel board of review in the exercise of the powers and the performance of the duties and functions of the state personnel board of review;

(6) Confidential employees;

(7) Management level employees;

(8) Employees and officers of the courts, assistants to the attorney general, assistant prosecuting attorneys, and employees of the clerks of courts who perform a judicial function;

(9) Employees of a public official who act in a fiduciary capacity, appointed pursuant to section 124.11 of the Revised Code;

(10) Supervisors;

(11) Students whose primary purpose is educational training, including graduate assistants or associates, residents, interns, or other students working as part-time public employees less than fifty per cent of the normal year in the employee's bargaining unit;

(12) Employees of county boards of election;

(13) Seasonal and casual employees as determined by the state employment relations board;

(14) Part-time faculty members of an institution of higher education;

(15) Participants in a work activity, developmental activity, or alternative work activity under sections 5107.40 to 5107.69 of the Revised Code who perform a service for a public employer that the public employer needs but is not performed by an employee of the public employer if the participant is not engaged in paid employment or subsidized employment pursuant to the activity;

(16) Employees included in the career professional service of the department of transportation under section 5501.20 of the Revised Code;

(17) Employees of community-based correctional facilities and district community-based correctional facilities created under sections 2301.51 to 2301.58 of the Revised Code who are not subject to a collective bargaining agreement on June 1, 2005.

(D) "Employee organization" means any labor or bona fide organization in which public employees participate and that exists for the purpose, in whole or in part, of dealing with public employers concerning grievances, labor disputes, wages, hours, terms, and other conditions of employment.

(E) "Exclusive representative" means the employee organization certified or recognized as an exclusive representative under section 4117.05 of the Revised Code.

(F) "Supervisor" means any individual who has authority, in the interest of the public employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other public employees; to responsibly direct them; to adjust their grievances; or to effectively recommend such action, if the exercise of that authority is not of a merely routine or clerical nature, but requires the use of independent judgment, provided that:

(1) Employees of school districts who are department chairpersons or consulting teachers shall not be deemed supervisors;

(2) With respect to members of a police or fire department, no person shall be deemed a supervisor except the chief of the department or those individuals who, in the absence of the chief, are authorized to exercise the authority and perform the duties of the chief of the department. Where prior to June 1, 1982, a public employer pursuant to a judicial decision, rendered in litigation to which the public employer was a party, has declined to engage in collective bargaining with members of a police or fire department on the basis that those members are supervisors, those members of a police or fire department do not have the rights specified in this chapter for the purposes of future collective bargaining. The state employment relations board shall decide all disputes concerning the application of division (F)(2) of this section.

(3) With respect to faculty members of a state institution of higher education, heads of departments or divisions are supervisors; however, no other faculty member or group of faculty members is a supervisor solely because the faculty member or group of faculty members participate in decisions with respect to courses, curriculum, personnel, or other matters of academic policy;

(4) No teacher as defined in section 3319.09 of the Revised Code shall be designated as a supervisor or a management level employee unless the teacher is employed under a contract governed by section 3319.01, 3319.011, or 3319.02 of the Revised Code and is assigned to a position for which a license deemed to be for administrators under state board rules is required pursuant to section 3319.22 of the Revised Code.

(G) "To bargain collectively" means to perform the mutual obligation of the public employer, by its representatives, and the representatives of its employees to negotiate in good faith at reasonable times and places with respect to wages, hours, terms, and other conditions of employment and the continuation, modification, or deletion of an existing provision of a collective bargaining agreement, with the intention of reaching an agreement, or to resolve questions arising under the agreement. "To bargain collectively" includes executing a written contract incorporating the terms of any agreement reached. The obligation to bargain collectively does not mean that either party is compelled to agree to a proposal nor does it require the making of a concession.

(H) "Strike" means continuous concerted action in failing to report to duty; willful absence from one's position; or stoppage of work in whole from the full, faithful, and proper performance of the duties of employment, for the purpose of inducing, influencing, or coercing a change in wages, hours, terms, and other conditions of employment. "Strike" does not include a stoppage of work by employees in good faith because of dangerous or unhealthful working conditions at the place of employment that are abnormal to the place of employment.

(I) "Unauthorized strike" includes, but is not limited to, concerted action during the term or extended term of a collective bargaining agreement or during the pendency of the settlement procedures set forth in section 4117.14 of the Revised Code in failing to report to duty; willful absence from one's position; stoppage of work; slowdown, or abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment for the purpose of inducing, influencing, or coercing a change in wages, hours, terms, and other conditions of employment. "Unauthorized strike" includes any such action, absence, stoppage, slowdown, or abstinence when done partially or intermittently, whether during or after the expiration of the term or extended term of a collective bargaining agreement or during or after the pendency of the settlement procedures set forth in section 4117.14 of the Revised Code.

(J) "Professional employee" means any employee engaged in work that is predominantly intellectual, involving the consistent exercise of discretion and judgment in its performance and requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship; or an employee who has completed the courses of specialized intellectual instruction and is performing related work under the supervision of a professional person to become qualified as a professional employee.

(K) "Confidential employee" means any employee who works in the personnel offices of a public employer and deals with information to be used by the public employer in collective bargaining; or any employee who works in a close continuing relationship with public officers or representatives directly participating in collective bargaining on behalf of the employer.

(L) "Management level employee" means an individual who formulates policy on behalf of the public employer, who responsibly directs the implementation of policy, or who may reasonably be required on behalf of the public employer to assist in the preparation for the conduct of collective negotiations, administer collectively negotiated agreements, or have a major role in personnel administration. Assistant superintendents, principals, and assistant principals whose employment is governed by section 3319.02 of the Revised Code are management level employees. With respect to members of a faculty of a state institution of higher education, no person is a management level employee because of the person's involvement in the formulation or implementation of academic or institution policy.

(M) "Wages" means hourly rates of pay, salaries, or other forms of compensation for services rendered.

(N) "Member of a police department" means a person who is in the employ of a police department of a municipal corporation as a full-time regular police officer as the result of an appointment from a duly established civil service eligibility list or under section 737.15 or 737.16 of the Revised Code, a full-time deputy sheriff appointed under section 311.04 of the Revised Code, a township constable appointed under section 509.01 of the Revised Code, or a member of a township or joint police district police department appointed under section 505.49 of the Revised Code.

(O) "Members of the state highway patrol" means highway patrol troopers and radio operators appointed under section 5503.01 of the Revised Code.

(P) "Member of a fire department" means a person who is in the employ of a fire department of a municipal corporation or a township as a fire cadet, full-time regular firefighter, or promoted rank as the result of an appointment from a duly established civil service eligibility list or under section 505.38, 709.012, or 737.22 of the Revised Code.

(Q) "Day" means calendar day.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.1,HB 1, §1, eff. 2/18/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009 and 7/17/2009.

Effective Date: 12-13-2002; 12-30-2004; 06-27-2005; 03-30-2006; 10-12-2006

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §812.30.

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.02 - State employment relations board.

(A) There is hereby created the state employment relations board, consisting of three members to be appointed by the governor with the advice and consent of the senate. Members shall be knowledgeable about labor relations or personnel practices. No more than two of the three members shall belong to the same political party. A member of the state employment relations board during the member's period of service shall hold no other public office or public or private employment and shall allow no other responsibilities to interfere or conflict with the member's duties as a full-time state employment relations board member. Of the initial appointments made to the state employment relations board, one shall be for a term ending October 6, 1984, one shall be for a term ending October 6, 1985, and one shall be for a term ending October 6, 1986. Thereafter, terms of office shall be for six years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member is appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The governor may remove any member of the state employment relations board, upon notice and public hearing, for neglect of duty or malfeasance in office, but for no other cause.

(B)

(1) The governor shall designate one member of the state employment relations board to serve as chairperson of the state employment relations board. The chairperson is the head of the state employment relations board and its chief executive officer.

(2) The chairperson shall exercise all administrative powers and duties conferred upon the state employment relations board under this chapter and shall do all of the following:

(a) Employ, promote, supervise, and remove all employees of the state employment relations board, and establish, change, or abolish positions and assign or reassign the duties of those employees as the chairperson determines necessary to achieve the most efficient performance of the duties of the state employment relations board under this chapter;

(b) Determine the utilization by the state personnel board of review of employees of the state employment relations board as necessary for the state personnel board of review to exercise the powers and perform the duties ofthe state personnel board of review.

(c) Maintain the office of the state employment relations board in Columbus and manage the office's daily operations, including securing offices, facilities, equipment, and supplies necessary to house the state employment relations board, employees of the state employment relations board, the state personnel board of review, and files and records under the control of the state employment relations board and under the control of the state personnel board of review;

(d) Prepare and submit to the office of budget and management a budget for each biennium according to section 107.03 of the Revised Code, and include in the budget the costs of the state employment relations board and its staff and the costs of the state employment relations board in discharging any duty imposed by law upon the state employment relations board, the chairperson, or any of the employees or agents of the state employment relations board, and the costs of the state personnel board of review in discharging any duty imposed by law on the state personnel board of review or an agent of the state personnel board of review.

(C) The vacancy on the state employment relations board does not impair the right of the remaining members to exercise all the powers of the state employment relations board, and two members of the state employment relations board, at all times, constitute a quorum. The state employment relations board shall have an official seal of which courts shall take judicial notice.

(D) The state employment relations board shall make an annual report in writing to the governor and to the general assembly, stating in detail the work it has done.

(E) Compensation of the chairperson and members shall be in accordance with division (J) of section 124.15 of the Revised Code. The chairperson and the members are eligible for reappointment. In addition to such compensation, all members shall be reimbursed for their necessary expenses incurred in the performance of their work as members.

(F)

(1) The chairperson, after consulting with the other state employment relations board members and receiving the consent of at least one other board member, shall appoint an executive director. The chairperson also shall appoint attorneys and shall appoint an assistant executive director who shall be an attorney admitted to practice law in this state and who shall serve as a liaison to the attorney general on legal matters before the state employment relations board.

(2) The state employment relations board shall appoint members of fact-finding panels and shall prescribe their job duties.

(G)

(1) The executive director shall serve at the pleasure of the chairperson. The executive director, under the direction of the chairperson, shall do all of the following:

(a) Act as chief administrative officer for the state employment relations board;

(b) Ensure that all employees of the state employment relations board comply with the rules of the state employment relations board;

(c) Do all things necessary for the efficient and effective implementation of the duties of the state employment relations board.

(2) The duties of the executive director described in division (G)(1) of this section do not relieve the chairperson from final responsibility for the proper performance of the duties described in that division.

(H) The attorney general shall be the legal adviser of the state employment relations board and shall appear for and represent the state employment relations board and its agents in all legal proceedings. The state employment relations board may utilize regional, local, or other agencies, and utilize voluntary and uncompensated services as needed. The state employment relations board may contract with the federal mediation and conciliation service for the assistance of mediators, arbitrators, and other personnel the service makes available. The chairperson shall appoint all employees on the basis of training, practical experience, education, and character, notwithstanding the requirements established by section 119.09 of the Revised Code. The chairperson shall give special regard to the practical training and experience that employees have for the particular position involved. The executive director, assistant executive director, administrative law judges, employees holding a fiduciary or administrative relation to the state employment relations board as described in division (A)(9) of section 124.11 of the Revised Code, and the personal secretaries and assistants of the state employment relations board members are in the unclassified service. All other full-time employees of the state employment relations board are in the classified service. All employees of the state employment relations board shall be paid in accordance with Chapter 124. of the Revised Code.

(I) The chairperson shall select and assign administrative law judges and other agents whose functions are to conduct hearings with due regard to their impartiality, judicial temperament, and knowledge. If in any proceeding under this chapter, any party prior to five days before the hearing thereto files with the state employment relations board a sworn statement charging that the administrative law judge or other agent designated to conduct the hearing is biased or partial in the proceeding, the state employment relations board may disqualify the person and designate another administrative law judge or agent to conduct the proceeding. At least ten days before any hearing, the state employment relations board shall notify all parties to a proceeding of the name of the administrative law judge or agent designated to conduct the hearing.

(J) The principal office of the state employment relations board is in Columbus, but it may meet and exercise any or all of its powers at any other place within the state. The state employment relations board may, by one or more of its employees, or any agents or agencies it designates, conduct in any part of this state any proceeding, hearing, investigation, inquiry, or election necessary to the performance of its functions; provided, that no person so designated may later sit in determination of an appeal of the decision of that cause or matter.

(K) In addition to the powers and functions provided in other sections of this chapter, the state employment relations board shall do all of the following:

(1) Create a bureau of mediation within the state employment relations board, to perform the functions provided in section 4117.14 of the Revised Code. This bureau shall also establish, after consulting representatives of employee organizations and public employers, panels of qualified persons to be available to serve as members of fact-finding panels and arbitrators.

(2) Conduct studies of problems involved in representation and negotiation and make recommendations for legislation;

(3) Hold hearings pursuant to this chapter and, for the purpose of the hearings and inquiries, administer oaths and affirmations, examine witnesses and documents, take testimony and receive evidence, compel the attendance of witnesses and the production of documents by the issuance of subpoenas, and delegate these powers to any members of the state employment relations board or any administrative law judge employed by the state employment relations board for the performance of its functions;

(4) Train representatives of employee organizations and public employers in the rules and techniques of collective bargaining procedures;

(5) Make studies and analyses of, and act as a clearinghouse of information relating to, conditions of employment of public employees throughout the state and request assistance, services, and data from any public employee organization, public employer, or governmental unit. Public employee organizations, public employers, and governmental units shall provide such assistance, services, and data as will enable the state employment relations board to carry out its functions and powers.

(6) Make available to employee organizations, public employers, mediators, fact-finding panels, arbitrators, and joint study committees statistical data relating to wages, benefits, and employment practices in public and private employment applicable to various localities and occupations to assist them to resolve issues in negotiations;

(7) Notwithstanding section 119.13 of the Revised Code, establish standards of persons who practice before it;

(8) Adopt, amend, and rescind rules and procedures and exercise other powers appropriate to carry out this chapter. Before the adoption, amendment, or rescission of rules and procedures under this section, the state employment relations board shall do all of the following:

(a) Maintain a list of interested public employers and employee organizations and mail notice to such groups of any proposed rule or procedure, amendment thereto, or rescission thereof at least thirty days before any public hearing thereon;

(b) Mail a copy of each proposed rule or procedure, amendment thereto, or rescission thereof to any person who requests a copy within five days after receipt of the request therefor;

(c) Consult with appropriate statewide organizations representing public employers or employees who would be affected by the proposed rule or procedure.

Although the state employment relations board is expected to discharge these duties diligently, failure to mail any notice or copy, or to so consult with any person, is not jurisdictional and shall not be construed to invalidate any proceeding or action of the state employment relations board.

(L) In case of neglect or refusal to obey a subpoena issued to any person, the court of common pleas of the county in which the investigation or the public hearing occurs, upon application by the state employment relations board, may issue an order requiring the person to appear before the state employment relations board and give testimony about the matter under investigation. The court may punish a failure to obey the order as contempt.

(M) Any subpoena, notice of hearing, or other process or notice of the state employment relations board issued under this section may be served personally, by certified mail, or by leaving a copy at the principal office or personal residence of the respondent required to be served. A return, made and verified by the individual making the service and setting forth the manner of service, is proof of service, and a return post office receipt, when certified mail is used, is proof of service. All process in any court to which application is made under this chapter may be served in the county wherein the persons required to be served reside or are found.

(N) All expenses of the state employment relations board, including all necessary traveling and subsistence expenses incurred by the members or employees of the state employment relations board under its orders, shall be paid pursuant to itemized vouchers approved by the chairperson of the state employment relations board, the executive director, or both, or such other person as the chairperson designates for that purpose.

(O) Whenever the state employment relations board determines that a substantial controversy exists with respect to the application or interpretation of this chapter and the matter is of public or great general interest, the state employment relations board shall certify its final order directly to the court of appeals having jurisdiction over the area in which the principal office of the public employer directly affected by the application or interpretation is located. The chairperson shall file with the clerk of the court a certified copy of the transcript of the proceedings before the state employment relations board pertaining to the final order. If upon hearing and consideration the court decides that the final order of the state employment relations board is unlawful or is not supported by substantial evidence on the record as a whole, the court shall reverse and vacate the final order or modify it and enter final judgment in accordance with the modification; otherwise, the court shall affirm the final order. The notice of the final order of the state employment relations board to the interested parties shall contain a certification by the chairperson of the state employment relations board that the final order is of public or great general interest and that a certified transcript of the record of the proceedings before the state employment relations board had been filed with the clerk of the court as an appeal to the court. For the purposes of this division, the state employment relations board has standing to bring its final order properly before the court of appeals.

(P) Except as otherwise specifically provided in this section, the state employment relations board is subject to Chapter 119. of the Revised Code, including the procedure for submission of proposed rules to the general assembly for legislative review under division (H) of section 119.03 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.03 - Rights of public employees.

(A) Public employees have the right to:

(1) Form, join, assist, or participate in, or refrain from forming, joining, assisting, or participating in, except as otherwise provided in Chapter 4117. of the Revised Code, any employee organization of their own choosing;

(2) Engage in other concerted activities for the purpose of collective bargaining or other mutual aid and protection;

(3) Representation by an employee organization;

(4) Bargain collectively with their public employers to determine wages, hours, terms and other conditions of employment and the continuation, modification, or deletion of an existing provision of a collective bargaining agreement, and enter into collective bargaining agreements;

(5) Present grievances and have them adjusted, without the intervention of the bargaining representative, as long as the adjustment is not inconsistent with the terms of the collective bargaining agreement then in effect and as long as the bargaining representatives have the opportunity to be present at the adjustment.

(B) Persons on active duty or acting in any capacity as members of the organized militia do not have collective bargaining rights.

(C) Except as provided in division (D) of this section, nothing in Chapter 4117. of the Revised Code prohibits public employers from electing to engage in collective bargaining, to meet and confer, to hold discussions, or to engage in any other form of collective negotiations with public employees who are not subject to Chapter 4117. of the Revised Code pursuant to division (C) of section 4117.01 of the Revised Code.

(D) A public employer shall not engage in collective bargaining or other forms of collective negotiations with the employees of county boards of elections referred to in division (C)(12) of section 4117.01 of the Revised Code.

(E) Employees of public schools may bargain collectively for health care benefits.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 04-01-1984; 05-07-2004; 09-29-2005; 2007 HB119 09-29-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.04 - Public employers exclusive representative.

(A) Public employers shall extend to an exclusive representative designated under section 4117.05 of the Revised Code, the right to represent exclusively the employees in the appropriate bargaining unit and the right to unchallenged and exclusive representation for a period of not less than twelve months following the date of certification and thereafter, if the public employer and the employee organization enter into an agreement, for a period of not more than three years from the date of signing the agreement. For the purposes of this section, extensions of agreements shall not be construed to affect the expiration date of the original agreement.

(B) A public employer shall bargain collectively with an exclusive representative designated under section 4117.05 of the Revised Code for purposes of Chapter 4117. of the Revised Code.

When the state employment relations board notifies a public employer that it has certified an employee organization as exclusive representative for a unit of its employees, the public employer shall designate an employer representative and promptly notify the board and the employee organization of his identity and address. On certification, the employee organization shall designate an employee representative and promptly notify the board and the public employer of his identity and address. The board or any party shall address to the appropriate designated representative all communications concerned with collective relationships under Chapter 4117. of the Revised Code. In the case of municipal corporations, counties, school districts, educational service centers, villages, and townships, the designation of the employer representative is as provided in division (C) of section 4117.10 of the Revised Code. The designated representative of a party may sign agreements resulting from collective bargaining on behalf of his designator; but the agreements are subject to the procedures set forth in Chapter 4117. of the Revised Code.

Effective Date: 09-29-1995



Section 4117.05 - Employee organization to become exclusive representative - procedure.

(A) An employee organization becomes the exclusive representative of all the public employees in an appropriate unit for the purposes of collective bargaining by either:

(1) Being certified by the state employment relations board when a majority of the voting employees in the unit select the employee organization as their representative in a board-conducted election under section 4117.07 of the Revised Code;

(2) Filing a request with a public employer with a copy to the state employment relations board for recognition as an exclusive representative. In the request for recognition, the employee organization shall describe the bargaining unit, shall allege that a majority of the employees in the bargaining unit wish to be represented by the employee organization, and shall support the request with substantial evidence based on, and in accordance with, rules prescribed by the board demonstrating that a majority of the employees in the bargaining unit wish to be represented by the employee organization. Immediately upon receipt of a request, the public employer shall either request an election under division (A)(2) of section 4117.07 of the Revised Code, or take the following action:

(a) Post notice in each facility at which employees in the proposed unit are employed, setting forth the description of the bargaining unit, the name of the employee organization requesting recognition, and the date of the request for recognition, and advising employees that objections to certification must be filed with the state employment relations board not later than the twenty-first day following the date of the request for recognition;

(b) Immediately notify the state employment relations board of the request for recognition.

The state employment relations board shall certify the employee organization filing the request for recognition on the twenty-second day following the filing of the request for recognition, unless by the twenty-first day following the filing of the request for recognition it receives:

(i) A petition for an election from the public employer pursuant to division (A)(2) of section 4117.07 of the Revised Code;

(ii) Substantial evidence based on, and in accordance with, rules prescribed by the board demonstrating that a majority of the employees in the described bargaining unit do not wish to be represented by the employee organization filing the request for recognition;

(iii) Substantial evidence based on, and in accordance with, rules prescribed by the board from another employee organization demonstrating that at least ten percent of the employees in the described bargaining unit wish to be represented by such other employee organization; or

(iv) Substantial evidence based on, and in accordance with, rules prescribed by the board indicating that the proposed unit is not an appropriate unit pursuant to section 4117.06 of the Revised Code.

(B) Nothing in this section shall be construed to permit a public employer to recognize, or the state employment relations board to certify, an employee organization as an exclusive representative under Chapter 4117. of the Revised Code if there is in effect a lawful written agreement, contract, or memorandum of understanding between the public employer and another employee organization which, on the effective date of this section, has been recognized by a public employer as the exclusive representative of the employees in a unit or which by tradition, custom, practice, election, or negotiation has been the only employee organization representing all employees in the unit; this restriction does not apply to that period of time covered by any agreement which exceeds three years. For the purposes of this section, extensions of agreement do not affect the expiration of the original agreement.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.06 - State employment relations board to determine collective bargaining unit.

(A) The state employment relations board shall decide in each case the unit appropriate for the purposes of collective bargaining. The determination is final and conclusive and not appealable to the court.

(B) The board shall determine the appropriateness of each bargaining unit and shall consider among other relevant factors: the desires of the employees; the community of interest; wages, hours, and other working conditions of the public employees; the effect of over-fragmentation; the efficiency of operations of the public employer; the administrative structure of the public employer; and the history of collective bargaining.

(C) The board may determine a unit to be the appropriate unit in a particular case, even though some other unit might also be appropriate.

(D) In addition, in determining the appropriate unit, the board shall not:

(1) Decide that any unit is appropriate if the unit includes both professional and nonprofessional employees, unless a majority of the professional employees and a majority of the nonprofessional employees first vote for inclusion in the unit;

(2) Include guards or correction officers at correctional or mental institutions, special police officers appointed in accordance with sections 5119.14 and 5123.13 of the Revised Code, psychiatric attendants employed at mental health forensic facilities, youth leaders employed at juvenile correction facilities, or any public employee employed as a guard to enforce against other employees rules to protect property of the employer or to protect the safety of persons on the employer's premises in a unit with other employees;

(3) Include members of a police or fire department or members of the state highway patrol in a unit with other classifications of public employees of the department;

(4) Designate as appropriate a bargaining unit that contains more than one institution of higher education; nor shall it within any such institution of higher education designate as appropriate a unit where such designation would be inconsistent with the accreditation standards or interpretations of such standards, governing such institution of higher education or any department, school, or college thereof. For the purposes of this division, any branch or regional campus of a public institution of higher education is part of that institution of higher education.

(5) Designate as appropriate a bargaining unit that contains employees within the jurisdiction of more than one elected county office holder, unless the county-elected office holder and the board of county commissioners agree to such other designation;

(6) With respect to members of a police department, designate as appropriate a unit that includes rank and file members of the department with members who are of the rank of sergeant or above;

(7) Except as otherwise provided by division (A)(3) of section 3314.10 or division (B) of section 3326.18 of the Revised Code, designate as appropriate a bargaining unit that contains employees from multiple community schools established under Chapter 3314. or multiple science, technology, engineering, and mathematics schools established under Chapter 3326. of the Revised Code. For purposes of this division, more than one unit may be designated within a single community school or science, technology, engineering, and mathematics school.

This section shall not be deemed to prohibit multiunit bargaining.

Effective Date: 06-30-1997; 2007 HB119 09-29-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.07 - Procedure upon filing petition for election.

(A) When a petition is filed, in accordance with rules prescribed by the state employment relations board:

(1) By any employee or group of employees, or any individual or employee organization acting in their behalf, alleging that at least thirty per cent of the employees in an appropriate unit wish to be represented for collective bargaining by an exclusive representative, or asserting that the designated exclusive representative is no longer the representative of the majority of employees in the unit, the board shall investigate the petition, and if it has reasonable cause to believe that a question of representation exists, provide for an appropriate hearing upon due notice to the parties;

(2) By the employer alleging that one or more employee organizations has presented to it a claim to be recognized as the exclusive representative in an appropriate unit, the board shall investigate the petition, and if it has reasonable cause to believe that a question of representation exists, provide for an appropriate hearing upon due notice to the parties.

If the board finds upon the record of a hearing that a question of representation exists, it shall direct an election and certify the results thereof. No one may vote in an election by proxy. The board may also certify an employee organization as an exclusive representative if it determines that a free and untrammelled election cannot be conducted because of the employer's unfair labor practices and that at one time the employee organization had the support of the majority of the employees in the unit.

(B) Only the names of those employee organizations designated by more than ten per cent of the employees in the unit found to be appropriate may be placed on the ballot. Nothing in this section shall be construed to prohibit the waiving of hearings by stipulation, in conformity with the rules of the board, for the purpose of a consent election.

(C) The board shall conduct representation elections by secret ballot cast, at the board's discretion, by mail or electronically or in person, and at times and places selected by the board subject to the following:

(1) The board shall give no less than ten days' notice of the time and place of an election;

(2) The board shall establish rules concerning the conduct of any election including, but not limited to, rules to guarantee the secrecy of the ballot;

(3) The board may not certify a representative unless the representative receives a majority of the valid ballots cast;

(4) Except as provided in this section, the board shall include on the ballot a choice of "no representative";

(5) In an election where none of the choices on the ballot receives a majority, the board shall conduct a runoff election. In that case, the ballot shall provide for a selection between the two choices or parties receiving the highest and the second highest number of ballots cast in the election.

(6) The board may not conduct an election under this section in any appropriate bargaining unit within which a board-conducted election was held in the preceding twelve-month period, nor during the term of any lawful collective bargaining agreement between a public employer and an exclusive representative.

Petitions for elections may be filed with the board no sooner than one hundred twenty days or later than ninety days before the expiration date of any collective bargaining agreement, or after the expiration date, until the public employer and exclusive representative enter into a new written agreement.

For the purposes of this section, extensions of agreements do not affect the expiration date of the original agreement.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.08 - Matters subject to collective bargaining.

(A) All matters pertaining to wages, hours, or terms and other conditions of employment and the continuation, modification, or deletion of an existing provision of a collective bargaining agreement are subject to collective bargaining between the public employer and the exclusive representative, except as otherwise specified in this section and division (E) of section 4117.03 of the Revised Code.

(B) The conduct and grading of civil service examinations, the rating of candidates, the establishment of eligible lists from the examinations, and the original appointments from the eligible lists are not appropriate subjects for collective bargaining.

(C) Unless a public employer agrees otherwise in a collective bargaining agreement, nothing in Chapter 4117. of the Revised Code impairs the right and responsibility of each public employer to:

(1) Determine matters of inherent managerial policy which include, but are not limited to areas of discretion or policy such as the functions and programs of the public employer, standards of services, its overall budget, utilization of technology, and organizational structure;

(2) Direct, supervise, evaluate, or hire employees;

(3) Maintain and improve the efficiency and effectiveness of governmental operations;

(4) Determine the overall methods, process, means, or personnel by which governmental operations are to be conducted;

(5) Suspend, discipline, demote, or discharge for just cause, or lay off, transfer, assign, schedule, promote, or retain employees;

(6) Determine the adequacy of the work force;

(7) Determine the overall mission of the employer as a unit of government;

(8) Effectively manage the work force;

(9) Take actions to carry out the mission of the public employer as a governmental unit.

The employer is not required to bargain on subjects reserved to the management and direction of the governmental unit except as affect wages, hours, terms and conditions of employment, and the continuation, modification, or deletion of an existing provision of a collective bargaining agreement. A public employee or exclusive representative may raise a legitimate complaint or file a grievance based on the collective bargaining agreement.

Effective Date: 04-01-1984; 09-29-2005; 2007 HB119 09-29-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.09 - Parties to execute written agreement - provisions of agreement.

(A) The parties to any collective bargaining agreement shall reduce the agreement to writing and both execute it.

(B) The agreement shall contain a provision that:

(1) Provides for a grievance procedure which may culminate with final and binding arbitration of unresolved grievances, and disputed interpretations of agreements, and which is valid and enforceable under its terms when entered into in accordance with this chapter. No publication thereof is required to make it effective. A party to the agreement may bring suits for violation of agreements or the enforcement of an award by an arbitrator in the court of common pleas of any county wherein a party resides or transacts business.

(2) Authorizes the public employer to deduct the periodic dues, initiation fees, and assessments of members of the exclusive representative upon presentation of a written deduction authorization by the employee.

(C) The agreement may contain a provision that requires as a condition of employment, on or after a mutually agreed upon probationary period or sixty days following the beginning of employment, whichever is less, or the effective date of a collective bargaining agreement, whichever is later, that the employees in the unit who are not members of the employee organization pay to the employee organization a fair share fee. The arrangement does not require any employee to become a member of the employee organization, nor shall fair share fees exceed dues paid by members of the employee organization who are in the same bargaining unit. Any public employee organization representing public employees pursuant to this chapter shall prescribe an internal procedure to determine a rebate, if any, for nonmembers which conforms to federal law, provided a nonmember makes a timely demand on the employee organization. Absent arbitrary and capricious action, such determination is conclusive on the parties except that a challenge to the determination may be filed with the state employment relations board within thirty days of the determination date specifying the arbitrary or capricious nature of the determination and the board shall review the rebate determination and decide whether it was arbitrary or capricious. The deduction of a fair share fee by the public employer from the payroll check of the employee and its payment to the employee organization is automatic and does not require the written authorization of the employee.

The internal rebate procedure shall provide for a rebate of expenditures in support of partisan politics or ideological causes not germaine [germane] to the work of employee organizations in the realm of collective bargaining.

Any public employee who is a member of and adheres to established and traditional tenets or teachings of a bona fide religion or religious body which has historically held conscientious objections to joining or financially supporting an employee organization and which is exempt from taxation under the provisions of the Internal Revenue Code shall not be required to join or financially support any employee organization as a condition of employment. Upon submission of proper proof of religious conviction to the board, the board shall declare the employee exempt from becoming a member of or financially supporting an employee organization. The employee shall be required, in lieu of the fair share fee, to pay an amount of money equal to the fair share fee to a nonreligious charitable fund exempt from taxation under section 501(c)(3) of the Internal Revenue Code mutually agreed upon by the employee and the representative of the employee organization to which the employee would otherwise be required to pay the fair share fee. The employee shall furnish to the employee organization written receipts evidencing such payment, and failure to make the payment or furnish the receipts shall subject the employee to the same sanctions as would nonpayment of dues under the applicable collective bargaining agreement.

No public employer shall agree to a provision requiring that a public employee become a member of an employee organization as a condition for securing or retaining employment.

(D) As used in this division, "teacher" means any employee of a school district certified to teach in the public schools of this state.

The agreement may contain a provision that provides for a peer review plan under which teachers in a bargaining unit or representatives of an employee organization representing teachers may, for other teachers of the same bargaining unit or teachers whom the employee organization represents, participate in assisting, instructing, reviewing, evaluating, or appraising and make recommendations or participate in decisions with respect to the retention, discharge, renewal, or nonrenewal of, the teachers covered by a peer review plan.

The participation of teachers or their employee organization representative in a peer review plan permitted under this division shall not be construed as an unfair labor practice under this chapter or as a violation of any other provision of law or rule adopted pursuant thereto.

(E) No agreement shall contain an expiration date that is later than three years from the date of execution. The parties may extend any agreement, but the extensions do not affect the expiration date of the original agreement.

Effective Date: 03-01-1990

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.10 - Terms of agreement.

(A) An agreement between a public employer and an exclusive representative entered into pursuant to this chapter governs the wages, hours, and terms and conditions of public employment covered by the agreement. If the agreement provides for a final and binding arbitration of grievances, public employers, employees, and employee organizations are subject solely to that grievance procedure and the state personnel board of review or civil service commissions have no jurisdiction to receive and determine any appeals relating to matters that were the subject of a final and binding grievance procedure. Where no agreement exists or where an agreement makes no specification about a matter, the public employer and public employees are subject to all applicable state or local laws or ordinances pertaining to the wages, hours, and terms and conditions of employment for public employees. Laws pertaining to civil rights, affirmative action, unemployment compensation, workers' compensation, the retirement of public employees, and residency requirements, the minimum educational requirements contained in the Revised Code pertaining to public education including the requirement of a certificate by the fiscal officer of a school district pursuant to section 5705.41 of the Revised Code, the provisions of division (A) of section 124.34 of the Revised Code governing the disciplining of officers and employees who have been convicted of a felony, and the minimum standards promulgated by the state board of education pursuant to division (D) of section 3301.07 of the Revised Code prevail over conflicting provisions of agreements between employee organizations and public employers. The law pertaining to the leave of absence and compensation provided under section 5923.05 of the Revised Code prevails over any conflicting provisions of such agreements if the terms of the agreement contain benefits which are less than those contained in that section or the agreement contains no such terms and the public authority is the state or any agency, authority, commission, or board of the state or if the public authority is another entity listed in division (B) of section 4117.01 of the Revised Code that elects to provide leave of absence and compensation as provided in section 5923.05 of the Revised Code. The law pertaining to the leave established under section 5906.02 of the Revised Code prevails over any conflicting provision of an agreement between an employee organization and public employer if the terms of the agreement contain benefits that are less than those contained in section 5906.02 of the Revised Code. Except for sections 306.08, 306.12, 306.35, and 4981.22 of the Revised Code and arrangements entered into thereunder, and section 4981.21 of the Revised Code as necessary to comply with section 13(c) of the "Urban Mass Transportation Act of 1964," 87 Stat. 295, 49 U.S.C.A. 1609(c), as amended, and arrangements entered into thereunder, this chapter prevails over any and all other conflicting laws, resolutions, provisions, present or future, except as otherwise specified in this chapter or as otherwise specified by the general assembly. Nothing in this section prohibits or shall be construed to invalidate the provisions of an agreement establishing supplemental workers' compensation or unemployment compensation benefits or exceeding minimum requirements contained in the Revised Code pertaining to public education or the minimum standards promulgated by the state board of education pursuant to division (D) of section 3301.07 of the Revised Code.

(B) The public employer shall submit a request for funds necessary to implement an agreement and for approval of any other matter requiring the approval of the appropriate legislative body to the legislative body within fourteen days of the date on which the parties finalize the agreement, unless otherwise specified, but if the appropriate legislative body is not in session at the time, then within fourteen days after it convenes. The legislative body must approve or reject the submission as a whole, and the submission is deemed approved if the legislative body fails to act within thirty days after the public employer submits the agreement. The parties may specify that those provisions of the agreement not requiring action by a legislative body are effective and operative in accordance with the terms of the agreement, provided there has been compliance with division (C) of this section. If the legislative body rejects the submission of the public employer, either party may reopen all or part of the entire agreement.

As used in this section, "legislative body" includes the governing board of a municipal corporation, school district, college or university, village, township, or board of county commissioners or any other body that has authority to approve the budget of their public jurisdiction and, with regard to the state, "legislative body" means the controlling board.

(C) The chief executive officer, or the chief executive officer's representative, of each municipal corporation, the designated representative of the board of education of each school district, college or university, or any other body that has authority to approve the budget of their public jurisdiction, the designated representative of the board of county commissioners and of each elected officeholder of the county whose employees are covered by the collective negotiations, and the designated representative of the village or the board of township trustees of each township is responsible for negotiations in the collective bargaining process; except that the legislative body may accept or reject a proposed collective bargaining agreement. When the matters about which there is agreement are reduced to writing and approved by the employee organization and the legislative body, the agreement is binding upon the legislative body, the employer, and the employee organization and employees covered by the agreement.

(D) There is hereby established an office of collective bargaining in the department of administrative services for the purpose of negotiating with and entering into written agreements between state agencies, departments, boards, and commissions and the exclusive representative on matters of wages, hours, terms and other conditions of employment and the continuation, modification, or deletion of an existing provision of a collective bargaining agreement. Nothing in any provision of law to the contrary shall be interpreted as excluding the bureau of workers' compensation and the industrial commission from the preceding sentence. This office shall not negotiate on behalf of other statewide elected officials or boards of trustees of state institutions of higher education who shall be considered as separate public employers for the purposes of this chapter; however, the office may negotiate on behalf of these officials or trustees where authorized by the officials or trustees. The staff of the office of collective bargaining are in the unclassified service. The director of administrative services shall fix the compensation of the staff.

The office of collective bargaining shall:

(1) Assist the director in formulating management's philosophy for public collective bargaining as well as planning bargaining strategies;

(2) Conduct negotiations with the exclusive representatives of each employee organization;

(3) Coordinate the state's resources in all mediation, fact-finding, and arbitration cases as well as in all labor disputes;

(4) Conduct systematic reviews of collective bargaining agreements for the purpose of contract negotiations;

(5) Coordinate the systematic compilation of data by all agencies that is required for negotiating purposes;

(6) Prepare and submit an annual report and other reports as requested to the governor and the general assembly on the implementation of this chapter and its impact upon state government.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-22-1999; 09-29-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.101 - Prohibiting agreements contrary to community school provisions.

Notwithstanding sections 4117.08 and 4117.10 of the Revised Code, no agreement entered into under this chapter may contain any provision that in any way limits the effect or operation of Chapter 3314. of the Revised Code or limits the authority of a school district board of education, or the governing board of an educational service center described in division (C)(1)(d) of section 3314.02 of the Revised Code, to enter into a contract with a community school under that chapter. However, nothing in this section shall be construed to prohibit an agreement entered into under this chapter from containing requirements and procedures governing the reassignment of teachers who are employed in a school at the time it is converted to a community school pursuant to Chapter 3314. of the Revised Code and who do not choose or are not chosen to teach in that community school.

Effective Date: 04-08-2003



Section 4117.102 - List of school districts with agreements with teacher employee organizations.

The state employment relations board shall compile a list of the school districts in the state that have filed with the board agreements entered into with teacher employee organizations under this chapter. The board shall annually update the list to reflect, for each district, for the current fiscal year, the starting salary in the district for teachers with no prior teaching experience who hold bachelors degrees. The board shall send a copy of each annually updated list to the state board of education.

Effective Date: 09-05-2001



Section 4117.103 - Contract may not prohibit district board from utilizing volunteers.

Notwithstanding any provision of section 4117.08 or 4117.10 of the Revised Code to the contrary, no agreement entered into under this chapter on or after the effective date of this section shall prohibit a school district board of education from utilizing volunteers to assist the district and its schools in performing any of their functions, other than functions for which a license, permit, or certificate issued by the state board of education under section 3301.074 or Chapter 3319. of the Revised Code or a certificate issued under division (A) or (B) of section 3327.10 of the Revised Code is required.

Effective Date: 09-29-2005



Section 4117.11 - Unfair labor practice.

(A) It is an unfair labor practice for a public employer, its agents, or representatives to:

(1) Interfere with, restrain, or coerce employees in the exercise of the rights guaranteed in Chapter 4117. of the Revised Code or an employee organization in the selection of its representative for the purposes of collective bargaining or the adjustment of grievances;

(2) Initiate, create, dominate, or interfere with the formation or administration of any employee organization, or contribute financial or other support to it; except that a public employer may permit employees to confer with it during working hours without loss of time or pay, permit the exclusive representative to use the facilities of the public employer for membership or other meetings, or permit the exclusive representative to use the internal mail system or other internal communications system;

(3) Discriminate in regard to hire or tenure of employment or any term or condition of employment on the basis of the exercise of rights guaranteed by Chapter 4117. of the Revised Code. Nothing precludes any employer from making and enforcing an agreement pursuant to division (C) of section 4117.09 of the Revised Code.

(4) Discharge or otherwise discriminate against an employee because he has filed charges or given testimony under Chapter 4117. of the Revised Code;

(5) Refuse to bargain collectively with the representative of his employees recognized as the exclusive representative or certified pursuant to Chapter 4117. of the Revised Code;

(6) Establish a pattern or practice of repeated failures to timely process grievances and requests for arbitration of grievances;

(7) Lock out or otherwise prevent employees from performing their regularly assigned duties where an object thereof is to bring pressure on the employees or an employee organization to compromise or capitulate to the employer's terms regarding a labor relations dispute;

(8) Cause or attempt to cause an employee organization, its agents, or representatives to violate division (B) of this section.

(B) It is an unfair labor practice for an employee organization, its agents, or representatives, or public employees to:

(1) Restrain or coerce employees in the exercise of the rights guaranteed in Chapter 4117. of the Revised Code. This division does not impair the right of an employee organization to prescribe its own rules with respect to the acquisition or retention of membership therein, or an employer in the selection of his representative for the purpose of collective bargaining or the adjustment of grievances.

(2) Cause or attempt to cause an employer to violate division (A) of this section;

(3) Refuse to bargain collectively with a public employer if the employee organization is recognized as the exclusive representative or certified as the exclusive representative of public employees in a bargaining unit;

(4) Call, institute, maintain, or conduct a boycott against any public employer, or picket any place of business of a public employer, on account of any jurisdictional work dispute;

(5) Induce or encourage any individual employed by any person to engage in a strike in violation of Chapter 4117. of the Revised Code or refusal to handle goods or perform services; or threaten, coerce, or restrain any person where an object thereof is to force or require any public employee to cease dealing or doing business with any other person, or force or require a public employer to recognize for representation purposes an employee organization not certified by the state employment relations board;

(6) Fail to fairly represent all public employees in a bargaining unit;

(7) Induce or encourage any individual in connection with a labor relations dispute to picket the residence or any place of private employment of any public official or representative of the public employer;

(8) Engage in any picketing, striking, or other concerted refusal to work without giving written notice to the public employer and to the state employment relations board not less than ten days prior to the action. The notice shall state the date and time that the action will commence and, once the notice is given, the parties may extend it by the written agreement of both.

(C) The determination by the board or any court that a public officer or employee has committed any of the acts prohibited by divisions (A) and (B) of this section shall not be made the basis of any charge for the removal from office or recall of the public officer or the suspension from or termination of employment of or disciplinary acts against an employee, nor shall the officer or employee be found subject to any suit for damages based on such a determination; however nothing in this division prevents any party to a collective bargaining agreement from seeking enforcement or damages for a violation thereof against the other party to the agreement.

(D) As to jurisdictional work disputes, the board shall hear and determine the dispute unless, within ten days after notice to the board by a party to the dispute that a dispute exists, the parties to the dispute submit to the board satisfactory evidence that they have adjusted, or agreed upon the method for the voluntary adjustment of, the dispute.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.12 - Board to investigate charge of violation.

(A) Whoever violates section 4117.11 of the Revised Code is guilty of an unfair labor practice remediable by the state employment relations board as specified in this section.

(B) When anyone files a charge with the board alleging that an unfair labor practice has been committed, the board or its designated agent shall investigate the charge. If the board has probable cause for believing that a violation has occurred, the board shall issue a complaint and shall conduct a hearing concerning the charge. The board shall cause the complaint to be served upon the charged party which shall contain a notice of the time at which the hearing on the complaint will be held either before the board, a board member, or an administrative law judge. The board may not issue a notice of hearing based upon any unfair labor practice occurring more than ninety days prior to the filing of the charge with the board, unless the person aggrieved thereby is prevented from filing the charge by reason of service in the armed forces, in which event the ninety-day period shall be computed from the day of the person's discharge. If the board dismisses a complaint as frivolous, it shall assess costs to the complainant pursuant to its standards governing such matters, and for that purpose, the board shall adopt a rule defining the standards by which the board will declare a complaint to be frivolous and the costs that will be assessed accordingly.

(1) The board, board member, or administrative law judge shall hold a hearing on the charge within ten days after service of the complaint. The board may amend a complaint, upon receipt of a notice from the charging party, at any time prior to the close of the hearing, and the charged party shall within ten days from receipt of the complaint or amendment to the complaint, file an answer to the complaint or amendment to the complaint. The charged party may file an answer to an original or amended complaint. The agents of the board and the person charged are parties and may appear or otherwise give evidence at the hearing. At the discretion of the board, board member, or administrative law judge, any interested party may intervene and present evidence at the hearing. The board, board member, or administrative law judge is not bound by the rules of evidence prevailing in the courts.

(2) A board member or administrative law judge who conducts the hearing shall reduce the evidence taken to writing and file it with the board. The board member or the administrative law judge may thereafter take further evidence or hear further argument if notice is given to all interested parties. The administrative law judge or board member shall issue to the parties a proposed decision, together with a recommended order and file it with the board. If the parties file no exceptions within twenty days after service thereof, the recommended order becomes the order of the board effective as therein prescribed. If the parties file exceptions to the proposed report, the board shall determine whether substantial issues have been raised. The board may rescind or modify the proposed order of the board member or administrative law judge; however, if the board determines that the exceptions do not raise substantial issues of fact or law, it may refuse to grant review, and the recommended order becomes effective as therein prescribed.

(3) If upon the preponderance of the evidence taken, the board believes that any person named in the complaint has engaged in any unfair labor practice, the board shall state its findings of fact and issue and cause to be served on the person an order requiring that the person cease and desist from these unfair labor practices, and take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies of Chapter 4117. of the Revised Code. If upon a preponderance of the evidence taken, the board believes that the person named in the complaint has not engaged in an unfair labor practice it shall state its findings of fact and issue an order dismissing the complaint.

(4) The board may order the public employer to reinstate the public employee and further may order either the public employer or the employee organization, depending on who was responsible for the discrimination suffered by the public employee, to make such payment of back pay to the public employee as the board determines. No order of the board shall require the reinstatement of any individual as an employee who has been suspended or discharged, or require the payment to the employee of any back pay, if the suspension or discharge was for just cause not related to rights provided in section 4117.03 of the Revised Code and the procedure contained in the collective bargaining agreement governing suspension or discharge was followed. The order of the board may require the party against whom the order is issued to make periodic reports showing the extent to which the party has complied with the order.

(C) Whenever a complaint alleges that a person has engaged in an unfair labor practice and that the complainant will suffer substantial and irreparable injury if not granted temporary relief, the board may petition the court of common pleas for any county wherein the alleged unfair labor practice in question occurs, or wherein any person charged with the commission of any unfair labor practice resides or transacts business for appropriate injunctive relief, pending the final adjudication by the board with respect to the matter. Upon the filing of any petition, the court shall cause notice thereof to be served upon the parties, and thereupon has jurisdiction to grant the temporary relief or restraining order it considers just and proper.

(D) Until the record in a case is filed in a court, as specified in Chapter 4117. of the Revised Code, the board may at any time upon reasonable notice and in a manner it considers proper, modify or set aside, in whole or in part, any finding or order made or issued by it.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.13 - Board or party may petition court of common pleas.

(A) The state employment relations board or the complaining party may petition the court of common pleas for any county wherein an unfair labor practice occurs, or wherein any person charged with the commission of any unfair labor practice resides or transacts business, for the enforcement of the order and for appropriate temporary relief or restraining order. The board shall certify and file in the court a transcript of the entire record in the proceeding, including the pleadings and evidence upon which the order was entered and the findings and order of the board. When the board petitions the court, the complaining party may intervene in the case as a matter of right. Upon the filing, the court shall cause notice thereof to be served upon the person charged with committing the unfair labor practice and thereupon has jurisdiction of the proceeding and the question determined therein. The court may grant the temporary relief or restraining order it deems just and proper, and make and enter upon the pleadings, evidence, and proceedings set forth in the transcript a decree enforcing, modifying, and enforcing as so modified, or setting aside in whole or in part the order of the board.

(B) The findings of the board as to the facts, if supported by substantial evidence, on the record as a whole, are conclusive. If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that the additional evidence is material and that there exist reasonable grounds for the failure to adduce the evidence in the hearing before the board, its member or agent, the court may order the board, its member, or agent to take the additional evidence, and make it a part of the transcript. The board may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken and filed, and it shall file the modified or new findings, which, if supported by the evidence, are conclusive and shall file its recommendations, if any, for the modifying or setting aside of its original order.

(C) The jurisdiction of the court is exclusive and its judgment and decree final, except that the same is subject to review on questions of law as in civil cases.

(D) Any person aggrieved by any final order of the board granting or denying, in whole or in part, the relief sought may appeal to the court of common pleas of any county where the unfair labor practice in question was alleged to have been engaged in, or where the person resides or transacts business, by filing in the court a notice of appeal setting forth the order appealed from and the grounds of appeal. The court shall cause a copy of the notice to be served forthwith upon the board. Within ten days after the court receives a notice of appeal, the board shall file in the court a transcript of the entire record in the proceeding, certified by the board, including the pleading and evidence upon which the order appealed from was entered.

The court has exclusive jurisdiction to grant the temporary relief or restraining order it considers proper, and to make and enter a decree enforcing, modifying, and enforcing as so modified, or setting aside in whole or in part the order of the board. The findings of the board as to the facts, if supported by substantial evidence on the record as a whole, are conclusive.

(E) The commencement of proceedings under division (A) or (D) of this section does not, unless specifically ordered by the court, operate as a stay of the board's order.

(F) Courts of common pleas shall hear appeals under Chapter 4117. of the Revised Code expeditiously presented and where good cause is shown give precedence to them over all other civil matters except earlier matters of the same character.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.14 - Settlement of dispute between exclusive representative and public employer - procedures.

(A) The procedures contained in this section govern the settlement of disputes between an exclusive representative and a public employer concerning the termination or modification of an existing collective bargaining agreement or negotiation of a successor agreement, or the negotiation of an initial collective bargaining agreement.

(B)

(1) In those cases where there exists a collective bargaining agreement, any public employer or exclusive representative desiring to terminate, modify, or negotiate a successor collective bargaining agreement shall:

(a) Serve written notice upon the other party of the proposed termination, modification, or successor agreement. The party must serve the notice not less than sixty days prior to the expiration date of the existing agreement or, in the event the existing collective bargaining agreement does not contain an expiration date, not less than sixty days prior to the time it is proposed to make the termination or modifications or to make effective a successor agreement.

(b) Offer to bargain collectively with the other party for the purpose of modifying or terminating any existing agreement or negotiating a successor agreement;

(c) Notify the state employment relations board of the offer by serving upon the board a copy of the written notice to the other party and a copy of the existing collective bargaining agreement.

(2) In the case of initial negotiations between a public employer and an exclusive representative, where a collective bargaining agreement has not been in effect between the parties, any party may serve notice upon the board and the other party setting forth the names and addresses of the parties and offering to meet, for a period of ninety days, with the other party for the purpose of negotiating a collective bargaining agreement.

If the settlement procedures specified in divisions (B), (C), and (D) of this section govern the parties, where those procedures refer to the expiration of a collective bargaining agreement, it means the expiration of the sixty-day period to negotiate a collective bargaining agreement referred to in this subdivision, or in the case of initial negotiations, it means the ninety day period referred to in this subdivision.

(3) The parties shall continue in full force and effect all the terms and conditions of any existing collective bargaining agreement, without resort to strike or lock-out, for a period of sixty days after the party gives notice or until the expiration date of the collective bargaining agreement, whichever occurs later, or for a period of ninety days where applicable.

(4) Upon receipt of the notice, the parties shall enter into collective bargaining.

(C) In the event the parties are unable to reach an agreement, they may submit, at any time prior to forty-five days before the expiration date of the collective bargaining agreement, the issues in dispute to any mutually agreed upon dispute settlement procedure which supersedes the procedures contained in this section.

(1) The procedures may include:

(a) Conventional arbitration of all unsettled issues;

(b) Arbitration confined to a choice between the last offer of each party to the agreement as a single package;

(c) Arbitration confined to a choice of the last offer of each party to the agreement on each issue submitted;

(d) The procedures described in division (C)(1)(a), (b), or (c) of this section and including among the choices for the arbitrator, the recommendations of the fact finder, if there are recommendations, either as a single package or on each issue submitted;

(e) Settlement by a citizens' conciliation council composed of three residents within the jurisdiction of the public employer. The public employer shall select one member and the exclusive representative shall select one member. The two members selected shall select the third member who shall chair the council. If the two members cannot agree upon a third member within five days after their appointments, the board shall appoint the third member. Once appointed, the council shall make a final settlement of the issues submitted to it pursuant to division (G) of this section.

(f) Any other dispute settlement procedure mutually agreed to by the parties.

(2) If, fifty days before the expiration date of the collective bargaining agreement, the parties are unable to reach an agreement, any party may request the state employment relations board to intervene. The request shall set forth the names and addresses of the parties, the issues involved, and, if applicable, the expiration date of any agreement.

The board shall intervene and investigate the dispute to determine whether the parties have engaged in collective bargaining.

If an impasse exists or forty-five days before the expiration date of the collective bargaining agreement if one exists, the board shall appoint a mediator to assist the parties in the collective bargaining process.

(3) Any time after the appointment of a mediator, either party may request the appointment of a fact-finding panel. Within fifteen days after receipt of a request for a fact-finding panel, the board shall appoint a fact-finding panel of not more than three members who have been selected by the parties in accordance with rules established by the board, from a list of qualified persons maintained by the board.

(a) The fact-finding panel shall, in accordance with rules and procedures established by the board that include the regulation of costs and expenses of fact-finding, gather facts and make recommendations for the resolution of the matter. The board shall by its rules require each party to specify in writing the unresolved issues and its position on each issue to the fact-finding panel. The fact-finding panel shall make final recommendations as to all the unresolved issues.

(b) The board may continue mediation, order the parties to engage in collective bargaining until the expiration date of the agreement, or both.

(4) The following guidelines apply to fact-finding:

(a) The fact-finding panel may establish times and place of hearings which shall be, where feasible, in the jurisdiction of the state.

(b) The fact-finding panel shall conduct the hearing pursuant to rules established by the board.

(c) Upon request of the fact-finding panel, the board shall issue subpoenas for hearings conducted by the panel.

(d) The fact-finding panel may administer oaths.

(e) The board shall prescribe guidelines for the fact-finding panel to follow in making findings. In making its recommendations, the fact-finding panel shall take into consideration the factors listed in divisions (G)(7)(a) to (f) of this section.

(f) The fact-finding panel may attempt mediation at any time during the fact-finding process. From the time of appointment until the fact-finding panel makes a final recommendation, it shall not discuss the recommendations for settlement of the dispute with parties other than the direct parties to the dispute.

(5) The fact-finding panel, acting by a majority of its members, shall transmit its findings of fact and recommendations on the unresolved issues to the public employer and employee organization involved and to the board no later than fourteen days after the appointment of the fact-finding panel, unless the parties mutually agree to an extension. The parties shall share the cost of the fact-finding panel in a manner agreed to by the parties.

(6)

(a) Not later than seven days after the findings and recommendations are sent, the legislative body, by a three-fifths vote of its total membership, and in the case of the public employee organization, the membership, by a three-fifths vote of the total membership, may reject the recommendations; if neither rejects the recommendations, the recommendations shall be deemed agreed upon as the final resolution of the issues submitted and a collective bargaining agreement shall be executed between the parties, including the fact-finding panel's recommendations, except as otherwise modified by the parties by mutual agreement. If either the legislative body or the public employee organization rejects the recommendations, the board shall publicize the findings of fact and recommendations of the fact-finding panel. The board shall adopt rules governing the procedures and methods for public employees to vote on the recommendations of the fact-finding panel.

(b) As used in division (C)(6)(a) of this section, "legislative body" means the controlling board when the state or any of its agencies, authorities, commissions, boards, or other branch of public employment is party to the fact-finding process.

(D) If the parties are unable to reach agreement within seven days after the publication of findings and recommendations from the fact-finding panel or the collective bargaining agreement, if one exists, has expired, then the:

(1) Public employees, who are members of a police or fire department, members of the state highway patrol, deputy sheriffs, dispatchers employed by a police, fire or sheriff's department or the state highway patrol or civilian dispatchers employed by a public employer other than a police, fire, or sheriff's department to dispatch police, fire, sheriff's department, or emergency medical or rescue personnel and units, an exclusive nurse's unit, employees of the state school for the deaf or the state school for the blind, employees of any public employee retirement system, corrections officers, guards at penal or mental institutions, special police officers appointed in accordance with sections 5119.14 and 5123.13 of the Revised Code, psychiatric attendants employed at mental health forensic facilities, youth leaders employed at juvenile correctional facilities, or members of a law enforcement security force that is established and maintained exclusively by a board of county commissioners and whose members are employed by that board, shall submit the matter to a final offer settlement procedure pursuant to a board order issued forthwith to the parties to settle by a conciliator selected by the parties. The parties shall request from the board a list of five qualified conciliators and the parties shall select a single conciliator from the list by alternate striking of names. If the parties cannot agree upon a conciliator within five days after the board order, the board shall on the sixth day after its order appoint a conciliator from a list of qualified persons maintained by the board or shall request a list of qualified conciliators from the American arbitration association and appoint therefrom.

(2) Public employees other than those listed in division (D)(1) of this section have the right to strike under Chapter 4117. of the Revised Code provided that the employee organization representing the employees has given a ten-day prior written notice of an intent to strike to the public employer and to the board, and further provided that the strike is for full, consecutive work days and the beginning date of the strike is at least ten work days after the ending date of the most recent prior strike involving the same bargaining unit; however, the board, at its discretion, may attempt mediation at any time.

(E) Nothing in this section shall be construed to prohibit the parties, at any time, from voluntarily agreeing to submit any or all of the issues in dispute to any other alternative dispute settlement procedure. An agreement or statutory requirement to arbitrate or to settle a dispute pursuant to a final offer settlement procedure and the award issued in accordance with the agreement or statutory requirement is enforceable in the same manner as specified in division (B) of section 4117.09 of the Revised Code.

(F) Nothing in this section shall be construed to prohibit a party from seeking enforcement of a collective bargaining agreement or a conciliator's award as specified in division (B) of section 4117.09 of the Revised Code.

(G) The following guidelines apply to final offer settlement proceedings under division (D)(1) of this section:

(1) The parties shall submit to final offer settlement those issues that are subject to collective bargaining as provided by section 4117.08 of the Revised Code and upon which the parties have not reached agreement and other matters mutually agreed to by the public employer and the exclusive representative; except that the conciliator may attempt mediation at any time.

(2) The conciliator shall hold a hearing within thirty days of the board's order to submit to a final offer settlement procedure, or as soon thereafter as is practicable.

(3) The conciliator shall conduct the hearing pursuant to rules developed by the board. The conciliator shall establish the hearing time and place, but it shall be, where feasible, within the jurisdiction of the state. Not later than five calendar days before the hearing, each of the parties shall submit to the conciliator, to the opposing party, and to the board, a written report summarizing the unresolved issues, the party's final offer as to the issues, and the rationale for that position.

(4) Upon the request by the conciliator, the board shall issue subpoenas for the hearing.

(5) The conciliator may administer oaths.

(6) The conciliator shall hear testimony from the parties and provide for a written record to be made of all statements at the hearing. The board shall submit for inclusion in the record and for consideration by the conciliator the written report and recommendation of the fact-finders.

(7) After hearing, the conciliator shall resolve the dispute between the parties by selecting, on an issue-by-issue basis, from between each of the party's final settlement offers, taking into consideration the following:

(a) Past collectively bargained agreements, if any, between the parties;

(b) Comparison of the issues submitted to final offer settlement relative to the employees in the bargaining unit involved with those issues related to other public and private employees doing comparable work, giving consideration to factors peculiar to the area and classification involved;

(c) The interests and welfare of the public, the ability of the public employer to finance and administer the issues proposed, and the effect of the adjustments on the normal standard of public service;

(d) The lawful authority of the public employer;

(e) The stipulations of the parties;

(f) Such other factors, not confined to those listed in this section, which are normally or traditionally taken into consideration in the determination of the issues submitted to final offer settlement through voluntary collective bargaining, mediation, fact-finding, or other impasse resolution procedures in the public service or in private employment.

(8) Final offer settlement awards made under Chapter 4117. of the Revised Code are subject to Chapter 2711. of the Revised Code.

(9) If more than one conciliator is used, the determination must be by majority vote.

(10) The conciliator shall make written findings of fact and promulgate a written opinion and order upon the issues presented to the conciliator, and upon the record made before the conciliator and shall mail or otherwise deliver a true copy thereof to the parties and the board.

(11) Increases in rates of compensation and other matters with cost implications awarded by the conciliator may be effective only at the start of the fiscal year next commencing after the date of the final offer settlement award; provided that if a new fiscal year has commenced since the issuance of the board order to submit to a final offer settlement procedure, the awarded increases may be retroactive to the commencement of the new fiscal year. The parties may, at any time, amend or modify a conciliator's award or order by mutual agreement.

(12) The parties shall bear equally the cost of the final offer settlement procedure.

(13) Conciliators appointed pursuant to this section shall be residents of the state.

(H) All final offer settlement awards and orders of the conciliator made pursuant to Chapter 4117. of the Revised Code are subject to review by the court of common pleas having jurisdiction over the public employer as provided in Chapter 2711. of the Revised Code. If the public employer is located in more than one court of common pleas district, the court of common pleas in which the principal office of the chief executive is located has jurisdiction.

(I) The issuance of a final offer settlement award constitutes a binding mandate to the public employer and the exclusive representative to take whatever actions are necessary to implement the award.

Effective Date: 06-26-2003; 01-27-2005; 2008 HB562 09-23-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.15 - Strike - injunction.

(A) Whenever a strike by members of a police or fire department, members of the state highway patrol, deputy sheriffs, dispatchers employed by a police, fire or sheriff's department or the state highway patrol or civilian dispatchers employed by a public employer other than a police, fire, or sheriff's department to dispatch police, fire, sheriff's department, or emergency medical or rescue personnel and units, an exclusive nurse's unit, employees of the state school for the deaf or the state school for the blind, employees of any public employee retirement system, correction officers, guards at penal or mental institutions, or special police officers appointed in accordance with sections 5119.14 and 5123.13 of the Revised Code, psychiatric attendants employed at mental health forensic facilities, youth leaders employed at juvenile correctional facilities, or members of a law enforcement security force that is established and maintained exclusively by a board of county commissioners and whose members are employed by that board, a strike by other public employees during the pendency of the settlement procedures set forth in section 4117.14 of the Revised Code, or a strike during the term or extended term of a collective bargaining agreement occurs, the public employer may seek an injunction against the strike in the court of common pleas of the county in which the strike is located.

(B) An unfair labor practice by a public employer is not a defense to the injunction proceeding noted in division (A) of this section. Allegations of unfair labor practices during the settlement procedures set forth in section 4117.14 of the Revised Code shall receive priority by the state employment relations board.

(C) No public employee is entitled to pay or compensation from the public employer for the period engaged in any strike.

Effective Date: 04-01-1984; 2008 HB562 09-23-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.16 - Temporary restraining order enjoining strike.

(A) Whenever the public employer believes that a lawful strike creates clear and present danger to the health or safety of the public, the public employer may petition the court of common pleas having jurisdiction over the parties to issue a temporary restraining order enjoining the strike. If the court finds probable cause to believe that the strike may be a clear and present danger to the public health or safety, it has jurisdiction to issue a temporary restraining order, not to exceed seventy-two hours, enjoining the strike.

Should a court issue a temporary restraining order, the public employer shall immediately request authorization of the state employment relations board to enjoin the strike beyond the effective period of the temporary restraining order. The board shall determine within the effective period of the temporary restraining order whether the strike creates a clear and present danger to the health or safety of the public.

If the board finds that a clear and present danger exists, the common pleas court which issued the temporary restraining order has jurisdiction to issue orders to further enjoin the strike. However, the court shall make provisions in any injunction or other order issued beyond the temporary restraining order for the automatic termination of the injunction or other order at the end of sixty days following the end of the temporary restraining order or when an agreement is reached, whichever occurs first. Thereafter, no court has jurisdiction to issue any further injunction or other orders pursuant to this section. The order of the court is appealable as provided in the Appellate Rules.

(B) Whenever a court of common pleas has issued an order, other than a temporary restraining order, under division (A) of this section enjoining acts or practices which create a clear and present danger to the public health or safety, the parties to the labor dispute giving rise to the order shall engage in collective bargaining for a period of sixty days from the date of the order or until agreement is reached, whichever occurs first. The parties shall collectively bargain with the assistance of a mediator appointed by the board. The mediator, at his discretion, may require that the parties collectively bargain in public or in private. At any time after there has been forty-five days of collective bargaining and no agreement has been reached, the mediator may make public a report on the current position of the parties to the dispute and the efforts which have been made for settlement. The report shall include a statement by each party of its position and a statement of the employee organization's and public employer's offers of settlement.

Effective Date: 04-01-1984

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 4117.17 - Board proceedings are public records.

Formal charges, petitions, complaints, orders, evidence, fact-finding recommendations, and other proceedings instituted by the state employment relations board under Chapter 4117. of the Revised Code are public records and available for inspection or copying subject to rules made by the board. All hearings on complaints or petitions pursuant to Chapter 4117. of the Revised Code are open to the public.

Effective Date: 04-01-1984



Section 4117.18 - Prohibited acts.

(A) No person shall purposely refuse to obey an order issued by a court of competent jurisdiction under Chapter 4117. of the Revised Code.

(B) No person shall purposely refuse to obey a lawful order of the state employment relations board, nor shall any person prevent or attempt to prevent any member of the board or any agent of the board from performing his lawful duties.

(C) No public employee shall engage in any unauthorized strike.

Effective Date: 09-21-1995

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.19 - Employee organization reports.

(A) Every employee organization that is certified or recognized as a representative of public employees under this chapter shall file with the state employment relations board a registration report that is signed by its president or other appropriate officer. The report shall be in a form prescribed by the board and accompanied by two copies of the employee organization's constitution and bylaws. The board shall accept a filing by a statewide, national, or international employee organization of its constitution and bylaws in lieu of a filing of the documents by each subordinate organization. The exclusive representative or other employee organization originally filing its constitution and bylaws shall report, promptly, to the board all changes or amendments to its constitution and bylaws.

(B) Every employee organization shall file with the board an annual report. The report shall be in a form prescribed by the board and shall contain the following information:

(1) The names and addresses of the organization, any parent organization or organizations with which it is affiliated, and all organizationwide officers;

(2) The name and address of its local agent for service of process;

(3) A general description of the public employees the organization represents or seeks to represent;

(4) The amounts of the initiation fee and monthly dues members must pay;

(5) A pledge, in a form prescribed by the board, that the organization will comply with the laws of the state and that it will accept members without regard to age, race, color, sex, creed, religion, ancestry, national origin, disability as defined in section 4112.01 of the Revised Code, military status as defined in that section, or physical disability as provided by law:

(6) A financial report.

(C) The constitution or bylaws of every employee organization shall do all of the following:

(1) Require that the organization keep accurate accounts of all income and expenses, prepare an annual financial report, keep open for inspection by any member of the organization its accounts, and make loans to officers and agents only on terms and conditions available to all members;

(2) Prohibit business or financial interests of its officers and agents, their spouses, minor children, parents, or otherwise, in conflict with the fiduciary obligation of such persons to the organization;

(3) When specifically requested by the board, require every official who is designated as a fiscal officer of an employee organization and who is responsible for funds or other property of the organization or trust in which an organization is interested, or a subsidiary organization be bonded with the amount, scope, and form of the bond determined by the board;

(4) Require periodic elections of officers by secret ballot subject to recognized safeguards concerning the equal right of all members to nominate, seek office, and vote in the elections, the right of individual members to participate in the affairs of the organization, and fair and equitable procedures in disciplinary actions.

(D) The board shall prescribe rules necessary to govern the establishment and reporting of trusteeships over employee organizations. The establishment of trusteeships is permissible only if the constitution or bylaws of the organization set forth reasonable procedures.

(E) The board may withhold certification of an employee organization that willfully refuses to register or file an annual report or that willfully refuses to comply with other provisions of this section. The board may revoke a certification of an employee organization for willfully failing to comply with this section. The board may enforce the prohibitions contained in this section by petitioning the court of common pleas of the county in which the violation occurs for an injunction. Persons complaining of a violation of this section shall file the complaint with the board.

(F) Upon the written request to the board of any member of a certified employee organization and where the board determines the necessity for an audit, the board may require the employee organization to provide a certified audit of its financial records.

(G) Any employee organization subject to the "Labor-Management Reporting and Disclosure Act of 1959," 73 Stat. 519, 29 U.S.C.A., 401, as amended, may file copies with the board of all reports it is required to file under that act in lieu of compliance with all parts of this section other than division (A) of this section. The board shall accept a filing by a statewide, national, or international employee organization of its reports in lieu of a filing of such reports by each subordinate organization.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 4117.20 - Prohibiting conflict of interest in bargaining.

(A) No person who is a member of the same local, state, national, or international organization as the employee organization with which the public employer is bargaining or who has an interest in the outcome of the bargaining, which interest is in conflict with the interest of the public employer, shall participate on behalf of the public employer in the collective bargaining process except that the person may, where entitled, vote on the ratification of an agreement.

(B) The public employer shall immediately remove from his role, if any, in the collective bargaining negotiations or in any matter in connection with negotiations any person who violates division (A) of this section.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.21 - Collective bargaining meetings private.

Collective bargaining meetings between public employers and employee organizations are private, and are not subject to section 121.22 of the Revised Code.

Effective Date: 04-01-1984

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4117.22 - Chapter liberally construed.

Chapter 4117: of the Revised Code shall be construed liberally for the accomplishment of the purpose of promoting orderly and constructive relationships between all public employers and their employees.

Effective Date: 04-01-1984

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 4117.23 - Unauthorized strikes.

(A) In the case of a strike that is not authorized in accordance with this chapter, the public employer may notify the state employment relations board of the strike and request the board to determine whether the strike is authorized under Chapter 4117. of the Revised Code. The board shall make its decision within seventy-two hours of receiving the request from the public employer.

(B) If the board determines that the strike is not authorized then the public employer:

(1) May remove or suspend those employees who one day after notification by the public employer of the board decision that a strike is not authorized continue to engage in the nonauthorized strike; and

(2) If the employee is appointed or reappointed, employed, or reemployed, as a public employee, within the same appointing authority, may impose the following conditions:

(a) The employee's compensation shall in no event exceed that received by him immediately prior to the time of the violation.

(b) The employee's compensation is not increased until after the expiration of one year from the appointment or reappointment, employment, or reemployment.

(3) Shall deduct from each striking employee's wages, if the board also determines that the public employer did not provoke the strike, the equivalent of two days' wages for each day the employee remains on strike commencing one day after receiving the notice called for in division (B)(1) of this section. The employer shall give the employee credit for wages not paid after that point in time due to the employee's absence from his place of employment because he is on strike.

Any penalty that is imposed upon the employee, except for the penalty imposed under division (B)(3) of this section, may be appealed to the board. The board may modify, suspend, or reverse the penalty imposed by the public employer, if the board does not find that the penalties are appropriate to the situation; the imposition of a penalty is appealable to the court.

Notwithstanding the provision in this section that authorizes certain penalties to commence one day after a public employee is notified that the board has determined the employee is engaged in an unauthorized strike, the board may authorize the public employer, if the public employer requests it, to impose the penalties contained in this section retroactive to the date the unauthorized strike commences.

Effective Date: 04-01-1984

The repeal of this section by 129th General AssemblyFile No.10,SB 5, §2 was rejected by voters in the November, 2011 election.



Section 4117.24 - Training and publications fund.

(A) The training, publications, and grants fund is hereby created in the state treasury. The state employment relations board shall deposit into the training, publications, and grants fund all moneys received from the following sources:

(1) Payments received by the state employment relations board for copies of documents, rulebooks, and other publications;

(2) Fees received from seminar participants;

(3) Receipts from the sale of clearinghouse data;

(4) Moneys received from grants, donations, awards, bequests, gifts, reimbursements, and similar funds;

(5) Reimbursement received for professional services and expenses related to professional services;

(6) Funds received to support the development of labor relations services and programs ;

(7) Moneys received by the state personnel board of review pursuant to division (C) of section 124.03 of the Revised Code.

(B) The state employment relations board shall use all moneys deposited into the training, publications, and grants fund to defray all of the following:

(1) The costs of furnishing and making available copies of documents, rulebooks, and other publications;

(2) The costs of planning, organizing, and conducting training seminars;

(3) The costs associated with grant projects, innovative labor-management cooperation programs, research projects related to these grants and programs, and the advancement in professionalism of public sector relations;

(4) The professional development of state employment relations board employees;

(5) The costs of compiling clearinghouse data;

(6) The cost of producing the administrative record of the state personnel board of review.

The state employment relations board may seek, solicit, apply for, receive, and accept grants, gifts, and contributions of money, property, labor, and other things of value to be held for, used for, and applied to only the purpose for which the grants, gifts, and contributions are made, from individuals, private and public corporations, the United States or any agency thereof, the state or any agency thereof, and any political subdivision of the state, and may enter into any contract with any such public or private source in connection therewith to be held for, used for, and applied to only the purposes for which such grants are made and contracts are entered into, all subject to and in accordance with the purposes of this chapter. Any money received from the grants, gifts, contributions, or contracts shall be deposited into the training, publications, and grants fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-1999; 07-01-2005






Chapter 4121 - INDUSTRIAL COMMISSION; BUREAU OF WORKERS' COMPENSATION

Section 4121.01 - Industrial commission - bureau of workers' compensation definitions.

(A) As used in sections 4121.01 to 4121.29 of the Revised Code:

(1) "Place of employment" means every place, whether indoors or out, or underground, and the premises appurtenant thereto, where either temporarily or permanently any industry, trade, or business is carried on, or where any process or operation, directly or indirectly related to any industry, trade, or business, is carried on and where any person is directly or indirectly employed by another for direct or indirect gain or profit, but does not include any place where persons are employed in private domestic service or agricultural pursuits which do not involve the use of mechanical power.

(2) "Employment" means any trade, occupation, or process of manufacture or any method of carrying on such trade, occupation, or process of manufacture in which any person may be engaged, except in such private domestic service or agricultural pursuits as do not involve the use of mechanical power.

(3) "Employer" means every person, firm, corporation, agent, manager, representative, or other person having control or custody of any employment, place of employment, or employee.

(4) "Employee" means every person who may be required or directed by any employer, in consideration of direct or indirect gain or profit, to engage in any employment, or to go, or work, or be at any time in any place of employment.

(5) "Frequenter" means every person, other than an employee, who may go in or be in a place of employment under circumstances which render the person other than a trespasser.

(6) "Deputy" means any person employed by the industrial commission or the bureau of workers' compensation, designated as a deputy by the commission or the administrator of workers' compensation, who possesses special, technical, scientific, managerial, professional, or personal abilities or qualities in matters within the jurisdiction of the commission or the bureau, and who may be engaged in the performance of duties under the direction of the commission or the bureau calling for the exercise of such abilities or qualities.

(7) "Order" means any decision, rule, regulation, direction, requirement, or standard, or any other determination or decision that the bureau is empowered to and does make.

(8) "General order" means an order that applies generally throughout the state to all persons, employments, or places of employment, or all persons, employments, or places of employment of a class under the jurisdiction of the bureau. All other orders shall be considered special orders.

(9) "Local order" means any ordinance, order, rule, or determination of the legislative authority of any municipal corporation, or any trustees, or board or officers of any municipal corporation upon any matter over which the bureau has jurisdiction.

(10) "Welfare" means comfort, decency, and moral well-being.

(11) "Safe" or "safety," as applied to any employment or a place of employment, means such freedom from danger to the life, health, safety, or welfare of employees or frequenters as the nature of the employment will reasonably permit, including requirements as to the hours of labor with relation to the health and welfare of employees.

(12) "Employee organization" means any labor or bona fide organization in which employees participate and that exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, hours, terms, and other conditions of employment.

(B) As used in the Revised Code:

(1) "Industrial commission" means the chairperson of the three-member industrial commission created pursuant to section 4121.02 of the Revised Code when the context refers to the authority vested in the chairperson as the chief executive officer of the three-member industrial commission pursuant to divisions (A), (B), (C), and (D) of section 4121.03 of the Revised Code.

(2) "Industrial commission" means the three-member industrial commission created pursuant to section 4121.02 of the Revised Code when the context refers to the authority vested in the three-member industrial commission pursuant to division (E) of section 4121.03 of the Revised Code.

(3) "Industrial commission" means the industrial commission as a state agency when the context refers to the authority vested in the industrial commission as a state agency.

Effective Date: 09-29-1997; 2007 HB100 09-10-2007



Section 4121.02 - Industrial commission.

(A) There is hereby created the industrial commission. The commission shall consist of three members appointed by the governor, with the advice and consent of the senate. One member shall be an individual who, on account of the individual's previous vocation, employment, or affiliations, can be classed as a representative of employers; one shall be an individual who, on account of the individual's previous vocation, employment, or affiliations, can be classed as a representative of employees; and one shall be an individual who, on account of the individual's previous vocation, employment, or affiliations, can be classed as a representative of the public. Each member shall have six or more years of recognized expertise in the field of workers' compensation, and at least one member shall be an attorney registered to practice law in this state. No more than two members of the industrial commission shall belong to or be affiliated with the same political party.

(B) Within thirty days after the industrial commission nominating council submits its list to the governor under division (D) of this section, the governor shall make initial appointments to the commission. Of the initial appointments, the member who is a representative of employees shall serve a term ending on June 30, 1995; the member who is a representative of employers shall serve a term ending on June 30, 1997; and the member who is a representative of the public shall serve a term ending on June 30, 1999. Thereafter, terms of office are for six years, beginning on the first day of July and ending on the thirtieth day of June.

(C) Each member shall hold office from the date of the member's confirmation by the senate, as provided in division (E) of this section, until the end of the term for which the member was appointed, except that if a member has not been appointed by the end of the term, the member shall remain in office until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. However, if a member is appointed to fill a full term subsequent to an initial appointment, the term of office is as provided in division (B) of this section. The governor shall not appoint any person to more than two full six-year terms of office on the commission. This restriction does not prevent the governor from appointing a person to fill a vacancy caused by death, resignation, or removal of a commission member, or from appointing that person twice to full terms on the commission, or from appointing a person previously appointed to fill less than a full term twice to full terms on the commission. Except for the public member's tenure as chairperson of the self-insuring employer's evaluation board, a member of the commission shall hold no other public office or position of trust or profit, engage in any other occupation or business, or serve on any committee of any political party and shall devote full time to the member's duties as a member of the commission.

(D) In making appointments to the commission, the governor shall select the members from the list of the names submitted by the industrial commission nominating council pursuant to this division. Within thirty days after the effective date of this section, the nominating council shall submit to the governor for the initial appointments a list containing three separate names for the employer, employee, and public members to be filled. Within seven days of the submission of the initial list, the governor shall either appoint individuals from the list or request the nominating council to submit another list of three names for each member the governor has not appointed from the original list, which list the nominating council shall submit to the governor within seven days of the governor's request. The governor then shall appoint, within seven days of the submission of the second list, individuals from either list to fill each position for which the governor has not made an appointment from the original list. Thereafter, within sixty days of a vacancy occurring as a result of the expiration of a term and within thirty days after other vacancies occurring on the commission, the nominating council shall submit an initial list containing three names for each vacancy. Within seven days of the submission of the initial list, the governor shall either appoint individuals from the list or request the nominating council to submit another list of three names for each member the governor has not appointed from the original list, which list the nominating council shall submit to the governor within fourteen days of the governor's request. The governor then shall appoint, within seven days of the submission of the second list, one of the individuals from either list to fill the vacancy for which the governor has not made an appointment from the original list. In order for a name of an individual to be submitted to the governor under this division, the nominating council shall approve the individual by an affirmative vote of not less than two-thirds of its members.

(E) The governor shall notify the senate of the names of the individuals for whom the governor is making the initial appointments to the commission within thirty days after the submission of the names to the governor by the industrial commission nominating council under division (D) of this section. For appointments subsequent to the initial appointments under this division, if the appointment is to fill a member's term which is to expire, the governor shall notify the senate of the name of the individual to be appointed to fill that position by no later than the first day of June of the year that the term is to expire. For subsequent appointments to fill a vacancy on the commission occurring as a result of the death, resignation, or removal of the commission member, the governor shall notify the senate of the name of the individual to be appointed to fill the remainder of that term within thirty days after the submission of the names to the governor by the nominating council under division (D) of this section. For all appointments, the senate shall refer the matter to an appropriate standing committee for consideration of the appointments, and the committee shall hold a public hearing to consider the appointments. After conclusion of the public hearing, the standing committee shall make its recommendations to the senate. The senate shall not confirm any appointee if the individual does not meet the qualifications of division (A) of this section or if the individual has not been approved by the industrial commission nominating council as provided in division (D) of this section. If the full senate fails to take a final vote on an appointment within thirty days after the governor submits the names to the senate under this division, the individual's appointment is deemed confirmed by the senate and the individual shall take the office of commission member subject to removal as provided in division (F) of this section.

(F) The governor may remove or suspend a member of the commission pursuant to section 3.04 of the Revised Code. The governor shall notify the senate of any decision to remove or suspend a commission member. The senate shall refer the matter to an appropriate standing committee for consideration and the committee shall hold a public hearing to consider the matter. At the hearing, the governor or the governor's authorized representative may present evidence and give testimony in support of the decision. The commission member or the member's authorized representatives may appear and present evidence and testimony. After conclusion of the public hearing, the committee shall make its recommendation to the senate.

Upon receipt of a recommendation from the standing committee, the senate shall vote on the issue of whether to advise and consent to the removal or suspension of the member. The senate shall vote on the matter within sixty legislative days from the date the governor communicates the decision to remove or suspend the member.

(G) The governor shall determine the compensation of the members of the commission, based upon such facts as the governor considers appropriate, provided that the salary of each member shall be no less than seventy-five thousand dollars per year. In addition, each commission member shall receive an annual salary increase based upon the average salary increases of other state department directors for that year, not to exceed five per cent per year.

(H) Before entering upon the duties of office, each member shall take and subscribe to the constitutional oath of office and swear and affirm that the member holds no position under any committee of a political party, which oath or affirmation the member shall file in the office of the governor. Each member shall give a bond in the sum of fifty thousand dollars, which bond shall be approved by the governor and filed with the treasurer of state. All employees or deputies of the commission who receive or disburse state funds shall give a bond to the state in the amounts and surety approved by the industrial commission.

Effective Date: 09-29-1997



Section 4121.021 - Industrial commission operating fund.

The industrial commission operating fund is hereby created in the state treasury. The fund shall consist of all moneys transferred to the fund pursuant to division (C) of section 4123.342 of the Revised Code. Revenues credited to the fund shall be used for those costs solely attributable to the activities of the commission.

Effective Date: 08-01-2003



Section 4121.03 - Chairperson - executive director - powers and duties generally.

(A) The governor shall appoint from among the members of the industrial commission the chairperson of the industrial commission. The chairperson shall serve as chairperson at the pleasure of the governor. The chairperson is the head of the commission and its chief executive officer.

(B) The chairperson shall appoint, after consultation with other commission members and obtaining the approval of at least one other commission member, an executive director of the commission. The executive director shall serve at the pleasure of the chairperson. The executive director, under the direction of the chairperson, shall perform all of the following duties:

(1) Act as chief administrative officer for the commission;

(2) Ensure that all commission personnel follow the rules of the commission;

(3) Ensure that all orders, awards, and determinations are properly heard and signed, prior to attesting to the documents;

(4) Coordinate, to the fullest extent possible, commission activities with the bureau of workers' compensation activities;

(5) Do all things necessary for the efficient and effective implementation of the duties of the commission.

The responsibilities assigned to the executive director of the commission do not relieve the chairperson from final responsibility for the proper performance of the acts specified in this division.

(C) The chairperson shall do all of the following:

(1) Except as otherwise provided in this division, employ, promote, supervise, remove, and establish the compensation of all employees as needed in connection with the performance of the commission's duties under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code and may assign to them their duties to the extent necessary to achieve the most efficient performance of its functions, and to that end may establish, change, or abolish positions, and assign and reassign duties and responsibilities of every employee of the commission. The civil service status of any person employed by the commission prior to November 3, 1989, is not affected by this section. Personnel employed by the bureau or the commission who are subject to Chapter 4117. of the Revised Code shall retain all of their rights and benefits conferred pursuant to that chapter as it presently exists or is hereafter amended and nothing in this chapter or Chapter 4123. of the Revised Code shall be construed as eliminating or interfering with Chapter 4117. of the Revised Code or the rights and benefits conferred under that chapter to public employees or to any bargaining unit.

(2) Hire district and staff hearing officers after consultation with other commission members and obtaining the approval of at least one other commission member;

(3) Fire staff and district hearing officers when the chairperson finds appropriate after obtaining the approval of at least one other commission member;

(4) Maintain the office for the commission in Columbus;

(5) To the maximum extent possible, use electronic data processing equipment for the issuance of orders immediately following a hearing, scheduling of hearings and medical examinations, tracking of claims, retrieval of information, and any other matter within the commission's jurisdiction, and shall provide and input information into the electronic data processing equipment as necessary to effect the success of the claims tracking system established pursuant to division (B)(15) of section 4121.121 of the Revised Code;

(6) Exercise all administrative and nonadjudicatory powers and duties conferred upon the commission by Chapters 4121., 4123., 4127., and 4131. of the Revised Code;

(7) Approve all contracts for special services.

(D) The chairperson is responsible for all administrative matters and may secure for the commission facilities, equipment, and supplies necessary to house the commission, any employees, and files and records under the commission's control and to discharge any duty imposed upon the commission by law, the expense thereof to be audited and paid in the same manner as other state expenses. For that purpose, the chairperson, separately from the budget prepared by the administrator of workers' compensation , shall prepare and submit to the office of budget and management a budget for each biennium according to sections 101.532 and 107.03 of the Revised Code. The budget submitted shall cover the costs of the commission and staff and district hearing officers in the discharge of any duty imposed upon the chairperson, the commission, and hearing officers by law.

(E) A majority of the commission constitutes a quorum to transact business. No vacancy impairs the rights of the remaining members to exercise all of the powers of the commission, so long as a majority remains. Any investigation, inquiry, or hearing that the commission may hold or undertake may be held or undertaken by or before any one member of the commission, or before one of the deputies of the commission, except as otherwise provided in this chapter and Chapters 4123., 4127., and 4131. of the Revised Code. Every order made by a member, or by a deputy, when approved and confirmed by a majority of the members, and so shown on its record of proceedings, is the order of the commission. The commission may hold sessions at any place within the state. The commission is responsible for all of the following:

(1) Establishing the overall adjudicatory policy and management of the commission under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code, except for those administrative matters within the jurisdiction of the chairperson, bureau of workers' compensation, and the administrator of workers' compensation under those chapters;

(2) Hearing appeals and reconsiderations under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code;

(3) Engaging in rulemaking where required by this chapter or Chapter 4123., 4127., or 4131. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 03-09-1999; 2008 HB79 01-06-2009



Section 4121.04 - Industrial commission nominating council - initial appointments - challenges.

(A) There is hereby created the industrial commission nominating council consisting of five employer representatives , four labor representatives, one representative from the Ohio association for justice, and two members of the public, each of a different political party, who are appointed by the governor. The nominating council shall make recommendations to the governor for the appointment of members to the industrial commission as provided in section 4121.02 of the Revised Code.

(B) In making the appointments, the governor shall select the members representing employees from a list of eight names submitted by the Ohio federation of labor, the member representing the Ohio association for justice from a list of two names submitted by the Ohio association of justice, and the members representing employers from a list of ten names submitted jointly by the Ohio industry organizations . The governor shall appoint at least one member from each of the Ohio industry organizations . Of the list submitted by the Ohio industry organizations , two individuals from each of the Ohio industry organizations shall be included in the list. Terms of office of employer and employee representatives are for four years, each term ending on the same day as the date of their original appointment. The Ohio federation of labor for a vacancy of an employee representative on the council, and the Ohio industry organizations, for a vacancy of an employer representative on the council, shall submit to the governor a list containing two names for appointment and the governor shall appoint an individual from the list to fill the vacancy provided that the list submitted to fill an industry representative vacancy shall contain the names of individuals who represent the organizations for which a vacancy has occurred. One public member shall represent the interests of small business . Public members shall serve for a term of two years, each term ending on the same day as the date of their original appointment. The governor shall fill a vacancy occurring on the nominating council for a public member in the same manner as for the original appointment but only for the unexpired part of the term. As used in this division, "small business" means any manufacturing establishment employing five hundred or fewer employees or any retail, or other service establishment employing one hundred or fewer employees. The representative from the Ohio association for justice shall serve for a term of four years, each term ending on the twentieth day of October of the appropriate year. The governor shall fill a vacancy occurring on the nominating council for the representative from the Ohio association for justice in the same manner as the original appointment. In the event that an appointment to the council does not conform to this division, such organizations may challenge the appointment pursuant to division (E) of this section, provided that the industry organizations only may challenge the appointment of an industry representative, and further provided that the labor organization only may challenge the appointment of a labor representative.

(C) The nominating council annually shall meet and elect such officers as it determines appropriate and shall meet at such other times as it determines appropriate in order to make recommendations to the governor for the appointment of industrial commission members pursuant to section 4121.02 of the Revised Code.

(D) Members of the nominating council shall be paid fifty dollars per day and their actual and necessary expenses while engaged in the performance of their duties as members of the nominating council, which the industrial commission shall pay from funds which the industrial commission uses to pay its operating expenses.

(E) An association generally recognized as representing the interests of labor or industry may file, within fifteen days after the governor's appointment of a member, a challenge in the common pleas court of Franklin county asserting that a representative named to represent its interests is not representative of the interests the appointee has been appointed to represent. An appointee whose appointment has been challenged shall not receive any pay nor serve on the nominating council until the court, acting without a jury and following the expedited timetable provided for hearing on restraining orders in Civil Rule 65, makes a determination that the appointee is a true and qualified representative of the group for which the appointee is selected and possesses all of the qualifications.

A challenged appointee may request the attorney general to represent the appointee in an action brought under this division and the attorney general shall provide the appointee with competent representation without charge.

(F) As used in this section, "Ohio industry organizations" means all of the following organizations:

(1) The Ohio self-insurers' association;

(2) The Ohio manufacturers' association;

(3) The Ohio council of retail merchants;

(4) The Ohio chamber of commerce;

(5) The national federation of independent business.

Amended by 128th General Assemblych.39,HB 16, §101, eff. 6/30/2009.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4121.05 - [Repealed].

Effective Date: 11-03-1989



Section 4121.06 - [Repealed].

Effective Date: 08-06-1999; 2007 HB100 09-10-2007



Section 4121.07 - [Repealed].

Effective Date: 10-20-1993



Section 4121.08 - Expenses.

The members of the industrial commission, the administrator of workers' compensation, and employees and deputies of the commission and the bureau of workers' compensation are entitled to receive from the state their necessary and actual expenses while traveling on business of the commission or the bureau, either within or without the state. The expenses shall be presented in an account verified by the person who incurred the expense, approved by the chairman of the commission for commission personnel and the administrator for bureau personnel, and shall be audited and paid as other similar expenses are audited and paid.

Effective Date: 11-03-1989



Section 4121.09 - Official seal.

The industrial commission shall have an official seal for the authentication of its orders and proceedings, upon which seal shall be engraved "The Industrial Commission of Ohio," and such other design as the commission prescribes. The courts in this state shall take judicial notice of such seal, and in all cases copies of orders, proceedings, or records in the office of the commission, certified by the executive director of the commission under its seal, shall be equal to the original as evidence.

Effective Date: 06-30-1997



Section 4121.10 - Session of industrial commission continuous and open to public - records of proceedings.

The industrial commission shall be in continuous session and open for the transaction of business during all business hours of every day excepting Sundays and legal holidays. The sessions of the commission shall be open to the public and shall stand and be adjourned without further notice thereof on its record. All of the proceedings of the commission shall be shown on its record, which shall be a public record except as provided in section 4123.88 of the Revised Code, and all voting shall be had by calling the name of each member of the industrial commission by the executive director, and each member's vote shall be recorded on the record of proceedings as cast. The commission shall keep a separate record of its proceedings relative to claims coming before it for compensation for injured and the dependents of killed employees, which record shall contain its findings and the award in each such claim for compensation considered by it, and in all such claims the reasons for the allowance or rejection thereof shall be stated in said record.

Effective Date: 06-30-1997; 2006 SB7 10-11-2006



Section 4121.11 - Bureau rules of procedure.

Subject to any applicable sections of sections 4101.01 to 4101.16 and 4121.01 to 4121.29 of the Revised Code, the bureau of workers' compensation may adopt its own rules of procedure and may change the same in its discretion.

Effective Date: 11-03-1989



Section 4121.12 - Workers' compensation board of directors.

(A) There is hereby created the bureau of workers' compensation board of directors consisting of eleven members to be appointed by the governor with the advice and consent of the senate. One member shall be an individual who, on account of the individual's previous vocation, employment, or affiliations, can be classed as a representative of employees; two members shall be individuals who, on account of their previous vocation, employment, or affiliations, can be classed as representatives of employee organizations and at least one of these two individuals shall be a member of the executive committee of the largest statewide labor federation; three members shall be individuals who, on account of their previous vocation, employment, or affiliations, can be classed as representatives of employers, one of whom represents self-insuring employers, one of whom is a state fund employer who employs one hundred or more employees, and one of whom is a state fund employer who employs less than one hundred employees; two members shall be individuals who, on account of their vocation, employment, or affiliations, can be classed as investment and securities experts who have direct experience in the management, analysis, supervision, or investment of assets and are residents of this state; one member who shall be a certified public accountant; one member who shall be an actuary who is a member in good standing with the American academy of actuaries or who is an associate or fellow with the casualty actuarial society ; and one member shall represent the public and also be an individual who, on account of the individual's previous vocation, employment, or affiliations, cannot be classed as either predominantly representative of employees or of employers. The governor shall select the chairperson of the board who shall serve as chairperson at the pleasure of the governor.

None of the members of the board, within one year immediately preceding the member's appointment, shall have been employed by the bureau of workers' compensation or by any person, partnership, or corporation that has provided to the bureau services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(B) Of the initial appointments made to the board, the governor shall appoint the member who represents employees, one member who represents employers, and the member who represents the public to a term ending one year after June 11, 2007; one member who represents employers, one member who represents employee organizations, one member who is an investment and securities expert, and the member who is a certified public accountant to a term ending two years after June 11, 2007; and one member who represents employers, one member who represents employee organizations, one member who is an investment and securities expert, and the member who is an actuary to a term ending three years after June 11, 2007. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed.

Members may be reappointed. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until a successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(C) In making appointments to the board, the governor shall select the members from the list of names submitted by the workers' compensation board of directors nominating committee pursuant to this division. The nominating committee shall submit to the governor a list containing four separate names for each of the members on the board. Within fourteen days after the submission of the list, the governor shall appoint individuals from the list.

At least thirty days prior to a vacancy occurring as a result of the expiration of a term and within thirty days after other vacancies occurring on the board, the nominating committee shall submit an initial list containing four names for each vacancy. Within fourteen days after the submission of the initial list, the governor either shall appoint individuals from that list or request the nominating committee to submit another list of four names for each member the governor has not appointed from the initial list, which list the nominating committee shall submit to the governor within fourteen days after the governor's request. The governor then shall appoint, within seven days after the submission of the second list, one of the individuals from either list to fill the vacancy for which the governor has not made an appointment from the initial list. If the governor appoints an individual to fill a vacancy occurring as a result of the expiration of a term, the individual appointed shall begin serving as a member of the board when the term for which the individual's predecessor was appointed expires or immediately upon appointment by the governor, whichever occurs later. With respect to the filling of vacancies, the nominating committee shall provide the governor with a list of four individuals who are, in the judgment of the nominating committee, the most fully qualified to accede to membership on the board.

In order for the name of an individual to be submitted to the governor under this division, the nominating committee shall approve the individual by an affirmative vote of a majority of its members.

(D) All members of the board shall receive their reasonable and necessary expenses pursuant to section 126.31 of the Revised Code while engaged in the performance of their duties as members and also shall receive an annual salary not to exceed sixty thousand dollars in total, payable on the following basis:

(1) Except as provided in division (D)(2) of this section, a member shall receive two thousand five hundred dollars during a month in which the member attends one or more meetings of the board and shall receive no payment during a month in which the member attends no meeting of the board.

(2) A member may receive no more than thirty thousand dollars per year to compensate the member for attending meetings of the board, regardless of the number of meetings held by the board during a year or the number of meetings in excess of twelve within a year that the member attends.

(3) Except as provided in division (D)(4) of this section, if a member serves on the workers' compensation audit committee, workers' compensation actuarial committee, or the workers' compensation investment committee, the member shall receive two thousand five hundred dollars during a month in which the member attends one or more meetings of the committee on which the member serves and shall receive no payment during any month in which the member attends no meeting of that committee.

(4) A member may receive no more than thirty thousand dollars per year to compensate the member for attending meetings of any of the committees specified in division (D)(3) of this section, regardless of the number of meetings held by a committee during a year or the number of committees on which a member serves.

The chairperson of the board shall set the meeting dates of the board as necessary to perform the duties of the board under this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code. The board shall meet at least twelve times a year. The administrator of workers' compensation shall provide professional and clerical assistance to the board, as the board considers appropriate.

(E) Before entering upon the duties of office, each appointed member of the board shall take an oath of office as required by sections 3.22 and 3.23 of the Revised Code and file in the office of the secretary of state the bond required under section 4121.127 of the Revised Code.

(F) The board shall:

(1) Establish the overall administrative policy for the bureau for the purposes of this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code;

(2) Review progress of the bureau in meeting its cost and quality objectives and in complying with this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code;

(3) Submit an annual report to the president of the senate, the speaker of the house of representatives, and the governor and include all of the following in that report:

(a) An evaluation of the cost and quality objectives of the bureau;

(b) A statement of the net assets available for the provision of compensation and benefits under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code as of the last day of the fiscal year;

(c) A statement of any changes that occurred in the net assets available, including employer premiums and net investment income, for the provision of compensation and benefits and payment of administrative expenses, between the first and last day of the fiscal year immediately preceding the date of the report;

(d) The following information for each of the six consecutive fiscal years occurring previous to the report:

(i) A schedule of the net assets available for compensation and benefits;

(ii) The annual cost of the payment of compensation and benefits;

(iii) Annual administrative expenses incurred;

(iv) Annual employer premiums allocated for the provision of compensation and benefits.

(e) A description of any significant changes that occurred during the six years for which the board provided the information required under division (F)(3)(d) of this section that affect the ability of the board to compare that information from year to year.

(4) Review all independent financial audits of the bureau. The administrator shall provide access to records of the bureau to facilitate the review required under this division.

(5) Study issues as requested by the administrator or the governor;

(6) Contract with all of the following:

(a) An independent actuarial firm to assist the board in making recommendations to the administrator regarding premium rates;

(b) An outside investment counsel to assist the workers' compensation investment committee in fulfilling its duties;

(c) An independent fiduciary counsel to assist the board in the performance of its duties.

(7) Approve the investment policy developed by the workers' compensation investment committee pursuant to section 4121.129 of the Revised Code if the policy satisfies the requirements specified in section 4123.442 of the Revised Code.

(8) Review and publish the investment policy no less than annually and make copies available to interested parties.

(9) Prohibit, on a prospective basis, any specific investment it finds to be contrary to the investment policy approved by the board.

(10) Vote to open each investment class and allow the administrator to invest in an investment class only if the board, by a majority vote, opens that class;

(11) After opening a class but prior to the administrator investing in that class, adopt rules establishing due diligence standards for employees of the bureau to follow when investing in that class and establish policies and procedures to review and monitor the performance and value of each investment class;

(12) Submit a report annually on the performance and value of each investment class to the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives.

(13) Advise and consent on all of the following:

(a) Administrative rules the administrator submits to it pursuant to division (B)(5) of section 4121.121 of the Revised Code for the classification of occupations or industries, for premium rates and contributions, for the amount to be credited to the surplus fund, for rules and systems of rating, rate revisions, and merit rating;

(b) The duties and authority conferred upon the administrator pursuant to section 4121.37 of the Revised Code;

(c) Rules the administrator adopts for the health partnership program and the qualified health plan system, as provided in sections 4121.44, 4121.441, and 4121.442 of the Revised Code;

(d) Rules the administrator submits to it pursuant to Chapter 4167. of the Revised Code regarding the public employment risk reduction program and the protection of public health care workers from exposure incidents.

As used in this division, "public health care worker" and "exposure incident" have the same meanings as in section 4167.25 of the Revised Code.

(14) Perform all duties required under this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code;

(15) Meet with the governor on an annual basis to discuss the administrator's performance of the duties specified in this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code;

(16) Develop and participate in a bureau of workers' compensation board of directors education program that consists of all of the following:

(a) An orientation component for newly appointed members;

(b) A continuing education component for board members who have served for at least one year;

(c) A curriculum that includes education about each of the following topics:

(i) Board member duties and responsibilities;

(ii) Compensation and benefits paid pursuant to this chapter and Chapters 4123., 4127., and 4131. of the Revised Code;

(iii) Ethics;

(iv) Governance processes and procedures;

(v) Actuarial soundness;

(vi) Investments;

(vii) Any other subject matter the board believes is reasonably related to the duties of a board member.

(17) Hold all sessions, classes, and other events for the program developed pursuant to division (F)(16) of this section in this state.

(G) The board may do both of the following:

(1) Vote to close any investment class;

(2) Create any committees in addition to the workers' compensation audit committee, the workers' compensation actuarial committee, and the workers' compensation investment committee that the board determines are necessary to assist the board in performing its duties.

(H) The office of a member of the board who is convicted of or pleads guilty to a felony, a theft offense as defined in section 2913.01 of the Revised Code, or a violation of section 102.02, 102.03, 102.04, 2921.02, 2921.11, 2921.13, 2921.31, 2921.41, 2921.42, 2921.43, or 2921.44 of the Revised Code shall be deemed vacant. The vacancy shall be filled in the same manner as the original appointment. A person who has pleaded guilty to or been convicted of an offense of that nature is ineligible to be a member of the board. A member who receives a bill of indictment for any of the offenses specified in this section shall be automatically suspended from the board pending resolution of the criminal matter.

(I) For the purposes of division (G)(1) of section 121.22 of the Revised Code, the meeting between the governor and the board to review the administrator's performance as required under division (F)(15) of this section shall be considered a meeting regarding the employment of the administrator.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Amended by 128th General Assemblych.16,HB 15, §101, eff. 9/29/2009.

Effective Date: 08-06-1999; 06-21-2005; 09-29-2005; 2006 SB7 10-11-2006; 2007 HB100 06-11-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4121.121 - Bureau of workers' compensation - appointment, powers and duties of administrator - chief operating officer.

(A) There is hereby created the bureau of workers' compensation, which shall be administered by the administrator of workers' compensation. A person appointed to the position of administrator shall possess significant management experience in effectively managing an organization or organizations of substantial size and complexity. A person appointed to the position of administrator also shall possess a minimum of five years of experience in the field of workers' compensation insurance or in another insurance industry, except as otherwise provided when the conditions specified in division (C) of this section are satisfied. The governor shall appoint the administrator as provided in section 121.03 of the Revised Code, and the administrator shall serve at the pleasure of the governor. The governor shall fix the administrator's salary on the basis of the administrator's experience and the administrator's responsibilities and duties under this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code. The governor shall not appoint to the position of administrator any person who has, or whose spouse has, given a contribution to the campaign committee of the governor in an amount greater than one thousand dollars during the two-year period immediately preceding the date of the appointment of the administrator.

The administrator shall hold no other public office and shall devote full time to the duties of administrator. Before entering upon the duties of the office, the administrator shall take an oath of office as required by sections 3.22 and 3.23 of the Revised Code, and shall file in the office of the secretary of state, a bond signed by the administrator and by surety approved by the governor, for the sum of fifty thousand dollars payable to the state, conditioned upon the faithful performance of the administrator's duties.

(B) The administrator is responsible for the management of the bureau and for the discharge of all administrative duties imposed upon the administrator in this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code, and in the discharge thereof shall do all of the following:

(1) Perform all acts and exercise all authorities and powers, discretionary and otherwise that are required of or vested in the bureau or any of its employees in this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code, except the acts and the exercise of authority and power that is required of and vested in the bureau of workers' compensation board of directors or the industrial commission pursuant to those chapters. The treasurer of state shall honor all warrants signed by the administrator, or by one or more of the administrator's employees, authorized by the administrator in writing, or bearing the facsimile signature of the administrator or such employee under sections 4123.42 and 4123.44 of the Revised Code.

(2) Employ, direct, and supervise all employees required in connection with the performance of the duties assigned to the bureau by this chapter and Chapters 4123., 4125., 4127., 4131., and 4167. of the Revised Code, including an actuary, and may establish job classification plans and compensation for all employees of the bureau provided that this grant of authority shall not be construed as affecting any employee for whom the state employment relations board has established an appropriate bargaining unit under section 4117.06 of the Revised Code. All positions of employment in the bureau are in the classified civil service except those employees the administrator may appoint to serve at the administrator's pleasure in the unclassified civil service pursuant to section 124.11 of the Revised Code. The administrator shall fix the salaries of employees the administrator appoints to serve at the administrator's pleasure, including the chief operating officer, staff physicians, and other senior management personnel of the bureau and shall establish the compensation of staff attorneys of the bureau's legal section and their immediate supervisors, and take whatever steps are necessary to provide adequate compensation for other staff attorneys.

The administrator may appoint a person who holds a certified position in the classified service within the bureau to a position in the unclassified service within the bureau. A person appointed pursuant to this division to a position in the unclassified service shall retain the right to resume the position and status held by the person in the classified service immediately prior to the person's appointment in the unclassified service, regardless of the number of positions the person held in the unclassified service. An employee's right to resume a position in the classified service may only be exercised when the administrator demotes the employee to a pay range lower than the employee's current pay range or revokes the employee's appointment to the unclassified service. An employee forfeits the right to resume a position in the classified service when the employee is removed from the position in the unclassified service due to incompetence, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of this chapter or Chapter 124., 4123., 4125., 4127., 4131., or 4167. of the Revised Code, violation of the rules of the director of administrative services or the administrator, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony. An employee also forfeits the right to resume a position in the classified service upon transfer to a different agency.

Reinstatement to a position in the classified service shall be to a position substantially equal to that position in the classified service held previously, as certified by the department of administrative services. If the position the person previously held in the classified service has been placed in the unclassified service or is otherwise unavailable, the person shall be appointed to a position in the classified service within the bureau that the director of administrative services certifies is comparable in compensation to the position the person previously held in the classified service. Service in the position in the unclassified service shall be counted as service in the position in the classified service held by the person immediately prior to the person's appointment in the unclassified service. When a person is reinstated to a position in the classified service as provided in this division, the person is entitled to all rights, status, and benefits accruing to the position during the person's time of service in the position in the unclassified service.

(3) Reorganize the work of the bureau, its sections, departments, and offices to the extent necessary to achieve the most efficient performance of its functions and to that end may establish, change, or abolish positions and assign and reassign duties and responsibilities of every employee of the bureau. All persons employed by the commission in positions that, after November 3, 1989, are supervised and directed by the administrator under this section are transferred to the bureau in their respective classifications but subject to reassignment and reclassification of position and compensation as the administrator determines to be in the interest of efficient administration. The civil service status of any person employed by the commission is not affected by this section. Personnel employed by the bureau or the commission who are subject to Chapter 4117. of the Revised Code shall retain all of their rights and benefits conferred pursuant to that chapter as it presently exists or is hereafter amended and nothing in this chapter or Chapter 4123. of the Revised Code shall be construed as eliminating or interfering with Chapter 4117. of the Revised Code or the rights and benefits conferred under that chapter to public employees or to any bargaining unit.

(4) Provide offices, equipment, supplies, and other facilities for the bureau.

(5) Prepare and submit to the board information the administrator considers pertinent or the board requires, together with the administrator's recommendations, in the form of administrative rules, for the advice and consent of the board, for classifications of occupations or industries, for premium rates and contributions, for the amount to be credited to the surplus fund, for rules and systems of rating, rate revisions, and merit rating. The administrator shall obtain, prepare, and submit any other information the board requires for the prompt and efficient discharge of its duties.

(6) Keep the accounts required by division (A) of section 4123.34 of the Revised Code and all other accounts and records necessary to the collection, administration, and distribution of the workers' compensation funds and shall obtain the statistical and other information required by section 4123.19 of the Revised Code.

(7) Exercise the investment powers vested in the administrator by section 4123.44 of the Revised Code in accordance with the investment policy approved by the board pursuant to section 4121.12 of the Revised Code and in consultation with the chief investment officer of the bureau of workers' compensation. The administrator shall not engage in any prohibited investment activity specified by the board pursuant to division (F)(9) of section 4121.12 of the Revised Code and shall not invest in any type of investment specified in divisions (B)(1) to (10) of section 4123.442 of the Revised Code. All business shall be transacted, all funds invested, all warrants for money drawn and payments made, and all cash and securities and other property held, in the name of the bureau, or in the name of its nominee, provided that nominees are authorized by the administrator solely for the purpose of facilitating the transfer of securities, and restricted to the administrator and designated employees.

(8) Make contracts for and supervise the construction of any project or improvement or the construction or repair of buildings under the control of the bureau.

(9) Purchase supplies, materials, equipment, and services; make contracts for, operate, and superintend the telephone, other telecommunication, and computer services for the use of the bureau; and make contracts in connection with office reproduction, forms management, printing, and other services. Notwithstanding sections 125.12 to 125.14 of the Revised Code, the administrator may transfer surplus computers and computer equipment directly to an accredited public school within the state. The computers and computer equipment may be repaired or refurbished prior to the transfer.

(10) Prepare and submit to the board an annual budget for internal operating purposes for the board's approval. The administrator also shall, separately from the budget the industrial commission submits , prepare and submit to the director of budget and management a budget for each biennium. The budgets submitted to the board and the director shall include estimates of the costs and necessary expenditures of the bureau in the discharge of any duty imposed by law.

(11) As promptly as possible in the course of efficient administration, decentralize and relocate such of the personnel and activities of the bureau as is appropriate to the end that the receipt, investigation, determination, and payment of claims may be undertaken at or near the place of injury or the residence of the claimant and for that purpose establish regional offices, in such places as the administrator considers proper, capable of discharging as many of the functions of the bureau as is practicable so as to promote prompt and efficient administration in the processing of claims. All active and inactive lost-time claims files shall be held at the service office responsible for the claim. A claimant, at the claimant's request, shall be provided with information by telephone as to the location of the file pertaining to the claimant's claim. The administrator shall ensure that all service office employees report directly to the director for their service office.

(12) Provide a written binder on new coverage where the administrator considers it to be in the best interest of the risk. The administrator, or any other person authorized by the administrator, shall grant the binder upon submission of a request for coverage by the employer. A binder is effective for a period of thirty days from date of issuance and is nonrenewable. Payroll reports and premium charges shall coincide with the effective date of the binder.

(13) Set standards for the reasonable and maximum handling time of claims payment functions, ensure, by rules, the impartial and prompt treatment of all claims and employer risk accounts, and establish a secure, accurate method of time stamping all incoming mail and documents hand delivered to bureau employees.

(14) Ensure that all employees of the bureau follow the orders and rules of the commission as such orders and rules relate to the commission's overall adjudicatory policy-making and management duties under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code.

(15) Manage and operate a data processing system with a common data base for the use of both the bureau and the commission and, in consultation with the commission, using electronic data processing equipment, shall develop a claims tracking system that is sufficient to monitor the status of a claim at any time and that lists appeals that have been filed and orders or determinations that have been issued pursuant to section 4123.511 or 4123.512 of the Revised Code, including the dates of such filings and issuances.

(16) Establish and maintain a medical section within the bureau. The medical section shall do all of the following:

(a) Assist the administrator in establishing standard medical fees, approving medical procedures, and determining eligibility and reasonableness of the compensation payments for medical, hospital, and nursing services, and in establishing guidelines for payment policies which recognize usual, customary, and reasonable methods of payment for covered services;

(b) Provide a resource to respond to questions from claims examiners for employees of the bureau;

(c) Audit fee bill payments;

(d) Implement a program to utilize, to the maximum extent possible, electronic data processing equipment for storage of information to facilitate authorizations of compensation payments for medical, hospital, drug, and nursing services;

(e) Perform other duties assigned to it by the administrator.

(17) Appoint, as the administrator determines necessary, panels to review and advise the administrator on disputes arising over a determination that a health care service or supply provided to a claimant is not covered under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code or is medically unnecessary. If an individual health care provider is involved in the dispute, the panel shall consist of individuals licensed pursuant to the same section of the Revised Code as such health care provider.

(18) Pursuant to section 4123.65 of the Revised Code, approve applications for the final settlement of claims for compensation or benefits under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code as the administrator determines appropriate, except in regard to the applications of self-insuring employers and their employees.

(19) Comply with section 3517.13 of the Revised Code, and except in regard to contracts entered into pursuant to the authority contained in section 4121.44 of the Revised Code, comply with the competitive bidding procedures set forth in the Revised Code for all contracts into which the administrator enters provided that those contracts fall within the type of contracts and dollar amounts specified in the Revised Code for competitive bidding and further provided that those contracts are not otherwise specifically exempt from the competitive bidding procedures contained in the Revised Code.

(20) Adopt, with the advice and consent of the board, rules for the operation of the bureau.

(21) Prepare and submit to the board information the administrator considers pertinent or the board requires, together with the administrator's recommendations, in the form of administrative rules, for the advice and consent of the board, for the health partnership program and the qualified health plan system, as provided in sections 4121.44, 4121.441, and 4121.442 of the Revised Code.

(C) The administrator, with the advice and consent of the senate, shall appoint a chief operating officer who has a minimum of five years of experience in the field of workers' compensation insurance or in another similar insurance industry if the administrator does not possess such experience. The chief operating officer shall not commence the chief operating officer's duties until after the senate consents to the chief operating officer's appointment. The chief operating officer shall serve in the unclassified civil service of the state.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 08-01-2003; 06-21-2005; 09-09-2005; 2006 HB699 03-29-2007; 2007 HB100 09-10-2007; 2008 HB79 01-06-2009



Section 4121.122 - Discipline of commission and bureau employees.

(A) The administrator of workers' compensation, for employees of the bureau of workers' compensation, and the industrial commission, for employees of the commission may discipline, suspend, demote or discharge any employee for misfeasance, malfeasance, or nonfeasance. In the case of any deputy administrator, or of any employee assigned to the investigation or determination of claims, and finding of the administrator or the commission that such person is not efficient, impartial, or judicious, if supported by any evidence and not promoted by personal, political, racial, or religious discrimination shall be accepted as a fact justifying the action taken by the administrator or commission.

(B) The administrator and the commission shall jointly adopt, in the form of a rule, a code of ethics for all employees of the bureau and the commission and post copies of the rule in a conspicuous place in every bureau and commission office.

(C) The administrator and the commission shall jointly adopt rules setting forth procedures designed to eliminate outside influence on bureau and commission employees, produce an impartial workers' compensation claims handling process, and avoid favoritism in the claims handling process. Failure to adopt and enforce these rules constitutes grounds for removal of the administrator and the members of the commission.

Effective Date: 11-03-1989; 2007 HB100 09-10-2007



Section 4121.123 - Workers' compensation board nominating committee.

(A) There is hereby created the workers' compensation board of directors nominating committee consisting of the following:

(1) Three individuals who are members of affiliated employee organizations of the Ohio chapter of the American federation of labor-congress of industrial organizations, who are selected by the Ohio chapter of the American federation of labor-congress of industrial organizations and who, on account of their previous vocation, employment, or affiliations, can be classed as representative of employees who are members of an employee organization. Terms of office shall be for one year, with each term ending on the same day of the same month as did the term that it succeeds.

(2) Two individuals who, on account of their previous vocation, employment, or affiliations, can be classed as representative of employees, one of whom shall be an injured worker with a valid, open, and active workers' compensation claim and at least one of these two representatives also shall represent employees who are not members of an employee organization. The president of the senate and the speaker of the house of representatives each shall appoint annually one of these members. The member who is an injured worker shall serve for a full term even if the member's workers' compensation claim is invalidated, closed, or inactivated during the member's term.

(3) The chief executive officer, or the equivalent of the chief executive officer, of the Ohio chamber of commerce, the Ohio manufacturers' association, the Ohio self-insurers' association, the Ohio council of retail merchants, the national federation of independent business, and the Ohio farm bureau;

(4) The director of development;

(5) The president of the Ohio township association and the president of the Ohio county commissioners association, or if any of the following circumstances apply:

(a) In the event of a vacancy in either presidency, a designee appointed by the governing body authorized to appoint the president. A designee so appointed shall serve on the nominating committee only until the vacancy in the presidency is filled.

(b) In the event that the president of the Ohio township association is unavailable, a designee selected by the president;

(c) In the event that the president of the Ohio county commissioners association is unavailable, a designee selected by the president.

(B) Each member appointed under divisions (A)(1) and (2) of this section shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Such members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any such member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. Such a member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(C) The nominating committee shall meet at the request of the governor or as the nominating committee determines appropriate in order to make recommendations to the governor for the appointment of members of the bureau of workers' compensation board of directors under section 4121.12 of the Revised Code.

(D) The director of development shall serve as chairperson of the nominating committee and have no voting rights on matters coming before the nominating committee, except that the director may vote in the event of a tie vote of the nominating committee. Annually, the nominating committee shall select a secretary from among its members. The nominating committee may adopt by-laws governing its proceedings.

(E) Members of the nominating committee shall be paid their reasonable and necessary expenses pursuant to section 126.31 of the Revised Code while engaged in the performance of their duties as members of the nominating committee.

(F) The nominating committee shall:

(1) Review and evaluate possible appointees for the board. In reviewing and evaluating possible appointees for the board, the nominating committee may accept comments from, cooperate with, and request information from any person.

(2) Make recommendations to the governor for the appointment of members to the board as provided in division (C) of section 4121.12 of the Revised Code.

(G) The nominating committee may make recommendations to the general assembly concerning changes in legislation that will assist the nominating committee in the performance of its duties.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4121.124 - [Repealed] .

Repealed by 129th General AssemblyFile No.16,HB 123, §102, eff. 7/29/2011.

Effective Date: 04-04-1985



Section 4121.125 - Monitoring performance of system.

(A) The bureau of workers' compensation board of directors, based upon recommendations of the workers' compensation actuarial committee, may contract with one or more outside actuarial firms and other professional persons, as the board determines necessary, to assist the board in measuring the performance of Ohio's workers' compensation system and in comparing Ohio's workers' compensation system to other state and private workers' compensation systems. The board, actuarial firm or firms, and professional persons shall make such measurements and comparisons using accepted insurance industry standards, including, but not limited to, standards promulgated by the National Council on Compensation Insurance.

(B) The board may contract with one or more outside firms to conduct management and financial audits of the workers' compensation system, including audits of the reserve fund belonging to the state insurance fund, and to establish objective quality management principles and methods by which to review the performance of the workers' compensation system.

(C) The board shall do all of the following:

(1) Contract to have prepared annually by or under the supervision of an actuary a report that meets the requirements specified under division (E) of this section and that consists of an actuarial valuation of the assets, liabilities, and funding requirements of the state insurance fund and all other funds specified in this chapter and Chapters 4123., 4127., and 4131. of the Revised Code;

(2) Require that the actuary or person supervised by an actuary referred to in division (C)(1) of this section complete the valuation in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries;

(3) Submit the report referred to in division (C)(1) of this section to the standing committees of the house of representatives and the senate with primary responsibility for workers' compensation legislation on or before the first day of November following the year for which the valuation was made;

(4) Have an actuary or a person who provides actuarial services under the supervision of an actuary, at such time as the board determines, and at least once during the five-year period that commences on September 10, 2007, and once within each five-year period thereafter, conduct an actuarial investigation of the experience of employers, the mortality, service, and injury rate of employees, and the payment of temporary total disability, permanent partial disability, and permanent total disability under sections 4123.56 to 4123.58 of the Revised Code to update the actuarial assumptions used in the report required by division (C)(1) of this section;

(5) Submit the report required under division (F) of this section to the standing committees of the house of representatives and the senate with primary responsibility for workers' compensation legislation not later than the first day of November following the fifth year of the period that the report covers;

(6) Have prepared by or under the supervision of an actuary an actuarial analysis of any introduced legislation expected to have a measurable financial impact on the workers' compensation system;

(7) Submit the report required under division (G) of this section to the legislative service commission and the standing committees of the house of representatives and the senate with primary responsibility for workers' compensation legislation not later than sixty days after the date of introduction of the legislation.

(D) The administrator of workers' compensation and the industrial commission shall compile information and provide access to records of the bureau and the industrial commission to the board to the extent necessary for fulfillment of both of the following requirements:

(1) Conduct of the measurements and comparisons described in division (A) of this section;

(2) Conduct of the management and financial audits and establishment of the principles and methods described in division (B) of this section.

(E) The firm or person with whom the board contracts pursuant to division (C)(1) of this section shall prepare a report of the valuation and submit the report to the board. The firm or person shall include all of the following information in the report that is required under division (C)(1) of this section:

(1) A summary of the compensation and benefit provisions evaluated;

(2) A description of the actuarial assumptions and actuarial cost method used in the valuation;

(3) A schedule showing the effect of any changes in the compensation and benefit provisions, actuarial assumptions, or cost methods since the previous annual actuarial valuation report was submitted to the board.

(F) The actuary or person whom the board designates to conduct an actuarial investigation under division (C)(4) of this section shall prepare a report of the actuarial investigation and shall submit the report to the board. The actuary or person shall prepare the report and make any recommended changes in actuarial assumptions in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary or person shall include all of the following information in the report:

(1) A summary of relevant decrement and economic assumption experience;

(2) Recommended changes in actuarial assumptions to be used in subsequent actuarial valuations required by division (C)(1) of this section;

(3) A measurement of the financial effect of the recommended changes in actuarial assumptions.

(G) The actuary or person whom the board designates to conduct the actuarial analysis under division (C)(6) of this section shall prepare a report of the actuarial analysis and shall submit that report to the board. The actuary or person shall complete the analysis in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary or person shall include all of the following information in the report:

(1) A summary of the statutory changes being evaluated;

(2) A description of or reference to the actuarial assumptions and actuarial cost method used in the report;

(3) A description of the participant group or groups included in the report;

(4) A statement of the financial impact of the legislation, including the resulting increase, if any, in employer premiums, in actuarial accrued liabilities, and, if an increase in actuarial accrued liabilities is predicted, the per cent of premium increase that would be required to amortize the increase in those liabilities as a level per cent of employer premiums over a period not to exceed thirty years.

(5) A statement of whether the employer premiums paid to the bureau of workers' compensation after the proposed change is enacted are expected to be sufficient to satisfy the funding objectives established by the board.

(H) The board may, at any time, request an actuary to make any studies or actuarial valuations to determine the adequacy of the premium rates established by the administrator in accordance with sections 4123.29 and 4123.34 of the Revised Code, and may adjust those rates as recommended by the actuary.

(I) The board shall have an independent auditor, at least once every ten years, conduct a fiduciary performance audit of the investment program of the bureau of workers' compensation. That audit shall include an audit of the investment policies approved by the board and investment procedures of the bureau. The board shall submit a copy of that audit to the auditor of state.

(J) The administrator, with the advice and consent of the board, shall employ an internal auditor who shall report findings directly to the board, workers' compensation audit committee, and administrator, except that the internal auditor shall not report findings directly to the administrator when those findings involve malfeasance, misfeasance, or nonfeasance on the part of the administrator. The board and the workers' compensation audit committee may request and review internal audits conducted by the internal auditor.

(K) The administrator shall pay the expenses incurred by the board to effectively fulfill its duties and exercise its powers under this section as the administrator pays other operating expenses of the bureau.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Amended by 128th General Assemblych.16,HB 15, §101, eff. 9/29/2009.

Effective Date: 09-29-1997; 09-29-2005; 2007 HB100 09-10-2007



Section 4121.126 - Conflicts of interest by board members or bureau employees.

Except as provided in this chapter, no member of the bureau of workers' compensation board of directors or employee of the bureau of workers' compensation shall have any direct or indirect interest in the gains or profits of any investment made by the administrator of workers' compensation or shall receive directly or indirectly any pay or emolument for the member's or employee's services. No member or person connected with the bureau directly or indirectly, for self or as an agent or partner of others, shall borrow any of its funds or deposits or in any manner use the funds or deposits except to make current and necessary payments that are authorized by the administrator. No member of the board or employee of the bureau shall become an indorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the bureau.

The administrator shall make no investments through or purchases from, or otherwise do any business with, any individual who is, or any partnership, association, or corporation that is owned or controlled by, a person who within the preceding three years was employed by the bureau, a board member of, or an officer of the board, or a person who within the preceding three years was employed by or was an officer holding a fiduciary, administrative, supervisory, or trust position, or any other position in which such person would be involved, on behalf of the person's employer, in decisions or recommendations affecting the investment policy of the bureau, and in which such person would benefit by any monetary gain.

Effective Date: 09-29-2005; 2007 HB100 09-10-2007



Section 4121.127 - Transactions by fiduciary involving conflict of interest.

(A) Except as provided in division (B) of this section, a fiduciary shall not cause the bureau of workers' compensation to engage in a transaction, if the fiduciary knows or should know that such transaction constitutes any of the following, whether directly or indirectly:

(1) The sale, exchange, or leasing of any property between the bureau and a party in interest;

(2) Lending of money or other extension of credit between the bureau and a party in interest;

(3) Furnishing of goods, services, or facilities between the bureau and a party in interest;

(4) Transfer to, or use by or for the benefit of a party in interest, of any assets of the bureau;

(5) Acquisition, on behalf of the bureau, of any employer security or employer real property.

(B) Nothing in this section shall prohibit any transaction between the bureau and any fiduciary or party in interest if both of the following occur:

(1) All the terms and conditions of the transaction are comparable to the terms and conditions that might reasonably be expected in a similar transaction between similar parties who are not parties in interest.

(2) The transaction is consistent with fiduciary duties under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code.

(C) A fiduciary shall not do any of the following:

(1) Deal with the assets of the bureau in the fiduciary's own interest or for the fiduciary's own account;

(2) In the fiduciary's individual capacity or in any other capacity, act in any transaction involving the bureau on behalf of a party, or represent a party, whose interests are adverse to the interests of the bureau or to the injured employees served by the bureau;

(3) Receive any consideration for the fiduciary's own personal account from any party dealing with the bureau in connection with a transaction involving the assets of the bureau.

(D) In addition to any liability that a fiduciary may have under any other provision, a fiduciary, with respect to bureau, shall be liable for a breach of fiduciary responsibility in any the following circumstances:

(1) If the fiduciary knowingly participates in or knowingly undertakes to conceal an act or omission of another fiduciary, knowing such act or omission is a breach;

(2) If, by the fiduciary's failure to comply with this chapter or Chapter 4123., 4127., or 4131. of the Revised Code, the fiduciary has enabled another fiduciary to commit a breach;

(3) If the fiduciary has knowledge of a breach by another fiduciary of that fiduciary's duties under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code, unless the fiduciary makes reasonable efforts under the circumstances to remedy the breach.

(E) Every fiduciary of the bureau shall be bonded or insured for an amount of not less than one million dollars for loss by reason of acts of fraud or dishonesty.

(F) As used in this section, "fiduciary" means a person who does any of the following:

(1) Exercises discretionary authority or control with respect to the management of the bureau or with respect to the management or disposition of its assets;

(2) Renders investment advice for a fee, directly or indirectly, with respect to money or property of the bureau;

(3) Has discretionary authority or responsibility in the administration of the bureau.

Effective Date: 09-29-2005



Section 4121.128 - Attorney general legal adviser of board.

The attorney general shall be the legal adviser of the bureau of workers' compensation board of directors .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 09-29-2005; 2007 HB100 09-10-2007



Section 4121.129 - Audit, actuarial, and investment committees.

(A) There is hereby created the workers' compensation audit committee consisting of at least three members. One member shall be the member of the bureau of workers' compensation board of directors who is a certified public accountant. The board, by majority vote, shall appoint two additional members of the board to serve on the audit committee and may appoint additional members who are not board members, as the board determines necessary. Members of the audit committee serve at the pleasure of the board, and the board, by majority vote, may remove any member except the member of the committee who is the certified public accountant member of the board. The board, by majority vote, shall determine how often the audit committee shall meet and report to the board. If the audit committee meets on the same day as the board holds a meeting, no member shall be compensated for more than one meeting held on that day. The audit committee shall do all of the following:

(1) Recommend to the board an accounting firm to perform the annual audits required under section 4123.47 of the Revised Code;

(2) Recommend an auditing firm for the board to use when conducting audits under section 4121.125 of the Revised Code;

(3) Review the results of each annual audit and management review and, if any problems exist, assess the appropriate course of action to correct those problems and develop an action plan to correct those problems;

(4) Monitor the implementation of any action plans created pursuant to division (A)(3) of this section;

(5) Review all internal audit reports on a regular basis.

(B) There is hereby created the workers' compensation actuarial committee consisting of at least three members. One member shall be the member of the board who is an actuary. The board, by majority vote, shall appoint two additional members of the board to serve on the actuarial committee and may appoint additional members who are not board members, as the board determines necessary. Members of the actuarial committee serve at the pleasure of the board and the board, by majority vote, may remove any member except the member of the committee who is the actuary member of the board. The board, by majority vote, shall determine how often the actuarial committee shall meet and report to the board. If the actuarial committee meets on the same day as the board holds a meeting, no member shall be compensated for more than one meeting held on that day. The actuarial committee shall do both of the following:

(1) Recommend actuarial consultants for the board to use for the funds specified in this chapter and Chapters 4123., 4127., and 4131. of the Revised Code;

(2) Review calculations on rate schedules and performance prepared by the actuarial consultants with whom the board enters into a contract.

(C)

(1) There is hereby created the workers' compensation investment committee consisting of at least four members. Two of the members shall be the members of the board who serve as the investment and securities experts on the board. The board, by majority vote, shall appoint two additional members of the board to serve on the investment committee and may appoint additional members who are not board members. Each additional member the board appoints shall have at least one of the following qualifications:

(a) Experience managing another state's pension funds or workers' compensation funds;

(b) Expertise that the board determines is needed to make investment decisions.

Members of the investment committee serve at the pleasure of the board and the board, by majority vote, may remove any member except the members of the committee who are the investment and securities expert members of the board. The board, by majority vote, shall determine how often the investment committee shall meet and report to the board. If the investment committee meets on the same day as the board holds a meeting, no member shall be compensated for more than one meeting held on that day.

(2) The investment committee shall do all of the following:

(a) Develop the investment policy for the administration of the investment program for the funds specified in this chapter and Chapters 4123., 4127., and 4131. of the Revised Code in accordance with the requirements specified in section 4123.442 of the Revised Code;

(b) Submit the investment policy developed pursuant to division (C)(2)(a) of this section to the board for approval;

(c) Monitor implementation by the administrator of workers' compensation and the bureau of workers' compensation chief investment officer of the investment policy approved by the board;

(d) Recommend outside investment counsel with whom the board may contract to assist the investment committee in fulfilling its duties;

(e) Review the performance of the bureau of workers' compensation chief investment officer and any investment consultants retained by the administrator to assure that the investments of the assets of the funds specified in this chapter and Chapters 4123., 4127., and 4131. of the Revised Code are made in accordance with the investment policy approved by the board and that the best possible return on investment is achieved.

Effective Date: 2007 HB100 08-11-2007



Section 4121.13 - Administrator of workers' compensation - powers and duties.

The administrator of workers' compensation shall:

(A) Investigate, ascertain, and declare and prescribe what hours of labor, safety devices, safeguards, or other means or methods of protection are best adapted to render the employees of every employment and place of employment and frequenters of every place of employment safe, and to protect their welfare as required by law or lawful orders, and establish and maintain museums of safety and hygiene in which shall be exhibited safety devices, safeguards, and other means and methods for the protection of life, health, safety, and welfare of employees;

(B) Ascertain and fix reasonable standards and prescribe, modify, and enforce reasonable orders for the adoption of safety devices, safeguards, and other means or methods of protection to be as nearly uniform as possible as may be necessary to carry out all laws and lawful orders relative to the protection of the life, health, safety, and welfare of employees in employments and places of employment or frequenters of places of employment;

(C) Ascertain, fix, and order reasonable standards for the construction, repair, and maintenance of places of employment as shall render them safe;

(D) Investigate, ascertain, and determine reasonable classifications of persons, employments, and places of employment as are necessary to carry out the applicable sections of sections 4101.01 to 4101.16 and 4121.01 to 4121.29 of the Revised Code;

(E) Adopt reasonable and proper rules relative to the exercise of his powers and authorities, and proper rules to govern his proceedings and to regulate the mode and manner of all investigations and hearings, which rules shall not be effective until ten days after their publication; a copy of the rules shall be delivered at cost to every citizen making application therefor;

(F) Investigate all cases of fraud or other illegalities pertaining to the operation of the workers' compensation system and its several insurance funds and for that purpose, the administrator has every power of an inquisitorial nature granted to the industrial commission in this chapter and Chapter 4123. of the Revised Code;

(G) Do all things convenient and necessary to accomplish the purposes directed in sections 4101.01 to 4101.16 and 4121.01 to 4121.28 of the Revised Code;

(H) Nothing in this section shall be construed to supersede section 4105.011 of the Revised Code in particular, or Chapter 4105. of the Revised Code in general.

Effective Date: 11-03-1989



Section 4121.131 - Special investigation department access to crime databases.

The bureau of workers' compensation special investigation department is a criminal justice agency in investigating reported violations of law relating to workers' compensation, and as such may apply for access to the computerized databases administered by the national crime information center or the law enforcement automated data system in Ohio and to other computerized databases administered for the purpose of making criminal justice information accessible to state and criminal justice agencies.

Effective Date: 2006 SB7 10-11-2006



Section 4121.14 - Investigating agent.

For the purpose of making any investigation with regard to any employment or place of employment, the administrator of workers' compensation may appoint, by an order in writing, any employee of the bureau of workers' compensation, any deputy, who is a citizen of the state, or any other competent person who is a resident of the state, as an agent whose duty shall be prescribed in the order.

In the discharge of his duties the agent shall have every power whatsoever of an inquisitorial nature granted in sections 4101.01 to 4101.16 and 4121.01 to 4121.29 of the Revised Code to the bureau, and the same powers as a master commissioner appointed by a court of common pleas with regard to taking testimony.

The bureau may conduct any number of investigations contemporaneously through different agents, and may delegate to agents the taking of all testimony bearing upon any investigation or hearing.

The decision of the bureau shall be based upon its examination of all testimony and records. The recommendations made by agents shall be advisory only and shall not preclude the taking of further testimony if the bureau orders, nor further investigation.

Effective Date: 11-03-1989



Section 4121.15 - Power to administer oaths, issue subpoenas, and compel attendance of witnesses.

The administrator of workers' compensation and his designees, for the purposes mentioned in sections 4121.01 to 4121.29 of the Revised Code may administer oaths, certify to official acts, issue subpoenas, and compel attendance of witnesses and the production of papers, books, accounts, documents, and testimony. In case of the failure of any person to comply with any order of the bureau of workers' compensation or any subpoena lawfully issued, or upon the refusal of any witness to testify to any matter regarding which he may be lawfully interrogated, the judge of the court of common pleas of any county in this state, on the application of the bureau, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

Effective Date: 11-03-1989



Section 4121.16 - Witness attendance - fees and mileage.

Each witness who appears before the bureau of workers' compensation by its order shall receive for the witness's attendance the fees and mileage provided for under section 119.094 of the Revised Code, which shall be paid from the state insurance fund on the approval of the administrator of workers' compensation. No witnesses subpoenaed at the instance of the parties other than the bureau is entitled to compensation from the state for attendance or travel unless the bureau certifies that the witness's testimony was material to the matter investigated.

Effective Date: 11-03-1989; 2008 HB525 07-01-2009



Section 4121.17 - Examination of place of employment upon petition that same is unsafe.

(A) Upon petition by any person that any employment or place of employment is not safe or is injurious to the welfare of any employee or frequenter, the bureau of workers' compensation shall proceed with or without notice to make an investigation as is necessary to determine the matter complained of.

(B) After such hearing as is necessary, the bureau may enter any necessary order relative thereto to render the employment or place of employment safe and not injurious to the welfare of the employees therein or frequenters thereof.

(C) Whenever the bureau learns that any employment or place of employment is not safe or is injurious to the welfare of any employee or frequenter, it may of its own motion summarily investigate the same, with or without notice, and issue such order as is necessary thereto.

Effective Date: 11-03-1989



Section 4121.18 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 11-03-1989



Section 4121.19 - Record of proceedings.

A full and complete record shall be kept of all proceedings had before the bureau of workers' compensation on any investigation, and all testimony shall be taken down by a stenographer appointed by the bureau.

Effective Date: 11-03-1989



Section 4121.20 - Depositions.

The bureau of workers' compensation or any party may in any investigation cause depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions.

Effective Date: 11-03-1989



Section 4121.21 - Effective date of orders - time for compliance.

(A) All general orders of the bureau of workers' compensation shall take effect within thirty days after their publication. Special orders shall take effect as therein directed.

(B) The bureau shall, upon application of any employer, grant such time as is reasonably necessary for compliance with any order.

(C) Any person may petition the bureau for an extension of time, which the bureau shall grant if it finds the extension of time necessary.

Effective Date: 11-03-1989



Section 4121.22 - Jurisdiction over places of employment.

Sections 4101.01 to 4101.16 and 4121.01 to 4121.29 of the Revised Code do not deprive the legislative authority of any municipal corporation or any board of trustees or officer of any municipal corporation of any power or jurisdiction over or relative to any place of employment, provided that whenever the bureau of workers' compensation, by an order, fixes a standard of safety or any hygienic condition for employments or places of employment, the order shall, upon the filing by the bureau of a copy thereof with the clerk of the municipal corporation to which it applies, be held to amend or modify any similar conflicting local order in any particular matters governed by the order. Thereafter, no local officer shall make or enforce any order to the contrary.

Any person affected by any local order in conflict with an order of the bureau may petition the bureau for a hearing on the ground that the local order is unreasonable and in conflict with the order of the bureau. The petition for hearing shall conform to the requirements set forth for a petition in section 4121.23 of the Revised Code.

Upon receipt of the petition, the bureau shall order a hearing to consider and determine the issues raised by the appeal, which hearing shall be held in the municipal corporation where the local order appealed from was made. Notice of the time and place of the hearing shall be given to the petitioner and such other persons as the bureau finds directly interested in the decision, including the clerk of the village or the mayor of the municipal corporation from which the appeal came.

If upon investigation the bureau finds that the local order appealed from is unreasonable and in conflict with the order of the bureau, the bureau may modify its order and shall substitute for the local order appealed from such order as is reasonable and legal in the premises, and thereafter the local order, in such particulars, is void.

Effective Date: 11-03-1989



Section 4121.23 - Petition for hearing by employer.

Any employer or other person interested either because of ownership in or occupation of any property affected by any order of the bureau of workers' compensation, or otherwise, may petition for a hearing on the reasonableness and lawfulness of any bureau order.

The petition for hearing shall be by verified petition, filed with the bureau, setting out specifically and in full detail the order upon which a hearing is desired and every reason why the order is unreasonable or unlawful, and every issue to be considered by the bureau on the hearing. The petitioner shall be deemed to have finally waived all objection to any irregularities and illegalities in the order upon which a hearing is sought other than those set forth in the petition. All hearings of the bureau shall be open to the public.

Upon receipt of the petition, if the issues raised in the petition have theretofore been adequately considered, the bureau shall determine the same by confirming, without hearing, its previous determination, or if a hearing is necessary to determine the issues raised, the bureau shall order a hearing thereon and consider and determine the matters in question at the time prescribed.

Notice of the time and place of the hearing shall be given to the petitioner and to such other persons as the bureau finds directly interested in the decision.

Upon an investigation, if it is found that the order complained of is unlawful or unreasonable, the bureau shall substitute a lawful and reasonable order therefor.

Whenever at the time of final determination upon hearing it is found that further time is reasonably necessary for compliance with the order of the bureau, the bureau shall grant such time as is reasonably necessary for compliance.

Effective Date: 11-03-1989



Section 4121.24 - No action to vacate allowed until after hearing.

No action, proceeding, or suit to set aside, vacate, or amend any order of the bureau of workers' compensation, or to enjoin the enforcement thereof, shall be brought unless the plaintiff has applied to the bureau for a hearing thereon at the time and as provided in section 4121.23 of the Revised Code and in the petition therefor has raised every issue raised in the action.

Every order of the bureau is, in every prosecution for a violation thereof, conclusively presumed to be just, reasonable, and lawful, unless prior to the institution of the prosecution for the violation an action has been brought to vacate and set aside the order as provided in section 4121.28 of the Revised Code.

Effective Date: 11-03-1989



Section 4121.25 - Action to set aside, vacate, or amend order.

Any employer or other person in interest who is dissatisfied with any order of the bureau of workers' compensation may commence an action in the supreme court, against the bureau as defendant, to set aside, vacate, or amend any order on the ground that the order is unreasonable or unlawful and the supreme court has exclusive jurisdiction to hear and determine the action. The bureau shall be served with summons as in other civil cases.

The answer of the bureau shall be filed within ten days after service of summons upon it and with its answer it shall file a certified transcript of its record in the matter. Upon the filing of the answer the action shall be at issue and shall be advanced and assigned for trial by the court, upon the application of either party, at the earliest possible date.

Effective Date: 11-03-1989



Section 4121.26 - Statement of issues not adequately considered - stay of proceedings.

If upon the trial of an action under section 4121.25 of the Revised Code it appears that all issues arising in the action have not theretofore been presented to the bureau of workers' compensation in the petition filed as provided in section 4121.23 of the Revised Code, or that the bureau has not theretofore had ample opportunity to hear and determine any of the issues raised in the action, or has for any reason not in fact heard and determined the issues raised, the court shall, before proceeding to render judgment, unless the parties to the action stipulate to the contrary, transmit to the bureau a full statement of the issues not adequately considered and shall stay further proceedings in the action for fifteen days from the date of transmission and may thereafter grant such further stay as is necessary.

Upon the receipt of the statement the bureau shall consider the issues not theretofore considered, and may alter, modify, amend, or rescind its order complained of in the action, and shall report its order thereon to the court within ten days from the receipt of the statement from the court for further hearing and consideration.

The court shall thereupon order such amendment or other proceeding as is necessary to raise the issues as changed by the modification of order as has been made by the bureau upon the hearing, if any modification has in fact been made, and shall thereupon proceed with the action in the manner provided by law for other civil actions.

Effective Date: 11-03-1989



Section 4121.27 - Exclusive jurisdiction of supreme court.

No court of this state, except the supreme court to the extent specified by sections 4101.01 to 4101.16 and 4121.01 to 4121.29 of the Revised Code has jurisdiction to review, vacate, set aside, reverse, revise, correct, amend, or annul any order of the bureau of workers' compensation, or to suspend or delay the execution or operation thereof or to enjoin, restrain, or interfere with the bureau in the performance of its official duties. The writ of mandamus shall lie from the supreme court to the bureau in all proper cases.

Effective Date: 11-03-1989



Section 4121.28 - Order of bureau of workers' compensation not stayed by pendency of action.

The pendency of an action to set aside, vacate, or amend an order of the bureau of workers' compensation shall not of itself stay or suspend the operation of an order of the bureau, but during the pendency of the action the supreme court may stay or suspend, in whole or in part, the operation of the bureau's order. No order so staying or suspending an order of the bureau shall be made by the supreme court otherwise than upon three days' notice and after hearing.

In case the order is stayed or suspended the order of the supreme court shall not become effective until a suspending bond has first been executed and filed with and approved by the bureau, or by the supreme court or the clerk thereof, payable to the state and sufficient in amount and security to insure the prompt payment by the party petitioning to set aside, vacate, or amend the order of all damages caused by the delay in the enforcement of the order of the bureau.

Effective Date: 11-03-1989



Section 4121.29 - Priority to be given actions.

All actions and proceedings under sections 4101.01 to 4101.16 and 4121.01 to 4121.29 of the Revised Code and all actions or proceedings to which the bureau of workers' compensation or the state is a party, and in which any question arises under such sections, or under or concerning any order of the bureau, shall be preferred over all other civil cases, except election causes and causes involving or affecting the public utilities commission, irrespective of position on the calendar. The same preference shall be granted upon application of the attorney of the bureau in any action or proceeding in which he may be allowed to intervene.

Effective Date: 11-03-1989



Section 4121.30 - Administrative rules.

(A) All rules governing the operating procedure of the bureau of workers' compensation and the industrial commission shall be adopted in accordance with Chapter 119. of the Revised Code, except that determinations of the bureau, district hearing officers, staff hearing officers, and the commission, with respect to an individual employee's claim to participate in the state insurance fund are governed only by Chapter 4123. of the Revised Code.

The administrator of workers' compensation and commission shall proceed jointly, in accordance with Chapter 119. of the Revised Code, including a joint hearing, to adopt joint rules governing the operating procedures of the bureau and commission.

(B) Upon submission to the bureau or the commission of a petition containing not less than fifteen hundred signatures of adult residents of the state, any individual may propose a rule for adoption, amendment, or rescission by the bureau or the commission. If, upon investigation, the bureau or commission is satisfied that the signatures upon the petition are valid, it shall proceed, in accordance with Chapter 119. of the Revised Code, to consider adoption, amendment, or rescission of the rule.

(C) The administrator shall make available electronically all rules adopted by the bureau and the commission and shall make available in a timely manner all rules adopted by the bureau and the commission that are currently in force.

(D) The rule-making authority granted to the administrator under this section does not limit the commission's rule-making authority relative to its overall adjudicatory policy-making and management duties under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code. The administrator shall not disregard any rule adopted by the commission, provided that the rule is within the commission's rule-making authority.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-20-1993



Section 4121.31 - Joint adoption of administrative rules.

(A) The administrator of workers' compensation and the industrial commission jointly shall adopt rules covering the following general topics with respect to this chapter and Chapter 4123. of the Revised Code:

(1) Rules that set forth any general policy and the principal operating procedures of the bureau of workers' compensation or commission, including but not limited to:

(a) Assignment to various operational units of any duties placed upon the administrator or the commission by statute;

(b) Procedures for decision-making;

(c) Procedures governing the appearances of a claimant, employer, or their representatives before the agency in a hearing;

(d) Procedures that inform claimants, on request, of the status of a claim and any actions necessary to maintain the claim;

(e) Time goals for activities of the bureau or commission;

(f) Designation of the person or persons authorized to issue directives with directives numbered and distributed from a central distribution point to persons on a list maintained for that purpose.

(2) A rule barring any employee of the bureau or commission from having a workers' compensation claims file in the employee's possession unless the file is necessary to the performance of the employee's duties.

(3) All claims, whether of a state fund or self-insuring employer, be processed in an orderly, uniform, and timely fashion.

(4) Rules governing the submission and sending of applications, notices, evidence, and other documents by electronic means. The rules shall provide that where this chapter or Chapter 4123., 4127., or 4131. of the Revised Code requires that a document be in writing or requires a signature, the administrator and the commission, to the extent of their respective jurisdictions, may approve of and provide for the electronic submission and sending of those documents, and the use of an electronic signature on those documents.

(B) As used in this section:

(1) "Electronic" includes electrical, digital, magnetic, optical, electromagnetic, facsimile, or any other form of technology that entails capabilities similar to these technologies.

(2) "Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.

(3) "Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.

Effective Date: 06-14-2000



Section 4121.32 - Supplementing rules with operating manuals.

(A) The rules covering operating procedure and criteria for decision-making that the administrator of workers' compensation and the industrial commission are required to adopt pursuant to section 4121.31 of the Revised Code shall be supplemented with operating manuals setting forth the procedural steps in detail for performing each of the assigned tasks of each section of the bureau of workers' compensation and commission. The administrator and commission jointly shall adopt such manuals. No employee may deviate from manual procedures without authorization of the section chief.

(B) Manuals shall set forth the procedure for the assignment and transfer of claims within sections and be designed to provide performance objectives and may require employees to record sufficient data to reasonably measure the efficiency of functions in all sections. The bureau shall perform periodic cost-effectiveness analyses that shall be made available to the general assembly, the governor, and to the public during normal working hours.

(C) The bureau and commission jointly shall develop, adopt, and use a policy manual setting forth the guidelines and bases for decision-making for any decision which is the responsibility of the bureau, district hearing officers, staff hearing officers, or the commission. Guidelines shall be set forth in the policy manual by the bureau and commission to the extent of their respective jurisdictions for deciding at least the following specific matters:

(1) Reasonable ambulance services;

(2) Relationship of drugs to injury;

(3) Awarding lump-sum advances for creditors;

(4) Awarding lump-sum advances for attorney's fees;

(5) Placing a claimant into rehabilitation;

(6) Transferring costs of a claim from employer costs to the statutory surplus fund pursuant to section 4123.343 of the Revised Code;

(7) Utilization of physician specialist reports;

(8) Determining the percentage of permanent partial disability, temporary partial disability, temporary total disability, violations of specific safety requirements, an award under division (B) of section 4123.57 of the Revised Code, and permanent total disability.

(D) The bureau shall establish, adopt, and implement policy guidelines and bases for decisions involving reimbursement issues including, but not limited to, the adjustment of invoices, the reduction of payments for future services when an internal audit concludes that a health care provider was overpaid or improperly paid for past services, reimbursement fees, or other adjustments to payments. These policy guidelines and bases for decisions, and any changes to the guidelines and bases, shall be set forth in a reimbursement manual and provider bulletins.

Neither the policy guidelines nor the bases set forth in the reimbursement manual or provider bulletins referred to in this division is a rule as defined in section 119.01 of the Revised Code.

(E) With respect to any determination of disability under Chapter 4123. of the Revised Code, when the physician makes a determination based upon statements or information furnished by the claimant or upon subjective evidence, the physician shall clearly indicate this fact in the physician's report.

(F) The administrator shall publish the manuals and make copies of all manuals available to interested parties at cost.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 1995 HB7 09-01-1995



Section 4121.34 - District hearing officers - jurisdiction.

(A) District hearing officers shall hear the matters listed in division (B) of this section. District hearing officers are in the classified civil service of the state, are full-time employees of the industrial commission, and shall be persons admitted to the practice of law in this state. District hearing officers shall not engage in any other activity that interferes with their full-time employment by the commission during normal working hours.

(B) District hearing officers shall have original jurisdiction on all of the following matters:

(1) Determinations under section 4123.57 of the Revised Code;

(2) All appeals from a decision of the administrator of workers' compensation under division (B) of section 4123.511 of the Revised Code;

(3) All other contested claims matters under this chapter and Chapters 4123., 4127., and 4131. of the Revised Code, except those matters over which staff hearing officers have original jurisdiction.

(C) The administrator of workers' compensation shall make available to each district hearing officer the facilities and assistance of bureau employees and furnish all information necessary to the performance of the district hearing officer's duties.

Effective Date: 09-29-1997



Section 4121.35 - Staff hearing officers - jurisdiction.

(A) Staff hearing officers shall consider and decide all matters specified in division (B) of this section. All staff hearing officers are full-time employees of the industrial commission and shall be admitted to the practice of law in this state. Staff hearing officers shall not engage in any other activity that interferes with their full-time employment by the commission during normal working hours.

(B) Except as provided in division (D) of this section, staff hearing officers have original jurisdiction to hear and decide the following matters:

(1) Applications for permanent, total disability awards pursuant to section 4123.58 of the Revised Code;

(2) Appeals from an order of a district hearing officer issued under division (C) of section 4123.511 of the Revised Code;

(3) Applications for additional awards for violation of a specific safety rule of the administrator of workers' compensation pursuant to Section 35 of Article II of the Ohio Constitution;

(4) Applications for reconsideration pursuant to division (A) of section 4123.57 of the Revised Code. Decisions of the staff hearing officers on reconsideration pursuant to division (A) of section 4123.57 of the Revised Code are final.

(5) Reviews of settlement agreements pursuant to section 4123.65 of the Revised Code. Decisions of the staff hearing officer under that section are final and not appealable to the commission or to court under section 4123.511 or 4123.512 of the Revised Code.

(C) The decision of a staff hearing officer under division (D) of section 4123.511 of the Revised Code is the decision of the commission for the purposes of section 4123.512 of the Revised Code unless the commission hears an appeal under division (E) of section 4123.511 of the Revised Code.

(D) Staff hearing officers shall hold hearings on all matters referred to them for hearing. Hearing procedures shall conform to the rules the commission adopts pursuant to section 4121.36 of the Revised Code.

Effective Date: 09-29-1997



Section 4121.351 - Hearing spike - reports - additional personal service contracts.

(A)

(1) For purposes of this section, a hearing spike occurs when the number of claims ready for hearing on the last day of any calendar month exceeds by fifteen per cent the largest number of claims heard by full-time district and staff hearing officers in any of the preceding twelve calendar months. A hearing spike cannot occur for more than a total of six calendar months in any one calendar year.

(2) This section does not apply when the number of claims ready for hearing on the last day of any calendar month does not exceed or no longer exceeds by fifteen per cent the largest number of claims heard by full-time district and staff hearing officers in any of the preceding twelve calendar months.

(B)

(1) When a hearing spike occurs, the industrial commission may enter into personal service contracts with attorneys engaged in the practice of law in this state to serve on a temporary basis as district or staff hearing officers under Chapters 4121., 4123., 4127., and 4131. of the Revised Code.

(2) Before entering into personal service contracts as provided in division (B)(1) of this section, the commission first shall attempt to resolve the hearing spike by utilizing all current full-time employees and resources of the commission under the constraints of any current collective bargaining agreement, including the offer of overtime to current district and staff hearing officers.

(C) During the time when a hearing spike is in effect, the commission shall prepare monthly, written reports and shall submit those reports to the governor, the president of the senate, and the speaker of the house of representatives certifying all of the following:

(1) All attempts to utilize full-time employees of the commission, including the offer of overtime to current full-time district and staff hearing officers, have failed to resolve the hearing spike;

(2) The number of personal service contract attorneys used by the commission, their names, and the actual number of hearings in each hearing category conducted by each personal service contract attorney in that calendar month;

(3) The amount of money paid by the commission to each personal service contract attorney for that month;

(4) Personal service contract attorneys have not been used for more than a total of six calendar months of the preceding calendar year.

(D) The commission's authority to enter into additional personal service contracts pursuant to division (B) of this section shall cease until the beginning of the next calendar year if the commission reaches its allotment of six calendar months during any calendar year for the use of personal service contract attorneys.

(E) If any party to hearing before a personal service contract attorney hired pursuant to division (B) of this section objects to a hearing before that attorney, the commission immediately shall transfer that hearing to the available docket of an appropriate full-time district or staff hearing officer.

(F) The commission may adopt rules pursuant to Chapter 119. of the Revised Code to administer this section.

Effective Date: 10-01-1996



Section 4121.36 - Industrial commission hearing rules.

(A) The industrial commission shall adopt rules as to the conduct of all hearings before the commission and its staff and district hearing officers and the rendering of a decision and shall focus such rules on managing, directing, and otherwise ensuring a fair, equitable, and uniform hearing process. These rules shall provide for at least the following steps and procedures:

(1) Adequate notice to all parties and their representatives to ensure that no hearing is conducted unless all parties have the opportunity to be present and to present evidence and arguments in support of their positions or in rebuttal to the evidence or arguments of other parties;

(2) A public hearing;

(3) Written decisions;

(4) Impartial assignment of staff and district hearing officers and assignment of appeals from a decision of the administrator of workers' compensation to a district hearing officer located at the commission service office that is the closest in geographic proximity to the claimant's residence;

(5) Publication of a docket;

(6) The securing of the attendance or testimony of witnesses;

(7) Prehearing rules, including rules relative to discovery, the taking of depositions, and exchange of information relevant to a claim prior to the conduct of a hearing;

(8) The issuance of orders by the district or staff hearing officer who renders the decision.

(B) Every decision by a staff or district hearing officer or the commission shall be in writing and contain all of the following elements:

(1) A concise statement of the order or award;

(2) A notation as to notice provided and as to appearance of parties;

(3) Signatures of each commissioner or appropriate hearing officer on the original copy of the decision only, verifying the commissioner's or hearing officer's vote;

(4) Description of the part of the body and nature of the disability recognized in the claim.

(C) The commission shall adopt rules that require the regular rotation of district hearing officers with respect to the types of matters under consideration and that ensure that no district or staff hearing officer or the commission hears a claim unless all interested and affected parties have the opportunity to be present and to present evidence and arguments in support of their positions or in rebuttal to the evidence or arguments of other parties.

(D) All matters which, at the request of one of the parties or on the initiative of the administrator and any commissioner, are to be expedited, shall require at least forty-eight hours' notice, a public hearing, and a statement in any order of the circumstances that justified such expeditious hearings.

(E) All meetings of the commission and district and staff hearing officers shall be public with adequate notice, including if necessary, to the claimant, the employer, their representatives, and the administrator. Confidentiality of medical evidence presented at a hearing does not constitute a sufficient ground to relieve the requirement of a public hearing, but the presentation of privileged or confidential evidence shall not create any greater right of public inspection of evidence than presently exists.

(F) The commission shall compile all of its original memorandums, orders, and decisions in a journal and make the journal available to the public with sufficient indexing to allow orderly review of documents. The journal shall indicate the vote of each commissioner.

(G)

(1) All original orders, rules, and memoranda, and decisions of the commission shall contain the signatures of two of the three commissioners and state whether adopted at a meeting of the commission or by circulation to individual commissioners. Any facsimile or secretarial signature, initials of commissioners, and delegated employees, and any printed record of the "yes" and "no" vote of a commission member or of a hearing officer on such original is invalid.

(2) Written copies of final decisions of district or staff hearing officers or the commission that are mailed to the administrator, employee, employer, and their respective representatives need not contain the signatures of the hearing officer or commission members if the hearing officer or commission members have complied with divisions (B)(3) and (G)(1) of this section.

(H) The commission shall do both of the following:

(1) Appoint an individual as a hearing officer trainer who is in the unclassified civil service of the state and who serves at the pleasure of the commission. The trainer shall be an attorney registered to practice law in this state and have experience in training or education, and the ability to furnish the necessary training for district and staff hearing officers.

The hearing officer trainer shall develop and periodically update a training manual and such other training materials and courses as will adequately prepare district and staff hearing officers for their duties under this chapter and Chapter 4123. of the Revised Code. All district and staff hearing officers shall undergo the training courses developed by the hearing officer trainer, the cost of which the commission shall pay. The commission shall make the hearing officer manual and all revisions thereto available to the public at cost.

The commission shall have the final right of approval over all training manuals, courses, and other materials the hearing officer trainer develops and updates.

(2) Appoint a hearing administrator, who shall be in the classified civil service of the state, for each bureau service office, and sufficient support personnel for each hearing administrator, which support personnel shall be under the direct supervision of the hearing administrator. The hearing administrator shall do all of the following:

(a) Assist the commission in ensuring that district hearing officers comply with the time limitations for the holding of hearings and issuance of orders under section 4123.511 of the Revised Code. For that purpose, each hearing administrator shall prepare a monthly report identifying the status of all claims in its office and identifying specifically the claims which have not been decided within the time limits set forth in section 4123.511 of the Revised Code. The commission shall submit an annual report of all such reports to the standing committees of the house of representatives and of the state to which matters concerning workers' compensation are normally referred.

(b) Provide information to requesting parties or their representatives on the status of their claim;

(c) Issue compliance letters, upon a finding of good cause and without a formal hearing in all of the following areas:

(i) Divisions (B) and (C) of section 4123.651 of the Revised Code;

(ii) Requests for the taking of depositions of bureau and commission physicians;

(iii) The issuance of subpoenas;

(iv) The granting or denying of requests for continuances;

(v) Matters involving section 4123.522 of the Revised Code;

(vi) Requests for conducting telephone pre-hearing conferences;

(vii) Any other matter that will cause a free exchange of information prior to the formal hearing.

(d) Ensure that claim files are reviewed by the district hearing officer prior to the hearing to ensure that there is sufficient information to proceed to a hearing;

(e) Ensure that for occupational disease claims under section 4123.68 of the Revised Code that require a medical examination the medical examination is conducted prior to the hearing;

(f) Take the necessary steps to prepare a claim to proceed to a hearing where the parties agree and advise the hearing administrator that the claim is not ready for a hearing.

(I) The commission shall permit any person direct access to information contained in electronic data processing equipment regarding the status of a claim in the hearing process. The information shall indicate the number of days that the claim has been in process, the number of days the claim has been in its current location, and the number of days in the current point of the process within that location.

(J)

(1) The industrial commission may establish an alternative dispute resolution process for workers' compensation claims that are within the commission's jurisdiction under Chapters 4121., 4123., 4127., and 4131. of the Revised Code when the commission determines that such a process is necessary. Notwithstanding sections 4121.34 and 4121.35 of the Revised Code, the commission may enter into personal service contracts with individuals who are qualified because of their education and experience to act as facilitators in the commission's alternative dispute resolution process.

(2) The parties' use of the alternative dispute resolution process is voluntary, and requires the agreement of all necessary parties. The use of the alternative dispute resolution process does not alter the rights or obligations of the parties, nor does it delay the timelines set forth in section 4123.511 of the Revised Code.

(3) The commission shall prepare monthly reports and submit those reports to the governor, the president of the senate, and the speaker of the house of representatives describing all of the following:

(a) The names of each facilitator employed under a personal service contract;

(b) The hourly amount of money and the total amount of money paid to each facilitator;

(c) The number of disputed issues resolved during that month by each facilitator;

(d) The number of decisions of each facilitator that were appealed by a party;

(e) A certification by the commission that the alternative dispute resolution process did not delay any hearing timelines as set forth in section 4123.511 of the Revised Code for any disputed issue.

(4) The commission may adopt rules in accordance with Chapter 119. of the Revised Code for the administration of any alternative dispute resolution process that the commission establishes.

Effective Date: 1996 HB413 10-01-1996



Section 4121.37 - Creation of division of safety and hygiene.

The administrator of workers' compensation having, by virtue of Section 35 of Article II, Ohio Constitution, the expenditure of the fund therein created for the investigation and prevention of industrial accidents and diseases, shall, with the advice and consent of the bureau of workers' compensation board of directors, in the exercise of the administrator's authority and in the performance of the administrator's duty, employ a superintendent and the necessary experts, engineers, investigators, clerks, and stenographers for the efficient operation of a division of safety and hygiene of the bureau of workers' compensation, which is hereby created.

The administrator, with the advice and consent of the board, shall pay into the safety and hygiene fund, which is hereby created in the state treasury, the portion of the contributions paid by employers, calculated as though all employers paid premiums based upon payroll, not to exceed one per cent thereof in any year, as is necessary for the payment of the salary of the superintendent of the division of safety and hygiene and the compensation of the other employees of the division of safety and hygiene, the expenses of investigations and researches for the prevention of industrial accidents and diseases, and for operating the long-term care loan fund program established under section 4121.48 of the Revised Code. All investment earnings of the fund shall be credited to the fund. The administrator has the same powers to invest any of the funds belonging to the fund as are delegated to the administrator under section 4123.44 of the Revised Code with respect to the state insurance fund. The superintendent, under the direction of the administrator, with the advice and consent of the board, shall conduct investigations and researches for the prevention of industrial accidents and diseases, conduct loss prevention programs and courses for employers, establish and administrate cooperative programs with employers for the purchase of individual safety equipment for employees, and print and distribute information as may be of benefit to employers and employees. The administrator shall pay from the safety and hygiene fund the salary of the superintendent of the division of safety and hygiene, the compensation of the other employees of the division of safety and hygiene, the expenses necessary or incidental to investigations and researches for the prevention of industrial accidents and diseases, and the cost of printing and distributing such information.

The superintendent, under the direction of the administrator, shall prepare an annual report, addressed to the governor, on the amount of the expenditures and the purposes for which they have been made, and the results of the investigations and researches. The administrator shall include the administrative costs, salaries, and other expenses of the division of safety and hygiene as a part of the budget of the bureau of workers' compensation that is submitted to the director of budget and management and shall identify those expenditures separately from other bureau expenditures.

The superintendent shall be a competent person with at least five years' experience in industrial accident or disease prevention work. The superintendent and up to six positions in the division of safety and hygiene as the administrator, with the advice and consent of the board, designates are in the unclassified civil service of the state as long as the administrator, with the advice and consent of the board, determines the positions subordinate to the superintendent are primarily and distinctively administrative, managerial, or professional in character. All other full-time employees of the division of safety and hygiene are in the classified civil service of the state.

Effective Date: 07-11-2001; 06-21-2005; 2007 HB100 09-10-2007



Section 4121.38 - Impairment evaluation.

(A) The industrial commission shall:

(1) Implement a program of impairment evaluation training for its staff physicians;

(2) Issue a manual of commission policy as to impairment evaluation so as to increase consistency of medical reports. This manual shall be available to the public at cost but shall be provided free to all physicians who treat claimants or to whom claimants are referred for evaluation. The commission shall take steps to ensure that the manual receives the widest possible distribution to physicians.

(3) Develop a method of peer review of medical reports prepared by the commission referral doctors;

(4) Issue a policy manual as to the basis upon which referrals to other than commission specialists will be made;

(5) Designate two hearing examiners and two medical staff members who shall be specially trained in medical-legal analysis. The specialists shall write evaluations of medical-legal problems upon assignment by other hearing examiners or the commission. The director of administrative services upon commission advice shall assign such employees to a salary schedule commensurate with expertise required of them.

(6) Require that prior to any examination, a physician to whom a claimant is referred for examination receives all necessary medical information in the claim file about the claimant and a complete statement as to the purpose of the examination.

(B) The commission may establish a medical section within the commission to perform the duties assigned to the commission under this section.

Effective Date: 1989 HB222 11-03-1989



Section 4121.39 - Administrator of workers' compensation - powers and duties.

The administrator of workers' compensation shall do all of the following:

(A) Except as provided in section 4123.402 of the Revised Code, review and process all applications for claims;

(B) Award compensation and make payment on all noncontested claims;

(C) Make payment on orders of the industrial commission and district and staff hearing officers as provided in section 4123.511 of the Revised Code;

(D) Serve as representative of the state insurance fund;

(E) Establish a legal section within the bureau to provide legal advice and assistance to the administrator and the administrator's staff as to claims procedure and policy; appeals to be lodged on behalf of the state insurance fund; and other legal issues. The bureau legal section shall act as attorney for the state fund in administrative appeals.

(F) Establish a program for quality control, systems design, and internal auditing. In the operation of the program, the administrator shall ensure that audits are performed at least annually to determine whether or not the bureau meets the performance goals the administrator establishes.

(G) Ensure that there exists the coordination between the central office and the service offices necessary to facilitate open lines of communication and the standardized procedures in conformity with the requirements set forth in the operating manuals of the bureau. The administrator shall establish a line of authority from the central office to the service offices of the bureau sufficient to avoid ambiguity in the performance of any management or policy function.

Effective Date: 09-29-1997



Section 4121.40 - Service directors - investigators and field auditors - duties.

(A) The administrator of workers' compensation shall appoint a service director for each service office who shall have all of the following duties:

(1) Provide each claimant and employer fair, impartial, and equal treatment;

(2) Recommend any needed improvements for changes in staff size and accessibility to service offices;

(3) Recommend to the administrator appropriate action concerning any allegations of misconduct, abuse of authority, or fraud committed in his service office;

(4) Ensure that all current bureau rules and operating procedures are carried out by all employees under his direction;

(5) Assist claimants and employers who contact the service office for information or assistance with respect to claims processing and coverage.

(B) The administrator shall assign to each service office an adequate number of investigators and field auditors.

Service directors shall make investigators available to district hearing officers as needed.

In addition to other duties the administrator may assign to investigators, they shall, at the service directors' direction, investigate alleged instances of persons receiving compensation pursuant to section 4123.58 of the Revised Code and engaging in remunerative employment that is incompatible with the terms of that section.

Effective Date: 10-20-1993



Section 4121.41 - Information on rights and responsibilities - optimum level of premium payment - complaints.

(A) The administrator of workers' compensation shall operate a program designed to inform employees and employers of their rights and responsibilities under Chapter 4123. of the Revised Code and as part of that program prepare and distribute pamphlets, which clearly and simply explain at least all of the following:

(1) The rights and responsibilities of claimants and employers;

(2) The procedures for processing claims;

(3) The procedure for fulfilling employer responsibility;

(4) All applicable statutes of limitation;

(5) The availability of services and benefits;

(6) The claimant's right to representation in the processing of a claim or to elect no representation.

The administrator shall ensure that the provisions of this section are faithfully and speedily implemented.

(B) The bureau of workers' compensation shall maintain an ongoing program to identify employers subject to Chapter 4123. of the Revised Code and to audit employers to ensure an optimum level of premium payment. The bureau shall coordinate such efforts with other governmental agencies which have information as to employers who are subject to Chapter 4123. of the Revised Code.

(C) The administrator shall handle complaints through the service offices, the claims section, and the ombudsperson program. The administrator shall provide toll free telephone lines for employers and claimants in order to expedite the handling of complaints. The bureau shall monitor complaint traffic to ensure an adequacy of telephone service to bureau offices and shall compile statistics on complaint subjects. Based upon those compilations, the bureau shall revise procedures and rules to correct major problem areas and submit data and recommendations annually to the appropriate committees of the general assembly.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 10-20-1993



Section 4121.42 - In-service training programs.

(A) The administrator of workers' compensation and the industrial commission shall cooperatively implement with adequate staff a comprehensive in-service training program for their respective personnel that provides training with respect to the workers' compensation system in at least all of the following areas:

(1) General policies;

(2) Organization;

(3) Regulations;

(4) Management training, including supervision, system design, and budget drafting.

(B) The in-service training programs may be conducted by the permanent staff of the commission and the bureau or by any public or private person the commission or bureau designates.

(C) Personnel of each administrative section of the bureau and the commission shall receive training programs adequate to ensure all of the following:

(1) Familiarity with section duties and policy;

(2) Familiarity with duties and policy of sections which directly relate to their section;

(3) Continuous updating of policy and techniques for accomplishing section duties.

Effective Date: 10-20-1993



Section 4121.43 - Compensation payments.

The administrator of workers' compensation shall:

(A) Adopt rules to ensure that all compensation payments are accompanied by information which clearly indicates the source of payment, type of payment, method of computation, inclusive days of payment, reason for changes in payment, and telephone number or address for inquiries;

(B) Adopt rules to govern the method of issuing and delivering checks, including time limits for issuance of checks;

(C) Set standards and inform claimant of procedure for attorney or other representative pickup of compensation payment check, and ensure that claimant has recently executed a proper authorization to pick up the check;

(D) Prohibit any power of attorney allowing an attorney or employee to cash or endorse a check on behalf of claimant;

(E) Implement a written procedure for effectively obtaining notices of death of claimant and terminating compensation payments;

(F) Adopt rules to require that a claimant of whom medical examinations have been requested by his employer, shall submit to such examinations and shall be reimbursed by his employer for reasonable expenses incurred in submitting to the examination and provide that the claimant shall be reimbursed by his employer in an amount equal to the wages lost during the time required to attend any such examination, in the event said claimant sustains lost wages as a result of any such examination.

Effective Date: 01-01-1979



Section 4121.44 - Implementation of qualified health plan system and health partnership program - health care data program.

(A) The administrator of workers' compensation shall oversee the implementation of the Ohio workers' compensation qualified health plan system as established under section 4121.442 of the Revised Code.

(B) The administrator shall direct the implementation of the health partnership program administered by the bureau as set forth in section 4121.441 of the Revised Code. To implement the health partnership program, the bureau:

(1) Shall certify one or more external vendors, which shall be known as "managed care organizations," to provide medical management and cost containment services in the health partnership program for a period of two years beginning on the date of certification, consistent with the standards established under this section;

(2) May recertify external vendors for additional periods of two years; and

(3) May integrate the certified vendors with bureau staff and existing bureau services for purposes of operation and training to allow the bureau to assume operation of the health partnership program at the conclusion of the certification periods set forth in division (B)(1) or (2) of this section.

(C) Any vendor selected shall demonstrate all of the following:

(1) Arrangements and reimbursement agreements with a substantial number of the medical, professional and pharmacy providers currently being utilized by claimants.

(2) Ability to accept a common format of medical bill data in an electronic fashion from any provider who wishes to submit medical bill data in that form.

(3) A computer system able to handle the volume of medical bills and willingness to customize that system to the bureau's needs and to be operated by the vendor's staff, bureau staff, or some combination of both staffs.

(4) A prescription drug system where pharmacies on a statewide basis have access to the eligibility and pricing, at a discounted rate, of all prescription drugs.

(5) A tracking system to record all telephone calls from claimants and providers regarding the status of submitted medical bills so as to be able to track each inquiry.

(6) Data processing capacity to absorb all of the bureau's medical bill processing or at least that part of the processing which the bureau arranges to delegate.

(7) Capacity to store, retrieve, array, simulate, and model in a relational mode all of the detailed medical bill data so that analysis can be performed in a variety of ways and so that the bureau and its governing authority can make informed decisions.

(8) Wide variety of software programs which translate medical terminology into standard codes, and which reveal if a provider is manipulating the procedures codes, commonly called "unbundling."

(9) Necessary professional staff to conduct, at a minimum, authorizations for treatment, medical necessity, utilization review, concurrent review, post-utilization review, and have the attendant computer system which supports such activity and measures the outcomes and the savings.

(10) Management experience and flexibility to be able to react quickly to the needs of the bureau in the case of required change in federal or state requirements.

(D)

(1) Information contained in a vendor's application for certification in the health partnership program, and other information furnished to the bureau by a vendor for purposes of obtaining certification or to comply with performance and financial auditing requirements established by the administrator, is for the exclusive use and information of the bureau in the discharge of its official duties, and shall not be open to the public or be used in any court in any proceeding pending therein, unless the bureau is a party to the action or proceeding, but the information may be tabulated and published by the bureau in statistical form for the use and information of other state departments and the public. No employee of the bureau, except as otherwise authorized by the administrator, shall divulge any information secured by the employee while in the employ of the bureau in respect to a vendor's application for certification or in respect to the business or other trade processes of any vendor to any person other than the administrator or to the employee's superior.

(2) Notwithstanding the restrictions imposed by division (D)(1) of this section, the governor, members of select or standing committees of the senate or house of representatives, the auditor of state, the attorney general, or their designees, pursuant to the authority granted in this chapter and Chapter 4123. of the Revised Code, may examine any vendor application or other information furnished to the bureau by the vendor. None of those individuals shall divulge any information secured in the exercise of that authority in respect to a vendor's application for certification or in respect to the business or other trade processes of any vendor to any person.

(E) On and after January 1, 2001, a vendor shall not be any insurance company holding a certificate of authority issued pursuant to Title XXXIX of the Revised Code or any health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code.

(F) The administrator may limit freedom of choice of health care provider or supplier by requiring, beginning with the period set forth in division (B)(1) or (2) of this section, that claimants shall pay an appropriate out-of-plan copayment for selecting a medical provider not within the health partnership program as provided for in this section.

(G) The administrator, six months prior to the expiration of the bureau's certification or recertification of the vendor or vendors as set forth in division (B)(1) or (2) of this section, may certify and provide evidence to the governor, the speaker of the house of representatives, and the president of the senate that the existing bureau staff is able to match or exceed the performance and outcomes of the external vendor or vendors and that the bureau should be permitted to internally administer the health partnership program upon the expiration of the certification or recertification as set forth in division (B)(1) or (2) of this section.

(H) The administrator shall establish and operate a bureau of workers' compensation health care data program. The administrator shall develop reporting requirements from all employees, employers and medical providers, medical vendors, and plans that participate in the workers' compensation system. The administrator shall do all of the following:

(1) Utilize the collected data to measure and perform comparison analyses of costs, quality, appropriateness of medical care, and effectiveness of medical care delivered by all components of the workers' compensation system.

(2) Compile data to support activities of the selected vendor or vendors and to measure the outcomes and savings of the health partnership program.

(3) Publish and report compiled data on the measures of outcomes and savings of the health partnership program and submit the report to the president of the senate, the speaker of the house of representatives, and the governor with the annual report prepared under division (F)(3) of section 4121.12 of the Revised Code. The administrator shall protect the confidentiality of all proprietary pricing data.

(I) Any rehabilitation facility the bureau operates is eligible for inclusion in the Ohio workers' compensation qualified health plan system or the health partnership program under the same terms as other providers within health care plans or the program.

(J) In areas outside the state or within the state where no qualified health plan or an inadequate number of providers within the health partnership program exist, the administrator shall permit employees to use a nonplan or nonprogram health care provider and shall pay the provider for the services or supplies provided to or on behalf of an employee for an injury or occupational disease that is compensable under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code on a fee schedule the administrator adopts.

(K) No health care provider, whether certified or not, shall charge, assess, or otherwise attempt to collect from an employee, employer, a managed care organization, or the bureau any amount for covered services or supplies that is in excess of the allowed amount paid by a managed care organization, the bureau, or a qualified health plan.

(L) The administrator shall permit any employer or group of employers who agree to abide by the rules adopted under this section and sections 4121.441 and 4121.442 of the Revised Code to provide services or supplies to or on behalf of an employee for an injury or occupational disease that is compensable under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code through qualified health plans of the Ohio workers' compensation qualified health plan system pursuant to section 4121.442 of the Revised Code or through the health partnership program pursuant to section 4121.441 of the Revised Code. No amount paid under the qualified health plan system pursuant to section 4121.442 of the Revised Code by an employer who is a state fund employer shall be charged to the employer's experience or otherwise be used in merit-rating or determining the risk of that employer for the purpose of the payment of premiums under this chapter, and if the employer is a self-insuring employer, the employer shall not include that amount in the paid compensation the employer reports under section 4123.35 of the Revised Code.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 08-01-2003; 2006 SB7 06-30-2006



Section 4121.441 - Health care partnership program - adoption of rules.

(A) The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules under Chapter 119. of the Revised Code for the health care partnership program administered by the bureau of workers' compensation to provide medical, surgical, nursing, drug, hospital, and rehabilitation services and supplies to an employee for an injury or occupational disease that is compensable under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code.

The rules shall include, but are not limited to, the following:

(1) Procedures for the resolution of medical disputes between an employer and an employee, an employee and a provider, or an employer and a provider, prior to an appeal under section 4123.511 of the Revised Code. Rules the administrator adopts pursuant to division (A)(1) of this section may specify that the resolution procedures shall not be used to resolve disputes concerning medical services rendered that have been approved through standard treatment guidelines, pathways, or presumptive authorization guidelines.

(2) Prohibitions against discrimination against any category of health care providers;

(3) Procedures for reporting injuries to employers and the bureau by providers;

(4) Appropriate financial incentives to reduce service cost and insure proper system utilization without sacrificing the quality of service;

(5) Adequate methods of peer review, utilization review, quality assurance, and dispute resolution to prevent, and provide sanctions for, inappropriate, excessive or not medically necessary treatment;

(6) A timely and accurate method of collection of necessary information regarding medical and health care service and supply costs, quality, and utilization to enable the administrator to determine the effectiveness of the program;

(7) Provisions for necessary emergency medical treatment for an injury or occupational disease provided by a health care provider who is not part of the program;

(8) Discounted pricing for all in-patient and out-patient medical services, all professional services, and all pharmaceutical services;

(9) Provisions for provider referrals, pre-admission and post-admission approvals, second surgical opinions, and other cost management techniques;

(10) Antifraud mechanisms;

(11) Standards and criteria for the bureau to utilize in certifying or recertifying a health care provider or a vendor for participation in the health partnership program;

(12) Standards and criteria for the bureau to utilize in penalizing or decertifying a health care provider or a vendor from participation in the health partnership program.

(B) The administrator shall implement the health partnership program according to the rules the administrator adopts under this section for the provision and payment of medical, surgical, nursing, drug, hospital, and rehabilitation services and supplies to an employee for an injury or occupational disease that is compensable under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code.

Effective Date: 09-17-1996; 2006 SB7 06-30-2006; 2007 HB100 09-10-2007



Section 4121.442 - Health care quality advisory council.

(A) The administrator of workers' compensation shall develop standards for qualification of health care plans of the Ohio workers' compensation qualified health plan system to provide medical, surgical, nursing, drug, hospital, and rehabilitation services and supplies to an employee for an injury or occupational disease that is compensable under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code. In adopting the standards, the administrator shall use nationally recognized accreditation standards. The standards the administrator adopts must provide that a qualified plan provides for all of the following:

(1) Criteria for selective contracting of health care providers;

(2) Adequate plan structure and financial stability;

(3) Procedures for the resolution of medical disputes between an employee and an employer, an employee and a provider, or an employer and a provider, prior to an appeal under section 4123.511 of the Revised Code;

(4) Authorize employees who are dissatisfied with the health care services of the employer's qualified plan and do not wish to obtain treatment under the provisions of this section, to request the administrator for referral to a health care provider in the bureau's health care partnership program. The administrator must refer all requesting employees into the health care partnership program.

(5) Does not discriminate against any category of health care provider;

(6) Provide a procedure for reporting injuries to the bureau of workers' compensation and to employers by providers within the qualified plan;

(7) Provide appropriate financial incentives to reduce service costs and utilization without sacrificing the quality of service;

(8) Provide adequate methods of peer review, utilization review, quality assurance, and dispute resolution to prevent and provide sanctions for inappropriate, excessive, or not medically necessary treatment;

(9) Provide a timely and accurate method of reporting to the administrator necessary information regarding medical and health care service and supply costs, quality, and utilization to enable the administrator to determine the effectiveness of the plan;

(10) Authorize necessary emergency medical treatment for an injury or occupational disease provided by a health care provider who is not a part of the qualified health care plan;

(11) Provide an employee the right to change health care providers within the qualified health care plan;

(12) Provide for standardized data and reporting requirements;

(13) Authorize necessary medical treatment for employees who work in Ohio but reside in another state.

(B) Health care plans that meet the approved qualified health plan standards shall be considered qualified plans and are eligible to become part of the Ohio workers' compensation qualified health plan system. Any employer or group of employers may provide medical, surgical, nursing, drug, hospital, and rehabilitation services and supplies to an employee for an injury or occupational disease that is compensable under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code through a qualified health plan.

Effective Date: 09-17-1996; 12-30-2004; 06-27-2005



Section 4121.443 - [Repealed].

Effective Date: 12-30-2004



Section 4121.444 - Obtaining workers' compensation payments by deception prohibited.

(A) No person, health care provider, managed care organization, or owner of a health care provider or managed care organization shall obtain or attempt to obtain payments by deception under Chapter 4121., 4123., 4127., or 4131. of the Revised Code to which the person, health care provider, managed care organization, or owner is not entitled under rules of the bureau of workers' compensation adopted pursuant to sections 4121.441 and 4121.442 of the Revised Code.

(B) Any person, health care provider, managed care organization, or owner that violates division (A) of this section is liable, in addition to any other penalties provided by law, for all of the following penalties:

(1) Payment of interest on the amount of the excess payments at the maximum interest rate allowable for real estate mortgages under section 1343.01 of the Revised Code. The interest shall be calculated from the date the payment was made to the person, owner, health care provider, or managed care organization through the date upon which repayment is made to the bureau or the self-insuring employer.

(2) Payment of an amount equal to three times the amount of any excess payments;

(3) Payment of a sum of not less than five thousand dollars and not more than ten thousand dollars for each act of deception;

(4) All reasonable and necessary expenses that the court determines have been incurred by the bureau or the self-insuring employer in the enforcement of this section.

All moneys collected by the bureau pursuant to this section shall be deposited into the state insurance fund created in section 4123.30 of the Revised Code. All moneys collected by a self-insuring employer pursuant to this section shall be awarded to the self-insuring employer.

(C)

(1) In addition to the monetary penalties provided in division (B) of this section and except as provided in division (C)(3) of this section, the administrator may terminate any agreement between the bureau and a person or a health care provider or managed care organization or its owner and cease reimbursement to that person, provider, organization, or owner for services rendered if any of the following apply:

(a) The person, health care provider, managed care organization, or its owner, or an officer, authorized agent, associate, manager, or employee of a person, provider, or organization is convicted of or pleads guilty to a violation of sections 2913.48 or 2923.31 to 2923.36 of the Revised Code or any other criminal offense related to the delivery of or billing for health care benefits.

(b) There exists an entry of judgment against the person, health care provider, managed care organization, or its owner, or an officer, authorized agent, associate, manager, or employee of a person, provider, or organization and proof of the specific intent of the person, health care provider, managed care organization, or owner to defraud, in a civil action brought pursuant to this section.

(c) There exists an entry of judgment against the person, health care provider, managed care organization, or its owner, or an officer, authorized agent, associate, manager, or employee of a person, provider, or organization in a civil action brought pursuant to sections 2923.31 to 2923.36 of the Revised Code.

(2) No person, health care provider, or managed care organization that has had its agreement with and reimbursement from the bureau terminated by the administrator pursuant to division (C)(1) of this section, or an owner, officer, authorized agent, associate, manager, or employee of that person, health care provider, or managed care organization shall do either of the following:

(a) Directly provide services to any other bureau provider or have an ownership interest in a provider of services that furnishes services to any other bureau provider;

(b) Arrange for, render, or order services for claimants during the period that the agreement of the person, health care provider, managed care organization, or its owner is terminated as described in division (C)(1) of this section;

(3) The administrator shall not terminate the agreement or reimbursement if the person, health care provider, managed care organization, or owner demonstrates that the person, provider, organization, or owner did not directly or indirectly sanction the action of the authorized agent, associate, manager, or employee that resulted in the conviction, plea of guilty, or entry of judgment as described in division (C)(1) of this section.

(4) Nothing in division (C) of this section prohibits an owner, officer, authorized agent, associate, manager, or employee of a person, health care provider, or managed care organization from entering into an agreement with the bureau if the provider, organization, owner, officer, authorized agent, associate, manager, or employee demonstrates absence of knowledge of the action of the person, health care provider, or managed care organization with which that individual or organization was formerly associated that resulted in a conviction, plea of guilty, or entry of judgment as described in division (C)(1) of this section.

(D) The attorney general may bring an action on behalf of the state and a self-insuring employer may bring an action on its own behalf to enforce this section in any court of competent jurisdiction. The attorney general may settle or compromise any action brought under this section with the approval of the administrator.

Notwithstanding any other law providing a shorter period of limitations, the attorney general or a self-insuring employer may bring an action to enforce this section at any time within six years after the conduct in violation of this section terminates.

(E) The availability of remedies under this section and sections 2913.48 and 2923.31 to 2923.36 of the Revised Code for recovering benefits paid on behalf of claimants for medical assistance does not limit the authority of the bureau or a self-insuring employer to recover excess payments made to an owner, health care provider, managed care organization, or person under state and federal law.

(F) As used in this section:

(1) "Deception" means acting with actual knowledge in order to deceive another or cause another to be deceived by means of any of the following:

(a) A false or misleading representation;

(b) The withholding of information;

(c) The preventing of another from acquiring information;

(d) Any other conduct, act, or omission that creates, confirms, or perpetuates a false impression as to a fact, the law, the value of something, or a person's state of mind.

(2) "Owner" means any person having at least a five per cent ownership interest in a health care provider or managed care organization.

Effective Date: 2006 SB7 06-30-2006



Section 4121.446 - Selection of managed care organizations.

The department of administrative services shall select one or more managed care organizations for each state office, agency, institution, board, or commission, except for a public college or university, unless otherwise agreed to between the department and a state office, agency, institution, board, or commission.

Effective Date: 09-29-1997



Section 4121.45 - Workers' compensation ombudsperson system.

(A) There is hereby created a workers' compensation ombudsperson system to assist claimants and employers in matters dealing with the bureau of workers' compensation and the industrial commission. The industrial commission nominating council shall appoint a chief ombudsperson. The chief ombudsperson, with the advice and consent of the advisory commission, may appoint such assistant ombudspersons as the nominating council deems necessary. The positions of chief ombudsperson and assistant ombudspersons are for terms of six years. A person appointed to the position of chief ombudsperson or assistant ombudspersons may not be transferred, demoted, or suspended during the person's tenure and may be removed by the nominating council only on the grounds of malfeasance or neglect of duty upon notice and public hearing. The ombudspersons shall devote their full time and attention to the duties of their office. The administrator of workers' compensation shall furnish the ombudspersons with the office space, supplies, and clerical assistance that will enable the ombudspersons to perform their duties effectively. The ombudsperson program shall be funded out of the budget of the bureau and the chief ombudsperson and assistant ombudspersons shall be carried on the bureau payroll but shall be under the direction of the nominating council. The administrator and all employees of the bureau and the commission shall give the ombudspersons full and prompt cooperation in all matters relating to the duties of the ombudspersons.

(B) The ombudspersons shall:

(1) Answer inquiries or investigate complaints made by employers or claimants under this chapter and Chapter 4123. of the Revised Code as they relate to the processing of a claim for workers' compensation benefits;

(2) Provide claimants and employers with information regarding problems which arise out of the functions of the bureau, commission hearing officers, and the commission and the procedures employed in the processing of claims;

(3) Answer inquiries or investigate complaints of an employer as they relate to reserves established and premiums charged in connection with the employer's account.

For the purpose of carrying out the chief ombudsperson's duties, the chief ombudsperson or the chief ombudsperson's assistants, notwithstanding sections 4123.27 and 4123.88 of the Revised Code, has the right at all reasonable times to examine the contents of a claim file and discuss with parties in interest the contents of the file as long as the ombusdperson does not divulge information that would tend to prejudice the case of either party to a claim or that would tend to compromise a privileged attorney-client or doctor-patient relationship.

(C) The chief ombudsperson shall:

(1) Assist any service office in its duties whenever it requires assistance or information that can best be obtained from central office personnel or records;

(2) Annually assemble reports from each assistant ombudsperson as to their activities for the preceding year together with their recommendations as to changes or improvements in the operations of the workers' compensation system. The chief ombudsperson shall prepare a written report summarizing the activities of the ombudsperson system together with a digest of recommendations. The chief ombudsperson shall transmit the report to the nominating council.

(D) No ombudsperson or assistant ombudsperson shall:

(1) Represent a claimant or employer in claims pending before or to be filed with the administrator, a district or staff hearing officer, the commission, or the courts of the state, nor shall an ombudsperson or assistant ombudsperson undertake any such representation for a period of one year after the ombudsperson's or assistant ombudsperson's employment terminates or be eligible for employment by the bureau or the commission or as a district or staff hearing officer for one year;

(2) Express any opinions as to the merit of a claim or the correctness of a decision by the various officers or agencies as the decision relates to a claim for benefits or compensation.

The chief ombudsperson and assistant ombudspersons shall receive compensation at a level established by the nominating council commensurate with the individual's background, education, and experience in workers' compensation or related fields. The chief ombudsperson and assistant ombudspersons are full-time permanent employees in the classified civil service of the state and are entitled to all benefits that accrue to such employees, including, without limitation, sick, vacation, and personal leaves.

Effective Date: 12-02-1996



Section 4121.47 - Violating specific safety rule or employee welfare legislation.

(A) No employer shall violate a specific safety rule adopted by the administrator of workers' compensation pursuant to section 4121.13 of the Revised Code or an act of the general assembly to protect the lives, health, and safety of employees pursuant to section 35 of Article II, Ohio Constitution. Chapter 4167. of the Revised Code and rules and standards adopted thereunder are not the rules or enactment referred to in this division and shall not be considered as such for purposes of this section.

(B) If a staff hearing officer, in the course of the staff hearing officer's determination of a claim for an additional award under Section 35 of Article II, Ohio Constitution, finds the employer guilty of violating division (A) of this section, the staff hearing officer shall, in addition to any award paid to the claimant, issue an order to the employer to correct the violation within the period of time the staff hearing officer fixes. For any violation occurring within twenty-four months of the last violation, the staff hearing officer shall assess against the employer a civil penalty in an amount the staff hearing officer determines up to a maximum of fifty thousand dollars for each violation. In fixing the exact penalty, the staff hearing officer shall base the decision upon the size of the employer as measured by the number of employees, assets, and earnings of the employer.

(C) An employer dissatisfied with the imposition of a civil penalty pursuant to division (B) of this section may appeal the staff hearing officer's decision, if the commission refuses to hear the appeal under division (E) of section 4123.511 of the Revised Code, or a decision of the commission, if the commission hears the appeal under that division, to a court of common pleas pursuant to the Rules of Civil Procedure. An appeal operates to stay the payment of the fine pending the appeal.

(D) The administrator shall deposit all penalties collected pursuant to this section in the safety and hygiene fund established pursuant to section 4121.37 of the Revised Code.

Effective Date: 07-11-2001



Section 4121.48 - Long-term care loan program.

(A) The bureau of workers' compensation shall operate a long-term care loan fund program. The administrator of workers' compensation may adopt rules, employ personnel, and do all things necessary for that purpose.

(B) The administrator shall use the long-term care loan fund program to make loans without interest to employers that are nursing homes or hospitals for the purpose of allowing those employers to purchase, improve, install, or erect sit-to-stand floor lifts, ceiling lifts, other lifts, and fast electric beds, and to pay for the education and training of personnel, in order to implement a facility policy of no manual lifting of residents by employees.

The administrator, with the advice and consent of the bureau of workers' compensation board of directors, may adopt rules establishing criteria for loan eligibility, maximum loan amounts, loan periods, default penalties, and any other terms the administrator considers necessary for a loan.

(C) There is hereby created in the state treasury the long-term care loan fund. The fund shall consist of money the administrator, with the advice and consent of the board, requests the director of budget and management to transfer from the safety and hygiene fund created in section 4121.37 of the Revised Code. The fund shall be used solely for purposes identified in this section. All investment earnings of the fund shall be credited to the fund. All money the administrator receives for payment of a default penalty assessed or for repayment of any loan made pursuant to this section shall be credited to the safety and hygiene fund created under section 4121.37 of the Revised Code.

(D) As used in this section:

(1) "Hospital" has the same meaning as in section 3701.01 of the Revised Code;

(2) "Nursing home" has the same meaning as in section 3721.01 of the Revised Code.

Effective Date: 06-21-2005; 2007 HB100 09-10-2007



Section 4121.50 - Rules to implement coordinated services program for prescription drug abuse.

Not later than July 1, 2012, the administrator of workers' compensation shall adopt rules in accordance with Chapter 119. of the Revised Code to implement a coordinated services program for claimants under this chapter or Chapter 4123., 4127., or 4131. of the Revised Code who are found to have obtained prescription drugs that were reimbursed pursuant to an order of the administrator or of the industrial commission or by a self-insuring employer but were obtained at a frequency or in an amount that is not medically necessary. The program shall be implemented in a manner that is substantially similar to the coordinated services programs established for the medicaid program under section 5111.085 and 5111.179 of the Revised Code.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4121.61 - Aiding rehabilitation of injured workers.

The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules, take measures, and make expenditures as it deems necessary to aid claimants who have sustained compensable injuries or incurred compensable occupational diseases pursuant to Chapter 4123., 4127., or 4131. of the Revised Code to return to work or to assist in lessening or removing any resulting handicap.

Effective Date: 2007 HB100 09-10-2007



Section 4121.62 - Contracts for rendition of rehabilitation services.

(A) The authority granted to the administrator of workers' compensation pursuant to sections 4121.61 to 4121.69 of the Revised Code includes the authority to do all of the following:

(1) Contract with any public or private person for the rendition of rehabilitation services;

(2) Take actions and utilize money in the state insurance fund as necessary to obtain federal funds and assistance in the maximum amounts and most advantageous proportions and terms possible;

(3) Conduct rehabilitation educational programs for employers and employees.

(B) Nothing in sections 4121.61 to 4121.69 of the Revised Code shall be interpreted to grant authority to the administrator to require a claimant to utilize a public provider of rehabilitation services, counseling, or training.

Amended by 128th General Assemblych.19,HB 15, §101, eff. 9/29/2009.

Effective Date: 01-01-2002



Section 4121.63 - Living maintenance payments paid to claimants agreeing to rehabilitation.

Claimants who the administrator of workers' compensation determines could probably be rehabilitated to achieve the goals established by section 4121.61 of the Revised Code and who agree to undergo rehabilitation shall be paid living maintenance payments for a period or periods which do not exceed six months in the aggregate, unless review by the administrator or the administrator's designee reveals that the claimant will be benefited by an extension of such payments.

Living maintenance payments shall be paid in weekly amounts, not to exceed the amount the claimant would receive if the claimant were being compensated for temporary total disability, but not less than fifty per cent of the current state average weekly wage. Living maintenance payments shall commence at the time the claimant begins to participate in an approved rehabilitation program.

A claimant receiving living maintenance payments shall be deemed to be temporarily totally disabled and shall receive no payment of any type of compensation except as provided by division (B) of section 4123.57 of the Revised Code for the periods during which the claimant is receiving living maintenance payments.

Effective Date: 08-06-1999



Section 4121.64 - Appeals.

Notwithstanding section 4123.512 of the Revised Code, no person may appeal to court any action or decision issued under sections 4121.61 to 4121.69 of the Revised Code.

A person may, however, appeal the decision pursuant to section 4123.511 of the Revised Code.

Effective Date: 10-20-1993



Section 4121.65 - Employer may furnish rehabilitation services.

Employers who provide compensation and benefits pursuant to section 4123.35 of the Revised Code also may be granted authority to furnish rehabilitation services as long as the quality and content of the same is equal to or greater than that provided by the bureau of workers' compensation, and prior approval therefor has been given by the bureau.

Effective Date: 11-03-1989



Section 4121.66 - Rehabilitation services, counseling, training, and living maintenance payments paid from surplus fund.

(A) The administrator of workers' compensation shall pay the expense of providing rehabilitation services, counseling, training, and living maintenance payments from the surplus fund established by section 4123.34 of the Revised Code.

(B) Living maintenance payments are not subject to garnishment, levy, or attachment.

(C) Sections 4123.343, 4123.63, and 4123.64 of the Revised Code do not apply to living maintenance payments.

(D) A self-insuring employer under section 4123.35 of the Revised Code may elect to pay directly to a claimant or to the provider of the rehabilitation services, counseling, or training the expenses listed in division (A) of this section by filing an application with the bureau of workers' compensation not more than one hundred eighty days and not less than ninety days prior to the first day of the employer's next six-month coverage period. If the self-insuring employer timely files the application, the application is effective on the first day of the employer's next six-month coverage period, provided that the administrator shall compute the employer's assessment for the surplus fund due with respect to the period during which such application was filed without regard to the filing of the application. Following the timely filing, the self-insuring employer shall pay directly to a claimant or to the provider of the rehabilitation services, counseling, or training the expenses listed in division (A) of this section for all periods of rehabilitation occurring on or after the effective date of his election, regardless of the date of the injury or occupational disease, and he shall receive no money or credits from the surplus fund on account of such payments and shall not be required to pay any amounts into the surplus fund on account of this section, provided that for a period not to exceed one hundred eighty days after the effective date of the application, the self-insuring employer may submit to the bureau requests for reimbursement from the surplus fund on account of payments made for services rendered or living maintenance periods prior to the effective date of the application pursuant to division (A) of this section. The election made under this division is irrevocable.

Effective Date: 10-20-1993



Section 4121.67 - Administrative rules for payments for employing rehabilitated workers - wage loss compensation.

The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules:

(A) For the encouragement of reemployment of claimants who have successfully completed prescribed rehabilitation programs by payment from the surplus fund established by section 4123.34 of the Revised Code to employers who employ or re-employ the claimants. The period or periods of payments shall not exceed six months in the aggregate, unless the administrator or the administrator's designee determines that the claimant will be benefited by an extension of payments.

(B) Requiring payment, in the same manner as living maintenance payments are made pursuant to section 4121.63 of the Revised Code, to the claimant who completes a rehabilitation training program and returns to employment, but who suffers a wage loss compared to the wage the claimant was receiving at the time of injury. Payments per week shall be sixty-six and two-thirds per cent of the difference, if any, between the claimant's weekly wage at the time of injury and the weekly wage received while employed, up to a maximum payment per week equal to the statewide average weekly wage. The payments may continue for up to a maximum of two hundred weeks but shall be reduced by the corresponding number of weeks in which the claimant receives payments pursuant to division (B) of section 4123.56 of the Revised Code.

Effective Date: 2007 HB100 09-10-2007



Section 4121.68 - Compensation and benefits to rehabilitaion program participants.

In the event a claimant sustains an injury or occupational disease or dies as a result of any injury or disease received in the course of and arising out of the claimant's participation in a rehabilitation program, the claimant or, in the case of death, a dependent of the claimant, may file a claim for compensation and benefits . All compensation and benefit awards made as a result of the injury, disease, or death shall be charged to the surplus fund account, created pursuant to section 4123.34 of the Revised Code, and not charged through the state insurance fund to the employer against which the claim was allowed so long as the employer pays assessments into the surplus fund account for the payment of such compensation and benefits.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 11-03-1989



Section 4121.69 - Compensation of professional, administrative, and managerial employees.

(A) The administrator of workers' compensation may establish compensation plans, including schedules of hourly rates, for the compensation of professional, administrative, and managerial employees who are employed to fulfill the duties placed upon the bureau of workers' compensation pursuant to sections 4121.61 to 4121.69 of the Revised Code. The administrator may establish rules or policies for the administration of the respective compensation plans.

This division does not apply to employees for whom the state employment relations board establishes appropriate bargaining units pursuant to section 4117.06 of the Revised Code.

(B) The administrator may employ the services and resources of any public entity or private person, business, or association in fulfilling the duties placed upon the bureau of workers' compensation by sections 4121.61 to 4121.69 of the Revised Code. The rehabilitation services commission, the director of job and family services, and any other public officer, employee, or agency shall give to the bureau of workers' compensation full cooperation and, at the request of the administrator, enter into a written agreement stating the procedures and criteria for referring, accepting, and providing services to claimants in the job placement and rehabilitation efforts of the bureau of workers' compensation on behalf of a claimant when referred by the bureau of workers' compensation.

(C) In appropriate cases, the bureau may refer a candidate to the rehabilitation services commission for participation in a program of the commission. For that purpose, the bureau of workers' compensation shall compensate the commission for the nonfederal portion of its services.

Effective Date: 07-01-2000



Section 4121.70 - Labor-management government advisory council.

(A) There is hereby created the labor-management government advisory council consisting of fifteen members appointed as follows:

(1) The governor, with the advice and consent of the senate, shall appoint three members who, by training and vocation, are representative of labor and three members who, by training and vocation, are representative of employers.

(2) Ex officio, the chairpersons of the standing committees of the house of representatives and the senate to which legislation concerned with workers' compensation is customarily referred. A chairperson may designate the vice-chairperson of the committee to serve instead.

(3) One person who by training and vocation represents labor and one person who by training and vocation represents employers of differing political parties appointed by the speaker of the house of representatives.

(4) One person who by training and vocation represents labor and one person who by training and vocation represents employers of differing political parties appointed by the president of the senate.

(5) One person who by training and vocation represents nonprofit vocational rehabilitation services providers that deliver services to injured workers, appointed by the speaker of the house of representatives;

(6) One person who by training and vocation represents nonprofit vocational rehabilitation services providers that deliver services to injured workers, appointed by the president of the senate;

(7) The governor, with the advice and consent of the senate, shall appoint one member who, by training and vocation, represents a nonprofit organization of vocational rehabilitation services providers that deliver services to injured workers.

(B) Members appointed by the governor shall serve for a term of six years with each term ending on the same day of the year in which the member was first appointed, except that each member shall serve for a period of sixty additional days at the end of the member's term or until the member's successor is appointed and qualifies, whichever date occurs first. Of the members first appointed to the council by the governor, one member each representing labor and management shall serve an initial term of two years, one member each representing labor and management shall serve a term of four years, and the remaining two members shall serve full six-year terms. The members initially appointed by the speaker of the house of representatives and the president of the senate shall serve a term of six years. Thereafter, members shall be appointed to and serve full six-year terms. Members are eligible for reappointment to any number of additional terms.

Legislative members shall serve a term that coincides with the two-year legislative session in which they are first appointed with each term ending on the thirty-first day of December of the even-numbered year. Legislative members are eligible for reappointment.

Vacancies on the council shall be filled in the same manner as the original appointment. All members of the council shall serve without additional compensation but shall be reimbursed by the bureau of workers' compensation for actual and necessary expenses.

The council shall advise the bureau of workers' compensation board of directors and the administrator of workers' compensation on the quality and effectiveness of rehabilitation services and make recommendations pertaining to the bureau's rehabilitation program, including the operation of that program.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Amended by 128th General Assemblych.79,HB 15, §101, eff. 9/29/2009.

Effective Date: 12-02-1996; 2007 HB100 09-10-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4121.71 - [Repealed].

Effective Date: 07-01-1995



Section 4121.75 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Amended by 128th General Assemblych.28,HB 15, §101, eff. 6/30/2009. )

(Effective Date: 2007 HB100 09-10-2007; 2008 HB79 01-06-2009 )



Section 4121.76 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 2007 HB100 09-10-2007; 2008 HB79 01-06-2009 )



Section 4121.77 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 2007 HB100 09-10-2007; 2008 HB79 01-06-2009 )



Section 4121.78 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 2007 HB100 09-10-2007 )



Section 4121.79 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 6/30/2011.

Prior History: (Effective Date: 2007 HB100 09-10-2007; 2008 HB79 01-06-2009 )



Section 4121.80 - [Repealed].

Effective Date: 12-01-1992



Section 4121.99 - [Repealed] .

Repealed by 129th General AssemblyFile No.16,HB 123, §102, eff. 7/29/2011.

Effective Date: 10-20-1993






Chapter 4123 - WORKERS' COMPENSATION

Section 4123.01 - Workers' compensation definitions.

As used in this chapter:

(A)

(1) "Employee" means:

(a) Every person in the service of the state, or of any county, municipal corporation, township, or school district therein, including regular members of lawfully constituted police and fire departments of municipal corporations and townships, whether paid or volunteer, and wherever serving within the state or on temporary assignment outside thereof, and executive officers of boards of education, under any appointment or contract of hire, express or implied, oral or written, including any elected official of the state, or of any county, municipal corporation, or township, or members of boards of education.

As used in division (A)(1)(a) of this section, the term "employee" includes the following persons when responding to an inherently dangerous situation that calls for an immediate response on the part of the person, regardless of whether the person is within the limits of the jurisdiction of the person's regular employment or voluntary service when responding, on the condition that the person responds to the situation as the person otherwise would if the person were on duty in the person's jurisdiction:

(i) Off-duty peace officers. As used in division (A)(1)(a)(i) of this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(ii) Off-duty firefighters, whether paid or volunteer, of a lawfully constituted fire department.

(iii) Off-duty first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, or emergency medical technicians-paramedic, whether paid or volunteer, of an ambulance service organization or emergency medical service organization pursuant to Chapter 4765. of the Revised Code.

(b) Every person in the service of any person, firm, or private corporation, including any public service corporation, that (i) employs one or more persons regularly in the same business or in or about the same establishment under any contract of hire, express or implied, oral or written, including aliens and minors, household workers who earn one hundred sixty dollars or more in cash in any calendar quarter from a single household and casual workers who earn one hundred sixty dollars or more in cash in any calendar quarter from a single employer, or (ii) is bound by any such contract of hire or by any other written contract, to pay into the state insurance fund the premiums provided by this chapter.

(c) Every person who performs labor or provides services pursuant to a construction contract, as defined in section 4123.79 of the Revised Code, if at least ten of the following criteria apply:

(i) The person is required to comply with instructions from the other contracting party regarding the manner or method of performing services;

(ii) The person is required by the other contracting party to have particular training;

(iii) The person's services are integrated into the regular functioning of the other contracting party;

(iv) The person is required to perform the work personally;

(v) The person is hired, supervised, or paid by the other contracting party;

(vi) A continuing relationship exists between the person and the other contracting party that contemplates continuing or recurring work even if the work is not full time;

(vii) The person's hours of work are established by the other contracting party;

(viii) The person is required to devote full time to the business of the other contracting party;

(ix) The person is required to perform the work on the premises of the other contracting party;

(x) The person is required to follow the order of work set by the other contracting party;

(xi) The person is required to make oral or written reports of progress to the other contracting party;

(xii) The person is paid for services on a regular basis such as hourly, weekly, or monthly;

(xiii) The person's expenses are paid for by the other contracting party;

(xiv) The person's tools and materials are furnished by the other contracting party;

(xv) The person is provided with the facilities used to perform services;

(xvi) The person does not realize a profit or suffer a loss as a result of the services provided;

(xvii) The person is not performing services for a number of employers at the same time;

(xviii) The person does not make the same services available to the general public;

(xix) The other contracting party has a right to discharge the person;

(xx) The person has the right to end the relationship with the other contracting party without incurring liability pursuant to an employment contract or agreement.

Every person in the service of any independent contractor or subcontractor who has failed to pay into the state insurance fund the amount of premium determined and fixed by the administrator of workers' compensation for the person's employment or occupation or if a self-insuring employer has failed to pay compensation and benefits directly to the employer's injured and to the dependents of the employer's killed employees as required by section 4123.35 of the Revised Code, shall be considered as the employee of the person who has entered into a contract, whether written or verbal, with such independent contractor unless such employees or their legal representatives or beneficiaries elect, after injury or death, to regard such independent contractor as the employer.

(d) Every person to whom all of the following apply:

(i) The person is a resident of a state other than this state and is covered by that other state's workers' compensation law;

(ii) The person performs labor or provides services for that person's employer while temporarily within this state;

(iii) The laws of that other state do not include the provisions described in division (H)(4) of section 4123.54 of the Revised Code.

(2) "Employee" does not mean:

(a) A duly ordained, commissioned, or licensed minister or assistant or associate minister of a church in the exercise of ministry;

(b) Any officer of a family farm corporation;

(c) An individual incorporated as a corporation; or

(d) An individual who otherwise is an employee of an employer but who signs the waiver and affidavit specified in section 4123.15 of the Revised Code on the condition that the administrator has granted a waiver and exception to the individual's employer under section 4123.15 of the Revised Code.

Any employer may elect to include as an "employee" within this chapter, any person excluded from the definition of "employee" pursuant to division (A)(2) of this section. If an employer is a partnership, sole proprietorship, individual incorporated as a corporation, or family farm corporation, such employer may elect to include as an "employee" within this chapter, any member of such partnership, the owner of the sole proprietorship, the individual incorporated as a corporation, or the officers of the family farm corporation. In the event of an election, the employer shall serve upon the bureau of workers' compensation written notice naming the persons to be covered, include such employee's remuneration for premium purposes in all future payroll reports, and no person excluded from the definition of "employee" pursuant to division (A)(2) of this section, proprietor, individual incorporated as a corporation, or partner shall be deemed an employee within this division until the employer has served such notice.

For informational purposes only, the bureau shall prescribe such language as it considers appropriate, on such of its forms as it considers appropriate, to advise employers of their right to elect to include as an "employee" within this chapter a sole proprietor, any member of a partnership, an individual incorporated as a corporation, the officers of a family farm corporation, or a person excluded from the definition of "employee" under division (A)(2) of this section, that they should check any health and disability insurance policy, or other form of health and disability plan or contract, presently covering them, or the purchase of which they may be considering, to determine whether such policy, plan, or contract excludes benefits for illness or injury that they might have elected to have covered by workers' compensation.

(B) "Employer" means:

(1) The state, including state hospitals, each county, municipal corporation, township, school district, and hospital owned by a political subdivision or subdivisions other than the state;

(2) Every person, firm, professional employer organization as defined in section 4125.01 of the Revised Code, and private corporation, including any public service corporation, that (a) has in service one or more employees or shared employees regularly in the same business or in or about the same establishment under any contract of hire, express or implied, oral or written, or (b) is bound by any such contract of hire or by any other written contract, to pay into the insurance fund the premiums provided by this chapter.

All such employers are subject to this chapter. Any member of a firm or association, who regularly performs manual labor in or about a mine, factory, or other establishment, including a household establishment, shall be considered an employee in determining whether such person, firm, or private corporation, or public service corporation, has in its service, one or more employees and the employer shall report the income derived from such labor to the bureau as part of the payroll of such employer, and such member shall thereupon be entitled to all the benefits of an employee.

(C) "Injury" includes any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee's employment. "Injury" does not include:

(1) Psychiatric conditions except where the claimant's psychiatric conditions have arisen from an injury or occupational disease sustained by that claimant or where the claimant's psychiatric conditions have arisen from sexual conduct in which the claimant was forced by threat of physical harm to engage or participate;

(2) Injury or disability caused primarily by the natural deterioration of tissue, an organ, or part of the body;

(3) Injury or disability incurred in voluntary participation in an employer-sponsored recreation or fitness activity if the employee signs a waiver of the employee's right to compensation or benefits under this chapter prior to engaging in the recreation or fitness activity;

(4) A condition that pre-existed an injury unless that pre-existing condition is substantially aggravated by the injury. Such a substantial aggravation must be documented by objective diagnostic findings, objective clinical findings, or objective test results. Subjective complaints may be evidence of such a substantial aggravation. However, subjective complaints without objective diagnostic findings, objective clinical findings, or objective test results are insufficient to substantiate a substantial aggravation.

(D) "Child" includes a posthumous child and a child legally adopted prior to the injury.

(E) "Family farm corporation" means a corporation founded for the purpose of farming agricultural land in which the majority of the voting stock is held by and the majority of the stockholders are persons or the spouse of persons related to each other within the fourth degree of kinship, according to the rules of the civil law, and at least one of the related persons is residing on or actively operating the farm, and none of whose stockholders are a corporation. A family farm corporation does not cease to qualify under this division where, by reason of any devise, bequest, or the operation of the laws of descent or distribution, the ownership of shares of voting stock is transferred to another person, as long as that person is within the degree of kinship stipulated in this division.

(F) "Occupational disease" means a disease contracted in the course of employment, which by its causes and the characteristics of its manifestation or the condition of the employment results in a hazard which distinguishes the employment in character from employment generally, and the employment creates a risk of contracting the disease in greater degree and in a different manner from the public in general.

(G) "Self-insuring employer" means an employer who is granted the privilege of paying compensation and benefits directly under section 4123.35 of the Revised Code, including a board of county commissioners for the sole purpose of constructing a sports facility as defined in section 307.696 of the Revised Code, provided that the electors of the county in which the sports facility is to be built have approved construction of a sports facility by ballot election no later than November 6, 1997.

(H) "Public employer" means an employer as defined in division (B)(1) of this section.

(I) "Sexual conduct" means vaginal intercourse between a male and female; anal intercourse, fellatio, and cunnilingus between persons regardless of gender; and, without privilege to do so, the insertion, however slight, of any part of the body or any instrument, apparatus, or other object into the vaginal or anal cavity of another. Penetration, however slight, is sufficient to complete vaginal or anal intercourse.

(J) "Other-states' insurer" means an insurance company that is authorized to provide workers' compensation insurance coverage in any of the states that permit employers to obtain insurance for workers' compensation claims through insurance companies.

(K) "Other-states' coverage" means insurance coverage purchased by an employer for workers' compensation claims that arise in a state or states other than this state and that are filed by the employees of the employer or those employee's dependents, as applicable, in that other state or those other states.

Effective Date: 08-01-2003; 11-05-2004; 2006 SB7 10-11-2006; 2008 SB334 09-11-2008



Section 4123.02 - Policemen and firemen excepted.

This chapter does not apply to policemen or firemen in municipal corporations where the injured policemen or firemen are eligible to participate in any policemen's or firemen's pension funds established and maintained by a municipal corporation, unless the amount of the pension funds provided by the municipal corporation through taxation and paid to the policemen or firemen is less than they would have received if the municipal corporation had no pension fund. In such event policemen and firemen shall receive the regular state compensation for policemen and firemen in municipal corporations where no pension funds have been created, less the sum received by the policemen or firemen from the pension funds provided by the municipal corporation through taxation. The sum paid from the pension fund shall be certified to the bureau of workers' compensation by the treasurer or other officer controlling the pension fund.

Effective Date: 11-03-1989



Section 4123.021 - State active duty defined.

As used in sections 4123.021 to 4123.024, inclusive, of the Revised Code:

"State active duty" means that status attaching to a member of the Ohio organized militia performing duty ordered by competent state authority, for which duty status injury and occupational disease benefits are not otherwise provided by act of the congress of the United States or executive regulations of the United States.

Effective Date: 09-16-1963



Section 4123.022 - Employment status while on active duty.

Every member of the Ohio organized militia as defined in section 5923.01 of the Revised Code shall, when called to state active duty, be in the employment of the state for the purposes of sections 4123.01 to 4123.94, inclusive, and 4123.99 of the Revised Code.

Effective Date: 11-02-1959



Section 4123.023 - Benefits for members of organized militia.

For the purpose of determining benefits accruing under section 4123.57 of the Revised Code, a member of the Ohio organized militia shall qualify for maximum benefits provided for workers and employees under sections 4123.01 to 4123.60, inclusive, 4123.62 to 4123.94, inclusive, and 4123.99 of the Revised Code.

Effective Date: 11-02-1959



Section 4123.024 - Administrative and other costs to be paid from state insurance fund.

Sections 4123.021 to 4123.024 and 4123.031 to 4123.037 of the Revised Code shall be administered by the bureau of workers' compensation. Administrative and other costs, including awards of benefits and compensation, whether lump sum or recurring payments, shall be disbursed from the state insurance fund.

At the end of each six months of each fiscal year, the administrator of workers' compensation shall certify to the adjutant general the amounts paid for compensation and benefits for accidental injuries and death compensable pursuant to sections 4123.021 to 4123.024 and 4123.031 to 4123.037 of the Revised Code and for costs of administration.

Effective Date: 11-03-1989



Section 4123.025 - Benefits for one killed performing request or order of a duly authorized public official.

Any person, other than those covered by section 4123.03 of the Revised Code, who is injured, and the dependents of a deceased employee who is killed as the direct result of performing any act at the request or order of a duly authorized public official of the state, or any institution or agency thereof, or any political subdivision thereof, including a county, township, or municipal corporation, in time of emergency shall be entitled to all the benefits of Chapter 4123. of the Revised Code. Any payments made from the state insurance fund pursuant to this section shall be charged to the surplus fund as created by division (B) of section 4123.34 of the Revised Code, in order to encourage participation of all persons in times of emergency.

Effective Date: 11-16-1973



Section 4123.026 - Costs of post-exposure medical diagnostic services after peace officer, firefighter, or emergency medical worker's exposure to blood or other body fluid.

(A) The administrator of workers' compensation, or a self-insuring public employer for the peace officers, firefighters, and emergency medical workers employed by or volunteering for that self-insuring public employer, shall pay the costs of conducting post-exposure medical diagnostic services, consistent with the standards of medical care existing at the time of the exposure, to investigate whether an injury or occupational disease was sustained by a peace officer, firefighter, or emergency medical worker when coming into contact with the blood or other body fluid of another person in the course of and arising out of the peace officer's, firefighter's, or emergency medical worker's employment, or when responding to an inherently dangerous situation in the manner described in, and in accordance with the conditions specified under, division (A)(1)(a) of section 4123.01 of the Revised Code, through any of the following means:

(1) Splash or spatter in the eye or mouth, including when received in the course of conducting mouth-to-mouth resuscitation;

(2) A puncture in the skin;

(3) A cut in the skin or another opening in the skin such as an open sore, wound, lesion, abrasion, or ulcer.

(B) As used in this section:

(1) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(2) "Firefighter" means a firefighter, whether paid or volunteer, of a lawfully constituted fire department.

(3) "Emergency medical worker" means a first responder, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic, certified under Chapter 4765. of the Revised Code, whether paid or volunteer.

Effective Date: 03-14-2003



Section 4123.03 - Employees performing special services for the state or a political subdivision.

If the state or any political subdivision thereof, including any county, township, municipal corporation, school district, and any institution or agency of the state, employs, enlists, recruits, solicits, or otherwise secures the services of any organization, association, or group of persons and the members thereof, including volunteer firemen, and auxiliary policemen and patrolmen, the individual members of which are not, by reason of such service, employees as defined in division (A)(1) of section 4123.01 of the Revised Code, or if the state or any political subdivision thereof desires to secure workers' compensation coverage in respect of any volunteer fireman, policeman, deputy sheriff, marshal or deputy marshal, constable, or other person in its service in the event of the injury, disease, or death of such person while engaged in activities called for by his position but not such as would entitle the person to compensation as an employee as so defined, subject to the limitations contained in section 4123.02 of the Revised Code, the state or the political subdivision may contract with the bureau of workers' compensation for coverage of such persons under this chapter, while in the performance of such service. The contract shall contain provisions for the determination of premiums, average weekly wages or their equivalent, the identity of the persons covered, and such other provisions as are necessary in each case to establish or define the risk and determine claims arising thereunder. Payment of premiums by the state or a political subdivision shall be made in the same manner as is provided with respect to workers' compensation premiums payable by the state or a political subdivision and at the times as provided by the contract. Upon execution of a contract, the persons covered thereby are entitled to the same benefits, payable from the public insurance fund, which are accorded to employees as defined in division (A) of section 4123.01 of the Revised Code.

For the purpose of statistical and like information, the bureau shall keep a separate record of the experience of the individual risks and groups of similar risks under such contracts.

Effective Date: 10-20-1993



Section 4123.031 - Emergency management worker definitions.

As used in sections 4123.031 to 4123.037 of the Revised Code:

(A) "Emergency management worker" means anyone who has been duly registered for service pursuant to section 5502.34 of the Revised Code, in connection with the development, maintenance, and operation of any state or local emergency management agency authorized by law and who has met the minimum requirements as set forth in sections 4123.031 to 4123.037 of the Revised Code, or who has been duly registered as an emergency management worker pursuant to section 5502.34 of the Revised Code during a disaster and the emergency thereby created.

(B) "Emergency management," "disaster," and "emergency" have the same meanings as in section 5502.21 of the Revised Code.

Effective Date: 10-29-1995



Section 4123.032 - Benefits for emergency management workers.

Every emergency management worker shall, with respect to the performance of his duties as such emergency management worker, be in the employment of the state or political subdivision for purposes of sections 4123.01 to 4123.94 of the Revised Code, and every emergency management worker or, in case of death, his dependents shall be entitled to the benefits payable on account of total disability, loss of member, or death as accorded by such sections to employees covered by its provisions. No payment for such disability, loss of member, or death shall be made unless a claim is filed within one year of the date of the accidental injury causing the total disability, loss of member, or death. If an injury claim is filed within the said one year period and the claimant subsequently dies, his dependents shall file any death claim based on such injury within six months after the death or be forever barred.

Effective Date: 09-29-1994



Section 4123.033 - Compensation for accidental injury while performing emergency management duties.

Any emergency management worker who suffers an accidental injury while performing emergency management duties, as defined herein, shall be compensated for any total disability or loss of member and his dependents shall be compensated for any death resulting from such an injury on the same basis as provided for workers, employees, and their dependents under sections 4123.01 to 4123.94 of the Revised Code.

This section shall not apply in the case of any person who is otherwise entitled, under sections 4123.01 to 4123.94 of the Revised Code, to receive workers' compensation benefits for such accidental injury or death.

Effective Date: 09-29-1994



Section 4123.034 - Unpaid emergency management workers qualify for maximum benefits.

For the purpose of determining benefits accruing under section 4123.033 of the Revised Code, an emergency management worker who receives no monetary compensation for emergency management services rendered shall qualify for maximum benefits applicable with respect to accidental injury or death provided for workers and employees under sections 4123.01 to 4123.94 of the Revised Code in the fiscal year applicable.

Effective Date: 09-29-1994



Section 4123.035 - Finality of decision as to emergency management claimants.

The decision of the industrial commission as to all facts, except questions of dependency and whether the accident occurred in the course of claimant's emergency management service, is final and any emergency management worker or his dependents claiming benefits under sections 4123.031 to 4123.037 of the Revised Code is not entitled to any appeal from such decision.

Effective Date: 09-29-1994



Section 4123.036 - Participation in emergency management benefits.

(A) An emergency management worker, in order to be included under sections 4123.031 to 4123.037 of the Revised Code, and to participate in the benefits thereof, shall be duly registered by the state or local emergency management agency making the registration pursuant to section 5502.34 of the Revised Code.

(B) Such emergency management worker shall have subscribed either to the loyalty oath administered under the provisions of section 5502.34 of the Revised Code, or to the federal form of the loyalty oath administered under the provisions of Public Law No. 268, 82nd Congress.

(C) At the time the accident or event occurs for which a claim is made under sections 4123.01 to 4123.94 of the Revised Code, the emergency management worker shall have been acting in good faith in performing an emergency management duty, function, or act in connection with the development, training, maintenance, or operation of an emergency management agency under expressed or constructive instruction or orders of a duly appointed director or an authorized staff member of the state or local emergency management agency charged with the authority and responsibility for issuing such instructions or orders. To implement this requirement, a permanent record of all meetings, drills, tests, and participation in emergency management activities and ceremonies as well as operations under disaster emergency conditions, shall be maintained, and it is a condition precedent to recovery that any claimant under the provisions of sections 4123.031 to 4123.037 of the Revised Code, shall furnish a certified copy of the permanent record attesting to the participation of said claimant or of the individual whose participation forms the basis for the claim in the respective emergency management activity during or as a result of which a claim for injury or death is made.

(D) The written registration of such worker and a copy of the loyalty oath duly subscribed shall be filed with the state, local, municipal, township, county, area, or other authorized emergency management agency and shall be available for inspection at all reasonable times and for use in providing basic data necessary or required under the regulations pertaining to the filing of claims for workers' compensation.

Effective Date: 10-29-1995



Section 4123.037 - Loyalty oath for emergency management workers.

(A) Sections 4123.01 to 4123.94 of the Revised Code shall inure to the benefit of those emergency management workers who have previously complied with the minimum requirements as set forth in sections 4123.031 to 4123.036 of the Revised Code, including those who have executed either the state form of the loyalty oath under section 5502.34 of the Revised Code or the federal form of oath administered under the provisions of Public Law No. 268, 82nd Congress, insofar as the federal loyalty oath is concerned.

(B) Any person who has executed the federal oath under the provisions of Public Law No. 268, 82nd Congress prior to September 29, 1955, is considered to have complied with the requirements for the execution of loyalty oath as required under sections 5502.21 to 5502.51 of the Revised Code.

Effective Date: 10-29-1995



Section 4123.038 - Apprentice definitions.

As used in this section and section 4123.039 of the Revised Code:

(A) "Apprentice" and "apprenticeship agreement" have the meaning defined in section 4111.25 of the Revised Code.

(B) "Related and supplemental instructions" means training offered, conducted, supervised, or given under the sponsorship of any joint apprenticeship committee or other sponsoring organization to apprentices, which training is given in addition to the approved schedule of work experience through employment, and which is to be credited towards the minimum hours of related and supplemental instructions required by section 4139.01 of the Revised Code.

(C) "Pre-apprentice" means a person who receives formal classroom training designed to provide the person with the basic education, attitudes, skills, trade knowledge, and motivation necessary to enter a formal apprenticeship program.

(D) "Entry-level trainee" means a person who possesses experience that would qualify the person as a journeyperson but for the existence of certain other disqualifying conditions and who receives on-the-job training accompanied by classroom instruction outside of normal working hours.

(E) "Journeyperson trainee" means a person with journeyperson status in a given trade who receives classroom and laboratory training for the purpose of broadening the person's skills and acquainting the person with new techniques and ideas in the trade.

Effective Date: 07-01-2000



Section 4123.039 - Eligibility for benefits of apprentices.

For the purposes of sections 4123.038 and 4123.039 of the Revised Code, every apprentice with respect to his related and supplemental instructions, and every pre-apprentice, entry-level trainee, or journeyman trainee shall be in the employment of whichever of the following desires to secure workers' compensation in respect to the apprentice:

(A) A joint apprenticeship committee;

(B) Any sponsoring organization offering, conducting, supervising, or giving training to apprentices.

If any joint apprenticeship committee, or any other sponsoring organization offering, conducting, supervising, or giving training to apprentices, pre-apprentices, entry-level trainees, or journeyman trainees desires to secure workers' compensation coverage for those persons in the event of their injury, disease, or death while engaged in related training activities, but not such as would entitle them to compensation as an employee as defined in division (A) of section 4123.01 of the Revised Code, any joint apprenticeship committee, or other sponsoring organization may contract with the bureau of workers' compensation for coverage of those persons under this chapter, while in the performance of the related training activities. The contract shall contain provisions for the determination of premiums, average weekly wages or their equivalent, the identity of the persons covered, and other provisions as are necessary in each case to establish or define the risk and determine claims arising thereunder. Upon execution of a contract, the persons covered thereby are entitled to the same benefits, payable from the state insurance fund, which are accorded to employees as defined in division (A) of section 4123.01 of the Revised Code.

Effective Date: 11-03-1989



Section 4123.04 - Application to intrastate, interstate and foreign commerce.

This chapter applies to employers and their employees engaged in intrastate commerce and also in interstate and foreign commerce, for whom a rule of liability or method of compensation has been or may be established by congress, only to the extent that their mutual connection with intrastate work may be and is clearly separable and distinguishable from interstate or foreign commerce, and then only when such employer and any of his employees working only in this state, with the approval of the bureau of workers' compensation, and so far as not forbidden by any act of congress, voluntarily accept the provisions of this chapter by filing written acceptances, which, when filed with and approved by the bureau, subject the acceptors irrevocably to this chapter to all intents and purposes as if they had been originally included in its terms, during the periods for which the premiums provided in this chapter have been paid. Payment of premium shall be on the basis of the payroll of the employees who accept.

Effective Date: 10-20-1993



Section 4123.05 - Rules.

The bureau of workers' compensation shall adopt rules to regulate and provide for the kind and character of notices, and the services thereof, in cases of injury, occupational disease, or death resulting from either, to employees, the nature and extent of the proofs and evidence, and the method of taking and furnishing the same, and to establish the right to benefits or compensation from the state insurance fund, the forms of application of those claiming to be entitled to benefits or compensation, and the method of making investigations, physical examinations, and inspections. Nothing in this section shall be interpreted as affecting or limiting the rule-making authority of the industrial commission under this chapter or Chapter 4121. of the Revised Code.

Effective Date: 10-20-1993



Section 4123.06 - Rules regarding fees.

The industrial commission shall adopt rules concerning the payment of attorney's fees and shall protect parties against unfair fees. The commission shall fix the amount of fees in the event of a controversy in respect thereto. The commission and the bureau of workers' compensation shall prominently display in all areas of an office which claimants frequent a notice to the effect that the commission has statutory authority to resolve fee disputes. The commission shall adopt rules designed to prevent the solicitation of employment in the prosecution or defense of claims and make and adopt reasonable rules designed to promote the orderly and expeditious submission, hearing, and determination of claims and may inquire into the amounts of fees charged employers or claimants by attorneys, agents, or representatives for services in matters before the commission.

The commission shall set reasonable standards for those attorneys, agents, or representatives who practice before the bureau, district or staff hearing officers, or the commission.

With respect to payment of fees to attorneys for services in securing an award under section 4123.64 of the Revised Code, the commission shall:

(A) Approve, disapprove, or modify applications for lump sum payment for attorney's fees;

(B) Allow payment of a reasonable fee after review of the application;

(C) Require the attorney to disclose all fees received in obtaining the award under which the fee is requested and certify that the client is liable for no further fee with respect to continuing compensation, except if a later dispute arises in the claim requiring additional services;

(D) Require such supporting evidence as the commission deems necessary to justify any such application.

The commission shall suspend from practice before the bureau, district or staff hearing officers, or the commission for such period of time as the commission determines, or reprimand, as the nature of the offense warrants, representatives of claimants or employers who violate any reasonable rule the commission adopts under authority of law. If the commission suspends or reprimands any person admitted to practice law, the commission shall notify the Ohio state bar association and the bar association of the community in which the person resides of the action taken by the commission.

Before a representative is suspended or reprimanded, the commission or a person directly interested in the results of the services of a representative shall file written charges against him stating distinctly the grounds of complaint, and a copy thereof certified by the secretary of the commission, shall be served upon the representative. After service, the representative shall be allowed a reasonable time to appear and make a defense, introduce evidence, and be heard either in person or by counsel, or both.

If the commission makes an order to suspend or reprimand a representative, the order may be reviewed on appeal on questions of law in the supreme court, which may affirm or modify the order of the commission or dismiss the complaint. Appeal proceedings shall be filed in the supreme court within forty days after the order of the commission.

The commission may readmit any person suspended upon its own motion or upon the written application of the person suspended.

The head of the legal department of the commission shall make the investigations contemplated by this section and enforce this section and the rules adopted by the commission pursuant to this section. The commission shall assign to the head of the legal department one of its employees to assist in the administration and supervision of this section and of the rules adopted under this section.

Effective Date: 10-29-1995



Section 4123.07 - Bureau to prepare and furnish application forms.

The administrator of the bureau of workers' compensation shall prepare and furnish blank forms of application for benefits or compensation from the state insurance fund, reports of injury, disability or occupational disease, notices to employers and employees, proofs of injury, disease, disability or death, proofs of medical attendance and hospital and nursing care, and proofs of employment and wage earnings, and other necessary blanks, and shall provide in his rules for their preparation and distribution so that they may be readily available and so prepared that the furnishing of information required of any person with respect to any aspect of a claim shall not be delayed by a requirement that information with respect to another aspect of such claim shall be furnished on the form by the same or another person. Insured employers shall keep on hand a sufficient supply of such blanks.

Effective Date: 01-17-1977



Section 4123.08 - Powers of officers in administrative proceedings.

Each member of the industrial commission, and its deputies, supervisors, directors, and secretaries, appointed by the commission, and employees of the bureau of workers' compensation designated by the administrator of workers' compensation, may for the purposes contemplated by this chapter, administer oaths, certify to official acts, take testimony or depositions, conduct hearings, inquiries, and investigations, issue subpoenas, and compel the attendance of witnesses and the production of books, accounts, papers, records, documents, evidence, and testimony.

Effective Date: 11-03-1989



Section 4123.09 - Depositions.

In claims filed before the industrial commission or the bureau of workers' compensation by injured employees and the dependents of killed employees on account of injury or death sustained by such employees in the course of their employment, the commission and bureau may cause depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for the taking of depositions in civil actions in the court of common pleas.

Effective Date: 11-03-1989



Section 4123.10 - Industrial commission not bound by rules of evidence.

The industrial commission shall not be bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure, other than as provided in sections 4123.01 to 4123.94, inclusive, of the Revised Code, but may make an investigation in such manner as in its judgment is best calculated to ascertain the substantial rights of the parties and to carry out justly the spirit of such sections.

Effective Date: 11-02-1959



Section 4123.11 - Stenographer's copy received in evidence.

A transcribed copy of the evidence and proceedings, or any specific part thereof, or any investigation, by a stenographer appointed by the industrial commission, being certified by such stenographer to be a true and correct transcript of the testimony on the investigation or of a particular witness, or of a specific part of such testimony, carefully compared by him with his original notes, and to be a correct statement of the evidence and proceedings had on such investigation so purporting to be taken and subscribed, may be received in evidence by the commission with the same effect as if such stenographer were present and testified to the facts so certified. A copy of such transcript shall be furnished on demand to any party upon the payment of the fee therefor as provided for transcript in courts of common pleas.

Effective Date: 10-01-1953



Section 4123.12 - Attachment proceeding to compel obedience.

In case any person fails to comply with an order of the industrial commission or subpoena issued by the commission or its secretary or the bureau of workers' compensation, or any of their inspectors, or examiners, or on the refusal of a witness to testify to any matter regarding which he may be lawfully interrogated, or if any person refuses to permit an inspection, the probate judge of the county in which the person resides, on application of any member of the commission or its secretary or the bureau, or any inspector, or examiner appointed by the bureau, shall compel obedience by attachment proceedings as for contempt, as in the case of disobedience of the requirements of subpoena issued from such court on a refusal to testify therein.

Effective Date: 11-03-1989



Section 4123.13 - Fees of officers and witnesses.

Each officer who serves a subpoena issued under section 4123.08 of the Revised Code shall receive the same fees as a sheriff, and each witness who appears, in obedience to a subpoena, before the industrial commission or its secretary or district or staff hearing officers, the administrator of workers' compensation, or any inspector or examiner of the commission or administrator, shall receive the fees and mileage provided for under section 119.094 of the Revised Code, which shall be paid from the state insurance fund on the approval of any two members of the commission, if the witness is subpoenaed by the commission or its secretary, district or staff hearing officer, inspector, or examiner, or on the approval of the administrator, if the witness is subpoenaed by the administrator or the administrator's inspector or examiner. No witness subpoenaed at the instance of a party other than the persons listed in this section is entitled to compensation under this section unless the administrator or commission certifies that the witness's testimony was material to the matter investigated.

Effective Date: 10-20-1993; 2008 HB525 07-01-2009



Section 4123.14 - [Repealed].

Effective Date: 10-20-1993



Section 4123.15 - Recognized religious sect employer may apply for exemption.

(A) An employer who is a member of a recognized religious sect or division of a recognized religious sect and who is an adherent of established tenets or teachings of that sect or division by reason of which the employer is conscientiously opposed to benefits to employers and employees from any public or private insurance that makes payment in the event of death, disability, impairment, old age, or retirement or makes payments toward the cost of, or provides services in connection with the payment for, medical services, including the benefits from any insurance system established by the "Social Security Act," 42 U.S.C.A. 30l, et seq., may apply to the administrator of workers' compensation to be excepted from payment of premiums and other charges assessed under this chapter and Chapter 4121. of the Revised Code with respect to, or if the employer is a self-insuring employer, from payment of direct compensation and benefits to and assessments required by this chapter and Chapter 4121. of the Revised Code on account of, an individual employee who meets the requirements of this section. The employer shall make an application on forms provided by the bureau of workers' compensation which forms may be those used by or similar to those used by the United States internal revenue service for the purpose of granting an exemption from payment of social security taxes under 26 U.S.C.A. 1402(g) of the Internal Revenue Code, and shall include a written waiver signed by the individual employee to be excepted from all the benefits and compensation provided in this chapter and Chapter 4121. of the Revised Code.

The application also shall include affidavits signed by the employer and the individual employee that the employer and the individual employee are members of a recognized religious sect or division of a recognized religious sect and are adherents of established tenets or teaching of that sect or division by reason of which the employer and the individual employee are conscientiously opposed to benefits to employers and employees received from any public or private insurance that makes payments in the event of death, disability, impairment, old age, or retirement or makes payments toward the cost of, or provides services in connection with the payment for, medical services, including the benefits from any insurance system established by the "Social Security Act," 42 U.S.C.A. 301, et seq. If the individual is a minor, the guardian of the minor shall complete the waiver and affidavit required by this division.

(B) The administrator shall grant the waiver and exception to the employer for a particular individual employee if the administrator finds that the employer and the individual employee are members of a sect or division having the established tenets or teachings described in division (A) of this section, that it is the practice, and has been for a substantial number of years, for members of the sect or division of the sect to make provision for their dependent members which, in the administrator's judgment, is reasonable in view of their general level of hiring, and that the sect or division of the sect has been in existence at all times since December 31, 1950.

(C) A waiver and exception under division (B) of this section is effective on the date the administrator grants the waiver and exception. An employer who complies with this chapter and the employer's other employees, with respect to an individual employee for whom the administrator grants the waiver and exception, are entitled, as to that individual employee and as to all injuries and occupational diseases of the individual employee that occurred prior to the effective date of the waiver and exception, to the protections of sections 4123.74 and 4123.741 of the Revised Code. On and after the effective date of the waiver and exception, the employer is not liable for the payment of any premiums or other charges assessed under this chapter or Chapter 4121. of the Revised Code, or if the individual is a self-insuring employer, the employer is not liable for the payment of any compensation or benefits directly or other charges assessed under this chapter or Chapter 4121. of the Revised Code in regard to that individual employee, and is considered a complying employer under those chapters, and the employer and the employer's other employees are entitled to the protections of sections 4123.74 and 4123.741 of the Revised Code, as to that individual employee, and as to injuries and occupational diseases of that individual employee that occur on and after the effective date of the waiver and exception.

(D) A waiver and exception granted in regard to a specific employer and individual employee are valid for all future years unless the administrator determines that the employer, individual employee, or sect or division ceases to meet the requirements of this section. If the administrator makes this determination, the employer is liable for the payment of premiums and other charges assessed under this chapter and Chapter 4121. of the Revised Code, or if the employer is a self-insuring employer, the employer is liable for the payment of compensation and benefits directly and other charges assessed under those chapters, in regard to the individual employee for all injuries and occupational diseases of that individual that occur on and after the date of the administrator's determination, and the individual employee is entitled to all of the benefits and compensation provided in those chapters for an injury or occupational disease that occurs on or after the date of the administrator's determination.

Effective Date: 08-01-2003



Section 4123.151 - [Repealed].

Effective Date: 11-02-1959



Section 4123.16 - [Repealed].

Effective Date: 10-05-1955



Section 4123.17 - Amended and Renumbered RC 4121.37.

Effective Date: 01-17-1977



Section 4123.18 - [Repealed].

Effective Date: 10-05-1955



Section 4123.181 - [Repealed].

Effective Date: 07-27-1979



Section 4123.19 - Expenditures to establish rate classes - salaries and compensation paid by warrant.

The bureau of workers' compensation may make necessary expenditures to obtain statistical and other information to establish the classes provided for in section 4123.29 of the Revised Code.

The salaries and compensation of all of the actuaries, accountants, inspectors, examiners, experts, clerks, physicians, stenographers, and other assistants of the bureau, and all other expenses of the bureau, including the premium to be paid for the bond to be furnished by the treasurer of state pursuant to section 4123.42 of the Revised Code, shall be paid out of the workers' compensation fund pursuant to warrants signed by the administrator of workers' compensation.

Effective Date: 10-20-1993



Section 4123.20 - Publication and distribution of classifications, rates, and rules of procedure.

The administrator of workers' compensation shall make available electronically to the public, its classifications, rates, rules, and rules of procedure, and shall furnish the same to any person upon request.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-03-1989



Section 4123.21 - Injunction shall not issue suspending or restraining actions.

No injunction shall issue suspending or restraining any order, classification, or rate adopted by the industrial commission or the bureau of workers' compensation, or any action of the auditor of state, treasurer of state, attorney general, or the county auditor or county treasurer of any county, required to be taken by them or any of them by this chapter. This section does not effect any right or defense in any action brought by the commission, the bureau, or the state in pursuance of authority contained in this chapter.

Effective Date: 11-03-1989



Section 4123.22 - Annual report.

The administrator of workers' compensation shall prepare and publish annually a complete report of the bureau of workers' compensation's and the industrial commission's operations for the preceding year. The annual report shall be submitted to the governor and shall be made available to all employees, employers, and the general public upon request. As a part of its annual report the bureau shall make a report for the preceding fiscal year of the number of awards made by the commission, a general statement of the causes of accidents leading to the injuries for which awards were made, a general statement of the causes of occupational diseases for which awards were made, and a detailed statement of the condition of its respective funds. In such report, he may bring to the attention of the governor the diseases arising out of and due to industrial processes as he believes should be made compensable as occupational diseases.

The bureau may collate general information as to the business transacted by the bureau and commission as in its judgment is desirable for distribution to employers and employees.

Effective Date: 11-03-1989



Section 4123.23 - Inspection of books, records, and payrolls.

All books, records, and payrolls of the employers of the state, showing or reflecting in any way upon the amount of wage expenditure of such employers, shall always be open for inspection by the bureau of workers' compensation, or any of its traveling auditors, inspectors, or assistants, for the purpose of ascertaining the correctness of the wage expenditure, the number of men employed, and such other information as is necessary for the uses and purposes of the bureau in its administration of the law.

Refusal on the part of any employer to submit his books, records, and payrolls for the inspection of the bureau or any traveling auditor, inspector, or assistant presenting written authority from the bureau shall subject the employer to a forfeiture of one hundred dollars for each offense, to be collected by civil action in the name of the state, and paid into the state insurance fund.

Effective Date: 11-03-1989



Section 4123.24 - Payroll to be kept.

Every employer amenable to this chapter shall keep, preserve, and maintain complete records showing in detail all expenditures for payroll and the division of such expenditures into the various divisions and classifications of the employer's business. The records shall be preserved for at least five years after the respective times of the transactions upon which the records are based.

All books, records, papers, and documents reflecting upon the amount and the classifications of the payroll expenditures of an employer shall be kept available for inspection at any time by the bureau of workers' compensation or any of its assistants, agents, representatives, or employees. If an employer fails to keep, preserve, and maintain the records and other information reflecting upon payroll expenditures, fails to make the records and information available for inspection, or fails to furnish to the bureau or any of its assistants, agents, representatives, or employees, full and complete information in reference to expenditures for payroll when the information is requested, the bureau may determine the amount of premium due from the employer upon such information as is available to it, and its findings are prima-facie evidence of the amount of premium due from the employer.

Effective Date: 11-03-1989



Section 4123.25 - Misrepresentation as to amount or classification of payroll or amount of compensation paid.

(A) No employer shall knowingly misrepresent to the bureau of workers' compensation the amount or classification of payroll upon which the premium under this chapter is based. Whoever violates this division shall be liable to the state in an amount determined by the administrator of workers' compensation for not more than ten times the amount of the difference between the premium paid and the amount the employer should have paid. The liability to the state under this division may be enforced in a civil action in the name of the state, and all sums collected under this division shall be paid into the state insurance fund.

(B) No self-insuring employer shall knowingly misrepresent the amount of paid compensation paid by such employer for purposes of the assessments provided under this chapter and Chapter 4121. of the Revised Code as required by section 4123.35 of the Revised Code. Whoever violates this division is liable to the state in an amount determined by the self-insuring employers evaluation board pursuant to division (C) of section 4123.352 of the Revised Code or for an amount the board determines that is not more than ten times the amount of the difference between the assessment paid and the amount of the assessment that should have been paid. The liability to the state under this division may be enforced in a civil action in the name of the state and all sums collected under this division shall be paid into the self-insurance assessment fund created pursuant to division (K) of section 4123.35 of the Revised Code.

(C) The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules establishing criteria for determining both of the following:

(1) The amount of the penalty assessed against an employer for a violation of division (A) of this section;

(2) Acts or omissions that do not constitute a violation of division (A) or (B) of this section.

Effective Date: 07-11-2001; 2007 HB100 09-10-2007



Section 4123.26 - Annual statement by employer - forfeiture.

Every employer shall keep records of, and furnish to the bureau of workers' compensation upon request, all information required by the administrator of workers' compensation to carry out this chapter. In January of each year, every employer of the state employing one or more employees regularly in the same business, or in or about the same establishment, shall prepare and mail to the bureau at its main office in Columbus a statement containing the following information, as applicable:

(A) The number of employees employed during the preceding year from the first day of January through the thirty-first day of December;

(B) The number of such employees employed at each kind of employment and the aggregate amount of wages paid to such employees;

(C) If an employer elects to obtain other-states' coverage pursuant to section 4123.292 of the Revised Code through either the administrator, if the administrator elects to offer such coverage, or an other-states' insurer for claims arising in a state or states other than this state, all of the following information:

(1) The amount of wages the employer paid to the employer's employees for performing labor or providing services for the employer in this state;

(2) The amount of wages the employer paid to the employer's employees for performing labor or providing services for the employer in a state or states other than this state.

The allocation of wages identified by the employer pursuant to divisions (C) (1) and (2) of this section shall not be presumed to be an indication of the law under which an employee is eligible to receive compensation and benefits.

(D) In accordance with the rules adopted by the administrator pursuant to division (D) of section 4123.32 of the Revised Code, if the employer employs employees who are covered under the federal "Longshore and Harbor Workers' Compensation Act," 98 Stat. 1639, 33 U.S.C. 901 et seq., and under this chapter and Chapter 4121. of the Revised Code, both of the following amounts:

(1) The amount of wages the employer pays to those employees when the employees perform labor and provide services for which the employees are eligible to receive compensation and benefits under the federal "Longshore and Harbor Workers' Compensation Act;"

(2) The amount of wages the employer pays to those employees when the employees perform labor and provide services for which the employees are eligible to receive compensation and benefits under this chapter and Chapter 4121. of the Revised Code.

The allocation of wages identified by the employer pursuant to divisions (D)(1) and (2) of this section shall not be presumed to be an indication of the law under which an employee is eligible to receive compensation and benefits.

The information shall be furnished on a blank to be prepared by the bureau. The bureau shall furnish the blanks to employers free of charge upon request therefor. Every employer receiving from the bureau any blank, with directions to fill out the same, shall cause the same to be properly filled out so as to answer fully and correctly all questions therein propounded, and give all the information therein sought, or if unable to do so, the employer shall give to the bureau in writing good and sufficient reasons for such failure. The bureau may require that the information required to be furnished be verified under oath and returned to the bureau within the period fixed by it or by law. The bureau or any person employed by the bureau for that purpose, may examine, under oath, any employer, or the officer, agent, or employee thereof, for the purpose of ascertaining any information which the employer is required to furnish to the bureau.

No employer shall fail to furnish to the bureau the annual statement required by this section, nor shall any employer fail to keep records of or furnish such other information as may be required by the bureau under this section.

Whoever violates this section shall forfeit five hundred dollars, to be collected in a civil action brought against the employer in the name of the state, to be paid into the state insurance fund and become a part thereof.

Effective Date: 11-03-1989; 2008 SB334 09-11-2008; 2008 HB562 09-22-2008



Section 4123.27 - Use of and access to information provided by employers.

Information contained in the annual statement provided for in section 4123.26 of the Revised Code, and such other information as may be furnished to the bureau of workers' compensation by employers in pursuance of that section, is for the exclusive use and information of the bureau in the discharge of its official duties, and shall not be open to the public nor be used in any court in any action or proceeding pending therein unless the bureau is a party to the action or proceeding; but the information contained in the statement may be tabulated and published by the bureau in statistical form for the use and information of other state departments and the public. No person in the employ of the bureau, except those who are authorized by the administrator of workers' compensation, shall divulge any information secured by the person while in the employ of the bureau in respect to the transactions, property, claim files, records, or papers of the bureau or in respect to the business or mechanical, chemical, or other industrial process of any company, firm, corporation, person, association, partnership, or public utility to any person other than the administrator or to the superior of such employee of the bureau.

Notwithstanding the restrictions imposed by this section, the governor, select or standing committees of the general assembly, the auditor of state, the attorney general, or their designees, pursuant to the authority granted in this chapter and Chapter 4121. of the Revised Code, may examine any records, claim files, or papers in possession of the industrial commission or the bureau. They also are bound by the privilege that attaches to these papers.

The administrator shall report to the director of job and family services or to the county director of job and family services the name, address, and social security number or other identification number of any person receiving workers' compensation whose name or social security number or other identification number is the same as that of a person required by a court or child support enforcement agency to provide support payments to a recipient or participant of public assistance, as that term is defined in section 5101.181 of the Revised Code, and whose name is submitted to the administrator by the director under section 5101.36 of the Revised Code. The administrator also shall inform the director of the amount of workers' compensation paid to the person during such period as the director specifies.

Within fourteen days after receiving from the director of job and family services a list of the names and social security numbers of recipients or participants of public assistance pursuant to section 5101.181 of the Revised Code, the administrator shall inform the auditor of state of the name, current or most recent address, and social security number of each person receiving workers' compensation pursuant to this chapter whose name and social security number are the same as that of a person whose name or social security number was submitted by the director. The administrator also shall inform the auditor of state of the amount of workers' compensation paid to the person during such period as the director specifies.

The bureau and its employees, except for purposes of furnishing the auditor of state with information required by this section, shall preserve the confidentiality of recipients or participants of public assistance in compliance with section 5101.181 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 4123.271 - Administrator may request report of employer payments from tax commissioner.

The administrator of workers' compensation may furnish to the tax commissioner, on a quarterly basis, a list in a format approved by the tax commissioner containing the name and social security number or employer identification number of any employer, and may request that the tax commissioner, on a quarterly basis, report the total amount of compensation paid that the employer reported for the period for which the annual return is made pursuant to division (F)(3) of section 5747.07 of the Revised Code, for each employer contained on the administrator's list.

Upon receipt of this list and request, the tax commissioner shall provide to the administrator, in a format designed by the tax commissioner, information identifying any employer listed by the administrator who reported compensation paid to employees on the most recent return filed by the person pursuant to section 5747.07 of the Revised Code and the total amount of compensation paid that the employer reported for the period for which the annual return is made pursuant to division (F)(3) of section 5747.07 of the Revised Code.

Effective Date: 2006 SB7 06-30-2006



Section 4123.28 - Record of injuries and occupational diseases - report.

Every employer in this state shall keep a record of all injuries and occupational diseases, fatal or otherwise, received or contracted by his employees in the course of their employment and resulting in seven days or more of total disability. Within a week after acquiring knowledge of an injury or death therefrom, and in the event of occupational disease or death therefrom, within one week after acquiring knowledge of or diagnosis of or death from an occupational disease or of a report to the employer of the occupational disease or death, a report thereof shall be made in writing to the bureau of workers' compensation upon blanks to be procured from the bureau for that purpose. The report shall state the name and nature of the business of the employer, the location of his establishment or place of work, the name, address, nature and duration of occupation of the injured, disabled, or deceased employee and the time, the nature, and the cause of injury, occupational disease, or death, and such other information as is required by the bureau.

The employer shall give a copy of each report to the employee it concerns or his surviving dependents.

No employer shall refuse or neglect to make any report required by this section.

Each day that an employer fails to file a report required by this section constitutes an additional day within the time period given to a claimant by the applicable statute of limitations for the filing of a claim based on the injury or occupational disease, provided that a failure to file a report shall not extend the applicable statute of limitations for more than two additional years.

Effective Date: 11-03-1989



Section 4123.29 - Duties of administrator.

(A) The administrator of workers' compensation, subject to the approval of the bureau of workers' compensation board of directors, shall do all of the following:

(1) Classify occupations or industries with respect to their degree of hazard and determine the risks of the different classes according to the categories the national council on compensation insurance establishes that are applicable to employers in this state;

(2)

(a) Fix the rates of premium of the risks of the classes based upon the total payroll in each of the classes of occupation or industry sufficiently large to provide a fund for the compensation provided for in this chapter and to maintain a state insurance fund from year to year. The administrator shall set the rates at a level that assures the solvency of the fund. Where the payroll cannot be obtained or, in the opinion of the administrator, is not an adequate measure for determining the premium to be paid for the degree of hazard, the administrator may determine the rates of premium upon such other basis, consistent with insurance principles, as is equitable in view of the degree of hazard, and whenever in this chapter reference is made to payroll or expenditure of wages with reference to fixing premiums, the reference shall be construed to have been made also to such other basis for fixing the rates of premium as the administrator may determine under this section.

(b) If an employer elects to obtain other-states' coverage pursuant to section 4123.292 of the Revised Code through either the administrator, if the administrator elects to offer such coverage, or an other-states' insurer, calculate the employer's premium for the state insurance fund in the same manner as otherwise required under division (A) of this section and section 4123.34 of the Revised Code, except that when the administrator determines the expenditure of wages, payroll, or both upon which to base the employer's premium, the administrator shall use only the expenditure of wages, payroll, or both attributable to the labor performed and services provided by that employer's employees when those employees performed labor and provided services in this state only and to which the other-states' coverage does not apply.

(c) The administrator in setting or revising rates shall furnish to employers an adequate explanation of the basis for the rates set.

(3) Develop and make available to employers who are paying premiums to the state insurance fund alternative premium plans. Alternative premium plans shall include retrospective rating plans. The administrator may make available plans under which an advanced deposit may be applied against a specified deductible amount per claim.

(4)

(a) Offer to insure the obligations of employers under this chapter under a plan that groups, for rating purposes, employers, and pools the risk of the employers within the group provided that the employers meet all of the following conditions:

(i) All of the employers within the group are members of an organization that has been in existence for at least two years prior to the date of application for group coverage;

(ii) The organization was formed for purposes other than that of obtaining group workers' compensation under this division;

(iii) The employers' business in the organization is substantially similar such that the risks which are grouped are substantially homogeneous;

(iv) The group of employers consists of at least one hundred members or the aggregate workers' compensation premiums of the members, as determined by the administrator, are expected to exceed one hundred fifty thousand dollars during the coverage period;

(v) The formation and operation of the group program in the organization will substantially improve accident prevention and claims handling for the employers in the group;

(vi) Each employer seeking to enroll in a group for workers' compensation coverage has an industrial insurance account in good standing with the bureau of workers' compensation such that at the time the agreement is processed no outstanding premiums, penalties, or assessments are due from any of the employers.

(b) If an organization sponsors more than one employer group to participate in group plans established under this section, that organization may submit a single application that supplies all of the information necessary for each group of employers that the organization wishes to sponsor.

(c) In providing employer group plans under division (A)(4) of this section, the administrator shall consider an employer group as a single employing entity for purposes of group rating. No employer may be a member of more than one group for the purpose of obtaining workers' compensation coverage under this division.

(d) At the time the administrator revises premium rates pursuant to this section and section 4123.34 of the Revised Code, if the premium rate of an employer who participates in a group plan established under this section changes from the rate established for the previous year, the administrator, in addition to sending the invoice with the rate revision to that employer, shall send a copy of that invoice to the third-party administrator that administers the group plan for that employer's group.

(e) In providing employer group plans under division (A)(4) of this section, the administrator shall establish a program designed to mitigate the impact of a significant claim that would come into the experience of a private, state fund group-rated employer for the first time and be a contributing factor in that employer being excluded from a group-rated plan. The administrator shall establish eligibility criteria and requirements that such employers must satisfy in order to participate in this program. For purposes of this program, the administrator shall establish a discount on premium rates applicable to employers who qualify for the program.

(f) In no event shall division (A)(4) of this section be construed as granting to an employer status as a self-insuring employer.

(g) The administrator shall develop classifications of occupations or industries that are sufficiently distinct so as not to group employers in classifications that unfairly represent the risks of employment with the employer.

(5) Generally promote employer participation in the state insurance fund through the regular dissemination of information to all classes of employers describing the advantages and benefits of opting to make premium payments to the fund. To that end, the administrator shall regularly make employers aware of the various workers' compensation premium packages developed and offered pursuant to this section.

(6) Make available to every employer who is paying premiums to the state insurance fund a program whereby the employer or the employer's agent pays to the claimant or on behalf of the claimant the first fifteen thousand dollars of a compensable workers' compensation medical-only claim filed by that claimant that is related to the same injury or occupational disease. No formal application is required; however, an employer must elect to participate by telephoning the bureau after July 1, 1995. Once an employer has elected to participate in the program, the employer will be responsible for all bills in all medical-only claims with a date of injury the same or later than the election date, unless the employer notifies the bureau within fourteen days of receipt of the notification of a claim being filed that it does not wish to pay the bills in that claim, or the employer notifies the bureau that the fifteen thousand dollar maximum has been paid, or the employer notifies the bureau of the last day of service on which it will be responsible for the bills in a particular medical-only claim. If an employer elects to enter the program, the administrator shall not reimburse the employer for such amounts paid and shall not charge the first fifteen thousand dollars of any medical-only claim paid by an employer to the employer's experience or otherwise use it in merit rating or determining the risks of any employer for the purpose of payment of premiums under this chapter. A certified health care provider shall extend to an employer who participates in this program the same rates for services rendered to an employee of that employer as the provider bills the administrator for the same type of medical claim processed by the bureau and shall not charge, assess, or otherwise attempt to collect from an employee any amount for covered services or supplies that is in excess of that rate. If an employer elects to enter the program and the employer fails to pay a bill for a medical-only claim included in the program, the employer shall be liable for that bill and the employee for whom the employer failed to pay the bill shall not be liable for that bill. The administrator shall adopt rules to implement and administer division (A)(6) of this section. Upon written request from the bureau, the employer shall provide documentation to the bureau of all medical-only bills that they are paying directly. Such requests from the bureau may not be made more frequently than on a semiannual basis. Failure to provide such documentation to the bureau within thirty days of receipt of the request may result in the employer's forfeiture of participation in the program for such injury. The provisions of this section shall not apply to claims in which an employer with knowledge of a claimed compensable injury or occupational disease, has paid wages in lieu of compensation or total disability.

(B) The administrator, with the advice and consent of the board, by rule, may do both of the following:

(1) Grant an employer who makes the employer's semiannual premium payment at least one month prior to the last day on which the payment may be made without penalty, a discount as the administrator fixes from time to time;

(2) Levy a minimum annual administrative charge upon risks where semiannual premium reports develop a charge less than the administrator considers adequate to offset administrative costs of processing.

Amended by 128th General Assemblych.9,HB 15, §101, eff. 6/30/2009 and 9/29/2009.

Effective Date: 09-01-1995; 2006 SB7 06-30-2006; 2007 HB100 09-10-2007; 2008 SB334 09-11-2008; 2008 HB79 01-06-2009



Section 4123.291 - Appeal from adjudicating committee decisions.

(A) An adjudicating committee appointed by the administrator of workers' compensation to hear any matter specified in divisions (B)(1) to (7) of this section shall hear the matter within sixty days of the date on which an employer files the request, protest, or petition. An employer desiring to file a request, protest, or petition regarding any matter specified in divisions (B)(1) to (7) of this section shall file the request, protest, or petition to the adjudicating committee on or before twenty-four months after the administrator sends notice of the determination about which the employer is filing the request, protest, or petition.

(B) An employer who is adversely affected by a decision of an adjudicating committee appointed by the administrator may appeal the decision of the committee to the administrator or the administrator's designee. The employer shall file the appeal in writing within thirty days after the employer receives the decision of the adjudicating committee. The administrator or the designee shall hear the appeal and hold a hearing, provided that the decision of the adjudicating committee relates to one of the following:

(1) An employer request for a waiver of a default in the payment of premiums pursuant to section 4123.37 of the Revised Code;

(2) An employer request for the settlement of liability as a noncomplying employer under section 4123.75 of the Revised Code;

(3) An employer petition objecting to the assessment of a premium pursuant to section 4123.37 of the Revised Code and the rules adopted pursuant to that section;

(4) An employer request for the abatement of penalties assessed pursuant to section 4123.32 of the Revised Code and the rules adopted pursuant to that section;

(5) An employer protest relating to an audit finding or a determination of a manual classification, experience rating, or transfer or combination of risk experience;

(6) Any decision relating to any other risk premium matter under Chapters 4121., 4123., and 4131. of the Revised Code;

(7) An employer petition objecting to the amount of security required under division (D) of section 4125.05 of the Revised Code and the rules adopted pursuant to that section.

(C) The bureau of workers' compensation board of directors, based upon recommendations of the workers' compensation actuarial committee, shall establish the policy for all adjudicating committee procedures, including, but not limited to, specific criteria for manual premium rate adjustment.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 07-11-2001; 11-05-2004; 2007 HB100 09-10-2007



Section 4123.292 - Election to obtain other-states' coverage.

(A) Notwithstanding sections 4123.35 and 4123.82 of the Revised Code, an employer may elect to obtain other-states' coverage through an other-states' insurer or, if the administrator of workers' compensation elects to offer such coverage, through the administrator pursuant to division (B) of this section. An employer who elects to obtain other-states' coverage shall submit a written notice to the administrator stating that election and, if the employer elects to obtain that coverage through an other-states' insurer, the name of the other-states' insurer through whom the employer has obtained that coverage. If an employer fails to pay the employer's premium for other-states' coverage, the administrator shall consider the employer to be noncompliant for the purposes of having other-states' coverage but shall not consider the employer to be a noncomplying employer for purposes of this chapter or Chapter 4121., 4127., or 4131. of the Revised Code unless the employer otherwise fails to comply with section 4123.35 of the Revised Code.

(B) The administrator may secure other-states' coverage to allow an employer who wishes to obtain other-states' coverage pursuant to this section and who elects to obtain that coverage through the administrator for workers' compensation claims arising in a state or states other than this state. If the administrator elects to secure other-states' coverage, the administrator shall follow the competitive bidding requirements specified in Chapter 125. of the Revised Code to select one other-states' insurer, and the administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall award the contract to provide other-states' coverage for employers located in this state to the other-states' insurer that is the lowest and best bidder.

(C) If the administrator elects to secure other-states' coverage pursuant to division (B) of this section, the administrator shall calculate an employer's premium for other-states' coverage provided through the administrator separately from calculating any other premiums or assessments charged under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code. The administrator shall calculate the employer's other-states' coverage premium in the same manner the administrator calculates an employer's premium for the state insurance fund pursuant to division (A) of section 4123.29 and section 4123.34 of the Revised Code, except that, when calculating the employer's premium for other-states' coverage under this division, the administrator shall do all of the following:

(1) Base the employer's other-states' coverage premium on the terms specified in the contract the administrator enters into with an insurance company pursuant to division (B) of this section;

(2) When determining the expenditure of wages, payroll, or both upon which to base the employer's other-states' coverage premium, use only the amount of wages, payroll, or both the employer paid to the employer's employees for performing labor or providing services for the employer in a state or states other than this state;

(3) Not take into account the amount of wages, payroll, or both the employer paid to the employer's employees for performing labor or providing services for the employer in this state or any compensation or benefits paid for claims covered by the state insurance fund.

(D) If the administrator elects to secure other states' coverage, the administrator, with the advice and consent of the board, shall adopt rules to implement divisions (B) and (C) of this section.

(E) An other-states' insurer that provides other-states' coverage to an employer pursuant to this section shall do all of the following when calculating the employer's premium for that coverage:

(1) When determining the amount of wages, payroll, or both upon which to base the employer's premium, use only the amount of wages, payroll, or both the employer paid to the employer's employees for performing labor or providing services for the employer in a state or states other than this state;

(2) Not take into account the amount of wages, payroll, or both the employer paid to the employer's employees for performing labor or providing services for the employer in this state or any compensation or benefits paid for claims otherwise covered by this chapter or Chapter 4121., 4127., or 4131. of the Revised Code;

(3) Take into account any other factors the other-states' insurer uses to calculate premiums for workers' compensation insurance.

(F) The board and the individual members thereof, the administrator, and the bureau of workers' compensation shall not incur any obligation or liability if another state determines that the other-states' coverage provided under this section does not satisfy the requirements specified in that state's workers' compensation law for obtaining workers' compensation coverage in that state.

Effective Date: 2008 SB334 09-11-2008



Section 4123.30 - Public fund - private fund - contributions - disbursements.

Money contributed by the employers mentioned in division (B)(1) of section 4123.01 of the Revised Code constitutes the "public fund" and the money contributed by employers mentioned in division (B)(2) of such section constitutes the "private fund." Each such fund shall be collected, distributed, and its solvency maintained without regard to or reliance upon the other. Whenever in this chapter reference is made to the state insurance fund, the reference is to such two separate funds but such two separate funds and the net premiums contributed thereto by employers after adjustments and dividends, except for the amount thereof which is set aside for the investigation and prevention of industrial accidents and diseases pursuant to Section 35 of Article II, Ohio Constitution, any amounts set aside for actuarial services authorized or required by sections 4123.44 and 4123.47 of the Revised Code, and any amounts set aside to reinsure the liability of the respective insurance funds for the following payments, constitute a trust fund for the benefit of employers and employees mentioned in sections 4123.01, 4123.03, and 4123.73 of the Revised Code for the payment of compensation, medical services, examinations, recommendations and determinations, nursing and hospital services, medicine, rehabilitation, death benefits, funeral expenses, and like benefits for loss sustained on account of injury, disease, or death provided for by this chapter, and for no other purpose. This section does not prevent the deposit or investment of all such moneys intermingled for such purpose but such funds shall be separate and distinct for all other purposes, and the rights and duties created in this chapter shall be construed to have been made with respect to two separate funds and so as to maintain and continue such funds separately except for deposit or investment. Disbursements shall not be made on account of injury, disease, or death of employees of employers who contribute to one of such funds unless the moneys to the credit of such fund are sufficient therefor and no such disbursements shall be made for moneys or credits paid or credited to the other fund.

Effective Date: 10-20-1993



Section 4123.31 - Workers' compensation fund.

The moneys in the state treasury for the use of the bureau of workers' compensation and the industrial commission shall be known as the workers' compensation fund group. The moneys from each fund shall be disbursed respectively pursuant to vouchers approved by the administrator of workers' compensation or the administrator's designee, or by the chairperson of the commission or the chairperson's designee.

The bureau and the commission shall provide for the custody, safekeeping, and deposit of all moneys, checks, and drafts received by the bureau or commission or any employees or agents prior to paying the moneys, checks, and drafts to the treasurer of state as provided by section 113.08 of the Revised Code.

Effective Date: 08-01-2003



Section 4123.311 - Direct deposit of funds by electronic transfer - debit card access.

(A) The administrator of workers' compensation may do all of the following:

(1) Utilize direct deposit of funds by electronic transfer for all disbursements the administrator is authorized to pay under this chapter and Chapters 4121., 4127., and 4131. of the Revised Code;

(2) Require any payee to provide a written authorization designating a financial institution and an account number to which a payment made according to division (A)(1) of this section is to be credited, notwithstanding division (B) of section 9.37 of the Revised Code;

(3) Contract with an agent to do both of the following:

(a) Supply debit cards for claimants to access payments made to them pursuant to this chapter and Chapters 4121., 4127., and 4131. of the Revised Code;

(b) Credit the debit cards described in division (A)(3)(a) of this section with the amounts specified by the administrator pursuant to this chapter and Chapters 4121., 4127., and 4131. of the Revised Code by utilizing direct deposit of funds by electronic transfer.

(4) Enter into agreements with financial institutions to credit the debit cards described in division (A)(3)(a) of this section with the amounts specified by the administrator pursuant to this chapter and Chapters 4121., 4127., and 4131. of the Revised Code by utilizing direct deposit of funds by electronic transfer.

(B) The administrator shall inform claimants about the administrator's utilization of direct deposit of funds by electronic transfer under this section and section 9.37 of the Revised Code, furnish debit cards to claimants as appropriate, and provide claimants with instructions regarding use of those debit cards.

(C) The administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules in accordance with Chapter 119. of the Revised Code regarding utilization of the direct deposit of funds by electronic transfer under this section and section 9.37 of the Revised Code.

Effective Date: 2006 SB7 06-30-2006; 2007 HB100 09-10-2007



Section 4123.32 - Rules for administering state insurance fund.

The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules with respect to the collection, maintenance, and disbursements of the state insurance fund including all of the following:

(A) A rule providing that the premium security deposit collected from any employer entitles the employer to the benefits of this chapter for the remainder of the six months and also for an additional adjustment period of two months, and, thereafter, if the employer pays the premium due at the close of any six-month period, coverage shall be extended for an additional eight-month period beginning from the end of the six-month period for which the employer pays the premium due;

(B) A rule providing for ascertaining the correctness of any employer's report of estimated or actual expenditure of wages and the determination and adjustment of proper premiums and the payment of those premiums by the employer for or during any period less than eight months and notwithstanding any payment or determination of premium made when exceptional conditions or circumstances in the judgment of the administrator justify the action;

(C) Such special rules as the administrator considers necessary to safeguard the fund and that are just in the circumstances, covering the rates to be applied where one employer takes over the occupation or industry of another or where an employer first makes application for state insurance, and the administrator may require that if any employer transfers a business in whole or in part or otherwise reorganizes the business, the successor in interest shall assume, in proportion to the extent of the transfer, as determined by the administrator, the employer's account and shall continue the payment of all contributions due under this chapter;

(D) A rule providing that an employer who employs an employee covered under the federal "Longshore and Harbor Workers' Compensation Act," 98 Stat. 1639, 33 U.S.C. 901 et seq., and this chapter and Chapter 4121. of the Revised Code shall be assessed a premium in accordance with the expenditure of wages, payroll, or both attributable to only labor performed and services provided by such an employee when the employee performs labor and provides services for which the employee is not eligible to receive compensation and benefits under that federal act.

(E) A rule providing for all of the following:

(1) If, within two months immediately after the expiration of the six-month period, an employer fails to file a report of the employer's actual payroll expenditures for the period, the premium found to be due from the employer for the period shall be increased in an amount equal to one per cent of the premium, but the increase shall not be less than three nor more than fifteen dollars;

(2) The premium determined by the administrator to be due from an employer shall be payable on or before the end of the coverage period established by the premium security deposit, or within the time specified by the administrator if the period for which the advance premium has been paid is less than eight months. If an employer fails to pay the premium when due, the administrator may add a late fee penalty of not more than thirty dollars to the premium plus an additional penalty amount as follows:

(a) For a premium from sixty-one to ninety days past due, the prime interest rate, multiplied by the premium due;

(b) For a premium from ninety-one to one hundred twenty days past due, the prime interest rate plus two per cent, multiplied by the premium due;

(c) For a premium from one hundred twenty-one to one hundred fifty days past due, the prime interest rate plus four per cent, multiplied by the premium due;

(d) For a premium from one hundred fifty-one to one hundred eighty days past due, the prime interest rate plus six per cent, multiplied by the premium due;

(e) For a premium from one hundred eighty-one to two hundred ten days past due, the prime interest rate plus eight per cent, multiplied by the premium due;

(f) For each additional thirty-day period or portion thereof that a premium remains past due after it has remained past due for more than two hundred ten days, the prime interest rate plus eight per cent, multiplied by the premium due.

(3) Notwithstanding the interest rates specified in division (E)(2) of this section, at no time shall the additional penalty amount assessed under division (E)(2) of this section exceed fifteen per cent of the premium due.

(4) An employer may appeal a late fee penalty or additional penalty to an adjudicating committee pursuant to section 4123.291 of the Revised Code.

For purposes of division (E) of this section, "prime interest rate" means the average bank prime rate, and the administrator shall determine the prime interest rate in the same manner as a county auditor determines the average bank prime rate under section 929.02 of the Revised Code.

(5) If the employer files an appropriate payroll report, within the time provided by law or within the time specified by the administrator if the period for which the employer paid an estimated premium is less than eight months, the employer shall not be in default and division (E)(2) of this section shall not apply if the employer pays the premiums within fifteen days after being first notified by the administrator of the amount due.

(6) Any deficiencies in the amounts of the premium security deposit paid by an employer for any period shall be subject to an interest charge of six per cent per annum from the date the premium obligation is incurred. In determining the interest due on deficiencies in premium security deposit payments, a charge in each case shall be made against the employer in an amount equal to interest at the rate of six per cent per annum on the premium security deposit due but remaining unpaid sixty days after notice by the administrator.

(7) Any interest charges or penalties provided for in divisions (E)(2) and (6) of this section shall be credited to the employer's account for rating purposes in the same manner as premiums.

(F) A rule providing that each employer, on the occasion of instituting coverage under this chapter, shall submit a premium security deposit. The deposit shall be calculated equivalent to thirty per cent of the semiannual premium obligation of the employer based upon the employer's estimated expenditure for wages for the ensuing six-month period plus thirty per cent of an additional adjustment period of two months but only up to a maximum of one thousand dollars and not less than ten dollars. The administrator shall review the security deposit of every employer who has submitted a deposit which is less than the one-thousand-dollar maximum. The administrator may require any such employer to submit additional money up to the maximum of one thousand dollars that, in the administrator's opinion, reflects the employer's current payroll expenditure for an eight-month period.

(G) A rule providing that each employer, on the occasion of instituting coverage under this chapter, shall submit an application for coverage that completely provides all of the information required for the administrator to establish coverage for that employer, and that the employer's failure to provide all of the information completely may be grounds for the administrator to deny coverage for that employer.

(H) A rule providing that, in addition to any other remedies permitted in this chapter, the administrator may discontinue an employer's coverage if the employer fails to pay the premium due on or before the premium's due date.

(I) A rule providing that if after a final adjudication it is determined that an employer has failed to pay an obligation, billing, account, or assessment that is greater than one thousand dollars on or before its due date, the administrator may discontinue the employer's coverage in addition to any other remedies permitted in this chapter, and that the administrator shall not discontinue an employer's coverage pursuant to this division prior to a final adjudication regarding the employer's failure to pay such obligation, billing, account, or assessment on or before its due date.

(J) As used in divisions (H) and (I) of this section:

(1) "Employer" has the same meaning as in division (B) of section 4123.01 of the Revised Code except that "employer" does not include the state, a state hospital, or a state university or college.

(2) "State university or college" has the same meaning as in section 3345.12 of the Revised Code and also includes the Ohio agricultural research and development center and the Ohio state university cooperative extension service.

(3) "State hospital" means the Ohio state university hospital and its ancillary facilities and the medical university of Ohio at Toledo hospital.

Effective Date: 03-14-2003; 2006 SB7 06-30-2006; 2007 HB100 09-10-2007; 2008 HB562 09-22-2008



Section 4123.321 - Disposition of insurance fund excess surplus.

The bureau of workers' compensation board of directors, based upon recommendations of the workers' compensation actuarial committee, shall adopt a rule with respect to the collection, maintenance, and disbursements of the state insurance fund providing that in the event there is developed as of any given rate revision date a surplus of earned premium over all losses that, in the judgment of the board, is larger than is necessary adequately to safeguard the solvency of the fund, the board may return such excess surplus to the subscribers to the fund in either the form of cash refunds or a reduction of premiums, regardless of when the premium obligations have accrued.

Effective Date: 2007 HB100 09-10-2007



Section 4123.33 - Certificate of protection for period of less than one year.

Where, in the judgment of the administrator of workers' compensation, the circumstances justify or require a certificate entitling an employer to protection under this chapter for a period of less than one year, the administrator may, upon such conditions as are just and for such premium as the facts require, grant to the employer a certificate for the length of time the administrator designates in the certificate.

Effective Date: 10-20-1993



Section 4123.34 - Solvency of funds - premium rates.

It shall be the duty of the bureau of workers' compensation board of directors and the administrator of workers' compensation to safeguard and maintain the solvency of the state insurance fund and all other funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code. The administrator, in the exercise of the powers and discretion conferred upon the administrator in section 4123.29 of the Revised Code, shall fix and maintain, with the advice and consent of the board, for each class of occupation or industry, the lowest possible rates of premium consistent with the maintenance of a solvent state insurance fund and the creation and maintenance of a reasonable surplus, after the payment of legitimate claims for injury, occupational disease, and death that the administrator authorizes to be paid from the state insurance fund for the benefit of injured, diseased, and the dependents of killed employees. In establishing rates, the administrator shall take into account the necessity of ensuring sufficient money is set aside in the premium payment security fund to cover any defaults in premium obligations. The administrator shall observe all of the following requirements in fixing the rates of premium for the risks of occupations or industries:

(A) The administrator shall keep an accurate account of the money paid in premiums by each of the several classes of occupations or industries, and the losses on account of injuries, occupational disease, and death of employees thereof, and also keep an account of the money received from each individual employer and the amount of losses incurred against the state insurance fund on account of injuries, occupational disease, and death of the employees of the employer.

(B) A portion of the money paid into the state insurance fund shall be set aside for the creation of a surplus fund account within the state insurance fund. Any references in this chapter or in Chapter 4121., 4125., 4127., or 4131. of the Revised Code to the surplus fund, the surplus created in this division, the statutory surplus fund, or the statutory surplus of the state insurance fund are hereby deemed to be references to the surplus fund account. The administrator may transfer the portion of the state insurance fund to the surplus fund account as the administrator determines is necessary to satisfy the needs of the surplus fund account and to guarantee the solvency of the state insurance fund and the surplus fund account. In addition to all statutory authority under this chapter and Chapter 4121. of the Revised Code, the administrator has discretionary and contingency authority to make charges to the surplus fund account. The administrator shall account for all charges, whether statutory, discretionary, or contingency, that the administrator may make to the surplus fund account. A revision of basic rates shall be made annually on the first day of July.

Notwithstanding any provision of the law to the contrary, one hundred eighty days after the effective date on which self-insuring employers first may elect under division (D) of section 4121.66 of the Revised Code to directly pay for rehabilitation expenses, the administrator shall calculate the deficit, if any, in the portion of the surplus fund account that is used for reimbursement to self-insuring employers for all expenses other than handicapped reimbursement under section 4123.343 of the Revised Code. The administrator, from time to time, may determine whether the surplus fund account has such a deficit and may assess all self-insuring employers who participated in the portion of the surplus fund account during the accrual of the deficit and who during that time period have not made the election under division (D) of section 4121.66 of the Revised Code the amount the administrator determines necessary to reduce the deficit.

Revisions of basic rates shall be in accordance with the oldest four of the last five calendar years of the combined accident and occupational disease experience of the administrator in the administration of this chapter, as shown by the accounts kept as provided in this section, excluding the experience of employers that are no longer active if the administrator determines that the inclusion of those employers would have a significant negative impact on the remainder of the employers in a particular manual classification; and the administrator shall adopt rules, with the advice and consent of the board, governing rate revisions, the object of which shall be to make an equitable distribution of losses among the several classes of occupation or industry, which rules shall be general in their application.

(C) The administrator may apply that form of rating system that the administrator finds is best calculated to merit rate or individually rate the risk more equitably, predicated upon the basis of its individual industrial accident and occupational disease experience, and may encourage and stimulate accident prevention. The administrator shall develop fixed and equitable rules controlling the rating system, which rules shall conserve to each risk the basic principles of workers' compensation insurance.

(D) The administrator, from the money paid into the state insurance fund, shall set aside into an account of the state insurance fund titled a premium payment security fund sufficient money to pay for any premiums due from an employer and uncollected that are in excess of the employer's premium security deposit.

The fund shall be in the custody of the treasurer of state. All investment earnings of the fund shall be deposited in the fund. Disbursements from the fund shall be made by the bureau of workers' compensation upon order of the administrator to the state insurance fund. The use of the moneys held by the premium payment security fund is restricted to reimbursement to the state insurance fund of premiums due and uncollected in excess of an employer's premium security deposit. The moneys constituting the premium payment security fund shall be maintained without regard to or reliance upon any other fund. This section does not prevent the deposit or investment of the premium payment security fund with any other fund created by this chapter, but the premium payment security fund is separate and distinct for every other purpose and a strict accounting thereof shall be maintained.

(E) The administrator may grant discounts on premium rates for employers who meet either of the following requirements:

(1) Have not incurred a compensable injury for one year or more and who maintain an employee safety committee or similar organization or make periodic safety inspections of the workplace.

(2) Successfully complete a loss prevention program prescribed by the superintendent of the division of safety and hygiene and conducted by the division or by any other person approved by the superintendent.

(F)

(1) In determining the premium rates for the construction industry the administrator shall calculate the employers' premiums based upon the actual remuneration construction industry employees receive from construction industry employers, provided that the amount of remuneration the administrator uses in calculating the premiums shall not exceed an average weekly wage equal to one hundred fifty per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code.

(2) Division (F)(1) of this section shall not be construed as affecting the manner in which benefits to a claimant are awarded under this chapter.

(3) As used in division (F) of this section, "construction industry" includes any activity performed in connection with the erection, alteration, repair, replacement, renovation, installation, or demolition of any building, structure, highway, or bridge.

(G) The administrator of workers' compensation shall not place a limit on the length of time that an employer may participate in the bureau of workers' compensation drug free workplace and workplace safety programs.

Amended by 128th General Assemblych.179,HB 15, §101, eff. 6/30/2009 and 9/29/2009.

Effective Date: 06-30-1997; 2007 HB100 09-10-2007; 2008 SB334 09-11-2008



Section 4123.341 - Contributions toward payment of administrative costs and expenses.

The administrative costs of the industrial commission, the bureau of workers' compensation board of directors, and the bureau of workers' compensation shall be those costs and expenses that are incident to the discharge of the duties and performance of the activities of the industrial commission, the board, and the bureau under this chapter and Chapters 4121., 4125., 4127., 4131., and 4167. of the Revised Code, and all such costs shall be borne by the state and by other employers amenable to this chapter as follows:

(A) In addition to the contribution required of the state under sections 4123.39 and 4123.40 of the Revised Code, the state shall contribute the sum determined to be necessary under section 4123.342 of the Revised Code.

(B) The director of budget and management may allocate the state's share of contributions in the manner the director finds most equitably apportions the costs.

(C) The counties and taxing districts therein shall contribute such sum as may be required under section 4123.342 of the Revised Code.

(D) The private employers shall contribute the sum required under section 4123.342 of the Revised Code.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007; 2008 HB79 01-06-2009



Section 4123.342 - Allocating costs.

(A) The administrator of workers' compensation shall allocate among counties and taxing districts therein as a class, the state and its instrumentalities as a class, private employers who are insured under the private fund as a class, and self-insuring employers as a class their fair shares of the administrative costs which are to be borne by such employers under division (D) of section 4123.341 of the Revised Code, separately allocating to each class those costs solely attributable to the activities of the industrial commission, and those costs solely attributable to the activities of the bureau of workers' compensation board of directors, and the bureau of workers' compensation in respect of the class, allocating to any combination of classes those costs attributable to the activities of the industrial commission, board, or bureau in respect of the classes, and allocating to all four classes those costs attributable to the activities of the industrial commission, board, and bureau in respect of all classes. The administrator shall separately calculate each employer's assessment in the class, except self-insuring employers, on the basis of the following three factors: payroll, paid compensation, and paid medical costs of the employer for those costs solely attributable to the activities of the board and the bureau. The administrator shall separately calculate each employer's assessment in the class, except self-insuring employers, on the basis of the following three factors: payroll, paid compensation, and paid medical costs of the employer for those costs solely attributable to the activities of the industrial commission. The administrator shall separately calculate each self-insuring employer's assessment in accordance with section 4123.35 of the Revised Code for those costs solely attributable to the activities of the board and the bureau. The administrator shall separately calculate each self-insuring employer's assessment in accordance with section 4123.35 of the Revised Code for those costs solely attributable to the activities of the industrial commission. In a timely manner, the industrial commission shall provide to the administrator, the information necessary for the administrator to allocate and calculate, with the approval of the chairperson of the industrial commission, for each class of employer as described in this division, the costs solely attributable to the activities of the industrial commission.

(B) The administrator shall divide the administrative cost assessments collected by the administrator into two administrative assessment accounts within the state insurance fund. One of the administrative assessment accounts shall consist of the administrative cost assessment collected by the administrator for the industrial commission. One of the administrative assessment accounts shall consist of the administrative cost assessments collected by the administrator for the bureau and the board. The administrator may invest the administrative cost assessments in these accounts on behalf of the bureau, and the industrial commission as authorized in section 4123.44 of the Revised Code. In a timely manner, the administrator shall provide to the industrial commission the information and reports the commission deems necessary for the commission to monitor the receipts and the disbursements from the administrative assessment account for the industrial commission .

(C) [As amended by 129th General Assembly File No. 28, HB 153]The administrator or the administrator's designee shall transfer moneys as necessary from the administrative assessment account identified for the bureau and the board to the workers' compensation fund for the use of the bureau and the board. As necessary and upon the authorization of the industrial commission, the administrator or the administrator's designee shall transfer moneys from the administrative assessment account identified for the industrial commission to the industrial commission operating fund created under section 4121.021 of the Revised Code. To the extent that the moneys collected by the administrator in any fiscal biennium of the state equal the sum appropriated by the general assembly for administrative costs of the industrial commission, board, and bureau for the biennium , the moneys shall be paid into the workers' compensation fund and the industrial commission operating fund of the state, as appropriate, and any remainder shall be retained in those funds and applied to reduce the amount collected during the next biennium.

(C) [As amended by 129th General Assembly File No. 39, SB 171] The administrator or the administrator's designee shall transfer moneys as necessary from the administrative assessment account identified for the bureau and the board to the workers' compensation fund for the use of the bureau and the board. As necessary and upon the authorization of the industrial commission, the administrator or the administrator's designee shall transfer moneys from the administrative assessment account identified for the industrial commission to the industrial commission operating fund created under section 4121.021 of the Revised Code. To the extent that the moneys collected by the administrator in any fiscal biennium of the state equal the sum appropriated by the general assembly for administrative costs of the industrial commission, board, and bureau for the biennium , the moneys shall be paid into the workers' compensation fund or the industrial commission operating fund of the state, as appropriate, and any remainder shall be retained in those funds and applied to reduce the amount collected during the next biennium.

(D) Sections 4123.41, 4123.35, and 4123.37 of the Revised Code apply to the collection of assessments from public and private employers respectively, except that for boards of county hospital trustees that are self-insuring employers, only those provisions applicable to the collection of assessments for private employers apply.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 08-01-2003; 2007 HB100 09-10-2007; 2008 HB79 01-06-2009



Section 4123.343 - Employing and retaining handicapped employees.

This section shall be construed liberally to the end that employers shall be encouraged to employ and retain in their employment handicapped employees as defined in this section.

(A) As used in this section, "handicapped employee" means an employee who is afflicted with or subject to any physical or mental impairment, or both, whether congenital or due to an injury or disease of such character that the impairment constitutes a handicap in obtaining employment or would constitute a handicap in obtaining reemployment if the employee should become unemployed and whose handicap is due to any of the following diseases or conditions:

(1) Epilepsy;

(2) Diabetes;

(3) Cardiac disease;

(4) Arthritis;

(5) Amputated foot, leg, arm, or hand;

(6) Loss of sight of one or both eyes or a partial loss of uncorrected vision of more than seventy-five per cent bilaterally;

(7) Residual disability from poliomyelitis;

(8) Cerebral palsy;

(9) Multiple sclerosis;

(10) Parkinson's disease;

(11) Cerebral vascular accident;

(12) Tuberculosis;

(13) Silicosis;

(14) Psycho-neurotic disability following treatment in a recognized medical or mental institution;

(15) Hemophilia;

(16) Chronic osteomyelitis;

(17) Ankylosis of joints;

(18) Hyper insulinism;

(19) Muscular dystrophies;

(20) Arterio-sclerosis;

(21) Thrombo-phlebitis;

(22) Varicose veins;

(23) Cardiovascular, pulmonary, or respiratory diseases of a firefighter or police officer employed by a municipal corporation or township as a regular member of a lawfully constituted police department or fire department;

(24) Coal miners' pneumoconiosis, commonly referred to as "black lung disease";

(25) Disability with respect to which an individual has completed a rehabilitation program conducted pursuant to sections 4121.61 to 4121.69 of the Revised Code.

(B) Under the circumstances set forth in this section all or such portion as the administrator determines of the compensation and benefits paid in any claim arising hereafter shall be charged to and paid from the statutory surplus fund created under section 4123.34 of the Revised Code and only the portion remaining shall be merit-rated or otherwise treated as part of the accident or occupational disease experience of the employer. If the employer is a self-insuring employer, the proportion of such costs whether charged to the statutory surplus fund in whole or in part shall be by way of direct payment to such employee or the employee's dependents or by way of reimbursement to the self-insuring employer as the circumstances indicate. The provisions of this section apply only in cases of death, total disability, whether temporary or permanent, and all disabilities compensated under division (B) of section 4123.57 of the Revised Code. The administrator shall adopt rules specifying the grounds upon which charges to the statutory surplus fund are to be made. The rules shall prohibit as a grounds any agreement between employer and claimant as to the merits of a claim and the amount of the charge.

(C) Any employer who has in its employ a handicapped employee is entitled, in the event the person is injured, to a determination under this section.

An employer shall file an application under this section for a determination with the bureau or commission in the same manner as other claims. An application only may be made in cases where a handicapped employee or a handicapped employee's dependents claim or is receiving an award of compensation as a result of an injury or occupational disease occurring or contracted on or after the date on which division (A) of this section first included the handicap of such employee.

(D) The circumstances under and the manner in which an apportionment under this section shall be made are:

(1) Whenever a handicapped employee is injured or disabled or dies as the result of an injury or occupational disease sustained in the course of and arising out of a handicapped employee's employment in this state and the administrator awards compensation therefor and when it appears to the satisfaction of the administrator that the injury or occupational disease or the death resulting therefrom would not have occurred but for the pre-existing physical or mental impairment of the handicapped employee, all compensation and benefits payable on account of the disability or death shall be paid from the surplus fund.

(2) Whenever a handicapped employee is injured or disabled or dies as a result of an injury or occupational disease and the administrator finds that the injury or occupational disease would have been sustained or suffered without regard to the employee's pre-existing impairment but that the resulting disability or death was caused at least in part through aggravation of the employee's pre-existing disability, the administrator shall determine in a manner that is equitable and reasonable and based upon medical evidence the amount of disability or proportion of the cost of the death award that is attributable to the employee's pre-existing disability and the amount found shall be charged to the statutory surplus fund.

(E) The benefits and provisions of this section apply only to employers who have complied with this chapter either through insurance with the state fund or as a self-insuring employer.

(F) No employer shall in any year receive credit under this section in an amount greater than the premium the employer paid if a state fund employer or greater than the employer's assessments if a self-insuring employer.

(G) Self-insuring employers may, for all claims made after January 1, 1987, for compensation and benefits under this section, pay the compensation and benefits directly to the employee or the employee's dependents. If such an employer chooses to pay compensation and benefits directly, the employer shall receive no money or credit from the surplus fund for the payment under this section, nor shall the employer be required to pay any amounts into the surplus fund that otherwise would be assessed for handicapped reimbursements for claims made after January 1, 1987. Where a self-insuring employer elects to pay for compensation and benefits pursuant to this section, the employer shall assume responsibility for compensation and benefits arising out of claims made prior to January 1, 1987, and shall not be required to pay any amounts into the surplus fund and may not receive any money or credit from that fund on account of this section. The election made under this division is irrevocable.

(H) An order issued by the administrator pursuant to this section is appealable under section 4123.511 of the Revised Code but is not appealable to court under section 4123.512 of the Revised Code.

Effective Date: 08-06-1999



Section 4123.35 - Payment of premiums by employers.

(A) Except as provided in this section, every employer mentioned in division (B)(2) of section 4123.01 of the Revised Code, and every publicly owned utility shall pay semiannually in the months of January and July into the state insurance fund the amount of annual premium the administrator of workers' compensation fixes for the employment or occupation of the employer, the amount of which premium to be paid by each employer to be determined by the classifications, rules, and rates made and published by the administrator. The employer shall pay semiannually a further sum of money into the state insurance fund as may be ascertained to be due from the employer by applying the rules of the administrator, and a receipt or certificate certifying that payment has been made, along with a written notice as is required in section 4123.54 of the Revised Code, shall be mailed immediately to the employer by the bureau of workers' compensation. The receipt or certificate is prima-facie evidence of the payment of the premium, and the proper posting of the notice constitutes the employer's compliance with the notice requirement mandated in section 4123.54 of the Revised Code.

The bureau of workers' compensation shall verify with the secretary of state the existence of all corporations and organizations making application for workers' compensation coverage and shall require every such application to include the employer's federal identification number.

An employer as defined in division (B)(2) of section 4123.01 of the Revised Code who has contracted with a subcontractor is liable for the unpaid premium due from any subcontractor with respect to that part of the payroll of the subcontractor that is for work performed pursuant to the contract with the employer.

Division (A) of this section providing for the payment of premiums semiannually does not apply to any employer who was a subscriber to the state insurance fund prior to January 1, 1914, or who may first become a subscriber to the fund in any month other than January or July. Instead, the semiannual premiums shall be paid by those employers from time to time upon the expiration of the respective periods for which payments into the fund have been made by them.

The administrator shall adopt rules to permit employers to make periodic payments of the semiannual premium due under this division. The rules shall include provisions for the assessment of interest charges, where appropriate, and for the assessment of penalties when an employer fails to make timely premium payments. An employer who timely pays the amounts due under this division is entitled to all of the benefits and protections of this chapter. Upon receipt of payment, the bureau immediately shall mail a receipt or certificate to the employer certifying that payment has been made, which receipt is prima-facie evidence of payment. Workers' compensation coverage under this chapter continues uninterrupted upon timely receipt of payment under this division.

Every public employer, except public employers that are self-insuring employers under this section, shall comply with sections 4123.38 to 4123.41, and 4123.48 of the Revised Code in regard to the contribution of moneys to the public insurance fund.

(B) Employers who will abide by the rules of the administrator and who may be of sufficient financial ability to render certain the payment of compensation to injured employees or the dependents of killed employees, and the furnishing of medical, surgical, nursing, and hospital attention and services and medicines, and funeral expenses, equal to or greater than is provided for in sections 4123.52, 4123.55 to 4123.62, and 4123.64 to 4123.67 of the Revised Code, and who do not desire to insure the payment thereof or indemnify themselves against loss sustained by the direct payment thereof, upon a finding of such facts by the administrator, may be granted the privilege to pay individually compensation, and furnish medical, surgical, nursing, and hospital services and attention and funeral expenses directly to injured employees or the dependents of killed employees, thereby being granted status as a self-insuring employer. The administrator may charge employers who apply for the status as a self-insuring employer a reasonable application fee to cover the bureau's costs in connection with processing and making a determination with respect to an application.

All employers granted status as self-insuring employers shall demonstrate sufficient financial and administrative ability to assure that all obligations under this section are promptly met. The administrator shall deny the privilege where the employer is unable to demonstrate the employer's ability to promptly meet all the obligations imposed on the employer by this section.

(1) The administrator shall consider, but is not limited to, the following factors, where applicable, in determining the employer's ability to meet all of the obligations imposed on the employer by this section:

(a) The employer employs a minimum of five hundred employees in this state;

(b) The employer has operated in this state for a minimum of two years, provided that an employer who has purchased, acquired, or otherwise succeeded to the operation of a business, or any part thereof, situated in this state that has operated for at least two years in this state, also shall qualify;

(c) Where the employer previously contributed to the state insurance fund or is a successor employer as defined by bureau rules, the amount of the buyout, as defined by bureau rules;

(d) The sufficiency of the employer's assets located in this state to insure the employer's solvency in paying compensation directly;

(e) The financial records, documents, and data, certified by a certified public accountant, necessary to provide the employer's full financial disclosure. The records, documents, and data include, but are not limited to, balance sheets and profit and loss history for the current year and previous four years.

(f) The employer's organizational plan for the administration of the workers' compensation law;

(g) The employer's proposed plan to inform employees of the change from a state fund insurer to a self-insuring employer, the procedures the employer will follow as a self-insuring employer, and the employees' rights to compensation and benefits; and

(h) The employer has either an account in a financial institution in this state, or if the employer maintains an account with a financial institution outside this state, ensures that workers' compensation checks are drawn from the same account as payroll checks or the employer clearly indicates that payment will be honored by a financial institution in this state.

The administrator may waive the requirements of divisions (B)(1)(a) and (b) of this section and the requirement of division (B)(1)(e) of this section that the financial records, documents, and data be certified by a certified public accountant. The administrator shall adopt rules establishing the criteria that an employer shall meet in order for the administrator to waive the requirement of division (B)(1)(e) of this section. Such rules may require additional security of that employer pursuant to division (E) of section 4123.351 of the Revised Code.

The administrator shall not grant the status of self-insuring employer to the state, except that the administrator may grant the status of self-insuring employer to a state institution of higher education, including its hospitals, that meets the requirements of division (B)(2) of this section.

(2) When considering the application of a public employer, except for a board of county commissioners described in division (G) of section 4123.01 of the Revised Code, a board of a county hospital, or a publicly owned utility, the administrator shall verify that the public employer satisfies all of the following requirements as the requirements apply to that public employer:

(a) For the two-year period preceding application under this section, the public employer has maintained an unvoted debt capacity equal to at least two times the amount of the current annual premium established by the administrator under this chapter for that public employer for the year immediately preceding the year in which the public employer makes application under this section.

(b) For each of the two fiscal years preceding application under this section, the unreserved and undesignated year-end fund balance in the public employer's general fund is equal to at least five per cent of the public employer's general fund revenues for the fiscal year computed in accordance with generally accepted accounting principles.

(c) For the five-year period preceding application under this section, the public employer, to the extent applicable, has complied fully with the continuing disclosure requirements established in rules adopted by the United States securities and exchange commission under 17 C.F.R. 240.15c 2 - 12.

(d) For the five-year period preceding application under this section, the public employer has not had its local government fund distribution withheld on account of the public employer being indebted or otherwise obligated to the state.

(e) For the five-year period preceding application under this section, the public employer has not been under a fiscal watch or fiscal emergency pursuant to section 118.023, 118.04, or 3316.03 of the Revised Code.

(f) For the public employer's fiscal year preceding application under this section, the public employer has obtained an annual financial audit as required under section 117.10 of the Revised Code, which has been released by the auditor of state within seven months after the end of the public employer's fiscal year.

(g) On the date of application, the public employer holds a debt rating of Aa3 or higher according to Moody's investors service, inc., or a comparable rating by an independent rating agency similar to Moody's investors service, inc.

(h) The public employer agrees to generate an annual accumulating book reserve in its financial statements reflecting an actuarially generated reserve adequate to pay projected claims under this chapter for the applicable period of time, as determined by the administrator.

(i) For a public employer that is a hospital, the public employer shall submit audited financial statements showing the hospital's overall liquidity characteristics, and the administrator shall determine, on an individual basis, whether the public employer satisfies liquidity standards equivalent to the liquidity standards of other public employers.

(j) Any additional criteria that the administrator adopts by rule pursuant to division (E) of this section.

The administrator may adopt rules establishing the criteria that a public employer shall satisfy in order for the administrator to waive any of the requirements listed in divisions (B)(2)(a) to (j) of this section. The rules may require additional security from that employer pursuant to division (E) of section 4123.351 of the Revised Code. The administrator shall not waive any of the requirements listed in divisions (B)(2)(a) to (j) of this section for a public employer who does not satisfy the criteria established in the rules the administrator adopts.

(C) A board of county commissioners described in division (G) of section 4123.01 of the Revised Code, as an employer, that will abide by the rules of the administrator and that may be of sufficient financial ability to render certain the payment of compensation to injured employees or the dependents of killed employees, and the furnishing of medical, surgical, nursing, and hospital attention and services and medicines, and funeral expenses, equal to or greater than is provided for in sections 4123.52, 4123.55 to 4123.62, and 4123.64 to 4123.67 of the Revised Code, and that does not desire to insure the payment thereof or indemnify itself against loss sustained by the direct payment thereof, upon a finding of such facts by the administrator, may be granted the privilege to pay individually compensation, and furnish medical, surgical, nursing, and hospital services and attention and funeral expenses directly to injured employees or the dependents of killed employees, thereby being granted status as a self-insuring employer. The administrator may charge a board of county commissioners described in division (G) of section 4123.01 of the Revised Code that applies for the status as a self-insuring employer a reasonable application fee to cover the bureau's costs in connection with processing and making a determination with respect to an application. All employers granted such status shall demonstrate sufficient financial and administrative ability to assure that all obligations under this section are promptly met. The administrator shall deny the privilege where the employer is unable to demonstrate the employer's ability to promptly meet all the obligations imposed on the employer by this section. The administrator shall consider, but is not limited to, the following factors, where applicable, in determining the employer's ability to meet all of the obligations imposed on the board as an employer by this section:

(1) The board as an employer employs a minimum of five hundred employees in this state;

(2) The board has operated in this state for a minimum of two years;

(3) Where the board previously contributed to the state insurance fund or is a successor employer as defined by bureau rules, the amount of the buyout, as defined by bureau rules;

(4) The sufficiency of the board's assets located in this state to insure the board's solvency in paying compensation directly;

(5) The financial records, documents, and data, certified by a certified public accountant, necessary to provide the board's full financial disclosure. The records, documents, and data include, but are not limited to, balance sheets and profit and loss history for the current year and previous four years.

(6) The board's organizational plan for the administration of the workers' compensation law;

(7) The board's proposed plan to inform employees of the proposed self-insurance, the procedures the board will follow as a self-insuring employer, and the employees' rights to compensation and benefits;

(8) The board has either an account in a financial institution in this state, or if the board maintains an account with a financial institution outside this state, ensures that workers' compensation checks are drawn from the same account as payroll checks or the board clearly indicates that payment will be honored by a financial institution in this state;

(9) The board shall provide the administrator a surety bond in an amount equal to one hundred twenty-five per cent of the projected losses as determined by the administrator.

(D) The administrator shall require a surety bond from all self-insuring employers, issued pursuant to section 4123.351 of the Revised Code, that is sufficient to compel, or secure to injured employees, or to the dependents of employees killed, the payment of compensation and expenses, which shall in no event be less than that paid or furnished out of the state insurance fund in similar cases to injured employees or to dependents of killed employees whose employers contribute to the fund, except when an employee of the employer, who has suffered the loss of a hand, arm, foot, leg, or eye prior to the injury for which compensation is to be paid, and thereafter suffers the loss of any other of the members as the result of any injury sustained in the course of and arising out of the employee's employment, the compensation to be paid by the self-insuring employer is limited to the disability suffered in the subsequent injury, additional compensation, if any, to be paid by the bureau out of the surplus created by section 4123.34 of the Revised Code.

(E) In addition to the requirements of this section, the administrator shall make and publish rules governing the manner of making application and the nature and extent of the proof required to justify a finding of fact by the administrator as to granting the status of a self-insuring employer, which rules shall be general in their application, one of which rules shall provide that all self-insuring employers shall pay into the state insurance fund such amounts as are required to be credited to the surplus fund in division (B) of section 4123.34 of the Revised Code. The administrator may adopt rules establishing requirements in addition to the requirements described in division (B)(2) of this section that a public employer shall meet in order to qualify for self-insuring status.

Employers shall secure directly from the bureau central offices application forms upon which the bureau shall stamp a designating number. Prior to submission of an application, an employer shall make available to the bureau, and the bureau shall review, the information described in division (B)(1) of this section, and public employers shall make available, and the bureau shall review, the information necessary to verify whether the public employer meets the requirements listed in division (B)(2) of this section. An employer shall file the completed application forms with an application fee, which shall cover the costs of processing the application, as established by the administrator, by rule, with the bureau at least ninety days prior to the effective date of the employer's new status as a self-insuring employer. The application form is not deemed complete until all the required information is attached thereto. The bureau shall only accept applications that contain the required information.

(F) The bureau shall review completed applications within a reasonable time. If the bureau determines to grant an employer the status as a self-insuring employer, the bureau shall issue a statement, containing its findings of fact, that is prepared by the bureau and signed by the administrator. If the bureau determines not to grant the status as a self-insuring employer, the bureau shall notify the employer of the determination and require the employer to continue to pay its full premium into the state insurance fund. The administrator also shall adopt rules establishing a minimum level of performance as a criterion for granting and maintaining the status as a self-insuring employer and fixing time limits beyond which failure of the self-insuring employer to provide for the necessary medical examinations and evaluations may not delay a decision on a claim.

(G) The administrator shall adopt rules setting forth procedures for auditing the program of self-insuring employers. The bureau shall conduct the audit upon a random basis or whenever the bureau has grounds for believing that a self-insuring employer is not in full compliance with bureau rules or this chapter.

The administrator shall monitor the programs conducted by self-insuring employers, to ensure compliance with bureau requirements and for that purpose, shall develop and issue to self-insuring employers standardized forms for use by the self-insuring employer in all aspects of the self-insuring employers' direct compensation program and for reporting of information to the bureau.

The bureau shall receive and transmit to the self-insuring employer all complaints concerning any self-insuring employer. In the case of a complaint against a self-insuring employer, the administrator shall handle the complaint through the self-insurance division of the bureau. The bureau shall maintain a file by employer of all complaints received that relate to the employer. The bureau shall evaluate each complaint and take appropriate action.

The administrator shall adopt as a rule a prohibition against any self-insuring employer from harassing, dismissing, or otherwise disciplining any employee making a complaint, which rule shall provide for a financial penalty to be levied by the administrator payable by the offending self-insuring employer.

(H) For the purpose of making determinations as to whether to grant status as a self-insuring employer, the administrator may subscribe to and pay for a credit reporting service that offers financial and other business information about individual employers. The costs in connection with the bureau's subscription or individual reports from the service about an applicant may be included in the application fee charged employers under this section.

(I) The administrator, notwithstanding other provisions of this chapter, may permit a self-insuring employer to resume payment of premiums to the state insurance fund with appropriate credit modifications to the employer's basic premium rate as such rate is determined pursuant to section 4123.29 of the Revised Code.

(J) On the first day of July of each year, the administrator shall calculate separately each self-insuring employer's assessments for the safety and hygiene fund, administrative costs pursuant to section 4123.342 of the Revised Code, and for the portion of the surplus fund under division (B) of section 4123.34 of the Revised Code that is not used for handicapped reimbursement, on the basis of the paid compensation attributable to the individual self-insuring employer according to the following calculation:

(1) The total assessment against all self-insuring employers as a class for each fund and for the administrative costs for the year that the assessment is being made, as determined by the administrator, divided by the total amount of paid compensation for the previous calendar year attributable to all amenable self-insuring employers;

(2) Multiply the quotient in division (J)(1) of this section by the total amount of paid compensation for the previous calendar year that is attributable to the individual self-insuring employer for whom the assessment is being determined. Each self-insuring employer shall pay the assessment that results from this calculation, unless the assessment resulting from this calculation falls below a minimum assessment, which minimum assessment the administrator shall determine on the first day of July of each year with the advice and consent of the bureau of workers' compensation board of directors, in which event, the self-insuring employer shall pay the minimum assessment.

In determining the total amount due for the total assessment against all self-insuring employers as a class for each fund and the administrative assessment, the administrator shall reduce proportionately the total for each fund and assessment by the amount of money in the self-insurance assessment fund as of the date of the computation of the assessment.

The administrator shall calculate the assessment for the portion of the surplus fund under division (B) of section 4123.34 of the Revised Code that is used for handicapped reimbursement in the same manner as set forth in divisions (J)(1) and (2) of this section except that the administrator shall calculate the total assessment for this portion of the surplus fund only on the basis of those self-insuring employers that retain participation in the handicapped reimbursement program and the individual self-insuring employer's proportion of paid compensation shall be calculated only for those self-insuring employers who retain participation in the handicapped reimbursement program. The administrator, as the administrator determines appropriate, may determine the total assessment for the handicapped portion of the surplus fund in accordance with sound actuarial principles.

The administrator shall calculate the assessment for the portion of the surplus fund under division (B) of section 4123.34 of the Revised Code that under division (D) of section 4121.66 of the Revised Code is used for rehabilitation costs in the same manner as set forth in divisions (J)(1) and (2) of this section, except that the administrator shall calculate the total assessment for this portion of the surplus fund only on the basis of those self-insuring employers who have not made the election to make payments directly under division (D) of section 4121.66 of the Revised Code and an individual self-insuring employer's proportion of paid compensation only for those self-insuring employers who have not made that election.

The administrator shall calculate the assessment for the portion of the surplus fund under division (B) of section 4123.34 of the Revised Code that is used for reimbursement to a self-insuring employer under division (H) of section 4123.512 of the Revised Code in the same manner as set forth in divisions (J)(1) and (2) of this section except that the administrator shall calculate the total assessment for this portion of the surplus fund only on the basis of those self-insuring employers that retain participation in reimbursement to the self-insuring employer under division (H) of section 4123.512 of the Revised Code and the individual self-insuring employer's proportion of paid compensation shall be calculated only for those self-insuring employers who retain participation in reimbursement to the self-insuring employer under division (H) of section 4123.512 of the Revised Code.

An employer who no longer is a self-insuring employer in this state or who no longer is operating in this state, shall continue to pay assessments for administrative costs and for the portion of the surplus fund under division (B) of section 4123.34 of the Revised Code that is not used for handicapped reimbursement, based upon paid compensation attributable to claims that occurred while the employer was a self-insuring employer within this state.

(K) There is hereby created in the state treasury the self-insurance assessment fund. All investment earnings of the fund shall be deposited in the fund. The administrator shall use the money in the self-insurance assessment fund only for administrative costs as specified in section 4123.341 of the Revised Code.

(L) Every self-insuring employer shall certify, in affidavit form subject to the penalty for perjury, to the bureau the amount of the self-insuring employer's paid compensation for the previous calendar year. In reporting paid compensation paid for the previous year, a self-insuring employer shall exclude from the total amount of paid compensation any reimbursement the self-insuring employer receives in the previous calendar year from the surplus fund pursuant to section 4123.512 of the Revised Code for any paid compensation. The self-insuring employer also shall exclude from the paid compensation reported any amount recovered under section 4123.931 of the Revised Code and any amount that is determined not to have been payable to or on behalf of a claimant in any final administrative or judicial proceeding. The self-insuring employer shall exclude such amounts from the paid compensation reported in the reporting period subsequent to the date the determination is made. The administrator shall adopt rules, in accordance with Chapter 119. of the Revised Code, that provide for all of the following:

(1) Establishing the date by which self-insuring employers must submit such information and the amount of the assessments provided for in division (J) of this section for employers who have been granted self-insuring status within the last calendar year;

(2) If an employer fails to pay the assessment when due, the administrator may add a late fee penalty of not more than five hundred dollars to the assessment plus an additional penalty amount as follows:

(a) For an assessment from sixty-one to ninety days past due, the prime interest rate, multiplied by the assessment due;

(b) For an assessment from ninety-one to one hundred twenty days past due, the prime interest rate plus two per cent, multiplied by the assessment due;

(c) For an assessment from one hundred twenty-one to one hundred fifty days past due, the prime interest rate plus four per cent, multiplied by the assessment due;

(d) For an assessment from one hundred fifty-one to one hundred eighty days past due, the prime interest rate plus six per cent, multiplied by the assessment due;

(e) For an assessment from one hundred eighty-one to two hundred ten days past due, the prime interest rate plus eight per cent, multiplied by the assessment due;

(f) For each additional thirty-day period or portion thereof that an assessment remains past due after it has remained past due for more than two hundred ten days, the prime interest rate plus eight per cent, multiplied by the assessment due.

(3) An employer may appeal a late fee penalty and penalty assessment to the administrator.

For purposes of division (L)(2) of this section, "prime interest rate" means the average bank prime rate, and the administrator shall determine the prime interest rate in the same manner as a county auditor determines the average bank prime rate under section 929.02 of the Revised Code.

The administrator shall include any assessment and penalties that remain unpaid for previous assessment periods in the calculation and collection of any assessments due under this division or division (J) of this section.

(M) As used in this section, "paid compensation" means all amounts paid by a self-insuring employer for living maintenance benefits, all amounts for compensation paid pursuant to sections 4121.63, 4121.67, 4123.56, 4123.57, 4123.58, 4123.59, 4123.60, and 4123.64 of the Revised Code, all amounts paid as wages in lieu of such compensation, all amounts paid in lieu of such compensation under a nonoccupational accident and sickness program fully funded by the self-insuring employer, and all amounts paid by a self-insuring employer for a violation of a specific safety standard pursuant to Section 35 of Article II, Ohio Constitution and section 4121.47 of the Revised Code.

(N) Should any section of this chapter or Chapter 4121. of the Revised Code providing for self-insuring employers' assessments based upon compensation paid be declared unconstitutional by a final decision of any court, then that section of the Revised Code declared unconstitutional shall revert back to the section in existence prior to November 3, 1989, providing for assessments based upon payroll.

(O) The administrator may grant a self-insuring employer the privilege to self-insure a construction project entered into by the self-insuring employer that is scheduled for completion within six years after the date the project begins, and the total cost of which is estimated to exceed one hundred million dollars or, for employers described in division (R) of this section, if the construction project is estimated to exceed twenty-five million dollars. The administrator may waive such cost and time criteria and grant a self-insuring employer the privilege to self-insure a construction project regardless of the time needed to complete the construction project and provided that the cost of the construction project is estimated to exceed fifty million dollars. A self-insuring employer who desires to self-insure a construction project shall submit to the administrator an application listing the dates the construction project is scheduled to begin and end, the estimated cost of the construction project, the contractors and subcontractors whose employees are to be self-insured by the self-insuring employer, the provisions of a safety program that is specifically designed for the construction project, and a statement as to whether a collective bargaining agreement governing the rights, duties, and obligations of each of the parties to the agreement with respect to the construction project exists between the self-insuring employer and a labor organization.

A self-insuring employer may apply to self-insure the employees of either of the following:

(1) All contractors and subcontractors who perform labor or work or provide materials for the construction project;

(2) All contractors and, at the administrator's discretion, a substantial number of all the subcontractors who perform labor or work or provide materials for the construction project.

Upon approval of the application, the administrator shall mail a certificate granting the privilege to self-insure the construction project to the self-insuring employer. The certificate shall contain the name of the self-insuring employer and the name, address, and telephone number of the self-insuring employer's representatives who are responsible for administering workers' compensation claims for the construction project. The self-insuring employer shall post the certificate in a conspicuous place at the site of the construction project.

The administrator shall maintain a record of the contractors and subcontractors whose employees are covered under the certificate issued to the self-insured employer. A self-insuring employer immediately shall notify the administrator when any contractor or subcontractor is added or eliminated from inclusion under the certificate.

Upon approval of the application, the self-insuring employer is responsible for the administration and payment of all claims under this chapter and Chapter 4121. of the Revised Code for the employees of the contractor and subcontractors covered under the certificate who receive injuries or are killed in the course of and arising out of employment on the construction project, or who contract an occupational disease in the course of employment on the construction project. For purposes of this chapter and Chapter 4121. of the Revised Code, a claim that is administered and paid in accordance with this division is considered a claim against the self-insuring employer listed in the certificate. A contractor or subcontractor included under the certificate shall report to the self-insuring employer listed in the certificate, all claims that arise under this chapter and Chapter 4121. of the Revised Code in connection with the construction project for which the certificate is issued.

A self-insuring employer who complies with this division is entitled to the protections provided under this chapter and Chapter 4121. of the Revised Code with respect to the employees of the contractors and subcontractors covered under a certificate issued under this division for death or injuries that arise out of, or death, injuries, or occupational diseases that arise in the course of, those employees' employment on that construction project, as if the employees were employees of the self-insuring employer, provided that the self-insuring employer also complies with this section. No employee of the contractors and subcontractors covered under a certificate issued under this division shall be considered the employee of the self-insuring employer listed in that certificate for any purposes other than this chapter and Chapter 4121. of the Revised Code. Nothing in this division gives a self-insuring employer authority to control the means, manner, or method of employment of the employees of the contractors and subcontractors covered under a certificate issued under this division.

The contractors and subcontractors included under a certificate issued under this division are entitled to the protections provided under this chapter and Chapter 4121. of the Revised Code with respect to the contractor's or subcontractor's employees who are employed on the construction project which is the subject of the certificate, for death or injuries that arise out of, or death, injuries, or occupational diseases that arise in the course of, those employees' employment on that construction project.

The contractors and subcontractors included under a certificate issued under this division shall identify in their payroll records the employees who are considered the employees of the self-insuring employer listed in that certificate for purposes of this chapter and Chapter 4121. of the Revised Code, and the amount that those employees earned for employment on the construction project that is the subject of that certificate. Notwithstanding any provision to the contrary under this chapter and Chapter 4121. of the Revised Code, the administrator shall exclude the payroll that is reported for employees who are considered the employees of the self-insuring employer listed in that certificate, and that the employees earned for employment on the construction project that is the subject of that certificate, when determining those contractors' or subcontractors' premiums or assessments required under this chapter and Chapter 4121. of the Revised Code. A self-insuring employer issued a certificate under this division shall include in the amount of paid compensation it reports pursuant to division (L) of this section, the amount of paid compensation the self-insuring employer paid pursuant to this division for the previous calendar year.

Nothing in this division shall be construed as altering the rights of employees under this chapter and Chapter 4121. of the Revised Code as those rights existed prior to September 17, 1996. Nothing in this division shall be construed as altering the rights devolved under sections 2305.31 and 4123.82 of the Revised Code as those rights existed prior to September 17, 1996.

As used in this division, "privilege to self-insure a construction project" means privilege to pay individually compensation, and to furnish medical, surgical, nursing, and hospital services and attention and funeral expenses directly to injured employees or the dependents of killed employees.

(P) A self-insuring employer whose application is granted under division (O) of this section shall designate a safety professional to be responsible for the administration and enforcement of the safety program that is specifically designed for the construction project that is the subject of the application.

A self-insuring employer whose application is granted under division (O) of this section shall employ an ombudsperson for the construction project that is the subject of the application. The ombudsperson shall have experience in workers' compensation or the construction industry, or both. The ombudsperson shall perform all of the following duties:

(1) Communicate with and provide information to employees who are injured in the course of, or whose injury arises out of employment on the construction project, or who contract an occupational disease in the course of employment on the construction project;

(2) Investigate the status of a claim upon the request of an employee to do so;

(3) Provide information to claimants, third party administrators, employers, and other persons to assist those persons in protecting their rights under this chapter and Chapter 4121. of the Revised Code.

A self-insuring employer whose application is granted under division (O) of this section shall post the name of the safety professional and the ombudsperson and instructions for contacting the safety professional and the ombudsperson in a conspicuous place at the site of the construction project.

(Q) The administrator may consider all of the following when deciding whether to grant a self-insuring employer the privilege to self-insure a construction project as provided under division (O) of this section:

(1) Whether the self-insuring employer has an organizational plan for the administration of the workers' compensation law;

(2) Whether the safety program that is specifically designed for the construction project provides for the safety of employees employed on the construction project, is applicable to all contractors and subcontractors who perform labor or work or provide materials for the construction project, and has as a component, a safety training program that complies with standards adopted pursuant to the " Occupational Safety and Health Act of 1970," 84 Stat. 1590, 29 U.S.C.A. 651, and provides for continuing management and employee involvement;

(3) Whether granting the privilege to self-insure the construction project will reduce the costs of the construction project;

(4) Whether the self-insuring employer has employed an ombudsperson as required under division (P) of this section;

(5) Whether the self-insuring employer has sufficient surety to secure the payment of claims for which the self-insuring employer would be responsible pursuant to the granting of the privilege to self-insure a construction project under division (O) of this section.

(R) As used in divisions (O), (P), and (Q), "self-insuring employer" includes the following employers, whether or not they have been granted the status of being a self-insuring employer under division (B) of this section:

(1) A state institution of higher education;

(2) A school district;

(3) A county school financing district;

(4) An educational service center;

(5) A community school established under Chapter 3314. of the Revised Code;

(6) A municipal power agency as defined in section 3734.058 of the Revised Code.

(S) As used in this section:

(1) "Unvoted debt capacity" means the amount of money that a public employer may borrow without voter approval of a tax levy;

(2) "State institution of higher education" means the state universities listed in section 3345.011 of the Revised Code, community colleges created pursuant to Chapter 3354. of the Revised Code, university branches created pursuant to Chapter 3355. of the Revised Code, technical colleges created pursuant to Chapter 3357. of the Revised Code, and state community colleges created pursuant to Chapter 3358. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Amended by 128th General Assemblych.16,HB 15, §101, eff. 9/29/2009.

Effective Date: 04-09-2003; 10-13-2004; 2006 SB7 06-30-2006; 2007 HB100 09-10-2007; 2008 HB79 01-06-2009



Section 4123.351 - Self-insuring employers' guaranty fund.

(A) The administrator of workers' compensation shall require every self-insuring employer to pay a contribution, calculated under this section, to the self-insuring employers' guaranty fund established pursuant to this section. The fund shall provide for payment of compensation and benefits to employees of the self-insuring employer in order to cover any default in payment by that employer.

(B) The bureau of workers' compensation shall operate the self-insuring employers' guaranty fund for self-insuring employers. The administrator annually shall establish the contributions due from self-insuring employers for the fund at rates as low as possible but such as will assure sufficient moneys to guarantee the payment of any claims against the fund. The bureau's operation of the fund is not subject to sections 3929.10 to 3929.18 of the Revised Code or to regulation by the superintendent of insurance.

(C) If a self-insuring employer defaults, the bureau shall recover the amounts paid as a result of the default from the self-insuring employers' guaranty fund. If a self-insuring employer defaults and is in compliance with this section for the payment of contributions to the fund, such self-insuring employer is entitled to the immunity conferred by section 4123.74 of the Revised Code for any claim arising during any period the employer is in compliance with this section.

(D)

(1) There is hereby established a self-insuring employers' guaranty fund, which shall be in the custody of the treasurer of state and which shall be separate from the other funds established and administered pursuant to this chapter. The fund shall consist of contributions and other payments made by self-insuring employers under this section. All investment earnings of the fund shall be credited to the fund. The bureau shall make disbursements from the fund pursuant to this section.

(2) The administrator has the same powers to invest any of the surplus or reserve belonging to the fund as are delegated to the administrator under section 4123.44 of the Revised Code with respect to the state insurance fund. The administrator shall apply interest earned solely to the reduction of assessments for contributions from self-insuring employers and to the payments required due to defaults.

(3) If the bureau of workers' compensation board of directors determines that reinsurance of the risks of the fund is necessary to assure solvency of the fund, the board may:

(a) Enter into contracts for the purchase of reinsurance coverage of the risks of the fund with any company or agency authorized by law to issue contracts of reinsurance;

(b) Require the administrator to pay the cost of reinsurance from the fund;

(c) Include the costs of reinsurance as a liability and estimated liability of the fund.

(E) The administrator, with the advice and consent of the board, may adopt rules pursuant to Chapter 119. of the Revised Code for the implementation of this section, including a rule, notwithstanding division (C) of this section, requiring self-insuring employers to provide security in addition to the contribution to the self-insuring employers' guaranty fund required by this section. The additional security required by the rule, as the administrator determines appropriate, shall be sufficient and adequate to provide for financial assurance to meet the obligations of self-insuring employers under this chapter and Chapter 4121. of the Revised Code.

(F) The purchase of coverage under this section by self-insuring employers is valid notwithstanding the prohibitions contained in division (A) of section 4123.82 of the Revised Code and is in addition to the indemnity contracts that self-insuring employers may purchase pursuant to division (B) of section 4123.82 of the Revised Code.

(G) The administrator, on behalf of the self-insuring employers' guaranty fund, has the rights of reimbursement and subrogation and shall collect from a defaulting self-insuring employer or other liable person all amounts the administrator has paid or reasonably expects to pay from the fund on account of the defaulting self-insuring employer.

(H) The assessments for contributions, the administration of the self-insuring employers' guaranty fund, the investment of the money in the fund, and the payment of liabilities incurred by the fund do not create any liability upon the state.

Except for a gross abuse of discretion, neither the board, nor the individual members thereof, nor the administrator shall incur any obligation or liability respecting the assessments for contributions, the administration of the self-insuring employers' guaranty fund, the investment of the fund, or the payment of liabilities therefrom.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4123.352 - Self-insuring employers evaluation board.

(A) There is hereby created the self-insuring employers evaluation board consisting of three members. The member of the industrial commission representing the public shall be a member of the self-insuring employers evaluation board and shall serve, ex officio, as chairman. The governor shall appoint the remaining two members with the advice and consent of the senate. One member shall be a member of the Ohio self-insurance association and one member shall be a representative of labor. Not more than two of the three members of the board may be of the same political party.

Of the two members originally appointed by the governor pursuant to this section, one shall serve an initial term of two years and one an initial term of four years. Thereafter, terms of office of the two members are for four years, each term ending on the same date as the original date of appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A vacancy in an unexpired term shall be filled in the same manner as the original appointment. The governor may remove any member pursuant to section 3.05 of the Revised Code.

The board member who also is a member of the commission shall receive no additional compensation but shall be reimbursed for actual and necessary expenses in the performance of his duties. The two remaining members of the board shall receive per diem compensation fixed pursuant to division (J) of section 124.15 of the Revised Code and actual and necessary expenses incurred in the performance of their duties.

For administrative purposes, the board is a part of the bureau of workers' compensation, and the bureau shall furnish the board with necessary office space, staff, and supplies. The board shall meet as required by the administrator of workers' compensation.

(B) In addition to the grounds listed in section 4123.35 of the Revised Code pertaining to criteria for being granted the status as a self-insuring employer, the grounds upon which the administrator may revoke or refuse to renew the status includes failure to comply with any rules or orders of the administrator or to pay contributions to the self-insuring employers' guaranty fund established by section 4123.351 of the Revised Code, continued failure to file medical reports bearing upon the injury of the claimant, and failure to pay compensation or benefits in accordance with law in a timely manner. A deficiency in any of the grounds listed in this division is sufficient to justify the administrator's revocation or refusal to renew the employer's status as a self-insuring employer. The administrator need not revoke or refuse to renew an employer's status as a self-insuring employer if adequate corrective action is taken by the employer pursuant to division (C) of this section.

(C) The administrator shall refer to the board all complaints or allegations of misconduct against a self-insuring employer or questions as to whether a self-insuring employer continues to meet minimum standards. The board shall investigate and may order the employer to take corrective action in accordance with the schedule the board fixes. The board's determination in this regard need not be made by formal hearing but shall be issued in written form and contain the signature of at least two board members. If the board determines, after a hearing conducted pursuant to Chapter 119. of the Revised Code and the rules of the bureau, that the employer has failed to correct the deficiencies within the time fixed by the board or is otherwise in violation of this chapter, the board shall recommend to the administrator revocation of an employer's status as a self-insuring employer or such other penalty which may include, but is not limited to, probation, or a civil penalty not to exceed ten thousand dollars for each failure. A board recommendation to revoke an employer's status as a self-insuring employer shall be by unanimous vote. A recommendation for any other penalty shall be by majority vote. Where the board makes recommendations to the administrator for disciplining a self-insuring employer, the administrator promptly and fully shall implement the recommendations.

Effective Date: 10-20-1993

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4123.353 - Public employer granted self-insuring employer status.

(A) A public employer, except for a board of county commissioners described in division (G) of section 4123.01 of the Revised Code, a board of a county hospital, or a publicly owned utility, who is granted the status of self-insuring employer pursuant to section 4123.35 of the Revised Code shall do all of the following:

(1) Reserve funds as necessary, in accordance with sound and prudent actuarial judgment, to cover the costs the public employer may potentially incur to remain in compliance with this chapter and Chapter 4121. of the Revised Code;

(2) Include all activity under this chapter and Chapter 4121. of the Revised Code in a single fund on the public employer's accounting records;

(3) Within ninety days after the last day of each fiscal year, prepare and maintain a report of the reserved funds described in division (A)(1) of this section and disbursements made from those reserved funds;

(4) Within ninety days after the last day of each fiscal year, obtain a written report prepared by a member of the American academy of actuaries, certifying whether the reserved funds described in division (A)(1) of this section are sufficient to cover the costs the public employer may potentially incur to remain in compliance with this chapter and Chapter 4121. of the Revised Code, are computed in accordance with accepted loss reserving standards, and are fairly stated in accordance with sound loss reserving principles.

(B) A public employer who is subject to division (A) of this section shall make the reports required by that division available for inspection by the administrator of workers' compensation and any other person at all reasonable times during regular business hours.

Effective Date: 03-12-2001



Section 4123.36 - Covering default in excess of employer's premium security deposit by transfer of money from premium payment security fund.

Whenever an employer fails to pay a premium due, the administrator of workers' compensation shall cover the default in excess of the employer's premium security deposit by transfer of money from the premium payment security fund to the state insurance fund. The transfer establishes coverage of the employer for the immediately completed six-month period together with the ensuing two-month adjustment period and the employer is not liable to respond in damages at common law or by statute for injuries or death of any employees wherever occurring during that eight-month period. Payments from the premium payment security fund may not be used to cover a default of an employer with respect to any period longer than eight months. Thereafter, the employer shall be considered a noncomplying employer under this chapter and shall not be entitled to the benefits and protection of this chapter until the employer again establishes coverage pursuant to this chapter through reimbursement to the premium payment security fund for the money paid to the state insurance fund, on account of the default, payment of any semiannual premium obligations due but in default, and submission of a new premium security deposit pursuant to section 4123.32 of the Revised Code.

Effective Date: 11-03-1989



Section 4123.37 - Failure to pay premiums by amenable employer.

In this section "amenable employer" has the same meaning as "employer" as defined in division (J) of section 4123.32 of the Revised Code.

If the administrator of workers' compensation finds that any person, firm, or private corporation, including any public service corporation, is, or has been at any time after January 1, 1923, an amenable employer and has not complied with section 4123.35 of the Revised Code the administrator shall determine the period during which the person, firm, or corporation was an amenable employer and shall forthwith give notice of the determination to the employer. Within twenty days thereafter the employer shall furnish the bureau with the payroll covering the period included in the determination and, if the employer is an amenable employer at the time of the determination, shall pay a premium security deposit for the eight months next succeeding the date of the determination and shall pay into the state insurance fund the amount of premium applicable to such payroll.

If the employer does not furnish the payroll and pay the applicable premium and premium security deposit within the twenty days, the administrator shall forthwith make an assessment of the premium due from the employer for the period the administrator determined the employer to be an amenable employer including the premium security deposit according to section 4123.32 of the Revised Code if the employer is an amenable employer at the time of the determination, basing the assessment upon the information in the possession of the administrator.

The administrator shall give to the employer assessed written notice of the assessment. The notice shall be mailed to the employer at the employer's residence or usual place of business by certified mail. Unless the employer to whom the notice of assessment is directed files with the bureau within twenty days after receipt thereof, a petition in writing, verified under oath by the employer, or the employer's authorized agent having knowledge of the facts, setting forth with particularity the items of the assessment objected to, together with the reason for the objections, the assessment shall become conclusive and the amount thereof shall be due and payable from the employer so assessed to the state insurance fund. When a petition objecting to an assessment is filed the bureau shall assign a time and place for the hearing of the same and shall notify the petitioner thereof by certified mail. When an employer files a petition the assessment made by the administrator shall become due and payable ten days after notice of the finding made at the hearing has been sent by certified mail to the party assessed. An appeal may be taken from any finding to the court of common pleas of Franklin county upon the execution by the party assessed of a bond to the state in double the amount found due and ordered paid by the bureau conditioned that the party will pay any judgment and costs rendered against it for the premium.

When no petition objecting to an assessment is filed or when a finding is made affirming or modifying an assessment after hearing, a certified copy of the assessment as affirmed or modified may be filed by the administrator in the office of the clerk of the court of common pleas in any county in which the employer has property or in which the employer has a place of business. The clerk, immediately upon the filing of the assessment, shall enter a judgment for the state against the employer in the amount shown on the assessment. The judgment may be filed by the clerk in a loose leaf book entitled "special judgments for state insurance fund." The judgment shall bear the same rate of interest, have the same effect as other judgments, and be given the same preference allowed by law on other judgments rendered for claims for taxes. An assessment or judgment under this section shall not be a bar to the adjustment of the employer's account upon the employer furnishing the employer's payroll records to the bureau.

The administrator, for good cause shown, may waive a default in the payment of premium where the default is of less than sixty days' duration, and upon payment by the employer of the premium for the period, the employer and the employer's employees are entitled to all of the benefits and immunities provided by this chapter.

Effective Date: 11-03-1989; 2007 HB100 09-10-2007; 2008 HB562 09-22-2008



Section 4123.38 - Contributions to public insurance fund.

Every employer mentioned in division (B)(1) of section 4123.01 of the Revised Code, except for boards of county hospital trustees that are self-insurers under section 4123.35 of the Revised Code, shall contribute to the public insurance fund the amount of money determined by the administrator of workers' compensation, and the manner of determining contributions and the classifications of employers is as provided in sections 4123.39 to 4123.41 and 4123.48 of the Revised Code.

Effective Date: 12-01-1992



Section 4123.39 - Contributions by state and subdivisions.

The administrator of workers' compensation shall determine the amount of money to be contributed under section 4123.38 of the Revised Code by the state itself and each county and each taxing district within each county. In fixing the amount of contribution to be made by the county, for such county and for the taxing districts therein, the administrator shall classify counties and other taxing districts into such groups as will equitably determine the contributions in accordance with the relative degree of hazard, and also merit rate such individual counties, taxing districts, or groups of taxing districts in accordance with their individual accident experience so as ultimately to provide for each taxing subdivision contributing an amount sufficient to meet its individual obligations and to maintain a solvent public insurance fund.

The administrator shall classify hospitals owned by a political subdivision or subdivisions as a group and merit rate each individual hospital according to its individual accident experience as provided in the rules of the administrator.

A children's home or other such public institution, or any other public activity maintained and operated by two or more counties or parts of counties, shall be considered as a county for the purpose of this chapter.

The contribution to the state insurance fund of the state and its departments, agencies, and instrumentalities shall be paid from appropriations made by the general assembly for that purpose.

The administrator shall develop and make available to counties and taxing districts and the district activities and institutions mentioned in this section a plan that groups, for rating purposes, counties, districts, and such activities and institutions of similar size and risk, and pools the risks of those counties, districts, activities, and institutions within the group. In no event shall this be construed as granting to such counties, districts, activities, or institutions status as self-insuring employers.

Effective Date: 10-20-1993



Section 4123.391 - Remedies for learn to earn participants.

(A) For purposes of this section, "learn to earn program" has the same meaning as in section 4141.293 of the Revised Code.

(B) Solely for the purpose of providing compensation and benefits as set forth in this section, a participant in a learn to earn program is an employee of the department, and not an employee of the entity conducting the training.

(C) A learn to earn program participant who suffers an injury or contracts an occupational disease in the course of and arising out of participation in the learn to earn program is entitled to compensation and benefits under this chapter.

(D)

(1) This chapter is the exclusive remedy for a learn to earn program participant or the participant's dependents resulting from the participant's injury or occupational disease received in the course of and arising out of the participant's participation in the program. Pursuant to section 4123.74 of the Revised Code, neither the department nor the designated worksite training provider shall be liable to respond in damages at common law or by statute for any injury, occupational disease, or bodily condition suffered or contracted by a participant in the course of or arising out of participation in the program.

(2) Notwithstanding division (D)(1) of this section, a participant or the participant's dependents do not waive any cause of action for an intentional tort under section 2745.01 of the Revised Code against the department or the designated worksite training provider.

(E) The department may include a learn to earn program participant in its department workers' compensation coverage, or may establish a separate workers' compensation coverage policy with the bureau of workers' compensation upon the terms and conditions for insurance to be established by the bureau consistent with insurance principles, as is equitable in the view of degree and hazard.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-1985



Section 4123.40 - Estimating state's contribution.

On or before the first day of July of every year, the administrator of workers' compensation shall estimate the gross payroll of all state employers for the succeeding biennium or fiscal year.

The administrator shall determine and certify for the office of budget and management that rate or rates which when applied to the gross payroll estimate will produce an amount equal to the estimated cost of awards or payments to be made during the like fiscal period, as determined by the administrator.

The rate certified shall be applied and made a part of the gross payroll calculation for the period for which the foregoing estimates have been made, in conformity with section 125.21 of the Revised Code. The amounts collected shall be remitted to the bureau as provided in section 125.21 of the Revised Code.

If the amounts remitted to the bureau for a fiscal period are greater or less than actual awards or payments for the like period by reason of an error in the prior estimates of gross payroll or awards or payments, the overage or shortage shall be included by the administrator in determining the rate for the next succeeding fiscal period.

In fixing the amount of contribution to be made by the state and each of its departments, agencies, and instrumentalities, the administrator shall classify departments, agencies, and instrumentalities into such groups as will equitably determine the contributions in accordance with their individual accident experience so that the state and its departments, agencies, and instrumentalities contribute an amount sufficient to meet individual obligations and maintain a solvent public insurance fund.

Moneys collected from state employers shall not be used to pay compensation or other benefits attributable to service of persons as employees of counties or taxing districts therein, nor shall moneys collected from counties and taxing districts therein be used to pay compensation or other benefits attributable to service of persons as employees of the state.

Effective Date: 09-16-1998



Section 4123.401 - Estimated number of state employees.

On or before the first day of November preceding each biennium, the officer or employee of each state department, division, subdivision, bureau, commission, or any other state agency required to submit a budget request to the director of budget and management for any biennium shall provide the bureau of workers' compensation with the estimated number of employees of the state department, division, subdivision, bureau, commission, or other state agency for the ensuing biennium along with the estimated payroll of personal services.

Effective Date: 11-03-1989



Section 4123.402 - Department of administrative services - powers and duties.

The department of administrative services shall act as employer for workers' compensation claims arising under this chapter and Chapters 4121., 4127., and 4131. of the Revised Code for all state agencies, offices, institutions, boards, or commissions except for public colleges and universities. The department shall review, process, certify or contest, and administer workers' compensation claims for each state agency, office, institution, board, and commission, except for a public college or university, unless otherwise agreed to between the department and a state agency, office, institution, board, or commission.

The department may enter into a contract with one or more third party administrators for claims management of a state agency, office, institution, board, or commission, except for a public college or university, for workers' compensation claims and for claims covered by the occupational injury leave program adopted pursuant to section 124.381 of the Revised Code.

Effective Date: 09-29-1997



Section 4123.41 - Annual payments by county, taxing district and institution to public insurance fund.

(A) By the first day of January of each year, the bureau of workers' compensation shall furnish to the county auditor of each county and the chief fiscal officer of each taxing district in a county and of each district activity and institution mentioned in section 4123.39 of the Revised Code forms containing the premium rates applicable to the county, district, district activity, or institution as an employer, on which to report the amount of money expended by the county, district, district activity, or institution during the previous twelve calendar months for the services of employees under this chapter.

(B) Each county auditor and each fiscal officer of a district, district activity, and institution shall calculate on the form it receives from the bureau under division (A) of this section the premium due as its proper contribution to the public insurance fund and issue a warrant in favor of the bureau for the amount due from the county, district, district activity, or institution to the public insurance fund according to the following schedule:

(1) On or before the fifteenth day of May of each year, no less than forty-five per cent of the amount due;

(2) On or before the first day of September of each year, no less than the total amount due.

(C) The legislative body of any county, district, district activity, or institution may reimburse the fund from which the workers' compensation payments are made by transferring to the fund from any other fund of the county, district, district activity, or institution, the proportionate amount of the payments that should be chargeable to the fund, whether the fund is derived from taxation or otherwise. The proportionate amount of the payments chargeable to the fund may be based on payroll, relative exposure, relative loss experience, or any combination of these factors, as determined by the legislative body.

(1) The workers' compensation program payments of any county, district, district activity, or institution may include all payments required by any bureau of workers' compensation rating plan.

(2) The workers' compensation program payments of any county, district, district activity, or institution, except for a county board of developmental disabilities, a board of alcohol, drug addiction, and mental health services, a board of mental health services, and a board of alcohol and drug addiction services, also may include any of the following:

(a) Direct administrative costs incurred in the management of the county, district, district activity, or institution's workers' compensation program;

(b) Indirect costs that are necessary and reasonable for the proper and efficient administration of the workers' compensation program as documented in a cost allocation plan. The indirect cost plan shall conform to the United States office of management and budget circular A-87 "cost principles for state and local governments," 2 C.F.R. 225, as most recently amended on May 10, 2004. The plan shall not authorize payment from the fund of any general government expense required to carry out the overall governmental responsibilities.

(3) Within sixty days before a legislative body changes the method used for calculating the proportionate amount of the payments chargeable to the fund, it shall notify, consult with, and give information supporting the change to any elected official affected by the change. A transfer made pursuant to division (B)(2) of this section is not subject to section 5705.16 of the Revised Code.

(D) Any county board of developmental disabilities, board of alcohol, drug addiction, and mental health services, board of mental health services, or board of alcohol and drug addiction services whose workers' compensation payments, on or before the effective date of this section, includes costs referred to in division (C)(2) of this section may continue to do so on and after the effective date of this amendment.

(E) The bureau may investigate the correctness of the information provided by the county auditor and chief fiscal officer under division (B) of this section, and if the bureau determines at any time that the county, district, district activity, or institution has not reported the correct information, the administrator of workers' compensation may make deductions or additions as the facts warrant and take those facts into consideration in determining the current or future contributions to be made by the county, district, district activity, or institution. If the county, district, district activity, or institution does not furnish the report in the time required by this section, the administrator may fix the amount of contribution the county, district, district activity, or institution must make and certify that amount for payment.

(F) The administrator shall provide a discount to any county, district, district activity, or institution that pays its total amount due to the public insurance fund on or before the fifteenth day of May of each year as its proper contribution for premiums. The administrator shall base the discount provided under this division on the savings generated by the early payment to the public insurance fund. The administrator may provide the discount through a refund to the county, district, district activity, or institution or an offset against the future contributions due to the public insurance fund from the county, district, district activity, or institution.

(G) The administrator may impose an interest penalty for late payment of any amount due from a county, district, district activity, and institution at the interest rate established by the state tax commissioner pursuant to section 5703.47 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 09-26-2003



Section 4123.411 - Levying assessments for disabled workers' relief fund.

(A) For the purpose of carrying out sections 4123.412 to 4123.418 of the Revised Code, the administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall levy an assessment against all employers at a rate, of at least five but not to exceed ten cents per one hundred dollars of payroll, such rate to be determined annually for each employer group listed in divisions (A)(1) to (3) of this section, which will produce an amount no greater than the amount the administrator estimates to be necessary to carry out such sections for the period for which the assessment is levied. In the event the amount produced by the assessment is not sufficient to carry out such sections the additional amount necessary shall be provided from the income produced as a result of investments made pursuant to section 4123.44 of the Revised Code.

Assessments shall be levied according to the following schedule:

(1) Private fund employers, except self-insuring employers--in January and July of each year upon gross payrolls of the preceding six months;

(2) Counties and taxing district employers therein, except county hospitals that are self-insuring employers--in January of each year upon gross payrolls of the preceding twelve months;

(3) The state as an employer--in January, April, July, and October of each year upon gross payrolls of the preceding three months.

Amounts assessed in accordance with this section shall be collected from each employer as prescribed in rules the administrator adopts.

The moneys derived from the assessment provided for in this section shall be credited to the disabled workers' relief fund created by section 4123.412 of the Revised Code. The administrator shall establish by rule classifications of employers within divisions (A)(1) to (3) of this section and shall determine rates for each class so as to fairly apportion the costs of carrying out sections 4123.412 to 4123.418 of the Revised Code.

(B) For all injuries and disabilities occurring on or after January 1, 1987, the administrator, for the purposes of carrying out sections 4123.412 to 4123.418 of the Revised Code, shall levy an assessment against all employers at a rate per one hundred dollars of payroll, such rate to be determined annually for each classification of employer in each employer group listed in divisions (A)(1) to (3) of this section, which will produce an amount no greater than the amount the administrator estimates to be necessary to carry out such sections for the period for which the assessment is levied. The administrator annually shall establish the contributions due from employers for the disabled workers' relief fund at rates as low as possible but that will assure sufficient moneys to guarantee the payment of any claims against that fund.

Amounts assessed in accordance with this division shall be billed at the same time premiums are billed and credited to the disabled workers' relief fund created by section 4123.412 of the Revised Code. The administrator shall determine the rates for each class in the same manner as the administrator fixes the rates for premiums pursuant to section 4123.29 of the Revised Code.

(C) For a self-insuring employer, the bureau of workers' compensation shall pay to employees who are participants regardless of the date of injury, any amounts due to the participants under section 4123.414 of the Revised Code and shall bill the self-insuring employer, semiannually, for all amounts paid to a participant.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4123.412 - Disabled workers' relief fund.

For the relief of persons who are permanently and totally disabled as the result of injury or disease sustained in the course of their employment and who are receiving workers' compensation which is payable to them by virtue of and under the laws of this state in amounts, the total of which, when combined with disability benefits received pursuant to the Social Security Act is less than three hundred forty-two dollars per month adjusted annually as provided in division (B) of section 4123.62 of the Revised Code, there is hereby created a separate fund to be known as the disabled workers' relief fund, which fund shall consist of the sums that are from time to time appropriated by the general assembly and made available to the order of the bureau of workers' compensation to carry out the objects and purposes of sections 4123.412 to 4123.418 of the Revised Code. The fund shall be in the custody of the treasurer of the state. Disbursements from the fund shall be made by the bureau to those persons entitled to participate therein and in amounts to each participant as is provided in section 4123.414 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

Effective Date: 10-20-1993



Section 4123.413 - Eligibility for participation in fund.

To be eligible to participate in said fund, a participant must be permanently and totally disabled and be receiving workers' compensation payments, the total of which, when combined with disability benefits received pursuant to The Social Security Act is less than three hundred forty-two dollars per month adjusted annually as provided in division (B) of section 4123.62 of the Revised Code.

Effective Date: 08-22-1986



Section 4123.414 - Receiving payments from fund.

Each person determined eligible, pursuant to section 4123.413 of the Revised Code, to participate in the disabled workers' relief fund is entitled to receive payments, without application, from the fund of a monthly amount equal to the lesser of the difference between three hundred forty-two dollars, adjusted annually pursuant to division (B) of section 4123.62 of the Revised Code, and:

(1) The amount he is receiving per month as the disability monthly benefits award pursuant to The Social Security Act; or

(2) The amount he is receiving monthly under the workers' compensation laws for permanent and total disability. In determining such difference, a participant shall be considered as receiving the amount of such participant's compensation which shall have been commuted under the provisions of section 4123.64 of the Revised Code. Such payments shall be made monthly during the period in which such participant is permanently and totally disabled.

Effective Date: 08-22-1986



Section 4123.415 - Payments made to show source of funds.

Payments to a participant may be made from the disabled workers' relief fund by separate check or may be made from said fund and from the state insurance fund by one check, but each such check on two funds shall be so written as to show plainly the payments made from each fund. No disbursement shall be made from the state insurance fund on account of any provision of sections 4123.412 to 4123.415 of the Revised Code.

Effective Date: 01-17-1977



Section 4123.416 - List of names and addresses of person receiving compensation.

The administrator of workers' compensation shall promptly require of each employer who has elected to pay compensation direct under the provisions of section 4123.35 of the Revised Code a verified list of the names and addresses of all persons to whom the employer is paying workers' compensation on account of permanent and total disability and the evidence respecting such persons as the administrator reasonably deems necessary to determine the eligibility of any such person to participate in the disabled workers' relief fund. The superintendent of insurance shall promptly require of each insurance company which is organized or licensed to do business in this state and which has at any time written workers' compensation insurance in this state a like verified list and like evidence respecting persons to whom the insurance companies are paying workers' compensation under the Ohio workers' compensation laws and contracts of insurance in respect thereof; and the superintendent of insurance shall promptly transmit all such lists and evidence to the bureau of workers' compensation. Any person claiming the right to participate in the fund may file his application therefor with the bureau and shall be accorded a hearing thereon.

Effective Date: 11-03-1989



Section 4123.417 - Investigation and determination of right of persons to participate in disabled workers' relief fund.

In the investigation and determination of the right of persons to participate in the disabled workers' relief fund, the administrator of workers' compensation shall have and exercise all the powers that he possesses under this chapter and Chapter 4121. of the Revised Code. An order issued by the administrator relative to an individual's right to participate in the disabled workers' relief fund is appealable pursuant to section 4123.511 of the Revised Code but is not appealable to court under section 4123.512 of the Revised Code. No attorney, representative, or agent of any claimant or participant is entitled to charge or receive a fee or compensation or gratuity in any form for representing or assisting or pretending to represent or assist any person to become a participant in the fund.

Effective Date: 10-20-1993



Section 4123.418 - Bureau employees.

The administrator of workers' compensation shall employ employees as is necessary to the discharge of the administrator's duties and responsibilities hereunder. The salaries and expenses of the employees shall be paid by the treasurer of the state from the fund created by section 4123.412 of the Revised Code as provided in section 4123.42 of the Revised Code.

Effective Date: 09-29-1997



Section 4123.419 - Establishing assessment rate.

The assessment rate established pursuant to section 4123.411 of the Revised Code, subject to the limits set forth in that section, shall be adequate to provide the amounts estimated as necessary by the administrator of workers' compensation to carry out the provisions of sections 4123.412 to 4123.418 of the Revised Code, and in addition to provide moneys to reimburse the general revenue fund for moneys appropriated by Section 2 of H.B. No. 1131 of the 103rd general assembly or by the 104th and succeeding general assemblies for disabled workers' relief. When the additional moneys are available in whole or part for the purpose of making the reimbursement, the director of budget and management shall certify the amount to the bureau of workers' compensation which shall thereupon cause the moneys to be paid to the general revenue fund from the disabled workers' relief fund except that any amounts due because of the state's obligation as an employer pursuant to section 4123.411 of the Revised Code and not paid to the disabled workers' relief fund shall be deducted from any such reimbursement.

Effective Date: 11-03-1989



Section 4123.42 - Custodian of state insurance fund.

The treasurer of state shall be custodian of the state insurance fund, the occupational disease fund, and the safety and hygiene fund. The treasurer shall pay disbursements from the funds upon warrants drawn by the bureau of workers' compensation and signed by the administrator of workers' compensation. The warrants may bear the facsimile signature of the administrator printed thereon, or the facsimile signature printed thereon of the employee of the bureau charged with the duty of keeping the account of the funds and with the preparation of warrants for the payment of compensation to the persons entitled thereto.

The treasurer of state shall give a separate and additional bond, in the amount fixed by the governor and with sureties to his approval, conditioned for the faithful performance of his duties as custodian of the state insurance fund. The bond shall be deposited with the secretary of state and kept in his office. The bureau shall pay the premium on the bond.

Effective Date: 10-20-1993



Section 4123.43 - Deposit of funds not required for immediate use.

The treasurer of state may deposit any portion of the state insurance fund not needed for immediate use in the same manner as and subject to all the laws with respect to the deposit of state funds by the treasurer of state. All interest earned by such portion of the state insurance fund as is deposited under this section shall be collected by the treasurer of state and placed to the credit of such fund.

Effective Date: 10-01-1953



Section 4123.44 - Investment of surplus or reserve of state insurance fund.

The members of the bureau of workers' compensation board of directors, the administrator of workers' compensation, and the bureau of workers' compensation chief investment officer are the trustees of the state insurance fund. The administrator, in accordance with sections 4121.126 and 4121.127 of the Revised Code and the investment policy approved by the board pursuant to section 4121.12 of the Revised Code, and in consultation with the bureau of workers' compensation chief investment officer, may invest any of the surplus or reserve belonging to the state insurance fund. The administrator and the bureau of workers' compensation chief investment officer shall not deviate from the investment policy approved by the board without the approval of the workers' compensation investment committee and the board.

The administrator shall not invest in any type of investment specified in divisions (B)(1) to (10) of section 4123.442 of the Revised Code.

The administrator and other fiduciaries shall discharge their duties with respect to the funds with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims, and by diversifying the investments of the assets of the funds so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

To facilitate investment of the funds, the administrator may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C. 1, as amended, or any other legal entity authorized to transact business in this state.

When reporting on the performance of investments, the administrator shall comply with the performance presentation standards established by the association for investment management and research.

All investments shall be purchased at current market prices and the evidences of title to the investments shall be placed in the custody of the treasurer of state, who is hereby designated as custodian, or in the custody of the treasurer of state's authorized agent. Evidences of title of the investments so purchased may be deposited by the treasurer of state for safekeeping with an authorized agent selected by the treasurer of state who is a qualified trustee under section 135.18 of the Revised Code. The treasurer of state or the agent shall collect the principal, dividends, distributions, and interest as they become due and payable and place them when collected into the state insurance fund.

The treasurer of state shall pay for investments purchased by the administrator on receipt of written or electronic instructions from the administrator or the administrator's designated agent authorizing the purchase, and pending receipt of the evidence of title of the investment by the treasurer of state or the treasurer of state's authorized agent. The administrator may sell investments held by the administrator, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser, on receipt of written or electronic instructions from the administrator or the administrator's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed in the state insurance fund. The administrator and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investments.

No purchase or sale of any investment shall be made under this section, except as authorized by the administrator.

Any statement of financial position distributed by the administrator shall include the fair value, as of the statement date, of all investments held by the administrator under this section.

When in the judgment of the administrator it is necessary to provide available funds for the payment of compensation or benefits under this chapter, the administrator may borrow money from any available source and pledge as security a sufficient amount of bonds or other securities in which the state insurance fund is invested. The aggregate unpaid amount of loans existing at any one time for money so borrowed shall not exceed ten million dollars. The bonds or other securities so pledged as security for such loans to the administrator shall be the sole security for the payment of the principal and interest of any such loan. The administrator shall not be personally liable for the payment of the principal or the interest of any such loan. No such loan shall be made for a longer period of time than one year. Such loans may be renewed but no one renewal shall be for a period in excess of one year. Such loans shall bear such rate of interest as the administrator determines and in negotiating the loans, the administrator shall endeavor to secure as favorable interest rates and terms as circumstances will permit.

The treasurer of state may deliver to the person or governmental agency making such loan, the bonds or other securities which are to be pledged by the administrator as security for such loan, upon receipt by the treasurer of state of an order of the administrator authorizing such loan. Upon payment of any such loan by the administrator, the bonds or other securities pledged as security therefor shall be returned to the treasurer of state as custodian of such bonds.

The administrator may pledge with the treasurer of state such amount of bonds or other securities in which the state insurance fund is invested as is reasonably necessary as security for any certificates issued, or paid out, by the treasurer of state upon any warrants drawn by the administrator.

The administrator may secure investment information services, consulting services, and other like services to facilitate investment of the surplus and reserve belonging to the state insurance fund. The administrator shall pay the expense of securing such services from the state insurance fund.

Effective Date: 03-07-1997; 09-29-2005; 2007 HB100 09-10-2007



Section 4123.441 - Chief investment adviser for bureau - duties.

(A) The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors shall employ a person or designate an employee of the bureau of workers' compensation who is designated as a chartered financial analyst by the CFA institute and who is licensed by the division of securities in the department of commerce as a bureau of workers' compensation chief investment officer to be the chief investment officer for the bureau of workers' compensation. After ninety days after September 29, 2005, the bureau of workers' compensation may not employ a bureau of workers' compensation chief investment officer, as defined in section 1707.01 of the Revised Code, who does not hold a valid bureau of workers' compensation chief investment officer license issued by the division of securities in the department of commerce. The board shall notify the division of securities of the department of commerce in writing of its designation and of any change in its designation within ten calendar days after the designation or change.

(B) The bureau of workers' compensation chief investment officer shall reasonably supervise employees of the bureau who handle investment of assets of funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code with a view toward preventing violations of Chapter 1707. of the Revised Code, the "Commodity Exchange Act," 42 Stat. 998, 7 U.S.C. 1, the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C. 77a, the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78a, and the rules and regulations adopted under those statutes. This duty of reasonable supervision shall include the adoption, implementation, and enforcement of written policies and procedures reasonably designed to prevent employees of the bureau who handle investment of assets of the funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code, from misusing material, nonpublic information in violation of those laws, rules, and regulations.

For purposes of this division, no bureau of workers' compensation chief investment officer shall be considered to have failed to satisfy the officer's duty of reasonable supervision if the officer has done all of the following:

(1) Adopted and implemented written procedures, and a system for applying the procedures, that would reasonably be expected to prevent and detect, insofar as practicable, any violation by employees handling investments of assets of the funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code;

(2) Reasonably discharged the duties and obligations incumbent on the bureau of workers' compensation chief investment officer by reason of the established procedures and the system for applying the procedures when the officer had no reasonable cause to believe that there was a failure to comply with the procedures and systems;

(3) Reviewed, at least annually, the adequacy of the policies and procedures established pursuant to this section and the effectiveness of their implementation.

(C) The bureau of workers' compensation chief investment officer shall establish and maintain a policy to monitor and evaluate the effectiveness of securities transactions executed on behalf of the bureau.

Effective Date: 09-29-2005; 2007 HB100 09-10-2007



Section 4123.442 - Development of investment policy - duties of committee.

When developing the investment policy for the investment of the assets of the funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code, the workers' compensation investment committee shall do all of the following:

(A) Specify the asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines;

(B) Prohibit investing the assets of those funds, directly or indirectly, in vehicles that target any of the following:

(1) Coins;

(2) Artwork;

(3) Horses;

(4) Jewelry or gems;

(5) Stamps;

(6) Antiques;

(7) Artifacts;

(8) Collectibles;

(9) Memorabilia;

(10) Similar unregulated investments that are not commonly part of an institutional portfolio, that lack liquidity, and that lack readily determinable valuation.

(C) Specify that the administrator of workers' compensation may invest in an investment class only if the bureau of workers' compensation board of directors, by a majority vote, opens that class;

(D) Prohibit investing the assets of those funds in any class of investments the board, by majority vote, closed, or any specific investment in which the board prohibits the administrator from investing;

(E) Not specify in the investment policy that the administrator or employees of the bureau of workers' compensation are prohibited from conducting business with an investment management firm, any investment management professional associated with that firm, any third party solicitor associated with that firm, or any political action committee controlled by that firm or controlled by an investment management professional of that firm based on criteria that are more restrictive than the restrictions described in divisions (Y) and (Z) of section 3517.13 of the Revised Code.

Effective Date: 2007 HB100 09-10-2007



Section 4123.443 - Rental payments for leased buildings.

Rental payments by the bureau of workers' compensation or the industrial commission to or for the benefit of the state insurance fund for each building owned by the bureau that was constructed or acquired as an investment in productive real estate, shall be made pursuant to a lease agreement for a term that shall not exceed two years. Beginning July 1, 1991, the rental payments to be made under each such lease agreement shall include the amount needed to amortize the construction or acquisition costs for the building over a period not to exceed twenty-five years, and, until such costs are amortized, an amount representing return on investment to the state insurance fund determined by multiplying the unamortized acquisition or construction costs of the building by a rate that is not more than three per cent below the rate determined by the tax commissioner under division (B) of section 5703.47 of the Revised Code.

Effective Date: 04-10-1991



Section 4123.444 - Duties of administrator regarding investment manager contracts.

(A) As used in this section and section 4123.445 of the Revised Code:

(1) "Bureau of workers' compensation funds" means any fund specified in Chapter 4121., 4123., 4127., or 4131. of the Revised Code that the administrator of workers' compensation has the authority to invest, in accordance with the administrator's investment authority under section 4123.44 of the Revised Code.

(2) "Investment manager" means any person with whom the administrator of workers' compensation contracts pursuant to section 4123.44 of the Revised Code to facilitate the investment of assets of bureau of workers' compensation funds.

(3) "Business entity" means any person with whom an investment manager contracts for the investment of assets of bureau of workers' compensation funds.

(4) "Financial or investment crime" means any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, drug trafficking, or any criminal offense involving money or securities, as set forth in Chapters 2909., 2911., 2913., 2915., 2921., 2923., and 2925. of the Revised Code or other law of this state, or the laws of any other state or the United States that are substantially equivalent to those offenses.

(B)

(1) Before entering into a contract with an investment manager to invest bureau of workers' compensation funds, the administrator shall do both of the following:

(a) Request from any investment manager with whom the administrator wishes to contract for those investments a list of all employees who will be investing assets of bureau of workers' compensation funds. The list shall specify each employee's state of residence for the five years prior to the date of the administrator's request.

(b) Request that the superintendent of the bureau of criminal investigation and identification conduct a criminal records check in accordance with this section and section 109.579 of the Revised Code with respect to every employee the investment manager names in that list.

(2) After an investment manager enters into a contract with the administrator to invest bureau of workers' compensation funds and before an investment manager enters into a contract with a business entity to facilitate those investments, the investment manager shall request from any business entity with whom the investment manager wishes to contract to make those investments a list of all employees who will be investing assets of the bureau of workers' compensation funds. The list shall specify each employee's state of residence for the five years prior to the investment manager's request. The investment manager shall forward to the administrator the list received from the business entity. The administrator shall request the superintendent to conduct a criminal records check in accordance with this section and section 109.579 of the Revised Code with respect to every employee the business entity names in that list. Upon receipt of the results of the criminal records check, the administrator shall advise the investment manager whether the results were favorable or unfavorable.

(3) If, after a contract has been entered into between the administrator and an investment manager or between an investment manager and a business entity for the investment of assets of bureau of workers' compensation funds, the investment manager or business entity wishes to have an employee who was not the subject of a criminal records check under division (B)(1) or (B)(2) of this section invest assets of the bureau of workers' compensation funds, that employee shall be the subject of a criminal records check pursuant to this section and section 109.579 of the Revised Code prior to handling the investment of assets of those funds. The investment manager shall submit to the administrator the name of that employee along with the employee's state of residence for the five years prior to the date in which the administrator requests the criminal records check. The administrator shall request that the superintendent conduct a criminal records check on that employee pursuant to this section and section 109.579 of the Revised Code.

(C)

(1) If an employee who is the subject of a criminal records check pursuant to division (B) of this section has not been a resident of this state for the five-year period immediately prior to the time the criminal records check is requested or does not provide evidence that within that five-year period the superintendent has requested information about the employee from the federal bureau of investigation in a criminal records check, the administrator shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check for the employee. If the employee has been a resident of this state for at least that five-year period, the administrator may, but is not required to, request that the superintendent request and include in the criminal records check information about that employee from the federal bureau of investigation.

(2) The administrator shall provide to an investment manager a copy of the form prescribed pursuant to division (C)(1) of section 109.579 of the Revised Code and a standard impression sheet for each employee for whom a criminal records check must be performed, to obtain fingerprint impressions as prescribed pursuant to division (C)(2) of section 109.579 of the Revised Code. The investment manager shall obtain the completed form and impression sheet either directly from each employee or from a business entity and shall forward the completed form and sheet to the administrator, who shall forward these forms and sheets to the superintendent.

(3) Any employee who receives a copy of the form and the impression sheet pursuant to division (C)(2) of this section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall complete the impression sheets in the manner prescribed in division (C)(2) of section 109.579 of the Revised Code.

(D) For each criminal records check the administrator requests under this section, at the time the administrator makes a request the administrator shall pay to the superintendent the fee the superintendent prescribes pursuant to division (E) of section 109.579 of the Revised Code.

Effective Date: 09-29-2005; 03-30-2006



Section 4123.445 - Contract with investment manager convicted of financial crime prohibited.

(A) The administrator of workers' compensation shall not enter into a contract with an investment manager for the investment of assets of the bureau of workers' compensation funds if any employee of that investment manager who will be investing assets of bureau of workers' compensation funds has been convicted of or pleaded guilty to a financial or investment crime.

(B) An investment manager who has entered into a contract with the bureau of workers' compensation for the investment of assets of bureau of workers' compensation funds shall not contract with a business entity for the investment of those assets if any employee of that business manager who will be investing assets of bureau of workers' compensation funds has been convicted of or pleaded guilty to a financial or investment crime.

(C) The administrator shall not enter into a contract with an investment manager who refuses to submit the list of the investment manager's employees required under division (B) of section 4123.444 of the Revised Code. An investment manager shall not enter into a contract with a business entity who refuses to submit the list of the business entity's employees required under division (B) of section 4123.444 of the Revised Code.

(D) If, after a contract has been awarded to an investment manager or business entity for the investment of assets of bureau of workers' compensation funds, the investment manager or business entity discovers that an employee who is handling the investment of those assets has been convicted of or pleaded guilty to a financial or investment crime, the investment manager or business entity immediately shall notify the administrator.

Effective Date: 09-29-2005



Section 4123.446 - Report regarding minority and women's business enterprises.

(A) As used in this section:

(1) "Minority business enterprise" has the meaning defined in section 122.71 of the Revised Code.

(2) "Women's business enterprise" means a business, or a partnership, corporation, limited liability company, or joint venture of any kind, that is owned and controlled by women who are United States citizens and residents of this state.

(B) The administrator of workers' compensation shall submit annually to the governor and to the general assembly (under section 101.68 of the Revised Code) a report containing the following information:

(1) The name of each investment manager that is a minority business enterprise or a women's business enterprise with which the administrator contracts;

(2) The amount of assets managed by investment managers that are minority business enterprises or women's business enterprises, expressed as a percentage of assets managed by investment managers with which the administrator has contracted;

(3) Efforts by the administrator to increase utilization of investment managers that are minority business enterprises or women's business enterprises.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4123.45 - Printing or lithographing of bonds - denomination - compliance by taxing authorities.

All bonds of any taxing district of this state purchased by the administrator of workers' compensation shall be printed or lithographed upon paper of the size required by the administrator. Interest coupons on the bonds shall be attached to the bonds in a manner required by the administrator. The principal and interest of the bonds shall be payable at the office of the treasurer of state.

The bonds shall be of the denomination required by the administrator in his resolution to purchase, or the administrator may in his resolution to purchase require that all bonds of any series of bonds purchased by him from any taxing district shall be consolidated and issued as one bond, the principal amount of which shall be equal to the aggregate amount of all the bonds of the series, which principal together with the interest thereon shall be payable in installments evidenced by and payable upon the surrender of combined principal and interest coupons attached thereto, which coupons shall each separately state the amounts of principal and interest included therein.

The proper officers of each taxing district issuing bonds are hereby authorized and required without additional procedure or legislation on their part to comply with this chapter, except that the proper accounting officer of the taxing district and the secretary of its sinking fund shall make and keep a detailed record of any changes required by the administrator. The administrator shall not change the date of maturity of any part of the principal or interest of any bond issue, nor shall he require a bond of any issue to be of a larger denomination, nor any partial payment of principal to be of greater amount than the aggregate amount of the issue falling due at any date.

Effective Date: 11-03-1989



Section 4123.452 - No compensation for injury sustained in ridesharing arrangement.

As used in this section, "ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

No compensation shall be allowed under this chapter for any employee injured while participating in a ridesharing arrangement between his place of residence and place of employment or termini near such places. Any injury occurring while an employee is voluntarily participating in a ridesharing arrangement is not considered occurring in the course of employment.

Effective Date: 07-01-1982



Section 4123.46 - Payments from state insurance fund.

(A)

(1) Except as provided in division (A)(2) of this section, the bureau of workers' compensation shall disburse the state insurance fund to employees of employers who have paid into the fund the premiums applicable to the classes to which they belong when the employees have been injured in the course of their employment, wherever the injuries have occurred, and provided the injuries have not been purposely self-inflicted, or to the dependents of the employees in case death has ensued.

(2) As long as injuries have not been purposely self-inflicted, the bureau shall disburse the surplus fund created under section 4123.34 of the Revised Code to off-duty peace officers, firefighters, emergency medical technicians, and first responders, or to their dependents if death ensues, who are injured while responding to inherently dangerous situations that call for an immediate response on the part of the person, regardless of whether the person was within the limits of the person's jurisdiction when responding, on the condition that the person responds to the situation as the person otherwise would if the person were on duty in the person's jurisdiction.

As used in division (A)(2) of this section, "peace officer," "firefighter," "emergency medical technician," "first responder," and "jurisdiction" have the same meanings as in section 4123.01 of the Revised Code.

(B) All self-insuring employers, in compliance with this chapter, shall pay the compensation to injured employees, or to the dependents of employees who have been killed in the course of their employment, unless the injury or death of the employee was purposely self-inflicted, and shall furnish the medical, surgical, nurse, and hospital care and attention or funeral expenses as would have been paid and furnished by virtue of this chapter under a similar state of facts by the bureau out of the state insurance fund if the employer had paid the premium into the fund.

If any rule or regulation of a self-insuring employer provides for or authorizes the payment of greater compensation or more complete or extended medical care, nursing, surgical, and hospital attention, or funeral expenses to the injured employees, or to the dependents of the employees as may be killed, the employer shall pay to the employees, or to the dependents of employees killed, the amount of compensation and furnish the medical care, nursing, surgical, and hospital attention or funeral expenses provided by the self-insuring employer's rules and regulations.

(C) Payment to injured employees, or to their dependents in case death has ensued, is in lieu of any and all rights of action against the employer of the injured or killed employees.

Effective Date: 09-30-1998



Section 4123.47 - Actuarial audits of fund - audits of effectiveness of administration - retention of actuary.

(A) The administrator of workers' compensation shall have actuarial audits of the state insurance fund and all other funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code made at least once each year. The audits shall be made and certified by recognized insurance actuaries who shall be selected by the bureau of workers' compensation board of directors. The audits shall cover the premium rates, classifications, and all other matters involving the administration of the state insurance fund and all other funds specified in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code. The expense of the audits shall be paid from the state insurance fund. The administrator shall make copies of the audits available to the workers' compensation audit committee at no charge and to the public at cost.

(B) The auditor of state annually shall conduct an audit of the administration of this chapter by the industrial commission and the bureau of workers' compensation and the safety and hygiene fund. The cost of the audit shall be charged to the administrative costs of the bureau as defined in section 4123.341 of the Revised Code. The audit shall include audits of all fiscal activities, claims processing and handling, and employer premium collections. The auditor shall prepare a report of the audit together with recommendations and transmit copies of the report to the industrial commission, the board, the administrator, the governor, and to the general assembly. The auditor shall make copies of the report available to the public at cost.

(C) The administrator may retain the services of a recognized actuary on a consulting basis for the purpose of evaluating the actuarial soundness of premium rates and classifications and all other matters involving the administration of the state insurance fund. The expense of services provided by the actuary shall be paid from the state insurance fund.

Effective Date: 09-01-1995; 09-29-2005; 2007 HB100 09-10-2007



Section 4123.48 - Individual accounts to be kept by bureau - default in payment.

The bureau of workers' compensation shall keep, for the state and each county, taxing district, district activity, and institution, an individual account showing the amount of money paid into the public insurance fund and the amount of losses incurred against the fund. When any default is made in the payment of the sums required to be contributed to the public insurance fund, or when any official fails to perform any act required to be performed by him in reference to the making of payments, the administrator of workers' compensation shall institute the proper proceedings in court to compel such payment.

Effective Date: 12-01-1992



Section 4123.49 - [Repealed].

Effective Date: 12-01-1992



Section 4123.50 - Failure to comply with law.

(A) Each member of a firm, and the president, secretary, general manager, or managing agent of each private corporation, including any public service corporation mentioned in section 4123.01 of the Revised Code or publicly owned utility, shall cause the firm or corporation to comply with section 4123.35 of the Revised Code and, for self-insuring employers, to comply with the assessment based upon paid compensation provisions of this chapter and Chapter 4121. of the Revised Code. No person mentioned in section 4123.01 of the Revised Code and no member of the firms and no officer of the corporations or publicly owned utilities referred to in this section shall fail to comply with section 4123.35 of the Revised Code and, for self-insuring employers, to comply with the assessment based upon paid compensation provisions of this chapter and Chapter 4121. of the Revised Code. All fines collected for a violation of this section shall be paid to the general fund of the political subdivision where the case is prosecuted.

(B) The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules governing treatment of employers found in violation of division (A) of this section. The rules shall cover enforcement and prosecution procedures and methods and grounds for settlement of liability of a noncomplying employer.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4123.51 - Place for filing claims or appeals - required statement.

The administrator of workers' compensation shall by published notices and other appropriate means endeavor to cause claims to be filed in the service office of the bureau of workers' compensation from which the investigation and determination of the claim may be made most expeditiously. A claim or appeal under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code may be filed with any office of the bureau of workers' compensation or the industrial commission, within the required statutory period, and is considered received for the purpose of processing the claims or appeals.

The administrator, on the form an employee or an individual acting on behalf of the employee files with the administrator or a self-insuring employer to initiate a claim under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code, shall include a statement that is substantially similar to the following statement in bold font and set apart from all other text in the form:

"By signing this form, I elect to only receive compensation, benefits, or both that are provided for in this claim under Ohio's workers' compensation laws. I understand and I hereby waive and release my right to receive compensation and benefits under the workers' compensation laws of another state for the injury or occupational disease, or the death resulting from an injury or occupational disease, for which I am filing this claim. I have not received compensation and benefits under the workers' compensation laws of another state for this claim, and I will not file and have not filed a claim in another state for the injury or occupational disease or death resulting from an injury or occupational disease for which I am filing this claim."

Effective Date: 10-20-1993; 2008 SB334 09-11-2008



Section 4123.511 - Notice of receipt of claim.

(A) Within seven days after receipt of any claim under this chapter, the bureau of workers' compensation shall notify the claimant and the employer of the claimant of the receipt of the claim and of the facts alleged therein. If the bureau receives from a person other than the claimant written or facsimile information or information communicated verbally over the telephone indicating that an injury or occupational disease has occurred or been contracted which may be compensable under this chapter, the bureau shall notify the employee and the employer of the information. If the information is provided verbally over the telephone, the person providing the information shall provide written verification of the information to the bureau according to division (E) of section 4123.84 of the Revised Code. The receipt of the information in writing or facsimile, or if initially by telephone, the subsequent written verification, and the notice by the bureau shall be considered an application for compensation under section 4123.84 or 4123.85 of the Revised Code, provided that the conditions of division (E) of section 4123.84 of the Revised Code apply to information provided verbally over the telephone. Upon receipt of a claim, the bureau shall advise the claimant of the claim number assigned and the claimant's right to representation in the processing of a claim or to elect no representation. If the bureau determines that a claim is determined to be a compensable lost-time claim, the bureau shall notify the claimant and the employer of the availability of rehabilitation services. No bureau or industrial commission employee shall directly or indirectly convey any information in derogation of this right. This section shall in no way abrogate the bureau's responsibility to aid and assist a claimant in the filing of a claim and to advise the claimant of the claimant's rights under the law.

The administrator of workers' compensation shall assign all claims and investigations to the bureau service office from which investigation and determination may be made most expeditiously.

The bureau shall investigate the facts concerning an injury or occupational disease and ascertain such facts in whatever manner is most appropriate and may obtain statements of the employee, employer, attending physician, and witnesses in whatever manner is most appropriate.

The administrator, with the advice and consent of the bureau of workers' compensation board of directors, may adopt rules that identify specified medical conditions that have a historical record of being allowed whenever included in a claim. The administrator may grant immediate allowance of any medical condition identified in those rules upon the filing of a claim involving that medical condition and may make immediate payment of medical bills for any medical condition identified in those rules that is included in a claim. If an employer contests the allowance of a claim involving any medical condition identified in those rules, and the claim is disallowed, payment for the medical condition included in that claim shall be charged to and paid from the surplus fund created under section 4123.34 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, in claims other than those in which the employer is a self-insuring employer, if the administrator determines under division (A) of this section that a claimant is or is not entitled to an award of compensation or benefits, the administrator shall issue an order no later than twenty-eight days after the sending of the notice under division (A) of this section, granting or denying the payment of the compensation or benefits, or both as is appropriate to the claimant. Notwithstanding the time limitation specified in this division for the issuance of an order, if a medical examination of the claimant is required by statute, the administrator promptly shall schedule the claimant for that examination and shall issue an order no later than twenty-eight days after receipt of the report of the examination. The administrator shall notify the claimant and the employer of the claimant and their respective representatives in writing of the nature of the order and the amounts of compensation and benefit payments involved. The employer or claimant may appeal the order pursuant to division (C) of this section within fourteen days after the date of the receipt of the order. The employer and claimant may waive, in writing, their rights to an appeal under this division.

(2) Notwithstanding the time limitation specified in division (B)(1) of this section for the issuance of an order, if the employer certifies a claim for payment of compensation or benefits, or both, to a claimant, and the administrator has completed the investigation of the claim, the payment of benefits or compensation, or both, as is appropriate, shall commence upon the later of the date of the certification or completion of the investigation and issuance of the order by the administrator, provided that the administrator shall issue the order no later than the time limitation specified in division (B)(1) of this section.

(3) If an appeal is made under division (B)(1) or (2) of this section, the administrator shall forward the claim file to the appropriate district hearing officer within seven days of the appeal. In contested claims other than state fund claims, the administrator shall forward the claim within seven days of the administrator's receipt of the claim to the industrial commission, which shall refer the claim to an appropriate district hearing officer for a hearing in accordance with division (C) of this section.

(C) If an employer or claimant timely appeals the order of the administrator issued under division (B) of this section or in the case of other contested claims other than state fund claims, the commission shall refer the claim to an appropriate district hearing officer according to rules the commission adopts under section 4121.36 of the Revised Code. The district hearing officer shall notify the parties and their respective representatives of the time and place of the hearing.

The district hearing officer shall hold a hearing on a disputed issue or claim within forty-five days after the filing of the appeal under this division and issue a decision within seven days after holding the hearing. The district hearing officer shall notify the parties and their respective representatives in writing of the order. Any party may appeal an order issued under this division pursuant to division (D) of this section within fourteen days after receipt of the order under this division.

(D) Upon the timely filing of an appeal of the order of the district hearing officer issued under division (C) of this section, the commission shall refer the claim file to an appropriate staff hearing officer according to its rules adopted under section 4121.36 of the Revised Code. The staff hearing officer shall hold a hearing within forty-five days after the filing of an appeal under this division and issue a decision within seven days after holding the hearing under this division. The staff hearing officer shall notify the parties and their respective representatives in writing of the staff hearing officer's order. Any party may appeal an order issued under this division pursuant to division (E) of this section within fourteen days after receipt of the order under this division.

(E) Upon the filing of a timely appeal of the order of the staff hearing officer issued under division (D) of this section, the commission or a designated staff hearing officer, on behalf of the commission, shall determine whether the commission will hear the appeal. If the commission or the designated staff hearing officer decides to hear the appeal, the commission or the designated staff hearing officer shall notify the parties and their respective representatives in writing of the time and place of the hearing. The commission shall hold the hearing within forty-five days after the filing of the notice of appeal and, within seven days after the conclusion of the hearing, the commission shall issue its order affirming, modifying, or reversing the order issued under division (D) of this section. The commission shall notify the parties and their respective representatives in writing of the order. If the commission or the designated staff hearing officer determines not to hear the appeal, within fourteen days after the expiration of the period in which an appeal of the order of the staff hearing officer may be filed as provided in division (D) of this section, the commission or the designated staff hearing officer shall issue an order to that effect and notify the parties and their respective representatives in writing of that order.

Except as otherwise provided in this chapter and Chapters 4121., 4127., and 4131. of the Revised Code, any party may appeal an order issued under this division to the court pursuant to section 4123.512 of the Revised Code within sixty days after receipt of the order, subject to the limitations contained in that section.

(F) Every notice of an appeal from an order issued under divisions (B), (C), (D), and (E) of this section shall state the names of the claimant and employer, the number of the claim, the date of the decision appealed from, and the fact that the appellant appeals therefrom.

(G) All of the following apply to the proceedings under divisions (C), (D), and (E) of this section:

(1) The parties shall proceed promptly and without continuances except for good cause;

(2) The parties, in good faith, shall engage in the free exchange of information relevant to the claim prior to the conduct of a hearing according to the rules the commission adopts under section 4121.36 of the Revised Code;

(3) The administrator is a party and may appear and participate at all administrative proceedings on behalf of the state insurance fund. However, in cases in which the employer is represented, the administrator shall neither present arguments nor introduce testimony that is cumulative to that presented or introduced by the employer or the employer's representative. The administrator may file an appeal under this section on behalf of the state insurance fund; however, except in cases arising under section 4123.343 of the Revised Code, the administrator only may appeal questions of law or issues of fraud when the employer appears in person or by representative.

(H) Except as provided in section 4121.63 of the Revised Code and division (K) of this section, payments of compensation to a claimant or on behalf of a claimant as a result of any order issued under this chapter shall commence upon the earlier of the following:

(1) Fourteen days after the date the administrator issues an order under division (B) of this section, unless that order is appealed;

(2) The date when the employer has waived the right to appeal a decision issued under division (B) of this section;

(3) If no appeal of an order has been filed under this section or to a court under section 4123.512 of the Revised Code, the expiration of the time limitations for the filing of an appeal of an order;

(4) The date of receipt by the employer of an order of a district hearing officer, a staff hearing officer, or the industrial commission issued under division (C), (D), or (E) of this section.

(I) Payments of medical benefits payable under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code shall commence upon the earlier of the following:

(1) The date of the issuance of the staff hearing officer's order under division (D) of this section;

(2) The date of the final administrative or judicial determination.

(J) The administrator shall charge the compensation payments made in accordance with division (H) of this section or medical benefits payments made in accordance with division (I) of this section to an employer's experience immediately after the employer has exhausted the employer's administrative appeals as provided in this section or has waived the employer's right to an administrative appeal under division (B) of this section, subject to the adjustment specified in division (H) of section 4123.512 of the Revised Code.

(K) Upon the final administrative or judicial determination under this section or section 4123.512 of the Revised Code of an appeal of an order to pay compensation, if a claimant is found to have received compensation pursuant to a prior order which is reversed upon subsequent appeal, the claimant's employer, if a self-insuring employer, or the bureau, shall withhold from any amount to which the claimant becomes entitled pursuant to any claim, past, present, or future, under Chapter 4121., 4123., 4127., or 4131. of the Revised Code, the amount of previously paid compensation to the claimant which, due to reversal upon appeal, the claimant is not entitled, pursuant to the following criteria:

(1) No withholding for the first twelve weeks of temporary total disability compensation pursuant to section 4123.56 of the Revised Code shall be made;

(2) Forty per cent of all awards of compensation paid pursuant to sections 4123.56 and 4123.57 of the Revised Code, until the amount overpaid is refunded;

(3) Twenty-five per cent of any compensation paid pursuant to section 4123.58 of the Revised Code until the amount overpaid is refunded;

(4) If, pursuant to an appeal under section 4123.512 of the Revised Code, the court of appeals or the supreme court reverses the allowance of the claim, then no amount of any compensation will be withheld.

The administrator and self-insuring employers, as appropriate, are subject to the repayment schedule of this division only with respect to an order to pay compensation that was properly paid under a previous order, but which is subsequently reversed upon an administrative or judicial appeal. The administrator and self-insuring employers are not subject to, but may utilize, the repayment schedule of this division, or any other lawful means, to collect payment of compensation made to a person who was not entitled to the compensation due to fraud as determined by the administrator or the industrial commission.

(L) If a staff hearing officer or the commission fails to issue a decision or the commission fails to refuse to hear an appeal within the time periods required by this section, payments to a claimant shall cease until the staff hearing officer or commission issues a decision or hears the appeal, unless the failure was due to the fault or neglect of the employer or the employer agrees that the payments should continue for a longer period of time.

(M) Except as otherwise provided in this section or section 4123.522 of the Revised Code, no appeal is timely filed under this section unless the appeal is filed with the time limits set forth in this section.

(N) No person who is not an employee of the bureau or commission or who is not by law given access to the contents of a claims file shall have a file in the person's possession.

(O) Upon application of a party who resides in an area in which an emergency or disaster is declared, the industrial commission and hearing officers of the commission may waive the time frame within which claims and appeals of claims set forth in this section must be filed upon a finding that the applicant was unable to comply with a filing deadline due to an emergency or a disaster.

As used in this division:

(1) "Emergency" means any occasion or instance for which the governor of Ohio or the president of the United States publicly declares an emergency and orders state or federal assistance to save lives and protect property, the public health and safety, or to lessen or avert the threat of a catastrophe.

(2) "Disaster" means any natural catastrophe or fire, flood, or explosion, regardless of the cause, that causes damage of sufficient magnitude that the governor of Ohio or the president of the United States, through a public declaration, orders state or federal assistance to alleviate damage, loss, hardship, or suffering that results from the occurrence.

Amended by 128th General Assemblych.9,HB 16, §101, eff. 9/29/2009.

Effective Date: 06-14-2000; 06-21-2005; 2007 HB100 09-10-2007



Section 4123.512 - Appeal to court.

(A) The claimant or the employer may appeal an order of the industrial commission made under division (E) of section 4123.511 of the Revised Code in any injury or occupational disease case, other than a decision as to the extent of disability to the court of common pleas of the county in which the injury was inflicted or in which the contract of employment was made if the injury occurred outside the state, or in which the contract of employment was made if the exposure occurred outside the state. If no common pleas court has jurisdiction for the purposes of an appeal by the use of the jurisdictional requirements described in this division, the appellant may use the venue provisions in the Rules of Civil Procedure to vest jurisdiction in a court. If the claim is for an occupational disease, the appeal shall be to the court of common pleas of the county in which the exposure which caused the disease occurred. Like appeal may be taken from an order of a staff hearing officer made under division (D) of section 4123.511 of the Revised Code from which the commission has refused to hear an appeal. The appellant shall file the notice of appeal with a court of common pleas within sixty days after the date of the receipt of the order appealed from or the date of receipt of the order of the commission refusing to hear an appeal of a staff hearing officer's decision under division (D) of section 4123.511 of the Revised Code. The filing of the notice of the appeal with the court is the only act required to perfect the appeal.

If an action has been commenced in a court of a county other than a court of a county having jurisdiction over the action, the court, upon notice by any party or upon its own motion, shall transfer the action to a court of a county having jurisdiction.

Notwithstanding anything to the contrary in this section, if the commission determines under section 4123.522 of the Revised Code that an employee, employer, or their respective representatives have not received written notice of an order or decision which is appealable to a court under this section and which grants relief pursuant to section 4123.522 of the Revised Code, the party granted the relief has sixty days from receipt of the order under section 4123.522 of the Revised Code to file a notice of appeal under this section.

(B) The notice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the order appealed from, and the fact that the appellant appeals therefrom.

The administrator of workers' compensation, the claimant, and the employer shall be parties to the appeal and the court, upon the application of the commission, shall make the commission a party. The party filing the appeal shall serve a copy of the notice of appeal on the administrator at the central office of the bureau of workers' compensation in Columbus. The administrator shall notify the employer that if the employer fails to become an active party to the appeal, then the administrator may act on behalf of the employer and the results of the appeal could have an adverse effect upon the employer's premium rates.

(C) The attorney general or one or more of the attorney general's assistants or special counsel designated by the attorney general shall represent the administrator and the commission. In the event the attorney general or the attorney general's designated assistants or special counsel are absent, the administrator or the commission shall select one or more of the attorneys in the employ of the administrator or the commission as the administrator's attorney or the commission's attorney in the appeal. Any attorney so employed shall continue the representation during the entire period of the appeal and in all hearings thereof except where the continued representation becomes impractical.

(D) Upon receipt of notice of appeal, the clerk of courts shall provide notice to all parties who are appellees and to the commission.

The claimant shall, within thirty days after the filing of the notice of appeal, file a petition containing a statement of facts in ordinary and concise language showing a cause of action to participate or to continue to participate in the fund and setting forth the basis for the jurisdiction of the court over the action. Further pleadings shall be had in accordance with the Rules of Civil Procedure, provided that service of summons on such petition shall not be required and provided that the claimant may not dismiss the complaint without the employer's consent if the employer is the party that filed the notice of appeal to court pursuant to this section. The clerk of the court shall, upon receipt thereof, transmit by certified mail a copy thereof to each party named in the notice of appeal other than the claimant. Any party may file with the clerk prior to the trial of the action a deposition of any physician taken in accordance with the provisions of the Revised Code, which deposition may be read in the trial of the action even though the physician is a resident of or subject to service in the county in which the trial is had. The bureau of workers' compensation shall pay the cost of the stenographic deposition filed in court and of copies of the stenographic deposition for each party from the surplus fund and charge the costs thereof against the unsuccessful party if the claimant's right to participate or continue to participate is finally sustained or established in the appeal. In the event the deposition is taken and filed, the physician whose deposition is taken is not required to respond to any subpoena issued in the trial of the action. The court, or the jury under the instructions of the court, if a jury is demanded, shall determine the right of the claimant to participate or to continue to participate in the fund upon the evidence adduced at the hearing of the action.

(E) The court shall certify its decision to the commission and the certificate shall be entered in the records of the court. Appeals from the judgment are governed by the law applicable to the appeal of civil actions.

(F) The cost of any legal proceedings authorized by this section, including an attorney's fee to the claimant's attorney to be fixed by the trial judge, based upon the effort expended, in the event the claimant's right to participate or to continue to participate in the fund is established upon the final determination of an appeal, shall be taxed against the employer or the commission if the commission or the administrator rather than the employer contested the right of the claimant to participate in the fund. The attorney's fee shall not exceed forty-two hundred dollars.

(G) If the finding of the court or the verdict of the jury is in favor of the claimant's right to participate in the fund, the commission and the administrator shall thereafter proceed in the matter of the claim as if the judgment were the decision of the commission, subject to the power of modification provided by section 4123.52 of the Revised Code.

(H)

(1) An appeal from an order issued under division (E) of section 4123.511 of the Revised Code or any action filed in court in a case in which an award of compensation or medical benefits has been made shall not stay the payment of compensation or medical benefits under the award, or payment for subsequent periods of total disability or medical benefits during the pendency of the appeal. If, in a final administrative or judicial action, it is determined that payments of compensation or benefits, or both, made to or on behalf of a claimant should not have been made, the amount thereof shall be charged to the surplus fund account under division (B) of section 4123.34 of the Revised Code. In the event the employer is a state risk, the amount shall not be charged to the employer's experience, and the administrator shall adjust the employer's account accordingly. In the event the employer is a self-insuring employer, the self-insuring employer shall deduct the amount from the paid compensation the self-insuring employer reports to the administrator under division (L) of section 4123.35 of the Revised Code.

(2)

(a) Notwithstanding a final determination that payments of benefits made to or on behalf of a claimant should not have been made, the administrator or self-insuring employer shall award payment of medical or vocational rehabilitation services submitted for payment after the date of the final determination if all of the following apply:

(i) The services were approved and were rendered by the provider in good faith prior to the date of the final determination.

(ii) The services were payable under division (I) of section 4123.511 of the Revised Code prior to the date of the final determination.

(iii) The request for payment is submitted within the time limit set forth in section 4123.52 of the Revised Code.

(b) Payments made under division (H)(1) of this section shall be charged to the surplus fund account under division (B) of section 4123.34 of the Revised Code. If the employer of the employee who is the subject of a claim described in division (H)(2)(a) of this section is a state fund employer, the payments made under that division shall not be charged to the employer's experience. If that employer is a self-insuring employer, the self-insuring employer shall deduct the amount from the paid compensation the self-insuring employer reports to the administrator under division (L) of section 4123.35 of the Revised Code.

(c) Division (H)(2) of this section shall apply only to a claim under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code arising on or after the effective date of this amendment.

(3) A self-insuring employer may elect to pay compensation and benefits under this section directly to an employee or an employee's dependents by filing an application with the bureau of workers' compensation not more than one hundred eighty days and not less than ninety days before the first day of the employer's next six-month coverage period. If the self-insuring employer timely files the application, the application is effective on the first day of the employer's next six-month coverage period, provided that the administrator shall compute the employer's assessment for the surplus fund account due with respect to the period during which that application was filed without regard to the filing of the application. On and after the effective date of the employer's election, the self-insuring employer shall pay directly to an employee or to an employee's dependents compensation and benefits under this section regardless of the date of the injury or occupational disease, and the employer shall receive no money or credits from the surplus fund account on account of those payments and shall not be required to pay any amounts into the surplus fund account on account of this section. The election made under this division is irrevocable.

(I) All actions and proceedings under this section which are the subject of an appeal to the court of common pleas or the court of appeals shall be preferred over all other civil actions except election causes, irrespective of position on the calendar.

This section applies to all decisions of the commission or the administrator on November 2, 1959, and all claims filed thereafter are governed by sections 4123.511 and 4123.512 of the Revised Code.

Any action pending in common pleas court or any other court on January 1, 1986, under this section is governed by former sections 4123.514, 4123.515, 4123.516, and 4123.519 and section 4123.522 of the Revised Code.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 08-06-1999; 2006 SB7 10-11-2006; 2007 HB100 09-10-2007



Section 4123.513 to 4123.516 - [Repealed].

Effective Date: 10-20-1993



Section 4123.517, 4123.518 - [Repealed].

Effective Date: 10-29-1993



Section 4123.519 - Amended and Renumbered RC 4123.512.

Effective Date: 10-20-1993



Section 4123.52 - Continuing jurisdiction of commission.

(A) The jurisdiction of the industrial commission and the authority of the administrator of workers' compensation over each case is continuing, and the commission may make such modification or change with respect to former findings or orders with respect thereto, as, in its opinion is justified. No modification or change nor any finding or award in respect of any claim shall be made with respect to disability, compensation, dependency, or benefits, after five years from the date of injury in the absence of the payment of medical benefits under this chapter or in the absence of payment of compensation under section 4123.57, 4123.58, or division (A) or (B) of section 4123.56 of the Revised Code or wages in lieu of compensation in a manner so as to satisfy the requirements of section 4123.84 of the Revised Code, in which event the modification, change, finding, or award shall be made within five years from the date of the last payment of compensation or from the date of death, nor unless written notice of claim for the specific part or parts of the body injured or disabled has been given as provided in section 4123.84 or 4123.85 of the Revised Code. The commission shall not make any modification, change, finding, or award which shall award compensation for a back period in excess of two years prior to the date of filing application therefor.

(B) Notwithstanding division (A) of this section, and except as otherwise provided in a rule that shall be adopted by the administrator, with the advice and consent of the bureau of workers' compensation board of directors, neither the administrator nor the commission shall make any finding or award for payment of medical or vocational rehabilitation services submitted for payment more than one year after the date the services were rendered or more than one year after the date the services became payable under division (I) of section 4123.511 of the Revised Code, whichever is later. No medical or vocational rehabilitation provider shall bill a claimant for services rendered if the administrator or commission is prohibited from making that payment under this division.

(C) Division (B) of this section does not apply to requests made by the centers for medicare and medicaid services in the United States department of health and human services for reimbursement of conditional payments made pursuant to section 1395y(b)(2) of title 42, United States Code (commonly known as the "Medicare Secondary Payer Act").

(D) This section does not affect the right of a claimant to compensation accruing subsequent to the filing of any such application, provided the application is filed within the time limit provided in this section.

(E) This section does not deprive the commission of its continuing jurisdiction to determine the questions raised by any application for modification of award which has been filed with the commission after June 1, 1932, and prior to the expiration of the applicable period but in respect to which no award has been granted or denied during the applicable period.

(F) The commission may, by general rules, provide for the destruction of files of cases in which no further action may be taken.

(G) The commission and administrator of workers' compensation each may, by general rules, provide for the retention and destruction of all other records in their possession or under their control pursuant to section 121.211 and sections 149.34 to 149.36 of the Revised Code. The bureau of workers' compensation may purchase or rent required equipment for the document retention media, as determined necessary to preserve the records. Photographs, microphotographs, microfilm, films, or other direct document retention media, when properly identified, have the same effect as the original record and may be offered in like manner and may be received as evidence in proceedings before the industrial commission, staff hearing officers, and district hearing officers, and in any court where the original record could have been introduced.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 06-14-2000; 2006 SB7 10-11-2006



Section 4123.521 - Appeal for purpose of delay or other vexatious reason and without reasonable ground.

In the case of an appeal by the employer to the industrial commission or to a court of common pleas, if upon deciding such appeal the commission or the court shall find that the employer appealed for the purpose of delay or other vexatious reason and without reasonable ground, the commission or the court may assess against the employer such sum not exceeding seven hundred and fifty dollars and not exceeding ten per cent of the total amount of the award in question as may be reasonable in the circumstances.

The sums assessed under this section shall be paid to the claimant.

Effective Date: 10-05-1955



Section 4123.522 - Right to receive written notice of action.

The employee, employer, and their respective representatives are entitled to written notice of any hearing, determination, order, award, or decision under this chapter and the administrator of workers' compensation and his representative are entitled to like notice for orders issued under divisions (C) and (D) of section 4123.511 and section 4123.512 of the Revised Code. An employee, employer, or the administrator is deemed not to have received notice until the notice is received from the industrial commission or its district or staff hearing officers, the administrator, or the bureau of workers' compensation by both the employee and his representative of record, both the employer and his representative of record, and by both the administrator and his representative.

If any person to whom a notice is mailed fails to receive the notice and the commission, upon hearing, determines that the failure was due to cause beyond the control and without the fault or neglect of such person or his representative and that such person or his representative did not have actual knowledge of the import of the information contained in the notice, such person may take the action afforded to such person within twenty-one days after the receipt of the notice of such determination of the commission. Delivery of the notice to the address of the person or his representative is prima-facie evidence of receipt of the notice by the person.

Effective Date: 10-20-1993



Section 4123.53 - Medical examinations - vocational evaluation or questionnaire.

(A) The administrator of workers' compensation or the industrial commission may require any employee claiming the right to receive compensation to submit to a medical examination, vocational evaluation, or vocational questionnaire at any time, and from time to time, at a place reasonably convenient for the employee, and as provided by the rules of the commission or the administrator of workers' compensation. A claimant required by the commission or administrator to submit to a medical examination or vocational evaluation, at a point outside of the place of permanent or temporary residence of the claimant, as provided in this section, is entitled to have paid to the claimant by the bureau of workers' compensation the necessary and actual expenses on account of the attendance for the medical examination or vocational evaluation after approval of the expense statement by the bureau. Under extraordinary circumstances and with the unanimous approval of the commission, if the commission requires the medical examination or vocational evaluation, or with the approval of the administrator, if the administrator requires the medical examination or vocational evaluation, the bureau shall pay an injured or diseased employee the necessary, actual, and authorized expenses of treatment at a point outside the place of permanent or temporary residence of the claimant.

(B) When an employee initially receives temporary total disability compensation pursuant to section 4123.56 of the Revised Code for a consecutive ninety-day period, the administrator shall refer the employee to the bureau medical section for a medical examination to determine the employee's continued entitlement to such compensation, the employee's rehabilitation potential, and the appropriateness of the medical treatment the employee is receiving. The bureau medical section shall conduct the examination not later than thirty days following the end of the initial ninety-day period. If the medical examiner, upon an initial or any subsequent examination recommended by the medical examiner under this division, determines that the employee is temporarily and totally impaired, the medical examiner shall recommend a date when the employee should be reexamined. Upon the issuance of the medical examination report containing a recommendation for reexamination, the administrator shall schedule an examination and, if at the date of reexamination the employee is receiving temporary total disability compensation, the employee shall be examined. The administrator shall adopt a rule, pursuant to Chapter 119. of the Revised Code, permitting employers to waive the administrator's scheduling of any such examinations.

(C) If an employee refuses to submit to any medical examination or vocational evaluation scheduled pursuant to this section or obstructs the same, or refuses to complete and submit to the bureau or commission a vocational questionnaire within thirty days after the bureau or commission mails the request to complete and submit the questionnaire the employee's right to have his or her claim for compensation considered, if the claim is pending before the bureau or commission, or to receive any payment for compensation theretofore granted, is suspended during the period of the refusal or obstruction. Notwithstanding this section, an employee's failure to submit to a medical examination or vocational evaluation, or to complete and submit a vocational questionnaire, shall not result in the dismissal of the employee's claim.

(D) Medical examinations scheduled under this section do not limit medical examinations provided for in other provisions of this chapter or Chapter 4121. of the Revised Code.

Effective Date: 10-01-1996



Section 4123.54 - Compensation in case of injury or death - agreement if work performed in another state.

(A) Except as otherwise provided in divisions (I) and (K) of this section, every employee, who is injured or who contracts an occupational disease, and the dependents of each employee who is killed, or dies as the result of an occupational disease contracted in the course of employment, wherever such injury has occurred or occupational disease has been contracted, provided the same were not:

(1) Purposely self-inflicted; or

(2) Caused by the employee being intoxicated or under the influence of a controlled substance not prescribed by a physician where the intoxication or being under the influence of the controlled substance not prescribed by a physician was the proximate cause of the injury, is entitled to receive, either directly from the employee's self-insuring employer as provided in section 4123.35 of the Revised Code, or from the state insurance fund, the compensation for loss sustained on account of the injury, occupational disease, or death, and the medical, nurse, and hospital services and medicines, and the amount of funeral expenses in case of death, as are provided by this chapter.

(B) For the purpose of this section, provided that an employer has posted written notice to employees that the results of, or the employee's refusal to submit to, any chemical test described under this division may affect the employee's eligibility for compensation and benefits pursuant to this chapter and Chapter 4121. of the Revised Code, there is a rebuttable presumption that an employee is intoxicated or under the influence of a controlled substance not prescribed by the employee's physician and that being intoxicated or under the influence of a controlled substance not prescribed by the employee's physician is the proximate cause of an injury under either of the following conditions:

(1) When any one or more of the following is true:

(a) The employee, through a qualifying chemical test administered within eight hours of an injury, is determined to have an alcohol concentration level equal to or in excess of the levels established in divisions (A)(1)(b) to (i) of section 4511.19 of the Revised Code;

(b) The employee, through a qualifying chemical test administered within thirty-two hours of an injury, is determined to have one of the following controlled substances not prescribed by the employee's physician in the employee's system that tests above the following levels in an enzyme multiplied immunoassay technique screening test and above the levels established in division (B)(1)(c) of this section in a gas chromatography mass spectrometry test:

(i) For amphetamines, one thousand nanograms per milliliter of urine;

(ii) For cannabinoids, fifty nanograms per milliliter of urine;

(iii) For cocaine, including crack cocaine, three hundred nanograms per milliliter of urine;

(iv) For opiates, two thousand nanograms per milliliter of urine;

(v) For phencyclidine, twenty-five nanograms per milliliter of urine.

(c) The employee, through a qualifying chemical test administered within thirty-two hours of an injury, is determined to have one of the following controlled substances not prescribed by the employee's physician in the employee's system that tests above the following levels by a gas chromatography mass spectrometry test:

(i) For amphetamines, five hundred nanograms per milliliter of urine;

(ii) For cannabinoids, fifteen nanograms per milliliter of urine;

(iii) For cocaine, including crack cocaine, one hundred fifty nanograms per milliliter of urine;

(iv) For opiates, two thousand nanograms per milliliter of urine;

(v) For phencyclidine, twenty-five nanograms per milliliter of urine.

(d) The employee, through a qualifying chemical test administered within thirty-two hours of an injury, is determined to have barbiturates, benzodiazepines, methadone, or propoxyphene in the employee's system that tests above levels established by laboratories certified by the United States department of health and human services.

(2) When the employee refuses to submit to a requested chemical test, on the condition that that employee is or was given notice that the refusal to submit to any chemical test described in division (B)(1) of this section may affect the employee's eligibility for compensation and benefits under this chapter and Chapter 4121. of the Revised Code.

(C)

(1) For purposes of division (B) of this section, a chemical test is a qualifying chemical test if it is administered to an employee after an injury under at least one of the following conditions:

(a) When the employee's employer had reasonable cause to suspect that the employee may be intoxicated or under the influence of a controlled substance not prescribed by the employee's physician;

(b) At the request of a police officer pursuant to section 4511.191 of the Revised Code, and not at the request of the employee's employer;

(c) At the request of a licensed physician who is not employed by the employee's employer, and not at the request of the employee's employer.

(2) As used in division (C)(1)(a) of this section, "reasonable cause" means, but is not limited to, evidence that an employee is or was using alcohol or a controlled substance drawn from specific, objective facts and reasonable inferences drawn from these facts in light of experience and training. These facts and inferences may be based on, but are not limited to, any of the following:

(a) Observable phenomena, such as direct observation of use, possession, or distribution of alcohol or a controlled substance, or of the physical symptoms of being under the influence of alcohol or a controlled substance, such as but not limited to slurred speech, dilated pupils, odor of alcohol or a controlled substance, changes in affect, or dynamic mood swings;

(b) A pattern of abnormal conduct, erratic or aberrant behavior, or deteriorating work performance such as frequent absenteeism, excessive tardiness, or recurrent accidents, that appears to be related to the use of alcohol or a controlled substance, and does not appear to be attributable to other factors;

(c) The identification of an employee as the focus of a criminal investigation into unauthorized possession, use, or trafficking of a controlled substance;

(d) A report of use of alcohol or a controlled substance provided by a reliable and credible source;

(e) Repeated or flagrant violations of the safety or work rules of the employee's employer, that are determined by the employee's supervisor to pose a substantial risk of physical injury or property damage and that appear to be related to the use of alcohol or a controlled substance and that do not appear attributable to other factors.

(D) Nothing in this section shall be construed to affect the rights of an employer to test employees for alcohol or controlled substance abuse.

(E) For the purpose of this section, laboratories certified by the United States department of health and human services or laboratories that meet or exceed the standards of that department for laboratory certification shall be used for processing the test results of a qualifying chemical test.

(F) The written notice required by division (B) of this section shall be the same size or larger than the certificate of premium payment notice furnished by the bureau of workers' compensation and shall be posted by the employer in the same location as the certificate of premium payment notice or the certificate of self-insurance.

(G) If a condition that pre-existed an injury is substantially aggravated by the injury, and that substantial aggravation is documented by objective diagnostic findings, objective clinical findings, or objective test results, no compensation or benefits are payable because of the pre-existing condition once that condition has returned to a level that would have existed without the injury.

(H)

(1) Whenever, with respect to an employee of an employer who is subject to and has complied with this chapter, there is possibility of conflict with respect to the application of workers' compensation laws because the contract of employment is entered into and all or some portion of the work is or is to be performed in a state or states other than Ohio, the employer and the employee may agree to be bound by the laws of this state or by the laws of some other state in which all or some portion of the work of the employee is to be performed. The agreement shall be in writing and shall be filed with the bureau of workers' compensation within ten days after it is executed and shall remain in force until terminated or modified by agreement of the parties similarly filed. If the agreement is to be bound by the laws of this state and the employer has complied with this chapter, then the employee is entitled to compensation and benefits regardless of where the injury occurs or the disease is contracted and the rights of the employee and the employee's dependents under the laws of this state are the exclusive remedy against the employer on account of injury, disease, or death in the course of and arising out of the employee's employment. If the agreement is to be bound by the laws of another state and the employer has complied with the laws of that state, the rights of the employee and the employee's dependents under the laws of that state are the exclusive remedy against the employer on account of injury, disease, or death in the course of and arising out of the employee's employment without regard to the place where the injury was sustained or the disease contracted. If an employer and an employee enter into an agreement under this division, the fact that the employer and the employee entered into that agreement shall not be construed to change the status of an employee whose continued employment is subject to the will of the employer or the employee, unless the agreement contains a provision that expressly changes that status.

(2) If any employee or the employee's dependents pursue workers' compensation benefits or recover damages from the employer under the laws of another state, the amount awarded or recovered, whether paid or to be paid in future installments, shall be credited on the amount of any award of compensation or benefits made to the employee or the employee's dependents by the bureau. If an employee or the employee's dependents pursue or receive an award of compensation or benefits under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code for the same injury, occupational disease, or death for which the employee or the employee's dependents pursued workers' compensation benefits and received a decision on the merits as defined in section 4123.542 of the Revised Code under the laws of another state or recovered damages under the laws of another state, the administrator or any employer, by any lawful means, may collect the amount of compensation or benefits paid to or on behalf of the employee or the employee's dependents by the administrator or a self-insuring employer pursuant to this chapter or Chapter 4121., 4127., or 4131. of the Revised Code for that award. The administrator or any employer also may collect from the employee or the employee's dependents any costs and attorney's fees the administrator or the employer incurs in collecting that payment and any attorney's fees, penalties, interest, awards, and costs incurred by an employer in contesting or responding to any claim filed by the employee or the employee's dependents for the same injury, occupational disease, or death that was filed after the original claim for which the employee or the employee's dependents received a decision on the merits as described in section 4123.542 of the Revised Code. If the employee's employer pays premiums into the state insurance fund, the administrator shall not charge the amount of compensation or benefits the administrator collects pursuant to this division to the employer's experience. If the administrator collects any costs, penalties, interest, awards, or attorney's fees incurred by a state fund employer, the administrator shall forward the amount of such costs, penalties, interest, awards, and attorney's fees the administrator collects to that employer. If the employee's employer is a self-insuring employer, the self-insuring employer shall deduct the amount of compensation or benefits the self-insuring employer collects pursuant to this division from the paid compensation the self-insuring employer reports to the administrator under division (L) of section 4123.35 of the Revised Code.

(3) Except as otherwise stipulated in division (H)(4) of this section, if an employee is a resident of a state other than this state and is insured under the workers' compensation law or similar laws of a state other than this state, the employee and the employee's dependents are not entitled to receive compensation or benefits under this chapter, on account of injury, disease, or death arising out of or in the course of employment while temporarily within this state, and the rights of the employee and the employee's dependents under the laws of the other state are the exclusive remedy against the employer on account of the injury, disease, or death.

(4) Division (H)(3) of this section does not apply to an employee described in that division, or the employee's dependents, unless both of the following apply:

(a) The laws of the other state limit the ability of an employee who is a resident of this state and is covered by this chapter and Chapter 4123. of the Revised Code, or the employee's dependents, to receive compensation or benefits under the other state's workers' compensation law on account of injury, disease, or death incurred by the employee that arises out of or in the course of the employee's employment while temporarily within that state in the same manner as specified in division (H)(3) of this section for an employee who is a resident of a state other than this state, or the employee's dependents;

(b) The laws of the other state limit the liability of the employer of the employee who is a resident of this state and who is described in division (H)(4)(a) of this section for that injury, disease, or death, in the same manner specified in division (H)(3) of this section for the employer of an employee who is a resident of the other state.

(5) An employee, or the dependent of an employee, who elects to receive compensation and benefits under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code for a claim may not receive compensation and benefits under the workers' compensation laws of any state other than this state for that same claim. For each claim submitted by or on behalf of an employee, the administrator or, if the employee is employed by a self-insuring employer, the self-insuring employer shall request the employee or the employee's dependent to sign an election that affirms the employee's or employee's dependent's acceptance of electing to receive compensation and benefits under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code for that claim that also affirmatively waives and releases the employee's or the employee's dependent's right to file for and receive compensation and benefits under the laws of any state other than this state for that claim. The employee or employee's dependent shall sign the election form within twenty-eight days after the administrator or self-insuring employer submits the request or the administrator or self-insuring employer shall suspend that claim until the administrator or self-insuring employer receives the signed election form.

(I) If an employee who is covered under the federal "Longshore and Harbor Workers' Compensation Act," 98 Stat. 1639, 33 U.S.C. 901 et seq., is injured or contracts an occupational disease or dies as a result of an injury or occupational disease, and if that employee's or that employee's dependents' claim for compensation or benefits for that injury, occupational disease, or death is subject to the jurisdiction of that act, the employee or the employee's dependents are not entitled to apply for and shall not receive compensation or benefits under this chapter and Chapter 4121. of the Revised Code. The rights of such an employee and the employee's dependents under the federal "Longshore and Harbor Workers' Compensation Act," 98 Stat. 1639, 33 U.S.C. 901 et seq., are the exclusive remedy against the employer for that injury, occupational disease, or death.

(J) Compensation or benefits are not payable to a claimant during the period of confinement of the claimant in any state or federal correctional institution, or in any county jail in lieu of incarceration in a state or federal correctional institution, whether in this or any other state for conviction of violation of any state or federal criminal law.

(K) An employer, upon the approval of the administrator, may provide for workers' compensation coverage for the employer's employees who are professional athletes and coaches by submitting to the administrator proof of coverage under a league policy issued under the laws of another state under either of the following circumstances:

(1) The employer administers the payroll and workers' compensation insurance for a professional sports team subject to a collective bargaining agreement, and the collective bargaining agreement provides for the uniform administration of workers' compensation benefits and compensation for professional athletes.

(2) The employer is a professional sports league, or is a member team of a professional sports league, and all of the following apply:

(a) The professional sports league operates as a single entity, whereby all of the players and coaches of the sports league are employees of the sports league and not of the individual member teams.

(b) The professional sports league at all times maintains workers' compensation insurance that provides coverage for the players and coaches of the sports league.

(c) Each individual member team of the professional sports league, pursuant to the organizational or operating documents of the sports league, is obligated to the sports league to pay to the sports league any workers' compensation claims that are not covered by the workers' compensation insurance maintained by the sports league.

If the administrator approves the employer's proof of coverage submitted under division (K) of this section, a professional athlete or coach who is an employee of the employer and the dependents of the professional athlete or coach are not entitled to apply for and shall not receive compensation or benefits under this chapter and Chapter 4121. of the Revised Code. The rights of such an athlete or coach and the dependents of such an athlete or coach under the laws of the state where the policy was issued are the exclusive remedy against the employer for the athlete or coach if the athlete or coach suffers an injury or contracts an occupational disease in the course of employment, or for the dependents of the athlete or the coach if the athlete or coach is killed as a result of an injury or dies as a result of an occupational disease, regardless of the location where the injury was suffered or the occupational disease was contracted.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-10-2001; 09-23-2004; 10-13-2004; 2006 SB7 10-11-2006; 2008 SB334 09-11-2008; 2008 HB562 09-22-2008



Section 4123.541 - Reduction of benefits in proportion to benefits received under other act or program.

In the event that any person who is entitled to receive benefits for total disability, loss of member, or death through the application of section 4123.033 of the Revised Code, receives, in connection with the injury giving rise to such entitlement, benefits under an act of congress or federal program providing benefits for civil defense workers and their survivors, the benefits payable hereunder, shall be reduced in proportion to the benefits received under such other act or program.

Effective Date: 09-29-1955



Section 4123.542 - Successful claimant not to file duplicative claim.

An employee or the dependents of an employee who receive a decision on the merits of a claim for compensation or benefits under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code shall not file a claim for the same injury, occupational disease, or death in another state under the workers' compensation laws of that state. An employee or the employee's dependents who receive a decision on the merits of a claim for compensation or benefits under the workers' compensation laws of another state shall not file a claim for compensation and benefits under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code for the same injury, occupational disease, or death.

As used in this section, "a decision on the merits" means a decision determined or adjudicated for compensability of a claim and not on jurisdictional grounds.

Effective Date: 2008 SB334 09-11-2008



Section 4123.55 - No compensation for first week after injury.

No compensation shall be allowed for the first week after an injury is received or occupational disease contracted and no compensation shall be allowed for the first week of total disability, whenever it may occur, unless and until the employee is totally disabled for a continuous period of two weeks or more, in which event compensation for the first week of total disability, whenever it has occurred, shall be paid, in addition to any other weekly benefits which are due, immediately following the second week of total disability. There shall be no waiting period in connection with the disbursements provided by section 4123.66 of the Revised Code.

Effective Date: 01-01-1979



Section 4123.56 - Compensation in case of temporary disability.

(A) Except as provided in division (D) of this section, in the case of temporary disability, an employee shall receive sixty-six and two-thirds per cent of the employee's average weekly wage so long as such disability is total, not to exceed a maximum amount of weekly compensation which is equal to the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, and not less than a minimum amount of compensation which is equal to thirty-three and one-third per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code unless the employee's wage is less than thirty-three and one-third per cent of the minimum statewide average weekly wage, in which event the employee shall receive compensation equal to the employee's full wages; provided that for the first twelve weeks of total disability the employee shall receive seventy-two per cent of the employee's full weekly wage, but not to exceed a maximum amount of weekly compensation which is equal to the lesser of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code or one hundred per cent of the employee's net take-home weekly wage. In the case of a self-insuring employer, payments shall be for a duration based upon the medical reports of the attending physician. If the employer disputes the attending physician's report, payments may be terminated only upon application and hearing by a district hearing officer pursuant to division (C) of section 4123.511 of the Revised Code. Payments shall continue pending the determination of the matter, however payment shall not be made for the period when any employee has returned to work, when an employee's treating physician has made a written statement that the employee is capable of returning to the employee's former position of employment, when work within the physical capabilities of the employee is made available by the employer or another employer, or when the employee has reached the maximum medical improvement. Where the employee is capable of work activity, but the employee's employer is unable to offer the employee any employment, the employee shall register with the director of job and family services, who shall assist the employee in finding suitable employment. The termination of temporary total disability, whether by order or otherwise, does not preclude the commencement of temporary total disability at another point in time if the employee again becomes temporarily totally disabled.

After two hundred weeks of temporary total disability benefits, the medical section of the bureau of workers' compensation shall schedule the claimant for an examination for an evaluation to determine whether or not the temporary disability has become permanent. A self-insuring employer shall notify the bureau immediately after payment of two hundred weeks of temporary total disability and request that the bureau schedule the claimant for such an examination.

When the employee is awarded compensation for temporary total disability for a period for which the employee has received benefits under Chapter 4141. of the Revised Code, the bureau shall pay an amount equal to the amount received from the award to the director of job and family services and the director shall credit the amount to the accounts of the employers to whose accounts the payment of benefits was charged or is chargeable to the extent it was charged or is chargeable.

If any compensation under this section has been paid for the same period or periods for which temporary nonoccupational accident and sickness insurance is or has been paid pursuant to an insurance policy or program to which the employer has made the entire contribution or payment for providing insurance or under a nonoccupational accident and sickness program fully funded by the employer, compensation paid under this section for the period or periods shall be paid only to the extent by which the payment or payments exceeds the amount of the nonoccupational insurance or program paid or payable. Offset of the compensation shall be made only upon the prior order of the bureau or industrial commission or agreement of the claimant.

As used in this division, "net take-home weekly wage" means the amount obtained by dividing an employee's total remuneration, as defined in section 4141.01 of the Revised Code, paid to or earned by the employee during the first four of the last five completed calendar quarters which immediately precede the first day of the employee's entitlement to benefits under this division, by the number of weeks during which the employee was paid or earned remuneration during those four quarters, less the amount of local, state, and federal income taxes deducted for each such week.

(B)

(1) If an employee in a claim allowed under this chapter suffers a wage loss as a result of returning to employment other than the employee's former position of employment due to an injury or occupational disease, the employee shall receive compensation at sixty-six and two-thirds per cent of the difference between the employee's average weekly wage and the employee's present earnings not to exceed the statewide average weekly wage. The payments may continue for up to a maximum of two hundred weeks, but the payments shall be reduced by the corresponding number of weeks in which the employee receives payments pursuant to division (B) of section 4121.67 Of the Revised Code.

(2) If an employee in a claim allowed under this chapter suffers a wage loss as a result of being unable to find employment consistent with the employee's disability resulting from the employee's injury or occupational disease, the employee shall receive compensation at sixty-six and two-thirds per cent of the difference between the employee's average weekly wage and the employee's present earnings, not to exceed the statewide average weekly wage. The payments may continue for up to a maximum of fifty-two weeks. The first twenty-six weeks of payments under division (B)(2) of this section shall be in addition to the maximum of two hundred weeks of payments allowed under division (B)(1) of this section. If an employee in a claim allowed under this chapter receives compensation under division (B)(2) of this section in excess of twenty-six weeks, the number of weeks of compensation allowable under division (B)(1) of this section shall be reduced by the corresponding number of weeks in excess of twenty-six, and up to fifty-two, that is allowable under division (B)(1) of this section.

(3) The number of weeks of wage loss payable to an employee under divisions (B)(1) and (2) of this section shall not exceed two hundred and twenty-six weeks in the aggregate.

(C) In the event an employee of a professional sports franchise domiciled in this state is disabled as the result of an injury or occupational disease, the total amount of payments made under a contract of hire or collective bargaining agreement to the employee during a period of disability is deemed an advanced payment of compensation payable under sections 4123.56 to 4123.58 of the Revised Code. The employer shall be reimbursed the total amount of the advanced payments out of any award of compensation made pursuant to sections 4123.56 to 4123.58 of the Revised Code.

(D) If an employee receives temporary total disability benefits pursuant to division (A) of this section and social security retirement benefits pursuant to the "Social Security Act," the weekly benefit amount under division (A) of this section shall not exceed sixty-six and two-thirds per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code.

Effective Date: 07-01-2000; 2006 SB7 10-11-2006



Section 4123.57 - Partial disability compensation.

Partial disability compensation shall be paid as follows.

Except as provided in this section, not earlier than twenty-six weeks after the date of termination of the latest period of payments under section 4123.56 of the Revised Code, or not earlier than twenty-six weeks after the date of the injury or contraction of an occupational disease in the absence of payments under section 4123.56 of the Revised Code, the employee may file an application with the bureau of workers' compensation for the determination of the percentage of the employee's permanent partial disability resulting from an injury or occupational disease.

Whenever the application is filed, the bureau shall send a copy of the application to the employee's employer or the employer's representative and shall schedule the employee for a medical examination by the bureau medical section. The bureau shall send a copy of the report of the medical examination to the employee, the employer, and their representatives. Thereafter, the administrator of workers' compensation shall review the employee's claim file and make a tentative order as the evidence before the administrator at the time of the making of the order warrants. If the administrator determines that there is a conflict of evidence, the administrator shall send the application, along with the claimant's file, to the district hearing officer who shall set the application for a hearing.

The administrator shall notify the employee, the employer, and their representatives, in writing, of the tentative order and of the parties' right to request a hearing. Unless the employee, the employer, or their representative notifies the administrator, in writing, of an objection to the tentative order within twenty days after receipt of the notice thereof, the tentative order shall go into effect and the employee shall receive the compensation provided in the order. In no event shall there be a reconsideration of a tentative order issued under this division.

If the employee, the employer, or their representatives timely notify the administrator of an objection to the tentative order, the matter shall be referred to a district hearing officer who shall set the application for hearing with written notices to all interested persons. Upon referral to a district hearing officer, the employer may obtain a medical examination of the employee, pursuant to rules of the industrial commission.

(A) The district hearing officer, upon the application, shall determine the percentage of the employee's permanent disability, except as is subject to division (B) of this section, based upon that condition of the employee resulting from the injury or occupational disease and causing permanent impairment evidenced by medical or clinical findings reasonably demonstrable. The employee shall receive sixty-six and two-thirds per cent of the employee's average weekly wage, but not more than a maximum of thirty-three and one-third per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, per week regardless of the average weekly wage, for the number of weeks which equals the percentage of two hundred weeks. Except on application for reconsideration, review, or modification, which is filed within ten days after the date of receipt of the decision of the district hearing officer, in no instance shall the former award be modified unless it is found from medical or clinical findings that the condition of the claimant resulting from the injury has so progressed as to have increased the percentage of permanent partial disability. A staff hearing officer shall hear an application for reconsideration filed and the staff hearing officer's decision is final. An employee may file an application for a subsequent determination of the percentage of the employee's permanent disability. If such an application is filed, the bureau shall send a copy of the application to the employer or the employer's representative. No sooner than sixty days from the date of the mailing of the application to the employer or the employer's representative, the administrator shall review the application. The administrator may require a medical examination or medical review of the employee. The administrator shall issue a tentative order based upon the evidence before the administrator, provided that if the administrator requires a medical examination or medical review, the administrator shall not issue the tentative order until the completion of the examination or review.

The employer may obtain a medical examination of the employee and may submit medical evidence at any stage of the process up to a hearing before the district hearing officer, pursuant to rules of the commission. The administrator shall notify the employee, the employer, and their representatives, in writing, of the nature and amount of any tentative order issued on an application requesting a subsequent determination of the percentage of an employee's permanent disability. An employee, employer, or their representatives may object to the tentative order within twenty days after the receipt of the notice thereof. If no timely objection is made, the tentative order shall go into effect. In no event shall there be a reconsideration of a tentative order issued under this division. If an objection is timely made, the application for a subsequent determination shall be referred to a district hearing officer who shall set the application for a hearing with written notice to all interested persons. No application for subsequent percentage determinations on the same claim for injury or occupational disease shall be accepted for review by the district hearing officer unless supported by substantial evidence of new and changed circumstances developing since the time of the hearing on the original or last determination.

No award shall be made under this division based upon a percentage of disability which, when taken with all other percentages of permanent disability, exceeds one hundred per cent. If the percentage of the permanent disability of the employee equals or exceeds ninety per cent, compensation for permanent partial disability shall be paid for two hundred weeks.

Compensation payable under this division accrues and is payable to the employee from the date of last payment of compensation, or, in cases where no previous compensation has been paid, from the date of the injury or the date of the diagnosis of the occupational disease.

When an award under this division has been made prior to the death of an employee, all unpaid installments accrued or to accrue under the provisions of the award are payable to the surviving spouse, or if there is no surviving spouse, to the dependent children of the employee, and if there are no children surviving, then to other dependents as the administrator determines.

(B) For purposes of this division, "payable per week" means the seven consecutive day period in which compensation is paid in installments according to the schedule associated with the applicable injury as set forth in this division.

Compensation paid in weekly installments according to the schedule described in this division may only be commuted to one or more lump-sum payments pursuant to the procedure set forth in section 4123.64 of the Revised Code.

In cases included in the following schedule the compensation payable per week to the employee is the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code per week and shall be paid in installments according to the following schedule:

For the loss of a first finger, commonly known as a thumb, sixty weeks.

For the loss of a second finger, commonly called index finger, thirty-five weeks.

For the loss of a third finger, thirty weeks.

For the loss of a fourth finger, twenty weeks.

For the loss of a fifth finger, commonly known as the little finger, fifteen weeks.

The loss of a second, or distal, phalange of the thumb is considered equal to the loss of one half of such thumb; the loss of more than one half of such thumb is considered equal to the loss of the whole thumb.

The loss of the third, or distal, phalange of any finger is considered equal to the loss of one-third of the finger.

The loss of the middle, or second, phalange of any finger is considered equal to the loss of two-thirds of the finger.

The loss of more than the middle and distal phalanges of any finger is considered equal to the loss of the whole finger. In no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand.

For the loss of the metacarpal bone (bones of the palm) for the corresponding thumb, or fingers, add ten weeks to the number of weeks under this division.

For ankylosis (total stiffness of) or contractures (due to scars or injuries) which makes any of the fingers, thumbs, or parts of either useless, the same number of weeks apply to the members or parts thereof as given for the loss thereof.

If the claimant has suffered the loss of two or more fingers by amputation or ankylosis and the nature of the claimant's employment in the course of which the claimant was working at the time of the injury or occupational disease is such that the handicap or disability resulting from the loss of fingers, or loss of use of fingers, exceeds the normal handicap or disability resulting from the loss of fingers, or loss of use of fingers, the administrator may take that fact into consideration and increase the award of compensation accordingly, but the award made shall not exceed the amount of compensation for loss of a hand.

For the loss of a hand, one hundred seventy-five weeks.

For the loss of an arm, two hundred twenty-five weeks.

For the loss of a great toe, thirty weeks.

For the loss of one of the toes other than the great toe, ten weeks.

The loss of more than two-thirds of any toe is considered equal to the loss of the whole toe.

The loss of less than two-thirds of any toe is considered no loss, except as to the great toe; the loss of the great toe up to the interphalangeal joint is co-equal to the loss of one-half of the great toe; the loss of the great toe beyond the interphalangeal joint is considered equal to the loss of the whole great toe.

For the loss of a foot, one hundred fifty weeks.

For the loss of a leg, two hundred weeks.

For the loss of the sight of an eye, one hundred twenty-five weeks.

For the permanent partial loss of sight of an eye, the portion of one hundred twenty-five weeks as the administrator in each case determines, based upon the percentage of vision actually lost as a result of the injury or occupational disease, but, in no case shall an award of compensation be made for less than twenty-five per cent loss of uncorrected vision. "Loss of uncorrected vision" means the percentage of vision actually lost as the result of the injury or occupational disease.

For the permanent and total loss of hearing of one ear, twenty-five weeks; but in no case shall an award of compensation be made for less than permanent and total loss of hearing of one ear.

For the permanent and total loss of hearing, one hundred twenty-five weeks; but, except pursuant to the next preceding paragraph, in no case shall an award of compensation be made for less than permanent and total loss of hearing.

In case an injury or occupational disease results in serious facial or head disfigurement which either impairs or may in the future impair the opportunities to secure or retain employment, the administrator shall make an award of compensation as it deems proper and equitable, in view of the nature of the disfigurement, and not to exceed the sum of ten thousand dollars. For the purpose of making the award, it is not material whether the employee is gainfully employed in any occupation or trade at the time of the administrator's determination.

When an award under this division has been made prior to the death of an employee all unpaid installments accrued or to accrue under the provisions of the award shall be payable to the surviving spouse, or if there is no surviving spouse, to the dependent children of the employee and if there are no such children, then to such dependents as the administrator determines.

When an employee has sustained the loss of a member by severance, but no award has been made on account thereof prior to the employee's death, the administrator shall make an award in accordance with this division for the loss which shall be payable to the surviving spouse, or if there is no surviving spouse, to the dependent children of the employee and if there are no such children, then to such dependents as the administrator determines.

(C) Compensation for partial impairment under divisions (A) and (B) of this section is in addition to the compensation paid the employee pursuant to section 4123.56 of the Revised Code. A claimant may receive compensation under divisions (A) and (B) of this section.

In all cases arising under division (B) of this section, if it is determined by any one of the following: (1) the amputee clinic at University hospital, Ohio state university; (2) the rehabilitation services commission; (3) an amputee clinic or prescribing physician approved by the administrator or the administrator's designee, that an injured or disabled employee is in need of an artificial appliance, or in need of a repair thereof, regardless of whether the appliance or its repair will be serviceable in the vocational rehabilitation of the injured employee, and regardless of whether the employee has returned to or can ever again return to any gainful employment, the bureau shall pay the cost of the artificial appliance or its repair out of the surplus created by division (B) of section 4123.34 of the Revised Code.

In those cases where a rehabilitation services commission recommendation that an injured or disabled employee is in need of an artificial appliance would conflict with their state plan, adopted pursuant to the "Rehabilitation Act of 1973," 87 Stat. 355, 29 U.S.C.A. 701, the administrator or the administrator's designee or the bureau may obtain a recommendation from an amputee clinic or prescribing physician that they determine appropriate.

(D) If an employee of a state fund employer makes application for a finding and the administrator finds that the employee has contracted silicosis as defined in division (X), or coal miners' pneumoconiosis as defined in division (Y), or asbestosis as defined in division (AA) of section 4123.68 of the Revised Code, and that a change of such employee's occupation is medically advisable in order to decrease substantially further exposure to silica dust, asbestos, or coal dust and if the employee, after the finding, has changed or shall change the employee's occupation to an occupation in which the exposure to silica dust, asbestos, or coal dust is substantially decreased, the administrator shall allow to the employee an amount equal to fifty per cent of the statewide average weekly wage per week for a period of thirty weeks, commencing as of the date of the discontinuance or change, and for a period of one hundred weeks immediately following the expiration of the period of thirty weeks, the employee shall receive sixty-six and two-thirds per cent of the loss of wages resulting directly and solely from the change of occupation but not to exceed a maximum of an amount equal to fifty per cent of the statewide average weekly wage per week. No such employee is entitled to receive more than one allowance on account of discontinuance of employment or change of occupation and benefits shall cease for any period during which the employee is employed in an occupation in which the exposure to silica dust, asbestos, or coal dust is not substantially less than the exposure in the occupation in which the employee was formerly employed or for any period during which the employee may be entitled to receive compensation or benefits under section 4123.68 of the Revised Code on account of disability from silicosis, asbestosis, or coal miners' pneumoconiosis. An award for change of occupation for a coal miner who has contracted coal miners' pneumoconiosis may be granted under this division even though the coal miner continues employment with the same employer, so long as the coal miner's employment subsequent to the change is such that the coal miner's exposure to coal dust is substantially decreased and a change of occupation is certified by the claimant as permanent. The administrator may accord to the employee medical and other benefits in accordance with section 4123.66 of the Revised Code.

(E) If a firefighter or police officer makes application for a finding and the administrator finds that the firefighter or police officer has contracted a cardiovascular and pulmonary disease as defined in division (W) of section 4123.68 of the Revised Code, and that a change of the firefighter's or police officer's occupation is medically advisable in order to decrease substantially further exposure to smoke, toxic gases, chemical fumes, and other toxic vapors, and if the firefighter, or police officer, after the finding, has changed or changes occupation to an occupation in which the exposure to smoke, toxic gases, chemical fumes, and other toxic vapors is substantially decreased, the administrator shall allow to the firefighter or police officer an amount equal to fifty per cent of the statewide average weekly wage per week for a period of thirty weeks, commencing as of the date of the discontinuance or change, and for a period of seventy-five weeks immediately following the expiration of the period of thirty weeks the administrator shall allow the firefighter or police officer sixty-six and two-thirds per cent of the loss of wages resulting directly and solely from the change of occupation but not to exceed a maximum of an amount equal to fifty per cent of the statewide average weekly wage per week. No such firefighter or police officer is entitled to receive more than one allowance on account of discontinuance of employment or change of occupation and benefits shall cease for any period during which the firefighter or police officer is employed in an occupation in which the exposure to smoke, toxic gases, chemical fumes, and other toxic vapors is not substantially less than the exposure in the occupation in which the firefighter or police officer was formerly employed or for any period during which the firefighter or police officer may be entitled to receive compensation or benefits under section 4123.68 of the Revised Code on account of disability from a cardiovascular and pulmonary disease. The administrator may accord to the firefighter or police officer medical and other benefits in accordance with section 4123.66 of the Revised Code.

(F) An order issued under this section is appealable pursuant to section 4123.511 of the Revised Code but is not appealable to court under section 4123.512 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-06-1999; 2006 SB7 10-11-2006



Section 4123.571 - Prior claims.

In connection with the procedural and remedial rights of employees, all claims which have accrued prior to the effective date of this act, whether or not an application for claim has been filed, or whether or not jurisdiction has been established or whether or not an application for an award under divisions (A), (B), (C), or (D) of section 4123.57 of the Revised Code has been filed shall be governed by the provisions of 4123.57 of the Revised Code, as amended by this act.

Effective Date: 11-02-1959



Section 4123.58 - Compensation for permanent total disability.

(A) In cases of permanent total disability, the employee shall receive an award to continue until the employee's death in the amount of sixty-six and two-thirds per cent of the employee's average weekly wage, but, except as otherwise provided in division (B) of this section, not more than a maximum amount of weekly compensation which is equal to sixty-six and two-thirds per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code in effect on the date of injury or on the date the disability due to the occupational disease begins, nor not less than a minimum amount of weekly compensation which is equal to fifty per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code in effect on the date of injury or on the date the disability due to the occupational disease begins, unless the employee's average weekly wage is less than fifty per cent of the statewide average weekly wage at the time of the injury, in which event the employee shall receive compensation in an amount equal to the employee's average weekly wage.

(B) In the event the weekly workers' compensation amount when combined with disability benefits received pursuant to the Social Security Act is less than the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, then the maximum amount of weekly compensation shall be the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code. At any time that social security disability benefits terminate or are reduced, the workers' compensation award shall be recomputed to pay the maximum amount permitted under this division.

(C) Permanent total disability shall be compensated according to this section only when at least one of the following applies to the claimant:

(1) The claimant has lost, or lost the use of both hands or both arms, or both feet or both legs, or both eyes, or of any two thereof; however, the loss or loss of use of one limb does not constitute the loss or loss of use of two body parts;

(2) The impairment resulting from the employee's injury or occupational disease prevents the employee from engaging in sustained remunerative employment utilizing the employment skills that the employee has or may reasonably be expected to develop.

(D) Permanent total disability shall not be compensated when the reason the employee is unable to engage in sustained remunerative employment is due to any of the following reasons, whether individually or in combination:

(1) Impairments of the employee that are not the result of an allowed injury or occupational disease;

(2) Solely the employee's age or aging;

(3) The employee retired or otherwise voluntarily abandoned the workforce for reasons unrelated to the allowed injury or occupational disease.

(4) The employee has not engaged in educational or rehabilitative efforts to enhance the employee's employability, unless such efforts are determined to be in vain.

(E) Compensation payable under this section for permanent total disability is in addition to benefits payable under division (B) of section 4123.57 of the Revised Code.

(F) If an employee is awarded compensation for permanent total disability under this section because the employee sustained a traumatic brain injury, the employee is entitled to that compensation regardless of the employee's employment in a sheltered workshop subsequent to the award, on the condition that the employee does not receive income, compensation, or remuneration from that employment in excess of two thousand dollars in any calendar quarter. As used in this division, "sheltered workshop" means a state agency or nonprofit organization established to carry out a program of rehabilitation for handicapped individuals or to provide these individuals with remunerative employment or other occupational rehabilitating activity.

Effective Date: 10-20-1993; 2006 SB7 10-11-2006



Section 4123.59 - Benefits in case of death - dependency.

In case an injury to or an occupational disease contracted by an employee causes his death, benefits shall be in the amount and to the persons following:

(A) If there are no dependents, the disbursements from the state insurance fund is limited to the expenses provided for in section 4123.66 of the Revised Code.

(B) If there are wholly dependent persons at the time of the death, the weekly payment is sixty-six and two-thirds per cent of the average weekly wage, but not to exceed a maximum aggregate amount of weekly compensation which is equal to sixty-six and two-thirds per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, and not in any event less than a minimum amount of weekly compensation which is equal to fifty per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, regardless of the average weekly wage; provided however, that if the death is due to injury received or occupational disease first diagnosed after January 1, 1976, the weekly payment is sixty-six and two-thirds per cent of the average weekly wage but not to exceed a maximum aggregate amount of weekly compensation which is equal to the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code; provided that when any claimant is receiving total disability compensation at the time of death the wholly dependent person is eligible for the maximum compensation provided for in this section. Where there is more than one person who is wholly dependent at the time of the death of the employee, the administrator of workers' compensation shall promptly apportion the weekly amount of compensation payable under this section among the dependent persons as provided in division (D) of this section.

(1) The payment as provided in this section shall continue from the date of death of an injured or disabled employee until the death or remarriage of such dependent spouse. If the dependent spouse remarries, an amount equal to two years of compensation benefits at the weekly amount determined to be applicable to and being paid to the dependent spouse shall be paid in a lump sum to such spouse and no further compensation shall be paid to such spouse.

(2) That portion of the payment provided in division (B) of this section applicable to wholly dependent persons other than a spouse shall continue from the date of death of an injured or disabled employee to a dependent as of the date of death, other than a spouse, at the weekly amount determined to be applicable and being paid to such dependent other than a spouse, until he:

(a) Reaches eighteen years of age;

(b) If pursuing a full time educational program while enrolled in an accredited educational institution and program, reaches twenty-five years of age;

(c) If mentally or physically incapacitated from having any earnings, is no longer so incapacitated.

(C) If there are partly dependent persons at the time of the death the weekly payment is sixty-six and two-thirds per cent of the employee's average weekly wage, not to exceed sixty-six and two-thirds per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, and shall continue for such time as the administrator in each case determines.

(D) The following persons are presumed to be wholly dependent for their support upon a deceased employee:

(1) A surviving spouse who was living with the employee at the time of death or a surviving spouse who was separated from the employee at the time of death because of the aggression of the employee;

(2) A child under the age of eighteen years, or twenty-five years if pursuing a full-time educational program while enrolled in an accredited educational institution and program, or over said age if physically or mentally incapacitated from earning, upon only the one parent who is contributing more than one-half of the support for such child and with whom he is living at the time of the death of such parent, or for whose maintenance such parent was legally liable at the time of his death.

It is presumed that there is sufficient dependency to entitle a surviving natural parent or surviving natural parents, share and share alike, with whom the decedent was living at the time of his death, to a total minimum award of three thousand dollars.

The administrator may take into consideration any circumstances which, at the time of the death of the decedent, clearly indicate prospective dependency on the part of the claimant and potential support on the part of the decedent. No person shall be considered a prospective dependent unless such person is a member of the family of the deceased employee and bears to him the relation of surviving spouse, lineal descendant, ancestor, or brother or sister. The total award for any or all prospective dependency to all such claimants, except to a natural parent or natural parents of the deceased, shall not exceed three thousand dollars to be apportioned among them as the administrator orders.

In all other cases, the question of dependency, in whole or in part, shall be determined in accordance with the facts in each particular case existing at the time of the injury resulting in the death of such employee, but no person shall be considered as dependent unless such person is a member of the family of the deceased employee, or bears to him the relation of surviving spouse, lineal descendant, ancestor, or brother or sister.

(E) An order issued by the administrator under this section is appealable pursuant to sections 4123.511 to 4123.512 of the Revised Code.

Effective Date: 10-20-1993



Section 4123.591 - Providing list of person recieving spousal death benefit to tax commissioner.

The administrator of workers' compensation may furnish quarterly, to the tax commissioner, in a format approved by the tax commissioner, a list containing the name and social security number of any person receiving spousal death benefits. Upon receipt of this list, the commissioner shall return to the administrator, in a format designed by the commissioner, information identifying any person listed by the administrator who, as reported on the most recent return filed by the person under section 5747.08 of the Revised Code, filed under the status "married filing joint return," or "married filing separately."

Effective Date: 08-06-1999



Section 4123.60 - Persons eligible for death benefits - limitations.

Benefits in case of death shall be paid to such one or more of the dependents of the decedent, for the benefit of all the dependents as the administrator of workers' compensation determines. The administrator may apportion the benefits among the dependents in such manner as he deems just and equitable. Payment to a dependent subsequent in right may be made, if the administrator deems it proper, and operates to discharge all other claims therefor. The dependents or person to whom benefits are paid shall apply the same to the use of the several beneficiaries thereof according to their respective claims upon the decedent for support, in compliance with the finding and direction of the administrator.

In all cases of death where the dependents are a surviving spouse and one or more children, it is sufficient for the surviving spouse to apply to the administrator on behalf of the spouse and minor children. In cases where all the dependents are minors, a guardian or next friend of such minor dependents shall apply.

In all cases where an award had been made on account of temporary, or permanent partial, or total disability, in which there remains an unpaid balance, representing payments accrued and due to the decedent at the time of his death, the administrator may, after satisfactory proof has been made warranting such action, award or pay any unpaid balance of such award to such of the dependents of the decedent, or for services rendered on account of the last illness or death of such decedent, as the administrator determines in accordance with the circumstances in each such case. If the decedent would have been lawfully entitled to have applied for an award at the time of his death the administrator may, after satisfactory proof to warrant an award and payment, award and pay an amount, not exceeding the compensation which the decedent might have received, but for his death, for the period prior to the date of his death, to such of the dependents of the decedent, or for services rendered on account of the last illness or death of such decedent, as the administrator determines in accordance with the circumstances in each such case, but such payments may be made only in cases in which application for compensation was made in the manner required by this chapter, during the lifetime of such injured or disabled person, or within one year after the death of such injured or disabled person.

An order issued by the administrator under this section is appealable pursuant to section 4123.511 of the Revised Code but is not appealable to court under section 4123.512 of the Revised Code.

Effective Date: 10-20-1993



Section 4123.61 - Basis for computation of benefits.

The average weekly wage of an injured employee at the time of the injury or at the time disability due to the occupational disease begins is the basis upon which to compute benefits.

In cases of temporary total disability the compensation for the first twelve weeks for which compensation is payable shall be based on the full weekly wage of the claimant at the time of the injury or at the time of the disability due to occupational disease begins; when a factory, mine, or other place of employment is working short time in order to divide work among the employees, the bureau of workers' compensation shall take that fact into consideration when determining the wage for the first twelve weeks of temporary total disability.

Compensation for all further temporary total disability shall be based as provided for permanent disability claims.

In death, permanent total disability claims, permanent partial disability claims, and impairment of earnings claims, the claimant's or the decedent's average weekly wage for the year preceding the injury or the date the disability due to the occupational disease begins is the weekly wage upon which compensation shall be based. In ascertaining the average weekly wage for the year previous to the injury, or the date the disability due to the occupational disease begins any period of unemployment due to sickness, industrial depression, strike, lockout, or other cause beyond the employee's control shall be eliminated.

In cases where there are special circumstances under which the average weekly wage cannot justly be determined by applying this section, the administrator of workers' compensation, in determining the average weekly wage in such cases, shall use such method as will enable the administrator to do substantial justice to the claimants, provided that the administrator shall not recalculate the claimant's average weekly wage for awards for permanent total disability solely for the reason that the claimant continued working and the claimant's wages increased following the injury.

Effective Date: 10-20-1993; 2006 SB7 10-11-2006



Section 4123.62 - Consideration of expected wage increases.

(A) If it is established that an injured or disabled employee was of such age and experience when injured or disabled as that under natural conditions an injured or disabled employee's wages would be expected to increase, the administrator of workers' compensation may consider that fact in arriving at an injured or disabled employee's average weekly wage.

(B) On each first day of January, the current maximum monthly benefit amounts provided in sections 4123.412, 4123.413, and 4123.414 of the Revised Code in injury cases shall be adjusted based on the United States department of labor's national consumer price index. The percentage increase in the cost of living using the index figure for the first day of September of the preceding year and the first day of September of the year preceding that year shall be applied to the maximums in effect on the preceding thirty-first day of December to obtain the increase in the cost of living during that year.

In determining the increase in the maximum benefits for any year after 1972, the base shall be the national consumer price index on the first day of September of the preceding year. The increase in the index for the applicable twelve-month period shall be determined and shall be divided by the base used. The resulting percentage shall be applied to the existing maximums to arrive at the new maximums.

(C) Effective January 1, 1974, and each first day of January thereafter, the current maximum weekly benefit amounts provided in sections 4123.56, 4123.58, and 4123.59, and division (B) of section 4123.57 of the Revised Code shall be adjusted based on the increase or decrease in the statewide average weekly wage.

"Statewide average weekly wage" means the average weekly earnings of all workers in Ohio employment subject to Chapter 4141. of the Revised Code as determined as of the first day of September for the four full calendar quarters preceding the first day of July of each year, by the director of job and family services.

The statewide average weekly wage to be used for the determination of compensation for any employee who sustains an injury, or death, or who contracts an occupational disease during the subsequent calendar year beginning with the first day of January, shall be the statewide average weekly wage so determined as of the prior first day of September adjusted to the next higher even multiple of one dollar.

Any change in benefit amounts is effective with respect to injuries sustained, occupational diseases contracted, and deaths occurring during the calendar year for which adjustment is made.

In determining the change in the maximum benefits for any year after 1978, the base shall be the statewide average weekly wage on the first day of September of the preceding year.

Effective Date: 07-01-2000



Section 4123.63 - Service-connected injury.

If a person in active service in the armed forces of the United States at any time during a period of war as defined in the "Veterans' Pension and Readjustment Assistance Act of 1967," 81 Stat. 181, 38 U.S.C. 101 or the period beginning May 1, 1940, and ending December 7, 1941, sustained an injury or suffered a disease while in such service, and if the person is thereafter injured or suffers an occupational disease in the course of and arising out of his employment in this state, and the industrial commission or the bureau of workers' compensation awards compensation therefor, it shall determine what part, if any, of the compensation is attributable to the injury or disease which the person sustained or suffered while in the service and what part of the compensation is attributable to the injury or occupational disease sustained or suffered in the course of and arising out of his employment in this state. That part of the compensation attributable to the injury or disease sustained or suffered while in the service shall be paid out of the statutory surplus of the state insurance fund created under section 4123.34 of the Revised Code, and shall not be merit rated or otherwise treated as part of the accident or occupational disease experience of the employer of the employee. That part of the compensation attributable to the injury or occupational disease sustained or suffered in the course of and arising out of his employment in this state shall be merit rated and treated as part of the accident or occupational disease experience of the employer of the employee, and shall be paid out of the state insurance fund, unless the employer is a self-insuring employer as provided for in section 4123.35 of the Revised Code, in which case payment shall be made by the self-insuring employer. In such case the administrator of workers' compensation may order the employer to pay the employee the full amount of compensation awarded the employee by the commission or the bureau, and in such event it shall order the employer reimbursed out of the statutory surplus of the state insurance fund for that part of the compensation paid which the commission or bureau determines to be attributable to the injury or disease sustained or suffered in the service. Nothing in this section is applicable in connection with any award of compensation made by the commission or bureau to an employee of an employer who has neither contributed to the state insurance fund nor elected to pay compensation directly under section 4123.35 of the Revised Code.

The records of any agency of the United States authorized to keep or preserve the records of service of persons in active service in the armed forces of the United States at any time during a period of war as defined in the "Veterans' Pension and Readjustment Assistance Act of 1967," 81 Stat. 181, 38 U.S.C. 101 or the period beginning May 1, 1940, and ending December 7, 1941, or to determine the fact of injury or disease of the person sustained or suffered while in service, when made available to the commission and the bureau in such manner and form as it deems proper, shall be deemed by the commission and the bureau to establish prima facie the facts of the service and the fact as to whether or not the person sustained or suffered an injury or disease while in the service, and if so, the nature thereof, and the prima-facie establishment may be deemed by the commission and the bureau to be overcome only upon clear and convincing evidence to the contrary.

The administrator may accept and credit to the statutory surplus of the state insurance fund any sum of money that may at any time be contributed to or made available to the state by the United States under any act of congress, or otherwise, to which the state is, or may become, entitled by reason of any payments made to employees out of the statutory surplus in accordance with this chapter.

Effective Date: 11-03-1989



Section 4123.64 - Commutation to lump sum.

(A) The administrator of workers' compensation, under special circumstances, and when the same is deemed advisable for the purpose of rendering the injured or disabled employee financial relief or for the purpose of furthering his rehabilitation, may commute payments of compensation or benefits to one or more lump-sum payments.

(B) The administrator shall adopt rules which set forth the policy for awarding lump sum payments. The rules shall:

(1) Enumerate the allowable purposes for payments and the conditions for making such awards;

(2) Enumerate the maximum reduction in compensation allowable;

(3) Enumerate the documentation necessary to award a lump-sum payment;

(4) Require that all checks include the claimant as a payee, except where the check is for the payment of attorney's fees in accordance with section 4123.06 of the Revised Code, in which case the attorney shall be named as the only payee on the check;

(5) Require a fully completed and current application including notary and seal; and

(6) Specify procedures to make a claimant aware of the reduction in amount of compensation which will occur.

(C) An order of the administrator issued under this section is appealable pursuant to section 4123.511 of the Revised Code but is not appealable to court under section 4123.512 of the Revised Code.

Effective Date: 10-20-1993



Section 4123.65 - Application for approval of final settlement.

(A) A state fund employer or the employee of such an employer may file an application with the administrator of workers' compensation for approval of a final settlement of a claim under this chapter. The application shall include the settlement agreement, and except as otherwise specified in this division, be signed by the claimant and employer, and clearly set forth the circumstances by reason of which the proposed settlement is deemed desirable and that the parties agree to the terms of the settlement agreement. A claimant may file an application without an employer's signature in the following situations:

(1) The employer is no longer doing business in Ohio;

(2) The claim no longer is in the employer's industrial accident or occupational disease experience as provided in division (B) of section 4123.34 of the Revised Code and the claimant no longer is employed with that employer;

(3) The employer has failed to comply with section 4123.35 of the Revised Code.

If a claimant files an application without an employer's signature, and the employer still is doing business in this state, the administrator shall send written notice of the application to the employer immediately upon receipt of the application. If the employer fails to respond to the notice within thirty days after the notice is sent, the application need not contain the employer's signature.

If a state fund employer or an employee of such an employer has not filed an application for a final settlement under this division, the administrator may file an application on behalf of the employer or the employee, provided that the administrator gives notice of the filing to the employer and the employee and to the representative of record of the employer and of the employee immediately upon the filing. An application filed by the administrator shall contain all of the information and signatures required of an employer or an employee who files an application under this division. Every self-insuring employer that enters into a final settlement agreement with an employee shall mail, within seven days of executing the agreement, a copy of the agreement to the administrator and the employee's representative. The administrator shall place the agreement into the claimant's file.

(B) Except as provided in divisions (C) and (D) of this section, a settlement agreed to under this section is binding upon all parties thereto and as to items, injuries, and occupational diseases to which the settlement applies.

(C) No settlement agreed to under division (A) of this section or agreed to by a self-insuring employer and the self-insuring employer's employee shall take effect until thirty days after the administrator approves the settlement for state fund employees and employers, or after the self-insuring employer and employee sign the final settlement agreement. During the thirty-day period, the employer, employee, or administrator, for state fund settlements, and the employer or employee, for self-insuring settlements, may withdraw consent to the settlement by an employer providing written notice to the employer's employee and the administrator or by an employee providing written notice to the employee's employer and the administrator, or by the administrator providing written notice to the state fund employer and employee. If an employee dies during the thirty-day waiting period following the approval of a settlement, the settlement can be voided by any party for good cause shown.

(D) At the time of agreement to any final settlement agreement under division (A) of this section or agreement between a self-insuring employer and the self-insuring employer's employee, the administrator, for state fund settlements, and the self-insuring employer, for self-insuring settlements, immediately shall send a copy of the agreement to the industrial commission who shall assign the matter to a staff hearing officer. The staff hearing officer shall determine, within the time limitations specified in division (C) of this section, whether the settlement agreement is or is not a gross miscarriage of justice. If the staff hearing officer determines within that time period that the settlement agreement is clearly unfair, the staff hearing officer shall issue an order disapproving the settlement agreement. If the staff hearing officer determines that the settlement agreement is not clearly unfair or fails to act within those time limits, the settlement agreement is approved.

(E) A settlement entered into under this section may pertain to one or more claims of a claimant, or one or more parts of a claim, or the compensation or benefits pertaining to either, or any combination thereof, provided that nothing in this section shall be interpreted to require a claimant to enter into a settlement agreement for every claim that has been filed with the bureau of workers' compensation by that claimant under Chapter 4121., 4123., 4127., or 4131. of the Revised Code.

(F) A settlement entered into under this section is not appealable under section 4123.511 or 4123.512 of the Revised Code.

Effective Date: 10-01-1996; 2006 SB7 10-11-2006



Section 4123.651 - Employer initiating medical examinations.

(A) The employer of a claimant who is injured or disabled in the course of his employment may require, without the approval of the administrator or the industrial commission, that the claimant be examined by a physician of the employer's choice one time upon any issue asserted by the employee or a physician of the employee's choice or which is to be considered by the commission. Any further requests for medical examinations shall be made to the commission which shall consider and rule on the request. The employer shall pay the cost of any examinations initiated by the employer.

(B) The bureau of workers' compensation shall prepare a form for the release of medical information, records, and reports relative to the issues necessary for the administration of a claim under this chapter. The claimant promptly shall provide a current signed release of the information, records, and reports when requested by the employer. The employer promptly shall provide copies of all medical information, records, and reports to the bureau and to the claimant or his representative upon request.

(C) If, without good cause, an employee refuses to submit to any examination scheduled under this section or refuses to release or execute a release for any medical information, record, or report that is required to be released under this section and involves an issue pertinent to the condition alleged in the claim, his right to have his claim for compensation or benefits considered, if his claim is pending before the administrator, commission, or a district or staff hearing officer, or to receive any payment for compensation or benefits previously granted, is suspended during the period of refusal.

(D) No bureau or commission employee shall alter any medical report obtained from a health care provider the bureau or commission has selected or cause or request the health care provider to alter or change a report. The bureau and commission shall make any request for clarification of a health care provider's report in writing and shall provide a copy of the request to the affected parties and their representatives at the time of making the request.

Effective Date: 10-20-1993



Section 4123.66 - Making additional payments for medical or funeral expenses.

(A) In addition to the compensation provided for in this chapter, the administrator of workers' compensation shall disburse and pay from the state insurance fund the amounts for medical, nurse, and hospital services and medicine as the administrator deems proper and, in case death ensues from the injury or occupational disease, the administrator shall disburse and pay from the fund reasonable funeral expenses in an amount not to exceed fifty-five hundred dollars. The bureau of workers' compensation shall reimburse anyone, whether dependent, volunteer, or otherwise, who pays the funeral expenses of any employee whose death ensues from any injury or occupational disease as provided in this section. The administrator may adopt rules, with the advice and consent of the bureau of workers' compensation board of directors, with respect to furnishing medical, nurse, and hospital service and medicine to injured or disabled employees entitled thereto, and for the payment therefor. In case an injury or industrial accident that injures an employee also causes damage to the employee's eyeglasses, artificial teeth or other denture, or hearing aid, or in the event an injury or occupational disease makes it necessary or advisable to replace, repair, or adjust the same, the bureau shall disburse and pay a reasonable amount to repair or replace the same.

(B)

(1) If an employer or a welfare plan has provided to or on behalf of an employee any benefits or compensation for an injury or occupational disease and that injury or occupational disease is determined compensable under this chapter, the employer or a welfare plan may request that the administrator reimburse the employer or welfare plan for the amount the employer or welfare plan paid to or on behalf of the employee in compensation or benefits. The administrator shall reimburse the employer or welfare plan for the compensation and benefits paid if, at the time the employer or welfare plan provides the benefits or compensation to or on behalf of employee, the injury or occupational disease had not been determined to be compensable under this chapter and if the employee was not receiving compensation or benefits under this chapter for that injury or occupational disease. The administrator shall reimburse the employer or welfare plan in the amount that the administrator would have paid to or on behalf of the employee under this chapter if the injury or occupational disease originally would have been determined compensable under this chapter. If the employer is a merit-rated employer, the administrator shall adjust the amount of premium next due from the employer according to the amount the administrator pays the employer. The administrator shall adopt rules, in accordance with Chapter 119. of the Revised Code, to implement this division.

(2) As used in this division, "welfare plan" has the same meaning as in division (1) of 29 U.S.C.A. 1002.

Effective Date: 04-09-2003; 2007 HB100 09-10-2007



Section 4123.67 - Compensation exempt from attachment or execution.

Except as otherwise provided in sections 3119.80, 3119.81, 3121.02, 3121.03, and 3123.06 of the Revised Code, compensation before payment shall be exempt from all claims of creditors and from any attachment or execution, and shall be paid only to the employees or their dependents. In all cases where property of an employer is placed in the hands of an assignee, receiver, or trustee, claims arising under any award or finding of the industrial commission or bureau of workers' compensation, pursuant to this chapter, including claims for premiums, and any judgment recovered thereon shall first be paid out of the trust fund in preference to all other claims, except claims for taxes and the cost of administration, and with the same preference given to claims for taxes.

Effective Date: 03-22-2001



Section 4123.68 - Schedule of compensable occupational diseases.

Every employee who is disabled because of the contraction of an occupational disease or the dependent of an employee whose death is caused by an occupational disease, is entitled to the compensation provided by sections 4123.55 to 4123.59 and 4123.66 of the Revised Code subject to the modifications relating to occupational diseases contained in this chapter. An order of the administrator issued under this section is appealable pursuant to sections 4123.511 and 4123.512 of the Revised Code.

The following diseases are occupational diseases and compensable as such when contracted by an employee in the course of the employment in which such employee was engaged and due to the nature of any process described in this section. A disease which meets the definition of an occupational disease is compensable pursuant to this chapter though it is not specifically listed in this section.

SCHEDULE

Description of disease or injury and description of process:

(A) Anthrax: Handling of wool, hair, bristles, hides, and skins.

(B) Glanders: Care of any equine animal suffering from glanders; handling carcass of such animal.

(C) Lead poisoning: Any industrial process involving the use of lead or its preparations or compounds.

(D) Mercury poisoning: Any industrial process involving the use of mercury or its preparations or compounds.

(E) Phosphorous poisoning: Any industrial process involving the use of phosphorous or its preparations or compounds.

(F) Arsenic poisoning: Any industrial process involving the use of arsenic or its preparations or compounds.

(G) Poisoning by benzol or by nitro-derivatives and amido-derivatives of benzol (dinitro-benzol, anilin, and others): Any industrial process involving the use of benzol or nitro-derivatives or amido-derivatives of benzol or its preparations or compounds.

(H) Poisoning by gasoline, benzine, naphtha, or other volatile petroleum products: Any industrial process involving the use of gasoline, benzine, naphtha, or other volatile petroleum products.

(I) Poisoning by carbon bisulphide: Any industrial process involving the use of carbon bisulphide or its preparations or compounds.

(J) Poisoning by wood alcohol: Any industrial process involving the use of wood alcohol or its preparations.

(K) Infection or inflammation of the skin on contact surfaces due to oils, cutting compounds or lubricants, dust, liquids, fumes, gases, or vapors: Any industrial process involving the handling or use of oils, cutting compounds or lubricants, or involving contact with dust, liquids, fumes, gases, or vapors.

(L) Epithelion cancer or ulceration of the skin or of the corneal surface of the eye due to carbon, pitch, tar, or tarry compounds: Handling or industrial use of carbon, pitch, or tarry compounds.

(M) Compressed air illness: Any industrial process carried on in compressed air.

(N) Carbon dioxide poisoning: Any process involving the evolution or resulting in the escape of carbon dioxide.

(O) Brass or zinc poisoning: Any process involving the manufacture, founding, or refining of brass or the melting or smelting of zinc.

(P) Manganese dioxide poisoning: Any process involving the grinding or milling of manganese dioxide or the escape of manganese dioxide dust.

(Q) Radium poisoning: Any industrial process involving the use of radium and other radioactive substances in luminous paint.

(R) Tenosynovitis and prepatellar bursitis: Primary tenosynovitis characterized by a passive effusion or crepitus into the tendon sheath of the flexor or extensor muscles of the hand, due to frequently repetitive motions or vibrations, or prepatellar bursitis due to continued pressure.

(S) Chrome ulceration of the skin or nasal passages: Any industrial process involving the use of or direct contact with chromic acid or bichromates of ammonium, potassium, or sodium or their preparations.

(T) Potassium cyanide poisoning: Any industrial process involving the use of or direct contact with potassium cyanide.

(U) Sulphur dioxide poisoning: Any industrial process in which sulphur dioxide gas is evolved by the expansion of liquid sulphur dioxide.

(V) Berylliosis: Berylliosis means a disease of the lungs caused by breathing beryllium in the form of dust or fumes, producing characteristic changes in the lungs and demonstrated by x-ray examination, by biopsy or by autopsy.

This chapter does not entitle an employee or his dependents to compensation, medical treatment, or payment of funeral expenses for disability or death from berylliosis unless the employee has been subjected to injurious exposure to beryllium dust or fumes in his employment in this state preceding his disablement and only in the event of such disability or death resulting within eight years after the last injurious exposure; provided that such eight-year limitation does not apply to disability or death from exposure occurring after January 1, 1976. In the event of death following continuous total disability commencing within eight years after the last injurious exposure, the requirement of death within eight years after the last injurious exposure does not apply.

Before awarding compensation for partial or total disability or death due to berylliosis, the administrator of workers' compensation shall refer the claim to a qualified medical specialist for examination and recommendation with regard to the diagnosis, the extent of the disability, the nature of the disability, whether permanent or temporary, the cause of death, and other medical questions connected with the claim. An employee shall submit to such examinations, including clinical and x-ray examinations, as the administrator requires. In the event that an employee refuses to submit to examinations, including clinical and x-ray examinations, after notice from the administrator, or in the event that a claimant for compensation for death due to berylliosis fails to produce necessary consents and permits, after notice from the administrator, so that such autopsy examination and tests may be performed, then all rights for compensation are forfeited. The reasonable compensation of such specialist and the expenses of examinations and tests shall be paid, if the claim is allowed, as part of the expenses of the claim, otherwise they shall be paid from the surplus fund.

(W) Cardiovascular, pulmonary, or respiratory diseases incurred by fire fighters or police officers following exposure to heat, smoke, toxic gases, chemical fumes and other toxic substances: Any cardiovascular, pulmonary, or respiratory disease of a fire fighter or police officer caused or induced by the cumulative effect of exposure to heat, the inhalation of smoke, toxic gases, chemical fumes and other toxic substances in the performance of his duty constitutes a presumption, which may be refuted by affirmative evidence, that such occurred in the course of and arising out of his employment. For the purpose of this section, "fire fighter" means any regular member of a lawfully constituted fire department of a municipal corporation or township, whether paid or volunteer, and "police officer" means any regular member of a lawfully constituted police department of a municipal corporation, township or county, whether paid or volunteer.

This chapter does not entitle a fire fighter, or police officer, or his dependents to compensation, medical treatment, or payment of funeral expenses for disability or death from a cardiovascular, pulmonary, or respiratory disease, unless the fire fighter or police officer has been subject to injurious exposure to heat, smoke, toxic gases, chemical fumes, and other toxic substances in his employment in this state preceding his disablement, some portion of which has been after January 1, 1967, except as provided in division (E) of section 4123.57 of the Revised Code.

Compensation on account of cardiovascular, pulmonary, or respiratory diseases of fire fighters and police officers is payable only in the event of temporary total disability, permanent total disability, or death, in accordance with section 4123.56, 4123.58, or 4123.59 of the Revised Code. Medical, hospital, and nursing expenses are payable in accordance with this chapter. Compensation, medical, hospital, and nursing expenses are payable only in the event of such disability or death resulting within eight years after the last injurious exposure; provided that such eight-year limitation does not apply to disability or death from exposure occurring after January 1, 1976. In the event of death following continuous total disability commencing within eight years after the last injurious exposure, the requirement of death within eight years after the last injurious exposure does not apply.

This chapter does not entitle a fire fighter or police officer, or his dependents, to compensation, medical, hospital, and nursing expenses, or payment of funeral expenses for disability or death due to a cardiovascular, pulmonary, or respiratory disease in the event of failure or omission on the part of the fire fighter or police officer truthfully to state, when seeking employment, the place, duration, and nature of previous employment in answer to an inquiry made by the employer.

Before awarding compensation for disability or death under this division, the administrator shall refer the claim to a qualified medical specialist for examination and recommendation with regard to the diagnosis, the extent of disability, the cause of death, and other medical questions connected with the claim. A fire fighter or police officer shall submit to such examinations, including clinical and x-ray examinations, as the administrator requires. In the event that a fire fighter or police officer refuses to submit to examinations, including clinical and x-ray examinations, after notice from the administrator, or in the event that a claimant for compensation for death under this division fails to produce necessary consents and permits, after notice from the administrator, so that such autopsy examination and tests may be performed, then all rights for compensation are forfeited. The reasonable compensation of such specialists and the expenses of examination and tests shall be paid, if the claim is allowed, as part of the expenses of the claim, otherwise they shall be paid from the surplus fund.

(X) Silicosis: Silicosis means a disease of the lungs caused by breathing silica dust (silicon dioxide) producing fibrous nodules distributed through the lungs and demonstrated by x-ray examination, by biopsy or by autopsy.

(Y) Coal miners' pneumoconiosis: Coal miners' pneumoconiosis, commonly referred to as "black lung disease," resulting from working in the coal mine industry and due to exposure to the breathing of coal dust, and demonstrated by x-ray examination, biopsy, autopsy or other medical or clinical tests.

This chapter does not entitle an employee or his dependents to compensation, medical treatment, or payment of funeral expenses for disability or death from silicosis, asbestosis, or coal miners' pneumoconiosis unless the employee has been subject to injurious exposure to silica dust (silicon dioxide), asbestos, or coal dust in his employment in this state preceding his disablement, some portion of which has been after October 12, 1945, except as provided in division (E) of section 4123.57 of the Revised Code.

Compensation on account of silicosis, asbestosis, or coal miners' pneumoconiosis are payable only in the event of temporary total disability, permanent total disability, or death, in accordance with sections 4123.56, 4123.58, and 4123.59 of the Revised Code. Medical, hospital, and nursing expenses are payable in accordance with this chapter. Compensation, medical, hospital, and nursing expenses are payable only in the event of such disability or death resulting within eight years after the last injurious exposure; provided that such eight-year limitation does not apply to disability or death occurring after January 1, 1976, and further provided that such eight-year limitation does not apply to any asbestosis cases. In the event of death following continuous total disability commencing within eight years after the last injurious exposure, the requirement of death within eight years after the last injurious exposure does not apply.

This chapter does not entitle an employee or his dependents to compensation, medical, hospital and nursing expenses, or payment of funeral expenses for disability or death due to silicosis, asbestosis, or coal miners' pneumoconiosis in the event of the failure or omission on the part of the employee truthfully to state, when seeking employment, the place, duration, and nature of previous employment in answer to an inquiry made by the employer.

Before awarding compensation for disability or death due to silicosis, asbestosis, or coal miners' pneumoconiosis, the administrator shall refer the claim to a qualified medical specialist for examination and recommendation with regard to the diagnosis, the extent of disability, the cause of death, and other medical questions connected with the claim. An employee shall submit to such examinations, including clinical and x-ray examinations, as the administrator requires. In the event that an employee refuses to submit to examinations, including clinical and x-ray examinations, after notice from the administrator, or in the event that a claimant for compensation for death due to silicosis, asbestosis, or coal miners' pneumoconiosis fails to produce necessary consents and permits, after notice from the commission, so that such autopsy examination and tests may be performed, then all rights for compensation are forfeited. The reasonable compensation of such specialist and the expenses of examinations and tests shall be paid, if the claim is allowed, as a part of the expenses of the claim, otherwise they shall be paid from the surplus fund.

(Z) Radiation illness: Any industrial process involving the use of radioactive materials.

Claims for compensation and benefits due to radiation illness are payable only in the event death or disability occurred within eight years after the last injurious exposure provided that such eight-year limitation does not apply to disability or death from exposure occurring after January 1, 1976. In the event of death following continuous disability which commenced within eight years of the last injurious exposure the requirement of death within eight years after the last injurious exposure does not apply.

(AA) Asbestosis: Asbestosis means a disease caused by inhalation or ingestion of asbestos, demonstrated by x-ray examination, biopsy, autopsy, or other objective medical or clinical tests.

All conditions, restrictions, limitations, and other provisions of this section, with reference to the payment of compensation or benefits on account of silicosis or coal miners' pneumoconiosis apply to the payment of compensation or benefits on account of any other occupational disease of the respiratory tract resulting from injurious exposures to dust.

The refusal to produce the necessary consents and permits for autopsy examination and testing shall not result in forfeiture of compensation provided the administrator finds that such refusal was the result of bona fide religious convictions or teachings to which the claimant for compensation adhered prior to the death of the decedent.

Effective Date: 10-20-1993



Section 4123.69 - Persons entitled to benefits.

Every employee mentioned in section 4123.68 of the Revised Code and the dependents and the employer or employers of such employee shall be entitled to all the rights, benefits, and immunities and shall be subject to all the liabilities, penalties, and regulations provided for injured employees and their employers by this chapter.

The administrator of workers' compensation shall have all of the powers, authority, and duties with respect to the collection, administration, and disbursement of the state occupational disease fund as are provided for in this chapter, providing for the collection, administration, and disbursement of the state insurance fund for the compensation of injured employees.

Effective Date: 11-03-1989



Section 4123.70 - Preexisitng disease.

No compensation shall be awarded on account of disability or death from disease suffered by an employee who, at the time of entering into the employment from which the disease is claimed to have resulted, willfully and falsely represented himself as not having previously suffered from such disease. Compensation shall not be awarded on account of both injury and disease, except when the disability is caused by a disease and an injury, in which event the administrator of workers' compensation may apportion the payment of compensation provided for in sections 4123.56 to 4123.59 of the Revised Code between the funds as in his judgment seems just and proper.

If an employee is suffering from both occupational disease and an injury, and the administrator can determine which is causing his disability, the administrator shall pay compensation therefor from the proper fund.

Compensation for loss sustained on account of occupational disease by an employee mentioned in division (A)(1) of section 4123.01 of the Revised Code, or the dependents of such employee, shall be paid from the fund provided for in sections 4123.38 to 4123.41 and 4123.48 of the Revised Code.

Compensation for loss sustained on account of a disease by an employee mentioned in division (A)(2) of section 4123.01 of the Revised Code, or the dependents of the employee, shall be paid from the occupational disease fund or by the employer of the employee, if the employer is a self-insuring employer.

Effective Date: 10-20-1993



Section 4123.71 - Time for report of physician.

Every physician in this state attending on or called in to visit a patient whom he believes to be suffering from an occupational disease as defined in section 4123.68 of the Revised Code shall, within forty-eight hours from the time of making such diagnosis, send to the bureau of workers' compensation a report stating:

(A) Name, address, and occupation of patient;

(B) Name and address of business in which employed;

(C) Nature of disease;

(D) Name and address of employer of patient;

(E) Such other information as is reasonably required by the bureau.

The reports shall be made on blanks to be furnished by the bureau. The mailing of the report within the time stated, in a stamped envelope addressed to the office of the bureau is a compliance with this section.

Reports made under this section shall not be evidence of the facts therein stated in any action arising out of a disease therein reported.

The bureau shall, within twenty-four hours after the receipt of the report, send a copy thereof to the employer of the patient named in the report.

Effective Date: 11-03-1989



Section 4123.72 - Failure to make report.

No physician practicing in this state shall neglect or refuse to make and transmit to the bureau of workers' compensation the report provided for in section 4123.71 of the Revised Code. The administrator of workers' compensation shall cause the penal provisions for a violation of this section to be enforced.

Effective Date: 11-03-1989



Section 4123.73 - Participation by employers of less than three persons.

Any employer who employs less than three employees regularly in the same business, or in or about the same establishment, who pays into the state insurance fund the premiums provided by this chapter, is not liable to respond in damages at common law or by statute, for injuries or death of any such employees, wherever occurring, during the period covered by such premiums, provided the injured employee has remained in his service with notice, as provided in section 4123.83 of the Revised Code, that his employer has paid such premiums into the state insurance fund. The continuation in the service of such employer with such notice shall be deemed a waiver by the employee of his right of action.

Any person who employs one or more individuals who are not employees as defined in section 4123.01 of the Revised Code, who pays into the state insurance fund the premiums provided by this chapter, is not liable to respond in damages at common law or by statute for injuries or death of any such individuals, wherever occurring, during the period covered by such premiums, provided the injured individual has remained in the service of such person with notice that his employer has paid such premiums into the state insurance fund. The continuation in the service of such employer with such notice, as provided in section 4123.83 of the Revised Code, shall be deemed a waiver by the individual of his right of action.

Effective Date: 10-20-1993



Section 4123.74 - Immunity of employer.

Employers who comply with section 4123.35 of the Revised Code shall not be liable to respond in damages at common law or by statute for any injury, or occupational disease, or bodily condition, received or contracted by any employee in the course of or arising out of his employment, or for any death resulting from such injury, occupational disease, or bodily condition occurring during the period covered by such premium so paid into the state insurance fund, or during the interval the employer is a self-insuring employer, whether or not such injury, occupational disease, bodily condition, or death is compensable under this chapter.

Effective Date: 10-20-1993



Section 4123.741 - Immunity of fellow employees.

No employee of any employer, as defined in division (B) of section 4123.01 of the Revised Code, shall be liable to respond in damages at common law or by statute for any injury or occupational disease, received or contracted by any other employee of such employer in the course of and arising out of the latter employee's employment, or for any death resulting from such injury or occupational disease, on the condition that such injury, occupational disease, or death is found to be compensable under sections 4123.01 to 4123.94, inclusive, of the Revised Code.

Effective Date: 10-01-1963



Section 4123.75 - Remedy of employee against noncomplying employer.

Any employee whose employer has failed to comply with section 4123.35 of the Revised Code, who has been injured or has suffered an occupational disease in the course of his employment, which was not purposely self-inflicted, or his dependents in case death has ensued, may file his application with the industrial commission or the bureau of workers' compensation for compensation and the administrator of workers' compensation shall determine the application for compensation in like manner as in other claims and shall make an award to the claimant as he would be entitled to receive if the employer had complied with section 4123.35 of the Revised Code. Payment of the claim shall be made promptly from the statutory surplus fund. Payment shall not bar any action under section 4123.77 of the Revised Code. If a recovery is made in an action under section 4123.77 of the Revised Code any funds paid from the state insurance fund under this section shall be repaid by the claimant. The administrator shall institute proceedings to recover from the employer any moneys paid from the surplus fund and to secure the employer's payment of the award. The employer shall pay the award in the manner and amount fixed thereby or shall furnish to the bureau a bond, in an amount and with sureties as the bureau requires, to pay the employee the award in the manner and amount fixed thereby.

An order of the administrator issued under this section is appealable pursuant to sections 4123.511 and 4123.512 of the Revised Code. In the event payments are made to a claimant which should not have been made under the final decision in the appeal of the claim, the amount of the payments shall be charged to the surplus fund created under division (B) of section 4123.34 of the Revised Code. In the event recovery is made from the noncomplying employer, the sums that are recovered shall be paid into the surplus fund.

If the employer fails to pay the compensation to the person entitled thereto, or fails to furnish the bond, within a period of ten days after notification of the award, the award constitutes a liquidated claim for damages against the employer in the amount ascertained and fixed by the administrator or commission, and the administrator shall certify the same to the attorney general who shall forthwith institute a civil action against the employer in the name of the state for the collection of the award. In the action it is sufficient for the plaintiff to set forth a copy of the record of proceedings of the commission or bureau relative to the claims certified by the administrator to the attorney general and to state that there is due to plaintiff on account of the finding and award of the commission or bureau a specified sum which plaintiff claims with interest. A certified copy of the record of proceedings in the claim shall be attached to the complaint and constitutes prima-facie evidence of the truth of the facts therein contained. Further proceedings shall be as provided in the Rules of Civil Procedure. As soon as the issues are made up in any such case, it shall be placed at the head of the trial docket and shall be first in order for trial. The cause of action provided in this section and the cause of action provided by section 4123.37 of the Revised Code may be joined in one action against an employer, and the amount of any premium paid or recovered from the employer for the period not exceeding six months during which the injury or disease, or injury or disease resulting in death, occurred shall be credited against the amount of any judgment for compensation recovered pursuant to this section. The amount recovered in the action from the employer shall be paid into the surplus fund created under division (B) of section 4123.34 of the Revised Code up to the amount paid out of the surplus fund and the balance into the state insurance fund. Any employee of a self-insuring employer, in the event of the failure of his employer to pay the compensation or furnish the medical, surgical, nursing, and hospital services and attention or funeral expenses, may file his application with the commission or the bureau for the purpose of having the amount of the compensation and the medical, surgical, nursing, and hospital services and attention or funeral expenses determined; and thereupon like proceedings shall be had before the bureau and with like effect as provided in this section.

The administrator shall adopt and publish rules governing the procedure before the bureau and commission provided in this section and shall prescribe the form of notices and the manner of serving the same in all claims for compensation arising under this section. Any suit, action, proceeding, or award brought or made against any employer under this section may be compromised by the administrator, or the suit, action, or proceeding may be prosecuted to final judgment as in the administrator's discretion may best subserve the interests of the state insurance fund.

A final judgment against the employer recovered in the manner provided in this section entitles the claimant to the compensation provided in this chapter for the injury, occupational disease, or death and the compensation shall be paid from the surplus fund created by section 4123.34 of the Revised Code, and any sum recovered on account of the judgment shall be paid to the bureau and credited to the fund the administrator designates.

Effective Date: 10-20-1993



Section 4123.751 - Service on nonresident employer.

Any nonresident person, firm, or corporation of this state who engages in any activity or maintains any establishment in this state so as to be an employer, as defined in division (B) of section 4123.01 of the Revised Code, or any resident of this state, being an employer as so defined, who has engaged in any such activity or maintained any such establishment in this state, who subsequently becomes a nonresident or conceals his whereabouts, or, after due diligence, whose whereabouts cannot be ascertained and no forwarding address can be found, shall, by engagement in the activity or by maintenance of the establishment, make and constitute the secretary of state his agent for the service of process in any proceeding before the bureau of workers' compensation or the industrial commission or in any civil suit resulting therefrom, against the employer, arising out of or by reason of any injury or occupational disease as defined in this chapter, occurring within this state and involving employment in the activity or within the maintenance of the establishment.

Effective Date: 11-03-1989



Section 4123.752 - Manner of service.

Service of process under section 4123.751 of the Revised Code shall be served by the officer to whom the same shall be directed or by the sheriff of Franklin county, who may be deputized for such purposes by the officer to whom the service is directed, upon the secretary of state by leaving at his office, at least fifteen days before the return day of such process, a true and attested copy thereof, and by sending to the defendant, by registered mail, postage prepaid at least fifteen days before the return day of such process, a like true and attested copy thereof, with an endorsement thereon of the service upon the secretary of state, addressed to such defendant at his last known address. The registered mail return receipt shall be attached to and made a part of the return of service of such process.

Effective Date: 10-13-1953



Section 4123.753 - Service fee.

An officer serving the process under sections 4123.751 and 4123.752 of the Revised Code upon the secretary of state shall pay to such secretary at the time of service a fee of two dollars, which fee shall be taxed as costs in the case. The secretary of state shall keep a record of such process and the day and hour of the service thereof upon him.

Effective Date: 10-13-1953



Section 4123.754 - Continuance.

A court in which an action is pending pursuant to service of process under sections 4123.751 and 4123.752 of the Revised Code may order such continuance as may be necessary to afford the defendant reasonable opportunity to appear and defend the action.

Effective Date: 10-13-1953



Section 4123.755 - Applicability to residents who become nonresidents.

Sections 4123.751 to 4123.754, inclusive, of the Revised Code shall be construed to extend the right of service of process upon nonresidents and upon residents who subsequently become nonresidents or who conceal their whereabouts or, after due diligence, whose whereabouts cannot be ascertained and no forwarding address can be found, and shall not be construed as limiting any provisions for the service or process now or hereafter existing.

Effective Date: 10-13-1953



Section 4123.756 - Death of employer prior to commencement of civil action.

In the event an employer, under the purview of sections 4123.751 to 4123.755 of the Revised Code, has died prior to the commencement of any civil suit or proceeding before the bureau of workers' compensation or industrial commission, such sections shall likewise apply to any executor or administrator of the employer, and the employer shall be deemed to have constituted the secretary of state as his agent for such purpose, and the agency shall not terminate by reason of the death of the employer.

Effective Date: 11-03-1989



Section 4123.76 - Claim against noncomplying employer a lien.

When an application for compensation or benefits or an application for further compensation or benefits is filed with the industrial commission or the bureau of workers' compensation under section 4123.75 of the Revised Code against an employer who has not complied with section 4123.35 of the Revised Code, the bureau shall make and file for record in the office of the county recorder in the counties where the employer's property is located, an affidavit showing the date on which the application was filed with the commission or the bureau, the name and address of the employer against whom it was filed, and the fact that the employer had not complied with section 4123.35 of the Revised Code. The recorder shall accept and file the affidavit and record the same as a mortgage on real estate and shall file the same as a chattel mortgage and the recorder shall index the same as a mortgage on real estate and as a chattel mortgage. A copy of the application or other bureau record documenting the claim shall be filed with the affidavit. A copy of the affidavit shall be served upon the employer by the bureau. The affidavit constitutes a valid lien from the time of filing, in favor of the bureau, upon the real property and tangible personal property of the employer located within the county. The administrator of workers' compensation shall have the lien canceled of record after the employer has paid to the claimant or to the bureau the amount of the compensation or benefits which has been ordered paid to the claimant, or when the application has finally been denied after the claimant has exhausted the remedies provided by law in such cases, or when the employer has filed a bond in the amount and with surety as the administrator approves conditioned on the payment of all sums ordered paid to the claimant. The recorder shall make no charge for the services provided by this section to be performed by the recorder.

Effective Date: 08-06-1999



Section 4123.77 - Common law defenses denied to noncomplying employers.

Employers mentioned in division (B)(2) of section 4123.01 of the Revised Code, who fail to comply with section 4123.35 of the Revised Code are not entitled to the benefits of sections 4123.01 to 4123.94, inclusive, of the Revised Code, during the period of such noncompliance, but are liable to their employees for damages suffered by reason of personal injuries sustained in the course of employment caused by the wrongful act, neglect, or default of the employer, or any of the employer's officers, agents, or employees, and also to the personal representatives of such employees where death results from such injuries, and in such action the defendant shall not avail himself or itself of the following common law defenses:

(A) The defense of the fellow servant rule;

(B) The defense of the assumption of risk;

(C) The defense of contributory negligence.

Such employers are subject to sections 4123.37 and 4123.75 of the Revised Code.

Effective Date: 10-01-1953



Section 4123.78 - Recording of certificate of noncompliance.

If any employer fails to comply with section 4123.35 of the Revised Code in accordance with the rules of the administrator of workers' compensation, the administrator shall file with the county recorder of any counties in which the employer's property is located its certificate of the amount of premium due from the employer and that amount shall be a lien from the date of filing against the real property and personal property of the employer within the county in which the certificate is filed. The recorder shall accept and file the certificate and record the same as a mortgage on real estate and shall file the same as a chattel mortgage and he shall index the same as mortgage on real estate and as a chattel mortgage. The recorder shall make no charge for the services provided by this section to be performed by him.

Effective Date: 11-03-1989



Section 4123.79 - Party may enjoin operation of noncomplying employer - construction contractor or subcontractor.

(A) Any interested party may enjoin the further operation of an employer subject to this chapter who has failed to pay the employer's premium to the workers' compensation fund as prescribed in this chapter. The procedure to obtain an injunction is governed by Chapter 2727. of the Revised Code and the right to such relief is in addition to the rights described in section 2727.02 of the Revised Code.

(B)

(1) No construction contractor or subcontractor who, on the date of entering into a construction contract has not been in compliance with section 4123.35 of the Revised Code for a minimum of nine consecutive months, may bring an action to enforce rights arising from that construction contract.

(2) Nothing in this section shall require the surety of a contractor or subcontractor described in division (B)(1) of this section to make payment of any workers' compensation obligation of that contractor or subcontractor or affect the surety's rights in the event that the contractor or subcontractor is in default or is declared by an obligee to be in default of its contractual obligations.

(C) As used in this section:

(1) "Interested party" means any of the following:

(a) An employer who is in compliance with section 4123.35 of the Revised Code and who is not a self-insuring employer;

(b) The attorney general;

(c) The administrator of workers' compensation.

(2) "Construction contract" means any oral or written agreement involving any activity in connection with the erection, alteration, repair, replacement, renovation, installation, or demolition of any building, structure, highway, or bridge.

Effective Date: 09-17-1996



Section 4123.80 - Agreement to waive rights void - exceptions.

No agreement by an employee to waive an employee's rights to compensation under this chapter is valid, except that:

(A) An employee who is blind may waive the compensation that may become due to the employee for injury or disability in cases where the injury or disability may be directly caused by or due to the employee's blindness. The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, may adopt and enforce rules governing the employment of such persons and the inspection of their places of employment.

(B) An employee may waive the employee's rights to compensation or benefits as authorized pursuant to division (C)(3) of section 4123.01 or section 4123.15 of the Revised Code.

No agreement by an employee to pay any portion of the premium paid by the employee's employer into the state insurance fund is valid.

Effective Date: 08-01-2003; 2007 HB100 09-10-2007



Section 4123.81 - Prohibition against deduction for premium.

No employer shall deduct any portion of the premium paid by such employer into the state insurance fund from the wages or salary of any employee entitled to the benefits of sections 4123.01 to 4123.94, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4123.82 - Contracts indemnifying or insuring employer void.

(A) All contracts and agreements are void which undertake to indemnify or insure an employer against loss or liability for the payment of compensation to workers or their dependents for death, injury, or occupational disease occasioned in the course of the workers' employment, or which provide that the insurer shall pay the compensation, or which indemnify the employer against damages when the injury, disease, or death arises from the failure to comply with any lawful requirement for the protection of the lives, health, and safety of employees, or when the same is occasioned by the willful act of the employer or any of the employer's officers or agents, or by which it is agreed that the insurer shall pay any such damages. No license or authority to enter into any such agreements or issue any such policies of insurance shall be granted or issued by any public authority in this state. Any corporation organized or admitted under the laws of this state to transact liability insurance as defined in section 3929.01 of the Revised Code may by amendment of its articles of incorporation or by original articles of incorporation, provide therein for the authority and purpose to make insurance in states, territories, districts, and counties, other than the state of Ohio, and in the state of Ohio in respect of contracts permitted by division (B) of this section, indemnifying employers against loss or liability for payment of compensation to workers and employees and their dependents for death, injury, or occupational disease occasioned in the course of the employment and to insure and indemnify employers against loss, expense, and liability by risk of bodily injury or death by accident, disability, sickness, or disease suffered by workers and employees for which the employer may be liable or has assumed liability.

(B) Notwithstanding division (A) of this section:

(1) No contract because of that division is void which undertakes to indemnify a self-insuring employer against all or part of such employer's loss in excess of at least fifty thousand dollars from any one disaster or event arising out of the employer's liability under this chapter, but no insurance corporation shall, directly or indirectly, represent an employer in the settlement, adjudication, determination, allowance, or payment of claims. The superintendent of insurance shall enforce this prohibition by such disciplinary orders directed against the offending insurance corporation as the superintendent of insurance deems appropriate in the circumstances and the administrator of workers' compensation shall enforce this prohibition by such disciplinary orders directed against the offending employer as the administrator deems appropriate in the circumstances, which orders may include revocation of the insurance corporation's right to enter into indemnity contracts and revocation of the employer's status as a self-insuring employer.

(2) The administrator may enter into a contract of indemnity with any such employer upon such terms, payment of such premium, and for such amount and form of indemnity as the administrator determines and the bureau of workers' compensation board of directors may procure reinsurance of the liability of the public and private funds under this chapter, or any part of the liability in respect of either or both of the funds, upon such terms and premiums or other payments from the fund or funds as the administrator deems prudent in the maintenance of a solvent fund or funds from year to year. When making the finding of fact which the administrator is required by section 4123.35 of the Revised Code to make with respect to the financial ability of an employer, no contract of indemnity, or the ability of the employer to procure such a contract, shall be considered as increasing the financial ability of the employer.

(C) Nothing in this section shall be construed to prohibit the administrator or an other-states' insurer from providing to employers in this state other-states' coverage in accordance with section 4123.292 of the Revised Code.

(D) Notwithstanding any other section of the Revised Code, but subject to division (A) of this section, the superintendent of insurance shall have the sole authority to regulate any insurance products, except for the bureau of workers' compensation and those products offered by the bureau, that indemnify or insure employers against workers' compensation losses in this state or that are sold to employers in this state.

Amended by 128th General Assemblych.127,HB 15, §101, eff. 6/30/2009.

Effective Date: 10-20-1993; 2007 HB100 09-10-2007; 2008 SB334 09-11-2008



Section 4123.83 - Posting of notice by employer.

Each employer paying premiums into the state insurance fund or electing directly to pay compensation to the employer's injured employees or the dependents of the employer's killed employees as provided in section 4123.35 of the Revised Code, shall post conspicuously in the employer's place or places of employment notices, which shall be furnished in adequate number by the bureau of workers' compensation at the time of the payment of the premium, stating the fact that the employer has made the payment, the date thereof, and period for which the payment is made, or that the employer has complied with section 4123.35 of the Revised Code, and has been authorized by the administrator of workers' compensation directly to compensate employees or dependents, and the date of the authorization. The notice, when posted, constitutes sufficient notice to the employer's employees of the fact that the employer has made payment or that the employer has complied with the elective provisions of section 4123.35 of the Revised Code.

Effective Date: 08-06-1999



Section 4123.84 - Claims for injury or death barred after two years - exceptions.

(A) In all cases of injury or death, claims for compensation or benefits for the specific part or parts of the body injured shall be forever barred unless, within two years after the injury or death:

(1) Written or facsimile notice of the specific part or parts of the body claimed to have been injured has been made to the industrial commission or the bureau of workers' compensation;

(2) The employer, with knowledge of a claimed compensable injury or occupational disease, has paid wages in lieu of compensation for total disability;

(3) In the event the employer is a self-insuring employer, one of the following has occurred:

(a) Written or facsimile notice of the specific part or parts of the body claimed to have been injured has been given to the commission or bureau or the employer has furnished treatment by a licensed physician in the employ of an employer, provided, however, that the furnishing of such treatment shall not constitute a recognition of a claim as compensable, but shall do no more than satisfy the requirements of this section;

(b) Compensation or benefits have been paid or furnished equal to or greater than is provided for in sections 4123.52, 4123.55 to 4123.62, and 4123.64 to 4123.67 of the Revised Code.

(4) Written or facsimile notice of death has been given to the commission or bureau.

(B) The bureau shall provide printed notices quoting in full division (A) of this section, and every self-insuring employer who shall post and maintain at all times one or more of the notices in conspicuous places in the workshop or places of employment.

(C) The commission has continuing jurisdiction as set forth in section 4123.52 of the Revised Code over a claim which meets the requirement of this section, including jurisdiction to award compensation or benefits for loss or impairment of bodily functions developing in a part or parts of the body not specified pursuant to division (A)(1) of this section, if the commission finds that the loss or impairment of bodily functions was due to and a result of or a residual of the injury to one of the parts of the body set forth in the written notice filed pursuant to division (A)(1) of this section.

(D) Any claim pending before the administrator, the commission, or a court on December 11, 1967, in which the remedy is affected by this section is governed by this section.

(E) Notwithstanding the requirement that the notice required to be given to the bureau, commission, or employer under this section is to be in writing or facsimile, the bureau may accept, assign a claim number, and process a claim when notice is provided verbally over the telephone. Immediately upon receipt of notice provided verbally over the telephone, the bureau shall send a written or facsimile notice to the employer of the bureau's receipt of the verbal notice. Within fifteen days after receipt of the bureau's written or facsimile notice, the employer may in writing or facsimile either verify or not verify the verbal notice. If the bureau does not receive the written or facsimile notification from the employer or receives a written or facsimile notification verifying the verbal notice within such time period, the claim is validly filed and such verbal notice tolls the statute of limitations in regard to the claim filed and is considered to meet the requirements of written or facsimile notice required by this section.

(F) As used in division (A)(3)(b) of this section, "benefits" means payments by a self-insuring employer to, or on behalf of, an employee for a hospital bill, a medical bill to a licensed physician or hospital, or an orthopedic or prosthetic device.

Effective Date: 06-14-2000



Section 4123.85 - Claims for compensation or benefits in cases of occupational diseases.

In all cases of occupational disease, or death resulting from occupational disease, claims for compensation or benefits are forever barred unless, within two years after the disability due to the disease began, or within such longer period as does not exceed six months after diagnosis of the occupational disease by a licensed physician or within two years after death occurs, application is made to the industrial commission or the bureau of workers' compensation or to the employer if he is a self-insuring employer.

Effective Date: 10-20-1993



Section 4123.86, 4123.87 - [Repealed].

Effective Date: 01-01-1974



Section 4123.88 - False representation or solicitation of authority.

(A) No person shall orally or in writing, directly or indirectly, or through any agent or other person fraudulently hold the person's self out or represent the person's self or any of the person's partners or associates as authorized by a claimant or employer to take charge of, or represent the claimant or employer in respect of, any claim or matter in connection therewith before the bureau of workers' compensation or the industrial commission or its district or staff hearing officers. No person shall directly or indirectly solicit authority, or pay or give anything of value to another person to solicit authority, or accept or receive pay or anything of value from another person for soliciting authority, from a claimant or employer to take charge of, or represent the claimant or employer in respect of, any claim or appeal which is or may be filed with the bureau or commission. No person shall, without prior authority from the bureau, a member of the commission, the claimant, or the employer, examine or directly or indirectly cause or employ another person to examine any claim file or any other file pertaining thereto. No person shall forge an authorization for the purpose of examining or cause another person to examine any such file. No district or staff hearing officer or other employee of the bureau or commission, notwithstanding the provisions of section 4123.27 of the Revised Code, shall divulge any information in respect of any claim or appeal which is or may be filed with a district or staff hearing officer, the bureau, or commission to any person other than members of the commission or to the superior of the employee except upon authorization of the administrator of workers' compensation or a member of the commission or upon authorization of the claimant or employer.

(B) The records described or referred to in division (A) of this section are not public records as defined in division (A)(1) of section 149.43 of the Revised Code. Any information directly or indirectly identifying the address or telephone number of a claimant, regardless of whether the claimant's claim is active or closed, is not a public record. No person shall solicit or obtain any such information from any such employee without first having obtained an authorization therefor as provided in this section.

(C) Except as otherwise specified in division (D) of this section, information kept by the commission or the bureau pursuant to this section is for the exclusive use and information of the commission and the bureau in the discharge of their official duties, and shall not be open to the public nor be used in any court in any action or proceeding pending therein, unless the commission or the bureau is a party to the action or proceeding. The information, however, may be tabulated and published by the commission or the bureau in statistical form for the use and information of other state agencies and the public.

(D)

(1) Upon receiving a written request made and signed by an individual whose primary occupation is as a journalist, the commission or the bureau shall disclose to the individual the address or addresses and telephone number or numbers of claimants, regardless of whether their claims are active or closed, and the dependents of those claimants.

(2) An individual described in division (D)(1) of this section is permitted to request the information described in that division for multiple workers or dependents in one written request.

(3) An individual described in division (D)(1) of this section shall include all of the following in the written request:

(a) The individual's name, title, and signature;

(b) The name and title of the individual's employer;

(c) A statement that the disclosure of the information sought is in the public interest.

(4) Neither the commission nor the bureau may inquire as to the specific public interest served by the disclosure of information requested by an individual under division (D) of this section.

(E) As used in this section, "journalist" has the same meaning as in division (B)(9) of section 149.43 of the Revised Code.

Effective Date: 10-29-1995; 2006 SB7 10-11-2006; 2006 HB9 09-29-2007; 2008 SB334 09-11-2008



Section 4123.89 - Minor is sui juris - additional award for violation.

For the purpose of this chapter, a minor is sui juris, and no other person shall have any cause of action or right to compensation for an injury to the minor employee, but in the event of the award of a lump sum of compensation to the minor employee, the sum shall be paid to the legally appointed guardian of the minor or in accordance with section 2111.05 of the Revised Code.

When it is found upon hearing by the industrial commission that an injury, occupational disease, or death of a minor working in employment which is prohibited by any law enacted by the general assembly was directly caused by a hazard of such prohibited employment, the commission shall assess an additional award of one hundred per cent of the maximum award established by law, to the amount of the compensation that may be awarded on account of such injury, occupational disease, or death, and paid in like manner as other awards. If the compensation is paid from the state fund, the premium of the employer shall be increased in such amount, covering such period of time as may be fixed, as will recoup the state fund in the amount of the additional award.

Effective Date: 10-20-1993



Section 4123.90 - Discrimination against alien dependents unlawful.

The bureau of workers' compensation, industrial commission, or any other body constituted by the statutes of this state, or any court of this state, in awarding compensation to the dependents of employees, or others killed in Ohio, shall not make any discrimination against the widows, children, or other dependents who reside in a foreign country. The bureau, commission, or any other board or court, in determining the amount of compensation to be paid to the dependents of killed employees, shall pay to the alien dependents residing in foreign countries the same benefits as to those dependents residing in this state.

No employer shall discharge, demote, reassign, or take any punitive action against any employee because the employee filed a claim or instituted, pursued or testified in any proceedings under the workers' compensation act for an injury or occupational disease which occurred in the course of and arising out of his employment with that employer. Any such employee may file an action in the common pleas court of the county of such employment in which the relief which may be granted shall be limited to reinstatement with back pay, if the action is based upon discharge, or an award for wages lost if based upon demotion, reassignment, or punitive action taken, offset by earnings subsequent to discharge, demotion, reassignment, or punitive action taken, and payments received pursuant to section 4123.56 and Chapter 4141. of the Revised Code plus reasonable attorney fees. The action shall be forever barred unless filed within one hundred eighty days immediately following the discharge, demotion, reassignment, or punitive action taken, and no action may be instituted or maintained unless the employer has received written notice of a claimed violation of this paragraph within the ninety days immediately following the discharge, demotion, reassignment, or punitive action taken.

Effective Date: 11-03-1989



Section 4123.91 - Information from consular officials.

When the dependents of killed employees reside in a foreign country, the consul general, consul, vice-consul, or consular agent, accredited by the county wherein the dependents of the killed employee reside to the consular district within which the killed employee lived at the time of his decease, shall furnish the necessary information regarding the dependents of killed employees so that the bureau of workers' compensation may transmit to the dependents the funds provided for in this chapter.

Effective Date: 11-03-1989



Section 4123.92 - Attorney general, prosecuting attorney - prosecution and defense of actions.

Upon the request of the industrial commission or the administrator of workers' compensation, the attorney general, or under the attorney general's direction the prosecuting attorney of any county in cases arising within the county, shall institute and prosecute the necessary actions or proceedings for the enforcement of this chapter, or for the recovery of any money due the state insurance fund, or any penalty, and shall defend in like manner all suits, actions, or proceedings brought against the administrator, the bureau of workers' compensation board of directors, industrial commission, or the members of the board, or industrial commission in their official capacity.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4123.93 - Subrogation definitions.

As used in sections 4123.93 and 4123.931 of the Revised Code:

(A) "Claimant" means a person who is eligible to receive compensation, medical benefits, or death benefits under this chapter or Chapter 4121., 4127., or 4131. of the Revised Code.

(B) "Statutory subrogee" means the administrator of workers' compensation, a self-insuring employer, or an employer that contracts for the direct payment of medical services pursuant to division (L) of section 4121.44 of the Revised Code.

(C) "Third party" means an individual, private insurer, public or private entity, or public or private program that is or may be liable to make payments to a person without regard to any statutory duty contained in this chapter or Chapter 4121., 4127., or 4131. of the Revised Code.

(D) "Subrogation interest" includes past, present, and estimated future payments of compensation, medical benefits, rehabilitation costs, or death benefits, and any other costs or expenses paid to or on behalf of the claimant by the statutory subrogee pursuant to this chapter or Chapter 4121., 4127., or 4131. of the Revised Code.

(E) "Net amount recovered" means the amount of any award, settlement, compromise, or recovery by a claimant against a third party, minus the attorney's fees, costs, or other expenses incurred by the claimant in securing the award, settlement, compromise, or recovery. "Net amount recovered" does not include any punitive damages that may be awarded by a judge or jury.

(F) "Uncompensated damages" means the claimant's demonstrated or proven damages minus the statutory subrogee's subrogation interest.

Effective Date: 04-09-2003



Section 4123.931 - Statutory subrogee subrogated to rights of claimant against third party.

(A) The payment of compensation or benefits pursuant to this chapter or Chapter 4121., 4127., or 4131., of the Revised Code creates a right of recovery in favor of a statutory subrogee against a third party, and the statutory subrogee is subrogated to the rights of a claimant against that third party. The net amount recovered is subject to a statutory subrogee's right of recovery.

(B) If a claimant, statutory subrogee, and third party settle or attempt to settle a claimant's claim against a third party, the claimant shall receive an amount equal to the uncompensated damages divided by the sum of the subrogation interest plus the uncompensated damages, multiplied by the net amount recovered, and the statutory subrogee shall receive an amount equal to the subrogation interest divided by the sum of the subrogation interest plus the uncompensated damages, multiplied by the net amount recovered, except that the net amount recovered may instead be divided and paid on a more fair and reasonable basis that is agreed to by the claimant and statutory subrogee. If while attempting to settle, the claimant and statutory subrogee cannot agree to the allocation of the net amount recovered, the claimant and statutory subrogee may file a request with the administrator of workers' compensation for a conference to be conducted by a designee appointed by the administrator, or the claimant and statutory subrogee may agree to utilize any other binding or non-binding alternative dispute resolution process.

The claimant and statutory subrogee shall pay equal shares of the fees and expenses of utilizing an alternative dispute resolution process, unless they agree to pay those fees and expenses in another manner. The administrator shall not assess any fees to a claimant or statutory subrogee for a conference conducted by the administrator's designee.

(C) If a claimant and statutory subrogee request that a conference be conducted by the administrator's designee pursuant to division (B) of this section, both of the following apply:

(1) The administrator's designee shall schedule a conference on or before sixty days after the date that the claimant and statutory subrogee filed a request for the conference.

(2) The determination made by the administrator's designee is not subject to Chapter 119. of the Revised Code.

(D) When a claimant's action against a third party proceeds to trial and damages are awarded, both of the following apply:

(1) The claimant shall receive an amount equal to the uncompensated damages divided by the sum of the subrogation interest plus the uncompensated damages, multiplied by the net amount recovered, and the statutory subrogee shall receive an amount equal to the subrogation interest divided by the sum of the subrogation interest plus the uncompensated damages, multiplied by the net amount recovered.

(2) The court in a nonjury action shall make findings of fact, and the jury in a jury action shall return a general verdict accompanied by answers to interrogatories that specify the following:

(a) The total amount of the compensatory damages;

(b) The portion of the compensatory damages specified pursuant to division (D)(2)(a) of this section that represents economic loss;

(c) The portion of the compensatory damages specified pursuant to division (D)(2)(a) of this section that represents noneconomic loss.

(E)

(1) After a claimant and statutory subrogee know the net amount recovered, and after the means for dividing it has been determined under division (B) or (D) of this section, a claimant may establish an interest-bearing trust account for the full amount of the subrogation interest that represents estimated future payments of compensation, medical benefits, rehabilitation costs, or death benefits, reduced to present value, from which the claimant shall make reimbursement payments to the statutory subrogee for the future payments of compensation, medical benefits, rehabilitation costs, or death benefits. If the workers' compensation claim associated with the subrogation interest is settled, or if the claimant dies, or if any other circumstance occurs that would preclude any future payments of compensation, medical benefits, rehabilitation costs, and death benefits by the statutory subrogee, any amount remaining in the trust account after final reimbursement is paid to the statutory subrogee for all payments made by the statutory subrogee before the ending of future payments shall be paid to the claimant or the claimant's estate.

(2) A claimant may use interest that accrues on the trust account to pay the expenses of establishing and maintaining the trust account, and all remaining interest shall be credited to the trust account.

(3) If a claimant establishes a trust account, the statutory subrogee shall provide payment notices to the claimant on or before the thirtieth day of June and the thirty-first day of December every year listing the total amount that the statutory subrogee has paid for compensation, medical benefits, rehabilitation costs, or death benefits during the half of the year preceding the notice. The claimant shall make reimbursement payments to the statutory subrogee from the trust account on or before the thirty-first day of July every year for a notice provided by the thirtieth day of June, and on or before the thirty-first day of January every year for a notice provided by the thirty-first day of December. The claimant's reimbursement payment shall be in an amount that equals the total amount listed on the notice the claimant receives from the statutory subrogee.

(F) If a claimant does not establish a trust account as described in division (E)(1) of this section, the claimant shall pay to the statutory subrogee, on or before thirty days after receipt of funds from the third party, the full amount of the subrogation interest that represents estimated future payments of compensation, medical benefits, rehabilitation costs, or death benefits.

(G) A claimant shall notify a statutory subrogee and the attorney general of the identity of all third parties against whom the claimant has or may have a right of recovery, except that when the statutory subrogee is a self-insuring employer, the claimant need not notify the attorney general. No settlement, compromise, judgment, award, or other recovery in any action or claim by a claimant shall be final unless the claimant provides the statutory subrogee and, when required, the attorney general, with prior notice and a reasonable opportunity to assert its subrogation rights. If a statutory subrogee and, when required, the attorney general are not given that notice, or if a settlement or compromise excludes any amount paid by the statutory subrogee, the third party and the claimant shall be jointly and severally liable to pay the statutory subrogee the full amount of the subrogation interest.

(H) The right of subrogation under this chapter is automatic, regardless of whether a statutory subrogee is joined as a party in an action by a claimant against a third party. A statutory subrogee may assert its subrogation rights through correspondence with the claimant and the third party or their legal representatives. A statutory subrogee may institute and pursue legal proceedings against a third party either by itself or in conjunction with a claimant. If a statutory subrogee institutes legal proceedings against a third party, the statutory subrogee shall provide notice of that fact to the claimant. If the statutory subrogee joins the claimant as a necessary party, or if the claimant elects to participate in the proceedings as a party, the claimant may present the claimant's case first if the matter proceeds to trial. If a claimant disputes the validity or amount of an asserted subrogation interest, the claimant shall join the statutory subrogee as a necessary party to the action against the third party.

(I) The statutory subrogation right of recovery applies to, but is not limited to, all of the following:

(1) Amounts recoverable from a claimant's insurer in connection with underinsured or uninsured motorist coverage, notwithstanding any limitation contained in Chapter 3937. of the Revised Code;

(2) Amounts that a claimant would be entitled to recover from a political subdivision, notwithstanding any limitations contained in Chapter 2744. of the Revised Code;

(3) Amounts recoverable from an intentional tort action.

(J) If a claimant's claim against a third party is for wrongful death or the claim involves any minor beneficiaries, amounts allocated under this section are subject to the approval of probate court.

(K) The administrator shall deposit any money collected under this section into the public fund or the private fund of the state insurance fund, as appropriate. If a self-insuring employer collects money under this section of the Revised Code, the self-insuring employer shall deduct the amount collected, in the year collected, from the amount of paid compensation the self-insured employer is required to report under section 4123.35 of the Revised Code.

Effective Date: 04-09-2003



Section 4123.94 - Preference of judgments.

All judgments obtained in any action prosecuted by the administrator of workers' compensation or by the state under the authority of this chapter shall have the same preference against the assets of the employer as is allowed by law on judgments rendered for claims for taxes.

Effective Date: 11-03-1989



Section 4123.95 - Liberal construction of chapter.

Sections 4123.01 to 4123.94, inclusive, of the Revised Code shall be liberally construed in favor of employees and the dependents of deceased employees.

Effective Date: 11-02-1959



Section 4123.96 - Solicitation of claims prohibited.

No person who solicits claims or who causes claims to be solicited shall be allowed to practice, or represent parties, before the industrial commission or the bureau of workers' compensation.

Effective Date: 01-17-1977



Section 4123.99 - Penalty.

(A) Whoever violates section 4123.27 or 4123.28 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates section 4123.50 of the Revised Code is guilty of a minor misdemeanor. Whoever purposely violates such section is guilty of a misdemeanor of the second degree.

(C) Whoever violates section 4123.81 of the Revised Code is guilty of a minor misdemeanor.

(D) Whoever violates section 4123.88 of the Revised Code is guilty of a misdemeanor of the second degree.

(E) Whoever violates section 4123.417 of the Revised Code is guilty of a misdemeanor of the second degree, and the persons who shall have paid a fee, compensation, or gratuity as prohibited by section 4123.417 of the Revised Code may recover by civil action three times the amount thereof, together with a reasonable attorney's fee, from the person to whom the sum was paid or given.

Effective Date: 10-20-1993






Chapter 4125 - PROFESSIONAL EMPLOYER ORGANIZATIONS

Section 4125.01 - Definitions.

As used in this chapter:

(A) "Assurance organization" means an independent and qualified entity approved by the administrator of workers' compensation to certify the qualifications of a professional employer organization or professional employer organization reporting entity.

(B) "Client employer" means a sole proprietor, partnership, association, limited liability company, or corporation that enters into a professional employer organization agreement and is assigned shared employees by the professional employer organization.

(C) "Coemploy" means the sharing of the responsibilities and liabilities of being an employer.

(D) "Professional employer organization" means a sole proprietor, partnership, association, limited liability company, or corporation that enters into an agreement with one or more client employers for the purpose of coemploying all or part of the client employer's workforce at the client employer's work site.

(E) "Professional employer organization agreement" means a written contract to coemploy employees between a professional employer organization and a client employer with a duration of not less than twelve months in accordance with the requirements of this chapter.

(F) "Professional employer organization reporting entity" means two or more professional employer organizations that are majority owned or commonly controlled by the same entity, parent, or controlling person and that satisfy reporting entity control rules as defined by the financial accounting standards board and under generally accepted accounting principles.

(G) "Shared employee" means an individual intended to be assigned to a client employer on a permanent basis, not as a temporary supplement to the client employer's workforce, who is coemployed by a professional employer organization and a client employer pursuant to a professional employer organization agreement.

(H) "Trade secret" has the same meaning as in section 1333.61 of the Revised Code.

(I) "Working capital" means the excess of current assets over current liabilities as determined by generally accepted accounting principles.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 11-05-2004



Section 4125.02 - Administrator of Bureau of Workers' Compensation to enforce chapter.

The administrator of workers' compensation shall adopt rules in accordance with Chapter 119. of the Revised Code to administer and enforce this chapter, including rules to administer and enforce division (B) of section 4125.03 of the Revised Code.

The administrator may adopt rules for the acceptance of electronic filings in accordance with Chapter 1306. of the Revised Code for applications, documents, reports, and other filings required by this chapter.

The administrator may allow an independent assurance organization to act on behalf of a professional employer organization or professional employer organization reporting entity in complying with this chapter and any rules adopted under it. The assurance organization shall be approved by the administrator before acting on behalf of the professional employer organization or the professional employer organization reporting entity and shall abide by all standards and procedures established by the administrator for that approval. The administrator may permit a professional employer organization or professional employer organization reporting entity to authorize an assurance organization approved by the administrator to act on behalf of the professional employer organization or professional employer organization reporting entity, and the administrator shall specify certain provisions of this chapter that may be satisfied by an assurance organization acting with that authority. The rules shall also stipulate that the use of an assurance organization by a professional employer organization to comply with this chapter is not required and is strictly voluntary.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 11-05-2004



Section 4125.03 - Duties of organization regarding shared employee - right of control.

(A) The professional employer organization with whom a shared employee is coemployed shall do all of the following:

(1) Pay wages associated with a shared employee pursuant to the terms and conditions of compensation in the professional employer organization agreement between the professional employer organization and the client employer;

(2) Pay all related payroll taxes associated with a shared employee independent of the terms and conditions contained in the professional employer organization agreement between the professional employer organization and the client employer;

(3) Maintain workers' compensation coverage, pay all workers' compensation premiums and manage all workers' compensation claims, filings, and related procedures associated with a shared employee in compliance with Chapters 4121. and 4123. of the Revised Code, except that when shared employees include family farm officers, ordained ministers, or corporate officers of the client employer, payroll reports shall include the entire amount of payroll associated with those persons;

(4) Provide written notice to each shared employee it assigns to perform services to a client employer of the relationship between and the responsibilities of the professional employer organization and the client employer;

(5) Maintain complete records separately listing the manual classifications of each client employer and the payroll reported to each manual classification for each client employer for each payroll reporting period during the time period covered in the professional employer organization agreement;

(6) Maintain a record of workers' compensation claims for each client employer;

(7) Make periodic reports, as determined by the administrator of workers' compensation, of client employers and total workforce to the administrator;

(8) Report individual client employer payroll, claims, and classification data under a separate and unique subaccount to the administrator;

(9) Within fourteen days after receiving notice from the bureau of workers' compensation that a refund or rebate will be applied to workers' compensation premiums, provide a copy of that notice to any client employer to whom that notice is relevant.

(B) The professional employer organization with whom a shared employee is coemployed shall provide a list of all of the following information to the client employer upon the written request of the client employer:

(1) All workers' compensation claims, premiums, and payroll associated with that client employer;

(2) Compensation and benefits paid and reserves established for each claim listed under division (B)(1) of this section;

(3) Any other information available to the professional employer organization from the bureau of workers' compensation regarding that client employer.

(C)

(1) A professional employer organization shall provide the information required under division (B) of this section in writing to the requesting client employer within forty-five days after receiving a written request from the client employer.

(2) For purposes of division (C) of this section, a professional employer organization has provided the required information to the client employer when the information is received by the United States postal service or when the information is personally delivered, in writing, directly to the client employer.

(D) Except as provided in section 4125.08 of the Revised Code and unless otherwise agreed to in the professional employer organization agreement, the professional employer organization with whom a shared employee is coemployed has a right of direction and control over each shared employee assigned to a client employer's location. However, a client employer shall retain sufficient direction and control over a shared employee as is necessary to do any of the following:

(1) Conduct the client employer's business, including training and supervising shared employees;

(2) Ensure the quality, adequacy, and safety of the goods or services produced or sold in the client employer's business;

(3) Discharge any fiduciary responsibility that the client employer may have;

(4) Comply with any applicable licensure, regulatory, or statutory requirement of the client employer.

(E) Unless otherwise agreed to in the professional employer organization agreement, liability for acts, errors, and omissions shall be determined as follows:

(1) A professional employer organization shall not be liable for the acts, errors, and omissions of a client employer or a shared employee when those acts, errors, and omissions occur under the direction and control of the client employer.

(2) A client employer shall not be liable for the acts, errors, and omissions of a professional employer organization or a shared employee when those acts, errors, and omissions occur under the direction and control of the professional employer organization.

(F) Nothing in divisions (D) and (E) of this section shall be construed to limit any liability or obligation specifically agreed to in the professional employer organization agreement.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 11-05-2004



Section 4125.04 - Organization is employer of record - workers' compensation as exclusive remedy.

(A) When a client employer enters into a professional employer organization agreement with a professional employer organization, the professional employer organization is the employer of record and the succeeding employer for the purposes of determining a workers' compensation experience rating pursuant to Chapter 4123. of the Revised Code.

(B) Pursuant to Section 35 of Article II, Ohio Constitution, and section 4123.74 of the Revised Code, the exclusive remedy for a shared employee to recover for injuries, diseases, or death incurred in the course of and arising out of the employment relationship against either the professional employer organization or the client employer are those benefits provided under Chapters 4121. and 4123. of the Revised Code.

Effective Date: 11-05-2004



Section 4125.041 - Status as shared employee for purposes of insurance, bonds, and employer liability.

A shared employee under a professional employer organization agreement shall not, solely as a result of being a shared employee, be considered an employee of the professional employer organization for purposes of general liability insurance, fidelity bonds, surety bonds, employer liability not otherwise covered by Chapters 4121. and 4123. of the Revised Code, or liquor liability insurance carried by the professional employer organization, unless the professional employer organization agreement and applicable prearranged employment contract, insurance contract, or bond specifically states otherwise.

Added by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.



Section 4125.042 - Determination of tax credit and other economic incentives.

(A) For purposes of determining tax credits and other economic incentives that are provided by this state or any political subdivision and based on employment, shared employees under a professional employer organization agreement shall be considered employees solely of the client employer.

(1) A client employer shall be entitled to the benefit of any tax credit, economic incentive, or similar benefit arising as the result of the client employer's employment of shared employees. If the grant or amount of any tax credit, economic incentive, or other benefit is based on number of employees, each client employer shall be treated as employing only those shared employees coemployed by the client employer. Shared employees working for other client employers of the professional employer organization shall not be counted as employees for that purpose.

(2) Upon request by a client employer or an agency or department of this state, a professional employer organization shall provide employment information reasonably required by the agency or department responsible for administration of the tax credit or economic incentive and necessary to support any request, claim, application, or other action by a client employer seeking the tax credit or economic incentive.

(B) Shared employees whose services are subject to sales tax shall be considered the employees of the client employer for purposes of collecting and levying sales tax on the services performed by the shared employee. Nothing contained in this chapter shall relieve a client employer or professional employer organization of any sales tax liability with respect to its goods or services.

(C) Any tax assessed on a per capita or per employee basis shall be assessed against the client employer for shared employees and against the professional employer organization for employees of the professional employer organization who are not shared employees coemployed with a client employer.

(D) For purposes of computing any tax that is imposed or calculated upon the basis of total payroll, the professional employer organization shall be eligible to use any small business allowance or exemption based solely on the employees of the professional employer organization who are not shared employees with any client employer. The eligibility of a client employer for the allowance or exemption shall be based solely upon the payroll of the employees of the client employer, including any shared employees coemployed by the client employer.

Added by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.



Section 4125.05 - Registration with administrator - security -confidentiality - fee.

(A) Not later than thirty days after November 5, 2004, or not later than thirty days after the formation of a professional employer organization, whichever date occurs later, a professional employer organization operating in this state shall register with the administrator of workers' compensation on forms provided by the administrator. Following initial registration, each professional employer organization shall register with the administrator annually on or before the thirty-first day of December. Commonly owned or controlled applicants may register as a professional employer organization reporting entity or register individually. Registration as a part of a professional employer organization reporting entity shall not disqualify an individual professional employer organization from participating in a group-rated plan under division (A)(4) of section 4123.29 of the Revised Code.

(B) Initial registration and each annual registration renewal shall include all of the following:

(1) A list of each of the professional employer organization's client employers current as of the date of registration for purposes of initial registration or current as of the date of annual registration renewal, or within fourteen days of adding or releasing a client, that includes the client employer's name, address, federal tax identification number, and bureau of workers' compensation risk number;

(2) A fee as determined by the administrator;

(3) The name or names under which the professional employer organization conducts business;

(4) The address of the professional employer organization's principal place of business and the address of each office it maintains in this state;

(5) The professional employer organization's taxpayer or employer identification number;

(6) A list of each state in which the professional employer organization has operated in the preceding five years, and the name, corresponding with each state, under which the professional employer organization operated in each state, including any alternative names, names of predecessors, and if known, successor business entities;

(7) The most recent financial statement prepared and audited pursuant to division (B) of section 4125.051 of the Revised Code;

(8) If there is any deficit in the working capital required under division (A) of section 4125.051 of the Revised Code, a bond, irrevocable letter of credit, or securities with a minimum market value in an amount sufficient to cover the deficit in accordance with the requirements of that section;

(9) An attestation of the accuracy of the data submissions from the chief executive officer of the professional employer organization.

(C) Upon terms and for periods that the administrator considers appropriate, the administrator may issue a limited registration to a professional employer organization or professional employer organization reporting entity that provides all of the following items:

(1) A properly executed request for limited registration on a form provided by the administrator;

(2) All information and materials required for registration in divisions (B)(1) to (6) of this section;

(3) Information and documentation necessary to show that the professional employer organization or professional employer organization reporting entity satisfies all of the following criteria:

(a) It is domiciled outside of this state.

(b) It is licensed or registered as a professional employer organization in another state.

(c) It does not maintain an office in this state.

(d) It does not participate in direct solicitations for client employers located or domiciled in this state.

(e) It has fifty or fewer shared employees employed or domiciled in this state on any given day.

(D)

(1) The administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules in accordance with Chapter 119. of the Revised Code to require, in addition to the requirement under division (B)(8) of this section and except as otherwise specified in division (D)(2) of this section, a professional employer organization to provide security in the form of a bond or letter of credit assignable to the Ohio bureau of workers' compensation not to exceed an amount equal to the premiums and assessments incurred for the two most recent payroll periods, prior to any discounts or dividends, to meet the financial obligations of the professional employer organization pursuant to this chapter and Chapters 4121. and 4123. of the Revised Code.

(2) As an alternative to providing security in the form of a bond or letter of credit under division (D)(1) of this section, the administrator shall permit a professional employer organization to make periodic payments of prospective premiums and assessments to the bureau .

(3) A professional employer organization may appeal the amount of the security required pursuant to rules adopted under division (D)(1) of this section in accordance with section 4123.291 of the Revised Code.

(E) Notwithstanding division (D) of this section, a professional employer organization that qualifies for self-insurance or retrospective rating under section 4123.29 or 4123.35 of the Revised Code shall abide by the financial disclosure and security requirements pursuant to those sections and the rules adopted under those sections in place of the requirements specified in division (D) of this section or specified in rules adopted pursuant to that division.

(F) Except to the extent necessary for the administrator to administer the statutory duties of the administrator and for employees of the state to perform their official duties, all records, reports, client lists, and other information obtained from a professional employer organization and professional employer organization reporting entity under divisions (A), (B), and (C) of this section are confidential and shall be considered trade secrets and shall not be published or open to public inspection.

(G) The list described in division (B)(1) of this section shall be considered a trade secret.

(H) The administrator shall establish the fee described in division (B)(2) of this section in an amount that does not exceed the cost of the administration of the initial and renewal registration process.

(I) A financial statement required under division (B)(7) of this section for initial registration shall be the most recent financial statement of the professional employer organization or professional employer organization reporting entity of which the professional employer organization is a member and shall not be older than thirteen months. For each registration renewal, the professional employer organization shall file the required financial statement within one hundred eighty days after the end of the professional employer organization's or professional employer organization reporting entity's fiscal year. A professional employer organization may apply to the administrator for an extension beyond that time if the professional employer organization provides the administrator with a letter from the professional employer organization's auditor stating the reason for delay and the anticipated completion date.

(J) Multiple, unrelated professional employer organizations shall not combine together for purposes of obtaining workers' compensation coverage or for forming any type of self-insurance arrangement available under this chapter. Multiple, unrelated professional employer organization reporting entities shall not combine together for purposes of obtaining workers' compensation coverage or for forming any type of self-insurance arrangement available under this chapter.

(K) The administrator shall maintain a list of professional employer organizations and professional employer organization reporting entities registered under this section that is readily available to the public by electronic or other means.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 4/1/2013.

Effective Date: 11-05-2004; 2007 HB100 09-10-2007



Section 4125.051 - Working capital requirements.

(A) A professional employer organization, or a professional employer organization reporting entity of which the professional employer organization is a member, shall maintain positive working capital at initial or annual registration, as reflected in the financial statements submitted to the bureau. If a deficit in working capital is reflected in the financial statements submitted to the bureau, the professional employer organization or the professional employer organization reporting entity shall do both of the following for that registration period:

(1) Obtain a bond, irrevocable letter of credit, or securities with a minimum market value in an amount sufficient to cover the deficit in working capital;

(2) Submit to the administrator of workers' compensation a quarterly financial statement for each calendar quarter during which there is a deficit in working capital, accompanied by an attestation of the chief executive officer of the professional employer organization that all wages, taxes, workers' compensation premiums, and employee benefits have been paid by the professional employer organization or members of the professional employer organization reporting entity.

The bond, letter of credit, or securities required under division (A)(1) of this section shall be held by a depository designated by the administrator and shall secure payment by the professional employer organization or professional employer organization reporting entity of all taxes, wages, benefits, or other entitlements due or otherwise pertaining to shared employees, if the professional employer organization or professional employer organization reporting entity does not make those payments when due.

(B) A professional employer organization, or a professional employer organization reporting entity of which the professional employer organization is a member, shall prepare financial statements in accordance with generally accepted accounting principles and submit them for registration and registration renewal under section 4125.05 of the Revised Code.

The financial statements shall be audited by an independent certified public accountant authorized to practice in the jurisdiction in which that accountant is located.

(1) The resulting report of the auditor shall not include either of the following:

(a) A qualification or disclaimer of opinion as to adherence to generally accepted accounting principles;

(b) A statement expressing substantial doubt about the ability of the professional employer organization or professional employer organization reporting entity to continue as a going concern.

(2) However, if a professional employer organization does not have at least twelve months of operating history on which to base financial statements, the financial statements shall be reviewed by a certified public accountant.

(3) Notwithstanding division (B)(1)(a) of this section, if a professional employer organization or professional employer organization reporting entity is a subsidiary or is related to a variable interest entity, the professional employer organization or professional employer organization entity may submit financial statements of the professional employer organization or professional employer organization reporting entity.

(C) The bureau shall deny initial or annual registration to an applicant or professional employer organization reporting entity that does not meet the requirements of this section.

(D) Professional employer organizations in a professional employer organization reporting entity may satisfy the requirements of this section on a combined or consolidated basis provided that each member of the professional employer organization reporting entity guarantees each other members' satisfaction of the requirements under division (A) of this section.

For purposes of satisfying the registration and registration renewal requirements described in division (B)(7) of section 4125.05 of the Revised Code, a professional employer organization reporting entity may submit a combined or consolidated financial statement that satisfies the requirements of this section. If the combined or consolidated financial statement includes entities that are not professional employer organizations or that are not in the professional employer organization reporting entity, the controlling entity of the professional employer organization reporting entity that is submitting the consolidated or combined financial statement shall guarantee that the professional employer organizations of the professional employer organization reporting entity have satisfied the requirements under division (A) of this section and shall include supplemental combining schedules to guarantee that the requirements under division (A) of this section are satisfied by the professional employer organization or professional employer organization reporting entity.

Added by 129th General AssemblyFile No.179,SB 139, §1, eff. 4/1/2013.



Section 4125.06 - Denial or revocation of registration - stay of decision - procedure on revocation.

(A) In accordance with Chapter 119. of the Revised Code, the administrator of the bureau of workers' compensation may deny registration or revoke the registration of a professional employer organization and rescind its status as a coemployer upon a finding that the professional employer organization has done any of the following:

(1) Obtained or attempted to obtain registration through misrepresentation, misstatement of a material fact, or fraud;

(2) Misappropriated any funds of the client employer;

(3) Used fraudulent or coercive practices to obtain or retain business or demonstrated financial irresponsibility;

(4) Failed to appear, without reasonable cause or excuse, in response to a subpoena lawfully issued by the administrator;

(5) Failed to comply with the requirements of this chapter.

(B) The administrator's decision to deny or revoke a professional employer organization's registration or to rescind its status as a coemployer is stayed pending the exhaustion of all administrative appeals by the professional employer organization.

The administrator shall adopt rules that require that when an employer contacts the bureau of workers' compensation to determine whether a particular professional employer organization is registered, if the administrator has denied or revoked that professional employer organization's registration or rescinded its status as a coemployer, and if all administrative appeals are not yet exhausted when the employer inquires, the appropriate bureau personnel shall inform the inquiring employer of the denial, revocation, or rescission and the fact that the professional employer organization has the right to appeal the administrator's decision.

(C) Upon revocation of the registration of a professional employer organization, each client employer associated with that professional employer organization shall file payroll reports and pay workers' compensation premiums directly to the administrator on its own behalf at a rate determined by the administrator based solely on the claims experience of the client employer.

(D) Upon revocation of a professional employer organization's registration, each client employer associated with that professional employer organization shall file on its own behalf the appropriate documents or data with all state and federal agencies as required by law with respect to any shared employee the client employer and the professional employer organization shared.

Effective Date: 11-05-2004



Section 4125.07 - Workers' compensation lease termination notice; report regarding transfer of employees.

Not later than fourteen calendar days after the date on which a professional employer organization agreement is terminated, the professional employer organization is adjudged bankrupt, the professional employer organization ceases operations within the state of Ohio, or the registration of the professional employer organization is revoked, the professional employer organization shall submit to the administrator of workers' compensation and each client employer associated with that professional employer organization a completed workers' compensation lease termination notice form provided by the administrator. The completed form shall include all client payroll and claim information listed in a format specified by the administrator and notice of all workers' compensation claims that have been reported to the professional employer organization in accordance with its internal reporting policies.

A professional employer organization shall report any transfer of employees between related professional employer organization entities or professional employer organization reporting entities to the administrator within fourteen calendar days after the date of the transfer on a form prescribed by the administrator. The professional employer organization or professional employer organization reporting entity shall include in the form all client payroll and claim information regarding the transferred employees listed in a format specified by the administrator and a notice of all workers' compensation claims that have been reported to the professional employer organization or professional employer organization reporting entity in accordance with the internal reporting policies of the professional employer organization or professional employer organization reporting entity.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 11-05-2004



Section 4125.08 - Professional license requirements unaffected - shared employee is employee of client employer.

Nothing in this chapter exempts a professional employer organization, client employer, or shared employee from any applicable federal, state, or local licensing, registration, or certification statutes or regulations. An individual required to obtain and maintain a license, registration, or certification under law and who is a shared employee of a professional employer organization and a client employer is an employee of the client employer for purposes of obtaining and maintaining the appropriate license, registration, or certification as required by law. A professional employer organization does not engage in any occupation, trade, or profession that requires a license, certification, or registration solely by entering into a professional employer agreement with a client employer or coemploying a shared employee.

A client employer shall have the sole right of direction and control of the professional or licensed activities of shared employees and of the client employer's business. The shared employees and client employers shall remain subject to regulation by the board, commission, or agency responsible for licensing, registration, or certification of the shared employees or client employers.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 11-05-2004



Section 4125.09 - Existing collective bargaining agreement unaffected.

Nothing contained in this chapter or in any professional employer organization agreement shall affect, modify, or amend any collective bargaining agreement that exists on the effective date of this section. Nothing in this chapter shall alter the rights or obligations of any client employer, professional employer organization, or shared employee under the "National Labor Relations Act," 49 Stat. 449, 29 U.S.C.A. 151 et seq., the "Railway Labor Act," 44 Stat. 577, 45 U.S.C.A. 151, or any other applicable federal or state law.

Effective Date: 11-05-2004



Section 4125.10 - Clarification of rights and liabilities of professional employer organizations and client employers.

Nothing contained in this chapter or in any professional employer organization agreement shall do any of the following:

(A) Diminish, abolish, or remove the rights and obligations of client employers and shared employees existing prior to the effective date of the professional employer organization agreement;

(B) Affect, modify, or amend any contractual relationship or restrictive covenant between a shared employee and any client employer in effect at the time a professional employer organization agreement becomes effective;

(C) Prohibit or amend any contractual relationship or restrictive covenant between a client employer and a shared employee that is entered into after the professional employer organization agreement becomes effective;

(D) Create any new or additional enforcement right of a shared employee against a professional employer organization that is not specifically provided by the professional employer organization agreement or this chapter.

A professional employer organization shall have no responsibility or liability in connection with, or arising out of, any contractual relationship or restrictive covenant between a client employer and a shared employee unless the professional employer organization has specifically agreed otherwise in writing.

Added by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.



Section 4125.11 - Effect on employer status in bids, contracts, etc.

For purposes of a bid, contract, purchase order, or agreement entered into with the state or any political subdivision, a client employer's status or certification as a small, minority-owned, disadvantaged, or woman-owned business enterprise or as a historically underutilized business shall not be affected as a result of the client employer entering into a professional employer organization agreement or using the services of a professional employer organization.

Added by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.



Section 4125.99 - Penalty.

Whoever violates division (A) of section 4125.05 of the Revised Code is guilty of a minor misdemeanor. Whoever knowingly violates division (A) of section 4125.05 of the Revised Code is guilty of a misdemeanor of the second degree.

Effective Date: 11-05-2004






Chapter 4127 - PUBLIC WORKS RELIEF COMPENSATION

Section 4127.01 - Public works relief compensation definitions.

As used in sections 4127.01 to 4127.14 of the Revised Code:

(A) "Work-relief employee" means any person engaged in any public relief employment, and receiving "work-relief," who is under the supervision and control of any employer mentioned in this section or any agency of such employer.

(B) "Work-relief" means public relief given in the form of public funds or goods, on the basis of the budgetary needs of the work-relief employee and his dependents, in exchange for any service or labor rendered on or in connection with any public relief employment.

(C) "Employer" means each county, municipal corporation, township, school district, the state, and the state relief commission or any other state agency having supervision or control of work-relief employees, either directly or through agencies.

Effective Date: 01-01-1979



Section 4127.02 - Power of administrator to hear and determine claims - appeals.

The administrator of workers' compensation may hear and determine all claims for compensation, death benefits, medical, nurse, and hospital services, medicine, and funeral expenses under this chapter.

The decisions of the administrator in all claims for compensation, death benefits, medical, nurse, and hospital services, medicine, and funeral expenses are appealable pursuant to sections 4123.511 and 4123.512 of the Revised Code.

Effective Date: 10-20-1993



Section 4127.03 - Compensation of work-relief employee or dependents of decedent.

Every work-relief employee who sustains an injury and the dependents of such as are killed, in the course of and arising out of employment, wheresoever such injury or death occurs, except when such injury or death is caused by willful misconduct or intent to bring about such injury or death, or when the use of intoxicating liquors or drugs is the proximate cause of such injury or death, is entitled to receive out of the public work-relief employees' compensation fund, compensation, death benefits, medical, nurse, and hospital services, medicine, and funeral expenses, for loss sustained on account of such injury or death, as is provided for by Chapter 4123. of the Revised Code.

Except as provided in section 4127.06 of the Revised Code, no compensation shall be paid from the work-relief employees' compensation fund for or on account of any temporary disability or partial disability; except that in the cases included in the schedule of loss of specific members or sight, set forth in section 4123.57 of the Revised Code, the disability is deemed to continue for the periods mentioned for each of such cases in that section. In cases where the injury results in the total or partial loss of use of any such member, the disability is deemed to continue for such proportion of the period fixed for the total loss of a member as the administrator of workers' compensation finds that the actual physical disability bears to the total loss of such members.

All compensation payable under this chapter shall be paid on the basis of computation provided for in this chapter.

Effective Date: 1993 HB107 10-20-1993



Section 4127.04 - Basis for computation of compensation.

The basis upon which compensation or benefits shall be computed, is the amount of work-relief which would have been afforded to the injured person for the calendar week in which the injury or death occurred. In no event shall such compensation exceed the maximum reimbursement relief award established by the state which the claimant would have been entitled to had he not been injured.

Effective Date: 01-01-1979



Section 4127.05 - Public work-relief employees' compensation fund.

The premiums, collected under this chapter shall be paid into a separate fund to be known as the public work-relief employees' compensation fund, and all compensation, death benefits, and expenses for medical, nurse, and hospital services, medicine, and funerals, shall be paid out of the fund.

Such premiums shall be collected, the moneys of the fund disbursed and the fund maintained, without regard to or reliance upon any other fund mentioned in Chapter 4123. of the Revised Code.

This section shall not prevent the deposit or investment of the moneys of the public work-relief employees' compensation fund with the moneys of the state insurance fund provided for in Chapter 4123. of the Revised Code, but such funds shall be separate for all other purposes.

Effective Date: 10-20-1993



Section 4127.06 - Funds from which compensation shall be paid.

During periods of temporary disability and partial disability other than that resulting from loss of a member or sight or total or partial loss of use of a member, an injured work-relief employee shall be paid directly out of the fund from which the employee was receiving relief, the amounts required to meet the budgetary needs of the employee and his dependents, and in the manner determined by the person or agency having control over or supervision of the fund.

When all of the funds for relief purposes which are available to any employer are exhausted, or when, disability as a result of the injury is continuous beyond a period of six months, the injured work-relief employee shall be compensated for temporary and partial disability out of the public work-relief employees' compensation fund by the bureau of workers' compensation in the same manner and amount as is provided in sections 4127.01 to 4127.14 of the Revised Code for other disabilities.

Effective Date: 1989 HB222 11-03-1989



Section 4127.07 - Contributions to fund.

Every employer shall contribute to the public work-relief employees' compensation fund the amount of money determined by the administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors. The contributions may be made in whole or in part out of any relief funds or any other available public funds, regardless of the manner in which the funds were raised. The officer of any employer having charge of the expenditures of funds for relief purposes, shall set aside and maintain as a special fund out of which contributions to the work-relief employees' compensation fund may be made, an amount equal to the percentage of the work-relief funds as the administrator determines on an actuarial basis as is reasonably necessary to cover the premium obligations of the employer. The manner of determining the contributions and classifications of employers, shall be the same as is provided in sections 4123.39 to 4123.41 and 4123.48 of the Revised Code, and such sections shall apply in so far as they are applicable to the employers, but rates of premium shall be applied to insure solvency of the public work-relief employees' compensation fund at all times.

The state relief commission or any other state agency having supervision or control of work-relief employees, either directly or through agencies, shall file reports and make payments of premiums out of any fund under its control or supervision, in the amount and manner, and at the time, as is determined by the administrator; and the furnishing of the reports and the payment of the premiums by the state agency, for work-relief employees, shall relieve the state of the obligations set forth in sections 4123.40, 4123.41, and 4123.48 of the Revised Code, with respect to contributing to the public work-relief employees' compensation fund for work-relief employees.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4127.08 - Adjustment of rate of disbursements.

The administrator of workers' compensation, under special circumstances and with the advice and consent of the bureau of workers' compensation board of directors, may adjust the rate of disbursements of compensation of benefits, which shall not in any instance exceed the maximum reimbursable relief award established by the state which the claimant would have been entitled to had the claimant not been injured.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4127.09 - [Repealed].

Effective Date: 01-01-1979



Section 4127.10 - Liability of employers.

Employers who comply with sections 4127.01 to 4127.14 of the Revised Code, are not liable to respond in damages at common law or by statute for injury or death of any work-relief employee, wherever occurring.

Employees of a noncomplying employer shall receive their compensation and benefits as if the premiums had been paid and the employer shall be liable on the same basis as a noncomplying employer under Chapter 4123. of the Revised Code.

Effective Date: 01-01-1979



Section 4127.11, 4127.12 - [Repealed].

Effective Date: 01-01-1979



Section 4127.13 - Application of workers' compensation law.

Chapter 4123: of the Revised Code, except sections 4123.512, 4123.62, and 4123.64 of the Revised Code, apply to this chapter.

Effective Date: 10-20-1993



Section 4127.14 - Application to work-relief employees.

Sections 4127.01 to 4127.14, inclusive, of the Revised Code apply to all work-relief employees who are injured and to the dependents of such as are killed, whether such injury or death occurred prior to May 17, 1935, or subsequent thereto.

Effective Date: 10-01-1953






Chapter 4129 - ARBITRATION [REPEALED]

Section 4129.01 to 4129.12 - 4129.01 to 4129.12

Effective Date: 01-17-1977






Chapter 4131 - SEPARATE COMPENSATION FUNDS

Section 4131.01 - Coal-workers pneumoconiosis fund definitions.

As used in sections 4131.01 to 4131.06 of the Revised Code:

(A) "Federal act" means Title IV of the "Federal Coal Mine Health and Safety Act of 1969," 83 Stat. 742, 30 U.S.C. 801, as now or hereafter amended.

(B) "Coal-workers pneumoconiosis fund" means the fund created and administered pursuant to sections 4131.01 to 4131.06 of the Revised Code and does not refer, directly or indirectly, to any fund created and administered pursuant to Chapter 4123. of the Revised Code.

(C) "Premium" means payment by or on behalf of an operator of a coal mine in Ohio who is required by the federal act to secure the payment of benefits for which he is liable under that act, which payments are to be credited to the coal-workers pneumoconiosis fund and does not refer, directly or indirectly, to premiums or contributions paid or required to be paid pursuant to Chapter 4123. of the Revised Code.

(D) "Subscriber" means an operator who has elected to subscribe to the coal-workers pneumoconiosis fund and whose election has been approved by the bureau of workers' compensation.

Effective Date: 11-03-1989



Section 4131.02 - Administrator of workers' compensation - powers and duties regarding fund.

(A) The administrator of workers' compensation shall have the same powers and duties of administration, collection, maintenance, investment, and disbursement of the coal-workers pneumoconiosis fund as are delegated and imposed upon him pursuant to Chapters 4121. and 4123. of the Revised Code, except that the powers and duties of the administrator are limited to, and exercised pursuant to those specifically authorized in sections 4131.01 to 4131.06 of the Revised Code.

(B) The administrator shall employ the employees necessary to the discharge of its duties and responsibilities under sections 4131.01 to 4131.06 of the Revised Code. The treasurer of state shall pay the salaries and expenses of those employees from the fund created by section 4131.03 of the Revised Code upon warrants authorized and signed pursuant to section 4123.42 of the Revised Code.

Effective Date: 10-20-1993



Section 4131.03 - Coal-workers pneumoconiosis fund.

(A) For the relief of persons who are entitled to receive benefits by virtue of the federal act, there is hereby established a coal-workers pneumoconiosis fund, which shall be separate from the funds established and administered pursuant to Chapter 4123. of the Revised Code. The fund shall consist of premiums and other payments thereto by subscribers who elect to subscribe to the fund to insure the payment of benefits required by the federal act.

(B)

(1) The coal-workers pneumoconiosis fund shall be in the custody of the treasurer of state. The bureau of workers' compensation shall make disbursements from the fund to those persons entitled to payment therefrom and in the amounts required pursuant to sections 4131.01 to 4131.06 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

(2) Beginning July 1, 2011, and ending June 30, 2013, the director of natural resources annually may request the administrator of workers' compensation to transfer a portion of the investment earnings credited to the coal-workers pneumoconiosis fund as provided in this division. If the administrator receives a request from the director, the administrator , on the first day of July, or as soon as possible after that date, shall transfer from the investment earnings credited to the coal-workers pneumoconiosis fund an amount not to exceed three million dollars to the mine safety fund created in section 1561.24 of the Revised Code for the purposes specified in that section and an amount not to exceed one million five hundred thousand dollars to the coal mining administration and reclamation reserve fund created in section 1513.181 of the Revised Code for the purposes specified in that section. The administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules governing the transfer in order to ensure the solvency of the coal-workers pneumoconiosis fund. For that purpose, the rules may establish tests based on measures of net assets, liabilities, expenses, interest, dividend income, or other factors that the administrator determines appropriate that may be applied prior to a transfer.

(C) The administrator shall have the same powers to invest any of the surplus or reserve belonging to the coal-workers pneumoconiosis fund as are delegated to the administrator under section 4123.44 of the Revised Code with respect to the state insurance fund.

(D) If the administrator determines that reinsurance of the risks of the coal-workers pneumoconiosis fund is necessary to assure solvency of the fund, the administrator may:

(1) Enter into contracts for the purchase of reinsurance coverage of the risks of the fund with any company or agency authorized by law to issue contracts of reinsurance;

(2) Pay the cost of reinsurance from the fund;

(3) Include the costs of reinsurance as a liability and estimated liability of the fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-01-1995; 2008 SB323 06-11-2008



Section 4131.04 - Subscriber to pay premiums.

(A) For the purpose of sections 4131.01 to 4131.06 of the Revised Code, each subscriber shall pay premiums upon the basis and at the intervals determined by the administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors.

(B) The administrator shall fix and maintain for each class of occupation and type of mining the lowest possible rates of premiums consistent with the maintenance of a solvent fund and the creation and maintenance of a reasonable surplus after providing for payment to maturity of all liabilities insured pursuant to the federal act.

(C) The administrator may adjust the rates of premium at any time. Each adjustment order shall become effective on the date prescribed by the administrator.

(D) The administrator, by rule, may prescribe procedures for subscription, payroll reporting, premium payment, termination of subscription, reinstatement, and all other matters pertinent to subscriber participation in the coal-workers pneumoconiosis fund.

(E) In addition to premiums required to be paid into the fund, the administrator, with the advice and consent of the board, shall fix and may adjust at any time an additional premium for the cost of administering the fund. The additional premium shall be paid by each subscriber as a part of the subscriber's total premium payment.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4131.05 - Administrator to disburse claim payments.

(A) Upon receipt of an order of compensation issued pursuant to a claim for benefits under the provisions of the federal act, the administrator of workers' compensation shall disburse from the coal-workers pneumoconiosis fund the amounts to the persons as the order directs with respect to any claims insured by a subscriber.

(B) No payment shall be made with respect to or from the fund in excess of the amount of the fund on hand at the time of any payment.

Effective Date: 11-03-1989



Section 4131.06 - Coal-worker's pneumoconiosis fund - collection of premiums - immunity.

(A) The collection of premiums, the administration and investment of the coal-workers pneumoconiosis fund, and the payment of benefits therefrom shall not create any liability upon the state.

(B) Except for a gross abuse of discretion, the industrial commission and the individual members thereof, the bureau of workers' compensation board of directors and the individual members thereof, and the administrator of workers' compensation shall not incur any obligation or liability respecting the collection of premiums, the administration or investment of the fund, or the payment of benefits therefrom.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4131.11 - Longshoremen's and harbor workers' compensation act amendments of 1972 definitions.

As used in sections 4131.11 to 4131.16 of the Revised Code:

(A) "Federal act" means the "Longshoremen's and Harbor Workers' Compensation Act Amendments of 1972," 86 Stat. 1251, 33 U.S.C. 901.

(B) "Marine industry fund" means the fund created and administered pursuant to sections 4131.11 to 4131.16 of the Revised Code and does not refer, directly or indirectly, to any fund created and administered pursuant to Chapter 4123. of the Revised Code.

(C) "Premium" means payment to the marine industry fund by or on behalf of a marine industry employer to secure the payment of benefits under the federal act. "Premium" does not refer directly or indirectly, to premiums or contributions paid or required to be paid pursuant to Chapter 4123. of the Revised Code.

(D) "Subscriber" means any marine industry employer whose application to subscribe to the marine industry fund has been approved by the bureau of workers' compensation.

(E) "Marine industry employer" means any person who is required by the federal act to secure the payment of benefits for which he is liable under that act.

Effective Date: 11-03-1989



Section 4131.12 - Administration of marine industry fund - employees.

(A) The administrator of workers' compensation shall have the same powers and duties of administration, collection, maintenance, investment, and disbursement of the marine industry fund as are delegated and imposed upon him pursuant to Chapters 4121. and 4123. of the Revised Code, except that the powers and duties of the administrator shall be limited to, and exercised pursuant to those specifically authorized in sections 4131.11 to 4131.16 of the Revised Code.

(B) The administrator shall employ the employees necessary to the discharge of his duties and responsibilities under sections 4131.11 to 4131.16 of the Revised Code. The treasurer of state shall pay the salaries and expenses of those employees from the fund created by section 4131.13 of the Revised Code upon warrants authorized and signed as described in section 4123.42 of the Revised Code.

Effective Date: 10-20-1993



Section 4131.13 - Marine industry fund.

(A) For the relief of persons who are entitled to receive benefits by virtue of the federal act, there is hereby established a marine industry fund, which shall be separate from the funds established and administered pursuant to Chapter 4123. of the Revised Code. The marine industry fund shall consist of premiums and other payments thereto by marine industry employers who apply to the bureau of workers' compensation for permission to subscribe to the fund to insure the payment of benefits required by the federal act.

By rule, the administrator of workers' compensation shall establish criteria for the acceptance or rejection of applications by marine industry employers who apply to subscribe to the fund.

(B) The marine industry fund shall be in the custody of the treasurer of state. The bureau shall make disbursements from the fund to those persons entitled to payment therefrom and in the amounts required pursuant to the federal act. The auditor of state annually shall complete a fiscal audit of the fund. All investment earnings of the fund shall be credited to the fund.

(C) The administrator shall have the same powers to invest any of the surplus or reserve belonging to the marine industry fund as are delegated to him under section 4123.44 of the Revised Code with respect to the state insurance fund.

(D) If the bureau of workers' compensation board of directors determines that reinsurance of the risks of the marine industry fund is necessary to assure solvency of the fund, the board may:

(1) Enter into contracts for the purchase of reinsurance coverage of the risks of the fund with any company or agency authorized by law to issue contracts of reinsurance;

(2) Require the administrator to pay the cost of reinsurance from the fund;

(3) Include the costs of reinsurance as a liability and estimated liability of the fund.

(E) For the purpose of maintaining the solvency of the marine industry fund, the administrator may borrow money from the state insurance fund as is necessary. Money borrowed from the state insurance fund shall be repaid from the marine industry fund together with an appropriate interest rate not to exceed the average yield of fixed income investments of the state insurance fund for the six-month period ended on the last day of the month preceding the month in which the money is borrowed. Loans made pursuant to this division are a proper investment of the surplus or reserve of the state insurance fund.

(F) In no event shall any of the assets of any of the funds created and administered pursuant to Chapter 4123. of the Revised Code be disbursed in payment of any cost or obligation of or insured by the marine industry fund. This division shall not be construed to prohibit as a proper investment loans made from the state insurance fund to the marine industry fund pursuant to division (E) of this section.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4131.14 - Subscriber to pay premiums.

(A) For the purpose of sections 4131.11 to 4131.16 of the Revised Code, each subscriber shall pay premiums upon the basis and at the intervals determined by the administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors.

(B) The administrator shall fix and maintain for each class of occupation and type of business the lowest possible rates of premiums consistent with the maintenance of a solvent fund and the creation and maintenance of a reasonable surplus after providing for payment to maturity of all liabilities insured pursuant to the federal act. The administrator, by rule, may provide for merit rating of subscribers.

(C) The administrator, with the advice and consent of the board, may adjust the rates of premium at any time. Each adjustment order is effective on the date prescribed by the administrator.

(D) The administrator, by rule adopted pursuant to Chapter 119. of the Revised Code, may prescribe procedures for subscription, payroll reporting, premium payment, payment of an advance security deposit by subscribers to secure payments of premiums when due, termination of subscription, reinstatement, and all other matters pertinent to subscriber participation in the marine industry fund.

(E) In addition to premiums required to be paid into the fund, the administrator, with the advice and consent of the board, shall fix and may adjust at any time an additional premium for the cost of administering the fund. The additional premium shall be paid by each subscriber as a part of the subscriber's total premium payment.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007



Section 4131.15 - Bureau to disburse funds.

(A) Upon receipt of an order of compensation issued pursuant to a claim for benefits under the federal act, the bureau of workers' compensation shall disburse from the marine industry fund the amounts to the persons as said order directs with respect to any claims insured by the marine industry fund.

(B) The bureau shall disburse from the marine industry fund amounts necessary to pay the costs of any additional requirements of the federal act.

Effective Date: 07-01-1980



Section 4131.16 - Marine industry fund - collection of premiums - immunity.

(A) The collection of premiums, the administration and investment of the marine industry fund, and the payment of benefits therefrom shall not create any liability upon the state.

(B) Except for a gross abuse of discretion, the industrial commission and the individual members thereof, the bureau of workers' compensation board of directors and the individual members thereof, and the administrator of workers' compensation shall not incur any obligation or liability respecting the collection of premiums, the administration or investment of the fund, or the payment of benefits therefrom.

Effective Date: 09-01-1995; 2007 HB100 09-10-2007






Chapter 4139 - APPRENTICESHIP COUNCIL

Section 4139.01 - Apprenticeship council definitions.

As used in this chapter:

(A) "Apprentice" means a person at least sixteen years of age, except when a higher minimum age standard is otherwise fixed by law, who is in a registered apprenticeship program to learn a skilled occupation, pursuant to a registered apprenticeship agreement.

(B) "Apprenticeship agreement" means a written agreement, registered with the apprenticeship council, providing for not less than two thousand hours of reasonably continuous employment, and for participation in an approved schedule of work experience through employment, which shall be supplemented by a minimum of one hundred forty-four hours per year of related and supplemental instructions.

(C) "Council office" means the unit of the department of job and family services that staffs the apprenticeship council and performs the administrative and oversight functions concerning this state's registered apprenticeship system.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4139.02 - Organization of apprenticeship council.

There is hereby established in the department of job and family services an apprenticeship council consisting of nine members and selected by the director of job and family services as follows: three of the appointees to such council shall be individuals who, by reason of their previous vocation, employment, or affiliations, can be classified as representatives of employees; three of the appointees to such council shall be individuals who, by reason of their previous vocation, employment, or affiliations, can be classified as representatives of employers; and three of the appointees to such council shall be individuals who, by reason of their previous vocation, employment, or affiliations, can be classified as representatives of the public and shall not be directly concerned with any industrial employer or group of employees. The members of the council shall serve at the pleasure of the director, and shall serve without compensation but shall be paid their necessary expenses which are incurred in the discharge of their official duties.

Effective Date: 07-01-2000



Section 4139.03 - Apprenticeship council - powers and duties.

The apprenticeship council may recommend minimum standards for apprenticeship programs and may formulate policies and recommend rules as may be necessary to carry out the purpose of this chapter. The council shall determine the date and place of its meetings and shall prescribe its own rules of procedure.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000



Section 4139.04 - Appointment of executive secretary and personnel.

The director of job and family services shall appoint the executive secretary of the council office, which appointment shall be subject to confirmation by a majority vote of the apprenticeship council. The director shall appoint such additional personnel as may be necessary, subject to Chapter 124. of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000



Section 4139.05 - Executive secretary - duties.

The executive secretary of the council office has the following duties:

(A) Encourage the voluntary participation of employers and employees in the furtherance of the objective of this chapter;

(B) Register any apprenticeship programs and agreements that meet the minimum standards established by federal regulations and state rules governing the registered apprenticeship system;

(C) Terminate or cancel in consultation with the apprenticeship council any registered apprenticeship programs and agreements not in compliance with the provisions of such standards;

(D) Keep a record of apprenticeship programs and their disposition;

(E)

Devise and implement all procedures and minimum standards as are necessary for the administration of the registered apprenticeship system;

(F) Implement administrative rules adopted by the director of job and family services as necessary for the administration of the registered apprenticeship system;

(G) Prepare statistical reports regarding apprenticeship training;

(H) Issue information related to apprenticeship;

(I) Perform such other duties as appropriate under the applicable rules and regulations.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000



Section 4139.06 - Participation in programs to be voluntary.

Participation in apprenticeship programs by persons, firms, political subdivisions, corporations, employer associations, or organizations of employees shall be entirely on a voluntary basis and apply only to those who elect to subscribe to the standards and procedure established under sections 4139.01 to 4139.06 of the Revised Code.

Effective Date: 07-01-2000






Chapter 4141 - UNEMPLOYMENT COMPENSATION

Section 4141.01 - Unemployment compensation definitions.

As used in this chapter, unless the context otherwise requires:

(A)

(1) "Employer" means the state, its instrumentalities, its political subdivisions and their instrumentalities, Indian tribes, and any individual or type of organization including any partnership, limited liability company, association, trust, estate, joint-stock company, insurance company, or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee, or the successor thereof, or the legal representative of a deceased person who subsequent to December 31, 1971, or in the case of political subdivisions or their instrumentalities, subsequent to December 31, 1973:

(a) Had in employment at least one individual, or in the case of a nonprofit organization, subsequent to December 31, 1973, had not less than four individuals in employment for some portion of a day in each of twenty different calendar weeks, in either the current or the preceding calendar year whether or not the same individual was in employment in each such day; or

(b) Except for a nonprofit organization, had paid for service in employment wages of fifteen hundred dollars or more in any calendar quarter in either the current or preceding calendar year; or

(c) Had paid, subsequent to December 31, 1977, for employment in domestic service in a local college club, or local chapter of a college fraternity or sorority, cash remuneration of one thousand dollars or more in any calendar quarter in the current calendar year or the preceding calendar year, or had paid subsequent to December 31, 1977, for employment in domestic service in a private home cash remuneration of one thousand dollars in any calendar quarter in the current calendar year or the preceding calendar year:

(i) For the purposes of divisions (A)(1)(a) and (b) of this section, there shall not be taken into account any wages paid to, or employment of, an individual performing domestic service as described in this division.

(ii) An employer under this division shall not be an employer with respect to wages paid for any services other than domestic service unless the employer is also found to be an employer under division (A)(1)(a), (b), or (d) of this section.

(d) As a farm operator or a crew leader subsequent to December 31, 1977, had in employment individuals in agricultural labor; and

(i) During any calendar quarter in the current calendar year or the preceding calendar year, paid cash remuneration of twenty thousand dollars or more for the agricultural labor; or

(ii) Had at least ten individuals in employment in agricultural labor, not including agricultural workers who are aliens admitted to the United States to perform agricultural labor pursuant to sections 1184(c) and 1101(a)(15)(H) of the "Immigration and Nationality Act," 66 Stat. 163, 189, 8 U.S.C.A. 1101(a)(15)(H)(ii)(a), 1184(c), for some portion of a day in each of the twenty different calendar weeks, in either the current or preceding calendar year whether or not the same individual was in employment in each day; or

(e) Is not otherwise an employer as defined under division (A)(1)(a) or (b) of this section; and

(i) For which, within either the current or preceding calendar year, service, except for domestic service in a private home not covered under division (A)(1)(c) of this section, is or was performed with respect to which such employer is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund;

(ii) Which, as a condition for approval of this chapter for full tax credit against the tax imposed by the "Federal Unemployment Tax Act," 84 Stat. 713, 26 U.S.C.A. 3301 to 3311, is required, pursuant to such act to be an employer under this chapter; or

(iii) Who became an employer by election under division (A)(4) or (5) of this section and for the duration of such election; or

(f) In the case of the state, its instrumentalities, its political subdivisions, and their instrumentalities, and Indian tribes, had in employment, as defined in divisions (B)(2)(a) and (B)(2)(l) of this section, at least one individual;

(g) For the purposes of division (A)(1)(a) of this section, if any week includes both the thirty-first day of December and the first day of January, the days of that week before the first day of January shall be considered one calendar week and the days beginning the first day of January another week.

(2) Each individual employed to perform or to assist in performing the work of any agent or employee of an employer is employed by such employer for all the purposes of this chapter, whether such individual was hired or paid directly by such employer or by such agent or employee, provided the employer had actual or constructive knowledge of the work. All individuals performing services for an employer of any person in this state who maintains two or more establishments within this state are employed by a single employer for the purposes of this chapter.

(3) An employer subject to this chapter within any calendar year is subject to this chapter during the whole of such year and during the next succeeding calendar year.

(4) An employer not otherwise subject to this chapter who files with the director of job and family services a written election to become an employer subject to this chapter for not less than two calendar years shall, with the written approval of such election by the director, become an employer subject to this chapter to the same extent as all other employers as of the date stated in such approval, and shall cease to be subject to this chapter as of the first day of January of any calendar year subsequent to such two calendar years only if at least thirty days prior to such first day of January the employer has filed with the director a written notice to that effect.

(5) Any employer for whom services that do not constitute employment are performed may file with the director a written election that all such services performed by individuals in the employer's employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this chapter, for not less than two calendar years. Upon written approval of the election by the director, such services shall be deemed to constitute employment subject to this chapter from and after the date stated in such approval. Such services shall cease to be employment subject to this chapter as of the first day of January of any calendar year subsequent to such two calendar years only if at least thirty days prior to such first day of January such employer has filed with the director a written notice to that effect.

(B)

(1) "Employment" means service performed by an individual for remuneration under any contract of hire, written or oral, express or implied, including service performed in interstate commerce and service performed by an officer of a corporation, without regard to whether such service is executive, managerial, or manual in nature, and without regard to whether such officer is a stockholder or a member of the board of directors of the corporation, unless it is shown to the satisfaction of the director that such individual has been and will continue to be free from direction or control over the performance of such service, both under a contract of service and in fact. The director shall adopt rules to define "direction or control."

(2) "Employment" includes:

(a) Service performed after December 31, 1977, by an individual in the employ of the state or any of its instrumentalities, or any political subdivision thereof or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions and without regard to divisions (A)(1)(a) and (b) of this section, provided that such service is excluded from employment as defined in the "Federal Unemployment Tax Act," 53 Stat. 183, 26 U.S.C.A. 3301, 3306(c)(7) and is not excluded under division (B)(3) of this section; or the services of employees covered by voluntary election, as provided under divisions (A)(4) and (5) of this section;

(b) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational, or other organization which is excluded from the term "employment" as defined in the "Federal Unemployment Tax Act," 84 Stat. 713, 26 U.S.C.A. 3301 to 3311, solely by reason of section 26 U.S.C.A. 3306(c)(8) of that act and is not excluded under division (B)(3) of this section;

(c) Domestic service performed after December 31, 1977, for an employer, as provided in division (A)(1)(c) of this section;

(d) Agricultural labor performed after December 31, 1977, for a farm operator or a crew leader, as provided in division (A)(1)(d) of this section;

(e) Service not covered under division (B)(1) of this section which is performed after December 31, 1971:

(i) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages other than milk, laundry, or dry-cleaning services, for the individual's employer or principal;

(ii) As a traveling or city salesperson, other than as an agent-driver or commission-driver, engaged on a full-time basis in the solicitation on behalf of and in the transmission to the salesperson's employer or principal except for sideline sales activities on behalf of some other person of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale, or supplies for use in their business operations, provided that for the purposes of division (B)(2)(e)(ii) of this section, the services shall be deemed employment if the contract of service contemplates that substantially all of the services are to be performed personally by the individual and that the individual does not have a substantial investment in facilities used in connection with the performance of the services other than in facilities for transportation, and the services are not in the nature of a single transaction that is not a part of a continuing relationship with the person for whom the services are performed.

(f) An individual's entire service performed within or both within and without the state if:

(i) The service is localized in this state.

(ii) The service is not localized in any state, but some of the service is performed in this state and either the base of operations, or if there is no base of operations then the place from which such service is directed or controlled, is in this state or the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state.

(g) Service not covered under division (B)(2)(f)(ii) of this section and performed entirely without this state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state, the Virgin Islands, Canada, or of the United States, if the individual performing such service is a resident of this state and the director approves the election of the employer for whom such services are performed; or, if the individual is not a resident of this state but the place from which the service is directed or controlled is in this state, the entire services of such individual shall be deemed to be employment subject to this chapter, provided service is deemed to be localized within this state if the service is performed entirely within this state or if the service is performed both within and without this state but the service performed without this state is incidental to the individual's service within the state, for example, is temporary or transitory in nature or consists of isolated transactions;

(h) Service of an individual who is a citizen of the United States, performed outside the United States except in Canada after December 31, 1971, or the Virgin Islands, after December 31, 1971, and before the first day of January of the year following that in which the United States secretary of labor approves the Virgin Islands law for the first time, in the employ of an American employer, other than service which is "employment" under divisions (B)(2)(f) and (g) of this section or similar provisions of another state's law, if:

(i) The employer's principal place of business in the United States is located in this state;

(ii) The employer has no place of business in the United States, but the employer is an individual who is a resident of this state; or the employer is a corporation which is organized under the laws of this state, or the employer is a partnership or a trust and the number of partners or trustees who are residents of this state is greater than the number who are residents of any other state; or

(iii) None of the criteria of divisions (B)(2)(f)(i) and (ii) of this section is met but the employer has elected coverage in this state or the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under this chapter.

(i) For the purposes of division (B)(2)(h) of this section, the term "American employer" means an employer who is an individual who is a resident of the United States; or a partnership, if two-thirds or more of the partners are residents of the United States; or a trust, if all of the trustees are residents of the United States; or a corporation organized under the laws of the United States or of any state, provided the term "United States" includes the states, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

(j) Notwithstanding any other provisions of divisions (B)(1) and (2) of this section, service, except for domestic service in a private home not covered under division (A)(1)(c) of this section, with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund, or service, except for domestic service in a private home not covered under division (A)(1)(c) of this section, which, as a condition for full tax credit against the tax imposed by the "Federal Unemployment Tax Act," 84 Stat. 713, 26 U.S.C.A. 3301 to 3311, is required to be covered under this chapter.

(k) Construction services performed by any individual under a construction contract, as defined in section 4141.39 of the Revised Code, if the director determines that the employer for whom services are performed has the right to direct or control the performance of the services and that the individuals who perform the services receive remuneration for the services performed. The director shall presume that the employer for whom services are performed has the right to direct or control the performance of the services if ten or more of the following criteria apply:

(i) The employer directs or controls the manner or method by which instructions are given to the individual performing services;

(ii) The employer requires particular training for the individual performing services;

(iii) Services performed by the individual are integrated into the regular functioning of the employer;

(iv) The employer requires that services be provided by a particular individual;

(v) The employer hires, supervises, or pays the wages of the individual performing services;

(vi) A continuing relationship between the employer and the individual performing services exists which contemplates continuing or recurring work, even if not full-time work;

(vii) The employer requires the individual to perform services during established hours;

(viii) The employer requires that the individual performing services be devoted on a full-time basis to the business of the employer;

(ix) The employer requires the individual to perform services on the employer's premises;

(x) The employer requires the individual performing services to follow the order of work established by the employer;

(xi) The employer requires the individual performing services to make oral or written reports of progress;

(xii) The employer makes payment to the individual for services on a regular basis, such as hourly, weekly, or monthly;

(xiii) The employer pays expenses for the individual performing services;

(xiv) The employer furnishes the tools and materials for use by the individual to perform services;

(xv) The individual performing services has not invested in the facilities used to perform services;

(xvi) The individual performing services does not realize a profit or suffer a loss as a result of the performance of the services;

(xvii) The individual performing services is not performing services for more than two employers simultaneously;

(xviii) The individual performing services does not make the services available to the general public;

(xix) The employer has a right to discharge the individual performing services;

(xx) The individual performing services has the right to end the individual's relationship with the employer without incurring liability pursuant to an employment contract or agreement.

(l) Service performed by an individual in the employ of an Indian tribe as defined by section 4(e) of the "Indian Self-Determination and Education Assistance Act," 88 Stat. 2204 (1975), 25 U.S.C.A. 450b(e), including any subdivision, subsidiary, or business enterprise wholly owned by an Indian tribe provided that the service is excluded from employment as defined in the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 and 3306(c)(7) and is not excluded under division (B)(3) of this section.

(3) "Employment" does not include the following services if they are found not subject to the "Federal Unemployment Tax Act," 84 Stat. 713 (1970), 26 U.S.C.A. 3301 to 3311, and if the services are not required to be included under division (B)(2)(j) of this section:

(a) Service performed after December 31, 1977, in agricultural labor, except as provided in division (A)(1)(d) of this section;

(b) Domestic service performed after December 31, 1977, in a private home, local college club, or local chapter of a college fraternity or sorority except as provided in division (A)(1)(c) of this section;

(c) Service performed after December 31, 1977, for this state or a political subdivision as described in division (B)(2)(a) of this section when performed:

(i) As a publicly elected official;

(ii) As a member of a legislative body, or a member of the judiciary;

(iii) As a military member of the Ohio national guard;

(iv) As an employee, not in the classified service as defined in section 124.11 of the Revised Code, serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency;

(v) In a position which, under or pursuant to law, is designated as a major nontenured policymaking or advisory position, not in the classified service of the state, or a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week.

(d) In the employ of any governmental unit or instrumentality of the United States;

(e) Service performed after December 31, 1971:

(i) Service in the employ of an educational institution or institution of higher education, including those operated by the state or a political subdivision, if such service is performed by a student who is enrolled and is regularly attending classes at the educational institution or institution of higher education; or

(ii) By an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution, which combines academic instruction with work experience, if the service is an integral part of the program, and the institution has so certified to the employer, provided that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers .

(f) Service performed by an individual in the employ of the individual's son, daughter, or spouse and service performed by a child under the age of eighteen in the employ of the child's father or mother;

(g) Service performed for one or more principals by an individual who is compensated on a commission basis, who in the performance of the work is master of the individual's own time and efforts, and whose remuneration is wholly dependent on the amount of effort the individual chooses to expend, and which service is not subject to the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 to 3311. Service performed after December 31, 1971:

(i) By an individual for an employer as an insurance agent or as an insurance solicitor, if all this service is performed for remuneration solely by way of commission;

(ii) As a home worker performing work, according to specifications furnished by the employer for whom the services are performed, on materials or goods furnished by such employer which are required to be returned to the employer or to a person designated for that purpose.

(h) Service performed after December 31, 1971:

(i) In the employ of a church or convention or association of churches, or in an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches;

(ii) By a duly ordained, commissioned, or licensed minister of a church in the exercise of the individual's ministry or by a member of a religious order in the exercise of duties required by such order; or

(iii) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury, or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work .

(i) Service performed after June 30, 1939, with respect to which unemployment compensation is payable under the "Railroad Unemployment Insurance Act," 52 Stat. 1094 (1938), 45 U.S.C. 351;

(j) Service performed by an individual in the employ of any organization exempt from income tax under section 501 of the "Internal Revenue Code of 1954," if the remuneration for such service does not exceed fifty dollars in any calendar quarter, or if such service is in connection with the collection of dues or premiums for a fraternal beneficial society, order, or association and is performed away from the home office or is ritualistic service in connection with any such society, order, or association;

(k) Casual labor not in the course of an employer's trade or business; incidental service performed by an officer, appraiser, or member of a finance committee of a bank, building and loan association, savings and loan association, or savings association when the remuneration for such incidental service exclusive of the amount paid or allotted for directors' fees does not exceed sixty dollars per calendar quarter is casual labor;

(l) Service performed in the employ of a voluntary employees' beneficial association providing for the payment of life, sickness, accident, or other benefits to the members of such association or their dependents or their designated beneficiaries, if admission to a membership in such association is limited to individuals who are officers or employees of a municipal or public corporation, of a political subdivision of the state, or of the United States and no part of the net earnings of such association inures, other than through such payments, to the benefit of any private shareholder or individual;

(m) Service performed by an individual in the employ of a foreign government, including service as a consular or other officer or employee or of a nondiplomatic representative;

(n) Service performed in the employ of an instrumentality wholly owned by a foreign government if the service is of a character similar to that performed in foreign countries by employees of the United States or of an instrumentality thereof and if the director finds that the secretary of state of the United States has certified to the secretary of the treasury of the United States that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States and of instrumentalities thereof;

(o) Service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of congress;

(p) Service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law, and service performed as an intern in the employ of a hospital by an individual who has completed a four years' course in a medical school chartered or approved pursuant to state law;

(q) Service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(r) Service performed in the employ of the United States or an instrumentality of the United States immune under the Constitution of the United States from the contributions imposed by this chapter, except that to the extent that congress permits states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation act, this chapter shall be applicable to such instrumentalities and to services performed for such instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers, individuals, and services, provided that if this state is not certified for any year by the proper agency of the United States under section 3304 of the "Internal Revenue Code of 1954," the payments required of such instrumentalities with respect to such year shall be refunded by the director from the fund in the same manner and within the same period as is provided in division (E) of section 4141.09 of the Revised Code with respect to contributions erroneously collected;

(s) Service performed by an individual as a member of a band or orchestra, provided such service does not represent the principal occupation of such individual, and which service is not subject to or required to be covered for full tax credit against the tax imposed by the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 to 3311.

(t) Service performed in the employ of a day camp whose camping season does not exceed twelve weeks in any calendar year, and which service is not subject to the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 to 3311. Service performed after December 31, 1971:

(i) In the employ of a hospital, if the service is performed by a patient of the hospital, as defined in division (W) of this section;

(ii) For a prison or other correctional institution by an inmate of the prison or correctional institution;

(iii) Service performed after December 31, 1977, by an inmate of a custodial institution operated by the state, a political subdivision, or a nonprofit organization.

(u) Service that is performed by a nonresident alien individual for the period the individual temporarily is present in the United States as a nonimmigrant under division (F), (J), (M), or (Q) of section 101(a)(15) of the "Immigration and Nationality Act," 66 Stat. 163, 8 U.S.C.A. 1101, as amended, that is excluded under section 3306(c)(19) of the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 to 3311.

(v) Notwithstanding any other provisions of division (B)(3) of this section, services that are excluded under divisions (B)(3)(g), (j), (k), and (l) of this section shall not be excluded from employment when performed for a nonprofit organization, as defined in division (X) of this section, or for this state or its instrumentalities, or for a political subdivision or its instrumentalities or for Indian tribes;

(w) Service that is performed by an individual working as an election official or election worker if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than one thousand dollars;

(x) Service performed for an elementary or secondary school that is operated primarily for religious purposes, that is described in subsection 501(c)(3) and exempt from federal income taxation under subsection 501(a) of the Internal Revenue Code, 26 U.S.C.A. 501;

(y) Service performed by a person committed to a penal institution.

(z) Service performed for an Indian tribe as described in division (B)(2)(l) of this section when performed in any of the following manners:

(i) As a publicly elected official;

(ii) As a member of an Indian tribal council;

(iii) As a member of a legislative or judiciary body;

(iv) In a position which, pursuant to Indian tribal law, is designated as a major nontenured policymaking or advisory position, or a policymaking or advisory position where the performance of the duties ordinarily does not require more than eight hours of time per week;

(v) As an employee serving on a temporary basis in the case of a fire, storm, snow, earthquake, flood, or similar emergency.

(aa) Service performed after December 31, 1971, for a nonprofit organization, this state or its instrumentalities, a political subdivision or its instrumentalities, or an Indian tribe as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision, thereof, by an individual receiving the work-relief or work-training.

(bb) Participation in a learn to earn program as defined in section 4141.293 of the Revised Code.

(4) If the services performed during one half or more of any pay period by an employee for the person employing that employee constitute employment, all the services of such employee for such period shall be deemed to be employment; but if the services performed during more than one half of any such pay period by an employee for the person employing that employee do not constitute employment, then none of the services of such employee for such period shall be deemed to be employment. As used in division (B)(4) of this section, "pay period" means a period, of not more than thirty-one consecutive days, for which payment of remuneration is ordinarily made to the employee by the person employing that employee. Division (B)(4) of this section does not apply to services performed in a pay period by an employee for the person employing that employee, if any of such service is excepted by division (B)(3)(o) of this section.

(C) "Benefits" means money payments payable to an individual who has established benefit rights, as provided in this chapter, for loss of remuneration due to the individual's unemployment.

(D) "Benefit rights" means the weekly benefit amount and the maximum benefit amount that may become payable to an individual within the individual's benefit year as determined by the director.

(E) "Claim for benefits" means a claim for waiting period or benefits for a designated week.

(F) "Additional claim" means the first claim for benefits filed following any separation from employment during a benefit year; "continued claim" means any claim other than the first claim for benefits and other than an additional claim.

(G)

(1) "Wages" means remuneration paid to an employee by each of the employee's employers with respect to employment; except that wages shall not include that part of remuneration paid during any calendar year to an individual by an employer or such employer's predecessor in interest in the same business or enterprise, which in any calendar year is in excess of eight thousand two hundred fifty dollars on and after January 1, 1992; eight thousand five hundred dollars on and after January 1, 1993; eight thousand seven hundred fifty dollars on and after January 1, 1994; and nine thousand dollars on and after January 1, 1995. Remuneration in excess of such amounts shall be deemed wages subject to contribution to the same extent that such remuneration is defined as wages under the "Federal Unemployment Tax Act," 84 Stat. 714 (1970), 26 U.S.C.A. 3301 to 3311, as amended. The remuneration paid an employee by an employer with respect to employment in another state, upon which contributions were required and paid by such employer under the unemployment compensation act of such other state, shall be included as a part of remuneration in computing the amount specified in this division.

(2) Notwithstanding division (G)(1) of this section, if, as of the computation date for any calendar year, the director determines that the level of the unemployment compensation fund is sixty per cent or more below the minimum safe level as defined in section 4141.25 of the Revised Code, then, effective the first day of January of the following calendar year, wages subject to this chapter shall not include that part of remuneration paid during any calendar year to an individual by an employer or such employer's predecessor in interest in the same business or enterprise which is in excess of nine thousand dollars. The increase in the dollar amount of wages subject to this chapter under this division shall remain in effect from the date of the director's determination pursuant to division (G)(2) of this section and thereafter notwithstanding the fact that the level in the fund may subsequently become less than sixty per cent below the minimum safe level.

(H)

(1) "Remuneration" means all compensation for personal services, including commissions and bonuses and the cash value of all compensation in any medium other than cash, except that in the case of agricultural or domestic service, "remuneration" includes only cash remuneration. Gratuities customarily received by an individual in the course of the individual's employment from persons other than the individual's employer and which are accounted for by such individual to the individual's employer are taxable wages.

The reasonable cash value of compensation paid in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the director, provided that "remuneration" does not include:

(a) Payments as provided in divisions (b)(2) to (b)(16) of section 3306 of the "Federal Unemployment Tax Act," 84 Stat. 713, 26 U.S.C.A. 3301 to 3311, as amended;

(b) The payment by an employer, without deduction from the remuneration of the individual in the employer's employ, of the tax imposed upon an individual in the employer's employ under section 3101 of the "Internal Revenue Code of 1954," with respect to services performed after October 1, 1941.

(2) "Cash remuneration" means all remuneration paid in cash, including commissions and bonuses, but not including the cash value of all compensation in any medium other than cash.

(I) "Interested party" means the director and any party to whom notice of a determination of an application for benefit rights or a claim for benefits is required to be given under section 4141.28 of the Revised Code.

(J) "Annual payroll" means the total amount of wages subject to contributions during a twelve-month period ending with the last day of the second calendar quarter of any calendar year.

(K) "Average annual payroll" means the average of the last three annual payrolls of an employer, provided that if, as of any computation date, the employer has had less than three annual payrolls in such three-year period, such average shall be based on the annual payrolls which the employer has had as of such date.

(L)

(1) "Contributions" means the money payments to the state unemployment compensation fund required of employers by section 4141.25 of the Revised Code and of the state and any of its political subdivisions electing to pay contributions under section 4141.242 of the Revised Code. Employers paying contributions shall be described as "contributory employers."

(2) "Payments in lieu of contributions" means the money payments to the state unemployment compensation fund required of reimbursing employers under sections 4141.241 and 4141.242 of the Revised Code.

(M) An individual is "totally unemployed" in any week during which the individual performs no services and with respect to such week no remuneration is payable to the individual.

(N) An individual is "partially unemployed" in any week if, due to involuntary loss of work, the total remuneration payable to the individual for such week is less than the individual's weekly benefit amount.

(O) "Week" means the calendar week ending at midnight Saturday unless an equivalent week of seven consecutive calendar days is prescribed by the director.

(1) "Qualifying week" means any calendar week in an individual's base period with respect to which the individual earns or is paid remuneration in employment subject to this chapter. A calendar week with respect to which an individual earns remuneration but for which payment was not made within the base period, when necessary to qualify for benefit rights, may be considered to be a qualifying week. The number of qualifying weeks which may be established in a calendar quarter shall not exceed the number of calendar weeks in the quarter.

(2) "Average weekly wage" means the amount obtained by dividing an individual's total remuneration for all qualifying weeks during the base period by the number of such qualifying weeks, provided that if the computation results in an amount that is not a multiple of one dollar, such amount shall be rounded to the next lower multiple of one dollar.

(P) "Weekly benefit amount" means the amount of benefits an individual would be entitled to receive for one week of total unemployment.

(Q)

(1) "Base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year, except as provided in division (Q)(2) of this section.

(2) If an individual does not have sufficient qualifying weeks and wages in the base period to qualify for benefit rights, the individual's base period shall be the four most recently completed calendar quarters preceding the first day of the individual's benefit year. Such base period shall be known as the "alternate base period." If information as to weeks and wages for the most recent quarter of the alternate base period is not available to the director from the regular quarterly reports of wage information, which are systematically accessible, the director may, consistent with the provisions of section 4141.28 of the Revised Code, base the determination of eligibility for benefits on the affidavit of the claimant with respect to weeks and wages for that calendar quarter. The claimant shall furnish payroll documentation, where available, in support of the affidavit. The determination based upon the alternate base period as it relates to the claimant's benefit rights, shall be amended when the quarterly report of wage information from the employer is timely received and that information causes a change in the determination. As provided in division (B) of section 4141.28 of the Revised Code, any benefits paid and charged to an employer's account, based upon a claimant's affidavit, shall be adjusted effective as of the beginning of the claimant's benefit year. No calendar quarter in a base period or alternate base period shall be used to establish a subsequent benefit year.

(3) The "base period" of a combined wage claim, as described in division (H) of section 4141.43 of the Revised Code, shall be the base period prescribed by the law of the state in which the claim is allowed.

(4) For purposes of determining the weeks that comprise a completed calendar quarter under this division, only those weeks ending at midnight Saturday within the calendar quarter shall be utilized.

(R)

(1) "Benefit year" with respect to an individual means the fifty-two week period beginning with the first day of that week with respect to which the individual first files a valid application for determination of benefit rights, and thereafter the fifty-two week period beginning with the first day of that week with respect to which the individual next files a valid application for determination of benefit rights after the termination of the individual's last preceding benefit year, except that the application shall not be considered valid unless the individual has had employment in six weeks that is subject to this chapter or the unemployment compensation act of another state, or the United States, and has, since the beginning of the individual's previous benefit year, in the employment earned three times the average weekly wage determined for the previous benefit year. The "benefit year" of a combined wage claim, as described in division (H) of section 4141.43 of the Revised Code, shall be the benefit year prescribed by the law of the state in which the claim is allowed. Any application for determination of benefit rights made in accordance with section 4141.28 of the Revised Code is valid if the individual filing such application is unemployed, has been employed by an employer or employers subject to this chapter in at least twenty qualifying weeks within the individual's base period, and has earned or been paid remuneration at an average weekly wage of not less than twenty-seven and one-half per cent of the statewide average weekly wage for such weeks. For purposes of determining whether an individual has had sufficient employment since the beginning of the individual's previous benefit year to file a valid application, "employment" means the performance of services for which remuneration is payable.

(2) Effective for benefit years beginning on and after December 26, 2004, any application for determination of benefit rights made in accordance with section 4141.28 of the Revised Code is valid if the individual satisfies the criteria described in division (R)(1) of this section, and if the reason for the individual's separation from employment is not disqualifying pursuant to division (D)(2) of section 4141.29 or section 4141.291 of the Revised Code. A disqualification imposed pursuant to division (D)(2) of section 4141.29 or section 4141.291 of the Revised Code must be removed as provided in those sections as a requirement of establishing a valid application for benefit years beginning on and after December 26, 2004.

(3) The statewide average weekly wage shall be calculated by the director once a year based on the twelve-month period ending the thirtieth day of June, as set forth in division (B)(3) of section 4141.30 of the Revised Code, rounded down to the nearest dollar. Increases or decreases in the amount of remuneration required to have been earned or paid in order for individuals to have filed valid applications shall become effective on Sunday of the calendar week in which the first day of January occurs that follows the twelve-month period ending the thirtieth day of June upon which the calculation of the statewide average weekly wage was based.

(4) As used in this division, an individual is "unemployed" if, with respect to the calendar week in which such application is filed, the individual is "partially unemployed" or "totally unemployed" as defined in this section or if, prior to filing the application, the individual was separated from the individual's most recent work for any reason which terminated the individual's employee-employer relationship, or was laid off indefinitely or for a definite period of seven or more days.

(S) "Calendar quarter" means the period of three consecutive calendar months ending on the thirty-first day of March, the thirtieth day of June, the thirtieth day of September, and the thirty-first day of December, or the equivalent thereof as the director prescribes by rule.

(T) "Computation date" means the first day of the third calendar quarter of any calendar year.

(U) "Contribution period" means the calendar year beginning on the first day of January of any year.

(V) "Agricultural labor," for the purpose of this division, means any service performed prior to January 1, 1972, which was agricultural labor as defined in this division prior to that date, and service performed after December 31, 1971:

(1) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(2) In the employ of the owner or tenant or other operator of a farm in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by hurricane, if the major part of such service is performed on a farm;

(3) In connection with the production or harvesting of any commodity defined as an agricultural commodity in section 15 (g) of the "Agricultural Marketing Act," 46 Stat. 1550 (1931), 12 U.S.C. 1141j, as amended, or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(4) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if the operator produced more than one half of the commodity with respect to which such service is performed;

(5) In the employ of a group of operators of farms, or a cooperative organization of which the operators are members, in the performance of service described in division (V)(4) of this section, but only if the operators produced more than one-half of the commodity with respect to which the service is performed;

(6) Divisions (V)(4) and (5) of this section shall not be deemed to be applicable with respect to service performed:

(a) In connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(b) On a farm operated for profit if the service is not in the course of the employer's trade or business.

As used in division (V) of this section, "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards.

(W) "Hospital" means an institution which has been registered or licensed by the Ohio department of health as a hospital.

(X) "Nonprofit organization" means an organization, or group of organizations, described in section 501(c)(3) of the "Internal Revenue Code of 1954," and exempt from income tax under section 501(a) of that code.

(Y) "Institution of higher education" means a public or nonprofit educational institution, including an educational institution operated by an Indian tribe, which:

(1) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent;

(2) Is legally authorized in this state or by the Indian tribe to provide a program of education beyond high school; and

(3) Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation.

For the purposes of this division, all colleges and universities in this state are institutions of higher education.

(Z) For the purposes of this chapter, "states" includes the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

(AA) "Alien" means, for the purposes of division (A)(1)(d) of this section, an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to sections 214 (c) and 101 (a)(15)(H) of the "Immigration and Nationality Act," 66 Stat. 163, 8 U.S.C.A. 1101.

(BB)

(1) "Crew leader" means an individual who furnishes individuals to perform agricultural labor for any other employer or farm operator, and:

(a) Pays, either on the individual's own behalf or on behalf of the other employer or farm operator, the individuals so furnished by the individual for the service in agricultural labor performed by them;

(b) Has not entered into a written agreement with the other employer or farm operator under which the agricultural worker is designated as in the employ of the other employer or farm operator.

(2) For the purposes of this chapter, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other employer or farm operator shall be treated as an employee of the crew leader if:

(a) The crew leader holds a valid certificate of registration under the "Farm Labor Contractor Registration Act of 1963," 90 Stat. 2668, 7 U.S.C. 2041; or

(b) Substantially all the members of the crew operate or maintain tractors, mechanized harvesting or crop-dusting equipment, or any other mechanized equipment, which is provided by the crew leader; and

(c) If the individual is not in the employment of the other employer or farm operator within the meaning of division (B)(1) of this section.

(3) For the purposes of this division, any individual who is furnished by a crew leader to perform service in agricultural labor for any other employer or farm operator and who is not treated as in the employment of the crew leader under division (BB)(2) of this section shall be treated as the employee of the other employer or farm operator and not of the crew leader. The other employer or farm operator shall be treated as having paid cash remuneration to the individual in an amount equal to the amount of cash remuneration paid to the individual by the crew leader, either on the crew leader's own behalf or on behalf of the other employer or farm operator, for the service in agricultural labor performed for the other employer or farm operator.

(CC) "Educational institution" means an institution other than an institution of higher education as defined in division (Y) of this section, including an educational institution operated by an Indian tribe, which:

(1) Offers participants, trainees, or students an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes, or abilities from, by, or under the guidance of an instructor or teacher; and

(2) Is approved, chartered, or issued a permit to operate as a school by the state board of education, other government agency, or Indian tribe that is authorized within the state to approve, charter, or issue a permit for the operation of a school.

For the purposes of this division, the courses of study or training which the institution offers may be academic, technical, trade, or preparation for gainful employment in a recognized occupation.

(DD) "Cost savings day" means any unpaid day off from work in which employees continue to accrue employee benefits which have a determinable value including, but not limited to, vacation, pension contribution, sick time, and life and health insurance.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 12-23-2003; 09-05-2005



Section 4141.02, 4141.03 - [Repealed].

Effective Date: 07-01-2000



Section 4141.031 - Appointment of agricultural ombudsperson.

The director of the department of job and family services shall appoint a migrant agricultural ombudsperson as provided in section 3733.49 of the Revised Code.

Effective Date: 07-01-2000



Section 4141.04 - Free employement services.

The director of job and family services shall maintain or ensure the existence of public employment offices that are free to the general public. These offices shall exist in such number and in such places as are necessary for the proper administration of this chapter, to perform such duties as are within the purview of the act of congress entitled "an act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes," approved June 6, 1933, as amended, which is known as the "Wagner-Peyser Act." The director shall cooperate with any official or agency of the United States having powers or duties under that act of congress and shall do and perform all things necessary to secure to this state the benefits of that act of congress in the promotion and maintenance of a system of public employment offices. That act of congress is hereby accepted by this state, in conformity with that act of congress and Title III of the "Social Security Act," and the "Federal Unemployment Tax Act," 26 U.S.C.A. 3301, as amended, and this state will observe and comply with the requirements thereof. The department of job and family services is hereby designated and constituted the agency of this state for the purposes of that act of congress.

The director may cooperate with or enter into agreements with the railroad retirement board with respect to the establishment, maintenance, and use of employment service facilities that are free to the general public.

All moneys received by this state under the act of congress known as the Wagner-Peyser Act shall be deposited into the state treasury to the credit of the special employment service account in the federal operating fund, which is hereby created. Those moneys are hereby made available to the director to be expended as provided by this section and by that act of congress. For the purpose of establishing and maintaining public employment offices that are free to the general public, the director may enter into agreements with the railroad retirement board or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this state, or with any private, nonprofit organization and as a part of any such agreement the director may accept moneys, services, or quarters as a contribution to the employment service account.

The director shall maintain labor market information and employment statistics as necessary for the administration of this chapter.

The director shall appoint an employee of the department to serve as an ex officio member of the governor's council to maintain a liaison between the department and the governor's council on people with disabilities.

Effective Date: 09-26-2003



Section 4141.041 - [Repealed].

Effective Date: 10-05-1987



Section 4141.042 - Promoting employment competencies and upward mobility of women.

The director of job and family services shall take affirmative steps to promote the employment competencies and upward mobility of women. The director shall place particular emphasis on education, child care, labor conditions, equality of entrance requirements, and eligibility for promotion. In pursuance thereof, the director shall:

(A) Serve as a clearinghouse for information;

(B) Assist state and local government workforce development providers in improving the employment competencies of and opportunities for women;

(C) Evaluate and make recommendations to the director regarding legislation affecting the employment competencies of and opportunities for women.

Effective Date: 07-01-2000



Section 4141.043 - [Repealed].

Effective Date: 11-26-1987



Section 4141.044 - [Repealed].

Effective Date: 06-26-2003



Section 4141.045 - [Repealed].

Effective Date: 09-26-2003



Section 4141.046 - Prohibition against accepting compensation for securing employment.

No compensation or fee, either directly or indirectly, shall be charged or received from any person seeking employment through a public employment office described in section 4141.04 of the Revised Code. No person shall violate this section.

Effective Date: 07-01-2000



Section 4141.047 - [Repealed].

Effective Date: 07-01-1993



Section 4141.05, 4141.057 - [Repealed].

Effective Date: 07-01-2000



Section 4141.06 - Unemployment compensation review commission.

There is hereby created an unemployment compensation review commission consisting of three full-time members appointed by the governor, with the advice and consent of the senate. Terms of office shall be staggered and shall be for six years, commencing on the twenty-eighth day of February and ending on the twenty-seventh day of February. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The chairperson of the commission and each member shall be paid a salary fixed pursuant to section 124.14 of the Revised Code. The governor, at any time, may remove any member for inefficiency, neglect of duty, malfeasance, misfeasance, or nonfeasance in office.

Not more than one of the appointees to the commission shall be a person who, on account of the appointee's previous vocation, employment, or affiliations, can be classed as a representative of employers, and not more than one of the appointees shall be a person who, on account of the appointee's previous vocation, employment, or affiliations, can be classed as a representative of employees. Not more than two of the members of the commission shall belong to the same political party. No member of the commission shall hold any position of trust or profit or engage in any occupation or business interfering or inconsistent with the member's duties as a member and no member shall serve on any committee of any political party. The commission shall elect a chairperson and a vice-chairperson. The vice-chairperson shall exercise the powers of the chairperson in the chairperson's absence.

No commission member shall participate in the disposition of any appeal in which the member has an interest in the controversy. Challenges to the interest of any commission member may be made by any interested party defined in division (I) of section 4141.01 of the Revised Code and shall be in writing. All challenges shall be decided by the chairperson of the advisory council, who, if the challenge is found to be well taken, shall advise the governor, who shall appoint a member of the advisory council representing the same affiliations to act and receive the same compensation for serving in place of such member.

The commission may appoint a secretary to hold office at its pleasure. The secretary shall have such powers and shall perform such duties as the commission prescribes and shall keep a record of the proceedings of the commission and of its determinations. The secretary shall receive a salary fixed pursuant to section 124.14 of the Revised Code. Notwithstanding division (A)(8) of section 124.11 of the Revised Code, each member of the commission may appoint a private secretary who shall be in the classified service of the state and hold office at the pleasure of such member.

Two members of the commission constitute a quorum and no action of the commission is valid unless it has the concurrence of at least two members. A vacancy on the commission does not impair the right of a quorum to exercise all the rights and perform all the duties of the commission.

The commission and its hearing officers shall hear appeals arising from determinations of the director of job and family services involving claims for compensation and other unemployment compensation issues. The commission shall adopt, amend, or rescind rules of procedure, and undertake such investigations, and take such action required for the hearing and disposition of appeals as it deems necessary and consistent with this chapter. The rules adopted by the commission shall be effective to the extent that the rules are consistent with this chapter.

The commission, subject to Chapter 124. of the Revised Code, and with the approval of the governor, shall appoint such hearing officers as are necessary. The hearing officers shall be classified by the department of administrative services. Any promotions or increases in compensation of the hearing officers may be recommended by the commission subject to classifications which are made by the department of administrative services. The members of the commission and hearing officers may conduct hearings for unemployment compensation appeals coming before the commission. The members and hearing officers may exercise all powers provided by section 4141.17 of the Revised Code.

The commission, subject to Chapter 124. of the Revised Code, may employ such support personnel as are needed to carry out the duties of the commission. The salaries of such employees are fixed pursuant to section 124.14 of the Revised Code. The commission shall further provide itself and its employees with such offices, equipment, and supplies as are necessary, using those already provided for the department of job and family services wherever possible.

The commission shall have access to only the records of the department of job and family services that are necessary for the administration of this chapter and needed in the performance of its official duties. The commission shall have the right to request of the director necessary information from any work unit of the department having that information.

The commission shall prepare and submit to the director an annual budget financing the costs necessary to administer its duties under this chapter. The fund request shall relate to, but not be limited to, the United States department of labor's allocations for the commission's functions. The director shall approve the commission's request unless funds are insufficient to finance the request. The director shall notify the commission of the amount of funds available for its operation, as soon as possible, but not later than thirty days after receiving the allocation from the United States department of labor.

In the event that the director determines that sufficient funds are not available to approve the request as submitted and a revised budget is not agreed to within thirty days of the director's notification to the commission, the director of budget and management shall review and determine the funding levels for the commission and notify the commission and the director of the determination by the director of budget and management.

Effective Date: 10-31-2001

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4141.07 - Non-lawyer representatives - commission or representative fees prohibited.

(A) The unemployment compensation review commission, by rule, may authorize persons other than ones who are admitted to the practice of law also to appear before the commission in any kind of proceeding as representatives of employers or claimants. The commission may prescribe in any rule so adopted the minimum qualifications for such agents and such minimum standards of practice as are appropriate.

Notwithstanding section 119.13 of the Revised Code, the representation of parties before the commission by a person not admitted to the practice of law does not impair or invalidate a proceeding for the purpose of a subsequent appeal to a court or for any other purpose where a party knowingly selects representation by a person not admitted to the practice of law.

(B) No individual claiming benefits shall be charged fees of any kind in any proceeding under sections 4141.01 to 4141.46 of the Revised Code, by the commission or its representatives. Any individual claiming benefits or any employer may represent themselves personally or be represented by a person admitted to the practice of law or by a person not admitted to the practice of law in any proceeding under this chapter before the director of job and family services, or, before the commission or a hearing officer; but no such counsel or agent representing an individual claiming benefits shall either charge or receive for such services more than an amount approved by the commission.

No person shall charge or receive anything of value in violation of this section.

Effective Date: 07-01-2000



Section 4141.08 - Unemployment compensation advisory council.

(A) There is hereby created an unemployment compensation advisory council appointed as follows:

(1) Three members who on account of their vocation, employment, or affiliations can be classed as representative of employers and three members who on account of their vocation, employment, or affiliation can be classed as representatives of employees appointed by the governor with the advice and consent of the senate. All appointees shall be persons whose training and experience qualify them to deal with the difficult problems of unemployment compensation, particularly with respect to the legal, accounting, actuarial, economic, and social aspects of unemployment compensation;

(2) The chairpersons of the standing committees of the senate and the house of representatives to which legislation pertaining to Chapter 4141. of the Revised Code is customarily referred;

(3) Two members of the senate appointed by the president of the senate; and

(4) Two members of the house of representatives appointed by the speaker of the house of representatives.

The speaker and the president shall arrange that of the six legislative members appointed to the council, not more than three are members of the same political party.

(B) Members appointed by the governor shall serve for a term of four years, each term ending on the same day as the date of their original appointment. Legislative members shall serve during the session of the general assembly to which they are elected and for as long as they are members of the general assembly. Vacancies shall be filled in the same manner as the original appointment but only for the unexpired part of a term.

(C) Members of the council shall serve without salary but, notwithstanding section 101.26 of the Revised Code, shall be paid a meeting stipend of fifty dollars per day each and their actual and necessary expenses while engaged in the performance of their duties as members of the council which shall be paid from funds allocated to pay the expenses of the council pursuant to this section.

(D) The council shall organize itself and select a chairperson or co-chairpersons and other officers and committees as it considers necessary. Seven members constitute a quorum and the council may act only upon the affirmative vote of seven members. The council shall meet at least once each calendar quarter but it may meet more often as the council considers necessary or at the request of the chairperson.

(E) The council may employ professional and clerical assistance as it considers necessary and may request of the director of job and family services assistance as it considers necessary. The director shall furnish the council with office and meeting space as requested by the council.

(F) The director shall pay the operating expenses of the council from moneys in the unemployment compensation special administrative fund established in section 4141.11 of the Revised Code.

(G) The council shall have access to only the records of the department of job and family services that are necessary for the administration of this chapter and to the reasonable services of the employees of the department. It may request the director, or any of the employees appointed by the director, or any employer or employee subject to this chapter, to appear before it and to testify relative to the functioning of this chapter and to other relevant matters. The council may conduct research of its own, make and publish reports, and recommend to the director, the unemployment compensation review commission, the governor, or the general assembly needed changes in this chapter, or in the rules of the department as it considers necessary.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4141.09 - Unemployment compensation fund - clearing account, unemployment trust fund account, benefit account.

(A) There is hereby created an unemployment compensation fund to be administered by the state without liability on the part of the state beyond the amounts paid into the fund and earned by the fund. The unemployment compensation fund shall consist of all contributions, payments in lieu of contributions described in sections 4141.241 and 4141.242 of the Revised Code, reimbursements of the federal share of extended benefits described in section 4141.301 of the Revised Code, collected under sections 4141.01 to 4141.46 of the Revised Code, together with all interest earned upon any moneys deposited with the secretary of the treasury of the United States to the credit of the account of this state in the unemployment trust fund established and maintained pursuant to section 904 of the "Social Security Act," any property or securities acquired through the use of moneys belonging to the fund, and all earnings of such property or securities. The unemployment compensation fund shall be used to pay benefits and refunds as provided by such sections and for no other purpose.

(B) The treasurer of state shall be the custodian of the unemployment compensation fund and shall administer such fund in accordance with the directions of the director of job and family services. All disbursements therefrom shall be paid by the treasurer of state on warrants drawn by the director. Such warrants may bear the facsimile signature of the director printed thereon and that of a deputy or other employee of the director charged with the duty of keeping the account of the unemployment compensation fund and with the preparation of warrants for the payment of benefits to the persons entitled thereto. Moneys in the clearing and benefit accounts shall not be commingled with other state funds, except as provided in division (C) of this section, but shall be maintained in separate accounts on the books of the depositary bank. Such money shall be secured by the depositary bank to the same extent and in the same manner as required by sections 135.01 to 135.21 of the Revised Code; and collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of this state. All sums recovered for losses sustained by the unemployment compensation fund shall be deposited therein. The treasurer of state shall be liable on the treasurer's official bond for the faithful performance of the treasurer's duties in connection with the unemployment compensation fund, such liability to exist in addition to any liability upon any separate bond.

(C) The treasurer of state shall maintain within the unemployment compensation fund three separate accounts which shall be a clearing account, a trust fund account, and a benefit account. All moneys payable to the unemployment compensation fund, upon receipt by the director, shall be forwarded to the treasurer of state, who shall immediately deposit them in the clearing account. Refunds of contributions, or payments in lieu of contributions, payable pursuant to division (E) of this section may be paid from the clearing account upon warrants signed by a deputy or other employee of the director charged with the duty of keeping the record of the clearing account and with the preparation of warrants for the payment of refunds to persons entitled thereto. After clearance thereof, all moneys in the clearing account shall be deposited with the secretary of the treasury of the United States to the credit of the account of this state in the unemployment trust fund established and maintained pursuant to section 904 of the "Social Security Act," in accordance with requirements of the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301, 3304(a)(3), any law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding. The benefit account shall consist of all moneys requisitioned from this state's account in the unemployment trust fund. Federal funds may be deposited, at the director's discretion, into the benefit account. Any funds deposited into the benefit account shall be disbursed solely for payment of benefits under a federal program administered by this state and for no other purpose. Moneys in the clearing and benefit accounts may be deposited by the treasurer of state, under the direction of the director, in any bank or public depositary in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund.

(D) Moneys shall be requisitioned from this state's account in the unemployment trust fund solely for the payment of benefits and in accordance with regulations prescribed by the director. The director shall requisition from the unemployment trust fund such amounts, not exceeding the amount standing to this state's account therein, as are deemed necessary for the payment of benefits for a reasonable future period. Upon receipt thereof, the treasurer of state shall deposit such moneys in the benefit account. Expenditures of such money in the benefit account and refunds from the clearing account shall not require specific appropriations or other formal release by state officers of money in their custody. Any balance of moneys requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for and may be utilized for the payment of benefits during succeeding periods, or, in the discretion of the director, shall be redeposited with the secretary of the treasury of the United States to the credit of this state's account in the unemployment trust fund, as provided in division (C) of this section. Unclaimed or unpaid federal funds redeposited with the secretary of the treasury of the United States shall be credited to the appropriate federal account.

(E) No claim for an adjustment or a refund on contribution, payment in lieu of contributions, interest, or forfeiture alleged to have been erroneously or illegally assessed or collected, or alleged to have been collected without authority, and no claim for an adjustment or a refund of any sum alleged to have been excessive or in any manner wrongfully collected shall be allowed unless an application, in writing, therefor is made within four years from the date on which such payment was made. If the director determines that such contribution, payment in lieu of contributions, interest, or forfeiture, or any portion thereof, was erroneously collected, the director shall allow such employer to make an adjustment thereof without interest in connection with subsequent contribution payments, or payments in lieu of contributions, by the employer, or the director may refund said amount, without interest, from the clearing account of the unemployment compensation fund, except as provided in division (B) of section 4141.11 of the Revised Code. For like cause and within the same period, adjustment or refund may be so made on the director's own initiative. An overpayment of contribution, payment in lieu of contributions, interest, or forfeiture for which an employer has not made application for refund prior to the date of sale of the employer's business shall accrue to the employer's successor in interest.

An application for an adjustment or a refund, or any portion thereof, that is rejected is binding upon the employer unless, within thirty days after the mailing of a written notice of rejection to the employer's last known address, or, in the absence of mailing of such notice, within thirty days after the delivery of such notice, the employer files an application for a review and redetermination setting forth the reasons therefor. The director shall promptly examine the application for review and redetermination, and if a review is granted, the employer shall be promptly notified thereof, and shall be granted an opportunity for a prompt hearing.

(F) If the director finds that contributions have been paid to the director in error, and that such contributions should have been paid to a department of another state or of the United States charged with the administration of an unemployment compensation law, the director may upon request by such department or upon the director's own initiative transfer to such department the amount of such contributions, less any benefits paid to claimants whose wages were the basis for such contributions. The director may request and receive from such department any contributions or adjusted contributions paid in error to such department which should have been paid to the director.

(G) In accordance with section 303(c)(3) of the Social Security Act, and section 3304(a)(17) of the Internal Revenue Code of 1954 for continuing certification of Ohio unemployment compensation laws for administrative grants and for tax credits, any interest required to be paid on advances under Title XII of the Social Security Act shall be paid in a timely manner and shall not be paid, directly or indirectly, by an equivalent reduction in the Ohio unemployment taxes or otherwise, by the state from amounts in the unemployment compensation fund.

(H) The treasurer of state, under the direction of the director and in accordance with the "Cash Management Improvement Act of 1990," 104 Stat. 1061, 31 U.S.C.A. 335, 6503, shall deposit amounts of interest earned by the state on funds in the benefit account established pursuant to division (C) of this section into the department of job and family services banking fees fund, which is hereby created in the state treasury for the purpose of paying related banking costs incurred by the state for the period for which the interest is calculated, except that if the deposited interest exceeds the banking costs incurred by the state for the period for which the interest is calculated, the treasurer of state shall deposit the excess interest into the unemployment trust fund.

(I) The treasurer of state, under the direction of the director, shall deposit federal funds received by the director for training and administration and for payment of benefits, job search, relocation, transportation, and subsistence allowances pursuant to the "Trade Act of 1974," 88 Stat. 1978, 19 U.S.C.A. 2101, as amended; the "North American Free Trade Agreement Implementation Act," 107 Stat. 2057 (1993), 19 U.S.C.A. 3301, as amended; and the "Trade Act of 2002," 116 Stat. 993, 19 U.S.C.A. 3801, as amended, into the Trade Act training and administration account, which is hereby created for the purpose of making payments specified under those acts. The treasurer of state, under the direction of the director, may transfer funds from the Trade Act training and administration account to the benefit account for the purpose of making any payments directly to claimants for benefits, job search, relocation, transportation, and subsistence allowances, as specified by those acts.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 4141.091 - [Repealed].

Effective Date: 07-10-1998



Section 4141.10 - Unemployment compensation administration fund.

(A) There is hereby created the unemployment compensation administration fund as a special fund in the state treasury. All moneys that are deposited or paid into this fund are available to the director of job and family services only for the administration of this chapter. All moneys in this fund that are received from the United States or any agency thereof or that are appropriated by this state for the purposes described in section 4141.04 of the Revised Code, shall be expended solely for the purposes and in the amounts found necessary by the proper agency of the United States for the proper and efficient administration of this chapter. The fund shall consist of all moneys appropriated by this state, and all moneys received from the United States or any agency thereof, including the proper agency of the United States, the railroad retirement board, and the United States department of labor, or from any other source, for such purpose, except that moneys received from the railroad retirement board as compensation for services or facilities supplied to that board shall be paid into this fund on the same basis as expenditures are made for such services or facilities from such fund and account. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are other special funds in the state treasury. The treasurer of state is liable on the treasurer of state's official bond for the faithful performance of the treasurer of state's duties in connection with this fund. Any balances in this fund shall not lapse at any time, but shall be continuously available to the director for expenditure.

(B) If any moneys received from the proper agency of the United States under Title III of the "Social Security Act," or any unencumbered balances in the fund as of that date, or any moneys granted to this state pursuant to the Wagner-Peyser acts, or any moneys made available by this state or its political subdivisions and matched by such moneys granted to this state pursuant to the Wagner-Peyser acts are found by the proper agency of the United States because of any action or contingency, to have been lost or expended for purposes other than, or in amounts in excess of, those found necessary by the proper agency of the United States for the proper administration of this chapter, such moneys shall be replaced by moneys appropriated for such purpose from the general funds of this state to the unemployment compensation administration fund for expenditure as provided in division (A) of this section. Upon receipt of notice of such a finding by the proper agency of the United States, the director shall promptly report the amount required for such replacement to the governor and the governor shall at the earliest opportunity submit to the general assembly a request for the appropriation of such amount.

Effective Date: 07-01-2000



Section 4141.11 - Unemployment compensation special administrative fund.

There is hereby created in the state treasury the unemployment compensation special administrative fund. The fund shall consist of all interest collected on delinquent contributions pursuant to this chapter, all fines and forfeitures collected under this chapter, and all court costs and interest paid or collected in connection with the repayment of fraudulently obtained benefits pursuant to section 4141.35 of the Revised Code. All interest earned on the money in the fund shall be retained in the fund and shall not be credited or transferred to any other fund or account, except as provided in division (B) of this section. All moneys which are deposited or paid into this fund may be used by:

(A) The director of job and family services whenever it appears that such use is necessary for:

(1) The proper administration of this chapter and no federal funds are available for the specific purpose for which the expenditure is to be made, provided the moneys are not substituted for appropriations from federal funds, which in the absence of such moneys would be available;

(2) The proper administration of this chapter for which purpose appropriations from federal funds have been requested and approved but not received, provided the fund would be reimbursed upon receipt of the federal appropriation;

(3) To the extent possible, the repayment to the unemployment compensation administration fund of moneys found by the proper agency of the United States to have been lost or expended for purposes other than, or an amount in excess of, those found necessary by the proper agency of the United States for the administration of this chapter.

(B) The director or the director's deputy whenever it appears that such use is necessary for the payment of refunds or adjustments of interest, fines, forfeitures, or court costs erroneously collected and paid into this fund pursuant to this chapter.

(C) The director, to pay state disaster unemployment benefits pursuant to section 4141.292 of the Revised Code.

(D) The director, to pay any costs attributable to the director that are associated with the sale of real property under section 4141.131 of the Revised Code.

Whenever the balance in the unemployment compensation special administrative fund is considered to be excessive by the director, the director shall request the director of budget and management to transfer to the unemployment compensation fund the amount considered to be excessive. Any balance in the unemployment compensation special administrative fund shall not lapse at any time, but shall be continuously available to the director of job and family services for expenditures consistent with this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-01-2000; 09-05-2005



Section 4141.12 - [Repealed].

Effective Date: 07-01-2000



Section 4141.13 - Director of job and family services - additional duties.

In addition to all other duties imposed on the director of job and family services and powers granted by this chapter, the director may:

(A) Adopt and enforce reasonable rules relative to the exercise of the director's powers and authority, and proper rules to govern the director's proceedings and to regulate the mode and manner of all investigations and hearings;

(B) Prescribe the time, place, and manner of making claims for benefits under such sections, the kind and character of notices required thereunder, the procedure for investigating, hearing, and deciding claims, the nature and extent of the proofs and evidence and the method of furnishing and taking such proofs and evidence to establish the right to benefits, and the method and time within which adjudication and awards shall be made;

(C) Adopt rules with respect to the collection, maintenance, and disbursement of the unemployment and administrative funds;

(D) Amend and modify any of the director's rules from time to time in such respects as the director finds necessary or desirable;

(E) Authorize a designee to hold or undertake an investigation, inquiry, or hearing that the director is authorized to hold or undertake. An order of a designee authorized pursuant to this section is the order of the director.

(F) Appoint advisors or advisory employment committees, by local districts or by industries, who shall, without compensation but with reimbursements for necessary expenses, assist the director in the execution of the director's duties;

(G) Require all employers, including employers not otherwise subject to this chapter, to furnish to the director information concerning the amount of wages paid, the number of employees employed and the regularity of their employment, the number of employees hired, laid off, and discharged from time to time and the reasons therefor and the numbers that quit voluntarily, and other and further information respecting any other facts required for the proper administration of this chapter;

(H) Classify generally industries, businesses, occupations, and employments, and employers individually, as to the hazard of unemployment in each business, industry, occupation, or employment, and as to the particular hazard of each employer, having special reference to the conditions of regularity and irregularity of the employment provided by such employer and of the fluctuations in payrolls of such employer;

(I) Determine the contribution rates upon employers subject to this chapter, and provide for the levy and collection of the contributions from such employers;

(J) Receive, hear, and decide claims for unemployment benefits, and provide for the payment of such claims as are allowed;

(K) Promote the regularization of employment and the prevention of unemployment;

(L) Encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance;

(M) Investigate, recommend, and advise and assist in the establishment and operation by municipal corporations, counties, school districts, and the state of prosperity reserves of public work to be prosecuted in times of business depression and unemployment;

(N) Promote the re-employment of unemployed workers throughout the state in any other way that may be feasible, and take all appropriate steps within the director's means to reduce and prevent unemployment;

(O) Carry on and publish the results of any investigations and research that the director deems relevant;

(P) Make such reports to the proper agency of the United States created by the "Social Security Act" as that agency requires, and comply with such provisions as the agency finds necessary to assure the correctness and verification of such reports;

(Q) Make available upon request to any agency of the United States charged with the administration of public works or assistance through public employment the name, address, ordinary occupation, and employment status of each recipient of unemployment benefits under this chapter, and a statement of such recipient's rights to further benefits under this chapter;

(R) Make such investigations, secure and transmit such information, make available such services and facilities, and exercise such of the other powers provided by this section with respect to the administration of this chapter, as the director deems necessary or appropriate to facilitate the administration of the unemployment compensation law or public employment service laws of this state and of other states and the United States, and in like manner accept and utilize information, services, and facilities made available to this state by the agency charged with the administration of any such other unemployment compensation or public employment service laws;

(S) Enter into or cooperate in arrangements whereby facilities and services provided under the unemployment compensation law of Canada may be utilized for the taking of claims and the payment of benefits under the unemployment compensation law of this state or under a similar law of Canada;

(T) Transfer surplus computers and computer equipment directly to a chartered public school within the state, notwithstanding sections 125.12 to 125.14 of the Revised Code. The computers and computer equipment may be repaired or refurbished prior to the transfer, and the public school may be charged a service fee not to exceed the direct cost of repair or refurbishing.

Effective Date: 07-01-2000



Section 4141.131 - Real estate of department.

(A) The director of job and family services may enter into contracts for the sale of real property no longer needed by the director for the operations of the director under this title. Any costs attributable to the director that are associated with the sale of real property under this section shall be paid out of the unemployment compensation special administrative fund established pursuant to section 4141.11 of the Revised Code. The director shall submit a report summarizing the use of that fund for the purpose of this section at least annually to the unemployment compensation advisory council as prescribed by the council.

(B)

(1) Earnest moneys from the sale of real property pursuant to division (A) of this section shall be deposited into the department of job and family services building consolidation fund, which is hereby created in the state treasury. The balance of the purchase price shall be deposited into the department of job and family services building enhancement fund, which is hereby created in the state treasury. The building enhancement fund shall retain its own interest. Upon completion of the sale and the request of the director, the treasurer of state shall transfer the earnest moneys in the building consolidation fund into the building enhancement fund. The director shall use the interest earned on the moneys in the building enhancement fund only in accordance with division (C) of this section.

(2) The director shall deposit sufficient moneys from the sale of real property pursuant to division (A) of this section into the unemployment compensation special administrative fund to reimburse the fund for all costs associated with the sale of that real property.

(C) The director shall use the moneys in the building enhancement fund from the sale of real property pursuant to division (A) of this section, less the costs of the sale as specified in division (B)(2) of this section, in accordance with the provisions and requirements of the "Social Security Act," 49 Stat. 626 (1935), 52 U.S.C. 502(a) and 1103(c)(2), and the instructions of the United States department of labor, to improve buildings owned by or under the control of the director. If the director determines that there are no buildings for which money in the building enhancement fund may be used, the money shall be returned to the United States department of labor.

(D) The auditor of state, with the assistance of the attorney general, shall prepare a deed to the real property being sold upon notice from the director that a contract for the sale of that property has been executed in accordance with this section. The deed shall state the consideration and any conditions placed upon the sale. The deed shall be executed by the governor in the name of the state, countersigned by the secretary of state, sealed with the great seal of the state, presented in the office of the auditor of state for recording, and delivered to the buyer upon payment of the balance of the purchase price.

The buyer shall present the deed for recording in the county recorder's office of the county in which the real property is located.

Effective Date: 07-01-2000; 09-05-2005



Section 4141.14 - Rules of director subject to approval of unemployment compensation review commission.

(A) All rules of the director of the department of job and family services adopted pursuant to this chapter shall be approved by the unemployment compensation review commission before the rules become effective. All such rules shall specify on their face their effective date and the date on which they will expire, if known. Approval by the unemployment compensation review commission shall also be required before amendments to, or rescission of, any rules of the director adopted pursuant to this chapter become effective. If the commission disapproves a rule of the director, it shall determine and promulgate a rule that it considers appropriate after affording a hearing to the director.

(B)

(1) Any rule promulgated pursuant to this section shall be effective on the tenth day after the day on which the rule in final form and in compliance with division (B)(2) of this section is filed as follows:

(a) The rule shall be filed in electronic form with both the secretary of state and the director of the legislative service commission;

(b) The rule shall be filed in electronic form with the joint committee on agency rule review. Division (B)(1)(b) of this section does not apply to any rule to which division (H) of section 119.03 of the Revised Code does not apply.

If all filings are not completed on the same day, the rule shall be effective on the tenth day after the day on which the latest filing is completed. If the department of job and family services or the unemployment compensation review commission in adopting a rule pursuant to this chapter designates an effective date that is later than the effective date provided for by this division, the rule if filed as required by this division shall become effective on the later date designated by the department or commission.

If the commission or department adopts or amends a rule that is subject to division (H) of section 119.03 of the Revised Code, the commission or department shall assign a review date to the rule that is not later than five years after its effective date. If no review date is assigned to a rule, or if a review date assigned to a rule exceeds the five-year maximum, the review date for the rule is five years after its effective date. A rule with a review date is subject to review under section 119.032 of the Revised Code.

(2) The department and commission shall file the rule in compliance with the following standards and procedures:

(a) The rule shall be numbered in accordance with the numbering system devised by the director for the Ohio administrative code.

(b) The rule shall be prepared and submitted in compliance with the rules of the legislative service commission.

(c) The rule shall clearly state the date on which it is to be effective and the date on which it will expire, if known.

(d) Each rule that amends or rescinds another rule shall clearly refer to the rule that is amended or rescinded. Each amendment shall fully restate the rule as amended.

If the director of the legislative service commission or the director's designee gives the department of job and family services or the unemployment compensation review commission notice pursuant to section 103.05 of the Revised Code that a rule filed by the department or review commission is not in compliance with the rules of the legislative service commission, the department or review commission shall within thirty days after receipt of the notice conform the rule to the rules of the commission as directed in the notice.

The secretary of state and the director of the legislative service commission shall preserve the rules filed under division (B)(1)(a) of this section in an accessible manner. Each such rule shall be a public record open to public inspection and may be transmitted to any law publishing company that wishes to reproduce it.

(C) As used in this section:

(1) "Rule" includes an amendment or rescission of a rule.

(2) "Substantive revision" has the same meaning as in division (J) of section 119.01 of the Revised Code.

Effective Date: 04-01-2002



Section 4141.15 to 4141.161 - [Repealed].

Effective Date: 07-01-2000



Section 4141.162 - Establishing income and eligibility verification system.

(A) The director of job and family services shall establish an income and eligibility verification system that complies with section 1137 of the "Social Security Act." The programs included in the system are all of the following:

(1) Unemployment compensation pursuant to section 3304 of the "Internal Revenue Code of 1954";

(2) The state programs funded in part under part A of Title IV of the "Social Security Act" and administered under Chapters 5107. and 5108. of the Revised Code;

(3) Medicaid pursuant to Title XIX of the "Social Security Act";

(4) The supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.;

(5) Any Ohio program under a plan approved under Title I, X, XIV, or XVI of the "Social Security Act."

Wage information provided by employers to the director shall be furnished to the income and eligibility verification system. Such information shall be used by the director to determine eligibility of individuals for unemployment compensation benefits and the amount of those benefits and used by the agencies that administer the programs identified in divisions (A)(2) to (5) of this section to determine or verify eligibility for or the amount of benefits under those programs.

The director shall fully implement the use of wage information to determine eligibility for and the amount of unemployment compensation benefits by September 30, 1988.

Information furnished under the system shall also be made available to the appropriate state or local child support enforcement agency for the purposes of an approved plan under Title IV-D of the "Social Security Act" and to the appropriate federal agency for the purposes of Titles II and XVI of the "Social Security Act."

(B) The director shall adopt rules as necessary under which the department of job and family services and other state agencies that the director determines must participate in order to ensure compliance with section 1137 of the "Social Security Act" exchange information with each other or authorized federal agencies about individuals who are applicants for or recipients of benefits under any of the programs enumerated in division (A) of this section. The rules shall extend to all of the following:

(1) A requirement for standardized formats and procedures for a participating agency to request and receive information about an individual, which information shall include the individual's social security number;

(2) A requirement that all applicants for and recipients of benefits under any program enumerated in division (A) of this section be notified at the time of application, and periodically thereafter, that information available through the system may be shared with agencies that administer other benefit programs and utilized in establishing or verifying eligibility or benefit amounts under the other programs enumerated in division (A) of this section;

(3) A requirement that information is made available only to the extent necessary to assist in the valid administrative needs of the program receiving the information and is targeted for use in ways which are most likely to be productive in identifying and preventing ineligibility and incorrect payments;

(4) A requirement that information is adequately protected against unauthorized disclosures for purposes other than to establish or verify eligibility or benefit amounts under the programs enumerated in division (A) of this section;

(5) A requirement that a program providing information is reimbursed by the program using the information for the actual costs of furnishing the information and that the director be reimbursed by the participating programs for any actual costs incurred in operating the system;

(6) Requirements for any other matters necessary to ensure the effective, efficient, and timely exchange of necessary information or that the director determines must be addressed in order to ensure compliance with the requirements of section 1137 of the "Social Security Act."

(C) Each participating agency shall furnish to the income and eligibility verification system established in division (A) of this section that information, which the director, by rule, determines is necessary in order to comply with section 1137 of the "Social Security Act."

(D) Notwithstanding the information disclosure requirements of this section and section 4141.21 and division (A) of section 4141.284 of the Revised Code, the director shall administer those provisions of law so as to comply with section 1137 of the "Social Security Act."

(E) Requirements in section 4141.21 of the Revised Code with respect to confidentiality of information obtained in the administration of Chapter 4141. of the Revised Code and any sanctions imposed for improper disclosure of such information shall apply to the redisclosure of information disclosed under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-31-2001



Section 4141.163 - [Repealed].

Effective Date: 07-01-2000



Section 4141.164 - [Repealed].

Effective Date: 10-01-1994



Section 4141.17 - Oaths, depositions, and subpoenas.

The director of job and family services and the unemployment compensation review commission may administer oaths, certify to official acts, take depositions, issue subpoenas, and compel the attendance and testimony of witnesses and the production of books, accounts, papers, records, documents, and testimony in connection with the administration of this chapter.

In case of the refusal of a witness to attend or testify, or to produce books or papers, as to any matter regarding which the witness might be lawfully interrogated in the administration of this chapter, the court of common pleas of the county in which the person resides or is found, the court of appeals that has jurisdiction over the county in which the person resides or is found, or a judge thereof, upon application of the director or commission, shall compel obedience by proceedings as for contempt as in case of like refusal to obey a similar order of the court.

Effective Date: 07-01-2000



Section 4141.18 - Employer shall keep employment record.

Every employer, whether or not otherwise subject to this chapter, shall keep a true and accurate employment record of all the employer's employees, whether qualified and eligible to benefits or not, and of the hours worked by each employee and of the wages paid to the employee, and shall furnish to the director of job and family services upon demand a sworn statement of the same. Such record shall be open to inspection by the director or the director's authorized representatives at any reasonable time.

Effective Date: 07-01-2000



Section 4141.19 - [Repealed].

Effective Date: 03-18-1969



Section 4141.20 - Employers to furnish information to director - quarterly reports - forfeiture.

(A) Every employer, including those not otherwise subject to this chapter, shall furnish the director of job and family services upon request all information required by the director to carry out the requirements of this chapter. Every employer receiving from the director any blank with direction to fill it out shall cause it to be properly filled out, in the manner prescribed by the director, so as to answer fully and correctly all questions therein propounded, and shall furnish all the information therein sought, or, if unable to do so, that employer shall give the director in writing good and sufficient reason for such failure.

The director may require that such information be verified under oath and returned to the director within the period fixed by the director or by law. The director or any person employed by the director for that purpose may examine under oath any such employer, or the officer, agent, or employee of that employer, for the purpose of ascertaining any information that the employer is required by this chapter to furnish to the director. Any employer who fails to furnish information as is required by the director under authority of this section shall forfeit five hundred dollars to be collected in a civil action brought against the employer in the name of the state.

(B) Effective with the calendar quarter beginning April 1, 1987, every contributory employer shall file a quarterly contribution report and a quarterly report of wages. The quarterly reports shall be filed no later than the last day of the first month following the close of the calendar quarter for which the quarterly reports are being filed. The employer shall enter on the quarterly contribution report the total and taxable remuneration paid to all employees during the quarter. The employer shall enter on the quarterly report of wages the name and social security number of each individual employed during the calendar quarter, the total remuneration paid the individual, the number of weeks during the quarter for which the individual was paid remuneration, and any other information as required by section 1137 of the "Social Security Act."

Effective until the calendar quarter beginning January 1, 1993, in case of failure to file the quarterly contribution report or the report of wages containing all the required contribution and wage information within the time prescribed by this section, there shall be assessed a forfeiture amounting to ten per cent of the contributions due; provided such forfeiture shall not be less than twenty-five nor more than two hundred fifty dollars. The director may waive the forfeiture only with respect to the report of wages, and the waiver may be approved only if the employer shows good cause for failure to file the required information.

Effective with the calendar quarter beginning January 1, 1993, in case of failure to file the quarterly contribution report containing all the required information within the time prescribed by this section, there shall be assessed a forfeiture amounting to twenty-five one-hundredths of one per cent of the total remuneration paid by the employer, provided such forfeiture shall not be less than thirty nor more than five hundred dollars per quarterly contribution report. The director may waive the forfeiture only if the employer provides to the director a written statement showing good cause for failure to file the required quarterly contribution report.

Effective with the calendar quarter beginning January 1, 1993, in case of failure to file the quarterly report of wages containing all the required information within the time prescribed by this section, there shall be assessed a forfeiture amounting to twenty-five one-hundredths of one per cent of the total remuneration paid by the employer, provided such forfeiture shall be not less than thirty nor more than five hundred dollars per quarterly report of wages. The director may waive the forfeiture only if the employer provides to the director a written statement showing good cause for failure to file the required quarterly report of wages.

(C) Effective with the calendar quarter beginning April 1, 1987, every employer liable for payments in lieu of contributions shall file a quarterly payroll report and a quarterly report of wages. The employer shall file the quarterly reports no later than the last day of the first month following the close of the calendar quarter for which the quarterly reports are being filed. The employer shall enter on the quarterly payroll report the total remuneration paid to all employees during the quarter and the total wages that would have been taxable had the employer been subject to contributions. The employer shall enter on the quarterly report of wages the name and social security number of each individual employed during the calendar quarter, the total remuneration paid the individual, the number of weeks during the quarter for which the individual was paid remuneration, and any other information as required by section 1137 of the "Social Security Act."

Effective until the calendar quarter beginning January 1, 1993, in case of failure to file the quarterly payroll report or the report of wages containing all of the required payroll or wage information within the time prescribed by this section, the employer shall be assessed a forfeiture of twenty-five dollars per report. The director may waive the forfeiture only with respect to the report of wages, and such waiver may be approved only if the employer shows good cause for failure to file the required information.

Effective with the calendar quarter beginning January 1, 1993, in case of failure to file the quarterly payroll report containing all the required wage information within the time prescribed by this section, the employer shall be assessed a forfeiture amounting to twenty-five one-hundredths of one per cent of the total remuneration paid by the employer, provided such forfeiture shall not be less than thirty nor more than five hundred dollars per quarterly payroll report. The director may waive the forfeiture only if the employer provides to the director a written statement showing good cause for failure to file the required quarterly payroll report.

Effective with the calendar quarter beginning January 1, 1993, in case of failure to file the quarterly report of wages containing all the required information within the time prescribed by this section, there shall be assessed a forfeiture amounting to twenty-five one-hundredths of one per cent of the total remuneration paid by the employer, provided such forfeiture shall be not less than thirty nor more than five hundred dollars per quarterly report of wages. The director may waive the forfeiture only if the employer provides to the director a written statement showing good cause for failure to file the required quarterly report of wages.

(D) Effective with the calendar quarter beginning January 1, 2002, every contributory employer shall file a quarterly contribution and wage report. The quarterly report shall be filed not later than the last day of the first month following the close of the calendar quarter for which the quarterly report is being filed. The employer shall enter on the quarterly report the total and taxable remuneration paid to all employees during the quarter, the name and social security number of each individual employed during the calendar quarter, the total remuneration paid the individual, the number of weeks during the quarter for which the individual was paid remuneration, and any other information as required by section 1137 of the "Social Security Act."

Effective with the calendar quarter beginning January 1, 2002, in case of failure to properly file the quarterly contribution and wage report containing all the required contribution and wage information within the time prescribed by this section, the director shall assess a forfeiture amounting to twenty-five one-hundredths of one per cent of the total remuneration reported by the employer, provided such forfeiture shall not be less than fifty nor more than one thousand dollars.

(E) Effective with the calendar quarter beginning January 1, 2002, every employer liable for payments in lieu of contributions shall file a quarterly payroll and wage report. The quarterly report shall be filed not later than the last day of the first month following the close of the calendar quarter for which the quarterly report is being filed. The employer shall enter on the quarterly report the total remuneration paid to all employees during the quarter, the total wages that would have been taxable had the employer been subject to contributions, the name and social security number of each individual employed during the calendar quarter, the total remuneration paid the individual, the number of weeks during the quarter for which the individual was paid remuneration, and any other information as required by section 1137 of the "Social Security Act."

Effective with the calendar quarter beginning January 1, 2002, in case of failure to properly file the quarterly payroll and wage report containing all the required payroll and wage information within the time prescribed by this section, the director shall assess a forfeiture amounting to twenty-five one-hundredths of one per cent of the total remuneration reported by the employer, provided such forfeiture shall not be less than fifty nor more than one thousand dollars.

(F) The director may waive a forfeiture assessed under division (D) or (E) of this section if the employer provides to the director, within four years after the date the forfeiture was assessed, a written statement showing good cause for failure to properly file the required information.

(G) The director shall furnish the form or forms on which quarterly reports required under this section are to be submitted, or the employer may use other methods of reporting, including electronic information transmission methods, as approved by the director.

(H) All forfeitures required by this section shall be paid into the unemployment compensation special administrative fund as provided in section 4141.11 of the Revised Code.

Effective Date: 10-31-2001



Section 4141.21 - Information maintained by or furnished director not open to public - publication in statistical form.

Except as provided in section 4141.162 of the Revised Code, and subject to section 4141.43 of the Revised Code, the information maintained by the director of job and family services or furnished to the director by employers or employees pursuant to this chapter is for the exclusive use and information of the department of job and family services in the discharge of its duties and shall not be open to the public or be used in any court in any action or proceeding pending therein, or be admissible in evidence in any action, other than one arising under this chapter or section 5733.42 of the Revised Code. All of the information and records necessary or useful in the determination of any particular claim for benefits or necessary in verifying any charge to an employer's account under sections 4141.23 to 4141.26 of the Revised Code shall be available for examination and use by the employer and the employee involved or their authorized representatives in the hearing of such cases, and that information may be tabulated and published in statistical form for the use and information of the state departments and the public.

Effective Date: 12-21-2000



Section 4141.22 - Divulging information.

(A) No person shall disclose any information that was maintained by the director of job and family services or furnished to the director by employers or employees pursuant to this chapter, unless such disclosure is permitted under section 4141.21 of the Revised Code.

(B) No person in the employ of the director of job and family services or a county family services agency or a workforce development agency, or who has been in the employ of the director or those agencies, at any time, shall divulge any information maintained by or furnished to the director under this chapter and secured by the person while so employed, in respect to the transactions, property, business, or mechanical, chemical, or other industrial process of any person, firm, corporation, association, or partnership to any person other than the director or other employees of the department of job and family services or a county family services agency or workforce development agency, as required by the person's duties, or to other persons as authorized by the director under section 4141.43 of the Revised Code.

Whoever violates this section shall be disqualified from holding any appointment or employment by the director or a county family services agency or workforce development agency.

Effective Date: 07-01-2000



Section 4141.23 - Employer contributions - payments in lieu of contributions.

(A) Contributions shall accrue and become payable by each employer for each calendar year or other period as prescribed by this chapter. Such contributions become due and shall be paid by each employer to the director of job and family services for the unemployment compensation fund in accordance with such regulations as the director prescribes, and shall not be deducted, in whole or in part, from the remuneration of individuals in the employer's employ.

In the payment of any contributions, a fractional part of a dollar may be disregarded unless it amounts to fifty cents or more, in which case it may be increased to the next higher dollar.

(B)

(1) Any contribution or payment in lieu of contribution, due from an employer on or before December 31, 1992, shall, if not paid when due, bear interest at the rate of ten per cent per annum. In such computation any fraction of a month shall be considered as a full month.

(2) Any contribution, payment in lieu of contribution, interest, forfeiture, or fine due from an employer on or after January 1, 1993, shall, if not paid when due, bear interest at the annual rate of fourteen per cent compounded monthly on the aggregate receivable balance due. In such computation any fraction of a month shall be considered as a full month.

(C) The director may waive the interest assessed under division (B)(2) of this section if the employer meets all of the following conditions within thirty days after the date the director mails or delivers the notice of assessment of interest:

(1) Provides to the director a written request for a waiver of interest clearly demonstrating that the employer's failure to timely pay contributions, payments in lieu of contributions, interest, forfeiture, and fines was a result of circumstances beyond the control of the employer or the employer's agent, except that negligence on the part of the employer or the employer's agent shall not be considered beyond the control of the employer or the employer's agent;

(2) Furnishes to the director all quarterly reports required under section 4141.20 of the Revised Code;

(3) Pays in full all contributions, payments in lieu of contributions, interest, forfeiture, and fines for each quarter for which such payments are due.

The director shall deny an employer's request for a waiver of interest after finding that the employer's failure to timely furnish reports or make payments as required under this chapter was due to an attempt to evade payment.

(D) Any contribution, interest, forfeiture, or fine required to be paid under this chapter by any employer shall, if not paid when due, become a lien upon the real and personal property of such employer. Upon failure of such employer to pay the contributions, interest, forfeiture, or fine required to be paid under this chapter, the director shall file notice of such lien, for which there shall be no charge, in the office of the county recorder of the county in which it is ascertained that such employer owns real estate or personal property. The director shall notify the employer by mail of the lien. The absence of proof that the notice was sent does not affect the validity of the lien. Such lien shall not be valid as against the claim of any mortgagee, pledgee, purchaser, judgment creditor, or other lienholder of record at the time such notice is filed.

If the employer acquires real or personal property after notice of lien is filed, such lien shall not be valid as against the claim of any mortgagee, pledgee, subsequent bona fide purchaser for value, judgment creditor, or other lienholder of record to such after-acquired property, unless the notice of lien is refiled after such property was acquired by the employer and before the competing lien attached to such after-acquired property or before the conveyance to such subsequent bona fide purchaser for value.

Such notice shall be recorded in a book kept by the recorder called the "unemployment compensation lien record" and indexed therein in an alphabetical index under the name of such employer. When such unpaid contributions, interest, forfeiture, or fines have been paid, the employer may record with the recorder of the county in which such notice of lien has been filed and recorded, notice of such payment. For recording the notice of payment the recorder shall charge and receive from the employer a base fee of two dollars for services and a housing trust fund fee of two dollars pursuant to section 317.36 of the Revised Code.

(E) Notwithstanding other provisions in this section, the director may reduce, in whole or in part, the amount of interest, forfeiture, or fines required to be paid under this chapter if the director determines that the reduction is in the best interest of the unemployment compensation fund.

(F) Assessment of contributions shall not be made after four years from the date on which such contributions became payable, and no action in court for the collection of contributions without assessment of such contributions shall be begun after the expiration of five years from the date such contributions became payable. In case of a false or fraudulent report or of a willful attempt in any manner to evade contributions, such contributions may be assessed or a proceeding in court for the collection of such contributions may be begun without assessment at any time. When the assessment of contributions has been made within such four-year period provided, action in court to collect such contributions may be begun within, but not later than, six years after such assessment.

(G) In the event of a distribution of an employer's assets, pursuant to an order of any court under the law of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, or similar proceedings, contributions, interest, forfeiture, or fine then or thereafter due have the same priority as provided by law for the payment of taxes due the state and shall be paid out of the trust fund in the same manner as provided for other claims for unpaid taxes due the state.

(H) If the attorney general finds after investigation that any claim for delinquent contributions, interest, forfeitures, or fines owing to the director is uncollectible, in whole or in part, the attorney general shall recommend to the director the cancellation of such claim or any part thereof. The director may thereupon effect such cancellation.

Effective Date: 08-01-2003



Section 4141.231 - Satisfying employer's deficiency.

(A) If the director of job and family services determines that an employer is liable for unemployment compensation contributions or payments in lieu of contributions, interest, forfeitures, or fines totaling an amount that exceeds one thousand dollars which remain due and unpaid for thirty days or more and no part of the amount due is the subject of an appeal under this chapter, the director may certify this determination to the director of budget and management. If the director of budget and management, upon receipt of the director of job and family services' determination, determines that the employer is a person who has provided goods or services to this state for which amounts are to be approved for payment pursuant to section 126.07 of the Revised Code, the director of budget and management shall, in approving payments to the person under that section, withhold from amounts otherwise payable to the person, the amount of unemployment compensation contributions or payments in lieu of contributions, interest, forfeitures, or fines due and unpaid as certified by the director of job and family services, and shall approve for payment to the director of job and family services, the amount withheld.

(B) The director of job and family services shall deposit amounts received under division (A) of this section into the clearing account established pursuant to division (C) of section 4141.09 of the Revised Code.

Effective Date: 07-01-2000



Section 4141.24 - Employer accounts.

(A)

(1) The director of job and family services shall maintain a separate account for each employer and, except as otherwise provided in division (B) of section 4141.25 of the Revised Code respecting mutualized contributions, shall credit such employer's account with all the contributions, or payments in lieu of contributions, which the employer has paid on the employer's own behalf.

(2) If, as of the computation date, a contributory employer's account shows a negative balance computed as provided in division (A)(3) of section 4141.25 of the Revised Code, less any contributions due and unpaid on such date, which negative balance is in excess of the limitations imposed by divisions (A)(2)(a), (b), and (c) of this section and if the employer's account is otherwise eligible for the transfer, then before the employer's contribution rate is computed for the next succeeding contribution period, an amount equal to the amount of the excess eligible for transfer shall be permanently transferred from the account of such employer and charged to the mutualized account provided in division (B) of section 4141.25 of the Revised Code.

(a) If as of any computation date, a contributory employer's account shows a negative balance in excess of ten per cent of the employer's average annual payroll, then before the employer's contribution rate is computed for the next succeeding contribution period, an amount equal to the amount of the excess shall be transferred from the account as provided in this division. No contributory employer's account may have any excess transferred pursuant to division (A)(2)(a) of this section, unless the employer's account has shown a positive balance for at least two consecutive computation dates prior to the computation date with respect to which the transfer is proposed. Each time a transfer is made pursuant to division (A)(2)(a) of this section, the employer's account is ineligible for any additional transfers under that division, until the account shows a positive balance for at least two consecutive computation dates subsequent to the computation date of which the most recent transfer occurs pursuant to division (A)(2)(a), (b), or (c) of this section.

(b) If at the next computation date after the computation date at which a transfer from the account occurs pursuant to division (A)(2)(a) of this section, a contributory employer's account shows a negative balance in excess of fifteen per cent of the employer's average annual payroll, then before the employer's contribution rate is computed for the next succeeding contribution period an amount equal to the amount of the excess shall be permanently transferred from the account as provided in this division.

(c) If at the next computation date subsequent to the computation date at which a transfer from a contributory employer's account occurs pursuant to division (A)(2)(b) of this section, the employer's account shows a negative balance in excess of twenty per cent of the employer's average annual payroll, then before the employer's contribution rate is computed for the next succeeding contribution period, an amount equal to the amount of the excess shall be permanently transferred from the account as provided in this division.

(d) If no transfer occurs pursuant to division (A)(2)(b) or (c) of this section, the employer's account is ineligible for any additional transfers under division (A)(2) of this section until the account requalifies for a transfer pursuant to division (A)(2)(a) of this section.

(B) Any employer may make voluntary payments in addition to the contributions required under this chapter, in accordance with rules established by the director. Such payments shall be included in the employer's account as of the computation date, provided they are received by the director by the thirty-first day of December following such computation date. Such voluntary payment, when accepted from an employer, will not be refunded in whole or in part. In determining whether an employer's account has a positive balance on two consecutive computation dates and is eligible for transfers under division (A)(2) of this section, the director shall exclude any voluntary payments made subsequent to the last transfer made under division (A)(2) of this section.

(C) All contributions to the fund shall be pooled and available to pay benefits to any individual entitled to benefits irrespective of the source of such contributions.

(D)

(1) For the purposes of this section and sections 4141.241 and 4141.242 of the Revised Code, an employer's account shall be charged only for benefits based on remuneration paid by such employer. Benefits paid to an eligible individual shall be charged against the account of each employer within the claimant's base period in the proportion to which wages attributable to each employer of the claimant bears to the claimant's total base period wages. Charges to the account of a base period employer with whom the claimant is employed part-time at the time the claimant's application for a determination of benefits rights is filed shall be charged to the mutualized account when all of the following conditions are met:

(a) The claimant also worked part-time for the employer during the base period of the claim.

(b) The claimant is unemployed due to loss of other employment.

(c) The employer is not a reimbursing employer under section 4141.241 or 4141.242 of the Revised Code.

(2) Notwithstanding division (D)(1) of this section, charges to the account of any employer, including any reimbursing employer, shall be charged to the mutualized account if it finally is determined by a court on appeal that the employer's account is not chargeable for the benefits.

(3) Any benefits paid to a claimant under section 4141.28 of the Revised Code prior to a final determination of the claimant's right to the benefits shall be charged to the employer's account as provided in division (D)(1) of this section, provided that if there is no final determination of the claim by the subsequent thirtieth day of June, the employer's account shall be credited with the total amount of benefits that has been paid prior to that date, based on the determination that has not become final. The total amount credited to the employer's account shall be charged to a suspense account, which shall be maintained as a separate bookkeeping account and administered as a part of this section, and shall not be used in determining the account balance of the employer for the purpose of computing the employer's contribution rate under section 4141.25 of the Revised Code.

If it is finally determined that the claimant is entitled to all or a part of the benefits in dispute, the suspense account shall be credited and the appropriate employer's account charged with the benefits. If it is finally determined that the claimant is not entitled to all or any portion of the benefits in dispute, the benefits shall be credited to the suspense account and a corresponding charge made to the mutualized account established in division (B) of section 4141.25 of the Revised Code, provided that, except as otherwise provided in this section, if benefits are chargeable to an employer or group of employers who is required or elects to make payments to the fund in lieu of contributions under section 4141.241 of the Revised Code, the benefits shall be charged to the employer's account in the manner provided in division (D)(1) of this section and division (B) of section 4141.241 of the Revised Code, and no part of the benefits may be charged to the suspense account provided in this division.

To the extent that benefits that have been paid to a claimant and charged to the employer's account are found not to be due the claimant and are recovered by the director as provided in section 4141.35 of the Revised Code, they shall be credited to the employer's account.

(4) The director shall notify each employer at least once each month of the benefits charged to the employer's account since the last preceding notice; except that for the purposes of sections 4141.241 and 4141.242 of the Revised Code which provides the billing of employers on a payment in lieu of a contribution basis, the director may prescribe a quarterly or less frequent notice of benefits charged to the employer's account. Such notice will show a summary of the amount of benefits paid which were charged to the employer's account. This notice shall not be deemed a determination of the claimant's eligibility for benefits. Any employer so notified, however, may file within fifteen days after the mailing date of the notice, an exception to charges appearing on the notice on the grounds that such charges are not in accordance with this section. The director shall promptly examine the exception to such charges and shall notify the employer of the director's decision thereon, which decision shall become final unless appealed to the unemployment compensation review commission in the manner provided in section 4141.26 of the Revised Code. For the purposes of this division, an exception is considered timely filed when it has been received as provided in division (D)(1) of section 4141.281 of the Revised Code.

(E) The director shall terminate and close the account of any contributory employer who has been subject to this chapter if the enterprise for which the account was established is no longer in operation and it has had no payroll and its account has not been chargeable with benefits for a period of five consecutive years. The amount of any positive balance, computed as provided in division (A)(3) of section 4141.25 of the Revised Code, in an account closed and terminated as provided in this section shall be credited to the mutualized account as provided in division (B)(2)(b) of section 4141.25 of the Revised Code. The amount of any negative balance, computed as provided in division (A)(3) of section 4141.25 of the Revised Code, in an account closed and terminated as provided in this section shall be charged to the mutualized account as provided in division (B)(1)(b) of section 4141.25 of the Revised Code. The amount of any positive balance or negative balance, credited or charged to the mutualized account after the termination and closing of an employer's account, shall not thereafter be considered in determining the contribution rate of such employer. The closing of an employer's account as provided in this division shall not relieve such employer from liability for any unpaid contributions or payment in lieu of contributions which are due for periods prior to such closing.

If the director finds that a contributory employer's business is closed solely because of the entrance of one or more of the owners, officers, or partners, or the majority stockholder, into the armed forces of the United States, or any of its allies, or of the United Nations after July 1, 1950, such employer's account shall not be terminated and if the business is resumed within two years after the discharge or release of such persons from active duty in the armed forces, the employer's experience shall be deemed to have been continuous throughout such period. The reserve ratio of any such employer shall be the total contributions paid by such employer minus all benefits, including benefits paid to any individual during the period such employer was in the armed forces, based upon wages paid by the employer prior to the employer's entrance into the armed forces divided by the average of the employer's annual payrolls for the three most recent years during the whole of which the employer has been in business.

(F) If an employer transfers all of its trade or business to another employer or person, the acquiring employer or person shall be the successor in interest to the transferring employer and shall assume the resources and liabilities of such transferring employer's account, and continue the payment of all contributions, or payments in lieu of contributions, due under this chapter.

If an employer or person acquires substantially all, or a clearly segregable and identifiable portion of an employer's trade or business, then upon the director's approval of a properly completed application for successorship, the employer or person acquiring the trade or business, or portion thereof, shall be the successor in interest. The director by rule may prescribe procedures for effecting transfers of experience as provided for in this section.

(G) Notwithstanding sections 4141.09, 4141.23, 4141.24, 4141.241, 4141.242, 4141.25, 4141.26, and 4141.27 of the Revised Code, both of the following apply regarding assignment of rates and transfers of experience:

(1) If an employer transfers its trade or business, or a portion thereof, to another employer and, at the time of the transfer, both employers are under substantially common ownership, management, or control, then the unemployment experience attributable to the transferred trade or business, or portion thereof, shall be transferred to the employer to whom the business is so transferred. The director shall recalculate the rates of both employers and those rates shall be effective immediately upon the date of the transfer of the trade or business.

(2) Whenever a person is not an employer under this chapter at the time the person acquires the trade or business of an employer, the unemployment experience of the acquired trade or business shall not be transferred to the person if the director finds that the person acquired the trade or business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, that person shall be assigned the applicable new employer rate under division (A)(1) of section 4141.25 of the Revised Code.

(H) The director shall establish procedures to identify the transfer or acquisition of a trade or business for purposes of this section and shall adopt rules prescribing procedures for effecting transfers of experience as described in this section.

(I) No rate of contribution less than two and seven-tenths per cent shall be permitted a contributory employer succeeding to the experience of another contributory employer pursuant to this section for any period subsequent to such succession, except in accordance with rules prescribed by the director, which rules shall be consistent with federal requirements for additional credit allowance in section 3303 of the "Internal Revenue Code of 1954" and consistent with this chapter, except that such rules may establish a computation date for any such period different from the computation date generally prescribed by this chapter, and may define "calendar year" as meaning a twelve-consecutive-month period ending on the same day of the year as that on which such computation date occurs.

(J) The director may prescribe rules for the establishment, maintenance, and dissolution of common contribution rates for two or more contributory employers, and in accordance with such rules and upon application by two or more employers shall establish such common rate to be computed by merging the several contribution rate factors of such employers for the purpose of establishing a common contribution rate applicable to all such employers.

(K) The director shall adopt rules applicable to professional employer organizations and professional employer organization reporting entities to address the method in which a professional employer organization or professional employer organization reporting entity reports quarterly wages and contributions to the director for shared employees.

(1) The rules shall recognize a professional employer organization or professional employer organization reporting entity as the employer of record of the shared employees of the professional employer organization or professional employer organization reporting entity for reporting purposes; however, the rules shall require that each shared employee of a single client employer be reported under a separate and unique subaccount of the professional employer organization or professional employer organization reporting entity to reflect the experience of the shared employees of that client employer.

(2) The director shall use a subaccount solely to determine experience rates for that individual subaccount on an annual basis and shall recognize a professional employer organization or professional employer organization reporting entity as the employer of record associated with each subaccount. The director shall combine the rate experience that existed on a client employer's account prior to entering into a professional employer organization agreement with the experience accumulated as a subaccount of the professional employer organization or professional employer organization reporting entity. The combined experience shall remain with the client account upon termination of the professional employer organization agreement.

(3) A professional employer organization or professional employer organization reporting entity shall provide a power of attorney or other evidence, which evidence may be included as part of a professional employer organization agreement, completed by each client employer of the professional employer organization or professional employer organization reporting entity, authorizing the professional employer organization or professional employer organization reporting entity to act on behalf of the client employer in accordance with the requirements of this chapter.

(4) Any rule adopted pursuant to division (K) of this section also shall include administrative requirements that permit a professional employer organization or a professional employer organization reporting entity to transmit any reporting and payment data required under division (K)(1) of this section collectively as a single filing with the director.

(5) As used in division (K) of this section, "client employer," "professional employer organization," "professional employer organization agreement," "professional employer organization reporting entity," and "shared employee" have the same meanings as in section 4125.01 of the Revised Code.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 10-31-2001; 09-05-2005



Section 4141.241 - Nonprofit organizations as employers.

(A)

(1) Any nonprofit organization described in division (X) of section 4141.01 of the Revised Code, which becomes subject to this chapter on or after January 1, 1972, shall pay contributions under section 4141.25 of the Revised Code, unless it elects, in accordance with this division, to pay to the director of job and family services for deposit in the unemployment compensation fund an amount in lieu of contributions equal to the amount of regular benefits plus one half of extended benefits paid from that fund that is attributable to service in the employ of the nonprofit organization to individuals whose service, during the base period of the claims, was within the effective period of such election.

(2) Any nonprofit organization which becomes subject to this chapter after January 1, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than the remainder of that calendar year and the next calendar year, beginning with the date on which such subjectivity begins, by filing a written notice of its election with the director not later than thirty days immediately following the date of the determination of such subjectivity.

(3) Any nonprofit organization which makes an election in accordance with this division will continue to be liable for payments in lieu of contributions for the period described in this division and until it files with the director a written notice terminating its election. The notice shall be filed not later than thirty days prior to the beginning of the calendar year for which the termination is to become effective.

(4) Any nonprofit organization which has been paying contributions for a period subsequent to January 1, 1972, may change to a reimbursable basis by filing with the director, not later than thirty days prior to the beginning of any calendar year, a written notice of election to become liable for payments in lieu of contributions. The election shall not be terminable by the organization during that calendar year and the next calendar year.

(5) The director, in accordance with any rules the director prescribes, shall notify each nonprofit organization of any determination which the director may make of its status as an employer and of the effective date of any election which it makes and of any termination of the election. Any determinations shall be subject to reconsideration, appeal, and review in accordance with section 4141.26 of the Revised Code.

(B) Except as provided in division (I) of section 4141.29 of the Revised Code, benefits based on service with a nonprofit organization granted a reimbursing status under this section shall be payable in the same amount, on the same terms, and subject to the same conditions, as benefits payable on the basis of other service subject to this chapter. Payments in lieu of contributions shall be made in accordance with this division and division (D) of section 4141.24 of the Revised Code.

(1)

(a) At the end of each calendar quarter, or at the end of any other period as determined by the director under division (D)(4) of section 4141.24 of the Revised Code, the director shall bill each nonprofit organization or group of such organizations which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular benefits plus one half of the amount of extended benefits paid during such quarter or other prescribed period which is attributable to service in the employ of such organization.

(b) In the computation of the amount of benefits to be charged to employers liable for payments in lieu of contributions, all benefits attributable to service described in division (B)(1)(a) of this section shall be computed and charged to such organization as described in division (D) of section 4141.24 of the Revised Code, and, except as provided in division (D)(2) of section 4141.24 of the Revised Code, no portion of the amount may be charged to the mutualized account established by division (B) of section 4141.25 of the Revised Code.

(c) The director may prescribe regulations under which organizations, which have elected to make payments in lieu of contributions may request permission to make such payments in equal installments throughout the year with an adjustment at the end of the year for any excess or shortage of the amount of such installment payments compared with the total amount of benefits actually charged the organization's account during the year. In making any adjustment, where the total installment payments are less than the actual benefits charged, the organization shall be liable for payment of the unpaid balance in accordance with division (B)(2) of this section. If the total installment payments exceed the actual benefits charged, all or part of the excess may, at the discretion of the director, be refunded or retained in the fund as part of the payments which may be required in the next year.

(2) Payment of any bill rendered under division (B)(1) of this section shall be made not later than thirty days after the bill was mailed to the last known address of the organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with division (B)(4) of this section.

(3) Payments made by an organization under this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

(4) An organization may file an application for review and redetermination of the amounts appearing on any bill rendered to such organization under division (B)(1) of this section. The application shall be filed and determined under division (D)(4) of section 4141.24 of the Revised Code.

(5) Past-due payments of amounts in lieu of contributions shall be subject to the same interest rates and collection procedures that apply to past-due contributions under sections 4141.23 and 414.27 of the Revised Code. In case of failure to file a required quarterly report within the time prescribed by the director, the nonprofit organization shall be subject to a forfeiture pursuant to section 4141.20 of the Revised Code for each quarterly report that is not timely filed.

All interest and forfeitures collected under this division shall be paid into the unemployment compensation special administrative fund as provided in section 4141.11 of the Revised Code.

(6) All payments in lieu of contributions collected under this section shall be paid into the unemployment compensation fund as provided in section 4141.09 of the Revised Code. Any refunds of such payments shall be paid from the unemployment compensation fund, as provided in section 4141.09 of the Revised Code.

(C)

(1) Any nonprofit organization, or group of such organizations approved under division (D) of this section, that elects to become liable for payments in lieu of contributions shall be required within thirty days after the effective date of its election, to execute and file with the director a surety bond approved by the director or it may elect instead to deposit with the director approved municipal or other bonds, or approved securities, or a combination thereof, or other forms of collateral security approved by the director.

(2)

(a) The amount of the bond or deposit required shall be equal to three per cent of the organization's wages paid for employment as defined in section 4141.01 of the Revised Code that would have been taxable had the organization been a subject employer during the four calendar quarters immediately preceding the effective date of the election, or the amount established by the director within the limitation provided in division (C)(2)(d) of this section, whichever is the less. The effective date of the amount of the bond or other collateral security required after the employer initially is determined by the director to be liable for payments in lieu of contributions shall be the renewal date in the case of a bond or the biennial anniversary of the effective date of election in the case of deposit of securities or other forms of collateral security approved by the director, whichever date shall be most recent and applicable. If the nonprofit organization did not pay wages in each of such four calendar quarters, the amount of the bond or deposit shall be as determined by the director under regulations prescribed for this purpose.

(b) Any bond or other form of collateral security approved by the director deposited under this division shall be in force for a period of not less than two calendar years and shall be renewed with the approval of the director, at such times as the director may prescribe, but not less frequently than at two-year intervals as long as the organization continues to be liable for payments in lieu of contributions. The director shall require adjustments to be made in a previously filed bond or other form of collateral security as the director considers appropriate. If the bond or other form of collateral security is to be increased, the adjusted bond or collateral security shall be filed by the organization within thirty days of the date that notice of the required adjustment was mailed or otherwise delivered to it. Failure by any organization covered by such bond or collateral security to pay the full amount of payments in lieu of contributions when due, together with any applicable interest provided for in division (B)(5) of this section, shall render the surety liable on the bond or collateral security to the extent of the bond or collateral security, as though the surety was the organization.

(c) Any securities accepted in lieu of surety bond by the director shall be deposited with the treasurer of state who shall have custody thereof and retain the same in the treasurer of state's possession, or release them, according to conditions prescribed by regulations of the director. Income from the securities, held in custody by the treasurer of state, shall accrue to the benefit of the depositor and shall be distributed to the depositor in the absence of any notification from the director that the depositor is in default on any payment owed to the director. The director may require the sale of any such bonds to the extent necessary to satisfy any unpaid payments in lieu of contributions, together with any applicable interest or forfeitures provided for in division (B)(5) of this section. The director shall require the employer within thirty days following any sale of deposited securities, under this subdivision, to deposit additional securities, surety bond, or combination of both, to make whole the employer's security deposit at the approved level. Any cash remaining from the sale of such securities may, at the discretion of the director, be refunded in whole or in part, or be paid into the unemployment compensation fund to cover future payments required of the organization.

(d) The required bond or deposit for any nonprofit organization, or group of such organizations approved by the director under division (D) of this section, that is determined by the director to be liable for payments in lieu of contributions effective beginning on and after January 1, 1996, but prior to January 1, 1998, and the required bond or deposit for any renewed elections under division (C)(2)(b) of this section effective during that period shall not exceed one million two hundred fifty thousand dollars. The required bond or deposit for any nonprofit organization, or group of such organizations approved by the director under division (D) of this section, that is determined to be liable for payments in lieu of contributions effective on and after January 1, 1998, and the required bond or deposit for any renewed elections effective on and after January 1, 1998, shall not exceed two million dollars.

(3) If any nonprofit organization fails to file a bond or make a deposit, or to file a bond in an increased amount or to make whole the amount of a previously made deposit, as provided under this division, the director may terminate the organization's election to make payments in lieu of contributions effective for the quarter following such failure and the termination shall continue for not less than the remainder of that calendar year and the next calendar year, beginning with the quarter in which the termination becomes effective; except that the director may extend for good cause the applicable filing, deposit, or adjustment period by not more than thirty days.

(D)

(1) Two or more nonprofit organizations that have become liable for payments in lieu of contributions, in accordance with division (A) of this section, may file a joint application to the director for the establishment of the group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of those employers. Notwithstanding division (E) of section 4141.242 of the Revised Code, hospitals operated by this state or a political subdivision may participate in a group account with nonprofit organizations under the procedures set forth in this section. Each application shall identify and authorize a group representative to act as the group's agent for the purposes of this division.

(2) Upon the director's approval of the application, the director shall establish a group account for the employers effective as of the beginning of the calendar quarter in which the director receives the application and shall notify the group's representative of the effective date of the account. The account shall remain in effect for not less than two years and thereafter until terminated by the director or upon application by the group.

(3) Upon establishment of the account, each member of the group shall be liable, in the event that the group representative fails to pay any bill issued to it pursuant to division (B) of this section, for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in the quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by the member in the quarter bear to the total wages paid during the quarter for service performed in the employ of all members of the group.

(4) The director shall adopt regulations as considered necessary with respect to the following: applications for establishment, bonding, maintenance, and termination of group accounts that are authorized by this section; addition of new members to and withdrawal of active members from such accounts; and the determination of the amounts that are payable under this division by the group representative and in the event of default in payment by the group representative, members of the group, and the time and manner of payments.

Effective Date: 09-21-2000



Section 4141.242 - Public entities as employers.

(A) On or after January 1, 1978, the state, its instrumentalities, its political subdivisions and their instrumentalities, and any subdivision thereof as defined in division (H) of this section and described in this section as public entities, and Indian tribes as defined by section 4(e) of the "Indian Self-Determination and Education Assistance Act," 88 Stat. 2204 (1975), 25 U.S.C.A. 450b(e), shall pay to the director of job and family services for deposit in the unemployment compensation fund an amount in lieu of contributions equal to the full amount of regular benefits, and the amount of extended benefits chargeable under the terms of section 4141.301 of the Revised Code, from that fund that is attributable to service in the employ of the public entity or Indian tribe, under the same terms and conditions as required of nonprofit organizations electing reimbursing status under section 4141.241 of the Revised Code; unless the public entity or Indian tribe elects to pay contributions under section 4141.25 of the Revised Code, under the following conditions:

(1) Any public entity or Indian tribe may elect, after December 31, 1977, to become liable for contribution payments, as set forth in section 4141.25 of the Revised Code, for a period of not less than two calendar years by filing with the director a written notice of its election.

(2) The effective date of the election to pay contributions shall be the first day of the first calendar quarter after the election is approved by the director and which is at least thirty days after the election notice was received.

(B) No surety bond shall be required of any reimbursing public entity or Indian tribe, as is required of nonprofit organizations under division (C) of section 4141.241 of the Revised Code. Any public entity or Indian tribe, either reimbursing or contributory, shall, if it becomes delinquent in the payment of reimbursements, contributions, forfeiture, or interest, be subject to the same terms and the same collection procedures as are set forth for reimbursing employers under division (B) of section 4141.241 of the Revised Code; and as set forth for contributory employers under this chapter except as provided under division (D) of this section.

(C) The state of Ohio account and the accounts and subaccounts of its instrumentalities, as defined in divisions (H)(1)(a) and (b) of this section, shall be administered by the director of administrative services, in coordination with the director of job and family services in accordance with the terms and conditions of this chapter, regarding the determination and payment of benefits attributable to service with the state or its instrumentalities. In this capacity, the director of administrative services shall maintain any necessary accounts and subaccounts for the various agencies and departments of the state and, through the director of budget and management, apportion among the various state entities, and collect, the costs of unemployment benefits, as billed by the director of job and family services, except that any of the individual agencies and departments for which such accounts and subaccounts are maintained may, with the concurrence of the director of administrative services and the director of job and family services, be designated to receive billings directly from the director of job and family services and make payment in response to such billings directly to the director of job and family services. Any moneys paid directly under this division and collected by the director of administrative services shall be forwarded to the director of job and family services for deposit in the fund established by division (A) of section 4141.09 of the Revised Code, and shall be credited to the accounts of the state and its instrumentalities.

(D) The accounts of the various local subdivisions, their instrumentalities, and Indian tribes shall be administered by appropriate officials, as designated to the director of job and family services when the accounts are established.

(E) Two or more reimbursing public entities or Indian tribes may file a joint application to the director of job and family services for the establishment of a group account, for the purpose of sharing the cost of benefits attributable to service with the public entities or Indian tribes, under the conditions provided for nonprofit organizations under division (D) of section 4141.241 of the Revised Code.

(F) Two or more public entities or Indian tribes that have elected to pay contributions may apply for a common rate under division (J) of section 4141.24 of the Revised Code. Clear authority, resolution, or ordinance for combining must be presented with the application requesting the common rate status. Applications must be filed by the first day of October of any year, to be effective for the following calendar year.

(G) A public entity or Indian tribe, either reimbursing or one electing to pay contributions, shall be liable for the full amount of any regular benefits paid that are attributable to service in the employ of the public entity or Indian tribe during the base period of a benefit claim, and any extended benefits paid based on service as provided in divisions (I)(1)(b) and (1)(c) of section 4141.301 of the Revised Code. Where a public entity or Indian tribe has changed from a reimbursing status to a contributory status, during the base period of the benefit claim, then the benefit charges attributable to service with the reimbursement account shall be charged to the reimbursement account; and, the charges attributable to the contributory account shall be charged to that account. The same rule shall be applicable to situations where a contributory public entity or Indian tribe has changed to a reimbursing status during the base period of a benefit claim.

(H)

(1) For the purposes of establishing employer status and accounts for the state and its instrumentalities, its political subdivisions and their instrumentalities, a separate account shall be established and maintained for:

(a) The state, including therein the legislative and executive branches, as defined in Articles II and III of the Ohio Constitution, and the Ohio supreme court;

(b) Each separate instrumentality of the state;

(c) Each political subdivision of the state, including therein the legislative, executive, and judicial functions performed for the subdivision;

(d) Each separate instrumentality of the political subdivision;

(e) Any jointly owned instrumentality of more than one of the public entities described in this division, or any jointly owned instrumentality of any such public entities and one or more other states or political subdivisions thereof.

(2) For the purposes of this chapter, the separate accounts, established by this division, shall be described as "public entity accounts."

(I) An Indian tribe may elect to make payments in lieu of contributions as allowed with respect to governmental entities under this section. An Indian tribe may make a separate election for itself and each subdivision, subsidiary, or business enterprise wholly owned by the Indian tribe. The director shall immediately notify the United States internal revenue service and the United States department of labor if an Indian tribe fails to make payments required under this section and fails to pay any forfeitures, interest, or penalties due within ninety days of receiving a delinquency notice in accordance with rules prescribed by the director.

(J) The director of job and family services, in accordance with any rules that the director may prescribe, shall notify each public entity and Indian tribe of any determination which the director may make of its status as an employer and of the effective date of any election which it makes and of any termination of the election. Any determinations are subject to reconsideration, appeal, and review in accordance with sections 4141.26 and 4141.28 of the Revised Code.

Amended by 128th General Assemblych.179,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-01-2000; 09-05-2005



Section 4141.25 - Contribution rates.

(A) The director of job and family services shall determine as of each computation date the contribution rate of each contributing employer subject to this chapter for the next succeeding contribution period. The director shall determine a standard rate of contribution or an experience rate for each contributing employer. Once a rate of contribution has been established under this section for a contribution period, except as provided in division (D) of section 4141.26 of the Revised Code, that rate shall remain effective throughout such contribution period. The rate of contribution shall be determined in accordance with the following requirements:

(1) An employer whose experience does not meet the terms of division (A)(2) of this section shall be assigned a standard rate of contribution. Effective for contribution periods beginning on and after January 1, 1998, an employer's standard rate of contribution shall be a rate of two and seven-tenths per cent, except that the rate for employers engaged in the construction industry shall be the average contribution rate computed for the construction industry or a rate of two and seven-tenths per cent, whichever is greater. The standard rate set forth in this division shall be applicable to a nonprofit organization whose election to make payments in lieu of contributions is voluntarily terminated or canceled by the director under section 4141.241 of the Revised Code, and thereafter pays contributions as required by this section. If such nonprofit organization had been a contributory employer prior to its election to make payments in lieu of contributions, then any prior balance in the contributory account shall become part of the reactivated account.

As used in division (A) of this section, "the average contribution rate computed for the construction industry" means the most recent annual average rate attributable to the construction industry as prescribed by the director.

(2) A contributing employer subject to this chapter shall qualify for an experience rate only if there have been four consecutive quarters, ending on the thirtieth day of June immediately prior to the computation date, throughout which the employer's account was chargeable with benefits. Upon meeting the qualifying requirements provided in division (A)(2) of this section, the director shall calculate the total credits to each employer's account consisting of the contributions other than mutualized contributions including all contributions paid prior to the computation date for all past periods plus:

(a) The contributions owing on the computation date that are paid within thirty days after the computation date, and credited to the employer's account;

(b) All voluntary contributions paid by an employer pursuant to division (B) of section 4141.24 of the Revised Code.

(3) The director also shall determine the benefits which are chargeable to each employer's account and which were paid prior to the computation date with respect to weeks of unemployment ending prior to the computation date. The director then shall determine the positive or negative balance of each employer's account by calculating the excess of such contributions and interest over the benefits chargeable, or the excess of such benefits over such contributions and interest. Any resulting negative balance then shall be subject to adjustment as provided in division (A)(2) of section 4141.24 of the Revised Code after which the positive or negative balance shall be expressed in terms of a percentage of the employer's average annual payroll. If the total standing to the credit of an employer's account exceeds the total charges, as provided in this division, the employer has a positive balance and if such charges exceed such credits the employer has a negative balance. Each employer's contribution rate shall then be determined in accordance with the following schedule:

Contribution Rate Schedule

If, as of the computation date the contribution rate balance of an employer's account as a percentage of the employer's average annual payroll is The employer's contribution rate for the next succeeding contribution period shall be

(a) A negative balance of:

20.0% or more 6.5 %

19.0% but less than 20.0 % 6.4 %

17.0% but less than 19.0 % 6.3 %

15.0% but less than 17.0 % 6.2 %

13.0% but less than 15.0 % 6.1 %

11.0% but less than 13.0 % 6.0 %

9.0% but less than 11.0 % 5.9 %

5.0% but less than 9.0 % 5.7 %

4.0% but less than 5.0 % 5.5 %

3.0% but less than 4.0 % 5.3 %

2.0% but less than 3.0 % 5.1 %

1.0% but less than 2.0 % 4.9 % more than 0.0 % but less than 1.0 % 4.8 %

(b) A 0.0 % or a positive balance of less than 1.0 % 4.7 %

(c) A positive balance of:

1.0% or more, but less than 1.5 % 4.6 %

1.5% or more, but less than 2.0 % 4.5 %

2.0% or more, but less than 2.5 % 4.3 %

2.5% or more, but less than 3.0 % 4.0 %

3.0% or more, but less than 3.5 % 3.8 %

3.5% or more, but less than 4.0 % 3.5 %

4.0% or more, but less than 4.5 % 3.3 %

4.5% or more, but less than 5.0 % 3.0 %

5.0% or more, but less than 5.5 % 2.8 %

5.5% or more, but less than 6.0 % 2.5 %

6.0% or more, but less than 6.5 % 2.2 %

6.5% or more, but less than 7.0 % 2.0 %

7.0% or more, but less than 7.5 % 1.8 %

7.5% or more, but less than 8.0 % 1.6 %

8.0% or more, but less than 8.5 % 1.4 %

8.5% or more, but less than 9.0 % 1.3 %

9.0% or more, but less than 9.5 % 1.1 %

9.5% or more, but less than 10.0 % 1.0 %

10.0% or more, but less than 10.5 % .9%

10.5% or more, but less than 11.0 % .7%

11.0% or more, but less than 11.5 % .6%

11.5% or more, but less than 12.0 % .5%

12.0% or more, but less than 12.5 % .4%

12.5% or more, but less than 13.0 % .3%

13.0% or more, but less than 14.0 % .2%

14.0% or more .1%

(d) The contribution rates shall be as specified in divisions (a), (b), and (c) of the contribution rate schedule except that notwithstanding the amendments made to division (a) of the contribution rate schedule in this section, if, as of the computation date: for 1991, the negative balance is 5.0 % or more, the contribution rate shall be 5.7 %; for 1992, if the negative balance is 11.0 % or more, the contribution rate shall be 6.0 %; and for 1993, if the negative balance is 17.0 % or more, the contribution rate shall be 6.3 %. Thereafter, the contribution rates shall be as specified in the contribution rate schedule.

(B)

(1) The director shall establish and maintain a separate account to be known as the "mutualized account." As of each computation date there shall be charged to this account:

(a) As provided in division (A)(2) of section 4141.24 of the Revised Code, an amount equal to the sum of that portion of the negative balances of employer accounts which exceeds the applicable limitations as such balances are computed under division (A) of this section as of such date;

(b) An amount equal to the sum of the negative balances remaining in employer accounts which have been closed during the year immediately preceding such computation date pursuant to division (E) of section 4141.24 of the Revised Code;

(c) An amount equal to the sum of all benefits improperly paid preceding such computation date which are not recovered but which are not charged to an employer's account, or which after being charged, are credited back to an employer's account;

(d) An amount equal to the sum of any other benefits paid preceding such computation date which, under this chapter, are not chargeable to an employer's account;

(e) An amount equal to the sum of any refunds made during the year immediately preceding such computation date of erroneously collected mutualized contributions required by this division which were previously credited to this account;

(f) An amount equal to the sum of any repayments made to the federal government during the year immediately preceding such computation date of amounts which may have been advanced by it to the unemployment compensation fund under section 1201 of the "Social Security Act," 49 Stat. 648 (1935), 42 U.S.C. 301 ;

(g) Any amounts appropriated by the general assembly out of funds paid by the federal government, under section 903 of the "Social Security Act," to the account of this state in the federal unemployment trust fund.

(2) As of every computation date there shall be credited to the mutualized account provided for in this division:

(a) The proceeds of the mutualized contributions as provided in this division;

(b) Any positive balances remaining in employer accounts which are closed as provided in division (E) of section 4141.24 of the Revised Code;

(c) Any benefits improperly paid which are recovered but which cannot be credited to an employer's account;

(d) All amounts which may be paid by the federal government under section 903 of the "Social Security Act" to the account of this state in the federal unemployment trust fund;

(e) Amounts advanced by the federal government to the account of this state in the federal unemployment trust fund under section 1201 of the "Social Security Act" to the extent such advances have been repaid to or recovered by the federal government;

(f) Interest credited to the Ohio unemployment trust fund as deposited with the secretary of the treasury of the United States.

(3) Annually, as of the computation date, the director shall determine the total credits and charges made to the mutualized account during the preceding twelve months and the overall condition of the account. The director shall issue an annual statement containing this information and such other information as the director deems pertinent, including a report that the sum of the balances in the mutualized account, employers' accounts, and any subsidiary accounts equal the balance in the state's unemployment trust fund maintained under section 904 of the "Social Security Act."

(4) As used in this division:

(a) "Fund as of the computation date" means as of any computation date, the aggregate amount of the unemployment compensation fund, including all contributions owing on the computation date that are paid within thirty days thereafter, all payments in lieu of contributions that are paid within sixty days after the computation date, all reimbursements of the federal share of extended benefits described in section 4141.301 of the Revised Code that are owing on the computation date, and all interest earned by the fund and received on or before the computation date from the federal government.

(b) "Minimum safe level" means an amount equal to two standard deviations above the average of the adjusted annual average unemployment compensation benefit payment from 1970 to the most recent calendar year prior to the computation date, as determined by the director pursuant to division (B)(4)(b) of this section. To determine the adjusted annual payment of unemployment compensation benefits, the director first shall multiply the number of weeks compensated during each calendar year beginning with 1970 by the most recent annual average weekly unemployment compensation benefit payment and then compute the average and standard deviation of the resultant products.

(c) "Annual average weekly unemployment compensation benefit payment" means the amount resulting from dividing the unemployment compensation benefits paid from the benefit account maintained within the unemployment compensation fund pursuant to section 4141.09 of the Revised Code, by the number of weeks compensated during the same time period.

(5) If, as of any computation date, the charges to the mutualized account during the entire period subsequent to the computation date, July 1, 1966, made in accordance with division (B)(1) of this section, exceed the credits to such account including mutualized contributions during such period, made in accordance with division (B)(2) of this section, the amount of such excess charges shall be recovered during the next contribution period. To recover such amount, the director shall compute the percentage ratio of such excess charges to the average annual payroll of all employers eligible for an experience rate under division (A) of this section. The percentage so determined shall be computed to the nearest tenth of one per cent and shall be an additional contribution rate to be applied to the wages paid by each employer whose rate is computed under the provisions of division (A) of this section in the contribution period next following such computation date, but such percentage shall not exceed five-tenths of one per cent; however, when there are any excess charges in the mutualized account, as computed in this division, then the mutualized contribution rate shall not be less than one-tenth of one per cent.

(6) If the fund as of the computation date is above or below minimum safe level, the contribution rates provided for in each classification in division (A)(3) of this section for the next contribution period shall be adjusted as follows:

(a) If the fund is thirty per cent or more above minimum safe level, the contribution rates provided in division (A)(3) of this section shall be decreased two-tenths of one per cent.

(b) If the fund is more than fifteen per cent but less than thirty per cent above minimum safe level, the contribution rates provided in division (A)(3) of this section shall be decreased one-tenth of one per cent.

(c) If the fund is more than fifteen per cent but less than thirty per cent below minimum safe level, the contribution rates of all employers shall be increased twenty-five one-thousandths of one per cent plus a per cent increase calculated and rounded pursuant to division (B)(6)(g) of this section.

(d) If the fund is more than thirty per cent but less than forty-five per cent below minimum safe level, the contribution rates of all employers shall be increased seventy-five one-thousandths of one per cent plus a per cent increase calculated and rounded pursuant to division (B)(6)(g) of this section.

(e) If the fund is more than forty-five per cent but less than sixty per cent below minimum safe level, the contribution rates of all employers shall be increased one-eighth of one per cent plus a per cent increase calculated and rounded pursuant to division (B)(6)(g) of this section.

(f) If the fund is sixty per cent or more below minimum safe level, the contribution rates of all employers shall be increased two-tenths of one per cent plus a per cent increase calculated and rounded pursuant to division (B)(6)(g) of this section.

(g) The additional per cent increase in contribution rates required by divisions (B)(6)(c), (d), (e), and (f) of this section that is payable by each individual employer shall be calculated in the following manner. The flat rate increase required by a particular division shall be multiplied by three and the product divided by the average experienced-rated contribution rate for all employers as determined by the director for the most recent calendar year. The resulting quotient shall be multiplied by an individual employer's contribution rate determined pursuant to division (A)(3) of this section. The resulting product shall be rounded to the nearest tenth of one per cent, added to the flat rate increase required by division (B)(6)(c), (d), (e), or (f) of this section, as appropriate, and the total shall be rounded to the nearest tenth of one per cent. As used in division (B)(6)(g) of this section, the "average experienced-rated contribution rate" means the most recent annual average contribution rate reported by the director contained in report RS 203.2 less the mutualized and minimum safe level contribution rates included in such rate.

(h) If any of the increased contribution rates of division (B)(6)(c), (d), (e), or (f) of this section are imposed, the rate shall remain in effect for the calendar year in which it is imposed and for each calendar year thereafter until the director determines as of the computation date for calendar year 1991 and as of the computation date for any calendar year thereafter pursuant to this section, that the level of the unemployment compensation fund equals or exceeds the minimum safe level as defined in division (B)(4)(b) of this section. Nothing in division (B)(6)(h) of this section shall be construed as restricting the imposition of the increased contribution rates provided in divisions (B)(6)(c), (d), (e), and (f) of this section if the fund falls below the percentage of the minimum safe level as specified in those divisions.

(7) The additional contributions required by division (B)(5) of this section shall be credited to the mutualized account. The additional contributions required by division (B)(6) of this section shall be credited fifty per cent to individual employer accounts and fifty per cent to the mutualized account.

(C) If an employer makes a payment of contributions which is less than the full amount required by this section and sections 4141.23, 4141.24, 4141.241, 4141.242, 4141.25, 4141.26, and 4141.27 of the Revised Code, such partial payment shall be applied first against the mutualized contributions required under this chapter. Any remaining partial payment shall be credited to the employer's individual account.

(D) Whenever there are any increases in contributions resulting from an increase in wages subject to contributions as defined in division (G) of section 4141.01 of the Revised Code, or from an increase in the mutualized rate of contributions provided in division (B) of this section, or from a revision of the contribution rate schedule provided in division (A) of this section, except for that portion of the increase attributable to a change in the positive or negative balance in an employer's account, which increases become effective after a contract for the construction of real property, as defined in section 5701.02 of the Revised Code, has been entered into, the contractee upon written notice by a prime contractor shall reimburse the contractor for all increased contributions paid by the prime contractor or by subcontractors upon wages for services performed under the contract. Upon reimbursement by the contractee to the prime contractor, the prime contractor shall reimburse each subcontractor for the increased contributions.

(E) Effective only for the contribution period beginning on January 1, 1996, and ending on December 31, 1996, mutualized contributions collected or received by the director pursuant to division (B)(5) of this section and amounts credited to the mutualized account pursuant to division (B)(7) of this section shall be deposited into or credited to the unemployment compensation benefit reserve fund that is created under division (F) of this section, except that amounts collected, received, or credited in excess of two hundred million dollars shall be deposited into or credited to the unemployment trust fund established pursuant to section 4141.09 of the Revised Code.

(F) The state unemployment compensation benefit reserve fund is hereby created as a trust fund in the custody of the treasurer of state and shall not be part of the state treasury. The fund shall consist of all moneys collected or received as mutualized contributions pursuant to division (B)(5) of this section and amounts credited to the mutualized account pursuant to division (B)(7) of this section as provided by division (E) of this section. All moneys in the fund shall be used solely to pay unemployment compensation benefits in the event that funds are no longer available for that purpose from the unemployment trust fund established pursuant to section 4141.09 of the Revised Code.

(G) The balance in the unemployment compensation benefit reserve fund remaining at the end of the contribution period beginning January 1, 2000, and any mutualized contribution amounts for the contribution period beginning on January 1, 1996, that may be received after December 31, 2000, shall be deposited into the unemployment trust fund established pursuant to section 4141.09 of the Revised Code. Income earned on moneys in the state unemployment compensation benefit reserve fund shall be available for use by the director only for the purposes described in division (I) of this section, and shall not be used for any other purpose.

(H) The unemployment compensation benefit reserve fund balance shall be added to the unemployment trust fund balance in determining the minimum safe level tax to be imposed pursuant to division (B) of this section and shall be included in the mutualized account balance for the purpose of determining the mutualized contribution rate pursuant to division (B)(5) of this section.

(I) All income earned on moneys in the unemployment compensation benefit reserve fund from the investment of the fund by the treasurer of state shall accrue to the department of job and family services automation administration fund, which is hereby established in the state treasury. Moneys within the automation administration fund shall be used to meet the costs related to automation of the department and the administrative costs related to collecting and accounting for unemployment compensation benefit reserve fund revenue. Any funds remaining in the automation administration fund upon completion of the department's automation projects that are funded by that fund shall be deposited into the unemployment trust fund established pursuant to section 4141.09 of the Revised Code.

(J) The director shall prepare and submit monthly reports to the unemployment compensation advisory commission with respect to the status of efforts to collect and account for unemployment compensation benefit reserve fund revenue and the costs related to collecting and accounting for that revenue. The director shall obtain approval from the unemployment compensation advisory commission for expenditure of funds from the department of job and family services automation administration fund. Funds may be approved for expenditure for purposes set forth in division (I) of this section only to the extent that federal or other funds are not available.

Effective Date: 09-21-2000; 09-05-2005



Section 4141.251 - [Repealed].

Effective Date: 11-26-1997



Section 4141.26 - Notifying employer of contribution rate.

(A) As soon as practicable after the first day of September but not later than the first day of December of each year, the director of job and family services shall notify each employer of the employer's contribution rate as determined for the next ensuing contribution period pursuant to section 4141.25 of the Revised Code provided the employer has furnished the director, by the first day of September following the computation date, with the wage information for all past periods necessary for the computation of the contribution rate.

(B) If an employer has not timely furnished the necessary wage information as required by division (A) of this section, the employer's contribution rate for such contribution period shall not be computed as provided in section 4141.25 of the Revised Code, but instead the employer shall be assigned a contribution rate equal to one hundred twenty-five per cent of the maximum rate provided in that section, with the following exceptions:

(1) If the employer files the necessary wage information by the thirty-first day of December of the year immediately preceding the contribution period for which the rate is to be effective, the employer's rate shall be computed as provided in division (A) of section 4141.25 of the Revised Code.

(2) The director shall revise the contribution rate of an employer who has not timely furnished the necessary wage information as required by division (A) of this section, who has been assigned a contribution rate pursuant to division (B) of this section, and who does not meet the requirements of division (B)(1) of this section, if the employer furnishes the necessary wage information to the director within eighteen months following the thirty-first day of December of the year immediately preceding the contribution period for which the rate is to be effective. The revised rate under division (B)(2) of this section shall be equal to one hundred twenty per cent of the contribution rate that would have resulted if the employer had timely furnished the necessary wage information under division (A) of this section.

The director shall deny an employer's request for a revision of the employer's rate as provided in division (B)(2) of this section if the director finds that the employer's failure to timely file the necessary wage information was due to an attempt to evade payment.

The director shall round the contribution rates the director determines under division (B) of this section to the nearest tenth of one per cent.

(C) If, as a result of the computation pursuant to division (B) of this section, the employer's account shows a negative balance in excess of the applicable limitations, in that computation, the excess above applicable limitations shall not be transferred from the account as provided in division (A)(2) of section 4141.24 of the Revised Code.

(D) The rate determined pursuant to this section and section 4141.25 of the Revised Code shall become binding upon the employer unless:

(1) The employer makes a voluntary contribution as provided in division (B) of section 4141.24 of the Revised Code, whereupon the director shall issue the employer a revised contribution rate notice if the contribution changes the employer's rate; or

(2) Within thirty days after the mailing of notice of the employer's rate or a revision of it to the employer's last known address or, in the absence of mailing of such notice, within thirty days after the delivery of such notice, the employer files an application with the director for reconsideration of the director's determination of such rate setting forth reasons for such request. The director shall promptly examine the application for reconsideration and shall notify the employer of the director's reconsidered decision, which shall become final unless, within thirty days after the mailing of such notice by certified mail, return receipt requested, the employer files an application for review of such decision with the unemployment compensation review commission. The commission shall promptly examine the application for review of the director's decision and shall grant such employer an opportunity for a fair hearing. The proceeding at the hearing before the commission shall be recorded in the means and manner prescribed by the commission. For the purposes of this division, the review is considered timely filed when it has been received as provided in division (D)(1) of section 4141.281 of the Revised Code.

The employer and the director shall be promptly notified of the commission's decision, which shall become final unless, within thirty days after the mailing of notice of it to the employer's last known address by certified mail, return receipt requested, or, in the absence of mailing, within thirty days after delivery of such notice, an appeal is taken by the employer or the director to the court of common pleas of Franklin county. Such appeal shall be taken by the employer or the director by filing a notice of appeal with the clerk of such court and with the commission. Such notice of appeal shall set forth the decision appealed and the errors in it complained of. Proof of the filing of such notice with the commission shall be filed with the clerk of such court.

The commission, upon written demand filed by the appellant and within thirty days after the filing of such demand, shall file with the clerk a certified transcript of the record of the proceedings before the commission pertaining to the determination or order complained of, and the appeal shall be heard upon such record certified to the commission. In such appeal, no additional evidence shall be received by the court, but the court may order additional evidence to be taken before the commission, and the commission, after hearing such additional evidence, shall certify such additional evidence to the court or it may modify its determination and file such modified determination, together with the transcript of the additional record, with the court. After an appeal has been filed in the court, the commission, by petition, may be made a party to such appeal. Such appeal shall be given precedence over other civil cases. The court may affirm the determination or order complained of in the appeal if it finds, upon consideration of the entire record, that the determination or order is supported by reliable, probative, and substantial evidence and is in accordance with law. In the absence of such a finding, it may reverse, vacate, or modify the determination or order or make such other ruling as is supported by reliable, probative, and substantial evidence and is in accordance with law. The judgment of the court shall be final and conclusive unless reversed, vacated, or modified on appeal. An appeal may be taken from the decision of the court of common pleas of Franklin county.

(E) The appeal provisions of division (D) of this section apply to all other determinations and orders of the director affecting the liability of an employer to pay contributions or the amount of such contributions, determinations respecting application for refunds of contributions, determinations respecting applications for classification of employment as seasonal under section 4141.33 of the Revised Code, and exceptions to charges of benefits to an employer's account as provided in division (D) of section 4141.24 of the Revised Code.

(F) The validity of any general order or rule of the director adopted pursuant to this chapter or of any final order or action of the unemployment compensation review commission respecting any such general order or rule may be determined by the court of common pleas of Franklin county, and such general order, rule, or action may be sustained or set aside by the court on an appeal to it which may be taken by any person affected by the order, rule, or action in the manner provided by law. Such appeal to the court of common pleas of Franklin county shall be filed within thirty days after the date such general order, rule, or action was publicly released by the director or the commission. Either party to such action may appeal from the court of common pleas of Franklin county as in ordinary civil cases.

(G) Notwithstanding any determination made in pursuance of sections 4141.23 to 4141.26 of the Revised Code, no individual who files a claim for benefits shall be denied the right to a fair hearing as provided in section 4141.281 of the Revised Code, or the right to have a claim determined on the merits of it.

(H)

(1) Notwithstanding division (D) of this section, if the director finds that an omission or error in the director's records or employer reporting caused the director to issue an erroneous determination or order affecting contribution rates, the liability of an employer to pay contributions or the amount of such contributions, determinations respecting applications for refunds of contributions, determinations respecting applications for classification of seasonal status under section 4141.33 of the Revised Code, or exceptions to charges of benefits to an employer's account as provided in division (D) of section 4141.24 of the Revised Code, the director may issue a corrected determination or order correcting the erroneous determination or order, except as provided in division (H)(2) of this section.

(2) The director may not issue a corrected determination or order correcting an erroneous determination or order if both of the following apply:

(a) The erroneous determination or order was caused solely by an omission or error of the director;

(b) A correction of the erroneous determination or order would adversely affect the employer or any of the employers that were parties in interest to the erroneous determination or order.

A corrected determination or order issued under this division takes precedence over and renders void the erroneous determination or order and is appealable as provided in division (D) of this section.

Effective Date: 10-31-2001; 09-05-2005



Section 4141.27 - Proceeding against employer who fails to comply.

If the director of job and family services finds that any person, firm, corporation, or association is, or has been, an employer subject to this chapter, which determination of liability has become final pursuant to the provisions of section 4141.26 of the Revised Code, and has failed to comply with such sections, the director shall determine the period during which the person, firm, corporation or association was such an employer, which finding and determination is for all purposes of such sections prima-facie evidence thereof. The director shall forthwith give notice of said action to the employer who shall immediately thereafter furnish the director with a payroll covering the period included in said finding, and shall forthwith pay the amount of contribution determined and fixed by the director.

If said employer fails to furnish such payroll and pay the contribution for such period within ten days after receiving such notice, the director shall then determine the amount of contribution due from said employer for the period the director found the employer to be subject to this chapter, including interest, and shall notify said employer of the amount thereof and shall order it to be paid. If said amount is not paid within ten days after receiving notice, the director shall certify that finding relative to such employer to the attorney general, who shall forthwith institute a civil action against such employer in the name of the state for the collection of such contribution and interest. In such action it is sufficient for the plaintiff to set forth a copy of such finding as certified by the director to the attorney general and to state that there is due to plaintiff on account of such finding a specified sum which plaintiff claims with interest. A certified copy of such finding of the amount of contribution due shall be attached to the petition and is prima-facie evidence of the truth of the facts therein contained. The answer or demurrer to such petition shall be filed within ten days, the reply or demurrer to the answer within twenty days, and the demurrer to the reply within thirty days after the return day of the summons or service by publication. All motions and demurrers shall be submitted to the court within ten days after they are filed. As soon as the issues are made up in any such case, it shall be placed at the head of the trial docket and shall be first in order of trial.

Unless said employer before the filing of the petition executes a bond to the state, in double the amount so found and ordered paid by the director, with sureties to the approval of the director, conditioned that the employer shall pay any judgment and costs rendered against the employer for said contribution, the court at the time of the filing of the petition, without notice, may at the request of the director appoint a receiver for the property and business of such employer in this state, with all the powers of receivers in other cases, who shall take charge of all said property and assets of the defendant and administer them under the orders of the court.

If upon the final hearing of said cause it is determined that the defendant previously has been held liable as an employer to pay contributions pursuant to the provisions of section 4141.26 of the Revised Code, which determination has become final in accordance with the provisions of such section and is subject to this chapter, the court shall render judgment against said defendant for the amount of contribution provided to be paid by such employer for such period, with interest and costs, which judgment shall be given the same preference as is allowed by law to judgments rendered for claims for taxes.

If any employer who has complied with this chapter defaults in any payment required to be made by the employer for a period of ten days after notice that such payment is due, the same proceedings may be had as in the case of an employer against whom the director has made a finding as provided in this section.

If the defendant is a nonresident of this state or a foreign corporation doing business in this state, service of summons may be made upon any agent, representative, or foreperson of said defendant, wherever found in the state, or service may be made in any other manner authorized by statute.

The director, for good cause shown, may waive a default in the payment of contributions when said default is less than sixty days' duration.

Effective Date: 07-01-2000



Section 4141.28 - Determination of benefit rights and claims for benefits.

BENEFITS

(A) FILINGS

Applications for determination of benefit rights and claims for benefits shall be filed with the director of job and family services. Such applications and claims also may be filed with an employee of another state or federal agency charged with the duty of accepting applications and claims for unemployment benefits or with an employee of the unemployment insurance commission of Canada.

When an unemployed individual files an application for determination of benefit rights, the director shall furnish the individual with an explanation of the individual's appeal rights. The explanation shall describe clearly the different levels of appeal and explain where and when each appeal must be filed.

(B) APPLICATION FOR DETERMINATION OF BENEFIT RIGHTS

In filing an application, an individual shall furnish the director with the name and address of the individual's most recent separating employer and the individual's statement of the reason for separation from the employer. The director shall promptly notify the individual's most recent separating employer of the filing and request the reason for the individual's unemployment, unless that notice is not necessary under conditions the director establishes by rule. The director may request from the individual or any employer information necessary for the determination of the individual's right to benefits. The employer shall provide the information requested within ten working days after the request is sent. If necessary to ensure prompt determination and payment of benefits, the director shall base the determination on the information that is available.

An individual filing an application for determination of benefit rights shall disclose, at the time of filing, whether or not the individual owes child support obligations.

(C) MASS LAYOFFS

An employer who lays off or separates within any seven-day period fifty or more individuals because of lack of work shall furnish notice to the director of the dates of layoff or separation and the approximate number of individuals being laid off or separated. The notice shall be furnished at least three working days prior to the date of the first day of such layoff or separation. In addition, at the time of the layoff or separation the employer shall furnish to the individual and to the director information necessary to determine the individual's eligibility for unemployment compensation.

(D) DETERMINATION OF BENEFIT RIGHTS

The director shall promptly examine any application for determination of benefit rights. On the basis of the information available to the director under this chapter, the director shall determine whether or not the application is valid, and if valid, the date on which the benefit year shall commence and the weekly benefit amount. The director shall promptly notify the applicant, employers in the applicant's base period, and any other interested parties of the determination and the reasons for it. In addition, the determination issued to the claimant shall include the total amount of benefits payable. The determination issued to each chargeable base period employer shall include the total amount of benefits that may be charged to the employer's account.

(E) CLAIM FOR BENEFITS

The director shall examine the first claim and any additional claim for benefits. On the basis of the information available, the director shall determine whether the claimant's most recent separation and, to the extent necessary, prior separations from work, allow the claimant to qualify for benefits. Written notice of the determination granting or denying benefits shall be sent to the claimant, the most recent separating employer, and any other employer involved in the determination, except that written notice is not required to be sent to the claimant if the reason for separation is lack of work and the claim is allowed.

If the director identifies an eligibility issue, the director shall send notice to the claimant of the issue identified and specify the week or weeks involved. The claimant has a minimum of five business days after the notice is sent to respond to the information included in the notice, and after the time allowed as determined by the director, the director shall make a determination. The claimant's response may include a request for a fact-finding interview when the eligibility issue is raised by an informant or source other than the claimant, or when the eligibility issue, if determined adversely, disqualifies the claimant for the duration of the claimant's period of unemployment.

When the determination of a continued claim for benefits results in a disallowed claim, the director shall notify the claimant of the disallowance and the reasons for it.

(F) ELIGIBILITY NOTICE

Any base period or subsequent employer of a claimant who has knowledge of specific facts affecting the claimant's right to receive benefits for any week may notify the director in writing of those facts. The director shall prescribe a form for such eligibility notice, but failure to use the form shall not preclude the director's examination of any notice.

To be considered valid, an eligibility notice must: contain in writing, a statement that identifies either a source who has firsthand knowledge of the information or an informant who can identify the source; provide specific and detailed information that may potentially disqualify the claimant; provide the name and address of the source or the informant; and appear to the director to be reliable and credible.

An eligibility notice is timely filed if received or postmarked prior to or within forty-five calendar days after the end of the week with respect to which a claim for benefits is filed by the claimant. An employer who timely files a valid eligibility notice shall be an interested party to the claim for benefits which is the subject of the notice.

The director shall consider the information contained in the eligibility notice, together with other available information. After giving the claimant notice and an opportunity to respond, the director shall make a determination and inform the notifying employer, the claimant, and other interested parties of the determination.

(G) CORRECTED DETERMINATION

If the director finds within the fifty-two calendar weeks beginning with the Sunday of the week during which an application for benefit rights was filed or within the benefit year that a determination made by the director was erroneous due to an error in an employer's report or any typographical or clerical error in the director's determination, or as shown by correct remuneration information received by the director, the director shall issue a corrected determination to all interested parties. The corrected determination shall take precedence over and void the prior determination of the director. The director shall not issue a corrected determination when the commission or a court has jurisdiction with respect to that determination.

(H) EFFECT OF COMMISSION DECISIONS

In making determinations, the director shall follow decisions of the unemployment compensation review commission which have become final with respect to claimants similarly situated.

(I) PROMPT PAYMENTS

If benefits are allowed by the director, a hearing officer, the commission, or a court, the director shall pay benefits promptly, notwithstanding any further appeal, provided that if benefits are denied on appeal, of which the parties have notice and an opportunity to be heard, the director shall withhold payment of benefits pending a decision on any further appeal.

Effective Date: 10-31-2001; 09-05-2005



Section 4141.281 - Appeal to director.

(A) APPEAL FILED

Any party notified of a determination of benefit rights or a claim for benefits determination may appeal within twenty-one calendar days after the written determination was sent to the party or within an extended period as provided under division (D)(9) of this section.

(B) REDETERMINATION

Within twenty-one days after receipt of the appeal, the director of job and family services shall issue a redetermination or transfer the appeal to the unemployment compensation review commission. A redetermination under this section is appealable in the same manner as an initial determination by the director.

(C) REVIEW COMMISSION

(1) JURISDICTION

The commission shall provide an opportunity for a fair hearing to the interested parties of appeals over which the commission has jurisdiction. The commission has jurisdiction over an appeal on transfer or on direct appeal to the commission. If the commission concludes that a pending appeal does not warrant a hearing, the commission may remand the appeal to the director for redetermination. The commission retains jurisdiction until the appeal is remanded to the director or a final decision is issued and appealed to court, or the time to request a review or to appeal a decision of a hearing officer or the commission is expired.

(2) CONDUCT OF HEARINGS

Hearings before the commission are held at the hearing officer level and the review level. Unless otherwise provided in this chapter, initial hearings involving claims for compensation and other unemployment compensation issues are conducted at the hearing officer level by hearing officers appointed by the commission. Hearings at the review level are conducted by hearing officers appointed by the commission, by members of the commission acting either individually or collectively, and by members of the commission and hearing officers acting jointly. In all hearings conducted at the review level, the commission shall designate the hearing officer or officers who are to conduct the hearing. When the term "hearing officer" is used in reference to hearings conducted at the review level, the term includes members of the commission. All decisions issued at the review level are issued by the commission.

Provisions contained in the remainder of this paragraph apply to hearings at both the hearing officer level and the review level. The principles of due process in administrative hearings shall be applied to all hearings conducted under the authority of the commission. In conducting hearings, all hearing officers shall control the conduct of the hearing, exclude irrelevant or cumulative evidence, and give weight to the kind of evidence on which reasonably prudent persons are accustomed to rely in the conduct of serious affairs. Hearing officers have an affirmative duty to question parties and witnesses in order to ascertain the relevant facts and to fully and fairly develop the record. Hearing officers are not bound by common law or statutory rules of evidence or by technical or formal rules of procedure. No person shall impose upon the claimant or the employer any burden of proof as is required in a court of law. The proceedings at hearings shall be recorded by mechanical means or otherwise as may be prescribed by the commission. In the absence of further proceedings, the record need not be transcribed. After considering all of the evidence, a hearing officer shall issue a written decision that sets forth the facts as the hearing officer finds them to be, cites the applicable law, and gives the reasoning for the decision.

(3) HEARING OFFICER LEVEL

When an appeal is transferred to the commission by the director, the commission shall notify all interested parties of the time and place of the hearing and assign the appeal for a hearing by a hearing officer. The hearings shall be de novo, except that the director's file pertaining to a case shall be included in the record to be considered.

Following a hearing, the hearing officer shall affirm, modify, or reverse the determination of the director in the manner that appears just and proper. The hearing officer's written decision shall be sent to all interested parties. The decision shall state the right of an interested party to request a review by the commission.

A request for review shall be filed within twenty-one days after the decision was sent to the party, or within an extended period as provided under division (D)(9) of this section. The hearing officer's decision shall become final unless a request for review is filed and allowed or the commission removes the appeal to itself within twenty-one days after the hearing officer's decision is sent.

(4) REVIEW LEVEL

At the review level, the commission may affirm, modify, or reverse previous determinations by the director or at the hearing officer level. At the review level, the commission may affirm, modify, or reverse a hearing officer's decision or remand the decision to the hearing officer level for further hearing. The commission shall consider an appeal at the review level under the following circumstances: when an appeal is required to be heard initially at the review level under this chapter; when the commission on its own motion removes an appeal to itself within twenty-one days after the hearing officer's decision is sent; when the assigned hearing officer refers an appeal to the commission before the hearing officer's decision is sent; or when an interested party files a request for review with the commission within twenty-one days after the hearing officer's decision is sent.

(5) COMMISSION EXAMINATION

The commission shall consider a request for review by an interested party, including the reasons for the request. The commission may adopt rules prescribing the methods for requesting a review. The commission may allow or disallow the request for review. The disallowance of a request for review constitutes a final decision by the commission.

(6) REVIEW PROCEDURE

If the commission allows a request for review, the commission shall notify all interested parties of that fact and provide a reasonable period of time, as the commission defines by rule, in which interested parties may file a response. After that period of time, the commission, based on the record before it, may do one of the following: affirm the decision of the hearing officer; provide for the appeal to be heard or reheard at the hearing officer or review level; provide for the appeal to be heard at the review level as a potential precedential decision; or provide for the decision to be rewritten without further hearing at the review level. When a further hearing is provided or the decision is rewritten, the commission may affirm, modify, or reverse the previous decision.

(7) NOTICES

The commission shall send written notice to all interested parties when it orders an appeal to be heard or reheard. The notice shall include the reasons for the hearing or rehearing.

(8) PRECEDENTIAL

An appeal the commission identifies as potentially precedential shall be heard at the review level. In the notice for that type of hearing, the commission shall notify the director, all interested parties, and any other parties, as the commission determines appropriate, that the appeal is designated as potentially precedential. After the hearing, parties shall be given the opportunity to submit briefs on the issue or issues involved. The commission may designate a decision as precedential after issuing the decision or at any point in the appeal process, even if the commission does not initially identify the appeal as potentially precedential.

(9) MASS APPEALS

When the commission determines that it has five appeals pending that have common facts or common issues, the commission may transfer the appeals to the review level on its own motion to be heard as a mass appeal, including appeals from claimants separated due to a labor dispute, on the condition that there are fewer than twenty-five claimants involved.

To facilitate a mass hearing, the commission may allow an authorized agent to accept notice of hearing on behalf of claimants. An authorized agent may waive this notice of hearing and also the sending of decisions to individual claimants represented by the agent.

(D) SPECIAL PROVISIONS

(1) TIMELINESS OF APPEALS

The date of the mailing provided by the director or the commission is sufficient evidence upon which to conclude that a determination, redetermination, or decision was sent to the party on that date. Appeals may be filed with the director, commission, with an employee of another state or federal agency charged with the duty of accepting claims, or with the unemployment insurance commission of Canada. Any timely written notice by an interested party indicating a desire to appeal shall be accepted.

The director, commission, or authorized agent must receive the appeal within the specified appeal period in order for the appeal to be deemed timely filed, except that: if the United States postal service is used as the means of delivery, the enclosing envelope must have a postmark date or postal meter postmark that is on or before the last day of the specified appeal period; and where the postmark is illegible or missing, the appeal is timely filed if received not later than the end of the fifth calendar day following the last day of the specified appeal period.

The director and the commission may adopt rules pertaining to alternate methods of filing appeals under this section.

(2) WAIVER

Interested parties may waive, in writing, a hearing at either the hearing officer or review level. If the parties waive a hearing, the hearing officer shall issue a decision based on the evidence of record.

(3) TELEPHONE HEARINGS

Hearing officers may conduct hearings at either the hearing officer or review level in person or by telephone. The commission shall adopt rules that designate the circumstances under which hearing officers may conduct a hearing by telephone or grant a party to the hearing the opportunity to object to a hearing by telephone. An interested party whose hearing would be by telephone may elect to have an in-person hearing, provided that the party agrees to have the hearing at the time and place the commission determines pursuant to rule.

(4) EVENING HEARINGS

Where a party requests that a hearing at either the hearing officer or review level be scheduled in the evening because the party is employed during the day, the commission shall schedule the hearing during hours that the party is not employed. If a conflict concerning a request for an evening hearing and an in-person hearing arises, the commission shall schedule the hearing by telephone during evening hours.

(5) NO APPEARANCE -- APPELLANT

For hearings at either the hearing officer or review level, if the appealing party fails to appear at the hearing, the hearing officer shall dismiss the appeal. The commission shall vacate the dismissal upon a showing that written notice of the hearing was not sent to that party's last known address, or good cause for the appellant's failure to appear is shown to the commission within fourteen days after the hearing date.

If the commission finds that the appealing party's reason for failing to appear does not constitute good cause for failing to appear, the commission shall send written notice of that finding, and the appealing party may request a hearing to present testimony on the issue of good cause for failing to appear. The appealing party shall file a request for a hearing on the issue of good cause for failing to appear within ten days after the commission sends written notice indicating a finding of no good cause for failing to appear.

(6) NO APPEARANCE -- APPELLEE

For hearings at either the hearing officer or review level, if the appellee fails to appear at the hearing, the hearing officer shall proceed with the hearing and shall issue a decision based on the evidence of record. The commission shall vacate the decision upon a showing that written notice of the hearing was not sent to the appellee's last known address, or good cause for the appellee's failure to appear is shown to the commission within fourteen days after the hearing date.

(7) AGENT

Any appeal or request for review may be executed on behalf of any party or any group of claimants by an agent.

(8) COLLATERAL ESTOPPEL

No finding of fact or law, decision, or order of the director, hearing officer, the commission, or a reviewing court under this section or section 4141.28 of the Revised Code shall be given collateral estoppel or res judicata effect in any separate or subsequent judicial, administrative, or arbitration proceeding, other than a proceeding arising under this chapter.

(9) EXTENSION OF APPEAL PERIODS

The time for filing an appeal or a request for review under this section or a court appeal under section 4141.282 of the Revised Code shall be extended in the manner described in the following four sentences. When the last day of an appeal period is a Saturday, Sunday, or legal holiday, the appeal period is extended to the next work day after the Saturday, Sunday, or legal holiday. When an interested party provides certified medical evidence stating that the interested party's physical condition or mental capacity prevented the interested party from filing an appeal or request for review under this section within the appropriate twenty-one-day period, the appeal period is extended to twenty-one days after the end of the physical or mental condition, and the appeal or request for review is considered timely filed if filed within that extended period. When an interested party provides evidence, which evidence may consist of testimony from the interested party, that is sufficient to establish that the party did not actually receive the determination or decision within the applicable appeal period under this section, and the director or the commission finds that the interested party did not actually receive the determination or decision within the applicable appeal period, then the appeal period is extended to twenty-one days after the interested party actually receives the determination or decision. When an interested party provides evidence, which evidence may consist of testimony from the interested party, that is sufficient to establish that the party did not actually receive a decision within the thirty-day appeal period provided in section 4141.282 of the Revised Code, and a court of common pleas finds that the interested party did not actually receive the decision within that thirty-day appeal period, then the appeal period is extended to thirty days after the interested party actually receives the decision.

Effective Date: 12-23-2003



Section 4141.282 - Appeal to court.

APPEAL TO COURT

(A) THIRTY-DAY DEADLINE FOR APPEAL

Any interested party, within thirty days after written notice of the final decision of the unemployment compensation review commission was sent to all interested parties, may appeal the decision of the commission to the court of common pleas.

(B) WHERE TO FILE THE APPEAL

An appellant shall file the appeal with the court of common pleas of the county where the appellant, if an employee, is a resident or was last employed or, if an employer, is a resident or has a principal place of business in this state. If an appellant is not a resident of or last employed in a county in this state or does not have a principal place of business in this state, then an appellant shall file the appeal with the court of common pleas of Franklin county.

(C) PERFECTING THE APPEAL

The timely filing of the notice of appeal shall be the only act required to perfect the appeal and vest jurisdiction in the court. The notice of appeal shall identify the decision appealed from.

(D) INTERESTED PARTIES

The commission shall provide on its final decision the names and addresses of all interested parties. The appellant shall name all interested parties as appellees in the notice of appeal. The director of job and family services is always an interested party and shall be named as an appellee in the notice of appeal.

(E) SERVICE OF THE NOTICE OF APPEAL

Upon filing the notice of appeal with the clerk of the court, the clerk shall serve a copy of the notice of appeal upon all appellees, including the director.

(F) DUTIES OF THE COMMISSION

(1) Except as specified in division (F)(2) of this section, the commission, within forty-five days after a notice of appeal is filed or within an extended period ordered by the court, shall file with the clerk a certified transcript of the record of the proceedings at issue before the commission. The commission also shall provide a copy of the transcript to the appellant's attorney or to the appellant, if the appellant is not represented by counsel, and to any appellee who requests a copy.

(2) If the commission cannot file the certified transcript of the record of proceedings within forty-five days after a notice of appeal is filed, or within an extended period ordered by the court, then the court shall remand the matter to the commission for additional proceedings in order to complete the record on appeal. The additional proceedings may include a new hearing before the commission or a designated hearing officer.

(G) COURT BRIEFING SCHEDULES

The court shall provide for the filing of briefs by the parties, whether by local rule, scheduling order, or otherwise.

(H) REVIEW BY THE COURT OF COMMON PLEAS

The court shall hear the appeal on the certified record provided by the commission. If the court finds that the decision of the commission was unlawful, unreasonable, or against the manifest weight of the evidence, it shall reverse, vacate, or modify the decision, or remand the matter to the commission. Otherwise, the court shall affirm the decision of the commission.

(I) FAILURE TO FILE APPEAL WITHIN THIRTY DAYS

If an appeal is filed after the thirty-day appeal period, the court of common pleas shall conduct a hearing to determine whether the appeal was timely filed under division (D)(9) of section 4141.281 of the Revised Code. At the hearing, additional evidence may be introduced and oral arguments may be presented regarding the timeliness of the filing of the appeal.

If the court of common pleas determines that the appeal was filed within the time allowed, the court shall after that make its decision on the merits of the appeal. The determination on timeliness by the court of common pleas may be appealed to the court of appeals as in civil cases, and such appeal shall be consolidated with any appeal from the decision by the court of common pleas on the merits of the appeal.

Effective Date: 10-31-2001; 09-05-2005



Section 4141.283 - Unemployment due to labor dispute.

(A) Whenever the director of job and family services has reason to believe that the unemployment of twenty-five or more individuals relates to a labor dispute, the director, within five calendar days after their claims are filed, shall schedule a hearing concerning the reason for unemployment. Notice of the hearing shall be sent to all interested parties, including the duly authorized representative of the parties. The hearing date shall be scheduled so as to provide at least ten days' prior notice of the time and date of the hearing. A similar hearing, in such cases, may be scheduled when there is a dispute as to the duration or ending date of the labor dispute.

(B) The director shall appoint a hearing officer to conduct the hearing of the case under division (A) of this section. The hearing officer is not bound by common law or statutory rules of evidence or by technical or formal rules of procedure, but shall take any steps that are reasonable and necessary to obtain the facts and determine whether the claimants are entitled to benefits under the law. The failure of any interested party to appear at the hearing shall not preclude a decision based upon all the facts available to the hearing officer. The proceeding at the hearing shall be recorded by mechanical means or by other means prescribed by the director. The record need not be transcribed unless an application for appeal is filed on the decision and the chairperson of the unemployment compensation review commission requests a transcript of the hearing within fourteen days after the application for appeal is received by the commission. The director shall prescribe rules concerning the conduct of the hearings and all related matters and appoint an attorney to direct the operation of this function.

(C) The director shall issue the hearing officer's decisions and reasons therefor on the case within ten calendar days after the hearing. The hearing officer's decision issued by the director is final unless an application for appeal is filed with the commission within twenty-one days after the decision was mailed to all interested parties. The director, within the twenty-one-day appeal period, may remove and vacate the decision and issue a revised determination and appeal date.

(D) Upon receipt of the application for appeal, the full commission shall review the director's decision, and then schedule a further hearing on the case, disallow the application without further hearing, or modify or reverse the director's decision. The commission shall review the director's decision within fourteen days after receipt of the decision or the receipt of a transcript requested under division (B) of this section, whichever is later.

(1) When a further hearing is granted, the commission shall make the director's decision and record of the case, as certified by the director, a part of the record and shall consider the director's decision and record in arriving at a decision on the case. The commission's decision affirming, modifying, or reversing the director's decision, following the further appeal, shall be mailed to all interested parties within fourteen days after the hearing.

(2) A decision to disallow a further appeal or to modify or reverse the director's decision shall be mailed to all interested parties within fourteen days after the commission makes the decision. A disallowance is deemed an affirmation of the director's decision.

(3) The time limits specified in this section may be extended by agreement of all interested parties or for cause beyond the control of the director or the commission.

(E) Except as otherwise specified in this division, an appeal of the commission's decision issued under division (D) of this section may be taken to the court of common pleas as provided in section 4141.282 of the Revised Code. Notwithstanding division (B) of section 4141.282 of the Revised Code:

(1) If the operations of an employer involved in a labor dispute under this section are located in only one county, then appeal of the commission's decision under division (D) of this section shall be taken to the court of common pleas of the county where the employer's operations are located.

(2) If the operations of an employer involved in a labor dispute under this section are located in more than one county, then appeal of the commission's decision under division (D) of this section shall be taken to the court of common pleas of the county where the largest number of the claimants worked for the employer.

(F) A labor dispute decision involving fewer than twenty-five individuals shall be determined under section 4141.28 of the Revised Code, and the commission shall determine any appeal from the decision pursuant to section 4141.281 of the Revised Code and within the time limits provided in division (D) of this section.

Effective Date: 10-31-2001; 09-05-2005



Section 4141.284 - Child support obligations.

(A) When a claim for unemployment compensation is filed by an individual who owes child support obligations, the director of job and family services shall notify the state or local child support enforcement agency enforcing the obligation only if the claimant has been determined to be eligible for unemployment compensation.

(B) The director shall deduct and withhold from unemployment compensation payable to an individual who owes child support obligations:

(1) Any amount required to be deducted and withheld from the unemployment compensation pursuant to legal process, as that term is defined in section 459(i)(5) of the "Social Security Act," as amended by the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," 100 Stat. 2105, 42 U.S.C. 659, and properly served upon the director, as described in division (C) of this section; or

(2) Where division (B)(1) of this section is inapplicable, in the amount determined pursuant to an agreement submitted to the director under section 454(19)(B)(i) of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 654, as amended, by the state or local child support enforcement agency; or

(3) If neither division (B)(1) nor (2) of this section is applicable, then in the amount specified by the individual.

(C) The director shall receive all legal process described in division (B)(1) of this section from each local child support enforcement agency, which legal process was issued by the agency under section 3121.07 of the Revised Code or otherwise was issued by the agency.

(D) The amount of unemployment compensation subject to being withheld pursuant to division (B) of this section is that amount that remains payable to the individual after application of any recoupment provisions for recovery of overpayments and after deductions that have been made under this chapter for deductible income received by the individual.

(E) Any amount deducted and withheld under division (B) of this section shall be paid to the appropriate state or local child support enforcement agency in the following manner:

(1) The director shall determine the amounts that are to be deducted and withheld on a per county basis.

(2) For each county, the director shall forward to the local child support enforcement agency of the county, the amount determined for that county under division (E)(1) of this section for disbursement to the obligees or assignees of such support obligations.

(F) Any amount deducted and withheld under division (B) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support agency in satisfaction of the individual's child support obligations.

(G) This section applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the director under this section which are associated with or attributable to child support obligations being enforced by the state or local child support enforcement agency.

(H) As used in this section:

(1) "Child support obligations" means only obligations that are being enforced pursuant to a plan described in section 454 of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 654, as amended, which has been approved by the United States secretary of health and human services under part D of Title IV of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 651, as amended.

(2) "State child support enforcement agency" means the work unit within the department of job and family services, or the state agency of another state, designated as the single state agency for the administration of the program of child support enforcement pursuant to part D of Title IV of the "Social Security Act," 88 Stat. 2351, 42 U.S.C. 651, as amended.

(3) "Local child support enforcement agency" means a child support enforcement agency or any other agency of a political subdivision of the state operating pursuant to a plan mentioned in division (H)(1) of this section.

(4) "Unemployment compensation" means any compensation payable under this chapter including amounts payable by the director pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

Effective Date: 10-31-2001



Section 4141.285 - Unemployment caused by major disaster.

Where a claim for benefits is directly attributable to unemployment caused by a major disaster, as declared by the president of the United States pursuant to the "Disaster Relief Act of 1970," 84 Stat. 1745, 42 U.S.C.A. 4402, and the individual filing the claim would otherwise have been eligible for disaster unemployment assistance under that act, then upon application by the employer, any benefits paid on the claim shall not be charged to the account of the employer who would have been charged on that claim but instead shall be charged to the mutualized account described in section 4141.25 of the Revised Code, provided that this division is not applicable to an employer electing reimbursing status under section 4141.241 of the Revised Code, except reimbursing employers for whom benefit charges are charged to the mutualized account pursuant to division (D)(2) of section 4141.24 of the Revised Code.

Effective Date: 10-31-2001



Section 4141.29 - Eligibility for benefits.

Each eligible individual shall receive benefits as compensation for loss of remuneration due to involuntary total or partial unemployment in the amounts and subject to the conditions stipulated in this chapter.

(A) No individual is entitled to a waiting period or benefits for any week unless the individual:

(1) Has filed a valid application for determination of benefit rights in accordance with section 4141.28 of the Revised Code;

(2) Has made a claim for benefits in accordance with section 4141.28 of the Revised Code;

(3) Has registered at an employment office or other registration place maintained or designated by the director of job and family services. Registration shall be made in accordance with the time limits, frequency, and manner prescribed by the director.

(4)

(a)

(i) Is able to work and available for suitable work and, except as provided in division (A)(4)(a)(ii) of this section, is actively seeking suitable work either in a locality in which the individual has earned wages subject to this chapter during the individual's base period, or if the individual leaves that locality, then in a locality where suitable work normally is performed.

(ii) The director may waive the requirement that a claimant be actively seeking work when the director finds that the individual has been laid off and the employer who laid the individual off has notified the director within ten days after the layoff, that work is expected to be available for the individual within a specified number of days not to exceed forty-five calendar days following the last day the individual worked. In the event the individual is not recalled within the specified period, this waiver shall cease to be operative with respect to that layoff.

(b) The individual shall be instructed as to the efforts that the individual must make in the search for suitable work, except where the active search for work requirement has been waived under division (A)(4)(a) of this section, and shall keep a record of where and when the individual has sought work in complying with those instructions and, upon request, shall produce that record for examination by the director.

(c) An individual who is attending a training course approved by the director meets the requirement of this division, if attendance was recommended by the director and the individual is regularly attending the course and is making satisfactory progress. An individual also meets the requirements of this division if the individual is participating and advancing in a training program, as defined in division (P) of section 5709.61 of the Revised Code, and if an enterprise, defined in division (B) of section 5709.61 of the Revised Code, is paying all or part of the cost of the individual's participation in the training program with the intention of hiring the individual for employment as a new employee, as defined in division (L) of section 5709.61 of the Revised Code, for at least ninety days after the individual's completion of the training program.

(d) An individual who becomes unemployed while attending a regularly established school and whose base period qualifying weeks were earned in whole or in part while attending that school, meets the availability and active search for work requirements of division (A)(4)(a) of this section if the individual regularly attends the school during weeks with respect to which the individual claims unemployment benefits and makes self available on any shift of hours for suitable employment with the individual's most recent employer or any other employer in the individual's base period, or for any other suitable employment to which the individual is directed, under this chapter.

(e) The director shall adopt any rules that the director deems necessary for the administration of division (A)(4) of this section.

(f) Notwithstanding any other provisions of this section, no otherwise eligible individual shall be denied benefits for any week because the individual is in training approved under section 236(a)(1) of the "Trade Act of 1974," 88 Stat. 1978, 19 U.S.C.A. 2296, nor shall that individual be denied benefits by reason of leaving work to enter such training, provided the work left is not suitable employment, or because of the application to any week in training of provisions in this chapter, or any applicable federal unemployment compensation law, relating to availability for work, active search for work, or refusal to accept work.

For the purposes of division (A)(4)(f) of this section, "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for the purposes of the "Trade Act of 1974," 88 Stat. 1978, 19 U.S.C.A. 2101, and wages for such work at not less than eighty per cent of the individual's average weekly wage as determined for the purposes of that federal act.

(5) Is unable to obtain suitable work. An individual who is provided temporary work assignments by the individual's employer under agreed terms and conditions of employment, and who is required pursuant to those terms and conditions to inquire with the individual's employer for available work assignments upon the conclusion of each work assignment, is not considered unable to obtain suitable employment if suitable work assignments are available with the employer but the individual fails to contact the employer to inquire about work assignments.

(6) Participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust benefits under this chapter, including compensation payable pursuant to 5 U.S.C.A. Chapter 85, other than extended compensation, and needs reemployment services pursuant to the profiling system established by the director under division (K) of this section, unless the director determines that:

(a) The individual has completed such services; or

(b) There is justifiable cause for the claimant's failure to participate in such services.

(B) An individual suffering total or partial unemployment is eligible for benefits for unemployment occurring subsequent to a waiting period of one week and no benefits shall be payable during this required waiting period. Not more than one week of waiting period shall be required of any individual in any benefit year in order to establish the individual's eligibility for total or partial unemployment benefits.

(C) The waiting period for total or partial unemployment shall commence on the first day of the first week with respect to which the individual first files a claim for benefits at an employment office or other place of registration maintained or designated by the director or on the first day of the first week with respect to which the individual has otherwise filed a claim for benefits in accordance with the rules of the department of job and family services, provided such claim is allowed by the director.

(D) Notwithstanding division (A) of this section, no individual may serve a waiting period or be paid benefits under the following conditions:

(1) For any week with respect to which the director finds that:

(a) The individual's unemployment was due to a labor dispute other than a lockout at any factory, establishment, or other premises located in this or any other state and owned or operated by the employer by which the individual is or was last employed; and for so long as the individual's unemployment is due to such labor dispute. No individual shall be disqualified under this provision if either of the following applies:

(i) The individual's employment was with such employer at any factory, establishment, or premises located in this state, owned or operated by such employer, other than the factory, establishment, or premises at which the labor dispute exists, if it is shown that the individual is not financing, participating in, or directly interested in such labor dispute;

(ii) The individual's employment was with an employer not involved in the labor dispute but whose place of business was located within the same premises as the employer engaged in the dispute, unless the individual's employer is a wholly owned subsidiary of the employer engaged in the dispute, or unless the individual actively participates in or voluntarily stops work because of such dispute. If it is established that the claimant was laid off for an indefinite period and not recalled to work prior to the dispute, or was separated by the employer prior to the dispute for reasons other than the labor dispute, or that the individual obtained a bona fide job with another employer while the dispute was still in progress, such labor dispute shall not render the employee ineligible for benefits.

(b) The individual has been given a disciplinary layoff for misconduct in connection with the individual's work.

(2) For the duration of the individual's unemployment if the director finds that:

(a) The individual quit work without just cause or has been discharged for just cause in connection with the individual's work, provided division (D)(2) of this section does not apply to the separation of a person under any of the following circumstances:

(i) Separation from employment for the purpose of entering the armed forces of the United States if the individual is inducted into the armed forces within one of the following periods:

(I) Thirty days after separation;

(II) One hundred eighty days after separation if the individual's date of induction is delayed solely at the discretion of the armed forces.

(ii) Separation from employment pursuant to a labor-management contract or agreement, or pursuant to an established employer plan, program, or policy, which permits the employee, because of lack of work, to accept a separation from employment;

(iii) The individual has left employment to accept a recall from a prior employer or, except as provided in division (D)(2)(a)(iv) of this section, to accept other employment as provided under section 4141.291 of the Revised Code, or left or was separated from employment that was concurrent employment at the time of the most recent separation or within six weeks prior to the most recent separation where the remuneration, hours, or other conditions of such concurrent employment were substantially less favorable than the individual's most recent employment and where such employment, if offered as new work, would be considered not suitable under the provisions of divisions (E) and (F) of this section. Any benefits that would otherwise be chargeable to the account of the employer from whom an individual has left employment or was separated from employment that was concurrent employment under conditions described in division (D)(2)(a)(iii) of this section, shall instead be charged to the mutualized account created by division (B) of section 4141.25 of the Revised Code, except that any benefits chargeable to the account of a reimbursing employer under division (D)(2)(a)(iii) of this section shall be charged to the account of the reimbursing employer and not to the mutualized account, except as provided in division (D)(2) of section 4141.24 of the Revised Code.

(iv) When an individual has been issued a definite layoff date by the individual's employer and before the layoff date, the individual quits to accept other employment, the provisions of division (D)(2)(a)(iii) of this section apply and no disqualification shall be imposed under division (D) of this section. However, if the individual fails to meet the employment and earnings requirements of division (A)(2) of section 4141.291 of the Revised Code, then the individual, pursuant to division (A)(5) of this section, shall be ineligible for benefits for any week of unemployment that occurs prior to the layoff date.

(b) The individual has refused without good cause to accept an offer of suitable work when made by an employer either in person or to the individual's last known address, or has refused or failed to investigate a referral to suitable work when directed to do so by a local employment office of this state or another state, provided that this division shall not cause a disqualification for a waiting week or benefits under the following circumstances:

(i) When work is offered by the individual's employer and the individual is not required to accept the offer pursuant to the terms of the labor-management contract or agreement; or

(ii) When the individual is attending a training course pursuant to division (A)(4) of this section except, in the event of a refusal to accept an offer of suitable work or a refusal or failure to investigate a referral, benefits thereafter paid to such individual shall not be charged to the account of any employer and, except as provided in division (B)(1)(b) of section 4141.241 of the Revised Code, shall be charged to the mutualized account as provided in division (B) of section 4141.25 of the Revised Code.

(c) Such individual quit work to marry or because of marital, parental, filial, or other domestic obligations.

(d) The individual became unemployed by reason of commitment to any correctional institution.

(e) The individual became unemployed because of dishonesty in connection with the individual's most recent or any base period work. Remuneration earned in such work shall be excluded from the individual's total base period remuneration and qualifying weeks that otherwise would be credited to the individual for such work in the individual's base period shall not be credited for the purpose of determining the total benefits to which the individual is eligible and the weekly benefit amount to be paid under section 4141.30 of the Revised Code. Such excluded remuneration and noncredited qualifying weeks shall be excluded from the calculation of the maximum amount to be charged, under division (D) of section 4141.24 and section 4141.33 of the Revised Code, against the accounts of the individual's base period employers. In addition, no benefits shall thereafter be paid to the individual based upon such excluded remuneration or noncredited qualifying weeks.

For purposes of division (D)(2)(e) of this section, "dishonesty" means the commission of substantive theft, fraud, or deceitful acts.

(E) No individual otherwise qualified to receive benefits shall lose the right to benefits by reason of a refusal to accept new work if:

(1) As a condition of being so employed the individual would be required to join a company union, or to resign from or refrain from joining any bona fide labor organization, or would be denied the right to retain membership in and observe the lawful rules of any such organization.

(2) The position offered is vacant due directly to a strike, lockout, or other labor dispute.

(3) The work is at an unreasonable distance from the individual's residence, having regard to the character of the work the individual has been accustomed to do, and travel to the place of work involves expenses substantially greater than that required for the individual's former work, unless the expense is provided for.

(4) The remuneration, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

(F) Subject to the special exceptions contained in division (A)(4)(f) of this section and section 4141.301 of the Revised Code, in determining whether any work is suitable for a claimant in the administration of this chapter, the director, in addition to the determination required under division (E) of this section, shall consider the degree of risk to the claimant's health, safety, and morals, the individual's physical fitness for the work, the individual's prior training and experience, the length of the individual's unemployment, the distance of the available work from the individual's residence, and the individual's prospects for obtaining local work.

(G) The "duration of unemployment" as used in this section means the full period of unemployment next ensuing after a separation from any base period or subsequent work and until an individual has become reemployed in employment subject to this chapter, or the unemployment compensation act of another state, or of the United States, and until such individual has worked six weeks and for those weeks has earned or been paid remuneration equal to six times an average weekly wage of not less than: eighty-five dollars and ten cents per week beginning on June 26, 1990; and beginning on and after January 1, 1992, twenty-seven and one-half per cent of the statewide average weekly wage as computed each first day of January under division (B)(3) of section 4141.30 of the Revised Code, rounded down to the nearest dollar, except for purposes of division (D)(2)(c) of this section, such term means the full period of unemployment next ensuing after a separation from such work and until such individual has become reemployed subject to the terms set forth above, and has earned wages equal to one-half of the individual's average weekly wage or sixty dollars, whichever is less.

(H) If a claimant is disqualified under division (D)(2)(a), (c), or (d) of this section or found to be qualified under the exceptions provided in division (D)(2)(a)(i), (iii), or (iv) of this section or division (A)(2) of section 4141.291 of the Revised Code, then benefits that may become payable to such claimant, which are chargeable to the account of the employer from whom the individual was separated under such conditions, shall be charged to the mutualized account provided in section 4141.25 of the Revised Code, provided that no charge shall be made to the mutualized account for benefits chargeable to a reimbursing employer, except as provided in division (D)(2) of section 4141.24 of the Revised Code. In the case of a reimbursing employer, the director shall refund or credit to the account of the reimbursing employer any over-paid benefits that are recovered under division (B) of section 4141.35 of the Revised Code. Amounts chargeable to other states, the United States, or Canada that are subject to agreements and arrangements that are established pursuant to section 4141.43 of the Revised Code shall be credited or reimbursed according to the agreements and arrangements to which the chargeable amounts are subject.

(I)

(1) Benefits based on service in employment as provided in divisions (B)(2)(a) and (b) of section 4141.01 of the Revised Code shall be payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject to this chapter; except that after December 31, 1977:

(a) Benefits based on service in an instructional, research, or principal administrative capacity in an institution of higher education, as defined in division (Y) of section 4141.01 of the Revised Code; or for an educational institution as defined in division (CC) of section 4141.01 of the Revised Code, shall not be paid to any individual for any week of unemployment that begins during the period between two successive academic years or terms, or during a similar period between two regular but not successive terms or during a period of paid sabbatical leave provided for in the individual's contract, if the individual performs such services in the first of those academic years or terms and has a contract or a reasonable assurance that the individual will perform services in any such capacity for any such institution in the second of those academic years or terms.

(b) Benefits based on service for an educational institution or an institution of higher education in other than an instructional, research, or principal administrative capacity, shall not be paid to any individual for any week of unemployment which begins during the period between two successive academic years or terms of the employing educational institution or institution of higher education, provided the individual performed those services for the educational institution or institution of higher education during the first such academic year or term and, there is a reasonable assurance that such individual will perform those services for any educational institution or institution of higher education in the second of such academic years or terms.

If compensation is denied to any individual for any week under division (I)(1)(b) of this section and the individual was not offered an opportunity to perform those services for an institution of higher education or for an educational institution for the second of such academic years or terms, the individual is entitled to a retroactive payment of compensation for each week for which the individual timely filed a claim for compensation and for which compensation was denied solely by reason of division (I)(1)(b) of this section. An application for retroactive benefits shall be timely filed if received by the director or the director's deputy within or prior to the end of the fourth full calendar week after the end of the period for which benefits were denied because of reasonable assurance of employment. The provision for the payment of retroactive benefits under division (I)(1)(b) of this section is applicable to weeks of unemployment beginning on and after November 18, 1983. The provisions under division (I)(1)(b) of this section shall be retroactive to September 5, 1982, only if, as a condition for full tax credit against the tax imposed by the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 to 3311, the United States secretary of labor determines that retroactivity is required by federal law.

(c) With respect to weeks of unemployment beginning after December 31, 1977, benefits shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess, if the individual performs any services described in divisions (I)(1)(a) and (b) of this section in the period immediately before the vacation period or holiday recess, and there is a reasonable assurance that the individual will perform any such services in the period immediately following the vacation period or holiday recess.

(d) With respect to any services described in division (I)(1)(a), (b), or (c) of this section, benefits payable on the basis of services in any such capacity shall be denied as specified in division (I)(1)(a), (b), or (c) of this section to any individual who performs such services in an educational institution or institution of higher education while in the employ of an educational service agency. For this purpose, the term "educational service agency" means a governmental agency or governmental entity that is established and operated exclusively for the purpose of providing services to one or more educational institutions or one or more institutions of higher education.

(e) [As amended by 129th General AssemblyFile No.128,SB 316, §101.01 ] Any individual employed by a county board of developmental disabilities shall be notified by the thirtieth day of April each year if the individual is not to be reemployed the following academic year.

(e) [As amended by 129th General AssemblyFile No.143,HB 525, §1 ] Any individual employed by a public school district, other than a municipal school district as defined in section 3311.71 of the Revised Code, or a county board of developmental disabilities shall be notified by the thirtieth day of April each year if the individual is not to be reemployed the following academic year.

(f) Any individual employed by a school district shall be notified by the first day of June each year if the individual is not to be reemployed the following academic year.

(2) No disqualification will be imposed, between academic years or terms or during a vacation period or holiday recess under this division, unless the director or the director's deputy has received a statement in writing from the educational institution or institution of higher education that the claimant has a contract for, or a reasonable assurance of, reemployment for the ensuing academic year or term.

(3) If an individual has employment with an educational institution or an institution of higher education and employment with a noneducational employer, during the base period of the individual's benefit year, then the individual may become eligible for benefits during the between-term, or vacation or holiday recess, disqualification period, based on employment performed for the noneducational employer, provided that the employment is sufficient to qualify the individual for benefit rights separately from the benefit rights based on school employment. The weekly benefit amount and maximum benefits payable during a disqualification period shall be computed based solely on the nonschool employment.

(J) Benefits shall not be paid on the basis of employment performed by an alien, unless the alien had been lawfully admitted to the United States for permanent residence at the time the services were performed, was lawfully present for purposes of performing the services, or was otherwise permanently residing in the United States under color of law at the time the services were performed, under section 212(d)(5) of the "Immigration and Nationality Act," 66 Stat. 163, 8 U.S.C.A. 1101:

(1) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(2) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to the individual are not payable because of the individual's alien status shall be made except upon a preponderance of the evidence that the individual had not, in fact, been lawfully admitted to the United States.

(K) The director shall establish and utilize a system of profiling all new claimants under this chapter that:

(1) Identifies which claimants will be likely to exhaust regular compensation and will need job search assistance services to make a successful transition to new employment;

(2) Refers claimants identified pursuant to division (K)(1) of this section to reemployment services, such as job search assistance services, available under any state or federal law;

(3) Collects follow-up information relating to the services received by such claimants and the employment outcomes for such claimant's subsequent to receiving such services and utilizes such information in making identifications pursuant to division (K)(1) of this section; and

(4) Meets such other requirements as the United States secretary of labor determines are appropriate.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-23-2003; 09-05-2005



Section 4141.291 - Voluntarily quitting to accept recall.

(A) Notwithstanding section 4141.29 of the Revised Code, an individual who voluntarily quits work:

(1) To accept a recall from a prior employer and establishes that the refusal or failure to accept the recall would have resulted in a substantial loss of employment rights, benefits, or pension, under a labor-management agreement or company policy;

(2) To accept a recall to employment from a prior employer and cannot establish that a substantial loss of employment rights, benefits, or pension was involved in the recall, or to accept other employment subject to this chapter, or the unemployment compensation act of another state, or of the United States, where the individual obtains such employment while still employed or commences such employment within seven calendar days after the last day of employment with the prior employer, and subsequent to the last day of the employment with the prior employer, works three weeks in the new employment and earns wages equal to one and one-half times the individual's average weekly wage or one hundred eighty dollars, whichever is less;

(3) Shall, under the conditions specified in either division (A)(1) or (2) of this section, remove the disqualification imposed by division (D)(2)(a) of section 4141.29 of the Revised Code and shall be deemed to have fully complied with division (G) of such section.

(B) Benefits which may become payable to such individual because of the individual's subsequent separation from the employer who recalled that individual shall be charged to employer accounts as provided in division (D) of section 4141.24 of the Revised Code.

(C) Any benefits which would be chargeable to the account of the employer from whom such individual voluntarily quit to accept such recall or other employment which are not chargeable to the recalling employer as provided in this section shall be charged to the mutualized account provided in section 4141.25 of the Revised Code; except that any benefits chargeable to the account of a reimbursing employer under this division shall be charged to the account of the reimbursing employer and not the mutualized account, except as provided in division (D)(2) of section 4141.24 of the Revised Code.

Effective Date: 11-26-1997



Section 4141.292 - State disaster unemployment benefit payment.

An individual suffering total or partial unemployment directly attributable to a major disaster declared by the president of the United States pursuant to the "Disaster Relief Act of 1974," 88 Stat. 143, 42 U.S.C. 5121, who is not eligible to be paid unemployment compensation benefits under this chapter or any other state or federal unemployment compensation law for the first week of the individual's unemployment caused by the disaster is eligible to be paid a state disaster unemployment benefit payment for that week.

The director shall compute the state disaster unemployment benefit payment as if the individual was otherwise qualified and claiming weekly unemployment compensation benefits under this chapter. The director shall pay the state disaster unemployment benefit payment from the unemployment compensation special administrative fund created in section 4141.11 of the Revised Code. The director shall maintain appropriate records of payments made under this section and shall submit those records at least annually to the unemployment compensation advisory council as prescribed by the council.

Effective Date: 09-05-2005



Section 4141.293 - Participation in learn to earn program.

(A) As used in this section, "learn to earn program" means any program established by the department of job and family services that offers a structured, supervised training opportunity to an eligible unemployment compensation claimant with a designated worksite training provider.

(B) Participation in a learn to earn program is voluntary.

(C) If a learn to earn program participant is otherwise eligible for unemployment compensation benefits, the participant shall continue to receive unemployment compensation benefits pursuant to this chapter during participation in the program.

(D) A participant in a learn to earn program shall be registered at an employment office or other registration place maintained or designated by the director of job and family services according to the procedure set forth in division (A)(3) of section 4141.29 of the Revised Code.

(E) A learn to earn program participant may participate in a learn to earn program for a period not to exceed twenty-four hours a week for a maximum of six weeks.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 4141.30 - Paying benefits.

(A) All benefits shall be paid through public employment offices in accordance with such rules as the director of job and family services prescribes.

(B) With the exceptions in division (B)(4) of this section, benefits are payable to each eligible and qualified individual on account of each week of involuntary total unemployment after the specified waiting period at the weekly benefit amount determined by:

(1) Computing the individual's average weekly wage as defined in division (O)(2) of section 4141.01 of the Revised Code;

(2) Determining the individual's dependency class under division (E) of this section;

(3) Computing the individual's weekly benefit amount to be fifty per cent of the individual's average weekly wage except, that the individual's weekly benefit amount shall not exceed the maximum amount shown for the individual's dependency class in the following table:

Maximum Weekly

Dependency Class Benefit Amount

A $ 147

B 223

C 233

Effective Sunday of the calendar week in which January 1, 1988, occurs and on each similar day of each year thereafter, the current maximum weekly benefit amount for each dependency class shall be adjusted based on the statewide average weekly wage. Any percentage increase in such statewide average weekly wage between the wage computed for the current year and the wage computed for the preceding year shall be used to increase the maximum amounts then in effect by the same percentage. Such increased amounts will be effective with respect to applications for benefit rights filed during the fifty-two consecutive calendar weeks beginning with such Sunday date.

The director shall calculate the statewide average weekly wage based on the average weekly earnings of all workers in employment subject to this chapter during the preceding twelve-month period ending the thirtieth day of June. The calculation shall be made in the following manner:

(a) The sum of the total monthly employment reported for the previous twelve-month period shall be divided by twelve to determine the average monthly employment;

(b) The sum of the total wages reported for the previous twelve-month period shall be divided by the average monthly employment to determine the average annual wage;

(c) The average annual wage shall be divided by fifty-two to determine the statewide average weekly wage.

In the computation of the weekly benefit amount, any resulting amount not a multiple of one dollar shall be rounded to the next lower multiple of one dollar. In the computation of the adjusted maximum benefit amounts, based on the statewide average weekly wage, any resulting amount not a multiple of one dollar shall be rounded to the next lower multiple of one dollar.

(4) Effective Sunday of the calendar week in which January 1, occurs for calendar years 1988 through 1993, the maximum weekly benefit amount payable for an individual's dependency class for those years shall be computed in accordance with this division, with an additional increase added to the prior year's increase equal to one-sixth of total percentage increase that otherwise would have been available in calendar years 1983, 1984, 1985, 1986, and 1987, if in those years an adjustment in the maximum weekly benefit amount would have been made pursuant to this division.

(5) Effective Sunday of the calendar week in which January 1, 1991, occurs, the maximum weekly benefit amounts computed under divisions (B)(3) and (4) of this section shall not exceed the following amounts:

(a) For dependency class A, fifty per cent of the statewide average weekly wage;

(b) For dependency class B, sixty per cent of the statewide average weekly wage;

(c) For dependency class C, sixty-six and two-thirds per cent of the statewide average weekly wage.

Division (B)(5) of this section applies to all new claims filed on and after the Sunday of the calendar week in which January 1, 1991, occurs, provided that the maximum weekly benefit amounts established for the dependency classes prior to such date apply to all claims until the maximum weekly benefit amounts as determined pursuant to division (B)(5) of this section equal or exceed the maximum weekly benefit amounts in effect prior to such date.

(C) Benefits are payable to each partially unemployed individual otherwise eligible on account of each week of involuntary partial unemployment after the specified waiting period in an amount equal to the individual's weekly benefit amount less that part of the remuneration payable to the individual with respect to such week which is in excess of twenty per cent of the individual's weekly benefit amount, and the resulting amount rounded to the next lower multiple of one dollar.

(D) The total benefits to which an individual is entitled in any benefit year, whether for partial or total unemployment, or both, shall not exceed the lesser of the following two amounts: (1) an amount equal to twenty-six times the individual's weekly benefit amount determined in accordance with division (B) of this section and this division, or (2) an amount computed by taking the sum of twenty times the individual's weekly benefit amount for the first twenty base period qualifying weeks plus one times the weekly benefit amount for each additional qualifying week beyond the first twenty qualifying weeks in the individual's base period.

(E) Each eligible and qualified individual shall be assigned a dependency class in accordance with the following schedule:

Class Description of Dependents

A No dependents, or has insufficient wages to qualify for more than the maximum weekly benefit amount as provided under dependency class A

B One or two dependents

C Three or more dependents

As used in this division "dependent" means:

(1) Any natural child, stepchild, or adopted child of the individual claiming benefits for whom such individual at the beginning of the individual's current benefit year is supplying and for at least ninety consecutive days, or for the duration of the parental relationship if it existed less than ninety days, immediately preceding the beginning of such benefit year, has supplied more than one-half of the cost of support and if such child on the beginning date of such benefit year was under eighteen years of age, or if unable to work because of permanent physical or mental disability;

(2) The legally married wife or husband of the individual claiming benefits for whom more than one-half the cost of support has been supplied by such individual for at least ninety consecutive days, or for the duration of the marital relationship if it has existed for less than ninety days, immediately preceding the beginning of such individual's current benefit year and such wife or husband was living with such individual and had an average weekly income, in such period, not in excess of twenty-five per cent of the claimant's average weekly wage.

(3) If both the husband and wife qualify for benefit rights with overlapping benefit years, only one of them may qualify for a dependency class other than A.

Effective Date: 07-01-2000



Section 4141.301 - Extended benefit period.

(A) As used in this section, unless the context clearly requires otherwise:

(1) "Extended benefit period" means a period which:

(a) Begins with the third week after a week for which there is a state "on" indicator; and

(b) Ends with either of the following weeks, whichever occurs later:

(i) The third week after the first week for which there is a state "off" indicator; or

(ii) The thirteenth consecutive week of such period.

Except, that no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

(2) There is a "state 'on' indicator" for this state for a week if the director of job and family services determines, in accordance with the regulations of the United States secretary of labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment, not seasonally adjusted, under Chapter 4141. of the Revised Code:

(a) Equaled or exceeded one hundred twenty per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years and equaled or exceeded five per cent;

(b) For weeks of unemployment such rate of insured unemployment:

(i) Met the criteria set forth in division (A)(2)(a) of this section; or

(ii) Equaled or exceeded six per cent.

(3)

(a) For weeks of unemployment beginning on or after February 22, 2009, there is a "state 'on' indicator" for this state for a week if the director determines both of the following are satisfied:

(i) That the average rate of total unemployment, seasonally adjusted, as determined by the United States secretary of labor, for the period consisting of the most recent three months for which data for all states are published before the close of that week equals or exceeds six and one-half per cent;

(ii) That the average rate of total unemployment, seasonally adjusted, as determined by the United States secretary of labor, for the three-month period described in division (A)(3)(a)(i) of this section, equals or exceeds one hundred ten per cent of the average for either or both of the corresponding three-month periods ending in the two preceding calendar years.

(b) Division (A)(3) of this section is effective on and after February 22, 2009, and shall cease to be effective on the close of the last day of the week ending four weeks prior to the last week for which one hundred per cent federal sharing is authorized under Section 2005(a) of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, as amended, without regard to the extension of federal sharing for certain claims as provided under section 2005(c) of that law, or any other federal law that provides for one hundred per cent federal sharing.

(4) A "state 'off' indicator" exists for the state for a week if the director determines, in accordance with the regulations of the United States secretary of labor, that for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment, not seasonally adjusted, under Chapter 4141. of the Revised Code:

(a) Was less than one hundred twenty per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years and was less than five per cent;

(b) For weeks of unemployment such rate of insured unemployment:

(i) Was less than six per cent; and

(ii) Met the criteria set forth in division (A)(4)(a) of this section.

(5) For weeks of unemployment beginning on or after February 22, 2009, there is a "state 'off' indicator" for this state for a week if the director determines, in accordance with the regulations adopted by the United States secretary of labor, that for the period consisting of that week and the immediately preceding twelve weeks, the total rate of unemployment, seasonally adjusted, under this chapter, was less than one hundred ten per cent of such average for either or both of the corresponding three-month periods ending in the two preceding calendar years, and was less than six and one-half per cent.

(6) "Rate of insured unemployment," for purposes of divisions (A)(2) and (4) of this section, means the percentage derived by dividing:

(a) The average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent thirteen-consecutive-week period, as determined by the director on the basis of the director's reports to the United States secretary of labor, by

(b) The average monthly employment covered under Chapter 4141. of the Revised Code, for the first four of the most recent six completed calendar quarters ending before the end of such thirteen-week period.

(7) "Regular benefits" means benefits payable to an individual, as defined in division (C) of section 4141.01 of the Revised Code, or under any other state law, including dependents' allowance and benefits payable to federal civilian employees and to ex-servicepersons pursuant to the "Act of September 6, 1966," 80 Stat. 585, 5 U.S.C.A. 8501, other than extended benefits, and additional benefits as defined in division (A)(12) of this section.

(8) "Extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-servicepersons pursuant to the "Act of September 6, 1966," 80 Stat. 585, 5 U.S.C.A. 8501, and additional benefits, payable to an individual under the provisions of this section for weeks of unemployment in the individual's eligibility period.

(9) "Eligibility period" of an individual means the period consisting of the weeks in the individual's benefit year which begin in an extended benefit period and, if the individual's benefit year ends within the extended benefit period, any weeks thereafter which begin in the period.

(10) "Exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period:

(a) Has received prior to the week, all of the regular benefits that were available to the individual under Chapter 4141. of the Revised Code, or any other state law, including dependents' allowance and benefits payable to federal civilian employees and ex-servicepersons under the "Act of September 6, 1966," 80 Stat. 585, 5 U.S.C.A. 8501, in the individual's current benefit year that includes the week;

(b) Has received, prior to the week, all of the regular benefits that were available to the individual under this chapter or any other state law, including dependents' allowances and regular benefits available to federal civilian employees and ex-servicepersons under the "Act of September 6, 1966," 80 Stat. 585, 5 U.S.C.A. 8501, in the individual's current benefit year that includes the week, after the cancellation of some or all of the individual's wage credits or the total or partial reduction of the individual's right to regular benefits, provided that, for the purposes of divisions (A)(10)(a) and (10)(b) of this section, an individual shall be deemed to have received in the individual's current benefit year all of the regular benefits that were either payable or available to the individual even though:

(i) As a result of a pending appeal with respect to wages or employment, or both, that were not included in the original monetary determination with respect to the individual's current benefit year, the individual may subsequently be determined to be entitled to more regular benefits, or

(ii) By reason of section 4141.33 of the Revised Code, or the seasonal employment provisions of another state law, the individual is not entitled to regular benefits with respect to the week of unemployment, although the individual may be entitled to regular benefits with respect to future weeks of unemployment in either the next season or off season in the individual's current benefit year, and the individual is otherwise an "exhaustee" within the meaning of this section with respect to the right to regular benefits under state law seasonal employment provisions during either the season or off season in which that week of unemployment occurs, or

(iii) Having established a benefit year, no regular benefits are payable to the individual during the year because the individual's wage credits were cancelled or the individual's right to regular benefits was totally reduced as the result of the application of a disqualification; or

(c) The individual's benefit year having expired prior to the week, has no, or insufficient, wages or weeks of employment on the basis of which the individual could establish in any state a new benefit year that would include the week, or having established a new benefit year that includes the week, the individual is precluded from receiving regular benefits by reason of a state law which meets the requirements of section 3304 (a)(7) of the "Federal Unemployment Tax Act," 53 Stat. 183, 26 U.S.C.A. 3301 to 3311; and

(i) Has no right for the week to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Act of 1974, and other federal laws as are specified in regulations issued by the United States secretary of labor; and

(ii) Has not received and is not seeking for the week unemployment benefits under the unemployment compensation law of the Virgin Islands, prior to the day after that on which the secretary of labor approves the unemployment compensation law of the Virgin Islands, or of Canada; or if the individual is seeking benefits and the appropriate agency finally determines that the individual is not entitled to benefits under the law for the week.

(11) "State law" means the unemployment insurance law of any state, approved by the United States secretary of labor under section 3304 of the Internal Revenue Code of 1954.

(12) "Additional benefits" means benefits totally financed by a state and payable to exhaustees by reason of high unemployment or by reason of other special factors under the provisions of any state law.

(B) Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the director, the provisions of Chapter 4141. of the Revised Code, which apply to claims for, or the payment of, regular benefits, shall apply to claims for, and the payment of, extended benefits.

(C) Any individual shall be eligible to receive extended benefits with respect to any week of unemployment in the individual's eligibility period only if the director finds that, with respect to such week:

(1) The individual is an "exhaustee" as defined in division (A)(10) of this section; and

(2) The individual has satisfied the requirements of Chapter 4141. of the Revised Code, for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits.

(D) The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be the same as the weekly benefit amount payable to the individual during the individual's applicable benefit year.

(E) Except as provided in division (F) of this section, the total extended benefit amount payable to any eligible individual with respect to the individual's applicable benefit year shall be the lesser of the following amounts:

(1) Fifty per cent of the total amount of regular benefits, including dependents' allowances which were payable to the individual under Chapter 4141. of the Revised Code, in the individual's applicable benefit year;

(2) Thirteen times the individual's weekly benefit amount, including dependents' allowances, which was payable to the individual under Chapter 4141. of the Revised Code, for a week of total unemployment in the applicable benefit year; provided, that in making the computation under divisions (E)(1) and (2) of this section, any amount which is not a multiple of one dollar shall be rounded to the next lower multiple of one dollar.

(F) For purposes of this division, "high-unemployment period" means a period during which an extended benefit period would be in effect if division (A)(3)(a)(i) of this section were applied by substituting "eight per cent" for "six and one-half per cent."

Effective with respect to weeks beginning in a high-unemployment period, the total extended benefit amount payable to an eligible individual with respect to the applicable benefit year shall be the lesser of the following amounts:

(1) Eighty per cent of the total amount of regular benefits that were payable to the individual pursuant to this section in the individual's applicable benefit year;

(2) Twenty times the individual's average weekly benefit amount that was payable to the individual pursuant to this section for a week of total unemployment in the applicable benefit year.

(G) Division (F) of this section is effective on and after February 22, 2009, and shall cease to be effective on the close of the last day of the week ending four weeks prior to the last week for which one hundred per cent federal sharing is authorized under Section 2005(a) of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, as amended, without regard to the extension of federal sharing for certain claims as provided under section 2005(c) of that law, or any other federal law that provides for one hundred per cent federal sharing.

(H)

(1) Except as provided in division (H)(2) of this section, an individual eligible for extended benefits pursuant to an interstate claim filed in any state under the interstate benefit payment plan shall not be paid extended benefits for any week in which an extended benefit period is not in effect in such state.

(2) Division (H)(1) of this section does not apply with respect to the first two weeks for which extended compensation is payable to an individual, as determined without regard to this division, pursuant to an interstate claim filed under the interstate benefit payment plan from the total extended benefit amount payable to that individual in the individual's applicable benefit year.

(3) Notwithstanding any other provisions of this section, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that the individual would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

(I)

(1) Whenever an extended benefit period is to become effective in this state, as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of a state "off" indicator, the director shall make an appropriate public announcement.

(2) Computations required by division (A)(6) of this section shall be made by the director, in accordance with the regulations prescribed by the United States secretary of labor.

(J)

(1)

(a) The director shall promptly examine any application for extended benefits filed and, under this section, determine whether the application is to be allowed or disallowed and, if allowed, the weekly and total extended benefits payable and the effective date of the application. The claimant, the claimant's most recent employer, and any other employer in the base period of the claim upon which the extended benefits are based, and who was chargeable for regular benefits based on such claim, shall be notified of such determination.

(b) The determination issued to the most recent or other base period employer shall include the total amount of extended benefits that may be charged to the employer's account. Such potential charge amount shall be an amount equal to one-fourth of the regular benefits chargeable to the employer's account on the regular claim upon which extended benefits are based except that, effective January 1, 1979, the potential charge amount to the state and its instrumentalities, its political subdivisions and their instrumentalities, and Indian tribes shall be an amount equal to one-half of the regular benefits chargeable to their accounts on such claim. If regular benefits were chargeable to the mutualized account, in lieu of an employer's account, then the extended benefits which are based on such prior mutualized benefits shall also be charged to the mutualized account.

(c) As extended benefits are paid to eligible individuals:

(i) One-half of such benefits shall be charged to an extended benefit account to which reimbursement payments of one-half of extended benefits, received from the federal government as described in division (L) of this section, shall be credited; and

(ii) One-half of the extended benefits shall be charged to the accounts of base period employers and the mutualized account in the same proportion as was provided for on the regular claim; or

(iii) The full amount of extended benefits shall be charged to the accounts of the state and its instrumentalities, its political subdivisions and their instrumentalities, and Indian tribes. Employers making payments in lieu of contributions shall be charged in accordance with division (B)(1) of section 4141.241 of the Revised Code; or

(iv) In the case of payments under division (A)(3) of this section that are fully funded under Section 2005(a) of the "American Recovery and Reinvestment Act of 2009," Pub. L. No. 111-5, 123 Stat. 115, as amended, without regard to the extension of federal sharing for certain claims as provided under section 2005(c) of that law, none of the extended benefits shall be charged to the accounts of base period employers or to the mutualized account.

(d) If the application for extended benefits is disallowed, a determination shall be issued to the claimant, which determination shall set forth the reasons for the disallowance. Determinations issued under this division, whether allowed or disallowed, shall be subject to reconsideration and appeal in accordance with section 4141.281 of the Revised Code.

(2) Any additional or continued claims, as described in division (F) of section 4141.01 of the Revised Code, filed by an individual at the beginning of, or during, the individual's extended benefit period shall be determined under division (E) of section 4141.28 of the Revised Code, and such determination shall be subject to reconsideration and appeal in accordance with section 4141.281 of the Revised Code.

(K) Notwithstanding division (B) of this section, payment of extended benefits under this section shall not be made to any individual for any week of unemployment in the individual's eligibility period during which the individual fails to accept any offer of suitable work, as defined in division (K)(2) of this section, or fails to apply for any suitable work to which the individual was referred by the director, or fails to actively engage in seeking work, as prescribed in division (K)(4) of this section.

(1) If any individual is ineligible for extended benefits for any week by reason of a failure described in this division, the individual shall be ineligible to receive extended benefits beginning with the week in which the failure occurred and continuing until the individual has been employed during each of four subsequent weeks and the total remuneration earned by the individual for this employment is equal to or more than four times the individual's weekly extended benefit amount, and has met all other eligibility requirements of this section, in order to establish entitlement to extended benefits.

(2) For purposes of this section, the term "suitable work" means, with respect to an individual, any work which is within the individual's capabilities, provided that with respect to the position all of the following requirements are met:

(a) It offers the individual gross average weekly remuneration of more than the sum of:

(i) The individual's extended weekly benefit amount; and

(ii) The amount of supplemental unemployment compensation benefits, as defined in section 501(c)(17)(D) of the "Internal Revenue Code of 1954," 80 Stat. 1515, 26 U.S.C.A. 501, payable to the individual for the week of unemployment.

(b) It pays equal to or more than the higher of:

(i) The minimum wage provided by section 6(a)(1) of the "Fair Labor Standards Act of 1938," 91 Stat. 1245, 29 U.S.C.A. 206, without regard to any exemption; or

(ii) Any applicable state or local minimum wage.

(c) It is offered to the individual in writing or is listed with the employment office maintained or designated by the director.

(3) Extended benefits shall not be denied under this division to any individual for any week by reason of a failure to accept an offer of, or apply for suitable work if either of the following conditions apply:

(a) The failure would not result in a denial of benefits to a regular benefit claimant under section 4141.29 of the Revised Code to the extent that section 4141.29 of the Revised Code is not inconsistent with division (K)(2) of this section;

(b) The individual furnishes evidence satisfactory to the director that the individual's prospects for obtaining work in the individual's customary occupation within a reasonably short period are good. If the evidence is deemed satisfactory, the determination as to whether any work is suitable work with respect to this individual and whether the individual is ineligible or disqualified shall be based upon the meaning of "suitable work" and other provisions in section 4141.29 of the Revised Code.

(4) For purposes of this section, an individual shall be treated as actively engaged in seeking work during any week if:

(a) The individual has engaged in a systematic and sustained effort to obtain work during that week; and

(b) The individual provides tangible evidence to the director that the individual has engaged in the effort during that week.

(5) The director shall refer applicants for extended benefits to job openings that meet the requirements of divisions (E) and (F) of section 4141.29 of the Revised Code, and in the case of applicants whose prospects are determined not to be good under division (K)(3)(b) of this section to any suitable work which meets the criteria in divisions (K)(2) and (3)(a) of this section.

(6) Individuals denied extended or regular benefits under division (D)(1)(b) of section 4141.29 of the Revised Code because of being given a disciplinary layoff for misconduct must, after the date of disqualification, work the length of time and earn the amount of remuneration specified in division (K)(1) of this section, and meet all other eligibility requirements of this section, in order to establish entitlement to extended benefits.

(L) All payments of extended benefits made pursuant to this section shall be paid out of the unemployment compensation fund, provided by section 4141.09 of the Revised Code, and all payments of the federal share of extended benefits that are received as reimbursements under section 204 of the "Federal-State Extended Unemployment Compensation Act of 1970," 84 Stat. 696, 26 U.S.C.A. 3306, shall be deposited in such unemployment compensation fund and shall be credited to the extended benefit account established by division (I) of this section. Any refund of extended benefits, because of prior overpayment of such benefits, may be made from the unemployment compensation fund.

(M) In the administration of the provisions of this section which are enacted to conform with the requirements of the "Federal-State Extended Unemployment Compensation Act of 1970," 84 Stat. 696, 26 U.S.C.A. 3306, the director shall take such action consistent with state law, as may be necessary:

(1) To ensure that the provisions are so interpreted and applied as to meet the requirements of the federal act as interpreted by the United States department of labor; and

(2) To secure to this state the full reimbursement of the federal share of extended benefits paid under this section that are reimbursable under the federal act.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Amended by 128th General Assemblych.26,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-31-2001; 09-05-2005

Related Legislative Provision: See 129th General AssemblyFile No.71,HB 337, §3

See 129th General AssemblyFile No.71,HB 337, §4



Section 4141.31 - Benefits reduced by remuneration.

(A) Benefits otherwise payable for any week shall be reduced by the amount of remuneration or other payments a claimant receives with respect to such week as follows:

(1) Remuneration in lieu of notice;

(2) Compensation for wage loss under division (B) of section 4123.56 of the Revised Code or a similar provision under the workers' compensation law of any state or the United States;

(3) Payments in the form of retirement, or pension allowances as provided under section 4141.312 of the Revised Code;

(4) Except as otherwise provided in division (D) of this section, remuneration in the form of separation or termination pay paid to an employee at the time of the employee's separation from employment;

(5) Vacation pay or allowance payable under the law, terms of a labor-management contract or agreement, or other contract of hire, which payments are allocated to designated weeks;

(6) The determinable value of cost savings days.

If payments under this division are paid with respect to a month then the amount of remuneration deemed to be received with respect to any week during such month shall be computed by multiplying such monthly amount by twelve and dividing the product by fifty-two. If there is no designation of the period with respect to which payments to an individual are made under this section then an amount equal to such individual's normal weekly wage shall be attributed to and deemed paid with respect to the first and each succeeding week following the individual's separation or termination from the employment of the employer making the payment until such amount so paid is exhausted.

If benefits for any week, when reduced as provided in this division, result in an amount not a multiple of one dollar, such benefits shall be rounded to the next lower multiple of one dollar.

Any payment allocated by the employer or the director of job and family services to weeks under division (A)(1), (4), or (5) of this section shall be deemed to be remuneration for the purposes of establishing a qualifying week and a benefit year under divisions (O)(1) and (R) of section 4141.01 of the Revised Code.

(B) Benefits payable for any week shall not be reduced by the amount of remuneration a claimant receives with respect to such week in the form of drill or reserve pay received by a member of the Ohio national guard or the armed forces reserve for attendance at a regularly scheduled drill or meeting.

(C) No benefits shall be paid for any week with respect to which or a part of which an individual has received or is seeking unemployment benefits under an unemployment compensation law of any other state or of the United States, provided the disqualifications shall not apply if the appropriate agency of such other state or of the United States finally determines that an individual is not entitled to such unemployment benefits. A law of the United States providing any payment of any type and in any amounts for periods of unemployment due to lack of work shall be considered an unemployment compensation law of the United States.

(D) Benefits payable for any week shall not be reduced by the amount of military severance, disability, or separation pay paid to an individual who is a former member of the armed forces of the United States.

(E) Remuneration for personal services includes cost savings days, as defined in division (DD) of section 4141.01 of the Revised Code, for which employees continue to accrue employee benefits that have a determinable value. Any unemployment compensation benefits that may be payable as a result of cost savings days shall be reduced as provided in division (A)(6) of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2000; 09-05-2005; 2008 HB562 09-22-2008



Section 4141.311 - [Repealed].

Effective Date: 04-06-1980; 09-05-2005



Section 4141.312 - Benefits reduced by amount of governmental payments based on individual's previous work. - social security.

(A) Except as otherwise specified in division (B) of this section, the amount of benefits payable to a claimant for any week with respect to which the claimant is receiving a governmental or other pension, retirement or retired pay, annuity or any other similar periodic payment which is based on the previous work of the individual, shall be reduced by an amount equal to the amount of the pension, retirement or retired pay, annuity or other payment which is reasonably attributable to that week, except that the requirements for this division shall apply to any pension, retirement or retired pay, annuity, or other similar periodic payment only if both of the following apply:

(1) The payment is under a plan maintained or contributed to by a base period employer or chargeable employer.

(2) In the case of a payment under a plan not made under the "Social Security Act," 42 U.S.C. 401 et seq., or the "Railroad Retirement Act of 1974," 45 U.S.C. 231 et seq., or the corresponding provisions of prior law, services performed for such employer by the individual after the beginning of the base period, or remuneration for such services, affect eligibility for, or increase the amount of, such pension, retirement or retired pay, annuity, or similar payment.

(B) If a claimant has made a contribution to social security pursuant to the "Social Security Act," 42 U.S.C. 401 et seq., and that claimant is receiving a retirement payment pursuant to that act, the claimant's weekly benefit shall not be reduced by the amount of that retirement payment because the claimant contributed to social security.

Effective Date: 11-26-1997; 09-05-2005; 2007 SB116 11-13-2007; 2008 HB562 09-22-2008



Section 4141.32 - No waiver or assignment of benefits.

Except as permitted by Chapter 4141. of the Revised Code:

(A) No agreement by an employee to waive his right to benefits is valid, nor shall benefits be assigned, released, or commuted; and

(B) Such benefits are exempt from all claims of creditors and from levy, execution, garnishment, attachment, and all other process or remedy for recovery or collection of a debt, which exemption may not be waived.

Effective Date: 09-22-1982



Section 4141.321 - Federal income tax decuted or withheld.

(A) The director of job and family services shall inform an individual who files an application for determination of benefit rights on and after January 1, 1997, of all of the following at the time the individual files the application:

(1) Unemployment compensation is subject to federal income tax;

(2) Requirements exist pertaining to estimated tax payments;

(3) An individual may elect to have federal income tax deducted and withheld from the unemployment compensation benefits payable to that individual in the amount specified in the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1 et seq.;

(4) An individual may change the withholding status the individual has previously elected once during the individual's benefit year.

(B) The director shall deduct and withhold from unemployment compensation benefits payable to an individual after December 31, 1996, federal income tax in the amount specified in the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1 et seq., if the individual informs the director that the individual elects to have the director make the deduction.

(C) In making the deduction specified in division (B) of this section, the director shall comply with the procedures specified by the United States department of labor and the internal revenue service that pertain to the deducting and withholding of income tax. The director shall adopt rules establishing priorities for the deduction and withholding of amounts under division (B) of this section.

(D) Amounts deducted and withheld pursuant to division (B) of this section shall remain in the unemployment compensation fund until transferred to the internal revenue service as a payment of income tax.

Effective Date: 07-01-2000



Section 4141.33 - Seasonal employment.

(A) As used in this section:

(1) "Reasonable assurance" means a written, verbal, or implied agreement that the individual will perform services in the same or similar capacity during the ensuing sports season or seasonal period.

(2) "Seasonal employment" means employment of individuals hired primarily to perform services in an industry which because of climatic conditions or because of the seasonal nature of such industry it is customary to operate only during regularly recurring periods of forty weeks or less in any consecutive fifty-two weeks.

(3) "Seasonal employer" means an employer determined by the director of job and family services to be an employer whose operations and business, with the exception of certain administrative and maintenance operations, are substantially all in a seasonal industry.

(4) "Significantly" means forty per cent or more of an individual's base period consists of services performed in seasonal employment.

(B) Any employer who claims to have seasonal employment in a seasonal industry may file with the director a written application for classification of such employment as seasonal. Whenever in any industry it is customary to operate because of climatic conditions or because of the seasonal nature of such industry only during regularly recurring periods of forty weeks or less duration, benefits shall be payable only during the longest seasonal periods which the best practice of such industry will reasonably permit. The director shall determine, after investigation, hearing, and due notice, whether the industry is seasonal and, if seasonal, establish seasonal periods for such seasonal employer. Until such determination by the director, no industry or employment shall be deemed seasonal.

(C) When the director has determined such seasonal periods, the director shall also establish the proportionate number of weeks of employment and earnings required to qualify for seasonal benefit rights in place of the weeks of employment and earnings requirement stipulated in division (R) of section 4141.01 and section 4141.30 of the Revised Code, and the proportionate number of weeks for which seasonal benefits may be paid. An individual whose base period employment consists of only seasonal employment for a single seasonal employer and who meets the employment and earnings requirements determined by the director pursuant to this division will have benefit rights determined in accordance with this division, except benefits shall not be paid for any week between two successive seasonal periods. Benefit charges for such seasonal employment shall be computed and charged in accordance with division (D) of section 4141.24 of the Revised Code. The director may adopt rules for implementation of this section.

(D) An individual whose base period employment consists of either seasonal employment with two or more seasonal employers or both seasonal employment and nonseasonal employment with employers subject to this chapter, will have benefit rights determined in accordance with division (R) of section 4141.01 and section 4141.30 of the Revised Code. Benefit charges for both seasonal and nonseasonal employment shall be computed and charged in accordance with division (D) of section 4141.24 of the Revised Code. The total seasonal and nonseasonal benefits during a benefit year cannot exceed twenty-six times the weekly benefit amount. Effective October 30, 2011, an individual who performs services that significantly consist of services performed in seasonal employment shall not be paid benefits for those services for any week in the period between two successive seasonal periods if the individual performed those services in the first of the seasonal periods and there is reasonable assurance that the individual will perform those services in the later of the seasonal periods. The director shall adopt rules for the implementation of this division.

(E) Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons, or similar periods, if the individual performed services in the first of the seasons, or similar periods, and there is a reasonable assurance that the individual will perform services in the later of the seasons, or similar periods.

(F) The director shall adopt rules concerning the eligibility for benefits of individuals under divisions (D) and (E) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 4141.34 - [Repealed].

Effective Date: 10-29-1971



Section 4141.35 - Fraudulent misrepresentations to obtain benefits - other reasons.

(A) If the director of job and family services finds that any fraudulent misrepresentation has been made by an applicant for or a recipient of benefits with the object of obtaining benefits to which the applicant or recipient was not entitled, and in addition to any other penalty or forfeiture under this chapter, then the director:

(1) Shall within four years after the end of the benefit year in which the fraudulent misrepresentation was made reject or cancel such person's entire weekly claim for benefits that was fraudulently claimed, or the person's entire benefit rights if the misrepresentation was in connection with the filing of the claimant's application for determination of benefit rights;

(2) Shall by order declare that, for each application for benefit rights and for each weekly claim canceled, such person shall be ineligible for two otherwise valid weekly claims for benefits, claimed within six years subsequent to the discovery of such misrepresentation;

(3) By order shall require that the total amount of benefits rejected or canceled under division (A)(1) of this section be repaid to the director before such person may become eligible for further benefits, and shall withhold such unpaid sums from future benefit payments accruing and otherwise payable to such claimant. Effective with orders issued on or after January 1, 1993, if such benefits are not repaid within thirty days after the director's order becomes final, interest on the amount remaining unpaid shall be charged to the person at a rate and calculated in the same manner as provided under section 4141.23 of the Revised Code. When a person ordered to repay benefits has repaid all overpaid benefits according to a plan approved by the director, the director may cancel the amount of interest that accrued during the period of the repayment plan. The director may take action in any court of competent jurisdiction to collect benefits and interest as provided in sections 4141.23 and 4141.27 of the Revised Code, in regard to the collection of unpaid contributions, using the final repayment order as the basis for such action. Except as otherwise provided in this division, no administrative or legal proceedings for the collection of such benefits or interest due shall be initiated after the expiration of six years from the date on which the director's order requiring repayment became final and the amount of any benefits or interest not recovered at that time, and any liens thereon, shall be canceled as uncollectible. The time limit for instituting proceedings shall be extended by the period of any stay to the collection or by any other time period to which the parties mutually agree.

(4) May take action to collect benefits fraudulently obtained under the unemployment compensation law of any other state or the United States or Canada. Such action may be initiated in the courts of this state in the same manner as provided for unpaid contributions in section 4141.41 of the Revised Code.

(5) May take action to collect benefits that have been fraudulently obtained from the director, interest pursuant to division (A)(3) of this section, and court costs, through attachment proceedings under Chapter 2715. of the Revised Code and garnishment proceedings under Chapter 2716. of the Revised Code.

(B) If the director finds that an applicant for benefits has been credited with a waiting period or paid benefits to which the applicant was not entitled for reasons other than fraudulent misrepresentation, the director shall:

(1)

(a) Within six months after the determination under which the claimant was credited with that waiting period or paid benefits becomes final pursuant to section 4141.28 of the Revised Code, or within three years after the end of the benefit year in which such benefits were claimed, whichever is later, by order cancel such waiting period and require that such benefits be repaid to the director or be withheld from any benefits to which such applicant is or may become entitled before any additional benefits are paid, provided that the repayment or withholding shall not be required where the overpayment is the result of the director's correcting a prior decision due to a typographical or clerical error in the director's prior decision, or an error in an employer's report under division (G) of section 4141.28 of the Revised Code.

(b) The limitation specified in division (B)(1)(a) of this section shall not apply to cases involving the retroactive payment of remuneration covering periods for which benefits were previously paid to the claimant. However, in such cases, the director's order requiring repayment shall not be issued unless the director is notified of such retroactive payment within six months from the date the retroactive payment was made to the claimant.

(2) The director may, by reciprocal agreement with the United States secretary of labor or another state, recover overpayment amounts from unemployment benefits otherwise payable to an individual under Chapter 4141. of the Revised Code. Any overpayments made to the individual that have not previously been recovered under an unemployment benefit program of the United States may be recovered in accordance with section 303(g) of the "Social Security Act" and sections 3304(a)(4) and 3306(f) of the "Federal Unemployment Tax Act," 53 Stat. 183 (1939), 26 U.S.C.A. 3301 to 3311.

(3) If the amounts required to be repaid under division (B) of this section are not recovered within three years from the date the director's order requiring payment became final, initiate no further action to collect such benefits and the amount of any benefits not recovered at that time shall be canceled as uncollectible, provided that the time limit for collection shall be extended by the period of any stay to the collection or by any other time period to which the parties mutually agree.

(C) The appeal provisions of sections 4141.281 and 4141.282 of the Revised Code shall apply to all orders and determinations issued under this section, except that an individual's right of appeal under division (B)(2) of this section shall be limited to this state's authority to recover overpayment of benefits.

(D) If an individual makes a full repayment or a repayment that is less than the full amount required by this section, the director shall apply the repayment to the mutualized account under division (B) of section 4141.25 of the Revised Code, except that the director shall credit the repayment to the accounts of the individual's base period employers that previously have not been credited for the amount of improperly paid benefits charged against their accounts based on the proportion of benefits charged against the accounts as determined pursuant to division (D) of section 4141.24 of the Revised Code.

The director shall deposit any repayment collected under this section that the director determines to be payment of interest or court costs into the unemployment compensation special administrative fund established pursuant to section 4141.11 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-31-2001



Section 4141.36 - Deductions from salaries not permitted except for private benefits.

No agreement by an employee to pay any portion of the contribution or other payment required to be made by his employer under sections 4141.01 to 4141.46, inclusive, of the Revised Code, is valid. No employer shall make a deduction for such purposes from the remuneration or salary of any individual in his employ. Such sections do not affect the validity of private voluntary arrangements or plans by which employees individually or collectively agree to make payments for the purpose of securing private unemployment benefits in addition to the benefits provided by sections 4141.01 to 4141.46, inclusive, of the Revised Code, or the validity of private arrangements or plans under which employers make payments for such purpose. Private unemployment benefits paid under such arrangements or plans are not compensation for personal services under sections 4141.01 to 4141.46, inclusive, of the Revised Code, and benefits otherwise payable under such sections shall not be denied or reduced because of the receipt of private unemployment benefits under such arrangements or plans. The provisions in sections 4141.35 and 4141.36 of the Revised Code pertaining to private arrangements or plans under which employers or employees contribute for the purpose of providing private unemployment benefits in addition to the benefits provided by sections 4141.01 to 4141.46, inclusive, of the Revised Code, apply to all applications and proceedings, including those pending on June 19, 1959 or thereafter instituted.

Effective Date: 01-10-1961



Section 4141.37 - Compliance by firm or corporation mandatory.

Each member of a firm and the president, secretary, general manager, and managing agent of every corporation subject to sections 4141.01 to 4141.46, inclusive, of the Revised Code, shall cause such firm or corporation to comply with such sections.

Effective Date: 10-01-1953



Section 4141.38 - Prohibition against failure to make reports or pay contributions.

No person or no member of a firm or no president, secretary, general manager, or managing agent of a corporation, subject to this chapter, shall fail to comply with such sections relating to the making of reports or the payment of contributions to the unemployment compensation fund.

Any fine collected for a violation of this section shall be paid to the director of job and family services and placed in such fund.

Each day's failure on the part of such person, member of a firm, or officer of a corporation to comply with such sections, after notice to such person, firm, or corporation from the director, constitutes a separate offense.

Effective Date: 07-01-2000



Section 4141.39 - Injunction.

(A) Any interested party may enjoin the further operation of an employer who has failed to pay the contributions or to make payments in lieu of contributions as required under this chapter. The procedure to obtain an injunction is governed by Chapter 2727. of the Revised Code and the right to such relief is in addition to the rights described in section 2727.02 of the Revised Code.

(B)

(1) No construction contractor or subcontractor who, on the date of entering into a construction contract has failed to pay contributions or to make payments in lieu of contributions as required under this chapter for a minimum of nine consecutive months, may bring an action to enforce rights arising from that construction contract.

(2) Nothing in this section shall require the surety of a contractor or subcontractor described in division (B)(1) of this section to make payment of any contributions or payments in lieu of contributions as required under this chapter for that contractor or subcontractor, or affect the surety's rights in the event that the contractor or subcontractor is in default or is declared by an obligee to be in default of its contractual obligations.

(C) As used in this section:

(1) "Interested party" means either of the following:

(a) The attorney general;

(b) The director of job and family services.

(2) "Construction contract" means any oral or written agreement involving any activity in connection with the erection, alteration, repair, replacement, renovation, installation, or demolition of any building, structure, highway, or bridge.

Effective Date: 07-01-2000



Section 4141.40 - Prohibition against violations not otherwise specified.

No employer, employee, or other person shall violate this chapter, or do any act prohibited by such chapter, or fail to perform any duty lawfully enjoined, within the time prescribed by the director of job and family services, for which no penalty has been specifically provided, or fail to obey any lawful order given or made by the director or any judgment or decree made by any court in connection with such sections. Every day during which any person or corporation, or any officer, agent, or employee thereof, fails to comply with any order of the director or to perform any duty enjoined by this chapter, constitutes a separate violation of such order or of such chapter.

Effective Date: 07-01-2000



Section 4141.41 - Secretary of state is agent of employer for service of process - comity between states.

Any nonresident employer who exercises the privilege of having one or more individuals perform personal services for the nonresident employer within this state and any resident employer who exercises that privilege and thereafter removes from this state shall be deemed thereby to appoint the secretary of state as the employer's agent and attorney for the acceptance of process in any civil action under this section. The director of job and family services in instituting an action against any such employer shall cause such process or notice to be filed with the secretary of state and such service shall be sufficient service upon such employer, and shall be of the same force and validity as if served upon the employer personally within this state; provided the director shall forthwith send notice of the service of such process or notice, together with a copy thereof, by registered mail, return receipt requested, to such employer at the employer's last known address, and such return receipt, the director's affidavit of compliance with this section, and the copy of the notice of service shall be appended to the original of the process filed in the court in which such civil action is pending. The court in which such action is pending may grant continuances to afford such employer a reasonable opportunity to defend the employer's interests.

The courts of this state shall recognize and enforce liabilities for unemployment contributions imposed by other states which extend a like comity to this state.

The attorney general may commence action in any other jurisdiction by and in the name of the director to collect unemployment contributions, forfeitures, and interest legally due this state. The officials of other states which extend a like comity to this state may sue for the collection of such contributions in the courts of this state. A certificate by the secretary of state under the great seal of the state that such officers of the department as designated by the director have authority to collect the unemployment contributions shall be conclusive evidence of such authority.

No person residing in this state shall willfully make a false statement or representation or knowingly fail to disclose a material fact to obtain or increase benefits or payments under the unemployment insurance law of any other state.

The attorney general may commence action in this state as agent for or on behalf of any other state to enforce judgments and liabilities for unemployment insurance taxes or contributions due such other state if such other state extends a like comity to this state.

Effective Date: 07-01-2000



Section 4141.42 - Director may enter into reciprocal agreements.

The director of job and family services may enter into reciprocal agreements with departments charged with the administration of the unemployment compensation law of any other state or the United States or Canada for the purpose of determining and placing the liability of an employer for the payment of contributions for services rendered within this state or such other jurisdiction, or both, and to provide that the jurisdiction authorized to collect the contributions shall determine the benefit rights which may arise in connection with such services and assume the liability for the payment of the benefits.

Effective Date: 07-01-2000



Section 4141.43 - Cooperation with federal, state, and other agencies.

(A) The director of job and family services may cooperate with the industrial commission, the bureau of workers' compensation, the United States internal revenue service, the United States employment service, and other similar departments and agencies, as determined by the director, in the exchange or disclosure of information as to wages, employment, payrolls, unemployment, and other information. The director may employ, jointly with one or more of such agencies or departments, auditors, examiners, inspectors, and other employees necessary for the administration of this chapter and employment and training services for workers in the state.

(B) The director may make the state's record relating to the administration of this chapter available to the railroad retirement board and may furnish the board at the board's expense such copies thereof as the board deems necessary for its purposes.

(C) The director may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment compensation law.

(D) The director may enter into arrangements with the appropriate agencies of other states or of the United States or Canada whereby individuals performing services in this and other states for a single employer under circumstances not specifically provided for in division (B) of section 4141.01 of the Revised Code or in similar provisions in the unemployment compensation laws of such other states shall be deemed to be engaged in employment performed entirely within this state or within one of such other states or within Canada, and whereby potential rights to benefits accumulated under the unemployment compensation laws of several states or under such a law of the United States, or both, or of Canada may constitute the basis for the payment of benefits through a single appropriate agency under terms that the director finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the unemployment compensation fund.

(E) The director may enter into agreements with the appropriate agencies of other states or of the United States or Canada:

(1) Whereby services or wages upon the basis of which an individual may become entitled to benefits under the unemployment compensation law of another state or of the United States or Canada shall be deemed to be employment or wages for employment by employers for the purposes of qualifying claimants for benefits under this chapter, and the director may estimate the number of weeks of employment represented by the wages reported to the director for such claimants by such other agency, provided such other state agency or agency of the United States or Canada has agreed to reimburse the unemployment compensation fund for such portion of benefits paid under this chapter upon the basis of such services or wages as the director finds will be fair and reasonable as to all affected interests;

(2) Whereby the director will reimburse other state or federal or Canadian agencies charged with the administration of unemployment compensation laws with such reasonable portion of benefits, paid under the law of such other states or of the United States or of Canada upon the basis of employment or wages for employment by employers, as the director finds will be fair and reasonable as to all affected interests. Reimbursements so payable shall be deemed to be benefits for the purpose of section 4141.09 and division (A) of section 4141.30 of the Revised Code. However, no reimbursement so payable shall be charged against any employer's account for the purposes of section 4141.24 of the Revised Code if the employer's account, under the same or similar circumstances, with respect to benefits charged under the provisions of this chapter, other than this section, would not be charged or, if the claimant at the time the claimant files the combined wage claim cannot establish benefit rights under this chapter. This noncharging shall not be applicable to a nonprofit organization that has elected to make payments in lieu of contributions under section 4141.241 of the Revised Code, except as provided in division (D)(2) of section 4141.24 of the Revised Code. The director may make to other state or federal or Canadian agencies and receive from such other state or federal or Canadian agencies reimbursements from or to the unemployment compensation fund, in accordance with arrangements pursuant to this section.

(3) Notwithstanding division (B)(2)(f) of section 4141.01 of the Revised Code, the director may enter into agreements with other states whereby services performed for a crew leader, as defined in division (BB) of section 4141.01 of the Revised Code, may be covered in the state in which the crew leader either:

(a) Has the crew leader's place of business or from which the crew leader's business is operated or controlled;

(b) Resides if the crew leader has no place of business in any state.

(F) The director may apply for an advance to the unemployment compensation fund and do all things necessary or required to obtain such advance and arrange for the repayment of such advance in accordance with Title XII of the "Social Security Act" as amended.

(G) The director may enter into reciprocal agreements or arrangements with the appropriate agencies of other states in regard to services on vessels engaged in interstate or foreign commerce whereby such services for a single employer, wherever performed, shall be deemed performed within this state or within such other states.

(H) The director shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment, covered under this chapter, with the individual's wages and employment covered under the unemployment compensation laws of other states which are approved by the United States secretary of labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for:

(1) Applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws, and

(2) Avoiding the duplicate use of wages and employment by reason of such combining.

(I) The director shall cooperate with the United States department of labor to the fullest extent consistent with this chapter, and shall take such action, through the adoption of appropriate rules, regulations, and administrative methods and standards, as may be necessary to secure to this state and its citizens all advantages available under the provisions of the "Social Security Act" that relate to unemployment compensation, the "Federal Unemployment Tax Act," (1970) 84 Stat. 713, 26 U.S.C.A. 3301 to 3311, the "Wagner-Peyser Act," (1933) 48 Stat. 113, 29 U.S.C.A. 49, and the "Federal-State Extended Unemployment Compensation Act of 1970," 84 Stat. 596, 26 U.S.C.A. 3306, and the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C.A. 2801 et seq.

(J) The director may disclose wage information furnished to or maintained by the director under Chapter 4141. of the Revised Code to a consumer reporting agency as defined by the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, as amended, for the purpose of verifying an individual's income under a written agreement that requires all of the following:

(1) A written statement of informed consent from the individual whose information is to be disclosed;

(2) A written statement confirming that the consumer reporting agency and any other entity to which the information is disclosed or released will safeguard the information from illegal or unauthorized disclosure;

(3) A written statement confirming that the consumer reporting agency will pay to the bureau all costs associated with the disclosure.

The director shall prescribe a manner and format in which this information may be provided.

(K) The director shall adopt rules defining the requirements of the release of individual income verification information specified in division (J) of this section, which shall include all terms and conditions necessary to meet the requirements of federal law as interpreted by the United States department of labor or considered necessary by the director for the proper administration of this division.

(L) The director shall disclose information furnished to or maintained by the director under this chapter upon request and on a reimbursable basis as required by section 303 of the "Social Security Act," 42 U.S.C.A. 503, and section 26 U.S.C.A. 3304 of the "Internal Revenue Code," 26 U.S.C.A. 3304.

Effective Date: 09-21-2000



Section 4141.431 - Domestic service in private home.

(A) Notwithstanding section 4141.20 of the Revised Code, the director of job and family services shall attempt to enter into an agreement under section 3510(F) of the "Internal Revenue Code of 1986" with the secretary of the treasury to collect, as the agent of this state, the taxes imposed by this chapter on remuneration paid for domestic service in a private home of the employer.

(B) Upon the director entering into an agreement under division (A) of this section, returns with respect to taxes imposed by this chapter on remuneration paid for domestic service in a private home of the employer shall be made on a calendar-year basis.

(C) The director shall adopt rules to further implement the coordination of this chapter and the "Social Security Domestic Employment Reform Act of 1994," 108 Stat. 4071, 26 U.S.C.A. 3121. Such rules do not require approval of the unemployment compensation review commission under section 4141.14 of the Revised Code.

Effective Date: 07-01-2000



Section 4141.44 - [Repealed].

Effective Date: 07-01-2000



Section 4141.45 - Right to amend or repeal.

All the rights, privileges, or immunities conferred by sections 4141.01 to 4141.46, inclusive, of the Revised Code, or by acts done pursuant thereto, shall exist subject to the power of the general assembly to amend or repeal such sections at any time.

Effective Date: 10-01-1953



Section 4141.46 - Liberal construction of statutes.

Sections 4141.01 to 4141.46, inclusive, of the Revised Code shall be liberally construed.

Effective Date: 10-01-1953



Section 4141.47 - Auxiliary services personnel unemployment compensation fund - auxiliary services program administrative fund.

(A) There is hereby created the auxiliary services personnel unemployment compensation fund, which shall not be a part of the state treasury. The fund shall consist of moneys paid into the fund pursuant to section 3317.06 of the Revised Code. The treasurer of state shall administer it in accordance with the directions of the director of job and family services. The director shall establish procedures under which school districts that are charged and have paid for unemployment benefits as reimbursing employers pursuant to this chapter for personnel employed pursuant to section 3317.06 of the Revised Code may apply for and receive reimbursement for those payments under this section. School districts are not entitled to reimbursement for any delinquency charges, except as otherwise provided by law. In the case of school districts electing to pay contributions under section 4141.242 of the Revised Code, the director shall establish procedures for reimbursement of the district from the fund of contributions made on wages earned by any auxiliary service personnel.

(B) In the event of the termination of the auxiliary services program established pursuant to section 3317.06 of the Revised Code, and after the director has made reimbursement to school districts for all possible unemployment compensation claims of persons who were employed pursuant to section 3317.06 of the Revised Code, the director shall certify that fact to the treasurer of state, who shall then transfer all unexpended moneys in the auxiliary services personnel unemployment compensation fund to the general revenue fund. In the event the auxiliary services personnel unemployment compensation fund contains insufficient moneys to pay all valid claims by school districts for reimbursement pursuant to this section, the director shall estimate the total additional amount necessary to meet the liabilities of the fund and submit a request to the general assembly for an appropriation of that amount of money from the general revenue fund to the auxiliary services personnel unemployment compensation fund.

(C) All disbursements from the auxiliary services personnel unemployment compensation fund shall be paid by the treasurer of state on warrants drawn by the director. The warrants may bear the facsimile signature of the director printed thereon or that of a deputy or other employee of the director charged with the duty of keeping the account of the fund. Moneys in the fund shall be maintained in a separate account on the books of the depositary bank. The money shall be secured by the depositary bank to the same extent and in the same manner as required by Chapter 135. of the Revised Code. All sums recovered for losses sustained by the fund shall be deposited therein. The treasurer of state is liable on the treasurer of state's official bond for the faithful performance of the treasurer of state's duties in connection with the fund.

(D) All necessary and proper expenses incurred in administering this section shall be paid to the director from the auxiliary services personnel unemployment compensation fund. For this purpose, there is hereby created in the state treasury the auxiliary services program administrative fund. The treasurer of state, pursuant to the warrant procedures specified in division (C) of this section, shall advance moneys as requested by the director from the auxiliary services personnel unemployment compensation fund to the auxiliary services program administrative fund. The director periodically may request the advance of such moneys as in the treasurer of state's opinion are needed to meet anticipated administrative expenses and may make disbursements from the auxiliary services program administrative fund to pay those expenses.

(E) Upon receipt of a certification from the department of education regarding a refund to a board of education pursuant to section 3317.06 of the Revised Code, the director shall issue a refund in the amount certified to the board from the auxiliary services personnel unemployment compensation fund.

Effective Date: 07-01-2000



Section 4141.48 - Acquisition of trade or business to lower contribution rate prohibited.

(A) No person shall acquire the trade or business of an employer, or a portion thereof, solely or primarily for the purpose of obtaining a lower rate of contributions under sections 4141.09, 4141.23, 4141.24, 4141.241, 4141.242, 4141.25, 4141.26, and 4141.27 of the Revised Code.

(B) In determining whether the trade or business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the director shall use objective factors that may include all of the following:

(1) The cost of acquiring the trade or business;

(2) Whether the person continued the trade or business of the acquired trade or business;

(3) If the trade or business was continued, how long the trade or business was continued;

(4) Whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to the acquisition.

(C) If a person knowingly violates, attempts to violate, or advises another person in a way that results in a violation of division (A) of this section or any other provision of this chapter related to determining the assignment of a contribution rate, the person is subject to the following penalties:

(1) If the person is an employer, the director shall assign the employer the highest maximum rate or penalty rate assignable under this chapter for the rate year during which the violation or attempted violation occurred and the three rate years immediately following that rate year, except that, if the person's business is already at the highest rate for any of those years, or if the amount of increase in the person's rate would be less than two per cent for that year, then an additional penalty rate of contributions of two per cent of taxable wages shall be imposed for that year.

(2) If the person is not an employer, the director shall assess a fine of five thousand dollars.

(D) The director shall deposit any fine collected under division (C)(2) of this section into the special administrative fund established under section 4141.11 of the Revised Code.

(E) The director shall credit fifty per cent of amounts paid to the director under rates determined pursuant to division (C)(1) of this section to the individual employer's account and fifty per cent to the mutualized account established pursuant to division (B) of section 4141.25 of the Revised Code.

(F) The director shall round the contribution rates the director determines under division (C)(1) of this section to the nearest tenth of one per cent.

(G) For purposes of this section:

(1) "Knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(2) "Person" has the same meaning as under "The Internal Revenue Code of 1986," 100 Stat. 2138, 26 U.S.C. 7701.

(3) "Trade or business" includes the employer's workforce.

(4) "Violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation, or willful nondisclosure.

Effective Date: 09-05-2005



Section 4141.99 - Penalty.

(A) Whoever violates section 4141.07 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates section 4141.22 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars, or imprisoned not more than one year, or both.

(C) Whoever violates section 4141.38 of the Revised Code shall be fined not more than five hundred dollars.

(D) Whoever violates section 4141.40 of the Revised Code shall be fined not more than five hundred dollars for a first offense; for each subsequence offense such person shall be fined not less than twenty-five nor more than one thousand dollars.

(E) Whoever violates section 4141.046 of the Revised Code is guilty of a misdemeanor of the third degree for a first offense; for each subsequent offense the person is guilty of a misdemeanor of the first degree.

(F) Whoever knowingly transfers employees of a trade or business or advises another person to transfer employees in violation of division (A) of section 4141.48 of the Revised Code is guilty of unemployment tax evasion. In addition to the penalties imposed in division (C) of section 4141.48 of the Revised Code, if the tax avoided by the trade or business is less than ten thousand dollars, the violation is a misdemeanor of the first degree under section 2929.24 of the Revised Code. If the tax avoided is ten thousand dollars or more, the violation is a felony under section 2929.14 of the Revised Code, with increased criminal penalties as follows:

(1) If the tax avoided by the business is ten thousand dollars or more but less than fifty thousand dollars, the violation is a felony of the fifth degree.

(2) If the tax avoided is fifty thousand dollars or more but less than one hundred thousand dollars, the violation is a felony of the fourth degree.

(3) If the tax avoided is one hundred thousand dollars or more, the violation is a felony of the third degree.

(G) For purposes of division (F) of this section, "knowingly," "person," "trade or business," and "violates or attempts to violate" have the same meanings as in section 4141.48 of the Revised Code.

Effective Date: 01-01-1990; 09-05-2005






Chapter 4143 - PERSONNEL PLACEMENT SERVICES [REPEALED]

Section 4143.01 to 4143.26, 4143.99 - 4143.01 to 4143.26, 4143.99

Effective Date: 09-26-1996






Chapter 4151 - ADMINISTRATION OF MINING LAWS [REPEALED, RENUMBERED]

Section 4151.01 to 4151.03 - Amended and Renumbered RC 1561.01 to 1561.03.

Effective Date: 10-29-1995



Section 4151.04 to 4151.06 - [Repealed].

Effective Date: 10-29-1995



Section 4151.07 - Amended and Renumbered RC 1561.49.

Effective Date: 10-29-1995



Section 4151.08 - [Repealed].

Effective Date: 10-29-1995



Section 4151.09 to 4151.11 - Amended and Renumbered RC 1561.04 to 1561.06.

Effective Date: 10-29-1995



Section 4151.12 - [Repealed].

Effective Date: 10-29-1995



Section 4151.13, 4151.14 - Amended and Renumbered RC 1561.07, 1561.10.

Effective Date: 10-29-1995



Section 4151.15, 4151.16 - Renumbered RC 1561.11, 1561.12.

Effective Date: 10-29-1995



Section 4151.17, 4151.18 - Amended and Renumbered RC 1561.13, 1561.14.

Effective Date: 10-29-1995



Section 4151.19 - Renumbered RC 1561.15.

Effective Date: 10-29-1995



Section 4151.20 to 4151.22 - Amended and Renumbered RC 1561.16 to 1561.22.

Effective Date: 10-29-1995



Section 4151.23 - Renumbered RC 1561.23.

Effective Date: 10-29-1995



Section 4151.24 - [Repealed].

Effective Date: 10-29-1995



Section 4151.25 to 4151.40 - Amended and Renumbered RC 1561.25 to 1561.51.

Effective Date: 10-29-1995



Section 4151.41 to 4151.46 - Amended and Renumbered RC 1561.41 to 1561.46.

Effective Date: 11-24-1999



Section 4151.47, 4151.99 - Amended and Renumbered RC 1561.47, 1561.99.

Effective Date: 10-29-1995






Chapter 4153 - MINES - CONSTRUCTION; MAINTENANCE; ABANDONMENT [REPEALED, RENUMBERED]

Section 4153.01 - [Repealed].

Effective Date: 07-20-1984



Section 4153.02 to 4153.06 - Amended and Renumbered RC 1563.02 to 1563.06.

Effective Date: 10-29-1995



Section 4153.07 - Renumbered RC 1563.07.

Effective Date: 10-29-1995



Section 4153.08 to 4153.18 - Amended and Renumbered RC 1563.08 to 1563.18.

Effective Date: 10-29-1995



Section 4153.19 - Renumbered RC 1563.19.

Effective Date: 10-29-1995



Section 4153.20 - Amended and Renumbered RC 1563.20.

Effective Date: 10-29-1995



Section 4153.21 - Renumbered RC 1563.21.

Effective Date: 10-29-1995



Section 4153.22 - [Repealed].

Effective Date: 01-25-1977



Section 4153.23 - Renumbered RC 1563.23.

Effective Date: 10-29-1995



Section 4153.24 - Amended and Renumbered RC 1563.24.

Effective Date: 10-29-1995



Section 4153.25 - Renumbered RC 1563.25.

Effective Date: 10-29-1995



Section 4153.26 - Amended and Renumbered RC 1563.26.

Effective Date: 10-29-1995



Section 4153.27 - Renumbered RC 1563.27.

Effective Date: 10-29-1995



Section 4153.28 - Amended and Renumbered RC 1563.28.

Effective Date: 10-29-1995



Section 4153.29 to 4153.32 - Renumbered RC 1563.29 to 1563.32.

Effective Date: 10-29-1995



Section 4153.33 to 4153.37 - Amended and Renumbered RC 1563.33 to 1563.37.

Effective Date: 10-29-1995



Section 4153.38 - [Repealed].

Effective Date: 01-25-1977



Section 4153.39 - Renumbered RC 1563.39.

Effective Date: 10-29-1995



Section 4153.40 to 4153.43 - Amended and Renumbered RC 1563.40 to 1563.43.

Effective Date: 10-29-1995



Section 4153.44 - [Repealed].

Effective Date: 03-18-1983



Section 4153.45, 4153.46 - Amended and Renumbered RC 1563.45, 1563.46.

Effective Date: 10-29-1995



Section 4153.99 - Renumbered RC 1563.99.

Effective Date: 10-29-1995






Chapter 4155 - MINE EMPLOYEES [REPEALED, RENUMBERED]

Section 4155.01 - [Repealed].

Effective Date: 07-20-1984



Section 4155.02 - Amended and Renumbered RC 1565.02.

Effective Date: 10-29-1995



Section 4155.03, 4155.04 - Renumbered RC 1565.03, 1565.04.

Effective Date: 10-29-1995



Section 4155.05 to 4155.09 - Amended and Renumbered RC 1565.05 to 1565.09.

Effective Date: 10-29-1995



Section 4155.10 - Renumbered RC 1565.10.

Effective Date: 10-29-1995



Section 4155.11 to 4155.16 - Amended and Renumbered RC 1565.11 to 1565.16.

Effective Date: 10-29-1995



Section 4155.17, 4155.18 - Renumbered RC 1565.17, 1565.18.

Effective Date: 11-24-1999



Section 4155.19 - Amended and Renumbered RC 1565.19.

Effective Date: 11-24-1999



Section 4155.20 to 4155.22 - Renumbered RC 1565.20 to 1565.22.

Effective Date: 11-24-1999



Section 4155.23 - Amended and Renumbered RC 1565.23.

Effective Date: 11-24-1999



Section 4155.24, 4155.99 - Renumbered RC 1565.24, 1565.99.

Effective Date: 10-29-1995






Chapter 4157 - MINE EQUIPMENT; SAFETY REGULATIONS [REPEALED, RENUMBERED]

Section 4157.01 - [Repealed].

Effective Date: 07-20-1984



Section 4157.02 - Amended and Renumbered RC 1567.02.

Effective Date: 10-29-1995



Section 4157.03 to 4157.05 - Renumbered RC 1567.03 to 1567.05.

Effective Date: 10-29-1995



Section 4157.06 - Amended and Renumbered RC 1567.06.

Effective Date: 10-29-1995



Section 4157.07 - Renumbered RC 1567.07.

Effective Date: 10-29-1995



Section 4157.08 to 4157.11 - Amended and Renumbered RC 1567.08 to 1567.11.

Effective Date: 10-29-1995



Section 4157.12 - Renumbered RC 1567.12.

Effective Date: 10-29-1995



Section 4157.13 - Amended and Renumbered RC 1567.13.

Effective Date: 10-29-1995



Section 4157.14 to 4157.16 - Renumbered RC 1567.14 to 1567.16.

Effective Date: 10-29-1995



Section 4157.17 to 4157.19 - Amended and Renumbered RC 1567.17 to 1567.19.

Effective Date: 10-29-1995



Section 4157.20 - Renumbered RC 1567.20.

Effective Date: 10-29-1995



Section 4157.21 to 4157.23 - Amended and Renumbered RC 1567.21 to 1567.23.

Effective Date: 10-29-1995



Section 4157.24 to 4157.33 - Renumbered RC 1567.24 to 1567.33.

Effective Date: 10-29-1995



Section 4157.34, 4157.35 - Amended and Renumbered RC 1567.34, 1567.35.

Effective Date: 10-29-1995



Section 4157.36 to 4157.38 - Renumbered RC 1567.36 to 1567.38.

Effective Date: 11-24-1999



Section 4157.39 - Amended and Renumbered RC 1567.39.

Effective Date: 10-29-1995



Section 4157.40, 4157.41 - Renumbered RC 1567.40, 1567.41.

Effective Date: 10-29-1995



Section 4157.42, 4157.43 - Amended and Renumbered RC 1567.42, 1567.43.

Effective Date: 10-29-1995



Section 4157.44 - Renumbered RC 1567.44.

Effective Date: 10-29-1995



Section 4157.45 - Amended and Renumbered RC 1567.45.

Effective Date: 10-29-1995



Section 4157.46 to 4157.51 - Renumbered RC 1567.46 to 1567.51.

Effective Date: 10-29-1995



Section 4157.52 - Amended and Renumbered RC 1567.52.

Effective Date: 10-29-1995



Section 4157.53 - Renumbered RC 1567.53.

Effective Date: 10-29-1995



Section 4157.54, 4157.55 - Amended and Renumbered RC 1567.54, 1567.55.

Effective Date: 10-29-1995



Section 4157.56 - Renumbered RC 1567.56.

Effective Date: 11-24-1999



Section 4157.57 - Amended and Renumbered RC 1567.57.

Effective Date: 10-29-1995



Section 4157.58 to 4157.60 - Renumbered RC 1567.58 to 1567.60.

Effective Date: 10-29-1995



Section 4157.61 - Amended and Renumbered RC 1567.61.

Effective Date: 10-29-1995



Section 4157.62 to 4157.68 - Renumbered RC 1567.62 to 1567.68.

Effective Date: 11-24-1999



Section 4157.69 to 4157.71 - Amended and Renumbered RC 1567.69 to 1567.71.

Effective Date: 10-29-1995



Section 4157.72 - Renumbered RC 1567.72.

Effective Date: 10-29-1995



Section 4157.73 to 4157.75 - Amended and Renumbered RC 1567.73 to 1567.75.

Effective Date: 10-29-1995



Section 4157.76 - Renumbered RC 1567.76.

Effective Date: 10-29-1995



Section 4157.77, 4157.78 - Amended and Renumbered RC 1567.77, 1567.78.

Effective Date: 10-29-1995



Section 4157.79, 4157.99 - Renumbered RC 1567.79, 1567.99.

Effective Date: 10-29-1995






Chapter 4159 - WELLS - OIL; GAS [REPEALED]

Section 4159.01 to 4159.23, 4159.99 - 4159.01 to 4159.23, 4159.99

Effective Date: 10-15-1965






Chapter 4161 - UNDERGROUND STORAGE OF GAS [RENUMBERED, REPEALED]

Section 4161.01 to 4161.11 - Amended and Renumbered RC 1571.01 to 1571.11.

Effective Date: 10-29-1995



Section 4161.12, 4161.13 - [Repealed].

Effective Date: 07-01-1993



Section 4161.14 to 4161.17, 4161.99 - Amended and Renumbered RC 1571.14 to 1571.17, 1571.99.

Effective Date: 10-29-1995






Chapter 4163 - ATOMIC ENERGY

Section 4163.01 - Atomic energy definitions.

As used in Chapter 4163. of the Revised Code:

(A) "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation.

(B) "By-product material" has the same meaning as in section 3748.01 of the Revised Code.

(C) "Production facility" means any equipment or device capable of the production of special nuclear material in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or any important component part especially designed for such equipment or device.

(D) "Special nuclear material" has the same meaning as in section 3748.01 of the Revised Code.

(E) "Utilization facility" means any equipment or device, except an atomic weapon, capable of making use of special nuclear materials in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public, or peculiarly adapted for making use of atomic energy in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or any important component part especially designed for such equipment or device.

(F) "Radiation" has the same meaning as in section 3748.01 of the Revised Code.

(G) "Highway route controlled quantity" has the same meaning as in 49 C.F.R. 173.403.

(H) "High-level radioactive waste" means any of the following:

(1) Irradiated reactor fuel;

(2) Liquid wastes resulting from the operation of the first cycle solvent extraction system, or equivalent, and the concentrated wastes from subsequent extraction cycles, or equivalent, in a facility for reprocessing irradiated reactor fuel;

(3) Solids into which such liquid wastes have been converted.

(I) "Spent nuclear fuel" means fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing.

(J) "Transuranic waste" means material contaminated with elements that have an atomic number greater than ninety-two, including neptunium, plutonium, americium, and curium, and that are in concentrations greater than ten nanocuries per gram or in other concentrations that the United States nuclear regulatory commission may prescribe.

Amended by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-22-1984; 2009 HB2 07-01-2009



Section 4163.02 - Prohibiting production or possession of nuclear material without license.

No person shall manufacture, construct, produce, transfer, acquire, or possess any special nuclear material, by-product material, production facility, or utilization facility or act as an operator of a production or utilization facility wholly within this state unless he has obtained whatever license or permit, if any, is required for engaging in the same type of activity by the Atomic Energy Act of 1954 of the United States or by any regulation issued thereunder. This section shall not prohibit or limit or require an additional license for the use of by-product materials for medical purposes by physicians licensed to practice medicine in this state.

Effective Date: 09-09-1957



Section 4163.03 - State departments and agencies to conduct studies and recommend laws and rules.

Each of the following departments and agencies of the state government shall initiate and pursue continuing studies as to the need, if any, for changes in the laws and rules administered by it that would arise from the presence within the state of special nuclear materials and by-product materials and from the operation herein of production or utilization facilities, and, on the basis of such studies, to make such recommendations for the enactment of laws or amendments to laws administered by it, and such proposals for amendments to the rules issued by it, as may appear necessary and appropriate:

The department of health; the bureau of workers' compensation; the department of transportation; the public utilities commission; the department of insurance; the department of natural resources; the department of commerce; and such other departments and agencies as the governor may direct and for the purposes specified by the governor.

The heads of the appropriate state department or agency may cooperate with any federal department or agency in the administration of this section.

Effective Date: 09-26-1996



Section 4163.04, 4163.05 - [Repealed].

Effective Date: 11-04-1959



Section 4163.06 - Injunctions against production or possession of nuclear material without license.

Whenever, in the opinion of the attorney general, any person is violating or is about to violate section 4163.02 of the Revised Code, the attorney general may apply to the appropriate court for an order enjoining the person from engaging or continuing to engage in the activity violative of said section and upon a showing that such person has engaged, or is about to engage, in any such activity, a permanent or temporary injunction, restraining order, or other order may be granted.

Effective Date: 09-09-1957



Section 4163.07 - Notice to executive director of the emergency management agency prior to shipment of nuclear materials into or through the state.

(A)

(1) Prior to transporting any high-level radioactive waste, spent nuclear fuel, transuranic waste, or any quantity of special nuclear material or by-product material that meets or exceeds the highway route controlled quantity, within, into, or through the state, the shipper of the material shall notify the executive director of the emergency management agency established under section 5502.22 of the Revised Code of the shipment. The notice shall be in writing and be sent by certified mail and shall include the name of the shipper; the name of the carrier; the type and quantity of the material; the transportation mode of the shipment; the proposed date and time of shipment of the material within, into, or through the state; and the starting point, termination or exit point, scheduled route, and each alternate route, if any, of the shipment. In order to constitute effective notification under division (A)(1) of this section, notification shall be received by the executive director at least four days prior to shipment within, into, or through the state.

(2) The carrier or shipper of any shipment subject to division (A)(1) of this section shall immediately notify the executive director of any change in the date and time of the shipment or in the route of the shipment within, into, or through the state.

(B) Upon receipt of a notice of any shipment of material that is subject to division (A)(1) of this section within, into, or through the state, the executive director of the emergency management agency shall immediately notify the director of public safety, the director of environmental protection, the director of health, the chairperson of the public utilities commission, and the county emergency management agency and sheriff of each county along the proposed route, or any alternate route, of the shipment.

(C) The executive director of the emergency management agency shall not disclose to any person other than those persons enumerated in division (B) of this section any information pertaining to any shipment of special nuclear material or by-product material prior to the time that the shipment is completed.

(D) This section does not apply to radioactive materials, other than by-products, shipped by or for the United States department of defense and United States department of energy for military or national defense purposes. Nothing in this section requires the disclosure of any defense information or restricted data as defined in the "Atomic Energy Act of 1954," 68 Stat. 919, 42 U.S.C. 2011, as amended.

(E) No person shall transport or cause to be transported within, into, or through the state any material that is subject to division (A)(1) of this section without first providing the notice required in that division.

(F) Whoever violates division (E) of this section, in addition to any penalty imposed under section 4163.99 of the Revised Code, is liable for a civil penalty in an amount not to exceed the following, as applicable:

(1) Twenty-five thousand dollars for a motor carrier, as defined in section 4923.01 of the Revised Code;

(2) Forty-five thousand dollars for the first cask designated for transport by rail and thirty thousand dollars for each additional cask designated for transport by rail that is shipped by the same person or entity in the same shipment.

The attorney general, upon the request of the executive director of the emergency management agency, shall bring a civil action to collect the penalty. Fines collected pursuant to this section shall be deposited into the state treasury to the credit of the public utilities transportation safety fund created in section 4921.21 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-29-1999



Section 4163.99 - Penalty.

Whoever violates division (E) of section 4163.07 of the Revised Code is guilty of a felony of the fourth degree. Each shipment made in violation of that division is a separate offense.

Effective Date: 07-01-1996






Chapter 4165 - DECEPTIVE TRADE PRACTICES

Section 4165.01 - Deceptive trade practices definitions.

As used in this chapter, unless the context otherwise requires:

(A) "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy, or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization.

(B) "Collective mark" means a mark used by members of a cooperative, association, or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization.

(C) "Mark" means a word, name, symbol, device, or combination of a word, name, symbol, or device in any form or arrangement.

(D) "Person" means an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, limited liability company, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(E) "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others.

(F) "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others.

(G) "Trade name" means a word, name, symbol, device, or combination of a word, name, symbol, or device in any form or arrangement used by a person to identify the person's business, vocation, or occupation and distinguish it from the business, vocation, or occupation of others.

(H) "Directory assistance" means the disclosure by an operator or an automated service, upon request by an individual and that individual's identification of a telephone service subscriber in some manner, of telephone number information pertaining to the identified telephone service subscriber.

(I) "Local telephone directory" means a telephone classified advertising directory, or the business section of a telephone directory, that is distributed by a telephone company or a directory publisher to subscribers who are located in one or more local exchanges covered by the directory. "Local telephone directory" includes a telephone classified advertising directory, or the business section of a telephone directory, that includes listings of more than one telephone company.

(J) "Local telephone number" means a telephone number that has a three-number prefix that is used by a telephone company in connection with telephones that are physically located within an area covered by a local telephone directory in which the telephone number is listed. "Local telephone number" does not include long distance telephone numbers that are listed as long distance telephone numbers in a local telephone directory, or 800-, 888-, or 900- telephone numbers that are listed in a local telephone directory.

(K) "Telephone company" has the same meaning as in section 4905.402 of the Revised Code.

Effective Date: 03-30-1999



Section 4165.02 - Deceptive trade practice actions.

(A) A person engages in a deceptive trade practice when, in the course of the person's business, vocation, or occupation, the person does any of the following:

(1) Passes off goods or services as those of another;

(2) Causes likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3) Causes likelihood of confusion or misunderstanding as to affiliation, connection, or association with, or certification by, another;

(4) Uses deceptive representations or designations of geographic origin in connection with goods or services;

(5) Lists a fictitious business name in a local telephone directory that is published on or after the effective date of this amendment, in circumstances in which all of the following apply:

(a) The person's fictitious business name is not registered as a trade name with, or its use as a fictitious name has not been reported to, the secretary of state under sections 1329.01 to 1329.10 of the Revised Code.

(b) The person's listed fictitious business name misrepresents the geographic location of the person, because that name includes a reference to a political subdivision or another geographic area of this state, the person does not have business premises in that political subdivision or other geographic area from which the person sells, leases, rents, or otherwise provides particular goods or services in this state, and the person's use of that name causes a likelihood of confusion or misunderstanding by consumers as to the geographic location with which the consumers are dealing in the purchase, lease, rental, or other provision of, or will be dealing in the resolution of problems that may arise in connection with, particular goods or services.

(c) The local telephone directory listing of the person's fictitious business name does not identify the political subdivision and, if the person is not located in this state, the state in which are located the person's business premises with which consumers are dealing in the purchase, lease, rental, or other provision of, or will be dealing in the resolution of problems that may arise in connection with, particular goods or services.

(d) Telephone calls to the local telephone number listed for the person's fictitious business name routinely are forwarded or otherwise transferred to business premises of the person that are located outside the calling area covered by the local telephone directory.

(6) Lists a fictitious business name in a directory assistance database on or after the effective date of this amendment, the circumstances described in divisions (A)(5)(a) and (b) of this section apply regarding the person's listed fictitious business name, and telephone calls to the local telephone number listed for the person's fictitious business name routinely are forwarded or otherwise transferred to business premises of the person that are located outside the local calling area;

(7) Represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(8) Represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or secondhand;

(9) Represents that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

(10) Disparages the goods, services, or business of another by false representation of fact;

(11) Advertises goods or services with intent not to sell them as advertised;

(12) Makes false statements of fact concerning the reasons for, existence of, or amounts of price reductions;

(13) Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity.

(B) In order to prevail in a civil action under section 4165.03 of the Revised Code that seeks injunctive relief or an award of damages and that is based on one or more deceptive trade practices listed in division (A) of this section, a complainant need not prove competition between the parties to the civil action.

(C) This section does not affect unfair trade practices that are otherwise actionable at common law or under other sections of the Revised Code.

(D) A telephone company, provider of directory assistance, publisher of a local telephone directory, or officer, employee, or agent of the company, provider, or publisher shall not be liable in a civil action under section 4165.03 of the Revised Code for publishing in any directory or directory assistance database the listing of a fictitious business name of a person who commits a deceptive trade practice that is listed in division (A) of this section unless the telephone company, provider of directory assistance, publisher of a local telephone directory, or officer, employee, or agent of the company, provider, or publisher is the person who committed the deceptive trade practice listed in division (A) of this section.

Effective Date: 03-30-1999



Section 4165.03 - Injunctive relief.

(A)

(1) A person who is likely to be damaged by a person who commits a deceptive trade practice that is listed in division (A) of section 4165.02 of the Revised Code may commence a civil action for injunctive relief against the other person, and the court of common pleas involved in that action may grant injunctive relief based on the principles of equity and on the terms that the court considers reasonable. Proof of monetary damage or loss of profits is not required in a civil action commenced under division (A)(1) of this section.

(2) A person who is injured by a person who commits a deceptive trade practice that is listed in division (A) of section 4165.02 of the Revised Code may commence a civil action to recover actual damages from the person who commits the deceptive trade practice.

(B) The court may award in accordance with this division reasonable attorney's fees to the prevailing party in either type of civil action authorized by division (A) of this section. an award of attorney's fees may be assessed against a plaintiff if the court finds that the plaintiff knew the action to be groundless. An award of attorney's fees may be assessed against a defendant if the court finds that the defendant has willfully engaged in a trade practice listed in division (A) of section 4165.02 of the Revised Code knowing it to be deceptive.

(C) The civil relief provided in this section is in addition to civil or criminal remedies otherwise available against the same conduct under the common law or other sections of the Revised Code.

Effective Date: 03-30-1999



Section 4165.04 - Exceptions.

(A) This chapter does not apply to either of the following:

(1) Conduct that is in compliance with the orders or rules of, or a statute administered by, a federal, state, or local governmental agency;

(2) Publishers, broadcasters, printers, or other persons who are engaged in the dissemination of information or reproduction of printed or pictorial matter and who publish, broadcast, or reproduce material without knowledge of its deceptive character.

(B) Divisions (A)(2) and (3) of section 4165.02 of the Revised Code do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name, or other trade identification that was used and not abandoned before September 25, 1969, if the use was in good faith and otherwise is lawful except for this chapter.

Effective Date: 03-30-1999






Chapter 4167 - PUBLIC EMPLOYMENT RISK REDUCTION PROGRAM

Section 4167.01 - Public employment risk reduction program definitions.

As used in this chapter:

(A) "Public employer" means any of the following:

(1) The state and its instrumentalities;

(2) Any political subdivisions and their instrumentalities, including any county, county hospital, municipal corporation, city, village, township, park district, school district, state institution of higher learning, public or special district, state agency, authority, commission, or board;

(3) Any other branch of public employment not mentioned in division (A)(1) or (2) of this section.

(B) "Public employee" means any individual who engages to furnish services subject to the direction and control of a public employer, including those individuals working for a private employer who has contracted with a public employer and over whom the national labor relations board has declined jurisdiction. "Public employee" does not mean any of the following:

(1) A firefighter, an emergency medical technician-basic, an emergency medical technician-intermediate, a paramedic, or a peace officer employed by a public employer as defined in division (A)(2) of this section, any member of the organized militia ordered to duty by state authority pursuant to Chapter 5923. of the Revised Code, or a firefighter, an emergency medical technician-basic, an emergency medical technician-intermediate, or a paramedic employed by a private employer that is organized as a nonprofit fire company or life squad that contracts with a public employer to provide fire protection or emergency medical services;

(2) Any person employed as a correctional officer in a county or municipal corporation correctional institution, whether the county or municipal corporation solely or in conjunction with each other operates the institution;

(3) Any person who engages to furnish services subject to the direction and control of a public employer but does not receive compensation, either directly or indirectly, for those services;

(4) Any forest officer, park officer, watercraft officer, wildlife officer, or preserve officer.

(C) "Public employee representative" means an employee organization certified by the state employment relations board under section 4117.05 of the Revised Code as the exclusive representative of the public employees in a bargaining unit.

(D) "Employment risk reduction standard" means a standard which requires conditions, or the adoption or use of one or more practices, means, methods, operations, or processes, reasonably necessary or appropriate to provide safe and healthful employment and places of employment.

(E) "Ohio employment risk reduction standard" means any risk reduction standard adopted or issued under this chapter.

(F) "Undue hardship" means any requirement imposed under this chapter or a rule or order issued thereunder that would require a public employer to take an action with significant difficulty or expense when considered in light of all of the following factors:

(1) The nature and cost of the action required under this chapter;

(2) The overall financial resources of the public employer involved in the action;

(3) The number of persons employed by the public employer at the particular location where the action may be required;

(4) The effect on expenses and resources or the impact otherwise of the action required upon the operations of the public employer at the location where the action may be required;

(5) The overall size of the public employer with respect to the number of its public employees;

(6) The number, type, and location of the public employer's operations, including the composition, structure, and functions of the workforce of the public entity;

(7) The geographic separateness, administrative, or fiscal relationship of the public employer's operations to the whole public employer.

Effective Date: 10-05-2000



Section 4167.02 - Director to enforce program - public employment risk reduction advisory commission.

(A) The administrator of worker's compensation shall operate and enforce the public employment risk reduction program created by this chapter.

(B) The administrator shall do all of the following:

(1) Adopt rules, with the advice and consent of the bureau of workers' compensation board of directors and in accordance with Chapter 119. of the Revised Code, for the administration and enforcement of this chapter, including rules covering standards the administrator shall follow in issuing an emergency temporary Ohio employment risk reduction standard under section 4167.08 of the Revised Code and a temporary variance and a variance from an Ohio employment risk reduction standard or part thereof under section 4167.09 of the Revised Code;

(2) Do all things necessary and appropriate for the administration and enforcement of this chapter.

(C) In carrying out the responsibilities of this chapter, the administrator may use, with the consent of any federal, state, or local agency, the services, facilities, and personnel of such agency, with or without reimbursement, and may retain or contract with experts, consultants, and organizations for services or personnel on such terms as the administrator determines appropriate.

Effective Date: 07-01-2000; 06-21-2005; 2007 HB100 09-10-2007



Section 4167.03 - Construction and interpretation.

(A) Except as otherwise provided in this chapter, no provision of this chapter shall be construed to supersede or in any manner affect any workers' compensation law or to enlarge or diminish or affect in any other manner the common law, statutory rights, duties, or liabilities of public employers or public employees under any law with respect to injuries, diseases, or death of public employees arising out of, or in the course of, employment.

(B) Nothing in this chapter shall be construed to enlarge or diminish or affect in any other manner the common law or statutory rights of public employers, contractors, or subcontractors to enter into or enforce indemnification, hold harmless, or guarantee performance agreements among themselves as those agreements existed prior to June 30, 1993.

Effective Date: 04-20-1993



Section 4167.04 - Duty of public employer to provide safe place of employment.

(A) Each public employer shall:

(1) Furnish to each of his public employees employment and a place of employment free from recognized hazards that are causing or are likely to cause death or serious physical harm to his public employees;

(2) Comply with Ohio employment risk reduction standards, rules, and orders adopted or issued pursuant to this chapter.

(B) Notwithstanding this section or any other provision in this chapter to the contrary, no public employer is required to take any action under this chapter that would cause an undue hardship upon that public employer, unless the action is required to prevent imminent danger of death or serious harm to the public employee.

Effective Date: 04-20-1993



Section 4167.05 - Compliance with employment risk reduction standards, rules, and orders.

Each public employee shall:

(A) Comply with Ohio employment risk reduction standards, rules, and orders adopted or issued pursuant to this chapter which are applicable to the public employee's actions and conduct;

(B) Comply with safety rules the public employer establishes for the purpose of fulfilling compliance with Ohio employment risk reduction standards, rules, or orders adopted or issued pursuant to this chapter. All such rules the public employer adopts shall be reasonable as determined in accordance with the purposes and objectives of this chapter.

Effective Date: 04-20-1993



Section 4167.06 - Right to refuse to work under unsafe conditions.

(A) A public employee acting in good faith has the right to refuse to work under conditions that the public employee reasonably believes present an imminent danger of death or serious harm to the public employee, provided that such conditions are not such as normally exist for or reasonably might be expected to occur in the occupation of the public employee. A public employer shall not discriminate against a public employee for a good faith refusal to perform assigned tasks if the public employee has requested that the public employer correct the hazardous conditions but the conditions remain uncorrected, there was insufficient time to eliminate the danger by resorting to the enforcement methods provided in this chapter, and the danger was one that a reasonable person under the circumstances then confronting the public employee would conclude is an imminent danger of death or serious physical harm to the public employee. A public employee who has refused in good faith to perform assigned tasks and who has not been reassigned to other tasks by the public employer shall, in addition to retaining a right to continued employment, receive full compensation for the tasks that would have been performed. If the public employer reassigns the public employee, the public employer shall pay the public employee's full compensation as if the public employee were not reassigned.

(B) A public employee who exercises the right to refuse to work under division (A) of this section shall notify by a written statement that is signed by the public employee, as soon as practicable after exercising that right, the administrator of workers' compensation of the condition that presents an imminent danger of death or serious harm to the public employee. Upon receipt of the notification, the administrator or the administrator's designee immediately shall inspect the premises of the public employer. The administrator and the administrator's designee shall comply with section 4167.10 of the Revised Code in conducting the inspection and investigation and in issuing orders and citations.

(C) A public employee who refuses to perform assigned tasks under division (A) of this section and fails to meet all of the conditions set forth in that division for the refusal is subject to any disciplinary action provided by law or agreement between the public employer and public employee for a refusal to work, including, but not limited to, suspension, nonpayment of wages for the duration of the refusal to work, and discharge.

Effective Date: 07-01-2000; 06-21-2005



Section 4167.07 - Commission to adopt rules for employment risk reduction standards.

(A) The administrator of workers' compensation, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules that establish employment risk reduction standards. Except as provided in division (B) of this section, in adopting these rules, the administrator shall do both of the following:

(1) By no later than July 1, 1994, adopt as a rule and an Ohio employment risk reduction standard every federal occupational safety and health standard then adopted by the United States secretary of labor pursuant to the "Occupational Safety and Health Act of 1970," 84 Stat. 1590, 29 U.S.C.A. 651, as amended;

(2) By no later than one hundred twenty days after the United States secretary of labor adopts, modifies, or revokes any federal occupational safety and health standard, by rule do one of the following:

(a) Adopt the federal occupational safety and health standard as a rule and an Ohio employment risk reduction standard;

(b) Amend the existing rule and Ohio employment risk reduction standard to conform to the modification of the federal occupational safety and health standard;

(c) Rescind the existing rule and Ohio employment risk reduction standard that corresponds to the federal occupational safety and health standard the United States secretary of labor revoked.

(B) The administrator, with the advice and consent of the bureau of workers' compensation board of directors, may decline to adopt any federal occupational safety and health standard as a rule and an Ohio employment risk reduction standard or to modify or rescind any existing rule and Ohio employment risk reduction standard to conform to any federal occupational safety and health standard modified or revoked by the United States secretary of labor or may adopt as a rule and an Ohio employment risk reduction standard any occupational safety and health standard that is not covered under the federal law or that differs from one adopted or modified by the United States secretary of labor, if the administrator determines that existing rules and Ohio employment risk reduction standards provide protection at least as effective as that which would be provided by the existing, new, or modified federal occupational safety and health standard or if the administrator determines that local conditions warrant a different standard from that of the existing federal occupational safety and health standard or from standards the United States secretary of labor adopts, modifies, or revokes.

(C) In adopting, modifying, or rescinding any rule or Ohio employment risk reduction standard dealing with toxic materials or harmful physical agents, the administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall do all of the following:

(1) Set the employment risk reduction standard to most adequately assure, to the extent technologically feasible and on the basis of the best available evidence, that no public employee will suffer material impairment of health or functional capacity as a result of the hazards dealt with by the rule or Ohio employment risk reduction standard for the period of the public employee's working life;

(2) Base the development of these rules and Ohio employment risk reduction standards on research, demonstrations, experiments, and other information as is appropriate and upon the technological feasibility of the rule and standard, using the latest available scientific data in the field and the experience gained in the workplace under this chapter and other health and safety laws, to establish the highest degree of safety and health for the public employee;

(3) Whenever practicable, express the rule and Ohio employment risk reduction standard in terms of objective criteria and of the performance desired;

(4) Prescribe the use of labels or other appropriate forms of warning as are necessary to ensure that public employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment, and proper conditions and precautions of safe use or exposure where appropriate;

(5) Prescribe suitable protective equipment and control procedures to be used in connection with the hazards;

(6) Provide for measuring or monitoring public employee exposure in a manner necessary for the protection of the public employees;

(7) Where appropriate, prescribe the type and frequency of medical examinations or other tests the public employer shall make available, at the cost of the public employer, to the public employees exposed to the hazards in order to determine any adverse effect from the exposure.

(D) In determining the priority for adopting rules and Ohio employment risk reduction standards under this section, the administrator shall give due regard to the urgency of need and recommendations of the department of health regarding that need for mandatory employment risk reduction standards for particular trades, crafts, occupations, services, and workplaces.

(E)

(1) Except for rules adopted under division (A) of this section, the administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt all rules under this section in accordance with Chapter 119. of the Revised Code, provided that notwithstanding that chapter, the administrator may delay the effective date of any rule or Ohio employment risk reduction standard for the period the administrator determines necessary to ensure that affected public employers and public employees will be informed of the adoption, modification, or rescission of the rule and Ohio employment risk reduction standard and have the opportunity to familiarize themselves with the specific requirements of the rule and standard. In no case, however, shall the administrator delay the effective date of a rule adopted pursuant to Chapter 119. of the Revised Code in excess of ninety days beyond the otherwise required effective date.

(2) In regard to the rules for which the administrator does not have to comply with Chapter 119. of the Revised Code, the administrator shall file two certified copies of the rules and Ohio employment risk reduction standards adopted with the secretary of state and the director of the legislative service commission.

Effective Date: 04-20-1993; 06-21-2005; 2007 HB100 09-10-2007



Section 4167.08 - Issuance of emergency temporary Ohio employment risk reduction standard.

(A) In the event of an emergency or unusual situation, the administrator of workers' compensation shall issue an emergency temporary Ohio employment risk reduction standard to take immediate effect upon publication in newspapers of general circulation in Cleveland, Columbus, Cincinnati, and Toledo if the administrator finds both of the following:

(1) Public employees are exposed to grave danger from exposure to substances or agents determined to be toxic or physically harmful or from new hazards;

(2) The emergency temporary Ohio employment risk reduction standard is necessary to protect employees from the danger.

(B)

(1) Except as provided in division (B)(2) of this section an emergency temporary Ohio employment risk reduction standard issued by the administrator under division (A) of this section shall be in effect no longer than fifteen days, unless the bureau of workers' compensation board of directors approves the emergency temporary Ohio employment risk reduction standard as issued by the administrator, in which case, the emergency temporary Ohio employment risk reduction standard shall be in effect no longer than one hundred twenty days after the date the administrator issues it.

(2) The administrator may renew an emergency temporary Ohio employment risk reduction standard that has been approved by the board for an additional time period not to exceed one hundred days if the administrator finds that the conditions identified in divisions (A)(1) and (2) of this section continue to exist.

On or before the expiration date of the emergency temporary Ohio employment risk reduction standard or renewal thereof, if the conditions identified in divisions (A)(1) and (2) of this section continue to exist, the administrator, with the advice and consent of the board, shall adopt a permanent Ohio employment risk reduction standard pursuant to section 4167.07 of the Revised Code as a rule to replace the emergency temporary Ohio employment risk reduction standard.

Effective Date: 07-01-2000; 06-21-2005; 2007 HB100 09-10-2007



Section 4167.09 - Application for temporary variance or for variance from standard.

(A) Any public employer affected by a proposed rule or Ohio employment risk reduction standard or any provision of a standard proposed under section 4167.07 or 4167.08 of the Revised Code may apply to the administrator of workers' compensation for an order granting a temporary variance from the standard or provision. The application for the order and any extension of the order shall contain a reasonable application fee, as determined by the bureau of workers' compensation board of directors, and all of the following information:

(1) A specification of the Ohio public employment risk reduction standard or provision of it from which the public employer seeks the temporary variance;

(2) A representation by the public employer, supported by representations from qualified persons having firsthand knowledge of the facts represented, that the public employer is unable to comply with the Ohio employment risk reduction standard or provision of it and a detailed statement of the reasons for the inability to comply;

(3) A statement of the steps that the public employer has taken and will take, with dates specified, to protect employees against the hazard covered by the standard;

(4) A statement of when the public employer expects to be able to comply fully with the Ohio employment risk reduction standard and what steps the public employer has taken and will take, with dates specified, to come into full compliance with the standard;

(5) A certification that the public employer has informed the public employer's public employees of the application by giving a copy of the application to the public employee representative, if any, and by posting a statement giving a summary of the application and specifying where a copy of the application may be examined at the place or places where notices to public employees are normally posted, and by any other appropriate means of public employee notification. The public employer also shall inform the public employer's public employees of their rights to a hearing under section 4167.15 of the Revised Code. The certification also shall contain a description of how public employees have been informed of the application and of their rights to a hearing.

(B) The administrator shall issue an order providing for a temporary variance if the public employer files an application that meets the requirements of division (A) of this section and establishes that all of the following pertaining to the public employer are true:

(1) The public employer is unable to comply with the Ohio employment risk reduction standard or a provision of it by its effective date because of the unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the Ohio employment risk reduction standard or provision of it or because necessary construction or alteration of facilities cannot be completed by the effective date of the standard.

(2) The public employer is taking all available steps to safeguard the public employer's public employees against the hazards covered by the Ohio employment risk reduction standard.

(3) The public employer has an effective program for coming into compliance with the Ohio employment risk reduction standard as quickly as practicable.

(4) The granting of the variance will not create an imminent danger of death or serious physical harm to public employees.

(C)

(1) If the administrator issues an order providing for a temporary variance under division (B) of this section, the administrator shall prescribe the practices, means, methods, operations, and processes that the public employer must adopt and use while the order is in effect and state in detail the public employer's program for coming into compliance with the Ohio employment risk reduction standard. The administrator may issue the order only after providing notice to affected public employees and their public employee representative, if any, and an opportunity for a hearing pursuant to section 4167.15 of the Revised Code, provided that the administrator may issue one interim order granting a temporary order to be effective until a decision on a hearing is made. Except as provided in division (C)(2) of this section, no temporary variance may be in effect for longer than the period needed by the public employer to achieve compliance with the Ohio employment risk reduction standard or one year, whichever is shorter.

(2) The administrator may renew an order issued under division (C) of this section up to two times provided that the requirements of divisions (A), (B), and (C)(1) of this section and section 4167.15 of the Revised Code are met and the public employer files an application for renewal with the administrator at least ninety days prior to the expiration date of the order.

(D) Any public employer affected by an Ohio employment risk reduction standard or any provision of it proposed, adopted, or otherwise issued under section 4167.07 or 4167.08 of the Revised Code may apply to the administrator for an order granting a variance from the standard or provision. The administrator shall provide affected public employees and their public employee representative, if any, notice of the application and shall provide an opportunity for a hearing pursuant to section 4167.15 of the Revised Code. The administrator shall issue the order granting the variance if the public employer files an application that meets the requirements of division (B) of this section, and after an opportunity for a hearing pursuant to section 4167.15 of the Revised Code, and if the public employer establishes to the satisfaction of the administrator that the conditions, practices, means, methods, operations, or processes used or proposed to be used by the public employer will provide employment and places of employment to the public employer's public employees that are as safe and healthful as those that would prevail if the public employer complied with the Ohio employment risk reduction standard. The administrator shall prescribe in the order granting the variance the conditions the public employer must maintain, and the practices, means, methods, operations, and processes the public employer must adopt and utilize in lieu of the Ohio employment risk reduction standard that would otherwise apply. The administrator may modify or revoke the order upon application of the public employer, public employee, or public employee representative, or upon the administrator's own motion in the manner prescribed for the issuance of an order under this division at any time during six months after the date of issuance of the order.

Effective Date: 10-05-2000; 12-30-2004; 06-21-2005; 06-27-2005; 2007 HB100 09-10-2007



Section 4167.10 - Inspection and investigation of workplaces.

(A) In order to carry out the purposes of this chapter, the administrator of workers' compensation or the administrator's designee shall, as provided in this section, inspect and investigate any plant, facility, establishment, construction site, or any other area, workplace, or environment where work is being performed by a public employee of a public employer, and any place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment, and materials therein, and question privately any public employer, administrator, department head, operator, agent, or public employee. The authority to inspect and investigate includes the taking of environmental samples, the taking and obtaining of photographs related to the purposes of the inspection or investigation, the examination of records required to be kept under section 4167.11 of the Revised Code and other documents and records relevant to the inspection and investigation, the issuance of subpoenas, and the conducting of tests and other studies reasonably calculated to serve the purposes of implementing and enforcing this chapter. Except as provided in this section, the administrator or the administrator's designee shall conduct inspections and investigations only pursuant to a request to do so by a public employee or public employee representative, or the notification the administrator receives pursuant to division (B) of section 4167.06 of the Revised Code and only if the administrator or the administrator's designee complies with this section. The administrator or the administrator's designee shall conduct all requested or required inspections within a reasonable amount of time following receipt of the request or notification.

(B)

(1) Any public employee or public employee representative who believes that a violation of an Ohio employment risk reduction standard exists that threatens physical harm, or that an imminent danger exists, may request an inspection by giving written notice to the administrator or the administrator's designee of the violation or danger. The notice shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the public employee or public employee representative. The names of individual public employees making the notice or referred to therein shall not appear in the copy provided to the public employer pursuant to division (B)(2) of this section and shall be kept confidential.

(2) If, upon receipt of a notification pursuant to division (B)(1) of this section, the administrator determines that there are no reasonable grounds to believe that a violation or danger exists, the administrator shall inform the public employee or public employee representative in writing of the determination. If, upon receipt of a notification, the administrator determines that there are reasonable grounds to believe that a violation or danger exists, the administrator shall, within one week, excluding Saturdays, Sundays, and any legal holiday as defined in section 1.14 of the Revised Code, after receipt of the notification, notify the public employer, by certified mail, return receipt requested, of the alleged violation or danger. The notice provided to the public employer or the public employer's agent shall contain a copy of the notice provided to the administrator by the public employee or the public employee representative under division (B)(1) of this section and shall inform the public employer of the alleged violation or danger and that the administrator or the administrator's designee will investigate and inspect the public employer's workplace as provided in this section. The public employer must respond to the administrator, in a method determined by the administrator, concerning the alleged violation or danger, within thirty days after receipt of the notice. If the public employer does not correct the violation or danger within the thirty-day period or if the public employer fails to respond within that time period, the administrator or the administrator's designee shall investigate and inspect the public employer's workplace as provided in this section. The administrator or the administrator's designee shall not conduct any inspection prior to the end of the thirty-day period unless requested or permitted by the public employer. The administrator may, at any time upon the request of the public employer, inspect and investigate any violation or danger alleged to exist at the public employer's place of employment.

(3) The authority of the administrator or the administrator's designee to investigate and inspect a premises pursuant to a public employee or public employee representative notification is not limited to the alleged violation or danger contained in the notification. The administrator or the administrator's designee may investigate and inspect any other area of the premises where there is reason to believe that a violation or danger exists. In addition, if the administrator or the administrator's designee detects any obvious or apparent violation at any temporary place of employment while en route to the premises to be inspected or investigated, and that violation presents a substantial probability that the condition or practice could result in death or serious physical harm, the administrator or the administrator's designee may use any of the enforcement mechanisms provided in this section to correct or remove the condition or practice.

(4) If, during an inspection or investigation, the administrator or the administrator's designee finds any condition or practice in any place of employment that presents a substantial probability that the condition or practice could result in death or serious physical harm, after notifying the employer of the administrator's intent to issue an order, the administrator shall issue an order, or the administrator's designee shall issue an order after consultation either by telephone or in person with the administrator and upon the recommendation of the administrator, which prohibits the employment of any public employee or any continuing operation or process under such condition or practice until necessary steps are taken to correct or remove the condition or practice. The order shall not be effective for more than fifteen days, unless a court of competent jurisdiction otherwise orders as provided in section 4167.14 of the Revised Code.

(C) In making any inspections or investigations under this chapter, the administrator or the administrator's designee may administer oaths and require, by subpoena, the attendance and testimony of witnesses and the production of evidence under oath. Witnesses shall receive the fees and mileage provided for under section 119.094 of the Revised Code. In the case of contumacy, failure, or refusal of any person to comply with an order or any subpoena lawfully issued, or upon the refusal of any witness to testify to any matter regarding which the witness may lawfully be interrogated, a judge of the court of common pleas of any county in this state, on the application of the administrator or the administrator's designee, shall issue an order requiring the person to appear and to produce evidence if, as, and when so ordered, and to give testimony relating to the matter under investigation or in question. The court may punish any failure to obey the order of the court as a contempt thereof.

(D) If, upon inspection or investigation, the administrator or the administrator's designee believes that a public employer has violated any requirement of this chapter or any rule, Ohio employment risk reduction standard, or order adopted or issued pursuant thereto, the administrator or the administrator's designee shall, with reasonable promptness, issue a citation to the public employer. The citation shall be in writing and describe with particularity the nature of the alleged violation, including a reference to the provision of law, Ohio employment risk reduction standard, rule, or order alleged to have been violated. In addition, the citation shall fix a time for the abatement of the violation, as provided in division (H) of this section. The administrator may prescribe procedures for the issuance of a notice with respect to minor violations and for enforcement of minor violations that have no direct or immediate relationship to safety or health.

(E) Upon receipt of any citation under this section, the public employer shall immediately post the citation, or a copy thereof, at or near each place an alleged violation referred to in the citation occurred.

(F) The administrator may not issue a citation under this section after the expiration of six months following the final occurrence of any violation.

(G) If the administrator issues a citation pursuant to this section, the administrator shall mail the citation to the public employer by certified mail, return receipt requested. The public employer has fourteen days after receipt of the citation within which to notify the administrator that the employer wishes to contest the citation. If the employer notifies the administrator within the fourteen days that the employer wishes to contest the citation, or if within fourteen days after the issuance of a citation a public employee or public employee representative files notice that the time period fixed in the citation for the abatement of the violation is unreasonable, the administrator shall hold an adjudication hearing in accordance with Chapter 119. of the Revised Code.

(H) In establishing the time limits in which a public employer must abate a violation under this section, the administrator shall consider the costs to the public employer, the size and financial resources of the public employer, the severity of the violation, the technological feasibility of the public employer's ability to comply with requirements of the citation, the possible present and future detriment to the health and safety of any public employee for failure of the public employer to comply with requirements of the citation, and such other factors as the administrator determines appropriate. The administrator may, after considering the above factors, permit the public employer to comply with the citation over a period of up to two years and may extend that period an additional one year, as the administrator determines appropriate.

(I) Any public employer may request the administrator to conduct an employment risk reduction inspection of the public employer's place of employment. The administrator or the administrator's designee shall conduct the inspection within a reasonable amount of time following the request. Neither the administrator nor any other person may use any information obtained from the inspection for a period not to exceed three years in any proceeding for a violation of this chapter or any rule or order issued thereunder nor in any other action in any court in this state.

Effective Date: 07-01-2000; 06-21-2005; 2008 HB525 07-01-2009



Section 4167.11 - Program of collection, compilation, and analysis of employment risk reduction statistics.

(A) In order to further the purposes of this chapter, the administrator of workers' compensation shall develop and maintain, for public employers and public employees, an effective program of collection, compilation, and analysis of employment risk reduction statistics.

(B) To implement and maintain division (A) of this section, the administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules in accordance with Chapter 119. of the Revised Code that extend to all of the following:

(1) Requiring each public employer to make, keep, and preserve, and make available to the administrator, reports and records regarding the public employer's activities, as determined by the rule that are necessary or appropriate for the enforcement of this chapter or for developing information regarding the causes and prevention of occupational accidents and illnesses. The rule shall prescribe which of these reports and records shall or may be furnished to public employees and public employee representatives.

(2) Requiring every public employer, through posting of notices or other appropriate means, to keep their public employees informed of public employees' rights and obligations under this chapter, including the provisions of applicable Ohio employment risk reduction standards;

(3) Requiring public employers to maintain accurate records of public employee exposure to potentially toxic materials, carcinogenic materials, and harmful physical agents that are required to be monitored or measured under rules adopted under the guidelines of division (C) of section 4167.07 of the Revised Code. The rule shall provide public employees or public employee representatives an opportunity to observe the monitoring or measuring, and to have access on request to the records thereof, and may provide public employees or public employee representatives an opportunity to participate in and to undertake their own monitoring or measuring. The rules also shall permit each current or former public employee to have access to the records that indicate their own exposure to toxic materials, carcinogenic materials, or harmful agents.

(C) The administrator shall obtain any information under division (B) of this section with a minimum burden upon the public employer and shall, to the maximum extent feasible, reduce unnecessary duplication of efforts in obtaining the information.

Effective Date: 07-01-2000; 06-21-2005; 2007 HB100 09-10-2007



Section 4167.12 - Confidential trade secrets.

All information reported to or otherwise obtained by the administrator of workers' compensation or the administrator's designee in connection with any investigation, inspection, or proceeding under this chapter that reveals a trade secret of any person is confidential, except that the information may be disclosed to other agents or authorized representatives of the administrator concerned with fulfilling the requirements of this chapter, or when relevant, to any proceeding under this chapter. In any proceeding, the administrator or the court shall issue orders as appropriate to protect the confidentiality of trade secrets.

Effective Date: 07-01-2000; 06-21-2005



Section 4167.13 - Prohibiting retaliation by employer.

(A) No public employer shall discharge or in any manner discriminate against any public employee because the public employee, in good faith, files any complaint or institutes any proceeding under or related to this chapter, or testifies or is about to testify in any proceeding, or because of the exercise by the public employee, on his own behalf or on the behalf of others, of any right afforded under this chapter.

(B) Any public employee who believes he has been discharged or otherwise discriminated against by any public employer in violation of division (A) of this section may elect any one of the following remedies:

(1) File, within sixty days after the violation occurs, a complaint with the state personnel board of review. The state personnel board of review may restrain violations of division (A) of this section and order all appropriate relief including rehiring or reinstatement of the employee to his former position with back pay and reasonable interest thereon.

(2) Pursue any grievance or appeal procedure provided for an action based upon a violation of division (A) of this section under a collective bargaining agreement entered into pursuant to Chapter 4117. of the Revised Code;

(3) Pursue any grievance or appeal procedure provided for an action based upon a violation of division (A) of this section under a municipal or county charter;

(4) Pursue any grievance or appeal procedure provided for an action based upon a violation of division (A) of this section under section 124.34 of the Revised Code;

(5) Pursue any grievance or appeal procedure provided for an action based upon a violation of division (A) of this section under any other grievance or appeal procedure or any other right or remedy provided by law.

(C) An employee may elect only one of the remedies provided for in divisions (B)(1) to (5) of this section and is barred from asserting an action based upon a violation of division (A) under any other remedy provided in division (B) of this section.

(D) Nothing in this section shall be construed as limiting a public employer's right to take any action as provided in division (C) of section 4167.06 of the Revised Code.

Effective Date: 04-20-1993



Section 4167.14 - Injunctive relief.

(A) Any court of common pleas has jurisdiction, upon petition of the administrator of workers' compensation, to restrain any conditions or practices in any places of employment that present a danger that could reasonably be expected to cause death or serious harm or contribute significantly to occupationally related illness immediately or before the imminence of the danger can be eliminated through the enforcement procedures provided in this chapter. Any order issued under this section may require that steps be taken as necessary to avoid, correct, or remove the imminent danger and prohibit the employment or presence of any individual in locations or under conditions where the imminent danger exists, except individuals whose presence is necessary to avoid, correct, or remove the imminent danger.

(B) Upon the filing of a petition under division (A) of this section, the court of common pleas may grant injunctive relief or a temporary restraining order pending the outcome of an enforcement proceeding pursuant to this chapter, except that no temporary restraining order issued without notice is effective for a period longer than five calendar days.

(C) If the administrator or the administrator's designee responsible for inspections determines that the imminent danger as described in division (A) of this section is such that immediate action is necessary, and further determines that there is not sufficient time in light of the nature, severity, and imminence of the danger to seek and obtain a temporary restraining order or injunction, the administrator or the administrator's designee immediately shall file a petition with the court under division (A) of this section and issue an order requiring action to be taken as is necessary to avoid, correct, or remove the imminent danger.

The administrator, with the advice and consent of the bureau of workers' compensation board of directors, shall adopt rules, in accordance with Chapter 119. of the Revised Code, to permit a public employer expeditious informal reconsideration of any order issued by the administrator under this division. Unless the administrator reverses an order pursuant to the informal reconsideration, the order remains in effect pending the court's determination under this section. If the administrator modifies an order pursuant to the informal reconsideration, the administrator shall provide the court with whom the administrator filed the petition under this section with a copy of the modified order. The modified order remains in effect pending the court's determination under this section.

Effective Date: 07-01-2000; 06-21-2005; 2007 HB100 09-10-2007



Section 4167.15 - Request for hearing on order, rule or standard.

Any public employer, public employee, or public employee representative affected by an order, rule, or Ohio employment risk reduction standard proposed, adopted, or otherwise issued pursuant to this chapter, may request, within fourteen days after the proposal, adoption, or issuance of the order, rule, or standard, a hearing from the administrator of workers' compensation. The administrator, within fourteen days after receipt of a request for a hearing, shall appoint a hearing officer to make a determination as to the request. The hearing officer, within fourteen days after the hearing officer's appointment, shall hold a hearing in accordance with Chapter 119. of the Revised Code and, within fourteen days after the hearing, render a decision. A public employer, public employee, or public employee representative may appeal the decision of the hearing officer to the administrator, provided that the appeal is made within thirty days after the hearing officer issues the decision. The decision of the hearing officer is final unless appealed to the administrator within the time period set in this section or unless the administrator, on the administrator's own motion, modifies or reverses the decision within that time period. If a party fails to appeal the decision of the hearing officer, the decision of the hearing officer is not, for purposes of section 4167.16 of the Revised Code, a final order of the administrator and is not appealable to court as provided in section 4167.16 of the Revised Code, except that if the party fails to appeal the decision of the hearing officer, and the administrator modifies or reverses the decision under this section, the decision of the administrator is appealable to court pursuant to section 4167.16 of the Revised Code.

Effective Date: 07-01-2000; 06-21-2005



Section 4167.16 - Appeal to court of common pleas.

(A) Any party who is adversely affected by a final order of the administrator of workers' compensation issued pursuant to division (G) of section 4167.10 or section 4167.15 of the Revised Code, and who has exhausted all administrative appeals from such order may appeal the order, within thirty days after the issuance of a final order, to the court of common pleas of Franklin county or to the court of common pleas of the county in which the alleged violation occurred. If the court finds an undue hardship to the appellant will result from the enforcement of the order pending determination of the appeal, the court may grant a suspension of the order and fix the terms thereof.

(B)

(1) The court shall conduct a hearing on the appeal filed under division (A) of this section and shall give preference to all proceedings under this section over all other civil cases, irrespective of the position of the proceedings on the calendar of the court. The hearing shall proceed as in the case of a civil action, and the court shall determine the rights of the parties in accordance with the laws applicable to the action.

(2) The court shall affirm the order of the administrator if it finds, upon consideration of the record as a whole, and additional evidence as the court has admitted, that the order is supported by reliable, probative, and substantial evidence and is in accordance with law. In absence of that finding, the court shall reverse, vacate, or modify the order or make such other ruling as is supported by reliable, probative, and substantial evidence and is in accordance with law. The judgment of the court is final and conclusive, unless reversed, vacated, or modified on appeal. Any party may appeal as provided in Chapter 2505. of the Revised Code.

(C) No person who has failed to exhaust all of the administrative appeals provided in this chapter may file an appeal of a final order of the administrator under division (A) of this section.

Effective Date: 07-01-2000; 06-21-2005



Section 4167.17 - Failure to comply with order.

(A) If a public employer, public employee, or public employee representative willfully fails to comply with any final order of the administrator of workers' compensation issued pursuant to this chapter, the administrator may apply to the court of common pleas of Franklin county or the court of common pleas of the county in which the violation occurred, for an injunction, restraining order, or any other appropriate relief compelling the public employer, public employee, or public employee representative to comply with such order. The court shall order such relief as it considers appropriate and shall, in addition, impose a civil penalty of not more than five hundred dollars per day per violation and not to exceed a total of ten thousand dollars per violation.

(B) The administrator shall not seek to enforce this chapter, or any Ohio employment risk reduction standard, rule, or order adopted or issued pursuant thereto, in any manner that derogates from the immunity offered to a public employer by variances obtained under this chapter, or by variations, tolerance, or exemption allowed a public employer for reasons of national defense by the United States secretary of labor pursuant to section 16 of the "Occupational Safety and Health Act of 1970," 84 Stat. 1590, 29 U.S.C.A. 651, as amended.

Effective Date: 07-01-2000; 06-21-2005



Section 4167.18 - [Repealed].

Effective Date: 09-26-1996; 06-21-2005



Section 4167.19 - Application for exemption from program.

(A) A public employer, other than a state agency, may apply to the administrator of workers' compensation for an order exempting the public employer from compliance with this chapter, except as provided in division (K) of this section, if the public employer satisfies both of the following criteria:

(1) The public employer is a member of a group that qualifies for a group rating plan pursuant to division (A)(4) of section 4123.29 of the Revised Code or the public employer's premium rate is at least fifty per cent less than the base rate for its workers' compensation premiums;

(2) The public employer establishes and maintains a safety committee with both public employees and representatives of the public employer as members if the public employer does not qualify for a group rating plan. A public employer that employs five or fewer public employees need not have a safety committee.

(B) The application shall be on a form prescribed by the administrator and shall be transmitted to the administrator by certified mail, return receipt requested. The application shall contain a certification of all of the following:

(1) The public employer has adopted an ordinance or resolution requesting an exemption from this chapter;

(2) At least ten working days prior to passage of an ordinance or resolution described in division (B)(1) of this section, the public employer has informed its public employees of the application by giving a copy of the application to the public employee representative, if any;

(3) The public employer has informed its public employees by posting a statement for thirty consecutive days giving a summary of the application and specifying where a copy of the application may be examined at the place or places where notices to public employees are normally posted, and by any other appropriate means of public employee notification;

(4) The public employer has informed its public employees of their rights to a hearing under section 4167.15 of the Revised Code.

The certification also shall contain a description of how public employees have been informed of the application and of their rights to a hearing.

(C) Except as provided in this section, the administrator shall issue an order providing for an exemption if the public employer meets the requirements of division (A) of this section and files an application that meets the requirements of division (B) of this section.

(D) The administrator shall not grant an exemption under division (C) of this section until after the superintendent of the division of safety and hygiene in the bureau of workers' compensation conducts an employment risk reduction inspection of the public employer's place of employment to determine the presence of any hazardous or unsafe conditions. The administrator shall not cite the public employer for a violation of this chapter during this inspection.

(E) The superintendent shall provide a copy of the report of the inspection conducted pursuant to division (D) of this section and any findings to the public employer. Within six months after receipt of the report, the public employer shall submit the report to the administrator, if the public employer wishes to proceed with the exemption request. If the report does not contain a description of any hazardous or unsafe conditions, the administrator shall grant the public employer an exemption from this chapter, except as provided in division (K) of this section. If the report contains a description of any hazardous or unsafe conditions, the public employer shall submit to the administrator a plan that describes how it intends to remedy, within a one-year period of time, the hazardous or unsafe conditions.

Within thirty days after receipt of the plan from the public employer, the administrator may approve or disapprove the plan as submitted. If the administrator approves the plan as submitted, the administrator shall grant the public employer an exemption from this chapter, except as provided in division (K) of this section.

If the administrator disapproves the plan, the administrator shall return it and the reasons for its rejection to the public employer. The public employer may submit a revised plan, which corrects the deficiencies for which the original plan was rejected, within thirty days after receipt of the disapproved plan from the administrator. The administrator has thirty days after receipt of the revised plan to review it, and if it remedies the administrator's objections, to approve it and grant the exemption. The public employer shall be exempted from this chapter, except as provided in division (K) of this section, if the administrator fails to act within the thirty-day period.

(F) Within ten working days after completing implementation of the plan, the public employer shall certify to the administrator, by certified mail, return receipt requested, that the hazardous or unsafe conditions have been abated.

If a public employer fails to complete the plan within the one-year period of time, the administrator may do either of the following:

(1) Terminate the exemption;

(2) Grant to the public employer a sixty-day extension to the one-year period of time, provided that the administrator determines that the public employer is making significant progress in completing implementation of the plan.

The administrator shall terminate the exemption of a public employer who does not complete implementation of the plan within the sixty-day extension granted by the administrator under division (F)(2) of this section.

(G) The administrator shall inspect a public employer's place of employment immediately after either of the following occur:

(1) A public employee of the public employer is killed due to an incident that is related to the public employee's employment;

(2) Three or more public employees of the public employer are hospitalized due to an incident that is related to the public employees' employment.

After reviewing the inspection report, the administrator may require the public employer to submit to the administrator, within a reasonable amount of time as determined by the administrator, a plan that describes how the public employer intends to remedy any conditions described in the report that the administrator determines need to be remedied.

Nothing in this division constitutes the granting of a new exemption for purposes of determining the seven-year expiration date pursuant to division (H) of this section.

(H) Except as provided in division (F) of this section, an exemption granted pursuant to this section expires seven years after the date of its issuance. A public employer may apply for a subsequent exemption in the same manner provided in this section for the grant of an original exemption.

(I) Each public employer granted an exemption under this section may request the superintendent of the division of safety and hygiene in the bureau of workers' compensation to conduct a safety inspection of the public employer's place of employment any time during the exemption period. Based on this inspection, the superintendent shall note any hazards or unsafe conditions and recommend abatement of these hazards and unsafe conditions. The superintendent shall provide a copy of the report of the inspection conducted pursuant to this division and any resulting recommendations to the public employer. The administrator shall not cite the public employer for a violation of this chapter due to a hazardous or unsafe condition identified by the superintendent pursuant to this inspection.

(J) Notwithstanding any other provision of this chapter, a public employer who meets the requirements of division (A) of this section and files an application that meets the requirements of division (B) of this section is not subject to this chapter, except section 4167.06 of the Revised Code and division (G) of this section, after the date on which the public employer meets the requirements of division (A) of this section and files an application that meets the requirements of division (B) of this section until the administrator determines whether to grant the exemption under this section.

(K) Nothing in this section limits, or shall be construed as limiting, a public employee's rights as provided in section 4167.06 of the Revised Code. Nothing in this section limits, or shall be construed as limiting, a public employer's right to adopt reasonable safety rules and require a public employee's compliance with those rules.

A public employer who is granted an exemption under this section shall not be exempt from divisions (G), (H), and (I) of this section.

Effective Date: 09-22-2000; 2005 HB67 06-21-2005



Section 4167.25 - Exposure control plans for health care workers definitions.

As used in this section and sections 4167.27 and 4767.28 of the Revised Code:

(A) "Bloodborne pathogen" means a microorganism present in human blood that can cause disease in humans, including the human immunodeficiency virus, hepatitis B virus, hepatitis C virus, and other pathogenic microorganisms.

(B) "Engineered sharps injury protection" means either of the following:

(1) A physical attribute built into a needle device used for withdrawing body fluids, accessing a vein or artery, or administering medications or other fluids that effectively reduces the risk of an exposure incident by a mechanism such as barrier creation, blunting, encapsulation, withdrawal, retraction, destruction, or any other effective mechanism;

(2) A physical attribute built into a type of needle device not included in division (B)(1) of this section, or built into a non-needle sharp, that effectively reduces the risk of an exposure incident.

(C) "Exposure incident" means an occurrence of occupational exposure to blood or other material potentially containing bloodborne pathogens, including exposure that occurs through a sharps injury.

(D) "Needleless system" means a device that does not utilize needles for the following:

(1) Withdrawing body fluids after initial venous or arterial access is established;

(2) Administering medication or fluids;

(3) Performing any other procedure involving potential exposure incidents.

(E) "Public health care worker" means a person who is employed by a public employer to provide health services that carry with them the potential for exposure incidents, including a person employed by a public hospital or other public health care facility, a person employed by a public employer to provide home health care, and a person employed by a public employer as a firefighter, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic. "Public health care worker" does not include a person who is employed by a public employer to provide dental services, treatment, or training or a dental student who is receiving training from a public employer.

(F) "Sharp" means an object used in or encountered when providing health care services that can be reasonably anticipated to penetrate the skin or any other part of the body and result in an exposure incident, including objects such as needle devices, scalpels, lancets, and broken glass.

(G) "Sharps injury" means an injury caused by a sharp, including such injuries as cuts, abrasions, and needlesticks.

Effective Date: 10-05-2000; 12-30-2004; 06-27-2005



Section 4167.26 - [Repealed].

Effective Date: 12-30-2004



Section 4167.27 - Adoption of rule and standard for prevention of exposure incidents.

(A) The public employment risk reduction advisory commission shall adopt a rule and Ohio employment risk reduction standard for the prevention of exposure incidents. The initial rule and standard shall be adopted not later than one hundred eighty days after October 5, 2000.

(B) The commission shall provide advice to public employers with regard to their implementation of the requirements established by the rule and standard adopted under this section and the requirements of section 4167.28 of the Revised Code.

Effective Date: 10-05-2000; 12-30-2004; 06-21-2005; 06-27-2005



Section 4167.28 - Duties of employer concerning exposure incidents.

(A) Except as provided in division (B) of this section, each public employer of public health care workers shall do all of the following:

(1) Include, as part of the employer's engineering and work practice controls, needleless systems, sharps that are manufactured with engineered sharps injury protection, and other devices that comply with the United States occupational safety and health administration's bloodborne pathogen standards;

(2) Develop and implement a written exposure control plan that is consistent with the employment risk reduction standard established in rules adopted under section 4167.27 of the Revised Code, including procedures for both of the following:

(a) Identifying and selecting needleless systems, sharps that are manufactured with engineered sharps injury protection, and other devices that comply with the United States occupational safety and health administration's bloodborne pathogen standards;

(b) Updating, at least once a year, the exposure control plan when necessary to reflect progress in implementing needleless systems and sharps that are manufactured with engineered sharps injury protection.

(3) Ensure that all public health care workers are trained in the use of engineering and work practice controls before undertaking any task with potential for exposure incidents;

(4) Maintain accurate records of public health care worker exposure incidents. The records shall contain the following information:

(a) The date and time of the incident;

(b) The type and brand of sharp involved;

(c) The job classification of each worker involved;

(d) The department or work area where the incident occurred;

(e) The procedure the worker was performing at the time of the incident;

(f) How the incident occurred;

(g) The body part involved;

(h) If the sharp involved in the incident was manufactured with engineered sharps injury protection, a specification of whether the incident occurred before, during, or after activation of the protective mechanism;

(i) If the sharp involved in the incident was not manufactured with engineered sharps injury protection, an assessment of whether and how the incident could have been prevented by a sharp with protection, and the basis for the assessment;

(j) Any other relevant description of the exposure incident.

(B) Notwithstanding any provision of the rule and Ohio employment risk reduction standard adopted under section 4167.27 of the Revised Code, both of the following apply:

(1) A public employer, under division (D) of section 4167.09 of the Revised Code, may be granted a variance from the requirements of this section for either of the following reasons:

(a) Needleless systems or sharps that are manufactured with engineered sharps injury protection are not available in the marketplace;

(b) The employer determines, with respect to a specific medical procedure, that use of needleless systems or sharps that are manufactured with engineered sharps injury protection would jeopardize patient or worker safety.

(2) Until five years after the effective date of this section, the employer may allow a drug or other substance to be administered with a device without engineered sharps injury protection, if the drug or substance is received in a prefilled syringe or any other prepackaged administration system and has been approved for commercial distribution or investigational use by the United States food and drug administration.

(C) Any of the records maintained under division (A)(4) of this section may be used by the public employer for purposes of complying with the record-keeping and reporting requirements established under section 4167.11 of the Revised Code.

Effective Date: 10-05-2000



Section 4167.99 - Amended and Renumbered RC 1553.99.

Effective Date: 1979 HB555 11-13-1979






Chapter 4169 - SKI TRAMWAY BOARD

Section 4169.01 - Ski tramway board definitions.

As used in this chapter:

(A) "Skier" means any person who is using the facilities of a ski area, including, but not limited to, the ski slopes and ski trails, for the purpose of skiing, which includes, without limitation, sliding or jumping on snow or ice on skis, a snowboard, sled, tube, snowbike, toboggan, or any other device.

(B) "Passenger" means any person who is being transported or conveyed by a passenger tramway.

(C) "Ski slopes" or "ski trails" means those sites that are reserved or maintained and are open for use, as designated by a ski area operator.

(D) "Ski area" means all the ski slopes, ski trails, and passenger tramways that are administered or operated as a single enterprise within this state.

(E) "Ski area operator" means a person or organization that is responsible for the operation of a ski area, including an agency of this state or of a political subdivision thereof.

(F) "Passenger tramway" means a device used to transport passengers uphill, whether on skis or other devices or without skis or other devices, or in cars on tracks or suspended in the air, by the use of steel cables, chains, or belts or by ropes, and that is usually supported by trestles or towers with one or more spans. "Passenger tramway" includes all of the following:

(1) Aerial passenger tramway, a device used to transport passengers in several open or enclosed cars attached to and suspended from a moving wire rope or attached to a moving wire rope and supported on a standing wire rope, or similar devices;

(2) Skimobile, a device in which a passenger car running on steel or wooden tracks is attached to and pulled by a steel cable, or similar devices;

(3) Chair lift, a device on which passengers are carried on chairs suspended in the air and attached to a moving cable, chain, or link belt supported by trestles or towers with one or more spans, or similar devices. Chair lifts need not include foot-rests or passenger restraint devices.

(4) J bar, T bar, or platter pull, devices that pull skiers riding on skis or other devices by means of an attachment to a main overhead cable supported by trestles or towers with one or more spans, or similar devices;

(5) Rope tow, a device with one span and no intermediate towers that pulls skiers riding on skis or other devices as they grasp a rope manually, or similar devices;

(6) Wire rope tow, a device with one span and no intermediate towers by which skiers are pulled on skis or other devices while manually grasping a bar attached to a wire hauling cable;

(7) Conveyor, a flexible moving element, including a belt, that transports passengers on one path and returns underneath the uphill portion.

The operation of a passenger tramway shall not constitute the operation of a common carrier.

(G) "Competitor" means a skier actually engaged in competition, a special event, or training or practicing for competition or a special event in any portion of the area made available by the ski area operator.

(H) "Freestyler" means a skier utilizing freestyle terrain marked with signage approved by the national ski areas association.

(I) "Freestyle terrain" means, but is not limited to, terrain parks and terrain park features, such as jumps, rails, fun boxes, other constructed or natural features, half-pipes, quarter-pipes, and freestyle-bump terrain.

(J) "Tubing park" means a ski slope designated and maintained for the exclusive use of skiers utilizing tubes to slide to the bottom of the course and serviced by a dedicated passenger tramway.

Effective Date: 11-20-1996; 09-26-2005



Section 4169.02 - Ski tramway board.

(A) For the purposes of regulating the construction, maintenance, mechanical operation, and inspection of passenger tramways that are associated with ski areas and of registering operators of passenger tramways in this state, there is hereby established in the division of industrial compliance in the department of commerce a ski tramway board to be appointed by the governor, with the advice and consent of the senate. The board shall consist of three members, one of whom shall be a public member who is an experienced skier and familiar with ski areas in this state, one of whom shall be a ski area operator actively engaged in the business of recreational skiing in this state, and one of whom shall be a professional engineer who is knowledgeable in the design or operation of passenger tramways.

Of the initial appointments, one member shall be appointed for a term of one year, one for a term of two years, and one for a term of three years. The member appointed to the term beginning on July 1, 1996, shall be appointed to a term ending on June 30, 1997; the member appointed to a term beginning on July 1, 1997, shall be appointed to a term ending on June 30, 1999; and the member appointed to a term beginning on July 1, 1998, shall be appointed to a term ending on June 30, 2001. Thereafter, each of the members shall be appointed for a term of six years. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. In the event of a vacancy, the governor, with the advice and consent of the senate, shall appoint a successor who shall hold office for the remainder of the term for which the successor's predecessor was appointed. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The board shall elect a chairperson from its members.

The governor may remove any member of the board at any time for misfeasance, nonfeasance, or malfeasance in office after giving the member a copy of the charges against the member and an opportunity to be heard publicly in person or by counsel in the member's defense. Any such act of removal by the governor is final. A statement of the findings of the governor, the reason for the governor's action, and the answer, if any, of the member shall be filed by the governor with the secretary of state and shall be open to public inspection.

Members of the board shall be paid two hundred fifty dollars for each meeting that the member attends, except that no member shall be paid or receive more than seven hundred fifty dollars for attending meetings during any calendar year. Each member shall be reimbursed for the member's actual and necessary expenses incurred in the performance of official board duties. The chairperson shall be paid two hundred fifty dollars annually in addition to any compensation the chairperson receives under this division for attending meetings and any other compensation the chairperson receives for serving on the board.

The division shall provide the board with such offices and such clerical, professional, and other assistance as may be reasonably necessary for the board to carry on its work. The division shall maintain accurate copies of the board's rules as promulgated in accordance with division (B) of this section and shall keep all of the board's records, including business records, and inspection reports as well as its own records and reports. The cost of administering the board and conducting inspections shall be included in the budget of the division based on revenues generated by the registration fees established under section 4169.03 of the Revised Code.

(B) In accordance with Chapter 119. of the Revised Code, the board shall adopt and may amend or rescind rules relating to public safety in the construction, maintenance, mechanical operation, and inspection of passenger tramways. The rules shall be in accordance with established standards in the business of ski area operation, if any, and shall not discriminate in their application to ski area operators.

No person shall violate the rules of the board.

(C) The authority of the board shall not extend to any matter relative to the operation of a ski area other than the construction, maintenance, mechanical operation, and inspection of passenger tramways.

(D) A majority of the board constitutes a quorum and may perform and exercise all the duties and powers devolving upon the board.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-20-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4169.03 - Registration of passenger tramway operators - application and fees.

(A) Before a passenger tramway operator may operate any passenger tramway in the state, the operator shall apply to the ski tramway board, on forms prepared by it, for registration by the board. The application shall contain an inventory of the passenger tramways that the applicant intends to operate and other information as the board may reasonably require and shall be accompanied by the following annual fees:

(1) Each aerial passenger tramway, five hundred dollars;

(2) Each skimobile, two hundred dollars;

(3) Each chair lift, two hundred dollars;

(4) Each J bar, T bar, or platter pull, one hundred dollars;

(5) Each rope tow, fifty dollars;

(6) Each wire rope tow, seventy-five dollars;

(7) Each conveyor, one hundred dollars.

When an operator operates an aerial passenger tramway, a skimobile, or a chair lift during both a winter and summer season, the annual fee shall be one and one-half the above amount for the respective passenger tramway.

(B) Upon payment of the appropriate annual fees in accordance with division (A) of this section, the board shall issue a registration certificate to the operator. Each certificate shall remain in force until the thirtieth day of September next ensuing. The board shall renew an operator's certificate in accordance with the standard renewal procedure in Chapter 4745. of the Revised Code upon payment of the appropriate annual fees.

(C) Money received from the registration fees and from the fines collected pursuant to section 4169.99 of the Revised Code shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

(D) No person shall operate a passenger tramway in this state unless the person has been registered by the board.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-20-1996; 09-26-2005



Section 4169.04 - Division to make inspections - report of violation to board.

(A) The division of industrial compliance in the department of commerce shall make such inspection of the construction, maintenance, and mechanical operation of passenger tramways as the ski tramway board may reasonably require. The division may contract with other qualified engineers to make such inspection or may accept the inspection report by any qualified inspector of an insurance company authorized to insure passenger tramways in this state.

(B) If, as the result of an inspection, an employee of the division or other agent with whom the division has contracted finds that a violation of the board's rules exists or a condition in passenger tramway construction, maintenance, or mechanical operation exists that endangers public safety, the employee or agent shall make an immediate report to the board for appropriate investigation and order.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-20-1996



Section 4169.05 - Written complaint to board alleging violation.

Any person may make a written complaint to the ski tramway board setting forth an alleged violation of the board's rules by a registered passenger tramway operator or a condition in passenger tramway construction, maintenance, or mechanical operation that allegedly endangers public safety. The board shall forward a copy of the complaint to the operator named in it and may accompany it with an order that requires the operator to answer the complaint in writing within a specified period of time. The board may investigate the complaint if it determines that there are reasonable grounds for such an investigation.

Effective Date: 11-20-1996



Section 4169.06 - Emergency order to cease using tramway.

(A) When facts are presented to any member of the ski tramway board that indicate that immediate danger exists in the continued operation of a passenger tramway, any member of the board, after such verification of the facts as is practical under the circumstances and consistent with immediate public safety, may by an emergency written order require the operator of the tramway to cease using the tramway immediately for the transportation of passengers. Any person may serve notice on the operator or the operator's agent who is in immediate control of the tramway by delivering a true and attested copy of the order, and the operator or the operator's agent shall furnish proof of receipt of such notice by signing an affidavit on the back of the copy of the order. The emergency order shall be effective for a period not to exceed forty-eight hours from the time of notification.

(B) Immediately after the issuance of an emergency order pursuant to this section, the board shall investigate the facts of the case. If the board finds that a violation of any of its rules exists or that a condition in passenger tramway construction, maintenance, or mechanical operation exists that endangers public safety, it shall issue a written order setting forth its findings and the corrective action to be taken and fixing a reasonable time for compliance.

(C) After an investigation pursuant to division (B) of this section, if the board determines that danger to public safety exists in the continued operation of a passenger tramway, it shall so state in the order, describe in detail the basis for its findings, and in the order may require the operator not to operate the tramway until the operator has taken the corrective action ordered pursuant to this section. If the operator continues to use the tramway following receipt of such order, the board may request the court of common pleas having jurisdiction in the county where the tramway is located to issue an injunction forbidding operation of the tramway.

(D) An operator of a passenger tramway may request a hearing by the board on any order issued pursuant to this chapter and may appeal the results of such a hearing in accordance with Chapter 119. of the Revised Code. An operator may appeal an order suspending the operation of the operator's tramway without first requesting a hearing.

(E) If an operator fails to comply with an order of the board issued pursuant to this chapter within the specified time, the board may suspend the registration certificate of the operator for such time as it considers necessary to gain compliance with its order.

No operator shall operate a passenger tramway while the operator's registration certificate is under suspension by the board.

Effective Date: 11-20-1996



Section 4169.07 - Responsibilities of ski area operator and tramway passengers.

(A) A ski area operator shall be responsible for any construction that the operator actually performs or has actually performed and for the maintenance and operation of any passenger tramway in the operator's ski area.

(B) A passenger shall be responsible for: not embarking upon or disembarking from a passenger tramway except at an area that is designated for such purpose; not throwing or expelling any object from a passenger tramway; not performing any action that interferes with the running or operation of a passenger tramway; learning how to use a passenger tramway safely before the time that the passenger desires to embark upon it; not using such a tramway unless the passenger has the ability to use it safely without any on-the-spot instruction from the ski area operator; not engaging willfully or negligently in any type of conduct that contributes to or causes injury to another person; and not embarking upon a passenger tramway without the authority of the ski area operator.

Effective Date: 11-20-1996



Section 4169.08 - Assumption of risk.

(A)

(1) The general assembly recognizes that skiing as a recreational sport is hazardous to skiers regardless of all feasible safety measures that can be taken. It further recognizes that a skier expressly assumes the risk of and legal responsibility for injury, death, or loss to person or property that results from the inherent risks of skiing, which include, but are not limited to, injury, death, or loss to person or property caused by changing weather conditions; surface or subsurface snow or ice conditions; hard pack, powder, packed powder, wind pack, corn, crust, slush, cut-up snow, and machine-made snow; bare spots, rocks, trees, stumps, and other forms of forest growth or debris; lift towers or other forms of towers and their components, either above or below the snow surface; variations in steepness or terrain, whether natural or as the result of snowmaking, slope design, freestyle terrain, jumps, catwalks, or other terrain modifications; any other objects and structures, including, but not limited to, passenger tramways and related structures and equipment, competition equipment, utility poles, fences, posts, ski equipment, slalom poles, ropes, out-of-bounds barriers and their supports, signs, ski racks, walls, buildings, and sheds; and plainly marked or otherwise visible snowmaking and snow-grooming equipment, snowmobiles, snow cats, and over-snow vehicles.

(2) Provided that the ski area operator complies with division (B)(4) of this section, no liability shall attach to a ski area operator for injury, death, or loss to person or property suffered by any competitor or freestyler using a freestyle terrain, which injury, death, or loss to person or property is caused by course, venue, or area conditions that visual inspection should have revealed or by collision with a spectator, competition official, ski area personnel, or another competitor or freestyler.

(3) Provided the ski area operator complies with division (B)(5) of this section, no liability shall attach to a ski area operator for injury, death, or loss to person or property suffered by any skier using a tubing park, which injury, death, or loss to person or property is caused by course design or maintenance or conditions that visual inspection should have revealed or by collision with another skier.

(B) The legal responsibilities of a ski area operator to a skier with respect to any injury , death, or loss to person or property resulting in any way from an inherent risk of the sport shall not be those of the common law duty of premises owners to business invitees. A ski area operator shall have, however, the following responsibilities:

(1) To mark all trail maintenance vehicles and to furnish such vehicles with flashing or rotating lights that shall be in operation whenever the vehicles are working or are moving in the ski area;

(2) To mark with a visible sign or other warning implement the location of any hydrant or similar equipment that is used in snowmaking operations and located anywhere in the ski area;

(3) To mark, at the base of a slope or hill where skiers embark on a passenger tramway serving the slope or hill or at the top of a trail or slope, such slopes, trails, and hills with signs indicating their relative degree of difficulty. The signs must be the type that have been approved by the national ski areas association and are in current use by the industry;

(4) Prior to the use of any portion of a freestyle terrain area made available by the ski area operator, to allow each freestyler or competitor a reasonable opportunity to visually inspect the course, venue, or area of the freestyle terrain;

(5) To allow skiers using a tubing park visible access to the course.

(C) A skier shall have the following responsibilities:

(1) To know the range of the skier's ability to negotiate any slope or trail or to use any passenger tramway that is associated with a slope or trail, to ski within the limits of the skier's ability, to ski only on designated slopes and trails, to maintain control of speed and course at all times while skiing, to heed all posted warnings, and to not cross the track of a passenger tramway except at a designated area;

(2) To refrain from acting in a manner that may cause or contribute to the injury of another person, to refrain from causing collision with any person or object while skiing, and to not place any object in a ski area that may cause another skier or a passenger to fall;

(3) When involved in a skiing accident in which another person is involved who needs medical or other assistance, to obtain assistance for the person, to notify the proper authorities, and to not depart from the scene of the accident without leaving personal identification;

(4) If the skier is a competitor, freestyler, or user of freestyle terrain, to assume the risk of all course, venue, or area conditions, including, but not limited to, weather and snow conditions; obstacles; course or feature location, construction, or layout; freestyle terrain configuration and conditions; and other courses, layouts, or configurations of the area to be used;

(5) If the skier is utilizing a tubing park, to assume the risk of collision with others on the course.

Effective Date: 11-20-1996; 09-26-2005



Section 4169.09 - Laibility for losses and damages.

A ski area operator, a tramway passenger, freestyler, competitor, or skier is liable for injury, death, or loss to person or property caused by the operator's, passenger's, freestyler's, competitor's, or skier's failure to fulfill any of the responsibilities required by this chapter. A ski area operator, a tramway passenger, freestyler, competitor, or skier is not liable for injury, death, or loss to person or property caused by another's failure to fulfill any of the responsibilities required of another by this chapter. A ski area operator, a tramway passenger, freestyler, competitor, or skier is not entitled to recover for injury, death, or loss to person or property caused by the operator's, passenger's, freestyler's, competitor's, or skier's failure to fulfill any of the responsibilities required by this chapter.

Effective Date: 07-01-1981; 09-26-2005



Section 4169.10 - No liability to violators of theft statute.

A ski area operator is not liable for any losses or damages suffered by a person who was in violation of section 2913.02 of the Revised Code at the time that the losses or damages occurred.

Effective Date: 07-01-1981



Section 4169.99 - Penalty.

(A) Whoever violates division (B) of section 4169.02 or division (D) of section 4169.03 of the Revised Code shall be fined not more than one hundred dollars.

(B) Whoever violates division (E) of section 4169.06 of the Revised Code shall be fined fifty dollars for every day that the violation continues.

Effective Date: 07-01-1981






Chapter 4171 - ROLLER SKATING RINKS

Section 4171.01 - Roller skating rink definitions.

As used in Chapter 4171. of the Revised Code:

(A) "Operator" means a person that owns, manages, controls, directs, or has operational responsibility for a roller skating rink.

(B) "Roller skater" means a person wearing roller skates while in a roller skating rink for the purpose of recreational or competitive roller skating. "Roller skater" includes any person entering a roller skating rink as an invitee, whether or not the person pays consideration to enter.

(C) "Roller skating rink" means a building, facility, or premises that provides an area specifically designed to be used by the public for recreational or competitive roller skating.

(D) "Spectator" means a person who is present in a roller skating rink only for the purpose of observing recreational or competitive roller skating.

Effective Date: 04-01-1993



Section 4171.02 - [Repealed].

Effective Date: 10-29-1995



Section 4171.03 - Operator's certificate of registration required.

No person shall operate a roller skating rink without first obtaining a certificate of registration pursuant to this chapter.

Effective Date: 04-01-1993



Section 4171.04 - Certificate of registration - application, issuance, renewal.

(A) Before a person may operate any roller skating rink in the state, the person shall:

(1) Apply to the superintendent of industrial compliance in the department of commerce on forms designated by the superintendent for a certificate of registration;

(2) Provide an inventory of all the roller skating rinks that the applicant intends to operate, and any other information the superintendent may reasonably require on the application;

(3) Include with the application a registration fee of twenty-five dollars for each roller skating rink to be operated by the applicant.

(B) Upon compliance with division (A) of this section, the superintendent shall issue a certificate of registration to the operator for each roller skating rink to be operated by the applicant. Each certificate shall remain in force as follows:

(1) Until the thirty-first day of December next ensuing; or

(2) For sixty days after the dissolution of a partnership.

(C) In case of the dissolution of a partnership by death, the surviving partner or partners may operate a roller skating rink pursuant to the certificate of registration obtained by the partnership in accordance with this chapter for a period of sixty days following dissolution. The heirs or representatives of deceased persons and receivers or trustees in bankruptcy appointed by any competent authority may operate under the certificate of registration of the person succeeded in possession.

(D) The superintendent shall renew an operator's certificate of registration in accordance with the standard license renewal procedure set forth in Chapter 4745. of the Revised Code upon payment of a renewal fee of twenty-five dollars for each roller skating rink to be operated by the applicant.

(E) Money received from the registration and renewal fees collected pursuant to this chapter shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996



Section 4171.05 - Minimum safety standards in interest of public.

The general assembly acknowledges that the recreational sport of roller skating is practiced by a large number of citizens of Ohio, provides a wholesome and healthy family activity which should be encouraged, and significantly contributes to the economy of this state. The general assembly further acknowledges that roller skating as a recreational sport can be hazardous to roller skaters and that minimal safety standards for, and duties and responsibilities of, operators and roller skaters are in the public interest.

Effective Date: 04-01-1993



Section 4171.06 - Rink operator - duties.

Each operator shall:

(A) Post the responsibilities of roller skaters and spectators and the duties and liabilities of the operator as prescribed in this chapter, in conspicuous places in at least three locations in the roller skating rink;

(B) Maintain the stability and legibility of all signs, symbols, and posted notices required by this chapter;

(C) Maintain the skating surface in a reasonably safe and clean condition and inspect the skating surface before each session;

(D) Maintain the railings, kickboard risers, and walls surrounding the skating surface in good condition;

(E) Install fire extinguishers and inspect fire extinguishers at recommended intervals;

(F) Inspect emergency lighting units periodically to ensure the lights are in proper order;

(G) Keep exit lights and service area lights on when skating surface lights are turned off during special numbers;

(H) Check rental skates on a regular basis to ensure the skates are in good mechanical condition;

(I) Comply with all applicable state and local safety codes.

Effective Date: 04-01-1993



Section 4171.07 - Floor supervisors - duties, training.

Each operator shall maintain at least one floor supervisor on duty for every one hundred seventy-five roller skaters when the roller skating rink is open for sessions. The floor supervisor shall be in a position to observe the skate floor and shall monitor activity on the skate floor and be available to assist skaters in understanding and adhering to the responsibilities of roller skaters set forth in section 4171.08 of the Revised Code. The floor supervisor shall comply with the duties of a floor supervisor as defined by the roller skating rink operators of America or its successor organization, including directing traffic and assisting roller skaters who may fall or sustain injuries. The floor supervisor also shall issue warnings, reprimands, or penalties to roller skaters upon their violation of the responsibilities set forth in section 4171.08 of the Revised Code.

No person shall act as a floor supervisor unless he has received the training appropriate for such duties.

Effective Date: 04-01-1993



Section 4171.08 - Roller skater - duties.

Each roller skater shall:

(A) Maintain reasonable control of his speed and course at all times;

(B) Heed all posted signs and warnings;

(C) Maintain a proper outlook to avoid other roller skaters and objects;

(D) Accept the responsibility for knowing the range of his own ability to negotiate the intended direction of travel while on roller skates and to skate within the limits of that ability;

(E) Refrain from acting in a manner that may cause or contribute to the injury of himself or any other person.

Effective Date: 04-01-1993



Section 4171.09 - Roller skater - assumption of risks.

The general assembly recognizes that roller skating as a recreational sport can be hazardous to roller skaters regardless of all feasible safety measures that can be taken. Therefore, roller skaters are deemed to have knowledge of and to expressly assume the risks of and legal responsibility for any losses, damages, or injuries that result from contact with other roller skaters or spectators, injuries that result from falls caused by loss of balance, and injuries that involve objects or artificial structures properly within the intended path of travel of the roller skater, which are not otherwise attributable to an operator's breach of his duties pursuant to sections 4171.06 and 4171.07 of the Revised Code.

Effective Date: 04-01-1993



Section 4171.10 - Assumption of risk is complete defense.

The express assumption of risk set forth in section 4171.09 of the Revised Code shall serve as a complete defense in a tort or other civil action against an operator by a roller skater for injuries resulting from the assumed risks of roller skating. The comparative negligence or other tort provisions of sections 2315.32 to 2315.36 of the Revised Code shall not apply unless the operator has breached the operator's duties pursuant to sections 4171.06 and 4171.07 of the Revised Code.

Effective Date: 04-09-2003






Chapter 4173 - RETAIL ESTABLISHMENT RESTROOMS

Section 4173.01 - Retail establishment restrooms definitions.

As used in this chapter:

(A) "Customer" means an individual who is lawfully on the premises of a retail establishment.

(B) "Eligible medical condition" means Crohn's disease, ulcerative colitis, any other inflammatory bowel disease, irritable bowel syndrome, or any other medical condition that requires immediate access to a toilet facility.

(C) "Retail establishment" means a place of business open to the general public for the sale of goods or services. "Retail establishment" does not include a filling station or service station, with a structure of eight hundred square feet or less, that has an employee toilet facility located within that structure.

Effective Date: 2008 HB150 09-12-2008



Section 4173.02 - Use by certain customers of employee restrooms.

(A) Any retail establishment that has a toilet facility for its employees is encouraged to permit a customer to use that facility during normal business hours if the toilet facility is reasonably safe and all of the following conditions are met:

(1) The customer requesting the use of the employee toilet facility suffers from an eligible medical condition or utilizes an ostomy device.

(2) The employee toilet facility is not located in an area where providing access would create an obvious health or safety risk to the customer or an obvious security risk to the retail establishment.

(3) A public restroom or employee restroom normally available to the public is not immediately accessible to the customer.

(B) This section does not require a retail establishment to make any physical changes to an employee toilet facility.

(C) No restroom facility, by reason of being made available to a customer pursuant to this section, shall be considered a public facility for the purpose of laws or regulations that generally govern facilities available to the public. That restroom facility shall be governed by the laws and regulations that otherwise would govern the facility if it were not made available to a customer pursuant to this section.

Effective Date: 2008 HB150 09-12-2008



Section 4173.03 - Immunity regarding customer use of employee restrooms.

No retail establishment or an employee of a retail establishment shall be liable in any civil action for an injury or death of a customer resulting from any act or omission in allowing a customer to use an employee toilet facility pursuant to section 4173.02 of the Revised Code if the act or omission is not willful or grossly negligent.

Effective Date: 2008 HB150 09-12-2008









Title [43] XLIII LIQUOR

Chapter 4301 - LIQUOR CONTROL LAW

Section 4301.01 - Liquor control definitions.

(A) As used in the Revised Code:

(1) "Intoxicating liquor" and "liquor" include all liquids and compounds, other than beer, containing one-half of one per cent or more of alcohol by volume which are fit to use for beverage purposes, from whatever source and by whatever process produced, by whatever name called, and whether they are medicated, proprietary, or patented. "Intoxicating liquor" and "liquor" include wine even if it contains less than four per cent of alcohol by volume, mixed beverages even if they contain less than four per cent of alcohol by volume, cider, alcohol, and all solids and confections which contain any alcohol.

(2) Except as used in sections 4301.01 to 4301.20, 4301.22 to 4301.52, 4301.56, 4301.70, 4301.72, and 4303.01 to 4303.36 of the Revised Code, "sale" and "sell" include exchange, barter, gift, offer for sale, sale, distribution and delivery of any kind, and the transfer of title or possession of beer and intoxicating liquor either by constructive or actual delivery by any means or devices whatever, including the sale of beer or intoxicating liquor by means of a controlled access alcohol and beverage cabinet pursuant to section 4301.21 of the Revised Code. "Sale" and "sell" do not include the mere solicitation of orders for beer or intoxicating liquor from the holders of permits issued by the division of liquor control authorizing the sale of the beer or intoxicating liquor, but no solicitor shall solicit any such orders until the solicitor has been registered with the division pursuant to section 4303.25 of the Revised Code.

(3) "Vehicle" includes all means of transportation by land, by water, or by air, and everything made use of in any way for such transportation.

(B) As used in this chapter:

(1) "Alcohol" means ethyl alcohol, whether rectified or diluted with water or not, whatever its origin may be, and includes synthetic ethyl alcohol. "Alcohol" does not include denatured alcohol and wood alcohol.

(2) "Beer" includes all beverages brewed or fermented wholly or in part from malt products and containing one-half of one per cent or more, but not more than twelve per cent, of alcohol by volume.

(3) "Wine" includes all liquids fit to use for beverage purposes containing not less than one-half of one per cent of alcohol by volume and not more than twenty-one per cent of alcohol by volume, which is made from the fermented juices of grapes, fruits, or other agricultural products, except that as used in sections 4301.13, 4301.421, 4301.422, 4301.432, and 4301.44 of the Revised Code, and, for purposes of determining the rate of the tax that applies, division (B) of section 4301.43 of the Revised Code, "wine" does not include cider.

(4) "Mixed beverages," such as bottled and prepared cordials, cocktails, and highballs, are products obtained by mixing any type of whiskey, neutral spirits, brandy, gin, or other distilled spirits with, or over, carbonated or plain water, pure juices from flowers and plants, and other flavoring materials. The completed product shall contain not less than one-half of one per cent of alcohol by volume and not more than twenty-one per cent of alcohol by volume.

(5) "Spirituous liquor" includes all intoxicating liquors containing more than twenty-one per cent of alcohol by volume.

(6) "Sealed container" means any container having a capacity of not more than one hundred twenty-eight fluid ounces, the opening of which is closed to prevent the entrance of air.

(7) "Person" includes firms and corporations.

(8) "Manufacture" includes all processes by which beer or intoxicating liquor is produced, whether by distillation, rectifying, fortifying, blending, fermentation, or brewing, or in any other manner.

(9) "Manufacturer" means any person engaged in the business of manufacturing beer or intoxicating liquor.

(10) "Wholesale distributor" and "distributor" means a person engaged in the business of selling to retail dealers for purposes of resale.

(11) "Hotel" has the same meaning as in section 3731.01 of the Revised Code, subject to the exceptions mentioned in section 3731.03 of the Revised Code.

(12) "Restaurant" means a place located in a permanent building provided with space and accommodations wherein, in consideration of the payment of money, hot meals are habitually prepared, sold, and served at noon and evening, as the principal business of the place. "Restaurant" does not include pharmacies, confectionery stores, lunch stands, night clubs, and filling stations.

(13) "Club" means a corporation or association of individuals organized in good faith for social, recreational, benevolent, charitable, fraternal, political, patriotic, or athletic purposes, which is the owner, lessor, or occupant of a permanent building or part of a permanent building operated solely for those purposes, membership in which entails the prepayment of regular dues, and includes the place so operated.

(14) "Night club" means a place operated for profit, where food is served for consumption on the premises and one or more forms of amusement are provided or permitted for a consideration that may be in the form of a cover charge or may be included in the price of the food and beverages, or both, purchased by patrons.

(15) "At retail" means for use or consumption by the purchaser and not for resale.

(16) "Pharmacy" means an establishment, as defined in section 4729.01 of the Revised Code, that is under the management or control of a licensed pharmacist in accordance with section 4729.27 of the Revised Code.

(17) "Enclosed shopping center" means a group of retail sales and service business establishments that face into an enclosed mall, share common ingress, egress, and parking facilities, and are situated on a tract of land that contains an area of not less than five hundred thousand square feet. "Enclosed shopping center" also includes not more than one business establishment that is located within a free-standing building on such a tract of land, so long as the sale of beer and intoxicating liquor on the tract of land was approved in an election held under former section 4301.353 of the Revised Code.

(18) "Controlled access alcohol and beverage cabinet" means a closed container, either refrigerated, in whole or in part, or nonrefrigerated, access to the interior of which is restricted by means of a device that requires the use of a key, magnetic card, or similar device and from which beer, intoxicating liquor, other beverages, or food may be sold.

(19) "Community facility" means either of the following:

(a) Any convention, sports, or entertainment facility or complex, or any combination of these, that is used by or accessible to the general public and that is owned or operated in whole or in part by the state, a state agency, or a political subdivision of the state or that is leased from, or located on property owned by or leased from, the state, a state agency, a political subdivision of the state, or a convention facilities authority created pursuant to section 351.02 of the Revised Code;

(b) An area designated as a community entertainment district pursuant to section 4301.80 of the Revised Code.

(20) "Low-alcohol beverage" means any brewed or fermented malt product, or any product made from the fermented juices of grapes, fruits, or other agricultural products, that contains either no alcohol or less than one-half of one per cent of alcohol by volume. The beverages described in division (B)(20) of this section do not include a soft drink such as root beer, birch beer, or ginger beer.

(21) "Cider" means all liquids fit to use for beverage purposes that contain one-half of one per cent of alcohol by volume, but not more than six per cent of alcohol by weight, and that are made through the normal alcoholic fermentation of the juice of sound, ripe apples, including, without limitation, flavored, sparkling, or carbonated cider and cider made from pure condensed apple must.

(22) "Sales area or territory" means an exclusive geographic area or territory that is assigned to a particular A or B permit holder and that either has one or more political subdivisions as its boundaries or consists of an area of land with readily identifiable geographic boundaries. "Sales area or territory" does not include, however, any particular retail location in an exclusive geographic area or territory that had been assigned to another A or B permit holder before April 9, 2001.

Effective Date: 10-11-2002; 03-30-2006



Section 4301.02 - Division of liquor control organization.

The division of liquor control consists of the superintendent of liquor control appointed by the director of commerce and such deputies, chiefs, agents, and employees as the director of commerce shall appoint to administer the various functions of the division, including but not limited to, the operation of a beer and wine section and the issuance of permits. The deputies and chiefs shall serve in the unclassified civil service.

Effective Date: 07-01-1997



Section 4301.021 - Superintendent of liquor control powers.

The superintendent of liquor control shall exercise all powers and perform all duties created and enjoined by Chapters 4301. and 4303. of the Revised Code, except for the powers and duties vested in and enjoined upon the liquor control commission by section 4301.022 of the Revised Code and all chapters and sections of the Revised Code referred to in that section and except for the powers and duties vested in the department of public safety under sections 5502.13 to 5502.19 of the Revised Code and all provisions of the Revised Code referred to in those sections that relate to liquor control enforcement.

Effective Date: 06-30-1999



Section 4301.022 - Liquor control commission.

The liquor control commission consists of three commissioners, not more than two of whom shall be of the same political party, who shall be appointed by the governor, with the advice and consent of the senate. Terms of office shall be for six years, commencing on the ninth day of February and ending on the eighth day of February, except that upon expiration of the term ending February 12, 1979, the new term which succeeds it shall commence on February 13, 1979 and end on February 8, 1985. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

A vacancy in the office of a member of the commission shall be filled pursuant to section 3.03 of the Revised Code.

The governor shall select a member of the commission to be its chairman and a second member of the commission to be its vice-chairman. The governor may remove a member of the commission at any time for misfeasance, nonfeasance, or malfeasance in office. The commission shall appoint an executive secretary and such other employees as it considers necessary to carry out its powers and duties.

The governor shall designate the chairman and vice-chairman at the time of making the original appointment of members of the commission, at the time thereafter of making an appointment of any member for a full term, and at the time of any vacancy in the office of chairman or vice-chairman.

Effective Date: 12-23-1986



Section 4301.03 - Liquor control commission rules.

The liquor control commission may adopt and promulgate, repeal, rescind, and amend, in the manner required by this section, rules, standards, requirements, and orders necessary to carry out this chapter and Chapter 4303. of the Revised Code, but all rules of the board of liquor control that were in effect immediately prior to April 17, 1963, shall remain in full force and effect as rules of the liquor control commission until and unless amended or repealed by the liquor control commission. The rules of the commission may include the following:

(A) Rules with reference to applications for and the issuance of permits for the manufacture, distribution, transportation, and sale of beer and intoxicating liquor, and the sale of alcohol; and rules governing the procedure of the division of liquor control in the suspension, revocation, and cancellation of those permits;

(B) Rules and orders providing in detail for the conduct of any retail business authorized under permits issued pursuant to this chapter and Chapter 4303. of the Revised Code, with a view to ensuring compliance with those chapters and laws relative to them, and the maintenance of public decency, sobriety, and good order in any place licensed under the permits. No rule or order shall prohibit the operation of video lottery terminal games at a commercial race track where live horse racing and simulcasting are conducted in accordance with Chapter 3769. of the Revised Code or the sale of lottery tickets issued pursuant to Chapter 3770. of the Revised Code by any retail business authorized under permits issued pursuant to that chapter.

No rule or order shall prohibit pari-mutuel wagering on simulcast horse races at a satellite facility that has been issued a D liquor permit under Chapter 4303. of the Revised Code. No rule or order shall prohibit a charitable organization that holds a D-4 permit from selling or serving beer or intoxicating liquor under its permit in a portion of its premises merely because that portion of its premises is used at other times for the conduct of a bingo game, as described in division (O) of section 2915.01 of the Revised Code. However, such an organization shall not sell or serve beer or intoxicating liquor or permit beer or intoxicating liquor to be consumed or seen in the same location in its premises where a bingo game, as described in division (O)(1) of section 2915.01 of the Revised Code, is being conducted while the game is being conducted. As used in this division, "charitable organization" has the same meaning as in division (H) of section 2915.01 of the Revised Code. No rule or order pertaining to visibility into the premises of a permit holder after the legal hours of sale shall be adopted or maintained by the commission.

(C) Standards, not in conflict with those prescribed by any law of this state or the United States, to secure the use of proper ingredients and methods in the manufacture of beer, mixed beverages, and wine to be sold within this state;

(D) Rules determining the nature, form, and capacity of all packages and bottles to be used for containing beer or intoxicating liquor, except for spirituous liquor to be kept or sold, governing the form of all seals and labels to be used on those packages and bottles, and requiring the label on every package, bottle, and container to state the ingredients in the contents and, except on beer, the terms of weight, volume, or proof spirits, and whether the same is beer, wine, alcohol, or any intoxicating liquor except for spirituous liquor;

(E) Uniform rules governing all advertising with reference to the sale of beer and intoxicating liquor throughout the state and advertising upon and in the premises licensed for the sale of beer or intoxicating liquor;

(F) Rules restricting and placing conditions upon the transfer of permits;

(G) Rules and orders limiting the number of permits of any class within the state or within any political subdivision of the state; and, for that purpose, adopting reasonable classifications of persons or establishments to which any authorized class of permits may be issued within any political subdivision;

(H) Rules and orders with reference to sales of beer and intoxicating liquor on Sundays and holidays and with reference to the hours of the day during which and the persons to whom intoxicating liquor of any class may be sold, and rules with reference to the manner of sale;

(I) Rules requiring permit holders buying beer to pay and permit holders selling beer to collect minimum cash deposits for kegs, cases, bottles, or other returnable containers of the beer; requiring the repayment, or credit, of the minimum cash deposit charges upon the return of the empty containers; and requiring the posting of such form of indemnity or such other conditions with respect to the charging, collection, and repayment of minimum cash deposit charges for returnable containers of beer as are necessary to ensure the return of the empty containers or the repayment upon that return of the minimum cash deposits paid;

(J) Rules establishing the method by which alcohol products may be imported for sale by wholesale distributors and the method by which manufacturers and suppliers may sell alcohol products to wholesale distributors.

Every rule, standard, requirement, or order of the commission and every repeal, amendment, or rescission of them shall be posted for public inspection in the principal office of the commission and the principal office of the division of liquor control, and a certified copy of them shall be filed in the office of the secretary of state. An order applying only to persons named in it shall be served on the persons affected by personal delivery of a certified copy, or by mailing a certified copy to each person affected by it or, in the case of a corporation, to any officer or agent of the corporation upon whom a service of summons may be served in a civil action. The posting and filing required by this section constitutes sufficient notice to all persons affected by such rule or order which is not required to be served. General rules of the commission promulgated pursuant to this section shall be published in the manner the commission determines.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-26-2003



Section 4301.04 - Liquor control commission powers.

The liquor control commission has the following powers which it may exercise by the vote of a majority of the commissioners:

(A) To suspend, revoke, and cancel permits. A majority of the commissioners constitutes a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission. No vacancy in the commission shall impair the right of the remaining commissioners to exercise all powers of the commission. The act of a majority of the commission, when in session, is the act of the commission. A finding, order, or decision of the commission to suspend a permit shall state and fix the effective date of the commencement and the period of duration of such suspension. Such finding, order, or decision of the commission to revoke or cancel a permit shall state and fix the effective date thereof.

(B) To consider, hear, and determine all appeals authorized by Chapters 4301. and 4303. of the Revised Code, to be taken from any decision, determination, or order of the division of liquor control, and all complaints for the revocation of permits. The liquor control commission shall accord a hearing to any person appealing or complained against, at which such person has the right to be present, to be represented by counsel, to offer evidence, and to require the attendance of witnesses.

(C) To adopt, repeal, and amend bylaws in relation to its meetings and the transaction of its business and regulating its procedure on appeal.

(D) To consider and make recommendations upon any matter which the superintendent of liquor control submits to it for recommendation and determine any matter which the superintendent submits to it for determination.

(E) To require of the superintendent and of any officer, department, board, or commission of the state of any county, township, or municipal officer in this state, information with respect to the social and economic effects of such chapters; and all such officers, departments, boards, and commissions shall furnish such information when requested in writing by the liquor control commission.

(F) To submit to the governor amendments to any laws affecting the sale of intoxicating liquor in this state when it deems desirable.

(G) For the purpose of any hearing or investigation which they are respectively authorized or required by such chapters to conduct, the liquor control commission or any member thereof, the superintendent, or any agent of the division designated in writing for that purpose, may administer oaths, take depositions, issue subpoenas, compel the attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony. In case of disobedience of any person with respect to an order of the commission or a subpoena issued by the liquor control commission or any member thereof, the superintendent or such agent, or on the refusal of a witness to testify to any matter regarding which the witness may be lawfully interrogated, a judge of the court of common pleas of the county in which the person resides, on application of any member of the liquor control commission or the superintendent, shall compel obedience by attachment proceedings as for contempt, as in the case of disobedience with respect to the requirements of a subpoena issued from such court or a refusal to testify in such court. Each officer who serves such subpoena shall receive the same fees as a sheriff, and each witness who appears, in obedience to a subpoena, before the liquor control commission or any member thereof, or the superintendent, shall receive for attendance the fees and mileage provided for under section 119.094 of the Revised Code, which shall be audited and paid upon presentation of proper vouchers approved by any two members of the commission. No witness subpoenaed at the instance of a party other than the liquor control commission or any member thereof, the superintendent, or such agent, is entitled to compensation unless the commission certifies that the testimony of the witness was material to the matter investigated.

Effective Date: 07-01-1997; 2008 HB525 07-01-2009



Section 4301.041 - Minimum percentage mark-up for sales at retail of beer.

The liquor control commission may determine and fix by rule the minimum percentage mark-up for sales at retail of beer, whether in case lot or less.

To determine the retail price of beer, the minimum percentage mark-up may be applied to the wholesale price of the manufacturer or wholesale distributor charged to the retail permit holder. Such prices shall apply to sales made at retail by a permit holder for off-premise consumption only.

Effective Date: 10-11-2002



Section 4301.042 - Pricing practices rules for beer sales.

The liquor control commission may adopt, repeal, and amend rules providing for and controlling pricing practices and the manner and frequency with which any person sets or changes prices at which beer is sold to or by the holders of B-1 permits, but the commission shall not set prices or markups between manufacturers or other suppliers and the holders of B-1 permits.

Effective Date: 10-11-2002



Section 4301.05 - Liquor control commission not to exercise executive or administrative duties or powers.

Sections 4301.03, 4301.04, and 4301.041 of the Revised Code do not derogate from or prejudice any other power expressly or impliedly granted to the liquor control commission by Chapters 4301. and 4303. of the Revised Code; but except as expressly provided in sections 4301.03, 4301.04, and 4301.041 of the Revised Code, the commission shall not exercise executive or administrative duties or powers.

Effective Date: 04-17-1963



Section 4301.06 - Division of liquor control publications and hearings.

The division of liquor control shall compile and publish, in reasonable detail, information as to its financial and other operations; and the liquor control commission shall hold not less than four public hearings annually for the purpose of hearing general complaints as to its policies under Chapters 4301. and 4303. of the Revised Code, receiving suggestions with respect thereto, and for the dissemination of information to the public. All of the records of the proceedings of the division of liquor control shall be open to public inspection.

Effective Date: 07-01-1997



Section 4301.07 - Liquor control commission members.

Each member of the liquor control commission shall devote the member's entire time to the duties of office and shall hold no other public position of trust or profit. No member of the commission, nor the superintendent of liquor control, nor any of the employees of the commission or of the division of liquor control, shall have any direct financial interest in, or any interest otherwise prohibited by Chapter 102. or section 2921.42 or 2921.43 of the Revised Code in, the manufacture, distribution, or sale of beer or intoxicating liquor.

Each member of the commission and the chairperson shall receive a salary fixed pursuant to division (J) of section 124.15 of the Revised Code. In addition to that salary, each member shall receive actual and necessary travel expenses in connection with commission hearings and business. The chairperson shall be an attorney at law who has had five years of active law practice.

Effective Date: 07-23-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4301.08 - Bond of liquor control commission, superintendent, employees.

Each member of the liquor control commission shall give bond to the state in the amount of ten thousand dollars, and the superintendent of liquor control shall give bond to the state in the amount of one hundred thousand dollars conditioned according to law with surety to the approval of the governor. Such bond shall be filed and kept in the office of the secretary of state. The commission may require any employee of the commission to give like bond in such amount as the commission prescribes, with surety to the satisfaction of the commission, which shall be filed and kept in the office of the commission. The director may require any employee of the division of liquor control to give like bond in such amount as the superintendent prescribes, with surety to the satisfaction of the superintendent, which shall be filed and kept in the office of the division. The premium on any bond required or authorized by this section may be paid from the moneys received for the use of the commission, in the case of bonds for commission employees, or the division, in the case of bonds for division employees, under Chapters 4301. and 4303. of the Revised Code or from appropriations made by the general assembly. Bonds authorized to be taken on employees may, in the discretion of the commission, in the case of bonds for commission employees, or the superintendent, in the case of bonds for division employees, be individual, schedule, or blanket bonds.

Effective Date: 07-01-1997



Section 4301.09 - [Repealed].

Effective Date: 04-17-1963



Section 4301.10 - Division of liquor control powers and duties.

(A) The division of liquor control shall do all of the following:

(1) Control the traffic in beer and intoxicating liquor in this state, including the manufacture, importation, and sale of beer and intoxicating liquor;

(2) Grant or refuse permits for the manufacture, distribution, transportation, and sale of beer and intoxicating liquor and the sale of alcohol, as authorized or required by this chapter and Chapter 4303. of the Revised Code. A certificate, signed by the superintendent of liquor control and to which is affixed the official seal of the division, stating that it appears from the records of the division that no permit has been issued to the person specified in the certificate, or that a permit, if issued, has been revoked, canceled, or suspended, shall be received as prima-facie evidence of the facts recited in the certificate in any court or before any officer of this state.

(3) Put into operation, manage, and control a system of state liquor stores for the sale of spirituous liquor at retail and to holders of permits authorizing the sale of spirituous liquor; however, the division shall not establish any drive-in state liquor stores; and by means of those types of stores, and any manufacturing plants, distributing and bottling plants, warehouses, and other facilities that it considers expedient, establish and maintain a state monopoly of the distribution of spirituous liquor and its sale in packages or containers; and for that purpose, manufacture, buy, import, possess, and sell spirituous liquors as provided in this chapter and Chapter 4303. of the Revised Code, and in the rules promulgated by the superintendent of liquor control pursuant to those chapters; lease or in any manner acquire the use of any land or building required for any of those purposes; purchase any equipment that is required; and borrow money to carry on its business, and issue, sign, endorse, and accept notes, checks, and bills of exchange; but all obligations of the division created under authority of this division shall be a charge only upon the moneys received by the division from the sale of spirituous liquor and its other business transactions in connection with the sale of spirituous liquor, and shall not be general obligations of the state;

(4) Enforce the administrative provisions of this chapter and Chapter 4303. of the Revised Code, and the rules and orders of the liquor control commission and the superintendent relating to the manufacture, importation, transportation, distribution, and sale of beer or intoxicating liquor. The attorney general, any prosecuting attorney, and any prosecuting officer of a municipal corporation or a municipal court shall, at the request of the division of liquor control or the department of public safety, prosecute any person charged with the violation of any provision in those chapters or of any section of the Revised Code relating to the manufacture, importation, transportation, distribution, and sale of beer or intoxicating liquor.

(5) Determine the locations of all state liquor stores and manufacturing, distributing, and bottling plants required in connection with those stores, subject to this chapter and Chapter 4303. of the Revised Code;

(6) Conduct inspections of liquor permit premises to determine compliance with the administrative provisions of this chapter and Chapter 4303. of the Revised Code and the rules adopted under those provisions by the liquor control commission.

Except as otherwise provided in division (A)(6) of this section, those inspections may be conducted only during those hours in which the permit holder is open for business and only by authorized agents or employees of the division or by any peace officer, as defined in section 2935.01 of the Revised Code. Inspections may be conducted at other hours only to determine compliance with laws or commission rules that regulate the hours of sale of beer or intoxicating liquor and only if the investigator has reasonable cause to believe that those laws or rules are being violated. Any inspection conducted pursuant to division (A)(6) of this section is subject to all of the following requirements:

(a) The only property that may be confiscated is contraband, as defined in section 2901.01 of the Revised Code, or property that is otherwise necessary for evidentiary purposes.

(b) A complete inventory of all property confiscated from the premises shall be given to the permit holder or the permit holder's agent or employee by the confiscating agent or officer at the conclusion of the inspection. At that time, the inventory shall be signed by the confiscating agent or officer, and the agent or officer shall give the permit holder or the permit holder's agent or employee the opportunity to sign the inventory.

(c) Inspections conducted pursuant to division (A)(6) of this section shall be conducted in a reasonable manner. A finding by any court of competent jurisdiction that an inspection was not conducted in a reasonable manner in accordance with this section or any rules adopted by the commission may be considered grounds for suppression of evidence. A finding by the commission that an inspection was not conducted in a reasonable manner in accordance with this section or any rules adopted by it may be considered grounds for dismissal of the commission case.

If any court of competent jurisdiction finds that property confiscated as the result of an administrative inspection is not necessary for evidentiary purposes and is not contraband, as defined in section 2901.01 of the Revised Code, the court shall order the immediate return of the confiscated property, provided that property is not otherwise subject to forfeiture, to the permit holder. However, the return of this property is not grounds for dismissal of the case. The commission likewise may order the return of confiscated property if no criminal prosecution is pending or anticipated.

(7) Delegate to any of its agents or employees any power of investigation that the division possesses with respect to the enforcement of any of the administrative laws relating to beer or intoxicating liquor, provided that this division does not authorize the division to designate any agent or employee to serve as an enforcement agent. The employment and designation of enforcement agents shall be within the exclusive authority of the director of public safety pursuant to sections 5502.13 to 5502.19 of the Revised Code.

(8) Collect the following fees:

(a) A biennial fifty-dollar registration fee for each agent, solicitor, trade marketing professional, or salesperson, registered pursuant to section 4303.25 of the Revised Code, of a beer or intoxicating liquor manufacturer, supplier, broker, trade marketing company, or wholesale distributor doing business in this state;

(b) A fifty-dollar product registration fee for each new beer or intoxicating liquor product sold in this state. The product registration fee also applies to products sold in this state by B-2a and S permit holders. The product registration fee shall be accompanied by a copy of the federal label and product approval for the new product.

(c) An annual three-hundred-dollar supplier registration fee from each manufacturer or supplier that produces and ships into this state, or ships into this state, intoxicating liquor or beer, in addition to an initial application fee of one hundred dollars. A manufacturer that produces and ships beer or wine into this state and that holds only an S permit is exempt from the supplier registration fee. A manufacturer that produces and ships wine into this state and that holds a B-2a permit shall pay an annual seventy-six-dollar supplier registration fee. A manufacturer that produces and ships wine into this state and that does not hold either an S or a B-2a permit, but that produces less than two hundred fifty thousand gallons of wine per year and that is entitled to a tax credit under 27 C.F.R. 24.278 shall pay an annual seventy-six-dollar supplier registration fee. A B-2a or S permit holder that does not sell its wine to wholesale distributors of wine in this state and an S permit holder that does not sell its beer to wholesale distributors of beer in this state shall not be required to submit to the division territory designation forms.

Each supplier, agent, solicitor, trade marketing professional, or salesperson registration issued under this division shall authorize the person named to carry on the activity specified in the registration. Each agent, solicitor, trade marketing professional, or salesperson registration is valid for two years or for the unexpired portion of a two-year registration period. Each supplier registration is valid for one year or for the unexpired portion of a one-year registration period. Registrations shall end on their respective uniform expiration date, which shall be designated by the division, and are subject to suspension, revocation, cancellation, or fine as authorized by this chapter and Chapter 4303. of the Revised Code.

As used in this division, "trade marketing company" and "trade marketing professional" have the same meanings as in section 4301.171 of the Revised Code.

(9) Establish a system of electronic data interchange within the division and regulate the electronic transfer of information and funds among persons and governmental entities engaged in the manufacture, distribution, and retail sale of alcoholic beverages;

(10) Notify all holders of retail permits of the forms of permissible identification for purposes of division (A) of section 4301.639 of the Revised Code;

(11) Exercise all other powers expressly or by necessary implication conferred upon the division by this chapter and Chapter 4303. of the Revised Code, and all powers necessary for the exercise or discharge of any power, duty, or function expressly conferred or imposed upon the division by those chapters.

(B) The division may do all of the following:

(1) Sue, but may be sued only in connection with the execution of leases of real estate and the purchases and contracts necessary for the operation of the state liquor stores that are made under this chapter and Chapter 4303. of the Revised Code;

(2) Enter into leases and contracts of all descriptions and acquire and transfer title to personal property with regard to the sale, distribution, and storage of spirituous liquor within the state;

(3) Terminate at will any lease entered into pursuant to division (B)(2) of this section upon first giving ninety days' notice in writing to the lessor of its intention to do so;

(4) Fix the wholesale and retail prices at which the various classes, varieties, and brands of spirituous liquor shall be sold by the division. Those retail prices shall be the same at all state liquor stores, except to the extent that a price differential is required to collect a county sales tax levied pursuant to section 5739.021 of the Revised Code and for which tax the tax commissioner has authorized prepayment pursuant to section 5739.05 of the Revised Code. In fixing selling prices, the division shall compute an anticipated gross profit at least sufficient to provide in each calendar year all costs and expenses of the division and also an adequate working capital reserve for the division. The gross profit shall not exceed forty per cent of the retail selling price based on costs of the division, and in addition the sum required by section 4301.12 of the Revised Code to be paid into the state treasury. An amount equal to one and one-half per cent of that gross profit shall be paid into the statewide treatment and prevention fund created by section 4301.30 of the Revised Code and be appropriated by the general assembly from the fund to the department of alcohol and drug addiction services as provided in section 4301.30 of the Revised Code.

On spirituous liquor manufactured in this state from the juice of grapes or fruits grown in this state, the division shall compute an anticipated gross profit of not to exceed ten per cent.

The wholesale prices fixed under this division shall be at a discount of not less than six per cent of the retail selling prices as determined by the division in accordance with this section.

(C) The division may approve the expansion or diminution of a premises to which a liquor permit has been issued and may adopt standards governing such an expansion or diminution.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 07-23-2004; 09-29-2005; 2008 SB150 09-01-2008



Section 4301.101 - Superintendent of liquor control rules.

The superintendent of liquor control may adopt and promulgate, repeal, rescind, and amend, in the manner required by this section, rules, standards, requirements, and orders necessary to carry out the following:

(A) Rules and regulations governing the management of the state liquor stores and the manner of conducting them;

(B) Standards, not in conflict with those prescribed by any law of this state or the United States, to secure the use of proper ingredients and methods in the manufacture of alcohol and spirituous liquor to be sold within this state;

(C) Rules and regulations determining the nature, form, and capacity of all packages and bottles to be used for containing spirituous liquor to be kept or sold, subject to the provisions of section 4301.19 of the Revised Code, governing the form of all seals and labels to be used thereon, prescribing that the stamps required by Chapters 4301. and 4303. of the Revised Code to be affixed to containers of such spirituous liquor shall bear the official seal of the division of liquor control, in addition to the official identification seal prescribed by the superintendent by rule to be affixed to all bottles of spirituous liquor, and requiring the label on every package, bottle, and container to state the ingredients in the contents and the terms of weight, volume, or proof spirits of the spirituous liquor.

Effective Date: 07-01-1997



Section 4301.102 - Administration, collection, and enforcement of county sports facility liquor tax.

(A) The superintendent of liquor control shall collect the tax levied under section 307.697 of the Revised Code on sales of spirituous liquor sold to liquor permit holders for resale, and sold at retail by the division of liquor control, in the taxing county and shall deposit the tax into the state treasury to the credit of the liquor control fund created by section 4301.12 of the Revised Code. The superintendent shall provide for payment of the full amount of the tax collected to the county levying the tax as follows:

(1) For each county that imposes a tax under section 307.697 of the Revised Code, the superintendent of liquor control shall, on or before the sixteenth day of each month:

(a) From the best information available to the superintendent, determine and certify to the director of budget and management and to the tax commissioner the full amount of the tax levied in the county and collected during the first fifteen days of the preceding month;

(b) On or before the last working day of each month, from the best information available to the superintendent, determine and certify to the director of budget and management and to the tax commissioner the full amount of the tax levied in the county and collected during the remainder of the preceding month.

(2) Upon receipt of such certification, the director of budget and management shall transfer from the liquor control fund to the permissive tax distribution fund created by division (B)(1) of section 4301.423 of the Revised Code the full amount certified to the director under division (A)(1) of this section.

(3) Within five working days after receiving the certification provided for in division (A)(1) of this section, the tax commissioner shall provide for payment to the county treasurer of each county that imposes a tax under section 307.697 of the Revised Code the full amount certified to be paid to the county.

(B) The superintendent of liquor control may adopt any rules necessary for the administration, collection, and enforcement of taxes levied under section 307.697 of the Revised Code.

(C) Notwithstanding any other provision of law to the contrary, no permit holder shall purchase liquor from the division of liquor control at wholesale from a store that is located outside of a county that imposes a tax under section 307.697 of the Revised Code if the liquor is to be resold in the taxing county.

Effective Date: 07-01-1997



Section 4301.11 - Leases of state liquor stores.

All contracts of lease for a state liquor store entered into by the division of liquor control shall be made in writing with the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after an advertisement in a newspaper of general circulation in the community wherein it is proposed to establish such store. In determining the lowest responsive and responsible bid, the division shall consider the length of the lease, the location, size, character, and quality of the construction, and the general fitness for use as such store of the premises for which a bid is submitted.

The liquor control commission may prescribe the form of bid and shall prescribe rules pertaining to the receiving and advertisement of such bid; provided that before accepting a bid and before entering into any contract of lease of the premises for use as a state liquor store the division shall publish in a newspaper of general circulation in the community wherein such premises are located a synopsis of the terms of such proposed lease including the name of the lessor, the location of the premises, and the yearly rental.

The division may reject any or all bids. If the division rejects all bids it shall readvertise for bids for such leases and may continue to readvertise for such bids until bids satisfactory to it are received.

No member of the commission, or any officer or employee of the division, shall directly or indirectly have any interest in any contract of lease entered into by the division.

Effective Date: 07-01-1997



Section 4301.12 - Custody, safekeeping, and deposit of funds.

The division of liquor control shall provide for the custody, safekeeping, and deposit of all moneys, checks, and drafts received by it or any of its employees or agents prior to paying them to the treasurer of state as provided by section 113.08 of the Revised Code.

A sum equal to three dollars and thirty-eight cents for each gallon of spirituous liquor sold by the division, JobsOhio, or a designee of JobsOhio during the period covered by the payment shall be paid into the state treasury to the credit of the general revenue fund. All moneys received from permit fees, except B-2a and S permit fees from B-2a and S permit holders who do not also hold A-2 permits, shall be paid to the credit of the undivided liquor permit fund established by section 4301.30 of the Revised Code.

Except as otherwise provided by law, all moneys collected under Chapters 4301. and 4303. of the Revised Code shall be paid by the division into the state treasury to the credit of the liquor control fund, which is hereby created. In addition, revenue resulting from any contracts with the department of commerce pertaining to the responsibilities and operations described in this chapter may be credited to the fund. Amounts in the liquor control fund may be used to pay the operating expenses of the liquor control commission.

Whenever, in the judgment of the director of budget and management, the amount in the liquor control fund is in excess of that needed to meet the maturing obligations of the division, as working capital for its further operations, to pay the operating expenses of the commission, and for the alcohol testing program under section 3701.143 of the Revised Code, the director shall transfer the excess to the credit of the general revenue fund. If the director determines that the amount in the liquor control fund is insufficient, the director may transfer money from the general revenue fund to the liquor control fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001; 2008 SB150 09-01-2008



Section 4301.13 - Rules for dealing in and distributing and selling bottled wine.

The liquor control commission may adopt, promulgate, repeal, rescind, and amend rules to regulate the manner of dealing in and distributing and selling bottled wine within the state. The commission may require out-of-state producers, shippers, bottlers, and holders of federal importers' permits shipping bottled wine into Ohio and holders of A-2, B-5, B-3, and B-2 permits issued by the division of liquor control, engaged in distributing and selling bottled wine in Ohio, to file with the division a schedule of prices in which minimum prices are set forth for the sale of bottled wine at wholesale or retail, or both, in Ohio. Any amendments, additions, alterations, or revisions to the schedule of prices as originally filed with the division shall be filed in the same manner as the original schedule of prices required to be filed with the division.

The commission may determine and fix the minimum mark-ups at wholesale or retail, or both, for bottled wine, and fix the minimum prices at which the various classes of bottled wine shall be distributed and sold in Ohio either at wholesale or retail, or both.

Effective Date: 07-01-1997



Section 4301.14 - Rules for equitable distribution of supplies of spirituous liquor.

(A) When the supply of spirituous liquor in this state is insufficient to meet the demands of ordinary trade, due to causes beyond the control of the superintendent of liquor control, the superintendent may establish rules which will insure the equitable distribution of such supplies of spirituous liquor as are available. The superintendent may institute and terminate such rules as conditions demand, and also make changes and alterations therein in accordance with specific needs.

(B) No permit holder or his employee or agent shall purchase at retail any spirituous liquor for resale or in the permit premises possess such liquor. The permit of any person, firm, partnership, or corporation violating this section, or employing an employee, or authorizing an agent who violates this section shall be suspended or revoked.

Effective Date: 07-01-1997



Section 4301.15 - Violating rules for equitable distribution.

No person shall violate any rule issued by the superintendent of liquor control in pursuance of section 4301.14 of the Revised Code.

Effective Date: 07-01-1997



Section 4301.16 - Accounting for moneys received from the sale of liquor.

(A)

(1) All moneys received from the sale of liquor at state liquor stores or otherwise, or arising in the administration of Chapters 4301. and 4303. of the Revised Code, other than from taxes, shall be paid to the division of liquor control subject to division (A)(2) of this section and shall be accounted for and paid over by the division to the treasurer of state as custodian, as provided by section 4301.12 of the Revised Code.

(2) The division may allow or require a state liquor agency to establish and maintain bank accounts, at the discretion of the division either under the name of the state of Ohio or the business account of the state liquor agency, for the deposit of moneys received from the sale of spirituous liquor. The moneys in a state liquor agency's bank accounts shall be transferred to the division at intervals determined by the division.

(B) Upon proof of accidental breakage or unintentional shortage of stock, which proof shall be subject to the final approval of the division, the division shall allow yearly credits to each state liquor store not to exceed one-fortieth of one per cent of each state liquor store's yearly gross sales, for the moneys required by this section to be paid by such state liquor store to the division.

Effective Date: 07-01-1997; 2008 SB150 09-01-2008



Section 4301.17 - State liquor stores or agencies.

(A)

(1) Subject to local option as provided in sections 4301.32 to 4301.40 of the Revised Code, five state liquor stores or agencies may be established in each county. One additional store may be established in any county for each twenty thousand of population of that county or major fraction thereof in excess of the first forty thousand, according to the last preceding federal decennial census or according to the population estimates certified by the department of development between decennial censuses. A person engaged in a mercantile business may act as the agent for the division of liquor control for the sale of spirituous liquor in a municipal corporation, in the unincorporated area of a township, or in an area designated and approved as a resort area under section 4303.262 of the Revised Code. The division shall fix the compensation for such an agent in the manner it considers best, but the compensation shall not exceed seven per cent of the gross sales made by the agent in any one year.

(2) The division shall adopt rules in accordance with Chapter 119. of the Revised Code governing the allocation and equitable distribution of agency store contracts. The division shall comply with the rules when awarding a contract under division (A)(1) of this section.

(3) Except as otherwise provided in this section and section 4301.171 of the Revised Code, an agency store shall not sell spirituous liquor for consumption on the premises under a permit issued by the division . An agency to which a D-1 permit has been issued may sell beer, an agency to which a D-2 permit has been issued may sell wine and mixed beverages, and an agency to which a D-5 permit has been issued may sell beer, wine, and mixed beverages. An agency to which a D-8 permit has been issued may allow the sale of tasting samples of spirituous liquor in accordance with section 4301.171 of the Revised Code. General consumption of beer, wine, or mixed beverages shall not be permitted in the area of the agency store in which spirituous liquor is sold.

(B) When an agency contract is proposed, when an existing agency contract is assigned, when an existing agency proposes to relocate, or when an existing agency is relocated and assigned, before entering into any contract, consenting to any assignment, or consenting to any relocation, the division shall notify the legislative authority of the municipal corporation in which the agency store is to be located, or the board of county commissioners and the board of township trustees of the county and the township in which the agency store is to be located if the agency store is to be located outside the corporate limits of a municipal corporation, of the proposed contract, assignment, or relocation, and an opportunity shall be provided officials or employees of the municipal corporation or county and township for a complete hearing upon the advisability of entering into the contract or consenting to the assignment or relocation. When the division sends notice to the legislative authority of the political subdivision, the division shall notify, by certified mail or by personal service, the chief peace officer of the political subdivision, who may appear and testify, either in person or through a representative, at any hearing held on the advisability of entering into the contract or consenting to the assignment or relocation.

If the proposed agency store, the assignment of an agency contract, or the relocation of an agency store would be located within five hundred feet of a school, church, library, public playground, or township park, the division shall not enter into an agency contract until it has provided notice of the proposed contract to the authorities in control of the school, church, library, public playground, or township park and has provided those authorities with an opportunity for a complete hearing upon the advisability of entering into the contract. If an agency store so located is operating under an agency contract, the division may consent to relocation of the agency store or to the assignment of that contract to operate an agency store at the same location. The division may also consent to the assignment of an existing agency contract simultaneously with the relocation of the agency store. In any such assignment or relocation, the assignee and the location shall be subject to the same requirements that the existing location met at the time that the contract was first entered into as well as any additional requirements imposed by the division in rules adopted by the superintendent of liquor control. The division shall not consent to an assignment or relocation of an agency store until it has notified the authorities in control of the school, church, library, public playground, or township park and has provided those authorities with an opportunity for a complete hearing upon the advisability of consenting to the assignment or relocation.

Any hearing provided for in this division shall be held in the central office of the division, except that upon written request of the legislative authority of the municipal corporation, the board of county commissioners, the board of township trustees, or the authorities in control of the school, church, library, public playground, or township park, the hearing shall be held in the county seat of the county where the proposed agency store is to be located.

(C) All agency contracts entered into by the division pursuant to this section shall be in writing and shall contain a clause providing for the termination of the contract at will by the division upon its giving ninety days' notice in writing to the agent of its intention to do so. Any agency contract may include a clause requiring the agent to report to the appropriate law enforcement agency the name and address of any individual under twenty-one years of age who attempts to make an illegal purchase.

An agent may engage in the selling of beer, mixed beverages, and wine pursuant to permits issued to the agent under Chapter 4303. of the Revised Code.

The division shall issue a C-1 and C-2 permit to each agent who prior to November 1, 1994, had not been issued both of these permits, notwithstanding the population quota restrictions contained in section 4303.29 of the Revised Code or in any rule of the liquor control commission and notwithstanding the requirements of section 4303.31 of the Revised Code. The location of a C-1 or C-2 permit issued to such an agent shall not be transferred. The division shall revoke any C-1 or C-2 permit issued to an agent under this paragraph if the agent no longer operates an agency store.

The division may enter into agreements with the department of development to implement a minority loan program to provide low-interest loans to minority business enterprises, as defined in section 122.71 of the Revised Code, that are awarded liquor agency contracts or assignments.

(D) If the division closes a state liquor store and replaces that store with an agency store, any employees of the division employed at that state liquor store who lose their jobs at that store as a result shall be given preference by the agent who operates the agency store in filling any vacancies that occur among the agent's employees, if that preference does not conflict with the agent's obligations pursuant to a collective bargaining agreement.

If the division closes a state liquor store and replaces the store with an agency store, any employees of the division employed at the state liquor store who lose their jobs at that store as a result may displace other employees as provided in sections 124.321 to 124.328 of the Revised Code. If an employee cannot displace other employees and is laid off, the employee shall be reinstated in another job as provided in sections 124.321 to 124.328 of the Revised Code, except that the employee's rights of reinstatement in a job at a state liquor store shall continue for a period of two years after the date of the employee's layoff and shall apply to jobs at state liquor stores located in the employee's layoff jurisdiction and any layoff jurisdiction adjacent to the employee's layoff jurisdiction.

(E) The division shall require every agent to give bond with surety to the satisfaction of the division, in the amount the division fixes, conditioned for the faithful performance of the agent's duties as prescribed by the division.

Amended by 129th General AssemblyFile No.118,HB 491, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Effective Date: 10-11-2002; 09-21-2006; 2007 SB102 07-10-2007



Section 4301.171 - Tasting samples of spirituous liquor.

(A) As used in this section:

(1) "Broker" and "solicitor" have the same meanings as in rules adopted by the superintendent of liquor control under section 4303.25 of the Revised Code.

(2) "Tasting sample" means a small amount of spirituous liquor that is provided in a serving of not more than a quarter ounce of spirituous liquor and, if provided, not more than one ounce of nonalcoholic mixer to an authorized purchaser and that allows the purchaser to determine, by tasting only, the quality and character of the beverage.

(3) "Trade marketing company" means a company that solicits the purchase of beer and intoxicating liquor and educates the public about beer and intoxicating liquor.

(4) "Trade marketing professional" means an individual who is an employee of, or is under contract with, a trade marketing company and who has successfully completed a training program described in section 4301.253 of the Revised Code.

(B) Notwithstanding section 4301.24 of the Revised Code, an agency store to which a D-8 permit has been issued may allow a trade marketing professional, broker, or solicitor to offer for sale tasting samples of spirituous liquor when conducted in accordance with this section. A tasting sample shall not be sold for the purpose of general consumption.

(C) Tasting samples of spirituous liquor may be offered for sale at an agency store by a trade marketing professional, broker, or solicitor if all of the following apply:

(1) The tasting samples are sold only in the area of the agency store in which spirituous liquor is sold and that area is open to the public.

(2) The tasting samples are sold only by the trade marketing professional, broker, or solicitor.

(3) The spirituous liquor is registered under division (A)(8) of section 4301.10 of the Revised Code.

(4) Not less than five business days prior to the sale, the trade marketing professional, broker, or solicitor has provided written notice to the division of liquor control of the date and time of the sampling, and of the type and brand of spirituous liquor to be sampled at the agency store.

(D) A sale of tasting samples of spirituous liquor is subject to rules adopted by the superintendent of liquor control or the liquor control commission.

(E) An offering for sale of tasting samples of spirituous liquor shall be limited to a period of not more than two hours.

(F) For purposes of offering for sale tasting samples of spirituous liquor, an agency store shall purchase the spirituous liquor at the current retail price. An authorized purchaser shall be charged not less than fifty cents for each tasting sample of spirituous liquor. However, the aggregate amount charged for the sale of tasting samples shall be sufficient to cover the wholesale price of the spirituous liquor being tasted as that price is fixed under division (B)(4) of section 4301.10 of the Revised Code. Of the amount collected from the sale of tasting samples of spirituous liquor, the trade marketing professional, broker, or solicitor shall reimburse the agency store for the amount of the retail price of the spirituous liquor. When the sale of tasting samples of spirituous liquor at an agency store is completed, any bottles of spirituous liquor used to provide tasting samples that are not empty shall be marked as "sample" and removed from the agency store by the trade marketing professional, broker, or solicitor, as applicable.

(G) No trade marketing professional, broker, or solicitor shall do any of the following:

(1) Advertise the offering for sale of tasting samples of spirituous liquor other than at the agency store where the tasting samples will be offered;

(2) Solicit orders or make sales of tasting samples of spirituous liquor for quantities greater than those specified in division (G)(3) of this section;

(3) Allow any authorized purchaser to consume more than four tasting samples of spirituous liquor per day.

(H) The purchase of a tasting sample of spirituous liquor shall not be contingent upon the purchase of any other product from an agency store.

(I) No employee of an agency store that allows the sale of tasting samples of spirituous liquor shall purchase or consume a tasting sample while on duty.

(J) If an employee of an agency store that allows the sale of tasting samples of spirituous liquor consumes a tasting sample of spirituous liquor, the employee shall not perform the employee's duties and responsibilities at the agency store on the day the tasting sample is consumed.

(K) No person under twenty-one years of age shall consume a tasting sample of spirituous liquor.

(L) Not more than five events at which the sale of tasting samples of spirituous liquor are offered shall occur at an agency store in a calendar month.

(M) No trade marketing professional, trade marketing company, broker, solicitor, owner or operator of an agency store, or an agent or employee of the owner or operator shall violate this section or any rules adopted by the superintendent or the commission for the purposes of this section.

Added by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.



Section 4301.18 - Purchase, manufacture, blend, or bottle spirituous liquor division of liquor control.

The division of liquor control may purchase spirituous liquor in barrels, casks, or other containers, and may establish plants for the manufacture of spirituous liquor or for the blending and bottling of such liquor. All spirituous liquors manufactured, blended, or bottled by the division shall be so labeled.

Effective Date: 07-01-1997



Section 4301.19 - Sale of spirituous liquor by division of liquor control.

The division of liquor control shall sell spirituous liquor only, whether from a warehouse or from a state liquor store or agency store. All sales shall be in sealed containers and for resale as authorized by this chapter and Chapter 4303. of the Revised Code or for consumption off the premises only. Except as otherwise provided in this section, sale of containers holding one-half pint or less of spirituous liquor by the division shall be made at retail only, and not for the purpose of resale by any purchaser, by special order placed with a state liquor store or agency store and subject to rules established by the superintendent of liquor control. The division may sell at wholesale spirituous liquor in fifty milliliter sealed containers to any holder of a permit issued under Chapter 4303. of the Revised Code that authorizes the sale of spirituous liquor for consumption on the premises where sold. A person appointed by the division to act as an agent for the sale of spirituous liquor pursuant to section 4301.17 of the Revised Code may provide and accept gift certificates and may accept credit cards and debit cards for the retail purchase of spirituous liquor. Deliveries shall be made in the manner the superintendent determines by rule.

If any person desires to purchase any variety or brand of spirituous liquor which is not in stock at the state liquor store or agency store where the variety or brand is ordered, the division shall immediately procure the variety or brand. The purchaser shall be immediately notified upon the arrival of the spirituous liquor at the store at which it was ordered. Unless the purchaser pays for the variety or brand and accepts delivery within five days after the giving of the notice, the division may place the spirituous liquor in stock for general sale .

Effective Date: 07-23-2004



Section 4301.20 - Exemptions from liquor control law.

This chapter and Chapter 4303. of the Revised Code do not prevent the following:

(A) The storage of intoxicating liquor in bonded warehouses, established in accordance with the acts of congress and under the regulation of the United States, located in this state, or the transportation of intoxicating liquor to or from bonded warehouses of the United States wherever located;

(B) A bona fide resident of this state who is the owner of a warehouse receipt from obtaining or transporting to the resident's residence for the resident's own consumption and not for resale spirituous liquor stored in a government bonded warehouse in this state or in another state prior to December 1933, subject to such terms as are prescribed by the division of liquor control;

(C) The manufacture of cider from fruit for the purpose of making vinegar, and nonintoxicating cider and fruit juices for use and sale;

(D) A licensed physician or dentist from administering or dispensing intoxicating liquor or alcohol to a patient in good faith in the actual course of the practice of the physician's or dentist's profession;

(E) The sale of alcohol to physicians, dentists, druggists, veterinary surgeons, manufacturers, hospitals, infirmaries, or medical or educational institutions using the alcohol for medicinal, mechanical, chemical, or scientific purposes;

(F) The sale, gift, or keeping for sale by druggists and others of any of the medicinal preparations manufactured in accordance with the formulas prescribed by the United States Pharmacopoeia and National Formulary, patent or proprietary preparations, and other bona fide medicinal and technical preparations, which contain no more alcohol than is necessary to hold the medicinal agents in solution and to preserve the same, which are manufactured and sold as medicine and not as beverages, are unfit for use for beverage purposes, and the sale of which does not require the payment of a United States liquor dealer's tax;

(G) The manufacture and sale of tinctures or of toilet, medicinal, and antiseptic preparations and solutions not intended for internal human use nor to be sold as beverages, and which are unfit for beverage purposes, if upon the outside of each bottle, box, or package of which there is printed in the English language, conspicuously and legibly, the quantity by volume of alcohol in the preparation or solution;

(H) The manufacture and keeping for sale of the food products known as flavoring extracts when manufactured and sold for cooking, culinary, or flavoring purposes, and which are unfit for use for beverage purposes;

(I) The lawful sale of wood alcohol or of ethyl alcohol for external use when combined with other substances as to make it unfit for internal use;

(J) The manufacture, sale, and transport of ethanol or ethyl alcohol for use as fuel. As used in this division, "ethanol" has the same meaning as in section 5733.46 of the Revised Code.

(K) The purchase and importation into this state or the purchase at wholesale from A or B permit holders in this state of beer and intoxicating liquor for use in manufacturing processes of nonbeverage food products under terms prescribed by the division, provided that the terms prescribed by the division shall not increase the cost of the beer or intoxicating liquor to any person, firm, or corporation purchasing and importing it into this state or purchasing it from an A or B permit holder for that use;

(L) Any resident of this state or any member of the armed forces of the United States, who has attained the age of twenty-one years, from bringing into this state, for personal use and not for resale, not more than one liter of spirituous liquor, four and one-half liters of wine, or two hundred eighty-eight ounces of beer in any thirty-day period, and the same is free of any tax consent fee when the resident or member of the armed forces physically possesses and accompanies the spirituous liquor, wine, or beer on returning from a foreign country, another state, or an insular possession of the United States;

(M) Persons, at least twenty-one years of age, who collect ceramic commemorative bottles containing spirituous liquor that have unbroken federal tax stamps on them from selling or trading the bottles to other collectors. The bottles shall originally have been purchased at retail from the division, legally imported under division (L) of this section, or legally imported pursuant to a supplier registration issued by the division. The sales shall be for the purpose of exchanging a ceramic commemorative bottle between private collectors and shall not be for the purpose of selling the spirituous liquor for personal consumption. The sale or exchange authorized by this division shall not occur on the premises of any permit holder, shall not be made in connection with the business of any permit holder, and shall not be made in connection with any mercantile business.

(N) The sale of beer or intoxicating liquor without a liquor permit at a private residence, not more than five times per calendar year at a residence address, at an event that has the following characteristics:

(1) The event is for a charitable, benevolent, or political purpose, but shall not include any event the proceeds of which are for the profit or gain of any individual;

(2) The event has in attendance not more than fifty people;

(3) The event shall be for a period not to exceed twelve hours;

(4) The sale of beer and intoxicating liquor at the event shall not take place between two-thirty a.m. and five-thirty a.m.;

(5) No person under twenty-one years of age shall purchase or consume beer or intoxicating liquor at the event and no beer or intoxicating liquor shall be sold to any person under twenty-one years of age at the event; and

(6) No person at the event shall sell or furnish beer or intoxicating liquor to an intoxicated person.

(O) The possession or consumption of beer or intoxicating liquor by a person who is under twenty-one years of age and who is a student at an accredited college or university, provided that both of the following apply:

(1) The person is required to taste and expectorate the beer or intoxicating liquor for a culinary, food service, or hospitality course.

(2) The person is under the direct supervision of the instructor of the culinary, food service, or hospitality course.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.14,SB 73, §1, eff. 7/22/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 07-23-2004; 2007 HB119 09-29-2007; 2008 SB150 09-01-2008



Section 4301.21 - Rules for sale of beer or intoxicating liquor for consumption on the premises.

The sale of beer or intoxicating liquor for consumption on the premises is subject to the following restrictions, in addition to those imposed by the rules and orders of the division of liquor control:

(A) Except as otherwise provided in this chapter, beer or intoxicating liquor may be served to a person not seated at a table unless there is reason to believe that the beer or intoxicating liquor so served will be consumed by a person under twenty-one years of age.

(B) Beer or intoxicating liquor may be served by a hotel in the room of a bona fide guest, and may be sold by a hotel holding a D-5a permit, or a hotel holding a D-3 or D-5 permit that otherwise meets all of the requirements for holding a D-5a permit, by means of a controlled access alcohol and beverage cabinet that shall be located only in the hotel room of a registered guest. A hotel may sell beer or intoxicating liquor as authorized by its permit to a registered guest by means of a controlled access alcohol and beverage cabinet in accordance with the following requirements:

(1) Only a person twenty-one years of age or older who is a guest registered to stay in a guestroom shall be provided a key, magnetic card, or other similar device necessary to obtain access to the contents of a controlled access alcohol and beverage cabinet in that guestroom.

(2) The hotel shall comply with section 4301.22 of the Revised Code in connection with the handling, restocking, and replenishing of the beer and intoxicating liquor in the controlled access alcohol and beverage cabinet.

(3) The hotel shall replenish or restock beer and intoxicating liquor in any controlled access alcohol and beverage cabinet only during the hours during which the hotel may serve or sell beer and intoxicating liquor.

(4) The registered guest shall verify in writing that the guest has read and understands the language that shall be posted on the controlled access alcohol and beverage cabinet as required by division (B)(5) of this section.

(5) A hotel authorized to sell beer and intoxicating liquor pursuant to division (B) of this section shall post on the controlled access alcohol and beverage cabinet, in conspicuous language, the following notice:

"The alcoholic beverages contained in this cabinet shall not be removed from the premises."

(6) The hotel shall maintain a record of each sale of beer or intoxicating liquor made by the hotel by means of a controlled access alcohol and beverage cabinet for any period in which the permit holder is authorized to hold the permit pursuant to sections 4303.26 and 4303.27 of the Revised Code and any additional period during which an applicant exercises its right to appeal a rejection by the department or division of liquor control to renew a permit pursuant to section 4303.271 of the Revised Code. The records maintained by the hotel shall comply with both of the following:

(a) Include the name, address, age, and signature of each hotel guest who is provided access by the hotel to a controlled access alcohol and beverage cabinet pursuant to division (B)(1) of this section;

(b) Be made available during business hours to authorized agents of the division of liquor control pursuant to division (A)(6) of section 4301.10 of the Revised Code or to enforcement agents of the department of public safety pursuant to sections 5502.13 to 5502.19 of the Revised Code.

(7) The hotel shall observe all other applicable rules adopted by the division of liquor control and the liquor control commission.

(C) Neither the seller nor the liquor control commission by its regulations shall require the purchase of food with the purchase of beer or intoxicating liquor; nor shall the seller of beer or intoxicating liquor give away food of any kind in connection with the sale of beer or intoxicating liquor, except as authorized by rule of the liquor control commission.

(D) The seller shall not permit the purchaser to remove beer or intoxicating liquor so sold from the premises.

(E) A hotel authorized to sell beer and intoxicating liquor pursuant to division (B) of this section shall provide a registered guest with the opportunity to refuse to accept a key, magnetic card, or other similar device necessary to obtain access to the contents of a controlled access alcohol and beverage cabinet in that guest room. If a registered guest refuses to accept such key, magnetic card, or other similar device, the hotel shall not assess any charges on the registered guest for use of the controlled access alcohol and beverage cabinet in that guest room.

Effective Date: 06-30-1999



Section 4301.211 - [Repealed].

Effective Date: 03-30-1999



Section 4301.22 - Rules for sales of beer and intoxicating liquor under all classes of permits and from state liquor stores.

Sales of beer and intoxicating liquor under all classes of permits and from state liquor stores are subject to the following restrictions, in addition to those imposed by the rules or orders of the division of liquor control:

(A)

(1) Except as otherwise provided in this chapter, no beer or intoxicating liquor shall be sold to any person under twenty-one years of age.

(2) No low-alcohol beverage shall be sold to any person under eighteen years of age. No permit issued by the division shall be suspended, revoked, or canceled because of a violation of division (A)(2) of this section.

(3) No intoxicating liquor shall be handled by any person under twenty-one years of age, except that a person eighteen years of age or older employed by a permit holder may handle or sell beer or intoxicating liquor in sealed containers in connection with wholesale or retail sales, and any person nineteen years of age or older employed by a permit holder may handle intoxicating liquor in open containers when acting in the capacity of a server in a hotel, restaurant, club, or night club, as defined in division (B) of section 4301.01 of the Revised Code, or in the premises of a D-7 permit holder. This section does not authorize persons under twenty-one years of age to sell intoxicating liquor across a bar. Any person employed by a permit holder may handle beer or intoxicating liquor in sealed containers in connection with manufacturing, storage, warehousing, placement, stocking, bagging, loading, or unloading, and may handle beer or intoxicating liquor in open containers in connection with cleaning tables or handling empty bottles or glasses.

(B) No permit holder and no agent or employee of a permit holder shall sell or furnish beer or intoxicating liquor to an intoxicated person.

(C) No sales of intoxicating liquor shall be made after two-thirty a.m. on Sunday except under either of the following circumstances:

(1) Intoxicating liquor may be sold on Sunday under authority of a permit that authorizes Sunday sale.

(2) Spirituous liquor may be sold on Sunday by any person awarded an agency contract under section 4301.17 of the Revised Code if the sale of spirituous liquor is authorized in the applicable precinct as the result of an election on question (B)(1) or (2) of section 4301.351 of the Revised Code and if the agency contract authorizes the sale of spirituous liquor on Sunday.

This section does not prevent a municipal corporation from adopting a closing hour for the sale of intoxicating liquor earlier than two-thirty a.m. on Sunday or to provide that no intoxicating liquor may be sold prior to that hour on Sunday.

(D) No holder of a permit shall give away any beer or intoxicating liquor of any kind at any time in connection with the permit holder's business.

(E) Except as otherwise provided in this division, no retail permit holder shall display or permit the display on the outside of any licensed retail premises, or on any lot of ground on which the licensed premises are situated, or on the exterior of any building of which the licensed premises are a part, any sign, illustration, or advertisement bearing the name, brand name, trade name, trade-mark, designation, or other emblem of or indicating the manufacturer, producer, distributor, place of manufacture, production, or distribution of any beer or intoxicating liquor. Signs, illustrations, or advertisements bearing the name, brand name, trade name, trade-mark, designation, or other emblem of or indicating the manufacturer, producer, distributor, place of manufacture, production, or distribution of beer or intoxicating liquor may be displayed and permitted to be displayed on the interior or in the show windows of any licensed premises, if the particular brand or type of product so advertised is actually available for sale on the premises at the time of that display. The liquor control commission shall determine by rule the size and character of those signs, illustrations, or advertisements.

(F) No retail permit holder shall possess on the licensed premises any barrel or other container from which beer is drawn, unless there is attached to the spigot or other dispensing apparatus the name of the manufacturer of the product contained in the barrel or other container, provided that, if the beer is served at a bar, the manufacturer's name or brand shall appear in full view of the purchaser. The commission shall regulate the size and character of the devices provided for in this section.

(G) Except as otherwise provided in this division, no sale of any gift certificate shall be permitted whereby beer or intoxicating liquor of any kind is to be exchanged for the certificate, unless the gift certificate can be exchanged only for food, and beer or intoxicating liquor, for on-premises consumption and the value of the beer or intoxicating liquor for which the certificate can be exchanged does not exceed more than thirty per cent of the total value of the gift certificate. The sale of gift certificates for the purchase of beer, wine, or mixed beverages shall be permitted for the purchase of beer, wine, or mixed beverages for off-premises consumption. Limitations on the use of a gift certificate for the purchase of beer, wine, or mixed beverages for off-premises consumption may be expressed by clearly stamping or typing on the face of the certificate that the certificate may not be used for the purchase of beer, wine, or mixed beverages.

Effective Date: 07-23-2004; 09-16-2004



Section 4301.23 - Sales of sacramental wine for religious rites.

All sales of sacramental wine for religious rites shall be made only upon the written, signed, dated, and sworn application of the member of the clergy or official purchasing the same. Such application must have endorsed thereon the approval of the general administrative officer, if there is such an officer, of the religious group to which the purchasing member of the clergy or official belongs. The name, address, and official position of such administrative officer shall be certified to the division of liquor control in such manner as the liquor control commission by rule prescribes.

Effective Date: 07-01-1997



Section 4301.24 - [Effective Until 7/30/2013] Rules for manufacturers and wholesale distributors.

Except as provided in section 4301.242 of the Revised Code, no manufacturer shall aid or assist the holder of any permit for sale at wholesale, and no manufacturer or wholesale distributor shall aid or assist the holder of any permit for sale at retail, by gift or loan of any money or property of any description or other valuable thing, or by giving premiums or rebates. Except as provided in section 4301.242 of the Revised Code, no holder of any such permit shall accept the same, provided that the manufacturer or wholesale distributor may furnish to a retail permittee the inside signs or advertising and the tap signs or devices authorized by divisions (E) and (F) of section 4301.22 of the Revised Code.

No manufacturer shall have any financial interest, directly or indirectly, by stock ownership, or through interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion in the business of any wholesale distributor. No retail permit holder shall have any interest, directly or indirectly, in the operation of, or any ownership in, the business of any wholesale distributor or manufacturer.

No manufacturer shall, except as authorized by section 4303.021 of the Revised Code, have any financial interest, directly or indirectly, by stock ownership, or through interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion of the business of any retail dealer. No wholesale distributor or employee of a wholesale distributor shall have any financial interest, directly or indirectly, by stock ownership, interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion of the business of any retail dealer. No manufacturer or wholesale distributor or any stockholder of a manufacturer or wholesale distributor shall acquire, by ownership in fee, leasehold, mortgage, or otherwise, directly or indirectly, any interest in the premises on which the business of any other person engaged in the business of trafficking in beer or intoxicating liquor is conducted. All contracts, covenants, conditions, and limitations whereby any person engaged or proposing to engage in the sale of beer or intoxicating liquors promises to confine the person's sales of a particular kind or quality of beer or intoxicating liquor to one or more products, or the products of a specified manufacturer or wholesale distributor, or to give preference to those products, shall to the extent of that promise be void. The making of a promise in any such form shall be cause for the revocation or suspension of any permit issued to any party. This section does not prevent the holder of an A permit from securing and holding a wholesale distributor's permit or permits and operating as a wholesale distributor.

No manufacturer shall sell or offer to sell to any wholesale distributor or retail permit holder, no wholesale distributor shall sell or offer to sell to any retail permit holder, and no wholesale distributor or retail permit holder shall purchase or receive from any manufacturer or wholesale distributor, any beer, brewed beverages, or wine manufactured in the United States except for cash. No right of action shall exist to collect any claims for credit extended contrary to this section. This section does not prohibit a licensee from crediting to a purchaser the actual prices charged for packages or containers returned by the original purchaser as a credit on any sale or from refunding to any purchaser the amount paid by that purchaser for containers or as a deposit on containers when title is retained by the vendor, if those containers or packages have been returned to the manufacturer or distributor. This section does not prohibit a manufacturer from extending usual and customary credit for beer, brewed beverages, or wine manufactured in the United States and sold to customers who live or maintain places of business outside this state when the beverages so sold are actually transported and delivered to points outside this state. No wholesale or retail permit shall be issued to an applicant unless the applicant has paid in full all accounts for beer or wine, manufactured in the United States, outstanding as of September 6, 1939. No beer or wine manufactured in the United States shall be imported into the state unless the beer or wine has been paid for in cash, and no supplier registration for any such beer or wine manufactured in the United States shall be issued by the division of liquor control until the A-2, B-1, or B-5 permit holder establishes to the satisfaction of the division that the beer or wine has been paid for in cash.

This section does not prevent a manufacturer from securing and holding any financial interest, directly or indirectly, by stock ownership or through interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion of the business or premises of any C or D permit holder, provided that the following conditions are met:

(A) Either the manufacturer or one of its parent companies is listed on a national securities exchange.

(B) All purchases of alcoholic beverages by the C or D permit holder are made from wholesale distributors in this state or agency stores licensed by the division of liquor control.

(C) If the C or D permit holder sells brands of alcoholic beverages that are produced or distributed by the manufacturer that holds the financial interest, the C or D permit holder also sells other competing brands of alcoholic beverages produced by other manufacturers, no preference is given to the products of the manufacturer, and there is no exclusion, in whole or in part, of products sold or offered for sale by other manufacturers, suppliers, or importers of alcoholic beverages that constitutes a substantial impairment of commerce.

(D) The primary purpose of the C or D permit premises is a purpose other than to sell alcoholic beverages, and the sale of other goods and services exceeds fifty per cent of the total gross receipts of the C or D permit holder at its premises.

This section does not prevent a manufacturer from giving financial assistance to the holder of a B permit for the purpose of the holder purchasing an ownership interest in the business, existing inventory and equipment, or property of another B permit holder, including, but not limited to, participation in a limited liability partnership, limited liability company, or any other legal entity authorized to do business in this state. This section does not permit a manufacturer to give financial assistance to the holder of a B permit to purchase inventory or equipment used in the daily operation of a B permit holder.

This section does not prevent a manufacturer from securing and holding a B-2a permit or permits and operating as a wholesale distributor.

Effective Date: 07-23-2004; 03-29-2006; 2007 HB119 09-29-2007

This section is set out twice. See also § 4301.24, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4301.24 - [Effective 7/30/2013] Rules for manufacturers and wholesale distributors.

(A) Except as provided in section 4301.242 of the Revised Code, no manufacturer shall aid or assist the holder of any permit for sale at wholesale, and no manufacturer or wholesale distributor shall aid or assist the holder of any permit for sale at retail, by gift or loan of any money or property of any description or other valuable thing, or by giving premiums or rebates. Except as provided in section 4301.242 of the Revised Code, no holder of any such permit shall accept the same, provided that the manufacturer or wholesale distributor may furnish to a retail permittee the inside signs or advertising and the tap signs or devices authorized by divisions (E) and (F) of section 4301.22 of the Revised Code.

(B) No manufacturer shall have any financial interest, directly or indirectly, by stock ownership, or through interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion in the business of any wholesale distributor. No retail permit holder shall have any interest, directly or indirectly, in the operation of, or any ownership in, the business of any wholesale distributor or manufacturer.

(C)

(1) No manufacturer shall, except as authorized by section 4303.021 of the Revised Code, have any financial interest, directly or indirectly, by stock ownership, or through interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion of the business of any retail dealer. No wholesale distributor or employee of a wholesale distributor shall have any financial interest, directly or indirectly, by stock ownership, interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion of the business of any retail dealer. No manufacturer or wholesale distributor or any stockholder of a manufacturer or wholesale distributor shall acquire, by ownership in fee, leasehold, mortgage, or otherwise, directly or indirectly, any interest in the premises on which the business of any other person engaged in the business of trafficking in beer or intoxicating liquor is conducted.

(2) All contracts, covenants, conditions, and limitations whereby any person engaged or proposing to engage in the sale of beer or intoxicating liquors promises to confine the person's sales of a particular kind or quality of beer or intoxicating liquor to one or more products, or the products of a specified manufacturer or wholesale distributor, or to give preference to those products, shall to the extent of that promise be void. The making of a promise in any such form shall be cause for the revocation or suspension of any permit issued to any party.

(D) No manufacturer shall sell or offer to sell to any wholesale distributor or retail permit holder, no wholesale distributor shall sell or offer to sell to any retail permit holder, and no wholesale distributor or retail permit holder shall purchase or receive from any manufacturer or wholesale distributor, any beer, brewed beverages, or wine manufactured in the United States except for cash. No right of action shall exist to collect any claims for credit extended contrary to this section.

This section does not prohibit a licensee from crediting to a purchaser the actual prices charged for packages or containers returned by the original purchaser as a credit on any sale or from refunding to any purchaser the amount paid by that purchaser for containers or as a deposit on containers when title is retained by the vendor, if those containers or packages have been returned to the manufacturer or distributor. This section does not prohibit a manufacturer from extending usual and customary credit for beer, brewed beverages, or wine manufactured in the United States and sold to customers who live or maintain places of business outside this state when the beverages so sold are actually transported and delivered to points outside this state.

No wholesale or retail permit shall be issued to an applicant unless the applicant has paid in full all accounts for beer or wine, manufactured in the United States, outstanding as of September 6, 1939. No beer or wine manufactured in the United States shall be imported into the state unless the beer or wine has been paid for in cash, and no supplier registration for any such beer or wine manufactured in the United States shall be issued by the division of liquor control until the A-2, B-1, or B-5 permit holder establishes to the satisfaction of the division that the beer or wine has been paid for in cash.

(E) This section does not prevent a manufacturer from securing and holding any financial interest, directly or indirectly, by stock ownership or through interlocking directors in a corporation, or otherwise, in the establishment, maintenance, or promotion of the business or premises of any C or D permit holder, provided that the following conditions are met:

(1) Either the manufacturer or one of its parent companies is listed on a national securities exchange.

(2) All purchases of alcoholic beverages by the C or D permit holder are made from wholesale distributors in this state or agency stores licensed by the division of liquor control.

(3) If the C or D permit holder sells brands of alcoholic beverages that are produced or distributed by the manufacturer that holds the financial interest, the C or D permit holder also sells other competing brands of alcoholic beverages produced by other manufacturers, no preference is given to the products of the manufacturer, and there is no exclusion, in whole or in part, of products sold or offered for sale by other manufacturers, suppliers, or importers of alcoholic beverages that constitutes a substantial impairment of commerce.

(4) The primary purpose of the C or D permit premises is a purpose other than to sell alcoholic beverages, and the sale of other goods and services exceeds fifty per cent of the total gross receipts of the C or D permit holder at its premises.

(F)

(1) This section does not prevent a manufacturer from giving financial assistance to the holder of a B permit for the purpose of the holder purchasing an ownership interest in the business, existing inventory and equipment, or property of another B permit holder, including, but not limited to, participation in a limited liability partnership, limited liability company, or any other legal entity authorized to do business in this state.

(2) This section does not permit a manufacturer to give financial assistance to the holder of a B permit to purchase inventory or equipment used in the daily operation of a B permit holder.

(G) This section does not prohibit a manufacturer or subsidiary of a manufacturer from continuing to operate a wholesale distribution franchise or distribute beer or wine within a designated territory if prior to the effective date of this amendment the manufacturer either acquired the distribution franchise or territory, or awarded the franchise or territory to itself or a subsidiary.

(H) This section shall not prevent a manufacturer from securing and holding an A-1c or B-2a permit or permits and operating as a wholesale distributor pursuant to such permits.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 07-23-2004; 03-29-2006; 2007 HB119 09-29-2007

This section is set out twice. See also § 4301.24, effective until 7/30/2013.



Section 4301.241 - Sales area or territory for B-1 permit holder to be brand distributor.

Notwithstanding section 4303.06 of the Revised Code, each manufacturer and supplier of beer shall assign to each of the manufacturer's or supplier's B-1 distributors a sales area or territory within which each B-1 permit holder shall be the distributor of the brand or brands of the manufacturer or supplier, provided that, if the manufacturer or supplier manufactures or supplies more than one brand of beer, the manufacturer or supplier may assign sales areas or territories to additional B-1 distributors for the distribution and sale of the additional brand or brands, so long as not more than one distributor distributes the same brand or brands within the same sales area or territory. No B-1 distributor shall distribute a specific brand of beer in any area or territory other than the area or territory assigned to the distributor.

Effective Date: 10-11-2002



Section 4301.242 - Manufacturers and wholesale distributors - permitted conduct.

(A) Notwithstanding the restrictions placed on manufacturers, wholesale distributors, and holders of permits for sale at retail or wholesale in section 4301.24 of the Revised Code, a manufacturer or wholesale distributor may engage in the following conduct, provided that the conduct does not lead to control of a permit holder by another person:

(1) A manufacturer or wholesale distributor may accept from or provide to a manufacturer or wholesale distributor travel, lodging, food, and beverages.

(2) A manufacturer or wholesale distributor may provide to a retail permit holder or the permit holder's employees or agents food, beverages, and recreational activities under either of the following circumstances:

(a) Food and beverages are provided by the manufacturer or wholesale distributor or the manufacturer's or wholesale distributor's employees or agents during a business meeting with a retail permit holder or the permit holder's employees or agents.

(b) Recreational activities are enjoyed in the presence of the retail permit holder or the permit holder's employees or agents and the manufacturer or wholesale distributor or the manufacturer's or wholesale distributor's employees or agents who are paying for the recreational activities.

(B) As used in this section, "recreational activities" includes sporting events, concerts, theatrical performances, and other forms of entertainment.

Effective Date: 03-29-2006



Section 4301.25 - Suspension or revocation of liquor permit.

(A) The liquor control commission may suspend or revoke any permit issued under this chapter or Chapter 4303. of the Revised Code for the violation of any of the applicable restrictions of either chapter or of any lawful rule of the commission, for other sufficient cause, and for the following causes:

(1) Conviction of the holder or the holder's agent or employee for violating division (B) of section 2907.39 of the Revised Code or a section of this chapter or Chapter 4303. of the Revised Code or for a felony;

(2) The entry of a judgment pursuant to division (D) or (E) of section 3767.05 of the Revised Code against a permit holder or the holder's agent or employee finding the existence of a nuisance at a liquor permit premises or finding the existence of a nuisance as a result of the operation of a liquor permit premises;

(3) Making any false material statement in an application for a permit;

(4) Assigning, transferring, or pledging a permit contrary to the rules of the commission;

(5) Selling or promising to sell beer or intoxicating liquor to a wholesale or retail dealer who is not the holder of a proper permit at the time of the sale or promise;

(6) Failure of the holder of a permit to pay an excise tax together with any penalties imposed by the law relating to that failure and for violation of any rule of the department of taxation in pursuance of the tax and penalties.

(B) The liquor control commission shall revoke a permit issued pursuant to this chapter or Chapter 4303. of the Revised Code upon the conviction of the holder of the permit of a violation of division (C)(1) of section 2913.46 of the Revised Code.

(C)

(1) When the commission considers the length of a suspension of a permit, it may consider the volume of the business of the permit holder, so that the length of the suspension is in proportion to the seriousness of the offense and the permit holder's business in order that the suspension serve as a penalty and a deterrent. Evidence as to the volume of business of the permit holder may be offered by the permit holder or subpoenaed by the commission.

(2) When the commission considers the length of a proposed suspension of a permit and the proposed suspension results from an offense that was committed during a compliance check as defined in section 4301.635 of the Revised Code, the commission may consider whether trickery, deceit, or deception was used in the conduct of the compliance check.

Effective Date: 04-07-2004; 08-17-2006



Section 4301.251 - Emergency suspension of retail beer or liquor permits and retail sales of spirituous liquor.

When so ordered by the governor, the director or, beginning on July 1, 1997, the superintendent of liquor control shall immediately and without a hearing suspend, for a period of not less than twenty-four hours nor more than seventy-two hours, any retail beer or liquor permit issued under Chapters 4301. and 4303. of the Revised Code and the retail sales of spirituous liquor by any state liquor store or agency for premises within any area where the director or superintendent designates that civil disorder, looting, or rioting exists.

Such order of emergency suspension shall contain an identifiable description of the area in which such retail permits and sales by stores and agencies are suspended and shall specify the calendar date and hour of the beginning and the calendar date and hour of the ending of such suspension period. A written copy of such order shall be served upon the owner, operator, manager, agent, bartender, or clerk of such beer or liquor permit premises, upon the manager or clerk of a state liquor store, or upon the agent, manager, or clerk of a state liquor agency by any law enforcement agency or officer designated by the director or superintendent.

The law enforcement officer, upon serving such emergency suspension order, shall forthwith fill in and sign a return of service form provided by the director or superintendent of liquor control, on which the officer shall write the name and address of the permit premises or the state liquor store or agency, the name and title of the person on whom such suspension order was served, and the day, hour, and address at which such service was made.

Upon receipt of such copy of the emergency suspension order by the owner, operator, manager, agent, bartender, or clerk of such retail beer or liquor permit premises or the state liquor store or agency, no beer, intoxicating liquor, or spirituous liquor shall be permitted to be consumed or sold at or upon such permit premises or the state liquor store or agency.

Upon completion of the return of service form, the law enforcement officer shall cause it to be transmitted immediately to the nearest district office of the department or, beginning on July 1, 1997, the division of liquor control, where it shall be filed, recorded, and reported forthwith by telephone or teletype to the central office of the department or division of liquor control.

Any subsequent order by the governor, to cancel or continue such order of emergency suspension or to diminish or expand the area of the last issued emergency suspension order, shall be processed and carried out in the same manner as that required for the issuance of the original order of emergency suspension.

Effective Date: 03-04-1998



Section 4301.252 - Option of paying forfeiture rather than suspending operations.

(A)

(1) Except as provided in divisions (A)(2)(d), (B), and (C) of this section, when the liquor control commission determines that the permit of any permit holder is to be suspended under Title XLIII of the Revised Code or any rule of the commission, the commission may issue an order allowing a permit holder to elect to pay a forfeiture for each day of the suspension in accordance with division (A)(2) of this section, rather than to suspend operations under the permit holder's permit issued for the premises at which the violation occurred.

(2)

(a) If the permit holder has not violated, at the premises for which the permit holder's permit was issued, any provision of Title XLIII of the Revised Code or rule of the commission during the preceding two years, the amount of the forfeiture for each day for the suspension shall be from one hundred to two hundred dollars.

(b) If the permit holder has violated, at the premises for which the permit holder's permit was issued, any provision of Title XLIII of the Revised Code or rule of the commission for which the permit holder has been disciplined by the commission not more than one other time during the preceding two years, the amount of the forfeiture for each day of the suspension shall be from two hundred to four hundred dollars.

(c) Except as provided under division (A)(2)(e) of this section, if the permit holder has violated, at the premises for which the permit holder's permit was issued, any provision of Title XLIII of the Revised Code or rule of the commission for which the permit holder has been disciplined by the commission more than once, but not more than twice, during the preceding two years, the commission shall establish the amount of the forfeiture for each day of the suspension, but the amount shall be not less than three hundred dollars for each day of suspension.

(d) If the permit holder has violated, at the premises for which the permit holder's permit was issued, any provision of Title XLIII of the Revised Code or rule of the commission for which the permit holder has been disciplined by the commission more than twice during the preceding two years, the commission may suspend or revoke the permit issued for the premises at which the violation occurred, or the commission shall establish the amount of the forfeiture for each day of a suspension, but the amount shall not be less than five hundred dollars for each day of suspension. The commission, and not the permit holder, shall determine whether the permit holder shall pay the forfeiture so established for a suspension instead of having the permit holder's permit suspended or revoked.

(e) If the permit holder has committed, at the premises for which the permit holder's permit was issued, a gambling offense as defined in section 2915.01, a drug abuse offense as defined in section 2925.01, or an offense described in section 2907.07, 2907.21, 2907.22, 2907.23, 2907.24, or 2907.25, division (A) or (B) of section 4301.22, or section 4301.69 of the Revised Code or a municipal ordinance substantially equivalent to any offense defined or described in a section or division listed in division (A)(2)(e) of this section for which the permit holder has been disciplined by the commission more than once, but not more than twice, during the preceding two years, the commission may suspend or revoke the permit issued for the premises at which the violation occurred. A person does not have to plead guilty to or be convicted of an offense defined or described in a section or division listed in division (A)(2)(e) of this section in order for this division to apply.

(3) When the commission issues an order allowing a permit holder the option of paying a forfeiture rather than suspending operations under the permit holder's permit issued for the premises at which the violation occurred, the order shall notify the permit holder of the option of paying a forfeiture. The order shall state the number of days for which the permit may be suspended, that the permit holder has twenty-one days after the date on which the order is sent to pay the full amount of the forfeiture by bank check, certified check, or money order, and that, if the permit holder does not do so, the permit holder's permit issued for the premises at which the violation occurred shall be suspended for the period stated in the order. If the permit holder fails to pay the full amount of the forfeiture by bank check, certified check, or money order within twenty-one days after the date on which the order is sent, the commission shall issue an order suspending the permit holder's permit issued for the premises at which the violation occurred for the period stated in the order allowing payment of a forfeiture. The suspension shall be effective on the twenty-eighth day after the date on which the order allowing the payment of a forfeiture is sent. Even a permit holder who pays a forfeiture may file an appeal under section 119.12 of the Revised Code. A permit holder shall be considered to have paid a forfeiture when the permit holder's bank check, certified check, or money order is received by the commission in Columbus. Upon receipt of a permit holder's bank check, certified check, or money order under this division, the commission shall promptly notify the division of liquor control of its receipt.

(B) No permit holder shall be permitted to pay a forfeiture instead of having the permit holder's permit issued for the premises at which the violation occurred suspended if the suspension is ordered for the reasons stated in division (A)(6) of section 4301.25 of the Revised Code.

(C) When the evidence and the nature of any violation of Title XLIII of the Revised Code show that continued operation of the permit premises presents a clear and present danger to public health and safety, or if the commission finds, upon reliable, probative, and substantial evidence, that the statutory elements of a felony committed in connection with the operation of the permit premises are present in the action for which the permit holder is being disciplined, the commission may suspend the permit issued for the premises at which the violation occurred and shall not allow the permit holder to pay a forfeiture instead of suspending the permit holder's permit operations.

(D) Except as provided in this division, when the commission determines that the permit of any permit holder is to be revoked under Title XLIII of the Revised Code or any rule of the commission, the commission may issue an order allowing a permit holder to elect to pay a forfeiture rather than to revoke the permit holder's permit issued for the premises at which the violation occurred.

When the commission issues an order allowing a permit holder the option of paying a forfeiture rather than revoking the permit holder's permit, the order shall notify the permit holder of the option of paying a forfeiture. The order shall state the effective date of the revocation of the permit holder's permit as twenty-eight days after the date on which the order is sent, that the permit holder has twenty-one days after the date on which the order is sent to pay the full amount of the forfeiture by bank check, certified check, or money order, and that, if the permit holder does not do so, the permit holder's permit issued for the premises at which the violation occurred shall be revoked on the effective date stated in the order. If the permit holder fails to pay the full amount of the forfeiture by bank check, certified check, or money order within twenty-one days after the date on which the order is sent, the commission shall issue an order revoking the permit holder's permit issued for the premises at which the violation occurred. The revocation shall be effective on the twenty-eighth day after the date on which the order allowing the payment of a forfeiture is sent. A permit holder shall be considered to have paid a forfeiture when the permit holder's bank check, certified check, or money order is received by the commission in Columbus. Upon receipt of a permit holder's bank check, certified check, or money order, the commission shall promptly notify the division of liquor control of its receipt.

When the evidence and the nature of any violation of Title XLIII of the Revised Code show that continued operation of the permit premises presents a clear and present danger to public health and safety, or if the commission finds, upon reliable, probative, and substantial evidence, that the statutory elements of a felony committed in connection with the operation of the permit premises are present in the action for which the permit holder is being disciplined, the commission may revoke the permit issued for the premises at which the violation occurred and shall not allow the permit holder to pay a forfeiture instead of revoking the permit holder's permit.

No permit holder shall be permitted to pay a forfeiture instead of having the permit holder's permit issued for the premises at which the violation occurred revoked if the revocation is ordered for the reasons stated in division (A)(6) or (B) of section 4301.25 of the Revised Code.

Effective Date: 04-07-2004; 02-17-2006



Section 4301.253 - Training program.

In considering whether to suspend or revoke a permit issued under Chapter 4303. of the Revised Code or to issue an order allowing a permit holder to elect to pay a forfeiture under section 4301.252 of the Revised Code, the liquor control commission shall consider whether the permit holder and the permit holder's employees have successfully completed a training program that includes all of the following:

(A) Instruction on the statutes and rules that govern the sale of beer, wine, mixed beverages, and intoxicating liquor;

(B) Instruction on the prevention of the illegal serving of beer, wine, mixed beverages, and intoxicating liquor to persons under twenty-one years of age;

(C) Use of conflict management skills in alcohol-related situations;

(D) Instruction on methods to safely evacuate the premises of a permit holder in an emergency.

Effective Date: 04-07-2004



Section 4301.26 - No-fault cancellation of permits.

The liquor control commission shall cancel permits issued pursuant to Chapters 4301. and 4303. of the Revised Code in the event of death or bankruptcy of the holder, the making of an assignment for the benefit of the creditors of the holder, or the appointment of a receiver of the property of the holder, except as otherwise provided in the rules of the division of liquor control relative to the transfer of permits.

Effective Date: 07-01-1997



Section 4301.27 - Revoking or cancelling permits.

The liquor control commission may revoke or cancel any permit on its own initiative or on complaint of the division of liquor control or of any person, after a hearing at which the holder shall be given an opportunity to be heard in such manner and upon such notice as prescribed by the rules of the commission.

Effective Date: 07-01-1997



Section 4301.28 - Appeals to liquor control commission.

(A)

(1) Any person aggrieved may appeal to the liquor control commission from the action of the division of liquor control in refusing to issue a permit.

(2) The commission shall not hear or consider any appeal involving any agency contract entered into under section 4301.17 of the Revised Code.

(B) If the legislative authority of a municipal corporation, a board of township trustees, or the board of county commissioners participated in a hearing conducted under section 4303.26 of the Revised Code for the transfer of location of a class C or D permit, transfer of a class C or D permit, or issuance of a class C or D permit or under division (B) of section 4303.271 of the Revised Code for the renewal of a class C or D permit, the legislative authority or board may appeal to the liquor control commission from the order of the division of liquor control issuing, transferring, or renewing a permit, or transferring a location, or participate or be joined as a party in an appeal from an order of the division denying the issuance, transfer, or renewal of a permit or the transfer of a location.

In an appeal on the issuance or the transfer of a location of a permit, only the reasons for refusal contained in section 4303.292 of the Revised Code shall be considered. In an appeal on the transfer of ownership of a permit, only the reasons for refusal contained in divisions (A) and (B)(1) of section 4303.292 of the Revised Code shall be considered. In an appeal on the renewal of a permit, only the objections considered at the hearing under section 4303.271 of the Revised Code shall be considered.

The commission shall send notice of an appeal by a political subdivision by certified mail to the applicant for a new permit or to the permit holder at the permit holder's usual place of business, to the superintendent of liquor control, and to the office of the attorney general. The commission shall also send notice by certified mail of an appeal by a permit holder from an order denying the transfer or renewal of a permit, or the transfer of a location, or of an appeal by an applicant for a new permit from an order denying the issuance of a permit to the legislative authority or board of the political subdivision that participated in the hearing on the issuance, renewal, or transfer, to the superintendent and to the office of the attorney general.

If a legislative authority or board is a party under this division to an appeal before the commission, the legislative authority or board may appeal under section 119.12 of the Revised Code from an order of the commission affirming the issuance, transfer, or renewal of a permit, or the transfer of a location, or participate or be joined as a party in an appeal under that section from an order of the commission denying the issuance, transfer, or renewal of a permit, or transfer of a location. If a court determines that there was not reasonable cause for an appeal by a political subdivision, it shall require the political subdivision to pay reasonable expenses of the appellee, including attorney fees and costs.

The prosecuting attorney of the county shall represent the county or any township located within the county, unless the township has adopted a limited home rule government under Chapter 504. of the Revised Code, in which case the township law director shall represent the township, in any hearing or appeal under this section or section 119.12, 4303.26, or 4303.271 of the Revised Code in which the county or township is a party. The village solicitor or city law director of the municipal corporation shall represent the municipal corporation in any hearing or appeal under this section or section 119.12, 4303.26, or 4303.271 of the Revised Code in which the municipal corporation is a party.

If a permit holder appeals under section 119.12 of the Revised Code from an order of the commission denying the transfer or renewal of a permit, or the transfer of a location, or if an applicant for a new permit appeals from an order of the commission denying the issuance of a permit, the commission shall send notice of the appeal by certified mail to the legislative authority or board of the political subdivision that was a party to an appeal before the commission.

(C) At least twenty-one days before the date by which a permit holder must pay any forfeiture pursuant to an order issued under section 4301.252 of the Revised Code, and at least twenty-one days before the effective date of an order issued by the liquor control commission, revoking, or suspending a liquor permit, except for a suspension imposed under division (A)(3) of section 4301.252 of the Revised Code, the commission shall send a copy of the order by certified mail to the holder, addressed to the holder at the premises named in the permit, and shall also send by certified mail copies of the order to the chief of police, marshal, or chief police officer of the municipal corporation in which the premises for which the permit was issued are situated, or to the sheriff of the county or constable of the township, in case the permit was issued for premises situated outside any municipal corporation. A copy of an order revoking or canceling a permit or allowing the payment of a forfeiture under section 4301.252 of the Revised Code shall be sent to such officer at the same time as a copy is sent to the permit holder; a copy of an order suspending a permit shall be sent to such officer when the commission determines under section 4301.252 of the Revised Code that the suspension is to become effective. The order shall contain a statement of the number of the permit, the name of the holder, the location of the premises for which the permit was issued, and the date when the revocation or cancellation is to be effective, or, in case of suspension, the beginning and ending dates of the suspension period and such other information in the notice to the permit holder as is required by section 4301.252 of the Revised Code. The holder of such a revoked or cancelled permit shall, on the effective date of the order of revocation or cancellation, immediately surrender the permit by mailing or delivering it to the superintendent of liquor control by certified mail. If the revoked or canceled permit is not surrendered, the superintendent shall issue a written demand for its surrender and deliver the demand to the chief of police, marshal, or other chief police officer of the municipal corporation or to the sheriff of the county, or to the constable of the township, in which the premises for which the permit is issued are located, or to any designated agent of the division of liquor control, and the chief of police, marshal, or other chief police officer of the municipal corporation, sheriff, constable, or agent shall immediately demand and secure possession of the revoked or cancelled permit and return it by certified mail to the superintendent.

When a permit has been so suspended by order of the liquor control commission, the permit holder shall not sell any alcoholic beverages at such permit premises during the effective period stated in the order of a suspension, and shall cover the permit by posting a copy of the suspension order over the permit, and the order of suspension shall remain so posted on the permit premises until termination of the suspension period. Upon termination of the suspension period, the permit holder may remove the copy of the suspension order from the permit and may resume the sale of alcoholic beverages as authorized by the permit and in compliance with Chapters 4301. and 4303. of the Revised Code.

The foregoing paragraph of this section is inapplicable while a stay order is in effect as a result of an appeal taken by a permit holder from an order of revocation, cancellation, or suspension or from an order that allows the payment of a forfeiture under section 4301.252 of the Revised Code, pursuant to section 119.12 of the Revised Code. A copy of the stay order shall be posted on the premises of the permit holder and shall be furnished by the division to the appropriate officer, as the case may be, such as the chief of police, marshal, constable, or sheriff.

A permit holder desiring to file a notice of appeal under section 119.12 of the Revised Code with respect to any order of the commission as described in this division shall do so within twenty-one days after the mailing of the notice of the commission's order as provided in section 119.12 of the Revised Code.

Effective Date: 04-09-2001



Section 4301.29 - Seizure of beer, intoxicating liquor or alcohol.

(A) Whenever the department of public safety seizes beer or intoxicating liquor, the department shall destroy or distribute the beer or intoxicating liquor, in accordance with sections 2981.11 to 2981.13 of the Revised Code.

(B)

(1) In case of any seizure of beer or intoxicating liquor under execution of any judgment rendered against the holder of a permit, in relation to the foreclosure of any lien on any beer or intoxicating liquor belonging to a holder of a permit, in relation to the insolvency or bankruptcy of a holder of a permit, or in any other case in which judicial process is employed to subject any beer or intoxicating liquor belonging to or in the possession of the holder of a permit to any claim, the person seizing the beer or intoxicating liquor or the person's designee may sell it, subject to division (B)(2) of this section, after obtaining the written consent of the division of liquor control. Proceeds from the sale of the beer or intoxicating liquor shall be paid in accordance with the applicable law and the orders of the court issuing the process.

(2) Beer or intoxicating liquor that is sold under division (B)(1) of this section shall not be sold to or purchased by the holder of a liquor permit, an applicant for a liquor permit, or any other business.

Effective Date: 07-23-2004; 07-01-2007



Section 4301.30 - Deposit and distribution of fees.

(A) All fees collected by the division of liquor control shall be deposited in the state treasury to the credit of the undivided liquor permit fund, which is hereby created, at the time prescribed under section 4301.12 of the Revised Code. Each payment shall be accompanied by a statement showing separately the amount collected for each class of permits in each municipal corporation and in each township outside the limits of any municipal corporation in such township.

(B)

(1) An amount equal to forty-five per cent of the fund shall be paid from the fund into the state liquor regulatory fund, which is hereby created in the state treasury. The state liquor regulatory fund shall be used to pay the operating expenses of the division of liquor control in administering and enforcing Title XLIII of the Revised Code and the operating expenses of the liquor control commission. Investment earnings of the fund shall be credited to the fund.

(2) Whenever, in the judgment of the director of budget and management, the amount of money that is in the state liquor regulatory fund is in excess of the amount that is needed to pay the operating expenses of the division in administering and enforcing Title XLIII of the Revised Code and the operating expenses of the commission, the director shall credit the excess amount to the general revenue fund.

(C) Twenty per cent of the undivided liquor permit fund shall be paid into the statewide treatment and prevention fund, which is hereby created in the state treasury. This amount shall be appropriated by the general assembly, together with an amount equal to one and one-half per cent of the gross profit of the division of liquor control derived under division (B)(4) of section 4301.10 of the Revised Code, to the department of alcohol and drug addiction services. In planning for the allocation of and in allocating these amounts for the purposes of Chapter 3793. of the Revised Code, the department of alcohol and drug addiction services shall comply with the nondiscrimination provisions of Title VI of the Civil Rights Act of 1964, and any rules adopted under that act.

(D) Thirty-five per cent of the undivided liquor permit fund shall be distributed by the superintendent of liquor control at quarterly calendar periods as follows:

(1) To each municipal corporation, the aggregate amount shown by the statements to have been collected from permits in the municipal corporation, for the use of the general fund of the municipal corporation;

(2) To each township, the aggregate amount shown by the statements to have been collected from permits in its territory, outside the limits of any municipal corporation located in the township, for the use of the general fund of the township, or for fire protection purposes, including buildings and equipment in the township or in an established fire district within the township, to the extent that the funds are derived from liquor permits within the territory comprising such fire district.

(E) For the purpose of the distribution required by this section, E, H, and D permits covering boats or vessels are deemed to have been issued in the municipal corporation or township wherein the owner or operator of the vehicle, boat, vessel, or dining car equipment to which the permit relates has the owner's or operator's principal office or place of business within the state.

(F) If the liquor control commission determines that the police or other officers of any municipal corporation or township entitled to share in distributions under this section are refusing or culpably neglecting to enforce this chapter and Chapter 4303. of the Revised Code, or the penal laws of this state relating to the manufacture, importation, transportation, distribution, and sale of beer and intoxicating liquors, or if the prosecuting officer of a municipal corporation or a municipal court fails to comply with the request of the commission authorized by division (A)(4) of section 4301.10 of the Revised Code, the commission, by certified mail, may notify the chief executive officer of the municipal corporation or the board of township trustees of the township of the failure and require the immediate cooperation of the responsible officers of the municipal corporation or township with the division of liquor control in the enforcement of those chapters and penal laws. Within thirty days after the notice is served, the commission shall determine whether the requirement has been complied with. If the commission determines that the requirement has not been complied with, it may issue an order to the superintendent to withhold the distributive share of the municipal corporation or township until further order of the commission. This action of the commission is reviewable within thirty days thereafter in the court of common pleas of Franklin county.

(G) All fees collected by the division of liquor control from the issuance or renewal of B-2a and S permits, and paid by B-2a and S permit holders who do not also hold A-2 permits, shall be deposited in the state treasury to the credit of the state liquor regulatory fund. Once during each fiscal year, an amount equal to fifty per cent of the fees collected shall be paid from the state liquor regulatory fund into the general revenue fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-26-2004; 2008 SB150 09-01-2008



Section 4301.31 - Jurisdiction - immunity.

Except as provided in section 4301.28 of the Revised Code, no court, other than the court of common pleas of Franklin county, has jurisdiction of any action against the liquor control commission, enforcement agents of the department of public safety, the superintendent of liquor control, or the division of liquor control, to restrain the exercise of any power or to compel the performance of any duty under Chapters 4301. and 4303. of the Revised Code. Neither the division, the members of the commission, the enforcement agents, nor the superintendent is personally liable in any action at law for damages sustained by any person because of any acts done by the division, the commission, the enforcement agents, or the superintendent, or any employee of the division, in the performance of official duties and the administration of those chapters.

Effective Date: 06-30-1999



Section 4301.32 - Local option privilege.

The privilege of local option as to the sale of intoxicating liquors is hereby conferred upon the electors of an election precinct named by the petition authorized by section 4301.33 of the Revised Code.

Upon the request of an elector, a board of elections of a county that encompasses an election precinct shall furnish to the elector a copy of the instructions prepared by the secretary of state under division (P) of section 3501.05 of the Revised Code and, within fifteen days after the request, with a certificate indicating the number of valid signatures that will be required upon a petition to hold a special election in that precinct on a question specified in section 4301.35 or 4301.351 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.321 - Local option sale of beer or intoxicating liquor by class C or D permit at particular premises.

The electors of an election precinct may exercise the privilege of local option over the sale of beer or intoxicating liquor by the holder of a class C or D permit at a particular premises situated within the precinct if, within one year prior to the local option election, the permit premises was declared a nuisance, as defined in division (C) of section 3767.01 of the Revised Code and a judgment was entered pursuant to division (D) or (E) of section 3767.05 of the Revised Code in a civil action brought under section 3767.03 or 3767.04 of the Revised Code. The privilege conferred by this section is in addition to the privilege conferred on the electors of the precincts or districts specified in section 4301.32, 4301.322, 4301.323, or 4305.14 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.322 - Local option where status of portion of precinct or residence district is inconsistent with remainder.

The electors of an election precinct may exercise the privilege of local option under sections 4301.353 and 4301.354 of the Revised Code on the sale of beer, the sale of wine and mixed beverages, or the sale of spirituous liquor, on Sunday or on other days of the week, in a portion of the precinct in which the status of such sales as allowed or prohibited is inconsistent with the status of such sales in the remainder of the precinct because of a change in precinct boundaries by the board of elections or an annexation of territory to a municipal corporation. The privilege conferred by this section is in addition to the privilege conferred on the electors of an election precinct as specified in section 4301.32, 4301.321, 4303.29, or 4305.14 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.323 - Conditions for exercising privilege of local option at a particular location.

The electors of an election precinct may exercise the privilege of local option on the sale of beer , wine and mixed beverages, or spirituous liquor at a particular location within the precinct if the petitioner for local option election is one of the following:

(A) An applicant for the issuance or transfer of a liquor permit at, or to, a particular location within the precinct;

(B) The holder of a liquor permit at a particular location within the precinct;

(C) A person who operates or seeks to operate a liquor agency store at a particular location within the precinct;

(D) The designated agent for an applicant, liquor permit holder, or liquor agency store described in division (A), (B), or (C) of this section.

The privilege conferred by this section is in addition to the privilege conferred on the electors of precincts under section 4301.32, 4301.321, 4301.322, or 4305.14 of the Revised Code.

Effective Date: 03-30-1999; 05-07-2004



Section 4301.324 - Local option - community facility.

The electors of a municipal corporation or the unincorporated area of a township may exercise the privilege of local option on the sale of beer and any intoxicating liquor at a particular location within the municipal corporation or unincorporated area of the township if the use of the location is as a community facility. Only the electors of the municipal corporation or the unincorporated area of a township may exercise this election privilege even if the community facility is partially or wholly owned by the state of Ohio.

Effective Date: 03-30-1999



Section 4301.325, 4301.326 - [Repealed].

Effective Date: 11-21-1995



Section 4301.33 - Local option petition.

(A) The board of elections shall provide to a petitioner circulating a petition for an election for the submission of one or more of the questions specified in divisions (A) to (D) of section 4301.35 or section 4301.351 of the Revised Code, at the time of taking out the petition, the names of the streets and, if appropriate, the address numbers of residences and business establishments within the precinct in which the election is sought, and a form prescribed by the secretary of state for notifying affected permit holders and liquor agency stores of the circulation of a petition for an election for the submission of one or more of the questions specified in divisions (A) to (D) of section 4301.35 or section 4301.351 of the Revised Code. The petitioner shall, not less than fifty-five days before the petition-filing deadline for the election, as provided in this section, file with the division of liquor control the information regarding names of streets and, if appropriate, address numbers of residences and business establishments provided by the board of elections, and specify to the division the precinct that is concerned and that would be affected by the results of the election and the filing deadline. The division shall, within a reasonable period of time and not later than twenty-five days before the filing deadline, supply the petitioner with a list of the names and addresses of permit holders and liquor agency stores, if any, that would be affected by the election. The list shall contain a heading with the following words: "Liquor permit holders and liquor agency stores that would be affected by the question(s) set forth on petition for a local option election."

Within five days after a petitioner has received from the division the list of liquor permit holders and liquor agency stores, if any, that would be affected by the question or questions set forth on a petition for local option election, the petitioner shall, using the form provided by the board of elections, notify by certified mail each permit holder and liquor agency store whose name appears on that list. The form for notifying affected permit holders and liquor agency stores shall require the petitioner to state the petitioner's name and street address and shall contain a statement that a petition is being circulated for an election for the submission of the question or questions specified in divisions (A) to (D) of section 4301.35 or section 4301.351 of the Revised Code. The form shall require the petitioner to state the question or questions to be submitted as they appear on the petition.

The petitioner shall attach a copy of the list provided by the division to each petition paper. A part petition paper circulated at any time without the list of affected permit holders and liquor agency stores attached to it is invalid.

At the time the petitioner files the petition with the board of elections, the petitioner shall provide to the board the list supplied by the division and an affidavit certifying that the petitioner notified all affected permit holders and liquor agency stores, if any, on the list in the manner and within the time required in this section and that, at the time each signer of the petition affixed the signer's signature to the petition, the petition paper contained a copy of the list of affected permit holders and liquor agency stores.

Within five days after receiving a petition calling for an election for the submission of one or more of the questions specified in divisions (A) to (D) of section 4301.35 or section 4301.351 of the Revised Code, the board shall give notice by certified mail that it has received the petition to all liquor permit holders and liquor agency stores, if any, whose names appear on the list of affected permit holders and liquor agency stores filed by the petitioner. Failure of the petitioner to supply the affidavit required by this section and a complete and accurate list of liquor permit holders and liquor agency stores, if any, invalidates the entire petition. The board of elections shall provide to a permit holder or liquor agency store that would be affected by a proposed local option election, on the permit holder's or liquor agency store's request, the names of the streets, and, if appropriate, the address numbers of residences and business establishments within the precinct in which the election is sought that would be affected by the results of the election. The board may charge a reasonable fee for this information when provided to the petitioner and the permit holder or liquor agency store.

(B) Upon the presentation of a petition, not later than four p.m. of the ninetieth day before the day of a general or primary election, to the board of elections of the county where the precinct is located, designating whether it is a petition for an election for the submission of one or more of the questions specified in section 4301.35 of the Revised Code, or a petition for the submission of one or more of the questions specified in section 4301.351 of the Revised Code, designating the particular question or questions specified in section 4301.35 or 4301.351 of the Revised Code that are to be submitted, and signed by the qualified electors of the precinct concerned, equal in number to thirty-five per cent of the total number of votes cast in the precinct concerned for the office of governor at the preceding general election for that office, the board shall submit the question or questions specified in the petition to the electors of the precinct concerned, on the day of the next general or primary election, whichever occurs first and shall proceed as follows:

(1) Such board shall, not later than the seventy-eighth day before the day of the election for which the question or questions on the petition would qualify for submission to the electors of the precinct, examine and determine the sufficiency of the signatures and review, examine, and determine the validity of the petition and, in case of overlapping precinct petitions presented within that period, determine which of the petitions shall govern the further proceedings of the board. In the case where the board determines that two or more overlapping petitions are valid, the earlier filed petition shall govern. The board shall certify the sufficiency and validity of any petition determined to be valid. The board shall determine the validity of the petition as of the time of certification as described in this division.

(2) If a petition is sufficient, and, in case of overlapping precinct petitions, after the board has determined the governing petition, the board to which the petition has been presented shall order the holding of a special election in the precinct for the submission of whichever of the questions specified in section 4301.35 or 4301.351 of the Revised Code are designated in the petition, on the day of the next general or primary election, whichever occurs first.

(3) All petitions filed with a board of elections under this section shall be open to public inspection under rules adopted by the board.

(4) Protest against local option petitions may be filed by any elector eligible to vote on the question or questions described in the petitions or by a permit holder or liquor agency store in the precinct as described in the petitions, not later than four p.m. of the seventy-fourth day before the day of the general or primary election for which the petition qualified. The protest shall be in writing and shall be filed with the election officials with whom the petition was filed. Upon filing of the protest, the election officials with whom it is filed shall promptly fix the time for hearing it, and shall mail notice of the filing of the protest and the time and place for hearing it to the person who filed the petition and to the person who filed the protest. At the time and place fixed, the election officials shall hear the protest and determine the validity of the petition.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-30-1999; 05-02-2006



Section 4301.331 - Local option - premises adjudged a nuisance.

(A) The privilege of local option conferred by section 4301.321 of the Revised Code shall be exercised if a certified copy of the judgment issued pursuant to division (D) or (E) of section 3767.05 of the Revised Code that is the basis for the exercise of the local option privilege is filed pursuant to division (G) of section 3767.05 of the Revised Code indicating that a liquor permit premises has been adjudged a nuisance. The certified copy of the judgment shall be filed in accordance with this section by the person or public official who brought the action under section 3763.03 of the Revised Code.

(B) The certified copy of the judgment prescribed under division (A) of this section shall be filed with the board of elections of the county in which the nuisance was adjudged to exist pursuant to division (D) or (E) of section 3767.05 of the Revised Code not later than four p.m. of the ninetieth day before the day of the next general or primary election.

(C) The statement prescribed under division (A) of this section shall contain both of the following:

(1) A notice that the statement is for the submission of the question set forth in section 4301.352 of the Revised Code;

(2) The name of a class C or D permit holder and the address of the permit holder's permit premises. If the business conducted by a class C or D permit holder at the permit premises has a name different from the permit holder's personal or corporate name, the name of the permit holder's business shall be stated along with the permit holder's personal or corporate name.

(D) Not later than five days after the certified copy of the judgment prescribed under division (A) of this section is filed, the board shall give notice by certified mail that it has received the certified copy of the judgment to the liquor permit holder whose permit would be affected by the results of the election required by the filing of the certified copy of the judgment. Failure of the petitioner to supply a complete and accurate address of the liquor permit holder to the board of elections invalidates the election.

For purposes of this section, "complete and accurate address" means all of the following:

(1) The address of the liquor permit premises;

(2) The address of the statutory agent of the liquor permit holder, if applicable;

(3) The address of the liquor permit holder if different from the liquor permit premises address.

(E) Not later than the seventy-eighth day before the day of the next general or primary election, whichever occurs first, the board shall certify the sufficiency and validity of the certified copy of the judgment, make such determination as of the time of certification, and order the holding of an election in the precinct on the day of that general or primary election for the submission of the question set forth in section 4301.352 of the Revised Code.

(F) A certified copy of the judgment filed with the board of elections under division (A) of this section shall be open to public inspection under rules adopted by the board.

An elector who is eligible to vote on the question set forth in section 4301.352 of the Revised Code or the permit holder named on the certified copy of the judgment, not later than four p.m. of the seventy-fourth day before the day of the election at which the question will be submitted to the electors, may file a protest against a local option petition. The protest shall be in writing and shall be filed with the election officials with whom the certified copy of the judgment was filed. Upon the filing of the protest, the election officials with whom it is filed shall promptly fix a time and place for hearing the protest, and shall mail notice of the time and place for hearing it to the person who filed the certified copy of the judgment and to the person who filed the protest. At the time and place fixed, the election officials shall hear the protest and determine the validity of the certified copy of the judgment.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-30-1999; 05-02-2006



Section 4301.332 - Local option petition where status of portion of precinct or residence district is inconsistent with remainder.

(A) The board of elections shall provide to a petitioner circulating a petition for an election for the submission of one or more of the questions specified in section 4301.353 or 4301.354 of the Revised Code, at the time of taking out the petition, the names of the streets and, if appropriate, the address numbers of residences and business establishments within the precinct that would be affected by the results of the election, and a form prescribed by the secretary of state for notifying affected permit holders of the circulation of a petition for an election for the submission of one or more of the questions specified in section 4301.353 or 4301.354 of the Revised Code. The petitioner shall, not less than fifty-five days before the petition-filing deadline for the election, as provided in this section, file with the division of liquor control the information regarding names of streets and, if appropriate, address numbers of residences and business establishments provided by the board of elections, and specify to the division the portion of the precinct that would be affected by the results of the election and the filing deadline. The division shall, within a reasonable period of time and not later than twenty-five days before the filing deadline, supply the petitioner with a list of the names and addresses of permit holders, if any, who would be affected by the election. The list shall contain a heading with the following words: "Liquor permit holders who would be affected by the question(s) set forth on petition for a local option election."

Within five days after a petitioner has received from the division the list of liquor permit holders, if any, who would be affected by the question or questions set forth on a petition for local option election, the petitioner, using the form provided by the board of elections, shall notify by certified mail each permit holder whose name appears on that list. The form for notifying affected permit holders shall require the petitioner to state the petitioner's name and street address and shall contain a statement that a petition is being circulated for an election for the submission of the question or questions specified in section 4301.353 or 4301.354 of the Revised Code. The form shall require the petitioner to state the question or questions to be submitted as they appear on the petition.

The petitioner shall attach a copy of the list provided by the division to each petition paper. A part petition paper circulated at any time without the list of affected permit holders attached to it is invalid.

At the time the petitioner files the petition with the board of elections, the petitioner shall provide to the board the list supplied by the division and an affidavit certifying that the petitioner notified all affected permit holders, if any, on the list in the manner and within the time required in this section and that, at the time each signer of the petition affixed the signer's signature to the petition, the petition paper contained a copy of the list of affected permit holders.

Within five days after receiving a petition calling for an election for the submission of one or more of the questions specified in section 4301.353 or 4301.354 of the Revised Code, the board shall give notice by certified mail that it has received the petition to all liquor permit holders, if any, whose names appear on the list of affected permit holders filed by the petitioner as furnished by the division. Failure of the petitioner to supply the affidavit required by this section and a complete and accurate list of liquor permit holders as furnished by the division invalidates the entire petition. The board of elections shall provide to a permit holder who would be affected by a proposed local option election, on the permit holder's request, the names of the streets, and, if appropriate, the address numbers of residences and business establishments within the portion of the precinct that would be affected by the results of the election. The board may charge a reasonable fee for this information when provided to the petitioner and the permit holder.

This division does not apply to an election held under section 4301.353 or 4301.354 of the Revised Code if the results of the election would not affect any permit holder.

(B) Upon the presentation of a petition, not later than four p.m. of the ninetieth day before the day of a general or primary election, to the board of elections of the county where the precinct is located, designating whether it is a petition for an election for the submission of one or both of the questions specified in section 4301.353 of the Revised Code, or a petition for the submission of one or more of the questions specified in section 4301.354 of the Revised Code, designating the particular question or questions specified in section 4301.353 or 4301.354 of the Revised Code that are to be submitted, and signed by the qualified electors of the precinct concerned, equal in number to thirty-five per cent of the total number of votes cast in the precinct concerned for the office of governor at the preceding general election for that office, the board shall submit the question or questions specified in the petition to the electors of the precinct concerned, on the day of the next general or primary election, whichever occurs first and shall proceed as follows:

(1) Such board shall, not later than the seventy-eighth day before the day of the election for which the question or questions on the petition would qualify for submission to the electors of the precinct, examine and determine the sufficiency of the signatures and review, examine, and determine the validity of the petition and, in case of overlapping precinct petitions presented within that period, determine which of the petitions shall govern the further proceedings of the board. In the case where the board determines that two or more overlapping petitions are valid, the earlier filed petition shall govern. The board shall certify the sufficiency and validity of any petition determined to be valid. The board shall determine the validity of the petition as of the time of certification as described in this division.

(2) If a petition is sufficient, and, in case of overlapping precinct petitions, after the board has determined the governing petition, the board to which the petition has been presented shall order the holding of a special election in the precinct for the submission of whichever of the questions specified in section 4301.353 or 4301.354 of the Revised Code are designated in the petition, on the day of the next general or primary election, whichever occurs first.

(C) All petitions filed with a board of elections under this section shall be open to public inspection under rules adopted by the board.

(D) Protest against local option petitions may be filed by any elector eligible to vote on the question or questions described in the petitions or by a permit holder in the precinct as described in the petitions, not later than four p.m. of the seventy-fourth day before the day of the general or primary election for which the petition qualified. The protest shall be in writing and shall be filed with the election officials with whom the petition was filed. Upon filing of the protest, the election officials with whom it is filed shall promptly fix the time for hearing it, and shall mail notice of the filing of the protest and the time and place for hearing it to the person who filed the petition and to the person who filed the protest. At the time and place fixed, the election officials shall hear the protest and determine the validity of the petition.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-30-1999; 05-02-2006



Section 4301.333 - Local option petition contesting a particular location.

(A) The privilege of local option conferred by section 4301.323 of the Revised Code may be exercised if, not later than four p.m. of the ninetieth day before the day of a general or primary election, a petition is presented to the board of elections of the county in which the precinct is situated by a petitioner who is one of the following:

(1) An applicant for the issuance or transfer of a liquor permit at, or to, a particular location within the precinct;

(2) The holder of a liquor permit at a particular location within the precinct;

(3) A person who operates or seeks to operate a liquor agency store at a particular location within the precinct;

(4) The designated agent for an applicant, liquor permit holder, or liquor agency store described in division (A)(1), (2), or (3) of this section.

(B) The petition shall be signed by the electors of the precinct equal in number to at least thirty-five per cent of the total number of votes cast in the precinct for the office of governor at the preceding general election for that office and shall contain all of the following:

(1) A notice that the petition is for the submission of the question or questions set forth in section 4301.355 of the Revised Code;

(2) The name of the applicant for the issuance or transfer, or the holder, of the liquor permit or, if applicable, the name of the liquor agency store, including any trade or fictitious names under which the applicant, holder, or liquor agency store either intends to do or does business at the particular location;

(3) The address and proposed use of the particular location within the election precinct to which the results of the question or questions specified in section 4301.355 of the Revised Code shall apply. For purposes of this division, "use" means all of the following:

(a) The type of each liquor permit applied for by the applicant or held by the liquor permit holder as described in sections 4303.11 to 4303.183 of the Revised Code, including a description of the type of beer or intoxicating liquor sales authorized by each permit as provided in those sections;

(b) If a liquor agency store, the fact that the business operated as a liquor agency store authorized to operate by this state;

(c) A description of the general nature of the business of the applicant, liquor permit holder, or liquor agency store.

(4) If the petition seeks approval of Sunday sales under question (B)(2) as set forth in section 4301.355 of the Revised Code, a statement indicating whether the hours of sale sought are between ten a.m. and midnight or between eleven a.m. and midnight.

(C)

(1) At the time the petitioner files the petition with the board of elections, the petitioner shall provide to the board both of the following:

(a) An affidavit that is signed by the petitioner and that states the proposed use of the location following the election held to authorize the sale of beer or intoxicating liquor authorized by each permit as provided in sections 4303.11 to 4303.183 of the Revised Code;

(b) Written evidence of the designation of an agent by the applicant, liquor permit holder, or liquor agency store described in division (A)(1), (2), or (3) of this section for the purpose of petitioning for the local option election, if the petitioner is the designated agent of the applicant, liquor permit holder, or liquor agency store.

(2) Failure to supply the affidavit, or the written evidence of the designation of the agent if the petitioner for the local option election is the agent of the applicant, liquor permit holder, or liquor agency store described in division (A)(1), (2), or (3) of this section, at the time the petition is filed invalidates the entire petition.

(D) Not later than the seventy-eighth day before the day of the next general or primary election, whichever occurs first, the board shall examine and determine the sufficiency of the signatures and the validity of the petition. If the board finds that the petition contains sufficient signatures and in other respects is valid, it shall order the holding of an election in the precinct on the day of the next general or primary election, whichever occurs first, for the submission of the question or questions set forth in section 4301.355 of the Revised Code.

(E) A petition filed with the board of elections under this section shall be open to public inspection under rules adopted by the board.

(F) An elector who is eligible to vote on the question or questions set forth in section 4301.355 of the Revised Code may file, not later than four p.m. of the seventy-fourth day before the day of the election at which the question or questions will be submitted to the electors, a protest against a local option petition circulated and filed pursuant to this section. The protest shall be in writing and shall be filed with the election officials with whom the petition was filed. Upon the filing of the protest, the election officials with whom it is filed shall promptly establish a time and place for hearing the protest and shall mail notice of the time and place for the hearing to the applicant for, or the holder of, the liquor permit who is specified in the petition and to the elector who filed the protest. At the time and place established in the notice, the election officials shall hear the protest and determine the validity of the petition.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-11-2002; 05-02-2006



Section 4301.334 - Local option petition contesting community facility.

(A) The privilege of local option conferred by section 4301.324 of the Revised Code may be exercised if, not later than four p.m. of the ninetieth day before the day of a general or primary election, a petition and other information required by division (B) of this section are presented to the board of elections of the county in which the community facility named in the petition is located. The petition shall be signed by electors of the municipal corporation or unincorporated area of the township in which the community facility is located equal in number to at least ten per cent of the total number of votes cast in the municipal corporation or unincorporated area of the township in which the community facility is located for the office of governor at the most recent general election for that office and shall contain both of the following:

(1) A notice that the petition is for the submission of the question set forth in section 4301.356 of the Revised Code and a statement indicating whether the hours of Sunday sales sought in the local option election are between ten a.m. and midnight or between eleven a.m. and midnight;

(2) The name and address of the community facility for which the local option election is sought and, if the community facility is a community entertainment district, the boundaries of the district.

(B) Upon the request of a petitioner, a board of elections of a county shall furnish to the petitioner a copy of the instructions prepared by the secretary of state under division (P) of section 3501.05 of the Revised Code and, within fifteen days after the request, a certificate indicating the number of valid signatures that will be required on a petition to hold an election in the municipal corporation or unincorporated area of the township in which the community facility is located on the question specified in section 4301.356 of the Revised Code.

The petitioner shall, not less than thirty days before the petition-filing deadline for an election on the question specified in section 4301.356 of the Revised Code, specify to the division of liquor control the name and address of the community facility for which the election is sought and, if the community facility is a community entertainment district, the boundaries of the district, the municipal corporation or unincorporated area of a township in which the election is sought, and the filing deadline. The division shall, within a reasonable period of time and not later than ten days before the filing deadline, supply the petitioner with the name and address of any permit holder for or within the community facility.

The petitioner shall file the name and address of any permit holder who would be affected by the election at the time the petitioner files the petition with the board of elections. Within five days after receiving the petition, the board shall give notice by certified mail to any permit holder within the community facility that it has received the petition. Failure of the petitioner to supply the name and address of any permit holder for or within the community facility as furnished to the petitioner by the division invalidates the petition.

(C) Not later than the seventy-eighth day before the day of the next general or primary election, whichever occurs first, the board shall examine and determine the sufficiency of the signatures on the petition. If the board finds that the petition is valid, it shall order the holding of an election in the municipal corporation or unincorporated area of a township on the day of the next general or primary election, whichever occurs first, for the submission of the question set forth in section 4301.356 of the Revised Code.

(D) A petition filed with a board of elections under this section shall be open to public inspection under rules adopted by the board.

(E) An elector who is eligible to vote on the question set forth in section 4301.356 of the Revised Code or any permit holder for or within the community facility may, not later than four p.m. of the seventy-fourth day before the day of the election at which the question will be submitted to the electors, file a written protest against the local option petition with the board of elections with which the petition was filed. Upon the filing of the protest, the board shall promptly fix a time and place for hearing the protest and shall mail notice of the time and place to the person who filed the petition and to the person who filed the protest. At the time and place fixed, the board shall hear the protest and determine the validity of the petition.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999; 05-02-2006



Section 4301.335, 4301.336 - [Repealed].

Effective Date: 11-21-1995



Section 4301.34 - Petition requirements.

The petition provided for in section 4301.33, 4301.331, 4301.332, 4301.333, or 4301.334 of the Revised Code may consist of one or more separate petition papers and shall be governed by the rules set forth in section 3501.38 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.35 - Election and form of ballots on four question election.

If a petition is for submission of one or more of the questions specified under this section, a special election shall be held in the precinct at the time fixed as provided in section 4301.33 of the Revised Code. The expenses of holding the election shall be charged to the municipal corporation or township of which the precinct is a part.

At the election any one or more of the following questions, as designated in a valid petition, shall be submitted to the electors of the precinct:

(A) "Shall the sale of wine and mixed beverages by the package, under permits which authorize sale for off-premise consumption only, be permitted in . . . . . . . . . . .?"

(B) "Shall the sale of wine and mixed beverages, under permits which authorize sale for on-premise consumption only, and under permits which authorize sale for both on-premise and off-premise consumption, be permitted in . . . . . . . .?"

(C) "Shall the sale of spirituous liquors by the glass be permitted in . . . . . . . . . . . . . . . . .?"

(D) "Shall state liquor stores or liquor agency stores for the sale of spirituous liquor by the package, for consumption off the premises where sold, be permitted in . . . . . . . . . . . . . . . . . . . .?"

The board of elections to which a petition is presented shall furnish printed ballots at the election in accordance with section 3505.06 of the Revised Code, and separate ballots shall be used for the special election. All the questions designated in a valid petition or overlapping petitions containing one or more questions to be set forth on the ballot shall be set forth on each ballot and the board shall insert in each question the name or an accurate description of the precinct in which the election is to be held. Votes shall be cast as provided in section 3505.06 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.351 - Election and form of ballots on Sunday sales.

(A) If a petition is for submission of the question of whether the sale of intoxicating liquor shall be permitted on Sunday, a special election shall be held in the precinct at the time fixed as provided in section 4301.33 of the Revised Code. The expenses of holding the election shall be charged to the municipal corporation or township of which the precinct is a part.

(B) At the election, one or more of the following questions, question (B)(1), (B)(2), or (B)(3) as designated in a valid petition or question (B)(4) as submitted by the legislative authority of a municipal corporation or the board of trustees of a township, shall be submitted to the electors of the precinct:

(1) "Shall the sale of intoxicating liquor, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ........ for consumption on the premises where sold, between the hours of eleven a.m. and midnight on Sunday?"

(2) "Shall the sale of intoxicating liquor, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ........ for consumption on the premises where sold, between the hours of eleven a.m. and midnight on Sunday, at licensed premises where the sale of food and other goods and services exceeds fifty per cent of the total gross receipts of the permit holder at the premises?"

(3) "Shall the sale of wine and mixed beverages, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ........ for consumption off the premises where sold, between the hours of eleven a.m. and midnight on Sunday?"

(4) "Shall the sale of intoxicating liquor, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ....... for consumption on the premises where sold, between the hours of one p.m. and midnight on Sunday, at outdoor performing arts centers, as defined in section 4303.182 of the Revised Code, that have been issued a D-6 permit?"

Question (B)(4) shall be presented to the electors of a precinct in which an outdoor performing arts center is located only if the legislative authority of the municipal corporation in which, or the board of trustees of the township in which, the outdoor performing arts center is located submits, not later than four p.m. of the seventy-fifth day before the day of a primary or general election that occurs within two years after April 9, 2001, to the board of elections of the county in which the precinct is located, a copy of an ordinance or resolution requesting the submission of that question to the electors of the precinct. An election on question (B)(4) may not be sought by a petition under section 4301.33 of the Revised Code.

(C) At the election, one or more of the following questions, as designated in a valid petition, shall be submitted to the electors of the precinct:

(1) "Shall the sale of intoxicating liquor, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ........ for consumption on the premises where sold, between the hours of ten a.m. and midnight on Sunday?"

(2) "Shall the sale of intoxicating liquor, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ........ for consumption on the premises where sold, between the hours of ten a.m. and midnight on Sunday, at licensed premises where the sale of food and other goods and services exceeds fifty per cent of the total gross receipts of the permit holder at the premises?"

(3) "Shall the sale of wine and mixed beverages, of the same types as may be legally sold in this precinct on other days of the week, be permitted in this ........ for consumption off the premises where sold, between the hours of ten a.m. and midnight on Sunday?"

(D) No C or D permit holder who first applied for such a permit after April 15, 1982, shall sell beer on Sunday unless the sale of intoxicating liquor is authorized in the precinct or portion of the precinct at an election on question (B)(1), (B)(2), or (B)(3) of this section, on question (C)(1), (C)(2), or (C)(3) of this section, on question (B)(1), (B)(2), or (B)(3) of section 4301.354 of the Revised Code, on question (C)(1), (C)(2), or (C)(3) of section 4301.354 of the Revised Code, or on question (B)(2) of section 4301.355 of the Revised Code. No D-6 permit is required for the sale of beer on Sunday.

The board of elections to which the petition is presented shall furnish printed ballots at the election in accordance with section 3505.06 of the Revised Code, and separate ballots shall be used for the special election under this section. One or more of the questions prescribed by divisions (B) and (C) of this section, as designated in the petition, shall be set forth on each ballot, and the board shall insert in each question the name or an accurate description of the precinct in which the election is to be held. Votes shall be cast as provided in section 3505.06 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2001



Section 4301.352 - Election and form of ballots concerning particular permit premises.

If a petition is filed under section 4301.331 of the Revised Code for the submission of the question set forth in this section, an election shall be held in the precinct as ordered by the board of elections under that section. The expense of holding the election shall be charged to the municipal corporation or township of which the precinct is a part. At that election the following question shall be submitted to the electors of the precinct:

"Shall the sale of beer and intoxicating liquor at .......... .......... (insert the address of the permit premises) .......... .........., which was adjudged to be a nuisance to the public by (insert the name of the court, including the name of the political subdivision of the court, issuing such judgment) ............ on (the date the judgment was issued by the court) ........... be permitted in this precinct?"

The board of elections shall furnish printed ballots at the election described in this section as provided under section 3505.06 of the Revised Code, except that a separate ballot shall be used for this election. The question set forth in this section shall be printed on each ballot and the board shall insert in the question appropriate words to complete the question. Votes shall be cast as provided under section 3505.06 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.353 - Election and form of ballots where status of portion of precinct or residence district is inconsistent with remainder - no Sunday issues.

If a petition is filed under section 4301.332 of the Revised Code for the submission of the one or more questions set forth in this section, a special election shall be held in the precinct as ordered by the board of elections under that section. The expense of holding the special election shall be charged to the municipal corporation or township of which the precinct is a part.

At the election, one or both of the following questions as designated in a valid petition shall be submitted to the electors of the precinct concerning sales on days of the week other than Sunday:

(A) "Shall the sales of (insert one or both of the following: beer, or wine and mixed beverages) by the package, under permits that authorize sale for off-premises consumption only, be permitted in a portion of this precinct in which the status of the sale of (insert one or both of the following: beer, or wine and mixed beverages) as allowed or prohibited is inconsistent with the status of such sale in the remainder of the precinct?"

(B) "Shall the sale of (insert one or more of the following: beer, wine and mixed beverages, or spirituous liquor), under permits that authorize sale for on-premises consumption only, and under permits that authorize sale for both on-premises and off-premises consumption, be permitted in a portion of this precinct in which the status of the sale of (insert one or more of the following: beer, wine and mixed beverages, or spirituous liquor) as allowed or prohibited is inconsistent with the status of such sale in the remainder of the precinct?"

The board of elections shall furnish printed ballots at the special election as provided under section 3505.06 of the Revised Code, except that a separate ballot shall be used for the special election. One or both of the questions set forth in this section shall be printed on each ballot and the board shall insert in the question and statement appropriate words to complete each and a description of the portion of the precinct that would be affected by the results of the election.

The description of the portion of the precinct shall include either the complete listing of street addresses in that portion or a condensed text that accurately describes the boundaries of the portion of the precinct by street name or by another name generally known by the residents of the portion of the precinct. If other than a full street listing is used, the full street listing also shall be posted in each polling place in a location that is easily accessible to all voters. Failure of the board of elections to completely and accurately list all street addresses in the affected area of the precinct does not affect the validity of the election at which the failure occurred and is not grounds for contesting an election under section 3515.08 of the Revised Code. Votes shall be cast as provided under section 3505.06 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.354 - Election and form of ballots where status of portion of precinct or residence district is inconsistent with remainder - Sunday issues.

(A) If a petition is filed under section 4301.332 of the Revised Code for the submission of one or more questions set forth in this section, a special election shall be held in the precinct as ordered by the board of elections under that section. The expense of holding the special election shall be charged to the municipal corporation or township of which the precinct is a part.

(B) At the election, one or more of the following questions, as designated in a valid petition, shall be submitted to the electors of the precinct concerning Sunday sales:

(1) "Shall the sale of intoxicating liquor be permitted in a portion of this precinct between the hours of eleven a.m. and midnight on Sunday for consumption on the premises where sold, where the status of such Sunday sales as allowed or prohibited is inconsistent with the status of such Sunday sales in the remainder of the precinct?"

(2) "Shall the sale of intoxicating liquor be permitted in a portion of this precinct between the hours of eleven a.m. and midnight on Sunday for consumption on the premises where sold at licensed premises where the sale of food and other goods exceeds fifty per cent of the total gross receipts of the permit holder at the premises, where the status of such Sunday sales as allowed or prohibited is inconsistent with the status of such Sunday sales in the remainder of the precinct?"

(3) "Shall the sale of wine and mixed beverages be permitted in a portion of this precinct between the hours of eleven a.m. and midnight on Sunday for consumption off the premises where sold, where the status of such Sunday sales as allowed or prohibited is inconsistent with the status of such Sunday sales in the remainder of the precinct?"

(C) At the election, one or more of the following questions, as designated in a valid petition, shall be submitted to the electors of the precinct concerning Sunday sales:

(1) "Shall the sale of intoxicating liquor be permitted in a portion of this precinct between the hours of ten a.m. and midnight on Sunday for consumption on the premises where sold, where the status of such Sunday sales as allowed or prohibited is inconsistent with the status of such Sunday sales in the remainder of the precinct?"

(2) "Shall the sale of intoxicating liquor be permitted in a portion of this precinct between the hours of ten a.m. and midnight on Sunday for consumption on the premises where sold at licensed premises where the sale of food and other goods exceeds fifty per cent of the total gross receipts of the permit holder at the premises, where the status of such Sunday sales as allowed or prohibited is inconsistent with the status of such Sunday sales in the remainder of the precinct?"

(3) "Shall the sale of wine and mixed beverages be permitted in a portion of this precinct between the hours of ten a.m. and midnight on Sunday for consumption off the premises where sold, where the status of such Sunday sales as allowed or prohibited is inconsistent with the status of such Sunday sales in the remainder of the precinct?"

(D) The board of elections shall furnish printed ballots at the special election as provided under section 3505.06 of the Revised Code, except that a separate ballot shall be used for the special election. The one or more questions set forth in divisions (B) and (C) of this section shall be printed on each ballot, and the board shall insert in the questions appropriate words to complete each and a description of the portion of the precinct that would be affected by the results of the election.

The description of the portion of the precinct shall include either the complete listing of street addresses in that portion or a condensed text that accurately describes the boundaries of the portion of the precinct by street name or by another name generally known by the residents of the portion of the precinct. If other than a full street listing is used, the full street listing also shall be posted in each polling place in a location that is easily accessible to all voters. Failure of the board of elections to completely and accurately list all street addresses in the affected area of the precinct does not affect the validity of the election at which the failure occurred and is not grounds for contesting an election under section 3515.08 of the Revised Code. Votes shall be cast as provided under section 3505.06 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2001



Section 4301.355 - Election and form of ballots contesting a particular location.

(A) If a petition is filed under section 4301.333 of the Revised Code for the submission of the question or questions set forth in this section, it shall be held in the precinct as ordered by the board of elections under that section. The expense of holding the election shall be charged to the municipal corporation or township of which the precinct is a part.

(B) At the election, one or more of the following questions, as designated in a valid petition, shall be submitted to the electors of the precinct:

(1) "Shall the sale of .......... (insert beer, wine and mixed beverages, or spirituous liquor) be permitted by .......... (insert name of applicant, liquor permit holder, or liquor agency store, including trade or fictitious name under which applicant for, or holder of, liquor permit or liquor agency store either intends to do, or does, business at the particular location), an .......... (insert "applicant for" or "holder of" or "operator of") a .......... (insert class name of liquor permit or permits followed by the words "liquor permit(s)" or, if appropriate, the words "liquor agency store for the State of Ohio"), who is engaged in the business of .......... (insert general nature of the business in which applicant or liquor permit holder is engaged or will be engaged in at the particular location, as described in the petition) at .......... (insert address of the particular location within the precinct as set forth in the petition) in this precinct?"

(2) "Shall the sale of .......... (insert beer, wine and mixed beverages, or spirituous liquor) be permitted for sale on Sunday between the hours of .......... (insert "ten a.m. and midnight" or " eleven a.m. and midnight") by .......... (insert name of applicant, liquor permit holder, or liquor agency store, including trade or fictitious name under which applicant for, or holder of, liquor permit or liquor agency store either intends to do, or does, business at the particular location), an ...... (insert "applicant for a D-6 liquor permit," "holder of a D-6 liquor permit," "applicant for or holder of an A-1-A, A-2, A-3a, C-1, C-2x, D-1, D-2x, D-3, D-3x, D-4, D-5, D-5b, D-5c, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-7 liquor permit," if only the approval of beer sales is sought, or "liquor agency store") who is engaged in the business of .......... (insert general nature of the business in which applicant or liquor permit holder is engaged or will be engaged in at the particular location, as described in the petition) at .......... (insert address of the particular location within the precinct) in this precinct?"

(C) The board of elections shall furnish printed ballots at the election as provided under section 3505.06 of the Revised Code, except that a separate ballot shall be used for the election under this section. The question set forth in this section shall be printed on each ballot, and the board shall insert in the question appropriate words to complete it. Votes shall be cast as provided under section 3505.06 of the Revised Code.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-11-2002; 05-07-2004; 2008 SB150 09-01-2008; 2008 HB562 09-22-2008



Section 4301.356 - Election and form of ballots contesting community facility.

If a petition is filed under section 4301.334 of the Revised Code for the submission of the question set forth in this section, an election shall be held in the municipal corporation or unincorporated area of a township as ordered by the board of elections under that section.

Except as otherwise provided in this section, if the legislative authority of a municipal corporation in whose territory, or the board of township trustees of a township in whose unincorporated area, a community facility is located submits, not later than four p.m. of the ninetieth day before the day of a primary or general election, to the board of elections of the county in which the community facility is located an ordinance or resolution requesting the submission of the question set forth in this section to the electors of the municipal corporation or unincorporated area of the township, the board of elections shall order that an election be held on that question in the municipal corporation or the unincorporated area of the township on the day of the next primary or general election, whichever occurs first. The legislative authority or board of township trustees shall submit the name and address of any permit holder who would be affected by the results of the election to the board of elections at the same time it submits the ordinance or resolution. The board of elections, within five days after receiving the name and address, shall give notice by certified mail to each permit holder that it has received the ordinance or resolution. Failure of the legislative authority or board of township trustees to supply the name and address of each permit holder to the board of elections invalidates the effect of the ordinance or resolution.

At the election, the following question shall be submitted to the electors of the municipal corporation or unincorporated area of a township:

Shall the sale of beer and intoxicating liquor be permitted on days of the week other than Sunday and between the hours of . ......... (insert"ten a.m." or "eleven a.m.") and midnight on Sunday, at .......... (insert name of community facility), a community facility as defined by section 4301.01 of the Revised Code, and located at ........ (insert the address of the community facility and, if the community facility is a community entertainment district, the boundaries of the district, as set forth in the petition)?"

The board of elections shall furnish printed ballots at the election as provided under section 3505.06 of the Revised Code, except that a separate ballot shall be used for the election under this section. The question set forth in this section shall be printed on each ballot, and the board shall insert in the question appropriate words to complete it, subject to the approval of the secretary of state. Votes shall be cast as provided under section 3505.06 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999



Section 4301.357 - [Repealed].

Effective Date: 11-21-1995



Section 4301.36 - Effect of four question election.

If a majority of the electors voting in a precinct vote "yes" on question (A), (B), or (C) as set forth in section 4301.35 of the Revised Code, the sales specified in such one or more of the questions on which a majority of the electors voting in such precinct voted "yes" shall be subject in the precinct only to Chapters 4301. and 4303. of the Revised Code.

If a majority of the electors voting in such precinct vote "no" on question (A), (B), or (C) set forth in section 4301.35 of the Revised Code, no C or D permit holder shall sell intoxicating liquor of the kind or in the manner specified in such one or more of the questions on which a majority of the electors voting in the precinct voted "no," within the precinct concerned, during the period such election is in effect as defined in section 4301.37 of the Revised Code.

If a majority of the electors voting in such precinct vote "no" on question (D) as set forth in section 4301.35 of the Revised Code, all state liquor stores in the precinct shall be forthwith closed and, during the period the vote is in effect, as defined in section 4301.37 of the Revised Code, no state liquor store shall be opened in that precinct.

Effective Date: 03-30-1999



Section 4301.361 - Effect of Sunday sales election.

(A) If a majority of the electors voting on questions set forth in section 4301.351 of the Revised Code in a precinct vote "yes" on question (B)(1) or (C)(1), or, if both questions (B)(1) and (B)(2), or questions (C)(1) and (C)(2), are submitted, "yes" on both questions or "yes" on question (B)(1) or (C)(1) but "no" on question (B)(2) or (C)(2), sales of intoxicating liquor shall be allowed on Sunday in the manner and under the conditions specified in question (B)(1) or (C)(1), under a D-6 permit, within the precinct concerned, during the hours specified in division (A) of section 4303.182 of the Revised Code and during the period the election is in effect as defined in section 4301.37 of the Revised Code.

(B) If only question (B)(2) or (C)(2) is submitted to the voters or if questions (B)(2) and (B)(3) or (C)(2) and (C)(3) are submitted and a majority of the electors voting in a precinct vote "yes" on question (B)(2) or (C)(2) as set forth in section 4301.351 of the Revised Code, sales of intoxicating liquor shall be allowed on Sunday in the manner and under the conditions specified in question (B)(2) or (C)(2), under a D-6 permit, within the precinct concerned, during the hours specified in division (A) of section 4303.182 of the Revised Code and during the period the election is in effect as defined in section 4301.37 of the Revised Code, even if question (B)(1) or (C)(1) was also submitted and a majority of the electors voting in the precinct voted "no."

(C) If question (B)(3) or (C)(3) is submitted and a majority of electors voting on question (B)(3) or (C)(3) as set forth in section 4301.351 of the Revised Code in a precinct vote "yes," sales of wine and mixed beverages shall be allowed on Sunday in the manner and under the conditions specified in question (B)(3) or (C)(3), under a D-6 permit, within the precinct concerned, during the hours specified in division (A) of section 4303.182 of the Revised Code and during the period the election is in effect as defined in section 4301.37 of the Revised Code.

(D) If questions (B)(1), (B)(2), and (B)(3), or questions (C)(1), (C)(2), and (C)(3), as set forth in section 4301.351 of the Revised Code, are all submitted and a majority of the electors voting in such precinct vote "no" on all three questions, no sales of intoxicating liquor shall be made within the precinct concerned after two-thirty a.m. on Sunday as specified in the questions submitted, during the period the election is in effect as defined in section 4301.37 of the Revised Code.

(E) If question (C)(1) as set forth in section 4301.351 of the Revised Code is submitted to the voters in a precinct in which question (B)(1) as set forth in that section previously was submitted and approved, and the results of the election on question (B)(1) are still in effect in the precinct; or if question (C)(2) as set forth in that section is submitted to the voters in a precinct in which question (B)(2) as set forth in that section previously was submitted and approved, and the results of the election on question (B)(2) are still in effect in the precinct; or if question (C)(3) as set forth in that section is submitted to the voters in a precinct in which question (B)(3) as set forth in that section previously was submitted and approved, and the results of the election on question (B)(3) are still in effect in the precinct; and if a majority of the electors voting on question (C)(1), (C)(2), or (C)(3) vote "no," then sales shall continue to be allowed in the precinct in the manner and under the conditions specified in the previously approved question (B)(1), (B)(2), or (B)(3), as applicable.

(F) If question (B)(4) as set forth in section 4301.351 of the Revised Code is submitted and a majority of the electors voting in the precinct vote "yes," sales of intoxicating liquor shall be allowed on Sunday at outdoor performing arts centers in the manner and under the conditions specified in question (B)(4) under a D-6 permit, within the precinct concerned, during the hours specified in division (F) of section 4303.182 of the Revised Code and during the period the election is in effect as defined in section 4301.37 of the Revised Code. If question (B)(4) as set forth in section 4301.351 of the Revised Code is submitted and a majority of the electors voting in the precinct vote "no," no sales of intoxicating liquor shall be allowed at outdoor performing arts centers in the precinct concerned under a D-6 permit, after 2:30 a.m. on Sunday, during the period the election is in effect as defined in section 4301.37 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2003 HB95 09-26-2003



Section 4301.362 - Effect of particular permit premises election.

If a majority of the electors voting on the question set forth in section 4301.352 of the Revised Code vote "yes," the sale of beer or intoxicating liquor by a class C or D permit holder at the specified premises shall only be subject to Chapters 4301. and 4303. of the Revised Code.

If a majority of the electors voting on the question set forth in section 4301.352 of the Revised Code vote "no," the board of elections shall notify the division of liquor control of the final result of the election by certified mail. When the division receives notice of the final result of the election, it shall cancel and pick up the permit holder's permit within seven days.

The results of a local option election that is held in a precinct pursuant to section 4301.352 of the Revised Code shall not affect the results of a local option election that is held in the same precinct under section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code.

Effective Date: 03-30-1999



Section 4301.363 - Effect of election where status of portion of precinct or residence district is inconsistent with remainder - no Sunday issues.

(A) If a majority of the electors in a precinct vote "yes" on question (A) as set forth in section 4301.353 of the Revised Code, the sale of beer, or wine and mixed beverages, as specified in the question shall be permitted in the portion of the precinct affected by the results of the election for sale by the package under permits that authorize the sale for off-premises consumption only, subject only to Chapters 4301. and 4303. of the Revised Code.

(B) If a majority of the electors in a precinct vote "yes" on question (B) as set forth in section 4301.353 of the Revised Code, the sale of beer, wine and mixed beverages, or spirituous liquor as specified in the question shall be permitted in the portion of the precinct affected by the results of the election under permits that authorize the sale for on-premises consumption only, and under permits that authorize the sale for both on-premises and off-premises consumption, subject only to Chapters 4301. and 4303. of the Revised Code.

(C) If a majority of the electors in a precinct vote "no" on question (A) as set forth in section 4301.353 of the Revised Code, no sales of beer, or wine and mixed beverages, as specified in the question shall be permitted in the portion of the precinct affected by the results of the election.

(D) If a majority of the electors in a precinct vote "no" on question (B) as set forth in section 4301.353 of the Revised Code, no sales of beer, wine and mixed beverages, or spirituous liquor as specified in the question shall be permitted in the portion of the precinct affected by the results of the election.

Effective Date: 03-30-1999



Section 4301.364 - Effect of election where status of portion of precinct or residence district is inconsistent with remainder - Sunday issues.

(A) If a majority of the electors in a precinct vote "yes" on question (B)(1) or (C)(1) as set forth in section 4301.354 of the Revised Code, the sale of intoxicating liquor, of the same types as may be legally sold in the precinct on other days of the week, shall be permitted on Sunday in the portion of the precinct affected by the results of the election during the hours specified in division (A) of section 4303.182 of the Revised Code and in the manner and under the conditions specified in the question, subject only to this chapter and Chapter 4303. of the Revised Code.

(B) If a majority of the electors in a precinct vote "yes" on question (B)(2) or (C)(2) as set forth in section 4301.354 of the Revised Code, the sale of intoxicating liquor, of the same types as may be legally sold in the precinct on other days of the week, shall be permitted on Sunday in the portion of the precinct affected by the results of the election during the hours specified in division (A) of section 4303.182 of the Revised Code and in the manner and under the conditions specified in the question, subject only to this chapter and Chapter 4303. of the Revised Code.

(C) If a majority of the electors in a precinct vote "yes" on question (B)(3) or (C)(3) as set forth in section 4301.354 of the Revised Code, the sale of wine and mixed beverages shall be permitted on Sunday in the portion of the precinct affected by the results of the election during the hours specified in division (A) of section 4303.182 of the Revised Code and in the manner and under the conditions specified in the question, subject only to this chapter and Chapter 4303. of the Revised Code.

(D) If a majority of the electors in a precinct vote "no" on question (B)(1) or (C)(1) as set forth in section 4301.354 of the Revised Code, no sale of intoxicating liquor shall be permitted on Sunday in the manner and under the conditions specified in the question in the portion of the precinct affected by the results of the election.

(E) If a majority of the electors in a precinct vote "no" on question (B)(2) or (C)(2) as set forth in section 4301.354 of the Revised Code, no sale of intoxicating liquor shall be permitted on Sunday in the manner and under the conditions specified in the question in the portion of the precinct affected by the results of the election.

(F) If a majority of the electors in a precinct vote "no" on question (B)(3) or (C)(3) as set forth in section 4301.354 of the Revised Code, no sale of wine or mixed beverages shall be permitted on Sunday in the manner and under the conditions specified in the question in the portion of the precinct affected by the results of the election.

(G) If question (C)(1) as set forth in section 4301.354 of the Revised Code is submitted to the voters in a precinct in which question (B)(1) as set forth in that section previously was submitted and approved, and the results of the election on question (B)(1) are still in effect in the precinct; or if question (C)(2) as set forth in that section is submitted to the voters in a precinct in which question (B)(2) as set forth in that section previously was submitted and approved, and the results of the election on question (B)(2) are still in effect in the precinct; or if question (C)(3) as set forth in that section is submitted to the voters in a precinct in which question (B)(3) as set forth in that section previously was submitted and approved, and the results of the election on question (B)(3) are still in effect in the precinct; and if a majority of the electors voting on question (C)(1), (C)(2), or (C)(3) vote "no," then sales shall continue to be allowed in the precinct in the manner and under the conditions specified in the previously approved question (B)(1), (B)(2), or (B)(3), as applicable.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 4301.365 - Effect of election concerning particular location.

(A) If a majority of the electors in a precinct vote "yes" on questions (B)(1) and (2) as set forth in section 4301.355 of the Revised Code, the sale of beer, wine and mixed beverages, or spirituous liquor, whichever was the subject of the election, shall be allowed at the particular location and for the use specified in the questions under each permit applied for by the petitioner or at the address listed for the liquor agency store, and, in relation to question (B)(2), during the hours on Sunday specified in division (A) of section 4303.182 of the Revised Code, subject only to this chapter and Chapter 4303. of the Revised Code. Failure to continue to use the particular location for any proposed or stated use set forth in the petition is grounds for the denial of a renewal of the liquor permit under division (A) of section 4303.271 of the Revised Code or is grounds for the nonrenewal or cancellation of the liquor agency store contract by the division of liquor control, except in the case where the liquor permit holder or liquor agency store decides to cease the sale of beer, wine and mixed beverages, or spirituous liquor, whichever was the subject of the election, on Sundays.

(B) Except as otherwise provided in division (H) of this section, if a majority of the electors in a precinct vote "yes" on question (B)(1) and "no" on question (B)(2) as set forth in section 4301.355 of the Revised Code, the sale of beer, wine and mixed beverages, or spirituous liquor, whichever was the subject of the election, shall be allowed at the particular location for the use specified in question (B)(1) of section 4301.355 of the Revised Code and under each permit applied for by the petitioner, except for a D-6 permit, subject only to this chapter and Chapter 4303. of the Revised Code.

(C) If a majority of the electors in a precinct vote "no" on question (B)(1) as set forth in section 4301.355 of the Revised Code, no sales of beer, wine and mixed beverages, or spirituous liquor, whichever was the subject of the election, shall be allowed at the particular location for the use specified in the petition during the period the election is in effect as defined in section 4301.37 of the Revised Code.

(D) If a majority of the electors in a precinct vote only on question (B)(2) as set forth in section 4301.355 of the Revised Code and that vote results in a majority "yes" vote, sales of beer, wine and mixed beverages, or spirituous liquor, whichever was the subject of the election, shall be allowed at the particular location for the use specified in the petition on Sunday during the hours specified in division (A) of section 4303.182 of the Revised Code and during the period the election is in effect as defined in section 4301.37 of the Revised Code.

(E) Except as otherwise provided in division (H) of this section, if a majority of the electors in a precinct vote only on question (B)(2) as set forth in section 4301.355 of the Revised Code and that vote results in a majority "no" vote, no sales of beer, wine and mixed beverages, or spirituous liquor, whichever was the subject of the election, shall be allowed at the particular location for the use and during the hours specified in the petition on Sunday during the period the election is in effect as defined in section 4301.37 of the Revised Code.

(F) In case of elections in the same precinct for the question or questions set forth in section 4301.355 of the Revised Code and for a question or questions set forth in section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code, the results of the election held on the question or questions set forth in section 4301.355 of the Revised Code shall apply to the particular location notwithstanding the results of the election held on the question or questions set forth in section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code.

(G) Sections 4301.32 to 4301.41 of the Revised Code do not prohibit the transfer of ownership of a permit that was issued to a particular location as the result of an election held on sales of beer, wine and mixed beverages, spirituous liquor, or intoxicating liquor at that particular location as long as the general nature of the business at that particular location described in the petition for that election remains the same after the transfer.

(H) If question (B)(2) as set forth in section 4301.355 of the Revised Code is submitted to the electors of a precinct proposing to authorize the sale of beer, wine and mixed beverages, or spirituous liquor between the hours of ten a.m. and midnight at a particular location at which the sale of beer, wine and mixed beverages, spirituous liquor, or intoxicating liquor is already allowed between the hours of eleven a.m. and midnight or one p.m. and midnight and the question submitted is defeated, the sale of beer, wine and mixed beverages, spirituous liquor, or intoxicating liquor between the hours of eleven a.m. and midnight or one p.m. and midnight, as applicable, shall continue at that particular location.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2004; 05-07-2004



Section 4301.366 - Effect of election concerning community facility.

If a majority of the electors voting on the question specified in section 4301.356 of the Revised Code vote "yes," the sale of beer and intoxicating liquor shall be allowed at the community facility on days of the week other than Sunday and during the hours on Sunday specified in division (A) of section 4303.182 of the Revised Code, for the use specified in the question, subject only to this chapter and Chapter 4303. of the Revised Code. Failure to continue to use the location as a community facility constitutes good cause for rejection of the renewal of the liquor permit under division (A) of section 4303.271 of the Revised Code.

If a majority of the electors voting on the question specified in section 4301.356 of the Revised Code vote "no," no sales of beer or intoxicating liquor shall be made at or within the community facility during the period the election is in effect as defined in section 4301.37 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999



Section 4301.367 - [Repealed].

Effective Date: 11-21-1995



Section 4301.37 - Local option elections effective for four years.

(A) When a local option election, other than an election under section 4301.351, 4301.352, 4301.353, 4301.354, 4301.355, or 4301.356 of the Revised Code, is held in any precinct, except as provided in divisions (G) and (H) of section 4301.39 of the Revised Code, the result of the election shall be effective in the precinct until another election is called and held pursuant to sections 4301.32 to 4301.36 of the Revised Code, but no such election shall be held in the precinct on the same question more than once in each four years.

(B) When a local option election under section 4301.351 of the Revised Code is held in any precinct, except as provided in divisions (G) and (H) of section 4301.39 of the Revised Code, the result of the election shall be effective in the precinct until another election is called and held pursuant to sections 4301.32 to 4301.361 of the Revised Code, but no such election shall be held under section 4301.351 of the Revised Code in the precinct on the same question more than once in each four years.

(C) When a local option election is held in a precinct under section 4301.352 of the Revised Code and a majority of the electors voting on the question vote "yes," no subsequent local option election shall be held in the precinct upon the sale of beer or intoxicating liquor by the class C or D permit holder at the specified premises for a period of at least four years from the date of the most recent local option election, except that this division shall not be construed to prohibit the holding or affect the results of a local option election under section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code.

(D) When a local option election is held in a precinct under section 4301.353 or 4301.354 of the Revised Code, except as provided in divisions (G) and (H) of section 4301.39 of the Revised Code, the results of the election shall be effective until another election is held under that section on the same question, but no such election shall be held in a precinct under that section on the same question for a period of at least four years from the date of the most recent election on that question. This division shall not be construed to prohibit the future holding of, or affect the future results of, a local option election held under section 4301.35, 4301.351, 4301.355, 4303.29, or 4305.14 of the Revised Code.

(E) When a local option election is held in a precinct under section 4301.355 of the Revised Code, the results of that election shall be effective at the particular location designated in the petition until another election is held pursuant to section 4301.355 of the Revised Code or until such time as an election is held pursuant to section 4301.352 of the Revised Code, but no election shall be held under section 4301.355 of the Revised Code regarding the same use at that particular location for a period of at least four years from the date of the most recent election on that question. The results of a local option election held in a precinct under section 4301.355 of the Revised Code shall not prohibit the holding of, and shall be affected by the results of, a local option election held under section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code.

(F) When a local option election is held in a municipal corporation or unincorporated area of a township under section 4301.356 of the Revised Code, the results of the election shall be effective at the community facility that was the subject of the election until another such election is held regarding that community facility, but no such election shall be held for a period of at least four years from the date of the election. The results of a local option election held in a municipal corporation or unincorporated area of a township under section 4301.356 of the Revised Code shall not prohibit the holding of, or affect or be affected by the results of, a local option election held under section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code.

(G) If a community facility is located in an election precinct in which a previous local option election in the precinct resulted in approval of the sale of beer or intoxicating liquor in the precinct, the community facility shall sell beer or intoxicating liquor only to the extent permitted by the previous local option election until an election is held pursuant to section 4301.356 of the Revised Code.

(H) A community facility shall not be affected by a local option election held on or after March 30, 1999, unless the election is held under section 4301.356 of the Revised Code.

Effective Date: 04-09-2001



Section 4301.38 - [Repealed].

Effective Date: 04-04-1985



Section 4301.39 - Notification and results of local option elections.

(A) When the board of elections of any county determines that a petition for a local option election presented pursuant to section 4301.33, 4301.331, 4301.332, 4301.333, 4303.29, or 4305.14 of the Revised Code is sufficient, it shall forthwith, by mail, notify the division of liquor control of the fact that the petition has been filed and approved by it. Upon the determination of the results of any such election, the board shall forthwith notify the division by mail of the result and shall forward with the notice a plat of the precinct in which the election was held and, if applicable, shall separately identify the portion of the precinct affected by the election.

(B) On the plat of a precinct forwarded with the results of an election that was held under section 4301.35, 4301.351, 4301.353, 4301.354, or 4303.29 of the Revised Code, the board shall show and designate all of the streets and highways in the precinct or relevant portion of the precinct.

(C) On the plat of a precinct forwarded with the results of an election that was held under section 4301.352 of the Revised Code, the board shall show and designate all of the following:

(1) All of the streets and highways in the precinct;

(2) The permit premises designated in the petition that was filed under section 4301.331 of the Revised Code;

(3) A class C or D permit holder's personal or corporate name and, if it is different from the permit holder's personal or corporate name, the name of the business conducted by the permit holder on the designated premises;

(4) The address of the designated premises.

(D) On the plat of a precinct forwarded with the results of an election that was held under section 4301.355 of the Revised Code, the board shall show and designate all of the following:

(1) All streets and highways in the precinct;

(2) The address of the particular location within the precinct to which the election results will apply as designated in the petition that was filed under section 4301.333 of the Revised Code;

(3) The name of the applicant for the issuance or transfer of the liquor permit, of the holder of the liquor permit, or of the liquor agency store, including any trade or fictitious names under which the applicant, holder, or operator intends to, or does, do business at the particular location, as designated in the petition that was filed under section 4301.333 of the Revised Code.

(E) With the results of an election that was held under section 4301.356 of the Revised Code, the board shall designate both of the following:

(1) Each permit premises designated in the petition;

(2) Each class C or D permit holder's personal or corporate name and, if it is different from the personal or corporate name, the name of the business conducted by the permit holder on the designated premises.

(F) If an application for recount is filed with the board pursuant to section 3515.02 of the Revised Code or if an election contest is commenced pursuant to section 3515.09 of the Revised Code, the board shall send written notice of the recount or contest, by certified mail, to the superintendent of liquor control within two days from the date of the filing of the application for recount or the commencement of an election contest. Upon the final determination of an election recount or contest, the board shall send notice of the final determination, by certified mail, to the superintendent and the liquor control commission.

(G) If, as the result of a local option election held pursuant to section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code, the use of a permit is made partially unlawful, the division shall, within thirty days after receipt of the final notice of the result of the election, pick up the permit, amend it by inserting appropriate restrictions on it, and forthwith reissue it without charge or refund to the permit holder, unless, prior to thirty days after receipt of the final notice of the result of the election, both of the following occur:

(1) A petition is filed with the board pursuant to section 4301.333 of the Revised Code;

(2) A copy of the petition filed with the board pursuant to section 4301.333 of the Revised Code, bearing the file stamp of the board, is filed with the superintendent of liquor control.

If both of those conditions are met, the results of the election held pursuant to section 4301.35, 4301.351, 4301.353, 4301.354, 4303.29, or 4305.14 of the Revised Code shall not take effect as to the liquor permit holder specified in the petition filed pursuant to section 4301.333 of the Revised Code until the earlier of a determination by the board and receipt of notification by the superintendent of liquor control of notice that the petition is invalid or receipt by the superintendent of final notice of the result of an election held pursuant to section 4301.355 of the Revised Code concerning the holder of the liquor permit that resulted in a majority "no" vote.

(H) If, as the result of a local option election, except a local option election held pursuant to section 4301.352 of the Revised Code, the use of a permit is made wholly unlawful, the permit holder may, within thirty days after the certification of that final result by the board to the division, deliver the permit holder's permit to the division for safekeeping as provided in section 4303.272 of the Revised Code, or the permit holder may avail itself of the remedy set forth in divisions (G)(1) and (2) of this section. In such event, the results of the election shall not take effect as to the liquor permit holder specified in the petition pursuant to section 4301.333 of the Revised Code until the earlier of a determination by the board and receipt by the superintendent of liquor control of notice that the petition is invalid or receipt by the superintendent of the final notice of the result of an election held pursuant to section 4301.355 of the Revised Code concerning the holder of the liquor permit that resulted in a majority "no" vote.

Effective Date: 07-23-2004



Section 4301.391 - Operation inconsistent with results of local option election.

No permit premises shall remain in operation inconsistent with the results of a local option election after the thirty day period set forth in section 4301.39 of the Revised Code and no court other than in a recount or election contest shall suspend or hold in abeyance any restriction or cancellation brought about by a local option election pursuant to sections 4301.32 to 4301.41, inclusive, and 4305.14 of the Revised Code.

Effective Date: 06-04-1968



Section 4301.40 - Local option elections not to affect or prohibit certain permits.

(A) No local option election held pursuant to sections 4301.32 to 4301.39 of the Revised Code shall affect or prohibit the following:

(1) The transportation, possession, or consumption of intoxicating liquors within the precinct in which the election is held, or sales in the precinct under B-3, E, or G permits;

(2) The sale of intoxicating liquors, at a permit premises located at any publicly owned airport, as defined in section 4563.01 of the Revised Code, at which commercial airline companies operate regularly scheduled flights on which space is available to the public, provided the permit holder operates pursuant to the authority of a liquor permit issued pursuant to Chapter 4303. of the Revised Code.

(B)

(1) As used in this division:

(a) "Ohio historical society area" means the Ohio historical center and Ohio village, both located contiguous to the state fairgrounds.

(b) "State fairgrounds" means the property that is held by the state for the purpose of conducting fairs, expositions, and exhibits and all other contiguous property that is owned, maintained, or managed by the Ohio expositions commission under section 991.03 of the Revised Code.

(2) No local option election held under sections 4301.32 to 4301.41 and 4305.14 of the Revised Code, or held under the provisions for local option elections and the election on the question of the repeal of Section 9 of Article XV, Ohio Constitution, in section 4303.29 of the Revised Code, whether held before, on, or after the effective date of this amendment, prohibits or otherwise affects the sale of beer or intoxicating liquor in or at the Ohio historical society area or the state fairgrounds under a permit issued under Chapter 4303. of the Revised Code.

Effective Date: 04-09-2001



Section 4301.401 - Permits issued in premises located in annexed territory valid.

(A) Notwithstanding sections 4301.32 to 4301.391 and 4305.14 of the Revised Code, and the provisions for local option elections and the election on the question of repeal of Section 9 of Article XV, Ohio Constitution, in section 4303.29 of the Revised Code, all C and D permits issued prior to December 4, 1968, by the division of liquor control with respect to premises located in territory annexed prior to December 4, 1968, to any township or municipal corporation in which the sale of beer or intoxicating liquor is allowed under C or D permits, and outstanding on that date or renewable as of that date under section 4303.271 of the Revised Code shall be considered as valid and lawfully issued, and to entitle the holder to the privileges thereof, unless such permit has been finally revoked under Chapter 4301. of the Revised Code, and shall be renewed by the division subject to section 4303.271 of the Revised Code, except that this section does not apply to a local option election held after November 17, 1969.

(B) Notwithstanding sections 4301.32 to 4301.391 and 4305.14 of the Revised Code, and the provisions for local option elections and the election on the question of repeal of Section 9 of Article XV, Ohio Constitution, in section 4303.29 of the Revised Code, the division may issue any C or D permit to a qualified applicant for a permit premises located in an area which was formerly a part of the uninhabited, unincorporated area of a township in which the sale of beer or intoxicating liquor under that C or D liquor permit is prohibited but which is currently a part of a precinct in a municipal corporation in which the sale of beer or intoxicating liquor under that C or D permit is allowed.

Effective Date: 03-30-1999



Section 4301.402 - Golf course, hotel, motel, or lodge owned by state, conservancy district, park district or political subdivision not affected.

Sections 4301.32 to 4301.391, 4301.41, and 4305.14 of the Revised Code and the provisions for local option elections and the election on the question of the repeal of Section 9 of Article XV, Ohio Constitution, in section 4303.29 of the Revised Code do not affect or prohibit the sale of beer or intoxicating liquor at a golf course or at a hotel, motel, or lodge required to be licensed under section 3731.03 of the Revised Code that contains at least fifty rooms for registered transient guests if the golf course, hotel, motel, or lodge is owned by the state or a conservancy district, park district created under Chapter 1545. of the Revised Code, or other political subdivision of the state and the permit holder for the golf course, hotel, motel, or lodge operates under the authority of a liquor permit issued under Chapter 4303. of the Revised Code.

Effective Date: 10-11-2002



Section 4301.403 - U.S. Christopher Columbus quincentenary jubilee commission exhibition premises exemptions.

(A) As used in this section, "exhibition premises" means a premises at the site where an exhibition sanctioned by the U.S. Christopher Columbus quincentenary jubilee commission is being or has been held, if the exhibition is or was sponsored by an organization that also is sponsoring or has sponsored an exhibition sanctioned by the international association of horticulture producers.

(B) Sections 4301.32 to 4301.391, and 4305.14 of the Revised Code and the provisions for local option elections and the election on the question of the repeal of section 9 of Article XV, Ohio Constitution, in section 4303.29 of the Revised Code do not affect or prohibit the sale of beer or intoxicating liquor at an exhibition premises if the permit holder for the premises operates pursuant to the authority of a D liquor permit issued pursuant to Chapter 4303. of the Revised Code.

Permit D-6 shall be issued to the holder of any D permit that authorizes the sale of intoxicating liquor and that is issued for an exhibition premises to allow the sale of intoxicating liquor under the permit at the premises between the hours of one p.m. and Midnight on Sunday, whether or not such sale has been authorized in an election held under section 4301.351 of the Revised Code. Notwithstanding section 4301.351 of the Revised Code, the holder of a D permit issued for an exhibition premises may sell beer on Sunday whether or not the sale of intoxicating liquor has been authorized in an election held under that section.

(C) Nothing in section 4303.29 of the Revised Code shall be construed to restrict the issuance of a D permit for an exhibition premises. An application for a D permit for an exhibition premises is exempt from the population quota restrictions contained in section 4303.29 of the Revised Code and from the population quota restrictions contained in any rule of the liquor control commission. The location of a D permit issued for an exhibition premises shall not be transferred. An applicant applying for a D-1, D-2, D-3, D-4, or D-5 permit for an exhibition premises is not subject to section 4303.31 of the Revised Code.

Effective Date: 07-07-1989



Section 4301.404 - Center for preservation of wild animals exemptions.

(A) As used in this section, "center for the preservation of wild animals" means a conservation center located on not less than five thousand acres of land that provides scientific, educational, and recreational resources to advance the conservation of animal populations and habitats.

(B) Sections 4301.32 to 4301.391 and 4305.14 of the Revised Code and the provisions for local option elections and the election on the repeal of Ohio Constitution, Article XV, Section 9 in section 4303.29 of the Revised Code do not affect or prohibit the sale of beer or intoxicating liquor at a center for the preservation of wild animals if any permit holder for the premises operates pursuant to the authority of a D liquor permit issued pursuant to Chapter 4303. of the Revised Code.

(C) Permit D-6 shall be issued to the holder of any D permit that authorizes the sale of intoxicating liquor and that is issued for a center for the preservation of wild animals to allow the sale of intoxicating liquor under the permit at the premises between the hours of one p.m. and midnight on Sunday, whether or not such sale has been authorized in an election held under section 4301.351 of the Revised Code. Notwithstanding section 4301.351 of the Revised Code, the holder of a D permit issued for a center for the preservation of wild animals may sell beer on Sunday whether or not the sale of intoxicating liquor has been authorized in an election held under that section.

Effective Date: 2008 SB150 09-01-2008



Section 4301.41 - Refund of permit fee upon cancellation.

When the superintendent of liquor control considers it advisable to cancel the unexpired portion of a permit in order that the permit may be issued on a uniform expiration date designated by the superintendent, the division of liquor control may credit the unexpired portion of permit fees outstanding or collect any additional amounts due resulting from the uniform expiration date so fixed. Notice of a change of expiration date and of a credit or additional amounts to be paid shall be given by the division to the holder of the permit at least thirty days prior to the due date.

Effective Date: 07-23-2004



Section 4301.42 - Tax on sale of beer in sealed bottles and cans.

For the purpose of providing revenue for the support of the state, a tax is hereby levied on the sale of beer in sealed bottles and cans having twelve ounces or less of liquid content, at the rate of fourteen one-hundredths of one cent on each ounce of liquid content or fractional part of each ounce of liquid content, and on such containers in excess of twelve ounces, at the rate of eighty-four one-hundredths of one cent on each six ounces of liquid content or fractional part of each six ounces of liquid content. Sections 4307.01 to 4307.12 of the Revised Code apply in the administration of that tax. Manufacturers, bottlers, and canners of beer, wholesale dealers in beer, and S permit holders have the duty to pay the tax imposed by this section and are entitled to the privileges in the manner provided in section 4303.33 of the Revised Code.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-11-2002



Section 4301.421 - Tax levies to finance sports facilities.

(A) For the purposes of section 307.696 of the Revised Code, to pay the expenses of administering the tax, and to pay any or all of the charge the board of elections makes against the county to hold the election on the question of levying the tax, or for those purposes and to provide revenues to the county for permanent improvements, the board of county commissioners may levy a tax on the sale of beer at a rate not to exceed sixteen cents per gallon, on the sale of cider at a rate not to exceed twenty-four cents per gallon, and on the sale of wine and mixed beverages at a rate not to exceed thirty-two cents per gallon. The tax shall be imposed on all beer, cider, wine, and mixed beverages sold for resale at retail in the county, and on all beer, cider, wine, and mixed beverages sold at retail in the county by the manufacturer, bottler, importer, or other person upon which the tax has not been paid. The tax shall not be levied on the sale of wine to be used for known sacramental purposes. The tax may be levied for any number of years not exceeding twenty. The tax shall be in addition to the taxes imposed by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code. The tax shall not be considered a cost in any computation required under rules of the liquor control commission regulating minimum prices or mark-ups.

Only one sale of the same article shall be used in computing, reporting, and paying the amount of tax due.

The tax shall be levied pursuant to a resolution of the county commissioners approved by a majority of the electors in the county voting on the question of levying the tax, which resolution shall specify the rate of the tax, the number of years the tax will be levied, and the purposes for which the tax is levied. The election may be held on the date of a general election or special election held not sooner than ninety days after the date the board certifies its resolution to the board of elections. If approved by the electors, the tax shall take effect on the first day of the month specified in the resolution but not sooner than the first day of the month that is at least sixty days after the certification of the election results by the board of elections. A copy of the resolution levying the tax and the certification of the board of elections shall be certified to the tax commissioner at least sixty days prior to the date on which the tax is to become effective.

A resolution under this section may be joined on the ballot as a single question with a resolution adopted under section 307.697 or 5743.024 of the Revised Code to levy a tax for the same purposes and for the purpose of paying the expenses of administering the tax. The form of the ballot in an election held pursuant to this section shall be as prescribed in section 307.697 of the Revised Code.

(B) The board of county commissioners of a county in which a tax is imposed under this section on July 19, 1995, may levy a tax for the purpose of section 307.673 of the Revised Code regardless of whether or not the cooperative agreement authorized under that section has been entered into prior to the day the resolution adopted under division (B)(1) or (2) of this section is adopted, and for the purpose of reimbursing a county for costs incurred in the construction of a sports facility pursuant to an agreement entered into by the county under section 307.696 of the Revised Code. The tax shall be levied and approved in one of the manners prescribed by division (B)(1) or (2) of this section.

(1) The tax may be levied pursuant to a resolution adopted by a majority of the members of the board of county commissioners not later than September 2, 1995. A board of county commissioners approving a tax under division (B)(1) of this section may approve a tax under division (D)(1) of section 307.697 or division (C)(1) of section 5743.024 of the Revised Code at the same time. Subject to the resolution being submitted to a referendum under sections 305.31 to 305.41 of the Revised Code, the resolution shall take effect immediately, but the tax levied pursuant to the resolution shall not be levied prior to the day following the last day the tax levied pursuant to division (A) of this section may be levied.

(2) The tax may be levied pursuant to a resolution adopted by a majority of the members of the board of county commissioners not later than September 2, 1995, and approved by a majority of the electors of the county voting on the question of levying the tax at the next succeeding general election following July 19, 1995. The board of county commissioners shall certify a copy of the resolution to the board of elections immediately upon adopting a resolution under division (D)(2) of this section, and the board of elections shall place the question of levying the tax on the ballot at that election. The form of the ballot shall be as prescribed by division (C) of section 307.697 of the Revised Code, except that the phrase "paying not more than one-half of the costs of providing a sports facility together with related redevelopment and economic development projects" shall be replaced by the phrase "paying the costs of constructing or renovating a sports facility and reimbursing a county for costs incurred by the county in the construction of a sports facility," and the phrase ", beginning .......... (here insert the earliest date the tax would take effect)" shall be appended after "years." A board of county commissioners submitting the question of a tax under division (B)(2) of this section may submit the question of a tax under division (D)(2) of section 307.697 or division (C)(2) of section 5743.024 of the Revised Code as a single question, and the form of the ballot shall include each of the proposed taxes.

If approved by a majority of electors voting on the question, the tax shall take effect on the day specified on the ballot, which shall not be earlier than the day following the last day the tax levied pursuant to division (A) of this section may be levied.

The rate of a tax levied pursuant to division (B)(1) or (2) of this section shall not exceed the rate specified in division (A) of this section. A tax levied pursuant to division (B)(1) or (2) of this section may be levied for any number of years not exceeding twenty.

A board of county commissioners adopting a resolution under division (B)(1) or (2) of this section shall certify a copy of the resolution to the tax commissioner immediately upon adoption of the resolution.

(C) No tax shall be levied under this section on or after September 23, 2008. This division does not prevent the collection of any tax levied under this section before that date so long as that tax remains effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-24-1995; 2008 HB562 09-22-2008



Section 4301.422 - Retail sellers liable for county tax.

(A) Any person who makes sales of beer, cider, wine, or mixed beverages to persons for resale at retail in a county in which a tax has been enacted pursuant to section 4301.421 or 4301.424 of the Revised Code, and any manufacturer, bottler, importer, or other person who makes sales at retail in the county upon which the tax has not been paid, is liable for the tax. Each person liable for the tax shall register with the tax commissioner on a form prescribed by the commissioner and provide whatever information the commissioner considers necessary.

(B) Each person liable for the tax shall file a return and pay the tax to the tax commissioner by the last day of the month following the month in which the sale occurred. The return is considered to be filed when received by the tax commissioner. The return shall be prescribed by the commissioner, and no person filing such a return shall fail to provide the information specified on the return. If the return is filed and the amount of tax shown on the return to be due is paid on or before the date the return is required to be filed, the person required to file the return shall receive an administrative fee of two and one-half per cent of that person's total tax liability under section 4301.421 of the Revised Code for the purpose of offsetting additional costs incurred in collecting and remitting the tax. Any person required to file a return who fails to file timely may be required to forfeit and pay into the state treasury an amount not exceeding fifty dollars or ten per cent of the tax due, whichever is greater, as revenue arising from the tax. That amount may be collected by assessment in the manner specified in sections 4305.13 and 4305.131 of the Revised Code.

(C) A tax levied pursuant to section 4301.421 or 4301.424 of the Revised Code shall be administered by the tax commissioner. The commissioner shall have all powers and authority incident to such administration, including examination of records, audit, refund, assessment, and seizure and forfeiture of untaxed beverages. The procedures, rights, privileges, limitations, prohibitions, responsibilities, and duties specified in sections 4301.48 to 4301.52, 4305.13, 4305.131, and 4307.01 to 4307.12 of the Revised Code apply in the administration of the tax.

(D) Each person required to pay the tax levied pursuant to section 4301.421 or 4301.424 of the Revised Code who sells beer, cider, wine, or mixed beverages for resale at retail within a county in which the tax is levied shall clearly mark on all invoices, billings, and similar documents the amount of tax and the name of the county in which the tax is levied.

(E) Each person required to pay the tax levied by section 4301.421 or 4301.424 of the Revised Code shall maintain complete records of all sales for at least three years. The records shall be open to inspection by the tax commissioner.

(F) All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the tax imposed by section 4301.421 or 4301.424 of the Revised Code.

Effective Date: 01-01-2003



Section 4301.423 - Crediting and distribution of tax receipts.

The treasurer of state shall credit all moneys arising from each county's taxes levied under section 4301.421 or 4301.424 of the Revised Code as follows:

(A) To the tax refund fund created by section 5703.052 of the Revised Code, amounts equal to the refunds from each tax as certified by the tax commissioner pursuant to section 4307.05 of the Revised Code;

(B) Following the crediting of amounts pursuant to division (A) of this section:

(1) To the permissive tax distribution fund, which is hereby created in the state treasury, an amount equal to ninety-eight per cent of the remainder collected;

(2) To the local excise tax administration fund created by division (B)(2) of section 5743.024 of the Revised Code, an amount equal to two per cent of such remainder, for use by the tax commissioner in defraying costs the commissioner incurs in administering the tax.

On or before the second working day of each month, the treasurer of state shall certify to the tax commissioner the amount of taxes levied in each county under section 4301.421 of the Revised Code and paid to the treasurer of state during the preceding month.

On or before the tenth day of each month, the tax commissioner shall distribute the amount credited to the permissive tax distribution fund from such taxes during the preceding month by providing for payment in the appropriate amount to the county treasurer of each county in which the tax is levied, who shall credit the payment to the fund or account designated by the board of county commissioners or the board of directors of a convention facilities authority levying the tax.

Effective Date: 07-19-1995



Section 4301.424 - Tax levies to finance construction or renovation of sports facility.

(A) For the purpose of section 351.26 of the Revised Code and to pay any or all of the charge the board of elections makes against the county to hold the election on the question of levying the tax, the board of county commissioners, in the manner prescribed by division (A) of section 351.26 of the Revised Code, may levy a tax on each gallon of spirituous liquor; on the sale of beer; and on the sale of wine and mixed beverages. The tax on spirituous liquor shall be imposed on spirituous liquor sold to or purchased by liquor permit holders for resale, and sold at retail by the division of liquor control, in the county at a rate not greater than three dollars per gallon; the tax on beer, wine, and mixed beverages shall be imposed on all beer, wine, and mixed beverages sold for resale at retail in the county, and on all beer, wine, and mixed beverages sold at retail in the county by the manufacturer, bottler, importer, or other person and upon which the tax has not been paid. The rate of the tax on beer shall not exceed sixteen cents per gallon, and the rate of the tax on wine and mixed beverages shall not exceed thirty-two cents per gallon. Only one sale of the same article shall be used in computing, reporting, and paying the amount of tax due. The tax may be levied for any number of years not exceeding twenty.

The tax shall be levied pursuant to a resolution of the board of county commissioners adopted as prescribed by division (A) of section 351.26 of the Revised Code and approved by a majority of the electors in the county voting on the question of levying the tax. The resolution shall specify the rates of the tax, the number of years the tax will be levied, and the purposes for which the tax is levied. Such election may be held on the date of a general or special election held not sooner than ninety days after the date the board certifies its resolution to the board of elections. If approved by the electors, the tax takes effect on the first day of the month specified in the resolution but not sooner than the first day of the month that is at least sixty days after the certification of the election results by the board of elections. A copy of the resolution levying the tax shall be certified to the division of liquor control and the tax commissioner at least sixty days prior to the date on which the tax is to become effective.

(B) A resolution under this section may be joined on the ballot as a single question with a resolution adopted under section 5743.026 of the Revised Code to levy a tax for the same purposes, and for the purpose of paying the expenses of administering that tax.

(C) The form of the ballot in an election held on the question of levying a tax proposed pursuant to this section shall be as prescribed by section 351.26 of the Revised Code.

(D) No tax shall be levied under this section on or after September 23, 2008. This division does not prevent the collection of any tax levied under this section before that date so long as that tax remains effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-23-2004; 2008 HB562 09-22-2008



Section 4301.43 - Tax on sale and distribution of wine and mixed beverages.

(A) As used in sections 4301.43 to 4301.50 of the Revised Code:

(1) "Gallon" or "wine gallon" means one hundred twenty-eight fluid ounces.

(2) "Sale" or "sell" includes exchange, barter, gift, distribution, and, except with respect to A-4 permit holders, offer for sale.

(B) For the purposes of providing revenues for the support of the state and encouraging the grape industries in the state, a tax is hereby levied on the sale or distribution of wine in Ohio, except for known sacramental purposes, at the rate of thirty cents per wine gallon for wine containing not less than four per cent of alcohol by volume and not more than fourteen per cent of alcohol by volume, ninety-eight cents per wine gallon for wine containing more than fourteen per cent but not more than twenty-one per cent of alcohol by volume, one dollar and eight cents per wine gallon for vermouth, and one dollar and forty-eight cents per wine gallon for sparkling and carbonated wine and champagne, the tax to be paid by the holders of A-2 and B-5 permits or by any other person selling or distributing wine upon which no tax has been paid. From the tax paid under this section on wine, vermouth, and sparkling and carbonated wine and champagne, the treasurer of state shall credit to the Ohio grape industries fund created under section 924.54 of the Revised Code a sum equal to one cent per gallon for each gallon upon which the tax is paid.

(C) For the purpose of providing revenues for the support of the state, there is hereby levied a tax on prepared and bottled highballs, cocktails, cordials, and other mixed beverages at the rate of one dollar and twenty cents per wine gallon to be paid by holders of A-4 permits or by any other person selling or distributing those products upon which no tax has been paid. Only one sale of the same article shall be used in computing the amount of tax due. The tax on mixed beverages to be paid by holders of A-4 permits under this section shall not attach until the ownership of the mixed beverage is transferred for valuable consideration to a wholesaler or retailer, and no payment of the tax shall be required prior to that time.

(D) During the period of July 1, 2011, through June 30, 2013, from the tax paid under this section on wine, vermouth, and sparkling and carbonated wine and champagne, the treasurer of state shall credit to the Ohio grape industries fund created under section 924.54 of the Revised Code a sum equal to two cents per gallon upon which the tax is paid. The amount credited under this division is in addition to the amount credited to the Ohio grape industries fund under division (B) of this section.

(E) For the purpose of providing revenues for the support of the state, there is hereby levied a tax on cider at the rate of twenty-four cents per wine gallon to be paid by the holders of A-2 and B-5 permits or by any other person selling or distributing cider upon which no tax has been paid. Only one sale of the same article shall be used in computing the amount of the tax due.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 07-01-2007



Section 4301.431 - [Repealed].

Effective Date: 07-01-1982



Section 4301.432 - Tax on sale and distribution of vermouth, sparkling and carbonated wine and champagne, and other wine.

For the purpose of encouraging the grape industries of the state, a tax is hereby levied on the sale or distribution of vermouth, sparkling and carbonated wine and champagne, and other wine, except for known sacramental purposes, at the rate of two cents per wine gallon, the tax to be paid by the holders of A-2 , B-2a, B-5, and S permits or by any other person selling or distributing wine upon which no such tax has been paid. The treasurer of state shall credit to the Ohio grape industries fund created under section 924.54 of the Revised Code the moneys the treasurer of state receives from this tax.

Effective Date: 07-01-1985; 2008 SB150 09-01-2008



Section 4301.433 - Out-of state wine bottlers to furnish invoices.

In order to assist with the collection of the tax levied under section 4301.43 of the Revised Code, a supplier of wine that is bottled outside this state and that is shipped into and intended for sale within this state shall furnish to the tax commissioner two copies of the invoice for each shipment of that wine into this state. The supplier may furnish the invoice information electronically in a format prescribed by the tax commissioner. All such invoices and invoice information shall be open to public inspection during regular business hours.

Effective Date: 10-11-2002



Section 4301.44 - Tax commissioner to administer liquor taxes.

The tax commissioner shall exercise with respect to the administration of the tax imposed by sections 4301.43 and 4301.432 of the Revised Code all the powers and duties vested in or imposed upon him by sections 4307.04 to 4307.07 of the Revised Code. Manufacturers and bottlers of and wholesale dealers in wine have the duty to pay the tax imposed by sections 4301.43 and, if applicable, 4301.432 of the Revised Code and are entitled to the privileges in the manner provided in section 4301.33 of the Revised Code.

Effective Date: 11-24-1995



Section 4301.441 - Disclosure of information provided by department of taxation.

Any information provided to a state agency by the department of taxation in accordance with division (C)(11) of section 5703.21 of the Revised Code shall not be disclosed publicly by that agency, except for purposes of enforcement, to deny the renewal of a liquor permit, or to report such information to the alcohol and tobacco tax and trade bureau in the United States department of the treasury.

Effective Date: 2008 SB150 09-01-2008



Section 4301.45 - Seizure of beer or intoxicating liquors transported or possessed illegally.

When any law enforcement officer discovers any person in the act of transporting in violation of law beer or intoxicating liquors in any wagon, buggy, automobile, watercraft, aircraft, or other vehicle, the officer shall seize all beer or intoxicating liquors found therein being transported contrary to law. Whenever beer or intoxicating liquors transported or possessed illegally are seized by a law enforcement officer, the officer shall take possession of the vehicle and team, or automobile, boat, watercraft, aircraft, or any other conveyance, and shall arrest any person in charge thereof. The law enforcement officer shall at once proceed against the person arrested under Chapters 4301. and 4303. of the Revised Code, in any court having jurisdiction of offenses under those chapters, but the vehicle or conveyance shall be returned to the owner upon execution by the owner of a valid bond with sufficient sureties, in a sum equal to the value of the property, which bond shall be approved by the law enforcement officer and shall be conditioned to return said property to the custody of said officer on the day of trial to abide by the judgment of the court. The court, upon conviction of the person so arrested, shall order the beer or intoxicating liquor that was not illegally manufactured to be forfeited to the state and disposed of under sections 2981.11 to 2981.13 of the Revised Code, and unless good cause to the contrary is shown by the owner, shall order a sale at public auction of the property seized, and the officer making the sale, after deducting the expenses of keeping the property, the fee for the seizure, and the cost of the sale, shall pay all liens, according to their priorities, which are established, by intervention or otherwise at said hearing or in other proceeding brought for said purpose, as being bona fide and as having been created without the lienor having any notice that the carrying vehicle was being used or was to be used for illegal transportation of beer or intoxicating liquor, and shall distribute the balance as money arising from fines and forfeited bonds under such chapters is distributed. The court, upon conviction of the person so arrested, shall order the beer or intoxicating liquor that was illegally manufactured to be destroyed.

All liens against property sold under this section shall be transferred from the property to the proceeds of the sale of the property. If no claimant is found for the team, vehicle, watercraft, aircraft, automobile, or other conveyance, the taking of the same, with its description, shall be advertised in some newspaper published in the city or county where taken, or if there is no newspaper published in such city or county, in a newspaper having circulation in the county, once a week for four weeks and by handbills posted in three public places near the place of seizure, and if no claimant appears within ten days after the last publication of the advertisement, the property shall be sold and the proceeds after deducting the expense and costs shall be distributed as if there were a claimant for said vehicle or conveyance.

Effective Date: 10-29-1995; 07-01-2007



Section 4301.46 - Credit of moneys received.

Except as otherwise provided by law, moneys received into the state treasury from the taxes levied, penalties assessed, and sums recovered under Chapters 4301. and 4303. of the Revised Code shall be credited to the general revenue fund.

Effective Date: 11-15-1981



Section 4301.47 - [Effective Until 7/30/2013] Record retention.

Every class A-1, A-2, and A-4 permit holder and each class B or S permit holder shall maintain and keep for a period of three years a record of the beer, wine, and mixed beverages purchased, distributed, or sold within this state by the permit holder, together with invoices, records, receipts, bills of lading, and other pertinent papers required by the tax commissioner and, upon demand by the tax commissioner, shall produce these records for a three-year period prior to the demand unless upon satisfactory proof it is shown that the nonproduction is due to causes beyond the permit holder's control.

Effective Date: 10-11-2002; 2008 SB150 09-01-2008

This section is set out twice. See also § 4301.47, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4301.47 - [Effective 7/30/2013] Record retention.

Every class A-1, A-1c, A-2, and A-4 permit holder and each class B or S permit holder shall maintain and keep for a period of three years a record of the beer, wine, and mixed beverages purchased, distributed, or sold within this state by the permit holder, together with invoices, records, receipts, bills of lading, and other pertinent papers required by the tax commissioner and, upon demand by the tax commissioner, shall produce these records for a three-year period prior to the demand unless upon satisfactory proof it is shown that the nonproduction is due to causes beyond the permit holder's control.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 10-11-2002; 2008 SB150 09-01-2008

This section is set out twice. See also § 4301.47, effective until 7/30/2013.



Section 4301.48 - False entries on invoices or containers prohibited.

No person shall make any false entry upon an invoice or upon a container of beer, wine, or mixed beverages required to be made under this chapter and Chapters 4303. and 4307. of the Revised Code, or present any such false entry for the inspection of the tax commissioner.

Effective Date: 03-20-1990



Section 4301.49 - Prevention or hindrance of inspection.

No person shall prevent or hinder the tax commissioner from making a full inspection of any place where beer, wine, or mixed beverages subject to the tax imposed by section 4301.42, 4301.421, 4301.424, or 4301.43 of the Revised Code is manufactured, sold, or stored. No person shall prevent or hinder the full inspection of invoices, books, records, or papers required to be kept under this chapter and Chapters 4305. and 4307. of the Revised Code.

Effective Date: 07-19-1995



Section 4301.50 - Distribution or sale of beverages without tax prohibited.

No person, firm, or corporation or his or its employee or agent shall distribute or sell any beverage upon which the tax provided for by sections 4301.42, 4301.421, 4301.424, 4301.43, 4301.432, and 4305.01 of the Revised Code has not been paid. Any person, firm, or corporation or his or its employee or agent who violates this section or any rule of the tax commissioner shall be subject to all penalties provided in division (A) of section 4307.99 of the Revised Code.

Effective Date: 07-19-1995



Section 4301.51 - [Repealed].

Effective Date: 01-01-1964



Section 4301.52 - Seizure of wine, mixed beverage, or beer upon which tax has not been paid.

Whenever the tax commissioner or any of his deputies or employees authorized by him for such purpose discover any wine, mixed beverage, or beer, subject to tax under this chapter or Chapter 4303. or 4305. of the Revised Code, and upon which the tax has not been paid, the commissioner or such deputy or employee may forthwith seize such wine, mixed beverage, or beer, which is thereby forfeited to the state. The commissioner may within a reasonable time thereafter by a notice posted upon the premises where such seizure is made, or by publication in some newspaper having circulation in the county wherein such seizure is made, at least five days before the date of sale, sell such forfeited wine, mixed beverage, or beer, and from the proceeds of such sale shall collect the tax due together with a forfeiture of fifty per cent thereof and the costs incurred in such proceedings and pay the balance to the person in whose possession such forfeited wine, mixed beverage, or beer was found, provided that such seizure and sale shall not relieve any person from fine or imprisonment provided for violation of this chapter and Chapters 4303. and 4305. of the Revised Code. Such sale shall be made in the county where most convenient and economical. All moneys collected under this section shall be paid into the state treasury to the credit of the general revenue fund.

Effective Date: 03-20-1990



Section 4301.53 - Search warrants - seizure of property.

The judge of a court of record may issue warrants to search a house, building, place, vehicle, watercraft, aircraft, or conveyance for beer, alcohol, or intoxicating liquor manufactured, possessed, stored, concealed, sold, furnished, given away, or transported in violation of Chapters 4301. and 4303. of the Revised Code, and the containers in which the same is found, or machinery, tools, implements, equipment, supplies, and materials used or kept for use in manufacturing beer or intoxicating liquor in violation of those chapters, and to seize any of that property and things found in it, together with the vehicle, watercraft, aircraft, or conveyance in which the same is found. The issuance of those warrants is subject in all respects to sections 2933.22 to 2933.27 of the Revised Code; except that any such vehicle, watercraft, aircraft, or other conveyance shall be returned to its owner upon execution by the owner of a bond with surety to the satisfaction of the enforcement agent of the department of public safety or other law enforcement officer making the seizure in an equal amount to its value, conditioned upon its return to the custody of such agent or officer on the day of trial to abide by the judgment of the court. Upon conviction of any violation of Chapters 4301. and 4303. of the Revised Code, any property found in the possession of the person convicted or the person's agent or employee shall be disposed of as provided in section 4301.45 of the Revised Code. If the accused is discharged by the judge or magistrate, such vehicle, watercraft, aircraft, or other conveyance shall be returned to its owner, and any bond given pursuant to this section shall be canceled. If the accused is the holder of a permit issued under Chapters 4301. and 4303. of the Revised Code, any beer, intoxicating liquor, or alcohol seized shall be disposed of as provided in section 4301.29 of the Revised Code, and any other property seized shall be returned to its owner by the officer having the custody or possession of such property. If the accused is not the holder of such a permit in force at the time, any beer, intoxicating liquor, or alcohol that was not illegally manufactured shall be forfeited to the state and shall forthwith be disposed of under sections 2981.11 to 2981.13 of the Revised Code. Illegally manufactured beer, intoxicating liquor, or alcohol, and other property, except as provided in this section, shall be destroyed, and any such beer, intoxicating liquor, or alcohol, or other property is hereby declared to be a public nuisance.

Effective Date: 06-30-1999; 07-01-2007



Section 4301.54 - Retaliatory tax on liquor products sold in, delivered, or shipped into Ohio.

If the laws of another state, territory, or nation, or the rules and regulations of an administrative body in another state, territory, or nation, provide for the levy and collection of taxes, fees, and charges upon the products of Ohio manufacturers of wine or manufacturers or brewers of beer when those products are sold in, delivered, or shipped into the other state, territory, or nation, in excess of the taxes, fees, and charges levied and collected on the products of manufacturers or brewers of those states, territories, or nations, whether those taxes, fees, and charges are in the nature of an excise, sales, or import tax, or by whatever name designated, the tax commissioner shall levy and collect additional taxes, fees, and charges on the products of manufacturers of wine or manufacturers and brewers of beer of that other state, territory, or nation when sold in, delivered, or shipped into this state.

The additional taxes, fees, and charges shall be in excess of those provided for in other sections of this chapter or Chapters 4303. and 4307. and section 4305.13 of the Revised Code, in the same proportion or in the same amount as taxes, fees, and charges levied and collected in the other state, territory, or nation upon the products of Ohio manufacturers of wine or manufacturers or brewers of beer are in excess of those levied and collected on the products of manufacturers and brewers of the other state, territory, or nation.

If the laws of another state, territory, or nation, or the rules and regulations of an administrative body in another state, territory, or nation, provide for the levy and collection of taxes, fees, or charges against Ohio manufacturers of wine or manufacturers or brewers of beer for the privilege of doing business in that state, territory, or nation, like amounts shall be levied and collected on manufacturers or brewers of that state, territory, or nation for the privilege of doing business in this state.

Effective Date: 10-11-2002



Section 4301.55 - Retaliatory tax on liquor products transported, manufactured or warehoused in Ohio.

If the laws of another state, territory, or nation, or the rules and regulations of any administrative body in another state, territory, or nation, authorize or impose any tax, fee, or charge upon the right to transport or import into that state, territory, or nation any beer or wine manufactured in this state; or authorize or impose any different warehousing requirements or higher warehousing or inspection fees upon any beer or wine manufactured in this state and imported into or sold in that state, territory, or nation than are imposed upon beer and wine manufactured in that state, territory, or nation; or impose any higher fee for the privilege of selling or handling beer or wine manufactured in this state than is imposed for the privilege of handling or selling the same kind of beverages manufactured within that state, territory, or nation or any other state, territory, or nation, the tax commissioner shall levy and collect similar taxes, fees, and charges from licensees or persons selling in this state beer and wine manufactured in that other state, territory, or nation. The taxes, fees, and charges shall be in addition to the taxes, fees, and charges assessed and collected by the commissioner under section 4301.54 of the Revised Code.

Effective Date: 10-11-2002



Section 4301.56 - List of permit holders furnished to tax commissioner for administration of liquor taxes.

The division of liquor control shall on the first day of each month certify to the tax commissioner a list of the names and addresses of all holders of permits issued by it during the preceding month and then in force, together with a list of eliminations from any prior list. The taxation provisions of Chapters 4301. and 4303. of the Revised Code are laws which the commissioner is required to administer within the meaning of sections 5703.19 to 5703.37 [,] 5703.39, and 5703.41 of the Revised Code.

Effective Date: 07-01-1997



Section 4301.57 - Fines and forfeited bonds.

Money from fines and forfeited bonds collected under any of the penal laws of this state relating to the manufacture, importation, transportation, distribution, or sale of beer or intoxicating liquor shall be paid as follows: one half to the credit of the general revenue fund and one half to the treasury of the county where the prosecution is held.

Effective Date: 10-01-1953



Section 4301.58 - Permits required.

(A) No person, personally or by the person's clerk, agent, or employee, who is not the holder of an A permit issued by the division of liquor control, in force at the time, and authorizing the manufacture of beer or intoxicating liquor, or who is not an agent or employee of the division authorized to manufacture such beer or intoxicating liquor, shall manufacture any beer or intoxicating liquor for sale, or shall manufacture spirituous liquor.

(B) No person, personally or by the person's clerk, agent, or employee, who is not the holder of an A, B, C, D, E, F, G, I, or S permit issued by the division, in force at the time, and authorizing the sale of beer, intoxicating liquor, or alcohol, or who is not an agent or employee of the division or the tax commissioner authorized to sell such beer, intoxicating liquor, or alcohol, shall sell, keep, or possess beer, intoxicating liquor, or alcohol for sale to any persons other than those authorized by Chapters 4301. and 4303. of the Revised Code to purchase any beer or intoxicating liquor, or sell any alcohol at retail. This division does not apply to or affect the sale or possession for sale of any low-alcohol beverage.

(C) No person, personally or by the person's clerk, agent, or employee, who is the holder of a permit issued by the division, shall sell, keep, or possess for sale any intoxicating liquor not purchased from the division or from the holder of a permit issued by the division authorizing the sale of such intoxicating liquor unless the same has been purchased with the special consent of the division. The division shall revoke the permit of any person convicted of a violation of division (C) of this section.

Effective Date: 07-01-1997; 2008 SB150 09-01-2008



Section 4301.59 - False or fraudulent statement in warehouse receipts.

No person, or his clerk, agent, or employee, shall make or issue any false or fraudulent statement, either orally or in writing, concerning the future value or use of any bonded warehouse receipt for spirituous liquor, or concerning the age, quality, quantity, ingredients, source, future value, or use of the spirituous liquor represented by such receipt for the purpose of promoting or inducing the sale or purchase of such receipt in this state.

Effective Date: 10-01-1953



Section 4301.60 - Illegal transportation of beer, intoxicating liquor, or alcohol prohibited.

No person, who is not the holder of an H permit, shall transport beer, intoxicating liquor, or alcohol in this state. This section does not apply to the transportation and delivery of beer, alcohol, or intoxicating liquor purchased or to be purchased from the holder of a permit issued by the division of liquor control, in force at the time, and authorizing the sale and delivery of the beer, alcohol, or intoxicating liquor so transported, or to the transportation and delivery of beer, intoxicating liquor, or alcohol purchased from the division or the tax commissioner, or purchased by the holder of an A or B permit outside this state and transported within this state by them in their own trucks for the purpose of sale under their permits.

Effective Date: 07-01-1997



Section 4301.61 - Transaction scans to check the validity of driver's or commercial driver's license or identification card.

(A) As used in this section and section 4301.611 of the Revised Code:

(1) "Card holder" means any person who presents a driver's or commercial driver's license or an identification card to a permit holder, or an agent or employee of a permit holder, for either of the purposes listed in division (A)(4)(a) or (b) of this section.

(2) "Identification card" means an identification card issued under sections 4507.50 to 4507.52 of the Revised Code.

(3) "Permit holder" means the holder of a permit issued under Chapter 4303. of the Revised Code.

(4) "Transaction scan" means the process by which a permit holder or an agent or employee of a permit holder checks, by means of a transaction scan device, the validity of a driver's or commercial driver's license or an identification card that is presented as a condition for doing either of the following:

(a) Purchasing any beer, intoxicating liquor, or low-alcohol beverage;

(b) Gaining admission to a premises that has been issued a liquor permit authorizing the sale of beer or intoxicating liquor for consumption on the premises where sold, and where admission is restricted to persons twenty-one years of age or older.

(5) "Transaction scan device" means any commercial device or combination of devices used at a point of sale that is capable of deciphering in an electronically readable format the information encoded on the magnetic strip or bar code of a driver's or commercial driver's license or an identification card.

(B)

(1) A permit holder or an agent or employee of a permit holder may perform a transaction scan by means of a transaction scan device to check the validity of a driver's or commercial driver's license or identification card presented by a card holder for either of the purposes listed in division (A)(4)(a) or (b) of this section.

(2) If the information deciphered by the transaction scan performed under division (B)(1) of this section fails to match the information printed on the driver's or commercial driver's license or identification card presented by the card holder, or if the transaction scan indicates that the information so printed is false or fraudulent, neither the permit holder nor any agent or employee of the permit holder shall sell any beer, intoxicating liquor, or low-alcohol beverage to the card holder.

(3) Division (B)(1) of this section does not preclude a permit holder or an agent or employee of a permit holder from using a transaction scan device to check the validity of a document other than a driver's or commercial driver's license or an identification card, if the document includes a bar code or magnetic strip that may be scanned by the device, as a condition of a sale of beer, intoxicating liquor, or a low-alcohol beverage or of granting admission to a premises described in division (A)(4) of this section.

(C) The registrar of motor vehicles, with the approval of the liquor control commission, shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code that do both of the following:

(1) Govern the recording and maintenance of information described in divisions (D)(1)(a) and (b) of this section , divisions (D)(1)(a) and (b) of section 2927.021 of the Revised Code, and divisions (D)(1)(a) and (b) of section 2925.57 of the Revised Code;

(2) Ensure quality control in the use of transaction scan devices under this section and sections 2927.021, 2927.022, 2925.57, 2925.58, and 4301.611 of the Revised Code.

(D)

(1) No permit holder or agent or employee of a permit holder shall electronically or mechanically record or maintain any information derived from a transaction scan, except the following:

(a) The name and date of birth of the person listed on the driver's or commercial driver's license or identification card presented by a card holder;

(b) The expiration date and identification number of the driver's or commercial driver's license or identification card presented by a card holder.

(2) No permit holder or agent or employee of a permit holder shall use the information that is derived from a transaction scan or that is permitted to be recorded and maintained by division (D)(1) of this section, except for purposes of section 4301.611 of the Revised Code.

(3) No permit holder or agent or employee of a permit holder shall use a transaction scan device for a purpose other than a purpose listed in division (A)(4)(a) or (b) of this section.

(4) No permit holder or agent or employee of a permit holder shall sell or otherwise disseminate the information derived from a transaction scan to any third party, including, but not limited to, selling or otherwise disseminating that information for any marketing, advertising, or promotional activities, but a permit holder or agent or employee of a permit holder may release that information pursuant to a court order or as specifically authorized by section 4301.611 or another section of the Revised Code.

(E) Nothing in this section or section 4301.611 of the Revised Code relieves a permit holder or an agent or employee of a permit holder of any responsibility to comply with any other applicable state or federal laws or rules governing the sale of beer, intoxicating liquor, or low-alcohol beverages.

(F) Whoever violates division (B)(2) or (D) of this section is guilty of an illegal liquor transaction scan, and the court may impose upon the offender a civil penalty of up to one thousand dollars for each violation. The clerk of the court shall pay each collected civil penalty to the county treasurer for deposit into the county treasury.

Effective Date: 09-21-2000; 05-17-2006



Section 4301.611 - Transaction scan as affirmative defense where age of purchaser is element of crime.

(A) A permit holder or an agent or employee of a permit holder may not be found guilty of a charge of a violation of this chapter or any rule of the liquor control commission in which the age of a purchaser of any beer, intoxicating liquor, or low-alcohol beverage is an element of the alleged violation, if the permit holder, agent, or employee raises and proves as an affirmative defense that all of the following occurred:

(1) The card holder attempting to purchase any beer, intoxicating liquor, or low-alcohol beverage presented a driver's or commercial driver's license or an identification card.

(2) A transaction scan of the driver's or commercial driver's license or identification card that the card holder presented indicated that the license or card was valid.

(3) The beer, intoxicating liquor, or low-alcohol beverage was sold to the card holder in reasonable reliance upon the identification presented and the completed transaction scan.

(B) In determining whether a permit holder or an agent or employee of a permit holder has proven the affirmative defense provided by division (A) of this section, the liquor control commission or the trier of fact in a court of record shall consider any written policy that the permit holder has adopted and implemented and that is intended to prevent violations of division (A)(1) or (2) of section 4301.22 and of sections 4301.63 to 4301.636, 4301.69, and 4301.691 of the Revised Code. For purposes of division (A)(3) of this section, the commission or trier of fact shall consider that reasonable reliance upon the identification presented and the completed transaction scan may require a permit holder or an agent or employee of a permit holder to exercise reasonable diligence to determine, and that the use of a transaction scan device does not excuse a permit holder or an agent or employee of a permit holder from exercising reasonable diligence to determine, the following:

(1) Whether a person to whom the permit holder or agent or employee of a permit holder sells any beer or intoxicating liquor is twenty-one years of age or older or sells any low-alcohol beverage is eighteen years of age or older;

(2) Whether the description and picture appearing on the driver's or commercial driver's license or identification card presented by a card holder is that of the card holder.

(C) The affirmative defense provided by division (A) of this section is in addition to the defense provided by section 4301.639 of the Revised Code.

(D) In any hearing before the liquor control commission and in any criminal action in which the affirmative defense provided by division (A) of this section is raised, the registrar of motor vehicles or a deputy registrar who issued an identification card under sections 4507.50 to 4507.52 of the Revised Code shall be permitted to submit certified copies of the records of that issuance in lieu of the testimony of the personnel of or contractors with the bureau of motor vehicles in the hearing or action.

Effective Date: 09-21-2000



Section 4301.62 - Opened container of beer or intoxicating liquor prohibited at certain premises.

(A) As used in this section:

(1) "Chauffeured limousine" means a vehicle registered under section 4503.24 of the Revised Code.

(2) "Street," "highway," and "motor vehicle" have the same meanings as in section 4511.01 of the Revised Code.

(B) No person shall have in the person's possession an opened container of beer or intoxicating liquor in any of the following circumstances:

(1) Except as provided in division (C)(1)(e) of this section, in an agency store;

(2) Except as provided in division (C) of this section, on the premises of the holder of any permit issued by the division of liquor control;

(3) In any other public place;

(4) Except as provided in division (D) or (E) of this section, while operating or being a passenger in or on a motor vehicle on any street, highway, or other public or private property open to the public for purposes of vehicular travel or parking;

(5) Except as provided in division (D) or (E) of this section, while being in or on a stationary motor vehicle on any street, highway, or other public or private property open to the public for purposes of vehicular travel or parking.

(C)

(1) A person may have in the person's possession an opened container of any of the following:

(a) Beer or intoxicating liquor that has been lawfully purchased for consumption on the premises where bought from the holder of an A-1-A, A-2, A-3a, D-1, D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5c, D-5d, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, D-7, D-8, E, F, F-2, F-5, F-7, or F-8 permit;

(b) Beer, wine, or mixed beverages served for consumption on the premises by the holder of an F-3 permit or wine served for consumption on the premises by the holder of an F-4 or F-6 permit;

(c) Beer or intoxicating liquor consumed on the premises of a convention facility as provided in section 4303.201 of the Revised Code;

(d) Beer or intoxicating liquor to be consumed during tastings and samplings approved by rule of the liquor control commission;

(e) Spirituous liquor to be consumed for purposes of a tasting sample, as defined in section 4301.171 of the Revised Code.

(2) A person may have in the person's possession on an F liquor permit premises an opened container of beer or intoxicating liquor that was not purchased from the holder of the F permit if the premises for which the F permit is issued is a music festival and the holder of the F permit grants permission for that possession on the premises during the period for which the F permit is issued. As used in this division, "music festival" means a series of outdoor live musical performances, extending for a period of at least three consecutive days and located on an area of land of at least forty acres.

(3)

(a) A person may have in the person's possession on a D-2 liquor permit premises an opened or unopened container of wine that was not purchased from the holder of the D-2 permit if the premises for which the D-2 permit is issued is an outdoor performing arts center, the person is attending an orchestral performance, and the holder of the D-2 permit grants permission for the possession and consumption of wine in certain predesignated areas of the premises during the period for which the D-2 permit is issued.

(b) As used in division (C)(3)(a) of this section:

(i) "Orchestral performance" means a concert comprised of a group of not fewer than forty musicians playing various musical instruments.

(ii) "Outdoor performing arts center" means an outdoor performing arts center that is located on not less than one hundred fifty acres of land and that is open for performances from the first day of April to the last day of October of each year.

(4) A person may have in the person's possession an opened or unopened container of beer or intoxicating liquor at an outdoor location at which the person is attending an orchestral performance as defined in division (C)(3)(b)(i) of this section if the person with supervision and control over the performance grants permission for the possession and consumption of beer or intoxicating liquor in certain predesignated areas of that outdoor location.

(5) A person may have in the person's possession on an F-9 liquor permit premises an opened or unopened container of beer or intoxicating liquor that was not purchased from the holder of the F-9 permit if the person is attending an orchestral performance and the holder of the F-9 permit grants permission for the possession and consumption of beer or intoxicating liquor in certain predesignated areas of the premises during the period for which the F-9 permit is issued.

As used in division (C)(5) of this section, "orchestral performance" has the same meaning as in division (C)(3)(b) of this section.

(D) This section does not apply to a person who pays all or a portion of the fee imposed for the use of a chauffeured limousine pursuant to a prearranged contract, or the guest of the person, when all of the following apply:

(1) The person or guest is a passenger in the limousine.

(2) The person or guest is located in the limousine, but is not occupying a seat in the front compartment of the limousine where the operator of the limousine is located.

(3) The limousine is located on any street, highway, or other public or private property open to the public for purposes of vehicular travel or parking.

(E) An opened bottle of wine that was purchased from the holder of a permit that authorizes the sale of wine for consumption on the premises where sold is not an opened container for the purposes of this section if both of the following apply:

(1) The opened bottle of wine is securely resealed by the permit holder or an employee of the permit holder before the bottle is removed from the premises. The bottle shall be secured in such a manner that it is visibly apparent if the bottle has been subsequently opened or tampered with.

(2) The opened bottle of wine that is resealed in accordance with division (E)(1) of this section is stored in the trunk of a motor vehicle or, if the motor vehicle does not have a trunk, behind the last upright seat or in an area not normally occupied by the driver or passengers and not easily accessible by the driver.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 04-07-2004; 09-21-2006; 2008 SB150 09-01-2008; 2008 HB562 09-22-2008



Section 4301.63 - Purchase of beer or intoxicating liquor by persons under twenty-one prohibited.

Except as otherwise provided in this chapter, no person under the age of twenty-one years shall purchase beer or intoxicating liquor.

Effective Date: 07-31-1987



Section 4301.631 - Purchase or consumption low-alcohol beverage by persons under eighteen prohibited.

(A) As used in this section, "underage person" means a person under eighteen years of age.

(B) No underage person shall purchase any low-alcohol beverage.

(C) No underage person shall order, pay for, share the cost of, or attempt to purchase any low-alcohol beverage.

(D) No person shall knowingly furnish any false information as to the name, age, or other identification of any underage person for the purpose of obtaining or with the intent to obtain any low-alcohol beverage for an underage person, by purchase or as a gift.

(E) No underage person shall knowingly show or give false information concerning the person's name, age, or other identification for the purpose of purchasing or otherwise obtaining any low-alcohol beverage in any place in this state.

(F) No person shall sell or furnish any low-alcohol beverage to, or buy any low-alcohol beverage for, an underage person, unless given by a physician in the regular line of his practice or given for established religious purposes, or unless the underage person is accompanied by a parent, spouse who is not an underage person, or legal guardian.

No permit issued by the division of liquor control shall be suspended, revoked, or canceled because of a violation of this division or division (G) of this section.

(G) No person who is the owner or occupant of any public or private place shall knowingly allow any underage person to remain in or on the place while possessing or consuming any low-alcohol beverage, unless the low-alcohol beverage is given to the person possessing or consuming it by that person's parent, spouse who is not an underage person, or legal guardian, and the parent, spouse who is not an underage person, or legal guardian is present when the person possesses or consumes the low-alcohol beverage.

An owner of a public or private place is not liable for acts or omissions in violation of this division that are committed by a lessee of that place, unless the owner authorizes or acquiesces in the lessee's acts or omissions.

(H) No underage person shall knowingly possess or consume any low-alcohol beverage in any public or private place, unless accompanied by a parent, spouse who is not an underage person, or legal guardian, or unless the low-alcohol beverage is given by a physician in the regular line of the physician's practice or given for established religious purposes.

(I) No parent, spouse who is not an underage person, or legal guardian of an underage person shall knowingly permit the underage person to violate this section.

Effective Date: 07-01-1997



Section 4301.632 - [Repealed].

Effective Date: 10-11-2002



Section 4301.633 - Furnishing false information to obtain beer or intoxicating liquor for person under twenty-one.

Except as otherwise provided in this chapter, no person shall knowingly furnish any false information as to the name, age, or other identification of any person under twenty-one years of age for the purpose of obtaining or with the intent to obtain, beer or intoxicating liquor for a person under twenty-one years of age, by purchase, or as a gift.

Effective Date: 07-31-1987



Section 4301.634 - Furnishing false information to obtain beer or intoxicating liquor by person under twenty-one.

Except as otherwise provided in this chapter, no person under the age of twenty-one years shall knowingly show or give false information concerning the person's name, age, or other identification for the purpose of purchasing or otherwise obtaining beer or intoxicating liquor in any place in this state where beer or intoxicating liquor is sold under a permit issued by the division of liquor control or sold by the division.

Effective Date: 07-01-1997



Section 4301.635 - Compliance check.

(A) As used in this section:

(1) "Compliance check" means an attempt on behalf of a law enforcement agency or the division of liquor control to purchase any beer, wine, mixed beverages, or intoxicating liquor in the enforcement of any section of this chapter or any rule of the liquor control commission in which the age of the purchaser is an element of the offense.

(2) "Confidential informant" means a person who is under twenty-one years of age and who is engaged in conducting compliance checks.

(3) "Law enforcement agency" means an organization or unit made up of law enforcement officers authorized to enforce this chapter and also includes the investigative unit of the department of public safety described in section 5502.13 of the Revised Code.

(B) Within a reasonable period of time after the conduct of a compliance check, the law enforcement agency that conducted the compliance check, or the division of liquor control if the division conducted the compliance check, shall send written notification of it to the permit holder that was its subject. If the confidential informant who participated in the compliance check was able to purchase beer, wine, mixed beverages, or intoxicating liquor, the citation issued for the violation constitutes that notification. If the confidential informant who participated in the compliance check was unable to purchase beer, wine, mixed beverages, or intoxicating liquor, the notification shall indicate the date and time of the compliance check, the law enforcement agency that conducted the compliance check or, when applicable, that the division of liquor control conducted the compliance check, and the permit holder or a general description of the employee of the permit holder who refused to make the sale.

Effective Date: 04-07-2004



Section 4301.636 - Manufacture, transfer, sell, or distribute false identification card or driver's license.

(A)

(1) No person shall manufacture, transfer, or distribute in any manner any identification card issued for the purpose of establishing a person's age that displays the great seal of the state of Ohio, the word "Ohio," "state," or "official," or any other designation that represents the card as the official identification card of Ohio, except for those cards issued pursuant to section 4507.50 of the Revised Code.

(2) No person shall manufacture, sell, or distribute in any manner for any compensation any identification card issued for the purpose of establishing a person's age that displays the great seal of the state of Ohio, the word "Ohio," "state," or "official," or any other designation that represents the card as the official identification card of Ohio, except for those cards issued pursuant to section 4507.50 of the Revised Code.

(B)

(1) No person, other than the registrar of motor vehicles or a deputy registrar, shall manufacture, transfer, or distribute in any manner any card that displays the great seal of the state of Ohio, the word "Ohio," "state," "official," "chauffeur," "chauffeur's," "commercial driver," "commercial driver's," "driver," "driver's," "operator," or "operator's," or any other designation that represents the card as the official driver's license of the state.

(2) No person, other than the registrar of motor vehicles or a deputy registrar, shall manufacture, sell, or distribute in any manner for any compensation any card that displays the great seal of the state of Ohio, the word "Ohio," "state," "official," "chauffeur," "chauffeur's," "commercial driver," "commercial driver's," "driver," "driver's," or any other designation that represents the card as the official driver's license of the state.

Effective Date: 07-25-1990



Section 4301.637 - Warning cards as to underage persons and person carrying firearms.

(A) Except as otherwise provided in section 4301.691 of the Revised Code, every place in this state where beer, intoxicating liquor, or any low-alcohol beverage is sold for beverage purposes shall display at all times, in a prominent place on the premises thereof, a printed card, which shall be furnished by the division of liquor control and which shall read substantially as follows:

"WARNING TO PERSONS UNDER AGE

If you are under the age of 21

Under the statutes of the state of Ohio, if you order, pay for, share the cost of, or attempt to purchase, or possess or consume beer or intoxicating liquor in any public place, or furnish false information as to name, age, or other identification, you are subject to a fine of up to one thousand dollars, or imprisonment up to six months, or both.

If you are under the age of 18

Under the statutes of the state of Ohio, if you order, pay for, share the cost of, or attempt to purchase, or possess or consume, any type of beer or wine that contains either no alcohol or less than one-half of one per cent of alcohol by volume in any public place, or furnish false information as to name, age, or other identification, you are subject to a fine of up to two hundred fifty dollars or to imprisonment up to thirty days, or both."

No person shall be subject to any criminal prosecution or any proceedings before the division or the liquor control commission for failing to display this card. No permit issued by the division shall be suspended, revoked, or canceled because of the failure of the permit holder to display this card.

(B) Every place in this state for which a D permit has been issued under Chapter 4303. of the Revised Code shall be issued a printed card by the division that shall read substantially as follows:

"WARNING

If you are carrying a firearm

Under the statutes of Ohio, if you possess a firearm in any room in which liquor is being dispensed in premises for which a D permit has been issued under Chapter 4303. of the Revised Code, you may be guilty of a felony and are subject to a term of actual incarceration of one or two years."

No person shall be subject to any criminal prosecution or any proceedings before the division or the liquor control commission for failing to display this card. No permit issued by the division shall be suspended, revoked, or canceled because of the failure of the permit holder to display this card.

Effective Date: 07-01-1997



Section 4301.638 - Modification on other sections not intended.

Sections 4301.633 to 4301.637 of the Revised Code shall not be deemed to modify or affect division (A) of section 4301.22 or section 4301.69 of the Revised Code.

Effective Date: 10-11-2002



Section 4301.639 - False identification accepted in good faith.

(A) No permit holder, agent or employee of a permit holder, or any other person may be found guilty of a violation of any section of this chapter or any rule of the liquor control commission in which age is an element of the offense, if the liquor control commission or any court of record finds all of the following:

(1) That the person buying, at the time of so doing, exhibited to the permit holder, the agent or employee of the permit holder, or the other person a driver's or commercial driver's license , an identification card issued under sections 4507.50 to 4507.52 of the Revised Code , or a military identification card issued by the United States department of defense, that displays a picture of the individual for whom the license or card was issued and shows that the person buying was then at least twenty-one years of age, if the person was buying beer as defined in section 4301.01 of the Revised Code or intoxicating liquor, or that the person was then at least eighteen years of age, if the person was buying any low-alcohol beverage;

(2) That the permit holder, the agent or employee of the permit holder, or the other person made a bona fide effort to ascertain the true age of the person buying by checking the identification presented, at the time of the purchase, to ascertain that the description on the identification compared with the appearance of the buyer and that the identification presented had not been altered in any way;

(3) That the permit holder, the agent or employee of the permit holder, or the other person had reason to believe that the person buying was of legal age.

(B) In any hearing before the liquor control commission and in any action or proceeding before a court of record in which a defense is raised under division (A) of this section, the registrar of motor vehicles or deputy registrar who issued an identification card under sections 4507.50 to 4507.52 of the Revised Code shall be permitted to submit certified copies of the records, in the registrar's or deputy's possession, of that issuance in lieu of the testimony of the personnel of or contractors with the bureau of motor vehicles at the hearing, action, or proceeding.

(C) The defense provided by division (A) of this section is in addition to the affirmative defense provided by section 4301.611 of the Revised Code.

Effective Date: 09-21-2000; 2008 SB150 09-01-2008



Section 4301.64 - Prohibition against consumption of beer or intoxicating liquor in motor vehicle.

No person shall consume any beer or intoxicating liquor in a motor vehicle. This section does not apply to persons described in division (D) of section 4301.62 of the Revised Code.

Effective Date: 07-14-1995



Section 4301.65 - Sale, purchase, or use of alcohol vaporizing device prohibited.

(A) As used in this section, "alcohol vaporizing device" means a machine or other device that mixes beer or intoxicating liquor with pure oxygen or any other gas to produce a vaporized product for the purpose of consumption by inhalation.

(B) No person shall sell or offer for sale an alcohol vaporizing device.

(C) No person shall purchase or use an alcohol vaporizing device.

Effective Date: 09-21-2006



Section 4301.66 - Obstructing inspection or search of premises prohibited.

No person shall hinder or obstruct any agent or employee of the division of liquor control, any enforcement agent of the department of public safety, or any officer of the law, from making inspection or search of any place, other than a bona fide private residence, where beer or intoxicating liquor is possessed, kept, sold, or given away.

Effective Date: 06-30-1999



Section 4301.67 - Illegal possession of spirituous or intoxicating liquor or beer prohibited.

No person shall have that person's possession of any spirituous liquor, in excess of one liter, in one or more containers, which was not purchased at wholesale or retail from the division of liquor control or otherwise lawfully acquired pursuant to Chapters 4301. and 4303. of the Revised Code, or any other intoxicating liquor or beer, in one or more containers, which was not lawfully acquired pursuant to Chapters 4301. and 4303. of the Revised Code.

Effective Date: 07-01-1997



Section 4301.68 - Sale of liquor in diluted, refilled, or partly refilled containers prohibited.

No person shall sell, offer for sale, or possess intoxicating liquor in any original container which has been diluted, refilled, or partly refilled.

Effective Date: 10-01-1953



Section 4301.69 - Underage persons offenses concerning.

(A) Except as otherwise provided in this chapter, no person shall sell beer or intoxicating liquor to an underage person, shall buy beer or intoxicating liquor for an underage person, or shall furnish it to an underage person, unless given by a physician in the regular line of the physician's practice or given for established religious purposes or unless the underage person is supervised by a parent, spouse who is not an underage person, or legal guardian.

In proceedings before the liquor control commission, no permit holder, or no employee or agent of a permit holder, charged with a violation of this division shall be charged, for the same offense, with a violation of division (A)(1) of section 4301.22 of the Revised Code.

(B) No person who is the owner or occupant of any public or private place shall knowingly allow any underage person to remain in or on the place while possessing or consuming beer or intoxicating liquor, unless the intoxicating liquor or beer is given to the person possessing or consuming it by that person's parent, spouse who is not an underage person, or legal guardian and the parent, spouse who is not an underage person, or legal guardian is present at the time of the person's possession or consumption of the beer or intoxicating liquor.

An owner of a public or private place is not liable for acts or omissions in violation of this division that are committed by a lessee of that place, unless the owner authorizes or acquiesces in the lessee's acts or omissions.

(C) No person shall engage or use accommodations at a hotel, inn, cabin, campground, or restaurant when the person knows or has reason to know either of the following:

(1) That beer or intoxicating liquor will be consumed by an underage person on the premises of the accommodations that the person engages or uses, unless the person engaging or using the accommodations is the spouse of the underage person and is not an underage person, or is the parent or legal guardian of all of the underage persons, who consume beer or intoxicating liquor on the premises and that person is on the premises at all times when beer or intoxicating liquor is being consumed by an underage person;

(2) That a drug of abuse will be consumed on the premises of the accommodations by any person, except a person who obtained the drug of abuse pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs and has the drug of abuse in the original container in which it was dispensed to the person.

(D)

(1) No person is required to permit the engagement of accommodations at any hotel, inn, cabin, or campground by an underage person or for an underage person, if the person engaging the accommodations knows or has reason to know that the underage person is intoxicated, or that the underage person possesses any beer or intoxicating liquor and is not supervised by a parent, spouse who is not an underage person, or legal guardian who is or will be present at all times when the beer or intoxicating liquor is being consumed by the underage person.

(2) No underage person shall knowingly engage or attempt to engage accommodations at any hotel, inn, cabin, or campground by presenting identification that falsely indicates that the underage person is twenty-one years of age or older for the purpose of violating this section.

(E)

(1) No underage person shall knowingly order, pay for, share the cost of, attempt to purchase, possess, or consume any beer or intoxicating liquor in any public or private place. No underage person shall knowingly be under the influence of any beer or intoxicating liquor in any public place. The prohibitions set forth in division (E)(1) of this section against an underage person knowingly possessing, consuming, or being under the influence of any beer or intoxicating liquor shall not apply if the underage person is supervised by a parent, spouse who is not an underage person, or legal guardian, or the beer or intoxicating liquor is given by a physician in the regular line of the physician's practice or given for established religious purposes.

(2)

(a) If a person is charged with violating division (E)(1) of this section in a complaint filed under section 2151.27 of the Revised Code, the court may order the child into a diversion program specified by the court and hold the complaint in abeyance pending successful completion of the diversion program. A child is ineligible to enter into a diversion program under division (E)(2)(a) of this section if the child previously has been diverted pursuant to division (E)(2)(a) of this section. If the child completes the diversion program to the satisfaction of the court, the court shall dismiss the complaint and order the child's record in the case sealed under sections 2151.356 to 2151.358 of the Revised Code. If the child fails to satisfactorily complete the diversion program, the court shall proceed with the complaint.

(b) If a person is charged in a criminal complaint with violating division (E)(1) of this section, section 2935.36 of the Revised Code shall apply to the offense, except that a person is ineligible for diversion under that section if the person previously has been diverted pursuant to division (E)(2)(a) or (b) of this section. If the person completes the diversion program to the satisfaction of the court, the court shall dismiss the complaint and order the record in the case sealed under section 2953.52 of the Revised Code. If the person fails to satisfactorily complete the diversion program, the court shall proceed with the complaint.

(F) No parent, spouse who is not an underage person, or legal guardian of a minor shall knowingly permit the minor to violate this section or section 4301.63, 4301.633, or 4301.634 of the Revised Code.

(G) The operator of any hotel, inn, cabin, or campground shall make the provisions of this section available in writing to any person engaging or using accommodations at the hotel, inn, cabin, or campground.

(H) As used in this section:

(1) "Drug of abuse" has the same meaning as in section 3719.011 of the Revised Code.

(2) "Hotel" has the same meaning as in section 3731.01 of the Revised Code.

(3) "Licensed health professional authorized to prescribe drugs" and "prescription" have the same meanings as in section 4729.01 of the Revised Code.

(4) "Minor" means a person under the age of eighteen years.

(5) "Underage person" means a person under the age of twenty-one years.

Effective Date: 10-11-2002; 07-11-2006; 09-21-2006



Section 4301.691 - Alternate prohibitions if federal mandate relating to a national uniform drinking age of twenty-one is no longer in force.

If the United States congress repeals the mandate established by the "Surface Transportation Assistance Act of 1982" relating to a national uniform drinking age of twenty-one or if a court of competent jurisdiction declares the mandate to be unconstitutional or otherwise invalid, then upon the certification by the secretary of state that this mandate has been repealed or invalidated, the following shall apply:

(A) Beer or intoxicating liquor may be served to a person not seated at a table unless there is reason to believe that the beer will be consumed by a person under nineteen years of age or that the intoxicating liquor will be consumed by a person under twenty-one years of age.

(B) No person under the age of twenty-one years shall purchase intoxicating liquor, nor shall a person under the age of nineteen years purchase beer.

(C) No person under the age of nineteen years shall order, pay for, share the cost of, or attempt to purchase any beer or intoxicating liquor, or consume any beer or intoxicating liquor, either from a sealed or unsealed container or by the glass or by the drink, in any public or private place, except as provided in section 4301.69 of the Revised Code.

(D) No person under the age of twenty-one years shall order, pay for, share the cost of, or attempt to purchase any intoxicating liquor, or consume any intoxicating liquor, either from a sealed or unsealed container or by the glass or by the drink, except as provided in section 4301.69 of the Revised Code.

(E) No person shall knowingly furnish any false information as to the name, age, or other identification of any person under twenty-one years of age for the purpose of obtaining or with the intent to obtain, beer or intoxicating liquor for a person under nineteen years of age, or intoxicating liquor for a person under twenty-one years of age, by purchase, or as a gift.

(F) No person under the age of nineteen years shall knowingly show or give false information concerning the person's name, age, or other identification for the purpose of purchasing or otherwise obtaining beer or intoxicating liquor in any place in this state where beer or intoxicating liquor is sold under a permit issued by the division of liquor control or sold by the division.

(G) No person under the age of twenty-one years shall knowingly show or give false information concerning the person's name, age, or other identification for the purpose of purchasing or otherwise obtaining intoxicating liquor in any place in this state where intoxicating liquor is sold under a permit issued by the division or sold by the division.

(H) No person shall sell intoxicating liquor to a person under the age of twenty-one years or sell beer to a person under the age of nineteen, or buy intoxicating liquor for, or furnish it to, a person under the age of twenty-one years, or buy beer for or furnish it to a person under the age of nineteen, unless given by a physician in the regular line of his practice, or by a parent or legal guardian.

In proceedings before the liquor control commission, no permit holder or the permit holder's employee or agent charged with a violation of this section shall, for the same offense, be charged with a violation of division (A)(1) of section 4301.22 of the Revised Code.

(I) No person who is the owner or occupant of any public or private place shall knowingly allow any person under the age of twenty-one to remain in or on the place while possessing or consuming intoxicating liquor, or knowingly allow any person under the age of nineteen to remain in or on the place while possessing or consuming beer, unless the intoxicating liquor or beer is given to the person possessing or consuming it by that person's parent or legal guardian and the parent or legal guardian is present at the time of the person's possession or consumption of the intoxicating liquor or beer.

(J) The division shall revise the warning sign required by section 4301.637 of the Revised Code so that the sign conforms to this section.

Effective Date: 07-01-1997



Section 4301.70 - Violations not otherwise specified.

Any person who is subject to Chapter 4301., 4303., or 4307. of the Revised Code, in the transportation, possession, or sale of wine or mixed beverage subject to the taxes imposed by sections 4301.43 and 4301.432 of the Revised Code, and who violates such chapters or any lawful rule promulgated by the tax commissioner under such chapters, for the violation of which no penalty is otherwise provided, shall be fined as provided in division (A) of section 4301.99 of the Revised Code.

Effective Date: 10-01-1982



Section 4301.71 - [Repealed].

Effective Date: 11-14-1977



Section 4301.72 - Liquor taxes are lien on property of permit holder.

The taxes imposed by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code and the permit fees imposed by Chapter 4303. of the Revised Code shall be a lien upon all property of the taxpayer or permit holder. If the surety on any bond required under Chapters 4301. and 4303. of the Revised Code makes payment of any sums due under any such bond, the surety shall be subrogated to any lien right on all property of the taxpayer or permit holder.

Effective Date: 10-01-1982



Section 4301.73 - [Repealed].

Effective Date: 03-30-1999



Section 4301.74 - Violation of nuisance injunction.

Any person subject to an injunction, temporary or permanent, granted pursuant to division (D) or (E) of section 3767.05 of the Revised Code involving a condition described in division (C)(3) or (4) of section 3767.01 of the Revised Code shall obey such injunction. If such person violates such injunction, the court or in vacation a judge thereof, may summarily try and punish the violator. The proceedings for punishment for contempt shall be commenced by filing with the clerk of the court from which such injunction issued information under oath setting out the alleged facts constituting the violation, whereupon the court shall forthwith cause a warrant to issue under which the defendant shall be arrested. The trial may be had upon affidavits, or either party may demand the production and oral examination of the witnesses.

Effective Date: 03-30-1999



Section 4301.77 - Providing social security numbers.

The division of liquor control may provide the social security number of an individual that the division possesses to the department of public safety, the department of taxation, the office of the attorney general, or any other state or local law enforcement agency if the department, office, or other state or local law enfocement agency requests the social security number from the division to conduct an investigation, implement an enforcement action, or collect taxes.

Effective Date: 07-23-2004



Section 4301.80 - Community entertainment district application.

(A) As used in this section, "community entertainment district" means a bounded area that includes or will include a combination of entertainment, retail, educational, sporting, social, cultural, or arts establishments within close proximity to some or all of the following types of establishments within the district, or other types of establishments similar to these:

(1) Hotels;

(2) Restaurants;

(3) Retail sales establishments;

(4) Enclosed shopping centers;

(5) Museums;

(6) Performing arts theaters;

(7) Motion picture theaters;

(8) Night clubs;

(9) Convention facilities;

(10) Sports facilities;

(11) Entertainment facilities or complexes;

(12) Any combination of the establishments described in division (A)(1) to (11) of this section that provide similar services to the community.

(B) Any owner of property located in a municipal corporation seeking to have that property, or that property and other surrounding property, designated as a community entertainment district shall file an application seeking this designation with the mayor of the municipal corporation in which that property is located. Any owner of property located in the unincorporated area of a township seeking to have that property, or that property and other surrounding property, designated as a community entertainment district shall file an application seeking this designation with the board of township trustees of the township in whose unincorporated area that property is located. An application to designate an area as a community entertainment district shall contain all of the following:

(1) The applicant's name and address;

(2) A map or survey of the proposed community entertainment district in sufficient detail to identify the boundaries of the district and the property owned by the applicant;

(3) A general statement of the nature and types of establishments described in division (A) of this section that are or will be located within the proposed community improvement district and any other establishments located in the proposed community entertainment district that are not described in division (A) of this section;

(4) If some or all of the establishments within the proposed community entertainment district have not yet been developed, the proposed time frame for completing the development of these establishments;

(5) Evidence that the uses of land within the proposed community entertainment district are in accord with the municipal corporation's or township's master zoning plan or map;

(6) A certificate from a surveyor or engineer licensed under Chapter 4733. of the Revised Code indicating that the area encompassed by the proposed community entertainment district contains no less than twenty contiguous acres;

(7) A handling and processing fee to accompany the application, payable to the applicable municipal corporation or township, in an amount determined by that municipal corporation or township.

(C) An application described in division (B) of this section relating to an area located in a municipal corporation shall be addressed and submitted to the mayor of the municipal corporation in which the area described in the application is located. The mayor, within thirty days after receiving the application, shall submit the application with the mayor's recommendation to the legislative authority of the municipal corporation. An application described in division (B) of this section relating to an area located in the unincorporated area of a township shall be addressed and submitted to the board of township trustees of the township in whose unincorporated area the area described in the application is located. The application is a public record for purposes of section 149.43 of the Revised Code upon its receipt by the mayor or board of township trustees.

Within thirty days after it receives the application and the mayor's recommendations relating to the application, the legislative authority of the municipal corporation, by notice published once a week for two consecutive weeks in one newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, shall notify the public that the application is on file in the office of the clerk of the municipal corporation and is available for inspection by the public during regular business hours. Within thirty days after it receives the application, the board of township trustees, by notice published once a week for two consecutive weeks in one newspaper of general circulation in the township or as provided in section 7.16 of the Revised Code, shall notify the public that the application is on file in the office of the township fiscal officer and is available for inspection by the public during regular business hours. The notice shall also indicate the date and time of any public hearing by the legislative authority or board of township trustees on the application.

Within seventy-five days after the date the application is filed with the mayor of a municipal corporation, the legislative authority of the municipal corporation by ordinance or resolution shall approve or disapprove the application based on whether the proposed community entertainment district does or will substantially contribute to entertainment, retail, educational, sporting, social, cultural, or arts opportunities for the community. The community considered shall at a minimum include the municipal corporation in which the community is located. Any approval of an application shall be by an affirmative majority vote of the legislative authority.

Within seventy-five days after the date the application is filed with a board of township trustees, the board by resolution shall approve or disapprove the application based on whether the proposed community entertainment district does or will substantially contribute to entertainment, retail, educational, sporting, social, cultural, or arts opportunities for the community. The community considered shall at a minimum include the township in which the community is located. Any approval of an application shall be by an affirmative majority vote of the board of township trustees.

If the legislative authority or board of township trustees disapproves the application, the applicant may make changes in the application to secure its approval by the legislative authority or board of township trustees. Any area approved by the legislative authority or board of township trustees constitutes a community entertainment district, and a local option election may be conducted in the district, as a type of community facility, under section 4301.356 of the Revised Code.

(D) All or part of an area designated as a community entertainment district may lose this designation as provided in this division. The legislative authority of a municipal corporation in which a community entertainment district is located, or the board of township trustees of the township in whose unincorporated area a community entertainment district is located, after giving notice of its proposed action by publication once a week for two consecutive weeks in one newspaper of general circulation in the municipal corporation or township or as provided in section 7.16 of the Revised Code, may determine by ordinance or resolution in the case of the legislative authority of a municipal corporation, or by resolution in the case of a board of township trustees of a township, that all or part of the area fails to meet the standards described in this section for designation of an area as a community entertainment district. If the legislative authority or board so determines, the area designated in the ordinance or resolution no longer constitutes a community entertainment district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-30-1999; 12-20-2005



Section 4301.81 - Application for revitalization district designation.

(A) As used in this section:

(1) "Revitalization district" means a bounded area that includes or will include a combination of entertainment, retail, educational, sporting, social, cultural, or arts establishments within close proximity to some or all of the following types of establishments within the district, or other types of establishments similar to these:

(a) Hotels;

(b) Restaurants;

(c) Retail sales establishments;

(d) Enclosed shopping centers;

(e) Museums;

(f) Performing arts theaters;

(g) Motion picture theaters;

(h) Night clubs;

(i) Convention facilities;

(j) Sports facilities;

(k) Entertainment facilities or complexes;

(l) Any combination of the establishments described in divisions (A)(1)(a) to (k) of this section that provide similar services to the community.

(2) "Municipal corporation" means a municipal corporation with a population of less than one hundred thousand.

(3) "Township" means a township with a population in its unincorporated area of less than one hundred thousand.

(B) Any owner of property located in a municipal corporation seeking to have that property, or that property and other surrounding property, designated as a revitalization district shall file an application seeking this designation with the mayor of the municipal corporation in which that property is located. Any owner of property located in the unincorporated area of a township seeking to have that property, or that property and other surrounding property, designated as a revitalization district shall file an application seeking this designation with the board of township trustees of the township in whose unincorporated area that property is located. An application to designate an area as a revitalization district shall contain all of the following:

(1) The applicant's name and address;

(2) A map or survey of the proposed revitalization district in sufficient detail to identify the boundaries of the district and the property owned by the applicant;

(3) A general statement of the nature and types of establishments described in division (A) of this section that are or will be located within the proposed revitalization district and any other establishments located in the proposed revitalization district that are not described in division (A) of this section;

(4) If some or all of the establishments within the proposed revitalization district have not yet been developed, the proposed time frame for completing the development of these establishments;

(5) Evidence that the uses of land within the proposed revitalization district are in accord with the municipal corporation's or township's master zoning plan or map; and

(6) A handling and processing fee to accompany the application, payable to the applicable municipal corporation or township, in an amount determined by that municipal corporation or township.

(C) An application relating to an area located in a municipal corporation shall be addressed and submitted to the mayor of the municipal corporation in which the area described in the application is located. The mayor, within thirty days after receiving the application, shall submit the application with the mayor's recommendation to the legislative authority of the municipal corporation. An application relating to an area located in the unincorporated area of a township shall be addressed and submitted to the board of township trustees of the township in whose unincorporated area the area described in the application is located. The application is a public record for purposes of section 149.43 of the Revised Code upon its receipt by the mayor or board of township trustees.

Within thirty days after it receives the application and the mayor's recommendations relating to the application, the legislative authority of the municipal corporation, by notice published once a week for two consecutive weeks in one newspaper of general circulation in the municipal corporation or as provided in section 7.16 of the Revised Code, shall notify the public that the application is on file in the office of the clerk of the municipal corporation and is available for inspection by the public during regular business hours. Within thirty days after it receives the application, the board of township trustees, by notice published once a week for two consecutive weeks in one newspaper of general circulation in the township or as provided in section 7.16 of the Revised Code, shall notify the public that the application is on file in the office of the township fiscal officer and is available for inspection by the public during regular business hours. The notice shall also indicate the date and time of any public hearing by the municipal legislative authority or board of township trustees on the application.

Within seventy-five days after the date the application is filed with the mayor of a municipal corporation, the legislative authority of the municipal corporation by ordinance or resolution shall approve or disapprove the application based on whether the proposed revitalization district does or will substantially contribute to entertainment, retail, educational, sporting, social, cultural, or arts opportunities for the community. The community considered shall at a minimum include the municipal corporation in which the community is located. Any approval of an application shall be by an affirmative majority vote of the legislative authority. Not more than one revitalization district shall be designated within the municipal corporation.

Within seventy-five days after the date the application is filed with a board of township trustees, the board by resolution shall approve or disapprove the application based on whether the proposed revitalization district does or will substantially contribute to entertainment, retail, educational, sporting, social, cultural, or arts opportunities for the community. The community considered shall at a minimum include the township in which the community is located. Any approval of an application shall be by an affirmative majority vote of the board of township trustees. Not more than one revitalization district shall be designated within the unincorporated area of the township.

If the municipal legislative authority or board of township trustees disapproves the application, the applicant may make changes in the application to secure its approval by the legislative authority or board of township trustees. Any area approved by the legislative authority or board of township trustees constitutes a revitalization district, and a local option election may be conducted in the district, as a type of community facility, under section 4301.356 of the Revised Code.

(D) All or part of an area designated as a revitalization district may lose this designation as provided in this division. The legislative authority of a municipal corporation in which a revitalization district is located, or the board of township trustees of the township in whose unincorporated area a revitalization district is located, after giving notice of its proposed action by publication once a week for two consecutive weeks in one newspaper of general circulation in the municipal corporation or township or as provided in section 7.16 of the Revised Code, may determine by ordinance or resolution in the case of the legislative authority of a municipal corporation, or by resolution in the case of a board of township trustees of a township, that all or part of the area fails to meet the standards described in this section for designation of an area as a revitalization district. If the legislative authority or board so determines, the area designated in the ordinance or resolution no longer constitutes a revitalization district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 SB150 09-01-2008



Section 4301.99 - Penalty.

(A) Whoever violates section 4301.47, 4301.48, 4301.49, 4301.62, or 4301.70 or division (C) of section 4301.65 or division (B) of section 4301.691 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates section 4301.15, division (A)(2) or (C) of section 4301.22, division (C), (D), (E), (F), (G), (H), or (I) of section 4301.631, or section 4301.64 or 4301.67 of the Revised Code is guilty of a misdemeanor of the fourth degree.

If an offender who violates section 4301.64 of the Revised Code was under the age of eighteen years at the time of the offense, the court, in addition to any other penalties it imposes upon the offender, may suspend the offender's temporary instruction permit, probationary driver's license, or driver's license for a period of not less than six months and not more than one year. In lieu of suspending the offender's temporary instruction permit, probationary driver's license, or driver's license, the court instead may require the offender to perform community service for a number of hours determined by the court. If the offender is fifteen years and six months of age or older and has not been issued a temporary instruction permit or probationary driver's license, the offender shall not be eligible to be issued such a license or permit for a period of six months. If the offender has not attained the age of fifteen years and six months, the offender shall not be eligible to be issued a temporary instruction permit until the offender attains the age of sixteen years.

(C) Whoever violates division (D) of section 4301.21, section 4301.251, 4301.58, 4301.59, 4301.60, 4301.633, 4301.66, 4301.68, or 4301.74, division (B), (C), (D), (E)(1), or (F) of section 4301.69, or division (C), (D), (E), (F), (G), or (I) of section 4301.691 of the Revised Code is guilty of a misdemeanor of the first degree.

If an offender who violates division (E)(1) of section 4301.69 of the Revised Code was under the age of eighteen years at the time of the offense and the offense occurred while the offender was the operator of or a passenger in a motor vehicle, the court, in addition to any other penalties it imposes upon the offender, shall suspend the offender's temporary instruction permit or probationary driver's license for a period of not less than six months and not more than one year. If the offender is fifteen years and six months of age or older and has not been issued a temporary instruction permit or probationary driver's license, the offender shall not be eligible to be issued such a license or permit for a period of six months. If the offender has not attained the age of fifteen years and six months, the offender shall not be eligible to be issued a temporary instruction permit until the offender attains the age of sixteen years.

(D) Whoever violates division (B) of section 4301.14, or division (A)(1) or (3) or (B) of section 4301.22 of the Revised Code is guilty of a misdemeanor of the third degree.

(E) Whoever violates section 4301.63 or division (B) of section 4301.631 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars. The court imposing a fine for a violation of section 4301.63 or division (B) of section 4301.631 of the Revised Code may order that the fine be paid by the performance of public work at a reasonable hourly rate established by the court. The court shall designate the time within which the public work shall be completed.

(F)

(1) Whoever violates section 4301.634 of the Revised Code is guilty of a misdemeanor of the first degree. If, in committing a first violation of that section, the offender presented to the permit holder or the permit holder's employee or agent a false, fictitious, or altered identification card, a false or fictitious driver's license purportedly issued by any state, or a driver's license issued by any state that has been altered, the offender is guilty of a misdemeanor of the first degree and shall be fined not less than two hundred fifty and not more than one thousand dollars, and may be sentenced to a term of imprisonment of not more than six months.

(2) On a second violation in which, for the second time, the offender presented to the permit holder or the permit holder's employee or agent a false, fictitious, or altered identification card, a false or fictitious driver's license purportedly issued by any state, or a driver's license issued by any state that has been altered, the offender is guilty of a misdemeanor of the first degree and shall be fined not less than five hundred nor more than one thousand dollars, and may be sentenced to a term of imprisonment of not more than six months. The court also may impose a class seven suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

(3) On a third or subsequent violation in which, for the third or subsequent time, the offender presented to the permit holder or the permit holder's employee or agent a false, fictitious, or altered identification card, a false or fictitious driver's license purportedly issued by any state, or a driver's license issued by any state that has been altered, the offender is guilty of a misdemeanor of the first degree and shall be fined not less than five hundred nor more than one thousand dollars, and may be sentenced to a term of imprisonment of not more than six months. Except as provided in this division, the court also may impose a class six suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(6) of section 4510.02 of the Revised Code, and the court may order that the suspension or denial remain in effect until the offender attains the age of twenty-one years. The court , in lieu of suspending the offender's temporary instruction permit, probationary driver's license, or driver's license, instead may order the offender to perform a determinate number of hours of community service, with the court determining the actual number of hours and the nature of the community service the offender shall perform.

(G) Whoever violates section 4301.636 of the Revised Code is guilty of a felony of the fifth degree.

(H) Whoever violates division (A)(1) of section 4301.22 of the Revised Code is guilty of a misdemeanor, shall be fined not less than five hundred and not more than one thousand dollars, and, in addition to the fine, may be imprisoned for a definite term of not more than sixty days.

(I) Whoever violates division (A) of section 4301.69 or division (H) of section 4301.691 of the Revised Code is guilty of a misdemeanor, shall be fined not less than five hundred and not more than one thousand dollars, and, in addition to the fine, may be imprisoned for a definite term of not more than six months.

(J) Whoever violates division (B) of section 4301.65 of the Revised Code is guilty of a misdemeanor of the third degree. For a second or subsequent violation occurring within a period of five consecutive years after the first violation, a person is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 07-23-2004; 09-21-2006



Section 4301.991 - Notice of conviction or acquittal of liquor control violations.

Upon the trial of a permit holder, the permit holder's employee, or the permit holder's agent for a violation of sections 4301.01 to 4301.74 of the Revised Code occurring on the premises for which a permit issued by the department or, beginning on July 1, 1997, the division of liquor control is held by the permit holder, the magistrate or the clerk of the municipal court or of the court of common pleas shall, if the permit holder, the permit holder's employee, or the permit holder's agent is found guilty, within seven days after the sentence has been imposed mail a certified copy of the record of such conviction to the director of public safety, who shall forward a copy of that certified copy to the director or, beginning on July 1, 1997, the superintendent of liquor control.

If the permit holder, the permit holder's employee, or the permit holder's agent is found to be not guilty after a trial on the merits, the magistrate or clerk of the municipal court or of the court of common pleas shall within seven days mail a certified copy of the journal entry to the director or superintendent of liquor control and the permit holder shall not be cited to the liquor control commission for any alleged violations of law or rules based upon specifications contained in the indictment, information, or affidavit in the case.

Effective Date: 10-29-1995






Chapter 4303 - LIQUOR PERMITS

Section 4303.01 - Liquor permit definitions.

As used in sections 4303.01 to 4303.37 of the Revised Code, "intoxicating liquor," "liquor," "sale," "sell," "vehicle," "alcohol," "beer," "wine," "mixed beverages," "spirituous liquor," "sealed container," "person," "manufacture," "manufacturer," "wholesale distributor," "distributor," "hotel," "restaurant," "club," "night club," "at retail," "pharmacy," and "enclosed shopping center" have the same meanings as in section 4301.01 of the Revised Code.

Effective Date: 10-11-2002



Section 4303.02 - [Effective Until 7/30/2013] A-1 permit.

Permit A-1 may be issued to a manufacturer to manufacture beer and sell beer products in bottles or containers for home use and to retail and wholesale permit holders under rules adopted by the division of liquor control. In addition, an A-1 permit holder may sell beer manufactured on the premises at retail, by individual drink in a glass or from a container, for consumption on the premises where sold. The fee for this permit is three thousand nine hundred six dollars for each plant during the year covered by the permit.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.02, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.02 - [Effective 7/30/2013] A-1 permit.

Permit A-1 may be issued to a manufacturer to manufacture beer and sell beer products in bottles or containers for home use and to wholesale permit holders under rules adopted by the division of liquor control if the manufacturer's total production of beer, wherever produced, will exceed thirty-one million gallons in a calendar year. In addition, an A-1 permit holder may sell beer manufactured on the premises at retail, by individual drink in a glass or from a container, for consumption on the premises where sold. The fee for this permit is three thousand nine hundred six dollars for each plant during the year covered by the permit.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Effective Date: 09-26-2003

Related Legislative Provision: See 130th General Assembly File No. 8, SB 48, §3.

This section is set out twice. See also § 4303.02, effective until 7/30/2013.



Section 4303.021 - [Effective Until 7/30/2013] A-1-A permit.

Permit A-1-A may be issued to the holder of an A-1 or A-2 permit to sell beer and any intoxicating liquor at retail, only by the individual drink in glass or from a container, provided such A-1-A permit premises are situated on the same parcel or tract of land as the related A-1 or A-2 manufacturing permit premises or are separated therefrom only by public streets or highways or by other lands owned by the holder of the A-1 or A-2 permit and used by the holder in connection with or in promotion of the holder's A-1 or A-2 permit business. The fee for this permit is three thousand nine hundred six dollars. The holder of an A-1-A permit may sell beer and any intoxicating liquor during the same hours as the holders of D-5 permits under this chapter or Chapter 4301. of the Revised Code or the rules of the liquor control commission and shall obtain a license as a retail food establishment or a food service operation pursuant to Chapter 3717. of the Revised Code and operate as a restaurant for purposes of this chapter.

Except as otherwise provided in this section, no new A-1-A permit shall be issued to the holder of an A-1 or A-2 permit unless the sale of beer and intoxicating liquor under class D permits is permitted in the precinct in which the A-1 or A-2 permit is located and, in the case of an A-2 permit, unless the holder of the A-2 permit manufactures or has a storage capacity of at least twenty-five thousand gallons of wine per year. The immediately preceding sentence does not prohibit the issuance of an A-1-A permit to an applicant for such a permit who is the holder of an A-1 permit and whose application was filed with the division of liquor control before June 1, 1994. The liquor control commission shall not restrict the number of A-1-A permits which may be located within a precinct.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.021, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.021 - [Effective 7/30/2013] A-1-A permit.

(A) Permit A-1-A may be issued to the holder of an A-1, A-1c, or A-2 permit to sell beer and any intoxicating liquor at retail, only by the individual drink in glass or from a container, provided that one of the following applies to the A-1-A permit premises :

(1) It is situated on the same parcel or tract of land as the related A-1, A-1c, or A-2 manufacturing permit premises .

(2) It is separated from the parcel or tract of land on which is located the A-1, A-1c, or A-2 manufacturing permit premises only by public streets or highways or by other lands owned by the holder of the A-1, A-1c, or A-2 permit and used by the holder in connection with or in promotion of the holder's A-1, A-1c, or A-2 permit business.

(3) It is situated on a parcel or tract of land that is not more than one-half mile from the A-1, A-1c, or A-2 manufacturing permit premises.

(B) The fee for this permit is three thousand nine hundred six dollars.

(C) The holder of an A-1-A permit may sell beer and any intoxicating liquor during the same hours as the holders of D-5 permits under this chapter or Chapter 4301. of the Revised Code or the rules of the liquor control commission and shall obtain a license as a retail food establishment or a food service operation pursuant to Chapter 3717. of the Revised Code and operate as a restaurant for purposes of this chapter.

(D) Except as otherwise provided in this section, no new A-1-A permit shall be issued to the holder of an A-1, A-1c, or A-2 permit unless the sale of beer and intoxicating liquor under class D permits is permitted in the precinct in which the A-1, A-1c, or A-2 permit is located and, in the case of an A-2 permit, unless the holder of the A-2 permit manufactures or has a storage capacity of at least twenty-five thousand gallons of wine per year. The immediately preceding sentence does not prohibit the issuance of an A-1-A permit to an applicant for such a permit who is the holder of an A-1 permit and whose application was filed with the division of liquor control before June 1, 1994. The liquor control commission shall not restrict the number of A-1-A permits which may be located within a precinct.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.021, effective until 7/30/2013.



Section 4303.022 - [Effective 7/30/2013] A-1c permit.

Permit A-1c may be issued to a manufacturer to manufacture beer and sell beer products in bottles or containers for home use and to retail and wholesale permit holders under rules adopted by the division of liquor control if the manufacturer's total production of beer, wherever produced, will not exceed thirty-one million gallons in a calendar year. In addition, an A-1c permit holder may sell beer manufactured on premises at retail, by individual drink in a glass or from a container, for consumption on the premises where sold. The fee for this permit is one thousand dollars for each plant during the year covered by the permit.

Added by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Related Legislative Provision: See 130th General Assembly File No. 8, SB 48, §3.



Section 4303.03 - A-2 permit.

(A) Subject to division (B) of this section, permit A-2 may be issued to a manufacturer to manufacture wine from grapes or other fruits; to import and purchase wine in bond for blending purposes, the total amount of wine so imported during the year covered by the permit not to exceed forty per cent of all the wine manufactured and imported; to manufacture, purchase, and import brandy for fortifying purposes; and to sell those products either in glass or container for consumption on the premises where manufactured, in sealed containers for consumption off the premises where manufactured, and to wholesale permit holders under the rules adopted by the division of liquor control.

(B)

(1) The holder of an A-2 permit shall not sell directly to a retailer. In order to make sales to a retailer, the manufacturer shall obtain a B-2a permit or make the sale directly to a B-2 or B-5 permit holder for subsequent resale to a retailer.

(2) The holder of an A-2 permit shall not sell directly to a consumer unless the product is sold on the premises in accordance with division (A) of this section. In order to make sales to a consumer off the premises where the wine is manufactured, the manufacturer shall obtain an S permit.

(3) Nothing in this chapter prohibits an A-2 permit holder also holding a B-2a or S permit.

(C) The fee for this permit is seventy-six dollars for each plant to which this permit is issued.

Effective Date: 07-23-2004; 2007 HB119 09-29-2007; 2008 SB150 09-01-2008



Section 4303.04 - A-3 permit.

Permit A-3 may be issued to a manufacturer to manufacture alcohol and spirituous liquor and sell such products to the division of liquor control or to the holders of a like permit or to the holders of A-4 permits for blending or manufacturing purposes; to import alcohol into this state upon such terms as are prescribed by the division; to sell alcohol to manufacturers, hospitals, infirmaries, medical or educational institutions using it for medicinal, mechanical, chemical, or scientific purposes, and to holders of I permits; to import into this state spirituous liquor and wine for blending or other manufacturing purposes; and to export spirituous liquor from this state for sale outside the state.

The fee for this permit is three thousand nine hundred six dollars for each plant; but, if a plant's production capacity is less than five hundred wine barrels of fifty gallons each annually, the fee is two dollars per barrel.

Effective Date: 09-26-2003



Section 4303.041 - A-3a permit - sales restrictions.

(A) An A-3a permit may be issued to a distiller that manufactures less than ten thousand gallons of spirituous liquor per year. An A-3a permit holder may sell to a personal consumer, in sealed containers for consumption off the premises where manufactured, spirituous liquor that the permit holder manufactures, but sales to the personal consumer may occur only by an in-person transaction at the permit premises. The A-3a permit holder shall not ship, send, or use an H permit holder to deliver spirituous liquor to the personal consumer.

"Distiller" means a person in this state who mashes, ferments, distills, and ages spirituous liquor.

(B)

(1) Except as otherwise provided in this section, no A-3a permit shall be issued unless the sale of spirituous liquor by the glass for consumption on the premises or by the package for consumption off the premises is authorized in the election precinct in which the A-3a permit is proposed to be located.

(2) Division (B)(1) of this section does not prohibit the issuance of an A-3a permit to an applicant for such a permit who has filed an application with the division of liquor control before the effective date of this amendment.

(C)

(1) An A-3a permit holder may offer for sale tasting samples of spirituous liquor. The A-3a permit holder shall not serve more than four tasting samples of spirituous liquor per person per day. A tasting sample shall not exceed a quarter ounce. Tasting samples shall be only for the purpose of allowing a purchaser to determine, by tasting only, the quality and character of the spirituous liquor. The tasting samples shall be offered for sale in accordance with rules adopted by the division of liquor control.

(2) An A-3a permit holder shall sell not more than one and one-half liters of spirituous liquor per day from the permit premises to the same personal consumer.

An A-3a permit holder may sell spirituous liquor in sealed containers for consumption off the premises where manufactured as an independent contractor under agreement, by virtue of the permit, with the division of liquor control. The price at which the A-3a permit holder shall sell each spirituous liquor product to a personal consumer is to be determined by the division of liquor control. For an A-3a permit holder to purchase and then offer spirituous liquor for retail sale, the spirituous liquor need not first leave the physical possession of the A-3a permit holder to be so registered. The spirituous liquor that the A-3a permit holder buys from the division of liquor control shall be maintained in a separate area of the permit premises for sale to personal consumers. The A-3a permit holder shall sell such spirituous liquor in sealed containers for consumption off the premises where manufactured as an independent contractor by virtue of the permit issued by the division of liquor control, but the permit holder shall not be compensated as provided in division (A)(1) of section 4301.17 of the Revised Code. Each A-3a permit holder shall be subject to audit by the division of liquor control.

(D) The fee for the A-3a permit is two dollars per fifty-gallon barrel.

(E) The holder of an A-3a permit may also exercise the same privileges as the holder of an A-3 permit.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Effective Date: 2008 HB562 09-22-2008



Section 4303.05 - A-4 permit.

Permit A-4 may be issued to a manufacturer to manufacture prepared highballs, cocktails, cordials, and other mixed drinks containing not less than four per cent of alcohol by volume and not more than twenty-one per cent of alcohol by volume, and to sell such products to wholesale and retail permit holders in sealed containers only under such rules as are adopted by the division of liquor control. The holder of such permit may import into the state spirituous liquor and wine only for blending or other manufacturing purposes under such rules as are prescribed by the division.

The holder of such permit may also purchase spirituous liquor for manufacturing and blending purposes from the holder of an A-3 permit issued by the division. The fee for an A-4 permit is three thousand nine hundred six dollars for each plant.

Effective Date: 09-26-2003; 2008 SB150 09-01-2008



Section 4303.06 - [Effective Until 7/30/2013] B-1 permit.

Permit B-1 may be issued to a wholesale distributor of beer to purchase from the holders of A-1 permits and to import and distribute or sell beer for home use and to retail permit holders under rules adopted by the division of liquor control. The fee for this permit is three thousand one hundred twenty-five dollars for each distributing plant or warehouse during the year covered by the permit.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.06, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.06 - [Effective 7/30/2013] B-1 permit.

Permit B-1 may be issued to a wholesale distributor of beer to purchase from the holders of A-1 or A-1c permits and to import and distribute or sell beer for home use and to retail permit holders under rules adopted by the division of liquor control. The fee for this permit is three thousand one hundred twenty-five dollars for each distributing plant or warehouse during the year covered by the permit.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.06, effective until 7/30/2013.



Section 4303.07 - B-2 permit.

Permit B-2 may be issued to a wholesale distributor of wine to purchase from holders of A-2 and B-5 permits and distribute or sell that product, in the original container in which it was placed by the B-5 permit holder or manufacturer at the place where manufactured, to retail permit holders and for home use. The fee for this permit is five hundred dollars for each distributing plant or warehouse. The initial fee shall be increased ten cents per wine barrel of fifty gallons for all wine distributed and sold in this state in excess of twelve hundred fifty such barrels during the year covered by the permit.

Effective Date: 07-23-2004; 09-16-2004



Section 4303.071 - B-2a permit to wine manufacturers, brand owners, or importers.

(A)

(1) Permit B-2a may be issued to a person that is the brand owner or United States importer of wine, is the designated agent of a brand owner or importer for all wine sold in this state for that owner or importer, or manufactures wine if such manufacturer is entitled to a tax credit under 27 C.F.R. 24.278 and produces less than two hundred fifty thousand gallons of wine per year. If the person resides outside this state, the person shall comply with the requirements governing the issuance of licenses or permits that authorize the sale of intoxicating liquor by the appropriate authority of the state in which the person resides or by the alcohol and tobacco tax and trade bureau in the United States department of the treasury.

(2) The fee for the B-2a permit is twenty-five dollars.

(3) The holder of a B-2a permit may sell wine to a retail permit holder, but a B-2a permit holder that is a wine manufacturer may sell to a retail permit holder only wine that the B-2a permit holder has manufactured.

(4) The holder of a B-2a permit shall renew the permit in accordance with section 4303.271 of the Revised Code, except that renewal shall not be subject to the notice and hearing requirements established in division (B) of that section.

(B) The holder of a B-2a permit shall collect and pay the taxes relating to the delivery of wine to a retailer that are levied under sections 4301.421 and 4301.432 and Chapters 5739. and 5741. of the Revised Code.

(C) The holder of a B-2a permit shall comply with this chapter, Chapter 4301. of the Revised Code, and any rules adopted by the liquor control commission under section 4301.03 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007; 2008 SB150 07-01-2008



Section 4303.08 - B-3 permit.

Permit B-3 may be issued to a wholesale distributor of wine to bottle, distribute, or sell sacramental wine for religious rites upon an application signed, dated, and approved as required by section 4301.23 of the Revised Code. The fee for this permit is one hundred twenty-four dollars.

Effective Date: 09-26-2003



Section 4303.09 - B-4 permit.

Permit B-4 may be issued to a wholesale distributor to purchase from the holders of A-4 permits and to import, distribute, and sell prepared and bottled highballs, cocktails, cordials, and other mixed beverages containing not less than four per cent of alcohol by volume and not more than twenty-one per cent of alcohol by volume to retail permit holders, and for home use, under rules adopted by the division of liquor control. The formula and samples of all of those beverages to be handled by the permit holder shall be submitted to the division for its analysis and approval before those beverages may be sold and distributed in this state. All labels and advertising matter used by the holders of this permit shall be approved by the division before they may be used in this state. The fee for this permit is five hundred dollars for each distributing plant or warehouse.

Effective Date: 07-23-2004



Section 4303.10 - B-5 permit.

Permit B-5 may be issued to a wholesale distributor of wine to purchase wine from the holders of A-2 permits, to purchase and import wine in bond or otherwise, in bulk or in containers of any size, and to bottle wine for distribution and sale to holders of wholesale or retail permits and for home use in sealed containers. No wine shall be bottled by a B-5 permit holder in containers supplied by any person who intends the wine for home use. The fee for this permit is one thousand five hundred sixty-three dollars.

Effective Date: 09-26-2003; 09-16-2004



Section 4303.11 - C-1 permit.

Permit C-1 may be issued to the owner or operator of a retail store to sell beer in containers and not for consumption on the premises where sold in original containers having a capacity of not more than five and one-sixth gallons. The fee for this permit is two hundred fifty-two dollars for each location.

Effective Date: 09-26-2003



Section 4303.12 - C-2 permit.

Permit C-2 may be issued to the owner or operator of a retail store to sell wine in sealed containers only and not for consumption on the premises where sold in original containers. The holder of this permit may also sell and distribute in original packages and not for consumption on the premises where sold or for resale, prepared and bottled highballs, cocktails, cordials, and other mixed beverages manufactured and distributed by holders of A-4 and B-4 permits, and containing not less than four per cent of alcohol by volume, and not more than twenty-one per cent of alcohol by volume. The fee for this permit is three hundred seventy-six dollars for each location.

Effective Date: 2003 HB95 09-26-2003



Section 4303.121 - C-2x permit.

Effective October 1, 1982, permit C-2x shall be issued to the holder of a C-2 permit who does not also hold a C-1 permit, to sell beer only not for consumption on the premises where sold, in original containers having a capacity of not more than five and one-sixth gallons. Applicants for a C-2 permit as of October 1, 1982 shall be issued a C-2x permit subject to the restrictions for the issuance of the C-2 permit. The fee for a C-2x permit is two hundred fifty-two dollars.

Effective Date: 2003 HB95 09-26-2003



Section 4303.13 - D-1 permit.

Permit D-1 may be issued to the owner or operator of a hotel, of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter, or of a club, amusement park, drugstore, lunch stand, boat, or vessel, to sell beer at retail either in glass or container, for consumption on the premises where sold; and to sell beer at retail in other receptacles or in original containers having a capacity of not more than five and one-sixth gallons not for consumption on the premises where sold. The fee for this permit is three hundred seventy-six dollars for each location, boat, or vessel.

Effective Date: 2003 HB95 09-26-2003



Section 4303.14 - D-2 permit.

Permit D-2 may be issued to the owner or operator of a hotel, of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter, or of a club, boat, or vessel, to sell wine and prepared and bottled cocktails, cordials, and other mixed beverages manufactured and distributed by holders of A-4 and B-4 permits at retail, either in glass or container, for consumption on the premises where sold. The holder of this permit may also sell wine and prepared and bottled cocktails, cordials, and other mixed beverages in original packages and not for consumption on the premises where sold or for resale. The fee for this permit is five hundred sixty-four dollars for each location, boat, or vessel.

Effective Date: 2003 HB95 09-26-2003



Section 4303.141 - D-2x permit.

Effective October 1, 1982, permit D-2x shall be issued to the holder of a D-2 permit who does not also hold a D-1 permit, to sell beer at retail either in glass or container for consumption on the premises where sold and to sell beer at retail in other receptacles or original containers having a capacity of not more than five and one-sixth gallons not for consumption on the premises where sold. Applicants for a D-2 permit as of October 1, 1982, shall be issued a D-2x permit subject to the quota restrictions for the issuance of the D-2 permit. The fee for a D-2x permit is three hundred seventy-six dollars.

Effective Date: 2003 HB95 09-26-2003



Section 4303.15 - D-3 permit.

Permit D-3 may be issued to the owner or operator of a hotel, of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter, or of a club, boat, or vessel, to sell spirituous liquor at retail, only by the individual drink in glass or from the container, for consumption on the premises where sold. No sales of intoxicating liquor shall be made by a holder of a D-3 permit after one a.m. The fee for this permit is seven hundred fifty dollars for each location, boat, or vessel.

Effective Date: 2003 HB95 09-26-2003



Section 4303.151 - D-3x permit.

On October 1, 1982, permit D-3x shall be issued to the holder of a D-3 permit to sell wine by the individual drink in glass or from the container, for consumption on the premises where sold. Applications for a D-3 permit on October 1, 1982, may be issued a D-3x permit subject to the quota restrictions for the issuance of a D-3 permit. The fee for a D-3x permit is three hundred dollars.

Effective Date: 2003 HB95 09-26-2003



Section 4303.16 - D-3a permit.

Permit D-3a may be issued to the holder of a D-3 permit whenever the holder's place of business is operated after one a.m. and spirituous liquor is sold or consumed after that hour. The holder of such permit may sell spirituous liquor during the same hours as the holders of D-5 permits under this chapter and Chapter 4301. of the Revised Code or the rules of the liquor control commission. The fee for a D-3a permit is nine hundred thirty-eight dollars in addition to the fee required for a D-3 permit.

If the holder of a D-3a permit is also the holder of a D-1 permit, the holder may sell beer after one a.m. and during the same hours as the holder of a D-5 permit. If the holder of a D-3a permit is also the holder of a D-2 permit, the holder may sell intoxicating liquor after one a.m. and during the same hours as the holder of a D-5 permit. The holder of a D-3a permit may furnish music and entertainment to the holder's patrons, subject to the same rules as govern D-5 permit holders.

Effective Date: 2003 HB95 09-26-2003



Section 4303.17 - D-4 permit.

(A)

(1) Permit D-4 may be issued to a club that has been in existence for three years or more prior to the issuance of the permit to sell beer and any intoxicating liquor to its members only, in glass or container, for consumption on the premises where sold. The fee for this permit is four hundred sixty-nine dollars.

No D-4 permit shall be granted or retained until all elected officers of the organization controlling the club have filed with the division of liquor control a statement, signed under oath, certifying that the club is operated in the interest of the membership of a reputable organization, which is maintained by a dues paying membership, and setting forth the amount of initiation fee and yearly dues.

The roster of membership of a D-4 permit holder shall be submitted under oath on the request of the superintendent of liquor control. Any information acquired by the superintendent or the division with respect to that membership shall not be open to public inspection or examination and may be divulged by the superintendent and the division only in hearings before the liquor control commission or in a court action in which the division or the superintendent is named a party.

(2) The requirement that a club shall have been in existence for three years in order to qualify for a D-4 permit does not apply to units of organizations chartered by congress or to a subsidiary unit of a national fraternal organization if the parent organization has been in existence for three years or more at the time application for a permit is made by that unit.

(B) No rule or order of the division or commission shall prohibit a charitable organization that holds a D-4 permit from selling or serving beer or intoxicating liquor under its permit in a portion of its premises merely because that portion of its premises is used at other times for the conduct of a bingo game as described in division (O)(1) of section 2915.01 of the Revised Code. However, such an organization shall not sell or serve beer or intoxicating liquor or permit beer or intoxicating liquor to be consumed or seen in the same location in its premises where a bingo game as described in division (O)(1) of section 2915.01 of the Revised Code is being conducted while the game is being conducted. As used in this division, "charitable organization" has the same meaning as in division (H) of section 2915.01 of the Revised Code.

(C) Notwithstanding any contrary provision of sections 4301.32 to 4301.41, division (C)(1) of section 4303.29, and section 4305.14 of the Revised Code, the holder of a D-4 permit may transfer the location of the permit and sell beer and wine at the new location if that location is in an election precinct in which the sale of beer and wine, but not spirituous liquor, otherwise is permitted by law.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 2003 HB95 09-26-2003; 06-17-2004; 03-30-2006



Section 4303.171 - D-4a permit.

Permit D-4a may be issued to an airline company that leases and operates a premises exclusively for the benefit of the members and their guests of a private club sponsored by the airline company, at a publicly owned airport, as defined in section 4563.01 of the Revised Code, at which commercial airline companies operate regularly scheduled flights on which space is available to the public, to sell beer and any intoxicating liquor to members of the private club and their guests, only by the individual drink in glass and from the container, for consumption on the premises where sold. In addition to the privileges authorized in this section, the holder of a D-4a permit may exercise the same privileges as a holder of a D-4 permit. The holder of a D-4a permit shall make no sales of beer or intoxicating liquor after two-thirty a.m.

A D-4a permit shall not be transferred to another location. No quota restriction shall be placed upon the number of such permits which may be issued.

The fee for this permit is seven hundred fifty dollars.

Effective Date: 2003 HB95 09-26-2003



Section 4303.18 - D-5 permit.

Permit D-5 may be issued to the owner or operator of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant or night club for purposes of this chapter, to sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and to sell the same products in the same manner and amounts not for consumption on the premises as may be sold by holders of D-1 and D-2 permits. A person who is the holder of both a D-3 and D-3a permit need not obtain a D-5 permit. The fee for this permit is two thousand three hundred forty-four dollars.

Effective Date: 2003 HB95 09-26-2003



Section 4303.181 - D-5a, D-5b, D-5c, D-5d, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, and D-5o permits.

(A) Permit D-5a may be issued either to the owner or operator of a hotel or motel that is required to be licensed under section 3731.03 of the Revised Code, that contains at least fifty rooms for registered transient guests or is owned by a state institution of higher education as defined in section 3345.011 of the Revised Code or a private college or university, and that qualifies under the other requirements of this section, or to the owner or operator of a restaurant specified under this section, to sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and to registered guests in their rooms, which may be sold by means of a controlled access alcohol and beverage cabinet in accordance with division (B) of section 4301.21 of the Revised Code; and to sell the same products in the same manner and amounts not for consumption on the premises as may be sold by holders of D-1 and D-2 permits. The premises of the hotel or motel shall include a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that is affiliated with the hotel or motel and within or contiguous to the hotel or motel, and that serves food within the hotel or motel, but the principal business of the owner or operator of the hotel or motel shall be the accommodation of transient guests. In addition to the privileges authorized in this division, the holder of a D-5a permit may exercise the same privileges as the holder of a D-5 permit.

The owner or operator of a hotel, motel, or restaurant who qualified for and held a D-5a permit on August 4, 1976, may, if the owner or operator held another permit before holding a D-5a permit, either retain a D-5a permit or apply for the permit formerly held, and the division of liquor control shall issue the permit for which the owner or operator applies and formerly held, notwithstanding any quota.

A D-5a permit shall not be transferred to another location. No quota restriction shall be placed on the number of D-5a permits that may be issued.

The fee for this permit is two thousand three hundred forty-four dollars.

(B) Permit D-5b may be issued to the owner, operator, tenant, lessee, or occupant of an enclosed shopping center to sell beer and intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold; and to sell the same products in the same manner and amount not for consumption on the premises as may be sold by holders of D-1 and D-2 permits. In addition to the privileges authorized in this division, the holder of a D-5b permit may exercise the same privileges as a holder of a D-5 permit.

A D-5b permit shall not be transferred to another location.

One D-5b permit may be issued at an enclosed shopping center containing at least two hundred twenty-five thousand, but less than four hundred thousand, square feet of floor area.

Two D-5b permits may be issued at an enclosed shopping center containing at least four hundred thousand square feet of floor area. No more than one D-5b permit may be issued at an enclosed shopping center for each additional two hundred thousand square feet of floor area or fraction of that floor area, up to a maximum of five D-5b permits for each enclosed shopping center. The number of D-5b permits that may be issued at an enclosed shopping center shall be determined by subtracting the number of D-3 and D-5 permits issued in the enclosed shopping center from the number of D-5b permits that otherwise may be issued at the enclosed shopping center under the formulas provided in this division. Except as provided in this section, no quota shall be placed on the number of D-5b permits that may be issued. Notwithstanding any quota provided in this section, the holder of any D-5b permit first issued in accordance with this section is entitled to its renewal in accordance with section 4303.271 of the Revised Code.

The holder of a D-5b permit issued before April 4, 1984, whose tenancy is terminated for a cause other than nonpayment of rent, may return the D-5b permit to the division of liquor control, and the division shall cancel that permit. Upon cancellation of that permit and upon the permit holder's payment of taxes, contributions, premiums, assessments, and other debts owing or accrued upon the date of cancellation to this state and its political subdivisions and a filing with the division of a certification of that payment, the division shall issue to that person either a D-5 permit, or a D-1, a D-2, and a D-3 permit, as that person requests. The division shall issue the D-5 permit, or the D-1, D-2, and D-3 permits, even if the number of D-1, D-2, D-3, or D-5 permits currently issued in the municipal corporation or in the unincorporated area of the township where that person's proposed premises is located equals or exceeds the maximum number of such permits that can be issued in that municipal corporation or in the unincorporated area of that township under the population quota restrictions contained in section 4303.29 of the Revised Code. Any D-1, D-2, D-3, or D-5 permit so issued shall not be transferred to another location. If a D-5b permit is canceled under the provisions of this paragraph, the number of D-5b permits that may be issued at the enclosed shopping center for which the D-5b permit was issued, under the formula provided in this division, shall be reduced by one if the enclosed shopping center was entitled to more than one D-5b permit under the formula.

The fee for this permit is two thousand three hundred forty-four dollars.

(C) Permit D-5c may be issued to the owner or operator of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that qualifies under the other requirements of this section to sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and to sell the same products in the same manner and amounts not for consumption on the premises as may be sold by holders of D-1 and D-2 permits. In addition to the privileges authorized in this division, the holder of a D-5c permit may exercise the same privileges as the holder of a D-5 permit.

To qualify for a D-5c permit, the owner or operator of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter, shall have operated the restaurant at the proposed premises for not less than twenty-four consecutive months immediately preceding the filing of the application for the permit, have applied for a D-5 permit no later than December 31, 1988, and appear on the division's quota waiting list for not less than six months immediately preceding the filing of the application for the permit. In addition to these requirements, the proposed D-5c permit premises shall be located within a municipal corporation and further within an election precinct that, at the time of the application, has no more than twenty-five per cent of its total land area zoned for residential use.

A D-5c permit shall not be transferred to another location. No quota restriction shall be placed on the number of such permits that may be issued.

Any person who has held a D-5c permit for at least two years may apply for a D-5 permit, and the division of liquor control shall issue the D-5 permit notwithstanding the quota restrictions contained in section 4303.29 of the Revised Code or in any rule of the liquor control commission.

The fee for this permit is one thousand five hundred sixty-three dollars.

(D) Permit D-5d may be issued to the owner or operator of a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that is located at an airport operated by a board of county commissioners pursuant to section 307.20 of the Revised Code, at an airport operated by a port authority pursuant to Chapter 4582. of the Revised Code, or at an airport operated by a regional airport authority pursuant to Chapter 308. of the Revised Code. The holder of a D-5d permit may sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and may sell the same products in the same manner and amounts not for consumption on the premises where sold as may be sold by the holders of D-1 and D-2 permits. In addition to the privileges authorized in this division, the holder of a D-5d permit may exercise the same privileges as the holder of a D-5 permit.

A D-5d permit shall not be transferred to another location. No quota restrictions shall be placed on the number of such permits that may be issued.

The fee for this permit is two thousand three hundred forty-four dollars.

(E) Permit D-5e may be issued to any nonprofit organization that is exempt from federal income taxation under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501(c)(3), as amended, or that is a charitable organization under any chapter of the Revised Code, and that owns or operates a riverboat that meets all of the following:

(1) Is permanently docked at one location;

(2) Is designated as an historical riverboat by the Ohio historical society;

(3) Contains not less than fifteen hundred square feet of floor area;

(4) Has a seating capacity of fifty or more persons.

The holder of a D-5e permit may sell beer and intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold.

A D-5e permit shall not be transferred to another location. No quota restriction shall be placed on the number of such permits that may be issued. The population quota restrictions contained in section 4303.29 of the Revised Code or in any rule of the liquor control commission shall not apply to this division, and the division shall issue a D-5e permit to any applicant who meets the requirements of this division. However, the division shall not issue a D-5e permit if the permit premises or proposed permit premises are located within an area in which the sale of spirituous liquor by the glass is prohibited.

The fee for this permit is one thousand two hundred nineteen dollars.

(F) Permit D-5f may be issued to the owner or operator of a retail food establishment or a food service operation licensed under Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that meets all of the following:

(1) It contains not less than twenty-five hundred square feet of floor area.

(2) It is located on or in, or immediately adjacent to, the shoreline of, a navigable river.

(3) It provides docking space for twenty-five boats.

(4) It provides entertainment and recreation, provided that not less than fifty per cent of the business on the permit premises shall be preparing and serving meals for a consideration.

In addition, each application for a D-5f permit shall be accompanied by a certification from the local legislative authority that the issuance of the D-5f permit is not inconsistent with that political subdivision's comprehensive development plan or other economic development goal as officially established by the local legislative authority.

The holder of a D-5f permit may sell beer and intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold.

A D-5f permit shall not be transferred to another location.

The division of liquor control shall not issue a D-5f permit if the permit premises or proposed permit premises are located within an area in which the sale of spirituous liquor by the glass is prohibited.

A fee for this permit is two thousand three hundred forty-four dollars.

As used in this division, "navigable river" means a river that is also a "navigable water" as defined in the "Federal Power Act," 94 Stat. 770 (1980), 16 U.S.C. 796.

(G) Permit D-5g may be issued to a nonprofit corporation that is either the owner or the operator of a national professional sports museum. The holder of a D-5g permit may sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold. The holder of a D-5g permit shall sell no beer or intoxicating liquor for consumption on the premises where sold after two-thirty a.m. A D-5g permit shall not be transferred to another location. No quota restrictions shall be placed on the number of D-5g permits that may be issued. The fee for this permit is one thousand eight hundred seventy-five dollars.

(H)

(1) Permit D-5h may be issued to any nonprofit organization that is exempt from federal income taxation under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501(c)(3), as amended, that owns or operates any of the following:

(a) A fine arts museum, provided that the nonprofit organization has no less than one thousand five hundred bona fide members possessing full membership privileges;

(b) A community arts center. As used in division (H)(1)(b) of this section, "community arts center" means a facility that provides arts programming to the community in more than one arts discipline, including, but not limited to, exhibits of works of art and performances by both professional and amateur artists.

(c) A community theater, provided that the nonprofit organization is a member of the Ohio arts council and the American community theatre association and has been in existence for not less than ten years. As used in division (H)(1)(c) of this section, "community theater" means a facility that contains at least one hundred fifty seats and has a primary function of presenting live theatrical performances and providing recreational opportunities to the community.

(2) The holder of a D-5h permit may sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold. The holder of a D-5h permit shall sell no beer or intoxicating liquor for consumption on the premises where sold after one a.m. A D-5h permit shall not be transferred to another location. No quota restrictions shall be placed on the number of D-5h permits that may be issued.

(3) The fee for a D-5h permit is one thousand eight hundred seventy-five dollars.

(I) Permit D-5i may be issued to the owner or operator of a retail food establishment or a food service operation licensed under Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that meets all of the following requirements:

(1) It is located in a municipal corporation or a township with a population of one hundred thousand or less.

(2) It has inside seating capacity for at least one hundred forty persons.

(3) It has at least four thousand square feet of floor area.

(4) It offers full-course meals, appetizers, and sandwiches.

(5) Its receipts from beer and liquor sales, excluding wine sales, do not exceed twenty-five per cent of its total gross receipts.

(6) It has at least one of the following characteristics:

(a) The value of its real and personal property exceeds seven hundred twenty-five thousand dollars.

(b) It is located on property that is owned or leased by the state or a state agency, and its owner or operator has authorization from the state or the state agency that owns or leases the property to obtain a D-5i permit.

The holder of a D-5i permit may sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and may sell the same products in the same manner and amounts not for consumption on the premises where sold as may be sold by the holders of D-1 and D-2 permits. The holder of a D-5i permit shall sell no beer or intoxicating liquor for consumption on the premises where sold after two-thirty a.m. In addition to the privileges authorized in this division, the holder of a D-5i permit may exercise the same privileges as the holder of a D-5 permit.

A D-5i permit shall not be transferred to another location. The division of liquor control shall not renew a D-5i permit unless the retail food establishment or food service operation for which it is issued continues to meet the requirements described in divisions (I)(1) to (6) of this section. No quota restrictions shall be placed on the number of D-5i permits that may be issued. The fee for the D-5i permit is two thousand three hundred forty-four dollars.

(J) Permit D-5j may be issued to the owner or the operator of a retail food establishment or a food service operation licensed under Chapter 3717. of the Revised Code to sell beer and intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold and to sell beer and intoxicating liquor in the same manner and amounts not for consumption on the premises where sold as may be sold by the holders of D-1 and D-2 permits. The holder of a D-5j permit may exercise the same privileges, and shall observe the same hours of operation, as the holder of a D-5 permit.

The D-5j permit shall be issued only within a community entertainment district that is designated under section 4301.80 of the Revised Code and that meets one of the following qualifications:

(1) It is located in a municipal corporation with a population of at least one hundred thousand.

(2) It is located in a municipal corporation with a population of at least twenty thousand, and either of the following applies:

(a) It contains an amusement park the rides of which have been issued a permit by the department of agriculture under Chapter 1711. of the Revised Code.

(b) Not less than fifty million dollars will be invested in development and construction in the community entertainment district's area located in the municipal corporation.

(3) It is located in a township with a population of at least forty thousand.

(4) It is located in a township with a population of at least twenty thousand, and not less than seventy million dollars will be invested in development and construction in the community entertainment district's area located in the township.

(5) It is located in a municipal corporation with a population between ten thousand and twenty thousand, and both of the following apply:

(a) The municipal corporation was incorporated as a village prior to calendar year 1840 and currently has a historic downtown business district.

(b) The municipal corporation is located in the same county as another municipal corporation with at least one community entertainment district.

(6) It is located in a municipal corporation with a population of at least ten thousand, and not less than seventy million dollars will be invested in development and construction in the community entertainment district's area located in the municipal corporation.

(7) It is located in a municipal corporation with a population of at least five thousand, and not less than one hundred million dollars will be invested in development and construction in the community entertainment district's area located in the municipal corporation.

The location of a D-5j permit may be transferred only within the geographic boundaries of the community entertainment district in which it was issued and shall not be transferred outside the geographic boundaries of that district.

Not more than one D-5j permit shall be issued within each community entertainment district for each five acres of land located within the district. Not more than fifteen D-5j permits may be issued within a single community entertainment district. Except as otherwise provided in division (J)(4) of this section, no quota restrictions shall be placed upon the number of D-5j permits that may be issued.

The fee for a D-5j permit is two thousand three hundred forty-four dollars.

(K)

(1) Permit D-5k may be issued to any nonprofit organization that is exempt from federal income taxation under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501(c)(3), as amended, that is the owner or operator of a botanical garden recognized by the American association of botanical gardens and arboreta, and that has not less than twenty-five hundred bona fide members.

(2) The holder of a D-5k permit may sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, on the premises where sold.

(3) The holder of a D-5k permit shall sell no beer or intoxicating liquor for consumption on the premises where sold after one a.m.

(4) A D-5k permit shall not be transferred to another location.

(5) No quota restrictions shall be placed on the number of D-5k permits that may be issued.

(6) The fee for the D-5k permit is one thousand eight hundred seventy-five dollars.

(L)

(1) Permit D-5l may be issued to the owner or the operator of a retail food establishment or a food service operation licensed under Chapter 3717. of the Revised Code to sell beer and intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold and to sell beer and intoxicating liquor in the same manner and amounts not for consumption on the premises where sold as may be sold by the holders of D-1 and D-2 permits. The holder of a D-5l permit may exercise the same privileges, and shall observe the same hours of operation, as the holder of a D-5 permit.

(2) The D-5l permit shall be issued only to a premises to which all of the following apply:

(a) The premises has gross annual receipts from the sale of food and meals that constitute not less than seventy-five per cent of its total gross annual receipts .

(b) The premises is located within a revitalization district that is designated under section 4301.81 of the Revised Code .

(c) The premises is located in a municipal corporation or township in which the number of D-5 permits issued equals or exceeds the number of those permits that may be issued in that municipal corporation or township under section 4303.29 of the Revised Code .

(d) The premises meets any of the following qualifications:

(i) It is located in a county with a population of one hundred twenty-five thousand or less according to the population estimates certified by the development services agency for calendar year 2006.

(ii) It is located in the municipal corporation that has the largest population in a county when the county has a population between two hundred fifteen thousand and two hundred twenty-five thousand according to the population estimates certified by the development services agency for calendar year 2006. Division (L)(2)(d)(ii) of this section applies only to a municipal corporation that is wholly located in a county.

(iii) It is located in the municipal corporation that has the largest population in a county when the county has a population between one hundred forty thousand and one hundred forty-one thousand according to the population estimates certified by the development services agency for calendar year 2006. Division (L)(2)(d)(iii) of this section applies only to a municipal corporation that is wholly located in a county.

(3) The location of a D-5l permit may be transferred only within the geographic boundaries of the revitalization district in which it was issued and shall not be transferred outside the geographic boundaries of that district.

(4) Not more than one D-5l permit shall be issued within each revitalization district for each five acres of land located within the district. Not more than fifteen D-5l permits may be issued within a single revitalization district. Except as otherwise provided in division (L)(4) of this section, no quota restrictions shall be placed upon the number of D-5l permits that may be issued.

(5) No D-5l permit shall be issued to an adult entertainment establishment as defined in section 2907.39 of the Revised Code.

(6) The fee for a D-5l permit is two thousand three hundred forty-four dollars.

(M) Permit D-5m may be issued to either the owner or the operator of a retail food establishment or food service operation licensed under Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that is located in, or affiliated with, a center for the preservation of wild animals as defined in section 4301.404 of the Revised Code, to sell beer and any intoxicating liquor at retail, only by the glass and from the container, for consumption on the premises where sold, and to sell the same products in the same manner and amounts not for consumption on the premises as may be sold by the holders of D-1 and D-2 permits. In addition to the privileges authorized by this division, the holder of a D-5m permit may exercise the same privileges as the holder of a D-5 permit.

A D-5m permit shall not be transferred to another location. No quota restrictions shall be placed on the number of D-5m permits that may be issued. The fee for a permit D-5m is two thousand three hundred forty-four dollars.

(N) Permit D-5n shall be issued to either a casino operator or a casino management company licensed under Chapter 3772. of the Revised Code that operates a casino facility under that chapter, to sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and to sell the same products in the same manner and amounts not for consumption on the premises as may be sold by the holders of D-1 and D-2 permits. In addition to the privileges authorized by this division, the holder of a D-5n permit may exercise the same privileges as the holder of a D-5 permit. A D-5n permit shall not be transferred to another location. Only one D-5n permit may be issued per casino facility and not more than four D-5n permits shall be issued in this state. The fee for a permit D-5n shall be twenty thousand dollars. The holder of a D-5n permit may conduct casino gaming on the permit premises notwithstanding any provision of the Revised Code or Administrative Code.

(O) Permit D-5o may be issued to the owner or operator of a retail food establishment or a food service operation licensed under Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and that is located within a casino facility for which a D-5n permit has been issued. The holder of a D-5o permit may sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold, and may sell the same products in the same manner and amounts not for consumption on the premises where sold as may be sold by the holders of D-1 and D-2 permits. In addition to the privileges authorized by this division, the holder of a D-5o permit may exercise the same privileges as the holder of a D-5 permit. A D-5o permit shall not be transferred to another location. No quota restrictions shall be placed on the number of such permits that may be issued. The fee for this permit is two thousand three hundred forty-four dollars.

Amended by 129th General AssemblyFile No.164,SB 298, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-23-2004; 03-29-2006; 03-30-2006; 2008 SB150 09-01-2008



Section 4303.182 - D-6 permit.

(A) Except as otherwise provided in divisions (B) to (J) of this section, permit D-6 shall be issued to the holder of an A-1-A, A-2, A-3a, C-2, D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5c, D-5d, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-7 permit to allow sale under that permit as follows:

(1) Between the hours of ten a.m. and midnight on Sunday if sale during those hours has been approved under question (C)(1), (2), or (3) of section 4301.351 or 4301.354 of the Revised Code, under question (B)(2) of section 4301.355 of the Revised Code, or under section 4301.356 of the Revised Code and has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code, under the restrictions of that authorization;

(2) Between the hours of eleven a.m. and midnight on Sunday, if sale during those hours has been approved on or after the effective date of this amendment under question (B)(1), (2), or (3) of section 4301.351 or 4301.354 of the Revised Code, under question (B)(2) of section 4301.355 of the Revised Code, or under section 4301.356 of the Revised Code and has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code, under the restrictions of that authorization;

(3) Between the hours of eleven a.m. and midnight on Sunday if sale between the hours of one p.m. and midnight was approved before the effective date of this amendment under question (B)(1), (2), or (3) of section 4301.351 or 4301.354 of the Revised Code, under question (B)(2) of section 4301.355 of the Revised Code, or under section 4301.356 of the Revised Code and has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code, under the other restrictions of that authorization.

(B) Permit D-6 shall be issued to the holder of any permit, including a D-4a and D-5d permit, authorizing the sale of intoxicating liquor issued for a premises located at any publicly owned airport, as defined in section 4563.01 of the Revised Code, at which commercial airline companies operate regularly scheduled flights on which space is available to the public, to allow sale under such permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

(C) Permit D-6 shall be issued to the holder of a D-5a permit, and to the holder of a D-3 or D-3a permit who is the owner or operator of a hotel or motel that is required to be licensed under section 3731.03 of the Revised Code, that contains at least fifty rooms for registered transient guests, and that has on its premises a retail food establishment or a food service operation licensed pursuant to Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and is affiliated with the hotel or motel and within or contiguous to the hotel or motel and serving food within the hotel or motel, to allow sale under such permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

(D) The holder of a D-6 permit that is issued to a sports facility may make sales under the permit between the hours of eleven a.m. and midnight on any Sunday on which a professional baseball, basketball, football, hockey, or soccer game is being played at the sports facility. As used in this division, "sports facility" means a stadium or arena that has a seating capacity of at least four thousand and that is owned or leased by a professional baseball, basketball, football, hockey, or soccer franchise or any combination of those franchises.

(E) Permit D-6 shall be issued to the holder of any permit that authorizes the sale of beer or intoxicating liquor and that is issued to a premises located in or at the Ohio historical society area or the state fairgrounds, as defined in division (B) of section 4301.40 of the Revised Code, to allow sale under that permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

(F) Permit D-6 shall be issued to the holder of any permit that authorizes the sale of intoxicating liquor and that is issued to an outdoor performing arts center to allow sale under that permit between the hours of one p.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361 of the Revised Code. A D-6 permit issued under this division is subject to the results of an election, held after the D-6 permit is issued, on question (B)(4) as set forth in section 4301.351 of the Revised Code. Following the end of the period during which an election may be held on question (B)(4) as set forth in that section, sales of intoxicating liquor may continue at an outdoor performing arts center under a D-6 permit issued under this division, unless an election on that question is held during the permitted period and a majority of the voters voting in the precinct on that question vote "no."

As used in this division, "outdoor performing arts center" means an outdoor performing arts center that is located on not less than eight hundred acres of land and that is open for performances from the first day of April to the last day of October of each year.

(G) Permit D-6 shall be issued to the holder of any permit that authorizes the sale of beer or intoxicating liquor and that is issued to a golf course owned by the state, a conservancy district, a park district created under Chapter 1545. of the Revised Code, or another political subdivision to allow sale under that permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

(H) Permit D-6 shall be issued to the holder of a D-5g permit to allow sale under that permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

(I) Permit D-6 shall be issued to the holder of any D permit for a premises that is licensed under Chapter 3717. of the Revised Code and that is located at a ski area to allow sale under the D-6 permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

As used in this division, "ski area" means a ski area as defined in section 4169.01 of the Revised Code, provided that the passenger tramway operator at that area is registered under section 4169.03 of the Revised Code.

(J) Permit D-6 shall be issued to the holder of any permit that is described in division (A) of this section for a permit premises that is located in a community entertainment district, as defined in section 4301.80 of the Revised Code, that was approved by the legislative authority of a municipal corporation under that section between October 1 and October 15, 2005, to allow sale under the permit between the hours of ten a.m. and midnight on Sunday, whether or not that sale has been authorized under section 4301.361, 4301.364, 4301.365, or 4301.366 of the Revised Code.

(K) If the restriction to licensed premises where the sale of food and other goods and services exceeds fifty per cent of the total gross receipts of the permit holder at the premises is applicable, the division of liquor control may accept an affidavit from the permit holder to show the proportion of the permit holder's gross receipts derived from the sale of food and other goods and services. If the liquor control commission determines that affidavit to have been false, it shall revoke the permits of the permit holder at the premises concerned.

(L) The fee for the D-6 permit is five hundred dollars when it is issued to the holder of an A-1-A, A-2, A-3a, D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5c, D-5d, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-7 permit. The fee for the D-6 permit is four hundred dollars when it is issued to the holder of a C-2 permit.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 09-29-2005; 03-30-2006; 2008 SB150 09-01-2008; 2008 HB562 09-22-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §743.11.



Section 4303.183 - D-7 permit.

Permit D-7 may be issued to the holder of any D-2 permit issued by the division of liquor control, or if there is an insufficient number of D-2 permit holders to fill the resort quota, to the operator of a retail food establishment or a food service operation required to be licensed under Chapter 3717. of the Revised Code that operates as a restaurant for purposes of this chapter and which qualifies under the other requirements of this section, to sell beer and any intoxicating liquor at retail, only by the individual drink in glass and from the container, for consumption on the premises where sold. Not less than fifty per cent of the business on the permit premises shall be preparing and serving meals for a consideration in order to qualify for and continue to hold such D-7 permit. The permit premises shall be located in a resort area.

"Resort area" means a municipal corporation, township, county, or any combination thereof, which provides entertainment, recreation, and transient housing facilities specifically intended to provide leisure time activities for persons other than those whose permanent residence is within the "resort area" and who increase the population of the "resort area" on a seasonal basis, and which experiences seasonal peaks of employment and governmental services as a direct result of population increase generated by the transient, recreating public. A resort season shall begin on the first day of May and end on the last day of October. Notwithstanding section 4303.27 of the Revised Code, such permits may be issued for resort seasons without regard to the calendar year or permit year. Quota restrictions on the number of such permits shall take into consideration the transient population during the resort season, the custom and habits of visitors and tourists, and the promotion of the resort and tourist industry. The fee for this permit is four hundred sixty-nine dollars per month.

Any suspension of a D-7 permit shall be satisfied during the resort season in which such suspension becomes final. If such suspension becomes final during the off-season, or if the period of the suspension extends beyond the last day of October, the suspension or remainder thereof shall be satisfied during the next resort season.

The ownership of a D-7 permit may be transferred from one permit holder to another. The holder of a D-7 permit may file an application to transfer such permit to a new location within the same resort area, provided that such permit holder shall be the owner or operator of a retail food establishment or a food service operation, required to be licensed under Chapter 3717. of the Revised Code, that operates as a restaurant for purposes of this chapter, at such new location.

Effective Date: 09-26-2003



Section 4303.184 - D-8 permit.

(A) Subject to division (B) of this section, a D-8 permit may be issued to either of the following:

(1) An agency store;

(2) The holder of a C-1, C-2, or C-2x permit issued to a retail store that has either of the following characteristics:

(a) The store has at least five thousand five hundred square feet of floor area, and it generates more than sixty per cent of its sales in general merchandise items and food for consumption off the premises where sold.

(b) Wine constitutes at least sixty per cent of the value of the store's inventory.

(B) A D-8 permit may be issued to the holder of a C-1, C-2, or C-2x permit only if the premises of the permit holder are located in a precinct, or at a particular location in a precinct, in which the sale of beer, wine, or mixed beverages is permitted for consumption off the premises where sold. Sales under a D-8 permit are not affected by whether sales for consumption on the premises where sold are permitted in the precinct or at the particular location where the D-8 premises are located.

(C)

(1) The holder of a D-8 permit described in division (A)(2) of this section may sell tasting samples of beer, wine, and mixed beverages, but not spirituous liquor, at retail, for consumption on the premises where sold in an amount not to exceed two ounces or another amount designated by rule of the liquor control commission. A tasting sample shall not be sold for general consumption.

(2) The holder of a D-8 permit described in division (A)(1) of this section may allow the sale of tasting samples of spirituous liquor in accordance with section 4301.171 of the Revised Code.

(3) No D-8 permit holder described in division (A)(2) of this section shall allow any authorized purchaser to consume more than four tasting samples of beer, wine, or mixed beverages, or any combination of beer, wine, or mixed beverages, per day.

(D)

(1) Notwithstanding sections 4303.11 and 4303.121 of the Revised Code, the holder of a D-8 permit described in division (A)(2) of this section may sell beer that is dispensed from containers that have a capacity equal to or greater than five and one-sixth gallons if all of the following conditions are met:

(a) A product registration fee for the beer has been paid as required in division (A)(8)(b) of section 4301.10 of the Revised Code.

(b) The beer is dispensed only in glass containers whose capacity does not exceed one gallon and not for consumption on the premises where sold.

(c) The containers are sealed, marked, and transported in accordance with division (E) of section 4301.62 of the Revised Code.

(d) The containers have been cleaned immediately before being filled in accordance with rule 4301:1-1-28 of the Administrative Code.

(2) Beer that is sold and dispensed under division (D)(1) of this section is subject to both of the following:

(a) All applicable rules adopted by the liquor control commission, including, but not limited to, rule 4301:1-1-27 and rule 4301:1-1-72 of the Administrative Code;

(b) All applicable federal laws and regulations.

(E) The privileges authorized for the holder of a D-8 permit described in division (A)(2) of this section may only be exercised in conjunction with and during the hours of operation authorized by a C-1, C-2, C-2x, or D-6 permit.

(F) A D-8 permit shall not be transferred to another location.

(G) The fee for the D-8 permit is five hundred dollars.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Effective Date: 09-26-2003; 2008 SB150 09-01-2008



Section 4303.19 - E permit.

Permit E may be issued to the owner or operator of any railroad, a sleeping car company operating dining cars, buffet cars, club cars, lounge cars, or similar equipment, or an airline providing charter or regularly scheduled aircraft transportation service with dining, buffet, club, lounge, or similar facilities, to sell beer or any intoxicating liquor in any such car or aircraft to bona fide passengers at retail in glass and from the container for consumption in such car or aircraft, including sale on Sunday between the hours of one p.m. and midnight. The fee for this permit is five hundred dollars.

Effective Date: 09-26-2003



Section 4303.20 - [Effective Until 7/30/2013] F permit.

Permit F may be issued to an association of ten or more persons, a labor union, or a charitable organization, or to an employer of ten or more persons sponsoring a function for the employer's employees, to purchase from the holders of A-1 and B-1 permits and to sell beer for a period lasting not to exceed five days. No more than two such permits may be issued to the same applicant in any thirty-day period.

The special function for which the permit is issued shall include a social, recreational, benevolent, charitable, fraternal, political, patriotic, or athletic purpose but shall not include any function the proceeds of which are for the profit or gain of any individual. The fee for this permit is forty dollars.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.20, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.20 - [Effective 7/30/2013] F permit.

Permit F may be issued to an association of ten or more persons, a labor union, or a charitable organization, or to an employer of ten or more persons sponsoring a function for the employer's employees, to purchase from the holders of A-1, A-1c, and B-1 permits and to sell beer for a period lasting not to exceed five days. No more than two such permits may be issued to the same applicant in any thirty-day period.

The special function for which the permit is issued shall include a social, recreational, benevolent, charitable, fraternal, political, patriotic, or athletic purpose but shall not include any function the proceeds of which are for the profit or gain of any individual. The fee for this permit is forty dollars.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 09-26-2003

This section is set out twice. See also § 4303.20, effective until 7/30/2013.



Section 4303.201 - F-1 permit.

(A) As used in this section:

(1) "Convention facility" means any structure owned or leased by a municipal corporation or county which was expressly designed and constructed and is currently used for the purpose of presenting conventions, public meetings, and exhibitions.

(2) "Nonprofit organization" means any unincorporated nonprofit association or nonprofit corporation that is not formed for the pecuniary gain or profit of, and whose net earnings or any part of whose net earnings is not distributable to, its members, trustees, officers, or other private persons; provided, that the payment of reasonable compensation for services rendered and the distribution of assets on dissolution shall not be considered pecuniary gain or profit or distribution of earnings in an association or corporation all of whose members are nonprofit corporations. Distribution of earnings to member organizations does not deprive it of the status of a nonprofit organization.

(B) An F-1 permit may be issued to any nonprofit organization to allow the nonprofit organization and its members and their guests to lawfully bring beer, wine, and intoxicating liquor in its original package, flasks, or other containers into a convention facility for consumption therein, if both of the following requirements are met:

(1) The superintendent of liquor control is satisfied the organization meets the definition of a nonprofit organization as set forth in division (A)(2) of this section, the nonprofit organization's membership includes persons residing in two or more states, and the organization's total membership is in excess of five hundred. The superintendent may accept a sworn statement by the president or other chief executive officer of the nonprofit organization as proof of the matters required in this division.

(2) The managing official or employee of the convention facility has given written consent to the use of the convention facility and to the application for the F-1 permit, as shown in the nonprofit organization's application to the superintendent.

(C) The superintendent shall specify individually the effective period of each F-1 permit on the permit, which shall not exceed three days. The fee for an F-1 permit is two hundred fifty dollars. The superintendent shall prepare and make available application forms to request F-1 permits and may require applicants to furnish such information as the superintendent determines to be necessary for the administration of this section.

(D) No holder of an F-1 permit shall make a specific charge for beer, wine, or intoxicating liquor by the drink, or in its original package, flasks, or other containers in connection with its use of the convention facility under the permit.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 09-26-2003



Section 4303.202 - F-2 permit.

(A) The division of liquor control may issue an F-2 permit to an association or corporation, or to a recognized subordinate lodge, chapter, or other local unit of an association or corporation, to sell beer or intoxicating liquor by the individual drink at an event to be held on premises located in a political subdivision or part thereof where the sale of beer or intoxicating liquor, but not spirituous liquor, on that day is otherwise permitted by law. However, the division may issue the F-2 permit only if the association, corporation, or recognized subordinate lodge, chapter, or other local unit of an association or corporation meets all of the following:

(1) It is organized not for profit;

(2) It is operated for a charitable, cultural, educational, fraternal, or political purpose;

(3) It is not affiliated with the holder of any class of liquor permit, other than a D-4 permit.

(B) Sales under an F-2 permit on Sundays are not affected by whether Sunday sales of beer or intoxicating liquor for consumption on the premises where sold are allowed to be made by persons holding another type of permit in the precinct or at the particular location where the event is to be held, provided that the F-2 permit is issued for other days of the week in addition to Sunday.

(C) The premises on which the permit is to be used shall be clearly defined and sufficiently restricted to allow proper supervision of the permit use by state and local law enforcement personnel. An F-2 permit may be issued for the same premises for which another class of permit is issued.

(D)

(1) No F-2 permit shall be effective for more than four consecutive days, and sales shall be confined to the same hours permitted to the holder of a D-3 permit. The division shall not issue more than one F-2 permit in a thirty-day period to the same association, corporation, or local unit of an association or corporation. The fee for an F-2 permit is one hundred fifty dollars.

(2) No association, corporation, local unit of an association or corporation, or D-permit holder who holds an F-2 permit shall sell beer or intoxicating liquor beyond the hours of sale allowed by the permit. Division (D)(2) of this section imposes strict liability on the holder of such permit and on any officer, agent, or employee of such permit holder.

(E) If an applicant wishes the holder of a D permit issued under sections 4303.13 to 4303.181 of the Revised Code to conduct the sale of beer and intoxicating liquor at the event, the applicant may request that the F-2 permit be issued jointly to the association, corporation, or local unit and the D-permit holder. If a permit is issued jointly, the association, corporation, or local unit and the D-permit holder shall both be held responsible for any conduct that violates laws pertaining to the sale of alcoholic beverages, including sales by the D-permit holder; otherwise, the association, corporation, or local unit shall be held responsible. In addition to the permit fee paid by the association, corporation, or local unit, the D-permit holder shall pay a fee of ten dollars. A D-permit holder may receive an unlimited number of joint F-2 permits.

(F)

(1) Any association, corporation, or local unit applying for an F-2 permit shall file with the application a statement of the organizational purpose of the association, corporation, or local unit, the location and purpose of the event, and a list of its officers. The application form shall contain a notice that a person who knowingly makes a false statement on the application or statement is guilty of the crime of falsification, a misdemeanor of the first degree. In ruling on an application, the division shall consider, among other things, the past activities of the association, corporation, or local unit and any D-permit holder while operating under other F-2 permits, the location of the event for which the current application is made, and any objections of local residents or law enforcement authorities. If the division approves the application, it shall send copies of the approved application to the proper law enforcement authorities prior to the scheduled event.

(2) Notwithstanding section 1711.09 of the Revised Code, this section applies to any association or corporation or a recognized subordinate lodge, chapter, or other local unit of an association or corporation.

(G) Using the procedures of Chapter 119. of the Revised Code, the liquor control commission may adopt such rules as are necessary to administer this section.

Amended by 129th General AssemblyFile No.164,SB 298, §1, eff. 3/22/2013.

Effective Date: 09-26-2003



Section 4303.203 - F-3 permit.

(A) As used in this section:

(1) "Convention facility" and "nonprofit corporation" have the same meanings as in section 4303.201 of the Revised Code.

(2) "Hotel" means a hotel described in section 3731.01 of the Revised Code that has at least fifty rooms for registered transient guests and that is required to be licensed pursuant to section 3731.03 of the Revised Code.

(B) An F-3 permit may be issued to an organization whose primary purpose is to support, promote, and educate members of the beer, wine, or mixed beverage industries, to allow the organization to bring beer, wine, or mixed beverages in their original packages or containers into a convention facility or hotel for consumption in the facility or hotel, if all of the following requirements are met:

(1) The superintendent of liquor control is satisfied that the organization is a nonprofit organization and that the organization's membership is in excess of two hundred fifty persons.

(2) The general manager or the equivalent officer of the convention facility or hotel provides a written consent for the use of a portion of the facility or hotel by the organization and a written statement that the facility's or hotel's permit privileges will be suspended in the portion of the facility or hotel in which the F-3 permit is in force.

(3) The organization provides a written description that clearly sets forth the portion of the convention facility or hotel in which the F-3 permit will be used.

(4) The organization provides a written statement as to its primary purpose and the purpose of its event at the convention facility or hotel.

(5) Division (C) of this section does not apply.

(C) No F-3 permit shall be issued to any nonprofit organization that is created by or for a specific manufacturer, supplier, distributor, or retailer of beer, wine, or mixed beverages.

(D) Notwithstanding division(D) of section 4301.22 of the Revised Code, a holder of an F-3 permit may obtain by donation beer, wine, or mixed beverages from any manufacturer or producer of beer, wine, or mixed beverages.

(E) Nothing in this chapter prohibits the holder of an F-3 permit from bringing into the portion of the convention facility or hotel covered by the permit beer, wine, or mixed beverages otherwise not approved for sale in this state.

(F) Notwithstanding division(D) of section 4301.22 of the Revised Code, no holder of an F-3 permit shall make any charge for any beer, wine, or mixed beverage served by the drink, or in its original package or container, in connection with the use of the portion of the convention facility or hotel covered by the permit.

(G) The division of liquor control shall prepare and make available an F-3 permit application form and may require applicants for the permit to provide information, in addition to that required by this section, that is necessary for the administration of this section.

(H) An F-3 permit shall be effective for a period not to exceed five consecutive days. The division of liquor control shall not issue more than three F-3 permits per calendar year to the same nonprofit organization. The fee for an F-3 permit is three hundred dollars.

Effective Date: 07-23-2004



Section 4303.204 - F-4 permit.

(A) The division of liquor control may issue an F-4 permit to an organization or corporation organized not-for-profit in this state to conduct an event that includes the introduction, showcasing, or promotion of Ohio wines, if the event has all of the following characteristics:

(1) It is coordinated by that organization or corporation, and the organization or corporation is responsible for the activities at it.

(2) It has as one of its purposes the intent to introduce, showcase, or promote Ohio wines to persons who attend it.

(3) It includes the sale of food for consumption on the premises where sold.

(4) It features at least three A-2 permit holders who sell Ohio wine at it.

(B) The holder of an F-4 permit may furnish, with or without charge, wine that it has obtained from the A-2 permit holders that are participating in the event for which the F-4 permit is issued, in two-ounce samples for consumption on the premises where furnished and may sell such wine by the glass for consumption on the premises where sold. The holder of an A-2 permit that is participating in the event for which the F-4 permit is issued may sell wine that it has manufactured, in sealed containers for consumption off the premises where sold. Wine may be furnished or sold on the premises of the event for which the F-4 permit is issued only where and when the sale of wine is otherwise permitted by law.

(C) The premises of the event for which the F-4 permit is issued shall be clearly defined and sufficiently restricted to allow proper enforcement of the permit by state and local law enforcement officers. If an F-4 permit is issued for all or a portion of the same premises for which another class of permit is issued, that permit holder's privileges will be suspended in that portion of the premises in which the F-4 permit is in effect.

(D) No F-4 permit shall be effective for more than seventy-two consecutive hours. No sales or furnishing of wine shall take place under an F-4 permit after one a.m.

(E) The division shall not issue more than six F-4 permits to the same not-for-profit organization or corporation in any one calendar year.

(F) An applicant for an F-4 permit shall apply for the permit not later than thirty days prior to the first day of the event for which the permit is sought. The application for the permit shall list all of the A-2 permit holders that will participate in the event for which the F-4 permit is sought. The fee for the F-4 permit is sixty dollars per day.

The division shall prepare and make available an F-4 permit application form and may require applicants for and holders of the F-4 permit to provide information that is in addition to that required by this section and that is necessary for the administration of this section.

(G)

(1) The holder of an F-4 permit is responsible for, and is subject to penalties for, any violations of this chapter or Chapter 4301. of the Revised Code or the rules adopted under this and that chapter.

(2) An F-4 permit holder shall not allow an A-2 permit holder to participate in the event for which the F-4 permit is issued if the A-2 or A-1-A permit of that A-2 permit holder is under suspension.

(3) The division may refuse to issue an F-4 permit to an applicant who has violated any provision of this chapter or Chapter 4301. of the Revised Code during the applicant's previous operation under an F-4 permit, for a period of up to two years after the date of the violation.

(H)

(1) Notwithstanding division (D) of section 4301.22 of the Revised Code, an A-2 permit holder that participates in an event for which an F-4 permit is issued may donate wine that it has manufactured to the holder of that F-4 permit. The holder of an F-4 permit may return unused and sealed containers of wine to the A-2 permit holder that donated the wine at the conclusion of the event for which the F-4 permit was issued.

(2) The participation by an A-2 permit holder or its employees in an event for which an F-4 permit is issued does not violate section 4301.24 of the Revised Code.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 07-23-2004



Section 4303.205 - F-5 permit for riverboat festivals.

(A) As used in this section:

(1) "Festival" means an event organized by a nonprofit organization that includes food, music, and entertainment and the participation of at least five riverboats.

(2) "Nonprofit organization" has the same meaning as in section 4303.201 of the Revised Code.

(B) The division of liquor control may issue an F-5 permit to the owner or operator of a riverboat that has a capacity in excess of fifty-five persons, that is not regularly docked in this state, and whose owner or operator has entered into a written contract with a nonprofit organization for the riverboat to participate in a festival.

(C) The holder of an F-5 permit may sell beer and any intoxicating liquor, only by the individual drink in glass and from the container, for consumption on the premises where sold until one a.m., on any day of the week, including Sunday.

(D) The division shall prepare and make available an F-5 permit application form and may require applicants for the permit to provide information, in addition to that required by this section, that is necessary for the administration of this section.

(E) Sales under an F-5 permit are not affected by whether sales of beer or intoxicating liquor for consumption on the premises where sold are permitted to be made by persons holding another type of permit in the precinct or at the particular location where the riverboat is located.

(F) No F-5 permit shall be in effect for more than six consecutive days.

(G) The division shall not issue more than one F-5 permit in any one calendar year for the same riverboat.

(H) The fee for an F-5 permit is one hundred eighty dollars.

Effective Date: 09-26-2003



Section 4303.206 - F-6 permits issued to nonprofit organizations.

(A) The division of liquor control may issue an F-6 permit to a nonprofit organization that is exempt from federal income taxation under the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501(c)(3), as amended, to sell wine at an event organized and conducted by, and for the benefit of, the nonprofit organization.

(B) An F-6 permit may be issued to a nonprofit organization if the premises of the event for which the F-6 permit is sought is located in a precinct, or at a particular location in a precinct, in which the sale of wine is otherwise permitted by law. The premises of the event for which an F-6 permit is issued shall be clearly defined and sufficiently restricted to allow proper enforcement of the permit by state and local law enforcement officers. If an F-6 permit is issued for all or a portion of the same premises for which another class of permit is issued, that permit holder's privileges shall be suspended in that portion of the premises in which the F-6 permit is in effect.

(C) A holder of an F-6 permit may charge an admission price to attend the event for which the permit is issued, which price includes the consumption of wine or sale of wine by the individual drink.

(D) A holder of an F-6 permit may sell wine in its original sealed container by auction at the event for which the permit is issued.

(E) Nothing in this chapter or Chapter 4301. of the Revised Code or any rule adopted by the liquor control commission prevents the holder of an F-6 permit from obtaining wine by donation from a manufacturer, supplier, or wholesale distributor of wine or from any person who is not the holder of a permit issued by the division of liquor control.

(F) Notwithstanding any contrary provision of section 4301.24 of the Revised Code or of any rule adopted by the liquor control commission, employees of a manufacturer, supplier, or wholesale distributor may assist the holder of an F-6 permit in serving wine at the event for which the permit is issued.

(G) The division shall prepare and make available an F-6 permit application form and may require applicants for the permit to provide information necessary for the administration of this section.

(H) No F-6 permit shall be effective for more than seventy-two consecutive hours, and sales of wine under the permit shall be confined to the same hours permitted to the holder of a D-2 permit. The division shall not issue more than six F-6 permits per calendar year to the same nonprofit organization.

(I) The fee for an F-6 permit is fifty dollars.

Effective Date: 04-07-2004



Section 4303.207 - F-7 permits to nonprofit organizations for qualified golf events.

(A) As used in this section:

(1) "Nonprofit organization" means any unincorporated nonprofit association or nonprofit corporation that is not formed for the pecuniary gain or profit of, and whose net earnings or any part of whose net earnings is not distributable to, its members, trustees, directors, officers, or other private persons.

(2) "Qualified golf event" means a golf tournament or other golf competition event that meets all of the following requirements:

(a) It is hosted by the nonprofit organization to which an F-7 permit is issued.

(b) It is sanctioned by a recognized national golf organization.

(c) It includes the sale of food for consumption on the premises for which an F-7 permit is issued.

(d) Contributions to charity are made from the proceeds of the event that equal in the aggregate at least two hundred thousand dollars.

(3) "Recognized national golf organization" means any of the following:

(a) The United States golf association;

(b) The professional golf association of America (PGA);

(c) The PGA tour, including the champions tour and the nationwide tour;

(d) The LPGA tour;

(e) The successors of any organization listed in divisions (A)(3)(a) to (d) of this section.

(B) An F-7 permit may be issued to a nonprofit organization to sell beer, wine, mixed beverages, and spirituous liquor by the individual drink at a qualified golf event being held on premises located in a political subdivision or part of a political subdivision where the sale of beer, wine, mixed beverages, and spirituous liquor is otherwise permitted by law on that day, if both of the following requirements are met:

(1) The superintendent of liquor control is satisfied that the organization is a nonprofit organization. For this purpose, the superintendent may accept as proof a sworn statement by the president or other chief executive officer of the applicant organization.

(2) The superintendent is satisfied that the event for which the F-7 permit is sought to be issued is a qualified golf event. For this purpose, the superintendent may accept as proof a sworn statement by the president or other chief executive officer of the applicant organization.

(C) The premises for which the F-7 permit is issued shall meet all of the following requirements:

(1) Be owned or leased by the nonprofit organization to which the F-7 permit is issued;

(2) Be limited to areas in which the qualified golf event is conducted and to other areas that are contiguous to those areas in which the qualified golf event is conducted, which areas are specifically designated for food and beverage consumption and hospitality for the qualified golf event;

(3) Be clearly defined;

(4) Be sufficiently restricted to allow proper supervision of use of the permit by state and local law enforcement personnel.

(D) A nonprofit organization to which an F-7 permit is issued shall be held responsible for any conduct that violates the laws pertaining to the sale of beer, wine, mixed beverages, or spirituous liquor.

(E) The division of liquor control shall prepare and make available an F-7 permit application form and may require applicants for the permit to provide information that, in addition to the information required by this section, is necessary for the administration of this section.

(F) An F-7 permit shall be effective for a period not to exceed eight consecutive days. The division of liquor control shall not issue more than two F-7 permits per calendar year to the same nonprofit organization. The fee for an F-7 permit is four hundred fifty dollars.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Effective Date: 03-30-2006



Section 4303.208 - F-8 permits to nonprofit organizations for public events.

(A)

(1) The division of liquor control may issue an F-8 permit to a not-for-profit organization that manages, for the benefit of the public and by contract with a political subdivision of this state, publicly owned property to sell beer or intoxicating liquor by the individual drink at specific events conducted on the publicly owned property and appurtenant streets, but only if, and then only at times at which, the sale of beer and intoxicating liquor on the premises is otherwise permitted by law. Additionally, an F-8 permit may be issued only if the publicly owned property is located in a county that has a population of between seven hundred fifty thousand and nine hundred thousand on July 10, 2007.

(2) The premises on which an F-8 permit will be used shall be clearly defined and sufficiently restricted to allow proper supervision of the permit's use by state and local law enforcement officers. Sales under an F-8 permit shall be confined to the same hours permitted to the holder of a D-3 permit.

(3) The fee for an F-8 permit is one thousand seven hundred dollars. An F-8 permit is effective for a period not to exceed nine months as specified in the permit. An F-8 permit is not transferable or renewable. However, the holder of an F-8 permit may apply for a new F-8 permit at any time. An F-8 permit is not effective until any F-8 permit currently held expires. The holder of an F-8 permit shall make sales only at those specific events about which the permit holder has notified in advance the division of liquor control, the department of public safety, and the chief, sheriff, or other principal peace officer of the local law enforcement agencies having jurisdiction over the premises.

(B)

(1) An application for the issuance of an F-8 permit is subject to the notice and hearing requirements established in division (A) of section 4303.26 of the Revised Code.

(2) The liquor control commission shall adopt under Chapter 119. of the Revised Code rules necessary to administer this section.

(C) No F-8 permit holder shall sell beer or intoxicating liquor beyond the hours of sale allowed by the permit. This division imposes strict liability on the holder of an F-8 permit and on any officer, agent, or employee of that permit holder.

(D) Nothing in this section prohibits the division from issuing an F-2 permit for a specific event not conducted by the holder of an F-8 permit provided that the holder of the F-8 permit certifies to the division that it will not exercise its permit privileges during that specific event.

Amended by 129th General AssemblyFile No.164,SB 298, §1, eff. 3/22/2013.

Effective Date: 2007 SB102 07-10-2007



Section 4303.209 - F-9 permits to nonprofit corporation for events on park property.

(A)

(1) The division of liquor control may issue an F-9 permit to a nonprofit corporation that operates a park on property leased from a municipal corporation or a nonprofit corporation that provides or manages entertainment programming pursuant to an agreement with a nonprofit corporation that operates a park on property leased from a municipal corporation to sell beer or intoxicating liquor by the individual drink at specific events conducted within the park property and appurtenant streets, but only if, and only at times at which, the sale of beer and intoxicating liquor on the premises is otherwise permitted by law. Additionally, an F-9 permit may be issued only if the park property is located in a county that has a population of between one million one hundred thousand and one million two hundred thousand on the effective date of this section.

(2) The division may issue separate F-9 permits to a nonprofit corporation that operates a park on property leased from a municipal corporation and a nonprofit corporation that provides or manages entertainment programming pursuant to an agreement with a nonprofit corporation that operates a park on property leased from a municipal corporation to be effective during the same time period. However, the permit privileges may be exercised by only one of the holders of an F-9 permit at specific events. The other holder of an F-9 permit shall certify to the division that it will not exercise its permit privileges during that specific event.

(3) The premises on which an F-9 permit will be used shall be clearly defined and sufficiently restricted to allow proper supervision of the permit's use by state and local law enforcement officers. Sales under an F-9 permit shall be confined to the same hours permitted to the holder of a D-3 permit.

(4) The fee for an F-9 permit is one thousand seven hundred dollars. An F-9 permit is effective for a period not to exceed nine months as specified in the permit. An F-9 permit is not transferable or renewable. However, the holder of an F-9 permit may apply for a new F-9 permit at any time. The holder of an F-9 permit shall make sales only at those specific events about which the permit holder has notified in advance the division of liquor control, the department of public safety, and the chief, sheriff, or other principal peace officer of the local law enforcement agencies having jurisdiction over the premises.

(B)

(1) An application for the issuance of an F-9 permit is subject to the notice and hearing requirements established in division (A) of section 4303.26 of the Revised Code.

(2) The liquor control commission shall adopt rules under Chapter 119. of the Revised Code necessary to administer this section.

(C) No F-9 permit holder shall sell beer or intoxicating liquor beyond the hours of sale allowed by the permit. This division imposes strict liability on the holder of an F-9 permit and on any officer, agent, or employee of that permit holder.

(D) Nothing in this section prohibits the division from issuing an F-2 permit for a specific event not conducted by the holder of an F-9 permit provided that the holder of the F-9 permit certifies to the division that it will not exercise its permit privileges during that specific event.

Added by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.



Section 4303.21 - G permit.

Permit G may be issued to the owner of a pharmacy in charge of a licensed pharmacist to be named in the permit for the sale at retail of alcohol for medicinal purposes in quantities at each sale of not more than one gallon upon the written prescription of a physician or dentist who is lawfully and regularly engaged in the practice of the physician's or dentist's profession in this state, and for the sale of industrial alcohol for mechanical, chemical, or scientific purposes to a person known by the seller to be engaged in mechanical, chemical, or scientific pursuits; all subject to section 4303.34 of the Revised Code. The fee for this permit is one hundred dollars.

Effective Date: 09-26-2003



Section 4303.22 - H permit.

Permit H may be issued for a fee of three hundred dollars to a for-hire motor carrier who holds a license issued by the public utilities commission to transport beer, intoxicating liquor, and alcohol, or any of them, in this state for delivery or use in this state. This section does not prevent the division of liquor control from contracting with for-hire motor carriers for the delivery or transportation of liquor for the division, and any for-hire motor carrier so contracting with the division is eligible for an H permit. Manufacturers or wholesale distributors of beer or intoxicating liquor other than spirituous liquor who transport or deliver their own products to or from their premises licensed under this chapter and Chapter 4301. of the Revised Code by their own trucks as an incident to the purchase or sale of such beverages need not obtain an H permit. Carriers by rail shall receive an H permit upon application for it.

This section does not prevent the division from issuing, upon the payment of the permit fee, an H permit to any person, partnership, firm, or corporation licensed by any other state to engage in the business of manufacturing and brewing or producing beer, wine, and mixed beverages or any person, partnership, firm, or corporation licensed by the United States or any other state to engage in the business of importing beer, wine, and mixed beverages manufactured outside the United States. The manufacturer, brewer, or importer of products manufactured outside the United States, upon the issuance of an H permit, may transport, ship, and deliver only its own products to holders of B-1 or B-5 permits in Ohio in motor trucks and equipment owned and operated by such class H permit holder. No H permit shall be issued by the division to such applicant until the applicant files with the division a liability insurance certificate or policy satisfactory to the division, in a sum of not less than one thousand nor more than five thousand dollars for property damage and for not less than five thousand nor more than fifty thousand dollars for loss sustained by reason of injury or death and with such other terms as the division considers necessary to adequately protect the interest of the public, having due regard for the number of persons and amount of property affected. The certificate or policy shall insure the manufacturer, brewer, or importer of products manufactured outside the United States against loss sustained by reason of the death of or injury to persons, and for loss of or damage to property, from the negligence of such class H permit holder in the operation of its motor vehicles or equipment in this state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-26-2003



Section 4303.23 - I permit.

Permit I may be issued to wholesale druggists to purchase alcohol from the holders of A-3 permits and to import alcohol into this state subject to terms imposed by the division of liquor control; to sell at wholesale to physicians, dentists, druggists, veterinary surgeons, manufacturers, hospitals, infirmaries, and medical or educational institutions using such alcohol for medicinal, mechanical, chemical, or scientific purposes, and to holders of G permits for nonbeverage purposes only; and to sell alcohol at retail in total quantities at each sale of not more than one quart, upon the written prescription of a physician or dentist who is lawfully and regularly engaged in the practice of the physician's or dentist's profession in this state. The sale of alcohol under this section is subject to section 4303.34 of the Revised Code. The fee for this permit is two hundred dollars.

"Wholesale druggists," as used in this, section includes all persons holding federal wholesale liquor dealers' licenses and who are engaged in the sale of medicinal drugs, proprietary medicines, and surgical and medical appliances and apparatus, at wholesale.

Effective Date: 09-26-2003



Section 4303.231 - W permit.

Permit W may be issued to a manufacturer or supplier of beer or intoxicating liquor to operate a warehouse for the storage of beer or intoxicating liquor within this state and to sell those products from the warehouse only to holders of B permits in this state and to other customers outside this state under rules adopted by the liquor control commission. Each holder of a B permit with a supplier registration on file with the division of liquor control may purchase beer or intoxicating liquor if designated by the permit to make those purchases, from the holder of a W permit. The fee for a W permit is one thousand five hundred sixty-three dollars for each warehouse during the year covered by the permit.

Effective Date: 07-23-2004



Section 4303.232 - S permit to wine manufacturers, brand owners, or importers.

(A)

(1) Permit S may be issued to a person that is the brand owner or United States importer of beer or wine, is the designated agent of a brand owner or importer for all beer or wine sold in this state for that owner or importer, or manufactures wine if the manufacturer is entitled to a tax credit under 27 C.F.R. 24.278 and produces less than two hundred fifty thousand gallons of wine per year. If the person resides outside this state, the person shall comply with the requirements governing the issuance of licenses or permits that authorize the sale of beer or intoxicating liquor by the appropriate authority of the state in which the person resides or by the alcohol and tobacco tax and trade bureau of the United States department of the treasury.

(2) The fee for the S permit is twenty-five dollars.

(3) The holder of an S permit may sell beer or wine to a personal consumer by receiving and filling orders that the personal consumer submits to the permit holder. The permit holder shall sell only wine that the permit holder has manufactured to a personal consumer.

(4) The holder of an S permit shall renew the permit in accordance with section 4303.271 of the Revised Code, except that the renewal shall not be subject to the notice and hearing requirements established in division (B) of that section.

(5) The division of liquor control may refuse to renew an S permit for any of the reasons specified in section 4303.292 of the Revised Code or if the holder of the permit fails to do any of the following:

(a) Collect and pay all applicable taxes specified in division (B) of this section;

(b) Pay the permit fee;

(c) Comply with this section or any rules adopted by the liquor control commission under section 4301.03 of the Revised Code.

(B)

(1) The holder of an S permit who sells wine shall collect and pay the taxes relating to the delivery of wine to a personal consumer that are levied under sections 4301.421, 4301.43, and 4301.432 and Chapters 5739. and 5741. of the Revised Code.

(2) The holder of an S permit who sells beer shall collect and pay the taxes relating to the delivery of beer to a personal consumer that are levied under sections 4301.42 and 4301.421 and Chapters 4305., 4307., 5739., and 5741. of the Revised Code.

(C)

(1) The holder of an S permit shall send a shipment of beer or wine that has been paid for by a personal consumer to that personal consumer via the holder of an H permit. Prior to sending a shipment of beer or wine to a personal consumer, the holder of an S permit, or an employee of the permit holder, shall make a bona fide effort to ensure that the personal consumer is at least twenty-one years of age. The shipment of beer or wine shall be shipped in a package that clearly has written on it in bold print the words "alcohol enclosed." No person shall fail to comply with division (C)(1) of this section.

(2) Upon delivering a shipment of beer or wine to a personal consumer, the holder of the H permit, or an employee of the permit holder, shall verify that the personal consumer is at least twenty-one years of age by checking the personal consumer's driver's or commercial driver's license or identification card issued under sections 4507.50 to 4507.52 of the Revised Code.

(3) The holder of an S permit shall keep a record of each shipment of beer or wine that the permit holder sends to a personal consumer. The records shall be used for all of the following:

(a) To provide a copy of each beer or wine shipment invoice to the tax commissioner in a manner prescribed by the commissioner. The invoice shall include the name of each personal consumer that purchased beer or wine from the S permit holder in accordance with this section and any other information required by the tax commissioner.

(b) To provide annually in electronic format by electronic means a report to the division. The report shall include the name and address of each personal consumer that purchased beer or wine from the S permit holder in accordance with this section, the quantity of beer or wine purchased by each personal consumer, and any other information requested by the division. The division shall prescribe and provide an electronic form for the report and shall determine the specific electronic means that the S permit holder must use to submit the report.

(c) To notify a personal consumer of any health or welfare recalls of the beer or wine that has been purchased by the personal consumer.

(D) As used in this section, "personal consumer" means an individual who is at least twenty-one years of age, is a resident of this state, does not hold a permit issued under this chapter, and intends to use beer or wine purchased in accordance with this section for personal consumption only and not for resale or other commercial purposes.

(E) The holder of an S permit shall comply with this chapter, Chapter 4301. of the Revised Code, and any rules adopted by the liquor control commission under section 4301.03 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 2007 HB119 09-29-2007; 2008 SB150 07-01-2008



Section 4303.233 - Annual household limit on wine purchases.

No family household shall purchase more than twenty-four cases of twelve bottles of seven hundred fifty milliliters of wine in one year.

Effective Date: 2007 HB119 09-29-2007; 2008 SB150 09-01-2008



Section 4303.234 - B-2a and S permit holder regulation.

All B-2a and S permit holders are subject to the following:

(A) Audit by the division of liquor control or the department of taxation;

(B) Jurisdiction of the liquor control commission, the division of liquor control, the department of taxation, the department of public safety, and the courts of this state; and

(C) The statutes and rules of this state.

Effective Date: 2008 SB150 09-01-2008



Section 4303.24 - Permit fees.

All application fees shall be remitted to the division of liquor control when applications are filed. The pendency, priority, or validity of an application for a permit or duplicate permit received by the division shall not be affected because the division did not issue the permit applied for or the applicant failed to appeal to the liquor control commission.

The division, prior to the granting of a permit or duplicate permit applied for, shall notify, by certified mail, the applicant or the applicant's authorized agent . The applicant or the applicant's authorized agent, within thirty days after the mailing of that notice, shall pay to the division the entire amount of the requisite permit fee required by sections 4303.02 to 4303.231 or, in the case of a duplicate permit, section 4303.30 of the Revised Code, if the permit or duplicate permit is issued during the first six months of the year the permit or duplicate permit covers, or one-half of the amount of the requisite permit fee, if the permit or duplicate permit is issued during the last six months of the year the permit or duplicate permit covers. If the applicant fails to pay the applicable amount of that requisite permit fee within those thirty days, the division shall cancel the applicant's application.

All other fees shall be paid at the time and in the manner prescribed by the division. The liquor control commission may adopt rules requiring reports or returns for the purpose of determining the amounts of additional permit fees.

Effective Date: 07-23-2004



Section 4303.25 - Prohibited acts - sales representatives to be registered.

No person personally or by the person's clerk, agent, or employee shall manufacture, manufacture for sale, offer, keep, or possess for sale, furnish or sell, or solicit the purchase or sale of any beer or intoxicating liquor in this state, or transport, import, or cause to be transported or imported any beer, intoxicating liquor, or alcohol in or into this state for delivery, use, or sale, unless the person has fully complied with this chapter and Chapter 4301. of the Revised Code or is the holder of a permit issued by the division of liquor control and in force at the time.

The superintendent of liquor control may adopt rules requiring a person acting as an agent, solicitor, trade marketing professional, or salesperson for a manufacturer, supplier, broker, trade marketing company, or wholesale distributor, who solicits permit holders authorized to deal in beer and intoxicating liquor, to be registered with the division and may cite the registrant to the liquor control commission for a violation of this chapter, Chapter 4301. of the Revised Code, or the rules adopted by the commission or superintendent.

A trade marketing professional may be registered for more than one trade marketing company.

No manufacturer, supplier, wholesale distributor, broker, or retailer of beer or intoxicating liquor, or other person shall employ, retain, or otherwise utilize any person in this state to act as an employee, agent, solicitor, or salesperson, or act in any other representative capacity to sell, solicit, take orders, or receive offers to purchase or expressions of interest to purchase beer or intoxicating liquor from any person, at any location other than a liquor permit premises, except as specifically authorized by Chapter 4301. or 4303. of the Revised Code or rules adopted thereunder. No function, event, or party shall take place at any location other than a liquor permit premises where any person acts in any manner to sell, solicit, take orders, or receive offers to purchase or expressions of intent to purchase beer or intoxicating liquor to or from any person, except as specifically authorized by Chapter 4301. or 4303. of the Revised Code or rules adopted thereunder.

As used in this section, "trade marketing company" and "trade marketing professional" have the same meanings as in section 4301.171 of the Revised Code.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Effective Date: 07-23-2004; 2008 SB150 09-01-2008; 2008 HB562 (vetoed provisions) 09-22-2008



Section 4303.251 - Consumer product instruction or sample servings provided without permit.

A manufacturer, supplier, broker, or wholesale distributor of beer or intoxicating liquor, or an agent, solicitor, or salesperson who is registered under section 4303.25 of the Revised Code and who represents the manufacturer, supplier, broker, or wholesale distributor of beer or intoxicating liquor, may conduct consumer product instruction, or provide sample servings of the manufacturer's, supplier's, broker's, or wholesale distributor's products, on the premises of a retail permit holder who is authorized to sell the products for on-premises consumption, without the manufacturer, supplier, broker, wholesale distributor, agent, solicitor, or salesperson having to be issued a retail permit under this chapter. The person providing a sample serving shall purchase the beer or intoxicating liquor at the ordinary retail price from the retail permit holder whose premises are involved. The liquor control commission shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Effective Date: 02-17-2006



Section 4303.26 - Permit application - transfer of ownership or location - notice to political subdivision.

(A) Applications for regular permits authorized by sections 4303.02 to 4303.23 of the Revised Code may be filed with the division of liquor control. No permit shall be issued by the division until fifteen days after the application for it is filed. An applicant for the issuance of a new permit shall pay a processing fee of one hundred dollars when filing application for the permit, if the permit is then available, or shall pay the processing fee when a permit becomes available, if it is not available when the applicant initially files the application. When an application for a new class C or D permit is filed, when class C or D permits become available, or when an application for transfer of ownership of a class C or D permit or transfer of a location of a class C or D permit is filed, no permit shall be issued, nor shall the location or the ownership of a permit be transferred, by the division until the division notifies the legislative authority of the municipal corporation, if the business or event is or is to be located within the corporate limits of a municipal corporation, or the clerk of the board of county commissioners and the fiscal officer of the board of township trustees in the county in which the business or event is or is to be conducted, if the business is or is to be located outside the corporate limits of a municipal corporation, and an opportunity is provided officials or employees of the municipal corporation or county and township, who shall be designated by the legislative authority of the municipal corporation or the board of county commissioners or board of township trustees, for a complete hearing upon the advisability of the issuance, transfer of ownership, or transfer of location of the permit. In this hearing, no objection to the issuance, transfer of ownership, or transfer of location of the permit shall be based upon noncompliance of the proposed permit premises with local zoning regulations which prohibit the sale of beer or intoxicating liquor, in an area zoned for commercial or industrial uses, for a permit premises that would otherwise qualify for a proper permit issued by the division.

When the division sends notice to the legislative or executive authority of the political subdivision, as required by this section, the division shall also so notify, by certified mail, return receipt requested, or by personal service, the chief peace officer of the political subdivision. Upon the request of the chief peace officer, the division shall send the chief peace officer a copy of the application for the issuance or the transfer of ownership or location of the permit and all other documents or materials filed by the applicant or applicants in relation to the application. The chief peace officer may appear and testify, either in person or through a representative, at any hearing held on the advisability of the issuance, transfer of ownership, or transfer of location of the permit. The hearing shall be held in the central office of the division, except that upon written request of the legislative authority of the municipal corporation or the board of county commissioners or board of township trustees, the hearing shall be held in the county seat of the county where the applicant's business is or is to be conducted.

If the business or event specified in an application for the issuance, transfer of ownership, or transfer of location of any regular permit authorized by sections 4303.02 to 4303.23 of the Revised Code, except for an F-2 permit, is, or is to be operated, within five hundred feet from the boundaries of a parcel of real estate having situated on it a school, church, library, public playground, or township park, no permit shall be issued, nor shall the location or the ownership of a permit be transferred, by the division until written notice of the filing of the application with the division is served, by certified mail, return receipt requested, or by personal service, upon the authorities in control of the school, church, library, public playground, or township park and an opportunity is provided them for a complete hearing upon the advisability of the issuance, transfer of ownership, or transfer of location of the permit. In this hearing, no objection to the issuance, transfer of ownership, or transfer of location of the permit shall be based upon the noncompliance of the proposed permit premises with local zoning regulations which prohibit the sale of beer or intoxicating liquor, in an area zoned for commercial or industrial uses, for a permit premises that would otherwise qualify for a proper permit issued by the division. Upon the written request of any of these authorities, the hearing shall be held in the county seat of the county where the applicant's business is or is to be conducted.

A request for any hearing authorized by this section shall be made no later than thirty days from the time of notification by the division. This thirty-day period begins on the date the division mails notice to the legislative authority or the date on which the division mails notice to or, by personal service, serves notice upon, the institution. The division shall conduct a hearing if the request for the hearing is postmarked by the deadline date. The division may allow, upon cause shown by the requesting legislative authority or board, an extension of thirty additional days for the legislative authority of the municipal corporation, board of township trustees of the township, or board of county commissioners of the county in which a permit premises is or is to be located to object to the issuance, transfer of ownership, or transfer of location of a permit. The request for the extension shall be made by the legislative authority or board to the division no later than thirty days after the time of notification by the division.

(B)

(1) When an application for transfer of ownership of a permit is filed with the division, the division shall give notice of the application to the department of taxation. Within twenty days after receiving this notification, the department of taxation shall notify the division of liquor control and the proposed transferee of the permit if the permit holder owes to this state any delinquent sales taxes or income taxes withheld from employee compensation or has failed to file any sales tax returns or employee income tax withholding returns, to the extent that the delinquent taxes and delinquent returns are known to the department of taxation at that time. The division shall not transfer ownership of the permit until returns known to be delinquent are filed and until the tax or withholding delinquency is resolved. As used in this division, "resolved" means that the tax or withholding delinquency has been paid or an amount sufficient to satisfy the delinquency is in escrow for the benefit of the state. The department of taxation shall notify the division of the resolution. After the division has received the notification from the department of taxation, the division may proceed to transfer ownership of the permit. Nothing in this division shall be construed to affect or limit the responsibilities or liabilities of the transferor or the transferee imposed by Chapter 5739. or 5747. of the Revised Code.

(2) Notwithstanding section 5703.21 of the Revised Code, nothing prohibits the department of taxation from disclosing to the division or to the proposed transferee or the proposed transferee's designated agent any information pursuant to division (B)(1) of this section.

(C) No F or F-2 permit shall be issued for an event until the applicant has, by means of a form that the division shall provide to the applicant, notified the chief peace officer of the political subdivision in which the event will be conducted of the date, time, place, and duration of the event.

(D) The division of liquor control shall notify an applicant for a permit authorized by sections 4303.02 to 4303.23 of the Revised Code of an action pending or judgment entered against a liquor permit premises, of which the division has knowledge, pursuant to section 3767.03 or 3767.05 of the Revised Code if the applicant is applying for a permit at the location of the premises that is the subject of the action under section 3767.03 or judgment under section 3767.05 of the Revised Code.

Effective Date: 03-30-1999; 12-20-2005



Section 4303.261 - Transfers where permit premises located in more than one election precinct.

If a permit issued under this chapter is canceled as the result of an election held under sections 4301.32 to 4301.41 or section 4305.14 of the Revised Code and the permit premises for that permit is in a building located in more than one election precinct, the division of liquor control shall not transfer that permit or another permit of the same class, or issue another permit of the same class, to a premises in another part of the same building that is not located in the precinct in which the local option election was held, until the results of a subsequent local option election held in that precinct allow the issuance or transfer of location of the permit in that precinct.

Effective Date: 03-30-1999



Section 4303.262 - Designation of resort area for purposes of issuing D-7 permits.

The department of development shall designate resort areas, certify the geographical limits of such areas, and certify the tourist population of and the custom and habits of the tourists in such areas. The liquor control commission shall give notice as herein provided of public hearings to be held for the purpose of determining whether class D-7 permits shall be issued within such areas.

When the resort area certified by the department is located in whole or in part within the corporate limits of a municipal corporation, the liquor control commission shall notify the clerk of the legislative authority of such municipal corporation, by certified mail, of the date of the public hearing to determine whether such area shall be designated a resort area for purposes of issuing D-7 permits.

When the area certified by the department is located in whole or in part outside the corporate limits of a municipal corporation, the liquor control commission shall notify, by certified mail, the clerk of the board of county commissioners of the county in which such resort area is located. Such notice shall state the date of the public hearing to determine whether such area shall be designated a resort area for purposes of issuing D-7 permits.

In addition to the notice to the clerk of the legislative authority or the clerk of the county commissioners, or both, the liquor control commission shall cause public notice of the date of hearing for the purpose of designating such area as a resort area for the purpose of issuing D-7 permits to be published in a newspaper of general circulation within the area to be so designated. The hearing shall be held in a place designated by the liquor control commission.

At the public hearing the department shall testify concerning its findings and conclusions as to the designation of such area as a resort area. The legislative authority and the board of county commissioners shall be given the right to offer testimony either in support of or opposition to the designation of such area as a resort area. In addition, the liquor control commission shall give members of the general public the opportunity to give testimony either in support of or in opposition to such designation. Any member of the general public desiring to give testimony at such hearing shall give notice of such fact to the liquor control commission within five days of such hearing. The liquor control commission may limit the number of private citizens given the opportunity to testify at such public hearing and limit the length of their presentation. Any such limitation shall include an equal number of speakers in opposition to and in favor of such designation.

Within thirty days of such public hearing the liquor control commission shall approve or deny by order the designation as a resort area and may before approval modify the geographical limits certified to it. In its order the liquor control commission shall consider the testimony presented to it at such hearing and shall take into consideration the transient population during the resort season, the custom and habits of visitors and tourists to the area, and the promotion of the resort and tourist industry within the area. The commission shall revoke or modify the designation as a "resort area" when the area no longer qualifies. No revocation or modification of the designation shall be made unless the notice and hearing procedures provided in this section for the original designation of the area are followed.

Effective Date: 06-29-1988



Section 4303.27 - Term of permits - out-of state delivery.

Each permit issued under sections 4303.02 to 4303.232 of the Revised Code shall authorize the person named to carry on the business specified at the place or in the boat, vessel, or classes of dining car equipment described, and shall be issued for one year, or part of one year, commencing on the day after the uniform expiration dates designated by the division of liquor control, or for the unexpired portion of such year, and no longer, subject to suspension, revocation, or cancellation as authorized or required by this chapter or Chapter 4301. of the Revised Code. Upon application by a permit holder, the superintendent of liquor control may expand during specified seasons of the year the premises for which the permit holder's permit was issued to include a premises immediately adjacent to the premises for which the permit was issued, so long as the immediately adjacent premises is under the permit holder's ownership and control and is located in an area where sales under the permit are not prohibited because of a local option election. Whenever the superintendent considers it advisable to cancel the unexpired portion of an outstanding permit in order that the permit may be issued on one of the uniform expiration dates designated by the superintendent, the superintendent shall credit to the holder a proportionate amount representing the unexpired portion of the permit year pursuant to section 4301.41 of the Revised Code. Such permit does not authorize the person named to carry on the business specified at any place or in any vehicle, boat, vessel, or class of dining car equipment other than that named, nor does it authorize any person other than the one named in such permit to carry on that business at the place or in the vehicle, boat, vessel, or class of dining car equipment named, except pursuant to compliance with the rules and orders of the division governing the assignment and transfer of permits, and with the consent of the division. The holder of a G permit may substitute the name of another licensed pharmacist for that entered on the permit, subject to rules of the division.

This chapter and Chapter 4301. of the Revised Code do not prohibit the holder of an A, B, C, or D permit from making deliveries of beer or intoxicating liquor containing not more than twenty-one per cent of alcohol by volume, or prohibit the holder of an A or B permit from selling or distributing beer or intoxicating liquor to a person at a place outside this state, or prohibit the holder of any such a permit, or an H permit, from delivering any beer or intoxicating liquor so sold from a point in this state to a point outside this state.

Effective Date: 07-23-2004; 2008 SB150 09-01-2008



Section 4303.271 - Permit renewal - political subdivision objection.

(A) Except as provided in divisions (B) and (D) of this section, the holder of a permit issued under sections 4303.02 to 4303.232 of the Revised Code, who files an application for the renewal of the same class of permit for the same premises, shall be entitled to the renewal of the permit. The division of liquor control shall renew the permit unless the division rejects for good cause any renewal application, subject to the right of the applicant to appeal the rejection to the liquor control commission.

(B) The legislative authority of the municipal corporation, the board of township trustees, or the board of county commissioners of the county in which a permit premises is located may object to the renewal of a permit issued under sections 4303.11 to 4303.183 of the Revised Code for any of the reasons contained in division (A) of section 4303.292 of the Revised Code. Any objection shall be made no later than thirty days prior to the expiration of the permit, and the division shall accept the objection if it is postmarked no later than thirty days prior to the expiration of the permit. The objection shall be made by a resolution specifying the reasons for objecting to the renewal and requesting a hearing, but no objection shall be based upon noncompliance of the permit premises with local zoning regulations that prohibit the sale of beer or intoxicating liquor in an area zoned for commercial or industrial uses, for a permit premises that would otherwise qualify for a proper permit issued by the division. The resolution shall be accompanied by a statement by the chief legal officer of the political subdivision that, in the chief legal officer's opinion, the objection is based upon substantial legal grounds within the meaning and intent of division (A) of section 4303.292 of the Revised Code.

Upon receipt of a resolution of a legislative authority or board objecting to the renewal of a permit and a statement from the chief legal officer, the division shall set a time for the hearing and send by certified mail to the permit holder, at the permit holder's usual place of business, a copy of the resolution and notice of the hearing. The division shall then hold a hearing in the central office of the division, except that, upon written request of the legislative authority or board, the hearing shall be held in the county seat of the county in which the permit premises is located, to determine whether the renewal shall be denied for any of the reasons contained in division (A) of section 4303.292 of the Revised Code. Only the reasons for refusal contained in division (A) of section 4303.292 of the Revised Code and specified in the resolution of objection shall be considered at the hearing.

The permit holder and the objecting legislative authority or board shall be parties to the proceedings under this section and shall have the right to be present, to be represented by counsel, to offer evidence, to require the attendance of witnesses, and to cross-examine witnesses at the hearing.

(C) An application for renewal of a permit shall be filed with the division at least fifteen days prior to the expiration of an existing permit, and the existing permit shall continue in effect as provided in section 119.06 of the Revised Code until the application is approved or rejected by the division. Any holder of a permit, which has expired through failure to be renewed as provided in this section, shall obtain a renewal of the permit, upon filing an application for renewal with the division, at any time within thirty days from the date of the expired permit. A penalty of ten per cent of the permit fee shall be paid by the permit holder if the application for renewal is not filed at least fifteen days prior to the expiration of the permit.

(D)

(1) Annually, the tax commissioner shall cause the sales and withholding tax records in the department of taxation for each holder of a permit issued under sections 4303.02 to 4303.232 of the Revised Code to be examined to determine if the permit holder is delinquent in filing any sales or withholding tax returns or has any outstanding liability for sales or withholding tax, penalties, or interest imposed pursuant to Chapter 5739. or sections 5747.06 and 5747.07 of the Revised Code. If any delinquency or liability exists, the commissioner shall send a notice of that fact by certified mail, return receipt requested, to the permit holder at the mailing address shown in the records of the department. The notice shall specify, in as much detail as is possible, the periods for which returns have not been filed and the nature and amount of unpaid assessments and other liabilities and shall be sent on or before the first day of the third month preceding the month in which the permit expires. The commissioner also shall notify the division of liquor control of the delinquency or liability, identifying the permit holder by name and permit number.

(2)

(a) Except as provided in division (D)(4) of this section, the division of liquor control shall not renew the permit of any permit holder the tax commissioner has identified as being delinquent in filing any sales or withholding tax returns or as being liable for outstanding sales or withholding tax, penalties, or interest as of the first day of the sixth month preceding the month in which the permit expires, or of any permit holder the commissioner has identified as having been assessed by the department on or before the first day of the third month preceding the month in which the permit expires, until the division is notified by the tax commissioner that the delinquency, liability, or assessment has been resolved.

(b)

(i) Within ninety days after the date on which the permit expires, any permit holder whose permit is not renewed under this division may file an appeal with the liquor control commission. The commission shall notify the tax commissioner regarding the filing of any such appeal. During the period in which the appeal is pending, the permit shall not be renewed by the division. The permit shall be reinstated if the permit holder and the tax commissioner or the attorney general demonstrate to the liquor control commission that the commissioner's notification of a delinquency or assessment was in error or that the issue of the delinquency or assessment has been resolved.

(ii) A permit holder who has filed an appeal under division (D)(2)(b)(i) of this section may file a motion to withdraw the appeal. The division of liquor control may renew a permit holder's permit if the permit holder has withdrawn such an appeal and the division receives written certification from the tax commissioner that the permit holder's delinquency or assessment has been resolved.

(3) A permit holder notified of delinquency or liability under this section may protest the notification to the tax commissioner on the basis that no returns are delinquent and no tax, penalties, or interest is outstanding. The commissioner shall expeditiously consider any evidence submitted by the permit holder and, if it is determined that the notification was in error, immediately shall inform the division of liquor control that the renewal application may be granted. The renewal shall not be denied if the delinquency or unreported liability is the subject of a bona fide dispute pursuant to section 5717.02, 5717.04, 5739.13, or 5747.13 of the Revised Code.

(4) If the commissioner concludes that under the circumstances the permit holder's delinquency or liability has been conditionally resolved, the commissioner shall allow the permit to be renewed, conditioned upon the permit holder's continuing performance in satisfying the delinquency and liability. The conditional nature of the renewal shall be specified in the notification given to the division of liquor control under division (D)(1) of this section. Upon receipt of notice of the resolution, the division shall issue a conditional renewal. If the taxpayer defaults on any agreement to pay the delinquency or liability or fails to keep subsequent tax payments current, the liquor control commission, upon request and proof of the default or failure to keep subsequent tax payments current, shall indefinitely suspend the permit holder's permit until all taxes and interest due are paid.

(5) The commissioner may adopt rules to assist in administering the duties imposed by this section.

Effective Date: 07-23-2004; 2008 SB150 09-01-2008



Section 4303.272 - Safekeeping of permits.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

Any permit holder whose permit premises are destroyed or made unusable for any cause, or whose tenancy is terminated for any cause, shall deliver the permit holder's permit to the division of liquor control for safekeeping until such time as the original permit premises are made available for occupancy or new premises are secured by the permit holder or until new premises are secured by the permit holder outside the precinct affected by a local option election.

Unless the permit is to be cancelled as the result of a local option election held pursuant to section 4301.352 of the Revised Code, a permit holder whose permit is to be restricted or cancelled as the result of a local option election pursuant to sections 4301.32 to 4301.41 and 4305.14 of the Revised Code may, within the thirty-day period after the certification of the results of the election to the division, deliver the permit to the division for safekeeping subject to the renewal and transfer provision of this section. A permit holder whose permit is to be cancelled as the result of a local option election held pursuant to section 4301.352 of the Revised Code is not entitled to deliver the permit to the division for safekeeping.

If, as the result of the election, the use of a permit is made wholly unlawful and the permit holder does not deliver or is not entitled to deliver the permit to the division for safekeeping as provided in this section, the division shall forthwith cancel and pick up the permit.

During the period of time that a permit is held in safekeeping by the division, the permit holder shall be allowed to transfer the permit to other premises, subject to the provisions of Chapters 4301. and 4303. of the Revised Code.

If the expiration date of a permit occurs during the time it is held in safekeeping, the permit shall be renewed by the division if the permit holder complies with the other provisions of Chapters 4301. and 4303. of the Revised Code, pertaining to the renewal of a permit. The division shall issue and then retain the renewed permit until the original permit premises become available for occupancy by the permit holder or until the permit holder secures other premises. The division shall return to the permit holder a permit renewed while in safekeeping when the original permit premises are made available for occupancy or new permit premises are secured by the permit holder, if the premises meet the requirements of Chapters 4301. and 4303. of the Revised Code.

A permit renewed while in safekeeping shall be considered in full force and effect and may be transferred by the division.

Should the permit holder be adjudged an incompetent person or die while the permit holder's permit is in safekeeping, the permit shall be transferred, upon application, by the division to the guardian, administrator, executor, or other fiduciary of the permit holder who shall have the same rights to the transfer, return, and renewal of the permit as is provided in this section for the permit holder.

A permit held in safekeeping shall not be renewed more than once while so held, unless the building from which the permit was taken for safekeeping or the building to which the permit is to be transferred is under construction or reconstruction, in which event the permit shall be held in safekeeping and shall, upon the application of the permit holder, be renewed at each expiration date until the construction or reconstruction of the building is completed.

Effective Date: 07-01-1997; 2007 HB53 08-07-2007



Section 4303.273 - [Repealed].

Effective Date: 09-21-2006



Section 4303.28 - Sale of services in connection with the issuing of any permit prohibited.

No person shall sell or offer to sell services or shall solicit or receive anything of value in connection with the issuing of any permit under Chapters 4301. and 4303. of the Revised Code, except on appeal or rehearing. Such chapters do not prevent an applicant for a permit from employing an attorney at law to assist the applicant in making application for a permit, or prevent an attorney at law from accompanying any applicant for a permit, or permit holder, in reference to any matter pending before the superintendent or the division of liquor control.

Effective Date: 07-01-1997



Section 4303.29 - [Effective Until 7/30/2013] Requirements and restrictions for permit holders.

(A) No permit, other than an H permit, shall be issued to a firm or partnership unless all the members of the firm or partnership are citizens of the United States. No permit, other than an H permit, shall be issued to an individual who is not a citizen of the United States. No permit, other than an E or H permit, shall be issued to any corporation organized under the laws of any country, territory, or state other than this state until it has furnished the division of liquor control with evidence that it has complied with the laws of this state relating to the transaction of business in this state.

The division may refuse to issue any permit to or refuse to renew any permit of any person convicted of any felony that is reasonably related to the person's fitness to operate a liquor permit business in this state. No holder of a permit shall sell, assign, transfer, or pledge the permit without the written consent of the division.

(B)

(1) No D-3 permit shall be issued to any club unless the club has been continuously engaged in the activity specified in section 4303.15 of the Revised Code, as a qualification for that class of permit, for two years at the time the permit is issued.

(2)

(a) Subject to division (B)(2)(b) of this section, upon application by properly qualified persons, one C-1 and C-2 permit shall be issued for each one thousand population or part of that population, and one D-1 and D-2 permit shall be issued for each two thousand population or part of that population, in each municipal corporation and in the unincorporated area of each township.

Subject to division (B)(2)(b) of this section, not more than one D-3, D-4, or D-5 permit shall be issued for each two thousand population or part of that population in any municipal corporation and in the unincorporated area of any township, except that, in any city of a population of fifty-five thousand or more, one D-3 permit may be issued for each fifteen hundred population or part of that population.

(b)

(i) Division (B)(2)(a) of this section does not prohibit the transfer of location or the transfer of ownership and location of a C-1, C-2, D-1, D-2, D-3, or D-5 permit from a municipal corporation or the unincorporated area of a township to an economic development project located in another municipal corporation or the unincorporated area of another township in which no additional permits of that class may be issued to the applicant under division (B)(2)(a) of this section . However, the transfer may occur only if the applicant notifies the municipal corporation or township to which the location of the permit will be transferred regarding the transfer and the municipal corporation or township acknowledges in writing to the division of liquor control that the transfer will be to an economic development project. The municipal corporation or township shall submit the acknowledgment at the time the application for the transfer is filed with the division.

The acknowledgment by the municipal corporation or township does not prohibit it from requesting a hearing under section 4303.26 of the Revised Code. The applicant is eligible to apply for and receive the transfer of location of the permit under division (B)(2)(b) of this section if permits of that class that may be issued under division (B)(2)(a) of this section in the applicable municipal corporation or unincorporated area of the township have already been issued or if the number of applications filed for permits of that class in that municipal corporation or the unincorporated area of that township exceed the number of permits of that class that may be issued there under division (B)(2)(a) of this section.

A permit transferred under division (B)(2)(b) of this section may be subsequently transferred to a different owner at the same location, or to the same owner or a different owner at a different location in the same municipal corporation or in the unincorporated area of the same township, as long as the same or new location meets the economic development project criteria set forth in this section.

(ii) Factors that shall be used to determine the designation of an economic development project include, but are not limited to, architectural certification of the plans and the cost of the project, the number of jobs that will be created by the project, projected earnings of the project, projected tax revenues for the political subdivisions in which the project will be located, and the amount of financial investment in the project. The superintendent of liquor control shall determine whether the existing or proposed business that is seeking a permit described in division (B)(2)(b) of this section qualifies as an economic development project and, if the superintendent determines that it so qualifies, shall designate the business as an economic development project.

(3) Nothing in this section shall be construed to restrict the issuance of a permit to a municipal corporation for use at a municipally owned airport at which commercial airline companies operate regularly scheduled flights on which space is available to the public. A municipal corporation applying for a permit for such a municipally owned airport is exempt, in regard to that application, from the population restrictions contained in this section and from population quota restrictions contained in any rule of the liquor control commission. A municipal corporation applying for a D-1, D-2, D-3, D-4, or D-5 permit for such a municipally owned airport is subject to section 4303.31 of the Revised Code.

(4) Nothing in this section shall be construed to prohibit the issuance of a D permit to the board of trustees of a soldiers' memorial for a premises located at a soldiers' memorial established pursuant to Chapter 345. of the Revised Code. An application for a D permit by the board for those premises is exempt from the population restrictions contained in this section and from the population quota restrictions contained in any rule of the liquor control commission. The location of a D permit issued to the board for those premises shall not be transferred. A board of trustees of a soldiers' memorial applying for a D-1, D-2, D-3, D-4, or D-5 permit for the soldiers' memorial is subject to section 4303.31 of the Revised Code.

(5) Nothing in this section shall be construed to restrict the issuance of a permit for a premises located at a golf course owned by a municipal corporation, township, or county, owned by a park district created under Chapter 1545. of the Revised Code, or owned by the state. The location of such a permit issued on or after September 26, 1984, for a premises located at such a golf course shall not be transferred. Any application for such a permit is exempt from the population quota restrictions contained in this section and from the population quota restrictions contained in any rule of the liquor control commission. A municipal corporation, township, county, park district, or state agency applying for a D-1, D-2, D-3, D-4, or D-5 permit for such a golf course is subject to section 4303.31 of the Revised Code.

(6) As used in division (B)(6) of this section, "fair" has the same meaning as in section 991.01 of the Revised Code; "state fairgrounds" means the property that is held by the state for the purpose of conducting fairs, expositions, and exhibits and that is maintained and managed by the Ohio expositions commission under section 991.03 of the Revised Code; "capitol square" has the same meaning as in section 105.41 of the Revised Code; and "Ohio judicial center" means the site of the Ohio supreme court and its grounds.

Nothing in this section shall be construed to restrict the issuance of one or more D permits to one or more applicants for all or a part of the state fairgrounds, capitol square, or the Ohio judicial center. An application for a D permit for the state fairgrounds, capitol square, or the Ohio judicial center is exempt from the population quota restrictions contained in this section and from the population quota restrictions contained in any rule of the liquor control commission. The location of a D permit issued for the state fairgrounds, capitol square, or the Ohio judicial center shall not be transferred. An applicant for a D-1, D-2, D-3, or D-5 permit for the state fairgrounds is not subject to section 4303.31 of the Revised Code.

Pursuant to section 1711.09 of the Revised Code, the holder of a D permit issued for the state fairgrounds shall not deal in spirituous liquor at the state fairgrounds during, or for one week before or for three days after, any fair held at the state fairgrounds.

(7) Nothing in this section shall be construed to prohibit the issuance of a D permit for a premises located at a zoological park at which sales have been approved in an election held under former section 4301.356 of the Revised Code. An application for a D permit for such a premises is exempt from the population restrictions contained in this section, from the population quota restrictions contained in any rule of the liquor control commission, and from section 4303.31 of the Revised Code. The location of a D permit issued for a premises at such a zoological park shall not be transferred, and no quota or other restrictions shall be placed on the number of D permits that may be issued for a premises at such a zoological park.

(C)

(1) No D-3, D-4, D-5, or D-5a permit shall be issued in any election precinct in any municipal corporation or in any election precinct in the unincorporated area of any township, in which at the November, 1933, election a majority of the electors voting thereon in the municipal corporation or in the unincorporated area of the township voted against the repeal of Section 9 of Article XV, Ohio Constitution, unless the sale of spirituous liquor by the glass is authorized by a majority vote of the electors voting on the question in the precinct at an election held pursuant to this section or by a majority vote of the electors of the precinct voting on question (C) at a special local option election held in the precinct pursuant to section 4301.35 of the Revised Code. Upon the request of an elector, the board of elections of the county that encompasses the precinct shall furnish the elector with a copy of the instructions prepared by the secretary of state under division (P) of section 3501.05 of the Revised Code and, within fifteen days after the request, a certificate of the number of signatures required for a valid petition under this section.

Upon the petition of thirty-five per cent of the total number of voters voting in any such precinct for the office of governor at the preceding general election, filed with the board of elections of the county in which such precinct is located not later than ninety days before a general election, the board shall prepare ballots and hold an election at such general election upon the question of allowing spirituous liquor to be sold by the glass in such precinct. The ballots shall be approved in form by the secretary of state. The results of the election shall be certified by the board to the secretary of state, who shall certify the results to the division.

(2) No holder of a class D-3 permit issued for a boat or vessel shall sell spirituous liquor in any precinct, in which the election provided for in this section may be held, unless the sale of spirituous liquor by the drink has been authorized by vote of the electors as provided in this section or in section 4301.35 of the Revised Code.

(D) Any holder of a C or D permit whose permit premises were purchased in 1986 or 1987 by the state or any state agency for highway purposes shall be issued the same permit at another location notwithstanding any quota restrictions contained in this chapter or in any rule of the liquor control commission.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-11-2002; 03-30-2006; 09-21-2006; 2008 SB150 09-01-2008

This section is set out twice. See also § 4303.29, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.29 - [Effective 7/30/2013] Requirements and restrictions for permit holders.

(A) No permit, other than an H permit, shall be issued to a firm or partnership unless all the members of the firm or partnership are citizens of the United States. No permit, other than an H permit, shall be issued to an individual who is not a citizen of the United States. No permit, other than an E or H permit, shall be issued to any corporation organized under the laws of any country, territory, or state other than this state until it has furnished the division of liquor control with evidence that it has complied with the laws of this state relating to the transaction of business in this state.

The division may refuse to issue any permit to or refuse to renew any permit of any person convicted of any felony that is reasonably related to the person's fitness to operate a liquor permit business in this state. No holder of a permit shall sell, assign, transfer, or pledge the permit without the written consent of the division.

(B)

(1) No D-3 permit shall be issued to any club unless the club has been continuously engaged in the activity specified in section 4303.15 of the Revised Code, as a qualification for that class of permit, for two years at the time the permit is issued.

(2)

(a) Subject to division (B)(2)(b) of this section, upon application by properly qualified persons, one C-1 and C-2 permit shall be issued for each one thousand population or part of that population, and one D-1 and D-2 permit shall be issued for each two thousand population or part of that population, in each municipal corporation and in the unincorporated area of each township.

Subject to division (B)(2)(b) of this section, not more than one D-3, D-4, or D-5 permit shall be issued for each two thousand population or part of that population in any municipal corporation and in the unincorporated area of any township, except that, in any city of a population of fifty-five thousand or more, one D-3 permit may be issued for each fifteen hundred population or part of that population.

(b)

(i) Division (B)(2)(a) of this section does not prohibit the transfer of location or the transfer of ownership and location of a C-1, C-2, D-1, D-2, D-3, or D-5 permit from a municipal corporation or the unincorporated area of a township to an economic development project located in another municipal corporation or the unincorporated area of another township in which no additional permits of that class may be issued to the applicant under division (B)(2)(a) of this section. However, the transfer may occur only if the applicant notifies the municipal corporation or township to which the location of the permit will be transferred regarding the transfer and the municipal corporation or township acknowledges in writing to the division of liquor control that the transfer will be to an economic development project. The municipal corporation or township shall submit the acknowledgment at the time the application for the transfer is filed with the division.

The acknowledgment by the municipal corporation or township does not prohibit it from requesting a hearing under section 4303.26 of the Revised Code. The applicant is eligible to apply for and receive the transfer of location of the permit under division (B)(2)(b) of this section if permits of that class that may be issued under division (B)(2)(a) of this section in the applicable municipal corporation or unincorporated area of the township have already been issued or if the number of applications filed for permits of that class in that municipal corporation or the unincorporated area of that township exceed the number of permits of that class that may be issued there under division (B)(2)(a) of this section.

A permit transferred under division (B)(2)(b) of this section may be subsequently transferred to a different owner at the same location, or to the same owner or a different owner at a different location in the same municipal corporation or in the unincorporated area of the same township.

(ii) Factors that may be used to determine the designation of an economic development project include, but are not limited to, architectural certification of the plans and the cost of the project, the number of jobs that will be created by the project, projected earnings of the project, projected tax revenues for the political subdivisions in which the project will be located, and the amount of financial investment in the project. The superintendent of liquor control shall determine whether the existing or proposed business that is seeking a permit described in division (B)(2)(b) of this section qualifies as an economic development project and, if the superintendent determines that it so qualifies, shall designate the business as an economic development project.

(3) Nothing in this section shall be construed to restrict the issuance of a permit to a municipal corporation for use at a municipally owned airport at which commercial airline companies operate regularly scheduled flights on which space is available to the public. A municipal corporation applying for a permit for such a municipally owned airport is exempt, in regard to that application, from all of the following:

(a) The population quota restrictions contained in this section ;

(b) The population quota restrictions contained in any rule of the liquor control commission ;

(c) Section 4303.31 of the Revised Code.

(4) Nothing in this section shall be construed to prohibit the issuance of a D permit to the board of trustees of a soldiers' memorial for a premises located at a soldiers' memorial established pursuant to Chapter 345. of the Revised Code. An application for a D permit by the board for those premises is exempt from the population restrictions contained in this section and from the population quota restrictions contained in any rule of the liquor control commission. The location of a D permit issued to the board for those premises shall not be transferred. A board of trustees of a soldiers' memorial applying for a D-1, D-2, D-3, D-4, or D-5 permit for the soldiers' memorial is subject to section 4303.31 of the Revised Code.

(5) Nothing in this section shall be construed to restrict the issuance of a permit for a premises located at a golf course owned by a municipal corporation, township, or county, owned by a park district created under Chapter 1545. of the Revised Code, or owned by the state. The location of such a permit issued on or after September 26, 1984, for a premises located at such a golf course shall not be transferred. Any application for such a permit is exempt from all of the following:

(a) The population quota restrictions contained in this section ;

(b) The population quota restrictions contained in any rule of the liquor control commission ;

(c) Section 4303.31 of the Revised Code.

(6) As used in division (B)(6) of this section, "fair" has the same meaning as in section 991.01 of the Revised Code; "state fairgrounds" means the property that is held by the state for the purpose of conducting fairs, expositions, and exhibits and that is maintained and managed by the Ohio expositions commission under section 991.03 of the Revised Code; "capitol square" has the same meaning as in section 105.41 of the Revised Code; and "Ohio judicial center" means the site of the Ohio supreme court and its grounds.

Nothing in this section shall be construed to restrict the issuance of one or more D permits to one or more applicants for all or a part of the state fairgrounds, capitol square, or the Ohio judicial center. An application for a D permit for the state fairgrounds, capitol square, or the Ohio judicial center is exempt from the population quota restrictions contained in this section and from the population quota restrictions contained in any rule of the liquor control commission. The location of a D permit issued for the state fairgrounds, capitol square, or the Ohio judicial center shall not be transferred. An applicant for a D-1, D-2, D-3, or D-5 permit for the state fairgrounds is not subject to section 4303.31 of the Revised Code.

Pursuant to section 1711.09 of the Revised Code, the holder of a D permit issued for the state fairgrounds shall not deal in spirituous liquor at the state fairgrounds during, or for one week before or for three days after, any fair held at the state fairgrounds.

(7) Nothing in this section shall be construed to prohibit the issuance of a D permit for a premises located at a zoological park at which sales have been approved in an election held under former section 4301.356 of the Revised Code. An application for a D permit for such a premises is exempt from the population restrictions contained in this section, from the population quota restrictions contained in any rule of the liquor control commission, and from section 4303.31 of the Revised Code. The location of a D permit issued for a premises at such a zoological park shall not be transferred, and no quota or other restrictions shall be placed on the number of D permits that may be issued for a premises at such a zoological park.

(C)

(1) No D-3, D-4, D-5, or D-5a permit shall be issued in any election precinct in any municipal corporation or in any election precinct in the unincorporated area of any township, in which at the November, 1933, election a majority of the electors voting thereon in the municipal corporation or in the unincorporated area of the township voted against the repeal of Section 9 of Article XV, Ohio Constitution, unless the sale of spirituous liquor by the glass is authorized by a majority vote of the electors voting on the question in the precinct at an election held pursuant to this section or by a majority vote of the electors of the precinct voting on question (C) at a special local option election held in the precinct pursuant to section 4301.35 of the Revised Code. Upon the request of an elector, the board of elections of the county that encompasses the precinct shall furnish the elector with a copy of the instructions prepared by the secretary of state under division (P) of section 3501.05 of the Revised Code and, within fifteen days after the request, a certificate of the number of signatures required for a valid petition under this section.

Upon the petition of thirty-five per cent of the total number of voters voting in any such precinct for the office of governor at the preceding general election, filed with the board of elections of the county in which such precinct is located not later than ninety days before a general election, the board shall prepare ballots and hold an election at such general election upon the question of allowing spirituous liquor to be sold by the glass in such precinct. The ballots shall be approved in form by the secretary of state. The results of the election shall be certified by the board to the secretary of state, who shall certify the results to the division.

(2) No holder of a class D-3 permit issued for a boat or vessel shall sell spirituous liquor in any precinct, in which the election provided for in this section may be held, unless the sale of spirituous liquor by the drink has been authorized by vote of the electors as provided in this section or in section 4301.35 of the Revised Code.

(D) Any holder of a C or D permit whose permit premises were purchased in 1986 or 1987 by the state or any state agency for highway purposes shall be issued the same permit at another location notwithstanding any quota restrictions contained in this chapter or in any rule of the liquor control commission.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Amended by 129th General AssemblyFile No.69,HB 243, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-11-2002; 03-30-2006; 09-21-2006; 2008 SB150 09-01-2008

This section is set out twice. See also § 4303.29, effective until 7/30/2013.



Section 4303.291 - D-4 permits not limited.

The issuance of a D-4 permit to a unit of an organization chartered by the congress of the United States or a subsidiary unit of a national fraternal organization, when the parent organization has been in existence for eight years or more at the time application is made for a D-4 permit, shall not be limited by virtue of any rule promulgated by the liquor control commission limiting the number of D-4 permits which may be issued in the state or any political subdivision thereof.

Effective Date: 06-22-1984



Section 4303.292 - Grounds for refusal to issue, transfer ownership or location or renew permit.

(A) The division of liquor control may refuse to issue, transfer the ownership of, or renew, and shall refuse to transfer the location of, any retail permit issued under this chapter if it finds either of the following:

(1) That the applicant, or any partner, member, officer, director, or manager of the applicant, or, if the applicant is a corporation or limited liability company, any shareholder owning five per cent or more of the applicant's capital stock in the corporation or any member owning five per cent or more of either the voting interests or membership interests in the limited liability company:

(a) Has been convicted at any time of a crime that relates to fitness to operate a liquor establishment;

(b) Has operated liquor permit businesses in a manner that demonstrates a disregard for the laws, regulations, or local ordinances of this state or any other state;

(c) Has misrepresented a material fact in applying to the division for a permit; or

(d) Is in the habit of using alcoholic beverages or dangerous drugs to excess, or is addicted to the use of narcotics.

(2) That the place for which the permit is sought:

(a) Does not conform to the building, safety, or health requirements of the governing body of the county or municipal corporation in which the place is located. As used in division (A)(2)(a) of this section, "building, safety, or health requirements" does not include local zoning ordinances. The validity of local zoning regulations shall not be affected by this section.

(b) Is so constructed or arranged that law enforcement officers and duly authorized agents of the division are prevented from reasonable access to rooms within which beer or intoxicating liquor is to be sold or consumed;

(c) Is so located with respect to the neighborhood that substantial interference with public decency, sobriety, peace, or good order would result from the issuance, renewal, transfer of location, or transfer of ownership of the permit and operation under it by the applicant; or

(d) Has been declared a nuisance pursuant to Chapter 3767. of the Revised Code since the time of the most recent issuance, renewal, or transfer of ownership or location of the liquor permit.

(B) The division of liquor control may refuse to issue or transfer the ownership of, and shall refuse to transfer the location of, any retail permit issued under this chapter if it finds either of the following:

(1) That the place for which the permit is sought is so situated with respect to any school, church, library, public playground, or hospital that the operation of the liquor establishment will substantially and adversely affect or interfere with the normal, orderly conduct of the affairs of those facilities or institutions;

(2) That the number of permits already existent in the neighborhood is such that the issuance or transfer of location of a permit would be detrimental to and substantially interfere with the morals, safety, or welfare of the public. In reaching a conclusion in this respect, the division shall consider, in light of the purposes of this chapter and Chapters 4301. and 4399. of the Revised Code, the character and population of the neighborhood, the number and location of similar permits in the neighborhood, the number and location of all other permits in the neighborhood, and the effect the issuance or transfer of location of a permit would have on the neighborhood.

(C) The division of liquor control shall not transfer the location or transfer the ownership and location of a permit under division (B)(2)(b) of section 4303.29 of the Revised Code unless the permit is transferred to an economic development project.

(D) The division of liquor control shall refuse to issue, renew, transfer the ownership of, or transfer the location of a retail permit under this chapter if the applicant is or has been convicted of a violation of division (C)(1) of section 2913.46 of the Revised Code.

(E) The division of liquor control shall refuse to transfer the ownership of or transfer the location of a retail permit under this chapter while criminal proceedings are pending against the holder of the permit for a violation of division (C)(1) of section 2913.46 of the Revised Code. The department of public safety shall notify the division whenever criminal proceedings have commenced for a violation of division (C)(1) of section 2913.46 of the Revised Code.

(F) The division of liquor control shall refuse to issue, renew, or transfer the ownership or location of a retail permit under this chapter if the applicant has been found to be maintaining a nuisance under section 3767.05 of the Revised Code at the premises for which the issuance, renewal, or transfer of ownership or location of the retail permit is sought.

Effective Date: 07-23-2004; 09-21-2006



Section 4303.293 - Names of persons having a legal or beneficial ownership of the business included in application.

(A) Any person making application concerning a permit to conduct a business for which a permit is required under this chapter shall list on the application the name and address of each person having a legal or beneficial interest in the ownership of the business, including contracts for purchase on an installment basis. If any person is a corporation or limited liability company, the applicant shall list the names of each officer of the corporation; the names of each officer of the limited liability company, if the limited liability company has officers, and the names of the managing members of the company or the managers of the company, if the management of the company is not reserved to its members; the names of each person owning or controlling five per cent or more of the capital stock of the corporation; and the names of each person owning or controlling five per cent or more of either the voting interests or membership interests in the limited liability company. If any person is a partnership or association, the applicant shall list the names of each partner or member of the association. Any person having a legal or beneficial interest in the ownership of the business, other than a bank as defined in section 1101.01 of the Revised Code or a building and loan association as defined in section 1151.01 of the Revised Code, shall notify the division of liquor control of the interest, including contracts for purchase on an installment basis, occurring after the application for, or the issuance of, the permit. The notification shall be given within fifteen days of the change. Whenever the person to whom a permit has been issued is a corporation or limited liability company and any transfer of that corporation's stock or that limited liability company's membership interests is proposed such that, following the transfer, the owner of the majority or plurality of shares of stock in the corporation would change or the owner of the majority or plurality of the limited liability company's membership interests would change, the proposed transfer of stock or membership interests shall be considered a proposed transfer of ownership of the permit, and application shall be made to the division of liquor control for a transfer of ownership. The application shall be subject to the notice and hearing requirements of section 4303.26 of the Revised Code and to the restrictions imposed by section 4303.29 and division (A)(1) of section 4303.292 of the Revised Code.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-23-2004



Section 4303.30 - Duplicate permits for additional fixed counters.

The rights granted by any D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-6 permit shall be exercised at not more than two fixed counters, commonly known as bars, in rooms or places on the permit premises, where beer, mixed beverages, wine, or spirituous liquor is sold to the public for consumption on the premises. For each additional fixed counter on the permit premises where those beverages are sold for consumption on the premises, the permit holder shall obtain a duplicate D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-6 permit.

The holder of any D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-6 permit shall be granted, upon application to the division of liquor control, a duplicate D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-6 permit for each additional fixed counter on the permit premises at which beer, mixed beverages, wine, or spirituous liquor is sold for consumption on the premises, provided the application is made in the same manner as an application for an original permit. The application shall be identified with DUPLICATE printed on the permit application form furnished by the department, in boldface type. The application shall identify by name, or otherwise amply describe, the room or place on the premises where the duplicate permit is to be operative. Each duplicate permit shall be issued only to the same individual, firm, or corporation as that of the original permit and shall be an exact duplicate in size and word content as the original permit, except that it shall show on it the name or other ample identification of the room, or place, for which it is issued and shall have DUPLICATE printed on it in boldface type. A duplicate permit shall bear the same number as the original permit. The fee for a duplicate permit is: D-1, one hundred dollars; D-2, one hundred dollars; D-3, four hundred dollars; D-3a, four hundred dollars; D-4, two hundred dollars; D-5, one thousand dollars; D-5a, one thousand dollars; D-5b, one thousand dollars; D-5c, four hundred dollars; D-5e, six hundred fifty dollars; D-5f, one thousand dollars; D-5o, one thousand dollars; D-6, one hundred dollars when issued to the holder of a D-4a permit; and in all other cases one hundred dollars or an amount which is twenty per cent of the fees payable for the A-1-A, D-2, D-3, D-3a, D-4, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, and D-6 permits issued to the same premises, whichever is higher. Application for a duplicate permit may be filed any time during the life of an original permit. The fee for each duplicate D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, D-5n, D-5o, or D-6 permit shall be paid in accordance with section 4303.24 of the Revised Code.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 07-23-2004; 2008 SB150 09-01-2008



Section 4303.31 - D permits not subject to the population quota restrictions.

(A) Before issuing a D-1, D-2, D-3, D-4, or D-5 permit to an applicant who is not subject to the population quota restrictions contained in section 4303.29 of the Revised Code or in any rule of the liquor control commission, the division of liquor control and the commission both shall receive certification from the applicant that the applicant has attempted to obtain but has not obtained the class of permit that the applicant seeks, as provided in this division, from a permit holder whose premises is located in the municipal corporation or in the unincorporated area of the township in which the applicant's proposed premises is located. This certification shall only be necessary if the proposed premises is located in a municipal corporation or in the unincorporated area of a township where the number of permits of the class sought currently issued exceeds the maximum number of permits of that class that can be issued under the population quota restrictions contained in section 4303.29 of the Revised Code and in any rule of the liquor control commission. The division shall provide the applicant with the names and addresses of permit holders whose premises are located in the municipal corporation or in the unincorporated area of the township in which the applicant's proposed premises is located who hold the class of permit that the applicant seeks. The applicant shall attempt to obtain the class of permit sought by placing a notice of intent to obtain such a permit once a week for not less than two weeks in a newspaper of general circulation within the municipal corporation or the unincorporated area of the township, and by directly contacting a reasonable number of such permit holders in the municipal corporation or the unincorporated area of the township. The applicant shall provide both the division and the commission with an affidavit indicating the amount of any offers that the applicant received for the sale of the ownership of a premises with the class of permit that the applicant seeks located in the municipal corporation or in the unincorporated area of the township.

(B) If an applicant for a D-1, D-2, D-3, D-4, or D-5 permit who is not subject to the population quota restrictions contained in section 4303.29 of the Revised Code or in any rule of the liquor control commission has not obtained the permit sought from a permit holder, the commission shall order the division to issue to the applicant the permit the applicant seeks, if the commission determines that the applicant attempted in good faith to obtain the class of permit sought and did not reject any fair and reasonable offer to purchase the ownership of a premises with the class of permit sought, and that the issuance of the permit complies with the rules adopted by the liquor control commission under division (C) of this section and other applicable requirements of law.

(C) The liquor control commission shall adopt rules establishing standards for the issuance of a D-1, D-2, D-3, D-4, or D-5 permit to an applicant who is not subject to the population quota restrictions contained in section 4303.29 of the Revised Code or in any rule of the liquor control commission. These standards shall be based upon factors such as the projected demand for beer or liquor sales at the proposed premises, the public need that would be served by the issuance of the permit, the distance from the applicant's proposed premises to other nearby permit premises, and the number of existing permits in the area where the applicant's proposed premises are located.

Effective Date: 07-01-1997



Section 4303.32 - Entry into military service.

Notwithstanding sections 4303.02 to 4303.30 of the Revised Code, and any other provision of Chapters 4301. and 4303. of the Revised Code or the rules promulgated by the liquor control commission, when the holder of any permit issued pursuant to sections 4303.02 to 4303.23 of the Revised Code, while such permit is in good standing, enters the military service of the United States and closes the place of business authorized to be operated by said permit with the intention of reopening it in the same political subdivision and resuming its operation upon the holder's honorable release from duty, honorable discharge, or separation from the military service under conditions other than dishonorable, such permit holder may surrender, for cancellation and refund for the unexpired period, the permit to the division of liquor control. Upon application within six months of such release, discharge, or separation from the military service of the United States, the same class permit shall be issued to such former permit holder so that the permit holder may resume, in the same political subdivision, operation of the business. The division shall not issue any permit in lieu of the permit surrendered for cancellation and refund as provided in this section, and the reissuance thereof shall be held in abeyance during the time the former holder is in the military service of the United States, and for six months after separation or release from military service under conditions other than dishonorable. In the case of the death of the former holder of a permit the issuance of which is held in abeyance, the permit shall be available for issuance to any qualified applicant. Such permit holder need not pay any fees of any nature whatsoever for the privilege of retaining the right to the reissuance of such permit as provided in this section. This section does not prevent the division from assessing any of the fees provided for the issuance of a new permit or the renewal of an old permit if the operation of the business authorized to be conducted by virtue of the permit is continued after the permit holder's entry into the military service.

Effective Date: 07-01-1997



Section 4303.33 - [Effective Until 7/30/2013] Monthly filing of tax returns with advance payments.

(A) Every A-1 permit holder in this state, every bottler, importer, wholesale dealer, broker, producer, or manufacturer of beer outside this state and within the United States, and every B-1 permit holder and importer importing beer from any manufacturer, bottler, person, or group of persons however organized outside the United States for sale or distribution for sale in this state, on or before the eighteenth day of each month, shall make and file with the tax commissioner upon a form prescribed by the tax commissioner an advance tax payment in an amount estimated to equal the taxpayer's tax liability for the month in which the advance tax payment is made. If the advance tax payment credits claimed on the report are for advance tax payments received by the tax commissioner on or before the eighteenth day of the month covered by the report, the taxpayer is entitled to an additional credit of three per cent of the advance tax payment and a discount of three per cent shall be allowed the taxpayer at the time of filing the report if filed as provided in division (B) of this section on any amount by which the tax liability reflected in the report exceeds the advance tax payment estimate by not more than ten per cent. The additional three per cent credit and three per cent discount shall be in consideration for advancing the payment of the tax and other services performed by the permit holder and other taxpayers in the collection of the tax.

"Advance tax payment credit" means credit for payments made by an A-1 or B-1 permit holder and any other persons during the period covered by a report which was made in anticipation of the tax liability required to be reported on that report.

"Tax liability" as used in division (A) of this section means the total gross tax liability of an A-1 or B-1 permit holder and any other persons for the period covered by a report before any allowance for credits and discount.

(B) Every A-1 permit holder in this state, every bottler, importer, wholesale dealer, broker, producer, or manufacturer of beer outside this state and within the United States, every B-1 permit holder importing beer from any manufacturer, bottler, person, or group of persons however organized outside the United States, and every S permit holder, on or before the tenth day of each month, shall make and file a report for the preceding month upon a form prescribed by the tax commissioner which report shall show the amount of beer produced, sold, and distributed for sale in this state by the A-1 permit holder, sold and distributed for sale in this state by each manufacturer, bottler, importer, wholesale dealer, or broker outside this state and within the United States, the amount of beer imported into this state from outside the United States and sold and distributed for sale in this state by the B-1 permit holder or importer, and the amount of beer sold in this state by the S permit holder.

The report shall be filed by mailing it to the tax commissioner, together with payment of the tax levied by sections 4301.42 and 4305.01 of the Revised Code shown to be due on the report after deduction of advance payment credits and any additional credits or discounts provided for under this section.

(C)

(1) Every A-2, A-4, B-2, B-2a, B-3, B-4, B-5, and S permit holder in this state, on or before the eighteenth day of each month, shall make and file a report with the tax commissioner upon a form prescribed by the tax commissioner which report shall show, on the report of each A-2, A-4, B-2a, and S permit holder the amount of wine, cider, and mixed beverages produced and sold, or sold in this state by each such A-2, A-4, B-2a, and S permit holder for the next preceding calendar month and such other information as the tax commissioner requires, and on the report of each such B-2, B-3, B-4, and B-5 permit holder the amount of wine, cider, and mixed beverages purchased from an importer, broker, wholesale dealer, producer, or manufacturer located outside this state and sold and distributed in this state by such B-2, B-3, B-4, and B-5 permit holder, for the next preceding calendar month and such other information as the tax commissioner requires.

(2) Every such A-2, A-4, B-2, B-2a, B-3, B-4, B-5, and S permit holder in this state shall remit with the report the tax levied by sections 4301.43 and, if applicable, 4301.432 of the Revised Code less a discount thereon of three per cent of the total tax so levied and paid, provided the return is filed together with remittance of the amount of tax shown to be due thereon, within the time prescribed. Any permit holder or other persons who fail to file a report under this section, for each day the person so fails, may be required to forfeit and pay into the state treasury the sum of one dollar as revenue arising from the tax imposed by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code, and that sum may be collected by assessment in the manner provided in section 4305.13 of the Revised Code.

(3) If the tax commissioner determines that the quantity reported by a person does not warrant monthly reporting, the commissioner may authorize the filing of returns and the payment of the tax required by this section for periods longer than one month.

(D) Every B-1 permit holder and importer in this state importing beer from any manufacturer, bottler, person, or group of persons however organized, outside the United States, if required by the tax commissioner shall post a bond payable to the state in such form and amount as the commissioner prescribes with surety to the satisfaction of the tax commissioner, conditioned upon the payment to the tax commissioner of taxes levied by sections 4301.42 and 4305.01 of the Revised Code.

(E) No such wine, beer, cider, or mixed beverages sold or distributed in this state shall be taxed more than once under sections 4301.42, 4301.43, and 4305.01 of the Revised Code.

(F) As used in this section:

(1) "Cider" has the same meaning as in section 4301.01 of the Revised Code.

(2) "Wine" has the same meaning as in section 4301.01 of the Revised Code, except that "wine" does not include cider.

(G) All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the taxes levied by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 01-01-2003; 2008 SB150 09-01-2008

This section is set out twice. See also § 4303.33, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.33 - [Effective 7/30/2013] Monthly filing of tax returns with advance payments.

(A) Every A-1 or A-1c permit holder in this state, every bottler, importer, wholesale dealer, broker, producer, or manufacturer of beer outside this state and within the United States, and every B-1 permit holder and importer importing beer from any manufacturer, bottler, person, or group of persons however organized outside the United States for sale or distribution for sale in this state, on or before the eighteenth day of each month, shall make and file with the tax commissioner upon a form prescribed by the tax commissioner an advance tax payment in an amount estimated to equal the taxpayer's tax liability for the month in which the advance tax payment is made. If the advance tax payment credits claimed on the report are for advance tax payments received by the tax commissioner on or before the eighteenth day of the month covered by the report, the taxpayer is entitled to an additional credit of three per cent of the advance tax payment and a discount of three per cent shall be allowed the taxpayer at the time of filing the report if filed as provided in division (B) of this section on any amount by which the tax liability reflected in the report exceeds the advance tax payment estimate by not more than ten per cent. The additional three per cent credit and three per cent discount shall be in consideration for advancing the payment of the tax and other services performed by the permit holder and other taxpayers in the collection of the tax.

"Advance tax payment credit" means credit for payments made by an A-1, A-1c, or B-1 permit holder and any other persons during the period covered by a report which was made in anticipation of the tax liability required to be reported on that report.

"Tax liability" as used in division (A) of this section means the total gross tax liability of an A-1, A-1c, or B-1 permit holder and any other persons for the period covered by a report before any allowance for credits and discount.

(B) Every A-1 or A-1c permit holder in this state, every bottler, importer, wholesale dealer, broker, producer, or manufacturer of beer outside this state and within the United States, every B-1 permit holder importing beer from any manufacturer, bottler, person, or group of persons however organized outside the United States, and every S permit holder, on or before the tenth day of each month, shall make and file a report for the preceding month upon a form prescribed by the tax commissioner which report shall show the amount of beer produced, sold, and distributed for sale in this state by the A-1 or A-1c permit holder, sold and distributed for sale in this state by each manufacturer, bottler, importer, wholesale dealer, or broker outside this state and within the United States, the amount of beer imported into this state from outside the United States and sold and distributed for sale in this state by the B-1 permit holder or importer, and the amount of beer sold in this state by the S permit holder.

The report shall be filed by mailing it to the tax commissioner, together with payment of the tax levied by sections 4301.42 and 4305.01 of the Revised Code shown to be due on the report after deduction of advance payment credits and any additional credits or discounts provided for under this section.

(C)

(1) Every A-2, A-4, B-2, B-2a, B-3, B-4, B-5, and S permit holder in this state, on or before the eighteenth day of each month, shall make and file a report with the tax commissioner upon a form prescribed by the tax commissioner which report shall show, on the report of each A-2, A-4, B-2a, and S permit holder the amount of wine, cider, and mixed beverages produced and sold, or sold in this state by each such A-2, A-4, B-2a, and S permit holder for the next preceding calendar month and such other information as the tax commissioner requires, and on the report of each such B-2, B-3, B-4, and B-5 permit holder the amount of wine, cider, and mixed beverages purchased from an importer, broker, wholesale dealer, producer, or manufacturer located outside this state and sold and distributed in this state by such B-2, B-3, B-4, and B-5 permit holder, for the next preceding calendar month and such other information as the tax commissioner requires.

(2) Every such A-2, A-4, B-2, B-2a, B-3, B-4, B-5, and S permit holder in this state shall remit with the report the tax levied by sections 4301.43 and, if applicable, 4301.432 of the Revised Code less a discount thereon of three per cent of the total tax so levied and paid, provided the return is filed together with remittance of the amount of tax shown to be due thereon, within the time prescribed. Any permit holder or other persons who fail to file a report under this section, for each day the person so fails, may be required to forfeit and pay into the state treasury the sum of one dollar as revenue arising from the tax imposed by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code, and that sum may be collected by assessment in the manner provided in section 4305.13 of the Revised Code.

(3) If the tax commissioner determines that the quantity reported by a person does not warrant monthly reporting, the commissioner may authorize the filing of returns and the payment of the tax required by this section for periods longer than one month.

(D) Every B-1 permit holder and importer in this state importing beer from any manufacturer, bottler, person, or group of persons however organized, outside the United States, if required by the tax commissioner shall post a bond payable to the state in such form and amount as the commissioner prescribes with surety to the satisfaction of the tax commissioner, conditioned upon the payment to the tax commissioner of taxes levied by sections 4301.42 and 4305.01 of the Revised Code.

(E) No such wine, beer, cider, or mixed beverages sold or distributed in this state shall be taxed more than once under sections 4301.42, 4301.43, and 4305.01 of the Revised Code.

(F) As used in this section:

(1) "Cider" has the same meaning as in section 4301.01 of the Revised Code.

(2) "Wine" has the same meaning as in section 4301.01 of the Revised Code, except that "wine" does not include cider.

(G) All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the taxes levied by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 01-01-2003; 2008 SB150 09-01-2008

This section is set out twice. See also § 4303.33, effective until 7/30/2013.



Section 4303.331 - Out-of-state dealers and brokers required to register with tax commissioner.

No permit holder shall purchase and import into this state any beer from any manufacturer, bottler, importer, wholesale dealer, or broker outside this state and within the United States unless and until such manufacturer, bottler, importer, wholesale dealer, or broker registers with the tax commissioner and supplies such information as the commissioner may require.

The commissioner may, by rule, require any registrant to file with the commissioner a bond payable to the state in such form and amount as the commissioner prescribes with surety to the satisfaction of the tax commissioner conditioned upon the making of the report to be made to the tax commissioner and the payment to the tax commissioner of taxes levied by sections 4301.42 and 4305.01 of the Revised Code, all as provided in section 4303.33 of the Revised Code.

Any such manufacturer, bottler, importer, wholesale dealer, or broker shall, as a part of such registration, make the secretary of state its agent for the service of process or notice of any assessment, action, or proceedings instituted in the state against such person under sections 4303.33, 4301.42, and 4305.01 of the Revised Code.

Such process or notice shall be served in accordance with section 5703.37 of the Revised Code.

Any B-1 permit holder who purchases beer from any manufacturer, bottler, importer, wholesale dealer, or broker outside this state and within the United States who has not registered with the tax commissioner and filed a bond as provided in this section shall be liable for any tax due on any beer purchased from such unregistered manufacturer, bottler, importer, wholesale dealer, or broker and shall be subject to any penalties provided in Chapters 4301., 4303., 4305., and 4307. of the Revised Code.

Any B-1 permit holder who purchases beer from any manufacturer, bottler, importer, wholesale dealer, or broker outside this state and within the United States who has complied with this section shall not be liable for any tax due to the state on any beer purchased from any such manufacturer, bottler, importer, wholesale dealer, or broker.

All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the taxes levied by sections 4301.42, 4301.43, 4301.432, and 4305.01 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2003



Section 4303.332 - [Effective Until 7/30/2013] Tax credits for A-1 permit holders.

An A-1 permit holder in this state whose total production of beer, wherever produced, does not exceed thirty-one million gallons in a calendar year, as reported under section 4303.33 of the Revised Code, shall receive a credit against taxes levied in the following calendar year under sections 4301.42 and 4305.01 of the Revised Code on not more than nine million three hundred thousand gallons of beer sold or distributed in this state. The credit may be claimed monthly against taxes levied under one or more of those sections as the reports required by section 4303.33 of the Revised Code are due. At the time the report for December is due for a calendar year during which a permit holder is eligible to receive a credit under this section, if the permit holder has claimed less than the credit due on nine million three hundred thousand gallons, including credit claimed on the December report, the permit holder may claim a refund of taxes previously reported and paid under section 4303.33 of the Revised Code during the calendar year on a number of gallons equal to the difference between nine million three hundred thousand gallons and the number of gallons for which a credit has been claimed under this section. For the purpose of providing this refund, taxes previously paid under section 4303.33 of the Revised Code during the calendar year shall not be considered final until the December report is filed. The tax commissioner shall prescribe forms for and allow the credits and refunds authorized by this section.

Effective Date: 10-11-2002

This section is set out twice. See also § 4303.332, as amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.



Section 4303.332 - [Effective 7/30/2013] Tax credits for A-1c permit holders.

An A-1c permit holder in this state shall receive a credit against taxes levied in the following calendar year under sections 4301.42 and 4305.01 of the Revised Code on not more than nine million three hundred thousand gallons of beer sold or distributed in this state. The credit may be claimed monthly against taxes levied under one or more of those sections as the reports required by section 4303.33 of the Revised Code are due. At the time the report for December is due for a calendar year during which a permit holder is eligible to receive a credit under this section, if the permit holder has claimed less than the credit due on nine million three hundred thousand gallons, including credit claimed on the December report, the permit holder may claim a refund of taxes previously reported and paid under section 4303.33 of the Revised Code during the calendar year on a number of gallons equal to the difference between nine million three hundred thousand gallons and the number of gallons for which a credit has been claimed under this section. For the purpose of providing this refund, taxes previously paid under section 4303.33 of the Revised Code during the calendar year shall not be considered final until the December report is filed. The tax commissioner shall prescribe forms for and allow the credits and refunds authorized by this section.

Amended by 130th General Assembly File No. 8, SB 48, §1, eff. 7/30/2013.

Effective Date: 10-11-2002

This section is set out twice. See also § 4303.332, effective until 7/30/2013.



Section 4303.333 - Tax exemptions A-2 permit holders.

(A) An A-2 permit holder in this state whose total production of wine, wherever produced, which but for this exemption is taxable under section 4301.43 of the Revised Code does not exceed five hundred thousand gallons in a calendar year, shall be allowed an exemption from the taxes levied under section 4301.43 of the Revised Code on wine produced and sold or distributed in this state. The exemption may be claimed monthly against current taxes levied under such section as the reports required by section 4303.33 of the Revised Code are due. At the time the report for December is due for a calendar year during which a permit holder claimed an exemption under this section, if the permit holder has paid the tax levied under section 4301.43 of the Revised Code, the permit holder may claim a refund of such tax paid during the calendar year or shall remit any additional tax due because it did not qualify for the exemption on the December report. For the purpose of providing this refund, taxes previously paid under section 4303.33 of the Revised Code during the calendar year shall not be considered final until the December report is filed. (B) The tax commissioner shall prescribe forms for and allow the exemptions and refunds authorized by this section.

Effective Date: 11-26-1982; 2008 SB150 09-01-2008



Section 4303.34 - G and I permit restrictions on sales.

The sale of alcohol under G and I permits is subject to the following restrictions in addition to those imposed by the rules or orders of the division of liquor control:

(A) All sales under such permits shall be made by the licensed pharmacist in charge of the store or by a licensed pharmacy intern, lawfully employed therein.

(B) All sales to hospitals, infirmaries, and medical or educational institutions for the uses authorized by such permits shall be made only upon the written, signed, dated, and sworn application of the superintendent of such institution.

(C) All sales of alcohol to physicians, dentists, and veterinary surgeons shall be made only on the written, signed, dated, and sworn application of such physician, dentist, or veterinary surgeon, personally presented by the applicant.

(D) All sales of alcohol for mechanical, chemical, or scientific purposes shall be made only upon the written application of the purchaser known by the pharmacist or pharmacy intern to be a person engaged in such mechanical, chemical, or scientific pursuits, which application shall be dated, signed, and sworn to by the purchaser.

All applications required by this section shall state clearly and specifically the kind and quantity of alcohol required and the use to which it is to be put by the person purchasing it, and that the person will not use any of the alcohol procured for any other use than that stated in the application.

All prescriptions and applications required by this section shall be canceled as soon as filled by the person filling the same, by having "canceled" plainly written or stamped thereon and signed and dated by the person who filled the same, and shall be kept open to public inspection. No person shall furnish alcohol more than once on any such prescription or application.

Each holder of such a permit shall register in an alphabetically arranged book, kept exclusively for that purpose, all prescriptions of physicians and dentists, in the following order: the name of the physician or dentist, the name of the person prescribed for, the quantity and kind of alcohol, and the use for which prescribed.

The person making the sale shall indorse upon the prescription the date upon which it was filled and the person's own name. Each such holder shall keep a record of applications, showing the date of each, by whom made, the quantity and kind of alcohol supplied, and when, where, and for what purpose and by whom such alcohol was to be used. Each applicant shall certify to the same by signing the applicant's name in such record book. Such book shall be open at all times during business hours to the inspection of the division.

Any licensed pharmacist or pharmacy intern may administer the oath required by this section.

Effective Date: 07-22-1998



Section 4303.35 - Restricting purchase of beer or spirituous liquor for resale.

No holders of retail permits shall purchase any beer subject to the tax imposed by sections 4301.42 and 4305.01 of the Revised Code or any wine or mixed beverage subject to the tax imposed by section 4301.43 of the Revised Code for resale, except from holders of A or B permits.

No holders of retail permits shall purchase spirituous liquor for resale except from the division of liquor control, unless with the special consent of the division under particular regulations and markup provisions prescribed by the superintendent of liquor control.

Effective Date: 04-07-2004; 09-16-2004



Section 4303.36 - Fines for violations.

Any person who is subject to Chapter 4301., 4303., or 4307. of the Revised Code, in the transportation, possession, or sale of wine or mixed beverages subject to the taxes imposed by section 4301.43 and, if applicable, section 4301.432 of the Revised Code, and who violates any provision of any of those chapters or any lawful rule promulgated by the tax commissioner under any provision of any of those chapters, for the violation of which no penalty is otherwise provided, shall be fined as provided in division (B) of section 4303.99 of the Revised Code.

Effective Date: 09-26-1996



Section 4303.37 - Prohibited acts.

No person shall violate sections 4303.01 to 4303.37, inclusive, of the Revised Code, for which no penalty is provided.

Effective Date: 10-04-1955



Section 4303.40 - Notification of filing of complaint.

Any party bringing an action to prohibit the operation of a business under a permit issued under this chapter shall, upon filing the complaint in the action, notify the division of liquor control of the filing of the complaint.

Effective Date: 07-01-1997



Section 4303.99 - Penalty.

(A) Whoever violates section 4303.28 of the Revised Code shall be fined not less than one thousand nor more than twenty-five hundred dollars or imprisoned not less than six months nor more than one year.

(B) Whoever violates section 4303.36 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars.

(C) Whoever violates section 4303.37 of the Revised Code shall be fined not less than twenty-five nor more than fifty dollars.

(D) Whoever violates division (D)(2) of section 4303.202 or division (C) of section 4303.208 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.164,SB 298, §1, eff. 3/22/2013.

Effective Date: 08-31-1976; 2007 SB102 07-10-2007






Chapter 4305 - TAX ON BULK SALES OF BEER

Section 4305.01 - Tax bulk sale or distribution of beer.

For the purpose of reimbursing the state for the expenses of administering Chapters 4301. and 4303. of the Revised Code and to provide revenues for the support of the state, a tax is hereby levied on the sale or distribution in this state of beer, whether in barrels or other containers, excepting in sealed bottles or cans, at the rate of five dollars and fifty-eight cents per barrel of thirty-one gallons.

The tax commissioner shall exercise, with respect to the administration of the tax imposed by this section, all the powers and duties vested in or imposed by sections 4307.04 to 4307.07 of the Revised Code, so far as consistent with this section. Manufacturers and consignees of beer in barrels or other containers, excepting in sealed bottles or cans, and railroad companies, express companies, and other public carriers transporting shipments of such beer are subject, with respect to such tax, to the same duties and entitled to the same privileges as are required or permitted by those sections.

The revenue derived from the tax on the sale and distribution of beer pursuant to this section and section 4301.42 of the Revised Code shall be for the use of the general revenue fund.

The tax refund fund created by section 5703.052 of the Revised Code may be drawn upon by the tax commissioner for any refunds authorized to be made by the commissioner in sections 4303.33, 4307.05, and 4307.07 of the Revised Code for beer.

Effective Date: 10-11-2002



Section 4305.011 - [Repealed].

Effective Date: 07-01-1982



Section 4305.02 - [Repealed].

Effective Date: 01-01-1964



Section 4305.03 - False entry upon invoice or container of beer.

No person shall make any false entry upon an invoice, or container of beer when the entry is required to be made under section 4305.01 of the Revised Code, or present any such false entry for the inspection of the tax commissioner.

Effective Date: 10-11-2002



Section 4305.04 - Hindering inspection of beer premises.

No person shall prevent or hinder the tax commissioner from making a full inspection of any place where beer subject to the tax imposed by section 4305.01 of the Revised Code is sold or stored, or prevent or hinder the full inspection of invoices, books, records, or papers required to be kept under that section.

Effective Date: 10-11-2002



Section 4305.05, 4305.06 - [Repealed].

Effective Date: 01-01-1964



Section 4305.07 - [Repealed].

Effective Date: 08-19-1982



Section 4305.08 - Beer definition.

As used in sections 4305.11 and 4305.14 of the Revised Code, "beer" has the same meaning as given in division (B)(2) of section 4301.01 of the Revised Code.

Effective Date: 10-01-1982



Section 4305.09, 4305.091 - [Repealed].

Effective Date: 08-19-1982



Section 4305.10 - [Repealed].

Effective Date: 01-01-1964



Section 4305.11 - Record maintenance and retention.

Every holder of a permit liable for the tax levied under section 4305.09 of the Revised Code shall maintain and keep for a period of three years a record of beer distributed or sold within this state by the permit holder, together with any invoices, records, receipts, bills of lading, and other pertinent papers required by the tax commissioner.

Effective Date: 10-05-1987



Section 4305.12 - [Repealed].

Effective Date: 06-03-1959



Section 4305.13 - Issuance of jeopardy assessment.

(A) If the tax commissioner finds that any permit holder, liable for tax under Chapter 4301., 4305., or 4307. of the Revised Code, is about to depart from the state, remove the permit holder's property from the state, conceal the permit holder's self or property, or do any other act tending to prejudice, obstruct, or render wholly or partially ineffectual proceedings to collect the tax, unless the proceedings are commenced without delay, or if the commissioner believes that the collection of the amount due from any permit holder will be jeopardized by delay, the commissioner may issue a jeopardy assessment against the permit holder for the amount of the tax, plus a penalty of up to thirty per cent. Upon issuance of a jeopardy assessment under this division, the total amount assessed shall immediately be due and payable unless security is provided pursuant to division (C) of this section. Any assessment issued under this section shall bear interest as prescribed by section 4305.131 of the Revised Code.

(B) The commissioner immediately shall file an entry with the clerk of the court of common pleas in the same manner and with the same effect as provided in section 4305.131 of the Revised Code. Notice of the jeopardy assessment shall be served on the permit holder assessed or the permit holder's legal representative, as provided in section 5703.37 of the Revised Code, within five days of the filing of the entry. The permit holder assessed may petition for reassessment within sixty days of receipt of the notice of jeopardy assessment in the same manner as provided in section 4305.131 of the Revised Code. Full or partial payment of the assessment shall not prejudice the commissioner's consideration of the merits of the assessment as contested by the petition for reassessment. Upon notification of the existence of the judgment filed pursuant to this division, any public official having control or custody of any funds or property of the person assessed immediately shall pay or deliver the funds or property to the commissioner as full or partial satisfaction of the jeopardy assessment. However, funds or property needed as evidence in criminal proceedings or that is expected to be forfeited pursuant to Chapter 2981. of the Revised Code need not be relinquished by the public official. Upon disposition of criminal and forfeiture proceedings, funds and property not needed as evidence and not forfeited shall be delivered to the commissioner.

(C) If the permit holder subject to a jeopardy assessment files a petition for reassessment and posts security satisfactory to the commissioner in an amount sufficient to satisfy the unpaid balance of the assessment, execution on the judgment shall be stayed pending disposition of the petition for reassessment and all appeals resulting from the petition. If the security is sufficient to satisfy the full amount of the assessment, the commissioner shall return any funds or property of the permit holder previously seized. Upon satisfaction of the assessment the commissioner shall order the security released and the judgment vacated.

(D) The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments under this section.

Effective Date: 09-29-2000; 07-01-2007



Section 4305.131 - Assessment of taxes - penalty.

(A) If any permit holder fails to pay the taxes levied by section 4301.42, 4301.43, 4301.432, or 4305.01 of the Revised Code in the manner prescribed by section 4303.33 of the Revised Code, or by section 4301.421 or 4301.424 of the Revised Code in the manner prescribed in section 4301.422 of the Revised Code, and by the rules of the tax commissioner, the commissioner may make an assessment against the permit holder based upon any information in the commissioner's possession.

No assessment shall be made against any permit holder for any taxes imposed by section 4301.42, 4301.421, 4301.424, 4301.43, 4301.432, or 4305.01 of the Revised Code more than three years after the last day of the calendar month in which the sale was made or more than three years after the return for that period is filed, whichever is later. This section does not bar an assessment against any permit holder or registrant as provided in section 4303.331 of the Revised Code who fails to file a return as required by section 4301.422 or 4303.33 of the Revised Code, or who files a fraudulent return.

A penalty of up to thirty per cent may be added to the amount of every assessment made under this section. The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments made under this section.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment, signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the permit holder's place of business is located or the county in which the party assessed resides. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state beer and liquor sales taxes," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment, except as otherwise provided in this chapter and Chapters 4301. and 4307. of the Revised Code.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected under this section shall be considered as revenue arising from the taxes imposed by sections 4301.42, 4301.421, 4301.424, 4301.43, 4301.432, and 4305.01 of the Revised Code.

Effective Date: 09-06-2002



Section 4305.14 - Local option election on beer sales by C and D permit holders.

(A) The following questions regarding the sale of beer by holders of C or D permits may be presented to the qualified electors of an election precinct:

(1) "Shall the sale of beer as defined in section 4305.08 of the Revised Code under permits which authorize sale for off-premises consumption only be permitted within this precinct?"

(2) "Shall the sale of beer as defined in section 4305.08 of the Revised Code under permits which authorize sale for on-premises consumption only, and under permits which authorize sale for both on-premises and off-premises consumption, be permitted in this precinct?"

The exact wording of the question as submitted and form of ballot as printed shall be determined by the board of elections in the county wherein the election is held, subject to approval of the secretary of state.

Upon the request of an elector, a board of elections of a county that encompasses an election precinct shall furnish to the elector a copy of the instructions prepared by the secretary of state under division (P) of section 3501.05 of the Revised Code and, within fifteen days after the request, with a certificate indicating the number of valid signatures that will be required on a petition to hold a special election in that precinct on either or both of the questions specified in this section.

The board shall provide to a petitioner, at the time the petitioner takes out a petition, the names of the streets and, if appropriate, the address numbers of residences and business establishments within the precinct in which the election is sought, and a form prescribed by the secretary of state for notifying affected permit holders of the circulation of a petition for an election for the submission of one or more of the questions specified in division (A) of this section. The petitioner shall, not less than fifty-five days before the petition-filing deadline for an election provided for in this section, file with the division of liquor control the information regarding names of streets and, if appropriate, address numbers of residences and business establishments provided by the board of elections, and specify to the division the precinct that is concerned or that would be affected by the results of the election and the filing deadline. The division shall, within a reasonable period of time and not later than twenty-five days before the filing deadline, supply the petitioner with a list of the names and addresses of permit holders who would be affected by the election. The list shall contain a heading with the following words: "liquor permit holders who would be affected by the question(s) set forth on a petition for a local option election."

Within five days after receiving from the division the list of liquor permit holders who would be affected by the question or questions set forth on a petition for local option election, the petitioner shall, using the form provided by the board of elections, notify by certified mail each permit holder whose name appears on that list. The form for notifying affected permit holders shall require the petitioner to state the petitioner's name and street address and shall contain a statement that a petition is being circulated for an election for the submission of the question or questions specified in division (B) of this section. The form shall require the petitioner to state the question or questions to be submitted as they appear on the petition.

The petitioner shall attach a copy of the list provided by the division to each petition paper. A part petition paper circulated at any time without the list of affected permit holders attached to it is invalid.

At the time of filing the petition with the board of elections, the petitioner shall provide to the board of elections the list supplied by the division and an affidavit certifying that the petitioner notified all affected permit holders on the list in the manner and within the time required in this section and that, at the time each signer of the petition signed the petition, the petition paper contained a copy of the list of affected permit holders.

Within five days after receiving a petition calling for an election for the submission of the question or questions set forth in this section, the board of elections shall give notice by certified mail that it has received the petition to all liquor permit holders whose names appear on the list of affected permit holders filed by the petitioner. Failure of the petitioner to supply the affidavit required by this section and a complete and accurate list of liquor permit holders invalidates the entire petition. The board of elections shall provide to a permit holder who would be affected by a proposed local option election, on the permit holder's request, the names of the streets, and, if appropriate, the address numbers of residences and business establishments within the precinct in which the election is sought and that would be affected by the results of the election. The board may charge a reasonable fee for this information when provided to the petitioner and the permit holder.

Upon presentation not later than four p.m. of the ninetieth day before the day of a general or primary election, of a petition to the board of elections of the county wherein such election is sought to be held, requesting the holding of such election on either or both of the questions specified in this section, signed by qualified electors of the precinct concerned equal in number to thirty-five per cent of the total number of votes cast in the precinct concerned for the office of governor at the preceding general election for that office, such board shall submit the question or questions specified in the petition to the electors of the precinct concerned, on the day of the next general or primary election, whichever occurs first.

(B) The board shall proceed as follows:

(1) Such board shall, upon the filing of a petition under this section, but not later than the seventy-eighth day before the day of the election for which the question or questions on the petition would qualify for submission to the electors of the precinct, examine and determine the sufficiency of the signatures and review, examine, and determine the validity of such petition and, in case of overlapping precinct petitions presented within that period, determine which of the petitions shall govern the further proceedings of the board. In the case where the board determines that two or more overlapping petitions are valid, the earlier petition shall govern. The board shall certify the sufficiency of signatures contained in the petition as of the time of filing and the validity of the petition as of the time of certification as described in division (C)(1) of this section if the board finds the petition to be both sufficient and valid.

(2) If the petition contains sufficient signatures and is valid, and, in case of overlapping precinct petitions, after the board has determined the governing petition, the board shall order the holding of a special election in the precinct for the submission of the question or questions specified in the petition, on the day of the next general or primary election, whichever occurs first.

(3) All petitions filed with a board of elections under this section shall be open to public inspection under rules adopted by the board.

(C) Protest against a local option petition may be filed by any qualified elector eligible to vote on the question or questions specified in the petition or by a permit holder in the precinct as described in the petition, not later than four p.m. of the seventy-fourth day before the day of such general or primary election for which the petition qualified. Such protest shall be in writing and shall be filed with the election officials with whom the petition was filed. Upon filing of such protest the election officials with whom it is filed shall promptly fix the time for hearing it, and shall forthwith mail notice of the filing of the protest and the time for hearing it to the person who filed the petition which is protested and to the person who filed the protest. At the time and place fixed, the election officials shall hear the protest and determine the validity of the petition.

(D) If a majority of the electors voting on the question in the precinct vote "yes" on question (1) or (2) as set forth in division (A) of this section, the sale of beer as specified in that question shall be permitted in the precinct and no subsequent election shall be held in the precinct under this section on the same question for a period of at least four years from the date of the most recent election.

If a majority of the electors voting on the question in the precinct vote "no" on question (1) or (2) as set forth in division (A) of this section, no C or D permit holder shall sell beer as specified in that question within the precinct during the period the election is in effect and no subsequent election shall be held in the precinct under this section on the same question for a period of at least four years from the date of the most recent election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-30-1999; 05-02-2006



Section 4305.15 - Form of local option petition on beer sales by C and D permit holders.

The petition provided for in section 4305.14 of the Revised Code may consist of one or more separate petition papers. Petitions shall be governed by the rules set forth in section 3501.38 of the Revised Code.

Effective Date: 03-23-1981



Section 4305.99 - Penalty.

(A) Whoever violates section 4305.03 or 4305.04 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars.

(B) Whoever violates section 4305.01 of the Revised Code or any rule or regulation promulgated by the tax commissioner under such section, for the violation of which no penalty is provided, shall be fined not less than twenty-five nor more than one hundred dollars.

Effective Date: 01-01-1964






Chapter 4307 - TAX ON BOTTLED BEVERAGES

Section 4307.01 - Bottled beverage tax definitions.

As used in sections 4307.01 to 4307.12 of the Revised Code:

(A) "Beer" and "beverages" have the same meaning as given in division (B)(2) of section 4301.01 of the Revised Code.

(B) "Person" includes firms and corporations.

(C) "Wholesale dealer" includes only those persons who sell bottled beverages to retail dealers or for purpose of resale only.

(D) "Retail dealer" includes every person other than a wholesale dealer or a manufacturer engaged in the business of selling bottled beverages in this state, irrespective of quantity or amount or number of sales.

(E) "Sales" includes exchange, barter, gift, offer for sale, and distribution, and excludes transactions in interstate or foreign commerce.

Effective Date: 10-01-1982



Section 4307.02 - [Repealed].

Effective Date: 08-19-1982



Section 4307.021 - [Repealed].

Effective Date: 07-01-1982



Section 4307.03 - [Repealed].

Effective Date: 01-01-1964



Section 4307.04 - Administration of tax on sale of bottled beverages.

The tax commissioner shall enforce and administer sections 4301.42, 4301.421, 4301.422, 4301.423, 4301.424, 4303.33, 4303.331, 4305.01, and 4307.01 to 4307.12 of the Revised Code. The commissioner may adopt such rules as are necessary to carry out such sections and may adopt different detail rules applicable to diverse methods and conditions of sale of bottled beverages in this state. All books, papers, invoices, and records of any manufacturer, bottler, or wholesale or retail dealer in this state, whether or not required under sections 4307.01 to 4307.12 of the Revised Code to be kept by that person, showing that person's sales receipts and purchases of bottled beverages, shall at all times, during the usual business hours of the day, be open for the inspection of the commissioner. The commissioner may investigate and examine the stock of bottled beverages in and upon any premises where the same is placed, stored, or sold.

Effective Date: 07-19-1995



Section 4307.05 - Tax refunds - tax illegally or erroneously paid.

(A) The tax commissioner shall refund to persons required to pay the tax levied under section 4301.42, 4301.421, 4301.424, 4301.43, 4301.432, 4303.33, or 4305.01 of the Revised Code the amount of tax paid illegally or erroneously or paid on an illegal or erroneous assessment. Applications for refund shall be filed with the commissioner, on the form prescribed by the commissioner, within three years from the date of the illegal or erroneous payment of the tax or assessment.

On the filing of the application, the commissioner shall determine the amount of the refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

(B) The holder of a B-3 permit is entitled to a refund of the actual amount of tax paid on wine sold for sacramental purposes, upon the conditions that the permit holder make affidavit that the wine was so sold, that the tax had been paid on the wine, and that the permit holder furnish both of the following:

(1) A written acknowledgment from the purchaser that the purchaser has received the wine and that the price paid did not include the tax;

(2) The name and address of the purchaser.

Application for a refund shall be made as an application for refund of tax erroneously paid and shall be subject to the requirements and procedures of division (A) of this section. On the filing of the application, the commissioner shall determine the amount of refund due and certify that amount to the director of budget and management and treasurer of state for payment from the tax refund fund. When a refund is granted for payment of an illegal or erroneous assessment issued by the commissioner, the refund shall include interest on the amount of the refund from the date of the overpayment. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code.

Effective Date: 09-06-2002



Section 4307.06 - [Repealed].

Effective Date: 01-01-1964



Section 4307.07 - Tax refunds - resales outside the state.

When tax has been paid on bottled beverages and such bottled beverages are sold and shipped in interstate or foreign commerce, or transported by either the purchaser or seller out of the state for the purpose of resale outside the state, the seller in this state is entitled to a refund of the actual amount of tax paid, upon condition that the seller furnishes documentary evidence satisfactory to the tax commissioner, which may be from the usual business records of the taxpayer, that the price paid did not include the tax, together with the name and address of the purchaser. The commissioner may adopt rules providing for refund to manufacturers or dealers of the amount of tax paid on such bottled beverage that becomes unfit for sale, or any similar loss that may occur, on proof of such loss. An application shall be filed with the commissioner, on the form prescribed by the commissioner for such purpose, within ninety days from the date such beverages are sold and shipped in interstate or foreign commerce, or from the date that such beverages become unfit for sale or any similar loss occurs.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code.

If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

Effective Date: 09-06-2002



Section 4307.08 - Duplicate invoice system - freight bills.

When delivering bottled beverages to any person, each manufacturer and wholesale dealer in this state shall make a duplicate invoice showing the date of delivery, the amount and value of each shipment of bottled beverages delivered, and the name of the purchaser to whom delivery is made, and shall retain such invoice for two years, subject to the use and inspection of the tax commissioner.

When bottled beverages are shipped into the state, the railroad company, express company, or any other public carrier transporting any shipment thereof shall file with the commissioner a copy of the freight bill within ten days after the delivery of each shipment.

Effective Date: 10-01-1953



Section 4307.09 - Seizure and forfeiture of bottled beverages on which tax not paid.

Whenever the tax commissioner or any of his deputies or employees authorized by him for such purpose discover any bottled beverage, subject to tax as provided by section 4301.42 of the Revised Code, and upon which the tax has not been paid, the commissioner, or such deputy or employee may take possession of such bottled beverage, which shall be forfeited to the state. The commissioner may within a reasonable time, by a notice posted upon the premises where such seizure is made, or by publication in some newspaper having circulation in the county wherein such seizure is made, at least five days before the date of sale, sell such forfeited bottled beverage, and from the proceeds of such sale shall collect the tax due thereon together with a penalty of fifty per cent thereof and the costs incurred in such proceedings and pay the balance to the person in whose possession such forfeited bottled beverage was found. Such seizure and sale do not relieve any person from fine or imprisonment for violation of such sections. Such sale shall be made in the county where most convenient and economical.

Effective Date: 10-01-1982



Section 4307.10 - [Repealed].

Effective Date: 01-01-1964



Section 4307.11 - False entry upon invoice or container of bottled beverage.

No person shall make any false entry upon an invoice, or container of a bottled beverage, required to be made under sections 4307.01 to 4307.12, inclusive, of the Revised Code, or present any such false entry for the inspection of the tax commissioner.

Effective Date: 01-01-1964



Section 4307.12 - Hindering inspection of bottled beverage premises.

No person shall prevent or hinder the tax commissioner from making a full inspection of any place where bottled beverages, subject to the tax imposed by sections 4307.01 to 4307.12, inclusive, of the Revised Code, are sold or stored, or prevent or hinder the full inspection of invoices, books, records, or papers required to be kept under such sections.

Effective Date: 01-01-1964



Section 4307.13, 4307.14 - [Repealed].

Effective Date: 01-01-1964



Section 4307.99 - Penalty.

(A) Whoever violates sections 4307.01 to 4307.12, inclusive, of the Revised Code, or any rule or regulation promulgated by the tax commissioner under such sections, for the violation of which no penalty is provided, shall be fined not less than twenty-five nor more than one hundred dollars.

Effective Date: 01-01-1964






Chapter 4309 - BREWERS' WORT AND MALT TAX [REPEALED]

Section 4309.01 to 4309.04 - [Repealed].

Effective Date: 07-01-1989



Section 4309.041 - [Repealed].

Effective Date: 07-01-1982



Section 4309.05 - [Repealed].

Effective Date: 01-01-1964



Section 4309.051 - [Repealed].

Effective Date: 07-01-1989



Section 4309.06 - [Repealed].

Effective Date: 07-01-1989



Section 4309.07 - [Repealed].

Effective Date: 01-01-1964



Section 4309.071 - [Repealed].

Effective Date: 07-01-1985



Section 4309.08 - [Repealed].

Effective Date: 01-01-1964



Section 4309.09 to 4309.15 - [Repealed].

Effective Date: 07-01-1989



Section 4309.16, 4309.17 - [Repealed].

Effective Date: 01-01-1964



Section 4309.99 - [Repealed].

Effective Date: 07-01-1989






Chapter 4311 - WINES - ADULTERATION; MISBRANDING [REPEALED]

Section 4311.01 to 4311.18 - [Repealed].

Effective Date: 10-31-1973



Section 4311.99 - [Repealed].

Effective Date: 10-31-1973






Chapter 4313 - TRANSFER OF ENTERPRISE ACQUISITION PROJECT TO JOBSOHIO

Section 4313.01 - Definitions.

As used in this chapter:

(A) "Enterprise acquisition project" means, as applicable, all or any portion of the capital or other assets of the spirituous liquor distribution and merchandising operations of the division of liquor control, including, without limitation, inventory, real property rights, equipment, furnishings, the spirituous liquor distribution system including transportation, the monetary management system, warehouses, contract rights, rights to take assignment of contracts and related receipts and revenues, accounts receivable, the exclusive right to manage and control spirituous liquor distribution and merchandising and to sell spirituous liquor in the state subject to the control of the division of liquor control pursuant to the terms of the transfer agreement, and all necessary appurtenances thereto, or leasehold interests therein, and the assets and liabilities of the facilities establishment fund.

(B) "JobsOhio" means the nonprofit corporation formed under section 187.01 of the Revised Code and includes any subsidiary of that corporation unless otherwise specified or clearly implied from the context, together with any successor or assignee of that corporation or any such subsidiary if and to the extent permitted by the transfer agreement or Chapter 187. of the Revised Code.

(C) "Spirituous liquor profits" means all receipts representing the gross profit on the sale of spirituous liquor, as referred to in division (B)(4) of section 4301.10 of the Revised Code, less the costs, expenses, and working capital provided for therein, but excluding the sum required by the second paragraph of section 4301.12 of the Revised Code, as in effect on May 2, 1980, to be paid into the state treasury, provided that from and after the initial transfer of the enterprise acquisition project to JobsOhio and until the transfer back to the state under division (D) of section 4313.02 of the Revised Code, the reference in division (B)(4) of section 4301.10 of the Revised Code to all costs and expenses of the division and also an adequate working capital reserve for the division shall be to all costs and expenses of JobsOhio and providing an adequate working capital reserve for JobsOhio.

(D) "Transfer" means an assignment and sale, conveyance, granting of a franchise, lease, or transfer of all or an interest.

(E) "Transfer agreement" means the agreement entered into between the state and JobsOhio providing for the transfer of the enterprise acquisition project pursuant to section 4313.02 of the Revised Code and any amendments or supplements thereto.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 4313.02 - Transfer of enterprise acquisition project to JobsOhio.

(A) The state may transfer to JobsOhio, and JobsOhio may accept the transfer of, all or a portion of the enterprise acquisition project for a transfer price payable by JobsOhio to the state. Any such transfer shall be treated as an absolute conveyance and true sale of the interest in the enterprise acquisition project purported to be conveyed for all purposes, and not as a pledge or other security interest. The characterization of any such transfer as a true sale and absolute conveyance shall not be negated or adversely affected by the acquisition or retention by the state of a residual or reversionary interest in the enterprise acquisition project, the participation of any state officer or employee as a member or officer of, or contracting for staff support to, JobsOhio or any subsidiary of JobsOhio, any regulatory responsibility of an officer or employee of the state, including the authority to collect amounts to be received in connection therewith, the retention of the state of any legal title to or interest in any portion of the enterprise acquisition project for the purpose of regulatory activities, or any characterization of JobsOhio or obligations of JobsOhio under accounting, taxation, or securities regulations, or any other reason whatsoever. An absolute conveyance and true sale or lease shall exist under this section regardless of whether JobsOhio has any recourse against the state or the treatment or characterization of the transfer as a financing for any purpose. Upon and following the transfer, the state shall not have any right, title, or interest in the enterprise acquisition project so transferred other than any residual interest that may be described in the transfer agreement pursuant to the following paragraph and division (D) of this section. Any determination of the fair market value of the enterprise acquisition project reflected in the transfer agreement shall be conclusive and binding on the state and JobsOhio.

Any transfer of the enterprise acquisition project that is a lease or grant of a franchise shall be for a term not to exceed twenty-five years. Any transfer of the enterprise acquisition project that is an assignment and sale, conveyance, or other transfer shall contain a provision that the state shall have the option to have conveyed or transferred back to it, at no cost, the enterprise acquisition project, as it then exists, no later than twenty-five years after the original transfer authorized in the transfer agreement on such other terms as shall be provided in the transfer agreement.

The exercise of the powers granted by this section will be for the benefit of the people of the state. All or any portion of the enterprise acquisition project transferred pursuant to the transfer agreement that would be exempt from real property taxes or assessments or real property taxes or assessments in the absence of such transfer shall, as it may from time to time exist thereafter, remain exempt from real property taxes or assessments levied by the state and its subdivisions to the same extent as if not transferred. The gross receipts and income of JobsOhio derived from the enterprise acquisition project shall be exempt from taxation levied by the state and its subdivisions, including, but not limited to, the taxes levied pursuant to Chapters 718., 5739., 5741., 5747., and 5751. of the Revised Code. Any transfer from the state to JobsOhio of the enterprise acquisition project, or item included or to be included in the project, shall be exempt from the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code.

(B) The proceeds of any transfer under division (A) of this section may be expended as provided in the transfer agreement for any one or more of the following purposes:

(1) Funding, payment, or defeasance of outstanding bonds issued pursuant to Chapters 151. and 166. of the Revised Code and secured by pledged liquor profits as defined in section 151.40 of the Revised Code;

(2) Deposit into the general revenue fund;

(3) Deposit into the clean Ohio revitalization fund created pursuant to section 122.658 of the Revised Code, the innovation Ohio loan fund created pursuant to section 166.16 of the Revised Code, the research and development loan fund created pursuant to section 166.20 of the Revised Code, the logistics and distribution infrastructure fund created pursuant to section 166.26 of the Revised Code, the advanced energy research and development fund created pursuant to section 3706.27 of the Revised Code, and the advanced energy research and development taxable fund created pursuant to section 3706.27 of the Revised Code;

(4) Conveyance to JobsOhio for the purposes for which it was created.

(C)

(1) The state may covenant, pledge, and agree in the transfer agreement, with and for the benefit of JobsOhio, that it shall maintain statutory authority for the enterprise acquisition project and the revenues of the enterprise acquisition project and not otherwise materially impair any obligations supported by a pledge of revenues of the enterprise acquisition project. The transfer agreement may provide or authorize the manner for determining material impairment of the security for any such outstanding obligations, including by assessing and evaluating the revenues of the enterprise acquisition project.

(2) The director of budget and management, in consultation with the director of commerce, may, without need for any other approval, negotiate terms of any documents, including the transfer agreement, necessary to effect the transfer and the acceptance of the transfer of the enterprise acquisition project. The director of budget and management and the director of commerce shall execute the transfer agreement on behalf of the state. The director of budget and management may also, without need for any other approval, retain or contract for the services of commercial appraisers, underwriters, investment bankers, and financial advisers, as are necessary in the judgment of the director of budget and management to effect the transfer agreement. Any transfer agreement may contain terms and conditions established by the state to carry out and effectuate the purposes of this section, including, without limitation, covenants binding the state in favor of JobsOhio. Any such transfer agreement shall be sufficient to effectuate the transfer without regard to any other laws governing other property sales or financial transactions by the state. The director of budget and management may create any funds or accounts, within or without the state treasury, as are needed for the transactions and activities authorized by this section.

(3) The transfer agreement may authorize JobsOhio, in the ordinary course of doing business, to convey, lease, release, or otherwise dispose of any regular inventory or tangible personal property. Ownership of the interest in the enterprise acquisition project that is transferred to JobsOhio under this section and the transfer agreement shall be maintained in JobsOhio or a nonprofit entity the sole member of which is JobsOhio until the enterprise acquisition project is transferred back to the state pursuant to the second paragraph of division (A) and division (D) of this section.

(D) The transfer agreement may authorize JobsOhio to fix, alter, and collect rentals and other charges for the use and occupancy of all or any portion of the enterprise acquisition project and to lease any portion of the enterprise acquisition project to the state, and shall include a contract with, or the granting of an option to, the state to have the enterprise acquisition project, as it then exists, transferred back to it without charge in accordance with the terms of the transfer agreement after retirement or redemption, or provision therefor, of all obligations supported by a pledge of spirituous liquor profits.

(E) JobsOhio, the director of budget and management, and the director of commerce shall, subject to approval by the controlling board, enter into a contract, which may be part of the transfer agreement, for the continuing operation by the division of liquor control of spirituous liquor distribution and merchandising subject to standards for performance provided in that contract that may relate to or support division (C)(1) of this section. The contract shall establish other terms and conditions for the assignment of duties to, and the provision of advice, services, and other assistance by, the division of liquor control, including providing for the necessary staffing and payment by JobsOhio of appropriate compensation to the division for the performance of such duties and the provision of such advice, services, and other assistance. The division of liquor control shall manage and actively supervise the activities required or authorized under sections 4301.10 and 4301.17 of the Revised Code as those sections exist on September 29, 2011, including, but not limited to, controlling the traffic in intoxicating liquor in this state and fixing the wholesale and retail prices at which the various classes, varieties, and brands of spirituous liquor are sold.

(F) The transfer agreement shall require JobsOhio to pay for the operations of the division of liquor control with regard to the spirituous liquor merchandising operations of the division. The payments from JobsOhio shall be deposited into the state treasury to the credit of the liquor operating services fund , which is hereby created in the state treasury. The fund shall be used to pay for the operations of the division specified in this division.

(G) The transaction and transfer provided for under this section shall comply with all applicable provisions of the Ohio Constitution.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.






Chapter 4399 - PROHIBITORY PROVISIONS AND CRIMES

Section 4399.01 - [Repealed].

Effective Date: 07-23-2004



Section 4399.02 - Liability of owner or lessee for injuries caused by intoxicated person.

The owner of a building or premises, and the person renting or leasing them, if the owner or person knows that intoxicating liquors are to be sold in the building or premises in violation of law is severally or jointly liable with the person selling the intoxicating liquors for all damages sustained, as well as exemplary damages.

Effective Date: 07-23-2004



Section 4399.03 - Unlawful sale or gift of intoxicating liquors forfeits lease.

The unlawful sale or gift of intoxicating liquors shall forfeit all rights of the lessee or tenant under any lease or contract of rent upon premises where such unlawful sale or gift takes place.

Effective Date: 10-01-1953



Section 4399.04 - Fines, costs, and damages lien upon the real estate.

Fines, costs, and damages assessed against a person in consequence of the sale of intoxicating liquors, as provided in sections 4399.02 to 4399.08 of the Revised Code, and the penal statutes relating to the sale, shall be a lien upon the real estate of the person. The real estate and personal property of the person shall be liable to execution for the fines, costs, and damages without exception or exemption, except for personal property that is exempt by law.

Effective Date: 07-23-2004



Section 4399.05 - Liability of owner of building or premises for fines, costs, and damages.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

If a person rents or leases to another a building or premises to be used or occupied, in whole or in part, for the sale of intoxicating liquors, or permits such building or premises to be so used or occupied, such building or premises shall be liable for and may be sold to pay all fines, costs, and damages assessed against a person occupying them. Proceedings may be had to subject them to the payment of such fine and costs assessed or judgment recovered, or part remaining unpaid, either before or after execution issues against the property of the person against whom such fine and costs or judgment have been adjudged or assessed. When execution issues against the property leased or rented, the officer shall proceed to satisfy it out of the building or premises so leased or occupied.

If such building or premises belong to a minor or incompetent person, the guardian having control thereof shall be liable and account to the guardian's ward for all damages on account of such use and occupation, and the liabilities for such fines, costs, and damages.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 4399.06 - Lease void where premises used for sale of intoxicating liquors contrary to law.

All contracts whereby any building or premises are rented, leased, used, or occupied shall become void when such building or premises are used, in whole or in part, for the sale of intoxicating liquors contrary to law, and the lessor, on and after the sale or gift of intoxicating liquors, shall be held to be in possession of such building or premises.

Effective Date: 10-01-1953



Section 4399.07 - Damages recovered by a minor.

All damages recovered by a minor under sections 4399.02 to 4399.08 of the Revised Code shall be paid either to the minor, or to the minor's parent, guardian, or next friend, as the court directs.

Effective Date: 07-23-2004



Section 4399.08 - Suit for damages.

A suit for damages under sections 4399.02 to 4399.08 of the Revised Code shall be by a civil action in any court having jurisdiction over the action.

Effective Date: 07-23-2004



Section 4399.09 - Keeping place where beer or intoxicating liquors are sold, furnished, or given away in violation of law.

(A) No person shall keep a place where beer or intoxicating liquors are sold, furnished, or given away in violation of law. The court, on conviction for a subsequent violation of this section, shall order the place where the beer or intoxicating liquor is sold, furnished, or given away to be abated as a nuisance or shall order the person so convicted to give bond payable to the state in the sum of one thousand dollars, with sureties to the acceptance of the court, that the person will not sell, furnish, or give away beer or intoxicating liquor in violation of law and will pay all fines, costs, and damages assessed against the person for that subsequent violation of this section. The giving away of beer or intoxicating liquors, or any other device to evade this division, constitutes unlawful selling.

As used in this division, "beer" has the same meaning as in section 4301.01 of the Revised Code.

(B) Division (A) of this section does not apply to any premises for which a permit has been issued under Chapter 4303. of the Revised Code while that permit is in effect.

Effective Date: 10-11-2002



Section 4399.10 - Sale, exchange, or gift of intoxicating liquor in brothel.

No person shall sell, exchange, or give away intoxicating liquor in a brothel.

Effective Date: 10-01-1953



Section 4399.11 - Sale of intoxicating liquor near certain institutions prohibited.

If a person is convicted of any violation of Title XLIII [43] of the Revised Code that involves the sale of intoxicating liquors at or within twelve hundred yards of the administration or main central building of the Columbus state hospital, Dayton state hospital, Athens state hospital, or Toledo state hospital, or within two miles of the place at which an agricultural fair is being held, or within one mile of a county children's home situated within one mile of a municipal corporation in which the sale of intoxicating liquors is prohibited by ordinance, the place in which the intoxicating liquors are sold shall be shut up and abated as a nuisance by order of the court upon conviction of its owner or keeper.

Effective Date: 07-01-1996



Section 4399.12 - Sale of intoxicating liquor near certain institutions prohibited - exceptions.

No provision contained in Title XLIII of the Revised Code that prohibits the sale of intoxicating liquors in any of the circumstances described in section 4399.11 of the Revised Code extends to or prevents the holder of an A, B, C-2, D-2, D-3, D-3a, D-4, D-4a, D-5, D-5a, D-5b, D-5e, D-5f, D-5g, D-5h, D-5i, D-5j, D-5k, D-5l, D-5m, G, or I permit issued by the division of liquor control from distributing or selling intoxicating liquor at the place of business described in the permit of the holder.

Effective Date: 10-11-2002; 2008 SB150 09-01-2008



Section 4399.13 - [Repealed].

Effective Date: 08-25-1970



Section 4399.14 - Public dance hall - use of intoxicating liquor.

(A) Except as otherwise provided in division (B) of this section, no person who is the proprietor of or who conducts, manages, or is in charge of any public dance hall shall allow the use of any intoxicating liquor or the presence of intoxicated persons in the public dance hall or on the premises on which it is located.

(B) The prohibition against the use of any intoxicating liquor contained in division (A) of this section does not apply to establishments that are holders of a D-1, D-2, D-3, D-4, or D-5 permit whose principal business consists of conducting a hotel, a restaurant, a club, or a night club, all as defined in section 4301.01 of the Revised Code.

Effective Date: 10-01-1953; 09-21-2006



Section 4399.15 - Adulterated spirituous liquor, alcoholic liquor, or beer.

No person, for the purpose of sale, shall adulterate spirituous liquor, alcoholic liquor, or beer used or intended for drink or medicinal or mechanical purposes, with cocculus indicus, vitriol, grains of paradise, opium, alum, capsicum, copperas, laurel water, logwood, Brazilwood, cochineal, sugar of lead, aloes, glucose, tannic acid, or any other substance that is poisonous or injurious to health, or with a substance not a necessary ingredient in the manufacture of the spirituous liquor, alcoholic liquor, or beer, or sell, offer, or keep for sale spirituous liquor, alcoholic liquor, or beer that is so adulterated.

In addition to the penalties provided in division (E) of section 4399.99 of the Revised Code, a person convicted of violating this section shall pay all necessary costs and expenses incurred in inspecting and analyzing spirituous liquor, alcoholic liquor, or beer that is so adulterated, sold, kept, or offered for sale.

Effective Date: 10-11-2002



Section 4399.16 - Rioting, reveling, intoxication, or drunkenness at taverns.

No tavern keeper shall permit rioting, reveling, intoxication, or drunkenness in his house or on his premises.

Effective Date: 10-01-1953



Section 4399.17 - Use of poison in manufacture, preparation, or sale of intoxicating liquor.

No person shall use an active poison in the manufacture or preparation of intoxicating liquor or sell intoxicating liquor so manufactured or prepared.

Effective Date: 10-01-1953



Section 4399.18 - Liability for acts of intoxicated person.

Notwithstanding division (A) of section 2307.60 of the Revised Code and except as otherwise provided in this section, no person, and no executor or administrator of the person, who suffers personal injury, death, or property damage as a result of the actions of an intoxicated person has a cause of action against any liquor permit holder or an employee of a liquor permit holder who sold beer or intoxicating liquor to the intoxicated person unless the personal injury, death, or property damage occurred on the permit holder's premises or in a parking lot under the control of the permit holder and was proximately caused by the negligence of the permit holder or an employee of the permit holder. A person has a cause of action against a permit holder or an employee of a permit holder for personal injury, death, or property damage caused by the negligent actions of an intoxicated person occurring off the premises or away from a parking lot under the permit holder's control only when both of the following can be shown by a preponderance of the evidence:

(A) The permit holder or an employee of the permit holder knowingly sold an intoxicating beverage to at least one of the following:

(1) A noticeably intoxicated person in violation of division (B) of section 4301.22 of the Revised Code;

(2) A person in violation of section 4301.69 of the Revised Code.

(B) The person's intoxication proximately caused the personal injury, death, or property damage.

Notwithstanding sections 4399.02 and 4399.05 of the Revised Code, no person, and no executor or administrator of the person, who suffers personal injury, death, or property damage as a result of the actions of an intoxicated person has a cause of action against the owner of a building or premises who rents or leases the building or premises to a liquor permit holder against whom a cause of action may be brought under this section, except when the owner and the permit holder are the same person.

Effective Date: 07-23-2004



Section 4399.99 - Penalty.

(A) Whoever violates section 4399.16 of the Revised Code shall be fined not less than five nor more than one hundred dollars.

(B) Whoever violates section 4399.09 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars on a first offense and shall be fined not less than two hundred nor more than five hundred dollars on each subsequent offense.

(C) Whoever violates section 4399.10 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars and imprisoned not less than one nor more than six months.

(D) Whoever violates section 4399.14 of the Revised Code shall be fined not less than twenty-five nor more than five hundred dollars, imprisoned not more than six months, or both.

(E) Whoever violates section 4399.15 of the Revised Code shall be fined not less than twenty nor more than one hundred dollars, imprisoned not less than twenty nor more than sixty days, or both.

(F) Whoever violates section 4399.17 of the Revised Code is guilty of a felony of the fourth degree.

Effective Date: 07-01-1996









Title [45] XLV MOTOR VEHICLES - AERONAUTICS - WATERCRAFT

Chapter 4501 - MOTOR VEHICLES - DEFINITIONS; GENERAL PROVISIONS

Section 4501.01 - [Effective Until 7/1/2013] Motor vehicles definitions.

As used in this chapter and Chapters 4503., 4505., 4507., 4509., 4510., 4511., 4513., 4515., and 4517. of the Revised Code, and in the penal laws, except as otherwise provided:

(A) "Vehicles" means everything on wheels or runners, including motorized bicycles, but does not mean electric personal assistive mobility devices, vehicles that are operated exclusively on rails or tracks or from overhead electric trolley wires, and vehicles that belong to any police department, municipal fire department, or volunteer fire department, or that are used by such a department in the discharge of its functions.

(B) "Motor vehicle" means any vehicle, including mobile homes and recreational vehicles, that is propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires. "Motor vehicle" does not include utility vehicles as defined in division (VV) of this section, motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, well-drilling machinery, ditch-digging machinery, farm machinery, and trailers that are designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

(C) "Agricultural tractor" and "traction engine" mean any self-propelling vehicle that is designed or used for drawing other vehicles or wheeled machinery, but has no provisions for carrying loads independently of such other vehicles, and that is used principally for agricultural purposes.

(D) "Commercial tractor," except as defined in division (C) of this section, means any motor vehicle that has motive power and either is designed or used for drawing other motor vehicles, or is designed or used for drawing another motor vehicle while carrying a portion of the other motor vehicle or its load, or both.

(E) "Passenger car" means any motor vehicle that is designed and used for carrying not more than nine persons and includes any motor vehicle that is designed and used for carrying not more than fifteen persons in a ridesharing arrangement.

(F) "Collector's vehicle" means any motor vehicle or agricultural tractor or traction engine that is of special interest, that has a fair market value of one hundred dollars or more, whether operable or not, and that is owned, operated, collected, preserved, restored, maintained, or used essentially as a collector's item, leisure pursuit, or investment, but not as the owner's principal means of transportation. "Licensed collector's vehicle" means a collector's vehicle, other than an agricultural tractor or traction engine, that displays current, valid license tags issued under section 4503.45 of the Revised Code, or a similar type of motor vehicle that displays current, valid license tags issued under substantially equivalent provisions in the laws of other states.

(G) "Historical motor vehicle" means any motor vehicle that is over twenty-five years old and is owned solely as a collector's item and for participation in club activities, exhibitions, tours, parades, and similar uses, but that in no event is used for general transportation.

(H) "Noncommercial motor vehicle" means any motor vehicle, including a farm truck as defined in section 4503.04 of the Revised Code, that is designed by the manufacturer to carry a load of no more than one ton and is used exclusively for purposes other than engaging in business for profit.

(I) "Bus" means any motor vehicle that has motor power and is designed and used for carrying more than nine passengers, except any motor vehicle that is designed and used for carrying not more than fifteen passengers in a ridesharing arrangement.

(J) "Commercial car" or "truck" means any motor vehicle that has motor power and is designed and used for carrying merchandise or freight, or that is used as a commercial tractor.

(K) "Bicycle" means every device, other than a tricycle that is designed solely for use as a play vehicle by a child, that is propelled solely by human power upon which any person may ride, and that has two tandem wheels, or one wheel in front and two wheels in the rear, or two wheels in the front and one wheel in the rear, any of which is more than fourteen inches in diameter.

(L) "Motorized bicycle" means any vehicle that either has two tandem wheels or one wheel in the front and two wheels in the rear, that is capable of being pedaled, and that is equipped with a helper motor of not more than fifty cubic centimeters piston displacement that produces no more than one brake horsepower and is capable of propelling the vehicle at a speed of no greater than twenty miles per hour on a level surface.

(M) "Trailer" means any vehicle without motive power that is designed or used for carrying property or persons wholly on its own structure and for being drawn by a motor vehicle, and includes any such vehicle that is formed by or operated as a combination of a semitrailer and a vehicle of the dolly type such as that commonly known as a trailer dolly, a vehicle used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a public road or highway at a speed greater than twenty-five miles per hour, and a vehicle that is designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of more than ten miles or at a speed of more than twenty-five miles per hour. "Trailer" does not include a manufactured home or travel trailer.

(N) "Noncommercial trailer" means any trailer, except a travel trailer or trailer that is used to transport a boat as described in division (B) of this section, but, where applicable, includes a vehicle that is used to transport a boat as described in division (M) of this section, that has a gross weight of no more than ten thousand pounds, and that is used exclusively for purposes other than engaging in business for a profit, such as the transportation of personal items for personal or recreational purposes.

(O) "Mobile home" means a building unit or assembly of closed construction that is fabricated in an off-site facility, is more than thirty-five body feet in length or, when erected on site, is three hundred twenty or more square feet, is built on a permanent chassis, is transportable in one or more sections, and does not qualify as a manufactured home as defined in division (C)(4) of section 3781.06 of the Revised Code or as an industrialized unit as defined in division (C)(3) of section 3781.06 of the Revised Code.

(P) "Semitrailer" means any vehicle of the trailer type that does not have motive power and is so designed or used with another and separate motor vehicle that in operation a part of its own weight or that of its load, or both, rests upon and is carried by the other vehicle furnishing the motive power for propelling itself and the vehicle referred to in this division, and includes, for the purpose only of registration and taxation under those chapters, any vehicle of the dolly type, such as a trailer dolly, that is designed or used for the conversion of a semitrailer into a trailer.

(Q) "Recreational vehicle" means a vehicular portable structure that meets all of the following conditions:

(1) It is designed for the sole purpose of recreational travel.

(2) It is not used for the purpose of engaging in business for profit.

(3) It is not used for the purpose of engaging in intrastate commerce.

(4) It is not used for the purpose of commerce as defined in 49 C.F.R. 383.5, as amended.

(5) It is not regulated by the public utilities commission pursuant to Chapter 4905., 4921., or 4923. of the Revised Code.

(6) It is classed as one of the following:

(a) "Travel trailer" means a nonself-propelled recreational vehicle that does not exceed an overall length of thirty-five feet, exclusive of bumper and tongue or coupling, and contains less than three hundred twenty square feet of space when erected on site. "Travel trailer" includes a tent-type fold-out camping trailer as defined in section 4517.01 of the Revised Code.

(b) "Motor home" means a self-propelled recreational vehicle that has no fifth wheel and is constructed with permanently installed facilities for cold storage, cooking and consuming of food, and for sleeping.

(c) "Truck camper" means a nonself-propelled recreational vehicle that does not have wheels for road use and is designed to be placed upon and attached to a motor vehicle. "Truck camper" does not include truck covers that consist of walls and a roof, but do not have floors and facilities enabling them to be used as a dwelling.

(d) "Fifth wheel trailer" means a vehicle that is of such size and weight as to be movable without a special highway permit, that has a gross trailer area of four hundred square feet or less, that is constructed with a raised forward section that allows a bi-level floor plan, and that is designed to be towed by a vehicle equipped with a fifth-wheel hitch ordinarily installed in the bed of a truck.

(e) "Park trailer" means a vehicle that is commonly known as a park model recreational vehicle, meets the American national standard institute standard A119.5 (1988) for park trailers, is built on a single chassis, has a gross trailer area of four hundred square feet or less when set up, is designed for seasonal or temporary living quarters, and may be connected to utilities necessary for the operation of installed features and appliances.

(R) "Pneumatic tires" means tires of rubber and fabric or tires of similar material, that are inflated with air.

(S) "Solid tires" means tires of rubber or similar elastic material that are not dependent upon confined air for support of the load.

(T) "Solid tire vehicle" means any vehicle that is equipped with two or more solid tires.

(U) "Farm machinery" means all machines and tools that are used in the production, harvesting, and care of farm products, and includes trailers that are used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm, agricultural tractors, threshing machinery, hay-baling machinery, corn shellers, hammermills, and machinery used in the production of horticultural, agricultural, and vegetable products.

(V) "Owner" includes any person or firm, other than a manufacturer or dealer, that has title to a motor vehicle, except that, in sections 4505.01 to 4505.19 of the Revised Code, "owner" includes in addition manufacturers and dealers.

(W) "Manufacturer" and "dealer" include all persons and firms that are regularly engaged in the business of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles, at an established place of business that is used exclusively for the purpose of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles. A place of business that is used for manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles shall be deemed to be used exclusively for those purposes even though snowmobiles or all-purpose vehicles are sold or displayed for sale thereat, even though farm machinery is sold or displayed for sale thereat, or even though repair, accessory, gasoline and oil, storage, parts, service, or paint departments are maintained thereat, or, in any county having a population of less than seventy-five thousand at the last federal census, even though a department in a place of business is used to dismantle, salvage, or rebuild motor vehicles by means of used parts, if such departments are operated for the purpose of furthering and assisting in the business of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles. Places of business or departments in a place of business used to dismantle, salvage, or rebuild motor vehicles by means of using used parts are not considered as being maintained for the purpose of assisting or furthering the manufacturing, selling, displaying, and offering for sale or dealing in motor vehicles.

(X) "Operator" includes any person who drives or operates a motor vehicle upon the public highways.

(Y) "Chauffeur" means any operator who operates a motor vehicle, other than a taxicab, as an employee for hire; or any operator whether or not the owner of a motor vehicle, other than a taxicab, who operates such vehicle for transporting, for gain, compensation, or profit, either persons or property owned by another. Any operator of a motor vehicle who is voluntarily involved in a ridesharing arrangement is not considered an employee for hire or operating such vehicle for gain, compensation, or profit.

(Z) "State" includes the territories and federal districts of the United States, and the provinces of Canada.

(AA) "Public roads and highways" for vehicles includes all public thoroughfares, bridges, and culverts.

(BB) "Manufacturer's number" means the manufacturer's original serial number that is affixed to or imprinted upon the chassis or other part of the motor vehicle.

(CC) "Motor number" means the manufacturer's original number that is affixed to or imprinted upon the engine or motor of the vehicle.

(DD) "Distributor" means any person who is authorized by a motor vehicle manufacturer to distribute new motor vehicles to licensed motor vehicle dealers at an established place of business that is used exclusively for the purpose of distributing new motor vehicles to licensed motor vehicle dealers, except when the distributor also is a new motor vehicle dealer, in which case the distributor may distribute at the location of the distributor's licensed dealership.

(EE) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where the transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(FF) "Apportionable vehicle" means any vehicle that is used or intended for use in two or more international registration plan member jurisdictions that allocate or proportionally register vehicles, that is used for the transportation of persons for hire or designed, used, or maintained primarily for the transportation of property, and that meets any of the following qualifications:

(1) Is a power unit having a gross vehicle weight in excess of twenty-six thousand pounds;

(2) Is a power unit having three or more axles, regardless of the gross vehicle weight;

(3) Is a combination vehicle with a gross vehicle weight in excess of twenty-six thousand pounds.

"Apportionable vehicle" does not include recreational vehicles, vehicles displaying restricted plates, city pick-up and delivery vehicles, buses used for the transportation of chartered parties, or vehicles owned and operated by the United States, this state, or any political subdivisions thereof.

(GG) "Chartered party" means a group of persons who contract as a group to acquire the exclusive use of a passenger-carrying motor vehicle at a fixed charge for the vehicle in accordance with the carrier's tariff, lawfully on file with the United States department of transportation, for the purpose of group travel to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartered group after having left the place of origin.

(HH) "International registration plan" means a reciprocal agreement of member jurisdictions that is endorsed by the American association of motor vehicle administrators, and that promotes and encourages the fullest possible use of the highway system by authorizing apportioned registration of fleets of vehicles and recognizing registration of vehicles apportioned in member jurisdictions.

(II) "Restricted plate" means a license plate that has a restriction of time, geographic area, mileage, or commodity, and includes license plates issued to farm trucks under division (J) of section 4503.04 of the Revised Code.

(JJ) "Gross vehicle weight," with regard to any commercial car, trailer, semitrailer, or bus that is taxed at the rates established under section 4503.042 or 4503.65 of the Revised Code, means the unladen weight of the vehicle fully equipped plus the maximum weight of the load to be carried on the vehicle.

(KK) "Combined gross vehicle weight" with regard to any combination of a commercial car, trailer, and semitrailer, that is taxed at the rates established under section 4503.042 or 4503.65 of the Revised Code, means the total unladen weight of the combination of vehicles fully equipped plus the maximum weight of the load to be carried on that combination of vehicles.

(LL) "Chauffeured limousine" means a motor vehicle that is designed to carry nine or fewer passengers and is operated for hire on an hourly basis pursuant to a prearranged contract for the transportation of passengers on public roads and highways along a route under the control of the person hiring the vehicle and not over a defined and regular route. "Prearranged contract" means an agreement, made in advance of boarding, to provide transportation from a specific location in a chauffeured limousine at a fixed rate per hour or trip. "Chauffeured limousine" does not include any vehicle that is used exclusively in the business of funeral directing.

(MM) "Manufactured home" has the same meaning as in division (C)(4) of section 3781.06 of the Revised Code.

(NN) "Acquired situs," with respect to a manufactured home or a mobile home, means to become located in this state by the placement of the home on real property, but does not include the placement of a manufactured home or a mobile home in the inventory of a new motor vehicle dealer or the inventory of a manufacturer, remanufacturer, or distributor of manufactured or mobile homes.

(OO) "Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.

(PP) "Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.

(QQ) "Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.

(RR) "Financial transaction device" has the same meaning as in division (A) of section 113.40 of the Revised Code.

(SS) "Electronic motor vehicle dealer" means a motor vehicle dealer licensed under Chapter 4517. of the Revised Code whom the registrar of motor vehicles determines meets the criteria designated in section 4503.035 of the Revised Code for electronic motor vehicle dealers and designates as an electronic motor vehicle dealer under that section.

(TT) "Electric personal assistive mobility device" means a self-balancing two non-tandem wheeled device that is designed to transport only one person, has an electric propulsion system of an average of seven hundred fifty watts, and when ridden on a paved level surface by an operator who weighs one hundred seventy pounds has a maximum speed of less than twenty miles per hour.

(UU) "Limited driving privileges" means the privilege to operate a motor vehicle that a court grants under section 4510.021 of the Revised Code to a person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended.

(VV) "Utility vehicle" means a self-propelled vehicle designed with a bed, principally for the purpose of transporting material or cargo in connection with construction, agricultural, forestry, grounds maintenance, lawn and garden, materials handling, or similar activities. "Utility vehicle" includes a vehicle with a maximum attainable speed of twenty miles per hour or less that is used exclusively within the boundaries of state parks by state park employees or volunteers for the operation or maintenance of state park facilities.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 09-29-2005; 04-06-2007; 2007 HB9 10-18-2007

This section is set out three times. See also § 4501.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.01 - [Effective 7/1/2013] [Effective Until 1/1/2017] Motor vehicles definitions.

As used in this chapter and Chapters 4503., 4505., 4507., 4509., 4510., 4511., 4513., 4515., and 4517. of the Revised Code, and in the penal laws, except as otherwise provided:

(A) "Vehicles" means everything on wheels or runners, including motorized bicycles, but does not mean electric personal assistive mobility devices, vehicles that are operated exclusively on rails or tracks or from overhead electric trolley wires, and vehicles that belong to any police department, municipal fire department, or volunteer fire department, or that are used by such a department in the discharge of its functions.

(B) "Motor vehicle" means any vehicle, including mobile homes and recreational vehicles, that is propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires. "Motor vehicle" does not include utility vehicles as defined in division (VV) of this section, motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, well-drilling machinery, ditch-digging machinery, farm machinery, and trailers that are designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

(C) "Agricultural tractor" and "traction engine" mean any self-propelling vehicle that is designed or used for drawing other vehicles or wheeled machinery, but has no provisions for carrying loads independently of such other vehicles, and that is used principally for agricultural purposes.

(D) "Commercial tractor," except as defined in division (C) of this section, means any motor vehicle that has motive power and either is designed or used for drawing other motor vehicles, or is designed or used for drawing another motor vehicle while carrying a portion of the other motor vehicle or its load, or both.

(E) "Passenger car" means any motor vehicle that is designed and used for carrying not more than nine persons and includes any motor vehicle that is designed and used for carrying not more than fifteen persons in a ridesharing arrangement.

(F) "Collector's vehicle" means any motor vehicle or agricultural tractor or traction engine that is of special interest, that has a fair market value of one hundred dollars or more, whether operable or not, and that is owned, operated, collected, preserved, restored, maintained, or used essentially as a collector's item, leisure pursuit, or investment, but not as the owner's principal means of transportation. "Licensed collector's vehicle" means a collector's vehicle, other than an agricultural tractor or traction engine, that displays current, valid license tags issued under section 4503.45 of the Revised Code, or a similar type of motor vehicle that displays current, valid license tags issued under substantially equivalent provisions in the laws of other states.

(G) "Historical motor vehicle" means any motor vehicle that is over twenty-five years old and is owned solely as a collector's item and for participation in club activities, exhibitions, tours, parades, and similar uses, but that in no event is used for general transportation.

(H) "Noncommercial motor vehicle" means any motor vehicle, including a farm truck as defined in section 4503.04 of the Revised Code, that is designed by the manufacturer to carry a load of no more than one ton and is used exclusively for purposes other than engaging in business for profit.

(I) "Bus" means any motor vehicle that has motor power and is designed and used for carrying more than nine passengers, except any motor vehicle that is designed and used for carrying not more than fifteen passengers in a ridesharing arrangement.

(J) "Commercial car" or "truck" means any motor vehicle that has motor power and is designed and used for carrying merchandise or freight, or that is used as a commercial tractor.

(K) "Bicycle" means every device, other than a device that is designed solely for use as a play vehicle by a child, that is propelled solely by human power upon which a person may ride, and that has two or more wheels, any of which is more than fourteen inches in diameter.

(L) "Motorized bicycle" means any vehicle that either has two tandem wheels or one wheel in the front and two wheels in the rear, that is capable of being pedaled, and that is equipped with a helper motor of not more than fifty cubic centimeters piston displacement that produces no more than one brake horsepower and is capable of propelling the vehicle at a speed of no greater than twenty miles per hour on a level surface.

(M) "Trailer" means any vehicle without motive power that is designed or used for carrying property or persons wholly on its own structure and for being drawn by a motor vehicle, and includes any such vehicle that is formed by or operated as a combination of a semitrailer and a vehicle of the dolly type such as that commonly known as a trailer dolly, a vehicle used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a public road or highway at a speed greater than twenty-five miles per hour, and a vehicle that is designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of more than ten miles or at a speed of more than twenty-five miles per hour. "Trailer" does not include a manufactured home or travel trailer.

(N) "Noncommercial trailer" means any trailer, except a travel trailer or trailer that is used to transport a boat as described in division (B) of this section, but, where applicable, includes a vehicle that is used to transport a boat as described in division (M) of this section, that has a gross weight of no more than ten thousand pounds, and that is used exclusively for purposes other than engaging in business for a profit, such as the transportation of personal items for personal or recreational purposes.

(O) "Mobile home" means a building unit or assembly of closed construction that is fabricated in an off-site facility, is more than thirty-five body feet in length or, when erected on site, is three hundred twenty or more square feet, is built on a permanent chassis, is transportable in one or more sections, and does not qualify as a manufactured home as defined in division (C)(4) of section 3781.06 of the Revised Code or as an industrialized unit as defined in division (C)(3) of section 3781.06 of the Revised Code.

(P) "Semitrailer" means any vehicle of the trailer type that does not have motive power and is so designed or used with another and separate motor vehicle that in operation a part of its own weight or that of its load, or both, rests upon and is carried by the other vehicle furnishing the motive power for propelling itself and the vehicle referred to in this division, and includes, for the purpose only of registration and taxation under those chapters, any vehicle of the dolly type, such as a trailer dolly, that is designed or used for the conversion of a semitrailer into a trailer.

(Q) "Recreational vehicle" means a vehicular portable structure that meets all of the following conditions:

(1) It is designed for the sole purpose of recreational travel.

(2) It is not used for the purpose of engaging in business for profit.

(3) It is not used for the purpose of engaging in intrastate commerce.

(4) It is not used for the purpose of commerce as defined in 49 C.F.R. 383.5, as amended.

(5) It is not regulated by the public utilities commission pursuant to Chapter 4905., 4921., or 4923. of the Revised Code.

(6) It is classed as one of the following:

(a) "Travel trailer" means a nonself-propelled recreational vehicle that does not exceed an overall length of thirty-five feet, exclusive of bumper and tongue or coupling, and contains less than three hundred twenty square feet of space when erected on site. "Travel trailer" includes a tent-type fold-out camping trailer as defined in section 4517.01 of the Revised Code.

(b) "Motor home" means a self-propelled recreational vehicle that has no fifth wheel and is constructed with permanently installed facilities for cold storage, cooking and consuming of food, and for sleeping.

(c) "Truck camper" means a nonself-propelled recreational vehicle that does not have wheels for road use and is designed to be placed upon and attached to a motor vehicle. "Truck camper" does not include truck covers that consist of walls and a roof, but do not have floors and facilities enabling them to be used as a dwelling.

(d) "Fifth wheel trailer" means a vehicle that is of such size and weight as to be movable without a special highway permit, that has a gross trailer area of four hundred square feet or less, that is constructed with a raised forward section that allows a bi-level floor plan, and that is designed to be towed by a vehicle equipped with a fifth-wheel hitch ordinarily installed in the bed of a truck.

(e) "Park trailer" means a vehicle that is commonly known as a park model recreational vehicle, meets the American national standard institute standard A119.5 (1988) for park trailers, is built on a single chassis, has a gross trailer area of four hundred square feet or less when set up, is designed for seasonal or temporary living quarters, and may be connected to utilities necessary for the operation of installed features and appliances.

(R) "Pneumatic tires" means tires of rubber and fabric or tires of similar material, that are inflated with air.

(S) "Solid tires" means tires of rubber or similar elastic material that are not dependent upon confined air for support of the load.

(T) "Solid tire vehicle" means any vehicle that is equipped with two or more solid tires.

(U) "Farm machinery" means all machines and tools that are used in the production, harvesting, and care of farm products, and includes trailers that are used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm, agricultural tractors, threshing machinery, hay-baling machinery, corn shellers, hammermills, and machinery used in the production of horticultural, agricultural, and vegetable products.

(V) "Owner" includes any person or firm, other than a manufacturer or dealer, that has title to a motor vehicle, except that, in sections 4505.01 to 4505.19 of the Revised Code, "owner" includes in addition manufacturers and dealers.

(W) "Manufacturer" and "dealer" include all persons and firms that are regularly engaged in the business of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles, at an established place of business that is used exclusively for the purpose of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles. A place of business that is used for manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles shall be deemed to be used exclusively for those purposes even though snowmobiles or all-purpose vehicles are sold or displayed for sale thereat, even though farm machinery is sold or displayed for sale thereat, or even though repair, accessory, gasoline and oil, storage, parts, service, or paint departments are maintained thereat, or, in any county having a population of less than seventy-five thousand at the last federal census, even though a department in a place of business is used to dismantle, salvage, or rebuild motor vehicles by means of used parts, if such departments are operated for the purpose of furthering and assisting in the business of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles. Places of business or departments in a place of business used to dismantle, salvage, or rebuild motor vehicles by means of using used parts are not considered as being maintained for the purpose of assisting or furthering the manufacturing, selling, displaying, and offering for sale or dealing in motor vehicles.

(X) "Operator" includes any person who drives or operates a motor vehicle upon the public highways.

(Y) "Chauffeur" means any operator who operates a motor vehicle, other than a taxicab, as an employee for hire; or any operator whether or not the owner of a motor vehicle, other than a taxicab, who operates such vehicle for transporting, for gain, compensation, or profit, either persons or property owned by another. Any operator of a motor vehicle who is voluntarily involved in a ridesharing arrangement is not considered an employee for hire or operating such vehicle for gain, compensation, or profit.

(Z) "State" includes the territories and federal districts of the United States, and the provinces of Canada.

(AA) "Public roads and highways" for vehicles includes all public thoroughfares, bridges, and culverts.

(BB) "Manufacturer's number" means the manufacturer's original serial number that is affixed to or imprinted upon the chassis or other part of the motor vehicle.

(CC) "Motor number" means the manufacturer's original number that is affixed to or imprinted upon the engine or motor of the vehicle.

(DD) "Distributor" means any person who is authorized by a motor vehicle manufacturer to distribute new motor vehicles to licensed motor vehicle dealers at an established place of business that is used exclusively for the purpose of distributing new motor vehicles to licensed motor vehicle dealers, except when the distributor also is a new motor vehicle dealer, in which case the distributor may distribute at the location of the distributor's licensed dealership.

(EE) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where the transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(FF) "Apportionable vehicle" means any vehicle that is used or intended for use in two or more international registration plan member jurisdictions that allocate or proportionally register vehicles, that is used for the transportation of persons for hire or designed, used, or maintained primarily for the transportation of property, and that meets any of the following qualifications:

(1) Is a power unit having a gross vehicle weight in excess of twenty-six thousand pounds;

(2) Is a power unit having three or more axles, regardless of the gross vehicle weight;

(3) Is a combination vehicle with a gross vehicle weight in excess of twenty-six thousand pounds.

"Apportionable vehicle" does not include recreational vehicles, vehicles displaying restricted plates, city pick-up and delivery vehicles, buses used for the transportation of chartered parties, or vehicles owned and operated by the United States, this state, or any political subdivisions thereof.

(GG) "Chartered party" means a group of persons who contract as a group to acquire the exclusive use of a passenger-carrying motor vehicle at a fixed charge for the vehicle in accordance with the carrier's tariff, lawfully on file with the United States department of transportation, for the purpose of group travel to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartered group after having left the place of origin.

(HH) "International registration plan" means a reciprocal agreement of member jurisdictions that is endorsed by the American association of motor vehicle administrators, and that promotes and encourages the fullest possible use of the highway system by authorizing apportioned registration of fleets of vehicles and recognizing registration of vehicles apportioned in member jurisdictions.

(II) "Restricted plate" means a license plate that has a restriction of time, geographic area, mileage, or commodity, and includes license plates issued to farm trucks under division (J) of section 4503.04 of the Revised Code.

(JJ) "Gross vehicle weight," with regard to any commercial car, trailer, semitrailer, or bus that is taxed at the rates established under section 4503.042 or 4503.65 of the Revised Code, means the unladen weight of the vehicle fully equipped plus the maximum weight of the load to be carried on the vehicle.

(KK) "Combined gross vehicle weight" with regard to any combination of a commercial car, trailer, and semitrailer, that is taxed at the rates established under section 4503.042 or 4503.65 of the Revised Code, means the total unladen weight of the combination of vehicles fully equipped plus the maximum weight of the load to be carried on that combination of vehicles.

(LL) "Chauffeured limousine" means a motor vehicle that is designed to carry nine or fewer passengers and is operated for hire on an hourly basis pursuant to a prearranged contract for the transportation of passengers on public roads and highways along a route under the control of the person hiring the vehicle and not over a defined and regular route. "Prearranged contract" means an agreement, made in advance of boarding, to provide transportation from a specific location in a chauffeured limousine at a fixed rate per hour or trip. "Chauffeured limousine" does not include any vehicle that is used exclusively in the business of funeral directing.

(MM) "Manufactured home" has the same meaning as in division (C)(4) of section 3781.06 of the Revised Code.

(NN) "Acquired situs," with respect to a manufactured home or a mobile home, means to become located in this state by the placement of the home on real property, but does not include the placement of a manufactured home or a mobile home in the inventory of a new motor vehicle dealer or the inventory of a manufacturer, remanufacturer, or distributor of manufactured or mobile homes.

(OO) "Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.

(PP) "Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.

(QQ) "Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.

(RR) "Financial transaction device" has the same meaning as in division (A) of section 113.40 of the Revised Code.

(SS) "Electronic motor vehicle dealer" means a motor vehicle dealer licensed under Chapter 4517. of the Revised Code whom the registrar of motor vehicles determines meets the criteria designated in section 4503.035 of the Revised Code for electronic motor vehicle dealers and designates as an electronic motor vehicle dealer under that section.

(TT) "Electric personal assistive mobility device" means a self-balancing two non-tandem wheeled device that is designed to transport only one person, has an electric propulsion system of an average of seven hundred fifty watts, and when ridden on a paved level surface by an operator who weighs one hundred seventy pounds has a maximum speed of less than twenty miles per hour.

(UU) "Limited driving privileges" means the privilege to operate a motor vehicle that a court grants under section 4510.021 of the Revised Code to a person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended.

(VV) "Utility vehicle" means a self-propelled vehicle designed with a bed, principally for the purpose of transporting material or cargo in connection with construction, agricultural, forestry, grounds maintenance, lawn and garden, materials handling, or similar activities. "Utility vehicle" includes a vehicle with a maximum attainable speed of twenty miles per hour or less that is used exclusively within the boundaries of state parks by state park employees or volunteers for the operation or maintenance of state park facilities.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 09-29-2005; 04-06-2007; 2007 HB9 10-18-2007

This section is set out three times. See also § 4501.01, as amended by 130th General Assembly File No. 7, HB 51, §101.10, eff. 1/1/2017.



Section 4501.01 - [Effective 1/1/2017] Motor vehicles definitions.

As used in this chapter and Chapters 4503., 4505., 4507., 4509., 4510., 4511., 4513., 4515., and 4517. of the Revised Code, and in the penal laws, except as otherwise provided:

(A) "Vehicles" means everything on wheels or runners, including motorized bicycles, but does not mean electric personal assistive mobility devices, vehicles that are operated exclusively on rails or tracks or from overhead electric trolley wires, and vehicles that belong to any police department, municipal fire department, or volunteer fire department, or that are used by such a department in the discharge of its functions.

(B) "Motor vehicle" means any vehicle, including mobile homes and recreational vehicles, that is propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires. "Motor vehicle" does not include utility vehicles as defined in division (VV) of this section, under-speed vehicles as defined in division (XX) of this section, mini-trucks as defined in division (BBB) of this section, motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, well-drilling machinery, ditch-digging machinery, farm machinery, and trailers that are designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

(C) "Agricultural tractor" and "traction engine" mean any self-propelling vehicle that is designed or used for drawing other vehicles or wheeled machinery, but has no provisions for carrying loads independently of such other vehicles, and that is used principally for agricultural purposes.

(D) "Commercial tractor," except as defined in division (C) of this section, means any motor vehicle that has motive power and either is designed or used for drawing other motor vehicles, or is designed or used for drawing another motor vehicle while carrying a portion of the other motor vehicle or its load, or both.

(E) "Passenger car" means any motor vehicle that is designed and used for carrying not more than nine persons and includes any motor vehicle that is designed and used for carrying not more than fifteen persons in a ridesharing arrangement.

(F) "Collector's vehicle" means any motor vehicle or agricultural tractor or traction engine that is of special interest, that has a fair market value of one hundred dollars or more, whether operable or not, and that is owned, operated, collected, preserved, restored, maintained, or used essentially as a collector's item, leisure pursuit, or investment, but not as the owner's principal means of transportation. "Licensed collector's vehicle" means a collector's vehicle, other than an agricultural tractor or traction engine, that displays current, valid license tags issued under section 4503.45 of the Revised Code, or a similar type of motor vehicle that displays current, valid license tags issued under substantially equivalent provisions in the laws of other states.

(G) "Historical motor vehicle" means any motor vehicle that is over twenty-five years old and is owned solely as a collector's item and for participation in club activities, exhibitions, tours, parades, and similar uses, but that in no event is used for general transportation.

(H) "Noncommercial motor vehicle" means any motor vehicle, including a farm truck as defined in section 4503.04 of the Revised Code, that is designed by the manufacturer to carry a load of no more than one ton and is used exclusively for purposes other than engaging in business for profit.

(I) "Bus" means any motor vehicle that has motor power and is designed and used for carrying more than nine passengers, except any motor vehicle that is designed and used for carrying not more than fifteen passengers in a ridesharing arrangement.

(J) "Commercial car" or "truck" means any motor vehicle that has motor power and is designed and used for carrying merchandise or freight, or that is used as a commercial tractor.

(K) "Bicycle" means every device, other than a device that is designed solely for use as a play vehicle by a child, that is propelled solely by human power upon which a person may ride, and that has two or more wheels, any of which is more than fourteen inches in diameter.

(L) "Motorized bicycle" or "moped" means any vehicle that either has two tandem wheels or one wheel in the front and two wheels in the rear, that may be pedaled, and that is equipped with a helper motor of not more than fifty cubic centimeters piston displacement that produces no more than one brake horsepower and is capable of propelling the vehicle at a speed of no greater than twenty miles per hour on a level surface.

(M) "Trailer" means any vehicle without motive power that is designed or used for carrying property or persons wholly on its own structure and for being drawn by a motor vehicle, and includes any such vehicle that is formed by or operated as a combination of a semitrailer and a vehicle of the dolly type such as that commonly known as a trailer dolly, a vehicle used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a public road or highway at a speed greater than twenty-five miles per hour, and a vehicle that is designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a public road or highway for a distance of more than ten miles or at a speed of more than twenty-five miles per hour. "Trailer" does not include a manufactured home or travel trailer.

(N) "Noncommercial trailer" means any trailer, except a travel trailer or trailer that is used to transport a boat as described in division (B) of this section, but, where applicable, includes a vehicle that is used to transport a boat as described in division (M) of this section, that has a gross weight of no more than ten thousand pounds, and that is used exclusively for purposes other than engaging in business for a profit, such as the transportation of personal items for personal or recreational purposes.

(O) "Mobile home" means a building unit or assembly of closed construction that is fabricated in an off-site facility, is more than thirty-five body feet in length or, when erected on site, is three hundred twenty or more square feet, is built on a permanent chassis, is transportable in one or more sections, and does not qualify as a manufactured home as defined in division (C)(4) of section 3781.06 of the Revised Code or as an industrialized unit as defined in division (C)(3) of section 3781.06 of the Revised Code.

(P) "Semitrailer" means any vehicle of the trailer type that does not have motive power and is so designed or used with another and separate motor vehicle that in operation a part of its own weight or that of its load, or both, rests upon and is carried by the other vehicle furnishing the motive power for propelling itself and the vehicle referred to in this division, and includes, for the purpose only of registration and taxation under those chapters, any vehicle of the dolly type, such as a trailer dolly, that is designed or used for the conversion of a semitrailer into a trailer.

(Q) "Recreational vehicle" means a vehicular portable structure that meets all of the following conditions:

(1) It is designed for the sole purpose of recreational travel.

(2) It is not used for the purpose of engaging in business for profit.

(3) It is not used for the purpose of engaging in intrastate commerce.

(4) It is not used for the purpose of commerce as defined in 49 C.F.R. 383.5, as amended.

(5) It is not regulated by the public utilities commission pursuant to Chapter 4905., 4921., or 4923. of the Revised Code.

(6) It is classed as one of the following:

(a) "Travel trailer" or "house vehicle" means a nonself-propelled recreational vehicle that does not exceed an overall length of forty feet, exclusive of bumper and tongue or coupling. "Travel trailer" includes a tent-type fold-out camping trailer as defined in section 4517.01 of the Revised Code.

(b) "Motor home" means a self-propelled recreational vehicle that has no fifth wheel and is constructed with permanently installed facilities for cold storage, cooking and consuming of food, and for sleeping.

(c) "Truck camper" means a nonself-propelled recreational vehicle that does not have wheels for road use and is designed to be placed upon and attached to a motor vehicle. "Truck camper" does not include truck covers that consist of walls and a roof, but do not have floors and facilities enabling them to be used as a dwelling.

(d) "Fifth wheel trailer" means a vehicle that is of such size and weight as to be movable without a special highway permit, that is constructed with a raised forward section that allows a bi-level floor plan, and that is designed to be towed by a vehicle equipped with a fifth-wheel hitch ordinarily installed in the bed of a truck.

(e) "Park trailer" means a vehicle that is commonly known as a park model recreational vehicle, meets the American national standard institute standard A119.5 (1988) for park trailers, is built on a single chassis, has a gross trailer area of four hundred square feet or less when set up, is designed for seasonal or temporary living quarters, and may be connected to utilities necessary for the operation of installed features and appliances.

(R) "Pneumatic tires" means tires of rubber and fabric or tires of similar material, that are inflated with air.

(S) "Solid tires" means tires of rubber or similar elastic material that are not dependent upon confined air for support of the load.

(T) "Solid tire vehicle" means any vehicle that is equipped with two or more solid tires.

(U) "Farm machinery" means all machines and tools that are used in the production, harvesting, and care of farm products, and includes trailers that are used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm, agricultural tractors, threshing machinery, hay-baling machinery, corn shellers, hammermills, and machinery used in the production of horticultural, agricultural, and vegetable products.

(V) "Owner" includes any person or firm, other than a manufacturer or dealer, that has title to a motor vehicle, except that, in sections 4505.01 to 4505.19 of the Revised Code, "owner" includes in addition manufacturers and dealers.

(W) "Manufacturer" and "dealer" include all persons and firms that are regularly engaged in the business of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles, at an established place of business that is used exclusively for the purpose of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles. A place of business that is used for manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles shall be deemed to be used exclusively for those purposes even though snowmobiles or all-purpose vehicles are sold or displayed for sale thereat, even though farm machinery is sold or displayed for sale thereat, or even though repair, accessory, gasoline and oil, storage, parts, service, or paint departments are maintained thereat, or, in any county having a population of less than seventy-five thousand at the last federal census, even though a department in a place of business is used to dismantle, salvage, or rebuild motor vehicles by means of used parts, if such departments are operated for the purpose of furthering and assisting in the business of manufacturing, selling, displaying, offering for sale, or dealing in motor vehicles. Places of business or departments in a place of business used to dismantle, salvage, or rebuild motor vehicles by means of using used parts are not considered as being maintained for the purpose of assisting or furthering the manufacturing, selling, displaying, and offering for sale or dealing in motor vehicles.

(X) "Operator" includes any person who drives or operates a motor vehicle upon the public highways.

(Y) "Chauffeur" means any operator who operates a motor vehicle, other than a taxicab, as an employee for hire; or any operator whether or not the owner of a motor vehicle, other than a taxicab, who operates such vehicle for transporting, for gain, compensation, or profit, either persons or property owned by another. Any operator of a motor vehicle who is voluntarily involved in a ridesharing arrangement is not considered an employee for hire or operating such vehicle for gain, compensation, or profit.

(Z) "State" includes the territories and federal districts of the United States, and the provinces of Canada.

(AA) "Public roads and highways" for vehicles includes all public thoroughfares, bridges, and culverts.

(BB) "Manufacturer's number" means the manufacturer's original serial number that is affixed to or imprinted upon the chassis or other part of the motor vehicle.

(CC) "Motor number" means the manufacturer's original number that is affixed to or imprinted upon the engine or motor of the vehicle.

(DD) "Distributor" means any person who is authorized by a motor vehicle manufacturer to distribute new motor vehicles to licensed motor vehicle dealers at an established place of business that is used exclusively for the purpose of distributing new motor vehicles to licensed motor vehicle dealers, except when the distributor also is a new motor vehicle dealer, in which case the distributor may distribute at the location of the distributor's licensed dealership.

(EE) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where the transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(FF) "Apportionable vehicle" means any vehicle that is used or intended for use in two or more international registration plan member jurisdictions that allocate or proportionally register vehicles, that is used for the transportation of persons for hire or designed, used, or maintained primarily for the transportation of property, and that meets any of the following qualifications:

(1) Is a power unit having a gross vehicle weight in excess of twenty-six thousand pounds;

(2) Is a power unit having three or more axles, regardless of the gross vehicle weight;

(3) Is a combination vehicle with a gross vehicle weight in excess of twenty-six thousand pounds.

"Apportionable vehicle" does not include recreational vehicles, vehicles displaying restricted plates, city pick-up and delivery vehicles, buses used for the transportation of chartered parties, or vehicles owned and operated by the United States, this state, or any political subdivisions thereof.

(GG) "Chartered party" means a group of persons who contract as a group to acquire the exclusive use of a passenger-carrying motor vehicle at a fixed charge for the vehicle in accordance with the carrier's tariff, lawfully on file with the United States department of transportation, for the purpose of group travel to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartered group after having left the place of origin.

(HH) "International registration plan" means a reciprocal agreement of member jurisdictions that is endorsed by the American association of motor vehicle administrators, and that promotes and encourages the fullest possible use of the highway system by authorizing apportioned registration of fleets of vehicles and recognizing registration of vehicles apportioned in member jurisdictions.

(II) "Restricted plate" means a license plate that has a restriction of time, geographic area, mileage, or commodity, and includes license plates issued to farm trucks under division (J) of section 4503.04 of the Revised Code.

(JJ) "Gross vehicle weight," with regard to any commercial car, trailer, semitrailer, or bus that is taxed at the rates established under section 4503.042 or 4503.65 of the Revised Code, means the unladen weight of the vehicle fully equipped plus the maximum weight of the load to be carried on the vehicle.

(KK) "Combined gross vehicle weight" with regard to any combination of a commercial car, trailer, and semitrailer, that is taxed at the rates established under section 4503.042 or 4503.65 of the Revised Code, means the total unladen weight of the combination of vehicles fully equipped plus the maximum weight of the load to be carried on that combination of vehicles.

(LL) "Chauffeured limousine" means a motor vehicle that is designed to carry nine or fewer passengers and is operated for hire on an hourly basis pursuant to a prearranged contract for the transportation of passengers on public roads and highways along a route under the control of the person hiring the vehicle and not over a defined and regular route. "Prearranged contract" means an agreement, made in advance of boarding, to provide transportation from a specific location in a chauffeured limousine at a fixed rate per hour or trip. "Chauffeured limousine" does not include any vehicle that is used exclusively in the business of funeral directing.

(MM) "Manufactured home" has the same meaning as in division (C)(4) of section 3781.06 of the Revised Code.

(NN) "Acquired situs," with respect to a manufactured home or a mobile home, means to become located in this state by the placement of the home on real property, but does not include the placement of a manufactured home or a mobile home in the inventory of a new motor vehicle dealer or the inventory of a manufacturer, remanufacturer, or distributor of manufactured or mobile homes.

(OO) "Electronic" includes electrical, digital, magnetic, optical, electromagnetic, or any other form of technology that entails capabilities similar to these technologies.

(PP) "Electronic record" means a record generated, communicated, received, or stored by electronic means for use in an information system or for transmission from one information system to another.

(QQ) "Electronic signature" means a signature in electronic form attached to or logically associated with an electronic record.

(RR) "Financial transaction device" has the same meaning as in division (A) of section 113.40 of the Revised Code.

(SS) "Electronic motor vehicle dealer" means a motor vehicle dealer licensed under Chapter 4517. of the Revised Code whom the registrar of motor vehicles determines meets the criteria designated in section 4503.035 of the Revised Code for electronic motor vehicle dealers and designates as an electronic motor vehicle dealer under that section.

(TT) "Electric personal assistive mobility device" means a self-balancing two non-tandem wheeled device that is designed to transport only one person, has an electric propulsion system of an average of seven hundred fifty watts, and when ridden on a paved level surface by an operator who weighs one hundred seventy pounds has a maximum speed of less than twenty miles per hour.

(UU) "Limited driving privileges" means the privilege to operate a motor vehicle that a court grants under section 4510.021 of the Revised Code to a person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended.

(VV) "Utility vehicle" means a self-propelled vehicle designed with a bed, principally for the purpose of transporting material or cargo in connection with construction, agricultural, forestry, grounds maintenance, lawn and garden, materials handling, or similar activities.

(WW) "Low-speed vehicle" means a three- or four-wheeled motor vehicle with an attainable speed in one mile on a paved level surface of more than twenty miles per hour but not more than twenty-five miles per hour and with a gross vehicle weight rating less than three thousand pounds.

(XX) "Under-speed vehicle" means a three- or four-wheeled vehicle, including a vehicle commonly known as a golf cart, with an attainable speed on a paved level surface of not more than twenty miles per hour and with a gross vehicle weight rating less than three thousand pounds.

(YY) "Motor-driven cycle or motor scooter" means any vehicle designed to travel on not more than three wheels in contact with the ground, with a seat for the driver and floor pad for the driver's feet, and is equipped with a motor with a piston displacement between fifty and one hundred fifty cubic centimeters piston displacement that produces not more than five brake horsepower and is capable of propelling the vehicle at a speed greater than twenty miles per hour on a level surface.

(ZZ) "Motorcycle" means a motor vehicle with motive power having a seat or saddle for the use of the operator, designed to travel on not more than three wheels in contact with the ground, and having no occupant compartment top or occupant compartment top that can be installed or removed by the user.

(AAA) "Cab-enclosed motorcycle" means a motor vehicle with motive power having a seat or saddle for the use of the operator, designed to travel on not more than three wheels in contact with the ground, and having an occupant compartment top or an occupant compartment top that can be installed or removed by the user.

(BBB) "Mini-truck" means a vehicle that has four wheels, is propelled by an electric motor with a rated power of seven thousand five hundred watts or less or an internal combustion engine with a piston displacement capacity of six hundred sixty cubic centimeters or less, has a total dry weight of nine hundred to two thousand two hundred pounds, contains an enclosed cabin and a seat for the vehicle operator, resembles a pickup truck or van with a cargo area or bed located at the rear of the vehicle, and was not originally manufactured to meet federal motor vehicle safety standards.

Amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 09-29-2005; 04-06-2007; 2007 HB9 10-18-2007

This section is set out three times. See also § 4501.01, effective until 1/1/2017.



Section 4501.02 - Bureau of motor vehicles - division of emergency medical services.

(A) There is hereby created in the department of public safety a bureau of motor vehicles, which shall be administered by a registrar of motor vehicles. The registrar shall be appointed by the director of public safety and shall serve at the director's pleasure.

The registrar shall administer the laws of the state relative to the registration of and certificates of title for motor vehicles, and the licensing of motor vehicle dealers, motor vehicle leasing dealers, distributors, and salespersons, and of motor vehicle salvage dealers, salvage motor vehicle auctions, and salvage motor vehicle pools. The registrar also shall, in accordance with section 4503.61 of the Revised Code, take those steps necessary to enter this state into membership in the international registration plan and carry out the registrar's other duties under that section. The registrar, with the approval of the director of public safety, may do all of the following:

(1) Adopt such forms and rules as are necessary to carry out all laws the registrar is required to administer;

(2) Appoint such number of assistants, deputies, clerks, stenographers, and other employees as are necessary to carry out such laws;

(3) Acquire or lease such facilities as are necessary to carry out the duties of the registrar's office;

(4) Apply for, allocate, disburse, and account for grants made available under federal law or from other federal, state, or private sources;

(5) Establish accounts in a bank or depository and deposit any funds collected by the registrar in those accounts to the credit of "state of Ohio, bureau of motor vehicles." Within three days after the deposit of funds in such an account, the registrar shall draw on that account in favor of the treasurer of state. The registrar may reserve funds against the draw to the treasurer of state to the extent reasonably necessary to ensure that the deposited items are not dishonored. The registrar may pay any service charge usually collected by the bank or depository;

(6) Develop rules that establish disqualifying offenses for licensure as a motor vehicle salvage dealer pursuant to sections 4738.04, 4738.07, and 4776.10 of the Revised Code.

The registrar shall give a bond for the faithful performance of the registrar's duties in such amount and with such security as the director approves. When in the opinion of the director it is advisable, any deputy or other employee may be required to give bond in such amount and with such security as the director approves. In the discretion of the director, the bonds authorized to be taken on deputies or other employees may be individual, schedule, or blanket bonds.

The director of public safety may investigate the activities of the bureau and have access to its records at any time, and the registrar shall make a report to the director at any time upon request.

All laws relating to the licensing of motor vehicle dealers, motor vehicle leasing dealers, distributors, and salespersons, and of motor vehicle salvage dealers, salvage motor vehicle auctions, and salvage motor vehicle pools, designating and granting power to the registrar shall be liberally construed to the end that the practice or commission of fraud in the business of selling motor vehicles and of disposing of salvage motor vehicles may be prohibited and prevented.

(B) There is hereby created in the department of public safety a division of emergency medical services, which shall be administered by an executive director of emergency medical services appointed under section 4765.03 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 09-30-1998; 09-16-2004



Section 4501.021 - Management of bureau records.

(A) Notwithstanding sections 149.33 to 149.34 of the Revised Code, the registrar of motor vehicles shall determine the methods for obtaining, collecting, recording, and maintaining the records of the bureau of motor vehicles and of deputy registrars that pertain to driver's or commercial driver's licenses, identification cards, and vehicle registrations, including photographic or digitalized images, and electronic or digitalized signatures. The registrar may choose methods including paper, film, digital or other electronic media, or any other media that reasonably allows for recording, maintaining, and retrieving the records in a reliable manner.

(B) The registrar of motor vehicles may dispose of all records of the bureau of motor vehicles pursuant to section 149.34 of the Revised Code.

The disposal of all records shall not take place when the registrar has received notice that a court case or other legal action is pending involving such records.

Any surplus from the sale of such records, after paying the cost of administering the destruction or sale of such records, shall be paid into the state treasury.

(C) Each deputy registrar shall retain in the deputy registrar's office a file containing copies of all records and transactions performed for the bureau. Copies of motor vehicle registration applications shall be retained for a period of eighteen months from the date of the record or transaction, whichever is later; copies of driver's license or identification card applications shall be retained for a period of four years from the date of the record or transaction, whichever is later; and all other records shall be retained for a period of three years from the date of the record or transaction, whichever is later. The retained records shall be available for public examination, but no person may make copies of the records for sale or distribution.

Effective Date: 10-21-1997; 09-16-2004



Section 4501.022 - Notice of license suspension or surrender of registration.

(A) The registrar of motor vehicles shall determine the necessary or appropriate method by which written notice of an order suspending a motor vehicle driver's or commercial driver's license or requiring the surrender of a certificate of registration and registration plates may be provided to the person holding the license or the certificate of registration and registration plates. Division (A) of this section does not apply if the registrar is required to provide notification by use of a method specified by law.

(B) Pursuant to rules adopted by the registrar, the bureau of motor vehicles shall implement proof of mailing procedures to provide verification that written notice of an order suspending a motor vehicle driver's or commercial driver's license or requiring the surrender of a certificate of registration and registration plates was sent to the person holding the license or the certificate of registration and registration plates.

Effective Date: 01-01-2004



Section 4501.023 - Registrar and deputy registrars - voter registration duties.

(A) The registrar of motor vehicles shall designate an employee of the bureau of motor vehicles to be in charge of and responsible for voter registration within the bureau. Each deputy registrar of motor vehicles shall designate an employee in that deputy registrar's office to be in charge of and responsible for voter registration within that office.

(B) The registrar shall provide, in cooperation with the secretary of state, a training program and materials for initial training in voter registration and for ongoing training for all deputy registrars and their employees.

(C) The registrar shall report to the secretary of state at least once annually the number of applicants for licenses served and the number of voter registration transactions completed and transmitted to the board of elections by the registrar and all deputy registrars.

Effective Date: 01-01-1995



Section 4501.024 - Bureau duties regarding donor registry.

The bureau of motor vehicles shall do both of the following:

(A) Develop and maintain a donor registry as required by section 2108.23 of the Revised Code;

(B) Maintain a toll-free telephone number as specified in section 2108.32 of the Revised Code.

Effective Date: 12-13-2000; 2008 HB529 04-07-2009



Section 4501.025 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 02-19-2002 )



Section 4501.026 - Registrar to provide information to department of veterans services.

The registrar of motor vehicles or a deputy registrar shall ask an individual with whom the registrar or deputy registrar conducts driver's license or identification card transactions if the individual is a veteran or is currently serving in the armed forces of the United States or any reserve component of the armed forces of the United States or the Ohio national guard. If the individual claims to be a veteran or to be currently serving in the armed forces of the United States or any reserve component of the armed forces of the United States or the Ohio national guard, the registrar or deputy registrar shall provide the individual's name, address, and military status to the department of veterans services for official government purposes regarding benefits and services.

Effective Date: 2009 HB2 07-01-2009



Section 4501.03 - [Effective Until 7/1/2013] Auto registration distribution fund.

The registrar of motor vehicles shall open an account with each county and district of registration in the state, and may assign each county and district of registration in the state a unique code for identification purposes. Except as provided in section 4501.044 or division (A) (1) of section 4501.045 of the Revised Code, the registrar shall pay all moneys the registrar receives under sections 4503.02, 4503.12, and 4504.09 of the Revised Code into the state treasury to the credit of the auto registration distribution fund, which is hereby created, for distribution in the manner provided for in this section and sections 4501.04, 4501.041, 4501.042, and 4501.043 of the Revised Code. All other moneys received by the registrar shall be deposited in the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code for the purposes enumerated in that section, unless otherwise provided by law.

All moneys credited to the auto registration distribution fund shall be distributed to the counties and districts of registration, except for funds received by the registrar under section 4504.09 of the Revised Code, after receipt of certifications from the commissioners of the sinking fund certifying, as required by sections 5528.15 and 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year, and that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, in the manner provided in section 4501.04 of the Revised Code.

The treasurer of state may invest any portion of the moneys credited to the auto registration distribution fund, in the same manner and subject to all the laws with respect to the investment of state funds by the treasurer of state, and all investment earnings of the fund shall be credited to the fund.

Once each month the registrar shall prepare vouchers in favor of the county auditor of each county for the amount of the tax collection pursuant to sections 4503.02 and 4503.12 of the Revised Code apportioned to the county and to the districts of registration located wholly or in part in the county auditor's county. The county auditor shall distribute the proceeds of the tax collections due the county and the districts of registration in the manner provided in section 4501.04 of the Revised Code.

Once each month the registrar also shall prepare vouchers in favor of the county auditor of each county levying a county motor vehicle license tax pursuant to section 4504.02, 4504.15, or 4504.16 of the Revised Code and of each county in which is located one or more townships levying a township motor vehicle license tax pursuant to section 4504.18 of the Revised Code for the amount of the tax due the county or townships in the county.

All moneys received by the registrar under sections 4503.02, 4503.12, and 4504.09 of the Revised Code shall be distributed to counties, townships, and municipal corporations within thirty days of the expiration of the registration year, except that a sum equal to five per cent of the total amount received under sections 4503.02 and 4503.12 of the Revised Code may be reserved to make final adjustments in accordance with the formula for distribution set forth in section 4501.04 of the Revised Code. If amounts set aside to make the adjustments are inadequate, necessary adjustments shall be made immediately out of funds available for distribution for the following two registration years.

Amended by 128th General Assemblych.39,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-30-1999

This section is set out twice. See also § 4501.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.03 - [Effective 7/1/2013] Auto registration distribution fund.

The registrar of motor vehicles shall open an account with each county and district of registration in the state, and may assign each county and district of registration in the state a unique code for identification purposes. Except as provided in section 4501.044 or division (A)(1) of section 4501.045 of the Revised Code, the registrar shall pay all moneys the registrar receives under sections 4503.02 and 4503.12 of the Revised Code into the state treasury to the credit of the auto registration distribution fund, which is hereby created, for distribution in the manner provided for in this section and section 4501.04 of the Revised Code. All other moneys received by the registrar shall be deposited in the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code for the purposes enumerated in that section, unless otherwise provided by law.

All moneys credited to the auto registration distribution fund shall be distributed to the counties and districts of registration, after receipt of certifications from the commissioners of the sinking fund certifying, as required by sections 5528.15 and 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year, and that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, in the manner provided in section 4501.04 of the Revised Code.

The treasurer of state may invest any portion of the moneys credited to the auto registration distribution fund, in the same manner and subject to all the laws with respect to the investment of state funds by the treasurer of state, and all investment earnings of the fund shall be credited to the fund.

Once each month the registrar shall prepare vouchers in favor of the county auditor of each county for the amount of the tax collection pursuant to sections 4503.02 and 4503.12 of the Revised Code apportioned to the county and to the districts of registration located wholly or in part in the county auditor's county. The county auditor shall distribute the proceeds of the tax collections due the county and the districts of registration in the manner provided in section 4501.04 of the Revised Code.

All moneys received by the registrar under sections 4503.02 and 4503.12 of the Revised Code shall be distributed to counties, townships, and municipal corporations within thirty days of the expiration of the registration year, except that a sum equal to five per cent of the total amount received under sections 4503.02 and 4503.12 of the Revised Code may be reserved to make final adjustments in accordance with the formula for distribution set forth in section 4501.04 of the Revised Code. If amounts set aside to make the adjustments are inadequate, necessary adjustments shall be made immediately out of funds available for distribution for the following two registration years.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.39,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-30-1999

This section is set out twice. See also § 4501.03, effective until 7/1/2013.



Section 4501.031 - [Effective 7/1/2013] Local motor vehicle license tax fund.

All moneys received under section 4504.09 of the Revised Code shall be paid into the state treasury to the credit of the local motor vehicle license tax fund, which is hereby created, for distribution in the manner provided for in this chapter. The treasurer of state may invest any portion of the moneys credited to the fund in the same manner and subject to all the laws governing the investment of state funds by the treasurer of state. All investment earnings of the fund shall be credited to the fund.

The registrar of motor vehicles shall open an account with each county and district of registration in the state, and may assign each county and district a code for identification purposes. The code for a county or district may be the same as the code assigned to the county or district by the registrar under section 4501.03 of the Revised Code.

Once each month the registrar shall prepare vouchers in favor of the county auditor of each county levying a county motor vehicle license tax pursuant to section 4504.02, 4504.15, or 4504.16 of the Revised Code and of each county in which is located one or more townships levying a township motor vehicle license tax pursuant to section 4504.18 of the Revised Code for the amount of the tax due the county or townships in the county.

All moneys received by the registrar under section 4504.09 of the Revised Code shall be distributed to counties, townships, and municipal corporations within thirty days of the expiration of the registration year. Necessary adjustments shall be made immediately out of funds available for distribution for the following two registration years.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.04 - [Effective Until 7/1/2013] Distribution of revenues.

All moneys paid into the auto registration distribution fund under section 4501.03 of the Revised Code, except moneys received under section 4504.09 of the Revised Code and moneys received under section 4503.02 of the Revised Code in accordance with section 4501.13 of the Revised Code, and except moneys paid for costs of audits under section 4501.03 of the Revised Code, after receipt by the treasurer of state of certifications from the commissioners of the sinking fund certifying, as required by sections 5528.15 and 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, due and payable during the current calendar year, and that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, shall be distributed as follows:

(A) Thirty-four per cent of all such moneys are for the use of the municipal corporation or county which constitutes the district of registration. The portion of such money due to the municipal corporation shall be paid into its treasury forthwith upon receipt by the county auditor, and shall be used to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts, or acquiring or making other highway improvements for which the municipal corporation may issue bonds; and to supplement revenue already available for such purposes.

The county portion of such funds shall be retained in the county treasury and shall be used for the planning, maintenance, repair, construction, and repaving of public streets, and maintaining and repairing bridges and viaducts; the payment of principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the board of county commissioners may issue bonds under such chapter; and for no other purpose.

(B) Five per cent of all such moneys, together with interest earned by the treasurer of state as provided in section 4501.03 of the Revised Code, shall constitute a fund for the use of the several counties for the purposes specified in division (C) of this section. The moneys shall be divided equally among all the counties in the state and shall be paid out by the registrar of motor vehicles in equal proportions to the county auditor of each county within the state.

(C) Forty-seven per cent of all such moneys shall be for the use of the county in which the owner resides or in which the place is located at which the established business or branch business in connection with which the motor vehicle registered is used, for the planning, construction, reconstruction, improvement, maintenance, and repair of roads and highways; maintaining and repairing bridges and viaducts; and the payment of principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the board of county commissioners may issue bonds under such chapter.

(D) Nine per cent of all such moneys shall be for the use of the several counties for the purposes specified in division (C) of this section and shall be distributed to the several counties in the ratio which the total number of miles of county roads under the jurisdiction of each board of county commissioners in each county bears to the total number of miles of county roads in the state, as determined by the director of transportation. Before such distribution is made each board of county commissioners shall certify in writing to the director the actual number of miles under its statutory jurisdiction which are used by and maintained for the public.

(E) Five per cent of all such moneys shall be for the use of the several townships and shall be distributed to the several townships in the ratio which the total number of miles of township roads under the jurisdiction of each board of township trustees in each township bears to the total number of miles of township roads in the state, as determined by the director of transportation. Before such distribution is made each board of township trustees shall certify in writing to the director the actual number of miles under its statutory jurisdiction which are used by and maintained for the public.

Effective Date: 07-26-1991; 03-29-2005

This section is set out twice. See also § 4501.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.04 - [Effective 7/1/2013] Distribution of revenues.

All moneys paid into the auto registration distribution fund under section 4501.03 of the Revised Code, except moneys received under section 4503.02 of the Revised Code in accordance with section 4501.13 of the Revised Code, and except moneys paid for costs of audits under section 4501.03 of the Revised Code, after receipt by the treasurer of state of certifications from the commissioners of the sinking fund certifying, as required by sections 5528.15 and 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, due and payable during the current calendar year, and that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, shall be distributed as follows:

(A) Thirty-four per cent of all such moneys are for the use of the municipal corporation or county which constitutes the district of registration. The portion of such money due to the municipal corporation shall be paid into its treasury forthwith upon receipt by the county auditor, and shall be used to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts, or acquiring or making other highway improvements for which the municipal corporation may issue bonds; and to supplement revenue already available for such purposes.

The county portion of such funds shall be retained in the county treasury and shall be used for the planning, maintenance, repair, construction, and repaving of public streets, and maintaining and repairing bridges and viaducts; the payment of principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the board of county commissioners may issue bonds under such chapter; and for no other purpose.

(B) Five per cent of all such moneys, together with interest earned by the treasurer of state as provided in section 4501.03 of the Revised Code, shall constitute a fund for the use of the several counties for the purposes specified in division (C) of this section. The moneys shall be divided equally among all the counties in the state and shall be paid out by the registrar of motor vehicles in equal proportions to the county auditor of each county within the state.

(C) Forty-seven per cent of all such moneys shall be for the use of the county in which the owner resides or in which the place is located at which the established business or branch business in connection with which the motor vehicle registered is used, for the planning, construction, reconstruction, improvement, maintenance, and repair of roads and highways; maintaining and repairing bridges and viaducts; and the payment of principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the board of county commissioners may issue bonds under such chapter.

(D) Nine per cent of all such moneys shall be for the use of the several counties for the purposes specified in division (C) of this section and shall be distributed to the several counties in the ratio which the total number of miles of county roads under the jurisdiction of each board of county commissioners in each county bears to the total number of miles of county roads in the state, as determined by the director of transportation. Before such distribution is made each board of county commissioners shall certify in writing to the director the actual number of miles under its statutory jurisdiction which are used by and maintained for the public.

(E) Five per cent of all such moneys shall be for the use of the several townships and shall be distributed to the several townships in the ratio which the total number of miles of township roads under the jurisdiction of each board of township trustees in each township bears to the total number of miles of township roads in the state, as determined by the director of transportation. Before such distribution is made each board of township trustees shall certify in writing to the director the actual number of miles under its statutory jurisdiction which are used by and maintained for the public.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-26-1991; 03-29-2005

This section is set out twice. See also § 4501.04, effective until 7/1/2013.



Section 4501.041 - [Effective Until 7/1/2013] Distribution of county license taxes.

Except as provided in section 4501.042 of the Revised Code, all moneys received under section 4504.09 of the Revised Code with respect to counties levying county motor vehicle license taxes pursuant to section 4504.02, 4504.15, or 4504.16 of the Revised Code and paid into the state treasury under section 4501.03 of the Revised Code shall be distributed to the respective counties levying such taxes for allocation and distribution as provided in section 4504.05 of the Revised Code.

Effective Date: 07-01-1987

This section is set out twice. See also § 4501.041, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.041 - [Effective 7/1/2013] Distribution of county license taxes.

Except as provided in section 4501.042 of the Revised Code, all moneys received under section 4504.09 of the Revised Code with respect to counties levying county motor vehicle license taxes pursuant to section 4504.02, 4504.15, or 4504.16 of the Revised Code and paid into the state treasury under section 4501.031 of the Revised Code shall be distributed to the respective counties levying such taxes for allocation and distribution as provided in section 4504.05 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-01-1987

This section is set out twice. See also § 4501.041, effective until 7/1/2013.



Section 4501.042 - [Effective Until 7/1/2013] Distribution of municipal license taxes.

All moneys received under section 4504.09 of the Revised Code from municipal motor vehicle license taxes levied pursuant to section 4504.06, 4504.17, 4504.171, or 4504.172 of the Revised Code, and any part of the moneys received from county motor vehicle license taxes levied pursuant to section 4504.15 of the Revised Code which is to be distributed to municipal corporations, shall be paid directly into the treasuries of the municipal corporations levying or entitled to such tax moneys.

Effective Date: 07-01-1987

This section is set out twice. See also § 4501.042, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.042 - [Effective 7/1/2013] Distribution of municipal license taxes.

All moneys received under section 4504.09 of the Revised Code from municipal motor vehicle license taxes levied pursuant to section 4504.06, 4504.17, 4504.171, or 4504.172 of the Revised Code, and any part of the moneys received from county motor vehicle license taxes levied pursuant to section 4504.15 of the Revised Code which is to be distributed to municipal corporations, shall be paid into the state treasury to the credit of the local motor vehicle license tax fund created under section 4501.031 of the Revised Code and shall be distributed to the treasuries of the municipal corporations levying or entitled to such tax moneys.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-01-1987

This section is set out twice. See also § 4501.042, effective until 7/1/2013.



Section 4501.043 - [Effective Until 7/1/2013] Distribution of township license taxes.

All moneys received under section 4504.09 of the Revised Code with respect to townships levying township license taxes pursuant to section 4504.18 of the Revised Code and paid into the state treasury under section 4501.03 of the Revised Code shall be distributed to the respective townships levying such taxes for allocation and distribution as provided in section 4504.19 of the Revised Code.

Effective Date: 07-01-1987

This section is set out twice. See also § 4501.043, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.043 - [Effective 7/1/2013] Distribution of township license taxes.

All moneys received under section 4504.09 of the Revised Code with respect to townships levying township license taxes pursuant to section 4504.18 of the Revised Code and paid into the state treasury under section 4501.031 of the Revised Code shall be distributed to the respective townships levying such taxes for allocation and distribution as provided in section 4504.19 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-01-1987

This section is set out twice. See also § 4501.043, effective until 7/1/2013.



Section 4501.044 - International registration plan distribution fund.

(A) All moneys received under section 4503.65 of the Revised Code and from the tax imposed by section 4503.02 of the Revised Code on vehicles that are apportionable and to which the rates specified in divisions (A)(1) to (21) and division (B) of section 4503.042 of the Revised Code apply shall be paid into the international registration plan distribution fund, which is hereby created in the state treasury, and distributed as follows:

(1) First, to make payments to other states that are members of the international registration plan of the portions of registration taxes the states are eligible to receive because of the operation within their borders of apportionable vehicles that are registered in Ohio;

(2) Second, two and five-tenths per cent of all the moneys received from apportionable vehicles under section 4503.65 of the Revised Code that are collected from other international registration plan jurisdictions commencing on and after October 1, 2009, shall be deposited into the state highway safety fund established in section 4501.06 of the Revised Code;

(3) Third, forty-two and six-tenths per cent of the moneys received from apportionable vehicles under divisions (A)(8) to (21) of section 4503.042 and forty-two and six-tenths per cent of the balance remaining from the moneys received under section 4503.65 of the Revised Code after distribution under division (A)(2) of this section shall be deposited in the state treasury to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code and used solely for the purposes set forth in that section, except that, from the date the commissioners of the sinking fund make the certification to the treasurer of state on the sufficiency of funds in the highway obligation bond retirement fund as required by section 5528.38 of the Revised Code, and until the thirty-first day of December of the year in which the certification is made, the amounts distributed under division (A) (3) of this section shall be credited to the highway operating fund created by section 5735.291 of the Revised Code;

(4) Fourth, an amount estimated as the annual costs that the department of taxation will incur in conducting audits of persons who have registered motor vehicles under the international registration plan, one-twelfth of which amount shall be paid by the registrar of motor vehicles into the international registration plan auditing fund created by section 5703.12 of the Revised Code by the fifteenth day of each month;

(5) Fifth, to the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code, to offset operating expenses incurred by the bureau of motor vehicles in administering the international registration plan;

(6) Any moneys remaining in the international registration plan distribution fund after distribution under divisions (A)(1) to (5) of this section shall be distributed in accordance with division (B) of this section.

(B)

(1) Moneys received from the tax imposed by section 4503.02 of the Revised Code on vehicles that are apportionable and to which the rates specified in divisions (A)(1) to (21) and division (B) of section 4503.042 of the Revised Code apply shall be distributed and used in the manner provided in section 4501.04 of the Revised Code and rules adopted by the registrar of motor vehicles for moneys deposited to the credit of the auto registration distribution fund.

(2) Moneys received from collections under section 4503.65 of the Revised Code shall be distributed under divisions (B)(2) and (3) of this section.

Each county, township, and municipal corporation shall receive an amount such that the ratio that the amount of moneys received by that county, township, or municipal corporation under division (B)(1) of this section from apportionable vehicles registered in Ohio and under section 4503.65 of the Revised Code from apportionable vehicles registered in other international registration plan jurisdictions bears to the total amount of moneys received by all counties, townships, and municipal corporations under division (B)(1) of this section from apportionable vehicles registered in Ohio and under section 4503.65 of the Revised Code from apportionable vehicles registered in other international registration plan jurisdictions equals the ratio that the amount of moneys that the county, township, or municipal corporation would receive from apportionable vehicles registered in Ohio were the moneys from such vehicles distributed under section 4501.04 of the Revised Code, based solely on the weight schedules contained in section 4503.042 of the Revised Code, bears to the total amount of money that all counties, townships, and municipal corporations would receive from apportionable vehicles registered in Ohio were the moneys from such vehicles distributed under section 4501.04 of the Revised Code, based solely on the weight schedules contained in section 4503.042 of the Revised Code.

No county, township, or municipal corporation shall receive under division (B)(2) of this section an amount greater than the amount of money that that county, township, or municipal corporation would receive from apportionable vehicles registered in Ohio were the money from the taxation of such vehicles distributed under section 4501.04 of the Revised Code based solely on the weight schedules contained in section 4503.042 of the Revised Code.

(3) If, at the end of the distribution year, the total of all moneys received under section 4503.65 of the Revised Code exceeds the total moneys subject to distribution under division (B)(2) of this section, the registrar shall distribute to each county, township, and municipal corporation a portion of the excess. The excess shall be distributed to counties, townships, and municipal corporations in the same proportion that the revenues received by each county, township, and municipal corporation from collections under section 4503.02 and from collections under section 4503.65 of the Revised Code during that distribution year bears to the total revenues received by counties, townships, and municipal corporations from taxes levied under section 4503.02 and from collections under section 4503.65 of the Revised Code during that distribution year.

(C) All moneys received from the administrative fee imposed by division (C) of section 4503.042 of the Revised Code shall be deposited to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code, to offset operating expenses incurred by the bureau of motor vehicles in administering the international registration plan.

(D) All investment earnings of the international registration plan distribution fund shall be credited to the fund.

Amended by 128th General Assemblych.39,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-30-1995



Section 4501.045 - Distributing tax receipts from commercial vehicles.

(A) All moneys received from the tax imposed by section 4503.02 of the Revised Code on commercial cars and buses that are not apportionable and to which the rates provided under divisions (A)(8) to (21) of section 4503.042 of the Revised Code apply, shall be distributed as follows:

(1) First, forty-two and six-tenths per cent shall be deposited in the state treasury to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code, to be used solely for the purposes set forth in that section;

(2) Second, the balance remaining after distribution under division (A)(1) of this section shall be deposited to the credit of the auto registration distribution fund for distribution in the manner provided in sections 4501.03 and 4501.04 of the Revised Code.

(B) All moneys received from the tax imposed by section 4503.02 of the Revised Code on commercial cars and buses that are not apportionable and to which the rates provided under divisions (A)(1) to (7) and division (B) of section 4503.042 of the Revised Code apply, shall be deposited to the credit of the auto registration distribution fund for distribution in the manner provided in sections 4501.03 and 4501.04 of the Revised Code.

(C) All moneys received from the tax imposed by section 4503.02 of the Revised Code on trailers and semitrailers shall be deposited to the credit of the auto registration distribution fund for distribution in the manner provided in sections 4501.03 and 4501.04 of the Revised Code.

Effective Date: 07-17-1990



Section 4501.05 - Duty of garage keepers.

Keepers of garages, parking lots, or other places where motor vehicles of any kind are stored or left for repair or for any other purpose, or any employee of any such person, who knows or becomes aware of the fact that any motor vehicle so stored or left has upon it, or in it, bullet marks, gunshot marks, blood stains, or marks or evidence of any crime, shall immediately report the facts to the police of a municipal corporation, a sheriff of the county, or a state highway patrol trooper.

Whoever violates this section shall forfeit not more than one hundred dollars, to be recovered on petition as in civil cases, filed by the prosecuting attorney, in the name of the state of Ohio, in the court of common pleas in the county in which such place is located.

Effective Date: 08-08-1991



Section 4501.06 - [Effective Until 7/1/2013] State highway safety fund.

The taxes, fees, and fines levied, charged, or referred to in division (O) of section 4503.04, division (E) of section 4503.042, division (B) of section 4503.07, division (C)(1) of section 4503.10, division (D) of section 4503.182, division (A) of section 4503.19, division (D)(2) of section 4507.24, division (A) of section 4508.06, and sections 4503.40, 4503.42, 4505.11, 4505.111, 4506.08, 4506.09, 4507.23, 4508.05, and 5502.12 of the Revised Code, and the taxes charged in section 4503.65 that are distributed in accordance with division (A)(2) of section 4501.044 of the Revised Code unless otherwise designated by law, shall be deposited in the state treasury to the credit of the state highway safety fund, which is hereby created, and shall, after receipt of certifications from the commissioners of the sinking fund certifying that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, be used for the purpose of enforcing and paying the expenses of administering the law relative to the registration and operation of motor vehicles on the public roads or highways. Amounts credited to the fund may also be used to pay the expenses of administering and enforcing the laws under which such fees were collected. All investment earnings of the state highway safety fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-26-2003; 03-29-2005

This section is set out twice. See also § 4501.06, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4501.06 - [Effective 7/1/2013] State highway safety fund.

The taxes, fees, and fines levied, charged, or referred to in division (O) of section 4503.04, division (E) of section 4503.042, division (B) of section 4503.07, division (C)(1) of section 4503.10, division (D) of section 4503.182, division (A) of section 4503.19, division (D)(2) of section 4507.24, division (A) of section 4508.06, and sections 4503.40, 4503.42, 4505.11, 4505.111, 4506.08, 4507.23, 4508.05, 4513.53, and 5502.12 of the Revised Code, and the taxes charged in section 4503.65 that are distributed in accordance with division (A)(2) of section 4501.044 of the Revised Code unless otherwise designated by law, shall be deposited in the state treasury to the credit of the state highway safety fund, which is hereby created . Money credited to the fund shall, after receipt of certifications from the commissioners of the sinking fund certifying that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, be used for the purpose of enforcing and paying the expenses of administering the law relative to the registration and operation of motor vehicles on the public roads or highways. Amounts credited to the fund may also be used to pay the expenses of administering and enforcing the laws under which such fees were collected. All investment earnings of the state highway safety fund shall be credited to the fund.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-26-2003; 03-29-2005

This section is set out twice. See also § 4501.06, effective until 7/1/2013.



Section 4501.07 - [Repealed].

Effective Date: 07-01-1987



Section 4501.08 - Highway safety federal reimbursement fund.

There is hereby created in the state treasury the highway safety federal reimbursement fund. The fund shall consist of money received by the department of public safety from the federal government pursuant to the federal "Highway Safety Act of 1966," 80 Stat. 731 and 733, 23 U.S.C.A. 402 and 403, as amended, and money from other federal sources, including federal money passed through other state agencies. The fund shall be used only for projects that are fully reimbursable by the federal government. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-30-1993



Section 4501.09 - Traffic safety fund.

There is hereby created in the state treasury the traffic safety fund. The fund shall consist of money received by the department of public safety from the federal government under the federal "Highway Safety Act of 1966," 80 Stat. 731, 23 U.S.C.A. 402, as amended, money from other federal sources, including federal money passed through other state agencies, and state match money made available by the general assembly. The fund shall be used to operate the federal highway safety program. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-30-1993



Section 4501.10 - Highway safety salvage and exchange administration fund - highway patrol fund - public safety investigative unit salvage and exchange fund.

(A) Except as provided in divisions (B) and (C) of this section, money received by the department of public safety from the sale of motor vehicles and related equipment pursuant to section 125.13 of the Revised Code shall be transferred to the highway safety salvage and exchange administration fund or highway safety salvage and exchange highway patrol fund, as appropriate. Such funds are hereby created in the state treasury. The money shall be used only to purchase replacement motor vehicles and related equipment. All investment earnings of these funds shall be credited to the funds, respectively.

(B) Money received by the department of public safety from the sale of motor vehicles and related equipment of the bureau of motor vehicles pursuant to section 125.13 of the Revised Code shall be transferred to the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(C) Money received by the department of public safety investigative unit established under section 5502.13 of the Revised Code from the sale of motor vehicles and other equipment pursuant to section 125.13 of the Revised Code shall be deposited into the public safety investigative unit salvage and exchange fund, which is hereby created in the state treasury. The money in the fund shall be used only to purchase replacement motor vehicles and other equipment for that unit.

Effective Date: 06-30-2003



Section 4501.11 - Security, investigations, and policing fund.

(A) There is hereby created in the state treasury the security, investigations, and policing fund. Notwithstanding section 5503.04 of the Revised Code, no fines collected from or money arising from bonds or bail forfeited by persons apprehended or arrested by state highway patrol troopers shall be credited to the general revenue fund until sufficient revenue to fund appropriations for the activities described under division (B) of this section are credited to the security, investigations, and policing fund. All investment earnings of the security, investigations, and policing fund shall be credited to that fund.

This division does not apply to fines for violations of division (B) of section 4513.263 of the Revised Code, or to fines for violations of any municipal ordinance that is substantively comparable to that division, which fines shall be delivered to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

(B) The money credited to the security, investigations, and policing fund shall be used to pay the costs of:

(1) Providing security for the governor, other officials and dignitaries, the capitol square, and other state property pursuant to division (E) of section 5503.02 of the Revised Code;

(2) Undertaking major criminal investigations that involve state property interests;

(3) Providing traffic control and security for the Ohio expositions commission on a full-time, year-round basis;

(4) Performing nonhighway-related duties of the state highway patrol at the Ohio state fair;

(5) Coordinating homeland security activities.

Effective Date: 06-30-1995; 09-16-2004



Section 4501.12 - [Repealed].

Effective Date: 06-30-1991; 07-01-2005



Section 4501.13 - [Effective Until 1/1/2017] Motorcycle safety and education fund.

Six dollars of each registration fee designated for payment to the registrar of motor vehicles in division (A)(2) of section 4503.04 of the Revised Code shall be deposited in the motorcycle safety and education fund, which is hereby created in the state treasury and, unless otherwise provided by law, shall be used solely to pay part or all of the costs of conducting the motorcycle safety and education program created by section 4508.08 of the Revised Code.

Effective Date: 06-30-1995

This section is set out twice. See also §4501.132, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4501.13 - [Effective 1/1/2017] Motorcycle safety and education fund.

Six dollars of each registration fee designated for payment to the registrar of motor vehicles in division (A) (1)(b) of section 4503.04 of the Revised Code shall be deposited in the motorcycle safety and education fund, which is hereby created in the state treasury and, unless otherwise provided by law, shall be used solely to pay part or all of the costs of conducting the motorcycle safety and education program created by section 4508.08 of the Revised Code.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Effective Date: 06-30-1995

This section is set out twice. See also §4501.131, effective until 1/1/2017.



Section 4501.14 - [Repealed] .

Repealed by 129th General AssemblyFile No.7,HB 114, §105.01, eff. 6/29/2011.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.

Effective Date: 06-30-1999



Section 4501.15 - Department of public safety not to provide social security numbers or credit card information - exceptions.

(A) The department of public safety shall not provide social security numbers from its driver license and vehicle registration records to any person, except local, state, or federal governmental agencies. This division does not preclude the registrar from reporting a person's social security number if the number was provided in the request for information.

(B) The department shall not provide to any person credit card account numbers or any other information obtained when a person uses a credit card to pay motor vehicle registration taxes or fees, license fees, or other similar taxes, fees, penalties, or charges imposed or levied by the state and collected by the department, except that such information may be provided to the financial institutions and credit issuing companies directly involved in the credit transaction or to local, state, or federal governmental agencies.

Effective Date: 06-30-1997



Section 4501.16 - MARCS maintenance fund.

There is hereby created in the state treasury the MARCS maintenance fund. The fund shall consist of moneys received by the state highway patrol from users of the multi-agency radio communications system (MARCS). The fund shall be used to provide maintenance for MARCS-related equipment located at both the MARCS facilities and tower sites. All investment earnings on moneys in the fund shall be credited to the fund.

Effective Date: 03-31-1997



Section 4501.17 - OVI fines fund.

There is hereby created in the state treasury the OVI fines fund. The fund shall consist of fine money received by the state highway patrol pursuant to section 4511.19 of the Revised Code and shall be used by the state highway patrol to enforce that section and to conduct programs to inform the public of the dangers of, and laws governing, the operation of motor vehicles while under the influence of alcohol.

Effective Date: 01-01-2004



Section 4501.18 - Law enforcement automated data system fund.

There is hereby created in the state treasury the law enforcement automated data system fund, consisting of money from fees collected by the state highway patrol pursuant to section 5503.10 of the Revised Code, and such other amounts as may be credited to the fund. The fund shall be administered by the superintendent of the state highway patrol and shall be used solely for purposes authorized by section 5503.10 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

Effective Date: 07-01-1995



Section 4501.19 - Law enforcement reimbursement fund.

There is hereby created in the state treasury the law enforcement reimbursement fund. The law enforcement reimbursement fund shall consist of fees collected by the registrar of motor vehicles under division (A)(5) of section 4503.233 of the Revised Code, and shall be used to make payments to law enforcement agencies in accordance with that division. However, the director of budget and management may transfer excess money from the law enforcement reimbursement fund to the bureau of motor vehicles fund created in section 4501.25 of the Revised Code if the registrar determines that the amount of money in the law enforcement reimbursement fund exceeds the amounts required to be paid by division (A)(5) of section 4503.233 of the Revised Code, and the registrar requests the director to make the transfer. All investment earnings of the law enforcement reimbursement fund shall be credited to the fund.

Effective Date: 01-01-2004



Section 4501.20 - [Repealed].

Effective Date: 03-31-2003



Section 4501.21 - License plate contribution fund.

(A) There is hereby created in the state treasury the license plate contribution fund. The fund shall consist of all contributions paid by motor vehicle registrants and collected by the registrar of motor vehicles pursuant to sections 4503.491, 4503.493, 4503.494, 4503.496, 4503.498, 4503.499, 4503.50, 4503.501, 4503.502, 4503.505, 4503.51, 4503.522, 4503.523, 4503.531, 4503.545, 4503.55, 4503.551, 4503.552, 4503.553, 4503.561, 4503.562, 4503.564, 4503.591, 4503.67, 4503.68, 4503.69, 4503.701, 4503.71, 4503.711, 4503.712, 4503.713, 4503.72, 4503.73, 4503.74, 4503.75, 4503.751, 4503.85, 4503.89, 4503.92, and 4503.94 of the Revised Code.

(B) The registrar shall pay the contributions the registrar collects in the fund as follows:

The registrar shall pay the contributions received pursuant to section 4503.491 of the Revised Code to the breast cancer fund of Ohio, which shall use that money only to pay for programs that provide assistance and education to Ohio breast cancer patients and that improve access for such patients to quality health care and clinical trials and shall not use any of the money for abortion information, counseling, services, or other abortion-related activities.

The registrar shall pay the contributions received pursuant to section 4503.493 of the Revised Code to the autism society of Ohio, which shall use the contributions for programs and autism awareness efforts throughout the state.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.494 of the Revised Code to the national multiple sclerosis society for distribution in equal amounts to the northwestern Ohio, Ohio buckeye, and Ohio valley chapters of the national multiple sclerosis society. These chapters shall use the money they receive under this section to assist in paying the expenses they incur in providing services directly to their clients.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.496 of the Revised Code to the Ohio sickle cell and health association, which shall use the contributions to help support educational, clinical, and social support services for adults who have sickle cell disease.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.498 of the Revised Code to special olympics Ohio, inc., which shall use the contributions for its programs, charitable efforts, and other activities.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.499 of the Revised Code to the children's glioma cancer foundation, which shall use the contributions for its research and other programs.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.50 of the Revised Code to the future farmers of America foundation, which shall deposit the contributions into its general account to be used for educational and scholarship purposes of the future farmers of America foundation.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.501 of the Revised Code to the 4-H youth development program of the Ohio state university extension program, which shall use those contributions to pay the expenses it incurs in conducting its educational activities.

The registrar shall pay the contributions received pursuant to section 4503.502 of the Revised Code to the Ohio cattlemen's foundation, which shall use those contributions for scholarships and other educational activities.

The registrar shall pay the contributions received pursuant to section 4503.505 of the Revised Code to the organization Ohio region phi theta kappa, which shall use those contributions for scholarships for students who are members of that organization.

The registrar shall pay each contribution the registrar receives pursuant to section 4503.51 of the Revised Code to the university or college whose name or marking or design appears on collegiate license plates that are issued to a person under that section. A university or college that receives contributions from the fund shall deposit the contributions into its general scholarship fund.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.522 of the Revised Code to the "friends of Perry's victory and international peace memorial, incorporated," a nonprofit corporation organized under the laws of this state, to assist that organization in paying the expenses it incurs in sponsoring or holding charitable, educational, and cultural events at the monument.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.523 of the Revised Code to the fairport lights foundation, which shall use the money to pay for the restoration, maintenance, and preservation of the lighthouses of fairport harbor.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.531 of the Revised Code to the thank you foundation, incorporated, a nonprofit corporation organized under the laws of this state, to assist that organization in paying for the charitable activities and programs it sponsors in support of United States military personnel, veterans, and their families.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.55 of the Revised Code to the pro football hall of fame, which shall deposit the contributions into a special bank account that it establishes and which shall be separate and distinct from any other account the pro football hall of fame maintains, to be used exclusively for the purpose of promoting the pro football hall of fame as a travel destination.

The registrar shall pay the contributions that are paid to the registrar pursuant to section 4503.545 of the Revised Code to the national rifle association foundation, which shall use the money to pay the costs of the educational activities and programs the foundation holds or sponsors in this state.

The registrar shall pay to the Ohio pet fund the contributions the registrar receives pursuant to section 4503.551 of the Revised Code and any other money from any other source, including donations, gifts, and grants, that is designated by the source to be paid to the Ohio pet fund. The Ohio pet fund shall use the moneys it receives under this section to support programs for the sterilization of dogs and cats and for educational programs concerning the proper veterinary care of those animals, and for expenses of the Ohio pet fund that are reasonably necessary for it to obtain and maintain its tax-exempt status and to perform its duties.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.552 of the Revised Code to the rock and roll hall of fame and museum, incorporated.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.553 of the Revised Code to the Ohio coalition for animals, incorporated, a nonprofit corporation. Except as provided in division (B) of this section, the coalition shall distribute the money to its members, and the members shall use the money only to pay for educational, charitable, and other programs of each coalition member that provide care for unwanted, abused, and neglected horses. The Ohio coalition for animals may use a portion of the money to pay for reasonable marketing costs incurred in the design and promotion of the license plate and for administrative costs incurred in the disbursement and management of funds received under this section.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.561 of the Revised Code to the state of Ohio chapter of ducks unlimited, inc., which shall deposit the contributions into a special bank account that it establishes. The special bank account shall be separate and distinct from any other account the state of Ohio chapter of ducks unlimited, inc., maintains and shall be used exclusively for the purpose of protecting, enhancing, restoring, and managing wetlands and conserving wildlife habitat. The state of Ohio chapter of ducks unlimited, inc., annually shall notify the registrar in writing of the name, address, and account to which such payments are to be made.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.562 of the Revised Code to the Mahoning river consortium, which shall use the money to pay the expenses it incurs in restoring and maintaining the Mahoning river watershed.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.564 of the Revised Code to Antioch college for the use of the Glen Helen ecology institute to pay expenses related to the Glen Helen nature preserve.

The registrar shall pay to a sports commission created pursuant to section 4503.591 of the Revised Code each contribution the registrar receives under that section that an applicant pays to obtain license plates that bear the logo of a professional sports team located in the county of that sports commission and that is participating in the license plate program pursuant to division (E) of that section, irrespective of the county of residence of an applicant.

The registrar shall pay to a community charity each contribution the registrar receives under section 4503.591 of the Revised Code that an applicant pays to obtain license plates that bear the logo of a professional sports team that is participating in the license plate program pursuant to division (G) of that section.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.67 of the Revised Code to the Dan Beard council of the boy scouts of America. The council shall distribute all contributions in an equitable manner throughout the state to regional councils of the boy scouts.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.68 of the Revised Code to the great river council of the girl scouts of the United States of America. The council shall distribute all contributions in an equitable manner throughout the state to regional councils of the girl scouts.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.69 of the Revised Code to the Dan Beard council of the boy scouts of America. The council shall distribute all contributions in an equitable manner throughout the state to regional councils of the boy scouts.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.701 of the Revised Code to the Prince Hall grand lodge of free and accepted masons of Ohio, which shall use the contributions for scholarship purposes.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.71 of the Revised Code to the fraternal order of police of Ohio, incorporated, which shall deposit the fees into its general account to be used for purposes of the fraternal order of police of Ohio, incorporated.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.711 of the Revised Code to the fraternal order of police of Ohio, incorporated, which shall deposit the contributions into an account that it creates to be used for the purpose of advancing and protecting the law enforcement profession, promoting improved law enforcement methods, and teaching respect for law and order.

The registrar shall pay the contributions received pursuant to section 4503.712 of the Revised Code to Ohio concerns of police survivors, which shall use those contributions to provide whatever assistance may be appropriate to the families of Ohio law enforcement officers who are killed in the line of duty.

The registrar shall pay the contributions received pursuant to section 4503.713 of the Revised Code to the greater Cleveland peace officers memorial society, which shall use those contributions to honor law enforcement officers who have died in the line of duty and support its charitable purposes.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.72 of the Revised Code to the organization known on March 31, 2003, as the Ohio CASA/GAL association, a private, nonprofit corporation organized under Chapter 1702. of the Revised Code. The Ohio CASA/GAL association shall use these contributions to pay the expenses it incurs in administering a program to secure the proper representation in the courts of this state of abused, neglected, and dependent children, and for the training and supervision of persons participating in that program.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.73 of the Revised Code to Wright B. Flyer, incorporated, which shall deposit the contributions into its general account to be used for purposes of Wright B. Flyer, incorporated.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.74 of the Revised Code to the Columbus zoological park association, which shall disburse the moneys to Ohio's major metropolitan zoos, as defined in section 4503.74 of the Revised Code, in accordance with a written agreement entered into by the major metropolitan zoos.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.75 of the Revised Code to the rotary foundation, located on March 31, 2003, in Evanston, Illinois, to be placed in a fund known as the permanent fund and used to endow educational and humanitarian programs of the rotary foundation.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.751 of the Revised Code to the Ohio association of realtors, which shall deposit the contributions into a property disaster relief fund maintained under the Ohio realtors charitable and education foundation.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.85 of the Revised Code to the Ohio sea grant college program to be used for Lake Erie area research projects.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.89 of the Revised Code to the American red cross of greater Columbus on behalf of the Ohio chapters of the American red cross, which shall use the contributions for disaster readiness, preparedness, and response programs on a statewide basis.

The registrar shall pay the contributions received pursuant to section 4503.92 of the Revised Code to support our troops, incorporated, a national nonprofit corporation, which shall use those contributions in accordance with its articles of incorporation and for the benefit of servicemembers of the armed forces of the United States and their families when they are in financial need.

The registrar shall pay the contributions the registrar receives pursuant to section 4503.94 of the Revised Code to the Michelle's leading star foundation, which shall use the money solely to fund the rental, lease, or purchase of the simulated driving curriculum of the Michelle's leading star foundation by boards of education of city, exempted village, local, and joint vocational school districts.

(C) All investment earnings of the license plate contribution fund shall be credited to the fund. Not later than the first day of May of every year, the registrar shall distribute to each entity described in division (B) of this section the investment income the fund earned the previous calendar year. The amount of such a distribution paid to an entity shall be proportionate to the amount of money the entity received from the fund during the previous calendar year.

Amended by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.

Amended by 128th General Assemblych.19,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-2003; 03-23-2005; 03-29-2005; 10-12-2006; 2008 HB293 08-14-2008; 2008 SB129 12-30-2008; 2008 HB273 04-07-2009



Section 4501.22 - [Repealed].

Effective Date: 03-31-2003



Section 4501.23 - [Repealed].

Effective Date: 03-31-1997



Section 4501.24 - Scenic rivers protection fund.

There is hereby created in the state treasury the scenic rivers protection fund. The fund shall consist of the contributions not to exceed forty dollars that are paid to the registrar of motor vehicles by applicants who voluntarily choose to obtain scenic rivers license plates pursuant to section 4503.56 of the Revised Code.

The contributions deposited in the fund shall be used by the department of natural resources to help finance wild, scenic, and recreational river areas conservation, education, corridor protection , restoration, and habitat enhancement and clean-up projects along rivers in those areas. The chief of the division of watercraft in the department may expend money in the fund for the acquisition of wild, scenic, and recreational river areas, for the maintenance, protection, and administration of such areas, and for construction of facilities within those areas. All investment earnings of the fund shall be credited to the fund.

As used in this section, "wild river areas," "scenic river areas," and "recreational river areas" have the same meanings as in section 1547.01 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-08-1995



Section 4501.243 - Ohio nature preserves fund.

There is hereby created in the state treasury the Ohio nature preserves fund. The fund shall consist of the contributions that are paid to the registrar of motor vehicles by applicants who obtain Ohio nature preserves license plates pursuant to section 4503.563 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

The department of natural resources shall use the money in the fund to help finance nature preserve education, nature preserve clean-up projects, and nature preserve maintenance, protection, and restoration.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4501.25 - State bureau of motor vehicles fund.

There is hereby created in the state treasury the state bureau of motor vehicles fund. The fund shall consist of all money collected by the registrar of motor vehicles, including taxes, fees, and fines levied, charged, or referred to in Chapters 4501., 4503., 4505., 4506., 4507., 4509., 4510., 4511., 4517., 4519., and 4521., and sections 3123.59, 2935.27, 2937.221, 4738.06, 4738.13, and 4738.18 of the Revised Code unless otherwise designated by law. The fund shall be used to pay the expenses of administering the law relative to the powers and duties of the registrar of motor vehicles. All investment earnings of the fund shall be retained by the fund.

Effective Date: 01-01-2004



Section 4501.26 - Unidentified motor vehicle receipts fund.

The unidentified public safety receipts fund is hereby created in the state treasury. The fund shall consist of money received by the department of public safety that is provisional in nature or for which proper identification or disposition cannot immediately be determined. Refunds and other disbursements from the fund shall be made once proper identification and disposition is determined. All investment earnings of the fund shall be credited to the fund.

Effective Date: 06-30-1995; 07-01-2005



Section 4501.27 - Confidentiality.

(A) Except as provided in division (B) of this section, on and after September 13, 1997, the registrar of motor vehicles, and any employee or contractor of the bureau of motor vehicles, shall not knowingly disclose or otherwise make available to any person or entity any personal information about an individual that the bureau obtained in connection with a motor vehicle record.

(B)

(1) On and after September 13, 1997, the registrar, or an employee or contractor of the bureau of motor vehicles, shall disclose personal information, other than sensitive personal information, about an individual that the bureau obtained in connection with a motor vehicle record, for use in connection with any of the following matters to carry out the purposes of any specified federal automobile-related act:

(a) Motor vehicle or driver safety and theft;

(b) Motor vehicle emissions;

(c) Motor vehicle product alterations, recalls, or advisories;

(d) Performance monitoring of motor vehicles and dealers by motor vehicle manufacturers;

(e) Removal of non-owner records from the original owner records of motor vehicle manufacturers.

(2) In addition to the disclosure required under division (B)(1) of this section, on and after September 13, 1997, the registrar, or an employee or contractor of the bureau of motor vehicles, may disclose personal information, other than sensitive personal information, about an individual that the bureau obtained in connection with a motor vehicle record, as follows:

(a) For the use of a government agency, including, but not limited to, a court or law enforcement agency, in carrying out its functions, or for the use of a private person or entity acting on behalf of an agency of this state, another state, the United States, or a political subdivision of this state or another state in carrying out its functions;

(b) For use in connection with matters regarding motor vehicle or driver safety and theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories; performance monitoring of motor vehicles, motor vehicle parts, and dealers; motor vehicle market research activities, including, but not limited to, survey research; and removal of non-owner records from the original owner records of motor vehicle manufacturers;

(c) For use in the normal course of business by a legitimate business or an agent, employee, or contractor of a legitimate business, but only for one of the following purposes:

(i) To verify the accuracy of personal information submitted to the business, agent, employee, or contractor by an individual;

(ii) If personal information submitted to the business, agent, employee, or contractor by an individual is incorrect or no longer is correct, to obtain the correct information, but only for the purpose of preventing fraud, by pursuing legal remedies against, or recovering on a debt or security interest against, the individual.

(d) For use in connection with a civil, criminal, administrative, or arbitral proceeding in a court or agency of this state, another state, the United States, or a political subdivision of this state or another state or before a self-regulatory body, including, but not limited to, use in connection with the service of process, investigation in anticipation of litigation, or the execution or enforcement of a judgment or order;

(e) Pursuant to an order of a court of this state, another state, the United States, or a political subdivision of this state or another state;

(f) For use in research activities or in producing statistical reports, provided the personal information is not published, redisclosed, or used to contact an individual;

(g) For use by an insurer, insurance support organization, or self-insured entity, or by an agent, employee, or contractor of that type of entity, in connection with any claims investigation activity, anti-fraud activity, rating, or underwriting;

(h) For use in providing notice to the owner of a towed, impounded, immobilized, or forfeited vehicle;

(i) For use by any licensed private investigative agency or licensed security service for any purpose permitted under division (B)(2) of this section;

(j) For use by an employer or by the agent or insurer of an employer to obtain or verify information relating to the holder of a commercial driver's license or permit that is required under the "Commercial Motor Vehicle Safety Act of 1986," 100 Stat. 3207-170, 49 U.S.C. 2701, et seq., as now or hereafter amended;

(k) For use in connection with the operation of a private toll transportation facility;

(l) For any use not otherwise identified in division (B)(2) of this section that is in response to a request for individual motor vehicle records, if the individual whose personal information is requested completes and submits to the registrar or deputy registrar a form prescribed by the registrar by rule giving express consent to such disclosures.

(m) For bulk distribution for surveys, marketing, or solicitations, if the individual whose personal information is requested complete and submits to the registrar or a deputy registrar a form prescribed by the registrar by rule giving express consent to such disclosures.

(n) For use by a person, state, or state agency that requests the information, if the person, state, or state agency demonstrates that it has obtained the written consent of the individual to whom the information pertains;

(o) For any other use specifically authorized by law that is related to the operation of a motor vehicle or to public safety.

(3)

(a) Except as provided in division (B)(3)(b) of this section, the registrar, or an employee or contractor of the bureau of motor vehicles, may disclose sensitive personal information about an individual that the bureau obtained in connection with a motor vehicle record, only if either of the following conditions are satisfied:

(i) The individual whose personal information is requested completes and submits to the registrar or deputy registrar a form prescribed by the registrar by rule giving express consent to such disclosure;

(ii) The disclosure is for one or more of the purposes described in division (B)(2)(a), (d), (g), or (j) of this section.

(b) Division (B)(3)(a) of this section does not apply to the disclosure of sensitive personal information that is subject to section 4501.15 or 4507.53 of the Revised Code.

(C) On and after September 13, 1997, an authorized recipient of personal information about an individual that the bureau of motor vehicles obtained in connection with a motor vehicle record, other than a recipient under division (B)(2)(l) or (m) of this section, may resell or redisclose the personal information only for a use permitted under division (B)(1), (B)(2)(a) to (k), (B)(2)(n), or (B)(2)(o) of this section. On and after September 13, 1997, an authorized recipient of personal information about an individual under division (B)(2)(l) of this section may resell or redisclose the information for any purpose. On and after September 13, 1997, an authorized recipient of personal information under division (B)(2)(m) of this section may resell or redisclose the information as specified pursuant to that division. On and after September 13, 1997, an authorized recipient of personal information about an individual under division (B) of this section, other than a recipient under division (B)(2)(l) of this section, that resells or rediscloses any personal information covered by this section must keep for a period of five years a record that identifies each person or entity that receives any of the personal information and the permitted purpose for which the information is to be used, and must make all such records available to the registrar of motor vehicles upon the registrar's request.

(D) The registrar may establish and carry out procedures under which the registrar or the registrar's agents, upon receipt of a request for personal information on or after September 13, 1997, that does not satisfy any of the criteria for disclosure of the information that are set forth in division (B)(1) or (2) of this section, may notify the individual about whom the information was requested, by regular mail, that the request was made. Any procedures so adopted shall provide that, if the registrar or an agent of the registrar mails the notice to the individual, the registrar or agent shall include with the notice a copy of the request and conspicuously shall include in the notice a statement that the information will not be released unless the individual waives the individual's right to privacy regarding the information that is granted under this section.

(E) The registrar of motor vehicles may adopt any forms and rules, consistent with but no more restrictive than the requirements of Public Law No. 130-322 , Title XXX, 18 U.S.C. 2721 - 2725, that are necessary to carry out the registrar's duties under this section on and after September 13, 1997.

(F) As used in this section:

(1) "Motor vehicle record" means a record that pertains to a motor vehicle driver's or commercial driver's license or permit, a motor vehicle certificate of title, a motor vehicle registration or motor vehicle identification license plates, or an identification card issued by the bureau of motor vehicles.

(2) "Person" has the same meaning as in section 1.59 of the Revised Code and does not include this state, another state, or an agency of this state or another state.

(3) "Personal information" means information that identifies an individual, including, but not limited to, an individual's photograph or digital image, social security number, driver or driver's license identification number, name, telephone number, or medical or disability information, or an individual's address other than the five-digit zip code number. "Personal information" does not include information pertaining to a vehicular accident, driving or traffic violation, or driver's status.

(4) "Specified federal automobile-related act" means the "automobile information disclosure act," 72 Stat. 325, 15 U.S.C. 1231 - 1233, the "Motor Vehicle Information and Cost Saving Act," 86 Stat. 947, 15 U.S.C. 1901, et seq., the "National Traffic and Motor Vehicle Safety Act of 1966," 80 Stat. 718, 15 U.S.C. 1381, et seq., the "Anti-car Theft Act of 1992," 106 Stat. 3384, 15 U.S.C. 2021, et seq., and the "Clean Air Act," 69 Stat. 322, 42 U.S.C. 7401, et seq., all as now or hereafter amended.

(5) "Sensitive personal information" means an individual's photograph or digital image, social security number, or medical or disability information.

Effective Date: 06-01-2000



Section 4501.271 - Confidentiality of peace officer's residence address or use of business address.

(A)

(1) A peace officer, correctional employee, or youth services employee may file a written request with the bureau of motor vehicles to do either or both of the following:

(a) Prohibit disclosure of the officer's or employee's residence address as contained in motor vehicle records of the bureau;

(b) Provide a business address to be displayed on the officer's or employee's driver's license or certificate of registration, or both.

(2) The officer or employee shall file the request described in division (A)(1) of this section on a form provided by the registrar of motor vehicles and shall provide any documentary evidence verifying the person's status as a peace officer, correctional employee, or youth services employee and the officer's or employee's business address that the registrar requires pursuant to division (G) of this section.

(B)

(1) Except as provided in division (C) of this section, if a peace officer, correctional employee, or youth services employee has filed a request under division (A) of this section, neither the registrar nor an employee or contractor of the bureau of motor vehicles shall knowingly disclose the residence address of the officer or employee that the bureau obtained in connection with a motor vehicle record.

(2) In accordance with section 149.43 of the Revised Code, the registrar or an employee or contractor of the bureau shall make available for inspection or copying a motor vehicle record of a peace officer, correctional employee, or youth services employee who has filed a request under division (A) of this section if the record is a public record under that section, but shall obliterate the residence address of the officer or employee from the record before making the record available for inspection or copying. The business address of the officer or employee may be made available in response to a valid request under section 149.43 of the Revised Code.

(C) Notwithstanding division (B)(2) of section 4501.27 of the Revised Code, the registrar or an employee or contractor of the bureau may disclose the residence address of a peace officer, correctional employee, or youth services employee who files a request under division (A) of this section only in accordance with division (B)(1) of section 4501.27 of the Revised Code or pursuant to a court order.

(D) If a peace officer, correctional employee, or youth services employee files a request under division (A)(1)(b) of this section, the officer shall still provide a residence address in any application for a driver's license or license renewal and in any application for a motor vehicle registration or registration renewal. In accordance with sections 4503.101 and 4507.09 of the Revised Code, an officer or employee shall notify the registrar of any change in the officer's or employee's residence within ten days after the change occurs.

(E) A certificate of registration issued to a peace officer, correctional employee, or youth services employee who files a request under division (A)(1)(b) of this section shall display the business address of the officer. Notwithstanding section 4507.13 of the Revised Code, a driver's license issued to an officer or employee who files a request under division (A)(1)(b) of this section shall display the business address of the officer or employee.

(F) The registrar may utilize the residence address of a peace officer, correctional employee, or youth services employee who files a request under division (A)(1)(b) of this section in carrying out the functions of the bureau of motor vehicles, including determining the district of registration for any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, determining whether tailpipe emissions inspections are required, and financial responsibility verification.

(G) The registrar shall adopt rules governing a request for confidentiality of a peace officer's, correctional employee's, or youth services employee's residence address or use of a business address, including the documentary evidence required to verify the person's status as a peace officer, correctional employee, or youth services employee, the length of time that the request will be valid, procedures for ensuring that the bureau of motor vehicles receives notice of any change in a person's status as a peace officer, correctional employee, or youth services employee, and any other procedures the registrar considers necessary. The rules of the registrar may require an officer or employee to surrender any certificate of registration and any driver's license bearing the business address of the officer or employee and, upon payment of any applicable fees, to receive a certificate of registration and license bearing the officer's or employee's residence address, whenever the officer or employee no longer is associated with that business address.

(H) As used in this section:

(1) "Motor vehicle record" has the same meaning as in section 4501.27 of the Revised Code.

(2) "Peace officer" means those persons described in division (A)(1), (2), (4), (5), (6), (9), (10), (12), (13), or (15) of section 109.71 of the Revised Code, an officer, agent, or employee of the state or any of its agencies, instrumentalities, or political subdivisions, upon whom, by statute, a duty to conserve the peace or to enforce all or certain laws is imposed and the authority to arrest violators is conferred, within the limits of that statutory duty and authority, an investigator of the bureau of criminal identification and investigation as defined in section 2903.11 of the Revised Code, the house sergeant at arms appointed under division (B)(1) of section 101.311 of the Revised Code, any assistant sergeant at arms appointed under division (C)(1) of section 101.311 of the Revised Code, the senate sergeant at arms, and an assistant senate sergeant at arms. "Peace officer" includes state highway patrol troopers but does not include the sheriff of a county or a supervisory employee who, in the absence of the sheriff, is authorized to stand in for, exercise the authority of, and perform the duties of the sheriff.

(3) "Correctional employee" and "youth services employee" have the same meanings as in section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 03-30-2007



Section 4501.272 - Applicant consent to sponsoring organization contact.

The registrar of motor vehicles or deputy registrar shall ask each person applying for or renewing a special license plate after July 1, 2009, under Chapter 4503. of the Revised Code and paying a contribution to an organization for issuance of the special license plate, whether the person consents to contact from the organization sponsoring the special license plate. The applicant shall sign a form provided by the registrar granting or withholding such consent to contact. Pursuant to division (B)(2)(n) of section 4501.27 of the Revised Code, the registrar, upon request from the organization, may provide to the organization a list of the names and addresses of those applicants who have consented to contact. The registrar shall not disclose sensitive personal information as defined in section 4501.27 of the Revised Code.

Effective Date: 2008 HB273 04-07-2009



Section 4501.28 - MARCS operations fund.

There is hereby created in the state treasury the MARCS operations fund. The fund shall consist of moneys received by the emergency management agency established under section 5502.22 of the Revised Code from users of the multi-agency radio communications system (MARCS). The fund shall be used to provide for the systems operations of MARCS. All investment earnings on moneys in the fund shall be credited to the fund.

Effective Date: 03-31-1997



Section 4501.29 - Multi-agency radio communications system (MARCS) user fees.

The department of administrative services shall collect user fees from participants in the multi-agency radio communications system (MARCS). The director of administrative services, with the advice of the MARCS steering committee and the consent of the director of budget and management, shall determine the amount of the user fees and the manner by which the fees shall be collected. All moneys from user fees shall be deposited in the MARCS administration fund, which is hereby created in the state treasury. All investment earnings on moneys in the fund shall be credited to the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 4501.30 - Definitions relating to multi-agency radio communications system.

As used in sections 4501.30 to 4501.303 of the Revised Code:

"MARCS" means the multi-agency radio communications system.

"P25 standards" means standards for digital radio communications for use by federal, state, provincial, and local public safety agencies in North America to enable communications with other agencies and mutual aid response teams in emergencies. "P25 standards" are the standards produced through the joint efforts of the association of public-safety communications officials, the national association of state technology directors, selected federal agencies, and the national communications system.

"P25 system" means a communications system that meets P25 standards and fosters interoperability in mission critical communications as certified by the MARCS steering committee.

Added by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.



Section 4501.301 - Funding for projects related to MARCS.

Any communications project related to MARCS that is funded in whole or in part with federal grant funds or funds from the state shall be a P25 system and may not limit interoperability in mission critical communications.

Added by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.



Section 4501.302 - Compliance with standards; planning documents.

The MARCS steering committee shall certify that the P25 system complies with P25 standards based on business planning documents it approves. The planning documents shall outline the various end user costs for monthly access to the system depending on the number of MARCS users and including adequate funding for future repairs, maintenance, and upgrades of MARCS statewide.

Added by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.



Section 4501.303 - Controlling board approval for purchases.

The department of administrative services shall seek controlling board approval prior to making purchases of the P25 system.

Added by 129th General AssemblyFile No.93,HB 482, §101.01, eff. 7/3/2012.



Section 4501.31 - Display of social security number on licenses.

(A) No driver's license, commercial driver's license, temporary instruction permit, and identification card issued by the registrar of motor vehicles or a deputy registrar on or after the effective date of this amendment shall display the social security number of the person to whom the license, permit, or card is issued unless the person to whom the license, permit, or card is to be issued specifically requests that the person's social security number be displayed on the license, permit, or card. If federal law requires the person's social security number to be displayed on the license, permit, or card, the social security number shall be displayed on the license, permit, or card notwithstanding this division.

(B) For purposes of compliance with subparagraph (b)(1)(B) of Section656 Public Law No. 104-208 , as statutorily noted under 5 U.S.C.A. 301, the registrar shall do both of the following:

(1) Require every applicant for a driver's license, temporary instruction permit, commercial driver's license, or identification card to submit the applicant's social security number, if one has been assigned;

(2) Verify that the number is valid.

Effective Date: 02-01-2002



Section 4501.311 to 4501.33 - [Repealed].

Effective Date: 03-31-2003



Section 4501.34 - Proceedings of registrar.

(A) The registrar of motor vehicles may adopt and publish rules to govern the registrar's proceedings. All proceedings of the registrar shall be open to the public, and all documents in the registrar's possession are public records. The registrar shall adopt a seal bearing the inscription: "Motor Vehicle Registrar of Ohio." The seal shall be affixed to all writs and authenticated copies of records, and, when it has been so attached, the copies shall be received in evidence with the same effect as other public records. All courts shall take judicial notice of the seal.

(B) Upon the request of any person accompanied by a nonrefundable fee of five dollars per name, the registrar may furnish lists of names and addresses as they appear upon the applications for driver's licenses, provided that any further information contained in the applications shall not be disclosed. The registrar shall pay two dollars of each fee collected into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Of the remaining three dollars of each such fee the registrar collects, the registrar shall deposit sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established in section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

This division does not apply to the list of qualified driver licensees required to be compiled and filed pursuant to section 2313.06 of the Revised Code.

Effective Date: 01-01-2004; 2009 HB2 07-01-2009



Section 4501.35 - [Repealed].

Effective Date: 03-30-2001; 07-01-2005



Section 4501.351 - Reversal, vacation, or modification of registrar's order.

An order, except an order relating to a license as defined in section 119.01 of the Revised Code, made by the registrar of motor vehicles may be reversed, vacated, or modified by the court of common pleas of Franklin county, or by the court of common pleas in the county in which the party affected is a resident, or in which the matter complained of arose.

Effective Date: 01-01-2004



Section 4501.36 - Appeal of registrar's order.

A proceeding to obtain the reversal, vacation, or modification of an order of the registrar of motor vehicles shall be by appeal. Any party to the proceedings before the registrar shall file notice of the appeal in the court of common pleas on or before the expiration of thirty days from date of entry of the order. The court shall set the appeal for hearing and take any testimony as is necessary to decide the matter. The court shall give the registrar at least ten days' notice of the time and place of the hearing .

Effective Date: 01-01-2004



Section 4501.37 - Procedure for changing order of registrar.

(A) No court may reverse, suspend, or delay any order made by the registrar of motor vehicles, or enjoin, restrain, or interfere with the registrar or a deputy registrar in the performance of official duties, except as provided in this chapter and Chapter 4507. or 4510. of the Revised Code.

(B) A court shall not order the bureau of motor vehicles to delete a record of conviction unless the court finds that deletion of the record of conviction is necessary to correct an error. The bureau shall not comply with a court order that directs the deletion of a record of conviction unless the order states that the record of conviction is being deleted in order to correct an error.

Effective Date: 01-01-2004; 09-29-2005



Section 4501.38 - Prosecuting attorney to aid registrar.

Upon the request of the registrar of motor vehicles, the prosecuting attorney of the county in which any proceedings are pending shall aid in any investigation, prosecution, hearing, or trial held under this chapter or Chapter 4506., 4507., 4510., or 4511. of the Revised Code and shall institute and prosecute any actions or proceedings for the enforcement of the sections contained in those chapters, and for the punishment of all violations of those sections, as the registrar directs.

Effective Date: 01-01-2004



Section 4501.39 to 4501.41 - [Repealed].

Effective Date: 03-31-2003



Section 4501.61 - [Repealed].

Effective Date: 03-31-2003



Section 4501.71 - [Repealed].

Effective Date: 03-31-2003



Section 4501.80 - Procedures for determining and notifying next of kin of person found dead or pronounced dead at scene of a motor vehicle accident.

(A) Every law enforcement agency whose law enforcement officers investigate motor vehicle accidents shall develop and adopt a written policy establishing reasonable procedures for determining and notifying the next of kin of any person who is found dead or is pronounced dead at the scene of a motor vehicle accident or who suffers a serious, life-threatening injury in a motor vehicle accident and who the investigating law enforcement officer reasonably determines in all probability will not be able to notify the person's next of kin within a reasonable time after the motor vehicle accident.

After a law enforcement agency adopts a written policy as required by this division, the law enforcement officers employed by that agency shall make a good faith effort to follow the procedures contained in the policy.

(B) The notification under this section of the next of kin of persons who are killed or injured in motor vehicle accidents is hereby deemed to be a governmental function for purposes of Chapter 2744. of the Revised Code.

Effective Date: 10-05-2000



Section 4501.81 - Licensee next-of-kin database.

(A) The bureau of motor vehicles shall establish a database of the next of kin of persons who are issued driver's licenses, commercial driver's licenses, temporary instruction permits, motorcycle operator's licenses and endorsements, and identification cards. Information in the database shall be accessible only to employees of the bureau and to criminal justice agencies and is not a public record for purposes of section 149.43 of the Revised Code.

(B) When an individual submits an application to the registrar of motor vehicles or a deputy registrar for a driver's license, commercial driver's license, temporary instruction permit, motorcycle operator's license or endorsement, or identification card, or renewal of any of them, the individual shall be furnished with a next of kin information form on which the individual may list the name, address, telephone number, and relationship to the individual of at least one contact person whom the individual wishes to be contacted if the individual is involved in a motor vehicle accident or emergency situation and the individual dies or is seriously injured or rendered unconscious and is unable to communicate with the contact person. The contact person may or may not be the next of kin of the applicant, except that if the applicant is under eighteen years of age and is not emancipated, the contact person shall include the parent, guardian, or custodian of the applicant.

The form described in this division shall inform the individual that, after completing the form, the individual may return the form to the registrar or any deputy registrar, each of whom shall accept the form from the individual without payment of any fee. The form also shall contain the mailing address of the bureau, to which the individual may mail the completed form, and also instructions whereby the individual may furnish the information described in this division to the registrar through use of the internet.

(C) The bureau, in accordance with Chapter 119. of the Revised Code, shall adopt rules to implement this section. The rules shall address all of the following:

(1) The methods whereby a person who has submitted the name of a contact person for inclusion in the database may make changes to that entry;

(2) The contents of the next of kin information form;

(3) Any other aspect of the database or its operation that the registrar determines is necessary in order to implement this section.

(D) In the event of a motor vehicle accident or emergency situation in which a person dies or is seriously injured or rendered unconscious and is unable to communicate with the contact person specified in the database, an employee of a criminal justice agency shall make a good faith effort to notify the contact person of the situation, but neither the bureau nor the employee nor the criminal justice agency that employs that employee incurs any liability if the employee is not able to make contact with the contact person.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 2008 HB392 07-31-2008






Chapter 4503 - LICENSING OF MOTOR VEHICLES

Section 4503.01 - Motor vehicle defined.

"Motor vehicle" as defined in section 4505.01 of the Revised Code applies to sections 4503.02 to 4503.10, and 4503.12 to 4503.18 of the Revised Code. For the purposes of sections 4503.02 to 4503.04, 4503.10 to 4503.12, 4503.182, 4503.19, 4503.21, 4503.22, and 4503.25 of the Revised Code, the term "motor vehicle" also includes a motorized bicycle and a trailer or semitrailer whose weight is four thousand pounds or less.

As used in this chapter, "motor vehicle" does not include a concrete pump or a concrete conveyor.

Effective Date: 01-01-1985; 09-16-2004



Section 4503.02 - Levy of annual license tax.

An annual license tax is hereby levied upon the operation of motor vehicles on the public roads or highways, for the purpose of enforcing and paying the expense of administering the law relative to the registration and operation of such vehicles; planning, constructing, maintaining, and repairing public roads, highways, and streets; maintaining and repairing bridges and viaducts; paying the counties' proportion of the cost and expenses of cooperating with the department of transportation in the planning, improvement, and construction of state highways; paying the counties' portion of the compensation, damages, cost, and expenses of planning, constructing, reconstructing, improving, maintaining, and repairing roads; paying the principal, interest, and charges on county bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; for the purpose of providing motorcycle safety and education instruction; enabling municipal corporations to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; paying the principal, interest, and other charges on municipal bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to supplement revenue already available for such purposes; to pay the interest, principal, and charges on bonds and other obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code. Such tax shall be at the rates specified in sections 4503.04 and 4503.042 of the Revised Code. Under section 4503.04 of the Revised Code, the tax shall be paid to and collected by the registrar of motor vehicles or deputy registrar at the time of making application for registration. Under section 4503.042 of the Revised Code, the tax shall be paid to and collected by the registrar at the time and manner set forth by the registrar by rule.

Effective Date: 06-30-1995; 03-29-2005



Section 4503.03 - [Effective Until 7/1/2013] Deputy registrars.

(A)

(1)

(a) The registrar of motor vehicles may designate the county auditor in each county a deputy registrar. If the population of a county is forty thousand or less according to the last federal census and if the county auditor is designated by the registrar as a deputy registrar, no other person need be designated in the county to act as a deputy registrar.

(b) The registrar may designate a clerk of a court of common pleas as a deputy registrar if the population of the county is forty thousand or less according to the last federal census. In a county with a population greater than forty thousand but not more than fifty thousand according to the last federal census, the clerk of a court of common pleas is eligible to act as a deputy registrar and may participate in the competitive selection process for the award of a deputy registrar contract by applying in the same manner as any other person. All fees collected and retained by a clerk for conducting deputy registrar services shall be paid into the county treasury to the credit of the certificate of title administration fund created under section 325.33 of the Revised Code.

(c) In all other instances, the registrar shall contract with one or more other persons in each county to act as deputy registrars. Notwithstanding the county population restrictions in division (A)(1)(b) of this section, if no person applies to act under contract as a deputy registrar in a county and the county auditor is not designated as a deputy registrar, the registrar may ask the clerk of a court of common pleas to serve as the deputy registrar for that county.

(2) Deputy registrars shall accept applications for the annual license tax for any vehicle not taxed under section 4503.63 of the Revised Code and shall assign distinctive numbers in the same manner as the registrar. Such deputies shall be located in such locations in the county as the registrar sees fit. There shall be at least one deputy registrar in each county.

Deputy registrar contracts are subject to the provisions of division (B) of section 125.081 of the Revised Code.

(B) The registrar shall not contract with any person to act as a deputy registrar if the person or, where applicable, the person's spouse or a member of the person's immediate family has made, within the current calendar year or any one of the previous three calendar years, one or more contributions totaling in excess of one hundred dollars to any person or entity included in division (A)(2) of section 4503.033 of the Revised Code. As used in this division, "immediate family" has the same meaning as in division (D) of section 102.01 of the Revised Code, and "entity" includes any political party and any "continuing association" as defined in division (B)(4) of section 3517.01 of the Revised Code or "political action committee" as defined in division (B)(8) of that section that is primarily associated with that political party. For purposes of this division, contributions to any continuing association or any political action committee that is primarily associated with a political party shall be aggregated with contributions to that political party.

The contribution limitations contained in this division do not apply to any county auditor or clerk of a court of common pleas. A county auditor or clerk of a court of common pleas is not required to file the disclosure statement or pay the filing fee required under section 4503.033 of the Revised Code. The limitations of this division also do not apply to a deputy registrar who, subsequent to being awarded a deputy registrar contract, is elected to an office of a political subdivision.

The registrar shall not contract with either of the following to act as a deputy registrar:

(1) Any elected public official other than a county auditor or, as authorized by division (A)(1)(b) of this section, a clerk of a court of common pleas, acting in an official capacity, except that, the registrar shall continue and may renew a contract with any deputy registrar who, subsequent to being awarded a deputy registrar contract, is elected to an office of a political subdivision;

(2) Any person holding a current, valid contract to conduct motor vehicle inspections under section 3704.14 of the Revised Code.

As used in division (B) of this section "political subdivision" has the same meaning as in section 3501.01 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, deputy registrars are independent contractors and neither they nor their employees are employees of this state, except that nothing in this section shall affect the status of county auditors or clerks of courts of common pleas as public officials, nor the status of their employees as employees of any of the counties of this state, which are political subdivisions of this state. Each deputy registrar shall be responsible for the payment of all unemployment compensation premiums, all workers' compensation premiums, social security contributions, and any and all taxes for which the deputy registrar is legally responsible. Each deputy registrar shall comply with all applicable federal, state, and local laws requiring the withholding of income taxes or other taxes from the compensation of the deputy registrar's employees. Each deputy registrar shall maintain during the entire term of the deputy registrar's contract a policy of business liability insurance satisfactory to the registrar and shall hold the department of public safety, the director of public safety, the bureau of motor vehicles, and the registrar harmless upon any and all claims for damages arising out of the operation of the deputy registrar agency.

(2) For purposes of Chapter 4141. of the Revised Code, determinations concerning the employment of deputy registrars and their employees shall be made under Chapter 4141. of the Revised Code.

(D)

(1) With the approval of the director, the registrar shall adopt rules governing the terms of the contract between the registrar and each deputy registrar and specifications for the services to be performed. The rules shall include specifications relating to the amount of bond to be given as provided in this section; the size and location of the deputy's office; and the leasing of equipment necessary to conduct the vision screenings required under section 4507.12 of the Revised Code and training in the use of the equipment. The specifications shall permit and encourage every deputy registrar to inform the public of the location of the deputy registrar's office and hours of operation by means of public service announcements and allow any deputy registrar to advertise in regard to the operation of the deputy registrar's office. The rules also shall include specifications for the hours the deputy's office is to be open to the public and shall require as a minimum that one deputy's office in each county be open to the public for at least four hours each weekend, provided that if only one deputy's office is located within the boundary of the county seat, that office is the office that shall be open for the four-hour period each weekend, and that every deputy's office in each county shall be open to the public until six-thirty p.m. on at least one weeknight each week. The rules also shall include specifications providing that every deputy in each county, upon request, provide any person with information about the location and office hours of all deputy registrars in the county and that every deputy prominently display within the deputy's office, the toll-free telephone number of the bureau. The rules shall not prohibit the award of a deputy registrar contract to a nonprofit corporation formed under the laws of this state. The rules shall prohibit any deputy registrar from operating more than one such office at any time, except that the rules may permit a nonprofit corporation formed for the purposes of providing automobile-related services to its members or the public and that provides such services from more than one location in this state to operate a deputy registrar office at any such location, provided that the nonprofit corporation operates no more than one deputy registrar office in any one county. The rules may include such other specifications as the registrar and director consider necessary to provide a high level of service.

The rules shall establish procedures for a deputy registrar who requests such authority to collect reinstatement fees under sections 4507.1612, 4507.45, 4509.101, 4509.81, 4510.10, 4510.22, 4510.72, and 4511.191 of the Revised Code and to transmit the reinstatement fees and two dollars of the service fee collected under those sections. The registrar shall ensure that, not later than January 1, 2012, at least one deputy registrar in each county has the necessary equipment and is able to accept reinstatement fees. The registrar shall deposit the service fees received from a deputy registrar under those sections into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code and shall use the money for deputy registrar equipment necessary in connection with accepting reinstatement fees.

(2) As a daily adjustment, the bureau of motor vehicles shall credit to a deputy registrar three dollars and fifty cents for each damaged license plate or validation sticker the deputy registrar replaces as a service to a member of the public.

(3) With the prior approval of the registrar, each deputy registrar may conduct at the location of the deputy registrar's office any business that is consistent with the functions of a deputy registrar and that is not specifically mandated or authorized by this or another chapter of the Revised Code or by implementing rules of the registrar.

In accordance with guidelines the director of public safety shall establish, a deputy registrar may operate or contract for the operation of a vending machine at a deputy registrar location if products of the vending machine are consistent with the functions of a deputy registrar.

(4) As used in this section and in section 4507.01 of the Revised Code, "nonprofit corporation" has the same meaning as in section 1702.01 of the Revised Code.

(E) Unless otherwise terminated and except for interim contracts of less than one year, contracts with deputy registrars shall be for a term of at least two years, but no more than three years, and all contracts effective on or after July 1, 1996, shall be for a term of more than two years, but not more than three years. All contracts with deputy registrars shall expire on the last Saturday of June in the year of their expiration. The auditor of state may examine the accounts, reports, systems, and other data of each deputy registrar at least every two years. The registrar, with the approval of the director, shall immediately remove a deputy who violates any provision of the Revised Code related to the duties as a deputy, any rule adopted by the registrar, or a term of the deputy's contract with the registrar. The registrar also may remove a deputy who, in the opinion of the registrar, has engaged in any conduct that is either unbecoming to one representing this state or is inconsistent with the efficient operation of the deputy's office.

If the registrar, with the approval of the director, determines that there is good cause to believe that a deputy registrar or a person proposing for a deputy registrar contract has engaged in any conduct that would require the denial or termination of the deputy registrar contract, the registrar may require the production of books, records, and papers as the registrar determines are necessary, and may take the depositions of witnesses residing within or outside the state in the same manner as is prescribed by law for the taking of depositions in civil actions in the court of common pleas, and for that purpose the registrar may issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, or papers, directed to the sheriff of the county where the witness resides or is found. Such a subpoena shall be served and returned in the same manner as a subpoena in a criminal case is served and returned. The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. The fees and mileage shall be paid from the fund in the state treasury for the use of the agency in the same manner as other expenses of the agency are paid.

In any case of disobedience or neglect of any subpoena served on any person or the refusal of any witness to testify to any matter regarding which the witness lawfully may be interrogated, the court of common pleas of any county where the disobedience, neglect, or refusal occurs or any judge of that court, on application by the registrar, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from that court, or a refusal to testify in that court.

Nothing in this division shall be construed to require a hearing of any nature prior to the termination of any deputy registrar contract by the registrar, with the approval of the director, for cause.

(F) Except as provided in section 2743.03 of the Revised Code, no court, other than the court of common pleas of Franklin county, has jurisdiction of any action against the department of public safety, the director, the bureau, or the registrar to restrain the exercise of any power or authority, or to entertain any action for declaratory judgment, in the selection and appointment of, or contracting with, deputy registrars. Neither the department, the director, the bureau, nor the registrar is liable in any action at law for damages sustained by any person because of any acts of the department, the director, the bureau, or the registrar, or of any employee of the department or bureau, in the performance of official duties in the selection and appointment of, and contracting with, deputy registrars.

(G) The registrar shall assign to each deputy registrar a series of numbers sufficient to supply the demand at all times in the area the deputy registrar serves, and the registrar shall keep a record in the registrar's office of the numbers within the series assigned. Each deputy shall be required to give bond in the amount of at least twenty-five thousand dollars, or in such higher amount as the registrar determines necessary, based on a uniform schedule of bond amounts established by the registrar and determined by the volume of registrations handled by the deputy. The form of the bond shall be prescribed by the registrar. The bonds required of deputy registrars, in the discretion of the registrar, may be individual or schedule bonds or may be included in any blanket bond coverage carried by the department.

(H) Each deputy registrar shall keep a file of each application received by the deputy and shall register that motor vehicle with the name and address of its owner.

(I) Upon request, a deputy registrar shall make the physical inspection of a motor vehicle and issue the physical inspection certificate required in section 4505.061 of the Revised Code.

(J) Each deputy registrar shall file a report semi-annually with the registrar of motor vehicles listing the number of applicants for licenses the deputy has served, the number of voter registration applications the deputy has completed and transmitted to the board of elections, and the number of voter registration applications declined.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 10-31-2001; 09-16-2004; 2008 HB525 07-01-2009

This section is set out twice. See also § 4503.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.03 - [Effective 7/1/2013] Deputy registrars.

(A)

(1)

(a) The registrar of motor vehicles may designate the county auditor in each county a deputy registrar. If the population of a county is forty thousand or less according to the last federal census and if the county auditor is designated by the registrar as a deputy registrar, no other person need be designated in the county to act as a deputy registrar.

(b) The registrar may designate a clerk of a court of common pleas as a deputy registrar if the population of the county is forty thousand or less according to the last federal census. In a county with a population greater than forty thousand but not more than fifty thousand according to the last federal census, the clerk of a court of common pleas is eligible to act as a deputy registrar and may participate in the competitive selection process for the award of a deputy registrar contract by applying in the same manner as any other person. All fees collected and retained by a clerk for conducting deputy registrar services shall be paid into the county treasury to the credit of the certificate of title administration fund created under section 325.33 of the Revised Code.

(c) In all other instances, the registrar shall contract with one or more other persons in each county to act as deputy registrars. As part of the selection process in awarding a deputy registrar contract, the registrar shall consider the customer service performance record of any person previously awarded a deputy registrar contract.

Notwithstanding the county population restrictions in division (A)(1)(b) of this section, if no person applies to act under contract as a deputy registrar in a county and the county auditor is not designated as a deputy registrar, the registrar may ask the clerk of a court of common pleas to serve as the deputy registrar for that county.

(2) Deputy registrars shall accept applications for the annual license tax for any vehicle not taxed under section 4503.63 of the Revised Code and shall assign distinctive numbers in the same manner as the registrar. Such deputies shall be located in such locations in the county as the registrar sees fit. There shall be at least one deputy registrar in each county.

Deputy registrar contracts are subject to the provisions of division (B) of section 125.081 of the Revised Code.

(B) The registrar shall not contract with any person to act as a deputy registrar if the person or, where applicable, the person's spouse or a member of the person's immediate family has made, within the current calendar year or any one of the previous three calendar years, one or more contributions totaling in excess of one hundred dollars to any person or entity included in division (A)(2) of section 4503.033 of the Revised Code. As used in this division, "immediate family" has the same meaning as in division (D) of section 102.01 of the Revised Code, and "entity" includes any political party and any "continuing association" as defined in division (B)(4) of section 3517.01 of the Revised Code or "political action committee" as defined in division (B)(8) of that section that is primarily associated with that political party. For purposes of this division, contributions to any continuing association or any political action committee that is primarily associated with a political party shall be aggregated with contributions to that political party.

The contribution limitations contained in this division do not apply to any county auditor or clerk of a court of common pleas. A county auditor or clerk of a court of common pleas is not required to file the disclosure statement or pay the filing fee required under section 4503.033 of the Revised Code. The limitations of this division also do not apply to a deputy registrar who, subsequent to being awarded a deputy registrar contract, is elected to an office of a political subdivision.

The registrar shall not contract with either of the following to act as a deputy registrar:

(1) Any elected public official other than a county auditor or, as authorized by division (A)(1)(b) of this section, a clerk of a court of common pleas, acting in an official capacity, except that, the registrar shall continue and may renew a contract with any deputy registrar who, subsequent to being awarded a deputy registrar contract, is elected to an office of a political subdivision;

(2) Any person holding a current, valid contract to conduct motor vehicle inspections under section 3704.14 of the Revised Code.

As used in division (B) of this section, "political subdivision" has the same meaning as in section 3501.01 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, deputy registrars are independent contractors and neither they nor their employees are employees of this state, except that nothing in this section shall affect the status of county auditors or clerks of courts of common pleas as public officials, nor the status of their employees as employees of any of the counties of this state, which are political subdivisions of this state. Each deputy registrar shall be responsible for the payment of all unemployment compensation premiums, all workers' compensation premiums, social security contributions, and any and all taxes for which the deputy registrar is legally responsible. Each deputy registrar shall comply with all applicable federal, state, and local laws requiring the withholding of income taxes or other taxes from the compensation of the deputy registrar's employees. Each deputy registrar shall maintain during the entire term of the deputy registrar's contract a policy of business liability insurance satisfactory to the registrar and shall hold the department of public safety, the director of public safety, the bureau of motor vehicles, and the registrar harmless upon any and all claims for damages arising out of the operation of the deputy registrar agency.

(2) For purposes of Chapter 4141. of the Revised Code, determinations concerning the employment of deputy registrars and their employees shall be made under Chapter 4141. of the Revised Code.

(D)

(1) With the approval of the director, the registrar shall adopt rules governing the terms of the contract between the registrar and each deputy registrar and specifications for the services to be performed. The rules shall include specifications relating to the amount of bond to be given as provided in this section; the size and location of the deputy's office; and the leasing of equipment necessary to conduct the vision screenings required under section 4507.12 of the Revised Code and training in the use of the equipment. The specifications shall permit and encourage every deputy registrar to inform the public of the location of the deputy registrar's office and hours of operation by means of public service announcements and allow any deputy registrar to advertise in regard to the operation of the deputy registrar's office. The rules also shall include specifications for the hours the deputy's office is to be open to the public and shall require as a minimum that one deputy's office in each county be open to the public for at least four hours each weekend, provided that if only one deputy's office is located within the boundary of the county seat, that office is the office that shall be open for the four-hour period each weekend. The rules also shall include specifications providing that every deputy in each county, upon request, provide any person with information about the location and office hours of all deputy registrars in the county and that every deputy prominently display within the deputy's office, the toll-free telephone number of the bureau. The rules shall not prohibit the award of a deputy registrar contract to a nonprofit corporation formed under the laws of this state. The rules shall prohibit any deputy registrar from operating more than one such office at any time, except that the rules may permit a nonprofit corporation formed for the purposes of providing automobile-related services to its members or the public and that provides such services from more than one location in this state to operate a deputy registrar office at any such location, provided that the nonprofit corporation operates no more than one deputy registrar office in any one county. The rules may include such other specifications as the registrar and director consider necessary to provide a high level of service.

The rules shall establish procedures for a deputy registrar who requests such authority to collect reinstatement fees under sections 4507.1612, 4507.45, 4509.101, 4509.81, 4510.10, 4510.22, 4510.72, and 4511.191 of the Revised Code and to transmit the reinstatement fees and two dollars of the service fee collected under those sections. The registrar shall ensure that, not later than January 1, 2012, at least one deputy registrar in each county has the necessary equipment and is able to accept reinstatement fees. The registrar shall deposit the service fees received from a deputy registrar under those sections into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code and shall use the money for deputy registrar equipment necessary in connection with accepting reinstatement fees.

(2) As a daily adjustment, the bureau of motor vehicles shall credit to a deputy registrar three dollars and fifty cents for each damaged license plate or validation sticker the deputy registrar replaces as a service to a member of the public.

(3)

(a) With the prior approval of the registrar, each deputy registrar may conduct at the location of the deputy registrar's office any business that is consistent with the functions of a deputy registrar and that is not specifically mandated or authorized by this or another chapter of the Revised Code or by implementing rules of the registrar.

(b) In accordance with guidelines the director of public safety shall establish, a deputy registrar may operate or contract for the operation of a vending machine at a deputy registrar location if products of the vending machine are consistent with the functions of a deputy registrar.

(c) A deputy registrar may enter into an agreement with the Ohio turnpike and infrastructure commission pursuant to division (A)(11) of section 5537.04 of the Revised Code for the purpose of allowing the general public to acquire from the deputy registrar the electronic toll collection devices that are used under the multi-jurisdiction electronic toll collection agreement between the Ohio turnpike and infrastructure commission and any other entities or agencies that participate in such an agreement. The approval of the registrar is not necessary if a deputy registrar engages in this activity.

(4) As used in this section and in section 4507.01 of the Revised Code, "nonprofit corporation" has the same meaning as in section 1702.01 of the Revised Code.

(E) Unless otherwise terminated and except for interim contracts of less than one year, contracts with deputy registrars shall be for a term of at least two years, but no more than three years, and all contracts effective on or after July 1, 1996, shall be for a term of more than two years, but not more than three years. All contracts with deputy registrars shall expire on the last Saturday of June in the year of their expiration. The auditor of state may examine the accounts, reports, systems, and other data of each deputy registrar at least every two years. The registrar, with the approval of the director, shall immediately remove a deputy who violates any provision of the Revised Code related to the duties as a deputy, any rule adopted by the registrar, or a term of the deputy's contract with the registrar. The registrar also may remove a deputy who, in the opinion of the registrar, has engaged in any conduct that is either unbecoming to one representing this state or is inconsistent with the efficient operation of the deputy's office.

If the registrar, with the approval of the director, determines that there is good cause to believe that a deputy registrar or a person proposing for a deputy registrar contract has engaged in any conduct that would require the denial or termination of the deputy registrar contract, the registrar may require the production of books, records, and papers as the registrar determines are necessary, and may take the depositions of witnesses residing within or outside the state in the same manner as is prescribed by law for the taking of depositions in civil actions in the court of common pleas, and for that purpose the registrar may issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, or papers, directed to the sheriff of the county where the witness resides or is found. Such a subpoena shall be served and returned in the same manner as a subpoena in a criminal case is served and returned. The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases. Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. The fees and mileage shall be paid from the fund in the state treasury for the use of the agency in the same manner as other expenses of the agency are paid.

In any case of disobedience or neglect of any subpoena served on any person or the refusal of any witness to testify to any matter regarding which the witness lawfully may be interrogated, the court of common pleas of any county where the disobedience, neglect, or refusal occurs or any judge of that court, on application by the registrar, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from that court, or a refusal to testify in that court.

Nothing in this division shall be construed to require a hearing of any nature prior to the termination of any deputy registrar contract by the registrar, with the approval of the director, for cause.

(F) Except as provided in section 2743.03 of the Revised Code, no court, other than the court of common pleas of Franklin county, has jurisdiction of any action against the department of public safety, the director, the bureau, or the registrar to restrain the exercise of any power or authority, or to entertain any action for declaratory judgment, in the selection and appointment of, or contracting with, deputy registrars. Neither the department, the director, the bureau, nor the registrar is liable in any action at law for damages sustained by any person because of any acts of the department, the director, the bureau, or the registrar, or of any employee of the department or bureau, in the performance of official duties in the selection and appointment of, and contracting with, deputy registrars.

(G) The registrar shall assign to each deputy registrar a series of numbers sufficient to supply the demand at all times in the area the deputy registrar serves, and the registrar shall keep a record in the registrar's office of the numbers within the series assigned. Each deputy shall be required to give bond in the amount of at least twenty-five thousand dollars, or in such higher amount as the registrar determines necessary, based on a uniform schedule of bond amounts established by the registrar and determined by the volume of registrations handled by the deputy. The form of the bond shall be prescribed by the registrar. The bonds required of deputy registrars, in the discretion of the registrar, may be individual or schedule bonds or may be included in any blanket bond coverage carried by the department.

(H) Each deputy registrar shall keep a file of each application received by the deputy and shall register that motor vehicle with the name and address of its owner.

(I) Upon request, a deputy registrar shall make the physical inspection of a motor vehicle and issue the physical inspection certificate required in section 4505.061 of the Revised Code.

(J) Each deputy registrar shall file a report semiannually with the registrar of motor vehicles listing the number of applicants for licenses the deputy has served, the number of voter registration applications the deputy has completed and transmitted to the board of elections, and the number of voter registration applications declined.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 10-31-2001; 09-16-2004; 2008 HB525 07-01-2009

This section is set out twice. See also § 4503.03, effective until 7/1/2013.



Section 4503.031 - Office space for carrying out deputy registrars' duties.

(A)

(1) If the registrar of motor vehicles determines that space is available at a deputy registrar's office, the clerk of the court of common pleas in the county where the deputy is located shall be given the opportunity to use the space for the purpose of carrying out the clerk's duties related to the titling of motor vehicles. Each clerk of the court of common pleas using space in a deputy registrar's office shall remit to the deputy a rental fee equal to the percentage of space occupied by the clerk in the deputy's office multiplied by the rental fee or mortgage cost paid for the entire deputy registrar's office plus a pro rata share of all utility costs.

(2) If the clerk of the court of common pleas determines that space is available at any location at which the clerk has an office, the clerk shall inform the registrar of that fact and shall provide the registrar with all pertinent information about the available space. After giving due consideration to the locations of deputy registrar offices existing in the county in which the clerk of the court of common pleas is located, the registrar shall inform the appropriate deputy registrars, if any, of the available space of the clerk of the court of common pleas. Each such deputy registrar shall be given the opportunity to use the space for the purpose of carrying out the deputy registrar's duties. Each deputy registrar using space in the office of the clerk of a court of common pleas shall remit to the clerk a rental fee equal to the percentage of space occupied by the deputy registrar in the clerk's office multiplied by the rental fee or mortgage cost, if any, paid for the entire clerk's office plus a pro rata share of all utility costs.

If no current deputy registrar elects to utilize the available space of the clerk of the court of common pleas, the registrar shall inform all persons who express an interest to the registrar in becoming a deputy registrar in that county of the available space of the clerk if the space in fact continues to be available.

(3) A clerk of the court of common pleas and a deputy registrar may elect to occupy a location at which neither the clerk nor the deputy currently is an occupant. Any such arrangement is subject to the approval of the registrar, who shall give due consideration to all issues and aspects of the proposed arrangement, including security at the location and service to the public.

(B) When possible, as determined by the director of public safety and the registrar , a driver's license examination station shall be located at or near a deputy registrar's office. For each driver's license examination station located at a deputy registrar's office, the director shall remit to the deputy a rental fee equal to the percentage of space occupied for the driver's license examination station multiplied by the rental fee or mortgage cost paid for the entire deputy registrar's office plus a pro rata share of all utility costs.

(C) During the regular business hours of deputy registrars, the registrar shall keep the central office open and sufficiently staffed to be able to respond to the technical needs of the deputies.

(D) The registrar shall adopt rules to promote public information regarding motor vehicle registration. The rules shall include:

(1) The operation by the registrar, during the regular business hours of deputy registrars, of a toll-free telephone number to give information and receive complaints;

(2) The listing by the registrar, of each deputy registrar, together with the toll-free telephone number required under division (D)(1) of this section, in the local business and advertising telephone directory for the area served by the deputy, under the heading of the bureau of motor vehicles.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 11-28-1988



Section 4503.032 - Political contributions.

(A) As used in this section, "candidate," "contribution," and "campaign committee" have the same meanings as in section 3517.01 of the Revised Code.

(B) No person shall knowingly solicit directly or indirectly, orally or by letter, or be in any manner concerned in soliciting any assessment, subscription, or contribution for any political party, for the governor or his campaign committee, or for any candidate for public office or his campaign committee from a person known by the solicitor to be a deputy registrar under contract with the registrar of motor vehicles.

(C) Neither the registrar nor any person shall award a deputy registrar contract to a person, or promise to do so, because that person pays an assessment or subscription to, or makes a contribution to, any political party, the governor or his campaign committee, or any candidate for public office or his campaign committee. Neither the registrar nor any person shall withhold a deputy registrar contract from a person, or threaten to do so, because that person fails to pay an assessment or subscription to, or fails to make a contribution to, any political party, the governor or his campaign committee, or any candidate for public office or his campaign committee. Neither the registrar nor any person shall terminate a deputy registrar contract awarded to a person, or threaten to do so, because that person fails to pay an assessment or subscription to, or fails to make a contribution to, any political party, the governor or his campaign committee, or any candidate for public office or his campaign committee.

(D) Whoever violates this section shall be fined ten thousand dollars.

Effective Date: 11-28-1988



Section 4503.033 - Deputy registrar to file annual statement - contents of statement.

(A) Annually, on or before the thirty-first day of January, every deputy registrar shall file with the registrar of motor vehicles on a form prescribed by the registrar, a statement disclosing all of the following:

(1) The name of the person filing the statement, and, if applicable, of his spouse and of members of his immediate family;

(2) Any contribution made within the previous calendar year by the person and, if applicable, by his spouse and by members of his immediate family to each of the following:

(a) Any political party;

(b) Any candidate for the office of governor, attorney general, secretary of state, treasurer of state, auditor of state, member of the senate or house of representatives of the general assembly, or to the campaign committee of any such candidate.

(3) The month, day, and year in which the contribution was made;

(4) The full name and address of each person, political party, or campaign committee to which a contribution was made;

(5) The value in dollars and cents of the contribution.

(B) No person shall knowingly fail to file, on or before the filing deadline under this section, a statement that is required by division (A) of this section.

(C) No person shall knowingly make a false statement in a statement that is required to be filed under division (A) of this section.

(D) On and after March 2, 1994, the statement required by division (A) of this section shall be accompanied by a filing fee of twenty-five dollars. If the statement required by division (A) of this section is not filed by the date on which it is required to be filed, the registrar of motor vehicles shall assess a late filing fee as prescribed in division (F) of section 102.02 of the Revised Code. The registrar shall deposit all fees he receives under this division into the general revenue fund of the state.

(E) Not later than the date a deputy registrar is required to file a statement under division (A) of this section, the deputy registrar shall file a copy of the statement with the office of the secretary of state. The secretary of state shall keep the copies of all statements filed with his office under this division only for the purpose of making them available for public inspection.

(F) Whoever violates division (B) of this section shall be fined one thousand dollars. Whoever violates division (C) of this section shall be fined ten thousand dollars.

Effective Date: 2002 SB123 01-01-2004



Section 4503.034 - Statewide satisfaction rate.

(A) Notwithstanding sections 4503.10, 4503.102, 4503.12, 4503.182, 4503.24, 4505.061, 4506.08, 4507.24, 4507.50, 4507.52, 4519.03, 4519.05, 4519.10, 4519.56, and 4519.69 of the Revised Code:

(1) Each deputy registrar shall be allowed the increased fee otherwise allowed in those sections and commencing on January 1, 2003, for performing the services specified in those sections only if the deputy registrars achieve a statewide satisfaction rate of at least ninety per cent on the survey conducted by the registrar of motor vehicles under this section. If the deputy registrars fail to achieve a statewide satisfaction rate of at least ninety per cent on the survey, the fee for performing the services specified in those sections shall remain at the rate in effect for the immediately preceding year.

(2) Each deputy registrar shall be allowed the increased fee otherwise allowed in those sections and commencing on January 1, 2004, for performing the services specified in those sections only if the deputy registrars achieve a statewide satisfaction rate of at least ninety per cent on the survey conducted by the registrar under this section. If the deputy registrars fail to achieve a statewide satisfaction rate of at least ninety per cent on the survey, the fee for performing the services specified in those sections shall remain at the rate in effect for the immediately preceding year.

(B) The registrar shall develop and conduct a survey evaluating public satisfaction with the conduct of services by deputy registrars under sections 4503.10, 4503.102, 4503.12, 4503.182, 4503.24, 4505.061, 4506.08, 4507.24, 4507.50, 4507.52, 4519.03, 4519.05, 4519.10, 4519.56, and 4519.69 of the Revised Code. In developing the survey, the registrar also shall establish standards that shall enable a deputy registrar to achieve a ninety per cent satisfaction rating. The ninety per cent satisfaction rate required under divisions (A)(1) and (2) of this section as a condition to increasing the service fees shall be determined on a statewide basis and not on an individual basis. The registrar shall conduct the survey in 2002 to determine the satisfaction rating for purposes of division (A)(1) of this section and shall conduct the survey again in 2003 to determine the satisfaction rating for purposes of division (A)(2) of this section.

Effective Date: 06-06-2001; 09-16-2004



Section 4503.035 - Electronic motor vehicle dealers.

The registrar of motor vehicles shall designate as an electronic motor vehicle dealer a motor vehicle dealer who meets all of the following criteria:

(A) The dealer holds a current, valid dealer license issued under Chapter 4517. of the Revised Code.

(B) The dealer participates in the title defect recision fund created by section 1345.52 of the Revised Code.

(C) The dealer has the capability, via electronic means, to send motor vehicle title and registration information, as specified by the registrar, to the registrar and clerks of the courts of common pleas.

(D) The dealer meets other criteria for electronic motor vehicle dealers that the registrar may establish by rule adopted under Chapter 119. of the Revised Code.

Effective Date: 10-31-2001



Section 4503.036 - Limited authority deputy registrars.

(A) Not later than January 1, 2005, the registrar of motor vehicles shall adopt rules for the appointment of limited authority deputy registrars. Notwithstanding section 4503.03 of the Revised Code, the registrar may appoint the clerk of a court or common pleas or an electronic motor vehicle dealer qualified under section 4503.035 of the Revised Code as a limited authority deputy registrar.

(B) A limited authority deputy registrar may conduct only initial and transfer motor vehicle transactions using electronic means, vehicle identification number inspections, and other associated transactions in a manner approved in the rules that the registrar adopts.

(C) A limited authority deputy registrar may collect and retain a fee of three dollars and fifty cents for each transaction or physical inspection that the limited authority deputy registrar conducts, and shall collect all fees and taxes that are required by law and related to the transaction or inspection in a manner approved by the registrar. A clerk of a court of common pleas shall pay all fees collected and retained under this section into the county treasury to the credit of the certificate of title administration fund created under section 325.33 of the Revised Code.

(D) The rules adopted by the registrar may establish reasonable eligibility standards for clerks and electronic motor vehicle dealers. The rules shall prescribe the terms and conditions of limited authority deputy registrar contracts and shall require each limited authority deputy registrar to sign a contract before assuming any duties as a limited authority deputy registrar. The rules may establish different eligibility standards and contract terms and conditions depending on whether the limited authority deputy registrar is a clerk or an electronic motor vehicle dealer. No contract shall be for a period of more than three years. The contract may contain any other provisions the registrar reasonably prescribes. Each contract shall terminate on a date specified by the registrar.

(E) Any eligible clerk or qualified electronic motor vehicle dealer may make an application to the registrar for appointment as a limited authority deputy registrar. With the approval of the director of public safety, the registrar shall make the appointments from the applications submitted, based upon the discretion of the registrar and director and not upon a competitive basis.

(F) A limited authority deputy registrar is not subject to the contribution limits of division (B) of section 4503.03 of the Revised Code or the filing requirement of division (A) of section 4503.033 of the Revised Code.

Effective Date: 09-16-2004



Section 4503.037 - Allocation of motor vehicle-related duties between county auditor and clerk of court of common please.

(A) To promote the efficient use of governmental resources, including staff and facilities, and to improve service to the public, a county auditor who is designated to act as a deputy registrar and the clerk of the court of common pleas from the same county, subject to approval by the board of county commissioners and by the registrar of motor vehicles, may enter into a memorandum of understanding to allocate motor vehicle-related duties between the auditor and clerk. The board of county commissioners shall act by resolution in approving or rejecting a memorandum. The registrar shall approve or reject a memorandum in writing.

(B) A memorandum of understanding may allocate the performance of motor vehicle-related duties only to the extent that the auditor acting as a deputy registrar or the clerk otherwise is authorized by law to perform such duties, and except as provided in this section, the performance of motor vehicle-related duties under a memorandum of understanding shall be in accordance with all applicable laws.

A memorandum may allocate motor vehicle-related duties without regard to whether the duty is allocated by law to a deputy registrar or a clerk, and the performance of motor-vehicle related duties by either an auditor or clerk under this section is deemed sufficient to satisfy laws specifying that a deputy registrar or clerk perform the duty. A memorandum may allocate any fees that are retained by a deputy registrar or clerk by law.

(C) For purposes of this section, "motor vehicle-related duties" means all deputy registrar duties and certificate of title duties under Chapters 1548., 4505., and 4519. of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4503.04 - [Effective Until 7/1/2013] Schedule of rates.

Except as provided in sections 4503.042 and 4503.65 of the Revised Code for the registration of commercial cars, trailers, semitrailers, and certain buses, the rates of the taxes imposed by section 4503.02 of the Revised Code shall be as follows:

(A) For motor vehicles having three wheels or less, the license tax is:

(1) For each motorized bicycle, ten dollars;

(2) For each motorcycle, fourteen dollars.

(B) For each passenger car, twenty dollars;

(C) For each manufactured home, each mobile home, and each travel trailer, ten dollars;

(D) For each noncommercial motor vehicle designed by the manufacturer to carry a load of no more than three-quarters of one ton and for each motor home, thirty-five dollars; for each noncommercial motor vehicle designed by the manufacturer to carry a load of more than three-quarters of one ton, but not more than one ton, seventy dollars;

(E) For each noncommercial trailer, the license tax is:

(1) Eighty-five cents for each one hundred pounds or part thereof for the first two thousand pounds or part thereof of weight of vehicle fully equipped;

(2) One dollar and forty cents for each one hundred pounds or part thereof in excess of two thousand pounds up to and including ten thousand pounds.

(F) Notwithstanding its weight, twelve dollars for any:

(1) Vehicle equipped, owned, and used by a charitable or nonprofit corporation exclusively for the purpose of administering chest x-rays or receiving blood donations;

(2) Van used principally for the transportation of handicapped persons that has been modified by being equipped with adaptive equipment to facilitate the movement of such persons into and out of the van;

(3) Bus used principally for the transportation of handicapped persons or persons sixty-five years of age or older .

(G) Notwithstanding its weight, twenty dollars for any bus used principally for the transportation of persons in a ridesharing arrangement.

(H) For each transit bus having motor power the license tax is twelve dollars.

"Transit bus" means either a motor vehicle having a seating capacity of more than seven persons which is operated and used by any person in the rendition of a public mass transportation service primarily in a municipal corporation or municipal corporations and provided at least seventy-five per cent of the annual mileage of such service and use is within such municipal corporation or municipal corporations or a motor vehicle having a seating capacity of more than seven persons which is operated solely for the transportation of persons associated with a charitable or nonprofit corporation, but does not mean any motor vehicle having a seating capacity of more than seven persons when such vehicle is used in a ridesharing capacity or any bus described by division (F)(3) of this section.

The application for registration of such transit bus shall be accompanied by an affidavit prescribed by the registrar of motor vehicles and signed by the person or an agent of the firm or corporation operating such bus stating that the bus has a seating capacity of more than seven persons, and that it is either to be operated and used in the rendition of a public mass transportation service and that at least seventy-five per cent of the annual mileage of such operation and use shall be within one or more municipal corporations or that it is to be operated solely for the transportation of persons associated with a charitable or nonprofit corporation.

The form of the license plate, and the manner of its attachment to the vehicle, shall be prescribed by the registrar of motor vehicles.

(I) The minimum tax for any vehicle having motor power other than a farm truck, a motorized bicycle, or motorcycle is ten dollars and eighty cents, and for each noncommercial trailer, five dollars.

(J)

(1) Except as otherwise provided in division (J) of this section, for each farm truck, except a noncommercial motor vehicle, that is owned, controlled, or operated by one or more farmers exclusively in farm use as defined in this section, and not for commercial purposes, and provided that at least seventy-five per cent of such farm use is by or for the one or more owners, controllers, or operators of the farm in the operation of which a farm truck is used, the license tax is five dollars plus:

(a) Fifty cents per one hundred pounds or part thereof for the first three thousand pounds;

(b) Seventy cents per one hundred pounds or part thereof in excess of three thousand pounds up to and including four thousand pounds;

(c) Ninety cents per one hundred pounds or part thereof in excess of four thousand pounds up to and including six thousand pounds;

(d) Two dollars for each one hundred pounds or part thereof in excess of six thousand pounds up to and including ten thousand pounds;

(e) Two dollars and twenty-five cents for each one hundred pounds or part thereof in excess of ten thousand pounds;

(f) The minimum license tax for any farm truck shall be twelve dollars.

(2) The owner of a farm truck may register the truck for a period of one-half year by paying one-half the registration tax imposed on the truck under this chapter and one-half the amount of any tax imposed on the truck under Chapter 4504. of the Revised Code.

(3) A farm bus may be registered for a period of ninety days from the date of issue of the license plates for the bus, for a fee of ten dollars, provided such license plates shall not be issued for more than any two ninety-day periods in any calendar year. Such use does not include the operation of trucks by commercial processors of agricultural products.

(4) License plates for farm trucks and for farm buses shall have some distinguishing marks, letters, colors, or other characteristics to be determined by the director of public safety.

(5) Every person registering a farm truck or bus under this section shall furnish an affidavit certifying that the truck or bus licensed to that person is to be so used as to meet the requirements necessary for the farm truck or farm bus classification.

Any farmer may use a truck owned by the farmer for commercial purposes by paying the difference between the commercial truck registration fee and the farm truck registration fee for the remaining part of the registration period for which the truck is registered. Such remainder shall be calculated from the beginning of the semiannual period in which application for such commercial license is made.

Taxes at the rates provided in this section are in lieu of all taxes on or with respect to the ownership of such motor vehicles, except as provided in section 4503.042 and section 4503.06 of the Revised Code.

(K) Other than trucks registered under the international registration plan in another jurisdiction and for which this state has received an apportioned registration fee, the license tax for each truck which is owned, controlled, or operated by a nonresident, and licensed in another state, and which is used exclusively for the transportation of nonprocessed agricultural products intrastate, from the place of production to the place of processing, is twenty-four dollars.

"Truck," as used in this division, means any pickup truck, straight truck, semitrailer, or trailer other than a travel trailer. Nonprocessed agricultural products, as used in this division, does not include livestock or grain.

A license issued under this division shall be issued for a period of one hundred thirty days in the same manner in which all other licenses are issued under this section, provided that no truck shall be so licensed for more than one one-hundred-thirty-day period during any calendar year.

The license issued pursuant to this division shall consist of a windshield decal to be designed by the director of public safety.

Every person registering a truck under this division shall furnish an affidavit certifying that the truck licensed to the person is to be used exclusively for the purposes specified in this division.

(L) Every person registering a motor vehicle as a noncommercial motor vehicle as defined in section 4501.01 of the Revised Code, or registering a trailer as a noncommercial trailer as defined in that section, shall furnish an affidavit certifying that the motor vehicle or trailer so licensed to the person is to be so used as to meet the requirements necessary for the noncommercial vehicle classification.

(M) Every person registering a van or bus as provided in divisions (F)(2) and (3) of this section shall furnish a notarized statement certifying that the van or bus licensed to the person is to be used for the purposes specified in those divisions. The form of the license plate issued for such motor vehicles shall be prescribed by the registrar.

(N) Every person registering as a passenger car a motor vehicle designed and used for carrying more than nine but not more than fifteen passengers, and every person registering a bus as provided in division (G) of this section, shall furnish an affidavit certifying that the vehicle so licensed to the person is to be used in a ridesharing arrangement and that the person will have in effect whenever the vehicle is used in a ridesharing arrangement a policy of liability insurance with respect to the motor vehicle in amounts and coverages no less than those required by section 4509.79 of the Revised Code. The form of the license plate issued for such a motor vehicle shall be prescribed by the registrar.

(O)

(1) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within seven days after that date, the registrar or deputy registrar shall collect a fee of twenty dollars for the issuance of the vehicle registration . For any motor vehicle that is used on a seasonal basis, whether used for general transportation or not, and that has not been used on the public roads or highways since the expiration of the registration, the registrar or deputy registrar shall waive the fee established under this division if the application is accompanied by supporting evidence of seasonal use as the registrar may require. The registrar or deputy registrar may waive the fee for other good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(2) Division (O)(1) of this section does not apply to a farm truck or farm bus registered under division (J) of this section.

(P) As used in this section:

(1) "Van" means any motor vehicle having a single rear axle and an enclosed body without a second seat.

(2) "Handicapped person" means any person who has lost the use of one or both legs, or one or both arms, or is blind, deaf, or so severely disabled as to be unable to move about without the aid of crutches or a wheelchair.

(3) "Farm truck" means a truck used in the transportation from the farm of products of the farm, including livestock and its products, poultry and its products, floricultural and horticultural products, and in the transportation to the farm of supplies for the farm, including tile, fence, and every other thing or commodity used in agricultural, floricultural, horticultural, livestock, and poultry production and livestock, poultry, and other animals and things used for breeding, feeding, or other purposes connected with the operation of the farm.

(4) "Farm bus" means a bus used only for the transportation of agricultural employees and used only in the transportation of such employees as are necessary in the operation of the farm.

(5) "Farm supplies" includes fuel used exclusively in the operation of a farm, including one or more homes located on and used in the operation of one or more farms, and furniture and other things used in and around such homes.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-30-1999; 09-16-2004

This section is set out three times. See also § 4503.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.04 - [Effective 7/1/2013] [Effective Until 1/1/2017] Schedule of rates.

Except as provided in sections 4503.042 and 4503.65 of the Revised Code for the registration of commercial cars, trailers, semitrailers, and certain buses, the rates of the taxes imposed by section 4503.02 of the Revised Code shall be as follows:

(A) For motor vehicles having three wheels or less, the license tax is:

(1) For each motorized bicycle, ten dollars;

(2) For each motorcycle, fourteen dollars.

(B) For each passenger car, twenty dollars;

(C) For each manufactured home, each mobile home, and each travel trailer, ten dollars;

(D) For each noncommercial motor vehicle designed by the manufacturer to carry a load of no more than three-quarters of one ton and for each motor home, thirty-five dollars; for each noncommercial motor vehicle designed by the manufacturer to carry a load of more than three-quarters of one ton, but not more than one ton, seventy dollars;

(E) For each noncommercial trailer, the license tax is:

(1) Eighty-five cents for each one hundred pounds or part thereof for the first two thousand pounds or part thereof of weight of vehicle fully equipped;

(2) One dollar and forty cents for each one hundred pounds or part thereof in excess of two thousand pounds up to and including ten thousand pounds.

(F) Notwithstanding its weight, twelve dollars for any:

(1) Vehicle equipped, owned, and used by a charitable or nonprofit corporation exclusively for the purpose of administering chest x-rays or receiving blood donations;

(2) Van used principally for the transportation of handicapped persons that has been modified by being equipped with adaptive equipment to facilitate the movement of such persons into and out of the van;

(3) Bus used principally for the transportation of handicapped persons or persons sixty-five years of age or older.

(G) Notwithstanding its weight, twenty dollars for any bus used principally for the transportation of persons in a ridesharing arrangement.

(H) For each transit bus having motor power the license tax is twelve dollars.

"Transit bus" means either a motor vehicle having a seating capacity of more than seven persons which is operated and used by any person in the rendition of a public mass transportation service primarily in a municipal corporation or municipal corporations and provided at least seventy-five per cent of the annual mileage of such service and use is within such municipal corporation or municipal corporations or a motor vehicle having a seating capacity of more than seven persons which is operated solely for the transportation of persons associated with a charitable or nonprofit corporation, but does not mean any motor vehicle having a seating capacity of more than seven persons when such vehicle is used in a ridesharing capacity or any bus described by division (F)(3) of this section.

The application for registration of such transit bus shall be accompanied by an affidavit prescribed by the registrar of motor vehicles and signed by the person or an agent of the firm or corporation operating such bus stating that the bus has a seating capacity of more than seven persons, and that it is either to be operated and used in the rendition of a public mass transportation service and that at least seventy-five per cent of the annual mileage of such operation and use shall be within one or more municipal corporations or that it is to be operated solely for the transportation of persons associated with a charitable or nonprofit corporation.

The form of the license plate, and the manner of its attachment to the vehicle, shall be prescribed by the registrar of motor vehicles.

(I) The minimum tax for any vehicle having motor power other than a farm truck, a motorized bicycle, or motorcycle is ten dollars and eighty cents, and for each noncommercial trailer, five dollars.

(J)

(1) Except as otherwise provided in division (J) of this section, for each farm truck, except a noncommercial motor vehicle, that is owned, controlled, or operated by one or more farmers exclusively in farm use as defined in this section, and not for commercial purposes, and provided that at least seventy-five per cent of such farm use is by or for the one or more owners, controllers, or operators of the farm in the operation of which a farm truck is used, the license tax is five dollars plus:

(a) Fifty cents per one hundred pounds or part thereof for the first three thousand pounds;

(b) Seventy cents per one hundred pounds or part thereof in excess of three thousand pounds up to and including four thousand pounds;

(c) Ninety cents per one hundred pounds or part thereof in excess of four thousand pounds up to and including six thousand pounds;

(d) Two dollars for each one hundred pounds or part thereof in excess of six thousand pounds up to and including ten thousand pounds;

(e) Two dollars and twenty-five cents for each one hundred pounds or part thereof in excess of ten thousand pounds;

(f) The minimum license tax for any farm truck shall be twelve dollars.

(2) The owner of a farm truck may register the truck for a period of one-half year by paying one-half the registration tax imposed on the truck under this chapter and one-half the amount of any tax imposed on the truck under Chapter 4504. of the Revised Code.

(3) A farm bus may be registered for a period of two hundred ten days from the date of issue of the license plates for the bus, for a fee of ten dollars, provided such license plates shall not be issued for more than one such period in any calendar year. Such use does not include the operation of trucks by commercial processors of agricultural products.

(4) License plates for farm trucks and for farm buses shall have some distinguishing marks, letters, colors, or other characteristics to be determined by the director of public safety.

(5) Every person registering a farm truck or bus under this section shall furnish an affidavit certifying that the truck or bus licensed to that person is to be so used as to meet the requirements necessary for the farm truck or farm bus classification.

Any farmer may use a truck owned by the farmer for commercial purposes by paying the difference between the commercial truck registration fee and the farm truck registration fee for the remaining part of the registration period for which the truck is registered. Such remainder shall be calculated from the beginning of the semiannual period in which application for such commercial license is made.

Taxes at the rates provided in this section are in lieu of all taxes on or with respect to the ownership of such motor vehicles, except as provided in section 4503.042 and section 4503.06 of the Revised Code.

(K) Other than trucks registered under the international registration plan in another jurisdiction and for which this state has received an apportioned registration fee, the license tax for each truck which is owned, controlled, or operated by a nonresident, and licensed in another state, and which is used exclusively for the transportation of nonprocessed agricultural products intrastate, from the place of production to the place of processing, is twenty-four dollars.

"Truck," as used in this division, means any pickup truck, straight truck, semitrailer, or trailer other than a travel trailer. Nonprocessed agricultural products, as used in this division, does not include livestock or grain.

A license issued under this division shall be issued for a period of one hundred thirty days in the same manner in which all other licenses are issued under this section, provided that no truck shall be so licensed for more than one one-hundred-thirty-day period during any calendar year.

The license issued pursuant to this division shall consist of a windshield decal to be designed by the director of public safety.

Every person registering a truck under this division shall furnish an affidavit certifying that the truck licensed to the person is to be used exclusively for the purposes specified in this division.

(L) Every person registering a motor vehicle as a noncommercial motor vehicle as defined in section 4501.01 of the Revised Code, or registering a trailer as a noncommercial trailer as defined in that section, shall furnish an affidavit certifying that the motor vehicle or trailer so licensed to the person is to be so used as to meet the requirements necessary for the noncommercial vehicle classification.

(M) Every person registering a van or bus as provided in divisions (F)(2) and (3) of this section shall furnish a notarized statement certifying that the van or bus licensed to the person is to be used for the purposes specified in those divisions. The form of the license plate issued for such motor vehicles shall be prescribed by the registrar.

(N) Every person registering as a passenger car a motor vehicle designed and used for carrying more than nine but not more than fifteen passengers, and every person registering a bus as provided in division (G) of this section, shall furnish an affidavit certifying that the vehicle so licensed to the person is to be used in a ridesharing arrangement and that the person will have in effect whenever the vehicle is used in a ridesharing arrangement a policy of liability insurance with respect to the motor vehicle in amounts and coverages no less than those required by section 4509.79 of the Revised Code. The form of the license plate issued for such a motor vehicle shall be prescribed by the registrar.

(O)

(1) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within thirty days after that date, the registrar or deputy registrar shall collect a fee of ten dollars for the issuance of the vehicle registration. For any motor vehicle that is used on a seasonal basis, whether used for general transportation or not, and that has not been used on the public roads or highways since the expiration of the registration, the registrar or deputy registrar shall waive the fee established under this division if the application is accompanied by supporting evidence of seasonal use as the registrar may require. The registrar or deputy registrar may waive the fee for other good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(2) Division (O)(1) of this section does not apply to a farm truck or farm bus registered under division (J) of this section.

(P) As used in this section:

(1) "Van" means any motor vehicle having a single rear axle and an enclosed body without a second seat.

(2) "Handicapped person" means any person who has lost the use of one or both legs, or one or both arms, or is blind, deaf, or so severely disabled as to be unable to move about without the aid of crutches or a wheelchair.

(3) "Farm truck" means a truck used in the transportation from the farm of products of the farm, including livestock and its products, poultry and its products, floricultural and horticultural products, and in the transportation to the farm of supplies for the farm, including tile, fence, and every other thing or commodity used in agricultural, floricultural, horticultural, livestock, and poultry production and livestock, poultry, and other animals and things used for breeding, feeding, or other purposes connected with the operation of the farm.

(4) "Farm bus" means a bus used only for the transportation of agricultural employees and used only in the transportation of such employees as are necessary in the operation of the farm.

(5) "Farm supplies" includes fuel used exclusively in the operation of a farm, including one or more homes located on and used in the operation of one or more farms, and furniture and other things used in and around such homes.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-30-1999; 09-16-2004

This section is set out three times. See also § 4503.04, as amended by 130th General Assembly File No. 7, HB 51, §101.10, eff. 1/1/2017.



Section 4503.04 - [Effective 1/1/2017] Schedule of rates.

Except as provided in sections 4503.042 and 4503.65 of the Revised Code for the registration of commercial cars, trailers, semitrailers, and certain buses, the rates of the taxes imposed by section 4503.02 of the Revised Code shall be as follows:

(A)

(1) For motor vehicles having three wheels or less, the license tax is:

(a) For each motorized bicycle or moped, ten dollars;

(b) For each motorcycle, cab-enclosed motorcycle, motor-driven cycle, or motor scooter, fourteen dollars.

(2) For each low-speed, under-speed, and utility vehicle, and each mini-truck, ten dollars.

(B) For each passenger car, twenty dollars;

(C) For each manufactured home, each mobile home, and each travel trailer or house vehicle, ten dollars;

(D) For each noncommercial motor vehicle designed by the manufacturer to carry a load of no more than three-quarters of one ton and for each motor home, thirty-five dollars; for each noncommercial motor vehicle designed by the manufacturer to carry a load of more than three-quarters of one ton, but not more than one ton, seventy dollars;

(E) For each noncommercial trailer, the license tax is:

(1) Eighty-five cents for each one hundred pounds or part thereof for the first two thousand pounds or part thereof of weight of vehicle fully equipped;

(2) One dollar and forty cents for each one hundred pounds or part thereof in excess of two thousand pounds up to and including ten thousand pounds.

(F) Notwithstanding its weight, twelve dollars for any:

(1) Vehicle equipped, owned, and used by a charitable or nonprofit corporation exclusively for the purpose of administering chest x-rays or receiving blood donations;

(2) Van used principally for the transportation of handicapped persons that has been modified by being equipped with adaptive equipment to facilitate the movement of such persons into and out of the van;

(3) Bus used principally for the transportation of handicapped persons or persons sixty-five years of age or older.

(G) Notwithstanding its weight, twenty dollars for any bus used principally for the transportation of persons in a ridesharing arrangement.

(H) For each transit bus having motor power the license tax is twelve dollars.

"Transit bus" means either a motor vehicle having a seating capacity of more than seven persons which is operated and used by any person in the rendition of a public mass transportation service primarily in a municipal corporation or municipal corporations and provided at least seventy-five per cent of the annual mileage of such service and use is within such municipal corporation or municipal corporations or a motor vehicle having a seating capacity of more than seven persons which is operated solely for the transportation of persons associated with a charitable or nonprofit corporation, but does not mean any motor vehicle having a seating capacity of more than seven persons when such vehicle is used in a ridesharing capacity or any bus described by division (F)(3) of this section.

The application for registration of such transit bus shall be accompanied by an affidavit prescribed by the registrar of motor vehicles and signed by the person or an agent of the firm or corporation operating such bus stating that the bus has a seating capacity of more than seven persons, and that it is either to be operated and used in the rendition of a public mass transportation service and that at least seventy-five per cent of the annual mileage of such operation and use shall be within one or more municipal corporations or that it is to be operated solely for the transportation of persons associated with a charitable or nonprofit corporation.

The form of the license plate, and the manner of its attachment to the vehicle, shall be prescribed by the registrar of motor vehicles.

(I) Except as otherwise provided in division (A) or (J) of this section, the minimum tax for any vehicle having motor power is ten dollars and eighty cents, and for each noncommercial trailer, five dollars.

(J)

(1) Except as otherwise provided in division (J) of this section, for each farm truck, except a noncommercial motor vehicle, that is owned, controlled, or operated by one or more farmers exclusively in farm use as defined in this section, and not for commercial purposes, and provided that at least seventy-five per cent of such farm use is by or for the one or more owners, controllers, or operators of the farm in the operation of which a farm truck is used, the license tax is five dollars plus:

(a) Fifty cents per one hundred pounds or part thereof for the first three thousand pounds;

(b) Seventy cents per one hundred pounds or part thereof in excess of three thousand pounds up to and including four thousand pounds;

(c) Ninety cents per one hundred pounds or part thereof in excess of four thousand pounds up to and including six thousand pounds;

(d) Two dollars for each one hundred pounds or part thereof in excess of six thousand pounds up to and including ten thousand pounds;

(e) Two dollars and twenty-five cents for each one hundred pounds or part thereof in excess of ten thousand pounds;

(f) The minimum license tax for any farm truck shall be twelve dollars.

(2) The owner of a farm truck may register the truck for a period of one-half year by paying one-half the registration tax imposed on the truck under this chapter and one-half the amount of any tax imposed on the truck under Chapter 4504. of the Revised Code.

(3) A farm bus may be registered for a period of two hundred ten days from the date of issue of the license plates for the bus, for a fee of ten dollars, provided such license plates shall not be issued for more than one such period in any calendar year. Such use does not include the operation of trucks by commercial processors of agricultural products.

(4) License plates for farm trucks and for farm buses shall have some distinguishing marks, letters, colors, or other characteristics to be determined by the director of public safety.

(5) Every person registering a farm truck or bus under this section shall furnish an affidavit certifying that the truck or bus licensed to that person is to be so used as to meet the requirements necessary for the farm truck or farm bus classification.

Any farmer may use a truck owned by the farmer for commercial purposes by paying the difference between the commercial truck registration fee and the farm truck registration fee for the remaining part of the registration period for which the truck is registered. Such remainder shall be calculated from the beginning of the semiannual period in which application for such commercial license is made.

Taxes at the rates provided in this section are in lieu of all taxes on or with respect to the ownership of such motor vehicles, except as provided in section 4503.042 and section 4503.06 of the Revised Code.

(K) Other than trucks registered under the international registration plan in another jurisdiction and for which this state has received an apportioned registration fee, the license tax for each truck which is owned, controlled, or operated by a nonresident, and licensed in another state, and which is used exclusively for the transportation of nonprocessed agricultural products intrastate, from the place of production to the place of processing, is twenty-four dollars.

"Truck," as used in this division, means any pickup truck, straight truck, semitrailer, or trailer other than a travel trailer. Nonprocessed agricultural products, as used in this division, does not include livestock or grain.

A license issued under this division shall be issued for a period of one hundred thirty days in the same manner in which all other licenses are issued under this section, provided that no truck shall be so licensed for more than one one-hundred-thirty-day period during any calendar year.

The license issued pursuant to this division shall consist of a windshield decal to be designed by the director of public safety.

Every person registering a truck under this division shall furnish an affidavit certifying that the truck licensed to the person is to be used exclusively for the purposes specified in this division.

(L) Every person registering a motor vehicle as a noncommercial motor vehicle as defined in section 4501.01 of the Revised Code, or registering a trailer as a noncommercial trailer as defined in that section, shall furnish an affidavit certifying that the motor vehicle or trailer so licensed to the person is to be so used as to meet the requirements necessary for the noncommercial vehicle classification.

(M) Every person registering a van or bus as provided in divisions (F)(2) and (3) of this section shall furnish a notarized statement certifying that the van or bus licensed to the person is to be used for the purposes specified in those divisions. The form of the license plate issued for such motor vehicles shall be prescribed by the registrar.

(N) Every person registering as a passenger car a motor vehicle designed and used for carrying more than nine but not more than fifteen passengers, and every person registering a bus as provided in division (G) of this section, shall furnish an affidavit certifying that the vehicle so licensed to the person is to be used in a ridesharing arrangement and that the person will have in effect whenever the vehicle is used in a ridesharing arrangement a policy of liability insurance with respect to the motor vehicle in amounts and coverages no less than those required by section 4509.79 of the Revised Code. The form of the license plate issued for such a motor vehicle shall be prescribed by the registrar.

(O)

(1) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within thirty days after that date, the registrar or deputy registrar shall collect a fee of ten dollars for the issuance of the vehicle registration. For any motor vehicle that is used on a seasonal basis, whether used for general transportation or not, and that has not been used on the public roads or highways since the expiration of the registration, the registrar or deputy registrar shall waive the fee established under this division if the application is accompanied by supporting evidence of seasonal use as the registrar may require. The registrar or deputy registrar may waive the fee for other good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(2) Division (O)(1) of this section does not apply to a farm truck or farm bus registered under division (J) of this section.

(P) As used in this section:

(1) "Van" means any motor vehicle having a single rear axle and an enclosed body without a second seat.

(2) "Handicapped person" means any person who has lost the use of one or both legs, or one or both arms, or is blind, deaf, or so severely disabled as to be unable to move about without the aid of crutches or a wheelchair.

(3) "Farm truck" means a truck used in the transportation from the farm of products of the farm, including livestock and its products, poultry and its products, floricultural and horticultural products, and in the transportation to the farm of supplies for the farm, including tile, fence, and every other thing or commodity used in agricultural, floricultural, horticultural, livestock, and poultry production and livestock, poultry, and other animals and things used for breeding, feeding, or other purposes connected with the operation of the farm.

(4) "Farm bus" means a bus used only for the transportation of agricultural employees and used only in the transportation of such employees as are necessary in the operation of the farm.

(5) "Farm supplies" includes fuel used exclusively in the operation of a farm, including one or more homes located on and used in the operation of one or more farms, and furniture and other things used in and around such homes.

Amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-30-1999; 09-16-2004

This section is set out three times. See also § 4503.04, effective until 1/1/2017.



Section 4503.041 - Weight of trailer used exclusively for noncommercial purposes.

(A) The original owner of any trailer weighing four thousand pounds or less and used exclusively for noncommercial purposes , upon application for initial registration, shall obtain and present such evidence of the trailer's weight as the registrar of motor vehicles may require. Whenever an application for registration other than an initial application by the original owner is made for a trailer to which this section applies, the application shall be accompanied by an affidavit, prescribed by the registrar and signed by the present owner, stating that the weight of the trailer is the same as that indicated by the evidence obtained and presented for initial registration by the original owner, and no other evidence of weight shall be required. This section does not apply to the owner of a boat trailer being registered in accordance with section 4503.173 of the Revised Code.

(B) The owner of a trailer described in division (A) of this section or the operator of a motor vehicle towing such a trailer may tow the trailer directly to and from a scale facility for the purpose of determining the trailer's weight prior to the registration of the trailer provided that at the time of such towing the owner or operator has in the owner's or operator's possession an official weight slip prescribed by the registrar and provided the trailer does not carry any load during such towing.

Effective Date: 06-27-1988; 09-16-2004



Section 4503.042 - [Effective Until 7/1/2013] Rates after operation of international registration plan.

The registrar of motor vehicles shall adopt rules establishing the date, subsequent to this state's entry into membership in the international registration plan, when the rates established by this section become operative.

(A) The rates of the taxes imposed by section 4503.02 of the Revised Code are as follows for commercial cars having a gross vehicle weight or combined gross vehicle weight of:

(1) Not more than two thousand pounds, forty-five dollars;

(2) More than two thousand but not more than six thousand pounds, seventy dollars;

(3) More than six thousand but not more than ten thousand pounds, eighty-five dollars;

(4) More than ten thousand but not more than fourteen thousand pounds, one hundred five dollars;

(5) More than fourteen thousand but not more than eighteen thousand pounds, one hundred twenty-five dollars;

(6) More than eighteen thousand but not more than twenty-two thousand pounds, one hundred fifty dollars;

(7) More than twenty-two thousand but not more than twenty-six thousand pounds, one hundred seventy-five dollars;

(8) More than twenty-six thousand but not more than thirty thousand pounds, three hundred fifty-five dollars;

(9) More than thirty thousand but not more than thirty-four thousand pounds, four hundred twenty dollars;

(10) More than thirty-four thousand but not more than thirty-eight thousand pounds, four hundred eighty dollars;

(11) More than thirty-eight thousand but not more than forty-two thousand pounds, five hundred forty dollars;

(12) More than forty-two thousand but not more than forty-six thousand pounds, six hundred dollars;

(13) More than forty-six thousand but not more than fifty thousand pounds, six hundred sixty dollars;

(14) More than fifty thousand but not more than fifty-four thousand pounds, seven hundred twenty-five dollars;

(15) More than fifty-four thousand but not more than fifty-eight thousand pounds, seven hundred eighty-five dollars;

(16) More than fifty-eight thousand but not more than sixty-two thousand pounds, eight hundred fifty-five dollars;

(17) More than sixty-two thousand but not more than sixty-six thousand pounds, nine hundred twenty-five dollars;

(18) More than sixty-six thousand but not more than seventy thousand pounds, nine hundred ninety-five dollars;

(19) More than seventy thousand but not more than seventy-four thousand pounds, one thousand eighty dollars;

(20) More than seventy-four thousand but not more than seventy-eight thousand pounds, one thousand two hundred dollars;

(21) More than seventy-eight thousand pounds, one thousand three hundred forty dollars.

(B) The rates of the taxes imposed by section 4503.02 of the Revised Code are as follows for buses having a gross vehicle weight or combined gross vehicle weight of:

(1) Not more than two thousand pounds, ten dollars;

(2) More than two thousand but not more than six thousand pounds, forty dollars;

(3) More than six thousand but not more than ten thousand pounds, one hundred dollars;

(4) More than ten thousand but not more than fourteen thousand pounds, one hundred eighty dollars;

(5) More than fourteen thousand but not more than eighteen thousand pounds, two hundred sixty dollars;

(6) More than eighteen thousand but not more than twenty-two thousand pounds, three hundred forty dollars;

(7) More than twenty-two thousand but not more than twenty-six thousand pounds, four hundred twenty dollars;

(8) More than twenty-six thousand but not more than thirty thousand pounds, five hundred dollars;

(9) More than thirty thousand but not more than thirty-four thousand pounds, five hundred eighty dollars;

(10) More than thirty-four thousand but not more than thirty-eight thousand pounds, six hundred sixty dollars;

(11) More than thirty-eight thousand but not more than forty-two thousand pounds, seven hundred forty dollars;

(12) More than forty-two thousand but not more than forty-six thousand pounds, eight hundred twenty dollars;

(13) More than forty-six thousand but not more than fifty thousand pounds, nine hundred forty dollars;

(14) More than fifty thousand but not more than fifty-four thousand pounds, one thousand dollars;

(15) More than fifty-four thousand but not more than fifty-eight thousand pounds, one thousand ninety dollars;

(16) More than fifty-eight thousand but not more than sixty-two thousand pounds, one thousand one hundred eighty dollars;

(17) More than sixty-two thousand but not more than sixty-six thousand pounds, one thousand two hundred seventy dollars;

(18) More than sixty-six thousand but not more than seventy thousand pounds, one thousand three hundred sixty dollars;

(19) More than seventy thousand but not more than seventy-four thousand pounds, one thousand four hundred fifty dollars;

(20) More than seventy-four thousand but not more than seventy-eight thousand pounds, one thousand five hundred forty dollars;

(21) More than seventy-eight thousand pounds, one thousand six hundred thirty dollars.

(C) In addition to the license taxes imposed at the rates specified in divisions (A) and (B) of this section, an administrative fee of three dollars and fifty cents, plus an appropriate amount to cover the cost of postage, shall be collected by the registrar for each international registration plan license processed by the registrar.

(D) The rate of the tax for each trailer and semitrailer is twenty-five dollars.

(E) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within seven days after that date, the registrar or deputy registrar shall collect a fee of twenty dollars for the issuance of the vehicle registration, but may waive the fee for good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(F) The rates established by this section shall not apply to any of the following:

(1) Vehicles equipped, owned, and used by a charitable or nonprofit corporation exclusively for the purpose of administering chest x-rays or receiving blood donations;

(2) Vans used principally for the transportation of handicapped persons that have been modified by being equipped with adaptive equipment to facilitate the movement of such persons into and out of the vans;

(3) Buses used principally for the transportation of handicapped persons or persons sixty-five years of age or older;

(4) Buses used principally for the transportation of persons in a ridesharing arrangement;

(5) Transit buses having motor power;

(6) Noncommercial trailers, mobile homes, or manufactured homes.

Effective Date: 03-30-1999; 09-16-2004; 2009 HB2 07-01-2009

This section is set out twice. See also § 4503.042, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.042 - [Effective 7/1/2013] Rates after operation of international registration plan.

The registrar of motor vehicles shall adopt rules establishing the date, subsequent to this state's entry into membership in the international registration plan, when the rates established by this section become operative.

(A) The rates of the taxes imposed by section 4503.02 of the Revised Code are as follows for commercial cars having a gross vehicle weight or combined gross vehicle weight of:

(1) Not more than two thousand pounds, forty-five dollars;

(2) More than two thousand but not more than six thousand pounds, seventy dollars;

(3) More than six thousand but not more than ten thousand pounds, eighty-five dollars;

(4) More than ten thousand but not more than fourteen thousand pounds, one hundred five dollars;

(5) More than fourteen thousand but not more than eighteen thousand pounds, one hundred twenty-five dollars;

(6) More than eighteen thousand but not more than twenty-two thousand pounds, one hundred fifty dollars;

(7) More than twenty-two thousand but not more than twenty-six thousand pounds, one hundred seventy-five dollars;

(8) More than twenty-six thousand but not more than thirty thousand pounds, three hundred fifty-five dollars;

(9) More than thirty thousand but not more than thirty-four thousand pounds, four hundred twenty dollars;

(10) More than thirty-four thousand but not more than thirty-eight thousand pounds, four hundred eighty dollars;

(11) More than thirty-eight thousand but not more than forty-two thousand pounds, five hundred forty dollars;

(12) More than forty-two thousand but not more than forty-six thousand pounds, six hundred dollars;

(13) More than forty-six thousand but not more than fifty thousand pounds, six hundred sixty dollars;

(14) More than fifty thousand but not more than fifty-four thousand pounds, seven hundred twenty-five dollars;

(15) More than fifty-four thousand but not more than fifty-eight thousand pounds, seven hundred eighty-five dollars;

(16) More than fifty-eight thousand but not more than sixty-two thousand pounds, eight hundred fifty-five dollars;

(17) More than sixty-two thousand but not more than sixty-six thousand pounds, nine hundred twenty-five dollars;

(18) More than sixty-six thousand but not more than seventy thousand pounds, nine hundred ninety-five dollars;

(19) More than seventy thousand but not more than seventy-four thousand pounds, one thousand eighty dollars;

(20) More than seventy-four thousand but not more than seventy-eight thousand pounds, one thousand two hundred dollars;

(21) More than seventy-eight thousand pounds, one thousand three hundred forty dollars.

(B) The rates of the taxes imposed by section 4503.02 of the Revised Code are as follows for buses having a gross vehicle weight or combined gross vehicle weight of:

(1) Not more than two thousand pounds, ten dollars;

(2) More than two thousand but not more than six thousand pounds, forty dollars;

(3) More than six thousand but not more than ten thousand pounds, one hundred dollars;

(4) More than ten thousand but not more than fourteen thousand pounds, one hundred eighty dollars;

(5) More than fourteen thousand but not more than eighteen thousand pounds, two hundred sixty dollars;

(6) More than eighteen thousand but not more than twenty-two thousand pounds, three hundred forty dollars;

(7) More than twenty-two thousand but not more than twenty-six thousand pounds, four hundred twenty dollars;

(8) More than twenty-six thousand but not more than thirty thousand pounds, five hundred dollars;

(9) More than thirty thousand but not more than thirty-four thousand pounds, five hundred eighty dollars;

(10) More than thirty-four thousand but not more than thirty-eight thousand pounds, six hundred sixty dollars;

(11) More than thirty-eight thousand but not more than forty-two thousand pounds, seven hundred forty dollars;

(12) More than forty-two thousand but not more than forty-six thousand pounds, eight hundred twenty dollars;

(13) More than forty-six thousand but not more than fifty thousand pounds, nine hundred forty dollars;

(14) More than fifty thousand but not more than fifty-four thousand pounds, one thousand dollars;

(15) More than fifty-four thousand but not more than fifty-eight thousand pounds, one thousand ninety dollars;

(16) More than fifty-eight thousand but not more than sixty-two thousand pounds, one thousand one hundred eighty dollars;

(17) More than sixty-two thousand but not more than sixty-six thousand pounds, one thousand two hundred seventy dollars;

(18) More than sixty-six thousand but not more than seventy thousand pounds, one thousand three hundred sixty dollars;

(19) More than seventy thousand but not more than seventy-four thousand pounds, one thousand four hundred fifty dollars;

(20) More than seventy-four thousand but not more than seventy-eight thousand pounds, one thousand five hundred forty dollars;

(21) More than seventy-eight thousand pounds, one thousand six hundred thirty dollars.

(C) In addition to the license taxes imposed at the rates specified in divisions (A) and (B) of this section, an administrative fee of three dollars and fifty cents, plus an appropriate amount to cover the cost of postage, shall be collected by the registrar for each international registration plan license processed by the registrar.

(D) The rate of the tax for each trailer and semitrailer is twenty-five dollars.

(E) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within thirty days after that date, the registrar or deputy registrar shall collect a fee of ten dollars for the issuance of the vehicle registration, but may waive the fee for good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(F) The rates established by this section shall not apply to any of the following:

(1) Vehicles equipped, owned, and used by a charitable or nonprofit corporation exclusively for the purpose of administering chest x-rays or receiving blood donations;

(2) Vans used principally for the transportation of handicapped persons that have been modified by being equipped with adaptive equipment to facilitate the movement of such persons into and out of the vans;

(3) Buses used principally for the transportation of handicapped persons or persons sixty-five years of age or older;

(4) Buses used principally for the transportation of persons in a ridesharing arrangement;

(5) Transit buses having motor power;

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-30-1999; 09-16-2004; 2009 HB2 07-01-2009

This section is set out twice. See also § 4503.042, effective until 7/1/2013.



Section 4503.05 - Noncommercial motor vehicle use restriction.

(A) No person shall use a motor vehicle registered as a noncommercial motor vehicle for other than the purposes set forth in section 4501.01 of the Revised Code.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4503.06 - Manufactured or mobile home tax.

(A) The owner of each manufactured or mobile home that has acquired situs in this state shall pay either a real property tax pursuant to Title LVII of the Revised Code or a manufactured home tax pursuant to division (C) of this section.

(B) The owner of a manufactured or mobile home shall pay real property taxes if either of the following applies:

(1) The manufactured or mobile home acquired situs in the state or ownership in the home was transferred on or after January 1, 2000, and all of the following apply:

(a) The home is affixed to a permanent foundation as defined in division (C)(5) of section 3781.06 of the Revised Code.

(b) The home is located on land that is owned by the owner of the home.

(c) The certificate of title has been inactivated by the clerk of the court of common pleas that issued it, pursuant to division (H) of section 4505.11 of the Revised Code.

(2) The manufactured or mobile home acquired situs in the state or ownership in the home was transferred before January 1, 2000, and all of the following apply:

(a) The home is affixed to a permanent foundation as defined in division (C)(5) of section 3781.06 of the Revised Code.

(b) The home is located on land that is owned by the owner of the home.

(c) The owner of the home has elected to have the home taxed as real property and, pursuant to section 4505.11 of the Revised Code, has surrendered the certificate of title to the auditor of the county containing the taxing district in which the home has its situs, together with proof that all taxes have been paid.

(d) The county auditor has placed the home on the real property tax list and delivered the certificate of title to the clerk of the court of common pleas that issued it and the clerk has inactivated the certificate.

(C)

(1) Any mobile or manufactured home that is not taxed as real property as provided in division (B) of this section is subject to an annual manufactured home tax, payable by the owner, for locating the home in this state. The tax as levied in this section is for the purpose of supplementing the general revenue funds of the local subdivisions in which the home has its situs pursuant to this section.

(2) The year for which the manufactured home tax is levied commences on the first day of January and ends on the following thirty-first day of December. The state shall have the first lien on any manufactured or mobile home on the list for the amount of taxes, penalties, and interest charged against the owner of the home under this section. The lien of the state for the tax for a year shall attach on the first day of January to a home that has acquired situs on that date. The lien for a home that has not acquired situs on the first day of January, but that acquires situs during the year, shall attach on the next first day of January. The lien shall continue until the tax, including any penalty or interest, is paid.

(3)

(a) The situs of a manufactured or mobile home located in this state on the first day of January is the local taxing district in which the home is located on that date.

(b) The situs of a manufactured or mobile home not located in this state on the first day of January, but located in this state subsequent to that date, is the local taxing district in which the home is located thirty days after it is acquired or first enters this state.

(4) The tax is collected by and paid to the county treasurer of the county containing the taxing district in which the home has its situs.

(D) The manufactured home tax shall be computed and assessed by the county auditor of the county containing the taxing district in which the home has its situs as follows:

(1) On a home that acquired situs in this state prior to January 1, 2000:

(a) By multiplying the assessable value of the home by the tax rate of the taxing district in which the home has its situs, and deducting from the product thus obtained any reduction authorized under section 4503.065 of the Revised Code. The tax levied under this formula shall not be less than thirty-six dollars, unless the home qualifies for a reduction in assessable value under section 4503.065 of the Revised Code, in which case there shall be no minimum tax and the tax shall be the amount calculated under this division.

(b) The assessable value of the home shall be forty per cent of the amount arrived at by the following computation:

(i) If the cost to the owner, or market value at time of purchase, whichever is greater, of the home includes the furnishings and equipment, such cost or market value shall be multiplied according to the following schedule:

For the first calendar year in which the home is owned by the current owner

x

80%

2nd calendar year

x

75%

3rd "

x

70%

4th "

x

65%

5th "

x

60%

6th "

x

55%

7th "

x

50%

8th "

x

45%

9th "

x

40%

10th and each year thereafter

x

35%

The first calendar year means any period between the first day of January and the thirty-first day of December of the first year.

(ii) If the cost to the owner, or market value at the time of purchase, whichever is greater, of the home does not include the furnishings and equipment, such cost or market value shall be multiplied according to the following schedule:

For the first calendar year in which the home is owned by the current owner

x

95%

2nd calendar year

x

90%

3rd "

x

85%

4th "

x

80%

5th "

x

75%

6th "

x

70%

7th "

x

65%

8th "

x

60%

9th "

x

55%

10th and each year thereafter

x

50%

The first calendar year means any period between the first day of January and the thirty-first day of December of the first year.

(2) On a home in which ownership was transferred or that first acquired situs in this state on or after January 1, 2000:

(a) By multiplying the assessable value of the home by the effective tax rate, as defined in section 323.08 of the Revised Code, for residential real property of the taxing district in which the home has its situs, and deducting from the product thus obtained the reductions required or authorized under section 319.302, division (B) of section 323.152, or section 4503.065 of the Revised Code.

(b) The assessable value of the home shall be thirty-five per cent of its true value as determined under division (L) of this section.

(3) On or before the fifteenth day of January each year, the county auditor shall record the assessable value and the amount of tax on the manufactured or mobile home on the tax list and deliver a duplicate of the list to the county treasurer. In the case of an emergency as defined in section 323.17 of the Revised Code, the tax commissioner, by journal entry, may extend the times for delivery of the duplicate for an additional fifteen days upon receiving a written application from the county auditor regarding an extension for the delivery of the duplicate, or from the county treasurer regarding an extension of the time for the billing and collection of taxes. The application shall contain a statement describing the emergency that will cause the unavoidable delay and must be received by the tax commissioner on or before the last day of the month preceding the day delivery of the duplicate is otherwise required. When an extension is granted for delivery of the duplicate, the time period for payment of taxes shall be extended for a like period of time. When a delay in the closing of a tax collection period becomes unavoidable, the tax commissioner, upon application by the county auditor and county treasurer, may order the time for payment of taxes to be extended if the tax commissioner determines that penalties have accrued or would otherwise accrue for reasons beyond the control of the taxpayers of the county. The order shall prescribe the final extended date for payment of taxes for that collection period.

(4) After January 1, 1999, the owner of a manufactured or mobile home taxed pursuant to division (D)(1) of this section may elect to have the home taxed pursuant to division (D)(2) of this section by filing a written request with the county auditor of the taxing district in which the home is located on or before the first day of December of any year. Upon the filing of the request, the county auditor shall determine whether all taxes levied under division (D)(1) of this section have been paid, and if those taxes have been paid, the county auditor shall tax the manufactured or mobile home pursuant to division (D)(2) of this section commencing in the next tax year.

(5) A manufactured or mobile home that acquired situs in this state prior to January 1, 2000, shall be taxed pursuant to division (D)(2) of this section if no manufactured home tax had been paid for the home and the home was not exempted from taxation pursuant to division (E) of this section for the year for which the taxes were not paid.

(6)

(a) Immediately upon receipt of any manufactured home tax duplicate from the county auditor, but not less than twenty days prior to the last date on which the first one-half taxes may be paid without penalty as prescribed in division (F) of this section, the county treasurer shall cause to be prepared and mailed or delivered to each person charged on that duplicate with taxes, or to an agent designated by such person, the tax bill prescribed by the tax commissioner under division (D)(7) of this section. When taxes are paid by installments, the county treasurer shall mail or deliver to each person charged on such duplicate or the agent designated by that person a second tax bill showing the amount due at the time of the second tax collection. The second half tax bill shall be mailed or delivered at least twenty days prior to the close of the second half tax collection period. A change in the mailing address of any tax bill shall be made in writing to the county treasurer. Failure to receive a bill required by this section does not excuse failure or delay to pay any taxes shown on the bill or, except as provided in division (B)(1) of section 5715.39 of the Revised Code, avoid any penalty, interest, or charge for such delay.

(b) After delivery of the copy of the delinquent manufactured home tax list under division (H) of this section, the county treasurer may prepare and mail to each person in whose name a home is listed an additional tax bill showing the total amount of delinquent taxes charged against the home as shown on the list. The tax bill shall include a notice that the interest charge prescribed by division (G) of this section has begun to accrue.

(7) Each tax bill prepared and mailed or delivered under division (D)(6) of this section shall be in the form and contain the information required by the tax commissioner. The commissioner may prescribe different forms for each county and may authorize the county auditor to make up tax bills and tax receipts to be used by the county treasurer. The tax bill shall not contain or be mailed or delivered with any information or material that is not required by this section or that is not authorized by section 321.45 of the Revised Code or by the tax commissioner. In addition to the information required by the commissioner, each tax bill shall contain the following information:

(a) The taxes levied and the taxes charged and payable against the manufactured or mobile home;

(b) The following notice: "Notice: If the taxes are not paid within sixty days after the county auditor delivers the delinquent manufactured home tax list to the county treasurer, you and your home may be subject to collection proceedings for tax delinquency." Failure to provide such notice has no effect upon the validity of any tax judgment to which a home may be subjected.

(c) In the case of manufactured or mobile homes taxed under division (D)(2) of this section, the following additional information:

(i) The effective tax rate. The words "effective tax rate" shall appear in boldface type.

(ii) The following notice: "Notice: If the taxes charged against this home have been reduced by the 2-1/2 per cent tax reduction for residences occupied by the owner but the home is not a residence occupied by the owner, the owner must notify the county auditor's office not later than March 31 of the year for which the taxes are due. Failure to do so may result in the owner being convicted of a fourth degree misdemeanor, which is punishable by imprisonment up to 30 days, a fine up to $250, or both, and in the owner having to repay the amount by which the taxes were erroneously or illegally reduced, plus any interest that may apply.

If the taxes charged against this home have not been reduced by the 2-1/2 per cent tax reduction and the home is a residence occupied by the owner, the home may qualify for the tax reduction. To obtain an application for the tax reduction or further information, the owner may contact the county auditor's office at .......... (insert the address and telephone number of the county auditor's office)."

(E)

(1) A manufactured or mobile home is not subject to this section when any of the following applies:

(a) It is taxable as personal property pursuant to section 5709.01 of the Revised Code. Any manufactured or mobile home that is used as a residence shall be subject to this section and shall not be taxable as personal property pursuant to section 5709.01 of the Revised Code.

(b) It bears a license plate issued by any state other than this state unless the home is in this state in excess of an accumulative period of thirty days in any calendar year.

(c) The annual tax has been paid on the home in this state for the current year.

(d) The tax commissioner has determined, pursuant to section 5715.27 of the Revised Code, that the property is exempt from taxation, or would be exempt from taxation under Chapter 5709. of the Revised Code if it were classified as real property.

(2) A travel trailer or park trailer, as these terms are defined in section 4501.01 of the Revised Code, is not subject to this section if it is unused or unoccupied and stored at the owner's normal place of residence or at a recognized storage facility.

(3) A travel trailer or park trailer, as these terms are defined in section 4501.01 of the Revised Code, is subject to this section and shall be taxed as a manufactured or mobile home if it has a situs longer than thirty days in one location and is connected to existing utilities, unless either of the following applies:

(a) The situs is in a state facility or a camping or park area as defined in division (C), (Q), (S), or (V) of section 3729.01 of the Revised Code.

(b) The situs is in a camping or park area that is a tract of land that has been limited to recreational use by deed or zoning restrictions and subdivided for sale of five or more individual lots for the express or implied purpose of occupancy by either self-contained recreational vehicles as defined in division (T) of section 3729.01 of the Revised Code or by dependent recreational vehicles as defined in division (D) of section 3729.01 of the Revised Code.

(F) Except as provided in division (D)(3) of this section, the manufactured home tax is due and payable as follows:

(1) When a manufactured or mobile home has a situs in this state, as provided in this section, on the first day of January, one-half of the amount of the tax is due and payable on or before the first day of March and the balance is due and payable on or before the thirty-first day of July. At the option of the owner of the home, the tax for the entire year may be paid in full on the first day of March.

(2) When a manufactured or mobile home first acquires a situs in this state after the first day of January, no tax is due and payable for that year.

(G)

(1)

(a) Except as otherwise provided in division (G)(1)(b) of this section, if one-half of the current taxes charged under this section against a manufactured or mobile home, together with the full amount of any delinquent taxes, are not paid on or before the first day of March in that year, or on or before the last day for such payment as extended pursuant to section 4503.063 of the Revised Code, a penalty of ten per cent shall be charged against the unpaid balance of such half of the current taxes. If the total amount of all such taxes is not paid on or before the thirty-first day of July, next thereafter, or on or before the last day for payment as extended pursuant to section 4503.063 of the Revised Code, a like penalty shall be charged on the balance of the total amount of the unpaid current taxes.

(b) After a valid delinquent tax contract that includes unpaid current taxes from a first-half collection period described in division (F) of this section has been entered into under section 323.31 of the Revised Code, no ten per cent penalty shall be charged against such taxes after the second-half collection period while the delinquent tax contract remains in effect. On the day a delinquent tax contract becomes void, the ten per cent penalty shall be charged against such taxes and shall equal the amount of penalty that would have been charged against unpaid current taxes outstanding on the date on which the second-half penalty would have been charged thereon under division (G)(1)(a) of this section if the contract had not been in effect.

(2)

(a) On the first day of the month following the last day the second installment of taxes may be paid without penalty beginning in 2000, interest shall be charged against and computed on all delinquent taxes other than the current taxes that became delinquent taxes at the close of the last day such second installment could be paid without penalty. The charge shall be for interest that accrued during the period that began on the preceding first day of December and ended on the last day of the month that included the last date such second installment could be paid without penalty. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code and shall be entered as a separate item on the delinquent manufactured home tax list compiled under division (H) of this section.

(b) On the first day of December beginning in 2000, the interest shall be charged against and computed on all delinquent taxes. The charge shall be for interest that accrued during the period that began on the first day of the month following the last date prescribed for the payment of the second installment of taxes in the current year and ended on the immediately preceding last day of November. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code and shall be entered as a separate item on the delinquent manufactured home tax list.

(c) After a valid undertaking has been entered into for the payment of any delinquent taxes, no interest shall be charged against such delinquent taxes while the undertaking remains in effect in compliance with section 323.31 of the Revised Code. If a valid undertaking becomes void, interest shall be charged against the delinquent taxes for the periods that interest was not permitted to be charged while the undertaking was in effect. The interest shall be charged on the day the undertaking becomes void and shall equal the amount of interest that would have been charged against the unpaid delinquent taxes outstanding on the dates on which interest would have been charged thereon under divisions (G)(1) and (2) of this section had the undertaking not been in effect.

(3) If the full amount of the taxes due at either of the times prescribed by division (F) of this section is paid within ten days after such time, the county treasurer shall waive the collection of and the county auditor shall remit one-half of the penalty provided for in this division for failure to make that payment by the prescribed time.

(4) The treasurer shall compile and deliver to the county auditor a list of all tax payments the treasurer has received as provided in division (G)(3) of this section. The list shall include any information required by the auditor for the remission of the penalties waived by the treasurer. The taxes so collected shall be included in the settlement next succeeding the settlement then in process.

(H)

(1) The county auditor shall compile annually a "delinquent manufactured home tax list" consisting of homes the county treasurer's records indicate have taxes that were not paid within the time prescribed by divisions (D)(3) and (F) of this section, have taxes that remain unpaid from prior years, or have unpaid tax penalties or interest that have been assessed.

(2) Within thirty days after the settlement under division (H)(2) of section 321.24 of the Revised Code , the county auditor shall deliver a copy of the delinquent manufactured home tax list to the county treasurer. The auditor shall update and publish the delinquent manufactured home tax list annually in the same manner as delinquent real property tax lists are published. The county auditor may apportion the cost of publishing the list among taxing districts in proportion to the amount of delinquent manufactured home taxes so published that each taxing district is entitled to receive upon collection of those taxes, or the county auditor may charge the owner of a home on the list a flat fee established under section 319.54 of the Revised Code for the cost of publishing the list and, if the fee is not paid, may place the fee upon the delinquent manufactured home tax list as a lien on the listed home, to be collected as other manufactured home taxes.

(3) When taxes, penalties, or interest are charged against a person on the delinquent manufactured home tax list and are not paid within sixty days after the list is delivered to the county treasurer, the county treasurer shall, in addition to any other remedy provided by law for the collection of taxes, penalties, and interest, enforce collection of such taxes, penalties, and interest by civil action in the name of the treasurer against the owner for the recovery of the unpaid taxes following the procedures for the recovery of delinquent real property taxes in sections 323.25 to 323.28 of the Revised Code. The action may be brought in municipal or county court, provided the amount charged does not exceed the monetary limitations for original jurisdiction for civil actions in those courts.

It is sufficient, having made proper parties to the suit, for the county treasurer to allege in the treasurer's bill of particulars or petition that the taxes stand chargeable on the books of the county treasurer against such person, that they are due and unpaid, and that such person is indebted in the amount of taxes appearing to be due the county. The treasurer need not set forth any other matter relating thereto. If it is found on the trial of the action that the person is indebted to the state, judgment shall be rendered in favor of the county treasurer prosecuting the action. The judgment debtor is not entitled to the benefit of any law for stay of execution or exemption of property from levy or sale on execution in the enforcement of the judgment.

Upon the filing of an entry of confirmation of sale or an order of forfeiture in a proceeding brought under this division, title to the manufactured or mobile home shall be in the purchaser. The clerk of courts shall issue a certificate of title to the purchaser upon presentation of proof of filing of the entry of confirmation or order and, in the case of a forfeiture, presentation of the county auditor's certificate of sale.

(I) The total amount of taxes collected shall be distributed in the following manner: four per cent shall be allowed as compensation to the county auditor for the county auditor's service in assessing the taxes; two per cent shall be allowed as compensation to the county treasurer for the services the county treasurer renders as a result of the tax levied by this section. Such amounts shall be paid into the county treasury, to the credit of the county general revenue fund, on the warrant of the county auditor. Fees to be paid to the credit of the real estate assessment fund shall be collected pursuant to division (C) of section 319.54 of the Revised Code and paid into the county treasury, on the warrant of the county auditor. The balance of the taxes collected shall be distributed among the taxing subdivisions of the county in which the taxes are collected and paid in the same ratio as those taxes were collected for the benefit of the taxing subdivision. The taxes levied and revenues collected under this section shall be in lieu of any general property tax and any tax levied with respect to the privilege of using or occupying a manufactured or mobile home in this state except as provided in sections 4503.04 and 5741.02 of the Revised Code.

(J) An agreement to purchase or a bill of sale for a manufactured home shall show whether or not the furnishings and equipment are included in the purchase price.

(K) If the county treasurer and the county prosecuting attorney agree that an item charged on the delinquent manufactured home tax list is uncollectible, they shall certify that determination and the reasons to the county board of revision. If the board determines the amount is uncollectible, it shall certify its determination to the county auditor, who shall strike the item from the list.

(L)

(1) The county auditor shall appraise at its true value any manufactured or mobile home in which ownership is transferred or which first acquires situs in this state on or after January 1, 2000, and any manufactured or mobile home the owner of which has elected, under division (D)(4) of this section, to have the home taxed under division (D)(2) of this section. The true value shall include the value of the home, any additions, and any fixtures, but not any furnishings in the home. In determining the true value of a manufactured or mobile home, the auditor shall consider all facts and circumstances relating to the value of the home, including its age, its capacity to function as a residence, any obsolete characteristics, and other factors that may tend to prove its true value.

(2)

(a) If a manufactured or mobile home has been the subject of an arm's length sale between a willing seller and a willing buyer within a reasonable length of time prior to the determination of true value, the county auditor shall consider the sale price of the home to be the true value for taxation purposes.

(b) The sale price in an arm's length transaction between a willing seller and a willing buyer shall not be considered the true value of the home if either of the following occurred after the sale:

(i) The home has lost value due to a casualty.

(ii) An addition or fixture has been added to the home.

(3) The county auditor shall have each home viewed and appraised at least once in each six-year period in the same year in which real property in the county is appraised pursuant to Chapter 5713. of the Revised Code, and shall update the appraised values in the third calendar year following the appraisal. The person viewing or appraising a home may enter the home to determine by actual view any additions or fixtures that have been added since the last appraisal. In conducting the appraisals and establishing the true value, the auditor shall follow the procedures set forth for appraising real property in sections 5713.01 and 5713.03 of the Revised Code.

(4) The county auditor shall place the true value of each home on the manufactured home tax list upon completion of an appraisal.

(5)

(a) If the county auditor changes the true value of a home, the auditor shall notify the owner of the home in writing, delivered by mail or in person. The notice shall be given at least thirty days prior to the issuance of any tax bill that reflects the change. Failure to receive the notice does not invalidate any proceeding under this section.

(b) Any owner of a home or any other person or party listed in division (A)(1) of section 5715.19 of the Revised Code may file a complaint against the true value of the home as appraised under this section. The complaint shall be filed with the county auditor on or before the thirty-first day of March of the current tax year or the date of closing of the collection for the first half of manufactured home taxes for the current tax year, whichever is later. The auditor shall present to the county board of revision all complaints filed with the auditor under this section. The board shall hear and investigate the complaint and may take action on it as provided under sections 5715.11 to 5715.19 of the Revised Code.

(c) If the county board of revision determines, pursuant to a complaint against the valuation of a manufactured or mobile home filed under this section, that the amount of taxes, assessments, or other charges paid was in excess of the amount due based on the valuation as finally determined, then the overpayment shall be refunded in the manner prescribed in section 5715.22 of the Revised Code.

(d) Payment of all or part of a tax under this section for any year for which a complaint is pending before the county board of revision does not abate the complaint or in any way affect the hearing and determination thereof.

(M) If the county auditor determines that any tax or other charge or any part thereof has been erroneously charged as a result of a clerical error as defined in section 319.35 of the Revised Code, the county auditor shall call the attention of the county board of revision to the erroneous charges. If the board finds that the taxes or other charges have been erroneously charged or collected, it shall certify the finding to the auditor. Upon receipt of the certification, the auditor shall remove the erroneous charges on the manufactured home tax list or delinquent manufactured home tax list in the same manner as is prescribed in section 319.35 of the Revised Code for erroneous charges against real property, and refund any erroneous charges that have been collected, with interest, in the same manner as is prescribed in section 319.36 of the Revised Code for erroneous charges against real property.

(N) As used in this section and section 4503.061 of the Revised Code:

(1) "Manufactured home taxes" includes taxes, penalties, and interest charged under division (C) or (G) of this section and any penalties charged under division (G) or (H)(5) of section 4503.061 of the Revised Code.

(2) "Current taxes" means all manufactured home taxes charged against a manufactured or mobile home that have not appeared on the manufactured home tax list for any prior year. Current taxes become delinquent taxes if they remain unpaid after the last day prescribed for payment of the second installment of current taxes without penalty, whether or not they have been certified delinquent.

(3) "Delinquent taxes" means:

(a) Any manufactured home taxes that were charged against a manufactured or mobile home for a prior year, including any penalties or interest charged for a prior year and the costs of publication under division (H)(2) of this section, and that remain unpaid;

(b) Any current manufactured home taxes charged against a manufactured or mobile home that remain unpaid after the last day prescribed for payment of the second installment of current taxes without penalty, whether or not they have been certified delinquent, including any penalties or interest and the costs of publication under division (H)(2) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-15-2004; 2007 HB119 06-30-2007



Section 4503.061 - Registration of manufactured and mobile homes in county of situs.

(A) All manufactured and mobile homes shall be listed on either the real property tax list or the manufactured home tax list of the county in which the home has situs. Each owner shall follow the procedures in this section to identify the home to the county auditor of the county containing the taxing district in which the home has situs so that the auditor may place the home on the appropriate tax list.

(B) When a manufactured or mobile home first acquires situs in this state and is subject to real property taxation pursuant to division (B)(1) or (2) of section 4503.06 of the Revised Code, the owner shall present to the auditor of the county containing the taxing district in which the home has its situs the certificate of title for the home, together with proof that all taxes due have been paid and proof that a relocation notice was obtained for the home if required under this section. Upon receiving the certificate of title and the required proofs, the auditor shall place the home on the real property tax list and proceed to treat the home as other properties on that list. After the auditor has placed the home on the tax list of real and public utility property, the auditor shall deliver the certificate of title to the clerk of the court of common pleas that issued it pursuant to section 4505.11 of the Revised Code, and the clerk shall inactivate the certificate of title.

(C)

(1) When a manufactured or mobile home subject to a manufactured home tax is relocated to or first acquires situs in any county that has adopted a permanent manufactured home registration system, as provided in division (F) of this section, the owner, within thirty days after the home is relocated or first acquires situs under section 4503.06 of the Revised Code, shall register the home with the county auditor of the county containing the taxing district in which the home has its situs. For the first registration in each county of situs, the owner or vendee in possession shall present to the county auditor an Ohio certificate of title, certified copy of the certificate of title, or memorandum certificate of title as such are required by law, and proof, as required by the county auditor, that the home, if it has previously been occupied and is being relocated, has been previously registered, that all taxes due and required to be paid under division (H)(1) of this section before a relocation notice may be issued have been paid, and that a relocation notice was obtained for the home if required by division (H) of this section. If the owner or vendee does not possess the Ohio certificate of title, certified copy of the certificate of title, or memorandum certificate of title at the time the owner or vendee first registers the home in a county, the county auditor shall register the home without presentation of the document, but the owner or vendee shall present the certificate of title, certified copy of the certificate of title, or memorandum certificate of title to the county auditor within fourteen days after the owner or vendee obtains possession of the document.

(2) When a manufactured or mobile home is registered for the first time in a county and when the total tax due has been paid as required by division (F) of section 4503.06 of the Revised Code or divisions (E) and (H) of this section, the county treasurer shall note by writing or by a stamp on the certificate of title, certified copy of certificate of title, or memorandum certificate of title that the home has been registered and that the taxes due, if any, have been paid for the preceding five years and for the current year. The treasurer shall then issue a certificate evidencing registration and a decal to be displayed on the street side of the home. The certificate is valid in any county in this state during the year for which it is issued.

(3) For each year thereafter, the county treasurer shall issue a tax bill stating the amount of tax due under section 4503.06 of the Revised Code, as provided in division (D)(6) of that section. When the total tax due has been paid as required by division (F) of that section, the county treasurer shall issue a certificate evidencing registration that shall be valid in any county in this state during the year for which the certificate is issued.

(4) The permanent decal issued under this division is valid during the period of ownership, except that when a manufactured home is relocated in another county the owner shall apply for a new registration as required by this section and section 4503.06 of the Revised Code.

(D)

(1) All owners of manufactured or mobile homes subject to the manufactured home tax being relocated to or having situs in a county that has not adopted a permanent registration system, as provided in division (F) of this section, shall register the home within thirty days after the home is relocated or first acquires situs under section 4503.06 of the Revised Code and thereafter shall annually register the home with the county auditor of the county containing the taxing district in which the home has its situs.

(2) Upon the annual registration, the county treasurer shall issue a tax bill stating the amount of annual manufactured home tax due under section 4503.06 of the Revised Code, as provided in division (D)(6) of that section. When a manufactured or mobile home is registered and when the tax for the current one-half year has been paid as required by division (F) of that section, the county treasurer shall issue a certificate evidencing registration and a decal. The certificate and decal are valid in any county in this state during the year for which they are issued. The decal shall be displayed on the street side of the home.

(3) For the first annual registration in each county of situs, the county auditor shall require the owner or vendee to present an Ohio certificate of title, certified copy of the certificate of title, or memorandum certificate of title as such are required by law, and proof, as required by the county auditor, that the manufactured or mobile home has been previously registered, if such registration was required, that all taxes due and required to be paid under division (H)(1) of this section before a relocation notice may be issued have been paid, and that a relocation notice was obtained for the home if required by division (H) of this section. If the owner or vendee does not possess the Ohio certificate of title, certified copy of the certificate of title, or memorandum certificate of title at the time the owner or vendee first registers the home in a county, the county auditor shall register the home without presentation of the document, but the owner or vendee shall present the certificate of title, certified copy of the certificate of title, or memorandum certificate of title to the county auditor within fourteen days after the owner or vendee obtains possession of the document. When the county treasurer receives the tax payment, the county treasurer shall note by writing or by a stamp on the certificate of title, certified copy of the certificate of title, or memorandum certificate of title that the home has been registered for the current year and that the manufactured home taxes due, if any, have been paid for the preceding five years and for the current year.

(4) For subsequent annual registrations, the auditor may require the owner or vendee in possession to present an Ohio certificate of title, certified copy of the certificate of title, or memorandum certificate of title to the county treasurer upon payment of the manufactured home tax that is due.

(E)

(1) Upon the application to transfer ownership of a manufactured or mobile home for which manufactured home taxes are paid pursuant to division (C) of section 4503.06 of the Revised Code the clerk of the court of common pleas shall not issue any certificate of title that does not contain or have attached both of the following:

(a) An endorsement of the county treasurer stating that the home has been registered for each year of ownership and that all manufactured home taxes imposed pursuant to section 4503.06 of the Revised Code have been paid or that no tax is due;

(b) An endorsement of the county auditor that the manufactured home transfer tax imposed pursuant to section 322.06 of the Revised Code and any fees imposed under division (G) of section 319.54 of the Revised Code have been paid.

(2) If all the taxes have not been paid, the clerk shall notify the vendee to contact the county treasurer of the county containing the taxing district in which the home has its situs at the time of the proposed transfer. The county treasurer shall then collect all the taxes that are due for the year of the transfer and all previous years not exceeding a total of five years. The county treasurer shall distribute that part of the collection owed to the county treasurer of other counties if the home had its situs in another county during a particular year when the unpaid tax became due and payable. The burden to prove the situs of the home in the years that the taxes were not paid is on the transferor of the home. Upon payment of the taxes, the county auditor shall remove all remaining taxes from the manufactured home tax list and the delinquent manufactured home tax list, and the county treasurer shall release all liens for such taxes. The clerk of courts shall issue a certificate of title, free and clear of all liens for manufactured home taxes, to the transferee of the home.

(3) Once the transfer is complete and the certificate of title has been issued, the transferee shall register the manufactured or mobile home pursuant to division (C) or (D) of this section with the county auditor of the county containing the taxing district in which the home remains after the transfer or, if the home is relocated to another county, with the county auditor of the county to which the home is relocated. The transferee need not pay the annual tax for the year of acquisition if the original owner has already paid the annual tax for that year.

(F) The county auditor may adopt a permanent registration system and issue a permanent decal with the first registration as prescribed by the tax commissioner.

(G) When any manufactured or mobile home required to be registered by this section is not registered, the county auditor shall impose a penalty of one hundred dollars upon the owner and deposit the amount to the credit of the county real estate assessment fund to be used to pay the costs of administering this section and section 4503.06 of the Revised Code. If unpaid, the penalty shall constitute a lien on the home and shall be added by the county auditor to the manufactured home tax list for collection.

(H)

(1) Except as otherwise provided in this division, before moving a manufactured or mobile home on public roads from one address within this state to another address within or outside this state, the owner of the home shall obtain a relocation notice, as provided by this section, from the auditor of the county in which the home is located if the home is currently subject to taxation pursuant to section 4503.06 of the Revised Code. The auditor shall charge five dollars for the notice, and deposit the amount to the credit of the county real estate assessment fund to be used to pay the costs of administering this section and section 4503.06 of the Revised Code. The auditor shall not issue a relocation notice unless all taxes owed on the home under section 4503.06 of the Revised Code that were first charged to the home during the period of ownership of the owner seeking the relocation notice have been paid. If the home is being moved by a new owner of the home or by a party taking repossession of the home, the auditor shall not issue a relocation notice unless all of the taxes due for the preceding five years and for the current year have been paid. A relocation notice issued by a county auditor is valid until the last day of December of the year in which it was issued.

If the home is being moved by a sheriff, police officer, constable, bailiff, or manufactured home park operator, as defined in section 4781.01 of the Revised Code, or any agent of any of these persons, for purposes of removal from a manufactured home park and storage, sale, or destruction under section 1923.14 of the Revised Code, the auditor shall issue a relocation notice without requiring payment of any taxes owed on the home under section 4503.06 of the Revised Code.

(2) If a manufactured or mobile home is not yet subject to taxation under section 4503.06 of the Revised Code, the owner of the home shall obtain a relocation notice from the dealer of the home. Within thirty days after the manufactured or mobile home is purchased, the dealer of the home shall provide the auditor of the county in which the home is to be located written notice of the name of the purchaser of the home, the registration number or vehicle identification number of the home, and the address or location to which the home is to be moved. The county auditor shall provide to each manufactured and mobile home dealer, without charge, a supply of relocation notices to be distributed to purchasers pursuant to this section.

(3) The notice shall be in the form of a one-foot square yellow sign with the words "manufactured home relocation notice" printed prominently on it. The name of the owner of the home, the home's registration number or vehicle identification number, the county and the address or location to which the home is being moved, and the county in which the notice is issued shall also be entered on the notice.

(4) The relocation notice must be attached to the rear of the home when the home is being moved on a public road. Except as provided in divisions (H)(1) and (5) of this section, no person shall drive a motor vehicle moving a manufactured or mobile home on a public road from one address to another address within this state unless a relocation notice is attached to the rear of the home.

(5) If the county auditor determines that a manufactured or mobile home has been moved without a relocation notice as required under this division, the auditor shall impose a penalty of one hundred dollars upon the owner of the home and upon the person who moved the home and deposit the amount to the credit of the county real estate assessment fund to pay the costs of administering this section and section 4503.06 of the Revised Code. If the home was relocated from one county in this state to another county in this state and the county auditor of the county to which the home was relocated imposes the penalty, that county auditor, upon collection of the penalty, shall cause an amount equal to the penalty to be transmitted from the county real estate assessment fund to the county auditor of the county from which the home was relocated, who shall deposit the amount to the credit of the county real estate assessment fund. If the penalty on the owner is unpaid, the penalty shall constitute a lien on the home and the auditor shall add the penalty to the manufactured home tax list for collection. If the county auditor determines that a dealer that has sold a manufactured or mobile home has failed to timely provide the information required under this division, the auditor shall impose a penalty upon the dealer in the amount of one hundred dollars. The penalty shall be credited to the county real estate assessment fund and used to pay the costs of administering this section and section 4503.06 of the Revised Code.

(I) Whoever violates division (H)(4) of this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-2004



Section 4503.062 - Register of all manufactured and mobile homes.

(A) Every operator of a manufactured home court, or manufactured home park, as defined in section 4781.01 of the Revised Code, or when there is no operator, every owner of property used for such purposes on which three or more manufactured or mobile homes are located, shall keep a register of all manufactured and mobile homes that make use of the court, park, or property. The register shall contain all of the following:

(1) The name of the owner and all inhabitants of each home;

(2) The ages of all inhabitants of each home;

(3) The permanent and temporary post office addresses of all inhabitants of each home;

(4) The license number of each home;

(5) The state issuing each such license;

(6) The date of arrival and of departure of each home;

(7) The make and model of each home, if known and if either of the following applies:

(a) The home enters the court, park, or property on or after January 1, 2003.

(b) Ownership of the home in the court or park, or on the property, is transferred on or after January 1, 2003.

(B) The register shall be open to inspection by the county auditor, the county treasurer, agents of the auditor or treasurer, and all law enforcement agencies at all times.

(C) Any person who fails to comply with this section shall be fined not less than twenty-five nor more than one hundred dollars.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-03-2003



Section 4503.063 - Appointment of deputies of auditor and treasurer.

The county auditor and county treasurer may appoint any suitable residents of the county as their deputies to perform any of the duties required of them by sections 4503.06, 4503.061, and 4503.062 of the Revised Code.

The tax commissioner shall prescribe forms which shall contain all relevant information necessary in the collection and payment of the tax and the registration of manufactured and mobile homes, as provided in sections 4503.06 and 4503.061 of the Revised Code, and shall provide such other assistance as necessary to enable the county auditor to administer the tax.

The tax commissioner, pursuant to division (D)(3) of section 4503.06 of the Revised Code, may extend the time for payment of the tax.

Effective Date: 04-09-2001



Section 4503.064 - Homestead exemption definitions.

As used in sections 4503.064 to 4503.069 of the Revised Code:

(A) "Sixty-five years of age or older" means a person who will be age sixty-five or older in the calendar year following the year of application for reduction in the assessable value of the person's manufactured or mobile home.

(B) "Permanently and totally disabled" means a person who, on the first day of January of the year of application, including late application, for reduction in the assessable value of a manufactured or mobile home, has some impairment in body or mind that makes the person unable to work at any substantially remunerative employment which the person is reasonably able to perform and which will, with reasonable probability, continue for an indefinite period of at least twelve months without any present indication of recovery therefrom or has been certified as permanently and totally disabled by a state or federal agency having the function of so classifying persons.

(C) "Homestead exemption" means the reduction in taxes allowed under division (A) of section 323.152 of the Revised Code for the year in which an application is filed under section 4503.066 of the Revised Code.

(D) "Manufactured home" has the meaning given in division (C)(4) of section 3781.06 of the Revised Code, and includes a structure consisting of two manufactured homes that were purchased either together or separately and are combined to form a single dwelling, but does not include a manufactured home that is taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code.

(E) "Mobile home" has the meaning given in division (O) of section 4501.01 of the Revised Code and includes a structure consisting of two mobile homes that were purchased together or separately and combined to form a single dwelling, but does not include a mobile home that is taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code.

(F) "Late application" means an application filed with an original application under division (A)(3) of section 4503.066 of the Revised Code.

Effective Date: 08-12-1999; 11-26-2004; 2007 HB119 06-30-2007



Section 4503.065 - Qualification for reduction in assessable value.

(A) This section applies to any of the following:

(1) An individual who is permanently and totally disabled;

(2) An individual who is sixty-five years of age or older;

(3) An individual who is the surviving spouse of a deceased person who was permanently and totally disabled or sixty-five years of age or older and who applied and qualified for a reduction in assessable value under this section in the year of death, provided the surviving spouse is at least fifty-nine but not sixty-five or more years of age on the date the deceased spouse dies.

(B) The manufactured home tax on a manufactured or mobile home that is paid pursuant to division (C) of section 4503.06 of the Revised Code and that is owned and occupied as a home by an individual whose domicile is in this state and to whom this section applies, shall be reduced for any tax year for which an application for such reduction has been approved, provided the individual did not acquire ownership from a person, other than the individual's spouse, related by consanguinity or affinity for the purpose of qualifying for the reduction. An owner includes a settlor of a revocable or irrevocable inter vivos trust holding the title to a manufactured or mobile home occupied by the settlor as of right under the trust.

(1) For manufactured and mobile homes for which the tax imposed by section 4503.06 of the Revised Code is computed under division (D)(2) of that section, the reduction shall equal the greater of the reduction granted for the tax year preceding the first tax year to which this section applies pursuant to Section 803.06 of Am. Sub. H.B. 119 of the 127th general assembly, if the taxpayer received a reduction for that preceding tax year, or the product of the following:

(a) Twenty-five thousand dollars of the true value of the property in money;

(b) The assessment percentage established by the tax commissioner under division (B) of section 5715.01 of the Revised Code, not to exceed thirty-five per cent;

(c) The effective tax rate used to calculate the taxes charged against the property for the current year, where "effective tax rate" is defined as in section 323.08 of the Revised Code;

(d) The quantity equal to one minus the sum of the percentage reductions in taxes received by the property for the current tax year under section 319.302 of the Revised Code and division (B) of section 323.152 of the Revised Code.

(2) For manufactured and mobile homes for which the tax imposed by section 4503.06 of the Revised Code is computed under division (D)(1) of that section, the reduction shall equal the greater of the reduction granted for the tax year preceding the first tax year to which this section applies pursuant to Section 803.06 of Am. Sub. H.B. 119 of the 127th general assembly, if the taxpayer received a reduction for that preceding tax year, or the product of the following:

(a) Twenty-five thousand dollars of the cost to the owner, or the market value at the time of purchase, whichever is greater, as those terms are used in division (D)(1) of section 4503.06 of the Revised Code;

(b) The percentage from the appropriate schedule in division (D)(1)(b) of section 4503.06 of the Revised Code;

(c) The assessment percentage of forty per cent used in division (D)(1)(b) of section 4503.06 of the Revised Code;

(d) The tax rate of the taxing district in which the home has its situs.

(C) If the owner or the spouse of the owner of a manufactured or mobile home is eligible for a homestead exemption on the land upon which the home is located, the reduction to which the owner or spouse is entitled under this section shall not exceed the difference between the reduction to which the owner or spouse is entitled under division (B) of this section and the amount of the reduction under the homestead exemption.

(D) No reduction shall be made with respect to the home of any person convicted of violating division (C) or (D) of section 4503.066 of the Revised Code for a period of three years following the conviction.

Effective Date: 03-11-2004; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 4503.066 - Applying for reduction.

(A)

(1) To obtain a tax reduction under section 4503.065 of the Revised Code, the owner of the home shall file an application with the county auditor of the county in which the home is located. An application for reduction in taxes based upon a physical disability shall be accompanied by a certificate signed by a physician, and an application for reduction in taxes based upon a mental disability shall be accompanied by a certificate signed by a physician or psychologist licensed to practice in this state. The certificate shall attest to the fact that the applicant is permanently and totally disabled, shall be in a form that the department of taxation requires, and shall include the definition of totally and permanently disabled as set forth in section 4503.064 of the Revised Code. An application for reduction in taxes based upon a disability certified as permanent and total by a state or federal agency having the function of so classifying persons shall be accompanied by a certificate from that agency.

(2) Each application shall constitute a continuing application for a reduction in taxes for each year in which the manufactured or mobile home is occupied by the applicant. Failure to receive a new application or notification under division (B) of this section after an application for reduction has been approved is prima-facie evidence that the original applicant is entitled to the reduction calculated on the basis of the information contained in the original application. The original application and any subsequent application shall be in the form of a signed statement and shall be filed not later than the first Monday in June. The statement shall be on a form, devised and supplied by the tax commissioner, that shall require no more information than is necessary to establish the applicant's eligibility for the reduction in taxes and the amount of the reduction to which the applicant is entitled. The form also shall contain a statement that conviction of willfully falsifying information to obtain a reduction in taxes or failing to comply with division (B) of this section shall result in the revocation of the right to the reduction for a period of three years.

(3) A late application for a reduction in taxes for the year preceding the year for which an original application is filed may be filed with an original application. If the auditor determines that the information contained in the late application is correct, the auditor shall determine both the amount of the reduction in taxes to which the applicant would have been entitled for the current tax year had the application been timely filed and approved in the preceding year, and the amount the taxes levied under section 4503.06 of the Revised Code for the current year would have been reduced as a result of the reduction. When an applicant is permanently and totally disabled on the first day of January of the year in which the applicant files a late application, the auditor, in making the determination of the amounts of the reduction in taxes under division (A)(3) of this section, is not required to determine that the applicant was permanently and totally disabled on the first day of January of the preceding year.

The amount of the reduction in taxes pursuant to a late application shall be treated as an overpayment of taxes by the applicant. The auditor shall credit the amount of the overpayment against the amount of the taxes or penalties then due from the applicant, and, at the next succeeding settlement, the amount of the credit shall be deducted from the amount of any taxes or penalties distributable to the county or any taxing unit in the county that has received the benefit of the taxes or penalties previously overpaid, in proportion to the benefits previously received. If, after the credit has been made, there remains a balance of the overpayment, or if there are no taxes or penalties due from the applicant, the auditor shall refund that balance to the applicant by a warrant drawn on the county treasurer in favor of the applicant. The treasurer shall pay the warrant from the general fund of the county. If there is insufficient money in the general fund to make the payment, the treasurer shall pay the warrant out of any undivided manufactured or mobile home taxes subsequently received by the treasurer for distribution to the county or taxing district in the county that received the benefit of the overpaid taxes, in proportion to the benefits previously received, and the amount paid from the undivided funds shall be deducted from the money otherwise distributable to the county or taxing district in the county at the next or any succeeding distribution. At the next or any succeeding distribution after making the refund, the treasurer shall reimburse the general fund for any payment made from that fund by deducting the amount of that payment from the money distributable to the county or other taxing unit in the county that has received the benefit of the taxes, in proportion to the benefits previously received. On the second Monday in September of each year, the county auditor shall certify the total amount of the reductions in taxes made in the current year under division (A)(3) of this section to the tax commissioner who shall treat that amount as a reduction in taxes for the current tax year and shall make reimbursement to the county of that amount in the manner prescribed in section 4503.068 of the Revised Code, from moneys appropriated for that purpose.

(B) If in any year for which an application for reduction in taxes has been approved the owner no longer qualifies for the reduction , the owner shall notify the county auditor that the owner is not qualified for a reduction in taxes.

During January of each year, the county auditor shall furnish each person whose application for reduction has been approved, by ordinary mail, a form on which to report any changes in ownership , occupancy, disability, and other information earlier furnished the auditor relative to the application.

(C) No person shall knowingly make a false statement for the purpose of obtaining a reduction in taxes under section 4503.065 of the Revised Code.

(D) No person shall knowingly fail to notify the county auditor of any change required by division (B) of this section that has the effect of maintaining or securing a reduction in taxes under section 4503.065 of the Revised Code.

(E) No person shall knowingly make a false statement or certification attesting to any person's physical or mental condition for purposes of qualifying such person for tax relief pursuant to sections 4503.064 to 4503.069 of the Revised Code.

(F) Whoever violates division (C), (D), or (E) of this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 4503.067 - Certificate of reduction in assessable value.

The county auditor shall approve or deny an application for reduction under section 4503.065 of the Revised Code and shall so notify the applicant not later than the first Monday in October. Notification shall be provided on a form prescribed by the tax commissioner. If a person believes that the person's application for reduction in taxes has been improperly denied or is for less than that to which the person is entitled, the person may file an appeal with the county board of revision no later than the thirty-first day of January of the following calendar year. The appeal shall be treated in the same manner as a complaint relating to the valuation or assessment of real property under Chapter 5715. of the Revised Code.

Effective Date: 04-09-2001; 2007 HB119 06-30-2007; 2008 HB130 04-07-2009



Section 4503.068 - Reimbursing county for reduction.

On or before the second Monday in September of each year, the county treasurer shall total the amount by which the manufactured home taxes levied in that year were reduced pursuant to section 4503.065 of the Revised Code, and certify that amount to the tax commissioner. Within ninety days of the receipt of the certification, the commissioner shall provide for payment to the county treasurer, from the general revenue fund, of the amount certified, which shall be credited upon receipt to the county's undivided income tax fund, and an amount equal to two per cent of the amount by which taxes were reduced, which shall be credited upon receipt to the county general fund as a payment, in addition to the fees and charges authorized by sections 319.54 and 321.26 of the Revised Code, to the county auditor and county treasurer for the costs of administering sections 4503.064 to 4503.069 of the Revised Code.

Immediately upon receipt of funds into the county undivided income tax fund under this section, the county auditor shall distribute the full amount thereof among the taxing districts in the county as though it had been received as taxes under section 4503.06 of the Revised Code from each person for whom taxes were reduced under section 4503.065 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-17-1989; 2006 HB699 03-29-2007; 2008 HB130 04-07-2009



Section 4503.069 - Employees to carry out reduction process.

Each county treasurer and county auditor shall employ the assistants, clerks, and other employees necessary to carry out the duties imposed by sections 4503.064 to 4503.069 of the Revised Code.

Effective Date: 03-13-1987



Section 4503.0610 - Partial real property tax exemption.

(A) If a board of county commissioners adopts a resolution granting a partial real property tax exemption under section 323.158 of the Revised Code, it also shall adopt a resolution under this section granting a partial manufactured home tax exemption. The partial exemption shall take the form of a reduction each year in the manufactured home tax charged against each manufactured home in the county under section 4503.06 of the Revised Code, by the same percentage by which real property taxes were reduced for the preceding year in the resolution adopted under section 323.158 of the Revised Code. Upon adopting the resolution under this section, the board shall certify copies of it to the county auditor and the tax commissioner.

(B) After complying with sections 4503.06 and 4503.065 of the Revised Code, the county auditor shall reduce the remaining sum to be levied against a manufactured home by the percentage called for in the resolution adopted under division (A) of this section. The auditor shall certify the amount of tax remaining after the reduction to the county treasurer for collection as the manufactured home tax charged and payable on the manufactured home.

(C) For each tax year, the county auditor shall certify to the board of county commissioners the total amount by which manufactured home taxes are reduced under this section. At the time of each semi-annual distribution of manufactured home taxes in the county, the board shall pay to the auditor one-half of that total amount. Upon receipt of the payment, the auditor shall distribute it among the various taxing districts in the county as though it had been levied and collected as manufactured home taxes. The board shall make the payment from the county general fund or from any other county revenue that may be used for that purpose.

(D) If a board of county commissioners repeals a resolution adopted under section 323.158 of the Revised Code, it also shall repeal the resolution adopted under this section.

Effective Date: 09-03-1996



Section 4503.0611 - Refund or waiver of taxes on injured or destroyed manufactured home.

Whenever it is made to appear to the county auditor, by the oath of the owner or one of the owners of a manufactured home, or by the affidavit of two disinterested persons who are residents of the township or municipal corporation in which the manufactured home is or was situated, that the home is subject to taxation for the current year under section 4503.06 of the Revised Code and has been destroyed or injured after the first day of January of the current year, the county auditor shall investigate the matter, and shall refund or waive the payment of the current year's taxes on such home as prescribed by divisions (A) and (B) of this section. The oath or affidavit required by this section shall be filed with the county auditor not later than the thirty-first day of January of the year after the year in which the manufactured home was injured or destroyed.

(A) If the auditor determines the injury or destruction occurred during the first half of the calendar year, the auditor shall deduct from the taxes payable on the manufactured home for the current year an amount that, in the county auditor's judgment, bears the same ratio to those taxes as the extent of the injury or destruction bears to the cost or market value of the manufactured home. The auditor shall draw a warrant on the county treasurer to refund that amount. If the taxes have not been paid at the time of the auditor's determination, the auditor may waive the payment of the portion of the tax that would otherwise be refunded under this division.

(B) If the auditor determines the injury or destruction occurred during the second half of the calendar year, the auditor shall deduct from the taxes payable on the manufactured home for the current year one-half of the amount that, in the county auditor's judgment, bears the same ratio to those taxes as the extent of the injury or destruction bears to the cost or market value of the manufactured home. The auditor shall draw a warrant on the county treasurer to refund that amount. If the taxes have not been paid at the time of the auditor's determination, the auditor may waive the payment of the portion of the tax that would otherwise be refunded under this division.

(C) Taxes refunded under this section shall be paid from the county undivided general property tax fund.

Effective Date: 10-22-1997



Section 4503.07 - [Effective Until 7/1/2013] Church bus registration fee.

(A) In lieu of the schedule of rates for commercial cars fixed in section 4503.04 of the Revised Code, the fee shall be ten dollars for each church bus used exclusively to transport members of a church congregation to and from church services or church functions or to transport children and their authorized supervisors to and from any camping function sponsored by a nonprofit, tax-exempt, charitable or philanthropic organization. A church within the meaning of this section is an organized religious group, duly constituted with officers and a board of trustees, regularly holding religious services, and presided over or administered to by a properly accredited ecclesiastical officer, whose name and standing is published in the official publication of the officer's religious group.

(B) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within seven days after that date, the registrar or deputy registrar shall collect a fee of twenty dollars for the issuance of the vehicle registration, but may waive the fee for good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(C) The application for registration of such bus shall be accompanied by the following, as applicable:

(1) An affidavit, prescribed by the registrar of motor vehicles and signed by either the senior pastor, minister, priest, or rabbi of the church making application or by the head of the governing body of the church making application, stating that the bus is to be used exclusively to transport members of a church congregation to and from church services or church functions or to transport children and their authorized supervisors to and from any camping function sponsored by a nonprofit, tax-exempt, charitable, or philanthropic organization;

(2) A certificate from the state highway patrol stating that the bus involved is safe for operation in accordance with such standards as are prescribed by the state highway patrol if the bus meets either of the following:

(a) It originally was designed by the manufacturer to transport sixteen or more passengers, including the driver;

(b) It has a gross vehicle weight rating of ten thousand one pounds or more.

(D) The form of the license plate and the manner of its attachment to the vehicle shall be prescribed by the registrar.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-01-2000

This section is set out twice. See also § 4503.07, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.07 - [Effective 7/1/2013] Church bus registration fee.

(A) In lieu of the schedule of rates for commercial cars fixed in section 4503.04 of the Revised Code, the fee shall be ten dollars for each church bus used exclusively to transport members of a church congregation to and from church services or church functions or to transport children and their authorized supervisors to and from any camping function sponsored by a nonprofit, tax-exempt, charitable or philanthropic organization. A church within the meaning of this section is an organized religious group, duly constituted with officers and a board of trustees, regularly holding religious services, and presided over or administered to by a properly accredited ecclesiastical officer, whose name and standing is published in the official publication of the officer's religious group.

(B) Commencing on October 1, 2009, if an application for registration renewal is not applied for prior to the expiration date of the registration or within thirty days after that date, the registrar or deputy registrar shall collect a fee of ten dollars for the issuance of the vehicle registration, but may waive the fee for good cause shown if the application is accompanied by supporting evidence as the registrar may require. The fee shall be in addition to all other fees established by this section. A deputy registrar shall retain fifty cents of the fee and shall transmit the remaining amount to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(C) The application for registration of such bus shall be accompanied by the following, as applicable:

(1) An affidavit, prescribed by the registrar of motor vehicles and signed by either the senior pastor, minister, priest, or rabbi of the church making application or by the head of the governing body of the church making application, stating that the bus is to be used exclusively to transport members of a church congregation to and from church services or church functions or to transport children and their authorized supervisors to and from any camping function sponsored by a nonprofit, tax-exempt, charitable, or philanthropic organization;

(2) A certificate from the state highway patrol stating that the bus involved is safe for operation in accordance with such standards as are prescribed by the state highway patrol if the bus meets either of the following:

(a) It originally was designed by the manufacturer to transport sixteen or more passengers, including the driver;

(b) It has a gross vehicle weight rating of ten thousand one pounds or more.

(D) The form of the license plate and the manner of its attachment to the vehicle shall be prescribed by the registrar.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-01-2000

This section is set out twice. See also § 4503.07, effective until 7/1/2013.



Section 4503.08 - Determination of weight and horsepower.

(A) The weight of all motor vehicles, except those taxed under section 4503.042 of the Revised Code, shall be the weight of the vehicle fully equipped as determined on a standard scale. The weight of any machinery mounted upon or affixed to a motor vehicle and not inherently motor vehicle equipment shall not be included in the determination of the total weight.

(B) The horsepower of all vehicles propelled by internal combustion engines shall be computed upon the following formula: square the diameter of the cylinder measured in inches, multiply by the number of cylinders, and divide by two and one half. For all motor vehicles propelled by steam engines, the rating of the horsepower shall be based on the system of rating adopted by the United States government.

(C) For all motor vehicles propelled by electricity, the rating of the horsepower shall be the normal horsepower of the electric motor therein, to be ascertained by the registrar of motor vehicles.

Effective Date: 07-17-1990



Section 4503.09 - Tax on manufacturer, dealer, or distributor of motor vehicles.

For the purpose of enforcing and paying the expense of administering the law relative to the registration and operation of motor vehicles, each manufacturer, dealer, or distributor of motor vehicles shall pay a tax of twenty-five dollars for each taxing district in which its place or places of business are located in this state. The registrar of motor vehicles shall collect the tax imposed by this section only from those persons who are manufacturers, dealers, or distributors. When a person has paid the annual tax in the taxing district in which the place of business is located, he shall not be required to pay this same tax if he moves his place of business into another taxing district within the same licensing year.

Effective Date: 06-30-1995



Section 4503.10 - Application for registration or renewal - transmission of fees - inspection certificates.

(A) The owner of every snowmobile, off-highway motorcycle, and all-purpose vehicle required to be registered under section 4519.02 of the Revised Code shall file an application for registration under section 4519.03 of the Revised Code. The owner of a motor vehicle, other than a snowmobile, off-highway motorcycle, or all-purpose vehicle, that is not designed and constructed by the manufacturer for operation on a street or highway may not register it under this chapter except upon certification of inspection pursuant to section 4513.02 of the Revised Code by the sheriff, or the chief of police of the municipal corporation or township, with jurisdiction over the political subdivision in which the owner of the motor vehicle resides. Except as provided in section 4503.103 of the Revised Code, every owner of every other motor vehicle not previously described in this section and every person mentioned as owner in the last certificate of title of a motor vehicle that is operated or driven upon the public roads or highways shall cause to be filed each year, by mail or otherwise, in the office of the registrar of motor vehicles or a deputy registrar, a written or electronic application or a preprinted registration renewal notice issued under section 4503.102 of the Revised Code, the form of which shall be prescribed by the registrar, for registration for the following registration year, which shall begin on the first day of January of every calendar year and end on the thirty-first day of December in the same year. Applications for registration and registration renewal notices shall be filed at the times established by the registrar pursuant to section 4503.101 of the Revised Code. A motor vehicle owner also may elect to apply for or renew a motor vehicle registration by electronic means using electronic signature in accordance with rules adopted by the registrar. Except as provided in division (J) of this section, applications for registration shall be made on blanks furnished by the registrar for that purpose, containing the following information:

(1) A brief description of the motor vehicle to be registered, including the year, make, model, and vehicle identification number, and, in the case of commercial cars, the gross weight of the vehicle fully equipped computed in the manner prescribed in section 4503.08 of the Revised Code;

(2) The name and residence address of the owner, and the township and municipal corporation in which the owner resides;

(3) The district of registration, which shall be determined as follows:

(a) In case the motor vehicle to be registered is used for hire or principally in connection with any established business or branch business, conducted at a particular place, the district of registration is the municipal corporation in which that place is located or, if not located in any municipal corporation, the county and township in which that place is located.

(b) In case the vehicle is not so used, the district of registration is the municipal corporation or county in which the owner resides at the time of making the application.

(4) Whether the motor vehicle is a new or used motor vehicle;

(5) The date of purchase of the motor vehicle;

(6) Whether the fees required to be paid for the registration or transfer of the motor vehicle, during the preceding registration year and during the preceding period of the current registration year, have been paid. Each application for registration shall be signed by the owner, either manually or by electronic signature, or pursuant to obtaining a limited power of attorney authorized by the registrar for registration, or other document authorizing such signature. If the owner elects to apply for or renew the motor vehicle registration with the registrar by electronic means, the owner's manual signature is not required.

(7) The owner's social security number, driver's license number, or state identification number, or, where a motor vehicle to be registered is used for hire or principally in connection with any established business, the owner's federal taxpayer identification number. The bureau of motor vehicles shall retain in its records all social security numbers provided under this section, but the bureau shall not place social security numbers on motor vehicle certificates of registration.

(B) Except as otherwise provided in this division, each time an applicant first registers a motor vehicle in the applicant's name, the applicant shall present for inspection a physical certificate of title or memorandum certificate showing title to the motor vehicle to be registered in the name of the applicant if a physical certificate of title or memorandum certificate has been issued by a clerk of a court of common pleas. If, under sections 4505.021, 4505.06, and 4505.08 of the Revised Code, a clerk instead has issued an electronic certificate of title for the applicant's motor vehicle, that certificate may be presented for inspection at the time of first registration in a manner prescribed by rules adopted by the registrar. An applicant is not required to present a certificate of title to an electronic motor vehicle dealer acting as a limited authority deputy registrar in accordance with rules adopted by the registrar. When a motor vehicle inspection and maintenance program is in effect under section 3704.14 of the Revised Code and rules adopted under it, each application for registration for a vehicle required to be inspected under that section and those rules shall be accompanied by an inspection certificate for the motor vehicle issued in accordance with that section. The application shall be refused if any of the following applies:

(1) The application is not in proper form.

(2) The application is prohibited from being accepted by division (D) of section 2935.27, division (A) of section 2937.221, division (A) of section 4503.13, division (B) of section 4510.22, or division (B)(1) of section 4521.10 of the Revised Code.

(3) A certificate of title or memorandum certificate of title is required but does not accompany the application or, in the case of an electronic certificate of title, is required but is not presented in a manner prescribed by the registrar's rules.

(4) All registration and transfer fees for the motor vehicle, for the preceding year or the preceding period of the current registration year, have not been paid.

(5) The owner or lessee does not have an inspection certificate for the motor vehicle as provided in section 3704.14 of the Revised Code, and rules adopted under it, if that section is applicable.

This section does not require the payment of license or registration taxes on a motor vehicle for any preceding year, or for any preceding period of a year, if the motor vehicle was not taxable for that preceding year or period under sections 4503.02, 4503.04, 4503.11, 4503.12, and 4503.16 or Chapter 4504. of the Revised Code. When a certificate of registration is issued upon the first registration of a motor vehicle by or on behalf of the owner, the official issuing the certificate shall indicate the issuance with a stamp on the certificate of title or memorandum certificate or, in the case of an electronic certificate of title, an electronic stamp or other notation as specified in rules adopted by the registrar, and with a stamp on the inspection certificate for the motor vehicle, if any. The official also shall indicate, by a stamp or by other means the registrar prescribes, on the registration certificate issued upon the first registration of a motor vehicle by or on behalf of the owner the odometer reading of the motor vehicle as shown in the odometer statement included in or attached to the certificate of title. Upon each subsequent registration of the motor vehicle by or on behalf of the same owner, the official also shall so indicate the odometer reading of the motor vehicle as shown on the immediately preceding certificate of registration.

The registrar shall include in the permanent registration record of any vehicle required to be inspected under section 3704.14 of the Revised Code the inspection certificate number from the inspection certificate that is presented at the time of registration of the vehicle as required under this division.

(C)

(1) Except as otherwise provided in division (C)(1) of this section, for each registration renewal with an expiration date on or after October 1, 2003, and for each initial application for registration received on and after that date, the registrar and each deputy registrar shall collect an additional fee of eleven dollars for each application for registration and registration renewal received. For vehicles specified in divisions (A)(1) to (21) of section 4503.042 of the Revised Code, commencing with each registration renewal with an expiration date on or after October 1, 2009, and for each initial application received on or after that date, the registrar and deputy registrar shall collect an additional fee of thirty dollars for each application for registration and registration renewal received. The additional fee is for the purpose of defraying the department of public safety's costs associated with the administration and enforcement of the motor vehicle and traffic laws of Ohio. Each deputy registrar shall transmit the fees collected under division (C)(1) of this section in the time and manner provided in this section. The registrar shall deposit all moneys received under division (C)(1) of this section into the state highway safety fund established in section 4501.06 of the Revised Code.

(2) In addition, a charge of twenty-five cents shall be made for each reflectorized safety license plate issued, and a single charge of twenty-five cents shall be made for each county identification sticker or each set of county identification stickers issued, as the case may be, to cover the cost of producing the license plates and stickers, including material, manufacturing, and administrative costs. Those fees shall be in addition to the license tax. If the total cost of producing the plates is less than twenty-five cents per plate, or if the total cost of producing the stickers is less than twenty-five cents per sticker or per set issued, any excess moneys accruing from the fees shall be distributed in the same manner as provided by section 4501.04 of the Revised Code for the distribution of license tax moneys. If the total cost of producing the plates exceeds twenty-five cents per plate, or if the total cost of producing the stickers exceeds twenty-five cents per sticker or per set issued, the difference shall be paid from the license tax moneys collected pursuant to section 4503.02 of the Revised Code.

(D) Each deputy registrar shall be allowed a fee of three dollars and fifty cents for each application for registration and registration renewal notice the deputy registrar receives, which shall be for the purpose of compensating the deputy registrar for the deputy registrar's services, and such office and rental expenses, as may be necessary for the proper discharge of the deputy registrar's duties in the receiving of applications and renewal notices and the issuing of registrations.

(E) Upon the certification of the registrar, the county sheriff or local police officials shall recover license plates erroneously or fraudulently issued.

(F) Each deputy registrar, upon receipt of any application for registration or registration renewal notice, together with the license fee and any local motor vehicle license tax levied pursuant to Chapter 4504. of the Revised Code, shall transmit that fee and tax, if any, in the manner provided in this section, together with the original and duplicate copy of the application, to the registrar. The registrar, subject to the approval of the director of public safety, may deposit the funds collected by those deputies in a local bank or depository to the credit of the "state of Ohio, bureau of motor vehicles." Where a local bank or depository has been designated by the registrar, each deputy registrar shall deposit all moneys collected by the deputy registrar into that bank or depository not more than one business day after their collection and shall make reports to the registrar of the amounts so deposited, together with any other information, some of which may be prescribed by the treasurer of state, as the registrar may require and as prescribed by the registrar by rule. The registrar, within three days after receipt of notification of the deposit of funds by a deputy registrar in a local bank or depository, shall draw on that account in favor of the treasurer of state. The registrar, subject to the approval of the director and the treasurer of state, may make reasonable rules necessary for the prompt transmittal of fees and for safeguarding the interests of the state and of counties, townships, municipal corporations, and transportation improvement districts levying local motor vehicle license taxes. The registrar may pay service charges usually collected by banks and depositories for such service. If deputy registrars are located in communities where banking facilities are not available, they shall transmit the fees forthwith, by money order or otherwise, as the registrar, by rule approved by the director and the treasurer of state, may prescribe. The registrar may pay the usual and customary fees for such service.

(G) This section does not prevent any person from making an application for a motor vehicle license directly to the registrar by mail, by electronic means, or in person at any of the registrar's offices, upon payment of a service fee of three dollars and fifty cents for each application.

(H) No person shall make a false statement as to the district of registration in an application required by division (A) of this section. Violation of this division is falsification under section 2921.13 of the Revised Code and punishable as specified in that section.

(I)

(1) Where applicable, the requirements of division (B) of this section relating to the presentation of an inspection certificate issued under section 3704.14 of the Revised Code and rules adopted under it for a motor vehicle, the refusal of a license for failure to present an inspection certificate, and the stamping of the inspection certificate by the official issuing the certificate of registration apply to the registration of and issuance of license plates for a motor vehicle under sections 4503.102, 4503.12, 4503.14, 4503.15, 4503.16, 4503.171, 4503.172, 4503.19, 4503.40, 4503.41, 4503.42, 4503.43, 4503.44, 4503.46, 4503.47, and 4503.51 of the Revised Code.

(2)

(a) The registrar shall adopt rules ensuring that each owner registering a motor vehicle in a county where a motor vehicle inspection and maintenance program is in effect under section 3704.14 of the Revised Code and rules adopted under it receives information about the requirements established in that section and those rules and about the need in those counties to present an inspection certificate with an application for registration or preregistration.

(b) Upon request, the registrar shall provide the director of environmental protection, or any person that has been awarded a contract under section 3704.14 of the Revised Code, an on-line computer data link to registration information for all passenger cars, noncommercial motor vehicles, and commercial cars that are subject to that section. The registrar also shall provide to the director of environmental protection a magnetic data tape containing registration information regarding passenger cars, noncommercial motor vehicles, and commercial cars for which a multi-year registration is in effect under section 4503.103 of the Revised Code or rules adopted under it, including, without limitation, the date of issuance of the multi-year registration, the registration deadline established under rules adopted under section 4503.101 of the Revised Code that was applicable in the year in which the multi-year registration was issued, and the registration deadline for renewal of the multi-year registration.

(J) Subject to division (K) of this section, application for registration under the international registration plan, as set forth in sections 4503.60 to 4503.66 of the Revised Code, shall be made to the registrar on forms furnished by the registrar. In accordance with international registration plan guidelines and pursuant to rules adopted by the registrar, the forms shall include the following:

(1) A uniform mileage schedule;

(2) The gross vehicle weight of the vehicle or combined gross vehicle weight of the combination vehicle as declared by the registrant;

(3) Any other information the registrar requires by rule.

(K) The registrar shall determine the feasibility of implementing an electronic commercial fleet licensing and management program that will enable the owners of commercial tractors, commercial trailers, and commercial semitrailers to conduct electronic transactions by July 1, 2010, or sooner. If the registrar determines that implementing such a program is feasible, the registrar shall adopt new rules under this division or amend existing rules adopted under this division as necessary in order to respond to advances in technology.

If international registration plan guidelines and provisions allow member jurisdictions to permit applications for registrations under the international registration plan to be made via the internet, the rules the registrar adopts under this division shall permit such action.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 2007 HB119 06-30-2007; 2007 HB67 07-03-2007



Section 4503.101 - Establishing system of motor vehicle registration.

(A) The registrar of motor vehicles shall adopt rules to establish a system of motor vehicle registration based upon the type of vehicle to be registered, the type of ownership of the vehicle, the class of license plate to be issued, and any other factor the registrar determines to be relevant. Except for commercial cars, buses, trailers, and semitrailers taxed under section 4503.042 of the Revised Code; except for rental vehicles owned by motor vehicle renting dealers; and except as otherwise provided by rule, motor vehicles owned by an individual shall be registered based upon the motor vehicle owner's date of birth. Beginning with the 2004 registration year, the registrar shall assign motor vehicles to the registration periods established by rules adopted under this section.

(B) The registrar shall adopt rules to permit motor vehicle owners residing together at one address to select the date of birth of any one of the owners as the date to register any or all of the vehicles at that residence address, as shown in the records of the bureau of motor vehicles.

(C) The registrar shall adopt rules to assign and reassign all commercial cars, trailers, and semitrailers taxed under section 4503.042 of the Revised Code and all rental vehicles owned by motor vehicle renting dealers to a system of registration so that the registrations of approximately one-twelfth of all such vehicles expire on the last day of each month of a calendar year. To effect a reassignment from the registration period in effect on June 30, 2003, to the new registration periods established by the rules adopted under this section as amended, the rules may require the motor vehicle to be registered for more or less than a twelve-month period at the time the motor vehicle's registration is subject to its initial renewal following the effective date of such rules. If necessary to effect an efficient transition, the rules may provide that the registration reassignments take place over two consecutive registration periods. The registration taxes to be charged shall be determined by the registrar on the basis of the annual tax otherwise due on the motor vehicle, prorated in accordance with the number of months for which the motor vehicle is registered, except that the fee established by division (C)(1) of section 4503.10 of the Revised Code shall be collected in full for each renewal that occurs during the transition period and shall not be prorated.

(D) The registrar shall adopt rules to permit any commercial motor vehicle owner or motor vehicle renting dealer who owns two or more motor vehicles to request the registrar to permit the owner to separate the owner's fleet into up to four divisions for assignment to separate dates upon which to register the vehicles, provided that the registrar may disapprove any such request whenever the registrar has reason to believe that an uneven distribution of registrations throughout the calendar year has developed or is likely to develop.

(E) Every owner or lessee of a motor vehicle holding a certificate of registration shall notify the registrar of any change of the owner's or lessee's correct address within ten days after the change occurs. The notification shall be in writing on a form provided by the registrar or by electronic means approved by the registrar and shall include the full name, date of birth if applicable, license number, county of residence or place of business, social security account number of an individual or federal tax identification number of a business, and new address.

(F) As used in this section, "motor vehicle renting dealer" has the same meaning as in section 4549.65 of the Revised Code.

Effective Date: 06-30-2003



Section 4503.102 - Centralized system of motor vehicle registration renewal by mail or by electronic means.

(A) The registrar of motor vehicles shall adopt rules to establish a centralized system of motor vehicle registration renewal by mail or by electronic means. Any person owning a motor vehicle that was registered in the person's name during the preceding registration year shall renew the registration of the motor vehicle not more than ninety days prior to the expiration date of the registration either by mail or by electronic means through the centralized system of registration established under this section, or in person at any office of the registrar or at a deputy registrar's office.

(B)

(1) No less than forty-five days prior to the expiration date of any motor vehicle registration, the registrar shall mail a renewal notice to the person in whose name the motor vehicle is registered. The renewal notice shall clearly state that the registration of the motor vehicle may be renewed by mail or electronic means through the centralized system of registration or in person at any office of the registrar or at a deputy registrar's office and shall be preprinted with information including, but not limited to, the owner's name and residence address as shown in the records of the bureau of motor vehicles, a brief description of the motor vehicle to be registered, notice of the license taxes and fees due on the motor vehicle, the toll-free telephone number of the registrar as required under division (D)(1) of section 4503.031 of the Revised Code, and any additional information the registrar may require by rule. The renewal notice shall not include the social security number of either the owner of the motor vehicle or the person in whose name the motor vehicle is registered. The renewal notice shall be sent by regular mail to the owner's last known address as shown in the records of the bureau of motor vehicles.

(2) If the application for renewal of the registration of a motor vehicle is prohibited from being accepted by the registrar or a deputy registrar by division (D) of section 2935.27, division (A) of section 2937.221, division (A) of section 4503.13, division (B) of section 4510.22, or division (B)(1) of section 4521.10 of the Revised Code, the registrar is not required to send a renewal notice to the vehicle owner or vehicle lessee.

(C) The owner of the motor vehicle shall verify the information contained in the notice, sign it either manually or by electronic means, and return it, either by mail or electronic means, or the owner may take it in person to any office of the registrar or of a deputy registrar, together with a financial transaction device number, when permitted by rule of the registrar, check, or money order in the amount of the registration taxes and fees payable on the motor vehicle and a mail fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, plus postage as indicated on the notice, if the registration is renewed by mail, and an inspection certificate for the motor vehicle as provided in section 3704.14 of the Revised Code. If the motor vehicle owner chooses to renew the motor vehicle registration by electronic means, the owner shall proceed in accordance with the rules the registrar adopts.

(D) If all registration and transfer fees for the motor vehicle for the preceding year or the preceding period of the current registration year have not been paid, if division (D) of section 2935.27, division (A) of section 2937.221, division (A) of section 4503.13, division (B) of section 4510.22, or division (B)(1) of section 4521.10 of the Revised Code prohibits acceptance of the renewal notice, or if the owner or lessee does not have an inspection certificate for the motor vehicle as provided in section 3704.14 of the Revised Code, if that section is applicable, the license shall be refused, and the registrar or deputy registrar shall so notify the owner. This section does not require the payment of license or registration taxes on a motor vehicle for any preceding year, or for any preceding period of a year, if the motor vehicle was not taxable for that preceding year or period under section 4503.02, 4503.04, 4503.11, 4503.12, or 4503.16 or Chapter 4504. of the Revised Code.

(E)

(1) Failure to receive a renewal notice does not relieve a motor vehicle owner from the responsibility to renew the registration for the motor vehicle. Any person who has a motor vehicle registered in this state and who does not receive a renewal notice as provided in division (B) of this section prior to the expiration date of the registration shall request an application for registration from the registrar or a deputy registrar and sign the application manually or by electronic means and submit the application and pay any applicable license taxes and fees to the registrar or deputy registrar.

(2) If the owner of a motor vehicle submits an application for registration and the registrar is prohibited by division (D) of section 2935.27, division (A) of section 2937.221, division (A) of section 4503.13, division (B) of section 4510.22, or division (B)(1) of section 4521.10 of the Revised Code from accepting the application, the registrar shall return the application and the payment to the owner. If the owner of a motor vehicle submits a registration renewal application to the registrar by electronic means and the registrar is prohibited from accepting the application as provided in this division, the registrar shall notify the owner of this fact and deny the application and return the payment or give a credit on the financial transaction device account of the owner in the manner the registrar prescribes by rule adopted pursuant to division (A) of this section.

(F) Every deputy registrar shall post in a prominent place at the deputy's office a notice informing the public of the mail registration system required by this section and also shall post a notice that every owner of a motor vehicle and every chauffeur holding a certificate of registration is required to notify the registrar in writing of any change of residence within ten days after the change occurs. The notice shall be in such form as the registrar prescribes by rule.

(G) The two dollars and seventy-five cents fee collected from July 1, 2001, through December 31, 2002, the three dollars and twenty-five cents fee collected from January 1, 2003, through December 31, 2003, and the three dollars and fifty cents fee collected after January 1, 2004, plus postage and any financial transaction device surcharge collected by the registrar for registration by mail, shall be paid to the credit of the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

(H) Pursuant to section 113.40 of the Revised Code, the registrar may implement a program permitting payment of motor vehicle registration taxes and fees, driver's license and commercial driver's license fees, and any other taxes, fees, penalties, or charges imposed or levied by the state by means of a financial transaction device. The registrar may adopt rules as necessary for this purpose.

(I) For persons who reside in counties where tailpipe emissions inspections are required under the motor vehicle inspection and maintenance program, the notice required by division (B) of this section shall also include the toll-free telephone number maintained by the Ohio environmental protection agency to provide information concerning the locations of emissions testing centers.

Effective Date: 01-01-2004; 2007 HB119 09-29-2007; 2008 HB13 08-19-2008



Section 4503.103 - [Effective Until 7/1/2013] Multi-year registration.

(A)

(1)

(a)

(i) The registrar of motor vehicles may adopt rules to permit any person or lessee, other than a person receiving an apportioned license plate under the international registration plan, who owns or leases one or more motor vehicles to file a written application for registration for no more than five succeeding registration years. The rules adopted by the registrar may designate the classes of motor vehicles that are eligible for such registration. At the time of application, all annual taxes and fees shall be paid for each year for which the person is registering.

(ii) Not later than October 1, 2009, the registrar shall adopt rules to permit any person or lessee who owns or leases a trailer or semitrailer that is subject to the tax rates prescribed in section 4503.042 of the Revised Code for such trailers or semitrailers to file a written application for registration for not more than five succeeding registration years. At the time of application, all annual taxes and fees shall be paid for each year for which the person is registering. A person who registers a vehicle under division (A)(1)(a)(ii) of this section shall pay for each year of registration the additional fee established under division (C)(1) of section 4503.10 of the Revised Code. The person also shall pay one single deputy registrar service fee in the amount specified in division (D) of section 4503.10 of the Revised Code or one single bureau of motor vehicles service fee in the amount specified in division (G) of that section, as applicable, regardless of the number of years for which the person is registering.

(b)

(i) Except as provided in division (A)(1)(b)(ii) of this section, the registrar shall adopt rules to permit any person who owns a motor vehicle to file an application for registration for the next two succeeding registration years. At the time of application, the person shall pay the annual taxes and fees for each registration year, calculated in accordance with division (C) of section 4503.11 of the Revised Code. A person who is registering a vehicle under division (A)(1)(b) of this section shall pay for each year of registration the additional fee established under division (C)(1) of section 4503.10 of the Revised Code. The person shall also pay one and one-half times the amount of the deputy registrar service fee specified in division (D) of section 4503.10 of the Revised Code or the bureau of motor vehicles service fee specified in division (G) of that section, as applicable.

(ii) Division (A)(1)(b)(i) of this section does not apply to a person receiving an apportioned license plate under the international registration plan, or the owner of a commercial car used solely in intrastate commerce, or the owner of a bus as defined in section 4513.50 of the Revised Code.

(2) No person applying for a multi-year registration under division (A)(1) of this section is entitled to a refund of any taxes or fees paid.

(3) The registrar shall not issue to any applicant who has been issued a final, nonappealable order under division (B) of this section a multi-year registration or renewal thereof under this division or rules adopted under it for any motor vehicle that is required to be inspected under section 3704.14 of the Revised Code the district of registration of which, as determined under section 4503.10 of the Revised Code, is or is located in the county named in the order.

(B) Upon receipt from the director of environmental protection of a notice issued under rules adopted under section 3704.14 of the Revised Code indicating that an owner of a motor vehicle that is required to be inspected under that section who obtained a multi-year registration for the vehicle under division (A) of this section or rules adopted under that division has not obtained a required inspection certificate for the vehicle, the registrar in accordance with Chapter 119. of the Revised Code shall issue an order to the owner impounding the certificate of registration and identification license plates for the vehicle. The order also shall prohibit the owner from obtaining or renewing a multi-year registration for any vehicle that is required to be inspected under that section, the district of registration of which is or is located in the same county as the county named in the order during the number of years after expiration of the current multi-year registration that equals the number of years for which the current multi-year registration was issued.

An order issued under this division shall require the owner to surrender to the registrar the certificate of registration and license plates for the vehicle named in the order within five days after its issuance. If the owner fails to do so within that time, the registrar shall certify that fact to the county sheriff or local police officials who shall recover the certificate of registration and license plates for the vehicle.

(C) Upon the occurrence of either of the following circumstances, the registrar in accordance with Chapter 119. of the Revised Code shall issue to the owner a modified order rescinding the provisions of the order issued under division (B) of this section impounding the certificate of registration and license plates for the vehicle named in that original order:

(1) Receipt from the director of environmental protection of a subsequent notice under rules adopted under section 3704.14 of the Revised Code that the owner has obtained the inspection certificate for the vehicle as required under those rules;

(2) Presentation to the registrar by the owner of the required inspection certificate for the vehicle.

(D) The owner of a motor vehicle for which the certificate of registration and license plates have been impounded pursuant to an order issued under division (B) of this section, upon issuance of a modified order under division (C) of this section, may apply to the registrar for their return. A fee of two dollars and fifty cents shall be charged for the return of the certificate of registration and license plates for each vehicle named in the application.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2003; 03-29-2005; 07-01-2005; 2009 HB2 07-01-2009

This section is set out twice. See also § 4503.103, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.103 - [Effective 7/1/2013] Multi-year registration.

(A)

(1) The registrar of motor vehicles may adopt rules to permit any person or lessee, other than a person receiving an apportioned license plate under the international registration plan, who owns or leases one or more motor vehicles to file a written application for registration for no more than five succeeding registration years. The rules adopted by the registrar may designate the classes of motor vehicles that are eligible for such registration. At the time of application, all annual taxes and fees shall be paid for each year for which the person is registering.

(2)

(a) Not later than December 31, 2013, the registrar shall adopt rules to permit any person or lessee who owns or leases a trailer or semitrailer that is subject to the tax rates prescribed in section 4503.042 of the Revised Code for such trailers or semitrailers to file a written application for registration for any number of succeeding registration years, including a permanent registration. At the time of application, all annual taxes and fees shall be paid for each year for which the person is registering, provided that the annual taxes due, regardless of the number of years for which the person is registering, shall not exceed two hundred dollars. A person who registers a vehicle under division (A) (2) of this section shall pay for each year of registration the additional fee established under division (C)(1) of section 4503.10 of the Revised Code, provided that the additional fee due, regardless of the number of years for which the person is registering, shall not exceed eighty-eight dollars. The person also shall pay one single deputy registrar service fee in the amount specified in division (D) of section 4503.10 of the Revised Code or one single bureau of motor vehicles service fee in the amount specified in division (G) of that section, as applicable, regardless of the number of years for which the person is registering.

(b) In addition, each person registering a trailer or semitrailer under division (A)(2)(a) of this section shall pay any applicable local motor vehicle license tax levied under Chapter 4504. of Revised Code for each year for which the person is registering, provided that not more than eight times any such annual local taxes shall be due upon registration.

(c) The period of registration for a trailer or semitrailer registered under division (A)(2)(a) of this section is exclusive to the trailer or semitrailer for which that certificate of registration is issued and is not transferable to any other trailer or semitrailer.

(3) Except as provided in division (A) (4) of this section, the registrar shall adopt rules to permit any person who owns a motor vehicle to file an application for registration for not more than five succeeding registration years. At the time of application, the person shall pay the annual taxes and fees for each registration year, calculated in accordance with division (C) of section 4503.11 of the Revised Code. A person who is registering a vehicle under division (A) (3) of this section shall pay for each year of registration the additional fee established under division (C)(1) of section 4503.10 of the Revised Code. The person shall also pay the deputy registrar service fee or the bureau of motor vehicles service fee , as follows:

(a) For a two-year registration, the service fee is five dollars and twenty-five cents.

(b) For a three-year registration, the service fee is eight dollars.

(c) For a four- or five-year registration, the service fee is ten dollars.

(4) Division (A) (3) of this section does not apply to a person receiving an apportioned license plate under the international registration plan, or the owner of a commercial car used solely in intrastate commerce, or the owner of a bus as defined in section 4513.50 of the Revised Code.

(B) No person applying for a multi-year registration under division (A) of this section is entitled to a refund of any taxes or fees paid.

(C) The registrar shall not issue to any applicant who has been issued a final, nonappealable order under division (D) of this section a multi-year registration or renewal thereof under this division or rules adopted under it for any motor vehicle that is required to be inspected under section 3704.14 of the Revised Code the district of registration of which, as determined under section 4503.10 of the Revised Code, is or is located in the county named in the order.

(D) Upon receipt from the director of environmental protection of a notice issued under rules adopted under section 3704.14 of the Revised Code indicating that an owner of a motor vehicle that is required to be inspected under that section who obtained a multi-year registration for the vehicle under division (A) of this section or rules adopted under that division has not obtained a required inspection certificate for the vehicle, the registrar in accordance with Chapter 119. of the Revised Code shall issue an order to the owner impounding the certificate of registration and identification license plates for the vehicle. The order also shall prohibit the owner from obtaining or renewing a multi-year registration for any vehicle that is required to be inspected under that section, the district of registration of which is or is located in the same county as the county named in the order during the number of years after expiration of the current multi-year registration that equals the number of years for which the current multi-year registration was issued.

An order issued under this division shall require the owner to surrender to the registrar the certificate of registration and license plates for the vehicle named in the order within five days after its issuance. If the owner fails to do so within that time, the registrar shall certify that fact to the county sheriff or local police officials who shall recover the certificate of registration and license plates for the vehicle.

(E) Upon the occurrence of either of the following circumstances, the registrar in accordance with Chapter 119. of the Revised Code shall issue to the owner a modified order rescinding the provisions of the order issued under division (D) of this section impounding the certificate of registration and license plates for the vehicle named in that original order:

(1) Receipt from the director of environmental protection of a subsequent notice under rules adopted under section 3704.14 of the Revised Code that the owner has obtained the inspection certificate for the vehicle as required under those rules;

(2) Presentation to the registrar by the owner of the required inspection certificate for the vehicle.

(F) The owner of a motor vehicle for which the certificate of registration and license plates have been impounded pursuant to an order issued under division (D) of this section, upon issuance of a modified order under division (E) of this section, may apply to the registrar for their return. A fee of two dollars and fifty cents shall be charged for the return of the certificate of registration and license plates for each vehicle named in the application.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2003; 03-29-2005; 07-01-2005; 2009 HB2 07-01-2009

This section is set out twice. See also § 4503.103, effective until 7/1/2013.



Section 4503.104 - Contribution to save our sight fund.

In addition to the fees collected under sections 4503.10 and 4503.102 of the Revised Code, the registrar of motor vehicles or deputy registrar shall ask each person applying for or renewing a motor vehicle registration whether the person wishes to make a one-dollar voluntary contribution to the save our sight fund established under section 3701.18 of the Revised Code. Every application for registration or renewal notice shall state whether the owner of the motor vehicle wishes to make a one-dollar voluntary contribution to the save our sight fund established under section 3701.18 of the Revised Code. The registrar or deputy registrar shall also make available to each person applying for or renewing a motor vehicle registration informational materials on the importance of eye care and safety provided by the director of health under division (C)(2) of section 3701.18 of the Revised Code.

All donations collected under this section during each calendar quarter shall be forwarded by the registrar to the treasurer of state, who shall deposit them into the save our sight fund.

Effective Date: 07-01-1999



Section 4503.105 - Vehicle renting dealer's fee to recover title and registration costs.

(A) A motor vehicle renting dealer may charge each vehicle renter a separate vehicle license fee to recover the dealer's cost related to the annual vehicle registration, license plates, and title fees imposed upon vehicles in the dealer's fleet under Title XLV of the Revised Code. Any dealer who separately charges a vehicle license fee shall do all of the following:

(1) Make a good faith estimate of the average per rental day per vehicle portion of the dealer's total annual registration, license plates, and title fees paid in this state for its rental fleet during the calendar year;

(2) Separately itemize and charge the vehicle license fee in the rental agreement between the dealer and a renter, and specifically describe the vehicle license fee in the rental agreement as the estimated average per rental day per vehicle portion of the dealer's total annual registration, license plates, and title fees;

(3) In any advertisement made in this state that describes vehicle rental rates for vehicles available for rent in this state, include a statement that the renter is required to pay the vehicle license fee and disclose the maximum daily charge for the vehicle license fee.

(B) Any dealer who separately charges a vehicle license fee shall not charge, collect, or retain any amount in excess of the actual average per rental day per vehicle portion of the dealer's total annual registration, license plates, and title fees paid in this state for its rental fleet during the calendar year. If a dealer recovers the dealer's actual costs related to the annual vehicle registration, license plates, and title fees, the dealer shall cease to itemize and charge such costs in any rental agreement during that calendar year.

(C) As used in this section, "motor vehicle renting dealer" has the same meaning as in section 4549.65 of the Revised Code.

Effective Date: 03-30-2006; 10-12-2006



Section 4503.11 - [Effective Until 7/1/2013] Owner required to file application - taxes.

(A) Except as provided by sections 4503.103, 4503.173, 4503.41, 4503.43, and 4503.46 of the Revised Code, no person who is the owner or chauffeur of a motor vehicle operated or driven upon the public roads or highways shall fail to file annually the application for registration or to pay the tax therefor.

(B) Except as provided by sections 4503.12 and 4503.16 of the Revised Code, the taxes payable on all applications made under sections 4503.10 and 4503.102 of the Revised Code shall be the sum of the tax due under division (B)(1)(a) or (b) of this section plus the tax due under division (B)(2)(a) or (b) of this section:

(1)

(a) If the application is made before the second month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code, the tax due is the full amount of the tax provided in section 4503.04 of the Revised Code;

(b) If the application is made during or after the second month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code, and prior to the beginning of the next such registration period, the amount of the tax provided in section 4503.04 of the Revised Code shall be reduced by one-twelfth of the amount of such tax, rounded upward to the nearest cent, multiplied by the number of full months that have elapsed in the current registration period. The resulting amount shall be rounded upward to the next highest dollar and shall be the amount of tax due.

(2)

(a) If the application is made before the sixth month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code, the amount of tax due is the full amount of local motor vehicle license taxes levied under Chapter 4504. of the Revised Code;

(b) If the application is made during or after the sixth month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code and prior to the beginning of the next such registration period, the amount of tax due is one-half of the amount of local motor vehicle license taxes levied under Chapter 4504. of the Revised Code.

(C) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004

This section is set out twice. See also § 4503.11, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.11 - [Effective 7/1/2013] Owner required to file application - taxes.

(A) Except as provided by sections 4503.103, 4503.173, 4503.41, 4503.43, and 4503.46 of the Revised Code, no person who is the owner or chauffeur of a motor vehicle operated or driven upon the public roads or highways shall fail to file annually the application for registration or to pay the tax therefor.

(B) Except as provided by sections 4503.12 and 4503.16 of the Revised Code, the taxes payable on all applications made under sections 4503.10 and 4503.102 of the Revised Code shall be the sum of the tax due under division (B)(1)(a) or (b) of this section plus the tax due under division (B)(2)(a) or (b) of this section:

(1)

(a) If the application is made before the second month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code, the tax due is the full amount of the tax provided in section 4503.04 of the Revised Code;

(b) If the application is made during or after the second month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code, and prior to the beginning of the next such registration period, the amount of the tax provided in section 4503.04 of the Revised Code shall be reduced by one-twelfth of the amount of such tax, rounded upward to the nearest cent, multiplied by the number of full months that have elapsed in the current registration period. The resulting amount shall be rounded upward to the next highest dollar and shall be the amount of tax due.

(2)

(a) If the application is made before the sixth month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code, the amount of tax due is the full amount of local motor vehicle license taxes levied under Chapter 4504. of the Revised Code;

(b) If the application is made during or after the sixth month of the current registration period to which the motor vehicle is assigned as provided in section 4503.101 of the Revised Code and prior to the beginning of the next such registration period, the amount of tax due is one-half of the amount of local motor vehicle license taxes levied under Chapter 4504. of the Revised Code.

(C) The taxes payable on all applications made under division (A) (3) of section 4503.103 of the Revised Code shall be the sum of the tax due under division (B)(1)(a) or (b) of this section plus the tax due under division (B)(2)(a) or (b) of this section for the first year plus the full amount of the tax provided in section 4503.04 of the Revised Code and the full amount of local motor vehicle license taxes levied under Chapter 4504. of the Revised Code for each succeeding year.

(D) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-2004

This section is set out twice. See also § 4503.11, effective until 7/1/2013.



Section 4503.12 - Transfer of ownership and registration.

(A) Upon the transfer of ownership of a motor vehicle, the registration of the motor vehicle expires, and the original owner immediately shall remove the license plates from the motor vehicle, except that:

(1) If a statutory merger or consolidation results in the transfer of ownership of a motor vehicle from a constituent corporation to the surviving corporation, or if the incorporation of a proprietorship or partnership results in the transfer of ownership of a motor vehicle from the proprietorship or partnership to the corporation, the registration shall be continued upon the filing by the surviving or new corporation, within thirty days of such transfer, of an application for an amended certificate of registration. Upon a proper filing, the registrar of motor vehicles shall issue an amended certificate of registration in the name of the new owner.

(2) If the death of the owner of a motor vehicle results in the transfer of ownership of the motor vehicle to the surviving spouse of the owner or if a motor vehicle is owned by two persons under joint ownership with right of survivorship established under section 2131.12 of the Revised Code and one of those persons dies, the registration shall be continued upon the filing by the survivor of an application for an amended certificate of registration. In relation to a motor vehicle that is owned by two persons under joint ownership with right of survivorship established under section 2131.12 of the Revised Code, the application shall be accompanied by a copy of the certificate of title that specifies that the vehicle is owned under joint ownership with right of survivorship. Upon a proper filing, the registrar shall issue an amended certificate of registration in the name of the survivor.

(3) If the death of the owner of a motor vehicle results in the transfer of ownership of the motor vehicle to a transfer-on-death beneficiary or beneficiaries designated under section 2131.13 of the Revised Code, the registration shall be continued upon the filing by the transfer-on-death beneficiary or beneficiaries of an application for an amended certificate of registration. The application shall be accompanied by a copy of the certificate of title that specifies that the owner of the motor vehicle has designated the motor vehicle in beneficiary form under section 2131.13 of the Revised Code. Upon a proper filing, the registrar shall issue an amended certificate of registration in the name of the transfer-on-death beneficiary or beneficiaries.

(4) If the original owner of a motor vehicle that has been transferred makes application for the registration of another motor vehicle at any time during the remainder of the registration period for which the transferred motor vehicle was registered, the owner may file an application for transfer of the registration and, where applicable, the license plates. The transfer of the registration and, where applicable, the license plates from the motor vehicle for which they originally were issued to a succeeding motor vehicle purchased by the same person in whose name the original registration and license plates were issued shall be done within a period not to exceed thirty days. During that thirty-day period, the license plates from the motor vehicle for which they originally were issued may be displayed on the succeeding motor vehicle, and the succeeding motor vehicle may be operated on the public roads and highways in this state.

At the time of application for transfer, the registrar shall compute and collect the amount of tax due on the succeeding motor vehicle, based upon the amount that would be due on a new registration as of the date on which the transfer is made less a credit for the unused portion of the original registration beginning on that date. If the credit exceeds the amount of tax due on the new registration, no refund shall be made. In computing the amount of tax due and credits to be allowed under this division, the provisions of division (B)(1)(a) and (b) of section 4503.11 of the Revised Code shall apply. As to passenger cars, noncommercial vehicles, motor homes, and motorcycles, transfers within or between these classes of motor vehicles only shall be allowed. If the succeeding motor vehicle is of a different class than the motor vehicle for which the registration originally was issued, new license plates also shall be issued upon the surrender of the license plates originally issued and payment of the fees provided in divisions (C) and (D) of section 4503.10 of the Revised Code.

(5) The owner of a commercial car having a gross vehicle weight or combined gross vehicle weight of more than ten thousand pounds may transfer the registration of that commercial car to another commercial car the owner owns without transferring ownership of the first commercial car. At any time during the remainder of the registration period for which the first commercial car was registered, the owner may file an application for the transfer of the registration and, where applicable, the license plates, accompanied by the certificate of registration of the first commercial car. The amount of any tax due or credit to be allowed for a transfer of registration under this division shall be computed in accordance with division (A)(4) of this section.

No commercial car to which a registration is transferred under this division shall be operated on a public road or highway in this state until after the transfer of registration is completed in accordance with this division.

(6) Upon application to the registrar or a deputy registrar, a person who owns or leases a motor vehicle may transfer special license plates assigned to that vehicle to any other vehicle that the person owns or leases or that is owned or leased by the person's spouse. As appropriate, the application also shall be accompanied by a power of attorney for the registration of a leased vehicle and a written statement releasing the special plates to the applicant. Upon a proper filing, the registrar or deputy registrar shall assign the special license plates to the motor vehicle owned or leased by the applicant and issue a new certificate of registration for that motor vehicle.

(7) If a corporation transfers the ownership of a motor vehicle to an affiliated corporation, the affiliated corporation may apply to the registrar for the transfer of the registration and any license plates. The registrar may require the applicant to submit documentation of the corporate relationship and shall determine whether the application for registration transfer is made in good faith and not for the purposes of circumventing the provisions of this chapter. Upon a proper filing, the registrar shall issue an amended certificate of registration in the name of the new owner.

(B) An application under division (A) of this section shall be accompanied by a service fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, a transfer fee of one dollar, and the original certificate of registration, if applicable.

(C) Neither the registrar nor a deputy registrar shall transfer a registration under division (A) of this section if the registration is prohibited by division (D) of section 2935.27, division (A) of section 2937.221, division (A) of section 4503.13, division (D) of section 4503.234, division (B) of section 4510.22, or division (B)(1) of section 4521.10 of the Revised Code.

(D) Whoever violates division (A) of this section is guilty of a misdemeanor of the fourth degree.

(E) As used in division (A)(6) of this section, "special license plates" means either of the following:

(1) Any license plates for which the person to whom the license plates are issued must pay an additional fee in excess of the fees prescribed in section 4503.04 of the Revised Code, Chapter 4504. of the Revised Code, and the service fee prescribed in division (D) or (G) of section 4503.10 of the Revised Code;

(2) License plates issued under section 4503.44 of the Revised Code.

Effective Date: 01-01-2004; 09-16-2004



Section 4503.13 - Report of outstanding municipal, county, or mayor's court arrest warrants.

(A) A municipal court or county court, at the court's discretion, may order the clerk of the court to send to the registrar of motor vehicles a report containing the name, address, and such other information as the registrar may require by rule, of any person for whom an arrest warrant has been issued by that court and is outstanding.

Upon receipt of such a report, the registrar shall enter the information contained in the report into the records of the bureau of motor vehicles. Neither the registrar nor any deputy registrar shall issue a certificate of registration for a motor vehicle owner or lessee, when a lessee is determinable under procedures established by the registrar under division (E) of this section, who is named in the report until the registrar receives notification from the municipal court or county court that there are no outstanding arrest warrants in the name of the person. The registrar also shall send a notice to the person who is named in the report, via regular first class mail sent to the person's last known address as shown in the records of the bureau, informing the person that neither the registrar nor any deputy registrar is permitted to issue a certificate of registration for a motor vehicle in the name of the person until the registrar receives notification that there are no outstanding arrest warrants in the name of the person.

(B) A clerk who reports an outstanding arrest warrant in accordance with division (A) of this section immediately shall notify the registrar when the warrant has been executed and returned to the issuing court or has been canceled.

Upon receipt of such notification, the registrar shall charge and collect from the person named in the executed or canceled arrest warrant a processing fee of fifteen dollars to cover the costs of the bureau in administering this section. The registrar shall deposit all such processing fees into the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Upon payment of the processing fee, the registrar shall cause the report of that outstanding arrest warrant to be removed from the records of the bureau and, if there are no other outstanding arrest warrants issued by a municipal court or county court in the name of the person and the person otherwise is eligible to be issued a certificate of registration for a motor vehicle, the registrar or a deputy registrar may issue a certificate of registration for a motor vehicle in the name of the person named in the executed or canceled arrest warrant.

(C) Neither the registrar, any employee of the bureau, a deputy registrar, nor any employee of a deputy registrar is personally liable for damages or injuries resulting from any error made by a clerk in entering information contained in a report submitted to the registrar under this section.

(D) Any information submitted to the registrar by a clerk under this section shall be transmitted by means of an electronic data transfer system.

(E) The registrar shall determine the procedures and information necessary to implement this section in regard to motor vehicle lessees. Division (A) of this section shall not apply to cases involving a motor vehicle lessee until such procedures are established.

Effective Date: 03-03-1998; 09-16-2004



Section 4503.14 - License plates with radio or television call letters.

Owners and lessees of motor vehicles who are residents of this state and hold an unrevoked and unexpired official amateur radio station license or commercial radio broadcasting station or commercial television broadcasting station license issued by the federal communications commission, upon application, accompanied by proof of ownership of such license, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the regular license fee, as prescribed under sections 4503.04 and 4503.10 of the Revised Code, and the payment of an additional fee of ten dollars, which shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of license plates under this section, shall be issued a validation sticker and license plates, or a validation sticker alone when required by section 4503.191 of the Revised Code, for passenger cars and other vehicles of a class approved by the registrar. Such license plates, in lieu of the numbers as prescribed by law, shall be inscribed with the official call letters of the applicant as assigned by the federal communications commission. The application and payment of fees shall be filed by the applicant at a time determined by the registrar of motor vehicles.

Effective Date: 08-21-1997



Section 4503.15 - License plates for physicians.

Owners and lessees of motor vehicles who are residents of this state and hold an unrevoked and unexpired license duly admitting them to the practice of medicine in this state, upon application, accompanied by proof of the issuance to the applicant by this state of a certificate issued pursuant to section 4731.14 of the Revised Code authorizing the person to engage in the practice of medicine, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the regular license fee, as prescribed under sections 4503.04 and 4503.10 of the Revised Code, and the payment of an additional fee of ten dollars, which shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of license plates under this section, shall be issued a validation sticker and license plates, or a validation sticker alone when required by section 4503.191 of the Revised Code, for passenger cars and other vehicles of a class approved by the registrar. Such license plates, in addition to the letters and numbers ordinarily inscribed thereon, shall be inscribed with the word "physician."

Effective Date: 08-21-1997



Section 4503.16 - State and federal vehicle registration.

As used in this section, "original owner" includes, with respect to any motor vehicle owned by the federal government and loaned to the state or any of its political subdivisions for use in a federal program, the state or the political subdivision to which the motor vehicle has been loaned and in the name of which the vehicle is registered.

Title to motor vehicles acquired by the state or any of its political subdivisions, whether used for either governmental or proprietary functions, shall be registered. Motor vehicles owned by the federal government and loaned to the state or any of its political subdivisions for use in a federal program shall be registered in the name of the state or political subdivision without the presentation of a certificate of title or other evidence of ownership as required by section 4503.10 of the Revised Code, when the registrar is satisfied that the motor vehicles are on loan from the federal government and are being used exclusively in a federal program. Such vehicles that have been registered and that are used exclusively in the performance of the governmental or proprietary functions of the state or any political subdivision thereof shall not be subject to charge of any kind; but this provision does not exempt the operation of such vehicles from any other provision of Chapters 4501., 4503., 4505., 4507., 4509., 4511., 4515., and 4517. of the Revised Code, and the penal laws relating to them.

The registrar of motor vehicles shall accept any application to register a motor vehicle owned by the federal government that may be made by any officer, department, or agent of such government.

The registrar shall issue permanent license plates for motor vehicles acquired by the state or any of its political subdivisions, or loaned to the state or any of its political subdivisions by the federal government for use in a federal program, which have been registered and that are used exclusively in the performance of the governmental or proprietary functions of the state or any political subdivision thereof, or are used exclusively in a federal program. The registrar shall also issue permanent license plates for all motor vehicles owned and registered by the federal government. Such permanent license plates if lost, stolen, or destroyed, shall be replaced gratis with another permanent number.

Upon the transfer of ownership of a motor vehicle or termination by the federal government of any loan of a motor vehicle for which permanent license plates are issued, the registration of such motor vehicle shall expire and the original owner shall immediately remove such license plates from such motor vehicle. Should the original owner at any time make application for the registration of another motor vehicle, he may file an application for transfer of registration accompanied by the original certificate of registration, for which there shall be no transfer fee.

Effective Date: 03-27-1980



Section 4503.17 - Exemption of board of education school buses and post-office department vehicles from annual license tax.

(A) No school bus as defined in division (F) of section 4511.01 of the Revised Code is required to pay the annual license tax provided for in section 4503.02 of the Revised Code or to apply for or display registration plates, provided: the school bus complies with the requirements of sections 4511.76 to 4511.77, inclusive, of the Revised Code.

(B) The owner of a school bus, other than a board of education, which is used as a school bus during the school year under a contract with a board of education may, upon proper application for registration and the payment of a license fee of twenty-five dollars, use such bus during summer vacation periods to transport children and their authorized supervisors to and from any camping function sponsored by a nonprofit, tax-exempt, charitable, or philanthropic organization. The application for registration of such bus shall be accompanied by:

(1) An affidavit, prescribed by the registrar of motor vehicles and signed by the owner of such bus, stating that such bus is to be used exclusively, during the summer months, to transport school children to and from any school function or to transport children and their authorized supervisors to and from any camping function sponsored by a nonprofit, tax-exempt, charitable, or philanthropic organization;

(2) A certificate from the state highway patrol stating that such bus is safe for operation in accordance with such standards as are prescribed by the state highway patrol.

The form of the license plate and the manner of its attachment to the vehicle shall be prescribed by the registrar of motor vehicles.

When the post-office department has the exclusive right and supervision of the use of a motor vehicle for a period of one year under contract by a United States civil service employee, the United States government shall be considered the owner of such vehicle and entitled to the registration thereof without charge.

Effective Date: 03-26-1971



Section 4503.171 - Exemption of Ohio wing, civil air patrol vehicles used for official business.

Vehicles of the type required to be registered under this chapter titled in the name of the Ohio wing, civil air patrol, and used solely in the transaction of official business are exempted from the payment of the annual license tax levied by section 4503.02 of the Revised Code.

Such vehicle shall be painted standard air force blue, except vehicles that are used for emergency purposes may be painted red or white, and all vehicles shall be clearly marked with civil air patrol identification, Ohio wing vehicle identification number, and the words "For Official Use Only" according to the rules and specifications promulgated by the registrar of motor vehicles.

An affidavit, prescribed by the registrar of motor vehicles, signed by the proper officer of the Ohio wing owning such vehicle, stating that such vehicle was obtained from the department of defense and is used solely for the transportation or other official function of the civil air patrol Ohio wing, must be furnished to the registrar of motor vehicles with each application for registration. Registration of a vehicle under this section shall be for five years from the date of registration.

Effective Date: 07-01-1989



Section 4503.172 - Exemption of volunteer rescue service vehicles from fees or taxes.

(A) As used in this section, "volunteer rescue service organization" means any organization of volunteers organized to perform as an emergency medical service organization as defined in section 4765.01 of the Revised Code.

(B) A motor vehicle titled in the name of a volunteer rescue service organization and used solely in the transaction of the business of the organization may be registered without the payment of any registration fee and service fee required by sections 4503.02 and 4503.10 of the Revised Code, and without the payment of any applicable county or municipal motor vehicle tax levied under Chapter 4504. of the Revised Code. In applying for registration of such a motor vehicle, a member of a volunteer rescue service organization shall sign an affidavit, prescribed by the registrar of motor vehicles, stating that the vehicle is to be used solely in the transaction of the business of the organization, and shall present satisfactory evidence of certification of the rescue service organization by the department of public safety.

Upon receipt of such evidence, affidavit, and application for registration, the registrar shall issue the applicant permanent license plates.

Effective Date: 11-24-1995



Section 4503.173 - Exemption of boat trailers owned by disabled veterans, certain military honorees or former prisoners of war.

(A) As used in this section:

(1) "Boat trailer" means any trailer designed and used for the transportation of no more than one watercraft.

(2) "Watercraft" means any of the following when used or capable of being used for transportation on the water:

(a) A boat operated by machinery either permanently or temporarily affixed;

(b) A sailboat other than a sailboard;

(c) An inflatable, manually propelled boat having a hull identification number assigned by and meeting the requirements of the United States coast guard;

(d) A canoe or rowboat.

(3) "Disabled veteran" means a person who falls into any of the following categories:

(a) Has been determined by the United States veterans administration to be permanently and totally disabled, receives a pension or compensation from the veterans administration, and received an honorable discharge from the armed forces of the United States;

(b) Because of a service-connected disability, has been or is awarded funds for the purchase of a motor vehicle under the "Disabled Veterans' and Servicemen's Automobile Assistance Act of 1970," 84 Stat. 1998, 38 U.S.C. 1901, and amendments thereto;

(c) Has a service-connected disability rated at one hundred per cent by the veterans' administration.

(4) "Prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the military forces of the United States who was captured, separated, and incarcerated by an enemy of the United States at any time, and any regularly appointed, enrolled, or enlisted member of the military forces of Great Britain, France, the Union of Soviet Socialist Republics, Australia, Belgium, Brazil, Canada, China, Denmark, Greece, the Netherlands, New Zealand, Norway, Poland, South Africa, or Yugoslavia who was a citizen of the United States at the time of the appointment, enrollment, or enlistment, and was captured, separated, and incarcerated by an enemy of this country during World War II.

(B) Any owner of a boat trailer who is a disabled veteran, congressional medal of honor awardee, or prisoner of war may apply to the registrar of motor vehicles for the registration of the boat trailer without the payment of any registration tax and service fee as required by sections 4503.02, 4503.10, 4503.102, and 4503.12 of the Revised Code and without the payment of any applicable county, township, or municipal motor vehicle license tax levied under Chapter 4504. of the Revised Code. The application shall be accompanied by such evidence of disability or by such documentary evidence in support of a congressional medal of honor as the registrar requires by rule. The application for a registration by any person who has been a prisoner of war shall be accompanied by written evidence in the form of a record of separation, a letter from one of the armed forces of the United States or other country as listed in division (A)(4) of this section, or other evidence as the registrar may require by rule, that the person was a prisoner of war and was honorably discharged or is presently residing in this state on active duty with one of the branches of the armed forces of the United States, or was a prisoner of war and was honorably discharged or received an equivalent discharge or release from one of the armed forces of a country listed in division (A)(4) of this section.

Effective Date: 06-30-2003



Section 4503.18 - Special license issued.

(A) As used in this section, "United States veterans service organization" means any organization chartered by congress or recognized by the United States department of veterans affairs for purposes of representing veterans affairs claimants.

(B) A motor vehicle titled in the name of a United States veterans service organization and used solely for participation in organizational activities, exhibitions, parades, and similar purposes, may be registered without the payment of any registration tax and service fee required by sections 4503.02 and 4503.10 of the Revised Code, and without the payment of any local motor vehicle tax levied under Chapter 4504. of the Revised Code. In applying for registration of such a motor vehicle, a member of the service organization shall sign an affidavit, prescribed by the registrar of motor vehicles, stating that the vehicle is to be used solely for such purposes, and shall present satisfactory evidence of the organization's status as a United States veterans service organization. Upon receipt of such evidence, affidavit, and application for registration, the registrar shall issue the applicant permanent license plates.

(C) Upon presentation of a paid valid current year registration, the president, commander, or adjutant of a United States veterans service organization may apply for an honorary license designating the organization with which the applicant is affiliated. This honorary plate shall be displayed in lieu of the regular license plate. The original registration card shall be in the vehicle at all times and shall be submitted for inspection upon the demand of any police officer. The annual fee for such license shall be five dollars.

Effective Date: 09-21-1971; 2008 HB273 04-07-2009



Section 4503.181 - Historical motor vehicles.

(A) As used in this section, "historical motor vehicle" means any motor vehicle that is more than twenty-five years old and that is owned solely as a collector's item and for participation in club activities, exhibitions, tours, parades, and similar uses, but in no event is used for general transportation.

(B) In lieu of the annual license tax levied in sections 4503.02 and 4503.04 of the Revised Code, a license fee of ten dollars is levied on the operation of an historical motor vehicle.

(C) A person who owns an historical motor vehicle and applies for license plates under this section shall execute an affidavit that the vehicle for which plates are requested is owned and operated solely for the purposes enumerated in division (A) of this section, and also setting forth in the affidavit that the vehicle has been inspected and found safe to operate on the public roads and highways in the state. A person who owns an historical motor vehicle and desires to display model year license plates on the vehicle as permitted by this section shall execute at the time of registration an affidavit setting forth that the model year license plates the person desires to display on the person's historical motor vehicle are legible and serviceable license plates that originally were issued by this state. No registration issued pursuant to this section need specify the weight of the vehicle.

(D) A vehicle registered under this section may display historical vehicle license plates issued by the registrar of motor vehicles or model year license plates procured by the applicant. Historical vehicle license plates shall not bear a date, but shall bear the inscription "Historical Vehicle--Ohio" and the registration number, which shall be shown thereon. Model year license plates shall be legible and serviceable license plates issued by this state and inscribed with the date of the year corresponding to the model year when the vehicle was manufactured. Notwithstanding section 4503.21 of the Revised Code, only one model year license plate is required to be displayed on the rear of the historical motor vehicle at all times. The registration certificate and the historical vehicle license plates issued by the registrar shall be kept in the vehicle at all times the vehicle is operated on the public roads and highways in this state.

Notwithstanding section 4503.21 of the Revised Code, the owner of an historical motor vehicle that was manufactured for military purposes and that is registered under this section may display the assigned registration number of the vehicle by painting the number on the front and rear of the vehicle. The number shall be painted, in accordance with the size and style specifications established for numerals and letters shown on license plates in section 4503.22 of the Revised Code, in a color that contrasts clearly with the color of the vehicle, and shall be legible and visible at all times. Upon application for registration under this section and payment of the license fee prescribed in division (B) of this section, the owner of such an historical motor vehicle shall be issued historical vehicle license plates. The registration certificate and at least one such license plate shall be kept in the vehicle at all times the vehicle is operated on the public roads and highways in this state. If ownership of such a vehicle is transferred, the transferor shall surrender the historical vehicle license plates or transfer them to another historical motor vehicle the transferor owns, and remove or obliterate the registration numbers painted on the vehicle.

(E) Historical vehicle and model year license plates are valid without renewal as long as the vehicle for which they were issued or procured is in existence. Historical vehicle plates are issued for the owner's use only for such vehicle unless later transferred to another historical motor vehicle owned by that person. In order to effect such a transfer, the owner of the historical motor vehicle that originally displayed the historical vehicle plates shall comply with division (C) of this section. In the event of a transfer of title, the transferor shall surrender historical vehicle license plates or transfer them to another historical motor vehicle owned by the transferor, but model year license plates may be retained by the transferor. The registrar may revoke license plates issued under this section, for cause shown and after hearing, for failure of the applicant to comply with this section. Upon revocation, historical vehicle license plates shall be surrendered; model year license plates may be retained, but no longer are valid for display on the vehicle.

(F) The owner of an historical motor vehicle bearing historical vehicle license plates may replace them with model year license plates by surrendering the historical vehicle license plates and motor vehicle certificate of registration to the registrar. The owner, at the time of registration, shall execute an affidavit setting forth that the model year plates are legible and serviceable license plates that originally were issued by this state. Such an owner is required to pay the license fee prescribed by division (B) of this section, but the owner is not required to have the historical motor vehicle reinspected under division (C) of this section.

A person who owns an historical motor vehicle bearing model year license plates may replace them with historical vehicle license plates by surrendering the motor vehicle certificate of registration and applying for issuance of historical vehicle license plates. Such a person is required to pay the license fee prescribed by division (B) of this section, but the person is not required to have the historical motor vehicle reinspected under division (C) of this section.

Effective Date: 07-29-1998



Section 4503.182 - Temporary license placard or windshield sticker.

(A) A purchaser of a motor vehicle, upon application and proof of purchase of the vehicle, may be issued a temporary license placard or windshield sticker for the motor vehicle.

The purchaser of a vehicle applying for a temporary license placard or windshield sticker under this section shall execute an affidavit stating that the purchaser has not been issued previously during the current registration year a license plate that could legally be transferred to the vehicle.

Placards or windshield stickers shall be issued only for the applicant's use of the vehicle to enable the applicant to legally operate the motor vehicle while proper title, license plates, and a certificate of registration are being obtained, and shall be displayed on no other motor vehicle.

Placards or windshield stickers issued under this section are valid for a period of thirty days from date of issuance and are not transferable or renewable.

The fee for the placards or windshield stickers issued under this section is two dollars plus a service fee of three dollars and fifty cents.

(B)

(1) The registrar of motor vehicles may issue to a motorized bicycle dealer or a licensed motor vehicle dealer temporary license placards to be issued to purchasers for use on vehicles sold by the dealer, in accordance with rules prescribed by the registrar. The dealer shall notify the registrar, within forty-eight hours, of the issuance of a placard by electronic means via computer equipment purchased and maintained by the dealer or in any other manner prescribed by the registrar.

(2) The fee for each placard issued by the registrar to a dealer is two dollars. The registrar shall charge an additional three dollars and fifty cents for each placard issued to a dealer who notifies the registrar of the issuance of the placards in a manner other than by approved electronic means.

(3) When a dealer issues a temporary license placard to a purchaser, the dealer shall collect and retain the fees established under divisions (A) and (D) of this section.

(C) The registrar of motor vehicles, at the registrar's discretion, may issue a temporary license placard. Such a placard may be issued in the case of extreme hardship encountered by a citizen from this state or another state who has attempted to comply with all registration laws, but for extreme circumstances is unable to properly register the citizen's vehicle.

(D) In addition to the fees charged under divisions (A) and (B) of this section, commencing on October 1, 2003, the registrar and each deputy registrar shall collect a fee of five dollars and commencing on October 1, 2009, a fee of thirteen dollars, for each temporary license placard issued. The additional fee is for the purpose of defraying the department of public safety's costs associated with the administration and enforcement of the motor vehicle and traffic laws of Ohio. At the time and in the manner provided by section 4503.10 of the Revised Code, the deputy registrar shall transmit to the registrar the fees collected under this section. The registrar shall deposit all moneys received under this division into the state highway safety fund established in section 4501.06 of the Revised Code.

(E) The registrar shall adopt rules, in accordance with division (B) of section 111.15 of the Revised Code, to specify the procedures for reporting the information from applications for temporary license placards and windshield stickers and for providing the information from these applications to law enforcement agencies.

(F) Temporary license placards issued under this section shall bear a distinctive combination of seven letters, numerals, or letters and numerals, and shall incorporate a security feature that, to the greatest degree possible, prevents tampering with any of the information that is entered upon a placard when it is issued.

(G) Whoever violates division (A) of this section is guilty of a misdemeanor of the fourth degree. Whoever violates division (B) of this section is guilty of a misdemeanor of the first degree.

(H) As used in this section, "motorized bicycle dealer" means any person engaged in the business of selling at retail, displaying, offering for sale, or dealing in motorized bicycles who is not subject to section 4503.09 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004



Section 4503.183 - [Repealed].

Effective Date: 01-01-1979



Section 4503.19 - [Effective Until 7/1/2013] Issuance of certificates of registration and license plates or validation stickers.

(A) Upon the filing of an application for registration and the payment of the tax for registration, the registrar of motor vehicles or a deputy registrar shall determine whether the owner previously has been issued license plates for the motor vehicle described in the application. If no license plates previously have been issued to the owner for that motor vehicle, the registrar or deputy registrar shall assign to the motor vehicle a distinctive number and issue and deliver to the owner in the manner that the registrar may select a certificate of registration, in the form that the registrar shall prescribe, and, except as otherwise provided in this section, two license plates, duplicates of each other, and a validation sticker, or a validation sticker alone, to be attached to the number plates as provided in section 4503.191 of the Revised Code. The registrar or deputy registrar also shall charge the owner any fees required under division (C) of section 4503.10 of the Revised Code. Trailers, manufactured homes, mobile homes, semitrailers, the manufacturer thereof, the dealer, or in transit companies therein, shall be issued one license plate only and one validation sticker, or a validation sticker alone, and the license plate and validation sticker shall be displayed only on the rear of such vehicles. A commercial tractor that does not receive an apportioned license plate under the international registration plan shall be issued two license plates and one validation sticker, and the validation sticker shall be displayed on the front of the commercial tractor. An apportioned vehicle receiving an apportioned license plate under the international registration plan shall be issued one license plate only and one validation sticker, or a validation sticker alone; the license plate shall be displayed only on the front of a semitractor and on the rear of all other vehicles. School buses shall not be issued license plates but shall bear identifying numbers in the manner prescribed by section 4511.764 of the Revised Code. The certificate of registration and license plates and validation stickers, or validation stickers alone, shall be issued and delivered to the owner in person or by mail. Chauffeured limousines shall be issued license plates, a validation sticker, and a livery sticker as provided in section 4503.24 of the Revised Code. In the event of the loss, mutilation, or destruction of any certificate of registration, or of any license plates or validation stickers, or if the owner chooses to replace license plates previously issued for a motor vehicle, or if the registration certificate and license plates have been impounded as provided by division (B)(1) of section 4507.02 and section 4507.16 of the Revised Code, the owner of a motor vehicle, or manufacturer or dealer, may obtain from the registrar, or from a deputy registrar if authorized by the registrar, a duplicate thereof or new license plates bearing a different number, if the registrar considers it advisable, upon filing an application prescribed by the registrar, and upon paying a fee of one dollar for such certificate of registration, which one dollar fee shall be deposited into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code. Commencing with each request made on or after October 1, 2009, or in conjunction with replacement license plates issued for renewal registrations expiring on or after October 1, 2009, a fee of seven dollars and fifty cents for each set of two license plates or six dollars and fifty cents for each single license plate or validation sticker shall be charged and collected, of which the registrar shall deposit five dollars and fifty cents of each seven dollar and fifty cent fee or each six dollar and fifty cent fee into the state treasury to the credit of the state highway safety fund created in section 4501.06 of the Revised Code and the remaining portion of each such fee into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code. In addition, each applicant for a replacement certificate of registration, license plate, or validation sticker shall pay the fees provided in divisions (C) and (D) of section 4503.10 of the Revised Code.

Additionally, the registrar and each deputy registrar who either issues license plates and a validation sticker for use on any vehicle other than a commercial tractor, semitrailer, or apportioned vehicle, or who issues a validation sticker alone for use on such a vehicle and the owner has changed the owner's county of residence since the owner last was issued county identification stickers, also shall issue and deliver to the owner either one or two county identification stickers, as appropriate, which shall be attached to the license plates in a manner prescribed by the director of public safety. The county identification stickers shall identify prominently by name or number the county in which the owner of the vehicle resides at the time of registration.

(B) A certificate of registration issued under this section shall have a portion that contains all the information contained in the main portion of the certificate except for the address of the person to whom the certificate is issued. Except as provided in this division, whenever a reference is made in the Revised Code to a motor vehicle certificate of registration that is issued under this section, the reference shall be deemed to refer to either the main portion of the certificate or the portion containing all information in the main portion except the address of the person to whom the certificate is issued. If a reference is made in the Revised Code to the seizure or surrender of a motor vehicle certificate of registration that is issued under this section, the reference shall be deemed to refer to both the main portion of the certificate and the portion containing all information in the main portion except the address of the person to whom the certificate is issued.

(C) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.35,HB 50, §1, eff. 9/8/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004

This section is set out twice. See also § 4503.19, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.19 - [Effective 7/1/2013] Issuance of certificates of registration and license plates or validation stickers.

(A) Upon the filing of an application for registration and the payment of the tax for registration, the registrar of motor vehicles or a deputy registrar shall determine whether the owner previously has been issued license plates for the motor vehicle described in the application. If no license plates previously have been issued to the owner for that motor vehicle, the registrar or deputy registrar shall assign to the motor vehicle a distinctive number and issue and deliver to the owner in the manner that the registrar may select a certificate of registration, in the form that the registrar shall prescribe, and, except as otherwise provided in this section, two license plates, duplicates of each other, and a validation sticker, or a validation sticker alone, to be attached to the number plates as provided in section 4503.191 of the Revised Code. The registrar or deputy registrar also shall charge the owner any fees required under division (C) of section 4503.10 of the Revised Code. Trailers, manufactured homes, mobile homes, semitrailers, the manufacturer thereof, the dealer, or in transit companies therein, shall be issued one license plate only and one validation sticker, or a validation sticker alone, and the license plate and validation sticker shall be displayed only on the rear of such vehicles. A commercial tractor that does not receive an apportioned license plate under the international registration plan shall be issued two license plates and one validation sticker, and the validation sticker shall be displayed on the front of the commercial tractor. An apportioned vehicle receiving an apportioned license plate under the international registration plan shall be issued one license plate only and one validation sticker, or a validation sticker alone; the license plate shall be displayed only on the front of a semitractor and on the rear of all other vehicles. School buses shall not be issued license plates but shall bear identifying numbers in the manner prescribed by section 4511.764 of the Revised Code. The certificate of registration and license plates and validation stickers, or validation stickers alone, shall be issued and delivered to the owner in person or by mail. Chauffeured limousines shall be issued license plates, a validation sticker, and a livery sticker as provided in section 4503.24 of the Revised Code. In the event of the loss, mutilation, or destruction of any certificate of registration, or of any license plates or validation stickers, or if the owner chooses to replace license plates previously issued for a motor vehicle, or if the registration certificate and license plates have been impounded as provided by division (B)(1) of section 4507.02 and section 4507.16 of the Revised Code, the owner of a motor vehicle, or manufacturer or dealer, may obtain from the registrar, or from a deputy registrar if authorized by the registrar, a duplicate thereof or new license plates bearing a different number, if the registrar considers it advisable, upon filing an application prescribed by the registrar, and upon paying a fee of one dollar for such certificate of registration, which one dollar fee shall be deposited into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code. Commencing with each request made on or after October 1, 2009, or in conjunction with replacement license plates issued for renewal registrations expiring on or after October 1, 2009, a fee of seven dollars and fifty cents for each set of two license plates or six dollars and fifty cents for each single license plate or validation sticker shall be charged and collected, of which the registrar shall deposit five dollars and fifty cents of each seven dollar and fifty cent fee or each six dollar and fifty cent fee into the state treasury to the credit of the state highway safety fund created in section 4501.06 of the Revised Code and the remaining portion of each such fee into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code. In addition, each applicant for a replacement certificate of registration, license plate, or validation sticker shall pay the fees provided in divisions (C) and (D) of section 4503.10 of the Revised Code and any applicable fee under section 4503.192 of the Revised Code.

Additionally, the registrar and each deputy registrar who either issues license plates and a validation sticker for use on any vehicle other than a commercial tractor, semitrailer, or apportioned vehicle, or who issues a validation sticker alone for use on such a vehicle and the owner has changed the owner's county of residence since the owner last was issued county identification stickers, also shall issue and deliver to the owner either one or two county identification stickers, as appropriate, which shall be attached to the license plates in a manner prescribed by the director of public safety. The county identification stickers shall identify prominently by name or number the county in which the owner of the vehicle resides at the time of registration.

(B) A certificate of registration issued under this section shall have a portion that contains all the information contained in the main portion of the certificate except for the address of the person to whom the certificate is issued. Except as provided in this division, whenever a reference is made in the Revised Code to a motor vehicle certificate of registration that is issued under this section, the reference shall be deemed to refer to either the main portion of the certificate or the portion containing all information in the main portion except the address of the person to whom the certificate is issued. If a reference is made in the Revised Code to the seizure or surrender of a motor vehicle certificate of registration that is issued under this section, the reference shall be deemed to refer to both the main portion of the certificate and the portion containing all information in the main portion except the address of the person to whom the certificate is issued.

(C) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.35,HB 50, §1, eff. 9/8/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004

This section is set out twice. See also § 4503.19, effective until 7/1/2013.



Section 4503.191 - [Effective Until 7/1/2013] Issuance of license plates and validation stickers - production by Ohio penal industries.

(A)

(1) The identification license plate shall be issued for a multi-year period as determined by the director of public safety, and shall be accompanied by a validation sticker, to be attached to the license plate. Except as provided in division (A)(2) of this section, the validation sticker shall indicate the expiration of the registration period to which the motor vehicle for which the license plate is issued is assigned, in accordance with rules adopted by the registrar of motor vehicles. During each succeeding year of the multi-year period following the issuance of the plate and validation sticker, upon the filing of an application for registration and the payment of the tax therefor, a validation sticker alone shall be issued. The validation stickers required under this section shall be of different colors or shades each year, the new colors or shades to be selected by the director.

(2)

(a) Not later than October 1, 2009, the director shall develop a universal validation sticker that may be issued to any owner of two hundred fifty or more passenger vehicles, so that a sticker issued to the owner may be placed on any passenger vehicle in that owner's fleet. The director may establish and charge an additional fee of not more than one dollar per registration to compensate for necessary costs of the universal validation sticker program. The additional fee shall be credited to the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(b) A validation sticker issued for an all-purpose vehicle that is registered under Chapter 4519. of the Revised Code or for a trailer or semitrailer that is registered under division (A)(1)(a)(ii) of section 4503.103 of the Revised Code for a period of not more than five succeeding registration years may indicate the expiration of the registration period by any manner determined by the registrar by rule.

(B) Identification license plates shall be produced by Ohio penal industries. Validation stickers and county identification stickers shall be produced by Ohio penal industries unless the registrar adopts rules that permit the registrar or deputy registrars to print or otherwise produce them in house.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-29-2001

This section is set out twice. See also § 4503.191, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.191 - [Effective 7/1/2013] Issuance of license plates and validation stickers - production by Ohio penal industries.

(A)

(1) The identification license plate shall be issued for a multi-year period as determined by the director of public safety, and shall be accompanied by a validation sticker, to be attached to the license plate. Except as provided in division (A)(2) of this section, the validation sticker shall indicate the expiration of the registration period to which the motor vehicle for which the license plate is issued is assigned, in accordance with rules adopted by the registrar of motor vehicles. During each succeeding year of the multi-year period following the issuance of the plate and validation sticker, upon the filing of an application for registration and the payment of the tax therefor, a validation sticker alone shall be issued. The validation stickers required under this section shall be of different colors or shades each year, the new colors or shades to be selected by the director.

(2)

(a) Not later than October 1, 2009, the director shall develop a universal validation sticker that may be issued to any owner of two hundred fifty or more passenger vehicles, so that a sticker issued to the owner may be placed on any passenger vehicle in that owner's fleet. The director may establish and charge an additional fee of not more than one dollar per registration to compensate for necessary costs of the universal validation sticker program. The additional fee shall be credited to the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(b) A validation sticker issued for an all-purpose vehicle that is registered under Chapter 4519. of the Revised Code or for a trailer or semitrailer that is permanently registered under division (A) (2) of section 4503.103 of the Revised Code or is registered for any number of succeeding registration years may indicate the expiration of the registration period, if any, by any manner determined by the registrar by rule.

(B) Identification license plates shall be produced by Ohio penal industries. Validation stickers and county identification stickers shall be produced by Ohio penal industries unless the registrar adopts rules that permit the registrar or deputy registrars to print or otherwise produce them in house.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-29-2001

This section is set out twice. See also § 4503.191, effective until 7/1/2013.



Section 4503.192 - [Effective 7/1/2013] Retention of personalized license plate letters and numbers.

(A)

(1) Except as provided in division (B) of this section, any person who is replacing vehicle license plates, upon request and payment of a fee of ten dollars, may retain the distinctive combination of letters and numerals on license plates previously issued to that person.

A person who is replacing license plates specifically created by law for which the registrar collects a contribution or additional fee, may retain the distinctive combination of letters and numerals on license plates previously issued to that person upon request and payment of a fee of ten dollars, but the person also shall be required to pay the contribution or additional fee required under the Revised Code section authorizing issuance of the license plate.

(2) The registrar of motor vehicles shall charge and collect the ten-dollar fee under this section only when a new set of license plates are issued. The fee is in addition to the license tax established by this chapter and, where applicable, Chapter 4504. of the Revised Code. A deputy registrar who receives an application under this section shall retain one dollar of the ten-dollar fee and shall transmit the remaining nine dollars to the registrar in a manner determined by the registrar. The registrar shall deposit the fees received under this section into the state treasury to the credit of the state bureau of motor vehicles fund created under section 4501.25 of the Revised Code and shall be used by the bureau of motor vehicles to pay the expenses of producing license plates and validation stickers, including the cost of materials, manufacturing, and administrative costs for required replacement of license plates.

(B) This section does not apply to either of the following:

(1) A person who is replacing license plates originally obtained under section 4503.40 or 4503.42 of the Revised Code. Such a person shall pay the additional fee required under the applicable section to retain the distinctive license plates previously issued.

(2) A person who is replacing a single, duplicate license plate due to the loss, mutilation, or destruction of a license plate.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.20 - Application for registration to contain statement regarding proof of financial responsibility.

(A) As used in this section:

(1) "Dealer engaged in the business of leasing motor vehicles" means any person engaged in the business of regularly making available, offering to make available, or arranging for another person to use a motor vehicle pursuant to a bailment, lease, or other contractual arrangement.

(2) "Motor vehicle" has the meaning set forth in section 4509.01 of the Revised Code.

(B) An application for the registration of a motor vehicle shall contain a statement, to be signed by the applicant either manually or by electronic signature, that does all of the following:

(1) States that the applicant maintains, or has maintained on the applicant's behalf, proof of financial responsibility at the time of application, and will not operate a motor vehicle in this state, unless the applicant maintains, with respect to that motor vehicle or the operation of such vehicle, proof of financial responsibility;

(2) Contains a brief summary of the purposes and operation of section 4509.101 of the Revised Code, the rights and duties of the applicant under that section, and the penalties for violation of that section;

(3) Warns the applicant that the financial responsibility law does not prevent the possibility that the applicant may be involved in an accident with an owner or operator of a motor vehicle who is without proof of financial responsibility.

(C)

(1) A person who purchases any motor vehicle from a licensed motor vehicle dealer who agrees to make application for registration of the motor vehicle on behalf of the purchaser shall sign statements that comply with divisions (B) and (F) of this section. The dealer shall submit the statements to the deputy registrar where the dealer has agreed to make application for registration on behalf of the person.

(2) In the case of a person who leases any motor vehicle from a dealer engaged in the business of leasing motor vehicles who agrees to make application for registration of the motor vehicle on behalf of the lessee, the person shall sign a statement that complies with division (B) of this section, and the dealer shall do either of the following:

(a) Submit the statement signed by the person to the deputy registrar where the dealer has agreed to make application for registration on behalf of the person;

(b) Sign and submit a statement to the deputy registrar that certifies that a statement has been signed and filed with the dealer or incorporated into the lease.

The dealer shall submit to the registrar or deputy registrar to whom the dealer submits the application for registration a statement signed by the person that complies with division (F) of this section.

(D) The registrar of motor vehicles shall prescribe the form of the statements required under divisions (B), (C), and (F) of this section, and the manner or manners in which the statements required under divisions (B) and (F) of this section shall be presented to the applicant. Any statement that is required under divisions (B), (C), and (F) of this section shall be designed to enable the applicant to retain a copy of it.

(E) Nothing within this section shall be construed to excuse a violation of section 4509.101 of the Revised Code. A motor vehicle dealer who makes application for the registration of a motor vehicle on behalf of the purchaser or lessee of the motor vehicle is not liable in damages in any civil action on account of the act of making such application for registration or the content of any such application for registration.

(F) In addition to the statements required by divisions (B) and (C) of this section, a person who makes application for registration of a motor vehicle shall be furnished with a form that lists in plain language all the possible penalties to which a person could be subject for a violation of the financial responsibility law, including driver's license suspensions; all fees, including nonvoluntary compliance and reinstatement fees; and vehicle immobilization or impoundment. The person shall read the form and either manually or by electronic signature sign the form, which shall be submitted along with the application for registration as provided in this section. The form shall be retained by the registrar or deputy registrar who issues the motor vehicle registration or the registrar's or deputy registrar's successor for a period of two years from the date of issuance of the registration.

(G) Upon the registration of a motor vehicle, the owner of the motor vehicle is deemed to have agreed to the production of proof of financial responsibility by the owner or the operator of the motor vehicle, upon the request of a peace officer or state highway patrol trooper made in accordance with division (E)(2) of section 4509.101 of the Revised Code.

(H) The registrar shall adopt rules governing the renewal of motor vehicle registrations by electronic means and the completion and submission of statements that comply with divisions (B) and (F) of this section. The registrar shall adopt the rules prescribed by this division in accordance with Chapter 119. of the Revised Code.

Effective Date: 09-14-2000



Section 4503.21 - [Effective Until 1/1/2017] Display of license plates and validation stickers or temporary license placard or windshield sticker.

(A) No person who is the owner or operator of a motor vehicle shall fail to display in plain view on the front and rear of the motor vehicle the distinctive number and registration mark, including any county identification sticker and any validation sticker issued under sections 4503.19 and 4503.191 of the Revised Code, furnished by the director of public safety, except that a manufacturer of motor vehicles or dealer therein, the holder of an in transit permit, and the owner or operator of a motorcycle, motorized bicycle, manufactured home, mobile home, trailer, or semitrailer shall display on the rear only. A motor vehicle that is issued two license plates shall display the validation sticker only on the rear license plate, except that a commercial tractor that does not receive an apportioned license plate under the international registration plan shall display the validation sticker on the front of the commercial tractor. An apportioned vehicle receiving an apportioned license plate under the international registration plan shall display the license plate only on the front of a commercial tractor and on the rear of all other vehicles. All license plates shall be securely fastened so as not to swing, and shall not be covered by any material that obstructs their visibility.

No person to whom a temporary license placard or windshield sticker has been issued for the use of a motor vehicle under section 4503.182 of the Revised Code, and no operator of that motor vehicle, shall fail to display the temporary license placard in plain view from the rear of the vehicle either in the rear window or on an external rear surface of the motor vehicle, or fail to display the windshield sticker in plain view on the rear window of the motor vehicle. No temporary license placard or windshield sticker shall be covered by any material that obstructs its visibility.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004

This section is set out twice. See also §4503.212, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4503.21 - [Effective 1/1/2017] Display of license plates and validation stickers or temporary license placard or windshield sticker.

(A) No person who is the owner or operator of a motor vehicle shall fail to display in plain view on the front and rear of the motor vehicle the distinctive number and registration mark, including any county identification sticker and any validation sticker issued under sections 4503.19 and 4503.191 of the Revised Code, furnished by the director of public safety, except that a manufacturer of motor vehicles or dealer therein, the holder of an in transit permit, and the owner or operator of a motorcycle, motorized bicycle or moped, motor-driven cycle or motor scooter, cab-enclosed motorcycle, manufactured home, mobile home, trailer, or semitrailer shall display on the rear only. A motor vehicle that is issued two license plates shall display the validation sticker only on the rear license plate, except that a commercial tractor that does not receive an apportioned license plate under the international registration plan shall display the validation sticker on the front of the commercial tractor. An apportioned vehicle receiving an apportioned license plate under the international registration plan shall display the license plate only on the front of a commercial tractor and on the rear of all other vehicles. All license plates shall be securely fastened so as not to swing, and shall not be covered by any material that obstructs their visibility.

No person to whom a temporary license placard or windshield sticker has been issued for the use of a motor vehicle under section 4503.182 of the Revised Code, and no operator of that motor vehicle, shall fail to display the temporary license placard in plain view from the rear of the vehicle either in the rear window or on an external rear surface of the motor vehicle, or fail to display the windshield sticker in plain view on the rear window of the motor vehicle. No temporary license placard or windshield sticker shall be covered by any material that obstructs its visibility.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Effective Date: 01-01-2004

This section is set out twice. See also §4503.211, effective until 1/1/2017.



Section 4503.22 - [Effective Until 7/1/2013] Specifications for license plates.

The identification license plate shall consist of a placard upon the face of which shall appear the distinctive number assigned to the motor vehicle as provided in section 4503.19 of the Revised Code, in Arabic numerals or letters, or both. The dimensions of the numerals or letters and of each stroke shall be determined by the director of public safety. The license placard also shall contain the name of this state and the slogan "BIRTHPLACE OF AVIATION." The placard shall be made of steel and the background shall be treated with a reflective material that shall provide effective and dependable reflective brightness during the service period required of the placard. Specifications for the reflective and other materials and the design of the placard, the county identification stickers as provided by section 4503.19 of the Revised Code, and validation stickers as provided by section 4503.191 of the Revised Code, shall be adopted by the director as rules under sections 119.01 to 119.13 of the Revised Code. The identification license plate of motorized bicycles and of motor vehicles of the type commonly called "motorcycles" shall consist of a single placard, the size of which shall be prescribed by the director. The identification plate of a vehicle registered in accordance with the international registration plan shall contain the word "apportioned." The director may prescribe the type of placard, or means of fastening the placard, or both; the placard or means of fastening may be so designed and constructed as to render difficult the removal of the placard after it has been fastened to a motor vehicle.

Effective Date: 09-27-1996

This section is set out three times. See also § 4503.22, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.22 - [Effective 7/1/2013] [Effective Until 1/1/2017] Specifications for license plates.

The identification license plate shall consist of a placard upon the face of which shall appear the distinctive number assigned to the motor vehicle as provided in section 4503.19 of the Revised Code, in Arabic numerals or letters, or both. The dimensions of the numerals or letters and of each stroke shall be determined by the director of public safety. The license placard also shall contain the name of this state and the slogan "BIRTHPLACE OF AVIATION." The placard may be made of steel, aluminum, plastic, or any other suitable material, and the background shall be treated with a reflective material that shall provide effective and dependable reflective brightness during the service period required of the placard. Specifications for the reflective and other materials and the design of the placard, the county identification stickers as provided by section 4503.19 of the Revised Code, and validation stickers as provided by section 4503.191 of the Revised Code, shall be adopted by the director as rules under sections 119.01 to 119.13 of the Revised Code. The identification license plate of motorized bicycles and of motor vehicles of the type commonly called "motorcycles" shall consist of a single placard, the size of which shall be prescribed by the director. The identification plate of a vehicle registered in accordance with the international registration plan shall contain the word "apportioned." The director may prescribe the type of placard, or means of fastening the placard, or both; the placard or means of fastening may be so designed and constructed as to render difficult the removal of the placard after it has been fastened to a motor vehicle.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 09-27-1996

This section is set out three times. See also § 4503.22, as amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.



Section 4503.22 - [Effective 1/1/2017] Specifications for license plates.

The identification license plate shall consist of a placard upon the face of which shall appear the distinctive number assigned to the motor vehicle as provided in section 4503.19 of the Revised Code, in Arabic numerals or letters, or both. The dimensions of the numerals or letters and of each stroke shall be determined by the director of public safety. The license placard also shall contain the name of this state and the slogan "BIRTHPLACE OF AVIATION." The placard may be made of steel, aluminum, plastic, or any other suitable material, and the background shall be treated with a reflective material that shall provide effective and dependable reflective brightness during the service period required of the placard. Specifications for the reflective and other materials and the design of the placard, the county identification stickers as provided by section 4503.19 of the Revised Code, and validation stickers as provided by section 4503.191 of the Revised Code, shall be adopted by the director as rules under sections 119.01 to 119.13 of the Revised Code. The identification license plate of motorized bicycles or mopeds, motor-driven cycles or motor scooters, cab-enclosed motorcycles, and motorcycles shall consist of a single placard, the size of which shall be prescribed by the director. The identification plate of a vehicle registered in accordance with the international registration plan shall contain the word "apportioned." The director may prescribe the type of placard, or means of fastening the placard, or both; the placard or means of fastening may be so designed and constructed as to render difficult the removal of the placard after it has been fastened to a motor vehicle.

Amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Effective Date: 09-27-1996

This section is set out three times. See also § 4503.22, effective until 7/1/2013.



Section 4503.23 - Special license plates for state owned motor vehicles.

No motor vehicle designed to carry passengers owned or leased by the state, or any of its departments, bureaus, commissions, or institutions supported in whole or in part by funds provided by the state, shall be operated or driven by any person unless it has displayed, in a prominent position on both the front and rear of the vehicle, identification plates which shall be the same size, shape, and treated for increased visibility in the same manner as those issued by the registrar of motor vehicles for private vehicles. Such identification plates shall be attached to the vehicle in the same manner as provided by statute for the illumination and attachment of license plates on private vehicles. The registrar shall designate the colors of the license tags which shall be used on state owned cars; such colors shall be other than those used on privately owned motor vehicles, and shall apply only to license plates used on state owned motor vehicles. Said plates shall bear a special serial number, and the words "Ohio State Car."

Effective Date: 01-01-1974



Section 4503.231 - Unique license plates for motor vehicles whose standard plates have been impounded.

(A) No motor vehicle registered in the name of a person whose certificate of registration and identification license plates have been impounded as provided by division (B)(1) of section 4507.02 of the Revised Code, and no vehicle that may be operated pursuant to an immobilization waiver order issued pursuant to section 4503.235 of the Revised Code, shall be operated on any highway in this state unless it displays restricted license plates that are a different color from those regularly issued and carry a special serial number that may be readily identified by law enforcement officers. The registrar of motor vehicles shall designate the color and serial number to be used on restricted license plates, which shall remain the same from year to year and shall not be displayed on any other motor vehicles.

The bureau of motor vehicles shall adopt rules providing for the decentralization of the issuance of restricted license plates under this section. The rules shall provide for the issuance of the restricted license plates by at least one agency in each county.

No person operating a motor vehicle displaying restricted license plates as described in this division shall knowingly disguise or obscure the color of the restricted plate.

(B) If a person has been granted limited driving privileges with a condition of the privileges being that the person must display on the vehicle that is driven under the privileges restricted license plates that are described in this section, the person may operate a motor vehicle that is owned by the person's employer only if the person is required to operate that motor vehicle in the course and scope of the person's employment. Such a person may operate that vehicle without displaying on that vehicle restricted license plates that are issued under this section if the employer has been notified that the person has limited driving privileges and of the nature of the restriction and if the person has proof of the employer's notification in the person's possession while operating the employer's vehicle for normal business duties. A motor vehicle owned by a business that is partly or entirely owned or controlled by the person with the limited driving privileges is not a motor vehicle owned by an employer, for purposes of this division.

(C) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004; 09-16-2004; 2008 SB17 09-30-2008



Section 4503.232 - Registrar may destroy suspended or impounded license plates.

(A) Upon the receipt of identification license plates that have been suspended or impounded under any provision of law, and notwithstanding any other provision of law that requires the registrar of motor vehicles to retain the license plates, the registrar may destroy the license plates.

(B) If, as authorized by division (A) of this section, the registrar destroys license plates that have been suspended or impounded, he shall reissue or authorize the reissuance of new license plates to the person to whom the destroyed license plates originally were issued upon payment of a fee in the same amount as the fee specified in section 4503.19 of the Revised Code for replacement of a license plate that has been lost, mutilated, or destroyed and upon payment of a fee in the same amount as specified in division (D) of section 4503.10 of the Revised Code if issued by a deputy registrar or in division (G) of that section if issued by the registrar.

This division applies only if the identification license plates that were destroyed would have been valid at the time the person applies for the replacement license plates. License plates issued under this section shall expire on the same date as the license plates they replace.

Effective Date: 10-12-1994



Section 4503.233 - Immobilization orders.

(A)

(1) If a court is required to order the immobilization of a vehicle for a specified period of time pursuant to section 4510.11, 4510.14, 4510.161, 4510.41, 4511.19, 4511.193, or 4511.203 of the Revised Code, the court, subject to section 4503.235 of the Revised Code, shall issue the immobilization order in accordance with this division and for the period of time specified in the particular section, and the immobilization under the order shall be in accordance with this section. The court, at the time of sentencing the offender for the offense relative to which the immobilization order is issued or as soon thereafter as is practicable, shall give a copy of the order to the offender or the offender's counsel. The court promptly shall send a copy of the order to the registrar on a form prescribed by the registrar and to the person or agency it designates to execute the order.

The order shall indicate the date on which it is issued, shall identify the vehicle that is subject to the order, and shall specify all of the following:

(a) The period of the immobilization;

(b) The place at which the court determines that the immobilization shall be carried out, provided that the court shall not determine and shall not specify that the immobilization is to be carried out at any place other than a commercially operated private storage lot, a place owned by a law enforcement or other government agency, or a place to which one of the following applies:

(i) The place is leased by or otherwise under the control of a law enforcement or other government agency.

(ii) The place is owned by the offender, the offender's spouse, or a parent or child of the offender.

(iii) The place is owned by a private person or entity, and, prior to the issuance of the order, the private entity or person that owns the place, or the authorized agent of that private entity or person, has given express written consent for the immobilization to be carried out at that place.

(iv) The place is a public street or highway on which the vehicle is parked in accordance with the law.

(c) The person or agency designated by the court to execute the order, which shall be either the law enforcement agency that employs the law enforcement officer who seized the vehicle, a bailiff of the court, another person the court determines to be appropriate to execute the order, or the law enforcement agency with jurisdiction over the place of residence of the vehicle owner;

(d) That neither the registrar nor a deputy registrar will be permitted to accept an application for the license plate registration of any motor vehicle in the name of the vehicle owner until the immobilization fee is paid.

(2) The person or agency the court designates to immobilize the vehicle shall seize or retain that vehicle's license plates and forward them to the bureau of motor vehicles.

(3) In all cases, the offender shall be assessed an immobilization fee of one hundred dollars, and the immobilization fee shall be paid to the registrar before the vehicle may be released to the offender. Neither the registrar nor a deputy registrar shall accept an application for the registration of any motor vehicle in the name of the offender until the immobilization fee is paid.

(4) If the vehicle subject to the order is immobilized pursuant to the order and is found being operated upon any street or highway in this state during the immobilization period, it shall be seized, removed from the street or highway, and criminally forfeited and disposed of pursuant to section 4503.234 of the Revised Code.

(5) The registrar shall deposit the immobilization fee into the law enforcement reimbursement fund created by section 4501.19 of the Revised Code. Money in the fund shall be expended only as provided in division (A)(5) of this section. If the court designated in the order a court bailiff or another appropriate person other than a law enforcement officer to immobilize the vehicle, the amount of the fee deposited into the law enforcement reimbursement fund shall be paid out to the county treasury if the court that issued the order is a county court, to the treasury of the municipal corporation served by the court if the court that issued the order is a mayor's court, or to the city treasury of the legislative authority of the court, both as defined in section 1901.03 of the Revised Code, if the court that issued the order is a municipal court. If the court designated a law enforcement agency to immobilize the vehicle and if the law enforcement agency immobilizes the vehicle, the amount of the fee deposited into the law enforcement reimbursement fund shall be paid out to the law enforcement agency to reimburse the agency for the costs it incurs in obtaining immobilization equipment and, if required, in sending an officer or other person to search for and locate the vehicle specified in the immobilization order and to immobilize the vehicle.

In addition to the immobilization fee required to be paid under division (A)(3) of this section, the offender may be charged expenses or charges incurred in the removal and storage of the immobilized vehicle.

(B) If a court issues an immobilization order under division (A)(1) of this section, the person or agency designated by the court to execute the immobilization order promptly shall immobilize or continue the immobilization of the vehicle at the place specified by the court in the order. The registrar shall not authorize the release of the vehicle or authorize the issuance of new identification license plates for the vehicle at the end of the immobilization period until the immobilization fee has been paid.

(C) Upon receipt of the license plates for a vehicle under this section, the registrar shall destroy the license plates. At the end of the immobilization period and upon the payment of the immobilization fee that must be paid under this section, the registrar shall authorize the release of the vehicle and authorize the issuance, upon the payment of the same fee as is required for the replacement of lost, mutilated, or destroyed license plates and certificates of registration, of new license plates and, if necessary, a new certificate of registration to the offender for the vehicle in question.

(D)

(1) If a court issues an immobilization order under division (A) of this section, the immobilization period commences on the day on which the vehicle in question is immobilized. If the vehicle in question had been seized under section 4510.41 or 4511.195 of the Revised Code, the time between the seizure and the beginning of the immobilization period shall be credited against the immobilization period specified in the immobilization order issued under division (A) of this section. No vehicle that is immobilized under this section is eligible to have restricted license plates under section 4503.231 of the Revised Code issued for that vehicle.

(2) If a court issues an immobilization order under division (A) of this section, if the vehicle subject to the order is immobilized under the order, and if the vehicle is found being operated upon any street or highway of this state during the immobilization period, it shall be seized, removed from the street or highway, and criminally forfeited, and disposed of pursuant to section 4503.234 of the Revised Code. No vehicle that is forfeited under this provision shall be considered contraband for purposes of Chapter 2981. of the Revised Code, but shall be held by the law enforcement agency that employs the officer who seized it for disposal in accordance with section 4503.234 of the Revised Code.

(3) If a court issues an immobilization order under division (A) of this section, and if the vehicle is not claimed within seven days after the end of the period of immobilization or if the offender has not paid the immobilization fee, the person or agency that immobilized the vehicle shall send a written notice to the offender at the offender's last known address informing the offender of the date on which the period of immobilization ended, that the offender has twenty days after the date of the notice to pay the immobilization fee and obtain the release of the vehicle, and that if the offender does not pay the fee and obtain the release of the vehicle within that twenty-day period, the vehicle will be forfeited under section 4503.234 of the Revised Code to the entity that is entitled to the immobilization fee.

(4) An offender whose motor vehicle is subject to an immobilization order issued under division (A) of this section shall not sell the motor vehicle without approval of the court that issued the order. If such an offender wishes to sell the motor vehicle during the immobilization period, the offender shall apply to the court that issued the immobilization order for permission to assign the title to the vehicle. If the court is satisfied that the sale will be in good faith and not for the purpose of circumventing the provisions of division (A)(1) of this section, it may certify its consent to the offender and to the registrar. Upon receipt of the court's consent, the registrar shall enter the court's notice in the offender's vehicle license plate registration record.

If, during a period of immobilization under an immobilization order issued under division (A) of this section, the title to the immobilized motor vehicle is transferred by the foreclosure of a chattel mortgage, a sale upon execution, the cancellation of a conditional sales contract, or an order of a court, the involved court shall notify the registrar of the action, and the registrar shall enter the court's notice in the offender's vehicle license plate registration record.

Nothing in this section shall be construed as requiring the registrar or the clerk of the court of common pleas to note upon the certificate of title records any prohibition regarding the sale of a motor vehicle.

(5) If the title to a motor vehicle that is subject to an immobilization order under division (A) of this section is assigned or transferred without court approval between the time of arrest of the offender who committed the offense for which such an order is to be issued and the time of the actual immobilization of the vehicle, the court shall order that, for a period of two years from the date of the order, neither the registrar nor any deputy registrar shall accept an application for the registration of any motor vehicle in the name of the offender whose vehicle was assigned or transferred without court approval. The court shall notify the registrar of the order on a form prescribed by the registrar for that purpose.

(6) If the title to a motor vehicle that is subject to an immobilization order under division (A) of this section is assigned or transferred without court approval in violation of division (D)(4) of this section, then, in addition to or independent of any other penalty established by law, the court may fine the offender the value of the vehicle as determined by publications of the national auto dealers association. The proceeds from any fine so imposed shall be distributed in the same manner as the proceeds of the sale of a forfeited vehicle are distributed pursuant to division (C)(2) of section 4503.234 of the Revised Code.

(E)

(1) The court with jurisdiction over the case, after notice to all interested parties including lienholders, and after an opportunity for them to be heard, if the offender fails to appear in person, without good cause, or if the court finds that the offender does not intend to seek release of the vehicle at the end of the period of immobilization or that the offender is not or will not be able to pay the expenses and charges incurred in its removal and storage, may order that title to the vehicle be transferred, in order of priority, first into the name of the entity entitled to the immobilization fee under division (A)(5) of this section, next into the name of a lienholder, or lastly, into the name of the owner of the place of storage.

A lienholder that receives title under a court order shall do so on the condition that it pay any expenses or charges incurred in the vehicle's removal and storage. If the entity that receives title to the vehicle is the entity that is entitled to the immobilization fee under division (A)(5) of this section, it shall receive title on the condition that it pay any lien on the vehicle. The court shall not order that title be transferred to any person or entity other than the owner of the place of storage if the person or entity refuses to receive the title. Any person or entity that receives title may either keep title to the vehicle or may dispose of the vehicle in any legal manner that it considers appropriate, including assignment of the certificate of title to the motor vehicle to a salvage dealer or a scrap metal processing facility. The person or entity shall not transfer the vehicle to the person who is the vehicle's immediate previous owner.

If the person or entity assigns the motor vehicle to a salvage dealer or scrap metal processing facility, the person or entity shall send the assigned certificate of title to the motor vehicle to the clerk of the court of common pleas of the county in which the salvage dealer or scrap metal processing facility is located. The person or entity shall mark the face of the certificate of title with the words "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

(2) Whenever a court issues an order under division (E)(1) of this section, the court also shall order removal of the license plates from the vehicle and cause them to be sent to the registrar if they have not already been sent to the registrar. Thereafter, no further proceedings shall take place under this section, but the offender remains liable for payment of the immobilization fee described in division (A)(3) of this section if an immobilization order previously had been issued by the court.

(3) Prior to initiating a proceeding under division (E)(1) of this section, and upon payment of the fee under division (B) of section 4505.14 of the Revised Code, any interested party may cause a search to be made of the public records of the bureau of motor vehicles or the clerk of the court of common pleas, to ascertain the identity of any lienholder of the vehicle. The initiating party shall furnish this information to the clerk of the court with jurisdiction over the case, and the clerk shall provide notice to the vehicle owner, the defendant, any lienholder, and any other interested parties listed by the initiating party, at the last known address supplied by the initiating party, by certified mail or, at the option of the initiating party, by personal service or ordinary mail.

As used in this section, "interested party" includes the offender, all lienholders, the owner of the place of storage, the person or entity that caused the vehicle to be removed, and the person or entity, if any, entitled to the immobilization fee under division (A)(5) of this section.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 04-04-2007; 07-01-2007; 2008 SB17 09-30-2008



Section 4503.234 - Order of criminal forfeiture of vehicle.

(A) If a court orders the criminal forfeiture of a vehicle pursuant to section 4503.233, 4503.236, 4510.11, 4510.14, 4510.161, 4510.41, 4511.19, 4511.193, or 4511.203 of the Revised Code, the order shall be issued and enforced in accordance with this division, subject to division (B) of this section. An order of criminal forfeiture issued under this division shall authorize an appropriate law enforcement agency to seize the vehicle ordered criminally forfeited upon the terms and conditions that the court determines proper. No vehicle ordered criminally forfeited pursuant to this division shall be considered contraband for purposes of Chapter 2981. of the Revised Code, but the law enforcement agency that employs the officer who seized it shall hold the vehicle for disposal in accordance with this section. A forfeiture order may be issued only after the offender has been provided with an opportunity to be heard. The prosecuting attorney shall give the offender written notice of the possibility of forfeiture by sending a copy of the relevant uniform traffic ticket or other written notice to the offender not less than seven days prior to the date of issuance of the forfeiture order. A vehicle is subject to an order of criminal forfeiture pursuant to this division upon the conviction of the offender of or plea of guilty by the offender to a violation of division (A) of section 4503.236, section 4510.11, 4510.14, or 4511.203, or division (A) of section 4511.19 of the Revised Code, or a municipal ordinance that is substantially equivalent to any of those sections or divisions.

(B)

(1) Prior to the issuance of an order of criminal forfeiture pursuant to this section, the law enforcement agency that employs the law enforcement officer who seized the vehicle shall conduct or cause to be conducted a search of the appropriate public records that relate to the vehicle and shall make or cause to be made reasonably diligent inquiries to identify any lienholder or any person or entity with an ownership interest in the vehicle. The court that is to issue the forfeiture order also shall cause a notice of the potential order relative to the vehicle and of the expected manner of disposition of the vehicle after its forfeiture to be sent to any lienholder or person who is known to the court to have any right, title, or interest in the vehicle. The court shall give the notice by certified mail, return receipt requested, or by personal service.

(2) No order of criminal forfeiture shall be issued pursuant to this section if a lienholder or other person with an ownership interest in the vehicle establishes to the court, by a preponderance of the evidence after filing a motion with the court, that the lienholder or other person neither knew nor should have known after a reasonable inquiry that the vehicle would be used or involved, or likely would be used or involved, in the violation resulting in the issuance of the order of criminal forfeiture or the violation of the order of immobilization issued under section 4503.233 of the Revised Code, that the lienholder or other person did not expressly or impliedly consent to the use or involvement of the vehicle in that violation, and that the lien or ownership interest was perfected pursuant to law prior to the seizure of the vehicle under section 4503.236, 4510.41, 4511.195, or 4511.203 of the Revised Code. If the lienholder or holder of the ownership interest satisfies the court that these criteria have been met, the court shall preserve the lienholder's or other person's lien or interest, and the court either shall return the vehicle to the holder, or shall order that the proceeds of any sale held pursuant to division (C)(2) of this section be paid to the lienholder or holder of the interest less the costs of seizure, storage, and maintenance of the vehicle. The court shall not return a vehicle to a lienholder or a holder of an ownership interest unless the lienholder or holder submits an affidavit to the court that states that the lienholder or holder will not return the vehicle to the person from whom the vehicle was seized pursuant to the order of criminal forfeiture or to any member of that person's family and will not otherwise knowingly permit that person or any member of that person's family to obtain possession of the vehicle.

(3) No order of criminal forfeiture shall be issued pursuant to this section if a person with an interest in the vehicle establishes to the court, by a preponderance of the evidence after filing a motion with the court, that the person neither knew nor should have known after a reasonable inquiry that the vehicle had been used or was involved in the violation resulting in the issuance of the order of criminal forfeiture or the violation of the order of immobilization issued under section 4503.233 of the Revised Code, that the person did not expressly or impliedly consent to the use or involvement of the vehicle in that violation, that the interest was perfected in good faith and for value pursuant to law between the time of the arrest of the offender and the final disposition of the criminal charge in question, and that the vehicle was in the possession of the interest holder at the time of the perfection of the interest. If the court is satisfied that the interest holder has met these criteria, the court shall preserve the interest holder's interest, and the court either shall return the vehicle to the interest holder or order that the proceeds of any sale held pursuant to division (C) of this section be paid to the holder of the interest less the costs of seizure, storage, and maintenance of the vehicle. The court shall not return a vehicle to an interest holder unless the holder submits an affidavit to the court stating that the holder will not return the vehicle to the person from whom the holder acquired the holder's interest, nor to any member of that person's family, and the holder will not otherwise knowingly permit that person or any member of that person's family to obtain possession of the vehicle.

(C) A vehicle ordered criminally forfeited to the state pursuant to this section shall be disposed of as follows:

(1) It shall be given to the law enforcement agency that employs the law enforcement officer who seized the vehicle, if that agency desires to have it;

(2) If a vehicle is not disposed of pursuant to division (C)(1) of this section, the vehicle shall be sold, without appraisal, if the value of the vehicle is two thousand dollars or more as determined by publications of the national auto dealer's association, at a public auction to the highest bidder for cash. Prior to the sale, the prosecuting attorney in the case shall cause a notice of the proposed sale to be given in accordance with law. The court shall cause notice of the sale of the vehicle to be published in a newspaper of general circulation in the county in which the court is located at least seven days prior to the date of the sale. The proceeds of a sale under this division or division (F) of this section shall be applied in the following order:

(a) First, they shall be applied to the payment of the costs incurred in connection with the seizure, storage, and maintenance of, and provision of security for, the vehicle, any proceeding arising out of the forfeiture, and if any, the sale.

(b) Second, the remaining proceeds after compliance with division (C)(2)(a) of this section, shall be applied to the payment of the value of any lien or ownership interest in the vehicle preserved under division (B) of this section.

(c) Third, the remaining proceeds, after compliance with divisions (C)(2)(a) and (b) of this section, shall be applied to the appropriate funds in accordance with divisions (B) and (C) of section 2981.13 of the Revised Code, provided that the total of the amount so deposited under this division shall not exceed one thousand dollars. The remaining proceeds deposited under this division shall be used only for the purposes authorized by those divisions and division (D) of that section.

(d) Fourth, the remaining proceeds after compliance with divisions (C)(2)(a) and (b) of this section and after deposit of a total amount of one thousand dollars under division (C)(2)(c) of this section shall be applied so that fifty per cent of those remaining proceeds is paid into the reparation fund established by section 2743.191 of the Revised Code, twenty-five per cent is paid into the drug abuse resistance education programs fund created by division (F)(2)(e) of section 4511.191 of the Revised Code and shall be used only for the purposes authorized by division (F)(2)(e) of that section, and twenty-five per cent is applied to the appropriate funds in accordance with divisions (B) and (C) of section 2981.13 of the Revised Code. The proceeds deposited into any fund described in section 2981.13 of the Revised Code shall be used only for the purposes authorized by divisions (B)(4)(c), (C), and (D) of that section.

(D) Except as provided in division (E) of section 4511.203 of the Revised Code and notwithstanding any other provision of law, neither the registrar of motor vehicles nor any deputy registrar shall accept an application for the registration of any motor vehicle in the name of any person, or register any motor vehicle in the name of any person, if both of the following apply:

(1) Any vehicle registered in the person's name was criminally forfeited under this section and section 4503.233, 4503.236, 4510.10, 4510.11, 4510.14, 4510.41, 4511.19, 4511.193, or 4511.203 of the Revised Code;

(2) Less than five years have expired since the issuance of the most recent order of criminal forfeiture issued in relation to a vehicle registered in the person's name.

(E) If a court orders the criminal forfeiture to the state of a vehicle pursuant to section 4503.233, 4503.236, 4510.10, 4510.11, 4510.14, 4510.161, 4510.41, 4511.19, 4511.193, or 4511.203 of the Revised Code, the title to the motor vehicle is assigned or transferred, and division (B)(2) or (3) of this section applies, in addition to or independent of any other penalty established by law, the court may fine the offender the value of the vehicle as determined by publications of the national auto dealer's association. The proceeds from any fine imposed under this division shall be distributed in accordance with division (C)(2) of this section.

(F) As used in this section and divisions (B)(4)(c), (C), and (D) of section 2981.13 of the Revised Code in relation to proceeds of the sale of a vehicle under division (C) of this section, "prosecuting attorney" includes the prosecuting attorney, village solicitor, city director of law, or similar chief legal officer of a municipal corporation who prosecutes the case resulting in the conviction or guilty plea in question.

(G) If the vehicle to be forfeited has an average retail value of less than two thousand dollars as determined by publications of the national auto dealer's association, no public auction is required to be held. In such a case, the court may direct that the vehicle be disposed of in any manner that it considers appropriate, including assignment of the certificate of title to the motor vehicle to a salvage dealer or a scrap metal processing facility. The court shall not transfer the vehicle to the person who is the vehicle's immediate previous owner.

If the court assigns the motor vehicle to a salvage dealer or scrap metal processing facility and the court is in possession of the certificate of title to the motor vehicle, it shall send the assigned certificate of title to the motor vehicle to the clerk of the court of common pleas of the county in which the salvage dealer or scrap metal processing facility is located. The court shall mark the face of the certificate of title with the words "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

If the court is not in possession of the certificate of title to the motor vehicle, the court shall issue an order transferring ownership of the motor vehicle to a salvage dealer or scrap metal processing facility, send the order to the clerk of the court of common pleas of the county in which the salvage dealer or scrap metal processing facility is located, and send a photocopy of the order to the salvage dealer or scrap metal processing facility for its records. The clerk shall make the proper notations or entries in the clerk's records concerning the disposition of the motor vehicle.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 04-04-2007; 07-01-2007



Section 4503.235 - Vehicle immobilization waiver order - terms.

(A) If division (G) of section 4511.19 or division (C) of section 4511.193 of the Revised Code requires a court, as part of the sentence of an offender who is convicted of or pleads guilty to a violation of division (A) of section 4511.19 of the Revised Code or as a sanction for an offender who is convicted of or pleaded guilty to a violation of a municipal OVI ordinance, to order the immobilization of a vehicle for a specified period of time, notwithstanding the requirement, the court in its discretion may determine not to order the immobilization of the vehicle if both of the following apply:

(1) Prior to the issuance of the order of immobilization, a family or household member of the offender files a motion with the court identifying the vehicle and requesting that the immobilization order not be issued on the ground that the family or household member is completely dependent on the vehicle for the necessities of life and that the immobilization of the vehicle would be an undue hardship to the family or household member.

(2) The court determines that the family or household member who files the motion is completely dependent on the vehicle for the necessities of life and that the immobilization of the vehicle would be an undue hardship to the family or household member.

(B) If a court pursuant to division (A) of this section determines not to order the immobilization of a vehicle that otherwise would be required pursuant to division (G) of section 4511.19 or division (C) of section 4511.193 of the Revised Code, the court shall issue an order that waives the immobilization that otherwise would be required pursuant to either of those divisions. The immobilization waiver order shall be in effect for the period of time for which the immobilization of the vehicle otherwise would have been required under division (G) of section 4511.19 or division (C) of section 4511.193 of the Revised Code if the immobilization waiver order had not been issued, subject to division (D) of this section. The immobilization waiver order shall specify the period of time for which it is in effect. The court shall provide a copy of an immobilization waiver order to the offender and to the family or household member of the offender who filed the motion requesting that the immobilization order not be issued and shall place a copy of the immobilization waiver order in the record in the case. The court shall impose an immobilization waiver fee in the amount of fifty dollars. The court shall determine whether the fee is to be paid by the offender or by the family or household member. The clerk of the court shall deposit all of the fees collected during a month on or before the twenty-third day of the following month into the county or municipal indigent drivers alcohol treatment fund under the control of that court, as created by the county or municipal corporation under division (F) of section 4511.191 of the Revised Code.

(C) If a court pursuant to division (B) of this section issues an immobilization waiver order, the order shall identify the family or household member who requested the order and the vehicle to which the order applies, shall identify the family or household members who are permitted to operate the vehicle, and shall identify the offender and specify that the offender is not permitted to operate the vehicle. The immobilization waiver order shall require that the family or household member display on the vehicle to which the order applies restricted license plates that are issued under section 4503.231 of the Revised Code for the entire period for which the immobilization of the vehicle otherwise would have been required under division (G) of section 4511.19 or division (C) of section 4511.193 of the Revised Code if the immobilization waiver order had not been issued.

(D) A family or household member who is permitted to operate a vehicle under an immobilization waiver order issued under this section shall not permit the offender to operate the vehicle. If a family or household member who is permitted to operate a vehicle under an immobilization waiver order issued under this section permits the offender to operate the vehicle, both of the following apply:

(1) The court that issued the immobilization waiver order shall terminate that order and shall issue an immobilization order in accordance with section 4503.233 of the Revised Code that applies to the vehicle, and the immobilization order shall be in effect for the remaining period of time for which the immobilization of the vehicle otherwise would have been required under division (G) of section 4511.19 or division (C) of section 4511.193 of the Revised Code if the immobilization waiver order had not been issued.

(2) The conduct of the family or household member in permitting the offender to operate the vehicle is a violation of section 4511.203 of the Revised Code.

(E) No offender shall operate a motor vehicle subject to an immobilization waiver order. Whoever violates this division is guilty of operating a motor vehicle in violation of an immobilization waiver, a misdemeanor of the first degree.

(F) "Family or household member" has the same meaning as in section 2919.25 of the Revised Code, except that the person must be currently residing with the offender.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 4503.236 - Forfeiture for violation of immobilization order.

(A) No person shall operate a motor vehicle or permit the operation of a motor vehicle upon any public or private property used by the public for vehicular travel or parking knowing or having reasonable cause to believe that the motor vehicle has been ordered immobilized pursuant to an immobilization order issued under section 4503.233 of the Revised Code.

(B) A motor vehicle that is operated by a person during a violation of division (A) of this section shall be criminally forfeited to the state in accordance with the procedures contained in section 4503.234 of the Revised Code.

(C) Whoever violates division (A) of this section is guilty of a misdemeanor of the second degree.

Effective Date: 09-17-1996



Section 4503.24 - Registration and licensing of chauffeured limousines - livery license place sticker.

(A) The owner of a chauffeured limousine, upon compliance with the motor vehicle laws relating to the registration and licensing of motor vehicles, upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any tax levied under Chapter 4504. of the Revised Code, an additional fee of seven dollars and fifty cents, and the fee specified in division (C) of this section, if applicable, and upon compliance with section 4509.80 of the Revised Code, shall be issued appropriate vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code. The license plates issued under this section shall bear the word "livery" printed at the bottom of the plate . The color of the word shall be selected by the director of public safety. The additional fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such licenses and shall be transmitted by the registrar of motor vehicles to the treasurer of state for deposit in the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(B) Any application for registration or registration renewal of a chauffeured limousine made under this section may be submitted by mail directly to the registrar or in person to a deputy registrar .

(C) Each deputy registrar shall be allowed a fee of three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for each application for registration and registration renewal notice the deputy registrar receives.

Effective Date: 06-30-1995; 09-16-2004



Section 4503.25 - Index of licenses issued.

The registrar of motor vehicles shall keep on file in his office a complete index of all motor vehicle license registrations issued by license numbers and alphabetically by names of owners, and a full and correct list of the names and addresses of the deputy registrars, together with the numbers within the series that have been assigned to each. Such list shall also show such numbers as have been sold directly by the registrar.

Effective Date: 01-01-1979



Section 4503.251 - [Repealed].

Effective Date: 03-31-2003



Section 4503.26 - Lists of registration information - acceptance of bids for preparation.

(A) As used in this section, "registration information" means information in license plate applications on file with the bureau of motor vehicles.

(B) The director of public safety may advertise for and accept sealed bids for the preparation of lists containing registration information in such form as the director authorizes. Where the expenditure is more than five hundred dollars, the director shall give notice to bidders as provided in section 5513.01 of the Revised Code as for purchases by the department of transportation. The notice shall include the latest date, as determined by the director, on which bids will be accepted and the date, also determined by the director, on which bids will be opened by the director at the central office of the department of public safety. The contract to prepare the list shall be awarded to the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, provided there is compliance with the specifications. Such contract shall not extend beyond twenty-four consecutive registration periods as provided in section 4503.101 of the Revised Code. The successful bidder shall furnish without charge a complete list to the bureau of motor vehicles, and shall also furnish without charge to the county sheriffs or chiefs of police in cities, at such times and in such manner as the director determines necessary, lists of registration information for the county in which they are situated. The registrar shall provide to the successful bidder all necessary information for the preparation of such lists.

The registrar , upon application of any person and payment of the proper fee, may search the records of the bureau and furnish reports of those records under the signature of the registrar.

(C) A fee of five dollars shall be charged and collected for each search of the records and report of those records furnished under the signature and seal of the registrar. A copy of any such report is prima-facie evidence of the facts therein stated, in any court.

The registrar shall receive these fees and deposit two dollars of each such fee into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Of the remaining three dollars of each such fee the registrar collects, the registrar shall deposit sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established under section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-04-1998; 07-01-2005



Section 4503.27 - Registration requirements for manufacturers, dealers and distributors.

A manufacturer, dealer, or distributor shall make application for registration, for each place in this state at which the business of manufacturing, dealing, or distributing of motor vehicles is carried on. The application shall show the make of motor vehicles manufactured, dealt in, or distributed at such place and shall show the taxing district in which the place of business is located. Upon the filing of such application and the payment of the annual tax and postage therefor, the registrar of motor vehicles shall assign to the applicant a distinctive number which must be carried and displayed by each such motor vehicle in like manner as provided by law for other motor vehicles while it is operated on the public highway until it is sold or transferred. At the time the registrar assigns the distinctive number the registrar shall furnish one placard with the number thereon. Such manufacturer, dealer, or distributor may procure a reasonable number of certified copies of the registration certificate upon the payment for each of an annual fee of five dollars and the appropriate postage as required by the registrar. With each of the certified copies the registrar shall furnish one placard with the same numbering provided in the original registration certificate, and shall add thereto such special designation as necessary to distinguish one set of placards from another.

The registrar shall not assign any distinctive number and shall not furnish any placards to any dealer or distributor unless the dealer or distributor, at the time of making application for the placards, produces evidence to show that the dealer or distributor is the holder either of a motor vehicle dealer's license required by section 4517.04 or 4517.05 of the Revised Code or a distributor's license required by section 4517.08 of the Revised Code. Such evidence shall be presented in the manner prescribed by the registrar.

Effective Date: 10-21-1997



Section 4503.271 - Operation of new vehicle without plate or placard after railroad car accident.

A new motor vehicle may be operated on the public roads or highways of this state without displaying a license plate or placard issued to a manufacturer, dealer, or distributor under section 4503.27 of the Revised Code or any other license plate specified in the Revised Code if all of the following apply to the new motor vehicle:

(A) The new motor vehicle was being transported on a railroad car;

(B) The railroad car or the train of which the railroad car was a part was involved in an accident that required the unloading of the new motor vehicle from the railroad car in order to preserve its condition or to facilitate the process of returning the accident site to its normal state;

(C) The operator of the new motor vehicle was instructed by a law enforcement officer at the accident site to drive the new motor vehicle from the accident site directly to another location for the purpose of removing the new motor vehicle from the accident site and storing the new motor vehicle;

(D) The operator of the new motor vehicle proceeds from the accident site to the storage location utilizing the most direct route.

Effective Date: 09-17-1996



Section 4503.28 - Manufacturer, dealer or distributor required to file application for registration.

(A) No person who is a manufacturer of, dealer in, or distributor of motor vehicles shall fail to file an application for registration and to pay the tax for the registration and to apply for and pay the legal fees for as many certified copies of the registration as the law requires.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4503.29 - [Repealed].

Effective Date: 01-01-1974



Section 4503.30 - Display of placards issued to manufacturers, dealers or distributors.

(A) Any placards issued by the registrar of motor vehicles and bearing the distinctive number assigned to a manufacturer, dealer, or distributor pursuant to section 4503.27 of the Revised Code may be displayed on any motor vehicle, other than commercial cars, or on any motorized bicycle owned by the manufacturer, dealer, or distributor, or lawfully in the possession or control of the manufacturer, or the agent or employee of the manufacturer, the dealer, or the agent or employee of the dealer, the distributor, or the agent or employee of the distributor, and shall be displayed on no other motor vehicle or motorized bicycle. A placard may be displayed on a motor vehicle, other than a commercial car, owned by a dealer when the vehicle is in transit from a dealer to a purchaser, when the vehicle is being demonstrated for sale or lease, or when the vehicle otherwise is being utilized by the dealer. A vehicle bearing a placard issued to a dealer under section 4503.27 of the Revised Code may be operated by the dealer, an agent or employee of the dealer, a prospective purchaser, or a third party operating the vehicle with the permission of the dealer.

Such placards may be displayed on commercial cars only when the cars are in transit from a manufacturer to a dealer, from a distributor to a dealer or distributor, or from a dealer to a purchaser, or when the cars are being demonstrated for sale or lease, and shall not be displayed when the cars are being used for delivery, hauling, transporting, or other commercial purpose.

(B) Whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4503.301 - Commercial car demonstration placards.

(A) A manufacturer, dealer, or distributor of motor vehicles may apply for a reasonable number of commercial car demonstration placards. The application shall show the make of commercial cars, commercial tractors, trailers, and semitrailers manufactured, dealt, or distributed in and shall show the taxing district in which the applicant's place of business is located.

Upon the filing of such application and the payment of an annual fee of five hundred dollars and appropriate postage as required by the registrar of motor vehicles, the registrar shall assign to the applicant a distinctive placard and number. Such placards shall be known as "commercial car demonstration placards," and shall expire on a date prescribed by the registrar. Upon the first application by any person for such placards, the registrar shall prorate the annual fee in accordance with section 4503.11 of the Revised Code; for all renewals or replacements of such placards, the registrar shall collect the full amount of the annual fee.

Commercial car demonstration placards may be displayed on commercial cars, commercial tractors, trailers and semitrailers owned by the manufacturer, dealer, or distributor, when those vehicles are operated by or being demonstrated to a prospective purchaser. In addition to the purposes permitted by section 4503.30 of the Revised Code, the placards provided for in this section may be displayed on vehicles operated or used for delivery, hauling, transporting, or any other lawful purpose. When such placards are used, the placards provided for in section 4503.30 of the Revised Code need not be displayed.

The operator of any commercial car, commercial tractor, trailer, or semitrailer displaying the placards provided for in this section, at all times, shall carry with the operator a letter from the manufacturer, dealer, or distributor authorizing the use of such manufacturer's, dealer's, or distributor's commercial car demonstration placards.

When such placards are used on any commercial car or commercial tractor, such power unit shall be considered duly registered and licensed for the purposes of section 4503.38 of the Revised Code.

(B) No manufacturer, dealer, or distributor of motor vehicles shall use the commercial car demonstration placard for purposes other than those authorized by this section.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4503.31 - Annual registration by persons other than manufacturers, dealers, or distributors - use of placards.

As used in this section, "person" includes, but is not limited to, any person engaged in the business of manufacturing or distributing, or selling at retail, displaying, offering for sale, or dealing in, motorized bicycles who is not subject to section 4503.09 of the Revised Code, or an Ohio nonprofit corporation engaged in the business of testing of motor vehicles.

Persons other than manufacturers, dealers, or distributors may register annually with the registrar of motor vehicles and obtain placards to be displayed on motor vehicles as provided by this section. Applications for annual registration shall be made at the time provided for payment of the tax and postage imposed on manufacturers, dealers, or distributors and shall be in the manner to be prescribed by the registrar. The fee for such registration shall be twenty-five dollars and shall not be reduced when the registration is for a part of a year. Applicants may procure a reasonable number of certified copies of such registration upon the payment of a fee of five dollars and appropriate postage as required by the registrar for each copy.

Upon the filing of the application and the payment of the fee and postage prescribed by this section, the registrar shall issue to each applicant a certificate of registration and assign a distinctive number and furnish one placard with the number thereon. With each of the certified copies of the registration provided for in this section the registrar shall furnish one placard with the same numbering assigned in the original registration certificate and shall add thereto such special designation as necessary to distinguish one set of placards from another. All placards furnished by the registrar pursuant to this section shall be so marked as to be distinguishable from placards issued dealers, manufacturers, or distributors. Placards issued pursuant to this section may be used only on motor vehicles or motorized bicycles owned and being used in testing or being demonstrated for purposes of sale or lease; or on motor vehicles subject to the rights and remedies of a secured party being exercised under Chapter 1309. of the Revised Code; or on motor vehicles being held or transported by any insurance company for purposes of salvage disposition; or on motor vehicles being transported by any persons regularly engaged in salvage operations or scrap metal processing from the point of acquisition to their established place of business; or on motor vehicles owned by or in the lawful possession of an Ohio nonprofit corporation while being used in the testing of those motor vehicles.

Placards issued pursuant to this section also may be used by persons regularly engaged in the business of rustproofing, reconditioning, or installing equipment or trim on motor vehicles for motor vehicle dealers and shall be used exclusively when such motor vehicles are being transported to or from the motor vehicle dealer's place of business; and by persons engaged in manufacturing articles for attachment to motor vehicles when such motor vehicles are being transported to or from places where mechanical equipment is attached to the chassis of such new motor vehicles; or on motor vehicles being towed by any persons regularly and primarily engaged in the business of towing motor vehicles while such vehicle is being towed to a point of storage.

Placards issued pursuant to this section also may be used on trailers being transported by persons engaged in the business of selling tangible personal property other than motor vehicles.

No person required to register an apportionable vehicle under the international registration plan shall apply for or receive a placard for that vehicle under this section.

The fees collected by the registrar pursuant to this section shall be paid into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code and used for the purposes described in that section.

Effective Date: 07-01-2001



Section 4503.311 - Manufacturer or dealer of watercraft trailers - annual registration.

A manufacturer of or dealer in trailers for transporting watercraft may apply for registration with the registrar of motor vehicles for each place in this state where the manufacturer or dealer carries on the business of manufacturing or dealing in such trailers. Applications for annual registration shall be made at the time provided for payment of the tax imposed on manufacturers and dealers by section 4503.09 of the Revised Code and shall be in the manner to be prescribed by the registrar. The fee for such registration shall be twenty-five dollars and shall not be reduced when the registration is for a part of a year.

Upon the filing of such application and the payment of the fee and appropriate postage as required by the registrar of motor vehicles, the registrar shall assign to the applicant a distinctive number which shall be displayed on the rear of each trailer while it is operated on the public highway. Such trailer may be operated on the public highway while loaded, until it is sold or transferred. At the time the registrar assigns the distinctive number, the registrar shall furnish one placard with the number thereon. Such manufacturer or dealer may procure a reasonable number of certified copies of the registration certificate upon the payment of a fee of five dollars and postage. With each of such certified copies, the registrar shall furnish one placard with the same number provided in the original registration certificate, and shall add thereto such special designation as necessary to distinguish one set of placards from another. All placards furnished by the registrar pursuant to this section shall be so marked as to be distinguishable from placards issued to dealers in or manufacturers of motor vehicles.

The fees collected by the registrar pursuant to this section shall be paid into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code and used for the purposes described in that section.

Effective Date: 10-21-1997



Section 4503.312 - Manufacturer or distributor of utility trailers or trailers for transporting vehicles - annual registration.

As used in this section:

(A) "Utility trailer" means any trailer, except a travel trailer or trailer for transporting watercraft, having a gross weight of less than four thousand pounds.

(B) "Snowmobile" and "all-purpose vehicle" have the same meaning as in section 4519.01 of the Revised Code.

(C) "Distributor" means any person authorized by a manufacturer of utility trailers or trailers for transporting motorcycles, snowmobiles, or all-purpose vehicles to distribute new trailers to persons for purposes of resale.

A manufacturer or distributor of utility trailers or trailers for transporting motorcycles, snowmobiles, or all-purpose vehicles may apply for registration with the registrar of motor vehicles for each place in this state where the manufacturer or distributor carries on the business of manufacturing or distributing such trailers. Applications for annual registration shall be made at the time provided for payment of the tax imposed by section 4503.09 of the Revised Code; shall be in the manner to be prescribed by the registrar; and shall be accompanied by an affidavit certifying that the applicant is a manufacturer or distributor of utility trailers or trailers for transporting motorcycles, snowmobiles, or all-purpose vehicles. The fee for such registration shall be twenty-five dollars and shall not be reduced when the registration is for a part of a year.

Upon the filing of the application and affidavit, and payment of the fee and appropriate postage as required by the registrar, the registrar shall assign to the applicant a distinctive number which shall be displayed on the rear of each trailer when it is operated on the public highway. Any trailer for transporting motorcycles, snowmobiles, or all-purpose vehicles that is not loaded may be operated on the public highway until it is sold or transferred; and any utility trailer that is not loaded, or that is being used to transport another utility trailer for purposes of demonstration or delivery, may be operated on the public highway until it is sold or transferred.

At the time the registrar assigns the distinctive number, the registrar shall furnish one placard with the number thereon. The manufacturer or distributor may procure a reasonable number of certified copies of the registration certificate upon the payment of a fee of five dollars and postage. With each of such certified copies, the registrar shall furnish one placard with the same number provided in the original registration certificate, and shall add thereto such special designation as necessary to distinguish one set of placards from another. All placards furnished by the registrar pursuant to this section shall be so marked as to be distinguishable from placards issued to dealers in or manufacturers of motor vehicles or trailers for transporting watercraft.

The fees collected by the registrar pursuant to this section shall be paid into the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code and used for the purposes described in that section.

Effective Date: 10-21-1997



Section 4503.32 - Unauthorized use of placard.

(A) No person shall use the license placards provided for in section 4503.31 of the Revised Code contrary to said section.

(B) Whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4503.33 - In transit permits required.

A person, firm, or corporation engaged in this state as a drive-away operator or trailer transporter or both in the business of transporting and delivering, by means of the full mount method, the saddle mount method, the tow bar method, tow-away method, or any combination thereof, or under their own power, new motor vehicles from the manufacturer or any other point of origin to any point of destination, or used motor vehicles from any individual, firm, or corporation to any point of destination, or both, shall make application to the registrar of motor vehicles for an "in transit" permit. This application shall be accompanied by a registration fee of fifty dollars, and shall show such information as is considered necessary by the registrar. Upon the filing of the application and the payment of the annual fee and appropriate postage as required by the registrar, the registrar shall issue to each permittee a certificate of registration bearing a distinctive number or designation of the registration and one placard bearing a corresponding number or designation, which placard must be carried and displayed by each such motor vehicle in like manner as provided by law for other motor vehicles while operated upon a public highway in transit from the manufacturer or any other point of origin to any point of destination.

A permittee may procure a reasonable number of certified copies of such registration certificate upon the payment of a fee of three dollars and postage. With each such certified copy the registrar shall furnish one placard with the same numbering or designation provided in the original registration certificate, and the registrar may add thereto such special designation as may be necessary to distinguish one placard from another.

No person required to register an apportionable vehicle under the international registration plan shall apply for or receive a placard for that vehicle under this section.

Effective Date: 10-21-1997



Section 4503.34 - Drive-away operator required to file application.

(A) No person who is a drive-away operator or trailer transporter, or both, engaged in the business of transporting and delivering new motor vehicles or used motor vehicles, or both, by means of the full mount method, the saddle mount method, the tow bar method, the tow-away method, or any combination thereof, or under their own power, shall fail to file an application as required by section 4503.33 of the Revised Code, and to pay the fees therefor and to apply for and pay the legal fees for as many certified copies thereof as said section requires.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4503.35 - Certain motor vehicles exempted.

(A) The motor vehicles furnished by the state for use by the elective state officials, and motor vehicles owned and operated by political subdivisions of the state, are exempt from section 4503.23 of the Revised Code.

(B) The following vehicles are exempt from section 4503.23 of the Revised Code:

(1) Motor vehicles operated by troopers of the state highway patrol;

(2) Motor vehicles operated by or on behalf of any person whose responsibilities include involvement in authorized civil or criminal investigations requiring that the presence and identity of the vehicle occupants be undisclosed;

(3) Motor vehicles used to assist crime victims when a state agency determines that the situation warrants it.

Effective Date: 09-29-1994; 2007 HB119 09-29-2007



Section 4503.36 - [Repealed].

Effective Date: 12-02-1996



Section 4503.37 - Certificate of reciprocity - exemption from requirements.

(A) A certificate of reciprocity issued under this section shall exempt the owner and the driver of every motor vehicle which is duly registered in the state, district, country, or sovereignty other than this state, to which the certificate is granted, from the laws of this state pertaining to registration and licensing and the penal statutes relating thereto, provided such owner or driver has complied with the law in regard to motor vehicles in the state, district, country, or sovereignty in which the motor vehicle is registered and complies with such law while operating and driving such motor vehicle upon the public roads of this state. Such certificate shall not, however, exempt such an owner from the requirements of sections 5728.01 to 5728.14 and 5728.99 of the Revised Code, from the provisions of section 2921.13 of the Revised Code in relation to the filing of a return, application, or permit under section 5728.02, 5728.03, or 5728.08 of the Revised Code, or from the payment of any other taxes which may be imposed on Ohio-owned motor vehicles.

(B) The registrar of motor vehicles shall issue a certificate of reciprocity to each state, district, country, or sovereignty other than this state:

(1) Which state, district, country, or sovereignty grants to the owners and drivers of Ohio-registered motor vehicles the same exemptions granted by a certificate of reciprocity to owners and drivers of motor vehicles not registered in Ohio;

(2) And in which state, district, country, or sovereignty, except for nominal charges for registration for identification purposes, all highway taxes, including use taxes, motor vehicle fuel taxes, flat fees, and public utility taxes, are levied impartially on all motor vehicles regardless of where the motor vehicles have been registered.

(C) The registrar of motor vehicles shall not issue a reciprocity certificate, and shall cancel any such certificate previously issued, if the state, district, country, or sovereignty concerned does not comply with divisions (B)(1) and (2) of this section, or charges registration flat fees of owners of Ohio-registered motor vehicles which fees are in no way governed by motor vehicle fuel consumption, or miles traveled, in that state, district, country, or sovereignty.

(D) Taxes and assessments levied impartially and collected directly on a per mile basis, or per gallon of motor vehicle fuel basis, shall not be construed to disqualify the state, district, country, or sovereignty levying the same from receiving a certificate of reciprocity; however, if a tax or assessment is imposed on vehicles registered in the state, district, country, or sovereignty levying the tax, or assessment, or not on similar vehicles registered in other jurisdictions, the registrar may refuse to grant a certificate of reciprocity, and if such a certificate has been previously granted, may cancel the certificate.

(E) The owner or operator of a motor vehicle duly registered under the international registration plan in this state or in any other jurisdiction for which this state has received an apportioned registration tax or fee, or which is otherwise operating in accordance with the provisions of the international registration plan, is not required by this section to obtain a certificate of registration under section 4503.10 of the Revised Code.

Effective Date: 12-02-1996



Section 4503.38 - Exemption for foreign trailers.

A trailer that is duly registered in any state, district, country, or sovereignty other than this state is exempt from the laws of this state pertaining to registration and licensing and the penal statutes relating thereto.

Effective Date: 07-17-1990



Section 4503.39 - Blocking registration of vehicle lessees with outstanding fines or costs.

With regard to a motor vehicle leased by or in the name of a person named in a suspension order or who is precluded from registering or transferring registration of a motor vehicle because of a failure to pay a fine or court costs, the registrar of motor vehicles shall adopt procedures as indicated in division (B) of section 1901.44, division (B) of section 1905.202, division (B) of section 1907.25, division (D) of section 2935.27, division (A) of section 2937.221, division (A) of section 2947.09, and division (B) of section 4510.22 of the Revised Code. The procedures shall prescribe the information and methodology necessary to implement those divisions.

Amended by 129th General AssemblyFile No.176,HB 197, §1, eff. 3/22/2013.

Effective Date: 01-01-2004



Section 4503.40 - Special state reserved license plate numbers and validation stickers - fee.

For each registration renewal with an expiration date before October 1, 2009, and for each initial application for registration received before that date the registrar of motor vehicles shall be allowed a fee not to exceed ten dollars, and for each registration renewal with an expiration date on or after October 1, 2009, and for each initial application for registration received on or after that date the registrar shall be allowed a fee of twenty-five dollars, for each application received by the registrar for special state reserved license plate numbers and the issuing of such licenses, and validation stickers, in the several series as the registrar may designate. The fee shall be in addition to the license tax established by this chapter and, where applicable, Chapter 4504. of the Revised Code. Seven dollars and fifty cents of the fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such licenses, and the remaining portion of the fee shall be deposited by the registrar into the state treasury to the credit of the state highway safety fund created by section 4501.06 of the Revised Code. The types of motor vehicles for which special state reserved license plates may be issued in accordance with this section shall include at least motorcycles, buses, passenger cars, and noncommercial motor vehicles.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-1997; 07-01-2005



Section 4503.41 - Disabled veterans license plates.

Any disabled veteran who, because of a service-connected disability, has been or is awarded funds for the purchase of a motor vehicle under the "Disabled Veterans' and Servicemen's Automobile Assistance Act of 1970," 84 Stat. 1998, 38 U.S.C. 1901, and amendments thereto, and any disabled veteran having a service-connected disability rated at one hundred per cent by the veterans' administration, may apply to the registrar for the registration of the disabled veteran's personal motor vehicle without the payment of any registration fee and service fee as required by sections 4503.04, 4503.10, and 4503.102 of the Revised Code, and without the payment of any local motor vehicle tax levied under Chapter 4504. of the Revised Code. The application for registration shall be accompanied by such documentary evidence of disability as the registrar may require by rule.

Upon the receipt of an application for registration of a motor vehicle under this section, and presentation of satisfactory evidence of disability, the registrar shall issue to the applicant a set of license plates, which shall be red, white, and blue in color and shall, in addition to the letters and numbers ordinarily inscribed thereon, be inscribed with the word "veteran" and imprinted with the international wheelchair symbol.

Effective Date: 07-01-1996



Section 4503.42 - [Effective Until 7/1/2013] Special reserved license plate numbers - fee.

For each registration renewal with an expiration date before October 1, 2009, and for each initial application for registration received before that date the registrar of motor vehicles shall be allowed a fee not to exceed thirty-five dollars, and for each registration renewal with an expiration date on or after October 1, 2009, and for each initial application for registration received on or after that date the registrar shall be allowed a fee of fifty dollars, which shall be in addition to the regular license fee for tags as prescribed under section 4503.04 of the Revised Code and any tax levied under section 4504.02 or 4504.06 of the Revised Code, for each application received by the registrar for special reserved license plate numbers containing more than three letters or numerals, and the issuing of such licenses and validation stickers in the several series as the registrar may designate. Five dollars of the fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such licenses and validation stickers, and the remaining portion of the fee shall be deposited by the registrar into the state treasury to the credit of the state highway safety fund created by section 4501.06 of the Revised Code.

This section does not apply to the issuance of reserved license plates as authorized by sections 4503.14, 4503.15, and 4503.40 of the Revised Code. The types of motor vehicles for which license plate numbers containing more than three letters or numerals may be issued in accordance with this section shall include at least buses, passenger cars, and noncommercial motor vehicles.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-1997; 07-01-2005

This section is set out twice. See also § 4503.42, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.42 - [Effective 7/1/2013] Special reserved license plate numbers - fee.

For each registration renewal with an expiration date before October 1, 2009, and for each initial application for registration received before that date the registrar of motor vehicles shall be allowed a fee not to exceed thirty-five dollars, and for each registration renewal with an expiration date on or after October 1, 2009, and for each initial application for registration received on or after that date the registrar shall be allowed a fee of fifty dollars, which shall be in addition to the regular license fee for tags as prescribed under section 4503.04 of the Revised Code and any tax levied under Chapter 4504. of the Revised Code, for each application received by the registrar for special reserved license plate numbers containing more than three letters or numerals, and the issuing of such licenses and validation stickers in the several series as the registrar may designate. Five dollars of the fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such licenses and validation stickers, and the remaining portion of the fee shall be deposited by the registrar into the state treasury to the credit of the state highway safety fund created by section 4501.06 of the Revised Code.

This section does not apply to the issuance of reserved license plates as authorized by sections 4503.14, 4503.15, and 4503.40 of the Revised Code. The types of motor vehicles for which license plate numbers containing more than three letters or numerals may be issued in accordance with this section shall include at least buses, passenger cars, and noncommercial motor vehicles.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-1997; 07-01-2005

This section is set out twice. See also § 4503.42, effective until 7/1/2013.



Section 4503.43 - Congressional Medal of Honor license plates.

Any person being awarded the congressional medal of honor may apply to the registrar of motor vehicles for the registration of his personal motor vehicle without the payment of any registration fee and service fee as required by sections 4503.04, 4503.10, and 4503.102 of the Revised Code, and without the payment of any applicable county or municipal motor vehicle tax levied under Chapter 4504. of the Revised Code. The application for registration shall be accompanied by such documentary evidence in support of such award as the registrar and the director of public safety may require by rule.

Effective Date: 11-12-1992



Section 4503.431 - Silver star medal license plates.

(A) Any person who has been awarded the silver star may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle the person owns or leases of a class approved by the registrar. The application shall be accompanied by such documentary evidence in support of the award as the registrar shall require by rule. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section; presentation of satisfactory evidence documenting that the applicant is a recipient of the silver star; payment of the regular license fee as prescribed under section 4503.04 of the Revised Code, any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, and any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code; and compliance with all other applicable laws relating to the registration of motor vehicles, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, the license plates shall contain an illustration of the silver star and be inscribed with the words "combat veteran." The license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

(C) No person who is not a recipient of the silver star shall willfully and falsely represent that the person is a recipient of the silver star for the purpose of obtaining license plates under this section. No person shall permit a motor vehicle owned or leased by such person to bear license plates issued under this section unless the person is eligible to be issued such license plates.

Effective Date: 03-23-2005



Section 4503.432 - Bronze star medal license plates.

(A) Any person who has been awarded the bronze star medal may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle the person owns or leases of a class approved by the registrar. The application shall be accompanied by such documentary evidence in support of the award as the registrar shall require by rule. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section; presentation of satisfactory evidence documenting that the applicant is a recipient of the bronze star medal; payment of the regular license fee as prescribed under section 4503.04 of the Revised Code, any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, and any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code; and compliance with all other applicable laws relating to the registration of motor vehicles, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, the license plates shall contain an illustration of the bronze star medal and be inscribed with the words "combat veteran." The license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

(C) No person who is not a recipient of the bronze star medal shall willfully and falsely represent that the person is a recipient of the bronze star medal for the purpose of obtaining license plates under this section. No person shall permit a motor vehicle owned or leased by such person to bear license plates issued under this section unless the person is eligible to be issued such license plates.

Effective Date: 03-23-2005



Section 4503.433 - Battle star display on combat or military license plates.

(A) As used in this section, "battle star" means a military award approved by the chairman of the joint chiefs of staff for service members who were engaged in actual combat against the enemy under certain circumstances.

(B) Not later than six months after the effective date of this section, the registrar of motor vehicles shall adopt rules to do all of the following:

(1) Determine the combat and military license plates authorized under this chapter that are appropriate for the display of battle stars and select an additional design for each approved combat or military license plate that includes the display of one or more battle stars;

(2) Establish the documentary evidence that an applicant must present as proof of the award upon a request under division (C) of this section for the display of a battle star on an approved combat or military license plate.

(C) Any person who is eligible for a combat or military license plate under this chapter of the type approved by the registrar by rule, who also has been awarded a battle star, may request the issuance of the approved combat or military license plate displaying the combat battle stars received by the person. The request shall be accompanied by such documentary evidence in support of the award as the registrar shall require by rule.

(D) Upon application and compliance with the requirements for issuance of the approved combat or military license plate, presentation of satisfactory evidence of the battle star award, and compliance with all other applicable laws relating to the registration of motor vehicles, the registrar shall issue to the applicant the appropriate motor vehicle registration and combat or military license plates displaying the appropriate battle stars.

Effective Date: 2007 HB372 03-24-2008



Section 4503.44 - Windshield placards, license plates and parking cards for walking-impaired persons - registration of altered vehicles.

(A) As used in this section and in section 4511.69 of the Revised Code:

(1) "Person with a disability that limits or impairs the ability to walk" means any person who, as determined by a health care provider, meets any of the following criteria:

(a) Cannot walk two hundred feet without stopping to rest;

(b) Cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device;

(c) Is restricted by a lung disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than sixty millimeters of mercury on room air at rest;

(d) Uses portable oxygen;

(e) Has a cardiac condition to the extent that the person's functional limitations are classified in severity as class III or class IV according to standards set by the American heart association;

(f) Is severely limited in the ability to walk due to an arthritic, neurological, or orthopedic condition;

(g) Is blind.

(2) "Organization" means any private organization or corporation, or any governmental board, agency, department, division, or office, that, as part of its business or program, transports persons with disabilities that limit or impair the ability to walk on a regular basis in a motor vehicle that has not been altered for the purpose of providing it with special equipment for use by handicapped persons. This definition does not apply to division (J) of this section.

(3) "Health care provider" means a physician, physician assistant, advanced practice registered nurse, or chiropractor as defined in this section.

(4) "Physician" means a person licensed to practice medicine or surgery or osteopathic medicine and surgery under Chapter 4731. of the Revised Code.

(5) "Chiropractor" means a person licensed to practice chiropractic under Chapter 4734. of the Revised Code.

(6) "Advanced practice registered nurse" means a certified nurse practitioner, clinical nurse specialist, certified registered nurse anesthetist, or certified nurse-midwife who holds a certificate of authority issued by the board of nursing under Chapter 4723. of the Revised Code.

(7) "Physician assistant" means a person who holds a certificate to practice as a physician assistant issued under Chapter 4730. of the Revised Code.

(B) Any organization or person with a disability that limits or impairs the ability to walk may apply to the registrar of motor vehicles for a removable windshield placard or, if the person owns or leases a motor vehicle, the person may apply for the registration of any motor vehicle the person owns or leases. In addition to one or more sets of license plates or one placard, a person with a disability that limits or impairs the ability to walk is entitled to one additional placard, but only if the person applies separately for the additional placard, states the reasons why the additional placard is needed, and the registrar, in the registrar's discretion, determines that good and justifiable cause exists to approve the request for the additional placard. When a motor vehicle has been altered for the purpose of providing it with special equipment for a person with a disability that limits or impairs the ability to walk, but is owned or leased by someone other than such a person, the owner or lessee may apply to the registrar or a deputy registrar for registration under this section. The application for registration of a motor vehicle owned or leased by a person with a disability that limits or impairs the ability to walk shall be accompanied by a signed statement from the applicant's health care provider certifying that the applicant meets at least one of the criteria contained in division (A)(1) of this section and that the disability is expected to continue for more than six consecutive months. The application for a removable windshield placard made by a person with a disability that limits or impairs the ability to walk shall be accompanied by a prescription from the applicant's health care provider prescribing such a placard for the applicant, provided that the applicant meets at least one of the criteria contained in division (A)(1) of this section. The health care provider shall state on the prescription the length of time the health care provider expects the applicant to have the disability that limits or impairs the applicant's ability to walk. The application for a removable windshield placard made by an organization shall be accompanied by such documentary evidence of regular transport of persons with disabilities that limit or impair the ability to walk by the organization as the registrar may require by rule and shall be completed in accordance with procedures that the registrar may require by rule. The application for registration of a motor vehicle that has been altered for the purpose of providing it with special equipment for a person with a disability that limits or impairs the ability to walk but is owned by someone other than such a person shall be accompanied by such documentary evidence of vehicle alterations as the registrar may require by rule.

(C) When an organization, a person with a disability that limits or impairs the ability to walk, or a person who does not have a disability that limits or impairs the ability to walk but owns a motor vehicle that has been altered for the purpose of providing it with special equipment for a person with a disability that limits or impairs the ability to walk first submits an application for registration of a motor vehicle under this section and every fifth year thereafter, the organization or person shall submit a signed statement from the applicant's health care provider, a completed application, and any required documentary evidence of vehicle alterations as provided in division (B) of this section, and also a power of attorney from the owner of the motor vehicle if the applicant leases the vehicle. Upon submission of these items, the registrar or deputy registrar shall issue to the applicant appropriate vehicle registration and a set of license plates and validation stickers, or validation stickers alone when required by section 4503.191 of the Revised Code. In addition to the letters and numbers ordinarily inscribed thereon, the license plates shall be imprinted with the international symbol of access. The license plates and validation stickers shall be issued upon payment of the regular license fee as prescribed under section 4503.04 of the Revised Code and any motor vehicle tax levied under Chapter 4504. of the Revised Code, and the payment of a service fee equal to the amount specified in division (D) or (G) of section 4503.10 of the Revised Code.

(D)

(1) Upon receipt of a completed and signed application for a removable windshield placard, a prescription as described in division (B) of this section, documentary evidence of regular transport of persons with disabilities that limit or impair the ability to walk, if required, and payment of a service fee equal to the amount specified in division (D) or (G) of section 4503.10 of the Revised Code, the registrar or deputy registrar shall issue to the applicant a removable windshield placard, which shall bear the date of expiration on both sides of the placard and shall be valid until expired, revoked, or surrendered. Every removable windshield placard expires as described in division (D)(2) of this section, but in no case shall a removable windshield placard be valid for a period of less than sixty days. Removable windshield placards shall be renewable upon application as provided in division (B) of this section, and a service fee equal to the amount specified in division (D) or (G) of section 4503.10 of the Revised Code shall be charged for the renewal of a removable windshield placard. The registrar shall provide the application form and shall determine the information to be included thereon. The registrar also shall determine the form and size of the removable windshield placard, the material of which it is to be made, and any other information to be included thereon, and shall adopt rules relating to the issuance, expiration, revocation, surrender, and proper display of such placards. Any placard issued after October 14, 1999, shall be manufactured in a manner that allows the expiration date of the placard to be indicated on it through the punching, drilling, boring, or creation by any other means of holes in the placard.

(2) At the time a removable windshield placard is issued to a person with a disability that limits or impairs the ability to walk, the registrar or deputy registrar shall enter into the records of the bureau of motor vehicles the last date on which the person will have that disability, as indicated on the accompanying prescription. Not less than thirty days prior to that date and all removable windshield placard renewal dates, the bureau shall send a renewal notice to that person at the person's last known address as shown in the records of the bureau, informing the person that the person's removable windshield placard will expire on the indicated date not to exceed five years from the date of issuance, and that the person is required to renew the placard by submitting to the registrar or a deputy registrar another prescription, as described in division (B) of this section, and by complying with the renewal provisions prescribed in division (D)(1) of this section. If such a prescription is not received by the registrar or a deputy registrar by that date, the placard issued to that person expires and no longer is valid, and this fact shall be recorded in the records of the bureau.

(3) At least once every year, on a date determined by the registrar, the bureau shall examine the records of the office of vital statistics, located within the department of health, that pertain to deceased persons, and also the bureau's records of all persons who have been issued removable windshield placards and temporary removable windshield placards. If the records of the office of vital statistics indicate that a person to whom a removable windshield placard or temporary removable windshield placard has been issued is deceased, the bureau shall cancel that placard, and note the cancellation in its records.

The office of vital statistics shall make available to the bureau all information necessary to enable the bureau to comply with division (D)(3) of this section.

(4) Nothing in this section shall be construed to require a person or organization to apply for a removable windshield placard or special license plates if the parking card or special license plates issued to the person or organization under prior law have not expired or been surrendered or revoked.

(E)

(1)

(a) Any person with a disability that limits or impairs the ability to walk may apply to the registrar or a deputy registrar for a temporary removable windshield placard. The application for a temporary removable windshield placard shall be accompanied by a prescription from the applicant's health care provider prescribing such a placard for the applicant, provided that the applicant meets at least one of the criteria contained in division (A)(1) of this section and that the disability is expected to continue for six consecutive months or less. The health care provider shall state on the prescription the length of time the health care provider expects the applicant to have the disability that limits or impairs the applicant's ability to walk, which cannot exceed six months from the date of the prescription. Upon receipt of an application for a temporary removable windshield placard, presentation of the prescription from the applicant's health care provider, and payment of a service fee equal to the amount specified in division (D) or (G) of section 4503.10 of the Revised Code, the registrar or deputy registrar shall issue to the applicant a temporary removable windshield placard.

(b) Any active-duty member of the armed forces of the United States, including the reserve components of the armed forces and the national guard, who has an illness or injury that limits or impairs the ability to walk may apply to the registrar or a deputy registrar for a temporary removable windshield placard. With the application, the person shall present evidence of the person's active-duty status and the illness or injury. Evidence of the illness or injury may include a current department of defense convalescent leave statement, any department of defense document indicating that the person currently has an ill or injured casualty status or has limited duties, or a prescription from any health care provider prescribing the placard for the applicant. Upon receipt of the application and the necessary evidence, the registrar or deputy registrar shall issue the applicant the temporary removable windshield placard without the payment of any service fee.

(2) The temporary removable windshield placard shall be of the same size and form as the removable windshield placard, shall be printed in white on a red-colored background, and shall bear the word "temporary" in letters of such size as the registrar shall prescribe. A temporary removable windshield placard also shall bear the date of expiration on the front and back of the placard, and shall be valid until expired, surrendered, or revoked, but in no case shall such a placard be valid for a period of less than sixty days. The registrar shall provide the application form and shall determine the information to be included on it, provided that the registrar shall not require a health care provider's prescription or certification for a person applying under division (E)(1)(b) of this section. The registrar also shall determine the material of which the temporary removable windshield placard is to be made and any other information to be included on the placard and shall adopt rules relating to the issuance, expiration, surrender, revocation, and proper display of those placards. Any temporary removable windshield placard issued after October 14, 1999, shall be manufactured in a manner that allows for the expiration date of the placard to be indicated on it through the punching, drilling, boring, or creation by any other means of holes in the placard.

(F) If an applicant for a removable windshield placard is a veteran of the armed forces of the United States whose disability, as defined in division (A)(1) of this section, is service-connected, the registrar or deputy registrar, upon receipt of the application, presentation of a signed statement from the applicant's health care provider certifying the applicant's disability, and presentation of such documentary evidence from the department of veterans affairs that the disability of the applicant meets at least one of the criteria identified in division (A)(1) of this section and is service-connected as the registrar may require by rule, but without the payment of any service fee, shall issue the applicant a removable windshield placard that is valid until expired, surrendered, or revoked.

(G) Upon a conviction of a violation of division (I), (J), or (K) of this section, the court shall report the conviction, and send the placard or parking card, if available, to the registrar, who thereupon shall revoke the privilege of using the placard or parking card and send notice in writing to the placardholder or cardholder at that holder's last known address as shown in the records of the bureau, and the placardholder or cardholder shall return the placard or card if not previously surrendered to the court, to the registrar within ten days following mailing of the notice.

Whenever a person to whom a removable windshield placard or parking card has been issued moves to another state, the person shall surrender the placard or card to the registrar; and whenever an organization to which a placard or card has been issued changes its place of operation to another state, the organization shall surrender the placard or card to the registrar.

(H) Subject to division (F) of section 4511.69 of the Revised Code, the operator of a motor vehicle displaying a removable windshield placard, temporary removable windshield placard, parking card, or the special license plates authorized by this section is entitled to park the motor vehicle in any special parking location reserved for persons with disabilities that limit or impair the ability to walk, also known as handicapped parking spaces or disability parking spaces.

(I) No person or organization that is not eligible under division (B) or (E) of this section shall willfully and falsely represent that the person or organization is so eligible.

No person or organization shall display license plates issued under this section unless the license plates have been issued for the vehicle on which they are displayed and are valid.

(J) No person or organization to which a removable windshield placard or temporary removable windshield placard is issued shall do either of the following:

(1) Display or permit the display of the placard on any motor vehicle when having reasonable cause to believe the motor vehicle is being used in connection with an activity that does not include providing transportation for persons with disabilities that limit or impair the ability to walk;

(2) Refuse to return or surrender the placard, when required.

(K)

(1) No person or organization to which a parking card is issued shall do either of the following:

(a) Display or permit the display of the parking card on any motor vehicle when having reasonable cause to believe the motor vehicle is being used in connection with an activity that does not include providing transportation for a handicapped person;

(b) Refuse to return or surrender the parking card, when required.

(2) As used in division (K) of this section:

(a) "Handicapped person" means any person who has lost the use of one or both legs or one or both arms, who is blind, deaf, or so severely handicapped as to be unable to move about without the aid of crutches or a wheelchair, or whose mobility is restricted by a permanent cardiovascular, pulmonary, or other handicapping condition.

(b) "Organization" means any private organization or corporation, or any governmental board, agency, department, division, or office, that, as part of its business or program, transports handicapped persons on a regular basis in a motor vehicle that has not been altered for the purposes of providing it with special equipment for use by handicapped persons.

(L) If a removable windshield placard, temporary removable windshield placard, or parking card is lost, destroyed, or mutilated, the placardholder or cardholder may obtain a duplicate by doing both of the following:

(1) Furnishing suitable proof of the loss, destruction, or mutilation to the registrar;

(2) Paying a service fee equal to the amount specified in division (D) or (G) of section 4503.10 of the Revised Code.

Any placardholder or cardholder who loses a placard or card and, after obtaining a duplicate, finds the original, immediately shall surrender the original placard or card to the registrar.

(M) The registrar shall pay all fees received under this section for the issuance of removable windshield placards or temporary removable windshield placards or duplicate removable windshield placards or cards into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(N) In addition to the fees collected under this section, the registrar or deputy registrar shall ask each person applying for a removable windshield placard or temporary removable windshield placard or duplicate removable windshield placard or license plate issued under this section, whether the person wishes to make a two-dollar voluntary contribution to support rehabilitation employment services. The registrar shall transmit the contributions received under this division to the treasurer of state for deposit into the rehabilitation employment fund, which is hereby created in the state treasury. A deputy registrar shall transmit the contributions received under this division to the registrar in the time and manner prescribed by the registrar. The contributions in the fund shall be used by the rehabilitation services commission to purchase services related to vocational evaluation, work adjustment, personal adjustment, job placement, job coaching, and community-based assessment from accredited community rehabilitation program facilities.

(O) For purposes of enforcing this section, every peace officer is deemed to be an agent of the registrar. Any peace officer or any authorized employee of the bureau of motor vehicles who, in the performance of duties authorized by law, becomes aware of a person whose placard or parking card has been revoked pursuant to this section, may confiscate that placard or parking card and return it to the registrar. The registrar shall prescribe any forms used by law enforcement agencies in administering this section.

No peace officer, law enforcement agency employing a peace officer, or political subdivision or governmental agency employing a peace officer, and no employee of the bureau is liable in a civil action for damages or loss to persons arising out of the performance of any duty required or authorized by this section. As used in this division, "peace officer" has the same meaning as in division (B) of section 2935.01 of the Revised Code.

(P) All applications for registration of motor vehicles, removable windshield placards, and temporary removable windshield placards issued under this section, all renewal notices for such items, and all other publications issued by the bureau that relate to this section shall set forth the criminal penalties that may be imposed upon a person who violates any provision relating to special license plates issued under this section, the parking of vehicles displaying such license plates, and the issuance, procurement, use, and display of removable windshield placards and temporary removable windshield placards issued under this section.

(Q) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 09-16-2004; 2007 HB67 07-03-2007; 2008 SB279 01-06-2009



Section 4503.45 - [Effective Until 7/1/2013] Collector's vehicle license.

An owner of a collector's vehicle, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the regular license fee as prescribed under section 4503.04 of the Revised Code and any tax levied under section 4504.02 or 4504.06 of the Revised Code, and the payment of an additional fee of five dollars, which shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such licenses, shall be issued validation stickers and license plates, or validation stickers alone when required by section 4503.191 of the Revised Code, upon which, in addition to the letters and numbers ordinarily inscribed thereon, shall be inscribed the words "collector's vehicle."

Effective Date: 01-01-1979

This section is set out twice. See also § 4503.45, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.45 - [Effective 7/1/2013] Collector's vehicle license.

An owner of a collector's vehicle, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the regular license fee as prescribed under section 4503.04 of the Revised Code and any tax levied under Chapter 4504. of the Revised Code, and the payment of an additional fee of five dollars, which shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such licenses, shall be issued validation stickers and license plates, or validation stickers alone when required by section 4503.191 of the Revised Code, upon which, in addition to the letters and numbers ordinarily inscribed thereon, shall be inscribed the words "collector's vehicle."

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-1979

This section is set out twice. See also § 4503.45, effective until 7/1/2013.



Section 4503.46 - Former POW license plates.

(A) For the purposes of this section, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the military forces of the United States who was captured, separated, and incarcerated by an enemy of the United States at any time, and any regularly appointed, enrolled, or enlisted member of the military forces of Great Britain, France, any of the countries that comprised the former Union of Soviet Socialist Republics, Australia, Belgium, Brazil, Canada, China, Denmark, Greece, the Netherlands, New Zealand, Norway, Poland, South Africa, or any of the countries that comprised the former Yugoslavia who was a citizen of the United States at the time of such appointment, enrollment, or enlistment, and was captured, separated, and incarcerated by an enemy of this country during World War II.

(B) Any person who has been a prisoner of war, or the spouse of such person, may apply to the registrar of motor vehicles for the registration of one passenger car, noncommercial motor vehicle, or other vehicle of a class approved by the registrar the person or spouse owns or leases. The application shall be accompanied by written evidence in the form of a record of separation, a letter from one of the armed forces of the United States or other country as provided in division (A) of this section, or other evidence as the registrar may require by rule, that the applicant or the applicant's spouse was a prisoner of war and was honorably discharged or is presently residing in this state on active duty with one of the branches of the armed forces of the United States, or was a prisoner of war and was honorably discharged or received an equivalent discharge or release from one of the armed forces of such other country. No person is eligible to receive special license plates under this section if the person or the person's spouse currently has registered one vehicle and obtained license plates under this section.

Upon receipt of an application for registration of a motor vehicle under this section, and presentation of satisfactory evidence of such prisoner-of-war status, the registrar shall issue to the applicant the appropriate vehicle registration and a set of license plates. In addition to the letters and numbers ordinarily inscribed thereon, the license plates shall be inscribed with the words "FORMER POW." The license plates shall be issued without payment of any registration fee or service fee as required by division (B) of section 4503.04 and sections 4503.10 and 4503.102 of the Revised Code, and without payment of any applicable county, township, or municipal motor vehicle tax levied under Chapter 4504. of the Revised Code.

(C) The spouse of a deceased former prisoner of war , if the deceased person received or was eligible to receive special license plates issued under division (B) of this section, may apply to the registrar for the registration of the spouse's personal motor vehicle without the payment of any fee or tax as provided by division (B) of this section. The application for registration shall be accompanied by documentary evidence of the deceased person's status as a former prisoner of war and by any other evidence that the registrar requires by rule.

Upon receipt of an application for registration under this division and presentation of satisfactory evidence as required by this division and by the registrar, the registrar shall issue to the spouse the appropriate vehicle registration and a set of license plates as provided in division (B) of this section.

(D) No person who is not a former prisoner of war or the spouse of such person shall willfully and falsely represent that the person is such a former prisoner of war or spouse, for the purpose of obtaining license plates under this section.

(E) No person shall own or lease a motor vehicle bearing license plates issued under this section unless the person is eligible to be issued the license plates.

(F) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 01-01-2004; 2008 HB273 04-07-2009



Section 4503.47 - Volunteer firefighter license plates.

(A) Any person who is a volunteer firefighter may apply to the registrar of motor vehicles for the registration of one passenger car or other vehicle of a class approved by the registrar the person owns or leases. The application shall be accompanied by such written evidence as the registrar may require by rule, that the person is a volunteer firefighter.

Upon receipt of an application for the registration of a passenger car or other vehicle of a class approved by the registrar under this section and presentation of satisfactory evidence of such volunteer firefighter status, the registrar shall issue to the applicant the appropriate vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code. In addition to the letters and numbers ordinarily inscribed thereon, the license plates shall be inscribed with the letters "F.D." inside a Maltese cross emblem. The license plates and validation stickers shall be issued upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code and any local motor vehicle tax levied under Chapter 4504. of the Revised Code, and upon the payment of an additional fee of ten dollars for issuance under this section. The fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of such license plates, and shall be transmitted by the registrar to the treasurer of state for deposit in the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code. No person shall apply for more than one set of volunteer firefighter license plates annually.

The chief of a fire department or the fire chief shall immediately notify the registrar whenever any person under the chief's supervision is no longer a volunteer firefighter.

Whenever a person is no longer eligible to be issued volunteer firefighter license plates, the person shall surrender the volunteer firefighter license plates to the bureau in exchange for plates without the "F.D." emblem. A fee of five dollars shall be charged for the services required in the issuing of replacement plates when an individual is no longer eligible to be issued volunteer firefighter license plates.

Application for volunteer firefighter license plates may be made, and such license plates and replacement plates shall be issued, at any time of year.

No person who is not a volunteer firefighter shall willfully and falsely represent that the person is a volunteer firefighter for the purpose of obtaining volunteer firefighter license plates under this section. No person shall own a vehicle bearing such license plates unless the person is eligible to be issued such license plates.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4503.471 - International association of firefighters license plates.

(A) Any person who is a member in good standing of the international association of firefighters may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial vehicle, recreational vehicle, or other vehicle of a class approved by the registrar that the person owns or leases and the issuance of international association of firefighters license plates. The application shall be accompanied by the written evidence that the registrar may require by rule showing that the person is a member in good standing of the international association of firefighters. The application for international association of firefighters license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a vehicle under this section and presentation of satisfactory evidence showing that the person is a member in good standing of the international association of firefighters, the registrar shall issue to the applicant the appropriate vehicle registrations, sets of license plates and validation stickers, or validation stickers alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, international association of firefighters license plates shall be inscribed with a Maltese cross emblem designed by the international association of firefighters and approved by the registrar. International association of firefighters license plates shall bear county identification stickers that identify the county of registration by name or number.

The license plates and validation stickers shall be issued upon payment of the regular license fee as prescribed under section 4503.04 of the Revised Code, payment of any local motor vehicle tax levied under Chapter 4504. of the Revised Code, and payment of an additional fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of license plates under this section. If the application for international association of firefighters license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the fees and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code. The registrar shall deposit the additional fee of ten dollars in the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Whenever a person no longer is eligible to be issued international association of firefighters license plates, the person shall surrender the international association of firefighters license plates to the bureau in exchange for license plates without the Maltese cross emblem described in this section. A fee of five dollars shall be charged for the services required in the issuing of replacement plates when a person no longer is eligible to be issued international association of firefighters license plates.

A person may make application for international association of firefighters license plates at any time of year, and the registrar shall issue international association of firefighters license plates and replacement plates at any time of year.

(B) No person who is not a member in good standing of the international association of firefighters shall willfully and falsely represent that the person is a member in good standing of the international association of firefighters for the purpose of obtaining international association of firefighters license plates under this section. No person shall own or lease a vehicle bearing international association of firefighters license plates unless the person is eligible to be issued international association of firefighters license plates.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004; 09-29-2005



Section 4503.48 - Ohio national guard or armed forces reserves member license plates.

Any person who is a member of the Ohio national guard or the reserves of the armed forces of the United States may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar that the person owns or leases. The application shall be accompanied by such written evidence that the person is a member of the Ohio national guard or of the reserves as the registrar requires by rule.

Upon receipt of an application for registration of a motor vehicle under this section, presentation of satisfactory evidence of membership in the Ohio national guard or the reserves, and payment of the regular license fees as prescribed under section 4503.04 of the Revised Code and any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code. In addition to the letters and numbers ordinarily inscribed thereon, the license plates shall be inscribed with identifying words or markings designed by the department of public safety. The license plates shall bear county identification stickers that identify the county of registration by name or number.

Effective Date: 02-12-2001; 09-29-2005; 09-29-2005



Section 4503.481 - Retired Ohio national guard veteran license plates.

(A) Any person who is a retired veteran of the Ohio national guard may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar the person owns or leases. The application shall be accompanied by such written evidence that the applicant is a retired veteran of the Ohio national guard as the registrar shall require by rule.

Upon receipt of an application for registration of a motor vehicle under this section, presentation of satisfactory evidence documenting that the applicant is a retired veteran of the Ohio national guard, and payment of the regular license fee as prescribed under section 4503.04 of the Revised Code and any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code. In addition to the letters and numbers ordinarily inscribed thereon, the license plates shall contain one of the following inscriptions, as appropriate: "OHIO ARMY NATIONAL GUARD RETIRED," or "OHIO AIR NATIONAL GUARD RETIRED." The license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 2008 SB243 04-07-2009; 2008 HB273 04-07-2009



Section 4503.49 - [Effective Until 7/1/2013] Registration of emergency medical service organization vehicles.

(A) As used in this section, "ambulance," "ambulette," "emergency medical service organization," "nonemergency medical service organization," and "nontransport vehicle" have the same meanings as in section 4766.01 of the Revised Code.

(B) Each private emergency medical service organization and each private nonemergency medical service organization shall apply to the registrar of motor vehicles for the registration of any ambulance, ambulette, or nontransport vehicle it owns or leases. The application shall be accompanied by a copy of the certificate of licensure issued to the organization by the Ohio medical transportation board and the following fees:

(1) The regular license tax as prescribed under section 4503.04 of the Revised Code;

(2) Any local license tax levied under Chapter 4504. of the Revised Code;

(3) An additional fee of seven dollars and fifty cents. The additional fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required to be performed under this section and shall be transmitted by the registrar to the treasurer of state for deposit in the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(C) On receipt of a complete application, the registrar shall issue to the applicant the appropriate certificate of registration for the vehicle and do one of the following:

(1) Issue a set of license plates with a validation sticker and a set of stickers to be attached to the plates as an identification of the vehicle's classification as an ambulance, ambulette, or nontransport vehicle;

(2) Issue a validation sticker alone when so required by section 4503.191 of the Revised Code.

Effective Date: 03-09-2004

This section is set out twice. See also § 4503.49, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.49 - [Effective 7/1/2013] Registration of emergency medical service organization vehicles.

(A) As used in this section, "ambulance," "ambulette," "emergency medical service organization," "nonemergency medical service organization," and "nontransport vehicle" have the same meanings as in section 4766.01 of the Revised Code.

(B) Each private emergency medical service organization and each private nonemergency medical service organization shall apply to the registrar of motor vehicles for the registration of any ambulance, ambulette, or nontransport vehicle it owns or leases. The application shall be accompanied by a copy of the certificate of licensure issued to the organization by the state board of emergency medical, fire, and transportation services and the following fees:

(1) The regular license tax as prescribed under section 4503.04 of the Revised Code;

(2) Any local license tax levied under Chapter 4504. of the Revised Code;

(3) An additional fee of seven dollars and fifty cents. The additional fee shall be for the purpose of compensating the bureau of motor vehicles for additional services required to be performed under this section and shall be transmitted by the registrar to the treasurer of state for deposit in the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(C) On receipt of a complete application, the registrar shall issue to the applicant the appropriate certificate of registration for the vehicle and do one of the following:

(1) Issue a set of license plates with a validation sticker and a set of stickers to be attached to the plates as an identification of the vehicle's classification as an ambulance, ambulette, or nontransport vehicle;

(2) Issue a validation sticker alone when so required by section 4503.191 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 4503.49, effective until 7/1/2013.



Section 4503.491 - Breast cancer awareness license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of breast cancer awareness license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of breast cancer awareness license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, breast cancer awareness license plates shall be inscribed with identifying words or markings that promote breast cancer awareness and are approved by the registrar. Breast cancer awareness license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The breast cancer awareness license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of breast cancer awareness license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of twenty-five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of breast cancer awareness license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.493 - Autism awareness license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of autism awareness license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of autism awareness license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, autism awareness license plates shall be inscribed with identifying words or markings that are designed by the autism society of Ohio and approved by the registrar. Autism awareness license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The autism awareness license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C)(1) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of autism awareness license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C)

(1) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of twenty-five dollars. The registrar shall deposit this contribution into the state treasury to the credit of the license plate contribution fund created in section 4501.21 of the Revised Code.

(2) The registrar shall deposit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of autism awareness license plates into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 10-12-2006



Section 4503.494 - Multiple sclerosis awareness license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "multiple sclerosis awareness" license plates. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "multiple sclerosis awareness" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "multiple sclerosis awareness" license plates shall bear words selected by and a logo designed by the national multiple sclerosis society. The registrar shall approve the final design. "Multiple sclerosis awareness" license plates shall display county identification stickers that identify the county of registration by name or number.

(B) "Multiple sclerosis awareness" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and a contribution as provided in division (C) of this section; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The registrar shall collect a contribution of fifteen dollars for each application for registration and registration renewal notice the registrar receives under this section. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars, which is to compensate the bureau of motor vehicles for the additional services required in the issuing of "multiple sclerosis awareness" license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 SB129 04-07-2009; 2008 SB243 04-07-2009



Section 4503.496 - Sickle cell anemia awareness license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "sickle cell anemia awareness" license plates. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "sickle cell anemia awareness" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "sickle cell anemia awareness" license plates shall bear words selected by and a logo designed by the Ohio sickle cell and health association. The registrar shall approve the final design. "Sickle cell anemia awareness" license plates shall display county identification stickers that identify the county of registration by name or number.

(B) "Sickle cell anemia awareness" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and a contribution as provided in division (C) of this section; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The registrar shall collect a contribution of ten dollars for each application for registration and registration renewal notice the registrar receives under this section. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars, which is to compensate the bureau of motor vehicles for the additional services required in the issuing of "sickle cell anemia awareness" license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 SB129 04-07-2009; 2008 SB243 04-07-2009



Section 4503.498 - Special olympics license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of special olympics license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of special olympics license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, special olympics license plates shall be inscribed with identifying words or markings that are designed by special olympics Ohio, inc. and are approved by the registrar. Special olympics license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The special olympics license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of special olympics license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of special olympics license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 4503.499 - Pediatric brain tumor awareness license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of pediatric brain tumor awareness license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of pediatric brain tumor awareness license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, pediatric brain tumor awareness license plates shall be inscribed with identifying words or markings that are designed by the children's glioma cancer foundation and are approved by the registrar. Pediatric brain tumor awareness license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The pediatric brain tumor awareness license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of pediatric brain tumor awareness license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of thirty-five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of pediatric brain tumor awareness license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 4503.50 - Future farmers of America license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of future farmers of America license plates. The application for future farmers of America license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of future farmers of America license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, future farmers of America license plates shall be inscribed with identifying words or markings representing the future farmers of America and approved by the registrar. Future farmers of America license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The future farmers of America license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the future farmers of America license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for future farmers of America license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes referred to or established in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's future farmers of America license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-31-2003; 09-29-2005



Section 4503.501 - 4-H license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of 4-H license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of 4-H license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, 4-H license plates shall be inscribed with identifying words or markings designated by the 4-H youth development program of the Ohio state university extension program and approved by the registrar. 4-H license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The 4-H license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of 4-H license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of 4-H license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.502 - Ohio cattlemen's foundation beef license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Ohio cattlemen's foundation beef license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Ohio cattlemen's foundation beef license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, Ohio cattlemen's foundation beef license plates shall be inscribed with identifying words or markings that depict Ohio's beef industry and that are designated by the Ohio cattlemen's foundation and approved by the registrar. Ohio cattlemen's foundation beef license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The Ohio cattlemen's foundation beef license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of Ohio cattlemen's foundation beef license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of Ohio cattlemen's foundation beef license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.503 - Ohio agriculture license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Ohio agriculture" license plates. The application for "Ohio agriculture" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "Ohio agriculture" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "Ohio agriculture" license plates shall be inscribed with words and markings selected and designed by the Ohio farm bureau federation, in consultation with representatives of agricultural commodity organizations of this state. The registrar shall approve the final design. "Ohio agriculture" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Ohio agriculture" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a bureau of motor vehicles administrative fee of ten dollars, the contribution specified under division (C) of this section, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of twenty dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the Ohio agriculture license plate scholarship fund created in section 901.90 of the Revised Code.

(D) The registrar shall deposit the bureau administrative fee of ten dollars specified in division (B) of this section, the purpose of which is to compensate the bureau for the additional services required in the issuing of the applicant's "Ohio agriculture" license plates, into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 2008 HB293 08-14-2008



Section 4503.504 - Ohio sustainable agriculture license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Ohio sustainable agriculture" license plates. The application for "Ohio sustainable agriculture" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "Ohio sustainable agriculture" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "Ohio sustainable agriculture" license plates shall be inscribed with words and markings selected and designed by the department of agriculture. The registrar shall approve the final design. "Ohio sustainable agriculture" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Ohio sustainable agriculture" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a bureau of motor vehicles administrative fee of ten dollars, the contribution specified under division (C) of this section, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of twenty dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the agro Ohio fund created in section 901.04 of the Revised Code.

(D) The registrar shall deposit the bureau administrative fee of ten dollars specified in division (B) of this section, the purpose of which is to compensate the bureau for the additional services required in the issuing of the applicant's "Ohio sustainable agriculture" license plates, into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 2008 HB293 08-14-2008



Section 4503.505 - Phi Theta Kappa license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of phi theta kappa license plates. The application for phi theta kappa license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of phi theta kappa license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, phi theta kappa license plates shall be inscribed with words and markings selected and designed by the organization Ohio region phi theta kappa. The registrar shall approve the final design. Phi theta kappa license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Phi theta kappa license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a bureau of motor vehicles administrative fee of ten dollars, the contribution specified under division (C) of this section, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for phi theta kappa license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of twenty-five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the ten-dollar bureau administrative fee, the purpose of which is to compensate the bureau for the additional services required in issuing phi theta kappa plates, into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 4503.51 - Collegiate license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or vehicle of a class approved by the registrar of motor vehicles may voluntarily choose to submit an application to the registrar for registration of such motor vehicle and for issuance of collegiate license plates. The request for a collegiate license plate may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of the completed application for registration of a vehicle in accordance with any rules adopted under this section and upon compliance with division (B) of this section, the registrar shall issue to the applicant appropriate vehicle registration and a set of collegiate license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, collegiate license plates shall be inscribed with the name of a university or college that is participating with the registrar in the issuance of collegiate license plates, or any other identifying marking or design selected by such a university or college and approved by the registrar. Collegiate license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The collegiate license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a fee not to exceed ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of collegiate license plates, and compliance with all other applicable laws relating to the registration of motor vehicles, including presentation of any inspection certificate required to be obtained for the motor vehicle under section 3704.14 of the Revised Code. If the application for a collegiate license plate is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes referred to in this division, the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code, and compliance with all other laws relating to the registration of motor vehicles, including presentation of any inspection certificate required to be obtained for the motor vehicle under section 3704.14 of the Revised Code.

(C) The registrar shall collect a contribution of twenty-five dollars for each application for registration and registration renewal notice under this section.

The registrar shall transmit this contribution to the treasurer of state for deposit into the license plate contribution fund created by section 4501.21 of the Revised Code. The additional fee not to exceed ten dollars that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's collegiate license plates shall be transmitted into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(D) The registrar, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary for the efficient administration of the collegiate license plate program.

(E) As used in this section, "university or college" means a state university or college or a private university or college located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code. "University or college" also includes community colleges created pursuant to Chapter 3354. of the Revised Code, university branches created pursuant to Chapter 3355. of the Revised Code, technical colleges created pursuant to Chapter 3357. of the Revised Code, and state community colleges created pursuant to Chapter 3358. of the Revised Code.

Effective Date: 03-31-2003



Section 4503.511 - Termination of program of particular type of collegiate license plates.

(A) As used in this section, "collegiate license plate" means a license plate issued under section 4503.51 or 4503.512 of the Revised Code.

(B) If, during calendar year 1998, the total number of motor vehicle registrations involving a particular type of collegiate license plate is less than one hundred, including both new registrations and registration renewals, the registrar of motor vehicles, on or after January 1, 1999, but not later than January 15, 1999, shall send a written notice to the university or college whose name appears on that type of collegiate license plate, informing it of this fact. The registrar also shall inform the university or college that the program involving that type of collegiate license plate is terminated as of the date of the notice and, except as provided in division (D) of this section, no motor vehicle registration application involving either the actual issuance of that type of collegiate license plate or the registration renewal of a motor vehicle displaying that type of collegiate license plate will be accepted by the registrar or a deputy registrar. The registrar also shall inform the university or college that if the program involving its collegiate license plate is terminated under this section, it may be reestablished in the manner provided in section 4503.512 of the Revised Code.

(C) If, during any calendar year commencing with 1999, the total number of motor vehicle registrations involving a particular type of collegiate license plate is less than one hundred fifty, including both new registrations and registration renewals, the registrar, on or after the first day of January but not later than the fifteenth day of January of the following year, shall send a written notice to the university or college whose name appears on that type of collegiate license plate, informing it of this fact. The registrar also shall inform the university or college that the program involving that type of collegiate license plate is terminated as of the date of the notice and, except as provided in division (D) of this section, no motor vehicle registration application involving either the actual issuance of that type of collegiate license plate or the registration renewal of a motor vehicle displaying that type of collegiate license plate will be accepted by the registrar or a deputy registrar. The registrar also shall inform the university or college that if the program involving its collegiate license plate is terminated under this section, it may be reestablished in the manner provided in section 4503.512 of the Revised Code.

(D) If the program involving a particular type of collegiate license plate is terminated under division (B) or (C) of this section, the registration of any motor vehicle displaying that type of collegiate license plate at the time of termination may be renewed so long as the collegiate license plates remain serviceable. If the collegiate license plates of such a motor vehicle become unfit for service, the owner of the motor vehicle may apply for the issuance of collegiate license plates of that same type, but the registrar or deputy registrar shall issue such collegiate license plates only if at the time of application the stock of the bureau of motor vehicles contains license plates of that type of collegiate license plate. If, at the time of such application, the stock of the bureau does not contain license plates of that type of collegiate license plate, the registrar or deputy registrar shall inform the owner of that fact, and the application shall be refused.

If the program involving a particular type of collegiate license plate is terminated under division (B) or (C) of this section and the registration of motor vehicles displaying such license plates continues as permitted by this division, the registrar, for as long as such registrations continue to be issued, shall continue to collect and distribute the contribution that was required to be collected and distributed prior to the termination of that program.

Effective Date: 08-21-1997



Section 4503.512 - Reestablishment of program of particular type of collegiate license plates.

If the program involving a particular collegiate license plate is terminated under division (B) or (C) of section 4503.511 of the Revised Code and the university or college whose name appeared on that type of collegiate license plate desires the registrar of motor vehicles to reestablish the program involving that collegiate license plate, the university or college shall apply to the registrar for the reestablishment of the program involving the issuance of license plates inscribed with that university's or college's identifying mark or design under section 4503.51 of the Revised Code.

The registrar shall not be required to reestablish a program involving a collegiate license plate that was terminated under division (B) or (C) of section 4503.511 of the Revised Code until the registrar receives written statements from not less than one hundred fifty persons, indicating that they intend to apply for and obtain collegiate license plates of that particular type for their motor vehicles. The registrar may require such statements to be made on a form the registrar provides.

In determining whether one hundred fifty persons have so indicated their intentions, the registrar shall include in the total the number of motor vehicles that continue to display the type of collegiate license plate of the terminated program, as permitted by division (D) of section 4503.511 of the Revised Code.

Effective Date: 08-21-1997



Section 4503.513 - Historically black fraternity-sorority license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or vehicle of a class approved by the registrar of motor vehicles, who is a member of a historically black fraternity or sorority, may apply to the registrar for the registration of the vehicle and issuance of "historically black fraternity-sorority" license plates bearing the name or Greek letters of the historically black fraternity or sorority of which the applicant is a member. The request for a "historically black fraternity-sorority" license plate may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, proof of membership in a historically black fraternity or sorority as required by the registrar, and compliance with division (B) of this section, the registrar shall issue to the applicant appropriate vehicle registration and the particular "historically black fraternity-sorority" license plates indicating the fraternity or sorority of which the applicant is a member, with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, each "historically black fraternity-sorority" license plate shall be inscribed with the name of a historically black fraternity or sorority or the Greek letters of the fraternity or sorority, or both. The registrar shall approve the design of each "historically black fraternity-sorority" license plate, and the license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The "historically black fraternity-sorority" license plates and validation sticker shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The additional fee of ten dollars specified in division (B) of this section is to compensate the bureau of motor vehicles for additional services required in the issuing of "historically black fraternity-sorority" license plates. The registrar shall deposit this additional fee into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(D) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

(E) As used in this section, "historically black fraternity or sorority" means the alpha kappa alpha sorority, inc., alpha phi alpha fraternity, inc., delta sigma theta sorority, inc., zeta phi beta sorority, inc., iota phi theta fraternity, inc., kappa alpha psi fraternity, inc., sigma gamma rho sorority, inc., phi beta sigma fraternity, inc., and omega psi phi fraternity, inc., each belonging to the national pan-hellenic council, inc.

Effective Date: 2008 SB243 04-07-2009



Section 4503.515 - "Ohio geology" license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Ohio geology" license plates. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "Ohio geology" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "Ohio geology" license plates shall bear an appropriate logo and words selected by the Ohio geology advisory council and approved by the registrar. "Ohio geology" license plates shall display county identification stickers that identify the county of registration by name or number.

(B) "Ohio geology" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and a contribution as provided in division (C) of this section; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the "Ohio geology" license plate fund created by section 1505.13 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars, the purpose of which is to compensate the bureau of motor vehicles for the additional services required in the issuing of "Ohio geology" license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Added by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.



Section 4503.52 - Lake Erie license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Lake Erie license plates. The application for Lake Erie license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Lake Erie license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, Lake Erie license plates shall be inscribed with identifying words or markings designed by the Ohio Lake Erie commission and approved by the registrar. Lake Erie license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The Lake Erie license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a fee not to exceed ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the Lake Erie license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for Lake Erie license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the Ohio Lake Erie commission. The registrar shall transmit this contribution to the treasurer of state for deposit in the Lake Erie protection fund created in section 1506.23 of the Revised Code.

The registrar shall deposit the additional fee not to exceed ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the Lake Erie license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 08-21-1997



Section 4503.521 - Share the road license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "share the road" license plates. The application for "share the road" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "share the road" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "share the road" license plates shall be inscribed with the words "share the road" and markings designed by the organization known on March 23, 2005, as the Ohio bicycle federation and approved by the registrar. "Share the road" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Share the road" license plates and validation stickers shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the "share the road" license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the state highway safety fund created in section 4501.06 of the Revised Code . The contribution may be used to create and distribute bicycle safety education materials.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's "share the road" license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 03-23-2005



Section 4503.522 - Perry's monument license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Perry's monument" license plates. The application for "Perry's monument" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "Perry's monument" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "Perry's monument" license plates shall be inscribed with words and markings designed by the "friends of Perry's victory and international peace memorial, incorporated," a nonprofit corporation organized under the laws of this state, and approved by the registrar. "Perry's monument" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Perry's monument" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable fee prescribed by section 4503.40 or 4503.42 of the Revised Code, the contribution specified under division (C) of this section, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

(D) The purpose of the additional fee of ten dollars specified in division (B) of this section is to compensate the bureau of motor vehicles for the additional services required in the issuing of the applicant's "Perry's monument" license plates. The registrar shall deposit this additional fee in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.523 - Fairport harbor breakwall lighthouse license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "fairport harbor breakwall lighthouse" license plates. The application for fairport harbor breakwall lighthouse license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of fairport harbor breakwall lighthouse license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, fairport harbor breakwall lighthouse license plates shall be inscribed with identifying words or markings selected by the fairport lights foundation and approved by the registrar. Fairport harbor breakwall lighthouse license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Fairport harbor breakwall lighthouse license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section and a contribution as provided in division (C) of this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created by section 4501.21 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall transmit that fee to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 HB273 04-07-2009



Section 4503.53 - Veterans who served in certain combat zones - license plates.

Any person who served in the armed forces of the United States during the global war on terrorism, in Afghanistan during operation enduring freedom, in Iraq during operation Iraqi freedom, in Saudi Arabia or Kuwait during operation desert storm or operation desert shield, in Panama during the invasion, in Grenada during the invasion, in Lebanon during the invasion, during the Vietnam conflict, during the Korean conflict, during World War II, or during World War I, and who is on active duty or is an honorably discharged veteran may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar the person owns or leases. The application shall be accompanied by such written evidence of the applicant's service as the registrar requires by rule. In the case of an honorably discharged veteran, the written evidence shall include a copy of the applicant's DD-214 form or an equivalent document.

Upon receipt of an application for registration of a motor vehicle under this section, presentation of satisfactory evidence of military service in Afghanistan during operation enduring freedom, in Iraq during operation Iraqi freedom, in Saudi Arabia or Kuwait during operation desert storm or operation desert shield, in Panama during the invasion, in Grenada during the invasion, in Lebanon during the invasion, during the Vietnam conflict, during the Korean conflict, during World War II, or during World War I, and payment of the regular license tax as prescribed under section 4503.04 of the Revised Code and any applicable local tax levied under Chapter 4504. of the Revised Code, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code. In accordance with rules adopted by the registrar, each license plate shall be inscribed with identifying letters or numerals and, in the case of an honorably discharged veteran, the word "VETERAN"; in addition, each license plate shall be inscribed with a design and words indicating service during the global war on terrorism, orin Afghanistan, Iraq, Saudi Arabia, Kuwait, Panama, Grenada, or Lebanon, or during the Vietnam conflict, the Korean conflict, World War II, or World War I.

Effective Date: 10-29-1999; 09-29-2005; 2008 SB243 04-07-2009; 2008 HB273 04-07-2009



Section 4503.531 - Thank you U.S. military license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "thank you U.S. military" license plates. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "thank you U.S. military" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "thank you U.S. military" license plates shall bear the words "thank you U.S. military" and markings designed by the thank you foundation. The registrar shall approve the final design. "Thank you U.S. military" license plates shall display county identification stickers that identify the county of registration by name or number.

(B) "Thank you U.S. military" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and a contribution as provided in division (C) of this section; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The registrar shall collect a contribution of ten dollars for each application for registration and registration renewal notice the registrar receives under this section. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars, which is to compensate the bureau of motor vehicles for the additional services required in the issuing of "thank you U.S. military" license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 SB129 04-07-2009; 2008 SB243 04-07-2009



Section 4503.532 - Global war on terror and similar license plates.

(A) Any person who has been awarded the global war on terrorism expeditionary medal, global war on terrorism service medal, Afghanistan campaign medal, or Iraq campaign medal may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar that the person owns or leases. The application shall be accompanied by such documentary evidence in support of the applicable award as the registrar may require. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section and the required taxes and fees, and upon presentation of the required supporting evidence of the award of the global war on terrorism expeditionary medal, global war on terrorism service medal, Afghanistan campaign medal, or Iraq campaign medal, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, the license plates shall be inscribed with appropriate words indicating the applicable award and bear a reproduction of the global war on terrorism expeditionary medal, global war on terrorism service medal, Afghanistan campaign medal, or Iraq campaign medal, as applicable. The license plates shall bear county identification stickers that identify the county of registration by name or number.

The license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon payment of the regular license tax required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

The registrar shall not issue license plates under this section unless the registrar first receives written permission from the United States department of defense allowing the registrar to place the image of the global war on terrorism expeditionary medal, global war on terrorism service medal, Afghanistan campaign medal, or Iraq campaign medal on the license plates.

(B) No person who is not a recipient of the global war on terrorism expeditionary medal, global war on terrorism service medal, Afghanistan campaign medal, or Iraq campaign medal shall willfully and falsely represent that the person is a recipient of any such medal for the purpose of obtaining license plates under this section. No person shall own a motor vehicle bearing license plates issued under this section unless the person is eligible to be issued those license plates.

(C) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 2008 HB273 04-07-2009



Section 4503.54 - Retired or honorably discharged veterans license plates.

(A) Any person who is on active duty or is a retired or honorably discharged veteran of any branch of the armed forces of the United States may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar the person owns or leases. The application shall be accompanied by such written evidence that the applicant is on active duty or is a retired or honorably discharged veteran of a branch of the armed forces of the United States as the registrar shall require by rule.

Upon receipt of an application for registration of a motor vehicle under this section, presentation of satisfactory evidence documenting that the applicant is on active duty or is a retired or honorably discharged veteran of a branch of the armed forces of the United States, and payment of the regular license fees as prescribed under section 4503.04 of the Revised Code and any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code. In addition to the letters and numbers ordinarily inscribed thereon, the license plates shall contain one of the following inscriptions, as appropriate: "U.S. ARMED FORCES ACTIVE DUTY--(BRANCH OF SERVICE)," "U.S. ARMED FORCES RETIRED--(BRANCH OF SERVICE)," or "U.S. ARMED FORCES VETERAN--(BRANCH OF SERVICE)." Depending upon the format of the inscription, the registrar shall determine whether or not the inscription contains the dash. The license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 02-12-2001; 03-23-2005



Section 4503.541 - National defense service medal license plates.

(A) Any person who has been awarded the national defense service medal may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar that the person owns or leases. The application shall be accompanied by such documentary evidence in support of the award as the registrar may require. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section and the required taxes and fees, and upon presentation of the required supporting evidence of the award of the national defense service medal, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, the license plates shall be inscribed with the words "national defense" and bear a reproduction of the national defense service ribbon. The license plates shall bear county identification stickers that identify the county of registration by name or number.

The license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon payment of the regular license tax required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(B) No person who is not a recipient of the national defense service medal shall willfully and falsely represent that the person is a recipient of the national defense service medal for the purpose of obtaining license plates under this section. No person shall own a motor vehicle bearing license plates issued under this section unless the person is eligible to be issued those license plates.

(C) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 03-23-2005



Section 4503.543 - Armed forces expeditionary service medal license plates.

(A) Any person who has been awarded the armed forces expeditionary medal may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar that the person owns or leases. The application shall be accompanied by such documentary evidence in support of the award as the registrar may require. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section and the required taxes and fees, and upon presentation of the required supporting evidence of the award of the armed forces expeditionary medal, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, the license plates shall be inscribed with the words "expeditionary service" and bear a reproduction of the armed forces expeditionary service ribbon. The license plates shall bear county identification stickers that identify the county of registration by name or number.

The license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon payment of the regular license tax required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

The registrar shall not issue license plates under this section unless the registrar first receives written permission from the United States department of defense allowing the registrar to place the image of the armed forces expeditionary service ribbon on the license plates.

(B) No person who is not a recipient of the armed forces expeditionary medal shall willfully and falsely represent that the person is a recipient of the armed forces expeditionary medal for the purpose of obtaining license plates under this section. No person shall own a motor vehicle bearing license plates issued under this section unless the person is eligible to be issued those license plates.

(C) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 03-23-2005



Section 4503.544 - [Effective Until 1/1/2017] Veterans motorcycle license plates.

(A) Any person who is a retired or honorably discharged veteran of any branch of the armed forces of the United States may apply to the registrar of motor vehicles for the registration of any motorcycle that the person owns or leases. The application shall be accompanied by written evidence that the applicant is a retired or honorably discharged veteran of a branch of the armed forces of the United States that the registrar shall require by rule.

Upon receipt of an application for registration of a motorcycle under this section, presentation of satisfactory evidence documenting that the applicant is a retired or honorably discharged veteran of a branch of the armed forces of the United States, and payment of the regular motorcycle license fee prescribed in section 4503.04 of the Revised Code and any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, the registrar shall issue to the applicant the appropriate motor vehicle registration and a license plate and a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

(B) License plates issued under this section shall be inscribed with the letters and numbers ordinarily inscribed on motorcycle license plates, except that the registrar shall provide for one of the following:

(1) The license plates to contain an inscription or symbol representing veterans of the armed forces of the United States;

(2) The plates to include the word "veteran" or "vet";

(3) The plates to be designed to display a sticker bearing the word "veteran."

(C) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 03-23-2005

This section is set out twice. See also §4503.5442, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4503.544 - [Effective 1/1/2017] Veterans motorcycle license plates.

(A) Any person who is a retired or honorably discharged veteran of any branch of the armed forces of the United States may apply to the registrar of motor vehicles for the registration of any motorcycle, motorized bicycle or moped, motor-driven cycle or motor scooter, or cab-enclosed motorcycle that the person owns or leases. The application shall be accompanied by written evidence that the applicant is a retired or honorably discharged veteran of a branch of the armed forces of the United States that the registrar shall require by rule.

Upon receipt of an application for registration of a motorcycle under this section, presentation of satisfactory evidence documenting that the applicant is a retired or honorably discharged veteran of a branch of the armed forces of the United States, and payment of the applicable license fee prescribed in section 4503.04 of the Revised Code and any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, the registrar shall issue to the applicant the appropriate motor vehicle registration and a license plate and a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

(B) License plates issued under this section shall be inscribed with the letters and numbers ordinarily inscribed on motorcycle license plates, except that the registrar shall provide for one of the following:

(1) The license plates to contain an inscription or symbol representing veterans of the armed forces of the United States;

(2) The plates to include the word "veteran" or "vet";

(3) The plates to be designed to display a sticker bearing the word "veteran."

(C) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Effective Date: 03-23-2005

This section is set out twice. See also §4503.5441, effective until 1/1/2017.



Section 4503.545 - National rifle association foundation license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of national rifle association foundation license plates. The application for national rifle association foundation license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of national rifle association foundation license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, national rifle association foundation license plates shall be inscribed with identifying words or markings designed by the national rifle association foundation and approved by the registrar. National rifle association foundation license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) National rifle association foundation license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section and a contribution as provided in division (C) of this section, payment of the regular license tax as prescribed in section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars, and compliance by the applicant with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services in issuing license plates under this section. The registrar shall transmit this fee to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.546 - Gold Star Family license plates.

(A) Any member of the immediate family of a person who died in a combat zone while a member of any branch of the armed forces of the United States may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, motor home, or other vehicle of a class approved by the registrar that the family member owns or leases and for issuance of "gold star family" license plates for that motor vehicle. The application for "gold star family" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of "gold star family" license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "gold star family" license plates shall be inscribed with a gold star and the words "gold star family." "Gold star family" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Gold star family" license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section, payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) No person who is not a member of the immediate family of a person who died in a combat zone while a member of any branch of the armed forces of the United States shall willfully and falsely represent that the person is such a family member for the purpose of obtaining license plates under this section.

(D) As used in this section, "member of the immediate family" of a person who died in a combat zone while a member of any branch of the armed forces of the United States means all of the following:

(1) A spouse;

(2) A parent, stepparent, or other person who acted in loco parentis;

(3) A sibling, whether of the whole or half-blood, or by adoption;

(4) A child, including those by adoption, or a stepchild;

(5) A grandparent.

Effective Date: 2008 SB25 04-25-2008



Section 4503.547 - U.S. paratrooper license plates.

(A) Any person who served in the armed forces of the United States as a paratrooper may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar the person owns or leases and for issuance of U.S. paratrooper license plates. The application for U.S. paratrooper license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. The application shall be accompanied by such written evidence of the applicant's service in the armed forces of the United States as a paratrooper as the registrar requires by rule, which may include requiring the submission of a copy of the applicant's DD-214 form or an equivalent document.

Upon receipt of the completed application for registration of a motor vehicle under this section, presentation by the applicant of evidence of service in the armed forces of the United States as a paratrooper, and compliance by the applicant with this section, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of U.S. paratrooper license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, U.S. paratrooper license plates shall be inscribed with the words "U.S. paratrooper" and an appropriate symbol approved by the registrar.

U.S. paratrooper license plates and validation stickers shall be issued upon payment of the regular license fees required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the fees and taxes contained in this section and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(B) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Effective Date: 2008 HB273 04-07-2009



Section 4503.548 - Combat infantryman badge license plates.

(A) Any person who has been awarded the combat infantryman badge may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar that the person owns or leases. The application shall be accompanied by such documentary evidence in support of the award as the registrar may require. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section and the required taxes and fees, and upon presentation of the required supporting evidence of the award of the combat infantryman badge, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, the license plates shall be inscribed with the words "combat infantryman badge" and bear a reproduction of the combat infantryman badge. The license plates shall bear county identification stickers that identify the county of registration by name or number.

The license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon payment of the regular licensetax required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(B) No person who is not a recipient of the combat infantryman badge shall willfully and falsely represent that the person is a recipient of the combat infantryman badge for the purpose of obtaining license plates under this section. No person shall own a motor vehicle bearing license plates issued under this section unless the person is eligible to be issued those license plates.

(C) Sections 4503.77 and 4503.78 of the Revised Code do not apply to license plates issued under this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4503.55 - Pro football hall of fame license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of pro football hall of fame license plates. The application for pro football hall of fame license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of pro football hall of fame license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, pro football hall of fame license plates shall be inscribed with identifying words or markings designed by the pro football hall of fame and approved by the registrar. Pro football hall of fame plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The pro football hall of fame license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a fee not to exceed ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the pro football hall of fame license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for pro football hall of fame license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee not to exceed ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's pro football hall of fame license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-31-2003



Section 4503.551 - Pets license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "pets" license plates. The application for "pets" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "pets" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "pets" license plates shall be inscribed with words and markings designed by the Ohio pet fund, as defined in section 955.201 of the Revised Code, and approved by the registrar. "Pets" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Pets" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of "pets" license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable fee prescribed by section 4503.40 or 4503.42 of the Revised Code, the contribution specified under division (C) of this section, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of an amount not to exceed forty dollars as determined by the Ohio pet fund. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

(D) The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's "pets" license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.552 - Rock and roll hall of fame license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of rock and roll hall of fame license plates. The application for rock and roll hall of fame license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of rock and roll hall of fame license plates, and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, rock and roll hall of fame license plates shall be inscribed with identifying words or markings selected by the rock and roll hall of fame and museum, inc., and approved by the registrar. Rock and roll hall of fame license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Rock and roll hall of fame license plates and a validation sticker, or a validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle submitted under this section and a contribution as provided in division (C) of this section, payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall transmit that fee to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.553 - Ohio's horse license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Ohio's horse license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Ohio's horse license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, Ohio's horse license plates shall be inscribed with identifying words or markings that are designed by the Ohio coalition for animals, incorporated and approved by the registrar. Ohio's horse license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The Ohio's horse license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C)(1) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of Ohio's horse license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C)

(1) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars, as determined by the Ohio coalition for animals, incorporated. The registrar shall deposit this contribution into the state treasury to the credit of the license plate contribution fund created in section 4501.21 of the Revised Code.

(2) The registrar shall deposit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of Ohio's horse license plates into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 HB293 08-14-2008



Section 4503.56 - Scenic rivers license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of scenic rivers license plates. The application for scenic rivers license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of scenic rivers license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, scenic rivers license plates shall be inscribed with identifying words or markings designed by the department of natural resources and approved by the registrar. Scenic rivers license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The scenic rivers license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a fee not to exceed ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the scenic rivers license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for scenic rivers license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the department of natural resources. The registrar shall transmit this contribution to the treasurer of state for deposit in the scenic rivers protection fund created in section 4501.24 of the Revised Code.

The registrar shall deposit the additional fee not to exceed ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's scenic rivers license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 08-21-1997



Section 4503.561 - Ducks unlimited license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of ducks unlimited license plates. The application for ducks unlimited license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of ducks unlimited license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, ducks unlimited license plates shall be inscribed with identifying words or markings representing ducks unlimited, inc., and approved by the registrar. Ducks unlimited license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The ducks unlimited license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the ducks unlimited license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for ducks unlimited license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes referred to or established in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's ducks unlimited license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-31-2003



Section 4503.562 - Mahoning river license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Mahoning river" license plates. The application for "Mahoning river" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of "Mahoning river" license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "Mahoning river" license plates shall be inscribed with identifying words or markings selected by the Mahoning river consortium and approved by the registrar. "Mahoning river" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Mahoning river" license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section and a contribution as provided in division (C) of this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution not exceeding twenty dollars as determined by the Mahoning river consortium. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created by section 4501.21 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall transmit that fee to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.563 - Ohio nature preserves license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Ohio nature preserves license plates. The application for Ohio nature preserves license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Ohio nature preserves license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, Ohio nature preserves license plates shall be inscribed with identifying words or markings designed by the department of natural resources and approved by the registrar. Ohio nature preserves license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The Ohio nature preserves license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a bureau of motor vehicles administrative fee of ten dollars, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for Ohio nature preserves license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issuedupon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal submitted under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the department. The registrar shall transmit this contribution to the treasurer of state for deposit in the Ohio nature preserves fund created in section 4501.243 of the Revised Code.

The registrar shall deposit the ten-dollar bureau administrative fee, the purpose of which is to compensate the bureau for additional services required in issuing Ohio nature preserves license plates, in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4503.564 - Glen Helen nature preserve license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Glen Helen nature preserve license plates. The application for Glen Helen nature preserve license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Glen Helen nature preserve license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, Glen Helen nature preserve license plates shall be inscribed with identifying words or markings designed by the Glen Helen ecology institute and approved by the registrar. Glen Helen nature preserve license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The Glen Helen nature preserve license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a bureau of motor vehicles administrative fee of ten dollars, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for Glen Helen nature preserve license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal submitted under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the ten-dollar bureau administrative fee, the purpose of which is to compensate the bureau for additional services required in issuing Glen Helen nature preserve license plates, in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4503.57 - Wildlife conservation plates.

(A) As used in this section, "cardinal" means the cardinalis cardinalis, the official bird of the state pursuant to section 5.03 of the Revised Code.

(B) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of wildlife conservation license plates. The application for wildlife conservation license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of wildlife conservation license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, wildlife conservation license plates shall be inscribed with identifying words and the figure of a cardinal and shall be designed by the division of wildlife and approved by the registrar. Wildlife conservation license plates shall bear county identification stickers that identify the county of registration by name or number.

(C) The wildlife conservation license plates and validation sticker shall be issued upon the receipt of a contribution as provided in division (D) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a fee not to exceed ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the wildlife conservation license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for wildlife conservation license plates is combined with a request for a reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(D) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the division of wildlife. The registrar shall transmit this contribution to the treasurer of state for deposit in the nongame and endangered wildlife fund created in section 1531.26 of the Revised Code.

Effective Date: 08-21-1997



Section 4503.571 - Purple heart license plates.

Any person who has been awarded the purple heart may apply to the registrar of motor vehicles for the registration of any passenger car, noncommercial motor vehicle, recreational vehicle, motorcycle when the registrar determines that producing a purple heart motorcycle license plate is feasible, or other vehicle of a class approved by the registrar that the person owns or leases. The application shall be accompanied by such documentary evidence in support of the award as the registrar may require. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code.

Upon receipt of an application for registration of a motor vehicle under this section and any required taxes, and upon presentation of the required supporting evidence of the award of the purple heart, the registrar shall issue to the applicant the appropriate motor vehicle registration and a set of license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, the license plates shall be inscribed with the words "PURPLE HEART." The license plates shall bear county identification stickers that identify the county of registration by name or number.

The license plates and validation stickers shall be issued without the payment of any registration fee and service fee required by sections 4503.04, 4503.10, and 4503.102 of the Revised Code, and without the payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code. The applicant shall comply with all other applicable laws relating to the registration of motor vehicles. If the application is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of seventy-five per cent of the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

No person who is not a recipient of the purple heart shall willfully and falsely represent that the person is a recipient of a purple heart for the purpose of obtaining license plates under this section. No person shall own a motor vehicle bearing license plates under this section unless the person is eligible to be issued those license plates.

Amended by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.

Effective Date: 02-12-2001; 09-29-2005; 2007 HB372 03-24-2008



Section 4503.572 - Bald eagle license plates.

(A) As used in this section, "bald eagle" means the haliaeetus leucocephalus, the bird that appears on the great seal of the United States.

(B) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of bald eagle license plates. The application for bald eagle license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of bald eagle license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, bald eagle license plates shall be inscribed with identifying words and the figure of a bald eagle, and shall be designed by the division of wildlife and approved by the registrar. Bald eagle license plates shall bear county identification stickers that identify the county of registration by name or number.

(C) The bald eagle license plates and validation sticker shall be issued upon the receipt of a contribution as provided in division (D) of this section and upon payment of the regular license fees as prescribed under section 4503.04 of the Revised Code, a fee not to exceed ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the bald eagle license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for bald eagle license plates is combined with a request for a reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(D) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the division of wildlife. The registrar shall transmit this contribution to the treasurer of state for deposit into the nongame and endangered wildlife fund created in section 1531.26 of the Revised Code. Such contributions shall be expended by the division only to pay the costs of acquiring, developing, and restoring habitat for bald eagles within this state.

Effective Date: 03-18-1999



Section 4503.573 - Sportsmen's license plates.

(A) As used in this section, "sportsmen's license plate" means any of four license plates created by this section, featuring either the walleye (Stizostedion vitreum), smallmouth bass (Micropterus dolomieu), white-tailed deer (Odocoileus virginianus), or wild turkey (Meleagris gallopavo).

(B) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of sportsmen's license plates. The application for sportsmen's license plates shall specify which of the four sportsmen's license plates the applicant is requesting. The application also may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of the specifically requested sportsmen's license plates, and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, sportsmen's license plates shall be inscribed with identifying words and the figure of either a walleye, smallmouth bass white-tailed deer, or wild turkey. Each kind of sportsmen's license plate shall be designed by the division of wildlife and approved by the registrar. Sportsmen's license plates shall bear county identification stickers that identify the county of registration by name or number.

(C) The sportsmen's license plates and validation sticker shall be issued upon the receipt of a contribution as provided in division (D) of this section and upon payment of the regular license tax prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any additional applicable fee prescribed under section 4503.40 or 4503.42 of the Revised Code, and a bureau of motor vehicles fee not to exceed ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

The purpose of the bureau of motor vehicles fee specified in division (C) of this section is to compensate the bureau for additional services required in the issuing of sportsmen's license plates, and the registrar shall deposit all such fees into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(D) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars, as determined by the division of wildlife. The registrar shall transmit this contribution to the treasurer of state for deposit in the wildlife fund created in section 1531.17 of the Revised Code.

(E) Sections 4503.77 and 4503.78 of the Revised Code individually apply to each kind of sportsmen's license plate created by this section.

Effective Date: 03-23-2005



Section 4503.574 - Smokey Bear license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, noncommercial trailer used exclusively to transport a boat between a place of storage and a marina or around a marina, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Smokey Bear license plates. The application for Smokey Bear license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, Smokey Bear license plates, and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, Smokey Bear license plates shall be inscribed with identifying words or markings designed by the division of forestry in the department of natural resources and approved by the registrar. Smokey Bear license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Smokey Bear license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon receipt of an application for registration of a motor vehicle submitted under this section and a contribution as provided in division (C) of this section, payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the chief of the division of forestry. The registrar shall transmit this contribution to the treasurer of state for deposit in the state forest fund created in section 1503.05 of the Revised Code to be used to promote forest fire prevention and education efforts together with an increase in public awareness concerning combating wildfires in this state.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall transmit that fee to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.575 - Ohio state parks license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, noncommercial trailer used exclusively to transport a boat between a place of storage and a marina or around a marina, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Ohio state parks license plates. The application for Ohio state parks license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, Ohio state parks license plates, and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, Ohio state parks license plates shall be inscribed with identifying words or markings designed by the division of parks and recreation of the department of natural resources and approved by the registrar. Ohio state parks license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Ohio state parks license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon receipt of an application for registration of a motor vehicle submitted under this section and a contribution as provided in division (C) of this section, payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the chief of the division of parks and recreation. The registrar shall transmit this contribution to the treasurer of state for deposit in the state park fund created in section 1541.22 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall transmit that fee to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-23-2005



Section 4503.58 - Marine corps league license plates.

The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who also is a member in good standing of the marine corps league may apply to the registrar for the registration of the vehicle and issuance of marine corps league license plates. The application for marine corps league license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, presentation by the applicant of the required evidence that the applicant is a member in good standing of the marine corps league, and compliance by the applicant with this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of marine corps league license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, marine corps league license plates shall be inscribed with identifying words and a symbol or logo designed by the marine corps league and approved by the registrar. Marine corps league license plates shall bear county identification stickers that identify the county of registration by name or number.

Marine corps league license plates and validation stickers shall be issued upon payment of the regular license fee required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for marine corps league license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the fees and taxes contained in this section and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code. The additional fee of ten dollars shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of marine corps league license plates, and shall be transmitted by the registrar to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 08-21-1997



Section 4503.59 - Pearl Harbor license plates.

The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who is certified by the Pearl Harbor survivors association as having survived the attack on Pearl Harbor may apply to the registrar for the registration of the vehicle and issuance of Pearl Harbor license plates. The application for Pearl Harbor license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, presentation by the applicant of documentation issued by the Pearl Harbor survivors association certifying that the applicant survived the attack on Pearl Harbor, and compliance by the applicant with this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Pearl Harbor license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, Pearl Harbor license plates shall be inscribed with the words "Pearl Harbor" and a symbol or logo designed by the Pearl Harbor survivors association and approved by the registrar. Pearl Harbor license plates shall bear county identification stickers that identify the county of registration by name or number.

Pearl Harbor license plates and validation stickers shall be issued upon payment of the regular license fee required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for Pearl Harbor license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the fees and taxes contained in this section and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

Effective Date: 02-12-2001; 09-29-2005



Section 4503.591 - Professional sports team license plates.

(A) If a professional sports team located in this state desires to have its logo appear on license plates issued by this state, it shall enter into a contract with either a sports commission to permit such display, as permitted by division (E) of this section, or with a community charity, as permitted by division (G) of this section.

(B) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of license plates bearing the logo of a professional sports team that has entered into a contract described in division (A) of this section. The application shall designate the sports team whose logo the owner or lessee desires to appear on the license plates. Failure to designate a participating professional sports team shall result in rejection by the registrar of the registration application. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (C) and (D) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of license plates bearing the logo of the professional sports team the owner designated in the application and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, professional sports team license plates shall bear the logo of a participating professional sports team, and shall display county identification stickers that identify the county of registration by name or number.

(C) The professional sports team license plates and validation sticker, or validation sticker alone, as the case may be, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, an additional fee of ten dollars , and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for a professional sports team license plate is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker, or validation sticker alone, shall be issued upon payment of the taxes and fees described in this division plus the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code and compliance with all other applicable laws relating to the registration of motor vehicles.

(D) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of twenty-five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars , which is to compensate the bureau of motor vehicles for the additional services required in the issuing of professional sports team license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(E) If a professional sports team located in this state desires to have its logo appear on license plates issued by this state and it desires to do so pursuant to this division, it shall inform the largest convention and visitors' bureau of the county in which the professional sports team is located of that desire. That convention and visitors' bureau shall create a sports commission to operate in that county to receive the contributions that are paid by applicants who choose to be issued license plates bearing the logo of that professional sports team for display on their motor vehicles. The sports commission shall negotiate with the professional sports team to permit the display of the team's logo on license plates issued by this state, enter into the contract with the team to permit such display, and pay to the team any licensing or rights fee that must be paid in connection with the issuance of the license plates. Upon execution of the contract, the sports commission shall provide a copy of it to the registrar , along with any other documentation the registrar may require. Upon receipt of the contract and any required additional documentation, and when the numerical requirement contained in division (A) of section 4503.78 of the Revised Code has been met relative to that particular professional sports team, the registrar shall take the measures necessary to issue license plates bearing the logo of that team.

(F) A sports commission shall expend the money it receives pursuant to section 4501.21 of the Revised Code to attract amateur regional, national, and international sporting events to the municipal corporation, county, or township in which it is located, and it may sponsor such events. Prior to attracting or sponsoring such events, the sports commission shall perform an economic analysis to determine whether the proposed event will have a positive economic effect on the greater area in which the event will be held. A sports commission shall not expend any money it receives under that section to attract or sponsor an amateur regional, national, or international sporting event if its economic analysis does not result in a finding that the proposed event will have a positive economic effect on the greater area in which the event will be held.

A sports commission that receives money pursuant to that section, in addition to any other duties imposed on it by law and notwithstanding the scope of those duties, also shall encourage the economic development of this state through the promotion of tourism within all areas of this state. A sports commission that receives ten thousand dollars or more during any calendar year shall submit a written report to the director of development, on or before the first day of October of the next succeeding year, detailing its efforts and expenditures in the promotion of tourism during the calendar year in which it received the ten thousand dollars or more.

As used in this division, "promotion of tourism" means the encouragement through advertising, educational and informational means, and public relations, both within the state and outside of it, of travel by persons away from their homes for pleasure, personal reasons, or other purposes, except to work, to this state or to the region in which the sports commission is located.

(G) If a professional sports team located in this state desires to have its logo appear on license plates issued by this state and it does not desire to do so pursuant to division (E) of this section, it shall do so pursuant to this division. The professional sports team shall notify a community charity of that desire. That community charity may negotiate with the professional sports team to permit the display of the team's logo on license plates issued by this state, enter into a contract with the team to permit such display, and pay to the team any licensing or rights fee that must be paid in connection with the issuance of the license plates. Upon execution of a contract, the community charity shall provide a copy of it to the registrar along with any other documentation the registrar may require. Upon receipt of the contract and any required additional documentation, and when the numerical requirement contained in division (A) of section 4503.78 of the Revised Code has been met relative to that particular professional sports team, the registrar shall take the measures necessary to issue license plates bearing the logo of that team.

(H)

(1) A community charity shall expend the money it receives pursuant to section 4501.21 of the Revised Code solely to provide financial support to a sports commission for the purposes described in division (F) of this section and to nonprofit organizations located in this state that seek to improve the lives of those who are less fortunate and who reside in the region and state in which is located the sports team with which the community charity entered into a contract pursuant to division (G) of this section. Such organizations shall achieve this purpose through activities such as youth sports programs; educational, health, social, and community service programs; or services such as emergency assistance or employment, education, housing, and nutrition services.

The community charity shall not expend any money it receives pursuant to section 4501.21 of the Revised Code if the expenditure will be received by a nonprofit organization that will use the money in a manner or for a purpose that is not described in this division.

(2) The community charity shall provide a written quarterly report to the director of development and the director of job and family services detailing the expenditures of the money it receives pursuant to section 4501.21 of the Revised Code. The report shall include the amount of such money received and an accounting of all expenditures of such money.

(I) For purposes of this section:

(1) The "largest" convention and visitors' bureau of a county is the bureau that receives the largest amount of money generated in that county from excise taxes levied on lodging transactions under sections 351.021, 5739.08, and 5739.09 of the Revised Code.

(2) "Sports commission" means a nonprofit corporation organized under the laws of this state that is entitled to tax exempt status under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, and whose function is to attract, promote, or sponsor sports and athletic events within a municipal corporation, county, or township.

Such a commission shall consist of twenty-one members. Seven members shall be appointed by the mayor of the largest city to be served by the commission. Seven members shall be appointed by the board of county commissioners of the county to be served by the commission. Seven members shall be appointed by the largest convention and visitors' bureau in the area to be served by the commission. A sports commission may provide all services related to attracting, promoting, or sponsoring such events, including, but not limited to, the booking of athletes and teams, scheduling, and hiring or contracting for staff, ushers, managers, and other persons whose functions are directly related to the sports and athletic events the commission attracts, promotes, or sponsors.

(3) "Community charity" means a nonprofit corporation organized under the laws of this state that is entitled to tax exempt status under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501, as amended, and that enters into a contract with a professional sports team pursuant to division (G) of this section.

(4) "Nonprofit organization" means a nonprofit corporation organized under the laws of this state that is entitled to tax exempt status under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501, as amended, and that receives money from a community charity pursuant to division (H)(1) of this section.

Effective Date: 03-31-2003; 03-23-2005



Section 4503.60 - International registration plan definitions.

As used in sections 4503.60 to 4503.66 of the Revised Code:

(A) "Carrier or motor carrier" means an individual, partnership, or corporation engaged in the transportation of goods or persons.

(B) "Fleet" means one or more apportionable vehicles.

(C) "Gross vehicle weight" means the unladen weight of a fully equipped vehicle plus the maximum weight of the load to be carried on that vehicle.

(D) "Combined gross vehicle weight" means the total unladen weight of a combination of fully equipped vehicles plus the maximum weight of the load to be carried on that combination of vehicles.

(E) "Household goods carrier" means any carrier using owned or leased equipment for handling any of the following:

(1) Personal effects and property used or to be used in a dwelling;

(2) Furniture, fixtures, equipment, and the property of stores, offices, museums, institutions, hospitals or other establishments when such property is a part of the stock, equipment, supply, or collection of the stores, offices, museums, institutions, hospitals or other establishments, including objects of art, displays, and exhibits that, because of their unusual nature or value, require the specialized handling and equipment usually employed in moving household goods.

(F) "Jurisdiction" means a state, territory or possession of the United States, the District of Columbia, or a state, province, or territory of another country.

(G) "Owner-operator" means an equipment lessor who leases his vehicular equipment with a driver to a carrier.

Effective Date: 07-17-1990



Section 4503.61 - Duties of registrar as to international registration plan.

(A) In accordance with Chapter 119. of the Revised Code, the registrar of motor vehicles shall adopt rules for the apportioned registration of fleets of vehicles under the international registration plan. The registrar shall apply for membership in the international registration plan and shall enter into or make any agreements, contracts, arrangements, or declarations necessary to carry out sections 4503.60 to 4503.66 of the Revised Code.

(B) A vehicle duly registered under the international registration plan in this state or in any other jurisdiction for which this state has received an apportioned registration tax or fee, or which is otherwise operating in accordance with the provisions of the international registration plan, shall be deemed fully registered in this state and may engage in both interstate and intrastate operations.

Nothing in this section exempts vehicles registered in this state from any tax imposed under Chapter 4504. of the Revised Code.

Effective Date: 07-17-1990



Section 4503.62 - Application for registration of apportionable vehicle; Internet registration.

(A) Application for the registration of an apportionable vehicle shall be made to the registrar of motor vehicles in accordance with division (J) of section 4503.10 of the Revised Code.

(B) Any person applying to register a vehicle or combination vehicle that has a gross vehicle weight of twenty-six thousand pounds or less or two axles, or that is a bus used in charter party service, also may register the vehicle in accordance with division (J) of section 4503.10 of the Revised Code if the vehicle is used or intended for use in two or more international registration plan member jurisdictions.

(C) No later than December 31, 2011, the registrar shall adopt rules under Chapter 119. of the Revised Code to establish a program to accept applications for vehicle registration transactions of apportionable vehicles electronically over the internet. The program also may provide for vehicle registration transactions of nonapportionable commercial motor vehicles over the internet.

(D) The internet registration program shall provide an option for the payment of all registration taxes and fees by use of a financial transaction device. In providing for payment by the use of a financial transaction device, the registrar may, but is not required to, comply with section 113.40 of the Revised Code. The registrar, with the approval of the director of public safety, may contract with a third party to accept and process payments made by use of a financial transaction device on behalf of the bureau of motor vehicles. All fees associated with payment by use of a financial transaction device shall be borne by the applicants seeking the registration of apportionable or other vehicles under the program established pursuant to division (C) of this section. The bureau shall not pay any costs, and shall not retain any additional fees, associated with the use of a financial transaction device.

(E) As used in this section, "financial transaction device" has the same meaning as in section 113.40 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 07-17-1990



Section 4503.63 - Calculation of proportionate registration taxes due - registrar to notify other declared jurisdictions.

(A) The registrar of motor vehicles shall adopt rules in accordance with the international registration plan for the calculation of the proportionate registration tax due under section 4503.042 of the Revised Code for the registration of a vehicle in this state and in all jurisdictions declared for apportionment purposes on the uniform mileage schedule. In accordance with such rules, the registrar shall notify the registrant of the taxes or fees due and shall collect the amount due for registration in each declared jurisdiction, unless the other jurisdiction bills the registrant directly.

(B) The registrar shall notify other declared jurisdictions that an apportioned registration application has been filed, shall furnish the declared jurisdiction documentation to substantiate and verify the application, and shall transmit the taxes or fees to those jurisdictions within forty-five days of receipt.

(C) The registrar shall cooperate with other jurisdictions in connection with registration of vehicles under sections 4503.60 to 4503.66 of the Revised Code and the collection of apportioned taxes and fees.

Effective Date: 07-17-1990



Section 4503.64 - Issuance of license plate and registration card.

Upon receipt of an application pursuant to division (J) of section 4503.10 of the Revised Code for apportioned registration under the international registration plan and payment of all taxes or fees due on the vehicle, the registrar of motor vehicles shall issue a license plate as provided in section 4503.19 of the Revised Code and a registration card for each vehicle registered under the international registration plan. The registration card shall identify the vehicle for which it is issued, list the jurisdictions in which the vehicle has been apportioned, the weight and classification for which the vehicle has been registered, and any other information the registrar may require by rule. The registration card shall, at all times, be carried in or upon the vehicle for which it has been issued.

Effective Date: 07-17-1990



Section 4503.641 - Temporary registration of apportioned motor vehicle.

A carrier or motor carrier may apply to the registrar of motor vehicles for the temporary registration of an apportioned motor vehicle. Upon receipt of an application for temporary registration of such a vehicle, the registrar may issue a temporary apportionment authority. The temporary registration document issued as part of the temporary apportionment authority shall identify the vehicle for which it is issued, list the jurisdictions in which the vehicle has been apportioned, the weight for each jurisdiction, the classification for which the vehicle has been registered, and any other information the registrar may require by rule. The temporary registration document shall contain both its effective and expiration dates. Upon issuance of temporary apportionment authority, the vehicle is subject to payment of all applicable registration taxes and fees prescribed in Chapters 4503. and 4504. of the Revised Code.

Effective Date: 09-17-1996



Section 4503.642 - Performance registration and information systems management program.

(A) There is hereby created in the bureau of motor vehicles a performance registration and information systems management program for coordinating motor carrier safety information with federal and state agencies. The registrar of motor vehicles shall collect and maintain necessary motor carrier, commercial motor vehicle, and driver data in a manner that complies with the information systems established by the United States secretary of transportation under 49 U.S.C. 31106.

(B) The registrar shall refuse to issue a registration, license plate, permit, or certificate of title for any commercial motor vehicle that is assigned to a motor carrier that has been prohibited from operating by a federal agency. The registrar may allow a prohibited motor vehicle carrier to transfer title on a commercial motor vehicle if the prohibited carrier does not retain a direct or indirect interest in the vehicle.

(C) The registrar shall suspend, revoke, deny, or remove the registration, license plates, or any permit issued to any commercial motor vehicle that is assigned to a motor carrier who has been prohibited from operating by a federal agency. The suspension, revocation, denial, or removal shall remain in effect until the carrier is no longer prohibited from operating by the federal agency. The suspension, revocation, denial, or removal shall apply to all commercial motor vehicles under the carrier's control.

(D) A carrier or registrant whose privilege to operate a commercial motor vehicle has been suspended, revoked, denied, or removed under division (C) of this section may request a hearing in accordance with Chapter 119. of the Revised Code. The hearing shall be limited to whether the carrier or registrant has been correctly identified, whether the carrier or registrant has been prohibited from operating by the federal agency, and whether the federal agency subsequently has rescinded the prohibition.

(E) The registrar shall restore a motor carrier's or registrant's privilege to register, transfer a title, or operate a commercial motor vehicle only upon acceptable notification from the federal agency that the prohibition has been removed and upon payment of all applicable taxes and fees.

(F) The registrar shall take those steps necessary to implement this section, including the adoption of rules, procedures, and forms.

Effective Date: 09-16-2004



Section 4503.65 - Apportioned registration tax for vehicles registered in another jurisdiction.

The registrar of motor vehicles shall take all steps necessary to determine and collect the apportioned registration tax due for vehicles registered in another international registration plan jurisdiction that lists Ohio for apportionment purposes on a uniform mileage schedule. The registration taxes to be charged shall be determined on the basis of the annual tax otherwise due on the motor vehicle, prorated in accordance with the number of months for which the motor vehicle is registered. Until October 1, 2009, such vehicles shall be taxed at the rates established under section 4503.042 of the Revised Code. The rates in this section become effective on and after October 1, 2009.

(A) The rates of the taxes imposed by this section are as follows for commercial cars having a gross vehicle weight or combined gross vehicle weight of:

(1) Not more than two thousand pounds, forty-seven dollars;

(2) More than two thousand but not more than six thousand pounds, seventy-two dollars;

(3) More than six thousand but not more than ten thousand pounds, eighty-eight dollars;

(4) More than ten thousand but not more than fourteen thousand pounds, one hundred eight dollars;

(5) More than fourteen thousand but not more than eighteen thousand pounds, one hundred twenty-nine dollars;

(6) More than eighteen thousand but not more than twenty-two thousand pounds, one hundred fifty-four dollars;

(7) More than twenty-two thousand but not more than twenty-six thousand pounds, one hundred eighty dollars;

(8) More than twenty-six thousand but not more than thirty thousand pounds, three hundred sixty-four dollars;

(9) More than thirty thousand but not more than thirty-four thousand pounds, four hundred thirty-one dollars;

(10) More than thirty-four thousand but not more than thirty-eight thousand pounds, four hundred ninety-two dollars;

(11) More than thirty-eight thousand but not more than forty-two thousand pounds, five hundred fifty-four dollars;

(12) More than forty-two thousand but not more than forty-six thousand pounds, six hundred fifteen dollars;

(13) More than forty-six thousand but not more than fifty thousand pounds, six hundred seventy-seven dollars;

(14) More than fifty thousand but not more than fifty-four thousand pounds, seven hundred forty-four dollars;

(15) More than fifty-four thousand but not more than fifty-eight thousand pounds, eight hundred five dollars;

(16) More than fifty-eight thousand but not more than sixty-two thousand pounds, eight hundred seventy-seven dollars;

(17) More than sixty-two thousand but not more than sixty-six thousand pounds, nine hundred forty-nine dollars;

(18) More than sixty-six thousand but not more than seventy thousand pounds, one thousand twenty dollars;

(19) More than seventy thousand but not more than seventy-four thousand pounds, one thousand one hundred seven dollars;

(20) More than seventy-four thousand but not more than seventy-eight thousand pounds, one thousand two hundred thirty dollars;

(21) More than seventy-eight thousand pounds, one thousand three hundred seventy-three dollars and fifty cents.

(B) The rates of the taxes imposed by this section are as follows for buses having a gross vehicle weight or combined gross vehicle weight of:

(1) Not more than two thousand pounds, eleven dollars;

(2) More than two thousand but not more than six thousand pounds, forty-one dollars;

(3) More than six thousand but not more than ten thousand pounds, one hundred three dollars;

(4) More than ten thousand but not more than fourteen thousand pounds, one hundred eighty-five dollars;

(5) More than fourteen thousand but not more than eighteen thousand pounds, two hundred sixty-seven dollars;

(6) More than eighteen thousand but not more than twenty-two thousand pounds, three hundred forty-nine dollars;

(7) More than twenty-two thousand but not more than twenty-six thousand pounds, four hundred thirty-one dollars;

(8) More than twenty-six thousand but not more than thirty thousand pounds, five hundred thirteen dollars;

(9) More than thirty thousand but not more than thirty-four thousand pounds, five hundred ninety-four dollars and fifty cents;

(10) More than thirty-four thousand but not more than thirty-eight thousand pounds, six hundred seventy-four dollars and fifty cents;

(11) More than thirty-eight thousand but not more than forty-two thousand pounds, seven hundred fifty-four dollars and fifty cents;

(12) More than forty-two thousand but not more than forty-six thousand pounds, eight hundred thirty-four dollars and fifty cents;

(13) More than forty-six thousand but not more than fifty thousand pounds, nine hundred fifty-four dollars and fifty cents;

(14) More than fifty thousand but not more than fifty-four thousand pounds, one thousand fourteen dollars and fifty cents;

(15) More than fifty-four thousand but not more than fifty-eight thousand pounds, one thousand one hundred four dollars and fifty cents;

(16) More than fifty-eight thousand but not more than sixty-two thousand pounds, one thousand one hundred ninety-four dollars and fifty cents;

(17) More than sixty-two thousand but not more than sixty-six thousand pounds, one thousand two hundred eighty-four dollars and fifty cents;

(18) More than sixty-six thousand but not more than seventy thousand pounds, one thousand three hundred seventy-four dollars and fifty cents;

(19) More than seventy thousand but not more than seventy-four thousand pounds, one thousand four hundred sixty-four dollars and fifty cents;

(20) More than seventy-four thousand but not more than seventy-eight thousand pounds, one thousand five hundred fifty-four dollars and fifty cents;

(21) More than seventy-eight thousand pounds, one thousand six hundred forty-four dollars and fifty cents.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-17-1990



Section 4503.66 - Rules.

Without limitation, the registrar of motor vehicles may adopt rules governing the following:

(A) The temporary registration of vehicles pending receipt of the apportioned license plate and registration card;

(B) The initial application for apportioned registration;

(C) The addition of declared jurisdictions throughout the registration year;

(D) The apportioned registration of vehicles leased to motor carriers, including the issuance of trip permits and temporary registration permits for owner-operators not operating as lessors;

(E) The apportioned registration of vehicular equipment leased to a carrier for a single interjurisdictional movement;

(F) The apportioned registration of rental vehicles;

(G) The apportioned registration of vehicular equipment leased by household goods carriers;

(H) The registration of buses;

(I) The issuance of trip permits;

(J) The issuance of hunters' permits;

(K) The registration under this chapter of vehicles based in jurisdictions that are not members of the international registration plan.

Effective Date: 03-31-1997



Section 4503.67 - Boy scouts logo license plates.

(A) If the national organization of the boy scouts of America desires to have its logo appear on license plates issued by this state, a representative of the Dan Beard council shall enter into a contract with the registrar of motor vehicles as provided in division (D) of this section. The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar may apply to the registrar for the registration of the vehicle and issuance of license plates bearing the logo of the boy scouts of America if the council representative has entered into such a contract. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of license plates bearing the logo of the boy scouts of America and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, the plates shall display county identification stickers that identify the county of registration by name or number.

(B) The boy scouts logo license plates and validation sticker, or validation sticker alone, as the case may be, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of boy scouts license plates, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for a boy scouts license plate is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker, or validation sticker alone, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the plates, the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of boy scouts license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(D) If the national organization of the boy scouts of America desires to have its logo appear on license plates issued by this state, a representative of the Dan Beard council shall contract with the registrar to permit the display of the logo on license plates issued by this state. Upon execution of the contract, the council shall provide a copy of it to the registrar, along with any other documentation the registrar may require. Upon receiving the contract and any required additional documentation, and when the numerical requirement contained in division (A) of section 4503.78 of the Revised Code has been met relative to the boy scouts of America, the registrar shall take the measures necessary to issue license plates bearing the logo of the boy scouts of America.

Effective Date: 03-31-2003



Section 4503.68 - Girl scouts logo license plates.

(A) If the national organization of the girl scouts of the United States of America desires to have its logo appear on license plates issued by this state, a representative of the Great River council shall enter into a contract with the registrar of motor vehicles as provided in division (D) of this section. The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar may apply to the registrar for the registration of the vehicle and issuance of license plates bearing the logo of the girl scouts of* United States of America if the council representative has entered into such a contract. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of license plates bearing the logo of the girl scouts of the United States of America and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, the plates shall display county identification stickers that identify the county of registration by name or number.

(B) The girl scouts logo license plates and validation sticker, or validation sticker alone, as the case may be, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of girl scouts license plates, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for a girl scouts license plate is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker, or validation sticker alone, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the plates, the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of girl scouts license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(D) If the national organization of the girl scouts of the United States of America desires to have its logo appear on license plates issued by this state, a representative from the Great River council shall contract with the registrar to permit the display of the logo on license plates issued by this state. Upon execution of the contract, the council shall provide a copy of it to the registrar, along with any other documentation the registrar may require. Upon receiving the contract and any required additional documentation, and when the numerical requirement contained in division (A) of section 4503.78 of the Revised Code has been met relative to the girl scouts of the United States of America, the registrar shall take the measures necessary to issue license plates bearing the logo of the girl scouts of the United States of America.

Effective Date: 03-31-2003



Section 4503.69 - Eagle scouts logo license plates.

(A) If the national organization of the eagle scouts desires to have its logo appear on license plates issued by this state, a representative of the Dan Beard council shall enter into a contract with the registrar of motor vehicles as provided in division (D) of this section. The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar may apply to the registrar for the registration of the vehicle and issuance of license plates bearing the logo of the eagle scouts if the council representative has entered into such a contract on behalf of the eagle scouts. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of license plates bearing the logo of the eagle scouts and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, the plates shall display county identification stickers that identify the county of registration by name or number.

(B) The eagle scouts logo license plates and validation sticker, or validation sticker alone, as the case may be, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of eagle scouts license plates, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for an eagle scouts license plate is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker, or validation sticker alone, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the plates, the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of eagle scouts license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(D) If the national organization of the eagle scouts desires to have its logo appear on license plates issued by this state, a representative from the Dan Beard council shall contract with the registrar to permit the display of the logo on license plates issued by this state. Upon execution of the contract, the council shall provide a copy of it to the registrar, along with any other documentation the registrar may require. Upon receiving the contract and any required additional documentation, and when the numerical requirement contained in division (A) of section 4503.78 of the Revised Code has been met relative to the eagle scouts, the registrar shall take the measures necessary to issue license plates bearing the logo of the eagle scouts.

Effective Date: 03-31-2003



Section 4503.70 - Freemason license plates.

The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who is a member in good standing of the grand lodge of free and accepted masons of Ohio may apply to the registrar for the registration of the vehicle and issuance of freemason license plates. The application for freemason license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, presentation by the applicant of satisfactory evidence showing that the applicant is a member in good standing of the grand lodge of free and accepted masons of Ohio, and compliance by the applicant with this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of freemason license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, freemason license plates shall be inscribed with identifying words and a symbol or logo designed by the grand lodge of free and accepted masons of Ohio and approved by the registrar. Freemason license plates shall bear county identification stickers that identify the county of registration by name or number.

Freemason license plates and validation stickers shall be issued upon payment of the regular license fee required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for freemason license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the fees and taxes contained in this section and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code. The additional fee of ten dollars shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of freemason license plates, and shall be transmitted by the registrar to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-21-1997



Section 4503.701 - Prince Hall freemason license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Prince Hall freemason license plates. The application for Prince Hall freemason license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Prince Hall freemason license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, Prince Hall freemason license plates shall be inscribed with identifying words and a symbol or logo designed by the Prince Hall grand lodge of free and accepted masons of Ohio and approved by the registrar. Prince Hall freemason license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Prince Hall freemason license plates and validation stickers shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fee required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for Prince Hall freemason license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the fees and taxes contained in this section and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code. The additional fee of ten dollars shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of Prince Hall freemason license plates .

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars paid to compensate the bureau for the additional services required in the issuing of Prince Hall freemason license plates to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 4503.71 - Fraternal order of police license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who also is a member in good standing of the fraternal order of police may apply to the registrar for the registration of the vehicle and issuance of fraternal order of police license plates. The application for fraternal order of police license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, presentation by the applicant of the required evidence that the applicant is a member in good standing of the fraternal order of police, and compliance by the applicant with this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of fraternal order of police license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, fraternal order of police license plates shall be inscribed with identifying words and a symbol or logo designed by the fraternal order of police of Ohio, incorporated, and approved by the registrar. Fraternal order of police license plates shall bear county identification stickers that identify the county of registration by name or number.

Fraternal order of police license plates and validation stickers shall be issued upon payment of the regular license fee required by section 4503.04 of the Revised Code, payment of any local motor vehicle license tax levied under Chapter 4504. of the Revised Code, payment of a fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for fraternal order of police license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the fees and taxes contained in this section and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code. The fee of ten dollars shall be for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of fraternal order of police license plates, and shall be transmitted by the registrar to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(B) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect an additional fee of two dollars. The registrar shall transmit this additional fee to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

Effective Date: 03-31-2003



Section 4503.711 - Fraternal order of police associate license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who is a member in good standing of the fraternal order of police associates of Ohio, inc., may apply to the registrar for the registration of the vehicle and issuance of fraternal order of police associate license plates. The application for fraternal order of police associate license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, presentation by the applicant of the required evidence that the applicant is a member in good standing of the fraternal order of police associates of Ohio, inc., and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of fraternal order of police associate license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, fraternal order of police associate license plates shall be inscribed with identifying words or markings designed by the fraternal order of police of Ohio, inc., and approved by the registrar. Fraternal order of police associate plates shall bear county identification stickers that identify the county of registration by name and* number.

(B) The registrar shall issue a set of fraternal order of police associate license plates with a validation sticker or a validation sticker alone upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license fees prescribed under section 4503.04 of the Revised Code, an additional fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the fraternal order of police associate license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for fraternal order of police associate license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars specified in division (B) of this section to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-31-2003



Section 4503.712 - Ohio C.O.P.S. license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Ohio C.O.P.S." license plates. The application for "Ohio C.O.P.S." license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of "Ohio C.O.P.S." license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "Ohio C.O.P.S." license plates shall be inscribed with the words "Ohio C.O.P.S." and a marking selected by the organization Ohio concerns of police survivors and approved by the registrar. "Ohio C.O.P.S." license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Ohio C.O.P.S." license plates and a validation sticker or, when applicable, a validation sticker alone, shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, the contribution provided in division (C) of this section, and an additional fee of ten dollars; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars described in division (B) of this section, the purpose of which is to compensate the bureau of motor vehicles for additional services required in issuing license plates under this section, to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 SB129 12-30-2008



Section 4503.713 - "Honor Our Fallen" license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Honor Our Fallen" license plates. The application for "Honor Our Fallen" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of "Honor Our Fallen" license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "Honor Our Fallen" license plates shall be inscribed with the words "Honor Our Fallen" and a design selected by the greater Cleveland peace officers memorial society and approved by the registrar. "Honor Our Fallen" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Honor Our Fallen" license plates and a validation sticker or, when applicable, a validation sticker alone, shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, the contribution provided in division (C) of this section, and an additional fee of ten dollars; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars described in division (B) of this section, the purpose of which is to compensate the bureau of motor vehicles for additional services required in issuing license plates under this section, to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 4503.72 - Court-appointed special advocate/guardian ad litem license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Ohio court-appointed special advocate/guardian ad litem license plates. The application for Ohio court-appointed special advocate/guardian ad litem license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Ohio court-appointed special advocate/guardian ad litem license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, Ohio court-appointed special advocate/guardian ad litem license plates shall be inscribed with identifying words or markings designed by the board of directors of the Ohio CASA/GAL association and approved by the registrar. Ohio court-appointed special advocate/guardian ad litem license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The Ohio court-appointed special advocate/guardian ad litem license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the Ohio court-appointed special advocate/guardian ad litem license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for Ohio court-appointed special advocate/guardian ad litem license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution in an amount not to exceed forty dollars as determined by the board of directors of the Ohio CASA/GAL association. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's Ohio court-appointed special advocate/guardian ad litem license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-31-2003



Section 4503.721 - Donate life license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "donate life" license plates. An application made under this section may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "donate life" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "donate life" license plates shall be inscribed with identifying words or markings designated by lifeline of Ohio, incorporated, and approved by the registrar. "Donate life" license plates shall display county identification stickers that identify the county of registration by name or number.

(B) The "donate life" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the second chance trust fund created in section 2108.34 of the Revised Code.

The additional fee of ten dollars is to compensate the bureau of motor vehicles for additional services required in the issuing of "donate life" license plates. The registrar shall transmit the additional fee to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-30-2007; 2008 HB529 04-07-2009



Section 4503.73 - Leader in flight license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "the leader in flight" license plates. The application for "the leader in flight" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "the leader in flight" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "the leader in flight" license plates shall be inscribed with the words "the leader in flight" and illustrations of a space shuttle in a vertical position and the Wright "B" airplane. "The leader in flight" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "The leader in flight" license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of "the leader in flight" license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for "the leader in flight" license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the fees and taxes referred to or established in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's "the leader in flight" license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-31-2003; 09-29-2005



Section 4503.731 - Civil air patrol license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or vehicle of a class approved by the registrar of motor vehicles who is a member in good standing of the civil air patrol may apply to the registrar for the registration of the vehicle and issuance of civil air patrol license plates. The request for the license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, presentation by the applicant of the required evidence that the applicant is a member in good standing of the civil air patrol, and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of civil air patrol license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, civil air patrol license plates shall be inscribed with identifying words and a symbol or logo designed by the civil air patrol and approved by the registrar. Civil air patrol license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Civil air patrol license plates and a validation sticker, or validation sticker alone, shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and a bureau of motor vehicles fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The registrar shall deposit the bureau of motor vehicles fee, which shall be for the purpose of compensating the bureau for additional services required in the issuing of civil air patrol license plates, into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 2007 HB372 03-24-2008



Section 4503.74 - Ohio zoo license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Ohio zoo" license plates. The application for "Ohio zoo" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of "Ohio zoo" license plates with a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "Ohio zoo" license plates shall be inscribed with identifying words or markings selected by Ohio's major metropolitan zoos and approved by the registrar. "Ohio zoo" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Ohio zoo" license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon submission by the applicant of an application for registration of a motor vehicle under this section and a contribution as provided in division (C) of this section, payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall transmit that fee to the treasurer of state for deposit into the state treasury to the credit of the bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(D) As used in this section and in section 4501.21 of the Revised Code, "Ohio's major metropolitan zoos" means the following public, nonprofit zoos and wildlife conservation facility:

(1) The Akron zoo;

(2) The Cincinnati zoo;

(3) The Cleveland metroparks zoo;

(4) The Columbus zoo;

(5) The Toledo zoo;

(6) The international center for the preservation of wild animals, inc., located in Muskingum County and also known as "the wilds."

Effective Date: 03-23-2005



Section 4503.75 - Rotary international license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who also is a member of the rotary international may apply to the registrar for the registration of the vehicle and issuance of rotary international license plates. The application for rotary international license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, proof of membership in rotary international as required by the registrar, and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of rotary international license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, rotary international license plates shall be inscribed with identifying words or markings representing the international rotary and approved by the registrar. Rotary international license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The rotary international license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the rotary international license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for rotary international license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's rotary international license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-31-2003



Section 4503.751 - Realtor license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles who also is a member of a national, state, or local association of realtors may apply to the registrar for the registration of the vehicle and issuance of realtor license plates. The application for realtor license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application, proof of membership in a national, state, or local association of realtors as required by the registrar, and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of realtor license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, realtor license plates shall be inscribed with identifying words or markings representing realtors and approved by the registrar. Realtor license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The realtor license plates and validation sticker shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the realtor license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for realtor license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's realtor license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4503.76 - Eastern Star license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of eastern star license plates. The application for eastern star license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of eastern star license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, eastern star license plates shall be inscribed with identifying words or markings representing the order of the eastern star, and approved by the registrar. Eastern star license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) The eastern star license plates and validation sticker shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of the eastern star license plates, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for eastern star license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plate and validation sticker shall be issued upon payment of the fees and taxes referred to or established in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section that the applicant for registration voluntarily pays for the purpose of compensating the bureau for the additional services required in the issuing of the applicant's eastern star license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 06-01-1998



Section 4503.761 - One nation under God license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "one nation under God" license plates. The request for "one nation under God" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant appropriate vehicle registration and a set of "one nation under God" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "one nation under God" license plates shall bear the American flag and the words "one nation under God." The bureau of motor vehicles shall design "one nation under God" license plates, and they shall bear county identification stickers that identify the county of registration by name or number.

(B) "One nation under God" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and a fee not to exceed ten dollars for the purpose of compensating the bureau for additional services required in the issuing of the license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The registrar shall deposit the fee not exceeding ten dollars specified in division (B) of this section into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 03-29-2005



Section 4503.762 - In God we trust license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "in God we trust" license plates. The request for "in God we trust" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant appropriate vehicle registration and a set of "in God we trust" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "in God we trust" license plates shall bear the words "in God we trust." The bureau of motor vehicles shall design "in God we trust" license plates, and they shall bear county identification stickers that identify the county of registration by name or number.

(B) "In God we trust" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, and a bureau fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) The registrar shall deposit the bureau fee of ten dollars, which is to compensate the bureau for additional services required in the issuing of "in God we trust" license plates, into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 2008 SB243 04-07-2009



Section 4503.77 - Termination of program of particular type of nonstandard license plates.

(A) As used in this section:

(1) "Nonstandard license plate" means all of the following:

(a) A license plate issued under sections 4503.52, 4503.55, 4503.56, 4503.57, 4503.70, 4503.71, 4503.72, and 4503.75 of the Revised Code;

(b) A license plate issued under a program that is reestablished under division (D) of this section and that meets the requirements contained in division (B) of section 4503.78 of the Revised Code;

(c) Except as may otherwise be specifically provided by law, any license plate created after August 21, 1997.

(2) For purposes of license plates issued under sections 4503.503 and 4503.504 of the Revised Code, "sponsor" includes the Ohio agriculture license plate scholarship fund board created in section 901.90 of the Revised Code and the director of agriculture.

(B)

(1) If, during any calendar year commencing with 1998, the total number of motor vehicle registrations involving a particular type of nonstandard license plate is less than five hundred, including both new registrations and registration renewals, the registrar of motor vehicles, on or after the first day of January, but not later than the fifteenth day of January of the following year, shall send a written notice to the sponsor of that type of nonstandard license plate, if a sponsor exists, informing the sponsor of this fact. The registrar also shall inform the sponsor that if, during the calendar year in which the written notice is sent, the total number of motor vehicle registrations involving the sponsor's nonstandard license plate again is less than five hundred, the program involving that type of nonstandard license plate will be terminated on the thirty-first day of December of the calendar year in which the written notice is sent and, except as provided in division (C) of this section, no motor vehicle registration application involving either the actual issuance of that type of nonstandard license plate or the registration renewal of a motor vehicle displaying that type of nonstandard license plate will be accepted by the registrar or a deputy registrar beginning the first day of January of the next calendar year. The registrar also shall inform the sponsor that if the program involving the sponsor's nonstandard license plate is terminated under this section, it may be reestablished pursuant to division (D) of this section.

(2) If, during any calendar year commencing with 1998, the total number of motor vehicle registrations involving a particular type of nonstandard license plate is less than five hundred, including both new registrations and registration renewals, and no sponsor exists for that license plate, the registrar shall issue a public notice on or after the first day of January, but not later than the fifteenth day of January of the following year, stating that fact. The notice also shall inform the public that if, during the calendar year in which the registrar issues the public notice, the total number of motor vehicle registrations for that type of nonstandard license plate, including both new registrations and registration renewals, again is less than five hundred, the program involving that type of nonstandard license plate will be terminated on the thirty-first day of December of the calendar year in which the registrar issues the public notice and, except as provided in division (C) of this section, no motor vehicle registration application involving either the actual issuance of that type of nonstandard license plate or the registration renewal of a motor vehicle displaying that type of nonstandard license plate will be accepted by the registrar or a deputy registrar beginning on the first day of January of the next calendar year.

(C) If the program involving a type of nonstandard license plate is terminated under division (B) of this section, the registration of any motor vehicle displaying that type of nonstandard license plate at the time of termination may be renewed so long as the nonstandard license plates remain serviceable. If the nonstandard license plates of such a motor vehicle become unfit for service, the owner of the motor vehicle may apply for the issuance of nonstandard license plates of that same type, but the registrar or deputy registrar shall issue such nonstandard license plates only if at the time of application the stock of the bureau contains license plates of that type of nonstandard license plate. If, at the time of such application, the stock of the bureau does not contain license plates of that type of nonstandard license plate, the registrar or deputy registrar shall inform the owner of that fact, and the application shall be refused.

If the program involving a type of nonstandard license plate is terminated under division (B) of this section and the registration of motor vehicles displaying such license plates continues as permitted by this division, the registrar, for as long as such registrations continue to be issued, shall continue to collect and distribute any contribution that was required to be collected and distributed prior to the termination of that program.

(D) If the program involving a nonstandard license plate is terminated under division (B)(1) of this section, the sponsor of that license plate may apply to the registrar for the reestablishment of the program. If the program involving that nonstandard license plate is reestablished, the reestablishment is subject to division (B) of section 4503.78 of the Revised Code.

Effective Date: 10-21-1997; 2008 HB293 08-14-2008



Section 4503.78 - Requirement for implementing creation of new special plates - reestablishment of terminated program of nonstandard license plates.

(A) Except as may otherwise be specifically provided by law, after the effective date of this section, the registrar of motor vehicles shall not be required to implement any legislation that creates a license plate and provides for its issuance until the registrar receives written statements from not less than five hundred persons, indicating that they intend to apply for and obtain such license plates for their motor vehicles. The registrar may require such statements to be made on a form the registrar provides.

(B) If a program involving a nonstandard license plate is terminated under division (B)(1) of section 4503.77 of the Revised Code, the sponsor of that license plate may apply to the registrar for the reestablishment of that program, as permitted by division (D) of that section. The registrar shall not reestablish the program involving that nonstandard license plate until the registrar receives written statements from not less than five hundred persons, indicating that they intend to apply for and obtain such license plates for their motor vehicles. The registrar may require such statements to be made on a form approved by the registrar.

In determining whether five hundred persons have so indicated their intentions, the registrar shall include in the total the number of motor vehicles that continue to display the nonstandard license plate of the terminated program, as permitted by division (C) of section 4503.77 of the Revised Code.

Effective Date: 08-21-1997; 2008 HB293 08-14-2008



Section 4503.79 - Legislation to provide for payment of normal taxes and fees for special plates.

It is the intent of the general assembly that, after the effective date of this section, no legislation creating a new license plate or affecting a license plate that exists on the effective date of this section shall be approved by a general assembly if that legislation does not provide for payment by persons requesting issuance of the license plate of all taxes and fees that are normally charged and collected in issuing special license plates.

Effective Date: 08-21-1997



Section 4503.791 - Policy for setting normal fees and taxes for special license plates.

Beginning on the date that is six months after the effective date of this section, any motor vehicle license plate that is in existence on the effective date of this section and for which the registrar of motor vehicles or a deputy registrar collects a contribution from the person who applies for the registration of the motor vehicle and, except as may otherwise specifically be provided by the general assembly, any license plate created after the effective date of this section for which the registrar or a deputy registrar collects a contribution from the person who applies for the registration of the motor vehicle, shall be eligible to be issued to a noncommercial vehicle, recreational vehicle, or any other vehicle of a class approved by the registrar.

Effective Date: 08-21-1997



Section 4503.80 - Bus taxation proration and reciprocity agreement.

The bus taxation proration and reciprocity agreement is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

BUS TAXATION PRORATION AND

RECIPROCITY AGREEMENT

"Article I--Purposes and Principles

"Sec. 1 Purposes of agreement: It is the purpose of this agreement to set up a system whereby any contracting State may permit owners of fleets of buses operating in two or more States to prorate the registration of the buses in such fleets in each State in which the fleets operate on the basis of the proration of miles operated within such State to total fleet miles, as defined herein.

"Sec. 2 Principle of proration of registration:

It is hereby declared that in making this agreement the contracting States adhere to the principle that each State should have the freedom to develop the kind of highway user tax structure that it determines to be most appropriate to itself, that the method of taxation of interstate buses should not be a determining factor in developing its user tax structure, and that annual taxes or other taxes of the fixed-fee type upon buses which are not imposed on a basis that reflects the amount of highway use should be apportioned among the States, within the limits of practicality, on the basis of vehicle miles traveled within each of the States.

"Article II--Definitions

(a) State: State shall include the States of the United States, the District of Columbia, the territories of the United States, the Provinces of Canada, and the States, Territories, and Federal District of Mexico.

(b) Contracting State: Contracting State shall mean a State which is a party to this agreement.

(c) Administrator: Administrator shall mean the official or agency of a State administering the fee involved, or, in the case of proration of registration, the official or agency of a State administering the proration of registration in that State.

(d) Person: Person shall include any individual, firm, co-partnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or any other group or combination acting as a unit.

(e) Base State: Base State shall mean the State from or in which the bus is most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled, or also in the case of a fleet bus the State to which it is allocated for registration under statutory requirements. In order that this section may not be used for the purpose of evasion of registration fees, the administrators of the contracting States may make the final decisions as to the proper base State, in accordance with article III(h) hereof, to prevent or avoid such evasion.

(f) Bus: Bus shall mean any motor vehicle of a bus type engaged in the interstate transportation of passengers and subject to the jurisdiction of the Interstate Commerce Commission, or any agency successor thereto, or one or more State regulatory agencies concerned with the regulation of passenger transport.

(g) Fleet: As to each contracting State, fleet shall include only those buses which actually travel a portion of their total miles in such State. A fleet must include three or more buses.

(h) Registration: Registration shall mean the registration of a bus and the payment of annual fees and taxes as set forth in or pursuant to the laws of the respective contracting States.

(i) Proration of registration: Proration of registration shall mean registration of fleets of buses in accordance with article IV of this agreement.

(j) Reciprocity: Reciprocity shall mean that each contracting State, to the extent provided in this agreement, exempts a bus from registration and registration fees.

"Article III--General Provisions

(a) Effect of other agreements, arrangements, and understandings: On and after its effective date, this agreement shall supersede any reciprocal or other agreement, arrangement, or understanding between any two or more of the contracting States covering in whole or in part, any of the matters covered by this agreement; but this agreement shall not affect any reciprocal or other agreement, arrangement, or understanding between a contracting State and a State or States not party to this agreement.

(b) Applicability to exempt vehicles: This agreement shall not require registration in a contracting State of any vehicles which are in whole or part exempt from registration under the laws or regulations of such State without respect to this agreement.

(c) Inapplicability to caravaned vehicles: The benefits and privileges of this agreement shall not be extended to a vehicle operated on its own wheels, or in tow of a motor vehicle, transported for the purpose of selling or offering the same for sale to or by any other agent, dealer, purchaser, or prospective purchaser.

(d) Other fees and taxes: This agreement does not waive any fees or taxes charged or levied by any State in connection with the ownership or operation of vehicles other than registration fees as defined herein. All other fees and taxes shall be paid to each State in accordance with the laws thereof.

(e) Statutory vehicle regulations: This agreement shall not authorize the operation of a vehicle in any contracting State contrary to the laws or regulations thereof, except those pertaining to registration and payment of fees; and with respect to such laws or regulations, only to the extent provided in this agreement.

(f) Violations: Each contracting State reserves the right to withdraw, by order of the administrator thereof, all or any part of the benefits or privileges granted pursuant to this agreement from the owner of any vehicle or fleet of vehicles operated in violation of any provision of this agreement. The administrator shall immediately give notice of any such violation and withdrawal of any such benefits or privileges to the administrator of each other contracting State in which vehicles of such owner are operated.

(g) Cooperation: The administrator of each of the contracting States shall cooperate with the administrators of the others and each contracting State hereby agrees to furnish such aid and assistance to each other within its statutory authority as will aid in the proper enforcement of this agreement.

(h) Interpretation: In any dispute between or among contracting States arising under this agreement, the final decision regarding interpretation of questions at issue relating to this agreement shall be reached by joint action of the contracting States, acting through the administrators thereof, and shall upon determination be placed in writing.

(i) Effect of headings: Article and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any article or part hereof.

(j) Entry into force: This agreement shall enter into force and become binding between and among the contracting States when enacted or otherwise entered into by any two States. Thereafter, it shall enter into force and become binding with respect to any State when enacted into law by such State. If the statutes of any State so authorize or provide, such State may become party to this agreement upon the execution thereof by an executive or administrative official thereof acting on behalf of and for such State.

"Article IV--Proration of Registration

(a) Applicability: Any owner of a fleet may register the buses of said fleet in any contracting State by paying to said State total registration fees in an amount equal to that obtained by applying the proportion of in-State fleet miles divided by the total fleet miles, to the total fees which would otherwise be required for regular registration of each of all such vehicles in such contracting State.

"All fleet pro rata registration fees shall be based upon the mileage proportions of the fleet during the period of twelve months ending on August 31 next preceding the commencement of the registration year for which registration is sought: Except, that mileage proportions for a fleet not operated during such period in the State where application for registration is made will be determined by the Administrator upon the sworn application of the applicant showing the operations during such period in other States and the estimated operations during the registration year for which registration is sought, in the State in which application is being made; or if no operations were conducted during such period a full statement of the proposed method of operation.

"If any buses operate in two or more States which permit the proration of registration on the basis of a fleet of buses consisting of a lesser number of vehicles than provided in article II(g), such fleet may be prorated as to registration in such States, in which event the buses in such fleet shall not be required to register in any other contracting States if each such vehicle is registered in some contracting State (except to the extent it is exempt from registration as provided in article III(b)).

"If the administrator of any State determines, based on his method of the operation thereof, that the inclusion of a bus or buses as a part of a fleet would adversely affect the proper fleet fee which should be paid to his State, having due regard for fairness and equity, he may refuse to permit any or all of such buses to be included in his State as a part of such fleet.

(b) Total fleet miles: Total fleet miles, with respect to each contracting State, shall mean the total miles operated by the fleet (1) in such State, (2) in all other contracting States, (3) in other States having proportional registration provisions, (4) in States with which such contracting State has reciprocity, and (5) in such other States as the administrator determines should be included under the circumstances in order to protect or promote the interest of his State; except that in States having laws requiring proration on the basis of a different determination of total fleet miles, total fleet miles shall be determined on such basis.

(c) Leased vehicles: If a bus is operated by a person other than the owner as a part of a fleet which is subject to the provisions of this article, then the operator of such fleet shall be deemed to be the owner of said bus for the purposes of this article.

(d) Extent of privileges: Upon the registration of a fleet in a contracting State pursuant to this article, each bus in the fleet may be operated in both interstate and intrastate operations in such State (except as provided in article III(e)).

(e) Application for proration: The application for proration of registration shall be made in each contracting State upon substantially the application forms and supplements authorized by joint action of the administrators of the contracting States.

(f) Issuance of identification: Upon registration of a fleet, the State which is the base State of a particular bus of the fleet shall issue the required license plates and registration card for such bus and each contracting State in which the fleet of which such bus is a part operates shall issue a special identification identifying such bus as a part of a fleet which has fully complied with the registration requirements of such State. The required license plates, registration cards, and identification shall be appropriately displayed in the manner required by or pursuant to the laws of each respective State.

(g) Additions to fleet: If any bus is added to a prorated fleet after the filing of the original application, the owner shall file a supplemental application. The owner shall register such bus in each contracting State in like manner as provided for buses listed in an original application and the registration fee payable shall be determined on the mileage proportion used to determine the registration fees payable for buses registered under the original application.

(h) Withdrawals from fleet: If any bus is withdrawn from a prorated fleet during the period for which it is registered or identified, the owner shall notify the administrator of each State in which it is registered or identified of such withdrawal and shall return the plates and registration card or identification as may be required by or pursuant to the laws of the respective States.

(i) Audits: The Administrator of each contracting State shall, within the statutory authority of such administrator, make any information obtained upon an audit of records of any applicant for proration of registration available to the administrators of the other contracting States.

(j) Errors in registration: If it is determined by the administrator of a contracting State, as a result of such audits or otherwise, that an improper fee has been paid his State, or errors in registration found, the administrator may require the fleet owner to make the necessary correction in the registration of his fleet and payment of fees.

"Article V--Reciprocity

(a) Grant of reciprocity: Each of the contracting States grants reciprocity as provided in this article.

(b) Applicability: The provisions of this agreement with respect to reciprocity shall apply only to a bus properly registered in the base State of the bus, which State must be a contracting State.

(c) Nonapplicability to fleet buses: The reciprocity granted pursuant to this article shall not apply to a bus which is entitled to be registered or identified as part of a prorated fleet.

(d) Extent of reciprocity: The reciprocity granted pursuant to this article shall permit the interstate operation of a bus and intrastate operation which is incidental to a trip of such bus involving interstate operation.

(e) Other agreements: Nothing in this agreement shall be construed to prohibit any of the contracting States from entering into separate agreements with each other for the granting of temporary permits for the intrastate operation of vehicles registered in the other States; nor to prevent any of the contracting States from entering into agreements to grant reciprocity for intrastate operation within any zone or zones agreed upon by the States.

"Article VI--Withdrawal or Revocation

"Any contracting party may withdraw from this agreement upon thirty days' written notice to each other contracting State, which notice shall be given only after the repeal of this agreement by the legislature of such State, if adoption was by legislative act, or after renunciation by the appropriate administrative official of such contracting State if the laws thereof empower him so to renounce.

"Article VII--Construction and Severability

"This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of the compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any State or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating herein, the compact shall remain in full force and effect as to the remaining party States and in full force and effect as to the State affected as to all severable matters."

Effective Date: 08-18-1967



Section 4503.81 - Registrar to administrate program - renunciation of participation in program.

As used in the bus taxation proration and reciprocity agreement authorized by section 4503.80 of the Revised Code, with reference to Ohio, "administrator" means the registrar of motor vehicles.

The registrar may make such exemptions from the coverage of the agreement as may be appropriate and may make such changes in methods for the reporting of any information required to be furnished to this state pursuant to the agreement as, in the registrar's judgment, are suitable; provided that any such exemptions or changes shall not be contrary to the purposes set forth in article I of the agreement and shall be made in order to permit the continuance of uniformity of practice among the contracting states with respect to buses. Any such exemption or change shall be made by rule adopted under Chapter 119. of the Revised Code. Unless otherwise provided in any statute withdrawing this state from participation in the agreement, the governor shall be the officer to give notice of withdrawal therefrom.

The fees referred to in article IV (a) of the agreement shall include the fees provided in section 4503.04 of the Revised Code and the annual tax provided in section 4921.19 of the Revised Code. As to the state of Ohio, article V (d) shall mean that all fleets not subject to this compact shall continue to enjoy that reciprocity and those privileges extended by virtue of other provisions of the Revised Code.

Nothing contained herein shall be construed so as to permit a fleet which is prorating under the laws of another state to avoid proration under this compact.

The registrar of motor vehicles shall collect a fee of two dollars per bus for every bus registered under the provisions of article IV (a) for administration of the agreement, in addition to the fees provided in article IV (a).

The registrar of motor vehicles shall assess the operator of buses registered under the provisions of article IV (a) the actual cost of the registrar's auditing the accuracy of the fees paid by the operator in accordance with article IV (a).

The registrar of motor vehicles may renounce the participation of this state in the bus taxation proration and reciprocity agreement under article VI of section 4503.80 of the Revised Code, after finding that further participation in the compact is not in the best interests of the state. The registrar shall set forth the registrar's reasons in writing and serve notice of intention to renounce the compact upon the owner of each registered fleet. The registrar shall then certify the renunciation to the governor.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 02-29-1968



Section 4503.82 - Amended and Renumbered RC 5735.32.

Effective Date: 07-01-1981



Section 4503.83 - [Effective 7/1/2013] Company logo license plates.

(A) Commencing January 1, 2014, the owner or lessee of a fleet of apportioned vehicles may apply to the registrar of motor vehicles for the registration of any apportioned vehicle, commercial trailer, or other vehicle of a class approved by the registrar and issuance of company logo license plates. The initial application shall be for not less than fifty eligible vehicles. The applicant shall provide the registrar the artwork for the company logo plate in a format designated by the registrar. The registrar shall approve the artwork or return the artwork for modification in accordance with any design requirements reasonably imposed by the registrar.

Upon approval of the artwork and receipt of the completed application and compliance with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and the appropriate number of company logo license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code, except that no validation sticker shall be issued under this section for a motor vehicle for which the registration tax is specified in section 4503.042 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, company logo license plates shall be inscribed with words and markings requested by the applicant and approved by the registrar.

(B) A company logo license plate and a validation sticker or, when applicable, a validation sticker alone shall be issued upon payment of the regular license tax prescribed in section 4503.042 of the Revised Code, any applicable fees prescribed in section 4503.10 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a bureau of motor vehicles fee of six dollars when a company logo license plate actually is issued, and compliance with all other applicable laws relating to the registration of motor vehicles. If a company logo plate is issued to replace an existing license plate for the same vehicle, the replacement license plate fees prescribed in division (A) of section 4503.19 of the Revised Code shall not apply.

(C) The registrar shall deposit the bureau of motor vehicles fee specified in division (B) of this section, the purpose of which is to compensate the bureau for the additional services required in issuing company logo license plates, in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4503.84 - Purchase of expired validation stickers and plates no longer issued or in service.

The registrar of motor vehicles may prescribe rules to make license plates and validation stickers available for purchase in the year following the expiration of the validation sticker or when the license plate design no longer is issued or in service. The price of each license plate shall be five dollars; the price of each validation sticker shall be two dollars.

Effective Date: 10-21-1997



Section 4503.85 - Fish Lake Erie license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Fish Lake Erie" license plates. The application for "Fish Lake Erie" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration, a set of "Fish Lake Erie" license plates, and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "Fish Lake Erie" license plates shall be inscribed with identifying words or markings designed by the Ohio sea grant college program and approved by the registrar. "Fish Lake Erie" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Fish Lake Erie" license plates and a validation sticker or, when applicable, a validation sticker alone shall be issued upon receipt of an application for registration of a motor vehicle submitted under this section and a contribution as provided in division (C) of this section, payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, and an additional fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for "Fish Lake Erie" license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker or validation sticker alone shall be issued upon payment of the fees and taxes referred to or established in this division plus the additional fee prescribed in section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal that the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall deposit this contribution into the state treasury to the credit of the license plate contribution fund created in section 4501.21 of the Revised Code.

The additional fee of ten dollars described in division (B) of this section shall be for the purpose of compensating the bureau of motor vehicles for additional services required in issuing license plates under this section. The registrar shall deposit that fee into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 03-29-2005; 09-29-2005



Section 4503.89 - "Proud Supporter of the American Red Cross" license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "Proud Supporter of the American Red Cross" license plates. The application for "Proud Supporter of the American Red Cross" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with division (B) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "Proud Supporter of the American Red Cross" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed thereon, "Proud Supporter of the American Red Cross" license plates shall be inscribed with words and markings selected and designed by the American red cross and submitted by the American red cross of greater Columbus. The registrar shall approve the final design after entering into a license agreement with the American red cross for appropriate use of a name, service mark, or trademark, as applicable. "Proud Supporter of the American Red Cross" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Proud Supporter of the American Red Cross" license plates and validation stickers shall be issued upon payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, a bureau of motor vehicles administrative fee of ten dollars, the contribution specified in division (C) of this section, and compliance with all other applicable laws relating to the registration of motor vehicles. If the application for "Proud Supporter of the American Red Cross" license plates is combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code, the license plates and validation sticker shall be issued upon payment of the contribution, fees, and taxes contained in this division and the additional fee prescribed under section 4503.40 or 4503.42 of the Revised Code.

(C) For each application for registration and registration renewal submitted under this section, the registrar shall collect a contribution of twenty-five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the license plate contribution fund created in section 4501.21 of the Revised Code.

The registrar shall deposit the ten-dollar bureau administrative fee, the purpose of which is to compensate the bureau for additional services required in issuing "Proud Supporter of the American Red Cross" license plates, in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 4503.91 - Choose life license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "choose life" license plates. The application for "choose life" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "choose life" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, "choose life" license plates shall be inscribed with the words "choose life" and a marking designed by "choose life, inc.," a private, nonprofit corporation incorporated in the state of Florida. The registrar shall review the design and approve it if the design is feasible. If the design is not feasible, the registrar shall notify "choose life, inc," and the organization may resubmit designs until a feasible one is approved. "Choose life" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) "Choose life" license plates and a validation sticker, or a validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax prescribed in section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a fee of ten dollars for the purpose of compensating the bureau of motor vehicles for additional services required in the issuing of "choose life" license plates, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C)

(1) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of twenty dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the "choose life" fund created in section 3701.65 of the Revised Code.

(2) The registrar shall deposit the additional fee of ten dollars specified in division (B) of this section for the purpose of compensating the bureau for the additional services required in issuing "choose life" license plates in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Effective Date: 05-18-2005; 09-29-2005



Section 4503.92 - Support our troops license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "support our troops" license plates. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "support our troops" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "support our troops" license plates shall bear an appropriate logo and the words "support our troops." The bureau of motor vehicles shall design "support our troops" license plates, and they shall display county identification stickers that identify the county of registration by name or number.

(B) "Support our troops" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and a contribution as provided in division (C) of this section; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of twenty-five dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars, which is to compensate the bureau of motor vehicles for the additional services required in the issuing of "support our troops" license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Effective Date: 2008 SB129 04-07-2009; 2008 SB243 04-07-2009; 2008 HB273 04-07-2009



Section 4503.93 - Ohio volunteer license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of Ohio "volunteer" license plates. The application for Ohio "volunteer" license plates may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of Ohio "volunteer" license plates with a validation sticker or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on license plates, Ohio "volunteer" license plates shall be inscribed with words and markings designed by the Ohio commission on service and volunteerism created by section 121.40 of the Revised Code and approved by the registrar. Ohio "volunteer" license plates shall bear county identification stickers that identify the county of registration by name or number.

(B) Ohio "volunteer" license plates and a validation sticker, or a validation sticker alone, shall be issued upon receipt of a contribution as provided in division (C) of this section and upon payment of the regular license tax prescribed in section 4503.04 of the Revised Code, any applicable motor vehicle tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, a bureau of motor vehicles fee of ten dollars, and compliance with all other applicable laws relating to the registration of motor vehicles.

(C)

(1) For each application for registration and registration renewal received under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit in the Ohio commission on service and volunteerism gifts and donations fund created by section 121.403 of the Revised Code. The commission shall use all such contributions for the purposes described in divisions (B)(2) and (3) of that section.

(2) The registrar shall deposit the bureau of motor vehicles fee of ten dollars specified in division (B) of this section, which is for the purpose of compensating the bureau for the additional services required in issuing Ohio "volunteer" license plates, in the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB273 04-07-2009



Section 4503.94 - Teen driver education license plates.

(A) The owner or lessee of any passenger car, noncommercial motor vehicle, recreational vehicle, or other vehicle of a class approved by the registrar of motor vehicles may apply to the registrar for the registration of the vehicle and issuance of "teen driver education" license plates. The application may be combined with a request for a special reserved license plate under section 4503.40 or 4503.42 of the Revised Code. Upon receipt of the completed application and compliance by the applicant with divisions (B) and (C) of this section, the registrar shall issue to the applicant the appropriate vehicle registration and a set of "teen driver education" license plates and a validation sticker, or a validation sticker alone when required by section 4503.191 of the Revised Code.

In addition to the letters and numbers ordinarily inscribed on the license plates, "teen driver education" license plates shall bear an appropriate logo and the words "teen driver education." The bureau of motor vehicles shall design "teen driver education" license plates, and they shall display county identification stickers that identify the county of registration by name or number.

(B) "Teen driver education" license plates and a validation sticker, or validation sticker alone, shall be issued upon receipt of an application for registration of a motor vehicle under this section; payment of the regular license tax as prescribed under section 4503.04 of the Revised Code, any applicable motor vehicle license tax levied under Chapter 4504. of the Revised Code, any applicable additional fee prescribed by section 4503.40 or 4503.42 of the Revised Code, an additional fee of ten dollars, and a contribution as provided in division (C) of this section; and compliance with all other applicable laws relating to the registration of motor vehicles.

(C) For each application for registration and registration renewal notice the registrar receives under this section, the registrar shall collect a contribution of fifteen dollars. The registrar shall transmit this contribution to the treasurer of state for deposit into the state treasury to the credit of the license plate contribution fund created by section 4501.21 of the Revised Code.

The registrar shall transmit the additional fee of ten dollars, which is to compensate the bureau for the additional services required in the issuing of "teen driver education" license plates, to the treasurer of state for deposit into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 4503.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4504 - LOCAL MOTOR VEHICLE LICENSE TAX

Section 4504.01 - Local motor vehicle license tax definitions.

As used in this chapter:

(A) "Motor vehicle" means all vehicles included within the definition of motor vehicle in sections 4501.01 and 4505.01 of the Revised Code and also includes motorized bicycles. "Motor vehicle" does not include a concrete pump or a concrete conveyor.

(B) "County motor vehicle license tax" means a tax imposed by a county pursuant to this chapter.

(C) "Township motor vehicle license tax" means a tax imposed by a township pursuant to this chapter.

(D) "Municipal motor vehicle license tax" means a tax imposed by a municipal corporation pursuant to this chapter.

(E) "Registrar" means the registrar of motor vehicles as provided in section 4501.02 of the Revised Code.

(F) "Deputy registrar" means any deputy appointed by the registrar of motor vehicles pursuant to sections 4501.02 and 4503.03 of the Revised Code.

Effective Date: 07-01-1987; 09-16-2004



Section 4504.02 - Purpose of levy.

For the purpose of paying the costs of enforcing and administering the tax provided for in this section; and for planning, constructing, improving, maintaining, and repairing public roads, highways, and streets; maintaining and repairing bridges and viaducts; paying the county's portion of the costs and expenses of cooperating with the department of transportation in the planning, improvement, and construction of state highways; paying the county's portion of the compensation, damages, cost, and expenses of planning, constructing, reconstructing, improving, maintaining, and repairing roads; paying any costs apportioned to the county under section 4907.47 of the Revised Code; paying debt service charges on notes or bonds of the county issued for such purposes; paying all or part of the costs and expenses of municipal corporations in planning, constructing, reconstructing, improving, maintaining, and repairing highways, roads, and streets designated as necessary or conducive to the orderly and efficient flow of traffic within and through the county pursuant to section 4504.03 of the Revised Code; purchasing, erecting, and maintaining street and traffic signs and markers; purchasing, erecting, and maintaining traffic lights and signals; and to supplement revenue already available for such purposes, any county by resolution adopted by its board of county commissioners may levy an annual license tax, in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles on the public roads or highways. Such tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is located in the county levying the tax and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.173, 4503.41, 4503.43, and 4503.46 of the Revised Code.

Prior to the adoption of any resolution under this section, the board of county commissioners shall conduct two public hearings thereon, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of such hearings shall be given by publication in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, once a week on the same day of the week for two consecutive weeks, the second publication being not less than ten nor more than thirty days prior to the first hearing.

No resolution under this section shall become effective sooner than thirty days following its adoption, and such resolution is subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code, unless such resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, in which case it shall go into immediate effect. Such emergency measure must receive an affirmative vote of all of the members of the board of county commissioners, and shall state the reasons for such necessity. A resolution may direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election in the county occurring not less than seventy-five days after such resolution is certified to the board; no such resolution shall go into effect unless approved by a majority of those voting upon it.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-27-1988; 03-29-2005



Section 4504.021 - Repeal of county permissive tax adopted as emergency measure.

The question of repeal of a county permissive tax adopted as an emergency measure pursuant to section 4504.02, 4504.15, or 4504.16 of the Revised Code may be initiated by filing with the board of elections of the county not less than ninety days before the general election in any year a petition requesting that an election be held on such question. Such petition shall be signed by qualified electors residing in the county equal in number to ten per cent of those voting for governor at the most recent gubernatorial election.

After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the county at the next general election. The election shall be conducted, canvassed, and certified in the same manner as regular elections for county offices in the county. Notice of the election shall be published in a newspaper of general circulation in the district, or as provided in section 7.16 of the Revised Code, once a week for two consecutive weeks prior to the election . If the board of elections operates and maintains a web site, notice of the election also shall be posted on that web site for thirty days prior to the election. The notice shall state the purpose, time, and place of the election. The form of the ballot cast at such election shall be prescribed by the secretary of state. The question covered by such petition shall be submitted as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. If a majority of the qualified electors voting on the question of repeal approve the repeal, the result of the election shall be certified immediately after the canvass by the board of elections to the county commissioners, who shall thereupon, after the current year, cease to levy the tax.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1987; 06-01-2006



Section 4504.03 - Comprehensive map of roadways of county.

The county engineer of any county levying a county motor vehicle license tax shall within ninety days after the effective date of the resolution levying the tax prepare and file with the board of county commissioners a comprehensive map of the roadways of the county, designating separately thereon interstate highways, state highways, intercounty roads, county and township roads forming a part of the system of county highways established pursuant to Chapter 5541. of the Revised Code, and those streets located within municipal corporations in the county not included in any of the foregoing which are determined by the county engineer to be necessary or conducive to the orderly and efficient flow of traffic within and through the county. Such municipal streets may be designated by the county engineer as primary and secondary based upon their relative importance to the orderly and efficient flow of traffic within and through the county.

The county engineer may consult with the officers of the municipal corporations within the county in charge of the construction, improvement, and maintenance of municipal streets and he may designate on the map prepared pursuant to this section any proposed streets which he determines will be necessary or conducive to the orderly and efficient flow of traffic within and through the county.

Upon adoption by the board of county commissioners of such map, with such modifications as they deem necessary, a copy of such map shall be made a part of its records and copies thereof shall be filed in the office of the county engineer and with the state director of transportation and the clerk of the legislative authority of each municipal corporation in the county. Such map may be revised from time to time by the county engineer upon approval of the board of county commissioners, and copies of the revised map shall be filed in the same manner as the original map.

Effective Date: 09-28-1973



Section 4504.04 - Disbursing county tax.

Any municipal corporation that is not levying a municipal motor vehicle license tax under section 4504.06 of the Revised Code and that is located within a county levying a county motor vehicle license tax under section 4504.02 of the Revised Code may at any time following adoption by the board of county commissioners of a map prepared pursuant to section 4504.03 of the Revised Code make application in writing to the board for funds available under division (B)(1) of section 4504.05 of the Revised Code to plan, construct, reconstruct, improve, maintain, or repair any of the streets within the municipality shown on such map, to pay the municipal corporation's portion of the cost of cooperating with the county or with the department of transportation in the planning, construction, reconstruction, improvement, maintenance, or repairing of any of the roads or highways designated on such map, to pay the municipal corporation's portion of the compensation, damages, cost, and expenses of planning, constructing, reconstructing, improving, maintaining and repairing roads and streets designated on such map, to pay any cost apportioned to the municipal corporation under section 4907.47 of the Revised Code with respect to any of the highways, roads or streets designated on such map, or to purchase, erect, and maintain traffic signs and markers and traffic lights and signals which the municipal corporation is authorized to erect and maintain on such highways, roads, or streets.

In addition to such application there shall be filed with the county engineer, in the case of any proposed construction or permanent improvement, a copy of the preliminary plans and an estimate of cost of such construction or improvement or, in any other case, a general statement of the work to be done and the location. Upon approval by the county engineer of such preliminary plans and estimate of cost or proposed use, and upon his finding that the proposed construction, improvement, or other use of funds requested by the municipal corporation is necessary or conducive to the orderly and efficient flow of traffic within and through the county, the board of county commissioners may allocate to such municipal corporation, from funds available for such purpose as provided in division (B)(1) of section 4504.05 of the Revised Code, all or part of the cost of such construction, improvement, repair, or other use, bearing in mind the needs of the county as a whole, and in the case of municipal streets, the board may give priority to those streets designated as primary on the map prepared pursuant to section 4504.03 of the Revised Code. A municipality which has prepared plans required to be submitted by this section to the county engineer shall be reimbursed from the fund established by division (B)(1) of section 4504.05 of the Revised Code for the cost of preparing such plans submitted to the engineer.

The board shall certify to the county auditor the amount of any funds allocated to a municipal corporation under this section.

After submission of final and detailed plans or statements of work to be done to the county engineer and after his approval, the board of county commissioners shall have encumbered the moneys necessary to fulfill awarded contractual or other obligations for approved project costs. The county auditor shall draw a warrant for such encumbered amount, upon notification by the municipality that work on an approved project has commenced, on the county treasurer payable to the auditor or village clerk of the municipal corporation. Moneys received by a municipal corporation under this section shall be used for the purpose for which they are encumbered, and any moneys not so used shall be returned for deposit in the fund established by division (B)(1) of section 4504.05 of the Revised Code.

Effective Date: 07-01-1987



Section 4504.05 - Allocating and disbursing tax proceeds.

The moneys received from a county motor vehicle license tax shall be allocated and distributed as follows:

(A) First, for payment of the costs and expenses incurred by the county in the enforcement and administration of the tax;

(B) The remainder of such moneys shall be credited to funds as follows:

(1) With respect to county motor vehicle tax moneys received under section 4504.02 of the Revised Code, that part of the total amount which is in the same proportion to the total as the number of motor vehicles registered in the municipal corporations in the county that did not levy a municipal motor vehicle license tax immediately prior to the adoption of the county motor vehicle license tax is to the total number of motor vehicles registered in the county in the most recent registration year, shall be placed in a separate fund to be allocated and distributed as provided in section 4504.04 of the Revised Code.

The remaining portion shall be placed in the county motor vehicle license and gasoline tax fund and shall be allocated and disbursed only for the purposes specified in section 4504.02 of the Revised Code, other than paying all or part of the costs and expenses of municipal corporations in constructing, reconstructing, improving, maintaining, and repairing highways, roads, and streets designated as necessary and conducive to the orderly and efficient flow of traffic within and through the county pursuant to section 4504.03 of the Revised Code.

(2) With respect to county motor vehicle tax moneys received under section 4504.15 of the Revised Code:

(a) That arising from motor vehicles the district of registration of which is a municipal corporation within the county that is not levying the tax authorized by section 4504.17 of the Revised Code shall be allocated fifty per cent to the county and fifty per cent to such municipal corporation in an amount equal to the amount of the tax per motor vehicle registered during the preceding month in that part of the municipal corporation located within the county. Moneys allocated to a municipal corporation under this section shall be paid directly into the treasury of the municipal corporation as provided in section 4501.042 of the Revised Code and used only for the purposes described in section 4504.06 of the Revised Code. The first distribution shall be made to a municipal corporation under this division in the second month after the county motor vehicle license tax is imposed under section 4504.15 of the Revised Code.

(b) That arising from motor vehicles the district of registration of which is in an unincorporated area of the county shall be allocated seventy per cent to the county and thirty per cent to the townships in which the owners of the motor vehicles reside in an amount equal to the amount of the tax per motor vehicle owned by such a resident in each such township and registered during the preceding month in the county. The moneys allocated to townships shall be paid into the treasuries of the townships and shall be used only for the purposes described in section 4504.18 of the Revised Code. The first distribution shall be made under this division in the second month after the county motor vehicle license tax is imposed under section 4504.15 of the Revised Code.

(3) With respect to county motor vehicle tax moneys received under section 4504.16 of the Revised Code:

(a) That arising from motor vehicles the district of registration of which is a municipal corporation within the county that is not levying the tax authorized by section 4504.171 of the Revised Code shall be allocated to the county;

(b) That arising from motor vehicles the district of registration of which is in an unincorporated area of the county shall be allocated seventy per cent to the county and thirty per cent to the townships in which the owners of the motor vehicles reside in an amount equal to the amount of the tax per motor vehicle owned by such a resident in each such township and registered during the preceding month in the county unless the allocation is modified under section 4504.051 of the Revised Code. The moneys allocated to townships shall be paid into the treasuries of the townships and shall be used only for the purposes described in section 4504.18 of the Revised Code. The first distribution shall be made under this division in the second month after the county motor vehicle license tax is imposed under section 4504.16 of the Revised Code.

Effective Date: 09-05-2001



Section 4504.051 - Allocation of money to townships.

(A) The county motor vehicle tax moneys received under section 4504.16 of the Revised Code that arise from motor vehicles the district of registration of which is in an unincorporated area of the county may be allocated according to either of the following proceedings rather than according to the allocation established under division (B)(3)(b) of section 4504.05 of the Revised Code:

(1)

(a) Each year, a board of township trustees may pass a resolution requesting an increase in the percentage of moneys allocated to the township under division (B)(3)(b) of section 4504.05 of the Revised Code. Upon passage, the board shall forward the resolution to the board of county commissioners.

(b) After receipt of a resolution under division (A)(1)(a) of this section, the board of county commissioners shall consider and, prior to the first day of October, may pass a resolution increasing the percentage of moneys otherwise allocated to the township under division (B)(3)(b) of section 4504.05 of the Revised Code.

(2) Each year, a board of county commissioners may propose increasing or decreasing the percentage of moneys otherwise allocated to a township under division (B)(3)(b) of section 4504.05 of the Revised Code, but only if the board of county commissioners has obtained a resolution from the board of township trustees consenting to the percentage of the increase or decrease. The board of county commissioners, prior to the first day of October, then may pass a resolution increasing or decreasing the percentage of money allocated to a township, but only by the percentage to which the board of township trustees consented.

(B) If a board of county commissioners passes a resolution under division (A)(1)(b) or (2) of this section, it promptly shall forward a copy of the resolution to the board of trustees of the involved township, the county engineer, and the county treasurer.

(C) The county treasurer shall make the first distribution under any new allocation established by a resolution passed by the board of county commissioners under division (A)(1)(b) or (2) of this section in January of the year next following the date on which the resolution is passed. The moneys allocated to townships under this section shall be paid into the treasuries of the townships and shall be used only for the purposes described in section 4504.18 of the Revised Code.

(D) A resolution passed by a board of county commissioners under division (A)(1)(b) or (2) of this section is valid only for the county fiscal year next following the date on which the resolution is passed.

Effective Date: 09-05-2001



Section 4504.06 - Levy of municipal corporation.

For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; and for planning, constructing, improving, maintaining, and repairing public roads, highways, and streets; maintaining and repairing bridges and viaducts; paying the municipal corporation's portion of the costs and expenses of cooperating with the department of transportation in the planning, improvement, and construction of state highways; paying the municipal corporation's portion of the compensation, damages, cost, and expenses of planning, constructing, reconstructing, improving, maintaining, and repairing roads and streets; paying any costs apportioned to the municipal corporation under section 4907.47 of the Revised Code; paying debt service charges on notes or bonds of the municipal corporation issued for such purposes; purchasing, erecting, and maintaining street and traffic signs and markers; purchasing, erecting and maintaining traffic lights and signals; and to supplement revenue already available for such purposes, the legislative authority of any municipal corporation may by proper legislation levy an annual license tax, in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles on the public roads or highways. Such tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is in the municipal corporation levying the tax and which are not subject to a county motor vehicle license tax levied by a resolution adopted pursuant to section 4504.02 of the Revised Code. Such tax shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.173, 4503.41, 4503.43, and 4503.46 of the Revised Code.

No municipal corporation shall enact any ordinance, resolution, or other measure levying a tax pursuant to this section on any motor vehicle registration which would be subject to a resolution previously adopted levying a county motor vehicle license tax where such resolution has not become effective solely because of the filing of a referendum petition pursuant to sections 305.31 to 305.41 of the Revised Code or because the thirty-day period following adoption of the resolution has not expired.

No ordinance, resolution, or other measure levying a municipal motor vehicle license tax shall be enacted as an emergency measure under section 731.30 of the Revised Code or pursuant to the charter of any municipal corporation and each such ordinance, resolution, or other measure is subject to a referendum as provided in sections 731.29 to 731.41 of the Revised Code or by the charter of the municipal corporation.

Effective Date: 06-27-1988



Section 4504.07 - [Repealed].

Effective Date: 07-01-1987



Section 4504.08 - Filing resolution or ordinance levying tax with registrar of motor vehicles.

A resolution, ordinance, or other measure levying a county motor vehicle license tax, municipal motor vehicle license tax, township motor vehicle license tax, or transportation improvement district motor vehicle license tax shall not be applicable to motor vehicle registrations for a registration year beginning at the time established in section 4503.10 of the Revised Code unless a copy of such resolution or ordinance is certified to the registrar of motor vehicles not later than the first day of July of the year preceding that in which such registration year begins.

Effective Date: 09-17-1996



Section 4504.09 - Payment at time of application for registration.

Any county, township, municipal, or transportation improvement district motor vehicle license tax shall be paid to the registrar of motor vehicles or to a deputy registrar at the time application for registration of a motor vehicle as provided in sections 4503.10 and 4503.102 of the Revised Code is made and no certificate of registration, numbered license plates and validation stickers, or validation stickers alone, shall be issued to the owner of a motor vehicle for which any amount of county, township, municipal, or transportation improvement district motor vehicle license tax due thereon has not been paid. Payment of the tax shall be evidenced by a stamp on the certificate of registration by the official issuing such certificate.

Upon the transfer of ownership of a motor vehicle the registrar or deputy registrar shall collect any additional county, township, municipal, or transportation improvement district motor vehicle license tax due thereon, computed in the manner provided in section 4503.12 of the Revised Code.

Effective Date: 06-30-1993



Section 4504.10 - Preemption of right to levy.

Except as otherwise provided in this chapter, the levy of any excise, license, income, or property tax by the state or by any political subdivision thereof shall not be construed as preempting the power of a county to levy a county motor vehicle license tax pursuant to section 4504.02, 4504.15, or 4504.16 of the Revised Code, of a township to levy a township motor vehicle license tax pursuant to section 4504.18 of the Revised Code, or of a municipal corporation to levy a municipal motor vehicle license tax pursuant to section 4504.06, 4504.17, 4504.171, or 4504.172 of the Revised Code.

Effective Date: 07-01-1987



Section 4504.11 - No liability of county for road defects.

Nothing in Chapter 4504. of the Revised Code shall be construed as imposing liability upon a county for injury to persons or property as a result of any defect in a street or county road within a municipal corporation in any case where the municipal corporation has primary responsibility of maintenance and repair of such street or road.

Effective Date: 12-12-1967



Section 4504.12 - No fee or tax on ridesharing arrangement.

As used in this section, "ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

No charter county or municipal corporation shall impose a fee or tax, other than that authorized by Chapter 4504. of the Revised Code, on the operation of a motor vehicle in a ridesharing arrangement or require a special license or permit for the operator of such a vehicle.

Effective Date: 07-01-1982



Section 4504.15 - Supplemental county license tax.

For the purpose of paying the costs of enforcing and administering the tax provided for in this section; for the various purposes stated in section 4504.02 of the Revised Code; and to supplement revenue already available for those purposes, any county may, by resolution adopted by its board of county commissioners, levy an annual license tax, that shall be in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles upon the public roads and highways. The tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is located in the county levying the tax but is not located within any municipal corporation levying the tax authorized by section 4504.17 of the Revised Code, and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.41, and 4503.43 of the Revised Code.

Prior to the adoption of any resolution under this section, the board of county commissioners shall conduct two public hearings thereon, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of such hearings shall be given by publication in a newspaper of general circulation in the county, or as provided in section 7.16 of the Revised Code, once a week for two consecutive weeks . The second publication shall be not less than ten nor more than thirty days prior to the first hearing.

No resolution under this section shall become effective sooner than thirty days following its adoption, and such resolution is subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code, unless the resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, in which case it shall go into immediate effect. The emergency measure must receive an affirmative vote of all of the members of the board of county commissioners, and shall state the reasons for the necessity. A resolution may direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election occurring not less than ninety days after the resolution is certified to the board; no such resolution shall go into effect unless approved by a majority of those voting upon it. A county is not required to enact the tax authorized by section 4504.02 of the Revised Code in order to levy the tax authorized by this section, but no county may have in effect the tax authorized by this section if it repeals the tax authorized by section 4504.02 of the Revised Code after April 1, 1987.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1987; 03-29-2005



Section 4504.16 - Second supplemental county license tax.

For the purpose of paying the costs of enforcing and administering the tax provided for in this section; for the various purposes stated in section 4504.02 of the Revised Code; and to supplement revenue already available for those purposes, any county that currently levies the tax authorized by section 4504.15 of the Revised Code may, by resolution adopted by its board of county commissioners, levy an annual license tax, that shall be in addition to the tax levied by that section and by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles upon the public roads and highways. The tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is located in the county levying the tax but is not located within any municipal corporation levying the tax authorized by section 4504.171 of the Revised Code, and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.41, and 4503.43 of the Revised Code.

Prior to the adoption of any resolution under this section, the board of county commissioners shall conduct two public hearings thereon, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of such hearings shall be given by publication in a newspaper of general circulation in the county, or as provided in section 7.16 of the Revised Code, once a week for two consecutive weeks . The second publication shall be not less than ten nor more than thirty days prior to the first hearing.

No resolution under this section shall become effective sooner than thirty days following its adoption, and such resolution is subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code, unless the resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, in which case it shall go into immediate effect. The emergency measure must receive an affirmative vote of all of the members of the board of county commissioners, and shall state the reasons for the necessity. A resolution may direct the board of elections to submit the question of levying the tax to the electors of the county at the next primary or general election occurring not less than ninety days after the resolution is certified to the board; no such resolution shall go into effect unless approved by a majority of those voting upon it.

Nothing in this section or in section 4504.15 of the Revised Code shall be interpreted as preventing a county from levying the county motor vehicle license taxes authorized by such sections in a single resolution.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-01-1987; 03-29-2005



Section 4504.17 - Supplemental municipal license tax starting 4-1-89.

For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; to supplement revenue already available to municipal corporations under section 4504.04, 4504.06, 4504.171, or 4504.172 of the Revised Code, and to provide additional revenue for the purposes set forth in those sections, the legislative authority of any municipal corporation located in a county that is not levying the tax authorized by section 4504.15 of the Revised Code may, after the first day of April, 1989, and regardless of any tax being levied pursuant to section 4504.06 or received pursuant to section 4504.04 of the Revised Code, levy an annual license tax, that shall be in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles on the public roads or highways. The tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is in the municipal corporation levying the tax, and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.41, and 4503.43 of the Revised Code.

No municipal corporation shall enact any ordinance, resolution, or other measure levying a tax pursuant to this section on any motor vehicle registration that would be subject to a resolution previously adopted levying a county motor vehicle license tax under section 4504.15 of the Revised Code where such resolution has not become effective solely because of the filing of a referendum petition pursuant to sections 305.31 to 305.41 of the Revised Code or because the thirty-day period following adoption of the resolution has not expired.

No ordinance, resolution, or other measure levying a municipal motor vehicle license tax pursuant to this section shall be enacted as an emergency measure under section 731.30 of the Revised Code or pursuant to the charter of any municipal corporation and each such ordinance, resolution, or other measure is subject to a referendum as provided in sections 731.29 to 731.41 of the Revised Code or by the charter of the municipal corporation.

A municipal motor vehicle license tax levied under this section shall continue in effect until repealed.

Effective Date: 07-01-1987



Section 4504.171 - Supplemental municipal license tax starting 4-1-91.

For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; to supplement revenue already available to municipal corporations under section 4504.04, 4504.06, 4504.17, or 4504.172 of the Revised Code, and to provide additional revenue for the purposes set forth in those sections, the legislative authority of any municipal corporation located in a county that is not levying the tax authorized by section 4504.16 of the Revised Code may, after the first day of April, 1991, and regardless of any tax being levied pursuant to sections 4504.06 or 4504.17, or received pursuant to section 4504.04 of the Revised Code, levy an annual license tax, that shall be in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles on the public roads or highways. The tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is in the municipal corporation levying the tax, and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.41, and 4503.43 of the Revised Code.

No municipal corporation shall enact any ordinance, resolution, or other measure levying a tax pursuant to this section on any motor vehicle registration that would be subject to a resolution previously adopted levying a county motor vehicle license tax under section 4504.16 of the Revised Code where such resolution has not become effective solely because of the filing of a referendum petition pursuant to sections 305.31 to 305.41 of the Revised Code or because the thirty-day period following adoption of the resolution has not expired.

No ordinance, resolution, or other measure levying a municipal motor vehicle license tax pursuant to this section shall be enacted as an emergency measure under section 731.30 of the Revised Code or pursuant to the charter of any municipal corporation and each such ordinance, resolution, or other measure is subject to a referendum as provided in sections 731.29 to 731.41 of the Revised Code or by the charter of the municipal corporation.

A municipal motor vehicle license tax levied under this section shall continue in effect until repealed.

Effective Date: 07-01-1987



Section 4504.172 - Supplemental municipal license tax.

For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; to supplement revenue already available to municipal corporations under section 4504.04, 4504.06, 4504.17, or 4507.171 of the Revised Code, and to provide additional revenue for the purposes set forth in those sections, the legislative authority of any municipal corporation may levy an annual license tax, without regard to any tax being levied pursuant to section 4504.06, 4504.17, or 4504.171, or received pursuant to section 4504.04 of the Revised Code, and in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles on the public roads or highways. The tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the district of registration of which, as defined in section 4503.10 of the Revised Code, is in the municipal corporation levying the tax, and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.41, and 4503.43 of the Revised Code.

No ordinance, resolution, or other measure levying a municipal motor vehicle license tax pursuant to this section shall be enacted as an emergency measure under section 731.30 of the Revised Code or pursuant to the charter of any municipal corporation and each such ordinance, resolution, or other measure is subject to a referendum as provided in sections 731.29 to 731.41 of the Revised Code or by the charter of the municipal corporation.

A municipal motor vehicle license tax levied under this section shall continue in effect until repealed.

Effective Date: 07-01-1987



Section 4504.18 - Supplemental township licnese tax.

For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; for the construction, reconstruction, improvement, maintenance, and repair of township roads, bridges, and culverts; for purchasing, erecting, and maintaining traffic signs, markers, lights, and signals; for purchasing road machinery and equipment, and planning, constructing, and maintaining suitable buildings to house such equipment; for paying any costs apportioned to the township under section 4907.47 of the Revised Code; and to supplement revenue already available for such purposes, the board of township trustees may levy an annual license tax, in addition to the tax levied by sections 4503.02, 4503.07, and 4503.18 of the Revised Code, upon the operation of motor vehicles on the public roads and highways in the unincorporated territory of the township. The tax shall be at the rate of five dollars per motor vehicle on all motor vehicles the owners of which reside in the unincorporated area of the township and shall be in addition to the taxes at the rates specified in sections 4503.04 and 4503.16 of the Revised Code, subject to reductions in the manner provided in section 4503.11 of the Revised Code and the exemptions provided in sections 4503.16, 4503.17, 4503.171, 4503.41, and 4503.43 of the Revised Code.

Prior to the adoption of any resolution under this section, the board of township trustees shall conduct two public hearings thereon, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of such hearings shall be given by publication in a newspaper of general circulation in the township or as provided in section 7.16 of the Revised Code, once a week on the same day of the week for two consecutive weeks, the second publication being not less than ten nor more than thirty days prior to the first hearing.

No resolution under this section shall become effective sooner than thirty days following its adoption, and such resolution is subject to a referendum in the same manner, except as to the form of the petition, as provided in division (H) of section 519.12 of the Revised Code for a proposed amendment to a township zoning resolution. In addition, a petition under this section shall be governed by the rules specified in section 3501.38 of the Revised Code. No resolution levying a tax under this section for which a referendum vote has been requested shall go into effect unless approved by a majority of those voting upon it.

A township license tax levied under this section shall continue in effect until repealed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1987; 03-29-2005



Section 4504.19 - [Effective Until 7/1/2013] County auditor's payments to townships.

Upon receipt by him of moneys pursuant to section 4501.043 of the Revised Code, the county auditor shall pay into the treasury of each township in the county levying a township motor vehicle license tax the portion of such money due the township as shown by the certificate of the registrar of motor vehicles prepared pursuant to section 4501.03 of the Revised Code. The money shall be used by the township only for the purposes described in section 4504.18 of the Revised Code.

Effective Date: 07-01-1987

This section is set out twice. See also § 4504.19, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4504.19 - [Effective 7/1/2013] County auditor's payments to townships.

Upon receipt by the county auditor of moneys pursuant to section 4501.043 of the Revised Code, the county auditor shall pay into the treasury of each township in the county levying a township motor vehicle license tax the portion of such money due the township as shown by the certificate of the registrar of motor vehicles prepared pursuant to section 4501.031 of the Revised Code. The money shall be used by the township only for the purposes described in section 4504.18 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-01-1987

This section is set out twice. See also § 4504.19, effective until 7/1/2013.



Section 4504.20 - Exempting noncommercial trailers not exceeding 1,000 pounds.

The legislative authority of a municipal corporation, county, or township levying or proposing to levy a municipal, county, or township motor vehicle license tax pursuant to this chapter may, by ordinance or resolution, exempt noncommercial trailers weighing one thousand pounds or less from application of the tax. Any person registering a noncommercial trailer weighing one thousand pounds or less, the district of registration of which is a municipal corporation, county, or township that has exempted such trailers under this section, may apply to register the trailer without payment of the tax to which the trailer would otherwise be subject, upon presentation of such evidence of the trailer's weight as the registrar of motor vehicles requires. The exemption may be included in the ordinance or resolution levying the tax or, if the tax is in effect at the time the legislative authority decides to authorize the exemption, in a separate ordinance or resolution. Upon its adoption, the legislative authority shall immediately forward to the registrar a copy of the separate ordinance or resolution authorizing such a tax exemption.

As used in this section, "noncommercial trailer" has the same meaning as in division (N) of section 4501.01 of the Revised Code.

Effective Date: 04-10-1991



Section 4504.21 - [Effective Until 7/1/2013] Levying transportation improvement district license tax.

(A) For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; for planning, constructing, reconstructing, improving, maintaining, and repairing roads, bridges, and culverts; for purchasing, erecting, and maintaining traffic signs, markers, lights, and signals; for paying debt service charges on obligations issued for those purposes; and to supplement revenue already available for those purposes, a transportation improvement district created in accordance with section 5540.02 of the Revised Code may levy an annual license tax upon the operation of motor vehicles on the public roads and highways in the territory of the district. The tax shall be levied in increments of five dollars and shall not exceed twenty dollars per motor vehicle on all motor vehicles the owners of which reside in the district and shall be in addition to all other taxes levied under this chapter, subject to reduction in the manner provided in division (B)(2) of section 4503.11 of the Revised Code. The tax may be levied in all or part of the territory of the district.

(B) The board of trustees of a transportation improvement district proposing to levy a motor vehicle license tax under this section shall put the question of the tax to the electors of the district or of that part of the district in which the tax would be levied. The election shall be held on the date of a primary or general election held not less than ninety days after the board of trustees certifies to the county board of elections its resolution proposing the tax. The resolution shall specify the rate of the tax. The board of elections shall submit the question of the tax to the electors at the primary or general election. The secretary of state shall prescribe the form of the ballot for the election. If approved by a majority of the electors voting on the question of the tax, the board of trustees shall levy the tax as provided in the resolution.

(C) A transportation improvement district license tax levied under this section shall continue in effect until repealed, or until the dissolution of the transportation improvement district that levied it.

(D) Money received by the registrar of motor vehicles pursuant to sections 4501.03 and 4504.09 of the Revised Code that consists of the taxes levied under this section shall be deposited in the auto registration distribution fund created by section 4501.03 of the Revised Code and distributed to the transportation improvement district levying such tax. The registrar may assign to the transportation improvement district a unique code to facilitate the distribution of such money, which may be the same unique code assigned to a county under section 4501.03 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-20-1996

This section is set out twice. See also § 4504.21, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4504.21 - [Effective 7/1/2013] Levying transportation improvement district license tax.

(A) For the purpose of paying the costs and expenses of enforcing and administering the tax provided for in this section; for planning, constructing, reconstructing, improving, maintaining, and repairing roads, bridges, and culverts; for purchasing, erecting, and maintaining traffic signs, markers, lights, and signals; for paying debt service charges on obligations issued for those purposes; and to supplement revenue already available for those purposes, a transportation improvement district created in accordance with section 5540.02 of the Revised Code may levy an annual license tax upon the operation of motor vehicles on the public roads and highways in the territory of the district. The tax shall be levied in increments of five dollars and shall not exceed twenty dollars per motor vehicle on all motor vehicles the owners of which reside in the district and shall be in addition to all other taxes levied under this chapter, subject to reduction in the manner provided in division (B)(2) of section 4503.11 of the Revised Code. The tax may be levied in all or part of the territory of the district.

(B) The board of trustees of a transportation improvement district proposing to levy a motor vehicle license tax under this section shall put the question of the tax to the electors of the district or of that part of the district in which the tax would be levied. The election shall be held on the date of a primary or general election held not less than ninety days after the board of trustees certifies to the county board of elections its resolution proposing the tax. The resolution shall specify the rate of the tax. The board of elections shall submit the question of the tax to the electors at the primary or general election. The secretary of state shall prescribe the form of the ballot for the election. If approved by a majority of the electors voting on the question of the tax, the board of trustees shall levy the tax as provided in the resolution.

(C) A transportation improvement district license tax levied under this section shall continue in effect until repealed, or until the dissolution of the transportation improvement district that levied it.

(D) Money received by the registrar of motor vehicles pursuant to section 4504.09 of the Revised Code that consists of the taxes levied under this section shall be deposited in the local motor vehicle license tax fund created by section 4501.031 of the Revised Code and distributed to the transportation improvement district levying such tax. The registrar may assign to the transportation improvement district a unique code to facilitate the distribution of such money, which may be the same unique code assigned to a county under section 4501.03 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-20-1996

This section is set out twice. See also § 4504.21, effective until 7/1/2013.






Chapter 4505 - CERTIFICATE OF MOTOR VEHICLE TITLE LAW

Section 4505.01 - Certificate of motor vehicle title law definitions.

(A) As used in this chapter:

(1) "Lien" includes, unless the context requires a different meaning, a security interest in a motor vehicle.

(2) "Motor vehicle" includes manufactured homes, mobile homes, recreational vehicles, and trailers and semitrailers whose weight exceeds four thousand pounds.

(3) "Manufactured home" has the same meaning as section 3781.06 of the Revised Code.

(4) "Mobile home" has the same meaning as in section 4501.01 of the Revised Code.

(5) "Manufactured housing dealer," "manufactured housing broker," and "manufactured housing salesperson" have the same meanings as in section 4781.01 of the Revised Code.

(6) "Motor vehicle dealer" includes manufactured housing dealers.

(7) "Motor vehicle salesperson" includes manufactured housing salespersons.

(B) The various certificates, applications, and assignments necessary to provide certificates of title for manufactured homes, mobile homes, recreational vehicles, and trailers and semitrailers whose weight exceeds four thousand pounds, shall be made upon forms prescribed by the registrar of motor vehicles.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-1999



Section 4505.02 - Duties of registrar of motor vehicles.

The registrar of motor vehicles shall issue rules as the registrar determines necessary to ensure uniform and orderly operation of this chapter and to ensure that the identification of each applicant for a certificate of title is reasonably accurate. The clerks of the courts of common pleas shall conform thereto. The clerks shall provide the forms as prescribed by the registrar, except the manufacturers' or importers' certificates. The clerks shall provide, from moneys in the automated title processing fund, certificates of title. All other automated title processing system supplies shall be provided by the clerks.

If it appears that any certificate of title has been improperly issued, the registrar shall cancel the certificate. Upon the cancellation of any certificate of title, the registrar shall notify the clerk who issued it, and the clerk thereupon shall enter the cancellation upon the clerk's records. The registrar also shall notify the person to whom such certificate of title was issued, as well as any lienholders appearing thereon, of the cancellation and shall demand the surrender of the certificate of title immediately, but the cancellation shall not affect the validity of any lien noted thereon. The holder of such certificate of title immediately shall return it to the registrar. If a certificate of registration has been issued to the holder of a certificate of title so canceled the registrar immediately shall cancel it and demand the return of such certificate of registration and license plates, and the holder of such certificate of registration and license plates shall return the same to the registrar forthwith. The clerks shall keep on hand a sufficient supply of blank forms, which, except for certificate of title and memorandum certificate forms, shall be furnished and distributed without charge to registered manufacturers or dealers, or other persons residing within the county.

Effective Date: 09-17-1996; 04-14-2006



Section 4505.021 - Entering certificate of title information into automated system without issuing physical certificate.

The owner of a motor vehicle shall apply for a certificate of title for the vehicle when required by this chapter, but, except as otherwise specifically required in this chapter, the owner may elect whether or not to have the clerk of the court of common pleas to whom the certificate of title application is submitted issue a physical certificate of title for the motor vehicle, as provided in section 4505.08 of the Revised Code. In the case of a title application that is submitted electronically to the clerk, the clerk shall issue an electronic certificate of title unless the applicant requests the issuance of a physical certificate of title.

Except as otherwise specifically provided in this chapter, any provision of this chapter relating to the cancellation, issuance, or surrender of a certificate of title, including, but not limited to, provisions that contain a phrase such as "when a certificate of title is issued," "the clerk shall issue a certificate of title," or "the person shall obtain a certificate of title to the motor vehicle," or another phrase of similar import, shall include those circumstances when a clerk enters certificate of title information into the automated title processing system, but does not take any further action relating to a physical certificate of title for the motor vehicle.

Effective Date: 10-31-2001; 03-29-2005



Section 4505.022 - Administrative rules for electronic applications.

The registrar of motor vehicles may adopt rules pursuant to Chapter 119. of the Revised Code to allow a motor vehicle auction owner licensed under section 4517.07 of the Revised Code to file an application for a certificate of title in an electronic manner approved by the registrar.

Effective Date: 09-16-2004



Section 4505.03 - Certificate of title.

No person, except as provided in sections 4505.032 and 4505.05 of the Revised Code, shall sell or otherwise dispose of a motor vehicle without delivering to the buyer or transferee of it a certificate of title with an assignment on it as is necessary to show title in the buyer or transferee; nor shall any person, except as provided in section 4505.032 or 4505.11 of the Revised Code, buy or otherwise acquire a motor vehicle without obtaining a certificate of title for it in the person's name in accordance with this chapter.

Effective Date: 10-31-2001



Section 4505.031 - Sale or disposal of vehicles involving minors.

(A) No minor under eighteen years of age shall sell or otherwise dispose of a motor vehicle or purchase or otherwise acquire a motor vehicle unless the application for a certificate of title is accompanied by a form prescribed by the registrar of motor vehicles and signed in the presence of a clerk or deputy clerk of a court of common pleas or any notary public by one of the minor's parents, the minor's guardian, or other person having custody of the minor authorizing the sale, disposition, purchase, or acquisition of the motor vehicle. At the time the adult signs the form , the adult shall provide identification establishing that the adult is the individual whose signature appears on the form.

(B) No right, title, claim to or interest in a motor vehicle shall be acquired by or from a minor unless the application for a certificate of title is accompanied by the form required by this section.

(C) No clerk of a court of common pleas shall be held liable in any civil action that arises under the law of this state for injury or loss to persons or property caused when a person has obtained a certificate of title in violation of this section, unless the clerk failed to use reasonable diligence in ascertaining the age of the minor or the identity of the adult who signed the form authorizing the sale, disposition, purchase, or acquisition of the motor vehicle by the minor.

Effective Date: 04-17-1990; 03-29-2005



Section 4505.032 - Sales of electronic motor vehicles where physical certificate of title has not been issued.

(A)

(1) If a person who is not an electronic motor vehicle dealer owns a motor vehicle for which a physical certificate of title has not been issued by a clerk of a court of common pleas and the person sells the motor vehicle to a motor vehicle dealer licensed under Chapter 4517. of the Revised Code, the person is not required to obtain a physical certificate of title to the motor vehicle in order to transfer ownership to the dealer. The person shall present the dealer, in a manner approved by the registrar of motor vehicles, with sufficient proof of the person's identity and complete and sign a form prescribed by the registrar attesting to the person's identity and assigning the motor vehicle to the dealer. Except as otherwise provided in this section, the motor vehicle dealer shall present the assignment form to any clerk of a court of common pleas together with an application for a certificate of title and payment of the fees prescribed by section 4505.09 of the Revised Code.

In a case in which an electronic certificate of title has been issued and either the buyer or seller of the motor vehicle is an electronic motor vehicle dealer, the electronic motor vehicle dealer instead may inform a clerk of a court of common pleas via electronic means of the sale of the motor vehicle and assignment of ownership of the vehicle. The clerk shall enter the information relating to the assignment, including, but not limited to, the odometer disclosure statement required by section 4505.06 of the Revised Code, into the automated title processing system, and ownership of the vehicle passes to the applicant when the clerk enters this information into the system. The dealer is not required to obtain a physical certificate of title to the vehicle in the dealer's name.

(2)

(a) Except as provided in division (A)(2)(b) of this section, a clerk shall charge and collect from a dealer a fee of fifteen dollars for each motor vehicle assignment sent by the dealer to the clerk under division (A)(1) of this section.

(b) A clerk shall charge and collect from the dealer a fee of five dollars for each motor vehicle assignment sent by the dealer to the clerk for resale purposes.

(3) The fees shall be distributed in accordance with section 4505.09 of the Revised Code.

(B) If a person who is not an electronic motor vehicle dealer owns a motor vehicle for which a physical certificate of title has not been issued by a clerk of a court of common pleas and the person sells the motor vehicle to a person who is not a motor vehicle dealer licensed under Chapter 4517. of the Revised Code, the person shall obtain a physical certificate of title to the motor vehicle in order to transfer ownership of the vehicle to that person.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-31-2001; 09-16-2004; 03-29-2005



Section 4505.04 - Certificate of title as evidence of ownership - harm to leased motor vehicle.

(A) No person acquiring a motor vehicle from its owner, whether the owner is a manufacturer, importer, dealer, or any other person, shall acquire any right, title, claim, or interest in or to the motor vehicle until there is issued to the person a certificate of title to the motor vehicle, or there is delivered to the person a manufacturer's or importer's certificate for it, or a certificate of title to it is assigned as authorized by section 4505.032 of the Revised Code; and no waiver or estoppel operates in favor of such person against a person having possession of the certificate of title to, or manufacturer's or importer's certificate for, the motor vehicle, for a valuable consideration.

(B) Subject to division (C) of this section, no court shall recognize the right, title, claim, or interest of any person in or to any motor vehicle sold or disposed of, or mortgaged or encumbered, unless evidenced:

(1) By a certificate of title, an assignment of a certificate of title made under section 4505.032 of the Revised Code, a manufacturer's or importer's certificate, or a certified receipt of title cancellation to an exported motor vehicle issued in accordance with sections 4505.01 to 4505.21 of the Revised Code;

(2) By admission in the pleadings or stipulation of the parties;

(3) In an action by a secured party to enforce a security interest perfected under Chapter 1309. of the Revised Code in accordance with division (A) of section 4505.13 of the Revised Code, by an instrument showing a valid security interest.

(C)

(1) As used in division (C) of this section:

(a) "Harm" means damage or other loss.

(b) "Lease agreement" includes a sublease agreement as defined in division (C)(1)(d) of this section.

(c) "Lessee" includes a sublessee under a sublease agreement, but only if the sublessee is a motor vehicle leasing dealer licensed under Chapter 4517. of the Revised Code.

(d) "Sublease agreement" means a lease of a motor vehicle between a motor vehicle leasing dealer licensed under Chapter 4517. of the Revised Code and a second such duly licensed motor vehicle leasing dealer.

(e) "Tort action" means a civil action for damages for harm to a motor vehicle, other than a civil action for damages for a breach of contract or another agreement between persons.

(2) Notwithstanding divisions (A) and (B) of this section, if a motor vehicle that is the subject of a lease agreement sustains harm during the term of that agreement and if all of the following conditions are satisfied, the lessee may commence a tort action in the lessee's own name to recover damages for the harm from the person allegedly responsible for it:

(a) The lessee shall file with and attach to the complaint in the tort action a copy of the lease agreement pursuant to which the lessee is responsible for damage to the motor vehicle, for purposes of establishing the ownership of the motor vehicle and the interest of the lessee in it.

(b) The harm to the motor vehicle shall be such that, under the lease agreement, the lessee bringing the action is legally responsible for the repair of the harm.

(c) The lessee shall cause a copy of the complaint in the tort action to be served upon the owner of the motor vehicle and upon any other lessee of the vehicle in accordance with the Rules of Civil Procedure.

Effective Date: 10-31-2001



Section 4505.05 - Manufacturer's or importer's certificate.

No manufacturer, importer, dealer, or other person shall sell or otherwise dispose of a new motor vehicle to a dealer to be used by the dealer for purposes of display and resale, without delivering to the dealer a manufacturer's or importer's certificate executed in accordance with this chapter, and with such assignments thereon as are necessary to show title in the buyer thereof. No dealer shall purchase or acquire a new motor vehicle without obtaining from the seller thereof a manufacturer's or importer's certificate as prescribed by the registrar of motor vehicles.

Effective Date: 09-17-1996



Section 4505.06 - Application for certificate of title.

(A)

(1) Application for a certificate of title shall be made in a form prescribed by the registrar of motor vehicles and shall be sworn to before a notary public or other officer empowered to administer oaths. The application shall be filed with the clerk of any court of common pleas. An application for a certificate of title may be filed electronically by any electronic means approved by the registrar in any county with the clerk of the court of common pleas of that county. Any payments required by this chapter shall be considered as accompanying any electronically transmitted application when payment actually is received by the clerk. Payment of any fee or taxes may be made by electronic transfer of funds.

(2) The application for a certificate of title shall be accompanied by the fee prescribed in section 4505.09 of the Revised Code. The fee shall be retained by the clerk who issues the certificate of title and shall be distributed in accordance with that section. If a clerk of a court of common pleas, other than the clerk of the court of common pleas of an applicant's county of residence, issues a certificate of title to the applicant, the clerk shall transmit data related to the transaction to the automated title processing system.

(3) If a certificate of title previously has been issued for a motor vehicle in this state, the application for a certificate of title also shall be accompanied by that certificate of title duly assigned, unless otherwise provided in this chapter. If a certificate of title previously has not been issued for the motor vehicle in this state, the application, unless otherwise provided in this chapter, shall be accompanied by a manufacturer's or importer's certificate or by a certificate of title of another state from which the motor vehicle was brought into this state. If the application refers to a motor vehicle last previously registered in another state, the application also shall be accompanied by the physical inspection certificate required by section 4505.061 of the Revised Code. If the application is made by two persons regarding a motor vehicle in which they wish to establish joint ownership with right of survivorship, they may do so as provided in section 2131.12 of the Revised Code. If the applicant requests a designation of the motor vehicle in beneficiary form so that upon the death of the owner of the motor vehicle, ownership of the motor vehicle will pass to a designated transfer-on-death beneficiary or beneficiaries, the applicant may do so as provided in section 2131.13 of the Revised Code. A person who establishes ownership of a motor vehicle that is transferable on death in accordance with section 2131.13 of the Revised Code may terminate that type of ownership or change the designation of the transfer-on-death beneficiary or beneficiaries by applying for a certificate of title pursuant to this section. The clerk shall retain the evidence of title presented by the applicant and on which the certificate of title is issued, except that, if an application for a certificate of title is filed electronically by an electronic motor vehicle dealer on behalf of the purchaser of a motor vehicle, the clerk shall retain the completed electronic record to which the dealer converted the certificate of title application and other required documents. The registrar, after consultation with the attorney general, shall adopt rules that govern the location at which, and the manner in which, are stored the actual application and all other documents relating to the sale of a motor vehicle when an electronic motor vehicle dealer files the application for a certificate of title electronically on behalf of the purchaser. Not later than December 31, 2011, the registrar shall enable all electronic motor vehicle dealers to file applications for certificates of title on behalf of purchasers of motor vehicles electronically directly with the registrar and not through a third party.

The clerk shall use reasonable diligence in ascertaining whether or not the facts in the application for a certificate of title are true by checking the application and documents accompanying it or the electronic record to which a dealer converted the application and accompanying documents with the records of motor vehicles in the clerk's office. If the clerk is satisfied that the applicant is the owner of the motor vehicle and that the application is in the proper form, the clerk, within five business days after the application is filed and except as provided in section 4505.021 of the Revised Code, shall issue a physical certificate of title over the clerk's signature and sealed with the clerk's seal, unless the applicant specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title. For purposes of the transfer of a certificate of title, if the clerk is satisfied that the secured party has duly discharged a lien notation but has not canceled the lien notation with a clerk, the clerk may cancel the lien notation on the automated title processing system and notify the clerk of the county of origin.

(4) In the case of the sale of a motor vehicle to a general buyer or user by a dealer, by a motor vehicle leasing dealer selling the motor vehicle to the lessee or, in a case in which the leasing dealer subleased the motor vehicle, the sublessee, at the end of the lease agreement or sublease agreement, or by a manufactured housing broker, the certificate of title shall be obtained in the name of the buyer by the dealer, leasing dealer, or manufactured housing broker, as the case may be, upon application signed by the buyer. The certificate of title shall be issued, or the process of entering the certificate of title application information into the automated title processing system if a physical certificate of title is not to be issued shall be completed, within five business days after the application for title is filed with the clerk. If the buyer of the motor vehicle previously leased the motor vehicle and is buying the motor vehicle at the end of the lease pursuant to that lease, the certificate of title shall be obtained in the name of the buyer by the motor vehicle leasing dealer who previously leased the motor vehicle to the buyer or by the motor vehicle leasing dealer who subleased the motor vehicle to the buyer under a sublease agreement.

In all other cases, except as provided in section 4505.032 and division (D)(2) of section 4505.11 of the Revised Code, such certificates shall be obtained by the buyer.

(5)

(a)

(i) If the certificate of title is being obtained in the name of the buyer by a motor vehicle dealer or motor vehicle leasing dealer and there is a security interest to be noted on the certificate of title, the dealer or leasing dealer shall submit the application for the certificate of title and payment of the applicable tax to a clerk within seven business days after the later of the delivery of the motor vehicle to the buyer or the date the dealer or leasing dealer obtains the manufacturer's or importer's certificate, or certificate of title issued in the name of the dealer or leasing dealer, for the motor vehicle. Submission of the application for the certificate of title and payment of the applicable tax within the required seven business days may be indicated by postmark or receipt by a clerk within that period.

(ii) Upon receipt of the certificate of title with the security interest noted on its face, the dealer or leasing dealer shall forward the certificate of title to the secured party at the location noted in the financing documents or otherwise specified by the secured party.

(iii) A motor vehicle dealer or motor vehicle leasing dealer is liable to a secured party for a late fee of ten dollars per day for each certificate of title application and payment of the applicable tax that is submitted to a clerk more than seven business days but less than twenty-one days after the later of the delivery of the motor vehicle to the buyer or the date the dealer or leasing dealer obtains the manufacturer's or importer's certificate, or certificate of title issued in the name of the dealer or leasing dealer, for the motor vehicle and, from then on, twenty-five dollars per day until the application and applicable tax are submitted to a clerk.

(b) In all cases of transfer of a motor vehicle except the transfer of a manufactured home or mobile home, the application for certificate of title shall be filed within thirty days after the assignment or delivery of the motor vehicle.

(c) An application for a certificate of title for a new manufactured home shall be filed within thirty days after the delivery of the new manufactured home to the purchaser. The date of the delivery shall be the date on which an occupancy permit for the manufactured home is delivered to the purchaser of the home by the appropriate legal authority.

(d) An application for a certificate of title for a used manufactured home or a used mobile home shall be filed as follows:

(i) If a certificate of title for the used manufactured home or used mobile home was issued to the motor vehicle dealer prior to the sale of the manufactured or mobile home to the purchaser, the application for certificate of title shall be filed within thirty days after the date on which an occupancy permit for the manufactured or mobile home is delivered to the purchaser by the appropriate legal authority.

(ii) If the motor vehicle dealer has been designated by a secured party to display the manufactured or mobile home for sale, or to sell the manufactured or mobile home under section 4505.20 of the Revised Code, but the certificate of title has not been transferred by the secured party to the motor vehicle dealer, and the dealer has complied with the requirements of division (A) of section 4505.181 of the Revised Code, the application for certificate of title shall be filed within thirty days after the date on which the motor vehicle dealer obtains the certificate of title for the home from the secured party or the date on which an occupancy permit for the manufactured or mobile home is delivered to the purchaser by the appropriate legal authority, whichever occurs later.

(6) If an application for a certificate of title is not filed within the period specified in division (A)(5)(b), (c), or (d) of this section, the clerk shall collect a fee of five dollars for the issuance of the certificate, except that no such fee shall be required from a motor vehicle salvage dealer, as defined in division (A) of section 4738.01 of the Revised Code, who immediately surrenders the certificate of title for cancellation. The fee shall be in addition to all other fees established by this chapter, and shall be retained by the clerk. The registrar shall provide, on the certificate of title form prescribed by section 4505.07 of the Revised Code, language necessary to give evidence of the date on which the assignment or delivery of the motor vehicle was made.

(7) As used in division (A) of this section, "lease agreement," "lessee," and "sublease agreement" have the same meanings as in section 4505.04 of the Revised Code and "new manufactured home," "used manufactured home," and "used mobile home" have the same meanings as in section 5739.0210 of the Revised Code.

(B)

(1) The clerk, except as provided in this section, shall refuse to accept for filing any application for a certificate of title and shall refuse to issue a certificate of title unless the dealer or the applicant, in cases in which the certificate shall be obtained by the buyer, submits with the application payment of the tax levied by or pursuant to Chapters 5739. and 5741. of the Revised Code based on the purchaser's county of residence. Upon payment of the tax in accordance with division (E) of this section, the clerk shall issue a receipt prescribed by the registrar and agreed upon by the tax commissioner showing payment of the tax or a receipt issued by the commissioner showing the payment of the tax. When submitting payment of the tax to the clerk, a dealer shall retain any discount to which the dealer is entitled under section 5739.12 of the Revised Code.

(2) For receiving and disbursing such taxes paid to the clerk by a resident of the clerk's county, the clerk may retain a poundage fee of one and one one-hundredth per cent, and the clerk shall pay the poundage fee into the certificate of title administration fund created by section 325.33 of the Revised Code. The clerk shall not retain a poundage fee from payments of taxes by persons who do not reside in the clerk's county.

A clerk, however, may retain from the taxes paid to the clerk an amount equal to the poundage fees associated with certificates of title issued by other clerks of courts of common pleas to applicants who reside in the first clerk's county. The registrar, in consultation with the tax commissioner and the clerks of the courts of common pleas, shall develop a report from the automated title processing system that informs each clerk of the amount of the poundage fees that the clerk is permitted to retain from those taxes because of certificates of title issued by the clerks of other counties to applicants who reside in the first clerk's county.

(3) In the case of casual sales of motor vehicles, as defined in section 4517.01 of the Revised Code, the price for the purpose of determining the tax shall be the purchase price on the assigned certificate of title executed by the seller and filed with the clerk by the buyer on a form to be prescribed by the registrar, which shall be prima-facie evidence of the amount for the determination of the tax.

(4) Each county clerk shall forward to the treasurer of state all sales and use tax collections resulting from sales of motor vehicles, off-highway motorcycles, and all-purpose vehicles during a calendar week on or before the Friday following the close of that week. If, on any Friday, the offices of the clerk of courts or the state are not open for business, the tax shall be forwarded to the treasurer of state on or before the next day on which the offices are open. Every remittance of tax under division (B)(4) of this section shall be accompanied by a remittance report in such form as the tax commissioner prescribes. Upon receipt of a tax remittance and remittance report, the treasurer of state shall date stamp the report and forward it to the tax commissioner. If the tax due for any week is not remitted by a clerk of courts as required under division (B)(4) of this section, the commissioner may require the clerk to forfeit the poundage fees for the sales made during that week. The treasurer of state may require the clerks of courts to transmit tax collections and remittance reports electronically.

(C)

(1) If the transferor indicates on the certificate of title that the odometer reflects mileage in excess of the designed mechanical limit of the odometer, the clerk shall enter the phrase "exceeds mechanical limits" following the mileage designation. If the transferor indicates on the certificate of title that the odometer reading is not the actual mileage, the clerk shall enter the phrase "nonactual: warning - odometer discrepancy" following the mileage designation. The clerk shall use reasonable care in transferring the information supplied by the transferor, but is not liable for any errors or omissions of the clerk or those of the clerk's deputies in the performance of the clerk's duties created by this chapter.

The registrar shall prescribe an affidavit in which the transferor shall swear to the true selling price and, except as provided in this division, the true odometer reading of the motor vehicle. The registrar may prescribe an affidavit in which the seller and buyer provide information pertaining to the odometer reading of the motor vehicle in addition to that required by this section, as such information may be required by the United States secretary of transportation by rule prescribed under authority of subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961 (1972), 15 U.S.C. 1981.

(2) Division (C)(1) of this section does not require the giving of information concerning the odometer and odometer reading of a motor vehicle when ownership of a motor vehicle is being transferred as a result of a bequest, under the laws of intestate succession, to a survivor pursuant to section 2106.18, 2131.12, or 4505.10 of the Revised Code, to a transfer-on-death beneficiary or beneficiaries pursuant to section 2131.13 of the Revised Code, in connection with the creation of a security interest or for a vehicle with a gross vehicle weight rating of more than sixteen thousand pounds.

(D) When the transfer to the applicant was made in some other state or in interstate commerce, the clerk, except as provided in this section, shall refuse to issue any certificate of title unless the tax imposed by or pursuant to Chapter 5741. of the Revised Code based on the purchaser's county of residence has been paid as evidenced by a receipt issued by the tax commissioner, or unless the applicant submits with the application payment of the tax. Upon payment of the tax in accordance with division (E) of this section, the clerk shall issue a receipt prescribed by the registrar and agreed upon by the tax commissioner, showing payment of the tax.

For receiving and disbursing such taxes paid to the clerk by a resident of the clerk's county, the clerk may retain a poundage fee of one and one one-hundredth per cent. The clerk shall not retain a poundage fee from payments of taxes by persons who do not reside in the clerk's county.

A clerk, however, may retain from the taxes paid to the clerk an amount equal to the poundage fees associated with certificates of title issued by other clerks of courts of common pleas to applicants who reside in the first clerk's county. The registrar, in consultation with the tax commissioner and the clerks of the courts of common pleas, shall develop a report from the automated title processing system that informs each clerk of the amount of the poundage fees that the clerk is permitted to retain from those taxes because of certificates of title issued by the clerks of other counties to applicants who reside in the first clerk's county.

When the vendor is not regularly engaged in the business of selling motor vehicles, the vendor shall not be required to purchase a vendor's license or make reports concerning those sales.

(E) The clerk shall accept any payment of a tax in cash, or by cashier's check, certified check, draft, money order, or teller check issued by any insured financial institution payable to the clerk and submitted with an application for a certificate of title under division (B) or (D) of this section. The clerk also may accept payment of the tax by corporate, business, or personal check, credit card, electronic transfer or wire transfer, debit card, or any other accepted form of payment made payable to the clerk. The clerk may require bonds, guarantees, or letters of credit to ensure the collection of corporate, business, or personal checks. Any service fee charged by a third party to a clerk for the use of any form of payment may be paid by the clerk from the certificate of title administration fund created in section 325.33 of the Revised Code, or may be assessed by the clerk upon the applicant as an additional fee. Upon collection, the additional fees shall be paid by the clerk into that certificate of title administration fund.

The clerk shall make a good faith effort to collect any payment of taxes due but not made because the payment was returned or dishonored, but the clerk is not personally liable for the payment of uncollected taxes or uncollected fees. The clerk shall notify the tax commissioner of any such payment of taxes that is due but not made and shall furnish the information to the commissioner that the commissioner requires. The clerk shall deduct the amount of taxes due but not paid from the clerk's periodic remittance of tax payments, in accordance with procedures agreed upon by the tax commissioner. The commissioner may collect taxes due by assessment in the manner provided in section 5739.13 of the Revised Code.

Any person who presents payment that is returned or dishonored for any reason is liable to the clerk for payment of a penalty over and above the amount of the taxes due. The clerk shall determine the amount of the penalty, and the penalty shall be no greater than that amount necessary to compensate the clerk for banking charges, legal fees, or other expenses incurred by the clerk in collecting the returned or dishonored payment. The remedies and procedures provided in this section are in addition to any other available civil or criminal remedies. Subsequently collected penalties, poundage fees, and title fees, less any title fee due the state, from returned or dishonored payments collected by the clerk shall be paid into the certificate of title administration fund. Subsequently collected taxes, less poundage fees, shall be sent by the clerk to the treasurer of state at the next scheduled periodic remittance of tax payments, with information as the commissioner may require. The clerk may abate all or any part of any penalty assessed under this division.

(F) In the following cases, the clerk shall accept for filing an application and shall issue a certificate of title without requiring payment or evidence of payment of the tax:

(1) When the purchaser is this state or any of its political subdivisions, a church, or an organization whose purchases are exempted by section 5739.02 of the Revised Code;

(2) When the transaction in this state is not a retail sale as defined by section 5739.01 of the Revised Code;

(3) When the purchase is outside this state or in interstate commerce and the purpose of the purchaser is not to use, store, or consume within the meaning of section 5741.01 of the Revised Code;

(4) When the purchaser is the federal government;

(5) When the motor vehicle was purchased outside this state for use outside this state;

(6) When the motor vehicle is purchased by a nonresident under the circumstances described in division (B)(1) of section 5739.029 of the Revised Code, and upon presentation of a copy of the affidavit provided by that section, and a copy of the exemption certificate provided by section 5739.03 of the Revised Code.

(G) An application, as prescribed by the registrar and agreed to by the tax commissioner, shall be filled out and sworn to by the buyer of a motor vehicle in a casual sale. The application shall contain the following notice in bold lettering: "WARNING TO TRANSFEROR AND TRANSFEREE (SELLER AND BUYER): You are required by law to state the true selling price. A false statement is in violation of section 2921.13 of the Revised Code and is punishable by six months' imprisonment or a fine of up to one thousand dollars, or both. All transfers are audited by the department of taxation. The seller and buyer must provide any information requested by the department of taxation. The buyer may be assessed any additional tax found to be due."

(H) For sales of manufactured homes or mobile homes occurring on or after January 1, 2000, the clerk shall accept for filing, pursuant to Chapter 5739. of the Revised Code, an application for a certificate of title for a manufactured home or mobile home without requiring payment of any tax pursuant to section 5739.02, 5741.021, 5741.022, or 5741.023 of the Revised Code, or a receipt issued by the tax commissioner showing payment of the tax. For sales of manufactured homes or mobile homes occurring on or after January 1, 2000, the applicant shall pay to the clerk an additional fee of five dollars for each certificate of title issued by the clerk for a manufactured or mobile home pursuant to division (H) of section 4505.11 of the Revised Code and for each certificate of title issued upon transfer of ownership of the home. The clerk shall credit the fee to the county certificate of title administration fund, and the fee shall be used to pay the expenses of archiving those certificates pursuant to division (A) of section 4505.08 and division (H)(3) of section 4505.11 of the Revised Code. The tax commissioner shall administer any tax on a manufactured or mobile home pursuant to Chapters 5739. and 5741. of the Revised Code.

(I) Every clerk shall have the capability to transact by electronic means all procedures and transactions relating to the issuance of motor vehicle certificates of title that are described in the Revised Code as being accomplished by electronic means.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-21-2003; 09-16-2004; 03-29-2005; 06-30-2005; 2007 HB119 09-29-2007



Section 4505.061 - Physical inspection certificate of motor vehicle last previously registered in another state.

If the application for a certificate of title refers to a motor vehicle last previously registered in another state, the application shall be accompanied by a physical inspection certificate issued by the department of public safety verifying the make, body type, model, and manufacturer's vehicle identification number of the motor vehicle for which the certificate of title is desired. The physical inspection certificate shall be in such form as is designated by the registrar of motor vehicles. The physical inspection of the motor vehicle shall be made at a deputy registrar's office, or at an established place of business operated by a licensed motor vehicle dealer. Additionally, the physical inspection of a salvage vehicle owned by an insurance company may be made at an established place of business operated by a salvage motor vehicle dealer licensed under Chapter 4738. of the Revised Code. The deputy registrar, the motor vehicle dealer, or the salvage motor vehicle dealer may charge a maximum fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for conducting the physical inspection.

The clerk of the court of common pleas shall charge a fee of one dollar and fifty cents for the processing of each physical inspection certificate. The clerk shall retain fifty cents of the one dollar and fifty cents so charged and shall pay the remaining one dollar to the registrar by monthly returns, which shall be forwarded to the registrar not later than the fifth day of the month next succeeding that in which the certificate is received by the clerk. The registrar shall pay such remaining sums into the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

Effective Date: 06-06-2001



Section 4505.062 - Use of term sworn to in casual sales.

Notwithstanding any general requirement in this chapter to the effect that an application for a certificate of title to a motor vehicle shall be "sworn to" or shall be "sworn to before a notary public or other officer empowered to administer oaths," that requirement shall apply only in the case of a transfer of a motor vehicle between parties in the course of a casual sale, as defined in sections4517.01and 4781.01 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-31-2001



Section 4505.07 - Forms for certificates and applications.

(A) A physical certificate of title shall be printed upon a special paper with a secure printing process or other secure process, for the printing of motor vehicle titles, as required by section 2 of the "Truth in Mileage Act of 1986," 100 Stat. 3309, 15 U.S.C.A. 1901 et seq.

An electronic certificate of title is an electronic record stored in the automated title processing system that established ownership of a motor vehicle, as well as any security interests that exist in that motor vehicle.

(B) Every certificate of title shall bear the distinguishing number assigned to the title, and shall contain, on the front of the certificate, the following information:

(1) An indication that the certificate is issued in this state;

(2) The county in which the certificate is issued;

(3) An indication that the certificate is an original, memorandum, duplicate, or salvage certificate;

(4) The date of issuance of the certificate;

(5) The name and address of the owner, in full;

(6) The name and address of the previous owner, in full;

(7) The previous certificate of title number;

(8) The state in which the vehicle previously was titled;

(9) The make, body type, year, model, and vehicle identification number of the vehicle;

(10) First and second lien notation information, including the name and address of the lienholder in full and the date of the lien notation;

(11) For discharging and canceling the lien notation, a notice that states: "lien discharge," a space for the signature of the lienholder, the discharge date, a space for the signature of the clerk of the court of common pleas, the cancellation date, and a space for the notation of the deputy clerk;

(12) The purchase price of the motor vehicle and the amount of Ohio sales or use tax paid;

(13) The mileage registered on the odometer and the status of the odometer of the vehicle at the time the previous title was assigned;

(14) A space for the seal of the clerk;

(15) The signature of the clerk;

(16) A space for the notation of the deputy clerk;

(17) A space for other pertinent information as may be required by the registrar of motor vehicles;

(18) A consecutive number for control purposes;

(19) In the case of a vehicle last previously registered in another state, a space to be used for recording any notation applicable to the vehicle and the abbreviation of the state in which the vehicle was last registered, as required by divisions (B)(1) and (2) of section 4505.08 of the Revised Code;

(20) In the case of a vehicle last previously registered in this state, a space to be used for recording any information applicable to the vehicle as required by division (C) of section 4505.08 of the Revised Code or by rule of the registrar of motor vehicles adopted under that division.

(C) If the certificate of title is a duplicate certificate, that fact and the original title number must be stated on the front of the duplicate certificate.

(D) If the certificate of title is a memorandum certificate, that fact and the original title number must be stated on the front of the memorandum certificate.

(E) If the certificate of title is a salvage certificate, that fact and the original title number must be stated on the front of the salvage certificate.

(F) The following information shall appear on the reverse side of each certificate of title:

(1) A notice in bold lettering that states: "ERASURES AND ALTERATIONS VOID THIS TITLE ASSIGNMENT. (Type or print in ink.)";

(2) The total consideration of the vehicle;

(3) A disclosure that states: "I (we) certify the vehicle described in this title was transferred for the price of $.......... to:" and the printed name and address of the buyer in full;

(4) An odometer certification statement that states: "Federal and state laws require that you state the mileage in connection with transfer of ownership. Failure to complete or providing false information may result in fines and imprisonment."

The odometer certification language as required by federal law and division (C) of section 4505.06 of the Revised Code.

(5) A disclosure that states: "I (we) warrant the title to be free of all liens."

(6) A space for the signature of the transferor and the transferor's printed name and address in full;

(7) A space for the seal of the clerk or a notary;

(8) The acknowledgment statement of the clerk, the deputy clerk, or a notary;

(9) A space for the signature of the clerk, the deputy clerk, or a notary;

(10) The buyer's odometer acknowledgment statement, with a space for the buyer's printed name and address;

(11) A notice in bold lettering that states: "WARNING TO TRANSFEROR AND TRANSFEREE (SELLER AND BUYER): You are required by law to state the true selling price. A false statement is in violation of section 2921.13 of the Revised Code and is punishable by six months' imprisonment or a fine of up to one thousand dollars, or both. All transfers are audited by the department of taxation.

The seller and buyer must provide any information requested by the department of taxation. The buyer may be assessed any additional tax found to be due."

(12) An application for a certificate of title, memorandum certificate of title, or salvage certificate of title, as prescribed by the registrar, which shall include all of the following:

(a) A disclosure that states: "Application for certificate of title (type or print in ink)";

(b) A disclosure that states: "Fee of $5.00 for failure to apply for title within 30 days of assignment.";

(c) A space for the applicant's printed name and address:

(d) A space for the applicant's social security number or employer's identification number;

(e) A space for the purchase price, tax paid, or tax exemption reason, or dealer's permit number, and vendor's number, and condition of the vehicle;

(f) A disclosure statement that states: "Lien information: If no lien state "none." If more than one lien, attach statement of all additional liens.";

(g) A space for the lienholder's name and address;

(h) A disclosure statement that states: "I (we) state that all information contained in this application is true and correct.";

(i) A space for the applicant's signature;

(j) A space for the acknowledgment statement of the clerk, the deputy clerk, or a notary;

(k) A space for the seal of the clerk or a notary;

(l) A space for the signature of the clerk, the deputy clerk, or a notary;

(m) Any other pertinent information as may be required by the registrar.

Effective Date: 10-21-1997; 09-16-2004



Section 4505.071 - Licensed motor vehicle dealer or salesperson as witness power of attorney for transfer of title.

Notwithstanding section 1337.06 of the Revised Code, a licensed motor vehicle dealer involved in a title transfer, or a licensed motor vehicle salesman employed by such a dealer, may act as a witness to the signature of a principal designating another as the principal's attorney in fact, and after the principal signs in the dealer's or salesman's presence shall swear before a notary public that the principal signed in the dealer's or salesman's presence. As witness the dealer or salesman shall sign in the place provided, inserting the dealer's or salesman's license number. The notary public, in such cases, shall administer an oath of the witness. This manner of signing, witnessing, and acknowledging a power of attorney may be used only when the granting instrument limits the power of the attorney in fact to act on the principal's behalf in making an assignment of a certificate of title, excluding the odometer statement that the motor vehicle owner must provide as required by federal law, or completing an application for a certificate of title, excluding the odometer acknowledgement statement that the applicant must acknowledge as required by federal law, and such instrument shall state the make, body type, model, and manufacturer's vehicle identification number of the motor vehicle to which the grant of power applies. This power of attorney shall be presented to the clerk of the court of common pleas when used to transfer title to a motor vehicle and shall be retained by the clerk in the same manner that a certificate of title is retained.

Effective Date: 09-17-1996



Section 4505.08 - Issuance of physical certificate of title.

(A) When the clerk of a court of common pleas issues a physical certificate of title, the clerk shall issue the certificate of title on a form and in a manner prescribed by the registrar of motor vehicles. The clerk shall file a copy of the physical evidence for the creation of the certificate of title in a manner prescribed by the registrar. A clerk may retain digital images of documents used as evidence for issuance of a certificate of title. Certified printouts of documents retained as digital images shall have the same evidentiary value as the original physical documents. The record of the issuance of the certificate of title shall be maintained in the automated title processing system. The clerk shall sign and affix the clerk's seal to the original certificate of title and, if there are no liens on the motor vehicle, shall deliver the certificate to the applicant or the selling dealer. If there are one or more liens on the motor vehicle, the certificate of title shall be delivered to the holder of the first lien or the selling dealer, who shall deliver the certificate of title to the holder of the first lien.

The registrar shall prescribe a uniform method of numbering certificates of title, and such numbering shall be in such manner that the county of issuance is indicated. The clerk shall assign numbers to certificates of title in the manner prescribed by the registrar. The clerk shall file all certificates of title according to rules to be prescribed by the registrar, and the clerk shall maintain in the clerk's office indexes for the certificates of title.

The clerk need not retain on file any current certificates of title, current duplicate certificates of title, current memorandum certificates of title, or current salvage certificates of title, or supporting evidence of them covering any motor vehicle or manufactured or mobile home for a period longer than seven years after the date of its filing; thereafter, the documents and supporting evidence may be destroyed. The clerk need not retain on file any inactive records, including certificates of title, duplicate certificates of title, or memorandum certificates of title, or supporting evidence of them, including the electronic record described in division (A) of section 4505.06 of the Revised Code, covering any motor vehicle or manufactured or mobile home for a period longer than five years after the date of its filing; thereafter, the documents and supporting evidence may be destroyed.

The automated title processing system shall contain all active records and an index of the active records, a record and index of all inactive titles for ten years, and a record and index of all inactive titles for manufactured and mobile homes for thirty years. If the clerk provides a written copy of any information contained in the database, the copy shall be considered the original for purposes of the clerk certifying the record of the information for use in any legal proceeding.

(B)

(1) If the clerk issues a certificate of title for a motor vehicle that was last previously registered in another state, the clerk shall record verbatim, where practicable, in the space on the title described in division (B)(19) of section 4505.07 of the Revised Code, the words that appear as a notation to the vehicle on the title issued by the previous state. These notations may include, but are not limited to, words to the effect that the vehicle was considered or was categorized by the state in which it was last previously registered to be a law enforcement vehicle or a taxicab or was once in a flood.

(2) If the clerk, while issuing a certificate of title for a motor vehicle that was last previously registered in another state, receives information from the automated title processing system indicating that a title to the vehicle previously was issued by this state and that the previous title contained notations that appeared in the space described in division (B)(19) or (20) of section 4505.07 of the Revised Code, the clerk shall enter the notations that appeared on the previous certificate of title issued by this state on the new certificate of title in the space described in division (B)(19) or (20) of section 4505.07 of the Revised Code, irrespective of whether the notations appear on the certificate of title issued by the state in which the vehicle was last previously registered.

(3) If the clerk, while issuing a certificate of title for a motor vehicle that was last previously registered in another state, receives information from the automated title processing system indicating that the vehicle was previously issued a title by this state and that the previous title bore the notation "REBUILT SALVAGE" as required by division (E) of section 4505.11 of the Revised Code, or the previous title to the vehicle issued by this state was a salvage certificate of title, the clerk shall cause the certificate of title the clerk issues to bear the notation "REBUILT SALVAGE" in the location prescribed by the registrar pursuant to that division.

(C) When the clerk issues a certificate of title for a motor vehicle that was last previously registered in this state and was a law enforcement vehicle or a taxicab or was once in a flood, the clerk shall record that information in the space on the title described in division (B)(20) of section 4505.07 of the Revised Code. The registrar, by rule, may prescribe any additional uses of or happenings to a motor vehicle that the registrar has reason to believe should be noted on the certificate of title as provided in this division.

(D) The clerk shall use reasonable care in recording or entering onto titles the clerk issues any notation and information the clerk is required by divisions (B) and (C) of this section to record or enter and in causing the titles the clerk issues to bear any notation required by those divisions, but the clerk is not liable for any of the clerk's errors or omissions or those of the clerk's deputies, or the automated title processing system, in the performance of the duties imposed on the clerk by this section.

(E) The clerk may issue a duplicate title, when duly applied for, of any title that has been destroyed as herein provided.

(F) Except as provided in section 4505.021 of the Revised Code, the clerk shall issue a physical certificate of title to an applicant unless the applicant specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title. The fact that a physical certificate of title is not issued for a motor vehicle does not affect ownership of the vehicle. In that case, when the clerk completes the process of entering certificate of title application information into the automated title processing system, the effect of the completion of the process is the same as if the clerk actually issued a physical certificate of title for the motor vehicle.

(G) An electronic motor vehicle dealer who applies for a certificate of title on behalf of a customer who purchases a motor vehicle from the dealer may print a non-negotiable evidence of ownership for the customer if the customer so requests. The authorization to print the non-negotiable evidence of ownership shall come from the clerk with whom the dealer makes application for the certificate of title for the customer, but the printing by the dealer does not create an agency relationship of any kind between the dealer and the clerk.

(H) The owner of a motor vehicle may apply at any time to a clerk of a court of common pleas for a non-negotiable evidence of ownership for the motor vehicle.

(I) In accordance with rules adopted by the registrar, a clerk may issue a certificate of title applied for by an agent of a licensed motor vehicle dealer when that agent has a properly executed power of attorney from the dealer.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 10-31-2001; 09-16-2004; 03-29-2005



Section 4505.09 - Certificate of title fees - funds.

(A)

(1) The clerk of a court of common pleas shall charge and retain fees as follows:

(a) Five dollars for each certificate of title that is not applied for within thirty days after the later of the assignment or delivery of the motor vehicle described in it. The entire fee shall be retained by the clerk.

(b) Fifteen dollars for each certificate of title or duplicate certificate of title including the issuance of a memorandum certificate of title, or authorization to print a non-negotiable evidence of ownership described in division (G) of section 4505.08 of the Revised Code, non-negotiable evidence of ownership printed by the clerk under division (H) of that section, and notation of any lien on a certificate of title that is applied for at the same time as the certificate of title. The clerk shall retain eleven dollars and fifty cents of that fee for each certificate of title when there is a notation of a lien or security interest on the certificate of title, twelve dollars and twenty-five cents when there is no lien or security interest noted on the certificate of title, and eleven dollars and fifty cents for each duplicate certificate of title.

(c) Four dollars and fifty cents for each certificate of title with no security interest noted that is issued to a licensed motor vehicle dealer for resale purposes and, in addition, a separate fee of fifty cents. The clerk shall retain two dollars and twenty-five cents of that fee.

(d) Five dollars for each memorandum certificate of title or non-negotiable evidence of ownership that is applied for separately. The clerk shall retain that entire fee.

(2) The fees that are not retained by the clerk shall be paid to the registrar of motor vehicles by monthly returns, which shall be forwarded to the registrar not later than the fifth day of the month next succeeding that in which the certificate is issued or that in which the registrar is notified of a lien or cancellation of a lien.

(B)

(1) The registrar shall pay twenty-five cents of the amount received for each certificate of title issued to a motor vehicle dealer for resale, one dollar for certificates of title issued with a lien or security interest noted on the certificate of title, and twenty-five cents for each certificate of title with no lien or security interest noted on the certificate of title into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

(2) Fifty cents of the amount received for each certificate of title shall be paid by the registrar as follows:

(a) Four cents shall be paid into the state treasury to the credit of the motor vehicle dealers board fund, which is hereby created. All investment earnings of the fund shall be credited to the fund. The moneys in the motor vehicle dealers board fund shall be used by the motor vehicle dealers board created under section 4517.30 of the Revised Code, together with other moneys appropriated to it, in the exercise of its powers and the performance of its duties under Chapter 4517. of the Revised Code, except that the director of budget and management may transfer excess money from the motor vehicle dealers board fund to the bureau of motor vehicles fund if the registrar determines that the amount of money in the motor vehicle dealers board fund, together with other moneys appropriated to the board, exceeds the amount required for the exercise of its powers and the performance of its duties under Chapter 4517. of the Revised Code and requests the director to make the transfer.

(b) Twenty-one cents shall be paid into the highway operating fund.

(c) Twenty-five cents shall be paid into the state treasury to the credit of the motor vehicle sales audit fund, which is hereby created. The moneys in the fund shall be used by the tax commissioner together with other funds available to the commissioner to conduct a continuing investigation of sales and use tax returns filed for motor vehicles in order to determine if sales and use tax liability has been satisfied. The commissioner shall refer cases of apparent violations of section 2921.13 of the Revised Code made in connection with the titling or sale of a motor vehicle and cases of any other apparent violations of the sales or use tax law to the appropriate county prosecutor whenever the commissioner considers it advisable.

(3) Two dollars of the amount received by the registrar under divisions (A)(1)(a), (b), and (d) of this section and one dollar and fifty cents of the amount received by the registrar under division (A)(1)(c) of this section for each certificate of title shall be paid into the state treasury to the credit of the automated title processing fund, which is hereby created and which shall consist of moneys collected under division (B)(3) of this section and under sections 1548.10 and 4519.59 of the Revised Code. All investment earnings of the fund shall be credited to the fund. The moneys in the fund shall be used as follows:

(a) Except for moneys collected under section 1548.10 of the Revised Code and as provided in division (B)(3)(c) of this section, moneys collected under division (B)(3) of this section shall be used to implement and maintain an automated title processing system for the issuance of motor vehicle, off-highway motorcycle, and all-purpose vehicle certificates of title in the offices of the clerks of the courts of common pleas.

(b) Moneys collected under section 1548.10 of the Revised Code shall be used to issue marine certificates of title in the offices of the clerks of the courts of common pleas as provided in Chapter 1548. of the Revised Code.

(c) Moneys collected under division (B)(3) of this section shall be used in accordance with section 4505.25 of the Revised Code to implement Sub. S.B. 59 of the 124th general assembly.

(4) The registrar shall pay the fifty-cent separate fee collected from a licensed motor vehicle dealer under division (A)(1)(c) of this section into the title defect recision fund created by section 1345.52 of the Revised Code.

(C)

(1) The automated title processing board is hereby created consisting of the registrar or the registrar's representative, a person selected by the registrar, the president of the Ohio clerks of court association or the president's representative, and two clerks of courts of common pleas appointed by the governor. The director of budget and management or the director's designee, the chief of the division of watercraft in the department of natural resources or the chief's designee, and the tax commissioner or the commissioner's designee shall be nonvoting members of the board. The purpose of the board is to facilitate the operation and maintenance of an automated title processing system and approve the procurement of automated title processing system equipment. Voting members of the board, excluding the registrar or the registrar's representative, shall serve without compensation, but shall be reimbursed for travel and other necessary expenses incurred in the conduct of their official duties. The registrar or the registrar's representative shall receive neither compensation nor reimbursement as a board member.

(2) The automated title processing board shall determine each of the following:

(a) The automated title processing equipment and certificates of title requirements for each county;

(b) The payment of expenses that may be incurred by the counties in implementing an automated title processing system;

(c) The repayment to the counties for existing title processing equipment.

(3) The registrar shall purchase, lease, or otherwise acquire any automated title processing equipment and certificates of title that the board determines are necessary from moneys in the automated title processing fund established by division (B)(3) of this section.

(D) All counties shall conform to the requirements of the registrar regarding the operation of their automated title processing system for motor vehicle titles, certificates of title for off-highway motorcycles and all-purpose vehicles, and certificates of title for watercraft and outboard motors.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-31-2001; 09-16-2004; 2007 HB67 07-03-2007



Section 4505.10 - Certificate of title when ownership changed by operation of law.

(A) In the event of the transfer of ownership of a motor vehicle by operation of law, as upon inheritance, devise, bequest, order in bankruptcy, insolvency, replevin, or execution sale, a motor vehicle is sold to satisfy storage or repair charges, or repossession is had upon default in performance of the terms of a security agreement as provided in Chapter 1309. of the Revised Code and the secured party has notified the debtor as required by division (B) of section 1309.611 of the Revised Code, a clerk of a court of common pleas, upon the surrender of the prior certificate of title or the manufacturer's or importer's certificate, or, when that is not possible, upon presentation of satisfactory proof to the clerk of ownership and rights of possession to the motor vehicle, and upon payment of the fee prescribed in section 4505.09 of the Revised Code and presentation of an application for certificate of title, may issue to the applicant a certificate of title to the motor vehicle. Only an affidavit by the person or agent of the person to whom possession of the motor vehicle has passed, setting forth the facts entitling the person to the possession and ownership, together with a copy of the journal entry, court order, or instrument upon which the claim of possession and ownership is founded, is satisfactory proof of ownership and right of possession. If the applicant cannot produce that proof of ownership, the applicant may apply directly to the registrar of motor vehicles and submit the evidence the applicant has, and the registrar, if the registrar finds the evidence sufficient, then may authorize a clerk to issue a certificate of title. If the registrar finds the evidence insufficient, the applicant may petition the court of common pleas for a court order ordering the clerk to issue a certificate of title. The court shall grant or deny the petition based on the sufficiency of the evidence presented to the court. If, from the records in the office of the clerk involved, there appears to be any lien on the motor vehicle, the certificate of title shall contain a statement of the lien unless the application is accompanied by proper evidence of its extinction.

(B) A clerk shall transfer a decedent's interest in one or two automobiles to the surviving spouse of the decedent, as provided in section 2106.18 of the Revised Code, upon receipt of the title or titles. An affidavit executed by the surviving spouse shall be submitted to the clerk with the title or titles. The affidavit shall give the date of death of the decedent, shall state that each automobile for which the decedent's interest is to be so transferred is not disposed of by testamentary disposition, and shall provide an approximate value for each automobile selected to be transferred by the surviving spouse. The affidavit shall also contain a description for each automobile for which the decedent's interest is to be so transferred. The transfer does not affect any liens upon any automobile for which the decedent's interest is so transferred.

(C) Upon the death of one of the persons who have established joint ownership with right of survivorship under section 2131.12 of the Revised Code in a motor vehicle, and upon presentation to a clerk of the title and the certificate of death of the decedent, the clerk shall transfer title to the motor vehicle to the survivor. The transfer does not affect any liens upon any motor vehicle so transferred.

(D) Upon the death of the owner of a motor vehicle designated in beneficiary form under section 2131.13 of the Revised Code, upon application for a certificate of title by the transfer-on-death beneficiary or beneficiaries designated pursuant to that section, and upon presentation to the clerk of the certificate of title and the certificate of death of the decedent, the clerk shall transfer the motor vehicle and issue a certificate of title to the transfer-on-death beneficiary or beneficiaries. The transfer does not affect any liens upon the motor vehicle so transferred.

Effective Date: 07-23-2002; 09-16-2004



Section 4505.101 - Certificate of title to unclaimed motor vehicle.

(A) The owner of any repair garage or place of storage in which a motor vehicle with a value of less than two thousand five hundred dollars has been left unclaimed for fifteen days or more following completion of the requested repair or the agreed term of storage may send by certified mail, return receipt requested, to the last known address of the owner a notice to remove the motor vehicle. If the motor vehicle remains unclaimed by the owner for fifteen days after the mailing of the notice, and the person on whose property the vehicle has been abandoned has received the signed receipt from the certified mail or has been notified that the delivery was not possible, the person shall obtain a certificate of title to the motor vehicle in the person's name in the manner provided in this section.

The owner of the repair garage or place of storage that mailed the notice shall execute an affidavit that all of the requirements of this section necessary to authorize the issuance of a certificate of title for the motor vehicle have been met. The affidavit shall set forth the value of the motor vehicle when unclaimed as determined in accordance with standards fixed by the registrar of motor vehicles; the length of time that the motor vehicle has remained unclaimed; the expenses incurred with the motor vehicle; that a notice to remove the vehicle has been mailed to the titled owner, if known, by certified mail, return receipt requested; and that a search of the records of the bureau of motor vehicles has been made for outstanding liens on the motor vehicle.

No affidavit shall be executed or filed under this section until after a search of the records of the bureau of motor vehicles has been made. If the research reveals any outstanding lien on the motor vehicle, the owner of the repair garage or place of storage of the motor vehicle shall notify the mortgagee or lienholder by certified mail, return receipt requested, stating where the motor vehicle is located and the value of the vehicle. Unless the mortgagee or lienholder claims the motor vehicle within fifteen days from the mailing of the notice, the mortgagee's mortgage or the lienholder's lien shall be invalid.

Upon presentation by the owner of the repair garage or place of storage of the affidavit, showing compliance with all requirements of this section to the clerk of courts of the county in which the repair garage or place of storage is located, the clerk of courts shall issue a certificate of title, free and clear of all liens and encumbrances, to the owner of the place of storage.

The value of the motor vehicle, as determined in accordance with standards fixed by the registrar of motor vehicles, less expenses incurred by the owner of such repair garage or place of storage, shall be paid to the clerk of courts for deposit into the county general fund upon receipt of the certificate of title.

(B) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4505.102 - Issuance of certificate in pawnbroker's name - procedure.

(A) If a pawnbroker licensed under Chapter 4727. of the Revised Code makes a loan that is secured by a motor vehicle, watercraft, or outboard motor and has taken possession of the motor vehicle, watercraft, or outboard motor and the certificate of title to the motor vehicle, watercraft, or outboard motor, and the owner of the motor vehicle, watercraft, or outboard motor fails to redeem or pay interest on the loan for which the motor vehicle, watercraft, or outboard motor was pledged within two months from the date of the loan or the date on which the last interest payment is due, and the pawnbroker notifies the owner by mail, with proof of mailing, as required by division (A) of section 4727.11 of the Revised Code, of the possible forfeiture of the motor vehicle, watercraft, or outboard motor, and the owner fails to redeem the motor vehicle, watercraft, or outboard motor within the thirty-day period required by that division to be specified in the notice, the pawnbroker shall proceed to obtain a certificate of title to the motor vehicle, watercraft, or outboard motor in the pawnbroker's name in the manner provided in this section.

(B) The pawnbroker shall execute an affidavit stating all of the following:

(1) That the pawnbroker is a pawnbroker licensed under Chapter 4727. of the Revised Code;

(2) That the pawnbroker has made a loan to the owner of a motor vehicle, watercraft, or outboard motor, and the security for the loan is the motor vehicle, watercraft, or outboard motor;

(3) That both the motor vehicle, watercraft, or outboard motor and the certificate of title to the motor vehicle, watercraft, or outboard motor are in the possession of the pawnbroker;

(4) That the owner of the motor vehicle, watercraft, or outboard motor has failed to redeem the pledged motor vehicle, watercraft, or outboard motor or pay interest on the loan for which the motor vehicle, watercraft, or outboard motor was pledged within two months from the date of the loan or the date on which the last interest payment was due;

(5) That the pawnbroker has notified the owner of the motor vehicle, watercraft, or outboard motor by mail, with proof of mailing, as required by division (A) of section 4727.11 of the Revised Code, and the owner has failed to redeem the motor vehicle, watercraft, or outboard motor within the thirty-day period required by that division to be specified in the notice.

Upon presentation by the pawnbroker of a copy of the affidavit, a copy of the pawn form, a copy of the proof of mailing, and the certificate of title to the motor vehicle, watercraft, or outboard motor, a clerk of a court of common pleas shall issue, if the record shows no lien or encumbrances exist, a certificate of title, free and clear of all liens and encumbrances, to the pawnbroker.

(C) No person shall execute or present the affidavit required by this section, knowing any entry on the affidavit to be false.

(D) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4505.11 - [Effective Until 7/1/2013] Surrender and cancellation of certificate of title - issuance of salvage or rebuilt salvage certificate of title.

This section shall also apply to all-purpose vehicles and off-highway motorcycles as defined in section 4519.01 of the Revised Code.

(A) Each owner of a motor vehicle and each person mentioned as owner in the last certificate of title, when the motor vehicle is dismantled, destroyed, or changed in such manner that it loses its character as a motor vehicle, or changed in such manner that it is not the motor vehicle described in the certificate of title, shall surrender the certificate of title to that motor vehicle to a clerk of a court of common pleas, and the clerk, with the consent of any holders of any liens noted on the certificate of title, then shall enter a cancellation upon the clerk's records and shall notify the registrar of motor vehicles of the cancellation.

Upon the cancellation of a certificate of title in the manner prescribed by this section, any clerk and the registrar of motor vehicles may cancel and destroy all certificates and all memorandum certificates in that chain of title.

(B)

(1) If an Ohio certificate of title or salvage certificate of title to a motor vehicle is assigned to a salvage dealer, the dealer is not required to obtain an Ohio certificate of title or a salvage certificate of title to the motor vehicle in the dealer's own name if the dealer dismantles or destroys the motor vehicle, indicates the number of the dealer's motor vehicle salvage dealer's license on it, marks "FOR DESTRUCTION" across the face of the certificate of title or salvage certificate of title, and surrenders the certificate of title or salvage certificate of title to a clerk of a court of common pleas as provided in division (A) of this section. If the salvage dealer retains the motor vehicle for resale, the dealer shall make application for a salvage certificate of title to the motor vehicle in the dealer's own name as provided in division (C)(1) of this section.

(2) At the time any salvage motor vehicle is sold at auction or through a pool, the salvage motor vehicle auction or salvage motor vehicle pool shall give a copy of the salvage certificate of title or a copy of the certificate of title marked "FOR DESTRUCTION" to the purchaser.

(C)

(1) When an insurance company declares it economically impractical to repair such a motor vehicle and has paid an agreed price for the purchase of the motor vehicle to any insured or claimant owner, the insurance company shall proceed as follows :

(a) If an insurance company receives the certificate of title and the motor vehicle, within thirty business days, the insurance company shall deliver the certificate of title to a clerk of a court of common pleas and shall make application for a salvage certificate of title.

(b) If an insurance company obtains possession of the motor vehicle but is unable to obtain the properly endorsed certificate of title for the motor vehicle, within thirty business days following the vehicle's owner or lienholder's acceptance of the insurance company's payment for the vehicle, the insurance company may apply to the clerk of a court of common pleas for a salvage certificate of title without delivering the certificate of title for the motor vehicle. The application shall be accompanied by evidence that the insurance company has paid a total loss claim on the vehicle, a copy of the written request for the certificate of title on the insurance company's letterhead, and the original certified mail, return receipt notice, addressed to the last known owner of the vehicle and any known lienholder, to obtain the certificate of title.

(c) Upon receipt of a properly completed application for a salvage certificate of title as described in division (C)(1)(a) or (b) or (C)(2) of this section, the clerk shall issue the salvage certificate of title on a form, prescribed by the registrar, that shall be easily distinguishable from the original certificate of title and shall bear the same information as the original certificate of title except that it may bear a different number than that of the original certificate of title. Except as provided in division (C) (3) of this section, the salvage certificate of title shall be assigned by the insurance company to a salvage dealer or any other person for use as evidence of ownership upon the sale or other disposition of the motor vehicle, and the salvage certificate of title shall be transferrable to any other person. The clerk shall charge a fee of four dollars for the cost of processing each salvage certificate of title.

(2) If an insurance company requests that a salvage motor vehicle auction take possession of a motor vehicle that is the subject of an insurance claim, and subsequently the insurance company denies coverage with respect to the motor vehicle or does not otherwise take ownership of the motor vehicle, the salvage motor vehicle auction may proceed as follows. After the salvage motor vehicle auction has possession of the motor vehicle for forty-five days, it may apply to the clerk of a court of common pleas for a salvage certificate of title without delivering the certificate of title for the motor vehicle. The application shall be accompanied by a copy of the written request that the vehicle be removed from the facility on the salvage motor vehicle auction's letterhead, and the original certified mail, return receipt notice, addressed to the last known owner of the vehicle and any known lienholder, requesting that the vehicle be removed from the facility of the salvage motor vehicle auction. Upon receipt of a properly completed application, the clerk shall follow the process as described in division (C)(1)(c) of this section. The salvage certificate of title so issued shall be free and clear of all liens.

(3) If an insurance company considers a motor vehicle as described in division (C)(1)(a) or (b) of this section to be impossible to restore for highway operation, the insurance company may assign the certificate of title to the motor vehicle to a salvage dealer or scrap metal processing facility and send the assigned certificate of title to the clerk of the court of common pleas of any county. The insurance company shall mark the face of the certificate of title "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

(4) If an insurance company declares it economically impractical to repair a motor vehicle, agrees to pay to the insured or claimant owner an amount in settlement of a claim against a policy of motor vehicle insurance covering the motor vehicle, and agrees to permit the insured or claimant owner to retain possession of the motor vehicle, the insurance company shall not pay the insured or claimant owner any amount in settlement of the insurance claim until the owner obtains a salvage certificate of title to the vehicle and furnishes a copy of the salvage certificate of title to the insurance company.

(D) When a self-insured organization, rental or leasing company, or secured creditor becomes the owner of a motor vehicle that is burned, damaged, or dismantled and is determined to be economically impractical to repair, the self-insured organization, rental or leasing company, or secured creditor shall do one of the following:

(1) Mark the face of the certificate of title to the motor vehicle "FOR DESTRUCTION" and surrender the certificate of title to a clerk of a court of common pleas for cancellation as described in division (A) of this section. The self-insured organization, rental or leasing company, or secured creditor then shall deliver the motor vehicle, together with a photocopy of the certificate of title, to a salvage dealer or scrap metal processing facility and shall cause the motor vehicle to be dismantled, flattened, crushed, or destroyed.

(2) Obtain a salvage certificate of title to the motor vehicle in the name of the self-insured organization, rental or leasing company, or secured creditor, as provided in division (C)(1) of this section, and then sell or otherwise dispose of the motor vehicle. If the motor vehicle is sold, the self-insured organization, rental or leasing company, or secured creditor shall obtain a salvage certificate of title to the motor vehicle in the name of the purchaser from a clerk of a court of common pleas.

(E) If a motor vehicle titled with a salvage certificate of title is restored for operation upon the highways, application shall be made to a clerk of a court of common pleas for a certificate of title. Upon inspection by the state highway patrol, which shall include establishing proof of ownership and an inspection of the motor number and vehicle identification number of the motor vehicle and of documentation or receipts for the materials used in restoration by the owner of the motor vehicle being inspected, which documentation or receipts shall be presented at the time of inspection, the clerk, upon surrender of the salvage certificate of title, shall issue a certificate of title for a fee prescribed by the registrar. The certificate of title shall be in the same form as the original certificate of title and shall bear the words "REBUILT SALVAGE" in black boldface letters on its face. Every subsequent certificate of title, memorandum certificate of title, or duplicate certificate of title issued for the motor vehicle also shall bear the words "REBUILT SALVAGE" in black boldface letters on its face. The exact location on the face of the certificate of title of the words "REBUILT SALVAGE" shall be determined by the registrar, who shall develop an automated procedure within the automated title processing system to comply with this division. The clerk shall use reasonable care in performing the duties imposed on the clerk by this division in issuing a certificate of title pursuant to this division, but the clerk is not liable for any of the clerk's errors or omissions or those of the clerk's deputies, or the automated title processing system in the performance of those duties. A fee of fifty dollars shall be assessed by the state highway patrol for each inspection made pursuant to this division and shall be deposited into the state highway safety fund established by section 4501.06 of the Revised Code.

(F) No person shall operate upon the highways in this state a motor vehicle, title to which is evidenced by a salvage certificate of title, except to deliver the motor vehicle pursuant to an appointment for an inspection under this section.

(G) No motor vehicle the certificate of title to which has been marked "FOR DESTRUCTION" and surrendered to a clerk of a court of common pleas shall be used for anything except parts and scrap metal.

(H)

(1) Except as otherwise provided in this division, an owner of a manufactured or mobile home that will be taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code shall surrender the certificate of title to the auditor of the county containing the taxing district in which the home is located. An owner whose home qualifies for real property taxation under divisions (B)(1)(a) and (b) of section 4503.06 of the Revised Code shall surrender the certificate within fifteen days after the home meets the conditions specified in those divisions. The auditor shall deliver the certificate of title to the clerk of the court of common pleas who issued it.

(2) If the certificate of title for a manufactured or mobile home that is to be taxed as real property is held by a lienholder, the lienholder shall surrender the certificate of title to the auditor of the county containing the taxing district in which the home is located, and the auditor shall deliver the certificate of title to the clerk of the court of common pleas who issued it. The lienholder shall surrender the certificate within thirty days after both of the following have occurred:

(a) The homeowner has provided written notice to the lienholder requesting that the certificate of title be surrendered to the auditor of the county containing the taxing district in which the home is located.

(b) The homeowner has either paid the lienholder the remaining balance owed to the lienholder, or, with the lienholder's consent, executed and delivered to the lienholder a mortgage on the home and land on which the home is sited in the amount of the remaining balance owed to the lienholder.

(3) Upon the delivery of a certificate of title by the county auditor to the clerk, the clerk shall inactivate it and maintain it in the automated title processing system for a period of thirty years.

(4) Upon application by the owner of a manufactured or mobile home that is taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code and that no longer satisfies divisions (B)(1)(a) and (b) or divisions (B)(2)(a) and (b) of that section, the clerk shall reactivate the record of the certificate of title that was inactivated under division (H)(3) of this section and shall issue a new certificate of title, but only if the application contains or has attached to it all of the following:

(a) An endorsement of the county treasurer that all real property taxes charged against the home under Title LVII of the Revised Code and division (B) of section 4503.06 of the Revised Code for all preceding tax years have been paid;

(b) An endorsement of the county auditor that the home will be removed from the real property tax list;

(c) Proof that there are no outstanding mortgages or other liens on the home or, if there are such mortgages or other liens, that the mortgagee or lienholder has consented to the reactivation of the certificate of title.

(I)

(1) Whoever violates division (F) of this section shall be fined not more than two thousand dollars, imprisoned not more than one year, or both.

(2) Whoever violates division (G) of this section shall be fined not more than one thousand dollars, imprisoned not more than six months, or both.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 01-01-2004; 09-16-2004

This section is set out twice. See also § 4505.11, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4505.11 - [Effective 7/1/2013] Surrender and cancellation of certificate of title - issuance of salvage or rebuilt salvage certificate of title.

This section shall also apply to all-purpose vehicles and off-highway motorcycles as defined in section 4519.01 of the Revised Code.

(A) Each owner of a motor vehicle and each person mentioned as owner in the last certificate of title, when the motor vehicle is dismantled, destroyed, or changed in such manner that it loses its character as a motor vehicle, or changed in such manner that it is not the motor vehicle described in the certificate of title, shall surrender the certificate of title to that motor vehicle to a clerk of a court of common pleas, and the clerk, with the consent of any holders of any liens noted on the certificate of title, then shall enter a cancellation upon the clerk's records and shall notify the registrar of motor vehicles of the cancellation.

Upon the cancellation of a certificate of title in the manner prescribed by this section, any clerk and the registrar of motor vehicles may cancel and destroy all certificates and all memorandum certificates in that chain of title.

(B)

(1) If an Ohio certificate of title or salvage certificate of title to a motor vehicle is assigned to a salvage dealer, the dealer is not required to obtain an Ohio certificate of title or a salvage certificate of title to the motor vehicle in the dealer's own name if the dealer dismantles or destroys the motor vehicle, indicates the number of the dealer's motor vehicle salvage dealer's license on it, marks "FOR DESTRUCTION" across the face of the certificate of title or salvage certificate of title, and surrenders the certificate of title or salvage certificate of title to a clerk of a court of common pleas as provided in division (A) of this section. If the salvage dealer retains the motor vehicle for resale, the dealer shall make application for a salvage certificate of title to the motor vehicle in the dealer's own name as provided in division (C)(1) of this section.

(2) At the time any salvage motor vehicle is sold at auction or through a pool, the salvage motor vehicle auction or salvage motor vehicle pool shall give a copy of the salvage certificate of title or a copy of the certificate of title marked "FOR DESTRUCTION" to the purchaser.

(C)

(1) When an insurance company declares it economically impractical to repair such a motor vehicle and has paid an agreed price for the purchase of the motor vehicle to any insured or claimant owner, the insurance company shall proceed as follows:

(a) If an insurance company receives the certificate of title and the motor vehicle, within thirty business days, the insurance company shall deliver the certificate of title to a clerk of a court of common pleas and shall make application for a salvage certificate of title.

(b) If an insurance company obtains possession of the motor vehicle but is unable to obtain the properly endorsed certificate of title for the motor vehicle within thirty business days following the vehicle's owner or lienholder's acceptance of the insurance company's payment for the vehicle, the insurance company may apply to the clerk of a court of common pleas for a salvage certificate of title without delivering the certificate of title for the motor vehicle. The application shall be accompanied by evidence that the insurance company has paid a total loss claim on the vehicle, a copy of the written request for the certificate of title on the insurance company's letterhead, and the original certified mail, return receipt notice, addressed to the last known owner of the vehicle and any known lienholder, to obtain the certificate of title.

(c) Upon receipt of a properly completed application for a salvage certificate of title as described in division (C)(1)(a) or (b) or (C)(2) of this section, the clerk shall issue the salvage certificate of title on a form, prescribed by the registrar, that shall be easily distinguishable from the original certificate of title and shall bear the same information as the original certificate of title except that it may bear a different number than that of the original certificate of title. Except as provided in division (C)(3) of this section, the salvage certificate of title shall be assigned by the insurance company to a salvage dealer or any other person for use as evidence of ownership upon the sale or other disposition of the motor vehicle, and the salvage certificate of title shall be transferrable to any other person. The clerk shall charge a fee of four dollars for the cost of processing each salvage certificate of title.

(2) If an insurance company requests that a salvage motor vehicle auction take possession of a motor vehicle that is the subject of an insurance claim, and subsequently the insurance company denies coverage with respect to the motor vehicle or does not otherwise take ownership of the motor vehicle, the salvage motor vehicle auction may proceed as follows. After the salvage motor vehicle auction has possession of the motor vehicle for forty-five days, it may apply to the clerk of a court of common pleas for a salvage certificate of title without delivering the certificate of title for the motor vehicle. The application shall be accompanied by a copy of the written request that the vehicle be removed from the facility on the salvage motor vehicle auction's letterhead, and the original certified mail, return receipt notice, addressed to the last known owner of the vehicle and any known lienholder, requesting that the vehicle be removed from the facility of the salvage motor vehicle auction. Upon receipt of a properly completed application, the clerk shall follow the process as described in division (C)(1)(c) of this section. The salvage certificate of title so issued shall be free and clear of all liens.

(3) If an insurance company considers a motor vehicle as described in division (C)(1)(a) or (b) of this section to be impossible to restore for highway operation, the insurance company may assign the certificate of title to the motor vehicle to a salvage dealer or scrap metal processing facility and send the assigned certificate of title to the clerk of the court of common pleas of any county. The insurance company shall mark the face of the certificate of title "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

(4) If an insurance company declares it economically impractical to repair a motor vehicle, agrees to pay to the insured or claimant owner an amount in settlement of a claim against a policy of motor vehicle insurance covering the motor vehicle, and agrees to permit the insured or claimant owner to retain possession of the motor vehicle, the insurance company shall not pay the insured or claimant owner any amount in settlement of the insurance claim until the owner obtains a salvage certificate of title to the vehicle and furnishes a copy of the salvage certificate of title to the insurance company.

(D) When a self-insured organization, rental or leasing company, or secured creditor becomes the owner of a motor vehicle that is burned, damaged, or dismantled and is determined to be economically impractical to repair, the self-insured organization, rental or leasing company, or secured creditor shall do one of the following:

(1) Mark the face of the certificate of title to the motor vehicle "FOR DESTRUCTION" and surrender the certificate of title to a clerk of a court of common pleas for cancellation as described in division (A) of this section. The self-insured organization, rental or leasing company, or secured creditor then shall deliver the motor vehicle, together with a photocopy of the certificate of title, to a salvage dealer or scrap metal processing facility and shall cause the motor vehicle to be dismantled, flattened, crushed, or destroyed.

(2) Obtain a salvage certificate of title to the motor vehicle in the name of the self-insured organization, rental or leasing company, or secured creditor, as provided in division (C)(1) of this section, and then sell or otherwise dispose of the motor vehicle. If the motor vehicle is sold, the self-insured organization, rental or leasing company, or secured creditor shall obtain a salvage certificate of title to the motor vehicle in the name of the purchaser from a clerk of a court of common pleas.

(E) If a motor vehicle titled with a salvage certificate of title is restored for operation upon the highways, application shall be made to a clerk of a court of common pleas for a certificate of title. Upon inspection by the state highway patrol, which shall include establishing proof of ownership and an inspection of the motor number and vehicle identification number of the motor vehicle and of documentation or receipts for the materials used in restoration by the owner of the motor vehicle being inspected, which documentation or receipts shall be presented at the time of inspection, the clerk, upon surrender of the salvage certificate of title, shall issue a certificate of title for a fee prescribed by the registrar. The certificate of title shall be in the same form as the original certificate of title and shall bear the words "REBUILT SALVAGE" in black boldface letters on its face. Every subsequent certificate of title, memorandum certificate of title, or duplicate certificate of title issued for the motor vehicle also shall bear the words "REBUILT SALVAGE" in black boldface letters on its face. The exact location on the face of the certificate of title of the words "REBUILT SALVAGE" shall be determined by the registrar, who shall develop an automated procedure within the automated title processing system to comply with this division. The clerk shall use reasonable care in performing the duties imposed on the clerk by this division in issuing a certificate of title pursuant to this division, but the clerk is not liable for any of the clerk's errors or omissions or those of the clerk's deputies, or the automated title processing system in the performance of those duties. A fee of fifty dollars shall be assessed by the state highway patrol for each inspection made pursuant to this division and shall be deposited into the state highway safety fund established by section 4501.06 of the Revised Code.

(F) No person shall operate upon the highways in this state a motor vehicle, title to which is evidenced by a salvage certificate of title, except to deliver the motor vehicle pursuant to an appointment for an inspection under this section.

(G) No motor vehicle the certificate of title to which has been marked "FOR DESTRUCTION" and surrendered to a clerk of a court of common pleas shall be used for anything except parts and scrap metal.

(H)

(1) Except as otherwise provided in this division, an owner of a manufactured or mobile home that will be taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code shall surrender the certificate of title to the auditor of the county containing the taxing district in which the home is located. An owner whose home qualifies for real property taxation under divisions (B)(1)(a) and (b) of section 4503.06 of the Revised Code shall surrender the certificate within fifteen days after the home meets the conditions specified in those divisions. The auditor shall deliver the certificate of title to the clerk of the court of common pleas who issued it.

(2) If the certificate of title for a manufactured or mobile home that is to be taxed as real property is held by a lienholder, the lienholder shall surrender the certificate of title to the auditor of the county containing the taxing district in which the home is located, and the auditor shall deliver the certificate of title to the clerk of the court of common pleas who issued it. The lienholder shall surrender the certificate within thirty days after both of the following have occurred:

(a) The homeowner has provided written notice to the lienholder requesting that the certificate of title be surrendered to the auditor of the county containing the taxing district in which the home is located.

(b) The homeowner has either paid the lienholder the remaining balance owed to the lienholder, or, with the lienholder's consent, executed and delivered to the lienholder a mortgage on the home and land on which the home is sited in the amount of the remaining balance owed to the lienholder.

(3) Upon the delivery of a certificate of title by the county auditor to the clerk, the clerk shall inactivate it and maintain it in the automated title processing system for a period of thirty years.

(4) Upon application by the owner of a manufactured or mobile home that is taxed as real property pursuant to division (B) of section 4503.06 of the Revised Code and that no longer satisfies divisions (B)(1)(a) and (b) or divisions (B)(2)(a) and (b) of that section, the clerk shall reactivate the record of the certificate of title that was inactivated under division (H)(3) of this section and shall issue a new certificate of title, but only if the application contains or has attached to it all of the following:

(a) An endorsement of the county treasurer that all real property taxes charged against the home under Title LVII of the Revised Code and division (B) of section 4503.06 of the Revised Code for all preceding tax years have been paid;

(b) An endorsement of the county auditor that the home will be removed from the real property tax list;

(c) Proof that there are no outstanding mortgages or other liens on the home or, if there are such mortgages or other liens, that the mortgagee or lienholder has consented to the reactivation of the certificate of title.

(I)

(1) Whoever violates division (F) of this section shall be fined not more than two thousand dollars, imprisoned not more than one year, or both.

(2) Whoever violates division (G) of this section shall be fined not more than one thousand dollars, imprisoned not more than six months, or both.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 3/22/2013.

Effective Date: 01-01-2004; 09-16-2004

This section is set out twice. See also § 4505.11, effective until 7/1/2013.



Section 4505.111 - State highway patrol to inspect vehicle assembled by person other than manufacturer.

(A) Every motor vehicle, other than a manufactured home, a mobile home, or a motor vehicle as provided in divisions (C), (D), and (E) of section 4505.11 of the Revised Code, that is assembled from component parts by a person other than the manufacturer, shall be inspected by the state highway patrol prior to issuance of title to the motor vehicle. The inspection shall include establishing proof of ownership and an inspection of the motor number and vehicle identification number of the motor vehicle, and any items of equipment the director of public safety considers advisable and requires to be inspected by rule. A fee of forty dollars in fiscal year 1998 and fifty dollars in fiscal year 1999 and thereafter shall be assessed by the state highway patrol for each inspection made pursuant to this section, and shall be deposited in the state highway safety fund established by section 4501.06 of the Revised Code.

(B) Whoever violates this section shall be fined not more than two thousand dollars, imprisoned not more than one year, or both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4505.112 - Certificate for buyback motor vehicle.

A certificate of title to a motor vehicle that is a buyback motor vehicle as defined in section 1345.71 of the Revised Code shall be issued in accordance with division (C) of section 1345.76 of the Revised Code.

Effective Date: 09-15-1999



Section 4505.12 - Duplicate certificate of title - memorandum certificate.

In the event of a lost or destroyed certificate of title, application shall be made to a clerk of a court of common pleas by the owner of the motor vehicle or the holder of a lien on it for a duplicate certificate of title upon a form and accompanied by the fee prescribed by section 4505.09 of the Revised Code. The application shall be signed and sworn to by the person making the application. The clerk then shall issue a duplicate certificate of title to the person entitled to receive it under this chapter. The duplicate copy shall be plainly marked across its face with the word "duplicate," and any subsequent purchaser of the motor vehicle in the chain of title originating through the duplicate certificate of title acquires only such rights in the motor vehicle as the original holder of the duplicate certificate of title had. Any purchaser of the motor vehicle, at the time of purchase, may require the seller to indemnify the purchaser and all subsequent purchasers of the motor vehicle against any loss that the purchaser or they may suffer by reason of any claim presented upon the original certificate. In the event of the recovery of the original certificate of title by the owner, the owner immediately shall surrender it to the clerk for cancellation.

The holder of a certificate of title for a motor vehicle upon which is noted an existing lien, encumbrance, or mortgage at any time may make application to a clerk for a memorandum certificate, which application shall be made in the form prescribed by the registrar of motor vehicles and signed and sworn to by the applicant. Upon receipt of the application, if it appears to be complete and in order, together with the fee prescribed by section 4505.09 of the Revised Code, the clerk shall issue to the applicant a memorandum certificate for the motor vehicle. If the memorandum certificate is lost or destroyed, the holder of it may obtain another memorandum certificate upon the filing of an application with a clerk on a form prescribed by the registrar, accompanied by the fee prescribed in section 4505.09 of the Revised Code. The memorandum certificate shall be effective only for the purpose of obtaining a certificate of registration, is not assignable, and constitutes no evidence of title or of right to transfer or encumber the motor vehicle described in it.

Effective Date: 10-31-2001



Section 4505.13 - Security interests - automated title processing system.

(A)

(1) Chapter 1309. and section 1701.66 of the Revised Code do not permit or require the deposit, filing, or other record of a security interest covering a motor vehicle, except as provided in division (A)(2) of this section.

(2) Chapter 1309. of the Revised Code applies to a security interest in a motor vehicle held as inventory for sale by a dealer. The security interest has priority over creditors of the dealer as provided in Chapter 1309. of the Revised Code without notation of the security interest on a certificate of title, without entry of a notation of the security interest into the automated title processing system if a physical certificate of title for the motor vehicle has not been issued, or without the retention of a manufacturer's or importer's certificate.

(B) Subject to division (A) of this section, any security agreement covering a security interest in a motor vehicle, if a notation of the agreement has been made by a clerk of a court of common pleas on the face of the certificate of title or the clerk has entered a notation of the agreement into the automated title processing system and a physical certificate of title for the motor vehicle has not been issued, is valid as against the creditors of the debtor, whether armed with process or not, and against subsequent purchasers, secured parties, and other lienholders or claimants. All security interests, liens, mortgages, and encumbrances entered into the automated title processing system in relation to a particular certificate of title, regardless of whether a physical certificate of title is issued, take priority according to the order of time in which they are entered into the automated title processing system by the clerk. Exposure for sale of any motor vehicle by its owner, with the knowledge or with the knowledge and consent of the holder of any security interest, lien, mortgage, or encumbrance on it, does not render that security interest, lien, mortgage, or encumbrance ineffective as against the creditors of that owner, or against holders of subsequent security interests, liens, mortgages, or encumbrances upon that motor vehicle.

The secured party, upon presentation of evidence of a security interest to a clerk of a court of common pleas, together with the certificate of title if a physical certificate of title for the motor vehicle exists, and the fee prescribed by section 4505.09 of the Revised Code, may have a notation of the security interest made. Unless the secured party specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title, the clerk shall issue, over the clerk's signature and seal of office, a new original certificate of title from the automated title processing records that indicates the security interest and the date of the security interest.

If a security interest is fully discharged as a result of its holder's receipt of good funds in the correct amount and if the holder holds a physical certificate of title, the holder shall note the discharge of the security interest on the face of the certificate of title over the holder's signature, or over the holder's signature on a form prescribed by the registrar of motor vehicles when there is no space for the discharge on the face of the certificate of title. Except as otherwise provided in this section, prior to delivering the certificate of title to the owner, the holder or the holder's agent shall convey the certificate of title or a separate statement of the discharge of the security interest to a clerk. The conveyance shall occur not more than seven business days after the date good funds in the correct amount to fully discharge the security interest have been credited to an account of the holder, provided the holder has been provided accurate information concerning the motor vehicle. Conveyance of the certificate of title or separate statement of the discharge within the required seven business days may be indicated by postmark or receipt by a clerk within that period, or, in the case of a written confirmation that is sent electronically as provided in division (C)(1) of this section, by the date of the electronic mail or other electronic communication. If the discharge of the security interest appears to be genuine, the clerk shall note the cancellation of the security interest on the face of the certificate of title, if it was so conveyed, and note it in the automated title processing system .

If a security interest is fully discharged as a result of its holder's receipt of good funds in the correct amount and the holder does not hold a physical certificate of title, when the holder notifies a clerk of the discharge of its security interest, the holder at that time also may request the clerk to issue a physical certificate of title to the vehicle. The request shall specify whether the clerk is to send the certificate of title directly to the owner or to the holder or the holder's agent for transmission to the owner. If such a request is made, the clerk shall issue a physical certificate of title and send it to the specified person.

The clerk shall not honor such a request for a physical certificate of title if it is not made by the holder at the same time as the holder's notification to the clerk of the discharge of its security interest.

(C)

(1) In all cases, a secured party may choose to present a clerk with evidence of a security interest via written confirmation through electronic means, and the clerk shall enter the security interest into the automated title processing system. A secured party also may choose to notify a clerk of the discharge of its security interest via electronic means, and the clerk shall enter the cancellation into the automated title processing system.

(2) In the case of a security interest that is being satisfied by a dealer to whom a certificate of title is being transferred, the cancellation of the security interest shall occur during the course of the transfer. The dealer shall submit a discharge request to the secured party. A discharge request shall include good funds in the correct amount to fully discharge the security interest and accurate information concerning the motor vehicle.

(3)

(a) Upon receiving a discharge request that complies with division (C)(2) of this section, if the current automated title processing system record indicates that a physical title exists for that motor vehicle, a secured party shall convey the physical certificate of title, with the discharge of the security interest noted on its face, to the dealer within seven business days after the date good funds in the correct amount to fully discharge the security interest have been credited to an account of the secured party.

If a secured party is unable to convey to the dealer the physical certificate of title within the required seven business days, the secured party instead shall convey to the dealer an affidavit stating that the security interest has been discharged, together with payment for a duplicate certificate of title, within that period. If the current automated title processing system record for a motor vehicle indicates that an electronic title exists for that motor vehicle, the secured party shall convey to the dealer within the required seven business days written confirmation that the security interest has been satisfied.

(b) Conveyance of a physical certificate of title, or affidavit and required payment, or written confirmation that the security interest has been satisfied from a secured party to a dealer under the circumstances described in division (C)(3)(a) of this section within the required seven business days may be indicated by a postmark within that period or, in the case of a written confirmation that is sent electronically, the date of the electronic mail or other electronic communication.

(4) A secured party is liable to a dealer for a late fee of ten dollars per day for each physical certificate of title, or affidavit and required payment, or written confirmation that the security interest has been satisfied that is conveyed to the dealer more than seven business days but less than twenty-one days after the date specified in division (C)(3)(a) of this section and, from then on, twenty-five dollars per day until the physical certificate of title, or affidavit and required payment, or written confirmation that the security interest has been satisfied is conveyed to the dealer.

(D) Notwithstanding any provision of Chapter 1310. of the Revised Code or of any other law, the lease of a motor vehicle or trailer does not constitute a conditional sale or create a security interest merely because the lease agreement permits or requires the lessor, at the end of the lease term, to adjust the rental price to either a higher or a lower amount by reference to the amount the lessor realizes upon the sale or other disposition of the motor vehicle or trailer.

(E) If a physical certificate of title has not been issued for a motor vehicle and all the security interests relating to that motor vehicle have been discharged, the owner of the motor vehicle may obtain a physical certificate of title from the clerk of any court of common pleas upon payment of the fee specified in section 4505.09 of the Revised Code.

(F) If a clerk of a court of common pleas, other than the clerk of the court of common pleas of the county in which the owner of a motor vehicle resides, enters a notation of the existence of, or the cancellation of, a security interest relating to the motor vehicle, the clerk shall transmit the data relating to the notation to the automated title processing system.

(G) The registrar of motor vehicles, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the electronic transmission of security interest and other information under this section. In adopting the rules, the registrar shall confer with the clerks of the courts of common pleas.

(H) As used in this section:

(1) "Accurate information" means the make and model of the motor vehicle, its vehicle identification number, and the name and address of its owner as they appear on the certificate of title that is to be conveyed.

(2) "Dealer" has the same meaning as in section 4517.01 of the Revised Code.

(3) "Good funds" includes cash, or a wire transfer, cashier's check, certified check, draft, money order, or teller's check issued by an insured financial institution, or a dealer's check for which the secured party has received funds that are available for withdrawal pursuant to "Availability of Funds and Collection of Checks (Regulation CC)," 12 C.F.R. 229.

(4) "Inventory" has the same meaning as in section 1309.102 of the Revised Code.

(5) "Electronic certificate of title" means an electronic record stored in the automated title processing system that established ownership of a motor vehicle, as well as any security interest that exists in that motor vehicle.

(6) "Written confirmation" means a communication from a secured party to a motor vehicle dealer regarding the secured party's security interest in a motor vehicle. A written confirmation may be either a physical document or an electronic communication such as electronic mail. Both types of written confirmation may be conveyed under this section.

Effective Date: 10-31-2001; 09-16-2004



Section 4505.14 - Fees for supplying title information and copies.

(A) The registrar of motor vehicles, or the clerk of the court of common pleas, upon the application of any person and payment of the proper fee, may prepare and furnish lists containing title information in such form and subject to such territorial division or other classification as they may direct. The registrar or the clerk may search the records of the bureau of motor vehicles and furnish reports of those records under the signature of the registrar or the clerk.

(B)

(1) Fees for lists containing title information shall be charged and collected as follows:

(a) For lists containing three thousand titles or more, twenty-five dollars per thousand or part thereof;

(b) For each report of a search of the records, two dollars per copy except that on and after October 1, 2009, the fee shall be five dollars per copy. The registrar and the clerk may certify copies of records generated by an automated title processing system.

(2) A copy of any such report shall be taken as prima-facie evidence of the facts therein stated, in any court of the state. The registrar and the clerk shall furnish information on any title without charge to the state highway patrol, sheriffs, chiefs of police, or the attorney general. The clerk also may provide a copy of a certificate of title to a public agency without charge.

(C)

(1) Those fees collected by the registrar as provided in division (B)(1)(a) of this section shall be paid to the treasurer of state to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Those fees collected by the clerk as provided in division (B)(1)(a) of this section shall be paid to the certificate of title administration fund created by section 325.33 of the Revised Code.

(2) Prior to October 1, 2009, the registrar shall pay those fees the registrar collects under division (B)(1)(b) of this section into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Prior to October 1, 2009, the clerk shall pay those fees the clerk collects under division (B)(1)(b) of this section to the certificate of title administration fund created by section 325.33 of the Revised Code.

(3) On and after October 1, 2009, the registrar shall pay two dollars of each fee the registrar collects under division (B)(1)(b) of this section into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Of the remaining three dollars of each such fee the registrar collects, the registrar shall deposit sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established under section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

(4) On and after October 1, 2009, the clerk of the court of common pleas shall retain two dollars of each fee the clerk collects under division (B)(1)(b) of this section and deposit that two dollars into the certificate of title administration fund created by section 325.33 of the Revised Code. The clerk shall forward the remaining three dollars to the registrar not later than the fifth day of the month next succeeding that in which the transaction occurred. Of that remaining three dollars, the registrar shall deposit sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established under section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-17-1996



Section 4505.141 - Public access to title information via electronic means.

The registrar of motor vehicles shall enable the public to access motor vehicle title information via electronic means. No fee shall be charged for this access. The title information that must be so accessible is only the title information that is in an electronic format at the time a person requests this access.

The registrar shall establish procedures governing this access. The procedures may be established by rule in accordance with Chapter 119. of the Revised Code. In adopting the procedures, the registrar shall confer with the clerks of the courts of common pleas.

Access by the public to motor vehicle title information under this section shall comply with all restrictions contained in the Revised Code and federal law that govern the disclosure of that information.

Effective Date: 10-31-2001; 09-16-2004



Section 4505.15 - Appointment of agents to sign certificates.

(A) Manufacturers and importers shall appoint and authorize agents who shall sign manufacturer's or importer's certificates. The registrar of motor vehicles may require that a certified copy of a list containing the names and the facsimile signatures of the authorized agents be furnished the registrar and be forwarded to each clerk of the court of common pleas in the respective counties within the state, and the registrar may prescribe the form of authorization to be used by manufacturers or importers and the method of certification of the names of said agents.

(B) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4505.16 - Administration of oaths.

The clerk of the court of common pleas and his authorized deputies may administer oaths on any application or affidavit required by sections 4505.01 to 4505.21 of the Revised Code.

Effective Date: 10-12-1994



Section 4505.17 - Reports and records of motor vehicle thefts.

(A) Every sheriff, chief of police, constable, state highway patrol trooper, employee of the state highway patrol, and designated officer of the department of public safety, having knowledge of a stolen motor vehicle, immediately shall furnish the registrar of motor vehicles with full information concerning such theft.

Whenever the registrar receives a report of the theft or conversion of a motor vehicle, whether the same has been registered or not and whether owned in this or any other state, the registrar shall make a distinctive record thereof, including the make of the stolen vehicle and its manufacturer's vehicle identification number. The registrar shall prepare a report listing motor vehicles stolen and recovered as disclosed by the reports submitted to the registrar, to be distributed as the registrar determines advisable.

In the event of the receipt from any clerk of the court of common pleas of a copy of a certificate of title to such a motor vehicle, the registrar immediately shall notify the rightful owner thereof and the clerk who issued such certificate of title, and if, upon investigation, it appears that such certificate of title was improperly issued, the registrar immediately shall cancel the certificate.

In the event of the recovery of a stolen or converted motor vehicle, the owner immediately shall notify the registrar, who shall remove the record of the theft or conversion from the registrar's file.

(B) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4505.18 - Prohibited acts.

(A) No person shall do any of the following:

(1) Operate in this state a motor vehicle for which a certificate of title is required without having that certificate in accordance with this chapter or, if a physical certificate of title has not been issued for a motor vehicle, operate the motor vehicle in this state knowing that the ownership information relating to the vehicle has not been entered into the automated title processing system by a clerk of a court of common pleas;

(2) Display or display for sale or sell as a dealer or acting on behalf of a dealer, a motor vehicle without having obtained a manufacturer's or importer's certificate, a certificate of title, or an assignment of a certificate of title for it as provided in this chapter;

(3) Fail to surrender any certificate of title or any certificate of registration or license plates upon cancellation of the same by the registrar of motor vehicles and notice of the cancellation as prescribed in this chapter;

(4) Fail to surrender the certificate of title to a clerk of a court of common pleas as provided in this chapter in case of the destruction or dismantling or change of a motor vehicle in such respect that it is not the motor vehicle described in the certificate of title;

(5) Violate any rules adopted pursuant to this chapter;

(6) Except as otherwise provided in this chapter and Chapter 4517. of the Revised Code, sell at wholesale a motor vehicle the ownership of which is not evidenced by an Ohio certificate of title, or the current certificate of title issued for the motor vehicle, or the manufacturer's certificate of origin, and all title assignments that evidence the seller's ownership of the motor vehicle, and an odometer disclosure statement that complies with section 4505.06 of the Revised Code and subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961 (1972), 15 U.S.C. 1981 ;

(7) Operate in this state a motor vehicle knowing that the certificate of title to the vehicle or ownership of the vehicle as otherwise reflected in the automated title processing system has been canceled.

(B) This section does not apply to persons engaged in the business of warehousing or transporting motor vehicles for the purpose of salvage disposition.

(C) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-11-2004



Section 4505.181 - Obtaining certificate of title prerequisite to offering vehicle for sale.

(A) Notwithstanding section 4505.18 of the Revised Code, a motor vehicle dealer or person acting on behalf of a motor vehicle dealer may display, offer for sale, or sell a used motor vehicle and a manufactured housing dealer or person acting on behalf of a manufactured housing dealer may display, offer for sale, or sell a used manufactured home or used mobile home without having first obtained a certificate of title for the vehicle in the name of the dealer by complying with this section .

(1) The dealer or person acting on behalf of the dealer shall possess a bill of sale for each used motor vehicle, used manufactured home, and used mobile home proposed to be displayed, offered for sale, or sold under this section or a properly executed power of attorney or other related documents from the prior owner of the motor vehicle, manufactured home, or mobile home giving the dealer or person acting on behalf of the dealer authority to have a certificate of title to the motor vehicle, manufactured home, or mobile home issued in the name of the dealer, and shall retain copies of all such documents in the dealer's or person's files until such time as a certificate of title in the dealer's name is issued for each such motor vehicle, manufactured home, or mobile home by the clerk of the court of common pleas. Such documents shall be available for inspection by the bureau of motor vehicles and the manufactured homes commission during normal business hours.

(2) If the attorney general has paid a retail purchaser of the dealer or a secured party under division (D), (E), or (G) of this section within three years prior to such date, the dealer shall post with the attorney general's office in favor of this state a bond of a surety company authorized to do business in this state, in an amount of not less than twenty-five thousand dollars, to be used solely for the purpose of compensating retail purchasers of motor vehicles, manufactured homes, or mobile homes who suffer damages due to failure of the dealer or person acting on behalf of the dealer to comply with this section. Failure to post a bond constitutes a deceptive act or practice in connection with a consumer transaction and is a violation of section 1345.02 of the Revised Code. The dealer's surety shall notify the registrar and attorney general when a bond of a motor vehicle dealer is canceled and shall notify the manufactured homes commission and the attorney general when a bond of a manufactured housing dealer is canceled. Such notification of cancellation shall include the effective date of and reason for cancellation.

(B) If a retail purchaser purchases a used motor vehicle, used manufactured home, or used mobile home for which the dealer, pursuant to and in accordance with division (A) of this section, does not have a certificate of title issued in the name of the dealer at the time of the sale, the retail purchaser has an unconditional right to demand the dealer rescind the transaction if one of the following applies:

(1) The dealer fails, on or before the fortieth day following the date of the sale, to obtain a title in the name of the retail purchaser.

(2) The title for the vehicle indicates that it is a rebuilt salvage vehicle, and the fact that it is a rebuilt salvage vehicle was not disclosed to the retail purchaser in writing prior to the execution of the purchase agreement.

(3) The title for the vehicle indicates that the dealer has made an inaccurate odometer disclosure to the retail purchaser.

(4) The title for the vehicle indicates that it is a "buyback" vehicle as defined in section 1345.71 of the Revised Code, and the fact that it is a "buyback" vehicle was not disclosed to the retail purchaser in the written purchase agreement.

(5) The motor vehicle is a used manufactured home or used mobile home, as defined by section 4781.01 of the Revised Code, that has been repossessed under Chapter 1309. or 1317. of the Revised Code, but a certificate of title for the repossessed home has not yet been transferred by the repossessing party to the dealer on the date the retail purchaser purchases the used manufactured home or used mobile home from the dealer, and the dealer fails to obtain a certificate of title on or before the fortieth day after the dealer obtains the certificate of title for the home from the repossessing party or the date on which an occupancy permit for the home is delivered to the purchaser by the appropriate legal authority, whichever occurs later.

(C)

(1) If the circumstance described in division (B)(1) of this section applies, a retail purchaser or the retail purchaser's representative shall provide the dealer notice of the request for recision. Such notification shall occur not later than sixty days from the date the motor vehicle is titled in the name of the retail purchaser. The dealer shall have the opportunity to comply with the dealer's obligation to refund the full purchase price of the motor vehicle. Reimbursement shall be only in such a manner as to reimburse the retail purchaser any money the retail purchaser actually paid and, in the case of a lender of the retail purchaser, the amount paid by the lender to purchase the contract or finance the sale of the vehicle. If a vehicle was taken in trade as a down payment, the dealer shall return the vehicle to the consumer, unless the dealer remitted payment to a third party to satisfy any security interest. If the dealer remitted payment, the dealer shall reimburse the purchaser the value of the vehicle, as evidenced by the bill of sale.

(2) If any of the circumstances described in divisions (B)(2), (3), or (4) of this section apply, a retail purchaser or the retail purchaser's representative shall provide notice to the dealer of a request for recision. Such notification shall occur not later than one hundred eighty days from the date the vehicle is titled in the name of the retail purchaser. Upon timely notification, the dealer shall have the opportunity to comply with the dealer's obligation to refund the full purchase price of the motor vehicle. Reimbursement shall be only in such a manner as to reimburse the retail purchaser any money the retail purchaser actually paid and, in the case of a lender of the retail purchaser, the amount paid by the lender to purchase the contract or finance the sale of the vehicle. If a vehicle was taken in trade as a down payment, the dealer shall return the vehicle to the consumer, unless the dealer remitted payment to a third party to satisfy any security interest. If the dealer remitted payment, the dealer shall reimburse the purchaser the value of the vehicle, as evidenced by the bill of sale.

(3) If any of the circumstances described in division (B)(5) of this section apply, a retail purchaser or the retail purchaser's representative shall notify the dealer and afford the dealer the opportunity to comply with the dealer's obligation to rescind the manufactured home or mobile home transaction.

(4) If the retail purchaser does not deliver notice to the dealer within the applicable time period specified in division (C)(1), (2), or (3) of this section, the retail purchaser shall not be entitled to any recovery or have any cause of action under this section.

(5) Nothing in division (C) of this section shall be construed as prohibiting the dealer and the retail purchaser or their representatives from negotiating a compromise resolution that is satisfactory to both parties.

(D) If a retail purchaser notifies a dealer of one or more of the circumstances listed in division (B) of this section within the applicable time period specified in division (C)(1), (2), or (3) of this section and the dealer fails to comply with the requirements for recision as prescribed in division (C) of this section or reach a satisfactory compromise with the retail purchaser within seven business days of presentation of the retail purchaser's recision claim, the retail purchaser may apply to the attorney general for payment from the fund of the full purchase price to the retail purchaser.

(E)

(1) Upon application by a retail purchaser for payment from the fund, if the attorney general is satisfied that one or more of the circumstances contained in divisions (B)(1) to (5) of this section exist, and notification has been given within the applicable time period specified in division (C)(1), (2), or (3) of this section, the attorney general shall cause at maximum the full purchase price of the vehicle, manufactured home, or mobile home plus the cost of any additional temporary license placards to be paid to the retail purchaser from the fund . The attorney general may require delivery of the vehicle, manufactured home, or mobile home to the attorney general prior to reimbursement from the fund. Reimbursement shall be only in such a manner as to do either of the following:

(a) Reimburse the retail purchaser any money the retail purchaser actually paid and, in the case of a lender of the retail purchaser, the amount paid by the lender to purchase the contract or finance the sale of the vehicle;

(b) If the retail purchaser wishes to retain the vehicle, the attorney general, in the attorney general's sole discretion, may pay a lienholder of record or other holder of a secured interest in such manner that title can be transferred to the retail purchaser free of encumbrances, other than a security interest granted by the retail purchaser at the time of vehicle purchase.

(2) The attorney general, in the attorney general's sole discretion, also may cause the cost of additional temporary license placards to be paid from the fund.

(F) The attorney general may sell or otherwise dispose of any used motor vehicle, manufactured home, or mobile home that is delivered to the attorney general under this section, and may collect the proceeds of any bond posted under division (A) of this section by a dealer who has failed to comply with division (D) of this section. The proceeds from all such sales and collections shall be deposited into the title defect recision fund for use as specified in section 1345.52 of the Revised Code.

(G) If a dealer fails to submit payment of a secured interest on a trade-in vehicle as agreed to by the dealer and retail purchaser and none of the circumstances in divisions (B)(1) to (5) applies, the retail purchaser may apply to the attorney general for payment to the secured creditor from the fund. The attorney general shall demand immediate payment from the dealer and if payment has not been made or is not immediately forthcoming, the attorney general may cause an amount equal to that which the dealer agreed to pay to the secured creditor to be paid from the fund, along with any additional interest and late fees resulting from the dealer's failure to pay the secured creditor in a timely manner.

(H) Failure by a dealer to comply with both divisions (B) and (C) of this section constitutes a deceptive act or practice in connection with a consumer transaction, and is a violation of section 1345.02 of the Revised Code.

(I) The remedy provided in this section to retail purchasers is in addition to any remedies otherwise available to the retail purchaser for the same conduct of the dealer or person acting on behalf of the dealer under federal law or the laws of this state or a political subdivision of this state.

(J) If, at any time during any calendar year, the balance in the title defect recision fund is less than three hundred thousand dollars , the attorney general may assess all motor vehicle dealers licensed under Chapter 4517. of the Revised Code and all manufactured housing dealers licensed under Chapter 4781. of the Revised Code one hundred fifty dollars for deposit into the title defect rescision fund until the balance in the fund reaches three hundred thousand dollars. A notice of assessment shall be sent to each dealer at its licensed location.

If a motor vehicle dealer or manufactured housing dealer fails to comply with this division, the attorney general may bring a civil action in a court of competent jurisdiction to collect the amount the dealer failed to pay to the attorney general for deposit into the fund.

(K) Nothing in this section shall be construed as providing for payment of attorney fees to the retail purchaser.

(L) As used in this section:

(1) "Full purchase price" means the contract price, including charges for dealer installed options and accessories, all finance, credit insurance, and service contract charges incurred by the retail purchaser, all sales tax, license and registration fees, and the amount of any negative equity that was not already paid by the dealer to a third party to satisfy a lien, as reflected in the contract.

(2) "Retail purchaser" means a person, other than a motor vehicle dealer or a manufactured housing dealer, who in good faith purchases a used motor vehicle for purposes other than resale.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-31-2001



Section 4505.19 - Prohibited acts involving certificates of title.

(A) No person shall do any of the following:

(1) Procure or attempt to procure a certificate of title or a salvage certificate of title to a motor vehicle, or pass or attempt to pass a certificate of title, a salvage certificate of title, or any assignment of a certificate of title or salvage certificate of title to a motor vehicle, or in any other manner gain or attempt to gain ownership to a motor vehicle, knowing or having reason to believe that the motor vehicle or any part of the motor vehicle has been acquired through commission of a theft offense as defined in section 2913.01 of the Revised Code;

(2) Purport to sell or transfer a motor vehicle without delivering to the purchaser or transferee of it a certificate of title, a salvage certificate of title, or a manufacturer's or importer's certificate to it, assigned to the purchaser as provided for in this chapter, except as otherwise provided in this chapter;

(3) With intent to defraud, possess, sell, offer to sell, counterfeit, or supply a blank, forged, fictitious, counterfeit, stolen, or fraudulently or unlawfully obtained certificate of title, registration, bill of sale, or other instruments of ownership of a motor vehicle, or conspire to do any of the foregoing;

(4) Knowingly obtain goods, services, credit, or money by means of an invalid, fictitious, forged, counterfeit, stolen, or unlawfully obtained original or duplicate certificate of title, registration, bill of sale, or other instrument of ownership of a motor vehicle;

(5) Knowingly obtain goods, services, credit, or money by means of a certificate of title to a motor vehicle, which is required to be surrendered to the registrar of motor vehicles or the clerk of the court of common pleas as provided in this chapter.

(B) Whoever violates this section shall be fined not more than five thousand dollars or imprisoned in the county jail or workhouse not less than six months nor more than one year, or both, or in a state correctional institution not less than one year nor more than five years.

Effective Date: 01-01-2004



Section 4505.20 - Selling repossessed manufactured home or recreational vehicle.

(A) Notwithstanding division (A)(2) of section 4505.18 of the Revised Code or any other provision of this chapter or Chapter 4517. of the Revised Code, a secured party may designate a manufactured housing dealer to display, display for sale, or sell a manufactured or mobile home if the home has come into the possession of that secured party by a default in the terms of a security instrument and the certificate of title remains in the name and possession of the secured party.

(B) Notwithstanding division (A)(2) of section 4505.18 of the Revised Code or any other provision of this chapter or Chapter 4517. of the Revised Code, the owner of a recreational vehicle or a secured party of a recreational vehicle who has come into possession of the vehicle by a default in the terms of a security instrument, may designate a new motor vehicle dealer to display, display for sale, or sell the vehicle while the certificate of title remains in the possession of the owner or secured party. No new motor vehicle dealer may display or offer for sale more than five recreational vehicles at any time under this division. No new motor vehicle dealer may display or offer for sale a recreational vehicle under this division unless the new motor vehicle dealer maintains insurance or the bond of a surety company authorized to transact business within this state in an amount sufficient to satisfy the fair market value of the vehicle.

(C) The registrar may adopt reasonable rules regarding the resale of recreational vehicles that the registrar considers necessary.

(D) The manufactured housing dealer or new motor vehicle secured party or owner shall provide the dealer with written authorization to display, display for sale, or sell the manufactured home, mobile home, or recreational vehicle. The manufactured housing dealer or new motor vehicle dealer shall show and explain the written authorization to any prospective purchaser. The written authorization shall contain the vehicle identification number, make, model, year of manufacture, and physical description of the manufactured home, mobile home, or recreational vehicle that is provided to the manufactured housing dealer or new motor vehicle dealer.

(E) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 01-01-2004



Section 4505.21 - Owner exporting vehicle outside United States.

(A) As used in this section:

(1) "Certified receipt of title cancellation" means a form prescribed by the registrar of motor vehicles for use under this section that shall include all of the following:

(a) The name of the owner who surrenders a certificate of title to a vehicle intended to be exported;

(b) A description of the motor vehicle that shall include the year, make, model, style, vehicle identification number, color, license registration number, and the state of registration;

(c) The destination of the motor vehicle;

(d) Whether the purpose of the export is for sale, lease, personal use, or other specified use;

(e) Such other information as the registrar determines to be appropriate.

(2) A "declaration of temporary export" means a form prescribed by the registrar that includes all of the following:

(a) The items specified in divisions (A)(1)(a) to (e) of this section;

(b) A statement that the vehicle will not be permanently located outside of the United States and that the owner intends to return the vehicle to the United States;

(c) The period of time for which it is anticipated that the motor vehicle will be located outside of the United States.

(3) "Export" means the shipping or transportation of a motor vehicle from any point inside the United States to a point outside of the United States. "Export" does not include operating the motor vehicle by means of its own power or that of a motor vehicle drawing or towing it unless the purpose of the owner is to avoid compliance with division (B) or (C) of this section.

(4) "Owner" means the person named on a certificate of title issued by this state as the owner or assignee of the owner of the motor vehicle for which the certificate of title has been issued and includes any person who is lawfully entitled to the issuance of a new certificate of title to the motor vehicle naming the person as owner of the vehicle or who is lawfully entitled to surrender the certificate of title under this section. "Owner" includes a secured party who exports or permits the export of a motor vehicle in the exercise of the secured party's rights and powers under the security agreement.

(B) No owner of a motor vehicle who exports or permits the export of the motor vehicle for permanent location outside of the United States shall do any of the following:

(1) Fail to surrender the certificate of title to the motor vehicle to the registrar prior to the date that the motor vehicle is delivered to any person for export;

(2) Knowingly fail to surrender the certificate of title to the motor vehicle to the registrar prior to the date that the motor vehicle is delivered to any person for export.

(C) No owner of a motor vehicle who exports or permits the export of the motor vehicle for temporary location outside of the United States shall do any of the following:

(1) Fail to file a declaration of temporary export with the registrar prior to the date that the motor vehicle is delivered to any person for export;

(2) Purposely fail to file a declaration of temporary export with the registrar prior to the date that the motor vehicle is delivered to any person for export in order to facilitate the commission of a conspiracy, attempt, complicity, or theft offense related to the title of a motor vehicle or the proceeds of a motor vehicle insurance policy.

(D)

(1) Proof that the defendant acted in good faith and surrendered the certificate of title to the registrar within a reasonable time after delivery of the motor vehicle for export is an affirmative defense to a prosecution under division (B)(1) of this section.

(2) Proof that the defendant acted in good faith and filed a declaration of temporary export with the registrar within a reasonable time after delivery of the motor vehicle for export is an affirmative defense to a prosecution under division (C)(1) of this section.

(E) The registrar shall prescribe forms to be signed by the owner who surrenders a certificate of title for cancellation under this section and by all secured parties whose uncanceled security interests are noted on the certificate. The form shall indicate the person to whom a certified receipt of title cancellation is to be delivered and any security interests that are to be noted on the certified receipt of title cancellation. The registrar shall inspect the title surrender form and the certificate of title to determine whether any uncanceled security interests have been noted on the title under section 4505.13 of the Revised Code and whether the person exporting the vehicle is the lawful owner. If the registrar determines that the certificate is in proper order and that all secured parties having uncanceled security interests noted on the certificate have consented to the surrender of the certificate, the registrar shall issue a certified receipt of title to the owner with such notation of security interests as shall be requested upon the title surrender form.

(F) The registrar shall record a declaration of temporary export filed under division (B)(2) of this section and retain it with the records of the certificate of title until the owner notifies the registrar, on a form prescribed by the registrar, that the motor vehicle has been returned to the United States.

(G)

(1) Whoever violates division (B)(1) or (C)(1) of this section is guilty of a misdemeanor of the first degree.

(2) Whoever violates division (B)(2) or (C)(2) of this section is guilty of a felony of the fifth degree.

Effective Date: 01-01-2004



Section 4505.25 - Money from automated title processing fund to pay expenses of implementing SB 59.

The registrar of motor vehicles may use money from the automated title processing fund created in section 4505.09 of the Revised Code, in accordance with appropriations made by the general assembly, to pay expenses related to implementing Sub. S.B. 59 of the 124th general assembly.

Effective Date: 10-31-2001



Section 4505.99 - Penalty.

Whoever violates any provision of sections 4505.01 to 4505.21 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004






Chapter 4506 - COMMERCIAL DRIVER'S LICENSING

Section 4506.01 - Commercial driver's licensing definitions.

As used in this chapter:

(A) "Alcohol concentration" means the concentration of alcohol in a person's blood, breath, or urine. When expressed as a percentage, it means grams of alcohol per the following:

(1) One hundred milliliters of whole blood, blood serum, or blood plasma;

(2) Two hundred ten liters of breath;

(3) One hundred milliliters of urine.

(B) "Commercial driver's license" means a license issued in accordance with this chapter that authorizes an individual to drive a commercial motor vehicle.

(C) "Commercial driver's license information system" means the information system established pursuant to the requirements of the "Commercial Motor Vehicle Safety Act of 1986," 100 Stat. 3207-171, 49 U.S.C.A. App. 2701.

(D) Except when used in section 4506.25 of the Revised Code, "commercial motor vehicle" means any motor vehicle designed or used to transport persons or property that meets any of the following qualifications:

(1) Any combination of vehicles with a combined gross vehicle weight rating of twenty-six thousand one pounds or more, provided the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of ten thousand pounds;

(2) Any single vehicle with a gross vehicle weight rating of twenty-six thousand one pounds or more, or any such vehicle towing a vehicle having a gross vehicle weight rating that is not in excess of ten thousand pounds;

(3) Any single vehicle or combination of vehicles that is not a class A or class B vehicle, but is designed to transport sixteen or more passengers including the driver;

(4) Any school bus with a gross vehicle weight rating of less than twenty-six thousand one pounds that is designed to transport fewer than sixteen passengers including the driver;

(5) Is transporting hazardous materials for which placarding is required under subpart F of 49 C.F.R. part 172, as amended;

(6) Any single vehicle or combination of vehicles that is designed to be operated and to travel on a public street or highway and is considered by the federal motor carrier safety administration to be a commercial motor vehicle, including, but not limited to, a motorized crane, a vehicle whose function is to pump cement, a rig for drilling wells, and a portable crane.

(E) "Controlled substance" means all of the following:

(1) Any substance classified as a controlled substance under the "Controlled Substances Act," 80 Stat. 1242 (1970), 21 U.S.C.A. 802(6), as amended;

(2) Any substance included in schedules I through V of 21 C.F.R. part 1308, as amended;

(3) Any drug of abuse.

(F) "Conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated.

(G) "Disqualification" means any of the following:

(1) The suspension, revocation, or cancellation of a person's privileges to operate a commercial motor vehicle;

(2) Any withdrawal of a person's privileges to operate a commercial motor vehicle as the result of a violation of state or local law relating to motor vehicle traffic control other than parking, vehicle weight, or vehicle defect violations;

(3) A determination by the federal motor carrier safety administration that a person is not qualified to operate a commercial motor vehicle under 49 C.F.R. 391.

(H) "Downgrade" means any of the following, as applicable:

(1) A change in the commercial driver's license holder's self-certified status as described in division (A)(2) of section 4506.10 of the Revised Code;

(2) A change to a lesser class of vehicle;

(3) Removal of commercial driver's license privileges from the individual's driver's license.

(I) "Drive" means to drive, operate, or be in physical control of a motor vehicle.

(J) "Driver" means any person who drives, operates, or is in physical control of a commercial motor vehicle or is required to have a commercial driver's license.

(K) "Driver's license" means a license issued by the bureau of motor vehicles that authorizes an individual to drive.

(L) "Drug of abuse" means any controlled substance, dangerous drug as defined in section 4729.01 of the Revised Code, or over-the-counter medication that, when taken in quantities exceeding the recommended dosage, can result in impairment of judgment or reflexes.

(M) "Electronic device" includes a cellular telephone, a personal digital assistant, a pager, a computer, and any other device used to input, write, send, receive, or read text.

(N) "Eligible unit of local government" means a village, township, or county that has a population of not more than three thousand persons according to the most recent federal census.

(O) "Employer" means any person, including the federal government, any state, and a political subdivision of any state, that owns or leases a commercial motor vehicle or assigns a person to drive such a motor vehicle.

(P) "Endorsement" means an authorization on a person's commercial driver's license that is required to permit the person to operate a specified type of commercial motor vehicle.

(Q) "Farm truck" means a truck controlled and operated by a farmer for use in the transportation to or from a farm, for a distance of not more than one hundred fifty miles, of products of the farm, including livestock and its products, poultry and its products, floricultural and horticultural products, and in the transportation to the farm, from a distance of not more than one hundred fifty miles, of supplies for the farm, including tile, fence, and every other thing or commodity used in agricultural, floricultural, horticultural, livestock, and poultry production, and livestock, poultry, and other animals and things used for breeding, feeding, or other purposes connected with the operation of the farm, when the truck is operated in accordance with this division and is not used in the operations of a motor carrier, as defined in section 4923.01 of the Revised Code.

(R) "Fatality" means the death of a person as the result of a motor vehicle accident occurring not more than three hundred sixty-five days prior to the date of death.

(S) "Felony" means any offense under federal or state law that is punishable by death or specifically classified as a felony under the law of this state, regardless of the penalty that may be imposed.

(T) "Foreign jurisdiction" means any jurisdiction other than a state.

(U) "Gross vehicle weight rating" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination vehicle. The gross vehicle weight rating of a combination vehicle is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of each towed unit.

(V) "Hazardous materials" means any material that has been designated as hazardous under 49 U.S.C. 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73, as amended.

(W) "Imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury, or endangerment.

(X) "Medical variance" means one of the following received by a driver from the federal motor carrier safety administration that allows the driver to be issued a medical certificate:

(1) An exemption letter permitting operation of a commercial motor vehicle under 49 C.F.R. 381, subpart C or 49 C.F.R. 391.64;

(2) A skill performance evaluation certificate permitting operation of a commercial motor vehicle pursuant to 49 C.F.R. 391.49.

(Y) "Motor vehicle" means a vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power used on highways, except that such term does not include a vehicle, machine, tractor, trailer, or semitrailer operated exclusively on a rail.

(Z) "Out-of-service order" means a declaration by an authorized enforcement officer of a federal, state, local, Canadian, or Mexican jurisdiction declaring that a driver, commercial motor vehicle, or commercial motor carrier operation is out of service as defined in 49 C.F.R. 390.5.

(AA) "Peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(BB) "Portable tank" means a liquid or gaseous packaging designed primarily to be loaded onto or temporarily attached to a vehicle and equipped with skids, mountings, or accessories to facilitate handling of the tank by mechanical means.

(CC) "Public safety vehicle" has the same meaning as in divisions (E)(1) and (3) of section 4511.01 of the Revised Code.

(DD) "Recreational vehicle" includes every vehicle that is defined as a recreational vehicle in section 4501.01 of the Revised Code and is used exclusively for purposes other than engaging in business for profit.

(EE) "Residence" means any person's residence determined in accordance with standards prescribed in rules adopted by the registrar.

(FF) " School bus" has the same meaning as in section 4511.01 of the Revised Code.

(GG) "Serious traffic violation" means any of the following:

(1) A conviction arising from a single charge of operating a commercial motor vehicle in violation of any provision of section 4506.03 of the Revised Code;

(2) A violation while operating a commercial motor vehicle of a law of this state, or any municipal ordinance or county or township resolution prohibiting texting while driving, or any other substantially similar law of another state or political subdivision of another state;

(3) A conviction arising from the operation of any motor vehicle that involves any of the following:

(a) A single charge of any speed in excess of the posted speed limit by fifteen miles per hour or more;

(b) Violation of section 4511.20 or 4511.201 of the Revised Code or any similar ordinance or resolution, or of any similar law of another state or political subdivision of another state;

(c) Violation of a law of this state or an ordinance or resolution relating to traffic control, other than a parking violation, or of any similar law of another state or political subdivision of another state, that results in a fatal accident;

(d) Violation of section 4506.03 of the Revised Code or a substantially similar municipal ordinance or county or township resolution, or of any similar law of another state or political subdivision of another state, that involves the operation of a commercial motor vehicle without a valid commercial driver's license with the proper class or endorsement for the specific vehicle group being operated or for the passengers or type of cargo being transported;

(e) Violation of section 4506.03 of the Revised Code or a substantially similar municipal ordinance or county or township resolution, or of any similar law of another state or political subdivision of another state, that involves the operation of a commercial motor vehicle without a valid commercial driver's license being in the person's possession;

(f) Violation of section 4511.33 or 4511.34 of the Revised Code, or any municipal ordinance or county or township resolution substantially similar to either of those sections, or any substantially similar law of another state or political subdivision of another state;

(g) Violation of any other law of this state or an ordinance or resolution relating to traffic control, other than a parking violation, that is determined to be a serious traffic violation by the United States secretary of transportation and the director designates as such by rule.

(HH) "State" means a state of the United States and includes the District of Columbia.

(II) "Tank vehicle" means any commercial motor vehicle that is designed to transport any liquid and has a maximum capacity greater than one hundred nineteen gallons or is designed to transport gaseous materials and has a water capacity greater than one thousand pounds within a tank that is either permanently or temporarily attached to the vehicle or its chassis. "Tank vehicle" does not include any of the following:

(1) Any portable tank having a rated capacity of less than one thousand gallons;

(2) Tanks used exclusively as a fuel tank for the motor vehicle to which it is attached;

(3) An empty storage container tank that is not designed for transportation and that is readily distinguishable from a transportation tank;

(4) Ready-mix concrete mixers.

(JJ) "Tester" means a person or entity acting pursuant to a valid agreement entered into pursuant to division (B) of section 4506.09 of the Revised Code.

(KK) "Texting" means manually entering alphanumeric text into, or reading text from, an electronic device. Texting includes short message service, e-mail, instant messaging, a command or request to access a world wide web page, or engaging in any other form of electronic text retrieval or entry, for present or future communication. Texting does not include the following:

(1) Reading, selecting, or entering a telephone number, an extension number, or voicemail retrieval codes and commands into an electronic device for the purpose of initiating or receiving a telephone call or using voice commands to initiate or receive a telephone call;

(2) Inputting, selecting, or reading information on a global positioning system or navigation system.

(LL) "Texting while driving" means texting while operating a commercial motor vehicle, with the motor running, including while temporarily stationary because of traffic, a traffic control device, or other momentary delays, but does not include operating a commercial motor vehicle with or without the motor running when the driver has moved the vehicle to the side of, or off, a highway and is stopped in a location where the vehicle can safely remain stationary.

(MM) "United States" means the fifty states and the District of Columbia.

(NN) "Upgrade" means a change in the class of vehicles, endorsements, or self-certified status as described in division (A)(2) of section 4506.10 of the Revised Code, that expands the ability of a current commercial driver's license holder to operate commercial motor vehicles under this chapter;

(OO) "Vehicle" has the same meaning as in section 4511.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 09-16-2004; 03-29-2005



Section 4506.011 - Actual gross weight may be used in lieu of gross vehicle weight rating to determine qualification as commercial motor vehicle.

For purposes of this chapter, the actual gross weight of a vehicle or combination of vehicles may be used in lieu of a gross vehicle weight rating to determine whether a vehicle or combination of vehicles qualifies as a commercial motor vehicle if the gross vehicle weight rating specified by the manufacturer for the vehicle or combination of vehicles is not determinable, or if the manufacturer of the vehicle has not specified a gross vehicle weight rating.

Effective Date: 09-01-2000



Section 4506.02 - [Repealed].

Effective Date: 01-01-2004; 03-29-2005



Section 4506.03 - Commercial driver's license or temporary instruction permit requirements.

(A) Except as provided in divisions (B) and (C) of this section, the following shall apply:

(1) No person shall drive a commercial motor vehicle on a highway in this state unless the person holds, and has in the person's possession, a valid commercial driver's license with proper endorsements for the motor vehicle being driven, issued by the registrar of motor vehicles, a valid examiner's commercial driving permit issued under section 4506.13 of the Revised Code, a valid restricted commercial driver's license and waiver for farm-related service industries issued under section 4506.24 of the Revised Code, or a valid commercial driver's license temporary instruction permit issued by the registrar and is accompanied by an authorized state driver's license examiner or tester or a person who has been issued and has in the person's immediate possession a current, valid commercial driver's license with proper endorsements for the motor vehicle being driven.

(2) No person shall be issued a commercial driver's license until the person surrenders to the registrar of motor vehicles all valid licenses issued to the person by another jurisdiction recognized by this state. The registrar shall report the surrender of a license to the issuing authority, together with information that a license is now issued in this state. The registrar shall destroy any such license that is not returned to the issuing authority.

(3) No person who has been a resident of this state for thirty days or longer shall drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction.

(B) Nothing in division (A) of this section applies to any qualified person when engaged in the operation of any of the following:

(1) A farm truck;

(2) Fire equipment for a fire department, volunteer or nonvolunteer fire company, fire district, or joint fire district;

(3) A public safety vehicle used to provide transportation or emergency medical service for ill or injured persons;

(4) A recreational vehicle;

(5) A commercial motor vehicle within the boundaries of an eligible unit of local government, if the person is employed by the eligible unit of local government and is operating the commercial motor vehicle for the purpose of removing snow or ice from a roadway by plowing, sanding, or salting, but only if either the employee who holds a commercial driver's license issued under this chapter and ordinarily operates a commercial motor vehicle for these purposes is unable to operate the vehicle, or the employing eligible unit of local government determines that a snow or ice emergency exists that requires additional assistance;

(6) A vehicle operated for military purposes by any member or uniformed employee of the armed forces of the United States or their reserve components, including the Ohio national guard. This exception does not apply to United States reserve technicians.

(7) A commercial motor vehicle that is operated for nonbusiness purposes. "Operated for nonbusiness purposes" means that the commercial motor vehicle is not used in commerce as "commerce" is defined in 49 C.F.R. 383.5, as amended, and is not regulated by the public utilities commission pursuant to Chapter 4905., 4921., or 4923. of the Revised Code.

(8) A motor vehicle that is designed primarily for the transportation of goods and not persons, while that motor vehicle is being used for the occasional transportation of personal property by individuals not for compensation and not in the furtherance of a commercial enterprise;

(9) A police SWAT team vehicle;

(10) A police vehicle used to transport prisoners.

(C) Nothing contained in division (B)(5) of this section shall be construed as preempting or superseding any law, rule, or regulation of this state concerning the safe operation of commercial motor vehicles.

(D) Whoever violates this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 01-01-2004; 09-29-2005; 2008 HB215 04-07-2009



Section 4506.04 - Prohibited acts.

(A) No person shall do any of the following:

(1) Drive a commercial motor vehicle while having in the person's possession or otherwise under the person's control more than one valid driver's license issued by this state, any other state, or by a foreign jurisdiction;

(2) Drive a commercial motor vehicle on a highway in this state in violation of an out-of-service order, while the person's driving privilege is suspended, revoked, or canceled, or while the person is subject to disqualification;

(3) Drive a motor vehicle on a highway in this state under authority of a commercial driver's license issued by another state or a foreign jurisdiction, after having been a resident of this state for thirty days or longer;

(4) Knowingly give false information in any application or certification required by section 4506.07 of the Revised Code.

(B) The department of public safety shall give every conviction occurring out of this state and notice of which is received after December 31, 1989, full faith and credit and treat it for sanctioning purposes under this chapter as though the conviction had occurred in this state.

(C)

(1) Whoever violates division (A)(1), (2), or (3) of this section is guilty of a misdemeanor of the first degree.

(2) Whoever violates division (A)(4) of this section is guilty of falsification, a misdemeanor of the first degree. In addition, the provisions of section 4507.19 of the Revised Code apply.

Effective Date: 01-01-2004



Section 4506.05 - Conditions for driving commercial motor vehicle.

(A) Notwithstanding any other provision of law, a person may drive a commercial motor vehicle on a highway in this state if all of the following conditions are met:

(1) The person has a valid commercial driver's license or commercial driver's license temporary instruction permit issued by any state or jurisdiction in accordance with the minimum standards adopted by the federal motor carrier safety administration under the "Commercial Motor Vehicle Safety Act of 1986," 100 Stat. 3207-171, 49 U.S.C.A. App. for issuance of commercial driver's licenses;

(2) The person's commercial driver's license or permit is not suspended, revoked, or canceled;

(3) The person is not disqualified from driving a commercial motor vehicle;

(4) The person is not subject to an out-of-service order;

(5) The person is medically certified as physically qualified to operate a commercial motor vehicle in accordance with this chapter and is able to verify the medical certification when on duty as follows:

(a) Prior to January 30, 2012, the person shall have in the person's possession the original or copy of the person's current medical examiner's certificate when on duty.

(b) On or after January 30, 2012:

(i) A person who submitted a medical examiner's certificate to the registrar in accordance with division (A)(2) of section 4506.10 of the Revised Code and whose medical certification information is maintained in the commercial driver's license information system is not required to have the medical examiner's certificate in the person's possession when on duty.

(ii) A person whose medical certification information is not maintained in the commercial driver's license information system is required to have in the person's possession when on duty the original or copy of a current medical examiner's certificate that was issued prior to January 30, 2012, except that after January 30, 2014, such person is required to have in the person's possession when on duty, the original or a copy of the current medical examiner's certificate that was submitted to the registrar, but the person may operate a commercial motor vehicle with such proof of medical certification for not more than fifteen days after the date the current medical examiner's certificate was issued to the person.

(iii) A person who has a medical variance shall have in the person's possession the original or copy of the medical variance documentation at all times while on duty.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 03-29-2005



Section 4506.06 - Issuance of temporary instruction permit.

(A) The registrar of motor vehicles, upon receiving an application for a commercial driver's temporary instruction permit, may issue the permit to any person who is at least eighteen years of age and holds a valid driver's license, other than a restricted license, issued under Chapter 4507. of the Revised Code. A commercial driver's temporary instruction permit shall not be issued for a period exceeding six months and only one renewal of a permit shall be granted in a two-year period.

The holder of a commercial driver's temporary instruction permit, unless otherwise disqualified, may drive a commercial motor vehicle when having the permit in the holder's actual possession and accompanied by a person who holds a valid commercial driver's license valid for the type of vehicle being driven and who occupies a seat beside the permit holder for the purpose of giving instruction in driving the motor vehicle.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4506.07 - Form and contents of application for license or permit - registration as elector.

(A) Every application for a commercial driver's license, restricted commercial driver's license, or a commercial driver's temporary instruction permit, or a duplicate of such a license, shall be made upon a form approved and furnished by the registrar of motor vehicles. Except as provided in section 4506.24 of the Revised Code in regard to a restricted commercial driver's license, the application shall be signed by the applicant and shall contain the following information:

(1) The applicant's name, date of birth, social security account number, sex, general description including height, weight, and color of hair and eyes, current residence, duration of residence in this state, country of citizenship, and occupation;

(2) Whether the applicant previously has been licensed to operate a commercial motor vehicle or any other type of motor vehicle in another state or a foreign jurisdiction and, if so, when, by what state, and whether the license or driving privileges currently are suspended or revoked in any jurisdiction, or the applicant otherwise has been disqualified from operating a commercial motor vehicle, or is subject to an out-of-service order issued under this chapter or any similar law of another state or a foreign jurisdiction and, if so, the date of, locations involved, and reason for the suspension, revocation, disqualification, or out-of-service order;

(3) Whether the applicant is afflicted with or suffering from any physical or mental disability or disease that prevents the applicant from exercising reasonable and ordinary control over a motor vehicle while operating it upon a highway or is or has been subject to any condition resulting in episodic impairment of consciousness or loss of muscular control and, if so, the nature and extent of the disability, disease, or condition, and the names and addresses of the physicians attending the applicant;

(4) Whether the applicant has obtained a medical examiner's certificate as required by this chapter and, beginning January 30, 2012, the applicant, prior to or at the time of applying, has self-certified to the registrar the applicable status of the applicant under division (A)(2) of section 4506.10 of the Revised Code;

(5) Whether the applicant has pending a citation for violation of any motor vehicle law or ordinance except a parking violation and, if so, a description of the citation, the court having jurisdiction of the offense, and the date when the offense occurred;

(6) Whether the applicant wishes to certify willingness to make an anatomical gift under section 2108.05 of the Revised Code, which shall be given no consideration in the issuance of a license;

(7) On and after May 1, 1993, whether the applicant has executed a valid durable power of attorney for health care pursuant to sections 1337.11 to 1337.17 of the Revised Code or has executed a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment pursuant to sections 2133.01 to 2133.15 of the Revised Code and, if the applicant has executed either type of instrument, whether the applicant wishes the license issued to indicate that the applicant has executed the instrument;

(8) On and after October 7, 2009, whether the applicant is a veteran, active duty, or reservist of the armed forces of the United States and, if the applicant is such, whether the applicant wishes the license issued to indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States by a military designation on the license.

(B) Every applicant shall certify, on a form approved and furnished by the registrar, all of the following:

(1) That the motor vehicle in which the applicant intends to take the driving skills test is representative of the type of motor vehicle that the applicant expects to operate as a driver;

(2) That the applicant is not subject to any disqualification or out-of-service order, or license suspension, revocation, or cancellation, under the laws of this state, of another state, or of a foreign jurisdiction and does not have more than one driver's license issued by this or another state or a foreign jurisdiction;

(3) Any additional information, certification, or evidence that the registrar requires by rule in order to ensure that the issuance of a commercial driver's license to the applicant is in compliance with the law of this state and with federal law.

(C) Every applicant shall execute a form, approved and furnished by the registrar, under which the applicant consents to the release by the registrar of information from the applicant's driving record.

(D) The registrar or a deputy registrar, in accordance with section 3503.11 of the Revised Code, shall register as an elector any applicant for a commercial driver's license or for a renewal or duplicate of such a license under this chapter, if the applicant is eligible and wishes to be registered as an elector. The decision of an applicant whether to register as an elector shall be given no consideration in the decision of whether to issue the applicant a license or a renewal or duplicate.

(E) The registrar or a deputy registrar, in accordance with section 3503.11 of the Revised Code, shall offer the opportunity of completing a notice of change of residence or change of name to any applicant for a commercial driver's license or for a renewal or duplicate of such a license who is a resident of this state, if the applicant is a registered elector who has changed the applicant's residence or name and has not filed such a notice.

(F) In considering any application submitted pursuant to this section, the bureau of motor vehicles may conduct any inquiries necessary to ensure that issuance or renewal of a commercial driver's license would not violate any provision of the Revised Code or federal law.

(G) In addition to any other information it contains, on and after October 7, 2009, the form approved and furnished by the registrar of motor vehicles for an application for a commercial driver's license, restricted commercial driver's license, or a commercial driver's temporary instruction permit or an application for a duplicate of such a license shall inform applicants that the applicant must present a copy of the applicant's DD-214 or an equivalent document in order to qualify to have the license or duplicate indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States based on a request made pursuant to division (A)(8) of this section.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Amended by 128th General Assemblych.71,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-09-1998; 09-29-2005; 2008 HB450 04-07-2009; 2008 HB529 04-07-2009



Section 4506.071 - Effect of child support default on license or permit.

On receipt of a notice pursuant to section 3123.54 of the Revised Code, the registrar of motor vehicles shall comply with sections 3123.53 to 3123.60 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a commercial driver's license or commercial driver's temporary instruction permit issued pursuant to this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001



Section 4506.08 - [Effective Until 7/1/2013] Application and driving record information fees.

(A)

(1) Each application for a commercial driver's license temporary instruction permit shall be accompanied by a fee of ten dollars. Each application for a commercial driver's license, restricted commercial driver's license, renewal of such a license, or waiver for farm-related service industries shall be accompanied by a fee of twenty-five dollars, except that an application for a commercial driver's license or restricted commercial driver's license received pursuant to division (A)(3) of section 4506.14 of the Revised Code shall be accompanied by a fee of eighteen dollars and seventy-five cents if the license will expire on the licensee's birthday three years after the date of issuance, a fee of twelve dollars and fifty cents if the license will expire on the licensee's birthday two years after the date of issuance, and a fee of six dollars and twenty-five cents if the license will expire on the licensee's birthday one year after the date of issuance. Each application for a duplicate commercial driver's license shall be accompanied by a fee of ten dollars.

(2) In addition, the registrar of motor vehicles or deputy registrar may collect and retain an additional fee of no more than three dollars and fifty cents for each application for a commercial driver's license temporary instruction permit, commercial driver's license, renewal of a commercial driver's license, or duplicate commercial driver's license received by the registrar or deputy.

(B) In addition to the fees imposed under division (A) of this section, the registrar of motor vehicles or deputy registrar shall collect a fee of twelve dollars for each application for a commercial driver's license temporary instruction permit, commercial driver's license, or duplicate commercial driver's license and for each application for renewal of a commercial driver's license. The additional fee is for the purpose of defraying the department of public safety's costs associated with the administration and enforcement of the motor vehicle and traffic laws of Ohio.

(C)

Each deputy registrar shall transmit the fees collected under divisions (A)(1) and (B) of this section in the time and manner prescribed by the registrar. The registrar shall deposit all moneys received under division (C) of this section into the state highway safety fund established in section 4501.06 of the Revised Code.

(D) Information regarding the driving record of any person holding a commercial driver's license issued by this state shall be furnished by the registrar, upon request and payment of a fee of five dollars, to the employer or prospective employer of such a person and to any insurer.

Of each five-dollar fee the registrar collects under this division, the registrar shall pay two dollars into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code, sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established in section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 03-29-2005

This section is set out twice. See also § 4506.08, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4506.08 - [Effective 7/1/2013] Application and driving record information fees.

(A)

(1) Each application for a commercial driver's license temporary instruction permit shall be accompanied by a fee of ten dollars. Each application for a commercial driver's license, restricted commercial driver's license, renewal of such a license, or waiver for farm-related service industries shall be accompanied by a fee of twenty-five dollars, except that an application for a commercial driver's license or restricted commercial driver's license received pursuant to division (A)(3) of section 4506.14 of the Revised Code shall be accompanied by a fee of eighteen dollars and seventy-five cents if the license will expire on the licensee's birthday three years after the date of issuance, a fee of twelve dollars and fifty cents if the license will expire on the licensee's birthday two years after the date of issuance, and a fee of six dollars and twenty-five cents if the license will expire on the licensee's birthday one year after the date of issuance. Each application for a duplicate commercial driver's license shall be accompanied by a fee of ten dollars.

(2) In addition, the registrar of motor vehicles or deputy registrar may collect and retain an additional fee of no more than three dollars and fifty cents for each application for a commercial driver's license temporary instruction permit, commercial driver's license, renewal of a commercial driver's license, or duplicate commercial driver's license received by the registrar or deputy.

(B) In addition to the fees imposed under division (A) of this section, the registrar of motor vehicles or deputy registrar shall collect a fee of twelve dollars for each application for a commercial driver's license temporary instruction permit, commercial driver's license, or duplicate commercial driver's license and for each application for renewal of a commercial driver's license. The additional fee is for the purpose of defraying the department of public safety's costs associated with the administration and enforcement of the motor vehicle and traffic laws of Ohio.

(C) Each deputy registrar shall transmit the fees collected under divisions (A)(1) and (B) of this section in the time and manner prescribed by the registrar. The registrar shall deposit all moneys collected under division (A)(1) of this section into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. The registrar shall deposit all moneys collected under division (B) of this section into the state highway safety fund established in section 4501.06 of the Revised Code.

(D) Information regarding the driving record of any person holding a commercial driver's license issued by this state shall be furnished by the registrar, upon request and payment of a fee of five dollars, to the employer or prospective employer of such a person and to any insurer.

Of each five-dollar fee the registrar collects under this division, the registrar shall pay two dollars into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code, sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established in section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 03-29-2005

This section is set out twice. See also § 4506.08, effective until 7/1/2013.



Section 4506.081 - Contributions to second chance trust fund.

In addition to the fees collected under section 4506.08 of the Revised Code, the registrar or deputy registrar of motor vehicles shall ask each person applying for or renewing a commercial driver's license, restricted commercial driver's license, or duplicate whether the person wishes to make a one-dollar voluntary contribution to the second chance trust fund established under section 2108.34 of the Revised Code. The registrar or deputy registrar shall also make available to the person informational material provided by the department of health on the importance of organ, tissue, and eye donation.

All donations collected under this section during each month shall be forwarded by the registrar or deputy registrar not later than the fifth day of the immediately following month to the treasurer of state, who shall deposit them in the second chance trust fund.

Effective Date: 07-01-1997; 2008 HB529 04-07-2009



Section 4506.09 - [Effective Until 7/1/2013] Rules for qualification and testing of applicants.

(A) The registrar of motor vehicles, subject to approval by the director of public safety, shall adopt rules conforming with applicable standards adopted by the federal motor carrier safety administration as regulations under Pub. L. No. 103-272, 108 Stat. 1014 to 1029 (1994), 49 U.S.C.A. 31301 to 31317. The rules shall establish requirements for the qualification and testing of persons applying for a commercial driver's license, which shall be in addition to other requirements established by this chapter. Except as provided in division (B) of this section, the highway patrol or any other employee of the department of public safety the registrar authorizes shall supervise and conduct the testing of persons applying for a commercial driver's license.

(B) The director may adopt rules, in accordance with Chapter 119. of the Revised Code and applicable requirements of the federal motor carrier safety administration, authorizing the skills test specified in this section to be administered by any person, by an agency of this or another state, or by an agency, department, or instrumentality of local government. Each party authorized under this division to administer the skills test may charge a maximum divisible fee of eighty-five dollars for each skills test given as part of a commercial driver's license examination. The fee shall consist of not more than twenty dollars for the pre-trip inspection portion of the test, not more than twenty dollars for the off-road maneuvering portion of the test, and not more than forty-five dollars for the on-road portion of the test. Each such party may require an appointment fee in the same manner provided in division (F)(2) of this section, except that the maximum amount such a party may require as an appointment fee is eighty-five dollars. The skills test administered by another party under this division shall be the same as otherwise would be administered by this state. The other party shall enter into an agreement with the director that, without limitation, does all of the following:

(1) Allows the director or the director's representative and the federal motor carrier safety administration or its representative to conduct random examinations, inspections, and audits of the other party without prior notice;

(2) Requires the director or the director's representative to conduct on-site inspections of the other party at least annually;

(3) Requires that all examiners of the other party meet the same qualification and training standards as examiners of the department of public safety, to the extent necessary to conduct skills tests in the manner required by 49 C.F.R. 383.110 through 383.135;

(4) Requires either that state employees take, at least annually and as though the employees were test applicants, the tests actually administered by the other party, that the director test a sample of drivers who were examined by the other party to compare the test results, or that state employees accompany a test applicant during an actual test;

(5) Reserves to this state the right to take prompt and appropriate remedial action against testers of the other party if the other party fails to comply with standards of this state or federal standards for the testing program or with any other terms of the contract.

(C) The director shall enter into an agreement with the department of education authorizing the skills test specified in this section to be administered by the department at any location operated by the department for purposes of training and testing school bus drivers, provided that the agreement between the director and the department complies with the requirements of division (B) of this section. Skills tests administered by the department shall be limited to persons applying for a commercial driver's license with a school bus endorsement.

(D) The director shall adopt rules, in accordance with Chapter 119. of the Revised Code, authorizing waiver of the skills test specified in this section for any applicant for a commercial driver's license who meets all of the following requirements:

(1) Certifies that, during the two-year period immediately preceding application for a commercial driver's license, all of the following apply:

(a) The applicant has not had more than one license.

(b) The applicant has not had any license suspended, revoked, or canceled.

(c) The applicant has not had any convictions for any type of motor vehicle for the offenses for which disqualification is prescribed in section 4506.16 of the Revised Code.

(d) The applicant has not had any violation of a state or local law relating to motor vehicle traffic control other than a parking violation arising in connection with any traffic accident and has no record of an accident in which the applicant was at fault.

(e) The applicant has previously taken and passed a skills test given by a state with a classified licensing and testing system in which the test was behind-the-wheel in a representative vehicle for the applicant's commercial driver's license classification.

(2) Certifies and also provides evidence that the applicant is regularly employed in a job requiring operation of a commercial motor vehicle and that one of the following applies:

(a) The applicant has previously taken and passed a skills test given by a state with a classified licensing and testing system in which the test was behind-the-wheel in a representative vehicle for the applicant's commercial driver's license classification.

(b) The applicant has regularly operated, for at least two years immediately preceding application for a commercial driver's license, a vehicle representative of the commercial motor vehicle the applicant operates or expects to operate.

(E) The director shall adopt rules, in accordance with Chapter 119. of the Revised Code, authorizing waiver of the skills test specified in this section for any applicant for a commercial driver's license who meets all of the following requirements:

(1) At the time of applying, is a member or uniformed employee of the armed forces of the United States or their reserve components, including the Ohio national guard, or separated from such service or employment within the preceding ninety days;

(2) Certifies that, during the two-year period immediately preceding application for a commercial driver's license, all of the following apply:

(a) The applicant has not had more than one license, excluding any military license.

(b) The applicant has not had any license suspended, revoked, or canceled.

(c) The applicant has not had any convictions for any type of motor vehicle for the offenses for which disqualification is prescribed in section 4506.16 of the Revised Code.

(d) The applicant has not had more than one conviction for any type of motor vehicle for a serious traffic violation.

(e) The applicant has not had any violation of a state or local law relating to motor vehicle traffic control other than a parking violation arising in connection with any traffic accident and has no record of an accident in which the applicant was at fault.

(3) In accordance with rules adopted by the director, certifies and also provides evidence of all of the following:

(a) That the applicant is regularly employed or was regularly employed within the preceding ninety days in a military position requiring operation of a commercial motor vehicle;

(b) That the applicant was exempt from the requirements of this chapter under division (B)(6) of section 4506.03 of the Revised Code;

(c) That, for at least two years immediately preceding the date of application or at least two years immediately preceding the date the applicant separated from military service or employment, the applicant regularly operated a vehicle representative of the commercial motor vehicle type that the applicant operates or expects to operate.

(F)

(1) The department of public safety may charge and collect a divisible fee of fifty dollars for each skills test given as part of a commercial driver's license examination. The fee shall consist of ten dollars for the pre-trip inspection portion of the test, ten dollars for the off-road maneuvering portion of the test, and thirty dollars for the on-road portion of the test.

(2) The director may require an applicant for a commercial driver's license who schedules an appointment with the highway patrol or other authorized employee of the department of public safety to take all portions of the skills test, to pay an appointment fee of fifty dollars at the time of scheduling the appointment. If the applicant appears at the time and location specified for the appointment and takes all portions of the skills test during that appointment, the appointment fee shall serve as the skills test fee. If the applicant schedules an appointment to take all portions of the skills test and fails to appear at the time and location specified for the appointment, no portion of the appointment fee shall be refunded. If the applicant schedules an appointment to take all portions of the skills test and appears at the time and location specified for the appointment, but declines or is unable to take all portions of the skills test, no portion of the appointment fee shall be refunded. If the applicant cancels a scheduled appointment forty-eight hours or more prior to the time of the appointment time, the applicant shall not forfeit the appointment fee.

An applicant for a commercial driver's license who schedules an appointment to take one or more, but not all, portions of the skills test shall be required to pay an appointment fee equal to the costs of each test scheduled, as prescribed in division (F)(1) of this section, when scheduling such an appointment. If the applicant appears at the time and location specified for the appointment and takes all the portions of the skills test during that appointment that the applicant was scheduled to take, the appointment fee shall serve as the skills test fee. If the applicant schedules an appointment to take one or more, but not all, portions of the skills test and fails to appear at the time and location specified for the appointment, no portion of the appointment fee shall be refunded. If the applicant schedules an appointment to take one or more, but not all, portions of the skills test and appears at the time and location specified for the appointment, but declines or is unable to take all portions of the skills test that the applicant was scheduled to take, no portion of the appointment fee shall be refunded. If the applicant cancels a scheduled appointment forty-eight hours or more prior to the time of the appointment time, the applicant shall not forfeit the appointment fee.

(3) The department of public safety shall deposit all fees it collects under division (F) of this section in the state highway safety fund.

(G) As used in this section, "skills test" means a test of an applicant's ability to drive the type of commercial motor vehicle for which the applicant seeks a commercial driver's license by having the applicant drive such a motor vehicle while under the supervision of an authorized state driver's license examiner or tester.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-01-2000; 09-16-2004; 03-29-2005

This section is set out twice. See also § 4506.09, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4506.09 - [Effective 7/1/2013] Rules for qualification and testing of applicants.

(A) The registrar of motor vehicles, subject to approval by the director of public safety, shall adopt rules conforming with applicable standards adopted by the federal motor carrier safety administration as regulations under Pub. L. No. 103-272, 108 Stat. 1014 to 1029 (1994), 49 U.S.C.A. 31301 to 31317. The rules shall establish requirements for the qualification and testing of persons applying for a commercial driver's license, which shall be in addition to other requirements established by this chapter. Except as provided in division (B) of this section, the highway patrol or any other employee of the department of public safety the registrar authorizes shall supervise and conduct the testing of persons applying for a commercial driver's license.

(B) The director may adopt rules, in accordance with Chapter 119. of the Revised Code and applicable requirements of the federal motor carrier safety administration, authorizing the skills test specified in this section to be administered by any person, by an agency of this or another state, or by an agency, department, or instrumentality of local government. Each party authorized under this division to administer the skills test may charge a maximum divisible fee of eighty-five dollars for each skills test given as part of a commercial driver's license examination. The fee shall consist of not more than twenty dollars for the pre-trip inspection portion of the test, not more than twenty dollars for the off-road maneuvering portion of the test, and not more than forty-five dollars for the on-road portion of the test. Each such party may require an appointment fee in the same manner provided in division (F)(2) of this section, except that the maximum amount such a party may require as an appointment fee is eighty-five dollars. The skills test administered by another party under this division shall be the same as otherwise would be administered by this state. The other party shall enter into an agreement with the director that, without limitation, does all of the following:

(1) Allows the director or the director's representative and the federal motor carrier safety administration or its representative to conduct random examinations, inspections, and audits of the other party without prior notice;

(2) Requires the director or the director's representative to conduct on-site inspections of the other party at least annually;

(3) Requires that all examiners of the other party meet the same qualification and training standards as examiners of the department of public safety, to the extent necessary to conduct skills tests in the manner required by 49 C.F.R. 383.110 through 383.135;

(4) Requires either that state employees take, at least annually and as though the employees were test applicants, the tests actually administered by the other party, that the director test a sample of drivers who were examined by the other party to compare the test results, or that state employees accompany a test applicant during an actual test;

(5) Reserves to this state the right to take prompt and appropriate remedial action against testers of the other party if the other party fails to comply with standards of this state or federal standards for the testing program or with any other terms of the contract.

(C) The director shall enter into an agreement with the department of education authorizing the skills test specified in this section to be administered by the department at any location operated by the department for purposes of training and testing school bus drivers, provided that the agreement between the director and the department complies with the requirements of division (B) of this section. Skills tests administered by the department shall be limited to persons applying for a commercial driver's license with a school bus endorsement.

(D) The director shall adopt rules, in accordance with Chapter 119. of the Revised Code, authorizing waiver of the skills test specified in this section for any applicant for a commercial driver's license who meets all of the following requirements:

(1) Certifies that, during the two-year period immediately preceding application for a commercial driver's license, all of the following apply:

(a) The applicant has not had more than one license.

(b) The applicant has not had any license suspended, revoked, or canceled.

(c) The applicant has not had any convictions for any type of motor vehicle for the offenses for which disqualification is prescribed in section 4506.16 of the Revised Code.

(d) The applicant has not had any violation of a state or local law relating to motor vehicle traffic control other than a parking violation arising in connection with any traffic accident and has no record of an accident in which the applicant was at fault.

(e) The applicant has previously taken and passed a skills test given by a state with a classified licensing and testing system in which the test was behind-the-wheel in a representative vehicle for the applicant's commercial driver's license classification.

(2) Certifies and also provides evidence that the applicant is regularly employed in a job requiring operation of a commercial motor vehicle and that one of the following applies:

(a) The applicant has previously taken and passed a skills test given by a state with a classified licensing and testing system in which the test was behind-the-wheel in a representative vehicle for the applicant's commercial driver's license classification.

(b) The applicant has regularly operated, for at least two years immediately preceding application for a commercial driver's license, a vehicle representative of the commercial motor vehicle the applicant operates or expects to operate.

(E) The director shall adopt rules, in accordance with Chapter 119. of the Revised Code, authorizing waiver of the skills test specified in this section for any applicant for a commercial driver's license who meets all of the following requirements:

(1) At the time of applying, is a member or uniformed employee of the armed forces of the United States or their reserve components, including the Ohio national guard, or separated from such service or employment within the preceding ninety days;

(2) Certifies that, during the two-year period immediately preceding application for a commercial driver's license, all of the following apply:

(a) The applicant has not had more than one license, excluding any military license.

(b) The applicant has not had any license suspended, revoked, or canceled.

(c) The applicant has not had any convictions for any type of motor vehicle for the offenses for which disqualification is prescribed in section 4506.16 of the Revised Code.

(d) The applicant has not had more than one conviction for any type of motor vehicle for a serious traffic violation.

(e) The applicant has not had any violation of a state or local law relating to motor vehicle traffic control other than a parking violation arising in connection with any traffic accident and has no record of an accident in which the applicant was at fault.

(3) In accordance with rules adopted by the director, certifies and also provides evidence of all of the following:

(a) That the applicant is regularly employed or was regularly employed within the preceding ninety days in a military position requiring operation of a commercial motor vehicle;

(b) That the applicant was exempt from the requirements of this chapter under division (B)(6) of section 4506.03 of the Revised Code;

(c) That, for at least two years immediately preceding the date of application or at least two years immediately preceding the date the applicant separated from military service or employment, the applicant regularly operated a vehicle representative of the commercial motor vehicle type that the applicant operates or expects to operate.

(F)

(1) The department of public safety may charge and collect a divisible fee of fifty dollars for each skills test given as part of a commercial driver's license examination. The fee shall consist of ten dollars for the pre-trip inspection portion of the test, ten dollars for the off-road maneuvering portion of the test, and thirty dollars for the on-road portion of the test.

(2) The director may require an applicant for a commercial driver's license who schedules an appointment with the highway patrol or other authorized employee of the department of public safety to take all portions of the skills test, to pay an appointment fee of fifty dollars at the time of scheduling the appointment. If the applicant appears at the time and location specified for the appointment and takes all portions of the skills test during that appointment, the appointment fee shall serve as the skills test fee. If the applicant schedules an appointment to take all portions of the skills test and fails to appear at the time and location specified for the appointment, no portion of the appointment fee shall be refunded. If the applicant schedules an appointment to take all portions of the skills test and appears at the time and location specified for the appointment, but declines or is unable to take all portions of the skills test, no portion of the appointment fee shall be refunded. If the applicant cancels a scheduled appointment forty-eight hours or more prior to the time of the appointment time, the applicant shall not forfeit the appointment fee.

An applicant for a commercial driver's license who schedules an appointment to take one or more, but not all, portions of the skills test shall be required to pay an appointment fee equal to the costs of each test scheduled, as prescribed in division (F)(1) of this section, when scheduling such an appointment. If the applicant appears at the time and location specified for the appointment and takes all the portions of the skills test during that appointment that the applicant was scheduled to take, the appointment fee shall serve as the skills test fee. If the applicant schedules an appointment to take one or more, but not all, portions of the skills test and fails to appear at the time and location specified for the appointment, no portion of the appointment fee shall be refunded. If the applicant schedules an appointment to take one or more, but not all, portions of the skills test and appears at the time and location specified for the appointment, but declines or is unable to take all portions of the skills test that the applicant was scheduled to take, no portion of the appointment fee shall be refunded. If the applicant cancels a scheduled appointment forty-eight hours or more prior to the time of the appointment time, the applicant shall not forfeit the appointment fee.

(3) The department of public safety shall deposit all fees it collects under division (F) of this section in the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

(G) As used in this section, "skills test" means a test of an applicant's ability to drive the type of commercial motor vehicle for which the applicant seeks a commercial driver's license by having the applicant drive such a motor vehicle while under the supervision of an authorized state driver's license examiner or tester.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-01-2000; 09-16-2004; 03-29-2005

This section is set out twice. See also § 4506.09, effective until 7/1/2013.



Section 4506.10 - Physical qualifications for commercial driver's license; Compliance with federal regulations.

(A) No person who holds a valid commercial driver's license shall drive a commercial motor vehicle unless the person is physically qualified to do so.

(1) Prior to January 30, 2012, each person who drives or expects to drive a commercial motor vehicle in interstate or foreign commerce or is otherwise subject to 49 C.F.R. 391, et seq., as amended, shall certify to the registrar of motor vehicles at the time of application for a commercial driver's license that the person is in compliance with these standards. Any person who is not subject to 49 C.F.R. 391, et seq., as amended, also shall certify at the time of application that the person is not subject to these standards.

(2) Beginning on January 30, 2012, any person applying for a commercial driver's license, renewing of a commercial driver's license, or transferring a commercial driver's license from out of state shall self-certify to the registrar for purposes of 49 C.F.R. 383.71, one of the following in regard to the applicant's operation of a commercial motor vehicle, as applicable:

(a)

(i) If the applicant operates or expects to operate a commercial motor vehicle in interstate or foreign commerce and is subject to and meets the requirements under 49 C.F.R. part 391, the applicant shall self-certify that the applicant is non-excepted interstate and shall provide the registrar with the original or a copy of a medical examiner's certificate and each subsequently issued medical examiner's certificate prepared by a qualified medical examiner to maintain a medically certified status on the applicant's commercial driver licensing system driver record;

(ii) If the applicant operates or expects to operate a commercial motor vehicle in interstate commerce, but engages in transportation or operations excepted under 49 C.F.R. 390.3(f), 391.2, 391.68, or 398.3 from all or parts of the qualification requirements of 49 C.F.R. part 391, the applicant shall self-certify that the applicant is excepted interstate and is not required to obtain a medical examiner's certificate;

(b)

(i) If the applicant operates only in intrastate commerce and is subject to state driver qualification requirements, the applicant shall self-certify that the applicant is non-excepted intrastate;

(ii) If the applicant operates only in intrastate commerce and is excepted from all or parts of the state driver qualification requirements, the applicant shall self-certify that the applicant is excepted intrastate.

(3) Notwithstanding the expiration date on a person's commercial driver's license, every commercial driver's license holder shall provide the registrar with the certification required by this section, on or after January 30, 2012, but prior to January 30, 2014.

(B) A person is qualified to drive a school bus if the person holds a valid commercial driver's license along with the proper endorsements, and if the person has been certified as medically qualified in accordance with rules adopted by the department of education.

(C)

(1) Except as provided in division (C)(2) of this section, any medical examination required by this section shall be performed only by one of the following:

(a) A person licensed under Chapter 4731. of the Revised Code to practice medicine or surgery or osteopathic medicine and surgery in this state, or licensed under any similar law of another state;

(b) A physician assistant who is authorized by the supervising physician to perform such a medical examination;

(c) A certified nurse practitioner, a clinical nurse specialist, or a certified nurse-midwife;

(d) A doctor of chiropractic.

(2) Any part of an examination required by this section that pertains to visual acuity, field of vision, and the ability to recognize colors may be performed by a person licensed under Chapter 4725. of the Revised Code to practice optometry in this state, or licensed under any similar law of another state.

(3) Any written documentation of a physical examination conducted pursuant to this section shall be completed by the individual who performed the examination on a form that substantially complies with the requirements of 49 C.F.R. 391.43(h).

(D) Whenever good cause appears, the registrar, upon issuing a commercial driver's license under this chapter, may impose restrictions suitable to the licensee's driving ability with respect to the type of motor vehicle or special mechanical control devices required on a motor vehicle that the licensee may operate, or such other restrictions applicable to the licensee as the registrar determines to be necessary.

The registrar may either issue a special restricted license or may set forth upon the usual license form the restrictions imposed.

The registrar, upon receiving satisfactory evidence of any violation of the restrictions of the license, may impose a class D license suspension of the license for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code.

The registrar, upon receiving satisfactory evidence that an applicant or holder of a commercial driver's license has violated division (A)(4) of section 4506.04 of the Revised Code and knowingly given false information in any application or certification required by section 4506.07 of the Revised Code, shall cancel the commercial driver's license of the person or any pending application from the person for a commercial driver's license or class D driver's license for a period of at least sixty days, during which time no application for a commercial driver's license or class D driver's license shall be received from the person.

(E) Whoever violates this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 03-29-2005



Section 4506.101 - Commercial driver's license not issued or retained in violation of federal law.

Notwithstanding any provision of the Revised Code, the bureau of motor vehicles shall not issue or renew a commercial driver's license if issuance or renewal of the license would violate federal law. No person shall retain a commercial driver's license if the retention of the license would violate federal law.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-29-2005



Section 4506.11 - Material and characteristics of commercial driver's license.

(A) Every commercial driver's license shall be marked "commercial driver's license" or "CDL" and shall be of such material and so designed as to prevent its reproduction or alteration without ready detection, and, to this end, shall be laminated with a transparent plastic material. The commercial driver's license for licensees under twenty-one years of age shall have characteristics prescribed by the registrar of motor vehicles distinguishing it from that issued to a licensee who is twenty-one years of age or older. Every commercial driver's license shall display all of the following information:

(1) The name and residence address of the licensee;

(2) A color photograph of the licensee showing the licensee's uncovered face;

(3) A physical description of the licensee, including sex, height, weight, and color of eyes and hair;

(4) The licensee's date of birth;

(5) The licensee's social security number if the person has requested that the number be displayed in accordance with section 4501.31 of the Revised Code or if federal law requires the social security number to be displayed and any number or other identifier the director of public safety considers appropriate and establishes by rules adopted under Chapter 119. of the Revised Code and in compliance with federal law;

(6) The licensee's signature;

(7) The classes of commercial motor vehicles the licensee is authorized to drive and any endorsements or restrictions relating to the licensee's driving of those vehicles;

(8) The name of this state;

(9) The dates of issuance and of expiration of the license;

(10) If the licensee has certified willingness to make an anatomical gift under section 2108.05 of the Revised Code, any symbol chosen by the registrar of motor vehicles to indicate that the licensee has certified that willingness;

(11) If the licensee has executed a durable power of attorney for health care or a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment and has specified that the licensee wishes the license to indicate that the licensee has executed either type of instrument, any symbol chosen by the registrar to indicate that the licensee has executed either type of instrument;

(12) On and after October 7, 2009, if the licensee has specified that the licensee wishes the license to indicate that the licensee is a veteran, active duty, or reservist of the armed forces of the United States and has presented a copy of the licensee's DD-214 form or an equivalent document, any symbol chosen by the registrar to indicate that the licensee is a veteran, active duty, or reservist of the armed forces of the United States;

(13) Any other information the registrar considers advisable and requires by rule.

(B) The registrar may establish and maintain a file of negatives of photographs taken for the purposes of this section.

(C) Neither the registrar nor any deputy registrar shall issue a commercial driver's license to anyone under twenty-one years of age that does not have the characteristics prescribed by the registrar distinguishing it from the commercial driver's license issued to persons who are twenty-one years of age or older.

(D) Whoever violates division (C) of this section is guilty of a minor misdemeanor.

Amended by 128th General Assemblych.71,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 03-29-2005; 2008 HB450 04-07-2009; 2008 HB529 04-07-2009



Section 4506.12 - Classes of licenses - endorsements and restrictions.

(A) Commercial driver's licenses shall be issued in the following classes and shall include any endorsements and restrictions that are applicable. Subject to any such endorsements and restrictions, the holder of a valid commercial driver's license may drive all commercial motor vehicles in the class for which that license is issued and all lesser classes of vehicles, except that the holder shall not operate a motorcycle unless the holder is licensed to do so under Chapter 4507. of the Revised Code.

(B) The classes of commercial driver's licenses and the commercial motor vehicles that they authorize the operation of are as follows:

(1) Class A--any combination of vehicles with a combined gross vehicle weight rating of twenty-six thousand one pounds or more, if the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of ten thousand pounds.

(2) Class B--any single vehicle with a gross vehicle weight rating of twenty-six thousand one pounds or more or any such vehicle towing a vehicle having a gross vehicle weight rating that is not in excess of ten thousand pounds.

(3) Class C--any single vehicle, or combination of vehicles, that is not a class A or class B vehicle, but that is designed to transport sixteen or more passengers, including the driver, or is transporting hazardous materials in an amount requiring placarding, or any school bus with a gross vehicle weight rating of less than twenty-six thousand one pounds that is designed to transport fewer than sixteen passengers including the driver.

(C) The following endorsements and restrictions apply to commercial drivers' licenses:

(1) H--authorizes the driver to drive a vehicle transporting hazardous materials in an amount requiring placarding;

(2) K--restricts the driver to only intrastate operation;

(3) L--restricts the driver to vehicles not equipped with air brakes;

(4) T--authorizes the driver to drive a vehicle configured with double or triple trailers that create more than one articulation point for the combination;

(5) P--authorizes the driver to drive vehicles designed to transport sixteen or more passengers, including the driver;

(6) P1--authorizes the driver to drive class A vehicles designed for fewer than sixteen passengers, including the driver, and all lesser classes of vehicles without restriction as to the designed passenger capacity of the vehicle;

(7) P2--authorizes the driver to drive class A or B vehicles designed for fewer than sixteen passengers, including the driver, and all lesser classes of vehicles without restriction as to the designed passenger capacity of the vehicle;

(8) P4--Restricts the driver to driving class C school buses designed to transport fewer than sixteen passengers including the driver.

(9) N--authorizes the driver to drive tank vehicles;

(10) S--authorizes the driver to drive school buses transporting children;

(11) X--authorizes the driver to drive tank vehicles transporting hazardous materials in a quantity requiring placarding;

(12) W--restricts the driver to the operation of commercial motor vehicles in accordance with a waiver for farm-related service industries issued under section 4506.24 of the Revised Code;

(13) V-indicates the existence of a medical variance on the driver's commercial driver's license information system driver record..

(D) In addition to any endorsement that otherwise may apply, a person who is engaged in the towing of a disabled or wrecked motor vehicle shall hold a commercial driver's license bearing any endorsement required to drive the towed vehicle except the driver is not required to have either of the following:

(1) A passenger endorsement to tow an unoccupied passenger vehicle;

(2) Any endorsement required for the wrecked or disabled vehicle when the driver initially removes a vehicle from the site of the emergency where the vehicle became wrecked or disabled to the nearest appropriate repair, disposal, or storage facility, as applicable.

(E) No person shall drive any commercial motor vehicle for which an endorsement is required under this section unless the proper endorsement appears on the person's commercial driver's license.

(F) Whoever violates this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 09-16-2004; 03-29-2005



Section 4506.13 - Examiner's commercial examinations passed form; Information obtained from and posted to commercial driver's license information system and other sources; medical certification.

(A) The registrar of motor vehicles may authorize the highway patrol or any other employee of the department of public safety to issue an examiner's commercial examinations passed form to an applicant who has passed the required examinations. The examiner's commercial examinations passed form shall be used, once it has been validated, to indicate the examinations taken and passed by the commercial driver's license applicant.

(B)

(1) Before issuing, renewing, transferring, or upgrading a commercial driver's license, the registrar of motor vehicles shall obtain information about the applicant's driving record through the commercial driver's license information system, the applicant's state of licensure, and when available, the national driver register. In addition, beginning January 30, 2012, before issuing, renewing, transferring, or upgrading a commercial driver's license the registrar shall check the applicant's driver record to ensure that an applicant who self-certified under division (A)(2)(a)(i) of section 4506.10 of the Revised Code that the applicant's operation of a commercial motor vehicle is non-excepted interstate, is medically certified.

(2) The registrar shall not issue, renew, upgrade, or transfer the applicant's commercial driver's license if any of the following apply:

(a) The registrar obtains adverse information regarding the applicant's driving record.

(b) There is no information regarding the driver's self-certification type as required by division (A)(2) of section 4506.10 of the Revised Code.

(c) The applicant's medical status is not certified, when required to be certified under division (A)(2)(a)(i) of section 4506.10 of the Revised Code.

(3) If the record check reveals information that the applicant claims is outdated, contested, or invalid, the registrar shall deny the application until the applicant can resolve the conflict.

(C)

(1) Within ten days after issuing a commercial driver's license, the registrar shall notify the commercial driver's license information system, when available, of that fact and shall provide all information required to ensure identification of the licensee. If the registrar is notified that driver has been issued a medical variance, the registrar shall indicate the existence of the medical variance on the commercial driver's license holder's commercial driver's license information system driver record.

(2) Beginning on January 30, 2012, the registrar shall do all of the following:

(a) For those driver's self-certifying under division (A)(2)(a)(i) of section 4506.10 of the Revised Code as non-excepted interstate, post the applicant's medical status as certified or non-certified on the applicant's commercial driver's license information system driver record upon receiving a valid original or copy of the medical examiner's certificate;

(b) Post the driver's self-certification type as set forth in division (A)(2) of section 4506.10 of the Revised Code;

(c) Post information from the medical examiner's certificate, if applicable, on the commercial driver's license holder's commercial driver's license information system driver record within ten business days of issuing the commercial driver's license;

(d) Retain the original or a copy of the commercial driver's license holder's medical certificate for a minimum of three years after the date the certificate was issued;

(3) The registrar shall post and maintain as part of the commercial driver's license information system driver record all convictions, disqualifications, and other licensing actions for violations of any state or municipal ordinances related to motor vehicle traffic control, other than parking violations for all persons who hold a commercial driver's license or operate a motor vehicle for which a commercial driver's license is required.

(4) Beginning January 30, 2014, the registrar shall post an applicant's status of medically non-certified on the applicant's commercial driver's license information system driver record and shall downgrade the commercial driver's license holder's commercial driver's license in accordance with division (D) of this section if either of the following applies:

(a) The commercial driver's license holder fails to provide the driver's self-certification type as required by division (A)(2) of section 4506.10 of the Revised Code.

(b) The commercial driver's license holder self-certifying under division (A)(2)(a)(i) of section 4506.10 of the Revised Code as non-excepted interstate fails to provide the registrar with a current medical examiner's certificate.

(5) The registrar shall mark the commercial driver's license information system driver record as non-certified for any commercial driver's license holder who has not self-certified under division (A)(2) of section 4506.10 of the Revised Code by January 30, 2014 and shall initiate the commercial driver's license commercial driver's license downgrade procedures described in division (D) of this section.

(6) Beginning on January 30, 2012, within ten days after a commercial driver's license holder's medical certification status expires or a medical variance expires or is rescinded, the registrar shall update the person's medical certification status to non-certified. Within ten calendar days after receiving information from the federal motor carrier safety administration regarding issuance or renewal of a medical variance for a driver, the registrar shall update the driver's commercial driver's license information system driver record to include the medical variance information provided by the federal motor carrier safety administration.

(D) If a driver's medical certification or medical variance expires or the federal motor carrier safety administration notifies the registrar that a medical variance was removed or rescinded, the registrar shall do the following:

(1) Send notice to the commercial driver's license holder of the holder's medically not certified status. The notice shall inform the driver that the driver's commercial driver's license privileges will be removed unless the driver resolves the medical certification or medical variance defect by submitting a current medical certificate or medical variance, as applicable, or changing the driver's self-certification under division (A)(2) of section 4506.10 of the Revised Code to driving only in excepted interstate or excepted intrastate commerce within sixty days.

(2) Sixty days after the change to a medically not certified status, if the commercial driver's license holder has not resolved the medical certification or medical variance defect as described in division (D)(1) of this section, the registrar shall change the person's commercial driver's license status to reflect no commercial driver's license privileges and shall send the person a second notice informing the person that the commercial driver's license privilege has been removed from the driver's license and that, unless the driver resolves the medical certification or medical variance defect by submitting a current medical certificate or medical variance, as applicable, or changing the driver's self-certification under division (A)(2) of section 4506.10 of the Revised Code to driving only in excepted interstate or excepted intrastate commerce within one hundred eighty days, the person's commercial driver's license will be downgraded to a noncommercial driver's license class of license.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-01-2000



Section 4506.131 - Hazardous materials endorsement for commercial driver's license; Security risk determination required.

(A) The registrar of motor vehicles shall not issue, renew, upgrade, or transfer a hazardous materials endorsement for a commercial driver's license to any individual authorizing that individual to operate a commercial motor vehicle transporting a hazardous material in commerce unless the registrar has received from the transportation security administration a determination indicating that the individual does not pose a security risk warranting denial of the endorsement.

(B)

(1) Immediately upon receiving a determination from the transportation security administration that an individual poses a security risk warranting denial of a hazardous materials endorsement, the registrar shall revoke any existing hazardous materials endorsement and shall refuse to issue a hazardous materials endorsement for the individual named as a security risk.

(2) Within fifteen days of receiving any determination from the transportation security administration indicating the status of an individual's security risk, the registrar shall notify the commercial driver license information system of the results of the security assessment.

(C) The registrar shall order any revocation under division (B) of this section without a hearing. Any person adversely affected by the order may request an administrative hearing before the registrar. The scope of the hearing shall be limited to whether the bureau of motor vehicles properly revoked the hazardous material endorsement after receiving notification from the transportation security administration and shall not include consideration of whether the transportation security administration acted properly in sending the notification.

Added by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.



Section 4506.14 - Expiration or renewal of license - notice to registrar of change of address.

(A) Commercial driver's licenses shall expire as follows:

(1) Except as provided in division (A)(3) or (4) of this section, each such license issued to replace an operator's or chauffeur's license shall expire on the original expiration date of the operator's or chauffeur's license and, upon renewal, shall expire on the licensee's birthday in the fourth year after the date of issuance.

(2) Except as provided in division (A)(3) or (4) of this section, each such license issued as an original license to a person whose residence is in this state shall expire on the licensee's birthday in the fourth year after the date of issuance, and each such license issued to a person whose temporary residence is in this state shall expire in accordance with rules adopted by the registrar of motor vehicles. A license issued to a person with a temporary residence in this state is nonrenewable, but may be replaced with a new license within ninety days prior to its expiration upon the applicant's compliance with all applicable requirements.

(3) The registrar or a deputy registrar may issue a license that expires on a date earlier than the licensee's birthday in the fourth year after the date of issuance if the licensee has undergone a security threat assessment required by federal law to obtain a hazardous materials endorsement and the assessment will expire before that date.

(4) Each such license issued to replace the operator's or chauffeur's license of a person who is less than twenty-one years of age, and each such license issued as an original license to a person who is less than twenty-one years of age, shall expire on the licensee's twenty-first birthday.

(B) No commercial driver's license shall be issued for a period longer than four years and one hundred eighty days. Except as provided in section 4507.12 of the Revised Code, the registrar may waive the examination of any person applying for the renewal of a commercial driver's license issued under this chapter, provided that the applicant presents either an unexpired commercial driver's license or a commercial driver's license that has expired not more than six months prior to the date of application.

(C) Subject to the requirements of this chapter and except as provided in division (A)(2) of this section in regard to a person whose temporary residence is in this state, every commercial driver's license shall be renewable one hundred eighty days before its expiration upon payment of the fees required by section 4506.08 of the Revised Code. Each person applying for renewal or transfer of a commercial driver's license shall complete the application form prescribed by section 4506.07 of the Revised Code and shall provide all certifications required. Beginning on January 30, 2012, prior to applying for renewal of a commercial driver's license, each applicant shall submit a new copy or original medical examiner's certificate required by section 4506.10 of the Revised Code; if the person's medical status has changed, the registrar shall take the appropriate action to address the change in medical status. If the person wishes to retain an endorsement authorizing the person to transport hazardous materials, the person shall take and successfully complete the written test for the endorsement and shall submit to any background check required by federal law.

(D) Each person licensed as a driver under this chapter shall notify the registrar of any change in the person's address within ten days following that change. The notification shall be in writing on a form provided by the registrar and shall include the full name, date of birth, license number, county of residence, social security number, and new address of the person.

(E) Whoever violates division (D) of this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 03-29-2005



Section 4506.15 - Prohibited acts.

(A) No person who holds a commercial driver's license or operates a motor vehicle for which a commercial driver's license is required shall do any of the following:

(1) Drive a commercial motor vehicle while having a measurable or detectable amount of alcohol or of a controlled substance in the person's blood, breath, or urine;

(2) Drive a commercial motor vehicle while having an alcohol concentration of four-hundredths of one per cent or more by whole blood or breath;

(3) Drive a commercial motor vehicle while having an alcohol concentration of forty-eight-thousandths of one per cent or more by blood serum or blood plasma;

(4) Drive a commercial motor vehicle while having an alcohol concentration of fifty-six-thousandths of one per cent or more by urine;

(5) Drive a motor vehicle while under the influence of a controlled substance;

(6) Drive a motor vehicle in violation of section 4511.19 of the Revised Code or a municipal OVI ordinance as defined in section 4511.181 of the Revised Code;

(7) Use a motor vehicle in the commission of a felony;

(8) Refuse to submit to a test under section 4506.17or 4511.191 of the Revised Code;

(9) Operate a commercial motor vehicle while the person's commercial driving privileges are revoked, suspended, canceled, or disqualified;

(10) Cause a fatality through the negligent operation of a commercial motor vehicle, including, but not limited to, the offenses of aggravated vehicular homicide, vehicular homicide, and vehicular manslaughter;

(11) Fail to stop after an accident in violation of sections 4549.02 to 4549.03 of the Revised Code;

(12) Drive a commercial motor vehicle in violation of any provision of sections 4511.61 to 4511.63 of the Revised Code or any federal or local law or ordinance pertaining to railroad-highway grade crossings;

(13) Use a motor vehicle in the commission of a felony involving the manufacture, distribution, or dispensing of a controlled substance as defined in section 3719.01 of the Revised Code or the possession with intent to manufacture, distribute, or dispense a controlled substance.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 03-29-2005



Section 4506.16 - Violations - disqualification of driver or placement out-of-service.

(A) Any person who is found to have been convicted of a violation of an out-of-service order shall be disqualified by the registrar of motor vehicles as follows:

(1) If the person has not been convicted previously of a violation of an out-of-service order, the period of disqualification is one hundred eighty days.

(2) If, during any ten-year period, the driver is convicted of a second violation of an out-of-service order in an incident separate from the incident that resulted in the first violation, the period of disqualification is two years.

(3) If, during any ten-year period, the driver is convicted of a third or subsequent violation of an out-of-service order in an incident separate from the incidents that resulted in the previous violations during that ten-year period, the period of disqualification is three years.

(B)

(1) A driver is disqualified for one hundred eighty days if the driver is convicted of a first violation of an out-of-service order while transporting hazardous materials required to be placarded under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1801, as amended, or while operating a motor vehicle designed to transport sixteen or more passengers, including the driver.

(2) A driver is disqualified for a period of three years if, during any ten-year period, the driver is convicted of a second or subsequent violation, in an incident separate from the incident that resulted in a previous violation during that ten-year period, of an out-of-service order while transporting hazardous materials required to be placarded under that act, or while operating a motor vehicle designed to transport sixteen or more passengers, including the driver.

(C) Whoever violates division (A)(1) of section 4506.15 of the Revised Code or a similar law of another state or a foreign jurisdiction, immediately shall be placed out-of-service for twenty-four hours, in addition to any disqualification required by this section and any other penalty imposed by the Revised Code.

(D) The registrar of motor vehicles shall disqualify any holder of a commercial driver's license, or any operator of a commercial motor vehicle for which a commercial driver's license is required, from operating a commercial motor vehicle as follows:

(1) Upon a first conviction for a violation of any provision of divisions (A)(2) to (12) of section 4506.15 of the Revised Code or a similar law of another state or a foreign jurisdiction, or upon a first suspension imposed under section 4511.191 of the Revised Code or a similar law of another state or foreign jurisdiction, one year;

(2) Upon a second conviction for a violation of any provision of divisions (A)(2) to (12) of section 4506.15 of the Revised Code or a similar law of another state or a foreign jurisdiction, or upon a second suspension imposed under section 4511.191 of the Revised Code or a similar law of another state or foreign jurisdiction, or any combination of such violations arising from two or more separate incidents, the person shall be disqualified for life or for any other period of time as determined by the United States secretary of transportation and designated by the director of public safety by rule;

(3) Upon a first conviction for any of the following violations while transporting hazardous materials, three years:

(a) Divisions (A) (2) to (12) of section 4506.15 of the Revised Code ;

(b) A similar law of another state or a foreign jurisdiction .

(4) Upon conviction of a violation of division (A) (13) of section 4506.15 of the Revised Code or a similar law of another state or a foreign jurisdiction, the person shall be disqualified for life;

(5)

(a) Upon conviction of two serious traffic violations involving the operation of a commercial motor vehicle by the person and arising from separate incidents occurring in a three-year period, the person shall be disqualified for sixty days, which disqualification shall be imposed consecutively to any other separate disqualification imposed under division (D)(5) or (6) of this section;

(b) Upon conviction of three serious traffic violations involving the operation of a commercial motor vehicle by the person and arising from separate incidents occurring in a three-year period, the person shall be disqualified for one hundred twenty days, which disqualification shall be imposed consecutively to any other separate disqualification imposed under division (D)(5) or (6) of this section;

(6)

(a) Upon conviction of two serious traffic violations involving the operation of a vehicle other than a commercial motor vehicle by the person and arising from separate incidents occurring in a three-year period, the person shall be disqualified for sixty days if the conviction results in the suspension, cancellation, or revocation of the holder's commercial driver's license or noncommercial motor vehicle driving privileges, which disqualification shall be imposed consecutively to any other separate disqualification imposed under division (D)(5) or (6) of this section;

(b) Upon conviction of three serious traffic violations involving the operation of a vehicle other than a commercial motor vehicle by the person and arising from separate incidents occurring in a three-year period, the person shall be disqualified for one hundred twenty days if the conviction results in the suspension, cancellation, or revocation of the holder's commercial driver's license or noncommercial motor vehicle driving privileges, which disqualification shall be imposed consecutively to any other separate disqualification imposed under division (D)(5) or (6) of this section.

(7) Upon a first conviction involving the operation of a commercial motor vehicle in violation of any provisions of sections 4511.61 to 4511.63 of the Revised Code or a similar law of another state or foreign jurisdiction, not less than sixty days;

(8) Upon a second conviction involving the operation of a commercial motor vehicle in violation of any provisions of sections 4511.61 to 4511.63 of the Revised Code or a similar law of another state or foreign jurisdiction within three years of the first such conviction, not less than one hundred twenty days;

(9) Upon a third or subsequent conviction involving the operation of a commercial motor vehicle in violation of any provisions of sections 4511.61 to 4511.63 of the Revised Code or a similar law of another state or foreign jurisdiction within three years of the first such conviction, not less than one year;

(10) Upon receiving notification from the federal motor carrier safety administration, the registrar immediately, prior to any hearing, shall disqualify any commercial motor vehicle driver whose driving is determined to constitute an imminent hazard as defined under federal motor carrier safety regulation 49 C.F.R. 383.52.

(E) For the purposes of this section, conviction of a violation for which disqualification is required includes conviction under any municipal ordinance that is substantially similar to any section of the Revised Code that is set forth in division (D) of this section and may be evidenced by any of the following:

(1) A judgment entry of a court of competent jurisdiction in this or any other state;

(2) An administrative order of a state agency of this or any other state having statutory jurisdiction over commercial drivers;

(3) A computer record obtained from or through the commercial driver's license information system;

(4) A computer record obtained from or through a state agency of this or any other state having statutory jurisdiction over commercial drivers or the records of commercial drivers.

(F) For purposes of this section, conviction of disqualifying offenses committed in a noncommercial motor vehicle are included if either of the following applies:

(1) The offense occurred after the person obtained the person's commercial driver's license.

(2) The offense occurs on or after September 30, 2005.

(G) If a person commits a serious traffic violation by operating a commercial motor vehicle without having a commercial driver's license in the person's possession as described in division (GG)(3)(e) of section 4506.01 of the Revised Code and the person then submits proof to either the enforcement agency that issued the citation for the violation or to the court with jurisdiction over the case before the date of the person's initial appearance that shows that the person held a valid commercial driver's license at the time of the violation, the violation shall not be deemed to be a serious traffic violation.

(H) Any record described in division (C) of this section shall be deemed to be self-authenticating when it is received by the bureau of motor vehicles.

(I) When disqualifying a driver, the registrar shall cause the records of the bureau to be updated to reflect that action within ten days after it occurs.

(J) The registrar immediately shall notify a driver who is finally convicted of any offense described in section 4506.15 of the Revised Code or division (B)(4), (5), or (6) of this section and thereby is subject to disqualification, of the offense or offenses involved, of the length of time for which disqualification is to be imposed, and that the driver may request a hearing within thirty days of the mailing of the notice to show cause why the driver should not be disqualified from operating a commercial motor vehicle. If a request for such a hearing is not made within thirty days of the mailing of the notice, the order of disqualification is final. The registrar may designate hearing examiners who, after affording all parties reasonable notice, shall conduct a hearing to determine whether the disqualification order is supported by reliable evidence. The registrar shall adopt rules to implement this division.

(K) Any person who is disqualified from operating a commercial motor vehicle under this section may apply to the registrar for a driver's license to operate a motor vehicle other than a commercial motor vehicle, provided the person's commercial driver's license is not otherwise suspended. A person whose commercial driver's license is suspended shall not apply to the registrar for or receive a driver's license under Chapter 4507. of the Revised Code during the period of suspension.

(L) The disqualifications imposed under this section are in addition to any other penalty imposed by the Revised Code.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004; 03-29-2005



Section 4506.161 - Limited driving privileges not granted to person under suspension; offenses involving operation of commercial motor vehichle.

No court shall issue an order granting limited driving privileges for operation of a commercial motor vehicle to any person whose driver's license or commercial driver's license has been suspended or who has been disqualified from operating a commercial motor vehicle. In regard to an offense involving the operation of a commercial motor vehicle, no court shall modify any record, or consent to the modification of any record, if the resulting record would no longer reflect the operation of a commercial motor vehicle by the person, unless a determination of the facts indicates that that person was not operating a commercial motor vehicle at the time of the offense.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-29-2005



Section 4506.17 - Implied consent to tests - effect of refusal.

(A) Any person who holds a commercial driver's license or operates a commercial motor vehicle requiring a commercial driver's license within this state shall be deemed to have given consent to a test or tests of the person's whole blood, blood serum or plasma, breath, or urine for the purpose of determining the person's alcohol concentration or the presence of any controlled substance or a metabolite of a controlled substance.

(B) A test or tests as provided in division (A) of this section may be administered at the direction of a peace officer having reasonable ground to stop or detain the person and, after investigating the circumstances surrounding the operation of the commercial motor vehicle, also having reasonable ground to believe the person was driving the commercial vehicle while having a measurable or detectable amount of alcohol or of a controlled substance or a metabolite of a controlled substance in the person's whole blood, blood serum or plasma, breath, or urine. Any such test shall be given within two hours of the time of the alleged violation.

(C) A person requested to submit to a test under division (A) of this section shall be advised by the peace officer requesting the test that a refusal to submit to the test will result in the person immediately being placed out-of-service for a period of twenty-four hours and being disqualified from operating a commercial motor vehicle for a period of not less than one year, and that the person is required to surrender the person's commercial driver's license to the peace officer.

(D) If a person refuses to submit to a test after being warned as provided in division (C) of this section or submits to a test that discloses the presence of an amount of alcohol or a controlled substance prohibited by divisions (A)(1) to (5) of section 4506.15 of the Revised Code or a metabolite of a controlled substance, the person immediately shall surrender the person's commercial driver's license to the peace officer. The peace officer shall forward the license, together with a sworn report, to the registrar of motor vehicles certifying that the test was requested pursuant to division (A) of this section and that the person either refused to submit to testing or submitted to a test that disclosed the presence of one of the prohibited concentrations of a substance listed in divisions (A)(1) to (5) of section 4506.15 of the Revised Code or a metabolite of a controlled substance. The form and contents of the report required by this section shall be established by the registrar by rule, but shall contain the advice to be read to the driver and a statement to be signed by the driver acknowledging that the driver has been read the advice and that the form was shown to the driver.

(E) Upon receipt of a sworn report from a peace officer as provided in division (D) of this section, or upon receipt of notification that a person has been disqualified under a similar law of another state or foreign jurisdiction, the registrar shall disqualify the person named in the report from driving a commercial motor vehicle for the period described below:

(1) Upon a first incident, one year;

(2) Upon an incident of refusal or of a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance after one or more previous incidents of either refusal or of a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance, the person shall be disqualified for life or such lesser period as prescribed by rule by the registrar.

(F) A test of a person's whole blood or a person's blood serum or plasma given under this section shall comply with the applicable provisions of division (D) of section 4511.19 of the Revised Code and any physician, registered nurse, emergency medical technician-intermediate, emergency medical technician-paramedic, or qualified technician, chemist, or phlebotomist who withdraws whole blood or blood serum or plasma from a person under this section, and any hospital, first-aid station, clinic, or other facility at which whole blood or blood serum or plasma is withdrawn from a person pursuant to this section, is immune from criminal liability, and from civil liability that is based upon a claim of assault and battery or based upon any other claim of malpractice, for any act performed in withdrawing whole blood or blood serum or plasma from the person. The immunity provided in this division also extends to an emergency medical service organization that employs an emergency medical technician-intermediate or emergency medical technician-paramedic who withdraws blood under this section.

(G) When a person submits to a test under this section, the results of the test, at the person's request, shall be made available to the person, the person's attorney, or the person's agent, immediately upon completion of the chemical test analysis. The person also may have an additional test administered by a physician, a registered nurse, or a qualified technician, chemist, or phlebotomist of the person's own choosing as provided in division (D) of section 4511.19 of the Revised Code for tests administered under that section, and the failure to obtain such a test has the same effect as in that division.

(H) No person shall refuse to immediately surrender the person's commercial driver's license to a peace officer when required to do so by this section.

(I) A peace officer issuing an out-of-service order or receiving a commercial driver's license surrendered under this section may remove or arrange for the removal of any commercial motor vehicle affected by the issuance of that order or the surrender of that license.

(J)

(1) Except for civil actions arising out of the operation of a motor vehicle and civil actions in which the state is a plaintiff, no peace officer of any law enforcement agency within this state is liable in compensatory damages in any civil action that arises under the Revised Code or common law of this state for an injury, death, or loss to person or property caused in the performance of official duties under this section and rules adopted under this section, unless the officer's actions were manifestly outside the scope of the officer's employment or official responsibilities, or unless the officer acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

(2) Except for civil actions that arise out of the operation of a motor vehicle and civil actions in which the state is a plaintiff, no peace officer of any law enforcement agency within this state is liable in punitive or exemplary damages in any civil action that arises under the Revised Code or common law of this state for any injury, death, or loss to person or property caused in the performance of official duties under this section of the Revised Code and rules adopted under this section, unless the officer's actions were manifestly outside the scope of the officer's employment or official responsibilities, or unless the officer acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

(K) When disqualifying a driver, the registrar shall cause the records of the bureau of motor vehicles to be updated to reflect the disqualification within ten days after it occurs.

(L) The registrar immediately shall notify a driver who is subject to disqualification of the disqualification, of the length of the disqualification, and that the driver may request a hearing within thirty days of the mailing of the notice to show cause why the driver should not be disqualified from operating a commercial motor vehicle. If a request for such a hearing is not made within thirty days of the mailing of the notice, the order of disqualification is final. The registrar may designate hearing examiners who, after affording all parties reasonable notice, shall conduct a hearing to determine whether the disqualification order is supported by reliable evidence. The registrar shall adopt rules to implement this division.

(M) Any person who is disqualified from operating a commercial motor vehicle under this section may apply to the registrar for a driver's license to operate a motor vehicle other than a commercial motor vehicle, provided the person's commercial driver's license is not otherwise suspended. A person whose commercial driver's license is suspended shall not apply to the registrar for or receive a driver's license under Chapter 4507. of the Revised Code during the period of suspension.

(N) Whoever violates division (H) of this section is guilty of a misdemeanor of the first degree.

(O) As used in this section, "emergency medical technician-intermediate" and "emergency medical technician-paramedic" have the same meanings as in section 4765.01 of the Revised Code.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 01-01-2004; 03-29-2005; 08-17-2006



Section 4506.18 - Driver to give notice of out-of-state conviction.

(A) Any driver who holds a commercial driver's license issued by this state and is convicted in another state or a foreign jurisdiction of violating any law or ordinance relating to motor vehicle traffic control, other than a parking violation, shall provide written notice of that conviction within thirty days after the date of conviction to the bureau of motor vehicles and to the driver's employer in accordance with the provisions of 49 C.F.R. 383, subpart C, as amended.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4506.19 - Application of provisions of 49 C.F.R. 383, subpart C.

(A) The provisions of 49 C.F.R. 383, subpart C, as amended, shall apply to all commercial drivers or persons who apply for employment as commercial drivers. No person shall fail to make a report to the person's employer as required by this section.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4506.20 - Duties of employer of commercial motor vehicle driver.

(A) Each employer shall require every applicant for employment as a driver of a commercial motor vehicle to provide the applicant's employment history for the ten years preceding the date the employment application is submitted to the prospective employer. The following information shall be submitted:

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was the operator of a commercial motor vehicle;

(2) The dates the applicant was employed by these employers;

(3) The reason for leaving each of these employers.

(B) No employer shall knowingly permit or authorize any driver employed by the employer to drive a commercial motor vehicle during any period in which any of the following apply:

(1) The driver's commercial driver's license is suspended, revoked, or canceled by any state or a foreign jurisdiction;

(2) The driver has lost the privilege to drive, or currently is disqualified from driving, a commercial motor vehicle in any state or foreign jurisdiction;

(3) The driver, the commercial motor vehicle the driver is driving, or the motor carrier operation is subject to an out-of-service order in any state or foreign jurisdiction;

(4) The driver has more than one driver's license.

(C) No employer shall knowingly permit or authorize a driver to operate a commercial motor vehicle in violation of section 4506.15 of the Revised Code.

(D)

(1) Whoever violates division (A) or (B) of this section is guilty of a misdemeanor of the first degree.

(2) Whoever violates division (C) of this section may be assessed a fine not to exceed ten thousand dollars.

Effective Date: 01-01-2004; 03-29-2005



Section 4506.21 - Notice of conviction of nonresident license holder.

Within ten days after receiving a report of the conviction of any nonresident for a violation of a state law or local ordinance or resolution relating to traffic control, other than parking violations, committed in a commercial motor vehicle, the registrar of motor vehicles shall notify the driver licensing authority in the jurisdiction in which the person resides and the driver licensing authority that issued the nonresident's commercial driver's license , if different from the state of residence.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 07-01-1989



Section 4506.22 - Powers and duties of department of public safety.

(A) The director of public safety and the registrar of motor vehicles, subject to approval by the director, may, in accordance with Chapter 119. of the Revised Code, adopt any rules necessary to carry out this chapter.

(B) The department of public safety may do all of the following:

(1) Enter into or make any agreements, arrangements, or declarations necessary to carry out this chapter;

(2) Charge a fee for all publications that is equal to the cost of printing the publications.

(C) Nothing in this chapter shall be construed to restrict the authority of the public utilities commission specified in Chapters 4905., 4921., and 4923. of the Revised Code regarding safety rules applicable to motor carriers.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-29-1995



Section 4506.23 - Duties of peace officer as to alcohol or controlled substance violations.

Within the jurisdictional limits of the appointing authority, any peace officer shall stop and detain any person found violating section 4506.15 of the Revised Code, without obtaining a warrant. When there is reasonable ground to believe that a violation of section 4506.15 of the Revised Code has been committed and a test or tests of the person's whole blood, blood plasma or blood serum, breath, or urine is necessary, the peace officer shall take the person to an appropriate place for testing. If a person refuses to submit to a test after being warned as provided in division (C) of section 4506.17 of the Revised Code or submits to a test that discloses the presence of a controlled substance or an alcohol concentration of four-hundredths of one per cent or more by whole blood or breath, an alcohol concentration of forty-eight-thousandths of one per cent or more by blood serum or blood plasma, or an alcohol concentration of fifty-six-thousandths of one per cent or more by urine, the peace officer shall require that the person immediately surrender the person's commercial driver's license to the peace officer.

As used in this section, "jurisdictional limits" means the limits within which a peace officer may arrest and detain a person without a warrant under section 2935.03 of the Revised Code, except that the superintendent and the troopers of the state highway patrol may stop and detain, without warrant, any person who, in the presence of the superintendent or any trooper, is engaged in the violation of this chapter.

Effective Date: 08-08-1991; 03-29-2005



Section 4506.24 - Restricted license and waiver for farm-related service industries.

(A) A restricted commercial driver's license and waiver for farm-related service industries may be issued by the registrar of motor vehicles to allow a person to operate a commercial motor vehicle during seasonal periods determined by the registrar and subject to the restrictions set forth in this section.

(B) Upon receiving an application for a restricted commercial driver's license under section 4506.07 of the Revised Code and payment of a fee as provided in section 4506.08 of the Revised Code, the registrar may issue such license to any person who meets all of the following requirements:

(1) Has at least one year of driving experience in any type of vehicle;

(2) Holds a valid driver's license, other than a restricted license, issued under Chapter 4507. of the Revised Code;

(3) Certifies that during the two-year period immediately preceding application, all of the following apply:

(a) The person has not had more than one license;

(b) The person has not had any license suspended, revoked, or canceled;

(c) The person has not had any convictions for any type of motor vehicle for the offenses for which disqualification is prescribed in section 4506.16 of the Revised Code;

(d) The person has not had any violation of a state or local law relating to motor vehicle traffic control other than a parking violation arising in connection with any traffic accident and has no record of an accident in which the person was at fault.

(4) Certifies and also provides evidence that the person is employed in one or more of the following farm-related service industries requiring the person to operate a commercial motor vehicle:

(a) Custom harvesters;

(b) Farm retail outlets and suppliers;

(c) Agri-chemical business;

(d) Livestock feeders.

(C) An annual waiver for farm-related service industries may be issued to authorize the holder of a restricted commercial driver's license to operate a commercial motor vehicle during seasonal periods designated by the registrar. The registrar shall determine the format of the waiver. The total number of days that a person may operate a commercial motor vehicle pursuant to a waiver for farm-related service industries shall not exceed one hundred eighty days in any twelve-month period. Each time the holder of a restricted commercial driver's license applies for a waiver for farm-related service industries, the registrar shall verify that the person meets all of the requirements set forth in division (B) of this section. The restricted commercial driver's license and waiver shall be carried at all times when a commercial motor vehicle is being operated by the holder of the license and waiver.

(D) The holder of a restricted commercial driver's license and valid waiver for farm-related service industries may operate a class B or C commercial motor vehicle subject to all of the following restrictions:

(1) The commercial motor vehicle is operated within a distance of no more than one hundred fifty miles of the employer's place of business or the farm currently being served;

(2) The operation of the commercial motor vehicle does not involve transporting hazardous materials for which placarding is required, except as follows:

(a) Diesel fuel in quantities of one thousand gallons or less;

(b) Liquid fertilizers in vehicles or implements of husbandry with total capacities of three thousand gallons or less;

(c) Solid fertilizers that are not transported with any organic substance.

(E) Except as otherwise provided in this section an applicant for or holder of a restricted commercial driver's license and waiver for farm-related service industries is subject to the provisions of this chapter. Divisions (A)(4) and (B)(1) of section 4506.07 and sections 4506.09 and 4506.10 of the Revised Code do not apply to an applicant for a restricted commercial driver's license and waiver.

Effective Date: 09-26-2003



Section 4506.25 - Registrar to disqualify person convicted of violation of out-of-service order.

(A) As used in this section, "commercial motor vehicle" means any self-propelled or towed vehicle used on public highways in intrastate or interstate commerce to transport passengers or property that meets any of the following specifications:

(1) The vehicle has a gross vehicle weight rating or gross combination weight rating of ten thousand one pounds or more.

(2) The vehicle is designed to transport sixteen or more passengers, including the driver.

(3) The vehicle is used in the transportation of hazardous materials in a quantity requiring placarding under the regulations issued by the United States secretary of transportation under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C.A. 1801, as amended.

(B) The registrar of motor vehicles shall disqualify any person from operating a commercial motor vehicle who receives a notice of a conviction for violation of an out-of-service order issued under rules of the public utilities commission adopted pursuant to Chapter 4905., 4921., or 4923. of the Revised Code, or a conviction for a violation of the same or similar laws of another state or jurisdiction applicable to vehicles in regulated commerce.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 07-29-1998; 03-29-2005



Section 4506.26 - [Repealed].

Effective Date: 07-29-1998; 03-29-2005



Section 4506.99 - Penalty.

Whoever violates any provision of sections 4506.03 to 4506.20 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004






Chapter 4507 - DRIVER'S LICENSE LAW

Section 4507.01 - [Effective Until 1/1/2017] Driver's license law definitions - authority of registrar - deputy registrars.

(A) As used in this chapter, "motor vehicle," "motorized bicycle," "state," "owner," "operator," "chauffeur," and "highways" have the same meanings as in section 4501.01 of the Revised Code.

"Driver's license" means a class D license issued to any person to operate a motor vehicle or motor-driven cycle, other than a commercial motor vehicle, and includes "probationary license," "restricted license," and any operator's or chauffeur's license issued before January 1, 1990.

"Probationary license" means the license issued to any person between sixteen and eighteen years of age to operate a motor vehicle.

"Restricted license" means the license issued to any person to operate a motor vehicle subject to conditions or restrictions imposed by the registrar of motor vehicles.

"Commercial driver's license" means the license issued to a person under Chapter 4506. of the Revised Code to operate a commercial motor vehicle.

"Commercial motor vehicle" has the same meaning as in section 4506.01 of the Revised Code.

"Motorized bicycle license" means the license issued under section 4511.521 of the Revised Code to any person to operate a motorized bicycle including a "probationary motorized bicycle license."

"Probationary motorized bicycle license" means the license issued under section 4511.521 of the Revised Code to any person between fourteen and sixteen years of age to operate a motorized bicycle.

"Identification card" means a card issued under sections 4507.50 and 4507.51 of the Revised Code.

"Resident" means a person who, in accordance with standards prescribed in rules adopted by the registrar, resides in this state on a permanent basis.

"Temporary resident" means a person who, in accordance with standards prescribed in rules adopted by the registrar, resides in this state on a temporary basis.

(B) In the administration of this chapter and Chapter 4506. of the Revised Code, the registrar has the same authority as is conferred on the registrar by section 4501.02 of the Revised Code. Any act of an authorized deputy registrar of motor vehicles under direction of the registrar is deemed the act of the registrar.

To carry out this chapter, the registrar shall appoint such deputy registrars in each county as are necessary.

The registrar also shall provide at each place where an application for a driver's or commercial driver's license or identification card may be made the necessary equipment to take a color photograph of the applicant for such license or card as required under section 4506.11 or 4507.06 of the Revised Code, and to conduct the vision screenings required by section 4507.12 of the Revised Code, and equipment to laminate licenses, motorized bicycle licenses, and identification cards as required by sections 4507.13, 4507.52, and 4511.521 of the Revised Code.

The registrar shall assign one or more deputy registrars to any driver's license examining station operated under the supervision of the director of public safety, whenever the registrar considers such assignment possible. Space shall be provided in the driver's license examining station for any such deputy registrar so assigned. The deputy registrars shall not exercise the powers conferred by such sections upon the registrar, unless they are specifically authorized to exercise such powers by such sections.

(C) No agent for any insurance company, writing automobile insurance, shall be appointed deputy registrar, and any such appointment is void. No deputy registrar shall in any manner solicit any form of automobile insurance, nor in any manner advise, suggest, or influence any licensee or applicant for license for or against any kind or type of automobile insurance, insurance company, or agent, nor have the deputy registrar's office directly connected with the office of any automobile insurance agent, nor impart any information furnished by any applicant for a license or identification card to any person, except the registrar. This division shall not apply to any nonprofit corporation appointed deputy registrar.

(D) The registrar shall immediately remove a deputy registrar who violates the requirements of this chapter.

(E) The registrar shall periodically solicit bids and enter into a contract for the provision of laminating equipment and laminating materials to the registrar and all deputy registrars. The registrar shall not consider any bid that does not provide for the supplying of both laminating equipment and laminating materials. The laminating materials selected shall contain a security feature so that any tampering with the laminating material covering a license or identification card is readily apparent. In soliciting bids and entering into a contract for the provision of laminating equipment and laminating materials, the registrar shall observe all procedures required by law.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-21-1997

This section is set out twice. See also §4507.012, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4507.01 - [Effective 1/1/2017] Driver's license law definitions - authority of registrar - deputy registrars.

(A) As used in this chapter, "motor vehicle," "motorized bicycle," "state," "owner," "operator," "chauffeur," and "highways" have the same meanings as in section 4501.01 of the Revised Code.

"Driver's license" means a class D license issued to any person to operate a motor vehicle or motor-driven cycle, other than a commercial motor vehicle, and includes "probationary license," "restricted license," and any operator's or chauffeur's license issued before January 1, 1990.

"Probationary license" means the license issued to any person between sixteen and eighteen years of age to operate a motor vehicle.

"Restricted license" means the license issued to any person to operate a motor vehicle subject to conditions or restrictions imposed by the registrar of motor vehicles.

"Commercial driver's license" means the license issued to a person under Chapter 4506. of the Revised Code to operate a commercial motor vehicle.

"Commercial motor vehicle" has the same meaning as in section 4506.01 of the Revised Code.

"Motorcycle operator's temporary instruction permit, license, or endorsement" includes a temporary instruction permit, license, or endorsement for a motor-driven cycle or motor scooter unless otherwise specified.

"Motorized bicycle license" means the license issued under section 4511.521 of the Revised Code to any person to operate a motorized bicycle including a "probationary motorized bicycle license."

"Probationary motorized bicycle license" means the license issued under section 4511.521 of the Revised Code to any person between fourteen and sixteen years of age to operate a motorized bicycle.

"Identification card" means a card issued under sections 4507.50 and 4507.51 of the Revised Code.

"Resident" means a person who, in accordance with standards prescribed in rules adopted by the registrar, resides in this state on a permanent basis.

"Temporary resident" means a person who, in accordance with standards prescribed in rules adopted by the registrar, resides in this state on a temporary basis.

(B) In the administration of this chapter and Chapter 4506. of the Revised Code, the registrar has the same authority as is conferred on the registrar by section 4501.02 of the Revised Code. Any act of an authorized deputy registrar of motor vehicles under direction of the registrar is deemed the act of the registrar.

To carry out this chapter, the registrar shall appoint such deputy registrars in each county as are necessary.

The registrar also shall provide at each place where an application for a driver's or commercial driver's license or identification card may be made the necessary equipment to take a color photograph of the applicant for such license or card as required under section 4506.11 or 4507.06 of the Revised Code, and to conduct the vision screenings required by section 4507.12 of the Revised Code, and equipment to laminate licenses, motorized bicycle licenses, and identification cards as required by sections 4507.13, 4507.52, and 4511.521 of the Revised Code.

The registrar shall assign one or more deputy registrars to any driver's license examining station operated under the supervision of the director of public safety, whenever the registrar considers such assignment possible. Space shall be provided in the driver's license examining station for any such deputy registrar so assigned. The deputy registrars shall not exercise the powers conferred by such sections upon the registrar, unless they are specifically authorized to exercise such powers by such sections.

(C) No agent for any insurance company, writing automobile insurance, shall be appointed deputy registrar, and any such appointment is void. No deputy registrar shall in any manner solicit any form of automobile insurance, nor in any manner advise, suggest, or influence any licensee or applicant for license for or against any kind or type of automobile insurance, insurance company, or agent, nor have the deputy registrar's office directly connected with the office of any automobile insurance agent, nor impart any information furnished by any applicant for a license or identification card to any person, except the registrar. This division shall not apply to any nonprofit corporation appointed deputy registrar.

(D) The registrar shall immediately remove a deputy registrar who violates the requirements of this chapter.

(E) The registrar shall periodically solicit bids and enter into a contract for the provision of laminating equipment and laminating materials to the registrar and all deputy registrars. The registrar shall not consider any bid that does not provide for the supplying of both laminating equipment and laminating materials. The laminating materials selected shall contain a security feature so that any tampering with the laminating material covering a license or identification card is readily apparent. In soliciting bids and entering into a contract for the provision of laminating equipment and laminating materials, the registrar shall observe all procedures required by law.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-21-1997

This section is set out twice. See also §4507.011, effective until 1/1/2017.



Section 4507.011 - [Effective Until 7/1/2013] Deputy registrar - building rental fees - registrar rental fund.

(A) Each deputy registrar assigned to a driver's license examining station by the registrar of motor vehicles as provided in section 4507.01 of the Revised Code shall remit to the director of public safety a rental fee equal to the percentage of space occupied by the deputy registrar in the driver's license examining station multiplied by the rental fee paid for the entire driver's license examining station plus a pro rata share of all utility costs. All such moneys received by the director shall be deposited in the state treasury to the credit of the registrar rental fund, which is hereby created. The moneys in the fund shall be used by the department of public safety only to pay the rent and expenses of the driver's license examining stations. All investment earnings of the fund shall be credited to the fund.

(B) Each deputy registrar assigned to a bureau of motor vehicles' location shall reimburse the registrar a monthly building rental fee, including applicable utility charges. All such moneys received by the registrar shall be deposited into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-30-1999

This section is set out twice. See also § 4507.011, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4507.011 - [Effective 7/1/2013] Deputy registrar - building rental fees - registrar rental fund.

(A) Each deputy registrar assigned to a driver's license examining station by the registrar of motor vehicles as provided in section 4507.01 of the Revised Code shall remit to the director of public safety a rental fee equal to the percentage of space occupied by the deputy registrar in the driver's license examining station multiplied by the rental fee paid for the entire driver's license examining station plus a pro rata share of all utility costs. All such moneys received by the director shall be deposited in the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(B) Each deputy registrar assigned to a bureau of motor vehicles' location shall reimburse the registrar a monthly building rental fee, including applicable utility charges. All such moneys received by the registrar shall be deposited into the state bureau of motor vehicles fund .

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-30-1999

This section is set out twice. See also § 4507.011, effective until 7/1/2013.



Section 4507.012 - [Repealed].

Effective Date: 01-01-2004



Section 4507.02 - Permitting operation by unlicensed driver - surrender of out-of state license.

(A)

(1) No person shall permit the operation of a motor vehicle upon any public or private property used by the public for purposes of vehicular travel or parking knowing the operator does not have a valid driver's license issued to the operator by the registrar of motor vehicles under this chapter or a valid commercial driver's license issued under Chapter 4506. of the Revised Code. Except as otherwise provided in this division, whoever violates this division is guilty of an unclassified misdemeanor. When the offense is an unclassified misdemeanor, the offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case.

If, within three years of the offense, the offender previously has been convicted of or pleaded guilty to two or more violations of this section or a substantially equivalent municipal ordinance, the offense is a misdemeanor of the first degree.

(2) No person shall receive a driver's license, or a motorcycle operator's endorsement of a driver's or commercial driver's license, unless and until the person surrenders to the registrar all valid licenses issued to the person by another jurisdiction recognized by this state. The registrar shall report the surrender of a license to the issuing authority, together with information that a license is now issued in this state. The registrar shall destroy any such license that is not returned to the issuing authority. No person shall be permitted to have more than one valid license at any time.

(B)

(1) If a person is convicted of a violation of section 4510.11, 4510.14, or 4510.21 of the Revised Code or if division (E) of section 4507.164 of the Revised Code applies, the trial judge of any court, in addition to or independent of any other penalties provided by law or ordinance, may impound the identification license plates of any motor vehicle registered in the name of the person. The court shall send the impounded license plates to the registrar, who may retain the license plates until the driver's or commercial driver's license of the owner has been reinstated or destroy them pursuant to section 4503.232 of the Revised Code.

If the license plates of a person convicted of a violation of any provision of those sections have been impounded in accordance with the provisions of this division, the court shall notify the registrar of that action. The notice shall contain the name and address of the driver, the serial number of the driver's or commercial driver's license, the serial numbers of the license plates of the motor vehicle, and the length of time for which the license plates have been impounded. The registrar shall record the data in the notice as part of the driver's permanent record.

(2) Any motor vehicle owner who has had the license plates of a motor vehicle impounded pursuant to division (B)(1) of this section may apply to the registrar, or to a deputy registrar, for restricted license plates that shall conform to the requirements of section 4503.231 of the Revised Code. The registrar or deputy registrar forthwith shall notify the court of the application and, upon approval of the court, shall issue restricted license plates to the applicant. Until the driver's or commercial driver's license of the owner is reinstated, any new license plates issued to the owner also shall conform to the requirements of section 4503.231 of the Revised Code.

The registrar or deputy registrar shall charge the owner of a vehicle the fees provided in section 4503.19 of the Revised Code for restricted license plates that are issued in accordance with this division, except upon renewal as specified in section 4503.10 of the Revised Code, when the regular fee as provided in section 4503.04 of the Revised Code shall be charged. The registrar or deputy registrar shall charge the owner of a vehicle the fees provided in section 4503.19 of the Revised Code whenever restricted license plates are exchanged, by reason of the reinstatement of the driver's or commercial driver's license of the owner, for those ordinarily issued.

(3) If an owner wishes to sell a motor vehicle during the time the restricted license plates provided under division (B)(2) of this section are in use, the owner may apply to the court that impounded the license plates of the motor vehicle for permission to transfer title to the motor vehicle. If the court is satisfied that the sale will be made in good faith and not for the purpose of circumventing the provisions of this section, it may certify its consent to the owner and to the registrar of motor vehicles who shall enter notice of the transfer of the title of the motor vehicle in the vehicle registration record.

If, during the time the restricted license plates provided under division (B)(2) of this section are in use, the title to a motor vehicle is transferred by the foreclosure of a chattel mortgage, a sale upon execution, the cancellation of a conditional sales contract, or by order of a court, the court shall notify the registrar of the action and the registrar shall enter notice of the transfer of the title to the motor vehicle in the vehicle registration record.

(C) This section is not intended to change or modify any provision of Chapter 4503. of the Revised Code with respect to the taxation of motor vehicles or the time within which the taxes on motor vehicles shall be paid.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 04-04-2007



Section 4507.022 - Amended and Renumbered RC 4510.038.

Effective Date: 01-01-2004



Section 4507.023 - Exchange of information with tax commissioner.

The registrar of motor vehicles may furnish the name and social security number of any person whose driver's license or commercial driver's license has been suspended or canceled, or of any person whose certificate of registration and license plates are subject to impoundment, to the tax commissioner. The tax commissioner may return to the registrar the address of any such person as shown on the most recent return filed by that person under section 5747.08 of the Revised Code.

Effective Date: 01-01-2004



Section 4507.03 - Exemptions.

(A)

(1) No person shall be required to obtain a driver's or commercial driver's license for the purpose of temporarily driving, operating, drawing, moving, or propelling a road roller or road machinery upon a street or highway.

(2) No person shall be required to obtain a driver's or commercial driver's license for the purpose of temporarily driving, operating, drawing, moving, or propelling any agricultural tractor or implement of husbandry upon a street or highway at a speed of twenty-five miles per hour or less.

(3) No person shall drive, operate, draw, move, or propel any agricultural tractor or implement of husbandry upon a street or highway at a speed greater than twenty-five miles per hour unless the person has a current, valid driver's or commercial driver's license.

(4) No person having a valid driver's or commercial driver's license shall be required to have a motorcycle operator's endorsement to operate a motorcycle having three wheels with a motor of not more than fifty cubic centimeters piston displacement.

(B) Every person on active duty in the armed forces of the United States, when furnished with a driver's permit and when operating an official motor vehicle in connection with such duty, is exempt from the license requirements of Chapters 4506. and 4507. of the Revised Code.

Every person on active duty in the armed forces of the United States or in service with the peace corps, volunteers in service to America, or the foreign service of the United States is exempt from the license requirements of those chapters for the period of the person's active duty or service and for six months thereafter, provided the person was a licensee under those chapters at the time the person commenced the person's active duty or service. The spouse or a dependent of any such person on active duty or in service also is exempt from the license requirements of those chapters for the period of the person's active duty or service and for six months thereafter, provided the spouse or dependent was a licensee under those chapters at the time the person commenced the active duty or service, and provided further that the person's active duty or service causes the spouse or dependent to relocate outside of this state during the period of the active duty or service.

This section does not prevent such a person or the person's spouse or dependent from making an application, as provided in division (C) of section 4507.10 of the Revised Code, for the renewal of a driver's license or motorcycle operator's endorsement or as provided in section 4506.14 of the Revised Code for the renewal of a commercial driver's license during the period of the person's active duty or service.

(C) Whoever violates division (A)(3) of this section is guilty of a misdemeanor of the first degree.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-10-1994; 2007 HB9 10-18-2007



Section 4507.04 - Nonresident exemption.

Nonresidents, permitted to drive upon the highways of their own states, may operate any motor vehicle upon any highway in this state without examination or license under sections 4507.01 to 4507.39, inclusive, of the Revised Code, upon condition that such nonresidents may be required at any time or place to prove lawful possession, or their right to operate, such motor vehicle, and to establish proper identity.

Effective Date: 10-01-1953



Section 4507.05 - [Effective Until 7/1/2013] Temporary instruction permit - temporary instruction permit identification card.

(A) The registrar of motor vehicles, or a deputy registrar, upon receiving an application for a temporary instruction permit and a temporary instruction permit identification card for a driver's license from any person who is at least fifteen years six months of age, may issue such a permit and identification card entitling the applicant to drive a motor vehicle, other than a commercial motor vehicle, upon the highways under the following conditions:

(1) If the permit is issued to a person who is at least fifteen years six months of age, but less than sixteen years of age:

(a) The permit and identification card are in the holder's immediate possession;

(b) The holder is accompanied by an eligible adult who actually occupies the seat beside the permit holder and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code;

(c) The total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(2) If the permit is issued to a person who is at least sixteen years of age:

(a) The permit and identification card are in the holder's immediate possession;

(b) The holder is accompanied by a licensed operator who is at least twenty-one years of age, is actually occupying a seat beside the driver, and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code;

(c) The total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(B) The registrar or a deputy registrar, upon receiving from any person an application for a temporary instruction permit and temporary instruction permit identification card to operate a motorcycle or motorized bicycle, may issue such a permit and identification card entitling the applicant, while having the permit and identification card in the applicant's immediate possession, to drive a motorcycle under the restrictions prescribed in section 4511.53 of the Revised Code, or to drive a motorized bicycle under restrictions determined by the registrar. A temporary instruction permit and temporary instruction permit identification card to operate a motorized bicycle may be issued to a person fourteen or fifteen years old.

(C) Any permit and identification card issued under this section shall be issued in the same manner as a driver's license, upon a form to be furnished by the registrar. A temporary instruction permit to drive a motor vehicle other than a commercial motor vehicle shall be valid for a period of one year.

(D) Any person having in the person's possession a valid and current driver's license or motorcycle operator's license or endorsement issued to the person by another jurisdiction recognized by this state is exempt from obtaining a temporary instruction permit for a driver's license, but shall submit to the regular examination in obtaining a driver's license or motorcycle operator's endorsement in this state.

(E) The registrar may adopt rules governing the use of temporary instruction permits and temporary instruction permit identification cards.

(F)

(1) No holder of a permit issued under division (A) of this section shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in violation of the conditions established under division (A) of this section.

(2) Except as provided in division (F)(2) of this section, no holder of a permit that is issued under division (A) of this section and that is issued on or after July 1, 1998, and who has not attained the age of eighteen years, shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m.

The holder of a permit issued under division (A) of this section on or after July 1, 1998, who has not attained the age of eighteen years, may operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m. if, at the time of such operation, the holder is accompanied by the holder's parent, guardian, or custodian, and the parent, guardian, or custodian holds a current valid driver's or commercial driver's license issued by this state, is actually occupying a seat beside the permit holder, and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code.

(G)

(1) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether each occupant of the motor vehicle is wearing all of the available elements of a properly adjusted occupant restraining device as required by division (A) of this section, or for the sole purpose of issuing a ticket, citation, or summons if the requirement in that division has been or is being violated, or for causing the arrest of or commencing a prosecution of a person for a violation of that requirement.

(2) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether a violation of division (F)(2) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for such a violation or for causing the arrest of or commencing a prosecution of a person for such violation.

(H) As used in this section:

(1) "Eligible adult" means any of the following:

(a) An instructor of a driver training course approved by the department of public safety;

(b) Any of the following persons who holds a current valid driver's or commercial driver's license issued by this state:

(i) A parent, guardian, or custodian of the permit holder;

(ii) A person twenty-one years of age or older who acts in loco parentis of the permit holder.

(2) "Occupant restraining device" has the same meaning as in section 4513.263 of the Revised Code.

(I) Whoever violates division (F)(1) or (2) of this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-23-2004; 04-06-2007

This section is set out tthree times. See also § 4507.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4507.05 - [Effective 7/1/2013] [Effective Until 1/1/2017] Temporary instruction permit - temporary instruction permit identification card.

(A) The registrar of motor vehicles, or a deputy registrar, upon receiving an application for a temporary instruction permit and a temporary instruction permit identification card for a driver's license from any person who is at least fifteen years six months of age, may issue such a permit and identification card entitling the applicant to drive a motor vehicle, other than a commercial motor vehicle, upon the highways under the following conditions:

(1) If the permit is issued to a person who is at least fifteen years six months of age, but less than sixteen years of age:

(a) The permit and identification card are in the holder's immediate possession;

(b) The holder is accompanied by an eligible adult who actually occupies the seat beside the permit holder and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code;

(c) The total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(2) If the permit is issued to a person who is at least sixteen years of age:

(a) The permit and identification card are in the holder's immediate possession;

(b) The holder is accompanied by a licensed operator who is at least twenty-one years of age, is actually occupying a seat beside the driver, and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code;

(c) The total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(B) The registrar or a deputy registrar, upon receiving from any person an application for a temporary instruction permit and temporary instruction permit identification card to operate a motorcycle or motorized bicycle, may issue such a permit and identification card entitling the applicant, while having the permit and identification card in the applicant's immediate possession, to drive a motorcycle under the restrictions prescribed in section 4511.53 of the Revised Code, or to drive a motorized bicycle under restrictions determined by the registrar. A temporary instruction permit and temporary instruction permit identification card to operate a motorized bicycle may be issued to a person fourteen or fifteen years old.

(C) Any permit and identification card issued under this section shall be issued in the same manner as a driver's license, upon a form to be furnished by the registrar. A temporary instruction permit to drive a motor vehicle other than a commercial motor vehicle shall be valid for a period of one year.

(D) Any person having in the person's possession a valid and current driver's license or motorcycle operator's license or endorsement issued to the person by another jurisdiction recognized by this state is exempt from obtaining a temporary instruction permit for a driver's license and from submitting to the examination for a temporary instruction permit and the regular examination for obtaining a driver's license or motorcycle operator's endorsement in this state if the person does all of the following:

(1) Submits to and passes vision screening as provided in section 4507.12 of the Revised Code;

(2) Surrenders to the registrar or deputy registrar the person's driver's license issued by the other jurisdiction; and

(3) Complies with all other applicable requirements for issuance by this state of a driver's license, driver's license with a motorcycle operator's endorsement, or restricted license to operate a motorcycle.

If the person does not comply with all the requirements of this division, the person shall submit to the regular examination for obtaining a driver's license or motorcycle operator's endorsement in this state in order to obtain such a license or endorsement.

(E) The registrar may adopt rules governing the use of temporary instruction permits and temporary instruction permit identification cards.

(F)

(1) No holder of a permit issued under division (A) of this section shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in violation of the conditions established under division (A) of this section.

(2) Except as provided in division (F)(2) of this section, no holder of a permit that is issued under division (A) of this section and that is issued on or after July 1, 1998, and who has not attained the age of eighteen years, shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m.

The holder of a permit issued under division (A) of this section on or after July 1, 1998, who has not attained the age of eighteen years, may operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m. if, at the time of such operation, the holder is accompanied by the holder's parent, guardian, or custodian, and the parent, guardian, or custodian holds a current valid driver's or commercial driver's license issued by this state, is actually occupying a seat beside the permit holder, and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code.

(G)

(1) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether each occupant of the motor vehicle is wearing all of the available elements of a properly adjusted occupant restraining device as required by division (A) of this section, or for the sole purpose of issuing a ticket, citation, or summons if the requirement in that division has been or is being violated, or for causing the arrest of or commencing a prosecution of a person for a violation of that requirement.

(2) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether a violation of division (F)(2) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for such a violation or for causing the arrest of or commencing a prosecution of a person for such violation.

(H) As used in this section:

(1) "Eligible adult" means any of the following:

(a) An instructor of a driver training course approved by the department of public safety;

(b) Any of the following persons who holds a current valid driver's or commercial driver's license issued by this state:

(i) A parent, guardian, or custodian of the permit holder;

(ii) A person twenty-one years of age or older who acts in loco parentis of the permit holder.

(2) "Occupant restraining device" has the same meaning as in section 4513.263 of the Revised Code.

(I) Whoever violates division (F)(1) or (2) of this section is guilty of a minor misdemeanor.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-23-2004; 04-06-2007

This section is set out three times. See also § 4507.05, as amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.



Section 4507.05 - [Effective 1/1/2017] Temporary instruction permit - temporary instruction permit identification card.

(A) The registrar of motor vehicles, or a deputy registrar, upon receiving an application for a temporary instruction permit and a temporary instruction permit identification card for a driver's license from any person who is at least fifteen years six months of age, may issue such a permit and identification card entitling the applicant to drive a motor vehicle, other than a commercial motor vehicle, upon the highways under the following conditions:

(1) If the permit is issued to a person who is at least fifteen years six months of age, but less than sixteen years of age:

(a) The permit and identification card are in the holder's immediate possession;

(b) The holder is accompanied by an eligible adult who actually occupies the seat beside the permit holder and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code;

(c) The total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(2) If the permit is issued to a person who is at least sixteen years of age:

(a) The permit and identification card are in the holder's immediate possession;

(b) The holder is accompanied by a licensed operator who is at least twenty-one years of age, is actually occupying a seat beside the driver, and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code;

(c) The total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(B) The registrar or a deputy registrar, upon receiving from any person an application for a temporary instruction permit and temporary instruction permit identification card to operate a motorcycle, motor-driven cycle or motor scooter, or motorized bicycle, may issue such a permit and identification card entitling the applicant, while having the permit and identification card in the applicant's immediate possession, to drive a motorcycle or motor-driven cycle or motor scooter, under the restrictions prescribed in section 4511.53 of the Revised Code, or to drive a motorized bicycle under restrictions determined by the registrar. A temporary instruction permit and temporary instruction permit identification card to operate a motorized bicycle may be issued to a person fourteen or fifteen years old.

(C) Any permit and identification card issued under this section shall be issued in the same manner as a driver's license, upon a form to be furnished by the registrar. A temporary instruction permit to drive a motor vehicle other than a commercial motor vehicle shall be valid for a period of one year.

(D) Any person having in the person's possession a valid and current driver's license or motorcycle operator's license or endorsement issued to the person by another jurisdiction recognized by this state is exempt from obtaining a temporary instruction permit for a driver's license and from submitting to the examination for a temporary instruction permit and the regular examination for obtaining a driver's license or motorcycle operator's endorsement in this state if the person does all of the following:

(1) Submits to and passes vision screening as provided in section 4507.12 of the Revised Code;

(2) Surrenders to the registrar or deputy registrar the person's driver's license issued by the other jurisdiction; and

(3) Complies with all other applicable requirements for issuance by this state of a driver's license, driver's license with a motorcycle operator's endorsement, or restricted license to operate a motorcycle.

If the person does not comply with all the requirements of this division, the person shall submit to the regular examination for obtaining a driver's license or motorcycle operator's endorsement in this state in order to obtain such a license or endorsement.

(E) The registrar may adopt rules governing the use of temporary instruction permits and temporary instruction permit identification cards.

(F)

(1) No holder of a permit issued under division (A) of this section shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in violation of the conditions established under division (A) of this section.

(2) Except as provided in division (F)(2) of this section, no holder of a permit that is issued under division (A) of this section and that is issued on or after July 1, 1998, and who has not attained the age of eighteen years, shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m.

The holder of a permit issued under division (A) of this section on or after July 1, 1998, who has not attained the age of eighteen years, may operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m. if, at the time of such operation, the holder is accompanied by the holder's parent, guardian, or custodian, and the parent, guardian, or custodian holds a current valid driver's or commercial driver's license issued by this state, is actually occupying a seat beside the permit holder, and does not have a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine as provided in division (A) of section 4511.19 of the Revised Code.

(G)

(1) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether each occupant of the motor vehicle is wearing all of the available elements of a properly adjusted occupant restraining device as required by division (A) of this section, or for the sole purpose of issuing a ticket, citation, or summons if the requirement in that division has been or is being violated, or for causing the arrest of or commencing a prosecution of a person for a violation of that requirement.

(2) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether a violation of division (F)(2) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for such a violation or for causing the arrest of or commencing a prosecution of a person for such violation.

(H) As used in this section:

(1) "Eligible adult" means any of the following:

(a) An instructor of a driver training course approved by the department of public safety;

(b) Any of the following persons who holds a current valid driver's or commercial driver's license issued by this state:

(i) A parent, guardian, or custodian of the permit holder;

(ii) A person twenty-one years of age or older who acts in loco parentis of the permit holder.

(2) "Occupant restraining device" has the same meaning as in section 4513.263 of the Revised Code.

(I) Whoever violates division (F)(1) or (2) of this section is guilty of a minor misdemeanor.

Amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-23-2004; 04-06-2007

This section is set out three times. See also § 4507.05, effective until 7/1/2013.



Section 4507.06 - [Effective Until 1/1/2017] Form and content of application for license - registration of electors.

(A)

(1) Every application for a driver's license or motorcycle operator's license or endorsement, or duplicate of any such license or endorsement, shall be made upon the approved form furnished by the registrar of motor vehicles and shall be signed by the applicant.

Every application shall state the following:

(a) The applicant's name, date of birth, social security number if such has been assigned, sex, general description, including height, weight, color of hair, and eyes, residence address, including county of residence, duration of residence in this state, and country of citizenship;

(b) Whether the applicant previously has been licensed as an operator, chauffeur, driver, commercial driver, or motorcycle operator and, if so, when, by what state, and whether such license is suspended or canceled at the present time and, if so, the date of and reason for the suspension or cancellation;

(c) Whether the applicant is now or ever has been afflicted with epilepsy, or whether the applicant now is suffering from any physical or mental disability or disease and, if so, the nature and extent of the disability or disease, giving the names and addresses of physicians then or previously in attendance upon the applicant;

(d) Whether an applicant for a duplicate driver's license, or duplicate license containing a motorcycle operator endorsement has pending a citation for violation of any motor vehicle law or ordinance, a description of any such citation pending, and the date of the citation;

(e) Whether the applicant wishes to certify willingness to make an anatomical gift under section 2108.05 of the Revised Code, which shall be given no consideration in the issuance of a license or endorsement;

(f) Whether the applicant has executed a valid durable power of attorney for health care pursuant to sections 1337.11 to 1337.17 of the Revised Code or has executed a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment pursuant to sections 2133.01 to 2133.15 of the Revised Code and, if the applicant has executed either type of instrument, whether the applicant wishes the applicant's license to indicate that the applicant has executed the instrument;

(g) On and after October 7, 2009, whether the applicant is a veteran, active duty, or reservist of the armed forces of the United States and, if the applicant is such , whether the applicant wishes the applicant's license to indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States by a military designation on the license.

(2) Every applicant for a driver's license shall be photographed in color at the time the application for the license is made. The application shall state any additional information that the registrar requires.

(B) The registrar or a deputy registrar, in accordance with section 3503.11 of the Revised Code, shall register as an elector any person who applies for a driver's license or motorcycle operator's license or endorsement under division (A) of this section, or for a renewal or duplicate of the license or endorsement, if the applicant is eligible and wishes to be registered as an elector. The decision of an applicant whether to register as an elector shall be given no consideration in the decision of whether to issue the applicant a license or endorsement, or a renewal or duplicate.

(C) The registrar or a deputy registrar, in accordance with section 3503.11 of the Revised Code, shall offer the opportunity of completing a notice of change of residence or change of name to any applicant for a driver's license or endorsement under division (A) of this section, or for a renewal or duplicate of the license or endorsement, if the applicant is a registered elector who has changed the applicant's residence or name and has not filed such a notice.

(D) In addition to any other information it contains, on and after October 7, 2009, the approved form furnished by the registrar of motor vehicles for an application for a driver's license or motorcycle operator's license or endorsement or an application for a duplicate of any such license or endorsement shall inform applicants that the applicant must present a copy of the applicant's DD-214 or an equivalent document in order to qualify to have the license or duplicate indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States based on a request made pursuant to division (A)(1)(g) of this section.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 2008 HB450 04-07-2009; 2008 HB529 04-07-2009

This section is set out twice. See also §4507.062, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4507.06 - [Effective 1/1/2017] Form and content of application for license - registration of electors.

(A)

(1) Every application for a driver's license , motorcycle operator's license or endorsement, or motor-driven cycle or motor scooter license or endorsement, or duplicate of any such license or endorsement, shall be made upon the approved form furnished by the registrar of motor vehicles and shall be signed by the applicant.

Every application shall state the following:

(a) The applicant's name, date of birth, social security number if such has been assigned, sex, general description, including height, weight, color of hair, and eyes, residence address, including county of residence, duration of residence in this state, and country of citizenship;

(b) Whether the applicant previously has been licensed as an operator, chauffeur, driver, commercial driver, or motorcycle operator and, if so, when, by what state, and whether such license is suspended or canceled at the present time and, if so, the date of and reason for the suspension or cancellation;

(c) Whether the applicant is now or ever has been afflicted with epilepsy, or whether the applicant now is suffering from any physical or mental disability or disease and, if so, the nature and extent of the disability or disease, giving the names and addresses of physicians then or previously in attendance upon the applicant;

(d) Whether an applicant for a duplicate driver's license, duplicate license containing a motorcycle operator endorsement, or duplicate license containing a motor-driven cycle or motor scooter endorsement has pending a citation for violation of any motor vehicle law or ordinance, a description of any such citation pending, and the date of the citation;

(e) Whether the applicant wishes to certify willingness to make an anatomical gift under section 2108.05 of the Revised Code, which shall be given no consideration in the issuance of a license or endorsement;

(f) Whether the applicant has executed a valid durable power of attorney for health care pursuant to sections 1337.11 to 1337.17 of the Revised Code or has executed a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment pursuant to sections 2133.01 to 2133.15 of the Revised Code and, if the applicant has executed either type of instrument, whether the applicant wishes the applicant's license to indicate that the applicant has executed the instrument;

(g) On and after October 7, 2009, whether the applicant is a veteran, active duty, or reservist of the armed forces of the United States and, if the applicant is such, whether the applicant wishes the applicant's license to indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States by a military designation on the license.

(2) Every applicant for a driver's license shall be photographed in color at the time the application for the license is made. The application shall state any additional information that the registrar requires.

(B) The registrar or a deputy registrar, in accordance with section 3503.11 of the Revised Code, shall register as an elector any person who applies for a license or endorsement under division (A) of this section, or for a renewal or duplicate of the license or endorsement, if the applicant is eligible and wishes to be registered as an elector. The decision of an applicant whether to register as an elector shall be given no consideration in the decision of whether to issue the applicant a license or endorsement, or a renewal or duplicate.

(C) The registrar or a deputy registrar, in accordance with section 3503.11 of the Revised Code, shall offer the opportunity of completing a notice of change of residence or change of name to any applicant for a driver's license or endorsement under division (A) of this section, or for a renewal or duplicate of the license or endorsement, if the applicant is a registered elector who has changed the applicant's residence or name and has not filed such a notice.

(D) In addition to any other information it contains, on and after October 7, 2009, the approved form furnished by the registrar of motor vehicles for an application for a license or endorsement or an application for a duplicate of any such license or endorsement shall inform applicants that the applicant must present a copy of the applicant's DD-214 or an equivalent document in order to qualify to have the license or duplicate indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States based on a request made pursuant to division (A)(1)(g) of this section.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 128th General Assemblych.168,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 2008 HB450 04-07-2009; 2008 HB529 04-07-2009

This section is set out twice. See also §4507.061, effective until 1/1/2017.



Section 4507.061 - Amended and Renumbered RC 4510.32.

Effective Date: 01-01-2004



Section 4507.062 - Bureau to forward information to selective service system.

(A) As used in this section, "license" includes a driver's license, commercial driver's license, temporary instruction permit, or identification card.

(B) Any person under twenty-six years of age who is required to register with the selective service system in accordance with the "Military Selective Service Act of 1967," 81 Stat. 100, 50 U.S.C. App. 451 et seq., as amended, upon submission of an application for issuance or renewal of a license is deemed to have given consent for the bureau of motor vehicles to forward to the selective service system the necessary information for such registration.

(C) Upon receipt of an application for issuance or renewal of a license from any person under twenty-six years of age who is required to register with the selective service system, the bureau shall forward to the selective service system in an electronic format the personal information necessary for such registration.

(D) Every application for a license shall state that submission of the application will serve as the applicant's consent to registration with the selective service system, if so required by federal law.

(E) The bureau may accept money from the selective service system to pay any costs that the bureau incurs in implementing this section.

Effective Date: 08-01-2002



Section 4507.07 - Application of minor for license or permit - signature of adult - liability.

(A) The registrar of motor vehicles shall not grant the application of any minor under eighteen years of age for a probationary license, a restricted license, or a temporary instruction permit, unless the application is signed by one of the minor's parents, the minor's guardian, another person having custody of the applicant, or, if there is no parent or guardian, a responsible person who is willing to assume the obligation imposed under this section.

At the time a minor under eighteen years of age submits an application for a license or permit at a driver's license examining station, the adult who signs the application shall present identification establishing that the adult is the individual whose signature appears on the application. The registrar shall prescribe, by rule, the types of identification that are suitable for the purposes of this paragraph. If the adult who signs the application does not provide identification as required by this paragraph, the application shall not be accepted.

When a minor under eighteen years of age applies for a probationary license, a restricted license, or a temporary instruction permit, the registrar shall give the adult who signs the application notice of the potential liability that may be imputed to the adult pursuant to division (B) of this section and notice of how the adult may prevent any liability from being imputed to the adult pursuant to that division.

(B) Any negligence, or willful or wanton misconduct, that is committed by a minor under eighteen years of age when driving a motor vehicle upon a highway shall be imputed to the person who has signed the application of the minor for a probationary license, restricted license, or temporary instruction permit, which person shall be jointly and severally liable with the minor for any damages caused by the negligence or the willful or wanton misconduct. This joint and several liability is not subject to section 2307.22 or 2315.36 of the Revised Code with respect to a tort claim that otherwise is subject to that section.

There shall be no imputed liability imposed under this division if a minor under eighteen years of age has proof of financial responsibility with respect to the operation of a motor vehicle owned by the minor or, if the minor is not the owner of a motor vehicle, with respect to the minor's operation of any motor vehicle, in the form and in the amounts required under Chapter 4509. of the Revised Code.

(C) Any person who has signed the application of a minor under eighteen years of age for a license or permit subsequently may surrender to the registrar the license or temporary instruction permit of the minor and request that the license or permit be canceled. The registrar then shall cancel the license or temporary instruction permit, and the person who signed the application of the minor shall be relieved from the liability imposed by division (B) of this section.

(D) Any minor under eighteen years of age whose probationary license, restricted license, or temporary instruction permit is surrendered to the registrar by the person who signed the application for the license or permit and whose license or temporary instruction permit subsequently is canceled by the registrar may obtain a new license or temporary instruction permit without having to undergo the examinations otherwise required by sections 4507.11 and 4507.12 of the Revised Code and without having to tender the fee for that license or temporary instruction permit, if the minor is able to produce another parent, guardian, other person having custody of the minor, or other adult, and that adult is willing to assume the liability imposed under division (B) of this section. That adult shall comply with the procedures contained in division (A) of this section.

Effective Date: 04-09-2003; 04-07-2005



Section 4507.071 - Probationary license - restrictions - violations.

(A) No driver's license shall be issued to any person under eighteen years of age, except that a probationary license may be issued to a person who is at least sixteen years of age and has held a temporary instruction permit for a period of at least six months.

(B)

(1)

(a) No holder of a probationary driver's license who has not attained the age of seventeen years shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of midnight and six a.m. unless the holder is accompanied by the holder's parent or guardian.

(b) No holder of a probationary driver's license who has attained the age of seventeen years but has not attained the age of eighteen years shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking between the hours of one a.m. and five a.m. unless the holder is accompanied by the holder's parent or guardian.

(2)

(a) Subject to division (D)(1)(a) of this section, division (B)(1)(a) of this section does not apply to the holder of a probationary driver's license who is traveling to or from work between the hours of midnight and six a.m. and has in the holder's immediate possession written documentation from the holder's employer.

(b) Division (B)(1)(b) of this section does not apply to the holder of a probationary driver's license who is traveling to or from work between the hours of one a.m. and five a.m. and has in the holder's immediate possession written documentation from the holder's employer.

(3) An employer is not liable in damages in a civil action for any injury, death, or loss to person or property that allegedly arises from, or is related to, the fact that the employer provided an employee who is the holder of a probationary driver's license with the written documentation described in division (B)(2) of this section.

The registrar of motor vehicles shall make available at no cost a form to serve as the written documentation described in division (B)(2) of this section, and employers and holders of probationary driver's licenses may utilize that form or may choose to utilize any other written documentation to meet the requirements of that division.

(4) No holder of a probationary driver's license who is less than seventeen years of age shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking with more than one person who is not a family member occupying the vehicle unless the probationary license holder is accompanied by the probationary license holder's parent, guardian, or custodian.

(C) It is an affirmative defense to a violation of division (B)(1)(a) or (b) of this section if, at the time of the violation, the holder of the probationary driver's license was traveling to or from an official function sponsored by the school the holder attends, or an emergency existed that required the holder to operate a motor vehicle in violation of division (B)(1)(a) or (b) of this section, or the holder was an emancipated minor.

(D)

(1)

(a) Except as otherwise provided in division (D)(2) of this section, if a person is issued a probationary driver's license prior to attaining the age of seventeen years and the person pleads guilty to, is convicted of, or is adjudicated in juvenile court of having committed a moving violation during the six-month period commencing on the date on which the person is issued the probationary driver's license, the holder must be accompanied by the holder's parent or guardian whenever the holder is operating a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking during whichever of the following time periods applies:

(i) If, on the date the holder of the probationary driver's license pleads guilty to, is convicted of, or is adjudicated in juvenile court of having committed the moving violation, the holder has not attained the age of sixteen years six months, during the six-month period commencing on that date;

(ii) If, on the date the holder pleads guilty to, is convicted of, or is adjudicated in juvenile court of having committed the moving violation, the holder has attained the age of sixteen years six months but not seventeen years, until the person attains the age of seventeen years.

(b) If the holder of a probationary driver's license commits a moving violation during the six-month period after the person is issued the probationary driver's license and before the person attains the age of seventeen years and on the date the person pleads guilty to, is convicted of, or is adjudicated in juvenile court of having committed the moving violation the person has attained the age of seventeen years, or if the person commits the moving violation during the six-month period after the person is issued the probationary driver's license and after the person attains the age of seventeen years, the holder is not subject to the restriction described in divisions (D)(1)(a)(i) and (ii) of this section unless the court or juvenile court imposes such a restriction upon the holder.

(2) Any person who is subject to the operating restrictions established under division (D)(1) of this section as a result of a first moving violation may petition the court for occupational or educational driving privileges without being accompanied by the holder's parent or guardian during the period of time specified in that division. The court may grant the person such driving privileges if the court finds reasonable cause to believe that the restrictions established in division (D)(1) will seriously affect the person's ability to continue in employment or educational training or will cause undue hardship on the license holder or a family member of the license holder. In granting the driving privileges, the court shall specify the purposes, times, and places of the privileges and shall issue the person appropriate forms setting forth the privileges granted. Occupational or educational driving privileges under this division shall not be granted to the same person more than once. If a person is convicted of, pleads guilty to, or is adjudicated in juvenile court of having committed a second or subsequent moving violation, any driving privileges previously granted under this division are terminated upon the subsequent conviction, plea, or adjudication.

(3) No person shall violate division (D)(1)(a) of this section.

(E) No holder of a probationary license shall operate a motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking unless the total number of occupants of the vehicle does not exceed the total number of occupant restraining devices originally installed in the motor vehicle by its manufacturer, and each occupant of the vehicle is wearing all of the available elements of a properly adjusted occupant restraining device.

(F) A restricted license may be issued to a person who is fourteen or fifteen years of age upon proof of hardship satisfactory to the registrar of motor vehicles.

(G) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether each occupant of the motor vehicle is wearing all of the available elements of a properly adjusted occupant restraining device as required by division (E) of this section, or for the sole purpose of issuing a ticket, citation, or summons if the requirement in that division has been or is being violated, or for causing the arrest of or commencing a prosecution of a person for a violation of that requirement.

(H) Notwithstanding any other provision of law to the contrary, no law enforcement officer shall cause the operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether a violation of division (B)(1)(a) or (b) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for such a violation or for causing the arrest of or commencing a prosecution of a person for such violation.

(I) As used in this section:

(1) "Occupant restraining device" has the same meaning as in section 4513.263 of the Revised Code.

(2) "Family member" of a probationary license holder includes any of the following:

(a) A spouse;

(b) A child or stepchild;

(c) A parent, stepparent, grandparent, or parent-in-law;

(d) An aunt or uncle;

(e) A sibling, whether of the whole or half blood or by adoption, a brother-in-law, or a sister-in-law;

(f) A son or daughter of the probationary license holder's stepparent if the stepparent has not adopted the probationary license holder;

(g) An eligible adult, as defined in section 4507.05 of the Revised Code.

(3) "Moving violation" means any violation of any statute or ordinance that regulates the operation of vehicles, streetcars, or trackless trolleys on the highways or streets. "Moving violation" does not include a violation of section 4513.263 of the Revised Code or a substantially equivalent municipal ordinance, or a violation of any statute or ordinance regulating pedestrians or the parking of vehicles, vehicle size or load limitations, vehicle fitness requirements, or vehicle registration.

(J) Whoever violates division (B)(1) or (4), (D)(3), or (E) of this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004; 04-06-2007; 2008 HB320 10-07-2009



Section 4507.08 - Restrictions on issuance of license or temporary instruction permit.

(A) No probationary license shall be issued to any person under the age of eighteen who has been adjudicated an unruly or delinquent child or a juvenile traffic offender for having committed any act that if committed by an adult would be a drug abuse offense, as defined in section 2925.01 of the Revised Code, a violation of division (B) of section 2917.11, or a violation of division (A) of section 4511.19 of the Revised Code, unless the person has been required by the court to attend a drug abuse or alcohol abuse education, intervention, or treatment program specified by the court and has satisfactorily completed the program.

(B) No temporary instruction permit or driver's license shall be issued to any person whose license has been suspended, during the period for which the license was suspended, nor to any person whose license has been canceled, under Chapter 4510. or any other provision of the Revised Code.

(C) No temporary instruction permit or driver's license shall be issued to any person whose commercial driver's license is suspended under Chapter 4510. or any other provision of the Revised Code during the period of the suspension.

No temporary instruction permit or driver's license shall be issued to any person when issuance is prohibited by division (A) of section 4507.091 of the Revised Code.

(D) No temporary instruction permit or driver's license shall be issued to, or retained by, any of the following persons:

(1) Any person who is an alcoholic, or is addicted to the use of controlled substances to the extent that the use constitutes an impairment to the person's ability to operate a motor vehicle with the required degree of safety;

(2) Any person who is under the age of eighteen and has been adjudicated an unruly or delinquent child or a juvenile traffic offender for having committed any act that if committed by an adult would be a drug abuse offense, as defined in section 2925.01 of the Revised Code, a violation of division (B) of section 2917.11, or a violation of division (A) of section 4511.19 of the Revised Code, unless the person has been required by the court to attend a drug abuse or alcohol abuse education, intervention, or treatment program specified by the court and has satisfactorily completed the program;

(3) Any person who, in the opinion of the registrar, is afflicted with or suffering from a physical or mental disability or disease that prevents the person from exercising reasonable and ordinary control over a motor vehicle while operating the vehicle upon the highways, except that a restricted license effective for six months may be issued to any person otherwise qualified who is or has been subject to any condition resulting in episodic impairment of consciousness or loss of muscular control and whose condition, in the opinion of the registrar, is dormant or is sufficiently under medical control that the person is capable of exercising reasonable and ordinary control over a motor vehicle. A restricted license effective for six months shall be issued to any person who otherwise is qualified and who is subject to any condition that causes episodic impairment of consciousness or a loss of muscular control if the person presents a statement from a licensed physician that the person's condition is under effective medical control and the period of time for which the control has been continuously maintained, unless, thereafter, a medical examination is ordered and, pursuant thereto, cause for denial is found.

A person to whom a six-month restricted license has been issued shall give notice of the person's medical condition to the registrar on forms provided by the registrar and signed by the licensee's physician. The notice shall be sent to the registrar six months after the issuance of the license. Subsequent restricted licenses issued to the same individual shall be effective for six months.

(4) Any person who is unable to understand highway warnings or traffic signs or directions given in the English language;

(5) Any person making an application whose driver's license or driving privileges are under cancellation, revocation, or suspension in the jurisdiction where issued or any other jurisdiction, until the expiration of one year after the license was canceled or revoked or until the period of suspension ends. Any person whose application is denied under this division may file a petition in the municipal court or county court in whose jurisdiction the person resides agreeing to pay the cost of the proceedings and alleging that the conduct involved in the offense that resulted in suspension, cancellation, or revocation in the foreign jurisdiction would not have resulted in a suspension, cancellation, or revocation had the offense occurred in this state. If the petition is granted, the petitioner shall notify the registrar by a certified copy of the court's findings and a license shall not be denied under this division.

(6) Any person who is under a class one or two suspension imposed for a violation of section 2903.01, 2903.02, 2903.04, 2903.06, 2903.08, 2903.11, 2921.331, or 2923.02 of the Revised Code or whose driver's or commercial driver's license or permit was permanently revoked prior to January 1, 2004, for a substantially equivalent violation pursuant to section 4507.16 of the Revised Code;

(7) Any person who is not a resident or temporary resident of this state.

(E) No person whose driver's license or permit has been suspended under Chapter 4510. of the Revised Code or any other provision of the Revised Code shall have driving privileges reinstated if the registrar determines that a warrant has been issued in this state or any other state for the person's arrest and that warrant is an active warrant.

Effective Date: 01-01-2004; 04-14-2006; 04-04-2007



Section 4507.081 - Replacing restricted license.

(A) Upon the expiration of a restricted license issued under division (D)(3) of section 4507.08 of the Revised Code and submission of a statement as provided in division (C) of this section, the registrar of motor vehicles may issue a driver's license to the person to whom the restricted license was issued. A driver's license issued under this section, unless otherwise suspended or canceled, shall be effective for one year.

(B) A driver's license issued under this section may be renewed annually, for no more than three consecutive years, whenever the person to whom the license has been issued submits to the registrar, by certified mail and no sooner than thirty days prior to the expiration date of the license or renewal thereof, a statement as provided in division (C) of this section. A renewal of a driver's license, unless the license is otherwise suspended or canceled, shall be effective for one year following the expiration date of the license or renewal thereof, and shall be evidenced by a validation sticker. The renewal validation sticker shall be in a form prescribed by the registrar and shall be affixed to the license.

(C) No person may be issued a driver's license under this section, and no such driver's license may be renewed, unless the person presents a signed statement from a licensed physician that the person's condition either is dormant or is under effective medical control, that the control has been maintained continuously for at least one year prior to the date on which application for the license is made, and that, if continued medication is prescribed to control the condition, the person may be depended upon to take the medication.

The statement shall be made on a form provided by the registrar, shall be in not less than duplicate, and shall contain any other information the registrar considers necessary. The duplicate copy of the statement may be retained by the person requesting the license renewal and, when in the person's immediate possession and used in conjunction with the original license, shall entitle the person to operate a motor vehicle during a period of no more than thirty days following the date of submission of the statement to the registrar, except when the registrar denies the request for the license renewal and so notifies the person.

(D) Whenever the registrar receives a statement indicating that the condition of a person to whom a driver's license has been issued under this section no longer is dormant or under effective medical control, the registrar shall cancel the person's driver's license.

(E) Nothing in this section shall require a person submitting a signed statement from a licensed physician to obtain a medical examination prior to the submission of the statement.

(F) Any person whose driver's license has been canceled under this section may apply for a subsequent restricted license according to the provisions of section 4507.08 of the Revised Code.

Effective Date: 01-01-1999



Section 4507.09 - Expiration and renewal of license - nonrenewable license.

(A) Except as provided in division (B) of this section, every driver's license issued to a resident of this state expires on the birthday of the applicant in the fourth year after the date it is issued and every driver's license issued to a temporary resident expires in accordance with rules adopted by the registrar of motor vehicles. In no event shall any license be issued for a period longer than four years and ninety days.

Subject to the requirements of section 4507.12 of the Revised Code, every driver's license issued to a resident is renewable at any time prior to its expiration and any license of a temporary resident is nonrenewable. A nonrenewable license may be replaced with a new license within ninety days prior to its expiration in accordance with division (E) of this section. No refund shall be made or credit given for the unexpired portion of the driver's license that is renewed. The registrar of motor vehicles shall notify each person whose driver's license has expired within forty-five days after the date of expiration. Notification shall be made by regular mail sent to the person's last known address as shown in the records of the bureau of motor vehicles. Failure to provide such notification shall not be construed as a renewal or extension of any license. For the purposes of this section, the date of birth of any applicant born on the twenty-ninth day of February shall be deemed to be the first day of March in any year in which there is no twenty-ninth day of February.

(B) Every driver's license or renewal of a driver's license issued to an applicant who is sixteen years of age or older, but less than twenty-one years of age, expires on the twenty-first birthday of the applicant, except that an applicant who applies no more than thirty days before the applicant's twenty-first birthday shall be issued a license in accordance with division (A) of this section.

(C) Each person licensed as a driver under this chapter shall notify the registrar of any change in the person's address within ten days following that change. The notification shall be in writing on a form provided by the registrar and shall include the full name, date of birth, license number, county of residence, social security number, and new address of the person.

(D) No driver's license shall be renewed when renewal is prohibited by division (A) of section 4507.091 of the Revised Code.

(E) A nonrenewable license may be replaced with a new license within ninety days prior to its expiration upon the applicant's presentation of documentation verifying the applicant's legal presence in the United States. A nonrenewable license expires on the same date listed on the legal presence documentation, or on the same date in the fourth year after the date the nonrenewable license is issued, whichever comes first. A nonrenewable license is not transferable, and the applicant may not rely on it to obtain a driver's license in another state.

In accordance with Chapter 119. of the Revised Code, the registrar of motor vehicles shall adopt rules governing nonrenewable licenses for temporary residents. At a minimum, the rules shall include provisions specifying all of the following:

(1) That no nonrenewable license may extend beyond the duration of the applicant's temporary residence in this state;

(2) That no nonrenewable license may be replaced by a new license unless the applicant provides acceptable documentation of the person's identity and of the applicant's continued temporary residence in this state;

(3) That no nonrenewable license is valid to apply for a driver's license in any other state;

(4) That every nonrenewable license may contain any security features that the registrar prescribes.

Effective Date: 05-15-2002



Section 4507.091 - Ineligibility for license due to outstanding municipal, county, or mayor's court arrest warrant.

(A) A municipal court, county court, or mayor's court, at the court's discretion, may order the clerk of the court to send to the registrar of motor vehicles a report containing the name, address, and such other information as the registrar may require by rule, of any person for whom an arrest warrant has been issued by that court and is outstanding.

Upon receipt of such a report, the registrar shall enter the information contained in the report into the records of the bureau of motor vehicles. Neither the registrar nor any deputy registrar shall issue a temporary instruction permit or driver's or commercial driver's license to the person named in the report, or renew the driver's or commercial driver's license of such person, until the registrar receives notification from the municipal court, county court, or mayor's' court that there are no outstanding arrest warrants in the name of the person. The registrar also shall send a notice to the person who is named in the report, via regular first class mail sent to the person's last known address as shown in the records of the bureau, informing the person that neither the registrar nor any deputy registrar is permitted to issue a temporary instruction permit or driver's or commercial driver's license to the person, or renew the driver's or commercial driver's license of the person, until the registrar receives notification that there are no outstanding arrest warrants in the name of the person.

(B) A clerk who reports an outstanding arrest warrant in accordance with division (A) of this section immediately shall notify the registrar when the warrant has been executed and returned to the issuing court or has been canceled. The clerk shall charge and collect from the person named in the executed or canceled arrest warrant a processing fee of fifteen dollars to cover the costs of the bureau in administering this section. The clerk shall transmit monthly all such processing fees to the registrar for deposit into the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Upon receipt of such notification, the registrar shall cause the report of that outstanding arrest warrant to be removed from the records of the bureau and, if there are no other outstanding arrest warrants issued by a municipal court, county court, or mayor's court in the name of the person and the person otherwise is eligible to be issued a driver's or commercial driver's license or to have such a license renewed, the registrar or a deputy registrar may issue a driver's license or commercial driver's license to the person named in the executed or canceled arrest warrant, or renew the driver's or commercial driver's license of such person.

(C) Neither the registrar, any employee of the bureau, a deputy registrar, nor any employee of a deputy registrar is personally liable for damages or injuries resulting from any error made by a clerk in entering information contained in a report submitted to the registrar under this section.

(D) Any information submitted to the registrar by a clerk under this section shall be transmitted by means of an electronic data transfer system.

Effective Date: 01-01-2004



Section 4507.10 - Examination for temporary permit, license, or endorsement - exceptions.

(A) Except as provided in section 4507.11 of the Revised Code, the registrar of motor vehicles shall examine every applicant for a temporary instruction permit, driver's license, or motorcycle operator's endorsement before issuing any such permit, license, or endorsement.

(B) Except as provided in section 4507.12 of the Revised Code, the registrar may waive the examination of any person applying for the renewal of a driver's license or motorcycle operator's endorsement issued under this chapter, provided that the applicant presents either an unexpired license or endorsement or a license or endorsement which has expired not more than six months prior to the date of application.

(C) The registrar may waive the examination of any person applying for the renewal of such a license or endorsement who is on active duty in the armed forces of the United States or in service with the peace corps, volunteers in service to America, or the foreign service of the United States if the applicant has no physical or mental disabilities that would affect the applicant's driving ability, had a valid Ohio driver's or commercial driver's license at the time the applicant commenced such active duty or service, and the applicant's license is not under suspension or revocation by this state or any other jurisdiction. The registrar also may waive the examination of the spouse or a dependent of any such person on active duty or in service if the applicant has no physical or mental disabilities that would affect the applicant's driving ability, was an Ohio licensee at the time the person commenced the active duty or service, and if the person's active duty caused the spouse or dependent to relocate outside of this state during the period of the active duty or service.

(D) Except as provided in section 4507.12 of the Revised Code, the registrar may waive the examination of any person applying for such a license or endorsement who meets any of the following sets of qualifications:

(1) Has been on active duty in the armed forces of the United States, presents an honorable discharge certificate showing that the applicant has no physical or mental disabilities that would affect the applicant's driving ability, had a valid Ohio driver's or commercial driver's license at the time the applicant commenced the applicant's active duty, is not under a license suspension or revocation by this state or any other jurisdiction, and makes the application not more than six months after the date of discharge or separation;

(2) Was in service with the peace corps, volunteers in service to America, or the foreign service of the United States; presents such evidence of the applicant's service as the registrar prescribes showing that the applicant has no physical or mental disabilities that would affect the applicant's driving ability; had a valid Ohio driver's or commercial driver's license at the time the applicant commenced the applicant's service, is not under a license suspension or revocation by this state or any other jurisdiction, and makes the application no more than six months after leaving the peace corps, volunteers, or foreign service.

(3) Is the spouse or a dependent of a person on active duty in the armed forces of the United States, or in service with the peace corps, volunteers in service to America, or the foreign service of the United States; presents such evidence as the registrar prescribes showing that the applicant has no physical or mental disabilities that would affect his driving ability; presents such evidence as the registrar prescribes showing that the applicant relocated outside of Ohio as a result of the person's active duty or service; was an Ohio licensee at the time of the relocation; and makes the application not more than six months after returning to Ohio.

Effective Date: 01-01-2001



Section 4507.101 - International reciprocity.

(A) The registrar of motor vehicles may enter into a reciprocal arrangement with another country for reciprocal recognition of driver's licenses if both of the following conditions are satisfied:

(1) The country grants the same or similar exemptions relating to drivers' licenses to persons holding valid driver's licenses issued by this state;

(2) The country charges only reasonable fees for driver's license applications, as determined by the registrar in the registrar's sole discretion, and the fees are charged impartially to all applicants.

(B) The registrar shall not enter into a reciprocal arrangement, and shall cancel any such arrangement previously entered into, if the country does not comply with divisions (A)(1) and (2) of this section.

(C) Except as provided in section 4507.12 of the Revised Code, the registrar may waive the examination of any person applying for a driver's license if the person presents a valid, unexpired license issued by a country with which the registrar has a reciprocal arrangement.

(D) The registrar may prescribe the conditions upon which a driver's license may be issued or retained under this section. The registrar shall not prohibit an applicant from retaining the foreign license after the registrar or deputy registrar issuing the Ohio license views and authenticates the foreign license.

Effective Date: 09-01-2000



Section 4507.11 - [Effective Until 1/1/2017] Examination for temporary permit, license or endorsement - examiner's driving permit.

(A) The registrar of motor vehicles shall conduct all necessary examinations of applicants for temporary instruction permits, drivers' licenses, or motorcycle operators' endorsements. The examination shall include a test of the applicant's knowledge of motor vehicle laws, including the laws on stopping for school buses, a test of the applicant's physical fitness to drive, and a test of the applicant's ability to understand highway traffic control devices. The examination may be conducted in such a manner that applicants who are illiterate or limited in their knowledge of the English language may be tested by methods that would indicate to the examining officer that the applicant has a reasonable knowledge of motor vehicle laws and understands highway traffic control devices. An applicant for a driver's license shall give an actual demonstration of the ability to exercise ordinary and reasonable control in the operation of a motor vehicle by driving the same under the supervision of an examining officer. Except as provided in division (B) of this section, an applicant for a motorcycle operator's endorsement or a restricted license that permits only the operation of a motorcycle shall give an actual demonstration of the ability to exercise ordinary and reasonable control in the operation of a motorcycle by driving the same under the supervision of an examining officer. Except as provided in section 4507.12 of the Revised Code, the registrar shall designate the highway patrol, any law enforcement body, or any other employee of the department of public safety to supervise and conduct examinations for temporary instruction permits, drivers' licenses, and motorcycle operators' endorsements and shall provide the necessary rules and forms to properly conduct the examinations. The records of the examinations, together with the application for a temporary instruction permit, driver's license, or motorcycle operator's endorsement, shall be forwarded to the registrar by the deputy registrar, and, if in the opinion of the registrar the applicant is qualified to operate a motor vehicle, the registrar shall issue the permit, license, or endorsement.

The registrar may authorize the highway patrol, other designated law enforcement body, or other designated employee of the department of public safety to issue an examiner's driving permit to an applicant who has passed the required examination, authorizing that applicant to operate a motor vehicle while the registrar is completing an investigation relative to that applicant's qualifications to receive a temporary instruction permit, driver's license, or motorcycle operator's endorsement. The examiner's driving permit shall be in the immediate possession of the applicant while operating a motor vehicle and shall be effective until final action and notification has been given by the registrar, but in no event longer than sixty days from its date of issuance.

(B)

(1) An applicant for a motorcycle operator's endorsement or a restricted license that permits only the operation of a motorcycle who presents to the registrar of motor vehicles or a deputy registrar a form approved by the director of public safety attesting to the applicant's successful completion within the preceding sixty days of a course of basic instruction provided by the motorcycle safety and education program approved by the director pursuant to section 4508.08 of the Revised Code shall not be required to give an actual demonstration of the ability to operate a motorcycle by driving a motorcycle under the supervision of an examining officer, as described in division (A) of this section. Upon presentation of the form described in division (B)(1) of this section and compliance with all other requirements relating to the issuance of a motorcycle operator's endorsement or a restricted license that permits only the operation of a motorcycle, the registrar or deputy registrar shall issue to the applicant the endorsement or restricted license, as the case may be.

(2) A person who has not attained eighteen years of age and presents an application for a motorcycle operator's endorsement or a restricted license under division (B)(1) of this section also shall comply with the requirements of section 4507.21 of the Revised Code.

Effective Date: 01-01-2001

This section is set out twice. See also §4507.112, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4507.11 - [Effective 1/1/2017] Examination for temporary permit, license or endorsement - examiner's driving permit.

(A) The registrar of motor vehicles shall conduct all necessary examinations of applicants for temporary instruction permits, drivers' licenses, motorcycle operators' endorsements, or motor-driven cycle or motor scooter endorsements. The examination shall include a test of the applicant's knowledge of motor vehicle laws, including the laws on stopping for school buses, a test of the applicant's physical fitness to drive, and a test of the applicant's ability to understand highway traffic control devices. The examination may be conducted in such a manner that applicants who are illiterate or limited in their knowledge of the English language may be tested by methods that would indicate to the examining officer that the applicant has a reasonable knowledge of motor vehicle laws and understands highway traffic control devices. An applicant for a driver's license shall give an actual demonstration of the ability to exercise ordinary and reasonable control in the operation of a motor vehicle by driving the same under the supervision of an examining officer; however, no applicant for a driver's license shall use a low-speed or under-speed vehicle or a mini-truck for the purpose of demonstrating ability to exercise ordinary and reasonable control over a vehicle. Except as provided in division (B) of this section, an applicant for a motorcycle operator's endorsement or a restricted license that permits only the operation of a motorcycle shall give an actual demonstration of the ability to exercise ordinary and reasonable control in the operation of a motorcycle by driving the same under the supervision of an examining officer; however, no applicant for such an endorsement or restricted license shall use a motor-driven cycle or motor scooter for the purpose of demonstrating ability to exercise ordinary and reasonable control in the operation of a motorcycle. Except as provided in division (B) of this section, an applicant for a motor-driven cycle or motor scooter operator's endorsement or a restricted license that permits only the operation of a motor-driven cycle or motor scooter shall give an actual demonstration of the ability to exercise ordinary and reasonable control in the operation of a motor-driven cycle or motor scooter by driving a motor-driven cycle or motor scooter under the supervision of an examining officer. Except as provided in section 4507.12 of the Revised Code, the registrar shall designate the highway patrol, any law enforcement body, or any other employee of the department of public safety to supervise and conduct examinations for temporary instruction permits, drivers' licenses, and motorcycle operators' endorsements and shall provide the necessary rules and forms to properly conduct the examinations. The records of the examinations, together with the application for a temporary instruction permit, driver's license, or motorcycle operator's endorsement, shall be forwarded to the registrar by the deputy registrar, and, if in the opinion of the registrar the applicant is qualified to operate a motor vehicle, the registrar shall issue the permit, license, or endorsement.

The registrar may authorize the highway patrol, other designated law enforcement body, or other designated employee of the department of public safety to issue an examiner's driving permit to an applicant who has passed the required examination, authorizing that applicant to operate a motor vehicle while the registrar is completing an investigation relative to that applicant's qualifications to receive a temporary instruction permit, driver's license, or motorcycle operator's endorsement. The examiner's driving permit shall be in the immediate possession of the applicant while operating a motor vehicle and shall be effective until final action and notification has been given by the registrar, but in no event longer than sixty days from its date of issuance.

(B)

(1) An applicant for a motorcycle operator's endorsement or a restricted license that permits only the operation of a motorcycle who presents to the registrar of motor vehicles or a deputy registrar a form approved by the director of public safety attesting to the applicant's successful completion within the preceding sixty days of a course of basic instruction provided by the motorcycle safety and education program approved by the director pursuant to section 4508.08 of the Revised Code shall not be required to give an actual demonstration of the ability to operate a motorcycle by driving a motorcycle under the supervision of an examining officer, as described in division (A) of this section. An applicant for a motor-driven cycle or motor scooter operator's endorsement or a restricted license that permits only the operation of a motor-driven cycle or motor scooter who presents to the registrar of motor vehicles or a deputy registrar a form approved by the director of public safety attesting to the applicant's successful completion within the preceding sixty days of a course of basic instruction provided by the motorcycle safety and education program approved by the director pursuant to section 4508.08 of the Revised Code shall not be required to give an actual demonstration of the ability to operate a motor-driven cycle or motor scooter by driving a motor-driven cycle or motor scooter under the supervision of an examining officer, as described in division (A) of this section. Upon presentation of the form described in division (B)(1) of this section and compliance with all other requirements relating to the issuance of a motorcycle operator's endorsement or a restricted license that permits only the operation of a motorcycle, the registrar or deputy registrar shall issue to the applicant the endorsement or restricted license, as the case may be.

(2) A person who has not attained eighteen years of age and presents an application for a motorcycle operator's endorsement or a restricted license under division (B)(1) of this section also shall comply with the requirements of section 4507.21 of the Revised Code.

(C) A person who holds a valid motorcycle endorsement or restricted license that permits only the operation of a motorcycle may operate a motor-driven cycle or motor scooter with that endorsement or restricted license.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Effective Date: 01-01-2001

This section is set out twice. See also §4507.111, effective until 1/1/2017.



Section 4507.111 - Effect of child support default on permit.

On receipt of a notice pursuant to section 3123.54 of the Revised Code, the registrar of motor vehicles shall comply with sections 3123.53 to 3123.60 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to any driver's or commercial license or permit, motorcycle operator's license or endorsement, or temporary instruction permit or commercial driver's temporary instruction permit issued by this state that is the subject of the notice.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 4507.12 - Vision screening prior to license renewal - examiner to retain license upon failure to meet vision standards.

(A) Except as provided in division (C) of section 4507.10 of the Revised Code, each person applying for the renewal of a driver's license shall submit to a screening of the person's vision before the license may be renewed. The vision screening shall be conducted at the office of the deputy registrar receiving the application for license renewal.

(B) When the results of a vision screening given under division (A) of this section indicate that the vision of the person examined meets the standards required for licensing, the deputy registrar may renew the person's driver's license at that time.

(C) When the results of a vision screening given under division (A) of this section indicate that the vision of the person screened may not meet the standards required for licensing, the deputy registrar shall not renew the person's driver's license at that time but shall refer the person to a driver's license examiner appointed by the director of public safety under section 5502.05 of the Revised Code for a further examination of the person's vision. When a person referred to a driver's license examiner by a deputy registrar does not meet the vision standards required for licensing, the driver's license examiner shall retain the person's operator's or chauffeur's license and shall immediately notify the registrar of motor vehicles of that fact. No driver's license shall be issued to any such person, until the person's vision is corrected to meet the standards required for licensing and the person passes the vision screening required by this section. Any person who operates a motor vehicle on a highway, or on any public or private property used by the public for purposes of vehicular travel or parking, during the time the person's driver's license is held by a driver's license examiner under this division, shall be deemed to be operating a motor vehicle in violation of division (A) of section 4510.12 of the Revised Code.

(D) The registrar shall adopt rules and shall provide any forms necessary to properly conduct vision screenings at the office of a deputy registrar.

(E) No person conducting vision screenings under this section shall be personally liable for damages for injury or loss to persons or property and for death caused by the operation of a motor vehicle by any person whose driver's license was renewed by the deputy registrar under division (B) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-2004



Section 4507.13 - Contents and characteristics of driver's license.

(A) The registrar of motor vehicles shall issue a driver's license to every person licensed as an operator of motor vehicles other than commercial motor vehicles. No person licensed as a commercial motor vehicle driver under Chapter 4506. of the Revised Code need procure a driver's license, but no person shall drive any commercial motor vehicle unless licensed as a commercial motor vehicle driver.

Every driver's license shall display on it the distinguishing number assigned to the licensee and shall display the licensee's name and date of birth; the licensee's residence address and county of residence; a color photograph of the licensee; a brief description of the licensee for the purpose of identification; a facsimile of the signature of the licensee as it appears on the application for the license; a notation, in a manner prescribed by the registrar, indicating any condition described in division (D)(3) of section 4507.08 of the Revised Code to which the licensee is subject; if the licensee has executed a durable power of attorney for health care or a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment and has specified that the licensee wishes the license to indicate that the licensee has executed either type of instrument, any symbol chosen by the registrar to indicate that the licensee has executed either type of instrument; on and after October 7, 2009, if the licensee has specified that the licensee wishes the license to indicate that the licensee is a veteran, active duty, or reservist of the armed forces of the United States and has presented a copy of the licensee's DD-214 form or an equivalent document, any symbol chosen by the registrar to indicate that the licensee is a veteran, active duty, or reservist of the armed forces of the United States; and any additional information that the registrar requires by rule. No license shall display the licensee's social security number unless the licensee specifically requests that the licensee's social security number be displayed on the license. If federal law requires the licensee's social security number to be displayed on the license, the social security number shall be displayed on the license notwithstanding this section.

The driver's license for licensees under twenty-one years of age shall have characteristics prescribed by the registrar distinguishing it from that issued to a licensee who is twenty-one years of age or older, except that a driver's license issued to a person who applies no more than thirty days before the applicant's twenty-first birthday shall have the characteristics of a license issued to a person who is twenty-one years of age or older.

The driver's license issued to a temporary resident shall contain the word "nonrenewable" and shall have any additional characteristics prescribed by the registrar distinguishing it from a license issued to a resident.

Every driver's or commercial driver's license displaying a motorcycle operator's endorsement and every restricted license to operate a motor vehicle also shall display the designation "novice," if the endorsement or license is issued to a person who is eighteen years of age or older and previously has not been licensed to operate a motorcycle by this state or another jurisdiction recognized by this state. The "novice" designation shall be effective for one year after the date of issuance of the motorcycle operator's endorsement or license.

Each license issued under this section shall be of such material and so designed as to prevent its reproduction or alteration without ready detection and, to this end, shall be laminated with a transparent plastic material.

(B) Except in regard to a driver's license issued to a person who applies no more than thirty days before the applicant's twenty-first birthday, neither the registrar nor any deputy registrar shall issue a driver's license to anyone under twenty-one years of age that does not have the characteristics prescribed by the registrar distinguishing it from the driver's license issued to persons who are twenty-one years of age or older.

(C) Whoever violates division (B) of this section is guilty of a minor misdemeanor.

Amended by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 2008 HB450 04-07-2009



Section 4507.131 - [Repealed].

Effective Date: 11-02-1959



Section 4507.14 - Registrar to impose restrictions suitable to driving ability.

The registrar of motor vehicles upon issuing a driver's license, a motorcycle operator's endorsement, a driver's license renewal, or the renewal of any other license issued under this chapter, whenever good cause appears, may impose restrictions suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle that the licensee may operate, or any other restrictions applicable to the licensee that the registrar determines to be necessary.

When issuing a license to a person with impaired hearing, the registrar shall require that a motor vehicle operated by the person be equipped with two outside rear vision mirrors, one on the left side and the other on the right side.

The registrar either may issue a special restricted license or may set forth any restrictions applicable to the license upon the usual license form.

The registrar, upon receiving satisfactory evidence of any violation of the restrictions of any license, after an opportunity for a hearing in accordance with Chapter 119. of the Revised Code, may impose upon the offender a class D suspension of the license from the range specified in division (B)(4) of section 4510.02 of the Revised Code.

Effective Date: 01-01-2004



Section 4507.141 - Hearing-impaired identification card.

(A) Any hearing-impaired person may apply to the registrar of motor vehicles for an identification card identifying the person as hearing-impaired. The application for a hearing-impaired identification card shall be accompanied by a signed statement from the applicant's personal physician certifying that the applicant is hearing-impaired. Upon receipt of the application for the identification card and the signed statement from the applicant's personal physician, and upon presentation by the applicant of the applicant's driver's or commercial driver's license or motorcycle operator's license , the registrar shall issue the applicant an identification card. A hearing-impaired person may also apply for a hearing-impaired identification card at the time the person applies for a driver's or commercial driver's license or motorcycle operator's license or endorsement. Every hearing-impaired identification card shall expire on the same date that the cardholder's driver's or commercial driver's license or motorcycle operator's license expires.

(B) The hearing-impaired identification card shall be rectangular in shape, approximately the same size as an average motor vehicle sun visor, as determined by the registrar, to enable the identification card to be attached to a sun visor in a motor vehicle. The identification card shall contain the heading "Identification Card for the Hearing-impaired Driver" in boldface type, the name and signature of the hearing-impaired person to whom it is issued, an identifying number, and instructions on the actions the hearing-impaired person should take and the actions the person should refrain from taking in the event the person is stopped by a law enforcement officer while operating the motor vehicle. The registrar shall determine the preferred manner in which a hearing-impaired motorcycle operator should carry or display the hearing-impaired identification card, and the color and composition of, and any other information to be included on, the identification card.

(C) As used in this section, "hearing-impaired" means a hearing loss of forty decibels or more in one or both ears.

Effective Date: 07-13-1990; 09-16-2004



Section 4507.15 - County-wide jurisdiction of courts - reports of convictions and forfeitures.

For the purpose of enforcing this chapter and Chapter 4510. of the Revised Code, any court of record having criminal jurisdiction shall have county-wide jurisdiction within the county in which it is located to hear and finally determine cases arising under this chapter and Chapter 4510. of the Revised Code. An action arising under this section shall be commenced by the filing of an affidavit, and the right of trial by jury is preserved, but indictments are not required in misdemeanor cases arising under this chapter and Chapter 4510. of the Revised Code. The registrar shall prepare and furnish blanks for the use of the court in making reports of convictions and bond forfeitures arising under this chapter and Chapter 4510. of the Revised Code.

Effective Date: 01-01-2004



Section 4507.16 - Suspension of license by trial judge - prohibitions concerning registering, renewing, or transferring vehicle.

(A) The trial judge of any court of record, in addition to or independent of all other penalties provided by law or by ordinance, shall impose upon any person who is convicted of or pleads guilty to perjury or the making of a false affidavit under this chapter, or any other law of this state requiring the registration of motor vehicles or regulating their operation on the highway, a class six suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(6) of section 4510.02 of the Revised Code. No judge shall suspend the first three months of suspension of an offender's license, permit, or privilege required by this division.

(B) If the trial judge of any court of record suspends the driver's or commercial driver's license or permit or nonresident operating privilege of a person who is convicted of or pleads guilty to any offense for which a suspension of that type is provided by law or ordinance, in addition to all other penalties provided by law or ordinance, the judge may issue an order prohibiting the offender from registering, renewing, or transferring the registration of any vehicle during the period that the offender's license, permit, or privilege is suspended. The court promptly shall send a copy of the order to the registrar of motor vehicles.

Upon receipt of the order from the court, neither the registrar nor any deputy registrar shall accept any application for the registration, registration renewal, or transfer of registration of any motor vehicle owned or leased by the person named in the order during the period that the person's license, permit, or privilege is suspended, unless the registrar is properly notified by the court that the order of suspension has been canceled. When the period of suspension expires or the order is canceled, the registrar or deputy registrar shall accept the application for registration, registration renewal, or transfer of registration of the person named in the order.

Effective Date: 01-01-2004



Section 4507.161 - Amended and Renumbered RC 4510.23.

Effective Date: 01-01-2004



Section 4507.162 - Amended and Renumbered RC 4510.31.

Effective Date: 01-01-2004



Section 4507.163 - Amended and Renumbered RC 4510.33.

Effective Date: 01-01-2004



Section 4507.164 - Impounding license plates upon suspension of license - immobilizing or criminal forfeiture of vehicle.

(A) Except as provided in divisions (C) to (E) of this section, when the license of any person is suspended pursuant to any provision of the Revised Code other than division (G) of section 4511.19 of the Revised Code and other than section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance, the trial judge may impound the identification license plates of any motor vehicle registered in the name of the person.

(B)

(1) When the license of any person is suspended pursuant to division (G)(1)(a) of section 4511.19 of the Revised Code, or pursuant to section 4510.07 of the Revised Code for a municipal OVI offense when the suspension is equivalent in length to the suspension under division (G) of section 4511.19 of the Revised Code that is specified in this division, the trial judge of the court of record or the mayor of the mayor's court that suspended the license may impound the identification license plates of any motor vehicle registered in the name of the person.

(2) When the license of any person is suspended pursuant to division (G)(1)(b) of section 4511.19 of the Revised Code, or pursuant to section 4510.07 of the Revised Code for a municipal OVI offense when the suspension is equivalent in length to the suspension under division (G) of section 4511.19 of the Revised Code that is specified in this division, the trial judge of the court of record that suspended the license shall order the impoundment of the identification license plates of the motor vehicle the offender was operating at the time of the offense and the immobilization of that vehicle in accordance with section 4503.233 and division (G)(1)(b) of section 4511.19 or division (C)(2)(a) of section 4511.193 of the Revised Code and may impound the identification license plates of any other motor vehicle registered in the name of the person whose license is suspended.

(3) When the license of any person is suspended pursuant to division (G)(1)(c), (d), or (e) of section 4511.19 of the Revised Code, or pursuant to section 4510.07 of the Revised Code for a municipal OVI offense when the suspension is equivalent in length to the suspension under division (G) of section 4511.19 of the Revised Code that is specified in this division, the trial judge of the court of record that suspended the license shall order the criminal forfeiture to the state of the motor vehicle the offender was operating at the time of the offense in accordance with section 4503.234 and division (G)(1)(c), (d), or (e) of section 4511.19 or division (C)(2)(b) of section 4511.193 of the Revised Code and may impound the identification license plates of any other motor vehicle registered in the name of the person whose license is suspended.

(C)

(1) When a person is convicted of or pleads guilty to a violation of section 4510.14 of the Revised Code or a substantially equivalent municipal ordinance and division (B)(1) or (2) of section 4510.14 or division (B)(1) or (2) of section 4510.161 of the Revised Code applies, the trial judge of the court of record or the mayor of the mayor's court that imposes sentence shall order the immobilization of the vehicle the person was operating at the time of the offense and the impoundment of its identification license plates in accordance with section 4503.233 and division (B)(1) or (2) of section 4510.14 or division (B)(1) or (2) of section 4510.161 of the Revised Code and may impound the identification license plates of any other vehicle registered in the name of that person.

(2) When a person is convicted of or pleads guilty to a violation of section 4510.14 of the Revised Code or a substantially equivalent municipal ordinance and division (B)(3) of section 4510.14 or division (B)(3) of section 4510.161 of the Revised Code applies, the trial judge of the court of record that imposes sentence shall order the criminal forfeiture to the state of the vehicle the person was operating at the time of the offense in accordance with section 4503.234 and division (B)(3) of section 4510.14 or division (B)(3) of section 4510.161 of the Revised Code and may impound the identification license plates of any other vehicle registered in the name of that person.

(D)

(1) When a person is convicted of or pleads guilty to a violation of section 4511.203 of the Revised Code and the person is sentenced pursuant to division (C)(3)(a) or (b) of section 4511.203 of the Revised Code, the trial judge of the court of record or the mayor of the mayor's court that imposes sentence shall order the immobilization of the vehicle that was involved in the commission of the offense and the impoundment of its identification license plates in accordance with division (C)(3)(a) or (b) of section 4511.203 and section 4503.233 of the Revised Code and may impound the identification license plates of any other vehicle registered in the name of that person.

(2) When a person is convicted of or pleads guilty to a violation of section 4511.203 of the Revised Code and the person is sentenced pursuant to division (C)(3)(c) of section 4511.203 of the Revised Code, the trial judge of the court of record or the mayor of the mayor's court that imposes sentence shall order the criminal forfeiture to the state of the vehicle that was involved in the commission of the offense in accordance with division (C)(3)(c) of section 4511.203 and section 4503.234 of the Revised Code and may impound the identification license plates of any other vehicle registered in the name of that person.

(E) Except as provided in section 4503.233 or 4503.234 of the Revised Code, when the certificate of registration, the identification license plates, or both have been impounded, division (B) of section 4507.02 of the Revised Code is applicable.

(F) As used in this section, "municipal OVI offense" has the same meaning as in section 4511.181 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 04-04-2007



Section 4507.165, 4507.166 - [Repealed].

Effective Date: 01-01-2004



Section 4507.167 - Amended and Renumbered RC 4510.34.

Effective Date: 01-01-2004



Section 4507.168 - Amended and Renumbered RC 4510.22.

Effective Date: 01-01-2004



Section 4507.169 - Amended and Renumbered RC 4510.17.

Effective Date: 01-01-2004



Section 4507.1610 - Amended and Renumbered RC 4510.06.

Effective Date: 01-01-2004



Section 4507.1611 - Amended and Renumbered RC 4510.05.

Effective Date: 01-01-2004



Section 4507.1612 - Reinstatement fee before restoration of license.

The registrar of motor vehicles shall not restore any operating privileges or reissue a probationary driver's license, restricted license, driver's license, or probationary commercial driver's license suspended under section 2923.122 of the Revised Code until the person whose license was suspended pays a reinstatement fee of thirty dollars to the registrar or an eligible deputy registrar. In addition, each deputy registrar shall collect a service fee of ten dollars to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee, plus two dollars of the service fee, to the registrar in the manner the registrar shall determine.

The bureau of motor vehicles shall pay all fees collected under this section into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 03-31-1997



Section 4507.1613 - Amended and Renumbered RC 4510.07.

Effective Date: 01-01-2004



Section 4507.1614 - Registrar to suspend license or permit.

The registrar shall suspend the person's license or permit under division (A) of section 4507.162 of the Revised Code regardless of whether the disposition of the case in juvenile court occurred after the person's eighteenth birthday.

Effective Date: 09-16-2004



Section 4507.17 - Effect of suspension or cancellation of license.

Any person whose license is suspended or canceled is not entitled to apply for or receive a new license during the effective dates of the suspension or cancellation.

Effective Date: 01-01-2004



Section 4507.18 - [Repealed].

Effective Date: 01-01-2004



Section 4507.19 - Cancellation of license.

The registrar of motor vehicles may cancel any driver's or commercial driver's license or identification card that was obtained fraudulently or unlawfully, was issued in error, or has been altered or willfully destroyed.

Effective Date: 01-01-2004; 09-16-2004



Section 4507.20 - Examination of licensee's competency.

The registrar of motor vehicles, when the registrar has good cause to believe that the holder of a driver's or commercial driver's license is incompetent or otherwise not qualified to be licensed, shall send a written notice to the licensee's last known address, requiring the licensee to submit to a driver's license examination, a physical examination, or both, or a commercial driver's license examination within the time indicated on the notice. The physical examination may be conducted by any individual authorized by the Revised Code to do so, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. Any written documentation of the physical examination shall be completed by the individual who conducted the examination.

Upon the conclusion of the examination, the registrar may suspend the license of the person, may permit the licensee to retain the license, or may issue the licensee a restricted license. Refusal or neglect of the licensee to submit to the examination is ground for suspension of the licensee's license.

A physician licensed under Chapter 4731. of the Revised Code may submit a report to the registrar stating that in the physician's professional opinion the holder of a driver's or commercial driver's license may be incompetent or otherwise not qualified to operate safely a motor vehicle due to medical reasons. Any such report submitted to the registrar is confidential, is not a public record, and is not subject to disclosure under section 149.43 of the Revised Code.

Effective Date: 01-01-2004; 09-16-2004



Section 4507.21 - Application for and issuance of license.

(A) Each applicant for a driver's license shall file an application in the office of the registrar of motor vehicles or of a deputy registrar.

(B)

(1) Each person under eighteen years of age applying for a driver's license issued in this state shall present satisfactory evidence of having successfully completed any one of the following:

(a) A driver education course approved by the state department of education.

(b) A driver training course approved by the director of public safety.

(c) A driver training course comparable to a driver education or driver training course described in division (B)(1)(a) or (b) of this section and administered by a branch of the armed forces of the United States and completed by the applicant while residing outside this state for the purpose of being with or near any person serving in the armed forces of the United States.

(2) Each person under eighteen years of age applying for a driver's license also shall present, on a form prescribed by the registrar, an affidavit signed by an eligible adult attesting that the person has acquired at least fifty hours of actual driving experience, with at least ten of those hours being at night.

(C) If the registrar or deputy registrar determines that the applicant is entitled to the driver's license, it shall be issued. If the application shows that the applicant's license has been previously canceled or suspended, the deputy registrar shall forward the application to the registrar, who shall determine whether the license shall be granted.

(D) All applications shall be filed in duplicate, and the deputy registrar issuing the license shall immediately forward to the office of the registrar the original copy of the application, together with the duplicate copy of the certificate, if issued. The registrar shall prescribe rules as to the manner in which the deputy registrar files and maintains the applications and other records. The registrar shall file every application for a driver's or commercial driver's license and index them by name and number, and shall maintain a suitable record of all licenses issued, all convictions and bond forfeitures, all applications for licenses denied, and all licenses that have been suspended or canceled.

(E) For purposes of section 2313.06 of the Revised Code, the registrar shall maintain accurate and current lists of the residents of each county who are eighteen years of age or older, have been issued, on and after January 1, 1984, driver's or commercial driver's licenses that are valid and current, and would be electors if they were registered to vote, regardless of whether they actually are registered to vote. The lists shall contain the names, addresses, dates of birth, duration of residence in this state, citizenship status, and social security numbers, if the numbers are available, of the licensees, and may contain any other information that the registrar considers suitable.

(F) Each person under eighteen years of age applying for a motorcycle operator's endorsement or a restricted license enabling the applicant to operate a motorcycle shall present satisfactory evidence of having completed the courses of instruction in the motorcycle safety and education program described in section 4508.08 of the Revised Code or a comparable course of instruction administered by a branch of the armed forces of the United States and completed by the applicant while residing outside this state for the purpose of being with or near any person serving in the armed forces of the United States. If the registrar or deputy registrar then determines that the applicant is entitled to the endorsement or restricted license, it shall be issued.

(G) No person shall knowingly make a false statement in an affidavit presented in accordance with division (B)(2) of this section.

(H) As used in this section, "eligible adult" means any of the following persons:

(1) A parent, guardian, or custodian of the applicant;

(2) A person over the age of twenty-one who acts in loco parentis of the applicant and who maintains proof of financial responsibility with respect to the operation of a motor vehicle owned by the applicant or with respect to the applicant's operation of any motor vehicle.

(I) Whoever violates division (G) of this section is guilty of a minor misdemeanor and shall be fined one hundred dollars.

Effective Date: 01-01-2004



Section 4507.212 - Statement of proof of financial responsibility - penalties form.

(A) As used in this section, "motor vehicle" has the same meaning as in section 4509.01 of the Revised Code.

(B) An application for a driver's, commercial driver's, restricted, or probationary license, or renewal of such license shall contain a statement, to be signed by the applicant, that does all of the following:

(1) States that the applicant maintains, or has maintained on his behalf, proof of financial responsibility at the time of application, and will not operate a motor vehicle in this state, unless he maintains, or has maintained on his behalf, proof of financial responsibility;

(2) Contains a brief summary of the purposes and operation of section 4509.101 of the Revised Code, the rights and duties of the applicant under that section, and the penalties for violation of that section;

(3) Warns the applicant that the financial responsibility law does not prevent the possibility that the applicant may be involved in an accident with an owner or operator of a motor vehicle who is without proof of financial responsibility.

(C) The registrar of motor vehicles shall prescribe the form of the statement, and the manner in which the statement shall be presented to the applicant. The statement shall be designed to enable the applicant to retain a copy of it.

(D) Nothing within this section shall be construed to excuse a violation of section 4509.101 of the Revised Code.

(E) At the time a person submits an application for a driver's, commercial driver's, restricted, or probationary license, or renewal of such a license, the applicant also shall be furnished with a form that lists in plain language all the possible penalties to which the applicant could be subject for a violation of the financial responsibility law, including driver's license suspensions; all fees, including nonvoluntary compliance and reinstatement fees; and vehicle immobilization or impoundment. The applicant shall sign the form, which shall be submitted along with the application. The form shall be retained by the registrar or deputy registrar who issues the license or renewal or his successor for a period of two years from the date of issuance of the license or renewal. The registrar shall prescribe the manner in which the form shall be presented to the applicant, and the format of the form, which shall be such that the applicant can retain a copy of it.

Effective Date: 10-20-1994



Section 4507.22 - Transmission of application with report of findings to registrar.

If the deputy registrar finds that an applicant is not entitled to an identification card or a driver's license, he shall transmit to the registrar of motor vehicles the original of the application together with the written report of his findings and recommendations in connection with such application. Upon receipt thereof, the registrar shall review the findings and recommendations and determine whether the application shall be granted, and report his findings to the deputy registrar and the applicant. If the registrar determines that the application should be granted, he shall thereupon notify the deputy registrar, who shall forthwith issue the license or card.

Effective Date: 07-01-1989



Section 4507.23 - [Effective Until 7/1/2013] License and permit fees - disabled veteran exemptions.

(A) Except as provided in division (I) of this section, each application for a temporary instruction permit and examination shall be accompanied by a fee of five dollars.

(B) Except as provided in division (I) of this section, each application for a driver's license made by a person who previously held such a license and whose license has expired not more than two years prior to the date of application, and who is required under this chapter to give an actual demonstration of the person's ability to drive, shall be accompanied by a fee of three dollars in addition to any other fees.

(C)

(1) Except as provided in divisions (E) and (I) of this section, each application for a driver's license, or motorcycle operator's endorsement, or renewal of a driver's license shall be accompanied by a fee of six dollars.

(2) Except as provided in division (I) of this section, each application for a duplicate driver's license shall be accompanied by a fee of seven dollars and fifty cents. The duplicate driver's licenses issued under this section shall be distributed by the deputy registrar in accordance with rules adopted by the registrar of motor vehicles.

(D) Except as provided in division (I) of this section, each application for a motorized bicycle license or duplicate thereof shall be accompanied by a fee of two dollars and fifty cents.

(E) Except as provided in division (I) of this section, each application for a driver's license or renewal of a driver's license that will be issued to a person who is less than twenty-one years of age shall be accompanied by whichever of the following fees is applicable:

(1) If the person is sixteen years of age or older, but less than seventeen years of age, a fee of seven dollars and twenty-five cents;

(2) If the person is seventeen years of age or older, but less than eighteen years of age, a fee of six dollars;

(3) If the person is eighteen years of age or older, but less than nineteen years of age, a fee of four dollars and seventy-five cents;

(4) If the person is nineteen years of age or older, but less than twenty years of age, a fee of three dollars and fifty cents;

(5) If the person is twenty years of age or older, but less than twenty-one years of age, a fee of two dollars and twenty-five cents.

(F) Neither the registrar nor any deputy registrar shall charge a fee in excess of one dollar and fifty cents for laminating a driver's license, motorized bicycle license, or temporary instruction permit identification cards as required by sections 4507.13 and 4511.521 of the Revised Code. A deputy registrar laminating a driver's license, motorized bicycle license, or temporary instruction permit identification cards shall retain the entire amount of the fee charged for lamination, less the actual cost to the registrar of the laminating materials used for that lamination, as specified in the contract executed by the bureau for the laminating materials and laminating equipment. The deputy registrar shall forward the amount of the cost of the laminating materials to the registrar for deposit as provided in this section.

(G) Except as provided in division (I) of this section , each transaction described in divisions (A), (B), (C), (D), and (E) of this section shall be accompanied by an additional fee of twelve dollars. The additional fee is for the purpose of defraying the department of public safety's costs associated with the administration and enforcement of the motor vehicle and traffic laws of Ohio.

(H)

At the time and in the manner provided by section 4503.10 of the Revised Code, the deputy registrar shall transmit the fees collected under divisions (A), (B), (C), (D), and (E), those portions of the fees specified in and collected under division (F), and the additional fee under division (G) of this section to the registrar. The registrar shall pay two dollars and fifty cents of each fee collected under divisions (A), (B), (C)(1) and (2), (D), and (E)(1) to (4) of this section, and the entire fee collected under division (E)(5) of this section, into the state highway safety fund established in section 4501.06 of the Revised Code, and such fees shall be used for the sole purpose of supporting driver licensing activities. The registrar also shall pay five dollars of each fee collected under division (C)(2) of this section and the entire fee collected under division (G) of this section into the state highway safety fund created in section 4501.06 of the Revised Code. The remaining fees collected by the registrar under this section shall be paid into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

(I) A disabled veteran who has a service-connected disability rated at one hundred per cent by the veterans' administration may apply to the registrar or a deputy registrar for the issuance to that veteran, without the payment of any fee prescribed in this section, of any of the following items:

(1) A temporary instruction permit and examination;

(2) A new, renewal, or duplicate driver's or commercial driver's license;

(3) A motorcycle operator's endorsement;

(4) A motorized bicycle license or duplicate thereof;

(5)

Lamination of a driver's license, motorized bicycle license, or temporary instruction permit identification card as provided in division (F) of this section

.

An application made under division (I) of this section shall be accompanied by such documentary evidence of disability as the registrar may require by rule.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 04-07-2004

This section is set out twice. See also § 4507.23, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4507.23 - [Effective 7/1/2013] License and permit fees - disabled veteran exemptions.

(A) Except as provided in division (I) of this section, each application for a temporary instruction permit and examination shall be accompanied by a fee of five dollars.

(B) Except as provided in division (I) of this section, each application for a driver's license made by a person who previously held such a license and whose license has expired not more than two years prior to the date of application, and who is required under this chapter to give an actual demonstration of the person's ability to drive, shall be accompanied by a fee of three dollars in addition to any other fees.

(C)

(1) Except as provided in divisions (E) and (I) of this section, each application for a driver's license, or motorcycle operator's endorsement, or renewal of a driver's license shall be accompanied by a fee of six dollars.

(2) Except as provided in division (I) of this section, each application for a duplicate driver's license shall be accompanied by a fee of seven dollars and fifty cents. The duplicate driver's licenses issued under this section shall be distributed by the deputy registrar in accordance with rules adopted by the registrar of motor vehicles.

(D) Except as provided in division (I) of this section, each application for a motorized bicycle license or duplicate thereof shall be accompanied by a fee of two dollars and fifty cents.

(E) Except as provided in division (I) of this section, each application for a driver's license or renewal of a driver's license that will be issued to a person who is less than twenty-one years of age shall be accompanied by whichever of the following fees is applicable:

(1) If the person is sixteen years of age or older, but less than seventeen years of age, a fee of seven dollars and twenty-five cents;

(2) If the person is seventeen years of age or older, but less than eighteen years of age, a fee of six dollars;

(3) If the person is eighteen years of age or older, but less than nineteen years of age, a fee of four dollars and seventy-five cents;

(4) If the person is nineteen years of age or older, but less than twenty years of age, a fee of three dollars and fifty cents;

(5) If the person is twenty years of age or older, but less than twenty-one years of age, a fee of two dollars and twenty-five cents.

(F) Neither the registrar nor any deputy registrar shall charge a fee in excess of one dollar and fifty cents for laminating a driver's license, motorized bicycle license, or temporary instruction permit identification cards as required by sections 4507.13 and 4511.521 of the Revised Code. A deputy registrar laminating a driver's license, motorized bicycle license, or temporary instruction permit identification cards shall retain the entire amount of the fee charged for lamination, less the actual cost to the registrar of the laminating materials used for that lamination, as specified in the contract executed by the bureau for the laminating materials and laminating equipment. The deputy registrar shall forward the amount of the cost of the laminating materials to the registrar for deposit as provided in this section.

(G) Except as provided in division (I) of this section, each transaction described in divisions (A), (B), (C), (D), and (E) of this section shall be accompanied by an additional fee of twelve dollars. The additional fee is for the purpose of defraying the department of public safety's costs associated with the administration and enforcement of the motor vehicle and traffic laws of Ohio.

(H) At the time and in the manner provided by section 4503.10 of the Revised Code, the deputy registrar shall transmit the fees collected under divisions (A), (B), (C), (D), and (E), those portions of the fees specified in and collected under division (F), and the additional fee under division (G) of this section to the registrar. The registrar shall pay two dollars and fifty cents of each fee collected under divisions (A), (B), (C)(1) and (2), (D), and (E)(1) to (4) of this section, and the entire fee collected under division (E)(5) of this section, into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code, and such fees shall be used for the sole purpose of supporting driver licensing activities. The registrar also shall pay five dollars of each fee collected under division (C)(2) of this section and the entire fee collected under division (G) of this section into the state highway safety fund created in section 4501.06 of the Revised Code. The remaining fees collected by the registrar under this section shall be paid into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

(I) A disabled veteran who has a service-connected disability rated at one hundred per cent by the veterans' administration may apply to the registrar or a deputy registrar for the issuance to that veteran, without the payment of any fee prescribed in this section, of any of the following items:

(1) A temporary instruction permit and examination;

(2) A new, renewal, or duplicate driver's or commercial driver's license;

(3) A motorcycle operator's endorsement;

(4) A motorized bicycle license or duplicate thereof;

(5) Lamination of a driver's license, motorized bicycle license, or temporary instruction permit identification card as provided in division (F) of this section.

An application made under division (I) of this section shall be accompanied by such documentary evidence of disability as the registrar may require by rule.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 04-07-2004

This section is set out twice. See also § 4507.23, effective until 7/1/2013.



Section 4507.231 - Request for voluntary contribution to second chance trust fund.

In addition to the fees collected under section 4507.23 of the Revised Code, the registrar or deputy registrar of motor vehicles shall ask each person applying for or renewing a driver's license, motorcycle operator's endorsement, or duplicate whether the person wishes to make a one-dollar voluntary contribution to the second chance trust fund established under section 2108.34 of the Revised Code. The registrar or deputy registrar shall also make available to the person informational material provided by the department of health on the importance of organ, tissue, and eye donation.

All donations collected under this section during each month shall be forwarded by the registrar or deputy registrar not later than the fifth day of the immediately following month to the treasurer of state, who shall deposit them in the second chance trust fund.

Effective Date: 07-01-1997; 2008 HB529 04-07-2009



Section 4507.232 - Student driver sticker or banner.

When the registrar of motor vehicles or a deputy registrar issues a temporary instruction permit under this chapter, the registrar or deputy registrar also shall issue to the applicant a sticker or banner that reads "student driver." When the holder of the temporary instruction permit operates a motor vehicle, the sticker or banner may be displayed on the motor vehicle to inform other motor vehicle operators that the motor vehicle is being operated by a holder of a temporary instruction permit, but such display is not required.

The sticker or banner may be displayed on a side window or the rear window of the motor vehicle notwithstanding section 4513.24 and division (F) of section 4513.241 of the Revised Code or any rule adopted thereunder.

The registrar shall determine the size of the sticker or banner, which shall not exceed four inches in height by twelve inches in length, and the material and all other properties of the sticker or banner, but shall select a material so that the sticker or banner can be transferred readily from one motor vehicle to another.

Effective Date: 04-07-2004



Section 4507.24 - Deputy registrars to collect fees.

(A) Except as provided in division (C) of this section, the registrar of motor vehicles or a deputy registrar may collect a fee not to exceed the following:

(1) Four dollars and fifty cents commencing on January 1, 2004, and six dollars and twenty-five cents commencing on October 1, 2009, for each application for renewal of a driver's license received by the deputy registrar, when the applicant is required to submit to a screening of the applicant's vision under section 4507.12 of the Revised Code;

(2) Three dollars and fifty cents commencing on January 1, 2004, for each application for a driver's license, or motorized bicycle license, or for renewal of such a license, received by the deputy registrar, when the applicant is not required to submit to a screening of the applicant's vision under section 4507.12 of the Revised Code.

(B) The fees prescribed by division (A) of this section shall be in addition to the fee for a temporary instruction permit and examination, a driver's license, a motorized bicycle license, or duplicates thereof. The fees retained by a deputy registrar shall compensate the deputy registrar for the deputy registrar's services, for office and rental expense, and for costs as provided in division (D) of this section, as are necessary for the proper discharge of the deputy registrar's duties under sections 4507.01 to 4507.39 of the Revised Code.

(C) A disabled veteran who has a service-connected disability rated at one hundred per cent by the veterans' administration is required to pay the applicable fee prescribed in division (A) of this section if the disabled veteran submits an application for a driver's license or motorized bicycle license or a renewal of either of these licenses to a deputy registrar who is acting as a deputy registrar pursuant to a contract with the registrar that is in effect on the effective date of this amendment. The disabled veteran also is required to submit with the disabled veteran's application such documentary evidence of disability as the registrar may require by rule.

A disabled veteran who submits an application described in this division is not required to pay either of the fees prescribed in division (A) of this section if the disabled veteran submits the application to a deputy registrar who is acting as a deputy registrar pursuant to a contract with the registrar that is executed after the effective date of this amendment. The disabled veteran still is required to submit with the disabled veteran's application such documentary evidence of disability as the registrar may require by rule.

A disabled veteran who submits an application described in this division directly to the registrar is not required to pay either of the fees prescribed in division (A) of this section if the disabled veteran submits with the disabled veteran's application such documentary evidence of disability as the registrar may require by rule.

(D)

(1) Each deputy registrar shall transmit to the registrar of motor vehicles, at such time and in such manner as the registrar shall require by rule, an amount of each fee collected under division (A)(1) of this section as shall be determined by the registrar. The registrar shall pay all such moneys so received into the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(2) Commencing on October 1, 2009, each deputy registrar shall transmit one dollar and seventy-five cents of each fee collected under division (A)(1) of this section to the registrar at the time and in the manner provided by section 4503.10 of the Revised Code. The registrar shall deposit all moneys received under division (D)(2) of this section into the state highway safety fund established in section 4501.06 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-06-2001



Section 4507.241 - [Repealed].

Effective Date: 11-02-1991



Section 4507.25 - Amended and Renumbered RC 4501.34.

Effective Date: 01-01-2004



Section 4507.26 - Amended and Renumbered RC 4501.351.

Effective Date: 01-01-2004



Section 4507.27 - Amended and Renumbered RC 4501.36.

Effective Date: 01-01-2004



Section 4507.28 - Amended and Renumbered RC 4501.38.

Effective Date: 01-01-2004



Section 4507.29 - Amended and Renumbered RC 4501.39.

Effective Date: 01-01-2004



Section 4507.30 - Prohibitions.

No person shall do any of the following:

(A) Display, or cause or permit to be displayed, or possess any identification card, driver's or commercial driver's license, temporary instruction permit, or commercial driver's license temporary instruction permit knowing the same to be fictitious, or to have been canceled, suspended, or altered;

(B) Lend to a person not entitled thereto, or knowingly permit a person not entitled thereto to use any identification card, driver's or commercial driver's license, temporary instruction permit, or commercial driver's license temporary instruction permit issued to the person so lending or permitting the use thereof;

(C) Display, or represent as one's own, any identification card, driver's or commercial driver's license, temporary instruction permit, or commercial driver's license temporary instruction permit not issued to the person so displaying the same;

(D) Fail to surrender to the registrar of motor vehicles, upon the registrar's demand, any identification card, driver's or commercial driver's license, temporary instruction permit, or commercial driver's license temporary instruction permit that has been suspended or canceled;

(E) In any application for an identification card, driver's or commercial driver's license, temporary instruction permit, or commercial driver's license temporary instruction permit, or any renewal or duplicate thereof, knowingly conceal a material fact, or present any physician's statement required under section 4507.08 or 4507.081 of the Revised Code when knowing the same to be false or fictitious.

(F) Whoever violates any division of this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4507.31 - Prohibition against permitting minor to operate vehicle.

(A) No person shall cause or knowingly permit any minor to drive a motor vehicle upon a highway as an operator, unless the minor has first obtained a license or permit to drive a motor vehicle under this chapter.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4507.32 - [Repealed].

Effective Date: 07-01-1989



Section 4507.321 - Prohibition against employing minor to operate taxicab.

(A) Notwithstanding the definition of "chauffeur" in section 4501.01 of the Revised Code, no person shall employ any minor for the purpose of operating a taxicab.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4507.33 - Amended and Renumbered RC 4511.203.

Effective Date: 01-01-2004



Section 4507.34 - Amended and Renumbered RC 4510.15.

Effective Date: 01-01-2004



Section 4507.35 - Duty to display license or furnish satisfactory proof of license upon demand; penalty.

(A) The operator of a motor vehicle shall display the operator's driver's license, or furnish satisfactory proof that the operator has a driver's license, upon demand of any peace officer or of any person damaged or injured in any collision in which the licensee may be involved. When a demand is properly made and the operator has the operator's driver's license on or about the operator's person, the operator shall not refuse to display the license. A person's failure to furnish satisfactory evidence that the person is licensed under this chapter when the person does not have the person's license on or about the person's person shall be prima-facie evidence of the person's not having obtained a driver's license.

(B)

(1) Except as provided in division (B)(2) of this section, whoever violates this section is guilty of an unclassified misdemeanor. When the offense is an unclassified misdemeanor, the offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case.

(2) If, within three years of the offense, the offender previously has been convicted of or pleaded guilty to two or more violations of this section or a substantially equivalent municipal ordinance, the offense is a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004



Section 4507.36 - Prohibition against false statements.

(A) No person shall knowingly make a false statement to any matter or thing required by this chapter.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4507.361 - Amended and Renumbered RC 4510.161.

Effective Date: 01-01-2004



Section 4507.37 - [Repealed].

Effective Date: 09-01-1993



Section 4507.38 - Amended and Renumbered RC 4510.41.

Effective Date: 01-01-2004



Section 4507.39 - [Repealed].

Effective Date: 09-24-1986



Section 4507.40, 4507.41 - Amended and Renumbered.

Effective Date: 09-24-1986



Section 4507.45 - Reinstatement fee.

If a person's driver's license, commercial driver's license, or nonresident operating privilege is suspended, disqualified, or canceled for an indefinite period of time or for a period of at least ninety days, and if at the end of the period of suspension, disqualification, or cancellation the person is eligible to have the license or privilege reinstated, the registrar of motor vehicles or an eligible deputy registrar shall collect a reinstatement fee of forty dollars when the person requests reinstatement. In addition, each deputy registrar shall collect a service fee of ten dollars to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee, plus two dollars of the service fee, to the registrar in the manner the registrar shall determine. However, the registrar or an eligible deputy registrar shall not collect the fee prescribed by this section if a different driver's license, commercial driver's license, or nonresident operating privilege reinstatement fee is prescribed by law.

The registrar shall deposit ten dollars of each forty-dollar fee into the state treasury to the credit of the indigent defense support fund created by section 120.08 of the Revised Code and thirty dollars of each fee into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-31-1997



Section 4507.50 - Issuance of identification card or temporary identification card.

(A) The registrar of motor vehicles or a deputy registrar, upon receipt of an application filed in compliance with section 4507.51 of the Revised Code by any person who is a resident or a temporary resident of this state and, except as otherwise provided in this section, is not licensed as an operator of a motor vehicle in this state or another licensing jurisdiction, and, except as provided in division (B) of this section, upon receipt of a fee of three dollars and fifty cents, shall issue an identification card to that person.

Any person who is a resident or temporary resident of this state whose Ohio driver's or commercial driver's license has been suspended or canceled, upon application in compliance with section 4507.51 of the Revised Code and, except as provided in division (B) of this section, payment of a fee of three dollars and fifty cents, may be issued a temporary identification card. The temporary identification card shall be identical to an identification card, except that it shall be printed on its face with a statement that the card is valid during the effective dates of the suspension or cancellation of the cardholder's license, or until the birthday of the cardholder in the fourth year after the date on which it is issued, whichever is shorter. The cardholder shall surrender the identification card to the registrar or any deputy registrar before the cardholder's driver's or commercial driver's license is restored or reissued.

Except as provided in division (B) of this section, the deputy registrar shall be allowed a fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for each identification card issued under this section. The fee allowed to the deputy registrar shall be in addition to the fee for issuing an identification card.

Neither the registrar nor any deputy registrar shall charge a fee in excess of one dollar and fifty cents for laminating an identification card or temporary identification card. A deputy registrar laminating such a card shall retain the entire amount of the fee charged for lamination, less the actual cost to the registrar of the laminating materials used for that lamination, as specified in the contract executed by the bureau for the laminating materials and laminating equipment. The deputy registrar shall forward the amount of the cost of the laminating materials to the registrar for deposit as provided in this section.

The fee collected for issuing an identification card under this section, except the fee allowed to the deputy registrar, shall be paid into the state treasury to the credit of the state bureau of motor vehicles fund created in section 4501.25 of the Revised Code.

(B) A disabled veteran who has a service-connected disability rated at one hundred per cent by the veterans' administration may apply to the registrar or a deputy registrar for the issuance to that veteran of an identification card or a temporary identification card under this section without payment of any fee prescribed in division (A) of this section, including any lamination fee.

An application made under division (B) of this section shall be accompanied by such documentary evidence of disability as the registrar may require by rule.

Effective Date: 01-01-2004; 09-16-2004



Section 4507.501 - Voluntary contribution to second chance trust fund.

In addition to the fees collected under section 4507.50 of the Revised Code, the registrar or deputy registrar of motor vehicles shall ask each applicant for an identification card or duplicate under section 4507.51 of the Revised Code whether the person wishes to make a one-dollar voluntary contribution to the second chance trust fund established under section 2108.34 of the Revised Code. The registrar or deputy registrar shall also make available to the person informational material provided by the department of health on the importance of organ, tissue, and eye donation.

All donations collected under this section during each month shall be forwarded by the registrar or deputy registrar not later than the fifth day of the immediately following month to the treasurer of state, who shall deposit them in the second chance trust fund.

Effective Date: 07-01-1997; 2008 HB529 04-07-2009



Section 4507.51 - Application for identification card or duplicate.

(A)

(1) Every application for an identification card or duplicate shall be made on a form furnished by the registrar of motor vehicles, shall be signed by the applicant, and by the applicant's parent or guardian if the applicant is under eighteen years of age, and shall contain the following information pertaining to the applicant: name, date of birth, sex, general description including the applicant's height, weight, hair color, and eye color, address, and social security number. The application also shall state whether an applicant wishes to certify willingness to make an anatomical gift under section 2108.05 of the Revised Code and shall include information about the requirements of sections 2108.01 to 2108.29 of the Revised Code that apply to persons who are less than eighteen years of age. The statement regarding willingness to make such a donation shall be given no consideration in the decision of whether to issue an identification card. Each applicant shall be photographed in color at the time of making application.

(2)

(a) The application also shall state whether the applicant has executed a valid durable power of attorney for health care pursuant to sections 1337.11 to 1337.17 of the Revised Code or has executed a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment pursuant to sections 2133.01 to 2133.15 of the Revised Code and, if the applicant has executed either type of instrument, whether the applicant wishes the identification card issued to indicate that the applicant has executed the instrument.

(b) On and after October 7, 2009, the application also shall state whether the applicant is a veteran, active duty, or reservist of the armed forces of the United States and, if the applicant is such, whether the applicant wishes the identification card issued to indicate that the applicant is a veteran, active duty, or reservist of the armed forces of the United States by a military designation on the identification card.

(3) The registrar or deputy registrar, in accordance with section 3503.11 of the Revised Code, shall register as an elector any person who applies for an identification card or duplicate if the applicant is eligible and wishes to be registered as an elector. The decision of an applicant whether to register as an elector shall be given no consideration in the decision of whether to issue the applicant an identification card or duplicate.

(B) The application for an identification card or duplicate shall be filed in the office of the registrar or deputy registrar. Each applicant shall present documentary evidence as required by the registrar of the applicant's age and identity, and the applicant shall swear that all information given is true. An identification card issued by the department of rehabilitation and correction under section 5120.59 of the Revised Code or an identification card issued by the department of youth services under section 5139.511 of the Revised Code shall be sufficient documentary evidence under this division upon verification of the applicant's social security number by the registrar or a deputy registrar. Upon issuing an identification card under this section for a person who has been issued an identification card under section 5120.59or section 5139.511 of the Revised Code, the registrar or deputy registrar shall destroy the identification card issued under section 5120.59or section 5139.511 of the Revised Code.

All applications for an identification card or duplicate shall be filed in duplicate, and if submitted to a deputy registrar, a copy shall be forwarded to the registrar. The registrar shall prescribe rules for the manner in which a deputy registrar is to file and maintain applications and other records. The registrar shall maintain a suitable, indexed record of all applications denied and cards issued or canceled.

(C) In addition to any other information it contains, on and after the date that is fifteen months after April 7, 2009, the form furnished by the registrar of motor vehicles for an application for an identification card or duplicate shall inform applicants that the applicant must present a copy of the applicant's DD-214 or an equivalent document in order to qualify to have the card or duplicate indicate that the applicant is an honorably discharged veteran of the armed forces of the United States based on a request made pursuant to division (A)(2)(b) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General Assemblych.29,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-29-1998; 09-16-2004; 2008 HB450 04-07-2009; 2008 HB529 04-07-2009; 2008 HB130 04-07-2009



Section 4507.52 - Identification card contents.

(A) Each identification card issued by the registrar of motor vehicles or a deputy registrar shall display a distinguishing number assigned to the cardholder, and shall display the following inscription:

"STATE OF OHIO IDENTIFICATION CARD

This card is not valid for the purpose of operating a motor vehicle. It is provided solely for the purpose of establishing the identity of the bearer described on the card, who currently is not licensed to operate a motor vehicle in the state of Ohio."

The identification card shall display substantially the same information as contained in the application and as described in division (A)(1) of section 4507.51 of the Revised Code, but shall not display the cardholder's social security number unless the cardholder specifically requests that the cardholder's social security number be displayed on the card. If federal law requires the cardholder's social security number to be displayed on the identification card, the social security number shall be displayed on the card notwithstanding this section. The identification card also shall display the color photograph of the cardholder. If the cardholder has executed a durable power of attorney for health care or a declaration governing the use or continuation, or the withholding or withdrawal, of life-sustaining treatment and has specified that the cardholder wishes the identification card to indicate that the cardholder has executed either type of instrument, the card also shall display any symbol chosen by the registrar to indicate that the cardholder has executed either type of instrument. On and after October 7, 2009, if the cardholder has specified that the cardholder wishes the identification card to indicate that the cardholder is a veteran, active duty, or reservist of the armed forces of the United States and has presented a copy of the cardholder's DD-214 form or an equivalent document, the card also shall display any symbol chosen by the registrar to indicate that the cardholder is a veteran, active duty, or reservist of the armed forces of the United States. The card shall be sealed in transparent plastic or similar material and shall be so designed as to prevent its reproduction or alteration without ready detection.

The identification card for persons under twenty-one years of age shall have characteristics prescribed by the registrar distinguishing it from that issued to a person who is twenty-one years of age or older, except that an identification card issued to a person who applies no more than thirty days before the applicant's twenty-first birthday shall have the characteristics of an identification card issued to a person who is twenty-one years of age or older.

Every identification card issued to a resident of this state shall expire, unless canceled or surrendered earlier, on the birthday of the cardholder in the fourth year after the date on which it is issued. Every identification card issued to a temporary resident shall expire in accordance with rules adopted by the registrar and is nonrenewable, but may be replaced with a new identification card upon the applicant's compliance with all applicable requirements. A cardholder may renew the cardholder's identification card within ninety days prior to the day on which it expires by filing an application and paying the prescribed fee in accordance with section 4507.50 of the Revised Code.

If a cardholder applies for a driver's or commercial driver's license in this state or another licensing jurisdiction, the cardholder shall surrender the cardholder's identification card to the registrar or any deputy registrar before the license is issued.

(B) If a card is lost, destroyed, or mutilated, the person to whom the card was issued may obtain a duplicate by doing both of the following:

(1) Furnishing suitable proof of the loss, destruction, or mutilation to the registrar or a deputy registrar;

(2) Filing an application and presenting documentary evidence under section 4507.51 of the Revised Code.

Any person who loses a card and, after obtaining a duplicate, finds the original, immediately shall surrender the original to the registrar or a deputy registrar.

A cardholder may obtain a replacement identification card that reflects any change of the cardholder's name by furnishing suitable proof of the change to the registrar or a deputy registrar and surrendering the cardholder's existing card.

When a cardholder applies for a duplicate or obtains a replacement identification card, the cardholder shall pay a fee of two dollars and fifty cents. A deputy registrar shall be allowed an additional fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for issuing a duplicate or replacement identification card. A disabled veteran who is a cardholder and has a service-connected disability rated at one hundred per cent by the veterans' administration may apply to the registrar or a deputy registrar for the issuance of a duplicate or replacement identification card without payment of any fee prescribed in this section, and without payment of any lamination fee if the disabled veteran would not be required to pay a lamination fee in connection with the issuance of an identification card or temporary identification card as provided in division (B) of section 4507.50 of the Revised Code.

A duplicate or replacement identification card shall expire on the same date as the card it replaces.

(C) The registrar shall cancel any card upon determining that the card was obtained unlawfully, issued in error, or was altered. The registrar also shall cancel any card that is surrendered to the registrar or to a deputy registrar after the holder has obtained a duplicate, replacement, or driver's or commercial driver's license.

(D)

(1) No agent of the state or its political subdivisions shall condition the granting of any benefit, service, right, or privilege upon the possession by any person of an identification card. Nothing in this section shall preclude any publicly operated or franchised transit system from using an identification card for the purpose of granting benefits or services of the system.

(2) No person shall be required to apply for, carry, or possess an identification card.

(E) Except in regard to an identification card issued to a person who applies no more than thirty days before the applicant's twenty-first birthday, neither the registrar nor any deputy registrar shall issue an identification card to a person under twenty-one years of age that does not have the characteristics prescribed by the registrar distinguishing it from the identification card issued to persons who are twenty-one years of age or older.

(F) Whoever violates division (E) of this section is guilty of a minor misdemeanor.

Amended by 128th General Assemblych.29,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 2008 HB450 04-07-2009



Section 4507.53 - Release of digitalized photographic records.

Digitalized photographic records of the department of public safety may be released only to state, local, or federal governmental agencies for criminal justice purposes and to any court.

Effective Date: 06-30-1993; 09-16-2004



Section 4507.54 - Amended and Renumbered RC 4510.52.

Effective Date: 01-01-2004



Section 4507.55 - Amended and Renumbered RC 4510.53.

Effective Date: 01-01-2004



Section 4507.60 - Amended and Renumbered RC 4510.61.

Effective Date: 01-01-2004



Section 4507.61 - Amended and Renumbered RC 4510.62.

Effective Date: 01-01-2004



Section 4507.62 - Amended and Renumbered RC 4510.63.

Effective Date: 01-01-2004



Section 4507.63 - Amended and Renumbered RC 4510.64.

Effective Date: 01-01-2004



Section 4507.99 - Penalty.

Unless another penalty is provided by the section that contains the provision violated or otherwise is provided by the laws of this state, whoever violates any provision of sections 4507.01 to 4507.081 or 4507.10 to 4507.37 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004; 09-16-2004






Chapter 4508 - DRIVER TRAINING SCHOOLS

Section 4508.01 - Driver training school definitions.

As used in this chapter:

(A) "Beginning driver" means any person being trained to drive a particular motor vehicle who has not been previously licensed to drive that motor vehicle by any state or country.

(B) "Disabled person" means a person who, in the opinion of the registrar of motor vehicles, is afflicted with or suffering from a physical or mental disability or disease that prevents the person, in the absence of special training or equipment, from exercising reasonable and ordinary control over a motor vehicle while operating the vehicle upon the highways. "Disabled person" does not mean any person who is or has been subject to any condition resulting in episodic impairment of consciousness or loss of muscular control and whose condition, in the opinion of the registrar, is dormant or is sufficiently under medical control that the person is capable of exercising reasonable and ordinary control over a motor vehicle.

(C) "Driver training school" or "school" means any of the following:

(1) A private business enterprise conducted by an individual, association, partnership, or corporation for the education and training of persons to operate or drive motor vehicles, that uses public streets or highways to provide training, and that charges a consideration or tuition for such services;

(2) A lead school district as provided in section 4508.09 of the Revised Code;

(3) A board of education of a city, exempted village, local, or joint vocational school district or the governing board of an educational service center that offers a driver education course for high school students enrolled in the district or in a district served by the educational service center.

(D) "Instructor" means any person, whether acting for self as operator of a driver training school or for such a school for compensation, who teaches, conducts classes of, gives demonstrations to, or supervises practice of, persons learning to operate or drive motor vehicles.

(E) "Lead school district" means a school district, including a joint vocational school district, designated by the department of education as either a vocational education planning district itself or as responsible for providing primary vocational education leadership within a vocational education planning district that is composed of a group of districts. A "vocational education planning district" is a school district or group of school districts designated by the department as responsible for planning and providing vocational education services to students within the district or group of districts.

Effective Date: 10-11-2002



Section 4508.02 - Rules for administration and enforcement; fees.

(A)

(1) The director of public safety, subject to Chapter 119. of the Revised Code, shall adopt and prescribe such rules concerning the administration and enforcement of this chapter as are necessary to protect the public. The director shall inspect the school facilities and equipment of applicants and licensees and examine applicants for instructor's licenses.

(2) The director shall adopt rules governing online driver education courses that may be completed via the internet to satisfy the classroom instruction under division (C) of this section. The rules shall do all of the following:

(a) Establish standards that an online driver training enterprise must satisfy to be licensed to offer an online driver education course via the internet, including, at a minimum, proven expertise in providing driver education and an acceptable infrastructure capable of providing secure online driver education in accord with advances in internet technology. The rules shall allow an online driver training enterprise to be affiliated with a licensed driver training school offering in-person classroom instruction, but shall not require such an affiliation.

(b) Establish content requirements that an online driver education course must satisfy to be approved as equivalent to twenty-four hours of in-person classroom instruction;

(c) Establish attendance standards, including a maximum number of course hours that may be completed in a twenty-four-hour period;

(d) Allow an enrolled applicant to begin the required eight hours of actual behind-the-wheel instruction upon completing at least two hours of course instruction and being issued a certificate of enrollment by a licensed online driver training enterprise;

(e) Establish any other requirements necessary to regulate online driver education.

(B) The director shall administer and enforce this chapter.

(C) The rules shall require twenty-four hours of in-person classroom instruction or completion of an approved, equivalent online driver education course offered via the internet by a licensed online driver training enterprise, and eight hours of actual behind-the-wheel instruction conducted on public streets and highways of this state for all beginning drivers of noncommercial motor vehicles who are under age eighteen. The rules also shall require the classroom instruction for such drivers to include instruction in the dangers of driving a motor vehicle while using an electronic wireless communications device to write, send, or read a text-based communication.

(D) The rules shall state the minimum hours for classroom and behind-the-wheel instruction required for beginning drivers of commercial trucks, commercial cars, buses, and commercial tractors, trailers, and semitrailers.

(E)

(1) The department of public safety may charge a fee to each online driver training enterprise in an amount sufficient to pay the actual expenses the department incurs in the regulation of online driver education courses.

(2) The department shall supply to each licensed online driver training enterprise certificates to be used for certifying an applicant's enrollment in an approved online driver education course and a separate certificate to be issued upon successful completion of an approved online driver education course. The certificates shall be numbered serially. The department may charge a fee to each online driver training enterprise per certificate supplied to pay the actual expenses the department incurs in supplying the certificates.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.106,HB 99, §1, eff. 8/31/2012.

Effective Date: 10-11-2002



Section 4508.021 - Dissemination of information regarding anatomical gifts and anatomical gift procedures.

(A) As used in this section:

(1) "State agency" has the same meaning as in section 1.60 of the Revised Code.

(2) "Electronic medium" means a video cassette tape, CD-ROM, interactive videodisc, or other format used to convey information to students through electronic means.

(B) The classroom instruction required by division (C) of section 4508.02 of the Revised Code shall include the dissemination of information regarding anatomical gifts and anatomical gift procedures or a presentation and discussion of such gifts and procedures in accordance with this section. The second chance trust fund advisory committee created under section 2108.35 of the Revised Code shall approve any brochure, written material, or electronic medium used by a driver training school to provide information to students regarding anatomical gifts and anatomical gift procedures. However, the committee shall not approve any such brochure, written material, or electronic medium that contains religious content for use in a driver education course conducted by a school district or educational service center.

(C)

(1) If any brochure or other written material approved by the committee under division (B) of this section is made available to a driver training school at no cost, the instructor shall provide such brochure or material to students.

(2) If any electronic medium that is less than twenty minutes in length and that is approved by the committee under division (B) of this section is made available to a driver training school at no cost, the instructor shall show the electronic medium to students, provided that the school maintains operable viewing equipment. If more than one such electronic medium is made available to a school in accordance with this division, the instructor shall select one electronic medium from among those received by the school to show to students.

(3) If no electronic medium is shown to students as specified in division (C)(2) of this section, the instructor shall organize a classroom presentation and discussion regarding anatomical gifts and anatomical gift procedures. The instructor may arrange for the presentation to be conducted by an employee of the department of health or any other state agency, an employee or volunteer of the second chance trust fund, an employee or volunteer of any organization involved in the procurement of organ donations, an organ donor, an organ recipient, an employee or volunteer of a tissue or eye bank, or a tissue or corneal transplant recipient, provided that no such person charges a fee to the school for the presentation. However, no such presentation that contains religious content shall be made to students of a driver education course conducted by a school district or educational service center. Students shall be granted the opportunity to ask questions on anatomical gifts and anatomical gift procedures during the presentation and discussion.

Nothing in this section shall prohibit an instructor from also organizing a classroom presentation and discussion regarding anatomical gifts and anatomical gift procedures in accordance with this division if the instructor shows an electronic medium to students pursuant to division (C)(2) of this section.

(D) No student shall be required to participate in any instruction in anatomical gifts or anatomical gift procedures conducted under this section upon written notification from the student's parent or guardian, or the student if the student is over eighteen years of age, that such instruction conflicts with the religious convictions of the student or the student's parent or guardian. If a student is excused from such instruction, the instructor shall give the student an alternative assignment.

Effective Date: 10-11-2002; 2008 HB529 04-07-2009



Section 4508.03 - Driver training school license requirements - driver training program for disabled persons.

(A) No driver training school shall be established nor any such existing school continued unless the school applies for and obtains from the director of public safety a license in the manner and form prescribed by the director.

The rules shall state the requirements for a school license, including requirements concerning location, equipment, courses of instruction, instructors, previous records of the school and instructors, financial statements, schedule of fees and charges, character and reputation of the operators, insurance in the sum and with those provisions as the director considers necessary to protect adequately the interests of the public, and any other matters as the director may prescribe for the protection of the public. The rules also shall require financial responsibility information as part of the driver education curriculum.

(B) Any school that offers a driver training program for disabled persons shall provide specially trained instructors for the driver training of such persons. No school shall operate a driver training program for disabled persons after June 30, 1978, unless it has been licensed for such operation by the director. No person shall act as a specially trained instructor in a driver training program for disabled persons operated by a school after June 30, 1978, unless that person has been licensed by the director.

(C) The director shall certify instructors to teach driver training to disabled persons in accordance with training program requirements established by the department of public safety.

(D) No person shall operate a driver training school unless the person has a valid license issued by the director under this section.

(E) Whoever violates division (D) of this section is guilty of operating a driver training school without a valid license, a minor misdemeanor. On a second or subsequent offense within two years after the first offense, the person is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4508.04 - Driver training instructor license.

(A) No person shall act as a driver training instructor and on and after June 30, 1978, no person shall act as a driver training instructor for disabled persons unless such person applies for and obtains from the director of public safety a license in the manner and form prescribed by the director. The director shall provide by rule for instructors' license requirements including moral character, physical condition, knowledge of the courses of instruction, motor vehicle laws and safety principles, previous personal and employment records, and such other matters as the director may prescribe for the protection of the public. Driver training instructors for disabled persons shall meet such additional requirements and receive such additional classroom and practical instruction as the director shall prescribe by rule.

(B)

(1) No license shall be issued under this section to a person if, within ten years of the date of application for the license, the person has pleaded guilty to or been convicted of a felony under the laws of this state or the comparable laws of another jurisdiction.

(2) No license shall be issued under this section to a person if, within five years of the date of application for the license, the person has pleaded guilty to or been convicted of a misdemeanor of the first or second degree that is reasonably related to the person's fitness to be issued such a license.

(C) No person shall knowingly make a false statement on a license application submitted under this section.

(D)

(1) Whoever violates division (A) of this section is guilty of acting as a driver training instructor without a valid license, a misdemeanor of the fourth degree.

(2) Whoever violates division (C) of this section may be charged with falsification under section 2921.13 of the Revised Code.

Effective Date: 01-01-2004



Section 4508.05 - License fees.

All licenses shall expire on the last day of the calendar year and may be renewed upon application to the director of public safety as prescribed in rules adopted by the director. Each application for an original school license shall be accompanied by a fee of two hundred fifty dollars, and each application for a renewal school license shall be accompanied by a fee of fifty dollars. Each application for an original instructor's license shall be accompanied by a fee of twenty-five dollars, and each application for a renewal instructor's license shall be accompanied by a fee of ten dollars. Such fees shall be payable to the treasurer of state and credited to the state highway safety fund established in section 4501.06 of the Revised Code. No license fees shall be refunded in the event any license is rejected, suspended, or revoked.

Effective Date: 06-21-2000



Section 4508.06 - Refusal to issue, suspension or revocation of license.

(A) The director of public safety may refuse to issue, or may suspend or revoke, a license or may impose a fine of not more than ten thousand dollars per occurrence in any case in which the director finds the applicant or licensee has violated any of the provisions of this chapter, or any of the rules adopted by the director, or has failed to pay a fine imposed under this division. No person whose license has been suspended or revoked under this section shall fail to return the license to the director.

(B) The director shall deposit all fines collected under division (A) of this section into the state treasury to the credit of the state highway safety fund created by section 4501.06 of the Revised Code.

(C) Whoever fails to return a license that has been suspended or revoked under division (A) of this section is guilty of failing to return a suspended or revoked license, a minor misdemeanor or, on a second or subsequent offense within two years after the first offense, a misdemeanor of the fourth degree.

Effective Date: 01-01-2004; 03-29-2005



Section 4508.07 - Exceptions.

Sections 4508.01 to 4508.06, inclusive, of the Revised Code, do not apply to any person giving driver training lessons without charge, to employers maintaining driver training schools without charge for their employees only, nor to schools or classes conducted by colleges and universities for regularly enrolled full time students as a part of a normal program for such institutions.

Effective Date: 10-11-2002



Section 4508.08 - Motorcycle safety and education program.

There is hereby created in the department of public safety the motorcycle safety and education program. The director of public safety shall administer the program in accordance with the following guidelines:

(A) The program shall include courses of instruction conducted at vocational schools, community colleges, or other suitable locations, by instructors who have obtained certification in the manner and form prescribed by the director. The courses shall meet standards established in rules adopted by the department in accordance with Chapter 119. of the Revised Code. The courses may include instruction for novice motorcycle operators, instruction in motorist awareness and alcohol and drug awareness, and any other kind of instruction the director considers appropriate. A reasonable tuition fee , as determined by the director, may be charged. The director may authorize private organizations or corporations to offer courses without tuition fee restrictions, but such entities are not eligible for reimbursement of expenses or subsidies from the motorcycle safety and education fund created in section 4501.13 of the Revised Code .

(B) In addition to courses of instruction, the program may include provisions for equipment purchases, marketing and promotion, improving motorcycle license testing procedures, and any other provisions the director considers appropriate.

(C) The director shall evaluate the program every two years and shall periodically inspect the facilities, equipment, and procedures used in the courses of instruction.

(D) The director shall appoint at least one training specialist who shall oversee the operation of the program, establish courses of instruction, and supervise instructors. The training specialist shall be a licensed motorcycle operator and shall obtain certification in the manner and form prescribed by the director.

(E) The director may contract with other public agencies or with private organizations or corporations to assist in administering the program.

(F) Notwithstanding any provision of Chapter 102. of the Revised Code, the director, in order to administer the program, may participate in a motorcycle manufacturer's motorcycle loan program.

(G) The director shall contract with an insurance company or companies authorized to do business in this state to purchase a policy or policies of insurance with respect to the establishment or administration, or any other aspect of the operation of the program.

Effective Date: 09-26-2003



Section 4508.09 - Lead school district - application for driver training school license.

(A) A lead school district may apply for a driver training school license for the purpose of providing instruction and training to individuals other than regularly enrolled, full-time high school students in the operation of trucks, commercial cars, and commercial tractors, trailers, and semi-trailers. Except as provided in division (B) of this section, upon the district's compliance with all provisions that govern the issuance of a license to a driver training school to offer instruction and training in the operation of trucks, commercial cars, and commercial tractors, trailers, and semi-trailers, the director of public safety shall issue a license to the district in the form and manner the director prescribes. Upon the issuance of the license, the district may offer instruction and training in the operation of trucks, commercial cars, and commercial tractors, trailers, and semi-trailers and may charge and retain a fee for that instruction and training.

(B) The director shall issue a new license to a lead school district under division (A) of this section if the district complies with all provisions that govern the issuance of a license to a driver training school to offer instruction and training in the operation of trucks, commercial cars, and commercial tractors, trailers, and semi-trailers other than any provision of a rule requiring insurance coverage. If a district complies with all provisions governing the issuance of a license other than the insurance coverage provisions, the director shall issue the new license on the condition that the district obtain the required insurance coverage and submit proof of the insurance coverage to the director not later than sixty days after the date of issuance of the license.

Effective Date: 06-21-2000



Section 4508.091 - Using an unsafe vehicle at driving school.

(A) No person who operates a driver training school shall use or cause to be used in the operation of the driving school and upon any public property or private property used for vehicular traffic any vehicle that does not meet the minimum standards that are established by the director of public safety and that are applicable to vehicles used in the operation of a driving school.

(B) Whoever violates this section is guilty of using an unsafe vehicle at a driving school, a minor misdemeanor or, on a second or subsequent offense within two years after the first offense, a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4508.10 - Certificate of completion.

(A) A driver training school shall issue a certificate of completion to each person who successfully completes a course of instruction necessary to obtain or maintain a driver's license. The department of public safety shall provide each driver training school with the certificate of completion forms.

(B) The fee for each driver's license certificate of completion provided by the department to a driver training school is four dollars. The director of public safety shall deposit the fees collected under this section into the state treasury to the credit of the state highway safety fund created in section 4501.06 of the Revised Code.

(C) As used in this section, "driver's license" has the same meaning as in section 4507.01 of the Revised Code.

Effective Date: 07-01-2005; 2007 HB119 09-29-2007



Section 4508.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4509 - FINANCIAL RESPONSIBILITY

Section 4509.01 - [Effective Until 12/22/2013] Financial responsibility definitions.

As used in sections 4509.01 to 4509.78 of the Revised Code:

(A) "Person" includes every natural person, firm, partnership, association, or corporation.

(B) "Driver" means every person who drives or is in actual physical control of a motor vehicle.

(C) "License" includes any license, permit, or privilege to operate a motor vehicle issued under the laws of this state including:

(1) Any temporary instruction permit or examiner's driving permit;

(2) The privilege of any person to drive a motor vehicle whether or not such person holds a valid license;

(3) Any nonresident's operating privilege.

(D) "Owner" means a person who holds the legal title of a motor vehicle. If a motor vehicle is the subject of a lease with an immediate right of possession vested in the lessee, the lessee is the owner. A person listed as the owner on a certificate of title on which there is a notation of a security interest is the owner. A buyer or other transferee of a motor vehicle who receives the certificate of title from the seller or transferor listing the seller or transferor thereon as the owner with an assignment of title to the buyer or transferee nonetheless is the owner even though a subsequent certificate of title has not been issued listing the buyer or transferee as the owner.

(E) "Registration" means registration certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

(F) "Nonresident" means every person who is not a resident of this state.

(G) "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a motor vehicle owned by such person, in this state.

(H) "Vehicle" means every device by which any person or property may be transported upon a highway, except electric personal assistive mobility devices, devices moved by power collected from overhead electric trolley wires, or used exclusively upon stationary rails or tracks, and except devices other than bicycles moved by human power.

(I) "Motor vehicle" means every vehicle propelled by power other than muscular power or power collected from overhead electric trolley wires, except motorized bicycles, road rollers, traction engines, power shovels, power cranes and other equipment used in construction work and not designed for or employed in general highway transportation, hole-digging machinery, well-drilling machinery, ditch-digging machinery, farm machinery, threshing machinery, hay baling machinery, and agricultural tractors and machinery used in the production of horticultural, floricultural, agricultural, and vegetable products.

(J) "Accident" or "motor vehicle accident" means any accident involving a motor vehicle which results in bodily injury to or death of any person, or damage to the property of any person in excess of four hundred dollars.

(K) "Proof of financial responsibility" means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of such proof, arising out of the ownership, maintenance, or use of a motor vehicle in the amount of twelve thousand five hundred dollars because of bodily injury to or death of one person in any one accident, in the amount of twenty-five thousand dollars because of bodily injury to or death of two or more persons in any one accident, and in the amount of seven thousand five hundred dollars because of injury to property of others in any one accident.

(L) "Motor-vehicle liability policy" means an "owner's policy" or an "operator's policy" of liability insurance, certified as provided in section 4509.46 or 4509.47 of the Revised Code as proof of financial responsibility, and issued, except as provided in section 4509.47 of the Revised Code, by an insurance carrier authorized to do business in this state, to or for the benefit of the person named therein as insured.

Effective Date: 10-24-2002

This section is set out twice. See also §4509.012, as amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.



Section 4509.01 - [Effective 12/22/2013] Financial responsibility definitions.

As used in sections 4509.01 to 4509.78 of the Revised Code:

(A) "Person" includes every natural person, firm, partnership, association, or corporation.

(B) "Driver" means every person who drives or is in actual physical control of a motor vehicle.

(C) "License" includes any license, permit, or privilege to operate a motor vehicle issued under the laws of this state including:

(1) Any temporary instruction permit or examiner's driving permit;

(2) The privilege of any person to drive a motor vehicle whether or not such person holds a valid license;

(3) Any nonresident's operating privilege.

(D) "Owner" means a person who holds the legal title of a motor vehicle. If a motor vehicle is the subject of a lease with an immediate right of possession vested in the lessee, the lessee is the owner. A person listed as the owner on a certificate of title on which there is a notation of a security interest is the owner. A buyer or other transferee of a motor vehicle who receives the certificate of title from the seller or transferor listing the seller or transferor thereon as the owner with an assignment of title to the buyer or transferee nonetheless is the owner even though a subsequent certificate of title has not been issued listing the buyer or transferee as the owner.

(E) "Registration" means registration certificates and registration plates issued under the laws of this state pertaining to the registration of motor vehicles.

(F) "Nonresident" means every person who is not a resident of this state.

(G) "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a motor vehicle owned by such person, in this state.

(H) "Vehicle" means every device by which any person or property may be transported upon a highway, except electric personal assistive mobility devices, devices moved by power collected from overhead electric trolley wires, or used exclusively upon stationary rails or tracks, and except devices other than bicycles moved by human power.

(I) "Motor vehicle" means every vehicle propelled by power other than muscular power or power collected from overhead electric trolley wires, except motorized bicycles, road rollers, traction engines, power shovels, power cranes and other equipment used in construction work and not designed for or employed in general highway transportation, hole-digging machinery, well-drilling machinery, ditch-digging machinery, farm machinery, threshing machinery, hay baling machinery, and agricultural tractors and machinery used in the production of horticultural, floricultural, agricultural, and vegetable products.

(J) "Accident" or "motor vehicle accident" means any accident involving a motor vehicle which results in bodily injury to or death of any person, or damage to the property of any person in excess of four hundred dollars.

(K) "Proof of financial responsibility" means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of such proof, arising out of the ownership, maintenance, or use of a motor vehicle in the amount of twenty-five thousand dollars because of bodily injury to or death of one person in any one accident, in the amount of fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident, and in the amount of twenty-five thousand dollars because of injury to property of others in any one accident.

(L) "Motor-vehicle liability policy" means an "owner's policy" or an "operator's policy" of liability insurance, certified as provided in section 4509.46 or 4509.47 of the Revised Code as proof of financial responsibility, and issued, except as provided in section 4509.47 of the Revised Code, by an insurance carrier authorized to do business in this state, to or for the benefit of the person named therein as insured.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.

Effective Date: 10-24-2002

This section is set out twice. See also §4509.011, effective until 12/22/2013.



Section 4509.011 - Financial responsibility of minor drivers.

Sections 4509.01 to 4509.78 of the Revised Code apply to minor drivers in the same manner as they apply to adult drivers.

Effective Date: 10-04-1977



Section 4509.02 - Judgment, state definitions.

As used in sections 4509.291 to 4509.67 of the Revised Code:

(A) "Judgment" means any judgment which has become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of any motor vehicle for damages, including damages for care and loss of services because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages.

(B) "State" means any state, territory, or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

Effective Date: 01-01-2004



Section 4509.03 - Registrar of motor vehicles - powers and duties.

(A) The registrar of motor vehicles shall administer and enforce sections 4509.01 to 4509.78 of the Revised Code. He may make rules necessary for such administration and shall provide for hearings upon request of persons aggrieved by his orders or acts in accordance with sections 119.01 to 119.13 of the Revised Code except as otherwise provided under section 4509.101 or any other section of the Revised Code.

(B) The registrar, with the approval of the director of public safety, shall provide suitable forms for the purposes of sections 4509.01 to 4509.78 of of the Revised Code.

Effective Date: 11-12-1992



Section 4509.04 - Review of registrar's orders.

Any order or act, including the adoption of the form of accident report, of the registrar of motor vehicles under sections 4509.01 to 4509.78 of the Revised Code is subject to the provisions of sections 119.01 to 119.13 of the Revised Code, except as otherwise provided under section 4509.101 of the Revised Code.

Effective Date: 01-01-1984



Section 4509.05 - Information furnished by registrar - fee.

(A) Upon request, the registrar of motor vehicles shall search and furnish a certified abstract of the following information with respect to any person:

(1) An enumeration of the motor vehicle accidents in which such person has been involved except accidents certified as described in division (D) of section 3937.41 of the Revised Code;

(2) Such person's record of convictions for violation of the motor vehicle laws.

(B) The registrar shall collect for each abstract a fee of five dollars.

(C) The registrar may permit deputy registrars to perform a search and furnish a certified abstract under this section. A deputy registrar performing this function shall comply with section 4501.27 of the Revised Code concerning the disclosure of personal information, shall collect and transmit to the registrar the five-dollar fee established under division (B) of this section, and may collect and retain a service fee of three dollars and fifty cents.

Of each five-dollar fee the registrar collects under this division, the registrar shall pay two dollars into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code, sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established in section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

Amended by 128th General Assemblych.181,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-01-1990; 09-16-2004



Section 4509.06 - Accident report alleging uninsured driver or owner.

(A) The driver of any motor vehicle which is in any manner involved in a motor vehicle accident within six months of the accident may forward a written report of the accident to the registrar of motor vehicles on a form prescribed by the registrar alleging that a driver or owner of any other vehicle involved in the accident was uninsured at the time of the accident.

(B) Upon receipt of the accident report, the registrar shall send a notice by regular mail to the driver and owner alleged to be uninsured requiring the person to give evidence that the person had proof of financial responsibility in effect at the time of the accident.

(C) Within thirty days after the mailing of the notice by the registrar, the driver of the vehicle alleged to be uninsured shall forward a report together with acceptable proof of financial responsibility to the registrar in a form prescribed by the registrar. The forwarding of the report by the owner of the motor vehicle involved in the accident is deemed compliance with this section by the driver. This section does not change or modify the duties of the driver or operator of a motor vehicle as set forth in section 4549.02 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 03-31-1997



Section 4509.07 - Contents of accident report.

The report prescribed by the registrar of motor vehicles shall request only information sufficient to enable the registrar to administer and enforce the provisions of sections 4509.01 to 4509.78, inclusive of the Revised Code.

The driver or owner of a motor vehicle involved in an accident shall furnish such additional relevant information as the registrar requires.

Effective Date: 10-15-1953



Section 4509.08 - Exception to report requirement.

A driver involved in a motor vehicle accident is not subject to section 4509.06 of the Revised Code if, during the time provided in such section, the driver is physically incapable of making a report, but in such event, the owner, if he were not the driver of the motor vehicle involved in the accident, shall within thirty days after learning of the accident make the report.

Effective Date: 07-25-1969



Section 4509.09 - [Repealed].

Effective Date: 03-31-1997



Section 4509.10 - Use of report.

The accident reports submitted pursuant to sections 4509.01 to 4509.78 of the Revised Code, shall be without prejudice to the person reporting and shall be for the confidential use of the registrar of motor vehicles, except that the registrar shall furnish a copy of such report to any person claiming to have been injured or damaged in a motor vehicle accident, or to his attorney, upon the receipt of a fee of one dollar and fifty cents for each search or report.

Motor vehicle accident reports shall not be subject to subpoena or be used as evidence in any trial, civil or criminal, arising out of the accident, except that in order to prove compliance or failure to comply with the accident reporting requirement the registrar shall furnish, upon demand of a court or any person who claims to have made an accident report, a certificate stating that a specified accident report has or has not been made to the registrar.

Effective Date: 07-01-1981



Section 4509.101 - Operating of motor vehicle without proof of financial responsibility.

(A)

(1) No person shall operate, or permit the operation of, a motor vehicle in this state, unless proof of financial responsibility is maintained continuously throughout the registration period with respect to that vehicle, or, in the case of a driver who is not the owner, with respect to that driver's operation of that vehicle.

(2) Whoever violates division (A)(1) of this section shall be subject to the following civil penalties:

(a) Subject to divisions (A)(2)(b) and (c) of this section, a class (F) suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B) (6) of section 4510.02 of the Revised Code and impoundment of the person's license.

(b) If, within five years of the violation, the person's operating privileges are again suspended and the person's license again is impounded for a violation of division (A)(1) of this section, a class C suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(3) of section 4510.02 of the Revised Code. The court may grant limited driving privileges to the person only if the person presents proof of financial responsibility and has complied with division (A)(5) of this section, and no court may grant limited driving privileges for the first fifteen days of the suspension.

(c) If, within five years of the violation, the person's operating privileges are suspended and the person's license is impounded two or more times for a violation of division (A)(1) of this section, a class B suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(2) of section 4510.02 of the Revised Code. The court may grant limited driving privileges to the person only if the person presents proof of financial responsibility and has complied with division (A)(5) of this section, except that no court may grant limited driving privileges for the first thirty days of the suspension.

(d) In addition to the suspension of an owner's license under division (A)(2)(a), (b), or (c) of this section, the suspension of the rights of the owner to register the motor vehicle and the impoundment of the owner's certificate of registration and license plates until the owner complies with division (A)(5) of this section.

(3) A person to whom this state has issued a certificate of registration for a motor vehicle or a license to operate a motor vehicle or who is determined to have operated any motor vehicle or permitted the operation in this state of a motor vehicle owned by the person shall be required to verify the existence of proof of financial responsibility covering the operation of the motor vehicle or the person's operation of the motor vehicle under any of the following circumstances:

(a) The person or a motor vehicle owned by the person is involved in a traffic accident that requires the filing of an accident report under section 4509.06 of the Revised Code.

(b) The person receives a traffic ticket indicating that proof of the maintenance of financial responsibility was not produced upon the request of a peace officer or state highway patrol trooper made in accordance with division (D)(2) of this section.

(c) Whenever, in accordance with rules adopted by the registrar, the person is randomly selected by the registrar and requested to provide such verification.

(4) An order of the registrar that suspends and impounds a license or registration, or both, shall state the date on or before which the person is required to surrender the person's license or certificate of registration and license plates. The person is deemed to have surrendered the license or certificate of registration and license plates, in compliance with the order, if the person does either of the following:

(a) On or before the date specified in the order, personally delivers the license or certificate of registration and license plates, or causes the delivery of the items, to the registrar;

(b) Mails the license or certificate of registration and license plates to the registrar in an envelope or container bearing a postmark showing a date no later than the date specified in the order.

(5) Except as provided in division (A)(6) or (L) of this section, the registrar shall not restore any operating privileges or registration rights suspended under this section, return any license, certificate of registration, or license plates impounded under this section, or reissue license plates under section 4503.232 of the Revised Code, if the registrar destroyed the impounded license plates under that section, or reissue a license under section 4510.52 of the Revised Code, if the registrar destroyed the suspended license under that section, unless the rights are not subject to suspension or revocation under any other law and unless the person, in addition to complying with all other conditions required by law for reinstatement of the operating privileges or registration rights, complies with all of the following:

(a) Pays to the registrar or an eligible deputy registrar a financial responsibility reinstatement fee of one hundred dollars for the first violation of division (A)(1) of this section, three hundred dollars for a second violation of that division, and six hundred dollars for a third or subsequent violation of that division;

(b) If the person has not voluntarily surrendered the license, certificate, or license plates in compliance with the order, pays to the registrar or an eligible deputy registrar a financial responsibility nonvoluntary compliance fee in an amount, not to exceed fifty dollars, determined by the registrar;

(c) Files and continuously maintains proof of financial responsibility under sections 4509.44 to 4509.65 of the Revised Code;

(d) Pays a deputy registrar a service fee of ten dollars to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee, any nonvoluntary compliance fee, and two dollars of the service fee to the registrar in the manner the registrar shall determine.

(6) If the registrar issues an order under division (A)(2) of this section resulting from the failure of a person to respond to a financial responsibility random verification request under division (A)(3)(c) of this section and the person successfully maintains an affirmative defense to a violation of section 4510.16 of the Revised Code or is determined by the registrar or a deputy registrar to have been in compliance with division (A)(1) of this section at the time of the initial financial responsibility random verification request, the registrar shall do both of the following:

(a) Terminate the order of suspension or impoundment;

(b) Restore the operating privileges and registration rights of the person without payment of the fees established in divisions (A)(5)(a) and (b) of this section and without a requirement to file proof of financial responsibility.

(B)

(1) Every party required to file an accident report under section 4509.06 of the Revised Code also shall include with the report a document described in division (G)(1) of this section.

If the registrar determines, within forty-five days after the report is filed, that an operator or owner has violated division (A)(1) of this section, the registrar shall do all of the following:

(a) Order the impoundment, with respect to the motor vehicle involved, required under division (A)(2)(d) of this section, of the certificate of registration and license plates of any owner who has violated division (A)(1) of this section;

(b) Order the suspension required under division (A)(2)(a), (b), or (c) of this section of the license of any operator or owner who has violated division (A)(1) of this section;

(c) Record the name and address of the person whose certificate of registration and license plates have been impounded or are under an order of impoundment, or whose license has been suspended or is under an order of suspension; the serial number of the person's license; the serial numbers of the person's certificate of registration and license plates; and the person's social security account number, if assigned, or, where the motor vehicle is used for hire or principally in connection with any established business, the person's federal taxpayer identification number. The information shall be recorded in such a manner that it becomes a part of the person's permanent record, and assists the registrar in monitoring compliance with the orders of suspension or impoundment.

(d) Send written notification to every person to whom the order pertains, at the person's last known address as shown on the records of the bureau. The person, within ten days after the date of the mailing of the notification, shall surrender to the registrar, in a manner set forth in division (A)(4) of this section, any certificate of registration and registration plates under an order of impoundment, or any license under an order of suspension.

(2) The registrar shall issue any order under division (B)(1) of this section without a hearing. Any person adversely affected by the order, within ten days after the issuance of the order, may request an administrative hearing before the registrar, who shall provide the person with an opportunity for a hearing in accordance with this paragraph. A request for a hearing does not operate as a suspension of the order. The scope of the hearing shall be limited to whether the person in fact demonstrated to the registrar proof of financial responsibility in accordance with this section. The registrar shall determine the date, time, and place of any hearing, provided that the hearing shall be held, and an order issued or findings made, within thirty days after the registrar receives a request for a hearing. If requested by the person in writing, the registrar may designate as the place of hearing the county seat of the county in which the person resides or a place within fifty miles of the person's residence. The person shall pay the cost of the hearing before the registrar, if the registrar's order of suspension or impoundment is upheld.

(C) Any order of suspension or impoundment issued under this section or division (B) of section 4509.37 of the Revised Code may be terminated at any time if the registrar determines upon a showing of proof of financial responsibility that the operator or owner of the motor vehicle was in compliance with division (A)(1) of this section at the time of the traffic offense, motor vehicle inspection, or accident that resulted in the order against the person. A determination may be made without a hearing. This division does not apply unless the person shows good cause for the person's failure to present satisfactory proof of financial responsibility to the registrar prior to the issuance of the order.

(D)

(1) For the purpose of enforcing this section, every peace officer is deemed an agent of the registrar.

(a) Except as provided in division (D)(1)(b) of this section, any peace officer who, in the performance of the peace officer's duties as authorized by law, becomes aware of a person whose license is under an order of suspension, or whose certificate of registration and license plates are under an order of impoundment, pursuant to this section, may confiscate the license, certificate of registration, and license plates, and return them to the registrar.

(b) Any peace officer who, in the performance of the peace officer's duties as authorized by law, becomes aware of a person whose license is under an order of suspension, or whose certificate of registration and license plates are under an order of impoundment resulting from failure to respond to a financial responsibility random verification, shall not, for that reason, arrest the owner or operator or seize the vehicle or license plates. Instead, the peace officer shall issue a citation for a violation of section 4510.16 of the Revised Code specifying the circumstances as failure to respond to a financial responsibility random verification.

(2) A peace officer shall request the owner or operator of a motor vehicle to produce proof of financial responsibility in a manner described in division (G) of this section at the time the peace officer acts to enforce the traffic laws of this state and during motor vehicle inspections conducted pursuant to section 4513.02 of the Revised Code.

(3) A peace officer shall indicate on every traffic ticket whether the person receiving the traffic ticket produced proof of the maintenance of financial responsibility in response to the officer's request under division (D)(2) of this section. The peace officer shall inform every person who receives a traffic ticket and who has failed to produce proof of the maintenance of financial responsibility that the person must submit proof to the traffic violations bureau with any payment of a fine and costs for the ticketed violation or, if the person is to appear in court for the violation, the person must submit proof to the court.

(4)

(a) If a person who has failed to produce proof of the maintenance of financial responsibility appears in court for a ticketed violation, the court may permit the defendant to present evidence of proof of financial responsibility to the court at such time and in such manner as the court determines to be necessary or appropriate. In a manner prescribed by the registrar, the clerk of courts shall provide the registrar with the identity of any person who fails to submit proof of the maintenance of financial responsibility pursuant to division (D)(3) of this section.

(b) If a person who has failed to produce proof of the maintenance of financial responsibility also fails to submit that proof to the traffic violations bureau with payment of a fine and costs for the ticketed violation, the traffic violations bureau, in a manner prescribed by the registrar, shall notify the registrar of the identity of that person.

(5)

(a) Upon receiving notice from a clerk of courts or traffic violations bureau pursuant to division (D)(4) of this section, the registrar shall order the suspension of the license of the person required under division (A)(2)(a), (b), or (c) of this section and the impoundment of the person's certificate of registration and license plates required under division (A)(2)(d) of this section, effective thirty days after the date of the mailing of notification. The registrar also shall notify the person that the person must present the registrar with proof of financial responsibility in accordance with this section, surrender to the registrar the person's certificate of registration, license plates, and license, or submit a statement subject to section 2921.13 of the Revised Code that the person did not operate or permit the operation of the motor vehicle at the time of the offense. Notification shall be in writing and shall be sent to the person at the person's last known address as shown on the records of the bureau of motor vehicles. The person, within fifteen days after the date of the mailing of notification, shall present proof of financial responsibility, surrender the certificate of registration, license plates, and license to the registrar in a manner set forth in division (A)(4) of this section, or submit the statement required under this section together with other information the person considers appropriate.

If the registrar does not receive proof or the person does not surrender the certificate of registration, license plates, and license, in accordance with this division, the registrar shall permit the order for the suspension of the license of the person and the impoundment of the person's certificate of registration and license plates to take effect.

(b) In the case of a person who presents, within the fifteen-day period, documents to show proof of financial responsibility, the registrar shall terminate the order of suspension and the impoundment of the registration and license plates required under division (A)(2)(d) of this section and shall send written notification to the person, at the person's last known address as shown on the records of the bureau.

(c) Any person adversely affected by the order of the registrar under division (D)(5)(a) or (b) of this section, within ten days after the issuance of the order, may request an administrative hearing before the registrar, who shall provide the person with an opportunity for a hearing in accordance with this paragraph. A request for a hearing does not operate as a suspension of the order. The scope of the hearing shall be limited to whether, at the time of the hearing, the person presents proof of financial responsibility covering the vehicle and whether the person is eligible for an exemption in accordance with this section or any rule adopted under it. The registrar shall determine the date, time, and place of any hearing; provided, that the hearing shall be held, and an order issued or findings made, within thirty days after the registrar receives a request for a hearing. If requested by the person in writing, the registrar may designate as the place of hearing the county seat of the county in which the person resides or a place within fifty miles of the person's residence. Such person shall pay the cost of the hearing before the registrar, if the registrar's order of suspension or impoundment under division (D)(5)(a) or (b) of this section is upheld.

(6) A peace officer may charge an owner or operator of a motor vehicle with a violation of section 4510.16 of the Revised Code when the owner or operator fails to show proof of the maintenance of financial responsibility pursuant to a peace officer's request under division (D)(2) of this section, if a check of the owner or operator's driving record indicates that the owner or operator, at the time of the operation of the motor vehicle, is required to file and maintain proof of financial responsibility under section 4509.45 of the Revised Code for a previous violation of this chapter.

(7) Any forms used by law enforcement agencies in administering this section shall be prescribed, supplied, and paid for by the registrar.

(8) No peace officer, law enforcement agency employing a peace officer, or political subdivision or governmental agency that employs a peace officer shall be liable in a civil action for damages or loss to persons arising out of the performance of any duty required or authorized by this section.

(9) As used in this division and divisions (E) and (G) of this section, "peace officer" has the meaning set forth in section 2935.01 of the Revised Code.

(E) All fees, except court costs, fees paid to a deputy registrar, and those portions of the financial responsibility reinstatement fees as otherwise specified in this division, collected under this section shall be paid into the state treasury to the credit of the financial responsibility compliance fund. The financial responsibility compliance fund shall be used exclusively to cover costs incurred by the bureau in the administration of this section and sections 4503.20, 4507.212, and 4509.81 of the Revised Code, and by any law enforcement agency employing any peace officer who returns any license, certificate of registration, and license plates to the registrar pursuant to division (C) of this section, except that the director of budget and management may transfer excess money from the financial responsibility compliance fund to the state bureau of motor vehicles fund if the registrar determines that the amount of money in the financial responsibility compliance fund exceeds the amount required to cover such costs incurred by the bureau or a law enforcement agency and requests the director to make the transfer.

Of each financial responsibility reinstatement fee the registrar collects pursuant to division (A)(5)(a) of this section or receives from a deputy registrar under division (A)(5)(d) of this section, the registrar shall deposit twenty-five dollars of each one-hundred-dollar reinstatement fee, fifty dollars of each three-hundred-dollar reinstatement fee, and one hundred dollars of each six-hundred-dollar reinstatement fee into the state treasury to the credit of the indigent defense support fund created by section 120.08 of the Revised Code.

All investment earnings of the financial responsibility compliance fund shall be credited to the fund.

(F) Chapter 119. of the Revised Code applies to this section only to the extent that any provision in that chapter is not clearly inconsistent with this section.

(G)

(1) The registrar, court, traffic violations bureau, or peace officer may require proof of financial responsibility to be demonstrated by use of a standard form prescribed by the registrar. If the use of a standard form is not required, a person may demonstrate proof of financial responsibility under this section by presenting to the traffic violations bureau, court, registrar, or peace officer any of the following documents or a copy of the documents:

(a) A financial responsibility identification card as provided in section 4509.103 of the Revised Code;

(b) A certificate of proof of financial responsibility on a form provided and approved by the registrar for the filing of an accident report required to be filed under section 4509.06 of the Revised Code;

(c) A policy of liability insurance, a declaration page of a policy of liability insurance, or liability bond, if the policy or bond complies with section 4509.20 or sections 4509.49 to 4509.61 of the Revised Code;

(d) A bond or certification of the issuance of a bond as provided in section 4509.59 of the Revised Code;

(e) A certificate of deposit of money or securities as provided in section 4509.62 of the Revised Code;

(f) A certificate of self-insurance as provided in section 4509.72 of the Revised Code.

(2) If a person fails to demonstrate proof of financial responsibility in a manner described in division (G)(1) of this section, the person may demonstrate proof of financial responsibility under this section by any other method that the court or the bureau, by reason of circumstances in a particular case, may consider appropriate.

(3) A motor carrier certificated by the interstate commerce commission or by the public utilities commission may demonstrate proof of financial responsibility by providing a statement designating the motor carrier's operating authority and averring that the insurance coverage required by the certificating authority is in full force and effect.

(4)

(a) A finding by the registrar or court that a person is covered by proof of financial responsibility in the form of an insurance policy or surety bond is not binding upon the named insurer or surety or any of its officers, employees, agents, or representatives and has no legal effect except for the purpose of administering this section.

(b) The preparation and delivery of a financial responsibility identification card or any other document authorized to be used as proof of financial responsibility under this division does not do any of the following:

(i) Create any liability or estoppel against an insurer or surety, or any of its officers, employees, agents, or representatives;

(ii) Constitute an admission of the existence of, or of any liability or coverage under, any policy or bond;

(iii) Waive any defenses or counterclaims available to an insurer, surety, agent, employee, or representative in an action commenced by an insured or third-party claimant upon a cause of action alleged to have arisen under an insurance policy or surety bond or by reason of the preparation and delivery of a document for use as proof of financial responsibility.

(c) Whenever it is determined by a final judgment in a judicial proceeding that an insurer or surety, which has been named on a document accepted by a court or the registrar as proof of financial responsibility covering the operation of a motor vehicle at the time of an accident or offense, is not liable to pay a judgment for injuries or damages resulting from such operation, the registrar, notwithstanding any previous contrary finding, shall forthwith suspend the operating privileges and registration rights of the person against whom the judgment was rendered as provided in division (A)(2) of this section.

(H) In order for any document described in division (G)(1)(b) of this section to be used for the demonstration of proof of financial responsibility under this section, the document shall state the name of the insured or obligor, the name of the insurer or surety company, and the effective and expiration dates of the financial responsibility, and designate by explicit description or by appropriate reference all motor vehicles covered which may include a reference to fleet insurance coverage.

(I) For purposes of this section, "owner" does not include a licensed motor vehicle leasing dealer as defined in section 4517.01 of the Revised Code, but does include a motor vehicle renting dealer as defined in section 4549.65 of the Revised Code. Nothing in this section or in section 4509.51 of the Revised Code shall be construed to prohibit a motor vehicle renting dealer from entering into a contractual agreement with a person whereby the person renting the motor vehicle agrees to be solely responsible for maintaining proof of financial responsibility, in accordance with this section, with respect to the operation, maintenance, or use of the motor vehicle during the period of the motor vehicle's rental.

(J) The purpose of this section is to require the maintenance of proof of financial responsibility with respect to the operation of motor vehicles on the highways of this state, so as to minimize those situations in which persons are not compensated for injuries and damages sustained in motor vehicle accidents. The general assembly finds that this section contains reasonable civil penalties and procedures for achieving this purpose.

(K) Nothing in this section shall be construed to be subject to section 4509.78 of the Revised Code.

(L)

(1) The registrar may terminate any suspension imposed under this section and not require the owner to comply with divisions (A)(5)(a), (b), and (c) of this section if the registrar with or without a hearing determines that the owner of the vehicle has established by clear and convincing evidence that all of the following apply:

(a) The owner customarily maintains proof of financial responsibility.

(b) Proof of financial responsibility was not in effect for the vehicle on the date in question for one of the following reasons:

(i) The vehicle was inoperable.

(ii) The vehicle is operated only seasonally, and the date in question was outside the season of operation.

(iii) A person other than the vehicle owner or driver was at fault for the lapse of proof of financial responsibility through no fault of the owner or driver.

(iv) The lapse of proof of financial responsibility was caused by excusable neglect under circumstances that are not likely to recur and do not suggest a purpose to evade the requirements of this chapter.

(2) The registrar may grant an owner or driver relief for a reason specified in division (L)(1)(b)(i) or (ii) of this section whenever the owner or driver is randomly selected to verify the existence of proof of financial responsibility for such a vehicle. However, the registrar may grant an owner or driver relief for a reason specified in division (L)(1)(b)(iii) or (iv) of this section only if the owner or driver has not previously been granted relief under division (L)(1)(b)(iii) or (iv) of this section.

(M) The registrar shall adopt rules in accordance with Chapter 119. of the Revised Code that are necessary to administer and enforce this section. The rules shall include procedures for the surrender of license plates upon failure to maintain proof of financial responsibility and provisions relating to reinstatement of registration rights, acceptable forms of proof of financial responsibility, and verification of the existence of financial responsibility during the period of registration.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 09-16-2004



Section 4509.102 - Falsification.

No person who has knowingly failed to maintain proof of financial responsibility in accordance with section 4509.101 of the Revised Code shall produce any document with the purpose to mislead a peace officer upon the request of a peace officer for proof of financial responsibility made in accordance with division (D)(2) of section 4509.101 of the Revised Code. Any person who violates this division is guilty of falsification under section 2921.13 of the Revised Code.

Effective Date: 07-01-1997



Section 4509.103 - Insurer to provide financial responsibility identification cards.

(A) Each insurer writing motor vehicle liability insurance in this state shall provide financial responsibility identification cards to every policyholder in this state to whom it has delivered or issued for delivery a motor vehicle liability insurance policy. A minimum of one financial responsibility identification card shall be issued for every motor vehicle insured under a motor vehicle liability insurance policy.

(B) A financial responsibility identification card shall be valid only for the policy period. The card shall be in a form prescribed by the registrar of motor vehicles. It shall disclose the policy period and shall contain such other information as required by the registrar.

Effective Date: 10-20-1995



Section 4509.104 - Conspicuous warning that policy does not meet minimum amounts.

Any automobile insurance policy that does not provide liability coverage at the time of issuance of at least the minimum amounts provided under division (K) of section 4509.01 of the Revised Code for proof of financial responsibility shall contain a clear and conspicuous warning on the face of the policy stating the policy does not constitute proof of financial responsibility as required for the operation of a motor vehicle under division (A)(1) of section 4509.101 of the Revised Code.

Effective Date: 04-20-1995



Section 4509.105 - [Repealed].

Effective Date: 01-01-2004



Section 4509.11 - Application of security requirements.

Sections 4509.12 to 4509.30, inclusive, of the Revised Code apply to the driver and owner of any motor vehicle which is in any manner involved in a motor vehicle accident within this state.

Effective Date: 10-01-1953



Section 4509.12 - Security deposit.

(A) The registrar of motor vehicles upon the expiration of twenty days after the receipt of a motor vehicle accident report, required under sections 4509.01 to 4509.78, inclusive, of the Revised Code, shall determine the amount of security which is sufficient to satisfy any judgments for damages resulting from the accident as may be recovered against each driver or owner involved in the accident; provided that in any accident resulting in personal injury such amount shall in no case be less than five hundred dollars. This determination shall not be made with respect to drivers or owners who are exempt under sections 4509.14 to 4509.78, inclusive, of the Revised Code from the requirements as to security and suspension.

(B) The registrar shall determine the amount of security deposit required of any person upon the basis of the reports and other evidence submitted. If a person involved in a motor vehicle accident fails to make a report indicating the extent of his injuries or the damage to his property within thirty days after being requested to furnish additional information and the registrar does not have sufficient evidence on which to base an evaluation of such injuries or damage, then the registrar after reasonable notice to such person, if it is possible to give such notice, otherwise without notice, shall not require any deposit of security for the benefit or protection of such person. However, if the registrar finds that during the time provided in this section it was impossible to determine the extent of such injuries or damage, then such report or information must be furnished by the individual within thirty days after such injuries or damages have been determined.

Effective Date: 07-01-1960



Section 4509.13 - Notice of required security deposit.

The registrar of motor vehicles, within fifty days after receipt of report of any motor vehicle accident, or after receipt of additional evidence as may be requested by the registrar, and upon determining the amount of security to be required of any person involved in such accident or to be required of the owner of any motor vehicle involved in such accident, shall give written notice to such person of the amount of security required to be deposited by him. Such notice shall inform the person of his right to a hearing if written request is made within thirty days of the mailing of the notice.

Effective Date: 11-16-1973



Section 4509.14 - Reduction of excessive security - return of excess deposit.

The registrar of motor vehicles may reduce the amount of security ordered if, in his judgment, the amount ordered is excessive; provided that in any accident resulting in personal injury, the amount shall in no case be reduced to an amount less than five hundred dollars. If the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith.

Effective Date: 07-01-1960



Section 4509.15 - Form and amount of security.

The security required under section 4509.12 of the Revised Code shall be in the form of money, or bonds of the United States, or of this state, or a political subdivision of this state, at their par or face value, or a corporate surety bond of a surety licensed to do business in this state, in such amount as the registrar of motor vehicles may require, but in no case involving personal injury in an amount less than five hundred dollars, or in excess of the limits specified in section 4509.20 of the Revised Code.

Effective Date: 09-16-1963



Section 4509.16 - Designation for whom security deposit made.

Every person depositing security shall specify in writing whether the deposit is made on behalf of himself, another person, or both himself and another person required to deposit security. Such designation may at any time be changed, but any single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

Effective Date: 10-01-1953



Section 4509.17 - License suspension upon failure to request hearing or deposit security.

Except as provided in sections 4509.01 to 4509.78 of the Revised Code, upon failure of any person to request a hearing as provided for in section 4509.13 of the Revised Code or to deposit the security required under section 4509.12 of the Revised Code within thirty days after the registrar of motor vehicles has sent the notice provided for in section 4509.13 of the Revised Code, the registrar shall impose a class F suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code on the person and the registrations of all motor vehicles owned by the person. If the person is a nonresident, the suspension shall include the privilege of operating any motor vehicle within this state or permitting the operation within this state of any motor vehicle owned by the nonresident.

Effective Date: 01-01-2004



Section 4509.18 - License or registration denied until security deposited.

When a person failing to deposit security as required has no license or registration in this state, he shall not be issued a license or be allowed to register any motor vehicle until he has complied with section 4509.12 of the Revised Code to the same extent that would be necessary if at the time of the accident he had held a license or been the owner of a motor vehicle registered in this state.

Effective Date: 10-01-1953



Section 4509.19 - Exceptions to security deposit and suspension.

(A) The requirements as to security and suspension in sections 4509.12 and 4509.17 of the Revised Code do not apply:

(1) To the driver or the owner of a motor vehicle involved in an accident in which no injury or damage was caused to the person or property of anyone other than such driver or owner;

(2) To the driver or owner of a motor vehicle which at the time of the accident was parked, unless such motor vehicle was parked at a place where parking was at the time of the accident prohibited under any applicable law or ordinance;

(3) To the owner of a motor vehicle if at the time of the accident the motor vehicle was operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission;

(4) To any police officer who while responding to an emergency call assumes custody of a motor vehicle and is the driver thereof at the time of the accident;

(5) To the driver or owner if the owner had in effect at the time of the accident an automobile liability policy or bond with respect to the motor vehicle in the accident, except that a driver shall not be exempt under this division of this section if at the time of the accident the motor vehicle was being operated without the owner's permission, express or implied;

(6) To the driver, if not the owner of the motor vehicle involved in the accident, if there was in effect at the time of the accident an automobile liability policy or bond with respect to his driving of motor vehicles not owned by him;

(7) To a driver or owner whose liability for damages resulting from the accident is, in the judgment of the registrar of motor vehicles, covered by any other form of liability insurance policy or bond;

(8) To the driver or owner of a motor vehicle involved in an accident to the extent that the owner of the motor vehicle at the time of the accident was a self-insurer as defined in section 4509.72 of the Revised Code, except that a driver shall not be exempt under this division of this section if at the time of the accident the motor vehicle was being operated without the owner's permission, express or implied;

(9) To the owner of a motor vehicle where such owner is the United States, this state, any political subdivision of this state, any municipal corporation therein or any private volunteer fire company serving a political subdivision of this state.

(B) Whenever the registrar has taken any action or has failed to take any action under section 4509.17 of the Revised Code by reason of having received erroneous information or by reason of having received no information, then upon receiving correct information within six months after the date of a motor vehicle accident the registrar shall take appropriate action to carry out the purposes of sections 4509.01 to 4509.78 of the Revised Code. This division of this section does not require the registrar to reevaluate the amount of any deposit required under section 4509.12 of the Revised Code.

Effective Date: 11-16-1973



Section 4509.20 - [Effective Until 12/22/2013] Requirements of insurance or bond necessary to excuse deposit of security.

(A) A policy or bond does not comply with divisions (A)(5), (A)(6), and (A)(7) of section 4509.19 of the Revised Code unless issued by an insurance company or surety company authorized to do business in this state, except as provided in division (B) of this section, or unless such policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twelve thousand five hundred dollars because of bodily injury to or death of one person in any one accident, and, subject to said limit for one person, to a limit of not less than twenty-five thousand dollars because of bodily injury to or death of two or more persons in one accident, and, if the accident has resulted in injury to, or destruction of property, to a limit of not less than seven thousand five hundred dollars because of injury to or destruction of property of others in any one accident.

(B) A policy or bond does not comply with divisions (A)(5), (A)(6), and (A)(7) of section 4509.19 of the Revised Code with respect to any motor vehicle which was not registered in this state or was a motor vehicle which was registered elsewhere than in this state at the effective date of the policy or bond or the most recent renewal thereof, unless the insurance company or surety company issuing such policy or bond is authorized to do business in this state, or if said company is not authorized to do business in this state unless it executes a power of attorney authorizing the registrar of motor vehicles to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident.

The registrar may rely upon the accuracy of the information in the required report of a motor vehicle accident as to the existence of insurance or a bond unless the registrar has reason to believe that the information is erroneous.

Effective Date: 01-01-1970

This section is set out twice. See also §4509.202, as amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.



Section 4509.20 - [Effective 12/22/2013] Requirements of insurance or bond necessary to excuse deposit of security.

(A) A policy or bond does not comply with divisions (A)(5), (A)(6), and (A)(7) of section 4509.19 of the Revised Code unless issued by an insurance company or surety company authorized to do business in this state, except as provided in division (B) of this section, or unless such policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than twenty-five thousand dollars because of bodily injury to or death of one person in any one accident, and, subject to said limit for one person, to a limit of not less than fifty thousand dollars because of bodily injury to or death of two or more persons in one accident, and, if the accident has resulted in injury to, or destruction of property, to a limit of not less than twenty-five thousand dollars because of injury to or destruction of property of others in any one accident.

(B) A policy or bond does not comply with divisions (A) (5), (A) (6), and (A) (7) of section 4509.19 of the Revised Code with respect to any motor vehicle which was not registered in this state or was a motor vehicle which was registered elsewhere than in this state at the effective date of the policy or bond or the most recent renewal thereof, unless the insurance company or surety company issuing such policy or bond is authorized to do business in this state, or if said company is not authorized to do business in this state unless it executes a power of attorney authorizing the registrar of motor vehicles to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident.

The registrar may rely upon the accuracy of the information in the required report of a motor vehicle accident as to the existence of insurance or a bond unless the registrar has reason to believe that the information is erroneous.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.

Effective Date: 01-01-1970

This section is set out twice. See also §4509.201, effective until 12/22/2013.



Section 4509.21 - Release or covenant not to sue - minors.

A person is relieved from the requirement for deposit of security if he is fully released from liability for any property damage and personal injury by all persons injured or damaged in the accident. When an injury or damage claim has been subrogated to an insurance company and a copy of such subrogated claim has been filed with the bureau of motor vehicles, a release shall be required from that insurance company. For this purpose a covenant not to sue has the same effect as a release.

If the registrar of motor vehicles has evaluated the injuries or damages to a minor in an amount not more than two hundred dollars the registrar may accept, for the purpose of this section only, evidence of a full release from all liability for personal injury and property damage executed by a natural guardian or a legal guardian on behalf of such minor without the approval of any court.

Effective Date: 10-22-1969



Section 4509.22 - Adjudication of nonliability.

A person may be relieved from the security requirements of section 4509.12 of the Revised Code upon final adjudication of nonliability with respect to such person as to all claims arising out of the accident.

Effective Date: 10-01-1953



Section 4509.23 - Payment of judgment.

The payment in full of a judgment or payment on a judgment of an amount equivalent to the maximum which could be required for deposit under section 4509.15 of the Revised Code has the same effect as a release from liability under section 4509.21 of the Revised Code.

Effective Date: 10-01-1953



Section 4509.24 - Agreement by parties - effect of breach.

(A) The persons involved in or affected by a motor vehicle accident may at any time enter into a written agreement for the payment of an agreed amount with respect to all claims for bodily injury to or death of any person or property damage arising from the accident which may provide for payment in installments. A signed copy of the agreement may be filed with the registrar of motor vehicles.

(B) The registrar, upon filing of any such written agreement, shall not require the deposit of security by any party to the agreement for the benefit or protection of any party to the agreement. The registrar shall modify appropriately any prior order of suspension with reference to such persons, or if security has been deposited, the registrar immediately shall return to the depositor or the depositor's personal representative any deposit for the benefit or protection of any party to the agreement.

(C) If the registrar receives satisfactory evidence that any person obliged to make payment under any such agreement has defaulted in payment, the registrar shall impose a class F suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code on the person as provided in section 4509.17 of the Revised Code. Such an order of suspension remains in effect until any of the following occurs:

(1) Security is deposited by the person to whom the suspension applies in such amount as the registrar may then determine;

(2) The registrar receives satisfactory evidence that the entire obligation has been paid or released;

(3) A period of two years has elapsed following the breach of agreement and satisfactory evidence is filed with the registrar that no action has been instituted on the agreement during that period.

Effective Date: 01-01-2004



Section 4509.25 - Registrar shall not require security deposit of relieved person or shall return security deposit.

The registrar of motor vehicles, if satisfied as to any fact which under sections 4509.21 to 4509.23 of the Revised Code would entitle a person to relief from sections 4509.12 and 4509.17 of the Revised Code, shall not require the deposit of security by the person so relieved and shall terminate any prior order of suspension with respect to that person, or if security previously has been deposited, the registrar immediately shall return the deposit to the depositor or to the depositor's personal representative.

Effective Date: 09-17-1996



Section 4509.26 - Termination of suspension.

Unless a suspension is terminated under other provisions of sections 4509.01 to 4509.78, inclusive, of the Revised Code, any order of suspension by the registrar of motor vehicles under such sections shall remain in effect and no license shall be renewed for or issued to any person whose license is suspended and no registration shall be renewed for or issued to any person whose motor vehicle registration is suspended until either of the following happens:

(A) There is deposited on his behalf the security required under section 4509.12 of the Revised Code.

(B) Two years have elapsed following the date of the accident and satisfactory evidence has been filed with the registrar of motor vehicles that during such period no action for damages arising out of the accident resulting in the suspension has been instituted.

An affidavit of the applicant that no action for damages arising out of the accident has been filed against him or, if filed, that it is not still pending shall be prima-facie evidence of that fact. The registrar may take whatever steps are necessary to verify the statement set forth in the affidavit.

Effective Date: 10-30-1965



Section 4509.27 - Security deposit fund.

There is hereby created in the state treasury the security deposit fund. All security deposits that the registrar of motor vehicles requires to be paid under section 4509.12 of the Revised Code and that the registrar receives shall be deposited into the fund. Moneys in the fund shall be applied only to the payment of a judgment for damages arising out of an accident as provided in section 4509.28 of the Revised Code and to the return of security deposits as provided in sections 4509.25 and 4509.29 of the Revised Code. All investment earnings of the fund shall be credited to the roadwork development fund created by section 122.14 of the Revised Code.

Effective Date: 03-30-2001; 07-01-2005



Section 4509.28 - Application of security deposit funds.

(A) Security deposited with the registrar of motor vehicles shall be applicable only to the payment of judgments for damages arising out of the accident in question in an action against the person on whose behalf the deposit was made which action was begun within two years after the date of the accident, or upon assignment by the depositor for the settlement of claims arising out of such accident.

(B) Every distribution of funds from the security deposit shall be subject to the limits of the registrar's evaluation on behalf of the claimant.

(C) If a judgment is rendered against the principal named in a corporate surety bond a certified copy of the judgment entry shall be forwarded to the bonding company, who shall forward to the clerk of the court where the judgment was rendered the amount of the judgment up to the limits of the accepted surety bond. This action must be taken by the bonding company within thirty days from receipt of notice of such judgment.

Effective Date: 10-22-1969



Section 4509.29 - Return of deposit.

Upon the expiration of two years from the date of any accident for which a security deposit has been made, any security remaining on deposit shall be returned to the depositor or to his personal representative if an affidavit or other evidence satisfactory to the registrar of motor vehicles has been filed:

(A) That no action for damages arising out of the accident for which deposit was made, begun within two years after the date of the accident, is pending against the person on whose behalf the deposit was made;

(B) That there does not exist any unpaid judgment rendered against any such person in such an action.

Effective Date: 01-14-1972



Section 4509.291 - Cooperation with other states.

(A) When a nonresident's operating privilege is suspended pursuant to section 4509.101, 4509.17, or 4509.24 of the Revised Code for a violation of any provision of sections 4509.01 to 4509.78 of the Revised Code, the registrar of motor vehicles shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to the provision set forth in division (B) of this section.

(B) Upon receipt of a certification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident or failure to give proof of financial responsibility, under circumstances which would require the registrar to suspend a nonresident's operating privilege had the accident occurred in this state, the registrar shall impose a class F suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code on the person and all registrations of such resident. Such suspension shall continue until such resident furnishes evidence of the person's compliance with the law of such other state relating to the deposit of such security or to the giving of proof of financial responsibility.

Effective Date: 01-01-2004



Section 4509.30 - Accident report and findings of registrar prohibited at trial.

The report required following a motor vehicle accident, the action taken by the registrar of motor vehicles pursuant to sections 4509.11 to 4509.291, inclusive, of the Revised Code, the findings of the registrar upon which such action is based, and the security filed as provided in such sections, shall not be referred to in any way and shall not be evidence of the negligence or due care of either party at the trial of any action to recover damages.

Effective Date: 07-01-1960



Section 4509.31 - [Repealed].

Effective Date: 01-01-2004



Section 4509.32 - [Repealed].

Effective Date: 01-01-2004



Section 4509.33 - Suspension of nonresidents' operating privilege and registration.

If a nonresident by final order or judgment of a court of record or mayor's court is convicted of, or forfeits bail or collateral deposited to secure an appearance for trial for, any offense for which the suspension of a license is provided, the registrar of motor vehicles shall impose a suspension of the privilege of the nonresident to operate a motor vehicle for the same period for which suspension of a license by a court of record is authorized by the applicable section of the Revised Code. The suspension shall remain in effect until the expiration of the period so ordered and thereafter until the nonresident gives and thereafter maintains proof of financial responsibility in accordance with section 4509.45 of the Revised Code.

The registrar shall also suspend the privilege of the use in this state of every motor vehicle owned by the nonresident, except that the registrar shall not suspend the privilege if the owner has given or immediately gives and thereafter maintains proof of financial responsibility with respect to all motor vehicles owned by the nonresident. The registrar shall restore such privilege of a nonresident owner when the owner gives and thereafter maintains proof of financial responsibility in accordance with section 4509.45 of the Revised Code.

Effective Date: 01-01-2004



Section 4509.34 - Suspension of license withdrawn.

(A) The suspension of a license referred to in section 4509.291 of the Revised Code shall remain in effect and the registrar of motor vehicles shall not issue to any person whose license is so suspended any new or renewal license until permitted under the motor vehicle laws, and not then until such person gives and thereafter maintains proof of financial responsibility in accordance with section 4509.45 of the Revised Code.

(B) The suspension of registration referred to in such sections shall remain in effect and the registrar shall not register or reregister in the name of any person whose registration is so suspended as owner of any motor vehicle, nor return or re-issue license plates for such vehicle, until such person gives and thereafter maintains proof of financial responsibility in accordance with section 4509.45 of the Revised Code.

Effective Date: 01-01-2004



Section 4509.35 - Registrar to receive copies of judgments, conviction of nonresident or order forfeiture of bail.

Whenever any person fails within thirty days to satisfy a judgment rendered within this state, upon the written request of the judgment creditor or the judgment creditor's attorney, the clerk of the court which rendered the judgment, or the judge of the court or mayor of the mayor's court if the court has no clerk, immediately shall forward a certified copy of the judgment to the registrar of motor vehicles.

Whenever any nonresident has been convicted of an offense for which the court is required to impose a license suspension under any provision of the Revised Code or has forfeited bail given to secure the nonresident's appearance for trial upon a charge of any offense for which the court is required to impose a license suspension under any provision of the Revised Code, the clerk of every court of record and the mayor of every mayor's court immediately shall forward to the registrar a certified copy or transcript of the conviction or order forfeiture of bail.

Effective Date: 01-01-2004



Section 4509.36 - Copies of judgments sent to other states.

If the defendant named in any certified copy of a judgment, conviction, or order of bail forfeiture reported to the registrar of motor vehicles is a nonresident, the registrar shall transmit a certified copy of the judgment, conviction, or order of bail forfeiture to the official in charge of the issuance of licenses and registration of the state of which the defendant is a resident.

Effective Date: 10-01-1953



Section 4509.37 - Suspension of license and registration, and nonresident's operating privilege - civil penalties.

(A) The registrar of motor vehicles upon receipt of a certified copy of a judgment, shall impose a class F suspension for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code of the license and registration and any nonresident's operating privilege of any person against whom such judgment was rendered, except as provided in sections 4509.01 to 4509.78 of the Revised Code.

Such certified copy of a judgment shall include the last known address, the social security number, if known, and the operator's license number, of the judgment debtor.

(B) The registrar shall also impose the civil penalties specified in division (A)(2) of section 4509.101 of the Revised Code unless either of the following applies:

(1) The judgment debtor presents proof of financial responsibility to the registrar proving that the judgment debtor was covered, at the time of the motor vehicle accident out of which the cause of action arose, by proof of financial responsibility in compliance with section 4509.101 of the Revised Code.

(2) The judgment debtor proves to the registrar that the judgment debtor's registration and license have been previously suspended under section 4509.101 of the Revised Code by reason of the judgment debtor's failure to prove that the judgment debtor was covered, at the time of the motor vehicle accident out of which the cause of action arose, by proof of financial responsibility.

Effective Date: 01-01-2004



Section 4509.38 - Waiver by judgment creditor of suspension provision.

If the judgment creditor consents in writing, in such form as the registrar of motor vehicles prescribes, that the judgment debtor be allowed license and registration or nonresident's operating privilege, the same may be allowed by the registrar for six months from the date of the consent and thereafter until the consent is revoked in writing, notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in section 4509.42 of the Revised Code, provided the judgment debtor furnishes proof of financial responsibility and thereafter maintains it in accordance with section 4509.45 of the Revised Code.

Effective Date: 10-30-1965



Section 4509.39 - No suspension when insurer obligated.

No license, registration, or nonresident's operating privilege shall be suspended for nonpayment of a judgment under sections 4509.01 to 4509.78, inclusive, of the Revised Code, if the registrar of motor vehicles finds that an insurer is obligated to pay such judgment, at least to the extent and for the amounts required in such sections, but has not paid such judgment. A finding by the registrar that an insurer is obligated to pay a judgment is not binding upon the insurer and has no legal effect except for the purpose of administering this section. Whenever in any judicial proceeding it is determined by final judgment, decree, or order that an insurer is not obligated to pay such judgment, the registrar, notwithstanding any previous contrary finding, shall forthwith suspend the license and registration and nonresident's operating privilege of any person against whom such judgment was rendered, as provided in section 4509.37 of the Revised Code.

Effective Date: 10-01-1953



Section 4509.40 - Suspension continues until settlement of judgment.

The registrar of motor vehicles shall impose a class F suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code for nonpayment of a judgment, and while such order is in force no license, registration, or permit to operate a motor vehicle shall be issued in the name of such person, including any such person not previously licensed. The registrar shall vacate the order of suspension upon proof that such judgment is stayed, or satisfied in full or to the extent provided in section 4509.41 of the Revised Code, subject to the exemptions stated in sections 4509.37, 4509.38, 4509.39, and 4509.42 of the Revised Code, and upon such person's filing with the registrar of motor vehicles evidence of financial responsibility in accordance with section 4509.45 of the Revised Code.

Effective Date: 01-01-2004



Section 4509.41 - [Effective Until 12/22/2013] Satisfaction of judgments.

(A) Judgments are satisfied for the purpose of sections 4509.01 to 4509.78, inclusive, of the Revised Code, in each of the following cases:

(1) When twelve thousand five hundred dollars has been credited upon any judgments in excess of that amount because of bodily injury to or death of one person as a result of any one accident;

(2) When the sum of twenty-five thousand dollars has been credited upon any judgments in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident;

(3) When seven thousand five hundred dollars has been credited upon any judgments rendered in excess of that amount because of injury to property of others as a result of any one accident.

(B) Payments made in settlements of any claims because of bodily injury, death, or property damage arising from such accident shall be credited in reduction of the amounts provided for in this section.

Effective Date: 01-01-1970

This section is set out twice. See also §4509.412, as amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.



Section 4509.41 - [Effective 12/22/2013] Satisfaction of judgments.

(A) Judgments are satisfied for the purpose of sections 4509.01 to 4509.78, inclusive, of the Revised Code, in each of the following cases:

(1) When twenty-five thousand dollars has been credited upon any judgments in excess of that amount because of bodily injury to or death of one person as a result of any one accident;

(2) When the sum of fifty thousand dollars has been credited upon any judgments in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident;

(3) When twenty-five thousand dollars has been credited upon any judgments rendered in excess of that amount because of injury to property of others as a result of any one accident.

(B) Payments made in settlements of any claims because of bodily injury, death, or property damage arising from such accident shall be credited in reduction of the amounts provided for in this section.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.

Effective Date: 01-01-1970

This section is set out twice. See also §4509.411, effective until 12/22/2013.



Section 4509.42 - Payment of judgment in installments.

(A) A judgment debtor upon due notice to the judgment creditor may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor has, may order and fix the amounts and times of payment of the installments.

(B) The registrar of motor vehicles shall not suspend for nonpayment of a judgment, a license, registration, or nonresident's operating privilege, and shall restore the license, registration, or nonresident's operating privilege suspended for nonpayment, when the judgment debtor gives proof of financial responsibility and maintains it in accordance with section 4509.45 of the Revised Code, and obtains an order permitting the payment of the judgment in installments, and while the payment of any installment is not in default.

(C) If the judgment debtor fails to pay any installment as specified by such order, then upon notice of default the registrar shall impose a class F suspension of the license, registration, or nonresident's operating privilege of the judgment debtor until such judgment is satisfied as specified in division (B)(6) of section 4510.02 of the Revised Code.

Effective Date: 01-01-2004



Section 4509.43 - [Repealed].

Effective Date: 11-16-1973



Section 4509.44 - Proof of financial responsibility required for registration.

No motor vehicle shall be or continue to be registered in the name of any person required to file proof of financial responsibility unless such proof is furnished and maintained in accordance with section 4509.45 of the Revised Code.

Effective Date: 10-30-1965



Section 4509.45 - Filing of proof of financial responsibility.

(A) Proof of financial responsibility when required under section 4509.101, 4509.33, 4509.34, 4509.38, 4509.40, 4509.42, 4509.44, or 4510.038 of the Revised Code may be given by filing any of the following:

(1) A financial responsibility identification card as provided in section 4509.104 of the Revised Code;

(2) A certificate of insurance as provided in section 4509.46 or 4509.47 of the Revised Code;

(3) A bond as provided in section 4509.59 of the Revised Code;

(4) A certificate of deposit of money or securities as provided in section 4509.62 of the Revised Code;

(5) A certificate of self-insurance, as provided in section 4509.72 of the Revised Code, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, the self-insurer will pay the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to the self-insurer.

(B) Proof under division (A) of this section shall be filed and maintained for five years from the date of the registrar's imposition of a class A, B, or C suspension of operating privileges and shall be filed and maintained for three years from the date of the registrar's imposition of a class D, E, or F suspension of operating privileges.

Effective Date: 01-01-2004



Section 4509.46 - Certificate of domestic insurer as proof.

Proof of financial responsibility may be furnished by filing with the registrar of motor vehicles the written certificate of any insurance carrier authorized to do business in this state certifying that there is in effect a motor-vehicle liability policy for the benefit of the person to furnish proof of financial responsibility. The certificate either shall state the expiration date of the policy, which date shall be not less than one year from the effective of the certificate, or if no expiration date is stated in the certificate, then such policy shall not expire until canceled or terminated as provided in section 4509.57 of the Revised Code. The certificate shall also designate by explicit description or by appropriate reference all motor vehicles covered, unless the policy is issued to a person who is not the owner of a motor vehicle.

Effective Date: 10-01-1953



Section 4509.47 - Proof of financial responsibility by nonresident.

A nonresident may give proof of financial responsibility by filing with the registrar of motor vehicles a written certificate of an insurance carrier authorized to transact business in the state in which motor vehicles, owned by such nonresident, are registered, or in the state in which such nonresident resides if he does not own a motor vehicle, provided such certificate otherwise conforms with sections 4509.01 to 4509.78, inclusive, of the Revised Code. The registrar shall accept such certificate upon condition that the insurance carrier complies with the following provisions with respect to the policies so certified:

(A) The insurance carrier shall execute a power of attorney authorizing the registrar to accept service on its behalf of notice or process in any action arising out of a motor-vehicle accident in this state;

(B) The insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this state relating to the terms of motor-vehicle liability policies issued in this state.

Effective Date: 10-01-1953



Section 4509.48 - Default by insurance carrier.

If any insurance carrier not authorized to transact business in this state, which has qualified to furnish proof of financial responsibility, defaults in any such undertakings or agreements, the registrar of motor vehicles shall not thereafter accept as proof any certificate of such carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

Effective Date: 10-01-1953



Section 4509.49 - Requirements for motor-vehicle liability policy.

Every motor-vehicle liability policy shall set forth the name and address of the insured, the coverage afforded by the policy, the premium charged, the policy period, the limits of liability, and shall contain an agreement or be indorsed that insurance is provided in accordance with the coverage defined in sections 4509.01 to 4509.78, inclusive, of the Revised Code, with respect to bodily injury and death or property damage, or both, and is subject to such sections.

Effective Date: 10-01-1953



Section 4509.50 - Requirements may be met by one or more policies.

The requirements for a motor-vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

Effective Date: 10-01-1953



Section 4509.51 - [Effective Until 12/22/2013] Requirements for owner's liability insurance.

Subject to the terms and conditions of an owner's policy, every owner's policy of liability insurance:

(A) Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby granted;

(B) Shall insure the person named therein and any other person, as insured, using any such motor vehicles with the express or implied permission of the insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of such vehicles within the United States or Canada, subject to monetary limits exclusive of interest and costs, with respect to each such motor vehicle, as follows:

(1) Twelve thousand five hundred dollars because of bodily injury to or death of one person in any one accident;

(2) Twenty-five thousand dollars because of bodily injury to or death of two or more persons in any one accident;

(3) Seven thousand five hundred dollars because of injury to property of others in any one accident.

Effective Date: 02-12-2004

This section is set out twice. See also §4509.512, as amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.



Section 4509.51 - [Effective 12/22/2013] Requirements for owner's liability insurance.

Subject to the terms and conditions of an owner's policy, every owner's policy of liability insurance:

(A) Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby granted;

(B) Shall insure the person named therein and any other person, as insured, using any such motor vehicles with the express or implied permission of the insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of such vehicles within the United States or Canada, subject to monetary limits exclusive of interest and costs, with respect to each such motor vehicle, as follows:

(1) Twenty-five thousand dollars because of bodily injury to or death of one person in any one accident;

(2) Fifty thousand dollars because of bodily injury to or death of two or more persons in any one accident;

(3) Twenty-five thousand dollars because of injury to property of others in any one accident.

Amended by 129th General AssemblyFile No.181,HB 278, §1, eff. 12/22/2013.

Effective Date: 02-12-2004

This section is set out twice. See also §4509.511, effective until 12/22/2013.



Section 4509.52 - Requirements for operator's insurance.

Every operator's policy of liability insurance shall insure the person named as insured against loss from the liability imposed upon him by law for damages arising out of the use by him of any motor vehicle not owned by him, within the same territorial limits and subject to the same limits of liability as are set forth with respect to an owner's policy or liability insurance.

Effective Date: 10-01-1953



Section 4509.53 - Provisions incorporated into policy by law.

Every motor-vehicle liability policy is subject to the following provisions which need not be contained therein:

(A) Subject to the terms and conditions of the policy, the liability of the insurance carrier with respect to the insurance required by sections 4509.01 to 4509.78 of the Revised Code, shall become conclusive whenever injury or damage covered by the policy occurs; the policy shall not be canceled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury; no statement made by the insured or on the insured's behalf shall defeat or void the policy.

(B) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage.

(C) The insurance carrier may settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in division (B) of section 4509.51 of the Revised Code.

(D) The policy, the written application therefor, and any rider or indorsement which does not conflict with sections 4509.01 to 4509.78 of the Revised Code, shall constitute the entire contract between the parties.

Effective Date: 02-12-2004



Section 4509.54 - Permissible exclusions of liability policies.

A motor-vehicle liability policy need not insure any liability under any workers' compensation law, or any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance, or repair of any such motor vehicle, or any liability for damage to property owned by, rented to, in charge of, or transported by the insured.

Effective Date: 01-17-1977



Section 4509.55 - Permissible liability provisions in policy.

(A) Any policy which grants the coverage required for a motor-vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor-vehicle liability policy and such excess or additional coverage shall not be subject to sections 4509.01 to 4509.78, inclusive, of the Revised Code. With respect to a policy which grants such excess or additional coverage the term "motor-vehicle liability policy" shall apply only to that part of the coverage which is required by such sections.

(B) Any motor-vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for such sections.

(C) Any motor-vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

Effective Date: 10-01-1953



Section 4509.56 - Binder fulfills requirements.

Any binder issued pending the issuance of a motor-vehicle liability policy fulfills the requirements for such a policy.

Effective Date: 10-01-1953



Section 4509.57 - Notice required to terminate insurance certification.

When an insurance carrier has certified a motor-vehicle liability policy under section 4509.46 or 4509.47 of the Revised Code, the insurance so certified shall not be canceled or terminated until at least ten days after a notice of cancellation or termination is filed in the office of the registrar of motor vehicles, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any vehicle designated in both certificates. If an expiration date is stated in the certificate provided for in section 4509.46 of the Revised Code, no notice of expiration is required.

Effective Date: 10-01-1953



Section 4509.58 - Policies affected.

(A) Sections 4509.01 to 4509.78, inclusive, of the Revised Code do not apply to policies of automobile insurance against liability which may be required by any other law of this state, but if such policies contain an agreement or are indorsed to conform with such section they may be certified as proof of financial responsibility under such sections.

(B) Such sections do not apply to policies insuring solely the named insured against liability resulting from the maintenance or use, by persons in the insured's employ or on his behalf, of motor vehicles not owned by the insured.

Effective Date: 10-01-1953



Section 4509.59 - Proof of financial responsibility evidenced by bond.

Proof of financial responsibility may be evidenced by the bond of a surety company duly authorized to transact business within this state, or a bond with at least two individual sureties each owning real estate within this state, and together having equities equal in value to at least twice the amount of such bond; the real estate shall be scheduled in the bond approved by a judge of a court of record and the bond shall be conditioned for payment of the amount specified in section 4509.62 of the Revised Code. Such bond shall be filed with the registrar and shall not be cancelable except after ten days written notice to the registrar of motor vehicles.

Effective Date: 10-01-1953



Section 4509.60 - Filing of bond constitutes lien.

Upon acceptance of a bond with individual sureties, the registrar of motor vehicles shall forward to the county recorder of the county in which the sureties' real estate is located a notice of such deposit and pay the recorder a base fee of five dollars for filing and indexing the notice and a housing trust fund fee of five dollars pursuant to section 317.36 of the Revised Code. The recorder shall receive and file such notice and keep and index the same. Such bond shall constitute a lien in favor of the state upon the real estate so scheduled or any surety, and the lien shall exist in favor of any holder of a final judgment against the person who has filed the bond, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damage because of injury to property, including the loss of use thereof, resulting from the ownership, maintenance, or use of a motor vehicle after such bond was filed, upon the filing of notice to that effect by the registrar with the county recorder as provided in this section.

Effective Date: 08-01-2003



Section 4509.61 - Judgment creditor may bring action against bond.

If a judgment against a principal on a bond filed as proof of financial responsibility is not satisfied within thirty days after it has become final, the judgment creditor may, for his own benefit and at his sole expense, bring an action in the name of the state against the company or persons executing such bond, including an action to foreclose this lien upon the sureties' real estate.

Effective Date: 10-01-1953



Section 4509.62 - Proof of financial responsibility evidenced by certificate of treasurer of state.

Proof of financial responsibility may be evidenced by the certificate of the treasurer of state that the person named therein has deposited with him thirty thousand dollars in money or bonds of the United States, of this state, or of a political subdivision of this state at their par or face value. The treasurer of state shall not accept any such deposit and issue a certificate therefor and the registrar shall not accept such certificate unless it is accompanied by evidence that there are no unsatisfied judgments against the depositor in the county where the depositor resides.

Effective Date: 01-01-1970



Section 4509.63 - Security to satisfy certain judgments.

The deposit provided for in section 4509.62 of the Revised Code shall be held by the treasurer of state to satisfy, in accordance with sections 4509.01 to 4509.78, inclusive, of the Revised Code, any execution on a judgment, against the person making the deposit, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to property, including the loss of use thereof, resulting from the ownership, maintenance, or use of a motor vehicle after such deposit was made. Money or securities so deposited shall not be subject to attachment or execution unless such attachment or execution arises out of a suit for damages as described in this section.

Effective Date: 10-01-1953



Section 4509.64 - Proof of financial responsibility given by another.

Whenever any person required to give proof of financial responsibility under sections 4509.01 to 4509.78, inclusive, of the Revised Code, is or becomes an employee of any owner, or is or becomes a member of the immediate family or household of the owner, the registrar of motor vehicles shall accept proof given by such owner in lieu of proof by such other person to permit such other person to operate a motor vehicle for which the owner has given proof. The registrar shall designate the restrictions imposed by this section on the face of such person's license or may issue a new license containing such restrictions.

Effective Date: 10-01-1953



Section 4509.65 - Substitution of other adequate proof of financial responsibility.

The registrar of motor vehicles shall consent to the cancellation of any bond or certificate of insurance or the registrar shall direct and the treasurer of state shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility in accordance with sections 4509.01 to 4509.78, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4509.66 - Suspension for inadequate proof of financial responsibility.

Whenever any proof of financial responsibility filed under sections 4509.01 to 4509.78, inclusive, of the Revised Code, no longer fulfills the purposes for which required, the registrar of motor vehicles shall require other proof and shall suspend the license and registration or the nonresident's operating privilege pending the filing of such other proof.

Effective Date: 10-01-1953



Section 4509.67 - Cancellation of bond or certificate - waiver of requirement of filing proof.

(A) The registrar of motor vehicles shall, upon request, consent to the immediate cancellation of any bond or certificate of insurance, or shall direct and the treasurer of state shall return to the person entitled any money or securities deposited under sections 4509.01 to 4509.78 of the Revised Code, as proof of financial responsibility, or the registrar shall waive the requirement of filing proof, in any of the following events:

(1) At any time after three years from the date such proof was required when, during the three years preceding the request, the registrar has not received record of a conviction or bail forfeiture which would require or permit the suspension or revocation of the license, registration, or nonresident's operating privilege of the person by or for whom such proof was furnished and the person's motor vehicle registration has not been suspended for a violation of section 4509.101 of the Revised Code;

(2) In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle;

(3) In the event the person who has given proof surrenders his license and registration to the registrar.

(B) The registrar shall not consent to the cancellation of any bond or the return of any money or securities if any action for damages upon a liability covered by such proof is pending, or any judgment upon any such liability is unsatisfied, or in the event the person who has filed such bond or deposited such money or securities has within two years immediately preceding such request been involved as a driver or owner in any motor-vehicle accident resulting in injury to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts, or that he has been released from all liability, or has been finally adjudicated not liable, for such injury may be accepted as evidence thereof in the absence of evidence to the contrary in the records of the registrar.

(C) Whenever any person whose proof has been canceled or returned under division (A)(3) of this section applies for a license or registration within a period of three years from the date proof was originally required, any such application shall be refused unless the applicant re-establishes proof of financial responsibility for the remainder of the three-year period.

Effective Date: 08-01-1984



Section 4509.68 - Transfer of registration not permitted - exception.

If an owner's registration has been suspended under sections 4509.01 to 4509.78, inclusive, of the Revised Code, such registration shall not be transferred nor the motor vehicle registered in any other name unless the registrar of motor vehicles is satisfied that such transfer of registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of such sections. This section does not affect the rights of any chattel mortgagee, conditional vendor, or lessor of a motor vehicle registered in the name of another as owner who becomes subject to sections 4509.01 to 4509.78, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4509.69 - Registration and plates to be returned to registrar.

Any person whose license or registration has been suspended, or whose policy of insurance or bond has been canceled or terminated, or who neglects to furnish other proof of financial responsibility upon request of the registrar of motor vehicles, shall immediately return his license and registration including the registration plates to the registrar.

Effective Date: 10-01-1953



Section 4509.70 - Plan for apportionment of applicants for insurance.

After consultation with the insurance companies authorized to issue automobile liability or physical damage policies, or both, in this state, the superintendent of insurance shall approve a reasonable plan, fair and equitable to the insurers and to their policyholders, for the apportionment among such companies of applicants for such policies and for motor-vehicle liability policies who are in good faith entitled to but are unable to procure such policies through ordinary methods. When any such plan has been approved by the superintendent, all such insurance companies shall subscribe and participate. Any applicant for such policy, any person insured under such plan, and any insurance company affected, may appeal to the superintendent of insurance from any ruling or decision of the manager or committee designated to operate such plan. Any order or act of the superintendent under this section is subject to review as provided in sections 119.01 to 119.13, inclusive, of the Revised Code, at the instance of any party in interest.

Effective Date: 09-14-1970



Section 4509.71 - Exemption of certain owners of motor vehicles.

Sections 4509.01 to 4509.79, except section 4509.06, of the Revised Code do not apply to any motor vehicle owned and operated by the United States, this state, any political subdivision of this state, any municipal corporation therein or any private volunteer fire company serving a political subdivision of the state. Section 4509.06 of the Revised Code does not apply to any vehicle owned and operated by any publicly owned urban transportation system.

Effective Date: 05-21-1982



Section 4509.72 - Requirements for self-insurer.

(A) Any person in whose name more than twenty-five motor vehicles are registered in this state may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the registrar of motor vehicles as provided in division (B) of this section.

(B) The registrar shall issue a certificate of self-insurance upon the application of any such person who is of sufficient financial ability to pay judgments against him.

A certificate may be issued authorizing a person to act as a self-insurer for either property damage or bodily injury liability, or both.

(C) Upon not less than five days' notice and a hearing pursuant to such notice, the registrar may cancel a certificate of self-insurance upon failure to pay any judgment within thirty days after such judgment has become final or upon other proof that such person is no longer of sufficient financial ability to pay judgments against him.

Effective Date: 10-01-1953



Section 4509.73 - Other relief not prevented.

Sections 4509.01 to 4509.78, inclusive, of the Revised Code do not prevent the plaintiff in any action at law from relying upon other processes provided by law.

Effective Date: 10-01-1953



Section 4509.74 - Prohibition against failure to report accident.

(A) No person shall fail to report a motor vehicle accident as required under the laws of this state.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4509.75 - [Repealed].

Effective Date: 07-01-1996



Section 4509.76 - [Repealed].

Effective Date: 09-24-1986



Section 4509.77 - Prohibition against failure to return license.

(A) No person shall willfully fail to return a license or registration as required in section 4509.69 of the Revised Code.

(B) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned for not more than thirty days, or both.

Effective Date: 01-01-2004



Section 4509.78 - General prohibition.

(A) No person shall violate section 4509.01 to 4509.78 of the Revised Code for which no penalty is otherwise provided.

(B) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4509.79 - Liability insurance for motor vehicles used in ridesharing arrangement.

(A) As used in this section, "ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(B) Every owner registering as a passenger car a motor vehicle designed and used for carrying more than nine but not more than fifteen passengers or registering a bus under division (G) of section 4503.04 of the Revised Code shall have in effect, whenever the motor vehicle is used in a ridesharing arrangement, a policy of liability insurance with respect to the motor vehicle in amounts and coverage no less than:

(1) One hundred thousand dollars because of bodily injury to or death of one person in any one accident;

(2) Three hundred thousand dollars because of bodily injury to or death of two or more persons in any one accident;

(3) Fifty thousand dollars because of injury to property of others in any one accident.

(C) Whoever violates this section shall be fined not more than five thousand dollars.

Effective Date: 01-01-2004; 09-16-2004



Section 4509.80 - Chauffeured limousines.

(A) Every owner registering a chauffeured limousine shall furnish and maintain proof of financial responsibility with respect to the limousine by filing with the registrar of motor vehicles any of the following:

(1) A certificate of insurance as provided in section 4509.46 or 4509.47 of the Revised Code;

(2) A policy of liability insurance, a declaration page of a policy of liability insurance, or liability bond, if the policy or bond provides coverage in accordance with division (B) of this section and otherwise complies with sections 4509.49 to 4509.61 of the Revised Code, and if the policy or bond provides that such policy or bond shall not be canceled or terminated prior to not less than ten days after a written notice of cancellation or termination is filed with the registrar;

(3) A bond or certification of the issuance of a bond if the bond provides coverage in the amount of three hundred thousand dollars and otherwise complies with section 4509.59 of the Revised Code;

(4) A certificate of deposit of money or securities if the certificate of deposit provides coverage in the amount of three hundred thousand dollars and otherwise complies with section 4509.62 of the Revised Code;

(5) A certificate of self-insurance as provided in section 4509.72 of the Revised Code.

(B) As used in this section and section 4509.81 of the Revised Code, "proof of financial responsibility" means proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of such proof, arising out of the ownership, maintenance, or use of a chauffeured limousine in the amount of one hundred thousand dollars because of bodily injury to or death of one person in any one accident, three hundred thousand dollars because of bodily injury to or death of two or more persons in any one accident, and fifty thousand dollars because of injury to property of others in any one accident.

(C) Upon the request of a law enforcement officer, the operator of any chauffeured limousine shall produce proof of compliance with this section. The law enforcement officer requesting such proof shall notify the registrar of any violation of this section. The notice to the registrar shall be on a form prescribed by the registrar and supplied by the registrar at the registrar's expense, and shall include the license plate number of the chauffeured limousine and any other information the registrar requires.

(D) The owner, or the owner's designee, shall provide written notice to the registrar of cancellation or termination of the coverage required by this section not less than ten days prior to the effective date of cancellation, and, on or before the effective date of cancellation, shall voluntarily surrender the livery license plate sticker for the vehicle or vehicles for which the cancellation is effective. If the livery license plate sticker is timely and voluntarily surrendered, the registrar shall, upon the filing of proof of financial responsibility as required by this section, reinstate the livery registration of the vehicle and issue a current livery license plate sticker for the vehicle.

(E) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4509.81 - Suspension of rights of owner of chauffeured limousine - request for administrative hearing.

(A) Upon receipt of a notification of violation as provided in division (C) of section 4509.80 of the Revised Code; upon failure of a timely surrender of the livery license plate sticker as required by division (D) of section 4509.80 of the Revised Code; or if the registrar of motor vehicles, upon receipt of notification from an insurer of the imminent cancellation or termination of coverage required by section 4509.80 of the Revised Code, fails to receive evidence of a continuation or substitution of coverage prior to the cancellation or termination date, the registrar shall order the immediate suspension of the rights of the owner of the chauffeured limousine described in the notice to register the limousine and the impoundment of the certificate of registration and registration plates for the limousine. The registrar shall notify the owner that the owner must surrender the certificate of registration and registration plates to the registrar. The notification shall be in writing and sent to the owner at the owner's last known address as shown in the records of the bureau of motor vehicles. Proceedings under this section are deemed special, summary statutory proceedings.

(B) The order of suspension and impoundment of a registration shall state the date on or before which the owner of the chauffeured limousine involved is required to surrender the certificate of registration and registration plates to the registrar. The owner shall be deemed to have surrendered the certificate of registration and registration plates if the owner causes the items to be delivered to the registrar on or before the date specified in the order or mails the items to the registrar in an envelope or container bearing a postmark showing a date no later than the date specified in the order.

(C) The registrar shall not restore any registration rights suspended under this section, return any certificate of registration or registration plates impounded under this section, or reissue registration plates under section 4503.232 of the Revised Code, if the registrar destroyed the impounded registration plates under that section, unless those rights are not subject to suspension under any other law and unless the owner complies with both of the following:

(1) Pays to the registrar or an eligible deputy registrar a financial responsibility reinstatement fee of thirty dollars. The reinstatement fee may be increased, upon approval of the controlling board, up to an amount not exceeding fifty dollars. In addition, pays a service fee of ten dollars to each deputy registrar to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee and two dollars of the service fee to the registrar in the manner the registrar shall determine.

(2) Files and maintains proof of financial responsibility under section 4509.80 of the Revised Code.

(D) Any owner adversely affected by the order of the registrar under this section may, within ten days after the issuance of the order, request an administrative hearing before the registrar, who shall provide the owner with an opportunity for a hearing in accordance with this division. A request for a hearing does not operate as a suspension of the order unless the owner establishes to the satisfaction of the registrar that the operation of the owner's chauffeured limousine will be covered by proof of financial responsibility during the pendency of the appeal. The scope of the hearing shall be limited to whether the owner in fact demonstrated to the registrar proof of financial responsibility in accordance with section 4509.80 of the Revised Code. The registrar shall determine the date, time, and place of any hearing, provided that the hearing shall be held and an order issued or findings made within thirty days after the registrar receives a request for a hearing. If requested by the owner in writing, the registrar may designate as the place of hearing the county seat of the county in which the owner resides or a place within fifty miles of the owner's residence. The owner shall pay the cost of the hearing before the registrar, if the registrar's order of suspension or impoundment is upheld.

(E) Any order of suspension or impoundment issued under this section may be terminated at any time if the registrar determines upon a showing of proof of financial responsibility that the owner of the limousine was in compliance with section 4509.80 of the Revised Code at the time of the incident that resulted in the order against the owner. Such a determination may be made without a hearing.

(F) All fees except the two dollar service fee transmitted to the registrar by a deputy registrar, that are collected by the registrar or transmitted to the registrar under this section shall be paid into the state treasury to the credit of the financial responsibility compliance fund created by section 4509.101 of the Revised Code.

(G) Chapter 119. of the Revised Code applies to this section only to the extent that any provision in that chapter is not clearly inconsistent with this section.

(H)

(1) Proof of financial responsibility may be demonstrated by any of the methods authorized in section 4509.80 of the Revised Code.

(2) Divisions (G)(4)(a) and (b) of section 4509.101 of the Revised Code apply to any finding by the registrar under this section that an owner is covered by proof of financial responsibility.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004



Section 4509.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4510 - DRIVER'S LICENSE SUSPENSION, CANCELLATION, REVOCATION

Section 4510.01 - License suspension definitions.

As used in this title and in Title XXIX of the Revised Code:

(A) "Cancel" or "cancellation" means the annulment or termination by the bureau of motor vehicles of a driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege because it was obtained unlawfully, issued in error, altered, or willfully destroyed, or because the holder no longer is entitled to the license, permit, or privilege.

(B) "Drug abuse offense," "cocaine," and "L.S.D." have the same meanings as in section 2925.01 of the Revised Code.

(C) "Ignition interlock device" means a device approved by the director of public safety that connects a breath analyzer to a motor vehicle's ignition system, that is constantly available to monitor the concentration by weight of alcohol in the breath of any person attempting to start that motor vehicle by using its ignition system, and that deters starting the motor vehicle by use of its ignition system unless the person attempting to start the vehicle provides an appropriate breath sample for the device and the device determines that the concentration by weight of alcohol in the person's breath is below a preset level.

(D) "Immobilizing or disabling device" means a device approved by the director of public safety that may be ordered by a court to be used by an offender as a condition of limited driving privileges. "Immobilizing or disabling device" includes an ignition interlock device, and any prototype device that is used according to protocols designed to ensure efficient and effective monitoring of limited driving privileges granted by a court to an offender.

(E) "Moving violation" means any violation of any statute or ordinance that regulates the operation of vehicles, streetcars, or trackless trolleys on the highways or streets. "Moving violation" does not include a violation of section 4513.263 of the Revised Code or a substantially equivalent municipal ordinance, a violation of any statute or ordinance regulating pedestrians or the parking of vehicles, vehicle size or load limitations, vehicle fitness requirements, or vehicle registration.

(F) "Municipal OVI ordinance" and "municipal OVI offense" have the same meanings as in section 4511.181 of the Revised Code.

(G) "Prototype device" means any testing device to monitor limited driving privileges that has not yet been approved or disapproved by the director of public safety.

(H) "Suspend" or "suspension" means the permanent or temporary withdrawal, by action of a court or the bureau of motor vehicles, of a driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of the suspension or the permanent or temporary withdrawal of the privilege to obtain a license, permit, or privilege of that type for the period of the suspension.

(I) "Controlled substance" and "marihuana" have the same meanings as in section 3719.01 of the Revised Code.

Effective Date: 01-01-2004; 08-17-2006



Section 4510.011 - Drug of abuse defined as in RC 3719.01.

As used in this chapter, "drug of abuse" has the same meaning as in section 4506.01 of the Revised Code.

Effective Date: 08-17-2006



Section 4510.02 - Definite periods of suspension - suspension classes.

(A) When a court elects or is required to suspend the driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege of any offender from a specified suspension class, for each of the following suspension classes, the court shall impose a definite period of suspension from the range specified for the suspension class:

(1) For a class one suspension, a definite period for the life of the person subject to the suspension;

(2) For a class two suspension, a definite period of three years to life;

(3) For a class three suspension, a definite period of two to ten years;

(4) For a class four suspension, a definite period of one to five years;

(5) For a class five suspension, a definite period of six months to three years;

(6) For a class six suspension, a definite period of three months to two years;

(7) For a class seven suspension, a definite period not to exceed one year.

(B) When the bureau of motor vehicles elects or is required to suspend the driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege of any person from a specified suspension class, for each of the following suspension classes, the period of suspension shall be as follows:

(1) For a class A suspension, three years;

(2) For a class B suspension, two years;

(3) For a class C suspension, one year;

(4) For a class D suspension, six months;

(5) For a class E suspension, three months;

(6) For a class F suspension, until conditions are met.

(C) The court may require a person to successfully complete a remedial driving course as a condition for the return of full driving privileges after a suspension period imposed from any range in division (A) of this section or otherwise imposed by the court pursuant to any other provision of law ends.

(D) When a court or the bureau suspends the driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege of any offender or person pursuant to any provision of law that does not provide for the suspension to be from a class set forth in division (A) or (B) of this section, except as otherwise provided in the provision that authorizes or requires the suspension, the suspension shall be subject to and governed by this chapter.

Effective Date: 01-01-2004



Section 4510.021 - Granting limited driving privileges.

(A) Unless expressly prohibited by section 2919.22, section 4510.13, or any other section of the Revised Code, a court may grant limited driving privileges for any purpose described in division (A)(1), (2), or (3) of this section during any suspension imposed by the court. In granting the privileges, the court shall specify the purposes, times, and places of the privileges and may impose any other reasonable conditions on the person's driving of a motor vehicle. The privileges shall be for any of the following limited purposes:

(1) Occupational, educational, vocational, or medical purposes;

(2) Taking the driver's or commercial driver's license examination;

(3) Attending court-ordered treatment.

(B) Unless expressly authorized by a section of the Revised Code, a court may not grant limited driving privileges during any suspension imposed by the bureau of motor vehicles. To obtain limited driving privileges during a suspension imposed by the bureau, the person under suspension may file a petition in a court of record in the county in which the person resides. A person who is not a resident of this state shall file any petition for privileges either in the Franklin county municipal court or in the municipal or county court located in the county where the offense occurred. If the person who is not a resident of this state is a minor, the person may file the petition either in the Franklin county juvenile court or in the juvenile court with jurisdiction over the offense. If a court grants limited driving privileges as described in this division, the privileges shall be for any of the limited purposes identified in division (A) of this section.

(C) When the use of an immobilizing or disabling device is not otherwise required by law, the court, as a condition of granting limited driving privileges, may require that the person's vehicle be equipped with an immobilizing or disabling device, except as provided in division (C) of section 4510.43 of the Revised Code. When the use of restricted license plates issued under section 4503.231 of the Revised Code is not otherwise required by law, the court, as a condition of granting limited driving privileges, may require that the person's vehicle be equipped with restricted license plates of that nature, except as provided in division (B) of that section.

(D) When the court grants limited driving privileges under section 4510.31 of the Revised Code or any other provision of law during the suspension of the temporary instruction permit or probationary driver's license of a person who is under eighteen years of age, the court may include as a purpose of the privilege the person's practicing of driving with the person's parent, guardian, or other custodian during the period of the suspension. If the court grants limited driving privileges for this purpose, the court, in addition to all other conditions it imposes, shall impose as a condition that the person exercise the privilege only when a parent, guardian, or custodian of the person who holds a current valid driver's or commercial driver's license issued by this state actually occupies the seat beside the person in the vehicle the person is operating.

(E) Before granting limited driving privileges under this section, the court shall require the offender to provide proof of financial responsibility pursuant to section 4509.45 of the Revised Code.

Effective Date: 01-01-2004; 06-01-2004



Section 4510.03 - Court records and abstracts of traffic violations.

(A) Every county court judge, mayor of a mayor's court, and clerk of a court of record shall keep a full record of every case in which a person is charged with any violation of any provision of sections 4511.01 to 4511.771 or 4513.01 to 4513.36 of the Revised Code or of any other law or ordinance regulating the operation of vehicles, streetcars, and trackless trolleys on highways or streets.

(B) If a person is convicted of or forfeits bail in relation to a violation of any section listed in division (A) of this section or a violation of any other law or ordinance regulating the operation of vehicles, streetcars, and trackless trolleys on highways or streets, the county court judge, mayor of a mayor's court, or clerk, within seven days after the conviction or bail forfeiture, shall prepare and immediately forward to the bureau of motor vehicles an abstract, certified by the preparer to be true and correct, of the court record covering the case in which the person was convicted or forfeited bail. Every court of record also shall forward to the bureau of motor vehicles an abstract of the court record as described in division (C) of this section upon the conviction of any person of aggravated vehicular homicide or vehicular homicide or of a felony in the commission of which a vehicle was used.

(C) Each abstract required by this section shall be made upon a form approved and furnished by the bureau and shall include the name and address of the person charged, the number of the person's driver's or commercial driver's license, probationary driver's license, or temporary instruction permit, the registration number of the vehicle involved, the nature of the offense, the date of the offense, the date of hearing, the plea, the judgment, or whether bail was forfeited, and the amount of the fine or forfeiture.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 01-01-2004



Section 4510.031 - Traffic offenses on federal property.

(A) A United States district court that has jurisdiction within this state may utilize the provisions of section 4510.03 of the Revised Code in regard to any case in which a person is charged with any violation of any provision of sections 4511.01 to 4511.771 or 4513.01 to 4513.36 of the Revised Code or of any other law or ordinance regulating the operation of vehicles, streetcars, and trackless trolleys on highways or streets located on federal property within this state. The court also may forward to the bureau an abstract upon the conviction of any person of aggravated vehicular homicide or vehicular homicide or of a felony in the commission of which a vehicle was used.

(B) If a United States district court acts under this section, it shall follow the procedures established in section 4510.03 of the Revised Code.

(C) The bureau of motor vehicles shall accept and process an abstract received from a United States district court under this section in the same manner as it accepts and processes an abstract received from a county court judge, mayor of a mayor's court, or clerk of a court of record.

Effective Date: 01-01-2004



Section 4510.032 - Abstracts where charges dismissed or reduced or bail forfeiture.

(A) If a person is charged with a violation of section 4511.19 of the Revised Code or a violation of any municipal OVI ordinance; if that charge is dismissed or reduced; if the person is convicted of or forfeits bail in relation to a violation of any other section of the Revised Code or of any ordinance that regulates the operation of vehicles, streetcars, and trackless trolleys on highways and streets but that does not relate to operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them or to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine; and if the violation of which the person was convicted or in relation to which the person forfeited bail arose out of the same facts and circumstances and the same act as did the charge that was dismissed or reduced, the abstract prepared under section 4510.03 of the Revised Code also shall set forth the charge that was dismissed or reduced, indicate that it was dismissed or reduced, and indicate that the violation resulting in the conviction or bail forfeiture arose out of the same facts and circumstances and the same act as did the charge that was dismissed or reduced.

(B) If a charge against a person of a violation of division (A) of section 4510.11, division (A) of section 4510.14, or division (A) of section 4510.16 of the Revised Code or any municipal ordinance that is substantially equivalent to any of those divisions is dismissed or reduced and if the person is convicted of or forfeits bail in relation to a violation of any other section of the Revised Code or any other ordinance that regulates the operation of vehicles, streetcars, and trackless trolleys on highways and streets that arose out of the same facts and circumstances as did the charge that was dismissed or reduced, the abstract also shall set forth the charge that was dismissed or reduced, indicate that it was dismissed or reduced, and indicate that the violation resulting in the conviction or bail forfeiture arose out of the same facts and circumstances and the same act as did the charge that was dismissed or reduced.

(C)

(1) If a child has been adjudicated an unruly or delinquent child or a juvenile traffic offender for having committed any act that if committed by an adult would be a drug abuse offense or any violation of division (B) of section 2917.11 or of section 4511.19 of the Revised Code, the court shall notify the bureau, by means of an abstract of the court record as described in divisions (B) and (C) of section 4510.03 of the Revised Code, within ten days after the adjudication.

(2) If a court requires a child to attend a drug abuse or alcohol abuse education, intervention, or treatment program, the abstract required by division (C)(1) of this section and forwarded to the bureau also shall include the name and address of the operator of the program and the date that the child entered the program. If the child satisfactorily completes the program, the court, immediately upon receipt of the information, shall send to the bureau an updated abstract that also shall contain the date on which the child satisfactorily completed the program.

Effective Date: 01-01-2004; 08-17-2006



Section 4510.034 - Inelgibility for vehicle registration.

(A) Division (B) of this section applies in relation to persons who are convicted of or plead guilty to any of the following:

(1) A violation of division (A) of section 4510.11, division (A) of section 4510.14, or division (A) of section 4510.16 of the Revised Code;

(2) A violation of a municipal ordinance substantially equivalent to any division set forth in division (A)(1) of this section;

(3) A violation of division (A) of section 4511.19 of the Revised Code or a violation of section 4511.203 of the Revised Code;

(4) A violation of a municipal OVI ordinance.

(B) If a person is convicted of or pleads guilty to any violation set forth in division (A) of this section and if division (D) of section 4503.234 of the Revised Code prohibits the registrar of motor vehicles and all deputy registrars from accepting an application for the registration of, or registering, any motor vehicle in the name of that person, the abstract prepared pursuant to section 4510.03, 4510.031, or 4510.032 of the Revised Code shall specifically set forth these facts and clearly indicate the date on which the order of criminal forfeiture was issued or would have been issued but for the operation of section 4503.234 of the Revised Code. If the registrar receives an abstract containing this information relating to a person, the registrar, in accordance with sections 4503.12 and 4503.234 of the Revised Code, shall take all necessary measures to prevent the registrar's office or any deputy registrar from accepting from the person, for the period of time ending five years after the date on which the order was issued or would have been issued and as described in section 4503.234 of the Revised Code, any new application for the registration of any motor vehicle in the name of the person.

Effective Date: 01-01-2004



Section 4510.035 - Failure to comply with traffic record requirements.

The purposeful failure or refusal of any person to comply with any provision of section 4510.03, 4510.032, 4510.034, 4510.036, or 4510.037 of the Revised Code constitutes misconduct in office and is a ground for removal of the person from the office.

Effective Date: 01-01-2004



Section 4510.036 - Records of bureau of motor vehicles - points assessed.

(A) The bureau of motor vehicles shall record within ten days of conviction or bail forteiture and shall keep at its main office, all abstracts received under this section or section 4510.03, 4510.031, 4510.032, or 4510.034 of the Revised Code and shall maintain records of convictions and bond forfeitures for any violation of a state law or a municipal ordinance regulating the operation of vehicles, streetcars, and trackless trolleys on highways and streets, except a violation related to parking a motor vehicle.

(B) Every court of record or mayor's court before which a person is charged with a violation for which points are chargeable by this section shall assess and transcribe to the abstract of conviction that is furnished by the bureau to the court the number of points chargeable by this section in the correct space assigned on the reporting form. A United States district court that has jurisdiction within this state and before which a person is charged with a violation for which points are chargeable by this section may assess and transcribe to the abstract of conviction report that is furnished by the bureau the number of points chargeable by this section in the correct space assigned on the reporting form. If the federal court so assesses and transcribes the points chargeable for the offense and furnishes the report to the bureau, the bureau shall record the points in the same manner as those assessed and transcribed by a court of record or mayor's court.

(C) A court shall assess the following points for an offense based on the following formula:

(1) Aggravated vehicular homicide, vehicular homicide, vehicular manslaughter, aggravated vehicular assault, or vehicular assault when the offense involves the operation of a vehicle, streetcar, or trackless trolley on a highway or street .......... 6 points

(2) A violation of section 2921.331 of the Revised Code or any ordinance prohibiting the willful fleeing or eluding of a law enforcement officer .......... 6 points

(3) A violation of section 4549.02 or 4549.021 of the Revised Code or any ordinance requiring the driver of a vehicle to stop and disclose identity at the scene of an accident .......... 6 points

(4) A violation of section 4511.251 of the Revised Code or any ordinance prohibiting street racing .......... 6 points

(5) A violation of section 4510.037 of the Revised Code or any ordinance prohibiting the operation of a motor vehicle while the driver's or commercial driver's license is under a twelve-point suspension .......... 6 points

(6) A violation of section 4510.14 of the Revised Code, or any ordinance prohibiting the operation of a motor vehicle upon the public roads or highways within this state while the driver's or commercial driver's license of the person is under suspension and the suspension was imposed under section 4511.19, 4511.191, or 4511.196 of the Revised Code or section 4510.07 of the Revised Code due to a conviction for a violation of a municipal OVI ordinance or any ordinance prohibiting the operation of a motor vehicle while the driver's or commercial driver's license is under suspension for an OVI offense .......... 6 points

(7) A violation of division (A) of section 4511.19 of the Revised Code, any ordinance prohibiting the operation of a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them, or any ordinance substantially equivalent to division (A) of section 4511.19 of the Revised Code prohibiting the operation of a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine .......... 6 points

(8) A violation of section 2913.03 of the Revised Code that does not involve an aircraft or motorboat or any ordinance prohibiting the operation of a vehicle without the consent of the owner .......... 6 points

(9) Any offense under the motor vehicle laws of this state that is a felony, or any other felony in the commission of which a motor vehicle was used .......... 6 points

(10) A violation of division (B) of section 4511.19 of the Revised Code or any ordinance substantially equivalent to that division prohibiting the operation of a vehicle with a prohibited concentration of alcohol in the whole blood, blood serum or plasma, breath, or urine .......... 4 points

(11) A violation of section 4511.20 of the Revised Code or any ordinance prohibiting the operation of a motor vehicle in willful or wanton disregard of the safety of persons or property .......... 4 points

(12) A violation of any law or ordinance pertaining to speed:

(a) Notwithstanding divisions (C)(12)(b) and (c) of this section, when the speed exceeds the lawful speed limit by thirty miles per hour or more .......... 4 points

(b) When the speed exceeds the lawful speed limit of fifty-five miles per hour or more by more than ten miles per hour .......... 2 points

(c) When the speed exceeds the lawful speed limit of less than fifty-five miles per hour by more than five miles per hour .......... 2 points

(d) When the speed does not exceed the amounts set forth in divisions (C)(12)(a), (b), or (c) of this section .......... 0 points

(13) Operating a motor vehicle in violation of a restriction imposed by the registrar .......... 2 points

(14) A violation of section 4510.11, 4510.111, 4510.16, or 4510.21 of the Revised Code or any ordinance prohibiting the operation of a motor vehicle while the driver's or commercial driver's license is under suspension .......... 2 points

(15) With the exception of violations under section 4510.12 of the Revised Code where no points shall be assessed, all other moving violations reported under this section .......... 2 points

(D) Upon receiving notification from the proper court, including a United States district court that has jurisdiction within this state, the bureau shall delete any points entered for a bond forfeiture if the driver is acquitted of the offense for which bond was posted.

(E) If a person is convicted of or forfeits bail for two or more offenses arising out of the same facts and points are chargeable for each of the offenses, points shall be charged for only the conviction or bond forfeiture for which the greater number of points is chargeable, and, if the number of points chargeable for each offense is equal, only one offense shall be recorded, and points shall be charged only for that offense.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 08-17-2006



Section 4510.037 - Warning letter - notice of suspension - remedial driving course.

(A) When the registrar of motor vehicles determines that the total points charged against any person under section 4510.036 of the Revised Code exceed five, the registrar shall send a warning letter to the person at the person's last known address by regular mail. The warning letter shall list the reported violations that are the basis of the points charged, list the number of points charged for each violation, and outline the suspension provisions of this section.

(B) When the registrar determines that the total points charged against any person under section 4510.036 of the Revised Code within any two-year period beginning on the date of the first conviction within the two-year period is equal to twelve or more, the registrar shall send a written notice to the person at the person's last known address by regular mail. The notice shall list the reported violations that are the basis of the points charged, list the number of points charged for each violation, and state that, because the total number of points charged against the person within the applicable two-year period is equal to twelve or more, the registrar is imposing a class D suspension of the person's driver's or commercial driver's license or permit or nonresident operating privileges for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code. The notice also shall state that the suspension is effective on the twentieth day after the mailing of the notice, unless the person files a petition appealing the determination and suspension in the municipal court, county court, or, if the person is under the age of eighteen, the juvenile division of the court of common pleas in whose jurisdiction the person resides or, if the person is not a resident of this state, in the Franklin county municipal court or juvenile division of the Franklin county court of common pleas. By filing the appeal of the determination and suspension, the person agrees to pay the cost of the proceedings in the appeal of the determination and suspension and alleges that the person can show cause why the person's driver's or commercial driver's license or permit or nonresident operating privileges should not be suspended.

(C)

(1) Any person against whom at least two but less than twelve points have been charged under section 4510.036 of the Revised Code may enroll in a course of remedial driving instruction that is approved by the director of public safety. Upon the person's completion of an approved course of remedial driving instruction, the person may apply to the registrar on a form prescribed by the registrar for a credit of two points on the person's driving record. Upon receipt of the application and proof of completion of the approved remedial driving course, the registrar shall approve the two-point credit. The registrar shall not approve any credits for a person who completes an approved course of remedial driving instruction pursuant to a judge's order under section 4510.02 of the Revised Code.

(2) In any three-year period, the registrar shall approve only one two-point credit on a person's driving record under division (C)(1) of this section. The registrar shall approve not more than five two-point credits on a person's driving record under division (C)(1) of this section during that person's lifetime.

(D) When a judge of a court of record suspends a person's driver's or commercial driver's license or permit or nonresident operating privilege and charges points against the person under section 4510.036 of the Revised Code for the offense that resulted in the suspension, the registrar shall credit that period of suspension against the time of any subsequent suspension imposed under this section for which those points were used to impose the subsequent suspension. When a United States district court that has jurisdiction within this state suspends a person's driver's or commercial driver's license or permit or nonresident operating privileges pursuant to the "Assimilative Crimes Act," 102 Stat. 4381 (1988), 18 U.S.C.A. 13, as amended, the district court prepares an abstract pursuant to section 4510.031 of the Revised Code, and the district court charges points against the person under section 4510.036 of the Revised Code for the offense that resulted in the suspension, the registrar shall credit the period of suspension imposed by the district court against the time of any subsequent suspension imposed under this section for which the points were used to impose the subsequent suspension.

(E) The registrar, upon the written request of a licensee who files a petition under division (B) of this section, shall furnish the licensee a certified copy of the registrar's record of the convictions and bond forfeitures of the person. This record shall include the name, address, and date of birth of the licensee; the name of the court in which each conviction or bail forfeiture took place; the nature of the offense that was the basis of the conviction or bond forfeiture; and any other information that the registrar considers necessary. If the record indicates that twelve points or more have been charged against the person within a two-year period, it is prima-facie evidence that the person is a repeat traffic offender, and the registrar shall suspend the person's driver's or commercial driver's license or permit or nonresident operating privilege pursuant to division (B) of this section.

In hearing the petition and determining whether the person filing the petition has shown cause why the person's driver's or commercial driver's license or permit or nonresident operating privilege should not be suspended, the court shall decide the issue on the record certified by the registrar and any additional relevant, competent, and material evidence that either the registrar or the person whose license is sought to be suspended submits.

(F) If a petition is filed under division (B) of this section in a county court, the prosecuting attorney of the county in which the case is pending shall represent the registrar in the proceedings, except that, if the petitioner resides in a municipal corporation within the jurisdiction of the county court, the city director of law, village solicitor, or other chief legal officer of the municipal corporation shall represent the registrar in the proceedings. If a petition is filed under division (B) of this section in a municipal court, the registrar shall be represented in the resulting proceedings as provided in section 1901.34 of the Revised Code.

(G) If the court determines from the evidence submitted that a person who filed a petition under division (B) of this section has failed to show cause why the person's driver's or commercial driver's license or permit or nonresident operating privileges should not be suspended, the court shall assess against the person the cost of the proceedings in the appeal of the determination and suspension and shall impose the applicable suspension under this section or suspend all or a portion of the suspension and impose any conditions upon the person that the court considers proper or impose upon the person a community control sanction pursuant to section 2929.15 or 2929.25 of the Revised Code. If the court determines from the evidence submitted that a person who filed a petition under division (B) of this section has shown cause why the person's driver's or commercial driver's license or permit or nonresident operating privileges should not be suspended, the costs of the appeal proceeding shall be paid out of the county treasury of the county in which the proceedings were held.

(H) Any person whose driver's or commercial driver's license or permit or nonresident operating privileges are suspended under this section is not entitled to apply for or receive a new driver's or commercial driver's license or permit or to request or be granted nonresident operating privileges during the effective period of the suspension.

(I) Upon the termination of any suspension or other penalty imposed under this section involving the surrender of license or permit and upon the request of the person whose license or permit was suspended or surrendered, the registrar shall return the license or permit to the person upon determining that the person has complied with all provisions of section 4510.038 of the Revised Code or, if the registrar destroyed the license or permit pursuant to section 4510.52 of the Revised Code, shall reissue the person's license or permit.

(J) Any person whose driver's or commercial driver's license or permit or nonresident operating privileges are suspended as a repeat traffic offender under this section and who, during the suspension, operates any motor vehicle upon any public roads and highways is guilty of driving under a twelve-point suspension, a misdemeanor of the first degree. The court shall sentence the offender to a minimum term of three days in jail. No court shall suspend the first three days of jail time imposed pursuant to this division.

(K) The registrar, in accordance with specific statutory authority, may suspend the privilege of driving a motor vehicle on the public roads and highways of this state that is granted to nonresidents by section 4507.04 of the Revised Code.

(L)

(1) Except as provided in division (L)(2) of this section, any course of remedial driving instruction the director of public safety approves under this section shall require its students to attend at least fifty per cent of the course in person and the director shall not approve any course of remedial driving instruction that permits its students to take more than fifty per cent of the course in any other manner, including via video teleconferencing or the internet.

(2) The director may approve a course of remedial instruction that permits students to take the entire course via video teleconferencing or the internet. In accordance with division (C) of this section, upon receiving an application with a certificate or other proof of completion of a course approved under this division, the registrar shall approve the two-point reduction.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 2007 HB67 07-03-2007



Section 4510.038 - Conditions for reinstatement of driving privileges.

(A) Any person whose driver's or commercial driver's license or permit is suspended or who is granted limited driving privileges under section 4510.037, under division (H) of section 4511.19, or under section 4510.07 of the Revised Code for a violation of a municipal ordinance that is substantially equivalent to division (B) of section 4511.19 of the Revised Code is not eligible to retain the license, or to have the driving privileges reinstated, until each of the following has occurred:

(1) The person successfully completes a course of remedial driving instruction approved by the director of public safety. A minimum of twenty-five per cent of the number of hours of instruction included in the course shall be devoted to instruction on driver attitude.

The course also shall devote a number of hours to instruction in the area of alcohol and drugs and the operation of vehicles. The instruction shall include, but not be limited to, a review of the laws governing the operation of a vehicle while under the influence of alcohol, drugs, or a combination of them, the dangers of operating a vehicle while under the influence of alcohol, drugs, or a combination of them, and other information relating to the operation of vehicles and the consumption of alcoholic beverages and use of drugs. The director, in consultation with the director of alcohol and drug addiction services, shall prescribe the content of the instruction. The number of hours devoted to the area of alcohol and drugs and the operation of vehicles shall comprise a minimum of twenty-five per cent of the number of hours of instruction included in the course.

(2) The person is examined in the manner provided for in section 4507.20 of the Revised Code, and found by the registrar of motor vehicles to be qualified to operate a motor vehicle;

(3) The person gives and maintains proof of financial responsibility, in accordance with section 4509.45 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, any course of remedial driving instruction the director of public safety approves under this section shall require its students to attend at least fifty per cent of the course in person and the director shall not approve any course of remedial driving instruction that permits its students to take more than fifty per cent of the course in any other manner, including via video teleconferencing or the internet.

(2) The director may approve a course of remedial instruction that permits students to take the entire course via video teleconferencing or the internet.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-2004; 2007 HB67 07-03-2007



Section 4510.04 - Affirmative defenses to driving under suspension or cancellation.

It is an affirmative defense to any prosecution brought under section 4510.11, 4510.14, 4510.16, or 4510.21 of the Revised Code or under any substantially equivalent municipal ordinance that the alleged offender drove under suspension, without a valid permit or driver's or commercial driver's license, or in violation of a restriction because of a substantial emergency, and because no other person was reasonably available to drive in response to the emergency.

It is an affirmative defense to any prosecution brought under section 4510.16 of the Revised Code that the order of suspension resulted from the failure of the alleged offender to respond to a financial responsibility random verification request under division (A)(3)(c) of section 4509.101 of the Revised Code and that, at the time of the initial financial responsibility random verification request, the alleged offender was in compliance with division (A)(1) of section 4509.101 of the Revised Code as shown by proof of financial responsibility that was in effect at the time of that request.

Effective Date: 01-01-2004



Section 4510.05 - Suspension of driver's license for violation of municipal ordinance substantially similar to state statute.

Except as otherwise provided in section 4510.07 or in any other provision of the Revised Code, whenever an offender is convicted of or pleads guilty to a violation of a municipal ordinance that is substantially similar to a provision of the Revised Code, and a court is permitted or required to suspend a person's driver's or commercial driver's license or permit for a violation of that provision, a court, in addition to any other penalties authorized by law, may suspend the offender's driver's or commercial driver's license or permit or nonresident operating privileges for the period of time the court determines appropriate, but the period of suspension imposed for the violation of the municipal ordinance shall not exceed the period of suspension that is permitted or required to be imposed for the violation of the provision of the Revised Code to which the municipal ordinance is substantially similar.

Effective Date: 01-01-2004



Section 4510.06 - Suspension or cancellation of license by federal court.

If a United States district court whose jurisdiction lies within this state suspends or cancels the driver's or commercial driver's license, permit, or nonresident operating privileges of any person pursuant to the "Assimilative Crimes Act," 102 Stat. 4381 (1988), 18 U.S.C.A. 13, as amended, that suspension or cancellation is deemed to have the same effect throughout this state as if it were imposed under the laws of this state. In that type of case, if the United States district court observes the procedures prescribed by the Revised Code and utilizes the forms prescribed by the registrar of motor vehicles, the bureau of motor vehicles shall make the appropriate notation or record and shall take any other action that is prescribed or permitted by the Revised Code.

Effective Date: 01-01-2004



Section 4510.07 - Suspension of driver's license for violation of municipal ordinance substantially similar to certain criminal offenses.

The court imposing a sentence upon an offender for any violation of a municipal ordinance that is substantially equivalent to a violation of section 2903.06 or 2907.24 of the Revised Code or for any violation of a municipal OVI ordinance also shall impose a suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (B) of section 4510.02 of the Revised Code that is equivalent in length to the suspension required for a violation of section 2903.06 or 2907.24 or division (A) or (B) of section 4511.19 of the Revised Code under similar circumstances.

Effective Date: 01-01-2004



Section 4510.10 - Reinstatement fees payment plan or payment extension plan.

(A) As used in this section, "reinstatement fees" means the fees that are required under section 4507.1612, 4507.45, 4509.101, 4509.81, 4511.191, 4511.951, or any other provision of the Revised Code, or under a schedule established by the bureau of motor vehicles, in order to reinstate a driver's or commercial driver's license or permit or nonresident operating privilege of an offender under a suspension.

(B) Reinstatement fees are those fees that compensate the bureau of motor vehicles for suspensions, cancellations, or disqualifications of a person's driving privileges and to compensate the bureau and other agencies in their administration of programs intended to reduce and eliminate threats to public safety through education, treatment, and other activities. The registrar of motor vehicles shall not reinstate a driver's or commercial driver's license or permit or nonresident operating privilege of a person until the person has paid all reinstatement fees and has complied with all conditions for each suspension, cancellation, or disqualification incurred by that person.

(C) When a municipal court or county court determines in a pending case involving an offender that the offender cannot reasonably pay reinstatement fees due and owing by the offender relative to one or more suspensions that have been or will be imposed by the bureau of motor vehicles or by a court of this state, the court, by order, may undertake an installment payment plan or a payment extension plan for the payment of reinstatement fees due and owing to the bureau in that pending case. The court shall establish an installment payment plan or a payment extension plan under this division in accordance with the requirements of divisions (D)(1) and (2) of this section.

(D) Independent of the provisions of division (C) of this section, an offender who cannot reasonably pay reinstatement fees due and owing by the offender relative to a suspension that has been imposed on the offender may file a petition in the municipal court, county court, or, if the person is under the age of eighteen, the juvenile division of the court of common pleas in whose jurisdiction the person resides or, if the person is not a resident of this state, in the Franklin county municipal court or juvenile division of the Franklin county court of common pleas for an order that does either of the following, in order of preference:

(1) Establishes a reasonable payment plan of not less than fifty dollars per month, to be paid by the offender to the registrar of motor vehicles or an eligible deputy registrar, in all succeeding months until all reinstatement fees required of the offender are paid in full. If the person is making payments to a deputy registrar, the deputy registrar shall collect a service fee of ten dollars each time the deputy registrar collects a payment to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement payments, plus two dollars of each service fee, to the registrar in the manner the registrar shall determine.

(2) If the offender, but for the payment of the reinstatement fees, otherwise would be entitled to operate a vehicle in this state or to obtain reinstatement of the offender's operating privileges, permits the offender to operate a motor vehicle, as authorized by the court, until a future date upon which date all reinstatement fees must be paid in full. A payment extension granted under this division shall not exceed one hundred eighty days, and any operating privileges granted under this division shall be solely for the purpose of permitting the offender occupational or "family necessity" privileges in order to enable the offender to reasonably acquire the delinquent reinstatement fees due and owing.

(E) If a municipal court, county court, or juvenile division enters an order of the type described in division (C) or division (D)(1) or (2) of this section, the court, at any time after the issuance of the order, may determine that a change of circumstances has occurred and may amend the order as justice requires, provided that the amended order also shall be an order that is permitted under division (C) or division (D)(1) or (2) of this section.

(F) If a court enters an order of the type described in division (C), (D)(1), (D)(2), or (E) of this section, during the pendency of the order, the offender in relation to whom it applies is not subject to prosecution for failing to pay the reinstatement fees covered by the order.

(G) In addition to divisions (A) to (F) of this section, the registrar, with the approval of the director of public safety and in accordance with Chapter 119. of the Revised Code, may adopt rules that permit a person to pay reinstatement fees in installments in accordance with this division. The rules may contain any of the following provisions:

(1) A schedule establishing a minimum monthly payment amount;

(2) If the person otherwise would have valid driving privileges but for the payment of the reinstatement fees, the registrar may record the person's driving privileges as "valid" so long as the person's installments are current.

(3) If the person's installments are not current, the registrar may record the person's driving privileges as "suspended" or "failure to reinstate," as appropriate.

(4) Any other provision the registrar reasonably may prescribe.

(H) Reinstatement fees are debts that may be discharged in bankruptcy.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-16-2004; 04-04-2007; 2008 HB562 09-22-2008



Section 4510.11 - Driving under suspension or in violation of license restriction.

(A) Except as provided in division (B) of this section and in sections 4510.111 and 4510.16 of the Revised Code, no person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under any provision of the Revised Code, other than Chapter 4509. of the Revised Code, or under any applicable law in any other jurisdiction in which the person's license or permit was issued, shall operate any motor vehicle upon the public roads and highways or upon any public or private property used by the public for purposes of vehicular travel or parking within this state during the period of suspension unless the person is granted limited driving privileges and is operating the vehicle in accordance with the terms of the limited driving privileges.

(B) No person shall operate any motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in this state in violation of any restriction of the person's driver's or commercial driver's license or permit imposed under division (D) of section 4506.10 or under section 4507.14 of the Revised Code.

(C) Upon the request or motion of the prosecuting authority, a noncertified copy of the law enforcement automated data system report or a noncertified copy of a record of the registrar of motor vehicles that shows the name, date of birth, and social security number of a person charged with a violation of division (A) or (B) of this section may be admitted into evidence as prima-facie evidence that the license of the person was under suspension at the time of the alleged violation of division (A) of this section or the person operated a motor vehicle in violation of a restriction at the time of the alleged violation of division (B) of this section. The person charged with a violation of division (A) or (B) of this section may offer evidence to rebut this prima-facie evidence.

(D)

(1) Whoever violates division (A) or (B) of this section is guilty of a misdemeanor of the first degree. The court may impose upon the offender a class seven suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

(2)

(a) Except as provided in division (D)(2)(b) or (c) of this section, the court, in addition to any other penalty that it imposes on the offender and if the vehicle is registered in the offender's name and if, within three years of the offense, the offender previously has been convicted of or pleaded guilty to one violation of this section or section 4510.111 or 4510.16 of the Revised Code, or a substantially equivalent municipal ordinance, the court, in addition to or independent of any other sentence that it imposes upon the offender, may order the immobilization of the vehicle involved in the offense for thirty days and the impoundment of that vehicle's license plates for thirty days in accordance with section 4503.233 of the Revised Code.

(b) If the vehicle is registered in the offender's name and if, within three years of the offense, the offender previously has been convicted of or pleaded guilty to two violations of this section, or any combination of two violations of this section or section 4510.111 or 4510.16 of the Revised Code, or of a substantially similar municipal ordinance, the court, in addition to any other sentence that it imposes on the offender, may order the immobilization of the vehicle involved in the offense for sixty days and the impoundment of that vehicle's license plates for sixty days in accordance with section 4503.233 of the Revised Code.

(c) If the vehicle is registered in the offender's name and if, within three years of the offense, the offender previously has been convicted of or pleaded guilty to three or more violations of this section, or any combination of three or more violations of this section or section 4510.111 or 4510.16 of the Revised Code, or of a substantially similar municipal ordinance, the court, in addition to any other sentence that it imposes on the offender, may order the criminal forfeiture of the vehicle involved in the offense to the state.

(E) Any order for immobilization and impoundment under this section shall be issued and enforced under sections 4503.233 and 4507.02 of the Revised Code, as applicable. The court shall not release a vehicle from immobilization ordered under this section unless the court is presented with current proof of financial responsibility with respect to that vehicle.

(F) Any order of criminal forfeiture under this section shall be issued and enforced under section 4503.234 of the Revised Code. Upon receipt of the copy of the order from the court, neither the registrar of motor vehicles nor a deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned or leased by the person named in the declaration of forfeiture. The period of registration denial shall be five years after the date of the order, unless, during that period, the court having jurisdiction of the offense that led to the order terminates the forfeiture and notifies the registrar of the termination. The registrar then shall take necessary measures to permit the person to register a vehicle owned or leased by the person or to transfer registration of the vehicle.

(G) The offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, then, in addition to any other penalties provided by law, the court may order restitution pursuant to section 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the vehicle before, during, or after committing the offense for which the offender is sentenced under this section.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4510.111 - Driving under suspended license for failing to appear or pay fine or for default in payment of child support.

(A) No person shall operate any motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in this state whose driver's or commercial driver's license has been suspended pursuant to section 2151.354, 2151.87, 2935.27, 3123.58, 4301.99, 4510.032, 4510.22, or 4510.33 of the Revised Code .

(B) Upon the request or motion of the prosecuting authority, a noncertified copy of the law enforcement automated data system report or a noncertified copy of a record of the registrar of motor vehicles that shows the name, date of birth, and social security number of a person charged with a violation of division (A) of this section may be admitted into evidence as prima-facie evidence that the license of the person was under suspension at the time of the alleged violation of division (A) of this section. The person charged with a violation of division (A) of this section may offer evidence to rebut this prima-facie evidence.

(C) Whoever violates division (A) of this section is guilty of driving under suspension, and shall be punished as provided in division (D) of this section.

(1) Except as otherwise provided in division (D)(2) of this section, the offense is an unclassified misdemeanor. The offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case.

(2) If, within three years of the offense, the offender previously was convicted of or pleaded guilty to two or more violations of division (A) of this section, or any combination of two or more violations of division (A) ) of this section or section 4510.11 or 4510.16 of the Revised Code, or a substantially equivalent municipal ordinance, the offense is a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Added by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.



Section 4510.12 - Operating a motor vehicle without a valid license.

(A)

(1) No person, except those expressly exempted under sections 4507.03, 4507.04, and 4507.05 of the Revised Code, shall operate any motor vehicle upon a public road or highway or any public or private property used by the public for purposes of vehicular travel or parking in this state unless the person has a valid driver's license issued under Chapter 4507. of the Revised Code or a commercial driver's license issued under Chapter 4506. of the Revised Code.

(2) No person, except a person expressly exempted under sections 4507.03, 4507.04, and 4507.05 of the Revised Code, shall operate any motorcycle upon a public road or highway or any public or private property used by the public for purposes of vehicular travel or parking in this state unless the person has a valid license as a motorcycle operator that was issued upon application by the registrar of motor vehicles under Chapter 4507. of the Revised Code. The license shall be in the form of an endorsement, as determined by the registrar, upon a driver's or commercial driver's license, if the person has a valid license to operate a motor vehicle or commercial motor vehicle, or in the form of a restricted license as provided in section 4507.14 of the Revised Code, if the person does not have a valid license to operate a motor vehicle or commercial motor vehicle.

(B) Upon the request or motion of the prosecuting authority, a noncertified copy of the law enforcement automated data system report or a noncertified copy of a record of the registrar of motor vehicles that shows the name, date of birth, and social security number of a person charged with a violation of division (A)(1) or (2) of this section may be admitted into evidence as prima-facie evidence that the person did not have either a valid driver's or commercial driver's license at the time of the alleged violation of division (A)(1) of this section or a valid license as a motorcycle operator either in the form of an endorsement upon a driver's or commercial driver's license or a restricted license at the time of the alleged violation of division (A)(2) of this section. The person charged with a violation of division (A)(1) or (2) of this section may offer evidence to rebut this prima-facie evidence.

(C) Whoever violates this section is guilty of operating a motor vehicle or motorcycle without a valid license and shall be punished as follows:

(1) If the trier of fact finds that the offender never has held a valid driver's or commercial driver's license issued by this state or any other jurisdiction, or, in a case involving the operation of a motorcycle by the offender, if the offender has never held a valid license as a motorcycle operator, either in the form of an endorsement upon a driver's or commercial driver's license or in the form of a restricted license, except as otherwise provided in this division, the offense is an unclassified misdemeanor. When the offense is an unclassified misdemeanor, the offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case. If the offender previously has been convicted of or pleaded guilty to any violation of this section or a substantially equivalent municipal ordinance, the offense is a misdemeanor of the first degree.

(2) If the offender's driver's or commercial driver's license or permit or, in a case involving the operation of a motorcycle by the offender, the offender's driver's or commercial driver's license bearing the motorcycle endorsement or the offender's restricted license was expired at the time of the offense, except as otherwise provided in this division, the offense is a minor misdemeanor. If, within three years of the offense, the offender previously has been convicted of or pleaded guilty to two or more violations of this section or a substantially equivalent municipal ordinance, the offense is a misdemeanor of the first degree.

(D) The court shall not impose a license suspension for a first violation of this section or if more than three years have passed since the offender's last violation of this section or a substantially equivalent municipal ordinance.

(E) If the offender is sentenced under division (C)(2) of this section, if within three years of the offense the offender previously was convicted of or pleaded guilty to one or more violations of this section or a substantially equivalent municipal ordinance, and if the offender's license was expired for more than six months at the time of the offense, the court may impose a class seven suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 06-01-2004



Section 4510.13 - Restrictions on suspending suspension periods or granting limited driving privileges.

(A)

(1) Divisions (A)(2) to (9) of this section apply to a judge or mayor regarding the suspension of, or the grant of limited driving privileges during a suspension of, an offender's driver's or commercial driver's license or permit or nonresident operating privilege imposed under division (G) or (H) of section 4511.19 of the Revised Code, under division (B) or (C) of section 4511.191 of the Revised Code, or under section 4510.07 of the Revised Code for a conviction of a violation of a municipal OVI ordinance.

(2) No judge or mayor shall suspend the following portions of the suspension of an offender's driver's or commercial driver's license or permit or nonresident operating privilege imposed under division (G) or (H) of section 4511.19 of the Revised Code or under section 4510.07 of the Revised Code for a conviction of a violation of a municipal OVI ordinance, provided that division (A)(2) of this section does not limit a court or mayor in crediting any period of suspension imposed pursuant to division (B) or (C) of section 4511.191 of the Revised Code against any time of judicial suspension imposed pursuant to section 4511.19 or 4510.07 of the Revised Code, as described in divisions (B)(2) and (C)(2) of section 4511.191 of the Revised Code:

(a) The first six months of a suspension imposed under division (G)(1)(a) of section 4511.19 of the Revised Code or of a comparable length suspension imposed under section 4510.07 of the Revised Code;

(b) The first year of a suspension imposed under division (G)(1)(b) or (c) of section 4511.19 of the Revised Code or of a comparable length suspension imposed under section 4510.07 of the Revised Code;

(c) The first three years of a suspension imposed under division (G)(1)(d) or (e) of section 4511.19 of the Revised Code or of a comparable length suspension imposed under section 4510.07 of the Revised Code;

(d) The first sixty days of a suspension imposed under division (H) of section 4511.19 of the Revised Code or of a comparable length suspension imposed under section 4510.07 of the Revised Code.

(3) No judge or mayor shall grant limited driving privileges to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under division (G) or (H) of section 4511.19 of the Revised Code, under division (C) of section 4511.191 of the Revised Code, or under section 4510.07 of the Revised Code for a municipal OVI conviction if the offender, within the preceding six years, has been convicted of or pleaded guilty to three or more violations of one or more of the Revised Code sections, municipal ordinances, statutes of the United States or another state, or municipal ordinances of a municipal corporation of another state that are identified in divisions (G)(2)(b) to (h) of section 2919.22 of the Revised Code.

Additionally, no judge or mayor shall grant limited driving privileges to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under division (B) of section 4511.191 of the Revised Code if the offender, within the preceding six years, has refused three previous requests to consent to a chemical test of the person's whole blood, blood serum or plasma, breath, or urine to determine its alcohol content.

(4) No judge or mayor shall grant limited driving privileges for employment as a driver of commercial motor vehicles to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under division (G) or (H) of section 4511.19 of the Revised Code, under division (B) or (C) of section 4511.191 of the Revised Code, or under section 4510.07 of the Revised Code for a municipal OVI conviction if the offender is disqualified from operating a commercial motor vehicle, or whose license or permit has been suspended, under section 3123.58 or 4506.16 of the Revised Code.

(5) No judge or mayor shall grant limited driving privileges to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under division (G) or (H) of section 4511.19 of the Revised Code, under division (C) of section 4511.191 of the Revised Code, or under section 4510.07 of the Revised Code for a conviction of a violation of a municipal OVI ordinance during any of the following periods of time:

(a) The first fifteen days of a suspension imposed under division (G)(1)(a) of section 4511.19 of the Revised Code or a comparable length suspension imposed under section 4510.07 of the Revised Code, or of a suspension imposed under division (C)(1)(a) of section 4511.191 of the Revised Code. On or after the sixteenth day of the suspension, the court may grant limited driving privileges, but the court may require that the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with immobilizing or disabling devices that monitor the offender's alcohol consumption or any other type of immobilizing or disabling devices, except as provided in division (C) of section 4510.43 of the Revised Code.

(b) The first forty-five days of a suspension imposed under division (C)(1)(b) of section 4511.191 of the Revised Code. On or after the forty-sixth day of suspension, the court may grant limited driving privileges, but the court may require that the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with immobilizing or disabling devices that monitor the offender's alcohol consumption or any other type of immobilizing or disabling devices, except as provided in division (C) of section 4510.43 of the Revised Code.

(c) The first sixty days of a suspension imposed under division (H) of section 4511.19 of the Revised Code or a comparable length suspension imposed under section 4510.07 of the Revised Code.

(d) The first one hundred eighty days of a suspension imposed under division (C)(1)(c) of section 4511.191 of the Revised Code. On or after the one hundred eighty-first day of suspension, the court may grant limited driving privileges, and either of the following applies:

(i) If the underlying arrest is alcohol-related, the court shall issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(ii) If the underlying arrest is drug-related, the court in its discretion may issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(e) The first forty-five days of a suspension imposed under division (G)(1)(b) of section 4511.19 of the Revised Code or a comparable length suspension imposed under section 4510.07 of the Revised Code. On or after the forty-sixth day of the suspension, the court may grant limited driving privileges, and either of the following applies:

(i) If the underlying conviction is alcohol-related, the court shall issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(ii) If the underlying conviction is drug-related, the court in its discretion may issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(f) The first one hundred eighty days of a suspension imposed under division (G)(1)(c) of section 4511.19 of the Revised Code or a comparable length suspension imposed under section 4510.07 of the Revised Code. On or after the one hundred eighty-first day of the suspension, the court may grant limited driving privileges, and either of the following applies:

(i) If the underlying conviction is alcohol-related, the court shall issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(ii) If the underlying conviction is drug-related, the court in its discretion may issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(g) The first three years of a suspension imposed under division (G)(1)(d) or (e) of section 4511.19 of the Revised Code or a comparable length suspension imposed under section 4510.07 of the Revised Code, or of a suspension imposed under division (C)(1)(d) of section 4511.191 of the Revised Code. On or after the first three years of suspension, the court may grant limited driving privileges, and either of the following applies:

(i) If the underlying conviction is alcohol-related, the court shall issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(ii) If the underlying conviction is drug-related, the court in its discretion may issue an order that, except as provided in division (C) of section 4510.43 of the Revised Code, for the remainder of the period of suspension the offender shall not exercise the privileges unless the vehicles the offender operates are equipped with a certified ignition interlock device.

(6) No judge or mayor shall grant limited driving privileges to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under division (B) of section 4511.191 of the Revised Code during any of the following periods of time:

(a) The first thirty days of suspension imposed under division (B)(1)(a) of section 4511.191 of the Revised Code;

(b) The first ninety days of suspension imposed under division (B)(1)(b) of section 4511.191 of the Revised Code;

(c) The first year of suspension imposed under division (B)(1)(c) of section 4511.191 of the Revised Code;

(d) The first three years of suspension imposed under division (B)(1)(d) of section 4511.191 of the Revised Code.

(7) In any case in which a judge or mayor grants limited driving privileges to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under division (G)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code, under division (G)(1)(a) of section 4511.19 of the Revised Code for a violation of division (A)(1)(f), (g), (h), or (i) of that section, or under section 4510.07 of the Revised Code for a municipal OVI conviction for which sentence would have been imposed under division (G)(1)(a)(ii) or (G)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code had the offender been charged with and convicted of a violation of section 4511.19 of the Revised Code instead of a violation of the municipal OVI ordinance, the judge or mayor shall impose as a condition of the privileges that the offender must display on the vehicle that is driven subject to the privileges restricted license plates that are issued under section 4503.231 of the Revised Code, except as provided in division (B) of that section.

(8) In any case in which the offender operates a motor vehicle that is not equipped with an ignition interlock device, circumvents the device, or tampers with the device or in any case in which the court receives notice pursuant to section 4510.46 of the Revised Code that a certified ignition interlock device required by an order issued under division (A)(5)(e), (f), or (g) of this section prevented an offender from starting a motor vehicle, the following applies:

(a) If the offender was sentenced under division (G)(1)(b) of section 4511.19 of the Revised Code, on a first instance the court may require the offender to wear a monitor that provides continuous alcohol monitoring that is remote. On a second instance, the court shall require the offender to wear a monitor that provides continuous alcohol monitoring that is remote for a minimum of forty days. On a third instance or more, the court shall require the offender to wear a monitor that provides continuous alcohol monitoring that is remote for a minimum of sixty days.

(b) If the offender was sentenced under division (G)(1)(c), (d), or (e) of section 4511.19 of the Revised Code, on a first instance the court shall require the offender to wear a monitor that provides continuous alcohol monitoring that is remote for a minimum of forty days. On a second instance or more, the court shall require the offender to wear a monitor that provides continuous alcohol monitoring that is remote for a minimum of sixty days.

(9) In any case in which the court issues an order under this section prohibiting an offender from exercising limited driving privileges unless the vehicles the offender operates are equipped with an immobilizing or disabling device, including a certified ignition interlock device, or requires an offender to wear a monitor that provides continuous alcohol monitoring that is remote, the court shall impose an additional court cost of two dollars and fifty cents upon the offender. The court shall not waive the payment of the two dollars and fifty cents unless the court determines that the offender is indigent and waives the payment of all court costs imposed upon the indigent offender. The clerk of court shall transmit one hundred per cent of this mandatory court cost collected during a month on or before the twenty-third day of the following month to the state treasury to be credited to the state highway safety fund created under section 4501.06 of the Revised Code, to be used by the department of public safety to cover costs associated with maintaining the habitual OVI/OMWI offender registry created under section 5502.10 of the Revised Code. In its discretion the court may impose an additional court cost of two dollars and fifty cents upon the offender. The clerk of court shall retain this discretionary two dollar and fifty cent court cost, if imposed, and shall deposit it in the court's special projects fund that is established under division (E)(1) of section 2303.201, division (B)(1) of section 1901.26, or division (B)(1) of section 1907.24 of the Revised Code.

(10) In any case in which the court issues an order under this section prohibiting an offender from exercising limited driving privileges unless the vehicles the offender operates are equipped with an immobilizing or disabling device, including a certified ignition interlock device, the court shall notify the offender at the time the offender is granted limited driving privileges that, in accordance with section 4510.46 of the Revised Code, if the court receives notice that the device prevented the offender from starting the motor vehicle because the device was tampered with or circumvented or because the analysis of the deep-lung breath sample or other method employed by the device to measure the concentration by weight of alcohol in the offender's breath indicated the presence of alcohol in the offender's breath in a concentration sufficient to prevent the device from permitting the motor vehicle to be started, the court may increase the period of suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from that originally imposed by the court by a factor of two and may increase the period of time during which the offender will be prohibited from exercising any limited driving privileges granted to the offender unless the vehicles the offender operates are equipped with a certified ignition interlock device by a factor of two.

(B) Any person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended pursuant to section 4511.19 or 4511.191 of the Revised Code or under section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance may file a petition for limited driving privileges during the suspension. The person shall file the petition in the court that has jurisdiction over the place of arrest. Subject to division (A) of this section, the court may grant the person limited driving privileges during the period during which the suspension otherwise would be imposed. However, the court shall not grant the privileges for employment as a driver of a commercial motor vehicle to any person who is disqualified from operating a commercial motor vehicle under section 4506.16 of the Revised Code or during any of the periods prescribed by division (A) of this section.

(C)

(1) After a driver's or commercial driver's license or permit or nonresident operating privilege has been suspended pursuant to section 2903.06, 2903.08, 2903.11, 2907.24, 2921.331, 2923.02, 2929.02, 4511.19, 4511.251, 4549.02, 4549.021, or 5743.99 of the Revised Code, any provision of Chapter 2925. of the Revised Code, or section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance, the judge of the court or mayor of the mayor's court that suspended the license, permit, or privilege shall cause the offender to deliver to the court the license or permit. The judge, mayor, or clerk of the court or mayor's court shall forward to the registrar the license or permit together with notice of the action of the court.

(2) A suspension of a commercial driver's license under any section or chapter identified in division (C)(1) of this section shall be concurrent with any period of suspension or disqualification under section 3123.58 or 4506.16 of the Revised Code. No person who is disqualified for life from holding a commercial driver's license under section 4506.16 of the Revised Code shall be issued a driver's license under this chapter during the period for which the commercial driver's license was suspended under this section, and no person whose commercial driver's license is suspended under any section or chapter identified in division (C)(1) of this section shall be issued a driver's license under Chapter 4507. of the Revised Code during the period of the suspension.

(3) No judge or mayor shall suspend any class one suspension, or any portion of any class one suspension, imposed under section 2903.04, 2903.06, 2903.08, or 2921.331 of the Revised Code. No judge or mayor shall suspend the first thirty days of any class two, class three, class four, class five, or class six suspension imposed under section 2903.06, 2903.08, 2903.11, 2923.02, or 2929.02 of the Revised Code.

(D) The judge of the court or mayor of the mayor's court shall credit any time during which an offender was subject to an administrative suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege imposed pursuant to section 4511.191 or 4511.192 of the Revised Code or a suspension imposed by a judge, referee, or mayor pursuant to division (B)(1) or (2) of section 4511.196 of the Revised Code against the time to be served under a related suspension imposed pursuant to any section or chapter identified in division (C)(1) of this section.

(E) The judge or mayor shall notify the bureau of motor vehicles of any determinations made pursuant to this section and of any suspension imposed pursuant to any section or chapter identified in division (C)(1) of this section.

(F)

(1) If a court issues an immobilizing or disabling device order under section 4510.43 of the Revised Code, the order shall authorize the offender during the specified period to operate a motor vehicle only if it is equipped with an immobilizing or disabling device, except as provided in division (C) of that section. The court shall provide the offender with a copy of an immobilizing or disabling device order issued under section 4510.43 of the Revised Code, and the offender shall use the copy of the order in lieu of an Ohio driver's or commercial driver's license or permit until the registrar or a deputy registrar issues the offender a restricted license.

An order issued under section 4510.43 of the Revised Code does not authorize or permit the offender to whom it has been issued to operate a vehicle during any time that the offender's driver's or commercial driver's license or permit is suspended under any other provision of law.

(2) An offender may present an immobilizing or disabling device order to the registrar or to a deputy registrar. Upon presentation of the order to the registrar or a deputy registrar, the registrar or deputy registrar shall issue the offender a restricted license. A restricted license issued under this division shall be identical to an Ohio driver's license, except that it shall have printed on its face a statement that the offender is prohibited during the period specified in the court order from operating any motor vehicle that is not equipped with an immobilizing or disabling device. The date of commencement and the date of termination of the period of suspension shall be indicated conspicuously upon the face of the license.

Effective Date: 01-01-2004; 09-23-2004; 04-04-2007; 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 4510.14 - Driving under OVI suspension.

(A) No person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under section 4511.19, 4511.191, or 4511.196 of the Revised Code or under section 4510.07 of the Revised Code for a conviction of a violation of a municipal OVI ordinance shall operate any motor vehicle upon the public roads or highways within this state during the period of the suspension.

(B) Whoever violates this section is guilty of driving under OVI suspension. The court shall sentence the offender under Chapter 2929. of the Revised Code, subject to the differences authorized or required by this section.

(1) Except as otherwise provided in division (B)(2) or (3) of this section, driving under OVI suspension is a misdemeanor of the first degree. The court shall sentence the offender to all of the following:

(a) A mandatory jail term of three consecutive days. The three-day term shall be imposed, unless, subject to division (C) of this section, the court instead imposes a sentence of not less than thirty consecutive days of house arrest with electronic monitoring. A period of house arrest with electronic monitoring imposed under this division shall not exceed six months. If the court imposes a mandatory three-day jail term under this division, the court may impose a jail term in addition to that term, provided that in no case shall the cumulative jail term imposed for the offense exceed six months.

(b) A fine of not less than two hundred fifty and not more than one thousand dollars;

(c) A license suspension under division (E) of this section;

(d) If the vehicle the offender was operating at the time of the offense is registered in the offender's name, immobilization for thirty days of the offender's vehicle and impoundment for thirty days of the identification license plates of that vehicle. The order for immobilization and impoundment shall be issued and enforced in accordance with section 4503.233 of the Revised Code.

(2) If, within six years of the offense, the offender previously has been convicted of or pleaded guilty to one violation of this section or one equivalent offense, driving under OVI suspension is a misdemeanor of the first degree. The court shall sentence the offender to all of the following:

(a) A mandatory jail term of ten consecutive days. Notwithstanding the jail terms provided in sections 2929.21 to 2929.28 of the Revised Code, the court may sentence the offender to a longer jail term of not more than one year. The ten-day mandatory jail term shall be imposed unless, subject to division (C) of this section, the court instead imposes a sentence of not less than ninety consecutive days of house arrest with electronic monitoring. The period of house arrest with electronic monitoring shall not exceed one year.

(b) Notwithstanding the fines provided for in Chapter 2929. of the Revised Code, a fine of not less than five hundred and not more than two thousand five hundred dollars;

(c) A license suspension under division (E) of this section;

(d) If the vehicle the offender was operating at the time of the offense is registered in the offender's name, immobilization of the offender's vehicle for sixty days and the impoundment for sixty days of the identification license plates of that vehicle. The order for immobilization and impoundment shall be issued and enforced in accordance with section 4503.233 of the Revised Code.

(3) If, within six years of the offense, the offender previously has been convicted of or pleaded guilty to two or more violations of this section or two or more equivalent offenses, driving under OVI suspension is a misdemeanor. The court shall sentence the offender to all of the following:

(a) A mandatory jail term of thirty consecutive days. Notwithstanding the jail terms provided in sections 2929.21 to 2929.28 of the Revised Code, the court may sentence the offender to a longer jail term of not more than one year. The court shall not sentence the offender to a term of house arrest with electronic monitoring in lieu of the mandatory portion of the jail term.

(b) Notwithstanding the fines set forth in Chapter 2929. of the Revised Code, a fine of not less than five hundred and not more than two thousand five hundred dollars;

(c) A license suspension under division (E) of this section;

(d) If the vehicle the offender was operating at the time of the offense is registered in the offender's name, criminal forfeiture to the state of the offender's vehicle. The order of criminal forfeiture shall be issued and enforced in accordance with section 4503.234 of the Revised Code. If title to a motor vehicle that is subject to an order for criminal forfeiture under this division is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, the court may fine the offender the value of the vehicle as determined by publications of the national automobile dealers association. The proceeds from any fine so imposed shall be distributed in accordance with division (C)(2) of section 4503.234 of the Revised Code.

(C) No court shall impose an alternative sentence of house arrest with electronic monitoring under division (B)(1) or (2) of this section unless, within sixty days of the date of sentencing, the court issues a written finding on the record that, due to the unavailability of space at the jail where the offender is required to serve the jail term imposed, the offender will not be able to begin serving that term within the sixty-day period following the date of sentencing.

An offender sentenced under this section to a period of house arrest with electronic monitoring shall be permitted work release during that period.

(D) Fifty per cent of any fine imposed by a court under division (B)(1), (2), or (3) of this section shall be deposited into the county indigent drivers alcohol treatment fund or municipal indigent drivers alcohol treatment fund under the control of that court, as created by the county or municipal corporation pursuant to division (H) of section 4511.191 of the Revised Code.

(E) In addition to or independent of all other penalties provided by law or ordinance, the trial judge of any court of record or the mayor of a mayor's court shall impose on an offender who is convicted of or pleads guilty to a violation of this section a class seven suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

When permitted as specified in section 4510.021 of the Revised Code, if the court grants limited driving privileges during a suspension imposed under this section, the privileges shall be granted on the additional condition that the offender must display restricted license plates, issued under section 4503.231 of the Revised Code, on the vehicle driven subject to the privileges, except as provided in division (B) of that section.

A suspension of a commercial driver's license under this section shall be concurrent with any period of suspension or disqualification under section 3123.58 or 4506.16 of the Revised Code. No person who is disqualified for life from holding a commercial driver's license under section 4506.16 of the Revised Code shall be issued a driver's license under Chapter 4507. of the Revised Code during the period for which the commercial driver's license was suspended under this section, and no person whose commercial driver's license is suspended under this section shall be issued a driver's license under Chapter 4507. of the Revised Code during the period of the suspension.

(F) The offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, then, in addition to any other penalties provided by law, the court may order restitution pursuant to section 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the vehicle before, during, or after committing the offense that is a misdemeanor of the first degree under this section for which the offender is sentenced.

(G) As used in this section:

(1) "Electronic monitoring" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Equivalent offense" means any of the following:

(a) A violation of a municipal ordinance, law of another state, or law of the United States that is substantially equivalent to division (A) of this section;

(b) A violation of a former law of this state that was substantially equivalent to division (A) of this section.

(3) "Jail" has the same meaning as in section 2929.01 of the Revised Code.

(4) "Mandatory jail term" means the mandatory term in jail of three, ten, or thirty consecutive days that must be imposed under division (B)(1), (2), or (3) of this section upon an offender convicted of a violation of division (A) of this section and in relation to which all of the following apply:

(a) Except as specifically authorized under this section, the term must be served in a jail.

(b) Except as specifically authorized under this section, the term cannot be suspended, reduced, or otherwise modified pursuant to any provision of the Revised Code.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004



Section 4510.15 - Suspension of license for reckless operation.

Whenever a person is found guilty under the laws of this state, or under any ordinance of any political subdivision of this state, of operating a motor vehicle in violation of any such law or ordinance relating to reckless operation, the trial court of any court of record, in addition to or independent of all other penalties provided by law, may impose a class five suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(5) of section 4510.02 of the Revised Code.

Suspension of a commercial driver's license under this section shall be concurrent with any period of suspension disqualification under section 3123.58 or 4506.16 of the Revised Code. No person who is disqualified for life from holding a commercial driver's license under section 4506.16 of the Revised Code shall be issued a driver's license under Chapter 4507. of the Revised Code during the period for which the commercial driver's license was suspended under this section, and no person whose commercial driver's license is suspended under this section shall be issued a driver's license under Chapter 4507. of the Revised Code during the period of the suspension.

Effective Date: 01-01-2004; 06-01-2004



Section 4510.16 - Driving under financial responsibility law suspension or cancellation; driving under a nonpayment of judgment suspension.

(A) No person, whose driver's or commercial driver's license or temporary instruction permit or nonresident's operating privilege has been suspended or canceled pursuant to Chapter 4509. of the Revised Code, shall operate any motor vehicle within this state, or knowingly permit any motor vehicle owned by the person to be operated by another person in the state, during the period of the suspension or cancellation, except as specifically authorized by Chapter 4509. of the Revised Code. No person shall operate a motor vehicle within this state, or knowingly permit any motor vehicle owned by the person to be operated by another person in the state, during the period in which the person is required by section 4509.45 of the Revised Code to file and maintain proof of financial responsibility for a violation of section 4509.101 of the Revised Code, unless proof of financial responsibility is maintained with respect to that vehicle.

(B) No person shall operate any motor vehicle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking in this state if the person's driver's or commercial driver's license or temporary instruction permit or nonresident operating privilege has been suspended pursuant to section 4509.37 or 4509.40 of the Revised Code for nonpayment of a judgment.

(C) Upon the request or motion of the prosecuting authority, a noncertified copy of the law enforcement automated data system report or a noncertified copy of a record of the registrar of motor vehicles that shows the name, date of birth, and social security number of a person charged with a violation of division (A) or (B) of this section may be admitted into evidence as prima-facie evidence that the license of the person was under either a financial responsibility law suspension at the time of the alleged violation of division (A) of this section or a nonpayment of judgment suspension at the time of the alleged violation of division (B) of this section. The person charged with a violation of division (A) or (B) of this section may offer evidence to rebut this prima-facie evidence.

(D) Whoever violates division (A) of this section is guilty of driving under financial responsibility law suspension or cancellation and shall be punished as provided in divisions (D) to (I) of this section. Whoever violates division (B) of this section is guilty of driving under a nonpayment of judgment suspension and shall be punished as provided in divisions (D) to (I) of this section.

(1) Except as otherwise provided in division (D)(2) of this section, the offense is an unclassified misdemeanor. When the offense is an unclassified misdemeanor, the offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case.

(2) If, within three years of the offense, the offender previously was convicted of or pleaded guilty to two or more violations of this section, or any combination of two violations of this section or section 4510.11 or 4510.111 of the Revised Code, or a substantially equivalent municipal ordinance, the offense is a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 06-01-2004; 04-04-2007



Section 4510.161 - Additional sanctions for violations of municipal ordinance substantially similar to driving under suspension.

(A) The requirements and sanctions imposed by divisions (B) and (C) of this section are an adjunct to and derive from the state's exclusive authority over the registration and titling of motor vehicles and do not comprise a part of the criminal sentence to be imposed upon a person who violates a municipal ordinance that is substantially equivalent to section 4510.14 of the Revised Code.

(B) If a person is convicted of or pleads guilty to a violation of a municipal ordinance that is substantially equivalent to section 4510.14 of the Revised Code, the court, in addition to and independent of any sentence that it imposes upon the offender for the offense, if the vehicle the offender was operating at the time of the offense is registered in the offender's name, shall do whichever of the following is applicable:

(1) If, within six years of the current offense, the offender has not been convicted of or pleaded guilty to a violation of section 4510.14 or former division (D)(2) of section 4507.02 of the Revised Code or a municipal ordinance that is substantially equivalent to that section or former division, the court shall order the immobilization for thirty days of the vehicle involved in the offense and the impoundment for thirty days of the license plates of that vehicle in accordance with section 4503.233 of the Revised Code.

(2) If, within six years of the current offense, the offender has been convicted of or pleaded guilty to one violation of section 4510.14 or former division (D)(2) of section 4507.02 of the Revised Code or a municipal ordinance that is substantially equivalent to that section or former division, the court shall order the immobilization for sixty days of the vehicle involved in the offense and the impoundment for sixty days of the license plates of that vehicle in accordance with section 4503.233 of the Revised Code.

(3) If, within six years of the current offense, the offender has been convicted of or pleaded guilty to two or more violations of section 4510.14 or former division (D)(2) of section 4507.02 of the Revised Code or a municipal ordinance that is substantially equivalent to that section or former division, the court shall order the criminal forfeiture to the state of the vehicle the offender was operating at the time of the offense.

(C) An order for immobilization and impoundment of a vehicle under this section shall be issued and enforced in accordance with sections 4503.233 and 4507.02 of the Revised Code, as applicable. The court shall not release a vehicle from immobilization ordered under this section unless the court is presented with current proof of financial responsibility with respect to that vehicle.

(D) An order for criminal forfeiture of a vehicle under this section shall be issued and enforced under section 4503.234 of the Revised Code. Upon receipt of a copy of the order from the court, neither the registrar of motor vehicles nor a deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned or leased by the person named in the declaration of forfeiture. The period of registration denial shall be five years after the date of the order unless, during that period, the court having jurisdiction of the offense that led to the order terminates the forfeiture and notifies the registrar of the termination. The registrar then shall take the necessary measures to permit the person to register a vehicle owned or leased by the person or to transfer registration of the vehicle.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 04-04-2007



Section 4510.17 - Suspension of license for drug or OVI offense substantially similar to state statute.

(A) The registrar of motor vehicles shall impose a class D suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code on any person who is a resident of this state and is convicted of or pleads guilty to a violation of a statute of any other state or any federal statute that is substantially similar to section 2925.02, 2925.03, 2925.04, 2925.041, 2925.05, 2925.06, 2925.11, 2925.12, 2925.13, 2925.14, 2925.141, 2925.22, 2925.23, 2925.31, 2925.32, 2925.36, or 2925.37 of the Revised Code. Upon receipt of a report from a court, court clerk, or other official of any other state or from any federal authority that a resident of this state was convicted of or pleaded guilty to an offense described in this division, the registrar shall send a notice by regular first class mail to the person, at the person's last known address as shown in the records of the bureau of motor vehicles, informing the person of the suspension, that the suspension will take effect twenty-one days from the date of the notice, and that, if the person wishes to appeal the suspension or denial, the person must file a notice of appeal within twenty-one days of the date of the notice requesting a hearing on the matter. If the person requests a hearing, the registrar shall hold the hearing not more than forty days after receipt by the registrar of the notice of appeal. The filing of a notice of appeal does not stay the operation of the suspension that must be imposed pursuant to this division. The scope of the hearing shall be limited to whether the person actually was convicted of or pleaded guilty to the offense for which the suspension is to be imposed.

The suspension the registrar is required to impose under this division shall end either on the last day of the class D suspension period or of the suspension of the person's nonresident operating privilege imposed by the state or federal court, whichever is earlier.

The registrar shall subscribe to or otherwise participate in any information system or register, or enter into reciprocal and mutual agreements with other states and federal authorities, in order to facilitate the exchange of information with other states and the United States government regarding persons who plead guilty to or are convicted of offenses described in this division and therefore are subject to the suspension or denial described in this division.

(B) The registrar shall impose a class D suspension of the person's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code on any person who is a resident of this state and is convicted of or pleads guilty to a violation of a statute of any other state or a municipal ordinance of a municipal corporation located in any other state that is substantially similar to section 4511.19 of the Revised Code. Upon receipt of a report from another state made pursuant to section 4510.61 of the Revised Code indicating that a resident of this state was convicted of or pleaded guilty to an offense described in this division, the registrar shall send a notice by regular first class mail to the person, at the person's last known address as shown in the records of the bureau of motor vehicles, informing the person of the suspension, that the suspension or denial will take effect twenty-one days from the date of the notice, and that, if the person wishes to appeal the suspension, the person must file a notice of appeal within twenty-one days of the date of the notice requesting a hearing on the matter. If the person requests a hearing, the registrar shall hold the hearing not more than forty days after receipt by the registrar of the notice of appeal. The filing of a notice of appeal does not stay the operation of the suspension that must be imposed pursuant to this division. The scope of the hearing shall be limited to whether the person actually was convicted of or pleaded guilty to the offense for which the suspension is to be imposed.

The suspension the registrar is required to impose under this division shall end either on the last day of the class D suspension period or of the suspension of the person's nonresident operating privilege imposed by the state or federal court, whichever is earlier.

(C) The registrar shall impose a class D suspension of the child's driver's license, commercial driver's license, temporary instruction permit, or nonresident operating privilege for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code on any child who is a resident of this state and is convicted of or pleads guilty to a violation of a statute of any other state or any federal statute that is substantially similar to section 2925.02, 2925.03, 2925.04, 2925.041, 2925.05, 2925.06, 2925.11, 2925.12, 2925.13, 2925.14, 2925.141, 2925.22, 2925.23, 2925.31, 2925.32, 2925.36, or 2925.37 of the Revised Code. Upon receipt of a report from a court, court clerk, or other official of any other state or from any federal authority that a child who is a resident of this state was convicted of or pleaded guilty to an offense described in this division, the registrar shall send a notice by regular first class mail to the child, at the child's last known address as shown in the records of the bureau of motor vehicles, informing the child of the suspension, that the suspension or denial will take effect twenty-one days from the date of the notice, and that, if the child wishes to appeal the suspension, the child must file a notice of appeal within twenty-one days of the date of the notice requesting a hearing on the matter. If the child requests a hearing, the registrar shall hold the hearing not more than forty days after receipt by the registrar of the notice of appeal. The filing of a notice of appeal does not stay the operation of the suspension that must be imposed pursuant to this division. The scope of the hearing shall be limited to whether the child actually was convicted of or pleaded guilty to the offense for which the suspension is to be imposed.

The suspension the registrar is required to impose under this division shall end either on the last day of the class D suspension period or of the suspension of the child's nonresident operating privilege imposed by the state or federal court, whichever is earlier. If the child is a resident of this state who is sixteen years of age or older and does not have a current, valid Ohio driver's or commercial driver's license or permit, the notice shall inform the child that the child will be denied issuance of a driver's or commercial driver's license or permit for six months beginning on the date of the notice. If the child has not attained the age of sixteen years on the date of the notice, the notice shall inform the child that the period of denial of six months shall commence on the date the child attains the age of sixteen years.

The registrar shall subscribe to or otherwise participate in any information system or register, or enter into reciprocal and mutual agreements with other states and federal authorities, in order to facilitate the exchange of information with other states and the United States government regarding children who are residents of this state and plead guilty to or are convicted of offenses described in this division and therefore are subject to the suspension or denial described in this division.

(D) The registrar shall impose a class D suspension of the child's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code on any child who is a resident of this state and is convicted of or pleads guilty to a violation of a statute of any other state or a municipal ordinance of a municipal corporation located in any other state that is substantially similar to section 4511.19 of the Revised Code. Upon receipt of a report from another state made pursuant to section 4510.61 of the Revised Code indicating that a child who is a resident of this state was convicted of or pleaded guilty to an offense described in this division, the registrar shall send a notice by regular first class mail to the child, at the child's last known address as shown in the records of the bureau of motor vehicles, informing the child of the suspension, that the suspension will take effect twenty-one days from the date of the notice, and that, if the child wishes to appeal the suspension, the child must file a notice of appeal within twenty-one days of the date of the notice requesting a hearing on the matter. If the child requests a hearing, the registrar shall hold the hearing not more than forty days after receipt by the registrar of the notice of appeal. The filing of a notice of appeal does not stay the operation of the suspension that must be imposed pursuant to this division. The scope of the hearing shall be limited to whether the child actually was convicted of or pleaded guilty to the offense for which the suspension is to be imposed.

The suspension the registrar is required to impose under this division shall end either on the last day of the class D suspension period or of the suspension of the child's nonresident operating privilege imposed by the state or federal court, whichever is earlier. If the child is a resident of this state who is sixteen years of age or older and does not have a current, valid Ohio driver's or commercial driver's license or permit, the notice shall inform the child that the child will be denied issuance of a driver's or commercial driver's license or permit for six months beginning on the date of the notice. If the child has not attained the age of sixteen years on the date of the notice, the notice shall inform the child that the period of denial of six months shall commence on the date the child attains the age of sixteen years.

(E) Any person whose license or permit has been suspended pursuant to this section may file a petition in the municipal or county court, or in case the person is under eighteen years of age, the juvenile court, in whose jurisdiction the person resides, agreeing to pay the cost of the proceedings and alleging that the suspension would seriously affect the person's ability to continue the person's employment. Upon satisfactory proof that there is reasonable cause to believe that the suspension would seriously affect the person's ability to continue the person's employment, the judge may grant the person limited driving privileges during the period during which the suspension otherwise would be imposed, except that the judge shall not grant limited driving privileges for employment as a driver of a commercial motor vehicle to any person who would be disqualified from operating a commercial motor vehicle under section 4506.16 of the Revised Code if the violation had occurred in this state, or during any of the following periods of time:

(1) The first fifteen days of a suspension under division (B) or (D) of this section, if the person has not been convicted within six years of the date of the offense giving rise to the suspension under this section of a violation of any of the following:

(a) Section 4511.19 of the Revised Code, or a municipal ordinance relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse;

(b) A municipal ordinance relating to operating a motor vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine;

(c) Section 2903.04 of the Revised Code in a case in which the person was subject to the sanctions described in division (D) of that section;

(d) Division (A)(1) of section 2903.06 or division (A)(1) of section 2903.08 of the Revised Code or a municipal ordinance that is substantially similar to either of those divisions;

(e) Division (A)(2), (3), or (4) of section 2903.06, division (A)(2) of section 2903.08, or as it existed prior to March 23, 2000, section 2903.07 of the Revised Code, or a municipal ordinance that is substantially similar to any of those divisions or that former section, in a case in which the jury or judge found that the person was under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse.

(2) The first thirty days of a suspension under division (B) or (D) of this section, if the person has been convicted one time within six years of the date of the offense giving rise to the suspension under this section of any violation identified in division (E)(1) of this section.

(3) The first one hundred eighty days of a suspension under division (B) or (D) of this section, if the person has been convicted two times within six years of the date of the offense giving rise to the suspension under this section of any violation identified in division (E)(1) of this section.

(4) No limited driving privileges may be granted if the person has been convicted three or more times within five years of the date of the offense giving rise to a suspension under division (B) or (D) of this section of any violation identified in division (E)(1) of this section.

If a person petitions for limited driving privileges under division (E) of this section, the registrar shall be represented by the county prosecutor of the county in which the person resides if the petition is filed in a juvenile court or county court, except that if the person resides within a city or village that is located within the jurisdiction of the county in which the petition is filed, the city director of law or village solicitor of that city or village shall represent the registrar. If the petition is filed in a municipal court, the registrar shall be represented as provided in section 1901.34 of the Revised Code.

In granting limited driving privileges under division (E) of this section, the court may impose any condition it considers reasonable and necessary to limit the use of a vehicle by the person. The court shall deliver to the person a permit card, in a form to be prescribed by the court, setting forth the time, place, and other conditions limiting the person's use of a motor vehicle. The grant of limited driving privileges shall be conditioned upon the person's having the permit in the person's possession at all times during which the person is operating a vehicle.

A person granted limited driving privileges who operates a vehicle for other than limited purposes, in violation of any condition imposed by the court or without having the permit in the person's possession, is guilty of a violation of section 4510.11 of the Revised Code.

(F) As used in divisions (C) and (D) of this section:

(1) "Child" means a person who is under the age of eighteen years, except that any person who violates a statute or ordinance described in division (C) or (D) of this section prior to attaining eighteen years of age shall be deemed a "child" irrespective of the person's age at the time the complaint or other equivalent document is filed in the other state or a hearing, trial, or other proceeding is held in the other state on the complaint or other equivalent document, and irrespective of the person's age when the period of license suspension or denial prescribed in division (C) or (D) of this section is imposed.

(2) "Is convicted of or pleads guilty to" means, as it relates to a child who is a resident of this state, that in a proceeding conducted in a state or federal court located in another state for a violation of a statute or ordinance described in division (C) or (D) of this section, the result of the proceeding is any of the following:

(a) Under the laws that govern the proceedings of the court, the child is adjudicated to be or admits to being a delinquent child or a juvenile traffic offender for a violation described in division (C) or (D) of this section that would be a crime if committed by an adult;

(b) Under the laws that govern the proceedings of the court, the child is convicted of or pleads guilty to a violation described in division (C) or (D) of this section;

(c) Under the laws that govern the proceedings of the court, irrespective of the terminology utilized in those laws, the result of the court's proceedings is the functional equivalent of division (F)(2)(a) or (b) of this section.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 09-23-2004; 08-17-2006



Section 4510.18 - Driving under specified lifetime suspension.

(A) No person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended for life under a class one suspension imposed under division (B)(3) of section 2903.06 or section 2903.08 of the Revised Code shall operate any motor vehicle upon the public roads or highways within this state during the remaining life of the person.

(B) Whoever violates this section is guilty of driving under specified lifetime suspension, a felony of the third degree.

Effective Date: 04-04-2007



Section 4510.21 - Failure to reinstate license.

(A) No person whose driver's license, commercial driver's license, temporary instruction permit, or nonresident's operating privilege has been suspended shall operate any motor vehicle upon a public road or highway or any public or private property after the suspension has expired unless the person has complied with all license reinstatement requirements imposed by the court, the bureau of motor vehicles, or another provision of the Revised Code.

(B) Upon the request or motion of the prosecuting authority, a noncertified copy of the law enforcement automated data system report or a noncertified copy of a record of the registrar of motor vehicles that shows the name, date of birth, and social security number of a person charged with a violation of division (A) of this section may be admitted into evidence as prima-facie evidence that the license of the person had not been reinstated by the person at the time of the alleged violation of division (A) of this section. The person charged with a violation of division (A) of this section may offer evidence to rebut this prima-facie evidence.

(C) Whoever violates this section is guilty of failure to reinstate a license and shall be punished as follows:

(1) Except as provided in division (C)(2) of this section, whoever violates division (A) of this section is guilty of an unclassified misdemeanor. When the offense is an unclassified misdemeanor, the offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case.

(2) If, within three years of a violation of division (A) of this section, the offender previously has pleaded guilty to or been convicted of two or more violations of division (A) of this section or a substantially equivalent municipal ordinance, the offender is guilty of a misdemeanor of the first degree.

(3) In all cases, the court may impose upon the offender a class seven suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary driver's license, or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004



Section 4510.22 - Suspension of license for failure to appear or to pay fine.

(A) If a person who has a current valid Ohio driver's, commercial driver's license, or temporary instruction permit is charged with a violation of any provision in sections 4503.11, 4503.12, 4503.182, 4503.21, 4507.02, 4507.05, 4507.35, 4510.11, 4510.111, 4510.12, 4510.16, 4510.21, 4511.01 to 4511.76, 4511.81, 4511.82, 4511.84, 4513.01 to 4513.65, or 4549.01 to 4549.65 of the Revised Code or with a violation of any substantially equivalent municipal ordinance and if the person either fails to appear in court at the required time and place to answer the charge or pleads guilty to or is found guilty of the violation and fails within the time allowed by the court to pay the fine imposed by the court, the court may declare the forfeiture of the person's license. Thirty days after such a declaration of forfeiture, the court shall inform the registrar of motor vehicles of the forfeiture by entering information relative to the forfeiture on a form approved and furnished by the registrar and sending the form to the registrar. The court also shall forward the person's license, if it is in the possession of the court, to the registrar.

The registrar shall impose a class F suspension of the person's driver's or commercial driver's license, or temporary instruction permit for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code on any person who is named in a declaration received by the registrar under this section. The registrar shall send written notification of the suspension to the person at the person's last known address and, if the person is in possession of the license, order the person to surrender the person's license or permit to the registrar within forty-eight hours.

No valid driver's or commercial driver's license shall be granted to the person after the suspension, unless the court having jurisdiction of the offense that led to the suspension orders that the forfeiture be terminated. The court shall order the termination of the forfeiture if the person thereafter appears to answer the charge and pays any fine imposed by the court or pays the fine originally imposed by the court. The court shall inform the registrar of the termination of the forfeiture by entering information relative to the termination on a form approved and furnished by the registrar and sending the form to the registrar. The person shall pay to the registrar of motor vehicles or an eligible deputy registrar a twenty-five-dollar reinstatement fee. In addition, each deputy registrar shall collect a service fee of ten dollars to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee, plus two dollars of the service fee, to the registrar in the manner the registrar shall determine. The registrar shall deposit fifteen dollars of the reinstatement fee into the state treasury to the credit of the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code to cover the costs of the bureau in administering this section and shall deposit ten dollars of the fee into the state treasury to the credit of the indigent defense support fund created by section 120.08 of the Revised Code.

(B) In addition to suspending the driver's or commercial driver's license or permit of the person named in a declaration of forfeiture, the registrar, upon receipt from the court of the copy of the declaration of forfeiture, shall take any measures that may be necessary to ensure that neither the registrar nor any deputy registrar accepts any application for the registration or transfer of registration of any motor vehicle owned or leased by the person named in the declaration of forfeiture. However, for a motor vehicle leased by a person named in a declaration of forfeiture, the registrar shall not implement the preceding sentence until the registrar adopts procedures for that implementation under section 4503.39 of the Revised Code. The period of denial of registration or transfer shall continue until such time as the court having jurisdiction of the offense that led to the suspension orders the forfeiture be terminated. Upon receipt by the registrar of an order terminating the forfeiture, the registrar also shall take any measures that may be necessary to permit the person to register a motor vehicle owned or leased by the person or to transfer the registration of such a motor vehicle, if the person later makes application to take such action and otherwise is eligible to register the motor vehicle or to transfer its registration.

The registrar shall not be required to give effect to any declaration of forfeiture or order terminating a forfeiture provided by a court under this section unless the information contained in the declaration or order is transmitted to the registrar by means of an electronic transfer system. The registrar shall not restore the person's driving or vehicle registration privileges until the person pays the reinstatement fee as provided in this section.

The period of denial relating to the issuance or transfer of a certificate of registration for a motor vehicle imposed pursuant to this division remains in effect until the person pays any fine imposed by the court relative to the offense.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 09-16-2004



Section 4510.23 - Suspension of license upon adjudication of incompetence.

When any person having a driver's or commercial driver's license is adjudicated incompetent for the purpose of holding the license, as provided in section 5122.301 of the Revised Code, the probate judge shall order the license of the person delivered to the court. The court shall forward the license with notice of the adjudication to the registrar of motor vehicles. The registrar shall impose a class F suspension of the person's driver's or commercial driver's license for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code. The suspension shall remain in effect until receipt of written notice by the head of the hospital, or other agency which has or had custody of such person, that such person's mental illness is not an impairment to such person's ability to operate a motor vehicle, or upon receipt of notice from the adjudicating court that such person has been restored to competency by court decree.

Effective Date: 01-01-2004



Section 4510.31 - Suspension of probationary, restricted license, or temporary permit for juvenile adjudications.

(A)

(1) Except as provided in division (C)(1) or (2) of this section, the registrar of motor vehicles shall suspend the probationary driver's license, restricted license, or temporary instruction permit issued to any person when the person has been convicted of, pleaded guilty to, or been adjudicated in juvenile court of having committed, prior to the person's eighteenth birthday, any of the following:

(a) Three separate violations of section 2903.06, 2903.08, 2921.331, 4511.12, 4511.13, 4511.191, 4511.20, 4511.201, 4511.202, 4511.21, 4511.22, 4511.23, 4511.25 to 4511.48, 4511.57 to 4511.65, 4511.75, 4549.02, 4549.021, or 4549.03 of the Revised Code, section 4510.14 of the Revised Code involving a suspension imposed under section 4511.191 or 4511.196 of the Revised Code, section 2903.04 of the Revised Code in a case in which the person would have been subject to the sanctions described in division (D) of that section had the person been convicted of the violation of that section, former section 2903.07 of the Revised Code, or any municipal ordinances similarly relating to the offenses referred to in those sections;

(b) One violation of section 4511.19 of the Revised Code or a substantially similar municipal ordinance;

(c) Two separate violations of any of the Revised Code sections referred to in division (A)(1)(a) of this section, or any municipal ordinance that is substantially similar to any of those sections.

(2) Any person whose license or permit is suspended under division (A)(1)(a), (b), or (c) of this section shall mail or deliver the person's probationary driver's license, restricted license, or temporary instruction permit to the registrar within fourteen days of notification of the suspension. The registrar shall retain the license or permit during the period of the suspension. A suspension pursuant to division (A)(1)(a) of this section shall be a class C suspension, a suspension pursuant to division (A)(1)(b) of this section shall be a class D suspension, and a suspension pursuant to division (A)(1)(c) of this section shall be a class E suspension, all for the periods of time specified in division (B) of section 4510.02 of the Revised Code. If the person's probationary driver's license, restricted license, or temporary instruction permit is under suspension on the date the court imposes sentence upon the person for a violation described in division (A)(1)(b) of this section, the suspension shall take effect on the next day immediately following the end of that period of suspension. If the person is sixteen years of age or older and pleads guilty to or is convicted of a violation described in division (A)(1)(b) of this section and the person does not have a current, valid probationary driver's license, restricted license, or temporary instruction permit, the registrar shall deny the issuance to the person of a probationary driver's license, restricted license, driver's license, commercial driver's license, or temporary instruction permit, as the case may be, for six months beginning on the date the court imposes sentence upon the person for the violation. If the person has not attained the age of sixteen years on the date the court imposes sentence upon the person for the violation, the period of denial shall commence on the date the person attains the age of sixteen years.

(3) The registrar shall suspend the person's license or permit under division (A) of this section regardless of whether the disposition of the case in juvenile court occurred after the person's eighteenth birthday.

(B) The registrar also shall impose a class D suspension for the period of time specified in division (B)(4) of section 4510.02 of the Revised Code of the temporary instruction permit or probationary driver's license of any person under the age of eighteen who has been adjudicated an unruly child, delinquent child, or juvenile traffic offender for having committed any act that if committed by an adult would be a drug abuse offense or a violation of division (B) of section 2917.11 of the Revised Code. The registrar, in the registrar's discretion, may terminate the suspension if the child, at the discretion of the court, attends and satisfactorily completes a drug abuse or alcohol abuse education, intervention, or treatment program specified by the court. Any person whose temporary instruction permit or probationary driver's license is suspended under this division shall mail or deliver the person's permit or license to the registrar within fourteen days of notification of the suspension. The registrar shall retain the permit or license during the period of the suspension.

(C)

(1)

(a) Except as provided in division (C) (1)(c) of this section, for any person who is convicted of, pleads guilty to, or is adjudicated in juvenile court of having committed a second or third violation of section 4511.12, 4511.13, 4511.20 to 4511.23, 4511.25, 4511.26 to 4511.48, 4511.57 to 4511.65, or 4511.75 of the Revised Code or any similar municipal ordinances and whose license or permit is suspended under division (A)(1)(a) or (c) of this section, the court in which the second or third conviction, finding, plea, or adjudication resulting in the suspension was made, upon petition of the person, may grant the person limited driving privileges during the period during which the suspension otherwise would be imposed under division (A)(1)(a) or (c) of this section if the court finds reasonable cause to believe that the suspension will seriously affect the person's ability to continue in employment, educational training, vocational training, or treatment. In granting the limited driving privileges, the court shall specify the purposes, times, and places of the privileges and may impose any other conditions upon the person's driving a motor vehicle that the court considers reasonable and necessary.

A court that grants limited driving privileges to a person under this division shall retain the person's probationary driver's license, restricted license, or temporary instruction permit during the period the license or permit is suspended and also during the period for which limited driving privileges are granted, and shall deliver to the person a permit card, in a form to be prescribed by the court, setting forth the date on which the limited driving privileges will become effective, the purposes for which the person may drive, the times and places at which the person may drive, and any other conditions imposed upon the person's use of a motor vehicle.

The court immediately shall notify the registrar, in writing, of a grant of limited driving privileges under this division. The notification shall specify the date on which the limited driving privileges will become effective, the purposes for which the person may drive, the times and places at which the person may drive, and any other conditions imposed upon the person's use of a motor vehicle. The registrar shall not suspend the probationary driver's license, restricted license, or temporary instruction permit of any person pursuant to division (A) of this section during any period for which the person has been granted limited driving privileges as provided in this division, if the registrar has received the notification described in this division from the court.

(b) Except as provided in division (C) (1)(c)of this section, in any case in which the temporary instruction permit or probationary driver's license of a person under eighteen years of age has been suspended under division (A) or (B) of this section or any other provision of law, the court may grant the person limited driving privileges for the purpose of the person's practicing of driving with the person's parent, guardian, or other custodian during the period of the suspension. Any grant of limited driving privileges under this division shall comply with division (D) of section 4510.021 of the Revised Code.

(c) A court shall not grant limited driving privileges to a person identified in division (C)(1)(a) or (b) of this section if the person, within the preceding six years, has been convicted of, pleaded guilty to, or adjudicated in juvenile court of having committed three or more violations of one or more of the divisions or sections set forth in divisions (G)(2)(b) to (g) of section 2919.22 of the Revised Code.

(2)

(a) In a case in which a person is convicted of, pleads guilty to, or is adjudicated in juvenile court of having committed, prior to the person's eighteenth birthday, a second or third violation of section 4511.12, 4511.13, 4511.20 to 4511.23, 4511.25, 4511.26 to 4511.48, 4511.57 to 4511.65, or 4511.75 of the Revised Code or any similar municipal ordinances and division (A)(1)(a) or (c) of this section requires the registrar of motor vehicles to suspend the person's license or permit, the court in which the person is convicted of, pleads guilty to, or is adjudicated of having committed the second or third violation may elect to order the registrar of motor vehicles to waive the suspension if all of the following apply:

(i) Prior to the date on which the court imposes sentence upon, or makes an order of disposition for, the person for the second or third violation, the person submits to the court a petition requesting the court to order the registrar to waive the prescribed suspension and describing the reasons why the person believes the suspension, if imposed, would seriously affect the person's ability to continue in employment, educational training, vocational training, or treatment.

(ii) Prior to the date specified in division (C)(2)(a)(i) of this section, the person submits to the court satisfactory proof showing that the person successfully completed an advanced juvenile driver improvement program approved by the director of public safety under division (B) of section 4510.311 of the Revised Code after the date the person committed that second or third violation.

(iii) Prior to imposing sentence upon, or making an order of disposition for, the person for the second or third violation, the court finds reasonable cause to believe that the suspension, if imposed, would seriously affect the person's ability to continue in employment, educational training, vocational training, or treatment.

(iv) If the court is imposing sentence upon, or making an order of disposition for, the person for a third violation, the person did not submit to the court that imposed sentence upon, or made an order of disposition for, the person for the second violation a petition of the type described in division (C)(2)(a)(i) of this section, and the court that imposed sentence upon, or made an order of disposition for, the person for that second violation did not order the registrar of motor vehicles to waive the suspension of the person's license or permit required under division (A)(1)(c) of this section for the conviction of, plea of guilty to, or adjudication in juvenile court of having committed that second violation.

(b) If a court elects pursuant to division (C)(2)(a) of this section to order the registrar of motor vehicles to waive a suspension that otherwise is required under division (A)(1)(a) or (c) of this section, the court immediately shall send a written copy of the order to the registrar. Upon receipt of the written copy of the order, the registrar shall not suspend pursuant to division (A)(1)(a) or (c) of this section the probationary driver's license, restricted license, or temporary instruction permit of the person who is the subject of the order for the second or third violation for which the suspension otherwise would be imposed under that division.

(D) If a person who has been granted limited driving privileges under division (C)(1) of this section is convicted of, pleads guilty to, or is adjudicated in juvenile court of having committed, a violation of Chapter 4510. of the Revised Code, or a subsequent violation of any of the sections of the Revised Code listed in division (A)(1)(a) of this section or any similar municipal ordinance during the period for which the person was granted limited driving privileges, the court that granted the limited driving privileges shall suspend the person's permit card. The court or the clerk of the court immediately shall forward the person's probationary driver's license, restricted license, or temporary instruction permit together with written notification of the court's action to the registrar. Upon receipt of the license or permit and notification, the registrar shall impose a class C suspension of the person's probationary driver's license, restricted license, or temporary instruction permit for the period of time specified in division (B)(3) of section 4510.02 of the Revised Code. The registrar shall retain the license or permit during the period of suspension, and no further limited driving privileges shall be granted during that period.

(E) No application for a driver's or commercial driver's license shall be received from any person whose probationary driver's license, restricted license, or temporary instruction permit has been suspended under this section until each of the following has occurred:

(1) The suspension period has expired;

(2) A temporary instruction permit or commercial driver's license temporary instruction permit has been issued;

(3) The person successfully completes a juvenile driver improvement program approved by the director of public safety under division (A) of section 4510.311 of the Revised Code;

(4) The applicant has submitted to the examination for a driver's license as provided for in section 4507.11 or a commercial driver's license as provided in Chapter 4506. of the Revised Code.

Amended by 129th General AssemblyFile No.137,SB 19, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 01-01-2004; 09-16-2004



Section 4510.311 - Juvenile driver improvement programs.

(A) The director of public safety shall establish standards for juvenile driver improvement programs and shall approve any programs that meet the established standards. The standards established by the director shall require a minimum of five hours of classroom instruction, with at least three hours devoted to driver skill requirements and two hours devoted to juvenile driver information related to the driving records of drivers under eighteen years of age, driver perceptions, and the value of the traffic laws. The standards also shall require a person whose probationary driver's license was suspended under section 4510.31 of the Revised Code to undertake and pass, as successful completion of an approved juvenile driver improvement program, the driver's license examination that a person who holds a temporary instruction permit is required to undertake and pass in order to be issued a probationary driver's license. The person shall pay the applicable fee that is required to accompany an application for a driver's license as prescribed in division (E) of section 4507.23 of the Revised Code. The director shall prescribe the requirements for the curriculum to be provided as well as other program directives. Only those programs approved by the director shall be acceptable for reinstatement of the driving privileges of a person whose probationary driver's license was suspended under section 4510.31 of the Revised Code.

(B) The director of public safety shall establish standards for advanced juvenile driver improvement programs and shall approve any programs that meet the established standards. The standards established by the director shall require a minimum of two hours of classroom instruction with a focus on driving physics, vehicle dynamics, proper vision techniques, and teen driver statistics. The standards also shall require a minimum of four hours of emergency driving skills development through "behind-the-wheel" driving exercises with a focus on vehicle control in emergency and adverse weather driving situations. The driving exercises shall include vehicle control in inclement weather conditions, emergency transition maneuvers, and spin and skid control. The driving exercises shall take place in a suitable closed-course facility that is safe and controlled and has adequate run-off areas. The director shall prescribe the requirements for the curriculum to be provided as well as other program directives and the requirements and score necessary to pass the course. A person who attends an advanced juvenile driver improvement program for the purpose specified in division (C)(2) of section 4510.31 of the Revised Code that meets the standards and requirements prescribed in this division for such courses and successfully completes the course shall receive a certificate of completion from the program.

Amended by 129th General AssemblyFile No.137,SB 19, §1, eff. 9/28/2012.

Effective Date: 01-01-2004



Section 4510.32 - Suspension of license of minor upon withdrawal from school or habitual absence.

(A) The registrar of motor vehicles shall record within ten days of receipt and keep at the main office of the bureau of motor vehicles all information provided to the registrar by the superintendent of a school district in accordance with division (B) of section 3321.13 of the Revised Code.

(B) Whenever the registrar receives a notice under division (B) of section 3321.13 of the Revised Code, the registrar shall impose a class F suspension of the temporary instruction permit or driver's license of the person who is the subject of the notice for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code, or, if the person has not been issued a temporary instruction permit or driver's license, the registrar shall deny to the person the issuance of a permit or license. The requirements of the second paragraph of section 119.06 of the Revised Code do not apply to a suspension of a person's temporary instruction permit or driver's license or a denial of a person's opportunity to obtain a temporary instruction permit or driver's license by the registrar under this division.

(C) Upon suspending the temporary instruction permit or driver's license of any person or denying any person the opportunity to be issued such a license or permit as provided in division (B) of this section, the registrar immediately shall notify the person in writing of the suspension or denial and inform the person that the person may petition for a hearing as provided in division (E) of this section.

(D) Any person whose permit or license is suspended under this section shall mail or deliver the person's permit or license to the registrar of motor vehicles within twenty days of notification of the suspension; however, the person's permit or license and the person's driving privileges shall be suspended immediately upon receipt of the notification. The registrar may retain the permit or license during the period of the suspension or the registrar may destroy it under section 4510.52 of the Revised Code.

(E) Any person whose temporary instruction permit or driver's license has been suspended, or whose opportunity to obtain such a permit or license has been denied pursuant to this section, may file a petition in the juvenile court in whose jurisdiction the person resides alleging error in the action taken by the registrar under division (B) of this section or alleging one or more of the matters within the scope of the hearing, as described in this division, or both. The petitioner shall notify the registrar and the superintendent of the school district who gave the notice to the registrar and juvenile judge under division (B) of section 3321.13 of the Revised Code of the filing of the petition and send them copies of the petition. The scope of the hearing is limited to the issues of whether the notice given by the superintendent to the registrar was in error and whether the suspension or denial of driving privileges will result in substantial hardship to the petitioner.

The registrar shall furnish the court a copy of the record created in accordance with division (A) of this section. The registrar and the superintendent shall furnish the court with any other relevant information required by the court.

In hearing the matter and determining whether the petitioner has shown that the petitioner's temporary instruction permit or driver's license should not be suspended or that the petitioner's opportunity to obtain such a permit or license should not be denied, the court shall decide the issue upon the information furnished by the registrar and the superintendent and any such additional evidence that the registrar, the superintendent, or the petitioner submits.

If the court finds from the evidence submitted that the petitioner has failed to show error in the action taken by the registrar under division (B) of this section and has failed to prove any of the matters within the scope of the hearing, then the court may assess the cost of the proceeding against the petitioner and shall uphold the suspension of the petitioner's permit or license or the denial of the petitioner's opportunity to obtain a permit or license. If the court finds that the petitioner has shown error in the action taken by the registrar under division (B) of this section or has proved one or more of the matters within the scope of the hearing, or both, the cost of the proceeding shall be paid out of the county treasury of the county in which the proceedings were held, and the suspension of the petitioner's permit or license or the denial of the person's opportunity to obtain a permit or license shall be terminated.

(F) The registrar shall cancel the record created under this section of any person who is the subject of a notice given under division (B) of section 3321.13 of the Revised Code and shall terminate the suspension of the person's permit or license or the denial of the person's opportunity to obtain a permit or license, if any of the following applies:

(1) The person is at least eighteen years of age.

(2) The person provides evidence, as the registrar shall require by rule, of receipt of a high school diploma or a general educational development certificate of high school equivalence.

(3) The superintendent of a school district informs the registrar that the notification of withdrawal, habitual absence without legitimate excuse, suspension, or expulsion concerning the person was in error.

(4) The suspension or denial was imposed subsequent to a notification given under division (B)(3) or (4) of section 3321.13 of the Revised Code, and the superintendent of a school district informs the registrar that the person in question has satisfied any terms or conditions established by the school as necessary to terminate the suspension or denial of driving privileges.

(5) The suspension or denial was imposed subsequent to a notification given under division (B)(1) of section 3321.13 of the Revised Code, and the superintendent of a school district informs the registrar that the person in question is now attending school or enrolled in and attending an approved program to obtain a diploma or its equivalent to the satisfaction of the school superintendent.

(6) The suspension or denial was imposed subsequent to a notification given under division (B)(2) of section 3321.13 of the Revised Code, the person has completed at least one semester or term of school after the one in which the notification was given, the person requests the superintendent of the school district to notify the registrar that the person no longer is habitually absent without legitimate excuse, the superintendent determines that the person has not been absent from school without legitimate excuse in the current semester or term, as determined under that division, for more than ten consecutive school days or for more than fifteen total school days, and the superintendent informs the registrar of that fact. If a person described in division (F)(6) of this section requests the superintendent of the school district to notify the registrar that the person no longer is habitually absent without legitimate excuse and the superintendent makes the determination described in this division, the superintendent shall provide the information described in division (F)(6) of this section to the registrar within five days after receiving the request.

(7) The suspension or denial was imposed subsequent to a notification given under division (B)(2) of section 3321.13 of the Revised Code, and the superintendent of a school district informs the registrar that the person in question has received an age and schooling certificate in accordance with section 3331.01 of the Revised Code.

(8) The person filed a petition in court under division (E) of this section and the court found that the person showed error in the action taken by the registrar under division (B) of this section or proved one or more of the matters within the scope of the hearing on the petition, as set forth in division (E) of this section, or both.

At the end of the suspension period under this section and upon the request of the person whose temporary instruction permit or driver's license was suspended, the registrar shall return the driver's license or permit to the person or reissue the person's license or permit under section 4510.52 of the Revised Code, if the registrar destroyed the suspended license or permit under that section.

Effective Date: 01-01-2004



Section 4510.33 - Insufficient age person using license to purchase intoxicating liquor or beer.

(A) No person of insufficient age to purchase intoxicating liquor or beer, contrary to division (A) or (C) of section 4507.30 of the Revised Code, shall display as proof that the person is of sufficient age to purchase intoxicating liquor or beer, a driver's or commercial driver's license, knowing the same to be fictitious, altered, or not the person's own. The registrar of motor vehicles shall impose a class C suspension of the person's driver's license, probationary driver's license, commercial driver's license, temporary instruction permit, or commercial driver's license temporary instruction permit for the period of time specified in division (B)(3) of section 4510.02 of the Revised Code upon the offender and shall not issue or reissue a license or permit of that type to the offender during the suspension period.

(B) In any prosecution, or in any proceeding before the liquor control commission, in which the defense authorized by section 4301.639 of the Revised Code is sustained, the clerk of the court in which the prosecution was had, or the clerk of the liquor control commission, shall certify to the registrar the facts ascertainable from the clerk's records evidencing violation of division (A) or (C) of section 4507.30 of the Revised Code by a person of insufficient age to purchase intoxicating liquor or beer, including in the certification the person's name and residence address.

(C) The registrar, upon receipt of the certification, shall suspend the person's license or permit to drive subject to review as provided in this section, and shall mail to the person, at the person's last known address, a notice of the suspension and of the hearing provided in division (D) of this section.

(D) Any person whose license or permit to drive has been suspended under this section, within twenty days of the mailing of the notice provided above, may file a petition in the municipal court or county court, or in case the person is under the age of eighteen years, in the juvenile court, in whose jurisdiction the person resides, agreeing to pay the cost of the proceedings, and alleging error by the registrar in the suspension of the license or permit to drive, or in one or more of the matters within the scope of the hearing as provided in this section, or both. The petitioner shall notify the registrar of the filing of the petition and send the registrar a copy thereof. The scope of the hearing shall be limited to whether a court of record did in fact find that the petitioner displayed, or, if the original proceedings were before the liquor control commission, whether the petitioner did in fact display, as proof that the person was of sufficient age to purchase intoxicating liquor or beer, a driver's or commercial driver's license knowing the same to be fictitious, altered, or not the person's own, and whether the person was at that time of insufficient age legally to make a purchase of intoxicating liquor or beer.

(E) In any hearing authorized by this section, the registrar shall be represented by the prosecuting attorney of the county where the petitioner resides.

(F) If the court finds from the evidence submitted that the person has failed to show error in the action by the registrar or in one or more of the matters within the scope of the hearing as limited in division (D) of this section, or both, the court shall assess the cost of the proceeding against the person and shall impose the suspension provided in divisions (A) and (C) of this section. If the court finds that the person has shown error in the action taken by the registrar, or in one or more of the matters within the scope of the hearing as limited in division (B) of this section, or both, the cost of the proceeding shall be paid out of the county treasury of the county in which the proceedings were held, and the suspension provided in divisions (A) and (C) of this section shall not be imposed. The court shall inform the registrar in writing of the action taken.

Effective Date: 01-01-2004



Section 4510.34 - Suspension of probationary motorized bicycle license for juvenile adjudications.

(A) The registrar of motor vehicles shall impose a class F suspension for the period of time specified in division (B)(6) of section 4510.02 of the Revised Code of the probationary motorized bicycle license issued to any person when the person has been convicted of or has been adjudicated in juvenile court of having committed, a violation of division (A) or (D) of section 4511.521 of the Revised Code, or of any other section of the Revised Code or similar municipal ordinance for which points are chargeable under section 4510.036 of the Revised Code.

(B) Any person whose license is suspended under this section shall mail or deliver the person's probationary motorized bicycle license to the registrar within fourteen days of notification of the suspension. The registrar shall retain the license during the period of suspension.

(C) No application for a motorized bicycle license or probationary motorized bicycle license shall be received from any person whose probationary motorized bicycle license has been suspended under this section until the person reaches sixteen years of age.

Effective Date: 01-01-2004



Section 4510.41 - Seizure of vehicle and removal of license plates upon arrest for certain traffic violations - immobilization orders.

(A) As used in this section:

(1) "Arrested person" means a person who is arrested for a violation of section 4510.14 or 4511.203 of the Revised Code, or a municipal ordinance that is substantially equivalent to either of those sections, and whose arrest results in a vehicle being seized under division (B) of this section.

(2) "Vehicle owner" means either of the following:

(a) The person in whose name is registered, at the time of the seizure, a vehicle that is seized under division (B) of this section;

(b) A person to whom the certificate of title to a vehicle that is seized under division (B) of this section has been assigned and who has not obtained a certificate of title to the vehicle in that person's name, but who is deemed by the court as being the owner of the vehicle at the time the vehicle was seized under division (B) of this section.

(3) "Interested party" includes the owner of a vehicle seized under this section, all lienholders, the arrested person, the owner of the place of storage at which a vehicle seized under this section is stored, and the person or entity that caused the vehicle to be removed.

(B)

(1) If a person is arrested for a violation of section 4510.14 or 4511.203 of the Revised Code or a municipal ordinance that is substantially equivalent to either of those sections , the arresting officer or another officer of the law enforcement agency that employs the arresting officer, in addition to any action that the arresting officer is required or authorized to take by any other provision of law, shall seize the vehicle that the person was operating at the time of, or that was involved in, the alleged offense if the vehicle is registered in the arrested person's name and its license plates. A law enforcement agency that employs a law enforcement officer who makes an arrest of a type that is described in this division and that involves a rented or leased vehicle that is being rented or leased for a period of thirty days or less shall notify, within twenty-four hours after the officer makes the arrest, the lessor or owner of the vehicle regarding the circumstances of the arrest and the location at which the vehicle may be picked up. At the time of the seizure of the vehicle, the law enforcement officer who made the arrest shall give the arrested person written notice that the vehicle and its license plates have been seized; that the vehicle either will be kept by the officer's law enforcement agency or will be immobilized at least until the person's initial appearance on the charge of the offense for which the arrest was made; that, at the initial appearance, the court in certain circumstances may order that the vehicle and license plates be released to the arrested person until the disposition of that charge; that, if the arrested person is convicted of that charge, the court generally must order the immobilization of the vehicle and the impoundment of its license plates or the forfeiture of the vehicle; and that the arrested person may be charged expenses or charges incurred under this section and section 4503.233 of the Revised Code for the removal and storage of the vehicle.

(2) The arresting officer or a law enforcement officer of the agency that employs the arresting officer shall give written notice of the seizure under division (B)(1) of this section to the court that will conduct the initial appearance of the arrested person on the charges arising out of the arrest. Upon receipt of the notice, the court promptly shall determine whether the arrested person is the vehicle owner. If the court determines that the arrested person is not the vehicle owner, it promptly shall send by regular mail written notice of the seizure to the vehicle's registered owner. The written notice shall contain all of the information required by division (B)(1) of this section to be in a notice to be given to the arrested person and also shall specify the date, time, and place of the arrested person's initial appearance. The notice also shall inform the vehicle owner that if title to a motor vehicle that is subject to an order for criminal forfeiture under this section is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, the court may fine the arrested person the value of the vehicle. The notice also shall state that if the vehicle is immobilized under division (A) of section 4503.233 of the Revised Code, seven days after the end of the period of immobilization a law enforcement agency will send the vehicle owner a notice, informing the owner that if the release of the vehicle is not obtained in accordance with division (D)(3) of section 4503.233 of the Revised Code, the vehicle shall be forfeited. The notice also shall inform the vehicle owner that the owner may be charged expenses or charges incurred under this section and section 4503.233 of the Revised Code for the removal and storage of the vehicle.

The written notice that is given to the arrested person also shall state that if the person is convicted of or pleads guilty to the offense and the court issues an immobilization and impoundment order relative to that vehicle, division (D)(4) of section 4503.233 of the Revised Code prohibits the vehicle from being sold during the period of immobilization without the prior approval of the court.

(3) At or before the initial appearance, the vehicle owner may file a motion requesting the court to order that the vehicle and its license plates be released to the vehicle owner. Except as provided in this division and subject to the payment of expenses or charges incurred in the removal and storage of the vehicle, the court, in its discretion, then may issue an order releasing the vehicle and its license plates to the vehicle owner. Such an order may be conditioned upon such terms as the court determines appropriate, including the posting of a bond in an amount determined by the court. If the arrested person is not the vehicle owner and if the vehicle owner is not present at the arrested person's initial appearance, and if the court believes that the vehicle owner was not provided with adequate notice of the initial appearance, the court, in its discretion, may allow the vehicle owner to file a motion within seven days of the initial appearance. If the court allows the vehicle owner to file such a motion after the initial appearance, the extension of time granted by the court does not extend the time within which the initial appearance is to be conducted. If the court issues an order for the release of the vehicle and its license plates, a copy of the order shall be made available to the vehicle owner. If the vehicle owner presents a copy of the order to the law enforcement agency that employs the law enforcement officer who arrested the arrested person, the law enforcement agency promptly shall release the vehicle and its license plates to the vehicle owner upon payment by the vehicle owner of any expenses or charges incurred in the removal or storage of the vehicle.

(4) A vehicle seized under division (B)(1) of this section either shall be towed to a place specified by the law enforcement agency that employs the arresting officer to be safely kept by the agency at that place for the time and in the manner specified in this section or shall be otherwise immobilized for the time and in the manner specified in this section. A law enforcement officer of that agency shall remove the identification license plates of the vehicle, and they shall be safely kept by the agency for the time and in the manner specified in this section. No vehicle that is seized and either towed or immobilized pursuant to this division shall be considered contraband for purposes of Chapter 2981. of the Revised Code. The vehicle shall not be immobilized at any place other than a commercially operated private storage lot, a place owned by a law enforcement or other government agency, or a place to which one of the following applies:

(a) The place is leased by or otherwise under the control of a law enforcement or other government agency.

(b) The place is owned by the arrested person, the arrested person's spouse, or a parent or child of the arrested person.

(c) The place is owned by a private person or entity, and, prior to the immobilization, the private entity or person that owns the place, or the authorized agent of that private entity or person, has given express written consent for the immobilization to be carried out at that place.

(d) The place is a public street or highway on which the vehicle is parked in accordance with the law.

(C)

(1) A vehicle seized under division (B)(1) of this section shall be safely kept at the place to which it is towed or otherwise moved by the law enforcement agency that employs the arresting officer until the initial appearance of the arrested person relative to the charge in question. The license plates of the vehicle that are removed pursuant to division (B)(1) of this section shall be safely kept by the law enforcement agency that employs the arresting officer until at least the initial appearance of the arrested person relative to the charge in question.

(2)

(a) At the initial appearance or not less than seven days prior to the date of final disposition, the court shall notify the arrested person that, if title to a motor vehicle that is subject to an order for criminal forfeiture under this section is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, the court may fine the arrested person the value of the vehicle. If, at the initial appearance, the arrested person pleads guilty to the violation of section 4510.14 or 4511.203 of the Revised Code, or a municipal ordinance that is substantially equivalent to either of those sections or pleads no contest to and is convicted of the violation, the following sentencing provisions apply:

(i) If the person violated section 4510.14 of the Revised Code or a municipal ordinance that is substantially equivalent to that section, the court shall impose sentence upon the person as provided by law or ordinance; the court shall order the immobilization of the vehicle the arrested person was operating at the time of, or that was involved in, the offense if registered in the arrested person's name and the impoundment of its license plates under sections 4503.233 and 4510.14 of the Revised Code or the criminal forfeiture to the state of the vehicle if registered in the arrested person's name under sections 4503.234 and 4510.14 of the Revised Code, whichever is applicable; and the vehicle and its license plates shall not be returned or released to the arrested person.

(ii) If the person violated section 4511.203 of the Revised Code or a municipal ordinance that is substantially equivalent to that section, the court shall impose sentence upon the person as provided by law or ordinance; the court may order the immobilization of the vehicle the arrested person was operating at the time of, or that was involved in, the offense if registered in the arrested person's name and the impoundment of its license plates under section 4503.233 and section 4511.203 of the Revised Code or the criminal forfeiture to the state of the vehicle if registered in the arrested person's name under section 4503.234 and section 4511.203 of the Revised Code, whichever is applicable; and the vehicle and its license plates shall not be returned or released to the arrested person.

(b) If, at any time, the charge that the arrested person violated section 4510.14 or 4511.203 of the Revised Code, or a municipal ordinance that is substantially equivalent to either of those sections is dismissed for any reason, the court shall order that the vehicle seized at the time of the arrest and its license plates immediately be released to the person.

(D) If a vehicle and its license plates are seized under division (B)(1) of this section and are not returned or released to the arrested person pursuant to division (C) of this section, the vehicle and its license plates shall be retained until the final disposition of the charge in question. Upon the final disposition of that charge, the court shall do whichever of the following is applicable:

(1) If the arrested person is convicted of or pleads guilty to the violation of section 4510.14 of the Revised Code or a municipal ordinance that is substantially equivalent to that section, the court shall impose sentence upon the person as provided by law or ordinance and shall order the immobilization of the vehicle the person was operating at the time of, or that was involved in, the offense if it is registered in the arrested person's name and the impoundment of its license plates under sections 4503.233 and 4510.14 of the Revised Code or the criminal forfeiture of the vehicle if it is registered in the arrested person's name under sections 4503.234 and 4510.14 of the Revised Code, whichever is applicable.

(2) If the arrested person is convicted of or pleads guilty to the violation of section 4511.203 of the Revised Code, or a municipal ordinance that is substantially equivalent to that section, the court shall impose sentence upon the person as provided by law or ordinance and may order the immobilization of the vehicle the person was operating at the time of, or that was involved in, the offense if it is registered in the arrested person's name and the impoundment of its license plates under section 4503.233 and section 4511.203 of the Revised Code or the criminal forfeiture of the vehicle if it is registered in the arrested person's name under section 4503.234 and section 4511.203 of the Revised Code, whichever is applicable.

(3) If the arrested person is found not guilty of the violation of section 4510.14 or 4511.203 of the Revised Code, or a municipal ordinance that is substantially equivalent to either of those sections, the court shall order that the vehicle and its license plates immediately be released to the arrested person.

(4) If the charge that the arrested person violated section 4510.14 or 4511.203 of the Revised Code, or a municipal ordinance that is substantially equivalent to either of those sections is dismissed for any reason, the court shall order that the vehicle and its license plates immediately be released to the arrested person.

(5) If the impoundment of the vehicle was not authorized under this section, the court shall order that the vehicle and its license plates be returned immediately to the arrested person or, if the arrested person is not the vehicle owner, to the vehicle owner and shall order that the state or political subdivision of the law enforcement agency served by the law enforcement officer who seized the vehicle pay all expenses and charges incurred in its removal and storage.

(E) If a vehicle is seized under division (B)(2) of this section, the time between the seizure of the vehicle and either its release to the arrested person pursuant to division (C) of this section or the issuance of an order of immobilization of the vehicle under section 4503.233 of the Revised Code shall be credited against the period of immobilization ordered by the court.

(F)

(1) Except as provided in division (D)(4) of this section, the arrested person may be charged expenses or charges incurred in the removal and storage of the immobilized vehicle. The court with jurisdiction over the case, after notice to all interested parties, including lienholders, and after an opportunity for them to be heard, if the court finds that the arrested person does not intend to seek release of the vehicle at the end of the period of immobilization under section 4503.233 of the Revised Code or that the arrested person is not or will not be able to pay the expenses and charges incurred in its removal and storage, may order that title to the vehicle be transferred, in order of priority, first into the name of the person or entity that removed it, next into the name of a lienholder, or lastly into the name of the owner of the place of storage.

Any lienholder that receives title under a court order shall do so on the condition that it pay any expenses or charges incurred in the vehicle's removal and storage. If the person or entity that receives title to the vehicle is the person or entity that removed it, the person or entity shall receive title on the condition that it pay any lien on the vehicle. The court shall not order that title be transferred to any person or entity other than the owner of the place of storage if the person or entity refuses to receive the title. Any person or entity that receives title either may keep title to the vehicle or may dispose of the vehicle in any legal manner that it considers appropriate, including assignment of the certificate of title to the motor vehicle to a salvage dealer or a scrap metal processing facility. The person or entity shall not transfer the vehicle to the person who is the vehicle's immediate previous owner.

If the person or entity that receives title assigns the motor vehicle to a salvage dealer or scrap metal processing facility, the person or entity shall send the assigned certificate of title to the motor vehicle to the clerk of the court of common pleas of the county in which the salvage dealer or scrap metal processing facility is located. The person or entity shall mark the face of the certificate of title with the words "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

(2) Whenever a court issues an order under division (F)(1) of this section, the court also shall order removal of the license plates from the vehicle and cause them to be sent to the registrar if they have not already been sent to the registrar. Thereafter, no further proceedings shall take place under this section or under section 4503.233 of the Revised Code.

(3) Prior to initiating a proceeding under division (F)(1) of this section, and upon payment of the fee under division (B) of section 4505.14, any interested party may cause a search to be made of the public records of the bureau of motor vehicles or the clerk of the court of common pleas, to ascertain the identity of any lienholder of the vehicle. The initiating party shall furnish this information to the clerk of the court with jurisdiction over the case, and the clerk shall provide notice to the arrested person, any lienholder, and any other interested parties listed by the initiating party, at the last known address supplied by the initiating party, by certified mail, or, at the option of the initiating party, by personal service or ordinary mail.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 04-04-2007; 07-01-2007



Section 4510.43 - Director of public safety certification of immobilization and disabling devices.

(A)

(1) The director of public safety, upon consultation with the director of health and in accordance with Chapter 119. of the Revised Code, shall certify immobilizing and disabling devices and, subject to section 4510.45 of the Revised Code, shall publish and make available to the courts, without charge, a list of licensed manufacturers of ignition interlock devices and approved devices together with information about the manufacturers of the devices and where they may be obtained. The manufacturer of an immobilizing or disabling device shall pay the cost of obtaining the certification of the device to the director of public safety, and the director shall deposit the payment in the indigent drivers alcohol treatment fund established by section 4511.191 of the Revised Code.

(2) The director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt and publish rules setting forth the requirements for obtaining the certification of an immobilizing or disabling device. The director of public safety shall not certify an immobilizing or disabling device under this section unless it meets the requirements specified and published by the director in the rules adopted pursuant to this division. A certified device may consist of an ignition interlock device, an ignition blocking device initiated by time or magnetic or electronic encoding, an activity monitor, or any other device that reasonably assures compliance with an order granting limited driving privileges. Ignition interlock devices shall be certified annually.

The requirements for an immobilizing or disabling device that is an ignition interlock device shall require that the manufacturer of the device submit to the department of public safety a certificate from an independent testing laboratory indicating that the device meets or exceeds the standards of the national highway traffic safety administration, as defined in section 4511.19 of the Revised Code, that are in effect at the time of the director's decision regarding certification of the device, shall include provisions for setting a minimum and maximum calibration range, and shall include, but shall not be limited to, specifications that the device complies with all of the following:

(a) It does not impede the safe operation of the vehicle.

(b) It has features that make circumvention difficult and that do not interfere with the normal use of the vehicle, and the features are operating and functioning.

(c) It correlates well with established measures of alcohol impairment.

(d) It works accurately and reliably in an unsupervised environment.

(e) It is resistant to tampering and shows evidence of tampering if tampering is attempted.

(f) It is difficult to circumvent and requires premeditation to do so.

(g) It minimizes inconvenience to a sober user.

(h) It requires a proper, deep-lung breath sample or other accurate measure of the concentration by weight of alcohol in the breath.

(i) It operates reliably over the range of automobile environments.

(j) It is made by a manufacturer who is covered by product liability insurance.

(3) The director of public safety may adopt, in whole or in part, the guidelines, rules, regulations, studies, or independent laboratory tests performed and relied upon by other states, or their agencies or commissions, in the certification or approval of immobilizing or disabling devices.

(4) The director of public safety shall adopt rules in accordance with Chapter 119. of the Revised Code for the design of a warning label that shall be affixed to each immobilizing or disabling device upon installation. The label shall contain a warning that any person tampering, circumventing, or otherwise misusing the device is subject to a fine, imprisonment, or both and may be subject to civil liability.

(B) A court considering the use of a prototype device in a pilot program shall advise the director of public safety, thirty days before the use, of the prototype device and its protocol, methodology, manufacturer, and licensor, lessor, other agent, or owner, and the length of the court's pilot program. A prototype device shall not be used for a violation of section 4510.14 or 4511.19 of the Revised Code, a violation of a municipal OVI ordinance, or in relation to a suspension imposed under section 4511.191 of the Revised Code. A court that uses a prototype device in a pilot program, periodically during the existence of the program and within fourteen days after termination of the program, shall report in writing to the director of public safety regarding the effectiveness of the prototype device and the program.

(C) If a person has been granted limited driving privileges with a condition of the privileges being that the motor vehicle that is operated under the privileges must be equipped with an immobilizing or disabling device, the person may operate a motor vehicle that is owned by the person's employer only if the person is required to operate that motor vehicle in the course and scope of the offender's employment. Such a person may operate that vehicle without the installation of an immobilizing or disabling device, provided that the employer has been notified that the person has limited driving privileges and of the nature of the restriction and further provided that the person has proof of the employer's notification in the person's possession while operating the employer's vehicle for normal business duties. A motor vehicle owned by a business that is partly or entirely owned or controlled by a person with limited driving privileges is not a motor vehicle owned by an employer, for purposes of this division.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-16-2004; 2008 SB17 09-30-2008



Section 4510.44 - Immobilization or disabling device violation.

(A)

(1) No offender with limited driving privileges, during any period that the offender is required to operate only a motor vehicle equipped with an immobilizing or disabling device, shall request or permit any other person to breathe into the device if it is an ignition interlock device or another type of device that monitors the concentration of alcohol in a person's breath or to otherwise start the motor vehicle equipped with the device, for the purpose of providing the offender with an operable motor vehicle.

(2)

(a) Except as provided in division (A)(2)(b) of this section, no person shall breathe into an immobilizing or disabling device that is an ignition interlock device or another type of device that monitors the concentration of alcohol in a person's breath or otherwise start a motor vehicle equipped with an immobilizing or disabling device, for the purpose of providing an operable motor vehicle to an offender with limited driving privileges who is permitted to operate only a motor vehicle equipped with an immobilizing or disabling device.

(b) Division (A)(2)(a) of this section does not apply to a person in the following circumstances:

(i) The person is an offender with limited driving privileges.

(ii) The person breathes into an immobilizing or disabling device that is an ignition interlock device or another type of device that monitors the concentration of alcohol in a person's breath or otherwise starts a motor vehicle equipped with an immobilizing or disabling device.

(iii) The person breathes into the device or starts the vehicle for the purpose of providing the person with an operable motor vehicle.

(3) No unauthorized person shall tamper with or circumvent the operation of an immobilizing or disabling device.

(B) Whoever violates this section is guilty of an immobilizing or disabling device violation, a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4510.45 - License for ignition interlock device required for certification.

(A)

(1) A manufacturer of ignition interlock devices that desires for its devices to be certified under section 4510.43 of the Revised Code and then to be included on the list of certified devices that the department of public safety compiles and makes available to courts pursuant to that section first shall obtain a license from the department under this section. The department, in accordance with Chapter 119. of the Revised Code, shall adopt any rules that are necessary to implement this licensing requirement.

(2) A manufacturer shall apply to the department for the license and shall include all information the department may require by rule. Each application, including an application for license renewal, shall be accompanied by an application fee of one hundred dollars, which the department shall deposit into the state treasury to the credit of the indigent drivers alcohol treatment fund created by section 4511.191 of the Revised Code.

(3) Upon receipt of a completed application, if the department finds that a manufacturer has complied with all application requirements, the department shall issue a license to the manufacturer. A manufacturer that has been issued a license under this section is eligible immediately to have the models of ignition interlock devices it produces certified under section 4510.43 of the Revised Code and then included on the list of certified devices that the department compiles and makes available to courts pursuant to that section.

(4)

(a) A license issued under this section shall expire annually on a date selected by the department. The department shall reject the license application of a manufacturer if any of the following apply:

(i) The application is not accompanied by the application fee.

(ii) The department finds that the manufacturer has not complied with all application requirements.

(iii) The license application is a renewal application and the manufacturer failed to file the annual report or failed to pay the fee as required by division (B) of this section.

(b) A manufacturer whose license application is rejected by the department may appeal the decision to the director of public safety. The director or the director's designee shall hold a hearing on the matter not more than thirty days from the date of the manufacturer's appeal. If the director or the director's designee upholds the denial of the manufacturer's application for a license, the manufacturer may appeal the decision to the Franklin county court of common pleas. If the director or the director's designee reverses the denial of the manufacturer's application for a license, the director or the director's designee shall issue a written order directing that the department issue a license to the manufacturer.

(B) Every manufacturer of ignition interlock devices that is issued a license under this section shall file an annual report with the department on a form the department prescribes on or before a date the department prescribes. The annual report shall state the amount of net profit the manufacturer earned during a twelve-month period specified by the department that is attributable to the sales of that manufacturer's certified ignition interlock devices to purchasers in this state. Each manufacturer shall pay a fee equal to five per cent of the amount of the net profit described in this division.

The department may permit annual reports to be filed via electronic means.

(C) The department shall deposit all fees it receives from manufacturers under this section into the state treasury to the credit of the indigent drivers alcohol treatment fund created by section 4511.191 of the Revised Code. All money so deposited into that fund that is paid by the department of alcohol and drug addiction services to county indigent drivers alcohol treatment funds, county juvenile indigent drivers alcohol treatment funds, and municipal indigent drivers alcohol treatment funds shall be used only as described in division (H)(3) of section 4511.191 of the Revised Code.

(D)

(1) The director may make an assessment, based on any information in the director's possession, against any manufacturer that fails to file an annual report or pay the fee required by division (B) of this section. The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing assessments and assessment procedures and related provisions. In adopting these rules, the director shall incorporate the provisions of section 5751.09 of the Revised Code to the greatest extent possible, except that the director is not required to incorporate any provisions of that section that by their nature are not applicable, appropriate, or necessary to assessments made by the director under this section.

(2) A manufacturer may appeal the final determination of the director regarding an assessment made by the director under this section. The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing such appeals. In adopting these rules, the director shall incorporate the provisions of section 5717.02 of the Revised Code to the greatest extent possible, except that the director is not required to incorporate any provisions of that section that by their nature are not applicable, appropriate, or necessary to appeals of assessments made by the director under this section.

(E) The director, in accordance with Chapter 119. of the Revised Code, shall adopt a penalty schedule setting forth the monetary penalties to be imposed upon a manufacturer that is issued a license under this section and fails to file an annual report or pay the fee required by division (B) of this section in a timely manner. The penalty amounts shall not exceed the maximum penalty amounts established in section 5751.06 of the Revised Code for similar or equivalent facts or circumstances.

(F)

(1) No manufacturer of ignition interlock devices that is required by division (B) of this section to file an annual report with the department or to pay a fee shall fail to do so as required by that division.

(2) No manufacturer of ignition interlock devices that is required by division (B) of this section to file an annual report with the department shall file a report that contains incorrect or erroneous information.

(G) Whoever violates division (F)(2) of this section is guilty of a misdemeanor of the first degree. The department shall remove from the list of certified devices described in division (A)(1) of this section the ignition interlock devices manufactured by a manufacturer that violates division (F)(1) or (2) of this section.

Effective Date: 2008 SB17 09-30-2008



Section 4510.46 - Monitoring entity to inform court if vehicle operation prevented.

(A) A governmental agency, bureau, department, or office, or a private corporation, or any other entity that monitors certified ignition interlock devices for or on behalf of a court shall inform the court whenever such a device that has been installed in a motor vehicle indicates that it has prevented an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended by a court under division (G)(1)(a), (b), (c), (d), or (e) of section 4511.19 of the Revised Code and who has been granted limited driving privileges under section 4510.13 of the Revised Code from starting the motor vehicle because the device was tampered with or circumvented or because the analysis of the deep-lung breath sample or other method employed by the ignition interlock device to measure the concentration by weight of alcohol in the offender's breath indicated the presence of alcohol in the offender's breath in a concentration sufficient to prevent the ignition interlock device from permitting the motor vehicle to be started.

(B) Upon receipt of such information pertaining to an offender whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended by a court under division (G)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code and who has been granted limited driving privileges under section 4510.13 of the Revised Code, the court shall send a notice to the offender stating that it has received evidence of an instance described in division (A) of this section. If a court pursuant to division (A)(8) of section 4510.13 of the Revised Code requires the offender to wear an alcohol monitor, the notice shall state that because of this instance the offender is required to wear a monitor that provides for continuous alcohol monitoring in accordance with division (A)(8) of section 4510.13 of the Revised Code. The notice shall further state that because of this instance the court may increase the period of suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from that originally imposed by the court by a factor of two and may increase the period of time during which the offender will be prohibited from exercising any limited driving privileges granted to the offender unless the vehicles the offender operates are equipped with a certified ignition interlock device by a factor of two.

The notice shall state whether the court will impose these increases and, if so, that these increases will take effect fourteen days from the date of the notice unless the offender files a timely motion with the court, appealing the increases in the time described in this division and requesting a hearing on the matter. Any such motion that is filed within that fourteen-day period shall be considered to be filed in a timely manner, and any such motion that is filed after that fourteen-day period shall be considered not to be filed in a timely manner. If the offender files a timely motion, the court may hold a hearing on the matter. The scope of the hearing is limited to determining whether the offender in fact was prevented from starting a motor vehicle that is equipped with a certified ignition interlock device because the device was tampered with or circumvented or because the analysis of the deep-lung breath sample or other method employed by the ignition interlock device to measure the concentration by weight of alcohol in the offender's breath indicated the presence of alcohol in the offender's breath in a concentration sufficient to prevent the ignition interlock device from permitting the motor vehicle to be started.

If the court finds by a preponderance of the evidence that this instance as indicated by the ignition interlock device in fact did occur, it may deny the offender's appeal and issue the order increasing the relevant periods of time described in this division. If the court finds by a preponderance of the evidence that this instance as indicated by the ignition interlock device in fact did not occur, it shall grant the offender's appeal and no such order shall be issued.

(C) In no case shall any period of suspension of an offender's driver's or commercial driver's license or permit or nonresident operating privilege that is increased by a factor of two or any period of time during which the offender is prohibited from exercising any limited driving privileges granted to the offender unless the vehicles the offender operates are equipped with a certified ignition interlock device that is increased by a factor of two exceed the maximum period of time for which the court originally was authorized to suspend the offender's driver's or commercial driver's license or permit or nonresident operating privilege under division (G)(1)(a), (b), (c), (d), or (e) of section 4511.19 of the Revised Code.

(D) Nothing in this section shall be construed as prohibiting the court from revoking an individual's driving privileges.

Effective Date: 2008 SB17 09-30-2008



Section 4510.52 - Registrar may destroy suspended or canceled license or permit.

(A) Upon the receipt of any driver's license or commercial driver's license or permit that has been suspended or canceled under any provision of law, and notwithstanding any other provision of law that requires the registrar of motor vehicles to retain the license or permit, the registrar may destroy the license or permit.

(B) If, as authorized by division (A) of this section, the registrar destroys a license or permit that has been suspended or canceled, the registrar shall reissue or authorize the reissuance of a new license or permit to the person to whom the destroyed license or permit originally was issued upon payment of a fee in the same amount as the fee specified in division (C) of section 4507.23 of the Revised Code for a duplicate license or permit and upon payment of a service fee in the same amount as specified in division (D) of section 4503.10 of the Revised Code if issued by a deputy registrar or in division (G) of that section if issued by the registrar.

This division applies only if the driver's license or commercial driver's license or permit that was destroyed would have been valid at the time the person applies for the duplicate license or permit. A duplicate driver's license or commercial driver's license or permit issued under this section shall bear the same expiration date that appeared on the license or permit it replaces.

Effective Date: 01-01-2004



Section 4510.53 - Registrar may destroy license or permit suspended for OVI violation.

(A) Upon receipt of any driver's or commercial driver's license or permit that has been suspended under section 4511.19 or 4511.191 of the Revised Code, the registrar of motor vehicles, notwithstanding any other provision of law that purports to require the registrar to retain the license or permit, may destroy the license or permit.

(B)

(1) Subject to division (B)(2) of this section, if a driver's or commercial driver's license or permit that has been suspended under section 4511.19 or 4511.191 of the Revised Code is delivered to the registrar and if the registrar destroys the license or permit under authority of division (A) of this section, the registrar shall reissue or authorize the reissuance of a driver's or commercial driver's license to the person, free of payment of any type of fee or charge, if either of the following applies:

(a) The person appeals the suspension of the license or permit at or within thirty days of the person's initial appearance, pursuant to section 4511.197 of the Revised Code, the judge of the court of record or the mayor of the mayor's court who conducts the initial appearance terminates the suspension, and the judge or mayor does not suspend the license or permit under section 4511.196 of the Revised Code;

(b) The person appeals the suspension of the license or permit at or within thirty days of the person's initial appearance, pursuant to section 4511.197 of the Revised Code, the judge of the court of record or the mayor of the mayor's court who conducts the initial appearance does not terminate the suspension, the person appeals the judge's or mayor's decision not to terminate the suspension that is made at the initial appearance, and upon appeal of the decision, the suspension is terminated.

(2) Division (B)(1) of this section applies only if the driver's or commercial driver's license that was destroyed would have been valid at the time in question, if it had not been destroyed as permitted by division (A) of this section.

(C) A driver's or commercial driver's license or permit issued to a person pursuant to division (B)(1) of this section shall bear the same expiration date as the expiration date that appeared on the license it replaces.

Effective Date: 01-01-2004



Section 4510.54 - Motion for modification or termination of suspension.

(A) Except as provided in division (F) of this section, a person whose driver's or commercial driver's license has been suspended for life under a class one suspension or as otherwise provided by law or has been suspended for a period in excess of fifteen years under a class two suspension may file a motion with the sentencing court for modification or termination of the suspension. The person filing the motion shall demonstrate all of the following:

(1) One of the following applies:

(a) At least fifteen years have elapsed since the suspension began , and, for the past fifteen years, the person has not been found guilty of any felony, any offense involving a moving violation under federal law, the law of this state, or the law of any of its political subdivisions, or any violation of a suspension under this chapter or a substantially equivalent municipal ordinance.

(b) At least five years have elapsed since the suspension began, and, for the past five years, the person has not been found guilty of any offense involving a moving violation under the law of this state, the law of any of its political subdivisions, or federal law, any violation of section 2903.06 or 2903.08 of the Revised Code, or any violation of a suspension under this chapter or a substantially equivalent municipal ordinance.

(2) The person has proof of financial responsibility, a policy of liability insurance in effect that meets the minimum standard set forth in section 4509.51 of the Revised Code, or proof, to the satisfaction of the registrar of motor vehicles, that the person is able to respond in damages in an amount at least equal to the minimum amounts specified in that section.

(3) If the suspension was imposed because the person was under the influence of alcohol, a drug of abuse, or combination of them at the time of the offense or because at the time of the offense the person's whole blood, blood serum or plasma, breath, or urine contained at least the concentration of alcohol specified in division (A)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code or at least the concentration of a listed controlled substance or a listed metabolite of a controlled substance specified in division (A)(1)(j) of section 4511.19 of the Revised Code, the person also shall demonstrate all of the following:

(a) The person successfully completed an alcohol, drug, or alcohol and drug treatment program.

(b) The person has not abused alcohol or other drugs for a period satisfactory to the court.

(c) For the past fifteen years, the person has not been found guilty of any alcohol-related or drug-related offense.

(B) Upon receipt of a motion for modification or termination of the suspension under this section, the court may schedule a hearing on the motion. The court may deny the motion without a hearing but shall not grant the motion without a hearing. If the court denies a motion without a hearing, the court may consider a subsequent motion filed under this section by that person. If a court denies the motion after a hearing, the court shall not consider a subsequent motion for that person. The court shall hear only one motion filed by a person under this section. If scheduled, the hearing shall be conducted in open court within ninety days after the date on which the motion is filed.

(C) The court shall notify the person whose license was suspended and the prosecuting attorney of the date, time, and location of the hearing. Upon receipt of the notice from the court, the prosecuting attorney shall notify the victim or the victim's representative of the date, time, and location of the hearing.

(D) At any hearing under this section, the person who seeks modification or termination of the suspension has the burden to demonstrate, under oath, that the person meets the requirements of division (A) of this section. At the hearing, the court shall afford the offender or the offender's counsel an opportunity to present oral or written information relevant to the motion. The court shall afford a similar opportunity to provide relevant information to the prosecuting attorney and the victim or victim's representative.

Before ruling on the motion, the court shall take into account the person's driving record, the nature of the offense that led to the suspension, and the impact of the offense on any victim. In addition, if the offender is eligible for modification or termination of the suspension under division (A) (1)(a) of this section, the court shall consider whether the person committed any other offense while under suspension and determine whether the offense is relevant to a determination under this section. The court may modify or terminate the suspension subject to any considerations it considers proper if it finds that allowing the person to drive is not likely to present a danger to the public. After the court makes a ruling on a motion filed under this section, the prosecuting attorney shall notify the victim or the victim's representative of the court's ruling.

(E) If a court modifies a person's license suspension under this section and the person subsequently is found guilty of any moving violation or of any substantially equivalent municipal ordinance that carries as a possible penalty the suspension of a person's driver's or commercial driver's license, the court may reimpose the class one or other lifetime suspension, or the class two suspension, whichever is applicable.

(F) This section does not apply to any person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended for life under a class one suspension imposed under division (B)(3) of section 2903.06 or section 2903.08 of the Revised Code or a class two suspension imposed under division (C) of section 2903.06 or section 2903.11, 2923.02, or 2929.02 of the Revised Code.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 06-01-2004; 09-23-2004; 08-17-2006; 04-04-2007



Section 4510.61 - Driver license compact.

The driver license compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the over-all compliance with motor vehicle laws, ordinances, and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II Definitions

As used in this compact:

(a) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state that has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle that is prohibited by state law, municipal ordinance, or administrative rule or regulation; or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the security; and shall include any special findings made in connection therewith.

ARTICLE IV Effect of Conviction

(a) The licensing authority in the home state, for the purpose of suspension, revocation, or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree that renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this Article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this Article.

ARTICLE V Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of, a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation; and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Effective Date: 01-01-2004



Section 4510.62 - Designation of executive head and licensing authority.

(A) "Executive head" as used in article VIII (b) of the compact set forth in section 4510.61 of the Revised Code with reference to this state means the governor.

(B) "Licensing authority" as used in Articles III, IV, V, and VII of the compact set forth in section 4510.61 of the Revised Code with reference to this state means the bureau of motor vehicles within the department of public safety.

Effective Date: 01-01-2004



Section 4510.63 - Information or documents furnished to appropriate authorities of other party states.

Pursuant to Article VII of the compact set forth in section 4510.61 of the Revised Code the bureau of motor vehicles shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV, and V of the compact set forth in section 4510.61 of the Revised Code.

Effective Date: 01-01-2004



Section 4510.64 - Reimbursement for travel and expenses to compact administrator.

The compact administrator provided for in Article VII of the compact set forth in section 4510.61 of the Revised Code is not entitled to any additional compensation for serving as administrator of the compact, but shall be reimbursed for travel and other necessary expenses incurred in the performance of official duties thereunder as provided by law for other state officers.

Effective Date: 01-01-2004



Section 4510.71 - Nonresident violator compact.

The nonresident violator compact, hereinafter called "the compact," is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

"NONRESIDENT VIOLATOR COMPACT

Article I Findings, Declaration of Policy and Purpose

(A) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(a) Must post collateral or bond to secure appearance for trial at a later date; or

(b) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(c) Is taken directly to court for his trial to be held.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in divisions (A)(1) and (2) of this article is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in division (A)(1) of this article causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in division (A)(2) of this article, is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

(B) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions;

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued;

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction;

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(C) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in division (B) of this article in a uniform and orderly manner;

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

Article II Definitions

(A) In the nonresident violator compact, the following words have the meaning indicated, unless the context requires otherwise.

(B)

(1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(3) "Court" means a court of law or traffic tribunal.

(4) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(5) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(6) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(7) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(8) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(9) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation.

(10) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(11) "Terms of the citation" means those options expressly stated upon the citation.

Article III Procedure for Issuing Jurisdiction

(A) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in division (B) of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's signed, personal recognizance that he or she will comply with the terms of the citation.

(B) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it must take place immediately following issuance of the citation.

(C) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home jurisdiction.

(D) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the compact manual.

(E) The licensing authority of the issuing jurisdiction may not suspend the privilege of a motorist for whom a report has been transmitted.

(F) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

(G) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

Article IV Procedures for Home Jurisdiction

(A) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

(B) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the compact manual.

Article V Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangement between a party jurisdiction and nonparty jurisdiction.

Article VI Compact Administrator Procedures

(A) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of his identity has been given to the board.

(B) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

(C) The board shall elect annually, from its membership, a chairman and a vice chairman.

(D) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(E) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize, and dispose of the same.

(F) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.

(G) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

Article VII Entry into Compact and Withdrawal

(A) This compact shall become effective when it has been adopted by at least two jurisdictions.

(B)

(1) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(a) A citation of the authority by which the jurisdiction is empowered to become a party to this compact;

(b) Agreement to comply with the terms and provisions of the compact;

(c) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than sixty days after notice has been given by the chairman of the board of compact administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(C) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until ninety days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

Article VIII Exceptions The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

Article IX Amendments to the Compact

(A) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and may be initiated by one or more party jurisdictions.

(B) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective thirty days after the date of the last endorsement.

(C) Failure of a party jurisdiction to respond to the compact chairman within one hundred twenty days after receipt of the proposed amendment shall constitute endorsement.

Article X Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government, agency, person, or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

Article XI Title This compact shall be known as the Nonresident Violator Compact of 1977."

Effective Date: 01-01-2004



Section 4510.72 - License reinstatement fee - designation of compact administrator.

(A) A fee of thirty dollars shall be charged by the registrar of motor vehicles or an eligible deputy registrar for the reinstatement of any driver's license suspended pursuant to division (A) of Article IV of the compact enacted in section 4510.71 of the Revised Code. In addition, each deputy registrar shall collect a service fee of ten dollars to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee, plus two dollars of the service fee, to the registrar in the manner the registrar shall determine.

(B) Pursuant to division (A) of Article VI of the nonresident violator compact of 1977 enacted in section 4510.71 of the Revised Code, the director of public safety shall serve as the compact administrator for Ohio.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004



Section 4510.73 - Litigation of all issues concerning driver's licenses.

(A) It is the intent of this section to allow all issues concerning driver's licenses to be litigated in a single forum, not to eliminate any forum venue in existence on the effective date of this section.

(B) Notwithstanding any provision of the Revised Code to the contrary, any court whose jurisdiction has been invoked under this chapter or any other chapter of the Revised Code regarding a driver's license matter, other than a matter involving a commercial driver's license, is hereby conferred concurrent jurisdiction to adjudicate all issues and appeals regarding that driver's license matter, including issues of validity, suspension, and, with regard to any suspension imposed by the bureau of motor vehicles, driving privileges. Nothing in this section shall be construed as applying to any issue involving a commercial driver's license, except that a court may adjudicate an issue that does not relate to a commercial driver's license but involves a holder of a commercial driver's license so long as the court does not alter the status of that holder's commercial driver's license. In the event that another court has obtained jurisdiction over one or more driver's license suspensions imposed by the bureau involving the same driver's license holder, that jurisdiction may not be divested by an action filed under this section unless that court transfers its jurisdiction over that holder's driver's license issue by issuance of a court order.

(C)

(1) The court's jurisdiction over a particular driver's license issue may be invoked by a motion, appeal, or petition filed by a holder of a driver's license. Any such motion, appeal, or petition shall state the issue with respect to which the court's jurisdiction is invoked.

(2) When a court's jurisdiction over a driver's license issue is properly invoked, that court shall adjudicate all issues and appeals brought before the court regarding that issue, unless the motion, appeal, or petition is withdrawn.

(D) Any court whose jurisdiction is invoked under this section shall have the discretionary authority to issue a stay of any suspension pending resolution of the matters before the court. This provision does not alter or eliminate any automatic stay provision provided for elsewhere in the Revised Code.

(E) Any court whose jurisdiction is invoked under this section, in its discretion, may order the bureau to renew the holder's driver's license pending resolution of the matters before the court, provided that the license is not more than six months expired prior to the date of application for renewal. The court, in its discretion, also may order the bureau to renew the holder's driver's license in its final judgment, provided that the license is not more than six months expired prior to the date of application for renewal.

(F) If jurisdiction is invoked under this section in a court of common pleas or county court, the prosecuting attorney of the county in which the case is pending shall represent the registrar in the proceedings; provided, that if the driver's license holder resides in a municipal corporation that lies within the jurisdiction of a county court, the city director of law, village solicitor, or similar chief legal officer of the municipal corporation shall represent the registrar in the proceedings. In a municipal court, the registrar shall be represented in the resulting proceedings as provided in section 1901.34 of the Revised Code. At the election of the registrar, the attorney general may enter the proceedings at any time and henceforth represent the registrar in the case.

(G) Either party may appeal the final judgment of the court. Any such appeal shall be taken as provided in section 1901.30 or 1907.30 of the Revised Code and shall conform with Chapter 2505. of the Revised Code.

Added by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.






Chapter 4511 - TRAFFIC LAWS - OPERATION OF MOTOR VEHICLES

Section 4511.01 - [Effective Until 7/1/2013] Traffic laws - operation of motor vehicles definitions.

As used in this chapter and in Chapter 4513. of the Revised Code:

(A) "Vehicle" means every device, including a motorized bicycle, in, upon, or by which any person or property may be transported or drawn upon a highway, except that "vehicle" does not include any motorized wheelchair, any electric personal assistive mobility device, any device that is moved by power collected from overhead electric trolley wires or that is used exclusively upon stationary rails or tracks, or any device, other than a bicycle, that is moved by human power.

(B) "Motor vehicle" means every vehicle propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires, except motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, hole-digging machinery, well-drilling machinery, ditch-digging machinery, farm machinery, and trailers designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

(C) "Motorcycle" means every motor vehicle, other than a tractor, having a seat or saddle for the use of the operator and designed to travel on not more than three wheels in contact with the ground, including, but not limited to, motor vehicles known as "motor-driven cycle," "motor scooter," or "motorcycle" without regard to weight or brake horsepower.

(D) "Emergency vehicle" means emergency vehicles of municipal, township, or county departments or public utility corporations when identified as such as required by law, the director of public safety, or local authorities, and motor vehicles when commandeered by a police officer.

(E) "Public safety vehicle" means any of the following:

(1) Ambulances, including private ambulance companies under contract to a municipal corporation, township, or county, and private ambulances and nontransport vehicles bearing license plates issued under section 4503.49 of the Revised Code;

(2) Motor vehicles used by public law enforcement officers or other persons sworn to enforce the criminal and traffic laws of the state;

(3) Any motor vehicle when properly identified as required by the director of public safety, when used in response to fire emergency calls or to provide emergency medical service to ill or injured persons, and when operated by a duly qualified person who is a member of a volunteer rescue service or a volunteer fire department, and who is on duty pursuant to the rules or directives of that service. The state fire marshal shall be designated by the director of public safety as the certifying agency for all public safety vehicles described in division (E)(3) of this section.

(4) Vehicles used by fire departments, including motor vehicles when used by volunteer fire fighters responding to emergency calls in the fire department service when identified as required by the director of public safety.

Any vehicle used to transport or provide emergency medical service to an ill or injured person, when certified as a public safety vehicle, shall be considered a public safety vehicle when transporting an ill or injured person to a hospital regardless of whether such vehicle has already passed a hospital.

(5) Vehicles used by the motor carrier enforcement unit for the enforcement of orders and rules of the public utilities commission as specified in section 5503.34 of the Revised Code.

(F) "School bus" means every bus designed for carrying more than nine passengers that is owned by a public, private, or governmental agency or institution of learning and operated for the transportation of children to or from a school session or a school function, or owned by a private person and operated for compensation for the transportation of children to or from a school session or a school function, provided "school bus" does not include a bus operated by a municipally owned transportation system, a mass transit company operating exclusively within the territorial limits of a municipal corporation, or within such limits and the territorial limits of municipal corporations immediately contiguous to such municipal corporation, nor a common passenger carrier certified by the public utilities commission unless such bus is devoted exclusively to the transportation of children to and from a school session or a school function, and "school bus" does not include a van or bus used by a licensed child day-care center or type A family day-care home to transport children from the child day-care center or type A family day-care home to a school if the van or bus does not have more than fifteen children in the van or bus at any time.

(G) "Bicycle" means every device, other than a tricycle designed solely for use as a play vehicle by a child, propelled solely by human power upon which any person may ride having two tandem wheels, or one wheel in the front and two wheels in the rear, or two wheels in the front and one wheel in the rear, any of which is more than fourteen inches in diameter.

(H) "Motorized bicycle" means any vehicle having either two tandem wheels or one wheel in the front and two wheels in the rear, that is capable of being pedaled and is equipped with a helper motor of not more than fifty cubic centimeters piston displacement that produces no more than one brake horsepower and is capable of propelling the vehicle at a speed of no greater than twenty miles per hour on a level surface.

(I) "Commercial tractor" means every motor vehicle having motive power designed or used for drawing other vehicles and not so constructed as to carry any load thereon, or designed or used for drawing other vehicles while carrying a portion of such other vehicles, or load thereon, or both.

(J) "Agricultural tractor" means every self-propelling vehicle designed or used for drawing other vehicles or wheeled machinery but having no provision for carrying loads independently of such other vehicles, and used principally for agricultural purposes.

(K) "Truck" means every motor vehicle, except trailers and semitrailers, designed and used to carry property.

(L) "Bus" means every motor vehicle designed for carrying more than nine passengers and used for the transportation of persons other than in a ridesharing arrangement, and every motor vehicle, automobile for hire, or funeral car, other than a taxicab or motor vehicle used in a ridesharing arrangement, designed and used for the transportation of persons for compensation.

(M) "Trailer" means every vehicle designed or used for carrying persons or property wholly on its own structure and for being drawn by a motor vehicle, including any such vehicle when formed by or operated as a combination of a "semitrailer" and a vehicle of the dolly type, such as that commonly known as a "trailer dolly," a vehicle used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a street or highway at a speed greater than twenty-five miles per hour, and a vehicle designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of more than ten miles or at a speed of more than twenty-five miles per hour.

(N) "Semitrailer" means every vehicle designed or used for carrying persons or property with another and separate motor vehicle so that in operation a part of its own weight or that of its load, or both, rests upon and is carried by another vehicle.

(O) "Pole trailer" means every trailer or semitrailer attached to the towing vehicle by means of a reach, pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregular shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(P) "Railroad" means a carrier of persons or property operating upon rails placed principally on a private right-of-way.

(Q) "Railroad train" means a steam engine or an electric or other motor, with or without cars coupled thereto, operated by a railroad.

(R) "Streetcar" means a car, other than a railroad train, for transporting persons or property, operated upon rails principally within a street or highway.

(S) "Trackless trolley" means every car that collects its power from overhead electric trolley wires and that is not operated upon rails or tracks.

(T) "Explosives" means any chemical compound or mechanical mixture that is intended for the purpose of producing an explosion that contains any oxidizing and combustible units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by a detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects, or of destroying life or limb. Manufactured articles shall not be held to be explosives when the individual units contain explosives in such limited quantities, of such nature, or in such packing, that it is impossible to procure a simultaneous or a destructive explosion of such units, to the injury of life, limb, or property by fire, by friction, by concussion, by percussion, or by a detonator, such as fixed ammunition for small arms, firecrackers, or safety fuse matches.

(U) "Flammable liquid" means any liquid that has a flash point of seventy degrees fahrenheit, or less, as determined by a tagliabue or equivalent closed cup test device.

(V) "Gross weight" means the weight of a vehicle plus the weight of any load thereon.

(W) "Person" means every natural person, firm, co-partnership, association, or corporation.

(X) "Pedestrian" means any natural person afoot.

(Y) "Driver or operator" means every person who drives or is in actual physical control of a vehicle, trackless trolley, or streetcar.

(Z) "Police officer" means every officer authorized to direct or regulate traffic, or to make arrests for violations of traffic regulations.

(AA) "Local authorities" means every county, municipal, and other local board or body having authority to adopt police regulations under the constitution and laws of this state.

(BB) "Street" or "highway" means the entire width between the boundary lines of every way open to the use of the public as a thoroughfare for purposes of vehicular travel.

(CC) "Controlled-access highway" means every street or highway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such street or highway.

(DD) "Private road or driveway" means every way or place in private ownership used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.

(EE) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, except the berm or shoulder. If a highway includes two or more separate roadways the term "roadway" means any such roadway separately but not all such roadways collectively.

(FF) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for the use of pedestrians.

(GG) "Laned highway" means a highway the roadway of which is divided into two or more clearly marked lanes for vehicular traffic.

(HH) "Through highway" means every street or highway as provided in section 4511.65 of the Revised Code.

(II) "State highway" means a highway under the jurisdiction of the department of transportation, outside the limits of municipal corporations, provided that the authority conferred upon the director of transportation in section 5511.01 of the Revised Code to erect state highway route markers and signs directing traffic shall not be modified by sections 4511.01 to 4511.79 and 4511.99 of the Revised Code.

(JJ) "State route" means every highway that is designated with an official state route number and so marked.

(KK) "Intersection" means:

(1) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, the lateral boundary lines of the roadways of two highways that join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways that join at any other angle might come into conflict. The junction of an alley or driveway with a roadway or highway does not constitute an intersection unless the roadway or highway at the junction is controlled by a traffic control device.

(2) If a highway includes two roadways that are thirty feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway constitutes a separate intersection. If both intersecting highways include two roadways thirty feet or more apart, then every crossing of any two roadways of such highways constitutes a separate intersection.

(3) At a location controlled by a traffic control signal, regardless of the distance between the separate intersections as described in division (KK)(2) of this section:

(a) If a stop line, yield line, or crosswalk has not been designated on the roadway within the median between the separate intersections, the two intersections and the roadway and median constitute one intersection.

(b) Where a stop line, yield line, or crosswalk line is designated on the roadway on the intersection approach, the area within the crosswalk and any area beyond the designated stop line or yield line constitute part of the intersection.

(c) Where a crosswalk is designated on a roadway on the departure from the intersection, the intersection includes the area that extends to the far side of the crosswalk.

(LL) "Crosswalk" means:

(1) That part of a roadway at intersections ordinarily included within the real or projected prolongation of property lines and curb lines or, in the absence of curbs, the edges of the traversable roadway;

(2) Any portion of a roadway at an intersection or elsewhere, distinctly indicated for pedestrian crossing by lines or other markings on the surface;

(3) Notwithstanding divisions (LL)(1) and (2) of this section, there shall not be a crosswalk where local authorities have placed signs indicating no crossing.

(MM) "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and protected or marked or indicated by adequate signs as to be plainly visible at all times.

(NN) "Business district" means the territory fronting upon a street or highway, including the street or highway, between successive intersections within municipal corporations where fifty per cent or more of the frontage between such successive intersections is occupied by buildings in use for business, or within or outside municipal corporations where fifty per cent or more of the frontage for a distance of three hundred feet or more is occupied by buildings in use for business, and the character of such territory is indicated by official traffic control devices.

(OO) "Residence district" means the territory, not comprising a business district, fronting on a street or highway, including the street or highway, where, for a distance of three hundred feet or more, the frontage is improved with residences or residences and buildings in use for business.

(PP) "Urban district" means the territory contiguous to and including any street or highway which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more, and the character of such territory is indicated by official traffic control devices.

(QQ) "Traffic control device" means a flagger, sign, signal, marking, or other device used to regulate, warn, or guide traffic, placed on, over, or adjacent to a street, highway, private road open to public travel, pedestrian facility, or shared-use path by authority of a public agency or official having jurisdiction, or, in the case of a private road open to public travel, by authority of the private owner or private official having jurisdiction.

(RR) "Traffic control signal" means any highway traffic signal by which traffic is alternately directed to stop and permitted to proceed.

(SS) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(TT) "Traffic" means pedestrians, ridden or herded animals, vehicles, streetcars, trackless trolleys, and other devices, either singly or together, while using for purposes of travel any highway or private road open to public travel.

(UU) "Right-of-way" means either of the following, as the context requires:

(1) The right of a vehicle, streetcar, trackless trolley, or pedestrian to proceed uninterruptedly in a lawful manner in the direction in which it or the individual is moving in preference to another vehicle, streetcar, trackless trolley, or pedestrian approaching from a different direction into its or the individual's path;

(2) A general term denoting land, property, or the interest therein, usually in the configuration of a strip, acquired for or devoted to transportation purposes. When used in this context, right-of-way includes the roadway, shoulders or berm, ditch, and slopes extending to the right-of-way limits under the control of the state or local authority.

(VV) "Rural mail delivery vehicle" means every vehicle used to deliver United States mail on a rural mail delivery route.

(WW) "Funeral escort vehicle" means any motor vehicle, including a funeral hearse, while used to facilitate the movement of a funeral procession.

(XX) "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic, and includes any street or highway that has been declared an "alley" by the legislative authority of the municipal corporation in which such street or highway is located.

(YY) "Freeway" means a divided multi-lane highway for through traffic with all crossroads separated in grade and with full control of access.

(ZZ) "Expressway" means a divided arterial highway for through traffic with full or partial control of access with an excess of fifty per cent of all crossroads separated in grade.

(AAA) "Thruway" means a through highway whose entire roadway is reserved for through traffic and on which roadway parking is prohibited.

(BBB) "Stop intersection" means any intersection at one or more entrances of which stop signs are erected.

(CCC) "Arterial street" means any United States or state numbered route, controlled access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

(DDD) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(EEE) "Motorized wheelchair" means any self-propelled vehicle designed for, and used by, a handicapped person and that is incapable of a speed in excess of eight miles per hour.

(FFF) "Child day-care center" and "type A family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(GGG) "Multi-wheel agricultural tractor" means a type of agricultural tractor that has two or more wheels or tires on each side of one axle at the rear of the tractor, is designed or used for drawing other vehicles or wheeled machinery, has no provision for carrying loads independently of the drawn vehicles or machinery, and is used principally for agricultural purposes.

(HHH) "Operate" means to cause or have caused movement of a vehicle, streetcar, or trackless trolley.

(III) "Predicate motor vehicle or traffic offense" means any of the following:

(1) A violation of section 4511.03, 4511.051, 4511.12, 4511.132, 4511.16, 4511.20, 4511.201, 4511.21, 4511.211, 4511.213, 4511.22, 4511.23, 4511.25, 4511.26, 4511.27, 4511.28, 4511.29, 4511.30, 4511.31, 4511.32, 4511.33, 4511.34, 4511.35, 4511.36, 4511.37, 4511.38, 4511.39, 4511.40, 4511.41, 4511.42, 4511.43, 4511.431, 4511.432, 4511.44, 4511.441, 4511.451, 4511.452, 4511.46, 4511.47, 4511.48, 4511.481, 4511.49, 4511.50, 4511.511, 4511.53, 4511.54, 4511.55, 4511.56, 4511.57, 4511.58, 4511.59, 4511.60, 4511.61, 4511.64, 4511.66, 4511.661, 4511.68, 4511.70, 4511.701, 4511.71, 4511.711, 4511.712, 4511.713, 4511.72, 4511.73, 4511.763, 4511.771, 4511.78, or 4511.84 of the Revised Code;

(2) A violation of division (A)(2) of section 4511.17, divisions (A) to (D) of section 4511.51, or division (A) of section 4511.74 of the Revised Code;

(3) A violation of any provision of sections 4511.01 to 4511.76 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated;

(4) A violation of a municipal ordinance that is substantially similar to any section or provision set forth or described in division (III)(1), (2), or (3) of this section.

(JJJ) "Road service vehicle" means wreckers, utility repair vehicles, and state, county, and municipal service vehicles equipped with visual signals by means of flashing, rotating, or oscillating lights.

(KKK) "Beacon" means a highway traffic signal with one or more signal sections that operate in a flashing mode.

(LLL) "Hybrid beacon" means a type of beacon that is intentionally placed in a dark mode between periods of operation where no indications are displayed and, when in operation, displays both steady and flashing traffic control signal indications.

(MMM) "Highway traffic signal" means a power-operated traffic control device by which traffic is warned or directed to take some specific action. "Highway traffic signal" does not include a power-operated sign, steadily illuminated pavement marker, warning light, or steady burning electric lamp.

(NNN) "Median" means the area between two roadways of a divided highway, measured from edge of traveled way to edge of traveled way, but excluding turn lanes. The width of a median may be different between intersections, between interchanges, and at opposite approaches of the same intersection.

(OOO) "Private road open to public travel" means a private toll road or road, including any adjacent sidewalks that generally run parallel to the road, within a shopping center, airport, sports arena, or other similar business or recreation facility that is privately owned but where the public is allowed to travel without access restrictions. "Private road open to public travel" includes a gated toll road but does not include a road within a private gated property where access is restricted at all times, a parking area, a driving aisle within a parking area, or a private grade crossing.

(PPP) "Shared-use path" means a bikeway outside the traveled way and physically separated from motorized vehicular traffic by an open space or barrier and either within the highway right-of-way or within an independent alignment. A shared-use path also may be used by pedestrians, including skaters, joggers, users of manual and motorized wheelchairs, and other authorized motorized and non-motorized users.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Amended by 128th General Assemblych.70,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 2007 HB9 10-18-2007; 2008 HB562 09-22-2008

This section is set out three times. See also § 4511.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4511.01 - [Effective 7/1/2013] [Effective Until 1/1/2017] Traffic laws - operation of motor vehicles definitions.

As used in this chapter and in Chapter 4513. of the Revised Code:

(A) "Vehicle" means every device, including a motorized bicycle, in, upon, or by which any person or property may be transported or drawn upon a highway, except that "vehicle" does not include any motorized wheelchair, any electric personal assistive mobility device, any device that is moved by power collected from overhead electric trolley wires or that is used exclusively upon stationary rails or tracks, or any device, other than a bicycle, that is moved by human power.

(B) "Motor vehicle" means every vehicle propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires, except motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, hole-digging machinery, well-drilling machinery, ditch-digging machinery, farm machinery, and trailers designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

(C) "Motorcycle" means every motor vehicle, other than a tractor, having a seat or saddle for the use of the operator and designed to travel on not more than three wheels in contact with the ground, including, but not limited to, motor vehicles known as "motor-driven cycle," "motor scooter," or "motorcycle" without regard to weight or brake horsepower.

(D) "Emergency vehicle" means emergency vehicles of municipal, township, or county departments or public utility corporations when identified as such as required by law, the director of public safety, or local authorities, and motor vehicles when commandeered by a police officer.

(E) "Public safety vehicle" means any of the following:

(1) Ambulances, including private ambulance companies under contract to a municipal corporation, township, or county, and private ambulances and nontransport vehicles bearing license plates issued under section 4503.49 of the Revised Code;

(2) Motor vehicles used by public law enforcement officers or other persons sworn to enforce the criminal and traffic laws of the state;

(3) Any motor vehicle when properly identified as required by the director of public safety, when used in response to fire emergency calls or to provide emergency medical service to ill or injured persons, and when operated by a duly qualified person who is a member of a volunteer rescue service or a volunteer fire department, and who is on duty pursuant to the rules or directives of that service. The state fire marshal shall be designated by the director of public safety as the certifying agency for all public safety vehicles described in division (E)(3) of this section.

(4) Vehicles used by fire departments, including motor vehicles when used by volunteer fire fighters responding to emergency calls in the fire department service when identified as required by the director of public safety.

Any vehicle used to transport or provide emergency medical service to an ill or injured person, when certified as a public safety vehicle, shall be considered a public safety vehicle when transporting an ill or injured person to a hospital regardless of whether such vehicle has already passed a hospital.

(5) Vehicles used by the motor carrier enforcement unit for the enforcement of orders and rules of the public utilities commission as specified in section 5503.34 of the Revised Code.

(F) "School bus" means every bus designed for carrying more than nine passengers that is owned by a public, private, or governmental agency or institution of learning and operated for the transportation of children to or from a school session or a school function, or owned by a private person and operated for compensation for the transportation of children to or from a school session or a school function, provided "school bus" does not include a bus operated by a municipally owned transportation system, a mass transit company operating exclusively within the territorial limits of a municipal corporation, or within such limits and the territorial limits of municipal corporations immediately contiguous to such municipal corporation, nor a common passenger carrier certified by the public utilities commission unless such bus is devoted exclusively to the transportation of children to and from a school session or a school function, and "school bus" does not include a van or bus used by a licensed child day-care center or type A family day-care home to transport children from the child day-care center or type A family day-care home to a school if the van or bus does not have more than fifteen children in the van or bus at any time.

(G) "Bicycle" means every device, other than a device that is designed solely for use as a play vehicle by a child, that is propelled solely by human power upon which a person may ride , and that has two or more wheels, any of which is more than fourteen inches in diameter.

(H) "Motorized bicycle" means any vehicle having either two tandem wheels or one wheel in the front and two wheels in the rear, that is capable of being pedaled and is equipped with a helper motor of not more than fifty cubic centimeters piston displacement that produces no more than one brake horsepower and is capable of propelling the vehicle at a speed of no greater than twenty miles per hour on a level surface.

(I) "Commercial tractor" means every motor vehicle having motive power designed or used for drawing other vehicles and not so constructed as to carry any load thereon, or designed or used for drawing other vehicles while carrying a portion of such other vehicles, or load thereon, or both.

(J) "Agricultural tractor" means every self-propelling vehicle designed or used for drawing other vehicles or wheeled machinery but having no provision for carrying loads independently of such other vehicles, and used principally for agricultural purposes.

(K) "Truck" means every motor vehicle, except trailers and semitrailers, designed and used to carry property.

(L) "Bus" means every motor vehicle designed for carrying more than nine passengers and used for the transportation of persons other than in a ridesharing arrangement, and every motor vehicle, automobile for hire, or funeral car, other than a taxicab or motor vehicle used in a ridesharing arrangement, designed and used for the transportation of persons for compensation.

(M) "Trailer" means every vehicle designed or used for carrying persons or property wholly on its own structure and for being drawn by a motor vehicle, including any such vehicle when formed by or operated as a combination of a "semitrailer" and a vehicle of the dolly type, such as that commonly known as a "trailer dolly," a vehicle used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a street or highway at a speed greater than twenty-five miles per hour, and a vehicle designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of more than ten miles or at a speed of more than twenty-five miles per hour.

(N) "Semitrailer" means every vehicle designed or used for carrying persons or property with another and separate motor vehicle so that in operation a part of its own weight or that of its load, or both, rests upon and is carried by another vehicle.

(O) "Pole trailer" means every trailer or semitrailer attached to the towing vehicle by means of a reach, pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregular shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(P) "Railroad" means a carrier of persons or property operating upon rails placed principally on a private right-of-way.

(Q) "Railroad train" means a steam engine or an electric or other motor, with or without cars coupled thereto, operated by a railroad.

(R) "Streetcar" means a car, other than a railroad train, for transporting persons or property, operated upon rails principally within a street or highway.

(S) "Trackless trolley" means every car that collects its power from overhead electric trolley wires and that is not operated upon rails or tracks.

(T) "Explosives" means any chemical compound or mechanical mixture that is intended for the purpose of producing an explosion that contains any oxidizing and combustible units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by a detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects, or of destroying life or limb. Manufactured articles shall not be held to be explosives when the individual units contain explosives in such limited quantities, of such nature, or in such packing, that it is impossible to procure a simultaneous or a destructive explosion of such units, to the injury of life, limb, or property by fire, by friction, by concussion, by percussion, or by a detonator, such as fixed ammunition for small arms, firecrackers, or safety fuse matches.

(U) "Flammable liquid" means any liquid that has a flash point of seventy degrees fahrenheit, or less, as determined by a tagliabue or equivalent closed cup test device.

(V) "Gross weight" means the weight of a vehicle plus the weight of any load thereon.

(W) "Person" means every natural person, firm, co-partnership, association, or corporation.

(X) "Pedestrian" means any natural person afoot.

(Y) "Driver or operator" means every person who drives or is in actual physical control of a vehicle, trackless trolley, or streetcar.

(Z) "Police officer" means every officer authorized to direct or regulate traffic, or to make arrests for violations of traffic regulations.

(AA) "Local authorities" means every county, municipal, and other local board or body having authority to adopt police regulations under the constitution and laws of this state.

(BB) "Street" or "highway" means the entire width between the boundary lines of every way open to the use of the public as a thoroughfare for purposes of vehicular travel.

(CC) "Controlled-access highway" means every street or highway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such street or highway.

(DD) "Private road or driveway" means every way or place in private ownership used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.

(EE) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, except the berm or shoulder. If a highway includes two or more separate roadways the term "roadway" means any such roadway separately but not all such roadways collectively.

(FF) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for the use of pedestrians.

(GG) "Laned highway" means a highway the roadway of which is divided into two or more clearly marked lanes for vehicular traffic.

(HH) "Through highway" means every street or highway as provided in section 4511.65 of the Revised Code.

(II) "State highway" means a highway under the jurisdiction of the department of transportation, outside the limits of municipal corporations, provided that the authority conferred upon the director of transportation in section 5511.01 of the Revised Code to erect state highway route markers and signs directing traffic shall not be modified by sections 4511.01 to 4511.79 and 4511.99 of the Revised Code.

(JJ) "State route" means every highway that is designated with an official state route number and so marked.

(KK) "Intersection" means:

(1) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, the lateral boundary lines of the roadways of two highways that join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways that join at any other angle might come into conflict. The junction of an alley or driveway with a roadway or highway does not constitute an intersection unless the roadway or highway at the junction is controlled by a traffic control device.

(2) If a highway includes two roadways that are thirty feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway constitutes a separate intersection. If both intersecting highways include two roadways thirty feet or more apart, then every crossing of any two roadways of such highways constitutes a separate intersection.

(3) At a location controlled by a traffic control signal, regardless of the distance between the separate intersections as described in division (KK)(2) of this section:

(a) If a stop line, yield line, or crosswalk has not been designated on the roadway within the median between the separate intersections, the two intersections and the roadway and median constitute one intersection.

(b) Where a stop line, yield line, or crosswalk line is designated on the roadway on the intersection approach, the area within the crosswalk and any area beyond the designated stop line or yield line constitute part of the intersection.

(c) Where a crosswalk is designated on a roadway on the departure from the intersection, the intersection includes the area that extends to the far side of the crosswalk.

(LL) "Crosswalk" means:

(1) That part of a roadway at intersections ordinarily included within the real or projected prolongation of property lines and curb lines or, in the absence of curbs, the edges of the traversable roadway;

(2) Any portion of a roadway at an intersection or elsewhere, distinctly indicated for pedestrian crossing by lines or other markings on the surface;

(3) Notwithstanding divisions (LL)(1) and (2) of this section, there shall not be a crosswalk where local authorities have placed signs indicating no crossing.

(MM) "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and protected or marked or indicated by adequate signs as to be plainly visible at all times.

(NN) "Business district" means the territory fronting upon a street or highway, including the street or highway, between successive intersections within municipal corporations where fifty per cent or more of the frontage between such successive intersections is occupied by buildings in use for business, or within or outside municipal corporations where fifty per cent or more of the frontage for a distance of three hundred feet or more is occupied by buildings in use for business, and the character of such territory is indicated by official traffic control devices.

(OO) "Residence district" means the territory, not comprising a business district, fronting on a street or highway, including the street or highway, where, for a distance of three hundred feet or more, the frontage is improved with residences or residences and buildings in use for business.

(PP) "Urban district" means the territory contiguous to and including any street or highway which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more, and the character of such territory is indicated by official traffic control devices.

(QQ) "Traffic control device" means a flagger, sign, signal, marking, or other device used to regulate, warn, or guide traffic, placed on, over, or adjacent to a street, highway, private road open to public travel, pedestrian facility, or shared-use path by authority of a public agency or official having jurisdiction, or, in the case of a private road open to public travel, by authority of the private owner or private official having jurisdiction.

(RR) "Traffic control signal" means any highway traffic signal by which traffic is alternately directed to stop and permitted to proceed.

(SS) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(TT) "Traffic" means pedestrians, ridden or herded animals, vehicles, streetcars, trackless trolleys, and other devices, either singly or together, while using for purposes of travel any highway or private road open to public travel.

(UU) "Right-of-way" means either of the following, as the context requires:

(1) The right of a vehicle, streetcar, trackless trolley, or pedestrian to proceed uninterruptedly in a lawful manner in the direction in which it or the individual is moving in preference to another vehicle, streetcar, trackless trolley, or pedestrian approaching from a different direction into its or the individual's path;

(2) A general term denoting land, property, or the interest therein, usually in the configuration of a strip, acquired for or devoted to transportation purposes. When used in this context, right-of-way includes the roadway, shoulders or berm, ditch, and slopes extending to the right-of-way limits under the control of the state or local authority.

(VV) "Rural mail delivery vehicle" means every vehicle used to deliver United States mail on a rural mail delivery route.

(WW) "Funeral escort vehicle" means any motor vehicle, including a funeral hearse, while used to facilitate the movement of a funeral procession.

(XX) "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic, and includes any street or highway that has been declared an "alley" by the legislative authority of the municipal corporation in which such street or highway is located.

(YY) "Freeway" means a divided multi-lane highway for through traffic with all crossroads separated in grade and with full control of access.

(ZZ) "Expressway" means a divided arterial highway for through traffic with full or partial control of access with an excess of fifty per cent of all crossroads separated in grade.

(AAA) "Thruway" means a through highway whose entire roadway is reserved for through traffic and on which roadway parking is prohibited.

(BBB) "Stop intersection" means any intersection at one or more entrances of which stop signs are erected.

(CCC) "Arterial street" means any United States or state numbered route, controlled access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

(DDD) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(EEE) "Motorized wheelchair" means any self-propelled vehicle designed for, and used by, a handicapped person and that is incapable of a speed in excess of eight miles per hour.

(FFF) "Child day-care center" and "type A family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(GGG) "Multi-wheel agricultural tractor" means a type of agricultural tractor that has two or more wheels or tires on each side of one axle at the rear of the tractor, is designed or used for drawing other vehicles or wheeled machinery, has no provision for carrying loads independently of the drawn vehicles or machinery, and is used principally for agricultural purposes.

(HHH) "Operate" means to cause or have caused movement of a vehicle, streetcar, or trackless trolley.

(III) "Predicate motor vehicle or traffic offense" means any of the following:

(1) A violation of section 4511.03, 4511.051, 4511.12, 4511.132, 4511.16, 4511.20, 4511.201, 4511.21, 4511.211, 4511.213, 4511.22, 4511.23, 4511.25, 4511.26, 4511.27, 4511.28, 4511.29, 4511.30, 4511.31, 4511.32, 4511.33, 4511.34, 4511.35, 4511.36, 4511.37, 4511.38, 4511.39, 4511.40, 4511.41, 4511.42, 4511.43, 4511.431, 4511.432, 4511.44, 4511.441, 4511.451, 4511.452, 4511.46, 4511.47, 4511.48, 4511.481, 4511.49, 4511.50, 4511.511, 4511.53, 4511.54, 4511.55, 4511.56, 4511.57, 4511.58, 4511.59, 4511.60, 4511.61, 4511.64, 4511.66, 4511.661, 4511.68, 4511.70, 4511.701, 4511.71, 4511.711, 4511.712, 4511.713, 4511.72, 4511.73, 4511.763, 4511.771, 4511.78, or 4511.84 of the Revised Code;

(2) A violation of division (A)(2) of section 4511.17, divisions (A) to (D) of section 4511.51, or division (A) of section 4511.74 of the Revised Code;

(3) A violation of any provision of sections 4511.01 to 4511.76 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated;

(4) A violation of a municipal ordinance that is substantially similar to any section or provision set forth or described in division (III)(1), (2), or (3) of this section.

(JJJ) "Road service vehicle" means wreckers, utility repair vehicles, and state, county, and municipal service vehicles equipped with visual signals by means of flashing, rotating, or oscillating lights.

(KKK) "Beacon" means a highway traffic signal with one or more signal sections that operate in a flashing mode.

(LLL) "Hybrid beacon" means a type of beacon that is intentionally placed in a dark mode between periods of operation where no indications are displayed and, when in operation, displays both steady and flashing traffic control signal indications.

(MMM) "Highway traffic signal" means a power-operated traffic control device by which traffic is warned or directed to take some specific action. "Highway traffic signal" does not include a power-operated sign, steadily illuminated pavement marker, warning light, or steady burning electric lamp.

(NNN) "Median" means the area between two roadways of a divided highway, measured from edge of traveled way to edge of traveled way, but excluding turn lanes. The width of a median may be different between intersections, between interchanges, and at opposite approaches of the same intersection.

(OOO) "Private road open to public travel" means a private toll road or road, including any adjacent sidewalks that generally run parallel to the road, within a shopping center, airport, sports arena, or other similar business or recreation facility that is privately owned but where the public is allowed to travel without access restrictions. "Private road open to public travel" includes a gated toll road but does not include a road within a private gated property where access is restricted at all times, a parking area, a driving aisle within a parking area, or a private grade crossing.

(PPP) "Shared-use path" means a bikeway outside the traveled way and physically separated from motorized vehicular traffic by an open space or barrier and either within the highway right-of-way or within an independent alignment. A shared-use path also may be used by pedestrians, including skaters, joggers, users of manual and motorized wheelchairs, and other authorized motorized and non-motorized users.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Amended by 128th General Assemblych.70,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 2007 HB9 10-18-2007; 2008 HB562 09-22-2008

This section is set out three times. See also § 4511.01, as amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.



Section 4511.01 - [Effective 1/1/2017] Traffic laws - operation of motor vehicles definitions.

As used in this chapter and in Chapter 4513. of the Revised Code:

(A) "Vehicle" means every device, including a motorized bicycle, in, upon, or by which any person or property may be transported or drawn upon a highway, except that "vehicle" does not include any motorized wheelchair, any electric personal assistive mobility device, any device that is moved by power collected from overhead electric trolley wires or that is used exclusively upon stationary rails or tracks, or any device, other than a bicycle, that is moved by human power.

(B) "Motor vehicle" means every vehicle propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires, except motorized bicycles, road rollers, traction engines, power shovels, power cranes, and other equipment used in construction work and not designed for or employed in general highway transportation, hole-digging machinery, well-drilling machinery, ditch-digging machinery, farm machinery, and trailers designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

(C) "Motorcycle" means every motor vehicle, other than a tractor, having a seat or saddle for the use of the operator and designed to travel on not more than three wheels in contact with the ground, including, but not limited to, motor vehicles known as "motor-driven cycle," "motor scooter," "cab-enclosed motorcycle," or "motorcycle" without regard to weight or brake horsepower.

(D) "Emergency vehicle" means emergency vehicles of municipal, township, or county departments or public utility corporations when identified as such as required by law, the director of public safety, or local authorities, and motor vehicles when commandeered by a police officer.

(E) "Public safety vehicle" means any of the following:

(1) Ambulances, including private ambulance companies under contract to a municipal corporation, township, or county, and private ambulances and nontransport vehicles bearing license plates issued under section 4503.49 of the Revised Code;

(2) Motor vehicles used by public law enforcement officers or other persons sworn to enforce the criminal and traffic laws of the state;

(3) Any motor vehicle when properly identified as required by the director of public safety, when used in response to fire emergency calls or to provide emergency medical service to ill or injured persons, and when operated by a duly qualified person who is a member of a volunteer rescue service or a volunteer fire department, and who is on duty pursuant to the rules or directives of that service. The state fire marshal shall be designated by the director of public safety as the certifying agency for all public safety vehicles described in division (E)(3) of this section.

(4) Vehicles used by fire departments, including motor vehicles when used by volunteer fire fighters responding to emergency calls in the fire department service when identified as required by the director of public safety.

Any vehicle used to transport or provide emergency medical service to an ill or injured person, when certified as a public safety vehicle, shall be considered a public safety vehicle when transporting an ill or injured person to a hospital regardless of whether such vehicle has already passed a hospital.

(5) Vehicles used by the motor carrier enforcement unit for the enforcement of orders and rules of the public utilities commission as specified in section 5503.34 of the Revised Code.

(F) "School bus" means every bus designed for carrying more than nine passengers that is owned by a public, private, or governmental agency or institution of learning and operated for the transportation of children to or from a school session or a school function, or owned by a private person and operated for compensation for the transportation of children to or from a school session or a school function, provided "school bus" does not include a bus operated by a municipally owned transportation system, a mass transit company operating exclusively within the territorial limits of a municipal corporation, or within such limits and the territorial limits of municipal corporations immediately contiguous to such municipal corporation, nor a common passenger carrier certified by the public utilities commission unless such bus is devoted exclusively to the transportation of children to and from a school session or a school function, and "school bus" does not include a van or bus used by a licensed child day-care center or type A family day-care home to transport children from the child day-care center or type A family day-care home to a school if the van or bus does not have more than fifteen children in the van or bus at any time.

(G) "Bicycle" means every device, other than a device that is designed solely for use as a play vehicle by a child, that is propelled solely by human power upon which a person may ride , and that has two or more wheels, any of which is more than fourteen inches in diameter.

(H) "Motorized bicycle" or "moped" means any vehicle having either two tandem wheels or one wheel in the front and two wheels in the rear, that may be pedaled, and that is equipped with a helper motor of not more than fifty cubic centimeters piston displacement that produces no more than one brake horsepower and is capable of propelling the vehicle at a speed of no greater than twenty miles per hour on a level surface.

(I) "Commercial tractor" means every motor vehicle having motive power designed or used for drawing other vehicles and not so constructed as to carry any load thereon, or designed or used for drawing other vehicles while carrying a portion of such other vehicles, or load thereon, or both.

(J) "Agricultural tractor" means every self-propelling vehicle designed or used for drawing other vehicles or wheeled machinery but having no provision for carrying loads independently of such other vehicles, and used principally for agricultural purposes.

(K) "Truck" means every motor vehicle, except trailers and semitrailers, designed and used to carry property.

(L) "Bus" means every motor vehicle designed for carrying more than nine passengers and used for the transportation of persons other than in a ridesharing arrangement, and every motor vehicle, automobile for hire, or funeral car, other than a taxicab or motor vehicle used in a ridesharing arrangement, designed and used for the transportation of persons for compensation.

(M) "Trailer" means every vehicle designed or used for carrying persons or property wholly on its own structure and for being drawn by a motor vehicle, including any such vehicle when formed by or operated as a combination of a "semitrailer" and a vehicle of the dolly type, such as that commonly known as a "trailer dolly," a vehicle used to transport agricultural produce or agricultural production materials between a local place of storage or supply and the farm when drawn or towed on a street or highway at a speed greater than twenty-five miles per hour, and a vehicle designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of more than ten miles or at a speed of more than twenty-five miles per hour.

(N) "Semitrailer" means every vehicle designed or used for carrying persons or property with another and separate motor vehicle so that in operation a part of its own weight or that of its load, or both, rests upon and is carried by another vehicle.

(O) "Pole trailer" means every trailer or semitrailer attached to the towing vehicle by means of a reach, pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregular shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(P) "Railroad" means a carrier of persons or property operating upon rails placed principally on a private right-of-way.

(Q) "Railroad train" means a steam engine or an electric or other motor, with or without cars coupled thereto, operated by a railroad.

(R) "Streetcar" means a car, other than a railroad train, for transporting persons or property, operated upon rails principally within a street or highway.

(S) "Trackless trolley" means every car that collects its power from overhead electric trolley wires and that is not operated upon rails or tracks.

(T) "Explosives" means any chemical compound or mechanical mixture that is intended for the purpose of producing an explosion that contains any oxidizing and combustible units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by a detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects, or of destroying life or limb. Manufactured articles shall not be held to be explosives when the individual units contain explosives in such limited quantities, of such nature, or in such packing, that it is impossible to procure a simultaneous or a destructive explosion of such units, to the injury of life, limb, or property by fire, by friction, by concussion, by percussion, or by a detonator, such as fixed ammunition for small arms, firecrackers, or safety fuse matches.

(U) "Flammable liquid" means any liquid that has a flash point of seventy degrees fahrenheit, or less, as determined by a tagliabue or equivalent closed cup test device.

(V) "Gross weight" means the weight of a vehicle plus the weight of any load thereon.

(W) "Person" means every natural person, firm, co-partnership, association, or corporation.

(X) "Pedestrian" means any natural person afoot.

(Y) "Driver or operator" means every person who drives or is in actual physical control of a vehicle, trackless trolley, or streetcar.

(Z) "Police officer" means every officer authorized to direct or regulate traffic, or to make arrests for violations of traffic regulations.

(AA) "Local authorities" means every county, municipal, and other local board or body having authority to adopt police regulations under the constitution and laws of this state.

(BB) "Street" or "highway" means the entire width between the boundary lines of every way open to the use of the public as a thoroughfare for purposes of vehicular travel.

(CC) "Controlled-access highway" means every street or highway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the public authority having jurisdiction over such street or highway.

(DD) "Private road or driveway" means every way or place in private ownership used for vehicular travel by the owner and those having express or implied permission from the owner but not by other persons.

(EE) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, except the berm or shoulder. If a highway includes two or more separate roadways the term "roadway" means any such roadway separately but not all such roadways collectively.

(FF) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for the use of pedestrians.

(GG) "Laned highway" means a highway the roadway of which is divided into two or more clearly marked lanes for vehicular traffic.

(HH) "Through highway" means every street or highway as provided in section 4511.65 of the Revised Code.

(II) "State highway" means a highway under the jurisdiction of the department of transportation, outside the limits of municipal corporations, provided that the authority conferred upon the director of transportation in section 5511.01 of the Revised Code to erect state highway route markers and signs directing traffic shall not be modified by sections 4511.01 to 4511.79 and 4511.99 of the Revised Code.

(JJ) "State route" means every highway that is designated with an official state route number and so marked.

(KK) "Intersection" means:

(1) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, the lateral boundary lines of the roadways of two highways that join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways that join at any other angle might come into conflict. The junction of an alley or driveway with a roadway or highway does not constitute an intersection unless the roadway or highway at the junction is controlled by a traffic control device.

(2) If a highway includes two roadways that are thirty feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway constitutes a separate intersection. If both intersecting highways include two roadways thirty feet or more apart, then every crossing of any two roadways of such highways constitutes a separate intersection.

(3) At a location controlled by a traffic control signal, regardless of the distance between the separate intersections as described in division (KK)(2) of this section:

(a) If a stop line, yield line, or crosswalk has not been designated on the roadway within the median between the separate intersections, the two intersections and the roadway and median constitute one intersection.

(b) Where a stop line, yield line, or crosswalk line is designated on the roadway on the intersection approach, the area within the crosswalk and any area beyond the designated stop line or yield line constitute part of the intersection.

(c) Where a crosswalk is designated on a roadway on the departure from the intersection, the intersection includes the area that extends to the far side of the crosswalk.

(LL) "Crosswalk" means:

(1) That part of a roadway at intersections ordinarily included within the real or projected prolongation of property lines and curb lines or, in the absence of curbs, the edges of the traversable roadway;

(2) Any portion of a roadway at an intersection or elsewhere, distinctly indicated for pedestrian crossing by lines or other markings on the surface;

(3) Notwithstanding divisions (LL)(1) and (2) of this section, there shall not be a crosswalk where local authorities have placed signs indicating no crossing.

(MM) "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and protected or marked or indicated by adequate signs as to be plainly visible at all times.

(NN) "Business district" means the territory fronting upon a street or highway, including the street or highway, between successive intersections within municipal corporations where fifty per cent or more of the frontage between such successive intersections is occupied by buildings in use for business, or within or outside municipal corporations where fifty per cent or more of the frontage for a distance of three hundred feet or more is occupied by buildings in use for business, and the character of such territory is indicated by official traffic control devices.

(OO) "Residence district" means the territory, not comprising a business district, fronting on a street or highway, including the street or highway, where, for a distance of three hundred feet or more, the frontage is improved with residences or residences and buildings in use for business.

(PP) "Urban district" means the territory contiguous to and including any street or highway which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than one hundred feet for a distance of a quarter of a mile or more, and the character of such territory is indicated by official traffic control devices.

(QQ) "Traffic control device" means a flagger, sign, signal, marking, or other device used to regulate, warn, or guide traffic, placed on, over, or adjacent to a street, highway, private road open to public travel, pedestrian facility, or shared-use path by authority of a public agency or official having jurisdiction, or, in the case of a private road open to public travel, by authority of the private owner or private official having jurisdiction.

(RR) "Traffic control signal" means any highway traffic signal by which traffic is alternately directed to stop and permitted to proceed.

(SS) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(TT) "Traffic" means pedestrians, ridden or herded animals, vehicles, streetcars, trackless trolleys, and other devices, either singly or together, while using for purposes of travel any highway or private road open to public travel.

(UU) "Right-of-way" means either of the following, as the context requires:

(1) The right of a vehicle, streetcar, trackless trolley, or pedestrian to proceed uninterruptedly in a lawful manner in the direction in which it or the individual is moving in preference to another vehicle, streetcar, trackless trolley, or pedestrian approaching from a different direction into its or the individual's path;

(2) A general term denoting land, property, or the interest therein, usually in the configuration of a strip, acquired for or devoted to transportation purposes. When used in this context, right-of-way includes the roadway, shoulders or berm, ditch, and slopes extending to the right-of-way limits under the control of the state or local authority.

(VV) "Rural mail delivery vehicle" means every vehicle used to deliver United States mail on a rural mail delivery route.

(WW) "Funeral escort vehicle" means any motor vehicle, including a funeral hearse, while used to facilitate the movement of a funeral procession.

(XX) "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic, and includes any street or highway that has been declared an "alley" by the legislative authority of the municipal corporation in which such street or highway is located.

(YY) "Freeway" means a divided multi-lane highway for through traffic with all crossroads separated in grade and with full control of access.

(ZZ) "Expressway" means a divided arterial highway for through traffic with full or partial control of access with an excess of fifty per cent of all crossroads separated in grade.

(AAA) "Thruway" means a through highway whose entire roadway is reserved for through traffic and on which roadway parking is prohibited.

(BBB) "Stop intersection" means any intersection at one or more entrances of which stop signs are erected.

(CCC) "Arterial street" means any United States or state numbered route, controlled access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

(DDD) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(EEE) "Motorized wheelchair" means any self-propelled vehicle designed for, and used by, a handicapped person and that is incapable of a speed in excess of eight miles per hour.

(FFF) "Child day-care center" and "type A family day-care home" have the same meanings as in section 5104.01 of the Revised Code.

(GGG) "Multi-wheel agricultural tractor" means a type of agricultural tractor that has two or more wheels or tires on each side of one axle at the rear of the tractor, is designed or used for drawing other vehicles or wheeled machinery, has no provision for carrying loads independently of the drawn vehicles or machinery, and is used principally for agricultural purposes.

(HHH) "Operate" means to cause or have caused movement of a vehicle, streetcar, or trackless trolley.

(III) "Predicate motor vehicle or traffic offense" means any of the following:

(1) A violation of section 4511.03, 4511.051, 4511.12, 4511.132, 4511.16, 4511.20, 4511.201, 4511.21, 4511.211, 4511.213, 4511.214, 4511.22, 4511.23, 4511.25, 4511.26, 4511.27, 4511.28, 4511.29, 4511.30, 4511.31, 4511.32, 4511.33, 4511.34, 4511.35, 4511.36, 4511.37, 4511.38, 4511.39, 4511.40, 4511.41, 4511.42, 4511.43, 4511.431, 4511.432, 4511.44, 4511.441, 4511.451, 4511.452, 4511.46, 4511.47, 4511.48, 4511.481, 4511.49, 4511.50, 4511.511, 4511.53, 4511.54, 4511.55, 4511.56, 4511.57, 4511.58, 4511.59, 4511.60, 4511.61, 4511.64, 4511.66, 4511.661, 4511.68, 4511.70, 4511.701, 4511.71, 4511.711, 4511.712, 4511.713, 4511.72, 4511.73, 4511.763, 4511.771, 4511.78, or 4511.84 of the Revised Code;

(2) A violation of division (A)(2) of section 4511.17, divisions (A) to (D) of section 4511.51, or division (A) of section 4511.74 of the Revised Code;

(3) A violation of any provision of sections 4511.01 to 4511.76 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated;

(4) A violation of a municipal ordinance that is substantially similar to any section or provision set forth or described in division (III)(1), (2), or (3) of this section.

(JJJ) "Road service vehicle" means wreckers, utility repair vehicles, and state, county, and municipal service vehicles equipped with visual signals by means of flashing, rotating, or oscillating lights.

(KKK) "Beacon" means a highway traffic signal with one or more signal sections that operate in a flashing mode.

(LLL) "Hybrid beacon" means a type of beacon that is intentionally placed in a dark mode between periods of operation where no indications are displayed and, when in operation, displays both steady and flashing traffic control signal indications.

(MMM) "Highway traffic signal" means a power-operated traffic control device by which traffic is warned or directed to take some specific action. "Highway traffic signal" does not include a power-operated sign, steadily illuminated pavement marker, warning light, or steady burning electric lamp.

(NNN) "Median" means the area between two roadways of a divided highway, measured from edge of traveled way to edge of traveled way, but excluding turn lanes. The width of a median may be different between intersections, between interchanges, and at opposite approaches of the same intersection.

(OOO) "Private road open to public travel" means a private toll road or road, including any adjacent sidewalks that generally run parallel to the road, within a shopping center, airport, sports arena, or other similar business or recreation facility that is privately owned but where the public is allowed to travel without access restrictions. "Private road open to public travel" includes a gated toll road but does not include a road within a private gated property where access is restricted at all times, a parking area, a driving aisle within a parking area, or a private grade crossing.

(PPP) "Shared-use path" means a bikeway outside the traveled way and physically separated from motorized vehicular traffic by an open space or barrier and either within the highway right-of-way or within an independent alignment. A shared-use path also may be used by pedestrians, including skaters, joggers, users of manual and motorized wheelchairs, and other authorized motorized and non-motorized users.

Amended by 130th General Assembly File No. 7, HB 51, §110.10, eff. 1/1/2017.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Amended by 128th General Assemblych.70,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-16-2004; 2007 HB9 10-18-2007; 2008 HB562 09-22-2008

This section is set out three times. See also § 4511.01, effective until 7/1/2013.



Section 4511.011 - Designating freeway, expressway, and thruway.

The director of transportation, the board of county commissioners of a county, and the legislative authority of a municipality may, for highways under their jurisdiction, designate an existing highway in whole or in part as or included in a "freeway," "expressway," or "thruway."

Effective Date: 09-28-1973



Section 4511.02 - Amended and Renumbered RC 2921.331.

Effective Date: 11-03-1989



Section 4511.03 - Emergency vehicles at red signal or stop sign.

(A) The driver of any emergency vehicle or public safety vehicle, when responding to an emergency call, upon approaching a red or stop signal or any stop sign shall slow down as necessary for safety to traffic, but may proceed cautiously past such red or stop sign or signal with due regard for the safety of all persons using the street or highway.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.031 - Portable preemption signal devices prohibited.

(A)

(1) No person shall possess a portable signal preemption device.

(2) No person shall use a portable signal preemption device to affect the operation of the traffic control signal.

(B) Division (A)(1) of this section does not apply to any of the following persons and division (A)(2) of this section does not apply to any of the following persons when responding to an emergency call:

(1) A peace officer, as defined in division (A)(1), (12), (14), or (19) of section 109.71 of the Revised Code;

(2) A state highway patrol trooper;

(3) A person while occupying a public safety vehicle as defined in division (E)(1), (3), or (4) of section 4511.01 of the Revised Code.

(C) Whoever violates division (A)(1) of this section is guilty of a misdemeanor of the fourth degree. Whoever violates division (A)(2) of this section is guilty of a misdemeanor of the first degree.

(D) As used in this section, "portable signal preemption device" means a device that, if activated by a person, is capable of changing a traffic control signal to green out of sequence.

Effective Date: 03-23-2005



Section 4511.04 - Exception to traffic rules.

(A) Sections 4511.01 to 4511.18, 4511.20 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code do not apply to persons, teams, motor vehicles, and other equipment while actually engaged in work upon the surface of a highway within an area designated by traffic control devices, but apply to such persons and vehicles when traveling to or from such work.

(B) The driver of a highway maintenance vehicle owned by this state or any political subdivision of this state, while the driver is engaged in the performance of official duties upon a street or highway, provided the highway maintenance vehicle is equipped with flashing lights and such other markings as are required by law and such lights are in operation when the driver and vehicle are so engaged, shall be exempt from criminal prosecution for violations of sections 4511.22, 4511.25, 4511.26, 4511.27, 4511.28, 4511.30, 4511.31, 4511.33, 4511.35, 4511.66, 4513.02, and 5577.01 to 5577.09 of the Revised Code.

(C)

(1) This section does not exempt a driver of a highway maintenance vehicle from civil liability arising from a violation of section 4511.22, 4511.25, 4511.26, 4511.27, 4511.28, 4511.30, 4511.31, 4511.33, 4511.35, 4511.66, or 4513.02 or sections 5577.01 to 5577.09 of the Revised Code.

(2) This section does not exempt the driver of a vehicle that is engaged in the transport of highway maintenance equipment from criminal liability for a violation of sections 5577.01 to 5577.09 of the Revised Code.

(D) As used in this section, "highway maintenance vehicle" means a vehicle used in snow and ice removal or road surface maintenance, including a snow plow, traffic line striper, road sweeper, mowing machine, asphalt distributing vehicle, or other such vehicle designed for use in specific highway maintenance activities.

Effective Date: 03-21-2003



Section 4511.041 - Exceptions to traffic rules for emergency or public safety vehicle responding to emergency call.

Sections 4511.12, 4511.13, 4511.131, 4511.132, 4511.14, 4511.202, 4511.21, 4511.211, 4511.22, 4511.23, 4511.25, 4511.26, 4511.27, 4511.28, 4511.29, 4511.30, 4511.31, 4511.32, 4511.33, 4511.34, 4511.35, 4511.36, 4511.37, 4511.38, 4511.39, 4511.40, 4511.41, 4511.42, 4511.43, 4511.431, 4511.432, 4511.44, 4511.441, 4511.57, 4511.58, 4511.59, 4511.60, 4511.61, 4511.62, 4511.66, 4511.68, 4511.681, and 4511.69 of the Revised Code do not apply to the driver of an emergency vehicle or public safety vehicle if the emergency vehicle or public safety vehicle is responding to an emergency call, is equipped with and displaying at least one flashing, rotating, or oscillating light visible under normal atmospheric conditions from a distance of five hundred feet to the front of the vehicle and if the driver of the vehicle is giving an audible signal by siren, exhaust whistle, or bell. This section does not relieve the driver of an emergency vehicle or public safety vehicle from the duty to drive with due regard for the safety of all persons and property upon the highway.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 05-20-1993



Section 4511.042 - Exceptions to traffic rules for coroner's vehicles.

Sections 4511.25, 4511.26, 4511.27, 4511.28, 4511.29, 4511.30, 4511.31, 4511.32, 4511.33, 4511.35, 4511.36, 4511.37, 4511.38, and 4511.66 of the Revised Code do not apply to a coroner, deputy coroner, or coroner's investigator operating a motor vehicle in accordance with section 4513.171 of the Revised Code. This section does not relieve a coroner, deputy coroner, or coroner's investigator operating a motor vehicle from the duty to drive with due regard for the safety of all persons and property upon the highway.

Effective Date: 11-12-1997



Section 4511.05 - Persons riding or driving animals upon roadways.

Every person riding, driving, or leading an animal upon a roadway is subject to sections 4511.01 to 4511.78, inclusive, 4511.99, and 4513.01 to 4513.37, inclusive, of the Revised Code, applicable to the driver of a vehicle, except those provisions of such sections which by their nature are inapplicable.

Effective Date: 10-01-1953



Section 4511.051 - Freeways - prohibited acts.

(A) No person, unless otherwise directed by a police officer, shall:

(1) As a pedestrian, occupy any space within the limits of the right-of-way of a freeway, except: in a rest area; on a facility that is separated from the roadway and shoulders of the freeway and is designed and appropriately marked for pedestrian use; in the performance of public works or official duties; as a result of an emergency caused by an accident or breakdown of a motor vehicle; or to obtain assistance;

(2) Occupy any space within the limits of the right-of-way of a freeway, with: an animal-drawn vehicle; a ridden or led animal; herded animals; a pushcart; a bicycle, except on a facility that is separated from the roadway and shoulders of the freeway and is designed and appropriately marked for bicycle use; a bicycle with motor attached; a motor driven cycle with a motor which produces not to exceed five brake horsepower; an agricultural tractor; farm machinery; except in the performance of public works or official duties.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.06 - Applicability and uniformity of traffic laws.

Sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code shall be applicable and uniform throughout this state and in all political subdivisions and municipal corporations of this state. No local authority shall enact or enforce any rule in conflict with such sections, except that this section does not prevent local authorities from exercising the rights granted them by Chapter 4521. of the Revised Code and does not limit the effect or application of the provisions of that chapter.

Effective Date: 01-01-1983



Section 4511.07 - Local traffic regulations.

(A) Sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code do not prevent local authorities from carrying out the following activities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power:

(1) Regulating the stopping, standing, or parking of vehicles, trackless trolleys, and streetcars;

(2) Regulating traffic by means of police officers or traffic control devices;

(3) Regulating or prohibiting processions or assemblages on the highways;

(4) Designating particular highways as one-way highways and requiring that all vehicles, trackless trolleys, and streetcars on the one-way highways be moved in one specific direction;

(5) Regulating the speed of vehicles, streetcars, and trackless trolleys in public parks;

(6) Designating any highway as a through highway and requiring that all vehicles, trackless trolleys, and streetcars stop before entering or crossing a through highway, or designating any intersection as a stop intersection and requiring all vehicles, trackless trolleys, and streetcars to stop at one or more entrances to the intersection;

(7) Regulating or prohibiting vehicles and trackless trolleys from passing to the left of safety zones;

(8) Regulating the operation of bicycles ; provided that no such regulation shall be fundamentally inconsistent with the uniform rules of the road prescribed by this chapter and that no such regulation shall prohibit the use of bicycles on any public street or highway except as provided in section 4511.051 of the Revised Code;

(9) Requiring the registration and licensing of bicycles, including the requirement of a registration fee for residents of the local authority;

(10) Regulating the use of certain streets by vehicles, streetcars, or trackless trolleys.

(B) No ordinance or regulation enacted under division (A)(4), (5), (6), (7), (8), or (10) of this section shall be effective until signs giving notice of the local traffic regulations are posted upon or at the entrance to the highway or part of the highway affected, as may be most appropriate.

(C) Every ordinance, resolution, or regulation enacted under division (A)(1) of this section shall be enforced in compliance with section 4511.071 of the Revised Code, unless the local authority that enacted it also enacted an ordinance, resolution, or regulation pursuant to division (A) of section 4521.02 of the Revised Code that specifies that a violation of it shall not be considered a criminal offense, in which case the ordinance, resolution, or regulation shall be enforced in compliance with Chapter 4521. of the Revised Code.

Effective Date: 01-01-1983; 09-21-2006



Section 4511.071 - No liability for lessor under written lease.

(A) Except as provided in division (C) of this section, the owner of a vehicle shall be entitled to establish nonliability for prosecution for violation of an ordinance, resolution, or regulation enacted under division (A)(1) of section 4511.07 of the Revised Code by proving the vehicle was in the care, custody, or control of a person other than the owner at the time of the violation pursuant to a written rental or lease agreement or affidavit providing that except for such agreement, no other business relationship with respect to the vehicle in question exists between the operator and owner.

(B) Proof that the vehicle was in the care, custody, or control of a person other than the owner shall be established by sending a copy of such written rental or lease agreement or affidavit to the prosecuting authority within thirty days from the date of receipt by the owner of the notice of violation. The furnishing of a copy of a written rental or lease agreement or affidavit shall be prima-facie evidence that a vehicle was in the care, custody, or control of a person other than the owner.

(C) This section does not apply to a violation of an ordinance, resolution, or regulation enacted under division (A)(1) of section 4511.07 of the Revised Code if the ordinance, resolution, or regulation is one that is required to be enforced in compliance with Chapter 4521. of the Revised Code.

Effective Date: 01-01-1983; 09-21-2006



Section 4511.08 - Use of private property for vehicular travel.

Sections 4511.01 to 4511.78, inclusive, 4511.99, and 4513.01 to 4513.37, inclusive, of the Revised Code do not prevent the owner of real property, used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right, from prohibiting such use or from requiring additional conditions to those specified in such sections, or otherwise regulating such use as may seem best to such owner.

Effective Date: 10-01-1953



Section 4511.09 - Manual for uniform system of traffic control devices.

The department of transportation shall adopt a manual for a uniform system of traffic control devices, including signs denoting names of streets and highways, for use upon any street, highway, bikeway, or private road open to public travel within this state. Such uniform system shall correlate with, and so far as possible conform to, the system approved by the federal highway administration.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 09-28-1973



Section 4511.091 - Arrest or citation of driver based on radar, timing device or radio message from another officer.

(A) The driver of any motor vehicle that has been checked by radar, or by any electrical or mechanical timing device to determine the speed of the motor vehicle over a measured distance of a highway or a measured distance of a private road or driveway, and found to be in violation of any of the provisions of section 4511.21 or 4511.211 of the Revised Code, may be arrested until a warrant can be obtained, provided the arresting officer has observed the recording of the speed of the motor vehicle by the radio microwaves, electrical or mechanical timing device, or has received a radio message from the officer who observed the speed of the motor vehicle recorded by the radio microwaves, electrical or mechanical timing device; provided, in case of an arrest based on such a message, the radio message has been dispatched immediately after the speed of the motor vehicle was recorded and the arresting officer is furnished a description of the motor vehicle for proper identification and the recorded speed.

(B) If the driver of a motor vehicle being driven on a public street or highway of this state is observed violating any provision of this chapter other than section 4511.21 or 4511.211 of the Revised Code by a law enforcement officer situated at any location, including in any type of airborne aircraft or airship, that law enforcement officer may send a radio message to another law enforcement officer, and the other law enforcement officer may arrest the driver of the motor vehicle until a warrant can be obtained or may issue the driver a citation for the violation; provided, if an arrest or citation is based on such a message, the radio message is dispatched immediately after the violation is observed and the law enforcement officer who observes the violation furnishes to the law enforcement officer who makes the arrest or issues the citation a description of the alleged violation and the motor vehicle for proper identification.

(C)

(1) No person shall be arrested, charged, or convicted of a violation of any provision of divisions (B) to (O) of section 4511.21 or section 4511.211 of the Revised Code or a substantially similar municipal ordinance based on a peace officer's unaided visual estimation of the speed of a motor vehicle, trackless trolley, or streetcar. This division does not do any of the following:

(a) Preclude the use by a peace officer of a stopwatch, radar, laser, or other electrical, mechanical, or digital device to determine the speed of a motor vehicle;

(b) Apply regarding any violation other than a violation of divisions (B) to (O) of section 4511.21 or section 4511.211 of the Revised Code or a substantially similar municipal ordinance;

(c) Preclude a peace officer from testifying that the speed of operation of a motor vehicle, trackless trolley, or streetcar was at a speed greater or less than a speed described in division (A) of section 4511.21 of the Revised Code, the admission into evidence of such testimony, or preclude a conviction of a violation of that division based in whole or in part on such testimony.

(2) As used in this division, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-29-1998



Section 4511.092 - Procedure where motor vehicle lessor receives ticket for lessee violation.

(A) As used in this section:

(1) "Motor vehicle leasing dealer" has the same meaning as in section 4517.01 of the Revised Code.

(2) "Motor vehicle renting dealer" has the same meaning as in section 4549.65 of the Revised Code.

(3) "Ticket" means any traffic ticket, citation, summons, or other notice of liability issued in response to an alleged traffic law violation detected by a traffic law photo-monitoring device.

(4) "Traffic law photo-monitoring device" means an electronic system consisting of a photographic, video, or electronic camera and a means of sensing the presence of a motor vehicle that automatically produces photographs, videotape, or digital images of the vehicle or its license plate.

(B) A motor vehicle leasing dealer or motor vehicle renting dealer who receives a ticket for an alleged traffic law violation detected by a traffic law photo-monitoring device is not liable for a ticket issued for a vehicle that was in the care, custody, or control of a lessee or renter at the time of the alleged violation. A dealer who receives a ticket for such a violation shall notify whoever issued the ticket of the vehicle lessee's or renter's name and address. In no case shall the dealer pay such a ticket and then attempt to collect a fee or assess the lessee or renter a charge for any payment of such a ticket made on behalf of the lessee or renter.

Effective Date: 2007 HB67 07-03-2007



Section 4511.093 - Ticket, summons, or citation for secondary traffic offense.

(A)

(1) No law enforcement officer who stops the operator of a motor vehicle in the course of an authorized sobriety or other motor vehicle checkpoint operation or a motor vehicle safety inspection shall issue a ticket, citation, or summons for a secondary traffic offense unless in the course of the checkpoint operation or safety inspection the officer first determines that an offense other than a secondary traffic offense has occurred and either places the operator or a vehicle occupant under arrest or issues a ticket, citation, or summons to the operator or a vehicle occupant for an offense other than a secondary offense.

(2) A law enforcement agency that operates a motor vehicle checkpoint for an express purpose related to a secondary traffic offense shall not issue a ticket, citation, or summons for any secondary traffic offense at such a checkpoint, but may use such a checkpoint operation to conduct a public awareness campaign and distribute information.

(B) As used in this section, "secondary traffic offense" means a violation of division (A) or (F)(2) of section 4507.05, division (B)(1)(a) or (b) or (E) of section 4507.071, division (A) of section 4511.204, division (C) or (D) of section 4511.81, division (A)(3) of section 4513.03, or division (B) of section 4513.263 of the Revised Code.

Amended by 129th General AssemblyFile No.106,HB 99, §1, eff. 8/31/2012.

Effective Date: 2007 HB119 09-29-2007; 2009 HB2 07-01-2009; 2008 HB320 10-07-2009



Section 4511.094 - Signs required for photo-monitoring devices.

(A) As used in this section:

(1) "Local authority" means a municipal corporation, county, or township.

(2) "Traffic law photo-monitoring device" means an electronic system consisting of a photographic, video, or electronic camera and a means of sensing the presence of a motor vehicle that automatically produces photographs, videotape, or digital images of the vehicle or its license plate.

(B)

(1) No local authority shall use traffic law photo-monitoring devices to enforce any traffic law until after it has erected signs on every highway that is not a freeway that is part of the state highway system and that enters that local authority. The signs shall inform inbound traffic that the local authority utilizes traffic law photo-monitoring devices to enforce traffic laws. The signs shall be erected within the first three hundred feet of the boundary of the local authority or, if the signs cannot be located within the first three hundred feet of the boundary of the local authority, as close to that distance as possible, provided that if a particular highway enters and exits the territory of a local authority multiple times, the local authority shall erect the signs as required by this division at the locations in each direction of travel where inbound traffic on the highway first enters the territory of the local authority and is not required to erect additional signs along such highway each time the highway reenters the territory of the local authority. The local authority is responsible for all costs associated with the erection, maintenance, and replacement, if necessary, of the signs. All signs erected under this division shall conform in size, color, location, and content to standards contained in the manual adopted by the department of transportation pursuant to section 4511.09 of the Revised Code and shall remain in place for as long as the local authority utilizes traffic law photo-monitoring devices to enforce any traffic law. Any ticket, citation, or summons issued by or on behalf of the local authority for any traffic law violation based upon evidence gathered by a traffic law photo-monitoring device after the effective date of this section, but before the signs have been erected is invalid; provided that no ticket, citation, or summons is invalid if the local authority is in substantial compliance with the requirement of this division to erect the signs.

(2) A local authority is deemed to be in substantial compliance with the requirement of division (B)(1) of this section to erect the advisory signs if the authority does both of the following:

(a) First erects all signs as required by division (B)(1) of this section and subsequently maintains and replaces the signs as needed so that at all times at least ninety per cent of the required signs are in place and functional;

(b) Annually documents and upon request certifies its compliance with division (B)(2)(a) of this section.

(C) A local authority that uses traffic law photo-monitoring devices to enforce any traffic law at an intersection where traffic is controlled by traffic control signals that exhibit different colored lights or colored lighted arrows shall time the operation of the yellow lights and yellow arrows of those traffic control signals so that the steady yellow indication exceeds by one second the minimum duration for yellow indicators at similar intersections as established by the provisions of the manual adopted by the department of transportation under section 4511.09 of the Revised Code.

Effective Date: 2008 HB30 09-12-2008



Section 4511.10 - Placement and maintenance of traffic control devices.

The department of transportation may place and maintain traffic control devices, conforming to its manual and specifications, upon all state highways as are necessary to indicate and to carry out sections 4511.01 to 4511.78 and 4511.99 of the Revised Code, or to regulate, warn, or guide traffic.

No local authority shall place or maintain any traffic control device upon any highway under the jurisdiction of the department except by permission of the director of transportation.

Effective Date: 09-28-1973



Section 4511.101 - Placement of business logos on directional signs along interstates.

(A) The director of transportation, in accordance with 23 U.S.C.A. 109(d), 131(f), and 315, as amended, and by rule adopted pursuant to Chapter 119. of the Revised Code, shall establish a program for the placement of business logos for identification purposes on state directional signs within the rights-of-way of divided, multi-lane, limited access highways in both rural and urban areas.

(B)

(1) The director, by rule adopted pursuant to Chapter 119. of the Revised Code, shall establish, and may revise , a fee for participation in the business logo sign program. All direct and indirect costs of the business logo sign program established pursuant to this section shall be fully paid by the businesses applying for participation in the program. The direct and indirect costs of the program shall include, but not be limited to, the cost of capital, directional signs, blanks, posts, logos, installation, repair, engineering, design, insurance, removal, replacement, and administration.

(2) Money generated from participating businesses in excess of the direct and indirect costs and any reasonable profit earned by a person awarded a contract under division (C) of this section shall be remitted to the department.

(3) Nothing in this chapter shall be construed to prohibit the director from establishing such a program. If the department operates such a program and does not contract with a private person to operate it, all money collected from participating businesses shall be deposited and credited as prescribed in division (B)(2) of this section.

(C) The director, in accordance with rules adopted pursuant to Chapter 119. of the Revised Code, may contract with any private person to operate, maintain, or market the business logo sign program. The contract may allow for a reasonable profit to be earned by the successful applicant. In awarding the contract, the director shall consider the skill, expertise, prior experience, and other qualifications of each applicant.

(D) As used in this section, "urban area" means an area having a population of fifty thousand or more according to the most recent federal census and designated as such on urban maps prepared by the department.

(E) In implementing this section, neither the department nor the director shall do either of the following:

(1) Limit the right of any person to erect, maintain, repair, remove, or utilize any off-premises or on-premises advertising device;

(2) Make participation in the business logo sign program conditional upon a business agreeing to limit, discontinue, withdraw, modify, alter, or change any advertising or sign.

(F) The program shall permit the business logo signs of a seller of motor vehicle fuel to include on the seller's signs a marking or symbol indicating that the seller sells one or more types of alternative fuel so long as the seller in fact sells that fuel.

As used in this division, "alternative fuel" has the same meaning as in section 125.831 of the Revised Code.

Amended by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.

Effective Date: 03-18-1999; 07-06-2006; 2008 HB562 (vetoed provisions) 09-22-2008



Section 4511.102 - Tourist-oriented directional sign program definitions.

As used in sections 4511.102 to 4511.106 of the Revised Code:

(A) "Tourist-oriented activity" includes any lawful cultural, historical, recreational, educational, or commercial activity a major portion of whose income or visitors are derived during the normal business season from motorists not residing in the immediate area of the activity and attendance at which is no less than two thousand visitors in any consecutive twelve-month period.

(B) "Eligible attraction" means any tourist-oriented activity that meets all of the following criteria:

(1) Is not eligible for inclusion in the business logo sign program established under section 4511.101 of the Revised Code at that intersection;

(2) If currently advertised by signs adjacent to a highway on the interstate system or state system, those signs are consistent with Chapter 5516. of the Revised Code and the "National Highway Beautification Act of 1965," 79 Stat. 1028, 23 U.S.C. 131, and the national standards, criteria, and rules adopted pursuant to that act;

(3) Is within ten miles of the highway for which signing is sought under sections 4511.102 to 4511.105 of the Revised Code;

(4) Meets any additional criteria developed by the director of transportation and adopted by the director as rules in accordance with Chapter 119. of the Revised Code.

(C) "Interstate system" has the same meaning as in section 5516.01 of the Revised Code.

(D) "Commercial activity" means a farm market, winery, bed and breakfast, lodging that is not a franchise or part of a national chain, antiques shop, craft store, or gift store.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 06-30-1997



Section 4511.103 - Administrative rules for placement of tourist-oriented directional signs and trailblazer markers.

(A) The director of transportation, in accordance with 23 U.S.C. 109(d) and 315, with the provisions of the manual of uniform traffic control devices relating to tourist-oriented directional signs and trailblazer markers, and with Chapter 119. of the Revised Code, shall adopt rules to carry out a program for the placement of tourist-oriented directional signs and trailblazer markers within the rights-of-way of those portions of rural state highways that are not on the interstate system. The rules shall prohibit the placement of tourist-oriented directional signs and trailblazer markers at interchanges on state system expressways and freeways. The rules shall include, but need not be limited to, all of the following:

(1) The form of the application to participate in the program. The form shall include such necessary information as the director requires to ensure that a tourist-oriented activity for which signing is sought is an eligible attraction.

(2) Provisions for covering or otherwise obscuring signs during off-seasons for eligible attractions that operate on a seasonal basis;

(3) A determination as to the circumstances that justify including on a sign the hours of operation of an eligible attraction;

(4) Criteria for use of the signs at at-grade intersections on expressways.

(B) The program established pursuant to division (A) of this section may be operated, maintained, and marketed either by the department of transportation or by any private person with whom the director, in accordance with rules adopted by the director pursuant to Chapter 119. of the Revised Code, contracts for the operation, maintenance, and marketing. The rules shall describe the terms of the contract and shall allow for a reasonable profit to be made by the successful applicant. In awarding the contract, the director shall consider the skill, expertise, prior experience, and other qualifications of each applicant.

(C) All direct and indirect costs of the program shall be fully paid by the eligible attractions that participate in the program. The director shall develop a fee schedule for participation in the program, and shall charge each program participant the appropriate fee. Direct and indirect costs include, but are not limited to, the cost of all of the following:

(1) Capital;

(2) Insurance;

(3) Directional signs, sign blanks, and posts, and the design, engineering, installation, repair, replacement, and removal of directional signs and posts;

(4) Program administration.

(D) Money generated from participating businesses in excess of the direct and indirect costs and any reasonable profit earned by a person awarded a contract under division (B) of this section shall be remitted to the department, which shall deposit all such money into the state treasury to the credit of the highway operating fund created by section 5735.291 of the Revised Code.

(E) Nothing in this chapter shall be construed to prohibit the director from establishing such a program. If the department operates such a program and does not contract with a private entity to operate the program, all money collected from participating businesses shall be deposited into the state treasury to the credit of the highway operating fund.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 11-01-1995



Section 4511.104 - Participation in tourist-oriented directional sign program.

(A) The operator of any tourist-oriented activity who wishes to participate in the tourist-oriented directional sign program established under sections 4511.102 to 4511.105 of the Revised Code shall forward a completed application, as provided in section 4511.103 of the Revised Code, to the director of transportation or person holding a contract under division (B) of section 4511.103 of the Revised Code. If the director or person finds the application to be complete and determines that the activity constitutes an eligible attraction, the director or person shall so notify the applicant in writing. Upon receipt of the notice, the applicant shall forward to the director or person, in a manner determined by the director, the amount of the fee due and thereupon shall execute an advertising agreement in a form prescribed by the director.

(B) The operator of any eligible attraction for which an advertising agreement is in effect under this section immediately shall forward the advertising agreement to the director or person holding a contract under division (B) of section 4511.103 of the Revised Code for cancellation if the eligible attraction ceases to be such an attraction.

(C) The director, when having reasonable cause to believe that an eligible attraction for which an advertising agreement is in effect has ceased to be such an attraction, immediately and without conducting an adjudication shall issue an order canceling the advertising agreement and forward notice of the cancellation in writing to the operator of the attraction together with information that the cancellation may be appealed in accordance with section 119.12 of the Revised Code. If no appeal is entered within the period specified in that section or if an appeal is entered but cancellation of the advertising agreement subsequently is affirmed, the director shall order the removal of the signs relating to the former eligible attraction.

(D) Any person holding a contract under division (B) of section 4511.103 of the Revised Code, when having reasonable cause to believe that an eligible attraction for which an advertising agreement is in effect has ceased to be such an attraction, immediately shall notify the director in writing of that fact. Upon receipt of the notice, the director shall proceed in accordance with division (C) of this section.

Effective Date: 11-01-1995



Section 4511.105 - Tourist-oriented directional signs to conform to federal manual of uniform traffic control devices.

Tourist-oriented directional signs shall conform to the specifications contained in the manual of uniform traffic control devices.

If more than one eligible attraction requires a sign at the same location, multiple signs may be combined on the same panel in accordance with the manual of uniform traffic control devices.

Advance signing may be installed in those situations where sight distance, intersection vehicle maneuvers, or other vehicle operating characteristics require advance notice of an eligible attraction in order to reduce vehicle conflicts and improve highway safety.

The design, arrangement, size, and location of tourist-oriented directional signs, including advance signs and trailblazer markers, authorized under sections 4511.102 to 4511.105 of the Revised Code shall conform to the applicable specifications contained in the manual of uniform traffic control devices.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 11-01-1995



Section 4511.106 - Local tourist-oriented directional sign programs.

The legislative authority of a local authority may adopt a resolution establishing a program for the placement of tourist-oriented directional signs and trailblazer markers within the rights-of-way of streets and highways under its jurisdiction. Any program established under this section shall conform to the rules and specifications contained in the program established by the director of transportation pursuant to sections 4511.102 to 4511.105 of the Revised Code and the applicable provisions of the manual of uniform traffic control devices. If a local authority establishes a program under this section, the local authority may request guidance from the department of transportation in structuring, implementing, and administering its program, but the local authority is solely responsible for the structure and actual implementation and administration of its program, including, but not limited to, the evaluation and review of applications to participate in the local program and the execution of advertising agreements with eligible attractions.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 11-01-1995



Section 4511.107 - Acquiring outdoor advertising devices.

The department of transportation shall not enter into any program to purchase or acquire any outdoor advertising device for which a valid permit has been issued by this state, except in cases of eminent domain involving an appropriation pursuant to Chapter 163. of the Revised Code, unless the purchase or acquisition program is first approved by the general assembly.

Effective Date: 10-12-1994



Section 4511.108 - Traffic generator sign program.

The director of transportation shall adopt rules under Chapter 119. of the Revised Code to establish a traffic generator sign program and shall set forth in the traffic engineering manual the specifications for a uniform system of traffic generator signs and the criteria for participation in the program. The director shall establish, and may revise at any time, an annual fee to be charged for participation in the traffic generator sign program. Money paid by the qualifying program participants shall be deposited into the state treasury to the credit of the highway operating fund.

The director may contract with any person that applies to operate, construct, maintain, or market the traffic generator sign program. The contract may allow for a reasonable profit to be earned by the successful applicant. In awarding the contract, the director may consider the skill, expertise, prior experience, and other qualifications of each applicant.

If the director determines that the department shall operate this program, all money collected from program participants shall be deposited and credited as prescribed in this section.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 2009 HB2 07-01-2009 (Vetoed Provisions)



Section 4511.11 - Local conformity to manual for uniform system of traffic control devices.

(A) Local authorities in their respective jurisdictions shall place and maintain traffic control devices in accordance with the department of transportation manual for a uniform system of traffic control devices, adopted under section 4511.09 of the Revised Code, upon highways under their jurisdiction as are necessary to indicate and to carry out sections 4511.01 to 4511.76 and 4511.99 of the Revised Code, local traffic ordinances, or to regulate, warn, or guide traffic.

(B) The director of transportation may require to be removed any traffic control device that does not conform to the manual for a uniform system of traffic control devices on the extensions of the state highway system within municipal corporations.

(C) No village shall place or maintain any traffic control signal upon an extension of the state highway system within the village without first obtaining the permission of the director. The director may revoke the permission and may require to be removed any traffic control signal that has been erected without the director's permission on an extension of a state highway within a village, or that, if erected under a permit granted by the director, does not conform to the state manual , or that is not operated in accordance with the terms of the permit.

(D) All traffic control devices erected on any street, highway, alley, bikeway, or private road open to public travel shall conform to the state manual .

(E) No person, firm, or corporation shall sell or offer for sale to local authorities any traffic control device that does not conform to the state manual , except by permission of the director.

(F) No local authority shall purchase or manufacture any traffic control device that does not conform to the state manual , except by permission of the director.

(G) Whoever violates division (E) of this section is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 01-01-2004



Section 4511.12 - Obedience to traffic control devices.

(A) No pedestrian, driver of a vehicle, or operator of a streetcar or trackless trolley shall disobey the instructions of any traffic control device placed in accordance with this chapter, unless at the time otherwise directed by a police officer.

No provision of this chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section of this chapter does not state that signs are required, that section shall be effective even though no signs are erected or in place.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.121 - Bypassing vehicle weighing locations.

(A)

(1) Except as provided in division (B) of this section, any operator of a commercial motor vehicle, upon approaching a scale location established for the purpose of determining the weight of the vehicle and its load, shall comply with any traffic control device or the order of a peace officer directing the vehicle to proceed to be weighed or otherwise inspected.

(2) Any operator of a commercial motor vehicle, upon bypassing a scale location in accordance with division (B) of this section, shall comply with an order of a peace officer to stop the vehicle to verify the use and operation of an electronic clearance device.

(B) Any operator of a commercial motor vehicle that is equipped with an electronic clearance device authorized by the superintendent of the state highway patrol under section 4549.081 of the Revised Code may bypass a scale location, regardless of the instruction of a traffic control device to enter the scale facility, if either of the following apply:

(1) The in-cab transponder displays a green light or other affirmative visual signal and also sounds an affirmative audible signal;

(2) Any other criterion established by the superintendent by rule is met.

(C) Any peace officer may order the operator of a commercial motor vehicle that bypasses a scale location to stop the vehicle to verify the use and operation of an electronic clearance device.

(D) Whoever violates division (A) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to a violation of division (A) of this section, whoever violates that division is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to two or more violations of division (A) of this section, whoever violates division (A) is guilty of a misdemeanor of the third degree.

(E) As used in this section and in section 4549.081 of the Revised Code, "commercial motor vehicle" means any combination of vehicles with a gross vehicle weight rating or an actual gross vehicle weight of more than ten thousand pounds if the vehicle is used in interstate or intrastate commerce to transport property and also means any vehicle that is transporting hazardous materials for which placarding is required pursuant to 49 C.F.R. Parts 100 to 180.

Effective Date: 09-16-2004



Section 4511.13 - [Effective Until 7/1/2013] Highway traffic signal indications; section not applicable to railroad crossings.

Highway traffic signal indications for vehicles and pedestrians shall have the following meanings:

(A) Steady green signal indication:

(1)

(a) Vehicular traffic, streetcars, and trackless trolleys facing a circular green signal indication are permitted to proceed straight through or turn right or left or make a u-turn movement except as such movement is modified by a lane-use sign, turn prohibition sign, lane marking, roadway design, separate turn signal indication, or other traffic control device. Such vehicular traffic, including vehicles turning right or left or making a u-turn movement, shall yield the right-of-way to both of the following:

(i) Pedestrians lawfully within an associated crosswalk;

(ii) Other vehicles lawfully within the intersection .

(b) In addition, vehicular traffic turning left or making a u-turn movement to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard during the time when such turning vehicle is moving across or within the intersection.

(2) Vehicular traffic, streetcars, and trackless trolleys facing a green arrow signal indication, displayed alone or in combination with another signal indication, are permitted to cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications displayed at the same time. Such vehicular traffic, streetcars, and trackless trolleys, including vehicles turning right or left or making a u-turn movement, shall yield the right-of-way to both of the following:

(a) Pedestrians lawfully within an associated crosswalk ;

(b) Other traffic lawfully using the intersection.

(3)

(a) Unless otherwise directed by a pedestrian signal indication, as provided in section 4511.14 of the Revised Code, pedestrians facing a circular green signal indication are permitted to proceed across the roadway within any marked or unmarked associated crosswalk. The pedestrian shall yield the right-of-way to vehicles lawfully within the intersection or so close as to create an immediate hazard at the time that the green signal indication is first displayed.

(b) Pedestrians facing a green arrow signal indication, unless otherwise directed by a pedestrian signal indication or other traffic control device, shall not cross the roadway.

(B) Steady yellow signal indication:

(1) Vehicular traffic, streetcars, and trackless trolleys facing a steady circular yellow signal indication are thereby warned that the related green movement or the related flashing arrow movement is being terminated or that a steady red signal indication will be exhibited immediately thereafter when vehicular traffic, streetcars, and trackless trolleys shall not enter the intersection. The provisions governing vehicular operation under the movement being terminated shall continue to apply while the steady circular yellow signal indication is displayed.

(2) Vehicular traffic facing a steady yellow arrow signal indication is thereby warned that the related green arrow movement or the related flashing arrow movement is being terminated. The provisions governing vehicular operation under the movement being terminated shall continue to apply while the steady yellow arrow signal indication is displayed.

(3) Pedestrians facing a steady circular yellow or yellow arrow signal indication, unless otherwise directed by a pedestrian signal indication as provided in section 4511.14 of the Revised Code or other traffic control device, shall not start to cross the roadway.

(C) Steady red signal indication:

(1)

(a) Vehicular traffic, streetcars, and trackless trolleys facing a steady circular red signal indication, unless entering the intersection to make another movement permitted by another signal indication, shall stop at a clearly marked stop line ; but if there is no stop line, traffic shall stop before entering the crosswalk on the near side of the intersection ; or if there is no crosswalk, then before entering the intersection; and shall remain stopped until a signal indication to proceed is displayed except as provided in divisions (C)(1), (2), and (3) of this section.

(b) Except when a traffic control device is in place prohibiting a turn on red or a steady red arrow signal indication is displayed, vehicular traffic facing a steady circular red signal indication is permitted to enter the intersection to turn right, or to turn left from a one-way street, after stopping. The right to proceed with the turn shall be subject to the provisions that are applicable after making a stop at a stop sign.

(2)

(a) Vehicular traffic, streetcars, and trackless trolleys facing a steady red arrow signal indication shall not enter the intersection to make the movement indicated by the arrow and, unless entering the intersection to make another movement permitted by another signal indication, shall stop at a clearly marked stop line; but if there is no stop line, before entering the crosswalk on the near side of the intersection; or if there is no crosswalk, then before entering the intersection; and shall remain stopped until a signal indication or other traffic control device permitting the movement indicated by such red arrow is displayed.

(b) When a traffic control device is in place permitting a turn on a steady red arrow signal indication, vehicular traffic facing a steady red arrow indication is permitted to enter the intersection to make the movement indicated by the arrow signal indication, after stopping. The right to proceed with the turn shall be limited to the direction indicated by the arrow and shall be subject to the provisions that are applicable after making a stop at a stop sign.

(3)

Unless otherwise directed by a pedestrian signal indication as provided in section 4511.14 of the Revised Code or other traffic control device, pedestrians facing a steady circular red or steady red arrow signal indication shall not enter the roadway.

(4) Local authorities by ordinance, or the director of transportation on state highways , may prohibit a right or a left turn against a steady red signal at any intersection, which shall be effective when signs giving notice thereof are posted at the intersection.

(D) A flashing green signal indication has no meaning and shall not be used.

(E) Flashing yellow signal indication:

(1)

(a) Vehicular traffic, on an approach to an intersection, facing a flashing circular yellow signal indication, is permitted to cautiously enter the intersection to proceed straight through or turn right or left or make a u-turn movement except as such movement is modified by lane-use signs, turn prohibition signs, lane markings, roadway design, separate turn signal indications, or other traffic control devices. Such vehicular traffic, including vehicles turning right or left or making a u-turn movement, shall yield the right-of-way to both of the following:

(i) Pedestrians lawfully within an associated crosswalk;

(ii) Other vehicles lawfully within the intersection.

(b) In addition, vehicular traffic turning left or making a u-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard during the time when such turning vehicle is moving across or within the intersection.

(2)

(a) Vehicular traffic, on an approach to an intersection, facing a flashing yellow arrow signal indication, displayed alone or in combination with another signal indication, is permitted to cautiously enter the intersection only to make the movement indicated by such arrow, or other such movement as is permitted by other signal indications displayed at the same time. Such vehicular traffic, including vehicles turning right or left or making a u-turn, shall yield the right-of-way to both of the following:

(i) Pedestrians lawfully within an associated crosswalk;

(ii) Other vehicles lawfully within the intersection.

(b) In addition, vehicular traffic turning left or making a u-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard during the time when such turning vehicle is moving across or within the intersection.

(3) Pedestrians facing any flashing yellow signal indication at an intersection, unless otherwise directed by a pedestrian signal indication or other traffic control device, are permitted to proceed across the roadway within any marked or unmarked associated crosswalk. Pedestrians shall yield the right-of-way to vehicles lawfully within the intersection at the time that the flashing yellow signal indication is first displayed.

(4) When a flashing circular yellow signal indication is displayed as a beacon to supplement another traffic control device, road users are notified that there is a need to pay additional attention to the message contained thereon or that the regulatory or warning requirements of the other traffic control device, which might not be applicable at all times, are currently applicable.

(F) Flashing red signal indication:

(1) Vehicular traffic, on an approach to an intersection, facing a flashing circular red signal indication, shall stop at a clearly marked stop line; but if there is no stop line, before entering the crosswalk on the near side of the intersection; or if there is no crosswalk, at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. The right to proceed shall be subject to the provisions that are applicable after making a stop at a stop sign.

(2) Pedestrians facing any flashing red signal indication at an intersection, unless otherwise directed by a pedestrian signal indication or other traffic control device, are permitted to proceed across the roadway within any marked or unmarked associated crosswalk. Pedestrians shall yield the right-of-way to vehicles lawfully within the intersection at the time that the flashing red signal indication is first displayed.

(3) When a flashing circular red signal indication is displayed as a beacon to supplement another traffic control device, road users are notified that there is a need to pay additional attention to the message contained thereon or that the regulatory requirements of the other traffic control device, which might not be applicable at all times, are currently applicable. Use of this signal indication shall be limited to supplementing stop, do not enter, or wrong way signs, and to applications where compliance with the supplemented traffic control device requires a stop at a designated point.

(G) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(H) This section does not apply at railroad grade crossings. Conduct of drivers of vehicles, trackless trolleys, and streetcars approaching railroad grade crossings shall be governed by sections 4511.61 and 4511.62 of the Revised Code.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 03-28-1985

This section is set out twice. See also § 4511.13, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4511.13 - [Effective 7/1/2013] Highway traffic signal indications; section not applicable to railroad crossings.

Highway traffic signal indications for vehicles and pedestrians shall have the following meanings:

(A) Steady green signal indication:

(1)

(a) Vehicular traffic, streetcars, and trackless trolleys facing a circular green signal indication are permitted to proceed straight through or turn right or left or make a u-turn movement except as such movement is modified by a lane-use sign, turn prohibition sign, lane marking, roadway design, separate turn signal indication, or other traffic control device. Such vehicular traffic, including vehicles turning right or left or making a u-turn movement, shall yield the right-of-way to both of the following:

(i) Pedestrians lawfully within an associated crosswalk;

(ii) Other vehicles lawfully within the intersection.

(b) In addition, vehicular traffic turning left or making a u-turn movement to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard during the time when such turning vehicle is moving across or within the intersection.

(2) Vehicular traffic, streetcars, and trackless trolleys facing a green arrow signal indication, displayed alone or in combination with another signal indication, are permitted to cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications displayed at the same time. Such vehicular traffic, streetcars, and trackless trolleys, including vehicles turning right or left or making a u-turn movement, shall yield the right-of-way to both of the following:

(a) Pedestrians lawfully within an associated crosswalk;

(b) Other traffic lawfully using the intersection.

(3)

(a) Unless otherwise directed by a pedestrian signal indication, as provided in section 4511.14 of the Revised Code, pedestrians facing a circular green signal indication are permitted to proceed across the roadway within any marked or unmarked associated crosswalk. The pedestrian shall yield the right-of-way to vehicles lawfully within the intersection or so close as to create an immediate hazard at the time that the green signal indication is first displayed.

(b) Pedestrians facing a green arrow signal indication, unless otherwise directed by a pedestrian signal indication or other traffic control device, shall not cross the roadway.

(B) Steady yellow signal indication:

(1) Vehicular traffic, streetcars, and trackless trolleys facing a steady circular yellow signal indication are thereby warned that the related green movement or the related flashing arrow movement is being terminated or that a steady red signal indication will be exhibited immediately thereafter when vehicular traffic, streetcars, and trackless trolleys shall not enter the intersection. The provisions governing vehicular operation under the movement being terminated shall continue to apply while the steady circular yellow signal indication is displayed.

(2) Vehicular traffic facing a steady yellow arrow signal indication is thereby warned that the related green arrow movement or the related flashing arrow movement is being terminated. The provisions governing vehicular operation under the movement being terminated shall continue to apply while the steady yellow arrow signal indication is displayed.

(3) Pedestrians facing a steady circular yellow or yellow arrow signal indication, unless otherwise directed by a pedestrian signal indication as provided in section 4511.14 of the Revised Code or other traffic control device, shall not start to cross the roadway.

(C) Steady red signal indication:

(1)

(a) Vehicular traffic, streetcars, and trackless trolleys facing a steady circular red signal indication, unless entering the intersection to make another movement permitted by another signal indication, shall stop at a clearly marked stop line; but if there is no stop line, traffic shall stop before entering the crosswalk on the near side of the intersection; or if there is no crosswalk, then before entering the intersection; and shall remain stopped until a signal indication to proceed is displayed except as provided in divisions (C)(1), (2), and (3) of this section.

(b) Except when a traffic control device is in place prohibiting a turn on red or a steady red arrow signal indication is displayed, vehicular traffic facing a steady circular red signal indication is permitted, after stopping, to enter the intersection to turn right, or to turn left from a one-way street into a one-way street. The right to proceed with the turn shall be subject to the provisions that are applicable after making a stop at a stop sign.

(2)

(a) Vehicular traffic, streetcars, and trackless trolleys facing a steady red arrow signal indication shall not enter the intersection to make the movement indicated by the arrow and, unless entering the intersection to make another movement permitted by another signal indication, shall stop at a clearly marked stop line; but if there is no stop line, before entering the crosswalk on the near side of the intersection; or if there is no crosswalk, then before entering the intersection; and shall remain stopped until a signal indication or other traffic control device permitting the movement indicated by such red arrow is displayed.

(b) When a traffic control device is in place permitting a turn on a steady red arrow signal indication, vehicular traffic facing a steady red arrow indication is permitted, after stopping, to enter the intersection to turn right, or to turn left from a one-way street into a one-way street. The right to proceed with the turn shall be limited to the direction indicated by the arrow and shall be subject to the provisions that are applicable after making a stop at a stop sign.

(3) Unless otherwise directed by a pedestrian signal indication as provided in section 4511.14 of the Revised Code or other traffic control device, pedestrians facing a steady circular red or steady red arrow signal indication shall not enter the roadway.

(4) Local authorities by ordinance, or the director of transportation on state highways, may prohibit a right or a left turn against a steady red signal at any intersection, which shall be effective when signs giving notice thereof are posted at the intersection.

(D) A flashing green signal indication has no meaning and shall not be used.

(E) Flashing yellow signal indication:

(1)

(a) Vehicular traffic, on an approach to an intersection, facing a flashing circular yellow signal indication, is permitted to cautiously enter the intersection to proceed straight through or turn right or left or make a u-turn movement except as such movement is modified by lane-use signs, turn prohibition signs, lane markings, roadway design, separate turn signal indications, or other traffic control devices. Such vehicular traffic, including vehicles turning right or left or making a u-turn movement, shall yield the right-of-way to both of the following:

(i) Pedestrians lawfully within an associated crosswalk;

(ii) Other vehicles lawfully within the intersection.

(b) In addition, vehicular traffic turning left or making a u-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard during the time when such turning vehicle is moving across or within the intersection.

(2)

(a) Vehicular traffic, on an approach to an intersection, facing a flashing yellow arrow signal indication, displayed alone or in combination with another signal indication, is permitted to cautiously enter the intersection only to make the movement indicated by such arrow, or other such movement as is permitted by other signal indications displayed at the same time. Such vehicular traffic, including vehicles turning right or left or making a u-turn, shall yield the right-of-way to both of the following:

(i) Pedestrians lawfully within an associated crosswalk;

(ii) Other vehicles lawfully within the intersection.

(b) In addition, vehicular traffic turning left or making a u-turn to the left shall yield the right-of-way to other vehicles approaching from the opposite direction so closely as to constitute an immediate hazard during the time when such turning vehicle is moving across or within the intersection.

(3) Pedestrians facing any flashing yellow signal indication at an intersection, unless otherwise directed by a pedestrian signal indication or other traffic control device, are permitted to proceed across the roadway within any marked or unmarked associated crosswalk. Pedestrians shall yield the right-of-way to vehicles lawfully within the intersection at the time that the flashing yellow signal indication is first displayed.

(4) When a flashing circular yellow signal indication is displayed as a beacon to supplement another traffic control device, road users are notified that there is a need to pay additional attention to the message contained thereon or that the regulatory or warning requirements of the other traffic control device, which might not be applicable at all times, are currently applicable.

(F) Flashing red signal indication:

(1) Vehicular traffic, on an approach to an intersection, facing a flashing circular red signal indication, shall stop at a clearly marked stop line; but if there is no stop line, before entering the crosswalk on the near side of the intersection; or if there is no crosswalk, at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection. The right to proceed shall be subject to the provisions that are applicable after making a stop at a stop sign.

(2) Pedestrians facing any flashing red signal indication at an intersection, unless otherwise directed by a pedestrian signal indication or other traffic control device, are permitted to proceed across the roadway within any marked or unmarked associated crosswalk. Pedestrians shall yield the right-of-way to vehicles lawfully within the intersection at the time that the flashing red signal indication is first displayed.

(3) When a flashing circular red signal indication is displayed as a beacon to supplement another traffic control device, road users are notified that there is a need to pay additional attention to the message contained thereon or that the regulatory requirements of the other traffic control device, which might not be applicable at all times, are currently applicable. Use of this signal indication shall be limited to supplementing stop, do not enter, or wrong way signs, and to applications where compliance with the supplemented traffic control device requires a stop at a designated point.

(G) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(H) This section does not apply at railroad grade crossings. Conduct of drivers of vehicles, trackless trolleys, and streetcars approaching railroad grade crossings shall be governed by sections 4511.61 and 4511.62 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 03-28-1985

This section is set out twice. See also § 4511.13, effective until 7/1/2013.



Section 4511.131 - Lane-use control signal indications.

The meanings of lane-use control signal indications are as follows:

(A) A steady downward green arrow:

A road user is permitted to drive in the lane over which the arrow signal indication is located.

(B) A steady yellow "X":

A road user is to prepare to vacate the lane over which the signal indication is located because a lane control change is being made to a steady red "X" signal indication.

(C) A steady white two-way left-turn arrow:

A road user is permitted to use a lane over which the signal indication is located for a left turn, but not for through travel, with the understanding that common use of the lane by oncoming road users for left turns also is permitted.

(D) A steady white one-way left-turn arrow:

A road user is permitted to use a lane over which the signal indication is located for a left turn, without opposing turns in the same lane, but not for through travel.

(E) A steady red "X" :

A road user is not permitted to use the lane over which the signal indication is located and that this signal indication shall modify accordingly the meaning of other traffic controls present.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 07-03-1974



Section 4511.132 - Operation at intersections with malfunctioning traffic control signal lights.

(A) The driver of a vehicle, streetcar, or trackless trolley who approaches an intersection where traffic is controlled by traffic control signals shall do all of the following, if the signal facing the driver either exhibits no colored lights or colored lighted arrows or exhibits a combination of such lights or arrows that fails to clearly indicate the assignment of right-of-way:

(1) Stop at a clearly marked stop line, but if none, stop before entering the crosswalk on the near side of the intersection, or, if none, stop before entering the intersection;

(2) Yield the right-of-way to all vehicles, streetcars, or trackless trolleys in the intersection or approaching on an intersecting road, if the vehicles, streetcars, or trackless trolleys will constitute an immediate hazard during the time the driver is moving across or within the intersection or junction of roadways;

(3) Exercise ordinary care while proceeding through the intersection.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.14 - Special pedestrian control signals.

Whenever special pedestrian control signals exhibiting the words "walk" or "don't walk," or the symbol of a walking person or an upraised palm are in place, such signals shall indicate the following instructions:

(A) A steady walking person signal indication, which symbolizes "walk," means that a pedestrian facing the signal indication is permitted to start to cross the roadway in the direction of the signal indication, possibly in conflict with turning vehicles . The pedestrian shall yield the right-of-way to vehicles lawfully within the intersection at the time that the walking person signal indication is first shown.

(B) A flashing upraised hand signal indication, which symbolizes "don't walk," means that a pedestrian shall not start to cross the roadway in the direction of the signal indication, but that any pedestrian who has already started to cross on a steady walking person signal indication shall proceed to the far side of the traveled way of the street or highway, unless otherwise directed by a traffic control device to proceed only to the median of a divided highway or only to some other island or pedestrian refuge area.

(C) A steady upraised hand signal indication means that a pedestrian shall not enter the roadway in the direction of the signal indication.

(D) Nothing in this section shall be construed to invalidate the continued use of pedestrian control signals utilizing the word "wait" if those signals were installed prior to March 28, 1985.

(E) A flashing walking person signal indication has no meaning and shall not be used.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 03-28-1985



Section 4511.15 - [Repealed] .

Repealed by 129th General AssemblyFile No.70,HB 349, §2, eff. 4/20/2012.

Effective Date: 01-01-1975



Section 4511.16 - Unauthorized sign or signal resembling a traffic control device.

(A) No person shall place, maintain, or display upon or in view of any highway any unauthorized sign, signal, marking, or device which purports to be, is an imitation of, or resembles a traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic or hides from view or interferes with the effectiveness of any traffic control device or any railroad sign or signal, and no person shall place or maintain, nor shall any public authority permit, upon any highway any traffic sign or signal bearing thereon any commercial advertising. This section does not prohibit either the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for traffic control devices or the erection upon private property of traffic control devices by the owner of real property in accordance with sections 4511.211 and 4511.432 of the Revised Code.

Every such prohibited sign, signal, marking, or device is a public nuisance, and the authority having jurisdiction over the highway may remove it or cause it to be removed.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 05-31-1990



Section 4511.17 - Tampering with traffic control device, freshly applied pavement material, manhole covers.

(A) No person, without lawful authority, shall do any of the following:

(1) Knowingly move, deface, damage, destroy, or otherwise improperly tamper with any traffic control device, any railroad sign or signal, or any inscription, shield, or insignia on the device, sign, or signal, or any part of the device, sign, or signal;

(2) Knowingly drive upon or over any freshly applied pavement marking material on the surface of a roadway while the marking materiel is in an undried condition and is marked by flags, markers, signs, or other devices intended to protect it;

(3) Knowingly move, damage, destroy, or otherwise improperly tamper with a manhole cover.

(B)

(1) Except as otherwise provided in this division, whoever violates division (A)(1) or (3) of this section is guilty of a misdemeanor of the third degree. If a violation of division (A)(1) or (3) of this section creates a risk of physical harm to any person, the offender is guilty of a misdemeanor of the first degree. If a violation of division (A)(1) or (3) of this section causes serious physical harm to property that is owned, leased, or controlled by a state or local authority, the offender is guilty of a felony of the fifth degree.

(2) Except as otherwise provided in this division, whoever violates division (A)(2) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates division (A)(2) of this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates division (A)(2) of this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.18 - Purchase, possession or sale of traffic control device.

(A) As used in this section, "traffic control device" means any sign, traffic control signal, or other device conforming to and placed or erected in accordance with the manual adopted under section 4511.09 of the Revised Code by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic, including signs denoting the names of streets and highways, but does not mean any pavement marking.

(B) No individual shall buy or otherwise possess, or sell, a traffic control device, except when one of the following applies:

(1) In the course of the individual's employment by the state or a local authority for the express or implied purpose of manufacturing, providing, erecting, moving, or removing such a traffic control device;

(2) In the course of the individual's employment by any manufacturer of traffic control devices other than a state or local authority;

(3) For the purpose of demonstrating the design and function of a traffic control device to state or local officials;

(4) When the traffic control device has been purchased from the state or a local authority at a sale of property that is no longer needed or is unfit for use;

(5) The traffic control device has been properly purchased from a manufacturer for use on private property and the person possessing the device has a sales receipt for the device or other acknowledgment of sale issued by the manufacturer.

(C) This section does not preclude, and shall not be construed as precluding, prosecution for theft in violation of section 2913.02 of the Revised Code or a municipal ordinance relating to theft, or for receiving stolen property in violation of section 2913.51 of the Revised Code or a municipal ordinance relating to receiving stolen property.

(D) Whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.181 - OVI definitions.

As used in sections 4511.181 to 4511.198 of the Revised Code:

(A) "Equivalent offense" means any of the following:

(1) A violation of division (A) or (B) of section 4511.19 of the Revised Code;

(2) A violation of a municipal OVI ordinance;

(3) A violation of section 2903.04 of the Revised Code in a case in which the offender was subject to the sanctions described in division (D) of that section;

(4) A violation of division (A)(1) of section 2903.06 or 2903.08 of the Revised Code or a municipal ordinance that is substantially equivalent to either of those divisions;

(5) A violation of division (A)(2), (3), or (4) of section 2903.06, division (A)(2) of section 2903.08, or former section 2903.07 of the Revised Code, or a municipal ordinance that is substantially equivalent to any of those divisions or that former section, in a case in which a judge or jury as the trier of fact found that the offender was under the influence of alcohol, a drug of abuse, or a combination of them;

(6) A violation of division (A) or (B) of section 1547.11 of the Revised Code;

(7) A violation of a municipal ordinance prohibiting a person from operating or being in physical control of any vessel underway or from manipulating any water skis, aquaplane, or similar device on the waters of this state while under the influence of alcohol, a drug of abuse, or a combination of them or prohibiting a person from operating or being in physical control of any vessel underway or from manipulating any water skis, aquaplane, or similar device on the waters of this state with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine;

(8) A violation of an existing or former municipal ordinance, law of another state, or law of the United States that is substantially equivalent to division (A) or (B) of section 4511.19 or division (A) or (B) of section 1547.11 of the Revised Code;

(9) A violation of a former law of this state that was substantially equivalent to division (A) or (B) of section 4511.19 or division (A) or (B) of section 1547.11 of the Revised Code.

(B) "Mandatory jail term" means the mandatory term in jail of three, six, ten, twenty, thirty, or sixty days that must be imposed under division (G)(1)(a), (b), or (c) of section 4511.19 of the Revised Code upon an offender convicted of a violation of division (A) of that section and in relation to which all of the following apply:

(1) Except as specifically authorized under section 4511.19 of the Revised Code, the term must be served in a jail.

(2) Except as specifically authorized under section 4511.19 of the Revised Code, the term cannot be suspended, reduced, or otherwise modified pursuant to sections 2929.21 to 2929.28 or any other provision of the Revised Code.

(C) "Municipal OVI ordinance" and "municipal OVI offense" mean any municipal ordinance prohibiting a person from operating a vehicle while under the influence of alcohol, a drug of abuse, or a combination of them or prohibiting a person from operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine.

(D) "Community residential sanction," "continuous alcohol monitoring," "jail," "mandatory prison term," "mandatory term of local incarceration," "sanction," and "prison term" have the same meanings as in section 2929.01 of the Revised Code.

(E) "Drug of abuse" has the same meaning as in section 4506.01 of the Revised Code.

(F) "Equivalent offense that is vehicle-related" means an equivalent offense that is any of the following:

(1) A violation described in division (A)(1), (2), (3), (4), or (5) of this section;

(2) A violation of an existing or former municipal ordinance, law of another state, or law of the United States that is substantially equivalent to division (A) or (B) of section 4511.19 of the Revised Code;

(3) A violation of a former law of this state that was substantially equivalent to division (A) or (B) of section 4511.19 of the Revised Code.

Amended by 128th General Assemblych.70,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 08-17-2006; 2008 HB562 09-23-2008; 2008 SB17 09-30-2008



Section 4511.19 - Operating vehicle under the influence of alcohol or drugs - OVI.

(A)

(1) No person shall operate any vehicle, streetcar, or trackless trolley within this state, if, at the time of the operation, any of the following apply:

(a) The person is under the influence of alcohol, a drug of abuse, or a combination of them.

(b) The person has a concentration of eight-hundredths of one per cent or more but less than seventeen-hundredths of one per cent by weight per unit volume of alcohol in the person's whole blood.

(c) The person has a concentration of ninety-six-thousandths of one per cent or more but less than two hundred four-thousandths of one per cent by weight per unit volume of alcohol in the person's blood serum or plasma.

(d) The person has a concentration of eight-hundredths of one gram or more but less than seventeen-hundredths of one gram by weight of alcohol per two hundred ten liters of the person's breath.

(e) The person has a concentration of eleven-hundredths of one gram or more but less than two hundred thirty-eight-thousandths of one gram by weight of alcohol per one hundred milliliters of the person's urine.

(f) The person has a concentration of seventeen-hundredths of one per cent or more by weight per unit volume of alcohol in the person's whole blood.

(g) The person has a concentration of two hundred four-thousandths of one per cent or more by weight per unit volume of alcohol in the person's blood serum or plasma.

(h) The person has a concentration of seventeen-hundredths of one gram or more by weight of alcohol per two hundred ten liters of the person's breath.

(i) The person has a concentration of two hundred thirty-eight-thousandths of one gram or more by weight of alcohol per one hundred milliliters of the person's urine.

(j) Except as provided in division (K) of this section, the person has a concentration of any of the following controlled substances or metabolites of a controlled substance in the person's whole blood, blood serum or plasma, or urine that equals or exceeds any of the following:

(i) The person has a concentration of amphetamine in the person's urine of at least five hundred nanograms of amphetamine per milliliter of the person's urine or has a concentration of amphetamine in the person's whole blood or blood serum or plasma of at least one hundred nanograms of amphetamine per milliliter of the person's whole blood or blood serum or plasma.

(ii) The person has a concentration of cocaine in the person's urine of at least one hundred fifty nanograms of cocaine per milliliter of the person's urine or has a concentration of cocaine in the person's whole blood or blood serum or plasma of at least fifty nanograms of cocaine per milliliter of the person's whole blood or blood serum or plasma.

(iii) The person has a concentration of cocaine metabolite in the person's urine of at least one hundred fifty nanograms of cocaine metabolite per milliliter of the person's urine or has a concentration of cocaine metabolite in the person's whole blood or blood serum or plasma of at least fifty nanograms of cocaine metabolite per milliliter of the person's whole blood or blood serum or plasma.

(iv) The person has a concentration of heroin in the person's urine of at least two thousand nanograms of heroin per milliliter of the person's urine or has a concentration of heroin in the person's whole blood or blood serum or plasma of at least fifty nanograms of heroin per milliliter of the person's whole blood or blood serum or plasma.

(v) The person has a concentration of heroin metabolite (6-monoacetyl morphine) in the person's urine of at least ten nanograms of heroin metabolite (6-monoacetyl morphine) per milliliter of the person's urine or has a concentration of heroin metabolite (6-monoacetyl morphine) in the person's whole blood or blood serum or plasma of at least ten nanograms of heroin metabolite (6-monoacetyl morphine) per milliliter of the person's whole blood or blood serum or plasma.

(vi) The person has a concentration of L.S.D. in the person's urine of at least twenty-five nanograms of L.S.D. per milliliter of the person's urine or a concentration of L.S.D. in the person's whole blood or blood serum or plasma of at least ten nanograms of L.S.D. per milliliter of the person's whole blood or blood serum or plasma.

(vii) The person has a concentration of marihuana in the person's urine of at least ten nanograms of marihuana per milliliter of the person's urine or has a concentration of marihuana in the person's whole blood or blood serum or plasma of at least two nanograms of marihuana per milliliter of the person's whole blood or blood serum or plasma.

(viii) Either of the following applies:

(I) The person is under the influence of alcohol, a drug of abuse, or a combination of them, and, as measured by gas chromatography mass spectrometry, the person has a concentration of marihuana metabolite in the person's urine of at least fifteen nanograms of marihuana metabolite per milliliter of the person's urine or has a concentration of marihuana metabolite in the person's whole blood or blood serum or plasma of at least five nanograms of marihuana metabolite per milliliter of the person's whole blood or blood serum or plasma.

(II) As measured by gas chromatography mass spectrometry, the person has a concentration of marihuana metabolite in the person's urine of at least thirty-five nanograms of marihuana metabolite per milliliter of the person's urine or has a concentration of marihuana metabolite in the person's whole blood or blood serum or plasma of at least fifty nanograms of marihuana metabolite per milliliter of the person's whole blood or blood serum or plasma.

(ix) The person has a concentration of methamphetamine in the person's urine of at least five hundred nanograms of methamphetamine per milliliter of the person's urine or has a concentration of methamphetamine in the person's whole blood or blood serum or plasma of at least one hundred nanograms of methamphetamine per milliliter of the person's whole blood or blood serum or plasma.

(x) The person has a concentration of phencyclidine in the person's urine of at least twenty-five nanograms of phencyclidine per milliliter of the person's urine or has a concentration of phencyclidine in the person's whole blood or blood serum or plasma of at least ten nanograms of phencyclidine per milliliter of the person's whole blood or blood serum or plasma.

(xi) The state board of pharmacy has adopted a rule pursuant to section 4729.041 of the Revised Code that specifies the amount of salvia divinorum and the amount of salvinorin A that constitute concentrations of salvia divinorum and salvinorin A in a person's urine, in a person's whole blood, or in a person's blood serum or plasma at or above which the person is impaired for purposes of operating any vehicle, streetcar, or trackless trolley within this state, the rule is in effect, and the person has a concentration of salvia divinorum or salvinorin A of at least that amount so specified by rule in the person's urine, in the person's whole blood, or in the person's blood serum or plasma.

(2) No person who, within twenty years of the conduct described in division (A)(2)(a) of this section, previously has been convicted of or pleaded guilty to a violation of this division, a violation of division (A)(1) or (B) of this section, or any other equivalent offense shall do both of the following:

(a) Operate any vehicle, streetcar, or trackless trolley within this state while under the influence of alcohol, a drug of abuse, or a combination of them;

(b) Subsequent to being arrested for operating the vehicle, streetcar, or trackless trolley as described in division (A)(2)(a) of this section, being asked by a law enforcement officer to submit to a chemical test or tests under section 4511.191 of the Revised Code, and being advised by the officer in accordance with section 4511.192 of the Revised Code of the consequences of the person's refusal or submission to the test or tests, refuse to submit to the test or tests.

(B) No person under twenty-one years of age shall operate any vehicle, streetcar, or trackless trolley within this state, if, at the time of the operation, any of the following apply:

(1) The person has a concentration of at least two-hundredths of one per cent but less than eight-hundredths of one per cent by weight per unit volume of alcohol in the person's whole blood.

(2) The person has a concentration of at least three-hundredths of one per cent but less than ninety-six-thousandths of one per cent by weight per unit volume of alcohol in the person's blood serum or plasma.

(3) The person has a concentration of at least two-hundredths of one gram but less than eight-hundredths of one gram by weight of alcohol per two hundred ten liters of the person's breath.

(4) The person has a concentration of at least twenty-eight one-thousandths of one gram but less than eleven-hundredths of one gram by weight of alcohol per one hundred milliliters of the person's urine.

(C) In any proceeding arising out of one incident, a person may be charged with a violation of division (A)(1)(a) or (A)(2) and a violation of division (B)(1), (2), or (3) of this section, but the person may not be convicted of more than one violation of these divisions.

(D)

(1)

(a) In any criminal prosecution or juvenile court proceeding for a violation of division (A)(1)(a) of this section or for an equivalent offense that is vehicle-related, the result of any test of any blood or urine withdrawn and analyzed at any health care provider, as defined in section 2317.02 of the Revised Code, may be admitted with expert testimony to be considered with any other relevant and competent evidence in determining the guilt or innocence of the defendant.

(b) In any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section or for an equivalent offense that is vehicle-related, the court may admit evidence on the concentration of alcohol, drugs of abuse, controlled substances, metabolites of a controlled substance, or a combination of them in the defendant's whole blood, blood serum or plasma, breath, urine, or other bodily substance at the time of the alleged violation as shown by chemical analysis of the substance withdrawn within three hours of the time of the alleged violation. The three-hour time limit specified in this division regarding the admission of evidence does not extend or affect the two-hour time limit specified in division (A) of section 4511.192 of the Revised Code as the maximum period of time during which a person may consent to a chemical test or tests as described in that section. The court may admit evidence on the concentration of alcohol, drugs of abuse, or a combination of them as described in this division when a person submits to a blood, breath, urine, or other bodily substance test at the request of a law enforcement officer under section 4511.191 of the Revised Code or a blood or urine sample is obtained pursuant to a search warrant. Only a physician, a registered nurse, an emergency medical technician-intermediate, an emergency medical technician-paramedic, or a qualified technician, chemist, or phlebotomist shall withdraw a blood sample for the purpose of determining the alcohol, drug, controlled substance, metabolite of a controlled substance, or combination content of the whole blood, blood serum, or blood plasma. This limitation does not apply to the taking of breath or urine specimens. A person authorized to withdraw blood under this division may refuse to withdraw blood under this division, if in that person's opinion, the physical welfare of the person would be endangered by the withdrawing of blood.

The bodily substance withdrawn under division (D)(1)(b) of this section shall be analyzed in accordance with methods approved by the director of health by an individual possessing a valid permit issued by the director pursuant to section 3701.143 of the Revised Code.

(c) As used in division (D)(1)(b) of this section, "emergency medical technician-intermediate" and "emergency medical technician-paramedic" have the same meanings as in section 4765.01 of the Revised Code.

(2) In a criminal prosecution or juvenile court proceeding for a violation of division (A) of this section or for an equivalent offense that is vehicle-related, if there was at the time the bodily substance was withdrawn a concentration of less than the applicable concentration of alcohol specified in divisions (A)(1)(b), (c), (d), and (e) of this section or less than the applicable concentration of a listed controlled substance or a listed metabolite of a controlled substance specified for a violation of division (A)(1)(j) of this section, that fact may be considered with other competent evidence in determining the guilt or innocence of the defendant. This division does not limit or affect a criminal prosecution or juvenile court proceeding for a violation of division (B) of this section or for an equivalent offense that is substantially equivalent to that division.

(3) Upon the request of the person who was tested, the results of the chemical test shall be made available to the person or the person's attorney, immediately upon the completion of the chemical test analysis.

If the chemical test was obtained pursuant to division (D)(1)(b) of this section, the person tested may have a physician, a registered nurse, or a qualified technician, chemist, or phlebotomist of the person's own choosing administer a chemical test or tests, at the person's expense, in addition to any administered at the request of a law enforcement officer. If the person was under arrest as described in division (A)(5) of section 4511.191 of the Revised Code, the arresting officer shall advise the person at the time of the arrest that the person may have an independent chemical test taken at the person's own expense. If the person was under arrest other than described in division (A)(5) of section 4511.191 of the Revised Code, the form to be read to the person to be tested, as required under section 4511.192 of the Revised Code, shall state that the person may have an independent test performed at the person's expense. The failure or inability to obtain an additional chemical test by a person shall not preclude the admission of evidence relating to the chemical test or tests taken at the request of a law enforcement officer.

(4)

(a) As used in divisions (D)(4)(b) and (c) of this section, "national highway traffic safety administration" means the national highway traffic safety administration established as an administration of the United States department of transportation under 96 Stat. 2415 (1983), 49 U.S.C.A. 105.

(b) In any criminal prosecution or juvenile court proceeding for a violation of division (A) or (B) of this section, of a municipal ordinance relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse, or of a municipal ordinance relating to operating a vehicle with a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the whole blood, blood serum or plasma, breath, or urine, if a law enforcement officer has administered a field sobriety test to the operator of the vehicle involved in the violation and if it is shown by clear and convincing evidence that the officer administered the test in substantial compliance with the testing standards for any reliable, credible, and generally accepted field sobriety tests that were in effect at the time the tests were administered, including, but not limited to, any testing standards then in effect that were set by the national highway traffic safety administration, all of the following apply:

(i) The officer may testify concerning the results of the field sobriety test so administered.

(ii) The prosecution may introduce the results of the field sobriety test so administered as evidence in any proceedings in the criminal prosecution or juvenile court proceeding.

(iii) If testimony is presented or evidence is introduced under division (D)(4)(b)(i) or (ii) of this section and if the testimony or evidence is admissible under the Rules of Evidence, the court shall admit the testimony or evidence and the trier of fact shall give it whatever weight the trier of fact considers to be appropriate.

(c) Division (D)(4)(b) of this section does not limit or preclude a court, in its determination of whether the arrest of a person was supported by probable cause or its determination of any other matter in a criminal prosecution or juvenile court proceeding of a type described in that division, from considering evidence or testimony that is not otherwise disallowed by division (D)(4)(b) of this section.

(E)

(1) Subject to division (E)(3) of this section, in any criminal prosecution or juvenile court proceeding for a violation of division (A)(1)(b), (c), (d), (e), (f), (g), (h), (i), or (j) or (B)(1), (2), (3), or (4) of this section or for an equivalent offense that is substantially equivalent to any of those divisions, a laboratory report from any laboratory personnel issued a permit by the department of health authorizing an analysis as described in this division that contains an analysis of the whole blood, blood serum or plasma, breath, urine, or other bodily substance tested and that contains all of the information specified in this division shall be admitted as prima-facie evidence of the information and statements that the report contains. The laboratory report shall contain all of the following:

(a) The signature, under oath, of any person who performed the analysis;

(b) Any findings as to the identity and quantity of alcohol, a drug of abuse, a controlled substance, a metabolite of a controlled substance, or a combination of them that was found;

(c) A copy of a notarized statement by the laboratory director or a designee of the director that contains the name of each certified analyst or test performer involved with the report, the analyst's or test performer's employment relationship with the laboratory that issued the report, and a notation that performing an analysis of the type involved is part of the analyst's or test performer's regular duties;

(d) An outline of the analyst's or test performer's education, training, and experience in performing the type of analysis involved and a certification that the laboratory satisfies appropriate quality control standards in general and, in this particular analysis, under rules of the department of health.

(2) Notwithstanding any other provision of law regarding the admission of evidence, a report of the type described in division (E)(1) of this section is not admissible against the defendant to whom it pertains in any proceeding, other than a preliminary hearing or a grand jury proceeding, unless the prosecutor has served a copy of the report on the defendant's attorney or, if the defendant has no attorney, on the defendant.

(3) A report of the type described in division (E)(1) of this section shall not be prima-facie evidence of the contents, identity, or amount of any substance if, within seven days after the defendant to whom the report pertains or the defendant's attorney receives a copy of the report, the defendant or the defendant's attorney demands the testimony of the person who signed the report. The judge in the case may extend the seven-day time limit in the interest of justice.

(F) Except as otherwise provided in this division, any physician, registered nurse, emergency medical technician-intermediate, emergency medical technician-paramedic, or qualified technician, chemist, or phlebotomist who withdraws blood from a person pursuant to this section or section 4511.191 or 4511.192 of the Revised Code, and any hospital, first-aid station, or clinic at which blood is withdrawn from a person pursuant to this section or section 4511.191 or 4511.192 of the Revised Code, is immune from criminal liability and civil liability based upon a claim of assault and battery or any other claim that is not a claim of malpractice, for any act performed in withdrawing blood from the person. The immunity provided in this division also extends to an emergency medical service organization that employs an emergency medical technician-intermediate or emergency medical technician-paramedic who withdraws blood under this section. The immunity provided in this division is not available to a person who withdraws blood if the person engages in willful or wanton misconduct.

As used in this division, "emergency medical technician-intermediate" and "emergency medical technician-paramedic" have the same meanings as in section 4765.01 of the Revised Code.

(G)

(1) Whoever violates any provision of divisions (A)(1)(a) to (i) or (A)(2) of this section is guilty of operating a vehicle under the influence of alcohol, a drug of abuse, or a combination of them. Whoever violates division (A)(1)(j) of this section is guilty of operating a vehicle while under the influence of a listed controlled substance or a listed metabolite of a controlled substance. The court shall sentence the offender for either offense under Chapter 2929. of the Revised Code, except as otherwise authorized or required by divisions (G)(1)(a) to (e) of this section:

(a) Except as otherwise provided in division (G)(1)(b), (c), (d), or (e) of this section, the offender is guilty of a misdemeanor of the first degree, and the court shall sentence the offender to all of the following:

(i) If the sentence is being imposed for a violation of division (A)(1)(a), (b), (c), (d), (e), or (j) of this section, a mandatory jail term of three consecutive days. As used in this division, three consecutive days means seventy-two consecutive hours. The court may sentence an offender to both an intervention program and a jail term. The court may impose a jail term in addition to the three-day mandatory jail term or intervention program. However, in no case shall the cumulative jail term imposed for the offense exceed six months.

The court may suspend the execution of the three-day jail term under this division if the court, in lieu of that suspended term, places the offender under a community control sanction pursuant to section 2929.25 of the Revised Code and requires the offender to attend, for three consecutive days, a drivers' intervention program certified under section 3793.10 of the Revised Code. The court also may suspend the execution of any part of the three-day jail term under this division if it places the offender under a community control sanction pursuant to section 2929.25 of the Revised Code for part of the three days, requires the offender to attend for the suspended part of the term a drivers' intervention program so certified, and sentences the offender to a jail term equal to the remainder of the three consecutive days that the offender does not spend attending the program. The court may require the offender, as a condition of community control and in addition to the required attendance at a drivers' intervention program, to attend and satisfactorily complete any treatment or education programs that comply with the minimum standards adopted pursuant to Chapter 3793. of the Revised Code by the director of alcohol and drug addiction services that the operators of the drivers' intervention program determine that the offender should attend and to report periodically to the court on the offender's progress in the programs. The court also may impose on the offender any other conditions of community control that it considers necessary.

(ii) If the sentence is being imposed for a violation of division (A)(1)(f), (g), (h), or (i) or division (A)(2) of this section, except as otherwise provided in this division, a mandatory jail term of at least three consecutive days and a requirement that the offender attend, for three consecutive days, a drivers' intervention program that is certified pursuant to section 3793.10 of the Revised Code. As used in this division, three consecutive days means seventy-two consecutive hours. If the court determines that the offender is not conducive to treatment in a drivers' intervention program, if the offender refuses to attend a drivers' intervention program, or if the jail at which the offender is to serve the jail term imposed can provide a driver's intervention program, the court shall sentence the offender to a mandatory jail term of at least six consecutive days.

The court may require the offender, under a community control sanction imposed under section 2929.25 of the Revised Code, to attend and satisfactorily complete any treatment or education programs that comply with the minimum standards adopted pursuant to Chapter 3793. of the Revised Code by the director of alcohol and drug addiction services, in addition to the required attendance at drivers' intervention program, that the operators of the drivers' intervention program determine that the offender should attend and to report periodically to the court on the offender's progress in the programs. The court also may impose any other conditions of community control on the offender that it considers necessary.

(iii) In all cases, a fine of not less than three hundred seventy-five and not more than one thousand seventy-five dollars;

(iv) In all cases, a class five license suspension of the offender's driver's or commercial driver's license or permit or nonresident operating privilege from the range specified in division (A)(5) of section 4510.02 of the Revised Code. The court may grant limited driving privileges relative to the suspension under sections 4510.021 and 4510.13 of the Revised Code.

(b) Except as otherwise provided in division (G)(1)(e) of this section, an offender who, within six years of the offense, previously has been convicted of or pleaded guilty to one violation of division (A) or (B) of this section or one other equivalent offense is guilty of a misdemeanor of the first degree. The court shall sentence the offender to all of the following:

(i) If the sentence is being imposed for a violation of division (A)(1)(a), (b), (c), (d), (e), or (j) of this section, a mandatory jail term of ten consecutive days. The court shall impose the ten-day mandatory jail term under this division unless, subject to division (G)(3) of this section, it instead imposes a sentence under that division consisting of both a jail term and a term of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The court may impose a jail term in addition to the ten-day mandatory jail term. The cumulative jail term imposed for the offense shall not exceed six months.

In addition to the jail term or the term of house arrest with electronic monitoring or continuous alcohol monitoring or both types of monitoring and jail term, the court shall require the offender to be assessed by an alcohol and drug treatment program that is authorized by section 3793.02 of the Revised Code, subject to division (I) of this section, and shall order the offender to follow the treatment recommendations of the program. The purpose of the assessment is to determine the degree of the offender's alcohol usage and to determine whether or not treatment is warranted. Upon the request of the court, the program shall submit the results of the assessment to the court, including all treatment recommendations and clinical diagnoses related to alcohol use.

(ii) If the sentence is being imposed for a violation of division (A)(1)(f), (g), (h), or (i) or division (A)(2) of this section, except as otherwise provided in this division, a mandatory jail term of twenty consecutive days. The court shall impose the twenty-day mandatory jail term under this division unless, subject to division (G)(3) of this section, it instead imposes a sentence under that division consisting of both a jail term and a term of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The court may impose a jail term in addition to the twenty-day mandatory jail term. The cumulative jail term imposed for the offense shall not exceed six months.

In addition to the jail term or the term of house arrest with electronic monitoring or continuous alcohol monitoring or both types of monitoring and jail term, the court shall require the offender to be assessed by an alcohol and drug treatment program that is authorized by section 3793.02 of the Revised Code, subject to division (I) of this section, and shall order the offender to follow the treatment recommendations of the program. The purpose of the assessment is to determine the degree of the offender's alcohol usage and to determine whether or not treatment is warranted. Upon the request of the court, the program shall submit the results of the assessment to the court, including all treatment recommendations and clinical diagnoses related to alcohol use.

(iii) In all cases, notwithstanding the fines set forth in Chapter 2929. of the Revised Code, a fine of not less than five hundred twenty-five and not more than one thousand six hundred twenty-five dollars;

(iv) In all cases, a class four license suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code. The court may grant limited driving privileges relative to the suspension under sections 4510.021 and 4510.13 of the Revised Code.

(v) In all cases, if the vehicle is registered in the offender's name, immobilization of the vehicle involved in the offense for ninety days in accordance with section 4503.233 of the Revised Code and impoundment of the license plates of that vehicle for ninety days.

(c) Except as otherwise provided in division (G)(1)(e) of this section, an offender who, within six years of the offense, previously has been convicted of or pleaded guilty to two violations of division (A) or (B) of this section or other equivalent offenses is guilty of a misdemeanor. The court shall sentence the offender to all of the following:

(i) If the sentence is being imposed for a violation of division (A)(1)(a), (b), (c), (d), (e), or (j) of this section, a mandatory jail term of thirty consecutive days. The court shall impose the thirty-day mandatory jail term under this division unless, subject to division (G)(3) of this section, it instead imposes a sentence under that division consisting of both a jail term and a term of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The court may impose a jail term in addition to the thirty-day mandatory jail term. Notwithstanding the jail terms set forth in sections 2929.21 to 2929.28 of the Revised Code, the additional jail term shall not exceed one year, and the cumulative jail term imposed for the offense shall not exceed one year.

(ii) If the sentence is being imposed for a violation of division (A)(1)(f), (g), (h), or (i) or division (A)(2) of this section, a mandatory jail term of sixty consecutive days. The court shall impose the sixty-day mandatory jail term under this division unless, subject to division (G)(3) of this section, it instead imposes a sentence under that division consisting of both a jail term and a term of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The court may impose a jail term in addition to the sixty-day mandatory jail term. Notwithstanding the jail terms set forth in sections 2929.21 to 2929.28 of the Revised Code, the additional jail term shall not exceed one year, and the cumulative jail term imposed for the offense shall not exceed one year.

(iii) In all cases, notwithstanding the fines set forth in Chapter 2929. of the Revised Code, a fine of not less than eight hundred fifty and not more than two thousand seven hundred fifty dollars;

(iv) In all cases, a class three license suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(3) of section 4510.02 of the Revised Code. The court may grant limited driving privileges relative to the suspension under sections 4510.021 and 4510.13 of the Revised Code.

(v) In all cases, if the vehicle is registered in the offender's name, criminal forfeiture of the vehicle involved in the offense in accordance with section 4503.234 of the Revised Code. Division (G)(6) of this section applies regarding any vehicle that is subject to an order of criminal forfeiture under this division.

(vi) In all cases, the court shall order the offender to participate in an alcohol and drug addiction program authorized by section 3793.02 of the Revised Code, subject to division (I) of this section, and shall order the offender to follow the treatment recommendations of the program. The operator of the program shall determine and assess the degree of the offender's alcohol dependency and shall make recommendations for treatment. Upon the request of the court, the program shall submit the results of the assessment to the court, including all treatment recommendations and clinical diagnoses related to alcohol use.

(d) Except as otherwise provided in division (G)(1)(e) of this section, an offender who, within six years of the offense, previously has been convicted of or pleaded guilty to three or four violations of division (A) or (B) of this section or other equivalent offenses or an offender who, within twenty years of the offense, previously has been convicted of or pleaded guilty to five or more violations of that nature is guilty of a felony of the fourth degree. The court shall sentence the offender to all of the following:

(i) If the sentence is being imposed for a violation of division (A)(1)(a), (b), (c), (d), (e), or (j) of this section, a mandatory prison term of one, two, three, four, or five years as required by and in accordance with division (G)(2) of section 2929.13 of the Revised Code if the offender also is convicted of or also pleads guilty to a specification of the type described in section 2941.1413 of the Revised Code or, in the discretion of the court, either a mandatory term of local incarceration of sixty consecutive days in accordance with division (G)(1) of section 2929.13 of the Revised Code or a mandatory prison term of sixty consecutive days in accordance with division (G)(2) of that section if the offender is not convicted of and does not plead guilty to a specification of that type. If the court imposes a mandatory term of local incarceration, it may impose a jail term in addition to the sixty-day mandatory term, the cumulative total of the mandatory term and the jail term for the offense shall not exceed one year, and, except as provided in division (A)(1) of section 2929.13 of the Revised Code, no prison term is authorized for the offense. If the court imposes a mandatory prison term, notwithstanding division (A)(4) of section 2929.14 of the Revised Code, it also may sentence the offender to a definite prison term that shall be not less than six months and not more than thirty months and the prison terms shall be imposed as described in division (G)(2) of section 2929.13 of the Revised Code. If the court imposes a mandatory prison term or mandatory prison term and additional prison term, in addition to the term or terms so imposed, the court also may sentence the offender to a community control sanction for the offense, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

(ii) If the sentence is being imposed for a violation of division (A)(1)(f), (g), (h), or (i) or division (A)(2) of this section, a mandatory prison term of one, two, three, four, or five years as required by and in accordance with division (G)(2) of section 2929.13 of the Revised Code if the offender also is convicted of or also pleads guilty to a specification of the type described in section 2941.1413 of the Revised Code or, in the discretion of the court, either a mandatory term of local incarceration of one hundred twenty consecutive days in accordance with division (G)(1) of section 2929.13 of the Revised Code or a mandatory prison term of one hundred twenty consecutive days in accordance with division (G)(2) of that section if the offender is not convicted of and does not plead guilty to a specification of that type. If the court imposes a mandatory term of local incarceration, it may impose a jail term in addition to the one hundred twenty-day mandatory term, the cumulative total of the mandatory term and the jail term for the offense shall not exceed one year, and, except as provided in division (A)(1) of section 2929.13 of the Revised Code, no prison term is authorized for the offense. If the court imposes a mandatory prison term, notwithstanding division (A)(4) of section 2929.14 of the Revised Code, it also may sentence the offender to a definite prison term that shall be not less than six months and not more than thirty months and the prison terms shall be imposed as described in division (G)(2) of section 2929.13 of the Revised Code. If the court imposes a mandatory prison term or mandatory prison term and additional prison term, in addition to the term or terms so imposed, the court also may sentence the offender to a community control sanction for the offense, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

(iii) In all cases, notwithstanding section 2929.18 of the Revised Code, a fine of not less than one thousand three hundred fifty nor more than ten thousand five hundred dollars;

(iv) In all cases, a class two license suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(2) of section 4510.02 of the Revised Code. The court may grant limited driving privileges relative to the suspension under sections 4510.021 and 4510.13 of the Revised Code.

(v) In all cases, if the vehicle is registered in the offender's name, criminal forfeiture of the vehicle involved in the offense in accordance with section 4503.234 of the Revised Code. Division (G)(6) of this section applies regarding any vehicle that is subject to an order of criminal forfeiture under this division.

(vi) In all cases, the court shall order the offender to participate in an alcohol and drug addiction program authorized by section 3793.02 of the Revised Code, subject to division (I) of this section, and shall order the offender to follow the treatment recommendations of the program. The operator of the program shall determine and assess the degree of the offender's alcohol dependency and shall make recommendations for treatment. Upon the request of the court, the program shall submit the results of the assessment to the court, including all treatment recommendations and clinical diagnoses related to alcohol use.

(vii) In all cases, if the court sentences the offender to a mandatory term of local incarceration, in addition to the mandatory term, the court, pursuant to section 2929.17 of the Revised Code, may impose a term of house arrest with electronic monitoring. The term shall not commence until after the offender has served the mandatory term of local incarceration.

(e) An offender who previously has been convicted of or pleaded guilty to a violation of division (A) of this section that was a felony, regardless of when the violation and the conviction or guilty plea occurred, is guilty of a felony of the third degree. The court shall sentence the offender to all of the following:

(i) If the offender is being sentenced for a violation of division (A)(1)(a), (b), (c), (d), (e), or (j) of this section, a mandatory prison term of one, two, three, four, or five years as required by and in accordance with division (G)(2) of section 2929.13 of the Revised Code if the offender also is convicted of or also pleads guilty to a specification of the type described in section 2941.1413 of the Revised Code or a mandatory prison term of sixty consecutive days in accordance with division (G)(2) of section 2929.13 of the Revised Code if the offender is not convicted of and does not plead guilty to a specification of that type. The court may impose a prison term in addition to the mandatory prison term. The cumulative total of a sixty-day mandatory prison term and the additional prison term for the offense shall not exceed five years. In addition to the mandatory prison term or mandatory prison term and additional prison term the court imposes, the court also may sentence the offender to a community control sanction for the offense, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

(ii) If the sentence is being imposed for a violation of division (A)(1)(f), (g), (h), or (i) or division (A)(2) of this section, a mandatory prison term of one, two, three, four, or five years as required by and in accordance with division (G)(2) of section 2929.13 of the Revised Code if the offender also is convicted of or also pleads guilty to a specification of the type described in section 2941.1413 of the Revised Code or a mandatory prison term of one hundred twenty consecutive days in accordance with division (G)(2) of section 2929.13 of the Revised Code if the offender is not convicted of and does not plead guilty to a specification of that type. The court may impose a prison term in addition to the mandatory prison term. The cumulative total of a one hundred twenty-day mandatory prison term and the additional prison term for the offense shall not exceed five years. In addition to the mandatory prison term or mandatory prison term and additional prison term the court imposes, the court also may sentence the offender to a community control sanction for the offense, but the offender shall serve all of the prison terms so imposed prior to serving the community control sanction.

(iii) In all cases, notwithstanding section 2929.18 of the Revised Code, a fine of not less than one thousand three hundred fifty nor more than ten thousand five hundred dollars;

(iv) In all cases, a class two license suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(2) of section 4510.02 of the Revised Code. The court may grant limited driving privileges relative to the suspension under sections 4510.021 and 4510.13 of the Revised Code.

(v) In all cases, if the vehicle is registered in the offender's name, criminal forfeiture of the vehicle involved in the offense in accordance with section 4503.234 of the Revised Code. Division (G)(6) of this section applies regarding any vehicle that is subject to an order of criminal forfeiture under this division.

(vi) In all cases, the court shall order the offender to participate in an alcohol and drug addiction program authorized by section 3793.02 of the Revised Code, subject to division (I) of this section, and shall order the offender to follow the treatment recommendations of the program. The operator of the program shall determine and assess the degree of the offender's alcohol dependency and shall make recommendations for treatment. Upon the request of the court, the program shall submit the results of the assessment to the court, including all treatment recommendations and clinical diagnoses related to alcohol use.

(2) An offender who is convicted of or pleads guilty to a violation of division (A) of this section and who subsequently seeks reinstatement of the driver's or occupational driver's license or permit or nonresident operating privilege suspended under this section as a result of the conviction or guilty plea shall pay a reinstatement fee as provided in division (F)(2) of section 4511.191 of the Revised Code.

(3) If an offender is sentenced to a jail term under division (G)(1)(b)(i) or (ii) or (G)(1)(c)(i) or (ii) of this section and if, within sixty days of sentencing of the offender, the court issues a written finding on the record that, due to the unavailability of space at the jail where the offender is required to serve the term, the offender will not be able to begin serving that term within the sixty-day period following the date of sentencing, the court may impose an alternative sentence under this division that includes a term of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring.

As an alternative to a mandatory jail term of ten consecutive days required by division (G)(1)(b)(i) of this section, the court, under this division, may sentence the offender to five consecutive days in jail and not less than eighteen consecutive days of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The cumulative total of the five consecutive days in jail and the period of house arrest with electronic monitoring, continuous alcohol monitoring, or both types of monitoring shall not exceed six months. The five consecutive days in jail do not have to be served prior to or consecutively to the period of house arrest.

As an alternative to the mandatory jail term of twenty consecutive days required by division (G)(1)(b)(ii) of this section, the court, under this division, may sentence the offender to ten consecutive days in jail and not less than thirty-six consecutive days of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The cumulative total of the ten consecutive days in jail and the period of house arrest with electronic monitoring, continuous alcohol monitoring, or both types of monitoring shall not exceed six months. The ten consecutive days in jail do not have to be served prior to or consecutively to the period of house arrest.

As an alternative to a mandatory jail term of thirty consecutive days required by division (G)(1)(c)(i) of this section, the court, under this division, may sentence the offender to fifteen consecutive days in jail and not less than fifty-five consecutive days of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The cumulative total of the fifteen consecutive days in jail and the period of house arrest with electronic monitoring, continuous alcohol monitoring, or both types of monitoring shall not exceed one year. The fifteen consecutive days in jail do not have to be served prior to or consecutively to the period of house arrest.

As an alternative to the mandatory jail term of sixty consecutive days required by division (G)(1)(c)(ii) of this section, the court, under this division, may sentence the offender to thirty consecutive days in jail and not less than one hundred ten consecutive days of house arrest with electronic monitoring, with continuous alcohol monitoring, or with both electronic monitoring and continuous alcohol monitoring. The cumulative total of the thirty consecutive days in jail and the period of house arrest with electronic monitoring, continuous alcohol monitoring, or both types of monitoring shall not exceed one year. The thirty consecutive days in jail do not have to be served prior to or consecutively to the period of house arrest.

(4) If an offender's driver's or occupational driver's license or permit or nonresident operating privilege is suspended under division (G) of this section and if section 4510.13 of the Revised Code permits the court to grant limited driving privileges, the court may grant the limited driving privileges in accordance with that section. If division (A)(7) of that section requires that the court impose as a condition of the privileges that the offender must display on the vehicle that is driven subject to the privileges restricted license plates that are issued under section 4503.231 of the Revised Code, except as provided in division (B) of that section, the court shall impose that condition as one of the conditions of the limited driving privileges granted to the offender, except as provided in division (B) of section 4503.231 of the Revised Code.

(5) Fines imposed under this section for a violation of division (A) of this section shall be distributed as follows:

(a) Twenty-five dollars of the fine imposed under division (G)(1)(a)(iii), thirty-five dollars of the fine imposed under division (G)(1)(b)(iii), one hundred twenty-three dollars of the fine imposed under division (G)(1)(c)(iii), and two hundred ten dollars of the fine imposed under division (G)(1)(d)(iii) or (e)(iii) of this section shall be paid to an enforcement and education fund established by the legislative authority of the law enforcement agency in this state that primarily was responsible for the arrest of the offender, as determined by the court that imposes the fine. The agency shall use this share to pay only those costs it incurs in enforcing this section or a municipal OVI ordinance and in informing the public of the laws governing the operation of a vehicle while under the influence of alcohol, the dangers of the operation of a vehicle under the influence of alcohol, and other information relating to the operation of a vehicle under the influence of alcohol and the consumption of alcoholic beverages.

(b) Fifty dollars of the fine imposed under division (G)(1)(a)(iii) of this section shall be paid to the political subdivision that pays the cost of housing the offender during the offender's term of incarceration. If the offender is being sentenced for a violation of division (A)(1)(a), (b), (c), (d), (e), or (j) of this section and was confined as a result of the offense prior to being sentenced for the offense but is not sentenced to a term of incarceration, the fifty dollars shall be paid to the political subdivision that paid the cost of housing the offender during that period of confinement. The political subdivision shall use the share under this division to pay or reimburse incarceration or treatment costs it incurs in housing or providing drug and alcohol treatment to persons who violate this section or a municipal OVI ordinance, costs of any immobilizing or disabling device used on the offender's vehicle, and costs of electronic house arrest equipment needed for persons who violate this section.

(c) Twenty-five dollars of the fine imposed under division (G)(1)(a)(iii) and fifty dollars of the fine imposed under division (G)(1)(b)(iii) of this section shall be deposited into the county or municipal indigent drivers' alcohol treatment fund under the control of that court, as created by the county or municipal corporation under division (F) of section 4511.191 of the Revised Code.

(d) One hundred fifteen dollars of the fine imposed under division (G)(1)(b)(iii), two hundred seventy-seven dollars of the fine imposed under division (G)(1)(c)(iii), and four hundred forty dollars of the fine imposed under division (G)(1)(d)(iii) or (e)(iii) of this section shall be paid to the political subdivision that pays the cost of housing the offender during the offender's term of incarceration. The political subdivision shall use this share to pay or reimburse incarceration or treatment costs it incurs in housing or providing drug and alcohol treatment to persons who violate this section or a municipal OVI ordinance, costs for any immobilizing or disabling device used on the offender's vehicle, and costs of electronic house arrest equipment needed for persons who violate this section.

(e) Fifty dollars of the fine imposed under divisions (G)(1)(a)(iii), (G)(1)(b)(iii), (G)(1)(c)(iii), (G)(1)(d)(iii), and (G)(1)(e)(iii) of this section shall be deposited into the special projects fund of the court in which the offender was convicted and that is established under division (E)(1) of section 2303.201, division (B)(1) of section 1901.26, or division (B)(1) of section 1907.24 of the Revised Code, to be used exclusively to cover the cost of immobilizing or disabling devices, including certified ignition interlock devices, and remote alcohol monitoring devices for indigent offenders who are required by a judge to use either of these devices. If the court in which the offender was convicted does not have a special projects fund that is established under division (E)(1) of section 2303.201, division (B)(1) of section 1901.26, or division (B)(1) of section 1907.24 of the Revised Code, the fifty dollars shall be deposited into the indigent drivers interlock and alcohol monitoring fund under division (I) of section 4511.191 of the Revised Code.

(f) Seventy-five dollars of the fine imposed under division (G)(1)(a)(iii), one hundred twenty-five dollars of the fine imposed under division (G)(1)(b)(iii), two hundred fifty dollars of the fine imposed under division (G)(1)(c)(iii), and five hundred dollars of the fine imposed under division (G)(1)(d)(iii) or (e)(iii) of this section shall be transmitted to the treasurer of state for deposit into the indigent defense support fund established under section 120.08 of the Revised Code.

(g) The balance of the fine imposed under division (G)(1)(a)(iii), (b)(iii), (c)(iii), (d)(iii), or (e)(iii) of this section shall be disbursed as otherwise provided by law.

(6) If title to a motor vehicle that is subject to an order of criminal forfeiture under division (G)(1)(c), (d), or (e) of this section is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, in addition to or independent of any other penalty established by law, the court may fine the offender the value of the vehicle as determined by publications of the national automobile dealers association. The proceeds of any fine so imposed shall be distributed in accordance with division (C)(2) of that section.

(7) In all cases in which an offender is sentenced under division (G) of this section, the offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, the court, in addition to any other penalties provided by law, may order restitution pursuant to section 2929.18 or 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the vehicle before, during, or after committing the offense for which the offender is sentenced under division (G) of this section.

(8) As used in division (G) of this section, "electronic monitoring," "mandatory prison term," and "mandatory term of local incarceration" have the same meanings as in section 2929.01 of the Revised Code.

(H) Whoever violates division (B) of this section is guilty of operating a vehicle after underage alcohol consumption and shall be punished as follows:

(1) Except as otherwise provided in division (H)(2) of this section, the offender is guilty of a misdemeanor of the fourth degree. In addition to any other sanction imposed for the offense, the court shall impose a class six suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(6) of section 4510.02 of the Revised Code.

(2) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one or more violations of division (A) or (B) of this section or other equivalent offenses, the offender is guilty of a misdemeanor of the third degree. In addition to any other sanction imposed for the offense, the court shall impose a class four suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(4) of section 4510.02 of the Revised Code.

(3) If the offender also is convicted of or also pleads guilty to a specification of the type described in section 2941.1416 of the Revised Code and if the court imposes a jail term for the violation of division (B) of this section, the court shall impose upon the offender an additional definite jail term pursuant to division (E) of section 2929.24 of the Revised Code.

(4) The offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, then, in addition to any other penalties provided by law, the court may order restitution pursuant to section 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the vehicle before, during, or after committing the violation of division (B) of this section.

(I)

(1) No court shall sentence an offender to an alcohol treatment program under this section unless the treatment program complies with the minimum standards for alcohol treatment programs adopted under Chapter 3793. of the Revised Code by the director of alcohol and drug addiction services.

(2) An offender who stays in a drivers' intervention program or in an alcohol treatment program under an order issued under this section shall pay the cost of the stay in the program. However, if the court determines that an offender who stays in an alcohol treatment program under an order issued under this section is unable to pay the cost of the stay in the program, the court may order that the cost be paid from the court's indigent drivers' alcohol treatment fund.

(J) If a person whose driver's or commercial driver's license or permit or nonresident operating privilege is suspended under this section files an appeal regarding any aspect of the person's trial or sentence, the appeal itself does not stay the operation of the suspension.

(K) Division (A)(1)(j) of this section does not apply to a person who operates a vehicle, streetcar, or trackless trolley while the person has a concentration of a listed controlled substance or a listed metabolite of a controlled substance in the person's whole blood, blood serum or plasma, or urine that equals or exceeds the amount specified in that division, if both of the following apply:

(1) The person obtained the controlled substance pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs.

(2) The person injected, ingested, or inhaled the controlled substance in accordance with the health professional's directions.

(L) The prohibited concentrations of a controlled substance or a metabolite of a controlled substance listed in division (A)(1)(j) of this section also apply in a prosecution of a violation of division (D) of section 2923.16 of the Revised Code in the same manner as if the offender is being prosecuted for a prohibited concentration of alcohol.

(M) All terms defined in section 4510.01 of the Revised Code apply to this section. If the meaning of a term defined in section 4510.01 of the Revised Code conflicts with the meaning of the same term as defined in section 4501.01 or 4511.01 of the Revised Code, the term as defined in section 4510.01 of the Revised Code applies to this section.

(N)

(1) The Ohio Traffic Rules in effect on January 1, 2004, as adopted by the supreme court under authority of section 2937.46 of the Revised Code, do not apply to felony violations of this section. Subject to division (N)(2) of this section, the Rules of Criminal Procedure apply to felony violations of this section.

(2) If, on or after January 1, 2004, the supreme court modifies the Ohio Traffic Rules to provide procedures to govern felony violations of this section, the modified rules shall apply to felony violations of this section.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 01-01-2004; 09-23-2004; 08-17-2006; 04-04-2007; 2008 SB209 03-26-2008; 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 4511.191 - Implied consent.

(A)

(1) As used in this section:

(a) "Physical control" has the same meaning as in section 4511.194 of the Revised Code.

(b) "Alcohol monitoring device" means any device that provides for continuous alcohol monitoring, any ignition interlock device, any immobilizing or disabling device other than an ignition interlock device that is constantly available to monitor the concentration of alcohol in a person's system, or any other device that provides for the automatic testing and periodic reporting of alcohol consumption by a person and that a court orders a person to use as a sanction imposed as a result of the person's conviction of or plea of guilty to an offense.

(2) Any person who operates a vehicle, streetcar, or trackless trolley upon a highway or any public or private property used by the public for vehicular travel or parking within this state or who is in physical control of a vehicle, streetcar, or trackless trolley shall be deemed to have given consent to a chemical test or tests of the person's whole blood, blood serum or plasma, breath, or urine to determine the alcohol, drug of abuse, controlled substance, metabolite of a controlled substance, or combination content of the person's whole blood, blood serum or plasma, breath, or urine if arrested for a violation of division (A) or (B) of section 4511.19 of the Revised Code, section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, or a municipal OVI ordinance.

(3) The chemical test or tests under division (A)(2) of this section shall be administered at the request of a law enforcement officer having reasonable grounds to believe the person was operating or in physical control of a vehicle, streetcar, or trackless trolley in violation of a division, section, or ordinance identified in division (A)(2) of this section. The law enforcement agency by which the officer is employed shall designate which of the tests shall be administered.

(4) Any person who is dead or unconscious, or who otherwise is in a condition rendering the person incapable of refusal, shall be deemed to have consented as provided in division (A)(2) of this section, and the test or tests may be administered, subject to sections 313.12 to 313.16 of the Revised Code.

(5)

(a) If a law enforcement officer arrests a person for a violation of division (A) or (B) of section 4511.19 of the Revised Code, section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, or a municipal OVI ordinance and if the person if convicted would be required to be sentenced under division (G)(1)(c), (d), or (e) of section 4511.19 of the Revised Code, the law enforcement officer shall request the person to submit, and the person shall submit, to a chemical test or tests of the person's whole blood, blood serum or plasma, breath, or urine for the purpose of determining the alcohol, drug of abuse, controlled substance, metabolite of a controlled substance, or combination content of the person's whole blood, blood serum or plasma, breath, or urine. A law enforcement officer who makes a request pursuant to this division that a person submit to a chemical test or tests is not required to advise the person of the consequences of submitting to, or refusing to submit to, the test or tests and is not required to give the person the form described in division (B) of section 4511.192 of the Revised Code, but the officer shall advise the person at the time of the arrest that if the person refuses to take a chemical test the officer may employ whatever reasonable means are necessary to ensure that the person submits to a chemical test of the person's whole blood or blood serum or plasma. The officer shall also advise the person at the time of the arrest that the person may have an independent chemical test taken at the person's own expense. Divisions (A)(3) and (4) of this section apply to the administration of a chemical test or tests pursuant to this division.

(b) If a person refuses to submit to a chemical test upon a request made pursuant to division (A)(5)(a) of this section, the law enforcement officer who made the request may employ whatever reasonable means are necessary to ensure that the person submits to a chemical test of the person's whole blood or blood serum or plasma. A law enforcement officer who acts pursuant to this division to ensure that a person submits to a chemical test of the person's whole blood or blood serum or plasma is immune from criminal and civil liability based upon a claim for assault and battery or any other claim for the acts, unless the officer so acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

(B)

(1) Upon receipt of the sworn report of a law enforcement officer who arrested a person for a violation of division (A) or (B) of section 4511.19 of the Revised Code, section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, or a municipal OVI ordinance that was completed and sent to the registrar of motor vehicles and a court pursuant to section 4511.192 of the Revised Code in regard to a person who refused to take the designated chemical test, the registrar shall enter into the registrar's records the fact that the person's driver's or commercial driver's license or permit or nonresident operating privilege was suspended by the arresting officer under this division and that section and the period of the suspension, as determined under this section. The suspension shall be subject to appeal as provided in section 4511.197 of the Revised Code. The suspension shall be for whichever of the following periods applies:

(a) Except when division (B)(1)(b), (c), or (d) of this section applies and specifies a different class or length of suspension, the suspension shall be a class C suspension for the period of time specified in division (B)(3) of section 4510.02 of the Revised Code.

(b) If the arrested person, within six years of the date on which the person refused the request to consent to the chemical test, had refused one previous request to consent to a chemical test or had been convicted of or pleaded guilty to one violation of division (A) or (B) of section 4511.19 of the Revised Code or one other equivalent offense, the suspension shall be a class B suspension imposed for the period of time specified in division (B)(2) of section 4510.02 of the Revised Code.

(c) If the arrested person, within six years of the date on which the person refused the request to consent to the chemical test, had refused two previous requests to consent to a chemical test, had been convicted of or pleaded guilty to two violations of division (A) or (B) of section 4511.19 of the Revised Code or other equivalent offenses, or had refused one previous request to consent to a chemical test and also had been convicted of or pleaded guilty to one violation of division (A) or (B) of section 4511.19 of the Revised Code or other equivalent offenses, which violation or offense arose from an incident other than the incident that led to the refusal, the suspension shall be a class A suspension imposed for the period of time specified in division (B)(1) of section 4510.02 of the Revised Code.

(d) If the arrested person, within six years of the date on which the person refused the request to consent to the chemical test, had refused three or more previous requests to consent to a chemical test, had been convicted of or pleaded guilty to three or more violations of division (A) or (B) of section 4511.19 of the Revised Code or other equivalent offenses, or had refused a number of previous requests to consent to a chemical test and also had been convicted of or pleaded guilty to a number of violations of division (A) or (B) of section 4511.19 of the Revised Code or other equivalent offenses that cumulatively total three or more such refusals, convictions, and guilty pleas, the suspension shall be for five years.

(2) The registrar shall terminate a suspension of the driver's or commercial driver's license or permit of a resident or of the operating privilege of a nonresident, or a denial of a driver's or commercial driver's license or permit, imposed pursuant to division (B)(1) of this section upon receipt of notice that the person has entered a plea of guilty to, or that the person has been convicted after entering a plea of no contest to, operating a vehicle in violation of section 4511.19 of the Revised Code or in violation of a municipal OVI ordinance, if the offense for which the conviction is had or the plea is entered arose from the same incident that led to the suspension or denial.

The registrar shall credit against any judicial suspension of a person's driver's or commercial driver's license or permit or nonresident operating privilege imposed pursuant to section 4511.19 of the Revised Code, or pursuant to section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance, any time during which the person serves a related suspension imposed pursuant to division (B)(1) of this section.

(C)

(1) Upon receipt of the sworn report of the law enforcement officer who arrested a person for a violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance that was completed and sent to the registrar and a court pursuant to section 4511.192 of the Revised Code in regard to a person whose test results indicate that the person's whole blood, blood serum or plasma, breath, or urine contained at least the concentration of alcohol specified in division (A)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code or at least the concentration of a listed controlled substance or a listed metabolite of a controlled substance specified in division (A)(1)(j) of section 4511.19 of the Revised Code, the registrar shall enter into the registrar's records the fact that the person's driver's or commercial driver's license or permit or nonresident operating privilege was suspended by the arresting officer under this division and section 4511.192 of the Revised Code and the period of the suspension, as determined under divisions (C)(1)(a) to (d) of this section. The suspension shall be subject to appeal as provided in section 4511.197 of the Revised Code. The suspension described in this division does not apply to, and shall not be imposed upon, a person arrested for a violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance who submits to a designated chemical test. The suspension shall be for whichever of the following periods applies:

(a) Except when division (C)(1)(b), (c), or (d) of this section applies and specifies a different period, the suspension shall be a class E suspension imposed for the period of time specified in division (B)(5) of section 4510.02 of the Revised Code.

(b) The suspension shall be a class C suspension for the period of time specified in division (B)(3) of section 4510.02 of the Revised Code if the person has been convicted of or pleaded guilty to, within six years of the date the test was conducted, one violation of division (A) or (B) of section 4511.19 of the Revised Code or one other equivalent offense.

(c) If, within six years of the date the test was conducted, the person has been convicted of or pleaded guilty to two violations of a statute or ordinance described in division (C)(1)(b) of this section, the suspension shall be a class B suspension imposed for the period of time specified in division (B)(2) of section 4510.02 of the Revised Code.

(d) If, within six years of the date the test was conducted, the person has been convicted of or pleaded guilty to more than two violations of a statute or ordinance described in division (C)(1)(b) of this section, the suspension shall be a class A suspension imposed for the period of time specified in division (B)(1) of section 4510.02 of the Revised Code.

(2) The registrar shall terminate a suspension of the driver's or commercial driver's license or permit of a resident or of the operating privilege of a nonresident, or a denial of a driver's or commercial driver's license or permit, imposed pursuant to division (C)(1) of this section upon receipt of notice that the person has entered a plea of guilty to, or that the person has been convicted after entering a plea of no contest to, operating a vehicle in violation of section 4511.19 of the Revised Code or in violation of a municipal OVI ordinance, if the offense for which the conviction is had or the plea is entered arose from the same incident that led to the suspension or denial.

The registrar shall credit against any judicial suspension of a person's driver's or commercial driver's license or permit or nonresident operating privilege imposed pursuant to section 4511.19 of the Revised Code, or pursuant to section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance, any time during which the person serves a related suspension imposed pursuant to division (C)(1) of this section.

(D)

(1) A suspension of a person's driver's or commercial driver's license or permit or nonresident operating privilege under this section for the time described in division (B) or (C) of this section is effective immediately from the time at which the arresting officer serves the notice of suspension upon the arrested person. Any subsequent finding that the person is not guilty of the charge that resulted in the person being requested to take the chemical test or tests under division (A) of this section does not affect the suspension.

(2) If a person is arrested for operating a vehicle, streetcar, or trackless trolley in violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance, or for being in physical control of a vehicle, streetcar, or trackless trolley in violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, regardless of whether the person's driver's or commercial driver's license or permit or nonresident operating privilege is or is not suspended under division (B) or (C) of this section or Chapter 4510. of the Revised Code, the person's initial appearance on the charge resulting from the arrest shall be held within five days of the person's arrest or the issuance of the citation to the person, subject to any continuance granted by the court pursuant to section 4511.197 of the Revised Code regarding the issues specified in that division.

(E) When it finally has been determined under the procedures of this section and sections 4511.192 to 4511.197 of the Revised Code that a nonresident's privilege to operate a vehicle within this state has been suspended, the registrar shall give information in writing of the action taken to the motor vehicle administrator of the state of the person's residence and of any state in which the person has a license.

(F) At the end of a suspension period under this section, under section 4511.194, section 4511.196, or division (G) of section 4511.19 of the Revised Code, or under section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance and upon the request of the person whose driver's or commercial driver's license or permit was suspended and who is not otherwise subject to suspension, cancellation, or disqualification, the registrar shall return the driver's or commercial driver's license or permit to the person upon the occurrence of all of the conditions specified in divisions (F)(1) and (2) of this section:

(1) A showing that the person has proof of financial responsibility, a policy of liability insurance in effect that meets the minimum standards set forth in section 4509.51 of the Revised Code, or proof, to the satisfaction of the registrar, that the person is able to respond in damages in an amount at least equal to the minimum amounts specified in section 4509.51 of the Revised Code.

(2) Subject to the limitation contained in division (F)(3) of this section, payment by the person to the registrar or an eligible deputy registrar of a license reinstatement fee of four hundred seventy-five dollars, which fee shall be deposited in the state treasury and credited as follows:

(a) One hundred twelve dollars and fifty cents shall be credited to the statewide treatment and prevention fund created by section 4301.30 of the Revised Code. Money credited to the fund under this section shall be used for purposes identified in the comprehensive statewide alcohol and drug addiction services plan developed under section 3793.04 of the Revised Code.

(b) Seventy-five dollars shall be credited to the reparations fund created by section 2743.191 of the Revised Code.

(c) Thirty-seven dollars and fifty cents shall be credited to the indigent drivers alcohol treatment fund, which is hereby established in the state treasury. Except as otherwise provided in division (F)(2)(c) of this section, moneys in the fund shall be distributed by the department of alcohol and drug addiction services to the county indigent drivers alcohol treatment funds, the county juvenile indigent drivers alcohol treatment funds, and the municipal indigent drivers alcohol treatment funds that are required to be established by counties and municipal corporations pursuant to division (H) of this section, and shall be used only to pay the cost of an alcohol and drug addiction treatment program attended by an offender or juvenile traffic offender who is ordered to attend an alcohol and drug addiction treatment program by a county, juvenile, or municipal court judge and who is determined by the county, juvenile, or municipal court judge not to have the means to pay for the person's attendance at the program or to pay the costs specified in division (H)(4) of this section in accordance with that division. In addition, a county, juvenile, or municipal court judge may use moneys in the county indigent drivers alcohol treatment fund, county juvenile indigent drivers alcohol treatment fund, or municipal indigent drivers alcohol treatment fund to pay for the cost of the continued use of an alcohol monitoring device as described in divisions (H)(3) and (4) of this section. Moneys in the fund that are not distributed to a county indigent drivers alcohol treatment fund, a county juvenile indigent drivers alcohol treatment fund, or a municipal indigent drivers alcohol treatment fund under division (H) of this section because the director of alcohol and drug addiction services does not have the information necessary to identify the county or municipal corporation where the offender or juvenile offender was arrested may be transferred by the director of budget and management to the statewide treatment and prevention fund created by section 4301.30 of the Revised Code, upon certification of the amount by the director of alcohol and drug addiction services.

(d) Seventy-five dollars shall be credited to the Ohio rehabilitation services commission established by section 3304.12 of the Revised Code, to the services for rehabilitation fund, which is hereby established. The fund shall be used to match available federal matching funds where appropriate, and for any other purpose or program of the commission to rehabilitate people with disabilities to help them become employed and independent.

(e) Seventy-five dollars shall be deposited into the state treasury and credited to the drug abuse resistance education programs fund, which is hereby established, to be used by the attorney general for the purposes specified in division (F)(4) of this section.

(f) Thirty dollars shall be credited to the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code.

(g) Twenty dollars shall be credited to the trauma and emergency medical services fund created by section 4513.263 of the Revised Code.

(h) Fifty dollars shall be credited to the indigent drivers interlock and alcohol monitoring fund, which is hereby established in the state treasury. Moneys in the fund shall be distributed by the department of public safety to the county indigent drivers interlock and alcohol monitoring funds, the county juvenile indigent drivers interlock and alcohol monitoring funds, and the municipal indigent drivers interlock and alcohol monitoring funds that are required to be established by counties and municipal corporations pursuant to this section, and shall be used only to pay the cost of an immobilizing or disabling device, including a certified ignition interlock device, or an alcohol monitoring device used by an offender or juvenile offender who is ordered to use the device by a county, juvenile, or municipal court judge and who is determined by the county, juvenile, or municipal court judge not to have the means to pay for the person's use of the device.

(3) If a person's driver's or commercial driver's license or permit is suspended under this section, under section 4511.196 or division (G) of section 4511.19 of the Revised Code, under section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance or under any combination of the suspensions described in division (F)(3) of this section, and if the suspensions arise from a single incident or a single set of facts and circumstances, the person is liable for payment of, and shall be required to pay to the registrar or an eligible deputy registrar, only one reinstatement fee of four hundred seventy-five dollars. The reinstatement fee shall be distributed by the bureau in accordance with division (F)(2) of this section.

(4) The attorney general shall use amounts in the drug abuse resistance education programs fund to award grants to law enforcement agencies to establish and implement drug abuse resistance education programs in public schools. Grants awarded to a law enforcement agency under this section shall be used by the agency to pay for not more than fifty per cent of the amount of the salaries of law enforcement officers who conduct drug abuse resistance education programs in public schools. The attorney general shall not use more than six per cent of the amounts the attorney general's office receives under division (F)(2)(e) of this section to pay the costs it incurs in administering the grant program established by division (F)(2)(e) of this section and in providing training and materials relating to drug abuse resistance education programs.

The attorney general shall report to the governor and the general assembly each fiscal year on the progress made in establishing and implementing drug abuse resistance education programs. These reports shall include an evaluation of the effectiveness of these programs.

(5) In addition to the reinstatement fee under this section, if the person pays the reinstatement fee to a deputy registrar, the deputy registrar shall collect a service fee of ten dollars to compensate the deputy registrar for services performed under this section. The deputy registrar shall retain eight dollars of the service fee and shall transmit the reinstatement fee, plus two dollars of the service fee, to the registrar in the manner the registrar shall determine.

(G) Suspension of a commercial driver's license under division (B) or (C) of this section shall be concurrent with any period of disqualification under section 3123.611 or 4506.16 of the Revised Code or any period of suspension under section 3123.58 of the Revised Code. No person who is disqualified for life from holding a commercial driver's license under section 4506.16 of the Revised Code shall be issued a driver's license under Chapter 4507. of the Revised Code during the period for which the commercial driver's license was suspended under division (B) or (C) of this section. No person whose commercial driver's license is suspended under division (B) or (C) of this section shall be issued a driver's license under Chapter 4507. of the Revised Code during the period of the suspension.

(H)

(1) Each county shall establish an indigent drivers alcohol treatment fund, each county shall establish a juvenile indigent drivers alcohol treatment fund, and each municipal corporation in which there is a municipal court shall establish an indigent drivers alcohol treatment fund. All revenue that the general assembly appropriates to the indigent drivers alcohol treatment fund for transfer to a county indigent drivers alcohol treatment fund, a county juvenile indigent drivers alcohol treatment fund, or a municipal indigent drivers alcohol treatment fund, all portions of fees that are paid under division (F) of this section and that are credited under that division to the indigent drivers alcohol treatment fund in the state treasury for a county indigent drivers alcohol treatment fund, a county juvenile indigent drivers alcohol treatment fund, or a municipal indigent drivers alcohol treatment fund, all portions of additional costs imposed under section 2949.094 of the Revised Code that are specified for deposit into a county, county juvenile, or municipal indigent drivers alcohol treatment fund by that section, and all portions of fines that are specified for deposit into a county or municipal indigent drivers alcohol treatment fund by section 4511.193 of the Revised Code shall be deposited into that county indigent drivers alcohol treatment fund, county juvenile indigent drivers alcohol treatment fund, or municipal indigent drivers alcohol treatment fund. The portions of the fees paid under division (F) of this section that are to be so deposited shall be determined in accordance with division (H)(2) of this section. Additionally, all portions of fines that are paid for a violation of section 4511.19 of the Revised Code or of any prohibition contained in Chapter 4510. of the Revised Code, and that are required under section 4511.19 or any provision of Chapter 4510. of the Revised Code to be deposited into a county indigent drivers alcohol treatment fund or municipal indigent drivers alcohol treatment fund shall be deposited into the appropriate fund in accordance with the applicable division of the section or provision.

(2) That portion of the license reinstatement fee that is paid under division (F) of this section and that is credited under that division to the indigent drivers alcohol treatment fund shall be deposited into a county indigent drivers alcohol treatment fund, a county juvenile indigent drivers alcohol treatment fund, or a municipal indigent drivers alcohol treatment fund as follows:

(a) Regarding a suspension imposed under this section, that portion of the fee shall be deposited as follows:

(i) If the fee is paid by a person who was charged in a county court with the violation that resulted in the suspension or in the imposition of the court costs, the portion shall be deposited into the county indigent drivers alcohol treatment fund under the control of that court;

(ii) If the fee is paid by a person who was charged in a juvenile court with the violation that resulted in the suspension or in the imposition of the court costs, the portion shall be deposited into the county juvenile indigent drivers alcohol treatment fund established in the county served by the court;

(iii) If the fee is paid by a person who was charged in a municipal court with the violation that resulted in the suspension or in the imposition of the court costs, the portion shall be deposited into the municipal indigent drivers alcohol treatment fund under the control of that court.

(b) Regarding a suspension imposed under section 4511.19 of the Revised Code or under section 4510.07 of the Revised Code for a violation of a municipal OVI ordinance, that portion of the fee shall be deposited as follows:

(i) If the fee is paid by a person whose license or permit was suspended by a county court, the portion shall be deposited into the county indigent drivers alcohol treatment fund under the control of that court;

(ii) If the fee is paid by a person whose license or permit was suspended by a municipal court, the portion shall be deposited into the municipal indigent drivers alcohol treatment fund under the control of that court.

(3) Expenditures from a county indigent drivers alcohol treatment fund, a county juvenile indigent drivers alcohol treatment fund, or a municipal indigent drivers alcohol treatment fund shall be made only upon the order of a county, juvenile, or municipal court judge and only for payment of the cost of an assessment or the cost of the attendance at an alcohol and drug addiction treatment program of a person who is convicted of, or found to be a juvenile traffic offender by reason of, a violation of division (A) of section 4511.19 of the Revised Code or a substantially similar municipal ordinance, who is ordered by the court to attend the alcohol and drug addiction treatment program, and who is determined by the court to be unable to pay the cost of the assessment or the cost of attendance at the treatment program or for payment of the costs specified in division (H)(4) of this section in accordance with that division. The alcohol and drug addiction services board or the board of alcohol, drug addiction, and mental health services established pursuant to section 340.02 or 340.021 of the Revised Code and serving the alcohol, drug addiction, and mental health service district in which the court is located shall administer the indigent drivers alcohol treatment program of the court. When a court orders an offender or juvenile traffic offender to obtain an assessment or attend an alcohol and drug addiction treatment program, the board shall determine which program is suitable to meet the needs of the offender or juvenile traffic offender, and when a suitable program is located and space is available at the program, the offender or juvenile traffic offender shall attend the program designated by the board. A reasonable amount not to exceed five per cent of the amounts credited to and deposited into the county indigent drivers alcohol treatment fund, the county juvenile indigent drivers alcohol treatment fund, or the municipal indigent drivers alcohol treatment fund serving every court whose program is administered by that board shall be paid to the board to cover the costs it incurs in administering those indigent drivers alcohol treatment programs.

In addition, upon exhaustion of moneys in the indigent drivers interlock and alcohol monitoring fund for the use of an alcohol monitoring device, a county, juvenile, or municipal court judge may use moneys in the county indigent drivers alcohol treatment fund, county juvenile indigent drivers alcohol treatment fund, or municipal indigent drivers alcohol treatment fund in the following manners:

(a) If the source of the moneys was an appropriation of the general assembly, a portion of a fee that was paid under division (F) of this section, a portion of a fine that was specified for deposit into the fund by section 4511.193 of the Revised Code, or a portion of a fine that was paid for a violation of section 4511.19 of the Revised Code or of a provision contained in Chapter 4510. of the Revised Code that was required to be deposited into the fund, to pay for the continued use of an alcohol monitoring device by an offender or juvenile traffic offender, in conjunction with a treatment program approved by the department of alcohol and drug addiction services, when such use is determined clinically necessary by the treatment program and when the court determines that the offender or juvenile traffic offender is unable to pay all or part of the daily monitoring or cost of the device;

(b) If the source of the moneys was a portion of an additional court cost imposed under section 2949.094 of the Revised Code, to pay for the continued use of an alcohol monitoring device by an offender or juvenile traffic offender when the court determines that the offender or juvenile traffic offender is unable to pay all or part of the daily monitoring or cost of the device. The moneys may be used for a device as described in this division if the use of the device is in conjunction with a treatment program approved by the department of alcohol and drug addiction services, when the use of the device is determined clinically necessary by the treatment program, but the use of a device is not required to be in conjunction with a treatment program approved by the department in order for the moneys to be used for the device as described in this division.

(4) If a county, juvenile, or municipal court determines, in consultation with the alcohol and drug addiction services board or the board of alcohol, drug addiction, and mental health services established pursuant to section 340.02 or 340.021 of the Revised Code and serving the alcohol, drug addiction, and mental health district in which the court is located, that the funds in the county indigent drivers alcohol treatment fund, the county juvenile indigent drivers alcohol treatment fund, or the municipal indigent drivers alcohol treatment fund under the control of the court are more than sufficient to satisfy the purpose for which the fund was established, as specified in divisions (H)(1) to (3) of this section, the court may declare a surplus in the fund. If the court declares a surplus in the fund, the court may expend the amount of the surplus in the fund for:

(a) Alcohol and drug abuse assessment and treatment of persons who are charged in the court with committing a criminal offense or with being a delinquent child or juvenile traffic offender and in relation to whom both of the following apply:

(i) The court determines that substance abuse was a contributing factor leading to the criminal or delinquent activity or the juvenile traffic offense with which the person is charged.

(ii) The court determines that the person is unable to pay the cost of the alcohol and drug abuse assessment and treatment for which the surplus money will be used.

(b) All or part of the cost of purchasing alcohol monitoring devices to be used in conjunction with division (H)(3) of this section, upon exhaustion of moneys in the indigent drivers interlock and alcohol monitoring fund for the use of an alcohol monitoring device.

(5) For the purpose of determining as described in division (F)(2)(c) of this section whether an offender does not have the means to pay for the offender's attendance at an alcohol and drug addiction treatment program or whether an alleged offender or delinquent child is unable to pay the costs specified in division (H)(4) of this section, the court shall use the indigent client eligibility guidelines and the standards of indigency established by the state public defender to make the determination.

(6) The court shall identify and refer any alcohol and drug addiction program that is not certified under section 3793.06 of the Revised Code and that is interested in receiving amounts from the surplus in the fund declared under division (H)(4) of this section to the department of alcohol and drug addiction services in order for the program to become a certified alcohol and drug addiction program. The department shall keep a record of applicant referrals received pursuant to this division and shall submit a report on the referrals each year to the general assembly. If a program interested in becoming certified makes an application to become certified pursuant to section 3793.06 of the Revised Code, the program is eligible to receive surplus funds as long as the application is pending with the department. The department of alcohol and drug addiction services must offer technical assistance to the applicant. If the interested program withdraws the certification application, the department must notify the court, and the court shall not provide the interested program with any further surplus funds.

(7)

(a) Each alcohol and drug addiction services board and board of alcohol, drug addiction, and mental health services established pursuant to section 340.02 or 340.021 of the Revised Code shall submit to the department of alcohol and drug addiction services an annual report for each indigent drivers alcohol treatment fund in that board's area.

(b) The report, which shall be submitted not later than sixty days after the end of the state fiscal year, shall provide the total payment that was made from the fund, including the number of indigent consumers that received treatment services and the number of indigent consumers that received an alcohol monitoring device. The report shall identify the treatment program and expenditure for an alcohol monitoring device for which that payment was made. The report shall include the fiscal year balance of each indigent drivers alcohol treatment fund located in that board's area. In the event that a surplus is declared in the fund pursuant to division (H)(4) of this section, the report also shall provide the total payment that was made from the surplus moneys and identify the treatment program and expenditure for an alcohol monitoring device for which that payment was made. The department may require additional information necessary to complete the comprehensive statewide alcohol and drug addiction services plan as required by section 3793.04 of the Revised Code.

(c) If a board is unable to obtain adequate information to develop the report to submit to the department for a particular indigent drivers alcohol treatment fund, the board shall submit a report detailing the effort made in obtaining the information.

(I)

(1) Each county shall establish an indigent drivers interlock and alcohol monitoring fund and a juvenile indigent drivers interlock and alcohol treatment fund, and each municipal corporation in which there is a municipal court shall establish an indigent drivers interlock and alcohol monitoring fund. All revenue that the general assembly appropriates to the indigent drivers interlock and alcohol monitoring fund for transfer to a county indigent drivers interlock and alcohol monitoring fund, a county juvenile indigent drivers interlock and alcohol monitoring fund, or a municipal indigent drivers interlock and alcohol monitoring fund, all portions of license reinstatement fees that are paid under division (F)(2) of this section and that are credited under that division to the indigent drivers interlock and alcohol monitoring fund in the state treasury, and all portions of fines that are paid under division (G) of section 4511.19 of the Revised Code and that are credited by division (G)(5)(e) of that section to the indigent drivers interlock and alcohol monitoring fund in the state treasury shall be deposited in the appropriate fund in accordance with division (I)(2) of this section.

(2) That portion of the license reinstatement fee that is paid under division (F) of this section and that portion of the fine paid under division (G) of section 4511.19 of the Revised Code and that is credited under either division to the indigent drivers interlock and alcohol monitoring fund shall be deposited into a county indigent drivers interlock and alcohol monitoring fund, a county juvenile indigent drivers interlock and alcohol monitoring fund, or a municipal indigent drivers interlock and alcohol monitoring fund as follows:

(a) If the fee or fine is paid by a person who was charged in a county court with the violation that resulted in the suspension or fine, the portion shall be deposited into the county indigent drivers interlock and alcohol monitoring fund under the control of that court.

(b) If the fee or fine is paid by a person who was charged in a juvenile court with the violation that resulted in the suspension or fine, the portion shall be deposited into the county juvenile indigent drivers interlock and alcohol monitoring fund established in the county served by the court.

(c) If the fee or fine is paid by a person who was charged in a municipal court with the violation that resulted in the suspension, the portion shall be deposited into the municipal indigent drivers interlock and alcohol monitoring fund under the control of that court.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 09-23-2004; 09-29-2005; 08-17-2006; 2008 HB562 09-22-2008; 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 4511.192 - Advice to OVI arrestee.

(A) Except as provided in division (A)(5) of section 4511.191 of the Revised Code, the arresting law enforcement officer shall give advice in accordance with this section to any person under arrest for a violation of division (A) or (B) of section 4511.19 of the Revised Code, section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, or a municipal OVI ordinance. The officer shall give that advice in a written form that contains the information described in division (B) of this section and shall read the advice to the person. The form shall contain a statement that the form was shown to the person under arrest and read to the person by the arresting officer. One or more persons shall witness the arresting officer's reading of the form, and the witnesses shall certify to this fact by signing the form. The person must submit to the chemical test or tests, subsequent to the request of the arresting officer, within two hours of the time of the alleged violation and, if the person does not submit to the test or tests within that two-hour time limit, the failure to submit automatically constitutes a refusal to submit to the test or tests.

(B) Except as provided in division (A)(5) of section 4511.191 of the Revised Code, if a person is under arrest as described in division (A) of this section, before the person may be requested to submit to a chemical test or tests to determine the alcohol, drug of abuse, controlled substance, metabolite of a controlled substance, or combination content of the person's whole blood, blood serum or plasma, breath, or urine, the arresting officer shall read the following form to the person:

"You now are under arrest for (specifically state the offense under state law or a substantially equivalent municipal ordinance for which the person was arrested - operating a vehicle under the influence of alcohol, a drug, or a combination of them; operating a vehicle while under the influence of a listed controlled substance or a listed metabolite of a controlled substance; operating a vehicle after underage alcohol consumption; or having physical control of a vehicle while under the influence).

If you refuse to take any chemical test required by law, your Ohio driving privileges will be suspended immediately, and you will have to pay a fee to have the privileges reinstated. If you have a prior conviction of OVI, OVUAC, or operating a vehicle while under the influence of a listed controlled substance or a listed metabolite of a controlled substance under state or municipal law within the preceding twenty years, you now are under arrest for state OVI, and, if you refuse to take a chemical test, you will face increased penalties if you subsequently are convicted of the state OVI.

(Read this part unless the person is under arrest for solely having physical control of a vehicle while under the influence.) If you take any chemical test required by law and are found to be at or over the prohibited amount of alcohol, a controlled substance, or a metabolite of a controlled substance in your whole blood, blood serum or plasma, breath, or urine as set by law, your Ohio driving privileges will be suspended immediately, and you will have to pay a fee to have the privileges reinstated.

If you take a chemical test, you may have an independent chemical test taken at your own expense."

(C) If the arresting law enforcement officer does not ask a person under arrest as described in division (A) of this section or division (A)(5) of section 4511.191 of the Revised Code to submit to a chemical test or tests under section 4511.191 of the Revised Code, the arresting officer shall seize the Ohio or out-of-state driver's or commercial driver's license or permit of the person and immediately forward it to the court in which the arrested person is to appear on the charge. If the arrested person is not in possession of the person's license or permit or it is not in the person's vehicle, the officer shall order the person to surrender it to the law enforcement agency that employs the officer within twenty-four hours after the arrest, and, upon the surrender, the agency immediately shall forward the license or permit to the court in which the person is to appear on the charge. Upon receipt of the license or permit, the court shall retain it pending the arrested person's initial appearance and any action taken under section 4511.196 of the Revised Code.

(D)

(1) If a law enforcement officer asks a person under arrest as described in division (A)(5) of section 4511.191 of the Revised Code to submit to a chemical test or tests under that section and the test results indicate a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the person's whole blood, blood serum or plasma, breath, or urine at the time of the alleged offense, or if a law enforcement officer asks a person under arrest as described in division (A) of this section to submit to a chemical test or tests under section 4511.191 of the Revised Code, the officer advises the person in accordance with this section of the consequences of the person's refusal or submission, and either the person refuses to submit to the test or tests or, unless the arrest was for a violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, the person submits to the test or tests and the test results indicate a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the person's whole blood, blood serum or plasma, breath, or urine at the time of the alleged offense, the arresting officer shall do all of the following:

(a) On behalf of the registrar of motor vehicles, notify the person that, independent of any penalties or sanctions imposed upon the person, the person's Ohio driver's or commercial driver's license or permit or nonresident operating privilege is suspended immediately, that the suspension will last at least until the person's initial appearance on the charge, which will be held within five days after the date of the person's arrest or the issuance of a citation to the person, and that the person may appeal the suspension at the initial appearance or during the period of time ending thirty days after that initial appearance;

(b) Seize the driver's or commercial driver's license or permit of the person and immediately forward it to the registrar. If the arrested person is not in possession of the person's license or permit or it is not in the person's vehicle, the officer shall order the person to surrender it to the law enforcement agency that employs the officer within twenty-four hours after the person is given notice of the suspension, and, upon the surrender, the officer's employing agency immediately shall forward the license or permit to the registrar.

(c) Verify the person's current residence and, if it differs from that on the person's driver's or commercial driver's license or permit, notify the registrar of the change;

(d) Send to the registrar, within forty-eight hours after the arrest of the person, a sworn report that includes all of the following statements:

(i) That the officer had reasonable grounds to believe that, at the time of the arrest, the arrested person was operating a vehicle, streetcar, or trackless trolley in violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance or for being in physical control of a stationary vehicle, streetcar, or trackless trolley in violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance;

(ii) That the person was arrested and charged with a violation of division (A) or (B) of section 4511.19 of the Revised Code, section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, or a municipal OVI ordinance;

(iii) Unless division (D)(1)(d)(v) of this section applies, that the officer asked the person to take the designated chemical test or tests, advised the person in accordance with this section of the consequences of submitting to, or refusing to take, the test or tests, and gave the person the form described in division (B) of this section;

(iv) Unless division (D)(1)(d)(v) of this section applies, that either the person refused to submit to the chemical test or tests or, unless the arrest was for a violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, the person submitted to the chemical test or tests and the test results indicate a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the person's whole blood, blood serum or plasma, breath, or urine at the time of the alleged offense;

(v) If the person was under arrest as described in division (A)(5) of section 4511.191 of the Revised Code and the chemical test or tests were performed in accordance with that division, that the person was under arrest as described in that division, that the chemical test or tests were performed in accordance with that division, and that test results indicated a prohibited concentration of alcohol, a controlled substance, or a metabolite of a controlled substance in the person's whole blood, blood serum or plasma, breath, or urine at the time of the alleged offense.

(2) Division (D)(1) of this section does not apply to a person who is arrested for a violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, who is asked by a law enforcement officer to submit to a chemical test or tests under section 4511.191 of the Revised Code, and who submits to the test or tests, regardless of the amount of alcohol, a controlled substance, or a metabolite of a controlled substance that the test results indicate is present in the person's whole blood, blood serum or plasma, breath, or urine.

(E) The arresting officer shall give the officer's sworn report that is completed under this section to the arrested person at the time of the arrest, or the registrar of motor vehicles shall send the report to the person by regular first class mail as soon as possible after receipt of the report, but not later than fourteen days after receipt of it. An arresting officer may give an unsworn report to the arrested person at the time of the arrest provided the report is complete when given to the arrested person and subsequently is sworn to by the arresting officer. As soon as possible, but not later than forty-eight hours after the arrest of the person, the arresting officer shall send a copy of the sworn report to the court in which the arrested person is to appear on the charge for which the person was arrested.

(F) The sworn report of an arresting officer completed under this section is prima-facie proof of the information and statements that it contains. It shall be admitted and considered as prima-facie proof of the information and statements that it contains in any appeal under section 4511.197 of the Revised Code relative to any suspension of a person's driver's or commercial driver's license or permit or nonresident operating privilege that results from the arrest covered by the report.

Effective Date: 01-01-2004; 09-23-2004; 08-17-2006; 2008 SB17 09-30-2008; 2008 HB215 04-07-2009



Section 4511.193 - Portion fine deposited in municipal or county indigent drivers alcohol treatment fund.

(A) Twenty-five dollars of any fine imposed for a violation of a municipal OVI ordinance shall be deposited into the municipal or county indigent drivers alcohol treatment fund created pursuant to division (H) of section 4511.191 of the Revised Code in accordance with this section and section 733.40, divisions (A) , (B), and (C) of section 1901.024, division (F) of section 1901.31, or division (C) of section 1907.20 of the Revised Code. Regardless of whether the fine is imposed by a municipal court, a mayor's court, or a juvenile court, if the fine was imposed for a violation of an ordinance of a municipal corporation that is within the jurisdiction of a county-operated municipal court or a municipal court that is not a county-operated municipal court, the twenty-five dollars that is subject to this section shall be deposited into the indigent drivers alcohol treatment fund of the county in which that municipal corporation is located if the municipal court that has jurisdiction over that municipal corporation is a county-operated municipal court or of the municipal corporation in which is located the municipal court that has jurisdiction over that municipal corporation if that municipal court is not a county-operated municipal court. Regardless of whether the fine is imposed by a county court, a mayor's court, or a juvenile court, if the fine was imposed for a violation of an ordinance of a municipal corporation that is within the jurisdiction of a county court, the twenty-five dollars that is subject to this section shall be deposited into the indigent drivers alcohol treatment fund of the county in which is located the county court that has jurisdiction over that municipal corporation. The deposit shall be made in accordance with section 733.40, divisions (A) , (B), and (C) of section 1901.024, division (F) of section 1901.31, or division (C) of section 1907.20 of the Revised Code.

(B) Any court cost imposed as a result of a violation of a municipal ordinance that is a moving violation and designated for an indigent drivers alcohol treatment fund established pursuant to division (H) of section 4511.191 of the Revised Code shall be deposited into the municipal or county indigent drivers alcohol treatment fund created pursuant to division (H) of section 4511.191 of the Revised Code in accordance with this section and section 733.40, divisions (A), (B), and (C) of section 1901.024, division (F) of section 1901.31, or division (C) of section 1907.20 of the Revised Code. Regardless of whether the court cost is imposed by a municipal court, a mayor's court, or a juvenile court, if the court cost was imposed for a violation of an ordinance of a municipal corporation that is within the jurisdiction of a county-operated municipal court or a municipal court that is not a county-operated municipal court, the court cost that is subject to this section shall be deposited into the indigent drivers alcohol treatment fund of the county in which that municipal corporation is located if the municipal court that has jurisdiction over that municipal corporation is a county-operated municipal court or of the municipal corporation in which is located the municipal court that has jurisdiction over that municipal corporation if that municipal court is not a county-operated municipal court. Regardless of whether the court cost is imposed by a county court, a mayor's court, or a juvenile court, if the court cost was imposed for a violation of an ordinance of a municipal corporation that is within the jurisdiction of a county court, the court cost that is subject to this section shall be deposited into the indigent drivers alcohol treatment fund of the county in which is located the county court that has jurisdiction over that municipal corporation. The deposit shall be made in accordance with section 733.40, divisions (A), (B), and (C) of section 1901.024, division (F) of section 1901.31, or division (C) of section 1907.20 of the Revised Code.

(C)

(1) The requirements and sanctions imposed by divisions (C)(1) and (2) of this section are an adjunct to and derive from the state's exclusive authority over the registration and titling of motor vehicles and do not comprise a part of the criminal sentence to be imposed upon a person who violates a municipal OVI ordinance.

(2) If a person is convicted of or pleads guilty to a violation of a municipal OVI ordinance, if the vehicle the offender was operating at the time of the offense is registered in the offender's name, and if, within six years of the current offense, the offender has been convicted of or pleaded guilty to one or more violations of division (A) or (B) of section 4511.19 of the Revised Code or one or more other equivalent offenses, the court, in addition to and independent of any sentence that it imposes upon the offender for the offense, shall do whichever of the following is applicable:

(a) Except as otherwise provided in division (C)(2)(b) of this section, if, within six years of the current offense, the offender has been convicted of or pleaded guilty to one violation described in division (C)(2) of this section, the court shall order the immobilization for ninety days of that vehicle and the impoundment for ninety days of the license plates of that vehicle. The order for the immobilization and impoundment shall be issued and enforced in accordance with section 4503.233 of the Revised Code.

(b) If, within six years of the current offense, the offender has been convicted of or pleaded guilty to two or more violations described in division (C)(2) of this section, or if the offender previously has been convicted of or pleaded guilty to a violation of division (A) of section 4511.19 of the Revised Code under circumstances in which the violation was a felony and regardless of when the violation and the conviction or guilty plea occurred, the court shall order the criminal forfeiture to the state of that vehicle. The order of criminal forfeiture shall be issued and enforced in accordance with section 4503.234 of the Revised Code.

(D) As used in this section, "county-operated municipal court" has the same meaning as in section 1901.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 4511.194 - Having physical control of vehicle while under the influence.

(A) As used in this section:

(1) "National highway traffic safety administration" has the same meaning as in section 4511.19 of the Revised Code.

(2) "Physical control" means being in the driver's position of the front seat of a vehicle or in the driver's position of a streetcar or trackless trolley and having possession of the vehicle's, streetcar's, or trackless trolley's ignition key or other ignition device.

(B) No person shall be in physical control of a vehicle, streetcar, or trackless trolley if, at the time of the physical control, any of the following apply:

(1) The person is under the influence of alcohol, a drug of abuse, or a combination of them .

(2) The person's whole blood, blood serum or plasma, breath, or urine contains at least the concentration of alcohol specified in division (A)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code.

(3) Except as provided in division (E) of this section, the person has a concentration of a listed controlled substance or a listed metabolite of a controlled substance in the person's whole blood, blood serum or plasma, or urine that equals or exceeds the concentration specified in division (A)(1)(j) of section 4511.19 of the Revised Code.

(C)

(1) In any criminal prosecution or juvenile court proceeding for a violation of this section or a substantially equivalent municipal ordinance, if a law enforcement officer has administered a field sobriety test to the person in physical control of the vehicle involved in the violation and if it is shown by clear and convincing evidence that the officer administered the test in substantial compliance with the testing standards for any reliable, credible, and generally accepted field sobriety tests that were in effect at the time the tests were administered, including, but not limited to, any testing standards then in effect that were set by the national highway traffic safety administration, all of the following apply:

(a) The officer may testify concerning the results of the field sobriety test so administered.

(b) The prosecution may introduce the results of the field sobriety test so administered as evidence in any proceedings in the criminal prosecution or juvenile court proceeding.

(c) If testimony is presented or evidence is introduced under division (C)(1)(a) or (b) of this section and if the testimony or evidence is admissible under the Rules of Evidence, the court shall admit the testimony or evidence, and the trier of fact shall give it whatever weight the trier of fact considers to be appropriate.

(2) Division (C)(1) of this section does not limit or preclude a court, in its determination of whether the arrest of a person was supported by probable cause or its determination of any other matter in a criminal prosecution or juvenile court proceeding of a type described in that division, from considering evidence or testimony that is not otherwise disallowed by division (C)(1) of this section.

(D) Whoever violates this section is guilty of having physical control of a vehicle while under the influence, a misdemeanor of the first degree. In addition to other sanctions imposed, the court may impose on the offender a class seven suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code.

(E) Division (B)(3) of this section does not apply to a person who is in physical control of a vehicle, streetcar, or trackless trolley while the person has a concentration of a listed controlled substance or a listed metabolite of a controlled substance in the person's whole blood, blood serum or plasma, or urine that equals or exceeds the amount specified in division (A)(1)(j) of section 4511.19 of the Revised Code, if both of the following apply:

(1) The person obtained the controlled substance pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs.

(2) The person injected, ingested, or inhaled the controlled substance in accordance with the health professional's directions.

Effective Date: 01-01-2004; 09-23-2004; 08-17-2006



Section 4511.195 - Seizing and detaining vehicle if operator has prior conviction.

(A) As used in this section:

(1) "Arrested person" means a person who is arrested for a violation of division (A) of section 4511.19 of the Revised Code or a municipal OVI ordinance and whose arrest results in a vehicle being seized under division (B) of this section.

(2) "Vehicle owner" means either of the following:

(a) The person in whose name is registered, at the time of the seizure, a vehicle that is seized under division (B) of this section;

(b) A person to whom the certificate of title to a vehicle that is seized under division (B) of this section has been assigned and who has not obtained a certificate of title to the vehicle in that person's name, but who is deemed by the court as being the owner of the vehicle at the time the vehicle was seized under division (B) of this section.

(3) "Interested party" includes the owner of a vehicle seized under this section, all lienholders, the arrested person, the owner of the place of storage at which a vehicle seized under this section is stored, and the person or entity that caused the vehicle to be removed.

(B)

(1) The arresting officer or another officer of the law enforcement agency that employs the arresting officer, in addition to any action that the arresting officer is required or authorized to take by section 4511.19 or 4511.191 of the Revised Code or by any other provision of law, shall seize the vehicle that a person was operating at the time of the alleged offense and its license plates if the vehicle is registered in the arrested person's name and if either of the following applies:

(a) The person is arrested for a violation of division (A) of section 4511.19 of the Revised Code or of a municipal OVI ordinance and, within six years of the alleged violation, the person previously has been convicted of or pleaded guilty to one or more violations of division (A) or (B) of section 4511.19 of the Revised Code or one or more other equivalent offenses.

(b) The person is arrested for a violation of division (A) of section 4511.19 of the Revised Code or of a municipal OVI ordinance and the person previously has been convicted of or pleaded guilty to a violation of division (A) of section 4511.19 of the Revised Code under circumstances in which the violation was a felony, regardless of when the prior felony violation of division (A) of section 4511.19 of the Revised Code and the conviction or guilty plea occurred.

(2) A law enforcement agency that employs a law enforcement officer who makes an arrest of a type that is described in division (B)(1) of this section and that involves a rented or leased vehicle that is being rented or leased for a period of thirty days or less shall notify, within twenty-four hours after the officer makes the arrest, the lessor or owner of the vehicle regarding the circumstances of the arrest and the location at which the vehicle may be picked up. At the time of the seizure of the vehicle, the law enforcement officer who made the arrest shall give the arrested person written notice that the vehicle and its license plates have been seized; that the vehicle either will be kept by the officer's law enforcement agency or will be immobilized at least until the operator's initial appearance on the charge of the offense for which the arrest was made; that, at the initial appearance, the court in certain circumstances may order that the vehicle and license plates be released to the arrested person until the disposition of that charge; and that, if the arrested person is convicted of that charge, the court generally must order the immobilization of the vehicle and the impoundment of its license plates, or the forfeiture of the vehicle.

(3) The arresting officer or a law enforcement officer of the agency that employs the arresting officer shall give written notice of the seizure to the court that will conduct the initial appearance of the arrested person on the charges arising out of the arrest. Upon receipt of the notice, the court promptly shall determine whether the arrested person is the vehicle owner. If the court determines that the arrested person is not the vehicle owner, it promptly shall send by regular mail written notice of the seizure to the vehicle's registered owner. The written notice shall contain all of the information required by division (B)(2) of this section to be in a notice to be given to the arrested person and also shall specify the date, time, and place of the arrested person's initial appearance. The notice also shall inform the vehicle owner that if title to a motor vehicle that is subject to an order for criminal forfeiture under this section is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, the court may fine the arrested person the value of the vehicle. The notice also shall state that if the vehicle is immobilized under division (A) of section 4503.233 of the Revised Code, seven days after the end of the period of immobilization a law enforcement agency will send the vehicle owner a notice, informing the owner that if the release of the vehicle is not obtained in accordance with division (D)(3) of section 4503.233 of the Revised Code, the vehicle shall be forfeited. The notice also shall inform the vehicle owner that the vehicle owner may be charged expenses or charges incurred under this section and section 4503.233 of the Revised Code for the removal and storage of the vehicle.

The written notice that is given to the arrested person also shall state that if the person is convicted of or pleads guilty to the offense and the court issues an immobilization and impoundment order relative to that vehicle, division (D)(4) of section 4503.233 of the Revised Code prohibits the vehicle from being sold during the period of immobilization without the prior approval of the court.

(4) At or before the initial appearance, the vehicle owner may file a motion requesting the court to order that the vehicle and its license plates be released to the vehicle owner. Except as provided in this division and subject to the payment of expenses or charges incurred in the removal and storage of the vehicle, the court, in its discretion, then may issue an order releasing the vehicle and its license plates to the vehicle owner. Such an order may be conditioned upon such terms as the court determines appropriate, including the posting of a bond in an amount determined by the court. If the arrested person is not the vehicle owner and if the vehicle owner is not present at the arrested person's initial appearance, and if the court believes that the vehicle owner was not provided with adequate notice of the initial appearance, the court, in its discretion, may allow the vehicle owner to file a motion within seven days of the initial appearance. If the court allows the vehicle owner to file such a motion after the initial appearance, the extension of time granted by the court does not extend the time within which the initial appearance is to be conducted. If the court issues an order for the release of the vehicle and its license plates, a copy of the order shall be made available to the vehicle owner. If the vehicle owner presents a copy of the order to the law enforcement agency that employs the law enforcement officer who arrested the arrested person, the law enforcement agency promptly shall release the vehicle and its license plates to the vehicle owner upon payment by the vehicle owner of any expenses or charges incurred in the removal and storage of the vehicle.

(5) A vehicle seized under division (B)(1) of this section either shall be towed to a place specified by the law enforcement agency that employs the arresting officer to be safely kept by the agency at that place for the time and in the manner specified in this section or shall be otherwise immobilized for the time and in the manner specified in this section. A law enforcement officer of that agency shall remove the identification license plates of the vehicle, and they shall be safely kept by the agency for the time and in the manner specified in this section. No vehicle that is seized and either towed or immobilized pursuant to this division shall be considered contraband for purposes of Chapter 2981. of the Revised Code. The vehicle shall not be immobilized at any place other than a commercially operated private storage lot, a place owned by a law enforcement agency or other government agency, or a place to which one of the following applies:

(a) The place is leased by or otherwise under the control of a law enforcement agency or other government agency.

(b) The place is owned by the vehicle operator, the vehicle operator's spouse, or a parent or child of the vehicle operator.

(c) The place is owned by a private person or entity, and, prior to the immobilization, the private entity or person that owns the place, or the authorized agent of that private entity or person, has given express written consent for the immobilization to be carried out at that place.

(d) The place is a street or highway on which the vehicle is parked in accordance with the law.

(C)

(1) A vehicle seized under division (B) of this section shall be safely kept at the place to which it is towed or otherwise moved by the law enforcement agency that employs the arresting officer until the initial appearance of the arrested person relative to the charge in question. The license plates of the vehicle that are removed pursuant to division (B) of this section shall be safely kept by the law enforcement agency that employs the arresting officer until the initial appearance of the arrested person relative to the charge in question.

(2)

(a) At the initial appearance or not less than seven days prior to the date of final disposition, the court shall notify the arrested person that, if title to a motor vehicle that is subject to an order for criminal forfeiture under this section is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, the court may fine the arrested person the value of the vehicle. If, at the initial appearance, the arrested person pleads guilty to the violation of division (A) of section 4511.19 of the Revised Code or of the municipal OVI ordinance or pleads no contest to and is convicted of the violation, the court shall impose sentence upon the person as provided by law or ordinance; the court shall order the immobilization of the vehicle the arrested person was operating at the time of the offense if registered in the arrested person's name and the impoundment of its license plates under section 4503.233 and section 4511.19 or 4511.193 of the Revised Code or the criminal forfeiture to the state of the vehicle if registered in the arrested person's name under section 4503.234 and section 4511.19 or 4511.193 of the Revised Code, whichever is applicable; and the vehicle and its license plates shall not be returned or released to the arrested person.

(b) If, at any time, the charge that the arrested person violated division (A) of section 4511.19 of the Revised Code or the municipal OVI ordinance is dismissed for any reason, the court shall order that the vehicle seized at the time of the arrest and its license plates immediately be released to the person.

(D) If a vehicle and its license plates are seized under division (B) of this section and are not returned or released to the arrested person pursuant to division (C) of this section, the vehicle and its license plates shall be retained until the final disposition of the charge in question. Upon the final disposition of that charge, the court shall do whichever of the following is applicable:

(1) If the arrested person is convicted of or pleads guilty to the violation of division (A) of section 4511.19 of the Revised Code or of the municipal OVI ordinance, the court shall impose sentence upon the person as provided by law or ordinance and shall order the immobilization of the vehicle the person was operating at the time of the offense if it is registered in the arrested person's name and the impoundment of its license plates under section 4503.233 and section 4511.19 or 4511.193 of the Revised Code, or the criminal forfeiture of the vehicle if it is registered in the arrested person's name under section 4503.234 and section 4511.19 or 4511.193 of the Revised Code, whichever is applicable.

(2) If the arrested person is found not guilty of the violation of division (A) of section 4511.19 of the Revised Code or of the municipal OVI ordinance, the court shall order that the vehicle and its license plates immediately be released to the arrested person.

(3) If the charge that the arrested person violated division (A) of section 4511.19 of the Revised Code or the municipal OVI ordinance is dismissed for any reason, the court shall order that the vehicle and its license plates immediately be released to the arrested person.

(4) If the impoundment of the vehicle was not authorized under this section, the court shall order that the vehicle and its license plates be returned immediately to the arrested person or, if the arrested person is not the vehicle owner, to the vehicle owner, and shall order that the state or political subdivision of the law enforcement agency served by the law enforcement officer who seized the vehicle pay all expenses and charges incurred in its removal and storage.

(E) If a vehicle is seized under division (B) of this section, the time between the seizure of the vehicle and either its release to the arrested person under division (C) of this section or the issuance of an order of immobilization of the vehicle under section 4503.233 of the Revised Code shall be credited against the period of immobilization ordered by the court.

(F)

(1) Except as provided in division (D)(4) of this section, the arrested person may be charged expenses or charges incurred in the removal and storage of the immobilized vehicle. The court with jurisdiction over the case, after notice to all interested parties, including lienholders, and after an opportunity for them to be heard, if the court finds that the arrested person does not intend to seek release of the vehicle at the end of the period of immobilization under section 4503.233 of the Revised Code or that the arrested person is not or will not be able to pay the expenses and charges incurred in its removal and storage, may order that title to the vehicle be transferred, in order of priority, first into the name of the person or entity that removed it, next into the name of a lienholder, or lastly into the name of the owner of the place of storage.

Any lienholder that receives title under a court order shall do so on the condition that it pay any expenses or charges incurred in the vehicle's removal and storage. If the person or entity that receives title to the vehicle is the person or entity that removed it, the person or entity shall receive title on the condition that it pay any lien on the vehicle. The court shall not order that title be transferred to any person or entity other than the owner of the place of storage if the person or entity refuses to receive the title. Any person or entity that receives title either may keep title to the vehicle or may dispose of the vehicle in any legal manner that it considers appropriate, including assignment of the certificate of title to the motor vehicle to a salvage dealer or a scrap metal processing facility. The person or entity shall not transfer the vehicle to the person who is the vehicle's immediate previous owner.

If the person or entity that receives title assigns the motor vehicle to a salvage dealer or scrap metal processing facility, the person or entity shall send the assigned certificate of title to the motor vehicle to the clerk of the court of common pleas of the county in which the salvage dealer or scrap metal processing facility is located. The person or entity shall mark the face of the certificate of title with the words "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

(2) Whenever a court issues an order under division (F)(1) of this section, the court also shall order removal of the license plates from the vehicle and cause them to be sent to the registrar of motor vehicles if they have not already been sent to the registrar. Thereafter, no further proceedings shall take place under this section or under section 4503.233 of the Revised Code.

(3) Prior to initiating a proceeding under division (F)(1) of this section, and upon payment of the fee under division (B) of section 4505.14 of the Revised Code, any interested party may cause a search to be made of the public records of the bureau of motor vehicles or the clerk of the court of common pleas, to ascertain the identity of any lienholder of the vehicle. The initiating party shall furnish this information to the clerk of the court with jurisdiction over the case, and the clerk shall provide notice to the arrested person, any lienholder, and any other interested parties listed by the initiating party, at the last known address supplied by the initiating party, by certified mail or, at the option of the initiating party, by personal service or ordinary mail.

Effective Date: 01-01-2004; 07-01-2007



Section 4511.196 - Initial appearance.

(A) If a person is arrested for being in physical control of a vehicle, streetcar, or trackless trolley in violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance, or for operating a vehicle, streetcar, or trackless trolley in violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance, regardless of whether the person's driver's or commercial driver's license or permit or nonresident operating privilege is or is not suspended under section 4511.191 of the Revised Code, the person's initial appearance on the charge resulting from the arrest shall be held within five days of the person's arrest or the issuance of the citation to the person.

(B)

(1) If a person is arrested as described in division (A) of this section, if the person's driver's or commercial driver's license or permit or nonresident operating privilege has been suspended under section 4511.191 of the Revised Code in relation to that arrest, if the person appeals the suspension in accordance with section 4511.197 of the Revised Code, and if the judge, magistrate, or mayor terminates the suspension in accordance with that section, the judge, magistrate, or mayor, at any time prior to adjudication on the merits of the charge resulting from the arrest, may impose a new suspension of the person's license, permit, or nonresident operating privilege, notwithstanding the termination, if the judge, magistrate, or mayor determines that the person's continued driving will be a threat to public safety.

(2) If a person is arrested as described in division (A) of this section and if the person's driver's or commercial driver's license or permit or nonresident operating privilege has not been suspended under section 4511.191 of the Revised Code in relation to that arrest, the judge, magistrate, or mayor, at any time prior to the adjudication on the merits of the charge resulting from the arrest, may impose a suspension of the person's license, permit, or nonresident operating privilege if the judge, magistrate, or mayor determines that the person's continued driving will be a threat to public safety.

(C) A suspension under division (B)(1) or (2) of this section shall continue until the complaint on the charge resulting from the arrest is adjudicated on the merits. A court that imposes a suspension under division (B)(2) of this section shall send the person's driver's license or permit to the registrar of motor vehicles. If the court possesses the license or permit of a person in the category described in division (B)(2) of this section and the court does not impose a suspension under that division, the court shall return the license or permit to the person if the license or permit has not otherwise been suspended or cancelled.

Any time during which the person serves a suspension of the person's license, permit, or privilege that is imposed pursuant to division (B)(1) or (2) of this section shall be credited against any period of judicial suspension of the person's license, permit, or privilege that is imposed under division (G) of section 4511.19 of the Revised Code or under section 4510.07 of the Revised Code for a violation of a municipal ordinance substantially equivalent to division (A) of section 4511.19 of the Revised Code.

(D) If a person is arrested and charged with a violation of section 2903.08 of the Revised Code or a violation of section 2903.06 of the Revised Code that is a felony offense, the judge at the person's initial appearance, preliminary hearing, or arraignment may suspend the person's driver's or commercial driver's license or permit or nonresident operating privilege if the judge determines at any of those proceedings that the person's continued driving will be a threat to public safety.

A suspension imposed under this division shall continue until the indictment or information alleging the violation specified in this division is adjudicated on the merits. A court that imposes a suspension under this division shall send the person's driver's or commercial driver's license or permit to the registrar.

Effective Date: 01-01-2004; 09-23-2004



Section 4511.197 - Appeal of implied consent suspension.

(A) If a person is arrested for operating a vehicle, streetcar, or trackless trolley in violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance or for being in physical control of a vehicle, streetcar, or trackless trolley in violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance and if the person's driver's or commercial driver's license or permit or nonresident operating privilege is suspended under sections 4511.191 and 4511.192 of the Revised Code, the person may appeal the suspension at the person's initial appearance on the charge resulting from the arrest or within the period ending thirty days after the person's initial appearance on that charge, in the court in which the person will appear on that charge. If the person appeals the suspension, the appeal itself does not stay the operation of the suspension. If the person appeals the suspension, either the person or the registrar of motor vehicles may request a continuance of the appeal, and the court may grant the continuance. The court also may continue the appeal on its own motion. Neither the request for, nor the granting of, a continuance stays the suspension that is the subject of the appeal, unless the court specifically grants a stay.

(B) A person shall file an appeal under division (A) of this section in the municipal court, county court, juvenile court, mayor's court, or court of common pleas that has jurisdiction over the charge in relation to which the person was arrested.

(C) If a person appeals a suspension under division (A) of this section, the scope of the appeal is limited to determining whether one or more of the following conditions have not been met:

(1) Whether the arresting law enforcement officer had reasonable ground to believe the arrested person was operating a vehicle, streetcar, or trackless trolley in violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance or was in physical control of a vehicle, streetcar, or trackless trolley in violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance and whether the arrested person was in fact placed under arrest;

(2) Whether the law enforcement officer requested the arrested person to submit to the chemical test or tests designated pursuant to division (A) of section 4511.191 of the Revised Code;

(3) If the person was under arrest as described in division (A)(5) of section 4511.191 of the Revised Code, whether the arresting officer advised the person at the time of the arrest that if the person refused to take a chemical test, the officer could employ whatever reasonable means were necessary to ensure that the person submitted to a chemical test of the person's whole blood or blood serum or plasma; or if the person was under arrest other than as described in division (A)(5) of section 4511.191 of the Revised Code, whether the arresting officer informed the arrested person of the consequences of refusing to be tested or of submitting to the test or tests;

(4) Whichever of the following is applicable:

(a) If the suspension was imposed under division (B) of section 4511.191 and section 4511.192 of the Revised Code, whether the arrested person refused to submit to the chemical test or tests requested by the officer;

(b) If the suspension was imposed under division (C) of section 4511.191 and section 4511.192 of the Revised Code, whether the arrest was for a violation of division (A) or (B) of section 4511.19 of the Revised Code or a municipal OVI ordinance and, if it was, whether the chemical test results indicate that at the time of the alleged offense the arrested person's whole blood , blood serum or plasma , breath , or urine contained at least the concentration of alcohol specified in division (A)(1)(b), (c), (d), or (e) of section 4511.19 of the Revised Code or at least the concentration of a listed controlled substance or a listed metabolite of a controlled substance specified in division (A)(1)(j) of section 4511.19 of the Revised Code.

(D) A person who appeals a suspension under division (A) of this section has the burden of proving, by a preponderance of the evidence, that one or more of the conditions specified in division (C) of this section has not been met. If, during the appeal, the judge or magistrate of the court or the mayor of the mayor's court determines that all of those conditions have been met, the judge, magistrate, or mayor shall uphold the suspension, continue the suspension, and notify the registrar of motor vehicles of the decision on a form approved by the registrar.

Except as otherwise provided in this section, if a suspension imposed under section 4511.191 of the Revised Code is upheld on appeal or if the subject person does not appeal the suspension under division (A) of this section, the suspension shall continue until the complaint alleging the violation for which the person was arrested and in relation to which the suspension was imposed is adjudicated on the merits or terminated pursuant to law. If the suspension was imposed under division (B)(1) of section 4511.191 of the Revised Code and it is continued under this section, any subsequent finding that the person is not guilty of the charge that resulted in the person being requested to take the chemical test or tests under division (A) of section 4511.191 of the Revised Code does not terminate or otherwise affect the suspension. If the suspension was imposed under division (C) of section 4511.191 of the Revised Code in relation to an alleged misdemeanor violation of division (A) or (B) of section 4511.19 of the Revised Code or of a municipal OVI ordinance and it is continued under this section, the suspension shall terminate if, for any reason, the person subsequently is found not guilty of the charge that resulted in the person taking the chemical test or tests.

If, during the appeal, the judge or magistrate of the trial court or the mayor of the mayor's court determines that one or more of the conditions specified in division (C) of this section have not been met, the judge, magistrate, or mayor shall terminate the suspension, subject to the imposition of a new suspension under division (B) of section 4511.196 of the Revised Code; shall notify the registrar of motor vehicles of the decision on a form approved by the registrar; and, except as provided in division (B) of section 4511.196 of the Revised Code, shall order the registrar to return the driver's or commercial driver's license or permit to the person or to take any other measures that may be necessary, if the license or permit was destroyed under section 4510.53 of the Revised Code, to permit the person to obtain a replacement driver's or commercial driver's license or permit from the registrar or a deputy registrar in accordance with that section. The court also shall issue to the person a court order, valid for not more than ten days from the date of issuance, granting the person operating privileges for that period.

(E) Any person whose driver's or commercial driver's license or permit or nonresident operating privilege has been suspended pursuant to section 4511.191 of the Revised Code may file a petition requesting limited driving privileges in the common pleas court, municipal court, county court, mayor's court, or juvenile court with jurisdiction over the related criminal or delinquency case. The petition may be filed at any time subsequent to the date on which the arresting law enforcement officer serves the notice of suspension upon the arrested person but no later than thirty days after the arrested person's initial appearance or arraignment. Upon the making of the request, limited driving privileges may be granted under sections 4510.021 and 4510.13 of the Revised Code, regardless of whether the person appeals the suspension under this section or appeals the decision of the court on the appeal, and, if the person has so appealed the suspension or decision, regardless of whether the matter has been heard or decided by the court. The person shall pay the costs of the proceeding, notify the registrar of the filing of the petition, and send the registrar a copy of the petition.

The court may not grant the person limited driving privileges when prohibited by section 4510.13 or 4511.191 of the Revised Code.

(F) Any person whose driver's or commercial driver's license or permit has been suspended under section 4511.19 of the Revised Code or under section 4510.07 of the Revised Code for a conviction of a municipal OVI offense and who desires to retain the license or permit during the pendency of an appeal, at the time sentence is pronounced, shall notify the court of record or mayor's court that suspended the license or permit of the person's intention to appeal. If the person so notifies the court, the court, mayor, or clerk of the court shall retain the license or permit until the appeal is perfected, and, if execution of sentence is stayed, the license or permit shall be returned to the person to be held by the person during the pendency of the appeal. If the appeal is not perfected or is dismissed or terminated in an affirmance of the conviction, then the license or permit shall be taken up by the court, mayor, or clerk, at the time of putting the sentence into execution, and the court shall proceed in the same manner as if no appeal was taken.

(G) Except as otherwise provided in this division, if a person whose driver's or commercial driver's license or permit or nonresident operating privilege was suspended under section 4511.191 of the Revised Code appeals the suspension under division (A) of this section, the prosecuting attorney of the county in which the arrest occurred shall represent the registrar of motor vehicles in the appeal. If the arrest occurred within a municipal corporation within the jurisdiction of the court in which the appeal is conducted, the city director of law, village solicitor, or other chief legal officer of that municipal corporation shall represent the registrar. If the appeal is conducted in a municipal court, the registrar shall be represented as provided in section 1901.34 of the Revised Code. If the appeal is conducted in a mayor's court, the city director of law, village solicitor, or other chief legal officer of the municipal corporation that operates that mayor's court shall represent the registrar.

(H) The court shall give information in writing of any action taken under this section to the registrar of motor vehicles.

(I) When it finally has been determined under the procedures of this section that a nonresident's privilege to operate a vehicle within this state has been suspended, the registrar of motor vehicles shall give information in writing of the action taken to the motor vehicle administrator of the state of the nonresident's residence and of any state in which the nonresident has a license.

Effective Date: 01-01-2004; 09-23-2004; 2008 HB215 04-07-2009



Section 4511.198 - Limited driving privileges - remote continuous alcohol monitor.

(A)

(1) If a court grants limited driving privilege to a person who is described in division (B) of this section and who is alleged to have committed a violation of division (A) of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance, the court as a condition of granting limited driving privileges may prohibit the person from consuming any beer or intoxicating liquor and may require the person to wear a monitor that provides continuous alcohol monitoring that is remote. If the court imposes the requirement, the court shall require the person to wear the monitor until the person is convicted of, pleads guilty to, or is found not guilty of the alleged violation or the charges in the case are dismissed. Any consumption by the person of beer or intoxicating liquor prior to that time is grounds for revocation by the court of the person's limited driving privilege. The person shall pay all costs associated with the monitor, including the cost of remote monitoring.

(2) If a court grants limited driving privilege to a person who is described in division (C) of this section and who is alleged to have committed a violation of division (A) of section 4511.19 of the Revised Code or of a substantially equivalent municipal ordinance, the court as a condition of granting limited driving privileges, unless the court determines otherwise, shall prohibit the person from consuming any beer or intoxicating liquor and shall require the person to wear a monitor that provides continuous alcohol monitoring that is remote. The court shall require the person to wear the monitor until the person is convicted of, pleads guilty to, or is found not guilty of the alleged violation or the charges in the case are dismissed. Any consumption by the person of beer or intoxicating liquor prior to that time is grounds for revocation by the court of the person's limited driving privilege. The person shall pay all costs associated with the monitor, including the cost of remote monitoring.

(B) Division (A)(1) of this section applies to the following persons:

(1) A person who is alleged to have committed a violation of division (A) of section 4511.19 of the Revised Code and who, if convicted of the alleged violation, is required to be sentenced under division (G)(1)(c) or (d) of section 4511.19 of the Revised Code;

(2) A person who is alleged to have committed a violation of a municipal ordinance that is substantially equivalent to division (A) of section 4511.19 of the Revised Code and who, if the law enforcement officer who arrested and charged the person with the violation of the municipal ordinance instead had charged the person with a violation of division (A) of section 4511.19 of the Revised Code, would be required to be sentenced under division (G)(1)(c) or (d) of section 4511.19 of the Revised Code.

(C) Division (A)(2) of this section applies to the following persons:

(1) A person who is alleged to have committed a violation of division (A) of section 4511.19 of the Revised Code and who, if convicted of the alleged violation, is required to be sentenced under division (G)(1)(e) of section 4511.19 of the Revised Code;

(2) A person who is alleged to have committed a violation of a municipal ordinance that is substantially equivalent to division (A) of section 4511.19 of the Revised Code and who, if the law enforcement officer who arrested and charged the person with the violation of the municipal ordinance instead had charged the person with a violation of division (A) of section 4511.19 of the Revised Code, would be required to be sentenced under division (G)(1)(e) of section 4511.19 of the Revised Code.

Effective Date: 2008 SB17 09-30-2008



Section 4511.20 - Operation in willful or wanton disregard of the safety of persons or property.

(A) No person shall operate a vehicle, trackless trolley, or streetcar on any street or highway in willful or wanton disregard of the safety of persons or property.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.201 - Operation off street or highway in willful or wanton disregard of the safety of persons or property.

(A) No person shall operate a vehicle, trackless trolley, or streetcar on any public or private property other than streets or highways, in willful or wanton disregard of the safety of persons or property.

This section does not apply to the competitive operation of vehicles on public or private property when the owner of such property knowingly permits such operation thereon.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.202 - Operation without being in reasonable control of vehicle, trolley, or streetcar.

(A) No person shall operate a motor vehicle, trackless trolley, streetcar, agricultural tractor, or agricultural tractor that is towing, pulling, or otherwise drawing a unit of farm machinery on any street, highway, or property open to the public for vehicular traffic without being in reasonable control of the vehicle, trolley, streetcar, agricultural tractor, or unit of farm machinery.

(B) Whoever violates this section is guilty of operating a motor vehicle or agricultural tractor without being in control of it, a minor misdemeanor.

Effective Date: 01-01-2004; 2007 HB9 10-18-2007



Section 4511.203 - Wrongful entrustment of motor vehicle.

(A) No person shall permit a motor vehicle owned by the person or under the person's control to be driven by another if any of the following apply:

(1) The offender knows or has reasonable cause to believe that the other person does not have a valid driver's or commercial driver's license or permit or valid nonresident driving privileges.

(2) The offender knows or has reasonable cause to believe that the other person's driver's or commercial driver's license or permit or nonresident operating privileges have been suspended or canceled under Chapter 4510. or any other provision of the Revised Code.

(3) The offender knows or has reasonable cause to believe that the other person's act of driving the motor vehicle would violate any prohibition contained in Chapter 4509. of the Revised Code.

(4) The offender knows or has reasonable cause to believe that the other person's act of driving would violate section 4511.19 of the Revised Code or any substantially equivalent municipal ordinance.

(5) The offender knows or has reasonable cause to believe that the vehicle is the subject of an immobilization waiver order issued under section 4503.235 of the Revised Code and the other person is prohibited from operating the vehicle under that order.

(B) Without limiting or precluding the consideration of any other evidence in determining whether a violation of division (A)(1), (2), (3), (4), or (5) of this section has occurred, it shall be prima-facie evidence that the offender knows or has reasonable cause to believe that the operator of the motor vehicle owned by the offender or under the offender's control is in a category described in division (A)(1), (2), (3), (4), or (5) of this section if any of the following applies:

(1) Regarding an operator allegedly in the category described in division (A)(1), (3), or (5) of this section, the offender and the operator of the motor vehicle reside in the same household and are related by consanguinity or affinity.

(2) Regarding an operator allegedly in the category described in division (A)(2) of this section, the offender and the operator of the motor vehicle reside in the same household, and the offender knows or has reasonable cause to believe that the operator has been charged with or convicted of any violation of law or ordinance, or has committed any other act or omission, that would or could result in the suspension or cancellation of the operator's license, permit, or privilege.

(3) Regarding an operator allegedly in the category described in division (A)(4) of this section, the offender and the operator of the motor vehicle occupied the motor vehicle together at the time of the offense.

(C) Whoever violates this section is guilty of wrongful entrustment of a motor vehicle and shall be punished as provided in divisions (C) to (H) of this section.

(1) Except as provided in division (C)(2) of this section, whoever violates division (A)(1), (2), or (3) of this section is guilty of an unclassified misdemeanor. When the offense is an unclassified misdemeanor, the offender shall be sentenced pursuant to sections 2929.21 to 2929.28 of the Revised Code, except that the offender shall not be sentenced to a jail term; the offender shall not be sentenced to a community residential sanction pursuant to section 2929.26 of the Revised Code; notwithstanding division (A)(2)(a) of section 2929.28 of the Revised Code, the offender may be fined up to one thousand dollars; and, notwithstanding division (A)(3) of section 2929.27 of the Revised Code, the offender may be ordered pursuant to division (C) of that section to serve a term of community service of up to five hundred hours. The failure of an offender to complete a term of community service imposed by the court may be punished as indirect criminal contempt under division (A) of section 2705.02 of the Revised Code that may be filed in the underlying case.

(2)

(a) If, within three years of a violation of division (A)(1), (2), or (3) of this section, the offender previously has pleaded guilty to or been convicted of two or more violations of division (A)(1), (2), or (3) of this section or a substantially equivalent municipal ordinance, the offender is guilty of a misdemeanor of the first degree.

(b) Whoever violates division (A)(4) or (5) of this section is guilty of a misdemeanor of the first degree.

(3) For any violation of this section, in addition to the penalties imposed under Chapter 2929. of the Revised Code, the court may impose a class seven suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code, and, if the vehicle involved in the offense is registered in the name of the offender, the court may order one of the following:

(a) Except as otherwise provided in division (C) (3)(b) or (c) of this section, the court may order, for thirty days, the immobilization of the vehicle involved in the offense and the impoundment of that vehicle's license plates. If issued, the order shall be issued and enforced under section 4503.233 of the Revised Code.

(b) If the offender previously has been convicted of or pleaded guilty to one violation of this section or a substantially equivalent municipal ordinance, the court may order, for sixty days, the immobilization of the vehicle involved in the offense and the impoundment of that vehicle's license plates. If issued, the order shall be issued and enforced under section 4503.233 of the Revised Code.

(c) If the offender previously has been convicted of or pleaded guilty to two or more violations of this section or a substantially equivalent municipal ordinance, the court may order the criminal forfeiture to the state of the vehicle involved in the offense. If issued, the order shall be issued and enforced under section 4503.234 of the Revised Code.

If title to a motor vehicle that is subject to an order for criminal forfeiture under division (C)(3)(c) of this section is assigned or transferred and division (B)(2) or (3) of section 4503.234 of the Revised Code applies, in addition to or independent of any other penalty established by law, the court may fine the offender the value of the vehicle as determined by publications of the national automobile dealers association. The proceeds from any fine imposed under this division shall be distributed in accordance with division (C)(2) of section 4503.234 of the Revised Code.

(D) If a court orders the immobilization of a vehicle under division (C)(3)(a) or (b) of this section, the court shall not release the vehicle from the immobilization before the termination of the period of immobilization ordered unless the court is presented with current proof of financial responsibility with respect to that vehicle.

(E) If a court orders the criminal forfeiture of a vehicle under division (C)(3)(c) of this section, upon receipt of the order from the court, neither the registrar of motor vehicles nor any deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned or leased by the person named in the order. The period of denial shall be five years after the date the order is issued, unless, during that five-year period, the court with jurisdiction of the offense that resulted in the order terminates the forfeiture and notifies the registrar of the termination. If the court terminates the forfeiture and notifies the registrar, the registrar shall take all necessary measures to permit the person to register a vehicle owned or leased by the person or to transfer the registration of the vehicle.

(F) This section does not apply to motor vehicle rental dealers or motor vehicle leasing dealers, as defined in section 4549.65 of the Revised Code.

(G) Evidence of a conviction of, plea of guilty to, or adjudication as a delinquent child for a violation of this section or a substantially similar municipal ordinance shall not be admissible as evidence in any civil action that involves the offender or delinquent child who is the subject of the conviction, plea, or adjudication and that arises from the wrongful entrustment of a motor vehicle.

(H) For purposes of this section, a vehicle is owned by a person if, at the time of a violation of this section, the vehicle is registered in the person's name.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004; 2008 SB17 09-30-2008



Section 4511.204 - Driving while texting.

(A) No person shall drive a motor vehicle, trackless trolley, or streetcar on any street, highway, or property open to the public for vehicular traffic while using a handheld electronic wireless communications device to write, send, or read a text-based communication.

(B) Division (A) of this section does not apply to any of the following:

(1) A person using a handheld electronic wireless communications device in that manner for emergency purposes, including an emergency contact with a law enforcement agency, hospital or health care provider, fire department, or other similar emergency agency or entity;

(2) A person driving a public safety vehicle who uses a handheld electronic wireless communications device in that manner in the course of the person's duties;

(3) A person using a handheld electronic wireless communications device in that manner whose motor vehicle is in a stationary position and who is outside a lane of travel;

(4) A person reading, selecting, or entering a name or telephone number in a handheld electronic wireless communications device for the purpose of making or receiving a telephone call;

(5) A person receiving wireless messages on a device regarding the operation or navigation of a motor vehicle; safety-related information, including emergency, traffic, or weather alerts; or data used primarily by the motor vehicle;

(6) A person receiving wireless messages via radio waves;

(7) A person using a device for navigation purposes;

(8) A person conducting wireless interpersonal communication with a device that does not require manually entering letters, numbers, or symbols or reading text messages, except to activate, deactivate, or initiate the device or a feature or function of the device;

(9) A person operating a commercial truck while using a mobile data terminal that transmits and receives data;

(10) A person using a handheld electronic wireless communications device in conjunction with a voice-operated or hands-free device feature or function of the vehicle.

(C) Notwithstanding any provision of law to the contrary, no law enforcement officer shall cause an operator of an automobile being operated on any street or highway to stop the automobile for the sole purpose of determining whether a violation of division (A) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for a violation of that nature or causing the arrest of or commencing a prosecution of a person for a violation of that nature, and no law enforcement officer shall view the interior or visually inspect any automobile being operated on any street or highway for the sole purpose of determining whether a violation of that nature has been or is being committed.

(D) Whoever violates division (A) of this section is guilty of a minor misdemeanor.

(E) This section shall not be construed as invalidating, preempting, or superseding a substantially equivalent municipal ordinance that prescribes penalties for violations of that ordinance that are greater than the penalties prescribed in this section for violations of this section.

(F) A prosecution for a violation of this section does not preclude a prosecution for a violation of a substantially equivalent municipal ordinance based on the same conduct. However, if an offender is convicted of or pleads guilty to a violation of this section and is also convicted of or pleads guilty to a violation of a substantially equivalent municipal ordinance based on the same conduct, the two offenses are allied offenses of similar import under section 2941.25 of the Revised Code.

(G) As used in this section:

(1) "Electronic wireless communications device" includes any of the following:

(a) A wireless telephone;

(b) A text-messaging device;

(c) A personal digital assistant;

(d) A computer, including a laptop computer and a computer tablet;

(e) Any other substantially similar wireless device that is designed or used to communicate text.

(2) "Voice-operated or hands-free device" means a device that allows the user to vocally compose or send, or to listen to a text-based communication without the use of either hand except to activate or deactivate a feature or function.

(3) "Write, send, or read a text-based communication" means to manually write or send, or read a text-based communication using an electronic wireless communications device, including manually writing or sending, or reading communications referred to as text messages, instant messages, or electronic mail.

Amended by 129th General AssemblyFile No.183,HB 606, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.106,HB 99, §1, eff. 8/31/2012.

Related Legislative Provision: See 129th General AssemblyFile No.106,HB 99, §3



Section 4511.205 - Use of devices by persons under 18 years of age.

(A) No holder of a temporary instruction permit who has not attained the age of eighteen years and no holder of a probationary driver's license shall drive a motor vehicle on any street, highway, or property used by the public for purposes of vehicular traffic or parking while using in any manner an electronic wireless communications device.

(B) Division (A) of this section does not apply to either of the following:

(1) A person using an electronic wireless communications device for emergency purposes, including an emergency contact with a law enforcement agency, hospital or health care provider, fire department, or other similar emergency agency or entity;

(2) A person using an electronic wireless communications device whose motor vehicle is in a stationary position and the motor vehicle is outside a lane of travel;

(3) A person using a navigation device in a voice-operated or hands-free manner who does not manipulate the device while driving.

(C)

(1) Except as provided in division (C)(2) of this section, whoever violates division (A) of this section shall be fined one hundred fifty dollars. In addition, the court shall impose a class seven suspension of the offender's driver's license or permit for a definite period of sixty days.

(2) If the person previously has been adjudicated a delinquent child or a juvenile traffic offender for a violation of this section, whoever violates this section shall be fined three hundred dollars. In addition, the court shall impose a class seven suspension of the person's driver's license or permit for a definite period of one year.

(D) The filing of a sworn complaint against a person for a violation of this section does not preclude the filing of a sworn complaint for a violation of a substantially equivalent municipal ordinance for the same conduct. However, if a person is adjudicated a delinquent child or a juvenile traffic offender for a violation of this section and is also adjudicated a delinquent child or a juvenile traffic offender for a violation of a substantially equivalent municipal ordinance for the same conduct, the two offenses are allied offenses of similar import under section 2941.25 of the Revised Code.

(E) As used in this section, "electronic wireless communications device" includes any of the following:

(1) A wireless telephone;

(2) A personal digital assistant;

(3) A computer, including a laptop computer and a computer tablet;

(4) A text-messaging device;

(5) Any other substantially similar electronic wireless device that is designed or used to communicate via voice, image, or written word.

Amended by 129th General AssemblyFile No.183,HB 606, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.106,HB 99, §1, eff. 8/31/2012.

Related Legislative Provision: See 129th General AssemblyFile No.106,HB 99, §3



Section 4511.21 - [Effective Until 7/1/2013] Speed limits - assured clear distance.

(A) No person shall operate a motor vehicle, trackless trolley, or streetcar at a speed greater or less than is reasonable or proper, having due regard to the traffic, surface, and width of the street or highway and any other conditions, and no person shall drive any motor vehicle, trackless trolley, or streetcar in and upon any street or highway at a greater speed than will permit the person to bring it to a stop within the assured clear distance ahead.

(B) It is prima-facie lawful, in the absence of a lower limit declared or established pursuant to this section by the director of transportation or local authorities, for the operator of a motor vehicle, trackless trolley, or streetcar to operate the same at a speed not exceeding the following:

(1)

(a) Twenty miles per hour in school zones during school recess and while children are going to or leaving school during the opening or closing hours, and when twenty miles per hour school speed limit signs are erected; except that, on controlled-access highways and expressways, if the right-of-way line fence has been erected without pedestrian opening, the speed shall be governed by division (B)(4) of this section and on freeways, if the right-of-way line fence has been erected without pedestrian opening, the speed shall be governed by divisions (B)(9) and (10) of this section. The end of every school zone may be marked by a sign indicating the end of the zone. Nothing in this section or in the manual and specifications for a uniform system of traffic control devices shall be construed to require school zones to be indicated by signs equipped with flashing or other lights, or giving other special notice of the hours in which the school zone speed limit is in effect.

(b) As used in this section and in section 4511.212 of the Revised Code, "school" means any school chartered under section 3301.16 of the Revised Code and any nonchartered school that during the preceding year filed with the department of education in compliance with rule 3301-35-08 of the Ohio Administrative Code, a copy of the school's report for the parents of the school's pupils certifying that the school meets Ohio minimum standards for nonchartered, nontax-supported schools and presents evidence of this filing to the jurisdiction from which it is requesting the establishment of a school zone. "School" also includes a special elementary school that in writing requests the county engineer of the county in which the special elementary school is located to create a school zone at the location of that school. Upon receipt of such a written request, the county engineer shall create a school zone at that location by erecting the appropriate signs.

(c) As used in this section, "school zone" means that portion of a street or highway passing a school fronting upon the street or highway that is encompassed by projecting the school property lines to the fronting street or highway, and also includes that portion of a state highway. Upon request from local authorities for streets and highways under their jurisdiction and that portion of a state highway under the jurisdiction of the director of transportation or a request from a county engineer in the case of a school zone for a special elementary school, the director may extend the traditional school zone boundaries. The distances in divisions (B)(1)(c)(i), (ii), and (iii) of this section shall not exceed three hundred feet per approach per direction and are bounded by whichever of the following distances or combinations thereof the director approves as most appropriate:

(i) The distance encompassed by projecting the school building lines normal to the fronting highway and extending a distance of three hundred feet on each approach direction;

(ii) The distance encompassed by projecting the school property lines intersecting the fronting highway and extending a distance of three hundred feet on each approach direction;

(iii) The distance encompassed by the special marking of the pavement for a principal school pupil crosswalk plus a distance of three hundred feet on each approach direction of the highway.

Nothing in this section shall be construed to invalidate the director's initial action on August 9, 1976, establishing all school zones at the traditional school zone boundaries defined by projecting school property lines, except when those boundaries are extended as provided in divisions (B)(1)(a) and (c) of this section.

(d) As used in this division, "crosswalk" has the meaning given that term in division (LL)(2) of section 4511.01 of the Revised Code.

The director may, upon request by resolution of the legislative authority of a municipal corporation, the board of trustees of a township, or a county board of developmental disabilities created pursuant to Chapter 5126. of the Revised Code, and upon submission by the municipal corporation, township, or county board of such engineering, traffic, and other information as the director considers necessary, designate a school zone on any portion of a state route lying within the municipal corporation, lying within the unincorporated territory of the township, or lying adjacent to the property of a school that is operated by such county board, that includes a crosswalk customarily used by children going to or leaving a school during recess and opening and closing hours, whenever the distance, as measured in a straight line, from the school property line nearest the crosswalk to the nearest point of the crosswalk is no more than one thousand three hundred twenty feet. Such a school zone shall include the distance encompassed by the crosswalk and extending three hundred feet on each approach direction of the state route.

(e) As used in this section, "special elementary school" means a school that meets all of the following criteria:

(i) It is not chartered and does not receive tax revenue from any source.

(ii) It does not educate children beyond the eighth grade.

(iii) It is located outside the limits of a municipal corporation.

(iv) A majority of the total number of students enrolled at the school are not related by blood.

(v) The principal or other person in charge of the special elementary school annually sends a report to the superintendent of the school district in which the special elementary school is located indicating the total number of students enrolled at the school, but otherwise the principal or other person in charge does not report any other information or data to the superintendent.

(2) Twenty-five miles per hour in all other portions of a municipal corporation, except on state routes outside business districts, through highways outside business districts, and alleys;

(3) Thirty-five miles per hour on all state routes or through highways within municipal corporations outside business districts, except as provided in divisions (B)(4) and (6) of this section;

(4) Fifty miles per hour on controlled-access highways and expressways within municipal corporations;

(5) Fifty-five miles per hour on highways outside municipal corporations, other than highways within island jurisdictions as provided in division (B)(8) of this section and freeways as provided in divisions (B)(13) and (14) of this section;

(6) Fifty miles per hour on state routes within municipal corporations outside urban districts unless a lower prima-facie speed is established as further provided in this section;

(7) Fifteen miles per hour on all alleys within the municipal corporation;

(8) Thirty-five miles per hour on highways outside municipal corporations that are within an island jurisdiction;

(9) Fifty-five miles per hour at all times on freeways with paved shoulders inside municipal corporations, other than freeways as provided in divisions (B)(13) and (14) of this section;

(10) Fifty-five miles per hour at all times on freeways outside municipal corporations, other than freeways as provided in divisions (B)(13) and (14) of this section;

(11) Fifty-five miles per hour at all times on all portions of freeways that are part of the interstate system and on all portions of freeways that are not part of the interstate system, but are built to the standards and specifications that are applicable to freeways that are part of the interstate system for operators of any motor vehicle weighing in excess of eight thousand pounds empty weight and any noncommercial bus, except as provided in division (B)(14) of this section;

(12) Fifty-five miles per hour for operators of any motor vehicle weighing eight thousand pounds or less empty weight and any commercial bus at all times on all portions of freeways that are part of the interstate system and that had such a speed limit established prior to October 1, 1995, and freeways that are not part of the interstate system, but are built to the standards and specifications that are applicable to freeways that are part of the interstate system and that had such a speed limit established prior to October 1, 1995, unless a higher speed limit is established under division (L) of this section;

(13) Sixty-five miles per hour for operators of any motor vehicle weighing eight thousand pounds or less empty weight and any commercial bus at all times on all portions of the following:

(a) Freeways that are part of the interstate system and that had such a speed limit established prior to October 1, 1995, and freeways that are not part of the interstate system, but are built to the standards and specifications that are applicable to freeways that are part of the interstate system and that had such a speed limit established prior to October 1, 1995;

(b) Freeways that are part of the interstate system and freeways that are not part of the interstate system but are built to the standards and specifications that are applicable to freeways that are part of the interstate system, and that had such a speed limit established under division (L) of this section;

(c) Rural, divided, multi-lane highways that are designated as part of the national highway system under the "National Highway System Designation Act of 1995," 109 Stat. 568, 23 U.S.C.A. 103, and that had such a speed limit established under division (M) of this section.

(14) Sixty-five miles per hour at all times on all portions of freeways that are part of the interstate system and that had such a speed limit on the effective date of this amendment for operators of any motor vehicle weighing in excess of eight thousand pounds empty weight and any noncommercial bus.

(C) It is prima-facie unlawful for any person to exceed any of the speed limitations in divisions (B)(1)(a), (2), (3), (4), (6), (7), and (8) of this section, or any declared or established pursuant to this section by the director or local authorities and it is unlawful for any person to exceed any of the speed limitations in division (D) of this section. No person shall be convicted of more than one violation of this section for the same conduct, although violations of more than one provision of this section may be charged in the alternative in a single affidavit.

(D) No person shall operate a motor vehicle, trackless trolley, or streetcar upon a street or highway as follows:

(1) At a speed exceeding fifty-five miles per hour, except upon a freeway as provided in divisions (B)(13) and (14) of this section;

(2) At a speed exceeding sixty-five miles per hour upon a freeway as provided in divisions (B)(13) and (14) of this section;

(3) If a motor vehicle weighing in excess of eight thousand pounds empty weight or a noncommercial bus as prescribed in division (B)(11) of this section, at a speed exceeding fifty-five miles per hour upon a freeway as provided in that division;

(4) At a speed exceeding the posted speed limit upon a freeway for which the director has determined and declared a speed limit of not more than sixty-five miles per hour pursuant to division (L)(2) or (M) of this section;

(5) At a speed exceeding sixty-five miles per hour upon a freeway for which such a speed limit has been established through the operation of division (L)(3) of this section;

(6) At a speed exceeding the posted speed limit upon a freeway for which the director has determined and declared a speed limit pursuant to division (I)(2) of this section.

(E) In every charge of violation of this section the affidavit and warrant shall specify the time, place, and speed at which the defendant is alleged to have driven, and in charges made in reliance upon division (C) of this section also the speed which division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of, or a limit declared or established pursuant to, this section declares is prima-facie lawful at the time and place of such alleged violation, except that in affidavits where a person is alleged to have driven at a greater speed than will permit the person to bring the vehicle to a stop within the assured clear distance ahead the affidavit and warrant need not specify the speed at which the defendant is alleged to have driven.

(F) When a speed in excess of both a prima-facie limitation and a limitation in division (D)(1), (2), (3), (4), (5), or (6) of this section is alleged, the defendant shall be charged in a single affidavit, alleging a single act, with a violation indicated of both division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of this section, or of a limit declared or established pursuant to this section by the director or local authorities, and of the limitation in division (D)(1), (2), (3), (4), (5), or (6) of this section. If the court finds a violation of division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of, or a limit declared or established pursuant to, this section has occurred, it shall enter a judgment of conviction under such division and dismiss the charge under division (D)(1), (2), (3), (4), (5), or (6) of this section. If it finds no violation of division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of, or a limit declared or established pursuant to, this section, it shall then consider whether the evidence supports a conviction under division (D)(1), (2), (3), (4), (5), or (6) of this section.

(G) Points shall be assessed for violation of a limitation under division (D) of this section in accordance with section 4510.036 of the Revised Code.

(H) Whenever the director determines upon the basis of a geometric and traffic characteristic study that any speed limit set forth in divisions (B)(1)(a) to (D) of this section is greater or less than is reasonable or safe under the conditions found to exist at any portion of a street or highway under the jurisdiction of the director, the director shall determine and declare a reasonable and safe prima-facie speed limit, which shall be effective when appropriate signs giving notice of it are erected at the location.

(I)

(1) Except as provided in divisions (I)(2) and (K) of this section, whenever local authorities determine upon the basis of an engineering and traffic investigation that the speed permitted by divisions (B)(1)(a) to (D) of this section, on any part of a highway under their jurisdiction, is greater than is reasonable and safe under the conditions found to exist at such location, the local authorities may by resolution request the director to determine and declare a reasonable and safe prima-facie speed limit. Upon receipt of such request the director may determine and declare a reasonable and safe prima-facie speed limit at such location, and if the director does so, then such declared speed limit shall become effective only when appropriate signs giving notice thereof are erected at such location by the local authorities. The director may withdraw the declaration of a prima-facie speed limit whenever in the director's opinion the altered prima-facie speed becomes unreasonable. Upon such withdrawal, the declared prima-facie speed shall become ineffective and the signs relating thereto shall be immediately removed by the local authorities.

(2) A local authority may determine on the basis of a geometric and traffic characteristic study that the speed limit of sixty-five miles per hour on a portion of a freeway under its jurisdiction that was established through the operation of division (L)(3) of this section is greater than is reasonable or safe under the conditions found to exist at that portion of the freeway. If the local authority makes such a determination, the local authority by resolution may request the director to determine and declare a reasonable and safe speed limit of not less than fifty-five miles per hour for that portion of the freeway. If the director takes such action, the declared speed limit becomes effective only when appropriate signs giving notice of it are erected at such location by the local authority.

(J) Local authorities in their respective jurisdictions may authorize by ordinance higher prima-facie speeds than those stated in this section upon through highways, or upon highways or portions thereof where there are no intersections, or between widely spaced intersections, provided signs are erected giving notice of the authorized speed, but local authorities shall not modify or alter the basic rule set forth in division (A) of this section or in any event authorize by ordinance a speed in excess of fifty miles per hour.

Alteration of prima-facie limits on state routes by local authorities shall not be effective until the alteration has been approved by the director. The director may withdraw approval of any altered prima-facie speed limits whenever in the director's opinion any altered prima-facie speed becomes unreasonable, and upon such withdrawal, the altered prima-facie speed shall become ineffective and the signs relating thereto shall be immediately removed by the local authorities.

(K)

(1) As used in divisions (K)(1), (2), (3), and (4) of this section, "unimproved highway" means a highway consisting of any of the following:

(a) Unimproved earth;

(b) Unimproved graded and drained earth;

(c) Gravel.

(2) Except as otherwise provided in divisions (K)(4) and (5) of this section, whenever a board of township trustees determines upon the basis of an engineering and traffic investigation that the speed permitted by division (B)(5) of this section on any part of an unimproved highway under its jurisdiction and in the unincorporated territory of the township is greater than is reasonable or safe under the conditions found to exist at the location, the board may by resolution declare a reasonable and safe prima-facie speed limit of fifty-five but not less than twenty-five miles per hour. An altered speed limit adopted by a board of township trustees under this division becomes effective when appropriate traffic control devices, as prescribed in section 4511.11 of the Revised Code, giving notice thereof are erected at the location, which shall be no sooner than sixty days after adoption of the resolution.

(3)

(a) Whenever, in the opinion of a board of township trustees, any altered prima-facie speed limit established by the board under this division becomes unreasonable, the board may adopt a resolution withdrawing the altered prima-facie speed limit. Upon the adoption of such a resolution, the altered prima-facie speed limit becomes ineffective and the traffic control devices relating thereto shall be immediately removed.

(b) Whenever a highway ceases to be an unimproved highway and the board has adopted an altered prima-facie speed limit pursuant to division (K)(2) of this section, the board shall, by resolution, withdraw the altered prima-facie speed limit as soon as the highway ceases to be unimproved. Upon the adoption of such a resolution, the altered prima-facie speed limit becomes ineffective and the traffic control devices relating thereto shall be immediately removed.

(4)

(a) If the boundary of two townships rests on the centerline of an unimproved highway in unincorporated territory and both townships have jurisdiction over the highway, neither of the boards of township trustees of such townships may declare an altered prima-facie speed limit pursuant to division (K)(2) of this section on the part of the highway under their joint jurisdiction unless the boards of township trustees of both of the townships determine, upon the basis of an engineering and traffic investigation, that the speed permitted by division (B)(5) of this section is greater than is reasonable or safe under the conditions found to exist at the location and both boards agree upon a reasonable and safe prima-facie speed limit of less than fifty-five but not less than twenty-five miles per hour for that location. If both boards so agree, each shall follow the procedure specified in division (K)(2) of this section for altering the prima-facie speed limit on the highway. Except as otherwise provided in division (K)(4)(b) of this section, no speed limit altered pursuant to division (K)(4)(a) of this section may be withdrawn unless the boards of township trustees of both townships determine that the altered prima-facie speed limit previously adopted becomes unreasonable and each board adopts a resolution withdrawing the altered prima-facie speed limit pursuant to the procedure specified in division (K)(3)(a) of this section.

(b) Whenever a highway described in division (K)(4)(a) of this section ceases to be an unimproved highway and two boards of township trustees have adopted an altered prima-facie speed limit pursuant to division (K)(4)(a) of this section, both boards shall, by resolution, withdraw the altered prima-facie speed limit as soon as the highway ceases to be unimproved. Upon the adoption of the resolution, the altered prima-facie speed limit becomes ineffective and the traffic control devices relating thereto shall be immediately removed.

(5) As used in division (K)(5) of this section:

(a) "Commercial subdivision" means any platted territory outside the limits of a municipal corporation and fronting a highway where, for a distance of three hundred feet or more, the frontage is improved with buildings in use for commercial purposes, or where the entire length of the highway is less than three hundred feet long and the frontage is improved with buildings in use for commercial purposes.

(b) "Residential subdivision" means any platted territory outside the limits of a municipal corporation and fronting a highway, where, for a distance of three hundred feet or more, the frontage is improved with residences or residences and buildings in use for business, or where the entire length of the highway is less than three hundred feet long and the frontage is improved with residences or residences and buildings in use for business.

Whenever a board of township trustees finds upon the basis of an engineering and traffic investigation that the prima-facie speed permitted by division (B)(5) of this section on any part of a highway under its jurisdiction that is located in a commercial or residential subdivision, except on highways or portions thereof at the entrances to which vehicular traffic from the majority of intersecting highways is required to yield the right-of-way to vehicles on such highways in obedience to stop or yield signs or traffic control signals, is greater than is reasonable and safe under the conditions found to exist at the location, the board may by resolution declare a reasonable and safe prima-facie speed limit of less than fifty-five but not less than twenty-five miles per hour at the location. An altered speed limit adopted by a board of township trustees under this division shall become effective when appropriate signs giving notice thereof are erected at the location by the township. Whenever, in the opinion of a board of township trustees, any altered prima-facie speed limit established by it under this division becomes unreasonable, it may adopt a resolution withdrawing the altered prima-facie speed, and upon such withdrawal, the altered prima-facie speed shall become ineffective, and the signs relating thereto shall be immediately removed by the township.

(L)

(1) Within one hundred twenty days of February 29, 1996, the director of transportation, based upon a geometric and traffic characteristic study of a freeway that is part of the interstate system or that is not part of the interstate system, but is built to the standards and specifications that are applicable to freeways that are part of the interstate system, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over a portion of such freeway, may determine and declare that the speed limit of less than sixty-five miles per hour established on such freeway or portion of freeway either is reasonable and safe or is less than that which is reasonable and safe.

(2) If the established speed limit for such a freeway or portion of freeway is determined to be less than that which is reasonable and safe, the director of transportation, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over the portion of freeway, shall determine and declare a reasonable and safe speed limit of not more than sixty-five miles per hour for that freeway or portion of freeway.

The director of transportation or local authority having jurisdiction over the freeway or portion of freeway shall erect appropriate signs giving notice of the speed limit at such location within one hundred fifty days of February 29, 1996. Such speed limit becomes effective only when such signs are erected at the location.

(3) If, within one hundred twenty days of February 29, 1996, the director of transportation does not make a determination and declaration of a reasonable and safe speed limit for a freeway or portion of freeway that is part of the interstate system or that is not part of the interstate system, but is built to the standards and specifications that are applicable to freeways that are part of the interstate system and that has a speed limit of less than sixty-five miles per hour, the speed limit on that freeway or portion of a freeway shall be sixty-five miles per hour. The director of transportation or local authority having jurisdiction over the freeway or portion of the freeway shall erect appropriate signs giving notice of the speed limit of sixty-five miles per hour at such location within one hundred fifty days of February 29, 1996. Such speed limit becomes effective only when such signs are erected at the location. A speed limit established through the operation of division (L)(3) of this section is subject to reduction under division (I)(2) of this section.

(M) Within three hundred sixty days after February 29, 1996, the director of transportation, based upon a geometric and traffic characteristic study of a rural, divided, multi-lane highway that has been designated as part of the national highway system under the "National Highway System Designation Act of 1995," 109 Stat. 568, 23 U.S.C.A. 103, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over a portion of the highway, may determine and declare that the speed limit of less than sixty-five miles per hour established on the highway or portion of highway either is reasonable and safe or is less than that which is reasonable and safe.

If the established speed limit for the highway or portion of highway is determined to be less than that which is reasonable and safe, the director of transportation, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over the portion of highway, shall determine and declare a reasonable and safe speed limit of not more than sixty-five miles per hour for that highway or portion of highway. The director of transportation or local authority having jurisdiction over the highway or portion of highway shall erect appropriate signs giving notice of the speed limit at such location within three hundred ninety days after February 29, 1996. The speed limit becomes effective only when such signs are erected at the location.

(N)

(1)

(a) If the boundary of two local authorities rests on the centerline of a highway and both authorities have jurisdiction over the highway, the speed limit for the part of the highway within their joint jurisdiction shall be either one of the following as agreed to by both authorities:

(i) Either prima-facie speed limit permitted by division (B) of this section;

(ii) An altered speed limit determined and posted in accordance with this section.

(b) If the local authorities are unable to reach an agreement, the speed limit shall remain as established and posted under this section.

(2) Neither local authority may declare an altered prima-facie speed limit pursuant to this section on the part of the highway under their joint jurisdiction unless both of the local authorities determine, upon the basis of an engineering and traffic investigation, that the speed permitted by this section is greater than is reasonable or safe under the conditions found to exist at the location and both authorities agree upon a uniform reasonable and safe prima-facie speed limit of less than fifty-five but not less than twenty-five miles per hour for that location. If both authorities so agree, each shall follow the procedure specified in this section for altering the prima-facie speed limit on the highway, and the speed limit for the part of the highway within their joint jurisdiction shall be uniformly altered. No altered speed limit may be withdrawn unless both local authorities determine that the altered prima-facie speed limit previously adopted becomes unreasonable and each adopts a resolution withdrawing the altered prima-facie speed limit pursuant to the procedure specified in this section.

(O) As used in this section:

(1) "Interstate system" has the same meaning as in 23 U.S.C.A. 101.

(2) "Commercial bus" means a motor vehicle designed for carrying more than nine passengers and used for the transportation of persons for compensation.

(3) "Noncommercial bus" includes but is not limited to a school bus or a motor vehicle operated solely for the transportation of persons associated with a charitable or nonprofit organization.

(P)

(1) A violation of any provision of this section is one of the following:

(a) Except as otherwise provided in divisions (P)(1)(b), (1)(c), (2), and (3) of this section, a minor misdemeanor;

(b) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to two violations of any provision of this section or of any provision of a municipal ordinance that is substantially similar to any provision of this section, a misdemeanor of the fourth degree;

(c) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to three or more violations of any provision of this section or of any provision of a municipal ordinance that is substantially similar to any provision of this section, a misdemeanor of the third degree.

(2) If the offender has not previously been convicted of or pleaded guilty to a violation of any provision of this section or of any provision of a municipal ordinance that is substantially similar to this section and operated a motor vehicle faster than thirty-five miles an hour in a business district of a municipal corporation, faster than fifty miles an hour in other portions of a municipal corporation, or faster than thirty-five miles an hour in a school zone during recess or while children are going to or leaving school during the school's opening or closing hours, a misdemeanor of the fourth degree.

(3) Notwithstanding division (P)(1) of this section, if the offender operated a motor vehicle in a construction zone where a sign was then posted in accordance with section 4511.98 of the Revised Code, the court, in addition to all other penalties provided by law, shall impose upon the offender a fine of two times the usual amount imposed for the violation. No court shall impose a fine of two times the usual amount imposed for the violation upon an offender if the offender alleges, in an affidavit filed with the court prior to the offender's sentencing, that the offender is indigent and is unable to pay the fine imposed pursuant to this division and if the court determines that the offender is an indigent person and unable to pay the fine.

Amended by 128th General Assemblych.106,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004; 03-29-2005; 06-15-2006; 2007 HB67 07-03-2007; 2009 HB2 07-01-2009

This section is set out twice. See also § 4511.21, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4511.21 - [Effective 7/1/2013] Speed limits - assured clear distance.

(A) No person shall operate a motor vehicle, trackless trolley, or streetcar at a speed greater or less than is reasonable or proper, having due regard to the traffic, surface, and width of the street or highway and any other conditions, and no person shall drive any motor vehicle, trackless trolley, or streetcar in and upon any street or highway at a greater speed than will permit the person to bring it to a stop within the assured clear distance ahead.

(B) It is prima-facie lawful, in the absence of a lower limit declared or established pursuant to this section by the director of transportation or local authorities, for the operator of a motor vehicle, trackless trolley, or streetcar to operate the same at a speed not exceeding the following:

(1)

(a) Twenty miles per hour in school zones during school recess and while children are going to or leaving school during the opening or closing hours, and when twenty miles per hour school speed limit signs are erected; except that, on controlled-access highways and expressways, if the right-of-way line fence has been erected without pedestrian opening, the speed shall be governed by division (B)(4) of this section and on freeways, if the right-of-way line fence has been erected without pedestrian opening, the speed shall be governed by divisions (B)(9) and (10) of this section. The end of every school zone may be marked by a sign indicating the end of the zone. Nothing in this section or in the manual and specifications for a uniform system of traffic control devices shall be construed to require school zones to be indicated by signs equipped with flashing or other lights, or giving other special notice of the hours in which the school zone speed limit is in effect.

(b) As used in this section and in section 4511.212 of the Revised Code, "school" means any school chartered under section 3301.16 of the Revised Code and any nonchartered school that during the preceding year filed with the department of education in compliance with rule 3301-35-08 of the Ohio Administrative Code, a copy of the school's report for the parents of the school's pupils certifying that the school meets Ohio minimum standards for nonchartered, nontax-supported schools and presents evidence of this filing to the jurisdiction from which it is requesting the establishment of a school zone. "School" also includes a special elementary school that in writing requests the county engineer of the county in which the special elementary school is located to create a school zone at the location of that school. Upon receipt of such a written request, the county engineer shall create a school zone at that location by erecting the appropriate signs.

(c) As used in this section, "school zone" means that portion of a street or highway passing a school fronting upon the street or highway that is encompassed by projecting the school property lines to the fronting street or highway, and also includes that portion of a state highway. Upon request from local authorities for streets and highways under their jurisdiction and that portion of a state highway under the jurisdiction of the director of transportation or a request from a county engineer in the case of a school zone for a special elementary school, the director may extend the traditional school zone boundaries. The distances in divisions (B)(1)(c)(i), (ii), and (iii) of this section shall not exceed three hundred feet per approach per direction and are bounded by whichever of the following distances or combinations thereof the director approves as most appropriate:

(i) The distance encompassed by projecting the school building lines normal to the fronting highway and extending a distance of three hundred feet on each approach direction;

(ii) The distance encompassed by projecting the school property lines intersecting the fronting highway and extending a distance of three hundred feet on each approach direction;

(iii) The distance encompassed by the special marking of the pavement for a principal school pupil crosswalk plus a distance of three hundred feet on each approach direction of the highway.

Nothing in this section shall be construed to invalidate the director's initial action on August 9, 1976, establishing all school zones at the traditional school zone boundaries defined by projecting school property lines, except when those boundaries are extended as provided in divisions (B)(1)(a) and (c) of this section.

(d) As used in this division, "crosswalk" has the meaning given that term in division (LL)(2) of section 4511.01 of the Revised Code.

The director may, upon request by resolution of the legislative authority of a municipal corporation, the board of trustees of a township, or a county board of developmental disabilities created pursuant to Chapter 5126. of the Revised Code, and upon submission by the municipal corporation, township, or county board of such engineering, traffic, and other information as the director considers necessary, designate a school zone on any portion of a state route lying within the municipal corporation, lying within the unincorporated territory of the township, or lying adjacent to the property of a school that is operated by such county board, that includes a crosswalk customarily used by children going to or leaving a school during recess and opening and closing hours, whenever the distance, as measured in a straight line, from the school property line nearest the crosswalk to the nearest point of the crosswalk is no more than one thousand three hundred twenty feet. Such a school zone shall include the distance encompassed by the crosswalk and extending three hundred feet on each approach direction of the state route.

(e) As used in this section, "special elementary school" means a school that meets all of the following criteria:

(i) It is not chartered and does not receive tax revenue from any source.

(ii) It does not educate children beyond the eighth grade.

(iii) It is located outside the limits of a municipal corporation.

(iv) A majority of the total number of students enrolled at the school are not related by blood.

(v) The principal or other person in charge of the special elementary school annually sends a report to the superintendent of the school district in which the special elementary school is located indicating the total number of students enrolled at the school, but otherwise the principal or other person in charge does not report any other information or data to the superintendent.

(2) Twenty-five miles per hour in all other portions of a municipal corporation, except on state routes outside business districts, through highways outside business districts, and alleys;

(3) Thirty-five miles per hour on all state routes or through highways within municipal corporations outside business districts, except as provided in divisions (B)(4) and (6) of this section;

(4) Fifty miles per hour on controlled-access highways and expressways within municipal corporations;

(5) Fifty-five miles per hour on highways outside municipal corporations, other than highways within island jurisdictions as provided in division (B)(8) of this section, highways as provided in division (B)(9) of this section, and freeways as provided in divisions (B)(13) , (16), and (17) of this section;

(6) Fifty miles per hour on state routes within municipal corporations outside urban districts unless a lower prima-facie speed is established as further provided in this section;

(7) Fifteen miles per hour on all alleys within the municipal corporation;

(8) Thirty-five miles per hour on highways outside municipal corporations that are within an island jurisdiction;

(9) Sixty miles per hour on two-lane state routes outside municipal corporations as established by the director under division (H)(2) of this section.

(10) Fifty-five miles per hour at all times on freeways with paved shoulders inside municipal corporations, other than freeways as provided in divisions (B)(13) , (16), and (17) of this section;

(11) Fifty-five miles per hour at all times on freeways outside municipal corporations, other than freeways as provided in divisions (B)(13) , (16), and (17) of this section;

(12) Fifty-five miles per hour at all times on all portions of freeways that are not part of the interstate system, but are built to the standards and specifications that are applicable to freeways that are part of the interstate system for operators of any motor vehicle weighing in excess of eight thousand pounds empty weight and any noncommercial bus;

(13) Fifty-five miles per hour for operators of any motor vehicle weighing eight thousand pounds or less empty weight and any commercial bus at all times on all portions of freeways that are not part of the interstate system, but are built to the standards and specifications that are applicable to freeways that are part of the interstate system and that had such a speed limit established prior to October 1, 1995, unless a higher speed limit is established under division (L) of this section;

(14) Sixty-five miles per hour for operators of any motor vehicle weighing eight thousand pounds or less empty weight and any commercial bus at all times on all portions of the following:

(a) Freeways that are not part of the interstate system, but are built to the standards and specifications that are applicable to freeways that are part of the interstate system and that had such a speed limit established prior to October 1, 1995;

(b) Freeways that are not part of the interstate system but are built to the standards and specifications that are applicable to freeways that are part of the interstate system, and that had such a speed limit established under division (L) of this section;

(c) Rural, divided, multi-lane highways that are designated as part of the national highway system under the "National Highway System Designation Act of 1995," 109 Stat. 568, 23 U.S.C.A. 103, and that had such a speed limit established under division (M) of this section.

(15) Fifty-five miles per hour for operators of any motor vehicle at all times on all portions of freeways in congested areas as determined by the director and that are part of the interstate system and are located within a municipal corporation or within an interstate freeway outerbelt;

(16) Sixty-five miles per hour for operators of any motor vehicle at all times on all portions of freeways in urban areas as determined by the director and that are part of the interstate system and are part of an interstate freeway outerbelt;

(17) Seventy miles per hour at all times on all portions of freeways that are part of the interstate system and are outside urbanized areas, as designated in accordance with 23 U.S.C. 101, for operators of all motor vehicles.

(C) It is prima-facie unlawful for any person to exceed any of the speed limitations in divisions (B)(1)(a), (2), (3), (4), (6), (7), and (8) of this section, or any declared or established pursuant to this section by the director or local authorities and it is unlawful for any person to exceed any of the speed limitations in division (D) of this section. No person shall be convicted of more than one violation of this section for the same conduct, although violations of more than one provision of this section may be charged in the alternative in a single affidavit.

(D) No person shall operate a motor vehicle, trackless trolley, or streetcar upon a street or highway as follows:

(1) At a speed exceeding fifty-five miles per hour, except upon a two-lane state route as provided in division (B)(9) of this section and upon a freeway as provided in divisions (B)(13) , (16), and (17) of this section;

(2) At a speed exceeding sixty miles per hour upon a two-lane state route as provided in division (B)(9) of this section.

(3) At a speed exceeding sixty-five miles per hour upon a freeway as provided in division (B)(16) of this section, except upon a freeway as provided in division (B)(17) of this section;

(4) At a speed exceeding seventy miles per hour upon a freeway as provided in division (B) (17) of this section;

(5) If a motor vehicle weighing in excess of eight thousand pounds empty weight or a noncommercial bus as prescribed in division (B)(11) of this section, at a speed exceeding fifty-five miles per hour, except upon a freeway as provided in divisions (B)(16) and (17) of this section;

(6) At a speed exceeding the posted speed limit upon a freeway for which the director has determined and declared a speed limit of not more than sixty-five miles per hour pursuant to division (L)(2) or (M) of this section;

(7) At a speed exceeding sixty-five miles per hour upon a freeway for which such a speed limit has been established through the operation of division (L)(3) of this section;

(8) At a speed exceeding the posted speed limit upon a freeway for which the director has determined and declared a speed limit pursuant to division (I)(2) of this section.

(E) In every charge of violation of this section the affidavit and warrant shall specify the time, place, and speed at which the defendant is alleged to have driven, and in charges made in reliance upon division (C) of this section also the speed which division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of, or a limit declared or established pursuant to, this section declares is prima-facie lawful at the time and place of such alleged violation, except that in affidavits where a person is alleged to have driven at a greater speed than will permit the person to bring the vehicle to a stop within the assured clear distance ahead the affidavit and warrant need not specify the speed at which the defendant is alleged to have driven.

(F) When a speed in excess of both a prima-facie limitation and a limitation in division (D) of this section is alleged, the defendant shall be charged in a single affidavit, alleging a single act, with a violation indicated of both division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of this section, or of a limit declared or established pursuant to this section by the director or local authorities, and of the limitation in division (D) of this section. If the court finds a violation of division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of, or a limit declared or established pursuant to, this section has occurred, it shall enter a judgment of conviction under such division and dismiss the charge under division (D) of this section. If it finds no violation of division (B)(1)(a), (2), (3), (4), (6), (7), or (8) of, or a limit declared or established pursuant to, this section, it shall then consider whether the evidence supports a conviction under division (D) of this section.

(G) Points shall be assessed for violation of a limitation under division (D) of this section in accordance with section 4510.036 of the Revised Code.

(H)

(1) Whenever the director determines upon the basis of a geometric and traffic characteristic study that any speed limit set forth in divisions (B)(1)(a) to (D) of this section is greater or less than is reasonable or safe under the conditions found to exist at any portion of a street or highway under the jurisdiction of the director, the director shall determine and declare a reasonable and safe prima-facie speed limit, which shall be effective when appropriate signs giving notice of it are erected at the location.

(2) Whenever the director determines upon the basis of a geometric and traffic characteristic study that the speed limit of fifty-five miles per hour on a two-lane state route outside a municipal corporation is less than is reasonable or safe under the conditions found to exist at that portion of the state route, the director may determine and declare a speed limit of sixty miles per hour for that portion of the state route, which shall be effective when appropriate signs giving notice of it are erected at the location.

(I)

(1) Except as provided in divisions (I)(2) and (K) of this section, whenever local authorities determine upon the basis of an engineering and traffic investigation that the speed permitted by divisions (B)(1)(a) to (D) of this section, on any part of a highway under their jurisdiction, is greater than is reasonable and safe under the conditions found to exist at such location, the local authorities may by resolution request the director to determine and declare a reasonable and safe prima-facie speed limit. Upon receipt of such request the director may determine and declare a reasonable and safe prima-facie speed limit at such location, and if the director does so, then such declared speed limit shall become effective only when appropriate signs giving notice thereof are erected at such location by the local authorities. The director may withdraw the declaration of a prima-facie speed limit whenever in the director's opinion the altered prima-facie speed becomes unreasonable. Upon such withdrawal, the declared prima-facie speed shall become ineffective and the signs relating thereto shall be immediately removed by the local authorities.

(2) A local authority may determine on the basis of a geometric and traffic characteristic study that the speed limit of sixty-five miles per hour on a portion of a freeway under its jurisdiction that was established through the operation of division (L)(3) of this section is greater than is reasonable or safe under the conditions found to exist at that portion of the freeway. If the local authority makes such a determination, the local authority by resolution may request the director to determine and declare a reasonable and safe speed limit of not less than fifty-five miles per hour for that portion of the freeway. If the director takes such action, the declared speed limit becomes effective only when appropriate signs giving notice of it are erected at such location by the local authority.

(J) Local authorities in their respective jurisdictions may authorize by ordinance higher prima-facie speeds than those stated in this section upon through highways, or upon highways or portions thereof where there are no intersections, or between widely spaced intersections, provided signs are erected giving notice of the authorized speed, but local authorities shall not modify or alter the basic rule set forth in division (A) of this section or in any event authorize by ordinance a speed in excess of fifty miles per hour.

Alteration of prima-facie limits on state routes by local authorities shall not be effective until the alteration has been approved by the director. The director may withdraw approval of any altered prima-facie speed limits whenever in the director's opinion any altered prima-facie speed becomes unreasonable, and upon such withdrawal, the altered prima-facie speed shall become ineffective and the signs relating thereto shall be immediately removed by the local authorities.

(K)

(1) As used in divisions (K)(1), (2), (3), and (4) of this section, "unimproved highway" means a highway consisting of any of the following:

(a) Unimproved earth;

(b) Unimproved graded and drained earth;

(c) Gravel.

(2) Except as otherwise provided in divisions (K)(4) and (5) of this section, whenever a board of township trustees determines upon the basis of an engineering and traffic investigation that the speed permitted by division (B)(5) of this section on any part of an unimproved highway under its jurisdiction and in the unincorporated territory of the township is greater than is reasonable or safe under the conditions found to exist at the location, the board may by resolution declare a reasonable and safe prima-facie speed limit of fifty-five but not less than twenty-five miles per hour. An altered speed limit adopted by a board of township trustees under this division becomes effective when appropriate traffic control devices, as prescribed in section 4511.11 of the Revised Code, giving notice thereof are erected at the location, which shall be no sooner than sixty days after adoption of the resolution.

(3)

(a) Whenever, in the opinion of a board of township trustees, any altered prima-facie speed limit established by the board under this division becomes unreasonable, the board may adopt a resolution withdrawing the altered prima-facie speed limit. Upon the adoption of such a resolution, the altered prima-facie speed limit becomes ineffective and the traffic control devices relating thereto shall be immediately removed.

(b) Whenever a highway ceases to be an unimproved highway and the board has adopted an altered prima-facie speed limit pursuant to division (K)(2) of this section, the board shall, by resolution, withdraw the altered prima-facie speed limit as soon as the highway ceases to be unimproved. Upon the adoption of such a resolution, the altered prima-facie speed limit becomes ineffective and the traffic control devices relating thereto shall be immediately removed.

(4)

(a) If the boundary of two townships rests on the centerline of an unimproved highway in unincorporated territory and both townships have jurisdiction over the highway, neither of the boards of township trustees of such townships may declare an altered prima-facie speed limit pursuant to division (K)(2) of this section on the part of the highway under their joint jurisdiction unless the boards of township trustees of both of the townships determine, upon the basis of an engineering and traffic investigation, that the speed permitted by division (B)(5) of this section is greater than is reasonable or safe under the conditions found to exist at the location and both boards agree upon a reasonable and safe prima-facie speed limit of less than fifty-five but not less than twenty-five miles per hour for that location. If both boards so agree, each shall follow the procedure specified in division (K)(2) of this section for altering the prima-facie speed limit on the highway. Except as otherwise provided in division (K)(4)(b) of this section, no speed limit altered pursuant to division (K)(4)(a) of this section may be withdrawn unless the boards of township trustees of both townships determine that the altered prima-facie speed limit previously adopted becomes unreasonable and each board adopts a resolution withdrawing the altered prima-facie speed limit pursuant to the procedure specified in division (K)(3)(a) of this section.

(b) Whenever a highway described in division (K)(4)(a) of this section ceases to be an unimproved highway and two boards of township trustees have adopted an altered prima-facie speed limit pursuant to division (K)(4)(a) of this section, both boards shall, by resolution, withdraw the altered prima-facie speed limit as soon as the highway ceases to be unimproved. Upon the adoption of the resolution, the altered prima-facie speed limit becomes ineffective and the traffic control devices relating thereto shall be immediately removed.

(5) As used in division (K)(5) of this section:

(a) "Commercial subdivision" means any platted territory outside the limits of a municipal corporation and fronting a highway where, for a distance of three hundred feet or more, the frontage is improved with buildings in use for commercial purposes, or where the entire length of the highway is less than three hundred feet long and the frontage is improved with buildings in use for commercial purposes.

(b) "Residential subdivision" means any platted territory outside the limits of a municipal corporation and fronting a highway, where, for a distance of three hundred feet or more, the frontage is improved with residences or residences and buildings in use for business, or where the entire length of the highway is less than three hundred feet long and the frontage is improved with residences or residences and buildings in use for business.

Whenever a board of township trustees finds upon the basis of an engineering and traffic investigation that the prima-facie speed permitted by division (B)(5) of this section on any part of a highway under its jurisdiction that is located in a commercial or residential subdivision, except on highways or portions thereof at the entrances to which vehicular traffic from the majority of intersecting highways is required to yield the right-of-way to vehicles on such highways in obedience to stop or yield signs or traffic control signals, is greater than is reasonable and safe under the conditions found to exist at the location, the board may by resolution declare a reasonable and safe prima-facie speed limit of less than fifty-five but not less than twenty-five miles per hour at the location. An altered speed limit adopted by a board of township trustees under this division shall become effective when appropriate signs giving notice thereof are erected at the location by the township. Whenever, in the opinion of a board of township trustees, any altered prima-facie speed limit established by it under this division becomes unreasonable, it may adopt a resolution withdrawing the altered prima-facie speed, and upon such withdrawal, the altered prima-facie speed shall become ineffective, and the signs relating thereto shall be immediately removed by the township.

(L)

(1) Within one hundred twenty days of February 29, 1996, the director of transportation, based upon a geometric and traffic characteristic study of a freeway that is part of the interstate system or that is not part of the interstate system, but is built to the standards and specifications that are applicable to freeways that are part of the interstate system, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over a portion of such freeway, may determine and declare that the speed limit of less than sixty-five miles per hour established on such freeway or portion of freeway either is reasonable and safe or is less than that which is reasonable and safe.

(2) If the established speed limit for such a freeway or portion of freeway is determined to be less than that which is reasonable and safe, the director of transportation, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over the portion of freeway, shall determine and declare a reasonable and safe speed limit of not more than sixty-five miles per hour for that freeway or portion of freeway.

The director of transportation or local authority having jurisdiction over the freeway or portion of freeway shall erect appropriate signs giving notice of the speed limit at such location within one hundred fifty days of February 29, 1996. Such speed limit becomes effective only when such signs are erected at the location.

(3) If, within one hundred twenty days of February 29, 1996, the director of transportation does not make a determination and declaration of a reasonable and safe speed limit for a freeway or portion of freeway that is part of the interstate system or that is not part of the interstate system, but is built to the standards and specifications that are applicable to freeways that are part of the interstate system and that has a speed limit of less than sixty-five miles per hour, the speed limit on that freeway or portion of a freeway shall be sixty-five miles per hour. The director of transportation or local authority having jurisdiction over the freeway or portion of the freeway shall erect appropriate signs giving notice of the speed limit of sixty-five miles per hour at such location within one hundred fifty days of February 29, 1996. Such speed limit becomes effective only when such signs are erected at the location. A speed limit established through the operation of division (L)(3) of this section is subject to reduction under division (I)(2) of this section.

(M) Within three hundred sixty days after February 29, 1996, the director of transportation, based upon a geometric and traffic characteristic study of a rural, divided, multi-lane highway that has been designated as part of the national highway system under the "National Highway System Designation Act of 1995," 109 Stat. 568, 23 U.S.C.A. 103, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over a portion of the highway, may determine and declare that the speed limit of less than sixty-five miles per hour established on the highway or portion of highway either is reasonable and safe or is less than that which is reasonable and safe.

If the established speed limit for the highway or portion of highway is determined to be less than that which is reasonable and safe, the director of transportation, in consultation with the director of public safety and, if applicable, the local authority having jurisdiction over the portion of highway, shall determine and declare a reasonable and safe speed limit of not more than sixty-five miles per hour for that highway or portion of highway. The director of transportation or local authority having jurisdiction over the highway or portion of highway shall erect appropriate signs giving notice of the speed limit at such location within three hundred ninety days after February 29, 1996. The speed limit becomes effective only when such signs are erected at the location.

(N)

(1)

(a) If the boundary of two local authorities rests on the centerline of a highway and both authorities have jurisdiction over the highway, the speed limit for the part of the highway within their joint jurisdiction shall be either one of the following as agreed to by both authorities:

(i) Either prima-facie speed limit permitted by division (B) of this section;

(ii) An altered speed limit determined and posted in accordance with this section.

(b) If the local authorities are unable to reach an agreement, the speed limit shall remain as established and posted under this section.

(2) Neither local authority may declare an altered prima-facie speed limit pursuant to this section on the part of the highway under their joint jurisdiction unless both of the local authorities determine, upon the basis of an engineering and traffic investigation, that the speed permitted by this section is greater than is reasonable or safe under the conditions found to exist at the location and both authorities agree upon a uniform reasonable and safe prima-facie speed limit of less than fifty-five but not less than twenty-five miles per hour for that location. If both authorities so agree, each shall follow the procedure specified in this section for altering the prima-facie speed limit on the highway, and the speed limit for the part of the highway within their joint jurisdiction shall be uniformly altered. No altered speed limit may be withdrawn unless both local authorities determine that the altered prima-facie speed limit previously adopted becomes unreasonable and each adopts a resolution withdrawing the altered prima-facie speed limit pursuant to the procedure specified in this section.

(O) As used in this section:

(1) "Interstate system" has the same meaning as in 23 U.S.C.A. 101.

(2) "Commercial bus" means a motor vehicle designed for carrying more than nine passengers and used for the transportation of persons for compensation.

(3) "Noncommercial bus" includes but is not limited to a school bus or a motor vehicle operated solely for the transportation of persons associated with a charitable or nonprofit organization.

(4) "Outerbelt" means a portion of a freeway that is part of the interstate system and is located in the outer vicinity of a major municipal corporation or group of municipal corporations, as designated by the director.

(P)

(1) A violation of any provision of this section is one of the following:

(a) Except as otherwise provided in divisions (P)(1)(b), (1)(c), (2), and (3) of this section, a minor misdemeanor;

(b) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to two violations of any provision of this section or of any provision of a municipal ordinance that is substantially similar to any provision of this section, a misdemeanor of the fourth degree;

(c) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to three or more violations of any provision of this section or of any provision of a municipal ordinance that is substantially similar to any provision of this section, a misdemeanor of the third degree.

(2) If the offender has not previously been convicted of or pleaded guilty to a violation of any provision of this section or of any provision of a municipal ordinance that is substantially similar to this section and operated a motor vehicle faster than thirty-five miles an hour in a business district of a municipal corporation, faster than fifty miles an hour in other portions of a municipal corporation, or faster than thirty-five miles an hour in a school zone during recess or while children are going to or leaving school during the school's opening or closing hours, a misdemeanor of the fourth degree.

(3) Notwithstanding division (P)(1) of this section, if the offender operated a motor vehicle in a construction zone where a sign was then posted in accordance with section 4511.98 of the Revised Code, the court, in addition to all other penalties provided by law, shall impose upon the offender a fine of two times the usual amount imposed for the violation. No court shall impose a fine of two times the usual amount imposed for the violation upon an offender if the offender alleges, in an affidavit filed with the court prior to the offender's sentencing, that the offender is indigent and is unable to pay the fine imposed pursuant to this division and if the court determines that the offender is an indigent person and unable to pay the fine.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.106,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004; 03-29-2005; 06-15-2006; 2007 HB67 07-03-2007; 2009 HB2 07-01-2009

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §755.40.

This section is set out twice. See also § 4511.21, effective until 7/1/2013.



Section 4511.211 - Establishing speed limit on private road or driveway.

(A) The owner of a private road or driveway located in a private residential area containing twenty or more dwelling units may establish a speed limit on the road or driveway by complying with all of the following requirements:

(1) The speed limit is not less than twenty-five miles per hour and is indicated by a sign that is in a proper position, is sufficiently legible to be seen by an ordinarily observant person, and meets the specifications for the basic speed limit sign included in the manual adopted by the department of transportation pursuant to section 4511.09 of the Revised Code;

(2) The owner has posted a sign at the entrance of the private road or driveway that is in plain view and clearly informs persons entering the road or driveway that they are entering private property, a speed limit has been established for the road or driveway, and the speed limit is enforceable by law enforcement officers under state law.

(B) No person shall operate a vehicle upon a private road or driveway as provided in division (A) of this section at a speed exceeding any speed limit established and posted pursuant to that division.

(C) When a speed limit is established and posted in accordance with division (A) of this section, any law enforcement officer may apprehend a person violating the speed limit of the residential area by utilizing any of the means described in section 4511.091 of the Revised Code or by any other accepted method of determining the speed of a motor vehicle and may stop and charge the person with exceeding the speed limit.

(D) Points shall be assessed for violation of a speed limit established and posted in accordance with division (A) of this section in accordance with section 4510.036 of the Revised Code.

(E) As used in this section:

(1) "Owner" includes but is not limited to a person who holds title to the real property in fee simple, a condominium owners' association, a property owner's association, the board of directors or trustees of a private community, and a nonprofit corporation governing a private community.

(2) "Private residential area containing twenty or more dwelling units" does not include a Chautauqua assembly as defined in section 4511.90 of the Revised Code.

(F) A violation of division (B) of this section is one of the following:

(1) Except as otherwise provided in divisions (F)(2) and (3) of this section, a minor misdemeanor;

(2) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to two violations of division (B) of this section or of any municipal ordinance that is substantially similar to division (B) of this section, a misdemeanor of the fourth degree;

(3) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to three or more violations of division (B) of this section or of any municipal ordinance that is substantially similar to division (B) of this section, a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.212 - Complaint of noncompliance by local authority with school zone sign laws.

(A) As used in this section, "local authority" means the legislative authority of a municipal corporation, the board of trustees of a township, or the board of county commissioners of a county.

(B) The board of education or the chief administrative officer operating or in charge of any school may submit a written complaint to the director of transportation alleging that a local authority is not complying with section 4511.11 or divisions (B)(1)(a) to (d) of section 4511.21 of the Revised Code with regard to school zones. Upon receipt of such a complaint, the director shall review or investigate the facts of the complaint and discuss the complaint with the local authority and the board of education or chief administrative officer submitting the complaint. If the director finds that the local authority is not complying with section 4511.11 or divisions (B)(1)(a) to (d) of section 4511.21 of the Revised Code with regard to school zones, the director shall issue a written order requiring the local authority to comply by a specified date and the local authority shall comply with the order. If the local authority fails to comply with the order, the director shall implement the order and charge the local authority for the cost of the implementation. Any local authority being so charged shall pay to the state the amount charged. Any amounts received under this section shall be deposited into the state treasury to the credit of the highway operating fund created by section 5735.291 of the Revised Code.

Effective Date: 08-19-1992



Section 4511.213 - Approaching stationary public safety vehicle displaying emergency light.

(A) The driver of a motor vehicle, upon approaching a stationary public safety vehicle, an emergency vehicle, or a road service vehicle that is displaying the appropriate visual signals by means of flashing , oscillating, or rotating lights, as prescribed in section 4513.17 of the Revised Code, shall do either of the following:

(1) If the driver of the motor vehicle is traveling on a highway that consists of at least two lanes that carry traffic in the same direction of travel as that of the driver's motor vehicle, the driver shall proceed with due caution and, if possible and with due regard to the road, weather, and traffic conditions, shall change lanes into a lane that is not adjacent to that of the stationary public safety vehicle, an emergency vehicle, or a road service vehicle.

(2) If the driver is not traveling on a highway of a type described in division (A)(1) of this section, or if the driver is traveling on a highway of that type but it is not possible to change lanes or if to do so would be unsafe, the driver shall proceed with due caution, reduce the speed of the motor vehicle, and maintain a safe speed for the road, weather, and traffic conditions.

(B) This section does not relieve the driver of a public safety vehicle, an emergency vehicle, or a road service vehicle from the duty to drive with due regard for the safety of all persons and property upon the highway.

(C) No person shall fail to drive a motor vehicle in compliance with division (A)(1) or (2) of this section when so required by division (A) of this section.

(D)

(1) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

(2) Notwithstanding section 2929.28 of the Revised Code, upon a finding that a person operated a motor vehicle in violation of division (C) of this section, the court, in addition to all other penalties provided by law, shall impose a fine of two times the usual amount imposed for the violation.

Effective Date: 01-01-2004; 2009 HB2 07-01-2009



Section 4511.214 - [Effective 1/1/2017] Operation of low-speed, under-speed, or utility vehicle, or a mini-truck.

(A)

(1) No person shall operate a low-speed vehicle upon any street or highway having an established speed limit greater than thirty-five miles per hour.

(2) No person shall operate an under-speed or utility vehicle or a mini-truck upon any street or highway except as follows:

(a) Upon a street or highway having an established speed limit not greater than thirty-five miles per hour and only upon such streets or highways where a local authority has granted permission for such operation in accordance with section 4511.215 of the Revised Code;

(b) A state park or political subdivision employee or volunteer operating a utility vehicle exclusively within the boundaries of state parks or political subdivision parks for the operation or maintenance of state or political subdivision park facilities.

(3) No person shall operate a motor-driven cycle or motor scooter upon any street or highway having an established speed limit greater than forty-five miles per hour.

(B) This section does not prohibit either of the following:

(1) A person operating a low-speed vehicle, under-speed, or utility vehicle or a mini-truck from proceeding across an intersection of a street or highway having a speed limit greater than thirty-five miles per hour;

(2) A person operating a motor-driven cycle or motor scooter from proceeding across an intersection of a street or highway having a speed limit greater than forty-five miles per hour.

(C) Nothing in this section shall prevent a local authority from adopting more stringent local ordinances, resolutions, or regulations governing the operation of a low-speed vehicle or a mini-truck, or a motor-driven cycle or motor scooter.

(D) Except as otherwise provided in this division, whoever violates division (A) of this section is guilty of a minor misdemeanor. If within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Added by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4511.215 - [Effective 1/1/2017] Local authorization for operation of low-speed, under-speed, or utility vehicle, or a mini-truck.

(A) By ordinance or resolution, a local authority may authorize the operation of under-speed or utility vehicles or mini-trucks on a public street or highway under its jurisdiction. A local authority that authorizes the operation of under-speed or utility vehicles or mini-trucks shall do all of the following:

(1) Limit the operation of those vehicles to streets and highways having an established speed limit not greater than thirty-five miles per hour;

(2) Require the vehicle owner who wishes to operate an under-speed or utility vehicle or a mini-truck on the public streets or highways to submit the vehicle to an inspection conducted by a local law enforcement agency that complies with inspection requirements established by the department of public safety under section 4513.02 of the Revised Code;

(3) Permit the operation on public streets or highways of only those vehicles that successfully pass the required vehicle inspection, are registered in accordance with Chapter 4503. of the Revised Code, and are titled in accordance with Chapter 4505. of the Revised Code;

(4) Notify the director of public safety, in a manner the director determines, of the authorization for the operation of under-speed or utility vehicles or mini-trucks.

(B) A local authority may establish additional requirements for the operation of under-speed or utility vehicles or mini-trucks on its streets and highways.

Added by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4511.22 - Slow speed.

(A) No person shall stop or operate a vehicle, trackless trolley, or street car at such an unreasonably slow speed as to impede or block the normal and reasonable movement of traffic, except when stopping or reduced speed is necessary for safe operation or to comply with law.

(B) Whenever the director of transportation or local authorities determine on the basis of an engineering and traffic investigation that slow speeds on any part of a controlled-access highway, expressway, or freeway consistently impede the normal and reasonable movement of traffic, the director or such local authority may declare a minimum speed limit below which no person shall operate a motor vehicle, trackless trolley, or street car except when necessary for safe operation or in compliance with law. No minimum speed limit established hereunder shall be less than thirty miles per hour, greater than fifty miles per hour, nor effective until the provisions of section 4511.21 of the Revised Code, relating to appropriate signs, have been fulfilled and local authorities have obtained the approval of the director.

(C) In a case involving a violation of this section, the trier of fact, in determining whether the vehicle was being operated at an unreasonably slow speed, shall consider the capabilities of the vehicle and its operator.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.23 - Speed limits on bridges.

(A) No person shall operate a vehicle, trackless trolley, or streetcar over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed that can be maintained with safety to such bridge or structure, when such structure is posted with signs as provided in this section.

The department of transportation upon request from any local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it finds that such structure cannot with safety withstand traffic traveling at the speed otherwise permissible under sections 4511.01 to 4511.85 and 4511.98 of the Revised Code, the department shall determine and declare the maximum speed of traffic which such structure can withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained at a distance of at least one hundred feet before each end of such structure.

Upon the trial of any person charged with a violation of this section, proof of said determination of the maximum speed by the department and the existence of said signs shall constitute prima-facie evidence of the maximum speed which can be maintained with safety to such bridge or structure.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.24 - Speed limits not applicable to emergency or public safety vehicles.

The prima-facie speed limitations set forth in section 4511.21 of the Revised Code do not apply to emergency vehicles or public safety vehicles when they are responding to emergency calls and are equipped with and displaying at least one flashing, rotating, or oscillating light visible under normal atmospheric conditions from a distance of five hundred feet to the front of the vehicle and when the drivers thereof sound audible signals by bell, siren, or exhaust whistle. This section does not relieve the driver of an emergency vehicle or public safety vehicle from the duty to drive with due regard for the safety of all persons using the street or highway.

Effective Date: 01-01-1975



Section 4511.25 - Lanes of travel upon roadways of sufficient width.

(A) Upon all roadways of sufficient width, a vehicle or trackless trolley shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction, or when making a left turn under the rules governing such movements;

(2) When an obstruction exists making it necessary to drive to the left of the center of the highway; provided, any person so doing shall yield the right of way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3) When driving upon a roadway divided into three or more marked lanes for traffic under the rules applicable thereon;

(4) When driving upon a roadway designated and posted with signs for one-way traffic;

(5) When otherwise directed by a police officer or traffic control device.

(B)

(1) Upon all roadways any vehicle or trackless trolley proceeding at less than the prevailing and lawful speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, and far enough to the right to allow passing by faster vehicles if such passing is safe and reasonable, except under any of the following circumstances:

(a) When overtaking and passing another vehicle or trackless trolley proceeding in the same direction ;

(b) When preparing for a left turn;

(c) When the driver must necessarily drive in a lane other than the right-hand lane to continue on the driver's intended route.

(2) Nothing in division (B)(1) of this section requires a driver of a slower vehicle to compromise the driver's safety to allow overtaking by a faster vehicle.

(C) Upon any roadway having four or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle or trackless trolley shall be driven to the left of the center line of the roadway, except when authorized by official traffic control devices designating certain lanes to the left of the center of the roadway for use by traffic not otherwise permitted to use the lanes, or except as permitted under division (A)(2) of this section.

This division shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road, or driveway.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.251 - Street racing.

(A) As used in this section and section 4510.036 of the Revised Code, "street racing" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to out-distance each other or the operation of one or more vehicles over a common selected course, from the same point to the same point, wherein timing is made of the participating vehicles involving competitive accelerations or speeds. Persons rendering assistance in any manner to such competitive use of vehicles shall be equally charged as the participants. The operation of two or more vehicles side by side either at speeds in excess of prima-facie lawful speeds established by divisions (B)(1)(a) to (B)(8) of section 4511.21 of the Revised Code or rapidly accelerating from a common starting point to a speed in excess of such prima-facie lawful speeds shall be prima-facie evidence of street racing.

(B) No person shall participate in street racing upon any public road, street, or highway in this state.

(C) Whoever violates this section is guilty of street racing, a misdemeanor of the first degree. In addition to any other sanctions, the court shall suspend the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege for not less than thirty days or more than three years. No judge shall suspend the first thirty days of any suspension of an offender's license, permit, or privilege imposed under this division.

Effective Date: 01-01-2004; 06-01-2004; 06-15-2006



Section 4511.252 - Closing roads for supervised sports car racing.

In townships in this state composed entirely of islands, the legislative authority of a municipal corporation, the county commissioners of the county wherein such township is located, and the trustees of such township may, by joint consent, cause any road, street, or highway in said township, whether within or without the limits of a municipal corporation, excepting state highways, to be closed to public travel, except in cases of emergency, for periods of not to exceed twenty-four hours, and during such period such roads, streets, or highways so closed may be used for supervised sports car racing;

(A) Any competitive racing event to be held upon a public road, street, or highway shall be sponsored by a recognized responsible organization.

(B) Any race held pursuant to division (A) of this section shall be conducted under the rules and regulations of the Sports Car Clubs of America.

(C) Adequate barricades shall be maintained at all hazardous sections of the racing course, hazardous corners shall be provided with barricades in the form of bales of hay or similar material sufficient to check accidental deviations from the course, and spectators shall be prohibited from entering a designated zone within two hundred feet from such corner extending two hundred feet along the exit outside section of such corner.

(D) The sponsoring organization under division (A) of this section shall furnish public liability insurance in the amount of two hundred fifty thousand dollars because of bodily injury to or death of one person resulting from any one accident, in the amount of one million dollars because of bodily injury to or death of two or more persons in any one accident, and in the amount of fifty thousand dollars because of injury to property of others in any one accident.

Effective Date: 05-01-1963



Section 4511.26 - Vehicles traveling in opposite directions.

(A) Operators of vehicles and trackless trolleys proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction, each operator shall give to the other one-half of the main traveled portion of the roadway or as nearly one-half as is reasonable possible.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.27 - Overtaking and passing of vehicles proceeding in the same direction.

(A) The following rules govern the overtaking and passing of vehicles or trackless trolleys proceeding in the same direction:

(1) The operator of a vehicle or trackless trolley overtaking another vehicle or trackless trolley proceeding in the same direction shall, except as provided in division (A)(3) of this section, signal to the vehicle or trackless trolley to be overtaken, shall pass to the left thereof at a safe distance, and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle or trackless trolley.

(2) Except when overtaking and passing on the right is permitted, the operator of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle at the latter's audible signal, and the operator shall not increase the speed of the operator's vehicle until completely passed by the overtaking vehicle.

(3) The operator of a vehicle or trackless trolley overtaking and passing another vehicle or trackless trolley proceeding in the same direction on a divided highway as defined in section 4511.35 of the Revised Code, a limited access highway as defined in section 5511.02 of the Revised Code, or a highway with four or more traffic lanes, is not required to signal audibly to the vehicle or trackless trolley being overtaken and passed.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.28 - Overtaking and passing upon the right of another vehicle.

(A) The driver of a vehicle or trackless trolley may overtake and pass upon the right of another vehicle or trackless trolley only under the following conditions:

(1) When the vehicle or trackless trolley overtaken is making or about to make a left turn;

(2) Upon a roadway with unobstructed pavement of sufficient width for two or more lines of vehicles moving lawfully in the direction being traveled by the overtaking vehicle.

(B) The driver of a vehicle or trackless trolley may overtake and pass another vehicle or trackless trolley only under conditions permitting such movement in safety. The movement shall not be made by driving off the roadway.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.29 - Driving to left of center of roadway in overtaking and passing traffic proceeding in same direction.

(A) No vehicle or trackless trolley shall be driven to the left of the center of the roadway in overtaking and passing traffic proceeding in the same direction, unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made, without interfering with the safe operation of any traffic approaching from the opposite direction or any traffic overtaken. In every event the overtaking vehicle or trackless trolley must return to an authorized lane of travel as soon as practicable and in the event the passing movement involves the use of a lane authorized for traffic approaching from the opposite direction, before coming within two hundred feet of any approaching vehicle.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.30 - Driving upon left side of roadway.

(A) No vehicle or trackless trolley shall be driven upon the left side of the roadway under the following conditions:

(1) When approaching the crest of a grade or upon a curve in the highway, where the operator's view is obstructed within such a distance as to create a hazard in the event traffic might approach from the opposite direction;

(2) When the view is obstructed upon approaching within one hundred feet of any bridge, viaduct, or tunnel;

(3) When approaching within one hundred feet of or traversing any intersection or railroad grade crossing.

(B) This section does not apply to vehicles or trackless trolleys upon a one-way roadway, upon a roadway where traffic is lawfully directed to be driven to the left side, or under the conditions described in division (A)(2) of section 4511.25 of the Revised Code.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.31 - Establishing hazardous zones.

(A) The department of transportation may determine those portions of any state highway where overtaking and passing other traffic or driving to the left of the center or center line of the roadway would be especially hazardous and may, by appropriate signs or markings on the highway, indicate the beginning and end of such zones. When such signs or markings are in place and clearly visible, every operator of a vehicle or trackless trolley shall obey the directions of the signs or markings, notwithstanding the distances set out in section 4511.30 of the Revised Code.

(B) Division (A) of this section does not apply when all of the following apply:

(1) The slower vehicle is proceeding at less than half the speed of the speed limit applicable to that location.

(2) The faster vehicle is capable of overtaking and passing the slower vehicle without exceeding the speed limit.

(3) There is sufficient clear sight distance to the left of the center or center line of the roadway to meet the overtaking and passing provisions of section 4511.29 of the Revised Code, considering the speed of the slower vehicle.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.32 - One-way traffic - rotary islands.

(A) The department of transportation may designate any highway or any separate roadway under its jurisdiction for one-way traffic and shall erect appropriate signs giving notice thereof.

Upon a roadway designated and posted with signs for one-way traffic a vehicle shall be driven only in the direction designated.

A vehicle passing around a rotary traffic island shall be driven only to the right of the rotary traffic island.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.33 - Driving in marked lanes.

(A) Whenever any roadway has been divided into two or more clearly marked lanes for traffic, or wherever within municipal corporations traffic is lawfully moving in two or more substantially continuous lines in the same direction, the following rules apply:

(1) A vehicle or trackless trolley shall be driven, as nearly as is practicable, entirely within a single lane or line of traffic and shall not be moved from such lane or line until the driver has first ascertained that such movement can be made with safety.

(2) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle or trackless trolley shall not be driven in the center lane except when overtaking and passing another vehicle or trackless trolley where the roadway is clearly visible and such center lane is clear of traffic within a safe distance, or when preparing for a left turn, or where such center lane is at the time allocated exclusively to traffic moving in the direction the vehicle or trackless trolley is proceeding and is posted with signs to give notice of such allocation.

(3) Official signs may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway, or restricting the use of a particular lane to only buses during certain hours or during all hours, and drivers of vehicles and trackless trolleys shall obey the directions of such signs.

(4) Official traffic control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.34 - Space between moving vehicles.

(A) The operator of a motor vehicle, streetcar, or trackless trolley shall not follow another vehicle, streetcar, or trackless trolley more closely than is reasonable and prudent, having due regard for the speed of such vehicle, streetcar, or trackless trolley, and the traffic upon and the condition of the highway.

The driver of any truck, or motor vehicle drawing another vehicle, when traveling upon a roadway outside a business or residence district shall maintain a sufficient space, whenever conditions permit, between such vehicle and another vehicle ahead so an overtaking motor vehicle may enter and occupy such space without danger. This paragraph does not prevent overtaking and passing nor does it apply to any lane specially designated for use by trucks.

Outside a municipal corporation, the driver of any truck, or motor vehicle when drawing another vehicle, while ascending to the crest of a grade beyond which the driver's view of a roadway is obstructed, shall not follow within three hundred feet of another truck, or motor vehicle drawing another vehicle. This paragraph shall not apply to any lane specially designated for use by trucks.

Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, shall maintain a sufficient space between such vehicles so an overtaking vehicle may enter and occupy such space without danger. This paragraph shall not apply to funeral processions.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.35 - Divided roadways.

(A) Whenever any highway has been divided into two roadways by an intervening space, or by a physical barrier, or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway, and no vehicle shall be driven over, across, or within any such dividing space, barrier, or section, except through an opening, crossover, or intersection established by public authority. This section does not prohibit the occupancy of such dividing space, barrier, or section for the purpose of an emergency stop or in compliance with an order of a police officer.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.36 - Rules for turns at intersections.

(A) The driver of a vehicle intending to turn at an intersection shall be governed by the following rules:

(1) Approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) At any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection.

(3) At any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane of the roadway being entered lawfully available to traffic moving in that lane.

(B) The operator of a trackless trolley shall comply with divisions (A)(1), (2), and (3) of this section wherever practicable.

(C) The department of transportation and local authorities in their respective jurisdictions may cause markers, buttons, or signs to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles, streetcars, or trackless trolleys, turning at an intersection, and when markers, buttons, or signs are so placed, no operator of a vehicle, streetcar, or trackless trolley shall turn such vehicle, streetcar, or trackless trolley at an intersection other than as directed and required by such markers, buttons, or signs.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.37 - Turning in roadway prohibited - exceptions.

(A) Except as provided in section 4511.13 and division (B) of this section, no vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, if the vehicle cannot be seen within five hundred feet by the driver of any other vehicle approaching from either direction.

(B) The driver of an emergency vehicle or public safety vehicle, when responding to an emergency call, may turn the vehicle so as to proceed in the opposite direction. This division applies only when the emergency vehicle or public safety vehicle is responding to an emergency call, is equipped with and displaying at least one flashing, rotating, or oscillating light visible under normal atmospheric conditions from a distance of five hundred feet to the front of the vehicle, and when the driver of the vehicle is giving an audible signal by siren, exhaust whistle, or bell. This division does not relieve the driver of an emergency vehicle or public safety vehicle from the duty to drive with due regard for the safety of all persons and property upon the highway.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 01-01-2004



Section 4511.38 - Rules for starting and backing vehicles.

(A) No person shall start a vehicle, streetcar, or trackless trolley which is stopped, standing, or parked until such movement can be made with reasonable safety.

Before backing, operators of vehicle, streetcars, or trackless trolleys shall give ample warning, and while backing they shall exercise vigilance not to injure person or property on the street or highway.

No person shall back a motor vehicle on a freeway, except: in a rest area; in the performance of public works or official duties; as a result of an emergency caused by an accident or breakdown of a motor vehicle.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.39 - Turn and stop signals.

(A) No person shall turn a vehicle or trackless trolley or move right or left upon a highway unless and until such person has exercised due care to ascertain that the movement can be made with reasonable safety nor without giving an appropriate signal in the manner hereinafter provided.

When required, a signal of intention to turn or move right or left shall be given continuously during not less than the last one hundred feet traveled by the vehicle or trackless trolley before turning, except that in the case of a person operating a bicycle, the signal shall be made not less than one time but is not required to be continuous. A bicycle operator is not required to make a signal if the bicycle is in a designated turn lane, and a signal shall not be given when the operator's hands are needed for the safe operation of the bicycle.

No person shall stop or suddenly decrease the speed of a vehicle or trackless trolley without first giving an appropriate signal in the manner provided herein to the driver of any vehicle or trackless trolley immediately to the rear when there is opportunity to give a signal.

Any stop or turn signal required by this section shall be given either by means of the hand and arm, or by signal lights that clearly indicate to both approaching and following traffic intention to turn or move right or left, except that any motor vehicle in use on a highway shall be equipped with, and the required signal shall be given by, signal lights when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of such motor vehicle exceeds twenty-four inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds fourteen feet, whether a single vehicle or a combination of vehicles.

The signal lights required by this section shall not be flashed on one side only on a disabled vehicle or trackless trolley, flashed as a courtesy or "do pass" signal to operators of other vehicles or trackless trolleys approaching from the rear, nor be flashed on one side only of a parked vehicle or trackless trolley except as may be necessary for compliance with this section.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.40 - Hand and arm signals.

(A) Except as provided in division (B) of this section, all signals required by sections 4511.01 to 4511.78 of the Revised Code, when given by hand and arm, shall be given from the left side of the vehicle in the following manner, and such signals shall indicate as follows:

(1) Left turn, hand and arm extended horizontally;

(2) Right turn, hand and arm extended upward;

(3) Stop or decrease speed, hand and arm extended downward.

(B) As an alternative to division (A)(2) of this section, a person operating a bicycle may give a right turn signal by extending the right hand and arm horizontally and to the right side of the bicycle.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.41 - Right-of-way rule at intersections.

(A) When two vehicles, including any trackless trolley or streetcar, approach or enter an intersection from different streets or highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(B) The right-of-way rule declared in division (A) of this section is modified at through highways and otherwise as stated in Chapter 4511. of the Revised Code.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.42 - Right-of-way rule when turning left.

(A) The operator of a vehicle, streetcar, or trackless trolley intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right of way to any vehicle, streetcar, or trackless trolley approaching from the opposite direction, whenever the approaching vehicle, streetcar, or trackless trolley is within the intersection or so close to the intersection, alley, private road, or driveway as to constitute an immediate hazard.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.43 - Right-of-way rule at through highways, stop signs, yield signs.

(A) Except when directed to proceed by a law enforcement officer, every driver of a vehicle or trackless trolley approaching a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After having stopped, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time the driver is moving across or within the intersection or junction of roadways.

(B) The driver of a vehicle or trackless trolley approaching a yield sign shall slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After slowing or stopping, the driver shall yield the right-of-way to any vehicle or trackless trolley in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time the driver is moving across or within the intersection or junction of roadways. Whenever a driver is involved in a collision with a vehicle or trackless trolley in the intersection or junction of roadways, after driving past a yield sign without stopping, the collision shall be prima-facie evidence of the driver's failure to yield the right-of-way.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.431 - Stop prior to driving on sidewalk area.

(A) The driver of a vehicle or trackless trolley emerging from an alley, building, private road, or driveway within a business or residence district shall stop the vehicle or trackless trolley immediately prior to driving onto a sidewalk or onto the sidewalk area extending across the alley, building entrance, road, or driveway, or in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.432 - Stop signs on private residential road or driveway.

(A) The owner of a private road or driveway located in a private residential area containing twenty or more dwelling units may erect stop signs at places where the road or driveway intersects with another private road or driveway in the residential area, in compliance with all of the following requirements:

(1) The stop sign is sufficiently legible to be seen by an ordinarily observant person and meets the specifications of and is placed in accordance with the manual adopted by the department of transportation pursuant to section 4511.09 of the Revised Code.

(2) The owner has posted a sign at the entrance of the private road or driveway that is in plain view and clearly informs persons entering the road or driveway that they are entering private property, stop signs have been posted and must be obeyed, and the signs are enforceable by law enforcement officers under state law. The sign required by division (A)(2) of this section, where appropriate, may be incorporated with the sign required by division (A)(2) of section 4511.211 of the Revised Code.

(B) Division (A) of section 4511.43 and section 4511.46 of the Revised Code shall be deemed to apply to the driver of a vehicle on a private road or driveway where a stop sign is placed in accordance with division (A) of this section and to a pedestrian crossing such a road or driveway at an intersection where a stop sign is in place.

(C) When a stop sign is placed in accordance with division (A) of this section, any law enforcement officer may apprehend a person found violating the stop sign and may stop and charge the person with violating the stop sign.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

(E) As used in this section, and for the purpose of applying division (A) of section 4511.43 and section 4511.46 of the Revised Code to conduct under this section:

(1) "Intersection" means:

(a) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two private roads or driveways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different private roads or driveways joining at any other angle may come in conflict.

(b) Where a private road or driveway includes two roadways thirty feet or more apart, then every crossing of two roadways of such private roads or driveways shall be regarded as a separate intersection.

(2) "Roadway" means that portion of a private road or driveway improved, designed, or ordinarily used for vehicular travel, except the berm or shoulder. If a private road or driveway includes two or more separate roadways, the term "roadway" means any such roadway separately but not all such roadways collectively.

(3) "Owner" and "private residential area containing twenty or more dwelling units" have the same meanings as in section 4511.211 of the Revised Code.

Effective Date: 01-01-2004



Section 4511.44 - Right-of-way at highway from any place other than another roadway.

(A) The operator of a vehicle, streetcar, or trackless trolley about to enter or cross a highway from any place other than another roadway shall yield the right of way to all traffic approaching on the roadway to be entered or crossed.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.441 - Right-of-way of pedestrian on sidewalk.

(A) The driver of a vehicle shall yield the right-of-way to any pedestrian on a sidewalk.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.45 - Right-of-way of public safety or coroner's vehicle.

(A)

(1) Upon the approach of a public safety vehicle or coroner's vehicle, equipped with at least one flashing, rotating or oscillating light visible under normal atmospheric conditions from a distance of five hundred feet to the front of the vehicle and the driver is giving an audible signal by siren, exhaust whistle, or bell, no driver of any other vehicle shall fail to yield the right-of-way, immediately drive if practical to a position parallel to, and as close as possible to, the right edge or curb of the highway clear of any intersection, and stop and remain in that position until the public safety vehicle or coroner's vehicle has passed, except when otherwise directed by a police officer.

(2) Upon the approach of a public safety vehicle or coroner's vehicle, as stated in division (A)(1) of this section, no operator of any streetcar or trackless trolley shall fail to immediately stop the streetcar or trackless trolley clear of any intersection and keep it in that position until the public safety vehicle or coroner's vehicle has passed, except when otherwise directed by a police officer.

(B) This section does not relieve the driver of a public safety vehicle or coroner's vehicle from the duty to drive with due regard for the safety of all persons and property upon the highway.

(C) This section applies to a coroner's vehicle only when the vehicle is operated in accordance with section 4513.171 of the Revised Code. As used in this section, "coroner's vehicle" means a vehicle used by a coroner, deputy coroner, or coroner's investigator that is equipped with a flashing, oscillating, or rotating red or blue light and a siren, exhaust whistle, or bell capable of giving an audible signal.

(D) Except as otherwise provided in this division, whoever violates division (A)(1) or (2) of this section is guilty of a misdemeanor of the fourth degree on a first offense. On a second offense within one year after the first offense, the person is guilty of a misdemeanor of the third degree, and, on each subsequent offense within one year after the first offense, the person is guilty of a misdemeanor of the second degree.

Effective Date: 01-01-2004



Section 4511.451 - Right-of way of funeral vehicle.

(A) As used in this section, "funeral procession" means two or more vehicles accompanying the cremated remains or the body of a deceased person in the daytime when each of the vehicles has its headlights lighted and is displaying a purple and white or an orange and white pennant attached to each vehicle in such a manner as to be clearly visible to traffic approaching from any direction.

(B) Excepting public safety vehicles proceeding in accordance with section 4511.45 of the Revised Code or when directed otherwise by a police officer, pedestrians and the operators of all vehicles, street cars, and trackless trolleys shall yield the right of way to each vehicle that is a part of a funeral procession. Whenever the lead vehicle in a funeral procession lawfully enters an intersection, the remainder of the vehicles in the procession may continue to follow the lead vehicle through the intersection notwithstanding any traffic control devices or right of way provisions of the Revised Code, provided that the operator of each vehicle exercises due care to avoid colliding with any other vehicle or pedestrian.

(C) No person shall operate any vehicle as a part of a funeral procession without having the headlights of the vehicle lighted and without displaying a purple and white or an orange and white pennant in such a manner as to be clearly visible to traffic approaching from any direction.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 10-12-2006



Section 4511.452 - Right-of-way yielded by pedestrian to public safety vehicle.

(A) Upon the immediate approach of a public safety vehicle, as stated in section 4511.45 of the Revised Code, every pedestrian shall yield the right-of-way to the public safety vehicle.

(B) This section shall not relieve the driver of a public safety vehicle from the duty to exercise due care to avoid colliding with any pedestrian.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.453 - Immunity of funeral home operator.

(A) Neither the owner, the operator, or an employee of a funeral home nor the owner or operator of a funeral escort vehicle is liable in damages in a civil action for injury, death, or loss to person or property that allegedly arises from the movement of a funeral procession if either of the following applies:

(1) The movement of the funeral procession is in accordance with section 4511.451 of the Revised Code.

(2) The movement of the funeral procession generally is in accordance with section 4511.451 of the Revised Code, but the operator of one or more motor vehicles that are in the procession, that are not owned or operated by the owner, the operator, or an employee of the funeral home, and that are not funeral escort vehicles fails to do either of the following and the injury, death, or loss to person or property allegedly arose from that failure:

(a) Exercise due care as required by division (B) of section 4511.451 of the Revised Code;

(b) Comply with division (C) of section 4511.451 of the Revised Code, provided that the owner, the operator, or an employee of the funeral home informed the motor vehicle operator of the requirements and made the appropriate pennant available to the motor vehicle operator.

(B)

(1) This section does not apply if the injury, death, or loss allegedly arose from any of the following:

(a) The willful, wanton, or intentional acts or omissions of the owner, the operator, or an employee of a funeral home or the owner or the operator of a funeral escort vehicle;

(b) The negligent or reckless acts or omissions in the operation of a motor vehicle by the owner, the operator, or an employee of a funeral home or the owner or the operator of a funeral escort vehicle.

(2) This section does not create a new cause of action or substantive legal right against an owner, operator, or employee of a funeral home or an owner or operator of a funeral escort vehicle.

(3) This section does not affect any immunities from civil liability or defenses established by another section of the Revised Code or any immunities from civil liability or defenses available at common law to which an owner, operator, or employee of a funeral home or an owner or operator of a funeral escort vehicle may be entitled.

(C) As used in this section:

(1) "Funeral home" has the same meaning as in section 4717.01 of the Revised Code.

(2) "Funeral procession" has the same meaning as in section 4511.451 of the Revised Code.

Effective Date: 04-07-2003



Section 4511.46 - Right-of-way of pedestrian within crosswalk.

(A) When traffic control signals are not in place, not in operation, or are not clearly assigning the right-of-way, the driver of a vehicle, trackless trolley, or streetcar shall yield the right of way, slowing down or stopping if need be to so yield or if required by section 4511.132 of the Revised Code, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(B) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle, trackless trolley, or streetcar which is so close as to constitute an immediate hazard.

(C) Division (A) of this section does not apply under the conditions stated in division (B) of section 4511.48 of the Revised Code.

(D) Whenever any vehicle, trackless trolley, or streetcar is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle, trackless trolley, or streetcar approaching from the rear shall not overtake and pass the stopped vehicle.

(E) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.47 - Right-of-way of blind person.

(A) As used in this section "blind person" or "blind pedestrian" means a person having not more than 20/200 visual acuity in the better eye with correcting lenses or visual acuity greater than 20/200 but with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

The driver of every vehicle shall yield the right of way to every blind pedestrian guided by a guide dog, or carrying a cane which is predominantly white or metallic in color, with or without a red tip.

(B) No person, other than a blind person, while on any public highway, street, alley, or other public thoroughfare shall carry a white or metallic cane with or without a red tip.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.48 - Right-of-way yielded by pedestrian.

(A) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right of way to all vehicles, trackless trolleys, or streetcars upon the roadway.

(B) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right of way to all traffic upon the roadway.

(C) Between adjacent intersections at which traffic control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

(D) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic control devices pertaining to such crossing movements.

(E) This section does not relieve the operator of a vehicle, streetcar, or trackless trolley from exercising due care to avoid colliding with any pedestrian upon any roadway.

(F) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.481 - Intoxicated or drugged pedestrian on highway.

(A) A pedestrian who is under the influence of alcohol, any drug of abuse, or any combination of them to a degree that renders the pedestrian a hazard shall not walk or be upon a highway.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.49 - Pedestrians on right half of crosswalk.

(A) Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.491 - Motorized wheelchair operator has rights and duties of pedestrian.

Every person operating a motorized wheelchair shall have all of the rights and duties applicable to a pedestrian that are contained in this chapter, except those provisions which by their nature can have no application.

Effective Date: 11-28-1990



Section 4511.50 - Pedestrian walking in roadway.

(A) Where a sidewalk is provided and its use is practicable, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

(B) Where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.

(C) Where neither a sidewalk nor a shoulder is available, any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway, and, if on a two-way roadway, shall walk only on the left side of the roadway.

(D) Except as otherwise provided in sections 4511.13 and 4511.46 of the Revised Code, any pedestrian upon a roadway shall yield the right-of-way to all vehicles, trackless trolleys, or streetcars upon the roadway.

(E) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.51 - Hitchhiking - soliciting employment, business, or contributions from occupant of vehicle.

(A) No person while on a roadway outside a safety zone shall solicit a ride from the driver of any vehicle.

(B)

(1) Except as provided in division (B)(2) of this section, no person shall stand on a highway for the purpose of soliciting employment, business, or contributions from the occupant of any vehicle.

(2) The legislative authority of a municipal corporation, by ordinance, may authorize the issuance of a permit to a charitable organization to allow a person acting on behalf of the organization to solicit charitable contributions from the occupant of a vehicle by standing on a highway, other than a freeway as provided in division (A)(1) of section 4511.051 of the Revised Code, that is under the jurisdiction of the municipal corporation. The permit shall be valid for only one period of time, which shall be specified in the permit, in any calendar year. The legislative authority also may specify the locations where contributions may be solicited and may impose any other restrictions on or requirements regarding the manner in which the solicitations are to be conducted that the legislative authority considers advisable.

(3) As used in division (B)(2) of this section, "charitable organization" means an organization that has received from the internal revenue service a currently valid ruling or determination letter recognizing the tax-exempt status of the organization pursuant to section 501(c)(3) of the "Internal Revenue Code."

(C) No person shall hang onto or ride on the outside of any motor vehicle, streetcar, or trackless trolley while it is moving upon a roadway, except mechanics or test engineers making repairs or adjustments, or workers performing specialized highway or street maintenance or construction under authority of a public agency.

(D) No operator shall knowingly permit any person to hang onto, or ride on the outside of, any motor vehicle, streetcar, or trackless trolley while it is moving upon a roadway, except mechanics or test engineers making repairs or adjustments, or workers performing specialized highway or street maintenance or construction under authority of a public agency.

(E) No driver of a truck, trailer, or semitrailer shall knowingly permit any person who has not attained the age of sixteen years to ride in the unenclosed or unroofed cargo storage area of the driver's vehicle if the vehicle is traveling faster than twenty-five miles per hour, unless either of the following applies:

(1) The cargo storage area of the vehicle is equipped with a properly secured seat to which is attached a seat safety belt that is in compliance with federal standards for an occupant restraining device as defined in division (A)(2) of section 4513.263 of the Revised Code, the seat and seat safety belt were installed at the time the vehicle was originally assembled, and the person riding in the cargo storage area is in the seat and is wearing the seat safety belt;

(2) An emergency exists that threatens the life of the driver or the person being transported in the cargo storage area of the truck, trailer, or semitrailer.

(F) No driver of a truck, trailer, or semitrailer shall permit any person, except for those workers performing specialized highway or street maintenance or construction under authority of a public agency, to ride in the cargo storage area or on a tailgate of the driver's vehicle while the tailgate is unlatched.

(G)

(1) Except as otherwise provided in this division, whoever violates any provision of divisions (A) to (D) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates any provision of divisions (A) to (D) of this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates any provision of divisions (A) to (D) of this section is guilty of a misdemeanor of the third degree.

(2) Whoever violates division (E) or (F) of this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4511.511 - Pedestrian on bridge or railroad grade crossing.

(A) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.

(B) No pedestrian shall pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing or bridge while the gate or barrier is closed or is being opened or closed.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.512 - Operation of electric personal assistive mobility devices.

(A)

(1) Electric personal assistive mobility devices may be operated on the public streets, highways, sidewalks, and paths and portions of roadways set aside for the exclusive use of bicycles in accordance with this section.

(2) Except as otherwise provided in this section, those sections of this chapter that by their nature are applicable to an electric personal assistive mobility device apply to the device and the person operating it whenever it is operated upon any public street, highway, sidewalk, or path or upon any portion of a roadway set aside for the exclusive use of bicycles.

(3) A local authority may regulate or prohibit the operation of electric personal assistive mobility devices on public streets, highways, sidewalks, and paths, and portions of roadways set aside for the exclusive use of bicycles, under its jurisdiction.

(B) No operator of an electric personal assistive mobility device shall do any of the following:

(1) Fail to yield the right-of-way to all pedestrians and human-powered vehicles at all times;

(2) Fail to give an audible signal before overtaking and passing a pedestrian;

(3) Operate the device at night unless the device or its operator is equipped with or wearing both of the following:

(a) A lamp pointing to the front that emits a white light visible from a distance of not less than five hundred feet;

(b) A red reflector facing the rear that is visible from all distances from one hundred feet to six hundred feet when directly in front of lawful lower beams of head lamps on a motor vehicle.

(4) Operate the device on any portion of a street or highway that has an established speed limit of fifty-five miles per hour or more;

(5) Operate the device upon any path set aside for the exclusive use of pedestrians or other specialized use when an appropriate sign giving notice of the specialized use is posted on the path;

(6) If under eighteen years of age, operate the device unless wearing a protective helmet on the person's head with the chin strap properly fastened;

(7) If under sixteen years of age, operate the device unless, during the operation, the person is under the direct visual and audible supervision of another person who is eighteen years of age or older and is responsible for the immediate care of the person under sixteen years of age.

(C) No person who is under fourteen years of age shall operate an electric personal assistive mobility device.

(D) No person shall distribute or sell an electric personal assistive mobility device unless the device is accompanied by a written statement that is substantially equivalent to the following: "WARNING: TO REDUCE THE RISK OF SERIOUS INJURY, USE ONLY WHILE WEARING FULL PROTECTIVE EQUIPMENT - HELMET, WRIST GUARDS, ELBOW PADS, AND KNEE PADS."

(E) Nothing in this section affects or shall be construed to affect any rule of the director of natural resources or a board of park district commissioners governing the operation of vehicles on lands under the control of the director or board, as applicable.

(F)

(1) Whoever violates division (B) or (C) of this section is guilty of a minor misdemeanor and shall be punished as follows:

(a) The offender shall be fined ten dollars.

(b) If the offender previously has been convicted of or pleaded guilty to a violation of division (B) or (C) of this section or a substantially similar municipal ordinance, the court, in addition to imposing the fine required under division (F)(1) of this section, shall do one of the following:

(i) Order the impoundment for not less than one day but not more than thirty days of the electric personal assistive mobility device that was involved in the current violation of that division. The court shall order the device to be impounded at a safe indoor location designated by the court and may assess storage fees of not more than five dollars per day, provided the total storage, processing, and release fees assessed against the offender or the device in connection with the device's impoundment or subsequent release shall not exceed fifty dollars.

(ii) If the court does not issue an impoundment order pursuant to division (F)(1)(b)(i) of this section, issue an order prohibiting the offender from operating any electric personal assistive mobility device on the public streets, highways, sidewalks, and paths and portions of roadways set aside for the exclusive use of bicycles for not less than one day but not more than thirty days.

(2) Whoever violates division (D) of this section is guilty of a minor misdemeanor.

Effective Date: 10-24-2002



Section 4511.52 - Bicycles - issuance of ticket - points not assessed.

(A) Sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code that are applicable to bicycles apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles.

(B) Except as provided in division (D) of this section, a bicycle operator who violates any section of the Revised Code described in division (A) of this section that is applicable to bicycles may be issued a ticket, citation, or summons by a law enforcement officer for the violation in the same manner as the operator of a motor vehicle would be cited for the same violation. A person who commits any such violation while operating a bicycle shall not have any points assessed against the person's driver's license, commercial driver's license, temporary instruction permit, or probationary license under section 4510.036 of the Revised Code.

(C) Except as provided in division (D) of this section, in the case of a violation of any section of the Revised Code described in division (A) of this section by a bicycle operator or by a motor vehicle operator when the trier of fact finds that the violation by the motor vehicle operator endangered the lives of bicycle riders at the time of the violation, the court, notwithstanding any provision of the Revised Code to the contrary, may require the bicycle operator or motor vehicle operator to take and successfully complete a bicycling skills course approved by the court in addition to or in lieu of any penalty otherwise prescribed by the Revised Code for that violation.

(D) Divisions (B) and (C) of this section do not apply to violations of section 4511.19 of the Revised Code.

Effective Date: 10-01-1953; 09-21-2006



Section 4511.521 - Operation of motorized bicycles.

(A) No person shall operate a motorized bicycle upon a highway or any public or private property used by the public for purposes of vehicular travel or parking, unless all of the following conditions are met:

(1) The person is fourteen or fifteen years of age and holds a valid probationary motorized bicycle license issued after the person has passed the test provided for in this section, or the person is sixteen years of age or older and holds either a valid commercial driver's license issued under Chapter 4506. or a driver's license issued under Chapter 4507. of the Revised Code or a valid motorized bicycle license issued after the person has passed the test provided for in this section, except that if a person is sixteen years of age, has a valid probationary motorized bicycle license and desires a motorized bicycle license, the person is not required to comply with the testing requirements provided for in this section;

(2) The motorized bicycle is equipped in accordance with the rules adopted under division (B) of this section and is in proper working order;

(3) The person, if under eighteen years of age, is wearing a protective helmet on the person's head with the chin strap properly fastened and the motorized bicycle is equipped with a rear-view mirror.

(4) The person operates the motorized bicycle when practicable within three feet of the right edge of the roadway obeying all traffic rules applicable to vehicles.

(B) The director of public safety, subject to sections 119.01 to 119.13 of the Revised Code, shall adopt and promulgate rules concerning protective helmets, the equipment of motorized bicycles, and the testing and qualifications of persons who do not hold a valid driver's or commercial driver's license. The test shall be as near as practicable to the examination required for a motorcycle operator's endorsement under section 4507.11 of the Revised Code. The test shall also require the operator to give an actual demonstration of the operator's ability to operate and control a motorized bicycle by driving one under the supervision of an examining officer.

(C) Every motorized bicycle license expires on the birthday of the applicant in the fourth year after the date it is issued, but in no event shall any motorized bicycle license be issued for a period longer than four years.

(D) No person operating a motorized bicycle shall carry another person upon the motorized bicycle.

(E) The protective helmet and rear-view mirror required by division (A)(3) of this section shall, on and after January 1, 1985, conform with rules adopted by the director under division (B) of this section.

(F) Each probationary motorized bicycle license or motorized bicycle license shall be laminated with a transparent plastic material.

(G) Whoever violates division (A), (D), or (E) of this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4511.522 - [Repealed].

Effective Date: 11-02-1991



Section 4511.53 - [Effective Until 1/1/2017] Operation of bicycles, motorcycles and snowmobiles.

(A) For purposes of this section, "snowmobile" has the same meaning as given that term in section 4519.01 of the Revised Code.

(B) No person operating a bicycle shall ride other than upon or astride the permanent and regular seat attached thereto or carry any other person upon such bicycle other than upon a firmly attached and regular seat thereon, and no person shall ride upon a bicycle other than upon such a firmly attached and regular seat.

No person operating a motorcycle shall ride other than upon or astride the permanent and regular seat or saddle attached thereto, or carry any other person upon such motorcycle other than upon a firmly attached and regular seat or saddle thereon, and no person shall ride upon a motorcycle other than upon such a firmly attached and regular seat or saddle.

No person shall ride upon a motorcycle that is equipped with a saddle other than while sitting astride the saddle, facing forward, with one leg on each side of the motorcycle.

No person shall ride upon a motorcycle that is equipped with a seat other than while sitting upon the seat.

No person operating a bicycle shall carry any package, bundle, or article that prevents the driver from keeping at least one hand upon the handle bars.

[See following paragraph amended by 129th General AssemblyFile No.168,SB 114, §1 ] No bicycle or motorcycle shall be used to carry more persons at one time than the number for which it is designed and equipped, nor shall any motorcycle be operated on a highway when the handle bars or grips are more than fifteen inches higher than the seat or saddle for the operator.

[See 129th General AssemblyFile No.168,SB 114, §3 for effective date]No bicycle or motorcycle shall be used to carry more persons at one time than the number for which it is designed and equipped . No motorcycle shall be operated on a highway when the handlebars rise higher than the shoulders of the operator when the operator is seated in the operator's seat or saddle .

No person shall operate or be a passenger on a snowmobile or motorcycle without using safety glasses or other protective eye device. No person who is under the age of eighteen years, or who holds a motorcycle operator's endorsement or license bearing a "novice" designation that is currently in effect as provided in section 4507.13 of the Revised Code, shall operate a motorcycle on a highway, or be a passenger on a motorcycle, unless wearing a protective helmet on the person's head, and no other person shall be a passenger on a motorcycle operated by such a person unless similarly wearing a protective helmet. The helmet, safety glasses, or other protective eye device shall conform with rules adopted by the director of public safety. The provisions of this paragraph or a violation thereof shall not be used in the trial of any civil action.

(C)

(1) No person shall operate a motorcycle with a valid temporary instruction permit and temporary instruction permit identification card issued by the registrar of motor vehicles pursuant to section 4507.05 of the Revised Code unless the person, at the time of such operation, is wearing on the person's head a protective helmet that conforms with rules adopted by the director.

(2) No person shall operate a motorcycle with a valid temporary instruction permit and temporary instruction permit identification card issued by the registrar pursuant to section 4507.05 of the Revised Code in any of the following circumstances:

(a) At any time when lighted lights are required by division (A)(1) of section 4513.03 of the Revised Code;

(b) While carrying a passenger;

(c) On any limited access highway.

(D) Nothing in this section shall be construed as prohibiting the carrying of a child in a seat or trailer that is designed for carrying children and is firmly attached to the bicycle.

(E) [See following subsection (E) as amended by 129th General AssemblyFile No.168,SB 114, §1 ] Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

(E) [See 129th General AssemblyFile No.168,SB 114, §3 for effective date] Except as otherwise provided in this division, whoever violates division (B) or (C)(1) or (3) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates division (B) or (C)(1) or (3) of this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates division (B) or (C)(1) or (3) of this section is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-21-2006; 2008 HB562 09-22-2008

This section is set out twice. See also §4511.532, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4511.53 - [Effective 1/1/2017] Operation of bicycles, motorcycles and snowmobiles.

(A) For purposes of this section, "snowmobile" has the same meaning as given that term in section 4519.01 of the Revised Code.

(B) No person operating a bicycle shall ride other than upon or astride the permanent and regular seat attached thereto or carry any other person upon such bicycle other than upon a firmly attached and regular seat thereon, and no person shall ride upon a bicycle other than upon such a firmly attached and regular seat.

No person operating a motorcycle shall ride other than upon or astride the permanent and regular seat or saddle attached thereto, or carry any other person upon such motorcycle other than upon a firmly attached and regular seat or saddle thereon, and no person shall ride upon a motorcycle other than upon such a firmly attached and regular seat or saddle.

No person shall ride upon a motorcycle that is equipped with a saddle other than while sitting astride the saddle, facing forward, with one leg on each side of the motorcycle.

No person shall ride upon a motorcycle that is equipped with a seat other than while sitting upon the seat.

No person operating a bicycle shall carry any package, bundle, or article that prevents the driver from keeping at least one hand upon the handlebars.

[See 129th General AssemblyFile No.168,SB 114, §3 for effective date]No bicycle or motorcycle shall be used to carry more persons at one time than the number for which it is designed and equipped . No motorcycle shall be operated on a highway when the handlebars rise higher than the shoulders of the operator when the operator is seated in the operator's seat or saddle .

(C)

(1) Except as provided in division (C)(2) of this section, no person shall operate or be a passenger on a snowmobile or motorcycle without using safety glasses or other protective eye device. Except as provided in division (C)(2) of this section, no person who is under the age of eighteen years, or who holds a motorcycle operator's endorsement or license bearing a "novice" designation that is currently in effect as provided in section 4507.13 of the Revised Code, shall operate a motorcycle on a highway, or be a passenger on a motorcycle, unless wearing a United States department of transportation-approved protective helmet on the person's head, and no other person shall be a passenger on a motorcycle operated by such a person unless similarly wearing a protective helmet. The helmet, safety glasses, or other protective eye device shall conform with rules adopted by the director of public safety. The provisions of this paragraph or a violation thereof shall not be used in the trial of any civil action.

(2) Division (C)(1) of this section does not apply to a person operating a cab-enclosed motorcycle when the occupant compartment top is in place enclosing the occupants.

(3)

(a) No person shall operate a motorcycle with a valid temporary instruction permit and temporary instruction permit identification card issued by the registrar of motor vehicles pursuant to section 4507.05 of the Revised Code unless the person, at the time of such operation, is wearing on the person's head a protective helmet that has been approved by the United States department of transportation that conforms with rules adopted by the director.

(b) No person shall operate a motorcycle with a valid temporary instruction permit and temporary instruction permit identification card issued by the registrar pursuant to section 4507.05 of the Revised Code in any of the following circumstances:

(i) At any time when lighted lights are required by division (A)(1) of section 4513.03 of the Revised Code;

(ii) While carrying a passenger;

(iii) On any limited access highway or heavily congested roadway.

(D) Nothing in this section shall be construed as prohibiting the carrying of a child in a seat or trailer that is designed for carrying children and is firmly attached to the bicycle.

(E) [See 129th General AssemblyFile No.168,SB 114, §3 for effective date] Except as otherwise provided in this division, whoever violates division (B) or (C)(1) or (3) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates division (B) or (C)(1) or (3) of this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates division (B) or (C)(1) or (3) of this section is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004; 09-21-2006; 2008 HB562 09-22-2008

This section is set out twice. See also §4511.531, effective until 1/1/2017.



Section 4511.54 - Prohibition against attaching bicycles and sleds to vehicles.

(A) No person riding upon any bicycle, coaster, roller skates, sled, or toy vehicle shall attach the same or self to any streetcar, trackless trolley, or vehicle upon a roadway.

No operator shall knowingly permit any person riding upon any bicycle, coaster, roller skates, sled, or toy vehicle to attach the same or self to any streetcar, trackless trolley, or vehicle while it is moving upon a roadway.

This section does not apply to the towing of a disabled vehicle.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.55 - Operating bicycles and motorcycles on roadway.

(A) Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable obeying all traffic rules applicable to vehicles and exercising due care when passing a standing vehicle or one proceeding in the same direction.

(B) Persons riding bicycles or motorcycles upon a roadway shall ride not more than two abreast in a single lane, except on paths or parts of roadways set aside for the exclusive use of bicycles or motorcycles.

(C) This section does not require a person operating a bicycle to ride at the edge of the roadway when it is unreasonable or unsafe to do so. Conditions that may require riding away from the edge of the roadway include when necessary to avoid fixed or moving objects, parked or moving vehicles, surface hazards, or if it otherwise is unsafe or impracticable to do so, including if the lane is too narrow for the bicycle and an overtaking vehicle to travel safely side by side within the lane.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.56 - Bicycle signal devices.

(A) Every bicycle when in use at the times specified in section 4513.03 of the Revised Code, shall be equipped with the following:

(1) A lamp mounted on the front of either the bicycle or the operator that shall emit a white light visible from a distance of at least five hundred feet to the front and three hundred feet to the sides. A generator-powered lamp that emits light only when the bicycle is moving may be used to meet this requirement.

(2) A red reflector on the rear that shall be visible from all distances from one hundred feet to six hundred feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle;

(3) A lamp emitting either flashing or steady red light visible from a distance of five hundred feet to the rear shall be used in addition to the red reflector. If the red lamp performs as a reflector in that it is visible as specified in division (A)(2) of this section, the red lamp may serve as the reflector and a separate reflector is not required.

(B) Additional lamps and reflectors may be used in addition to those required under division (A) of this section, except that red lamps and red reflectors shall not be used on the front of the bicycle and white lamps and white reflectors shall not be used on the rear of the bicycle.

(C) A bicycle may be equipped with a device capable of giving an audible signal, except that a bicycle shall not be equipped with nor shall any person use upon a bicycle any siren or whistle.

(D) Every bicycle shall be equipped with an adequate brake when used on a street or highway.

(E) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.57 - Passing on left side of streetcar.

(A) The driver of a vehicle shall not overtake and pass upon the left nor drive upon the left side of any streetcar proceeding in the same direction, whether such streetcar is in motion or at rest, except:

(1) When so directed by a police officer or traffic control device;

(2) When upon a one-way street;

(3) When upon a street where the tracks are so located as to prevent compliance with this section;

(4) When authorized by local authorities.

(B) The driver of any vehicle when permitted to overtake and pass upon the left of a streetcar which has stopped for the purpose of receiving or discharging any passenger shall accord pedestrians the right of way.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.58 - Vehicle shall not pass streetcar discharging passengers - exception.

(A) The driver of a vehicle overtaking upon the right any streetcar stopped for the purpose of receiving or discharging any passenger shall stop such vehicle at least five feet to the rear of the nearest running board or door of such streetcar and remain standing until all passengers have boarded such streetcar, or upon alighting therefrom have reached a place of safety, except that where a safety zone has been established, a vehicle need not be brought to a stop before passing any such streetcar or any trackless trolley, but may proceed past such streetcar or trackless trolley at a speed not greater than is reasonable and proper considering the safety of pedestrians.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.59 - Driving and turning in front of streetcars.

(A) The driver of any vehicle proceeding upon any streetcar tracks in front of a streetcar shall remove such vehicle from the track as soon as practicable after signal from the operator of said streetcar.

The driver of a vehicle upon overtaking and passing a streetcar shall not turn in front of such streetcar unless such movement can be made in safety.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.60 - Driving through safety zone.

(A) No vehicle shall at any time be driven through or within a safety zone.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.61 - [Effective Until 7/1/2013] Stop signs at dangerous highway crossings over railroad tracks.

(A) The department of transportation and local authorities in their respective jurisdictions, with the approval of the department, may designate dangerous highway crossings over railroad tracks whether on state, county, or township highways or on streets or ways within municipal corporations, and erect stop signs thereat. When such stop signs are erected, the operator of any vehicle, streetcar, or trackless trolley shall stop within fifty, but not less than fifteen, feet from the nearest rail of the railroad tracks and shall exercise due care before proceeding across such grade crossing.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004

This section is set out twice. See also § 4511.61, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4511.61 - [Effective 7/1/2013] Stop signs at dangerous highway crossings over railroad tracks.

(A) As used in this section, "active grade crossing warning device" has the same meaning as in section 5733.43 of the Revised Code.

(B) The department of transportation and local authorities in their respective jurisdictions, with the approval of the department, may designate dangerous highway crossings over railroad tracks whether on state, county, or township highways or on streets or ways within municipal corporations, and erect stop signs thereat.

(C)

(1) The department and local authorities shall erect stop signs at a railroad highway grade crossing in either of the following circumstances:

(a) New warning devices that are not active grade crossing warning devices are being installed at the grade crossing, and railroad crossbucks were the only warning devices at the grade crossing prior to the installation of the new warning devices.

(b) The grade crossing is constructed after the effective date of this amendment and only warning devices that are not active grade crossing warning devices are installed at the grade crossing.

(2) Division (C)(1) of this section does not apply to a railroad highway grade crossing that the director of transportation has exempted from that division because of traffic flow or other considerations or factors.

(D) When stop signs are erected pursuant to division (B) or (C) of this section, the operator of any vehicle, streetcar, or trackless trolley shall stop within fifty, but not less than fifteen, feet from the nearest rail of the railroad tracks and shall exercise due care before proceeding across such grade crossing.

(E) Except as otherwise provided in this division, whoever violates division (D) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-2004

This section is set out twice. See also § 4511.61, effective until 7/1/2013.



Section 4511.62 - Stopping at railroad grade crossing.

(A)

(1) Whenever any person driving a vehicle or trackless trolley approaches a railroad grade crossing, the person shall stop within fifty feet, but not less than fifteen feet from the nearest rail of the railroad if any of the following circumstances exist at the crossing:

(a) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a train.

(b) A crossing gate is lowered.

(c) A flagperson gives or continues to give a signal of the approach or passage of a train.

(d) There is insufficient space on the other side of the railroad grade crossing to accommodate the vehicle or trackless trolley the person is operating without obstructing the passage of other vehicles, trackless trolleys, pedestrians, or railroad trains, notwithstanding any traffic control signal indication to proceed.

(e) An approaching train is emitting an audible signal or is plainly visible and is in hazardous proximity to the crossing.

(f) There is insufficient undercarriage clearance to safely negotiate the crossing.

(2) A person who is driving a vehicle or trackless trolley and who approaches a railroad grade crossing shall not proceed as long as any of the circumstances described in divisions (A)(1)(a) to (f) of this section exist at the crossing.

(B) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed unless the person is signaled by a law enforcement officer or flagperson that it is permissible to do so.

(C) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4511.63 - Stopping at grade crossings.

(A) Except as provided in division (B) of this section, the operator of any bus, any school vehicle , or any vehicle transporting a material or materials required to be placarded under 49 C.F.R. Parts 100-185, before crossing at grade any track of a railroad, shall stop the vehicle and, while so stopped, shall listen through an open door or open window and look in both directions along the track for any approaching train, and for signals indicating the approach of a train, and shall proceed only upon exercising due care after stopping, looking, and listening as required by this section. Upon proceeding, the operator of such a vehicle shall cross only in a gear that will ensure there will be no necessity for changing gears while traversing the crossing and shall not shift gears while crossing the tracks.

(B) This section does not apply at grade crossings when the public utilities commission has authorized and approved an exempt crossing as provided in this division.

(1) Any local authority may file an application with the commission requesting the approval of an exempt crossing. Upon receipt of such a request, the commission shall authorize a limited period for the filing of comments by any party regarding the application and then shall conduct a public hearing in the community seeking the exempt crossing designation. The commission shall provide appropriate prior public notice of the comment period and the public hearing. By registered mail, the commission shall notify each railroad operating over the crossing of the comment period.

(2) After considering any comments or other information received, the commission may approve or reject the application. By order, the commission may establish conditions for the exempt crossing designation, including compliance with division (b) of 49 C.F.R. Part 392.10, when applicable. An exempt crossing designation becomes effective only when appropriate signs giving notice of the exempt designation are erected at the crossing as ordered by the commission and any other conditions ordered by the commission are satisfied.

(3) By order, the commission may rescind any exempt crossing designation made under this section if the commission finds that a condition at the exempt crossing has changed to such an extent that the continuation of the exempt crossing designation compromises public safety. The commission may conduct a public hearing to investigate and determine whether to rescind the exempt crossing designation. If the commission rescinds the designation, it shall order the removal of any exempt crossing signs and may make any other necessary order.

(C) As used in this section:

(1) "School vehicle" means any vehicle used for the transportation of pupils to and from a school or school-related function if the vehicle is owned or operated by, or operated under contract with, a public or nonpublic school.

(2) "Bus" means any vehicle originally designed by its manufacturer to transport sixteen or more passengers, including the driver, or carries sixteen or more passengers, including the driver.

(3) "Exempt crossing" means a highway rail grade crossing authorized and approved by the public utilities commission under division (B) of this section at which vehicles may cross without making the stop otherwise required by this section.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of this section or section 4511.76, 4511.761, 4511.762, 4511.764, 4511.77, or 4511.79 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004; 05-18-2005



Section 4511.64 - Slow-moving vehicles or equipment crossing railroad tracks.

(A) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of six or less miles per hour or a vertical body or load clearance of less than nine inches above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with divisions (A)(1) and (2) of this section.

(1) Before making any such crossing, the person operating or moving any such vehicle or equipment shall first stop the same, and while stopped the person shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train, and shall proceed only upon exercising due care.

(2) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagperson or otherwise of the immediate approach of a railroad train or car.

(B) If the normal sustained speed of such vehicle, equipment, or structure is not more than three miles per hour, the person owning, operating, or moving the same shall also give notice of such intended crossing to a station agent or superintendent of the railroad, and a reasonable time shall be given to such railroad to provide proper protection for such crossing. Where such vehicles or equipment are being used in constructing or repairing a section of highway lying on both sides of a railroad grade crossing, and in such construction or repair it is necessary to repeatedly move such vehicles or equipment over such crossing, one daily notice specifying when such work will start and stating the hours during which it will be prosecuted is sufficient.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.65 - Designation of through highways.

(A) All state routes are hereby designated as through highways, provided that stop signs, yield signs, or traffic control signals shall be erected at all intersections with such through highways by the department of transportation as to highways under its jurisdiction and by local authorities as to highways under their jurisdiction, except as otherwise provided in this section. Where two or more state routes that are through highways intersect and no traffic control signal is in operation, stop signs or yield signs shall be erected at one or more entrances thereto by the department, except as otherwise provided in this section.

Whenever the director of transportation determines on the basis of an engineering and traffic investigation that stop signs are necessary to stop traffic on a through highway for safe and efficient operation, nothing in this section shall be construed to prevent such installations. When circumstances warrant, the director also may omit stop signs on roadways intersecting through highways under his jurisdiction. Before the director either installs or removes a stop sign under this division, he shall give notice, in writing, of that proposed action to the affected local authority at least thirty days before installing or removing the stop sign.

(B) Other streets or highways, or portions thereof, are hereby designated through highways if they are within a municipal corporation, if they have a continuous length of more than one mile between the limits of said street or highway or portion thereof, and if they have "stop" or "yield" signs or traffic control signals at the entrances of the majority of intersecting streets or highways. For purposes of this section, the limits of said street or highway or portion thereof shall be a municipal corporation line, the physical terminus of the street or highway, or any point on said street or highway at which vehicular traffic thereon is required by regulatory signs to stop or yield to traffic on the intersecting street, provided that in residence districts a municipal corporation may by ordinance designate said street or highway, or portion thereof, not to be a through highway and thereafter the affected residence district shall be indicated by official traffic control devices. Where two or more through highways designated under this division intersect and no traffic control signal is in operation, stop signs or yield signs shall be erected at one or more entrances thereto by the department or by local authorities having jurisdiction, except as otherwise provided in this section.

(C) The department or local authorities having jurisdiction need not erect stop signs at intersections they find to be so constructed as to permit traffic to safely enter a through highway without coming to a stop. Signs shall be erected at such intersections indicating that the operator of a vehicle shall yield the right-of-way to or merge with all traffic proceeding on the through highway.

(D) Local authorities with reference to highways under their jurisdiction may designate additional through highways and shall erect stop signs, yield signs, or traffic control signals at all streets and highways intersecting such through highways, or may designate any intersection as a stop or yield intersection and shall erect like signs at one or more entrances to such intersection.

Effective Date: 11-02-1989



Section 4511.66 - Prohibition against parking on highways.

(A) Upon any highway outside a business or residence district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or main traveled part of the highway if it is practicable to stop, park, or so leave such vehicle off the paved or main traveled part of said highway. In every event a clear and unobstructed portion of the highway opposite such standing vehicle shall be left for the free passage of other vehicles, and a clear view of such stopped vehicle shall be available from a distance of two hundred feet in each direction upon such highway.

This section does not apply to the driver of any vehicle which is disabled while on the paved or improved or main traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the disabled vehicle in such position.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.661 - Unattended motor vehicles.

(A) No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, effectively setting the parking brake, and, when the motor vehicle is standing upon any grade, turning the front wheels to the curb or side of the highway.

The requirements of this section relating to the stopping of the engine, locking of the ignition, and removing the key from the ignition of a motor vehicle shall not apply to an emergency vehicle or a public safety vehicle.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.67 - Police may remove illegally parked vehicle.

Whenever any police officer finds a vehicle standing upon a highway in violation of section 4511.66 of the Revised Code, such officer may move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the paved or improved or main traveled part of such highway.

Whenever any police officer finds a vehicle unattended upon any highway, bridge, or causeway, or in any tunnel, where such vehicle constitutes an obstruction to traffic, such officer may provide for the removal of such vehicle to the nearest garage or other place of safety.

Effective Date: 10-01-1953



Section 4511.68 - Parking - prohibited acts.

(A) No person shall stand or park a trackless trolley or vehicle, except when necessary to avoid conflict with other traffic or to comply with sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code, or while obeying the directions of a police officer or a traffic control device, in any of the following places:

(1) On a sidewalk, except a bicycle;

(2) In front of a public or private driveway;

(3) Within an intersection;

(4) Within ten feet of a fire hydrant;

(5) On a crosswalk;

(6) Within twenty feet of a crosswalk at an intersection;

(7) Within thirty feet of, and upon the approach to, any flashing beacon, stop sign, or traffic control device;

(8) Between a safety zone and the adjacent curb or within thirty feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by a traffic control device;

(9) Within fifty feet of the nearest rail of a railroad crossing;

(10) Within twenty feet of a driveway entrance to any fire station and, on the side of the street opposite the entrance to any fire station, within seventy-five feet of the entrance when it is properly posted with signs;

(11) Alongside or opposite any street excavation or obstruction when such standing or parking would obstruct traffic;

(12) Alongside any vehicle stopped or parked at the edge or curb of a street;

(13) Upon any bridge or elevated structure upon a highway, or within a highway tunnel;

(14) At any place where signs prohibit stopping;

(15) Within one foot of another parked vehicle;

(16) On the roadway portion of a freeway, expressway, or thruway.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.681 - Parking on private property - prohibited acts.

(A) If an owner of private property posts on the property, in a conspicuous manner, a prohibition against parking on the property or conditions and regulations under which parking is permitted, no person shall do either of the following:

(1) Park a vehicle on the property without the owner's consent;

(2) Park a vehicle on the property in violation of any condition or regulation posted by the owner.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4511.69 - Parking requirements.

(A) Every vehicle stopped or parked upon a roadway where there is an adjacent curb shall be stopped or parked with the right-hand wheels of the vehicle parallel with and not more than twelve inches from the right-hand curb, unless it is impossible to approach so close to the curb; in such case the stop shall be made as close to the curb as possible and only for the time necessary to discharge and receive passengers or to load or unload merchandise. Local authorities by ordinance may permit angle parking on any roadway under their jurisdiction, except that angle parking shall not be permitted on a state route within a municipal corporation unless an unoccupied roadway width of not less than twenty-five feet is available for free-moving traffic.

(B) Local authorities by ordinance may permit parking of vehicles with the left-hand wheels adjacent to and within twelve inches of the left-hand curb of a one-way roadway.

(C)

(1) Except as provided in division (C)(2) of this section, no vehicle or trackless trolley shall be stopped or parked on a road or highway with the vehicle or trackless trolley facing in a direction other than the direction of travel on that side of the road or highway.

(2) The operator of a motorcycle may back the motorcycle into an angled parking space so that when the motorcycle is parked it is facing in a direction other than the direction of travel on the side of the road or highway.

(D) Notwithstanding any statute or any rule, resolution, or ordinance adopted by any local authority, air compressors, tractors, trucks, and other equipment, while being used in the construction, reconstruction, installation, repair, or removal of facilities near, on, over, or under a street or highway, may stop, stand, or park where necessary in order to perform such work, provided a flagperson is on duty or warning signs or lights are displayed as may be prescribed by the director of transportation.

(E) Special parking locations and privileges for persons with disabilities that limit or impair the ability to walk, also known as handicapped parking spaces or disability parking spaces, shall be provided and designated by all political subdivisions and by the state and all agencies and instrumentalities thereof at all offices and facilities, where parking is provided, whether owned, rented, or leased, and at all publicly owned parking garages. The locations shall be designated through the posting of an elevated sign, whether permanently affixed or movable, imprinted with the international symbol of access and shall be reasonably close to exits, entrances, elevators, and ramps. All elevated signs posted in accordance with this division and division (C) of section 3781.111 of the Revised Code shall be mounted on a fixed or movable post, and the distance from the ground to the bottom edge of the sign shall measure not less than five feet. If a new sign or a replacement sign designating a special parking location is posted on or after October 14, 1999, there also shall be affixed upon the surface of that sign or affixed next to the designating sign a notice that states the fine applicable for the offense of parking a motor vehicle in the special designated parking location if the motor vehicle is not legally entitled to be parked in that location.

(F)

(1) No person shall stop, stand, or park any motor vehicle at special parking locations provided under division (E) of this section or at special clearly marked parking locations provided in or on privately owned parking lots, parking garages, or other parking areas and designated in accordance with that division, unless one of the following applies:

(a) The motor vehicle is being operated by or for the transport of a person with a disability that limits or impairs the ability to walk and is displaying a valid removable windshield placard or special license plates;

(b) The motor vehicle is being operated by or for the transport of a handicapped person and is displaying a parking card or special handicapped license plates.

(2) Any motor vehicle that is parked in a special marked parking location in violation of division (F)(1)(a) or (b) of this section may be towed or otherwise removed from the parking location by the law enforcement agency of the political subdivision in which the parking location is located. A motor vehicle that is so towed or removed shall not be released to its owner until the owner presents proof of ownership of the motor vehicle and pays all towing and storage fees normally imposed by that political subdivision for towing and storing motor vehicles. If the motor vehicle is a leased vehicle, it shall not be released to the lessee until the lessee presents proof that that person is the lessee of the motor vehicle and pays all towing and storage fees normally imposed by that political subdivision for towing and storing motor vehicles.

(3) If a person is charged with a violation of division (F)(1)(a) or (b) of this section, it is an affirmative defense to the charge that the person suffered an injury not more than seventy-two hours prior to the time the person was issued the ticket or citation and that, because of the injury, the person meets at least one of the criteria contained in division (A)(1) of section 4503.44 of the Revised Code.

(G) When a motor vehicle is being operated by or for the transport of a person with a disability that limits or impairs the ability to walk and is displaying a removable windshield placard or a temporary removable windshield placard or special license plates, or when a motor vehicle is being operated by or for the transport of a handicapped person and is displaying a parking card or special handicapped license plates, the motor vehicle is permitted to park for a period of two hours in excess of the legal parking period permitted by local authorities, except where local ordinances or police rules provide otherwise or where the vehicle is parked in such a manner as to be clearly a traffic hazard.

(H) No owner of an office, facility, or parking garage where special parking locations are required to be designated in accordance with division (E) of this section shall fail to properly mark the special parking locations in accordance with that division or fail to maintain the markings of the special locations, including the erection and maintenance of the fixed or movable signs.

(I) Nothing in this section shall be construed to require a person or organization to apply for a removable windshield placard or special license plates if the parking card or special license plates issued to the person or organization under prior law have not expired or been surrendered or revoked.

(J)

(1) Whoever violates division (A) or (C) of this section is guilty of a minor misdemeanor.

(2)

(a) Whoever violates division (F)(1)(a) or (b) of this section is guilty of a misdemeanor and shall be punished as provided in division (J)(2)(a) and (b) of this section. Except as otherwise provided in division (J)(2)(a) of this section, an offender who violates division (F)(1)(a) or (b) of this section shall be fined not less than two hundred fifty nor more than five hundred dollars. An offender who violates division (F)(1)(a) or (b) of this section shall be fined not more than one hundred dollars if the offender, prior to sentencing, proves either of the following to the satisfaction of the court:

(i) At the time of the violation of division (F)(1)(a) of this section, the offender or the person for whose transport the motor vehicle was being operated had been issued a removable windshield placard that then was valid or special license plates that then were valid but the offender or the person neglected to display the placard or license plates as described in division (F)(1)(a) of this section.

(ii) At the time of the violation of division (F)(1)(b) of this section, the offender or the person for whose transport the motor vehicle was being operated had been issued a parking card that then was valid or special handicapped license plates that then were valid but the offender or the person neglected to display the card or license plates as described in division (F)(1)(b) of this section.

(b) In no case shall an offender who violates division (F)(1)(a) or (b) of this section be sentenced to any term of imprisonment.

An arrest or conviction for a violation of division (F)(1)(a) or (b) of this section does not constitute a criminal record and need not be reported by the person so arrested or convicted in response to any inquiries contained in any application for employment, license, or other right or privilege, or made in connection with the person's appearance as a witness.

The clerk of the court shall pay every fine collected under division (J)(2) of this section to the political subdivision in which the violation occurred. Except as provided in division (J)(2) of this section, the political subdivision shall use the fine moneys it receives under division (J)(2) of this section to pay the expenses it incurs in complying with the signage and notice requirements contained in division (E) of this section. The political subdivision may use up to fifty per cent of each fine it receives under division (J)(2) of this section to pay the costs of educational, advocacy, support, and assistive technology programs for persons with disabilities, and for public improvements within the political subdivision that benefit or assist persons with disabilities, if governmental agencies or nonprofit organizations offer the programs.

(3) Whoever violates division (H) of this section shall be punished as follows:

(a) Except as otherwise provided in division (J)(3) of this section, the offender shall be issued a warning.

(b) If the offender previously has been convicted of or pleaded guilty to a violation of division (H) of this section or of a municipal ordinance that is substantially similar to that division, the offender shall not be issued a warning but shall be fined not more than twenty-five dollars for each parking location that is not properly marked or whose markings are not properly maintained.

(K) As used in this section:

(1) "Handicapped person" means any person who has lost the use of one or both legs or one or both arms, who is blind, deaf, or so severely handicapped as to be unable to move without the aid of crutches or a wheelchair, or whose mobility is restricted by a permanent cardiovascular, pulmonary, or other handicapping condition.

(2) "Person with a disability that limits or impairs the ability to walk" has the same meaning as in section 4503.44 of the Revised Code.

(3) "Special license plates" and "removable windshield placard" mean any license plates or removable windshield placard or temporary removable windshield placard issued under section 4503.41 or 4503.44 of the Revised Code, and also mean any substantially similar license plates or removable windshield placard or temporary removable windshield placard issued by a state, district, country, or sovereignty.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4511.70 - Obstructing view and control of driver - opening door into moving traffic.

(A) No person shall drive a vehicle or trackless trolley when it is so loaded, or when there are in the front seat such number of persons, as to obstruct the view of the driver to the front or sides of the vehicle or to interfere with the driver's control over the driving mechanism of the vehicle.

(B) No passenger in a vehicle or trackless trolley shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle.

(C) No person shall open the door of a vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

(D) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.701 - Occupying moving trailer prohibited.

(A) No person shall occupy any travel trailer or manufactured or mobile home while it is being used as a conveyance upon a street or highway.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.71 - Prohibition against driving upon closed highway.

(A) No person shall drive upon, along, or across a street or highway, or any part of a street or highway that has been closed in the process of its construction, reconstruction, or repair, and posted with appropriate signs by the authority having jurisdiction to close such highway.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.711 - Driving on sidewalk.

(A) No person shall drive any vehicle, other than a bicycle, upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway.

Nothing in this section shall be construed as prohibiting local authorities from regulating the operation of bicycles within their respective jurisdictions, except that no local authority may require that bicycles be operated on sidewalks.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004; 09-21-2006



Section 4511.712 - Obstructing intersection.

(A) No driver shall enter an intersection or marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk, or grade crossing to accommodate the vehicle, streetcar, or trackless trolley the driver is operating without obstructing the passage of other vehicles, streetcars, trackless trolleys, pedestrians, or railroad trains, notwithstanding any traffic control signal indication to proceed.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.713 - Use of bicycle paths.

(A) No person shall operate a motor vehicle, snowmobile, or all-purpose vehicle upon any path set aside for the exclusive use of bicycles, when an appropriate sign giving notice of such use is posted on the path.

Nothing in this section shall be construed to affect any rule of the director of natural resources governing the operation of motor vehicles, snowmobiles, all-purpose vehicles, and bicycles on lands under the director's jurisdiction.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.72 - Following an emergency or public safety vehicle too closely.

(A) The driver of any vehicle, other than an emergency vehicle or public safety vehicle on official business, shall not follow any emergency vehicle or public safety vehicle traveling in response to an alarm closer than five hundred feet, or drive into or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm, unless directed to do so by a police officer or a firefighter.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.73 - Driving over unprotected fire hose.

(A) No streetcar, trackless trolley, or vehicle shall, without the consent of the fire department official in command, be driven over any unprotected hose of a fire department that is laid down on any street, private driveway, or streetcar track to be used at any fire or alarm of fire.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.74 - Placing injurious material on highway.

(A) No person shall place or knowingly drop upon any part of a highway, lane, road, street, or alley any tacks, bottles, wire, glass, nails, or other articles which may damage or injure any person, vehicle, streetcar, trackless trolley, or animal traveling along or upon such highway, except such substances that may be placed upon the roadway by proper authority for the repair or construction thereof.

Any person who drops or permits to be dropped or thrown upon any highway any destructive or injurious material shall immediately remove the same.

Any person authorized to remove a wrecked or damaged vehicle, streetcar, or trackless trolley from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle, streetcar, or trackless trolley.

No person shall place any obstruction in or upon a highway without proper authority.

(B) No person, with intent to cause physical harm to a person or a vehicle, shall place or knowingly drop upon any part of a highway, lane, road, street, or alley any tacks, bottles, wire, glass, nails, or other articles which may damage or injure any person, vehicle, streetcar, trackless trolley, or animal traveling along or upon such highway, except such substances that may be placed upon the roadway by proper authority for the repair or construction thereof.

(C)

(1) Except as otherwise provided in this division, whoever violates division (A) of this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates division (A) of this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates division (A) of this section is guilty of a misdemeanor of the third degree.

(2) Whoever violates division (B) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4511.75 - Stopping for stopped school bus.

(A) The driver of a vehicle, streetcar, or trackless trolley upon meeting or overtaking from either direction any school bus stopped for the purpose of receiving or discharging any school child, person attending programs offered by community boards of mental health and county boards of developmental disabilities, or child attending a program offered by a head start agency, shall stop at least ten feet from the front or rear of the school bus and shall not proceed until such school bus resumes motion, or until signaled by the school bus driver to proceed.

It is no defense to a charge under this division that the school bus involved failed to display or be equipped with an automatically extended stop warning sign as required by division (B) of this section.

(B) Every school bus shall be equipped with amber and red visual signals meeting the requirements of section 4511.771 of the Revised Code, and an automatically extended stop warning sign of a type approved by the state board of education, which shall be actuated by the driver of the bus whenever but only whenever the bus is stopped or stopping on the roadway for the purpose of receiving or discharging school children, persons attending programs offered by community boards of mental health and county boards of developmental disabilities, or children attending programs offered by head start agencies. A school bus driver shall not actuate the visual signals or the stop warning sign in designated school bus loading areas where the bus is entirely off the roadway or at school buildings when children or persons attending programs offered by community boards of mental health and county boards of developmental disabilities are loading or unloading at curbside or at buildings when children attending programs offered by head start agencies are loading or unloading at curbside. The visual signals and stop warning sign shall be synchronized or otherwise operated as required by rule of the board.

(C) Where a highway has been divided into four or more traffic lanes, a driver of a vehicle, streetcar, or trackless trolley need not stop for a school bus approaching from the opposite direction which has stopped for the purpose of receiving or discharging any school child, persons attending programs offered by community boards of mental health and county boards of developmental disabilities, or children attending programs offered by head start agencies. The driver of any vehicle, streetcar, or trackless trolley overtaking the school bus shall comply with division (A) of this section.

(D) School buses operating on divided highways or on highways with four or more traffic lanes shall receive and discharge all school children, persons attending programs offered by community boards of mental health and county boards of developmental disabilities, and children attending programs offered by head start agencies on their residence side of the highway.

(E) No school bus driver shall start the driver's bus until after any child, person attending programs offered by community boards of mental health and county boards of developmental disabilities, or child attending a program offered by a head start agency who may have alighted therefrom has reached a place of safety on the child's or person's residence side of the road.

(F)

(1) Whoever violates division (A) of this section may be fined an amount not to exceed five hundred dollars. A person who is issued a citation for a violation of division (A) of this section is not permitted to enter a written plea of guilty and waive the person's right to contest the citation in a trial but instead must appear in person in the proper court to answer the charge.

(2) In addition to and independent of any other penalty provided by law, the court or mayor may impose upon an offender who violates this section a class seven suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(7) of section 4510.02 of the Revised Code. When a license is suspended under this section, the court or mayor shall cause the offender to deliver the license to the court, and the court or clerk of the court immediately shall forward the license to the registrar of motor vehicles, together with notice of the court's action.

(G) As used in this section:

(1) "Head start agency" has the same meaning as in section 3301.32 of the Revised Code.

(2) "School bus," as used in relation to children who attend a program offered by a head start agency, means a bus that is owned and operated by a head start agency, is equipped with an automatically extended stop warning sign of a type approved by the state board of education, is painted the color and displays the markings described in section 4511.77 of the Revised Code, and is equipped with amber and red visual signals meeting the requirements of section 4511.771 of the Revised Code, irrespective of whether or not the bus has fifteen or more children aboard at any time. "School bus" does not include a van owned and operated by a head start agency, irrespective of its color, lights, or markings.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2004; 06-30-2005



Section 4511.751 - School bus operator to report violations.

As used in this section, "license plate" includes, but is not limited to, any temporary license placard issued under section 4503.182 of the Revised Code or similar law of another jurisdiction.

When the operator of a school bus believes that a motorist has violated division (A) of section 4511.75 of the Revised Code, the operator shall report the license plate number and a general description of the vehicle and of the operator of the vehicle to the law enforcement agency exercising jurisdiction over the area where the alleged violation occurred. The information contained in the report relating to the license plate number and to the general description of the vehicle and the operator of the vehicle at the time of the alleged violation may be supplied by any person with first-hand knowledge of the information. Information of which the operator of the school bus has first-hand knowledge also may be corroborated by any other person.

Upon receipt of the report of the alleged violation of division (A) of section 4511.75 of the Revised Code, the law enforcement agency shall conduct an investigation to attempt to determine or confirm the identity of the operator of the vehicle at the time of the alleged violation. If the identity of the operator at the time of the alleged violation is established, the reporting of the license plate number of the vehicle shall establish probable cause for the law enforcement agency to issue a citation for the violation of division (A) of section 4511.75 of the Revised Code. However, if the identity of the operator of the vehicle at the time of the alleged violation cannot be established, the law enforcement agency shall issue a warning to the owner of the vehicle at the time of the alleged violation, except in the case of a leased or rented vehicle when the warning shall be issued to the lessee at the time of the alleged violation.

The registrar of motor vehicles and deputy registrars shall, at the time of issuing license plates to any person, include with the license plate a summary of the requirements of division (A) of section 4511.75 of the Revised Code and the procedures of, and penalty in, division (F) of section 4511.75 of the Revised Code.

Effective Date: 01-01-2004



Section 4511.76 - Administrative rules for school bus construction, design, equipment, operation and licensing.

(A) The department of public safety, by and with the advice of the superintendent of public instruction, shall adopt and enforce rules relating to the construction, design, and equipment, including lighting equipment required by section 4511.771 of the Revised Code, of all school buses both publicly and privately owned and operated in this state.

(B) The department of education, by and with the advice of the director of public safety, shall adopt and enforce rules relating to the operation of all vehicles used for pupil transportation.

(C) No person shall operate a vehicle used for pupil transportation within this state in violation of the rules of the department of education or the department of public safety. No person, being the owner thereof or having the supervisory responsibility therefor, shall permit the operation of a vehicle used for pupil transportation within this state in violation of the rules of the department of education or the department of public safety.

(D) The department of public safety shall adopt and enforce rules relating to the issuance of a license under section 4511.763 of the Revised Code. The rules may relate to the moral character of the applicant; the condition of the equipment to be operated; the liability and property damage insurance carried by the applicant; the posting of satisfactory and sufficient bond; and such other rules as the director of public safety determines reasonably necessary for the safety of the pupils to be transported.

(E) As used in this section, "vehicle used for pupil transportation" means any vehicle that is identified as such by the department of education by rule and that is subject to Chapter 3301-83 of the Administrative Code.

(F) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of this section or section 4511.63, 4511.761, 4511.762, 4511.764, 4511.77, or 4511.79 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4511.761 - School bus inspections.

(A) The state highway patrol shall inspect every school bus to ascertain whether its construction, design, and equipment comply with the regulations adopted pursuant to section 4511.76 of the Revised Code and all other provisions of law.

The superintendent of the state highway patrol shall adopt a distinctive inspection decal not less than twelve inches in size, and bearing the date of the inspection, which shall be affixed to the outside surface of each side of each school bus which upon such inspection is found to comply with the regulations adopted pursuant to section 4511.76 of the Revised Code. The appearance of said decal shall be changed from year to year as to shape and color in order to provide easy visual inspection.

No person shall operate, nor shall any person being the owner thereof or having supervisory responsibility therefor permit the operation of, a school bus within this state unless there are displayed thereon the decals issued by the state highway patrol bearing the proper date of inspection for the calendar year for which the inspection decals were issued.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of this section or section 4511.63, 4511.76, 4511.762, 4511.764, 4511.77, or 4511.79 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

(C) Whenever a person is found guilty in a court of record of a violation of this section, the trial judge, in addition to or independent of all other penalties provided by law, may suspend for any period of time not exceeding three years, or cancel the license of any person, partnership, association, or corporation, issued under section 4511.763 of the Revised Code.

Effective Date: 01-01-2004



Section 4511.762 - School bus no longer used for transporting school children.

(A) Except as provided in division (B) of this section, no person who is the owner of a bus that previously was registered as a school bus that is used or is to be used exclusively for purposes other than the transportation of children, shall operate the bus or permit it to be operated within this state unless the bus has been painted a color different from that prescribed for school buses by section 4511.77 of the Revised Code and painted in such a way that the words "stop" and "school bus" are obliterated.

(B) Any church bus that previously was registered as a school bus and is registered under section 4503.07 of the Revised Code may retain the paint color prescribed for school buses by section 4511.77 of the Revised Code if the bus complies with all of the following:

(1) The words "school bus" required by section 4511.77 of the Revised Code are covered or obliterated and the bus is marked on the front and rear with the words "church bus" painted in black lettering not less than ten inches in height;

(2) The automatically extended stop warning sign required by section 4511.75 of the Revised Code is removed and the word "stop" required by section 4511.77 of the Revised Code is covered or obliterated;

(3) The flashing red and amber lights required by section 4511.771 of the Revised Code are covered or removed;

(4) The inspection decal required by section 4511.761 of the Revised Code is covered or removed;

(5) The identification number assigned under section 4511.764 of the Revised Code and marked in black lettering on the front and rear of the bus is covered or obliterated.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of this section or section 4511.63, 4511.76, 4511.761, 4511.764, 4511.77, or 4511.79 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

(D) Whenever a person is found guilty in a court of record of a violation of this section, the trial judge, in addition to or independent of all other penalties provided by law, may suspend for any period of time not exceeding three years, or cancel the license of any person, partnership, association, or corporation, issued under section 4511.763 of the Revised Code.

Effective Date: 01-01-2004



Section 4511.763 - Licensing by department of public safety.

(A) No person, partnership, association, or corporation shall transport pupils to or from school on a school bus or enter into a contract with a board of education of any school district for the transportation of pupils on a school bus, without being licensed by the department of public safety.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.764 - School buses must be registered and have identifying number.

(A) The superintendent of the state highway patrol shall require school buses to be registered, in the name of the owner, with the state highway patrol on forms and in accordance with regulations as the superintendent may adopt.

When the superintendent is satisfied that the registration has been completed, the superintendent shall assign an identifying number to each school bus registered in accordance with this section. The number so assigned shall be marked on the front and rear of the vehicle in black lettering not less than six inches in height and will remain unchanged as long as the ownership of that vehicle remains the same.

No person shall operate, nor shall any person, being the owner thereof or having supervisory responsibility therefor, permit the operation of a school bus within this state unless there is displayed thereon an identifying number in accordance with this section.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of section 4511.63, 4511.76, 4511.761, 4511.762, 4511.77, or 4511.79 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4511.77 - School bus - painting and marking.

(A) No person shall operate, nor shall any person being the owner thereof or having supervisory responsibility therefor permit the operation of, a school bus within this state unless it is painted national school bus yellow and is marked on both front and rear with the words "school bus" in black lettering not less than eight inches in height and on the rear of the bus with the word "stop" in black lettering not less than ten inches in height.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of this section or section 4511.63, 4511.76, 4511.761, 4511.762, 4511.764, or 4511.79 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

(C) Whenever a person is found guilty in a court of record of a violation of this section, the trial judge, in addition to or independent of all other penalties provided by law, may suspend for any period of time not exceeding three years, or cancel the license of any person, partnership, association, or corporation, issued under section 4511.763 of the Revised Code.

Effective Date: 01-01-2004



Section 4511.771 - Signal lamps to be equipped with flashing red and amber lights.

(A) Every school bus shall, in addition to any other equipment and distinctive markings required pursuant to sections 4511.76, 4511.761, 4511.764, and 4511.77 of the Revised Code, be equipped with signal lamps mounted as high as practicable, which shall display to the front two alternately flashing red lights and two alternately flashing amber lights located at the same level and to the rear two alternately flashing red lights and two alternately flashing amber lights located at the same level, and these lights shall be visible at five hundred feet in normal sunlight. The alternately flashing red lights shall be spaced as widely as practicable, and the alternately flashing amber lights shall be located next to them.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.772 - Occupant restraining device for operator.

(A) On and after May 6, 1986, no person, school board, or governmental entity shall purchase, lease, or rent a new school bus unless the school bus has an occupant restraining device, as defined in section 4513.263 of the Revised Code, installed for use in its operator's seat.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4511.78 - Mass transit system - transportation of school children.

(A) As used in this section:

(1) "Mass transit system" means any county transit system, regional transit authority, regional transit commission, municipally owned transportation system, mass transit company operating exclusively within the territorial limits of a municipal corporation, or within such limits and the territorial limits of municipal corporations immediately contiguous to such municipal corporation, and any common passenger carrier , that provides transportation for children to or from a school session or a school function.

(2) "Bus" means every motor vehicle designed for carrying more than nine passengers and used for the transportation of persons, but does not mean any school bus as defined in section 4511.01 of the Revised Code.

(B) Whenever a mass transit system transports children to or from a school session or school function, the mass transit system shall provide for:

(1) Periodic safety inspections of all buses used to provide transportation service. The inspections shall be based on rules adopted by the public utilities commission under Chapters 4921. and 4923. of the Revised Code to ensure the safety of operation of motor carriers.

(2) The safety training of all drivers operating buses used to provide transportation service;

(3) The equipping of every bus with outside rear-view mirrors meeting the motor carrier regulations for bus equipment adopted by the federal highway administration. No exclusions from this requirement granted under the federal regulations shall be considered exclusions for the purposes of this division.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 01-01-2004



Section 4511.79 - Driving commercial vehicle with impaired ability or alertness prohibited.

(A) No person shall drive a "commercial motor vehicle" as defined in section 4506.01 of the Revised Code, or a "commercial car" or "commercial tractor," as defined in section 4501.01 of the Revised Code, while the person's ability or alertness is so impaired by fatigue, illness, or other causes that it is unsafe for the person to drive such vehicle. No driver shall use any drug which would adversely affect the driver's ability or alertness.

(B) No owner, as defined in section 4501.01 of the Revised Code, of a "commercial motor vehicle," "commercial car," or "commercial tractor," or a person employing or otherwise directing the driver of such vehicle, shall require or knowingly permit a driver in any such condition described in division (A) of this section to drive such vehicle upon any street or highway.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to one or more violations of this section or section 4511.63, 4511.76, 4511.761, 4511.762, 4511.764, or 4511.77 of the Revised Code or a municipal ordinance that is substantially similar to any of those sections, whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4511.80 - [Repealed].

Effective Date: 12-31-1990



Section 4511.81 - [Effective Until 1/1/2014] Child restraint system - child highway safety fund.

(A) When any child who is in either or both of the following categories is being transported in a motor vehicle, other than a taxicab or public safety vehicle as defined in section 4511.01 of the Revised Code, that is required by the United States department of transportation to be equipped with seat belts at the time of manufacture or assembly, the operator of the motor vehicle shall have the child properly secured in accordance with the manufacturer's instructions in a child restraint system that meets federal motor vehicle safety standards:

(1) A child who is less than four years of age;

(2) A child who weighs less than forty pounds.

(B) When any child who is in either or both of the following categories is being transported in a motor vehicle, other than a taxicab, that is owned, leased, or otherwise under the control of a nursery school or day-care center, the operator of the motor vehicle shall have the child properly secured in accordance with the manufacturer's instructions in a child restraint system that meets federal motor vehicle safety standards:

(1) A child who is less than four years of age;

(2) A child who weighs less than forty pounds.

(C) When any child who is less than eight years of age and less than four feet nine inches in height, who is not required by division (A) or (B) of this section to be secured in a child restraint system, is being transported in a motor vehicle, other than a taxicab or public safety vehicle as defined in section 4511.01 of the Revised Code or a vehicle that is regulated under section 5104.011 of the Revised Code, that is required by the United States department of transportation to be equipped with seat belts at the time of manufacture or assembly, the operator of the motor vehicle shall have the child properly secured in accordance with the manufacturer's instructions on a booster seat that meets federal motor vehicle safety standards.

(D) When any child who is at least eight years of age but not older than fifteen years of age, and who is not otherwise required by division (A), (B), or (C) of this section to be secured in a child restraint system or booster seat, is being transported in a motor vehicle, other than a taxicab or public safety vehicle as defined in section 4511.01 of the Revised Code, that is required by the United States department of transportation to be equipped with seat belts at the time of manufacture or assembly, the operator of the motor vehicle shall have the child properly restrained either in accordance with the manufacturer's instructions in a child restraint system that meets federal motor vehicle safety standards or in an occupant restraining device as defined in section 4513.263 of the Revised Code.

(E) Notwithstanding any provision of law to the contrary, no law enforcement officer shall cause an operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether a violation of division (C) or (D) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for a violation of division (C) or (D) of this section or causing the arrest of or commencing a prosecution of a person for a violation of division (C) or (D) of this section, and absent another violation of law, a law enforcement officer's view of the interior or visual inspection of a motor vehicle being operated on any street or highway may not be used for the purpose of determining whether a violation of division (C) or (D) of this section has been or is being committed.

(F) The director of public safety shall adopt such rules as are necessary to carry out this section.

(G) The failure of an operator of a motor vehicle to secure a child in a child restraint system, a booster seat, or an occupant restraining device as required by this section is not negligence imputable to the child, is not admissible as evidence in any civil action involving the rights of the child against any other person allegedly liable for injuries to the child, is not to be used as a basis for a criminal prosecution of the operator of the motor vehicle other than a prosecution for a violation of this section, and is not admissible as evidence in any criminal action involving the operator of the motor vehicle other than a prosecution for a violation of this section.

(H) This section does not apply when an emergency exists that threatens the life of any person operating or occupying a motor vehicle that is being used to transport a child who otherwise would be required to be restrained under this section. This section does not apply to a person operating a motor vehicle who has an affidavit signed by a physician licensed to practice in this state under Chapter 4731. of the Revised Code or a chiropractor licensed to practice in this state under Chapter 4734. of the Revised Code that states that the child who otherwise would be required to be restrained under this section has a physical impairment that makes use of a child restraint system, booster seat, or an occupant restraining device impossible or impractical, provided that the person operating the vehicle has safely and appropriately restrained the child in accordance with any recommendations of the physician or chiropractor as noted on the affidavit.

(I) There is hereby created in the state treasury the child highway safety fund, consisting of fines imposed pursuant to division (K)(1) of this section for violations of divisions (A), (B), (C), and (D) of this section. The money in the fund shall be used by the department of health only to defray the cost of designating hospitals as pediatric trauma centers under section 3727.081 of the Revised Code and to establish and administer a child highway safety program. The purpose of the program shall be to educate the public about child restraint systems and booster seats and the importance of their proper use. The program also shall include a process for providing child restraint systems and booster seats to persons who meet the eligibility criteria established by the department, and a toll-free telephone number the public may utilize to obtain information about child restraint systems and booster seats, and their proper use.

(J) The director of health, in accordance with Chapter 119. of the Revised Code, shall adopt any rules necessary to carry out this section, including rules establishing the criteria a person must meet in order to receive a child restraint system or booster seat under the department's child highway safety program; provided that rules relating to the verification of pediatric trauma centers shall not be adopted under this section.

(K) Nothing in this section shall be construed to require any person to carry with the person the birth certificate of a child to prove the age of the child, but the production of a valid birth certificate for a child showing that the child was not of an age to which this section applies is a defense against any ticket, citation, or summons issued for violating this section.

(L)

(1) Whoever violates division (A), (B), (C), or (D) of this section shall be punished as follows, provided that the failure of an operator of a motor vehicle to secure more than one child in a child restraint system, booster seat, or occupant restraining device as required by this section that occurred at the same time, on the same day, and at the same location is deemed to be a single violation of this section:

(a) Except as otherwise provided in division (L)(1)(b) of this section, the offender is guilty of a minor misdemeanor and shall be fined not less than twenty-five dollars nor more than seventy-five dollars.

(b) If the offender previously has been convicted of or pleaded guilty to a violation of division (A), (B), (C), or (D) of this section or of a municipal ordinance that is substantially similar to any of those divisions, the offender is guilty of a misdemeanor of the fourth degree.

(2) All fines imposed pursuant to division (L)(1) of this section shall be forwarded to the treasurer of state for deposit in the child highway safety fund created by division (I) of this section.

Effective Date: 01-01-2004; 04-06-2007; 2008 HB30 09-12-2008; 2008 HB320 10-07-2009

This section is set out twice. See also §4511.812, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 4511.81 - [Effective 1/1/2014] Child restraint system - child highway safety fund.

(A) When any child who is in either or both of the following categories is being transported in a motor vehicle, other than a taxicab or public safety vehicle as defined in section 4511.01 of the Revised Code, that is required by the United States department of transportation to be equipped with seat belts at the time of manufacture or assembly, the operator of the motor vehicle shall have the child properly secured in accordance with the manufacturer's instructions in a child restraint system that meets federal motor vehicle safety standards:

(1) A child who is less than four years of age;

(2) A child who weighs less than forty pounds.

(B) When any child who is in either or both of the following categories is being transported in a motor vehicle, other than a taxicab, that is owned, leased, or otherwise under the control of a nursery school or day-care center, the operator of the motor vehicle shall have the child properly secured in accordance with the manufacturer's instructions in a child restraint system that meets federal motor vehicle safety standards:

(1) A child who is less than four years of age;

(2) A child who weighs less than forty pounds.

(C) When any child who is less than eight years of age and less than four feet nine inches in height, who is not required by division (A) or (B) of this section to be secured in a child restraint system, is being transported in a motor vehicle, other than a taxicab or public safety vehicle as defined in section 4511.01 of the Revised Code or a vehicle that is regulated under section 5104.015 of the Revised Code, that is required by the United States department of transportation to be equipped with seat belts at the time of manufacture or assembly, the operator of the motor vehicle shall have the child properly secured in accordance with the manufacturer's instructions on a booster seat that meets federal motor vehicle safety standards.

(D) When any child who is at least eight years of age but not older than fifteen years of age, and who is not otherwise required by division (A), (B), or (C) of this section to be secured in a child restraint system or booster seat, is being transported in a motor vehicle, other than a taxicab or public safety vehicle as defined in section 4511.01 of the Revised Code, that is required by the United States department of transportation to be equipped with seat belts at the time of manufacture or assembly, the operator of the motor vehicle shall have the child properly restrained either in accordance with the manufacturer's instructions in a child restraint system that meets federal motor vehicle safety standards or in an occupant restraining device as defined in section 4513.263 of the Revised Code.

(E) Notwithstanding any provision of law to the contrary, no law enforcement officer shall cause an operator of a motor vehicle being operated on any street or highway to stop the motor vehicle for the sole purpose of determining whether a violation of division (C) or (D) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for a violation of division (C) or (D) of this section or causing the arrest of or commencing a prosecution of a person for a violation of division (C) or (D) of this section, and absent another violation of law, a law enforcement officer's view of the interior or visual inspection of a motor vehicle being operated on any street or highway may not be used for the purpose of determining whether a violation of division (C) or (D) of this section has been or is being committed.

(F) The director of public safety shall adopt such rules as are necessary to carry out this section.

(G) The failure of an operator of a motor vehicle to secure a child in a child restraint system, a booster seat, or an occupant restraining device as required by this section is not negligence imputable to the child, is not admissible as evidence in any civil action involving the rights of the child against any other person allegedly liable for injuries to the child, is not to be used as a basis for a criminal prosecution of the operator of the motor vehicle other than a prosecution for a violation of this section, and is not admissible as evidence in any criminal action involving the operator of the motor vehicle other than a prosecution for a violation of this section.

(H) This section does not apply when an emergency exists that threatens the life of any person operating or occupying a motor vehicle that is being used to transport a child who otherwise would be required to be restrained under this section. This section does not apply to a person operating a motor vehicle who has an affidavit signed by a physician licensed to practice in this state under Chapter 4731. of the Revised Code or a chiropractor licensed to practice in this state under Chapter 4734. of the Revised Code that states that the child who otherwise would be required to be restrained under this section has a physical impairment that makes use of a child restraint system, booster seat, or an occupant restraining device impossible or impractical, provided that the person operating the vehicle has safely and appropriately restrained the child in accordance with any recommendations of the physician or chiropractor as noted on the affidavit.

(I) There is hereby created in the state treasury the child highway safety fund, consisting of fines imposed pursuant to division (K)(1) of this section for violations of divisions (A), (B), (C), and (D) of this section. The money in the fund shall be used by the department of health only to defray the cost of designating hospitals as pediatric trauma centers under section 3727.081 of the Revised Code and to establish and administer a child highway safety program. The purpose of the program shall be to educate the public about child restraint systems and booster seats and the importance of their proper use. The program also shall include a process for providing child restraint systems and booster seats to persons who meet the eligibility criteria established by the department, and a toll-free telephone number the public may utilize to obtain information about child restraint systems and booster seats, and their proper use.

(J) The director of health, in accordance with Chapter 119. of the Revised Code, shall adopt any rules necessary to carry out this section, including rules establishing the criteria a person must meet in order to receive a child restraint system or booster seat under the department's child highway safety program; provided that rules relating to the verification of pediatric trauma centers shall not be adopted under this section.

(K) Nothing in this section shall be construed to require any person to carry with the person the birth certificate of a child to prove the age of the child, but the production of a valid birth certificate for a child showing that the child was not of an age to which this section applies is a defense against any ticket, citation, or summons issued for violating this section.

(L)

(1) Whoever violates division (A), (B), (C), or (D) of this section shall be punished as follows, provided that the failure of an operator of a motor vehicle to secure more than one child in a child restraint system, booster seat, or occupant restraining device as required by this section that occurred at the same time, on the same day, and at the same location is deemed to be a single violation of this section:

(a) Except as otherwise provided in division (L)(1)(b) of this section, the offender is guilty of a minor misdemeanor and shall be fined not less than twenty-five dollars nor more than seventy-five dollars.

(b) If the offender previously has been convicted of or pleaded guilty to a violation of division (A), (B), (C), or (D) of this section or of a municipal ordinance that is substantially similar to any of those divisions, the offender is guilty of a misdemeanor of the fourth degree.

(2) All fines imposed pursuant to division (L)(1) of this section shall be forwarded to the treasurer of state for deposit in the child highway safety fund created by division (I) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 01-01-2004; 04-06-2007; 2008 HB30 09-12-2008; 2008 HB320 10-07-2009

This section is set out twice. See also §4511.811, effective until 1/1/2014.



Section 4511.82 - Littering offenses.

(A) No operator or occupant of a motor vehicle shall, regardless of intent, throw, drop, discard, or deposit litter from any motor vehicle in operation upon any street, road, or highway, except into a litter receptacle in a manner that prevents its being carried away or deposited by the elements.

(B) No operator of a motor vehicle in operation upon any street, road, or highway shall allow litter to be thrown, dropped, discarded, or deposited from the motor vehicle, except into a litter receptacle in a manner that prevents its being carried away or deposited by the elements.

(C) Whoever violates division (A) or (B) of this section is guilty of a minor misdemeanor.

(D) As used in this section, "litter" means garbage, trash, waste, rubbish, ashes, cans, bottles, wire, paper, cartons, boxes, automobile parts, furniture, glass, or anything else of an unsightly or unsanitary nature.

Effective Date: 01-01-2004



Section 4511.83 - [Repealed].

Effective Date: 01-01-2004



Section 4511.84 - Earphones or earplugs on operator prohibited.

(A) No person shall operate a motor vehicle while wearing earphones over, or earplugs in, both ears. As used in this section, "earphones" means any headset, radio, tape player, or other similar device that provides the listener with radio programs, music, or other recorded information through a device attached to the head and that covers all or a portion of both ears. "Earphones" does not include speakers or other listening devices that are built into protective headgear.

(B) This section does not apply to:

(1) Any person wearing a hearing aid;

(2) Law enforcement personnel while on duty;

(3) Fire department personnel and emergency medical service personnel while on duty;

(4) Any person engaged in the operation of equipment for use in the maintenance or repair of any highway;

(5) Any person engaged in the operation of refuse collection equipment.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor. If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, whoever violates this section is guilty of a misdemeanor of the fourth degree. If, within one year of the offense, the offender previously has been convicted of two or more predicate motor vehicle or traffic offenses, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 10-30-1989



Section 4511.85 - Chauffeured limousines.

(A) The operator of a chauffeured limousine shall accept passengers only on the basis of prearranged contracts, as defined in division (LL) of section 4501.01 of the Revised Code, and shall not cruise in search of patronage unless the limousine is in compliance with any statute or ordinance governing the operation of taxicabs or other similar vehicles for hire.

(B) No person shall advertise or hold self out as doing business as a limousine service or livery service or other similar designation unless each vehicle used by the person to provide the service is registered in accordance with section 4503.24 of the Revised Code and is in compliance with section 4509.80 of the Revised Code.

(C) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 07-01-1999



Section 4511.90 - Chautauqua assembly.

As used in this section, "Chautauqua assembly" means a corporation that is organized in this state for the purpose of holding Chautauqua assemblies or encouraging religion, art, science, literature, or the general dissemination of knowledge, or two or more of such purposes, and that occupies grounds and holds meetings or entertainments on the grounds for the purposes for which it is organized.

Chapters 4511. and 4513. of the Revised Code are applicable to streets within a Chautauqua assembly. A Chautauqua assembly is a local authority for the purposes of section 4511.07 of the Revised Code.

Effective Date: 05-22-1980



Section 4511.95 - Amended and Renumbered RC 4510.71.

Effective Date: 01-01-2004



Section 4511.951 - Amended and Renumbered RC 4510.72.

Effective Date: 01-01-2004



Section 4511.98 - Signs as to increased penalties in construction zones.

The director of transportation may establish speed limits within construction zones that vary based on the type of work being conducted, the time of day, or any other criteria the director may consider appropriate. The director, board of county commissioners, or board of township trustees shall cause signs to be erected advising motorists that increased penalties apply for certain traffic violations occurring on streets or highways in a construction zone. The increased penalties shall be effective only when signs are erected in accordance with the guidelines and design specifications established by the director under section 5501.27 of the Revised Code, and when a violation occurs during hours of actual work within the construction zone.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-01-1995; 06-01-2004



Section 4511.99 - Penalty.

Whoever violates any provision of sections 4511.01 to 4511.76 of the Revised Code for which no penalty otherwise is provided in the section violated is guilty of one of the following:

(A) Except as otherwise provided in division (B) or (C) of this section, a minor misdemeanor;

(B) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to one predicate motor vehicle or traffic offense, a misdemeanor of the fourth degree;

(C) If, within one year of the offense, the offender previously has been convicted of or pleaded guilty to two or more predicate motor vehicle or traffic offenses, a misdemeanor of the third degree.

Effective Date: 01-01-2004



Section 4511.991 - [Repealed].

Effective Date: 01-01-2004






Chapter 4513 - TRAFFIC LAWS - EQUIPMENT; LOADS

Section 4513.01 - Traffic laws - equipment - load definitions.

As provided in section 4511.01 of the Revised Code, the definitions set forth in that section apply to this chapter.

Effective Date: 04-03-2003



Section 4513.02 - Unsafe vehicles.

(A) No person shall drive or move, or cause or knowingly permit to be driven or moved, on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person.

(B) When directed by any state highway patrol trooper, the operator of any motor vehicle shall stop and submit such motor vehicle to an inspection under division (B)(1) or (2) of this section, as appropriate, and such tests as are necessary.

(1) Any motor vehicle not subject to inspection by the public utilities commission shall be inspected and tested to determine whether it is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, or in violation of the equipment provisions of Chapter 4513. of the Revised Code.

Such inspection shall be made with respect to the brakes, lights, turn signals, steering, horns and warning devices, glass, mirrors, exhaust system, windshield wipers, tires, and such other items of equipment as designated by the superintendent of the state highway patrol by rule or regulation adopted pursuant to sections 119.01 to 119.13 of the Revised Code.

Upon determining that a motor vehicle is in safe operating condition and its equipment in conformity with Chapter 4513. of the Revised Code, the inspecting officer shall issue to the operator an official inspection sticker, which shall be in such form as the superintendent prescribes except that its color shall vary from year to year.

(2) Any motor vehicle subject to inspection by the public utilities commission shall be inspected and tested in accordance with rules adopted by the commission. Upon determining that the vehicle and operator are in compliance with rules adopted by the commission, the inspecting officer shall issue to the operator an appropriate official inspection sticker.

(C) The superintendent of the state highway patrol, pursuant to sections 119.01 to 119.13 of the Revised Code, shall determine and promulgate standards for any inspection program conducted by a political subdivision of this state. These standards shall exempt licensed collector's vehicles and historical motor vehicles from inspection. Any motor vehicle bearing a valid certificate of inspection issued by another state or a political subdivision of this state whose inspection program conforms to the superintendent's standards, and any licensed collector's vehicle or historical motor vehicle which is not in a condition which endangers the safety of persons or property, shall be exempt from the tests provided in division (B) of this section.

(D) Every person, firm, association, or corporation that, in the conduct of its business, owns and operates not less than fifteen motor vehicles in this state that are not subject to regulation by the public utilities commission and that, for the purpose of storing, repairing, maintaining, and servicing such motor vehicles, equips and operates one or more service departments within this state, may file with the superintendent of the state highway patrol applications for permits for such service departments as official inspection stations for its own motor vehicles. Upon receiving an application for each such service department, and after determining that it is properly equipped and has competent personnel to perform the inspections referred to in this section, the superintendent shall issue the necessary inspection stickers and permit to operate as an official inspection station. Any such person who has had one or more service departments so designated as official inspection stations may have motor vehicles that are owned and operated by the person and that are not subject to regulation by the public utilities commission, excepting private passenger cars owned by the person or the person's employees, inspected at such service department; and any motor vehicle bearing a valid certificate of inspection issued by such service department shall be exempt from the tests provided in division (B) of this section.

No permit for an official inspection station shall be assigned or transferred or used at any location other than therein designated, and every such permit shall be posted in a conspicuous place at the location designated.

If a person, firm, association, or corporation owns and operates fifteen or more motor vehicles in the conduct of business and is subject to regulation by the public utilities commission, that person, firm, association, or corporation is not eligible to apply to the superintendent for permits to enable any of its service departments to serve as official inspection stations for its own motor vehicles.

(E) When any motor vehicle is found to be unsafe for operation, the inspecting officer may order it removed from the highway and not operated, except for purposes of removal and repair, until it has been repaired pursuant to a repair order as provided in division (F) of this section.

(F) When any motor vehicle is found to be defective or in violation of Chapter 4513. of the Revised Code, the inspecting officer may issue a repair order, in such form and containing such information as the superintendent shall prescribe, to the owner or operator of the motor vehicle. The owner or operator shall thereupon obtain such repairs as are required and shall, as directed by the inspecting officer, return the repair order together with proof of compliance with its provisions. When any motor vehicle or operator subject to rules of the public utilities commission fails the inspection, the inspecting officer shall issue an appropriate order to obtain compliance with such rules.

(G) Sections 4513.01 to 4513.37 of the Revised Code, with respect to equipment on vehicles, do not apply to implements of husbandry, road machinery, road rollers, or agricultural tractors except as made applicable to such articles of machinery.

(H) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004



Section 4513.021 - Bumper height - vehicle modifications.

(A) As used in this section:

(1) "Passenger car" means any motor vehicle with motive power, designed for carrying ten persons or less, except a multipurpose passenger vehicle or motorcycle.

(2) "Multipurpose passenger vehicle" means a motor vehicle with motive power, except a motorcycle, designed to carry ten persons or less, that is constructed either on a truck chassis or with special features for occasional off-road operation.

(3) "Truck" means every motor vehicle, except trailers and semitrailers, designed and used to carry property and having a gross vehicle weight rating of ten thousand pounds or less.

(4) "Manufacturer" has the same meaning as in section 4501.01 of the Revised Code.

(5) "Gross vehicle weight rating" means the manufacturer's gross vehicle weight rating established for that vehicle.

(B) The director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt rules in conformance with standards of the vehicle equipment safety commission, that shall govern the maximum bumper height or, in the absence of bumpers and in cases where bumper heights have been lowered or modified, the maximum height to the bottom of the frame rail, of any passenger car, multipurpose passenger vehicle, or truck.

(C) No person shall operate upon a street or highway any passenger car, multipurpose passenger vehicle, or truck registered in this state that does not conform to the requirements of this section or to any applicable rule adopted pursuant to this section.

(D) No person shall modify any motor vehicle registered in this state in such a manner as to cause the vehicle body or chassis to come in contact with the ground, expose the fuel tank to damage from collision, or cause the wheels to come in contact with the body under normal operation, and no person shall disconnect any part of the original suspension system of the vehicle to defeat the safe operation of that system.

(E) Nothing contained in this section or in the rules adopted pursuant to this section shall be construed to prohibit either of the following:

(1) The installation upon a passenger car, multipurpose passenger vehicle, or truck registered in this state of heavy duty equipment, including shock absorbers and overload springs;

(2) The operation on a street or highway of a passenger car, multipurpose passenger vehicle, or truck registered in this state with normal wear to the suspension system if the normal wear does not adversely affect the control of the vehicle.

(F) This section and the rules adopted pursuant to it do not apply to any specially designed or modified passenger car, multipurpose passenger vehicle, or truck when operated off a street or highway in races and similar events.

(G) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.022 - Proof of financial responsibility produced at time of issuance of citation.

(A) As part of the motor vehicle inspection conducted pursuant to section 4513.02 of the Revised Code, the state highway patrol trooper shall request that the owner or operator of the motor vehicle produce proof that the owner maintains or has maintained on the owner's behalf, proof of financial responsibility as required by section 4509.101 of the Revised Code.

(B) A state highway patrol trooper shall indicate on every traffic ticket issued pursuant to a motor vehicle inspection whether the person receiving the traffic ticket produced proof of the maintenance of financial responsibility in response to the state highway patrol trooper's request. The state highway patrol trooper shall inform every person who receives a traffic ticket and who has failed to produce proof of the maintenance of financial responsibility at the time of the motor vehicle inspection that the person must submit proof to the traffic violations bureau with any payment of a fine and costs for the ticketed violation or, if the person is to appear in court for the violation, the person must submit proof to the court.

(C)

(1) If a person who has failed to produce proof of the maintenance of financial responsibility appears in court for a ticketed violation, the court may permit the defendant to present evidence of proof of financial responsibility to the court at such time and in such manner as the court determines to be necessary or appropriate. The clerk of courts shall provide the registrar with the identity of any person who fails to submit proof of the maintenance of financial responsibility pursuant to division (B) of this section.

(2) If a person who has failed to present proof of the maintenance of financial responsibility also fails to submit that proof to the traffic violations bureau, the traffic violations bureau shall notify the registrar of the identity of that person.

(3) Upon receiving notice from a clerk of courts or a traffic violation bureau pursuant to division (C) of this section, the registrar shall proceed against these persons under division (D) of section 4509.101 of the Revised Code in the same manner as the registrar proceeds against persons identified by the clerk of courts under division (D)(4) of section 4509.101 of the Revised Code.

(D) A state highway patrol trooper may charge an owner or operator of a motor vehicle with a violation of section 4510.16 of the Revised Code when the operator fails to produce proof of the maintenance of financial responsibility upon the state highway patrol trooper's request under division (A) of this section, if a check of the owner or operator's driving record indicates that the owner or operator, at the time of the motor vehicle inspection, is required to file and maintain proof of financial responsibility under section 4509.45 of the Revised Code for a previous violation of Chapter 4509. of the Revised Code.

Effective Date: 01-01-2004



Section 4513.03 - Time for lighted lights on motor vehicles.

(A) Every vehicle, other than a motorized bicycle, operated upon a street or highway within this state shall display lighted lights and illuminating devices as required by sections 4513.04 to 4513.37 of the Revised Code during all of the following times:

(1) The time from sunset to sunrise;

(2) At any other time when, due to insufficient natural light or unfavorable atmospheric conditions, persons, vehicles, and substantial objects on the highway are not discernible at a distance of one thousand feet ahead;

(3) At any time when the windshield wipers of the vehicle are in use because of precipitation on the windshield.

Every motorized bicycle shall display at such times lighted lights meeting the rules adopted by the director of public safety under section 4511.521 of the Revised Code. No motor vehicle, during such times any time specified in this section, shall be operated upon a street or highway within this state using only parking lights as illumination.

Whenever in such sections a requirement is declared as to the distance from which certain lamps and devices shall render objects visible, or within which such lamps or devices shall be visible, such distance shall be measured upon a straight level unlighted highway under normal atmospheric conditions unless a different condition is expressly stated.

Whenever in such sections a requirement is declared as to the mounted height of lights or devices, it shall mean from the center of such light or device to the level ground upon which the vehicle stands.

(B) Notwithstanding any provision of law to the contrary, no law enforcement officer shall cause the operator of a vehicle being operated upon a street or highway within this state to stop the vehicle solely because the officer observes that a violation of division (A)(3) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for a violation of that division, or causing the arrest of or commencing a prosecution of a person for a violation of that division.

(C) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004



Section 4513.04 - Headlights.

(A) Every motor vehicle, other than a motorcycle, and every trackless trolley shall be equipped with at least two headlights with at least one near each side of the front of the motor vehicle or trackless trolley.

Every motorcycle shall be equipped with at least one and not more than two headlights.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.05 - Tail lights and illumination of rear license plate.

(A) Every motor vehicle, trackless trolley, trailer, semitrailer, pole trailer, or vehicle which is being drawn at the end of a train of vehicles shall be equipped with at least one tail light mounted on the rear which, when lighted, shall emit a red light visible from a distance of five hundred feet to the rear, provided that in the case of a train of vehicles only the tail light on the rearmost vehicle need be visible from the distance specified.

Either a tail light or a separate light shall be so constructed and placed as to illuminate with a white light the rear registration plate, when such registration plate is required, and render it legible from a distance of fifty feet to the rear. Any tail light, together with any separate light for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlights or auxiliary driving lights are lighted, except where separate lighting systems are provided for trailers for the purpose of illuminating such registration plate.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.06 - Red reflectors required.

(A) Every new motor vehicle sold after September 6, 1941, and operated on a highway, other than a commercial tractor, to which a trailer or semitrailer is attached shall carry at the rear, either as a part of the tail lamps or separately, two red reflectors meeting the requirements of this section, except that vehicles of the type mentioned in section 4513.07 of the Revised Code shall be equipped with reflectors as required by the regulations provided for in said section.

Every such reflector shall be of such size and characteristics and so maintained as to be visible at night from all distances within three hundred feet to fifty feet from such vehicle.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.07 - Regulations for safety lighting of commercial vehicles.

(A) The director of public safety shall prescribe and promulgate regulations relating to clearance lights, marker lights, reflectors, and stop lights on buses, trackless trolleys, trucks, commercial tractors, trailers, semitrailers, and pole trailers, when operated upon any highway, and such vehicles shall be equipped as required by such regulations, and such equipment shall be lighted at all times mentioned in section 4513.03 of the Revised Code, except that clearance lights and side marker lights need not be lighted on any such vehicle when it is operated within a municipal corporation where there is sufficient light to reveal any person or substantial object on the highway at a distance of five hundred feet.

Such equipment shall be in addition to all other lights specifically required by sections 4513.03 to 4513.16 of the Revised Code.

Vehicles operated under the jurisdiction of the public utilities commission are not subject to this section.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.071 - Stop light.

(A) Every motor vehicle, trailer, semitrailer, and pole trailer when operated upon a highway shall be equipped with two or more stop lights, except that passenger cars manufactured or assembled prior to January 1, 1967, motorcycles, and motor-driven cycles shall be equipped with at least one stop light. Stop lights shall be mounted on the rear of the vehicle, actuated upon application of the service brake, and may be incorporated with other rear lights. Such stop lights when actuated shall emit a red light visible from a distance of five hundred feet to the rear, provided that in the case of a train of vehicles only the stop lights on the rear-most vehicle need be visible from the distance specified.

Such stop lights when actuated shall give a steady warning light to the rear of a vehicle or train of vehicles to indicate the intention of the operator to diminish the speed of or stop a vehicle or train of vehicles.

When stop lights are used as required by this section, they shall be constructed or installed so as to provide adequate and reliable illumination and shall conform to the appropriate rules and regulations established under section 4513.19 of the Revised Code.

Historical motor vehicles as defined in section 4503.181 of the Revised Code, not originally manufactured with stop lights, are not subject to this section.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.08 - Obscured lights on vehicles.

Whenever motor and other vehicles are operated in combination during the time that lights are required, any light, except tail lights, which by reason of its location on a vehicle of the combination would be obscured by another vehicle of the combination need not be lighted, but this section does not affect the requirement that lighted clearance lights be displayed on the front of the foremost vehicle required to have clearance lights or that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

Effective Date: 10-01-1953



Section 4513.09 - Red light or flag required.

(A) Whenever the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the times specified in section 4513.03 of the Revised Code, a red light or lantern plainly visible from a distance of at least five hundred feet to the sides and rear. The red light or lantern required by this section is in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a red flag or cloth not less than sixteen inches square.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.10 - Lights on parked vehicles.

(A) Except in case of an emergency, whenever a vehicle is parked or stopped upon a roadway open to traffic or a shoulder adjacent thereto, whether attended or unattended, during the times mentioned in section 4513.03 of the Revised Code, such vehicle shall be equipped with one or more lights which shall exhibit a white or amber light on the roadway side visible from a distance of five hundred feet to the front of such vehicle, and a red light visible from a distance of five hundred feet to the rear. No lights need be displayed upon any such vehicle when it is stopped or parked within a municipal corporation where there is sufficient light to reveal any person or substantial object within a distance of five hundred feet upon such highway. Any lighted headlights upon a parked vehicle shall be depressed or dimmed.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.11 - Animal-drawn or slow-moving vehicles, lamps, reflectors and emblems.

(A) All vehicles other than bicycles, including animal-drawn vehicles and vehicles referred to in division (G) of section 4513.02 of the Revised Code, not specifically required to be equipped with lamps or other lighting devices by sections 4513.03 to 4513.10 of the Revised Code, shall, at the times specified in section 4513.03 of the Revised Code, be equipped with at least one lamp displaying a white light visible from a distance of not less than one thousand feet to the front of the vehicle, and also shall be equipped with two lamps displaying red light visible from a distance of not less than one thousand feet to the rear of the vehicle, or as an alternative, one lamp displaying a red light visible from a distance of not less than one thousand feet to the rear and two red reflectors visible from all distances of six hundred feet to one hundred feet to the rear when illuminated by the lawful lower beams of headlamps.

Lamps and reflectors required or authorized by this section shall meet standards adopted by the director of public safety.

(B) All boat trailers, farm machinery, and other machinery, including all road construction machinery, upon a street or highway, except when being used in actual construction and maintenance work in an area guarded by a flagperson, or where flares are used, or when operating or traveling within the limits of a construction area designated by the director of transportation, a city engineer, or the county engineer of the several counties, when such construction area is marked in accordance with requirements of the director and the manual of uniform traffic control devices, as set forth in section 4511.09 of the Revised Code, which is designed for operation at a speed of twenty-five miles per hour or less shall be operated at a speed not exceeding twenty-five miles per hour, and shall display a triangular slow-moving vehicle emblem (SMV). The emblem shall be mounted so as to be visible from a distance of not less than five hundred feet to the rear. The director of public safety shall adopt standards and specifications for the design and position of mounting the SMV emblem. The standards and specifications for SMV emblems referred to in this section shall correlate with and, so far as possible, conform with those approved by the American society of agricultural engineers.

A unit of farm machinery that is designed by its manufacturer to operate at a speed greater than twenty-five miles per hour may be operated on a street or highway at a speed greater than twenty-five miles per hour provided it is operated in accordance with this section.

As used in this division, "machinery" does not include any vehicle designed to be drawn by an animal.

(C) The use of the SMV emblem shall be restricted to animal-drawn vehicles, and to the slow-moving vehicles specified in division (B) of this section operating or traveling within the limits of the highway. Its use on slow-moving vehicles being transported upon other types of vehicles or on any other type of vehicle or stationary object on the highway is prohibited.

(D)

(1) No person shall sell, lease, rent, or operate any boat trailer, farm machinery, or other machinery defined as a slow-moving vehicle in division (B) of this section, except those units designed to be completely mounted on a primary power unit, which is manufactured or assembled on or after April 1, 1966, unless the vehicle is equipped with a slow-moving vehicle emblem mounting device as specified in division (B) of this section.

(2) No person shall sell, lease, rent, or operate on a street or highway any unit of farm machinery that is designed by its manufacturer to operate at a speed greater than twenty-five miles per hour unless the unit displays a slow-moving vehicle emblem as specified in division (B) of this section and a speed identification symbol that meets the specifications contained in the American society of agricultural engineers standard ANSI/ASAE S584 JAN2005, agricultural equipment: speed identification symbol (SIS).

(E) Any boat trailer, farm machinery, or other machinery defined as a slow-moving vehicle in division (B) of this section, in addition to the use of the slow-moving vehicle emblem, and any unit of farm machinery that is designed by its manufacturer to operate at a speed greater than twenty-five miles per hour, in addition to the display of a speed identification symbol, may be equipped with a red flashing light that shall be visible from a distance of not less than one thousand feet to the rear at all times specified in section 4513.03 of the Revised Code. When a double-faced light is used, it shall display amber light to the front and red light to the rear.

In addition to the lights described in this division, farm machinery and motor vehicles escorting farm machinery may display a flashing, oscillating, or rotating amber light, as permitted by section 4513.17 of the Revised Code, and also may display simultaneously flashing turn signals or warning lights, as permitted by that section.

(F) Every animal-drawn vehicle upon a street or highway shall at all times be equipped in one of the following ways:

(1) With a slow-moving vehicle emblem complying with division (B) of this section;

(2) With alternate reflective material complying with rules adopted under this division;

(3) With both a slow-moving vehicle emblem and alternate reflective material as specified in this division.

The director of public safety, subject to Chapter 119. of the Revised Code, shall adopt rules establishing standards and specifications for the position of mounting of the alternate reflective material authorized by this division. The rules shall permit, as a minimum, the alternate reflective material to be black, gray, or silver in color. The alternate reflective material shall be mounted on the animal-drawn vehicle so as to be visible, at all times specified in section 4513.03 of the Revised Code, from a distance of not less than five hundred feet to the rear when illuminated by the lawful lower beams of headlamps.

(G) Every unit of farm machinery that is designed by its manufacturer to operate at a speed greater than twenty-five miles per hour shall display a slow-moving vehicle emblem and a speed identification symbol that meets the specifications contained in the American society of agricultural engineers standard ANSI/ASAE S584 JAN2005, agricultural equipment: speed identification symbol (SIS) when the unit is operated upon a street or highway, irrespective of the speed at which the unit is operated on the street or highway. The speed identification symbol shall indicate the maximum speed in miles per hour at which the unit of farm machinery is designed by its manufacturer to operate. The display of the speed identification symbol shall be in accordance with the standard prescribed in this division.

If an agricultural tractor that is designed by its manufacturer to operate at a speed greater than twenty-five miles per hour is being operated on a street or highway at a speed greater than twenty-five miles per hour and is towing, pulling, or otherwise drawing a unit of farm machinery, the unit of farm machinery shall display a slow-moving vehicle emblem and a speed identification symbol that is the same as the speed identification symbol that is displayed on the agricultural tractor.

(H) When an agricultural tractor that is designed by its manufacturer to operate at a speed greater than twenty-five miles per hour is being operated on a street or highway at a speed greater than twenty-five miles per hour, the operator shall possess some documentation published or provided by the manufacturer indicating the maximum speed in miles per hour at which the manufacturer designed the agricultural tractor to operate.

(I) Whoever violates this section is guilty of a minor misdemeanor.

(J) As used in this section, "boat trailer" means any vehicle designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 2007 HB9 10-18-2007



Section 4513.111 - Requirements for lights and reflectors for multi-wheel agricultural tractors and farm machinery units.

(A)

(1) Every multi-wheel agricultural tractor whose model year was 2001 or earlier, when being operated or traveling on a street or highway at the times specified in section 4513.03 of the Revised Code, at a minimum shall be equipped with and display reflectors and illuminated amber lamps so that the extreme left and right projections of the tractor are indicated by flashing lamps displaying amber light, visible to the front and the rear, by amber reflectors, all visible to the front, and by red reflectors, all visible to the rear.

(2) The lamps displaying amber light need not flash simultaneously and need not flash in conjunction with any directional signals of the tractor.

(3) The lamps and reflectors required by division (A)(1) of this section and their placement shall meet standards and specifications contained in rules adopted by the director of public safety in accordance with Chapter 119. of the Revised Code. The rules governing the amber lamps, amber reflectors, and red reflectors and their placement shall correlate with and, as far as possible, conform with paragraphs 4.1.4.1, 4.1.7.1, and 4.1.7.2 respectively of the American society of agricultural engineers standard ANSI/ASAE S279.10 OCT98, lighting and marking of agricultural equipment on highways.

(B) Every unit of farm machinery whose model year was 2002 or later, when being operated or traveling on a street or highway at the times specified in section 4513.03 of the Revised Code, shall be equipped with and display markings and illuminated lamps that meet or exceed the lighting, illumination, and marking standards and specifications that are applicable to that type of farm machinery for the unit's model year specified in the American society of agricultural engineers standard ANSI/ASAE S279.11 APR01, lighting and marking of agricultural equipment on highways, or any subsequent revisions of that standard.

(C) The lights and reflectors required by division (A) of this section are in addition to the slow-moving vehicle emblem and lights required or permitted by section 4513.11 or 4513.17 of the Revised Code to be displayed on farm machinery being operated or traveling on a street or highway.

(D) No person shall operate any unit of farm machinery on a street or highway or cause any unit of farm machinery to travel on a street or highway in violation of division (A) or (B) of this section.

(E) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.12 - Specifications for spotlights and auxiliary driving lights.

(A) Any motor vehicle may be equipped with not more than one spotlight and every lighted spotlight shall be so aimed and used upon approaching another vehicle that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle, nor more than one hundred feet ahead of the vehicle.

Any motor vehicle may be equipped with not more than three auxiliary driving lights mounted on the front of the vehicle. The director of public safety shall prescribe specifications for auxiliary driving lights and regulations for their use, and any such lights which do not conform to said specifications and regulations shall not be used.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.13 - Cowl, fender, and back-up lights.

(A) Any motor vehicle may be equipped with side cowl or fender lights which shall emit a white or amber light without glare.

Any motor vehicle may be equipped with lights on each side thereof which shall emit a white or amber light without glare.

Any motor vehicle may be equipped with back-up lights, either separately or in combination with another light. No back-up lights shall be continuously lighted when the motor vehicle is in forward motion.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.14 - Two lighted lights to be displayed.

(A) At all times mentioned in section 4513.03 of the Revised Code at least two lighted lights shall be displayed, one near each side of the front of every motor vehicle and trackless trolley, except when such vehicle or trackless trolley is parked subject to the regulations governing lights on parked vehicles and trackless trolleys.

The director of public safety shall prescribe and promulgate regulations relating to the design and use of such lights and such regulations shall be in accordance with currently recognized standards.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.15 - Headlight illumination requirements - protection of oncoming drivers - high beam indicator.

(A) Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in section 4513.03 of the Revised Code, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons, vehicles, and substantial objects at a safe distance in advance of the vehicle, subject to the following requirements;

(1) Whenever the driver of a vehicle approaches an oncoming vehicle, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver.

(2) Every new motor vehicle registered in this state, which has multiple-beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the headlights is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that, when lighted, it will be readily visible without glare to the driver of the vehicle.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.16 - Lights of less intensity.

(A) Any motor vehicle may be operated under the conditions specified in section 4513.03 of the Revised Code when it is equipped with two lighted lights upon the front thereof capable of revealing persons and substantial objects seventy-five feet ahead, in lieu of lights required in section 4513.14 of the Revised Code, provided that such vehicle shall not be operated at a speed in excess of twenty miles per hour.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.17 - Limit on number of lights.

(A) Whenever a motor vehicle equipped with headlights also is equipped with any auxiliary lights or spotlight or any other light on the front thereof projecting a beam of an intensity greater than three hundred candle power, not more than a total of five of any such lights on the front of a vehicle shall be lighted at any one time when the vehicle is upon a highway.

(B) Any lighted light or illuminating device upon a motor vehicle, other than headlights, spotlights, signal lights, or auxiliary driving lights, that projects a beam of light of an intensity greater than three hundred candle power, shall be so directed that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

(C)

(1) Flashing lights are prohibited on motor vehicles, except as a means for indicating a right or a left turn, or in the presence of a vehicular traffic hazard requiring unusual care in approaching, or overtaking or passing. This prohibition does not apply to emergency vehicles, road service vehicles servicing or towing a disabled vehicle, traffic line stripers, snow plows, rural mail delivery vehicles, vehicles as provided in section 4513.182 of the Revised Code, department of transportation maintenance vehicles, funeral hearses, funeral escort vehicles, and similar equipment operated by the department or local authorities, which shall be equipped with and display, when used on a street or highway for the special purpose necessitating such lights, a flashing, oscillating, or rotating amber light, but shall not display a flashing, oscillating, or rotating light of any other color, nor to vehicles or machinery permitted by section 4513.11 of the Revised Code to have a flashing red light.

(2) When used on a street or highway, farm machinery and vehicles escorting farm machinery may be equipped with and display a flashing, oscillating, or rotating amber light, and the prohibition contained in division (C)(1) of this section does not apply to such machinery or vehicles. Farm machinery also may display the lights described in section 4513.11 of the Revised Code.

(D) Except a person operating a public safety vehicle, as defined in division (E) of section 4511.01 of the Revised Code, or a school bus, no person shall operate, move, or park upon, or permit to stand within the right-of-way of any public street or highway any vehicle or equipment that is equipped with and displaying a flashing red or a flashing combination red and white light, or an oscillating or rotating red light, or a combination red and white oscillating or rotating light; and except a public law enforcement officer, or other person sworn to enforce the criminal and traffic laws of the state, operating a public safety vehicle when on duty, no person shall operate, move, or park upon, or permit to stand within the right-of-way of any street or highway any vehicle or equipment that is equipped with, or upon which is mounted, and displaying a flashing blue or a flashing combination blue and white light, or an oscillating or rotating blue light, or a combination blue and white oscillating or rotating light.

(E) This section does not prohibit the use of warning lights required by law or the simultaneous flashing of turn signals on disabled vehicles or on vehicles being operated in unfavorable atmospheric conditions in order to enhance their visibility. This section also does not prohibit the simultaneous flashing of turn signals or warning lights either on farm machinery or vehicles escorting farm machinery, when used on a street or highway.

(F) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.171 - Lights on coroner's vehicle.

(A) Notwithstanding any other provision of law, a motor vehicle operated by a coroner, deputy coroner, or coroner's investigator may be equipped with a flashing, oscillating, or rotating red or blue light and a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet. Such a vehicle may display the flashing, oscillating, or rotating red or blue light and may give the audible signal of the siren, exhaust whistle, or bell only when responding to a fatality or a fatal motor vehicle accident on a street or highway and only at those locations where the stoppage of traffic impedes the ability of the coroner, deputy coroner, or coroner's investigator to arrive at the site of the fatality.

This section does not relieve a coroner, deputy coroner, or coroner's investigator operating a motor vehicle from the duty to drive with due regard for the safety of all persons and property upon the highway.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.18 - Lights on snow removal equipment and oversize vehicles.

(A) The director of transportation shall adopt standards and specifications applicable to headlights, clearance lights, identification, and other lights, on snow removal equipment when operated on the highways, and on vehicles operating under special permits pursuant to section 4513.34 of the Revised Code, in lieu of the lights otherwise required on motor vehicles. Such standards and specifications may permit the use of flashing colored lights, other than blue or red in color, for purposes of identification on snow removal equipment, and oversize vehicles when in service upon the highways. The standards and specifications for lights referred to in this section shall correlate with and, so far as possible, conform with those approved by the American association of state highway officials.

It is unlawful to operate snow removal equipment on a highway unless the lights thereon comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.181 - Standards and specifications applicable to rural mail delivery vehicles, state highway survey vehicles, and funeral escort vehicles.

The director of public safety subject to the provisions of sections 119.01 to 119.13 of the Revised Code shall adopt standards and specifications applicable to rural mail delivery vehicles, state highway survey vehicles, and funeral escort vehicles. Such standards and specifications shall permit rural mail delivery vehicles, state highway survey vehicles, and funeral escort vehicles the use of flashing lights.

Effective Date: 11-12-1992



Section 4513.182 - Lights and sign on vehicle transportating preschool children.

(A) No person shall operate any motor vehicle owned, leased, or hired by a nursery school, kindergarten, or day-care center, while transporting preschool children to or from such an institution unless the motor vehicle is equipped with and displaying two amber flashing lights mounted on a bar attached to the top of the vehicle, and a sign bearing the designation "caution--children," which shall be attached to the bar carrying the amber flashing lights in such a manner as to be legible to persons both in front of and behind the vehicle. The lights and sign shall meet standards and specifications adopted by the director of public safety. The director, subject to Chapter 119. of the Revised Code, shall adopt standards and specifications for the lights and sign, which shall include, but are not limited to, requirements for the color and size of lettering to be used on the sign, the type of material to be used for the sign, and the method of mounting the lights and sign so that they can be removed from a motor vehicle being used for purposes other than those specified in this section.

(B) No person shall operate a motor vehicle displaying the lights and sign required by this section for any purpose other than the transportation of preschool children as provided in this section.

(C) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.19 - Regulations for focus and aim of headlights.

(A) No person shall use any lights mentioned in sections 4513.03 to 4513.18 of the Revised Code upon any motor vehicle, trailer, or semitrailer unless said lights are equipped, mounted, and adjusted as to focus and aim in accordance with regulations which are prescribed by the director of public safety.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.20 - Brake equipment for vehicles.

(A) The following requirements govern as to brake equipment on vehicles:

(1) Every trackless trolley and motor vehicle, other than a motorcycle, when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold such trackless trolley or motor vehicle, including two separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, then on such trackless trolleys or motor vehicles manufactured or assembled after January 1, 1942, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the trackless trolley or motor vehicle without brakes on at least two wheels.

(2) Every motorcycle, when operated upon a highway shall be equipped with at least one adequate brake, which may be operated by hand or by foot.

(3) Every motorized bicycle shall be equipped with brakes meeting the rules adopted by the director of public safety under section 4511.521 of the Revised Code.

(4) When operated upon the highways of this state, the following vehicles shall be equipped with brakes adequate to control the movement of and to stop and to hold the vehicle, designed to be applied by the driver of the towing motor vehicle from its cab, and also designed and connected so that, in case of a breakaway of the towed vehicle, the brakes shall be automatically applied:

(a) Except as otherwise provided in this section, every trailer or semitrailer, except a pole trailer, with an empty weight of two thousand pounds or more, manufactured or assembled on or after January 1, 1942;

(b) Every manufactured home or travel trailer with an empty weight of two thousand pounds or more, manufactured or assembled on or after January 1, 2001.

(5) Every watercraft trailer with a gross weight or manufacturer's gross vehicle weight rating of three thousand pounds or more that is manufactured or assembled on or after January 1, 2008, shall have separate brakes equipped with hydraulic surge or electrically operated brakes on two wheels.

(6) In any combination of motor-drawn trailers or semitrailers equipped with brakes, means shall be provided for applying the rearmost brakes in approximate synchronism with the brakes on the towing vehicle, and developing the required braking effort on the rearmost wheels at the fastest rate; or means shall be provided for applying braking effort first on the rearmost brakes; or both of the above means, capable of being used alternatively, may be employed.

(7) Every vehicle and combination of vehicles, except motorcycles and motorized bicycles, and except trailers and semitrailers of a gross weight of less than two thousand pounds, and pole trailers, shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free from snow, ice, or loose material. The parking brakes shall be capable of being applied in conformance with the foregoing requirements by the driver's muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the foregoing requirements. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind.

(8) The same brake drums, brake shoes and lining assemblies, brake shoe anchors, and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

(9) Every trackless trolley, motor vehicle, or combination of motor-drawn vehicles shall be capable at all times and under all conditions of loading of being stopped on a dry, smooth, level road free from loose material, upon application of the service or foot brake, within the following specified distances, or shall be capable of being decelerated at a sustained rate corresponding to these distances:

(a) Trackless trolleys, vehicles, or combinations of vehicles having brakes on all wheels shall come to a stop in thirty feet or less from a speed of twenty miles per hour.

(b) Vehicles or combinations of vehicles not having brakes on all wheels shall come to a stop in forty feet or less from a speed of twenty miles per hour.

(10) All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the trackless trolley or vehicle.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004; 2007 HB67 07-03-2007



Section 4513.201 - Brake fluid standards.

(A) No hydraulic brake fluid for use in motor vehicles shall be sold in this state if the brake fluid is below the minimum standard of specifications for heavy duty type brake fluid established by the society of automotive engineers and the standard of specifications established by 49 C.F.R. 571.116, as amended.

(B) All manufacturers, packers, or distributors of brake fluid selling such fluid in this state shall state on the containers that the brake fluid therein meets or exceeds the applicable minimum SAE standard of specifications and the standard of specifications established in 49 C.F.R. 571.116, as amended.

(C) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.202 - Brake lining, brake lining material, or brake lining assemblies standards.

(A) No brake lining, brake lining material, or brake lining assemblies for use as repair and replacement parts in motor vehicles shall be sold in this state if these items do not meet or exceed the minimum standard of specifications established by the society of automotive engineers and the standard of specifications established in 49 C.F.R. 571.105, as amended, and 49 C.F.R. 571.135, as amended.

(B) All manufacturers or distributors of brake lining, brake lining material, or brake lining assemblies selling these items for use as repair and replacement parts in motor vehicles shall state that the items meet or exceed the applicable minimum standard of specifications.

(C) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

(D) As used in this section, "minimum standard of specifications" means a minimum standard for brake system or brake component performance that meets the need for motor vehicle safety and complies with the applicable SAE standards and recommended practices, and the federal motor vehicle safety standards that cover the same aspect of performance for any brake lining, brake lining material, or brake lining assemblies.

Effective Date: 01-01-2004



Section 4513.21 - Horns, sirens, and warning devices.

(A) Every motor vehicle or trackless trolley when operated upon a highway shall be equipped with a horn which is in good working order and capable of emitting sound audible, under normal conditions, from a distance of not less than two hundred feet.

No motor vehicle or trackless trolley shall be equipped with, nor shall any person use upon a vehicle, any siren, whistle, or bell. Any vehicle may be equipped with a theft alarm signal device which shall be so arranged that it cannot be used as an ordinary warning signal. Every emergency vehicle shall be equipped with a siren, whistle, or bell, capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the director of public safety. Such equipment shall not be used except when such vehicle is operated in response to an emergency call or is in the immediate pursuit of an actual or suspected violator of the law, in which case the driver of the emergency vehicle shall sound such equipment when it is necessary to warn pedestrians and other drivers of the approach thereof.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.22 - Mufflers.

(A) Every motor vehicle and motorcycle with an internal combustion engine shall at all times be equipped with a muffler which is in good working order and in constant operation to prevent excessive or unusual noise, and no person shall use a muffler cutout, by-pass, or similar device upon a motor vehicle on a highway. Every motorcycle muffler shall be equipped with baffle plates.

No person shall own, operate, or have in the person's possession any motor vehicle or motorcycle equipped with a device for producing excessive smoke or gas, or so equipped as to permit oil or any other chemical to flow into or upon the exhaust pipe or muffler of such vehicle, or equipped in any other way to produce or emit smoke or dangerous or annoying gases from any portion of such vehicle, other than the ordinary gases emitted by the exhaust of an internal combustion engine under normal operation.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.221 - Local regulation of passenger car and motorcycle noise.

(A) The board of county commissioners of any county, and the board of township trustees of any township subject to section 505.17 of the Revised Code, may regulate passenger car and motorcycle noise on streets and highways under their jurisdiction. Such regulations shall include maximum permissible noise limits measured in decibels, subject to the requirements of this section.

(B) Regulations establishing maximum permissible noise limits measured in decibels shall prohibit the operation, within the speed limits specified herein, of a passenger car or motorcycle of a type subject to registration at any time or under any condition of load, acceleration, or deceleration in such manner as to exceed the following maximum noise limits, based on a distance of not less than fifty feet from the center of the line of travel:

(1) For passenger cars:

(a) When operated at a speed of thirty-five miles per hour or less, a maximum noise limit of seventy decibels;

(b) When operated at a speed of more than thirty-five miles per hour, a maximum noise limit of seventy-nine decibels.

(2) For motorcycles:

(a) When operated at a speed of thirty-five miles per hour or less, a maximum noise limit of eighty-two decibels;

(b) When operated at a speed of more than thirty-five miles per hour, a maximum noise limit of eighty-six decibels.

(C) Maximum noise limits established pursuant to division (B) of this section shall be measured on the "A" scale of a standard sound level meter meeting the applicable requirements for a type 2 sound level meter as defined in American national standards institute standard S1.4 - 1983, or the most recent revision thereof. Measurement practices shall be in substantial conformity with standards and recommended practice established by the society of automotive engineers, including SAE standard J 986 A NOV81, SAE standard J 366 MAR85, SAE standard J 331 A, and such other standards and practices as may be approved by the federal government.

(D) No regulation enacted under division (B) of this section shall be effective until signs giving notice of the regulation are posted upon or at the entrance to the highway or part thereof affected, as may be most appropriate.

(E) A board of county commissioners of any county may regulate noise from passenger cars, motorcycles, or other devices using internal combustion engines in the unincorporated area of the county, and a board of township trustees may regulate such noise in the unincorporated area of the township, in any of the following ways:

(1) By prohibiting operating or causing to be operated any motor vehicle, agricultural tractor, motorcycle, all-purpose vehicle, or snowmobile not equipped with a factory-installed muffler or equivalent muffler in good working order and in constant operation;

(2) By prohibiting the removing or rendering inoperative, or causing to be removed or rendered inoperative, other than for purposes of maintenance, repair, or replacement, of any muffler;

(3) By prohibiting the discharge into the open air of exhaust of any stationary or portable internal combustion engine except through a factory-installed muffler or equivalent muffler in good working order and in constant operation;

(4) By prohibiting racing the motor of any vehicle described in division (E)(1) of this section in such a manner that the exhaust system emits a loud, cracking, or chattering noise unusual to its normal operation.

(F) Whoever violates any maximum noise limit established as provided in division (B) of this section or any of the prohibitions authorized in division (E) of this section is guilty of a minor misdemeanor. Fines collected under this section by the county shall be paid into the county general fund, and such fines collected by the township shall be paid into the township general fund.

No regulation adopted under this section shall apply to commercial racetrack operations.

Effective Date: 06-26-1986



Section 4513.23 - Rear view mirror.

(A) Every motor vehicle, motorcycle, and trackless trolley shall be equipped with a mirror so located as to reflect to the operator a view of the highway to the rear of such vehicle, motorcycle, or trackless trolley. Operators of vehicles, motorcycles, streetcars, and trackless trolleys shall have a clear and unobstructed view to the front and to both sides of their vehicles, motorcycles, streetcars, or trackless trolleys and shall have a clear view to the rear of their vehicles, motorcycles, streetcars, or trackless trolleys by mirror.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.24 - Windshield and windshield wipers.

(A) No person shall drive any motor vehicle on a street or highway in this state, other than a motorcycle or motorized bicycle, that is not equipped with a windshield.

(B)

(1) No person shall drive any motor vehicle, other than a bus, with any sign, poster, or other nontransparent material upon the front windshield, sidewings, side, or rear windows of such vehicle other than a certificate or other paper required to be displayed by law, except that there may be in the lower left-hand or right-hand corner of the windshield a sign, poster, or decal not to exceed four inches in height by six inches in width. No sign, poster, or decal shall be displayed in the front windshield in such a manner as to conceal the vehicle identification number for the motor vehicle when, in accordance with federal law, that number is located inside the vehicle passenger compartment and so placed as to be readable through the vehicle glazing without moving any part of the vehicle.

(2) Division (B)(1) of this section does not apply to a person who is driving a passenger car with an electronic device, including an antenna, electronic tolling or other transponder, camera, directional navigation device, or other similar electronic device located in the front windshield if the device meets both of the following:

(a) It does not restrict the vehicle operator's sight lines to the road and highway signs and signals.

(b) It does not conceal the vehicle identification number.

(3) Division (B)(1) of this section does not apply to a person who is driving a commercial car with an electronic device, including an antenna, electronic tolling or other transponder, camera, directional navigation device, or other similar electronic device located in the front windshield if the device meets both of the following:

(a) It does not restrict the vehicle operator's sight lines to the road and highway signs and signals.

(b) It is mounted not more than six inches below the upper edge of the windshield and is outside the area swept by the vehicle's windshield wipers.

(C) The windshield on every motor vehicle, streetcar, and trackless trolley shall be equipped with a device for cleaning rain, snow, or other moisture from the windshield. The device shall be maintained in good working order and so constructed as to be controlled or operated by the operator of the vehicle, streetcar, or trackless trolley.

(D) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.241 - Using tinted glass and other vision obscuring materials.

(A) The director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt rules governing the use of tinted glass, and the use of transparent, nontransparent, translucent, and reflectorized materials in or on motor vehicle windshields, side windows, sidewings, and rear windows that prevent a person of normal vision looking into the motor vehicle from seeing or identifying persons or objects inside the motor vehicle.

(B) The rules adopted under this section may provide for persons who meet either of the following qualifications:

(1) On November 11, 1994, or the effective date of any rule adopted under this section, own a motor vehicle that does not conform to the requirements of this section or of any rule adopted under this section;

(2) Establish residency in this state and are required to register a motor vehicle that does not conform to the requirements of this section or of any rule adopted under this section.

(C) No person shall operate, on any highway or other public or private property open to the public for vehicular travel or parking, lease, or rent any motor vehicle that is registered in this state unless the motor vehicle conforms to the requirements of this section and of any applicable rule adopted under this section.

(D) No person shall install in or on any motor vehicle, any glass or other material that fails to conform to the requirements of this section or of any rule adopted under this section.

(E)

(1) No used motor vehicle dealer or new motor vehicle dealer, as defined in section 4517.01 of the Revised Code, shall sell any motor vehicle that fails to conform to the requirements of this section or of any rule adopted under this section.

(2) No manufacturer, remanufacturer, or distributor, as defined in section 4517.01 of the Revised Code, shall provide to a motor vehicle dealer licensed under Chapter 4517. of the Revised Code or to any other person, a motor vehicle that fails to conform to the requirements of this section or of any rule adopted under this section.

(F) No reflectorized materials shall be permitted upon or in any front windshield, side windows, sidewings, or rear window.

(G) This section does not apply to the manufacturer's tinting or glazing of motor vehicle windows or windshields that is otherwise in compliance with or permitted by federal motor vehicle safety standard number two hundred five.

(H) With regard to any side window behind a driver's seat or any rear window other than any window on an emergency door, this section does not apply to any school bus used to transport a child with disabilities pursuant to Chapter 3323. of the Revised Code, whom it is impossible or impractical to transport by regular school bus in the course of regular route transportation provided by a school district. As used in this division, "child with disabilities" has the same meaning as in section 3323.01 of the Revised Code.

(I) This section does not apply to any school bus that is to be sold and operated outside this state.

(J)

(1) This section and the rules adopted under it do not apply to a motor vehicle used by a law enforcement agency under either of the following circumstances:

(a) The vehicle does not have distinctive markings of a law enforcement vehicle but is operated by or on behalf of the law enforcement agency in an authorized investigation or other activity requiring that the presence and identity of the vehicle occupants be undisclosed.

(b) The vehicle primarily is used by the law enforcement canine unit for transporting a police dog.

(2) As used in this division, "law enforcement agency" means a police department, the office of a sheriff, the state highway patrol, a county prosecuting attorney, or a federal, state, or local governmental body that enforces criminal laws and that has employees who have a statutory power of arrest.

(K)

(1) Whoever violates division (C), (E)(2), or (F) of this section is guilty of a minor misdemeanor.

(2) Whoever violates division (E)(1) of this section is guilty of a minor misdemeanor if the dealer or the dealer's agent knew of the nonconformity at the time of sale.

(3)

(a) Whoever violates division (D) of this section is guilty of a misdemeanor of the fourth degree, except that an organization may not be convicted unless the act of installation was authorized by the board of directors, trustees, partners, or by a high managerial officer acting on behalf of the organization, and installation was performed by an employee of the organization acting within the scope of the person's employment.

(b) In addition to any other penalty imposed under this section, whoever violates division (D) of this section is liable in a civil action to the owner of a motor vehicle on which was installed the nonconforming glass or material for any damages incurred by that person as a result of the installation of the nonconforming glass or material, costs of maintaining the civil action, and attorney fees.

(c) In addition to any other penalty imposed under this section, if the offender previously has been convicted of or pleaded guilty to a violation of division (D) of this section and the offender is a motor vehicle repair operator registered under Chapter 4775. of the Revised Code or a motor vehicle dealer licensed under Chapter 4517. of the Revised Code, whoever violates division (D) of this section is subject to a registration or license suspension, as applicable, for a period of not more than one hundred eighty days.

(L)

(1) Every county court judge, mayor of a mayor's court, and clerk of a court of record shall keep a full record of every case in which a person is charged with any violation of this section. If a person is convicted of or forfeits bail in relation to a violation of division (D) of this section, the county court judge, mayor of a mayor's court, or clerk, within ten days after the conviction or bail forfeiture, shall prepare and immediately forward to the motor vehicle repair board and the motor vehicle dealers board, an abstract, certified by the preparer to be true and correct, of the court record covering the case in which the person was convicted or forfeited bail.

(2) The motor vehicle repair board and the motor vehicle dealers board each shall keep and maintain all abstracts received under this section. Within ten days after receipt of an abstract, each board, respectively, shall determine whether the person named in the abstract is registered or licensed with the board and, if the person is so registered or licensed, shall proceed in accordance with section 4775.09 or 4517.33 of the Revised Code, as applicable, and determine whether the person's registration or license is to be suspended for a period of not more than one hundred eighty days.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 01-01-2004; 2007 HB119 09-29-2007



Section 4513.242 - Displaying security decal on side window or sidewing.

(A) Notwithstanding section 4513.24 and division (F) of section 4513.241 of the Revised Code or any rule adopted thereunder, a decal, whether reflectorized or not, may be displayed upon any side window or sidewing of a motor vehicle if all of the following are met:

(1) The decal is necessary for public or private security arrangements to which the motor vehicle periodically is subjected;

(2) The decal is no larger than is necessary to accomplish the security arrangements;

(3) The decal does not obscure the vision of the motor vehicle operator or prevent a person looking into the motor vehicle from seeing or identifying persons or objects inside the motor vehicle.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.25 - Solid tire requirements.

(A) Every solid tire, as defined in section 4501.01 of the Revised Code, on a vehicle shall have rubber or other resilient material on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.26 - Safety glass required for new vehicles.

(A) No person shall sell any new motor vehicle nor shall any new motor vehicle be registered, and no person shall operate any motor vehicle, which is registered in this state and which has been manufactured or assembled on or after January 1, 1936, unless the motor vehicle is equipped with safety glass wherever glass is used in the windshields, doors, partitions, rear windows, and windows on each side immediately adjacent to the rear window.

"Safety glass" means any product composed of glass so manufactured, fabricated, or treated as substantially to prevent shattering and flying of the glass when it is struck or broken, or such other or similar product as may be approved by the registrar of motor vehicles.

Glass other than safety glass shall not be offered for sale, or sold for use in, or installed in any door, window, partition, or windshield that is required by this section to be equipped with safety glass.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.261 - Vehicles to be equipped with electrical or mechanical directional signals.

(A)

(1) No person shall operate any motor vehicle manufactured or assembled on or after January 1, 1954, unless the vehicle is equipped with electrical or mechanical directional signals.

(2) No person shall operate any motorcycle or motor-driven cycle manufactured or assembled on or after January 1, 1968, unless the vehicle is equipped with electrical or mechanical directional signals.

(B) "Directional signals" means an electrical or mechanical signal device capable of clearly indicating an intention to turn either to the right or to the left and which shall be visible from both the front and rear.

(C) All mechanical signal devices shall be self-illuminating devices when in use at the times mentioned in section 4513.03 of the Revised Code.

(D) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4513.262 - Seat safety belt or anchorage units required.

(A) As used in this section and in section 4513.263 of the Revised Code, the component parts of a "seat safety belt" include a belt, anchor attachment assembly, and a buckle or closing device.

(B) No person shall sell, lease, rent, or operate any passenger car, as defined in division (E) of section 4501.01 of the Revised Code, that is registered or to be registered in this state and that is manufactured or assembled on or after January 1, 1962, unless the passenger car is equipped with sufficient anchorage units at the attachment points for attaching at least two sets of seat safety belts to its front seat. Such anchorage units at the attachment points shall be of such construction, design, and strength to support a loop load pull of not less than four thousand pounds for each belt.

(C) No person shall sell, lease, or rent any passenger car, as defined in division (E) of section 4501.01 of the Revised Code, that is registered or to be registered in this state and that is manufactured or assembled on or after January 1, 1966, unless the passenger car has installed in its front seat at least two seat safety belt assemblies.

(D) After January 1, 1966, neither any seat safety belt for use in a motor vehicle nor any component part of any such seat safety belt shall be sold in this state unless the seat safety belt or the component part satisfies the minimum standard of specifications established by the society of automotive engineers for automotive seat belts and unless the seat safety belt or component part is labeled so as to indicate that it meets those minimum standard specifications.

(E) Each sale, lease, or rental in violation of this section constitutes a separate offense.

(F) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4513.263 - [Effective Until 7/1/2013] Occupant restraining devices.

(A) As used in this section and in section 4513.99 of the Revised Code:

(1) "Automobile" means any commercial tractor, passenger car, commercial car, or truck that is required to be factory-equipped with an occupant restraining device for the operator or any passenger by regulations adopted by the United States secretary of transportation pursuant to the "National Traffic and Motor Vehicle Safety Act of 1966," 80 Stat. 719, 15 U.S.C.A. 1392.

(2) "Occupant restraining device" means a seat safety belt, shoulder belt, harness, or other safety device for restraining a person who is an operator of or passenger in an automobile and that satisfies the minimum federal vehicle safety standards established by the United States department of transportation.

(3) "Passenger" means any person in an automobile, other than its operator, who is occupying a seating position for which an occupant restraining device is provided.

(4) "Commercial tractor," "passenger car," and "commercial car" have the same meanings as in section 4501.01 of the Revised Code.

(5) "Vehicle" and "motor vehicle," as used in the definitions of the terms set forth in division (A)(4) of this section, have the same meanings as in section 4511.01 of the Revised Code.

(6) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim, as defined in section 2307.71 of the Revised Code, and an asbestos claim, as defined in section 2307.91 of the Revised Code, but does not include a civil action for damages for breach of contract or another agreement between persons.

(B) No person shall do any of the following:

(1) Operate an automobile on any street or highway unless that person is wearing all of the available elements of a properly adjusted occupant restraining device, or operate a school bus that has an occupant restraining device installed for use in its operator's seat unless that person is wearing all of the available elements of the device, as properly adjusted;

(2) Operate an automobile on any street or highway unless each passenger in the automobile who is subject to the requirement set forth in division (B)(3) of this section is wearing all of the available elements of a properly adjusted occupant restraining device;

(3) Occupy, as a passenger, a seating position on the front seat of an automobile being operated on any street or highway unless that person is wearing all of the available elements of a properly adjusted occupant restraining device;

(4) Operate a taxicab on any street or highway unless all factory-equipped occupant restraining devices in the taxicab are maintained in usable form.

(C) Division (B)(3) of this section does not apply to a person who is required by section 4511.81 of the Revised Code to be secured in a child restraint device or booster seat. Division (B)(1) of this section does not apply to a person who is an employee of the United States postal service or of a newspaper home delivery service, during any period in which the person is engaged in the operation of an automobile to deliver mail or newspapers to addressees. Divisions (B)(1) and (3) of this section do not apply to a person who has an affidavit signed by a physician licensed to practice in this state under Chapter 4731. of the Revised Code or a chiropractor licensed to practice in this state under Chapter 4734. of the Revised Code that states that the person has a physical impairment that makes use of an occupant restraining device impossible or impractical.

(D) Notwithstanding any provision of law to the contrary, no law enforcement officer shall cause an operator of an automobile being operated on any street or highway to stop the automobile for the sole purpose of determining whether a violation of division (B) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for a violation of that nature or causing the arrest of or commencing a prosecution of a person for a violation of that nature, and no law enforcement officer shall view the interior or visually inspect any automobile being operated on any street or highway for the sole purpose of determining whether a violation of that nature has been or is being committed.

(E) All fines collected for violations of division (B) of this section, or for violations of any ordinance or resolution of a political subdivision that is substantively comparable to that division, shall be forwarded to the treasurer of state for deposit into the state treasury to the credit of the trauma and emergency medical services fund, which is hereby created. In addition, sixty cents of each fee collected under sections 4501.34, 4503.26, 4505.14, 4506.08, 4509.05, and 4519.63 of the Revised Code as specified in those sections, plus the portion of the driver's license reinstatement fee described in division (F)(2)(g) of section 4511.191 of the Revised Code, plus all fees collected under section 4765.11 of the Revised Code, plus all fines imposed under section 4765.55 of the Revised Code, and plus five per cent of fines and moneys arising from bail forfeitures as directed by section 5503.04 of the Revised Code, also shall be deposited into the trauma and emergency medical services fund . All money deposited into the trauma and emergency medical services fund shall be used by the department of public safety for the administration and operation of the division of emergency medical services and the state board of emergency medical services, and by the state board of emergency medical services to make grants, in accordance with section 4765.07 of the Revised Code and rules the board adopts under section 4765.11 of the Revised Code. The director of budget and management may transfer excess money from the trauma and emergency medical services fund to the state highway safety fund if the director of public safety determines that the amount of money in the trauma and emergency medical services fund exceeds the amount required to cover such costs incurred by the emergency medical services agency and the grants made by the state board of emergency medical services and requests the director of budget and management to make the transfer.

(F)

(1) Subject to division (F)(2) of this section, the failure of a person to wear all of the available elements of a properly adjusted occupant restraining device in violation of division (B)(1) or (3) of this section or the failure of a person to ensure that each minor who is a passenger of an automobile being operated by that person is wearing all of the available elements of a properly adjusted occupant restraining device in violation of division (B)(2) of this section shall not be considered or used by the trier of fact in a tort action as evidence of negligence or contributory negligence. But, the trier of fact may determine based on evidence admitted consistent with the Ohio Rules of Evidence that the failure contributed to the harm alleged in the tort action and may diminish a recovery of compensatory damages that represents noneconomic loss, as defined in section 2307.011 of the Revised Code, in a tort action that could have been recovered but for the plaintiff's failure to wear all of the available elements of a properly adjusted occupant restraining device. Evidence of that failure shall not be used as a basis for a criminal prosecution of the person other than a prosecution for a violation of this section; and shall not be admissible as evidence in a criminal action involving the person other than a prosecution for a violation of this section.

(2) If, at the time of an accident involving a passenger car equipped with occupant restraining devices, any occupant of the passenger car who sustained injury or death was not wearing an available occupant restraining device, was not wearing all of the available elements of such a device, or was not wearing such a device as properly adjusted, then, consistent with the Rules of Evidence, the fact that the occupant was not wearing the available occupant restraining device, was not wearing all of the available elements of such a device, or was not wearing such a device as properly adjusted is admissible in evidence in relation to any claim for relief in a tort action to the extent that the claim for relief satisfies all of the following:

(a) It seeks to recover damages for injury or death to the occupant.

(b) The defendant in question is the manufacturer, designer, distributor, or seller of the passenger car.

(c) The claim for relief against the defendant in question is that the injury or death sustained by the occupant was enhanced or aggravated by some design defect in the passenger car or that the passenger car was not crashworthy.

(G)

(1) Whoever violates division (B)(1) of this section shall be fined thirty dollars.

(2) Whoever violates division (B)(3) of this section shall be fined twenty dollars.

(3) Except as otherwise provided in this division, whoever violates division (B)(4) of this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to a violation of division (B)(4) of this section, whoever violates division (B)(4) of this section is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-09-2004; 04-07-2005; 2007 HB119 06-30-2007; 2008 HB320 10-07-2009

This section is set out twice. See also § 4513.263, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4513.263 - [Effective 7/1/2013] Occupant restraining devices.

(A) As used in this section and in section 4513.99 of the Revised Code:

(1) "Automobile" means any commercial tractor, passenger car, commercial car, or truck that is required to be factory-equipped with an occupant restraining device for the operator or any passenger by regulations adopted by the United States secretary of transportation pursuant to the "National Traffic and Motor Vehicle Safety Act of 1966," 80 Stat. 719, 15 U.S.C.A. 1392.

(2) "Occupant restraining device" means a seat safety belt, shoulder belt, harness, or other safety device for restraining a person who is an operator of or passenger in an automobile and that satisfies the minimum federal vehicle safety standards established by the United States department of transportation.

(3) "Passenger" means any person in an automobile, other than its operator, who is occupying a seating position for which an occupant restraining device is provided.

(4) "Commercial tractor," "passenger car," and "commercial car" have the same meanings as in section 4501.01 of the Revised Code.

(5) "Vehicle" and "motor vehicle," as used in the definitions of the terms set forth in division (A)(4) of this section, have the same meanings as in section 4511.01 of the Revised Code.

(6) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim, as defined in section 2307.71 of the Revised Code, and an asbestos claim, as defined in section 2307.91 of the Revised Code, but does not include a civil action for damages for breach of contract or another agreement between persons.

(B) No person shall do any of the following:

(1) Operate an automobile on any street or highway unless that person is wearing all of the available elements of a properly adjusted occupant restraining device, or operate a school bus that has an occupant restraining device installed for use in its operator's seat unless that person is wearing all of the available elements of the device, as properly adjusted;

(2) Operate an automobile on any street or highway unless each passenger in the automobile who is subject to the requirement set forth in division (B)(3) of this section is wearing all of the available elements of a properly adjusted occupant restraining device;

(3) Occupy, as a passenger, a seating position on the front seat of an automobile being operated on any street or highway unless that person is wearing all of the available elements of a properly adjusted occupant restraining device;

(4) Operate a taxicab on any street or highway unless all factory-equipped occupant restraining devices in the taxicab are maintained in usable form.

(C) Division (B)(3) of this section does not apply to a person who is required by section 4511.81 of the Revised Code to be secured in a child restraint device or booster seat. Division (B)(1) of this section does not apply to a person who is an employee of the United States postal service or of a newspaper home delivery service, during any period in which the person is engaged in the operation of an automobile to deliver mail or newspapers to addressees. Divisions (B)(1) and (3) of this section do not apply to a person who has an affidavit signed by a physician licensed to practice in this state under Chapter 4731. of the Revised Code or a chiropractor licensed to practice in this state under Chapter 4734. of the Revised Code that states that the person has a physical impairment that makes use of an occupant restraining device impossible or impractical.

(D) Notwithstanding any provision of law to the contrary, no law enforcement officer shall cause an operator of an automobile being operated on any street or highway to stop the automobile for the sole purpose of determining whether a violation of division (B) of this section has been or is being committed or for the sole purpose of issuing a ticket, citation, or summons for a violation of that nature or causing the arrest of or commencing a prosecution of a person for a violation of that nature, and no law enforcement officer shall view the interior or visually inspect any automobile being operated on any street or highway for the sole purpose of determining whether a violation of that nature has been or is being committed.

(E) All fines collected for violations of division (B) of this section, or for violations of any ordinance or resolution of a political subdivision that is substantively comparable to that division, shall be forwarded to the treasurer of state for deposit into the state treasury to the credit of the trauma and emergency medical services fund, which is hereby created. In addition, sixty cents of each fee collected under sections 4501.34, 4503.26, 4505.14, 4506.08, 4509.05, and 4519.63 of the Revised Code as specified in those sections, plus the portion of the driver's license reinstatement fee described in division (F)(2)(g) of section 4511.191 of the Revised Code, plus all fees collected under section 4765.11 of the Revised Code, plus all fines imposed under section 4765.55 of the Revised Code, plus the fees and other moneys specified in section 4766.05 of the Revised Code, and plus five per cent of fines and moneys arising from bail forfeitures as directed by section 5503.04 of the Revised Code, also shall be deposited into the trauma and emergency medical services fund. All money deposited into the trauma and emergency medical services fund shall be used by the department of public safety for the administration and operation of the division of emergency medical services and the state board of emergency medical, fire, and transportation services, and by the state board of emergency medical, fire, and transportation services to make grants, in accordance with section 4765.07 of the Revised Code and rules the board adopts under section 4765.11 of the Revised Code. The director of budget and management may transfer excess money from the trauma and emergency medical services fund to the state highway safety fund if the director of public safety determines that the amount of money in the trauma and emergency medical services fund exceeds the amount required to cover such costs incurred by the emergency medical services agency and the grants made by the state board of emergency medical, fire, and transportation services and requests the director of budget and management to make the transfer.

(F)

(1) Subject to division (F)(2) of this section, the failure of a person to wear all of the available elements of a properly adjusted occupant restraining device in violation of division (B)(1) or (3) of this section or the failure of a person to ensure that each minor who is a passenger of an automobile being operated by that person is wearing all of the available elements of a properly adjusted occupant restraining device in violation of division (B)(2) of this section shall not be considered or used by the trier of fact in a tort action as evidence of negligence or contributory negligence. But, the trier of fact may determine based on evidence admitted consistent with the Ohio Rules of Evidence that the failure contributed to the harm alleged in the tort action and may diminish a recovery of compensatory damages that represents noneconomic loss, as defined in section 2307.011 of the Revised Code, in a tort action that could have been recovered but for the plaintiff's failure to wear all of the available elements of a properly adjusted occupant restraining device. Evidence of that failure shall not be used as a basis for a criminal prosecution of the person other than a prosecution for a violation of this section; and shall not be admissible as evidence in a criminal action involving the person other than a prosecution for a violation of this section.

(2) If, at the time of an accident involving a passenger car equipped with occupant restraining devices, any occupant of the passenger car who sustained injury or death was not wearing an available occupant restraining device, was not wearing all of the available elements of such a device, or was not wearing such a device as properly adjusted, then, consistent with the Rules of Evidence, the fact that the occupant was not wearing the available occupant restraining device, was not wearing all of the available elements of such a device, or was not wearing such a device as properly adjusted is admissible in evidence in relation to any claim for relief in a tort action to the extent that the claim for relief satisfies all of the following:

(a) It seeks to recover damages for injury or death to the occupant.

(b) The defendant in question is the manufacturer, designer, distributor, or seller of the passenger car.

(c) The claim for relief against the defendant in question is that the injury or death sustained by the occupant was enhanced or aggravated by some design defect in the passenger car or that the passenger car was not crashworthy.

(G)

(1) Whoever violates division (B)(1) of this section shall be fined thirty dollars.

(2) Whoever violates division (B)(3) of this section shall be fined twenty dollars.

(3) Except as otherwise provided in this division, whoever violates division (B)(4) of this section is guilty of a minor misdemeanor. If the offender previously has been convicted of or pleaded guilty to a violation of division (B)(4) of this section, whoever violates division (B)(4) of this section is guilty of a misdemeanor of the third degree.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-09-2004; 04-07-2005; 2007 HB119 06-30-2007; 2008 HB320 10-07-2009

This section is set out twice. See also § 4513.263, effective until 7/1/2013.



Section 4513.27 - Extra signal equipment required for motor truck, trackless trolley, bus, or commercial tractor.

(A) No person shall operate any motor truck, trackless trolley, bus, or commercial tractor upon any highway outside the corporate limits of municipalities at any time from sunset to sunrise unless there is carried in such vehicle and trackless trolley, except as provided in division (B) of this section, the following equipment which shall be of the types approved by the director of transportation:

(1) At least three flares or three red reflectors or three red electric lanterns, each of which is capable of being seen and distinguished at a distance of five hundred feet under normal atmospheric conditions at night time;

(2) At least three red-burning fusees, unless red reflectors or red electric lanterns are carried;

(3) At least two red cloth flags, not less than twelve inches square, with standards to support them;

(4) The type of red reflectors shall comply with such standards and specifications in effect on September 16, 1963 or later established by the interstate commerce commission and must be certified as meeting such standards by underwriter's laboratories.

(B) No person shall operate at the time and under the conditions stated in this section any motor vehicle used in transporting flammable liquids in bulk, or in transporting compressed flammable gases, unless there is carried in such vehicle three red electric lanterns or three red reflectors meeting the requirements stated in division (A) of this section. There shall not be carried in any such vehicle any flare, fusee, or signal produced by a flame.

(C) This section does not apply to any person who operates any motor vehicle in a work area designated by protection equipment devices that are displayed and used in accordance with the manual adopted by the department of transportation under section 4511.09 of the Revised Code.

(D) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.28 - Warning devices displayed on disabled vehicles.

(A) Whenever any motor truck, trackless trolley, bus, commercial tractor, trailer, semi-trailer, or pole trailer is disabled upon the traveled portion of any highway or the shoulder thereof outside of any municipality, or upon any freeway, expressway, thruway and connecting, entering or exiting ramps within a municipality, at any time when lighted lamps are required on vehicles and trackless trolleys, the operator of such vehicle or trackless trolley shall display the following warning devices upon the highway during the time the vehicle or trackless trolley is so disabled on the highway except as provided in division (B) of this section:

(1) A lighted fusee shall be immediately placed on the roadway at the traffic side of such vehicle or trackless trolley, unless red electric lanterns or red reflectors are displayed.

(2) Within the burning period of the fusee and as promptly as possible, three lighted flares or pot torches, or three red reflectors or three red electric lanterns shall be placed on the roadway as follows:

(a) One at a distance of forty paces or approximately one hundred feet in advance of the vehicle;

(b) One at a distance of forty paces or approximately one hundred feet to the rear of the vehicle or trackless trolley except as provided in this section, each in the center of the lane of traffic occupied by the disabled vehicle or trackless trolley;

(c) One at the traffic side of the vehicle or trackless trolley.

(B) Whenever any vehicle used in transporting flammable liquids in bulk, or in transporting compressed flammable gases, is disabled upon a highway at any time or place mentioned in division (A) of this section, the driver of such vehicle shall display upon the roadway the following warning devices:

(1) One red electric lantern or one red reflector shall be immediately placed on the roadway at the traffic side of the vehicle;

(2) Two other red electric lanterns or two other red reflectors shall be placed to the front and rear of the vehicle in the same manner prescribed for flares in division (A) of this section.

(C) When a vehicle of a type specified in division (B) of this section is disabled, the use of flares, fusees, or any signal produced by flame as warning signals is prohibited.

(D) Whenever any vehicle or trackless trolley of a type referred to in this section is disabled upon the traveled portion of a highway or the shoulder thereof, outside of any municipality, or upon any freeway, expressway, thruway and connecting, entering or exiting ramps within a municipality, at any time when the display of fusees, flares, red reflectors, or electric lanterns is not required, the operator of such vehicle or trackless trolley shall display two red flags upon the roadway in the lane of traffic occupied by the disabled vehicle or trackless trolley, one at a distance of forty paces or approximately one hundred feet in advance of the vehicle or trackless trolley, and one at a distance of forty paces or approximately one hundred feet to the rear of the vehicle or trackless trolley, except as provided in this section.

(E) The flares, fusees, lanterns, red reflectors, and flags to be displayed as required in this section shall conform with the requirements of section 4513.27 of the Revised Code applicable thereto.

(F) In the event the vehicle or trackless trolley is disabled near a curve, crest of a hill, or other obstruction of view, the flare, flag, reflector, or lantern in that direction shall be placed as to afford ample warning to other users of the highway, but in no case shall it be placed less than forty paces or approximately one hundred feet nor more than one hundred twenty paces or approximately three hundred feet from the disabled vehicle or trackless trolley.

(G) This section does not apply to the operator of any vehicle in a work area designated by protection equipment devices that are displayed and used in accordance with the manual adopted by the department of transportation under section 4511.09 of the Revised Code.

(H) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.29 - Vehicle transporting explosives upon highway.

(A) Any person operating any vehicle transporting explosives upon a highway shall at all times comply with the following requirements:

(1) Said vehicle shall be marked or placarded on each side and on the rear with the word "explosives" in letters not less than eight inches high, or there shall be displayed on the rear of such vehicle a red flag not less than twenty-four inches square marked with the word "danger" in white letters six inches high, or shall be marked or placarded in accordance with section 177.823 of the United States department of transportation regulations.

(2) Said vehicle shall be equipped with not less than two fire extinguishers, filled and ready for immediate use, and placed at convenient points on such vehicle.

(3) The director of transportation may promulgate such regulations governing the transportation of explosives and other dangerous articles by vehicles upon the highway as are reasonably necessary to enforce sections 4513.01 to 4513.37 of the Revised Code.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.30 - Limitation of load extension on left side of vehicle.

(A) No passenger-type vehicle shall be operated on a highway with any load carried on such vehicle which extends more than six inches beyond the line of the fenders on the vehicle's left side.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.31 - Securing loads on vehicles.

(A) No vehicle shall be driven or moved on any highway unless the vehicle is so constructed, loaded, or covered as to prevent any of its load from dropping, sifting, leaking, or otherwise escaping therefrom, except that sand or other substance may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a roadway in cleaning or maintaining the roadway.

(B) Except for a farm vehicle used to transport agricultural produce or agricultural production materials or a rubbish vehicle in the process of acquiring its load, no vehicle loaded with garbage, swill, cans, bottles, waste paper, ashes, refuse, trash, rubbish, waste, wire, paper, cartons, boxes, glass, solid waste, or any other material of an unsanitary nature that is susceptible to blowing or bouncing from a moving vehicle shall be driven or moved on any highway unless the load is covered with a sufficient cover to prevent the load or any part of the load from spilling onto the highway.

(C) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.32 - Vehicle towing requirements.

(A) When one vehicle is towing another vehicle, the drawbar or other connection shall be of sufficient strength to pull all the weight towed thereby, and the drawbar or other connection shall not exceed fifteen feet from one vehicle to the other, except the connection between any two vehicles transporting poles, pipe, machinery, or other objects of structural nature which cannot readily be dismembered.

When one vehicle is towing another and the connection consists only of a chain, rope, or cable, there shall be displayed upon such connection a white flag or cloth not less than twelve inches square.

In addition to such drawbar or other connection, each trailer and each semitrailer which is not connected to a commercial tractor by means of a fifth wheel shall be coupled with stay chains or cables to the vehicle by which it is being drawn. The chains or cables shall be of sufficient size and strength to prevent the towed vehicle's parting from the drawing vehicle in case the drawbar or other connection should break or become disengaged. In case of a loaded pole trailer, the connecting pole to the drawing vehicle shall be coupled to the drawing vehicle with stay chains or cables of sufficient size and strength to prevent the towed vehicle's parting from the drawing vehicle.

Every trailer or semitrailer, except pole and cable trailers and pole and cable dollies operated by a public utility as defined in section 5727.01 of the Revised Code, shall be equipped with a coupling device, which shall be so designed and constructed that the trailer will follow substantially in the path of the vehicle drawing it, without whipping or swerving from side to side. Vehicles used to transport agricultural produce or agricultural production materials between a local place of storage and supply and the farm, when drawn or towed on a street or highway at a speed of twenty-five miles per hour or less, and vehicles designed and used exclusively to transport a boat between a place of storage and a marina, or in and around a marina, when drawn or towed on a street or highway for a distance of no more than ten miles and at a speed of twenty-five miles per hour or less, shall have a drawbar or other connection, including the hitch mounted on the towing vehicle, which shall be of sufficient strength to pull all the weight towed thereby. Only one such vehicle used to transport agricultural produce or agricultural production materials as provided in this section may be towed or drawn at one time, except as follows:

(1) An agricultural tractor may tow or draw more than one such vehicle;

(2) A pickup truck or straight truck designed by the manufacturer to carry a load of not less than one-half ton and not more than two tons may tow or draw not more than two such vehicles that are being used to transport agricultural produce from the farm to a local place of storage. No vehicle being so towed by such a pickup truck or straight truck shall be considered to be a motor vehicle.

(B) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Effective Date: 01-01-2004



Section 4513.33 - Unlawful vehicle weight.

Any police officer having reason to believe that the weight of a vehicle and its load is unlawful may require the driver of said vehicle to stop and submit to a weighing of it by means of a compact, self-contained, portable, sealed scale specially adapted to determine the wheel loads of vehicles on highways; a sealed scale permanently installed in a fixed location, having a load-receiving element specially adapted to determining the wheel loads of highway vehicles; a sealed scale, permanently installed in a fixed location, having a load-receiving element specially adapted to determining the combined load of all wheels on a single axle or on successive axles of a highway vehicle, or a sealed scale adapted to weighing highway vehicles, loaded or unloaded. The driver of such vehicle shall, if necessary, be directed to proceed to the nearest available of such sealed scales to accomplish the weighing, provided such scales are within three miles of the point where such vehicle is stopped. Any vehicle stopped in accordance with this section may be held by the police officer for a reasonable time only to accomplish the weighing as prescribed by this section. All scales used in determining the lawful weight of a vehicle and its load shall be annually compared by a municipal, county, or state sealer with the state standards or standards approved by the state and such scales shall not be sealed if they do not conform to the state standards or standards approved by the state.

At each end of a permanently installed scale, there shall be a straight approach in the same plane as the platform, of sufficient length and width to insure the level positioning of vehicles during weight determinations.

During determination of weight by compact, self-contained, portable, sealed scales, specially adapted to determining the wheel loads of vehicles on highways, they shall always be used on terrain of sufficient length and width to accommodate the entire vehicle being weighed. Such terrain shall be level, or if not level, it shall be of such elevation that the difference in elevation between the wheels on any one axle does not exceed two inches and the difference in elevation between axles being weighed does not exceed one-fourth inch per foot of the distance between said axles.

In all determination of all weights, except gross weight, by compact, self-contained, portable sealed scales, specially adapted to determining the wheel loads of vehicles on highways, all successive axles, twelve feet or less apart, shall be weighed simultaneously by placing one such scale under the outside wheel of each such axle. In determinations of gross weight by the use of compact, self-contained, portable sealed scales, specially adapted to determining the wheel loads of vehicles on highways, all axles shall be weighed simultaneously by placing one such scale under the outside wheel of each axle.

Whenever such officer upon weighing a vehicle and load determines that the weight is unlawful, he may require the driver to stop the vehicle in a suitable place and remain standing until such portion of the load is removed as is necessary to reduce the weight of such vehicle to the limit permitted under sections 5577.01 to 5577.14 of the Revised Code.

Whenever local authorities determine upon the basis of an engineering and traffic investigation that the weight limits permitted under sections 5577.01 to 5577.14 of the Revised Code, or the weight limits permitted when compact, self-contained, portable, sealed scales, specially adapted to determining the wheel loads of vehicles on highways, are used on any part of a state route under their jurisdiction is greater than is reasonable under the conditions found to exist at such location, the local authorities may, by resolution, request the director of transportation to determine and declare reasonable weight limits. Upon receipt of such request the director may determine and declare reasonable weight limits at such location, and if the director alters the weight limits set by sections 5577.01 to 5577.14 and this section of the Revised Code, then such altered weight limits shall become effective only when appropriate signs giving notice thereof are erected at such location by local authorities.

The director may withdraw his approval of any altered weight limit whenever, in his opinion, any altered weight limit becomes unreasonable, and upon such withdrawal the altered weight limit shall become ineffective, and the signs relating thereto shall be immediately removed by local authorities. Alteration of weight limits on state routes by local authorities is not effective until alteration has been approved by the director.

This section does not derogate or limit the power and authority conferred upon the director or boards of county commissioners by section 5577.07 of the Revised Code.

Effective Date: 11-26-1975



Section 4513.34 - [Effective Until 7/1/2013] Written permits for oversized vehicles.

(A) The director of transportation with respect to all highways that are a part of the state highway system and local authorities with respect to highways under their jurisdiction, upon application in writing and for good cause shown, may issue a special permit in writing authorizing the applicant to operate or move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding the maximum specified in sections 5577.01 to 5577.09 of the Revised Code, or otherwise not in conformity with sections 4513.01 to 4513.37 of the Revised Code, upon any highway under the jurisdiction of the authority granting the permit.

For purposes of this section, the director may designate certain state highways or portions of state highways as special economic development highways. If an application submitted to the director under this section involves travel of a nonconforming vehicle or combination of vehicles upon a special economic development highway, the director, in determining whether good cause has been shown that issuance of a permit is justified, shall consider the effect the travel of the vehicle or combination of vehicles will have on the economic development in the area in which the designated highway or portion of highway is located.

(B) Notwithstanding sections 715.22 and 723.01 of the Revised Code, the holder of a special permit issued by the director under this section may move the vehicle or combination of vehicles described in the special permit on any highway that is a part of the state highway system when the movement is partly within and partly without the corporate limits of a municipal corporation. No local authority shall require any other permit or license or charge any license fee or other charge against the holder of a permit for the movement of a vehicle or combination of vehicles on any highway that is a part of the state highway system. The director shall not require the holder of a permit issued by a local authority to obtain a special permit for the movement of vehicles or combination of vehicles on highways within the jurisdiction of the local authority. Permits may be issued for any period of time not to exceed one year, as the director in the director's discretion or a local authority in its discretion determines advisable, or for the duration of any public construction project.

(C) The application for a permit shall be in the form that the director or local authority prescribes. The director or local authority may prescribe a permit fee to be imposed and collected when any permit described in this section is issued. The permit fee may be in an amount sufficient to reimburse the director or local authority for the administrative costs incurred in issuing the permit, and also to cover the cost of the normal and expected damage caused to the roadway or a street or highway structure as the result of the operation of the nonconforming vehicle or combination of vehicles. The director, in accordance with Chapter 119. of the Revised Code, shall establish a schedule of fees for permits issued by the director under this section.

For the purposes of this section and of rules adopted by the director under this section, milk transported in bulk by vehicle is deemed a nondivisible load.

(D) The director or local authority may issue or withhold a permit. If a permit is to be issued, the director or local authority may limit or prescribe conditions of operation for the vehicle and may require the posting of a bond or other security conditioned upon the sufficiency of the permit fee to compensate for damage caused to the roadway or a street or highway structure. In addition, a local authority, as a condition of issuance of an overweight permit, may require the applicant to develop and enter into a mutual agreement with the local authority to compensate for or to repair excess damage caused to the roadway by travel under the permit.

For a permit that will allow travel of a nonconforming vehicle or combination of vehicles on a special economic development highway, the director, as a condition of issuance, may require the applicant to agree to make periodic payments to the department to compensate for damage caused to the roadway by travel under the permit.

(E) Every permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting the permit. No person shall violate any of the terms of a permit.

(F) The director may debar an applicant from applying for a special permit under this section upon a finding based on a reasonable belief that the applicant has done any of the following:

(1) Abused the process by repeatedly submitting false information or false travel plans or by using another company or individual's name, insurance, or escrow account without proper authorization;

(2) Failed to comply with or substantially perform under a previously issued special permit according to its terms, conditions, and specifications within specified time limits;

(3) Failed to cooperate in the application process for the special permit or in any other procedures that are related to the issuance of the special permit by refusing to provide information or documents required in a permit or by failing to respond to and correct matters related to the special permit;

(4) Accumulated repeated justified complaints regarding performance under a special permit that was previously issued to the applicant or previously failed to obtain a special permit when such a permit was required;

(5) Attempted to influence a public employee to breach ethical conduct standards;

(6) Been convicted of a criminal offense related to the application for, or performance under, a special permit, including, but not limited to, bribery, falsification, fraud or destruction of records, receiving stolen property, and any other offense that directly reflects on the applicant's integrity or commercial driver's license;

(7) Accumulated repeated convictions under a state or federal safety law governing commercial motor vehicles or a rule or regulation adopted under such a law;

(8) Accumulated repeated convictions under a law, rule, or regulation governing the movement of traffic over the public streets and highways;

(9) Failed to pay any fees associated with any permitted operation or move;

(10) Deliberately or willfully submitted false or misleading information in connection with the application for, or performance under, a special permit issued under this section.

If the applicant is a partnership, association, or corporation, the director also may debar from consideration for special permits any partner of the partnership, or the officers, directors, or employees of the association or corporation being debarred.

The director may adopt rules in accordance with Chapter 119. of the Revised Code governing the debarment of an applicant.

(G) When the director reasonably believes that grounds for debarment exist, the director shall send the person that is subject to debarment a notice of the proposed debarment. A notice of proposed debarment shall indicate the grounds for the debarment of the person and the procedure for requesting a hearing. The notice and hearing shall be in accordance with Chapter 119. of the Revised Code. If the person does not respond with a request for a hearing in the manner specified in that chapter, the director shall issue the debarment decision without a hearing and shall notify the person of the decision by certified mail, return receipt requested. The debarment period may be of any length determined by the director, and the director may modify or rescind the debarment at any time. During the period of debarment, the director shall not issue, or consider issuing, a special permit to any partnership, association, or corporation that is affiliated with a debarred person. After the debarment period expires, the person, and any partnership, association, or corporation affiliated with the person, may reapply for a special permit.

(H) Whoever violates this section shall be punished as provided in section 4513.99 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 03-29-2005

This section is set out twice. See also § 4513.34, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4513.34 - [Effective 7/1/2013] Regional heavy hauling permit; written permits for oversized vehicles.

(A)

(1) The director of transportation with respect to all highways that are a part of the state highway system and local authorities with respect to highways under their jurisdiction, upon application in writing, shall issue a special regional heavy hauling permit authorizing the applicant to operate or move a vehicle or combination of vehicles as follows:

(a) At a size or weight of vehicle or load exceeding the maximum specified in sections 5577.01 to 5577.09 of the Revised Code, or otherwise not in conformity with sections 4513.01 to 4513.37 of the Revised Code;

(b) Upon any highway under the jurisdiction of the authority granting the permit except those highways with a condition insufficient to bear the weight of the vehicle or combination of vehicles as stated in the application;

(c) For regional trips at distances of one hundred fifty miles or less from a facility stated on the application as the applicant's point of origin.

Issuance of a special regional heavy hauling permit is subject to the payment of a fee established by the director or local authority in accordance with this section.

(2) In circumstances where a person is not eligible to receive a permit under division (A)(1) of this section, the director of transportation with respect to all highways that are a part of the state highway system and local authorities with respect to highways under their jurisdiction, upon application in writing and for good cause shown, may issue a special permit in writing authorizing the applicant to operate or move a vehicle or combination of vehicles of a size or weight of vehicle or load exceeding the maximum specified in sections 5577.01 to 5577.09 of the Revised Code, or otherwise not in conformity with sections 4513.01 to 4513.37 of the Revised Code, upon any highway under the jurisdiction of the authority granting the permit.

(3) For purposes of this section, the director may designate certain state highways or portions of state highways as special economic development highways. If an application submitted to the director under this section involves travel of a nonconforming vehicle or combination of vehicles upon a special economic development highway, the director, in determining whether good cause has been shown that issuance of a permit is justified, shall consider the effect the travel of the vehicle or combination of vehicles will have on the economic development in the area in which the designated highway or portion of highway is located.

(B) Notwithstanding sections 715.22 and 723.01 of the Revised Code, the holder of a permit issued by the director under this section may move the vehicle or combination of vehicles described in the permit on any highway that is a part of the state highway system when the movement is partly within and partly without the corporate limits of a municipal corporation. No local authority shall require any other permit or license or charge any license fee or other charge against the holder of a permit for the movement of a vehicle or combination of vehicles on any highway that is a part of the state highway system. The director shall not require the holder of a permit issued by a local authority to obtain a special permit for the movement of vehicles or combination of vehicles on highways within the jurisdiction of the local authority. Permits may be issued for any period of time not to exceed one year, as the director in the director's discretion or a local authority in its discretion determines advisable, or for the duration of any public construction project.

(C)

(1) The application for a permit issued under this section shall be in the form that the director or local authority prescribes. The director or local authority may prescribe a permit fee to be imposed and collected when any permit described in this section is issued. The permit fee may be in an amount sufficient to reimburse the director or local authority for the administrative costs incurred in issuing the permit, and also to cover the cost of the normal and expected damage caused to the roadway or a street or highway structure as the result of the operation of the nonconforming vehicle or combination of vehicles. The director, in accordance with Chapter 119. of the Revised Code, shall establish a schedule of fees for permits issued by the director under this section; however, the fee to operate a triple trailer unit, at locations authorized under federal law, shall be one hundred dollars.

(2) For the purposes of this section and of rules adopted by the director under this section, milk transported in bulk by vehicle is deemed a nondivisible load.

(D) The director or a local authority shall issue a special regional heavy hauling permit under division (A)(1) of this section upon application and payment of the applicable fee. However, the director or local authority may issue or withhold a special permit specified in division (A)(2) of this section. If a permit is to be issued, the director or local authority may limit or prescribe conditions of operation for the vehicle and may require the posting of a bond or other security conditioned upon the sufficiency of the permit fee to compensate for damage caused to the roadway or a street or highway structure. In addition, a local authority, as a condition of issuance of an overweight permit, may require the applicant to develop and enter into a mutual agreement with the local authority to compensate for or to repair excess damage caused to the roadway by travel under the permit.

For a permit that will allow travel of a nonconforming vehicle or combination of vehicles on a special economic development highway, the director, as a condition of issuance, may require the applicant to agree to make periodic payments to the department to compensate for damage caused to the roadway by travel under the permit.

(E) Every permit issued under this section shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting the permit. No person shall violate any of the terms of a permit.

(F) The director may debar an applicant from applying for a permit under this section upon a finding based on a reasonable belief that the applicant has done any of the following:

(1) Abused the process by repeatedly submitting false information or false travel plans or by using another company or individual's name, insurance, or escrow account without proper authorization;

(2) Failed to comply with or substantially perform under a previously issued permit according to its terms, conditions, and specifications within specified time limits;

(3) Failed to cooperate in the application process for the permit or in any other procedures that are related to the issuance of the permit by refusing to provide information or documents required in a permit or by failing to respond to and correct matters related to the permit;

(4) Accumulated repeated justified complaints regarding performance under a permit that was previously issued to the applicant or previously failed to obtain a permit when such a permit was required;

(5) Attempted to influence a public employee to breach ethical conduct standards;

(6) Been convicted of a criminal offense related to the application for, or performance under, a permit, including, but not limited to, bribery, falsification, fraud or destruction of records, receiving stolen property, and any other offense that directly reflects on the applicant's integrity or commercial driver's license;

(7) Accumulated repeated convictions under a state or federal safety law governing commercial motor vehicles or a rule or regulation adopted under such a law;

(8) Accumulated repeated convictions under a law, rule, or regulation governing the movement of traffic over the public streets and highways;

(9) Failed to pay any fees associated with any permitted operation or move;

(10) Deliberately or willfully submitted false or misleading information in connection with the application for, or performance under, a permit issued under this section.

If the applicant is a partnership, association, or corporation, the director also may debar from consideration for permits any partner of the partnership, or the officers, directors, or employees of the association or corporation being debarred.

The director may adopt rules in accordance with Chapter 119. of the Revised Code governing the debarment of an applicant.

(G) When the director reasonably believes that grounds for debarment exist, the director shall send the person that is subject to debarment a notice of the proposed debarment. A notice of proposed debarment shall indicate the grounds for the debarment of the person and the procedure for requesting a hearing. The notice and hearing shall be in accordance with Chapter 119. of the Revised Code. If the person does not respond with a request for a hearing in the manner specified in that chapter, the director shall issue the debarment decision without a hearing and shall notify the person of the decision by certified mail, return receipt requested. The debarment period may be of any length determined by the director, and the director may modify or rescind the debarment at any time. During the period of debarment, the director shall not issue, or consider issuing, a permit under this section to any partnership, association, or corporation that is affiliated with a debarred person. After the debarment period expires, the person, and any partnership, association, or corporation affiliated with the person, may reapply for a permit.

(H)

(1) No person shall violate the terms of a permit issued under this section that relate to gross load limits.

(2) No person shall violate the terms of a permit issued under this section that relate to axle load by more than two thousand pounds per axle or group of axles.

(3) No person shall violate the terms of a permit issued under this section that relate to an approved route except upon order of a law enforcement officer.

(I) Whoever violates division (H) of this section shall be punished as provided in section 4513.99 of the Revised Code.

(J) A permit issued by the department of transportation or a local authority under this section for the operation of a vehicle or combination of vehicles is valid for the purposes of the vehicle operation in accordance with the conditions and limitations specified on the permit. Such a permit is voidable by law enforcement only for operation of a vehicle or combination of vehicles in violation of the weight, dimension, or route provisions of the permit. However, a permit is not voidable for operation in violation of a route provision of a permit if the operation is upon the order of a law enforcement officer.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 03-29-2005

This section is set out twice. See also § 4513.34, effective until 7/1/2013.



Section 4513.35 - Disposition of traffic fines.

(A) All fines collected under sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code shall be paid into the county treasury and, with the exception of that portion distributed under section 307.515 of the Revised Code, shall be placed to the credit of the fund for the maintenance and repair of the highways within that county, except that:

(1) All fines for violations of division (B) of section 4513.263 shall be delivered to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

(2) All fines collected from, or moneys arising from bonds forfeited by, persons apprehended or arrested by state highway patrolmen shall be distributed as provided in section 5503.04 of the Revised Code.

(3)

(a) Subject to division (E) of section 4513.263 of the Revised Code and except as otherwise provided in division (A)(3)(b) of this section, one-half of all fines collected from, and one-half of all moneys arising from bonds forfeited by, persons apprehended or arrested by a township constable or other township police officer shall be paid to the township treasury to be placed to the credit of the general fund.

(b) All fines collected from, and all moneys arising from bonds forfeited by, persons apprehended or arrested by a township constable or other township police officer pursuant to division (B)(2) of section 4513.39 of the Revised Code for a violation of section 4511.21 of the Revised Code or any other law, ordinance, or regulation pertaining to speed that occurred on a highway included as part of the interstate system, as defined in section 5516.01 of the Revised Code, shall be paid into the county treasury and be credited as provided in the first paragraph of this section.

(B) Notwithstanding any other provision of this section or of any other section of the Revised Code:

(1) All fines collected from, and all moneys arising from bonds forfeited by, persons arrested under division (E)(1) or (2) of section 2935.03 of the Revised Code are deemed to be collected, and to arise, from arrests made within the jurisdiction in which the arresting officer is appointed, elected, or employed, for violations of one of the sections or chapters of the Revised Code listed in division (E)(1) of that section and shall be distributed accordingly.

(2) All fines collected from, and all moneys arising from bonds forfeited by, persons arrested under division (E)(3) of section 2935.03 of the Revised Code are deemed to be collected, and to arise, from arrests made within the jurisdiction in which the arresting officer is appointed, elected, or employed, for violations of municipal ordinances that are substantially equivalent to one of the sections or one of the provisions of one of the chapters of the Revised Code listed in division (E)(1) of that section and for violations of one of the sections or one of the provisions of one of the chapters of the Revised Code listed in division (E)(1) of that section, and shall be distributed accordingly.

Effective Date: 10-12-1994; 2007 HB119 09-29-2007; 2008 HB420 01-01-2010



Section 4513.36 - Prohibition against resisting or interfering with official.

(A) No person shall resist, hinder, obstruct, or abuse any sheriff, constable, or other official while that official is attempting to arrest offenders under any provision of sections 4511.01 to 4511.78, 4511.99, and 4513.01 to 4513.37 of the Revised Code. No person shall interfere with any person charged under any provision of any of those sections with the enforcement of the law relative to public highways.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4513.361 - Furnishing false information to officer issuing traffic ticket.

(A) No person shall knowingly present, display, or orally communicate a false name, social security number, or date of birth to a law enforcement officer who is in the process of issuing to the person a traffic ticket or complaint.

(B) Whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4513.37 - Record of traffic violations.

Every county court judge, mayor, and clerk of a court of record shall keep a full record of every case in which a person is charged with any violation of sections 4511.01 to 4511.78, section 4511.99, and sections 4513.01 to 4513.37 of the Revised Code, or of any other law or ordinance regulating the operation of vehicles, streetcars, and trackless trolleys on highways.

Within seven days after the conviction or forfeiture of bail of a person upon a charge of violating any of such sections or other law or ordinance regulating the operation of vehicles, streetcars, and trackless trolleys on highways, said judge, mayor, or clerk shall prepare and immediately forward to the department of public safety an abstract of the court record covering the case in which said person was convicted or forfeited bail, which abstract must be certified by the person required to prepare the same to be true and correct.

The abstract shall be made upon a form approved and furnished by the department and shall include the name and address of the party charged, the number of the party's driver's or commercial driver's license, the registration number of the vehicle involved, the nature of the offense, the date of hearing, the plea, the judgment, or whether bail forfeited, and the amount of the fine or forfeiture.

Every court of record shall also forward a like report to the department upon the conviction of any person of manslaughter or other felony in the commission of which a vehicle was used.

The failure, refusal, or neglect of such officer to comply with this section constitutes misconduct in office and is ground for removal therefrom.

The department shall keep all abstracts received under this section at its main office.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 11-12-1992



Section 4513.38 - Collector's or historical motor vehicle exempted from equipment requirements.

No person shall be prohibited from owning or operating a licensed collector's vehicle or historical motor vehicle that is equipped with a feature of design, type of material, or article of equipment that was not in violation of any motor vehicle equipment law of this state or of its political subdivisions in effect during the calendar year the vehicle was manufactured, and no licensed collector's vehicle or historical motor vehicle shall be prohibited from displaying or using any such feature of design, type of material, or article of equipment.

No person shall be prohibited from owning or operating a licensed collector's vehicle or historical motor vehicle for failing to comply with an equipment provision contained in Chapter 4513. of the Revised Code or in any state rule that was enacted or adopted in a year subsequent to that in which the vehicle was manufactured, and no licensed collector's vehicle or historical motor vehicle shall be required to comply with an equipment provision enacted into Chapter 4513. of the Revised Code or adopted by state rule subsequent to the calendar year in which it was manufactured. No political subdivision shall require an owner of a licensed collector's vehicle or historical motor vehicle to comply with equipment provisions contained in laws or rules that were enacted or adopted subsequent to the calendar year in which the vehicle was manufactured, and no political subdivision shall prohibit the operation of a licensed collector's vehicle or historical motor vehicle for failure to comply with any such equipment laws or rules.

Effective Date: 09-15-1975



Section 4513.39 - Making arrests on highways.

(A) The state highway patrol and sheriffs or their deputies shall exercise, to the exclusion of all other peace officers except within municipal corporations and except as specified in division (B) of this section and division (E) of section 2935.03 of the Revised Code, the power to make arrests for violations on all state highways, of sections 4503.11, 4503.21, 4511.14 to 4511.16, 4511.20 to 4511.23, 4511.26 to 4511.40, 4511.42 to 4511.48, 4511.58, 4511.59, 4511.62 to 4511.71, 4513.03 to 4513.13, 4513.15 to 4513.22, 4513.24 to 4513.34, 4549.01, 4549.08 to 4549.12, and 4549.62 of the Revised Code.

(B) A member of the police force of a township police district created under section 505.48of the Revised Code or of a joint police district created under section 505.482 of the Revised Code, and a township constable appointed pursuant to section 509.01 of the Revised Code, who has received a certificate from the Ohio peace officer training commission under section 109.75 of the Revised Code, shall exercise the power to make arrests for violations of those sections listed in division (A) of this section, other than sections 4513.33 and 4513.34 of the Revised Code, as follows:

(1) If the population of the township that created the township or joint police district served by the member's police force or the township that is served by the township constable is fifty thousand or less, the member or constable shall exercise that power on those portions of all state highways, except those highways included as part of the interstate system, as defined in section 5516.01 of the Revised Code, that are located within the township or joint police district, in the case of a member of a township or joint police district police force, or within the unincorporated territory of the township, in the case of a township constable;

(2) If the population of the township that created the township or joint police district served by the member's police force or the township that is served by the township constable is greater than fifty thousand, the member or constable shall exercise that power on those portions of all state highways and highways included as part of the interstate highway system, as defined in section 5516.01 of the Revised Code, that are located within the township or joint police district, in the case of a member of a township or joint police district police force, or within the unincorporated territory of the township, in the case of a township constable.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-12-1994; 09-23-2004



Section 4513.40 - Warning sign before safety device at street crossing.

When a safety device has been installed in the traveled portion of a street at a railroad grade crossing for the protection of the traveling public, the municipal corporation shall place a warning sign not less than two hundred feet from the crossing. The driver of any vehicle shall place his vehicle under control at the location of said warning signs so as to be able to bring said vehicle to a complete stop at said safety device. Colliding with such safety device at the crossing is prima-facie evidence that the driver is a reckless driver.

Effective Date: 10-01-1953



Section 4513.41 - Collector's or historical agricultural tractor exempted from tests.

(A) No owner of a licensed collector's vehicle, a historical motor vehicle, or a collector's vehicle that is an agricultural tractor or traction engine shall be required to comply with an emission, noise control, or fuel usage provision contained in a law or rule of this state or its political subdivisions that was enacted or adopted subsequent to the calendar year in which the vehicle was manufactured.

(B) No person shall be prohibited from operating a licensed collector's vehicle, a historical motor vehicle, or a collector's vehicle that is an agricultural tractor or traction engine for failing to comply with an emission, noise control, or fuel usage law or rule of this state or its political subdivisions that was enacted or adopted subsequent to the calendar year in which his vehicle was manufactured.

(C) Except as provided in section 4505.061 of the Revised Code, no person shall be required to submit his collector's vehicle to a physical inspection prior to or in connection with an issuance of title to, or the sale or transfer of ownership of such vehicle, except that a police officer may inspect it to determine ownership.

In accordance with section 1.51 of the Revised Code, this section shall, without exception, prevail over any special or local provision of the Revised Code that requires owners or operators of collector's vehicles to comply with standards of emission, noise, fuel usage, or physical condition in connection with an issuance of title to, or the sale or transfer of ownership of such vehicle or part thereof.

Effective Date: 09-15-1975



Section 4513.42 - [Repealed].

Effective Date: 10-06-1971



Section 4513.50 - Bus safety definitions.

As used in sections 4513.50 to 4513.53 of the Revised Code:

(A)

(1) "Bus" means any vehicle used for the transportation of passengers that meets at least one of the following:

(a) Was originally designed by the manufacturer to transport more than fifteen passengers, including the driver;

(b) Either the gross vehicle weight rating or the gross vehicle weight exceeds ten thousand pounds.

(2) "Bus" does not include a church bus as defined in section 4503.07 of the Revised Code or a school bus unless the church bus or school bus is used in the transportation of passengers by a motor carrier .

(3) "Bus" also does not include any of the following:

(a) Any vehicle operated exclusively on a rail or rails;

(b) A trolley bus operated by electric power derived from a fixed overhead wire furnishing local passenger transportation similar to street-railway service;

(c) Vehicles owned or leased by government agencies or political subdivisions.

(B) "Motor carrier " has the same meaning as in section 4923.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-01-2000



Section 4513.51 - Bus safety inspection decal.

(A) Except as provided in division (B) of this section, on and after July 1, 2001, no person shall operate a bus, nor shall any person being the owner of a bus or having supervisory responsibility for a bus permit the operation of any bus, unless the bus displays a valid, current safety inspection decal issued by the state highway patrol under section 4513.52 of the Revised Code.

(B) For the purpose of complying with the requirements of this section and section 4513.52 of the Revised Code, the owner or other operator of a bus may drive the bus directly to an inspection site conducted by the state highway patrol and directly back to the person's place of business without a valid registration and without displaying a safety inspection decal, provided that no passengers may occupy the bus during such operation.

(C) The registrar of motor vehicles shall not accept an application for registration of a bus unless the bus owner presents a valid safety inspection report for the applicable registration year.

(D) Whoever violates division (A) of this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4513.52 - Bus safety inspections.

(A) The department of public safety, with the advice of the public utilities commission, shall adopt and enforce rules relating to the inspection of buses to determine whether a bus is safe and lawful, including whether its equipment is in proper adjustment or repair.

(B) The rules shall determine the safety features, items of equipment, and other safety-related conditions subject to inspection. The rules may authorize the state highway patrol to operate safety inspection sites, or to enter in or upon the property of any bus operator to conduct the safety inspections, or both. The rules also shall establish a fee, not to exceed two hundred dollars, for each bus inspected.

(C) The state highway patrol shall conduct the bus safety inspections at least on an annual basis. An inspection conducted under this section is valid for twelve months unless, prior to that time, the bus fails a subsequent inspection or ownership of the bus is transferred.

(D) The state highway patrol shall collect a fee for each bus inspected.

(E) Upon determining that a bus is in safe operating condition, that its equipment is in proper adjustment and repair, and that it is otherwise lawful, the inspecting officer shall do both of the following:

(1) Affix an official safety inspection decal to the outside surface of each side of the bus;

(2) Issue the owner or operator of the bus a safety inspection report, to be presented to the registrar or a deputy registrar upon application for registration of the bus.

Effective Date: 06-30-2003



Section 4513.53 - [Effective Until 7/1/2013] Bus safety inspection staff.

(A) The superintendent of the state highway patrol, with approval of the director of public safety, may appoint and maintain necessary staff to carry out the inspection of buses.

(B) The superintendent of the state highway patrol shall adopt a distinctive annual safety inspection decal bearing the date of inspection. The state highway patrol may remove any decal from a bus that fails any inspection.

(C) Fees collected by the state highway patrol shall be paid into the state treasury to the credit of the general revenue fund. Annually by the first day of June, the director of public safety shall determine the amount of fees collected under section 4513.52 of the Revised Code and shall certify the amount to the director of budget and management for reimbursement. The director of budget and management then may transfer cash up to the amount certified from the general revenue fund to the state highway safety fund.

Effective Date: 01-01-2004

This section is set out twice. See also § 4513.53, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4513.53 - [Effective 7/1/2013] Bus safety inspection staff.

(A) The superintendent of the state highway patrol, with approval of the director of public safety, may appoint and maintain necessary staff to carry out the inspection of buses.

(B) The superintendent of the state highway patrol shall adopt a distinctive annual safety inspection decal bearing the date of inspection. The state highway patrol may remove any decal from a bus that fails any inspection.

(C) Bus inspection fees collected by the state highway patrol under section 4513.52 of the Revised Code shall be paid into the state treasury to the credit of the state highway safety fund created in section 4501.06 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-2004

This section is set out twice. See also § 4513.53, effective until 7/1/2013.



Section 4513.54 to 4513.58 - [Repealed].

Effective Date: 02-25-1997



Section 4513.60 - Vehicle left on private residential or private agricultural property without the permission of person having right to possession of property.

(A)

(1) The sheriff of a county or chief of police of a municipal corporation, township, or township or joint police district, within the sheriff's or chief's respective territorial jurisdiction, upon complaint of any person adversely affected, may order into storage any motor vehicle, other than an abandoned junk motor vehicle as defined in section 4513.63 of the Revised Code, that has been left on private residential or private agricultural property for at least four hours without the permission of the person having the right to the possession of the property. The sheriff or chief of police, upon complaint of the owner of a repair garage or place of storage, may order into storage any motor vehicle, other than an abandoned junk motor vehicle, that has been left at the garage or place of storage for a longer period than that agreed upon. The place of storage shall be designated by the sheriff or chief of police. When ordering a motor vehicle into storage pursuant to this division, a sheriff or chief of police, whenever possible, shall arrange for the removal of the motor vehicle by a private tow truck operator or towing company. Subject to division (C) of this section, the owner of a motor vehicle that has been removed pursuant to this division may recover the vehicle only in accordance with division (E) of this section.

(2) Divisions (A)(1) to (3) of this section do not apply to any private residential or private agricultural property that is established as a private tow-away zone in accordance with division (B) of this section.

(3) As used in divisions (A)(1) and (2) of this section, "private residential property" means private property on which is located one or more structures that are used as a home, residence, or sleeping place by one or more persons, if no more than three separate households are maintained in the structure or structures. "Private residential property" does not include any private property on which is located one or more structures that are used as a home, residence, or sleeping place by two or more persons, if more than three separate households are maintained in the structure or structures.

(B)

(1) The owner of private property may establish a private tow-away zone only if all of the following conditions are satisfied:

(a) The owner posts on the owner's property a sign, that is at least eighteen inches by twenty-four inches in size, that is visible from all entrances to the property, and that contains at least all of the following information:

(i) A notice that the property is a private tow-away zone and that vehicles not authorized to park on the property will be towed away;

(ii) The telephone number of the person from whom a towed-away vehicle can be recovered, and the address of the place to which the vehicle will be taken and the place from which it may be recovered;

(iii) A statement that the vehicle may be recovered at any time during the day or night upon the submission of proof of ownership and the payment of a towing charge, in an amount not to exceed ninety dollars, and a storage charge, in an amount not to exceed twelve dollars per twenty-four-hour period; except that the charge for towing shall not exceed one hundred fifty dollars, and the storage charge shall not exceed twenty dollars per twenty-four-hour period, if the vehicle has a manufacturer's gross vehicle weight rating in excess of ten thousand pounds and is a truck, bus, or a combination of a commercial tractor and trailer or semitrailer.

(b) The place to which the towed vehicle is taken and from which it may be recovered is conveniently located, is well lighted, and is on or within a reasonable distance of a regularly scheduled route of one or more modes of public transportation, if any public transportation is available in the municipal corporation or township in which the private tow-away zone is located.

(2) If a vehicle is parked on private property that is established as a private tow-away zone in accordance with division (B)(1) of this section, without the consent of the owner of the property or in violation of any posted parking condition or regulation, the owner or the owner's agent may remove, or cause the removal of, the vehicle, the owner and the operator of the vehicle shall be deemed to have consented to the removal and storage of the vehicle and to the payment of the towing and storage charges specified in division (B)(1)(a)(iii) of this section, and the owner, subject to division (C) of this section, may recover a vehicle that has been so removed only in accordance with division (E) of this section.

(3) If a municipal corporation requires tow trucks and tow truck operators to be licensed, no owner of private property located within the municipal corporation shall remove, or shall cause the removal and storage of, any vehicle pursuant to division (B)(2) of this section by an unlicensed tow truck or unlicensed tow truck operator.

(4) Divisions (B)(1) to (3) of this section do not affect or limit the operation of division (A) of this section or sections 4513.61 to 4513.65 of the Revised Code as they relate to property other than private property that is established as a private tow-away zone under division (B)(1) of this section.

(C) If the owner or operator of a motor vehicle that has been ordered into storage pursuant to division (A)(1) of this section or of a vehicle that is being removed under authority of division (B)(2) of this section arrives after the motor vehicle or vehicle has been prepared for removal, but prior to its actual removal from the property, the owner or operator shall be given the opportunity to pay a fee of not more than one-half of the charge for the removal of motor vehicles under division (A)(1) of this section or of vehicles under division (B)(2) of this section, whichever is applicable, that normally is assessed by the person who has prepared the motor vehicle or vehicle for removal, in order to obtain release of the motor vehicle or vehicle. Upon payment of that fee, the motor vehicle or vehicle shall be released to the owner or operator, and upon its release, the owner or operator immediately shall move it so that:

(1) If the motor vehicle was ordered into storage pursuant to division (A)(1) of this section, it is not on the private residential or private agricultural property without the permission of the person having the right to possession of the property, or is not at the garage or place of storage without the permission of the owner, whichever is applicable.

(2) If the vehicle was being removed under authority of division (B)(2) of this section, it is not parked on the private property established as a private tow-away zone without the consent of the owner or in violation of any posted parking condition or regulation.

(D)

(1) If an owner of private property that is established as a private tow-away zone in accordance with division (B)(1) of this section or the authorized agent of such an owner removes or causes the removal of a vehicle from that property under authority of division (B)(2) of this section, the owner or agent promptly shall notify the police department of the municipal corporation, township, or township or joint police district in which the property is located, of the removal, the vehicle's license number, make, model, and color, the location from which it was removed, the date and time of its removal, the telephone number of the person from whom it may be recovered, and the address of the place to which it has been taken and from which it may be recovered.

(2) Each county sheriff and each chief of police of a municipal corporation, township, or township or joint police district shall maintain a record of motor vehicles that the sheriff or chief orders into storage pursuant to division (A)(1) of this section and of vehicles removed from private property in the sheriff's or chief's jurisdiction that is established as a private tow-away zone of which the sheriff or chief has received notice under division (D)(1) of this section. The record shall include an entry for each such motor vehicle or vehicle that identifies the motor vehicle's or vehicle's license number, make, model, and color, the location from which it was removed, the date and time of its removal, the telephone number of the person from whom it may be recovered, and the address of the place to which it has been taken and from which it may be recovered. Any information in the record that pertains to a particular motor vehicle or vehicle shall be provided to any person who, either in person or pursuant to a telephone call, identifies self as the owner or operator of the motor vehicle or vehicle and requests information pertaining to its location.

(3) Any person who registers a complaint that is the basis of a sheriff's or police chief's order for the removal and storage of a motor vehicle under division (A)(1) of this section shall provide the identity of the law enforcement agency with which the complaint was registered to any person who identifies self as the owner or operator of the motor vehicle and requests information pertaining to its location.

(E) The owner of a motor vehicle that is ordered into storage pursuant to division (A)(1) of this section or of a vehicle that is removed under authority of division (B)(2) of this section may reclaim it upon payment of any expenses or charges incurred in its removal, in an amount not to exceed ninety dollars, and storage, in an amount not to exceed twelve dollars per twenty-four-hour period; except that the charge for towing shall not exceed one hundred fifty dollars, and the storage charge shall not exceed twenty dollars per twenty-four-hour period, if the vehicle has a manufacturer's gross vehicle weight rating in excess of ten thousand pounds and is a truck, bus, or a combination of a commercial tractor and trailer or semitrailer. Presentation of proof of ownership, which may be evidenced by a certificate of title to the motor vehicle or vehicle also shall be required for reclamation of the vehicle. If a motor vehicle that is ordered into storage pursuant to division (A)(1) of this section remains unclaimed by the owner for thirty days, the procedures established by sections 4513.61 and 4513.62 of the Revised Code shall apply.

(F) No person shall remove, or cause the removal of, any vehicle from private property that is established as a private tow-away zone under division (B)(1) of this section other than in accordance with division (B)(2) of this section, and no person shall remove, or cause the removal of, any motor vehicle from any other private property other than in accordance with division (A)(1) of this section or sections 4513.61 to 4513.65 of the Revised Code.

(G) Whoever violates division (B)(3) or (F) of this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.61 - Storing vehicles in possession of law enforcement officers or left on public property.

The sheriff of a county or chief of police of a municipal corporation, township, or township or joint police district, within the sheriff's or chief's respective territorial jurisdiction, or a state highway patrol trooper, upon notification to the sheriff or chief of police of such action and of the location of the place of storage, may order into storage any motor vehicle, including an abandoned junk motor vehicle as defined in section 4513.63 of the Revised Code, that has come into the possession of the sheriff, chief of police, or state highway patrol trooper as a result of the performance of the sheriff's, chief's, or trooper's duties or that has been left on a public street or other property open to the public for purposes of vehicular travel, or upon or within the right-of-way of any road or highway, for forty-eight hours or longer without notification to the sheriff or chief of police of the reasons for leaving the motor vehicle in such place, except that when such a motor vehicle constitutes an obstruction to traffic it may be ordered into storage immediately. The sheriff or chief of police shall designate the place of storage of any motor vehicle so ordered removed.

The sheriff or chief of police immediately shall cause a search to be made of the records of the bureau of motor vehicles to ascertain the owner and any lienholder of a motor vehicle ordered into storage by the sheriff or chief of police, or by a state highway patrol trooper, and, if known, shall send or cause to be sent notice to the owner or lienholder at the owner's or lienholder's last known address by certified mail with return receipt requested, that the motor vehicle will be declared a nuisance and disposed of if not claimed within ten days of the date of mailing of the notice. The owner or lienholder of the motor vehicle may reclaim it upon payment of any expenses or charges incurred in its removal and storage, and presentation of proof of ownership, which may be evidenced by a certificate of title or memorandum certificate of title to the motor vehicle. If the owner or lienholder of the motor vehicle reclaims it after a search of the records of the bureau has been conducted and after notice has been sent to the owner or lienholder as described in this section, and the search was conducted by the owner of the place of storage or the owner's employee, and the notice was sent to the motor vehicle owner by the owner of the place of storage or the owner's employee, the owner or lienholder shall pay to the place of storage a processing fee of twenty-five dollars, in addition to any expenses or charges incurred in the removal and storage of the vehicle.

If the owner or lienholder makes no claim to the motor vehicle within ten days of the date of mailing of the notice, and if the vehicle is to be disposed of at public auction as provided in section 4513.62 of the Revised Code, the sheriff or chief of police, without charge to any party, shall file with the clerk of courts of the county in which the place of storage is located an affidavit showing compliance with the requirements of this section. Upon presentation of the affidavit, the clerk, without charge, shall issue a salvage certificate of title, free and clear of all liens and encumbrances, to the sheriff or chief of police. If the vehicle is to be disposed of to a motor vehicle salvage dealer or other facility as provided in section 4513.62 of the Revised Code, the sheriff or chief of police shall execute in triplicate an affidavit, as prescribed by the registrar of motor vehicles, describing the motor vehicle and the manner in which it was disposed of, and that all requirements of this section have been complied with. The sheriff or chief of police shall retain the original of the affidavit for the sheriff's or chief's records, and shall furnish two copies to the motor vehicle salvage dealer or other facility. Upon presentation of a copy of the affidavit by the motor vehicle salvage dealer, the clerk of courts, within thirty days of the presentation, shall issue to such owner a salvage certificate of title, free and clear of all liens and encumbrances.

Whenever a motor vehicle salvage dealer or other facility receives an affidavit for the disposal of a motor vehicle as provided in this section, the dealer or facility shall not be required to obtain an Ohio certificate of title to the motor vehicle in the dealer's or facility's own name if the vehicle is dismantled or destroyed and both copies of the affidavit are delivered to the clerk of courts.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 10-21-1997; 09-16-2004



Section 4513.62 - Disposal of unclaimed vehicles ordered into storage.

Unclaimed motor vehicles ordered into storage pursuant to division (A)(1) of section 4513.60 or section 4513.61 of the Revised Code shall be disposed of at the order of the sheriff of the county or the chief of police of the municipal corporation, township, or township or joint police district to a motor vehicle salvage dealer or scrap metal processing facility as defined in section 4737.05 of the Revised Code, or to any other facility owned by or under contract with the county, municipal corporation, or township, for the disposal of such motor vehicles, or shall be sold by the sheriff, chief of police, or licensed auctioneer at public auction, after giving notice thereof by advertisement, published once a week for two successive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. Any moneys accruing from the disposition of an unclaimed motor vehicle that are in excess of the expenses resulting from the removal and storage of the vehicle shall be credited to the general fund of the county, municipal corporation, township, or joint police district, as the case may be.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-09-1989



Section 4513.63 - Photograph and record of information as to abandoned junk vehicles.

"Abandoned junk motor vehicle" means any motor vehicle meeting all of the following requirements:

(A) Left on private property for forty-eight hours or longer without the permission of the person having the right to the possession of the property, on a public street or other property open to the public for purposes of vehicular travel or parking, or upon or within the right-of-way of any road or highway, for forty-eight hours or longer;

(B) Three years old, or older;

(C) Extensively damaged, such damage including but not limited to any of the following: missing wheels, tires, motor, or transmission;

(D) Apparently inoperable;

(E) Having a fair market value of one thousand five hundred dollars or less.

The sheriff of a county or chief of police of a municipal corporation, township, or township or joint police district, within the sheriff's or chief's respective territorial jurisdiction, or a state highway patrol trooper, upon notification to the sheriff or chief of police of such action, shall order any abandoned junk motor vehicle to be photographed by a law enforcement officer. The officer shall record the make of motor vehicle, the serial number when available, and shall also detail the damage or missing equipment to substantiate the value of one thousand five hundred dollars or less. The sheriff or chief of police shall thereupon immediately dispose of the abandoned junk motor vehicle to a motor vehicle salvage dealer as defined in section 4738.01 of the Revised Code or a scrap metal processing facility as defined in section 4737.05 of the Revised Code which is under contract to the county, township, or municipal corporation, or to any other facility owned by or under contract with the county, township, or municipal corporation for the destruction of such motor vehicles. The records and photograph relating to the abandoned junk motor vehicle shall be retained by the law enforcement agency ordering the disposition of such vehicle for a period of at least two years. The law enforcement agency shall execute in quadruplicate an affidavit, as prescribed by the registrar of motor vehicles, describing the motor vehicle and the manner in which it was disposed of, and that all requirements of this section have been complied with, and, within thirty days of disposing of the vehicle, shall sign and file the affidavit with the clerk of courts of the county in which the motor vehicle was abandoned. The clerk of courts shall retain the original of the affidavit for the clerk's files, shall furnish one copy thereof to the registrar, one copy to the motor vehicle salvage dealer or other facility handling the disposal of the vehicle, and one copy to the law enforcement agency ordering the disposal, who shall file such copy with the records and photograph relating to the disposal. Any moneys arising from the disposal of an abandoned junk motor vehicle shall be deposited in the general fund of the county, township, or the municipal corporation, as the case may be.

Notwithstanding section 4513.61 of the Revised Code, any motor vehicle meeting the requirements of divisions (C), (D), and (E) of this section which has remained unclaimed by the owner or lienholder for a period of ten days or longer following notification as provided in section 4513.61 of the Revised Code may be disposed of as provided in this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-21-1997; 09-16-2004



Section 4513.64 - Willfully leaving abandoned junk motor vehicle.

(A) No person shall willfully leave an abandoned junk motor vehicle as defined in section 4513.63 of the Revised Code on private property for more than seventy-two hours without the permission of the person having the right to the possession of the property, or on a public street or other property open to the public for purposes of vehicular travel or parking, or upon or within the right-of-way of any road or highway, for forty-eight hours or longer without notification to the sheriff of the county or chief of police of the municipal corporation, township, or township or joint police district of the reasons for leaving the motor vehicle in such place.

For purposes of this section, the fact that a motor vehicle has been so left without permission or notification is prima-facie evidence of abandonment.

Nothing contained in sections 4513.60, 4513.61, and 4513.63 of the Revised Code shall invalidate the provisions of municipal ordinances or township resolutions regulating or prohibiting the abandonment of motor vehicles on streets, highways, public property, or private property within municipal corporations or townships.

(B) Whoever violates this section is guilty of a minor misdemeanor and shall also be assessed any costs incurred by the county, township, joint police district, or municipal corporation in disposing of the abandoned junk motor vehicle that is the basis of the violation, less any money accruing to the county, township, joint police district, or municipal corporation from this disposal of the vehicle.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 4513.65 - Willfully leaving junk motor vehicle.

(A) For purposes of this section, "junk motor vehicle" means any motor vehicle meeting the requirements of divisions (B), (C), (D), and (E) of section 4513.63 of the Revised Code that is left uncovered in the open on private property for more than seventy-two hours with the permission of the person having the right to the possession of the property, except if the person is operating a junk yard or scrap metal processing facility licensed under authority of sections 4737.05 to 4737.12 of the Revised Code, or regulated under authority of a political subdivision; or if the property on which the motor vehicle is left is not subject to licensure or regulation by any governmental authority, unless the person having the right to the possession of the property can establish that the motor vehicle is part of a bona fide commercial operation; or if the motor vehicle is a collector's vehicle.

No political subdivision shall prevent a person from storing or keeping, or restrict a person in the method of storing or keeping, any collector's vehicle on private property with the permission of the person having the right to the possession of the property; except that a political subdivision may require a person having such permission to conceal, by means of buildings, fences, vegetation, terrain, or other suitable obstruction, any unlicensed collector's vehicle stored in the open.

The sheriff of a county, or chief of police of a municipal corporation, within the sheriff's or chief's respective territorial jurisdiction, a state highway patrol trooper, a board of township trustees, the legislative authority of a municipal corporation, or the zoning authority of a township or a municipal corporation, may send notice, by certified mail with return receipt requested, to the person having the right to the possession of the property on which a junk motor vehicle is left, that within ten days of receipt of the notice, the junk motor vehicle either shall be covered by being housed in a garage or other suitable structure, or shall be removed from the property.

No person shall willfully leave a junk motor vehicle uncovered in the open for more than ten days after receipt of a notice as provided in this section. The fact that a junk motor vehicle is so left is prima-facie evidence of willful failure to comply with the notice, and each subsequent period of thirty days that a junk motor vehicle continues to be so left constitutes a separate offense.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4513.66 - [Effective Until 7/1/2013] Removal of highway obstruction.

(A) If a motor vehicle accident occurs on any highway, public street, or other property open to the public for purposes of vehicular travel and if any motor vehicle, cargo, or personal property that has been damaged or spilled as a result of the motor vehicle accident is blocking the highway, street, or other property or is otherwise endangering public safety, the sheriff of the county, or the chief of police of the municipal corporation, township, or township or joint police district, in which the accident occurred, a state highway patrol trooper, or the chief of the fire department having jurisdiction where the accident occurred may, without consent of the owner but with the approval of the law enforcement agency conducting any investigation of the accident, remove the motor vehicle if the motor vehicle is unoccupied, cargo, or personal property from the portion of the highway, public street, or property ordinarily used for vehicular travel on the highway, public street, or other property open to the public for purposes of vehicular travel.

(B)

(1) Except as provided in division (B)(2) or (3) of this section, no employee of the department of transportation, sheriff, deputy sheriff, chief of police or police officer of a municipal corporation, township, or township or joint police district, state highway patrol trooper, chief of a fire department, or fire fighter who authorizes or participates in the removal of any unoccupied motor vehicle, cargo, or personal property as authorized by division (A) of this section is liable in civil damages for any injury, death, or loss to person or property that results from the removal of that unoccupied motor vehicle, cargo, or personal property. Except as provided in division (B)(2) or (3) of this section, if the department of transportation or a sheriff, chief of police of a municipal corporation, township, or township or joint police district, head of the state highway patrol, or chief of a fire department authorizes, employs, or arranges to have a private tow truck operator or towing company remove any unoccupied motor vehicle, cargo, or personal property as authorized by division (A) of this section, that private tow truck operator or towing company is not liable in civil damages for any injury, death, or loss to person or property that results from the removal of that unoccupied motor vehicle, cargo, or personal property, and the department of transportation, sheriff, chief of police, head of the state highway patrol, or fire department chief is not liable in civil damages for any injury, death, or loss to person or property that results from the private tow truck operator or towing company's removal of that unoccupied motor vehicle, cargo, or personal property.

(2) Division (B)(1) of this section does not apply to any person or entity involved in the removal of an unoccupied motor vehicle, cargo, or personal property pursuant to division (A) of this section if that removal causes or contributes to the release of a hazardous material or to structural damage to the roadway.

(3) Division (B)(1) of this section does not apply to a private tow truck operator or towing company that was not authorized, employed, or arranged by the department of transportation, a sheriff, a chief of police of a municipal corporation, township, or township or joint police district, the head of the state highway patrol, or a chief of a fire department or to a private tow truck operator or towing company that was authorized, employed, or arranged by the department of transportation, a sheriff, a chief of police of a municipal corporation, township, or township or joint police district, the head of the state highway patrol, or a chief of a fire department to perform the removal of the unoccupied motor vehicle, cargo, or personal property and the private tow truck operator or towing company performed the removal in a reckless or willful manner.

(C) As used in this section, "hazardous material" has the same meaning as in section 2305.232 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 SB129 12-30-2008

This section is set out twice. See also § 4513.66, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4513.66 - [Effective 7/1/2013] Removal of highway obstruction.

(A) If a motor vehicle accident occurs on any highway, public street, or other property open to the public for purposes of vehicular travel and if any motor vehicle, cargo, or personal property that has been damaged or spilled as a result of the motor vehicle accident is blocking the highway, street, or other property or is otherwise endangering public safety, the sheriff of the county, or the chief of police of the municipal corporation, township, or township or joint police district, in which the accident occurred, a state highway patrol trooper, the chief of the fire department having jurisdiction where the accident occurred , or a duly authorized subordinate acting on behalf of an official specified above, without consent of the owner but with the approval of the law enforcement agency conducting any investigation of the accident, may remove the motor vehicle if the motor vehicle is unoccupied, cargo, or personal property from the portion of the highway, public street, or property ordinarily used for vehicular travel on the highway, public street, or other property open to the public for purposes of vehicular travel.

(B)

(1) Except as provided in division (B)(2) or (3) of this section, no employee of the department of transportation, sheriff, deputy sheriff, chief of police or police officer of a municipal corporation, township, or township or joint police district, state highway patrol trooper, chief of a fire department, fire fighter, or a duly authorized subordinate acting on behalf of such an official who authorizes or participates in the removal of any unoccupied motor vehicle, cargo, or personal property as authorized by division (A) of this section is liable in civil damages for any injury, death, or loss to person or property that results from the removal of that unoccupied motor vehicle, cargo, or personal property. Except as provided in division (B)(2) or (3) of this section, if the department of transportation or a sheriff, chief of police of a municipal corporation, township, or township or joint police district, head of the state highway patrol, chief of a fire department, or a duly authorized subordinate acting on behalf of such an official authorizes, employs, or arranges to have a private tow truck operator or towing company remove any unoccupied motor vehicle, cargo, or personal property as authorized by division (A) of this section, that private tow truck operator or towing company is not liable in civil damages for any injury, death, or loss to person or property that results from the removal of that unoccupied motor vehicle, cargo, or personal property . Further, the department of transportation, sheriff, chief of police, head of the state highway patrol, fire department chief, or a duly authorized subordinate acting on behalf of such an official is not liable in civil damages for any injury, death, or loss to person or property that results from the private tow truck operator or towing company's removal of that unoccupied motor vehicle, cargo, or personal property.

(2) Division (B)(1) of this section does not apply to any person or entity involved in the removal of an unoccupied motor vehicle, cargo, or personal property pursuant to division (A) of this section if that removal causes or contributes to the release of a hazardous material or to structural damage to the roadway.

(3) Division (B)(1) of this section does not apply to a private tow truck operator or towing company that was not authorized, employed, or arranged by the department of transportation, a sheriff, a chief of police of a municipal corporation, township, or township or joint police district, the head of the state highway patrol, a chief of a fire department, or a duly authorized subordinate acting on behalf of such an official or to a private tow truck operator or towing company that was authorized, employed, or arranged by the department of transportation, a sheriff, a chief of police of a municipal corporation, township, or township or joint police district, the head of the state highway patrol, or a chief of a fire department, or a duly authorized subordinate acting on behalf of such an official to perform the removal of the unoccupied motor vehicle, cargo, or personal property and the private tow truck operator or towing company performed the removal in a reckless or willful manner.

(C) As used in this section, "hazardous material" has the same meaning as in section 2305.232 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 SB129 12-30-2008

This section is set out twice. See also § 4513.66, effective until 7/1/2013.



Section 4513.99 - Penalty.

(A) Any violation of section 4513.10, 4513.182, 4513.20, 4513.201, 4513.202, 4513.25, 4513.26, 4513.27, 4513.29, 4513.30, 4513.31, 4513.32, or 4513.34 of the Revised Code shall be punished under division (B) of this section.

(B) Whoever violates the sections of this chapter that are specifically required to be punished under this division, or any provision of sections 4513.03 to 4513.262 or 4513.27 to 4513.37 of the Revised Code for which violation no penalty is otherwise provided, is guilty of a minor misdemeanor .

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004; 2007 HB9 10-18-2007






Chapter 4515 - VENUE; GUEST STATUTE

Section 4515.01 - Venue in actions for injury caused by motor vehicles.

Actions for injury to a person or property, caused by the negligence of the owner or operator of a motor vehicle, may be brought by the person injured against such owner or operator in the county in which such injury occurred. A summons in such action against any defendant shall be issued to the sheriff of any county within this state in which such defendant resides and may be served as in other civil actions.

Effective Date: 10-01-1953



Section 4515.02 - Liability to guests in motor vehicles.

The owner, operator, or person responsible for the operation of a motor vehicle shall not be liable for loss or damage arising from injuries to or death of a guest, resulting from the operation of said motor vehicle, while such guest is being transported without payment therefor in or upon said motor vehicle, unless such injuries or death are caused by the willful or wanton misconduct of such operator, owner, or person responsible for the operation of said motor vehicle.

Effective Date: 10-01-1953



Section 4515.03 to 4515.11 - Amended and Renumbered RC 3701.61 to 3701.69.

Effective Date: 10-31-1973






Chapter 4517 - MOTOR VEHICLE DEALERS, AUCTION OWNERS, AND SALESPERSONS

Section 4517.01 - Motor vehicle dealer, auction owner and salesperson definitions.

As used in sections 4517.01 to 4517.65 of the Revised Code:

(A) "Persons" includes individuals, firms, partnerships, associations, joint stock companies, corporations, and any combinations of individuals.

(B) "Motor vehicle" means motor vehicle as defined in section 4501.01 of the Revised Code and also includes "all-purpose vehicle" and "off-highway motorcycle" as those terms are defined in section 4519.01 of the Revised Code. "Motor vehicle" does not include a snowmobile as defined in section 4519.01 of the Revised Code or manufactured and mobile homes.

(C) "New motor vehicle" means a motor vehicle, the legal title to which has never been transferred by a manufacturer, remanufacturer, distributor, or dealer to an ultimate purchaser.

(D) "Ultimate purchaser" means, with respect to any new motor vehicle, the first person, other than a dealer purchasing in the capacity of a dealer, who in good faith purchases such new motor vehicle for purposes other than resale.

(E) "Business" includes any activities engaged in by any person for the object of gain, benefit, or advantage either direct or indirect.

(F) "Engaging in business" means commencing, conducting, or continuing in business, or liquidating a business when the liquidator thereof holds self out to be conducting such business; making a casual sale or otherwise making transfers in the ordinary course of business when the transfers are made in connection with the disposition of all or substantially all of the transferor's assets is not engaging in business.

(G) "Retail sale" or "sale at retail" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a motor vehicle to an ultimate purchaser for use as a consumer.

(H) "Retail installment contract" includes any contract in the form of a note, chattel mortgage, conditional sales contract, lease, agreement, or other instrument payable in one or more installments over a period of time and arising out of the retail sale of a motor vehicle.

(I) "Farm machinery" means all machines and tools used in the production, harvesting, and care of farm products.

(J) "Dealer" or "motor vehicle dealer" means any new motor vehicle dealer, any motor vehicle leasing dealer, and any used motor vehicle dealer.

(K) "New motor vehicle dealer" means any person engaged in the business of selling at retail, displaying, offering for sale, or dealing in new motor vehicles pursuant to a contract or agreement entered into with the manufacturer, remanufacturer, or distributor of the motor vehicles.

(L) "Used motor vehicle dealer" means any person engaged in the business of selling, displaying, offering for sale, or dealing in used motor vehicles, at retail or wholesale, but does not mean any new motor vehicle dealer selling, displaying, offering for sale, or dealing in used motor vehicles incidentally to engaging in the business of selling, displaying, offering for sale, or dealing in new motor vehicles, any person engaged in the business of dismantling, salvaging, or rebuilding motor vehicles by means of using used parts, or any public officer performing official duties.

(M) "Motor vehicle leasing dealer" means any person engaged in the business of regularly making available, offering to make available, or arranging for another person to use a motor vehicle pursuant to a bailment, lease, sublease, or other contractual arrangement under which a charge is made for its use at a periodic rate for a term of thirty days or more, and title to the motor vehicle is in and remains in the motor vehicle leasing dealer who originally leases it, irrespective of whether or not the motor vehicle is the subject of a later sublease, and not in the user, but does not mean a manufacturer or its affiliate leasing to its employees or to dealers.

(N) "Salesperson" means any person employed by a dealer to sell, display, and offer for sale, or deal in motor vehicles for a commission, compensation, or other valuable consideration, but does not mean any public officer performing official duties.

(O) "Casual sale" means any transfer of a motor vehicle by a person other than a new motor vehicle dealer, used motor vehicle dealer, motor vehicle salvage dealer, as defined in division (A) of section 4738.01 of the Revised Code, salesperson, motor vehicle auction owner, manufacturer, or distributor acting in the capacity of a dealer, salesperson, auction owner, manufacturer, or distributor, to a person who purchases the motor vehicle for use as a consumer.

(P) "Motor vehicle show" means a display of current models of motor vehicles whereby the primary purpose is the exhibition of competitive makes and models in order to provide the general public the opportunity to review and inspect various makes and models of motor vehicles at a single location.

(Q) "Motor vehicle auction owner" means any person who is engaged wholly or in part in the business of auctioning motor vehicles, but does not mean a construction equipment auctioneer or a construction equipment auction licensee.

(R) "Manufacturer" means a person who manufactures, assembles, or imports motor vehicles, including motor homes, but does not mean a person who only assembles or installs a body, special equipment unit, finishing trim, or accessories on a motor vehicle chassis supplied by a manufacturer or distributor.

(S) "Tent-type fold-out camping trailer" means any vehicle intended to be used, when stationary, as a temporary shelter with living and sleeping facilities, and that is subject to the following properties and limitations:

(1) A minimum of twenty-five per cent of the fold-out portion of the top and sidewalls combined must be constructed of canvas, vinyl, or other fabric, and form an integral part of the shelter.

(2) When folded, the unit must not exceed:

(a) Fifteen feet in length, exclusive of bumper and tongue;

(b) Sixty inches in height from the point of contact with the ground;

(c) Eight feet in width;

(d) One ton gross weight at time of sale.

(T) "Distributor" means any person authorized by a motor vehicle manufacturer to distribute new motor vehicles to licensed new motor vehicle dealers, but does not mean a person who only assembles or installs a body, special equipment unit, finishing trim, or accessories on a motor vehicle chassis supplied by a manufacturer or distributor.

(U) "Flea market" means a market place, other than a dealer's location licensed under this chapter, where a space or location is provided for a fee or compensation to a seller to exhibit and offer for sale or trade, motor vehicles to the general public.

(V) "Franchise" means any written agreement, contract, or understanding between any motor vehicle manufacturer or remanufacturer engaged in commerce and any motor vehicle dealer that purports to fix the legal rights and liabilities of the parties to such agreement, contract, or understanding.

(W) "Franchisee" means a person who receives new motor vehicles from the franchisor under a franchise agreement and who offers, sells, and provides service for such new motor vehicles to the general public.

(X) "Franchisor" means a new motor vehicle manufacturer, remanufacturer, or distributor who supplies new motor vehicles under a franchise agreement to a franchisee.

(Y) "Dealer organization" means a state or local trade association the membership of which is comprised predominantly of new motor vehicle dealers.

(Z) "Factory representative" means a representative employed by a manufacturer, remanufacturer, or by a factory branch primarily for the purpose of promoting the sale of its motor vehicles, parts, or accessories to dealers or for supervising or contacting its dealers or prospective dealers.

(AA) "Administrative or executive management" means those individuals who are not subject to federal wage and hour laws.

(BB) "Good faith" means honesty in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing in the trade as is defined in section 1301.201 of the Revised Code, including, but not limited to, the duty to act in a fair and equitable manner so as to guarantee freedom from coercion, intimidation, or threats of coercion or intimidation; provided however, that recommendation, endorsement, exposition, persuasion, urging, or argument shall not be considered to constitute a lack of good faith.

(CC) "Coerce" means to compel or attempt to compel by failing to act in good faith or by threat of economic harm, breach of contract, or other adverse consequences. Coerce does not mean to argue, urge, recommend, or persuade.

(DD) "Relevant market area" means any area within a radius of ten miles from the site of a potential new dealership, except that for manufactured home or recreational vehicle dealerships the radius shall be twenty-five miles. The ten-mile radius shall be measured from the dealer's established place of business that is used exclusively for the purpose of selling, displaying, offering for sale, or dealing in motor vehicles.

(EE) "Wholesale" or "at wholesale" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a motor vehicle to a transferee for the purpose of resale and not for ultimate consumption by that transferee.

(FF) "Motor vehicle wholesaler" means any person licensed as a dealer under the laws of another state and engaged in the business of selling, displaying, or offering for sale used motor vehicles, at wholesale, but does not mean any motor vehicle dealer as defined in this section.

(GG)

(1) "Remanufacturer" means a person who assembles or installs passenger seating, walls, a roof elevation, or a body extension on a conversion van with the motor vehicle chassis supplied by a manufacturer or distributor, a person who modifies a truck chassis supplied by a manufacturer or distributor for use as a public safety or public service vehicle, a person who modifies a motor vehicle chassis supplied by a manufacturer or distributor for use as a limousine or hearse, or a person who modifies an incomplete motor vehicle cab and chassis supplied by a new motor vehicle dealer or distributor for use as a tow truck, but does not mean either of the following:

(a) A person who assembles or installs passenger seating, a roof elevation, or a body extension on a recreational vehicle as defined in division (Q) and referred to in division (B) of section 4501.01 of the Revised Code;

(b) A person who assembles or installs special equipment or accessories for handicapped persons, as defined in section 4503.44 of the Revised Code, upon a motor vehicle chassis supplied by a manufacturer or distributor.

(2) For the purposes of division (GG)(1) of this section, "public safety vehicle or public service vehicle" means a fire truck, ambulance, school bus, street sweeper, garbage packing truck, or cement mixer, or a mobile self-contained facility vehicle.

(3) For the purposes of division (GG)(1) of this section, "limousine" means a motor vehicle, designed only for the purpose of carrying nine or fewer passengers, that a person modifies by cutting the original chassis, lengthening the wheelbase by forty inches or more, and reinforcing the chassis in such a way that all modifications comply with all applicable federal motor vehicle safety standards. No person shall qualify as or be deemed to be a remanufacturer who produces limousines unless the person has a written agreement with the manufacturer of the chassis the person utilizes to produce the limousines to complete properly the remanufacture of the chassis into limousines.

(4) For the purposes of division (GG)(1) of this section, "hearse" means a motor vehicle, designed only for the purpose of transporting a single casket, that is equipped with a compartment designed specifically to carry a single casket that a person modifies by cutting the original chassis, lengthening the wheelbase by ten inches or more, and reinforcing the chassis in such a way that all modifications comply with all applicable federal motor vehicle safety standards. No person shall qualify as or be deemed to be a remanufacturer who produces hearses unless the person has a written agreement with the manufacturer of the chassis the person utilizes to produce the hearses to complete properly the remanufacture of the chassis into hearses.

(5) For the purposes of division (GG)(1) of this section, "mobile self-contained facility vehicle" means a mobile classroom vehicle, mobile laboratory vehicle, bookmobile, bloodmobile, testing laboratory, and mobile display vehicle, each of which is designed for purposes other than for passenger transportation and other than the transportation or displacement of cargo, freight, materials, or merchandise. A vehicle is remanufactured into a mobile self-contained facility vehicle in part by the addition of insulation to the body shell, and installation of all of the following: a generator, electrical wiring, plumbing, holding tanks, doors, windows, cabinets, shelving, and heating, ventilating, and air conditioning systems.

(6) For the purposes of division (GG)(1) of this section, "tow truck" means both of the following:

(a) An incomplete cab and chassis that are purchased by a remanufacturer from a new motor vehicle dealer or distributor of the cab and chassis and on which the remanufacturer then installs in a permanent manner a wrecker body it purchases from a manufacturer or distributor of wrecker bodies, installs an emergency flashing light pylon and emergency lights upon the mast of the wrecker body or rooftop, and installs such other related accessories and equipment, including push bumpers, front grille guards with pads and other custom-ordered items such as painting, special lettering, and safety striping so as to create a complete motor vehicle capable of lifting and towing another motor vehicle.

(b) An incomplete cab and chassis that are purchased by a remanufacturer from a new motor vehicle dealer or distributor of the cab and chassis and on which the remanufacturer then installs in a permanent manner a car carrier body it purchases from a manufacturer or distributor of car carrier bodies, installs an emergency flashing light pylon and emergency lights upon the rooftop, and installs such other related accessories and equipment, including push bumpers, front grille guards with pads and other custom-ordered items such as painting, special lettering, and safety striping.

As used in division (GG)(6)(b) of this section, "car carrier body" means a mechanical or hydraulic apparatus capable of lifting and holding a motor vehicle on a flat level surface so that one or more motor vehicles can be transported, once the car carrier is permanently installed upon an incomplete cab and chassis.

(HH) "Operating as a new motor vehicle dealership" means engaging in activities such as displaying, offering for sale, and selling new motor vehicles at retail, operating a service facility to perform repairs and maintenance on motor vehicles, offering for sale and selling motor vehicle parts at retail, and conducting all other acts that are usual and customary to the operation of a new motor vehicle dealership. For the purposes of this chapter only, possession of either a valid new motor vehicle dealer franchise agreement or a new motor vehicle dealers license, or both of these items, is not evidence that a person is operating as a new motor vehicle dealership.

(II) "Outdoor power equipment" means garden and small utility tractors, walk-behind and riding mowers, chainsaws, and tillers.

(JJ) "Remote service facility" means premises that are separate from a licensed new motor vehicle dealer's sales facility by not more than one mile and that are used by the dealer to perform repairs, warranty work, recall work, and maintenance on motor vehicles pursuant to a franchise agreement entered into with a manufacturer of motor vehicles. A remote service facility shall be deemed to be part of the franchise agreement and is subject to all the rights, duties, obligations, and requirements of Chapter 4517. of the Revised Code that relate to the performance of motor vehicle repairs, warranty work, recall work, and maintenance work by new motor vehicle dealers.

(KK) "Recreational vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(LL) "Construction equipment auctioneer" means a person who holds both a valid auction firm license issued under Chapter 4707. of the Revised Code and a valid construction equipment auction license issued under this chapter.

(MM) "Large construction or transportation equipment" means vehicles having a gross vehicle weight rating of more than ten thousand pounds and includes road rollers, traction engines, power shovels, power cranes, commercial cars and trucks, or farm trucks, and other similar vehicles obtained primarily from the construction, mining, transportation or farming industries.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 04-09-2001; 09-16-2004; 09-29-2005

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.40.



Section 4517.02 - License required to engage in motor vehicle or manufactured home business - remanufacturers.

(A) Except as otherwise provided in this section, no person shall do any of the following:

(1) Engage in the business of displaying or selling at retail new motor vehicles or assume to engage in that business, unless the person is licensed as a new motor vehicle dealer under sections 4517.01 to 4517.45 of the Revised Code, or is a salesperson licensed under those sections and employed by a licensed new motor vehicle dealer;

(2) Engage in the business of offering for sale, displaying for sale, or selling at retail or wholesale used motor vehicles or assume to engage in that business, unless the person is licensed as a dealer under sections 4517.01 to 4517.45 of the Revised Code, is a salesperson licensed under those sections and employed by a licensed used motor vehicle dealer or licensed new motor vehicle dealer, or the person holds a construction equipment auction license issued under section 4517.17 of the Revised Code;

(3) Engage in the business of regularly making available, offering to make available, or arranging for another person to use a motor vehicle, in the manner described in division (M) of section 4517.01 of the Revised Code, unless the person is licensed as a motor vehicle leasing dealer under sections 4517.01 to 4517.45 of the Revised Code;

(4) Engage in the business of motor vehicle auctioning or assume to engage in that business, unless the person is licensed as a motor vehicle auction owner under sections 4517.01 to 4517.45 of the Revised Code and the person uses an auctioneer who is licensed under Chapter 4707. of the Revised Code to conduct the motor vehicle auctions or the person holds a construction equipment auction license issued under section 4517.17 of the Revised Code;

(5) Engage in the business of distributing motor vehicles or assume to engage in that business, unless the person is licensed as a distributor under sections 4517.01 to 4517.45 of the Revised Code;

(6) Make more than five casual sales of motor vehicles in a twelve-month period, commencing with the day of the month in which the first such sale is made, nor provide a location or space for the sale of motor vehicles at a flea market, without obtaining a license as a dealer under sections 4517.01 to 4517.45 of the Revised Code, provided that nothing in this section shall be construed to prohibit the disposition without a license of a motor vehicle originally acquired and held for purposes other than sale, rental, or lease to an employee, retiree, officer, or director of the person making the disposition, to a corporation affiliated with the person making the disposition, or to a person licensed under sections 4517.01 to 4517.45 of the Revised Code;

(7) Engage in the business of auctioning both large construction or transportation equipment and also motor vehicles incident thereto, unless the person is a construction equipment auctioneer or the person is licensed as a motor vehicle auction owner and the person uses an auctioneer who is licensed under Chapter 4707. of the Revised Code to conduct the auction.

(B) Nothing in this section shall be construed to require an auctioneer licensed under sections 4707.01 to 4707.19 of the Revised Code, to obtain a motor vehicle salesperson's license under sections 4517.01 to 4517.45 of the Revised Code when conducting an auction sale for a licensed motor vehicle dealer on the dealer's premises, or when conducting an auction sale for a licensed motor vehicle auction owner; nor shall such an auctioneer be required to obtain a motor vehicle auction owner's license under sections 4517.01 to 4517.45 of the Revised Code when engaged in auctioning for a licensed motor vehicle auction owner.

The establishment of a construction equipment auction license by Am. Sub. H.B. 114 of the 129th general assembly shall not in any way modify, limit, or restrict in any manner the conduct of auctions by persons licensed under Chapter 4707. of the Revised Code who are acting in compliance with that chapter.

(C) Sections 4517.01 to 4517.45 of the Revised Code do not apply to any of the following:

(1) Persons engaging in the business of selling commercial tractors, trailers, or semitrailers incidentally to engaging primarily in business other than the selling or leasing of motor vehicles;

(2) Mortgagees selling at retail only those motor vehicles that have come into their possession by a default in the terms of a mortgage contract;

(3) The leasing, rental, and interchange of motor vehicles used directly in the rendition of a public utility service by regulated motor carriers.

(D) When a partnership licensed under sections 4517.01 to 4517.45 of the Revised Code is dissolved by death, the surviving partners may operate under the license for a period of sixty days, and the heirs or representatives of deceased persons and receivers or trustees in bankruptcy appointed by any competent authority may operate under the license of the person succeeded in possession by that heir, representative, receiver, or trustee in bankruptcy.

(E) No remanufacturer shall engage in the business of selling at retail any new motor vehicle without having written authority from the manufacturer or distributor of the vehicle to sell new motor vehicles and to perform repairs under the terms of the manufacturer's or distributor's new motor vehicle warranty, unless, at the time of the sale of the vehicle, each customer is furnished with a binding agreement ensuring that the customer has the right to have the vehicle serviced or repaired by a new motor vehicle dealer who is franchised to sell and service vehicles of the same line-make as the chassis of the remanufactured vehicle purchased by the customer and whose service or repair facility is located within either twenty miles of the remanufacturer's location and place of business or twenty miles of the customer's residence or place of business. If there is no such new motor vehicle dealer located within twenty miles of the remanufacturer's location and place of business or the customer's residence or place of business, the binding agreement furnished to the customer may be with the new motor vehicle dealer who is franchised to sell and service vehicles of the same line-make as the chassis of the remanufactured vehicle purchased by the customer and whose service or repair facility is located nearest to the remanufacturer's location and place of business or the customer's residence or place of business. Additionally, at the time of sale of any vehicle, each customer of the remanufacturer shall be furnished with a warranty issued by the remanufacturer for a term of at least one year.

(F) Except as otherwise provided in this division, whoever violates this section is guilty of a minor misdemeanor and shall be subject to a mandatory fine of one hundred dollars. If the offender previously has been convicted of or pleaded guilty to a violation of this section, whoever violates this section is guilty of a misdemeanor of the first degree and shall be subject to a mandatory fine of one thousand dollars.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 01-01-2004; 2004 SB209 05-06-2005



Section 4517.021 - [Effective Until 7/1/2013] Rules governing auction of classic motor vehicles.

(A) Sections 4517.01, 4517.02, and 4517.03 to 4517.45 of the Revised Code do not apply to a person auctioning classic motor vehicles, provided all of the following apply:

(1) The person is responsible for not more than two auctions of classic motor vehicles per year, with no auction lasting more than two days;

(2) The person requests and receives permission for the auction from the registrar of motor vehicles by filing an application for each proposed auction of classic motor vehicles, at least thirty days before the auction, in a form prescribed by the registrar, signed and sworn to by the person, that contains all of the following:

(a) The person's name and business address;

(b) The location of the auction;

(c) Evidence, sufficient to satisfy the registrar, that the person does not exclusively sell motor vehicles;

(d) Any necessary, reasonable, and relevant information that the registrar may require to verify compliance with this section.

(3) The person will be auctioning the classic motor vehicle to the general public for the legal owner of the vehicle, which ownership must be evidenced at the time of the auction by a valid certificate of title issued pursuant to Chapter 4505. of the Revised Code;

(4) The person keeps a record of the following information for each classic motor vehicle offered for sale at auction, in a manner prescribed by the registrar:

(a) The certificate of title number, county, and state of registration;

(b) The year, make, model, and vehicle identification number;

(c) The name and address of the person offering the vehicle for sale;

(d) The name and address of any vehicle purchaser;

(e) The date the vehicle is offered for sale;

(f) Any purchase price;

(g) The odometer reading at the time of the auction and an odometer statement from the person offering the vehicle for sale at auction that complies with 49 U.S.C. 32705.

(5) The person allows reasonable inspection by the registrar of the person's records relating to each classic motor vehicle auction.

(B) Any person that auctions classic motor vehicles under this section shall use the auction services of an auction firm to conduct the auction.

(C) The registrar may refuse permission to hold an auction if the registrar finds that the person has not complied with division (A) of this section or has made a false statement of a material fact in the application filed under division (A)(2) of this section.

(D) The registrar shall not authorize a person licensed under section 4707.072 of the Revised Code to offer auction services or act as an auctioneer in regard to an auction of classic motor vehicles pursuant to this section.

(E) As used in this section:

(1) "Auction firm" and "auction services" have the same meanings as in section 4707.01 of the Revised Code.

(2) "Classic motor vehicle" means a motor vehicle that is over twenty-six years old.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2007 HB67 07-03-2007

This section is set out twice. See also § 4517.021, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4517.021 - [Effective 7/1/2013] Rules governing auction of classic motor vehicles.

(A) Sections 4517.01, 4517.02, and 4517.03 to 4517.45 of the Revised Code do not apply to a person auctioning classic motor vehicles, provided all of the following apply:

(1) The person is responsible for not more than four auctions of classic motor vehicles per year, with no auction lasting more than two days;

(2) The person requests and receives permission for the auction from the registrar of motor vehicles by filing an application for each proposed auction of classic motor vehicles, at least thirty days before the auction, in a form prescribed by the registrar, signed and sworn to by the person, that contains all of the following:

(a) The person's name and business address;

(b) The location of the auction;

(c) Evidence, sufficient to satisfy the registrar, that the person does not exclusively sell motor vehicles;

(d) Any necessary, reasonable, and relevant information that the registrar may require to verify compliance with this section.

(3) The person will be auctioning the classic motor vehicle to the general public for the legal owner of the vehicle, which ownership must be evidenced at the time of the auction by a valid certificate of title issued pursuant to Chapter 4505. of the Revised Code;

(4) The person keeps a record of the following information for each classic motor vehicle offered for sale at auction, in a manner prescribed by the registrar:

(a) The certificate of title number, county, and state of registration;

(b) The year, make, model, and vehicle identification number;

(c) The name and address of the person offering the vehicle for sale;

(d) The name and address of any vehicle purchaser;

(e) The date the vehicle is offered for sale;

(f) Any purchase price;

(g) The odometer reading at the time of the auction and an odometer statement from the person offering the vehicle for sale at auction that complies with 49 U.S.C. 32705.

(5) The person allows reasonable inspection by the registrar of the person's records relating to each classic motor vehicle auction.

(B) Any person that auctions classic motor vehicles under this section shall use the auction services of an auction firm to conduct the auction.

(C) The registrar may refuse permission to hold an auction if the registrar finds that the person has not complied with division (A) of this section or has made a false statement of a material fact in the application filed under division (A)(2) of this section.

(D) The registrar shall not authorize a person licensed under section 4707.072 of the Revised Code to offer auction services or act as an auctioneer in regard to an auction of classic motor vehicles pursuant to this section.

(E) As used in this section:

(1) "Auction firm" and "auction services" have the same meanings as in section 4707.01 of the Revised Code.

(2) "Classic motor vehicle" means a motor vehicle that is over twenty-six years old.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2007 HB67 07-03-2007

This section is set out twice. See also § 4517.021, effective until 7/1/2013.



Section 4517.03 - Established place of business restrictions.

(A) A place of business that is used for selling, displaying, offering for sale, or dealing in motor vehicles shall be considered as used exclusively for those purposes even though snowmobiles, farm machinery, outdoor power equipment, watercraft and related products, or products manufactured or distributed by a motor vehicle manufacturer with which the motor vehicle dealer has a franchise agreement are sold or displayed there, or if repair, accessory, gasoline and oil, storage, parts, service, or paint departments are maintained there, or such products or services are provided there, if the departments are operated or the products or services are provided for the business of selling, displaying, offering for sale, or dealing in motor vehicles. Places of business or departments in a place of business used to dismantle, salvage, or rebuild motor vehicles by means of using used parts, are not considered as being maintained for the purpose of assisting or furthering the selling, displaying, offering for sale, or dealing in motor vehicles. A place of business shall be considered as used exclusively for selling, displaying, offering for sale, or dealing in motor vehicles even though a business owned by a motor vehicle leasing dealer or a motor vehicle renting dealer is located at the place of business.

(B)

(1) No new motor vehicle dealer shall sell, display, offer for sale, or deal in motor vehicles at any place except an established place of business that is used exclusively for the purpose of selling, displaying, offering for sale, or dealing in motor vehicles. The place of business shall have space, under roof, for the display of at least one new motor vehicle. The established place of business or, if the dealer operates a remote service facility, the dealer's remote service facility shall have facilities and space for the inspection, servicing, and repair of at least one motor vehicle. However a new motor vehicle dealer selling manufactured or mobile homes is exempt from the requirement that a place of business have space, under roof, for the display of at least one new motor vehicle and facilities and space for the inspection, servicing, and repair of at least one motor vehicle.

(2) A licensed new motor vehicle dealer may operate a remote service facility with the consent of the manufacturer and only to perform repairs, warranty work, recall work, and maintenance on motor vehicles as part of the dealer's franchised and licensed new motor vehicle dealership. The remote service facility shall be included on the new motor vehicle dealer's license and be deemed to be part of the dealer's licensed location.

(3) No person shall use a remote service facility for selling, displaying, or offering for sale motor vehicles.

(C) No used motor vehicle dealer shall sell, display, offer for sale, or deal in motor vehicles at any place except an established place of business that is used exclusively for the purpose of selling, displaying, offering for sale, or dealing in motor vehicles.

(D) No motor vehicle leasing dealer shall make a motor vehicle available for use by another, in the manner described in division (M) of section 4517.01 of the Revised Code, at any place except an established place of business that is used for leasing motor vehicles; except that a motor vehicle leasing dealer who is also a new motor vehicle dealer or used motor vehicle dealer may lease motor vehicles at the same place of business at which the dealer sells, offers for sale, or deals in new or used motor vehicles.

(E) No motor vehicle leasing dealer or motor vehicle renting dealer shall sell a motor vehicle within ninety days after a certificate of title to the motor vehicle is issued to the dealer, except as follows:

(1) A salvage certificate of title may be issued to replace the original certificate of title .

(2) A motor vehicle leasing dealer may sell a motor vehicle to another motor vehicle leasing dealer at the end of a sublease pursuant to that sublease.

(3) A motor vehicle leasing dealer may sell a motor vehicle previously titled to an ultimate purchaser to another licensed motor vehicle dealer.

(4) A motor vehicle leasing dealer may sell a motor vehicle when the motor vehicle has been titled in the dealer's name or in the name of an entity affiliated with the dealer in this state or another state for a cumulative period of ninety days.

(F) No distributor shall distribute new motor vehicles to new motor vehicle dealers at any place except an established place of business that is used exclusively for the purpose of distributing new motor vehicles to new motor vehicle dealers; except that a distributor who is also a new motor vehicle dealer may distribute new motor vehicles at the same place of business at which the distributor sells, displays, offers for sale, or deals in new motor vehicles.

(G) No person, firm, or corporation that sells, displays, or offers for sale tent-type fold-out camping trailers is subject to the requirement that the person's, firm's, or corporation's place of business be used exclusively for the purpose of selling, displaying, offering for sale, or dealing in motor vehicles. No person, firm, or corporation that sells, displays, or offers for sale tent-type fold-out camping trailers, trailers, semitrailers, or park trailers is subject to the requirement that the place of business have space, under roof, for the display of at least one new motor vehicle and facilities and space for the inspection, servicing, and repair of at least one motor vehicle.

(H) Nothing in this section shall be construed to prohibit persons licensed under this chapter from making sales calls.

(I) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

(J) As used in this section:

(1) "Motor vehicle leasing dealer" has the same meaning as in section 4517.01 of the Revised Code.

(2) "Motor vehicle renting dealer" has the same meaning as in section 4549.65 of the Revised Code.

(3) "Watercraft" has the same meaning as in section 1547.01 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 01-01-2004; 09-16-2004



Section 4517.04 - Application for new motor vehicle dealer's license.

Each person applying for a new motor vehicle dealer's license shall biennially make out and deliver to the registrar of motor vehicles, before the first day of April, and upon a blank to be furnished by the registrar for that purpose, a separate application for license for each county in which the business of selling new motor vehicles is to be conducted. The application shall be in the form prescribed by the registrar, shall be signed and sworn to by the applicant, and, in addition to any other information required by the registrar, shall include the following:

(A) Name of applicant and location of principal place of business;

(B) Name or style under which business is to be conducted and, if a corporation, the state of incorporation;

(C) Name and address of each owner or partner and, if a corporation, the names of the officers and directors;

(D) The county in which the business is to be conducted and the address of each place of business therein;

(E) A statement of the previous history, record, and association of the applicant and of each owner, partner, officer, and director, that shall be sufficient to establish to the satisfaction of the registrar the reputation in business of the applicant;

(F) A statement showing whether the applicant has previously applied for a motor vehicle dealer's license, motor vehicle leasing dealer's license, distributor's license, motor vehicle auction owner's license, or motor vehicle salesperson's license, and the result of the application, and whether the applicant has ever been the holder of any such license that was revoked or suspended;

(G) If the applicant is a corporation or partnership, a statement showing whether any partner, employee, officer, or director has been refused a motor vehicle dealer's license, motor vehicle leasing dealer's license, distributor's license, motor vehicle auction owner's license, or motor vehicle salesperson's license, or has been the holder of any such license that was revoked or suspended;

(H) A statement of the makes of new motor vehicles to be handled.

The statement required by division (E) of this section shall indicate whether the applicant or, if applicable, any of the applicant's owners, partners, officers, or directors, individually, or as owner, partner, officer, or director of a business entity, has been convicted of, pleaded guilty, or pleaded no contest, in a criminal action, or had a judgment rendered against the person in a civil action for, a violation of sections 4549.41 to 4549.46 of the Revised Code, of any substantively comparable provisions of the law of any other state, or of subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961 (1972), 15 U.S.C. 1981.

A true copy of the contract, agreement, or understanding the applicant has entered into or is about to enter into with the manufacturer or distributor of the new motor vehicles the applicant will handle shall be filed with the application. If the contract, agreement, or understanding is not in writing, a written statement of all the terms thereof shall be filed. Each such copy or statement shall bear a certificate signed by each party to the contract, agreement, or understanding, to the effect that the copy or statement is true and complete and contains all of the agreements made or about to be made between the parties.

The application also shall be accompanied by a photograph, as prescribed by the registrar, of each place of business operated, or to be operated, by the applicant.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-25-1995



Section 4517.05 - Application for used motor vehicle dealer's license; mandatory training.

(A) Each person applying for a used motor vehicle dealer's license shall annually, before the first day of April, make out and deliver to the registrar of motor vehicles, upon a blank to be furnished by the registrar for that purpose, a separate application for license for each county in which such business is to be conducted. The application shall be in the form prescribed by the registrar, shall be signed and sworn to by the applicant, and, in addition to such other information as is required by the registrar, shall include the information specified in divisions (A) to (H) of section 4517.04 of the Revised Code. The application shall be accompanied by a photograph, as prescribed by the registrar, of each place of business operated, or to be operated, by the applicant. An application for a used motor vehicle dealer's license by any person who is subject to division (B)(1) of this section shall be accompanied by documentation, as prescribed by the motor vehicle dealers board, showing that within the immediately preceding six months, an owner, officer, partner, or director of the business entity applying for the used motor vehicle dealer's license has successfully completed a used motor vehicle dealer training course.

(B)

(1) Except as provided in divisions (B)(2) and (3) of this section, an owner, officer, partner, or director of a business entity applying for a used motor vehicle dealer license ninety days or more after the effective date of this amendment shall, within six months immediately preceding the date of applying for the license, successfully complete a used motor vehicle dealer training course that complies with the rules of the motor vehicle dealers board adopted under division (C) of this section.

(2) No person applying for a used motor vehicle dealer's license shall be required to have an owner, officer, partner, or director of the business entity complete a used motor vehicle dealer training course if any owner, officer, partner, or director of the business entity held a used or new motor vehicle dealer's license within the two-year period immediately preceding the date of application and the previously held license was not revoked or suspended.

(3) No person applying for a used motor vehicle dealer's license shall be required to have an owner, officer, partner, or director of the related business entity complete a used motor vehicle dealer training course if the person holds a salvage motor vehicle auction license pursuant to Chapter 4738. of the Revised Code or a motor vehicle auction owner license pursuant to Chapter 4517. of the Revised Code.

(C)

(1) In accordance with Chapter 119. of the Revised Code, the motor vehicle dealers board shall adopt rules governing used motor vehicle dealer training courses. The rules shall do all of the following:

(a) Require a course provider to be an institution of higher education, as defined in section 3345.12 of the Revised Code, or a relevant professional or trade association that has been in existence for more than five years and has a majority of members who are motor vehicle dealers licensed in this state;

(b) Establish any additional qualifications for course providers;

(c) Establish the course curriculum, which shall include information on applicable federal and state law, including consumer protection laws, and shall require at least six hours but not more than twenty-four hours of instruction;

(d) Prescribe the form for the certificate of completion, which shall require the course provider to attest that the person named on the certificate successfully completed at least six hours of used motor vehicle dealer training;

(e) Establish any other reasonable requirements the board considers necessary.

(2) The board shall maintain information received from any course provider concerning course location, content, length, and cost and shall provide the information to any person upon request.

(3) The registrar shall not issue a used motor vehicle dealer license to any person subject to division (B)(1) of this section unless an owner, officer, partner, or director of a business entity applying for the used motor vehicle dealer license has successfully completed a used motor vehicle dealer training course that complies with the requirements of this division.

(D)

(1) Any person offering used motor vehicle dealer training courses shall do all of the following:

(a) Conform the course to rules of the motor vehicle dealers board;

(b) Establish reasonable fees for courses offered;

(c) Issue, on a form prescribed by the board, a certificate of completion to each person who successfully completes a course of instruction;

(d) Notify the board of the course location, content, length, and cost.

(2) A course provider may use information and material from the bureau of motor vehicles and the attorney general.

(E) Nothing in this section shall affect or apply to new motor vehicle dealer licensing.

Amended by 129th General AssemblyFile No.111,SB 245, §1, eff. 9/4/2012.

Effective Date: 11-04-1977



Section 4517.051 - [Repealed].

Effective Date: 12-03-1996



Section 4517.052 - [Repealed] Application for manufactured home broker's license.

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/1/2010.

Effective Date: 08-25-1995



Section 4517.06 - Application for motor vehicle leasing dealer's license.

Each person applying for a motor vehicle leasing dealer's license shall annually, before the first day of April, make out and deliver to the registrar of motor vehicles, upon a blank to be furnished by the registrar for that purpose, a separate application for license for each county in which the business of leasing motor vehicles, as described in division (M) of section 4517.01 of the Revised Code, is to be conducted. The application shall be in the form prescribed by the registrar, shall be signed and sworn to by the applicant, and, in addition to such other information as is required by the registrar, shall include the information specified in divisions (A) to (H) of section 4517.04 of the Revised Code. The application shall be accompanied by a photograph, as prescribed by the registrar, of each place of business operated, or to be operated, by the applicant.

Effective Date: 11-04-1977



Section 4517.061 - Repealed.

Effective Date: 11-04-1977



Section 4517.07 - Application for motor vehicle auction owner's license - records to be open for inspection.

Each person applying for a motor vehicle auction owner's license shall annually, before the first day of April, make out and deliver to the registrar of motor vehicles, upon a blank to be furnished by the registrar for that purpose, a separate application for license for each county in which such business is to be conducted. The application shall be in the form prescribed by the registrar, shall be signed and sworn to by the applicant, and, in addition to such other information as is required by the registrar, shall include the information specified in divisions (A) to (H) of section 4517.04 of the Revised Code. The application shall be accompanied by a photograph, as prescribed by the registrar, of each place of business operated, or to be operated, by the applicant.

The business records, relating to the auctioning of motor vehicles, of a licensed motor vehicle auction owner shall be open for reasonable inspection by the registrar or his authorized agent.

Effective Date: 11-04-1977



Section 4517.08 - Application for distributor's license.

Each person applying for a distributor's license shall annually, before the first day of April, make out and deliver to the registrar of motor vehicles, upon a blank to be furnished by the registrar for that purpose, a separate application for license for each place of business maintained. The application shall be in the form prescribed by the registrar, shall be signed and sworn to by the applicant, and, in addition to such other information as is required by the registrar, shall include:

(A) Name of applicant and location of principal place of distribution;

(B) The county or counties in which business is to be conducted;

(C) A statement showing the makes of motor vehicles to be distributed;

(D) The information specified in divisions (B), (C), (E), (F), (G), and (H) of section 4517.04 of the Revised Code.

At the time of application, the applicant shall furnish to the registrar a true copy of his appointment as a distributor by a motor vehicle manufacturer. The appointment shall be signed and sworn to by the applicant. The application shall also be accompanied by a photograph, as prescribed by the registrar, of each place of business operated, or to be operated, by the applicant.

Effective Date: 11-04-1977



Section 4517.09 - Application for salesperson's license.

Each person applying for a salesperson's license shall biennially make out and deliver to the registrar of motor vehicles, before the first day of July and upon a blank to be furnished by the registrar for that purpose, an application for license. The application shall be in the form prescribed by the registrar, shall be signed and sworn to by the applicant, and, in addition to any other information required by the registrar, shall include the following:

(A) Name and post-office address of the applicant;

(B) Name and post-office address of the motor vehicle dealer for whom the applicant intends to act as salesperson;

(C) A statement of the applicant's previous history, record, and association, that shall be sufficient to establish to the satisfaction of the registrar the applicant's reputation in business;

(D) A statement as to whether the applicant intends to engage in any occupation or business other than that of a motor vehicle salesperson;

(E) A statement as to whether the applicant has ever had any previous application refused, and whether the applicant has previously had a license revoked or suspended;

(F) A statement as to whether the applicant was an employee of or salesperson for a dealer whose license was suspended or revoked;

(G) A statement of the motor vehicle dealer named therein, designating the applicant as the dealer's salesperson.

The statement required by division (C) of this section shall indicate whether the applicant individually, or as an owner, partner, officer, or director of a business entity, has been convicted of, or pleaded guilty to, in a criminal action, or had a judgment rendered against the applicant in a civil action for, a violation of sections 4549.41 to 4549.46 of the Revised Code, of any substantively comparable provisions of the law of any other state, or of subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961 (1972), 15 U.S.C. 1981.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-25-1995



Section 4517.10 - Prescribed forms and fees for licenses.

At the time the registrar of motor vehicles grants the application of any person for a license as motor vehicle dealer, motor vehicle leasing dealer, distributor, motor vehicle auction owner, or motor vehicle salesperson, the registrar shall issue to the person a license. The registrar shall prescribe different forms for the licenses of motor vehicle dealers, motor vehicle leasing dealers, distributors, motor vehicle auction owners, and motor vehicle salespersons, and all licenses shall include the name and post-office address of the person licensed.

The fee for a motor vehicle dealer's license and a motor vehicle leasing dealer's license shall be fifty dollars . In addition to the license fee, the registrar shall collect from each applicant for an initial motor vehicle dealer's license and motor vehicle leasing dealer's license a separate fee in an amount equal to the last assessment required by section 4505.181 of the Revised Code for all motor vehicle dealers and motor vehicle leasing dealers. The registrar shall deposit the separate fee into the state treasury to the credit of the title defect rescision fund created in section 1345.52 of the Revised Code. The fee for a salesperson's license shall be ten dollars. The fee for a motor vehicle auction owner's license shall be one hundred dollars for each location. The fee for a distributor's license shall be one hundred dollars for each distributorship. In all cases, the fee shall accompany the application for license.

The registrar may require each applicant for a license issued under this chapter to pay an additional fee, which shall be used by the registrar to pay the costs of obtaining a record of any arrests and convictions of the applicant from the Ohio bureau of identification and investigation. The amount of the fee shall be equal to that paid by the registrar to obtain such record.

If a motor vehicle dealer or a motor vehicle leasing dealer has more than one place of business in the county, the dealer shall make application, in such form as the registrar prescribes, for a certified copy of the license issued to the dealer for each place of business operated. In the event of the loss, mutilation, or destruction of a license issued under sections 4517.01 to 4517.65 of the Revised Code, any licensee may make application to the registrar, in such form as the registrar prescribes, for a duplicate copy thereof. The fee for a certified or duplicate copy of a motor vehicle dealer's, motor vehicle leasing dealer's, distributor's, or auction owner's license, is two dollars, and the fee for a duplicate copy of a salesperson's license is one dollar. All fees for such copies shall accompany the applications.

Beginning on September 16, 2004, all motor vehicle dealers' licenses, motor vehicle leasing dealers' licenses, distributors' licenses, auction owners' licenses, and all salespersons' licenses issued or renewed shall expire biennially on a day within the two-year cycle that is prescribed by the registrar, unless sooner suspended or revoked. Before the first day after the day prescribed by the registrar in the year that the license expires, each licensed motor vehicle dealer, motor vehicle leasing dealer, distributor, and auction owner and each licensed salesperson, in the year in which the license will expire, shall file an application, in such form as the registrar prescribes, for the renewal of such license. The fee for renewing a motor vehicle dealer's license and a motor vehicle leasing dealer's license shall be fifty dollars. The fee for renewing a salesperson's license shall be ten dollars. The fee for renewing a motor vehicle auction owner's license shall be one hundred dollars for each location. The fee for renewing a distributor's license shall be one hundred dollars for each distributorship. In all cases the license renewal fee shall accompany the renewal application.

Any salesperson's license shall be suspended upon the termination, suspension, or revocation of the license of the motor vehicle dealer for whom the salesperson is acting, or upon the salesperson leaving the service of the motor vehicle dealer ; provided that upon the termination, suspension, or revocation of the license of the motor vehicle dealer for whom the salesperson is acting, or upon the salesperson leaving the service of a licensed motor vehicle dealer , the licensed salesperson, upon entering the service of any other licensed motor vehicle dealer , shall make application to the registrar, in such form as the registrar prescribes, to have the salesperson's license reinstated, transferred, and registered as a salesperson for the other dealer . If the information contained in the application is satisfactory to the registrar, the registrar shall have the salesperson's license reinstated, transferred, and registered as a salesperson for the other dealer . The fee for the reinstatement and transfer of license shall be two dollars. No license issued to a motor vehicle dealer, motor vehicle leasing dealer, auction owner, or salesperson, under sections 4517.01 to 4517.65 of the Revised Code shall be transferable to any other person.

Each motor vehicle dealer, motor vehicle leasing dealer, distributor, and auction owner shall keep the license or a certified copy thereof and, in the case of a dealer , a current list of the dealer's licensed salespersons, showing the names, addresses, and serial numbers of their licenses, posted in a conspicuous place in each place of business. Each salesperson shall carry the salesperson's license or a certified copy thereof and shall exhibit such license or copy upon demand to any inspector of the bureau of motor vehicles, state highway patrol trooper, police officer, or person with whom the salesperson seeks to transact business as a motor vehicle salesperson.

The notice of refusal to grant a license shall disclose the reason for refusal.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-03-1996; 09-16-2004



Section 4517.11 - License fees credited to state bureau of motor vehicles fund.

All license fees required by section 4517.10 of the Revised Code shall be paid to the registrar of motor vehicles, who shall pay the same into the state treasury to the credit of the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

Effective Date: 06-30-1995



Section 4517.12 - Denial of license as motor vehicle dealer, motor vehicle leasing dealer, manufactured home broker, or motor vehicle auction owner.

(A) The registrar of motor vehicles shall deny the application of any person for a license as a motor vehicle dealer, motor vehicle leasing dealer, or motor vehicle auction owner and refuse to issue the license if the registrar finds that the applicant:

(1) Has made any false statement of a material fact in the application;

(2) Has not complied with sections 4517.01 to 4517.45 of the Revised Code;

(3) Is of bad business repute or has habitually defaulted on financial obligations;

(4) Is engaged or will engage in the business of selling at retail any new motor vehicles without having written authority from the manufacturer or distributor thereof to sell new motor vehicles and to perform repairs under the terms of the manufacturer's or distributor's new motor vehicle warranty, except as provided in division (C) of this section and except that a person who assembles or installs special equipment or accessories for handicapped persons, as defined in section 4503.44 of the Revised Code, upon a motor vehicle chassis supplied by a manufacturer or distributor shall not be denied a license pursuant to division (A)(4) of this section;

(5) Has been guilty of a fraudulent act in connection with selling or otherwise dealing in, or leasing, motor vehicles, or in connection with brokering manufactured homes;

(6) Has entered into or is about to enter into a contract or agreement with a manufacturer or distributor of motor vehicles that is contrary to sections 4517.01 to 4517.45 of the Revised Code;

(7) Is insolvent;

(8) Is of insufficient responsibility to ensure the prompt payment of any final judgments that might reasonably be entered against the applicant because of the transaction of business as a motor vehicle dealer, motor vehicle leasing dealer, or motor vehicle auction owner during the period of the license applied for, or has failed to satisfy any such judgment;

(9) Has no established place of business that, where applicable, is used or will be used for the purpose of selling, displaying, offering for sale, dealing in, or leasing motor vehicles at the location for which application is made;

(10) Has, less than twelve months prior to making application, been denied a motor vehicle dealer's, motor vehicle leasing dealer's, or motor vehicle auction owner's license, or has any such license revoked.

(B) If the applicant is a corporation or partnership, the registrar may refuse to issue a license if any officer, director, or partner of the applicant has been guilty of any act or omission that would be cause for refusing or revoking a license issued to such officer, director, or partner as an individual. The registrar's finding may be based upon facts contained in the application or upon any other information the registrar may have. Immediately upon denying an application for any of the reasons in this section, the registrar shall enter a final order together with the registrar's findings and certify the same to the motor vehicle dealers' and salespersons' licensing board.

(C) Notwithstanding division (A)(4) of this section, the registrar shall not deny the application of any person and refuse to issue a license if the registrar finds that the applicant is engaged or will engage in the business of selling at retail any new motor vehicles and demonstrates all of the following in the form prescribed by the registrar:

(1) That the applicant has posted a bond, surety, or certificate of deposit with the registrar in an amount not less than one hundred thousand dollars for the protection and benefit of the applicant's customers except that a new motor vehicle dealer who is not exclusively engaged in the business of selling remanufactured vehicles shall not be required to post the bond, surety, or certificate of deposit otherwise required by division (C)(1) of this section;

(2)

That, at the time of the sale of the vehicle, each customer of the applicant will be furnished with a warranty issued by the remanufacturer for a term of at least one year;

(3) That the applicant provides and maintains at the applicant's location and place of business a permanent facility with all of the following:

(a) A showroom with space, under roof, for the display of at least one new motor vehicle;

(b) A service and parts facility for remanufactured vehicles;

(c) Full-time service and parts personnel with the proper training and technical expertise to service the remanufactured vehicles sold by the applicant.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-03-1996



Section 4517.13 - Denial of distributor's license.

The registrar of motor vehicles shall deny the application of any person for a license as a distributor and refuse to issue the license if the registrar finds that the applicant:

(A) Has made any false statement of a material fact in the application;

(B) Has not complied with sections 4517.01 to 4517.45 of the Revised Code;

(C) Is of bad business repute or has habitually defaulted on financial obligations;

(D) Is engaged or will engage in the business of distributing any new motor vehicle without having the authority of a contract with the manufacturer of the vehicle;

(E) Has been guilty of a fraudulent act in connection with selling or otherwise dealing in motor vehicles;

(F) Has entered into or is about to enter into a contract or agreement with a manufacturer of motor vehicles that is contrary to sections 4517.01 to 4517.45 of the Revised Code;

(G) Is insolvent;

(H) Is of insufficient responsibility to ensure the prompt payment of any financial judgment that might reasonably be entered against the applicant because of the transaction of business as a distributor during the period of the license applied for, or has failed to satisfy any such judgment;

(I) Has no established place of business that, where applicable, is used or will be used exclusively for the purpose of distributing new motor vehicles at the location for which application is made;

(J) Has, less than twelve months prior to making application, been denied a distributor's, motor vehicle dealer's, motor vehicle leasing dealer's, or motor vehicle auction owner's license, or had any such license revoked.

If the applicant is a corporation or partnership, the registrar may refuse to issue a license if any officer, director, employee, or partner of the applicant has been guilty of any act or omission that would be cause for refusing or revoking a license issued to such officer, director, employee, or partner as an individual. The registrar's finding may be based upon facts contained in the application or upon any other information the registrar may have. Immediately upon denying an application for any of the reasons in this section, the registrar shall enter a final order together with the registrar's findings and certify the same to the motor vehicle dealers board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-25-1995



Section 4517.14 - Denial of salesperson's license.

The registrar of motor vehicles shall deny the application of any person for a license as a salesperson and refuse to issue the license if the registrar finds that the applicant:

(A) Has made any false statement of a material fact in the application;

(B) Has not complied with sections 4517.01 to 4517.45 of the Revised Code;

(C) Is of bad business repute or has habitually defaulted on financial obligations;

(D) Has been guilty of a fraudulent act in connection with selling or otherwise dealing in motor vehicles;

(E) Has not been designated to act as salesperson for a motor vehicle dealer licensed to do business in this state under section 4517.10 of the Revised Code, or intends to act as salesperson for more than one licensed motor vehicle dealer at the same time, except that a licensed salesperson may act as a salesperson at any licensed dealership owned or operated by the same company, regardless of the county in which the dealership's facility is located;

(F) Holds a current motor vehicle dealer's license issued under section 4517.10 of the Revised Code, and intends to act as salesperson for another licensed motor vehicle dealer ;

(G) Has, less than twelve months prior to making application, been denied a salesperson's license or had a salesperson's license revoked.

The registrar may refuse to issue a salesperson's license to an applicant who was salesperson for, or in the employ of, a motor vehicle dealer at the time the dealer's license was revoked. The registrar's finding may be based upon any statement contained in the application or upon any facts within the registrar's knowledge, and, immediately upon refusing to issue a salesperson's license, the registrar shall enter a final order and shall certify the final order together with his findings to the motor vehicle dealers board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-25-1995; 09-16-2004



Section 4517.141 - [Repealed].

Effective Date: 12-03-1996



Section 4517.15 - Appeal of denial of license to motor vehicle dealers board.

Any person who has been denied a license under section 4517.12, 4517.13, or 4517.14 of the Revised Code may appeal from the action of the registrar of motor vehicles to the motor vehicle dealers board in the manner provided in section 4517.33 of the Revised Code.

Effective Date: 12-03-1996



Section 4517.16 - Eligibility for construction equipment auction license.

A person is eligible for a construction equipment auction license under section 4517.17 of the Revised Code if the person meets all of the following requirements:

(A) Maintains a permanent auction site within this state that is at least ninety acres in size and maintains over sixty thousand square feet of total facility space;

(B) Is engaged primarily in the business of selling large construction and transportation equipment at auction, receives more than one million dollars in gross annual sales in this state, and derives not more than ten per cent of the person's gross annual sales revenue in this state from the sale of motor vehicles having a gross vehicle weight rating of ten thousand pounds or less.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4517.17 - Application for construction equipment auction license; expiration; form of license.

(A) Each person applying for a construction equipment auction license shall make out and deliver an application to the registrar of motor vehicles, upon a form furnished by the registrar for that purpose. The application shall be signed and sworn to by the applicant and shall include such information as the registrar may require by rule.

(B) The registrar shall issue a construction equipment auction license to any applicant who meets the requirements of this section and section 4517.16 of the Revised Code and pays the fee required by this section.

(C) A construction equipment auction license shall expire five years after the date of issuance unless sooner revoked. The fee for a construction equipment auction license shall be seven thousand five hundred dollars and shall accompany the application. The registrar shall deposit all fees received under this section into the state treasury to the credit of the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

(D) In accordance with Chapter 119. of the Revised Code, the registrar shall adopt rules necessary for the regulation of construction equipment auction sales and licensees, which rules shall be specific to construction equipment auction sales and licensees, separate and distinct from any other rules adopted under this chapter.

(E) At the time the registrar grants the application of any person for a construction equipment auction license, the registrar shall issue to the person a license, which shall include the name and post-office address of the person licensed.

(F) The business records of a construction equipment auction licensee shall be open for reasonable inspection by the registrar or the registrar's authorized agent.

(G) Each construction equipment auction licensee shall keep the license, or a certified copy of the license, posted in a conspicuous place in each place of its business.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4517.171 - Denial or revocation of construction equipment auction license.

(A) The registrar of motor vehicles shall deny the application of any person for a construction equipment auction license or may revoke a license previously issued if the registrar finds that the person:

(1) Is not eligible for the license pursuant to section 4517.16 of the Revised Code;

(2) Has made any false statement of a material fact in the application;

(3) Is of bad business repute or has habitually defaulted on financial obligations;

(4) Has been guilty of a fraudulent act in connection with selling or otherwise dealing in auctions, vehicles, or equipment;

(5) Is insolvent;

(6) Is of insufficient responsibility to ensure the prompt payment of any final judgments that might reasonably be entered against the applicant because of the transaction of the construction equipment auction business during the period of the license applied for, or has failed to satisfy any such judgment.

(B) Any person who has been denied a license or has had a license revoked under this section may appeal from the action of the registrar to the motor vehicle dealers board in the manner provided in section 4517.33 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4517.18 - Auction of large construction or transportation equipment; prohibited acts.

(A) A construction equipment auction licensee may sell at auction large construction or transportation equipment and shall do all of the following:

(1) Have title present for all vehicles to be sold by auction;

(2) Except as provided in division (B) of this section, sell, at auction, only vehicles with a gross vehicle weight rating of more than ten thousand pounds;

(3) File with the bureau of motor vehicles on an annual basis a certification stating the gross proceeds generated from auctions held at the auction site during the prior calendar year and the gross proceeds generated from the sale of motor vehicles having a gross vehicle weight rating of ten thousand pounds or less during such year.

(B) A construction equipment auctioneer may sell, at auction, motor vehicles having a gross vehicle weight rating of ten thousand pounds or less, only if the construction equipment auctioneer complies with all applicable provisions of Chapter 4505. of the Revised Code concerning the titling of such vehicles, Chapter 5739. of the Revised Code concerning the withholding and payment of sales taxes in connection with the sale of such motor vehicles, and Chapter 5751. of the Revised Code concerning the payment of commercial activity taxes on the sale of such motor vehicles in the same manner as a motor vehicle dealer, including transferring title to such vehicles to the licensee's name prior to the auction.

(C) No construction equipment auction licensee shall do any of the following:

(1) Sell vehicles with a manufacturer's statement of origin;

(2) Hold any motor vehicle dealer licenses issued by this state at the same time as holding a construction equipment auction license, and the construction equipment auction license shall be separate and distinct from any other license issued under this chapter;

(3) Sell at auction a motor vehicle having a gross vehicle weight rating of ten thousand pounds or less unless the owner of such motor vehicle also sells large construction or transportation equipment through the construction equipment auction licensee.

(D) Whoever violates this section is guilty of a minor misdemeanor on a first offense and a misdemeanor of the fourth degree on subsequent offenses. In addition, the court shall impose on the offender a fine of up to ten thousand dollars.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4517.19 - Motor vehicle wholesaler - prohibited acts.

(A) No motor vehicle wholesaler shall:

(1) Sell, offer for sale, or display for sale at wholesale a motor vehicle, when the motor vehicle wholesaler has reasonable cause to believe that the odometer of the motor vehicle has been changed, tampered with, or disconnected to reflect a lesser mileage or use, unless the motor vehicle wholesaler first gives clear and unequivocal notice of the odometer's altered condition;

(2) Sell or offer for sale at wholesale a motor vehicle unless the motor vehicle wholesaler is the legal owner of the motor vehicle;

(3) Sell, offer for sale, or display for sale at wholesale a motor vehicle without making available an odometer disclosure statement that is signed by the owner of the motor vehicle as required by section 4505.06 of the Revised Code and that complies with subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961 (1972), 15 U.S.C. 1981 ;

(4) Fail, within ten days of acceptance of an offer for sale at wholesale, to deliver an Ohio certificate of title or the current certificate of title issued for the motor vehicle, and all title assignments that evidence the seller's ownership of the motor vehicle, to the purchaser of the motor vehicle. Failure to deliver title within ten days of acceptance of an offer for sale at wholesale is grounds for rescission of the agreement to buy.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of a misdemeanor of the second degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section, whoever violates this section is guilty of a misdemeanor of the first degree.

Effective Date: 01-01-2004



Section 4517.20 - Motor vehicle dealer - prohibited acts.

(A) No motor vehicle dealer licensed under Chapter 4517. of the Revised Code shall do any of the following:

(1) Directly or indirectly, solicit the sale of a motor vehicle through a pecuniarily interested person other than a salesperson licensed in the employ of a licensed dealer;

(2) Pay any commission or compensation in any form to any person in connection with the sale of a motor vehicle unless the person is licensed as a salesperson in the employ of the dealer;

(3) Fail to immediately notify the registrar of motor vehicles upon termination of the employment of any person licensed as a salesperson to sell, display, offer for sale, or deal in motor vehicles for the dealer;

(4) Knowingly engage in any wholesale motor vehicle transaction with any person required to be licensed pursuant to Chapter 4517. of the Revised Code, if the person is not licensed pursuant to that chapter, if the person's license to operate as a dealer has been suspended or revoked, or if the person's application for a license to operate as a dealer has been denied.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.21 - Motor vehicle auction owner - prohibited acts.

(A) No motor vehicle auction owner licensed under Chapter 4517. of the Revised Code shall:

(1) Engage in the sale of motor vehicles at retail from the same licensed location;

(2) Knowingly permit the auctioning of a motor vehicle if the motor vehicle auction owner has reasonable cause to believe it is not being offered for sale by the legal owner of the motor vehicle;

(3) Knowingly permit the sale of a motor vehicle to any person except the following:

(a) A motor vehicle dealer licensed in this state or any other jurisdiction, or any other person licensed pursuant to Chapter 4517. of the Revised Code or a substantially similar statute of any other jurisdiction;

(b) A person who purchases a motor vehicle from a licensed motor vehicle dealer at an auction of motor vehicles conducted at the licensed motor vehicle dealer's place of business in accordance with division (B) of this section;

(c) A person who purchases a classic motor vehicle, as defined in section 4517.021 of the Revised Code, at an auction conducted at the established place of business of a licensed motor vehicle auction owner where only classic motor vehicles are being auctioned.

(4) Knowingly permit the sale of a motor vehicle by any person who is not licensed pursuant to Chapter 4517. of the Revised Code, except by insurers and subrogees selling only those motor vehicles that have come into their possession through the operation of the terms of an insurance contract;

(5) Knowingly permit any person to violate section 4517.19 of the Revised Code;

(6) Deny reasonable inspection of the motor vehicle auction owner's business records, relating to the sale of motor vehicles, to the registrar of motor vehicles or the attorney general, when requested in writing to do so. The motor vehicle auction owner shall maintain for a period of six years from the date of the sale of a motor vehicle at least the following information:

(a) The year, make, model and vehicle identification number of the motor vehicle;

(b) The name and address of the selling dealer;

(c) The name and address of the buying dealer;

(d) The date of the sale;

(e) The purchase price;

(f) The odometer reading of the motor vehicle at the time of sale and an odometer disclosure statement from the seller that complies with subchapter IV of the "Motor Vehicle Information and Cost Savings Act," 86 Stat. 961 (1972), 15 U.S.C. 1981.

A motor vehicle auction owner may supplement the required information with any additional information the motor vehicle auction owner considers appropriate.

(7) Knowingly permit a dealer whose license has been suspended or revoked, or a person whose application for a license to operate as a dealer has been denied, to participate as a buyer or seller at the motor vehicle auction owner's auction after notification by the registrar of the suspension or revocation of a license, or denial of an application for a license. The registrar shall notify each auction owner by certified mail, return receipt requested, within five business days of the suspension or revocation of a license, or the denial of an application for license. Any motor vehicle auction owner who has knowledge of the presence at the motor vehicle auction owner's auction of a dealer whose license has been suspended or revoked, or of a person whose application for a license to operate as a dealer has been denied, shall immediately cause the removal of the person from the auction.

(8) Knowingly accept a motor vehicle for sale or possible sale by a dealer whose license has been suspended or revoked, during the period of suspension or revocation, or by a person whose application for a license to operate as a dealer has been denied, after notification by the registrar, in accordance with division (G) of this section, of the suspension or revocation of the license, or denial of an application for a license.

(9) Knowingly permit the auctioning of a motor vehicle whose ownership is not evidenced at the time of auctioning by a current certificate of title or a manufacturer's certificate of origin, and all title assignments that evidence the seller's ownership of the motor vehicle, without first giving clear and unequivocal notice of the lack of such evidence.

(B) Notwithstanding any provision of Chapter 4517. of the Revised Code to the contrary, a licensed motor vehicle auction owner, in addition to engaging in the business of auctioning motor vehicles at the auction owner's established place of business, may engage in the business of auctioning a licensed motor vehicle dealer's motor vehicles at that licensed motor vehicle dealer's established place of business, provided such dealer's place of business is not owned, operated, or in any way managed by a motor vehicle auction owner or subsidiary. The motor vehicle auction owner is not required to obtain an additional license for each dealer's premises at which the motor vehicle auction owner is engaging in the business of auctioning motor vehicles, regardless of whether the dealer's premises are located in another county, but the motor vehicle auction owner is required to have a certified copy of the auction owner's license available for inspection when the auction owner is engaging in the business of auctioning motor vehicles at an established place of business of a licensed motor vehicle dealer.

(C) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 12-03-1996; 2007 HB67 07-03-2007; 2008 SB129 12-30-2009; 2008 HB444 04-07-2009



Section 4517.22 - Motor vehicle shows.

(A) Any group of licensed new motor vehicle dealers may display motor vehicles at a motor vehicle show within the general market area allocated to a licensed new motor vehicle dealer, whenever all of the following conditions are met:

(1) The primary purpose of the motor vehicle show is the exhibition of competitive makes and models of motor vehicles to provide the general public the opportunity to review and inspect various makes and models of motor vehicles at a single location;

(2) Not less than thirty days before the planned opening date of the motor vehicle show, the group requests and receives permission to hold the show from the registrar of motor vehicles.

(B) No contracts shall be signed, deposits taken, or sales consummated at the location of a motor vehicle show.

(C) Any sponsor of a motor vehicle show shall offer by mail an invitation to all new motor vehicle dealers dealing in competitive types of motor vehicles in the general market area to participate and display motor vehicles in the show. The sponsor may offer a similar invitation to manufacturers or distributors. A copy of each invitation shall be retained by the sponsor for at least one year after the show.

(D) No person except a manufacturer or distributor shall hold in any public place a motor vehicle show at which only one motor vehicle is displayed, and no such single unit show shall be held unless the manufacturer or distributor requests and receives permission from the registrar not less than thirty days before the show.

(E) The registrar shall not grant permission for any motor vehicle show to be held, unless it is proven to the registrar's satisfaction that no attempt is being made to circumvent the provisions of sections 4517.01 to 4517.45 of the Revised Code.

(F) Nothing contained in this section shall be construed as prohibiting the taking of orders for nonmotorized recreational vehicles as defined in section 4501.01 of the Revised Code at sports or camping shows.

(G) No motor vehicle dealer, motor vehicle leasing dealer, motor vehicle auction owner, or distributor licensed under sections 4517.01 to 4517.45 of the Revised Code shall display a motor vehicle at any place except the dealer's, owner's, or distributor's licensed location, unless the dealer, owner, or distributor first obtains permission from the registrar and complies with the applicable rules of the motor vehicle dealers board.

(H) Nothing contained in this section shall be construed as prohibiting the display of, the taking of orders for, or the sale of, livestock trailers at livestock and agricultural shows, including county fairs. Notwithstanding section 4517.03 of the Revised Code, livestock trailers may be sold at livestock and agricultural shows, including county fairs, as permitted by this division.

As used in this division, "livestock trailer" means a new or used trailer designed by its manufacturer to be used to transport horses or to transport animals generally used for food or in the production of food, including cattle, sheep, goats, rabbits, poultry, swine, and any other animals included by the director of agriculture in rules adopted under section 901.72 of the Revised Code.

(I) Notwithstanding division (B) of this section, contracts may be signed, deposits taken, and sales consummated at the location of a motor vehicle show where the motor vehicles involved are horse trailers or towing vehicles that are trucks and have a gross vehicle weight of more than three-quarters of a ton, the motor vehicle show is being held as part of or in connection with a major livestock show, the licensed new motor vehicle dealers involved have complied with the applicable requirements of this section, and the registrar has granted permission for the motor vehicle show in accordance with division (E) of this section.

As used in this division :

(1) "Major livestock show" means any show of livestock that is held at the Ohio state fairgrounds, is national in scope, and that continues for more than ten consecutive days.

(2) "Truck" has the same meaning as in section 4511.01 of the Revised Code.

(3) "Gross vehicle weight" means the unladen weight of the vehicle fully equipped.

(J) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.23 - Notifying registrar of changes of status.

(A) Any licensed motor vehicle dealer, motor vehicle leasing dealer, or distributor shall notify the registrar of motor vehicles concerning any change in status as a dealer, motor vehicle leasing dealer, or distributor during the period for which the dealer, or distributor is licensed, if the change of status concerns any of the following:

(1) Personnel of owners, partners, officers, or directors;

(2) Location of office or principal place of business;

(3) In the case of a motor vehicle dealer, any contract or agreement with any manufacturer or distributor; and in the case of a distributor, any contract or agreement with any manufacturer.

(B) The notification required by division (A) of this section shall be made by filing with the registrar, within fifteen days after the change of status, a supplemental statement in a form prescribed by the registrar showing in what respect the status has been changed. If the change involves a change in any contract or agreement between any manufacturer or distributor, and dealer, or any manufacturer and distributor, the supplemental statement shall be accompanied by such copies of contracts, statements, and certificates as would have been required by sections 4517.01 to 4517.45 of the Revised Code if the change had occurred prior to the licensee's application for license.

The motor vehicle dealers board may adopt a rule exempting from the notification requirement of division (A)(1) of this section any dealer if stock in the dealer or its parent company is publicly traded and if there are public records with state or federal agencies that provide the information required by division (A)(1) of this section.

(C) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 4517.24 - Two or more dealers at same location.

(A) No two motor vehicle dealers shall engage in business at the same location, unless they agree to be jointly, severally, and personally liable for any liability arising from their engaging in business at the same location. The agreement shall be filed with the motor vehicle dealers board, and shall also be made a part of the articles of incorporation of each such dealer filed with the secretary of state. Whenever the board has reason to believe that a dealer who has entered into such an agreement has revoked the agreement but continues to engage in business at the same location, the board shall revoke the dealer's license.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 4517.25 - Mileage disclosure statement.

(A) Every dealer shall maintain a mileage disclosure statement from the previous owner of each motor vehicle the dealer sells, purchases, or receives as a trade on another motor vehicle. The mileage disclosure statement shall be in such form and include such information as the motor vehicle dealers board requires by rule.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.26 - Written agreement to precede sale.

(A) Every retail and wholesale sale of a motor vehicle shall be preceded by a written instrument or contract that shall contain all of the agreements of the parties and shall be signed by the buyer and the seller. The seller, upon execution of the agreement or contract and before the delivery of the motor vehicle, shall deliver to the buyer a copy of the agreement or contract that shall clearly describe the motor vehicle sold to the buyer, including, where applicable, its vehicle identification number and the mileage appearing on the odometer of the vehicle at the time of sale and whether the mileage is accurate; the sale price of the vehicle, and, if applicable, the amount paid down by the buyer; the amount credited to the buyer for any trade-in, and a description thereof; the amount of any finance charge; the amount charged for any motor vehicle insurance, and a statement of the types of insurance provided by the policy or policies; the amount of any other charge, and a specification of its purpose; the net balance due from the buyer; and the terms of the payment of the net balance.

This section does not apply to a casual sale of a motor vehicle.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.261 - Documentary service charge for sale or lease.

A motor vehicle dealer may contract for and receive a documentary service charge for a retail or wholesale sale or lease of a motor vehicle. A documentary service charge shall be specified in writing without itemization of the individual services provided. A documentary service charge shall be not more than the lesser of the following:

(A) The amount allowed in a retail installment sale;

(B) Ten per cent of the amount the buyer or lessee is required to pay pursuant to the contract, excluding tax, title, and registration fees, and any negative equity adjustment.

Effective Date: 2007 HB119 09-29-2007



Section 4517.27 - [Repealed] Registrar to adopt rules for regulation of manufactured home brokers.

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/1/2010.

Effective Date: 01-01-2004



Section 4517.30 - Motor vehicle dealers board.

The motor vehicle dealers board shall consist of eleven members. The registrar of motor vehicles or the registrar's designee shall be a member of the board, and the other ten members shall be appointed by the governor with the advice and consent of the senate. Not more than five of the ten members other than the registrar shall be of any one political party, and of the ten:

(A) Three shall represent the public and shall not have engaged in the business of selling motor vehicles at retail in this state;

(B) Five shall have been engaged in the business of selling motor vehicles at retail in this state for at least five years and have been engaged in such business within two years prior to the date of their appointment. Of these five:

(1) Three shall have been engaged in the sale of new motor vehicles;

(2) One shall have been engaged in the business of selling recreational vehicles at retail;

(3) One shall have been engaged in the sale of used motor vehicles.

(C) Two shall have been engaged in the leasing of motor vehicles. Terms of office of the ten members appointed by the governor shall be for three years, commencing on the fifth day of October and ending on the fourth day of October. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Annually the board shall organize by selecting from its members a president. Each appointed member of the board shall receive an amount fixed in accordance with division (J) of section 124.15 of the Revised Code, and shall be reimbursed for the actual and necessary expenses incurred in the discharge of the member's official duties.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 03-30-1999

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4517.31 - Board to be part of department of public safety.

The motor vehicle dealers board shall be a part of the department of public safety for administrative purposes in the following respects:

(A) The registrar of motor vehicles shall be ex officio secretary and executive officer of the board, but he may designate any employee of the bureau of motor vehicles as acting secretary to perform the duties and exercise the powers of the secretary of the board.

(B) All clerical, inspection, and other agencies for the execution of the powers and duties vested in the board shall be in the bureau of motor vehicles, which shall provide the necessary employees as authorized by section 4501.02 of the Revised Code.

Effective Date: 11-12-1992



Section 4517.32 - Powers and duties of board.

Subject to sections 119.01 to 119.12 of the Revised Code, the motor vehicle dealers board may make such reasonable rules as are necessary to carry out and effect its duties under this chapter, including such rules as are necessary relating to the time, place, and manner of conducting hearings on the issuance, suspension, or revocation of licenses, and on protests filed under sections 4517.50, 4517.52, 4517.53, 4517.54, and 4517.56 of the Revised Code. The board may hear testimony in matters relating to the duties imposed upon it and the president and the secretary of the board may administer oaths. The board may require any proof it considers advisable and may require the attendance of such witnesses and the production of such books, records, and papers as it desires at any hearing before it or relating to any matter that it has authority to investigate. The board may, through its secretary, issue a subpoena for any witness, or a subpoena duces tecum for the production of any books, records, and papers, directed to the sheriff of the county where such witness resides or is found, which subpoena shall be served and returned in the same manner as a subpoena in a criminal case.

The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases . Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. The fees and mileage shall be paid in the same manner as other expenses of the board.

Depositions of witnesses residing within or without the state may be taken by the board in the manner prescribed for like depositions in civil actions in the court of common pleas. In any case of disobedience to or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which the witness may lawfully be interrogated, the court of common pleas of any county where such disobedience, neglect, or refusal occurs, or any judge thereof on application of the secretary of the board, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of a subpoena issued from such court or a refusal to testify therein.

Effective Date: 08-25-1995; 2008 HB525 07-01-2009



Section 4517.33 - Appeals - rules for suspension or revocation.

The motor vehicle dealers board shall hear appeals which may be taken from an order of the registrar of motor vehicles, refusing to issue a license. All appeals from any order of the registrar refusing to issue any license upon proper application must be taken within thirty days from the date of the order, or the order is final and conclusive. All appeals from orders of the registrar must be by petition in writing and verified under oath by the applicant whose application for license has been denied, and must set forth the reason for the appeal and the reason why, in the petitioner's opinion, the order of the registrar is not correct. In such appeals the board may make investigation to determine the correctness and legality of the order of the registrar.

The board may make rules governing its actions relative to the suspension and revocation of dealers', motor vehicle leasing dealers', distributors', auction owners', salespersons', and construction equipment auction licenses, and may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the conduct of any licensee under sections 4517.01 to 4517.65 of the Revised Code. The board shall suspend or revoke or notify the registrar to refuse to renew any dealer's, motor vehicle leasing dealer's, distributor's, auction owner's, salesperson's, or construction equipment auction license, if any ground existed upon which the license might have been refused, or if a ground exists that would be cause for refusal to issue a license.

The board may suspend or revoke any license if the licensee has in any manner violated the rules issued pursuant to sections 4517.01 to 4517.65 of the Revised Code, or has violated section 4501.02 of the Revised Code, or has been convicted of committing a felony or violating any law that in any way relates to the selling, taxing, licensing, or regulation of sales of motor vehicles.

Within ten days after receipt of an abstract from a county court judge, mayor of a mayor's court, or clerk of a court of record indicating a violation of division (D) of section 4513.241 of the Revised Code, the board shall determine whether the person named in the abstract is licensed under this chapter and, if the person is so licensed, shall further determine whether the person previously has been convicted of or pleaded guilty to a violation of that section. If the person previously has been convicted of or pleaded guilty to a violation of that section, the board, in accordance with Chapter 119. of the Revised Code but without a prior hearing, shall suspend the person's license for a period of not more than one hundred eighty days.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 12-03-1996



Section 4517.34 - Assistance by officials.

The attorney general and the prosecuting attorneys of the several counties shall assist the registrar of motor vehicles upon his request, and shall assist the motor vehicle dealers board, upon its request, in enforcing sections 4517.01 to 4517.65 of the Revised Code, and in prosecuting and defending proceedings under such sections.

Effective Date: 03-14-1980



Section 4517.40 - Restricting retail installement contract sales.

(A) No person who is engaged in or about to engage in the business of selling motor vehicles at retail shall enter into any contract, agreement, or understanding, express or implied, with any manufacturer or distributor of motor vehicles, that the person will sell only to a designated person or class of persons all or any part of the retail installment contracts arising out of the sale by the person of motor vehicles, or that the person will refuse to sell such retail installment contracts to any designated person or class of persons. Any such contract, agreement, or understanding is void.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.41 - Coercing restriction of retail installement contract sales.

(A) No manufacturer or distributor of motor vehicles, or the officer, agent, or representative of such manufacturer or distributor, shall induce or coerce, or attempt to induce or coerce, any retail motor vehicle dealer or prospective retail motor vehicle dealer to sell or refuse to sell all or any portion of the dealer's or prospective dealer's retail installment contracts to any person or class of persons designated by the manufacturer or distributor, by means of any statement, suggestion, promise, or threat, made directly or indirectly, that the manufacturer or distributor will in any manner injure or benefit the dealer, or by means of any act of the manufacturer or distributor that has benefited or injured the dealer, or by means of any statement or representation, made directly or indirectly, that the dealer is under any obligation to make or refuse to make such sale.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.42 - Circumstances prohibiting purchase of retail installment contract.

(A) No person engaged in the business of buying retail installment contracts from motor vehicle dealers in this state, and no officer, agent, or representative of such person, shall purchase or attempt to purchase any such retail installment contract from any motor vehicle dealer in this state in the following circumstances:

(1) When the dealer in consequence of any contract, agreement, or arrangement between such person and a manufacturer or distributor supplying motor vehicles to the dealer has been induced or coerced to sell the retail installment contract by means of any statement, suggestion, promise, or threat, made directly or indirectly, that the manufacturer or distributor supplying motor vehicles to the dealer would in any manner injure or benefit the dealer, or by means of any act of the manufacturer or distributor that has benefited or injured the dealer, or by means of any statement or representation, made directly or indirectly, that the dealer is under any obligation to make such sale;

(2) When such person has received or has contracted to receive from any manufacturer or distributor supplying motor vehicles to the dealer, or has given or contracted to give to the manufacturer or distributor, any subsidy or thing of service or value, where the effect of the giving or receiving of the subsidy or thing of service or value may be to lessen or eliminate competition in the business of purchasing retail installment contracts from motor vehicle dealers or may tend to grant an unfair trade advantage or to create a monopoly in such person.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.43 - Confidentiality of applications.

(A) The applications for licenses and the copies of contracts required by sections 4517.04, 4517.05, 4517.051, 4517.06, 4517.07, 4517.08, and 4517.09 of the Revised Code are not part of the public records but are confidential information for the use of the registrar of motor vehicles and the motor vehicle dealers board. No person shall divulge any information contained in such applications and acquired by the person in the person's capacity as an official or employee of the bureau of motor vehicles or of the board, except in a report to the registrar, to the board, or when called upon to testify in any court or proceeding.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 01-01-2004



Section 4517.44 - Record maintenance.

(A) No manufacturer or distributor of motor vehicles, dealer in motor vehicles, nor any owner, proprietor, person in control, or keeper of any garage, stable, shop, or other place of business, shall fail to keep or cause to be kept any record required by law.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 4517.45 - Damage to body or trim of vehicle by dealer affixing placard or tag.

(A) No dealer licensed to sell motor vehicles at retail in this state under Chapter 4517. of the Revised Code shall attach to any motor vehicle offered for sale by the dealer any tag or placard bearing the dealer's name, or the name of the dealer's place of business, whenever the method of attachment involves drilling or otherwise creating holes in any part of the body or trim of the vehicle, unless the purchaser consents in writing to such method of attachment.

Any damage to the body or trim of a motor vehicle that results from a violation of this section shall, at the request of the purchaser of the vehicle, be repaired by the dealer in a manner acceptable to the purchaser, and at no cost to the purchaser.

(B) Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004



Section 4517.49 - Excepting manufactured homes.

Nothing in sections 4517.50 to 4517.65 of the Revised Code shall be construed to apply to manufacturers or dealers of manufactured homes as defined in and manufactured pursuant to the "National Manufactured Housing Construction and Safety Standards Act of 1974," 94 Stat. 1641, 42 U.S.C. 5401, as amended.

Effective Date: 09-20-1984



Section 4517.50 - Notice of establishment of new dealer or relocation.

(A) Except as provided in division (C) of this section, when a franchisor seeks to enter into a franchise to establish an additional new motor vehicle dealer in, or relocate an existing new motor vehicle dealer at a location in, a relevant market area where the same line-make of motor vehicle is then represented, the franchisor shall first give notice in writing, by certified mail, to the motor vehicle dealers board and to each franchisee of such line-make in the relevant market area of the franchisor's intention to establish an additional new motor vehicle dealer in, or relocate an existing new motor vehicle dealer at a location in, that relevant market area. Each notice shall set forth the specific grounds for the proposed establishment of an additional motor vehicle dealer or relocation of an existing motor vehicle dealer. Within fifteen days after receiving the notice, or within fifteen days after the conclusion of any appeal procedure provided by the franchisor, whichever is later, the franchisee of the same line-make may file with the board a protest against the establishment or relocation of the proposed new motor vehicle dealer. When such a protest has been filed, the board shall inform the franchisor that a timely protest has been filed and that a hearing is required pursuant to section 4517.57 of the Revised Code. When more than one protest is filed against the establishment or relocation of the same dealer, the board may consolidate the hearings to expedite disposition of the issue.

(B) No franchisor shall establish an additional new motor vehicle dealer or relocate an existing new motor vehicle dealer before giving notice as required in division (A) of this section or before the holding of a hearing on any protest filed under this section, and no franchisor shall establish or relocate such a dealership after the hearing if the board determines that there is good cause for not permitting the new motor vehicle dealer to be established or relocated.

(C) Division (A) of this section does not apply to any of the following:

(1) The relocation of an existing new motor vehicle dealer within one mile from the existing location;

(2) The sale or transfer of an existing new motor vehicle dealer where the transferee proposes to engage in business at the same location;

(3) The relocation of an existing new motor vehicle dealer that relocates further from an existing line-make new motor vehicle dealer although the relocation is within the same line-make new motor vehicle dealer's relevant market area.

(D)

(1) Except as provided in division (D)(2) of this section, for purposes of this section, the reopening in a relevant market area of a new motor vehicle dealership that has ceased to operate as a new motor vehicle dealership for a period of forty-five days or longer, irrespective of whether the cessation was voluntary or involuntary, shall be considered to be the establishment of an additional new motor vehicle dealership.

(2) If a new motor vehicle dealership has ceased to operate as a new motor vehicle dealership due to fire, flood, or other natural disaster, the reopening in a relevant market area of the new motor vehicle dealership by the same owner within one year of the date on which the dealership ceased to operate shall not be considered to be the establishment of an additional new motor vehicle dealership.

Effective Date: 10-12-1994



Section 4517.51 - Determination of good cause for establishment of new dealer or relocation.

In determining whether good cause has been established by the franchisor to establish an additional new motor vehicle dealer or to relocate an existing new motor vehicle dealer as provided in section 4517.50 of the Revised Code, the motor vehicle dealers board shall take into consideration the existing circumstances, including, but not limited to, all of the following:

(A) The effect of an additional or relocated dealer upon the existing new motor vehicle dealer of the same line-make in the relevant market area to be served by the additional franchisee or relocated dealer;

(B) Whether it is injurious or beneficial to the public interest for the dealer to be established or relocated;

(C) Whether the franchisees of the same line-make in the relevant market area are:

(1) Providing adequate competition and convenient consumer care for the motor vehicles of the same line-make in the relevant market area, which shall include the adequacy of motor vehicle sales and service facilities, equipment, supply of vehicle parts, and qualified sales and service personnel;

(2) Providing adequate market penetration and representation.

(D) Whether the franchisor has complied with the requirements of this chapter.

Effective Date: 10-22-1987



Section 4517.52 - Fulfillment and compensation for warranty and recall obligations.

(A) Each franchisor shall fulfill warranty and recall obligations of repairing and servicing motor vehicles, including all parts and components manufactured for installation in any motor vehicle.

(B) Each franchisor shall compensate each of its franchisees for labor and parts used to fulfill warranty and recall obligations of repair and servicing at rates not less than the rates charged by the franchisee to its retail customers for like service and parts for nonwarranty work.

(C) Division (A) of this section shall not apply to franchisors or franchisees who deal in recreational vehicles.

Amended by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.

Effective Date: 10-22-1987



Section 4517.53 - Written delivery and preparation obligations of franchisees.

(A) Each franchisor shall specify to its franchisee in writing the delivery and preparation obligations of the franchisees prior to the delivery of new motor vehicles to retail buyers. A copy of the delivery and preparation obligations, which shall constitute the franchisee's only responsibility for product liability between the franchisee and the franchisor, and a schedule of compensation to be paid franchisees for the work and services they are required to perform in connection with the delivery and preparation obligations, shall be filed by the franchisor with the motor vehicle dealers board and shall constitute the compensation as set forth on the schedule. The schedule of compensation shall be reasonable with respect to the time and compensation allowed. The reasonableness of the schedule shall be subject to the determination of the board when a franchisee or dealer organization files a notice of protest with the board. In determining the reasonableness of the schedule, the board shall consider all relevant circumstances; except that the board shall determine to be unreasonable any schedule that does not compensate the franchisee at the franchisee's customary retail labor rate for the actual time required by a technician of ordinary skill to perform each function that the franchisee is obligated to perform.

(B) Upon delivery of a new motor vehicle, the franchisee shall give the purchaser a copy of the delivery and preparation obligations and a written certification that the franchisee has fulfilled these obligations.

Effective Date: 03-14-1980



Section 4517.54 - Notice of intent to terminate or discontinue.

(A) Notwithstanding the terms, provisions, or conditions of an existing franchise, no franchisor shall terminate, cancel, or fail to continue or renew a franchise except for good cause. This section governs any action or intent to terminate, cancel, discontinue, or not renew a franchise whether the franchise was entered into prior to or after the effective date of this amendment.

(B) Except as otherwise provided in section 4517.541 of the Revised Code, each franchisor proposing to terminate, cancel, discontinue, or not renew a franchise shall send written notice by certified mail of the proposed action to the franchisee at such time as may be necessary to ensure that the notice is received no later than ninety days before the effective date of the proposed action, or no later than fifteen days before the effective date of the proposed action when the proposed action is based upon any of the following:

(1) Insolvency of the franchisee, or filing of any petition by or against the franchisee under any bankruptcy or receivership law;

(2) Any unlawful business practice after written warning thereof;

(3) The franchisee has ceased business operations.

Each notice shall set forth the specific grounds for the proposed termination, cancellation, or refusal to continue or renew.

(C) Prior to the effective date of the proposed action, a franchisee receiving written notice from a franchisor proposing to terminate, cancel, discontinue, or not renew a franchise may file a protest with the board against the franchisor's proposed action. When such a protest has been filed, the board shall inform the franchisor that a timely protest has been filed and that a hearing is required pursuant to section 4517.57 of the Revised Code.

(D) A franchisor shall not terminate, cancel, discontinue, or fail to renew a franchise before the holding of a hearing on any protest filed under this section, or after the hearing, if the board determines that good cause does not exist to terminate, cancel, discontinue, or not renew the franchise.

Amended by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.

Effective Date: 10-22-1987



Section 4517.541 - Termination of franchise; notice.

(A) Each franchisor proposing to terminate, cancel, discontinue, or not renew a franchise based upon any of the following shall send written notice by certified mail of the proposed action to the franchisee at such time as may be necessary to ensure that the notice is received not later than twelve months before the effective date of the proposed action, unless prohibited by law or regulation:

(1) As a result of any change in ownership, operation, or control of all or any part of the business of the manufacturer, factory branch, distributor, or distributor branch, whether by sale or transfer of assets, corporate stock or other equity interest, or by assignment, merger, consolidation, combination, joint venture, redemption, operation of law, or otherwise;

(2) The termination, suspension, or cessation of a part or all of the business operations of the manufacturer, factory branch, distributor, or distributor branch;

(3) Discontinuance of the sale of a line-make, series, brand or class of vehicles or a change in distribution system by the manufacturer, whether through a change in distributors or the manufacturer's decision to cease conducting business through a distributor altogether.

(B) Each notice described in division (A) of this section shall set forth the specific grounds for the proposed termination, cancellation, or refusal to continue or renew a franchise.

(C) This section shall not apply to franchisors or franchisees who deal in recreational vehicles.

Added by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.



Section 4517.542 - Termination of franchise; compensation.

(A) Except as provided in division (A)(6)(c) of this section, upon the termination, cancellation, discontinuance, or nonrenewal of any franchise by the franchisor pursuant to section 4517.541 of the Revised Code, the manufacturer shall pay fair and reasonable compensation to the new motor vehicle dealer for at least the following:

(1)

(a) The franchisee's net acquisition cost for any new, undamaged, unaltered, and unsold vehicle in the franchisee's inventory of the current model year or the model year preceding the current model year, purchased from the franchisor or another franchisee of the same line-make in the ordinary course of business prior to receipt of a notice of termination, cancellation, discontinuance, or nonrenewal, provided the vehicle has less than five hundred miles registered on the odometer, including mileage incurred in delivery from the franchisor or in transporting the vehicle between new motor vehicle dealers for sale;

(b) Notwithstanding division (A)(1)(a) of this section, a vehicle damaged prior to delivery to the franchisee by the manufacturer or its agent shall be eligible for repurchase in accordance with this section;

(c) The franchisor shall pay the fair and reasonable compensation for the items described in division (A)(1) of this section, including the franchisee's costs of handling, packing, loading, and transporting an item for return to the franchisor, within thirty days after the effective date of the termination, cancellation, discontinuance, or nonrenewal so long as the franchisee can provide evidence of good and clear title upon return of the items to the franchisor. If there is a lien on the property, the franchisor may make payment jointly to the franchisee and any party having a security interest or ownership interest in the property.

(2) The franchisee's net acquisition cost of each new, unused, undamaged, and unsold part or accessory purchased from the manufacturer or a source recommended or approved by the franchisor if the part or accessory is in the current parts catalog. In the case of sheet metal, a comparable substitute for the original package may be used. If the part or accessory was purchased by the franchisee from an outgoing authorized franchisee, the franchisor shall purchase the part or accessory at the depreciated value price or the price in the current parts catalog, whichever is less.

(3) The franchisee's net acquisition cost of each undamaged sign if the sign bears a common name, trade name, or trademark of the manufacturer, the manufacturer required the new motor vehicle dealer to acquire the sign, and the sign was acquired by the new motor vehicle dealer from the manufacturer or a source approved by the manufacturer. A manufacturer shall purchase from the new motor vehicle dealer at fair market price poles or other hardware used to erect a sign if the manufacturer required the sign to be free standing and not include a trademark or trade name other than that of the manufacturer. For purposes of division (A)(3) of this section, fair market price is equal to the new motor vehicle dealer's original cost, reduced by one-tenth of the original cost for each year of ownership.

(4) The franchisee's net acquisition cost of all equipment, special tools, automotive service equipment, and other items bearing the manufacturer's trademark that were required by the manufacturer or distributor, and purchased from the manufacturer or a source recommended or approved by the manufacturer. The net acquisition cost shall be reduced over a period of five years at a rate of twenty per cent per year.

(5) The franchisor shall pay the fair and reasonable compensation for the items described in divisions (A)(2), (3), and (4) of this section, including the cost of handling, packing, loading, and transporting an item for return to the franchisor, within sixty days after the effective date of termination, cancellation, discontinuance, or nonrenewal, so long as the franchisee is able to provide evidence of good and clear title upon return of the items to the franchisor. The franchisor may make payment jointly to the franchisee and any party having a security interest or ownership interest in the property.

(6)

(a) Subject to division (A)(6)(b) of this section, fair market value of the franchise that is at least equivalent to the fair market value of the franchise on the day before the manufacturer announces the action that results in termination, cancellation, discontinuance, or nonrenewal.

(b) If the termination, cancellation, discontinuance, or nonrenewal is due to a manufacturer's change in distributors, the manufacturer may avoid paying fair market value to the new motor vehicle dealer if the new distributor or the manufacturer offers the new motor vehicle dealer a franchise agreement with terms substantially similar to terms offered to other same line-make new motor vehicle dealers.

(c) The manufacturer is only required to pay fair market value of the franchise if the termination, cancellation, discontinuance, or nonrenewal of the franchise agreement is the result of an action described in division (A) of section 4517.541 of the Revised Code.

(B) In the event the franchisor does not pay the franchisee the amounts specified within the time required by this section for an involuntary termination, the manufacturer shall pay or reimburse the new motor vehicle dealer for any costs of storing, insuring, and floor planning any of the property described in this section from the effective date of termination, cancellation, discontinuance, or nonrenewal until the date the franchisee is paid and the property is transported, in addition to transportation charges associated with the manufacturer's repurchase obligations. The manufacturer shall not charge the new motor vehicle dealer any handling, restocking, or other similar costs or fees associated with items repurchased by the manufacturer under division (A) of this section.

(C) Dealership facilities assistance shall be paid as follows:

(1) If the new motor vehicle dealer is leasing the dealership facilities from the manufacturer or a subsidiary of the manufacturer, the manufacturer or subsidiary shall forgive any future lease obligations.

(2) Subject to division (C)(4) of this section, if the new motor vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the rent for the unexpired term of the lease or twelve months' rent, whichever is less.

(3) Subject to division (C)(4) of this section, if the new motor vehicle dealer owns the dealership facilities, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the reasonable rental value of the dealership facilities for twelve months.

(4) In order to be entitled to facilities assistance from the manufacturer as provided in divisions (C)(2) and (3) of this section, the new motor vehicle dealer shall mitigate damages by listing the dealership facilities for lease or sublease with a licensed real estate agent or retail industry broker within thirty days after the effective date of the termination, cancellation, discontinuance, or nonrenewal of the franchise and thereafter by reasonably cooperating with the real estate agent or retail industry broker in the performance of the agent's or broker's duties. If the new motor vehicle dealer is able to lease or sublease the dealership facilities, the new motor vehicle dealer shall pay the manufacturer the net revenue received from the mitigation up to the total amount of facilities assistance that the new motor vehicle dealer has received from the manufacturer pursuant to division (C)(2) or (3) of this section.

(5) If the termination, cancellation, discontinuance, or nonrenewal relates to fewer than all of the franchises operated by the new motor vehicle dealer at a single location, the amount of facilities assistance that the manufacturer is required to pay the new motor vehicle dealer under division (C) of this section shall be based on the percentage of total square footage attributed to the line-make being terminated, canceled, discontinued, or not renewed.

(6) The manufacturer shall pay the dealership facilities assistance under division (C) of this section within sixty days after the effective date of termination, cancellation, discontinuance, or nonrenewal. The franchisor may make payment jointly to the franchisee and any party having a security interest or ownership interest in the property.

(7) The manufacturer is not required to pay dealership facilities assistance if the termination, cancellation, discontinuance, or nonrenewal of the franchise agreement is the result of insolvency of the franchisee or the filing of any petition by or against the franchisee under any bankruptcy or receivership law, is the result of any unlawful business practice after written warning thereof, is the result of the franchisee ceasing business operations, or is the result of the voluntary act of the new motor vehicle dealer.

(D) This section and section 4517.541 of the Revised Code shall not apply to a termination, cancellation, discontinuance, or nonrenewal of a franchise that results from the sale of the assets or stock of the motor vehicle dealership from a franchisee to a franchisee or prospective franchisee.

(E) This section shall not apply to any noncoerced voluntary termination. A franchisee that voluntarily terminates the franchise agreement remains eligible for any termination assistance provided for voluntary terminations in the franchisee's franchise agreement with the franchisor.

(F) A franchise shall continue in full force and operation notwithstanding a change, in whole or in part, of an established plan of distribution or system of distribution of the motor vehicles offered for sale under the franchise. The appointment of a new manufacturer, factory branch, distributor, or distributor branch for motor vehicles offered for sale under the franchise agreement shall be considered to be a change of an established plan of distribution or system of distribution.

(G) Disputes arising between a manufacturer or distributor and a new motor vehicle dealer under this section and section 4517.541 of the Revised Code shall be resolved by submitting the dispute to the manufacturer's internal dispute resolution process if one is available. If no such process exists, the dispute shall be submitted to a court of competent jurisdiction. Either party may appeal the decision of the manufacturer's internal dispute resolution process to a court of competent jurisdiction.

(H) Nothing in this section or section 4517.541 of the Revised Code shall be construed as prohibiting a manufacturer or distributor from changing, adding or deleting models, specifications, model names, numbers or identifying marks, or similar characteristics of the new vehicles it markets, provided that the change, addition, or deletion does not result in the termination or discontinuance of a line-make, series, brand, or class of new vehicle.

(I) This section shall not apply to franchisors or franchisees who deal in recreational vehicles.

(J) As used in this section:

(1) "Net acquisition cost" means the franchised dealer cost for a new and unsold motor vehicle in a dealer's inventory plus any charges by the manufacturer or distributor for destination, distribution, or delivery, and taxes, less all allowances paid or credited to the franchised dealer by the manufacturer or distributor.

(2) "Line-make" means a collection of models, series, or groups of motor vehicles manufactured by or for a particular manufacturer, distributor, or importer that are offered for sale, lease, or distribution pursuant to a common brand name or mark. Multiple brand names or marks may constitute a single line-make, but only when included in a common dealer agreement and when the manufacturer, distributor, or importer offers such vehicles bearing the multiple names or marks together, and not separately, to its authorized dealers.

Added by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.



Section 4517.55 - Determinination of good cause to terminate franchise.

(A) In determining whether good cause has been established by the franchisor for terminating, cancelling, or failing to continue or renew a franchise, the motor vehicle dealers board shall take into consideration the existing circumstances, including, but not limited to:

(1) The amount of retail sales transacted by the franchisee during a five-year period immediately preceding such notice as compared to the business available to the franchisee;

(2) The investment necessarily made and obligations incurred by the franchisee to perform its part of the franchise;

(3) The permanency of the franchisee's investment;

(4) Whether it is injurious or beneficial to the public interest for the franchise to be modified or replaced, or the business of the franchisee disrupted;

(5) Whether the franchisee has adequate motor vehicle sales and service facilities, equipment, vehicle parts, and qualified service personnel to reasonably provide for the needs of the consumers for the motor vehicles handled by the franchisee, and is rendering adequate service to the public;

(6) Whether the franchisee fails to fulfill the warranty obligations of the franchisor required to be performed by the franchisee;

(7) The extent and materiality of the franchisee's failure to comply with the terms of the franchise and the reasonableness and fairness of the franchise terms;

(8) Whether the owners of the new motor vehicle dealer had actual knowledge of the facts and circumstances upon which termination, cancellation, discontinuance, or nonrenewal is based;

(9) Whether the proposed termination, cancellation, discontinuance, or nonrenewal constitutes discriminatory enforcement of the franchise agreement.

(B) Notwithstanding the terms, conditions, or provisions of any franchise or waiver, the following do not constitute sufficient good cause for terminating, cancelling, or failing to continue or renew a franchise:

(1) Refusal by the franchisee to purchase or accept delivery of any new motor vehicle, parts, accessories, or any other commodity or service not ordered by the franchisee;

(2) The fact that the franchisee or the owner of any interest therein, owns, has an investment in, participates in the management of, or holds a license for the sale of the same or any other line-make of new motor vehicle;

(3) The sale, transfer, or issuance of any equity or debenture issue, or the transfer or issuance of any security or shares of stock in a new motor vehicle dealer to any person, whenever the sale, issuance, or transfer does not result in a change in the controlling ownership of the dealership;

(4) A change by the franchisee in the administrative or executive management of the dealership;

(5) Failure of the franchisee to achieve any unreasonable or discriminatory performance criteria;

(6) A loss of trust by the franchisor absent circumstances or facts that would be a material breach of the franchise agreement and that material breach is known and ratified by the owners of the new motor vehicle dealer;

(7) The failure of a franchisee to maintain a motor vehicle floor plan line of credit, unless the franchisee fails to maintain a floor plan line of credit for one hundred twenty days or longer;

(8) The export of new motor vehicles to a foreign country, absent evidence that the new motor vehicle dealer knew or should have known that the vehicle was purchased for export. There shall be a rebuttable presumption that a new motor vehicle dealer did not know, or should not have known, that a vehicle was purchased for export if the vehicle is titled in the United States.

(C) Divisions (B)(6) to (8) of this section shall not apply to franchisors or franchisees who deal in recreational vehicles.

Amended by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.

Effective Date: 10-22-1987



Section 4517.56 - Proposed transfer of franchise.

(A) If the sale or transfer of the business and assets or all or a controlling interest in the capital stock of a new motor vehicle dealer contemplates or is conditioned upon a continuation of the franchise relationship with the franchisor, and the proposed transferee has indicated a willingness to comply with all of the requirements of the franchise then in effect, the franchisee shall notify the franchisor of such intention by written notice setting forth the prospective transferee's name and address and the names and addresses of the transferee's prospective management personnel. The franchisee and prospective transferee shall also supply the franchisor with such other information regarding the transferee's character, business experience, and financial ability as may be reasonably requested by the franchisor to enable it to evaluate the transferee's qualifications and ability to comply with the requirements of the franchise then in effect. The franchisor shall evaluate the prospective transferee and the transferee's prospective management personnel on the basis of reasonable and objective criteria fairly and objectively applied.

(B) The franchisor shall provide the franchisee and the prospective transferee with written notice by certified mail of any refusal to approve a sale or transfer of the business and assets or all the business and assets or a controlling interest in the capital stock of a new motor vehicle dealer within thirty days of receipt of the written notice advising of the proposed transfer. The notice shall specify the objective criteria used to evaluate the prospective transferee and the criteria which the transferee failed to meet.

(C) Within ninety days after receipt of a notice of refusal as provided in division (B) of this section, the franchisee or prospective transferee may file a protest with the board against the franchisor's failure to approve the proposed sale or transfer. When such a protest has been filed, the board shall inform the franchisor that a timely protest has been filed and that a hearing is required pursuant to section 4517.57 of the Revised Code.

(D) A franchisor shall not fail or refuse to approve the sale or transfer of the business and assets or all or a controlling interest of a new motor vehicle dealer to, or refuse to continue the franchise relationship with, the prospective transferee after the holding of a hearing on any protest if the board determines that good cause does not exist for the franchisor to fail or refuse to approve such a sale or transfer.

(E) Notwithstanding the terms, conditions, or provisions of a franchise or the date such franchise was executed, the following do not constitute sufficient good cause for failing to approve a sale or transfer to, or refusing to continue the franchise relationship with, a prospective transferee, although the board may consider these circumstances among others in determining whether good cause does not exist for the franchisor to fail or refuse to approve such a sale or transfer:

(1) The fact that the prospective transferee or any prospective management personnel do not reside within the relevant market area of the affected dealership;

(2) The fact that the prospective transferee does not intend to be employed full time in the dealership operation;

(3) The fact that the prospective transferee, or the owner of any interest therein, owns, has an investment in, participates in the management of, or holds a license for the sale of another make or line of new motor vehicle or for the sale of the same make of new motor vehicle at another location;

(4) The fact that the franchisor has previously determined to discontinue the franchise relationship with the transferor;

(5) The fact that the proposed transferee proposes to relocate the business of the transferor, provided that the relocation facility meets the franchisor's facility standards.

(F) No franchisor shall impose any conditions upon approval of a proposed transfer other than the transferee's compliance with the requirements of the franchise agreement between the franchisor and the transferor.

(G) Any owner of a new motor vehicle dealer may appoint, by will or other written instrument, a designated family member to succeed in the ownership interest of a new motor vehicle dealer.

Effective Date: 10-22-1987



Section 4517.57 - Hearing procedure for protest.

(A) Upon receiving a notice of protest pursuant to section 4517.50, 4517.53, 4517.54, or 4517.56 of the Revised Code, the motor vehicle dealers board shall set a time, which shall be within one hundred eighty days of such order, and place of hearing and send by certified mail a copy of the order to the franchisor, the protesting franchisee or dealer organization, and all individuals and groups that have requested notification by the board of protests to and decisions of the board. Subject to sections 119.01 to 119.13 of the Revised Code, the board shall designate an attorney at law as a hearing officer, who shall hear and consider the oral and documented evidence introduced by the parties and other interested individuals and groups, and issue his findings and recommendations to the board within thirty days following the close of the hearing.

(B) The parties may engage in discovery, prior to the hearing, in accordance with the Rules of Civil Procedure. The hearing examiner may continue the hearing date, beyond one hundred eighty days of the board's order, by agreement of the parties, or upon a finding of good cause, including but not limited to the failure of either party to allow relevant discovery.

(C) In any hearing on a protest filed pursuant to section 4517.50, 4517.53, 4517.54, or 4517.56 of the Revised Code, the franchisor shall have the burden of going forward and of persuasion to establish that there is good cause for the franchisor: to establish or relocate an additional motor vehicle dealer; to terminate, discontinue, or not renew a franchise; to fail or refuse to approve a sale or transfer of all or a controlling interest in a franchise; or that recall reimbursement schedules or formulas or the schedules of compensation are reasonable.

(D) Only the public members of the board and the hearing officer designated by the board shall participate in, deliberate on, hear, consider, or decide any matter filed pursuant to section 4517.50, 4517.53, 4517.54, or 4517.56 of the Revised Code. The public members shall act by majority vote.

(E) In any hearing filed under section 4517.50, 4517.53, 4517.54, or 4517.56 of the Revised Code, the hearing officer shall permit the parties of cross examination.

Effective Date: 10-22-1987



Section 4517.58 - Board decision.

The decision of the motor vehicle dealers board on any matter heard under section 4517.57 of the Revised Code shall be in writing and shall contain findings of fact and a determination of the issues presented. If the board fails to act within thirty days after the board receives a proposed decision from the hearing officer or within any longer period mutually agreed upon by the parties, the proposed decision shall be considered approved. Copies of the decision shall be delivered to the parties personally or by registered mail and shall also be delivered to all individuals and groups that have requested notification by the board of protests to and decisions of the board. The decision shall be final upon its delivery or mailing, except that any person adversely affected by the decision may appeal in the manner provided by sections 119.01 to 119.13 of the Revised Code.

Effective Date: 03-14-1980



Section 4517.59 - Prohibited acts.

(A) Notwithstanding the terms, provisions, or conditions of any agreement, franchise, or waiver, no franchisor shall:

(1) In acting or purporting to act under the terms, provisions, or conditions of a franchise or in terminating, canceling, or failing to renew a franchise, fail to act in good faith;

(2) Prevent a franchisee from changing administrative or executive management, provided such personnel satisfy reasonable and objective standards formulated and objectively applied by the franchisor;

(3) Restrict the sale of any equity or debenture issue or the transfer of any securities in a dealership, or in any way prevent or attempt to prevent the transfer, sale, or issuance of shares of stock or debentures to any person, if the basic financial requirements of the franchisor have been equalled at the time of the execution of the franchise agreement and continued in effect, and if the sale, transfer, or issuance does not have the effect of accomplishing a sale of a controlling interest in the dealership;

(4) Coerce or threaten any franchisee by refusing or failing to renew or extend a lease of premises where the fee or right of possession is in the absolute control of the franchisor and the franchisee upon request or demand of the franchisor fails to expand its facilities, increase sales personnel, purchase more parts or accept programs for sales and operation of the franchisee's business, when such demand is not reasonable, fair, and equitable under all circumstances, or tends to depreciate the franchisee's equity;

(5) Sell, lease, or rent goods or motor vehicles, or render any service normally performed and required of franchisees under the franchise agreement with the franchisor, in unfair competition with the franchisee, except that this division does not apply to a sale, lease, or rental to, or service performed for, an agency of federal, state, or local government;

(6) Coerce, or attempt to coerce, any franchisee to accept delivery of any motor vehicle, parts, accessories, or any other commodities connected therewith which are not ordered by said franchisee; nor withhold or delay delivery of motor vehicles out of the ordinary course of business; nor discriminate against any franchisee in the allocation or through the withholding from delivery of certain models of motor vehicles ordered by a franchisee out of the ordinary course of business; nor unfairly change or amend unilaterally a franchisee's allotment of motor vehicles or quota , sales expectancy, or sales penetration without reasonable cause; nor coerce a franchisee by any means to participate or contribute to any local or national advertising fund; nor employ any coercive techniques for any other purposes such as obtaining franchisee participation in contests, "giveaways," or other sales devices;

(7) Coerce, or attempt to coerce, a franchisee by threatening to award an additional franchise or agreement to another person for the sale of its same product in the same area of influence for the purposes of compelling such franchisee to yield to demands of the franchisor for increased sales of the franchisor's products, parts, expansion of facilities and improvement of operations inconsistent with good business practices of the franchisee;

(8) Fail or refuse to make equally available to its same line-make franchisees all motor vehicles, motor vehicle parts, or other products manufactured for that line-make at the same actual price, or to utilize any device including, but not limited to, sales promotion plans or programs that result in such lesser actual price. Division (A)(8) of this section shall not apply to sales to a franchisee for resale to any unit of government or donation or use by a franchisee in a driver education program. Division (A)(8) of this section shall not prohibit the offering of incentive programs or other discounts so long as such incentives or discounts are reasonably available to all franchisees in this state on a proportionately equal basis and are based on the sale of individual vehicles and not increased for meeting a performance standard unless the standard is reasonable considering all existing circumstances.

A franchisor has not made a motor vehicle, motor vehicle part, or other product available to all line-make franchisees if the franchisor does any of the following:

(a) Requires a franchisee to remodel, renovate, or recondition the new motor vehicle dealer's existing dealership facilities as a prerequisite to receiving the model, part, or product, unless reasonably necessary to accommodate the adequate sale and service of a vehicle based on the technology of that vehicle. As used in division (A)(8) of this section, "remodel, renovate, and recondition" includes the requirement that a franchisee purchase or lease unreasonably expensive advertising or promotional displays or other similar materials.

(b) Requires a franchisee to pay an additional fee to receive any model, part, or product within a franchisor's line-make;

(c) Requires a franchisee to accept additional inventory to receive any model, part, or product within a franchisor's line-make.

(9) Fail to either return a part to the franchisee, at the franchisor's expense, or reimburse the franchisee for the franchisee's cost of the part where a franchisor does not approve a franchisee's claim for a defective part;

(10) Fail to approve or disapprove any warranty or recall claim submitted by a franchisee within forty-five days after receipt from the franchisee. If a claim is not approved, the franchisor shall immediately so notify in writing the franchisee who submitted the claim and shall include in the notice the specific grounds upon which the disapproval is based.

(11) Fail to pay a franchisee within thirty days after approval by the franchisor of any claim by a franchisee for labor and parts made under division (B) of section4517.52 and section4517.53 of the Revised Code. Any failure of a franchisor to act on or pay a claim within the time limits specified by this section that results from causes beyond the franchisor's reasonable control does not constitute a violation of this section.

(12) Disclaim an otherwise valid warranty or recall claim because the franchisee fails to submit or resubmit the claim within a period of less than six months from the date on which the service was rendered or parts supplied;

(13) Unless otherwise authorized or required by the "National Traffic and Motor Vehicle Safety Act," 49 U.S.C. 30101, et seq. or any regulation adopted thereunder, the "Transportation Recall, Enhancement, Accountability, and Documentation Act," 49 U.S.C. 30123, et seq. or any regulation adopted thereunder, or any other federal law or regulation, provide reimbursement to any individual or entity that is not a franchisee for labor and parts used to fulfill warranty and recall work, unless the work is required for emergency service, or is performed by a service center owned by the manufacturer on employee- or company-owned vehicles only, or the work is warranty service by employees of a fleet operator on its own vehicles. Nothing in division (A)(13) of this section shall prohibit a manufacturer from reimbursing a franchisee of another line-make of the same manufacturer for labor and parts used to fulfill warranty and recall work.

(14) Refuse to disclose to any new motor vehicle dealer who handles the same line-make, the manner and mode of distribution of that line-make within the same county, or if a line-make is allocated among new motor vehicle dealers, refuse to disclose to any new motor vehicle dealer that handles the same line-make the system of allocation, including, but not limited to, a complete breakdown by model, color, equipment, other items or terms, and a concise listing of dealerships with an explanation of the derivation of the allocation system including its mathematical formula in a clear and comprehensible form;

(15) Engage in any predatory practice or discriminate against any new motor vehicle dealer including discriminating against a franchisee, as compared to a same line-make franchisee, with regard to motor vehicle allocation, motor vehicle sales expectations, motor vehicle market penetration, motor vehicle planning volume requirements, customer service satisfaction requirements, dealership facility requirements, or dealer capitalization requirements;

(16) Prohibit a franchisee from acquiring a line-make of new motor vehicles solely because it owns or operates a franchise of the same line-make in a contiguous market;

(17) Use any financial services company or leasing company owned in whole or part or controlled by the manufacturer or distributor to accomplish what would otherwise be illegal conduct on the part of the manufacturer or distributor pursuant to this section. This section does not limit the right of the financial services or leasing company to otherwise engage in regular financial services or leasing business practices.

(18) Initiate a charge back without an audit or perform an audit to confirm a warranty repair, sales incentive, or rebate more than twelve months after the date of submission by the franchisee, provided that these limitations shall not be effective in the case of a fraudulent claim. Division (A)(18) of this section does not preclude a charge back for any fraudulent claim that was previously paid.

(19) Refuse to pay a franchisee for sales incentives, service incentives, rebates, or other forms of incentive compensation within thirty days after their approval by the manufacturer. The franchisor shall either approve or disapprove each claim by the franchisee within thirty days after receipt of the claim in a proper form generally used by the franchisor. Any claims not specifically disapproved in writing within thirty days after receipt shall be considered to be approved.

(20) Reduce the amount to be paid to the new motor vehicle dealer or charge a new motor vehicle dealer back subsequent to the payment of the claim unless either of the following applies:

(a) The manufacturer shows that the claim lacks material documentation or is false, fraudulent, or a misrepresentation. A franchisor may not deny a claim based solely on a new motor vehicle dealer's incidental failure to comply with a specific claim processing requirement, such as a clerical error, that does not put into question the legitimacy of the claim.

(b) The new motor vehicle dealer knew or should have known a new motor vehicle was sold for export to a foreign country. There shall exist a rebuttable presumption that a new motor vehicle dealer did not know, or should not have known, that a vehicle was sold for export to a foreign country if the motor vehicle is titled in the United States.

No refusal to pay sales incentives, service incentives, rebates, or other forms of incentive compensation, no reduction in the amount to be paid to the new motor vehicle dealer, and no charge back subsequent to the payment of a claim may be made until the new motor vehicle dealer has had notice and an opportunity to participate in all franchisor internal appeal processes as well as all available legal processes. If a charge back is the subject of adjudication, internal appeal, mediation, or arbitration, no charge back shall be made until, in the case of an adjudication or legal action, a final appealable order has been issued.

At the time submitted, the claim shall act as an immediate automatic credit against future billings. Any ambiguity or inconsistency in submission guidelines shall be construed against the drafter. Any failure by a new motor vehicle dealer to exercise its rights to reimbursement under this section does not create a waiver of these rights. Any unreasonable denial, delay, or restriction of a valid reimbursement claim shall subject the manufacturer to interest in accordance with division (A) of section 1343.03 of the Revised Code until paid.

(21) Prevent, attempt to prevent, prohibit, coerce, or attempt to coerce, any new motor vehicle dealer from charging any consumer any fee allowed to be charged by the dealer under Ohio law;

(22) Require, coerce, or attempt to coerce any new motor vehicle dealer in this state to change the capital structure of the new motor vehicle dealer or the means by or through which the new motor vehicle dealer finances the operation of the dealership provided that:

(a) The new motor vehicle dealer at all times shall meet any reasonable capital standards determined by the manufacturer in accordance with uniformly applied criteria.

(b) No change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor, and further provided that the manufacturer or distributor shall not unreasonably withhold consent.

(23) Require, coerce, or attempt to coerce any new motor vehicle dealer in this state to change location of the dealership, or to make any substantial alterations to the dealership premises or facilities, when to do so would be unreasonable, or without written estimation of a sufficient supply of new motor vehicles so as to justify the location change or alterations, in light of the current market and economic conditions;

(24) Establish any performance standard or program for measuring franchisee performance that may have a material impact on a franchisee that is not fair, reasonable, and equitable, or apply any such standard or program to a franchisee in a manner that is not fair, reasonable, and equitable;

(25) Unreasonably require a franchisee to establish or maintain exclusive sales facilities, sales display space, personnel, service, parts, or administrative facilities for a line-make, unless such exclusivity is reasonable and otherwise justified by reasonable business considerations. In making that determination, the franchisor shall take into consideration the franchisee's satisfaction of facility requirements as required by the franchise agreement. The franchisor shall have the burden of proving that reasonable business considerations justify exclusivity.

(26) Require or request a franchisee to waive any requirements of this section.

(B) No franchisor shall discriminate among the franchisor's dealers in any program that provides assistance to the franchisor's dealers, including internet listings, sales leads, warranty policy adjustments, marketing programs, and dealer recognition programs. The franchisor shall not require a franchisee to provide its customer lists or service files to the franchisor, unless necessary for the sale and delivery of a new motor vehicle to a consumer, to validate and pay consumer or dealer incentives, or for the submission to the franchisor for any services supplied by the franchisee for any claim for warranty parts or repairs. Nothing in this division shall limit the franchisor's ability to require or use customer information to satisfy any safety or recall notice obligation.

(C) No franchise agreement shall require the franchisee to pay the attorney's fees of a franchisor, waive any remedy or defense available to the franchisee, require a motor vehicle dealer to submit to arbitration or mediation to resolve a controversy before the controversy arises, or waive any other provisions of this chapter. Nothing in this division shall preclude the parties from entering into a voluntary agreement to arbitrate or mediate a controversy after it arises unless otherwise precluded by law. Such an agreement shall require that the dispute be heard in this state and that the arbitrator or mediator apply the law of this state in resolving the controversy. Either party may appeal a decision of an arbitrator in the court of common pleas of Franklin county on the grounds that the arbitrator failed to apply the law of this state.

(D) This section applies to any franchise whether entered into prior to or after the effective date of this amendment. Divisions (A)(8), (13), (16) to (25), (B), and (C) of this section shall not apply to franchisors or franchisees who deal in recreational vehicles.

Amended by 128th General AssemblyFile No.42,SB 204, §1, eff. 9/10/2010.

Effective Date: 10-22-1987



Section 4517.60 - Indemnification and holding harmless of franchisee.

Notwithstanding the terms, conditions, or provisions of any franchise, or the date such franchise was executed, each franchisor shall indemnify and hold harmless its franchisees against any losses, including, but not limited to, court costs and attorney fees reasonably incurred, or damages arising out of complaints, claims, or suits, whether or not meritorious, relating in whole or in part to claims under section 1345.72 of the Revised Code, or to the manufacture, assembly, or design of motor vehicles, parts, or accessories, to damage corrected by the franchisor prior to receipt of a motor vehicle by the franchisee, or relating to other functions of the franchisor beyond the control of the franchisee, including, but not limited to, the selection by the franchisor of parts or components for the motor vehicle and any damage to merchandise occurring in transit to the franchisee where the carrier is designated by the franchisor. The franchisee shall give notice to the franchisor within twenty-eight days of service of summons on the franchisee of pending suits in which allegations are made that come within this section and shall cooperate with the franchisor in the defense of such suits.

Effective Date: 10-22-1987



Section 4517.61 - Franchisor's damage disclosure statement.

Each franchisor shall disclose to its franchisees in writing prior to or at the time of delivery of any new motor vehicle any damage to the motor vehicle that has been corrected after completion of the manufacturing process and exceeds six per cent of the franchisor's suggested retail price of the motor vehicle, as measured by retail repair costs. Each franchisee shall provide the purchaser of any such repaired motor vehicle with a copy of the franchisor's damage disclosure statement. Damage to glass, tires and bumpers is excluded from the six per cent when replaced by identical manufacturer's original equipment.

Effective Date: 03-14-1980



Section 4517.62 - Franchisee's duties to franchisor and public.

A franchisee having a franchise shall maintain adequate physical facilities and personnel so that the franchisor's product is at all times properly represented in the franchisee's sales area so that the reputation and trade mark of the franchisor shall be protected and so that the general public will receive adequate servicing of the franchisor's products, and said franchisee shall act at all times in good faith.

Effective Date: 03-14-1980



Section 4517.63 - Writing required for certain actions.

All actions of the franchisor or its officers, agents, or employees with respect to the creation, modification, interpretation, or termination of the franchise, or failure to renew or extend the franchise, or the original investment or the increasing or supplementing of the investment by the franchisee in the franchise and its stipulations as to facilities, purchases of goods, vehicles, accessories, parts, or commodities by the franchisee from the franchisor, the sufficiency of the franchisee's performance as a franchisee, advertising and promotional activity by the franchisee, and the franchisee's right to sell, assign, or transfer, or otherwise dispose of his business, shall be in writing and signed by the authorized representative of the franchisor.

Effective Date: 03-14-1980



Section 4517.64 - Duties fo franchisor.

(A) No franchisor shall do any of the following:

(1) Fail to obey a requirement or order made by the motor vehicle dealers board, or the order of any court upon application of the board;

(2) Fail to perform a duty imposed upon it by sections 4517.50 to 4517.65 of the Revised Code or do any act prohibited by those sections.

(B) No franchisee or prospective transferee shall fail to perform a duty imposed upon it by sections 4517.50 to 4517.65 of the Revised Code or do any act prohibited by those sections.

(C) Whoever violates division (A) or (B) of this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 01-01-2004



Section 4517.65 - Liability of franchisor.

(A) When a franchisor does, causes, or permits to be done anything prohibited by this chapter, or fails to perform any duty imposed upon it by this chapter, the franchisor shall be liable to the franchisee in double the amount of actual damages sustained, plus court costs and reasonable attorney fees.

(B) When a franchisor terminates, cancels, or fails to renew a franchise without the prior consent of the franchisee, or refuses to approve the sale or transfer of the business or a controlling interest in a franchisee for other than good cause, the franchisee or prospective transferee may, in lieu of filing a protest with the motor vehicle dealers board, recover damages under division (A) of this section.

(C) The franchisor shall be liable to the franchisee or prospective transferee for reasonable attorney fees, witness fees, and any other costs incurred by the franchisee or prospective transferee in any protest filed under section 4517.50, 4517.53, 4517.54, or 4517.56 of the Revised Code in which the motor vehicle dealers board finds in favor of the protesting franchisee or prospective transferee.

(D) The burden of proof to establish the franchisor's good cause shall be on the franchisor in protests and actions instituted under this section and sections 4517.50, 4517.54, and 4517.56 of the Revised Code.

(E) Nothing in this chapter shall be construed or applied to prohibit a franchisor from implementing in good faith any lawful affirmative action program designed to provide business opportunities for women and minorities.

Effective Date: 10-22-1987



Section 4517.99 - Penalty.

Whoever violates any provision of sections 4517.01 to 4517.65 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated, or any rule promulgated by the registrar of motor vehicles or the motor vehicle dealers board under sections 4517.01 to 4517.45 of the Revised Code, is guilty of a misdemeanor of the fourth degree.

Effective Date: 12-03-1996






Chapter 4519 - SPECIAL VEHICLES

Section 4519.01 - [Effective Until 1/1/2017] Special vehicle definitions.

As used in this chapter:

(A) "Snowmobile" means any self-propelled vehicle designed primarily for use on snow or ice, and steered by skis, runners, or caterpillar treads.

(B) "All-purpose vehicle" means any self-propelled vehicle designed primarily for cross-country travel on land and water, or on more than one type of terrain, and steered by wheels or caterpillar treads, or any combination thereof, including vehicles that operate on a cushion of air, vehicles commonly known as all-terrain vehicles, all-season vehicles, mini-bikes, and trail bikes. "All-purpose vehicle" does not include a utility vehicle as defined in section 4501.01 of the Revised Code or any vehicle principally used in playing golf, any motor vehicle or aircraft required to be registered under Chapter 4503. or 4561. of the Revised Code, and any vehicle excepted from definition as a motor vehicle by division (B) of section 4501.01 of the Revised Code.

(C) "Owner" means any person or firm, other than a lienholder or dealer, having title to a snowmobile, off-highway motorcycle, or all-purpose vehicle, or other right to the possession thereof.

(D) "Operator" means any person who operates or is in actual physical control of a snowmobile, off-highway motorcycle, or all-purpose vehicle.

(E) "Dealer" means any person or firm engaged in the business of manufacturing or selling snowmobiles, off-highway motorcycles, or all-purpose vehicles at wholesale or retail, or who rents, leases, or otherwise furnishes snowmobiles, off-highway motorcycles, or all-purpose vehicles for hire.

(F) "Street or highway" has the same meaning as in section 4511.01 of the Revised Code.

(G) "Limited access highway" and "freeway" have the same meanings as in section 5511.02 of the Revised Code.

(H) "Interstate highway" means any part of the interstate system of highways as defined in subsection (e), 90 Stat. 431 (1976), 23 U.S.C.A. 103, as amended.

(I) "Off-highway motorcycle" means every motorcycle, as defined in section 4511.01 of the Revised Code, that is designed to be operated primarily on lands other than a street or highway.

(J) "Electronic" and "electronic record" have the same meanings as in section 4501.01 of the Revised Code.

(K) "Electronic dealer" means a dealer whom the registrar of motor vehicles designates under section 4519.511 of the Revised Code.

Effective Date: 10-31-2001; 09-29-2005

This section is set out twice. See also §4519.012, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4519.01 - [Effective 1/1/2017] Special vehicle definitions.

As used in this chapter:

(A) "Snowmobile" means any self-propelled vehicle designed primarily for use on snow or ice, and steered by skis, runners, or caterpillar treads.

(B) "All-purpose vehicle" means any self-propelled vehicle designed primarily for cross-country travel on land and water, or on more than one type of terrain, and steered by wheels or caterpillar treads, or any combination thereof, including vehicles that operate on a cushion of air, vehicles commonly known as all-terrain vehicles, all-season vehicles, mini-bikes, and trail bikes. "All-purpose vehicle" does not include a utility vehicle as defined in section 4501.01 of the Revised Code or any vehicle principally used in playing golf, any motor vehicle or aircraft required to be registered under Chapter 4503. or 4561. of the Revised Code, and any vehicle excepted from definition as a motor vehicle by division (B) of section 4501.01 of the Revised Code.

(C) "Owner" means any person or firm, other than a lienholder or dealer, having title to a snowmobile, off-highway motorcycle, or all-purpose vehicle, or other right to the possession thereof.

(D) "Operator" means any person who operates or is in actual physical control of a snowmobile, off-highway motorcycle, or all-purpose vehicle.

(E) "Dealer" means any person or firm engaged in the business of manufacturing or selling snowmobiles, off-highway motorcycles, or all-purpose vehicles at wholesale or retail, or who rents, leases, or otherwise furnishes snowmobiles, off-highway motorcycles, or all-purpose vehicles for hire.

(F) "Street or highway" has the same meaning as in section 4511.01 of the Revised Code.

(G) "Limited access highway" and "freeway" have the same meanings as in section 5511.02 of the Revised Code.

(H) "Interstate highway" means any part of the interstate system of highways as defined in subsection (e), 90 Stat. 431 (1976), 23 U.S.C.A. 103, as amended.

(I) "Off-highway motorcycle" means every motorcycle, as defined in section 4511.01 of the Revised Code, that is designed to be operated primarily on lands other than a street or highway.

(J) "Electronic" and "electronic record" have the same meanings as in section 4501.01 of the Revised Code.

(K) "Electronic dealer" means a dealer whom the registrar of motor vehicles designates under section 4519.511 of the Revised Code.

(L) "Mini-truck" means a vehicle that has four wheels, is propelled by an electric motor with a rated power of seven thousand five hundred watts or less or an internal combustion engine with a piston displacement capacity of six hundred sixty cubic centimeters or less, has a total dry weight of nine hundred to two thousand two hundred pounds, contains an enclosed cabin and a seat for the vehicle operator, resembles a pickup truck or van with a cargo area or bed located at the rear of the vehicle, and was not originally manufactured to meet federal motor vehicle safety standards.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Effective Date: 10-31-2001; 09-29-2005

This section is set out twice. See also §4519.011, effective until 1/1/2017.



Section 4519.02 - [Effective Until 1/1/2017] Registration required - exceptions - operation of watercraft.

(A) Except as provided in divisions (B), (C), and (D) of this section, no person shall operate any snowmobile, off-highway motorcycle, or all-purpose vehicle within this state unless the snowmobile, off-highway motorcycle, or all-purpose vehicle is registered and numbered in accordance with sections 4519.03 and 4519.04 of the Revised Code.

(B)

(1) No registration is required for a snowmobile or off-highway motorcycle that is operated exclusively upon lands owned by the owner of the snowmobile or off-highway motorcycle, or on lands to which the owner of the snowmobile or off-highway motorcycle has a contractual right.

(2) No registration is required for an all-purpose vehicle that is used primarily for agricultural purposes when the owner qualifies for the current agricultural use valuation tax credit, unless it is to be used on any public land, trail, or right-of-way.

(3) Any all-purpose vehicle exempted from registration under division (B)(2) of this section and operated for agricultural purposes may use public roads and rights-of-way when traveling from one farm field to another, when such use does not violate section 4519.41 of the Revised Code.

(C) No registration is required for a snowmobile, off-highway motorcycle, or all-purpose vehicle owned and used in this state by a resident of another state whenever that state has in effect a registration law similar to this chapter and the snowmobile, off-highway motorcycle, or all-purpose vehicle is properly registered under that state's law. Any snowmobile, off-highway motorcycle, or all-purpose vehicle owned and used in this state by a resident of a state not having a registration law similar to this chapter shall comply with section 4519.09 of the Revised Code.

(D) No registration is required for a snowmobile, off-highway motorcycle, or all-purpose vehicle owned and used in this state by the United States, another state, or a political subdivision thereof, but the snowmobile, off-highway motorcycle, or all-purpose vehicle shall display the name of the owner thereon.

(E) The owner or operator of any all-purpose vehicle operated or used upon the waters in this state shall comply with Chapters 1547. and 1548. of the Revised Code relative to the operation of watercraft.

(F) Except as otherwise provided in this division, whoever violates division (A) of this section shall be fined not less than fifty dollars but not more than one hundred dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 06-30-2005; 2008 SB209 06-25-2008

This section is set out twice. See also §4519.022, as amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4519.02 - [Effective 1/1/2017] Registration required - exceptions - operation of watercraft.

(A)

(1) Except as provided in divisions (B), (C), and (D) of this section, no person shall operate any snowmobile, off-highway motorcycle, or all-purpose vehicle within this state unless the snowmobile, off-highway motorcycle, or all-purpose vehicle is registered and numbered in accordance with sections 4519.03 and 4519.04 of the Revised Code.

(2) Except as provided in section 4511.215 of the Revised Code, no registration is required for a mini-truck that is operated within this state. A mini-truck may be operated only in accordance with that section and section 4519.401 of the Revised Code.

(B)

(1) No registration is required for a snowmobile or off-highway motorcycle that is operated exclusively upon lands owned by the owner of the snowmobile or off-highway motorcycle, or on lands to which the owner of the snowmobile or off-highway motorcycle has a contractual right.

(2) No registration is required for an all-purpose vehicle that is used primarily for agricultural purposes when the owner qualifies for the current agricultural use valuation tax credit, unless it is to be used on any public land, trail, or right-of-way.

(3) Any all-purpose vehicle exempted from registration under division (B)(2) of this section and operated for agricultural purposes may use public roads and rights-of-way when traveling from one farm field to another, when such use does not violate section 4519.41 of the Revised Code.

(C) No registration is required for a snowmobile, off-highway motorcycle, or all-purpose vehicle owned and used in this state by a resident of another state whenever that state has in effect a registration law similar to this chapter and the snowmobile, off-highway motorcycle, or all-purpose vehicle is properly registered under that state's law. Any snowmobile, off-highway motorcycle, or all-purpose vehicle owned and used in this state by a resident of a state not having a registration law similar to this chapter shall comply with section 4519.09 of the Revised Code.

(D) No registration is required for a snowmobile, off-highway motorcycle, or all-purpose vehicle owned and used in this state by the United States, another state, or a political subdivision thereof, but the snowmobile, off-highway motorcycle, or all-purpose vehicle shall display the name of the owner thereon.

(E) The owner or operator of any all-purpose vehicle operated or used upon the waters in this state shall comply with Chapters 1547. and 1548. of the Revised Code relative to the operation of watercraft.

(F) Except as otherwise provided in this division, whoever violates division (A) of this section shall be fined not less than fifty dollars but not more than one hundred dollars.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004; 06-30-2005; 2008 SB209 06-25-2008

This section is set out twice. See also §4519.021, effective until 1/1/2017.



Section 4519.03 - Application for registration or renewal - fee.

(A) The owner of every snowmobile, off-highway motorcycle, and all-purpose vehicle required to be registered under section 4519.02 of the Revised Code shall file an application for registration with the registrar of motor vehicles or a deputy registrar, on blanks furnished by the registrar for that purpose and containing all of the following information:

(1) A brief description of the snowmobile, off-highway motorcycle, or all-purpose vehicle, including the year, make, model, and the vehicle identification number;

(2) The name, residence, and business address of the owner;

(3) A statement that the snowmobile, off-highway motorcycle, or all-purpose vehicle is equipped as required by section 4519.20 of the Revised Code and any rule adopted under that section. The statement shall include a check list of the required equipment items in the form the registrar shall prescribe.

The application shall be signed by the owner of the snowmobile, off-highway motorcycle, or all-purpose vehicle and shall be accompanied by a fee as provided in division (C) of section 4519.04 of the Revised Code.

If the application is not in proper form, or if the vehicle for which registration is sought does not appear to be equipped as required by section 4519.20 of the Revised Code or any rule adopted under that section, the registration shall be refused, and no registration sticker, license plate, or validation sticker shall be issued.

(B) No certificate of registration or renewal of a certificate of registration shall be issued for an off-highway motorcycle or all-purpose vehicle required to be registered under section 4519.02 of the Revised Code, and no certificate of registration issued under this chapter for an off-highway motorcycle or all-purpose vehicle that is sold or otherwise transferred shall be transferred to the new owner of the off-highway motorcycle or all-purpose vehicle as permitted by division (B) of section 4519.05 of the Revised Code, unless a certificate of title has been issued under this chapter for the motorcycle or vehicle, and the owner or new owner, as the case may be, presents a physical certificate of title or memorandum certificate of title for inspection at the time the owner or new owner first submits a registration application, registration renewal application, or registration transfer application for the motorcycle or vehicle if a physical certificate of title or memorandum certificate has been issued by a clerk of a court of common pleas. If, under sections 4519.512 and 4519.58 of the Revised Code, a clerk instead has issued an electronic certificate of title for the applicant's off-highway motorcycle or all-purpose vehicle, that certificate may be presented for inspection at the time of first registration in a manner prescribed by rules adopted by the registrar.

(C) When the owner of an off-highway motorcycle or all-purpose vehicle first registers it in the owner's name, and a certificate of title has been issued for the motorcycle or vehicle, the owner shall present for inspection a physical certificate of title or memorandum certificate of title showing title to the off-highway motorcycle or all-purpose vehicle in the name of the owner if a physical certificate of title or memorandum certificate has been issued by a clerk of a court of common pleas. If, under sections 4519.512 and 4519.58 of the Revised Code, a clerk instead has issued an electronic certificate of title for the applicant's off-highway motorcycle or all-purpose vehicle, that certificate may be presented for inspection at the time of first registration in a manner prescribed by rules adopted by the registrar. If, when the owner of such an off-highway motorcycle or all-purpose vehicle first makes application to register it in the owner's name, the application is not in proper form or the certificate of title or memorandum certificate of title does not accompany the registration or, in the case of an electronic certificate of title is not presented in a manner prescribed by the registrar, the registration shall be refused, and neither a certificate of registration nor a registration sticker, license plate, or validation sticker shall be issued. When a certificate of registration and registration sticker, license plate, or validation sticker are issued upon the first registration of an off-highway motorcycle or all-purpose vehicle by or on behalf of the owner, the official issuing them shall indicate the issuance with a stamp on the certificate of title or memorandum certificate of title or, in the case of an electronic certificate of title, an electronic stamp or other notation as specified in rules adopted by the registrar.

(D) Each deputy registrar shall be allowed a fee of three dollars and fifty cents for each application or renewal application received by the deputy registrar, which shall be for the purpose of compensating the deputy registrar for services, and office and rental expense, as may be necessary for the proper discharge of the deputy registrar's duties in the receiving of applications and the issuing of certificates of registration.

Each deputy registrar, upon receipt of any application for registration, together with the registration fee, shall transmit the fee, together with the original and duplicate copy of the application, to the registrar in the manner and at the times the registrar, subject to the approval of the director of public safety and the treasurer of state, shall prescribe by rule.

Amended by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-31-2001; 09-16-2004



Section 4519.031 - Registration information to be transmitted to tax commissioner.

The registrar of motor vehicles shall transmit to the tax commissioner the names, addresses, and any other information requested by the commissioner, of all persons who register a snowmobile, off-highway motorcycle, or all-purpose vehicle under section 4519.03 of the Revised Code. Such information shall be transmitted in a form agreed to by the registrar and the commissioner.

Effective Date: 07-01-1999



Section 4519.032 - [Repealed].

Effective Date: 11-02-1991



Section 4519.04 - Vehicles to be issued distinctive number, certificate of registration and registration sticker.

(A) Upon the filing of an application for registration of a snowmobile, off-highway motorcycle, or all-purpose vehicle and the payment of the tax therefor, the registrar of motor vehicles or a deputy registrar shall assign to the snowmobile, off-highway motorcycle, or all-purpose vehicle a distinctive number and issue and deliver to the owner in such manner as the registrar may select, a certificate of registration, in such form as the registrar shall prescribe. Any number so assigned to a snowmobile, off-highway motorcycle, or all-purpose vehicle shall be a permanent number, and shall not be issued to any other snowmobile, off-highway motorcycle, or all-purpose vehicle.

(B)

(1) In addition to the certificate of registration, the registrar or deputy registrar also shall issue to the owner of a snowmobile or off-highway motorcycle two decal registration stickers. The registrar shall prescribe the color and size of the stickers and the combination of numerals and letters displayed on them. The placement of the decal stickers shall be one on either side of the forward cowling or fuel tank.

(2) The registrar or deputy registrar also shall issue to the owner of an all-purpose vehicle, in addition to the certificate of registration, one license plate and a validation sticker, or a validation sticker alone when applicable upon a registration renewal. The license plate and validation sticker shall be displayed on the all-purpose vehicle so that they are distinctly visible, in accordance with such rules as the registrar adopts. The validation sticker shall indicate the expiration date of the registration period of the all-purpose vehicle. During each succeeding registration period following the issuance of the license plate and validation sticker, upon the filing of an application for registration and payment of the fee specified in division (C) of this section, a validation sticker alone shall be issued.

(C) Unless previously canceled, each certificate of registration issued for a snowmobile, off-highway motorcycle, or all-purpose vehicle expires upon the thirty-first day of December in the third year after the date it is issued. Application for renewal of a certificate may be made not earlier than ninety days preceding the expiration date, and shall be accompanied by a fee of thirty-one dollars and twenty-five cents.

Notwithstanding section 4519.11 of the Revised Code, of each thirty-one dollar and twenty-five-cent fee collected for the registration of an all-purpose vehicle, the registrar shall retain not more than five dollars to pay for the licensing and registration costs the bureau of motor vehicles incurs in registering the all-purpose vehicle. The remainder of the fee shall be deposited into the state treasury to the credit of the state recreational vehicle fund created by section 4519.11 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-01-1999



Section 4519.05 - Destruction or transfer of vehicle - lost or destroyed registration.

(A) Whenever a registered snowmobile, off-highway motorcycle, or all-purpose vehicle is destroyed or similarly disposed of, the owner shall surrender the certificate of registration to the registrar of motor vehicles or a deputy registrar within fifteen days following the destruction or disposal. The registrar thereupon shall cancel the certificate and enter that fact in the registrar's records.

In the case of an off-highway motorcycle or all-purpose vehicle for which a certificate of title has been issued, the owner also shall surrender the certificate of title to the clerk of the court of common pleas who issued it and the clerk, with the consent of any lienholders noted thereon, shall enter a cancellation upon the clerk's records and shall notify the registrar of the cancellation. Upon the cancellation of a certificate of title in the manner prescribed by this division, the clerk and the registrar may cancel and destroy all certificates of title and memorandum certificates of title in that chain of title.

(B) Subject to division (B) of section 4519.03 of the Revised Code, whenever the ownership of a registered snowmobile, off-highway motorcycle, or all-purpose vehicle is transferred by sale or otherwise, the new owner, within fifteen days following the transfer, shall make application to the registrar or a deputy registrar for the transfer of the certificate of registration. Upon receipt of the application and a fee of one dollar, the registrar shall transfer the certificate to the new owner and shall enter the new owner's name and address in the registrar's records.

(C) Whenever the owner of a registered snowmobile, off-highway motorcycle, or all-purpose vehicle changes address, the owner shall surrender the certificate of registration to the registrar or a deputy registrar within fifteen days following the address change. Upon receipt of the certificate, the registrar shall enter the new address thereon and shall make the appropriate change in the registrar's records. In a case where the owner's change of address involves a move outside of the state, the registrar shall cancel the certificate of registration for that snowmobile, off-highway motorcycle, or all-purpose vehicle.

(D) Whenever a certificate of registration for a snowmobile, off-highway motorcycle, or all-purpose vehicle is lost, mutilated, or destroyed, the owner may obtain a duplicate certificate, which shall be identified as such, upon application and the payment of a fee of one dollar.

(E) The registrar and each deputy registrar may collect and retain an additional fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for each application for the transfer of a certificate of registration or duplicate certificate of registration received by the registrar or deputy registrar.

(F) Whoever violates division (A), (B), or (C) of this section shall be fined not more than twenty-five dollars for a first offense; for each subsequent offense, the offender shall be fined not less than twenty-five nor more than fifty dollars.

Effective Date: 01-01-2004; 09-16-2004



Section 4519.06 - [Repealed].

Effective Date: 01-01-2004; 09-29-2005



Section 4519.07 - [Repealed].

Effective Date: 03-07-1972; 09-29-2005



Section 4519.08 - Vehicles used for emergency purposes registered free of charge.

Any snowmobile, off-highway motorcycle, or all-purpose vehicle owned or leased by the state, by any of its political subdivisions, or by any volunteer organization that uses such vehicles exclusively for emergency purposes shall be registered free of charge. The registration number and registration sticker assigned to each such snowmobile or off-highway motorcycle, and the license plate and validation sticker assigned to such an all-purpose vehicle, shall be displayed as required by section 4519.04 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-01-1999



Section 4519.09 - Temporary operating permit for nonresidents.

Every owner or operator of a snowmobile, off-highway motorcycle, or all-purpose vehicle who is a resident of a state not having a registration law similar to this chapter, and who expects to use the snowmobile, off-highway motorcycle, or all-purpose vehicle in Ohio, shall apply to the registrar of motor vehicles or a deputy registrar for a temporary operating permit. The temporary operating permit shall be issued for a period not to exceed one year from the date of issuance, shall be in such form as the registrar determines, shall include the name and address of the owner and operator of the snowmobile, off-highway motorcycle, or all-purpose vehicle, and any other information as the registrar considers necessary, and shall be issued upon payment of a fee of eleven dollars and twenty-five cents. Every owner or operator receiving a temporary operating permit shall display it upon the reasonable request of any law enforcement officer or other person as authorized by sections 4519.42 and 4519.43 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-01-1999; 06-30-2005; 2008 SB209 06-25-2008



Section 4519.10 - Temporary license placard for off-highway motorcycle or all-purpose vehicle.

(A) The purchaser of an off-highway motorcycle or all-purpose vehicle, upon application and proof of purchase, may obtain a temporary license placard for it. The application for such a placard shall be signed by the purchaser of the off-highway motorcycle or all-purpose vehicle. The temporary license placard shall be issued only for the applicant's use of the off-highway motorcycle or all-purpose vehicle to enable the applicant to operate it legally while proper title and a registration sticker or license plate and validation sticker are being obtained and shall be displayed on no other off-highway motorcycle or all-purpose vehicle. A temporary license placard issued under this section shall be in a form prescribed by the registrar of motor vehicles, shall differ in some distinctive manner from a placard issued under section 4503.182 of the Revised Code, shall be valid for a period of thirty days from the date of issuance, and shall not be transferable or renewable. The placard either shall consist of or be coated with such material as will enable it to remain legible and relatively intact despite the environmental conditions to which the placard is likely to be exposed during the thirty-day period for which it is valid. The purchaser of an off-highway motorcycle or all-purpose vehicle shall attach the temporary license placard to it, in a manner prescribed by rules the registrar shall adopt, so that the placard numerals or letters are clearly visible.

The fee for a temporary license placard issued under this section shall be two dollars. If the placard is issued by a deputy registrar, the deputy registrar shall charge an additional fee of three dollars and fifty cents , which the deputy registrar shall retain. The deputy registrar shall transmit each two-dollar fee received by the deputy registrar under this section to the registrar, who shall pay the two dollars to the treasurer of state for deposit into the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

(B) The registrar may issue temporary license placards to a dealer to be issued to purchasers for use on vehicles sold by the dealer, in accordance with rules prescribed by the registrar. The dealer shall notify the registrar within forty-eight hours of proof of issuance on a form prescribed by the registrar.

The fee for each such placard issued by the registrar to a dealer shall be two dollars plus a fee of three dollars and fifty cents .

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-29-2001



Section 4519.11 - State bureau of motor vehicles fund - recreational vehicle fund.

One dollar and twenty-five cents of each fee collected under sections 4519.04 and 4519.09 of the Revised Code shall be paid into the state bureau of motor vehicles fund created by section 4501.25 of the Revised Code. All other fees, and all taxes and fines levied, charged, or referred to in this chapter, unless otherwise designated by law, shall be deposited into the state treasury to the credit of the state recreational vehicle fund, which is hereby created. The state recreational vehicle fund shall be used for the purpose of enforcing and administering the law relative to the registration and operation of snowmobiles, off-highway motorcycles, and all-purpose vehicles within the state, for the purpose of expanding the activities of the department of natural resources to provide trails and other areas for the operation of such vehicles on state-controlled land and waters, for the purchase of additional land to be used for such purposes, and for the development and implementation by the department of programs relating to the safe use and enjoyment of snowmobiles, off-highway motorcycles, and all-purpose vehicles.

All investment earnings of the state recreational vehicle fund shall be credited to the fund.

Notwithstanding section 1501.01 of the Revised Code, nothing in this section authorizes the appropriation of property to provide trails and other areas for the operation of snowmobiles, off-highway motorcycles, and all-purpose vehicles.

Effective Date: 07-01-1999



Section 4519.20 - Rules for equipment of snowmobiles, off-highway motorcycles, and all-purpose vehicles.

(A) The director of public safety, pursuant to Chapter 119. of the Revised Code, shall adopt rules for the equipment of snowmobiles, off-highway motorcycles, and all-purpose vehicles. The rules may be revised from time to time as the director considers necessary, and shall include, but not necessarily be limited to, requirements for the following items of equipment:

(1) At least one headlight having a minimum candlepower of sufficient intensity to reveal persons and objects at a distance of at least one hundred feet ahead under normal atmospheric conditions during hours of darkness;

(2) At least one red tail light having a minimum candlepower of sufficient intensity to be plainly visible from a distance of five hundred feet to the rear under normal atmospheric conditions during hours of darkness;

(3) Adequate brakes. Every snowmobile, while traveling on packed snow, shall be capable of carrying a driver who weighs one hundred seventy-five pounds or more, and, while carrying such driver, be capable of stopping in not more than forty feet from an initial steady speed of twenty miles per hour, or locking its traction belt.

(4) A muffler system capable of precluding the emission of excessive smoke or exhaust fumes, and of limiting the engine noise of vehicles. On snowmobiles manufactured after January 1, 1973, such requirement shall include sound dampening equipment such that noise does not exceed eighty-two decibels on the "A" scale at fifty feet as measured according to SAE J192 (September 1970).

(B) No person shall operate any snowmobile, off-highway motorcycle, or all-purpose vehicle in violation of division (A)(1), (2), (3), or (4) of this section, except that equipment specified in divisions (A)(1) and (2) of this section shall not be required on snowmobiles, off-highway motorcycles, or all-purpose vehicles operated during the daylight hours.

(C) Except as otherwise provided in this division, whoever violates division (B) of this section shall be fined not more than fifty dollars. If the offender within the preceding year previously has committed a violation of division (B) of this section, whoever violates division (B) of this section shall be fined not less than fifteen nor more than one hundred dollars, imprisoned not more than three days, or both.

Effective Date: 01-01-2004



Section 4519.21 - Director may authorize sample tests to determine conformity.

The director of public safety may authorize sample tests of new snowmobiles, off-highway motorcycles, and all-purpose vehicles to determine their degree of conformity to rules adopted under section 4519.20 of the Revised Code. In prescribing tests for muffler equipment, the director may require sound pressure levels in decibels to be measured on the "A" scale of a sound level meter having characteristics defined by the American standards association standard S1.4-1961 "General Purpose Sound Meter," and also may require the use of applicable measurement practices outlined in the procedures for sound level measurement of snowmobiles endorsed by the international snowmobile industry association, January 1969, or such other sources of standards for the measurement of sound levels as the director may consider advisable.

Upon finding that any make or model of vehicle authorized to be tested under this section does not meet an applicable standard adopted by the director, the person conducting the test shall report that fact to the director, who immediately shall notify the manufacturer of the vehicle and the registrar of motor vehicles. Upon receipt of a notification, the registrar shall refuse to issue a certificate of registration to an owner or dealer with respect to any vehicle of the same make or model as that named in the notification until the vehicle has been modified in such manner as the director shall prescribe, and meets the applicable standard.

Effective Date: 07-01-1999



Section 4519.22 - Sale, lease or rental of nonconforming vehicle.

(A) No person shall have for sale, sell, offer for sale, lease, rent, or otherwise furnish for hire in this state any new snowmobile, off-highway motorcycle, or all-purpose vehicle that fails to comply with any rule adopted by the director of public safety under section 4519.20 of the Revised Code, after the effective date of the rule.

(B) Except as otherwise provided in this division, whoever violates this section shall be fined not more than fifty dollars. If the offender within the preceding year previously has committed a violation of this section, whoever violates this section shall be fined not less than fifteen nor more than one hundred dollars, imprisoned not more than three days, or both.

Effective Date: 01-01-2004



Section 4519.40 - Prohibited acts.

(A) The applicable provisions of Chapters 4511. and 4549. of the Revised Code shall be applied to the operation of snowmobiles, off-highway motorcycles, and all-purpose vehicles, except that no snowmobile, off-highway motorcycle, or all-purpose vehicle shall be operated as follows:

(1) On any limited access highway or freeway or the right-of-way thereof, except for emergency travel only during such time and in such manner as the director of public safety shall designate;

(2) On any private property, or in any nursery or planting area, without the permission of the owner or other person having the right to possession of the property;

(3) On any land or waters controlled by the state, except at those locations where a sign has been posted permitting such operation;

(4) On the tracks or right-of-way of any operating railroad;

(5) While transporting any firearm, bow, or other implement for hunting, that is not unloaded and securely encased;

(6) For the purpose of chasing, pursuing, capturing, or killing any animal or wildfowl;

(7) During the time from sunset to sunrise, unless displaying lighted lights as required by section 4519.20 of the Revised Code.

(B) Whoever violates this section shall be fined not less than fifty nor more than five hundred dollars, imprisoned not less than three nor more than thirty days, or both.

Effective Date: 01-01-2004



Section 4519.401 - [Effective 1/1/2017] Operation of a mini-truck.

(A) Except as provided in this section and section 4511.215 of the Revised Code, no person shall operate a mini-truck within this state.

(B) A person may operate a mini-truck on a farm for agricultural purposes only when the owner of the farm qualifies for the current agricultural use valuation tax credit. A mini-truck may be operated by or on behalf of such a farm owner on public roads and rights-of-way only when traveling from one farm field to another.

(C) A person may operate a mini-truck on property owned or leased by a dealer who sells mini-trucks at retail.

(D) Whoever violates this section shall be penalized as provided in division (D) of section 4511.214 of the Revised Code.

Added by 129th General AssemblyFile No.168,SB 114, §1, eff. 1/1/2017.



Section 4519.41 - Operation of vehicle on or near highway, street or road.

Snowmobiles, off-highway motorcycles, and all-purpose vehicles may be operated as follows:

(A) To make a crossing of a highway, other than a highway as designated in division (A)(1) of section 4519.40 of the Revised Code, whenever the crossing can be made in safety and will not interfere with the movement of vehicular traffic approaching from any direction on the highway, and provided that the operator yields the right-of-way to any approaching traffic that presents an immediate hazard;

(B) On highways in the county or township road systems whenever the local authority having jurisdiction over such highways so permits;

(C) Off and alongside a street or highway for limited distances from the point of unloading from a conveyance to the point at which the snowmobile, off-highway motorcycle, or all-purpose vehicle is intended and authorized to be operated;

(D) On the berm or shoulder of a highway, other than a highway as designated in division (A)(1) of section 4519.40 of the Revised Code, when the terrain permits such operation to be undertaken safely and without the necessity of entering any traffic lane;

(E) On the berm or shoulder of a county or township road, while traveling from one area of operation of the snowmobile, off-highway motorcycle, or all-purpose vehicle to another such area.

Effective Date: 01-01-2004



Section 4519.42 - Powers and duties of director of natural resources.

The director of natural resources shall adopt rules for the operation of snowmobiles, off-highway motorcycles, and all-purpose vehicles on land or waters controlled by the state. The director also shall undertake a program relating to the development of trails and special areas for the use of snowmobiles, off-highway motorcycles, and all-purpose vehicles, and may require any permits for such use as the director considers necessary.

The director may designate employees of the department of natural resources to enforce any rules adopted under this section. An employee so designated shall have full authority to enforce any provision of this chapter with respect to the proper titling, registration, equipping, and operation of snowmobiles, off-highway motorcycles, or all-purpose vehicles on land or waters controlled by the state.

Effective Date: 07-01-1999



Section 4519.43 - Powers of board of park commissioners.

A board of park commissioners of any park district created under Chapter 1545. of the Revised Code may provide by rule for the operation of snowmobiles, off-highway motorcycles, and all-purpose vehicles in the parks, parkways, and other reservations of land under its jurisdiction, and shall file a copy of any such rules with the director of natural resources.

Any employee of a board of park commissioners designated pursuant to section 1545.13 of the Revised Code shall have full authority to enforce any of the provisions of this chapter with respect to the proper titling, registration, equipping, and operation of snowmobiles, off-highway motorcycles, or all-purpose vehicles within the lands under the jurisdiction and control of the board.

Effective Date: 07-01-1999



Section 4519.44 - Driver's license required.

(A) No person who does not hold a valid, current motor vehicle driver's or commercial driver's license, motorcycle operator's endorsement, or probationary license, issued under Chapter 4506. or 4507. of the Revised Code or a valid, current driver's license issued by another jurisdiction, shall operate a snowmobile, off-highway motorcycle, or all-purpose vehicle on any street or highway in this state, on any portion of the right-of-way thereof, or on any public land or waters.

(B) No person who is less than sixteen years of age shall operate a snowmobile, off-highway motorcycle, or all-purpose vehicle on any land or waters other than private property or waters owned by or leased to the person's parent or guardian, unless accompanied by another person who is eighteen years of age, or older, and who holds a license as provided in division (A) of this section, except that the department of natural resources may permit such operation on state controlled land under its jurisdiction when such person is less than sixteen years of age and is accompanied by a parent or guardian who is a licensed driver eighteen years of age or older.

(C) Whoever violates this section shall be fined not less than fifty nor more than five hundred dollars, imprisoned not less than three nor more than thirty days, or both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 01-01-2004



Section 4519.45 - Dealer to maintain vehicles.

(A) Any dealer who rents, leases, or otherwise furnishes a snowmobile, off-highway motorcycle, or all-purpose vehicle for hire shall maintain the vehicle in safe operating condition. No dealer, or agent or employee of a dealer, shall rent, lease, or otherwise furnish a snowmobile, off-highway motorcycle, or all-purpose vehicle for hire to any person who does not hold a license as required by division (A) of section 4519.44 of the Revised Code, or to any person whom the dealer or an agent or employee of the dealer has reasonable cause to believe is incompetent to operate the vehicle in a safe and lawful manner.

(B) Whoever violates this section shall be fined not less than one hundred nor more than five hundred dollars.

Effective Date: 01-01-2004



Section 4519.46 - Reporting of accident.

The operator of a snowmobile, off-highway motorcycle, or all-purpose vehicle involved in any accident resulting in bodily injury to or death of any person, or damage to the property of any person in excess of one hundred dollars, shall report the accident within forty-eight hours to the state highway patrol, the sheriff of the county within which the accident occurred, or the chief of police, if the accident occurred within a municipal corporation, and, within thirty days, shall forward a written report of the accident to the registrar of motor vehicles on a form prescribed by the registrar. If the operator is physically incapable of making the reports and there is another participant in the accident not so incapacitated, the participant shall make the reports. In the event there is no other participant, and the operator is other than the owner, the owner, within the prescribed periods of time, shall make the reports.

Any law enforcement officer, or other person authorized by sections 4519.42 and 4519.43 of the Revised Code, who investigates or receives information of an accident involving a snowmobile, off-highway motorcycle, or all-purpose vehicle, shall forward to the registrar a written report of the accident within forty-eight hours.

The registrar shall maintain a file of all reports received by the registrar of accidents involving a snowmobile, off-highway motorcycle, or all-purpose vehicle. The reports shall be for the confidential use of the director of public safety and the director of natural resources in the development of equipment and operating regulations, and of programs relating to the safe use of snowmobiles, off-highway motorcycles, and all-purpose vehicles, except that the registrar shall furnish a copy of such report to any person claiming to have been injured or damaged in such accident, or the person's attorney, upon the payment of a fee of one dollar.

Effective Date: 07-01-1999



Section 4519.47 - Impoundment of vehicle.

(A) Whenever a person is found guilty of operating a snowmobile, off-highway motorcycle, or all-purpose vehicle in violation of any rule authorized to be adopted under section 4519.21 or 4519.42 of the Revised Code, the trial judge of any court of record, in addition to or independent of any other penalties provided by law, may impound for not less than sixty days the certificate of registration and license plate, if applicable, of that snowmobile, off-highway motorcycle, or all-purpose vehicle. The court shall send the impounded certificate of registration and license plate, if applicable, to the registrar of motor vehicles, who shall retain the certificate of registration and license plate, if applicable, until the expiration of the period of impoundment.

(B) If a court impounds the certificate of registration and license plate of an all-purpose vehicle pursuant to section 2911.21 of the Revised Code, the court shall send the impounded certificate of registration and license plate to the registrar, who shall retain them until the expiration of the period of impoundment.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-01-1999



Section 4519.48 - Local regulations.

Nothing contained in this chapter shall prevent local authorities from regulating the operation of snowmobiles, off-highway motorcycles, and all-purpose vehicles on streets and highways and other public property under their jurisdiction, and within the reasonable exercise of the police power, except that no local authority shall require the registration or licensing of any snowmobile, off-highway motorcycle, or all-purpose vehicle required to be registered or titled under this chapter.

Effective Date: 07-01-1999



Section 4519.51 - Adoption of rules.

The registrar of motor vehicles shall adopt rules the registrar considers necessary to ensure uniform and orderly operation of sections 4519.51 to 4519.70 of the Revised Code, and the clerks of the courts of common pleas shall conform to those rules. The registrar shall receive and file in the registrar's office all information forwarded to the registrar by the clerks under those sections, and the clerks shall maintain in their offices indexes for the certificates of title.

The registrar shall check with the registrar's records all certificates of title received in the registrar's office from the clerks.

If it appears that any certificate of title has been issued improperly, the registrar shall cancel the certificate. Upon the cancellation of any certificate of title, the registrar shall notify the clerk who issued it, and the clerk shall enter the cancellation in the clerk's records. The registrar also shall notify the person to whom the certificate of title was issued, as well as any lienholders appearing on it, of the cancellation and, if it is a physical certificate of title, shall demand surrender of the certificate of title, but the cancellation shall not affect the validity of any lien noted on it. The holder of a physical certificate of title shall return it immediately to the registrar.

The clerks shall keep on hand a sufficient supply of blank forms, which, except for the certificate of title and memorandum certificate forms, shall be furnished and distributed without charge to registered manufacturers or dealers, or other persons residing within the county.

Effective Date: 10-31-2001



Section 4519.511 - Electronic dealers.

The registrar of motor vehicles shall designate as an electronic dealer a dealer who meets both of the following criteria:

(A) The dealer has the capability, via electronic means, to send title and registration information relating to off-highway motorcycles and all-purpose vehicles, as specified by the registrar, to the registrar and the clerks of the courts of common pleas.

(B) The dealer meets other criteria for electronic dealers that the registrar may establish by rule adopted under Chapter 119. of the Revised Code.

Effective Date: 10-31-2001



Section 4519.512 - Electing entry of certificate of title information into automated system without issuance of physical certificate.

The owner of an off-highway motorcycle or all-purpose vehicle shall apply for a certificate of title for the motorcycle or vehicle when required by this chapter, but, except as otherwise specifically required in this chapter, the owner may elect whether or not to have the clerk of the court of common pleas to whom the certificate of title application is submitted issue a physical certificate of title for the motorcycle or vehicle, as provided in section 4519.58 of the Revised Code.

Except as otherwise specifically provided in this chapter, any provision of this chapter relating to the cancellation, issuance, or surrender of a certificate of title, including, but not limited to, provisions that contain a phrase such as "when a certificate of title is issued," "the clerk shall issue a certificate of title," or "the person shall obtain a certificate of title to the off-highway motorcycle or all-purpose vehicle," or another phrase of similar import, shall include those circumstances when a clerk enters certificate of title information into the automated title processing system, but does not take any further action relating to a physical certificate of title for the motorcycle or vehicle.

Effective Date: 10-31-2001



Section 4519.52 - Obtaining certificate of title prerequisite for selling vehicle.

(A) Except as provided in sections 4519.521 and 4519.54 of the Revised Code, no dealer engaged in the business of selling new or used off-highway motorcycles or all-purpose vehicles shall sell or otherwise transfer a new or used off-highway motorcycle or all-purpose vehicle without obtaining a certificate of title to the new or used motorcycle or vehicle, in accordance with this chapter, and delivering the certificate of title or memorandum certificate of title to the purchaser or transferee.

(B)

(1) A person who is not a dealer engaged in the business of selling new or used off-highway motorcycles or all-purpose vehicles and who owns an off-highway motorcycle or all-purpose vehicle may choose to obtain a certificate of title to the motorcycle or vehicle. The person shall comply with this chapter in order to obtain the certificate of title.

(2) If a person who is not a dealer engaged in the business of selling new or used off-highway motorcycles or all-purpose vehicles and who owns an off-highway motorcycle or all-purpose vehicle obtains a certificate of title to the motorcycle or vehicle, that person, except as otherwise provided in section 4519.521 of the Revised Code, shall not sell or otherwise transfer the motorcycle or vehicle without delivering to the purchaser or transferee a certificate of title with an assignment on it as is necessary to show title in the purchaser or transferee, and no person shall subsequently purchase or otherwise acquire the motorcycle or vehicle without obtaining a certificate of title to the motorcycle or vehicle in the person's own name.

(C) Whoever violates this section shall be fined fifty dollars.

Effective Date: 01-01-2004



Section 4519.521 - Selling motorcycle or vehicle where physical certificate of title has not been issued.

(A)

(1) If a person who is not an electronic dealer owns an off-highway motorcycle or all-purpose vehicle for which a physical certificate of title has not been issued by a clerk of a court of common pleas and the person sells the motorcycle or vehicle to an electronic dealer, the person is not required to obtain a physical certificate of title to the motorcycle or vehicle in order to transfer ownership to the dealer. The person shall present the dealer, in a manner approved by the registrar of motor vehicles, with sufficient proof of the person's identity and complete and sign a form prescribed by the registrar attesting to the person's identity and assigning the motorcycle or vehicle to the dealer. The electronic dealer then shall inform a clerk of a court of common pleas via electronic means of the sale of the motorcycle or vehicle and assignment of ownership of the motorcycle or vehicle to the dealer. The clerk shall enter the information relating to the assignment into the automated title processing system, and ownership of the motorcycle or vehicle passes to the dealer when the clerk enters this information into the system. The dealer is not required to obtain a certificate of title to the motorcycle or vehicle in the dealer's name.

(2) A clerk shall charge and collect from a dealer a fee of five dollars for each motorcycle or vehicle assigned to the dealer under division (A)(1) of this section. The fee shall be distributed in accordance with section 4519.59 of the Revised Code.

(B) If a person who is not an electronic dealer owns an off-highway motorcycle or all-purpose vehicle for which a physical certificate of title has not been issued by a clerk of a court of common pleas and the person sells the motorcycle or vehicle to a person who is not an electronic dealer, the person shall obtain a physical certificate of title to the motorcycle or vehicle in order to transfer ownership of the vehicle to the person who is not an electronic dealer.

Effective Date: 10-31-2001



Section 4519.53 - Showing evidence of ownership.

No person who acquires an off-highway motorcycle or all-purpose vehicle from the owner of it, whether the owner is a manufacturer, importer, dealer, or any other person, acquires any right, title, claim, or interest in or to the off-highway motorcycle or all-purpose vehicle until the person has been issued a certificate of title to the off-highway motorcycle or all-purpose vehicle, or there is delivered to the person a manufacturer's or importer's certificate for it, or a certificate of title to it is assigned as authorized by section 4519.521 of the Revised Code. No waiver or estoppel operates in favor of that person against a person having possession of the certificate of title to, or manufacturer's or importer's certificate for, the off-highway motorcycle or all-purpose vehicle, for a valuable consideration.

No court in any case at law or in equity shall recognize the right, title, claim, or interest of any person in or to any off-highway motorcycle or all-purpose vehicle sold or disposed of, or mortgaged or encumbered, unless evidenced by one of the following:

(A) A certificate of title or a manufacturer's or importer's certificate issued in accordance with this chapter, or an assignment of a certificate of title made under section 4519.521 of the Revised Code;

(B) Admission in the pleadings or stipulation of the parties.

Effective Date: 10-31-2001



Section 4519.54 - Manufacturer's or importer's certificate of origin.

No manufacturer, importer, dealer, or other person shall sell or otherwise dispose of a new off-highway motorcycle or all-purpose vehicle to a dealer to be used by the dealer for purposes of display and resale, without delivering to the dealer a manufacturer's or importer's certificate executed in accordance with this section, and with such assignments thereon as are necessary to show title in the purchaser. No dealer shall purchase or acquire a new off-highway motorcycle or all-purpose vehicle without obtaining from the seller the manufacturer's or importer's certificate.

A manufacturer's or importer's certificate of the origin of an off-highway motorcycle or all-purpose vehicle shall contain the following information, in such form and together with such further information as the registrar of motor vehicles may require:

(A) A description of the off-highway motorcycle or all-purpose vehicle, including its make, year, series or model, if any, body type, and manufacturer's vehicle identification number;

(B) Certification of the date of transfer of the off-highway motorcycle or all-purpose vehicle to a distributor or dealer or other transferee, and the name and address of the transferee;

(C) Certification that this was the first transfer of the new off-highway motorcycle or all-purpose vehicle in ordinary trade and commerce;

(D) The signature and address of a representative of the transferor.

An assignment of a manufacturer's or importer's certificate before a notary public or other officer empowered to administer oaths shall be printed on the reverse side of the manufacturer's or importer's certificate in a form to be prescribed by the registrar. The assignment form shall include the name and address of the transferee, a certification that the off-highway motorcycle or all-purpose vehicle is new, and a warranty that the title at the time of delivery is subject only to such liens and encumbrances as are set forth and described in full in the assignment.

Effective Date: 07-01-1999



Section 4519.55 - Application for certificate of title.

Application for a certificate of title for an off-highway motorcycle or all-purpose vehicle shall be made upon a form prescribed by the registrar of motor vehicles and shall be sworn to before a notary public or other officer empowered to administer oaths. The application shall be filed with the clerk of any court of common pleas. An application for a certificate of title ma ybe filed electronically by any electronic means approved by the registrar in any count ywith the clerk of the court of common pleas of that county.

If an application for a certificate of title is filed electronically by an electronic dealer on behalf of the purchaser of an off-highway motorcycle or all-purpose vehicle, the clerk shall retain the completed electronic record to which the dealer converted the certificate of title application and other required documents. The registrar, after consultation with the attorney general, shall adopt rules that govern the location at which, and the manner in which, are stored the actual application and all other documents relating to the sale of an off-highway motorcycle or all-purpose vehicle when an electronic dealer files the application for a certificate of title electronically on behalf of the purchaser.

The application shall be accompanied by the fee prescribed in section 4519.59 of the Revised Code. The fee shall be retained b ythe clerk who issues the certificate of title and shall be distributed in accordance with that section. If a clerk of a court of common pleas, other than the clerk of the court of common pleas of an applicant's county of residence, issues a certificate of title to the applicant, the clerk shall transmit data related to the transaction to the automated title processing system.

If a certificate of title previously has been issued for an off-highway motorcycle or all-purpose vehicle, the application also shall be accompanied by the certificate of title dul yassigned, unless otherwise provided in this chapter. If a certificate of title previously has not been issued for the off-highwa ymotorcycle or all-purpose vehicle, the application, unless otherwise provided in this chapter, shall be accompanied b ya manufacturer's or importer's certificate; by a sworn statement of ownership; or by a certificate of title, bill of sale, or other evidence of ownership required by law of another state from which the off-highway motorcycle or all-purpose vehicle was brought into this state. The registrar, in accordance with Chapter 119. of the Revised Code, shall prescribe the types of additional documentation sufficient to establish proof of ownership, including, but not limited to, receipts from the purchase of parts or components, photographs, and affidavits of other persons.

For purposes of the transfer of a certificate of title, if the clerk is satisfied that a secured party has duly discharged a lien notation but has not canceled the lien notation with a clerk, the clerk may cancel the lien notation on the automated title processing system and notify the clerk of the county of origin.

In the case of the sale of an off-highway motorcycle or all-purpose vehicle by a dealer to a general purchaser or user, the certificate of title shall be obtained in the name of the purchaser by the dealer upon application signed by the purchaser. In all other cases, the certificate shall be obtained by the purchaser. In all cases of transfer of an off-highway motorcycle or all-purpose vehicle, the application for certificate of title shall be filed within thirty days after the later of the date of purchase or assignment of ownership of the off-highway motorcycle or all-purpose vehicle. If the application for certificate of title is not filed within thirty days after the later of the date of purchase or assignment of ownership of the off-highwa ymotorcycle or all-purpose vehicle, the clerk shall charge a late filing fee of five dollars in addition to the fee prescribed b ysection 4519.59 of the Revised Code. The clerk shall retain the entire amount of each late filing fee.

Except in the case of an off-highway motorcycle or all-purpose vehicle purchased prior to July 1, 1999, the clerk shall refuse to accept an application for certificate of title unless the applicant either tenders with the application payment of all taxes levied by or pursuant to Chapter 5739. or 5741. of the Revised Code based on the purchaser's county of residence, or submits either of the following:

(A) A receipt issued by the tax commissioner or a clerk of courts showing payment of the tax;

(B) An exemption certificate, in any form prescribed by the tax commissioner, that specifies why the purchase is not subject to the tax imposed by Chapter 5739. or 5741. of the Revised Code.

Payment of the tax shall be made in accordance with division (E) of section 4505.06 of the Revised Code and any rules issued b ythe tax commissioner. When a dealer submits payment of the tax to the clerk, the dealer shall retain any discount to which the dealer is entitled under section 5739.12 of the Revised Code. The clerk shall issue a receipt in the form prescribed b ythe tax commissioner to any applicant who tenders payment of the tax with the application for a certificate of title. If the application for a certificate of title is for an off-highway motorcycle or all-purpose vehicle purchased prior to July 1, 1999, the clerk shall accept the application without payment of the taxes levied by or pursuant to Chapter 5739. or 5741. of the Revised Code or presentation of either of the items listed in division (A) or (B) of this section.

For receiving and disbursing such taxes paid to the clerk by a resident of the clerk's county, the clerk ma yretain a poundage fee of one and one-hundredth per cent of the taxes collected, which shall be paid into the certificate of title administration fund created by section 325.33 of the Revised Code. The clerk shall not retain a poundage fee from payments of taxes by persons who do not reside in the clerk's county.

A clerk, however, may retain from the taxes paid to the clerk an amount equal to the poundage fees associated with certificates of title issued by other clerks of courts of common pleas to applicants who reside in the first clerk's county. The registrar, in consultation with the tax commissioner and the clerks of the courts of common pleas, shall develop a report from the automated title processing system that informs each clerk of the amount of the poundage fees that the clerk is permitted to retain from those taxes because of certificates of title issued by the clerks of other counties to applicants who reside in the first clerk's county.

In the case of casual sales of off-highway motorcycles or all-purpose vehicles that are subject to the tax imposed b yChapter 5739. or 5741. of the Revised Code, the purchase price for the purpose of determining the tax shall be the purchase price on an affidavit executed and filed with the clerk by the seller on a form to be prescribed by the registrar, which shall be prima-facie evidence of the price for the determination of the tax.

In addition to the information required by section 4519.57 of the Revised Code, each certificate of title shall contain in bold lettering the following notification and statements: "WARNING TO TRANSFEROR AND TRANSFEREE (SELLER AND BUYER): You are required b ylaw to state the true selling price. A false statement is in violation of section 2921.13 of the Revised Code and is punishable by six months imprisonment or a fine of up to one thousand dollars, or both. All transfers are audited by the department of taxation. The seller and buyer must provide any information requested by the department of taxation. The buyer may be assessed any additional tax found to be due."

The clerk shall forward all payments of taxes, less poundage fees, to the treasurer of state in a manner to be prescribed b ythe tax commissioner and shall furnish information to the commissioner as the commissioner may require.

Every clerk shall have the capability to transact b yelectronic means all procedures and transactions relating to the issuance of certificates of title for off-highway motorcycles and all-purpose vehicles that are described in the Revised Code as being accomplished by electronic means.

Effective Date: 06-06-2004



Section 4519.551 - Use of term sworn to in casual sales.

Notwithstanding any general requirement in this chapter to the effect that an application for a certificate of title to an off-highway motorcycle or all-purpose vehicle shall be "sworn to" or shall be "sworn to before a notary public or other officer empowered to administer oaths," that requirement shall apply only in the case of a transfer of an off-highway motorcycle or all-purpose vehicle between parties in the course of a sale by a person other than a registered dealer to a person who purchases the off-highway motorcycle or all-purpose vehicle for use as a consumer.

Effective Date: 10-31-2001



Section 4519.56 - Application contents.

(A) An application for a certificate of title shall be sworn to before a notary public or other officer empowered to administer oaths by the lawful owner or purchaser of the off-highway motorcycle or all-purpose vehicle and shall contain at least the following information in a form and together with any other information the registrar of motor vehicles may require:

(1) Name, address, and social security number or employer's tax identification number of the applicant;

(2) Statement of how the off-highway motorcycle or all-purpose vehicle was acquired;

(3) Name and address of the previous owner;

(4) A statement of all liens, mortgages, or other encumbrances on the off-highway motorcycle or all-purpose vehicle, and the name and address of each holder thereof;

(5) If there are no outstanding liens, mortgages, or other encumbrances, a statement of that fact;

(6) A description of the off-highway motorcycle or all-purpose vehicle, including the make, year, series or model, if any, body type, and manufacturer's vehicle identification number.

If the off-highway motorcycle or all-purpose vehicle contains a permanent identification number placed thereon by the manufacturer, this number shall be used as the vehicle identification number. Except as provided in division (B) of this section, if the application for a certificate of title refers to an off-highway motorcycle or all-purpose vehicle that contains such a permanent identification number, but for which no certificate of title has been issued previously by this state, the application shall be accompanied by a physical inspection certificate as described in that division.

If there is no manufacturer's vehicle identification number or if the manufacturer's vehicle identification number has been removed or obliterated, the registrar, upon receipt of a prescribed application and proof of ownership, but prior to issuance of a certificate of title, shall assign a vehicle identification number for the off-highway motorcycle or all-purpose vehicle. This assigned vehicle identification number shall be permanently affixed to or imprinted upon the off-highway motorcycle or all-purpose vehicle by the state highway patrol. The state highway patrol shall assess a fee of fifty dollars for affixing the number to the off-highway motorcycle or all-purpose vehicle and shall deposit each such fee in the state highway safety fund established by section 4501.06 of the Revised Code.

(B) Except in the case of a new off-highway motorcycle or all-purpose vehicle sold by a dealer title to which is evidenced by a manufacturer's or importer's certificate, if the application for a certificate of title refers to an off-highway motorcycle or all-purpose vehicle that contains a permanent identification number placed thereon by the manufacturer, but for which no certificate of title previously has been issued by this state, the application shall be accompanied by a physical inspection certificate issued by the department of public safety verifying the make, year, series or model, if any, body type, and manufacturer's vehicle identification number of the off-highway motorcycle or all-purpose vehicle for which the certificate of title is desired. The physical inspection certificate shall be in such form as is designated by the registrar. The physical inspection shall be made at a deputy registrar's office or at an established place of business operated by a licensed motor vehicle dealer. The deputy registrar or motor vehicle dealer may charge a maximum fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for conducting the physical inspection.

The clerk of the court of common pleas shall charge a fee of one dollar and fifty cents for the processing of each physical inspection certificate. The clerk shall retain fifty cents of the one dollar and fifty cents so charged and shall pay the remaining one dollar to the registrar by monthly returns, which shall be forwarded to the registrar not later than the fifth day of the month next succeeding that in which the certificate is received by the clerk. The registrar shall pay such remaining sums into the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

Effective Date: 06-06-2001; 09-16-2004



Section 4519.57 - Issuing physical certificate.

(A) When the clerk of a court of common pleas issues a physical certificate of title for an off-highway motorcycle or all-purpose vehicle, the clerk shall issue it over the clerk's official seal. The front side of each physical certificate of title shall contain the information required in the application for it as prescribed by section 4519.56 of the Revised Code, spaces for the dates of notation and cancellation of two liens, mortgages, or encumbrances, and any other pertinent information as may be required by the registrar of motor vehicles, but shall contain neither the social security number nor taxpayer identification number of the applicant. The reverse side of each physical certificate of title shall contain all of the information specified in division (F) of section 4505.07 of the Revised Code. An assignment of certificate of title before a notary public or other officer empowered to administer oaths shall appear on the reverse side of each physical certificate of title in the form to be prescribed by the registrar. The assignment form shall include a warranty that the signer is the owner of the off-highway motorcycle or all-purpose vehicle and that there are no mortgages, liens, or encumbrances on the off-highway motorcycle or all-purpose vehicle except as are noted on the face of the certificate of title.

Physical certificates of title also shall bear a statement that liens applicable to the off-highway motorcycle or all-purpose vehicle other than the two for which there are spaces on the certificates may exist and, if so, are entered into the automated title processing system.

(B) An electronic certificate of title is an electronic record stored in the automated title processing system that establishes ownership of an off-highway motorcycle or all-purpose vehicle, as well as any security interests that exist in that off-highway motorcycle or all-purpose vehicle.

Effective Date: 10-31-2001; 09-16-2004



Section 4519.58 - Issuing duplicate certificate.

(A) When the clerk of a court of common pleas issues a physical certificate of title, the clerk shall issue the certificate of title on a form and in a manner prescribed by the registrar of motor vehicles. The clerk shall file a copy of the physical evidence for the creation of the certificate of title in a manner prescribed by the registrar. A clerk may retain digital images of documents used as evidence for issuance of a certificate of title. Certified printouts of documents retained as digital images shall have the same evidentiary value as the original physical documents. The record of the issuance of the certificate of title shall be maintained in the automated title processing system. The clerk shall sign and affix the clerk's seal to the original certificate of title and, if there are no liens on the off-highway motorcycle or all-purpose vehicle, shall deliver the certificate to the applicant or the selling dealer. Except as otherwise provided in this section, if there are one or more liens on the off-highway motorcycle or all-purpose vehicle, the certificate of title shall be delivered to the holder of the first lien. If the certificate of title is obtained by a dealer on behalf of the applicant and there are one or more liens on the off-highway motorcycle or all-purpose vehicle, the clerk shall issue a certificate of title and may issue a memorandum certificate of title. The certificate of title and memorandum certificate of title, if issued, shall be delivered to the holder of the first lien or the selling dealer, who shall deliver the certificate of title to the holder of the first lien and the memorandum certificate of title to the applicant. The selling dealer also may make arrangements with the clerk to have the clerk deliver the memorandum certificate of title to the applicant.

(B) The registrar shall prescribe a uniform method of numbering certificates of title. The numbering shall be in such manner that the county of issuance is indicated. Numbers shall be assigned to certificates of title in the manner prescribed by the registrar. The clerk shall file all certificates of title according to the rules to be prescribed by the registrar, and the clerk shall maintain in the clerk's office indexes for the certificates of title.

The clerk need not retain on file any current certificates of title, current duplicate certificates of title, current memorandum certificates of title, or current salvage certificates of title, or supporting evidence of them, covering any off-highway motorcycle or all-purpose vehicle for a period longer than seven years after the date of their filing; thereafter, the documents and supporting evidence may be destroyed. The clerk need not retain on file any inactive records, including certificates of title, duplicate certificates of title, or memorandum certificates of title, or supporting evidence of them, including the electronic record described in section 4519.55 of the Revised Code, covering any off-highway motorcycle or all-purpose vehicle for a period longer than five years after the date of their filing; thereafter, the documents and supporting evidence may be destroyed.

The automated title processing system shall contain all active records and an index of the active records, and shall contain a record and index of all inactive titles for ten years, and a record and index of all inactive titles for manufactured and mobile homes for thirty years. If the clerk provides a written copy of any information contained in the database, the copy shall be considered the original for purposes of the clerk certifying the record of such information for use in any legal proceedings.

(C) Except as provided in this division, the clerk shall issue a physical certificate of title to an applicant unless the applicant specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title. In the case of a title application that is submitted electronically to the clerk, the clerk shall issue an electronic certificate of title unless the applicant requests the issuance of a physical certificate of title. The fact that a physical certificate of title is not issued for an off-highway motorcycle or all-purpose vehicle does not affect ownership of the motorcycle or vehicle. In that case, when the clerk completes the process of entering certificate of title application information into the automated title processing system, the effect of the completion of the process is the same as if the clerk actually issued a physical certificate of title for the motorcycle or vehicle.

(D) An electronic dealer who applies for a certificate of title on behalf of a customer who purchases an off-highway motorcycle or all-purpose vehicle from the dealer may print a non-negotiable evidence of ownership for the customer if the customer so requests. The authorization to print the non-negotiable evidence of ownership shall come from the clerk with whom the dealer makes application for the certificate of title for the customer, but the printing by the dealer does not create an agency relationship of any kind between the dealer and the clerk.

(E) The owner of the off-highway motorcycle or all-purpose vehicle may apply at any time to a clerk of a court of common pleas for a non-negotiable evidence of ownership for the off-highway motorcycle or all-purpose vehicle.

Effective Date: 10-31-2001; 09-16-2004; 03-29-2005



Section 4519.59 - Fees.

(A)

(1) The clerk of a court of common pleas shall charge and retain fees as follows:

(a) Fifteen dollars for each certificate of title or duplicate certificate of title including the issuance of a memorandum certificate of title, authorization to print a non-negotiable evidence of ownership described in division (D) of section 4519.58 of the Revised Code, non-negotiable evidence of ownership printed by the clerk under division (E) of that section, and notation of any lien on a certificate of title that is applied for at the same time as the certificate of title. The clerk shall retain eleven dollars and fifty cents of that fee for each certificate of title when there is a notation of a lien or security interest on the certificate of title, twelve dollars and twenty-five cents when there is no lien or security interest noted on the certificate of title, and eleven dollars and fifty cents for each duplicate certificate of title.

(b) Five dollars for each certificate of title with no security interest noted that is issued to a licensed motor vehicle dealer for resale purposes. The clerk shall retain two dollars and twenty-five cents of that fee.

(c) Five dollars for each memorandum certificate of title or non-negotiable evidence of ownership that is applied for separately. The clerk shall retain that entire fee.

(2) The fees that are not retained by the clerk shall be paid to the registrar of motor vehicles by monthly returns, which shall be forwarded to the registrar not later than the fifth day of the month next succeeding that in which the certificate is forwarded or that in which the registrar is notified of a lien or cancellation of a lien.

(B)

(1) The registrar shall pay twenty-five cents of the amount received for each certificate of title that is issued to a motor vehicle dealer for resale , one dollar for certificates of title issued with a lien or security interest noted on the certificate of title, and twenty-five cents for each certificate of title with no lien or security interest noted on the certificate oftitle into the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

(2) Fifty cents of the amount received for each certificate of title shall be paid by the registrar as follows:

(a) Four cents shall be paid into the state treasury to the credit of the motor vehicle dealers board fund created in section 4505.09 of the Revised Code, for use as described in division (B)(2)(a) of that section.

(b) Twenty-one cents shall be paid into the highway operating fund.

(c) Twenty-five cents shall be paid into the state treasury to the credit of the motor vehicle sales audit fund created in section 4505.09 of the Revised Code, for use as described in division (B)(2)(c) of that section.

(3) Two dollars of the amount received by the registrar for each certificate of title shall be paid into the state treasury to the credit of the automated title processing fund created in section 4505.09 of the Revised Code, for use as described in divisions (B)(3)(a) and (c) of that section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-31-2001; 2007 HB67 07-03-2007



Section 4519.60 - Transfer of ownership by operation of law.

In the event of the transfer of ownership of an off-highway motorcycle or all-purpose vehicle by operation of law, as upon inheritance, devise, bequest, order in bankruptcy, insolvency, replevin, or execution of sale, or when repossession is had upon default in performance of the terms of a security agreement as provided in Chapter 1309. of the Revised Code, a clerk of a court of common pleas, upon the surrender of the prior certificate of title or the manufacturer's or importer's certificate, or, when that is not possible, upon presentation to the clerk of satisfactory proof of ownership and rights of possession to the off-highway motorcycle or all-purpose vehicle, and upon payment of the fee prescribed in section 4519.59 of the Revised Code and presentation of an application for certificate of title, may issue to the applicant a certificate of title to the off-highway motorcycle or all-purpose vehicle. Only an affidavit by the person or agent of the person to whom possession of the off-highway motorcycle or all-purpose vehicle has passed, setting forth the facts entitling the person to the possession and ownership, together with a copy of the journal entry, court order, or instrument upon which the claim of possession and ownership is founded, is satisfactory proof of ownership and right of possession. If the applicant cannot produce that proof of ownership, the applicant may apply directly to the registrar of motor vehicles and submit the evidence the applicant has, and the registrar, upon finding the evidence sufficient, may authorize the clerk to issue a certificate of title. If, from the records in the office of the clerk, there appears to be any lien on the off-highway motorcycle or all-purpose vehicle, the certificate of title shall contain a statement of the lien unless the application is accompanied by proper evidence of its extinction.

Effective Date: 10-31-2001



Section 4519.61 - Surrender and cancelling certificate.

(A) Each owner of an off-highway motorcycle or all-purpose vehicle and each person mentioned as owner in the last certificate of title, when the off-highway motorcycle or all-purpose vehicle is dismantled, destroyed, or changed in such manner that it loses its character as an off-highway motorcycle or all-purpose vehicle, or changed in such manner that it is not the off-highway motorcycle or all-purpose vehicle described in the certificate of title, shall surrender the certificate of title to a clerk of a court of common pleas, and the clerk, with the consent of the holders of any liens noted on the certificate of title, then shall enter a cancellation upon the clerk's records and shall notify the registrar of motor vehicles of the cancellation.

Upon the cancellation of a certificate of title in the manner prescribed by this section, any clerk and the registrar may cancel and destroy all certificates and all memorandum certificates in that chain of title.

(B) If an Ohio certificate of title or salvage certificate of title to an off-highway motorcycle or all-purpose vehicle is assigned to a salvage dealer, the dealer shall not be required to obtain an Ohio certificate of title or a salvage certificate of title to the off-highway motorcycle or all-purpose vehicle in the dealer's own name if the dealer dismantles or destroys the off-highway motorcycle or all-purpose vehicle, completes the assignment on the certificate of title or salvage certificate of title, indicates the number of the dealer's motor vehicle salvage dealer's license on it, marks "FOR DESTRUCTION" across the face of the certificate of title or salvage certificate of title, and surrenders the certificate of title or salvage certificate of title to a clerk of a court of common pleas as provided in division (A) of this section. If the salvage dealer retains the off-highway motorcycle or all-purpose vehicle for resale, the salvage dealer shall make application for a salvage certificate of title to the off-highway motorcycle or all-purpose vehicle in the salvage dealer's own name as provided in division (C)(1) of this section.

(C)

(1) When an insurance company declares it economically impractical to repair the off-highway motorcycle or all-purpose vehicle and has paid an agreed price for the purchase of the off-highway motorcycle or all-purpose vehicle to any insured or claimant owner, the insurance company shall receive the certificate of title and off-highway motorcycle or all-purpose vehicle and proceed as follows. Within thirty days, the insurance company shall deliver the certificate of title to a clerk of a court of common pleas and shall make application for a salvage certificate of title. The clerk shall issue the salvage certificate of title on a form, prescribed by the registrar, that shall be easily distinguishable from the original certificate of title and shall bear the same information as the original certificate of title except that it may bear a different number from that of the original certificate of title. Except as provided in division (C)(2) of this section, the salvage certificate of title shall be assigned by the insurance company to a salvage dealer or any other person for use as evidence of ownership upon the sale or other disposition of the off-highway motorcycle or all-purpose vehicle, and the salvage certificate of title shall be transferable to any other person. The clerk of the court of common pleas shall charge a fee of four dollars for the cost of processing each salvage certificate of title.

(2) If an insurance company considers an off-highway motorcycle or all-purpose vehicle as described in division (C)(1) of this section to be impossible to restore to normal operation, the insurance company may assign the certificate of title to the off-highway motorcycle or all-purpose vehicle to a salvage dealer or scrap metal processing facility and send the assigned certificate of title to the clerk of the court of common pleas of any county . The insurance company shall mark the face of the certificate of title "FOR DESTRUCTION" and shall deliver a photocopy of the certificate of title to the salvage dealer or scrap metal processing facility for its records.

(3) If an insurance company declares it economically impractical to repair an off-highway motorcycle or all-purpose vehicle, agrees to pay to the insured or claimant owner an amount in settlement of a claim against a policy of motor vehicle insurance covering the off-highway motorcycle or all-purpose vehicle, and agrees to permit the insured or claimant owner to retain possession of the off-highway motorcycle or all-purpose vehicle, the insurance company shall not pay the insured or claimant owner any amount in settlement of the insurance claim until the owner obtains a salvage certificate of title to the vehicle and furnishes a copy of the salvage certificate of title to the insurance company.

(D) When a self-insured organization, rental or leasing company, or secured creditor becomes the owner of an off-highway motorcycle or all-purpose vehicle that is burned, damaged, or dismantled and is determined to be economically impractical to repair, the self-insured organization, rental or leasing company, or secured creditor shall do one of the following:

(1) Mark the face of the certificate of title to the off-highway motorcycle or all-purpose vehicle "FOR DESTRUCTION" and surrender the certificate of title to a clerk of a court of common pleas for cancellation as described in division (A) of this section. The self-insured organization, rental or leasing company, or secured creditor then shall deliver the off-highway motorcycle or all-purpose vehicle, together with a photocopy of the certificate of title, to a salvage dealer or scrap metal processing facility and shall cause the off-highway motorcycle or all-purpose vehicle to be dismantled, flattened, crushed, or destroyed.

(2) Obtain a salvage certificate of title to the off-highway motorcycle or all-purpose vehicle in the name of the self-insured organization, rental or leasing company, or secured creditor, as provided in division (C)(1) of this section, and then sell or otherwise dispose of the off-highway motorcycle or all-purpose vehicle. If the off-highway motorcycle or all-purpose vehicle is sold, the self-insured organization, rental or leasing company, or secured creditor shall obtain a salvage certificate of title to the off-highway motorcycle or all-purpose vehicle in the name of the purchaser from a clerk of a court of common pleas.

(E) If an off-highway motorcycle or all-purpose vehicle titled with a salvage certificate of title is restored for operation, application shall be made to a clerk of a court of common pleas for a certificate of title after inspection by the state highway patrol. The inspection shall include establishing proof of ownership and an inspection of the motor number and vehicle identification number of the off-highway motorcycle or all-purpose vehicle and of documentation or receipts for the materials used in restoration by the owner of the off-highway motorcycle or all-purpose vehicle being inspected, which documentation or receipts shall be presented at the time of inspection. Upon successful completion of the inspection, the state highway patrol shall issue to the owner a completed inspection form. The clerk, upon submission of the completed inspection form and surrender of the salvage certificate of title, shall issue a certificate of title for a fee prescribed by the registrar. The certificate of title shall be in the same form as the original certificate of title and shall bear the words "REBUILT SALVAGE" in black boldface letters on its face. Every subsequent certificate of title, memorandum certificate of title, or certified copy of a certificate of title or memorandum certificate of title issued for the off-highway motorcycle or all-purpose vehicle also shall bear the words "REBUILT SALVAGE" in black boldface letters on its face. The exact location on the face of the certificate of title of the words "REBUILT SALVAGE" shall be determined by the registrar, who shall develop an automated procedure within the automated title processing system to comply with this division. The clerk shall use reasonable care in performing the duties imposed on the clerk by this division in issuing a certificate of title pursuant to this division, but the clerk is not liable for errors or omissions of the clerk of courts, the clerk's deputies, or the automated title processing system in the performance of such duties. A fee of fifty dollars shall be assessed by the state highway patrol for each inspection made pursuant to this division.

(F) No off-highway motorcycle or all-purpose vehicle the certificate of title to which has been marked "FOR DESTRUCTION" and surrendered to a clerk of a court of common pleas shall be used for anything except parts and scrap metal.

Effective Date: 10-31-2001; 09-16-2004



Section 4519.62 - Duplicate and memorandum certificates.

In the event of a lost or destroyed certificate of title, application shall be made to a clerk of a court of common pleas, by the owner of the off-highway motorcycle or all-purpose vehicle, or the holder of a lien on it, for a certified copy of the certificate, upon a form prescribed by the registrar of motor vehicles and accompanied by the fee prescribed by section 4519.59 of the Revised Code. The application shall be signed and sworn to by the person making the application, and the clerk shall issue a certified copy of the certificate of title to the person entitled to receive it under this chapter. The certified copy shall be plainly marked across its face with the word "duplicate," and any subsequent purchaser of the off-highway motorcycle or all-purpose vehicle in the chain of title originating through the certified copy acquires only such rights in the off-highway motorcycle or all-purpose vehicle as the original holder of the certified copy had. Any purchaser of the off-highway motorcycle or all-purpose vehicle, at the time of purchase, may require the seller of the same to indemnify the purchaser and all subsequent purchasers of the off-highway motorcycle or all-purpose vehicle against any loss that the purchaser or subsequent purchasers may suffer by reason of any claim presented upon the original certificate. In the event of the recovery of the original certificate of title by the owner, the owner shall surrender it immediately to the clerk for cancellation.

The holder of a certificate of title for an off-highway motorcycle or all-purpose vehicle upon which is noted an existing lien, encumbrance, or mortgage, may make application at any time to a clerk for a memorandum certificate, which application shall be made in the form prescribed by the registrar and signed and sworn to by the applicant. Upon receipt of the application, if it appears to be correct, together with the fee prescribed by section 4519.59 of the Revised Code, the clerk shall issue to the applicant a memorandum certificate for the off-highway motorcycle or all-purpose vehicle. If the memorandum certificate is lost or destroyed, the holder of it may obtain a certified copy of it upon the filing of an application with the clerk on a form prescribed by the registrar, accompanied by the fee prescribed in section 4519.59 of the Revised Code. The memorandum certificate is not assignable and constitutes no evidence of title or of right to transfer or encumber the off-highway motorcycle or all-purpose vehicle described in it.

Effective Date: 10-31-2001



Section 4519.63 - Fees for supplying title information and copies.

(A) The registrar of motor vehicles or the clerk of the court of common pleas, upon the application of any person and payment of the proper fee, may prepare and furnish title information regarding off-highway motorcycles and all-purpose vehicles in the form and subject to any territorial division or other classification as they may direct. The registrar or the clerk may search the records of the bureau of motor vehicles regarding off-highway motorcycles and all-purpose vehicles and furnish reports of those records under the signature of the registrar or the clerk.

(B)

(1) Fees for lists containing title information shall be charged and collected as follows:

(a) For lists containing three thousand titles or more, twenty-five dollars per thousand or part thereof;

(b) For each report of a search of the records, two dollars per copy except that on and after October 1, 2009, the fee shall be five dollars per copy. The registrar and clerk may certify copies of records generated by an automated title processing system.

(2) A copy of any such report shall be taken as prima-facie evidence of the facts therein stated in any court of the state. The registrar and the clerk shall furnish information on any title without charge to state highway patrol troopers, sheriffs, chiefs of police, or the attorney general. The clerk also may provide a copy of a certificate of title to a public agency without charge.

(C)

(1) Those fees collected by the registrar as provided in division (B)(1)(a) of this section shall be paid to the treasurer of state to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Those fees collected by the clerk as provided in division (B)(1)(a) of this section shall be paid to the certificate of title administration fund created by section 325.33 of the Revised Code.

(2) Prior to October 1, 2009, the registrar shall pay those fees the registrar collects under division (B)(1)(b) of this section into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Prior to October 1, 2009, the clerk shall pay those fees the clerk collects under division (B)(1)(b) of this section to the certificate of title administration fund created by section 325.33 of the Revised Code.

(3) On and after October 1, 2009, the registrar shall pay two dollars of each fee the registrar collects under division (B)(1)(b) of this section into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code. Of the remaining three dollars of each such fee the registrar collects, the registrar shall deposit sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established under section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

(4) On and after October 1, 2009, the clerk of the court of common pleas shall retain two dollars of each fee the clerk collects under division (B)(1)(b) of this section and deposit that two dollars into the certificate of title administration fund created by section 325.33 of the Revised Code. The clerk shall forward the remaining three dollars to the registrar not later than the fifth day of the month next succeeding that in which the transaction occurred. Of that remaining three dollars, the registrar shall deposit sixty cents into the state treasury to the credit of the trauma and emergency medical services fund established in section 4513.263 of the Revised Code, sixty cents into the state treasury to the credit of the homeland security fund established under section 5502.03 of the Revised Code, thirty cents into the state treasury to the credit of the investigations fund established in section 5502.131 of the Revised Code, one dollar and twenty-five cents into the state treasury to the credit of the emergency management agency service and reimbursement fund established in section 5502.39 of the Revised Code, and twenty-five cents into the state treasury to the credit of the justice program services fund established in section 5502.67 of the Revised Code.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 07-01-1999



Section 4519.631 - Public access to title information via electronic means.

The registrar of motor vehicles shall enable the public to access off-highway motorcycle and all-purpose vehicle title information via electronic means. No fee shall be charged for this access. The title information that must be so accessible is only the title information that is in an electronic format at the time a person requests this access.

The registrar shall establish procedures governing this access. The procedures may be established by rule in accordance with Chapter 119. of the Revised Code. In adopting the rules, the registrar shall confer with the clerks of the courts of common pleas.

Access by the public to off-highway motorcycle and all-purpose vehicle title information under this section shall comply with all restrictions contained in the Revised Code and federal law that govern the disclosure of that information.

Effective Date: 10-31-2001; 09-16-2004



Section 4519.64 - Appointing agents to sign.

Manufacturers and importers of off-highway motorcycles or all-purpose vehicles shall appoint and authorize agents who shall sign manufacturer's or importer's certificates. The registrar of motor vehicles may require that a certified copy of a list containing the names and the facsimile signatures of the authorized agents be furnished to the registrar and be forwarded to each clerk of the court of common pleas in the respective counties within the state, and the registrar may prescribe the form of authorization to be used by the manufacturers or importers and the method of certification of the names of the agents.

Effective Date: 07-01-1999



Section 4519.65 - Administration of oaths.

The clerk of the court of common pleas and the clerk's deputies may administer oaths on any application or affidavit required by this chapter.

Effective Date: 07-01-1999



Section 4519.66 - Prohibited acts.

(A) No person shall do any of the following:

(1) Operate in this state an off-highway motorcycle or all-purpose vehicle without having a certificate of title for the off-highway motorcycle or all-purpose vehicle, if such a certificate is required by this chapter to be issued for the off-highway motorcycle or all-purpose vehicle, or, if a physical certificate of title has not been issued for it, operate an off-highway motorcycle or all-purpose vehicle knowing that the ownership information relating to the motorcycle or vehicle has not been entered into the automated title processing system by a clerk of a court of common pleas;

(2) Operate in this state an off-highway motorcycle or all-purpose vehicle if a certificate of title to the off-highway motorcycle or all-purpose vehicle has been issued and then has been canceled;

(3) Fail to surrender any certificate of title upon cancellation of it by the registrar of motor vehicles and notice of the cancellation as prescribed in this chapter;

(4) Fail to surrender the certificate of title to a clerk of a court of common pleas as provided in this chapter, in case of the destruction or dismantling of, or change in, the off-highway motorcycle or all-purpose vehicle described in the certificate of title;

(5) Violate any provision of sections 4519.51 to 4519.70 of the Revised Code for which no penalty is otherwise provided or any lawful rules adopted pursuant to those sections;

(6) Operate in this state an off-highway motorcycle or all-purpose vehicle knowing that the certificate of title to or ownership of the motorcycle or vehicle as otherwise reflected in the automated title processing system has been canceled.

(B) Whoever violates this section shall be fined not more than two hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4519.67 - Additional prohibited acts.

(A) No person shall do any of the following:

(1) Procure or attempt to procure a certificate of title to an off-highway motorcycle or all-purpose vehicle, or pass or attempt to pass a certificate of title or any assignment of a certificate of title to an off-highway motorcycle or all-purpose vehicle, or in any other manner gain or attempt to gain ownership to an off-highway motorcycle or all-purpose vehicle, knowing or having reason to believe that the off-highway motorcycle or all-purpose vehicle has been stolen;

(2) Sell or offer for sale in this state an off-highway motorcycle or all-purpose vehicle on which the manufacturer's or assigned vehicle identification number has been destroyed, removed, covered, altered, or defaced with knowledge of the destruction, removal, covering, alteration, or defacement of the manufacturer's or assigned vehicle identification number;

(3) Except as otherwise provided in this chapter, sell or transfer an off-highway motorcycle or all-purpose vehicle without delivering to the purchaser or transferee of it a certificate of title, or a manufacturer's or importer's certificate to it, assigned to the purchaser as provided for in this chapter.

(B) Whoever violates this section shall be fined not more than five thousand dollars, imprisoned in the county jail or workhouse not less than six months nor more than one year or in the penitentiary not less than one year nor more than five years, or both.

Effective Date: 01-01-2004



Section 4519.68 - Effect of secured transaction restrictions.

(A)

(1) Chapter 1309. of the Revised Code does not permit or require the deposit, filing, or other record of a security interest covering an off-highway motorcycle or all-purpose vehicle, except as provided in division (A)(2) of this section.

(2) Chapter 1309. of the Revised Code applies to a security interest in an off-highway motorcycle or all-purpose vehicle held as inventory, as defined in section 1309.102 of the Revised Code, for sale by a dealer. The security interest has priority over creditors of the dealer as provided in Chapter 1309. of the Revised Code without notation of the security interest on a certificate of title, without entry of a notation of the security interest into the automated title processing system if a physical certificate of title has not been issued, or without the retention of a manufacturer's or importer's certificate.

(B) Subject to division (A) of this section, any security agreement covering a security interest in an off-highway motorcycle or all-purpose vehicle, if a notation of the agreement has been made by a clerk of a court of common pleas on the face of the certificate of title or if the clerk has entered a notation of the agreement into the automated title processing system if a physical certificate of title has not been issued, is valid as against the creditors of the debtor, whether armed with process or not, and against subsequent purchasers, secured parties, and other lienholders or claimants. All security interests, liens, mortgages, and encumbrances entered into the automated title processing system in relation to a particular certificate of title, regardless of whether a physical certificate of title is issued, take priority according to the order of time in which they are entered into the automated title processing system by the clerk. Exposure for sale of any off-highway motorcycle or all-purpose vehicle by its owner, with the knowledge or with the knowledge and consent of the holder of any security interest, lien, mortgage, or encumbrance on it, does not render the security interest, lien, mortgage, or encumbrance ineffective as against the creditors of the owner, or against holders of subsequent security interests, liens, mortgages, or encumbrances upon the off-highway motorcycle or all-purpose vehicle.

The secured party, upon presentation of evidence of a security interest to a clerk of a court of common pleas, together with the certificate of title if a physical certificate of title for the off-highway motorcycle or all-purpose vehicle exists, and the fee prescribed by section 4519.59 of the Revised Code, may have a notation of the security interest made . Unless the secured party specifically requests the clerk not to issue a physical certificate of title and instead to issue an electronic certificate of title, the clerk, over the clerk's signature and seal of office, shall issue a new original certificate of title from the automated title processing system that indicates the security interest and the date of the security interest.

If a security interest is fully discharged as a result of its holder's receipt of good funds in the correct amount and if the holder holds a physical certificate of title, the holder shall note the discharge of the security interest over the holder's signature on the face of the certificate of title, or over the holder's signature on a form prescribed by the registrar of motor vehicles when there is no space for the discharge on the face of the certificate of title. Except as otherwise provided in this section, prior to delivering the certificate of title to the owner, the holder or the holder's agent shall convey the certificate of title or a separate sworn statement of the discharge of the security interest to a clerk. The conveyance shall occur not more than seven business days after the date good funds in the correct amount to discharge fully the security interest have been credited to an account of the holder, provided the holder has been provided accurate information concerning the off-highway motorcycle or all-purpose vehicle. Conveyance of the certificate of title or separate sworn statement of the discharge within the required seven business days may be indicated by postmark or receipt by a clerk within that period. If the discharge of the security interest appears to be genuine, the clerk shall note the cancellation of the security interest on the face of the certificate of title, if it was so conveyed, and also shall note it in the automated title processing system .

If a security interest is fully discharged as a result of its holder's receipt of good funds in the correct amount and the holder does not hold a physical certificate of title, when the holder notifies a clerk of the discharge of its security interest, the holder at that time also may request the clerk to issue a physical certificate of title to the off-highway motorcycle or all-purpose vehicle. The request shall specify whether the clerk is to send the certificate of title directly to the owner or to the holder or the holder's agent for transmission to the owner. If such a request is made, the clerk shall issue a physical certificate of title and send it to the specified person.

The clerk shall not honor such a request for a physical certificate of title if it is not made by the holder at the same time as the holder's notification to the clerk of the discharge of its security interest.

(C) In all cases, a secured party may choose to present a clerk with evidence of a security interest via electronic means, and the clerk shall enter the security interest into the automated title processing system. A secured party also may choose to notify a clerk of the discharge of its security interest via electronic means, and the clerk shall enter the cancellation into the automated title processing system.

(D) If a physical certificate of title has not been issued for an off-highway motorcycle or all-purpose vehicle and all the security interests relating to that motorcycle or vehicle have been discharged, the owner of the motorcycle or vehicle may obtain a physical certificate of title from the clerk of any court of common pleas upon payment of the fee specified in section 4519.59 of the Revised Code.

(E) If a clerk of a court of common pleas, other than the clerk of the court of common pleas of the county in which the owner of an off-highway motorcycle or all-purpose vehicle resides, enters a notation of the existence of, or the cancellation of, a security interest relating to the off-highway motorcycle or all-purpose vehicle, the clerk shall transmit the data relating to the notation to the automated title processing system.

Effective Date: 10-31-2001; 09-16-2004



Section 4519.69 - Application accompanied by physical inspection certificate.

If the application for a certificate of title refers to an off-highway motorcycle or all-purpose vehicle last previously registered in another state, the application shall be accompanied by a physical inspection certificate issued by the department of public safety verifying the make, year, series or model, if any, body type, and manufacturer's identification number of the off-highway motorcycle or all-purpose vehicle for which the certificate of title is desired. The physical inspection certificate shall be in such form as is designated by the registrar of motor vehicles. The physical inspection of the off-highway motorcycle or all-purpose vehicle shall be made at a deputy registrar's office, or at an established place of business operated by a licensed motor vehicle dealer. Additionally, the physical inspection of a salvage off-highway motorcycle or all-purpose vehicle owned by an insurance company may be made at an established place of business operated by a salvage motor vehicle dealer licensed under Chapter 4738. of the Revised Code. The deputy registrar, the motor vehicle dealer, or the salvage motor vehicle dealer may charge a maximum fee of two dollars and seventy-five cents commencing on July 1, 2001, three dollars and twenty-five cents commencing on January 1, 2003, and three dollars and fifty cents commencing on January 1, 2004, for conducting the physical inspection.

The clerk of the court of common pleas shall charge a fee of one dollar and fifty cents for the processing of each physical inspection certificate. The clerk shall retain fifty cents of the one dollar and fifty cents so charged and shall pay the remaining one dollar to the registrar by monthly returns, which shall be forwarded to the registrar not later than the fifth day of the month next succeeding that in which the certificate is received by the clerk. The registrar shall pay such remaining sums into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

Effective Date: 06-06-2001



Section 4519.70 - Minor prohibited from acquiring or disposing of vehicle.

(A)

(1) No minor under eighteen years of age shall purchase or otherwise acquire an off-highway motorcycle or all-purpose vehicle and obtain a certificate of title for the motorcycle or vehicle unless the application for the certificate of title is accompanied by a form prescribed by the registrar of motor vehicles that is signed by a parent of the minor, the minor's guardian, or other person having custody of the minor authorizing the purchase or acquisition of the off-highway motorcycle or all-purpose vehicle.

(2) No minor under eighteen years of age shall sell or otherwise dispose of an off-highway motorcycle or all-purpose vehicle for which a certificate of title has been issued under this chapter unless a parent of the minor, the minor's guardian, or other person having custody of the minor furnishes to the buyer or person acquiring the motorcycle or vehicle, at the time of the sale or disposition, a form prescribed by the registrar that is signed by the parent, guardian, or other person authorizing the sale or disposition of the off-highway motorcycle or all-purpose vehicle.

(B) At the time an application for a certificate of title for an off-highway motorcycle or all-purpose vehicle described in division (A) of this section is submitted, the adult who signed the form authorizing the sale, disposition, purchase, or acquisition of the motorcycle or vehicle by the minor shall be present and shall provide identification establishing that the adult is the individual whose signature appears on the form. The registrar shall prescribe, by rule, the types of identification that are acceptable for the purposes of this division. If the adult who signed the form does not provide identification as required by this division, the application shall be refused.

(C) No right, title, claim to, or interest in an off-highway motorcycle or all-purpose vehicle shall be acquired by or from a minor unless the application for a certificate of title for the motorcycle or vehicle is accompanied by the form required by this section.

(D) No clerk of a court of common pleas shall be held liable in any civil action that arises under the law of this state for injury or loss to persons or property caused when a person has obtained a certificate of title in violation of this section, unless the clerk failed to use reasonable diligence in ascertaining the age of the minor or the identity of the adult who signed the form authorizing the sale, disposition, purchase, or acquisition of the off-highway motorcycle or all-purpose vehicle by the minor.

Effective Date: 07-01-1999



Section 4519.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4521 - LOCAL, NONCRIMINAL PARKING INFRACTIONS

Section 4521.01 - Local, noncriminal parking infraction definitions.

As used in this chapter:

(A) "Parking infraction" means a violation of any ordinance, resolution, or regulation enacted by a local authority that regulates the standing or parking of vehicles and that is authorized pursuant to section 505.17 or 4511.07 of the Revised Code, or a violation of any ordinance, resolution, or regulation enacted by a local authority as authorized by this chapter, if the local authority in either of these cases also has enacted an ordinance, resolution, or regulation of the type described in division (A) of section 4521.02 of the Revised Code in relation to the particular regulatory ordinance, resolution, or regulation.

(B) "Vehicle" has the same meaning as in section 4511.01 of the Revised Code.

(C) "Court" means a municipal court, county court, juvenile court, or mayor's court, unless specifically identified as one of these courts, in which case it means the specifically identified court.

(D) "Local authority" means every county, municipal corporation, township, or other local board or body having authority to adopt police regulations pursuant to the constitution and laws of this state.

(E) "Disability parking space" means a motor vehicle parking location that is reserved for the exclusive standing or parking of a vehicle that is operated by or on behalf of a person with a disability that limits or impairs the ability to walk and displays a placard or license plates issued under section 4503.44 of the Revised Code.

(F) "Person with a disability that limits or impairs the ability to walk" has the same meaning as in section 4503.44 of the Revised Code.

Effective Date: 01-01-1983; 03-23-2005



Section 4521.02 - Creation of noncriminal parking violations.

(A) A local authority that enacts any ordinance, resolution, or regulation that regulates the standing or parking of vehicles and that is authorized pursuant to section 505.17 or 4511.07 of the Revised Code also by ordinance, resolution, or regulation may specify that a violation of the regulatory ordinance, resolution, or regulation shall not be considered a criminal offense for any purpose, that a person who commits the violation shall not be arrested as a result of the commission of the violation, and that the violation shall be handled pursuant to this chapter. If such a specification is made, the local authority also by ordinance, resolution, or regulation shall adopt a fine for a violation of the regulatory ordinance, resolution, or regulation and prescribe an additional penalty or penalties for failure to answer any charges of the violation in a timely manner. In no case shall any fine adopted or additional penalty prescribed pursuant to this division exceed the fine established by the municipal or county court having territorial jurisdiction over the entire or a majority of the political subdivision of the local authority, in its schedule of fines established pursuant to Traffic Rule 13(C), for a substantively comparable violation. Except as provided in this division, in no case shall any fine adopted or additional penalty prescribed pursuant to this division exceed one hundred dollars, plus costs and other administrative charges, per violation.

If a local authority chooses to adopt a specific fine for a violation of an ordinance, resolution, or regulation that regulates the standing or parking of a vehicle in a disability parking space, the fine the local authority establishes for such offense shall be an amount not less than two hundred fifty dollars but not more than five hundred dollars.

(B) A local authority that enacts an ordinance, resolution, or regulation pursuant to division (A) of this section also may enact an ordinance, resolution, or regulation that provides for the impoundment or immobilization of vehicles found standing or parked in violation of the regulatory ordinance, resolution, or regulation and the release of the vehicles to their owners. In no case shall an ordinance, resolution, or regulation require the owner of the vehicle to post bond or deposit cash in excess of one thousand dollars in order to obtain release of the vehicle.

(C) A local authority that enacts any ordinance, resolution, or regulation pursuant to division (A) of this section also shall enact an ordinance, resolution, or regulation that specifies the time within which a person who is issued a parking ticket must answer in relation to the parking infraction charged in the ticket.

Effective Date: 05-04-1983; 03-23-2005



Section 4521.03 - Adoption of parking ticket.

(A) Each local authority that enacts any ordinance, resolution, or regulation pursuant to division (A) of section 4521.02 of the Revised Code shall adopt a parking ticket to be used by its law enforcement officers. The "Ohio Uniform Traffic Ticket" described in Traffic Rule 3(A) and (B) may be used as the parking ticket. The parking ticket adopted by a local authority shall be the summons and complaint for purposes of this chapter.

(B) The parking ticket adopted by a local authority pursuant to division (A) of this section shall be used by its law enforcement officers in all cases in which a person is charged with committing a parking infraction in its political subdivision. Each parking ticket shall contain provisions that advise the person upon whom it is served that the person must answer in relation to the parking infraction charged in the ticket and that certain penalties may result from a failure to timely answer, indicate the allowable answers that may be made and that the person will be afforded a hearing if he denies in his answer that he committed the parking infraction, specify the entity to which, the time within which, and the allowable manners in which the answer must be made, indicate the penalties that may result from failure to timely answer and the fine that arises from the parking infraction, warn that failure to timely answer or to appear at a requested hearing will be considered an admission of the parking infraction, and warn that a default civil judgment potentially may be entered against the person and, if different, the owner of the vehicle if the person fails to timely answer or to appear at a requested hearing.

(C) A law enforcement officer who issues a parking ticket for a parking infraction shall complete the ticket by identifying the parking infraction charged, recording the license plate number, type, and make or model of the vehicle, and indicating the date, time, and place of the parking infraction charged. The officer shall sign the ticket and affirm the facts it contains. If the operator of the vehicle is present, the officer also shall record on the ticket the name of the operator in a space provided on the ticket for identification of the offender, and then shall personally serve the parking ticket upon the operator. If the operator of the vehicle is not present, the officer shall insert the word "owner" in the space provided on the ticket for identification of the offender, and then shall constructively serve the parking ticket upon the owner of the vehicle by affixing the ticket to the vehicle in a conspicuous place.

Constructive service of a parking ticket upon an owner of a vehicle by affixation as provided in this division, or by the procedure described in division (E) of this section, has the same force and effect, and potentially subjects both the owner and the operator of the vehicle whose act or omission resulted in the parking infraction, if different, to the same fine and the same penalties for failure to timely answer or to appear, if a hearing is requested, as if the parking ticket were personally served on both the owner and operator of the vehicle at the time of the violation.

(D) The original of a parking ticket issued pursuant to this section or any true copy of it shall be considered a record kept in the ordinary course of business of the local authority and of the law enforcement agency whose officer issued it, and shall be prima-facie evidence of the facts it contains.

(E) An operator of a vehicle who is not the owner of the vehicle, but who operates it with the express or implied permission of the owner is the agent of the owner for purposes of the receipt of parking tickets served in accordance with this section, and personal service of a parking ticket upon the operator in accordance with this section constitutes constructive service upon the owner for purposes of this chapter. The operator of a rented or leased vehicle whose act or omission resulted in an alleged parking infraction shall not be considered an agent of the owner if the owner is engaged in the business of renting and leasing vehicles pursuant to a written rental or lease agreement and if the owner follows the procedures set forth in section 4521.09 of the Revised Code.

(F) Except as provided in section 4521.09 of the Revised Code, when a parking ticket is issued for a parking infraction and is served pursuant to this section, the operator of the vehicle whose act or omission resulted in the parking infraction for which the ticket was issued and the owner of the vehicle involved in the parking infraction, if different, are jointly liable for the parking infraction and any fine or penalty arising out of the parking infraction under an ordinance, resolution, or regulation enacted by the local authority pursuant to division (A) of section 4521.02 of the Revised Code. Any owner of a vehicle who pays any fine or penalty imposed for a parking infraction pursuant to this chapter may recover the amount paid from the operator of the vehicle whose act or omission resulted in the parking infraction.

(G) No person upon whom a parking ticket charging a parking infraction is personally or constructively served pursuant to this section shall be arrested as a result of the commission of the parking infraction.

Effective Date: 01-01-1983



Section 4521.04 - Establishing parking violations bureau.

(A)

(1) The legislative authority of a municipal corporation or township, by ordinance or resolution, may request the municipal court or county court having territorial jurisdiction over the municipal corporation or township to authorize the municipal corporation or township to establish a parking violations bureau to handle all parking infractions occurring within the territory of the municipal corporation or the unincorporated area of the township, including parking infractions that are violations of ordinances, resolutions, or regulations of other local authorities and that occur within the territory of the municipal corporation or the unincorporated area of the township.

(2) The legislative authorities of two or more municipal corporations, two or more townships, or one or more municipal corporations and one or more townships that are within the territorial jurisdiction of the same municipal court or county court may join together and, by ordinance or resolution, request the municipal court or county court to authorize the municipal corporations or townships to jointly establish a joint parking violations bureau to handle all parking infractions occurring within the territories of the municipal corporations or the unincorporated area of the townships that have joined together in making the request, including parking infractions that are violations of ordinances, resolutions, or regulations of other local authorities and that occur within the territories of the municipal corporations or the unincorporated area of the townships.

(B) A request made pursuant to division (A) of this section shall be filed with the clerk of the municipal court or county court. Upon the filing of such a request, the court shall authorize the municipal corporation or township that made the request, or the municipal corporations or townships that joined together in making the request, by journal entry, to establish a parking violations bureau or to jointly establish a joint parking violations bureau. Upon the grant of such authority by a court, the municipal corporation or township, or the municipal corporations or townships that joined together may establish the parking violations bureau or jointly establish the joint parking violations bureau.

Effective Date: 01-01-1983



Section 4521.05 - Jurisdiction.

(A) If a parking violations bureau or a joint parking violations bureau is established pursuant to section 4521.04 of the Revised Code, notwithstanding any other provision of law to the contrary, the bureau or joint bureau has jurisdiction over each parking infraction that is a violation of an ordinance, resolution, or regulation of any local authority and that occurs within the territory of the municipal corporation or the unincorporated area of the township that established the bureau or the territory of any of the municipal corporations or the unincorporated area of any of the townships that joined together to jointly establish the joint bureau, regardless of whether the local authority was the municipal corporation or township that established the bureau or was one of the municipal corporations or townships that joined together to jointly establish the joint bureau. Notwithstanding any other provision of law to the contrary, each parking infraction that is a violation of an ordinance, resolution, or regulation of any local authority and that occurs within the jurisdiction of the bureau or the joint bureau and the enforcement of each such parking infraction shall be handled pursuant to and be governed by the provisions of this chapter. No traffic violations bureau established pursuant to Traffic Rule 13 that otherwise would have jurisdiction over such a parking infraction shall have jurisdiction over it.

The operating costs of a parking violations bureau shall be paid by the municipal corporation or township that establishes it, and the operating costs of a joint parking violations bureau shall be paid by all of the municipal corporations or townships that jointly establish it, in the proportions agreed upon by the legislative authorities of the municipal corporations or townships. The legislative authority of the municipal corporation or township that establishes a parking violations bureau and the legislative authorities of all of the municipal corporations or townships that join together to establish a joint parking violations bureau, by agreement, shall appoint a violations clerk for the bureau or joint bureau, and, subject to the exception provided in this division, shall appoint hearing examiners and necessary clerical employees for the bureau or joint bureau. The legislative authority of the municipal corporation or township that establishes a bureau and the legislative authorities of all of the municipal corporations or townships that join together to establish a joint bureau, by agreement, may delegate its or their duty to appoint either hearing examiners or necessary clerical personnel, or both, to the violations clerk appointed for the bureau or joint bureau, in which case the violations clerk, upon his appointment, shall make those appointments in accordance with the delegation. No person shall be employed as a hearing examiner unless the person is an attorney admitted to the practice of law in this state or formerly was employed as a law enforcement officer.

The fine and penalties established for a parking infraction by any local authority shall be collected, retained, and disbursed by the violations clerk if the parking infraction out of which the fine or penalties arose occurred within the jurisdiction of the bureau or joint bureau. The fine and penalties collected by a violations clerk for a parking infraction shall be disbursed by the clerk to the local authority whose ordinance, resolution, or regulation was violated.

(B) A juvenile court and a traffic violations bureau established by a court pursuant to Traffic Rule 13 shall retain jurisdiction over each parking infraction that occurs within the territorial jurisdiction of the court or the court that established the bureau, and that is not within the jurisdiction of a parking violations bureau or a joint parking violations bureau, as determined under division (A) of this section. However, notwithstanding any other provision of law to the contrary, each such parking infraction and the enforcement of each such parking infraction shall be handled by the juvenile court or the traffic violations bureau pursuant to and be governed by the provisions of this chapter. The fine and penalties established for a parking infraction by any local authority shall be collected, retained, and disbursed by the clerk of the juvenile court or the violations clerk of the traffic violations bureau if the parking infraction occurred within the territorial jurisdiction of the court or the court that established the bureau and if it did not occur within the jurisdiction of a parking violations bureau or joint parking violations bureau. The fine and penalties collected by a clerk for a parking infraction shall be disbursed by the clerk to the local authority whose ordinance, resolution, or regulation was violated.

(C) If a local authority does not enact an ordinance, resolution, or regulation of the type described in division (A) of section 4521.02 of the Revised Code in relation to an ordinance, resolution, or regulation enacted by the local authority that regulates the standing or parking of vehicles and that is authorized by section 505.17 or 4511.07 of the Revised Code, a violation of the particular regulatory ordinance, resolution, or regulation is not a parking infraction for purposes of this chapter.

(D) A municipal corporation or township that establishes a parking violations bureau, the municipal corporations or townships that jointly establish a joint parking violations bureau, by agreement, or a court that establishes a traffic violations bureau may contract with any governmental or nongovernmental entity to provide services in processing, collecting, and enforcing parking tickets issued by law enforcement officers and civil judgments and default civil judgments entered pursuant to this chapter.

Effective Date: 08-03-1992



Section 4521.06 - Answer to charge of parking infraction.

(A) A person who is personally or constructively served with a parking ticket charging the commission of a parking infraction may answer the charge by personal appearance before the parking violations bureau, joint parking violations bureau, traffic violations bureau, or juvenile court, whichever is applicable, or by mail. A local authority may, by ordinance, resolution, or regulation, also authorize the answer to a charge of a parking infraction that is a violation of any of its ordinances, resolutions, or regulations to be made by telephone, in which case the parking ticket adopted by the local authority shall indicate such fact. An answer shall be made within the time specified by the local authority and indicated on the ticket, and shall be in one of the following forms:

(1) An admission that the person committed the parking infraction, by payment of any fine arising out of the parking infraction;

(2) An admission that the person committed the parking infraction, with an explanation of the circumstances surrounding the parking infraction;

(3) A denial that the person committed the parking infraction and a request for a hearing relative to the infraction. If the person desires the presence, at the hearing, of the law enforcement officer who issued the parking ticket, the person must request his presence in his answer.

(B)

(1) A person who admits that he committed a parking infraction shall, and a person who admits that he committed a parking infraction with explanation may, when he makes his answer, pay the fine arising out of the infraction admitted to the violations clerk of the bureau, or to the clerk of the juvenile court, to which the answer is made.

(2) A person who admits that he committed a parking infraction with explanation shall submit evidence to the bureau or juvenile court to which the answer is made that explains the circumstances surrounding the parking infraction. The evidence may be submitted in person or, to avoid the necessity of personal appearance, may be sent as affidavits and other documentary evidence, by mail. A bureau or juvenile court that receives an answer admitting that a person committed a parking infraction with explanation shall promptly determine whether the explanation mitigates the fact that the person committed the parking infraction and notify the person, in writing, of its determination.

If the bureau or juvenile court determines that the explanation mitigates the fact that the person committed the parking infraction, the bureau or juvenile court shall eliminate or reduce the amount of the fine arising out of the parking infraction. If the fine is eliminated or reduced and the person has previously paid the fine, the amount paid in excess of the revised fine shall be returned to the person; if the fine is eliminated or reduced and the person has not previously paid the fine, the person shall pay only the amount of the revised fine. If the bureau or juvenile court determines that the explanation does not mitigate the fact that the person committed the parking infraction, the person owes the entire amount of the fine arising out of the parking infraction, and if the person has not previously paid the fine, the person shall pay the entire amount of the fine. If a person admits that he committed a parking infraction with explanation and the person fails to pay the amount of the fine due within ten days after receiving notice of the bureau's or juvenile court's determination, unless the amount due has previously been paid, the bureau's or juvenile court's determination and the amount of the fine due shall be considered a judgment and shall be treated as if it were a judgment rendered subsequent to a hearing held pursuant to division (B) of section 4521.08 of the Revised Code.

(3) A person who denies that he committed a parking infraction shall be granted a hearing concerning the infraction. The bureau or juvenile court shall set a date for the hearing and notify the person, in writing, of the date, time, and place of the hearing. The hearing shall be conducted by a hearing examiner of the parking violations bureau or joint parking violations bureau, or a hearing examiner or referee of the traffic violations bureau, or a referee of the juvenile court, whichever is applicable, in accordance with section 4521.08 of the Revised Code.

(C) If a person who is personally or constructively served with a parking ticket charging the commission of a parking infraction fails to timely answer the charge, as provided in division (A) of this section, the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, whichever is applicable, shall issue the proper notifications of infraction pursuant to section 4521.07 of the Revised Code, and proceed according to that section. Failure to timely answer a charge may result in the imposition of the additional penalties prescribed by ordinance, resolution, or regulation of the local authority enacted pursuant to section 4521.02 of the Revised Code or by the court.

(D) The issuance of a parking ticket, the filing of or failure to file an answer by a person personally or constructively served with the ticket, the substance of an answer, the payment of any fine, and any other relevant information shall be entered in the records of the particular bureau or juvenile court.

Effective Date: 01-01-1983



Section 4521.07 - Failure to answer parking infraction charge.

(A) When a person is personally or constructively served with a parking ticket charging the commission of a parking infraction in accordance with section 4521.03 of the Revised Code and the person fails to answer the charge within the time specified by the local authority pursuant to section 4521.02 of the Revised Code, the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, that has jurisdiction over the parking infraction shall send notifications of infraction as follows:

(1) If the person who fails to answer was the operator of the vehicle involved in the parking infraction at the time of the commission of the parking infraction and was personally served with the parking ticket, a notification of infraction shall be sent to that person, and additionally if such person is not the owner of the vehicle, as determined from the records of the bureau of motor vehicles, a notification of infraction also shall be sent to the owner at his most recent address appearing in such records;

(2) If the person who fails to answer was the owner of the vehicle and was constructively served with the parking ticket, a notification of infraction shall be sent to the owner at his most recent address appearing in the records of the bureau of motor vehicles.

(B) A notification of infraction shall be sent within twelve months after the expiration of the time specified by the local authority pursuant to section 4521.02 of the Revised Code for the making of an answer, shall be sent by first class mail, and shall contain all of the following:

(1) An identification of the parking infraction with which the person was charged and the time and date of the parking infraction, which identification may be a copy of the parking ticket charging the parking infraction that was personally or constructively served upon the person;

(2) An identification of the amount of the fine, penalties, and costs arising out of the parking infraction that are due;

(3) A warning that the person must answer the parking infraction charged in the ticket within thirty days or a default civil judgment in the amount of the fine, penalties, and costs due may be entered against the person;

(4) A description of the allowable answers that may be made and notification that the person will be afforded a hearing before the bureau or juvenile court if he denies in his answer that he committed the parking infraction;

(5) An identification of the manners in which and the entity to which an answer may be made;

(6) A warning that if the person fails to appear at a requested hearing, a default civil judgment in the amount of the fine, penalties, and costs due may be entered against the person;

(7) A warning that the registration of the vehicle involved in the parking infraction, if the vehicle is registered in this state, may not be renewed or transferred if a civil judgment or a default civil judgment is entered against the person until the judgment is paid or until it is otherwise finally disposed of in a manner specified in this chapter.

(C) A person who receives a notification of infraction pursuant to this section may answer the parking infraction with which he is charged that is identified in the notification of infraction in any of the manners provided in division (A) of section 4521.06 of the Revised Code for answers to parking infractions charged in a parking ticket. An answer under this section shall be made within thirty days after the date on which the notification of infraction was mailed, and shall be in one of the forms specified in divisions (A)(1), (2), and (3) of section 4521.06 of the Revised Code for answers to parking infractions charged in a parking ticket, except that if the answer includes payment of the fine arising out of the parking infraction any penalty arising out of such infraction also shall be paid. The answer shall be governed by the provisions of division (B) of section 4521.06 of the Revised Code for answers relative to parking infractions charged in a parking ticket, except that any determination of the amount to be paid under an answer admitting the commission of the parking infraction with explanation also shall consider any penalty arising out of such infraction.

(D) If a person who is issued a notification of infraction fails to timely answer, as provided in division (C) of this section, the failure to answer shall be considered an admission that the person committed the parking infraction, and a default civil judgment, in the amount of the fine, penalties, and costs due may be entered against the person. Failure to timely answer the parking infraction identified in the notification of infraction may result in the imposition of the additional penalties prescribed by ordinance, resolution, or regulation of the local authority enacted pursuant to section 4521.02 of the Revised Code or by the court.

(E) The sending of a notification of infraction, the filing of or failure to file an answer by the person to whom it is sent, the substance of an answer, the payment of any fine, and any other relevant information shall be entered in the records of the particular bureau or juvenile court.

Effective Date: 01-01-1983



Section 4521.08 - Hearing upon denial of parking infraction charge.

(A) If a person who is personally or constructively served with a parking ticket charging the commission of a parking infraction or who receives a notification of infraction, in his answer to the charge denies that he committed the infraction, the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, that has jurisdiction shall conduct a hearing to determine if the person committed the parking infraction. Each hearing shall be conducted by a hearing examiner of the parking violations bureau or joint parking violations bureau, a hearing examiner or referee of the traffic violations bureau, or a referee of the juvenile court. Each hearing shall be conducted in such manner as the hearing examiner or referee considers appropriate. Rules regarding the admissibility of evidence shall not be strictly applied in the hearing, but all testimony shall be under oath.

At the hearing, the local authority whose ordinance, resolution, or regulation allegedly was violated and resulted in the charge has the burden of proving, by a preponderance of the evidence, that the person for whom the hearing is being conducted committed the parking infraction. If the person, in his answer, denied that he committed the parking infraction and requested the presence at the hearing of the law enforcement officer who issued the parking ticket, the officer shall be required to attend the hearing unless the hearing examiner or referee determines that the officer's presence is not required. If the officer's presence at the hearing has been requested and the officer is unable to attend the hearing on the day and at the time scheduled, the hearing examiner or referee may grant a reasonable continuance. The person for whom the hearing is being conducted may present any relevant evidence and testimony at the hearing. The person does not have to attend the hearing if he submits documentary evidence to the hearing examiner or referee prior to the day of the hearing.

The local authority shall submit the original parking ticket that was personally or constructively served on the person or a true copy of that ticket, and information from the bureau of motor vehicles that identifies the owner of the vehicle. The ticket and the information in proper form is prima-facie evidence that the registered owner of the vehicle was the person who committed the parking infraction. The local authority may present additional evidence and testimony at the hearing. The local authority does not have to be represented at the hearing by an attorney.

(B)

(1) If a person for whom a hearing is to be conducted under division (A) of this section appears at the scheduled hearing or submits evidence in accordance with that division, the hearing examiner or referee shall consider all evidence and testimony presented and shall determine whether the local authority has established, by a preponderance of the evidence, that the person committed the parking infraction. If the hearing examiner or referee determines that the person committed the infraction, an order indicating the determination as a judgment against the person and requiring the person to pay the appropriate fine and any additional penalties shall be entered in the records of the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, whichever is applicable.

(2) If a person for whom a hearing is to be conducted under division (A) of this section fails to appear at the scheduled hearing and fails to submit evidence in accordance with that division, the hearing examiner or referee shall, if he determines from any evidence and testimony presented at the hearing, by a preponderance of the evidence, that the person committed the parking infraction, enter a default judgment against the person and require the person to pay the appropriate fine and any additional penalties. A default judgment entered under this division shall be entered in the records of the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, whichever is applicable.

(3) If a person who is sent a notification of infraction pursuant to section 4521.07 of the Revised Code does not timely answer, as provided in division (C) of that section, the hearing examiner of the parking violations bureau or joint parking violations bureau, the hearing examiner or referee of the traffic violations bureau, or the referee of the juvenile court, whichever is applicable, shall, if he determines from any evidence and testimony presented to him by the local authority, by a preponderance of the evidence, that the person committed the parking infraction, enter a default judgment against the person and require the person to pay the appropriate fine and any additional penalties. A default judgment entered under this division shall be entered in the records of the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, whichever is applicable.

(4) If the hearing examiner or referee does not determine, by a preponderance of the evidence, that a person in any of the classes described in division (B)(1), (2), or (3) of this section committed the parking infraction, the hearing examiner or referee shall enter judgment against the local authority whose ordinance, resolution, or regulation allegedly was violated, shall dismiss the charge of the parking infraction against the person, and shall enter the judgment and dismissal in the records of the traffic violations bureau, joint parking violations bureau, or parking violations bureau, or the juvenile court, whichever is applicable.

(5) A default judgment entered under this section may be vacated by the hearing examiner or referee who entered it if all of the following apply:

(a) The person against whom the default judgment was entered files a motion with the proper parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the proper juvenile court within one year of the date of entry of the judgment;

(b) The motion sets forth a sufficient defense to the parking infraction out of which the judgment arose;

(c) The motion sets forth excusable neglect as to the person's failure to attend the hearing or answer the notification of infraction.

(C) Payment of any judgment or default judgment entered against a person pursuant to this section shall be made to the violations clerk of the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or to the clerk of the juvenile court, in which the judgment was entered within ten days of the date of entry. All money paid in satisfaction of a judgment or default judgment shall be disbursed by the clerk to the local authority whose ordinance, resolution, or regulation was violated, and the clerk shall enter the fact of payment of the money and its disbursement in the records of the bureau or juvenile court. If payment is not made within this time period, the judgment or default judgment may be filed with the clerk of the municipal court or county court within whose territorial jurisdiction the ordinance, resolution, or regulation was violated, and when so filed, shall have the same force and effect as a money judgment in a civil action rendered in that court.

Judgments and default judgments filed with a court pursuant to this division shall be maintained in a separate index and judgment roll from other judgments rendered in the court. Computer printouts, microfilm, microdot, microfiche, or other similar data recording techniques may be utilized to record such judgments. When a judgment or default judgment is filed with a court, execution may be levied, and such other measures may be taken for its collection as are authorized for the collection of an unpaid money judgment in a civil action rendered in that court. The municipal or county court may assess costs against the judgment debtor, in an amount not exceeding ten dollars for each parking infraction, to be paid upon satisfaction of the judgment.

(D) Any person against whom a judgment or default judgment is entered pursuant to this section and any local authority against whom a judgment is entered pursuant to this section may appeal the judgment or default judgment to the municipal court or county court within whose territorial jurisdiction the ordinance, resolution, or regulation was violated if the judgment or default judgment was entered by a bureau, or to a judge of the juvenile court within whose territorial jurisdiction the ordinance, resolution, or regulation was violated if the judgment or default judgment was entered by a referee of a juvenile court, by filing notices of appeal with the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the referee of the juvenile court, in which the judgment was entered, and the municipal or county court or the clerk of the juvenile court within fifteen days of the date of entry of the judgment and by the payment of such reasonable costs as the court or juvenile judge requires. Upon the filing of an appeal, the court or juvenile judge shall schedule a hearing date and notify the parties of the date, time, and place of the hearing. The hearing shall be held by the court or juvenile judge in accordance with the rules of the court. Service of a notice of appeal under this division by a person does not stay enforcement and collection of the judgment or default judgment from which appeal is taken by the person unless the person who files the appeal posts bond with the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, in the amount of the judgment, plus court costs, at or before service of the notice of appeal.

Notwithstanding any other provision of law, the judgment on appeal of the municipal or county court or of the juvenile judge is final, and no other appeal of the judgment of the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or of the referee of the juvenile court, whichever is applicable, and no appeal of the judgment of the municipal or county court or of the juvenile judge may be taken.

(E) A judgment or default judgment entered pursuant to this section may be filed with a municipal court or county court under division (C) of this section at any time within three years after the date of issuance of the parking ticket charging the parking infraction out of which the judgment arose. This division applies to any ticket issued for an offense that would be a parking infraction on or after the effective date of this section, if the ticket was issued within three years prior to the effective date of this section and a warrant has not been issued and served on the operator or owner of the vehicle involved in the offense.

Effective Date: 10-09-1989



Section 4521.09 - Liability of owner.

(A) An owner of a vehicle is not jointly liable with an operator of the vehicle whose act or omission resulted in a parking infraction for the parking infraction or any fine, penalty, or processing fee arising out of the parking infraction under this chapter if either of the following apply:

(1) The owner answers the charge of the parking infraction under section 4521.06 or 4521.07 of the Revised Code, the answer denies that he committed the infraction and requests a hearing concerning the infraction, the owner additionally asserts and provides reasonable evidence at that time to prove that the vehicle, at the time of the commission of the parking infraction, was being used by the operator without the owner's express or implied consent, and the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, that has jurisdiction over the parking infraction determines that the vehicle was being used without the owner's express or implied consent at that time. If the bureau or juvenile court does not so determine, it shall conduct the hearing concerning the infraction according to section 4521.08 of the Revised Code.

(2) The owner answers the charge of the parking infraction under section 4521.06 or 4521.07 of the Revised Code, the answer denies that he committed the parking infraction, the owner additionally submits evidence at that time that proves that, at the time of the alleged commission of the infraction, the owner was engaged in the business of renting or leasing vehicles under written rental or lease agreements, and the owner additionally submits evidence that proves that, at the time of the alleged commission of the parking infraction, the vehicle in question was in the care, custody, or control of a person other than the owner pursuant to a written rental or lease agreement.

If the owner does not so prove, the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court, shall conduct a hearing relative to the infraction according to section 4521.08 of the Revised Code.

(3) The owner, at a hearing concerning the parking infraction conducted in accordance with section 4521.08 of the Revised Code, proves that the vehicle, at the time of the parking infraction, was being used by the operator without the owner's express or implied consent or proves the facts described in division (A)(2) of this section.

(B) An owner of a vehicle who is engaged in the business of renting or leasing vehicles under written rental or lease agreements, but who does not satisfy the additional requirements of division (A)(2) of this section is not liable for any penalties or processing fees arising out of a parking infraction involving the vehicle if at the time of the commission of the parking infraction, the vehicle was in the care, custody, or control of a person other than the owner pursuant to a written rental or lease agreement, and if the owner answers the charge of the parking infraction by denying that he committed the parking infraction or by paying the fine arising out of the parking infraction within thirty days after actual receipt of the parking ticket charging the infraction or, if the owner did not receive the parking ticket, within thirty days after receipt of the notification of infraction.

Proof that the vehicle was in the care, custody, or control of a person other than the owner pursuant to a written rental or lease agreement at the time of the alleged parking infraction shall be established by sending a true copy of the rental or lease agreement or an affidavit to that effect to the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court that has jurisdiction over the alleged parking infraction within thirty days after the date of receipt by the owner of the parking ticket charging the infraction or, if the owner did not receive the parking ticket, within thirty days after receipt of the notification of infraction. The submission of a true copy of a written rental or lease agreement or affidavit shall be prima-facie evidence that a vehicle was in the care, custody, or control of a person other than the owner. The affidavit authorized by this section shall be accompanied by a postage-paid, self-addressed envelope, shall be in a form the registrar of motor vehicles shall prescribe, and shall include space for the parking violations bureau, joint parking violations bureau, or traffic violations bureau, or the juvenile court that has jurisdiction over the alleged parking infraction to indicate receipt of the affidavit. Within thirty days of receipt of the affidavit, the bureau or court shall return a receipted copy of the affidavit to the rental or lease company. In addition, any information required by division (A)(2) of this section may be provided on magnetic tape or another computer readable media in a format acceptable to the particular local authority.

Effective Date: 10-09-1989



Section 4521.10 - Notice of unpaid or default judgments.

(A)

(1) If a judgment or default judgment is entered against a person pursuant to section 4521.08 of the Revised Code for a violation of an ordinance, resolution, or regulation that regulates the standing or parking of a vehicle in a disability parking space and the person has not paid the judgment or default judgment within ten days of the date of entry of the judgment, the parking violations bureau, joint parking violations bureau, or traffic violations bureau in which the judgment was entered may give notice of that fact to the registrar of motor vehicles. The notice, if given, shall be given not earlier than sixteen days nor later than three years after the date of entry of the judgment, and shall be in a form and manner, and contain such information, as the registrar prescribes.

(2) If three or more judgments or default judgments have been entered against a person pursuant to section 4521.08 of the Revised Code and the person has not paid the judgments or default judgments within ten days of the date of entry of the third judgment, the parking violations bureau, joint parking violations bureau, or traffic violations bureau in which the judgments were entered may give notice of that fact to the registrar . The notice, if given, shall be given not earlier than sixteen days nor later than three years after the date of entry of the third judgment, and shall be in a form and manner, and contain such information, as the registrar prescribes.

(B)

(1) Upon receipt of a notice as provided in division (A) of this section, neither the registrar nor any deputy registrar shall accept any application for the registration or transfer of registration of any motor vehicle owned or leased by the person named in the notice unless the person presents a release as provided in division (C) of this section or unless the registrar is properly notified by the parking violations bureau, joint parking violations bureau, or traffic violations bureau that the judgment or default judgment described in division (A)(1) of this section or the judgments or default judgments described in division (A)(2) of this section have been paid, dismissed, or reversed on appeal, or that the initial notice was given in error and is therefore canceled.

(2) The registrar shall not be required to give effect to any notice provided by a parking violations bureau, joint parking violations bureau, or traffic violations bureau under division (A) of this section unless the information contained in the "Ohio uniform traffic tickets" described in Traffic Rule 3 (A) and (B) that the bureau processes is transmitted to the registrar by means of an electronic transfer system.

(C) When a notice as provided in division (A) of this section is given to the registrar and the judgments or default judgments are subsequently paid, dismissed, or reversed on appeal, or it is discovered that the notice was given in error and is therefore canceled, the parking violations bureau, joint parking violations bureau, or traffic violations bureau giving the initial notice shall immediately notify the registrar of such payment, dismissal, reversal, or cancellation. The notification shall be in a form and manner, and contain such information, as the registrar prescribes. If the initial notice was not given in error, the parking violations bureau, joint parking violations bureau, or traffic violations bureau shall charge the person a five dollar processing fee for each judgment or default judgment to cover the costs of the bureau of motor vehicles in administering this section. Upon payment of the fee, the parking violations bureau, joint parking violations bureau, or traffic violations bureau shall give to the person a release to be presented at the time of registering or transferring the registration of a motor vehicle owned or leased by the person. All fees collected under this division shall be transmitted monthly to the registrar for deposit in the state bureau of motor vehicles fund established by section 4501.25 of the Revised Code.

(D) The registrar shall cause the information contained in each notice received pursuant to division (A) of this section to be removed from the records of the bureau of motor vehicles and of the deputy registrars thirteen months after the date the information was entered into the records, unless the registrar receives a further notice from the parking violations bureau, joint parking violations bureau, or traffic violations bureau submitting the initial notice that the judgments or default judgments are still outstanding.

(E) When any application for the registration or transfer of registration of a motor vehicle is refused as provided in division (B) of this section, the registrar or deputy registrar to whom application is made shall inform the person that no such application may be accepted unless the person presents a release as provided in division (C) of this section or the records of the bureau of motor vehicles and of the deputy registrar indicate that each judgment and default judgment against the person is paid, dismissed, reversed on appeal, or canceled.

(F) When any person named in a notice as provided in division (A) of this section applies for the registration or transfer of registration of any motor vehicle owned or leased by the person and presents a release as provided in division (C) of this section or the records of the bureau of motor vehicles and of any deputy registrar to whom the application is made indicate that each judgment and default judgment against the person has been paid, dismissed, or reversed on appeal, the registrar or deputy registrar shall accept the application for registration or transfer of registration and may issue a certificate of registration or amended certificate of registration for the motor vehicle.

(G) In determining whether the judgments or default judgments that have been entered against a person as provided in division (A)(2) of this section total three or more, the parking violations bureau, joint parking violations bureau, or traffic violations bureau may apply to that total any violation the person committed during the relevant time period by illegally standing or parking a vehicle in a disability parking space, irrespective of the amount of the fine imposed for such violation.

(H) The registrar shall adopt such rules as the registrar considers necessary to ensure the orderly operation of sections 4521.09 and 4521.10 of the Revised Code, and any parking violations bureau, joint parking violations bureau, or traffic violations bureau shall conform to those rules.

Effective Date: 06-30-1995; 03-23-2005






Chapter 4549 - MOTOR VEHICLE CRIMES

Section 4549.01 - Stopping motor vehicle when signaled by horse-drawn vehicle or horse rider.

(A) No person while operating a motor vehicle shall fail to slow down and stop the vehicle when signalled to do so upon meeting or overtaking a horse-drawn vehicle or person on horseback and to remain stationary until the vehicle or person has passed, provided the signal to stop is given in good faith, under circumstances of necessity, and only as often and for that length of time as is required for the vehicle or person to pass, whether it is approaching from the front or rear.

(B) Whoever violates this section is guilty of a minor misdemeanor on a first offense and a misdemeanor of the fourth degree on each subsequent offense.

Effective Date: 01-01-2004



Section 4549.02 - Stopping after accident on public roads or highways.

(A) In case of accident to or collision with persons or property upon any of the public roads or highways, due to the driving or operation thereon of any motor vehicle, the person driving or operating the motor vehicle, having knowledge of the accident or collision, immediately shall stop the driver's or operator's motor vehicle at the scene of the accident or collision and shall remain at the scene of the accident or collision until the driver or operator has given the driver's or operator's name and address and, if the driver or operator is not the owner, the name and address of the owner of that motor vehicle, together with the registered number of that motor vehicle, to any person injured in the accident or collision or to the operator, occupant, owner, or attendant of any motor vehicle damaged in the accident or collision, or to any police officer at the scene of the accident or collision.

In the event the injured person is unable to comprehend and record the information required to be given by this section, the other driver involved in the accident or collision forthwith shall notify the nearest police authority concerning the location of the accident or collision, and the driver's name, address, and the registered number of the motor vehicle the driver was operating, and then remain at the scene of the accident or collision until a police officer arrives, unless removed from the scene by an emergency vehicle operated by a political subdivision or an ambulance.

If the accident or collision is with an unoccupied or unattended motor vehicle, the operator who collides with the motor vehicle shall securely attach the information required to be given in this section, in writing, to a conspicuous place in or on the unoccupied or unattended motor vehicle.

(B) Whoever violates division (A) of this section is guilty of failure to stop after an accident, a misdemeanor of the first degree. If the accident or collision results in serious physical harm to a person, failure to stop after an accident is a felony of the fifth degree. If the accident or collision results in the death of a person, failure to stop after an accident is a felony of the third degree. The court, in addition to any other penalties provided by law, shall impose upon the offender a class five suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(5) of section 4510.02 of the Revised Code. No judge shall suspend the first six months of suspension of an offender's license, permit, or privilege required by this division.

The offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, then, in addition to any other penalties provided by law, the court may order restitution pursuant to section 2929.18 or 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the motor vehicle before, during, or after committing the offense charged under this section.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 2004 SB123 01-01-2004; 2004 HB50 01-01-2004



Section 4549.021 - Stopping after accident on other than public roads or highways.

(A) In case of accident or collision resulting in injury or damage to persons or property upon any public or private property other than public roads or highways, due to the driving or operation thereon of any motor vehicle, the person driving or operating the motor vehicle, having knowledge of the accident or collision, shall stop, and, upon request of the person injured or damaged, or any other person, shall give that person the driver's or operator's name and address, and, if the driver or operator is not the owner, the name and address of the owner of that motor vehicle, together with the registered number of that motor vehicle, and, if available, exhibit the driver's or operator's driver's or commercial driver's license.

If the owner or person in charge of the damaged property is not furnished such information, the driver of the motor vehicle involved in the accident or collision, within twenty-four hours after the accident or collision, shall forward to the police department of the city or village in which the accident or collision occurred or if it occurred outside the corporate limits of a city or village to the sheriff of the county in which the accident or collision occurred the same information required to be given to the owner or person in control of the damaged property and give the date, time, and location of the accident or collision.

If the accident or collision is with an unoccupied or unattended motor vehicle, the operator who collides with the motor vehicle shall securely attach the information required to be given in this section, in writing, to a conspicuous place in or on the unoccupied or unattended motor vehicle.

(B) Whoever violates division (A) of this section is guilty of failure to stop after a nonpublic road accident, a misdemeanor of the first degree. If the accident or collision results in serious physical harm to a person, failure to stop after a nonpublic road accident is a felony of the fifth degree. If the accident or collision results in the death of a person, failure to stop after a nonpublic road accident is a felony of the third degree. The court, in addition to any other penalties provided by law, shall impose upon the offender a class five suspension of the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege from the range specified in division (A)(5) of section 4510.02 of the Revised Code. No judge shall suspend the first six months of suspension of an offender's license, permit, or privilege required by this division.

The offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, then, in addition to any other penalties provided by law, the court may order restitution pursuant to section 2929.18 or 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the motor vehicle before, during, or after committing the offense charged under this section.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Amended by 128th General AssemblyFile No.52,HB 338, §1, eff. 9/17/2010.

Effective Date: 01-01-2004



Section 4549.03 - Stopping after accident involving damage to realty or personal property attached to real property.

(A) The driver of any vehicle involved in an accident resulting in damage to real property, or personal property attached to real property, legally upon or adjacent to a public road or highway immediately shall stop and take reasonable steps to locate and notify the owner or person in charge of the property of that fact, of the driver's name and address, and of the registration number of the vehicle the driver is driving and, upon request and if available, shall exhibit the driver's or commercial driver's license.

If the owner or person in charge of the property cannot be located after reasonable search, the driver of the vehicle involved in the accident resulting in damage to the property, within twenty-four hours after the accident, shall forward to the police department of the city or village in which the accident or collision occurred, or if it occurred outside the corporate limits of a city or village to the sheriff of the county in which the accident or collision occurred, the same information required to be given to the owner or person in control of the property and give the location of the accident and a description of the damage insofar as it is known.

(B) Whoever violates division (A) of this section is guilty of failure to stop after an accident involving the property of others, a misdemeanor of the first degree.

The offender shall provide the court with proof of financial responsibility as defined in section 4509.01 of the Revised Code. If the offender fails to provide that proof of financial responsibility, then, in addition to any other penalties provided by law, the court may order restitution pursuant to section 2929.28 of the Revised Code in an amount not exceeding five thousand dollars for any economic loss arising from an accident or collision that was the direct and proximate result of the offender's operation of the motor vehicle before, during, or after committing the offense charged under this section.

Amended by 129th General AssemblyFile No.25,HB 5, §1, eff. 9/23/2011.

Effective Date: 01-01-2004



Section 4549.04, 4549.041 - [Repealed].

Effective Date: 01-01-1974



Section 4549.042 - Sale or possession of master key designed to fit more than one motor vehicle.

(A)

(1) No person shall sell or otherwise dispose of a master key designed to fit more than one motor vehicle, knowing or having reasonable cause to believe the key will be used to commit a crime.

(2) No person shall buy, receive, or have in the person's possession a master key designed to fit more than one motor vehicle, for the purpose of using the key to commit a crime.

(B) Whoever violates division (A)(1) or (2) of this section is guilty of a motor vehicle master key violation, a felony of the fifth degree on a first offense and a felony of the fourth degree on each subsequent offense.

Effective Date: 01-01-2004



Section 4549.05 - Removing ignition key left in ignition switch.

A law enforcement officer may remove the ignition key left in the ignition switch of an unlocked and unattended motor vehicle parked on a street or highway. The officer removing said key shall place notification upon the vehicle detailing his name and badge number, the place where said key may be reclaimed, and the procedure for reclaiming said key. The key shall be returned to the owner of the motor vehicle upon presentation of proof of ownership.

Effective Date: 01-01-1974



Section 4549.06 - [Repealed].

Effective Date: 01-01-1974



Section 4549.07 - [Repealed].

Effective Date: 03-28-1985



Section 4549.08 - Fictitious license plates or identification number or mark.

(A) No person shall operate or drive a motor vehicle upon the public roads and highways in this state if it displays a license plate or a distinctive number or identification mark that meets any of the following criteria:

(1) Is fictitious;

(2) Is a counterfeit or an unlawfully made copy of any distinctive number or identification mark;

(3) Belongs to another motor vehicle, provided that this section does not apply to a motor vehicle that is operated on the public roads and highways in this state when the motor vehicle displays license plates that originally were issued for a motor vehicle that previously was owned by the same person who owns the motor vehicle that is operated on the public roads and highways in this state, during the thirty-day period described in division (A)(4) of section 4503.12 of the Revised Code.

(B) A person who fails to comply with the transfer of registration provisions of section 4503.12 of the Revised Code and is charged with a violation of that section shall not be charged with a violation of this section.

(C) Whoever violates division (A)(1), (2), or (3) of this section is guilty of operating a motor vehicle bearing an invalid license plate or identification mark, a misdemeanor of the fourth degree on a first offense and a misdemeanor of the third degree on each subsequent offense.

Effective Date: 01-01-2004



Section 4549.081 - Rules for electronic clearance devices.

(A) The superintendent of the state highway patrol shall adopt rules governing the use of an electronic clearance device that enables an operator of a commercial motor vehicle, in accordance with division (B) of section 4511.121 of the Revised Code, to bypass a scale location established for the purpose of determining the weight of the vehicle and its load. The superintendent shall establish the acceptable types and features of such devices. The rules of the superintendent also shall establish a method for a peace officer to determine that the device and its use are in compliance with this section and the rules of the superintendent.

(B) No person shall use an electronic clearance device if the device or its use is not in compliance with rules of the superintendent.

(C) Whoever violates division (B) of this section is guilty of a misdemeanor of the fourth degree on a first offense and a misdemeanor of the third degree on each subsequent offense.

Effective Date: 09-16-2004



Section 4549.09 - [Repealed].

Effective Date: 01-01-1974



Section 4549.10 - Operating manufacturer vehicle without placard.

(A) No person shall operate or cause to be operated upon a public road or highway a motor vehicle of a manufacturer or dealer unless the vehicle carries and displays two placards, except as provided in section 4503.21 of the Revised Code, issued by the director of public safety that bear the registration number of its manufacturer or dealer.

(B) Whoever violates division (A) of this section is guilty of illegal operation of a manufacturer's or dealer's motor vehicle, a minor misdemeanor .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4549.11 - Operating with number of former owner.

(A) No person shall operate or drive upon the highways of this state a motor vehicle acquired from a former owner who has registered the motor vehicle, while the motor vehicle displays the distinctive number or identification mark assigned to it upon its original registration.

(B) Whoever violates division (A) of this section is guilty of operation of a motor vehicle bearing license plates or an identification mark issued to another, a minor misdemeanor on a first offense and a misdemeanor of the fourth degree on each subsequent offense.

Effective Date: 01-01-2004



Section 4549.12 - Resident operating with number issued by foreign state.

(A) No person who is the owner of a motor vehicle and a resident of this state shall operate or drive the motor vehicle upon the highways of this state, while it displays a distinctive number or identification mark issued by or under the authority of another state, without complying with the laws of this state relating to the registration and identification of motor vehicles.

(B) Whoever violates division (A) of this section is guilty of illegal operation by a resident of this state of a motor vehicle bearing the distinctive number or identification mark issued by a foreign jurisdiction, a minor misdemeanor .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 4549.13 - Marking and equipment for motor vehicle used by traffic enforcement officers.

Any motor vehicle used by a member of the state highway patrol or by any other peace officer, while said officer is on duty for the exclusive or main purpose of enforcing the motor vehicle or traffic laws of this state, provided the offense is punishable as a misdemeanor, shall be marked in some distinctive manner or color and shall be equipped with, but need not necessarily have in operation at all times, at least one flashing, oscillating, or rotating colored light mounted outside on top of the vehicle. The superintendent of the state highway patrol shall specify what constitutes such a distinctive marking or color for the state highway patrol.

Effective Date: 10-25-1979



Section 4549.14 - Incompetency of officer as witness.

Any officer arresting, or participating or assisting in the arrest of, a person charged with violating the motor vehicle or traffic laws of this state, provided the offense is punishable as a misdemeanor, such officer being on duty exclusively or for the main purpose of enforcing such laws, is incompetent to testify as a witness in any prosecution against such arrested person if such officer at the time of the arrest was using a motor vehicle not marked in accordance with section 4549.13 of the Revised Code.

Effective Date: 10-01-1953



Section 4549.15 - Distinctive uniform for traffic officers.

Every member of the state highway patrol and every other peace officer, while such officer is on duty for the exclusive or main purpose of enforcing motor vehicle or traffic laws of this state, provided the offense is punishable as a misdemeanor, shall wear a distinctive uniform. The superintendent of the patrol shall specify what constitutes such a distinctive uniform for the state highway patrol.

Effective Date: 10-25-1979



Section 4549.16 - Arresting officer as witness.

Any officer arresting, or participating or assisting in the arrest of, a person charged with violating the motor vehicle or traffic laws of this state, provided the offense is punishable as a misdemeanor, such officer being on duty exclusively or for the main purpose of enforcing such laws is incompetent to testify as a witness in any prosecution against such arrested person if such officer at the time of the arrest was not wearing a distinctive uniform in accordance with section 4549.15 of the Revised Code.

Effective Date: 10-01-1953



Section 4549.17 - Restriction on issuing traffic citations where only small portion of freeway located in jurisdiction.

(A) No law enforcement officer employed by a law enforcement agency of a municipal corporation, township, or joint police district shall issue any citation, summons, or ticket for a violation of section 4511.21 of the Revised Code or a substantially similar municipal ordinance or for a violation of section 5577.04 of the Revised Code or a substantially similar municipal ordinance, if all of the following apply:

(1) The citation, summons, or ticket would be issued for a violation described in division (A) of this section that occurs on a freeway that is part of the interstate system;

(2) The municipal corporation, township, or joint police district that employs the law enforcement officer has less than eight hundred eighty yards of the freeway that is part of the interstate system within its jurisdiction;

(3) The law enforcement officer must travel outside the boundaries of the municipal corporation, township, or joint police district that employs the officer in order to enter onto the freeway;

(4) The law enforcement officer travels onto the freeway for the primary purpose of issuing citations, summonses, or tickets for violations of section 4511.21 of the Revised Code or a substantially similar municipal ordinance or for violations of section 5577.04 of the Revised Code or a substantially similar municipal ordinance.

(B) As used in this section, "interstate system" has the same meaning as in section 5516.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-12-1994



Section 4549.18 - Certificate of registration of commercial vehicles.

(A) The operator of a "commercial car," as defined in section 4501.01 of the Revised Code, when the commercial car is required to be registered under the Revised Code, shall, when operating the commercial car, trailer, or semitrailer on the streets, roads, or highways of this state, display inside or on the vehicle the certificate of registration for the commercial car, trailer, or semitrailer provided for in section 4503.19 of the Revised Code, or shall carry the certificate on the operator's person and display it upon the demand of any state highway patrol trooper or other peace officer.

Every person operating a commercial car, trailer, or semitrailer required to be registered under the Revised Code shall permit the inspection of the certificate of registration upon demand of the superintendent or any member of the state highway patrol or other peace officer of this state.

(B) Whoever violates division (A) of this section is guilty of a commercial car certificate of registration violation, a minor misdemeanor.

Effective Date: 01-01-2004



Section 4549.19 - Enforcement of proceedings against violators.

Proceedings to enforce section 4549.18 of the Revised Code shall be brought in any court of record situated in the county in which the violation occurred, and all municipal courts shall have county-wide jurisdiction over such violations. Such actions shall be governed by section 4507.15 of the Revised Code. Commercial cars which are registered under the laws of another state, the owners of which are not residents of this state and which are operated in compliance with the laws of the state of their owner's residence, are not subject to this section and section 4549.18 of the Revised Code.

Effective Date: 10-01-1953



Section 4549.20 - Improper replacement of motor vehicle air bag.

(A) As used in this section, "air bag" has the same meaning as in 49 C.F.R. 579.4, as amended.

(B) No person shall install or reinstall in any motor vehicle any object to fulfill the function of an air bag, including an air bag, other than an air bag that was designed in conformance with or that is regulated by federal motor vehicle safety standard number 208 for the make, model, and model year of the vehicle, knowing that the object is not in accordance with that standard.

(C) Whoever violates division (B) of this section is guilty of improper replacement of a motor vehicle air bag, a misdemeanor of the first degree on a first offense. On each subsequent offense, the person is guilty of a felony of the fifth degree.

Effective Date: 09-16-2004



Section 4549.21 - [Repealed].

Effective Date: 01-01-1974



Section 4549.31 - Venue.

(A) Any person who as a part of a continuing course of criminal conduct commits auto theft offenses in more than one county may be indicted and tried for all such offenses in any county where one such offense was committed. It is prima-facie evidence of a continuing course of criminal conduct if an offender commits two or more auto theft offenses within a period of six months.

(B) As used in this section, "auto theft offense" means any of the following:

(1) A violation of section 4505.19, 4549.05, 4549.08, or 4549.62 of the Revised Code;

(2) A violation of a law of another state or the United States substantially equivalent to any offense listed in division (B)(1) of this section;

(3) A violation of a law of this or any other state, or of the United States, of which an element is forging or altering a motor vehicle title or registration, or obtaining a motor vehicle or motor vehicle parts or accessories by theft or fraud, or wrongful conversion of a motor vehicle, or taking, operating, or keeping a motor vehicle without the consent of the owner, or receiving or disposing of a motor vehicle or motor vehicle parts or accessories knowing the same to have been unlawfully obtained.

Effective Date: 03-28-1985



Section 4549.41 - Odometer rollback and disclosure act definitions.

As used in sections 4549.41 to 4549.51 of the Revised Code:

(A) "Person" includes an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, or cooperative or any other legal entity, whether acting individually or by their agents, officers, employees, or representatives.

(B) "Motor vehicle" means any vehicle driven or drawn by mechanical power for use on the public streets, roads, or highways.

(C) "Odometer" means an instrument for measuring and recording the total distance that a motor vehicle travels while in operation, including any cable, line, or other part necessary to make the instrument function properly. Odometer does not include any auxiliary odometer designed to be reset by the operator of a motor vehicle for the purpose of recording mileage on trips.

(D) "Transfer" means to change ownership of a motor vehicle by purchase, by gift, or, except as otherwise provided in this division, by any other means. A "transfer" does not include a change of ownership as a result of a bequest, under the laws of intestate succession, as a result of a surviving spouse's actions pursuant to section 2106.18 or 4505.10 of the Revised Code, as a result of the operation of section 2131.12 or 2131.13 of the Revised Code, or in connection with the creation of a security interest.

(E) "Transferor" means the person involved in a transfer, who transfers ownership of a motor vehicle.

(F) "Transferee" means the person involved in a transfer, to whom the ownership of a motor vehicle is transferred.

(G) "Service" means to repair or replace an odometer that is not properly functioning.

Effective Date: 07-23-2002



Section 4549.42 - Tampering with or disconnection of odometers.

(A) No person shall adjust, alter, change, tamper with, advance, set back, disconnect, or fail to connect, an odometer of a motor vehicle, or cause any of the foregoing to occur to an odometer of a motor vehicle with the intent to alter the number of miles registered on the odometer.

(B) Division (A) of this section does not apply to the disconnection of an odometer used for registering the mileage of any new motor vehicle being tested by the manufacturer prior to delivery to a franchise dealer.

(C) Nothing in this section prevents the service of an odometer, provided that after the service a completed form, captioned "notice of odometer repair," shall be attached to the left door frame of the motor vehicle by the person performing the repairs. The notice shall contain, in bold-face type, the following information and statements:

"Notice of Odometer Repair

The odometer of this motor vehicle was repaired or replaced on ................. (date of service).

The mileage registered on the odometer of this motor vehicle before repair was ........... (mileage).

The mileage registered on the odometer of this motor vehicle after repair is ........... (mileage).

.................Repairer's signature"

(D) No person shall intentionally remove or alter the notice required by division (C) of this section.

(E) If after the service of an odometer, the odometer can be set at the same mileage as before the service, the odometer shall be adjusted to reflect that mileage registered on the odometer of the motor vehicle before the service. If the odometer cannot be set at the same mileage as before the service, the odometer of the motor vehicle shall be adjusted to read "zero."

(F) Except as otherwise provided in this division, whoever violates this section is guilty of tampering with an odometer, a felony of the fifth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or of any provision of sections 4549.43 to 4549.46 of the Revised Code, tampering with an odometer is a felony of the fourth degree.

Effective Date: 01-01-2004



Section 4549.43 - Sale or use of fraudulent odometer.

(A) No person, with intent to defraud, shall advertise for sale, sell, use, or install on any part of any motor vehicle or an odometer in any motor vehicle any device that causes the odometer to register any mileage other than the actual mileage driven by the motor vehicle. For the purpose of this section, the actual mileage driven is that mileage driven by the motor vehicle as registered by an odometer within the manufacturer's designed tolerance.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of selling or installing an odometer tampering device, a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section, section 4549.42, or any provision of sections 4549.44 to 4549.46 of the Revised Code, selling or installing an odometer tampering device is a felony of the third degree.

Effective Date: 01-01-2004



Section 4549.44 - Operating with disconnected or nonfunctional odometer.

(A) No person, with intent to defraud, shall operate a motor vehicle on any public street, road, or highway of this state knowing that the odometer of the vehicle is disconnected or nonfunctional.

A person's intent to defraud under this section may be inferred from evidence of the circumstances of the vehicle's operation, including facts pertaining to the length of time or number of miles of operation with a nonfunctioning or disconnected odometer, and the fact that the person subsequently transferred the vehicle without disclosing the inoperative odometer to the transferee in violation of section 4549.45 of the Revised Code.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of fraudulent driving without a functional odometer, a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section, section 4549.42 or 4549.43, or any provision of sections 4549.45 to 4549.46 of the Revised Code, fraudulent driving without a functional odometer is a felony of the third degree.

Effective Date: 01-01-2004



Section 4549.45 - Written notice of tampering or nonfunction.

(A) No person shall transfer a motor vehicle if the person knows or recklessly disregards facts indicating that the odometer of the motor vehicle has been changed, tampered with, or disconnected, or has been in any other manner nonfunctional, to reflect a lesser mileage or use, unless that person gives clear and unequivocal notice of the tampering or nonfunction or of the person's reasonable belief of tampering or nonfunction, to the transferee in writing prior to the transfer. In a prosecution for violation of this section, evidence that a transferor or the transferor's agent has changed, tampered with, disconnected, or failed to connect the odometer of the motor vehicle constitutes prima-facie evidence of knowledge of the odometer's altered condition.

(B) Except as otherwise provided in this division, whoever violates this section is guilty of transferring a motor vehicle that has a tampered or nonfunctional odometer, a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section, any provision of sections 4549.42 to 4549.44, or any provision of section 4549.451 or 4549.46 of the Revised Code, transferring a motor vehicle that has a tampered or nonfunctional odometer is a felony of the third degree.

Effective Date: 01-01-2004



Section 4549.451 - Auctioneer's statement of disconnected or nonfunctional odometer.

(A) No auctioneer licensed under Chapter 4707. of the Revised Code shall advertise for sale by means of any written advertisement, brochure, flyer, or other writing, any motor vehicle the auctioneer knows or has reason to believe has an odometer that has been changed, tampered with, or disconnected, or in any other manner has been nonfunctional, unless the listing or description of the vehicle contained in the written advertisement, brochure, flyer, or other writing contains one of the two following statements:

(1) "This motor vehicle has an odometer that has been changed, tampered with, or disconnected, or otherwise has been nonfunctional."

(2) "Nonactual odometer reading: warning - odometer discrepancy."

(B) The statement selected by the auctioneer shall be printed in type identical in size to the other type used in the listing or description, and shall be located within the listing or description and not located as a footnote to the listing or description.

(C) Except as otherwise provided in this division, whoever violates this section is guilty of a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section, any provision of sections 4549.42 to 4549.45, or section 4549.46 of the Revised Code, whoever violates this section is guilty of a felony of the third degree.

Effective Date: 01-01-2004



Section 4549.46 - Written odometer disclosure statement.

(A) No transferor shall fail to provide the true and complete odometer disclosures required by section 4505.06 of the Revised Code. The transferor of a motor vehicle is not in violation of this division requiring a true odometer reading if the odometer reading is incorrect due to a previous owner's violation of any of the provisions contained in sections 4549.42 to 4549.46 of the Revised Code, unless the transferor knows of or recklessly disregards facts indicating the violation.

(B) No dealer or wholesaler who acquires ownership of a motor vehicle shall accept any written odometer disclosure statement unless the statement is completed as required by section 4505.06 of the Revised Code.

(C) A motor vehicle leasing dealer may obtain a written odometer disclosure statement completed as required by section 4505.06 of the Revised Code from a motor vehicle lessee that can be used as prima-facie evidence in any legal action arising under sections 4549.41 to 4549.46 of the Revised Code.

(D) Except as otherwise provided in this division, whoever violates division (A) or (B) of this section is guilty of an odometer disclosure violation, a felony of the fourth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this section or any provision of sections 4549.42 to 4549.451 of the Revised Code, a violation of this section is a felony of the third degree.

Effective Date: 01-01-2004



Section 4549.47 - Attorney general investigations.

(A) If by his own inquiries or as a result of complaints, the attorney general has reason to believe that a person has engaged, is engaging, or is preparing to engage, in a violation of sections 4549.41 to 4549.46 of the Revised Code, he may investigate.

(B) For this purpose the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of relevant matter.

If the matter that the attorney general requires to be produced is located outside the state, he may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his behalf, and he may respond to similar requests from officials of other states. The person subpoenaed may make the matter available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or his representative to examine the matter at the place where it is located, provided that expenses shall not be charged to a party not subsequently found to have engaged in a violation of sections 4549.41 to 4549.46 of the Revised Code.

(C) At any time before the return day specified in the subpoena, or within twenty days after the subpoena has been served, whichever period is shorter, a petition to extend the return day, or to modify or quash the subpoena, stating good cause, may be filed in the court of common pleas in Franklin county or in the county where the person served resides or has his principal place of business.

(D) A person subpoenaed under this section shall comply with the terms of the subpoena unless otherwise provided by court order entered prior to the day for return contained in the subpoena or as extended by the court. If a person fails without lawful excuse to obey a subpoena or to produce relevant matter, the attorney general may apply to a court of common pleas and obtain an order doing any of the following:

(1) Adjudging the person in contempt of court;

(2) Granting injunctive relief to restrain the person from engaging in any conduct that violates sections 4549.41 to 4549.46 of the Revised Code;

(3) Granting injunctive relief to preserve or restore the status quo;

(4) Granting such other relief as may be required until the person obeys the subpoena.

If a person violates any order entered by a court under this section, the violation shall be punished as a violation of an injunction issued under division (A) of section 4549.48 of the Revised Code.

(E) The attorney general may request that an individual who refuses to testify or to produce relevant matter on the ground that the testimony or matter may incriminate him be ordered by the court to provide the testimony or matter. With the exception of a prosecution for perjury and an action for damages under section 4549.49 of the Revised Code, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self-incrimination to which he is entitled by law, shall not be subjected to a criminal proceeding on the basis of the testimony or matter required to be disclosed or testimony or matter discovered through that testimony or matter.

Effective Date: 09-06-1977



Section 4549.48 - Injunctions.

(A) Whenever it appears that a person has violated, is violating, or is about to violate any provision of sections 4549.41 to 4549.46 of the Revised Code, the attorney general may bring an action in the court of common pleas to enjoin the violation. Upon a showing of a violation of sections 4549.41 to 4549.46 of the Revised Code, a temporary restraining order, preliminary injunction, or permanent injunction shall be granted without bond. The court may impose a penalty of not more than five thousand dollars for each day of violation of a temporary restraining order, preliminary injunction, or permanent injunction issued under this section. The court may issue an order requiring the reimbursement of a consumer for any loss that results from a violation of sections 4549.41 to 4549.46 of the Revised Code, for the recovery of any amounts for which a violator is liable pursuant to division (A) of section 4549.49 of the Revised Code, for the appointment of a referee or receiver, for the sequestration of assets, for the rescission of transfers of motor vehicles, or granting any other appropriate relief. The court may award the attorney general all costs together with all expenses of his investigation and reasonable attorneys' fees incurred in the prosecution of the action, which shall be deposited in the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(B) In addition to the remedies otherwise provided by this section, the attorney general may request and the court shall impose a civil penalty of not less than one thousand nor more than two thousand dollars for each violation. A violation of any provision of sections 4549.41 to 4549.46 of the Revised Code shall, for purposes of this section, constitute a separate violation with respect to each motor vehicle or unlawful device involved, except that the maximum civil penalty shall not exceed one hundred thousand dollars for any related series of violations by a person. Civil penalties ordered pursuant to this division shall be paid as follows: one-fourth of the amount to the treasurer of the county in which the action is brought; three-fourths to the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(C) The remedies prescribed by this section are cumulative and concurrent with any other remedy, and the existence or exercise of one remedy does not prevent the exercise of any other remedy.

Effective Date: 03-19-1987



Section 4549.49 - Liability to transferee subsequent to violation.

(A) Any person who violates any requirement imposed by sections 4549.41 to 4549.46 of the Revised Code is liable to any transferee of the motor vehicle subsequent to the violation, in an amount equal to:

(1) Three times the amount of actual damages sustained or fifteen hundred dollars, whichever is greater; and

(2) In the case of any successful action to enforce the foregoing liability, the costs of the action together with reasonable attorneys' fees as determined by the court.

(B) An action to enforce any liability created under sections 4549.41 to 4549.46 of the Revised Code may be brought in a court of common pleas without regard to the amount in controversy, or in any other court of competent jurisdiction, within two years from the date on which the liability arises. For the purpose of this section, liability arises when the transferee discovers, or with due diligence should have discovered, the violation.

Effective Date: 09-06-1977



Section 4549.50 - Revocation or denial of license or permit as motor vehicle dealer.

Violation of sections 4549.41 to 4549.46 of the Revised Code by any person licensed or granted a permit by this state as a dealer, wholesaler, distributor, salesman, or auction owner under Chapter 4517. of the Revised Code, is prima-facie evidence of intent to defraud and constitutes cause for the revocation or denial of the license of such person to sell any motor vehicle in this state. Any person who violates sections 4549.41 to 4549.46 of the Revised Code, upon receiving notice from the registrar of motor vehicles or motor vehicle dealers board of the intent to revoke or suspend a license or permit, shall immediately post a surety bond with the registrar in favor of the state in the amount of twenty-five thousand dollars and shall maintain the bond while the license or permit is in effect. The bond shall be for the use, benefit, and protection of any transferee damaged by the licensee's or permitee's violation of sections 4549.41 to 4549.46 of the Revised Code or for the payment of civil penalties or costs resulting from enforcement actions. Any transferee claiming against the bond or the attorney general may maintain an action against the transferor or the surety, except that the surety is liable only for actual damages. The aggregate liability of the surety shall not exceed twenty-five thousand dollars. Any money unclaimed by transferees after two years from the date of the conviction of or judgment against the transferor shall be deposited in the consumer protection enforcement fund created by section 1345.51 of the Revised Code. The surety bond shall remain in effect until the license or permit is revoked or suspended by the motor vehicle dealers board pursuant to section 4517.33 of the Revised Code. Upon reinstatement of a license or permit that has been suspended, or upon reissuance of a license or permit after the period of revocation, the licensee or permit[t]ee shall post an additional surety bond in accordance with this section. The surety bond shall remain in effect during the period in which the licensee or permitee engages in business in the state.

Effective Date: 03-19-1987



Section 4549.51 - Remedies.

The remedies under sections 4549.41 to 4549.51 of the Revised Code are in addition to remedies otherwise available for the same conduct under federal, state, or local law.

Effective Date: 09-06-1977



Section 4549.52 - Criminal action to enforce odometer violations.

The prosecuting attorney of the county in which a violation of any provision of sections 4549.41 to 4549.51 of the Revised Code occurs, or the attorney general, may bring a criminal action to enforce the provisions of sections 4549.41 to 4549.51 of the Revised Code. The attorney general and the prosecuting attorney of the county in which a person licensed or granted a permit under Chapter 4517. of the Revised Code is convicted of or pleads guilty to a violation of any provision of sections 4549.41 to 4549.46 of the Revised Code shall report the conviction or guilty plea to the registrar of motor vehicles within five business days of the conviction or plea.

Effective Date: 01-01-2004



Section 4549.61 - Tampering with identifying numbers definitions.

As used in sections 4549.61 to 4549.63 of the Revised Code, "vehicle identification number or derivative thereof" means any number or derivative of such a number that is embossed, engraved, etched, or otherwise marked on any vehicle or vehicle part by the manufacturer. "Vehicle identification number" also includes a duplicate vehicle identification number replaced upon a vehicle under the authority of the registrar of motor vehicles.

Effective Date: 03-28-1985



Section 4549.62 - Offenses with purpose to conceal or destroy identity.

(A) No person, with purpose to conceal or destroy the identity of a vehicle or vehicle part, shall remove, deface, cover, alter, or destroy any vehicle identification number or derivative of a vehicle identification number on a vehicle or vehicle part.

(B) No person, with purpose to conceal or destroy the identity of a vehicle or a vehicle part, shall remove, deface, cover, alter, or destroy any identifying number that has been lawfully placed upon a vehicle or vehicle part by an owner of the vehicle or vehicle part, other than the manufacturer, for the purpose of deterring its theft and facilitating its recovery if stolen.

(C) No person, with purpose to conceal or destroy the identity of a vehicle or vehicle part, shall place a counterfeit vehicle identification number or derivative of a vehicle identification number upon the vehicle or vehicle part.

(D)

(1) No person shall buy, offer to buy, sell, offer to sell, receive, dispose of, conceal, or, except as provided in division (D)(4) of this section, possess any vehicle or vehicle part with knowledge that the vehicle identification number or a derivative of the vehicle identification number has been removed, defaced, covered, altered, or destroyed in such a manner that the identity of the vehicle or part cannot be determined by a visual examination of the number at the site where the manufacturer placed the number.

(2)

(a) A vehicle or vehicle part from which the vehicle identification number or a derivative of the vehicle identification number has been so removed, defaced, covered, altered, or destroyed shall be seized and forfeited under Chapter 2981. of the Revised Code unless division (D)(3) or (4) of this section applies to the vehicle or part. If a derivative of the vehicle identification number has been removed, defaced, covered, altered, or destroyed in such a manner that the identity of the part cannot be determined, the entire vehicle is subject to seizure pending a determination of the original identity and ownership of the vehicle and parts of the vehicle, and the rights of innocent owners to reclaim the remainder or any part of the vehicle.

(b) The lawful owners of parts upon a vehicle that has been seized under this section and that is subject to forfeiture under Chapter 2981. of the Revised Code are entitled to reclaim their respective parts upon satisfactory proof of all of the following:

(i) That the part is not needed for evidence in pending proceedings involving the vehicle or part and is not subject to forfeiture under Chapter 2981. of the Revised Code;

(ii) That the original identity and ownership of the part can be determined and that the claimant is the lawful owner of the part;

(iii) That no vehicle identification number or derivative of a vehicle identification number on the part has been destroyed or concealed in such a manner that the identity of the part cannot be determined from that number;

(iv) Payment of all costs of removing the part.

(3) Divisions (A), (B), and (D)(1) and (2) of this section do not apply to the good faith acquisition and disposition of vehicles and vehicle parts as junk or scrap in the ordinary course of business by a scrap metal processing facility as defined in division (D) of section 4737.05 of the Revised Code or by a motor vehicle salvage dealer licensed under Chapter 4738. of the Revised Code. This division does not create an element of an offense or an affirmative defense, or affect the burden of proceeding with the evidence or burden of proof in a criminal proceeding.

(4)

(a) Divisions (D)(1) and (2) of this section do not apply to the possession of an owner, or the owner's insurer, who provides satisfactory evidence of all of the following:

(i) That the vehicle identification number or derivative thereof on the vehicle or part has been removed, defaced, covered, altered, or destroyed, after the owner acquired such possession, by another person without the consent of the owner, by accident or other casualty not due to the owner's purpose to conceal or destroy the identity of the vehicle or vehicle part, or by ordinary wear and tear;

(ii) That the person is the owner of the vehicle as shown on a valid certificate of title issued by this state or certificate of title or other lawful evidence of title issued in another state, in a clear chain of title beginning with the manufacturer;

(iii) That the original identity of the vehicle can be established in a manner that excludes any reasonable probability that the vehicle has been stolen from another person.

(b) The registrar of motor vehicles shall adopt rules under Chapter 119. of the Revised Code to permit an owner described in division (D)(4)(a) of this section, upon application and submission of satisfactory evidence to the registrar, to obtain authority to replace the vehicle identification number under the supervision of a peace officer, trooper of the state highway patrol, or representative of the registrar. The rules shall be designed to restore the identification of the vehicle in a manner that will deter its theft and facilitate its marketability. Until such rules are adopted, the registrar shall follow the existing procedure for the replacement of vehicle identification numbers that have been established by the registrar, with such modifications as the registrar determines to be necessary or appropriate for the administration of the laws the registrar is required to administer.

The registrar may issue a temporary permit to an owner of a motor vehicle who is described in division (D)(4)(a) of this section to authorize the owner to retain possession of the motor vehicle and to transfer title to the motor vehicle with the consent of the registrar.

(c) No owner described in division (D)(4)(a) of this section shall fail knowingly to apply to the registrar for authority to replace the vehicle identification number, within thirty days after the later of the following dates:

(i) The date of receipt by the applicant of actual knowledge of the concealment or destruction;

(ii) If the property has been stolen, the date thereafter upon which the applicant obtains possession of the vehicle or has been notified by a law enforcement agency that the vehicle has been recovered.

The requirement of division (D)(4)(c) of this section may be excused by the registrar for good cause shown.

(E) Whoever violates division (A), (B), (C), or (D)(1) of this section is guilty of a felony of the fifth degree on a first offense and a felony of the fourth degree on each subsequent offense.

(F) Whoever violates division (D)(4)(c) of this section is guilty of a minor misdemeanor.

Effective Date: 01-01-2004; 07-01-2007



Section 4549.63 - Seizing vehicle part.

(A) A law enforcement officer may seize and take possession of a vehicle or vehicle part if the officer has probable cause to believe that any vehicle identification number or derivative thereof on the vehicle or part has been removed, defaced, covered, altered, or destroyed in such a manner that the identity of the vehicle or part cannot be determined by visual examination of the number at the site where the manufacturer placed the number. The seizure shall be pursuant to a warrant, unless the circumstances are within one of the exceptions to the warrant requirement that have been established by the supreme court of the United States or of the supreme court of this state.

(B) A vehicle or vehicle part seized under division (A) of this section shall be held in custody pursuant to section 2981.11 of the Revised Code or any applicable municipal ordinance.

(C) A law enforcement officer who acts in good faith in the belief that the seizure of a vehicle or vehicle part is justified under division (A) of this section is immune from any civil or criminal liability for such seizure.

(D) The lawful owner of a vehicle or vehicle part seized under this section that is not needed as evidence and is not subject to forfeiture under division (D)(2) of section 4549.62 of the Revised Code may reclaim the property by submitting satisfactory proof of ownership to the law enforcement agency or court holding the property.

Effective Date: 03-28-1985; 07-01-2007



Section 4549.65 - Immunity.

(A) As used in this section:

(1) "Motor vehicle leasing dealer" has the meaning set forth in division (M) of section 4517.01 of the Revised Code.

(2) "Motor vehicle renting dealer" means any person engaged in the business of regularly making available, offering to make available, or arranging for another person to use a motor vehicle pursuant to a bailment, rental agreement, or other contractual arrangement for a period of less than thirty days under which a charge is made for its use at a periodic rate and the title to the motor vehicle is in a person other than the user, but does not mean a manufacturer or its affiliate renting to its employees or to dealers.

(B) A motor vehicle leasing dealer or a motor vehicle renting dealer and its officers, employees, agents, and representatives are not liable to a lessee or renter for damages or injuries sustained as a result of the lessee's or renter's being stopped, detained, arrested, or charged in connection with a theft offense involving the leased or rented motor vehicle if such dealer, its officers, employees, agents, or representatives act in good faith upon a reasonable belief that the motor vehicle was or is being converted or stolen or if both of the following apply:

(1) The lessee or renter did not return the motor vehicle at the time and place specified in the lease or rental contract;

(2) The lessee or renter failed to return the motor vehicle within twenty-four hours after the dealer, or an officer, employee, agent, or representative of the dealer has served a written notice upon the lessee or renter, requesting the return of the motor vehicle, at the lessee's or renter's address set forth in the lease or rental contract. Service may be by certified mail, return receipt requested, or by personal or residence service.

Effective Date: 03-28-1985



Section 4549.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4551 - TRANSPORTATION OF CHRISTMAS TREES

Section 4551.01 - Requiring bill of sale or invoice.

Except in trucks and trailers licensed for and engaged in interstate commerce, any person who operates a truck, trailer, or other vehicle upon any public highway, road, or street in this state for the purpose of transporting five or more cut trees, or one hundred pounds or more of boughs, of any species of pine, spruce, fir, hemlock, or other narrow-leafed or broad-leafed evergreen tree or shrub, shall have upon his person during such transporting a bill of sale or invoice for such trees or boughs signed by the owner or custodian of the lands from which such trees or boughs were cut and removed.

Such bill of sale or invoice shall state:

(A) The date of sale;

(B) The number and species of trees, or pounds and species of boughs, being transported;

(C) The name of the township, county, and state where such lands are situated;

(D) The proper postal address of the landowner or custodian.

If such trees or boughs have been obtained from a dealer in such goods, the bill of sale or invoice need only show his name and the place of business from which the trees or boughs were obtained.

This section does not apply to the transportation of trees or boughs by or for the owner or custodian of lands from which such trees or boughs were cut or removed, or by or for an agent of either.

Effective Date: 08-23-1965



Section 4551.02 - Requiring true written statement.

Whenever any trees or boughs described in section 4551.01 of the Revised Code are being transported within this state by any person other than a person required by said section to have a bill of sale or invoice, a true written statement shall accompany such shipment, which written statement shall set forth:

(A) The location of the lands from which such trees or boughs were removed. Such statement of location shall include, but not be limited to, the township, county, and state in which said lands are located.

(B) The name, address, and telephone number of the owner of the lands from which such trees or boughs were removed;

(C) The name, address, and telephone number of the custodian of such lands if different from that of the owner. If the same, the statement shall so state.

(D) The name, address, and telephone number of the driver of the vehicle transporting such trees or boughs.

Such statement shall be signed by the owner or custodian of the lands from which such trees or boughs are removed or by the agent of either. The same written statement may be used for any number of shipments.

Effective Date: 02-21-1967



Section 4551.03 - Demand for proof of ownership.

Any forest or park officer, peace officer, or state highway patrol trooper of this state may stop any truck, trailer, or other vehicle engaged in the transporting of the evergreen trees or boughs described in section 4551.01 of the Revised Code, except trucks or trailers licensed for and engaged in interstate commerce, and require the operator to produce the bill, invoice, or statement of ownership required by sections 4551.01 and 4551.02 of the Revised Code as evidence of lawful ownership or custody of the cut trees or boughs. Failure to produce upon demand such bill of sale, invoice, or statement, or offering a bill of sale, invoice, or statement, that fails to provide the information required by such sections, is a violation of such sections; and such truck, trailer, or other vehicle together with its contents, shall be impounded by the investigating officer for a period of forty-eight hours, unless a satisfactory and genuine bill of sale, invoice, or statement is sooner presented.

Failure to furnish a satisfactory and genuine bill of sale, invoice, or statement within forty-eight hours from the time that such truck, trailer, or other vehicle is impounded constitutes prima-facie evidence that the trees or boughs so impounded are not the property of the person engaged in transporting them and that such person is unlawfully transporting such trees or boughs.

Effective Date: 08-08-1991



Section 4551.04 - Prohibition.

(A) No person shall transport trees or boughs described in section 4551.01 of the Revised Code in violation of sections 4551.01 to 4551.03 of the Revised Code.

(B) Whoever violates this section shall be fined not more than one thousand dollars, imprisoned not more than thirty days, or both.

Effective Date: 01-01-2004



Section 4551.05 - Disposition of impounded trees.

At the discretion of the court before whom the defendant is brought for a violation of sections 4551.01 to 4551.03, inclusive, of the Revised Code, the cut trees or boughs being transported at the time of the offense may immediately be disposed of at the highest obtainable price, and the money obtained from such sale shall be impounded by the court, pending determination of the ownership of such trees or boughs. If such owners are unknown and cannot be ascertained within thirty days after such sale, or if there is money remaining after the claims of known owners have been satisfied, all money thereafter remaining shall be paid to the local county welfare board for expenditures in aid to crippled or indigent children.

Effective Date: 10-01-1953



Section 4551.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4561 - AERONAUTICS

Section 4561.01 - [Effective Until 7/1/2013] Aeronautics definitions.

As used in sections 4561.01 to 4561.151 of the Revised Code:

(A) "Aviation" means transportation by aircraft; operation of aircraft; the establishment, operation, maintenance, repair, and improvement of airports, landing fields, and other air navigation facilities; and all other activities connected therewith or incidental thereto.

(B) "Aircraft" means any contrivance used or designed for navigation or flight in the air, excepting a parachute or other contrivance for such navigation used primarily as safety equipment.

(C) "Airport" means any location either on land or water which is used for the landing and taking off of aircraft.

(D) "Landing field" means any location either on land or water of such size and nature as to permit the landing or taking off of aircraft with safety, and used for that purpose but not equipped to provide for the shelter, supply, or care of aircraft.

(E) "Air navigation facility" means any facility used, available for use, or designed for use in aid of navigation of aircraft, including airports, landing fields, facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid to the safe taking off, navigation, and landing of aircraft, or to the safe and efficient operation or maintenance of an airport or landing field, and any combination of such facilities.

(F) "Air navigation hazard" means any structure, object of natural growth, or use of land, that obstructs the air space required for the flight of aircraft in landing or taking off at any airport or landing field, or that otherwise is hazardous to such landing or taking off.

(G) "Air navigation," "navigation of aircraft," or "navigate aircraft" means the operation of aircraft in the air space over this state.

(H) "Airperson" means any individual who, as the person in command, or as pilot, mechanic, or member of the crew, engages in the navigation of aircraft.

(I) "Airway" means a route in the air space over and above the lands or waters of this state, designated by the federal aviation administration as a route suitable for the navigation of aircraft.

(J) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof.

Effective Date: 04-05-2001

This section is set out twice. See also § 4561.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.01 - [Effective 7/1/2013] Aeronautics definitions.

As used in sections 4561.01 to 4561.25 of the Revised Code:

(A) "Aviation" means transportation by aircraft; operation of aircraft; the establishment, operation, maintenance, repair, and improvement of airports, landing fields, and other air navigation facilities; and all other activities connected therewith or incidental thereto.

(B) "Aircraft" means any contrivance used or designed for navigation or flight in the air, excepting a parachute or other contrivance for such navigation used primarily as safety equipment.

(C) "Airport" means any location either on land or water which is used for the landing and taking off of aircraft.

(D) "Landing field" means any location either on land or water of such size and nature as to permit the landing or taking off of aircraft with safety, and used for that purpose but not equipped to provide for the shelter, supply, or care of aircraft.

(E) "Air navigation facility" means any facility used, available for use, or designed for use in aid of navigation of aircraft, including airports, landing fields, facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid to the safe taking off, navigation, and landing of aircraft, or to the safe and efficient operation or maintenance of an airport or landing field, and any combination of such facilities.

(F) "Air navigation hazard" means any structure, object of natural growth, or use of land, that obstructs the air space required for the flight of aircraft in landing or taking off at any airport or landing field, or that otherwise is hazardous to such landing or taking off.

(G) "Air navigation," "navigation of aircraft," or "navigate aircraft" means the operation of aircraft in the air space over this state.

(H) " Airperson" means any individual who, as the person in command, or as pilot, mechanic, or member of the crew, engages in the navigation of aircraft.

(I) "Airway" means a route in the air space over and above the lands or waters of this state, designated by the Ohio aviation board as a route suitable for the navigation of aircraft.

(J) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof.

(K) "Government agency" means a state agency, state institution of higher education, regional port authority, or any other political subdivision of the state, or the federal government or other states.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-05-2001

This section is set out twice. See also § 4561.01, effective until 7/1/2013.



Section 4561.02 - [Repealed].

Effective Date: 08-05-1963



Section 4561.021 - Office of aviation.

There is hereby created in the division of multi-modal planning and programs of the department of transportation the office of aviation. The director of transportation shall appoint the administrator of the office of aviation, who shall serve at the pleasure of the director. The administrator of the office of aviation shall be responsible to the director for the organization, direction, and supervision of the work of the office and the exercise of the powers and the performance of the duties assigned to the office. Subject to Chapter 124. of the Revised Code and civil service regulations, the administrator, with the approval of the director, shall select and appoint the necessary employees. The director also may employ experts for assistance in any specific matter at a reasonable rate of compensation.

Effective Date: 06-30-1999



Section 4561.03, 4561.04 - [Repealed].

Effective Date: 09-17-1957



Section 4561.05 - Department of transportation to administer chapter - rules.

The department of transportation shall administer Chapter 4561. of the Revised Code. The department may adopt and promulgate such rules as it determines necessary to carry out this chapter.

The department may issue and amend orders, and make, promulgate, and amend, reasonable general and special rules and procedure, and establish minimum standards.

The department may establish safety rules governing air navigation hazards, and the location, size, use, and equipment of airports and landing areas, and rules governing air marking, the use of signs or lights designed to be visible from the air, and other air navigation facilities.

All rules and amendments thereto, prescribed by the department, shall conform to and coincide with, so far as possible, the "Civil Aeronautics Act of 1938," 52 Stat. 973, 49 U.S.C. 401, as amended, passed by the congress of the United States, and the air commerce regulations issued pursuant thereto.

All acts of the department authorized under this section shall be carried on in conformity with Chapter 119. of the Revised Code.

Effective Date: 06-29-2001



Section 4561.06 - [Effective Until 7/1/2013] Department of transportation - powers and duties.

The department of transportation shall encourage the development of aviation and the promotion of aviation education within this state as, in its judgment, may best serve the public interest.

The department may furnish engineering or other technical counsel and services, with or without charge therefor, to any appropriate agency of any county or municipal corporation of the state desiring such counsel or services in connection with any question or problem concerning the need for, or the location, construction, maintenance, or operation of airports, landing fields, or other air navigation facilities in the county or municipal corporation.

The department shall be the official representative of this state in all civil actions, matters, or proceedings pertaining to aviation in which this state is a party or has an interest.

The department may investigate, and may cooperate with any other appropriate governmental agency in the investigation of, any accident occurring in this state in connection with aviation. It may issue an order to preserve, protect, or prevent the removal of any aircraft or air navigation facility involved in an accident being so investigated until the investigation is completed. The chief executive officer or any law enforcement officer of this state or any political subdivision in which an accident occurred shall assist the department in enforcing such an order when called upon to do so.

The department, in connection with any investigation it is authorized to conduct, or in connection with any matter it is required to consider and determine, may conduct hearings thereon. All such hearings shall be open to the public. The administrator of the office of aviation or those employees of that office or its agents who are designated to conduct such hearings may administer oaths and affirmations and issue subpoenas for and compel the attendance and testimony of witnesses and the production of papers, books, and documents at the hearings. In case of failure to comply with such a subpoena or refusal to testify, the administrator or the employees of the office of aviation or its agents who are designated to conduct the hearings may invoke the aid of the court of common pleas of the county in which the hearing is being conducted, and the court may order the witness to comply with the requirements of the subpoena or to give testimony concerning the matter in question. Failure to obey any order of the court may be punished as a contempt of the court.

Reports of any investigations or hearings, or parts thereof, conducted by the department shall not be admitted in evidence or used for any purpose in any action or proceeding arising out of any matter referred to in the investigation, hearings, or report thereof, except in actions or proceedings instituted by the state or by the department on behalf of the state, nor shall any member of the department or any of its employees be required to testify to any facts ascertained in, or information obtained by reason of, the member's or employee's official capacity, or to testify as an expert witness in any action or proceeding involving or pertaining to aviation to which the state is not a party. Subject to this section, the department may make available to appropriate agencies of government any information and material developed in the course of its investigations and hearings.

The department shall report to the appropriate agency of the United States all cases that come to its attention of persons navigating aircraft without a valid aviator's certificate, or in which an aircraft is navigated without a valid air-worthiness certificate in probable violation of the laws of the United States requiring such certificates, and it also shall report to the proper governmental agency any probable infringement or violation of laws, rules, and regulations pertaining to aviation that come to its attention.

The department may prepare, adopt, and subsequently revise a plan showing the locations and types of airports, landing fields, and other air navigation facilities within this state; it also may prepare another plan of a system of airways within this state, the establishment, maintenance, and use of which will, in its judgment, serve the development of transportation by aircraft within this state in the best interests of the public. It may publish plans and pertinent information as the public interest requires.

The department periodically may prepare, publish, and distribute such maps, charts, or other information as the public interest requires, showing the location of and containing a description of all airports, landing fields, and other air navigation facilities then in operation in this state, together with information concerning the manner in which, and the terms upon which, those facilities may be used, and showing all airways then in use, or recommended for use, within this state, together with information concerning the manner in which the facilities should be used.

Effective Date: 06-29-2001

This section is set out twice. See also § 4561.06, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.06 - [Effective 7/1/2013] Department of transportation - powers and duties.

The department of transportation shall encourage the development of aviation and the promotion of aviation education and research within this state as, in its judgment, may best serve the public interest.

The department may furnish engineering or other technical counsel and services, with or without charge therefor, to any appropriate government agency desiring such counsel or services in connection with any question or problem concerning the need for, or the location, construction, maintenance, or operation of airports, landing fields, or other air navigation facilities .

The department shall be the official representative of this state in all civil actions, matters, or proceedings pertaining to aviation in which this state is a party or has an interest.

The department may investigate, and may cooperate with any other appropriate government agency in the investigation of, any accident occurring in this state in connection with aviation. It may issue an order to preserve, protect, or prevent the removal of any aircraft or air navigation facility involved in an accident being so investigated until the investigation is completed. The chief executive officer or any law enforcement officer of this state or any political subdivision in which an accident occurred shall assist the department in enforcing such an order when called upon to do so.

The department, in connection with any investigation it is authorized to conduct, or in connection with any matter it is required to consider and determine, may conduct hearings thereon. All such hearings shall be open to the public. The administrator of the office of aviation or those employees of that office or its agents who are designated to conduct such hearings may administer oaths and affirmations and issue subpoenas for and compel the attendance and testimony of witnesses and the production of papers, books, and documents at the hearings. In case of failure to comply with such a subpoena or refusal to testify, the administrator or the employees of the office of aviation or its agents who are designated to conduct the hearings may invoke the aid of the court of common pleas of the county in which the hearing is being conducted, and the court may order the witness to comply with the requirements of the subpoena or to give testimony concerning the matter in question. Failure to obey any order of the court may be punished as a contempt of the court.

Reports of any investigations or hearings, or parts thereof, conducted by the department shall not be admitted in evidence or used for any purpose in any action or proceeding arising out of any matter referred to in the investigation, hearings, or report thereof, except in actions or proceedings instituted by the state or by the department on behalf of the state, nor shall any member of the department or any of its employees be required to testify to any facts ascertained in, or information obtained by reason of, the member's or employee's official capacity, or to testify as an expert witness in any action or proceeding involving or pertaining to aviation to which the state is not a party. Subject to this section, the department may make available to appropriate agencies of government any information and material developed in the course of its investigations and hearings.

The department shall report to the appropriate agency of the United States all cases that come to its attention of persons navigating aircraft without a valid aviator's certificate, or in which an aircraft is navigated without a valid air-worthiness certificate in probable violation of the laws of the United States requiring such certificates, and it also shall report to the proper governmental agency any probable infringement or violation of laws, rules, and regulations pertaining to aviation that come to its attention.

The department may prepare, adopt, and subsequently revise a plan showing the locations and types of airports, landing fields, and other air navigation facilities within this state; it also may prepare another plan of a system of airways within this state, the establishment, maintenance, and use of which will, in its judgment, serve the development of transportation by aircraft within this state in the best interests of the public. It may publish plans and pertinent information as the public interest requires.

The department periodically may prepare, publish, and distribute such maps, charts, or other information as the public interest requires, showing the location of and containing a description of all airports, landing fields, and other air navigation facilities then in operation in this state, together with information concerning the manner in which, and the terms upon which, those facilities may be used, and showing all airways then in use, or recommended for use, within this state, together with information concerning the manner in which the facilities should be used.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-29-2001

This section is set out twice. See also § 4561.06, effective until 7/1/2013.



Section 4561.07 - [Effective Until 7/1/2013] Cooperation with other agencies.

The department of transportation may cooperate with and assist the federal government, regional airport authorities, the political subdivisions of this state, and others engaged in aviation or the promotion of aviation, and shall seek to promote the aeronautic activities of these bodies.

The department may confer with or hold joint meetings and hearings with any federal aeronautical agency, any regional airport authority, or any agency of a political subdivision of this state, in connection with any matter arising under sections 4561.01 to 4561.151 of the Revised Code, or relating to the sound development of aviation, and the department may avail itself of the cooperation, services, records, and facilities of any such regional airport authority or agency, as fully as is practicable, in the administration and enforcement of such sections. It shall reciprocate by furnishing to any such regional airport authority or agency its cooperation, services, records, and facilities, as fully as is practicable and in the best interests of the public.

If the federal government, any agency of the federal government, or any regional airport authority or political subdivision of this state, requires a state agency to receive and disburse any airport assistance or development and maintenance funds, the department may act as that state agency in all such matters pertaining to aviation.

Effective Date: 07-01-1996

This section is set out twice. See also § 4561.07, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.07 - [Effective 7/1/2013] Cooperation with other agencies.

The department of transportation may cooperate with any government agency and others, including private persons, engaged in aviation, aviation education or research, or the promotion of aviation, and shall seek to promote the aeronautic activities of these bodies.

The department may confer with or hold joint meetings and hearings with any government agency in connection with any matter arising under this chapter, or relating to the sound development of aviation, and the department may avail itself of the cooperation, services, records, and facilities of any government agency, as fully as is practicable, in the administration and enforcement of such sections. It shall reciprocate by furnishing to any such regional airport authority or agency its cooperation, services, records, and facilities, as fully as is practicable and in the best interests of the public.

If the federal government, any agency of the federal government, any regional airport authority or political subdivision of this state, or any government agency, requires a state agency to receive and disburse any airport assistance or development and maintenance funds, the department may act as that state agency in all such matters pertaining to aviation.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-01-1996

This section is set out twice. See also § 4561.07, effective until 7/1/2013.



Section 4561.08 - [Effective Until 7/1/2013] Cooperation regarding airports, landing fields, and other air navigation facilities - acceptance of federal funds.

The department of transportation may cooperate with the United States, and any agency thereof, in the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities in this state, and may comply with the laws of the United States and any regulations made thereunder with respect to the expenditure of federal funds for or in connection with such airports, landing fields, and other air navigation facilities.

The department may accept, receive, and receipt for federal funds, upon such terms as are prescribed by the laws of the United States and any regulations made thereunder, and may treat similarly, for the state or as agent for any regional airport authority, county, or municipal corporation thereof, other funds, public or private, for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities, whether such work is to be done severally by the state or by a political subdivision thereof or by a regional airport authority, or by the state and a regional airport authority or one or more such political subdivisions jointly, or by any two or more such political subdivisions jointly, or by a regional airport authority and any one or more such political subdivisions jointly. The department may also act as agent of any regional airport authority, county, or municipal corporation of the state in any other matter connected with the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities. In the discharge of its duties as such agent, the department may use all its powers in the same manner as when acting for and in behalf of the state.

The department may approve or disapprove all contracts and agreements for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities insofar as its rules require.

The department may advise and cooperate with any regional airport authority or political subdivision of this state or of any other state, when it is acting jointly with a regional airport authority or subdivision of this state, in all matters pertaining to the location, acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities.

All money accepted by the department pursuant to sections 4561.01 to 4561.151 of the Revised Code shall be deposited in the state treasury to the credit of the highway operating fund. All such moneys shall be expended in accordance with the terms imposed by the United States in making the grants thereof.

Effective Date: 07-01-1996

This section is set out twice. See also § 4561.08, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.08 - [Effective 7/1/2013] Cooperation regarding airports, landing fields, and other air navigation facilities - acceptance of federal funds.

The department of transportation may cooperate with any government agency , in the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities in this state, and may comply with the laws of the United States and any regulations made thereunder with respect to the expenditure of federal funds for or in connection with such airports, landing fields, and other air navigation facilities.

The department may accept, receive, and receipt for federal funds, upon such terms as are prescribed by the laws of the United States and any regulations made thereunder, on behalf of the state, and may treat similarly, for the state or as agent for any regional airport authority, county, or municipal corporation thereof, other funds, public or private, for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities, whether such work is to be done severally by the state or by a political subdivision thereof or by a regional airport authority, or by the state and a regional airport authority or one or more such political subdivisions jointly, or by any two or more such political subdivisions jointly, or by a regional airport authority and any one or more such political subdivisions jointly. The department may also act as agent of any regional airport authority, county, or municipal corporation of the state in any other matter connected with the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities. In the discharge of its duties as such agent, the department may use all its powers in the same manner as when acting for and in behalf of the state.

The department may approve or disapprove all contracts and agreements for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities insofar as its rules require.

The department may advise and cooperate with any regional airport authority or political subdivision of this state or of any other state, when it is acting jointly with a regional airport authority or subdivision of this state, in all matters pertaining to the location, acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities.

All money accepted by the department pursuant to sections 4561.01 to 4561.151 of the Revised Code shall be deposited in the state treasury to the credit of the highway operating fund. All such moneys shall be expended in accordance with the terms imposed by the United States in making the grants thereof.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 07-01-1996

This section is set out twice. See also § 4561.08, effective until 7/1/2013.



Section 4561.09 - [Effective Until 7/1/2013] Acceptance of federal funds by regional airport authorities, counties, and municipal corporations.

Each regional airport authority, county, and municipal corporation of this state may accept, receive, and give receipt for federal funds upon such terms as are prescribed by the laws of the United States and any rules and regulations made thereunder, and may treat similarly other funds, public or private, for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities.

The board of trustees of a regional airport authority and the legislative body of each county or municipal corporation may designate the department of transportation as the agent of such regional airport authority, county, or municipal corporation to accept, receive, and receipt for federal funds upon such terms as are prescribed by the laws of the United States and any rules or regulations made thereunder, and to treat similarly other funds, public or private, for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities, whether such work is to be done by the regional airport authority, county, or municipal corporation alone, or jointly with the state, or jointly with the state and other counties or municipal corporations. Such board of trustees or legislative body may designate the department as its agent in any other matter connected with the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities, and may enter into, or authorize the executive department of such political subdivision to enter into, an agreement with the department prescribing the terms of such agency, in accordance with the laws of the United States and any rules or regulations made thereunder.

All contracts for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, or other air navigation facilities made by a regional airport authority, county, or municipal corporation shall be made pursuant to the laws of this state governing the making of such contracts; provided that when the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, or other air navigation facilities is financed wholly or partly with federal funds, the regional airport authority, county, or municipal corporation may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder.

Effective Date: 08-22-1973

This section is set out twice. See also § 4561.09, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.09 - [Effective 7/1/2013] Acceptance of federal funds by regional airport authorities, counties, and municipal corporations.

Each regional airport authority, county, municipal corporation, and agency of this state may accept, receive, and give receipt for federal funds upon such terms as are prescribed by the laws of the United States and any rules and regulations made thereunder, and may treat similarly other funds, public or private, for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities.

The board of trustees of a regional airport authority and the legislative body of each county or municipal corporation may designate the department of transportation as the agent of such regional airport authority, county, or municipal corporation to accept, receive, and receipt for federal funds upon such terms as are prescribed by the laws of the United States and any rules or regulations made thereunder, and to treat similarly other funds, public or private, for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities, whether such work is to be done by the regional airport authority, county, or municipal corporation alone, or jointly with the state, or jointly with the state and other counties or municipal corporations. Such board of trustees or legislative body may designate the department as its agent in any other matter connected with the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, and other air navigation facilities, and may enter into, or authorize the executive department of such political subdivision to enter into, an agreement with the department prescribing the terms of such agency, in accordance with the laws of the United States and any rules or regulations made thereunder.

All contracts for the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, or other air navigation facilities made by a regional airport authority, county, municipal corporation, or agency of this state shall be made pursuant to the laws of this state governing the making of such contracts; provided that when the acquisition, establishment, construction, enlargement, improvement, equipment, or operation of airports, landing fields, or other air navigation facilities is financed wholly or partly with federal funds, the regional airport authority, county, municipal corporation, or agency of this state may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 08-22-1973

This section is set out twice. See also § 4561.09, effective until 7/1/2013.



Section 4561.10 - [Repealed].

Effective Date: 04-05-2001



Section 4561.11 - Approval of department of transportation - aviator's license.

(A) All airports, landing fields, and landing areas shall be approved by the department of transportation before being used for commercial purposes. The department may issue a certificate of approval in each case. The department shall require that a complete plan of such airport, landing field, or landing area be filed with it before granting or issuing such approval; provided that in no case in which the department licenses or certifies an airport, landing field, or landing area constructed, maintained, or supported, in whole or in part, by public funds, under sections 4561.01 to 4561.151 of the Revised Code, shall the public be deprived of the use thereof or its facilities for aviation purposes as fully and equally as all other parties.

In any case in which the department rejects or disapproves an application to operate an airport, landing field, or landing area, or in any case in which the department issues an order requiring certain things to be done before approval, it shall set forth its reasons therefor and shall state the requirements to be met before such approval will be given or such order modified or changed. In any case in which the department considers it necessary, it may order the closing of any airport, landing field, or landing area for commercial purposes until the requirements of the order made by the department are complied with.

Appeal from any action or decision of the department in any such matter shall be made in accordance with sections 119.01 to 119.13 of the Revised Code.

The department shall require that any person engaged within this state in operating aircraft, in any form of navigation, shall be the holder of a currently effective aviator's license issued by the civil aeronautics administration.

The aviator's license required by this section shall be kept in the personal possession of the pilot when the pilot is operating aircraft within this state, and shall be presented for inspection upon the request of any passenger, any authorized representative of the department, or any official manager or person in charge of any airport, landing field, or area in this state upon which the pilot lands.

(B) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4561.12 - [Effective Until 7/1/2013] Regulation of aircraft on public property.

(A) No aircraft shall be operated or maintained on any public land or water owned or controlled by this state, or by any political subdivision of this state, except at such places and under such rules and regulations governing and controlling the operation and maintenance of aircraft as are adopted and promulgated by the department of transportation in accordance with sections 119.01 to 119.13 of the Revised Code.

Such action and approval by the department shall not become effective until it has been approved by the adoption and promulgation of appropriate rules and regulations governing, controlling, and approving said places and the method of operation and maintenance of aircraft, by the department, division, political subdivision, agent, or agency of this state having ownership or control of the places on said public land or water which are affected by such operation or maintenance of aircraft thereon.

(B) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004

This section is set out twice. See also § 4561.12, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.12 - [Effective 7/1/2013] Regulation of aircraft on public property.

(A) Unless operated by the department of transportation or its agents, no aircraft shall be operated or maintained on any public land or water owned or controlled by this state, or by any political subdivision of this state, except at such places and under such rules and regulations governing and controlling the operation and maintenance of aircraft as are adopted and promulgated by the department in accordance with sections 119.01 to 119.13 of the Revised Code.

Such action and approval by the department shall not become effective until it has been approved by the adoption and promulgation of appropriate rules governing, controlling, and approving said places and the method of operation and maintenance of aircraft, by the department, division, political subdivision, agent, or agency of this state having ownership or control of the places on said public land or water which are affected by such operation or maintenance of aircraft thereon.

(B) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned not more than ninety days, or both.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-2004

This section is set out twice. See also § 4561.12, effective until 7/1/2013.



Section 4561.13 - Enforcement of laws - investigation of accidents.

Every state, county, and municipal law enforcement officer charged with the enforcement of state or municipal laws may investigate aircraft accidents and enforce sections 4561.14, 4561.15, and 4561.24 of the Revised Code.

The state highway patrol may use any of its personnel and equipment to investigate all aircraft accidents within this state.

Effective Date: 06-29-2001



Section 4561.14 - Prohibited acts.

(A) No person shall operate any aircraft in this state unless such person is the holder of a valid aviator's license issued by the United States.

No person operating an aircraft within this state shall fail to exhibit such license for inspection upon the demand of any passenger on such aircraft, or fail to exhibit same for inspection upon the demand of any peace officer, member or employee of the department of transportation, or manager or person in charge of an airport or landing field within this state, prior to taking off or upon landing said aircraft.

No person shall operate an aircraft within this state unless such aircraft is licensed and registered by the United States; this section is inapplicable to the operation of military aircraft of the United States, aircraft of a state, territory, or possession of the United States, or aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such aircraft.

No person shall operate an aircraft within this state in violation of any air traffic rules in force under the laws of the United States or under sections 4561.01 to 4561.14 of the Revised Code, and the rules and regulations of the department adopted pursuant thereto.

(B) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004



Section 4561.15 - Unsafe operation of aircraft.

(A) No person shall commit any of the following acts:

(1) Carry passengers in an aircraft unless the person piloting the aircraft is a holder of a valid airperson's certificate of competency issued by the United States that authorizes the holder to carry passengers and the person is carrying any passenger in accordance with the applicable certificate requirements; this division of this section is inapplicable to the operation of military aircraft of the United States, aircraft of a state, territory, or possession of the United States, or aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such aircraft;

(2) Operate an aircraft on the land or water or in the air space over this state in a careless or reckless manner that endangers any person or property, or with willful or wanton disregard for the rights or safety of others;

(3) Operate an aircraft on the land or water or in the air space over this state while under the influence of intoxicating liquor, controlled substances, or other habit-forming drugs;

(4) Tamper with, alter, destroy, remove, carry away, or cause to be carried away any object used for the marking of airports, landing fields, or other aeronautical facilities in this state, or in any way change the position or location of such markings, except by the direction of the proper authorities charged with the maintenance and operation of such facilities, or illegally possess any object used for such markings.

(B) Jurisdiction over any proceedings charging a violation of this section is limited to courts of record.

(C) Whoever violates this section shall be fined not more than five hundred dollars, imprisoned not more than six months, or both.

Amended by 128th General AssemblyFile No.35,HB 50, §1, eff. 9/8/2010.

Effective Date: 01-01-2004



Section 4561.151 - Liability of aircraft operators.

The owner, operator, or person responsible for the operation of an aircraft shall not be liable for loss or damage arising from injuries to or death of a guest, resulting from the operation of said aircraft, while such guest is being transported without payment therefor in or upon said aircraft, unless such injuries or death are caused by the willful or wanton misconduct of such owner, operator, or person responsible for the operation of said aircraft.

Effective Date: 09-23-1955



Section 4561.16 - [Repealed].

Effective Date: 07-01-1996



Section 4561.17 - License tax on aircraft - exceptions.

(A) To provide revenue for administering sections 4561.17 to 4561.22 of the Revised Code relative to the registration of aircraft, for the surveying of and the establishment, checking, maintenance, and repair of aviation air marking and of air navigation facilities, for airport capital improvements, for the acquiring, maintaining, and repairing of equipment necessary for those purposes, and for the cost of creating and distributing Ohio aeronautical charts and Ohio airport and landing field directories, an annual license tax is hereby levied upon all aircraft based in this state for which an aircraft worthiness certificate issued by the federal aviation administration is in effect except the following:

(1) Aircraft owned by the United States or any territory of the United States;

(2) Aircraft owned by any foreign government;

(3) Aircraft owned by any state or any political subdivision of a state;

(4) Aircraft owned by aircraft manufacturers or aircraft engine manufacturers and operated only for purposes of testing, delivery, or demonstration;

(5) Aircraft operated for hire over regularly scheduled routes within the state.

(B) The license tax this section requires shall be at the rates specified in section 4561.18 of the Revised Code, and shall be paid to and collected by the director of transportation at the time of making application as provided in that section.

Amended by 128th General Assemblych.35,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-20-1984; 06-30-2005; 04-14-2006



Section 4561.18 - Application for license and registration - tax rates.

(A) The owner of any aircraft that is based in this state and that is not of a type specified in divisions (A)(1) to (5) of section 4561.17 of the Revised Code, shall register that aircraft with the department of transportation pursuant to this section.

(B) Applications for the licensing and registration of aircraft shall be made and signed by the owner on forms the department of transportation prepares. The forms shall contain a description of the aircraft, including its federal registration number, the airport or other place at which the aircraft is based, and any other information the department requires.

(C)

(1) Registration forms shall be filed with the director of transportation annually at the time the director specifies and shall be renewed according to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code. If the airport or other place at which the aircraft usually is based changes, the owner shall update the registration by filing a new form with the office of aviation.

(2) An application for the registration of any aircraft not previously registered in this state that is acquired or becomes subject to the license tax subsequent to the last day of January in any year, shall be made for the balance of the year in which the aircraft is acquired, within thirty days after the acquisition or after becoming subject to the license tax.

(D)

(1) Each registration form shall be accompanied by the proper license tax, which, for all aircraft other than those described in division (D)(2) of this section, shall be at the annual rate of fifteen dollars per seat, based on the manufacturer's maximum listed seating capacity.

(2) The license tax for gliders and balloons shall be fifteen dollars annually.

(E) The department of transportation shall maintain all registrations filed with it under this section and shall develop a program to track and enforce the registration of aircraft based in this state.

(F) The taxes this section requires are in lieu of all other taxes on or with respect to ownership of an aircraft.

(G) The director of transportation shall impose a fine pursuant to section 4561.22 of the Revised Code for each aircraft that an owner fails to register as this section requires and shall require the owner to register the aircraft within the time the director specifies. The director may impose a separate fine for each registration period during which the owner fails to register the aircraft.

Amendments to Division (A) effective 7-1-2009; Amendments to Divisions (D)(1), (D)(3), (H) effective 4-1-2009

Amended by 128th General Assemblych.35,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-26-2003; 06-30-2005; 04-14-2006; 2007 HB67 07-03-2007



Section 4561.19 - Certificate of registration.

Upon receipt of each license application and each application for transfer of registration properly completed and accompanied by the required license tax, the director of transportation shall forward to the owner a certificate of registration which certificate shall thereafter be kept in the licensed aircraft and shall be available for inspection at all times during the current year. Before receipt of such registration certificate, a copy of the application for registration shall be so kept in the aircraft.

Effective Date: 08-22-1973



Section 4561.20 - Transfer of title of aircraft - application for new certificate.

Upon transfer of the title to any aircraft upon which the current license tax has been paid, the certificate of registration for the aircraft expires, and the transferee shall submit an application for a new certificate of registration to the director of transportation. The application for the new certificate of registration shall be made in accordance with section 4561.18 of the Revised Code, and the transferee shall pay the applicable license tax specified in that section.

Effective Date: 06-30-1999



Section 4561.21 - [Effective Until 7/1/2013] License taxes, transfer fees credited to general fund.

(A) The director of transportation shall deposit all aircraft transfer fees in the state treasury to the credit of the general fund.

(B) The director shall deposit all aircraft license taxes and fines in the state treasury to the credit of the airport assistance fund, which is hereby created. Money in the fund shall be used for maintenance and capital improvements to publicly owned airports, and the director shall distribute the money to eligible recipients in accordance with such procedures, guidelines, and criteria as the director shall establish.

Amended by 128th General Assemblych.35,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-26-2003; 09-29-2005

This section is set out twice. See also § 4561.21, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4561.21 - [Effective 7/1/2013] License taxes, transfer fees credited to general fund.

(A) The director of transportation shall deposit all aircraft transfer fees in the state treasury to the credit of the general fund.

(B) The director shall deposit all aircraft license taxes and fines in the state treasury to the credit of the airport assistance fund, which is hereby created. Money in the fund shall be used for maintenance and capital improvements to publicly owned airports and the operating costs associated with the office of aviation. For maintenance and capital improvements to publicly owned airports, the director shall distribute the money to eligible recipients in accordance with such procedures, guidelines, and criteria as the director shall establish. No more than ten per cent of all funds deposited annually into the fund shall be spent annually to pay operating costs associated with the office of aviation.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.35,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-26-2003; 09-29-2005

This section is set out twice. See also § 4561.21, effective until 7/1/2013.



Section 4561.22 - Prohibition.

(A) No owner or operator of an aircraft shall violate sections 4561.17 to 4561.20 of the Revised Code.

(B) Whoever violates this section shall be fined not more than five hundred dollars for each violation.

Effective Date: 01-01-2004; 04-14-2006



Section 4561.23 - Presumption of pilot-in-command in airplane crash.

In the event of an airplane crash involving personal injuries, death, or property damage, it is rebuttably presumed that the airplane was being flown at the time of the crash, and immediately prior thereto, by the pilot-in-command of such airplane when the airplane is occupied by more than one person.

The "pilot-in-command" is rebuttably presumed to be:

(A) The occupant of the left front seat in airplanes having side-by-side and fore-and-aft seating;

(B) The occupant of the left seat of an airplane which has only one transverse seat;

(C) In a tandem seated airplane, the occupant of the seat recommended by the manufacturer of such airplane when the airplane is flown solo.

(D) Notwithstanding divisions (A), (B), and (C) of this section, the occupant of the airplane possessed of an instructor's rating is rebuttably presumed to be the pilot-in-command when any part of the flight is for the purpose of instructing another in any phase of flying or navigating.

(E) Notwithstanding divisions (A), (B), (C), and (D) of this section, in all flights conducted under instrument flight rules the pilot-in-command is rebuttably presumed to be the pilot whose name appears on the flight plan.

(F) In the event that the occupants and their positions in the airplane at the time of the crash cannot be established otherwise from the evidence with reasonable certainty, it is presumed that the airplane was being flown at the time of the crash, and immediately prior thereto, by the person occupying the pilot-in-command seat, as designated above, during or immediately before take-off.

Effective Date: 09-12-1961



Section 4561.24 - Prior approval required for operation of motor vehicle on airport runway.

(A) No person shall operate a motor vehicle upon any runway of an airport without prior approval of the person in charge of the airport when the airport has been certified as a commercial airport by the office of aviation.

Any person lending assistance to the operator or operation of a vehicle engaged in such activity shall be equally charged as the participants.

(B) Except as otherwise provided in this division, whoever violates this section shall be fined not less than one hundred nor more than five hundred dollars, imprisoned for not more than six months, or both. If the offender previously has committed a violation of this section, whoever violates this section shall be fined not less than two hundred nor more than one thousand dollars, imprisoned for not more than one year, or both.

(C) As used in this section, "motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(D) Airport vehicles and emergency and maintenance equipment are exempted from this section.

Effective Date: 01-01-2004



Section 4561.25 - Aircraft rental - written notice of insurance coverage.

(A) Every person who, in the ordinary course of business, rents an aircraft to another person shall deliver to the renter a written notice stating the nature and extent of insurance coverage provided, if any, for the renter against loss of or damage to the hull of the aircraft, or against liability arising out of the ownership, maintenance, or use of the aircraft. Such notice shall contain the name of the person giving the notice and shall be in substantially the following form:

"Notice of insurance coverage

As a renter of aircraft, you are hereby notified that:

(1) You (are) (are not) insured under a policy or policies of insurance provided by the undersigned and providing liability coverage to renters of aircraft. If coverage is provided, it is in the following amount or amounts:

$ . . . . . . . ..

(2) Hull insurance in favor of renters of aircraft (is) (is not) maintained. If hull insurance is provided, you (are) (are not) insured for the full value of the rental aircraft.

........................................................................

(Signature of person or officer of company renting aircraft)

Dated: ........................................................., ...........................

(Month) (Day) (Year)"

(B) The notice delivered pursuant to division (A) of this section shall constitute a material part of any rental agreement, and each renter shall give written acknowledgment of receipt of the notice.

(C) Whoever fails to deliver the notice in accordance with division (A) of this section shall be fined not more than one thousand dollars.

Effective Date: 05-09-2000



Section 4561.30 - Structures or objects near airport definitions.

As used in sections 4561.30 to 4561.39 of the Revised Code:

(A) "Airport" means any airport certified for commercial purposes by the department of transportation. "Airport" does not include a military airport owned by the United States government and used for no commercial purposes.

(B) "Person" has the same meaning as in section 4561.01 of the Revised Code.

(C) "Commence to install" means undertaking any action that affects the natural environment of the site of a structure or object of natural growth, including, but not limited to, clearing of land, excavation, or planting, but excluding surveying changes needed for temporary use of the site and excluding uses in securing geological data, including making necessary borings to ascertain foundation conditions.

(D) "Structure" means any object, whether permanent or temporary, including, but not limited to, a building, tower, crane, smokestack, earth formation, transmission line, flagpole, or ship mast, and includes a mobile object.

Effective Date: 10-15-1991



Section 4561.31 - Obtaining permit from department of transportation prior to changing structures affecting airport operations.

(A)

(1) Except as provided in divisions (D), (E), and (F) of this section, no person shall commence to install any structure or object of natural growth in this state, any part of which will penetrate or is reasonably expected to penetrate into or through any airport's clear zone surface, horizontal surface, conical surface, primary surface, approach surface, or transitional surface without first obtaining a permit from the department of transportation under section 4561.34 of the Revised Code. The replacement of an existing structure or object of natural growth with, respectively, a structure or object that is not more than ten feet or twenty per cent higher than the height of the existing structure or object, whichever is higher, does not constitute commencing to install a structure or object, except when any part of the structure or object will penetrate or is reasonably expected to penetrate into or through any airport's clear zone surface, horizontal surface, conical surface, primary surface, approach surface, or transitional surface. Such replacement of a like structure or object is not exempt from any other requirements of state or local law.

(2) No person shall substantially change, as determined by the department, the height or location of any structure or object of natural growth in this state, any part of which, as a result of such change, will penetrate or is reasonably expected to penetrate into or through any airport's clear zone surface, horizontal surface, conical surface, primary surface, approach surface, or transitional surface, and for which installation had commenced or which was already installed prior to October 15, 1991, without first obtaining a permit from the department under section 4561.34 of the Revised Code. This division does not exempt the structure or object from any other requirements of state or local law.

(3) No person shall substantially change, as determined by the department, the height or location of any structure or object of natural growth for which a permit was issued pursuant to section 4561.34 of the Revised Code, without first obtaining an amended permit from the department under that section.

(B) No person shall install, operate, or maintain any structure or object of natural growth for which a permit has been issued under section 4561.34 of the Revised Code, except in compliance with the permit's terms and conditions and with any rules or orders issued under sections 4561.30 to 4561.39 of the Revised Code.

(C) The holder of a permit issued under section 4561.34 of the Revised Code, with the department's approval, may transfer the permit to another person who agrees to comply with its terms and conditions.

(D) Any person who receives a permit to construct, establish, substantially change, or substantially alter a structure or object of natural growth from an airport zoning board on or after October 15, 1991, under Chapter 4563. of the Revised Code is not required to apply for a permit from the department under sections 4561.30 to 4561.39 of the Revised Code, provided that the airport zoning board has adopted airport zoning regulations pursuant to section 4563.032 of the Revised Code.

(E) Any person who receives a certificate from the power siting board pursuant to section 4906.03 or 4906.10 of the Revised Code on or after October 15, 1991, is not required to apply for a permit from the department under sections 4561.30 to 4561.39 of the Revised Code.

(F) Any person who, in accordance with 14 C.F.R. 77.11 to 77.19, notified the federal aviation administration prior to June 1, 1991, that the person proposes to construct, establish, substantially change, or substantially alter a structure or object of natural growth is not required to apply for a permit from the department under sections 4561.30 to 4561.39 of the Revised Code in connection with the construction, establishment, substantial change, or substantial alteration of the structure or object of natural growth either as originally proposed to the federal aviation administration or as altered as the person or the federal aviation administration considers necessary, provided that the federal aviation administration, pursuant to 14 C.F.R. Part 77, does not determine that the proposed construction, establishment, substantial change, or substantial alteration of the structure or object of natural growth would be a hazard to air navigation.

(G)

(1) Whoever violates division (A)(1) or (2) of this section is guilty of a misdemeanor of the third degree. Each day of violation constitutes a separate offense.

(2) Whoever violates division (A)(3) or (B) of this section is guilty of a misdemeanor of the first degree. Each day of violation constitutes a separate offense.

Effective Date: 01-01-2004



Section 4561.32 - Department of transportation to adopt rules and conduct studies or investigations.

(A) In accordance with Chapter 119. of the Revised Code, the department of transportation shall adopt, and may amend and rescind, any rules necessary to administer sections 4561.30 to 4561.39 of the Revised Code and shall adopt rules based in whole upon the obstruction standards set forth in 14 C.F.R. 77.21 to 77.29, as amended, to uniformly regulate the height and location of structures and objects of natural growth in any airport's clear zone surface, horizontal surface, conical surface, primary surface, approach surface, or transitional surface. The rules shall provide that the department may grant a permit under section 4561.34 of the Revised Code that includes a waiver from full compliance with the obstruction standards. The rules shall also provide that the department shall base its decision on whether to grant such a waiver on sound aeronautic principles, as set out in F.A.A. technical manuals, as amended, including advisory circular 150/5300-13, "airport design standards"; 7400.2 c, "airspace procedures handbook,"; and the U.S. terminal procedures handbook.

(B) The department may conduct any studies or investigations it considers necessary to carry out sections 4561.30 to 4561.39 of the Revised Code.

Effective Date: 10-15-1991



Section 4561.33 - Application for permit.

(A) An applicant for a permit required by section 4561.31 of the Revised Code shall file with the department of transportation an application made on forms the department prescribes, which shall contain the following information:

(1) A description of the structure or object of natural growth for which the permit is sought, its location, and the planned date of commencement of installation;

(2) A statement explaining the need for the structure or object;

(3) A statement of the reasons why the proposed location is best suited for the structure or object;

(4) Any additional information the applicant considers relevant or the department requires.

An application for an amended permit shall be in the form and contain the information the department prescribes.

In lieu of an application prescribed by the department, an applicant may file a copy of the federal aviation administration's form 7460-1, notice of proposed construction or alteration.

(B) An applicant shall file an application not less than thirty days nor more than two years prior to the planned date of commencement of installation or substantial change. This period may be waived by the department for unforeseen emergencies.

(C) If the structure or object in the application could have a potential impact on a military installation, as such an impact is described in the airfield land use compatibility study of that military installation, the applicant shall send, within seven days after the filing of his application, a copy of the application to the commander of the installation and the appropriate branch of the United States department of defense.

(D) It is not necessary that ownership of, option for, or other possessory right to a specific site be held by the applicant before an application may be filed under this section.

(E) If the department has reason to believe that any person is commencing to install a structure or object of natural growth for which a permit appears to be required under section 4561.31 of the Revised Code, but concerning which no application for a permit under section 4561.34 of the Revised Code has been filed, the department shall issue an order to such person to appear before the department and show cause why a permit need not be obtained.

Effective Date: 10-15-1991



Section 4561.34 - Granting or denial of permit - issuance of opinion.

(A) The department of transportation, subject to Chapter 119. of the Revised Code, shall grant or deny a permit for which an application has been filed under section 4561.33 of the Revised Code. In determining whether to grant or deny a permit, the department shall determine whether the height and location of a structure or object of natural growth, as set forth in the permit application, will be an obstruction to air navigation based upon the rules adopted under section 4561.32 of the Revised Code if installed as proposed. In the case of an application to substantially change an existing structure or object, the department shall determine whether the change in the height or location of the structure or object, as set forth in the application, will create such an obstruction. The consideration of safety shall be paramount to considerations of economic or technical factors. In making a determination under this division the department shall render its decision upon the record, but may consider findings and recommendations of other governmental entities and interested persons concerning the proposed structure or object; however, those findings and recommendations are not binding on the department.

(B) The department may grant a permit under this section subject to any modification of the height or location of a structure or object the department considers necessary. In the absence of such modification or unless it grants a waiver from compliance with the obstruction standards, the department shall deny a permit if it determines, in accordance with division (A) of this section, that a proposed structure or object or a change to an existing structure or object, as set forth in the application, would be an obstruction to air navigation based upon the rules adopted under section 4561.32 of the Revised Code.

(C) In rendering a decision on an application for a permit, the department shall issue an opinion stating its reasons for the action taken. The department shall serve upon the applicant and each party, as provided in division (C) of section 4561.33 of the Revised Code, a copy of its decision regarding a permit and the opinion.

Effective Date: 10-15-1991



Section 4561.341 - Office of aviation to review application.

Pursuant to any consultation with the power siting board regarding an application for certification under section 4906.03 or 4906.10 of the Revised Code, the office of aviation of the division of multi-modal planning and programs of the department of transportation shall review the application to determine whether the facility constitutes or will constitute an obstruction to air navigation based upon the rules adopted under section 4561.32 of the Revised Code. Upon review of the application, if the office determines that the facility constitutes or will constitute an obstruction to air navigation, it shall provide, in writing, this determination and either the terms, conditions, and modifications that are necessary for the applicant to eliminate the obstruction or a statement that compliance with the obstruction standards may be waived, to the power siting board under section 4906.03 or 4906.10 of the Revised Code, as appropriate.

Effective Date: 06-30-1999



Section 4561.35 - Speciying terms and conditions of permits.

The department of transportation shall specify all of the following in each permit granted under section 4561.34 of the Revised Code:

(A) The terms and conditions regarding the height and location of the structure or object of natural growth that the department considers necessary to ensure the safety of aircraft in landing or taking off at any airport, the safety of persons occupying or using such area, and the security of property, including any modifications to the height or location of the structure or object of natural growth set forth in the permit application. If the department modifies the location of all or part of a proposed structure or object, it shall provide notice of the relocation to the municipal corporation or township and the county to which the structure or object is being relocated, and the persons residing in the area of the relocation, by whatever means the department considers appropriate.

(B) The obstruction markers, markings, lighting, or other visual or aural identification, if any, that must be installed on or in the vicinity of the structure or object of natural growth as a condition of the permit. Any such identification shall conform as much as practicable to federal guidelines and standards. As a condition of the permit, the department shall require that any required lighting be maintained in operable condition.

Effective Date: 10-15-1991



Section 4561.36 - Waiving obstruction standards.

(A) The department of transportation shall not issue any permit under sections 4561.30 to 4561.39 of the Revised Code that will result in the creation of an obstruction to air navigation based upon the rules adopted under section 4561.32 of the Revised Code, unless the department waives compliance with the obstruction standards included in those rules.

(B) Sections 4561.30 to 4561.39 of the Revised Code do not authorize the department to restrict the height or location of structures or objects of natural growth under those sections for any reason other than to ensure the safety of aircraft in landing and taking off at an airport, the safety of persons occupying or using the area, and the security of property.

Effective Date: 10-15-1991



Section 4561.37 - Nonconforming uses.

Sections 4561.30 to 4561.39 of the Revised Code shall not be construed to require the removal or lowering of or the making of any other change in any structure or object of natural growth not conforming to rules or orders of the department of transportation under those sections when adopted or amended, or otherwise interfere with the continuance of any nonconforming use; except that, if ordered by the department, the owner of a nonconforming structure or object that is permanently out of service or partially dismantled, destroyed, deteriorated, or decayed shall demolish or remove that structure or object; and, if any nonconforming use is voluntarily discontinued for two years or more, any future use of the premises shall be in conformity with sections 4561.30 to 4561.39 of the Revised Code.

Effective Date: 10-15-1991



Section 4561.38 - Chapter prevails over other laws.

With respect to any structure or object of natural growth for which a permit is required under section 4561.34 of the Revised Code, rules adopted or orders issued under sections 4561.30 to 4561.39 of the Revised Code and the terms and conditions of any permit issued under those sections prevail in the event of a conflict with any airport zoning regulation adopted under sections 4563.01 to 4563.21 of the Revised Code, any local regulation under section 4905.65 of the Revised Code, any zoning regulation otherwise applicable to the structure or object, or the terms or conditions of any permit issued under sections 4563.01 to 4563.21 of the Revised Code after the effective date of this section.

Effective Date: 10-15-1991



Section 4561.39 - Enforcement actions.

In addition to any other remedy provided by law, the department of transportation may institute in any court of competent jurisdiction an action to prevent, restrain, correct, or abate any alleged violation or threatened violation of sections 4561.30 to 4561.39 of the Revised Code or any rule adopted or order issued under them. The court may grant such relief as may be necessary.

Effective Date: 10-15-1991



Section 4561.99 - Penalty.

Whoever violates any provision of sections 4561.021 to 4561.13 of the Revised Code for which no penalty otherwise is provided in the section that contains the provision violated shall be fined not more than five hundred dollars, imprisoned not more than ninety days, or both.

Effective Date: 01-01-2004






Chapter 4563 - AIRPORTS

Section 4563.01 - Airport definitions.

As used in sections 4563.01 to 4563.21 of the Revised Code:

(A) "Airport" means any area of land designed and set aside for the landing and taking off of aircraft, and for that purpose possessing one or more hard surfaced runways of a length of not less than three thousand five hundred feet, and designed for the storing, repair, and operation of aircraft, and utilized or to be utilized in the interest of the public for such purposes, and any area of land designed for such purposes for which designs, plans, and specifications conforming to the above requirements have been approved by the office of aviation of the division of multi-modal planning and programs of the department of transportation and for which not less than seventy per cent of the area shown by such designs and plans to constitute the total area has been acquired. An airport is "publicly owned" if the portion thereof used for the landing and taking off of aircraft is owned, operated, leased to, or leased by the United States, any agency or department thereof, this state or any other state, or any political subdivision of this state or any other state, or any other governmental body, public agency, or public corporation, or any combination thereof.

(B) "Airport hazard" means any structure or object of natural growth or use of land within an airport hazard area that obstructs the air space required for the flight of aircraft in landing or taking off at any airport or is otherwise hazardous to such landing or taking off of aircraft.

(C) "Airport hazard area" means any area of land adjacent to an airport that has been declared to be an "airport hazard area" by the office of aviation in connection with any airport approach plan recommended by the office.

(D) "Political subdivision" means any municipal corporation, township, or county.

(E) "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof.

(F) "Structure" means any erected object, including, without limitation, buildings, towers, smokestacks, and overhead transmission lines.

Effective Date: 06-30-1999



Section 4563.02 - Airport hazard a public nuisance.

The creation or establishment of an airport hazard shall be a public nuisance.

Effective Date: 10-05-1955



Section 4563.03 - Airport zoning boards.

(A) When an airport is publicly owned and all airport hazard areas appertaining to such airport are located inside the territorial limits of one political subdivision, the legislative authority of the political subdivision shall constitute the airport zoning board. Such legislative authority, acting as the airport zoning board, may adopt, administer, and enforce airport zoning regulations for such airport hazard area. Airport zoning regulations may divide an airport hazard area into zones, and, within such zones, regulate and restrict land uses which by their nature constitute airport hazards, and regulate and restrict the height to which structures may be erected or objects of natural growth may be allowed to grow. An obstruction of air space in an airport hazard area rising to a height not in excess of forty feet above the established elevation of the airport, or three feet for each one hundred feet or fraction thereof its location is distant from the nearest point in the perimeter of the airport, whichever is greater, shall be prima facie reasonable.

(B) When an airport is publicly owned and any airport hazard area appertaining to such airport is located in more than one political subdivision, the board of county commissioners of each county in which such airport or such airport hazard area may exist, shall constitute the airport zoning board, which shall have the same power to adopt, administer, and enforce airport zoning regulations as provided in division (A) of this section. The board shall elect its own chairman.

Effective Date: 10-15-1959



Section 4563.031 - Zoning regulations.

Within the approach, transitional, inner horizontal, and conical areas at a publicly owned airport, an airport zoning board constituted under section 4563.03 of the Revised Code may adopt, administer, and enforce zoning regulations, in addition to its regulations adopted under section 4563.03 of the Revised Code, in order to ensure the safety of persons occupying or using such areas and the security of property located within such areas. Airport zoning regulations may divide such approach, transitional, inner horizontal, and conical areas into zones, and within such zones, regulate and restrict land use in order to minimize injury, loss of life, and hazards to the safety of persons or to the security of property within such zones, and may include regulations governing population density and concentration of persons within such zones.

Prior to initial zoning under this section, the procedures set forth in sections 4563.05, 4563.06, and 4563.08 of the Revised Code for establishing the boundaries of the various zones and adopting the regulations therefor, shall be followed. "Approach area," "transitional area," "inner horizontal area," or "conical area," respectively, means any area of land adjacent to an airport and within an airport hazard area, which has been declared to be an "approach area," "transitional area," "inner horizontal area," or "conical area" by the office of aviation, based upon the approach plan for the airport. No zone established under this section may include any area outside such approach, transitional, inner horizontal, and conical areas.

Effective Date: 09-17-1996



Section 4563.032 - Adopting federal obstruction standards.

Any airport zoning board that adopts, administers, and enforces airport zoning regulations for an airport hazard area under section 4563.03 of the Revised Code shall adopt, as regulations, the rules adopted by the department of transportation under section 4561.32 of the Revised Code that are based in whole upon the obstruction standards set forth in 14 C.F.R. 77.21 to 77.29, as amended, to uniformly regulate the height and location of structures and objects of natural growth in any airport's clear zone surface, horizontal surface, conical surface, primary surface, approach surface, or transitional surface.

Effective Date: 10-15-1991



Section 4563.04 - Conflict between zoning regulations.

In the event of conflict between any airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code, and any other zoning regulations applicable to the same area, whether the conflict be with respect to the height of structures or objects of natural growth, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivision which adopted the airport zoning regulations or by some other political subdivision, the limitation or requirement best calculated to insure safety shall govern.

Effective Date: 10-05-1955



Section 4563.05 - Airport zoning commission.

Prior to initial zoning of any airport hazard area under sections 4563.01 to 4563.21, inclusive, of the Revised Code, the airport zoning board which is to adopt the regulations shall appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the airport zoning board shall not hold its public hearings or take other action until it has received the final report of such commission. Where a city planning commission, township zoning commission, or county rural zoning commission already exists, it may be appointed as the airport zoning commission.

Effective Date: 10-05-1955



Section 4563.06 - Adoption of airport zoning regulations - procedure.

No airport zoning regulations shall be adopted, amended, or changed under sections 4563.01 to 4563.21, inclusive, of the Revised Code, except by action of the legislative body of the political subdivision, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least thirty days notice of the hearing shall be published in a newspaper of general circulation in the political subdivision in which the airport hazard area to be zoned is located.

Effective Date: 10-05-1955



Section 4563.07 - Zoning regulations shall be reasonable.

All airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code shall be reasonable, and none shall impose any requirement or restriction which is not reasonably necessary to insure the safety of aircraft in landing and taking off and the safety of persons occupying or using the area and the security of property thereon. In determining what regulations are necessary, each political subdivision or airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the per cent of slope or grade customarily used in descent or ascent of the aircraft expected to use the airport with reference to their size, speed, and type, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put or is adaptable.

Effective Date: 10-05-1955



Section 4563.08 - Determination of airport hazard area.

In order to define and determine the airport hazard area in which airport zoning shall be applicable, the office of aviation, upon request of any airport zoning commission appointed pursuant to section 4563.05 of the Revised Code, shall formulate and adopt, and may revise when necessary, an airport approach plan for any airport within its jurisdiction. Each plan shall indicate the airport hazard area, the circumstances under which structures, objects of natural growth, public highways, and certain uses of land would be airport hazards, and the height limits of structures and objects of natural growth, and what other restrictions should be contained in the airport zoning regulations. In adopting or revising the plan, the office shall consider, among other things, the size, type, and speed of aircraft expected to use the airport, the character of the flying operations expected to be conducted at the airport, the traffic pattern and regulations affecting flying operations at the airport, the location of public highways, the nature of the terrain, the height of existing structures and objects of natural growth above the level of the airport, and the possibility of lowering or removing existing obstructions. The office may obtain and consider information from and the opinion of any agency of the federal government charged with the promotion, regulation, or control of civil aeronautics as to the approaches necessary to safe flying operations at the airport.

Effective Date: 09-17-1996



Section 4563.09 - Zoning regulations not to interfere with continuance of nonconforming use.

No airport zoning regulations adopted under sections 4563.01 to 4563.21 of the Revised Code shall require the removal, lowering, or other change or alteration of any structure or object of natural growth not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in section 4563.14 of the Revised Code.

Effective Date: 01-01-2004



Section 4563.10 - Political subdivision or zoning board not granted power to prohibit certain uses.

Nothing in sections 4563.01 to 4563.21 of the Revised Code, shall confer any power on any political subdivision or airport zoning board to prohibit the use of any land for farming, dairying, pasturage, apiculture, horticulture, floriculture, viticulture, or animal and poultry husbandry, except where such use shall create an airport hazard. The provisions of sections 4563.01 to 4563.21 of the Revised Code shall not apply in respect to the location, relocation, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures, now existing or constructed in the future, of any public utility or railroad.

Effective Date: 01-01-2004



Section 4563.11 - Administration and enforcement of zoning regulations.

All airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code, shall provide for the administration and enforcement of such regulations. The duties of any administrative agency designated pursuant to sections 4563.01 to 4563.21, inclusive, of the Revised Code, shall include that of issuing all permits under section 4563.12 of the Revised Code.

Effective Date: 10-05-1955



Section 4563.12 - Permit required prior to substantial change or alteration.

Airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code, may require that a permit be obtained before any new structure or use may be constructed or established and before any existing structure or use may be substantially changed or substantially altered in an airport hazard area. No permit shall be granted that would allow the establishment or creation of an airport hazard, or permit a nonconforming structure to be made higher or a nonconforming object of natural growth to become higher or become a greater hazard to air navigation than it was when the applicable regulations were adopted or than it is when the application for a permit is made. If any nonconforming use is voluntarily discontinued for two years or more, any future use of the premises shall be in conformity with sections 4563.01 to 4563.21, inclusive, of the Revised Code.

Effective Date: 10-05-1955



Section 4563.13 - Airport zoning boards of appeals.

All airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code, shall provide for an airport zoning board of appeals. Where a zoning board of appeals already exists, it may be designated as the airport zoning board of appeals. The airport zoning board of appeals, except in those instances in which an existing zoning board of appeals is designated as the airport zoning board of appeals, shall consist of five members, each to be appointed for a term of three years by the authority adopting the regulations and subject to removal by the appointing authority for cause upon written charges and after public hearing. The first members of such board of appeals shall be so designated that two shall serve for one year, two shall serve for two years, and one shall serve for three years.

Effective Date: 10-05-1955



Section 4563.14 - Airport zoning board of appeals - powers.

The [airport zoning] board of appeals shall have and exercise the following powers:

(A) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of the airport zoning regulations, as provided in sections 4563.11 and 4563.12 of the Revised Code.

(B) To hear and allow, refuse, or allow with modifications or conditions, any variance from the terms of the airport zoning regulations which the board may be authorized to pass upon pursuant to such regulations.

(C) To hear and decide specific variances under section 4563.16 of the Revised Code.

Effective Date: 10-05-1955



Section 4563.15 - Airport zoning board of appeals may change airport zoning regulations - hearings.

(A) An airport zoning board of appeals, by a majority vote of its members, may affirm, reverse, or modify any order, requirement, decision, or determination of the administrative agency created pursuant to section 4563.11 of the Revised Code.

(B) The airport zoning board of appeals shall adopt rules in accordance with the provisions of the ordinance or resolution by which it was created. Meetings of the board shall be held at the call of the chairman and at such other times as the board determines. The chairman, or in his absence the acting chairman, may administer the oaths and compel the attendance of witnesses. All hearings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

Effective Date: 10-05-1955



Section 4563.16 - Application to airport zoning board of appeals for variance.

Any person desiring to erect any structure, or increase the height of any structure, or permit the increases in height of any object of natural growth, or otherwise use his property in any manner in conflict with airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code, may apply to the airport zoning board of appeals for a variance from the zoning regulations in question. Such variance shall be allowed where a literal application or enforcement of the regulations would result in unnecessary hardship and the relief granted would not be contrary to the public interest or create conditions dangerous to the safety of aircraft using the airport, but would do substantial justice and would not be in conflict with factors set down for consideration in sections 4563.07 and 4563.08 of the Revised Code. The board of appeals may subject any variance to any reasonable conditions that they deem necessary.

Effective Date: 10-05-1955



Section 4563.17 - Markers and lights to indicate airport hazards.

In granting any permit under section 4563.12 of the Revised Code by the administrative agency or under section 4563.16 of the Revised Code by the airport zoning board of appeals, such agency may so condition such permit, if they deem such action advisable and reasonable in the circumstances, to require the owner of the structure or object of natural growth in question to permit the political subdivision, owning the airport, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate the presence of an airport hazard.

Effective Date: 10-05-1955



Section 4563.18 - Appeals to airport zoning board of appeals.

(A) Any person aggrieved by any decision of an administrative agency made in its administration of airport zoning regulations adopted under sections 4563.01 to 4563.21, inclusive, of the Revised Code, or any governing body of a political subdivision or any airport zoning board which is of the opinion that a decision of such an administrative agency is an improper application of airport zoning regulations of concern to such governing body or board, may appeal to the airport zoning board of appeals authorized to hear and decide appeals from the decisions of such administrative agency.

(B) All appeals taken under this section shall be taken within twenty days after an order is filed in the office of the administrative agency, as provided by the rules of the airport zoning board of appeals, by filing with the administrative agency from which the appeal is taken and with the airport zoning board of appeals a notice of appeal specifying the grounds of such appeal. The administrative agency from which the appeal is taken shall transmit to the airport zoning board of appeals all the papers constituting the record upon which the action appealed from was taken.

(C) An appeal shall stay all proceedings in furtherance of the action appealed from unless the administrative agency from which the appeal is taken certifies to the airport zoning board of appeals, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such cases proceedings shall not be stayed other than by order of the airport zoning board of appeals on notice of the agency from which the appeal is taken and on due notice to the parties in interest.

(D) The airport zoning board of appeals shall fix a reasonable time for the hearing of appeals, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person, by agent, or by attorney.

(E) The airport zoning board of appeals, in conformity with sections 4563.01 to 4563.21, inclusive, of the Revised Code, may reverse, affirm wholly or partly, or modify, the order, requirement, decision, or determination appealed from.

Effective Date: 10-05-1955



Section 4563.19 - Appeals to court of common pleas.

Any person aggrieved, or any taxpayer, or any legislative authority, or any airport zoning board affected by any order of the airport zoning board of appeals may appeal within 30 days to the court of common pleas of the county in which the affected real estate lies, and upon appeal thereof a trial de novo shall be had.

Effective Date: 10-05-1955



Section 4563.20 - Prohibited acts.

(A) No person shall violate any regulation, order, or ruling promulgated or made pursuant to sections 4563.01 to 4563.21 of the Revised Code.

(B) Whoever violates this section shall be fined not more than one hundred dollars. Each day's willful continuation of the violation is a separate offense.

Effective Date: 01-01-2004



Section 4563.21 - Court action to enforce regulations.

The political subdivision or airport zoning board adopting zoning regulations under section 4563.01 to 4563.21, inclusive, of the Revised Code, may institute in any court of competent jurisdiction an action to prevent, restrain, correct, or abate any violation of sections 4563.01 to 4563.21, inclusive, of the Revised Code, or of airport zoning regulations adopted under such sections, or of any order or ruling made in connection with the administration or enforcement. The court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts of and circumstances of the case, in order fully to effectuate the purposes of sections 4563.01 to 4563.21, inclusive, of the Revised Code, and of the regulations adopted and orders and rulings made pursuant thereto.

Effective Date: 10-05-1955



Section 4563.30 - Rules regarding security of airports.

(A) As used in this section:

(1) "Aircraft" has the same meaning as in section 4561.01 of the Revised Code.

(2) "Airport" has the same meaning as in section 4561.01 of the Revised Code except that it does not include any airport operated by a multi-state authority or any airport with scheduled commercial air carrier service.

(3) "Private-use airport" means an airport used exclusively by the owner of the airport and by persons the owner authorizes.

(4) "Public-use airport" means an airport available for use by the general public without the prior approval of the owner or operator except as federal law or regulation require.

(5) "Sensitive site" means an area that would be considered a key asset or critical infrastructure of the United States, including, but not limited to, military installations, nuclear and chemical plants, centers of government, monuments and iconic structures, and international ports.

(B) Notwithstanding any provision of the Revised Code to the contrary, the department of transportation, in consultation with the department of public safety, shall adopt rules regarding the security of public-use and private-use airports. The rules shall include, but not be limited to, provisions that do the following:

(1) Require all public-use and private-use airports located in whole or in part in this state to register biennially with the department of transportation;

(2) Require all public-use airports located in whole or in part in this state, and all private-use airports located in whole or in part in this state that are located within thirty nautical miles of either a metropolitan population of at least one hundred thousand persons or a sensitive site, or that have eleven or more based aircraft, a runway length more than two thousand feet, or more than ten thousand annual aircraft operations, to do all of the following:

(a) Prepare a written security plan that is consistent with the most recent security guidelines for general aviation airports published by the United States transportation security administration;

(b) Develop a written list of emergency contacts and telephones;

(c) Restrict access to aircraft keys by unlicensed persons;

(d) Require pilots, including those renting aircraft, to operate pursuant to F.A.R. 61.3 regarding pilot identification;

(e) Create an emergency locater map that identifies runways, ramp areas, fence lines, gates, hydrants, emergency shelters, buildings, and hazardous material sites;

(f) Familiarize local law enforcement agencies with the airport and consult with them in the airport's development of security procedures.

(3) Require all aircraft owners or pilots to secure their aircraft;

(4) Require all persons who rent an aircraft to present government-issued identification, in addition to any pilot's license, to the person who rents them the aircraft;

(5) Address or govern the security of public-use and private-use airports located in whole or in part in this state in any other manner that the department of transportation, in consultation with the department of public safety, determines to be necessary.

(C) The security plan described in division (B)(2)(a) and the emergency locater map described in division (B)(2)(e) of this section shall display prominently the following statement: "This document may contain information that, if disclosed, could endanger the life or safety of the public; therefore, this document is to be maintained and used in a manner that preserves the confidentiality of the information it contains in a manner consistent with law."

(D) Each public-use and private-use airport located in whole or in part in this state shall provide a copy of its registration described in division (B)(1) of this section, and when applicable, a copy of its security plan and emergency locater map to the department of public safety, to the department of transportation, to the sheriff of the county in which the airport is located in whole or in part, and, if the airport is located in whole or in part in a municipal corporation, to the chief of police of each municipal corporation in which it is wholly or partly located. Copies of registrations, emergency locater maps, and security plans that are in the possession of the department of public safety, the office of aviation, a sheriff, or a chief of police and that were provided under this division are not public records under section 149.43 of the Revised Code and are not subject to mandatory disclosure under that section.

(E) This section shall not be construed to replace or supersede airport security standards the United States department of homeland security and the transportation security administration require, or safety standards the United States department of transportation and the federal aviation administration require.

Effective Date: 04-14-2006



Section 4563.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4581 - NAVIGATION [REPEALED]

Section 4581.01 to 4581.99 - 4581.01 to 4581.99

Effective Date: 10-28-1971






Chapter 4582 - PORT AUTHORITIES

Section 4582.01 - Port authority definitions.

As used in sections 4582.02 to 4582.20 of the Revised Code:

(A) "Port authority" means a body corporate and politic created pursuant to the authority of section 4582.02 of the Revised Code.

(B) "Authorized purposes" or "purpose" means either of the following:

(1) Activities that enhance, foster, aid, provide, or promote transportation, economic development, housing, recreation, education, governmental operations, culture, or research within the jurisdiction of the port authority;

(2) Activities authorized by Sections 13 and 16 of Article VIII, Ohio Constitution.

(C) "Cost," as applied to a port authority facility, means the cost of acquisition or construction of the facility, and the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for that acquisition or construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office of the port authority, the cost of diverting highways, interchange of highways and access roads to private property, including the cost of land or easements for the access roads, the cost of public utility and common carrier relocation or duplication, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after the completion of construction, engineering, expenses of research and development with respect to port authority facilities, legal expenses, plans, specifications, surveys, studies, estimates of cost and revenues, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing the facility, administrative expense, and any other expenses necessary or incident to acquiring or constructing the facility, the financing of such acquisition or construction, including the amount authorized in the resolution of the port authority providing for the issuance of port authority revenue bonds to be paid into any special funds from the proceeds of the bonds and the financing of the placing of the facility in operation. Any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, the preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a facility may be regarded as part of the cost of the facility and may be reimbursed out of the proceeds of port authority revenue bonds as authorized by this chapter.

(D) "Port authority facilities" means real or personal property, or any combination thereof, that is owned, leased, or otherwise controlled or financed by a port authority and is related to, useful for, or in furtherance of, one or more authorized purposes.

(E) "Bonds" means bonds, notes, or other forms or evidences of obligation issued in temporary or definitive form, including notes issued in anticipation of the issuance of bonds and renewal notes.

(F) "Construction," unless the context indicates a different meaning or intent, includes alteration, construction, creation, development, enlargement, improvement, installation, reconstruction, remodeling, and renovation.

(G) "Person" means any individual, firm, partnership, or corporation, or any combination thereof.

(H) "Contracting subdivision" means any governmental subdivision or taxing district of the state that, by action of its legislative authority, enters into an agreement with a port authority or a port authority and one or more other governmental subdivisions or taxing districts of the state. "Contracting subdivision" does not mean a transportation improvement district.

(I) "Governmental subdivision" includes, but is not limited to, any county, municipal corporation, township, port authority, water or sewer district, solid waste management district, school district, health district, park district, soil and water conservation district, water conservancy district, regional transit authority, airport authority, or other district, authority, or commission created pursuant to the laws of this state. "Governmental subdivision" does not include a transportation improvement district.

Effective Date: 05-17-2000



Section 4582.02 - Creation of port authority.

Any municipal corporation, township, county, or any combination of a municipal corporation, municipal corporations, township, townships, county, or counties, none of which was included in a port authority in existence on December 16, 1964, may create a port authority. A municipal corporation shall act by ordinance, a township shall act by resolution of the township trustees, and a county shall act by resolution of the county commissioners, in authorizing the creation of a port authority. A port authority created pursuant to this section is a body corporate and politic that may sue and be sued, plead and be impleaded, and has the powers and jurisdiction enumerated in sections 4582.01 to 4582.20 of the Revised Code. The exercise by the port authority of the powers conferred upon it shall be considered to be essential governmental functions of this state, but no port authority is immune from liability by reason thereof.

Effective Date: 05-17-2000



Section 4582.021, 4582.022 - [Repealed].

Effective Date: 05-17-2000



Section 4582.023 - Appropriation and expenditure of public funds for port authority.

Any political subdivision within the jurisdiction of a port authority may appropriate and expend public funds not otherwise appropriated to finance or subsidize the operation and authorized purposes of the port authority so created.

Subject to making due provisions for payment and performance of its obligations, a port authority may be dissolved by the subdivision or subdivisions creating it, and in that event the properties of the port authority shall be transferred to the subdivision creating it or, if created by more than one subdivision, to the subdivisions creating it in such manner as may be agreed upon between the subdivisions prior to the dissolution of the port authority.

Effective Date: 05-17-2000



Section 4582.024 - Contiguous political subdivision may join port authority.

After a port authority has been created, any municipal corporation, township, or county, acting by ordinance, resolution of the township trustees, or resolution of the county commissioners, respectively, which is contiguous to such port authority, or to any municipal corporation, township, or county which proposes to join such port authority at the same time and is contiguous to such port authority, or any county within which such port authority is situated, may join such port authority and thereupon the jurisdiction and territory of such port authority shall include such municipal corporation, county, or township. If more than one such political subdivision is to be joined to the port authority at the same time, then each such ordinance or resolution shall designate the political subdivisions which are to be so joined. Any territory or municipal corporation not included in a port authority and which is annexed to a municipal corporation included within the jurisdiction and territory of a port authority shall, on such annexation and without further proceedings, be annexed to and be included in the jurisdiction and territory of such port authority. Before such political subdivision or subdivisions are joined to a port authority, other than by annexation to a municipality, the political subdivision or subdivisions theretofore comprising such port authority shall agree upon the terms and conditions pursuant to which such political subdivision or subdivisions are to be joined. For all purposes of sections 4582.01 to 4582.20, inclusive, of the Revised Code, such political subdivision or subdivisions shall be considered to have participated in the creation of such port authority, except that the initial term of any director of the port authority appointed by such a political subdivision shall be four years. After each ordinance or resolution proposing joinder to the port authority has become effective and the terms and conditions of joinder have been agreed to, the board of directors of the port authority shall by resolution either accept or reject such joinder. Such joinder shall be effective on adoption of the resolution accepting such joinder, unless the port authority to which a political subdivision or subdivisions including a county within which such port authority is located, are to be joined has authority under section 4582.14 of the Revised Code to levy a tax on property within its jurisdiction, then such joinder shall not be effective until approved by the affirmative vote of a majority of the electors voting on the question of such joinder. If more than one political subdivision is to be joined to the port authority, then the electors of such subdivision shall vote as a district and the majority affirmative vote shall be determined by the vote cast in such district as a whole. Such election shall be called by the board of directors of the port authority and shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.191 of the Revised Code except that the question appearing on the ballot shall read:

"Shall _________________________________________________________________ (name or names of political subdivisions to be joined) be joined to ___________________ port authority and the existing tax levy (levies) of such (name) port authority (aggregating) ___ mill per dollar of valuation be authorized to be levied against properties within_________________________________________________________."

(name or names of political subdivision to be joined).

If the question is approved such joinder shall be immediately effective and the port authority shall be authorized to extend the levy of such tax against all the taxable property within the political subdivision or political subdivisions which have been joined. If such question is approved at a general election then the port authority may amend its budget and resolution adopted pursuant to section 5705.34 of the Revised Code and such levy shall be placed on the current tax list and duplicate and collected as other taxes are collected from all taxable property within the port authority including the political subdivision or political subdivisions joined as a result of such election.

Effective Date: 02-21-1967



Section 4582.03 - Organization of board of directors.

(A) A port authority created in accordance with section 4582.02 of the Revised Code shall be governed by a board of directors. Members of a board of directors of a port authority created by the exclusive action of a municipal corporation shall consist of the number of members it considers necessary and shall be appointed by the mayor with the advice and consent of the council. Members of a board of directors of a port authority created by the exclusive action of a township shall consist of such members as it considers necessary and shall be appointed by the township trustees of the township. Members of a board of directors of a port authority created by the exclusive action of a county shall consist of such members as it considers necessary and shall be appointed by the county commissioners of the county. Members of a board of directors of a port authority created by a combination of political subdivisions shall be divided among the political subdivisions in such proportions as the political subdivisions may agree and shall be appointed by the participating political subdivisions in the same manner as this section provides for the appointment of members by a political subdivision creating its own port authority. When a port authority is created by a combination of political subdivisions, the number of directors comprising the board shall be determined by agreement between the political subdivisions, which number from time to time may be changed by amendment of the agreement. The appointing body may at any time remove a director appointed by it for misfeasance, nonfeasance, or malfeasance in office.

A majority of the directors shall have been qualified electors of, or shall have had their businesses or places of employment in, one or more political subdivisions within the area of the jurisdiction of the port authority, for a period of at least three years next preceding their appointment.

The directors of any port authority first appointed shall serve staggered terms. Thereafter each successor shall serve for a term of four years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any director is eligible for reappointment.

The board of directors by rule may provide for the removal of a director who fails to attend three consecutive regular meetings of the board. If a director is so removed, a successor shall be appointed for the remaining term of the removed director in the same manner provided for the original appointment.

The directors shall elect one of their membership as chairperson and another as vice-chairperson and shall designate their terms of office, and shall appoint a secretary who need not be a director. A majority of the board of directors shall constitute a quorum for purposes of holding a meeting of the board. The affirmative vote of a majority of a quorom shall be necessary for any action taken by the port authority unless the board of directors determines by rule to require a greater number of affirmative votes for particular actions to be taken by the port authority. No vacancy in the membership of the board shall impair the rights of a quorum to exercise all the rights and perform all the duties of the port authority.

Each member of the board of directors of a port authority shall be entitled to receive from the port authority such sum of money as the board of directors may determine as compensation for services as director and reimbursement for reasonable expenses in the performance of official duties.

(B) Except for civil actions that arise out of the operation of a motor vehicle and civil actions in which the port authority is the plaintiff, no director, officer, or employee of a port authority shall be liable in any civil action that arises under the law of this state for damage or injury caused in the performance of official duties, unless the director's, officer's, or employee's actions were manifestly outside the scope of the director's, officer's, or employee's employment or official responsibilities, or unless the director, officer, or employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner.

This section does not eliminate, limit, or reduce any immunity from civil liability that is conferred upon a director, officer, or employee by any other provision of the Revised Code or by case law.

(C)

(1) A port authority, except as provided in division (B) of this section, shall indemnify a director, officer, or employee from liability incurred in the performance of official duties by paying any judgment in, or amount negotiated in settlement of, any civil action arising under federal law, the law of another state, or the law of a foreign jurisdiction. The reasonableness of the amount of any consent judgment or settlement is subject to the review and approval of the board of directors of the port authority. The maximum aggregate amount of indemnification paid directly from funds to or on behalf of any director, officer, or employee pursuant to this division shall be one million dollars per occurrence, regardless of the number of persons who suffer damage, injury, or death as a result of the occurrence.

(2) A port authority shall not indemnify a director, officer, or employee under any of the following circumstances:

(a) To the extent the director, officer, or employee is covered by a policy of insurance for civil liability purchased by the port authority;

(b) When the director, officer, or employee acts manifestly outside the scope of the director's, officer's, or employee's employment or official responsibilities, with malicious purpose, in bad faith, or in a wanton or reckless manner;

(c) For any portion of a judgment that represents punitive or exemplary damages;

(d) For any portion of a consent judgment or settlement that is unreasonable.

(3) The port authority may purchase a policy or policies of insurance on behalf of directors, officers, and employees of the port authority from an insurer or insurers licensed to do business in this state providing coverage for damages in connection with any civil action, demand, or claim against the director, officer, or employee by reason of an act or omission by the director, officer, or employee occurring in the performance of official duties and not coming within the terms of division (C)(2)(b) of this section.

(4) This section does not affect any of the following:

(a) Any defense that would otherwise be available in an action alleging personal liability of a director, officer, or employee;

(b) The operation of section 9.83 of the Revised Code.

Effective Date: 03-14-2003



Section 4582.031 - Civil immunity.

In addition to any immunity from civil liability that is conferred upon a director by any other provision of the Revised Code or by decisions of Ohio or federal courts, no member of the board of directors of a port authority shall be personally liable for any monetary damages that arise from actions taken in the performance of his official duties, except for acts or omissions that are not in good faith or that involve intentional misconduct or a knowing violation of law, or any transaction from which the director derived an improper personal benefit.

Effective Date: 06-10-1987



Section 4582.04 - Port authority employees.

(A) A port authority created in accordance with section 4582.02 of the Revised Code shall employ and fix the qualifications, duties, and compensation of any employees and professional help it may require to conduct the business of the port and may appoint an advisory board, which shall serve without compensation. Any employee may be suspended or dismissed, and the services of professional help may be terminated at any time by the port authority.

(B) A port authority may provide for the administration and enforcement of the laws of the state by employing special police officers and may seek the assistance of other appropriate law enforcement officers to enforce its regulations and maintain order.

(C) Special police officers employed by a port authority shall serve as police officers with respect to the property, grounds, buildings, equipment, and facilities under the control of the port authority, to prevent hijacking of aircraft or watercraft, protect the property of the authority and the property of others located thereon, suppress nuisances and disturbances and breaches of the peace, and enforce laws and the rules of the port authority for the preservation of good order. In performing their duties, special police officers are vested with the same powers of arrest as police officers under section 2935.03 of the Revised Code.

Any person employed as a special police officer by a port authority is a "public employee" as defined in section 145.01 of the Revised Code and is not a "member of a police department" as defined in section 742.01 of the Revised Code.

Effective Date: 05-17-2000



Section 4582.041 - Group medical and life insurance.

(A) A port authority created under section 4582.02 of the Revised Code may procure and pay all or any part of the cost of group hospitalization, surgical, major medical, sickness and accident insurance, or group life insurance, or a combination of any of the foregoing types of insurance or coverage for employees and their families, issued by an insurance company duly authorized to do business in this state.

(B) A port authority also may procure and pay all or any part of the cost of a plan of group hospitalization, surgical, major medical, or sickness and accident insurance with a health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code, provided that each employee shall be permitted to:

(1) Exercise an option between a plan offered by an insurance company as provided in division (A) of this section and a plan offered by a health insuring corporation under this division, on the condition that the employee shall pay any amount by which the cost of the plan offered in this division exceeds the cost of the plan offered under division (A) of this section; and

(2) Change from one of the two plans to the other at a time each year as determined by the port authority.

(C) A port authority may procure or contract for any type of insurance authorized by division (A) or (B) of this section on its own or jointly as part of a group with one or more other governmental units or agencies to provide that insurance for the employees of the members of the group and their families. A port authority also may establish and maintain an individual or joint self-insurance program for hospitalization, surgical, major medical, or sickness and accident insurance.

Effective Date: 05-17-2000



Section 4582.05 - Jurisdiction.

The area of jurisdiction of a port authority created in accordance with section 4582.02 of the Revised Code shall include all of the territory of the political subdivision or subdivisions creating it, provided that in no case other than as may result from the determination of a port authority under division (C) of section 4582.201 of the Revised Code to change the provisions of Chapter 4582. of the Revised Code that govern its operation, shall the same area be included in more than one port authority.

Effective Date: 05-17-2000



Section 4582.06 - [Effective Until 7/1/2013] Port authority powers and duties.

(A) A port authority created in accordance with section 4582.02 of the Revised Code may:

(1) Acquire, construct, furnish, equip, maintain, repair, sell, exchange, lease to or from, lease with an option to purchase, convey other interests in, or operate real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose, and make charges for the use of any port authority facility, which shall be not less than the charges established for the same services furnished by a public utility or common carrier in the jurisdiction of the particular port authority;

(2) Straighten, deepen, and improve any canal, channel, river, stream, or other water course or way that may be necessary or proper in the development of the facilities of the port authority;

(3) Issue bonds or notes for the acquisition, construction, furnishing, or equipping of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose, in compliance with Chapter 133. of the Revised Code, except that the bonds or notes only may be issued pursuant to a vote of the electors residing within the territory of the port authority. The net indebtedness incurred by a port authority shall never exceed two per cent of the total value of all property within the territory comprising the authority as listed and assessed for taxation.

(4) By resolution of its board of directors, issue revenue bonds beyond the limit of bonded indebtedness provided by law, for the acquisition, construction, furnishing, or equipping of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose, including all costs in connection with or incidental thereto.

The revenue bonds of the port authority shall be secured only by a pledge of and a lien on the revenues of the port authority derived from those loan payments, rentals, fees, charges, or other revenues that are designated in the resolution, including, but not limited to, any property to be acquired, constructed, furnished, or equipped with the proceeds of the bond issue, after provision only for the reasonable cost of operating, maintaining, and repairing the property of the port authority so designated. The bonds may further be secured by the covenant of the port authority to maintain rates or charges that will produce revenues sufficient to meet the costs of operating, maintaining, and repairing such property and to meet the interest and principal requirements of the bonds and to establish and maintain reserves for the foregoing purposes. The board of directors, by resolution, may provide for the issuance of additional revenue bonds from time to time, to be secured equally and ratably, without preference, priority, or distinction, with outstanding revenue bonds, but subject to the terms and limitations of any trust agreement described in this section, and of any resolution authorizing bonds then outstanding. The board of directors, by resolution, may designate additional property of the port authority, the revenues of which shall be pledged and be subject to a lien for the payment of the debt charges on revenue bonds theretofore authorized by resolution of the board of directors, to the same extent as the revenues above described.

In the discretion of the board of directors, the revenue bonds of the port authority may be secured by a trust agreement between the board of directors on behalf of the port authority and a corporate trustee, that may be any trust company or bank having powers of a trust company, within or without the state.

The trust agreement may provide for the pledge or assignment of the revenues to be received, but shall not pledge the general credit and taxing power of the port authority. A trust agreement securing revenue bonds issued to acquire, construct, furnish, or equip real property, plants, factories, offices, and other structures and facilities for authorized purposes consistent with Section 13 or 16 of Article VIII, Ohio Constitution, may mortgage the real or personal property, or a combination thereof, to be acquired, constructed, furnished, or equipped from the proceeds of such revenue bonds, as further security for the bonds. The trust agreement or the resolution providing for the issuance of revenue bonds may set forth the rights and remedies of the bondholders and trustee, and may contain other provisions for protecting and enforcing their rights and remedies that are determined in the discretion of the board of directors to be reasonable and proper. The agreement or resolution may provide for the custody, investment, and disbursement of all moneys derived from the sale of such bonds, or from the revenues of the port authority, other than those moneys received from taxes levied pursuant to section 4582.14 of the Revised Code, and may provide for the deposit of such funds without regard to section 4582.15 of the Revised Code.

All bonds issued under authority of this chapter, regardless of form or terms and regardless of any other law to the contrary, shall have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon, fully registered, or other form, or any combination thereof, as the board of directors determines. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, and for the conversion into coupon bonds of any fully registered bonds or bonds registered as to both principal and interest.

The revenue bonds shall bear interest at such rate or rates, shall bear such date or dates, and shall mature within forty-five years following the date of issuance and in such amount, at such time or times, and in such number of installments, as may be provided in or pursuant to the resolution authorizing their issuance. The final maturity of any original issue of revenue bonds shall not be later than forty-five years from their date of issue. Such resolution also shall provide for the execution of the bonds, which may be by facsimile signatures unless prohibited by the resolution, and the manner of sale of the bonds. The resolution shall provide for, or provide for the determination of, any other terms and conditions relative to the issuance, sale, and retirement of the bonds that the board of directors in its discretion determines to be reasonable and proper.

Whenever a port authority considers it expedient, it may issue renewal notes and refund any bonds, whether the bonds to be refunded have or have not matured. The final maturity of any notes, including any renewal notes, shall not be later than five years from the date of issue of the original issue of notes. The final maturity of any refunding bonds shall not be later than the later of forty-five years from the date of issue of the original issue of bonds. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded and the costs of issuance of the refunding bonds. The bonds and notes issued under this chapter, their transfer, and the income therefrom, shall at all times be free from taxation within the state.

(5) Do any of the following, in regard to any interests in any real or personal property, or any combination thereof, including, without limitation, machinery, equipment, plants, factories, offices, and other structures and facilities related to, useful for, or in furtherance of any authorized purpose, for such consideration and in such manner, consistent with Article VIII, Ohio Constitution, as the board in its sole discretion may determine:

(a) Loan moneys to any person for the acquisition, construction, furnishing, and equipping of the property;

(b) Acquire, construct, maintain, repair, furnish, and equip the property;

(c) Sell to, exchange with, lease, convey other interests in, or lease with an option to purchase the same or any lesser interest in the property to the same or any other person or governmental entity;

(d) Guarantee the obligations of any person or governmental entity.

A port authority may accept and hold as consideration for the conveyance of property or any interest therein such property or interests therein as the board in its discretion may determine, notwithstanding any restrictions that apply to the investment of funds by a port authority.

(6) Construct, maintain, repair, furnish, equip, sell, exchange, lease, or lease with an option to purchase, any property that it is authorized to acquire. A port authority that is subject to this section also may operate any property in connection with transportation, recreational, governmental operations, or cultural activities.

(a) Any purchase, exchange, sale, lease, lease with an option to purchase, conveyance of other interests in, or other contract with a person or governmental entity that pertains to the acquisition, construction, maintenance, repair, furnishing, equipping, or operation of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of an activity contemplated by Section 13 or 16 of Article VIII, Ohio Constitution, shall be made in such manner and subject to such terms and conditions as may be determined by the board of directors in its discretion.

(b) Division (A)(6)(a) of this section applies to all contracts that are subject to the division, notwithstanding any other provision of law that might otherwise apply, including, without limitation, any requirement of notice, any requirement of competitive bidding or selection, or any requirement for the provision of security.

(c) Divisions (A)(6)(a) and (b) of this section do not apply to either of the following:

(i) Any contract secured by or to be paid from moneys raised by taxation or the proceeds of obligations secured by a pledge of moneys raised by taxation;

(ii) Any contract secured exclusively by or to be paid exclusively from the general revenues of the port authority. For the purposes of this section, any revenues derived by the port authority under a lease or other agreement that, by its terms, contemplates the use of amounts payable under the agreement either to pay the costs of the improvement that is the subject of the contract or to secure obligations of the port authority issued to finance costs of such improvement, are excluded from general revenues.

(7) Apply to the proper authorities of the United States pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones and to establish, operate, and maintain foreign trade zones; and to acquire land or property therefor, in a manner consistent with section 4582.17 of the Revised Code;

(8) Exercise the right of eminent domain to appropriate any land, rights, rights-of-way, franchises, easements, or other property, necessary or proper for any authorized purpose, pursuant to the procedure provided in sections 163.01 to 163.22 of the Revised Code, if funds equal to the appraised value of the property to be acquired as a result of such proceedings are available for that purpose, except that nothing contained in sections 4582.01 to 4582.20 of the Revised Code shall authorize a port authority to take or disturb property or facilities belonging to any agency or political subdivision of this state, public utility, or common carrier, which property or facilities are necessary and convenient in the operation of the agency or political subdivision, public utility, or common carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities, or upon the election of the agency or political subdivision, public utility, or common carrier, for the payment of compensation, if any, at the sole cost of the port authority, provided that:

(a) If any restoration or duplication proposed to be made pursuant to this section involves a relocation of such property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness, and the relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

(b) If any restoration or duplication made pursuant to this section involves a relocation of such property or facilities, the port authority shall acquire no interest or right in or to the appropriated property or facilities, except as provided in division (A)(11) of this section, until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the public utility or common carrier.

(c) Provisions for restoration or duplication shall be described in detail in the resolution for appropriation passed by the port authority.

(9) Enjoy and possess the same rights, privileges, and powers granted municipal corporations under sections 721.04 to 721.11 of the Revised Code;

(10) Maintain such funds as it considers necessary;

(11) Direct its agents or employees, when properly identified in writing, and after at least five days' written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done;

(12) Sell, lease, or convey other interests in real and personal property and grant easements or rights-of-way over property of the port authority. The board of directors shall specify the consideration and any terms thereof for the sale, lease, or conveyance of other interests in real and personal property. Any determinations made by the board of directors under this division shall be conclusive. The sale, lease, or conveyance may be made without advertising and the receipt of bids.

(13) Promote, advertise, and publicize the port authority facilities and its authorized purposes, provide information to persons with an interest in transportation and other port authority activities, and appear before rate-making authorities to represent and promote the interests of the port authority and its authorized purposes;

(14) Adopt rules, not in conflict with general law, governing the use of and the safeguarding of its property, grounds, buildings, equipment, and facilities, safeguarding persons and their property located on or in port authority property, and governing the conduct of its employees and the public, in order to promote the public safety and convenience in and about its terminals and grounds, and to maintain order. Any such regulation shall be posted at no less than five public places in the port authority, as determined by the board of directors, for a period of not fewer than fifteen days, and shall be available for public inspection at the principal office of the port authority during regular business hours. No person shall violate any lawful regulation adopted and posted as provided in this division.

(15) Do all acts necessary or appropriate to carry out its authorized purposes. The port authority shall have the powers and rights granted to other subdivisions under section 9.20 of the Revised Code.

(B) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

(C) Whoever violates division (A)(14) of this section is guilty of a minor misdemeanor.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Effective Date: 01-01-2004

This section is set out twice. See also § 4582.06, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4582.06 - [Effective 7/1/2013] Port authority powers and duties.

(A) A port authority created in accordance with section 4582.02 of the Revised Code may:

(1) Acquire, construct, furnish, equip, maintain, repair, sell, exchange, lease to or from, lease with an option to purchase, convey other interests in, or operate real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose, and make charges for the use of any port authority facility, which shall be not less than the charges established for the same services furnished by a public utility or common carrier in the jurisdiction of the particular port authority;

(2) Straighten, deepen, and improve any canal, channel, river, stream, or other water course or way that may be necessary or proper in the development of the facilities of the port authority;

(3) Issue bonds or notes for the acquisition, construction, furnishing, or equipping of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose, in compliance with Chapter 133. of the Revised Code, except that the bonds or notes only may be issued pursuant to a vote of the electors residing within the territory of the port authority. The net indebtedness incurred by a port authority shall never exceed two per cent of the total value of all property within the territory comprising the authority as listed and assessed for taxation.

(4) By resolution of its board of directors, issue revenue bonds beyond the limit of bonded indebtedness provided by law, for the acquisition, construction, furnishing, or equipping of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose, including all costs in connection with or incidental thereto.

The revenue bonds of the port authority shall be secured only by a pledge of and a lien on the revenues of the port authority derived from those loan payments, rentals, fees, charges, or other revenues that are designated in the resolution, including, but not limited to, any property to be acquired, constructed, furnished, or equipped with the proceeds of the bond issue, after provision only for the reasonable cost of operating, maintaining, and repairing the property of the port authority so designated. The bonds may further be secured by the covenant of the port authority to maintain rates or charges that will produce revenues sufficient to meet the costs of operating, maintaining, and repairing such property and to meet the interest and principal requirements of the bonds and to establish and maintain reserves for the foregoing purposes. The board of directors, by resolution, may provide for the issuance of additional revenue bonds from time to time, to be secured equally and ratably, without preference, priority, or distinction, with outstanding revenue bonds, but subject to the terms and limitations of any trust agreement described in this section, and of any resolution authorizing bonds then outstanding. The board of directors, by resolution, may designate additional property of the port authority, the revenues of which shall be pledged and be subject to a lien for the payment of the debt charges on revenue bonds theretofore authorized by resolution of the board of directors, to the same extent as the revenues above described.

In the discretion of the board of directors, the revenue bonds of the port authority may be secured by a trust agreement between the board of directors on behalf of the port authority and a corporate trustee, that may be any trust company or bank having powers of a trust company, within or without the state.

The trust agreement may provide for the pledge or assignment of the revenues to be received, but shall not pledge the general credit and taxing power of the port authority. A trust agreement securing revenue bonds issued to acquire, construct, furnish, or equip real property, plants, factories, offices, and other structures and facilities for authorized purposes consistent with Section 13 or 16 of Article VIII, Ohio Constitution, may mortgage the real or personal property, or a combination thereof, to be acquired, constructed, furnished, or equipped from the proceeds of such revenue bonds, as further security for the bonds. The trust agreement or the resolution providing for the issuance of revenue bonds may set forth the rights and remedies of the bondholders and trustee, and may contain other provisions for protecting and enforcing their rights and remedies that are determined in the discretion of the board of directors to be reasonable and proper. The agreement or resolution may provide for the custody, investment, and disbursement of all moneys derived from the sale of such bonds, or from the revenues of the port authority, other than those moneys received from taxes levied pursuant to section 4582.14 of the Revised Code, and may provide for the deposit of such funds without regard to section 4582.15 of the Revised Code.

All bonds issued under authority of this chapter, regardless of form or terms and regardless of any other law to the contrary, shall have all qualities and incidents of negotiable instruments, subject to provisions for registration, and may be issued in coupon, fully registered, or other form, or any combination thereof, as the board of directors determines. Provision may be made for the registration of any coupon bonds as to principal alone or as to both principal and interest, and for the conversion into coupon bonds of any fully registered bonds or bonds registered as to both principal and interest.

The revenue bonds shall bear interest at such rate or rates, shall bear such date or dates, and shall mature within forty-five years following the date of issuance and in such amount, at such time or times, and in such number of installments, as may be provided in or pursuant to the resolution authorizing their issuance. The final maturity of any original issue of revenue bonds shall not be later than forty-five years from their date of issue. Such resolution also shall provide for the execution of the bonds, which may be by facsimile signatures unless prohibited by the resolution, and the manner of sale of the bonds. The resolution shall provide for, or provide for the determination of, any other terms and conditions relative to the issuance, sale, and retirement of the bonds that the board of directors in its discretion determines to be reasonable and proper.

Whenever a port authority considers it expedient, it may issue renewal notes and refund any bonds, whether the bonds to be refunded have or have not matured. The final maturity of any notes, including any renewal notes, shall not be later than five years from the date of issue of the original issue of notes. The final maturity of any refunding bonds shall not be later than the later of forty-five years from the date of issue of the original issue of bonds. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded and the costs of issuance of the refunding bonds. The bonds and notes issued under this chapter, their transfer, and the income therefrom, shall at all times be free from taxation within the state.

(5) Do any of the following, in regard to any interests in any real or personal property, or any combination thereof, including, without limitation, machinery, equipment, plants, factories, offices, and other structures and facilities related to, useful for, or in furtherance of any authorized purpose, for such consideration and in such manner, consistent with Article VIII, Ohio Constitution, as the board in its sole discretion may determine:

(a) Loan moneys to any person or governmental entity for the acquisition, construction, furnishing, and equipping of the property;

(b) Acquire, construct, maintain, repair, furnish, and equip the property;

(c) Sell to, exchange with, lease, convey other interests in, or lease with an option to purchase the same or any lesser interest in the property to the same or any other person or governmental entity;

(d) Guarantee the obligations of any person or governmental entity.

A port authority may accept and hold as consideration for the conveyance of property or any interest therein such property or interests therein as the board in its discretion may determine, notwithstanding any restrictions that apply to the investment of funds by a port authority.

(6) Construct, maintain, repair, furnish, equip, sell, exchange, lease, or lease with an option to purchase, any property that it is authorized to acquire. A port authority that is subject to this section also may operate any property in connection with transportation, recreational, governmental operations, or cultural activities.

(a) Any purchase, exchange, sale, lease, lease with an option to purchase, conveyance of other interests in, or other contract with a person or governmental entity that pertains to the acquisition, construction, maintenance, repair, furnishing, equipping, or operation of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of an activity contemplated by Section 13 or 16 of Article VIII, Ohio Constitution, shall be made in such manner and subject to such terms and conditions as may be determined by the board of directors in its discretion.

(b) Division (A)(6)(a) of this section applies to all contracts that are subject to the division, notwithstanding any other provision of law that might otherwise apply, including, without limitation, any requirement of notice, any requirement of competitive bidding or selection, or any requirement for the provision of security.

(c) Divisions (A)(6)(a) and (b) of this section do not apply to either of the following:

(i) Any contract secured by or to be paid from moneys raised by taxation or the proceeds of obligations secured by a pledge of moneys raised by taxation;

(ii) Any contract secured exclusively by or to be paid exclusively from the general revenues of the port authority. For the purposes of this section, any revenues derived by the port authority under a lease or other agreement that, by its terms, contemplates the use of amounts payable under the agreement either to pay the costs of the improvement that is the subject of the contract or to secure obligations of the port authority issued to finance costs of such improvement, are excluded from general revenues.

(7) Apply to the proper authorities of the United States pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones and to establish, operate, and maintain foreign trade zones; and to acquire land or property therefor, in a manner consistent with section 4582.17 of the Revised Code;

(8) Exercise the right of eminent domain to appropriate any land, rights, rights-of-way, franchises, easements, or other property, necessary or proper for any authorized purpose, pursuant to the procedure provided in sections 163.01 to 163.22 of the Revised Code, if funds equal to the appraised value of the property to be acquired as a result of such proceedings are available for that purpose, except that nothing contained in sections 4582.01 to 4582.20 of the Revised Code shall authorize a port authority to take or disturb property or facilities belonging to any agency or political subdivision of this state, public utility, or common carrier, which property or facilities are necessary and convenient in the operation of the agency or political subdivision, public utility, or common carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities, or upon the election of the agency or political subdivision, public utility, or common carrier, for the payment of compensation, if any, at the sole cost of the port authority, provided that:

(a) If any restoration or duplication proposed to be made pursuant to this section involves a relocation of such property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness, and the relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

(b) If any restoration or duplication made pursuant to this section involves a relocation of such property or facilities, the port authority shall acquire no interest or right in or to the appropriated property or facilities, except as provided in division (A)(11) of this section, until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the public utility or common carrier.

(c) Provisions for restoration or duplication shall be described in detail in the resolution for appropriation passed by the port authority.

(9) Enjoy and possess the same rights, privileges, and powers granted municipal corporations under sections 721.04 to 721.11 of the Revised Code;

(10) Maintain such funds as it considers necessary;

(11) Direct its agents or employees, when properly identified in writing, and after at least five days' written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done;

(12) Sell, lease, or convey other interests in real and personal property and grant easements or rights-of-way over property of the port authority. The board of directors shall specify the consideration and any terms thereof for the sale, lease, or conveyance of other interests in real and personal property. Any determinations made by the board of directors under this division shall be conclusive. The sale, lease, or conveyance may be made without advertising and the receipt of bids.

(13) Promote, advertise, and publicize the port authority facilities and its authorized purposes, provide information to persons with an interest in transportation and other port authority activities, and appear before rate-making authorities to represent and promote the interests of the port authority and its authorized purposes;

(14) Adopt rules, not in conflict with general law, governing the use of and the safeguarding of its property, grounds, buildings, equipment, and facilities, safeguarding persons and their property located on or in port authority property, and governing the conduct of its employees and the public, in order to promote the public safety and convenience in and about its terminals and grounds, and to maintain order. Any such regulation shall be posted at no less than five public places in the port authority, as determined by the board of directors, for a period of not fewer than fifteen days, and shall be available for public inspection at the principal office of the port authority during regular business hours. No person shall violate any lawful regulation adopted and posted as provided in this division.

(15) Do all acts necessary or appropriate to carry out its authorized purposes. The port authority shall have the powers and rights granted to other subdivisions under section 9.20 of the Revised Code.

(B) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

(C) Whoever violates division (A)(14) of this section is guilty of a minor misdemeanor.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Effective Date: 01-01-2004

This section is set out twice. See also § 4582.06, effective until 7/1/2013.



Section 4582.07 - Plan for development of port.

(A) The board of directors of a port authority shall prepare or cause to be prepared a plan for any future development, construction, and improvement of the maritime facilities of the port authority, including such maps, profiles, and other data and descriptions as may be necessary to set forth the location and character of the work to be undertaken by the port authority and a then-current good faith estimate of the cost of the proposed facilities. The plan also shall contain the port authority's proposal for payment of the cost of such facilities, including revenues, grants, subsidies, loans, and financing; provided, that the plan and any such proposal and the contents thereof, and anything contained or not contained therein, shall not affect the legality, validity, or enforceability of any bonds, notes, leases, certificates, or other financing instruments, any real estate, operating or management contracts or instruments or any taxes, tax abatements or exemptions, tax credits, tax increment financing, assessments, or other financial participation related to maritime facilities or such plan . Upon the completion of such plan the board of directors shall cause notice by publication to be given as to each county in which there is a political subdivision that participated in the creation of the port authority, and shall permit the inspection of the plan at the port authority office by all persons interested. The notice shall fix the time and place for the hearing of all comments on the plan, which shall be not less than thirty nor more than sixty days after the completion of the notice . Any interested person may file written comments on the plan, provided the comments are filed with the secretary of the board of directors at the secretary's office not less than five days prior to the date fixed for the hearing. After the hearing the board of directors may adopt the plan with any modifications or amendments to it as the official plan for the maritime facilities of the port authority.

(B) For purposes of this section and section 4582.08 of the Revised Code:

(1) "Maritime facilities" means docks, wharves, warehouses, piers, and other terminal and transportation buildings or structures used in connection with the transport, storage, or distribution of commercial goods on, over, or across the waterways or shorelines of this state, or buildings or structures for the construction, rehabilitation, maintenance, or repair of commercial vessels used for such purposes, which facilities are or are expected to be owned or leased by a port authority, operated by or on behalf of a portauthority, or publicly owned and financed by a port authority.

(2) "Notice by publication" means publication once in a newspaper of general circulation in the county or counties where such publication is required and the posting of the notice on the web site, if any, of the port authority. Notice is complete on the later of the date of posting or the date of newspaper publication.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB353 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.50.



Section 4582.08 - Modification of port development plan.

The board of directors, from time to time after the adoption of an official plan for the maritime facilities of the port authority, shall have the power to modify, amend, or extend the plan ; provided, that prior to the making of any modification, amendment or extension of the plan, the board shall cause notice by publication to be given and shall conduct a hearing, all as provided in section 4582.07 of the Revised Code, and shall not adopt any such modification, amendment, or extension until the notice has been given and the hearing held as provided in that section. The board, from time to time after the adoption of an official plan under section 4582.07 of the Revised Code, also shall have the power to modify, amend, or supplement any proposal for any type of financing related to the plan and shall do so prior to undertaking any financing not identified in the plan as then in effect; provided, that the board shall first cause notice to be given and shall conduct a hearing on that proposal, all as provided in section 4582.07 of the Revised Code, and provided further that the plan, and any such proposal and the contents thereof, and anything contained or not contained therein, shall not affect the legality, validity, or enforceability of any bonds, notes, leases, certificates, or other financing instruments, any real estate, operating or management contracts or instruments or any taxes, tax abatements or exemptions, tax credits, tax increment financing, assessments, or other financial participation related to maritime facilities, the plan, or such proposal. Nothing in this section or in section 4582.07 of the Revised Code shall require a port authority to amend a plan, publish a notice, or hold a public hearing except to add or delete maritime facilities to the plan, to describe changes or deletions in the location or character of the maritime facilities covered by the plan, or to add, change, or delete financings not previously identified in the plan or cost projection changes not previously identified in the plan.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB353 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.50.



Section 4582.09 - Port development plan final.

The plan and any modification, amendment or extension of the plan, when adopted by the board of directors after notice and hearing shall be final and conclusive and its validity shall be conclusively presumed.

Effective Date: 2008 SB353 04-07-2009



Section 4582.091 - Confidential information.

(A) Financial and proprietary information, including trade secrets, submitted by or on behalf of an employer to a port authority or to a nonprofit corporation engaged by contract to provide economic development services for a port authority, in connection with the relocation, location, expansion, improvement, or preservation of the business of that employer is not a public record subject to section 149.43 of the Revised Code. Any other information submitted by such an employer under such circumstances is not a public record subject to section 149.43 of the Revised Code until that employer commits in writing to proceed with the relocation, location, expansion, improvement, or preservation.

(B) Notwithstanding section 121.22 of the Revised Code, the board of directors of a port authority and the board of trustees of a nonprofit corporation described in division (A) of this section, and any committee or subcommittee of either, when considering information that is not a public record under this section, may close any meeting during the consideration of that information pursuant to a vote of a majority of the members present on a motion stating that such information is to be considered. No other matters shall be considered during the closed session.

Effective Date: 05-17-2000



Section 4582.10 - Private enterprise participation.

The port authority shall foster and encourage the participation of private enterprise in the development of port authority facilities to the fullest extent it considers practicable in the interest of limiting the necessity of construction and operation of those facilities by the port authority.

Effective Date: 05-17-2000



Section 4582.11 - Effect on other laws.

Nothing contained in sections 4582.01 to 4582.16 of the Revised Code shall:

(A) Impair the provisions of law or ordinance directing the payment of revenues derived from public property into sinking funds or dedicating those revenues to specific purposes;

(B) Impair the powers of any county, township, or municipal corporation to develop or improve port and terminal facilities except as restricted by section 4582.16 of the Revised Code;

(C) Enlarge, alter, diminish, or affect in any way, any lease or conveyance made, or action taken prior to the creation of a port authority in accordance with section 4582.02 of the Revised Code by any municipal corporation under the provisions of sections 721.04 to 721.11 of the Revised Code, or by any county under the provisions of section 307.65 of the Revised Code;

(D) Impair or interfere with the exercise of any permit for the removal of sand or gravel, or other similar permits issued by this state or the United States;

(E) Impair or contravene applicable federal regulations.

Effective Date: 05-17-2000



Section 4582.12 - Procedure for bidding and contracts.

(A)

(1) Except as otherwise provided in division (E) of section 307.671 of the Revised Code, division (A) of this section does not apply to a port authority educational and cultural facility acquired, constructed, and equipped pursuant to a cooperative agreement entered into under section 307.671 of the Revised Code.

(2)

(a) Except as provided in division (C) of this section or except when the port authority elects to construct a building, structure, or other improvement pursuant to a contract made with a construction manager at risk under sections 9.33 to 9.335 of the Revised Code or with a design-build firm under sections 153.65 to 153.73 of the Revised Code, when the cost of a contract for the construction of any building, structure, or other improvement undertaken by a port authority involves an expenditure exceeding the higher of one hundred thousand dollars or the amount as adjusted under division (A)(2)(b) of this section and the port authority is the contracting entity, the port authority shall make a written contract after notice calling for bids for the award of the contract has been given by publication twice, with at least seven days between publications, in a newspaper of general circulation in the area of the jurisdiction of the port authority. Each such contract shall be let to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code. Every contract let shall be in writing and if the contract involves work or construction, it shall be accompanied by or shall refer to plans and specifications for the work to be done, prepared for and approved by the port authority, signed by an authorized officer of the port authority and by the contractor, and shall be executed in triplicate.

Each bid shall be awarded in accordance with sections 153.54, 153.57, and 153.571 of the Revised Code.

The port authority may reject any and all bids.

(b) On January 1, 2012, and the first day of January of every even-numbered year thereafter, the director of commerce shall adjust the threshold level for contracts subject to the bidding requirements contained in division (A)(2)(a) of this section. The director shall adjust this amount according to the average increase for each of the two years immediately preceding the adjustment as set forth in the producer price index for material and supply inputs for new nonresidential construction as determined by the bureau of labor statistics of the United States department of labor or, if that index no longer is published, a generally available comparable index. If there is no resulting increase, the threshold shall remain the same until the next scheduled adjustment on the first day of January of the next even-numbered year.

(B) The board of directors of a port authority by rule may provide criteria for the negotiation and award without competitive bidding of any contract as to which the port authority is the contracting entity for the construction of any building, structure, or other improvement under any of the following circumstances:

(1) There exists a real and present emergency that threatens damage or injury to persons or property of the port authority or other persons, provided that a statement specifying the nature of the emergency that is the basis for the negotiation and award of a contract without competitive bidding shall be signed by the officer of the port authority that executes that contract at the time of the contract's execution and shall be attached to the contract.

(2) A commonly recognized industry or other standard or specification does not exist and cannot objectively be articulated for the improvement.

(3) The contract is for any energy conservation measure as defined in section 307.041 of the Revised Code.

(4) With respect to material to be incorporated into the improvement, only a single source or supplier exists for the material.

(5) A single bid is received by the port authority after complying with the provisions of division (A) of this section.

(C)

(1) If a contract is to be negotiated and awarded without competitive bidding for the reason set forth in division (B)(2) of this section, the port authority shall publish a notice calling for technical proposals at least twice, with at least seven days between publications, in a newspaper of general circulation in the area of the port authority. After receipt of the technical proposals, the port authority may negotiate with and award a contract for the improvement to the proposer making the proposal considered to be the most advantageous to the port authority.

(2) If a contract is to be negotiated and awarded without competitive bidding for the reason set forth in division (B)(4) of this section, any construction activities related to the incorporation of the material into the improvement also may be provided without competitive bidding by the source or supplier of that material.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 05-17-2000; 12-30-2004



Section 4582.121 - Conveyance or exchange of property with political subdivision.

The legislative authority of any municipal corporation, county, township, school district, or other political subdivision or taxing district, may convey or lease to, or exchange with, any port authority or any port authority may convey or lease to, or exchange with, a municipal corporation, county, township, school district, or other political subdivision or taxing district, without competitive bidding and on mutually agreeable terms, any personal property or real property, or any interest therein, which is not needed for the purposes of the grantor, or lessor, to be used by the recipient or lessee for its purposes.

Effective Date: 10-30-1965



Section 4582.13 - Budget - surplus rent and charges.

The board of directors of a port authority created in accordance with section 4582.02 of the Revised Code shall annually prepare a budget for the port authority.

Rents and charges received by the port authority shall be used for the general expenses of the port authority and to pay interest, amortization, and retirement charges on money borrowed. If there remains, at the end of any calendar year, any surplus of such funds after providing for the above uses, the board of directors may pay such surplus into the general funds of the political subdivisions creating and comprising the port authority in proportion to the taxable value of all property within the port authority which shall be listed on the general tax lists for the respective subdivisions.

Effective Date: 06-30-1955



Section 4582.14 - Levying taxes.

Upon the affirmative vote of at least a majority of the qualified electors in a primary or general election, within the port authority voting at an election held for the purpose of authorizing same, the port authority may levy upon the property within its jurisdiction a tax, for all purposes including bond debt charges, not in excess of one mill annually on the total value of all property as listed and assessed for taxation for any period not exceeding five years, except that when the tax is for the payment of bond debt charges, such tax shall be for the life of the bond indebtedness. On approval of such a levy, notes may be issued in anticipation of the collection of the proceeds thereof, other than the proceeds to be received for the payment of bond debt charges, in the amount and manner and at the times as are provided in section 5705.193 of the Revised Code, for the issuance of notes by a county in anticipation of the proceeds of a tax levy. The port authority may borrow money in anticipation of the collection of current revenues as provided in section 133.10 of the Revised Code.

The board of directors of a port authority shall be the taxing authority within sections 5705.01 and 133.10 of the Revised Code.

Such tax shall be for the purpose of providing funds necessary for the port authority budget and shall be certified annually to the taxing authorities of the political subdivision or subdivisions within the port authority. The collection of such tax levy shall conform in all matters to the provisions of the Revised Code governing the collection of taxes and assessments levied by local taxing districts and the same provisions concerning the nonpayment of taxes shall apply to taxes levied pursuant to this section.

Effective Date: 10-30-1989



Section 4582.15 - Secretary's bond - care of funds.

Before receiving any moneys, the secretary of a port authority created in accordance with section 4582.02 of the Revised Code shall furnish bond in such amount as shall be determined by the port authority, with sureties satisfactory to it, and all funds coming into the hands of said secretary shall be deposited by him to the account of the port authority in one or more such depositories as shall be qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the port authority.

Effective Date: 06-30-1955



Section 4582.16 - Restricting powers of municipal corporations and counties.

No municipal corporation or county, respectively, creating or participating in the creation of a port authority in accordance with section 4582.02 of the Revised Code shall during the time said port authority is in existence have the right to exercise the rights and powers as provided in sections 721.04 to 721.11, inclusive, or section 307.65 of the Revised Code, respectively.

Effective Date: 06-30-1955



Section 4582.17 - Contract powers - acquiring property.

(A) A port authority created in accordance with section 4582.02 of the Revised Code may enter into such contracts or other arrangements with the United States government, or any department thereof, with persons, railroads, or other corporations, with public corporations, with public utilities, and with the state government of this or other states, with governments of foreign countries, with counties, municipalities, townships, or other governmental agencies created by or under the authority of the laws of this state, other states, or governments of foreign countries, including sewerage, drainage, conservation, conservancy, or other improvement districts in this or other states as may be necessary or convenient for the exercise of powers granted by sections 4582.01 to 4582.16 of the Revised Code, including the making of surveys, investigations, or reports thereon; provided that the contracts or arrangements shall not be in violation of Article VIII of the Ohio Constitution. The port authority may purchase, lease, or acquire land or other property in any county of this state and in adjoining states for the accomplishment of authorized purposes of the port authority, or for the improvement of the harbor and port facilities over which the port authority may have jurisdiction, and may let contracts or spend money for those purposes, including the development of port facilities in adjoining states. The authority granted in this section to enter into contracts or other arrangements with the United States government or any department thereof, includes the power to enter into any contracts, arrangements, or agreements as may be necessary to hold and save harmless the United States from damages due to the construction and maintenance by the United States of works the United States undertakes.

Any political subdivision that has participated in the creation of a port authority pursuant to section 4582.02 of the Revised Code, or is within or adjacent to, the jurisdiction of the port authority, may enter into an agreement, which may be amended or supplemented, with the port authority to accomplish any of the authorized purposes of the port authority. The agreement may set forth the extent to which the port authority shall act as the agent of the political subdivision.

(B) A port authority may enter into an agreement with one or more contracting subdivisions, whereby the port authority or any contracting subdivision undertakes, and is authorized by the port authority or any contracting subdivision, to exercise any power, perform any function, or render any service, on behalf of the port authority or a contracting subdivision, which the port authority or the contracting subdivision is authorized to exercise, perform, or render.

Upon the execution of such an agreement, and within the limitations prescribed by the agreement, the port authority and any contracting subdivision shall possess and may exercise the same powers and may perform the same functions and render the same services, as are possessed and are authorized to be exercised, or to be performed or rendered by the port authority or any contracting subdivision that is a party to the agreement, which, by such agreement, the port authority or a contracting subdivision undertakes to exercise, perform, or render, and all powers necessary or incidental thereto, as amply as such powers may be possessed and are authorized to be exercised, or those functions are authorized to be performed or those services are authorized to be rendered, by the port authority or any contracting subdivision directly. The exercise of those powers, performance of those functions, and rendering of those services by the port authority or any contracting subdivision shall be governed by any procedures applicable to the port authority or contracting subdivision on behalf of which the powers are being exercised, the functions are being performed, or the services are being rendered. Any such agreement shall not suspend the possession by the port authority or a contracting subdivision of, or its authority to exercise, any powers, or its authority to perform any function or render any service. A port authority or any contracting subdivision shall not acquire by virtue of any agreement entered into under this section any power to levy or exempt taxes or any power to exercise eminent domain within, and on behalf of, any other subdivision unless approved by a majority of the electors of that contracting subdivision.

Effective Date: 05-17-2000



Section 4582.171 - [Effective 7/1/2013] Rental of port authority facilities.

A port authority may charge, alter, and collect rentals or other charges for the use or services of any port authority facility and contract in the manner provided by this section with one or more persons, one or more governmental agencies, or any combination thereof, desiring the use or services of the facility, and fix the terms, conditions, rentals, or other charges for the use or services. If the services are furnished in the jurisdiction of the port authority by a public utility or a common carrier, charges by the port authority for the services shall not be less than the charges established for the same services furnished by a public utility or common carrier in the port authority jurisdiction. The rentals or other charges shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state and the contract may provide for acquisition by the person or governmental agency of all or any part of the port authority facility for such consideration payable over the period of the contract or otherwise as the port authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of port authority revenue bonds or any trust agreement securing the bonds. Any governmental agency that has power to construct, operate, and maintain port authority facilities may enter into a contract or lease with a port authority whereby the use or services of any port authority facility will be made available to the governmental agency, and may pay for the use or services rentals or other charges as may be agreed to by the port authority and the governmental agency.

Any governmental agency or combination of governmental agencies may cooperate with the port authority in the acquisition or construction of port authority facilities and shall enter into such agreements with the port authority as may be appropriate, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for contributions by the parties thereto in a proportion as may be agreed upon and other terms as may be mutually satisfactory to the parties including, without limitation, the authorization of the construction of the facility by one of the parties acting as agent for all of the parties and the ownership and control of the facility by the port authority to the extent necessary or appropriate. Any governmental agency may provide the funds for the payment of any contribution required under such agreements by the levy of taxes or assessments if otherwise authorized by the laws governing the governmental agency in the construction of the type of port authority facility provided for in the agreements, and may pay the proceeds from the collection of the taxes or assessments; or the governmental agency may issue bonds or notes, if authorized by those laws, in anticipation of the collection of the taxes or assessments, and may pay the proceeds of the bonds or notes to the port authority pursuant to such agreements. In addition, any governmental agency may provide the funds for the payment of a contribution by the appropriation of money or, if otherwise authorized by law, by the issuance of bonds or notes and may pay the appropriated money or the proceeds of the bonds or notes to the port authority pursuant to such agreements. The agreement by the governmental agency to provide a contribution, whether from appropriated money or from the proceeds of taxes or assessments, or bonds or notes, or any combination thereof, shall not be subject to Chapter 133. of the Revised Code or any rules or limitations contained therein. The proceeds from the collection of taxes or assessments, and any interest earned thereon, shall be paid into a special fund immediately upon the collection thereof by the governmental agency for the purpose of providing the contribution at the times required under such agreements.

When the contribution of any governmental agency is to be made over a period of time from the proceeds of the collection of special assessments, the interest accrued and to accrue before the first installment of the assessments is collected, which is payable by the governmental agency on the contribution under the terms and provisions of the agreements, shall be treated as part of the cost of the improvement for which the assessments are levied, and that portion of the assessments that is collected in installments shall bear interest at the same rate as the governmental agency is obligated to pay on the contribution under the terms and provisions of the agreements and for the same period of time as the contribution is to be made under the agreements. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as the contribution and the county auditor shall annually place on the tax list and duplicate the interest applicable to the assessment and the penalty thereon as otherwise authorized by law.

As used in this section, the term "governmental agency" has the meaning defined in section 4582.21 of the Revised Code.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4582.18 - Bonds are lawful investments.

Bonds of a port authority issued pursuant to sections 4582.01 to 4582.17 of the Revised Code are lawful investments of banks and trust companies with approval of the superintendent of banks, of savings and loan associations, of the bond retirement funds or the sinking funds of municipal corporations, boards of education, port authorities, and counties, of the administrator of workers' compensation, of the retirement board of the state teachers retirement system, of the retirement board of the state public school employees retirement system, of the retirement board of the public employees retirement system, and of domestic life insurance companies and domestic insurance companies other than life, and shall be acceptable as security for the deposit of public moneys.

Effective Date: 09-01-1995



Section 4582.19 - Notice of street change proceedings.

Whenever any action is proposed with respect to the vacation, dedication, narrowing, or widening of any street, avenue, alley, road, or highway, which is located within one-half mile of any navigable waters within the jurisdiction of a port authority, created in accordance with the provisions of Chapter 4582. of the Revised Code, notice of the pendency of any such proceeding shall be given to such port authority. Such notice shall be given by the municipal corporation, county, or other authority initiating or having jurisdiction over the action so proposed, which notice shall designate a time and place for a public hearing, at which the port authority shall have an opportunity to be heard.

Effective Date: 10-05-1961



Section 4582.20 - Port authority property exempted from taxes.

A port authority shall be exempt from and shall not be required to pay any taxes on property, both real and personal, or any combination thereof, belonging to any port authority that is used exclusively for any authorized purpose. This exemption shall not apply to any property occupied and used during a tax year by a person who is a lessee of the property as of the tax lien date for that tax year under a written lease with a remaining term longer than one year. The immediately preceding sentence shall not apply to real or personal property, or any combination thereof, leased to a lessee, which property would be exempt from taxes under Chapter 5709. of the Revised Code if such property belonged to that lessee. Nothing in this section eliminates the lessor's or the lessee's obligation to comply with other provisions of the Revised Code to obtain an exemption for such property.

Effective Date: 03-14-2003



Section 4582.201 - Application of provisions before and after 7-9-82.

(A) Sections 4582.01 to 4582.20 of the Revised Code apply exclusively to a port authority in existence on July 9, 1982, unless the subdivision or subdivisions that created the port authority act pursuant to division (B) of this section.

(B) The subdivision or subdivisions that created a port authority in existence on July 9, 1982, may adopt a resolution or ordinance to permit the port authority to operate under sections 4582.21 to 4582.59 of the Revised Code. Subject to division (C) of this section, upon adoption of such a resolution or ordinance, sections 4582.01 to 4582.20 of the Revised Code no longer apply. At the time the resolution or ordinance is adopted, the subdivision or subdivisions that created the port authority also may act pursuant to division (B) of section 4582.22 of the Revised Code to restrict the powers of the port authority.

(C) The subdivision or subdivisions that have adopted a resolution or ordinance under division (B) of this section may adopt a resolution or ordinance to permit the port authority to resume operating under sections 4582.01 to 4582.20 of the Revised Code. Upon adoption of such a resolution or ordinance and adoption of a similar resolution by the board of directors of the affected port authority, sections 4582.21 to 4582.59 of the Revised Code shall not apply and sections 4582.01 to 4582.20 of the Revised Code shall apply from and after the time the last such resolution or ordinance is adopted. A subdivision or subdivisions that act under division (C) of this section may not thereafter adopt a resolution or ordinance under division (B) of this section.

Effective Date: 05-17-2000



Section 4582.202 - New provisions prevail if no action taken.

Sections 4582.21 to 4582.59 of the Revised Code apply exclusively to a port authority created after July 9, 1982, and to a port authority in existence on July 9, 1982, if the subdivision or subdivisions that created the port authority adopt a resolution or ordinance permitted under division (B) of section 4582.201 of the Revised Code but have not adopted a resolution or ordinance under division (C) of that section to resume operating under sections 4582.01 to 4582.20 of the Revised Code.

Effective Date: 05-17-2000



Section 4582.21 - Newly created or adopting port authority definitions.

As used in sections 4582.22 to 4582.59 of the Revised Code:

(A) "Port authority" means a body corporate and politic created pursuant to the authority of section 4582.22 of the Revised Code.

(B) "Authorized purposes" or "purpose" means either of the following:

(1) Activities that enhance, foster, aid, provide, or promote transportation, economic development, housing, recreation, education, governmental operations, culture, or research within the jurisdiction of the port authority;

(2) Activities authorized by Sections 13 and 16 of Article VIII, Ohio Constitution.

(C) "Governmental agency" means a department, division, or other unit of state government of this state or any other state, a municipal corporation, county, township, or other political subdivision, or any other public corporation or agency created under the laws of this state, any other state, the United States, or any department or agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(D) "Person" means any individual, firm, partnership, association, or corporation, or any combination thereof.

(E) "Port authority facility" or "facility" means real or personal property, or any combination thereof owned, leased, or otherwise controlled or financed by a port authority and related to, useful for, or in furtherance of, one or more authorized purposes.

(F) "Cost" as applied to a port authority facility means the cost of acquisition or construction of the facility, and the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for that acquisition or construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office of the port authority, the cost of diverting highways, interchange of highways, and access roads to private property, including the cost of land or easements for the access roads, the cost of public utility and common carrier relocation or duplication, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of construction, engineering, expenses of research and development with respect to port authority facilities, legal expenses, plans, specifications, surveys, studies, estimates of cost and revenues, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing the facility, administrative expense, and other expenses as may be necessary or incident to the acquisition or construction of the facility, the financing of the acquisition or construction, including the amount authorized in the resolution of the port authority providing for the issuance of port authority revenue bonds to be paid into any special funds from the proceeds of such bonds and the financing of the placing of the facility in operation. Any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a facility may be regarded as part of the cost of the facility and may be reimbursed out of the proceeds of port authority revenue bonds as authorized by this chapter.

(G) "Revenues" means all rentals and other charges received by the port authority for the use or services of any port authority facility, any gift or grant received with respect to any port authority facility, any moneys received with respect to the lease, sublease, sale, including installment sale or conditional sale, or other disposition of a port authority facility, moneys received in repayment of and for interest on any loans made by the port authority to a person or governmental agency, whether from the United States or any department, administration, or agency thereof, or otherwise, proceeds of port authority revenue bonds to the extent the use thereof for payment of principal or of premium, if any, or interest on the bonds is authorized by the port authority, proceeds from any insurance, condemnation, or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of the facility, and income and profit from the investment of the proceeds of port authority revenue bonds or of any revenues.

(H) "Public roads" includes all public highways, roads, and streets in the state, whether maintained by the state or by a county, township, municipal corporation, or other political subdivision.

(I) "Construction," unless the context indicates a different meaning or intent, includes alteration, construction, creation, development, enlargement, improvement, installation, reconstruction, remodeling, and renovation.

(J) "Port authority revenue bonds," unless the context indicates a different meaning or intent, includes revenue notes, revenue renewal notes, and revenue refunding bonds.

(K) "Contracting subdivision" means any governmental subdivision or taxing district of the state that, by action of its legislative authority, enters into an agreement with a port authority or a port authority and one or more other governmental subdivisions or taxing districts of the state. "Contracting subdivision" does not mean a transportation improvement district.

(L) "Governmental subdivision" includes, but is not limited to, any county, municipal corporation, township, port authority, water or sewer district, solid waste management district, school district, health district, park district, soil and water conservation district, water conservancy district, regional transit authority, airport authority, or other district, authority, or commission created pursuant to the laws of this state. "Governmental subdivision" does not include a transportation improvement district.

Effective Date: 05-17-2000



Section 4582.22 - Creation of new port authority.

(A) Any municipal corporation, township, or county not included in a port authority in existence on December 16, 1964, may create, or any combination of a municipal corporation, municipal corporations, township, townships, county, or counties, no one of which has been included in a port authority in existence on December 16, 1964, may create, and any of the foregoing together with any other political subdivision or subdivisions may create a port authority. A municipal corporation shall act by ordinance, a township shall act by resolution of the township trustees, a county shall act by resolution of the county commissioners, and any other political subdivision shall act by resolution of its legislative authority, in authorizing the creation of a port authority. A port authority created pursuant to this section is a body corporate and politic which may sue and be sued, plead and be impleaded, and has the powers and jurisdiction enumerated in sections 4582.21 to 4582.59 of the Revised Code. The exercise by such port authority of the powers conferred upon it shall be deemed to be essential governmental functions of this state, but no port authority is immune from liability by reason thereof.

(B) At the time a port authority is created pursuant to division (A) of section 4582.22 of the Revised Code or, in the case of a port authority in existence on July 9, 1982, at the time the subdivision or subdivisions which created such authority act pursuant to division (B) of section 4582.201 of the Revised Code, the subdivision or subdivisions which create the port authority may restrict the powers granted the port authority pursuant to this chapter by specifically setting forth such restrictions in the resolution or ordinance creating the port authority or in the resolution or ordinance adopted pursuant to division (B) of section 4582.201 of the Revised Code.

(C) The subdivision or subdivisions which created a port authority whose powers have been restricted pursuant to division (B) of this section may, at any time, adopt a resolution or ordinance to grant additional powers, so long as the powers so granted do not exceed the powers permitted pursuant to this chapter.

Effective Date: 05-17-2000



Section 4582.23, 4582.23 - [Repealed].

Effective Date: 05-17-2000



Section 4582.25 - Appropriation and expenditure of public funds for port authority.

(A) Any municipal corporation, township, county, or other political subdivision creating or participating in the creation of a port authority in accordance with section 4582.22 of the Revised Code may appropriate and expend public funds to finance or subsidize the operation and authorized purposes of the port authority.

(B) Subject to making due provisions for payment and performance of its obligations, a port authority may be dissolved by the subdivision or subdivisions creating it, and in such event the properties of the port authority shall be transferred to the subdivision creating it or, if created by more than one subdivision, to the subdivisions creating it in a manner agreed upon between the subdivisions prior to the dissolution of the port authority.

Effective Date: 05-17-2000



Section 4582.26 - Contiguous political subdivision may join port authority.

After a port authority has been created, any municipal corporation, township, county, or other political subdivision, acting by ordinance or resolution, which is contiguous to any municipal corporation, township, county, or other political subdivision which participated in the creation of such port authority or to any municipal corporation, township, county, or other political subdivision which proposes to join the port authority at the same time and is contiguous to any municipal corporation, township, county, or other political subdivision which participated in the creation of such port authority, may join such port authority, and thereupon the jurisdiction and territory of the port authority includes the municipal corporation, county, township, or other political subdivision so joining. If more than one such political subdivision is to be joined to the port authority at the same time, then each such ordinance or resolution shall designate the political subdivisions which are to be so joined. Any territory or municipal corporation not included in a port authority and which is annexed to a municipal corporation included within the jurisdiction and territory of a port authority shall, on such annexation and without further proceedings, be annexed to and be included in the jurisdiction and territory of the port authority. Before such political subdivision or subdivisions are joined to a port authority, other than by annexation to a municipal corporation, the political subdivision or subdivisions theretofore comprising such port authority shall agree upon the terms and conditions pursuant to which such political subdivision or subdivisions are to be joined. For all purposes of sections 4582.21 to 4582.59 of the Revised Code, such political subdivision or subdivisions shall be considered to have participated in the creation of such port authority, except that the initial term of any director of the port authority appointed by such a political subdivision shall be four years. After each ordinance or resolution proposing joinder to the port authority has become effective and the terms and conditions of joinder have been agreed to, the board of directors of the port authority shall by resolution either accept or reject such joinder. Such joinder shall be effective upon adoption of the resolution accepting such joinder, unless the port authority to which a political subdivision or subdivisions, including a county within which such port authority is located, are to be joined, has authority under section 4582.40 of the Revised Code to levy a tax on property within its jurisdiction, then such joinder shall not be effective until approved by the affirmative vote of a majority of the electors voting on the question of the joinder. If more than one political subdivision is to be joined to the port authority, then the electors of such subdivisions shall vote as a district and the majority affirmative vote shall be determined by the vote cast in such district as a whole. The election shall be called by the board of directors of the port authority and shall be held, canvassed, and certified in the manner provided for the submission of tax levies under section 5705.191 of the Revised Code except that the question appearing on the ballot shall read:

"Shall ..................................................................................................................... (Name or names of political subdivisions to be joined) be joined to .............................................................................................. port authority (Name) and the existing tax levy (levies) of such port authority (aggregating) .........mill per dollar of valuation be authorized to be levied against properties within ....................................................................................................................................."? (Name or names of political subdivisions to be joined)

If the question is approved the joinder becomes immediately effective and the port authority is authorized to extend the levy of such tax against all the taxable property within the political subdivision or political subdivisions which have been joined. If such question is approved at a general election, then the port authority may amend its budget and resolution adopted pursuant to section 5705.34 of the Revised Code and such levy shall be placed on the current tax list and duplicate and collected as other taxes are collected from all taxable property within the port authority including the political subdivision or political subdivisions joined as a result of the election.

Effective Date: 05-17-2000



Section 4582.27 - Organization of board of directors.

A port authority created in accordance with section 4582.22 of the Revised Code shall be governed by a board of directors. Members of a board of directors of a port authority created by the exclusive action of a municipal corporation shall consist of the number of members it considers necessary and shall be appointed by the mayor with the advice and consent of the council. Members of a board of directors of a port authority created by the exclusive action of a township shall consist of such members as it considers necessary and shall be appointed by the township trustees of the township. Members of a board of directors of a port authority created by the exclusive action of a county shall consist of such members as it considers necessary and shall be appointed by the board of county commissioners of the county. Members of a board of directors of a port authority created by a combination of political subdivisions shall be divided among the political subdivisions in such proportions as the political subdivisions may agree and shall be appointed by the participating political subdivisions in the same manner as this section provides for the appointment of members by a political subdivision creating its own port authority. If a participating political subdivision is not authorized by section 4582.22 of the Revised Code to create its own port authority, the political subdivision's elected legislative body, if the political subdivision has an elected legislative body, or the political subdivision's elected official or officials who appoint the legislative body of the political subdivision shall appoint the members of a board of directors of a port authority that are to be appointed by that political subdivision. If the electors of a participating political subdivision do not elect either the legislative body of the political subdivision or the official or officials who appoint the legislative body of the political subdivision, the participating political subdivision may not appoint any member of a board of directors of a port authority. When a port authority is created by a combination of political subdivisions, the number of directors comprising the board shall be determined by agreement between the political subdivisions, which number may be changed from time to time by amendment of the agreement. The appointing body may at any time remove a director appointed by it for misfeasance, nonfeasance, or malfeasance in office.

A majority of the directors shall have been qualified electors of, or shall have had their businesses or places of employment in, one or more political subdivisions within the area of the jurisdiction of the port authority, for a period of at least three years next preceding their appointment.

The directors of any port authority first appointed shall serve staggered terms. Thereafter each successor shall serve for a term of four years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any director is eligible for reappointment.

The board of directors by rule may provide for the removal of a director who fails to attend three consecutive regular meetings of the board. If a director is so removed, a successor shall be appointed for the remaining term of the removed director in the same manner provided for the original appointment.

The directors shall elect one of their membership as chairperson and another as vice-chairperson, and shall designate their terms of office, and shall appoint a secretary who need not be a director. A majority of the board of directors shall constitute a quorum for purpose of holding a meeting of the board. The affirmative vote of a majority of a quorum shall be necessary for any action taken by the port authority unless the board of directors determines by rule to require a greater number of affirmative votes for particular actions to be taken by the port authority. No vacancy in the membership of the board shall impair the rights of a quorum to exercise all the rights and perform all the duties of the port authority.

Each member of the board of directors of a port authority shall be entitled to receive from the port authority such sum of money as the board of directors may determine as compensation for services as director and reimbursement for reasonable expenses in the performance of official duties.

Effective Date: 04-09-2003



Section 4582.271 - Civil immunity.

In addition to any immunity from civil liability that is conferred upon a director by any other provision of the Revised Code or by decisions of Ohio or federal courts, no member of the board of directors of a port authority shall be personally liable for any monetary damages that arise from actions taken in the performance of his official duties, except for acts or omissions that are not in good faith or that involve intentional misconduct or a knowing violation of law, or any transaction from which the director derived an improper personal benefit.

Effective Date: 06-10-1987



Section 4582.28 - Port authority employees.

(A) A port authority created in accordance with section 4582.22 of the Revised Code shall employ and fix the qualifications, duties, and compensation of any employees and enter into contracts for any professional services it may require to conduct the business of the port authority and may appoint an advisory board, which shall serve without compensation. Any employee may be suspended or dismissed, and any contract for professional services may be terminated at any time by the port authority.

(B) A port authority may provide for the administration and enforcement of the laws of the state by employing special police officers, and may seek the assistance of other appropriate law enforcement officers to enforce its rules and maintain order.

(C) Special police officers employed by a port authority shall serve as a police force with respect to the property, grounds, buildings, equipment, and facilities under the control of the port authority, to prevent hijacking of aircraft or watercraft, protect the property of the authority and the property of others located thereon, suppress nuisances and disturbances and breaches of the peace, and enforce laws and the rules of the port authority for the preservation of good order. In performing their duties, special police officers are vested with the same powers of arrest as police officers under section 2935.03 of the Revised Code.

Any person employed as a special police officer by a port authority is a "public employee" as defined in section 145.01 of the Revised Code and is not a "member of a police department" as defined in section 742.01 of the Revised Code.

Effective Date: 05-17-2000



Section 4582.29 - Group medical and life insurance.

(A) A port authority created under section 4582.22 of the Revised Code may procure and pay all or any part of the cost of group hospitalization, surgical, major medical, sickness and accident insurance, or group life insurance, or a combination of any of the foregoing types of insurance or coverage for employees and their families, issued by an insurance company duly authorized to do business in this state.

(B) A port authority also may procure and pay all or any part of the cost of a plan of group hospitalization, surgical, major medical, or sickness and accident insurance with a health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code, provided that each employee shall be permitted to:

(1) Exercise an option between a plan offered by an insurance company as provided in division (A) of this section and a plan offered by a health insuring corporation under this division, on the condition that the employee shall pay any amount by which the cost of the plan offered in this division exceeds the cost of the plan offered under division (A) of this section; and

(2) Change from one of the two plans to the other at a time each year as determined by the port authority.

(C) A port authority may procure or contract for any type of insurance authorized by division (A) or (B) of this section on its own or jointly as part of a group with one or more other governmental units or agencies to provide that insurance for the employees of the members of the group and their families. A port authority also may establish and maintain an individual or joint self-insurance program for hospitalization, surgical, major medical, or sickness and accident insurance.

Effective Date: 05-17-2000



Section 4582.30 - Area of jurisdiction.

(A)

(1) Except as otherwise provided in division (A)(2) or (3) of this section, the area of jurisdiction of a port authority created in accordance with section 4582.22 of the Revised Code shall include all of the territory of the political subdivision or subdivisions creating it and, if the port authority owns or leases a railroad line or airport, the territory on which the railroad's line, terminals, and related facilities or the airport's runways, terminals, and related facilities are located, regardless of whether the territory is located in the political subdivision or subdivisions creating the port authority.

(2) A municipal corporation with a population of at least one hundred thousand according to the most recent federal decennial census may create a port authority within a county that previously created an existing port authority, if the municipal corporation did not join with the county in creating the port authority or thereafter join that port authority. The newly created port authority and the previously created and existing port authority shall possess concurrent jurisdiction over any territory within the jurisdiction of both.

(3) A county may create a port authority the area of jurisdiction of which excludes any territory that is located in that county and is in the area of jurisdiction of any port authority created in accordance with section 4582.02 or 4582.22 of the Revised Code that is then existing in the county.

(B)

(1) Except as provided in division (B)(2) or (3) of this section, a political subdivision that has created a port authority or joined an existing port authority shall not be included in any other port authority.

(2) A municipal corporation with a population of less than one hundred thousand according to the most recent federal decennial census that has joined an existing port authority in a county with a population of five hundred thousand or less may create a port authority within the territorial jurisdiction of the municipal corporation.

(3) A municipal corporation and a county jointly may create a new port authority if both of the following apply:

(a) The municipal corporation created a port authority after July 9, 1982, and that port authority operates an airport;

(b) The county joined a port authority after July 9, 1982, and that port authority operated an airport.

Effective Date: 03-14-2003



Section 4582.31 - Powers of port authority.

(A) A port authority created in accordance with section 4582.22 of the Revised Code may:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal;

(3) Maintain a principal office within its jurisdiction, and maintain such branch offices as it may require;

(4) Acquire, construct, furnish, equip, maintain, repair, sell, exchange, lease to or from, or lease with an option to purchase, convey other interests in real or personal property, or any combination thereof, related to, useful for, or in furtherance of any authorized purpose and operate any property in connection with transportation, recreational, governmental operations, or cultural activities;

(5) Straighten, deepen, and improve any channel, river, stream, or other water course or way which may be necessary or proper in the development of the facilities of a port authority;

(6) Make available the use or services of any port authority facility to one or more persons, one or more governmental agencies, or any combination thereof;

(7) Issue bonds or notes for the acquisition, construction, furnishing, or equipping of any port authority facility or other permanent improvement that a port authority is authorized to acquire, construct, furnish, or equip, in compliance with Chapter 133. of the Revised Code, except that such bonds or notes may only be issued pursuant to a vote of the electors residing within the area of jurisdiction of the port authority. The net indebtedness incurred by a port authority shall never exceed two per cent of the total value of all property within the territory comprising the port authority as listed and assessed for taxation.

(8) Issue port authority revenue bonds beyond the limit of bonded indebtedness provided by law, payable solely from revenues as provided in section 4582.48 of the Revised Code, for the purpose of providing funds to pay the costs of any port authority facility or facilities or parts thereof;

(9) Apply to the proper authorities of the United States pursuant to appropriate law for the right to establish, operate, and maintain foreign trade zones and establish, operate, and maintain foreign trade zones and to acquire, exchange, sell, lease to or from, lease with an option to purchase, or operate facilities, land, or property therefor in accordance with the "Foreign Trade Zones Act," 48 Stat. 998 (1934), 19 U.S.C. 81a to 81u;

(10) Enjoy and possess the same rights, privileges, and powers granted municipal corporations under sections 721.04 to 721.11 of the Revised Code;

(11) Maintain such funds as it considers necessary;

(12) Direct its agents or employees, when properly identified in writing, and after at least five days' written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done;

(13) Promote, advertise, and publicize the port authority and its facilities; provide information to shippers and other commercial interests; and appear before rate-making authorities to represent and promote the interests of the port authority;

(14) Adopt rules, not in conflict with general law, it finds necessary or incidental to the performance of its duties and the execution of its powers under sections 4582.21 to 4582.54 of the Revised Code. Any such rule shall be posted at no less than five public places in the port authority, as determined by the board of directors, for a period of not fewer than fifteen days, and shall be available for public inspection at the principal office of the port authority during regular business hours. No person shall violate any lawful rule adopted and posted as provided in this division.

(15) Do any of the following, in regard to any interests in any real or personal property, or any combination thereof, including, without limitation, machinery, equipment, plants, factories, offices, and other structures and facilities related to, useful for, or in furtherance of any authorized purpose, for such consideration and in such manner, consistent with Article VIII of the Ohio Constitution, as the board in its sole discretion may determine:

(a) Loan moneys to any person or governmental entity for the acquisition, construction, furnishing, and equipping of the property;

(b) Acquire, construct, maintain, repair, furnish, and equip the property;

(c) Sell to, exchange with, lease, convey other interests in, or lease with an option to purchase the same or any lesser interest in the property to the same or any other person or governmental entity;

(d) Guarantee the obligations of any person or governmental entity.

A port authority may accept and hold as consideration for the conveyance of property or any interest therein such property or interests therein as the board in its discretion may determine, notwithstanding any restrictions that apply to the investment of funds by a port authority.

(16) Sell, lease, or convey other interests in real and personal property, and grant easements or rights-of-way over property of the port authority. The board of directors shall specify the consideration and any terms for the sale, lease, or conveyance of other interests in real and personal property. Any determination made by the board under this division shall be conclusive. The sale, lease, or conveyance may be made without advertising and the receipt of bids.

(17) Exercise the right of eminent domain to appropriate any land, rights, rights-of-way, franchises, easements, or other property, necessary or proper for any authorized purpose, pursuant to the procedure provided in sections 163.01 to 163.22 of the Revised Code, if funds equal to the appraised value of the property to be acquired as a result of such proceedings are available for that purpose. However, nothing contained in sections 4582.201 to 4582.59 of the Revised Code shall authorize a port authority to take or disturb property or facilities belonging to any agency or political subdivision of this state, public utility, cable operator, or common carrier, which property or facilities are necessary and convenient in the operation of the agency or political subdivision, public utility, cable operator, or common carrier, unless provision is made for the restoration, relocation, or duplication of such property or facilities, or upon the election of the agency or political subdivision, public utility, cable operator, or common carrier, for the payment of compensation, if any, at the sole cost of the port authority, provided that:

(a) If any restoration or duplication proposed to be made under this section involves a relocation of the property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness and shall not impair the ability of the public utility, cable operator, or common carrier to compete in its original area of operation;

(b) If any restoration or duplication made under this section involves a relocation of the property or facilities, the port authority shall acquire no interest or right in or to the appropriated property or facilities, except as provided in division (A)(15) of this section, until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the public utility, cable operator, or common carrier.

As used in division (A)(17) of this section, "cable operator" has the same meaning as in the "Cable Communications Policy Act of 1984," Pub. L. No. 98-549, 98 Stat. 2780, 47 U.S.C. 522, as amended by the "Telecommunications Act of 1996," Pub. L. No. 104-104, 110 Stat. 56.

(18)

(a) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under sections 4582.21 to 4582.59 of the Revised Code.

(b)

(i) Except as provided in division (A)(18)(c) of this section or except when the port authority elects to construct a building, structure, or other improvement pursuant to a contract made with a construction manager at risk under sections 9.33 to 9.335 of the Revised Code or with a design-build firm under section 153.65 to 153.73 of the Revised Code, when the cost of a contract for the construction of any building, structure, or other improvement undertaken by a port authority involves an expenditure exceeding the higher of one hundred thousand dollars or the amount as adjusted under division (A)(18)(b)(ii) of this section, and the port authority is the contracting entity, the port authority shall make a written contract after notice calling for bids for the award of the contract has been given by publication twice, with at least seven days between publications, in a newspaper of general circulation in the area of the port authority or as provided in section 7.16 of the Revised Code. Each such contract shall be let to the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code. Every contract shall be accompanied by or shall refer to plans and specifications for the work to be done, prepared for and approved by the port authority, signed by an authorized officer of the port authority and by the contractor, and shall be executed in triplicate.

Each bid shall be awarded in accordance with sections 153.54, 153.57, and 153.571 of the Revised Code. The port authority may reject any and all bids.

(ii) On January 1, 2012, and the first day of January of every even-numbered year thereafter, the director of commerce shall adjust the threshold level for contracts subject to the bidding requirements contained in division (A)(18)(b)(i) of this section. The director shall adjust this amount according to the average increase for each of the two years immediately preceding the adjustment as set forth in the producer price index for material and supply inputs for new nonresidential construction as determined by the bureau of labor statistics of the United States department of labor or, if that index no longer is published, a generally available comparable index. If there is no resulting increase, the threshold shall remain the same until the next scheduled adjustment on the first day of January of the next even-numbered year.

(c) The board of directors by rule may provide criteria for the negotiation and award without competitive bidding of any contract as to which the port authority is the contracting entity for the construction of any building or structure or other improvement under any of the following circumstances:

(i) There exists a real and present emergency that threatens damage or injury to persons or property of the port authority or other persons, provided that a statement specifying the nature of the emergency that is the basis for the negotiation and award of a contract without competitive bidding shall be signed by the officer of the port authority that executes that contract at the time of the contract's execution and shall be attached to the contract.

(ii) A commonly recognized industry or other standard or specification does not exist and cannot objectively be articulated for the improvement.

(iii) The contract is for any energy conservation measure as defined in section 307.041 of the Revised Code.

(iv) With respect to material to be incorporated into the improvement, only a single source or supplier exists for the material.

(v) A single bid is received by the port authority after complying with the provisions of division (A)(18)(b) of this section.

(d)

(i) If a contract is to be negotiated and awarded without competitive bidding for the reason set forth in division (A)(18)(c)(ii) of this section, the port authority shall publish a notice calling for technical proposals twice, with at least seven days between publications, in a newspaper of general circulation in the area of the port authority or as provided in section 7.16 of the Revised Code. After receipt of the technical proposals, the port authority may negotiate with and award a contract for the improvement to the proposer making the proposal considered to be the most advantageous to the port authority.

(ii) If a contract is to be negotiated and awarded without competitive bidding for the reason set forth in division (A)(18)(c)(iv) of this section, any construction activities related to the incorporation of the material into the improvement also may be provided without competitive bidding by the source or supplier of that material.

(e)

(i) Any purchase, exchange, sale, lease, lease with an option to purchase, conveyance of other interests in, or other contract with a person or governmental entity that pertains to the acquisition, construction, maintenance, repair, furnishing, equipping, or operation of any real or personal property, or any combination thereof, related to, useful for, or in furtherance of an activity contemplated by Section 13 or 16 of Article VIII, Ohio Constitution, shall be made in such manner and subject to such terms and conditions as may be determined by the board of directors in its discretion.

(ii) Division (A)(18)(e)(i) of this section applies to all contracts that are subject to the division, notwithstanding any other provision of law that might otherwise apply, including, without limitation, any requirement of notice, any requirement of competitive bidding or selection, or any requirement for the provision of security.

(iii) Divisions (A)(18)(e)(i) and (ii) of this section do not apply to either of the following: any contract secured by or to be paid from moneys raised by taxation or the proceeds of obligations secured by a pledge of moneys raised by taxation; or any contract secured exclusively by or to be paid exclusively from the general revenues of the port authority. For the purposes of this section, any revenues derived by the port authority under a lease or other agreement that, by its terms, contemplates the use of amounts payable under the agreement either to pay the costs of the improvement that is the subject of the contract or to secure obligations of the port authority issued to finance costs of such improvement, are excluded from general revenues.

(19) Employ managers, superintendents, and other employees and retain or contract with consulting engineers, financial consultants, accounting experts, architects, attorneys, and any other consultants and independent contractors as are necessary in its judgment to carry out this chapter, and fix the compensation thereof. All expenses thereof shall be payable from any available funds of the port authority or from funds appropriated for that purpose by a political subdivision creating or participating in the creation of the port authority.

(20) Receive and accept from any state or federal agency grants and loans for or in aid of the construction of any port authority facility or for research and development with respect to port authority facilities, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which the grants and contributions are made;

(21) Engage in research and development with respect to port authority facilities;

(22) Purchase fire and extended coverage and liability insurance for any port authority facility and for the principal office and branch offices of the port authority, insurance protecting the port authority and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the port authority may agree to provide under any resolution authorizing its port authority revenue bonds or in any trust agreement securing the same;

(23) Charge, alter, and collect rentals and other charges for the use or services of any port authority facility as provided in section 4582.43 of the Revised Code;

(24) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code;

(25) Do all acts necessary or proper to carry out the powers expressly granted in sections 4582.21 to 4582.59 of the Revised Code.

(B) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

(C) Whoever violates division (A)(14) of this section is guilty of a minor misdemeanor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 01-01-2004



Section 4582.32 - Plan for development of port authority.

(A) The board of directors of a port authority shall prepare, or cause to be prepared, a plan for any future development, construction, and improvement of the maritime facilities of the port authority, including such maps, profiles, and other data and descriptions as may be necessary to set forth the location and character of the work to be undertaken by the port authority and a then-current good faith estimate of the cost of the proposed facilities. The plan also shall contain the port authority's proposal for payment of the cost of such facilities, including revenues, grants, subsidies, loans, and financing; provided, that the plan and any such proposal and the contents thereof, and anything contained or not contained therein, shall not affect the legality, validity, or enforceability of any bonds, notes, leases, certificates, or other financing instruments, any real estate, operating or management contracts or instruments or any taxes, tax abatements or exemptions, tax credits, tax increment financing, assessments, or other financial participation related to maritime facilities or such plan . Upon the completion of such plan the board of directors shall cause notice by publication to be given as to each county in which there is a political subdivision that participated in the creation of the port authority, and shall permit the inspection of the plan at the port authority office by all persons interested. The notice shall fix the time and place for the hearing of all comments on the plan, which shall be not less than thirty nor more than sixty days after the completion of the notice . Any interested person may file written comments on the plan, provided the comments are filed with the secretary of the board of directors at the secretary's office not less than five days prior to the date fixed for the hearing. After the hearing the board of directors may adopt the plan with any modifications or amendments thereto as the official plan for the maritime facilities of the port authority.

(B) For purposes of this section and section 4582.33 of the Revised Code:

(1) "Maritime facilities" means docks, wharves, warehouses, piers, and other terminal and transportation buildings or structures used in connection with the transport, storage, or distribution of commercial goods on, over, or across the waterways or shorelines of this state, or buildings or structures for the construction, rehabilitation, maintenance, or repair of commercial vessels used for such purposes, which facilities are or are expected to be owned or leased by a port authority, operated by or on behalf of a portauthority, or publicly owned and financed by a port authority.

(2) "Notice by publication" means publication once in a newspaper of general circulation in the county or counties where such publication is required and the posting of the notice on the web site, if any, of the port authority. Notice is complete on the later of the date of posting or the date of newspaper publication.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB353 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.50.



Section 4582.33 - Modification of port authority development plan.

The board of directors, from time to time after the adoption of an official plan for the maritime facilities of the port authority, shall have the power to modify, amend, or extend the plan, provided that prior to the making of any modification, amendment, or extension of the plan, the board shall cause notice by publication to be given and shall conduct a hearing, all as provided in section 4582.32 of the Revised Code, and shall not adopt any such modification, amendment, or extension until the notice has been given and the hearing held as provided in that section. The board, from time to time after the adoption of an official plan under section 4582.32 of the Revised Code, also shall have the power to modify, amend, or supplement any proposal for any type of financing related to the plan and shall do so prior to undertaking any financing not identified in or pursuant to the plan as then in effect; provided, that the board shall first cause notice to be given and shall conduct a hearing on that proposal, all as provided in section 4582.32 of the Revised Code, and provided further that the plan, and any such proposal and the contents thereof, and anything contained or not contained therein, shall not affect the legality, validity, or enforceability of any bonds, notes, leases, certificates, or other financing instruments, any real estate, operating or management contracts or instruments or any taxes, tax abatements or exemptions, tax credits, tax increment financing, assessments or other financial participation related to maritime facilities, the plan, or such proposal. Nothing in this section or in section 4582.32 of the Revised Code shall require a port authority to amend a plan, publish a notice, or hold a public hearing except to add or delete maritime facilities to the plan, to describe changes or deletions in the location or character of the maritime facilities covered by the plan, or to add, change, or delete financings not previously identified in the plan or cost projection changes not previously identified in the plan.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB353 04-07-2009

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.50.



Section 4582.34 - Port authority development plan final.

A plan and any modification, amendment or extension of the plan, when adopted by the board of directors after notice and hearing under section 4582.32 or 4582.33 of the Revised Code shall be final and conclusive and its validity shall be conclusively presumed.

Effective Date: 2008 SB353 04-07-2009



Section 4582.35 - Private enterprise participation.

The port authority shall foster and encourage the participation of private enterprise in the development of the port facilities to the fullest extent it considers practicable in the interest of limiting the necessity of construction and operation of the facilities by the port authority.

Effective Date: 05-17-2000



Section 4582.36 - Effect on other laws.

Nothing contained in sections 4582.25 to 4582.59 of the Revised Code shall:

(A) Impair the provisions of law or ordinance directing the payment of revenues derived from public property into sinking funds or dedicating those revenues to specific purposes;

(B) Impair the powers of any county, municipal corporation, or other political subdivision to develop or improve port and terminal facilities except as restricted by section 4582.42 of the Revised Code;

(C) Enlarge, alter, diminish, or affect in any way, any lease or conveyance made, or action taken prior to the creation of a port authority in accordance with section 4582.22 of the Revised Code by any municipal corporation under the provisions of sections 721.04 to 721.11 of the Revised Code, or by any county under the provisions of section 307.65 of the Revised Code;

(D) Impair or interfere with the exercise of any permit for the removal of sand or gravel, or other similar permits issued by this state or the United States;

(E) Impair or contravene applicable federal regulations.

Effective Date: 05-17-2000



Section 4582.37 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 07-01-2000 )



Section 4582.38 - Conveyance or exchange of property with political subdivision.

The legislative authority of any municipal corporation, county, township, school district, or other political subdivision or taxing district, may convey or lease to or from, lease with an option to purchase, or exchange with, any port authority or any port authority may convey or lease to or from, lease with an option to purchase, or exchange with, a municipal corporation, county, township, school district, or other political subdivision or taxing district, without competitive bidding and on mutually agreeable terms, any personal property or real property, or any interest therein, that is not needed for the purposes of the grantor, or lessor, to be used by the recipient or lessee for its purposes.

Effective Date: 05-17-2000



Section 4582.39 - Budget - surplus rent and charges.

The board of directors of a port authority created in accordance with section 4582.22 of the Revised Code shall annually prepare a budget for the port authority.

Rents and charges received by the port authority shall be used for the general expenses of the port authority and to pay interest, amortization, and retirement charges on money borrowed. If there remains, at the end of any calendar year, any surplus of such funds after providing for the above uses, the board of directors may pay such surplus into the general funds of the political subdivisions creating and comprising the port authority in proportion to the taxable value of all property within the port authority which shall be listed on the general tax lists for the respective subdivisions.

Effective Date: 07-09-1982



Section 4582.40 - Levying taxes.

Upon the affirmative vote in a primary or general election of at least a majority of the qualified electors within the port authority voting at an election held for the purpose, the port authority may levy upon the property within its jurisdiction a tax, for all purposes including bond debt charges, not in excess of one mill annually on the total value of all property as listed and assessed for taxation for any period not exceeding five years, except that when the tax is for the payment of bond debt charges, such tax shall be for the life of the bond indebtedness. On approval of such a levy, notes may be issued in anticipation of the collection of the proceeds of the tax levy, other than the proceeds to be received for the payment of bond debt charges, in the amount and manner and at the times as are provided in section 5705.193 of the Revised Code, for the issuance of notes by a county in anticipation of the proceeds of a tax levy. The port authority may borrow money in anticipation of the collection of current revenues as provided in section 133.10 of the Revised Code.

The board of directors of a port authority shall be the taxing authority under sections 133.10 and 5701.01 of the Revised Code.

Such tax shall be for the purpose of providing funds necessary for the port authority budget and shall be certified annually to the taxing authorities of the political subdivision or subdivisions within the port authority. The collection of the tax levy shall conform in all matters to the provisions of the Revised Code governing the collection of taxes and assessments levied by local taxing districts and the same provisions concerning the nonpayment of taxes shall apply to taxes levied pursuant to this section.

Effective Date: 10-30-1989



Section 4582.401 - Levying taxes by municipal port authority.

A port authority that is created by the exclusive action of a municipal corporation and located within an existing port authority created by a county may levy a tax under section 4582.40 of the Revised Code only if the existing port authority created by the county has no such tax levy in effect. Unless the existing port authority created by the county subsequently levies a tax under section 4582.40 of the Revised Code, one-half of the proceeds, or such percentage as is agreed to by the boards of both port authorities, from any tax levied under the authority of this section by a municipal port authority shall be distributed to the existing port authority created by the county within which the municipal port authority is located, to be used by the existing port authority created by the county for the purposes established under section 4582.40 of the Revised Code.

Effective Date: 07-18-1990



Section 4582.41 - Secretary's bond - care of funds.

Before receiving any moneys, the secretary of a port authority created in accordance with section 4582.22 of the Revised Code shall furnish bond in such amount as shall be determined by the port authority, with sureties satisfactory to it, and all funds coming into the hands of said secretary shall be deposited by him to the account of the port authority in one or more such depositories as shall be qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules adopted by the port authority.

Effective Date: 07-09-1982



Section 4582.42 - Limitations on county and municipal powers as to harbor or waterfront improvements.

No municipal corporation or county creating or participating in the creation of a port authority in accordance with section 4582.22 of the Revised Code may, during the time the port authority is in existence, exercise the rights and powers provided in sections 307.65 or 721.04 to 721.11 of the Revised Code.

Effective Date: 07-09-1982



Section 4582.43 - Rentals or charges - cooperation for construction of facilities.

A port authority may charge, alter, and collect rentals or other charges for the use or services of any port authority facility and contract in the manner provided by this section with one or more persons, one or more governmental agencies, or any combination thereof, desiring the use or services of the facility, and fix the terms, conditions, rentals, or other charges for the use or services. If the services are furnished in the jurisdiction of the port authority by a public utility or a common carrier, charges by the port authority for the services shall not be less than the charges established for the same services furnished by a public utility or common carrier in the port authority jurisdiction. The rentals or other charges shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state and the contract may provide for acquisition by the person or governmental agency of all or any part of the port authority facility for such consideration payable over the period of the contract or otherwise as the port authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of port authority revenue bonds or any trust agreement securing the bonds. Any governmental agency that has power to construct, operate, and maintain port authority facilities may enter into a contract or lease with a port authority whereby the use or services of any port authority facility will be made available to the governmental agency, and may pay for the use or services rentals or other charges as may be agreed to by the port authority and the governmental agency.

Any governmental agency or combination of governmental agencies may cooperate with the port authority in the acquisition or construction of port authority facilities and shall enter into such agreements with the port authority as may be appropriate, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for contributions by the parties thereto in a proportion as may be agreed upon and other terms as may be mutually satisfactory to the parties including, without limitation, the authorization of the construction of the facility by one of the parties acting as agent for all of the parties and the ownership and control of the facility by the port authority to the extent necessary or appropriate. Any governmental agency may provide the funds for the payment of any contribution required under such agreements by the levy of taxes or assessments if otherwise authorized by the laws governing the governmental agency in the construction of the type of port authority facility provided for in the agreements, and may pay the proceeds from the collection of the taxes or assessments; or the governmental agency may issue bonds or notes, if authorized by those laws, in anticipation of the collection of the taxes or assessments, and may pay the proceeds of the bonds or notes to the port authority pursuant to such agreements. In addition, any governmental agency may provide the funds for the payment of a contribution by the appropriation of money or, if otherwise authorized by law, by the issuance of bonds or notes and may pay the appropriated money or the proceeds of the bonds or notes to the port authority pursuant to such agreements. The agreement by the governmental agency to provide a contribution, whether from appropriated money or from the proceeds of taxes or assessments, or bonds or notes, or any combination thereof, shall not be subject to Chapter 133. of the Revised Code or any rules or limitations contained therein. The proceeds from the collection of taxes or assessments, and any interest earned thereon, shall be paid into a special fund immediately upon the collection thereof by the governmental agency for the purpose of providing the contribution at the times required under such agreements.

When the contribution of any governmental agency is to be made over a period of time from the proceeds of the collection of special assessments, the interest accrued and to accrue before the first installment of the assessments is collected, which is payable by the governmental agency on the contribution under the terms and provisions of the agreements, shall be treated as part of the cost of the improvement for which the assessments are levied, and that portion of the assessments that is collected in installments shall bear interest at the same rate as the governmental agency is obligated to pay on the contribution under the terms and provisions of the agreements and for the same period of time as the contribution is to be made under the agreements. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as the contribution and the county auditor shall annually place on the tax list and duplicate the interest applicable to the assessment and the penalty thereon as otherwise authorized by law.

Any governmental agency, pursuant to a favorable vote of the electors in an election held before or after July 9, 1982, for the purpose of issuing bonds to provide funds to acquire, construct, or equip, or provide real estate and interests in real estate for, a port authority facility, whether or not the governmental agency, at the time of the election, had the authority to pay the proceeds from the bonds or notes issued in anticipation of the bonds to the port authority as provided in this section, may issue such bonds or notes in anticipation of the issuance of the bonds and pay the proceeds of the bonds or notes to the port authority in accordance with its agreement with the port authority; provided, that the legislative authority of the governmental agency finds and determines that the port authority facility to be acquired or constructed by the port authority in cooperation with the governmental agency will serve the same public purpose and meet substantially the same public need as the facility otherwise proposed to be acquired or constructed by the governmental agency with the proceeds of the bonds and notes.

Effective Date: 05-17-2000



Section 4582.431 - Contract powers - acquiring property.

(A) A port authority may enter into any contracts or other arrangements with the United States government, or any department thereof, with persons, railroads, or other corporations, with public corporations, with public utilities, and with the state government of this or any other state, with counties, municipalities, townships, or other governmental agencies created by or under the authority of the laws of this state or other states, including sewerage, drainage, conservation, conservancy, or other improvement districts in this or other states or the governments or agencies of foreign countries as may be necessary or convenient for the exercise of the powers granted by sections 4582.21 to 4582.59 of the Revised Code, including the making of surveys, investigations, or reports thereon; provided that the contracts or arrangements shall not be in violation of Section 13 or 16 of Article VIII, Ohio Constitution. The port authority may purchase, lease, or acquire land or other property in any county of this state and in adjoining states for the accomplishment of authorized purposes of the port authority, or for the improvement of the harbor and port facilities over which the port authority may have jurisdiction, and may let contracts or spend money for those purposes, including development of port facilities in adjoining states. The authority granted in this section to enter into contracts or other arrangements with the United States government or any department thereof, includes the power to enter into any contracts, arrangements, or agreements that may be necessary to hold and save harmless the United States from damages due to the construction and maintenance by the United States of work the United States undertakes.

Any political subdivision that has participated in the creation of a port authority, or is within, or adjacent to a political subdivision that is within, the jurisdiction of a port authority, may enter into an agreement, which may be amended or supplemented, with the port authority to accomplish any of the authorized purposes of the port authority. The agreement may set forth the extent to which the port authority shall act as the agent of the political subdivision.

(B) A port authority may enter into an agreement with one or more contracting subdivisions, whereby the port authority or any contracting subdivision undertakes, and is authorized by the port authority or any contracting subdivision, to exercise any power, perform any function, or render any service, on behalf of the port authority or a contracting subdivision, which the port authority or the contracting subdivision is authorized to exercise, perform, or render.

Upon the execution of such an agreement, and within the limitations prescribed by the agreement, the port authority and any contracting subdivision shall possess and may exercise the same powers and may perform the same functions and render the same services, as are possessed and are authorized to be exercised, or to be performed or rendered by the port authority or any contracting subdivision that is a party to the agreement, which, by such agreement, the port authority or a contracting subdivision undertakes to exercise, perform, or render, and all powers necessary or incidental thereto, as amply as such powers may be possessed and are authorized to be exercised, or those functions are authorized to be performed or those services are authorized to be rendered, by the port authority or any contracting subdivision directly. The exercise of those powers, performance of those functions, and rendering of those services by the port authority or any contracting subdivision shall be governed by any procedures applicable to the port authority or contracting subdivision on behalf of which the powers are being exercised, the functions are being performed, or the services are being rendered. Any such agreement shall not suspend the possession by the port authority or a contracting subdivision of, or its authority to exercise, any powers, or its authority to perform any function or render any service. A port authority or any contracting subdivision shall not acquire by virtue of any agreement entered into under this section any power to levy or exempt taxes or any power to exercise eminent domain within, and on behalf of, any other subdivision unless approved by a majority of the electors of that contracting subdivision.

Effective Date: 05-17-2000



Section 4582.44 - Bonds are lawful investments.

Bonds of a port authority and port authority revenue bonds issued pursuant to sections 4582.22 to 4582.59 of the Revised Code are lawful investments of banks, societies for savings, trust companies, savings and loan associations, deposit guaranty associations, trustees, fiduciaries, trustees or other officers having charge of the bond retirement funds or sinking funds of port authorities and political subdivisions, and taxing districts of this state, the commissioners of the sinking fund of this state, the administrator of workers' compensation, the state teachers retirement system, the school employees retirement system, the public employees retirement system, the Ohio police and fire pension fund, and insurance companies, including domestic life insurance companies and domestic insurance companies other than life, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 4582.46 - Port authority property exempted from taxes.

A port authority shall be exempt from and shall not be required to pay any taxes on property, both real and personal, or any combination thereof, belonging to any port authority that is used exclusively for any authorized purpose. This exemption shall not apply to any property occupied and used during a tax year by a person who is a lessee of the property as of the tax lien date for that tax year under a written lease with a remaining term longer than one year. The immediately preceding sentence shall not apply to real or personal property, or any combination thereof, leased to a lessee, which property would be exempt from taxes under Chapter 5709. of the Revised Code if such property belonged to that lessee. Nothing in this section eliminates the lessor's or the lessee's obligation to comply with other provisions of the Revised Code to obtain an exemption for such property.

Effective Date: 03-14-2003



Section 4582.47 - Loans for acquisition and construction of facilities.

(A) With respect to facilities, and their financing, for authorized purposes, under agreements whereby the person to whom the facility is to be leased, subleased, or sold, or to whom a loan is to be made for the facility, is to make payments sufficient to pay all of the principal of, premium, if any, and interest on the port authority revenue bonds issued for the facility, the port authority, in addition to other powers under sections 4582.22 to 4582.59 of the Revised Code, may do any of the following:

(1) Make loans for the acquisition or construction of the facility to such person upon such terms as the port authority may determine or authorize including secured or unsecured loans, and, in connection therewith, enter into loan agreements and other agreements, accept notes and other forms of obligation to evidence such indebtedness and mortgages, liens, pledges, assignments, or other security interests to secure such indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests, or liens or encumbrances, and take actions it considers appropriate to protect such security and safeguard against losses, including, without limitation, foreclosure and the bidding upon and purchase of property upon foreclosure or other sale;

(2) Sell the facility under such terms as it may determine, including, without limitation, sale by conditional sale or installment sale, under which title may pass prior to or after completion of the facility or payment or provisions for payment of all principal of, premium, if any, and interest on the bonds, or at any other time provided in the agreement pertaining to the sale, and including sale under an option to purchase at a price which may be a nominal amount or less than true value at the time of purchase;

(3) Grant a mortgage, lien, or other encumbrance on, or pledge or assignment of, or other security interest with respect to, all or any part of the facility, revenues, reserve funds, or other funds established in connection with the bonds, or on, of, or with respect to any lease, sublease, sale, conditional sale or installment sale agreement, loan agreement, or other agreement pertaining to the lease, sublease, sale, or other disposition of a facility or pertaining to a loan made for a facility, or any guaranty or insurance agreement made with respect thereto, or any interest of the port authority therein, or any other interest granted, assigned, or released to secure payments of the principal of, premium, if any, or interest on the bonds or to secure any other payments to be made by the port authority, which mortgage, lien, encumbrance, pledge, assignment, or other security interest may be prior or subordinate to or on a parity with any other mortgage, assignment, or other security interest, or lien or encumbrance;

(4) Provide that the interest on the bonds may be at a variable rate or rates changing from time to time in accordance with a base or formula as authorized by the port authority;

(5) Contract for the acquisition or construction of the facility or any part thereof and for the leasing, subleasing, sale, or other disposition of the facility in a manner determined by the port authority in its sole discretion, without necessity for competitive bidding or performance bonds;

(6) Make appropriate provision for adequate maintenance of the facility.

(B) With respect to the facilities referred to in this section, the authority granted by this section is cumulative and supplementary to all other authority granted in this chapter. The authority granted by this section does not alter or impair any similar authority granted elsewhere in this chapter for or with respect to other facilities.

Effective Date: 05-17-2000



Section 4582.48 - Issuing revenue and refunding bonds.

A port authority at any time may issue port authority revenue bonds in such principal amounts as, in the opinion of the port authority, are necessary for the purpose of paying the cost of one or more port authority facilities or parts thereof. A port authority at any time may issue renewal notes, issue bonds to retire its notes and whenever it considers refunding expedient, refund any bonds by the issuance of port authority revenue refunding bonds whether the bonds to be refunded have or have not matured, and issue port authority revenue bonds partly to refund outstanding bonds and partly for any other authorized purpose. The port authority revenue refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. Port authority revenue bonds shall be special obligations of the port authority payable out of the revenues of the port authority that are pledged for such payment. The pledge shall be valid and binding from the time the pledge is made and the revenues so pledged and thereafter received by the port authority immediately shall be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the port authority, irrespective of whether those parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the port authority.

Whether or not the port authority revenue bonds are of such form and character as to be negotiable instruments, the port authority revenue bonds shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds for registration.

The port authority revenue bonds shall be authorized by resolution of the port authority, and shall bear interest at such rate or rates, shall bear such date or dates, and shall mature at such time or times, and in such number of installments as may be provided in or pursuant to that resolution. The final maturity of any port authority revenue bond in the form of a note and any renewals thereof shall not exceed five years from the date of issue of the original note. The final maturity of any issue of port authority revenue bonds shall not be later than forty-five years from the date of issue of the original issue of bonds. Any such bonds or notes shall be executed in a manner as the resolution or resolutions may provide. The port authority revenue bonds shall be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as may be provided in or pursuant to the resolution authorizing their issuance. Port authority revenue bonds of the port authority may be sold by the port authority, at public or private sale, at or at not less than a price or prices as the port authority determines. In case any officer whose signature or a facsimile of whose signature appears on any bonds, notes, or coupons, ceases to be such officer before delivery of bonds or notes, the signature or facsimile shall nevertheless be sufficient for all purposes the same as if the officer had remained in office until such delivery, and in case the seal of the port authority has been changed after a facsimile has been imprinted on such bonds or notes, the facsimile seal will continue to be sufficient for all purposes.

Any resolution or resolutions authorizing any port authority revenue bonds or any issue of bonds may contain provisions, subject to any agreements with bondholders as may then exist, which provisions shall be a part of the contract with the holders of bonds, as to the pledging of all or any part of the revenues of the port authority to secure the payment of the port authority bonds or of any issue of the bonds; the use and disposition of revenues of the port authority; a covenant to fix, alter, and collect rentals and other charges so that pledged revenues will be sufficient to pay costs of operation, maintenance, and repairs, pay principal of and interest on bonds secured by the pledge of such revenues, and provide any reserves that may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, or replacement and improvement funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds to and among the funds referred to or provided for in or pursuant to the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any port authority facility or any other assets of the port authority; limitations on the purpose to which the proceeds of sale of bonds may be applied and the pledging of those proceeds to secure the payment of the bonds or of any issue of the bonds; as to notes issued in anticipation of the issuance of bonds, the agreement of the port authority to do all things necessary for the authorization, issuance, and sale of the bonds in amounts that may be necessary for the timely retirement of the notes; limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; the refunding of outstanding bonds; the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; limitations on the amount of moneys to be expended by the port authority for operating, administrative, or other expenses of the port authority; securing any bonds or notes by a trust agreement in accordance with section 4582.50 of the Revised Code; and any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

Neither the board of directors of the port authority nor any person executing the bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Effective Date: 05-17-2000



Section 4582.49 - Bond laws not applicable to port authority revenue bonds.

The issuance of port authority revenue bonds under sections 4582.22 to 4582.59 of the Revised Code need not comply with any other law applicable to the issuance of bonds or notes.

Effective Date: 07-09-1982



Section 4582.50 - Securing bonds by trust agreements.

In the discretion of the port authority, any port authority revenue bonds issued under sections 4582.22 to 4582.59 of the Revised Code may be secured by a trust agreement between the port authority and a corporate trustee that may be any trust company or bank having the powers of a trust company within or without the state.

The trust agreement may pledge or assign revenues of the port authority to be received and may convey or mortgage any port authority facility or any part thereof. The trust agreement or any resolution providing for the issuance of such bonds may contain any provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the port authority in relation to the acquisition of property, the construction, improvement, maintenance, repair, operation, and insurance of the port authority facility in connection with which the bonds are authorized, the rentals or other charges to be imposed for the use or services of any port authority facility, the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of the port authority facility. Any bank or trust company incorporated under the laws of this state that may act as depository of the proceeds of bonds or of revenues may furnish any indemnifying bonds or may pledge any securities that are required by the port authority. The trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing similar bonds. The trust agreement may contain any other provisions that the port authority determines reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the trust agreement may be treated as a part of the cost of the operation of the port authority facility.

Effective Date: 05-17-2000



Section 4582.51 - Protection and enforcement of rights of bondholder and trustees.

Any holder of port authority revenue bonds issued under sections 4582.22 to 4582.59 of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by such sections may be restricted by the applicable resolution or such trust agreement, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under such sections, trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by such sections, or by the trust agreement or resolution, to be performed by the port authority or any officer of the port authority, including the fixing, charging, and collecting of rentals or other charges.

Effective Date: 07-09-1982



Section 4582.52 - Bonds not a debt of state.

Port authority revenue bonds issued under sections 4582.22 to 4582.59 of the Revised Code do not constitute a debt, or a pledge of the faith and credit, of the state or any political subdivision of the state, and the holders or owners of the bonds have no right to have taxes levied by the general assembly or taxing authority of any political subdivision of the state for the payment of the principal of or interest on the bonds, but the bonds are payable solely from the revenues and funds pledged for their payment as authorized by those sections, unless the notes are issued in anticipation of the issuance of bonds or the bonds are refunded by refunding bonds issued under those sections, which bonds or refunding bonds shall be payable solely from revenues and funds pledged for their payment as authorized by those sections. All the bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not debts of the state or any political subdivision of the state, but are payable solely from revenues and funds pledged for their payment.

Effective Date: 05-17-2000



Section 4582.53 - Property and funds held in trust.

All moneys, funds, properties, and assets acquired by the port authority under sections 4582.22 to 4582.59 of the Revised Code, whether as proceeds from the sale of port authority revenue bonds or as revenues, or otherwise, shall be held by it in trust for the purposes of carrying out its powers and duties, shall be used and reused as provided in such sections, and shall at no time be part of other public funds. Such funds, except as otherwise provided in any resolution authorizing its port authority revenue bonds or in any trust agreement securing the same, or except when invested pursuant to section 4582.54 of the Revised Code, shall be kept in depositories selected by the port authority in the manner provided in Chapter 135. of the Revised Code, and the deposits shall be secured as provided in that chapter. The resolution authorizing the issuance of such bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustee of such moneys and hold and apply them for the purposes hereof, subject to such conditions as such chapter and such resolutions or trust agreement provide.

Effective Date: 07-09-1982



Section 4582.54 - Investing excess funds.

Moneys in the funds of the port authority, except as otherwise provided in any resolution authorizing the issuance of its port authority revenue bonds or in any trust agreement securing the same, in excess of current needs, may be invested as permitted by sections 135.01 to 135.21 of the Revised Code or invested in linked deposit programs established by resolution of the board of directors in accordance with section 135.80 of the Revised Code. Income from all investments of moneys in any fund shall be credited to funds as the port authority determines, subject to the provisions of any such resolution or trust agreement, and the investments may be sold at any time the port authority determines.

Effective Date: 05-17-2000; 07-01-2005



Section 4582.56 - [Repealed].

Effective Date: 05-17-2000



Section 4582.57 - Changing location of public road, state highway, railroad, or public utility facility.

When a port authority finds it necessary to change the location of any portion of any public road, state highway, railroad, or public utility facility in connection with the construction of a port authority facility, it shall cause it to be reconstructed at such location as the division of government having jurisdiction over such road, highway, railroad, or public utility facility finds most favorable. Such construction shall be of substantially the same type and in as good condition as the original road, highway, railroad, or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility shall be paid by the port authority as a part of the cost of the port authority facility.

When the port authority finds it necessary that any public highway or portion of a public highway be vacated by reason of the acquisition or construction of a port authority facility, the port authority may request the director of transportation, in writing, to vacate such highway or portion in accordance with section 5511.07 of the Revised Code if the highway or portion to be vacated is on the state highway system, or, if the highway or portion to be vacated is under the jurisdiction of the county commissioners, the port authority shall request the director, in writing, to petition the board of county commissioners, in the manner provided in section 5553.041 of the Revised Code, to vacate such highway or portion. The port authority shall pay to the director or to the county, as a part of the cost of such port authority facility, any amounts required to be deposited with any court in connection with proceedings for the determination of compensation and damages and all amounts of compensation and damages finally determined to be payable as a result of such vacation.

The port authority may adopt reasonable rules for the installation, construction, maintenance, repair, renewal, relocation, and removal of railroad or public utility facilities in, on, over, or under any port authority facility. Whenever the port authority determines that it is necessary that any such facilities installed or constructed in, on, over, or under property of the port authority pursuant to such rules be relocated, the public utility owning or operating such facilities shall relocate or remove them in accordance with the order of the port authority. The cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be paid by the port authority as a part of the cost of the port authority facility. In case of any such relocation or removal of such facilities, the railroad or public utility owning or operating them, its successors, or assigns may maintain and operate such facilities, with the necessary appurtenances, in the new location in, on, over, or under the property of the port authority for as long a period and upon the same terms as it had the right to maintain and operate such facilities in their former location.

Effective Date: 07-09-1982



Section 4582.58 - Journalization of final actions - public records.

(A) All final actions of the port authority shall be journalized and the journal and the records of the port authority shall be open to public inspection at all reasonable times. Not later than the first day of April every year, every port authority shall submit a report to the director of development detailing the projects and activities of the port authority during the previous calendar year. The report shall include, but not be limited to, all aspects of those projects and activities, including the progress and status of the projects and their costs, and any other information the director determines should be included in the report.

(B) Financial and proprietary information, including trade secrets, submitted by or on behalf of an employer to a port authority or to a nonprofit corporation engaged by contract to provide economic development services for a port authority, in connection with the relocation, location, expansion, improvement, or preservation of the business of that employer is not a public record subject to section 149.43 of the Revised Code. Any other information submitted by such an employer under those circumstances is not a public record subject to section 149.43 of the Revised Code until that employer commits in writing to proceed with the relocation, location, expansion, improvement, or preservation.

(C) Notwithstanding section 121.22 of the Revised Code, the board of directors of a port authority and the board of trustees of a nonprofit corporation described in division (B) of this section, and any committee or subcommittee of either, when considering information that is not a public record under this section, may close any meeting during the consideration of that information pursuant to a vote of the majority of the members present on a motion stating that such information is to be considered. No other matters shall be considered during the closed session.

Effective Date: 05-17-2000



Section 4582.59 - Liberal construction of chapter.

Sections 4582.22 to 4582.59 of the Revised Code and division (C) of section 4582.06 of the Revised Code being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof.

Effective Date: 01-01-2004



Section 4582.71 - Program fund loans for research and development costs.

(A) As used in this section:

(1) "Bond proceedings" means, with respect to obligations authorized under this section, the resolutions, certifications and agreements, including without limitation a venture capital agreement, the loan documents and anytrust agreements, and any authorized credit enhancement facilities or swaps or other hedging instruments, and amendments or supplements thereto, or to any one or more or combination of them, authorizing, awarding, or providing for the terms and conditions applicable to or providing for the security or liquidity of, the particular obligations, and the provisions contained in those obligations.

(2) "Issuing authority" means a port authority that, pursuant to a venture capital agreement, issues or issued obligations to fund one or more loans to the program fund.

(3) "Loan" means an extension of credit to or in aid of the program fund in any form, including loans to lenders or the purchase of loans, including the purchase for cancellation of any loan, and evidenced in any manner including, without limitation, by a loan agreement, a promissory note, a bond, note, certificate of participation or other security, a letter of credit and reimbursement agreement or other credit facility, or a standby bond or note purchase agreement, line of credit or other liquidity facility, and including, in any event, any related swap or other hedging instrument.

(4) "Obligations" means, as applicable to the issuing authority, bonds, notes, or other forms or evidences of obligation constituting revenue bonds as that term is used in division (A)(4) of section 4582.06 of the Revised Code, or port authority revenue bonds as that term is used in section 4582.48 and division (A)(8) of section 4582.31 of the Revised Code, which obligations are issued by the issuing authority pursuant to the bond proceedings and this section.

(5) "Port authority" means a port authority organized and existing under Chapter 4582. of the Revised Code.

(6) "Research and development costs" means costs of or in support of or related to the implementation of research and development purposes including, without limitation, capital formation, direct operating costs, costs of research and facilities, including interests in real property therefor, and other support, and costs of making grants, loans, including loans to lenders or the purchase of loans, subsidies, contributions, advances or guarantees, or direct investments in, or payment, or reimbursement from available moneys for, implementing research and development purposes consistent with Section 2p of Article VIII, Ohio Constitution, and the investment policy adopted by the venture capital authority pursuant to section 150.03 of the Revised Code, and includes financing charges, amounts necessary to establish the reserves required pursuant to the bond proceedings, interest on loans including loans purchased for cancellation, interest on the obligations from their date until the time determined in the bond proceedings wheninterest is to be paid from sources other than the proceeds of obligations, legal expenses and other costs of or related to the issuance of obligations, estimates of costs and revenues or other expenses necessary or incident to determining the feasibility or practicability of the financing of any research and development costs with proceeds of obligations or other sources, administrative expenses related to obligations, and the application of the proceeds of obligations, including fees of the issuing authority, any trustee, and any other costs and expenses reasonably necessary or incident thereto or to the financing of research and development costs, and costs described in this division incurred prior to the issuance of obligations and paid, advanced, or borrowed by an issuing authority, the venture capital authority, the program fund or other public or private person or entity, which costs may be reimbursed from the proceeds of such obligations. "Research and development costs" does not include any otherwise qualifying costs that are in support of the purposes provided for in Section 15 of Article VIII, Ohio Constitution.

(7) "Tax credits" means the refundable tax credits authorized by section 150.07 of the Revised Code and to be issued by the venture capital authority to any lender.

(8) "Venture capital agreement" means an agreement between the venture capital authority and an issuing authority entered into under division (E) of section 150.02 of the Revised Code.

(9) "Venture capital authority" means the Ohio venture capital authority established under section 150.02 of the Revised Code.

(10) "Lender," "program fund," and "research and development purposes" have the same meanings as in section 150.01 of the Revised Code.

(B) An issuing authority may issue obligations pursuant to this section and Section 2p of Article VIII, Ohio Constitution, to make loans to the program fund to provide for research and development costs. The proceeds of the obligations shall be used to make loans to provide for research and development costs and all such proceeds shall be so used in accordance with the bond proceedings. Activities authorized by Section 2p of Article VIII, Ohio Constitution, shall be authorized purposes of port authorities to the extent necessary for a port authority to act as an issuing authority under this section.

(C) Except to any extent inconsistent with this section, all terms, provisions, and authorizations in Chapter 4582. of the Revised Code as applicable to the issuing authority, and the terms, provisions, and authorizations of sections 9.96, 9.98, 9.981, 9.982, and 9.983 of the RevisedCode apply to the obligations and the bond proceedings except as otherwise provided or provided for in those obligations and bond proceedings. The obligations shall be secured by a trust agreement between the issuing authority and a trustee, and such trust agreement, and the establishment, deposit, investment and application of special funds, and the safeguarding of moneys shall be governed by the bond proceedings and by Chapter 4582. of the Revised Code, as applicable to the issuing authority. Pursuant to the trust agreement and other bond proceedings, there shall be established, in addition to any other special funds in the custody of the trustee, one or more funds into which shall be deposited the proceeds of the obligations and the revenues pledged to the payment of the obligations, including a reserve fund in an amount established in, and to be funded as provided in, the bond proceedings.

(D) The trustee, for the benefit of the issuing authority, may be authorized under the venture capital agreement to receive and claim tax credits in accordance with division (E) of section 150.07 of the Revised Code. If the trustee is so authorized, the holders of the obligations, or any book-entry interests therein, shall have no rights with respect to the tax credits except any right established under the applicable trust agreement to direct the trustee to take the actions necessary to receive and claim any available tax credits. Upon receipt of any tax credit certificate issued by the venture capital authority, the trustee shall, within the times required by law, file an appropriate tax return to claim the applicable tax credits and, upon receipt of the proceeds of any such tax credits, shall promptly deposit the proceeds into the funds established in accordance with division (C) of this section.

(E) The obligations do not constitute a debt, or a pledge of the faith and credit, of the state, the issuing authority or any political subdivision of the state, and the holders or owners of the obligations have no right to have taxes levied by the general assembly or the taxing authority of the issuing authority or any political subdivision of the state for the payment of the principal of or interest or any premium on the obligations, but the obligations are payable solely from the revenues and funds pledged for their payment as authorized in or pursuant to this section and the bond proceedings, and the obligations shall contain on the face thereof a statement to the effect that the obligations, as to principal and interest and any premium, are not debts of the state, the issuing authority, or any political subdivision of the state, but are payable solely from the revenues and funds pledged for their payment.

(F) This section is intended to implement Section 2p of Article VIII,Ohio Constitution, including provision for procedures for incurring and issuing obligations of local public entities and agencies authorized by that section, for the purpose of making loans to the program fund to provide for research and development costs, and shall be liberally construed to effect such purposes. The powers and authorizations granted in this section may be exercised jointly or separately by one or more issuing authorities and are in addition to and supplemental to the powers and authorizations otherwise granted to port authorities under applicable provisions of Chapter 4582. of the Revised Code and shall not be construed as a limitation on any such powers or authorizations.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4582.99 - [Repealed].

Effective Date: 01-01-2004






Chapter 4583 - FERRIES

Section 4583.01 - License of ferries.

(A) No person shall keep a ferry across a stream running through or bounding on a county in this state, without having obtained a license therefor from the court of common pleas of such county.

(B) Whoever violates this section shall be fined not more than thirty dollars.

Effective Date: 01-01-2004



Section 4583.02 - Notice.

The person applying for a ferry license shall produce satisfactory evidence to the court of common pleas, by the affidavit of the applicant or otherwise, that he has given notice by advertisement posted in at least three public places in the township or neighborhood where a ferry is proposed to be kept, twenty days prior to the sitting of such court, of his intention to apply to such court for a license to keep such ferry.

Effective Date: 10-01-1953



Section 4583.03 - Court to grant license.

The court of common pleas, upon being satisfied that the notice required by section 4583.02 of the Revised Code, has been given, that a ferry is needed at such place, and that the applicant for a ferry license is a suitable person, may grant to such applicant a license to keep such ferry for the term of one year, on his paying into the county treasury a sum fixed by the court of not less than two nor more than fifty dollars. On production by such applicant of the county treasurer's receipt for the payment of such sum, he shall receive from the clerk of the court of common pleas a license, under the seal of the court for such term. He shall pay such clerk fifty cents therefor.

Effective Date: 10-01-1953



Section 4583.04 - Exclusive right of license.

The person owning land on both sides of a stream where a ferry is proposed to be established shall have exclusive right of a license for a ferry at such place. When the opposite banks are owned by different persons, the right to the ferry shall be mutual. If such owner does not apply, the court of common pleas shall grant a license to a person applying for it. If either of the landings is not on a public highway, the consent of the owner of the ground shall be first had in writing.

Effective Date: 10-01-1953



Section 4583.05 - Renewal of license.

When a person applies for a renewal of his ferry license at the same place where he kept a ferry the preceding year, it may be granted or renewed without notice or petition.

Effective Date: 10-01-1953



Section 4583.06 - License expiring in vacation.

When a ferry license expires in vacation, and the person obtaining it procures a renewal thereof, the renewal license shall include the time from the expiration of the former in addition to the time to which it shall extend in the future. The applicant shall pay a ratable proportion for the whole time therein mentioned, and be exonerated from any penalty to which he would be otherwise liable. In applications for a license, when objections are made, the court of common pleas may grant or refuse it.

Effective Date: 10-01-1953



Section 4583.07 - Permit in lieu of license.

A person may ferry passengers across a small stream in high water, and the court of common pleas may direct the clerk of the court of common pleas to give a person a permit for that purpose, when in its opinion, the stream is too small to justify the expense of a license.

Effective Date: 10-01-1953



Section 4583.08 - Court to fix rate of ferriage.

At the time it grants a license to keep a ferry, the court of common pleas shall fix the rate of ferriages which the ferrykeeper may demand and receive for the transportation of persons and property. The clerk of the court of common pleas shall furnish a person taking out a license to keep a ferry with a list of the rate of ferriages. The ferrykeeper shall post such list at the door of his ferryhouse, or at a conspicuous place convenient to the ferry.

Effective Date: 10-01-1953



Section 4583.09 - [Repealed].

Effective Date: 10-27-1981



Section 4583.10 - Duties of ferrymen.

A person obtaining a license to keep a ferry shall provide and keep in complete repair a sufficient boat for the safe conveyance of persons and property. When the stream over which such ferry is kept is passable, he shall give due attendance from daylight in the morning until dark in the evening with sufficient hands to manage such boat. During the day he shall cross the stream at intervals of not longer than fifteen minutes when a person desires passage. At any hour in the night or day that the river can be passed, when called upon therefor, he shall convey the United States mail or other public express across such ferry.

Effective Date: 10-01-1953



Section 4583.11 - Duty of county auditor.

The county auditor shall inform against offenders and prosecute violations of sections 4583.01 to 4583.17, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4583.12 - Enforcement.

Actions brought under sections 4583.01 to 4583.17, inclusive, of the Revised Code, shall be in the name of the state and the court taking cognizance thereof shall keep a record of all fines and forfeitures recovered thereunder. Sheriffs, constables, and other officers shall pay all moneys within thirty days after receiving them into the county treasury.

Effective Date: 10-01-1953



Section 4583.13 - Penalty for overcharging.

A keeper of a ferry demanding and receiving a higher rate or sum for ferriage than that allowed by the court of common pleas of the county in which such ferry is kept shall forfeit and pay for each offense not exceeding ten dollars, recoverable before a judge of a county court or judge of a municipal court having jurisdiction, by a person making due proof thereof.

Effective Date: 01-10-1961



Section 4583.14 - Penalty for failing to perform duties of ferryman.

A person having obtained a ferry license, and failing or neglecting to perform the duties provided in section 4583.10 of the Revised Code, shall forfeit and pay for each offense not exceeding five dollars, to be recovered before a judge of a county court or judge of a municipal court having jurisdiction, by a person prosecuting for, and making due proof of such failure or neglect.

Effective Date: 01-10-1961



Section 4583.15 - Ferryman may be exonerated from penalties.

If the court of common pleas refuses to renew the license of a ferryman, he shall be exonerated from the penalties of sections 4583.01 to 4583.17, inclusive, of the Revised Code, by paying into the county treasury, previous to a prosecution being commenced against him, such sum, for the time which has elapsed between the expiration of his license and the next term of the court, as bears a ratable proportion to the amount charged for the previous year.

Effective Date: 10-01-1953



Section 4583.16 - Penalty for failing to comply with chapter.

Any officer neglecting or failing to comply with sections 4583.01 to 4583.17, inclusive, of the Revised Code, shall forfeit and pay for each offense not exceeding fifty dollars, at the discretion of any judge before whom it may be recovered, for the use of the county.

Effective Date: 01-10-1961



Section 4583.17 - Account of fines.

County court judges, municipal court judges, and clerks of the courts of common pleas before whom the fines provided for in sections 4583.01 to 4583.17, inclusive, of the Revised Code, are recovered, shall present an accurate account thereof to the county auditor on or before the first day of June annually. Clerks shall also return a list of all licenses issued by them, and to whom, and the price of each respectively.

Effective Date: 01-10-1961



Section 4583.99 - Penalty.

Effective Date: 01-01-2004






Chapter 4585 - ACTIONS RELATING TO WATERCRAFT

Section 4585.01 - Watercraft liens.

(A) Any watercraft navigating the waters within or bordering upon this state, is liable for the following:

(1) All debts contracted on account of such watercraft by the master, owner, steward, consignee, or other agent for the following:

(a) Materials, supplies, or labor in the building, repairing, furnishing, or equipping of the watercraft;

(b) Insurance;

(c) Wharfage.

(2) Damages arising out of any contract for the following:

(a) The transportation of goods or persons;

(b) Injuries done to persons or property by the watercraft;

(c) Any damage or injury done by the captain, mate, or other officer of the watercraft, or by any person under the order or sanction of any of them, to any person who is a passenger on, or employee of, the watercraft at the time of the infliction of the damage or injury.

(B) The liability described in division (A) of this section is a lien on the watercraft, but the lien is subordinate to any prior security interest that is noted on the certificate of title of the watercraft, or in a security agreement associated with a manufacturer's or importer's certificate for the watercraft that is retained, in accordance with section 1548.20 of the Revised Code.

Effective Date: 05-02-1986



Section 4585.02 - Liability arising outside state.

If a liability provided for in section 4585.01 of the Revised Code arises beyond the jurisdiction of this state, a lien therefor shall attach and may be enforced as provided in sections 4585.01 to 4585.14, inclusive, of the Revised Code, except against purchasers without notice.

Effective Date: 10-01-1953



Section 4585.03 - Proceeding against watercraft owner or master.

A person who has a lien under section 4585.01 of the Revised Code may proceed against the owner of the watercraft, the master who contracted a debt, or the watercraft itself. The person may file a complaint as in a civil action in the appropriate municipal or county court or court of common pleas, against the watercraft by name, or if it does not have a name, by a pertinent and substantial description of it.

Upon the filing of a complaint against a watercraft itself, the plaintiff shall give or send a written notice of the action to, or cause the service of a copy of the complaint upon, the owner of the watercraft and any person who has a security interest in the watercraft that is superior to the lien under division (B) of section 4585.01 of the Revised Code. A written notice or copies of the complaint shall be given, sent, or served upon the owner and any such secured parties in a manner prescribed in the Rules of Civil Procedure for the service of process on defendants in civil actions.

Effective Date: 05-02-1986



Section 4585.04 - Summons and warrant for seizure.

On the filing of a complaint under section 4585.03 of the Revised Code, the clerk of the court shall issue a summons, as in other cases, with a warrant returnable as other writs, directing the sheriff to seize the watercraft, or such part of its apparel or furniture as is necessary to satisfy the claim for relief of the plaintiff, and to detain them until discharged by due course of law. The officer who executes the writ shall return it with an inventory of the effects seized and held under it.

Effective Date: 05-02-1986



Section 4585.05 - Expenses to be advanced before seizure.

The officer holding the warrant issued under section 4585.04 of the Revised Code, may require the plaintiff to deposit with him such sum of money as he deems reasonable to defray all necessary expenses in taking charge of, detaining, and securing the property. In no case shall he pay to a person employed by him for such purpose more than two dollars per day for the time actually employed.

Effective Date: 10-01-1953



Section 4585.06 - Excess of money advanced to be repaid.

The officer shall return an account of the expenses incurred by him under section 4585.05 of the Revised Code. If the amount deposited with him is greater than the sum expended, he shall pay the balance in his hands to the plaintiff; if it is less than that sum, the plaintiff shall forthwith pay him the balance.

Effective Date: 10-01-1953



Section 4585.07 - Manner of discharge of property.

The owner, master, steward, consignee, or other agent of a watercraft seized by the officer under section 4585.04 of the Revised Code, may discharge the property by delivering to the officer who made the seizure a bond, with two sufficient sureties, residents of the county, payable to the plaintiff in double the amount of his demands as stated in the petition, conditioned that the property will be forthcoming to answer the judgment under the seizure.

Effective Date: 10-01-1953



Section 4585.08 - Damages.

If an action is commenced under sections 4585.01 to 4585.14, inclusive, of the Revised Code, without reasonable or probable cause, the person commencing it shall be liable to make compensation to the defendant for all damage sustained by him by reason thereof. If the defendant appears, defends, and is damaged, he shall set forth in his answer, or in a written statement if the cause is before a judge of a county court, that such action was commenced without reasonable or probable cause to his damage. If on the trial it is found that such action was begun without reasonable or probable cause, the damage sustained by the defendant shall be assessed, judgment rendered therefor, and execution issued as in other cases.

Effective Date: 01-10-1961



Section 4585.09 - Return of warrant - execution of judgment.

The return of the warrant provided for in section 4585.04 of the Revised Code, showing a seizure of property is equivalent to service upon the watercraft. If the judgment is for the plaintiff, the property held may be sold on the order of the court. The proceeds of a sale under sections 4585.01 to 4585.14 of the Revised Code shall be applied initially to security interests on the watercraft that are superior under division (B) of section 4585.01 of the Revised Code to the lien provided by division (A) of that section, in the order of their priority. Any surplus money shall be returned to the owner, master, or agent on demand. If the judgment is against the plaintiff, the property seized shall be restored and judgment for costs entered against him, upon which execution may issue as in other cases.

Effective Date: 05-02-1986



Section 4585.10 - Notice of sale by officer.

The officer holding a writ for the sale of a watercraft, its apparel, or furniture, before proceeding to sell it, shall give public notice of the time and place of sale for at least ten days previous thereto or as provided in section 7.16 of the Revised Code, by advertisement in a newspaper of general circulation in the county, and by advertisement posted in at least five public places in the county. Such sales shall be conducted, and the court shall have the same power over them as sales upon execution.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 4585.11 - Owner or master liable for balance unpaid by sale.

If the proceeds of the sale of the watercraft do not satisfy the judgment, the owner of the watercraft, or master who contracted the debt or incurred the liability, shall be liable in a civil action for the balance.

Effective Date: 10-01-1953



Section 4585.12 - Jurisdiction of county courts.

Judges of county courts within their respective areas of jurisdiction shall have jurisdiction under sections 4585.01 to 4585.14, inclusive, of the Revised Code, when the amount claimed does not exceed five hundred dollars, and as near as may be shall proceed according to the rules prescribed in said sections for other courts. The bill of particulars of the plaintiff shall be verified by his affidavit.

Effective Date: 01-10-1961



Section 4585.13 - Appeals.

Parties to any action before a county court judge, as permitted by section 4585.12 of the Revised Code, shall have the same right of appeal as in other cases. If the judgment is against the watercraft by name or description, the owner, master, steward, consignee, or other agent, may appeal therefrom by entering into bond as in other cases.

Effective Date: 01-10-1961



Section 4585.14 - Procedure following appeal.

If the plaintiff appeals and perfects the appeal, the officer who seized the property shall retain it unless it is discharged by giving bond, as provided in section 4585.07 of the Revised Code. If the defendant appeals and the appeal is perfected, the officer on receiving the certificate of the county court judge of that fact shall restore the property.

Effective Date: 01-10-1961



Section 4585.15 - [Repealed].

Effective Date: 01-01-1974



Section 4585.31 - Auction sales of watercraft.

As used in sections 4585.31 to 4585.34 of the Revised Code, "owner of any property" or "owner of the property" means an owner, lessee, or other person entitled to possession of the property.

The owner of any property on which a watercraft or outboard motor valued at less than ten thousand dollars has been left for six months without permission may sell the watercraft or motor at public auction and recover the owner's maintenance or repair charges, including parts and labor charges and dockage or storage charges, if all of the following conditions are met:

(A) The owner of the property applies for a search of the records of the division of watercraft for the name and address of the owner of the watercraft or motor and for a search for any lien or mortgage thereon.

(B) Upon receiving the results of the searches, the owner of the property sends notice by certified mail, return receipt requested, to:

(1) The last known address of the owner of the watercraft or motor, to remove the watercraft or motor;

(2) Any lienholder or mortgagee, stating where the watercraft or motor is located and any maintenance or repair charges, including parts and labor charges and dockage or storage charges. Unless the lienholder or mortgagee redeems the watercraft or motor within forty-five days after the return receipt is received by the sender, the lien or mortgage is invalid. The lienholder or mortgagee may, to the extent of the lienholder's or mortgagee's previously secured interest, assert a claim for any amount deposited in the county treasury for the watercraft or motor pursuant to section 4585.33 of the Revised Code.

(C) The watercraft or motor remains unredeemed by the owner, lienholder, or mortgagee for forty-five days after the return receipts are recovered by the sender.

(D) The owner of the property requests a watercraft dealer certified in accordance with section 1547.543 of the Revised Code or an independent marine surveyor and appraiser to appraise the watercraft or motor and secures written confirmation that the fair market value of the watercraft or motor is less than ten thousand dollars.

(E) The owner of the property advertises that the watercraft or motor will be sold at public auction. The advertisement of sale shall be published once a week for two consecutive weeks in the auction section of a newspaper of general circulation in the county where the watercraft or motor has been left without permission. The advertisement shall include a description of the watercraft or motor, the name of the owner, and the date, time, and place of the sale.

(F) An auction sale is conducted on the property where the watercraft or motor was left without permission of the owner of the property, at which the highest bidder is the purchaser of the watercraft or motor. The owner of the property shall provide a reasonable period of time prior to the sale for prospective purchasers to examine the watercraft or motor. The owner of the property may bid at the sale.

(G) Immediately after the auction sale, the owner of the property executes an affidavit in triplicate, on a form prescribed by the secretary of state and provided by the clerk of courts, stating:

(1) That the requirements of this section have been met;

(2) The length of time that the watercraft or motor was left on the owner's property without permission, as of the date of the auction sale;

(3) The expenses incurred by the owner of the property in connection with the watercraft or motor as of the date of the auction sale, including the expenses of conducting the sale and, if the property is operated as a place of storage for charge, any accrued dockage or storage charges and any maintenance or repair charges, including parts and labor charges;

(4) The name and address of the purchaser of the watercraft or motor at the auction sale and the amount of the purchaser's bid.

(H) Upon payment of the bid price by the purchaser, the owner of the property presents the affidavit in triplicate required by division (G) of this section, the written confirmation of value required by division (D) of this section, and the return receipts required by division (B) of this section to the purchaser of the watercraft or motor.

Effective Date: 07-05-2002



Section 4585.32 - Certificate of title.

The purchaser of any watercraft or outboard motor at an auction sale held pursuant to section 4585.31 of the Revised Code may obtain a certificate of title to the watercraft or motor, free of all liens, mortgages, and other encumbrances, if he presents the affidavit in triplicate, written confirmation of value, and return receipts obtained in accordance with division (H) of section 4585.31 of the Revised Code to the clerk of courts of the county in which the auction sale was held. The clerk shall issue the certificate of title upon presentation of such documentation and payment of the fee prescribed in section 1548.10 of the Revised Code. The clerk shall retain one copy of the affidavit and shall mail one copy to the county treasurer and one copy to the chief of the division of watercraft.

Effective Date: 09-08-1977



Section 4585.33 - Depositing net amount of sale in county treasury.

The owner of any property who sells a watercraft or outboard motor in accordance with section 4585.31 of the Revised Code shall pay the money received from the purchaser of the watercraft or motor, less the maintenance or repair charges and dockage or storage charges listed in accordance with division (G)(3) of section 4585.31 of the Revised Code, to the county treasurer, who shall deposit the net amount into the county treasury. Such amount shall be paid to the owner of the watercraft or motor or to any lienholder or mortgagee whose lien or mortgage was invalidated pursuant to division (B)(2) of section 4585.31 of the Revised Code, if the owner, lienholder, or mortgagee asserts a claim for the amount within one year after it is deposited in the treasury. If the owner, lienholder, or mortgagee does not assert a claim for the amount within one year, the county auditor shall transfer the unclaimed funds, or remainder of the unclaimed funds, to the county general fund.

Effective Date: 09-08-1977



Section 4585.34 - Title of purchaser in good faith.

A purchaser in good faith of any watercraft or outboard motor sold at public auction pursuant to sections 4585.31 to 4585.33 of the Revised Code obtains the watercraft or motor free of any rights of the owner or any lienholder or mortgagee, despite noncompliance by the owner of the property with the requirements of sections 4585.31 to 4585.33 of the Revised Code. The owner of the property is liable for damages caused by his failure to comply with sections 4585.31 to 4585.33 of the Revised Code.

Effective Date: 09-08-1977



Section 4585.99 - [Repealed].

Effective Date: 01-01-1974









Title [47] XLVII OCCUPATIONS - PROFESSIONS

Chapter 4701 - ACCOUNTANCY BOARD LAW

Section 4701.01 - Accountancy board law definitions.

As used in this chapter:

(A) "Practice of public accounting" means performing or offering to perform any engagement that will result in the issuance of an attest report and, with respect to a person who holds a CPA certificate, PA registration, foreign certificate, or firm registration, any other services involving the use of accounting or auditing skills as established by rules adopted by the accountancy board.

(B) "Public accounting firm" means a sole proprietorship, a partnership, a limited liability company, a professional association, a corporation-for-profit, or any other business organization that is engaged in the practice of public accounting in this state.

(C) "Opinion report" means any opinion on a financial statement that is expressed in accordance with generally accepted auditing standards as to the fairness of presentation of information and that is used for guidance in financial transactions, for accounting, or for assessing the status or performance of commercial and noncommercial enterprises, whether public, private, or governmental.

(D) "Peer review" means a study, appraisal, or review of one or more aspects of the professional work of a public accounting firm that meets the standards and requirements set forth by the accountancy board.

(E) "Review report" means either of the following:

(1) Any review report on a financial statement that is issued with respect to any of the following:

(a) Interim financial information in accordance with generally accepted auditing standards;

(b) The financial information of a nonpublic entity in accordance with statements on standards for accounting and review services;

(c) The reliability of another party's written assertion in accordance with statements on standards for attestation engagements.

(2) Any other review report on a financial statement that is not described in division (E)(1) of this section and that is issued in accordance with standards promulgated by the American institute of certified public accountants.

(F) "Compilation report" means any compilation report on a financial statement that is issued with respect to financial information of a nonpublic entity in accordance with statements on standards for accounting and review services as promulgated by the American institute of certified public accountants.

(G) "Examination report" means any examination report on a financial statement that is issued with respect to another party's written assertion in accordance with statements on standards for attestation engagements as promulgated by the American institute of certified public accountants.

(H) "Agreed-upon procedures report" means any report that is on a financial statement and that is based on agreed-upon procedures issued with respect to another party's written assertion in accordance with statements on standards for attestation engagements as promulgated by the American institute of certified public accountants.

(I) "Qualified firm" means a sole proprietorship, partnership, professional association, corporation-for-profit, limited liability company, or other business organization in which the individuals who own a majority of the business organization interests in the business organization and control the business organization hold an Ohio permit or a foreign certificate.

(J) "Own" means any direct or indirect ownership of an equity interest in a public accounting firm or qualified firm.

(K) "Control" or "controlled" means the right to exercise the majority of the voting equity interests in a public accounting firm or qualified firm with respect to any matter.

(L) "Equity interest" means any capital interest or profit interest in a sole proprietorship, partnership, professional association, corporation-for-profit, limited liability company, or other business organization.

(M) "Ohio permit" means a permit to practice public accounting issued under division (A) of section 4701.10 of the Revised Code that is not revoked or suspended.

(N) "Ohio registration" means the registration under division (B) of section 4701.10 of the Revised Code of a holder of a CPA certificate or PA registration who is not in the practice of public accounting in this state.

(O) "Firm registration" or "registered firm" means registration as a public accounting firm under section 4701.04 of the Revised Code.

(P) "PA registration" means registration as a public accountant under section 4701.07 of the Revised Code that is not revoked or suspended.

(Q) "CPA certificate" means a certificate issued under section 4701.06 or 4701.061 of the Revised Code that is not revoked or suspended.

(R) "Foreign certificate" means a license, permit, certificate , or registration issued to a certified public accountant under the laws of another state that authorizes the holder to practice public accounting in that state, is valid, is in good standing, and has not expired.

(S) "Attest report" means an opinion report, review report, compilation report, examination report, agreed-upon procedures report, or any similar report prepared in accordance with standards established by the American institute of certified public accountants with respect to a financial statement or other financial information.

(T) "Person" means any individual, corporation-for-profit, business trust, estate, partnership, limited liability company, professional association, or other business organization.

(U) Technical terms that define specific public accounting engagements have the same meanings as in the professional standards promulgated by the American institute of certified public accountants.

(V)

(1) "Good moral character" means the combination of personal traits of honesty, integrity, attention to duty, forthrightness, and self-restraint that enables a person to discharge the duties of the accounting profession fully and faithfully.

(2) A history of dishonest acts or felonious acts or convictions is sufficient to prove lack of good moral character if that history demonstrates by a preponderance of the evidence that the person lacks one or more of the personal traits referred to in division (V)(1) of this section. A person who has a felony conviction related to one or more of those personal traits bears the burden of establishing the person's present good moral character, including the person's full and complete rehabilitation subsequent to the conviction. If less than one year has passed since the completion of the person's sentence on a felony conviction, including any period under a community control sanction or post-release control, the board may delay any determination of the person's good moral character until one year has passed from the time of the completion of that sentence.

(3) In determining whether a person who has a felony conviction has met the person's burden of proof described in division (V)(2) of this section, the accountancy board may consider the following factors:

(a) The person's path toward professional licensing following completion of the person's sentence;

(b) The nature and degree of the person's academic achievements;

(c) The nature and degree of the person's employment following completion of the person's sentence;

(d) The person's degree of self-sufficiency following completion of the person's sentence;

(e) The nature and degree of the person's other responsibilities following completion of the person's sentence;

(f) The person's conviction for any other criminal offense since completion of the person's sentence for the person's first felony conviction;

(g) Whether the person's application or presentation contains any inconsistencies or misleading explanations that convince the board that either the person or the person's attorney is trying to keep the board from acquiring a true, though damaging, representation of the person's character;

(h) The nature and circumstances of the dishonest acts or felonious acts or convictions of the person;

(i) Any other specifically identifiable information that the board determines to be relevant to the person's ability to discharge the duties of the accounting profession fully and faithfully.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 03-30-1999



Section 4701.02 - Accountancy board.

There is hereby created the accountancy board, consisting of nine members appointed by the governor with the advice and consent of the senate. Eight of the members shall be certified public accountants of whom:

(A) At least two shall be in active public accounting practice in public accounting firms having offices only in this state;

(B) At least two shall be in active public accounting practice in public accounting firms having offices in at least one-half of the states;

(C) At least two shall not be engaged in the public practice of accounting. One member of the board shall be a representative of the general public who has never had any direct relationship with the accounting profession except as a user of the services of accountants from time to time. Not more than one member shall be affiliated with the same accounting firm, and all members of the board shall be citizens of the United States and residents of the state. Terms of office shall be for seven years, each term commencing on the twenty-first day of October and ending on the twentieth day of October. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has served one complete seven-year term shall be eligible for reappointment. The governor may, after hearing, remove any member of the board for neglect of duty or other just cause.

Effective Date: 04-16-1993



Section 4701.03 - Enforcement powers of board - compensation - bond.

(A) The accountancy board annually shall elect a president, secretary, and treasurer from its members. The board may adopt and amend rules for the orderly conduct of its affairs and for the administration of this chapter. The board may adopt and amend rules defining the practice of public accounting, rules of professional conduct appropriate to establish and maintain a high standard of integrity and dignity in registrants and certificate holders under this chapter, and rules regulating the sole proprietorship, partnership, limited liability company, professional association, corporation-for-profit, or other legal entity practice of public accounting. A majority of the board shall constitute a quorum for the transaction of business.

(B) The board shall keep and hold open for public inspection all records of its proceedings.

(C) The board may employ any clerks that are necessary to assist it in the performance of its duties and the keeping of its records. If the board employs an executive director, the executive director shall be paid in accordance with pay range 18 of schedule E-1 of section 124.152 of the Revised Code, or, if the director was employed and being paid on June 28, 2003, in accordance with step 7 in pay range 18 of schedule E-1 of former section 124.152 of the Revised Code and continued to be so paid on June 29, 2003, the executive director shall be paid in accordance with pay range 18 of salary schedule E-1 for step seven only of section 124.152 of the Revised Code.

Effective Date: 06-29-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4701.04 - Registration.

(A) No public accounting firm located in this state shall engage in the practice of public accounting in this state unless it registers with the accountancy board and pays a registration fee set by the board.

(B) Public accounting firms shall apply for initial registration within ninety days after formation or within ninety days after the commencement of practicing public accounting in this state. All public accounting firms shall renew their registration triennially. All public accounting firms shall submit with their initial and renewal registration applications all of the following:

(1) A list of the names, addresses, and certificate or registration numbers of all individuals who hold an Ohio permit and who own an equity interest in the public accounting firm or are employed by the public accounting firm;

(2) A list of the names and addresses of each person who does not hold an Ohio permit or a foreign certificate and who owns an equity interest in the public accounting firm if the person's principal place of business is located in this state;

(3) A statement that the public accounting firm and each person who owns an equity interest in the public accounting firm or is employed by the public accounting firm and who does not hold an Ohio permit or a foreign certificate is in compliance with divisions (C) and (D) of this section.

(C) A public accounting firm shall satisfy all of the following requirements in order to register:

(1) Except as provided in division (C)(5) of this section, each partner, shareholder, member, or other person who owns an equity interest in the public accounting firm shall hold an Ohio permit or a foreign certificate.

(2) The public accounting firm shall designate an individual who holds an Ohio permit who shall be responsible for the proper registration of the firm. The public accounting firm shall identify this individual to the board.

(3) Each individual in a public accounting firm who signs any attest report issued from an office of the public accounting firm located in this state shall hold an Ohio permit.

(4) An individual who owns an equity interest in the public accounting firm or is employed by the public accounting firm and who holds an Ohio permit or a foreign certificate, or a qualified firm that owns an equity interest in the public accounting firm, shall assume ultimate responsibility for any attest report issued from an office of the public accounting firm located in this state.

(5) Any person who does not hold an Ohio permit or a foreign certificate and who holds an equity interest in the public accounting firm shall satisfy the conditions set forth in division (D) of this section.

(6) The public accounting firm shall provide for the transfer of the equity interest owned by persons who do not hold an Ohio permit or a foreign certificate to either the public accounting firm or to another person who owns an equity interest in the firm if a person who does not hold an Ohio permit or a foreign certificate withdraws from or ceases to be employed by the public accounting firm. The public accounting firm may make payments in connection with the person's withdrawal from the firm to that person or, if that person is deceased or dissolved, to the person's estate or successor in interest.

(D) A person who does not hold an Ohio permit or a foreign certificate may own an equity interest in a public accounting firm if all of the following conditions are met:

(1) All of the individuals who hold an Ohio permit or a foreign certificate and who own equity interests in the public accounting firm, and qualified firms that own equity interests in the public accounting firm, own, in the aggregate, a majority of the equity interests in the public accounting firm and control the public accounting firm.

(2) The person does not assume or use any titles or designations specified in division (A) of section 4701.14 of the Revised Code. The person may designate or refer to the person as a shareholder, partner, member, principal, owner, or officer of the public accounting firm and also may use any other title that the board authorizes by rule.

(3) The person is not in violation of any standard regarding the character or conduct of that person that the board establishes by rule.

(4) The person's participation in the business of the public accounting firm is the person's principal occupation and consists of providing services to or on behalf of the public accounting firm, and the person is not functioning solely or predominately as a passive investor in the public accounting firm.

(5)

The person meets or exceeds the continuing education requirements that the board establishes by rule.

(6) A person who holds a professional license, registration, or certification issued by this state or another state complies with the requirements of that license, registration, or certification.

(7) The person abides by the code of conduct of the American institute of certified public accountants or a comparable code of professional conduct that the board adopts by rule.

(8) The person complies with all applicable provisions of this chapter and the rules adopted by the board.

(E) A person who owns a voting equity interest in a public accounting firm may not delegate, by proxy or otherwise, the duty to exercise any voting rights to a person that does not hold an Ohio permit or a foreign certificate or to a person that is not a qualified firm.

(F) As a condition for initial or renewal registration of a public accounting firm on and after January 1, 1993, the board, by rule, shall require that each public accounting firm undergo a peer review to determine the public accounting firm's degree of compliance in the practice of public accounting with generally accepted accounting principles, generally accepted auditing standards, and other generally accepted technical standards as defined by the board in rule, unless the public accounting firm meets one of the exceptions in division (J) of this section.

(G) The board shall adopt rules establishing guidelines for peer reviews, and may authorize an agent to administer all or part of the board's peer review program and to assess a reasonable fee to firms to cover the costs incurred by the agent for program administration. The rules shall do all of the following:

(1) Designate a peer review committee consisting of accounting professionals to serve as advisors to the board and to ensure that the board's guidelines are followed.

(2) Require that the peer review be conducted by a reviewer that is both independent of the public accounting firm reviewed and qualified pursuant to board rules;

(3) Require that the standards and practices applied by the reviewer be at least as stringent as those applied by the American institute of certified public accountants;

(4) Prohibit the use or disclosure of information obtained by members of the board or a committee of peer reviewers during or in connection with the peer review process for purposes other than those related to determining the degree of compliance by the public accounting firm with generally accepted accounting principles, generally accepted auditing standards, and other generally accepted technical standards as defined by the board in rule. Division (G)(4) of this section does not apply to the use or disclosure of information that is described in division (K)(3) of this section or that is necessary to comply with any provision of law.

(H)

(1) If a peer review report indicates that a public accounting firm does not comply with standards and practices set forth in the rules adopted by the board , the board, in its discretion, may review the results of the peer review report. If the board, or its authorized peer review program administrator, determines that the public accounting firm does not comply with the standards and practices, it may require both of the following:

(a) Remedial action, which may include any of the following:

(i) Requiring employees of the public accounting firm to complete general or specific continuing professional education courses;

(ii) Requiring the public accounting firm to undergo peer review more frequently than triennially and peer review that is conducted in whole or part under the direct supervision of the board or its designee;

(iii) Any other remedial action specified by the board

.

(b) An affidavit and supporting documentation from the public accounting firm submitted within the time specified by the board indicating completion of required remedial actions.

(2) If the board, or its authorized peer review program administrator, determines that a public accounting firm has not complied with any requirement ordered under division (H) of this section, or if the board determines, after the review of a peer review report, that the public accounting firm has a history of noncompliance with standards and practices set forth in board rules, the board may hold a hearing to determine the extent of the firm's noncompliance. If the board, after conducting the hearing, determines that the public accounting firm does not comply with appropriate standards and practices, the board may issue an order that imposes any disciplinary measure set forth in division (B) of section 4701.16 of the Revised Code.

(3) Notwithstanding divisions (K)(1) and (2) of this section, all matters relating to the procedures for determining compliance with the standards and practices under division (H) (2) of this section are subject to Chapter 119. of the Revised Code, including the notice and conduct of any hearing and the issuance and appeal of any order. Remedial orders made under division (H)(1) of this section are not subject to Chapter 119. of the Revised Code.

(I) The public accounting firm reviewed shall pay for any peer review performed.

(J) The board may exempt a public accounting firm from the requirement to undergo a peer review if the public accounting firm submits to the board a written and notarized statement that the public accounting firm meets at least one of the following grounds for exemption identified in the statement:

(1) Within three years of the date of application for initial or renewal registration, the public accounting firm has completed a peer review acceptable to the board and conducted pursuant to standards not less stringent than the peer review standards promulgated by the American institute of certified public accountants. A peer review that does not comply with standards and practices set forth in the rules adopted by the board and that may subject a public accounting firm to remedial or disciplinary action pursuant to division (H) of this section, does not qualify as an acceptable peer review. The public accounting firm shall submit to the board a copy of the results of the peer review and any additional documentation required by the board. The board shall not require submittal of the working papers related to the peer review process.

(2) Within three years of the date of application for initial or renewal registration, the public accounting firm has completed a peer review acceptable to the board that was conducted in another state or foreign country. The public accounting firm shall submit to the board a copy of the results of the peer review and any additional documentation required by the board, including a detailed report of the procedures and standards applied by the reviewer.

(3) The public accounting firm has never practiced public accounting in this state or any other state or foreign country , will complete a peer review acceptable to the board within eighteen months of initial registration, and will review its registration with the board two years after initial registration as specified in rules the board adopts.

(4) The public accounting firm, on a schedule as required by rule adopted by the board, submits a report to the board that states all of the following:

(a) The public accounting firm does not undertake any engagement that will result in the issuance of an attest report or other engagement that is subject to peer review in accordance with division (F) of this section.

(b)

The public accounting firm agrees to notify the board within ninety days after accepting any engagement that will result in the issuance of any attest report or other engagement that is subject to peer review in accordance with division (F) of this section and will complete a peer review acceptable to the board within one year after the acceptance of an engagement of that nature.

(5) Subject to the board's approval and for good cause as defined in rules the board adopts, the public accounting firm is entitled to an exemption.

(K) In any civil action, arbitration, or administrative proceeding involving a public accounting firm, all of the following shall apply:

(1) The proceedings, records, and work papers of any reviewer, including board members and review committee members, involved in the peer review process are privileged and not subject to discovery, subpoena, or other means of legal process and may not be introduced into evidence.

(2) No reviewer, including board members and review committee members, involved in the peer review process shall be permitted or required to testify as to any matters produced, presented, disclosed, or discussed during or in connection with the peer review process or shall be required to testify to any finding, recommendation, evaluation, opinion, or other actions of those committees or their members.

(3) No privilege exists under this section for either of the following:

(a) Information presented or considered in the peer review process that was otherwise available to the public;

(b) Materials prepared in connection with a particular engagement merely because they subsequently are presented or considered as part of the peer review process.

(L)

(1) If a peer review report indicates that a public accounting firm complies with standards and practices set forth in rules adopted by the board , the board shall destroy all documents and reports related to the peer review within thirty days after the board completes its review of the report.

(2) If a peer review report indicates that a public accounting firm does not comply with those standards and practices set forth in rules adopted by the board, the board shall retain all documents and reports related to the peer review until completion of the next peer review that complies with standards and practices set forth in rules adopted by the board pursuant to division (G) of this section. The board also may use these documents to determine a history of noncompliance with standards and practices in any proceeding held under division (H)(2) of this section.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 03-30-1999



Section 4701.05 - Compensation and expenses of board.

Each member of the accountancy board shall be paid an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day or portion thereof spent in the discharge of his official duties and shall be reimbursed for his actual and necessary expenses incurred in the discharge of such duties.

Effective Date: 10-22-1980

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4701.06 - Requirements for CPA certificate.

The accountancy board shall grant the certificate of "certified public accountant" to any person who satisfies the following requirements:

(A) The person is a resident of this state or has a place of business in this state or, as an employee, is regularly employed in this state. The board may determine by rule circumstances under which the residency requirement may be waived.

(B) The person has attained the age of eighteen years.

(C) The person is of good moral character.

(D) The person meets the following requirements of education and experience:

(1)

(a) Prior to January 1, 2000, graduation with a baccalaureate degree conferred by a college or university recognized by the board, with a concentration in accounting that includes related courses in other areas of business administration, or what the board determines to be substantially the equivalent of the foregoing;

(b) On and after January 1, 2000, graduation with a baccalaureate or higher degree that includes successful completion of one hundred fifty semester hours of undergraduate or graduate education. The board by rule shall specify graduate degrees that satisfy this requirement and also by rule shall require any subjects that it considers appropriate. The total educational program shall include an accounting concentration with related courses in other areas of business administration, as defined by board rule.

(2)

(a) The experience requirement for candidates meeting the educational requirements set forth in division (D)(1)(a) or (b) of this section is one year of experience satisfactory to the board in any of the following:

(i) A public accounting firm;

(ii) Government;

(iii) Business;

(iv) Academia.

(b) Except as provided in division (D)(2)(c) of this section, the experience requirement for any candidate who, on and after January 1, 2000, does not meet the educational requirement set forth in division (D)(1)(b) of this section is four years of experience described in division (D)(2)(a) of this section. The experience requirement for any candidate who, prior to January 1, 2000, does not meet the educational requirement set forth in division (D)(1)(a) of this section is two years of experience described in division (D)(2)(a) of this section.

(c) On and after January 1, 2000, the experience requirement for any candidate who, subsequent to obtaining a baccalaureate or higher degree, other than a baccalaureate or higher degree described in division (D)(1)(b) of this section, successfully completes coursework that meets the educational requirement set forth in division (D)(1)(b) of this section is two years of experience described in division (D)(2)(a) of this section.

(E) The person has passed an examination that is administered in the manner and that covers the subjects that the board prescribes by rule. In adopting the relevant rules, the board shall ensure to the extent possible that the examination, the examination process, and the examination's passing standard are uniform with the examinations, examination processes, and examination passing standards of all other states and may provide for the use of all or parts of the uniform certified public accountant examination and advisory grading service of the American institute of certified public accountants. The board may contract with third parties to perform administrative services that relate to the examination and that the board determines are appropriate in order to assist the board in performing its duties in relation to the examination. None of the educational requirements specified in division (D) of this section apply to a candidate who has a PA registration, but the experience requirement for the candidate who does not meet those educational requirements is four years of the experience described in division (D)(2)(a) of this section. Prior to January 1, 2000, the board shall waive the educational requirement set forth in division (D)(1)(a) of this section for any candidate if it finds that the candidate has attained the equivalent education by attendance at a business school, by self-study, or otherwise, and if it is satisfied from the results of special examinations that the board gives the candidate to test the candidate's educational qualifications that the candidate is as well equipped, educationally, as if the candidate met the applicable educational requirement specified in division (D)(1)(a) of this section. On and after January 1, 2000, the board shall waive the educational requirement set forth in division (D)(1)(b) of this section for any candidate if the board finds that the candidate has obtained from an accredited college or university approved by the board, either an associate degree or a baccalaureate degree, other than a baccalaureate degree described in division (D)(1)(b) of this section, with a concentration in accounting that includes related courses in other areas of business administration, and if the board is satisfied from the results of special examinations that the board gives the candidate to test the candidate's educational qualification that the candidate is as well equipped, educationally, as if the candidate met the applicable educational requirement specified in division (D)(1)(b) of this section. The board shall provide by rule for the general scope of any special examinations for a waiver of the educational requirements under division (D)(1)(a) or (b) of this section and may obtain any advice and assistance that it considers appropriate to assist it in preparing and grading those special examinations. The board may use any existing examinations or may prepare any number of new examinations to assist in determining the equivalent training of a candidate. The board by rule shall prescribe any special examinations for a waiver of the educational requirements under division (D)(1)(a) or (b) of this section and the passing score required for each examination. The board shall hold the examination referred to in division (E) of this section and the special examinations for a waiver of the educational requirements under division (D)(1)(a) or (b) of this section as often as the board determines to be desirable, but the examination referred to in division (E) of this section shall be held not less frequently than once each year. The board by rule may provide for granting credit to a candidate for satisfactory completion of an examination that a licensing authority of another state gave in one or more of the subjects referred to in division (E) of this section. A candidate who has met the educational requirements, or with respect to whom they either do not apply or have been waived, is eligible to take the examination referred to in division (E) of this section without waiting until the candidate meets the experience requirements, provided the candidate also meets the requirements of divisions (A) and (C) of this section. A candidate for the certificate of certified public accountant who has successfully completed the examination under division (E) of this section has no status as a certified public accountant, unless and until the candidate has the requisite experience and has received a certificate as a certified public accountant. The board shall determine and charge a fee for issuing the certificate that is adequate to cover the expense. The board by rule may prescribe the terms and conditions under which a candidate who passes part but not all of the examination may retake the examination. It also may provide by rule for a reasonable waiting period for a candidate's reexamination. The applicable educational and experience requirements under division (D) of this section shall be those in effect on the date on which the candidate first sits for the examination. The board shall charge a candidate a reasonable fee, to be determined by the board, that is adequate to cover all rentals, compensation for proctors, and other administrative expenses of the board related to examination or reexamination, including the expenses of procuring and grading the examination provided for in division (E) of this section and for any special examinations for a waiver of the educational requirements under division (D)(1)(a) or (b) of this section. Fees for reexamination under division (E) of this section shall be charged by the board in amounts determined by it. The applicable fees shall be paid by the candidate at the time the candidate applies for examination or reexamination. Any person who has received from the board a certificate as a certified public accountant and who holds an Ohio permit shall be styled and known as a "certified public accountant" and also may use the abbreviation "CPA." The board shall maintain a list of certified public accountants. Any certified public accountant also may be known as a "public accountant."

Persons who, on the effective date of an amendment of this section, held certified public accountant certificates previously issued under the laws of this state shall not be required to obtain additional certificates under this section but shall otherwise be subject to all provisions of this section, and those previously issued certificates, for all purposes, shall be considered certificates issued under this section and subject to its provisions. The board may waive the examination under division (E) of this section and, upon payment of a fee determined by it, may issue a certificate as a "certified public accountant" to any person who possesses the qualifications specified in divisions (A), (B), and (C) of this section and what the board determines to be substantially the equivalent of the applicable qualifications under division (D) of this section and who is the holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any state, or is the holder of a certificate, license, or degree in a foreign country that constitutes a recognized qualification for the practice of public accounting in that country, that is comparable to that of a certified public accountant of this state, and that is then in full force and effect.

Effective Date: 09-29-1999



Section 4701.061 - Alternative requirements for CPA certificate.

Notwithstanding anything to the contrary in section 4701.06 of the Revised Code, the accountancy board shall grant a certificate of "certified public accountant" to any public accountant who meets all the following requirements:

(A) The public accountant applies to the board for the certificate under this section.

(B) At the time of application and the time that the certificate is granted, the public accountant holds an Ohio permit.

(C) At the time of application, any public accounting firm that employs the public accountant or in which the public accountant has an interest is registered and meets the applicable peer review requirements of the board under section 4701.04 of the Revised Code.

(D) For not less than one hundred twenty months, the public accountant has held an Ohio permit and has completed and reported to the board all applicable continuing education hours required by section 4701.11 of the Revised Code and the rules adopted pursuant to that section.

Effective Date: 03-30-1999



Section 4701.07 - Requirements for public accountant registration.

The accountancy board shall register as a public accountant any person who meets all the following requirements:

(A) The person is a resident of this state or has a place of business in this state.

(B) The person has attained the age of eighteen years.

(C) The person is of good moral character.

(D) The person holds a baccalaureate or higher degree conferred by a college or university recognized by the board, with a concentration in accounting, or with what the board determines to be substantially the equivalent of the foregoing; or with a nonaccounting concentration supplemented by what the board determines to be substantially the equivalent of an accounting concentration, including related courses in other areas of business administration. The board may waive the educational requirement for any candidate if it finds that the candidate has attained the equivalent education by attendance at a business school or two-year college, by self-study, or otherwise, and if it is satisfied from the result of a special written examination that the board gives the candidate to test the candidate's educational qualifications that the candidate is as well equipped, educationally, as if the candidate met the applicable educational requirement specified in this division. The board may provide by rule for the general scope of these examinations and may obtain any advice and assistance that it considers appropriate to assist it in preparing and grading the special examinations. The board may use any existing examinations or may prepare any number of new examinations to assist it in determining the equivalent training of a candidate. The board by rule may prescribe the special examinations and the passing score required for each examination.

(E) The person has completed two years of public accounting experience, satisfactory to the board, in any state in practice as a public accountant or in any state in employment as a staff accountant by anyone practicing public accounting, or other experience in private or governmental accounting that, in the opinion of the board, will be the equivalent of that public accounting practice, or any combination of those types of experience, except that the experience requirement is only one year of the experience described in this division for any candidate holding a master's degree in accounting or business administration from a college or university recognized by the board, if the candidate has satisfactorily completed the number of credit hours in accounting, business administration, economics, and any related subjects that the board determines to be appropriate and if either of the following applies:

(1) The person has passed the uniform national society of public accountants examination or a comparable examination approved by the public accountant members of the accountancy board.

(2) The person has passed the accounting practice and auditing sections of the uniform CPA examination. The examination described in division (E)(1) of this section shall be held by the board and shall take place as often as the board determines but shall not be held less frequently than once each year. The board shall charge a candidate an application fee, to be determined by the board, that is adequate to cover all rentals, compensation for proctors, and other expenses of the board related to examination or reexamination except the expenses of procuring and grading the examination. In addition, the board shall charge the candidate an examination fee to be determined by the board, that is adequate to cover the expense of procuring and grading the examination. Fees for reexamination under division (E) of this section also shall be charged by the board in amounts determined by it to be adequate to cover the expenses of procuring and grading the examinations. The applicable fees shall be paid by the candidate at the time the candidate applies for examination or reexamination.

(F) The person applied, on or before April 16, 1993, for registration as a public accountant. The board shall determine and charge a fee for registration under this section that is adequate to cover the expense. The board in each case shall determine whether the applicant is eligible for registration. Any individual who is so registered and who holds an Ohio permit shall be styled and known as a "public accountant" and may use the abbreviation "PA."

A person who, on the effective date of an amendment of this section, holds a valid registration as a public accountant issued under the laws of this state shall not be required to obtain additional registration under this section but shall otherwise be subject to all provisions of this section. That registration, for all purposes, shall be considered a registration issued under this section and subject to its provisions.

Effective Date: 03-30-1999



Section 4701.08 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The accountancy board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4701.06, 4701.061, 4701.07, 4701.09, or 4701.10 of the Revised Code.

Effective Date: 04-16-1993; 2007 HB104 03-24-2008



Section 4701.09 - Foreign applicants.

The accountancy board may, in its discretion, upon the payment of a fee not to exceed seventy-five dollars, permit the registration of any person of good moral character who is the holder of a certificate, license, or degree in a foreign country constituting a recognized qualification for the practice of public accounting in such country. A person so registered shall use only the title under which he is generally known in his own country, followed by the name of the country from which he received his certificate, license, or degree.

Effective Date: 09-30-1974



Section 4701.10 - Issuing permits to practice.

(A) The accountancy board, upon application, shall issue Ohio permits to practice public accounting to holders of the CPA certificate or the PA registration. Subject to division (H)(1) of this section, there shall be a triennial Ohio permit fee in an amount to be determined by the board not to exceed one hundred fifty dollars. All Ohio permits shall expire on the last day of December of the year assigned by the board and, subject to division (H)(1) of this section, shall be renewed triennially for a period of three years by certificate holders and registrants in good standing upon payment of a triennial renewal fee not to exceed one hundred fifty dollars.

(B) The accountancy board may issue Ohio registrations to holders of the CPA certificate and the PA registration who are not engaged in the practice of public accounting. Such persons shall not convey to the general public that they are actively engaged in the practice of public accounting in this state. Subject to division (H)(1) of this section, there shall be a triennial Ohio registration fee in an amount to be determined by the board but not exceeding fifty-five dollars. All Ohio registrations shall expire on the last day of December of the year assigned by the board and, subject to division (H)(1) of this section, shall be renewed triennially for a period of three years upon payment by certificate holders and registrants in good standing of a renewal fee not to exceed fifty-five dollars.

(C) Any person who receives a CPA certificate and who applies for an initial Ohio permit or Ohio registration more than sixty days after issuance of the CPA certificate may, at the board's discretion, be subject to a late filing fee not exceeding one hundred dollars.

(D) Any person to whom the board has issued an Ohio permit who is engaged in the practice of public accounting and who fails to renew the permit by the expiration date shall be subject to a late filing fee not exceeding one hundred dollars for each full month or part of a month after the expiration date in which such person did not possess a permit, up to a maximum of one thousand two hundred dollars. The board may waive or reduce the late filing fee for just cause upon receipt of a written request from such person.

(E) Any person to whom the board has issued an Ohio permit or Ohio registration who is not engaged in the practice of public accounting and who fails to renew the permit or registration by the expiration date shall be subject to a late filing fee not exceeding fifty dollars for each full month or part of a month after the expiration date in which such person did not possess a permit or registration, up to a maximum of three hundred dollars. The board may waive or reduce the late filing fee for just cause upon receipt of a written request from such person.

(F) Failure of a CPA certificate holder or PA registration holder to apply for either an Ohio permit or an Ohio registration within one year from the expiration date of the Ohio permit or Ohio registration last obtained or renewed, or one year from the date upon which the CPA certificate holder was granted a CPA certificate, shall result in suspension of the CPA certificate or PA registration until all fees required under divisions (D) and (E) of this section have been paid, unless the board determines the failure to have been due to excusable neglect. In that case, the fee for the issuance or renewal of the Ohio permit or Ohio registration, as the case may be, shall be the amount that the board shall determine, but not in excess of fifty dollars plus the fee for each triennial period or part of a period the certificate holder or registrant did not have either an Ohio permit or an Ohio registration.

(G) The board by rule may exempt persons from the requirement of holding an Ohio permit or Ohio registration for specified reasons, including, but not limited to, retirement, health reasons, military service, foreign residency, or other just cause.

(H)

(1) The board by rule:

(a) May provide for the issuance of Ohio permits and Ohio registrations for less than three years' duration at prorated fees;

(b) Shall add a surcharge to the Ohio permit and Ohio registration fee imposed pursuant to this section of at least fifteen dollars but no more than thirty dollars for a three-year Ohio permit or Ohio registration, at least ten dollars but no more than twenty dollars for a two-year Ohio permit or Ohio registration, and at least five dollars but no more than ten dollars for a one-year Ohio permit or Ohio registration.

(2) Each quarter, the board, for the purpose provided in section 4743.05 of the Revised Code, shall certify to the director of budget and management the number of Ohio permits and Ohio registrations issued or renewed under this chapter during the preceding quarter and the amount equal to that number times the amount of the surcharge added to each Ohio permit and Ohio registration fee by the board under division (H)(1) of this section.

Effective Date: 09-05-2001



Section 4701.11 - Continuing education.

The accountancy board may adopt rules requiring that each applicant for an Ohio permit shall have demonstrated to the satisfaction of the board that the applicant has maintained a high level of professional competence by the completion of programs of continuing education satisfactory to the board during the period immediately prior to the application for the permit. The board shall not require more than one hundred twenty hours of those programs over any three-year period for applicants possessing an Ohio permit. For purposes of this section, the board shall not approve any continuing education courses for which fees are charged and that are sponsored by an accounting association in this state unless those courses are open to all persons registered or certified under this chapter and unless the fees charged are reasonable for all persons desiring to take the courses. The board may issue an Ohio permit for less than three years to any person who is unable to complete continuing education hours required for renewal of a triennial Ohio permit for good cause, as established by rule. The Ohio permit shall be conditioned upon the completion of all required continuing education hours during the period for which the Ohio permit is issued.

Effective Date: 03-30-1999



Section 4701.12 - Advertisements.

The display or uttering by a person of a card, sign, advertisement, or other printed, engraved, or written instrument or device, bearing a person's name in conjunction with the words "certified public accountant" or any abbreviation of those words, or "public accountant" or any abbreviation of those words, shall be prima-facie evidence in any action brought under section 4701.18 or 4701.99 of the Revised Code that the person whose name is so displayed caused or procured the display or uttering of that card, sign, advertisement, or other printed, engraved, or written instrument or device, and that the person is holding self out to be a certified public accountant or a public accountant holding an Ohio permit. In any action, evidence of the commission of a single act prohibited by this section shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.

Effective Date: 03-30-1999



Section 4701.13 - Publication of annual register.

The accountancy board shall publish annually a printed register. The printed register shall contain in separate lists the names and business addresses of all certified public accountants and public accountants holding Ohio permits as of the date of preparation of the register.

Effective Date: 03-30-1999



Section 4701.14 - Unauthorized practice.

(A) Except as permitted by rules adopted by the accountancy board, no individual shall assume or use the title or designation "certified public accountant," "certified accountant," "chartered accountant," "enrolled accountant," "licensed accountant," or "registered accountant," or any other title or designation likely to be confused with "certified public accountant," or any of the abbreviations "CPA," "PA," "CA," "EA," "LA," or "RA," or similar abbreviations likely to be confused with "CPA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the individual is a certified public accountant, unless the individual holds a CPA certificate and holds an Ohio permit. However, an individual who possesses a foreign certificate, has registered under section 4701.09 of the Revised Code, and holds an Ohio permit may use the title permitted under the laws of the individual's other licensing jurisdiction, followed by the name of the jurisdiction.

(B) Except as permitted by rules adopted by the board, no individual shall assume or use the title or designation "public accountant," "certified public accountant," "certified accountant," "chartered accountant," "enrolled accountant," "registered accountant," or "licensed accountant," or any other title or designation likely to be confused with "public accountant," or any of the abbreviations "PA," "CPA," "CA," "EA," "LA," or "RA," or similar abbreviations likely to be confused with "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the individual is a public accountant, unless the individual holds a PA registration and holds an Ohio permit, or unless the individual holds a CPA certificate. An individual who holds a PA registration and an Ohio permit may hold self out to the public as an "accountant" or "auditor."

(C) Except as provided in divisions (C)(1), (2), (3), and (4) of this section, no partnership, professional association, corporation-for-profit, limited liability company, or other business organization not addressed in this section that is practicing public accounting in this state shall assume or use the title or designation "certified public accountant," "public accountant," "certified accountant," "chartered accountant," "enrolled accountant," "licensed accountant," "registered accountant," or any other title or designation likely to be confused with "certified public accountant" or "public accountant," or any of the abbreviations "CPA," "PA," "CA," "EA," "RA," or "LA," or similar abbreviations likely to be confused with "CPA" or "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the business organization is a public accounting firm.

(1)

(a) A partnership may assume or use the title or designation "certified public accountant," the abbreviation "CPA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the partnership is composed of certified public accountants if it is a registered firm, if a majority of its partners who are individuals hold a CPA certificate or a foreign certificate, and if a majority of the owners of any qualified firm that is a partner hold a CPA certificate or a foreign certificate.

(b) A partnership may assume or use the title or designation "public accountant," the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the partnership is composed of public accountants if it is a registered firm, if a majority of its partners who are individuals hold a PA registration, a CPA certificate, or a foreign certificate, and if a majority of the owners of any qualified firm that is a partner hold a PA registration, a CPA certificate, or a foreign certificate.

(2)

(a) A professional association incorporated under Chapter 1785. of the Revised Code may assume or use the title or designation "certified public accountant," the abbreviation "CPA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the professional association is composed of certified public accountants if it is a registered firm, if a majority of its shareholders who are individuals hold a CPA certificate or a foreign certificate, and if a majority of the owners of any qualified firm that is a shareholder hold a CPA certificate or a foreign certificate.

(b) A professional association incorporated under Chapter 1785. of the Revised Code may assume or use the title or designation "public accountant," the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the professional association is composed of public accountants if it is a registered firm, if a majority of its shareholders who are individuals hold a PA registration, a CPA certificate, or a foreign certificate, and if a majority of the owners of any qualified firm that is a shareholder hold a PA registration, a CPA certificate, or a foreign certificate.

(3)

(a) A corporation-for-profit incorporated under Chapter 1701. of the Revised Code may assume or use the title or designation "certified public accountant," the abbreviation "CPA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the corporation is composed of certified public accountants if it is a registered firm, if a majority of its shareholders who are individuals hold a CPA certificate or a foreign certificate, and if a majority of the owners of any qualified firm that is a shareholder hold a CPA certificate or a foreign certificate.

(b) A corporation incorporated under Chapter 1701. of the Revised Code may assume or use the title or designation "public accountant," the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the corporation is composed of public accountants if it is a registered firm, if a majority of the shareholders who are individuals hold a PA registration, a CPA certificate, or a foreign certificate, and if a majority of the owners of any qualified firm that is a shareholder hold a PA registration, a CPA certificate, or a foreign certificate.

(4)

(a) A limited liability company organized under Chapter 1705. of the Revised Code may assume or use the title or designation "certified public accountant," the abbreviation "CPA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the limited liability company is composed of certified public accountants if it is a registered firm, if a majority of its members who are individuals hold a CPA certificate or a foreign certificate, and if a majority of the owners of any qualified firm that is a member hold a CPA certificate or a foreign certificate.

(b) A limited liability company organized under Chapter 1705. of the Revised Code may assume or use the title or designation "public accountant," the abbreviation "PA," or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the limited liability company is composed of public accountants if it is a registered firm, if a majority of the members who are individuals hold a PA registration, CPA certificate, or a foreign certificate, and if a majority of the owners of any qualified firm that is a member hold a PA registration, a CPA certificate, or a foreign certificate.

(D) No individual shall sign, affix, or associate the individual's name or any trade or assumed name used by the individual in the individual's profession or business to any attest report with any wording indicating that the individual is an accountant or auditor, or with any wording accompanying or contained in the attest report that indicates that the individual has expert knowledge in accounting or auditing or expert knowledge regarding compliance with conditions established by law or contract, including, but not limited to, statutes, ordinances, regulations, grants, loans, and appropriations, unless the individual holds an Ohio permit. However, this division does not prohibit any officer, employee, partner, or principal of any organization from affixing the officer's, employee's, partner's, or principal's signature to any statement or report in reference to the financial affairs of that organization with any wording designating the position, title, or office that the individual holds in that organization. This division also does not prohibit any act of a public official or public employee in the performance of the public official's or public employee's duties.

(E) No person shall sign, affix, or associate the name of a partnership, limited liability company, professional association, corporation-for-profit, or other business organization not addressed in this section to any attest report with any wording accompanying or contained in the attest report that indicates that the partnership, limited liability company, professional association, corporation-for-profit, or other business organization is composed of or employs accountants or auditors or persons having expert knowledge in accounting or auditing or expert knowledge regarding compliance with conditions established by law or contract, including, but not limited to, statutes, ordinances, regulations, grants, loans, and appropriations, unless the partnership, limited liability company, professional association, corporation-for-profit, or other business organization is a registered firm.

(F) No individual who does not hold an Ohio permit shall hold self out to the public as an "accountant" or "auditor" by use of either or both of those words on any sign, card, or letterhead, in any advertisement or directory, or otherwise, without indicating on the sign, card, or letterhead, in the advertisement or directory, or in the other manner of holding out that the person does not hold an Ohio permit. An individual who holds a CPA certificate and an Ohio permit may hold self out to the public as an "accountant" or "auditor." However, this division does not prohibit any officer, employee, partner, or principal of any organization from describing self by the position, title, or office the person holds in that organization. This division also does not prohibit any act of a public official or public employee in the performance of the public official's or public employee's duties.

(G) No partnership, professional association, corporation-for-profit, limited liability company, or other business organization not addressed in this section that is not entitled to assume or use the title "certified public accountant" or "public accountant" under division (C) of this section shall hold itself out to the public as a partnership, professional association, corporation-for-profit, limited liability company, or other business organization not addressed in this section as being composed of or employing "accountants" or "auditors" by use of either or both of those words on any sign, card, or letterhead, in any advertisement or directory, or otherwise, without indicating on the sign, card, or letterhead, in the advertisement or directory, or in the other manner of holding out that the partnership, professional association, corporation-for-profit, limited liability company, or other business organization is not a registered firm and is not permitted by law to practice as a public accounting firm.

(H) No person shall assume or use the title or designation "certified public accountant" or "public accountant" in conjunction with names indicating or implying that there is a partnership or in conjunction with the designation "and Company" or "and Co." or a similar designation if, in any of those cases, there is in fact no bona fide partnership entitled to designate itself as a partnership of certified public accountants under division (C)(1)(a) of this section or as a partnership of public accountants under division (C)(1)(b) of this section. However, a sole proprietor or partnership that was on October 22, 1959, or a corporation that on or after September 30, 1974, has been, lawfully using a title or designation of those types in conjunction with names or designations of those types, may continue to do so if the sole proprietor, partnership, or corporation otherwise complies with this section.

(I)

(1) Notwithstanding any other provision of this chapter, an individual whose principal place of business is not in this state and who holds a valid foreign certificate as a certified public accountant shall be presumed to have qualifications substantially equivalent to this state's CPA requirements and shall have all of the privileges of a holder of a CPA certificate and an Ohio permit without the need to obtain a CPA certificate and an Ohio permit if the accountancy board has found and has specified in its rules adopted pursuant to division (A) of section 4701.03 of the Revised Code that the CPA requirements of the state that issued the individual's foreign certificate are substantially equivalent to this state's CPA requirements.

(2) Any individual exercising the privilege afforded under division (I)(1) of this section hereby consents and is subject, as a condition of the grant of the privilege, to all of the following:

(a) The personal and subject matter jurisdiction of the accountancy board;

(b) All practice and disciplinary provisions of this chapter and the accountancy board's rules;

(c) The appointment of the board that issued the individual's foreign certificate as the individual's agent upon whom process may be served in any action or proceeding by the accountancy board against the individual.

(3) The holder of a CPA certificate and an Ohio permit who offers or renders attest services or uses the holder's CPA title in another state shall be subject to disciplinary action in this state for an act committed in the other state for which the holder of a foreign certificate issued by the other state would be subject to discipline in the other state.

(4) The holder of a foreign certificate who offers or renders attest services or uses a CPA title or designation in this state pursuant to the privilege afforded by division (I)(1) of this section shall be subject to disciplinary action in this state for any act that would subject the holder of a CPA certificate and an Ohio permit to disciplinary action in this state.

Effective Date: 03-30-1999



Section 4701.15 - Employees.

Nothing contained in sections 4701.01 to 4701.19, inclusive, of the Revised Code, shall prohibit any person not a certified public accountant or public accountant from serving as an employee of, or an assistant to, a certified public accountant or public accountant or partnership composed of certified public accountants or public accountants or a foreign accountant registered under section 4701.09 of the Revised Code; provided that such employee or assistant does not issue any accounting or financial statement over his name. Nothing contained in sections 4701.01 to 4701.19, inclusive of the Revised Code, shall prohibit a certified public accountant or a registered public accountant of another state, or any accountant who holds a certificate, degree, or license in a foreign country, constituting a recognized qualification for the practice of public accounting in such country, from temporarily practicing in this state on professional business incident to his regular practice outside the state; provided, that such temporary practice is conducted in conformity with the regulations and rules of professional conduct promulgated by the accountancy board.

Effective Date: 01-10-1961



Section 4701.16 - Disciplinary actions.

(A) After notice and hearing as provided in Chapter 119. of the Revised Code, the accountancy board may discipline as described in division (B) of this section a person holding an Ohio permit, an Ohio registration, a firm registration, a CPA certificate, or a PA registration or any other person whose activities are regulated by the board for any one or any combination of the following causes:

(1) Fraud or deceit in obtaining a firm registration or in obtaining a CPA certificate, a PA registration, an Ohio permit, or an Ohio registration;

(2) Dishonesty, fraud, or gross negligence in the practice of public accounting;

(3) Violation of any of the provisions of section 4701.14 of the Revised Code;

(4) Violation of a rule of professional conduct promulgated by the board under the authority granted by this chapter;

(5) Conviction of a felony under the laws of any state or of the United States;

(6) Conviction of any crime, an element of which is dishonesty or fraud, under the laws of any state or of the United States;

(7) Cancellation, revocation, suspension, or refusal to renew authority to practice as a certified public accountant, a public accountant, or a public accounting firm by any other state, for any cause other than failure to pay registration fees in that other state;

(8) Suspension or revocation of the right to practice before any state or federal agency;

(9) Failure of a holder of a CPA certificate or PA registration to obtain an Ohio permit or an Ohio registration, or the failure of a public accounting firm to obtain a firm registration;

(10) Conduct discreditable to the public accounting profession or to the holder of an Ohio permit, Ohio registration, or foreign certificate;

(11) Failure of a public accounting firm to comply with section 4701.04 of the Revised Code.

(B) For any of the reasons specified in division (A) of this section, the board may do any of the following:

(1) Revoke, suspend, or refuse to renew any CPA certificate or PA registration or any Ohio permit, Ohio registration, or firm registration;

(2) Disqualify a person who is not a holder of an Ohio permit or a foreign certificate from owning an equity interest in a public accounting firm or qualified firm;

(3) Publicly censure a registered firm or a holder of a CPA certificate, a PA registration, an Ohio permit, or an Ohio registration;

(4) Levy against a registered firm or a holder of a CPA certificate, a PA registration, an Ohio permit, or an Ohio registration a penalty or fine not to exceed five thousand dollars for each offense. Any fine shall be reasonable and in relation to the severity of the offense.

(5) In the case of violations of division (A)(2) or (4) of this section, require completion of remedial continuing education programs prescribed by the board in addition to those required by section 4701.11 of the Revised Code;

(6) In the case of violations of division (A)(2) or (4) of this section, require the holder of a CPA certificate, PA registration, or firm registration to submit to a peer review by a professional committee designated by the board, which committee shall report to the board concerning that holder's compliance with generally accepted accounting principles, generally accepted auditing standards, or other generally accepted technical standards;

(7) Revoke or suspend the privileges to offer or render attest services in this state or to use a CPA title or designation in this state of an individual who holds a foreign certificate.

(C) If the board levies a fine against or suspends the certificate of a person or registration of a person or firm for a violation of division (A)(2) or (4) of this section, it may waive all or any portion of the fine or suspension if the holder of the CPA certificate, PA registration, or firm registration complies fully with division (B)(5) or (6) of this section.

Effective Date: 09-05-2001



Section 4701.17 - Reissuance of revoked certificate.

Upon application in writing and after hearing pursuant to notice, the accountancy board may reissue or reinstate a certificate to a certified public accountant whose certificate has been revoked or suspended or reregister anyone whose registration has been revoked or suspended. The board may require a reasonable waiting period, commensurate with the offense, before a certificate holder or registrant whose certificate or registration has been revoked or suspended may apply to have the certificate or registration reissued or reinstated. The board may require compliance with any or all requirements of section 4701.06 of the Revised Code, including the taking of any examination described in division (E) of that section as a prerequisite for recertification. The board may require compliance with any or all of the requirements of section 4701.07 of the Revised Code, including the taking of any examination described in division (E) of that section as a prerequisite for reregistration.

Effective Date: 10-22-1980



Section 4701.18 - Injunctions.

Whenever in the judgment of the accountancy board any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of section 4701.14 of the Revised Code, the board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the board that such person has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court without bond.

Effective Date: 01-10-1961



Section 4701.19 - Records.

(A) All statements, records, schedules, working papers, and memoranda made by a certified public accountant or public accountant incident to or in the course of professional service to clients by the accountant, except reports submitted by a certified public accountant or public accountant to a client, shall be and remain the property of the accountant in the absence of an express agreement between the accountant and the client to the contrary. No statement, record, schedule, working paper, or memorandum of that nature shall be sold, transferred, or bequeathed without the consent of the client or the client's personal representative or assignee to any person other than one or more surviving partners or new partners of the accountant.

(B) The statements, records, schedules, working papers, and memoranda made by a certified public accountant or public accountant incident to or in the course of performing an audit of a public office or private entity, except reports submitted by the accountant to the client, are not a public record. Statements, records, schedules, working papers, and memoranda that are so made in an audit by a certified public accountant or public accountant and that are in the possession of the auditor of state also are not a public record. As used in this division, "public record" has the same meaning as in section 149.43 of the Revised Code.

Effective Date: 03-30-1999



Section 4701.20 - Depositing receipts.

All receipts of the accountancy board shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund, except that any payment made to the board in connection with an application for examination or for a permit, registration, or certificate shall be deposited only after the board approves the application. In the event the application is not approved, the board shall return the payment to the applicant. All vouchers of the board shall be approved by the board president or executive secretary, or both, as authorized by the board.

Effective Date: 09-16-1998



Section 4701.21 - Fees in excess of statutory amounts.

The accountancy board, subject to the approval of the controlling board and except for fees required to be established by the board at amounts "adequate" to cover designated expenses, may establish fees in excess of the amounts provided in sections 4701.01 to 4701.99 of the Revised Code, provided that such fees do not exceed the amounts permitted by these sections by more than fifty per cent.

Effective Date: 07-01-1982



Section 4701.22 - Written examination designed to determine competency.

Whenever any statute, regulation or rule requires that any report, financial statement, or document for any department, division, board, commission, or agency of this state or any political subdivision thereof be prepared by a certified public accountant, such requirement shall be construed to mean public accountant or certified public accountant. Except that to certify financial statements for qualification of contractors for the department of transportation, a public accountant holding a valid registration issued in this state must have certified a financial statement submitted to the department of transportation by an applicant contractor for the previous year, or furnish evidence that he has received a passing score as the result of a written examination designed to determine competency, prescribed and administered by the accountancy board of Ohio.

Effective Date: 09-30-1974



Section 4701.26 - Certified public accountant education assistance program - fund.

(A) As used in this section:

(1) "Accounting education program" means a course of study that satisfies the requirements set forth in rules adopted by the accountancy board.

(2) "Enrolls" or "enrolled" means that the scholarship applicant has registered for classes and has paid at least a portion of the tuition or fees.

(3) "Fifth year" means any time after an applicant's completion of a minimum number of semester or quarter hours as prescribed by the board by rule.

(4) "Other students" means students who demonstrate a financial need as determined by the certified public accountant education assistance advisory committee.

(B) The accountancy board shall establish the certified public accountant education assistance program, the purpose of which is to provide, on and after January 1, 1998, scholarships to minority and other students enrolled in their fifth year of an accounting education program at institutions approved by the board by rule adopted in accordance with Chapter 119. of the Revised Code.

(C) There is hereby created in the state treasury the certified public accountant education assistance fund, which shall consist of all money transferred to it pursuant to section 4743.05 of the Revised Code and all investment earnings of the fund. The fund shall be used by the board to provide scholarships and to pay costs related to the administration of the program in accordance with division (B) of this section.

(D) The board shall adopt rules in accordance with Chapter 119. of the Revised Code to establish all of the following:

(1) Eligibility criteria for receipt of a scholarship;

(2) Scholarship application procedures;

(3) The amounts in which scholarships may be provided and the total amount that may be provided to an individual;

(4) The total amount of scholarships that can be made each year;

(5) The percentage of the money in the fund that must remain in the fund at all times as a fund balance;

(6) The means by which the program may be used to recruit individuals, including high school students, who are members of minority groups to enter an accounting education program or the accounting profession;

(7) The means by which other matters incidental to the operation of the program may be approved, including the authorization of necessary expenses incurred in the operation of the program.

(E) The receipt of a scholarship under this section shall not affect a student's eligibility for any other assistance, or the amount of that assistance, but the rules of the board may provide for taking other assistance received into consideration when determining a student's eligibility for a scholarship under this section.

Effective Date: 12-02-1996



Section 4701.27 - [Repealed].

Effective Date: 12-02-1996



Section 4701.28 - Effect of child support default on certificate or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the accountancy board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4701.29 - Conduct of investigations.

(A) The accountancy board may investigate whether a person has violated any provision of this chapter or rule adopted under it before commencing a disciplinary proceeding pursuant to section 4701.16 of the Revised Code or taking legal action pursuant to section 4701.18 of the Revised Code. An investigation under this section is not subject to Chapter 119. of the Revised Code. The board may appoint a committee of board members or staff employed by the board to conduct an investigation. notwithstanding any statute or rule to the contrary, a board member who participates in an investigation may participate actively in any hearing or proceeding to the same extent as a board member who did not participate in the investigation.

(B) During an investigation, the board may administer oaths, order the taking of depositions, issue subpoenas, compel the attendance and testimony of a person at a deposition, and compel the production of any form of documentary evidence or record. Subpoenas and orders to compel under this section may be served by a designee of the board or by certified mail, return receipt requested, to the residence or place of business of the individual, professional association, firm, corporation, partnership, sole proprietorship, limited liability company, or other business organization named in the subpoena or order.

(C)

(1) Any witness who appears in response to a subpoena of the board may request, and shall receive within a reasonable time after making the request, the fees and mileage provided for under section 119.094 of the Revised Code.

(2) If a person fails to comply with a subpoena or order issued by the board under this section, the board may apply to the Franklin county court of common pleas for an order compelling compliance with the board's subpoena or order. Upon application by the board and upon evidence of the person's failure to comply, the court shall compel the appearance of the persons or the production of the documents named in the board's subpoena or order in accordance with the Rules of Civil Procedure. The court also may issue any contempt citation and sanction the court deems appropriate.

(D) The investigative proceedings of the board under this section are not a public record under section 149.43 of the Revised Code, are confidential, and are not subject to discovery in any civil or administrative action or proceeding.

Effective Date: 03-30-1999; 2008 HB525 07-01-2009



Section 4701.30 - Compliance with law regarding sanctions for human trafficking.

The accountancy board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4701.99 - Penalty.

Whoever violates section 4701.14 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 09-30-1974






Chapter 4703 - ARCHITECTS

Section 4703.01 - State board of examiners of architects.

The governor shall appoint an architects board, which shall be composed of five architects who have been in active practice in the state for not less than ten years previous to their appointment. At the expiration of the term of office of each of the members the governor shall, with the advice and consent of the senate appoint a successor. Terms of office shall be for five years, commencing on the third day of October and ending on the second day of October. Each member shall hold office from the date of appointment until the end of the term for which appointed. The governor may, upon bona fide complaint and for good cause shown, after ten days' notice to the member against whom charges may be filed, and after opportunity for hearing, remove any member of said board for inefficiency, neglect of duty, or malfeasance in office. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The members of said board shall, before entering upon the discharge of their duties, subscribe to and file with the secretary of state the constitutional oath of office.

Effective Date: 08-21-1973; 2008 SB225 06-20-2008



Section 4703.02 - Board organization - examinations.

The architects board shall organize by electing from its membership a president and a secretary, and also a vice-president and an assistant secretary, who shall act during absence or disability of the president or secretary respectively. The board shall adopt all necessary rules, regulations, and bylaws, not inconsistent with sections 4703.01 to 4703.19 of the Revised Code and the constitutions and laws of this state or of the United States, to govern its times and places of meeting for organization and reorganization, for the holding of examinations, and for fixing the length of the term of its officers. The board, under Chapter 119. of the Revised Code, may adopt, promulgate, and enforce rules governing the standards of education, service, conduct, and practice to be followed in the practice of the profession of architecture in the state, including rules for the enforcement of sections 4703.01 to 4703.19 of the Revised Code. The board shall include among the rules adopted governing the standards of practice, requirements regarding financial responsibility and professional liability insurance. The board may adopt rules pertaining to the satisfactory completion of continuing education requirements. If the board adopts rules pertaining to continuing education requirements, the board shall specify in the rules that the continuing education requirements may be satisfied by coursework or activities dealing with technical, ethical, or managerial topics relevant to the practice of architecture and that a registrant may earn continuing professional education hours by completing or teaching university or college level coursework; attending seminars, workshops, or conferences; authoring relevant published papers, articles, or books; receiving patent awards; actively participating in professional or technical societies serving the architecture profession, or actively participating in any other activity deemed relevant by the board. If the board adopts rules pertaining to continuing education requirements, the board shall, in general, follow model continuing education recommendations established by the national council of architectural registration boards or a similar successor organization. The board shall issue to each successful examination applicant a certificate of qualification to practice architecture and shall impress on each certificate issued the seal of the board. The secretary of the board shall be responsible for keeping a true and complete record of all proceedings of the board. The board may employ an executive secretary, investigators, and clerical assistance it determines necessary.

Effective Date: 11-24-1995; 05-18-2005; 2008 SB225 06-20-2008



Section 4703.03 - Enforcement.

(A) The architects board shall enforce sections 4703.01 to 4703.19 of the Revised Code, may subpoena witnesses and records in connection with its investigations, and may incur such expenses as are necessary.

(B) Each member of the board shall be entitled to receive, as a part of the expense of the board, an amount fixed pursuant to division (J) of section 124.15 of the Revised Code while actually engaged in attendance at meetings, in conducting examinations, or in the performance of official duties.

(C) The members shall receive also, as a part of the expense of the board, the amount of actual traveling, hotel, and other necessary expenses incurred in the performance of their duties.

(D) The secretary, executive secretary, and clerical assistants of the board shall give bond to the state in such sum as the board determines, but not less than three thousand dollars, conditioned upon the faithful discharge of their duties. Premiums for such bonds shall be paid by the board. Such bonds with approval of the board endorsed on them shall be deposited with the secretary of state and kept in the secretary of state's office.

Effective Date: 06-13-1990; 2008 SB225 06-20-2008

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4703.04 - Reports.

(A) The architects board shall file with the governor, after the close of each fiscal year a full report of its operations as of the thirtieth day of June of said year, together with a statement of receipts and expenditures.

(B) A roster, showing the name, registration number, and address of all architects registered and in good standing as of the first day of April of each even-numbered year under sections 4703.01 to 4703.19 of the Revised Code, shall be prepared by the board in each even-numbered year.

Effective Date: 07-01-1983; 2008 SB225 06-20-2008



Section 4703.05 - Quorum of board.

Three members of the architects board shall constitute a quorum, but no action at any meeting shall be taken without at least three votes in accord; and the regular and special meetings of the board shall be called and held in the manner and at the times and places prescribed in its rules.

Effective Date: 06-13-1990; 2008 SB225 06-20-2008



Section 4703.06 - Certificate required - title - intern/emeritus architects.

(A) Any person shall, before engaging in the practice of architecture or before being styled or known as an architect, secure from the architects board a certificate of the person's qualifications to practice under the title of "architect," and be registered with the board. Any person holding such certificate and being registered pursuant to sections 4703.01 to 4703.19 of the Revised Code may be styled or known as an architect or as a registered architect. No other person shall assume such title or use any abbreviation, or any words, letters, or figures, to indicate or imply that the person is an architect or registered architect, except that persons may be authorized by the board to use the specific title "intern architect," "architectural intern," or "emeritus architect" as described in division (B) of this section.

(B) The board may authorize by rule any person to use the title "intern architect," "architectural intern," or "emeritus architect." The board may adopt any rules the board deems necessary pertaining to intern architects, architectural interns, and emeritus architects, including, but not limited to, rules pertaining to registration, registration fees, and renewal fees.

Effective Date: 06-13-1990; 2008 SB225 06-20-2008



Section 4703.07 - License qualifications.

Unless certified and registered pursuant to rules adopted under section 4703.08 of the Revised Code, an applicant for a certificate of qualification to practice architecture shall:

(A) Be at least eighteen years of age;

(B) Be of good moral character;

(C) Submit satisfactory evidence of having obtained a professional degree in architecture from a school having a program accredited by the national accrediting board recognized by the architects board or other equivalent architectural education as is recognized by the architects board;

(D) Complete the requirements for training under an internship program established or adopted by the architects board, including, but not limited to, design and construction documents, construction administration and office management, or equivalent experience acceptable to the board;

(E) Pass an examination as prescribed by the board.

Effective Date: 06-13-1990; 2008 SB225 06-20-2008



Section 4703.071 - Architecture education assistance program.

(A) The state board of examiners of architects shall establish and maintain and administer an architecture education assistance program to pay applicant enrollment fees for the internship program required of applicants by section 4703.07 of the Revised Code.

(B) The board shall adopt rules in accordance with Chapter 119. of the Revised Code to establish all of the following:

(1) Applicant eligibility criteria for receipt of internship program enrollment fees, which must include a requirement that applicants be enrolled in an architecture education program at an institution within the state that has been approved by the board and accredited by the national architectural accrediting board, and may include a requirement that the applicant has completed a minimum amount of course work in the program as prescribed by the state board by rule;

(2) Application procedures for payment of internship program enrollment fees;

(3) The maximum amount of internship program enrollment fees that may be provided by the architecture education assistance program to an applicant;

(4) The total amount of internship program enrollment fees that may be disbursed by the architecture education assistance program in any given fiscal year;

(5) The means by which other matters incidental to the operation of the program may be approved, including the means to authorize necessary expenses for the operation of the architecture education assistance program.

(C) The receipt of internship program enrollment fees under this section shall not affect a student's eligibility for any other assistance, or the amount of that assistance.

Effective Date: 2007 HB119 09-29-2007



Section 4703.08 - Reciprocity.

The architects board shall adopt rules to certify and register an applicant for a certificate of qualification to practice architecture who is licensed or registered as an architect in another state or jurisdiction, holds a current certificate in good standing issued by the national council of architectural registration boards, and wishes to be registered in this state.

Effective Date: 10-29-1999; 2008 SB225 06-20-2008



Section 4703.09 - Examinations.

All examinations held under sections 4703.01 to 4703.19 of the Revised Code, shall be conducted by the architects board or its authorized representatives at such times and places as may be determined by the regulations established by the board, but not less than one examination for certificate of qualification to practice architecture shall be held in each year.

Effective Date: 12-17-1973; 2008 SB225 06-20-2008



Section 4703.10 - Certificate of qualification to practice architecture.

If the applicant passes the examination under section 4703.09 of the Revised Code or in lieu of the examination is, in the opinion of the architects board, eligible to register as an architect pursuant to rules adopted under section 4703.08 of the Revised Code, and in addition has proven self to be of good moral character, the applicant is eligible to receive from the board a certificate of qualification to practice architecture. The certificate shall be signed by the president and secretary of the board and shall bear the name of the successful applicant, the serial number of the certificate, the seal of the board, and the words, "admitted to practice architecture in the state of Ohio, the ..... day of ......., ...."

If the applicant fails the examination under section 4703.09 of the Revised Code, the board may refuse to issue a certificate of qualification to practice architecture.

Effective Date: 05-09-2000; 2008 SB225 06-20-2008



Section 4703.11 - Register of certificates.

The architects board shall keep an official register of all said certificates of qualification to practice architecture issued and of the renewals of the same as provided in sections 4703.01 to 4703.19 of the Revised Code, which register shall be properly indexed and shall be open for public inspection and information.

Effective Date: 09-23-1969; 2008 SB225 06-20-2008



Section 4703.12 - Term - seal.

(A) Each original certificate of qualification to practice architecture issued and registered shall authorize the holder to practice architecture as a registered architect throughout this state from the date of issuance until the last day of December of the odd-numbered year next succeeding the date upon which the certificate was issued, unless the certificate has been revoked or suspended for cause as provided in section 4703.15 of the Revised Code. Every holder of such certificate or its renewal shall secure a seal of the design prescribed by the rules of the architects board. All working drawings and specifications prepared by or under the supervision of the holder shall be imprinted with this seal. No person shall seal any document unless the person is the holder of a certificate currently in good standing.

(B) Each certificate of authorization issued under division (L) of section 4703.18 of the Revised Code shall authorize the holder to provide architectural services, through the architect designated as being in responsible charge of the architectural practice, from the date of issuance until the last day of June next succeeding the date upon which the certificate was issued, unless the certificate has been revoked or suspended for cause as provided in section 4703.15 of the Revised Code or has been suspended pursuant to section 3123.47 of the Revised Code.

Effective Date: 03-22-2001; 2008 SB225 06-20-2008



Section 4703.13 - Applying for renewal.

(A) Each architect who holds a certificate of qualification to practice architecture under sections 4703.01 to 4703.19 of the Revised Code and who desires to continue the practice of architecture shall, before or during the month of December of each odd-numbered year, make application, together with the renewal fee provided in section 4703.16 of the Revised Code, for a renewal of the certificate, and demonstrate satisfactory completion of any applicable continuing education requirements adopted by the architects board under section 4703.02 of the Revised Code. The renewal shall be pursuant to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code, except that renewal is required in each odd-numbered year instead of annually. Each certificate shall be renewed for a term of two years, and the renewal shall be recorded in the official register of the board.

(B) Each holder of a certificate of authorization to provide architectural services shall, before or during the month of each June preceding the year the holder desires to continue to provide architectural services, make application, together with the renewal fee provided in section 4703.16 of the Revised Code, for a renewal of the certificate. Each certificate shall be renewed for a term of one year except as provided in section 4703.12 of the Revised Code.

Effective Date: 09-29-1995; 05-18-2005; 2008 SB225 06-20-2008



Section 4703.14 - Renewal after expiration.

Any holder of a certificate of qualification to practice architecture that has expired through failure to be renewed as provided in section 4703.13 of the Revised Code may obtain a renewal of such certificate, at any time within one year from the date of its expiration, upon application to and with the approval of the architects board. The time for renewal of such expired certificate may be extended at the discretion of the board. A certificate that has lapsed for a period of more than one year may be restored at the discretion of the board upon payment of the required fee.

Effective Date: 06-13-1990; 2008 SB225 06-20-2008



Section 4703.15 - Disciplinary actions - fines.

(A) The architects board may by three concurring votes deny renewal of, revoke, or suspend any certificate of qualification to practice architecture, issued or renewed under sections 4703.10, 4703.13, and 4703.14 of the Revised Code, or any certificate of authorization, issued or renewed under sections 4703.13 and 4703.18 of the Revised Code, if proof satisfactory to the board is presented in any of the following cases:

(1) In case it is shown that the certificate was obtained by fraud;

(2) In case the holder of the certificate has been found guilty by the board or by a court of justice of any fraud or deceit in the holder's professional practice, or has been convicted of a felony by a court of justice;

(3) In case the holder has been found guilty by the board of gross negligence, incompetency, or misconduct in the performance of the holder's services as an architect or in the practice of architecture;

(4) In case the holder of the certificate has been found guilty by the board of signing plans for the construction of a building as a "registered architect" where the holder is not the actual architect of such building and where the holder is without prior written consent of the architect originating the design or other documents used in the plans;

(5) In case the holder of the certificate has been found guilty by the board of aiding and abetting another person or persons not properly registered as required by sections 4703.01 to 4703.19 of the Revised Code, in the performance of activities that in any manner or extent constitute the practice of architecture. At any time after the expiration of six months from the date of the revocation or suspension of a certificate, the individual, firm, partnership, association, or corporation may apply for reinstatement of the certificate. Upon showing that all loss caused by the individual, firm, partnership, association, or corporation whose certificate has been revoked or suspended has been fully satisfied and that all conditions imposed by the revocation or suspension decision have been complied with, and upon the payment of all costs incurred by the board as a result of the case at issue, the board, at its discretion and upon evidence that in its opinion would so warrant, may restore the certificate.

(B) In addition to disciplinary action the board may take against a certificate holder under division (A) of this section or section 4703.151 of the Revised Code, the board may impose a fine against a certificate holder who obtained a certificate by fraud or who is found guilty of any act specified in divisions (A)(2) to (A)(5) of this section or who violates any rule governing the standards of service, conduct, and practice adopted pursuant to section 4703.02 of the Revised Code. The fine imposed shall be not more than one thousand dollars for each offense but shall not exceed five thousand dollars regardless of the number of offenses the certificate holder has committed between the time the fine is imposed and the time any previous fine was imposed.

Effective Date: 06-13-1990; 09-29-2005; 2008 SB225 06-20-2008



Section 4703.151 - Disciplinary actions.

The architects board may revoke or suspend licenses or reprimand licensees, and may revoke or suspend the certificate of authorization provided for in division (L) of section 4703.18 of the Revised Code, in accordance with the seriousness of the charge, for violation of rules governing the standards of service, conduct, and practice to be followed in the practice of the profession of architecture in the state, as adopted by the board pursuant to Chapter 4703. of the Revised Code.

Effective Date: 11-24-1995; 2008 SB225 06-20-2008



Section 4703.16 - Fees.

(A) The architects board shall establish the application fee for obtaining registration under section 4703.07 and the fee for obtaining registration pursuant to section 4703.08 of the Revised Code.

(B) The fee to restore a certificate of qualification to practice architecture is the renewal fee for the current certification period, plus the renewal fee for each two-year period in which the certificate was not renewed, plus a penalty the board establishes for each two-year period or part thereof in which the certificate was not renewed, provided that the maximum fee shall not exceed the amount established by the board.

(C) The board also shall establish the following fees:

(1) The fee for an original and duplicate certificate of qualification to practice architecture and the biennial renewal of the certificate;

(2) The fee for a duplicate renewal card;

(3) The fee to restore a certificate of qualification to practice architecture or certificate of authorization revoked under section 4703.15 of the Revised Code or suspended under section 3123.47 of the Revised Code;

(4) The fee for an original and duplicate certificate of authorization issued under division (L) of section 4703.18 of the Revised Code and the annual renewal of the certificate;

(5) The fee to cover costs for checks or other instruments returned to the board by financial institutions due to insufficient funds.

Effective Date: 03-22-2001; 2008 SB225 06-20-2008



Section 4703.17 - Exceptions.

The following shall be exempted from sections 4703.01 to 4703.19 of the Revised Code:

(A) Engaging in architectural work as an employee of a registered architect, provided that the work may not include responsible charge of design or inspection;

(B) Practice of architecture by any person not a resident of and having no established place of business in this state as a consultant of an architect registered under sections 4703.01 to 4703.19 of the Revised Code provided that such nonresident consultant is qualified for such professional service in his own state or country. "Consultant," as used in this section, does not include a partner of a nonresident architect registered under sections 4703.01 to 4703.19 of the Revised Code.

(C) Practice of architecture solely as an officer or as an employee of the United States.

Effective Date: 06-13-1990



Section 4703.18 - Prohibiting practice without certificate.

(A) No person shall enter upon the practice of architecture or hold forth as an architect or registered architect, unless the person has complied with sections 4703.01 to 4703.19 of the Revised Code and is the holder of a certificate of qualification to practice architecture issued or renewed and registered under those sections.

(B) Sections 4703.01 to 4703.19 of the Revised Code do not prevent persons other than architects from filing applications for building permits or obtaining those permits.

(C) Sections 4703.01 to 4703.19 of the Revised Code do not prevent persons other than architects from preparing plans, drawings, specifications, or data, filing applications for building permits, or obtaining those permits for residential buildings, as defined by section 3781.06 of the Revised Code, or buildings erected as industrialized one-, two-, or three-family units or structures within the meaning of the term "industrialized unit" as provided in section 3781.06 of the Revised Code.

(D) Sections 4703.01 to 4703.19 of the Revised Code do not prevent persons other than architects from preparing drawings or data, from filing applications for building permits, or from obtaining those permits for the installation of replacement equipment or systems that are similar in type or capacity to the equipment or systems being replaced, and for any improvement, alteration, repair, painting, decorating, or other modification of any buildings or structures subject to sections 3781.06 to 3781.18 and 3791.04 of the Revised Code where the building official determines that no plans or specifications are required for approval.

(E) Sections 4703.01 to 4703.19 of the Revised Code do not exclude a registered professional engineer from architectural practice that may be incident to the practice of engineering or exclude a registered architect from engineering practice that may be incident to the practice of architecture.

(F) Sections 4703.01 to 4703.19 of the Revised Code do not prevent a firm, partnership, association, limited liability company, or corporation of architects registered under those sections from providing architectural services and do not prevent an individual registered as a landscape architect under sections 4703.30 to 4703.49 of the Revised Code or as a professional engineer under Chapter 4733. of the Revised Code from being a member or trustee of a firm, partnership, association, limited liability company, or corporation of that type, but a member or trustee of that type shall not engage in the practice of architecture or hold forth as an architect contrary to sections 4703.01 to 4703.19 of the Revised Code and shall not practice a profession in which the person is not licensed.

(G) A firm, partnership, association, limited liability company, or corporation may provide architectural services in this state as long as the services are provided only through natural persons registered to provide those services in this state, subject to the exemptions in section 4703.17 of the Revised Code and subject otherwise to the requirements of sections 4703.01 to 4703.19 of the Revised Code.

(H) No firm, partnership, association, limited liability company, or corporation shall provide architectural services, hold itself out to the public as providing architectural services, or use a name including the word "architect" or any modification or derivation of the word, unless the firm, partnership, association, limited liability company, or corporation files all information required to be filed under this section with the architects board and otherwise complies with all requirements of sections 4703.01 to 4703.19 of the Revised Code. A nonprofit membership corporation may use a name including the word "architect" or any modification or derivation of the word without complying with this section.

(I) A corporation may be organized under Chapter 1701. of the Revised Code, a professional association may be organized under Chapter 1785. of the Revised Code, or a limited liability company may be formed under Chapter 1705. of the Revised Code for the purpose of providing professional engineering, surveying, architectural, or landscape architectural services, or any combination of those services. A corporation organized under Chapter 1701. of the Revised Code for the purpose of providing those services also may be organized for any other purpose in accordance with that chapter.

(J) No firm, partnership, association, limited liability company, or corporation shall provide or offer to provide architectural services in this state unless more than fifty per cent of the partners, members, or shareholders, more than fifty per cent of the directors in the case of a corporation or professional association, more than fifty per cent of the managers in the case of a limited liability company the management of which is not reserved to its members, and more than fifty per cent of the trustees in the case of an employee stock ownership plan, are professional engineers, surveyors, architects, or landscape architects or a combination of those professions, who are registered in this or any other state and who own more than fifty per cent of the interests in the firm, partnership, association, limited liability company, or corporation; unless the requirements of this division and of section 1785.02 of the Revised Code are satisfied with respect to any professional association organized under Chapter 1785. of the Revised Code; or unless the requirements of this division and of Chapter 1705. of the Revised Code are satisfied with respect to a limited liability company formed under that chapter.

A corporation is exempt from the requirements of division (J) of this section if the corporation was granted a charter prior to August 7, 1943, to engage in providing architectural services or was otherwise lawfully providing architectural services prior to November 15, 1982, in this state.

(K) Each firm, partnership, association, limited liability company, or corporation through which architectural services are offered or provided in this state shall designate one or more trustees, partners, managers, members, officers, or directors as being in responsible charge of the professional architectural activities and decisions, and those designated persons shall be registered in this state. In the case of a corporation holding a certificate of authorization provided for in division (L) of this section, at least one of the persons so designated shall be a director of the corporation. Each firm, partnership, association, limited liability company, or corporation of that type shall annually file with the architects board the name and address of each trustee, partner, manager, officer, director, member, or shareholder, and each firm, partnership, association, limited liability company, or corporation of that type shall annually file with the board the name and address of all persons designated as being in responsible charge of the professional architectural activities and decisions and any other information the board may require. If there is a change in any such person in the interval between filings, the change shall be filed with the board in the manner and within the time that the board determines.

(L) No corporation organized under Chapter 1701. of the Revised Code shall engage in providing architectural services in this state without obtaining a certificate of authorization from the architects board. A corporation desiring a certificate of authorization shall file with the board a copy of its articles of incorporation and a listing on the form that the board directs of the names and addresses of all trustees, officers, directors, and shareholders of the corporation, the names and addresses of any individuals providing professional services on behalf of the corporation who are registered to practice architecture in this state, and any other information the board requires. If all requirements of sections 4703.01 to 4703.19 of the Revised Code are met, the board may issue a certificate of authorization to the corporation. Except for a corporation that was granted a charter prior to August 7, 1943, to engage in providing architectural services or that was otherwise lawfully providing architectural services prior to November 15, 1982, no certificate of authorization shall be issued unless persons owning more than fifty per cent of the corporation's shares and more than fifty per cent of the interests in the corporation are professional engineers, surveyors, architects, or landscape architects, or a combination of those professions, who are registered in this or any other state. Any corporation that holds a certificate of authorization under this section and otherwise meets the requirements of sections 4703.01 to 4703.19 of the Revised Code may be organized for any purposes for which corporations may be organized under Chapter 1701. of the Revised Code and shall not be limited to the purposes of providing professional engineering, surveying, architectural, or landscape architectural services or any combination of those professions. The board, by rules adopted in accordance with Chapter 119. of the Revised Code, may require any firm, partnership, association, or limited liability company not organized under Chapter 1701. of the Revised Code that provides architectural services to obtain a certificate of authorization. If the board so requires, no firm, partnership, association, or limited liability company shall engage in providing architectural services without obtaining the certificate and complying with the rules.

(M) This section does not modify any law applicable to the relationship between a person furnishing a professional service and a person receiving that service, including liability arising out of that service.

(N) Nothing in this section restricts or limits in any manner the authority or duty of the architects board with respect to natural persons providing professional services or any law or rule pertaining to standards of professional conduct.

Amended by 128th General AssemblyFile No.39,SB 183, §1, eff. 9/10/2010.

Effective Date: 03-30-1999; 05-27-2005; 2008 SB225 06-20-2008

Related Legislative Provision: See 128th General AssemblyFile No.39,SB 183, §3



Section 4703.181 - Injunctions.

The architects board may apply to a court of competent jurisdiction for relief by injunction or restraining order to enjoin or restrain a person, firm, corporation, partnership, or any other group or combination of persons from the commission of any act which is prohibited by sections 4703.01 to 4703.19 of the Revised Code, or by rules governing the standards of service, conduct, and practice to be followed in the practice of the profession of architecture in the state, as adopted by the board under Chapter 4703. of the Revised Code. The remedy provided by this section shall be in addition to any other remedy provided by law.

Effective Date: 12-17-1973; 2008 SB225 06-20-2008



Section 4703.182 - Unauthorized practice.

(A) Notwithstanding any other provision of this chapter, any person who performs labor or who provides services pursuant to a construction contract may offer or provide architectural services in connection with the person's own labor or services if all of the following apply:

(1) The architectural services are provided and performed by an architect registered under this chapter or by a firm holding a certificate of authorization granted pursuant to this chapter through either direct employment or independent contract with the person contracting with the owner and offering the services.

(2) The architectural services are offered by the person who intends to perform the actual construction of an improvement to real property as part of a design-build contract.

(3) The contractor, the architect registered under this chapter, or the firm holding a certificate of authorization granted pursuant to this chapter meets the requirements of section 153.70 of the Revised Code when design-build services are provided to a public authority as defined in section 153.65 of the Revised Code.

(B) Except as otherwise provided in this section, no person shall offer or engage in the practice of architecture without a certificate of authorization for any construction contract that is to be constructed by another person, or hold himself or herself out to the public as engaging in the practice of architecture or as providing architectural services without a certificate of authorization.

(C) As used in this section:

(1) "Construction contract" means any oral or written agreement that involves any activity in connection with the erection, alteration, repair, replacement, renovation, installation, or demolition of any building, structure, highway, or bridge.

(2) "Design-build" means a project delivery system for improvements to real property by which a person is solely responsible contractually as a contractor to an owner for both the design and construction of the improvement, which design and construction may include a performance-based specification established by the owner rather than a specific design as an improvement goal. As used in this division, "contractor" has the same meaning as in section 4113.61 of the Revised Code.

Effective Date: 11-24-1995



Section 4703.19 - Attorney general duties - complaints.

The attorney general is hereby designated as the legal advisor of the architects board. Any person having knowledge of facts leading to the belief that a violation of division (A) of section 4703.18 of the Revised Code has occurred, may file an affidavit stating such facts with the prosecuting attorney of the county in which such alleged violation occurred, for the purpose of having a complaint filed by such prosecuting attorney.

Effective Date: 07-17-1978; 2008 SB225 06-20-2008



Section 4703.30 - Landscape architect definitions.

As used in sections 4703.30 to 4703.49 of the Revised Code:

(A) "Landscape architect" means a person who has been registered as provided in sections 4703.30 to 4703.49 of the Revised Code.

(B) "Landscape architecture" or "the practice of landscape architecture" includes:

(1) The preparation of master, site, and comprehensive development plans, the preparation of feasibility and site selection studies, and the supervision of the execution of projects thereon, in accordance with the accepted professional standards of public health, welfare, and safety, where the dominant purpose of such service involves:

(a) The preservation, conservation, enhancement, or determination of proper land and water uses, natural land features, ground cover and plantings, naturalistic and aesthetic values, natural systems, reforestation, restoration, and reclamation;

(b) The determination of settings, grounds, and approaches for buildings and structures or other improvements; the determination of environmental problems of land relating to erosion and sediment control, flooding, blight and other hazards; the shaping and contouring of land and water forms; the determination of grades; and the determination of surface and ground water drainage and providing for drainage systems where such systems do not require structural design of system components or a hydraulic analysis of the receiving storm water conveyance system;

(c) The development of roadways and parkways, equestrian, bicycle, and pedestrian circulation systems, sidewalks, parking, planting, pools, irrigation systems, and other ancillary elements, for public and private use and enjoyment.

(2) The preparation of construction documents, provided that these are limited to and are necessary for projects within the scope of the practice of landscape architecture as defined in divisions (B)(1)(a), (b), and (c) of this section;

(3) The following services as they relate to the practice of landscape architecture:

(a) Construction observation;

(b) Project coordination and review of technical submissions, plans, and construction documents;

(c) Collaboration with architects and professional engineers in the design of streets, highways, bridges, buildings, and structures with respect to the functional and aesthetic requirements of the area in which such facilities are to be placed.

(4) This practice shall include the location and arrangement of such tangible objects and features as are incidental and necessary to the purposes outlined in this section, but shall not include the design of structures or facilities with separate and self-contained purposes for habitation or industry, or the design of streets and highways, utilities, storm and sanitary sewers, and water and sewage treatment facilities, such as are exclusive to the practice of engineering or architecture. A landscape architect shall undertake to perform professional services only when the landscape architect is qualified by education, training, and experience in the specific technical areas involved. This division shall not be construed to prohibit a landscape architect from engaging individuals performing services outside the scope of the landscape architect's qualifications as consultants.

(5) The practice of landscape architecture does not include the practice of surveying as defined in division (F) of section 4733.01 of the Revised Code.

(C) "Board" means the state board of landscape architect examiners.

Effective Date: 07-23-2002



Section 4703.31 - State board of landscape architect examiners.

(A) There is hereby created the state board of landscape architect examiners. The board shall consist of five members appointed by the governor. All appointments made to the board shall be for a five-year term commencing on the eleventh day of November and ending on the tenth day of November. Each member shall hold office from the date of appointment until the end of the term to which the member was appointed. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor is appointed, or until a period of sixty days has elapsed, whichever occurs first. Three of the members shall be landscape architects registered under sections 4703.33 to 4703.37 of the Revised Code for not less than five years prior to appointment to the board. One member shall be appointed from a licensed design profession and one member shall represent the public. Any member of the board may be removed by the governor at any time for cause.

(B) In the event of a vacancy in the office of a member of the board other than by reason of the expiration of a term, the governor, not later than ninety days after the occurrence of the vacancy, shall appoint a person to hold office for the remainder of the unexpired term.

(C) The board shall elect from its members a president and a secretary who shall hold those offices for one year.

(D) Each member of the board shall receive as a part of the expense of the board an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day actually employed in the discharge of official duties, along with other necessary expenses.

(E) The board shall meet at least twice each calendar year for purposes of transacting regular business and may hold other meetings upon the call of the president or a majority of the members of the board after reasonable notice to the other board members of the time and place of the meeting. Three members of the board constitute a quorum for the transaction of business.

(F) The board shall utilize the physical facilities and administrative staff of the state board of examiners of architects for the discharge of all the board's administrative duties in connection with the administration and enforcement of sections 4703.30 to 4703.52 of the Revised Code. The state board of landscape architect examiners shall bear a proportionate share of the cost of those administrative services, which shall not exceed its revenue.

Effective Date: 07-23-2002

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4703.32 - Unauthorized practice.

(A) No person shall engage in the practice of landscape architecture or use the title of "landscape architect" or any title, sign, card, or device indicating, or tending to indicate, or represent in any manner that the person is a landscape architect, unless the person is registered under sections 4703.30 to 4703.49 of the Revised Code.

(B) Sections 4703.30 to 4703.49 of the Revised Code are not intended to restrict or otherwise affect the right of any individual to practice architecture under sections 4703.01 to 4703.19 of the Revised Code or engineering under sections 4733.01 to 4733.27 of the Revised Code. This division does not exclude a registered architect from the practice of landscape architecture that is incidental to the practice of architecture or exclude a landscape architect from the practice of architecture that is incidental to the practice of landscape architecture.

(C) Sections 4703.30 to 4703.49 of the Revised Code do not affect the right of any individual to engage in the occupation of growing or marketing nursery stock or to use the title "nurseryperson," "landscape nurseryperson," "gardener," "landscape gardener," "landscape designer," "general contractor," "landscape contractor," "land developer," "golf course architect," or "golf course designer," provided that no individual shall engage in the practice of landscape architecture or use the title "landscape architect" unless the person has complied with sections 4703.30 to 4703.49 of the Revised Code.

(D) Nothing in sections 4703.30 to 4703.49 of the Revised Code prevents a vendor of goods, services, or materials, including nurserypersons, landscape nurserypersons, gardeners, landscape gardeners, landscape designers, general or landscape contractors, land developers, and golf course architects or golf course designers, from providing drawings or graphic diagrams that are necessary for the proper layout of the vendor's goods or materials for public or private land or arranging for the installation of the goods or materials. Nothing in sections 4703.30 to 4703.49 of the Revised Code prevents a landscape designer from engaging in, for a fee, the design of spaces utilizing plant materials and ancillary paving and building materials or arranging for the installation of the materials. Nothing in sections 4703.30 to 4703.49 of the Revised Code shall be construed in any manner to prohibit a person from designing or preparing drawings or specifications for any real property owned by that person.

(E) Each landscape architect, upon registration by the state board of landscape architect examiners, may obtain a stamp of the design authorized by the board, bearing the name of the registrant, date of registration, number of certificate, and the legend "registered landscape architect." All professional documents, including maps, plans, designs, drawings, specifications, estimates, and reports, issued by a registrant may be stamped only while the registrant's certificate is in full force and effect.

Effective Date: 08-06-2002



Section 4703.33 - Powers and duties of board.

(A) The state board of landscape architect examiners, in accordance with Chapter 119. of the Revised Code, may adopt, amend, and enforce rules governing the standards for education, experience, services, conduct, and practice to be followed in the practice of the profession of landscape architecture and rules pertaining to the satisfactory completion of continuing education requirements. If the board adopts rules pertaining to continuing education requirements, the board shall specify in the rules that the continuing education requirements may be satisfied by coursework or activities dealing with technical, ethical, or managerial topics relevant to the practice of landscape architecture and that a registrant may earn continuing professional education hours by completing or teaching university or college level coursework; attending seminars, workshops, or conferences; authoring relevant published papers, articles, or books; receiving patent awards; actively participating in professional or technical societies serving the landscape architecture profession, or actively participating in any other activity deemed relevant by the board. If the board adopts rules pertaining to continuing education requirements, the board shall, in general, follow model continuing education recommendations established by the council of landscape architectural registration boards or a similar successor organization.

(B) The board shall hold examinations not less than once annually and shall register as a landscape architect each applicant who demonstrates to the satisfaction of the board that the applicant has met all the requirements of section 4703.34 of the Revised Code.

(C) The board shall issue to each individual registered pursuant to this section a certificate of qualification.

(D) The board shall appoint at least one of its members as a delegate to each regional and annual meeting of the council of landscape architectural registration boards.

Effective Date: 07-23-2002; 05-18-2005



Section 4703.331 - Offering services through authorized business entity.

(A) A firm, partnership, association, limited liability company, or corporation may provide landscape architectural services in this state as long as the services are provided only through natural persons registered to provide those services in this state and subject to the requirements of this chapter.

(B) No firm, partnership, association, limited liability company, or corporation shall provide landscape architectural services, hold itself out to the public as providing landscape architectural services, or use a name including the word "landscape architect" or any modification or derivation of the word, unless the firm, partnership, association, limited liability company, or corporation files all information required to be filed under this section with the state board of landscape architect examiners and otherwise complies with all requirements of this chapter. A nonprofit membership corporation may use a name including the word "landscape architect" or any modification or derivation of the word without complying with this section.

(C) A corporation may be organized under Chapter 1701. of the Revised Code, a professional association may be organized under Chapter 1785. of the Revised Code, or a limited liability company may be formed under Chapter 1705. of the Revised Code for the purpose of providing professional engineering, surveying, architectural, or landscape architectural services, or any combination of those services. A corporation organized under Chapter 1701. of the Revised Code for the purpose of providing those services also may be organized for any other purpose in accordance with that chapter.

(D) No firm, partnership, association, limited liability company, or corporation shall provide or offer to provide landscape architectural services in this state unless more than fifty per cent of the partners, members, or shareholders, more than fifty per cent of the directors in the case of a corporation or professional association, more than fifty per cent of the managers in the case of a limited liability company the management of which is not reserved to its members, and more than fifty per cent of the trustees in the case of an employee stock ownership plan, are professional engineers, surveyors, architects, or landscape architects or a combination of those professions, who are registered in this or any other state and who own more than fifty per cent of the interests in the firm, partnership, association, limited liability company, or corporation; unless the requirements of this division and of section 1785.02 of the Revised Code are satisfied with respect to any professional association organized under Chapter 1785. of the Revised Code; or unless the requirements of this division and of Chapter 1705. of the Revised Code are satisfied with respect to a limited liability company formed under that chapter.

(E) Each firm, partnership, association, limited liability company, or corporation through which landscape architectural services are offered or provided in this state shall designate one or more trustees, partners, managers, members, officers, or directors as being in responsible charge of the professional landscape architectural activities and decisions, and those designated persons shall be registered in this state. Each firm, partnership, association, limited liability company, or corporation of that type shall annually file with the state board of landscape architect examiners the name and address of each trustees, partner, manager, officer, director, member, or shareholder, and each firm, partnership, association, limited liability company, or corporation of that type shall annually file with the board the name and address of all persons designated as being in responsible charge of the professional landscape architectural activities and decisions and any other information the board may require. If there is a change in any such person in the interval between filings, the change shall be filed with the board in the manner and within the time that the board determines.

(F) No corporation organized under Chapter 1701. of the Revised Code shall engage in providing landscape architectural services in this state without obtaining a certificate of authorization from the state board of landscape architect examiners. A corporation desiring a certificate of authorization shall file with the board a copy of its articles of incorporation and a listing on the form that the board directs of the names and addresses of all trustees, officers, directors, and shareholders of the corporation, the names and addresses of any individuals providing professional services on behalf of the corporation who are registered to practice landscape architecture in this state, and any other information the board requires. If all requirements of this chapter are met, the board may issue a certificate of authorization to the corporation. No certificate of authorization shall be issued unless persons owning more than fifty per cent of the corporation's shares and more than fifty per cent of the interests in the corporation are professional engineers, surveyors, architects, or landscape architects, or a combination of those professions, who are registered in this or any other state. Any corporation that holds a certificate of authorization under this section and otherwise meets the requirements of this chapter may be organized for any purposes for which corporations may be organized under Chapter 1701. of the Revised Code and shall not be limited to the purposes of providing professional engineering, surveying, architectural, or landscape architectural services or any combination of those services. The board, by rules adopted in accordance with Chapter 119. of the Revised Code, may require any firm, partnership, association, or limited liability company not organized under Chapter 1701. of the Revised Code that provides landscape architectural services to obtain a certificate of authorization. If the board so requires, no firm, partnership, association, or limited liability company shall engage in providing landscape architectural services without obtaining the certificate and complying with the rules.

(G) This section does not modify any law applicable to the relationship between a person furnishing a professional service and a person receiving that service, including liability arising out of that service.

(H) Nothing in this section shall restrict or limit in any manner the authority or duty of the state board of landscape architect examiners with respect to natural persons providing professional services or any law or rule pertaining to standards of professional conduct.

Effective Date: 07-01-1994; 2008 SB225 06-20-2008



Section 4703.332 - Design-build construction contracts.

(A) Notwithstanding any other provision of sections 4703.30 to 4703.49 of the Revised Code, any person performing labor or providing services pursuant to a construction contract may offer or provide landscape architectural services in connection with the person's other labor or services if all of the following apply:

(1) The person employs a landscape architect registered under sections 4703.30 to 4703.49 of the Revised Code or enters into a contract with a firm, partnership, association, limited liability company, or corporation with a valid certificate of authorization granted under sections 4703.30 to 4703.49 of the Revised Code to provide landscape architectural services.

(2) The person intending to perform the actual construction of an improvement to real property as part of a design-build contract offers the landscape architectural services.

(3) The contractor, the landscape architect registered under sections 4703.30 to 4703.49 of the Revised Code, or the firm, partnership, association, limited liability company, or corporation with a valid certificate of authorization granted under section 4703.331 of the Revised Code meets the requirements of section 153.70 of the Revised Code when design-build services are provided to a public authority as defined in section 153.65 of the Revised Code.

(B) Except as otherwise provided in this section, no person without a certificate of authorization shall offer landscape architectural services or engage in the practice of landscape architecture pursuant to any construction contract whose terms are to be performed by another person or represent to the public that the person engages in the practice of landscape architecture or provides landscape architectural services without a valid certificate of authorization.

(C) As used in this section:

(1) "Construction contract" means any oral or written agreement that involves any activity in connection with an alteration, repair, replacement, renovation, or installation project that is related to land or water resources.

(2) "Design-build" means a project delivery system for improvements to real property by which a person is solely responsible contractually as a contractor, as defined in section 4113.61 of the Revised Code, to an owner for both the design and construction of the improvement, which design and construction may include a performance-based specification established by the owner rather than a specific design as an improvement goal.

Effective Date: 07-23-2002



Section 4703.34 - Applying for registration.

(A) Any individual desiring to be registered as a landscape architect may apply in writing to the state board of landscape architect examiners in the manner prescribed by the board.

(B) Except as provided in section 4703.35 of the Revised Code, each application shall include, or be accompanied by, evidence given under oath or affirmation and satisfactory to the board that the applicant possesses the qualifications prescribed by division (C) of this section and also possesses, or is in the process of obtaining, one of the qualifications required by division (D) of this section. Each applicant shall include in the application a request for examination. The board shall permit an applicant who is in the process of completing the requirement specified in division (D) of this section to take an examination, but the board shall not register such an applicant until the applicant completes the requirement.

(C) Except as provided in section 4703.35 of the Revised Code, each applicant for registration as a landscape architect shall pass, to the satisfaction of the board, an examination conducted under the authority of the board to determine the fitness of the applicant for registration. The applicant shall be at least eighteen years of age and of good moral character and shall have obtained a professional degree in landscape architecture from a program accredited by the national landscape architect accrediting board.

(D) In addition to the qualifications required by division (C) of this section, the applicant shall meet either of the following requirements:

(1) Has completed three years of practical experience in the office of and under the direct supervision of a registered landscape architect who is actively involved in the practice of landscape architecture, or equivalent experience, as determined by the board, provided that at least one year of the practical experience or its equivalent as required by division (D)(1) of this section shall have been completed by the applicant subsequent to the completion of the educational requirements established by division (C) of this section;

(2) Has completed the requirements for training under an internship program established pursuant to rules adopted by the board that includes, but is not limited to, training in design and construction documents and construction administration and office management, or has equivalent experience that is acceptable to the board.

Effective Date: 07-23-2002; 2008 SB225 06-20-2008



Section 4703.341 - [Repealed].

Effective Date: 07-23-2002



Section 4703.35 - Reciprocity.

The state board of landscape architect examiners shall register as a landscape architect any individual who is at least eighteen years of age and who provides evidence satisfactory to the board that he is a registered or licensed landscape architect in another state or country in which the qualifications, at the time of licensure, were substantially equal, in the opinion of the board, to the requirements for registration as a landscape architect in this state. The board may require that an applicant for registration under this section hold a current certificate in good standing issued by the council of landscape architectural registration board.

Effective Date: 06-13-1990



Section 4703.36 - Qualifications for registration.

(A) The state board of landscape architect examiners shall register as a landscape architect each applicant who demonstrates to the satisfaction of the board that the applicant has met all requirements of section 4703.34 of the Revised Code or, in lieu thereof, has complied with section 4703.35 of the Revised Code. The certificate issued to each individual shall be prima-facie evidence of the right of the individual to whom it is issued to represent self as a landscape architect and to enter the practice of landscape architecture, subject to sections 4703.30 to 4703.49 of the Revised Code.

(B) Each certificate of qualification issued and registered shall authorize the holder to practice landscape architecture as a landscape architect in this state until the last day of October of each odd-numbered calendar year, unless revoked or suspended for cause as provided in this chapter or suspended pursuant to section 3123.47 of the Revised Code. License renewal shall be conducted in accordance with the standard license renewal procedure in Chapter 4745. of the Revised Code. Each applicant for license renewal shall demonstrate satisfactory completion of any continuing education requirements the state board of landscape architect examiners adopts under section 4703.33 of the Revised Code. Each renewal shall be recorded in the official register of the board.

(C) Each person registered by the board shall secure a seal of the design prescribed by the board. All plans, specifications, drawings, and other documents prepared by, or under the direct supervision of, the landscape architect shall be imprinted with the seal in accordance with the requirements of the board.

(D) Each certificate of authorization issued under division (F) of section 4703.331 of the Revised Code shall authorize the holder to provide landscape architectural services, through the landscape architect designated as being in responsible charge of the landscape architectural activities and decisions, from the date of issuance until the last day of June next succeeding the date upon which the certificate was issued unless the certificate has been suspended or revoked for cause as provided in section 4703.42 of the Revised Code.

Effective Date: 07-23-2002; 05-18-2005



Section 4703.37 - Fees.

(A) The state board of landscape architect examiners shall establish an application fee for obtaining registration under section 4703.34 of the Revised Code and a fee for obtaining registration under section 4703.35 of the Revised Code.

(B) The fee to restore an expired certificate of qualification is the renewal fee for the current certification period, plus the renewal fee for each previous renewal period in which the certificate was not renewed, plus a penalty of twenty-five per cent of the total renewal fees for each renewal period or part thereof in which the certificate was not renewed, on the condition that the maximum fee shall not exceed an amount established by the board.

(C) The board also shall establish the following fees:

(1) The fee for taking or retaking the examination described in division (C) of section 4703.34 of the Revised Code at an amount adequate to cover the expenses of procuring and grading the examination plus a fee for retaking all or parts of the required examination.

(2) The fee for a certificate of qualification or duplicate thereof, as issued to a landscape architect registered under sections 4703.33 to 4703.38 of the Revised Code.

(3) The fee for the biennial renewal of the certificate of qualification and the fee for a duplicate renewal card.

(4) The fee to be charged an examinee for administering an examination to the examinee on behalf of another jurisdiction.

(5) The fee for a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code, the fee for annual renewal of a certificate of authorization, and the fee for a duplicate certificate of authorization.

(6) The fee to cover costs for checks or other instruments returned to the board by financial institutions due to insufficient funds.

Effective Date: 06-30-1999; 2008 SB225 06-20-2008



Section 4703.38 - Rules to set fees.

The board of landscape architect examiners shall promulgate rules setting fees in accordance with section 4703.37 of the Revised Code, and governing the application, examination procedure, renewal, revocation, denial, or failure to renew registration in accordance with Chapter 119. of the Revised Code.

Effective Date: 04-04-1985



Section 4703.39 - [Repealed].

Effective Date: 07-23-2002



Section 4703.40 - [Repealed].

Effective Date: 04-04-1985



Section 4703.41 - Disciplinary actions.

The state board of landscape architect examiners may refuse to register any applicant or refuse to issue a certificate of authorization to any applicant, may refuse to renew the registration of any landscape architect registered under sections 4703.30 to 4703.49 or a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code, or may suspend for a period not exceeding one year or revoke the registration of any landscape architect registered under sections 4703.30 to 4703.49 or a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code when the registrant, or holder of a certificate of authorization does any of the following:

(A) Has obtained or attempted to obtain registration or a certificate of authorization under sections 4703.30 to 4703.49 of the Revised Code by fraud or material misrepresentation;

(B) Is impersonating or has attempted to impersonate a landscape architect or a former landscape architect;

(C) Is found by the board to have been guilty of fraud, deceit, or gross negligence in the practice of landscape architecture or in providing landscape architectural services;

(D) Has affixed the registrant's or certificate holder's signature to plans, drawings, specifications, or other professional documents that have not been prepared by the registrant or certificate holder or under the registrant's or certificate holder's immediate and responsible direction, or has permitted the registrant's or certificate holder's name to be used for the purpose of assisting any individual, not a landscape architect, to evade sections 4703.30 to 4703.49 of the Revised Code;

(E) Fails the examination under section 4703.33 of the Revised Code;

(F) Is found by the board to have violated any rule governing the standards for education, experience, services, conduct, and practice or any rule adopted by the board under sections 4703.30 to 4703.49 of the Revised Code.

Effective Date: 07-23-2002



Section 4703.42 - Noitce of disciplinary action.

(A) Under section 4703.41 of the Revised Code, the state board of landscape architect examiners shall not refuse to renew the registration of any landscape architect registered under sections 4703.30 to 4703.49 or a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code, or suspend or revoke the registration of any landscape architect registered under those sections or a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code, without at least twenty days' notice to the applicant, registered landscape architect, or other interested party, who shall be entitled to a hearing by the board under sections 119.01 to 119.13 of the Revised Code. At least ten days before the date of the hearing, the board shall notify the applicant, registered landscape architect, or other interested party of the nature of the matters to be presented at the hearing. Within thirty days after the hearing, the board shall give notice of its final decision to the applicant, registered landscape architect, or other interested party.

(B) As used in this section, "other interested party" means any firm, partnership, or association holding a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code or, in the case of a corporation holding such a certificate, the corporation's agent as described in section 1701.07 of the Revised Code.

Effective Date: 07-23-2002



Section 4703.43 - Renewing revoked registration.

After revocation of the registration of a landscape architect registered under sections 4703.30 to 4703.49 or of a certificate of authorization issued under division (F) of section 4703.331 of the Revised Code, for gross negligence in the practice of landscape architecture or in providing landscape architectural services as provided in division (C) of section 4703.41 of the Revised Code, the state board of landscape architect examiners shall not renew or reissue such license without an examination, or renew or reissue such certificate without reapplication to the board. The individual whose registration is revoked for such cause or the corporation, firm, partnership, or association whose certificate of authorization is revoked may file a new application for an examination or for a certificate of authorization with the board, and upon showing that all loss caused by the gross negligence for which the license or certificate was revoked has been fully satisfied and that all conditions imposed by the decision of revocation have been complied with, the board may at its discretion issue a new license or certificate.

Effective Date: 04-04-1985



Section 4703.44 - Administrative powers.

Unless otherwise provided in section 4703.42 of the Revised Code, the administrative procedures of the state board of landscape architect examiners shall be governed by Chapter 119. of the Revised Code, and the president of the board and the president's authorized representatives may administer oaths, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, records, memoranda, or other information necessary to the carrying out of sections 4703.30 to 4703.52 of the Revised Code.

Effective Date: 07-23-2002



Section 4703.45 - Fraud or material misrepresentation.

No person shall do either of the following:

(A) Obtain or attempt to obtain registration as a landscape architect or a certificate of authorization under division (F) of section 4703.331 of the Revised Code by fraud or material misrepresentation;

(B) Willfully make a false oath or affirmation under section 4703.34 or 4703.35 of the Revised Code.

Effective Date: 07-23-2002



Section 4703.46 - Violations - injunctions.

(A) The state board of landscape architect examiners, upon its own motion or upon the verified complaint in writing of any person, may investigate any alleged violation of sections 4703.30 to 4703.52 of the Revised Code. The board, in its discretion, may disregard any complaint filed more than two years after the act or omission alleged as a violation of those sections.

(B) The board may apply to any court of competent jurisdiction for relief by injunction or restraining order to enjoin or restrain a person, firm, corporation, partnership, limited liability company, or other group or combination of persons from the commission of any act that is prohibited by sections 4703.30 to 4703.52 of the Revised Code or by rules adopted by the board under sections 4703.30 to 4703.49 of the Revised Code that govern the standards of service, conduct, and practice to be followed in the practice of landscape architecture.

Effective Date: 07-23-2002



Section 4703.47 - [Repealed].

Effective Date: 04-04-1985



Section 4703.48 - Amended and Renumbered RC 4703.50.

Effective Date: 07-01-1982



Section 4703.49 - Attorney general - prosecutions.

The attorney general is hereby designated as the legal advisor of the state board of landscape architect examiners. The prosecuting attorney in each of the counties shall prosecute by court action all violations of sections 4703.30 to 4703.52 of the Revised Code occurring in the prosecuting attorney's jurisdiction as may be presented for prosecution by the board.

Effective Date: 07-23-2002



Section 4703.50 - Depositing receipts.

All receipts of the architects board and state board of landscape architect examiners shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. All expenditures of the boards shall be paid pursuant to vouchers approved by the secretary or executive secretary of the architects board, or both, as authorized by the board.

Effective Date: 06-30-1997; 2008 SB225 06-20-2008



Section 4703.51 - Fees in excess of statutory amounts.

The architects board, subject to the approval of the controlling board and except for fees required to be established by the board at amounts "adequate" to cover designated expenses, may establish fees in excess of the amounts provided in sections 4703.01 to 4703.19 of the Revised Code, provided that such fees do not exceed the amounts specified by these sections by more than fifty per cent.

Effective Date: 04-04-1985; 2008 SB225 06-20-2008



Section 4703.52 - Effect of child support default on certificate or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the architects board and the state board of landscape architects examiners shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 03-22-2001; 2008 SB225 06-20-2008



Section 4703.53 - Compliance with law regarding sanctions for human trafficking.

The architects board and the state board of landscape architect examiners shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4703.99 - Penalty.

(A) Whoever violates division (A) of section 4703.18 of the Revised Code is guilty of a misdemeanor of the third degree; for each subsequent offense such person is guilty of a misdemeanor of the first degree.

(B) Whoever violates sections 4703.30 to 4703.49 of the Revised Code shall be fined not less than fifty nor more than two hundred dollars for the first offense; for each subsequent offense such person shall be fined not less than two hundred nor more than five hundred dollars.

Effective Date: 07-17-1978






Chapter 4705 - ATTORNEYS

Section 4705.01 - Practice of law - prohibited acts.

No person shall be permitted to practice as an attorney and counselor at law, or to commence, conduct, or defend any action or proceeding in which the person is not a party concerned, either by using or subscribing the person's own name, or the name of another person, unless the person has been admitted to the bar by order of the supreme court in compliance with its prescribed and published rules. Except as provided in section 4705.09 of the Revised Code or in rules adopted by the supreme court, admission to the bar shall entitle the person to practice before any court or administrative tribunal without further qualification or license. No sheriff shall practice as an attorney at law in any court of this state, and no clerk of the supreme court or court of common pleas, or the deputy of either, shall practice in the particular court of which that person is clerk or deputy. No coroner in a county with a population of one hundred seventy-five thousand one or more who elects not to engage in the private practice of medicine pursuant to section 325.15 of the Revised Code shall practice as an attorney at law during the period in which the coroner may not engage in the private practice of medicine. No judge of any court of record in this state shall engage in the practice of law during the judge's term of office, either by appearing in court, by acting as advisory or consulting counsel for attorneys or others, by accepting employment or acting as an attorney, solicitor, collector, or legal advisor for any bank, corporation, or loan or trust company, or by otherwise engaging in the practice of law in this state, in or out of the courts, except as provided in section 1901.11 of the Revised Code. A judge may complete any business undertaken by the judge in the United States district court, the United States circuit court of appeals, or the supreme court of the United States prior to the judge's election as judge.

Effective Date: 09-30-1997; 08-17-2006



Section 4705.02 - Suspension or removal.

The supreme court, court of appeals, or court of common pleas may suspend or remove an attorney at law from office or may give private or public reprimand to him as the nature of the offense may warrant, for misconduct or unprofessional conduct in office involving moral turpitude, or for conviction of a crime involving moral turpitude. Such suspension or removal shall operate as a suspension or removal in all the courts of the state. The clerk of court upon such suspension or removal shall send a copy thereof to the supreme court, the court of appeals, and to the federal court of the district in which said attorney resided at the time of trial for such action as is warranted. Judges of such state courts are required to cause proceedings to be instituted against an attorney, when it comes to the knowledge of any judge or when brought to his knowledge by the bar association of the county in which such attorney practices that he may be guilty of any of the causes for suspension, removal, or reprimand.

Effective Date: 10-01-1953



Section 4705.021 - Effect of child support default on license.

(A) As used in this section:

(1) "Disciplinary counsel" means the disciplinary counsel appointed by the board of commissioners on grievances and discipline of the supreme court under the Rules for the Government of the Bar of Ohio.

(2) "Certified grievance committee" means a duly constituted and organized committee of the Ohio state bar association or of one or more local bar associations of the state that complies with the criteria set forth in rule V, section 3 of the Rules for the Government of the Bar of Ohio.

(3) "Child support order" has the same meaning as in section 3119.01 of the Revised Code.

(B) If an individual who has been admitted to the bar by order of the supreme court in compliance with its published rules is determined pursuant to sections 3123.01 to 3123.07 of the Revised Code by a court or child support enforcement agency to be in default under a support order being administered or handled by a child support enforcement agency, that agency may send a notice listing the name and social security number or other identification number of the individual and a certified copy of the court or agency determination that the individual is in default to the secretary of the board of commissioners on grievances and discipline of the supreme court and to either the disciplinary counsel or the president, secretary, and chairperson of each certified grievance committee if both of the following are the case:

(1) At least ninety days have elapsed since the final and enforceable determination of default;

(2) In the preceding ninety days, the obligor has failed to pay at least fifty per cent of the total monthly obligation due through means other than those described in sections 3123.81 to 3123.85 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-2002



Section 4705.03 - Procedure for suspension or removal.

Before an attorney at law is suspended or removed, or publicly or privately reprimanded, written charges must be filed against him, stating distinctly the grounds of complaint, and a copy thereof, certified by the clerk, under the seal of the court, served upon him. After such service, such attorney shall be allowed a reasonable time to collect and present testimony in his own defense, and he shall be heard by himself or counsel.

Effective Date: 10-01-1953



Section 4705.04 - Appeals.

In case of suspension or removal of an attorney at law by the court of common pleas, an appeal on questions of law may be had to the court of appeals, and the sentence of either the court of common pleas or the court of appeals, may be reviewed on appeal on questions of law in the supreme court. If such suspended or removed attorney shall desire a modification of the decree of suspension or removal, he shall file a written motion therefor in the court which entered such decree.

Effective Date: 10-01-1953



Section 4705.05 - Costs and expenses.

The court in which charges or written motion is filed in accordance with sections 4705.03 and 4705.04 of the Revised Code, shall allow to the persons appointed to file and prosecute the charges, or to resist the modification of any decrees, for their services in either case, a reasonable sum, not exceeding one hundred dollars, to each person, together with the costs and expenses incurred by him in such proceedings. The amounts allowed shall be paid from the county treasury of the county wherein such proceedings are had, upon the warrant of the county auditor. If such charges or motion is filed in the supreme court, such allowances shall be paid from the state treasury.

Effective Date: 10-01-1953



Section 4705.06 - Liability of attorneys.

If a suit is dismissed for the nonattendance of an attorney at law practicing in any court of record, it shall be at his costs, if he has not a just and reasonable excuse. He shall be liable for all damages his client sustains by such dismissal, or any other neglect of his duty, to be recovered in any court of record. Such attorney receiving money for his client, and refusing or neglecting to pay it when demanded, shall be proceeded against in a summary way, on motion, before any court of record, either in the county in which the judgment on which such money has been collected was rendered, or in the county in which such attorney resides, in the same manner and be liable to the same penalties as sheriffs and coroners are for money received on execution.

Effective Date: 10-01-1953



Section 4705.07 - Unauthorized practice.

(A) No person who is not licensed to practice law in this state shall do any of the following:

(1) Hold that person out in any manner as an attorney at law;

(2) Represent that person orally or in writing, directly or indirectly, as being authorized to practice law;

(3) Commit any act that is prohibited by the supreme court as being the unauthorized practice of law.

(B)

(1) The use of "lawyer," "attorney at law," "counselor at law," "law," "law office," or other equivalent words by any person who is not licensed to practice law, in connection with that person's own name, or any sign, advertisement, card, letterhead, circular, or other writing, document, or design, the evident purpose of which is to induce others to believe that person to be an attorney, constitutes holding out within the meaning of division (A)(1) of this section.

(2) Only the supreme court may make a determination that any person has committed the unauthorized practice of law in violation of division (A)(3) of this section.

(C)

(1) If necessary to serve the public interest and consistent with the rules of the supreme court, any person who is authorized to bring a claim before the supreme court that alleges the unauthorized practice of law in violation of division (A)(3) of this section may make a motion to the supreme court to seek interim relief prior to the final resolution of the person's claim.

(2) Any person who is damaged by another person who commits a violation of division (A)(3) of this section may commence a civil action to recover actual damages from the person who commits the violation, upon a finding by the supreme court that the other person has committed an act that is prohibited by the supreme court as being the unauthorized practice of law in violation of that division. The court in which that action for damages is commenced is bound by the determination of the supreme court regarding the unauthorized practice of law and shall not make any additional determinations regarding the unauthorized practice of law. The court in which the action for damages is commenced shall consider all of the following in awarding damages to a person under division (C)(2) of this section:

(a) The extent to which the fee paid for the services that constitute the unauthorized practice of law in violation of division (A)(3) of this section exceeds the reasonable fees charged by licensed attorneys in the area in which the violation occurred;

(b) The costs incurred in paying for legal advice to correct any inadequacies in the services that constitute the unauthorized practice of law in violation of division (A)(3) of this section;

(c) Any other damages proximately caused by the failure of the person performing the services that constitute the unauthorized practice of law to have the license to practice law in this state that is required to perform the services;

(d) Any reasonable attorney's fees that are incurred in bringing the civil action under division (C)(1) or (2) of this section.

(3) Divisions (C)(1) and (2) of this section apply, and may be utilized, only regarding acts that are the unauthorized practice of law in violation of division (A)(3) of this section and that occur on or after the effective date of this amendment.

Effective Date: 09-30-1997; 09-15-2004



Section 4705.08 - [Repealed].

Effective Date: 07-01-1996



Section 4705.09 - Depositing client funds.

(A)

(1) Any person admitted to the practice of law in this state by order of the supreme court in accordance with its prescribed and published rules, or any law firm or legal professional association, may establish and maintain an interest-bearing trust account, for purposes of depositing client funds held by the attorney, firm, or association that are nominal in amount or are to be held by the attorney, firm, or association for a short period of time, with any bank, savings bank, or savings and loan association that is authorized to do business in this state and is insured by the federal deposit insurance corporation or the successor to that corporation, or any credit union insured by the national credit union administration operating under the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C.A. 1751, or insured by a credit union share guaranty corporation established under Chapter 1761. of the Revised Code. Each account established under this division shall be in the name of the attorney, firm, or association that established and is maintaining it and shall be identified as an IOLTA or an interest on lawyer's trust account. The name of the account may contain additional identifying features to distinguish it from other trust accounts established and maintained by the attorney, firm, or association.

(2) Each attorney who receives funds belonging to a client shall do one of the following:

(a) Establish and maintain one or more interest-bearing trust accounts in accordance with division (A)(1) of this section or maintain one or more interest-bearing trust accounts previously established in accordance with that division, and deposit all client funds held that are nominal in amount or are to be held by the attorney for a short period of time in the account or accounts;

(b) If the attorney is affiliated with a law firm or legal professional association, comply with division (A)(2)(a) of this section or deposit all client funds held that are nominal in amount or are to be held by the attorney for a short period of time in one or more interest-bearing trust accounts established and maintained by the firm or association in accordance with division (A)(1) of this section.

(3) No funds belonging to any attorney, firm, or legal professional association shall be deposited in any interest-bearing trust account established under division (A)(1) or (2) of this section, except that funds sufficient to pay or enable a waiver of depository institution service charges on the account shall be deposited in the account and other funds belonging to the attorney, firm, or association may be deposited as authorized by the Code of Professional Responsibility adopted by the supreme court. The determinations of whether funds held are nominal or more than nominal in amount and of whether funds are to be held for a short period or longer than a short period of time rests in the sound judgment of the particular attorney. No imputation of professional misconduct shall arise from the attorney's exercise of judgment in these matters.

(B) All interest earned on funds deposited in an interest-bearing trust account established under division (A)(1) or (2) of this section shall be transmitted to the treasurer of state for deposit in the legal aid fund established under section 120.52 of the Revised Code. No part of the interest earned on funds deposited in an interest-bearing trust account established under division (A)(1) or (2) of this section shall be paid to, or inure to the benefit of, the attorney, the attorney's law firm or legal professional association, the client or other person who owns or has a beneficial ownership of the funds deposited, or any other person other than in accordance with this section, section 4705.10, and sections 120.51 to 120.55 of the Revised Code.

(C) No liability arising out of any act or omission by any attorney, law firm, or legal professional association with respect to any interest-bearing trust account established under division (A)(1) or (2) of this section shall be imputed to the depository institution.

(D) The supreme court may adopt and enforce rules of professional conduct that pertain to the use, by attorneys, law firms, or legal professional associations, of interest-bearing trust accounts established under division (A)(1) or (2) of this section, and that pertain to the enforcement of division (A)(2) of this section. Any rules adopted by the supreme court under this authority shall conform to the provisions of this section, section 4705.10, and sections 120.51 to 120.55 of the Revised Code.

Effective Date: 09-29-1995; 10-01-2005; 04-14-2005



Section 4705.10 - Requirements for accounts.

(A) All of the following apply to an interest-bearing trust account established under authority of section 4705.09 of the Revised Code :

(1) All funds in the account shall be subject to withdrawal upon request and without delay, or as soon as is permitted by federal law;

(2) The rate of interest payable on the account shall not be less than the rate paid by the depository institution to regular, nonattorney depositors. Higher rates offered by the institution to customers whose deposits exceed certain time or quantity qualifications, such as those offered in the form of certificates of deposit, may be obtained by a person or law firm establishing the account if there is no impairment of the right to withdraw or transfer principal immediately.

(3) The depository institution shall be directed, by the person or law firm establishing the account, to do all of the following:

(a) Remit interest or dividends, whichever is applicable, on the average monthly balance in the account or as otherwise computed in accordance with the institution's standard accounting practice, less reasonable service charges, to the treasurer of state at least quarterly for deposit in the legal aid fund established under section 120.52 of the Revised Code;

(b) Transmit to the treasurer of state, upon its request, to the Ohio Legal Assistance Foundation, and the depositing attorney, law firm, or legal professional association upon the attorney's, firm's, or association's request, at the time of each remittance required by division (A)(3)(a) of this section, a statement showing the name of the attorney for whom or the law firm or legal professional association for which the remittance is sent, the rate of interest applied, the accounting period, the net amount remitted to the treasurer of state for each account, the total remitted, the average account balance for each month of the period for which the report is made, and the amount deducted for service charges;

(4) The depository institution shall notify the office of disciplinary counsel or other entity designated by the supreme court on each occasion when a properly payable instrument is presented for payment from the account, and the account contains insufficient funds. The depository institution shall provide this notice without regard to whether the instrument is honored by the depository institution. The depository institution shall provide the notice described in division (A)(4) of this section by electronic or other means within five banking days of the date that the instrument was honored or returned as dishonored. The notice shall contain all of the following:

(a) The name and address of the depository institution;

(b) The name and address of the lawyer, law firm, or legal professional association that maintains the account;

(c) The account number and either the amount of the overdraft and the date issued or the amount of the dishonored instrument and the date returned.

(B)

(1) The statements and reports of individual depositor information made under divisions (A)(3) and (4) of this section are confidential and shall be used only for purposes of administering the legal aid fund and for enforcement of the rules of professional conduct adopted by the supreme court.

(2) A depository institution may charge the lawyer, law firm, or legal professional association that maintains the account with fees associated with producing and mailing a notice required by division (A)(4) of this section but shall not deduct such fees from the interest earned on the account.

Effective Date: 09-29-1995; 10-21-2005



Section 4705.15 - Contingent fee agreements.

(A) As used in this section:

(1) "Contingent fee agreement" means an agreement for the provision of legal services by an attorney under which the compensation of the attorney is contingent, in whole or in part, upon a judgment being rendered in favor of or a settlement being obtained for the client and is either a fixed amount or an amount to be determined by a specified formula, including, but not limited to, a percentage of any judgment rendered in favor of or settlement obtained for the client.

(2) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" includes a product liability claim that is subject to sections 2307.71 to 2307.80 of the Revised Code, but does not include a civil action for damages for a breach of contract or another agreement between persons.

(B) If an attorney and a client contract for the provision of legal services in connection with a claim that is or may become the basis of a tort action and if the contract includes a contingent fee agreement, that agreement shall be reduced to writing and signed by the attorney and the client. The attorney shall provide a copy of the signed writing to the client.

(C) If an attorney represents a client in connection with a claim as described in division (B) of this section, if their contract for the provision of legal services includes a contingent fee agreement, and if the attorney becomes entitled to compensation under that agreement, the attorney shall prepare a signed closing statement and shall provide the client with that statement at the time of or prior to the receipt of compensation under that agreement. The closing statement shall specify the manner in which the compensation of the attorney was determined under that agreement, any costs and expenses deducted by the attorney from the judgment or settlement involved, any proposed division of the attorney's fees, costs, and expenses with referring or associated counsel, and any other information that the attorney considers appropriate.

Effective Date: 01-05-1988



Section 4705.99 - Penalty.

Whoever violates division (A)(1) or (2) of section 4705.07 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 09-30-1997; 09-15-2004






Chapter 4707 - AUCTIONEERS

Section 4707.01 - Auctioneer definitions.

As used in this chapter:

(A) "Auction" means a method of sale of real or personal property, goods, or chattels, at a predetermined date and time, by means of a verbal exchange, regular mail, telecommunications, the internet, an electronic transmission, or a physical gesture between an auctioneer or apprentice auctioneer and members of the audience or prospective purchasers, the exchanges and gestures consisting of a series of invitations for offers made by the auctioneer and offers by members of the audience or prospective purchasers, with the right to acceptance of offers with the auctioneer or apprentice auctioneer. "Auction" includes a sale of real or personal property, goods, or chattels in which there has been a solicitation or invitation by advertisement to the public for an advance in bidding using sealed bidding, provided that the bids are opened and there is a call for an advancement of the bids.

(B) "Auctioneer" means any person who engages, or who by advertising or otherwise holds the person out as being able to engage, in the calling for, recognition of, and the acceptance of, offers for the purchase of real or personal property, goods, or chattels at auction either directly or through the use of other licensed auctioneers or apprentice auctioneers.

(C) "Apprentice auctioneer" means any individual who is sponsored by an auctioneer to deal or engage in any activities mentioned in division (A) of this section.

(D) "Special auctioneer" means any person who currently is subject to section 4707.071 of the Revised Code.

(E) "Absolute auction" means an auction of real or personal property to which all of the following apply:

(1) The property is sold to the highest bidder without reserve.

(2) The auction does not require a minimum bid.

(3) The auction does not require competing bids of any type by the seller or an agent of the seller.

(4) The seller of the property cannot withdraw the property from auction after the auction is opened and there is public solicitation or calling for bids.

(F) "Reserve auction" means an auction in which the seller or an agent of the seller reserves the right to establish a stated minimum bid, the right to reject or accept any or all bids, or the right to withdraw the real or personal property at any time prior to the completion of the auction by the auctioneer.

(G) "Auction mediation company" means a company that provides a forum through the internet for a person to sell the person's real or personal property via the submission of silent bids using a computer or other electronic device.

(H) "Public authority" means any board or commission of the state or any officer of such a board or commission, or any political subdivision of the state.

(I) "Estate auction" means the auction of real or personal property of a deceased person.

(J) "Absentee bidding" means a method by which a potential purchaser authorizes a proxy to place on behalf of the potential purchaser a written or oral bid to an auctioneer or auction firm or an agent of an auctioneer or auction firm.

(K) "Person" means an individual, sole proprietor, corporation, limited liability company, association, or partnership.

(L) "Auction firm" means a person who provides auction services.

(M) "Auction services" means arranging, managing, and sponsoring a personal property auction. "Auction services" includes the taking and advertising of personal property on consignment to be sold at auction by a licensed auctioneer.

(N) "Consignee" means a person or auction firm that takes personal property on consignment to be sold at auction by a licensed auctioneer.

(O) "Firm manager" means the individual designated by an auction firm who is responsible for ensuring that the auction firm complies with this chapter.

(P) "Sealed bidding" means a method of submitting a bid in writing by one or more persons following which the bids are opened at an advertised, predetermined time and place, and, after a review of all the bids received, the real or personal property is awarded to the highest and most responsive bidder.

Effective Date: 10-01-2001; 05-06-2005; 04-14-2006



Section 4707.011 - Administration.

The department of agriculture shall administer this chapter.

Effective Date: 10-01-2001



Section 4707.02 - Unlicensed practice.

(A) No person shall act as an auction firm, auctioneer, apprentice auctioneer, or special auctioneer within this state without a license issued by the department of agriculture. No auction shall be conducted in this state except by an auctioneer licensed by the department. The department shall not issue or renew a license if the applicant or licensee has been convicted of a felony or crime involving fraud or theft in this or another state at any time during the ten years immediately preceding application or renewal.

(B) Division (A) of this section does not apply to any of the following:

(1) Sales at auction that either are required by law to be at auction, other than sales pursuant to a judicial order or decree, or are conducted by or under the direction of a public authority;

(2) The owner of any real or personal property desiring to sell the property at auction, provided that the property was not acquired for the purpose of resale;

(3) An auction mediation company;

(4) An auction that is conducted in a course of study for auctioneers that is approved by the state auctioneers commission created under section 4707.03 of the Revised Code for purposes of student training and is supervised by a licensed auctioneer;

(5)

(a) An auction that is sponsored by a nonprofit or charitable organization that is registered in this state under Chapter 1702. or Chapter 1716. of the Revised Code, respectively, if the auction only involves the property of the members of the organization and the auction is part of a fair that is organized by an agricultural society under Chapter 1711. of the Revised Code or by the Ohio expositions commission under Chapter 991. of the Revised Code at which an auctioneer who is licensed under this chapter physically conducts the auction; or

(b) Sales at an auction sponsored by a charitable, religious, or civic organization that is tax exempt under subsection 501(c)(3) of the Internal Revenue Code, or by a public school, chartered nonpublic school, or community school, if no person in the business of organizing, arranging, or conducting an auction for compensation and no consignor of consigned items sold at the auction, except such organization or school, receives compensation from the proceeds of the auction. As used in division (B)(5)(b) of this section, "compensation" means money, a thing of value other than participation in a charitable event, or a financial benefit.

(6) A person licensed as a livestock dealer under Chapter 943. of the Revised Code who exclusively sells livestock and uses an auctioneer who is licensed under this chapter to conduct the auction;

(7) A person licensed as a motor vehicle auction owner under Chapter 4517. of the Revised Code who exclusively sells motor vehicles to a person licensed under Chapter 4517. of the Revised Code and who uses an auctioneer who is licensed under this chapter to conduct the auction;

(8) A person who sells real or personal property by means of the internet.

(C)

(1) No person shall advertise or hold oneself out as an auction firm, auctioneer, apprentice auctioneer, or special auctioneer without a license issued by the department of agriculture.

(2) Division (C)(1) of this section does not apply to an individual who is the subject of an advertisement regarding an auction conducted under division (B)(5)(b) of this section.

Effective Date: 10-01-2001; 05-06-2005; 04-14-2006; 2007 HB119 07-03-2007; 2008 HB48 09-12-2008



Section 4707.021 - Real property auctions.

Only an auctioneer who is licensed under this chapter and who is licensed as a real estate broker or a real estate salesperson under Chapter 4735. of the Revised Code shall sign an auction contract for the sale of real property at auction. A real estate broker who is licensed under Chapter 4735. of the Revised Code, but who is not licensed as an auctioneer under this chapter shall not sign an auction contract or conduct an auction, but may contract for the sale of real property at auction only if either of the following applies:

(A) The auctioneer who signs the auction contract and who conducts the auction is a salesperson licensed under Chapter 4735. of the Revised Code and is associated with the real estate broker who contracts for the sale of real property.

(B) The real estate broker enters into a cooperative agreement with another real estate broker licensed under Chapter 4735. of the Revised Code with whom an auctioneer licensed under this chapter is associated and the auctioneer is solely responsible for signing the auction contract and conducting the auction. An apprentice auctioneer who is licensed as a real estate broker or real estate salesperson under Chapter 4735. of the Revised Code may act as a bid caller in the sale of real property at auction if the sponsoring auctioneer is licensed under this chapter and is licensed as a real estate broker or real estate salesperson under Chapter 4735. of the Revised Code. Nothing in this section shall be construed to permit a business to contract for the sale of real property at auction through an individual who is not licensed under this chapter and Chapter 4735. of the Revised Code.

Effective Date: 10-23-1991; 05-06-2005



Section 4707.022 - Reserve auction presumed - absentee bidding - agent of owner or consignee.

(A) An auction shall be a reserve auction unless explicitly stated otherwise in the contract for the auction and in the terms and conditions governing the auction. For purposes of a reserve auction, there need not be an announcement or indication that the reserve is attained.

(B) A person licensed under this chapter shall not use absentee bidding unless the owner of the real or personal property being sold provides prior written permission to use absentee bidding.

(C) A person licensed under this chapter shall be an agent of the owner or consignee of the real or personal property for purposes of all aspects of the auction.

Effective Date: 05-06-2005



Section 4707.023 - Requirements for absolute auction - bid by licensee or seller.

(A) No person licensed under this chapter shall advertise, offer for sale, or sell real or personal property by absolute auction unless all of the following apply:

(1) One of the following applies:

(a) Except for current tax obligations, easements, or restrictions of record of the seller, there are no liens or encumbrances on the property in favor of any other person.

(b) Every holder of a lien or encumbrance, by execution of the auction contract or other written agreement provided to the auctioneer, agrees to the absolute auction without regard to the amount of the highest bid or to the identity of the highest bidder.

(c) A financially sound person, firm, trust, or estate, by execution of the auction contract or other written agreement provided to the auctioneer, guarantees the complete discharge and satisfaction of all liens and encumbrances, as applicable, immediately after the absolute auction or at the closing without regard to the amount of the highest bid or to the identity of the highest bidder.

(2) The seller of the real or personal property at the time of advertising and at the time of the absolute auction has a bona fide intention to transfer ownership of the property to the highest bidder regardless of the amount of the highest bid and without reliance on any agreement that a particular bid or bid level be attained in order to transfer the property.

(3) The auction contract requires that the auction be conducted as an absolute auction, specifies that the auction is not a reserve auction, and prohibits the seller or anyone acting on behalf of the seller to bid or participate in the bidding process of the auction.

(B) Division (A) of this section does not prohibit any of the following:

(1) The bidding of a secured party or lien holder, other than the seller, at an absolute auction, provided that the bids are bona fide offers, that the bidding does not constitute bid rigging or a reserve for the seller, and that the bidding is not for the purpose of aiding or assisting or on behalf of the seller or the auctioneer;

(2) The bidding by an individual or a party to a dissolution of marriage, partnership, or corporation on real or personal property being sold at auction pursuant to the dissolution;

(3) The advertising of real or personal property to be sold by absolute auction and by reserve auction within the same advertisement or for auction on the same date and at the same place, provided that the advertisement is not misleading and clearly identifies the property that is to be sold by absolute auction and the property that is to be sold by reserve auction.

(C) A person licensed under this chapter may make a bona fide bid on the licensee's own behalf at an absolute auction and at a reserve auction, provided that the licensee provides full disclosure that the licensee may make a bona fide bid to the seller and at the auction.

(D) A seller or a person on behalf of a seller may make a bid if the auction is a reserve auction and the auctioneer provides full disclosure before bidding begins that the seller retains the right to bid. No person licensed under this chapter knowingly shall receive such a bid in the absence of full disclosure.

(E) Except in the case of a dissolution as provided in division (B)(2) of this section, a person licensed under this chapter shall not knowingly receive a bid by a seller or a person on the seller's behalf at an absolute auction.

Effective Date: 05-06-2005



Section 4707.024 - Deposit of auction proceeds in escrow or trust account - disbursement.

(A) Not later than seventy-two hours after the end of an auction, a person licensed under this chapter shall deposit in one or more trust or escrow accounts all money received from the sale of an owner's or consignee's personal property at auction unless the licensee pays the money to the owner or consignee immediately after the end of the auction.

(B) For purposes of this section, a person licensed under this chapter shall designate a trust or escrow account that contains an owner's or consignee's money as "client trust account" or with words of similar meaning. In addition, a trust or escrow account only shall contain money received from the sale of personal property at auction that has not been disbursed and money for expenses regarding the auction, including commission and advertisement fees, that are specifically delineated in the auction contract.

(C) Except for the payment of money to the owner or consignee immediately after the end of the auction, a person licensed under this chapter shall pay the owner or consignee with money from the client's trust or escrow account. In addition, the licensee may pay expenses, including commission and advertisement fees, that are specifically delineated in the auction contract with money from the trust or escrow account. Money in the trust or escrow account shall not be disbursed for any purpose that is inconsistent with this section. In addition, the money shall not be commingled with the licensee's personal or business money. In administering the trust or escrow account, the licensee shall keep detailed records that show deposits, withdrawals, and interest accrued, if applicable. Unless otherwise agreed to by the parties in the auction contract or by the direction of a court of law, all money deposited into a trust or escrow account shall be disbursed to the seller not later than fifteen days after the auction.

(D) Money from the sale of personal property at auction may be deposited in an interest bearing account if the parties to the auction contract specifically agree to such a deposit. Interest earned in the account shall be credited to the seller unless otherwise agreed to by the parties in the auction listing contract. The interest credited to the account may remain in the account for a period of sixty days after the seller receives the money from the account. The interest money then shall be disbursed according to the terms of the auction contract.

(E) All money received in connection with the sale of real property at auction shall be deposited in a broker's special or trust bank account in a depository located in this state that is described in division (A)(26) of section 4735.18 of the Revised Code.

Effective Date: 05-06-2005



Section 4707.03 - State auctioneers commission.

A state auctioneers commission shall be created within the department of agriculture as follows:

(A) The governor, with the advice and consent of the senate, shall appoint a commission consisting of five members, each of whom immediately prior to the date of appointment has been a resident of this state for at least five years. Four members shall have been an auctioneer for a period of at least five years prior to appointment. One member shall be a member of the public who represents the interests of consumers, is not licensed under this chapter, does not have any management responsibility in the auctioneering industry, does not formulate any policy of the auctioneering industry, does not have a financial interest in the auctioneering industry, and does not have any other connection with the auctioneering profession.

(B) Terms of office shall be for three years, commencing on the tenth day of October and ending on the ninth day of October. Of the two additional appointments made after the effective date of this amendment, one shall be for a term ending on the ninth day of October in the first year following the appointment, and one shall be for a term ending on the ninth day of October in the second year following the appointment. Thereafter, each term of office shall be for three years, commencing on the tenth day of October. Each member shall hold office from the date of appointment until the end of the term for which appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A member appointed for a term commencing on or after October 10, 2005, shall not serve more than three consecutive terms.

(C) At no time shall there be more than three members of the same political party serving on the commission.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.04 - Organization of commission.

(A) The state auctioneers commission shall, upon qualification of the member or members appointed in each year, select from its members a chairperson, and shall serve in an advisory capacity to the department of agriculture for the purpose of carrying out this chapter. The commission shall meet not less than four times annually.

(B) The commission shall establish requirements and standards for courses of study in auctioneering. The commission triennially shall review courses of study in auctioneering that are offered at institutions in order to determine whether the courses comply with those requirements and standards. The commission shall approve institutions that offer courses that comply with the requirements and standards. If an institution is not approved, the institution may reapply for approval within a year of the disapproval. If at that time the commission approves the institution, the institution shall be approved for the remainder of the triennial period. The commission, prior to the triennial review, may place on probationary status or revoke the approval of any institution that provides a course of study in auctioneering if the institution fails to comply with the requirements and standards established under this division.

(C) Members of the commission who are licensed auctioneers under this chapter shall administer the oral licensing examination required under section 4707.08 of the Revised Code.

(D) Each commissioner shall receive the commissioner's actual and necessary expenses incurred in the discharge of the commissioner's duties. Each commissioner also shall receive a per diem salary from the auctioneers fund created in section 4707.05 of the Revised Code for each meeting attended. The director of agriculture shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the per diem salary.

(E) The commission may form subcommittees for purposes of research, education, and promotion of the auctioneering profession. If a majority of the members of the commission approves, the members of a subcommittee may be reimbursed from the auction education fund created in section 4707.171 of the Revised Code for the actual and necessary expenses incurred in the discharge of their duties.

(F) Serving as a member of the commission does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment.

(G) The commission may advise the director on actions of the director as required under this chapter.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.05 - Auctioneers fund.

Except as otherwise provided in section 4707.25 of the Revised Code, all fees and charges collected by the department of agriculture pursuant to this chapter shall be paid into the state treasury to the credit of the auctioneers fund, which is hereby created. All expenses incurred by the department in administering this chapter shall be paid out of the fund. The total expenses incurred by the department in the administration of this chapter shall not exceed the total fees, charges, fines, and penalties imposed under sections 4707.08, 4707.10, and 4707.99 of the Revised Code and paid to the treasurer of state. The department may conduct education programs for the enlightenment and benefit of all auctioneers who have paid fees pursuant to sections 4707.08 and 4707.10 of the Revised Code. At the end of each fiscal year, if the balance of the fund is greater than three hundred thousand dollars, the director of agriculture shall request the director of budget and management to, and the director of budget and management shall, transfer twenty-five per cent of the balance that is in excess of three hundred thousand dollars to the auction recovery fund created in section 4707.25 of the Revised Code.

Effective Date: 06-29-2004; 05-06-2005



Section 4707.06 - Record of auctioneers.

The department of agriculture shall maintain a record of the names and addresses of all auction firms, auctioneers, apprentice auctioneers, and special auctioneers licensed by the department. This record shall also include a list of all persons whose licenses have been suspended or revoked as well as any other information relative to the enforcement of this chapter that the department considers of interest to the public.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.07 - Auctioneer's license qualifications.

(A) The department of agriculture may grant auctioneers' licenses to those individuals who are determined to be qualified by the department. Each individual who applies for an auctioneer's license shall furnish to the department, on forms provided by the department, satisfactory proof that the applicant:

(1) Has a good reputation;

(2) Is of trustworthy character;

(3) Has attained the age of at least eighteen years;

(4) Has done one of the following:

(a) Met the apprenticeship requirements set forth in section 4707.09 of the Revised Code;

(b) Met the requirements of section 4707.12 of the Revised Code.

(5) Has a general knowledge of the following:

(a) The requirements of the Revised Code relative to auctioneers;

(b) The auction profession;

(c) The principles involved in conducting an auction;

(d) Any local and federal laws regarding the profession of auctioneering.

(6) Has satisfied the financial responsibility requirements established under section 4707.11 of the Revised Code if applicable.

(B) Auctioneers who served apprenticeships and who hold licenses issued before May 1, 1991, and who seek renewal of their licenses, are not subject to the additional apprenticeship requirements imposed by section 4707.09 of the Revised Code.

(C) A licensee may do business under more than one registered name , but not to exceed three registered names, provided that the names have been approved by the department. The department may reject the application of any person seeking licensure under this chapter if the name or names to be used by the applicant are likely to mislead the public, or if the name or names do not distinguish the applicant from the name or names of any existing person licensed under this chapter. If an applicant applies to the department to do business under three names, the department may charge a fee of ten dollars for the third name .

(D) The department, in its discretion, may waive the schooling and apprenticeship requirements for a resident of this state, provided that the resident holds a valid auctioneer license that was issued by a state with which the department has entered into a reciprocal licensing agreement and the resident is in good standing with that state. The applicant shall provide proof that is satisfactory to the department that the applicant has had two years of experience as an auctioneer immediately preceding the date of application that includes at a minimum twelve auctions in which the applicant was a bid caller in the reciprocal state.

Effective Date: 07-01-2003; 05-06-2005



Section 4707.071 - Persons licensed as auction companies as of 5-1-91.

(A) On May 1, 1991, all persons licensed as auction companies under former section 4707.071 of the Revised Code shall comply with all provisions of this chapter that are applicable to auctioneers except as provided in divisions (B) and (C) of this section. Such persons, however, do not have to serve an apprenticeship or attend a course of study under section 4707.09 of the Revised Code or submit to an examination under section 4707.08 of the Revised Code as long as they do not engage in the calling for, recognition of, and the acceptance of, offers for the purchase of personal property at auction and do not conduct auctions at any location other than the definite place of business required in section 4707.14 of the Revised Code.

(B) The principal owner of each auction company that is licensed as of May 1, 1991, who pays the annual renewal fee specified in division (B) of section 4707.10 of the Revised Code during the first renewal period following May 1, 1991, shall be issued a special auctioneer's license, for the auction of personal property subject to division (A) of this section. Each principal owner shall apply for an annual license. In applying for an annual license, each person licensed as an auction company on May 1, 1991, shall designate an individual as principal owner by submitting documentation substantiating that the individual is in fact the principal owner and shall identify a definite place of business as required in section 4707.14 of the Revised Code. A person licensed as an auctioneer shall not be entitled to a special auctioneer's license.

(C) A special auctioneer's license issued under this section to the principal owner of a former auction company does not entitle the principal owner or former auction company to conduct auctions at any location other than the definite place of business required in section 4707.14 of the Revised Code. Notwithstanding section 4707.10 of the Revised Code, the department of agriculture shall not issue a new special auctioneer's license if the definite place of business identified by the licensee in the licensee's initial application for a special auctioneer license has changed or if the name under which the licensee is doing business has changed. No person other than an owner, officer, member, or agent of the former auction company who personally has passed the examination prescribed in section 4707.08 of the Revised Code and been licensed as an auctioneer shall engage in the calling for, recognition of, and the acceptance of, offers for the purchase of real or personal property, goods, or chattels at auction in connection with a former auction company that has been issued a special auctioneer's license.

(D) A person licensed as a special auctioneer shall not engage in the sale of real property at auction.

(E) As used in this section, "auction company" means "auction company" as defined in section 4707.01 of the Revised Code prior to its amendment by Sub. S.B. 209 of the 125th general assembly.

Effective Date: 09-26-2003; 05-06-2005



Section 4707.072 - Nonresident one-auction license.

The department may grant one-auction licenses to any nonresident individual who is determined to be qualified by the department. Any individual who applies for a one-auction license shall attest, on forms provided by the department, and furnish to the department, satisfactory proof that the license applicant meets the following requirements:

(A) Has a good reputation;

(B) Is of trustworthy character;

(C) Has attained the age of at least eighteen years;

(D) Has a general knowledge of the requirements of the Revised Code relative to auctioneers, the auction profession, and the principles involved in conducting an auction;

(E) Has two years of professional auctioneering experience immediately preceding the date of application that includes the personal conduct by the applicant of at least twelve auction sales in any state, or has met the requirements of section 4707.12 of the Revised Code;

(F) Has paid a fee of five hundred dollars;

(G) Has not applied for or previously obtained a license under this section;

(H) Has provided proof of financial responsibility in the form of either an irrevocable letter of credit or a cash bond or a surety bond in the amount of fifty thousand dollars. If the applicant gives a surety bond, the bond shall be executed by a surety company authorized to do business in this state. A bond shall be made to the department and shall be conditioned that the applicant shall comply with this chapter and rules adopted under it, including refraining from conduct described in section 4707.15 of the Revised Code. All bonds shall be on a form approved by the director of agriculture.

Effective Date: 09-26-2003; 05-06-2005



Section 4707.073 - Auctioneer: corporation, partnership, or association license.

(A) No corporation, general or limited partnership, or unincorporated association shall act or hold itself out as an auctioneer without a valid auctioneer's license issued under this section. This section does not apply to a person who is issued a license under section 4707.071 of the Revised Code.

(B) The department of agriculture may grant an auctioneer's license to a corporation, general or limited partnership, or unincorporated association that is determined to be qualified by the department. Every applicant for a license under this section shall furnish to the department, on forms provided by the department, satisfactory proof that the applicant:

(1) Is in good standing with the secretary of state if the applicant is a corporation;

(2) Is of trustworthy character;

(3) Has provided proof of financial responsibility as required in section 4707.11 of the Revised Code;

(4) Is registered with the secretary of state or a local authority, as applicable, to do business in this state;

(5) Has complied with any other requirement that the director establishes in rules adopted under section 4707.19 of the Revised Code.

(C) An application submitted under this section shall list the names of all of the owners, directors, partners, or members of the applicant, as applicable, and shall indicate those that have an auctioneer's license issued under section 4707.07 of the Revised Code.

(D)

(1) The department shall not issue a license under this section unless one of the following applies, as applicable:

(a) If the applicant is a general or limited partnership, not less than fifty per cent of the general partners have a current license issued under section 4707.07 of the Revised Code.

(b) If the applicant is a corporation, not less than fifty per cent of the directors and the president or chief executive have a current license issued under section 4707.07 of the Revised Code.

(c) If the applicant is an unincorporated association, not less than fifty per cent of the members have a current license issued under section 4707.07 of the Revised Code. Failure of a corporation, partnership, or unincorporated association to maintain the applicable requirements of this division after the issuance of a license under this section may be sufficient cause for the revocation of the license under section 4707.15 of the Revised Code.

(2) Not later than two years after the effective date of this section, a corporation, partnership, or unincorporated association that was issued a license under section 4707.07 of the Revised Code on or before the effective date of this section shall comply with the requirements established in division (D)(1) of this section. If such a corporation, partnership, or unincorporated association fails to comply with those requirements, the license of the corporation, partnership, or unincorporated association immediately shall terminate.

(E) Upon the issuance of a license under this section, a corporation, partnership, or unincorporated association shall designate an individual from among its directors, partners, or members who is licensed under section 4707.07 of the Revised Code as its agent for purposes of communication with the department. If that individual ceases to be the agent, the corporation, partnership, or unincorporated association shall notify the department not later than ten days after the day on which the individual ceases to be the agent. Upon notification to the department, the license of the corporation, partnership, or unincorporated association, as applicable, immediately shall terminate. If the corporation, partnership, or unincorporated association notifies the department of the designation of a new agent in accordance with the requirements of this division and pays a fee in the amount of ten dollars, the department shall issue the corporation, partnership, or unincorporated association a new license.

(F) This section does not preclude a corporation, partnership, or unincorporated association from selling real property at auction, provided that the requirements of this section and section 4707.021 and Chapter 4735. of the Revised Code are satisfied.

(G) A person licensed as a real estate broker under Chapter 4735. of the Revised Code shall not be required to obtain a license under this section if the person complies with sections 4707.021 and 4707.22 of the Revised Code.

Effective Date: 05-06-2005



Section 4707.074 - Auction firm license required for person providing auction services.

(A) A person who is not otherwise licensed under this chapter and who only provides auction services or holds the person's self out as providing auction services shall do so only with a valid auction firm license issued under this section. This section does not apply to either of the following:

(1) A person licensed as a motor vehicle auction owner under Chapter 4517. of the Revised Code who exclusively sells motor vehicles to a person licensed under Chapter 4517. of the Revised Code and who uses an auctioneer who is licensed under this chapter to conduct the auction;

(2) A person licensed as a livestock dealer under Chapter 943. of the Revised Code who exclusively sells livestock and uses an auctioneer who is licensed under this chapter to conduct the auction.

(B) The department of agriculture may grant an auction firm license to an auction firm that is determined to be qualified by the department. Every applicant for an auction firm license shall furnish to the department, on forms provided by the department, satisfactory proof that the applicant:

(1) Is in good standing with the secretary of state if the applicant is a corporation;

(2) Is of trustworthy character;

(3) Is registered with the secretary of state or a local authority, as applicable, to do business in this state;

(4) Has complied with any other requirement that the director establishes in rules adopted under section 4707.19 of the Revised Code;

(5) Has a general knowledge of the requirements of the Revised Code and the general principles regarding auctions, auctioneering, and auction management;

(6) Has provided proof of financial responsibility in the amount of fifty thousand dollars in the form of a surety bond, an irrevocable letter of credit, or cashbond;

(7) Employs a firm manager as required under division (D) of this section.

(C) An application submitted under this section for an auction firm license shall list the names of all of the owners, directors, partners, or members of the applicant, as applicable.

(D) An auction firm shall designate a firm manager. The firm manager shall have sufficient authority in the operation of the auction firm to ensure compliance with this chapter and rules adopted under it. If the firm manager does not have a current license issued under section 4707.07 of the Revised Code, the firm manager shall pass the written examination held under section 4707.08 of the Revised Code before the department may issue a license under this section to the auction firm.

(E)

(1) An auction firm license issued under this section immediately shall terminate if any of the following occurs:

(a) The auction firm incorporates.

(b) The auction firm ceases to operate as a corporation.

(c) The auction firm changes ownership.

(d) If the auction firm is a partnership, the firm changes the number of partners in the partnership or changes the partners comprising the partnership.

(e) The auction firm changes the firm manager.

(f) The auction firm changes the name under which the firm conducts business.

(g) The auction firm changes its permanent business location. If a license terminates under this division, the licensee immediately shall cease auction services, notify the department of the termination, and return the terminated license to the department.

(2) Not later than ten days prior to the date on which an auction firm license will terminate pursuant to division (E)(1)(a), (b), (c), or (d) of this section, the auction firm may submit an application for a new auction firm license in accordance with division (B) of this section. If the auction firm submits the application, returns the terminated license, and pays a fee in the amount of one hundred dollars, the department may issue a new license under this section.

(3) If a license terminates pursuant to division (E)(1)(e), (f), or (g) of this section and the formerly licensed auction firm notifies the department, returns the terminated license, and pays a fee in the amount of ten dollars, the department shall issue a new license under this division.

(F) For purposes of the financial responsibility that is required under division (B) of this section, if a person provides a surety bond, the bond shall be executed by a surety company that is authorized to do business in this state. The bond shall be made payable to the department and shall include a condition that requires the applicant to comply with this chapter and rules adopted under it, including a requirement that the person refrain from conduct described in section 4707.15 of the Revised Code. A bond shall be on a form that is approved by the director. A person who is issued a license under this section shall maintain the financial responsibility that is required under division (B) of this section for as long as the person is licensed.

(G) An auction firm licensed under this section shall not conduct the bid calling for the sale of real or personal property at auction.

Effective Date: 05-06-2005; 2007 HB119 07-03-2007



Section 4707.08 - Examinations.

(A) The department of agriculture shall hold written examinations four times each year for the purpose of testing the qualifications required for obtaining a license under section 4707.07 of the Revised Code and twelve times each year for obtaining a license under section 4707.09 of the Revised Code and for unlicensed auction firm managers as required under division (D) of section 4707.074 of the Revised Code. The written examination shall be held at the department or at an alternative location determined by the department. In addition to the written examination, auctioneer license applicants shall pass an oral examination administered by the state auctioneers commission on the same date and at the same location as the written examination. An examination shall not be required for the renewal of any license unless the license has been revoked, suspended, or allowed to expire without renewal, in which case the applicant shall take and pass the appropriate examinations offered by the department. An examination fee of twenty-five dollars shall be collected from each person taking the auctioneer examination and fifteen dollars from each person taking either the apprentice auctioneer examination or the auction firm manager examination to defray expenses of holding the examinations.

(B) All applications and proofs shall be filed by each applicant before the scheduled date of examination, and shall be accompanied by proof of financial responsibility and a license fee. In order to be seated for an examination held under this section, an applicant shall have a complete application on file with the department not later than fourteen days prior to the examination date.

(C) If a court of competent jurisdiction or the department, at an administrative hearing, has found that an applicant conducted an auction, provided auction services, or acted as an auctioneer without a license issued under this chapter, the department may refuse to allow the applicant to take an examination under this section or may deny the issuance of a license to the applicant for a period of two years.

(D)

(1) If an applicant for a license fails to pass the examination, the applicant may take the examination on the next scheduled date for the examination. If an applicant fails to pass the examination on the second consecutive attempt, the applicant shall not take the examination on the next scheduled date for the examination.

(2) If an applicant for a license fails to pass the examination on the third attempt, the applicant shall attend auction school a second time before the applicant may take the examination. If an applicant for a license fails to pass the examination on the fourth attempt, the applicant shall not take the examination for at least one year from the date of the last failed attempt.

(3) If an individual who is taking the examination for an auction firm manager fails to pass the examination on the third attempt, the individual shall not take the examination for one year from the date of the last failed attempt.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.09 - Apprentice auctioneer's license qualifications.

The department of agriculture may grant apprentice auctioneers' licenses to those persons that are determined to be qualified by the department. Every applicant for an apprentice auctioneer's license shall pass an examination relating to the skills, knowledge, and statutes and rules governing auctioneers. Every applicant for an apprentice auctioneer's license shall furnish to the department, on forms provided by the department, satisfactory proof that the applicant:

(A) Has a good reputation;

(B) Is of trustworthy character;

(C) Has attained the age of at least eighteen years;

(D) Has obtained a written promise of a licensed auctioneer to sponsor the applicant during the applicant's apprenticeship;

(E) Has satisfied the financial responsibility requirements established under section 4707.11 of the Revised Code if applicable;

(F) Has successfully completed a course of study in auctioneering at an institution that is approved by the state auctioneers commission. Before an apprentice may take the auctioneer's license examination, the apprentice shall serve an apprenticeship of at least twelve months and participate as a bid caller in at least twelve auction sales under the direct supervision of the sponsoring licensed auctioneer, which auctions shall be certified by the licensed auctioneer on the apprentice's application for an auctioneer's license. No apprentice auctioneer shall be under the sponsorship of more than one licensed auctioneer at one time. If an auctioneer intends to terminate sponsorship of an apprentice auctioneer, the sponsoring auctioneer shall notify the apprentice auctioneer of the sponsoring auctioneer's intention by certified mail, return receipt requested, at least ten days prior to the effective date of termination and, at the same time, shall deliver or mail by certified mail to the department a copy of the termination notice and the license of the apprentice auctioneer. No apprentice auctioneer shall perform any acts under authority of the apprentice's license after the effective date of the termination until the apprentice receives a new license . No more than one license shall be issued to any apprentice auctioneer for the same period of time. No licensed auctioneer shall have under the licensed auctioneer's sponsorship more than two apprentice auctioneers at one time. No auctioneer shall sponsor an apprentice auctioneer if the auctioneer has not been licensed and in good standing for a period of at least two years immediately before sponsoring the apprentice auctioneer. A sponsoring auctioneer whose license is suspended or revoked shall send to the department the apprentice auctioneer's license not later than fourteen days after the suspension or revocation. If a sponsoring auctioneer's license is suspended or revoked, the apprentice auctioneer shall obtain a written promise of sponsorship from another licensed auctioneer before performing any acts under the authority of an apprentice auctioneer's license. The apprentice auctioneer shall send a copy of the written promise of sponsorship of another auctioneer to the department. If the department receives a copy of such a written promise of sponsorship and the apprentice pays the fee established by the department, the department shall issue a new license to the apprentice. An apprentice auctioneer may terminate the apprentice's sponsorship with an auctioneer by notifying the auctioneer of the apprentice's intention by certified mail, return receipt requested, at least ten days prior to the effective date of termination. At the same time, the apprentice shall deliver or mail by certified mail to the department a copy of the termination notice. Upon receiving the termination notice, the sponsoring auctioneer shall promptly deliver or mail by certified mail to the department the license of the apprentice auctioneer. The termination of a sponsorship, regardless of who initiates the termination, shall not be cause for an apprentice auctioneer to lose credit for any certified auctions in which the apprentice participated as a bid caller or apprenticeship time the apprentice served under the direct supervision of the former sponsor.

Effective Date: 07-01-2003; 05-06-2005



Section 4707.091 - Placement of license on deposit - reacquisition - proof of financial responsibility.

(A) Prior to the expiration of an auctioneer's or apprentice auctioneer's license, an auctioneer or apprentice auctioneer may submit an application to the department of agriculture, on forms provided by the department, to place the license on deposit with the department for a period not to exceed two years. Not later than fourteen days after receipt of an application under this section, the department shall accept or deny the application.

(B) If the department accepts the application, an auctioneer or apprentice auctioneer who has a license on deposit with the department under this section shall not act as an auctioneer or apprentice auctioneer while the license is on deposit. In addition, such an auctioneer shall not be required to pay an assessment under section 4707.25 of the Revised Code.

(C) An auctioneer or apprentice auctioneer may reacquire a license on deposit from the department if the auctioneer or apprentice auctioneer does all of the following prior to reacquisition:

(1) Submits a written request to the department that contains the business address and telephone number of the auctioneer or apprentice auctioneer, as applicable;

(2) Pays a reactivation fee for the license in the following amount, as applicable:

(a) In the case of an apprentice auctioneer, one hundred dollars;

(b) In the case of an auctioneer whose license is reacquired during the first half of the biennium according to the biennial schedule established in division (B) of section 4707.10 of the Revised Code, two hundred dollars;

(c) In the case of an auctioneer whose license is reacquired during the second half of the biennium according to that biennial schedule, one hundred dollars.

(3) Pays the assessment that is levied under section 4707.25 of the Revised Code for the current year, if applicable;

(4) Provides proof of financial responsibility as required in section 4707.11 of the Revised Code, if applicable;

(5) Complies with any other requirement established in rules adopted by the director under section 4707.19 of the Revised Code.

(D) If an auctioneer or apprentice auctioneer, at the time of placing the auctioneer's or apprentice auctioneer's license on deposit, as applicable, has not maintained proof of financial responsibility for the entire period of time required under section 4707.11 of the Revised Code, the auctioneer or apprentice auctioneer, beginning at the time of reacquisition, shall maintain proof of financial responsibility for the remainder of the time required under that section.

Effective Date: 05-06-2005



Section 4707.10 - Fees - renewals - notice of name or address change.

(A) The fee for each apprentice auctioneer's or auction firm license issued by the department is one hundred dollars, and the annual renewal fee for any such license is one hundred dollars. All licenses expire annually on the last day of June of each year and shall be renewed according to the standard renewal procedures of Chapter 4745. of the Revised Code, or the procedures of this section. Any licensee under this chapter who wishes to renew the licensee's license, but fails to do so before the first day of July shall reapply for licensure in the same manner and pursuant to the same requirements as for initial licensure, unless before the first day of September of the year of expiration, the former licensee pays to the department, in addition to the regular renewal fee, a late renewal penalty of one hundred dollars.

(B)

(1) Each person to whom the department issues an auctioneer's license or special auctioneer's license shall pay a licensure fee. Those licenses are biennial and expire in accordance with the schedule established in division (B)(2) of this section. If such a license is issued during the first year of a biennium, the licensee shall pay a fee in the amount of two hundred dollars. If the license is issued during the second year of a biennium, the licensee shall pay a fee in the amount of one hundred dollars. With respect to an auctioneer's license, the fees apply regardless of whether the license is issued to an individual under section 4707.07 of the Revised Code or to a corporation, partnership, or association under section 4707.073 of the Revised Code. All auctioneer's licenses and special auctioneer's licenses expire on the last day of June of the biennium. The licenses shall be renewed in accordance with the standard renewal procedures of Chapter 4745. of the Revised Code or the procedures in this section and upon the licensee's payment to the department of a renewal fee of two hundred dollars. A licensee who wishes to renew the licensee's license, but who fails to do so before the first day of July following the license's expiration, shall reapply for licensure in the same manner and pursuant to the same requirements as for the initial licensure unless before the first day of September following the expiration, the former licensee pays to the department, in addition to the regular renewal fee, a late renewal penalty of one hundred dollars.

(2) The biennial expiration of an auctioneer's license or special auctioneer's license shall occur in accordance with the following schedule:

(a) The license shall expire in odd-numbered years if the business name or last name, as applicable, of the licensee begins with the letters "A" through "J" or with the letters "X" through "Z."

(b) The license shall expire in even-numbered years if the business name or last name, as applicable, of the licensee begins with the letters "K" through "W."

(C) Any person who fails to renew the person's license before the first day of July is prohibited from engaging in any activity specified or comprehended in section 4707.01 of the Revised Code until such time as the person's license is renewed or a new license is issued. Renewal of a license between the first day of July and the first day of September does not relieve any person from complying with this division. The department may refuse to renew the license of or issue a new license to any person who violates this division.

(D) The department shall prepare and deliver to each licensee a permanent license certificate and an identification card, the appropriate portion of which shall be carried on the person of the licensee at all times when engaged in any type of auction activity, and part of which shall be posted with the permanent certificate in a conspicuous location at the licensee's place of business.

(E) Notice in writing shall be given to the department by each auctioneer or apprentice auctioneer licensee of any change of principal business location or any change or addition to the name or names under which business is conducted, whereupon the department shall issue a new license for the unexpired period. Any change of business location or change or addition of names without notification to the department shall automatically cancel any license previously issued. For each new auctioneer or apprentice auctioneer license issued upon the occasion of a change in business location or a change in or an addition of names under which business is conducted, the department may collect a fee of ten dollars for each change in location, or name or each added name unless the notification of the change occurs concurrently with the renewal application or unless otherwise provided in section 4707.07 of the Revised Code.

Effective Date: 09-26-2003; 05-06-2005



Section 4707.11 - Proof of financial responsibility.

(A) Except as provided in division (B) of this section, each application for a license issued under this chapter shall be accompanied by proof of financial responsibility in the form of either an irrevocable letter of credit or a cash bond or a surety bond in the amount of twenty-five thousand dollars. If the applicant gives a surety bond, the bond shall be executed by a surety company authorized to do business in this state.

A bond shall be made payable to the department of agriculture and shall include a condition that requires the applicant to comply with this chapter and rules adopted under it, including a requirement that the person refrain from conduct described in section 4707.15 of the Revised Code. All bonds shall be on a form approved by the director of agriculture.

A licensee shall maintain proof of financial responsibility for three years following the date of initial licensure. After the three-year period, a licensee who has not engaged in conduct described in section 4707.15 of the Revised Code and has not otherwise violated this chapter or rules adopted under it during that period shall no longer be required to maintain proof of financial responsibility except as otherwise provided in this section.

A licensee whose license expires without being renewed under section 4707.10 of the Revised Code or is suspended under section 4707.15 or 4707.30 of the Revised Code shall give proof of financial responsibility in accordance with this section in order to obtain reinstatement or reactivation of the license.

(B) Division (A) of this section does not apply to any of the following:

(1) A licensee whose license was issued prior to July 1, 2003, provided that the license continues to be renewed under section 4707.10 of the Revised Code and is not suspended under section 4707.15 or 4707.30 of the Revised Code;

(2) An apprentice auctioneer licensee whose license was issued under section 4707.09 of the Revised Code prior to July 1, 2003, and who applies for an auctioneer's license under section 4707.07 of the Revised Code on or after July 1, 2003, provided that the apprentice auctioneer's license is not suspended under section 4707.15 or 4707.30 of the Revised Code, and, if necessary, continues to be renewed under section 4707.10 of the Revised Code, prior to the issuance of the auctioneer's license to the applicant;

(3) An auction firm license that is issued under section 4707.074 of the Revised Code.

Amended by 129th General AssemblyFile No.42,HB 229, §1, eff. 10/17/2011.

Effective Date: 07-01-2003; 05-06-2005



Section 4707.111 - State is sole regulator of auctions.

The state, through the department of agriculture and in accordance with this chapter, shall solely regulate auctioneers, auction firms, and the conduct of auction sales. By enactment of this chapter, it is the intent of the general assembly to preempt municipal corporations and other political subdivisions from the regulation and licensing of auctioneers, auction firms, and auction sales. At least twenty-four hours prior to an auction, the person licensed under this chapter to conduct the auction shall notify, via telephone, mail, or personal delivery, the chief of police of the municipal corporation in which the auction site is located or, if the site is in the unincorporated area of a county, the county sheriff as to the location and time of the auction and give to that officer a general description of the items offered for sale. A licensee who conducts regular auction sales on a fixed day at the same location is required to provide such notice to the chief of police or county sheriff only once. However, the licensee shall notify the chief of police or county sheriff if the auctions subsequently are discontinued or are conducted on a different day or at a different location.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.12 - Reciprocity.

A nonresident may operate as an auctioneer, apprentice auctioneer, or special auctioneer within the state by conforming to this chapter. The department of agriculture may, within its discretion, waive the testing and schooling requirements for a nonresident, provided that the nonresident holds a valid auctioneer or apprentice auctioneer license issued by a state with which the department has entered into a reciprocal licensing agreement. Nonresidents wishing to so operate in this state shall make application in writing to the department and furnish the department with proof of their ability to conduct an auction, proof of license and financial responsibility, as well as other information that the department may request. If a state with which the department has entered into a reciprocal licensing agreement does not require an apprenticeship, the applicant shall provide proof of license for a period of at least one year prior to receipt of the application. This section does not apply to nonresident auctioneers who do not have a license from a state with which the department has entered into a reciprocal licensing agreement.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.13 - Consent to service by nonresidents.

Any nonresident who applies for permission to operate as an auctioneer within this state shall file an irrevocable consent with the department of agriculture that suits and actions may be commenced against such applicant in any court of competent jurisdiction within this state by service of process upon the secretary of state. Said consent shall agree that the service of such process shall be held in all courts to be valid and binding as if service had been made upon the applicant within this state.

Effective Date: 10-01-2001



Section 4707.14 - Definite place of business.

(A) Each person licensed under this chapter shall have a definite place of business in this state.

(B) Except as provided in division (C) of this section, if the licensee is a nonresident, it is not necessary for the licensee to maintain an active place of business within this state if the licensee maintains such a place of business in the state where the licensee is a resident.

(C) A nonresident who is licensed as a special auctioneer under section 4707.071 of the Revised Code shall have a definite place of business within the state and shall not conduct auctions anywhere else in the state other than the licensee's place of business.

Effective Date: 05-01-1991; 05-06-2004



Section 4707.15 - Disciplinary actions.

The department of agriculture may deny, refuse to renew, suspend, or revoke the license of any auction firm, auctioneer, apprentice auctioneer, or special auctioneer for any of the following causes:

(A) Obtaining a license through false or fraudulent representation;

(B) Making any substantial misrepresentation in an application for a license;

(C) A continued course of misrepresentation or for making false promises through agents, advertising, or otherwise;

(D) Specifying that an auction is a reserve auction, absolute auction, or estate auction, but not conducting the auction as specified;

(E) Failing to account for or remit, within a reasonable time, any money or property belonging to others that comes into the licensee's possession, and for commingling funds of others with the licensee's own, or failing to keep funds of others in an escrow or trust account, except that in the case of a transaction involving real estate, such funds shall be maintained in accordance with division (A)(26) of section 4735.18 of the Revised Code;

(F) Paying valuable consideration to any person who has violated this chapter;

(G) Conviction in a court of competent jurisdiction of this state or any other state of a criminal offense involving fraud, forgery, embezzlement, false pretenses, extortion, conspiracy to defraud, or another similar offense or a felony;

(H) Violation of this chapter or rules adopted under it;

(I) Failure to furnish voluntarily at the time of execution, copies of all written instruments prepared by the auctioneer or auction firm;

(J) Any conduct of a person that is licensed under this chapter that demonstrates bad faith, dishonesty, incompetency, or untruthfulness;

(K) Any other conduct that constitutes improper, fraudulent, or dishonest dealings;

(L) Failing prior to the sale at public auction to enter into a written contract with the owner or consignee of any property to be sold, containing the terms and conditions upon which the licensee received the property for auction;

(M) The use of any power of attorney to circumvent this chapter;

(N) Failure to display the sign required under section 4707.22 of the Revised Code and a notice conspicuously at the clerk's desk or on a bid card that clearly states the terms and conditions of the auction;

(O) Failure to notify the department of any conviction of a felony or crime involving fraud within fifteen days of conviction;

(P) Aiding an unlicensed person in the performance of services or acts that require a license under this chapter;

(Q) The suspension or revocation of a license to engage in auctioneering or other disciplinary action by the licensing authority of another state;

(R) The refusal or disapproval by the licensing authority of another state of an application for a license to engage in auctioneering;

(S) Failure of a licensee to notify the department of agriculture within fifteen days of a disciplinary action against the licensee by another state's applicable governing authority;

(T) Engaging in auctioneering or providing auction services without a license or during the suspension of a license;

(U) Attempting to cheat or cheating on an auctioneer examination or aiding another to cheat on an examination.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.151 - Bid rigging prohibition.

(A) No person shall engage in bid rigging.

(B) As used in this section, "bid rigging" means a conspiracy between auctioneers, apprentice auctioneers, special auctioneers, any participants in an auction, or any other persons who agree not to bid against each other at an auction or who otherwise conspire to decrease or increase the number or amounts of bids offered at auction.

Effective Date: 05-01-1991; 05-06-2005



Section 4707.152 - Written reprimand for violations.

In lieu of suspending or revoking a license under section 4707.15 of the Revised Code, the department of agriculture may issue a written reprimand to any licensee who violates any provision of this chapter.

Effective Date: 10-01-2001



Section 4707.16 - Complaints.

(A) The department of agriculture may, upon its own motion, and shall, upon the verified written complaint of any person, investigate the actions of any auction firm, auctioneer, apprentice auctioneer, or special auctioneer, any applicant for an auction firm's, auctioneer's, apprentice auctioneer's, or special auctioneer's license, or any person who assumes to act in that capacity, if the complaint, together with other evidence presented in connection with it, makes out a prima-facie case. If the department determines that any such applicant is not entitled to receive a license, a license shall not be granted to the applicant, and if the department determines that any licensee is guilty of a violation of section 4707.14 or 4707.15 of the Revised Code, the department may suspend or revoke the license. Any auction firm, auctioneer, apprentice auctioneer, or special auctioneer who has had the auction firm's, auctioneer's, apprentice auctioneer's, or special auctioneer's license revoked shall not be issued another such license for a period of two years from the date of revocation.

(B) The department may investigate complaints concerning the violation of sections 4707.02 and 4707.15 of the Revised Code and may subpoena witnesses in connection with such investigations as provided in this section. The department may make application to the court of common pleas for an order enjoining the violation of sections 4707.02 and 4707.15 of the Revised Code, and upon a showing by the department that any licensed auction firm, auctioneer, apprentice auctioneer, or special auctioneer has violated or is about to violate section 4707.15 of the Revised Code, or any person has violated or is about to violate section 4707.02 of the Revised Code, an injunction, restraining order, or other order as may be appropriate shall be granted by the court.

(C) The department may compel by subpoena the attendance of witnesses to testify in relation to any matter over which it has jurisdiction and that is the subject of inquiry and investigation by it, and require the production of any book, paper, or document pertaining to that matter. In case any person fails to file any statement or report, obey any subpoena, give testimony, or produce any books, records, or papers as required by such a subpoena, the court of common pleas of any county in the state, upon application made to it by the department, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from that court, or a refusal to testify therein.

(D) When the department determines that a person not licensed under this chapter is engaged in or is believed to be engaged in activities for which a license is required under this chapter, the department may issue an order to that person requiring the person to show cause as to why the person should not be subject to licensing under this chapter. If the department, after a hearing, determines that the activities in which the person is engaged are subject to licensing under this chapter, the department may issue a cease-and-desist order that shall describe the person and activities that are subject to the order. A cease-and-desist order issued under this section shall be enforceable in and may be appealed to the common pleas courts of this state under Chapter 119. of the Revised Code.

(E) In addition to the remedies provided under this section and irrespective of whether an adequate remedy at law exists, the department may apply to a court of common pleas for a temporary or permanent injunction or other appropriate relief for continued violations of this chapter. For purposes of this division, the court of common pleas shall be the court of common pleas of Licking county or the court of common pleas of the county where the violation occurs.

(F) For purposes of this section, investigative costs incurred by the department are recoverable either by the issuance of an administrative order of the department or by an order of a court of competent jurisdiction.

Effective Date: 10-01-2001; 05-06-2005



Section 4707.17 - [Repealed].

Effective Date: 12-15-1967



Section 4707.171 - Auction education fund.

There is hereby created in the state treasury the auction education fund. Seven dollars and fifty cents of each fee collected for an initial or renewed auction firm's or apprentice auctioneer's license shall be credited to the auction education fund. In addition, seven dollars and fifty cents out of each one hundred dollars that is collected as a fee for an initial or renewed auctioneer's license or for a renewed special auctioneer's license shall be credited to the fund. All interest earned on moneys deposited in the state treasury to the credit of the auction education fund shall be credited to the fund. The state auctioneers commission shall use any moneys from the auction education fund to advance and underwrite education and research in the auction field for the benefit of those licensed under this chapter and the auctioneering public and to cooperate with associations of auctioneers and other groups for the education of auctioneers and the advancement of the auction profession in this state.

Effective Date: 09-26-1996; 05-06-2005



Section 4707.18 - Actions for compensation.

No person engaged in the business of, or acting in the capacity of, an auction firm, auctioneer, or special auctioneer shall bring or maintain any action in the courts of this state for the collection of compensation for any services performed as an auction firm or auctioneer without first alleging and proving that the person was a duly licensed auction firm, auctioneer, or special auctioneer at the time the alleged cause of action arose.

Effective Date: 05-01-1991; 05-06-2005



Section 4707.19 - Administrative rules.

(A) The director of agriculture may adopt reasonable rules necessary for the implementation of this chapter in accordance with Chapter 119. of the Revised Code. In addition, the director shall adopt rules in accordance with Chapter 119. of the Revised Code that establish the portion of license fees collected under this chapter that are to be deposited into the auction recovery fund under section 4707.25 of the Revised Code. No person shall fail to comply with a rule adopted under this chapter.

(B) The director shall adopt rules that establish a schedule of civil penalties for violations of this chapter, rules adopted under it, or orders issued under it. The rules shall provide that the civil penalty for the first violation of this chapter, rule, or order shall not exceed five thousand dollars and the civil penalty for each subsequent offense shall not exceed ten thousand dollars. In addition, the director, in establishing the schedule of civil penalties in the rules, shall consider past violations of this chapter and rules adopted under it, the severity of a violation, and the amount of actual or potential damage to the public or the auction profession.

(C) The department of agriculture may hear testimony in matters relating to the duties imposed on it, and any person authorized by the director may administer oaths. The department may require other proof of the honesty, truthfulness, and good reputation of any person named in the application for an auction firm's, auctioneer's, apprentice auctioneer's, or special auctioneer's license before admitting the applicant to an examination or issuing a license.

Effective Date: 07-01-2003; 05-06-2005



Section 4707.20 - Written contract or agreement in duplicate required.

(A) Except when conducting an auction under division (B)(5)(b) of section 4707.02 of the Revised Code, no person shall act as an auction firm, auctioneer, or special auctioneer until the person has first entered into a written contract or agreement in duplicate with the owner or consignee of any property to be sold, containing the terms and conditions upon which the licensee receives or accepts the property for sale at auction. The contracts or agreements shall, for a period of two years, be kept on file in the office of every person so licensed. No apprentice auctioneer shall be authorized to enter into such a contract or agreement without the written consent of the apprentice auctioneer's sponsoring auctioneer, and all contracts or agreements shall be made in the name of and on behalf of the sponsoring auctioneer. In addition, an apprentice auctioneer shall not enter into an auction contract for the sale of real property in the name of the sponsoring auctioneer regardless of whether the apprentice auctioneer is licensed as a real estate broker or salesperson.

(B) On all contracts or agreements between an auction firm, auctioneer, or special auctioneer and the owner or consignee, there shall appear a prominent statement indicating that the auction firm, auctioneer, or special auctioneer is licensed by the department of agriculture, and either that the licensee is bonded in favor of the state or that an aggrieved person may initiate a claim against the auction recovery fund created in section 4707.25 of the Revised Code as a result of the licensee's actions, whichever is applicable.

(C) The auction firm, auctioneer, or special auctioneer who contracts with the owner is liable for the settlement of all money received, including the payment of all expenses incurred only by the licensee and the distribution of all funds, in connection with an auction.

(D) For purposes of this section, a contract or agreement shall specify all of the following:

(1) The owner of the property to be sold or the owner's agent or the consignee;

(2) The date of the auction or a termination date of the contract or agreement;

(3) The location of the auction;

(4) The terms and conditions of the auction;

(5) All of the fees to be charged by the auctioneer or the auction firm, which shall include commissions, rentals, advertising, and labor;

(6) An explanation of the settlement of the auction that includes the disbursement of interest money, if applicable;

(7) A statement establishing the responsibility for bad checks, debts, and unpaid auction items;

(8) A statement indicating whether the auction is a reserve auction or an absolute auction. In addition, the statement shall include the definition of reserve auction or absolute auction from section 4707.01 of the Revised Code, as applicable.

(9) A statement of the auctioneer's or auction firm's policy regarding absentee bidding;

(10) A brief description of the real or personal property to be sold;

(11) If the sale is of real or personal property at absolute auction, a statement affirming that the seller of the real or personal property has a bona fide intention to transfer ownership of the property to the highest bidder.

Effective Date: 10-01-2001; 05-06-2005; 2008 HB48 09-12-2008



Section 4707.21 - Records and information.

No auction firm, auctioneer, apprentice auctioneer, or special auctioneer shall willfully neglect or refuse to furnish the department of agriculture statistics or other information in the auction firm's, auctioneer's, apprentice auctioneer's, or special auctioneer's possession or under the auction firm's, auctioneer's, apprentice auctioneer's, or special auctioneer's control that the auction firm, auctioneer, apprentice auctioneer, or special auctioneer is authorized to collect; nor shall the auction firm, auctioneer, apprentice auctioneer, or special auctioneer neglect or refuse, for more than thirty days, to answer questions submitted on circulars; nor shall the auction firm, auctioneer, apprentice auctioneer, or special auctioneer knowingly answer any such questions falsely; and nor shall the auction firm, auctioneer, apprentice auctioneer, or special auctioneer refuse to obey subpoenas and give testimony. Licensees, as well as charitable, religious, or civic organizations and schools that sponsor an auction under division (B)(5)(b) of section 4707.02 of the Revised Code, shall keep records relative to any auction for at least two years from its date . These records shall include settlement sheets, written contracts, and copies of any advertising that lists the items for auction, as applicable.

Effective Date: 10-01-2001; 05-06-2005; 2008 HB48 09-12-2008



Section 4707.22 - Advertisements.

(A) Any person licensed under this chapter who advertises, by linear advertisements or otherwise, to hold or conduct an auction shall indicate in the advertisement the licensee's name or the name registered with the department of agriculture and that the licensee is an auctioneer or apprentice auctioneer. Any apprentice auctioneer who advertises, as provided in this section, also shall indicate in the apprentice's advertisement the name of the auctioneer under whom the apprentice is licensed. The name of the auctioneer shall be displayed in equal prominence with the name of the apprentice auctioneer in the advertisement. Any such licensee who advertises in a manner other than as provided in this section is guilty of violating division (C) of section 4707.15 of the Revised Code.

(B) An auction firm licensed under this chapter that advertises, by linear advertisements or otherwise, to solicit or receive consignments or to provide auction services shall indicate in the advertisement the name of the auction firm. In addition, an advertisement of an auction of consignments or an advertisement by an auction firm of an auction for which the auction firm will provide auction services shall comply with divisions (A) and (D) of this section.

(C) If an auction to be advertised is an absolute auction, all advertisements for the auction shall unequivocally state that the auction is an absolute auction.

(D) If an advertisement for an auction contains the words "estate auction," or words to that effect, the person licensed under this chapter who advertises shall do both of the following:

(1) Enter into an agreement directly with the executor, administrator, or court appointed designee of the estate property;

(2) List prominently in the advertisement the county in which the estate is located and the probate court case number of the estate.

(E) All persons licensed under this chapter that conduct or are involved in an auction jointly are responsible for the posting of a sign at the auction. The sign shall contain all of the following:

(1) The name of all licensed persons involved in the auction;

(2) A statement that the persons are licensed by the department of agriculture;

(3) The address of the department of agriculture. The sign shall be posted at the main entrance of the auction, at the place of registration for the auction, or by the cashier for the auction. The sign shall be of a size not smaller than eight and one-half inches by eleven inches. The letters and numbers on the sign shall be of adequate size to be readily seen by an individual with normal vision when viewing it.

(F) An advertisement for the sale of real property at auction shall contain the name of the licensed auctioneer who is entering into the auction contract and the name of the real estate broker licensed under Chapter 4735. of the Revised Code who is involved in the sale. Compliance with this section shall not require a real estate broker licensed under Chapter 4735. of the Revised Code to obtain a license under section 4707.073 of the Revised Code.

Effective Date: 05-01-1991; 05-06-2005



Section 4707.23 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the department of agriculture shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 10-01-2001



Section 4707.24 - Provisions inapplicable to one-time residential auction.

Except for the purposes of divisions (A) and (B) of section 4707.25 of the Revised Code, sections 4707.25 to 4707.31 of the Revised Code do not apply with respect to a license issued under section 4707.072 of the Revised Code.

Effective Date: 09-26-2003



Section 4707.25 - Auction recovery fund.

(A) The auction recovery fund is hereby created in the state treasury. The fund shall be administered by the director of agriculture. The treasurer of state shall credit all of the following to the fund: any moneys transferred to it from the auctioneers fund created under section 4707.05 of the Revised Code; except as otherwise provided in this section, a portion, in an amount specified in rules adopted under section 4707.19 of the Revised Code, of license fees collected under this chapter; any assessments levied under this section; repayments made to the auction recovery fund under section 4707.30 of the Revised Code by persons licensed under this chapter; and interest earned on the assets of the fund. Moneys credited to the fund shall be used to make payments to persons in accordance with sections 4707.26 and 4707.31 of the Revised Code and to persons who obtain a final judgment in accordance with section 4707.261 and sections 4707.27 to 4707.30 of the Revised Code in a court of competent jurisdiction against a person licensed under this chapter on the grounds of conduct by the licensee that is described in section 4707.15 of the Revised Code or that otherwise violates this chapter or rules adopted under it and that is associated with an act or transaction that only a licensee lawfully may perform. In the case of a final judgment, the amount of the payments shall be limited to any portion of the final judgment that remains unpaid. In all cases, the amount of the payments is subject to the dollar limitations established in section 4707.29 of the Revised Code.

(B) The director shall ascertain the balance of the fund on the first day of July each year. If the balance of the fund is greater than two million dollars, the director may utilize, during the fiscal year beginning on that first day of July, the portion of the fund that is greater than two million dollars to sponsor educational programs or to underwrite research that is beneficial to persons licensed under this chapter and to the public. If the balance of the fund is at least four million dollars, the portion of license fees collected under this chapter that otherwise would be credited to the fund under this section shall be credited to the auctioneers fund during the fiscal year beginning on that first day of July. If the balance of the fund is less than four hundred thousand dollars, the director shall levy an assessment against each person who holds a valid license issued under this chapter. The amount of the assessment shall be determined by subtracting the balance of the fund from five hundred thousand dollars and dividing the resulting total by the number of persons recorded under section 4707.06 of the Revised Code as holding a valid license issued under this chapter. All assessments that are collected shall be credited to the fund.

(C) The director shall collect from the fund a service fee in an amount equal to the interest rate specified in division (A) of section 1343.03 of the Revised Code multiplied by the annual interest earned on the assets of the fund to defray the expenses incurred by the department of agriculture in the administration of the fund.

Effective Date: 04-09-2003



Section 4707.26 - Initiating claim against recovery fund.

(A)

(1) A person who asserts that the person has been aggrieved by the actions of a person licensed under this chapter that resulted in actual and direct losses to the aggrieved person may initiate a claim against the auction recovery fund either under this section or section 4707.261 of the Revised Code. If an aggrieved person who wishes to seek recovery from the auction recovery fund has obtained a final judgment in a court of competent jurisdiction against the licensee, the aggrieved person shall initiate the claim in accordance with section 4707.261 of the Revised Code. If an aggrieved person who wishes to seek recovery from the auction recovery fund has not obtained a final judgment in a court of competent jurisdiction against the licensee, the aggrieved person shall initiate the claim in accordance with this section.

(2) An aggrieved person may initiate a claim against the auction recovery fund under this section if all of the following apply:

(a) The loss was associated with an act or transaction that only a person licensed under this chapter lawfully may perform.

(b) The licensee's actions are described in section 4707.15 of the Revised Code or otherwise violate this chapter or rules adopted under it.

(c) The licensee is not an auction firm.

(d) The loss was not associated with an auction conducted under division (B)(5)(b) of section 4707.02 of the Revised Code. To initiate a claim against the fund, an aggrieved person shall file a verified complaint with the department of agriculture in accordance with section 4707.16 of the Revised Code. The verified complaint shall include an application to the department that requests recovery of the applicant's actual and direct losses and that is made on forms that the department provides. The application for recovery shall specify the nature of the act or transaction on which the applicant's claim is based, the actual and direct losses sustained by the applicant, and any activities that the applicant has pursued as a remedy for the losses.

(B) Upon receipt of a verified complaint and application, the department shall conduct an investigation in accordance with section 4707.16 of the Revised Code. After the investigation, if the department determines that the licensee has engaged in conduct described in section 4707.15 of the Revised Code or otherwise has violated this chapter or rules adopted under it, the department shall propose to take action to suspend or revoke the licensee's license under section 4707.15 of the Revised Code or to initiate a criminal action against the licensee under section 4707.99 of the Revised Code, or both. The department shall issue a letter to the applicant indicating the department's proposed action and the date of any hearing that the department has scheduled regarding the matter.

(C) Upon exhaustion of administrative remedies or criminal proceedings that results in a finding that the licensee has engaged in conduct described in section 4707.15 of the Revised Code or otherwise has violated this chapter or rules adopted under it, the department shall issue a notice in accordance with Chapter 119. of the Revised Code via certified mail to the applicant indicating that the applicant may request a hearing for relief from the auction recovery fund. An applicant who seeks recovery from the fund of any actual and direct losses suffered as a result of a licensee's conduct shall submit, not later than thirty days following receipt of the notice, a request for a hearing to the department. Upon the timely receipt of a request for a hearing, the department shall provide the applicant with the opportunity to appear at an adjudication hearing to offer proof and evidence of the actual and direct losses. Whenever possible, the department shall require all applicants whose claims to the fund arose from an underlying transaction involving the same licensee to be joined in one adjudication under this section so that the rights of all applicants may be equitably adjudicated and settled. On behalf of the fund, the department may defend claims against the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses, and verification of actual losses.

(D) Upon the conclusion of the adjudication hearing, the hearing officer shall issue a report and recommendation in favor of making payment to an applicant from the fund if, during the course of the adjudication hearing, all of the following have been shown:

(1) The licensee has engaged in conduct described in section 4707.15 of the Revised Code or otherwise has violated this chapter or rules adopted under it.

(2) The licensee's conduct or violation is associated with an act that only a person licensed under this chapter lawfully may perform and the act resulted in direct and actual losses to the applicant.

(3) The applicant filed a verified complaint and application with the department as required by this section.

(4) The applicant is not the spouse of the licensee or the personal representative of the licensee's spouse.

(5) If the licensee either provided an irrevocable letter of credit or gave bond in accordance with section 4707.11 of the Revised Code, the applicant first sought recovery under the irrevocable letter of credit or bond before applying for payment from the fund. The amount of any payment from the fund to the applicant shall consist of an amount that is equal to the portion of the actual and direct losses incurred by the applicant that remain unpaid. The amount of the payment is subject to the dollar limitation established in section 4707.29 of the Revised Code. If the hearing officer determines that not all of the items described in divisions (D)(1) to (5) of this section have been shown during the course of the adjudication hearing, the hearing officer shall issue a report and recommendation against making payment from the fund to the applicant.

(E) Pursuant to section 119.09 of the Revised Code, a hearing officer or the hearing officer's representative shall forward by certified mail a copy of the hearing officer's written report and recommendation to the applicant or the applicant's attorney or other representative not later than five days after the date on which the report and recommendation are filed. Not later than ten days after receiving such a copy, the applicant may file with the department written objections to the report and recommendation. The department may grant extensions of time to the applicant within which to file objections. The objections shall be considered by the department before it approves, modifies, or disapproves the recommendation. The department may order additional testimony to be taken or permit the introduction of further documentary evidence. The recommendation of the hearing officer may be approved, modified, or disapproved by order of the director of agriculture. The order shall not be issued until more than ten days have elapsed following the applicant's receipt of the report and recommendation as provided by this section. The director's approval, modification, or disapproval of the hearing officer's recommendation shall have the same effect as if the hearing had been conducted by the director. No recommendation shall be final until approved, modified, or disapproved by the director as indicated by the order entered on the record of proceedings of the department. If the director modifies or disapproves the recommendations of the hearing officer, the director shall include in the record of the proceedings the reasons for the modification or disapproval. After an order is entered on its journal, the department shall make payment, if applicable, to the applicant from the auction recovery fund in accordance with the order and shall provide to the applicant by certified mail, return receipt requested, a copy of the order and a statement of the time and method by which an appeal may be perfected. In addition, the department shall mail a copy of the order to the attorney or other representative of the applicant.

(F) An order of the director issued under this section constitutes a final determination of the director for purposes of appeal. An applicant who is denied compensation from the auction recovery fund or who receives an award less than the award requested may appeal the order of the director. Notices of appeal shall be filed in the manner provided in section 119.12 of the Revised Code.

Effective Date: 07-01-2003; 05-06-2005; 2008 HB48 09-12-2008



Section 4707.261 - Verified application for order directing payment form fund.

A person who obtains a final judgment in a court of competent jurisdiction against a person licensed under this chapter, on the grounds of conduct by the licensee that is described in section 4707.15 of the Revised Code or that otherwise violates this chapter or rules adopted under it and that is associated with an act or transaction that only a licensee lawfully may perform, may file a verified application in a court of common pleas for an order directing payment from the auction recovery fund. The application shall be accompanied by the judgment entry and may seek payment in an amount that is equal to the portion of the judgment that remains unpaid. The application shall specify the nature of the act or transaction on which the underlying judgment was based, the activities of the applicant in pursuit of remedies available under the law for the collection of judgments, and the actual and direct losses sustained by the applicant. The applicant shall attach to the application a copy of each pleading and order in the underlying court action. In addition, the application shall include proof of the applicant's actual and direct loss. Whenever possible, the court shall require all applicants and prospective applicants whose claims to the fund arose from an underlying judgment against the same licensee to be joined in one action under this section so that the rights of all applicants may be equitably adjudicated and settled.

Effective Date: 07-01-2003



Section 4707.262 - Determining whether recovery should be from real estate or auction recovery fund.

A person who has sustained actual and direct losses in the course of a real estate auction transaction and who believes that they may qualify to seek recovery for the losses from the real estate recovery fund in accordance with section 4735.12 of the Revised Code or from the auction recovery fund shall apply to a court of competent jurisdiction for a determination of the fund from which the person should seek recovery if either or both of the following apply:

(A) The transaction involves both of the following:

(1) A violation of Chapter 4735. of the Revised Code;

(2) A violation of this chapter or rules adopted under it or conduct that is described in section 4707.15 of the Revised Code.

(B) The person is unclear as to the fund from which recovery should be sought. Upon receipt of an application under this section, the court shall determine whether it appears that conduct or a violation described in division (A) of this section occurred and also shall determine, in its discretion, the appropriate fund from which the person should seek recovery and notify the person of the determination. In the event that the court determines the person is able to recover from both the real estate recovery fund and the auction recovery fund, the total aggregate amount that is paid to the person from both the funds shall not exceed the actual and direct losses sustained by the person. In addition, the total aggregate amount that is paid to the person from both the funds shall not exceed the dollar limitations established in section 4707.29 of the Revised Code, and the portion of that total aggregate amount that is paid from the real estate recovery fund shall not exceed the dollar limitations established in division (D) of section 4735.12 of the Revised Code. For purposes of division (B)(4)(d) of section 4735.12 of the Revised Code, with respect to recovery from the real estate recovery fund, a person shall not be required first to seek recovery from the auction recovery fund in order to be considered to have diligently pursued the person's remedies.

Effective Date: 07-21-2003



Section 4707.27 - Filing notice of application.

A person who applies to a court of common pleas for an order directing payment from the auction recovery fund under section 4707.261 of the Revised Code shall file notice of the application with the director of agriculture. The director may defend any such action on behalf of the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses, verification of actual and direct losses, and challenges to the underlying judgment obtained from a court of competent jurisdiction to determine whether the underlying judgment is based on activity that only a person holding a valid license issued under this chapter is authorized to perform. The director may move the court of common pleas at any time to dismiss the application when it appears that there are no triable issues and the application is without merit, provided that the director shall give written notice to the applicant not fewer than ten days before the motion is made. The motion may be supported by affidavit of any person having knowledge of the facts and may be made on the basis that the application, including the underlying judgment referred to in it, does not form the basis for a meritorious recovery claim. Subject to court approval, the director may compromise a claim based on the application of the aggrieved party. The director shall not be bound by any prior compromise or stipulation of the licensee who is the judgment debtor.

Effective Date: 07-01-2003



Section 4707.28 - Order directing payment.

(A) After receipt of an application that is filed under section 4707.261 of the Revised Code and that satisfies the requirements established under that section, a court of common pleas shall issue an order directing the director of agriculture to make payment from the auction recovery fund to an applicant who satisfies the criteria established under this section. The payment shall consist of an amount that is equal to the portion of the final judgment that was obtained by the applicant against a person licensed under this chapter and that remains unpaid. The amount of the payment is subject to the dollar limitations established in section 4707.29 of the Revised Code. The court shall issue an order directing payment to the applicant from the fund when the applicant has shown all of the following:

(1) The applicant has obtained a judgment in a court of competent jurisdiction against a person licensed under this chapter on the grounds of conduct that is described in section 4707.15 of the Revised Code or that otherwise violates this chapter or rules adopted under it and that is associated with an act or transaction that only a licensee lawfully may perform.

(2) All appeals from the judgment have been exhausted, and the applicant has filed notice with the director in accordance with section 4707.27 of the Revised Code and has otherwise complied with that section.

(3) The applicant is not either the spouse of the licensee who is the judgment debtor or the personal representative of the spouse.

(4) The applicant has diligently pursued the applicant's remedies against all judgment debtors and all other persons who are liable to the applicant in the underlying auction transaction for which the applicant seeks recovery from the fund.

(5) The applicant filed the application not later than six months following the termination of all proceedings, including appeals, in connection with the judgment.

(6) If the judgment debtor either provided an irrevocable letter of credit or gave bond in accordance with section 4707.11 of the Revised Code, the applicant first sought recovery under the irrevocable letter of credit or the bond before applying for payment from the fund.

(B) All of the following are prohibited from receiving payment under section 4707.26 or 4707.261 of the Revised Code from the auction recovery fund:

(1) A bonding company that was not a party in the underlying auction transaction;

(2) A person holding a valid license issued under either this chapter or Chapter 4735. of the Revised Code;

(3) A person who, under division (B)(5) of section 4735.12 of the Revised Code, would be ineligible to receive payment from the real estate recovery fund;

(4) A person who obtained a final judgment that arose from an act or transaction that only a licensed real estate broker or real estate salesperson is authorized to perform under Chapter 4735. of the Revised Code and that did not involve a violation of this chapter or rules adopted under it.

(C) Punitive damages, attorney's fees, court costs, and interest on a judgment are not recoverable from the auction recovery fund.

Effective Date: 07-01-2003



Section 4707.29 - Limitations on recovery.

The liability of the auction recovery fund shall not exceed fifty thousand dollars for losses involving violations committed by any one licensee, except that with respect to any one licensee who provides either an irrevocable letter of credit or a bond in order to maintain proof of financial responsibility under section 4707.11 of the Revised Code, the liability of the fund shall not exceed twenty-five thousand dollars for losses involving violations committed by the licensee. If a licensee's license is reactivated as provided in section 4707.30 of the Revised Code, the liability of the fund for the licensee shall again be fifty thousand dollars, or twenty-five thousand dollars if applicable, but only for transactions that occur subsequent to the time of reactivation. If fifty thousand dollars, or twenty-five thousand dollars if applicable, are insufficient to pay the valid claims of all persons who have applied for payment from the fund with respect to losses involving violations committed by the same licensee, the money shall be distributed among the persons in the ratio that their respective claims bear to the aggregate of valid claims or in another manner that the court or, if all the claims involve applications filed under section 4707.26 or 4707.31 of the Revised Code, the director of agriculture determines to be equitable. Distribution of the money shall be among the persons entitled to share in it without regard to the order of priority in which their respective claims may have been decided or their applications for payment from the fund may have been filed.

Effective Date: 07-01-2003



Section 4707.30 - License suspension.

(A) As used in this section:

(1) "Aggrieved party" means a person who has sustained actual and direct losses in an auction transaction involving a person licensed under this chapter due to conduct by the licensee that is described in section 4707.15 of the Revised Code or that otherwise violates this chapter or rules adopted under it and that is associated with an act or transaction that only a licensee lawfully may perform.

(2) "Offending licensee" means a person licensed under this chapter who fits either of the following descriptions:

(a) Against whom an aggrieved party has obtained a final judgment in a court of competent jurisdiction and whose failure to pay all or a portion of the judgment results in a payment to the aggrieved party from the auction recovery fund;

(b) Whose conduct has resulted in a payment from the auction recovery fund to an aggrieved party under section 4707.26 or 4707.31 of the Revised Code.

(B) If the director of agriculture makes a payment from the auction recovery fund to an aggrieved party and the license of the offending licensee has not been suspended or revoked under section 4707.15 of the Revised Code, the license automatically is suspended on the date on which the payment is made. The director shall provide the offending licensee an opportunity for an administrative hearing on the suspension in accordance with Chapter 119. of the Revised Code. The director shall not reactivate the suspended license until the offending licensee has repaid in full, plus interest per annum at the rate specified in division (A) of section 1343.01 of the Revised Code, the amount paid from the fund to the aggrieved party. A discharge in bankruptcy does not relieve an offending licensee from the suspension provisions and requirements for reactivation of a license that are established in this section. When the director has paid from the fund any sum to an aggrieved party, the director shall be subrogated to all of the rights of the aggrieved party to the extent of the amount of the payment that the aggrieved party received from the fund. If the aggrieved party obtained a final judgment against the offending licensee in a court of competent jurisdiction, the aggrieved party shall assign all of the aggrieved party's right, title, and interest in the judgment to the director to the extent of the amount of the payment that the aggrieved party received from the fund. The director shall deposit into the fund any amount and interest recovered by the director from the offending licensee. With respect to the amount of a payment that the director has paid to an aggrieved party from the fund and has not recovered, the director shall have a priority lien in front of all other interested creditors against the assets of an offending licensee who files bankruptcy. The lien shall be deemed to have taken effect on the date that the offending licensee entered into a contract in accordance with section 4707.20 of the Revised Code with respect to the auction transaction out of which the payment from the fund arose. Disciplinary action taken under this section against an offending licensee and the recovery of moneys from an offending licensee for deposit into the fund shall not excuse the offending licensee from any other disciplinary action to which the offending licensee may be subject under this chapter or any other provision of the Revised Code or rules adopted under it.

Effective Date: 07-01-2003



Section 4707.31 - Director's discretion to make payment without order.

Notwithstanding any other provision of this chapter to the contrary, the director of agriculture may, within the director's discretion, make a payment out of the auction recovery fund to a person without first requiring the person to obtain a prior order issued by the director or by a court of competent jurisdiction if all of the following apply:

(A) The person claims to have sustained total actual and direct losses in the amount of one thousand dollars or less.

(B) The losses are associated with an act or transaction that only a person licensed under this chapter lawfully may perform.

(C) The licensee allegedly has engaged in actions that are described in section 4707.15 of the Revised Code or that otherwise violate this chapter or rules adopted under it.

(D) The amount of the alleged loss is readily ascertainable rather than speculative in nature.

(E) The claimant filed a properly notarized complaint with supporting documentation to the department not later than one year following the date of the alleged wrongful actions of the licensee.

(F) The department, within its discretion, determines that, based upon the evidence presented, justice would be better served by allowing compensation to be paid without first requiring the aggrieved party to obtain a judgment from a court of competent jurisdiction or an order of the department.

Effective Date: 07-01-2003



Section 4707.32 - Recovery against auction firm or firm and licensed auctioneer.

(A) A person who asserts that the person has been aggrieved solely by the actions of an auction firm that resulted in actual and direct losses to the aggrieved person may seek recovery under the auction firm's financial responsibility that is required under section 4707.074 of the Revised Code. The director of agriculture shall adopt rules under section 4707.19 of the Revised Code that do all of the following:

(1) Establish procedures for filing a claim against an auction firm's financial responsibility;

(2) Establish procedures that provide for the equitable disbursement of money for multiple claims against the auction firm that resulted from the same circumstances;

(3) Establish procedures for providing notice to the department of agriculture from a person seeking recovery under this division;

(4) Limit an aggrieved person's recovery to the actual and direct losses caused by the auction firm.

(B) A person who asserts that the person has been aggrieved by the actions of both an auction firm and a licensed auctioneer related to an auction that resulted in actual and direct losses to the aggrieved person may file a cause of action with a court of competent jurisdiction claiming that a violation of this chapter or rules adopted under it resulted in the actual and direct losses. The court shall determine if there was a violation of this chapter or rules adopted under it that resulted in those losses. If the court determines that the auction firm, the licensed auctioneer, or both violated this chapter or rules adopted under it and that the violation resulted in the aggrieved person's actual and direct losses, the court shall determine the percentage of culpability, in relation to one hundred per cent, that is attributable to each party to the action from whom the complainant seeks recovery. If the court finds that the percentage of culpability that is attributable to the licensed auctioneer is greater than zero, the aggrieved person may initiate a claim against the auction recovery fund in accordance with sections 4707.26 to 4707.31 of the Revised Code to recover that percentage of the actual and direct losses sustained by the person. If the court finds that the percentage of culpability that is attributable to the auction firm is greater than zero, the aggrieved person may recover that percentage of the actual and direct losses sustained by the person under the auction firm's financial responsibility that is required under section 4707.074 of the Revised Code. The total aggregate amount that is paid to the aggrieved person from the auction recovery fund and the auction firm's financial responsibility shall not exceed the actual and direct losses sustained by the person. In addition, the total aggregate amount that is paid from the auction recovery fund shall not exceed the dollar limitations established in section 4707.29 of the Revised Code, and the total aggregate amount that is paid from the auction firm's financial responsibility shall not exceed the dollar limitations established in section 4707.074 of the Revised Code.

(C) If a person files a cause of action under division (B) of this section, the person immediately shall send written notice to the department of agriculture.

Effective Date: 05-06-2005; 05-06-2005



Section 4709.27 - Compliance with law regarding sanctions for human trafficking.

The barber board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4707.33 - Compliance with law regarding sanctions for human trafficking.

The department of agriculture shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4707.99 - Penalty.

(A) Whoever violates section 4707.02 of the Revised Code is guilty of a misdemeanor of the first degree on the first offense and a felony of the fifth degree on each subsequent offense.

(B) Whoever violates this chapter or any rule adopted by the department of agriculture in the administration of this chapter, for the violation of which no penalty is provided, is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 4707.151 of the Revised Code is guilty of a felony of the fifth degree on the first offense and a felony of the fourth degree on each subsequent offense.

(D) Notwithstanding section 1901.31, 1907.20, or 2335.37 of the Revised Code, the clerk of the court shall transmit to the treasurer of state for deposit into the state treasury to the credit of the auction education fund created in section 4707.171 of the Revised Code fifty per cent of any fine imposed under this section.

Effective Date: 10-01-2001; 05-06-2005






Chapter 4709 - BARBERS

Section 4709.01 - Barber definitions.

As used in this chapter:

(A)

(1) Except as provided in division (A)(2) of this section, "the practice of barbering" means any one or more of the following when performed upon the head, neck, or face for cosmetic purposes and when performed upon the public for pay, free, or otherwise:

(a) Shaving the face, shaving around the vicinity of the ears and neckline, or trimming facial hair;

(b) Cutting or styling hair;

(c) Facials, skin care, or scalp massages;

(d) Shampooing, bleaching, coloring, straightening, or permanent waving hair;

(e) Cutting, fitting, or forming head caps for wigs or hair pieces.

(2) "The practice of barbering" does not include the practice of natural hair styling.

(B) "Sanitary" means free of infectious agents, disease, or infestation by insects or vermin and free of soil, dust, or foreign material.

(C) "Barber" means any person who engages in or attempts to engage in the practice of barbering.

(D) "Barber school" means any establishment that engages in or attempts to engage in the teaching of the practice of barbering.

(E) "Barber teacher" means any person who engages in or attempts to engage in the teaching of the practice of barbering.

(F) "Assistant barber teacher" means any person who assists a barber teacher in the teaching of the practice of barbering.

(G) "Barber pole" means a cylinder or pole with alternating stripes of any combination including red and white, and red, white, and blue, which run diagonally along the length of the cylinder or pole.

(H) "The practice of natural hair styling" means work done for a fee or other form of compensation, by any person, utilizing techniques performed by hand that result in tension on hair roots such as twisting, wrapping, weaving, extending, locking, or braiding of the hair, and which work does not include the application of dyes, reactive chemicals, or other preparations to alter the color or to straighten, curl, or alter the structure of the hair.

(I) "Braiding" means intertwining the hair in a systematic motion to create patterns in a three-dimensional form, inverting the hair against the scalp along part of a straight or curved row of intertwined hair, or twisting the hair in a systematic motion, and includes extending the hair with natural or synthetic hair fibers.

Effective Date: 09-29-1999



Section 4709.02 - Prohibited practices.

Except as provided in this chapter, no person shall do any of the following:

(A) Engage in or attempt to engage in the practice of barbering, hold themselves out as a practicing barber, or advertise in a manner that indicates they are a barber, without a barber license issued pursuant to this chapter;

(B) Operate or attempt to operate a barber shop without a barber shop license issued pursuant to this chapter;

(C) Engage in or attempt to engage in the teaching of or assist in the teaching of the practice of barbering without a barber teacher or assistant barber teacher license issued pursuant to this chapter;

(D) Advertise barbering services unless the establishment and personnel employed therein are licensed pursuant to this chapter;

(E) Use or display a barber pole for the purpose of offering barber services to the consuming public without a barber shop license issued pursuant to this chapter;

(F) Operate or attempt to operate a barber school without a barber school license issued pursuant to this chapter;

(G) Teach or attempt to teach any phase of barbering for pay, free, or otherwise without approval from the barber board;

(H) Being a barber, knowingly continue the practice of barbering, or being a student, knowingly continue as a student in any barber school, while such person has an infectious, contagious, or communicable disease;

(I) Obtain or attempt to obtain a license by fraudulent misrepresentation for money, other than the required fee, or any other thing of value;

(J) Practice or attempt to practice barbering by fraudulent misrepresentation;

(K) Employ another person to perform or himself perform the practice of barbering in a licensed barber shop unless that person is licensed as a barber under this chapter;

(L) Use any room or place for barbering which is also used for residential or other business purposes, unless it is separated by a substantial ceiling-high partition. This does not exclude hair care products used and sold in barber shops or the sale of clothing and related accessories as authorized by division (F) of section 4709.09 of the Revised Code.

(M) Violate any rule adopted by the board or department of health for barber shops or barber schools.

Effective Date: 05-14-1992



Section 4709.03 - Exemptions.

The following persons are exempt from this chapter while in the proper discharge of their professional duties:

(A) Persons licensed by this state to practice medicine and surgery;

(B) Commissioned medical or surgical officers of the United States army, navy, or marine hospital service;

(C) Nurses registered under Chapter 4723. of the Revised Code;

(D) Cosmetologists and hair designers licensed under Chapter 4713. of the Revised Code, insofar as their usual and ordinary vocation and profession is concerned as described in section 4713.01 of the Revised Code;

(E) Funeral directors, embalmers, and apprentices licensed or registered under Chapter 4717. of the Revised Code.

Effective Date: 04-07-2003



Section 4709.04 - Barber board.

(A) There is hereby created a barber board consisting of three members to be appointed by the governor with the advice and consent of the senate as follows: two barbers, one of whom is an employer barber and one of whom is employed as a barber, both of whom have been licensed in this state for at least five years immediately preceding their appointment; and one person who represents the general public and who has no connection to the practice of barbering except as a consumer of barbering services. Each member of the board shall have received a high school diploma or a certificate of high school equivalence issued by the state board of education. No more than two members of the board shall be of the same political party. No member of the board shall be financially interested in, or have any financial connection with, any barber school or wholesale cosmetic, barber supply, or equipment business, nor shall any member teach barbering for monetary consideration. Terms of office are for three years, commencing on the twenty-seventh day of September and ending on the twenty-sixth day of September. Each member shall serve on the board from the date of his appointment until the end of the term for which he was appointed except that if a successor member has not been appointed by the end of the term, the member shall continue until the appointment or until a period of sixty days has elapsed, whichever occurs first. In the case of vacancies occurring on the board, the governor shall, in the same manner prescribed for regular appointment to the board, fill the position by appointing a member to serve for the remainder of the term.

(B) A majority of the members of the board constitutes a quorum to transact and vote on the business of the board. Each member shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day actually employed in the discharge of his official duties. In addition, each member shall receive his actual and his necessary expenses incurred in the performance of his official duties.

(C) The governor may remove any member for cause prior to the expiration of the member's term of office.

Effective Date: 05-14-1992

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4709.05 - Organization of board.

In addition to any other duty imposed on the barber board under this chapter, the board shall do all of the following:

(A) Organize by electing a chairperson from its members to serve a one-year term;

(B) Hold regular meetings, at the times and places as it determines for the purpose of conducting the examinations required under this chapter, and hold additional meetings for the transaction of necessary business;

(C) Provide for suitable quarters, in the city of Columbus, for the conduct of its business and the maintenance of its records;

(D) Adopt a common seal for the authentication of its orders, communications, and records;

(E) Maintain a record of its proceedings and a register of persons licensed as barbers. The register shall include each licensee's name, place of business, residence, and licensure date and number, and a record of all licenses issued, refused, renewed, suspended, or revoked. The records are open to public inspection at all reasonable times.

(F) Annually, on or before the first day of January, make a report to the governor of all its official acts during the preceding year, its receipts and disbursements, recommendations it determines appropriate, and an evaluation of board activities intended to aid or protect consumers of barber services;

(G) Employ an executive director who shall do all things requested by the board for the administration and enforcement of this chapter. The executive director shall employ inspectors, clerks, and other assistants as the executive director determines necessary.

(H) Ensure that the practice of barbering is conducted only in a licensed barber shop, except when the practice of barbering is performed on a person whose physical or mental disability prevents that person from going to a licensed barber shop;

(I) Conduct or have conducted the examination for applicants to practice as licensed barbers at least four times per year at the times and places the board determines;

(J) Adopt rules, in accordance with Chapter 119. of the Revised Code, to administer and enforce this chapter and which cover all of the following:

(1) Sanitary standards for the operation of barber shops and barber schools that conform to guidelines established by the department of health;

(2) The content of the examination required of an applicant for a barber license. The examination shall include a practical demonstration and a written test, shall relate only to the practice of barbering, and shall require the applicant to demonstrate that the applicant has a thorough knowledge of and competence in the proper techniques in the safe use of chemicals used in the practice of barbering.

(3) Continuing education requirements for persons licensed pursuant to this chapter. The board may impose continuing education requirements upon a licensee for a violation of this chapter or the rules adopted pursuant thereto or if the board determines that the requirements are necessary to preserve the health, safety, or welfare of the public.

(4) Requirements for the licensure of barber schools, barber teachers, and assistant barber teachers;

(5) Requirements for students of barber schools;

(6) Any other area the board determines appropriate to administer or enforce this chapter.

(K) Annually review the rules adopted pursuant to division (J) of this section in order to compare those rules with the rules adopted by the state board of cosmetology pursuant to section 4713.08 of the Revised Code. If the barber board determines that the rules adopted by the state board of cosmetology, including, but not limited to, rules concerning using career technical schools, would be beneficial to the barbering profession, the barber board shall adopt rules similar to those it determines would be beneficial for barbers.

(L) Prior to adopting any rule under this chapter, indicate at a formal hearing the reasons why the rule is necessary as a protection of the persons who use barber services or as an improvement of the professional standing of barbers in this state;

(M) Furnish each owner or manager of a barber shop and barber school with a copy of all sanitary rules adopted pursuant to division (J) of this section;

(N) Conduct such investigations and inspections of persons and establishments licensed or unlicensed pursuant to this chapter and for that purpose, any member of the board or any of its authorized agents may enter and inspect any place of business of a licensee or a person suspected of violating this chapter or the rules adopted pursuant thereto, during normal business hours;

(O) Upon the written request of an applicant and the payment of the appropriate fee, provide to the applicant licensure information concerning the applicant;

(P) Do all things necessary for the proper administration and enforcement of this chapter.

Effective Date: 06-30-1997; 09-29-2005



Section 4709.06 - Bond of excutive director - depositing receipts.

(A) Before entering upon the discharge of the duties of office, the executive director of the barber board shall give a bond to the state, to be approved by the governor, conditioned for the faithful performance of the duties of office. The department of administrative services shall include the executive director, if the executive director so requests, in the public employees blanket fidelity bond.

(B) The executive director shall deposit all receipts of the board into the state treasury to the credit of the occupational licensing and regulatory fund.

(C) The board chairperson or executive director, or both, as authorized by the board, shall approve all vouchers of the board.

Effective Date: 09-29-1997



Section 4709.07 - License application and examination.

(A) Each person who desires to obtain an initial license to practice barbering shall apply to the barber board, on forms provided by the board. The application form shall include the name of the person applying for the license and evidence that the applicant meets all of the requirements of division (B) of this section. The application shall be accompanied by two signed current photographs of the applicant, in the size determined by the board, that show only the head and shoulders of the applicant, and the examination application fee.

(B) In order to take the required barber examination and to qualify for licensure as a barber, an applicant must demonstrate that the applicant meets all of the following:

(1) Is of good moral character;

(2) Is at least eighteen years of age;

(3) Has an eighth grade education or an equivalent education as determined by the state board of education in the state where the applicant resides;

(4) Has graduated with at least eighteen hundred hours of training from a board-approved barber school or has graduated with at least one thousand hours of training from a board-approved barber school in this state and has a current cosmetology or hair designer license issued pursuant to Chapter 4713. of the Revised Code. No hours of instruction earned by an applicant five or more years prior to the examination apply to the hours of study required by this division.

(C) Any applicant who meets all of the requirements of divisions (A) and (B) of this section may take the barber examination at the time and place specified by the board. If the applicant fails to attain at least a seventy-five per cent pass rate on each part of the examination, the applicant is ineligible for licensure; however, the applicant may reapply for examination within ninety days after the date of the release of the examination scores by paying the required reexamination fee. An applicant is only required to take that part or parts of the examination on which the applicant did not receive a score of seventy-five per cent or higher. If the applicant fails to reapply for examination within ninety days or fails the second examination, in order to reapply for examination for licensure the applicant shall complete an additional course of study of not less than two hundred hours, in a board-approved barber school. The board shall provide to an applicant, upon request, a report which explains the reasons for the applicant's failure to pass the examination.

(D) The board shall issue a license to practice barbering to any applicant who, to the satisfaction of the board, meets the requirements of divisions (A) and (B) of this section, who passes the required examination, and pays the initial licensure fee. Every licensed barber shall display the certificate of licensure in a conspicuous place adjacent to or near the licensed barber's work chair, along with a signed current photograph, in the size determined by the board, showing head and shoulders only.

Effective Date: 04-07-2003



Section 4709.08 - Reciprocity.

Any person who holds a current license or registration to practice as a barber in any other state or district of the United States or country whose requirements for licensure or registration of barbers are substantially equivalent to the requirements of this chapter and rules adopted under it and that extends similar reciprocity to persons licensed as barbers in this state may apply to the barber board for a barber license. The board shall, without examination, unless the board determines to require an examination, issue a license to practice as a licensed barber in this state if the person meets the requirements of this section, is at least eighteen years of age and of good moral character, and pays the required fees. The board may waive any of the requirements of this section.

Effective Date: 05-14-1992



Section 4709.09 - Application for barber shop license - related businesses.

(A) Each person who desires to obtain a barber shop license shall apply to the barber board, on forms provided by the board. The board shall issue a barber shop license to a person if the board determines that the person meets all of the requirements of division (B) of this section and pays the required license and inspection fees.

(B) In order for a person to qualify for a license to operate a barber shop, the barber shop shall meet all of the following requirements:

(1) Be in the charge and under the immediate supervision of a licensed barber;

(2) Be equipped to provide running hot and cold water and proper drainage;

(3) Sanitize and maintain in a sanitary condition, all instruments and supplies;

(4) Keep towels and linens clean and sanitary and in a dry, dust-proof container;

(5) Display the shop license and a copy of the board's sanitary rules in a conspicuous place in the working area.

(C) Any licensed barber who leases space in a licensed barber shop and engages in the practice of barbering independent and free from supervision of the owner or manager of the barber shop is considered to be engaged in the operation of a separate and distinct barber shop and shall obtain a license to operate a barber shop pursuant to this section.

(D) A shop license is not transferable from one owner to another and if an owner or operator of a barber shop permanently ceases offering barber services at the shop, the owner or operator shall return the barber shop license to the board within ten days of the cessation of services.

(E)

(1) Manicurists licensed under Chapter 4713. of the Revised Code may practice manicuring in a barber shop.

(2) Tanning facilities issued a permit under section 4713.48 of the Revised Code may be operated in a barber shop.

(F) Clothing and related accessories may be sold at retail in a barber shop so long as these sales maintain the integrity of the facility as a barber shop.

Effective Date: 04-07-2003



Section 4709.10 - Barber schools.

(A) Each person who desires to obtain a license to operate a barber school shall apply to the barber board, on forms provided by the board. The board shall issue a barber school license to a person if the board determines that the person meets and will comply with all of the requirements of division (B) of this section and pays the required licensure and inspection fees.

(B) In order for a person to qualify for a license to operate a barber school, the barber school to be operated by the person must meet all of the following requirements:

(1) Have a training facility sufficient to meet the required educational curriculum established by the board, including enough space to accommodate all the facilities and equipment required by rule by the board;

(2) Provide sufficient licensed teaching personnel to meet the minimum pupil-teacher ratio established by rule of the board;

(3) Have established and provide to the board proof that it has met all of the board requirements to operate a barber school, as adopted by rule of the board;

(4) File with the board a program of its curriculum, accounting for not less than eighteen hundred hours of instruction in the courses of theory and practical demonstration required by rule of the board;

(5) File with the board a surety bond in the amount of ten thousand dollars issued by a bonding company licensed to do business in this state. The bond shall be in the form prescribed by the board and conditioned upon the barber school's continued instruction in the theory and practice of barbering. The bond shall continue in effect until notice of its termination is provided to the board. In no event, however, shall the bond be terminated while the barber school is in operation. Any student who is injured or damaged by reason of a barber school's failure to continue instruction in the theory and practice of barbering may maintain an action on the bond against the barber school or the surety, or both, for the recovery of any money or tuition paid in advance for instruction in the theory and practice of barbering which was not received. The aggregate liability of the surety to all students shall not exceed the sum of the bond.

(6) Maintain adequate record keeping to ensure that it has met the requirements for records of student progress as required by board rule;

(7) Establish minimum standards for acceptance of student applicants for admission to the barber school. The barber school may establish entrance requirements which are more stringent than those prescribed by the board, but the requirements must at a minimum require the applicant to meet all of the following:

(a) Be at least seventeen years of age;

(b) Be of good moral character;

(c) Have an eighth grade education, or an equivalent education as determined by the state board of education;

(d) Submit two signed current photographs of himself, in the size determined by the board.

(8) Have a procedure to submit every student applicant's admission application to the board for the board's review and approval prior to the applicant's admission to the barber school;

(9) Operate in a manner which reflects credit upon the barbering profession;

(10) Offer a curriculum of study which covers all aspects of the scientific fundamentals of barbering as specified by rule of the board;

(11) Employ no more than two licensed assistant barber teachers for each licensed barber teacher employed or fewer than two licensed teachers or one licensed teacher and one licensed assistant teacher at each facility.

(C) Each person who desires to obtain a barber teacher or assistant barber teacher license shall apply to the barber board, on forms provided by the barber board. The board shall only issue a barber teacher license to a person who meets all of the following requirements:

(1) Holds a current barber license issued pursuant to this chapter and has at least eighteen months of work experience in a licensed barber shop or has been employed as an assistant barber teacher under the supervision of a licensed barber teacher for at least one year, unless, for good cause, the board waives this requirement;

(2) Meets such other requirements as adopted by rule by the board;

(3) Passes the required examination; and

(4) Pays the required fees. If an applicant fails to pass the examination, he may reapply for the examination and licensure no earlier than one year after the failure to pass and provided that during that period, he remains employed as an assistant barber teacher. The board shall only issue an assistant barber teacher license to a person who holds a current barber license issued pursuant to this chapter and pays the required fees.

(D) Any person who meets the qualifications of an assistant teacher pursuant to division (C) of this section, may be employed as an assistant teacher, provided that within five days after the commencement of the employment the barber school submits to the board, on forms provided by the board, the applicant's qualifications.

Effective Date: 05-14-1992



Section 4709.11 - License renewal.

Every license issued pursuant to this chapter expires on the thirty-first day of August of each even-numbered year. Each licensee desiring to do so shall, on or before the first day of September of each even-numbered year, renew his license pursuant to the standard renewal procedure of Chapter 4745. of the Revised Code. Any holder of an expired license shall restore his license before continuing the practice of barbering or the activity for which he is licensed under this chapter and pay the appropriate restoration fee. If the person fails to restore his license within three years, he shall pay any required restoration fee and take any examination required for the license under this chapter.

Effective Date: 05-14-1992



Section 4709.12 - Fees.

(A) The barber board shall charge and collect the following fees:

(1) For the application to take the barber examination, ninety dollars;

(2) For an application to retake any part of the barber examination, forty-five dollars;

(3) For the initial issuance of a license to practice as a barber, thirty dollars;

(4) For the biennial renewal of the license to practice as a barber, one hundred ten dollars;

(5) For the restoration of an expired barber license, one hundred dollars, and seventy-five dollars for each lapsed year, provided that the total fee shall not exceed six hundred ninety dollars;

(6) For the issuance of a duplicate barber or shop license, forty-five dollars;

(7) For the inspection of a new barber shop, change of ownership, or reopening of premises or facilities formerly operated as a barber shop, and issuance of a shop license, one hundred ten dollars;

(8) For the biennial renewal of a barber shop license, seventy-five dollars;

(9) For the restoration of a barber shop license, one hundred ten dollars;

(10) For each inspection of premises for location of a new barber school, or each inspection of premises for relocation of a currently licensed barber school, seven hundred fifty dollars;

(11) For the initial barber school license, one thousand dollars, and one thousand dollars for the renewal of the license;

(12) For the restoration of a barber school license, one thousand dollars;

(13) For the issuance of a student registration, forty dollars;

(14) For the examination and issuance of a biennial teacher license, one hundred eighty-five dollars;

(15) For the renewal of a biennial teacher license, one hundred fifty dollars ;

(16) For the restoration of an expired teacher license, two hundred twenty-five dollars, and sixty dollars for each lapsed year, provided that the total fee shall not exceed four hundred fifty dollars;

(17) For the issuance of a barber license by reciprocity pursuant to section 4709.08 of the Revised Code, three hundred dollars;

(18) For providing licensure information concerning an applicant, upon written request of the applicant, forty dollars.

(B) The board, subject to the approval of the controlling board, may establish fees in excess of the amounts provided in this section, provided that the fees do not exceed the amounts permitted by this section by more than fifty per cent.

(C) In addition to any other fee charged and collected under this section, the barber board shall ask each person renewing a license to practice as a barber whether the person wishes to make a two-dollar voluntary contribution to the Ed Jeffers barber museum. The board shall transmit any contributions to the treasurer of state for deposit into the occupational licensing fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 4709.13 - Disciplinary actions.

(A) The barber board may refuse to issue or renew or may suspend or revoke or impose conditions upon any license issued pursuant to this chapter for any one or more of the following causes:

(1) Advertising by means of knowingly false or deceptive statements;

(2) Habitual drunkenness or possession of or addiction to the use of any controlled drug prohibited by state or federal law;

(3) Immoral or unprofessional conduct;

(4) Continuing to be employed in a barber shop wherein rules of the board or department of health are violated;

(5) Employing any person who does not have a current Ohio license to perform the practice of barbering;

(6) Owning, managing, operating, or controlling any barber school or portion thereof, wherein the practice of barbering is carried on, whether in the same building or not, without displaying a sign at all entrances to the places where the barbering is carried on, indicating that the work therein is done by students exclusively;

(7) Owning, managing, operating, or controlling any barber shop, unless it displays a recognizable sign or barber pole indicating that it is a barber shop, and the sign or pole is clearly visible at the main entrance to the shop;

(8) Violating any sanitary rules approved by the department of health or the board;

(9) Employing another person to perform or personally perform the practice of barbering in a licensed barber shop unless that person is licensed as a barber under this chapter;

(10) Gross incompetence.

(B)

(1) The board may refuse to renew or may suspend or revoke or impose conditions upon any license issued pursuant to this chapter for conviction of or plea of guilty to a felony committed after the person has been issued a license under this chapter, shown by a certified copy of the record of the court in which the person was convicted or pleaded guilty.

(2) A conviction or plea of guilty to a felony committed prior to being issued a license under this chapter shall not disqualify a person from being issued an initial license under this chapter.

(C) Prior to taking any action under division (A) or (B) of this section, the board shall provide the person with a statement of the charges against the person and notice of the time and place of a hearing on the charges. The board shall conduct the hearing according to Chapter 119. of the Revised Code. Any person dissatisfied with a decision of the board may appeal the board's decision to the court of common pleas in Franklin county.

(D) The board may adopt rules in accordance with Chapter 119. of the Revised Code, specifying additional grounds upon which the board may take action under division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-14-1992



Section 4709.131 - Amended and Renumbered RC 4709.13.

Effective Date: 07-01-1983



Section 4709.14 - Injunctive relief.

(A) If the barber board determines that any person is violating or threatening to violate any provision of this chapter or the rules adopted pursuant thereto and such violation or threatened violation is a threat to the health or safety of persons who use barber services, the board may apply to a court of competent jurisdiction in the county in which the violation or threatened violation occurred or will occur for injunctive relief and such other relief to prevent further violations. The attorney general shall, at the board's request, represent the board in any such action.

(B) If the board determines, after a hearing conducted in accordance with Chapter 119. of the Revised Code, that any person has violated any provision of this chapter or the rules adopted pursuant thereto, the board may, in addition to any other action it may take or any other penalty imposed pursuant to this chapter, impose one or more fines upon the person. In no event, however, shall the fines imposed under this division exceed five hundred dollars for a first offense or one thousand dollars for each subsequent offense.

(C) A person who allegedly has violated a provision of this chapter for which the board proposes to impose a fine may pay the board the amount of the fine and waive the right to an adjudicatory hearing conducted under Chapter 119. of the Revised Code and described in division (B) of this section.

Effective Date: 08-10-1994



Section 4709.15, 4709.16 - Amended and Renumbered RC 4709.12, 4709.13.

Effective Date: 05-14-1992



Section 4709.17 - [Repealed].

Effective Date: 05-14-1992



Section 4709.18 to 10 - Amende and renumbered RC 4709.08, 4709.10, 4709.02.

Effective Date: 05-14-2002



Section 4709.21 - [Repealed].

Effective Date: 01-01-1974



Section 4709.22 - [Repealed].

Effective Date: 05-14-1992



Section 4709.23 - Approval from board for teaching.

No phase of barbering shall be taught for pay, free, or otherwise, without approval from the barber board.

Effective Date: 10-24-1980



Section 4709.24 - Amended and Renumbered RC 4709.22.

Effective Date: 05-14-1992



Section 4709.25 - [Repealed].

Effective Date: 02-21-1972



Section 4709.26 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the barber board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4709.99 - Penalty.

Whoever violates this chapter or any rule adopted pursuant thereto shall be fined not less than one hundred nor more than five hundred dollars for a first offense; for each subsequent violation of the same provision, the person shall be fined not less than five hundred nor more than one thousand dollars.

Effective Date: 05-14-1992






Chapter 4710 - DEBT POOLING COMPANIES

Section 4710.01 - Debt pooling company definitions.

As used in this chapter:

(A) "Person" includes individuals, partnerships, associations, corporations, trusts, and other legal entities.

(B) "Debt adjusting" means doing business in debt adjusting, budget counseling, debt management, or debt pooling service, or holding oneself out, by words of similar import, as providing services to debtors in the management of their debts, to do either of the following:

(1) To effect the adjustment, compromise, or discharge of any account, note, or other indebtedness of the debtor;

(2) To receive from the debtor and disburse to the debtor's creditors any money or other thing of value.

(C) "Resides" means to live in a particular place on a temporary or a permanent basis.

Effective Date: 01-01-1958; 11-05-2004



Section 4710.02 - Disbursements to creditors - separate trust accounts - contributions - audit - insurance.

(A) Subject to division (C) of this section, a person engaged in debt adjusting shall do all of the following:

(1) Unless specifically instructed otherwise by a debtor, disburse to the appropriate creditors all funds received from the debtor, less any contributions not prohibited by division (B) of this section, within thirty days of receipt of the funds from the debtor;

(2) Maintain a separate trust account for the receipt of any funds from debtors and the disbursement of the funds to creditors on behalf of the debtors;

(3) Charge or accept only reasonable fees or contributions in accordance with division (B) of this section;

(4) Establish and implement a policy that allows for the waiver or discontinuation of fees or contributions not prohibited by division (B) of this section if the debtor is unable to pay such fees or contributions.

(B) If fees or contributions for providing debt adjusting services are charged or accepted, directly or indirectly, no person providing or engaged in debt adjusting shall do any of the following:

(1) Charge or accept a fee or contribution exceeding seventy-five dollars from a debtor residing in this state for an initial consultation or initial set up of a debt management plan or similar plan;

(2) Charge or accept consultation fees or contributions exceeding one hundred dollars per calendar year from a debtor residing in this state;

(3) Charge or accept a periodic fee or contribution from a debtor residing in this state for administering a debt management plan or similar plan, which fee or contribution exceeds eight and one-half per cent of the amount paid by the debtor each month for distribution to the debtor's creditors or thirty dollars, whichever is greater.

(C) Division (A) or (B) of this section does not prohibit a person engaged in debt adjusting for a debtor who is residing in this state from charging the debtor a reasonable fee for insufficient funds transactions that is in addition to fees or contributions not prohibited by division (B) of this section.

(D) Any person that engages in debt adjusting, annually, shall arrange for and undergo an audit conducted by an independent, third party, certified public accountant of the person's business, including any trust funds deposited and distributed to creditors on behalf of debtors. Both of the following apply to an audit described in this division:

(1) The person shall file the results of the audit and the auditor's opinion with the consumer protection division of the attorney general.

(2) The attorney general shall make available a summary of the results of the audit and the auditor's opinion upon written request of a person and payment of a fee not exceeding the cost of copying the summary and opinion.

(E) A person engaged in debt adjusting shall obtain and maintain at all times insurance coverage for employee dishonesty, depositor's forgery, and computer fraud in the amount of ten per cent of the monthly average for the immediate preceding six months of the aggregate amount of all deposits made with the person by all debtors. The insurance coverage shall comply with all of the following:

(1) The insurance coverage is not less than one hundred thousand dollars.

(2) The insurance coverage includes a deductible that does not exceed ten per cent of the face amount of the policy coverage.

(3) The insurance coverage is issued by an insurer rated at least A- or its equivalent by a nationally recognized rating organization.

(4) The insurance coverage provides that thirty days advance written notice be given to the consumer protection division of the attorney general before coverage is terminated.

(F)

(1) No person engaged in debt adjusting shall fail to comply with division (A) of this section or shall violate division (B) of this section.

(2) No person engaged in debt adjusting shall fail to comply with divisions (D) and (E) of this section.

Effective Date: 11-05-2004; 2006 HB699 03-29-2007



Section 4710.03 - Application of chapter - exclusions.

Nothing in this chapter applies to any of the following:

(A) The federal national mortgage association; the federal home loan mortgage corporation; a bank, bank holding company, trust company, savings and loan association, credit union, savings bank, or credit card bank, that is regulated by the office of the comptroller of currency, office of thrift supervision, federal reserve, federal deposit insurance corporation, national credit union administration, or division of financial institutions; or to subsidiaries of any of these entities;

(B) Debt adjusting incurred in the practice of law in this state;

(C) A person that incidentally engages in debt adjusting to adjust the indebtedness owed to that person;

(D) A registrant as defined in section 1321.51 of the Revised Code;

(E) A registrant or licensee as both are defined in section 1322.01 of the Revised Code.

Effective Date: 11-05-2004



Section 4710.04 - Certain violations deemed unfair or deceptive acts - fine.

(A) Any violation of division (F)(1) of section 4710.02 of the Revised Code is deemed an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code. A person injured by a violation of that division has a cause of action and is entitled to the same relief available to a consumer under section 1345.09 of the Revised Code, and all the powers and remedies available to the attorney general to enforce sections 1345.01 to 1345.13 of the Revised Code are available to the attorney general to enforce division (F)(1) of section 4710.02 of the Revised Code.

(B) Any person who violates division (F)(2) of section 4710.02 of the Revised Code, in addition to the penalties imposed by section 4710.99 of the Revised Code, shall be fined not more than ten thousand dollars for each violation.

Effective Date: 11-05-2004



Section 4710.99 - Penalty.

Whoever violates division (F) of section 4710.02 of the Revised Code is guilty of a misdemeanor of the third degree for a first offense and a misdemeanor of the second degree for any subsequent offense.

Effective Date: 11-05-2004






Chapter 4711 - COMMISSION MERCHANTS

Section 4711.01 - Itemized statement of sale.

All commission merchants, firms, companies, and corporations, and all other persons or consignees in this state, receiving fruits, vegetables, butter, eggs, poultry, cattle, horses, sheep, or any other product or property to be sold on commission shall, immediately upon the consummation of the sale, make and render an itemized statement of such sale to the consignor showing the gross amount of the sale, the freight and express charges, together with all other charges against the goods which consignee may reasonably incur, and the net proceeds of the sale.

Effective Date: 10-01-1953



Section 4711.02 - Record - what to show.

All commission merchants, firms, companies, and corporations, doing business as provided in section 4711.01 of the Revised Code, shall keep a record of the gross amount of each sale, and all freight, express, and other charges against the goods which the consignee may reasonably incur, and the net proceeds of the sales; which record shall be open for inspection at any time upon request of any consignor or his authorized agent or attorney.

Effective Date: 10-01-1953



Section 4711.03 - Prohibition.

No commission merchant, firm, company, corporation, or persons shall violate sections 4711.01 and 4711.02 of the Revised Code, or shall willfully render any false itemized account provided for in such sections.

Effective Date: 10-01-1953



Section 4711.99 - Penalty.

(A) Whoever violates section 4711.03 of the Revised Code shall be fined not less than ten nor more than two hundred dollars.

Effective Date: 10-01-1953






Chapter 4712 - OHIO CREDIT SERVICES ORGANIZATION ACT

Section 4712.01 - Credit services organization act definitions.

As used in sections 4712.01 to 4712.14 of the Revised Code:

(A) "Buyer" means an individual who is solicited to purchase or who purchases the services of a credit services organization for purposes other than obtaining a business loan as described in division (B)(6) of section 1343.01 of the Revised Code.

(B) "Consumer reporting agency" has the same meaning as in the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, as amended.

(C)

(1) "Credit services organization" means any person that, in return for the payment of money or other valuable consideration readily convertible into money for the following services, sells, provides, or performs, or represents that the person can or will sell, provide, or perform, one or more of the following services:

(a) Improving a buyer's credit record, history, or rating;

(b) Obtaining an extension of credit by others for a buyer;

(c) Providing advice or assistance to a buyer in connection with division (C)(1)(a) or (b) of this section;

(d) Removing adverse credit information that is accurate and not obsolete from the buyer's credit record, history, or rating;

(e) Altering the buyer's identification to prevent the display of the buyer's credit record, history, or rating.

(2) "Credit services organization" does not include any of the following:

(a) A person that makes or collects loans, to the extent these activities are subject to licensure or registration by this state;

(b) A mortgage broker, as defined in section 1322.01 of the Revised Code, that holds a valid certificate of registration under sections 1322.01 to 1322.12 of the Revised Code;

(c) A lender approved by the United States secretary of housing and urban development for participation in a mortgage insurance program under the "National Housing Act," 48 Stat. 1246 (1934), 12 U.S.C.A. 1701, as amended;

(d) A bank, savings bank, or savings and loan association, or a subsidiary or an affiliate of a bank, savings bank, or savings and loan association. For purposes of division (C)(2)(d) of this section, "affiliate" has the same meaning as in division (A) of section 1101.01 of the Revised Code and "bank," as used in division (A) of section 1101.01 of the Revised Code, is deemed to include a savings bank or savings and loan association.

(e) A credit union organized and qualified under Chapter 1733. of the Revised Code or the "Federal Credit Union Act," 84 Stat. 994 (1970), 12 U.S.C.A. 1751, as amended;

(f) A budget and debt counseling service, as defined in division (D) of section 2716.03 of the Revised Code, provided that the service is a nonprofit organization exempt from taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, and that the service is in compliance with Chapter 4710. of the Revised Code;

(g) A consumer reporting agency that is in substantial compliance with the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, as amended.

(h) A mortgage banker;

(i) Any political subdivision, or any governmental or other public entity, corporation, or agency, in or of the United States or any state of the United States;

(j) A college or university, or controlled entity of a college or university, as defined in section 1713.05 of the Revised Code;

(k) A motor vehicle dealer licensed pursuant to Chapter 4517. of the Revised Code acting within the scope and authority of that license or a motor vehicle auction owner licensed pursuant to Chapters 4517. and 4707. of the Revised Code acting within the scope and authority of that license;

(l) An attorney at law admitted to the practice of law in this state who offers, provides, or performs a legal service that is privileged by reason of the attorney-client relationship, provided that the service is not a service described in division (C)(1)(b) or (e) of this section.

(D) "Extension of credit" means the right to defer payment of debt, or to incur debt and defer its payment, offered or granted primarily for personal, family, or household purposes. "Extension of credit" does not include a mortgage.

(E) "Mortgage" means any indebtedness secured by a deed of trust, security deed, or other lien on real property.

(F) "Mortgage banker" means any person that makes, services, or buys and sells mortgage loans and is approved by the United States department of housing and urban development, the United States department of veterans affairs, the federal national mortgage association, or the federal home loan mortgage corporation.

(G) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-02-2002



Section 4712.02 - Certificate of registration.

(A) A credit services organization shall file a registration application with, and receive a certificate of registration from, the division of financial institutions before conducting business in this state. The registration application shall be accompanied by a one-hundred-dollar fee and shall contain all of the following information:

(1) The name and address of the credit services organization;

(2) The name and address of any person that directly or indirectly owns or controls ten per cent or more of the outstanding shares of stock in the organization;

(3) Either of the following:

(a) A full and complete disclosure of any litigation commenced against the organization or unresolved complaint that relates to the operation of the organization and that is filed with the attorney general, the secretary of state, or any other governmental authority of the United States, this state, or any other state of the United States;

(b) A notarized statement stating that no litigation has been commenced and no unresolved complaint relating to the operation of the organization has been filed with the attorney general, the secretary of state, or any other governmental authority of the United States, this state, or any other state of the United States.

(4) Any other information required at any time by the division.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, each credit services organization shall notify the division in writing within thirty days after the date of a change in the information required by division (A) of this section.

(2) Each organization shall notify the division in writing no later than thirty days prior to any change in the information required by division (A)(1) or (2) of this section and shall receive approval from the division before making any such change.

(C)

(1) A credit services organization shall attach both of the following to the registration application submitted pursuant to division (A) of this section:

(a) A copy of the contract that the organization intends to execute with its customers;

(b) Evidence of the bond required under section 4712.06 of the Revised Code.

(2) Any modification made to the contract described in division (C)(1)(a) of this section shall be filed with the division prior to its use by the organization.

(D) Each credit services organization registering under this section shall maintain a copy of the registration application in its files. The organization shall allow a buyer to inspect the registration application upon request.

(E) Each nonresident credit services organization registering under this section shall designate and maintain a resident of this state as the organization's statutory agent for purposes of receipt of service of process.

(F) If, in order to issue a certificate of registration to a credit services organization, investigation by the division outside this state is necessary, the division may require the organization to advance sufficient funds to pay the actual expenses of the investigation.

(G) Each credit services organization registering under this section shall use no more than one fictitious or trade name.

(H)

(1) A certificate of registration issued by the division pursuant to this section shall expire annually on the thirtieth day of April.

(2) A credit services organization may renew its certificate of registration by filing with the division a renewal application accompanied by a one-hundred-dollar renewal fee.

(I) All money collected by the division pursuant to this section shall be deposited by it in the state treasury to the credit of the consumer finance fund.

(J)

(1) No credit services organization shall fail to comply with division (A) of this section.

(2) No credit services organization shall fail to comply with division (B), (D), (E), (F), or (G) of this section.

Effective Date: 09-26-1996



Section 4712.03 - Suspension, revocation or refusal of certificate of registration.

After notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, the superintendent of financial institutions may suspend, revoke, or refuse to issue or renew a certificate of registration if any of the following conditions applies to the applicant for registration or registrant:

(A) The applicant or registrant obtained a certificate of registration through any false or fraudulent representation or made any substantial misrepresentation in any registration application.

(B) The applicant or registrant made false promises through advertising or other means or engaged in a continued course of misrepresentations.

(C) The applicant or registrant violated any provision of Chapter 1345. or sections 4712.01 to 4712.14 of the Revised Code or the rules adopted thereunder.

(D) The applicant or registrant was convicted, in a court of competent jurisdiction of this state or any other state, of a felony or any criminal offense involving fraud, or failed to notify the division of financial institutions of any such conviction.

(E) The applicant or registrant engaged in conduct that constituted improper, fraudulent, or dishonest dealings.

Effective Date: 09-26-1996



Section 4712.04 - Providing buyer with written statement of rights.

(A) Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit services organization shall provide the buyer with a written statement containing all of the following information:

(1) A complete and detailed description of the services to be performed by the organization for the buyer and the total cost of the services;

(2) A statement explaining the buyer's rights against the surety bond required pursuant to section 4712.06 of the Revised Code;

(3) The name and address of the surety company that issued the surety bond;

(4) A complete and accurate statement of the availability of nonprofit budget and debt counseling services.

(B) The written statement required under division (A) of this section shall be printed in at least ten-point boldface type and shall include the following statement or any alternative statement prescribed by the division of financial institutions:

"Credit Reporting Practices Rights of Consumers Under Ohio and Federal Law Under the federal Fair Credit Reporting Act, you have all of the following legal rights: You have a right to obtain a copy of your credit report from a consumer reporting agency. You may be charged a reasonable fee. However, there is no fee if you have been turned down within the preceding sixty days for credit, employment, insurance, or a rental dwelling because of information in your credit report. The consumer reporting agency must provide someone to help you interpret the information in your credit file. You have a right to dispute inaccurate information by contacting the consumer reporting agency directly. However, neither you nor any credit services organization has the right to have accurate, current, and verifiable information removed from your consumer reporting agency report. The consumer reporting agency must remove accurate, negative information from your report only if it is more than seven years old. Bankruptcy information can be reported for ten years. Accurate information cannot be permanently removed from the files of a consumer reporting agency. Credit reporting agencies are required to follow reasonable procedures to ensure that creditors report information accurately. However, mistakes may occur. You may, on your own, notify a consumer reporting agency in writing that you dispute the accuracy of information in your credit file. The consumer reporting agency then must reinvestigate and modify or remove inaccurate information. The consumer reporting agency must not charge any fee for this service. Any pertinent information and copies of all documents you have concerning an error should be given to the consumer reporting agency. If reinvestigation does not resolve the dispute to your satisfaction, you may send a brief statement to the consumer reporting agency to keep in your file, explaining why you think the record is inaccurate. The consumer reporting agency must include your statement about disputed information in any reports it issues about you. Under Ohio law, you have a right to sue a credit services organization that violates the Ohio Credit Services Organization Act. This law prohibits deceptive practices by credit services organizations and gives you a right to cancel your contract for any reason within three business days from the date you signed it."

(C) The credit services organization shall maintain a copy of the statement, signed by the buyer, acknowledging receipt of the statement. The copy shall be maintained in the organization's files for at least two years after the date on which the statement is provided to the buyer.

(D) The credit services organization, in a timely manner, shall notify each buyer of all substantive changes in the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, and shall provide each buyer with copies of those changes.

(E) No credit services organization shall fail to comply with this section.

Effective Date: 09-26-1996



Section 4712.05 - Contents and execution of contract.

(A) Each contract between the buyer and a credit services organization for the purchase of the services of the organization shall be in writing, dated and signed by the buyer, and shall include all of the following:

(1) A statement, in type that is boldfaced, capitalized, underlined, or otherwise conspicuously set out from surrounding written material and that is in immediate proximity to the space reserved for the signature of the buyer, as follows:

"If you, the buyer, have been denied credit within the last sixty days, you may obtain a free copy of the consumer credit report from the consumer reporting agency. You also have the right to dispute inaccurate information in a report. You may cancel this contract at any time before midnight of the third business day after the date you signed it. See the attached notice of cancellation form for an explanation of this right."

(2) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to another person;

(3) A full and detailed description of the services to be performed for the buyer by the credit services organization, including all guarantees and all promises of full or partial refunds, and the estimated length of time, not exceeding sixty days or any shorter time period prescribed by the superintendent of financial institutions, for performing the services;

(4) The address of the credit services organization's principal place of business and the name and address of its agent in this state authorized to receive service of process;

(5) With respect to the previous calendar year or the time period during which the credit services organization has been in business, whichever is shorter, the percentage of the organization's customers for whom the organization has fully and completely performed the services the organization agreed to perform for the buyer.

(B) The contract shall have attached two easily detachable copies of a notice of cancellation. The notice shall be in boldface type and in the following form:

"Notice of Cancellation You may cancel this contract, without any penalty or obligation, within three business days after the date the contract is signed. To cancel this contract, mail or deliver a signed, dated copy of this cancellation notice, or other written notice, to:

________________ at _____________________________________________________

(Name of Seller) (Address of Seller)

(Place of Business) Not later than midnight ______________________________________________ (Date) I hereby cancel this transaction. Dated: __________________ ____________________________________________ (Buyer's Signature)"

(C) The credit services organization, at the time of signing, shall give to the buyer a copy of the completed contract and all other documents the organization requires the buyer to sign.

(D) No credit services organization shall breach a contract described in this section or fail to comply with any obligation arising from such a contract.

(E) No credit services organization shall fail to comply with division (A), (B), or (C) of this section.

Effective Date: 09-26-1996



Section 4712.06 - Surety bond.

(A) No credit services organization shall conduct business in this state unless the organization has obtained a surety bond issued by a surety company authorized to do business in this state and all of the following conditions are met:

(1) A copy of the bond is filed with the division of financial institutions.

(2) The bond is in favor of any person, and of the state for the benefit of any person, that is injured by any violation of sections 4712.01 to 4712.14 of the Revised Code.

(3) The bond is in the amount of fifty thousand dollars.

(4) The bond is maintained and in effect for at least two years after the date on which the credit services organization ceases to conduct business in this state.

(B) Any person claiming against the bond for a violation of sections 4712.01 to 4712.14 of the Revised Code may maintain an action at law against the credit services organization and against the surety company. However, the surety company is liable only for damages awarded under division (A)(2) of section 4712.10 of the Revised Code and not for punitive damages awarded under division (A)(3) of section 4712.10 of the Revised Code. The aggregate liability of the surety company to all persons injured by a credit services organization's violation of sections 4712.01 to 4712.14 of the Revised Code shall not exceed the amount of the bond.

Effective Date: 09-26-1996



Section 4712.07 - Prohibited acts.

No credit services organization, salesperson, agent, or representative of a credit services organization, or independent contractor that sells or attempts to sell the services of a credit services organization shall do any of the following:

(A) Charge or receive directly or indirectly from a buyer money or other consideration readily convertible into money until all services the organization has agreed to perform for the buyer are completed within the time periods described in division (A)(3) of section 4712.05 of the Revised Code.

(B) Charge or receive directly or indirectly from a buyer money or other consideration readily convertible into money for the referral of the buyer to a person that makes an extension of credit or to a consumer reporting agency, except when credit has actually been extended as a result of that referral;

(C) Make or use a false or misleading representation in the offer or sale of the services of the organization, including either of the following:

(1) Guarantying or otherwise stating that the organization is able to delete an adverse credit history, unless the representation clearly discloses that this can be done only if the credit history is inaccurate or obsolete;

(2) Guarantying or otherwise stating that the organization is able to obtain an extension of credit regardless of the buyer's previous credit problems or credit history, unless the representation clearly discloses the eligibility requirements for obtaining an extension of credit.

(D) Engage, directly or indirectly, in an unconscionable, unfair, or deceptive act or practice, as those terms are used and defined in Chapter 1345. of the Revised Code, in connection with the offer or sale of the services of a credit services organization;

(E)

(1) Make or advise a buyer to make a false or misleading statement concerning the buyer's creditworthiness, identification, credit standing, or credit capacity to any of the following:

(a) A consumer reporting agency;

(b) A person that has made an extension of credit to the buyer;

(c) A person to which the buyer is applying for an extension of credit.

(2) Division (E)(1) of this section applies to any statement that the organization, salesperson, agent, representative, or independent contractor knows or should know to be false or misleading through the exercise of reasonable care.

(F) Advertise or cause to be advertised, in any manner, the services of a credit services organization without being registered with the division of financial institutions;

(G) Fail to maintain a statutory agent as required under division (E) of section 4712.02 of the Revised Code;

(H) Transfer or assign a certificate of registration issued by the division pursuant to section 4712.02 of the Revised Code;

(I) Submit the buyer's disputes to a consumer reporting agency without the buyer's knowledge as evidenced by positive identification, including the buyer's correct current residence address, and written authorization personally signed by the buyer;

(J) Fail to maintain, for a period of time as determined by the superintendent of financial institutions, all of the following:

(1) A log of all contracts;

(2) Copies of each contract;

(3) Documentation that substantiates the validity of the representation made pursuant to division (A)(5) of section 4712.05 of the Revised Code;

(4) Any other record specified by the superintendent.

(K) Contact a consumer reporting agency, by telephone or otherwise, for the purpose of submitting or obtaining information relative to any buyer, and state or imply that he or she is the buyer or the buyer's attorney, guardian, or other legal representative;

(L) Engage, directly or indirectly, in any fraudulent or deceptive act, practice, or course of business in connection with the offer or sale of the services of a credit services organization.

Effective Date: 09-26-1996



Section 4712.08 - Prohibiting fraudulent activities.

No credit services organization shall do any of the following:

(A) Obtain a certificate of registration through any false or fraudulent representation or make any substantial misrepresentation in any registration application;

(B) Make false promises through advertising or other means in the conduct of its business or engage in a continued course of misrepresentations in the conduct of its business;

(C) Engage in conduct that constitutes improper, fraudulent, or dishonest dealings in the conduct of its business;

(D) Fail to notify the division of financial institutions if the credit services organization is convicted, in a court of competent jurisdiction of this state or any other state, of a felony or any criminal offense involving fraud.

Effective Date: 09-26-1996



Section 4712.09 - Waiving rights.

(A) No credit services organization shall cause or attempt to cause a buyer to waive a right under sections 4712.01 to 4712.14 of the Revised Code.

(B) Any waiver by a buyer of a right under sections 4712.01 to 4712.14 of the Revised Code is void.

Effective Date: 04-16-1993



Section 4712.10 - Action for recovery of damages.

(A)

(1) A buyer injured by a violation of sections 4712.01 to 4712.14 of the Revised Code may bring an action for recovery of damages.

(2) Damages awarded under division (A)(1) of this section shall not be less than the amount paid by the buyer to the credit services organization, plus reasonable attorney's fees and court costs.

(3) The buyer may be awarded punitive damages.

(4) No action shall be brought under division (A)(1) of this section after four years after the date of the execution of the contract for services to which the action relates.

(B)

(1) The division of financial institutions, the attorney general, or a buyer may bring an action to enjoin a violation of sections 4712.01 to 4712.14 of the Revised Code.

(2) The division may initiate criminal proceedings under sections 4712.01 to 4712.14 of the Revised Code by presenting any evidence of criminal violations to the prosecuting attorney of the county in which the offense may be prosecuted. If the prosecuting attorney does not prosecute the violations, or at the request of the prosecuting attorney, the division shall present any evidence of criminal violations to the attorney general, who may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before such grand juries. These powers of the attorney general shall be in addition to any other applicable powers of the attorney general.

(C) The remedies provided by this section are in addition to any other remedy provided by law.

(D) In any proceeding or action brought under sections 4712.01 to 4712.14 of the Revised Code, the burden of proving an exemption under those sections is on the person claiming the benefit of the exemption.

(E) No person shall be deemed to violate sections 4712.01 to 4712.14 of the Revised Code with respect to any act taken or omission made in reliance on a written notice, written interpretation, or written report from the superintendent of financial institutions, unless there is a subsequent amendment to those sections, or the rules promulgated thereunder, that affects the superintendent's notice, interpretation, or report.

Effective Date: 09-26-1996



Section 4712.11 - Violating consumer sales practices act.

(A) A violation of division (J) of section 4712.02, division (E) of section 4712.04, division (D) or (E) of section 4712.05, division (A) of section 4712.06, section 4712.07 or 4712.08, or division (A) of section 4712.09 of the Revised Code is deemed to be an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code.

Effective Date: 04-16-1993



Section 4712.12 - Investigating violations - injunctions.

(A) The division of financial institutions may investigate alleged violations of sections 4712.01 to 4712.14 of the Revised Code, or the rules adopted thereunder, or complaints concerning any such violation. The division may make application to the court of common pleas for an order enjoining any such violation and, upon a showing by the division that a person has committed, or is about to commit, such a violation, the court shall grant an injunction, restraining order, or other appropriate relief.

(B) In conducting any investigation pursuant to this section, the division may compel, by subpoena, witnesses to testify in relation to any matter over which it has jurisdiction, and may require the production of any book, record, or other document pertaining to such matter. If a person fails to file any statement or report, obey any subpoena, give testimony, produce any book, record, or other document as required by such a subpoena, or permit photocopying of any book, record, or other document subpoenaed, the court of common pleas of any county in this state, upon application made to it by the division, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify therein.

(C) If the division determines that a person is engaged in, or is believed to be engaged in, activities that may constitute a violation of sections 4712.01 to 4712.14 of the Revised Code, the division may, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, issue a cease and desist order. Such an order shall be enforceable in the court of common pleas.

Effective Date: 09-26-1996



Section 4712.13 - Disclosing certificate of registration number.

A credit services organization shall disclose in any printed or published advertisement relating to the credit services organization's services, the number designated on the certificate of registration that is issued to the credit services organization by the division of financial insitutions under sections 4712.01 to 4712.14 of the Revised Code. No credit services organization shall fail to comply with this section.

Effective Date: 09-26-1996



Section 4712.14 - Administrative rules.

The superintendent of financial institutions may adopt, in accordance with Chapter 119. of the Revised Code, reasonable rules to carry out the purposes of sections 4712.01 to 4712.14 of the Revised Code.

Effective Date: 09-26-1996



Section 4712.15 - Compliance with law regarding sanctions for human trafficking.

The superintendent of financial institutions shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4712.99 - Penalty.

Whoever violates division (J) of section 4712.02, division (E) of section 4712.04, division (D) or (E) of section 4712.05, division (A) of section 4712.06, section 4712.07 or 4712.08, or division (A) of section 4712.09 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 4713 - COSMETOLOGISTS

Section 4713.01 - Cosmetologist definitions.

As used in this chapter:

"Apprentice instructor" means a person holding a practicing license issued by the state board of cosmetology who is engaged in learning or acquiring knowledge of the occupation of an instructor of a branch of cosmetology at a school of cosmetology.

"Beauty salon" means any premises, building, or part of a building in which a person is authorized to engage in all branches of cosmetology. "Beauty salon" does not include a barber shop licensed under Chapter 4709. of the Revised Code in which a person engages in the practice of manicuring.

"Biennial licensing period" means the two-year period beginning on the first day of February of an odd-numbered year and ending on the last day of January of the next odd-numbered year.

"Braiding" means intertwining the hair in a systematic motion to create patterns in a three-dimensional form, inverting the hair against the scalp along part of a straight or curved row of intertwined hair, or twisting the hair in a systematic motion, and includes extending the hair with natural or synthetic hair fibers.

"Branch of cosmetology" means the practice of cosmetology, practice of esthetics, practice of hair design, practice of manicuring, or practice of natural hair styling.

"Cosmetic therapy" has the same meaning as in section 4731.15 of the Revised Code.

"Cosmetologist" means a person authorized to engage in all branches of cosmetology.

"Cosmetology instructor" means a person authorized to teach the theory and practice of all branches of cosmetology at a school of cosmetology.

"Esthetician" means a person who engages in the practice of esthetics but no other branch of cosmetology.

"Esthetics instructor" means a person who teaches the theory and practice of esthetics, but no other branch of cosmetology, at a school of cosmetology.

"Esthetics salon" means any premises, building, or part of a building in which a person engages in the practice of esthetics but no other branch of cosmetology.

"Hair designer" means a person who engages in the practice of hair design but no other branch of cosmetology.

"Hair design instructor" means a person who teaches the theory and practice of hair design, but no other branch of cosmetology, at a school of cosmetology.

"Hair design salon" means any premises, building, or part of a building in which a person engages in the practice of hair design but no other branch of cosmetology.

"Independent contractor license" means a license to practice a branch of cosmetology at a salon in which the license holder rents booth space.

"Instructor license" means a license to teach the theory and practice of a branch of cosmetology at a school of cosmetology.

"Managing cosmetologist" means a person authorized to manage a beauty salon and engage in all branches of cosmetology.

"Managing esthetician" means a person authorized to manage an esthetics salon, but no other type of salon, and engage in the practice of esthetics, but no other branch of cosmetology.

"Managing hair designer" means a person authorized to manage a hair design salon, but no other type of salon, and engage in the practice of hair design, but no other branch of cosmetology.

"Managing license" means a license to manage a salon and practice the branch of cosmetology practiced at the salon.

"Managing manicurist" means a person authorized to manage a nail salon, but no other type of salon, and engage in the practice of manicuring, but no other branch of cosmetology.

"Managing natural hair stylist" means a person authorized to manage a natural hair style salon, but no other type of salon, and engage in the practice of natural hair styling, but no other branch of cosmetology.

"Manicurist" means a person who engages in the practice of manicuring but no other branch of cosmetology.

"Manicurist instructor" means a person who teaches the theory and practice of manicuring, but no other branch of cosmetology, at a school of cosmetology.

"Nail salon" means any premises, building, or part of a building in which a person engages in the practice of manicuring but no other branch of cosmetology. "Nail salon" does not include a barber shop licensed under Chapter 4709. of the Revised Code in which a person engages in the practice of manicuring.

"Natural hair stylist" means a person who engages in the practice of natural hair styling but no other branch of cosmetology.

"Natural hair style instructor" means a person who teaches the theory and practice of natural hair styling, but no other branch of cosmetology, at a school of cosmetology.

"Natural hair style salon" means any premises, building, or part of a building in which a person engages in the practice of natural hair styling but no other branch of cosmetology.

"Practice of cosmetology" means the practice of all branches of cosmetology.

"Practice of esthetics" means the application of cosmetics, tonics, antiseptics, creams, lotions, or other preparations for the purpose of skin beautification and includes preparation of the skin by manual massage techniques or by use of electrical, mechanical, or other apparatus.

"Practice of hair design" means embellishing or beautifying hair, wigs, or hairpieces by arranging, dressing, pressing, curling, waving, permanent waving, cleansing, cutting, singeing, bleaching, coloring, braiding, weaving, or similar work. "Practice of hair design" includes utilizing techniques performed by hand that result in tension on hair roots such as twisting, wrapping, weaving, extending, locking, or braiding of the hair.

"Practice of manicuring" means manicuring the nails of any person, applying artificial or sculptured nails to any person, massaging the hands and lower arms up to the elbow of any person, massaging the feet and lower legs up to the knee of any person, or any combination of these four types of services.

"Practice of natural hair styling" means utilizing techniques performed by hand that result in tension on hair roots such as twisting, wrapping, weaving, extending, locking, or braiding of the hair. "Practice of natural hair styling" does not include the application of dyes, reactive chemicals, or other preparations to alter the color or to straighten, curl, or alter the structure of the hair. "Practice of natural hair styling" also does not include embellishing or beautifying hair by cutting or singeing, except as needed to finish off the end of a braid, or by dressing, pressing, curling, waving, permanent waving, or similar work.

"Practicing license" means a license to practice a branch of cosmetology.

"Salon" means a beauty salon, esthetics salon, hair design salon, nail salon, or natural hair style salon.

"School of cosmetology" means any premises, building, or part of a building in which students are instructed in the theories and practices of one or more branches of cosmetology.

"Student" means a person, other than an apprentice instructor, who is engaged in learning or acquiring knowledge of the practice of a branch of cosmetology at a school of cosmetology.

"Tanning facility" means a room or booth that houses equipment or beds used for tanning human skin by the use of fluorescent sun lamps using ultraviolet or other artificial radiation.

Effective Date: 04-07-2003



Section 4713.02 - State board of cosmetology.

(A) There is hereby created the state board of cosmetology, consisting of all of the following members appointed by the governor, with the advice and consent of the senate:

(1) One person holding a current, valid cosmetologist, managing cosmetologist, or cosmetology instructor license at the time of appointment;

(2) Two persons holding current, valid managing cosmetologist licenses and actively engaged in managing beauty salons at the time of appointment;

(3) One person who holds a current, valid independent contractor license at the time of appointment or the owner or manager of a licensed salon in which at least one person holding a current, valid independent contractor license practices a branch of cosmetology;

(4) One person who represents individuals who teach the theory and practice of a branch of cosmetology at a vocational school;

(5) One owner of a licensed school of cosmetology;

(6) One owner of at least five licensed salons;

(7) One person who is either a certified nurse practitioner or clinical nurse specialist holding a certificate of authority issued under Chapter 4723. of the Revised Code, or a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(8) One person representing the general public.

(B) The superintendent of public instruction shall nominate three persons for the governor to choose from when making an appointment under division (A)(4) of this section.

(C) All members shall be at least twenty-five years of age, residents of the state, and citizens of the United States. No more than two members, at any time, shall be graduates of the same school of cosmetology. Except for the initial members appointed under divisions (A)(3) and (4) of this section, terms of office are for five years. The term of the initial member appointed under division (A)(3) of this section shall be three years. The term of the initial member appointed under division (A)(4) of this section shall be four years. Terms shall commence on the first day of November and end on the thirty-first day of October. Each member shall hold office from the date of appointment until the end of the term for which appointed. In case of a vacancy occurring on the board, the governor shall, in the same manner prescribed for the regular appointment to the board, fill the vacancy by appointing a member. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Before entering upon the discharge of the duties of the office of member, each member shall take, and file with the secretary of state, the oath of office required by Section 7 of Article XV, Ohio Constitution. The members of the board shall receive an amount fixed pursuant to Chapter 124. of the Revised Code per diem for every meeting of the board which they attend, together with their necessary expenses, and mileage for each mile necessarily traveled. The members of the board shall annually elect, from among their number, a chairperson. The board shall prescribe the duties of its officers and establish an office within Franklin County. The board shall keep all records and files at the office and have the records and files at all reasonable hours open to public inspection. The board also shall adopt a seal.

Effective Date: 04-07-2003; 04-07-2005; 09-29-2005



Section 4713.03 - Meetings of board.

The state board of cosmetology shall hold a meeting to transact its business four times a year. The board may hold additional meetings as, in its judgment, are necessary. The board shall meet at the times and places it selects.

Effective Date: 04-07-2003



Section 4713.04 - Single member may act for board.

The state board of cosmetology may authorize any of its members, in writing, to undertake any proceedings authorized by this chapter, and the finding or order of such members is the finding of the board when confirmed by it.

Effective Date: 04-07-2003



Section 4713.041, 4713.042 - [Repealed].

Effective Date: 03-02-1992



Section 4713.05 - Depositing receipts.

All receipts of the state board of cosmetology shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the board chairperson or executive director, or both, as authorized by the board.

Effective Date: 04-07-2003



Section 4713.06 - Executive director - staff.

The state board of cosmetology shall annually appoint an executive director. The executive director may not be a member of the board. The executive director, before entering upon the discharge of the executive director's duties, shall file with the secretary of state a good and sufficient bond payable to the state, to ensure the faithful performance of duties of the office of executive director. The bond shall be in an amount the board requires. The premium of the bond shall be paid from appropriations made to the board for operating purposes. The board may employ inspectors, examiners, consultants on contents of examinations, and clerks as necessary for the administration of this chapter. All inspectors and examiners shall be licensed cosmetologists. The board may appoint inspectors of tanning facilities as needed to make periodic inspections as the board specifies.

Effective Date: 04-07-2003



Section 4713.061 - [Repealed].

Effective Date: 03-02-1992



Section 4713.07 - Duties of board.

The state board of cosmetology shall do all of the following:

(A) Prescribe and make available application forms to be used by persons seeking admission to an examination conducted under section 4713.24 of the Revised Code or a license issued under this chapter;

(B) Prescribe and make available application forms to be used by persons seeking renewal of a license issued under this chapter;

(C) Report to the proper prosecuting officer all violations of section 4713.14 of the Revised Code of which the board is aware;

(D) Submit a written report annually to the governor that provides all of the following:

(1) A discussion of the conditions in this state of the branches of cosmetology;

(2) A brief summary of the board's proceedings during the year the report covers;

(3) A statement of all money that the board received and expended during the year the report covers.

(E) Keep a record of all of the following:

(1) The board's proceedings;

(2) The name and last known address of each person issued a license under section 4713.28, 4713.30, 4713.31, 4713.34, or 4713.39 of the Revised Code;

(3) The name and address of each salon issued a license under section 4713.41 of the Revised Code and each school of cosmetology issued a license under section 4713.44 of the Revised Code;

(4) The name and address of each tanning facility issued a permit under section 4713.48 of the Revised Code;

(5) The date and number of each license and permit that the board issues;

(F) Assist ex-offenders and military veterans who hold licenses issued by the board to find employment within salons or other facilities within this state;

(G) All other duties that this chapter imposes on the board.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 04-07-2003



Section 4713.071 - [Repealed].

Effective Date: 03-02-1992



Section 4713.08 - Administrative rules.

(A) The state board of cosmetology shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this chapter. The rules shall do all of the following:

(1) Govern the practice of the branches of cosmetology and management of salons;

(2) Specify conditions a person must satisfy to qualify for a temporary pre-examination work permit under section 4713.22 of the Revised Code and the conditions and method of renewing a temporary pre-examination work permit under that section;

(3) Provide for the conduct of examinations under section 4713.24 of the Revised Code;

(4) Specify conditions under which the board will take into account, under section 4713.32 of the Revised Code, instruction an applicant for a license under section 4713.28, 4713.30, or 4713.31 of the Revised Code received more than five years before the date of application for the license;

(5) Provide for the granting of waivers under section 4713.29 of the Revised Code;

(6) Specify conditions an applicant must satisfy for the board to issue the applicant a license under section 4713.34 of the Revised Code without the applicant taking an examination conducted under section 4713.24 of the Revised Code;

(7) Specify locations in which glamour photography services in which a branch of cosmetology is practiced may be provided;

(8) Establish conditions and the fee for a temporary special occasion work permit under section 4713.37 of the Revised Code and specify the amount of time such a permit is valid;

(9) Specify conditions an applicant must satisfy for the board to issue the applicant an independent contractor license under section 4713.39 of the Revised Code and the fee for issuance and renewal of the license;

(10) Establish conditions under which food may be sold at a salon;

(11) Specify which professions regulated by a professional regulatory board of this state may be practiced in a salon under section 4713.42 of the Revised Code;

(12) Establish standards for the provision of cosmetic therapy, massage therapy, or other professional service in a salon pursuant to section 4713.42 of the Revised Code;

(13) Establish standards for board approval of, and the granting of credits for, training in branches of cosmetology at schools of cosmetology licensed in this state;

(14) Establish sanitary standards for the practice of the branches of cosmetology, salons, and schools of cosmetology;

(15) Establish the application process for obtaining a tanning facility permit under section 4713.48 of the Revised Code, including the amount of the fee for an initial or renewed permit;

(16) Establish standards for installing and operating a tanning facility in a manner that ensures the health and safety of consumers, including standards that do all of the following:

(a) Establish a maximum safe time of exposure to radiation and a maximum safe temperature at which sun lamps may be operated;

(b) Require consumers to wear protective eyeglasses and be supervised as to the length of time consumers use the facility;

(c) Require the operator to prohibit consumers from standing too close to sun lamps and to post signs warning consumers of the potential effects of radiation on persons taking certain medications and of the possible relationship of the radiation to skin cancer;

(d) Require the installation of protective shielding for sun lamps and handrails for consumers;

(e) Require floors to be dry during operation of lamps;

(f) Require a consumer who is under the age of eighteen to obtain written consent from the consumer's parent or legal guardian prior to receiving tanning services.

(17)

(a) If the board, under section 4713.61 of the Revised Code, develops a procedure for classifying licenses inactive, do both of the following:

(i) Establish a fee for having a license classified inactive that reflects the cost to the board of providing the inactive license service;

(ii) Specify the continuing education that a person whose license has been classified inactive must complete to have the license restored. The continuing education shall be sufficient to ensure the minimum competency in the use or administration of a new procedure or product required by a licensee necessary to protect public health and safety. The requirement shall not exceed the cumulative number of hours of continuing education that the person would have been required to complete had the person retained an active license.

(b) In addition, the board may specify the conditions and method for granting a temporary work permit to practice a branch of cosmetology to a person whose license has been classified inactive.

(18) Establish a fee for approval of a continuing education program under section 4713.62 of the Revised Code that is adequate to cover any expense the board incurs in the approval process;

(19) Anything else necessary to implement this chapter.

(B)

(1) The rules adopted under division (A)(2) of this section may establish additional conditions for a temporary pre-examination work permit under section 4713.22 of the Revised Code that are applicable to persons who practice a branch of cosmetology in another state or country.

(2) The rules adopted under division (A)(17)(b) of this section may establish additional conditions for a temporary work permit that are applicable to persons who practice a branch of cosmetology in another state.

(C) The conditions specified in rules adopted under division (A)(6) of this section may include that an applicant is applying for a license to practice a branch of cosmetology for which the board determines an examination is unnecessary.

(D) The rules adopted under division (A)(11) of this section shall not include a profession if practice of the profession in a salon is a violation of a statute or rule governing the profession.

(E) The sanitary standards established under division (A)(14) of this section shall focus in particular on precautions to be employed to prevent infectious or contagious diseases being created or spread. The board shall consult with the Ohio department of health when establishing the sanitary standards.

(F) The fee established by rules adopted under division (A)(15) of this section shall cover the cost the board incurs in inspecting tanning facilities and enforcing the board's rules but may not exceed one hundred dollars per location of such facilities.

Effective Date: 04-07-2003



Section 4713.081 - Posting copies of sanitary standards.

The state board of cosmetology shall furnish a copy of the sanitary standards established by rules adopted under section 4713.08 of the Revised Code to each person to whom the board issues a practicing license, managing license, or license to operate a salon or school of cosmetology. The board also shall furnish a copy of the sanitary standards to each person providing cosmetic therapy, massage therapy, or other professional service in a salon under section 4713.42 of the Revised Code. A salon or school of cosmetology provided a copy of the sanitary standards shall post the standards in a public and conspicuous place in the salon or school.

Effective Date: 04-07-2003



Section 4713.082 - Posting copies of tanning facility standards.

The state board of cosmetology shall furnish a copy of the standards established by rules adopted under section 4713.08 of the Revised Code for installing and operating a tanning facility to each person to whom the board issues a permit to operate a tanning facility. A person provided a copy of the standards shall post the standards in a public and conspicuous place in the tanning facility.

Effective Date: 04-07-2003



Section 4713.09 - Continuing education.

The state board of cosmetology may adopt rules in accordance with Chapter 119. of the Revised Code to establish a continuing education requirement, not to exceed eight hours in a biennial licensing period, as a condition of renewal for a practicing license, managing license, or instructor license.

Effective Date: 04-07-2003



Section 4713.10 - Fees.

The state board of cosmetology shall charge and collect the following fees:

(A) For a temporary pre-examination work permit under section 4713.22 of the Revised Code, five dollars;

(B) For initial application to take an examination under section 4713.24 of the Revised Code, twenty-one dollars;

(C) For application to take an examination under section 4713.24 of the Revised Code by an applicant who has previously applied to take, but failed to appear for, the examination, forty dollars;

(D) For application to re-take an examination under section 4713.24 of the Revised Code by an applicant who has previously appeared for, but failed to pass, the examination, twenty-one dollars;

(E) For the issuance of a license under section 4713.28, 4713.30, or 4713.31 of the Revised Code, thirty dollars;

(F) For the issuance of a license under section 4713.34 of the Revised Code, sixty dollars;

(G) For renewal of a license issued under section 4713.28, 4713.30, 4713.31, or 4713.34 of the Revised Code, thirty dollars;

(H) For the issuance or renewal of a cosmetology school license, two hundred fifty dollars;

(I) For the inspection and issuance of a new salon license or the change of name or ownership of a salon license, sixty dollars;

(J) For the renewal of a salon license, fifty dollars;

(K) For the restoration of an expired license that may be restored pursuant to section 4713.63 of the Revised Code, and in addition to the payments for all lapsed renewal fees, thirty dollars;

(L) For the issuance of a duplicate of any license, fifteen dollars;

(M) For the preparation and mailing of a licensee's records to another state for a reciprocity license, fifty dollars;

(N) For the processing of any fees related to a check from a licensee returned to the board for insufficient funds, an additional twenty dollars.

Effective Date: 04-07-2003



Section 4713.11 - Fees in excess of statutory amounts.

The state board of cosmetology, subject to the approval of the controlling board, may establish fees in excess of the amounts provided by section 4713.10 of the Revised Code, provided that any fee increase does not exceed the amount permitted by more than fifty per cent.

Effective Date: 04-07-2003



Section 4713.111, 4713.12 - Amended and Renumbered RC 4713.59, 4713.17.

Effective Date: 04-07-2003



Section 4713.13 - Injunctions.

Whenever in the judgment of the state board of cosmetology any person has engaged in or is about to engage in any acts or practices that constitute a violation of this chapter, or any rule adopted under this chapter, the board may apply to the appropriate court for an order enjoining the acts or practices, and upon a showing by the board that the person has engaged in the acts or practices, the court shall grant an injunction, restraining order, or other order as may be appropriate.

Effective Date: 04-07-2003



Section 4713.131, 4731.132 - [Repealed].

Effective Date: 04-07-2003



Section 4713.14 - Prohibited acts.

No person shall do any of the following:

(A) Use fraud or deceit in making application for a license or permit;

(B) Aid or abet any person:

(1) Violating this chapter or a rule adopted under it;

(2) Obtaining a license or permit fraudulently;

(3) Falsely pretending to hold a current, valid license or permit.

(C) Practice a branch of cosmetology, for pay, free, or otherwise, without one of the following authorizing the practice of that branch of cosmetology:

(1) A current, valid license under section 4713.28, 4713.30, or 4713.34 of the Revised Code;

(2) A current, valid temporary pre-examination work permit issued under section 4713.22 of the Revised Code;

(3) A current, valid temporary special occasion work permit issued under section 4713.37 of the Revised Code;

(4) A current, valid temporary work permit issued under rules adopted by the board pursuant to section 4713.08 of the Revised Code.

(D) Employ a person to practice a branch of cosmetology if the person does not hold one of the following authorizing the practice of that branch of cosmetology:

(1) A current, valid license under section 4713.28, 4713.30, or 4713.34 of the Revised Code;

(2) A current, valid temporary pre-examination work permit issued under section 4713.22 of the Revised Code;

(3) A current, valid temporary special occasion work permit issued under section 4713.37 of the Revised Code;

(4) A current, valid temporary work permit issued under rules adopted by the board pursuant to section 4713.08 of the Revised Code.

(E) Manage a salon without a current, valid license under section 4713.30 or 4713.34 of the Revised Code to manage that type of salon;

(F) Except for apprentice instructors and as provided in section 4713.45 of the Revised Code, teach the theory or practice of a branch of cosmetology at a school of cosmetology without either of the following authorizing the teaching of that branch of cosmetology:

(1) A current, valid license under section 4713.31 or 4713.34 of the Revised Code;

(2) A current, valid temporary special occasion work permit issued under section 4713.37 of the Revised Code.

(G) Advertise or operate a glamour photography service in which a branch of cosmetology is practiced unless the person practicing the branch of cosmetology holds either of the following authorizing the practice of that branch of cosmetology:

(1) A current, valid license under section 4713.28, 4713.30, or 4713.34 of the Revised Code;

(2) A current, valid temporary special occasion work permit issued under section 4713.37 of the Revised Code.

(H) Advertise or operate a glamour photography service in which a branch of cosmetology is practiced at a location not specified by rules adopted under section 4713.08 of the Revised Code;

(I) Practice a branch of cosmetology at a salon in which the person rents booth space without a current, valid independent contractor license under section 4713.39 of the Revised Code;

(J) Operate a salon without a current, valid license under section 4713.41 of the Revised Code;

(K) Provide cosmetic therapy or massage therapy at a salon for pay, free, or otherwise without a current, valid certificate issued by the state medical board under section 4731.15 of the Revised Code or provide any other professional service at a salon for pay, free, or otherwise without a current, valid license or certificate issued by the professional regulatory board of this state that regulates the profession;

(L) Teach a branch of cosmetology at a salon, unless the person receiving the instruction holds either of the following authorizing the practice of that branch of cosmetology:

(1) A current, valid license under section 4713.28, 4713.30, or 4713.34 of the Revised Code;

(2) A current, valid temporary pre-examination work permit issued under section 4713.22 of the Revised Code.

(M) Operate a school of cosmetology without a current, valid license under section 4713.44 of the Revised Code;

(N) At a salon or school of cosmetology, do either of the following:

(1) Use or possess a cosmetic product containing an ingredient that the United States food and drug administration has prohibited by regulation;

(2) Use a cosmetic product in a manner inconsistent with a restriction established by the United States food and drug administration by regulation;

(3) Use or possess a liquid nail monomer containing any trace of methyl methacrylate (MMA).

(O) While in charge of a salon or school of cosmetology, permit any person to sleep in, or use for residential purposes, any room used wholly or in part as the salon or school of cosmetology;

(P) Maintain, as an established place of business for the practice of one or more of the branches of cosmetology, a room used wholly or in part for sleeping or residential purposes;

(Q) Operate a tanning facility that is offered to the public for a fee or other compensation without a current, valid permit under section 4713.48 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.141 - Examining product sample.

An inspector employed by the state board of cosmetology may take a sample of a product used or sold in a salon or school of cosmetology for the purpose of examining the sample, or causing an examination of the sample to be made, to determine whether division (N) of section 4713.14 of the Revised Code has been violated.

Effective Date: 04-07-2003



Section 4713.15 - No treatment of physical or mental disease.

This chapter does not permit any of the services or arts that are part of the practice of a branch of cosmetology to be used for the treatment or cure of a physical or mental disease or ailment.

Effective Date: 04-07-2003



Section 4713.151 - [Repealed].

Effective Date: 05-01-1992



Section 4713.16 - Exemptions.

This chapter does not prohibit any of the following:

(A) Practicing a branch of cosmetology without a license if the person does so for free at the person's home for a family member who resides in the same household as the person;

(B) The retail sale, or trial demonstration by application to the skin for purposes of retail sale, of cosmetics, preparations, tonics, antiseptics, creams, lotions, wigs, or hairpieces without a practicing license;

(C) The retailing, at a salon, of cosmetics, preparations, tonics, antiseptics, creams, lotions, wigs, hairpieces, clothing, or any other items that pose no risk of creating unsanitary conditions at the salon;

(D) The provision of glamour photography services at a licensed salon if either of the following is the case:

(1) A branch of cosmetology is not practiced as part of the services.

(2) If a branch of cosmetology is practiced as part of the services, the part of the services that is a branch of cosmetology is performed by a person who holds either of the following authorizing the person to practice that branch of cosmetology:

(a) A current, valid license under section 4713.28, 4713.30, or 4713.34 of the Revised Code;

(b) A current, valid temporary special occasion work permit issued under section 4713.37 of the Revised Code.

(E) A student engaging, as a student, in work connected with a branch of cosmetology taught at the school of cosmetology at which the student is enrolled.

Effective Date: 04-07-2003



Section 4713.17 - Exceptions.

(A) The following persons are exempt from the provisions of this chapter, except, as applicable, section 4713.42 of the Revised Code:

(1) All persons authorized to practice medicine, surgery, dentistry, and nursing or any of its branches in this state;

(2) Commissioned surgical and medical officers of the United States army, navy, air force, or marine hospital service when engaged in the actual performance of their official duties, and attendants attached to same;

(3) Barbers, insofar as their usual and ordinary vocation and profession is concerned;

(4) Funeral directors, embalmers, and apprentices licensed or registered under Chapter 4717. of the Revised Code;

(5) Persons who are engaged in the retail sale, cleaning, or beautification of wigs and hairpieces but who do not engage in any other act constituting the practice of a branch of cosmetology;

(6) Volunteers of hospitals, and homes as defined in section 3721.01 of the Revised Code, who render service to registered patients and inpatients who reside in such hospitals or homes. Such volunteers shall not use or work with any chemical products such as permanent wave, hair dye, or chemical hair relaxer, which without proper training would pose a health or safety problem to the patient.

(7) Nurse aides and other employees of hospitals and homes as defined in section 3721.01 of the Revised Code, who practice a branch of cosmetology on registered patients only as part of general patient care services and who do not charge patients directly on a fee for service basis;

(8) Cosmetic therapists and massage therapists who hold current, valid certificates to practice cosmetic or massage therapy issued by the state medical board under section 4731.15 of the Revised Code, to the extent their actions are authorized by their certificates to practice;

(9) Inmates who provide services related to a branch of cosmetology to other inmates, except when those services are provided in a licensed school of cosmetology within a state correctional institution for females.

(B) The director of rehabilitation and correction shall oversee the services described in division (A)(9) of this section with respect to sanitation and adopt rules governing those types of services provided by inmates.

Effective Date: 04-07-2003



Section 4713.171 - [Repealed].

Effective Date: 02-01-1993



Section 4713.18, 4713.19 - Amended and Renumbered RC 4713.04, 4713.05.

Effective Date: 04-07-2003



Section 4713.20 - License application and examination.

(A) Each person who seeks admission to an examination conducted under section 4713.24 of the Revised Code and each person who seeks a license under this chapter shall do all of the following:

(1) Submit to the state board of cosmetology a written application containing proof of the following:

(a) If the person seeks admission to an examination, that the person satisfies all conditions to obtain the license for which the examination is conducted, other than the requirement to have passed the examination;

(b) If the person seeks a license, that the person satisfies all conditions for obtaining the license.

(2) Pay to the board the applicable fee;

(3) Verify by oath that the application is true.

(B) An application to operate a salon or school of cosmetology may be submitted by the owner, manager, or person in charge of the salon or school.

Effective Date: 04-07-2003



Section 4713.21 - Reapplying for examination.

Both of the following may apply again under section 4713.20 of the Revised Code for admission to an examination conducted under section 4713.24 of the Revised Code:

(A) A person who failed to appear for an examination that the person was previously scheduled to take;

(B) A person who appeared for a previously scheduled examination but failed to pass it.

Effective Date: 04-07-2003



Section 4713.22 - Temporary pre-examination work permit.

(A) The state board of cosmetology shall issue a temporary pre-examination work permit to a person who applies under section 4713.20 of the Revised Code for admission to an examination conducted under section 4713.24 of the Revised Code, if the person satisfies all of the following conditions:

(1) Is seeking a practicing license;

(2) Has not previously failed an examination conducted under section 4713.24 of the Revised Code to determine the applicant's fitness to practice the branch of cosmetology for which the person seeks a license;

(3) Pays to the board the applicable fee;

(4) Satisfies all other conditions established by rules adopted under section 4713.08 of the Revised Code.

(B) A person issued a temporary pre-examination work permit may practice the branch of cosmetology for which the person seeks a license until the date the person is scheduled to take an examination under section 4713.24 of the Revised Code. The person shall practice under the supervision of a person holding a current, valid managing license appropriate for the type of salon in which the permit holder practices. A temporary pre-examination work permit is renewable in accordance with rules adopted under section 4713.08 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.24 - Examinations.

The state board of cosmetology shall conduct an examination for each person who satisfies the requirements established by section 4713.20 of the Revised Code for admission to the examination. The examination shall be specific to the type of license the person seeks and satisfy all of the following conditions:

(A) Include both practical demonstrations and written or oral tests related to the type of license the person seeks;

(B) Relate only to a branch of cosmetology, managing license, or both, but not be confined to any special system or method;

(C) Be consistent in both practical and technical requirements for the type of license the person seeks;

(D) Be of sufficient thoroughness to satisfy the board as to the person's skill in and knowledge of the branch of cosmetology, managing license, or both, for which the examination is conducted.

Effective Date: 04-07-2003



Section 4713.25 - Examination for managing license.

The state board of cosmetology may administer a separate managing cosmetologist examination for persons who complete a managing cosmetologist training course separate from a cosmetologist training course. The board may combine the managing cosmetologist examination with the cosmetologist examination for persons who complete a combined eighteen hundred-hour cosmetologist and managing cosmetologist training course. The board may administer a separate managing esthetician examination for persons who complete a managing esthetician training course separate from an esthetician training course. The board may combine the managing esthetician examination with the esthetician examination for persons who complete a combined seven hundred fifty-hour esthetician and managing esthetician training course. The board may administer a separate managing hair designer examination for persons who complete a managing hair designer training course separate from a hair designer training course. The board may combine the managing hair designer examination with the hair designer examination for persons who complete a combined one thousand four hundred forty-hour hair designer and managing hair designer training course. The board may administer a separate managing manicurist examination for persons who complete a managing manicurist training course separate from a manicurist training course. The board may combine the managing manicurist examination with the manicurist examination for persons who complete a combined three hundred-hour manicurist and managing manicurist training course. The board may administer a separate managing natural hair stylist examination for persons who complete a managing natural hair stylist training course separate from a natural hair stylist training course. The board may combine the managing natural hair stylist examination with the natural hair stylist examination for persons who complete a combined six hundred-hour natural hair stylist and managing natural hair stylist training course.

Effective Date: 04-07-2003



Section 4713.26 - Examinee furnishes own model.

Each person admitted to an examination conducted under section 4713.24 of the Revised Code shall furnish the person's own model.

Effective Date: 04-07-2003



Section 4713.27 - Amended and Renumbered RC 4713.65.

Effective Date: 04-07-2003



Section 4713.28 - License qualifications.

The state board of cosmetology shall issue a practicing license to an applicant who, except as provided in section 4713.30 of the Revised Code, satisfies all of the following applicable conditions:

(A) Is at least sixteen years of age;

(B) Is of good moral character;

(C) Has the equivalent of an Ohio public school tenth grade education;

(D) Passes an examination conducted under section 4713.24 of the Revised Code for the branch of cosmetology the applicant seeks to practice;

(E) Pays to the board the applicable fee;

(F) In the case of an applicant for an initial cosmetologist license, has successfully completed at least fifteen hundred hours of board-approved cosmetology training in a school of cosmetology licensed in this state, except that only one thousand hours of board-approved cosmetology training in a school of cosmetology licensed in this state is required of a person licensed as a barber under Chapter 4709. of the Revised Code;

(G) In the case of an applicant for an initial esthetician license, has successfully completed at least six hundred hours of board-approved esthetics training in a school of cosmetology licensed in this state;

(H) In the case of an applicant for an initial hair designer license, has successfully completed at least one thousand two hundred hours of board-approved hair designer training in a school of cosmetology licensed in this state, except that only one thousand hours of board-approved hair designer training in a school of cosmetology licensed in this state is required of a person licensed as a barber under Chapter 4709. of the Revised Code;

(I) In the case of an applicant for an initial manicurist license, has successfully completed at least two hundred hours of board-approved manicurist training in a school of cosmetology licensed in this state;

(J) In the case of an applicant for an initial natural hair stylist license, has successfully completed at least four hundred fifty hours of instruction in subjects relating to sanitation, scalp care, anatomy, hair styling, communication skills, and laws and rules governing the practice of cosmetology;

(K) The board shall not deny a license to any applicant based on prior incarceration or conviction for any crime. If the board denies an individual a license or license renewal, the reasons for such denial shall be put in writing.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 04-07-2003



Section 4713.29 - Waiving license condition.

In accordance with rules adopted under section 4713.08 of the Revised Code, the state board of cosmetology may waive a condition established by section 4713.28 of the Revised Code for a license to practice a branch of cosmetology for an applicant who practices that branch of cosmetology in a state or country that does not license or register branches of cosmetology.

Effective Date: 04-07-2003



Section 4713.30 - Qualifications for managing license.

The state board of cosmetology shall issue a managing license to an applicant who satisfies all of the following applicable conditions:

(A) Is at least sixteen years of age;

(B) Is of good moral character;

(C) Has the equivalent of an Ohio public school tenth grade education;

(D) Pays to the board the applicable fee;

(E) Passes the appropriate managing license examination;

(F) In the case of an applicant for an initial managing cosmetologist license, does either of the following:

(1) Has a licensed managing cosmetologist or owner of a licensed beauty salon located in this or another state certify to the board that the applicant has practiced as a cosmetologist for at least two thousand hours in a licensed beauty salon;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed, in addition to the hours required for licensure as a cosmetologist, at least three hundred hours of board-approved managing cosmetologist training.

(G) In the case of an applicant for an initial managing esthetician license, does either of the following:

(1) Has the licensed managing esthetician, licensed managing cosmetologist, or owner of a licensed esthetics salon or licensed beauty salon located in this or another state certify to the board that the applicant has practiced esthetics for at least two thousand hours as an esthetician in a licensed esthetics salon or as a cosmetologist in a licensed beauty salon;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed, in addition to the hours required for licensure as an esthetician or cosmetologist, at least one hundred fifty hours of board-approved managing esthetician training.

(H) In the case of an applicant for an initial managing hair designer license, does either of the following:

(1) Has the licensed managing hair designer, licensed managing cosmetologist, or owner of a licensed hair design salon or licensed beauty salon located in this or another state certify to the board that the applicant has practiced hair design for at least two thousand hours as a hair designer in a licensed hair design salon or as a cosmetologist in a licensed beauty salon;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed, in addition to the hours required for licensure as a hair designer or cosmetologist, at least two hundred forty hours of board-approved managing hair designer training.

(I) In the case of an applicant for an initial managing manicurist license, does either of the following:

(1) Has the licensed managing manicurist, licensed managing cosmetologist, or owner of a licensed nail salon, licensed beauty salon, or licensed barber shop located in this or another state certify to the board that the applicant has practiced manicuring for at least two thousand hours as a manicurist in a licensed nail salon or licensed barber shop or as a cosmetologist in a licensed beauty salon or licensed barber shop;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed, in addition to the hours required for licensure as a manicurist or cosmetologist, at least one hundred hours of board-approved managing manicurist training.

(J) In the case of an applicant for an initial managing natural hair stylist license, does either of the following:

(1) Has the licensed managing natural hair stylist, licensed managing cosmetologist, or owner of a licensed natural hair style salon or licensed beauty salon located in this or another state certify to the board that the applicant has practiced natural hair styling for at least two thousand hours as a natural hair stylist in a licensed natural hair style salon or as a cosmetologist in a licensed beauty salon;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed, in addition to the hours required for licensure as natural hair stylist or cosmetologist, at least one hundred fifty hours of board-approved managing natural hair stylist training.

Effective Date: 04-07-2003



Section 4713.31 - Qualifications for instructor license.

The state board of cosmetology shall issue an instructor license to an applicant who satisfies all of the following applicable conditions:

(A) Is at least eighteen years of age;

(B) Is of good moral character;

(C) Has the equivalent of an Ohio public school twelfth grade education;

(D) Pays to the board the applicable fee;

(E) In the case of an applicant for an initial cosmetology instructor license, holds a current, valid managing cosmetologist license issued in this state and does either of the following:

(1) Has the licensed managing cosmetologist or owner of the licensed beauty salon in which the applicant has been employed certify to the board that the applicant has engaged in the practice of cosmetology in a licensed beauty salon for at least two thousand hours;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed one thousand hours of board-approved cosmetology instructor training as an apprentice instructor.

(F) In the case of an applicant for an initial esthetics instructor license, holds a current, valid managing esthetician or managing cosmetologist license issued in this state and does either of the following:

(1) Has the licensed managing esthetician, licensed managing cosmetologist, or owner of the licensed esthetics salon or licensed beauty salon in which the applicant has been employed certify to the board that the applicant has engaged in the practice of esthetics in a licensed esthetics salon or practice of cosmetology in a licensed beauty salon for at least two thousand hours;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed at least five hundred hours of board-approved esthetics instructor training as an apprentice instructor.

(G) In the case of an applicant for an initial hair design instructor license, holds a current, valid managing hair designer or managing cosmetologist license and does either of the following:

(1) Has the licensed managing hair designer, licensed managing cosmetologist, or owner of the licensed hair design salon or licensed beauty salon in which the applicant has been employed certify to the board that the applicant has engaged in the practice of hair design in a licensed hair design salon or practice of cosmetology in a licensed beauty salon for at least two thousand hours;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed at least eight hundred hours of board-approved hair design instructor's training as an apprentice instructor.

(H) In the case of an applicant for an initial manicurist instructor license, holds a current, valid managing manicurist or managing cosmetologist license and does either of the following:

(1) Has the licensed managing manicurist, licensed managing cosmetologist, or owner of the licensed nail salon or licensed beauty salon in which the applicant has been employed certify to the board that the applicant has engaged in the practice of manicuring in a licensed nail salon or practice of cosmetology in a licensed beauty salon for at least two thousand hours;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed at least three hundred hours of board-approved manicurist instructor training as an apprentice instructor.

(I) In the case of an applicant for an initial natural hair style instructor license, holds a current, valid managing natural hair stylist or managing cosmetologist license and does either of the following:

(1) Has the licensed managing natural hair stylist, licensed managing cosmetologist, or owner of the licensed natural hair style salon or licensed beauty salon in which the applicant has been employed certify to the board that the applicant has engaged in the practice of natural hair styling in a licensed natural hair style salon or practice of cosmetology in a licensed beauty salon for at least two thousand hours;

(2) Has a school of cosmetology licensed in this state certify to the board that the applicant has successfully completed at least four hundred hours of board-approved natural hair style instructor training as an apprentice instructor.

Effective Date: 04-07-2003



Section 4713.32 - Hours of instruction.

When determining the total hours of instruction received by an applicant for a license under section 4713.28, 4713.30, or 4713.31 of the Revised Code, the state board of cosmetology shall not take into account more than ten hours of instruction per day. The board shall take into account instruction received more than five years prior to the date of application for the license in accordance with rules adopted under section 4713.08 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2003



Section 4713.34 - Reciprocity.

The state board of cosmetology shall issue a license to practice a branch of cosmetology, managing license, or instructor license to an applicant who is licensed or registered in another state or country to practice that branch of cosmetology, manage that type of salon, or teach the theory and practice of that branch of cosmetology, as appropriate, if all of the following conditions are satisfied:

(A) The applicant satisfies all of the following conditions:

(1) Is not less than eighteen years of age;

(2) Is of good moral character;

(3) In the case of an applicant for a practicing license or managing license, passes an examination conducted under section 4713.24 of the Revised Code for the license the applicant seeks, unless the applicant satisfies conditions specified in rules adopted under section 4713.08 of the Revised Code for the board to issue the applicant a license without taking the examination;

(4) Pays the applicable fee.

(B) At the time the applicant obtained the license or registration in the other state or country, the requirements in this state for obtaining the license the applicant seeks were substantially equal to the other state or country's requirements.

(C) The jurisdiction that issued the applicant's license or registration extends similar reciprocity to persons holding a license issued by the board.

Effective Date: 04-07-2003



Section 4713.35 - Permitted practices.

A person who holds a current, valid cosmetologist license issued by the state board of cosmetology may engage in the practice of one or more branches of cosmetology as the person chooses. A person who holds a current, valid esthetician license issued by the board may engage in the practice of esthetics but no other branch of cosmetology. A person who holds a current, valid hair designer license issued by the board may engage in the practice of hair design but no other branch of cosmetology. A person who holds a current, valid manicurist license issued by the board may engage in the practice of manicuring but no other branch of cosmetology. A person who holds a current, valid natural hair stylist license issued by the board may engage in the practice of natural hair styling but no other branch of cosmetology. A person who holds a current, valid managing cosmetologist license issued by the board may manage all types of salons and engage in the practice of one or more branches of cosmetology as the person chooses. A person who holds a current, valid managing esthetician license issued by the board may manage an esthetics salon, but no other type of salon, and engage in the practice of esthetics, but no other branch of cosmetology. A person who holds a current, valid managing hair designer license issued by the board may manage a hair design salon, but no other type of salon, and engage in the practice of hair design, but no other branch of cosmetology. A person who holds a current, valid managing manicurist license issued by the board may manage a nail salon, but no other type of salon, and engage in the practice of manicuring, but no other branch of cosmetology. A person who holds a current, valid managing natural hair stylist license issued by the board may manage a natural hair style salon, but no other type of salon, and engage in the practice of natural hair styling, but no other branch of cosmetology. A person who holds a current, valid cosmetology instructor license issued by the board may teach the theory and practice of one or more branches of cosmetology at a school of cosmetology as the person chooses. A person who holds a current, valid esthetics instructor license issued by the board may teach the theory and practice of esthetics, but no other branch of cosmetology, at a school of cosmetology. A person who holds a current, valid hair design instructor license issued by the board may teach the theory and practice of hair design, but no other branch of cosmetology, at a school of cosmetology. A person who holds a current, valid manicurist instructor license issued by the board may teach the theory and practice of manicuring, but no other branch of cosmetology, at a school of cosmetology. A person who holds a current, valid natural hair style instructor license issued by the board may teach the theory and practice of natural hair styling, but no other branch of cosmetology, at a school of cosmetology.

Effective Date: 04-07-2003



Section 4713.36 - Location of manicuring practice.

A licensed manicurist or licensed managing manicurist may engage in the practice of manicuring at a nail salon or beauty salon licensed under section 4713.41 of the Revised Code or a barber shop licensed under Chapter 4709. of the Revised Code.

Effective Date: 04-07-2003



Section 4713.37 - Temporary special occasion work permit.

(A) The state board of cosmetology may issue a temporary special occasion work permit to a person who satisfies all of the following conditions:

(1) Has been licensed or registered in another state or country to practice a branch of cosmetology or teach the theory and practice of a branch of cosmetology for at least five years;

(2) Is a recognized expert in the practice or teaching of the branch of cosmetology the person practices or teaches;

(3) Is to practice that branch of cosmetology or teach the theory and practice of that branch of cosmetology in this state as part of a promotional or instructional program for not more than the amount of time a temporary special occasion work permit is effective;

(4) Satisfies all other conditions for a temporary special occasion work permit established by rules adopted under section 4713.08 of the Revised Code;

(5) Pays the fee established by rules adopted under section 4713.08 of the Revised Code.

(B) A person issued a temporary special occasion work permit may practice the branch of cosmetology the person practices in another state or country, or teach the theory and practice of the branch of cosmetology the person teaches in another state or country, until the expiration date of the permit. A temporary special occasion work permit is valid for the period of time specified in rules adopted under section 4713.08 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.39 - License as independent contractor.

The state board of cosmetology shall issue a license to engage in the practice of a branch of cosmetology as an independent contractor to an applicant who pays the applicable fee; holds a current, valid license to manage the type of salon in which the applicant will practice that branch of cosmetology; and satisfies the conditions for the license established by rules adopted under section 4713.08 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.41 - Salon requirements.

The state board of cosmetology shall issue a license to operate a salon to an applicant who pays the applicable fee and affirms that all of the following conditions will be met:

(A)

(1) A person holding a current, valid managing cosmetologist license or license to manage that type of salon has charge of and immediate supervision over the salon at all times when the salon is open for business except as permitted under division (A)(2) of this section.

(2) A business establishment that is engaged primarily in retail sales but is also licensed as a salon shall have a person holding a current, valid managing license for that type of salon in charge of and in immediate supervision of the salon during posted or advertised service hours, if the practice of cosmetology is restricted to those posted or advertised service hours.

(B) The salon is equipped to do all of the following:

(1) Provide potable running hot and cold water and proper drainage;

(2) Sanitize all instruments and supplies used in the branch of cosmetology provided at the salon;

(3) If cosmetic therapy, massage therapy, or other professional service is provided at the salon under section 4713.42 of the Revised Code, sanitize all instruments and supplies used in the cosmetic therapy, massage therapy, or other professional service.

(C) Except as provided in sections 4713.42 and 4713.49 of the Revised Code, only the branch of cosmetology that the salon is licensed to provide is practiced at the salon.

(D) The salon is kept in a clean and sanitary condition and properly ventilated.

(E) No food is sold at the salon in a manner inconsistent with rules adopted under section 4713.08 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.42 - Cosmetic or massage therapy in salons.

A person holding a current, valid certificate issued under section 4731.15 of the Revised Code to provide cosmetic therapy or massage therapy may provide cosmetic therapy or massage therapy, as appropriate, in a salon. A person holding a current, valid license or certificate issued by a professional regulatory board of this state may practice the person's profession in a salon if the person's profession is authorized by rules adopted under section 4713.08 of the Revised Code to practice in a salon. A person providing cosmetic therapy, massage therapy, or other professional service in a salon pursuant to this section shall satisfy the standards established by rules adopted under section 4713.08 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.44 - License to operate a school of cosmetology.

The state board of cosmetology shall issue a license to operate a school of cosmetology to an applicant who pays the applicable fee and satisfies all of the following requirements:

(A) Maintains a course of practical training and technical instruction for the branch or branches of cosmetology to be taught at the school equal to the requirements for admission to an examination under section 4713.24 of the Revised Code that a person must pass to obtain a license to practice that branch or those branches of cosmetology;

(B) Possesses or makes available apparatus and equipment sufficient for the ready and full teaching of all subjects of the curriculum;

(C) Maintains persons licensed under section 4713.31 or 4713.34 of the Revised Code to teach the theory and practice of the branches of cosmetology;

(D) Notifies the board of the enrollment of each new student, keeps a record devoted to the different practices, establishes grades, and holds examinations in order to certify the students' completion of the prescribed course of study before the issuance of certificates of completion;

(E) In the case of a school of cosmetology that offers clock hours for the purpose of satisfying minimum hours of training and instruction, keeps a daily record of the attendance of each student;

(F) On the date that an apprentice cosmetology instructor begins cosmetology instructor training at the school, certifies the name of the apprentice cosmetology instructor to the board along with the date on which the apprentice's instructor training began;

(G) Instructs not more than six apprentice cosmetology instructors at any one time;

(H) Files with the board a good and sufficient surety bond executed by the person, firm, or corporation operating the school of cosmetology as principal and by a surety company as surety in the amount of ten thousand dollars; provided, that this requirement does not apply to a vocational program conducted by a city, exempted village, local, or joint vocational school district. The bond shall be in the form prescribed by the board and be conditioned upon the school's continued instruction in the theory and practice of the branches of cosmetology. Every bond shall continue in effect until notice of its termination is given to the board by registered mail and every bond shall so provide.

Effective Date: 04-07-2003



Section 4713.45 - Practices of school of cosmetology.

(A) A school of cosmetology may do the following:

(1) In accordance with rules adopted under section 4713.08 of the Revised Code, a school of cosmetology operated by a public entity may offer clock hours, credit hours, or competency-based credits, and a school of cosmetology that is operated by a private person may offer clock or credit hours, for the purpose of satisfying minimum hours of training and instruction;

(2) Allow an apprentice cosmetology instructor the regular quota of students prescribed by the state board of cosmetology if a cosmetology instructor is present;

(3) Compensate an apprentice cosmetology instructor;

(4) Subject to division (B) of this section, employ a person who does not hold a current, valid instructor license to teach subjects related to a branch of cosmetology.

(B) A school of cosmetology shall have a licensed cosmetology instructor present when a person employed pursuant to division (A)(4) of this section teaches at the school, unless the person is one of the following:

(1) A person with a current, valid teacher's certificate or educator license issued by the state board of education;

(2) A person with a bachelor's degree in the subject the person teaches at the school;

(3) A person also employed by a university or college to teach the subject the person teaches at the school.

Effective Date: 04-07-2003



Section 4713.46 - Actions against school.

A student who is injured or damaged by reason of the failure of a school of cosmetology to continue instruction in the theory and practice of a branch of cosmetology may maintain an action on the bond against the school, or surety named therein, or both of them, for the recovery of any money or tuition paid in advance for instruction in the theory and practice of a branch of cosmetology that was not received. The aggregate liability of the surety to all students shall not exceed the sum of the bond.

Effective Date: 04-07-2003



Section 4713.48 - Permit to operate tanning facility.

(A) The state board of cosmetology shall issue a permit to operate a tanning facility to an applicant if all of the following conditions are satisfied:

(1) The applicant applies in accordance with the application process adopted by rules adopted under section 4713.08 of the Revised Code.

(2) The applicant pays to the treasurer of state the fee established by those rules.

(3) An initial inspection of the premises indicates that the tanning facility has been installed and will be operated in accordance with those rules.

(B) A permit holder shall post the permit in a public and conspicuous place on any premises where the tanning facility is located. A person shall obtain a separate permit for each of the premises owned or operated by that person at which the person seeks to operate a tanning facility.

(C) A permit holder may biennially renew a permit by the last day of January of each odd-numbered year upon payment to the treasurer of state of the biennial renewal fee.

Effective Date: 04-07-2003



Section 4713.49 - Tanning facility at salon or school.

The owner or manager of a salon that has a permit issued under section 4713.48 of the Revised Code may operate a tanning facility at the salon or school.

Effective Date: 04-07-2003



Section 4713.55 - License contents.

Every license issued by the state board of cosmetology shall be signed by the chairperson and attested by the executive director thereof, with the seal of the board attached. The board shall specify on each practicing license that the board issues the branch of cosmetology that the license entitles the holder to practice. The board shall specify on each managing license that the board issues the type of salon that the license entitles the holder to manage and the branch of cosmetology that the license entitles the holder to practice. The board shall specify on each instructor license that the board issues the branch of cosmetology that the license entitles the holder to teach. Such licenses are prima-facie evidence of the right of the holder to practice or teach the branch of cosmetology, or manage the type of salon, that the license specifies.

Effective Date: 04-07-2003



Section 4713.56 - Posting license or certificate.

Every holder of a practicing license, managing license, instructor license, or independent contractor license issued by the state board of cosmetology shall display the license in a public and conspicuous place in the place of employment of the holder. Every holder of a license to operate a salon issued by the board shall display the license in a public and conspicuous place in the salon. Every holder of a license to operate a school of cosmetology issued by the board shall display the license in a public and conspicuous place in the school. Every person who provides cosmetic therapy, massage therapy, or other professional service in a salon under section 4713.42 of the Revised Code shall display the person's professional license or certificate in a public and conspicuous place in the room used for the therapy or other service.

Effective Date: 04-07-2003



Section 4713.57 - Expiration of licenses.

A license issued by the state board of cosmetology is valid until the last day of January of the odd-numbered year following its original issuance or renewal, unless the license is revoked or suspended prior to that date. Renewal shall be done in accordance with the standard renewal procedure of Chapter 4745. of the Revised Code. The board may refuse to renew a license if the person holding the license has an outstanding unpaid fine levied under section 4713.64 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.58 - Reissuance of license.

(A) Except as provided in division (B) of this section, on payment of the renewal fee and submission of proof satisfactory to the state board of cosmetology that any applicable continuing education requirements have been completed, a person currently licensed as:

(1) A cosmetology instructor who has previously been licensed as a cosmetologist or a managing cosmetologist, is entitled to the reissuance of a cosmetologist or managing cosmetologist license;

(2) An esthetics instructor who has previously been licensed as an esthetician or a managing esthetician, is entitled to the reissuance of an esthetician or managing esthetician license;

(3) A hair design instructor who has previously been licensed as a hair designer or a managing hair designer, is entitled to the reissuance of a hair designer or managing hair designer license;

(4) A manicurist instructor who has previously been licensed as a manicurist or a managing manicurist, is entitled to the reissuance of a manicurist or managing manicurist license;

(5) A natural hair style instructor who has previously been licensed as a natural hair stylist or a managing natural hair stylist, is entitled to the reissuance of a natural hair stylist or managing natural hair stylist license.

(B) No person is entitled to the reissuance of a license under division (A) of this section if the license was revoked or suspended or the person has an outstanding unpaid fine levied under section 4713.64 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.59 - Continuing education.

If the state board of cosmetology adopts rules under section 4713.09 of the Revised Code to establish a continuing education requirement as a condition of renewal for a practicing license, managing license, or instructor license, the board shall inform each affected licensee of the continuing education requirement that applies to the next biennial licensing period by including a notification in the license renewal application form it sends the licensee. The notification shall state that the licensee must complete the continuing education requirement by the last day of January of the next odd-numbered year. Hours completed in excess of the continuing education requirement may not be applied to the next biennial licensing period.

Effective Date: 04-07-2003



Section 4713.60 - Renewals.

(A) Except as provided in division (C) of this section, a person seeking a renewal of a license to practice a branch of cosmetology, managing license, or instructor license shall include in the renewal application proof satisfactory to the board of completion of any applicable continuing education requirements established by rules adopted under section 4713.09 of the Revised Code.

(B) If an applicant fails to provide satisfactory proof of completion of any applicable continuing education requirements, the board shall notify the applicant that the application is incomplete. The board shall not renew the license until the applicant provides satisfactory proof of completion of any applicable continuing education requirements. The board may provide the applicant with an extension of up to ninety days in which to complete the continuing education requirement. In providing for the extension, the board may charge the licensee a fine of up to one hundred dollars.

(C) The board may waive, or extend the period for completing, any continuing education requirement if a licensee applies to the board and provides proof satisfactory to the board of being unable to complete the requirement within the time allowed because of any of the following:

(1) An emergency;

(2) An unusual or prolonged illness;

(3) Active duty service in any branch of the armed forces of the United States. The board shall determine the period of time during which each extension is effective and shall inform the applicant. The board shall also inform the applicant of the continuing education requirements that must be met to have the license renewed. If an extension is granted for less than one year, the continuing education requirement for that year, in addition to the required continuing education for the succeeding year, must be completed in the succeeding year. In all other cases the board may waive all or part of the continuing education requirement on a case-by-case basis. Any required continuing education shall be completed and satisfactory proof of its completion submitted to the board by a date specified by the board. Every license which has not been renewed in any odd-numbered year by the last day of January and for which the continuing education requirement has not been waived or extended shall be considered expired.

Effective Date: 04-07-2003



Section 4713.61 - License classified inactive.

(A) If the state board of cosmetology adopts a continuing education requirement under section 4713.09 of the Revised Code, it may develop a procedure by which a person who holds a license to practice a branch of cosmetology, managing license, or instructor license and who is not currently engaged in the practice of the branch of cosmetology, managing a salon, or teaching the theory and practice of the branch of cosmetology, but who desires to be so engaged in the future, may apply to the board to have the person's license classified inactive. If the board develops such a procedure, a person seeking to have the person's license classified inactive shall apply to the board on a form provided by the board and pay the fee established by rules adopted under section 4713.08 of the Revised Code.

(B) The board shall not restore an inactive license until the later of the following:

(1) The date that the person holding the license submits proof satisfactory to the board that the person has completed the continuing education that a rule adopted under section 4713.08 of the Revised Code requires;

(2) The last day of January of the next odd-numbered year following the year the license is classified inactive.

(C) A person who holds an inactive license may engage in the practice of a branch of cosmetology if the person holds a temporary work permit as specified in rules adopted by the board under section 4713.08 of the Revised Code.

Effective Date: 04-07-2003



Section 4713.62 - [Effective Until 7/30/2013] Continuing education approval of program.

(A) A person holding a practicing license, managing license, or instructor license may satisfy a continuing education requirement established by rules adopted under section 4713.09 of the Revised Code only by completing continuing education programs approved under division (B) of this section or developed under division (C) of this section.

(B) The state board of cosmetology shall approve a continuing education program if all of the following conditions are satisfied:

(1) The person operating the program submits to the board a written application for approval.

(2) The person operating the program pays to the board a fee established by rules adopted under section 4713.08 of the Revised Code.

(3) The program is operated by an employee, officer, or director of a nonprofit professional association, college or university, vocational school, postsecondary proprietary school of cosmetology licensed by the board, salon licensed by the board, or manufacturer of supplies or equipment used in the practice of a branch of cosmetology.

(4) The program will do at least one of the following:

(a) Enhance the professional competency of the affected licensees;

(b) Protect the public;

(c) Educate the affected licensees in the application of the laws and rules regulating the practice of a branch of cosmetology.

(5) The person operating the program provides the board a tentative schedule of when the program will be available so that the board can make the schedule readily available to all licensees throughout the state.

Effective Date: 04-07-2003

This section is set out twice. See also § 4713.62, as amended by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.



Section 4713.62 - [Effective 7/30/2013] Continuing education approval of program.

(A) A person holding a practicing license, managing license, or instructor license may satisfy a continuing education requirement established by rules adopted under section 4713.09 of the Revised Code only by completing continuing education programs approved under division (B) of this section or developed under division (C) of this section.

(B) The state board of cosmetology shall approve a continuing education program if all of the following conditions are satisfied:

(1) The person operating the program submits to the board a written application for approval.

(2) The person operating the program pays to the board a fee established by rules adopted under section 4713.08 of the Revised Code.

(3) The program is operated by an employee, officer, or director of a nonprofit professional association, college or university, proprietary continuing education institutions providing programs approved by the board, vocational school, postsecondary proprietary school of cosmetology licensed by the board, salon licensed by the board, or manufacturer of supplies or equipment used in the practice of a branch of cosmetology.

(4) The program will do at least one of the following:

(a) Enhance the professional competency of the affected licensees;

(b) Protect the public;

(c) Educate the affected licensees in the application of the laws and rules regulating the practice of a branch of cosmetology.

(5) The person operating the program provides the board a tentative schedule of when the program will be available so that the board can make the schedule readily available to all licensees throughout the state.

Amended by 130th General Assembly File No. 9, HB 3, §1, eff. 7/30/2013.

Effective Date: 04-07-2003

This section is set out twice. See also § 4713.62, effective until 7/30/2013.



Section 4713.63 - Restoring expired license.

A practicing license, managing license, or instructor license that has not been renewed for any reason other than because it has been revoked, suspended, or classified inactive, or because the license holder has been given a waiver or extension under section 4713.60 of the Revised Code, is expired. An expired license may be restored if the person who held the license meets all of the following applicable conditions:

(A) Pays to the state board of cosmetology the restoration fee, the current renewal fee, and any applicable late fees;

(B) Pays a lapsed renewal fee of forty-five dollars per license renewal period that has elapsed since the license was last issued or renewed;

(C) In the case of a practicing license or managing license that has been expired for more than two consecutive license renewal periods, completes eight hours of continuing education for each license renewal period that has elapsed since the license was last issued or renewed, up to a maximum of twenty-four hours. At least four of those hours shall include a course pertaining to sanitation and safety methods.

The board shall deposit all fees it receives under division (B) of this section into the general revenue fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2003



Section 4713.64 - Violations.

(A) The state board of cosmetology may take disciplinary action for any of the following:

(1) Failure to comply with the requirements of this chapter or rules adopted under it;

(2) Continued practice by a person knowingly having an infectious or contagious disease;

(3) Habitual drunkenness or addiction to any habit-forming drug;

(4) Willful false and fraudulent or deceptive advertising;

(5) Falsification of any record or application required to be filed with the board;

(6) Failure to pay a fine or abide by a suspension order issued by the board.

(B) On determining that there is cause for disciplinary action, the board may do one or more of the following:

(1) Deny, revoke, or suspend a license or permit issued by the board;

(2) Impose a fine;

(3) Require the holder of a license or permit to take corrective action courses.

(C) The amount and content of corrective action courses and other relevant criteria shall be established by the board in rules adopted under section 4713.08 of the Revised Code.

(D) The board may impose a separate fine for each offense listed in division (A) of this section. The amount of a fine shall be not more than five hundred dollars if the violator has not previously been fined for that offense. The fine shall be not more than one thousand dollars if the violator has been fined for the same offense once before. The fine shall be not more than one thousand five hundred dollars if the violator has been fined for the same offense two or more times before.

(E) If a person fails to request a hearing within thirty days of the date the board, in accordance with section 119.07 of the Revised Code, notifies the person of the board's intent to act against the person under division (A) of this section, the board by a majority vote of a quorum of the board members may take the action against the person without holding an adjudication hearing.

(F) The board, after a hearing in accordance with Chapter 119. of the Revised Code, may suspend a tanning facility permit if the owner or operator fails to correct an unsafe condition that exists in violation of the board's rules or fails to cooperate in an inspection of the tanning facility. If a violation has resulted in a condition reasonably believed by an inspector to create an immediate danger to the health and safety of any person using the tanning facility, the inspector may suspend the permit without a prior hearing until the condition is corrected or until a hearing in accordance with Chapter 119. of the Revised Code is held and the board either upholds the suspension or reinstates the permit.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-07-2003



Section 4713.65 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of cosmetology shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 04-07-2003



Section 4713.68 - Compliance with law regarding sanctions for human trafficking.

The state board of cosmetology shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4713.99 - Penalty.

Whoever violates section 4713.14 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense, such person is guilty of a misdemeanor of the third degree.

Effective Date: 04-07-2003






Chapter 4715 - DENTISTS; DENTAL HYGIENISTS

Section 4715.01 - Dentist - dental hygienist definitions.

Any person shall be regarded as practicing dentistry, who is a manager, proprietor, operator, or conductor of a place for performing dental operations, or who teaches clinical dentistry, or who performs, or advertises to perform, dental operations of any kind, or who diagnoses or treats diseases or lesions of human teeth or jaws, or associated structures, or attempts to correct malpositions thereof, or who takes impressions of the human teeth or jaws, or who constructs, supplies, reproduces, or repairs any prosthetic denture, bridge, artificial restoration, appliance, or other structure to be used or worn as a substitute for natural teeth, except upon the order or prescription of a licensed dentist and constructed upon or by the use of casts or models made from an impression taken by a licensed dentist, or who advertises, offers, sells, or delivers any such substitute or the services rendered in the construction, reproduction, supply, or repair thereof to any person other than a licensed dentist, or who places or adjusts such substitute in the oral cavity of another, or uses the words "dentist," "dental surgeon," the letters "D.D.S.," or other letters or title in connection with his name, which in any way represents him as being engaged in the practice of dentistry. Manager, proprietor, operator, or conductor as used in this section includes any person:

(A) Who employs licensed operators;

(B) Who places in the possession of licensed operators[,] dental offices or dental equipment necessary for the handling of dental offices on the basis of a lease or any other agreement for compensation or profit for the use of such office or equipment, when such compensation is manifestly in excess of the reasonable rental value of such premises and equipment;

(C) Who makes any other arrangements whereby he derives profit, compensation, or advantage through retaining the ownership or control of dental offices or necessary dental equipment by making the same available in any manner for the use of licensed operators; provided that this section does not apply to bona fide sales of dental equipment secured by chattel mortgage. Whoever having a license to practice dentistry or dental hygiene enters the employment of, or enters into any of the arrangements described in this section with, an unlicensed manager, proprietor, operator, or conductor, or who is determined mentally incompetent by a court of competent jurisdiction, or is committed by a court having jurisdiction for treatment of mental illness, may have his license suspended or revoked by the state dental board.

Effective Date: 03-15-1982



Section 4715.02 - State dental board.

The governor, with the advice and consent of the senate, shall appoint a state dental board consisting of thirteen persons, nine of whom shall be graduates of a reputable dental college, citizens of the United States, and shall have been in the legal and reputable practice of dentistry in the state at least five years next preceding their appointment; three of whom shall be graduates of a reputable school of dental hygiene, citizens of the United States, and shall have been in the legal and reputable practice of dental hygiene in the state at least five years next preceding their appointment; and one of whom shall be a member of the public at large who is not associated with or financially interested in the practice of dentistry. Of the nine members who are in the practice of dentistry, two shall be persons recognized as specialists pursuant to rules adopted by the board. The specialist members shall be appointed in such a manner that the same specialty is not represented by both members at the same time. When a vacancy occurs in a position held by a specialist member, the governor shall make all reasonable efforts to fill the vacancy with a person who represents a specialty that is different from the specialty that was represented by the member who vacated the position. Of the three members who are in the practice of dental hygiene, not more than one may be a person employed as a full-time teacher of dental hygiene students. Representation of the various geographical areas of the state shall be considered in making appointments for members who are in the practice of dentistry and for members who are in the practice of dental hygiene. Terms of office shall be for four years, commencing on the seventh day of April and ending on the sixth day of April. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person so appointed shall serve to exceed two terms. The Ohio dental association may submit to the governor the names of five nominees for each position to be filled by a dentist and from the names so submitted or from others, at the governor's discretion, the governor shall make such appointments; provided that all such appointees shall possess the required qualifications. The Ohio dental hygienists association, inc., may submit to the governor the names of five nominees for each position to be filled by a dental hygienist and from the names so submitted or from others, at the governor's discretion, the governor shall make such appointments; provided that all such appointees shall possess the required qualifications. No person shall be appointed to the state dental board who is employed by or practices in a corporation holding a certificate of authority under Chapter 1751. of the Revised Code with a person who is a member of the board. No member of the board shall administer to a student in this state or to a graduate of a dental college located in this state an examination on behalf of any of the following: the central regional dental testing service, inc., northeast regional board of dental examiners, inc., southern regional testing agency, inc., or western regional examining board.

Effective Date: 10-29-2003; 05-12-2006



Section 4715.03 - Board organization - examinations.

(A) The state dental board shall organize by electing from its members a president , secretary, and vice-secretary. The secretary and vice-secretary shall be elected from the members of the board who are dentists. It shall hold meetings monthly at least eight months a year at such times and places as the board designates. A majority of the members of the board shall constitute a quorum. The board shall make such reasonable rules as it determines necessary pursuant to Chapter 119. of the Revised Code.

(B) A concurrence of a majority of the members of the board shall be required to do any of the following:

(1) Grant, refuse, suspend, place on probationary status, revoke, refuse to renew, or refuse to reinstate a license or censure a license holder or take any other action authorized under section 4715.30 of the Revised Code;

(2) Seek an injunction under section 4715.05 of the Revised Code;

(3) Enter into a consent agreement with a license holder;

(4) If the board develops and implements the quality intervention program under section 4715.031 of the Revised Code, refer a license holder to the program;

(5) Terminate an investigation conducted under division (D) of this section;

(6) Dismiss any complaint filed with the board.

(C)

(1) The board shall adopt rules in accordance with Chapter 119. of the Revised Code to do both of the following:

(a) Establish standards for the safe practice of dentistry and dental hygiene by qualified practitioners and shall, through its policies and activities, promote such practice ;

(b) Establish universal blood and body fluid precautions that shall be used by each person licensed under this chapter who performs exposure prone invasive procedures.

(2) The rules adopted under division (C)(1)(b) of this section shall define and establish requirements for universal blood and body fluid precautions that include the following:

(a) Appropriate use of hand washing;

(b) Disinfection and sterilization of equipment;

(c) Handling and disposal of needles and other sharp instruments;

(d) Wearing and disposal of gloves and other protective garments and devices.

(D) The board shall administer and enforce the provisions of this chapter. The board shall, in accordance with sections 4715.032 to 4715.035 of the Revised Code, investigate evidence which appears to show that any person has violated any provision of this chapter. Any person may report to the board under oath any information such person may have appearing to show a violation of any provision of this chapter. In the absence of bad faith, any person who reports such information or who testifies before the board in any disciplinary proceeding conducted pursuant to Chapter 119. of the Revised Code is not liable for civil damages as a result of making the report or providing testimony. If after investigation and reviewing the recommendation of the supervisory investigative panel issued pursuant to section 4715.034 of the Revised Code the board determines that there are reasonable grounds to believe that a violation of this chapter has occurred, the board shall, except as provided in this chapter, conduct disciplinary proceedings pursuant to Chapter 119. of the Revised Code, seek an injunction under section 4715.05 of the Revised Code, enter into a consent agreement with a license holder, or provide for a license holder to participate in the quality intervention program established under section 4715.031 of the Revised Code if the board develops and implements that program.

For the purpose of any disciplinary proceeding or any investigation conducted under this division, the board may administer oaths, order the taking of depositions, issue subpoenas in accordance with section 4715.033 of the Revised Code, compel the attendance and testimony of persons at depositions, and compel the production of books, accounts, papers, documents, or other tangible things. The hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code. Notwithstanding section 121.22 of the Revised Code and except as provided in section 4715.036 of the Revised Code, proceedings of the board relative to the investigation of a complaint or the determination whether there are reasonable grounds to believe that a violation of this chapter has occurred are confidential and are not subject to discovery in any civil action.

(E)

(1) The board shall examine or cause to be examined eligible applicants to practice dental hygiene. The board may distinguish by rule different classes of qualified personnel according to skill levels and require all or only certain of these classes of qualified personnel to be examined and certified by the board.

(2) The board shall administer a written jurisprudence examination to each applicant for a license to practice dentistry. The examination shall cover only the statutes and administrative rules governing the practice of dentistry in this state.

(F) In accordance with Chapter 119. of the Revised Code, the board shall adopt, and may amend or rescind, rules establishing the eligibility criteria, the application and permit renewal procedures, and safety standards applicable to a dentist licensed under this chapter who applies for a permit to employ or use conscious intravenous sedation. These rules shall include all of the following:

(1) The eligibility requirements and application procedures for an eligible dentist to obtain a conscious intravenous sedation permit;

(2) The minimum educational and clinical training standards required of applicants, which shall include satisfactory completion of an advanced cardiac life support course;

(3) The facility equipment and inspection requirements;

(4) Safety standards;

(5) Requirements for reporting adverse occurrences.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Effective Date: 10-29-2003

Related Legislative Provision: See 128th General AssemblyFile No.44,HB 215, §3



Section 4715.031 - Development and implementation of quality intervention program.

(A) The state dental board may develop and implement a quality intervention program. The board may propose that the holder of a license issued by the board participate in the program if the board determines pursuant to an investigation conducted under section 4715.03 of the Revised Code that there are reasonable grounds to believe the license holder has violated a provision of this chapter due to a clinical or communication problem that could be improved through participation in the program and determines that the license holder's participation in the program is appropriate. The board shall refer a license holder who agrees to participate in the program to an educational and assessment service provider selected by the board.

(B) If the board develops and implements a quality intervention program, all of the following apply:

(1) The board shall select, by a concurrence of a majority of the board's members, educational and assessment service providers, which may include quality intervention program panels of case reviewers. A provider selected by the board to provide services to a license holder shall recommend to the board the educational and assessment services the license holder should receive under the program. The license holder may begin participation in the program if the board approves the services the provider recommends. The license holder shall not be required to participate in the program beyond one hundred eighty days from the date the license holder agrees to participate in the program under this division. The license holder shall pay the amounts charged by the provider for the services.

(2) The board shall monitor a license holder's progress in the program and determine whether the license holder has successfully completed the program. If the board determines that the license holder has successfully completed the program, it may continue to monitor the license holder, take other action it considers appropriate, or both. The additional monitoring, other action taken by the board, or both, shall not continue beyond one year from the date the license holder agrees to participate in the program under this division. If the board determines that the license holder has not successfully completed the program, it shall, as soon as possible thereafter, commence disciplinary proceedings against the license holder under section 4715.03 of the Revised Code.

(3) The board shall elect, from the board's members who are dentists, a coordinator to administer the quality intervention program.

(C) The board may adopt rules in accordance with Chapter 119. of the Revised Code to further implement the quality intervention program.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Effective Date: 09-05-2001



Section 4715.0310 - Notice of opportunity for hearing and name or referee or examiner as public record.

A notice of opportunity for a hearing issued by the state dental board pursuant to section 119.07 of the Revised Code and the name of the hearing referee or examiner the board assigns to a hearing pursuant to section 4715.037 of the Revised Code are public records under section 149.43 of the Revised Code.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.032 - Supervisory investigative panel.

There is hereby created the supervisory investigative panel of the state dental board. The supervisory investigative panel shall consist solely of the board's secretary and vice-secretary. The supervisory investigative panel shall supervise all of the board's investigations.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.033 - Issuance of subpoenas.

(A) All subpoenas the state dental board seeks to issue with respect to an investigation shall, subject to division (B) of this section, be authorized by the supervisory investigative panel.

(B) Before the supervisory investigative panel authorizes the board to issue a subpoena, the panel shall consult with the office of the attorney general and determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or any rule adopted under it and that the information sought pursuant to the subpoena is relevant to the alleged violation and material to the investigation.

(C)

(1) Any subpoena to compel the production of records that the board issues after authorization by the supervisory investigative panel shall pertain to records that cover a reasonable period of time surrounding the alleged violation.

(2)

(a) Except as provided in division (C)(2)(b) of this section, the subpoena shall state that the person being subpoenaed has a reasonable period of time that is not less than seven calendar days to comply with the subpoena.

(b) If the board's secretary determines that the person being subpoenaed represents a clear and immediate danger to the public health and safety, the subpoena shall state that the person being subpoenaed must immediately comply with the subpoena.

(D) On a person's failure to comply with a subpoena issued by the board and after reasonable notice to that person of the failure, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.034 - Authority of panel to meet with individuals under investigation; recommendations.

(A) At any time during an investigation, the supervisory investigative panel may ask to meet with the individual who is the subject of the investigation. At the conclusion of the investigation, the panel shall recommend that the state dental board do one of the following:

(1) Pursue disciplinary action under section 4715.30 of the Revised Code;

(2) Seek an injunction under section 4715.05 of the Revised Code;

(3) Enter into a consent agreement if the subject of the investigation is a licensee;

(4) Refer the individual to the quality intervention program, if that program is developed and implemented under section 4715.031 of the Revised Code and the subject of the investigation is a licensee;

(5) Terminate the investigation.

(B) The supervisory investigative panel's recommendation shall be in writing and specify the reasons for the recommendation. Except as provided in section 4715.035 of the Revised Code, the panel shall make its recommendation not later than one year after the date the panel begins to supervise the investigation or, if the investigation pertains to an alleged violation of division (A) (9) of section 4715.30 of the Revised Code, not later than two years after the panel begins to supervise the investigation.

Once the panel makes its recommendation, the members of the panel shall not participate in any deliberations the board has on the case.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.035 - Calculation of time period for recommendation.

Both of the following periods of time shall not be counted for purposes of determining the time within which the supervisory investigative panel is required to make its recommendation to the state dental board under section 4715.034 of the Revised Code:

(A) The period during which the panel suspends the investigation of an individual because the individual is also the subject of a criminal investigation and the panel is asked to do so by the entity conducting the criminal investigation or the panel determines it is necessary to do so as a result of the criminal investigation.

(B) The period beginning when the board moves for an order compelling the production of persons or records, as permitted by division (D) of section 4715.033 of the Revised Code, and ending when either of the following occurs:

(1) The court renders a decision not to issue the order.

(2) The court renders a decision to issue the order and the person subject to the order produces the persons or records.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.036 - Requests for copies of investigative items.

(A) As used in this section:

(1) "Personal identifying information" has the same meaning as in section 2913.49 of the Revised Code.

(2) "Confidential law enforcement investigatory record" has the same meaning as in section 149.43 of the Revised Code, except that it excludes information provided by an information source or witness to whom confidentiality has been reasonably promised, which information would reasonably tend to disclose the source's or witness's identity.

(B) If the state dental board notifies an applicant, license holder, or other individual of an opportunity for a hearing pursuant to section 119.07 of the Revised Code, the board shall state in the notice that the individual is entitled to receive at least sixty days before the hearing, on the individual's request and as described in division (C) of this section, one copy of each item the board procures or creates in the course of its investigation on the individual. Such items may include, but are not limited to, the one or more complaints filed with the board; correspondence, reports, and statements; deposition transcripts; and patient dental records.

(C) On receipt of a request for copies of investigative items from an individual who is notified under division (B) of this section of an opportunity for a hearing, the board shall provide the copies to the individual in accordance with, and subject to, all of the following:

(1) The board shall provide the copies in a timely manner.

(2) The board may charge a fee for providing the copies, but the amount of the fee shall be set at a reasonable cost to the individual.

(3) Before providing the copies, the board shall determine whether the investigative items contain any personal identifying information regarding a complainant. If the board determines that the investigative items contain such personal identifying information, or any other information that would reveal the complainant's identity, the board shall redact the information from the copies it provides to the individual.

(4) The board shall not provide either of the following:

(a) Any information that is subject to the attorney-client privilege or work product doctrine, or that would reveal the investigatory processes or methods of investigation used by the board;

(b) Any information that would constitute a confidential law enforcement investigatory record.

(D) If a request for copies of investigative items is made pursuant to this section, the board in its scheduling of a hearing for the individual shall, notwithstanding section 119.07 of the Revised Code, schedule the hearing for a date that is at least sixty-one days after the board provides the individual with the copies of the items.

(E)

(1) After the board notifies an individual of an opportunity for a hearing, the individual may ask the board to issue either or both of the following:

(a) A subpoena to compel the attendance and testimony of any witness at the hearing;

(b) A subpoena for the production of books, records, papers, or other tangible items.

(2) On receipt of an individual's request under division (E)(1) of this section, the board shall issue the subpoena.

In the case of a subpoena for the production of books, records, papers, or other tangible items, the person or government entity subject to the subpoena shall comply with the subpoena at least thirty days prior to the date the individual's hearing is scheduled to be held.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.037 - Appointment of referees or examiners; terms.

(A) Notwithstanding the permissive nature of hearing referee or examiner appointments under section 119.09 of the Revised Code, the state dental board shall appoint, by a concurrence of a majority of its members, three referees or examiners to conduct the hearings the board is required to hold pursuant to sections 119.01 to 119.13 of the Revised Code. Referees or examiners appointed under this section shall be attorneys who have been admitted to the practice of law in this state. In making the appointments, the board shall not appoint an attorney who is a board employee or represents the board in any other manner.

(B)

(1) Referees or examiners appointed under this section shall serve not more than the following number of consecutive one-year terms:

(a) In the case of the first initial appointee, three;

(b) In the case of the second initial appointee, four;

(c) In the case of the third initial appointee and all successor appointees, five.

(2) The board may not refuse to reappoint a referee or examiner before the referee or examiner has served the maximum number of terms applicable to the referee or examiner unless the referee or examiner does not seek to serve the maximum number of terms or the board, by a concurrence of a majority of its members, determines there is cause not to reappoint the referee or examiner.

(C) The board shall assign one referee or examiner appointed under this section to conduct each hearing. Assignments shall be made in the order the board receives requests for hearings without regard to the experience or background of a particular referee or examiner or the consideration of any factor other than whether the referee or examiner is available at the appropriate time.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.038 - Conduct of hearing; findings.

A hearing referee or examiner assigned to conduct a hearing pursuant to section 4715.037 of the Revised Code shall hear and consider the oral and documented evidence introduced by the parties during the hearing. Not later than thirty days following the close of the hearing, the referee or examiner shall issue to the state dental board, in writing, proposed findings of fact and conclusions of law. Along with the proposed findings of fact and conclusions of law, the board shall be given copies of the record of the hearing and all exhibits and documents presented by the parties at the hearing.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.039 - Oral arguments; final decision; appeal.

Prior to the state dental board's decision of a case, the board shall allow the parties or their counsel an opportunity to present oral arguments on the proposed findings of fact and conclusions of law issued by the hearing referee or examiner under section 4715.038 of the Revised Code. Not later than sixty days following the board's receipt of the proposed findings of fact and conclusions of law, or a date mutually agreed to by the board and the applicant for or holder of a certificate or license issued under this chapter, the board shall render a decision. The decision shall be in writing and contain findings of fact and conclusions of law.

Copies of the board's decision shall be delivered to the applicant, licensee, or certificate holder personally or by certified mail. The board's decision shall be considered final on the date personal delivery of the decision is made or the date the decision is mailed.

An individual may appeal a decision by the board in accordance with the procedure specified in Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4715.04 - Secretary's bond - depositing receipts.

Before entering upon the discharge of the duties of his office, the secretary of the state dental board shall give a bond to the state in the sum of two thousand dollars conditioned for the faithful discharge of the duties of his office, the premium for such bond to be paid in the same manner as other expenses of the board. Such bond, with the approval of the board and oath of office indorsed thereon, shall be deposited with the secretary of state and kept in his office. Such board may employ such assistants, inspectors, investigators, and clerical help as it deems necessary to enforce sections 4715.01 to 4715.35 of the Revised Code, the expense thereof to be charged and paid as other expenditures of the board. All receipts of the board, from any source, shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. The board shall make an annual report as of the thirty-first day of December of the year preceding, of its proceedings and the items of its receipts and disbursements to the governor on or before the first day of February.

Effective Date: 07-01-1993



Section 4715.05 - Prosecution - injunctive relief.

The prosecuting attorney of a county, or the village solicitor or city director of law of a municipal corporation, wherein a violation of this chapter allegedly occurs, shall, when so requested by the state dental board, take charge of and conduct the prosecution. In addition to any other remedy provided in this chapter, the state dental board may request the attorney general, or the prosecuting attorney of any county where a person is practicing dentistry or dental hygiene without a license or certificate from the board to apply to the court of common pleas of the county where the unauthorized practice occurs for any injunction to restrain such practice. The court shall grant injunctive relief upon a showing that the respondent named in the petition is practicing dentistry or dental hygiene without a valid license or exemption from licensure granted pursuant to this chapter.

Effective Date: 06-29-1988



Section 4715.06 - Compensation and expenses of board.

Each member of the state dental board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day actually employed in the discharge of the official duties of the member, and the necessary expenses of the member. The secretary and vice-secretary shall be reimbursed for necessary expenses incurred in the discharge of the official duties of the secretary and vice-secretary, respectively. All vouchers of the board shall be approved by the board president or executive secretary, or both, as authorized by the board.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Effective Date: 09-29-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4715.07 - Affiliation with American Association of Dental Examiners.

The state dental board may affiliate with the American association of dental examiners, as an active member, and pay regular annual dues to said association and may send a delegate to the meetings of the said association; such delegate shall receive the compensation provided in section 4715.06 of the Revised Code.

Effective Date: 11-14-1969



Section 4715.08 - Official seal and records.

The state dental board shall have an official seal and shall keep a record of its proceedings, a register of persons licensed as dentists, and a register of licenses by it revoked. At reasonable times, its records shall be open to public inspection, and it shall keep on file all examination papers for a period of ninety days after each examination. A transcript of an entry in such records, certified by the secretary under the seal of the board, shall be evidence of the facts therein stated.

Effective Date: 10-01-1953



Section 4715.09 - Unlicense practice prohibited.

(A) No person shall practice dentistry without a current license from the state dental board. No person shall practice dentistry while the person's license is under suspension by the state dental board.

(B) No dentist shall use the services of any person not licensed to practice dentistry in this state, or the services of any partnership, corporation, or association, to construct, alter, repair, or duplicate any denture, plate, bridge, splint, or orthodontic or prosthetic appliance, without first furnishing the unlicensed person, partnership, corporation, or association with a written work authorization on forms prescribed by the state dental board. The unlicensed person, partnership, corporation, or association shall retain the original work authorization, and the dentist shall retain a duplicate copy of the work authorization, for two years from its date. Work authorizations required by this section shall be open for inspection during the two-year period by the state dental board, its authorized agent, or the prosecuting attorney of a county or the director of law of a municipal corporation wherein the work authorizations are located.

(C) If the person, partnership, association, or corporation receiving a written authorization from a licensed dentist engages another person, firm, or corporation, referred to in this division as "subcontractor," to perform some of the services relative to the work authorization, he or it shall furnish a written sub-work authorization with respect thereto on forms prescribed by the state dental board. The subcontractor shall retain the sub-work authorization and the issuer thereof shall retain a duplicate copy, attached to the work authorization received from the licensed dentist, for inspection by the state dental board or its duly authorized agents, for a period of two years in both cases.

(D) No unlicensed person, partnership, association, or corporation shall perform any service described in division (B) of this section without a written work authorization from a licensed dentist. Provided, that if a written work authorization is demanded from a licensed dentist who fails or refuses to furnish it for any reason, the unlicensed person, partnership, association, or corporation shall not, in such event, be subject to the enforcement provisions of section 4715.05 or the penal provisions of section 4715.99 of the Revised Code.

(E) No dentist shall employ or use conscious intravenous sedation unless the dentist possesses a valid permit issued by the state dental board authorizing him to do so.

Effective Date: 04-11-1990



Section 4715.10 - Application for license.

(A) As used in this section, "accredited dental college" means a dental college accredited by the commission on dental accreditation or a dental college that has educational standards recognized by the commission on dental accreditation and is approved by the state dental board.

(B) Each person who desires to practice dentistry in this state shall file a written application for a license with the secretary of the state dental board. The application shall be on a form prescribed by the board and verified by oath. Each applicant shall furnish satisfactory proof to the board that the applicant has met the requirements of divisions (C) and (D) of this section, and if the applicant is a graduate of an unaccredited dental college located outside the United States, division (E) of this section.

(C) To be granted a license to practice dentistry, an applicant must meet all of the following requirements:

(1) Be at least eighteen years of age;

(2) Be of good moral character;

(3) Be a graduate of an accredited dental college or of a dental college located outside the United States who meets the standards adopted under section 4715.11 of the Revised Code;

(4) Have passed parts I and II of the examination given by the national board of dental examiners;

(5) Have passed a written jurisprudence examination administered by the state dental board under division (E)(2) of section 4715.03 of the Revised Code;

(6) Pay the fee required by division (A)(1) of section 4715.13 of the Revised Code.

(D) To be granted a license to practice dentistry, an applicant must meet any one of the following requirements:

(1) Have taken an examination administered by any of the following regional testing agencies and received on each component of the examination a passing score as specified in division (A) of section 4715.11 of the Revised Code: the central regional dental testing service, inc., northeast regional board of dental examiners, inc., the southern regional dental testing agency, inc., or the western regional examining board;

(2) Have taken an examination administered by the state dental board and received a passing score as established by the board;

(3) Possess a license in good standing from another state and have actively engaged in the legal and reputable practice of dentistry in another state or in the armed forces of the United States, the United States public health service, or the United States department of veterans' affairs for five years immediately preceding application.

(E) To be granted a license to practice dentistry, a graduate of an unaccredited dental college located outside the United States must meet both of the following requirements:

(1) Have taken a basic science and laboratory examination consistent with rules adopted under section 4715.11 of the Revised Code and received a passing score as established by the board;

(2) Have had sufficient clinical training in an accredited institution to reasonably assure a level of competency equal to that of graduates of accredited dental colleges, as determined by the board.

Effective Date: 10-29-2003



Section 4715.101 - License applicant to comply with RC Chapter 4776.

(A) As used in this section

, " license"

and " applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license issued pursuant to section 4715.12, 4715.16, 4715.21, or 4715.27 of the Revised Code shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state dental board shall not grant a license to an applicant for an initial license issued pursuant to section 4715.12, 4715.16, 4715.21, or 4715.27 of the Revised Code unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4715.12, 4715.16, 4715.21, or 4715.27 of the Revised Code.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 2007 HB104 03-24-2008



Section 4715.11 - Licensing procedure.

In the state dental board's implementation of section 4715.10 of the Revised Code, all of the following apply:

(A) For purposes of division (D)(1) of section 4715.10 of the Revised Code, a passing score on a component of an examination administered by a regional testing agency is the score established by the agency as a passing score for the component or, if the agency has not established a passing score for the component, the score established by the board as a passing score for the component. The board shall adopt rules establishing passing scores for examination components as necessary to implement this division.

(B) The board shall adopt rules establishing standards that must be met by graduates of unaccredited dental colleges located outside the United States. The standards must reasonably assure that the graduates have received a level of education and training equal to that provided by accredited dental colleges.

(C) The board shall adopt rules governing the basic sciences and laboratory examination required by division (E)(1) of section 4715.10 of the Revised Code.

Effective Date: 10-29-2003



Section 4715.12 - License - re-examination.

If an applicant passes the examination required by section 4715.10 of the Revised Code, the applicant shall receive a license from the state dental board attested by its seal and signed by the president and secretary, which shall be conclusive evidence of the applicant's right to practice dentistry. If the loss of a license is satisfactorily shown, a duplicate thereof shall be issued by the board. If an applicant fails the examination required by section 4715.10 of the Revised Code, the applicant may apply for re-examination at a subsequent regular or special examination meeting of the state dental board. No applicant shall be admitted to more than two examinations without first presenting satisfactory proof that the applicant has successfully completed such refresher courses in an accredited dental college as the state dental board may prescribe.

Effective Date: 10-29-2003



Section 4715.13 - Fees for licenses or permits.

(A) Applicants for licenses to practice dentistry or for a general anesthesia permit or a conscious intravenous sedation permit shall pay to the secretary of the state dental board the following fees:

(1) For license to practice dentistry, two hundred dollars if issued in an odd-numbered year or three hundred thirty-seven dollars if issued in an even-numbered year;

(2) For duplicate license, to be granted upon proof of loss of the original, twenty dollars;

(3) For a general anesthesia permit, one hundred twenty-seven dollars;

(4) For a conscious intravenous sedation permit, one hundred twenty-seven dollars.

(B) Twenty dollars of each fee collected under division (A)(1) of this section for a license issued in an even-numbered year and ten dollars of each fee collected under division (A)(1) of this section in an odd-numbered year shall be paid to the dentist loan repayment fund established under section 3702.95 of the Revised Code.

(C) In the case of a person who applies for a license to practice dentistry by taking an examination administered by the state dental board, both of the following apply:

(1) The fee in division (A)(1) of this section may be refunded to an applicant who is unavoidably prevented from attending the examination, or the applicant may be examined at the next regular or special meeting of the board without an additional fee.

(2) An applicant who fails the first examination may be re-examined at the next regular or special meeting of the board without an additional fee.

Effective Date: 10-29-2003



Section 4715.14 - Registration - notice of change of address.

(A) Each person who is licensed to practice dentistry in Ohio shall, on or before the first day of January of each even-numbered year, register with the state dental board. The registration shall be made on a form prescribed by the board and furnished by the secretary, shall include the licensee's name, address, license number, and such other reasonable information as the board may consider necessary, and shall include payment of a biennial registration fee of two hundred forty-five dollars. Except as provided in division (E) of this section, this fee shall be paid to the treasurer of state. Subject to division (C) of this section, a registration shall be in effect for the two-year period beginning on the first day of January of the even-numbered year and ending on the last day of December of the following odd-numbered year, and shall be renewed in accordance with the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(B) A licensed dentist who desires to temporarily retire from practice and who has given the board notice in writing to that effect shall be granted such a retirement, provided only that at that time all previous registration fees and additional costs of reinstatement have been paid.

(C) Not later than the thirty-first day of January of an even-numbered year, the board shall send a notice by certified mail to a dentist who fails to renew a license in accordance with division (A) of this section. The notice shall state all of the following:

(1) That the board has not received the registration form and fee described in that division;

(2) That the license shall remain valid and in good standing until the first day of April following the last day of December of the odd-numbered year in which the dentist was scheduled to renew if the dentist remains in compliance with all other applicable provisions of this chapter and any rule adopted under it;

(3) That the license may be renewed until the first day of April following the last day of December of the odd-numbered year in which the dentist was scheduled to renew by the payment of the biennial registration fee and an additional fee of one hundred dollars to cover the cost of late renewal;

(4) That unless the board receives the registration form and fee before the first day of April following the last day of December of the odd-numbered year in which the dentist was scheduled to renew, the board may, on or after the relevant first day of April, initiate disciplinary action against the dentist pursuant to Chapter 119. of the Revised Code;

(5) That a dentist whose license has been suspended as a result of disciplinary action initiated pursuant to division (C)(4) of this section may be reinstated by the payment of the biennial registration fee and an additional fee of three hundred dollars to cover the cost of reinstatement.

(D) Each dentist licensed to practice, whether a resident or not, shall notify the secretary in writing of any change in the dentist's office address or employment within ten days after such change has taken place. On the first day of July of every even-numbered year, the secretary shall issue a printed roster of the names and addresses so registered.

(E) Twenty dollars of each biennial registration fee shall be paid to the dentist loan repayment fund created under section 3702.95 of the Revised Code.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 10-29-2003



Section 4715.141 - Continuing education.

(A) Each licensed dentist shall complete biennially not less than forty hours of continuing dental education, which may include, but is not limited to, attendance at lectures, study clubs, college and postgraduate courses, or scientific sessions of conventions, research, graduate study, teaching, service as a clinician, or correspondence courses. Continuing dental education programs include, but are not limited to, programs that address any of the following:

(1) Competency in treating patients who are medically compromised or who experience medical emergencies during the course of dental treatment;

(2) Knowledge of pharmaceutical products and the protocol of the proper use of medications;

(3) Competency to diagnose oral pathology;

(4) Awareness of currently accepted methods of infection control;

(5) Basic medical and scientific subjects including, but not limited to, biology, physiology, pathology, biochemistry, and pharmacology;

(6) Clinical and technological subjects including, but not limited to, clinical techniques and procedures, materials, and equipment;

(7) Subjects pertinent to health and safety.

Dentists shall earn continuing education credits at the rate of one-half credit for each twenty-five to thirty contact minutes of instruction and one credit hour for each fifty to sixty contact minutes of instruction.

(B) Programs meeting the general requirements of division (A) of this section may be developed and offered to dentists by any of the following agencies or organizations:

(1) National, state, district, or local dental associations affiliated with the American dental association or national dental association;

(2) Accredited dental colleges or schools;

(3) Other organizations, schools, or agencies approved by the state dental board.

(C) Each licensed dentist shall submit to the board at the time of biennial registration pursuant to section 4715.14 of the Revised Code a sworn affidavit, on a form acceptable to the state dental board, attesting that the dentist has completed continuing education programs in compliance with this section and listing the date, location, sponsor, subject matter, and hours completed of the programs.

A licensed dentist shall retain in the dentist's records for a period of at least three years such receipts, vouchers, or certificates as may be necessary to document completion of continuing education programs. With cause, the board may request such documentation from licensed dentists, and the board may request such documentation from licensed dentists selected at random without cause.

(D) The board may excuse licensed dentists, as a group or as individuals, from all or any part of the requirements of this section because of an unusual circumstance, emergency, or special hardship.

(E) The board shall notify a dentist who fails to submit the affidavit required by division (C) of this section of both of the following:

(1) That the board has not received the affidavit;

(2) That unless the board receives the affidavit before the first day of April following the last day of December by which the dentist was required to submit the affidavit, the board may, on or after the relevant first day of April, initiate disciplinary action against the dentist pursuant to Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 01-01-1992



Section 4715.15 - [Repealed].

Effective Date: 10-29-2003



Section 4715.16 - Application for limited license.

(A) Upon payment of a fee of ten dollars, the state dental board may without examination issue a limited resident's license to any person who is a graduate of a dental college, is authorized to practice in another state or country or qualified to take the regular licensing examination in this state, and furnishes the board satisfactory proof of having been appointed a dental resident at an accredited dental college in this state or at an accredited program of a hospital in this state, but has not yet been licensed as a dentist by the board. Any person receiving a limited resident's license may practice dentistry only in connection with programs operated by the dental college or hospital at which the person is appointed as a resident as designated on the person's limited resident's license, and only under the direction of a licensed dentist who is a member of the dental staff of the college or hospital or a dentist holding a current limited teaching license issued under division (B) of this section, and only on bona fide patients of such programs. The holder of a limited resident's license may be disciplined by the board pursuant to section 4715.30 of the Revised Code.

(B) Upon payment of one hundred one dollars and upon application endorsed by an accredited dental college in this state, the board may without examination issue a limited teaching license to a dentist who is a graduate of a dental college, is authorized to practice dentistry in another state or country, and has full-time appointment to the faculty of the endorsing dental college. A limited teaching license is subject to annual renewal in accordance with the standard renewal procedure of Chapter 4745. of the Revised Code, and automatically expires upon termination of the full-time faculty appointment. A person holding a limited teaching license may practice dentistry only in connection with programs operated by the endorsing dental college. The board may discipline the holder of a limited teaching license pursuant to section 4715.30 of the Revised Code.

(C)

(1) As used in this division:

(a) "Continuing dental education practicum" or "practicum" means a course of instruction, approved by the American dental association, Ohio dental association, or academy of general dentistry, that is designed to improve the clinical skills of a dentist by requiring the dentist to participate in clinical exercises on patients.

(b) "Director" means the person responsible for the operation of a practicum.

(2) Upon payment of one hundred one dollars and application endorsed by the director of a continuing dental education practicum, the board shall, without examination, issue a temporary limited continuing education license to a resident of a state other than Ohio who is licensed to practice dentistry in such state and is in good standing, is a graduate of an accredited dental college, and is registered to participate in the endorsing practicum. The determination of whether a dentist is in good standing shall be made by the board. A dentist holding a temporary limited continuing education license may practice dentistry only on residents of the state in which the dentist is permanently licensed or on patients referred by a dentist licensed pursuant to section 4715.12 of the Revised Code to an instructing dentist licensed pursuant to that section, and only while participating in a required clinical exercise of the endorsing practicum on the premises of the facility where the practicum is being conducted. Practice under a temporary limited continuing education license shall be under the direct supervision and full professional responsibility of an instructing dentist licensed pursuant to section 4715.12 of the Revised Code, shall be limited to the performance of those procedures necessary to complete the endorsing practicum, and shall not exceed thirty days of actual patient treatment in any year.

(3) A director of a continuing dental education practicum who endorses an application for a temporary limited continuing education license shall, prior to making the endorsement, notify the state dental board in writing of the identity of the sponsors and the faculty of the practicum and the dates and locations at which it will be offered. The notice shall also include a brief description of the course of instruction. The board may prohibit a continuing dental education practicum from endorsing applications for temporary limited continuing education licenses if the board determines that the practicum is engaged in activities that constitute a threat to public health and safety or do not constitute bona fide continuing dental education, or that the practicum permits activities which otherwise violate this chapter. Any continuing dental education practicum prohibited from endorsing applications may request an adjudication pursuant to Chapter 119. of the Revised Code. A temporary limited continuing education license shall be valid only when the dentist is participating in the endorsing continuing dental education practicum and shall expire at the end of one year. If the dentist fails to complete the endorsing practicum in one year, the board may, upon the dentist's application and payment of a fee of seventy-five dollars, renew the temporary limited continuing education license for a consecutive one-year period. Only two renewals may be granted. The holder of a temporary limited continuing education license may be disciplined by the board pursuant to section 4715.30 of the Revised Code.

(D) The board shall act either to approve or to deny any application for a limited license pursuant to division (A), (B), or (C) of this section not later than sixty days of the date the board receives the application.

Effective Date: 10-29-2003



Section 4715.17 - License to be displayed.

Each person who engages in the practice of dentistry shall keep displayed in a conspicuous place in the office wherein he practices the majority of his time, and in such manner as to be easily seen and read, the license granted him by the state dental board.

Effective Date: 10-01-1953



Section 4715.18 - Practice name.

No person shall practice or offer to practice dentistry or dental surgery under the name of any company, association, or corporation except a corporation-for-profit formed under Chapter 1701. of the Revised Code or a professional association established under Chapter 1785. of the Revised Code, or under the name of any other entity except a limited liability company formed under Chapter 1705. of the Revised Code, and any person practicing or offering to practice dentistry or dental surgery shall do so under his name or the name of a professional association, professional partnership, corporation-for-profit, or limited liability company that includes his name.

Effective Date: 07-01-1994



Section 4715.19 - Employment of unlicensed dentist unlawful - misrepresentation, impersonation, or false application unlawful.

No person, being a manager, proprietor, operator, or conductor of a place for performing dental operations, shall employ a person who is not a licensed dentist to perform dental operations or shall permit such person to practice dentistry in his office. No person shall practice dentistry under a false name, assume a title, append or prefix to his name, letters which falsely represent him as having a degree from a legal dental college, make use of the words "dental college" or "school" or equivalent words, when not lawfully authorized to do so, impersonate another at an examination held by the state dental board, or knowingly make a false application or a false representation in connection with such examination.

Effective Date: 10-01-1953



Section 4715.20 - License required to practice as dental hygienist.

No person shall practice as a dental hygienist except a licensed dentist or one who has obtained a license from the state dental board to practice as a dental hygienist.

Effective Date: 10-01-1953



Section 4715.21 - License application.

Each person who desires to practice as a dental hygienist shall file with the secretary of the state dental board a written application for a license, under oath, upon the form prescribed. Such applicant shall furnish satisfactory proof of being at least eighteen years of age and of good moral character. An applicant shall present a diploma or certificate of graduation from an accredited dental hygiene school and shall pay the examination fee of ninety-six dollars if the license is issued in an odd-numbered year or one hundred forty-seven dollars if issued in an even-numbered year. Those passing such examination as the board prescribes relating to dental hygiene shall receive a certificate of registration entitling them to practice. If an applicant fails to pass the first examination the applicant may apply for a re-examination at the next regular or special examination meeting of the board.

No applicant shall be admitted to more than two examinations without first presenting satisfactory proof that the applicant has successfully completed such refresher courses in an accredited dental hygiene school as the state dental board may prescribe.

An accredited dental hygiene school shall be one accredited by the American dental association commission on dental accreditation or whose educational standards are recognized by the American dental association commission on dental accreditation and approved by the state dental board.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 09-05-2001



Section 4715.22 - Supervision of licensed dentist.

(A)

(1) This section applies only when a licensed dental hygienist is not practicing under a permit issued pursuant to section 4715.363 of the Revised Code authorizing practice under the oral health access supervision of a dentist.

(2) As used in this section, "health care facility" means either of the following:

(a) A hospital registered under section 3701.07 of the Revised Code;

(b) A "home" as defined in section 3721.01 of the Revised Code.

(B) A licensed dental hygienist shall practice under the supervision, order, control, and full responsibility of a dentist licensed under this chapter. A dental hygienist may practice in a dental office, public or private school, health care facility, dispensary, or public institution. Except as provided in division (C) or (D) of this section, a dental hygienist may not provide dental hygiene services to a patient when the supervising dentist is not physically present at the location where the dental hygienist is practicing.

(C) A dental hygienist may provide, for not more than fifteen consecutive business days, dental hygiene services to a patient when the supervising dentist is not physically present at the location at which the services are provided if all of the following requirements are met:

(1) The dental hygienist has at least two years and a minimum of three thousand hours of experience in the practice of dental hygiene.

(2) The dental hygienist has successfully completed a course approved by the state dental board in the identification and prevention of potential medical emergencies.

(3) The dental hygienist complies with written protocols for emergencies the supervising dentist establishes.

(4) The dental hygienist does not perform, while the supervising dentist is absent from the location, procedures while the patient is anesthetized, definitive root planing, definitive subgingival curettage, or other procedures identified in rules the state dental board adopts.

(5) The supervising dentist has evaluated the dental hygienist's skills.

(6) The supervising dentist examined the patient not more than seven months prior to the date the dental hygienist provides the dental hygiene services to the patient.

(7) The dental hygienist complies with written protocols or written standing orders that the supervising dentist establishes.

(8) The supervising dentist completed and evaluated a medical and dental history of the patient not more than one year prior to the date the dental hygienist provides dental hygiene services to the patient and, except when the dental hygiene services are provided in a health care facility, the supervising dentist determines that the patient is in a medically stable condition.

(9) If the dental hygiene services are provided in a health care facility, a doctor of medicine and surgery or osteopathic medicine and surgery who holds a current certificate issued under Chapter 4731. of the Revised Code or a registered nurse licensed under Chapter 4723. of the Revised Code is present in the health care facility when the services are provided.

(10) In advance of the appointment for dental hygiene services, the patient is notified that the supervising dentist will be absent from the location and that the dental hygienist cannot diagnose the patient's dental health care status.

(11) The dental hygienist is employed by, or under contract with, one of the following:

(a) The supervising dentist;

(b) A dentist licensed under this chapter who is one of the following:

(i) The employer of the supervising dentist;

(ii) A shareholder in a professional association formed under Chapter 1785. of the Revised Code of which the supervising dentist is a shareholder;

(iii) A member or manager of a limited liability company formed under Chapter 1705. of the Revised Code of which the supervising dentist is a member or manager;

(iv) A shareholder in a corporation formed under division (B) of section 1701.03 of the Revised Code of which the supervising dentist is a shareholder;

(v) A partner or employee of a partnership or a limited liability partnership formed under Chapter 1775. or 1776. of the Revised Code of which the supervising dentist is a partner or employee.

(c) A government entity that employs the dental hygienist to provide dental hygiene services in a public school or in connection with other programs the government entity administers.

(D) A dental hygienist may provide dental hygiene services to a patient when the supervising dentist is not physically present at the location at which the services are provided if the services are provided as part of a dental hygiene program that is approved by the state dental board and all of the following requirements are met:

(1) The program is operated through a school district board of education or the governing board of an educational service center; the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code; a national, state, district, or local dental association; or any other public or private entity recognized by the state dental board.

(2) The supervising dentist is employed by or a volunteer for, and the patients are referred by, the entity through which the program is operated.

(3) The services are performed after examination and diagnosis by the dentist and in accordance with the dentist's written treatment plan.

(E) No person shall do either of the following:

(1) Practice dental hygiene in a manner that is separate or otherwise independent from the dental practice of a supervising dentist;

(2) Establish or maintain an office or practice that is primarily devoted to the provision of dental hygiene services.

(F) The state dental board shall adopt rules under division (C) of section 4715.03 of the Revised Code identifying procedures a dental hygienist may not perform when practicing in the absence of the supervising dentist pursuant to division (C) or (D) of this section.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 03-22-1999; 2008 HB332 08-06-2008



Section 4715.23 - Practice limitations.

The practice of a dental hygienist shall consist of those prophylactic, preventive, and other procedures that licensed dentists are authorized by this chapter and rules of the dental board to assign only to licensed dental hygienists or to qualified personnel under section 4715.39 of the Revised Code. Licensed dentists may assign to dental hygienists intraoral tasks that do not require the professional competence or skill of the licensed dentist and that are authorized by board rule. Such performance of intraoral tasks by dental hygienists shall be under supervision and full responsibility of the licensed dentist, and at no time shall more than three dental hygienists be practicing clinical hygiene under the supervision of the same dentist. The foregoing shall not be construed as authorizing the assignment of diagnosis, treatment planning and prescription (including prescriptions for drugs and medicaments or authorizations for restorative, prosthodontic, or orthodontic appliances); or, except when done in conjunction with the removal of calcarious deposits, dental cement, or accretions on the crowns and roots of teeth, surgical procedures on hard and soft tissues within the oral cavity or any other intraoral procedure that contributes to or results in an irremediable alteration of the oral anatomy; or the making of final impressions from which casts are made to construct any dental restoration. The state dental board shall issue rules defining the procedures that may be performed by licensed dental hygienists engaged in school health activities or employed by public agencies.

Effective Date: 10-29-2003



Section 4715.231 - Administration of local anesthesia by dental hygienist.

(A) As used in this section, "direct supervision" means a dentist licensed under this chapter is present, for purposes of consultation and direction, at the location where a dental hygienist performs the administration of local anesthesia to a patient. "Direct supervision" does not mean that the dentist must observe the administration of local anesthesia to a patient.

(B) Under the direct supervision of a dentist, a dental hygienist may administer intraoral block and infiltration local anesthesia to a patient if the dental hygienist is in compliance with division (D) of this section and either of the following is the case:

(1) The dental hygienist has met both of the following requirements:

(a) Successfully completed a course in the administration of local anesthesia approved by the state dental board and offered by a dental or dental hygiene program that is accredited by the commission on dental accreditation of the American dental association;

(b) Within eighteen months of completion of the anesthesia course, successfully passed a state or regional written examination on local anesthesia approved by the board.

(2) The dental hygienist is authorized to administer local anesthesia by another state's licensing authority with jurisdiction over the practice of dental hygiene and both of the following conditions are met:

(a) The dental hygienist was required by the licensing authority of the other state to complete, and the dental hygienist successfully completed, a course or instruction as a requirement to be authorized to administer local anesthesia.

(b) Either of the following applies:

(i) The required hours and content of the course or instruction described in division (B)(2)(a) of this section are substantially equivalent, as determined by the board, to the required hours and content of the course described in division (C) of this section.

(ii) The board determines that the required hours and content of the course or instruction described in division (B)(2)(a) of this section are not substantially equivalent to the required hours and content of the course described in division (C) of this section, but the dental hygienist submits evidence satisfactory to the board that the dental hygienist obtained, within the forty-eight months immediately preceding the date that the dental hygienist applied under section 4715.21 of the Revised Code for a license to practice as a dental hygienist, twenty-four consecutive months of experience in the administration of local anesthesia in the other state where the dental hygienist is authorized to administer local anesthesia.

(C) To be approved by the board, the local anesthesia administration course described in division (B)(1)(a) of this section must contain not less than fifteen hours of didactic instruction and not less than fourteen hours of clinical experience and include instruction on each of the following subjects:

(1) Theory of pain control;

(2) Selection of pain control modalities;

(3) Anatomy;

(4) Neurophysiology;

(5) Pharmacology of local anesthetics;

(6) Pharmacology of vasoconstrictors;

(7) Psychological aspects of pain control;

(8) Systemic complications;

(9) Techniques of maxillary and mandibular anesthesia taught by a dentist or other qualified instructor;

(10) Infection control;

(11) Local anesthesia medical emergencies.

(D) A dental hygienist may administer local anesthesia only if the dental hygienist has obtained current certification to perform basic cardiac life-support procedures as required by section 4715.251 of the Revised Code.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 05-12-2006



Section 4715.24 - Registration - notice of change of address.

(A) Each person who is licensed to practice as a dental hygienist in Ohio shall, on or before the first day of January of each even-numbered year, register with the state dental board, unless the person is temporarily retired pursuant to section 4715.241 of the Revised Code. The registration shall be made on a form prescribed by the board and furnished by the secretary, shall include the licensee's name, address, license number, and such other reasonable information as the board may consider necessary, and shall include payment of a biennial registration fee of one hundred five dollars. This fee shall be paid to the treasurer of state. All such registrations shall be in effect for the two-year period beginning on the first day of January of each even-numbered year and ending on the last day of December of the following odd-numbered year, and shall be renewed in accordance with the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code. The failure of a licensee to renew registration in accordance with this section shall result in the automatic suspension of the licensee's license to practice as a dental hygienist, unless the licensee is temporarily retired pursuant to section 4715.241 of the Revised Code.

(B) Any dental hygienist whose license has been automatically suspended under this section may be reinstated on application to the board on a form prescribed by the board for licensure reinstatement and payment of the biennial registration fee and in addition thereto thirty-one dollars to cover the costs of reinstatement.

(C) The license of a dental hygienist shall be exhibited in a conspicuous place in the room in which the dental hygienist practices. Each dental hygienist licensed to practice, whether a resident or not, shall notify the secretary in writing or electronically of any change in the dental hygienist's office address or employment within ten days after the change takes place.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 10-29-2003



Section 4715.241 - Dental hygienist; Notice of temporary retirement.

(A) As used in this section and sections 4715.242 and 4715.25 of the Revised Code, "registration period" means the two-year period during which a dental hygienist's registration is in effect under section 4715.24 of the Revised Code.

(B) A dental hygienist seeking to retire temporarily from the practice of dental hygiene shall provide written notice of that intent to the state dental board. Except as provided in division (C) of this section, the board shall grant temporary retirement if the dental hygienist has paid the registration fee required by section 4715.24 of the Revised Code for the registration period that includes the day immediately before the day that the temporary retirement is to begin. The license of a dental hygienist who is granted temporary retirement shall be inactive.

(C) The board may deny temporary retirement to a dental hygienist who is, at the time that the board denies the temporary retirement, the subject of a disciplinary action initiated by the board under section 4715.30 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.242 - Reinstatement.

(A) A dental hygienist who is temporarily retired pursuant to section 4715.241 of the Revised Code may submit a written request to the state dental board at any time for reinstatement of the dental hygienist's license. The board shall reinstate the license if the dental hygienist does both of the following:

(1) Pays the biennial registration fee established under section 4715.24 of the Revised Code for the period that includes the day on which the temporary retirement is to cease;

(2) Provides the board satisfactory evidence that the dental hygienist, during the two-year period immediately preceding the date that the dental hygienist submitted the written request for license reinstatement, completed a minimum of twenty-four hours of continuing dental hygiene education in accordance with division (B) of this section.

(B) The completion of continuing dental hygiene education required under division (A)(2) of this section is subject to division (D) of section 4715.25 of the Revised Code. The continuing education programs may be developed and offered to dental hygienists by any of the agencies or organizations described in division (C) of section 4715.25 of the Revised Code. The board may excuse dental hygienists, as a group or as individuals, from all or any part of the requirements of division (A)(2) of this section because of an unusual circumstance, emergency, or special hardship.

(C) The state dental board shall register each dental hygienist whose license is reinstated under this section. The registration expires at the end of the registration period during which the license is reinstated.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.25 - Continuing education.

(A) Every person licensed to practice as a dental hygienist and required to register with the state dental board shall certify to the board at the time of applying for a renewal of registration that in the two-year period preceding the registration period for which renewal is sought the registrant completed a minimum of twenty-four hours of continuing dental hygiene education. Certification shall be made upon the application for registration prescribed by the board pursuant to section 4715.24 of the Revised Code.

(B)

(1) The board shall apply toward the satisfaction of a registrant's continuing dental hygiene education requirement any of the following courses that the registrant completed:

(a) The basic life-support training course required by section 4715.251 of the Revised Code;

(b) Any course required by statute or rule of the board for registration;

(c) Any course required by statute or rule of the board as a condition of performing a particular function;

(d) Any other course that the board determines acceptable.

(2) In the case of a registrant whose license was reinstated under section 4715.242 of the Revised Code, the board shall apply toward the satisfaction of the registrant's continuing dental hygiene education requirement any course that the board applied toward the continuing dental hygiene education requirement for reinstatement of the license if the course was completed during the two-year period immediately preceding the registration period for which renewal is sought.

(C) Continuing education programs may be developed and offered to dental hygienists by any of the following agencies or organizations:

(1) National, state, district, or local dental hygienists' associations affiliated with the American dental hygienists' association;

(2) National, state, district, or local dental associations affiliated with the American dental association or national dental association;

(3) Accredited dental hygiene colleges or schools;

(4) Accredited dental colleges or schools;

(5) Other organizations, schools, paraprofessional programs, or agencies approved by the state dental board.

(D) A licensed dental hygienist shall retain in the dental hygienist's records for a period of at least four years such receipts, vouchers, or certificates as may be necessary to document completion of continuing education programs. With cause, the board may request such documentation from licensed dental hygienists, and the board may request such documentation from licensed dental hygienists at random without cause.

(E) The board may excuse licensed dental hygienists, as a group or as individuals, from all or any part of the requirements of this section because of an unusual circumstance, emergency, or special hardship.

(F) Failure to comply with the requirements of this section constitutes a failure to renew registration pursuant to section 4715.24 of the Revised Code.

Amended by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.

Effective Date: 01-01-1992



Section 4715.251 - Completion of basic life-support training course.

Each person licensed to practice as a dental hygienist and required to register with the state dental board shall, each time the person applies for renewal of registration beginning in 1995, be currently certified to perform basic life-support procedures by having successfully completed a basic life-support training course certified by the American red cross, the American heart association, or, if determined equivalent by the board, the American safety and health institute. An applicant for renewal of registration shall certify on the application for renewal of registration prescribed by the board under section 4715.24 of the Revised Code that the applicant possesses the certification required by this section. The board shall, not later than one hundred eighty days after the effective date of this amendment, determine whether basic life-support training certified by the American safety and health institute meets national standards. The board shall compare the training certified by the institute with the training certified by the American red cross and the American heart association and the training of instructors certified by the institute to the training of instructors certified by the American red cross and the American heart association. If the board determines that the training certified by the American safety and health institute meets national standards and is equivalent to the training certified by the American red cross and the American heart association, the board shall accept training certified by the American safety and health institute in fulfillment of the requirements of this section.

Effective Date: 11-12-1992; 2007 HB119 09-29-2007



Section 4715.26 - Record of dental hygienists and location.

The secretary of the state dental board shall keep a record of all dental hygienists, together with location and supervising dentist.

Effective Date: 10-01-1953



Section 4715.27 - Reciprocity.

The state dental board may issue a license to an applicant who furnishes satisfactory proof of being at least eighteen years of age, of good moral character and who demonstrates, to the satisfaction of the board, knowledge of the laws, regulations, and rules governing the practice of a dental hygienist; who proves, to the satisfaction of the board, intent to practice as a dental hygienist in this state; who is a graduate from an accredited school of dental hygiene and who holds a license by examination from a similar dental board, and who passes an examination as prescribed by the board relating to dental hygiene. Upon payment of fifty-eight dollars and upon application endorsed by an accredited dental hygiene school in this state, the state dental board may without examination issue a teacher's certificate to a dental hygienist, authorized to practice in another state or country. A teacher's certificate shall be subject to annual renewal in accordance with the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code, and shall not be construed as authorizing anything other than teaching or demonstrating the skills of a dental hygienist in the educational programs of the accredited dental hygiene school which endorsed the application.

Effective Date: 09-05-2001



Section 4715.28 - Prohibited acts.

No person shall practice as or perform the duties of a dental hygienist in violation of sections 4715.20 to 4715.27, inclusive, of the Revised Code. Whoever violates this section shall be guilty of a misdemeanor and shall be subject to the penalties provided for the illegal practice of dentistry in section 4715.99 of the Revised Code.

Effective Date: 11-14-1969



Section 4715.29 - Employment of dental hygienist.

No person shall employ a dental hygienist who has not complied with sections 4715.20 to 4715.27, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4715.30 - Discplinary actions.

(A) An applicant for or holder of a certificate or license issued under this chapter is subject to disciplinary action by the state dental board for any of the following reasons:

(1) Employing or cooperating in fraud or material deception in applying for or obtaining a license or certificate;

(2) Obtaining or attempting to obtain money or anything of value by intentional misrepresentation or material deception in the course of practice;

(3) Advertising services in a false or misleading manner or violating the board's rules governing time, place, and manner of advertising;

(4) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(5) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(6) Conviction of, a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for intervention in lieu of conviction for, any felony or of a misdemeanor committed in the course of practice ;

(7) Engaging in lewd or immoral conduct in connection with the provision of dental services;

(8) Selling, prescribing, giving away, or administering drugs for other than legal and legitimate therapeutic purposes, or conviction of , a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for intervention in lieu of conviction for, a violation of any federal or state law regulating the possession, distribution, or use of any drug;

(9) Providing or allowing dental hygienists, expanded function dental auxiliaries, or other practitioners of auxiliary dental occupations working under the certificate or license holder's supervision, or a dentist holding a temporary limited continuing education license under division (C) of section 4715.16 of the Revised Code working under the certificate or license holder's direct supervision, to provide dental care that departs from or fails to conform to accepted standards for the profession, whether or not injury to a patient results;

(10) Inability to practice under accepted standards of the profession because of physical or mental disability, dependence on alcohol or other drugs, or excessive use of alcohol or other drugs;

(11) Violation of any provision of this chapter or any rule adopted thereunder;

(12) Failure to use universal blood and body fluid precautions established by rules adopted under section 4715.03 of the Revised Code;

(13) Except as provided in division (H) of this section, either of the following:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers dental services, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that certificate or license holder;

(b) Advertising that the certificate or license holder will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers dental services, would otherwise be required to pay .

(14) Failure to comply with section 4729.79 of the Revised Code, unless the state board of pharmacy no longer maintains a drug database pursuant to section 4729.75 of the Revised Code;

(15) Any of the following actions taken by an agency responsible for authorizing, certifying, or regulating an individual to practice a health care occupation or provide health care services in this state or another jurisdiction, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(16) Failure to cooperate in an investigation conducted by the board under division (D) of section 4715.03 of the Revised Code, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue.

(B) A manager, proprietor, operator, or conductor of a dental facility shall be subject to disciplinary action if any dentist, dental hygienist, expanded function dental auxiliary, or qualified personnel providing services in the facility is found to have committed a violation listed in division (A) of this section and the manager, proprietor, operator, or conductor knew of the violation and permitted it to occur on a recurring basis.

(C) Subject to Chapter 119. of the Revised Code, the board may take one or more of the following disciplinary actions if one or more of the grounds for discipline listed in divisions (A) and (B) of this section exist:

(1) Censure the license or certificate holder;

(2) Place the license or certificate on probationary status for such period of time the board determines necessary and require the holder to:

(a) Report regularly to the board upon the matters which are the basis of probation;

(b) Limit practice to those areas specified by the board;

(c) Continue or renew professional education until a satisfactory degree of knowledge or clinical competency has been attained in specified areas.

(3) Suspend the certificate or license;

(4) Revoke the certificate or license.

Where the board places a holder of a license or certificate on probationary status pursuant to division (C)(2) of this section, the board may subsequently suspend or revoke the license or certificate if it determines that the holder has not met the requirements of the probation or continues to engage in activities that constitute grounds for discipline pursuant to division (A) or (B) of this section.

Any order suspending a license or certificate shall state the conditions under which the license or certificate will be restored, which may include a conditional restoration during which time the holder is in a probationary status pursuant to division (C)(2) of this section. The board shall restore the license or certificate unconditionally when such conditions are met.

(D) If the physical or mental condition of an applicant or a license or certificate holder is at issue in a disciplinary proceeding, the board may order the license or certificate holder to submit to reasonable examinations by an individual designated or approved by the board and at the board's expense. The physical examination may be conducted by any individual authorized by the Revised Code to do so, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. Any written documentation of the physical examination shall be completed by the individual who conducted the examination.

Failure to comply with an order for an examination shall be grounds for refusal of a license or certificate or summary suspension of a license or certificate under division (E) of this section.

(E) If a license or certificate holder has failed to comply with an order under division (D) of this section, the board may apply to the court of common pleas of the county in which the holder resides for an order temporarily suspending the holder's license or certificate, without a prior hearing being afforded by the board, until the board conducts an adjudication hearing pursuant to Chapter 119. of the Revised Code. If the court temporarily suspends a holder's license or certificate, the board shall give written notice of the suspension personally or by certified mail to the license or certificate holder. Such notice shall inform the license or certificate holder of the right to a hearing pursuant to Chapter 119. of the Revised Code.

(F) Any holder of a certificate or license issued under this chapter who has pleaded guilty to, has been convicted of, or has had a judicial finding of eligibility for intervention in lieu of conviction entered against the holder in this state for aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary, or who has pleaded guilty to, has been convicted of, or has had a judicial finding of eligibility for treatment or intervention in lieu of conviction entered against the holder in another jurisdiction for any substantially equivalent criminal offense, is automatically suspended from practice under this chapter in this state and any certificate or license issued to the holder under this chapter is automatically suspended, as of the date of the guilty plea, conviction, or judicial finding, whether the proceedings are brought in this state or another jurisdiction. Continued practice by an individual after the suspension of the individual's certificate or license under this division shall be considered practicing without a certificate or license. The board shall notify the suspended individual of the suspension of the individual's certificate or license under this division by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose certificate or license is suspended under this division fails to make a timely request for an adjudicatory hearing, the board shall enter a final order revoking the individual's certificate or license.

(G) If the supervisory investigative panel determines both of the following, the panel may recommend that the board suspend an individual's certificate or license without a prior hearing:

(1) That there is clear and convincing evidence that an individual has violated division (A) of this section;

(2) That the individual's continued practice presents a danger of immediate and serious harm to the public.

Written allegations shall be prepared for consideration by the board. The board, upon review of those allegations and by an affirmative vote of not fewer than four dentist members of the board and seven of its members in total, excluding any member on the supervisory investigative panel, may suspend a certificate or license without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension.

The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency or any appeal filed under section 119.12 of the Revised Code. If the individual subject to the summary suspension requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the individual requests the hearing, unless otherwise agreed to by both the board and the individual.

Any summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within seventy-five days after completion of its hearing. A failure to issue the order within seventy-five days shall result in dissolution of the summary suspension order but shall not invalidate any subsequent, final adjudicative order.

(H) Sanctions shall not be imposed under division (A)(13) of this section against any certificate or license holder who waives deductibles and copayments as follows:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the board upon request.

(2) For professional services rendered to any other person who holds a certificate or license issued pursuant to this chapter to the extent allowed by this chapter and the rules of the board.

(I) In no event shall the board consider or raise during a hearing required by Chapter 119. of the Revised Code the circumstances of, or the fact that the board has received, one or more complaints about a person unless the one or more complaints are the subject of the hearing or resulted in the board taking an action authorized by this section against the person on a prior occasion.

(J) The board may share any information it receives pursuant to an investigation under division (D) of section 4715.03 of the Revised Code, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state dental board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state dental board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Effective Date: 03-13-2003; 05-12-2006



Section 4715.301 - Standards for approving and designating physicians and facilities as treatment providers for dentists or dental hygienists with substance abuse problems.

The state dental board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for approving and designating physicians and facilities as treatment providers for dentists or dental hygienists with substance abuse problems and shall approve and designate treatment providers in accordance with the rules. The rules shall include standards for both inpatient and outpatient treatment. The rules shall provide that to be approved, a treatment provider must be capable of making an initial examination to determine the type of treatment required for a dentist or dental hygienist with substance abuse problems. Subject to the rules, the board shall review and approve treatment providers on a regular basis and may, at its discretion, withdraw or deny approval.

An approved treatment provider shall:

(A) Report to the board the name of any dentist or dental hygienist suffering or showing evidence of suffering inability to practice under accepted standards as described in division (A) (10) of section 4715.30 of the Revised Code who fails to comply within one week with a referral for examination;

(B) Report to the board the name of any impaired dentist or dental hygienist who fails to enter treatment within forty-eight hours following the provider's determination that treatment is needed;

(C) Require every dentist or dental hygienist who enters treatment to agree to a treatment contract establishing the terms of treatment and aftercare, including any required supervision or restrictions of practice during treatment or aftercare;

(D) Require a dentist or dental hygienist to suspend practice on entering any required inpatient treatment;

(E) Report to the board any failure by an impaired dentist or dental hygienist to comply with the terms of the treatment contract during inpatient or outpatient treatment or aftercare;

(F) Report to the board the resumption of practice of any impaired dentist or dental hygienist before the treatment provider has made a clear determination that the individual is capable of practicing according to accepted standards of the profession;

(G) Require a dentist or dental hygienist who resumes practice after completion of treatment to comply with an aftercare contract that meets the requirements of rules adopted by the board for approval of treatment providers;

(H) Report to the board any dentist or dental hygienist who suffers a relapse at any time during or following aftercare.

Any dentist or dental hygienist who enters into treatment by an approved treatment provider shall be deemed to have waived any confidentiality requirements that would otherwise prevent the treatment provider from making reports required under this section.

In the absence of fraud or bad faith, no professional association of dentists or dental hygienists licensed under this chapter that sponsors a committee or program to provide peer assistance to dentists or dental hygienists with substance abuse problems, no representative or agent of such a committee or program, and no member of the state dental board shall be liable to any person for damages in a civil action by reason of actions taken to refer a dentist or dental hygienist to a treatment provider designated by the board or actions or omissions of the provider in treating a dentist or dental hygienist.

In the absence of fraud or bad faith, no person who reports to the board a dentist or dental hygienist with a suspected substance abuse problem shall be liable to any person for damages in a civil action as a result of making the report.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Effective Date: 03-27-1991



Section 4715.302 - Dentist's review of patient information available through drug database.

(A) As used in this section, "drug database" means the database established and maintained by the state board of pharmacy pursuant to section 4729.75 of the Revised Code.

(B) The state dental board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by a dentist regarding the review of patient information available through the drug database under division (A)(5) of section 4729.80 of the Revised Code.

(C) This section and the rules adopted under it do not apply if the state board of pharmacy no longer maintains the drug database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4715.31 - [Repealed].

Effective Date: 07-01-1996



Section 4715.32 - Using diploma or license with intent to defraud.

No person shall sell or offer to sell a diploma conferring a dental degree or a license granted by the state dental board, or shall procure such diploma or license with intent that it shall be used as evidence of the right to practice dentistry by a person other than the one upon whom such diploma was conferred, or to whom such license was granted. No person shall alter such diploma or license, with fraudulent intent, or use or attempt to use such altered diploma or license when so altered.

Effective Date: 10-01-1953



Section 4715.33 - Students exempted.

Sections 4715.01 to 4715.35 of the Revised Code do not apply to a bona fide student of dentistry when he is participating in any of the educational programs of an accredited dental college. Sections 4715.23 to 4715.30 of the Revised Code do not apply to a bona fide dental hygiene student when he is participating in any of the educational programs of an accredited dental hygiene school. A licensed dentist or a dentist holding a teaching certificate shall be physically present in the facility whenever students of dentistry or dental hygiene are performing clinical dental procedures on patients.

Effective Date: 03-15-1982



Section 4715.34 - Provisions not applicable to physicians and surgeons - exception.

Sections 4715.01 to 4715.35, inclusive, of the Revised Code do not apply to a legally qualified physician or surgeon unless he practices dentistry as a specialty, or to a dental surgeon of the United States army, navy, public health service, or veterans' administration; or to a legal practitioner of dentistry of another state, making a clinical demonstration before a dental society, convention, association of dentists, or dental college.

Effective Date: 10-01-1953



Section 4715.35 - Payment of fines and forfeitures.

All fines or forfeitures of bond in an action for violation of sections 4715.01 to 4715.35 of the Revised Code shall be paid by the court receiving it to the secretary of the state dental board for deposit into the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 09-29-1997



Section 4715.36 - Definitions.

As used in this section and sections 4715.361 to 4715.374 of the Revised Code:

(A) "Accredited dental hygiene school" means a dental hygiene school accredited by the American dental association commission on dental accreditation or a dental hygiene school whose educational standards are recognized by the American dental association commission on dental accreditation and approved by the state dental board.

(B) "Authorizing dentist" means a dentist who authorizes a dental hygienist to perform dental hygiene services under section 4715.365 of the Revised Code.

(C) "Clinical evaluation" means a diagnosis and treatment plan formulated for an individual patient by a dentist.

(D) "Dentist" means an individual licensed under this chapter to practice dentistry.

(E) "Dental hygienist" means an individual licensed under this chapter to practice as a dental hygienist.

(F) "Dental hygiene services" means the prophylactic, preventive, and other procedures that dentists are authorized by this chapter and rules of the state dental board to assign to dental hygienists, except for procedures while a patient is anesthetized, definitive root planing, definitive subgingival curettage, the administration of local anesthesia, and the procedures specified in rules adopted by the board as described in division (C)(4) of section 4715.22 of the Revised Code.

(G) "Facility" means any of the following:

(1) A health care facility, as defined in section 4715.22 of the Revised Code;

(2) A state correctional institution, as defined in section 2967.01 of the Revised Code;

(3) A comprehensive child development program that receives funds distributed under the "Head Start Act," 95 Stat. 499 (1981), 42 U.S.C. 9831, as amended, and is licensed as a child day-care center;

(4) A residential facility licensed under section 5123.19 of the Revised Code;

(5) A public school, as defined in section 3701.93 of the Revised Code, located in an area designated as a dental health resource shortage area pursuant to section 3702.87 of the Revised Code;

(6) A nonpublic school, as defined in section 3701.93 of the Revised Code, located in an area designated as a dental health resource shortage area pursuant to section 3702.87 of the Revised Code;

(7) A federally qualified health center or federally qualified health center look-alike, as defined in section 3701.047 of the Revised Code;

(8) A shelter for victims of domestic violence, as defined in section 3113.33 of the Revised Code;

(9) A facility operated by the department of youth services under Chapter 5139. of the Revised Code;

(10) A shelter for runaways, as defined in section 5119.64 of the Revised Code;

(11) A foster home, as defined in section 5103.02 of the Revised Code;

(12) A nonprofit clinic, as defined in section 3715.87 of the Revised Code;

(13) The residence of one or more individuals receiving services provided by a home health agency, as defined in section 5101.61 of the Revised Code;

(14) A dispensary;

(15) A health care facility, such as a clinic or hospital, of the United States department of veterans affairs;

(16) The residence of one or more individuals enrolled in a home and community-based services medicaid waiver component, as defined in section 5111.851 of the Revised Code;

(17) A facility operated by the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code;

(18) A women, infants, and children clinic;

(19) A mobile dental unit located at any location listed in divisions (G)(1) to (18) of this section;

(20) Any other location, as specified by the state dental board in rules adopted under section 4715.372 of the Revised Code, that is in an area designated as a dental health resource shortage area pursuant to section 3702.87 of the Revised Code and provides health care services to individuals who are recipients of medical assistance under the medicaid program established pursuant to Chapter 5111. of the Revised Code and to indigent and uninsured persons, as defined in section 2305.234 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.361 - Oral health access supervision program.

The oral health access supervision program is hereby created. The program shall begin six months after the effective date of this section.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.362 - Application for permit; Dentist.

A dentist who desires to participate in the oral health access supervision program shall apply to the state dental board for an oral health access supervision permit. The application shall be under oath, on a form prescribed by the board in rules adopted under section 4715.372 of the Revised Code, and accompanied by an application fee of twenty dollars. To be eligible to receive the permit, an applicant shall meet the requirements established by the board in rules adopted under section 4715.372 of the Revised Code.

The state dental board shall issue an oral health access supervision permit to a dentist who is in good standing with the board and satisfies all of the requirements of this section.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.363 - Application for permit; Dental hygienist.

(A) A dental hygienist who desires to participate in the oral health access supervision program shall apply to the state dental board for a permit to practice under the oral health access supervision of a dentist. The application shall be under oath, on a form prescribed by the board in rules adopted under section 4715.372 of the Revised Code, and accompanied by an application fee of twenty dollars.

(B) The applicant shall provide evidence satisfactory to the board that the applicant has done all of the following:

(1) Completed at least two years and attained a minimum of three thousand hours of experience in the practice of dental hygiene;

(2) Completed at least twenty-four hours of continuing dental hygiene education during the two years prior to submission of the application;

(3) Completed a course pertaining to the practice of dental hygiene under the oral health access supervision of a dentist that meets standards established in rules adopted under section 4715.372 of the Revised Code;

(4) Completed, during the two years prior to submission of the application, a course pertaining to the identification and prevention of potential medical emergencies that is the same as the course described in division (C)(2) of section 4715.22 of the Revised Code.

(C) The state dental board shall issue a permit to practice under the oral health access supervision of a dentist to a dental hygienist who is in good standing with the board and meets all of the requirements of divisions (A) and (B) of this section.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.364 - Permit required.

(A) No person shall authorize a dental hygienist to provide dental hygiene services under section 4715.365 of the Revised Code unless the person holds a current, valid oral health access supervision permit issued under section 4715.362 of the Revised Code.

(B) No person shall provide dental hygiene services under section 4715.365 of the Revised Code unless the person holds a current, valid permit issued under section 4715.363 of the Revised Code to practice under the oral health access supervision of a dentist.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.365 - Authority under permit.

(A) A dentist who holds a current, valid oral health access supervision permit issued under section 4715.362 of the Revised Code may authorize a dental hygienist who holds a current, valid permit issued under section 4715.363 of the Revised Code to perform dental hygiene services at a facility when no dentist is physically present if all of the following conditions are met:

(1) The authorizing dentist's authorization is in writing and includes, at a minimum, all of the following:

(a) The authorizing dentist's name and permit number;

(b) The dental hygienist's name and permit number;

(c) The patient's name;

(d) The name and address of the location where the dental hygiene services are to be provided;

(e) The date of authorization;

(f) A statement, signed by the dental hygienist, that the hygienist agrees to comply with section 4715.366 of the Revised Code.

(2) The authorizing dentist has personally evaluated the dental hygienist's skills prior to authorizing the dental hygienist to provide the dental hygiene services.

(3) Prior to authorizing the dental hygienist to perform the dental hygiene services, the patient's medical and dental history is made available to the authorizing dentist and the authorizing dentist reviews and evaluates the history and determines that the patient may safely receive dental hygiene services.

(4) Immediately prior to the provision of dental hygiene services, the patient or patient's representative verifies, by the signature or mark of the patient or representative, that no medically significant changes to the patient's medical or dental history have occurred since the authorizing dentist most recently reviewed and evaluated the history and determined that the patient could safely receive dental hygiene services. The signature or mark may be provided through reasonable accommodation, including the use of assistive technology or augmentative devices.

(5) Prior to receiving dental hygiene services, the patient and the operator of the facility where the dental hygiene services are to be provided are notified that no dentist will be present at the location and that the dental hygienist is prohibited from doing either of the following:

(a) Diagnosing the patient's oral health care status;

(b) Providing dental hygiene services to the same patient on a subsequent occasion until the patient has received a clinical evaluation performed by a dentist, except in instances described in division (D)(2) of this section.

(6) The dental hygienist is employed by, or under contract with, one of the following:

(a) The authorizing dentist;

(b) A dentist who is any of the following:

(i) The authorizing dentist's employer;

(ii) A shareholder in a professional association, formed under Chapter 1785. of the Revised Code, of which the authorizing dentist is a shareholder;

(iii) A member or manager of a limited liability company, formed under Chapter 1705. of the Revised Code, of which the authorizing dentist is a member or manager;

(iv) A shareholder in a corporation, formed under division (B) of section 1701.03 of the Revised Code, of which the authorizing dentist is a shareholder;

(v) A partner or employee of a partnership, formed under Chapter 1775. of the Revised Code, of which the authorizing dentist is a partner or employee;

(vi) A partner or employee of a limited liability partnership, formed under Chapter 1775. of the Revised Code, of which the authorizing dentist is a partner or employee.

(c) A government entity that employs the dental hygienist to provide dental hygiene services.

(7) If the patient to whom the services are to be provided previously received dental hygiene services under this section, there is written evidence that the patient received a clinical evaluation after the most recent provision of those services.

(B) No dentist shall authorize a dental hygienist to perform, and no dental hygienist shall perform, dental hygiene services on a patient under this section unless all of the conditions in division (A) of this section are met.

(C) If a patient or patient's representative indicates, under division (A)(4) of this section, that a medically significant change has occurred in the patient's medical or dental history since the authorizing dentist's most recent review and evaluation of the medical and dental history required by division (A)(3) of this section, no dental hygiene services shall be provided under this section until the authorizing dentist completes another review and evaluation of the patient's medical and dental history. The authorizing dentist may complete the subsequent review and evaluation of the patient's medical and dental history by telephone, facsimile, electronic mail, video, or any other means of electronic communication.

(D)

(1) Except as provided in division (D)(2) of this section, no dentist shall authorize a dental hygienist to provide, and no dental hygienist shall provide, dental hygiene services under this section to the same patient on a subsequent occasion until the patient has received a clinical evaluation performed by a dentist.

(2) Division (D)(1) of this section does not apply if the patient requires multiple visits to complete one or more procedures that could not be completed during the visit in which dental hygiene services were commenced. If the patient requires multiple visits to complete the one or more procedures that could not be completed during the visit in which dental hygiene services were commenced, the one or more procedures shall be completed not later than eight weeks after the visit in which the dental hygiene services were commenced.

(E) No authorizing dentist shall authorize a dental hygienist to diagnose a patient's oral health care status. No dental hygienist practicing under a permit issued under section 4715.363 of the Revised Code to practice under the oral health access supervision of a dentist shall diagnose a patient's oral health care status.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.366 - Compliance with protocols; Appointment with authorizing dentist.

(A) A dental hygienist providing dental hygiene services under a permit issued under section 4715.363 of the Revised Code to practice under the oral health access supervision of a dentist shall do both of the following:

(1) Comply with written protocols established by the authorizing dentist who authorizes the dental hygienist's provision of services and standing orders established by the authorizing dentist, including protocols and standing orders regarding emergencies and, for the purpose of section 4715.365 of the Revised Code, protocols regarding what constitutes a medically significant change to a patient's medical or dental history;

(2) Immediately following the completion of the dental hygiene services and subject to division (B) of this section, direct the patient to the authorizing dentist for a clinical evaluation and schedule or cause to be scheduled an appointment for the patient with the authorizing dentist.

(B) For purposes of division (A)(2) of this section, the dental hygienist shall make every attempt to schedule the patient's appointment with the authorizing dentist not later than ninety days after the completion of the dental hygiene services. The dental hygienist shall provide the patient with a written notice of the appointment that includes, at a minimum, the authorizing dentist's name, address, and telephone number; the date and time of the appointment; and a statement of the dental hygiene services performed by the hygienist. The notice shall be given to the patient or the patient's representative and one copy shall be given to the authorizing dentist.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.367 - Maximum number of permittees under authorizing dentist.

An authorizing dentist shall not at any one time have more than three dental hygienists who hold permits issued under section 4715.363 of the Revised Code working under the dentist's authorization pursuant to section 4715.365 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.368 - List of locations where services are provided.

At the request of the state dental board, an authorizing dentist or the dental hygienist who has been authorized to perform dental hygiene services in accordance with section 4715.365 of the Revised Code shall make available to the board a list of all locations where the dental hygienist provided services, the locations where the hygienist plans to provide services in the future, or both, as specified in the board's request.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.369 - Expiration of oral health access supervision permit; Renewal.

(A) An oral health access supervision permit issued under section 4715.362 of the Revised Code expires on the thirty-first day of December of the odd-numbered year that occurs after the permit's issuance. A dentist who desires to renew a permit shall apply, under oath, to the state dental board on a form prescribed by the board in rules adopted under section 4715.372 of the Revised Code. At the time of application, the dentist shall pay a renewal fee of twenty dollars.

(B) The board shall renew an oral health access supervision permit for a two-year period if the dentist submitted a complete application, paid the renewal fee, is in good standing with the board, and verified with the board all of the following:

(1) The locations at which dental hygienists have, under the dentist's authorization, provided services during the two years prior to submission of the renewal application;

(2) The number of patients treated, during the two years prior to submission of the renewal application, by each dental hygienist providing dental hygiene services under the dentist's authorization;

(3) For each number of patients provided under division (B)(2) of this section, the number of patients whom the dentist clinically evaluated following the provision of dental hygiene services by a dental hygienist.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.37 - Expiration of permit to practice under dentist's supervision; Renewal.

(A) A permit to practice under the oral health access supervision of a dentist issued under section 4715.363 of the Revised Code expires on the thirty-first day of December of the odd-numbered year that occurs after the permit's issuance. A dental hygienist who desires to renew a permit to practice under the oral health access supervision of a dentist shall apply, under oath, to the state dental board on a form prescribed by the board in rules adopted under section 4715.372 of the Revised Code. At the time of application, the dental hygienist shall pay a renewal fee of twenty dollars.

(B) The state dental board shall renew a permit for a two-year period if the dental hygienist submitted a complete application, paid the renewal fee, is in good standing with the board, and has verified with the board both of the following:

(1) The locations at which the hygienist has provided dental hygiene services under a permit to practice under the oral health access supervision of a dentist;

(2) The number of patients that the hygienist has treated under a permit during the two years prior to submission of the renewal application.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.371 - Directory of permit holders.

The state dental board shall develop and publish on its web site a directory containing the names and contact information of dentists and dental hygienists who hold current, valid permits issued under sections 4715.362 and 4715.363 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.372 - Adoption of rules; Course standards.

(A) The state dental board shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement the oral health access supervision program, including rules that do all of the following:

(1) For the purpose of division (G)(20) of section 4715.36 of the Revised Code, designate additional facilities at which a dental hygienist may be authorized to perform dental hygiene services under the oral health access supervision program;

(2) For the purpose of section 4715.362 of the Revised Code, prescribe the application form and requirements for obtaining an oral health access supervision permit;

(3) For the purpose of section 4715.363 of the Revised Code, prescribe the application form for a permit to practice as a dental hygienist under the oral health access supervision of a dentist;

(4) For the purpose of division (B)(3) of section 4715.363 of the Revised Code and subject to division (B) of this section, establish standards for the course in the practice of dental hygiene under oral health access supervision;

(5) For the purpose of section 4715.369 of the Revised Code, prescribe the form for renewal of an oral health access supervision permit;

(6) For the purpose of section 4715.37 of the Revised Code, prescribe the form for renewal of a permit to practice as a dental hygienist under the oral health access supervision of a dentist.

(B) The course in the practice of dental hygiene under oral health access supervision for which the board establishes standards under division (A)(4) of this section shall meet all of the following requirements:

(1) Be eight hours in length;

(2) Include, at a minimum, instruction in both of the following:

(a) The treatment of geriatric patients, medically compromised patients, developmentally disabled patients, and pediatric patients;

(b) Recordkeeping practices.

(3) Be developed and offered by an institution accredited by the American dental association commission on dental accreditation or a program provided by a sponsor of continuing education approved by the board;

(4) Include content that is separate and independent from the course content required for the completion of dental hygiene education from an accredited dental hygiene school.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.373 - Authorized activities.

Nothing in sections 4715.36 to 4715.372 of the Revised Code authorizes any activity prohibited by this chapter or prohibited by a rule adopted under this chapter by the state dental board, including the activities prohibited by division (E) of section 4715.22 of the Revised Code and the activities prohibited or not authorized by section 4715.23 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.374 - Suspension or revocation of permit.

The state dental board may, in accordance with Chapter 119. of the Revised Code, suspend or revoke a permit issued under section 4715.362 or 4715.363 of the Revised Code if the permit holder fails to comply with sections 4715.361 to 4715.373 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.375 - Annual reports.

The state dental board shall annually report the status of the oral health access supervision program. The report shall be submitted to the governor and, in accordance with section 101.68 of the Revised Code, to the general assembly. The report shall specify, for the year covered by the report, at least all of the following:

(A) The number of dentists who applied for and were issued oral health access supervision permits under section 4715.362 of the Revised Code;

(B) The number of dental hygienists who applied for and were issued permits to practice under the oral health access supervision of a dentist under section 4715.363 of the Revised Code;

(C) The number of dentists who applied for and were granted renewal of oral health access supervision permits under section 4715.369 of the Revised Code;

(D) The number of dental hygienists who applied for and were granted renewal of permits to practice under the oral health access supervision of a dentist under section 4715.37 of the Revised Code;

(E) The number and geographic locations of facilities at which dental hygienists provided dental hygiene services under permits to practice under the oral health access supervision of a dentist;

(F) The number of patients who received dental hygiene services from dental hygienists providing services under permits to practice under the oral health access supervision of a dentist;

(G) The number of patients who received a clinical evaluation from a dentist following the provision of dental hygiene services under section 4715.365 of the Revised Code.

Added by 128th General AssemblyFile No.34,HB 190, §1, eff. 8/31/2010.



Section 4715.38 - Fees in excess of statutory amounts.

The state dental board, subject to the approval of the controlling board, may establish fees in excess of the amounts provided in sections 4715.01 to 4715.99, inclusive, of the Revised Code, provided that such fees do not exceed the amount permitted by these sections by more than fifty per cent.

Effective Date: 10-14-1963



Section 4715.39 - Permitted duties.

(A) The state dental board may define the duties that may be performed by dental assistants and other individuals designated by the board as qualified personnel. If defined, the duties shall be defined in rules adopted in accordance with Chapter 119. of the Revised Code. The rules may include training and practice standards for dental assistants and other qualified personnel. The standards may include examination and issuance of a certificate. If the board issues a certificate, the recipient shall display the certificate in a conspicuous location in any office in which the recipient is employed to perform the duties authorized by the certificate.

(B) A dental assistant may polish the clinical crowns of teeth if all of the following requirements are met:

(1) The dental assistant's polishing activities are limited to the use of a rubber cup attached to a slow-speed rotary dental hand piece to remove soft deposits that build up over time on the crowns of teeth.

(2) The polishing is performed only after a dentist has evaluated the patient and any calculus detected on the teeth to be polished has been removed by a dentist or dental hygienist.

(3) The dentist supervising the assistant supervises not more than two dental assistants engaging in polishing activities at any given time.

(4) The dental assistant is certified by the dental assisting national board or the Ohio commission on dental assistant certification.

(5) The dental assistant receives a certificate from the board authorizing the assistant to engage in the polishing activities. The board shall issue the certificate if the individual has successfully completed training in the polishing of clinical crowns through a program accredited by the American dental association commission on dental accreditation or equivalent training approved by the board. The training shall include courses in basic dental anatomy and infection control, followed by a course in coronal polishing that includes didactic, preclinical, and clinical training; any other training required by the board; and a skills assessment that includes successful completion of standardized testing. The board shall adopt rules pursuant to division (A) of this section establishing standards for approval of this training.

(C) A dental assistant may apply pit and fissure sealants if all of the following requirements are met:

(1) A dentist evaluates the patient and designates the teeth and surfaces that will benefit from the application of sealant on the day the application is to be performed.

(2) The dental assistant is certified by the dental assisting national board or the Ohio commission on dental assistant certification.

(3) The dental assistant has successfully completed a course in the application of sealants consisting of at least two hours of didactic instruction and six hours of clinical instruction through a program provided by an institution accredited by the American dental association commission on dental accreditation or a program provided by a sponsor of continuing education approved by the board.

(4) The dentist supervising the assistant has observed the assistant successfully apply at least six sealants.

(5) The dentist supervising the assistant checks and approves the application of all sealants placed by the assistant before the patient leaves the location where the sealant application procedure is performed.

(D) Subject to this section and the applicable rules of the board, licensed dentists may assign to dental assistants and other qualified personnel dental procedures that do not require the professional competence or skill of the licensed dentist, a dental hygienist, or an expanded function dental auxiliary as this section or the board by rule authorizes dental assistants and other qualified personnel to perform. The performance of dental procedures by dental assistants and other qualified personnel shall be under direct supervision and full responsibility of the licensed dentist.

(E) Nothing in this section shall be construed by rule of the state dental board or otherwise to do the following:

(1) Authorize dental assistants or other qualified personnel to engage in the practice of dental hygiene as defined by sections 4715.22 and 4715.23 of the Revised Code or to perform the duties of a dental hygienist, including the removal of calcarious deposits, dental cement, or accretions on the crowns and roots of teeth other than as authorized pursuant to this section;

(2) Authorize dental assistants or other qualified personnel to engage in the practice of an expanded function dental auxiliary as specified in section 4715.64 of the Revised Code or to perform the duties of an expanded function dental auxiliary other than as authorized pursuant to this section.

(3) Authorize the assignment of any of the following:

(a) Diagnosis;

(b) Treatment planning and prescription, including prescription for drugs and medicaments or authorization for restorative, prosthodontic, or orthodontic appliances;

(c) Surgical procedures on hard or soft tissue of the oral cavity, or any other intraoral procedure that contributes to or results in an irremediable alteration of the oral anatomy;

(d) The making of final impressions from which casts are made to construct any dental restoration.

(F) No dentist shall assign any dental assistant or other individual acting in the capacity of qualified personnel to perform any dental procedure that the assistant or other individual is not authorized by this section or by board rule to perform. No dental assistant or other individual acting in the capacity of qualified personnel shall perform any dental procedure other than in accordance with this section and any applicable board rule or any dental procedure that the assistant or other individual is not authorized by this section or by board rule to perform.

Effective Date: 10-29-2003; 05-12-2006; 09-21-2006



Section 4715.40 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state dental board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4715.41 - Compliance with law regarding sanctions for human trafficking.

The state dental board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4715.42 - Volunteer's certifiate.

(A)

(1) As used in this section, "indigent and uninsured person" and "operation" have the same meanings as in section 2305.234 of the Revised Code.

(2) For the purposes of this section, a person shall be considered retired from practice if the person's license has been surrendered or allowed to expire with the intention of ceasing to practice as a dentist or dental hygienist for remuneration.

(B) Within thirty days after receiving an application for a volunteer's certificate that includes all of the items listed in divisions (C)(1), (2), and (3) of this section, the state dental board shall issue, without examination, a volunteer's certificate to a person who is retired from practice so that the person may provide dental services to indigent and uninsured persons.

(C) An application for a volunteer's certificate shall include all of the following:

(1) A copy of the applicant's degree from dental college or dental hygiene school.

(2) One of the following, as applicable:

(a) A copy of the applicant's most recent license to practice dentistry or dental hygiene issued by a jurisdiction in the United States that licenses persons to practice dentistry or dental hygiene.

(b) A copy of the applicant's most recent license equivalent to a license to practice dentistry or dental hygiene in one or more branches of the United States armed services that the United States government issued.

(3) Evidence of one of the following, as applicable:

(a) The applicant has maintained for at least ten years prior to retirement full licensure in good standing in any jurisdiction in the United States that licenses persons to practice dentistry or dental hygiene.

(b) The applicant has practiced as a dentist or dental hygienist in good standing for at least ten years prior to retirement in one or more branches of the United States armed services.

(D) The holder of a volunteer's certificate may provide dental services only to indigent and uninsured persons. The holder shall not accept any form of remuneration for providing dental services while in possession of the certificate. Except in a dental emergency, the holder shall not perform any operation. The board may revoke a volunteer's certificate on receiving proof satisfactory to the board that the holder has engaged in practice in this state outside the scope of the holder's certificate or that there are grounds for action against the person under section 4715.30 of the Revised Code.

(E)

(1) A volunteer's certificate shall be valid for a period of three years, and may be renewed upon the application of the holder, unless the certificate was previously revoked under division (D) of this section. The board shall maintain a register of all persons who hold volunteer's certificates. The board shall not charge a fee for issuing or renewing a certificate pursuant to this section.

(2) To be eligible for renewal of a volunteer's certificate, the holder of the certificate shall certify to the board completion of sixty hours of continuing dental education that meets the requirements of section 4715.141 of the Revised Code and the rules adopted under that section, or completion of eighteen hours of continuing dental hygiene education that meets the requirements of section 4715.25 of the Revised Code and the rules adopted under that section, as the case may be. The board may not renew a certificate if the holder has not complied with the appropriate continuing education requirements. Any entity for which the holder provides dental services may pay for or reimburse the holder for any costs incurred in obtaining the required continuing education credits.

(3) The board shall issue to each person who qualifies under this section for a volunteer's certificate a wallet certificate and a wall certificate that state that the certificate holder is authorized to provide dental services pursuant to the laws of this state. The holder shall keep the wallet certificate on the holder's person while providing dental services and shall display the wall certificate prominently at the location where the holder primarily practices.

(4) The holder of a volunteer's certificate issued pursuant to this section is subject to the immunity provisions in section 2305.234 of the Revised Code.

(F) The board shall adopt rules in accordance with Chapter 119. of the Revised Code to administer and enforce this section.

(G) Within ninety days after the effective date of this amendment, the state dental board shall make available through the board's website the application form for a volunteer's certificate under this section, a description of the application process, and a list of all items that are required by division (C) of this section to be submitted with the application.

Effective Date: 04-13-2004; 04-07-2005



Section 4715.51 - Dental x-ray machine operator definitions.

As used in sections 4715.52 to 4715.57 of the Revised Code, "dental x-ray machine operator" means an individual who, under the direct supervision of a dentist, performs standard, diagnostic, radiologic procedures for the purpose of contributing to the provision of dental care to a dental patient. As used in this section, "standard, diagnostic, radiologic procedures" means those procedures involved in using dental equipment that emits ionizing radiation, as defined in section 4773.01 of the Revised Code.

Effective Date: 10-29-1995; 05-12-2006



Section 4715.52 - Unlicensed practice.

(A) Except as provided in division (B) of this section, no person shall practice or hold that person out as a dental x-ray machine operator without a valid certificate issued under section 4715.53 of the Revised Code.

(B) Division (A) of this section does not apply to any of the following:

(1) Dentists or dental hygienists licensed under this chapter;

(2) As specified in 42 C.F.R. 75, radiologic personnel employed by the federal government or serving in a branch of the armed forces of the United States;

(3) Students engaging in any of the activities performed by dental x-ray machine operators as an integral part of a program of study leading to receipt of a license or certificate issued under this chapter, a license issued under Chapter 4734. or Chapter 4773. of the Revised Code, or a certificate issued under Chapter 4731. of the Revised Code.

Effective Date: 10-20-1995; 05-12-2006



Section 4715.53 - License qualifications.

(A) Each individual seeking a certificate to practice as a dental x-ray machine operator shall apply to the state dental board on a form the board shall prescribe and provide. The application shall be accompanied by an application fee of twenty-five dollars.

(B) The board shall review all applications received and issue a dental x-ray machine operator certificate to each applicant who submits evidence satisfactory to the board of one of the following:

(1) The applicant holds certification from the dental assisting national board or the Ohio commission on dental assistant certification.

(2) The applicant holds a license, certificate, permit, registration, or other credential issued by another state that the board determines uses standards for dental x-ray machine operators that are at least equal to those established under this chapter.

(3) The applicant has successfully completed an educational program consisting of at least seven hours of instruction in dental x-ray machine operation that meets either of the following requirements:

(a) Has been approved by the board in accordance with section 4715.57 of the Revised Code;

(b) Is conducted by an institution accredited by the American dental association commission on dental accreditation.

(C) A certificate issued under this section expires two years after it is issued and may be renewed if the certificate holder does both of the following:

(1) Certifies to the board that the certificate holder has completed at least two hours of instruction in dental x-ray machine operation approved by the board in accordance with section 4715.57 of the Revised Code during the two-year period preceding the date the renewal application is received by the board.

(2) Submits a renewal fee of twenty-five dollars to the board. Renewals shall be made in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code.

Effective Date: 10-20-1994; 05-12-2006



Section 4715.54 - [Repealed].

Effective Date: 05-12-2006



Section 4715.55 - [Repealed].

Effective Date: 05-12-2006



Section 4715.56 - Dentist supervision of radiologic procedures.

A dental x-ray machine operator may perform radiologic procedures only if a dentist is providing direct supervision. Direct supervision does not require the dentist to observe each radiologic procedure performed by the operator, but does require that he be present at the location where the operator is performing radiologic procedures for purposes of consulting with and directing the operator while performing the procedures.

Effective Date: 10-20-1994



Section 4715.57 - Continuing education accreditation.

(A) Each person seeking approval for an educational program in dental x-ray machine operation shall apply to the state dental board on a form the board shall prescribe and provide. The application shall be accompanied by the fee established in rules adopted under division (C) of this section .

(B) The board shall approve educational programs that meet the standards established in rules adopted under division (C) of this section . The approval shall be valid until surrendered by the program or suspended or revoked by the board. A program's approval may be suspended or revoked if the program does not comply with applicable requirements of this chapter or rules adopted under it.

(C) The board shall adopt rules to implement and administer this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code and shall be no less stringent than any applicable standards specified in 42 C.F.R. 75. The rules shall do at least both of the following:

(1) Establish the fee that must accompany each application for approval of an educational program;

(2) Establish standards that an educational program must meet to be approved by the board.

Effective Date: 10-20-1994; 05-12-2006



Section 4715.58 - [Repealed].

Effective Date: 05-12-2006



Section 4715.61 - Registration as expanded function dental auxiliary required.

(A) Except as provided in division (B) of this section, no person shall practice as an expanded function dental auxiliary without being registered under this chapter as an expanded function dental auxiliary.

(B) Division (A) of this section does not apply to any of the following:

(1) A dentist licensed under this chapter;

(2) A dental student who engages in any activities performed by expanded function dental auxiliaries as an integral part of a program of study leading to the receipt of a license to practice as a dentist under this chapter;

(3) An expanded function dental auxiliary student when the student participates in an educational or training activity of an accredited educational institution or a training program that does both of the following:

(a) Provides the education or training necessary to practice as an expanded function dental auxiliary;

(b) Ensures that a dentist licensed under this chapter, or a dentist who holds a limited teaching license issued under this chapter, is physically present in the facility where the expanded function dental auxiliary performs clinical dental procedures on patients.

Effective Date: 05-12-2007



Section 4715.62 - Application to register as expanded function dental auxiliary.

(A) Each individual seeking to register with the state dental board as an expanded function dental auxiliary shall file with the secretary of the board a written application for registration, under oath, on a form the board shall prescribe and provide. An applicant shall include with the completed application all of the following:

(1) An application fee of twenty dollars;

(2) Proof satisfactory to the board that the applicant has successfully completed, at an educational institution accredited by the commission on dental accreditation of the American dental association or the higher learning commission of the north central association of colleges and schools, the education or training specified by the board in rules adopted under section 4715.66 of the Revised Code as the education or training that is necessary to obtain registration under this chapter to practice as an expanded function dental auxiliary, as evidenced by a diploma or other certificate of graduation or completion that has been signed by an appropriate official of the accredited institution that provided education or training;

(3) Proof satisfactory to the board that the applicant has passed an examination that meets the standards established by the board in rules adopted under section 4715.66 of the Revised Code to be accepted by the board as an examination of competency to practice as an expanded function dental auxiliary;

(4) Proof that the applicant holds current certification to perform basic life-support procedures, evidenced by documentation showing the successful completion of a basic life-support training course certified by the American red cross , the American heart association, or the American safety and health institute.

(B) If an applicant complies with division (A) of this section, the board shall register the applicant as an expanded function dental auxiliary.

Effective Date: 05-12-2006; 2008 SB279 01-06-2009



Section 4715.63 - Expiration and renewal of expanded function dental auxiliary registration.

(A) Registration under section 4715.62 of the Revised Code expires on the thirty-first day of December of the year following the year in which the registration occurs. An individual may renew a registration for subsequent two-year periods by submitting both of the following to the secretary of the state dental board each time the individual seeks to renew a registration:

(1) A completed application for renewal, under oath, on a form the board shall prescribe and provide;

(2) A renewal fee of twenty dollars.

(B) If an individual complies with division (A) of this section and is not in violation of any section of this chapter or rule adopted under it, the board shall renew the individual's registration for a two-year period that expires on the thirty-first day of December of the year following the year in which the registration was renewed.

(C) Registration renewals shall be made in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code.

Effective Date: 05-12-2006



Section 4715.64 - Practice as expanded function dental auxiliary.

(A) The practice of an expanded function dental auxiliary shall consist of the following:

(1) The procedures involved in the placement of restorative materials limited to amalgam restorative materials and non-metallic restorative materials, including direct-bonded restorative materials;

(2) The procedures involved in the placement of sealants;

(3) Any additional procedures authorized by the state dental board in rules adopted under section 4715.66 of the Revised Code.

(B) An expanded function dental auxiliary shall practice under the direct supervision, order, control, and full responsibility of a dentist licensed under this chapter. At no time shall more than two expanded function dental auxiliaries be practicing as expanded function dental auxiliaries under the direct supervision of the same dentist. An expanded function dental auxiliary shall not practice as an expanded function dental auxiliary when the supervising dentist is not physically present at the location where the expanded function dental auxiliary is practicing.

(C) Nothing in this section shall be construed by rule of the board or otherwise to authorize an expanded function dental auxiliary to engage in the practice of dental hygiene as defined by sections 4715.22 and 4715.23 of the Revised Code.

Effective Date: 05-12-2006



Section 4715.65 - Record of expanded function dental auxiliary registrants.

The secretary of the state dental board shall keep a record of all persons registered under this chapter as expanded function dental auxiliaries. For each expanded function dental auxiliary, the record shall identify the location where the person primarily practices and the person's one or more supervising dentists.

Effective Date: 05-12-2006



Section 4715.66 - Rules governing expanded function dental auxiliaries.

(A) The state dental board shall adopt rules as the board considers necessary to implement and administer sections 4715.61 to 4715.64 of the Revised Code. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) In adopting rules under this section, all of the following apply:

(1) The board shall adopt rules specifying the education or training necessary for an individual to register as an expanded function dental auxiliary under this chapter.

(2) The board shall adopt rules specifying the standards that must be met for an examination to be accepted by the board as an examination of competency to practice as an expanded function dental auxiliary. In specifying the standards, the board shall provide that an examination will be accepted only if the entity that administered the examination required an individual to be one of the following as a condition of admission to the examination:

(a) An unlicensed dentist who has graduated from an accredited dental college, as specified in section 4715.10 of the Revised Code, and does not have a dental license under suspension or revocation by the board;

(b) A dental student who is enrolled in an accredited dental college, as specified in section 4715.10 of the Revised Code, and is considered by the dean of the college to be in good standing as a dental student;

(c) A graduate of a dental college located outside of the United States;

(d) A dental assistant who is certified by the dental assisting national board or the Ohio commission on dental assistant certification;

(e) A dental hygienist licensed under this chapter whose license is in good standing;

(f) An unlicensed dental hygienist who has graduated from an accredited dental hygiene school, as specified in section 4715.21 of the Revised Code, and does not have a dental hygienist license under suspension or revocation by the board.

(3) The board may adopt rules specifying procedures an expanded function dental auxiliary may perform that are in addition to the procedures specified in divisions (A)(1) and (2) of section 4715.64 of the Revised Code.

Effective Date: 05-12-2006



Section 4715.99 - Penalty.

(A) Whoever violates section 4715.17 of the Revised Code is guilty of a minor misdemeanor on a first offense and a misdemeanor of the fourth degree on each subsequent offense.

(B) Whoever violates section 4715.18 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates section 4715.09, 4715.19, 4715.20, 4715.29, 4715.32, 4715.39, 4715.52, or 4715.61 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

(D) Whoever violates any provision of this chapter for which no specific penalty has been prescribed is guilty of a misdemeanor of the fourth degree on a first offense and a misdemeanor of the second degree on each subsequent offense.

Effective Date: 07-01-1996; 05-12-2006






Chapter 4717 - EMBALMERS, FUNERAL DIRECTORS, CREMATORIES

Section 4717.01 - Embalmer, funeral director, crematory definitions.

As used in this chapter:

(A) "Embalming" means the preservation and disinfection, or attempted preservation and disinfection, of the dead human body by application of chemicals externally, internally, or both.

(B) "Funeral business" means a sole proprietorship, partnership, corporation, limited liability company, or other business entity that is engaged in funeral directing for profit or for free from one or more funeral homes licensed under this chapter.

(C) "Funeral directing" means the business or profession of directing or supervising funerals for profit, the arrangement or sale of funeral services, the filling out or execution of a funeral service contract, the business or profession of preparing dead human bodies for burial by means other than embalming, the disposition of dead human bodies, the provision or maintenance of a place for the preparation, the care, or disposition of dead human bodies, the use in connection with a business of the term "funeral director," "undertaker," "mortician," or any other term from which can be implied the business of funeral directing, or the holding out to the public that one is a funeral director or a disposer of dead human bodies.

(D) "Funeral home" means a fixed place for the care, preparation for burial, or disposition of dead human bodies or the conducting of funerals. Each business location is a funeral home, regardless of common ownership or management.

(E) "Embalmer" means a person who engages, in whole or in part, in embalming and who is licensed under this chapter.

(F) "Funeral director" means a person who engages, in whole or in part, in funeral directing and who is licensed under this chapter.

(G) "Final disposition" has the same meaning as in division (J) of section 3705.01 of the Revised Code.

(H) "Supervision" means the operation of all phases of the business of funeral directing or embalming under the specific direction of a licensed funeral director or licensed embalmer.

(I) "Direct supervision" means the physical presence of a licensed funeral director or licensed embalmer while the specific functions of the funeral or embalming are being carried out.

(J) "Embalming facility" means a fixed location, separate from the funeral home, that is licensed under this chapter whose only function is the embalming and preparation of dead human bodies.

(K) "Crematory facility" means the physical location at which a cremation chamber is located and the cremation process takes place. "Crematory facility" does not include an infectious waste incineration facility for which a license is held under division (B) of section 3734.05 of the Revised Code, or a solid waste incineration facility for which a license is held under division (A) of that section that includes a notation pursuant to division (B)(3) of that section authorizing the facility to also treat infectious wastes, in connection with the incineration of body parts other than dead human bodies that were donated to science for purposes of medical education or research.

(L) "Crematory" means the building or portion of a building that houses the holding facility and the cremation chamber.

(M) "Cremation" means the technical process of using heat and flame to reduce human or animal remains to bone fragments or ashes or any combination thereof. "Cremation" includes processing and may include the pulverization of bone fragments.

(N) "Cremation chamber" means the enclosed space within which cremation takes place.

(O) "Cremated remains" means all human or animal remains recovered after the completion of the cremation process, which may include the residue of any foreign matter such as casket material, dental work, or eyeglasses that were cremated with the human or animal remains.

(P) "Lapsed license" means a license issued under this chapter that has become invalid because of the failure of the licensee to renew the license within the time limits prescribed under this chapter.

(Q) "Operator of a crematory facility" means the sole proprietorship, partnership, corporation, limited liability company, or other business entity responsible for the overall operation of a crematory facility.

(R) "Processing" means the reduction of identifiable bone fragments to unidentifiable bone fragments through manual or mechanical means after the completion of the cremation process.

(S) "Pulverization" means the reduction of identifiable bone fragments to granulated particles by manual or mechanical means after the completion of the cremation process.

(T) "Preneed funeral contract" means a written agreement, contract, or series of contracts to sell or otherwise provide any funeral services, funeral goods, or any combination thereof to be used in connection with the funeral or final disposition of a dead human body, where payment for the goods or services is made either outright or on an installment basis, prior to the death of the person purchasing the goods or services or for whom the goods or services are purchased. "Preneed funeral contract" does not include any preneed cemetery merchandise and services contract or any agreement, contract, or series of contracts pertaining to the sale of any burial lot, burial or interment right, entombment right, or columbarium right with respect to which an endowment care fund is established or is exempt from establishment pursuant to section 1721.21 of the Revised Code. For the purposes of division (T) of this section, "funeral goods" includes caskets.

(U) "Purchaser" means the individual who has purchased and financed a preneed funeral contract, and who may or may not be the contract beneficiary.

(V) "Contract beneficiary" means the individual for whom funeral goods and funeral services are provided pursuant to a preneed funeral contract.

(W) "Seller" means any person that enters into a preneed funeral contract with a purchaser for the provision of funeral goods, funeral services, or both.

Effective Date: 08-05-1998; 2008 SB129 07-06-2009



Section 4717.02 - Board of embalmers and funeral directors.

(A) There is hereby created the board of embalmers and funeral directors consisting of seven members to be appointed by the governor with the advice and consent of the senate. Five members shall be licensed embalmers and practicing funeral directors, each with at least ten consecutive years of experience in this state immediately preceding the date of the person's appointment; one of these members shall be knowledgeable and experienced in operating a crematory. Two members shall represent the public; at least one of these members shall be at least sixty years of age.

(B) Terms of office are for five years, commencing on the first day of July and ending on the last day of June. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Before entering upon the duties of the office, each member shall take and file with the secretary of state an oath of office as required by Section 7 of Article XV, Ohio Constitution.

(C) The governor may remove a member of the board for neglect of duty, incompetency, or immoral conduct. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) Each member of the board shall receive an amount fixed under division (J) of section 124.15 of the Revised Code for each day, not to exceed sixty days per year, employed in the discharge of the member's duties as a board member, together with any necessary expenses incurred in the performance of those duties.

Effective Date: 09-05-2001

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4717.03 - Organization of board.

(A) Members of the board of embalmers and funeral directors shall annually in July, or within thirty days after the senate's confirmation of the new members appointed in that year, meet and organize by selecting from among its members a president, vice-president, and secretary-treasurer. The board may hold other meetings as it determines necessary. A quorum of the board consists of four members, of whom at least three shall be members who are embalmers and funeral directors. The concurrence of at least four members is necessary for the board to take any action. The president and secretary-treasurer shall sign all licenses issued under this chapter and affix the board's seal to each license.

(B) The board may appoint an individual who is not a member of the board to serve as executive director of the board. The executive director serves at the pleasure of the board and shall do all of the following:

(1) Serve as the board's chief administrative officer;

(2) Act as custodian of the board's records;

(3) Execute all of the board's orders. In executing the board's orders, the executive director may enter the premises, establishment, office, or place of business of any embalmer, funeral director, or operator of a crematory facility in this state. The executive director may serve and execute any process issued by any court under this chapter.

(C) The board may employ clerical or technical staff who are not members of the board and who serve at the pleasure of the board to provide any clerical or technical assistance the board considers necessary. The board may employ necessary inspectors, who shall be licensed embalmers and funeral directors. Any inspector employed by the board may enter the premises, establishment, office, or place of business of any embalmer, funeral director, or operator of a crematory facility in this state, for the purposes of inspecting the facility and premises; the license and registration of embalmers and funeral directors operating in the facility; and the license of the funeral home, embalming facility, or crematory. The inspector shall serve and execute any process issued by any court under this chapter, serve and execute any papers or process issued by the board or any officer or member of the board, and perform any other duties delegated by the board.

(D) The president of the board shall designate three of its members to serve on the crematory review board, which is hereby created, for such time as the president finds appropriate to carry out the provisions of this chapter. Those members of the crematory review board designated by the president to serve and three members designated by the cemetery dispute resolution commission shall designate, by a majority vote, one person who is experienced in the operation of a crematory facility and who is not affiliated with a cemetery or a funeral home to serve on the crematory review board for such time as the crematory review board finds appropriate. Members serving on the crematory review board shall not receive any additional compensation for serving on the board, but may be reimbursed for their actual and necessary expenses incurred in the performance of official duties as members of the board. Members of the crematory review board shall designate one from among its members to serve as a chairperson for such time as the board finds appropriate. Costs associated with conducting an adjudicatory hearing in accordance with division (E) of this section shall be paid from funds available to the board of embalmers and funeral directors.

(E) Upon receiving written notice from the board of embalmers and funeral directors of any of the following, the crematory review board shall conduct an adjudicatory hearing on the matter in accordance with Chapter 119. of the Revised Code, except as otherwise provided in this section or division (C) of section 4717.14 of the Revised Code:

(1) Notice provided under division (H) of this section of an alleged violation of any provision of this chapter or any rules adopted under this chapter governing or in connection with crematory facilities or cremation;

(2) Notice provided under division (B) of section 4717.14 of the Revised Code that the board of embalmers and funeral directors proposes to refuse to grant or renew, or to suspend or revoke, a license to operate a crematory facility;

(3) Notice provided under division (C) of section 4717.14 of the Revised Code that the board of embalmers and funeral directors has issued an order summarily suspending a license to operate a crematory facility;

(4) Notice provided under division (B) of section 4717.15 of the Revised Code that the board of embalmers and funeral directors proposes to issue a notice of violation and order requiring payment of a forfeiture for any violation described in divisions (A)(9)(a) to (g) of section 4717.04 of the Revised Code alleged in connection with a crematory facility or cremation. Nothing in division (E) of this section precludes the crematory review board from appointing an independent examiner in accordance with section 119.09 of the Revised Code to conduct any adjudication hearing required under division (E) of this section. The crematory review board shall submit a written report of findings and advisory recommendations, and a written transcript of its proceedings, to the board of embalmers and funeral directors. The board of embalmers and funeral directors shall serve a copy of the written report of the crematory review board's findings and advisory recommendations on the party to the adjudication or the party's attorney, by certified mail, within five days after receiving the report and advisory recommendations. A party may file objections to the written report with the board of embalmers and funeral directors within ten days after receiving the report. No written report is final or appealable until it is issued as a final order by the board of embalmers and funeral directors and entered on the record of the proceedings. The board of embalmers and funeral directors shall consider objections filed by the party prior to issuing a final order. After reviewing the findings and advisory recommendations of the crematory review board, the written transcript of the crematory review board's proceedings, and any objections filed by a party, the board of embalmers and funeral directors shall issue a final order in the matter. Any party may appeal the final order issued by the board of embalmers and funeral directors in a matter described in divisions (E)(1) to (4) of this section in accordance with section 119.12 of the Revised Code, except that the appeal may be made to the court of common pleas in the county in which is located the crematory facility to which the final order pertains, or in the county in which the party resides.

(F) On its own initiative or on receiving a written complaint from any person whose identity is made known to the board of embalmers and funeral directors, the board shall investigate the acts or practices of any person holding or claiming to hold a license or registration under this chapter that, if proven to have occurred, would violate this chapter or any rules adopted under it. The board may compel witnesses by subpoena to appear and testify in relation to investigations conducted under this chapter and may require by subpoena duces tecum the production of any book, paper, or document pertaining to an investigation. If a person does not comply with a subpoena or subpoena duces tecum, the board may apply to the court of common pleas of any county in this state for an order compelling the person to comply with the subpoena or subpoena duces tecum, or for failure to do so, to be held in contempt of court.

(G) If, as a result of its investigation conducted under division (F) of this section, the board of embalmers and funeral directors has reasonable cause to believe that the person investigated is violating any provision of this chapter or any rules adopted under this chapter governing or in connection with embalming, funeral directing, funeral homes, embalming facilities, or the operation of funeral homes or embalming facilities, it may, after providing the opportunity for an adjudicatory hearing, issue an order directing the person to cease the acts or practices that constitute the violation. The board shall conduct the adjudicatory hearing in accordance with Chapter 119. of the Revised Code except that, notwithstanding the provisions of that chapter, the following shall apply:

(1) The board shall send the notice informing the person of the person's right to a hearing by certified mail.

(2) The person is entitled to a hearing only if the person requests a hearing and if the board receives the request within thirty days after the mailing of the notice described in division (G)(1) of this section.

(3) A stenographic record shall be taken, in the manner prescribed in section 119.09 of the Revised Code, at every adjudicatory hearing held under this section, regardless of whether the record may be the basis of an appeal to a court.

(H) If, as a result of its investigation conducted under division (F) of this section, the board of embalmers and funeral directors has reasonable cause to believe that the person investigated is violating any provision of this chapter or any rules adopted under this chapter governing or in connection with crematory facilities or cremation, the board shall send written notice of the alleged violation to the crematory review board. If, after the conclusion of the adjudicatory hearing in the matter conducted under division (E) of this section, the board of embalmers and funeral directors finds that a person is in violation of any provision of this chapter or any rules adopted under this chapter governing or in connection with crematory facilities or cremation, the board may issue a final order under that division directing the person to cease the acts or practices that constitute the violation.

(I) The board of embalmers and funeral directors may bring a civil action to enjoin any violation or threatened violation of sections 4717.01 to 4717.15 of the Revised Code or a rule adopted under any of those sections; division (A) or (B) of section 4717.23 ; division (B)(1) or (2), (C)(1) or (2), (D), (E), or (F)(1) or (2), or divisions (H) to (K) of section 4717.26 ; division (D)(1) of section 4717.27 ; divisions (A) to (C) of section 4717.28, or division (D) or (E) of section 4717.31 of the Revised Code. The action shall be brought in the county where the violation occurred or the threatened violation is expected to occur. At the request of the board, the attorney general shall represent the board in any matter arising under this chapter.

(J) The board of embalmers and funeral directors and the crematory review board may issue subpoenas for funeral directors and embalmers or persons holding themselves out as such, for operators of crematory facilities or persons holding themselves out as such, or for any other person whose testimony, in the opinion of either board, is necessary. The subpoena shall require the person to appear before the appropriate board or any designated member of either board, upon any hearing conducted under this chapter. The penalty for disobedience to the command of such a subpoena is the same as for refusal to answer such a process issued under authority of the court of common pleas.

(K) All moneys received by the board of embalmers and funeral directors from any source shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund created in section 4743.05 of the Revised Code.

(L) The board of embalmers and funeral directors shall submit a written report to the governor on or before the first Monday of July of each year. This report shall contain a detailed statement of the nature and amount of the board's receipts and the amount and manner of its expenditures.

Effective Date: 09-29-1999; 2008 SB129 07-06-2009



Section 4717.04 - Administrative rules.

(A) The board of embalmers and funeral directors shall adopt rules in accordance with Chapter 119. of the Revised Code for the government, transaction of the business, and the management of the affairs of the board of embalmers and funeral directors and the crematory review board, and for the administration and enforcement of this chapter. These rules shall include all of the following:

(1) The nature, scope, content, and form of the application that must be completed and license examination that must be passed in order to receive an embalmer's license or a funeral director's license under section 4717.05 of the Revised Code. The rules shall ensure both of the following:

(a) That the embalmer's license examination tests the applicant's knowledge through at least a comprehensive section and an Ohio laws section;

(b) That the funeral director's license examination tests the applicant's knowledge through at least a comprehensive section, an Ohio laws section, and a sanitation section.

(2) The minimum license examination score necessary to be licensed under section 4717.05 of the Revised Code as an embalmer or as a funeral director;

(3) Procedures for determining the dates of the embalmer's and funeral director's license examinations, which shall be administered at least once each year, the time and place of each examination, and the supervision required for each examination;

(4) Procedures for determining whether the board shall accept an applicant's compliance with the licensure, registration, or certification requirements of another state as grounds for granting the applicant a license under this chapter;

(5) A determination of whether completion of a nationally recognized embalmer's or funeral director's examination sufficiently meets the license requirements for the comprehensive section of either the embalmer's or the funeral director's license examination administered under this chapter;

(6) Continuing education requirements for licensed embalmers and funeral directors;

(7) Requirements for the licensing and operation of funeral homes;

(8) Requirements for the licensing and operation of embalming facilities;

(9) A schedule that lists, and specifies a forfeiture commensurate with, each of the following types of conduct which, for the purposes of division (A)(9) of this section and section 4717.15 of the Revised Code, are violations of this chapter:

(a) Obtaining a license under this chapter by fraud or misrepresentation either in the application or in passing the required examination for the license;

(b) Purposely violating any provision of sections 4717.01 to 4717.15 of the Revised Code or a rule adopted under any of those sections; division (A) or (B) of section 4717.23; division (B)(1) or (2), (C)(1) or (2), (D), (E), or (F)(1) or (2), or divisions (H) to (K) of section 4717.26; division (D)(1) of section 4717.27; or divisions (A) to (C) of section 4717.28 of the Revised Code;

(c) Committing unprofessional conduct;

(d) Knowingly permitting an unlicensed person, other than a person serving an apprenticeship, to engage in the profession or business of embalming or funeral directing under the licensee's supervision;

(e) Refusing to promptly submit the custody of a dead human body upon the express order of the person legally entitled to the body;

(f) Transferring a license to operate a funeral home, embalming facility, or crematory facility from one owner or operator to another, or from one location to another, without notifying the board;

(g) Misleading the public using false or deceptive advertising.

Each instance of the commission of any of the types of conduct described in divisions (A)(9)(a), (b), (c), (d), (e), (f), and (g) of this section is a separate violation. The rules adopted under division (A)(9) of this section shall establish the amount of the forfeiture for a violation of each of those divisions. The forfeiture for a first violation shall not exceed five thousand dollars, and the forfeiture for a second or subsequent violation shall not exceed ten thousand dollars. The amount of the forfeiture may differ among the types of violations according to what the board considers the seriousness of each violation.

(10) Requirements for the licensing and operation of crematory facilities;

(11) Procedures for the issuance of duplicate licenses;

(12) Requirements for criminal records checks of applicants under section 4776.03 of the Revised Code;

(13) The amount and content of corrective action courses required by the board under section 4717.14 of the Revised Code.

(B) The board may adopt rules governing the educational standards for licensure as an embalmer or funeral director and the standards of service and practice to be followed in embalming and funeral directing and in the operation of funeral homes, embalming facilities, and crematory facilities in this state.

(C) Nothing in this chapter authorizes the board of embalmers and funeral directors to regulate cemeteries, except that the board shall license and regulate crematories located at cemeteries in accordance with this chapter.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 08-05-1998; 2007 HB104 03-24-2008



Section 4717.05 - License qualifications.

(A) Any person who desires to be licensed as an embalmer shall apply to the board of embalmers and funeral directors on a form provided by the board. The applicant shall include with the application an initial license fee as set forth in section 4717.07 of the Revised Code and evidence, verified by oath and satisfactory to the board, that the applicant meets all of the following requirements:

(1) The applicant is at least eighteen years of age and of good moral character.

(2) If the applicant has pleaded guilty to, has been found by a judge or jury to be guilty of, or has had a judicial finding of eligibility for treatment in lieu of conviction entered against the applicant in this state for aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary, or has pleaded guilty to, has been found by a judge or jury to be guilty of, or has had a judicial finding of eligibility for treatment in lieu of conviction entered against the applicant in another jurisdiction for a substantially equivalent offense, at least five years has elapsed since the applicant was released from incarceration, a community control sanction, a post-release control sanction, parole, or treatment in connection with the offense.

(3) The applicant holds at least a bachelor's degree from a college or university authorized to confer degrees by the Ohio board of regents or the comparable legal agency of another state in which the college or university is located and submits an official transcript from that college or university with the application.

(4) The applicant has satisfactorily completed at least twelve months of instruction in a prescribed course in mortuary science as approved by the board and has presented to the board a certificate showing successful completion of the course. The course of mortuary science college training may be completed either before or after the completion of the educational standard set forth in division (A)(3) of this section.

(5) The applicant has registered with the board prior to beginning an embalmer apprenticeship.

(6) The applicant has satisfactorily completed at least one year of apprenticeship under an embalmer licensed in this state and has assisted that person in embalming at least twenty-five dead human bodies.

(7) The applicant, upon meeting the educational standards provided for in divisions (A)(3) and (4) of this section and completing the apprenticeship required in division (A)(6) of this section, has completed the examination for an embalmer's license required by the board.

(B) Upon receiving satisfactory evidence verified by oath that the applicant meets all the requirements of division (A) of this section, the board shall issue the applicant an embalmer's license.

(C) Any person who desires to be licensed as a funeral director shall apply to the board on a form provided by the board. The application shall include an initial license fee as set forth in section 4717.07 of the Revised Code and evidence, verified by oath and satisfactory to the board, that the applicant meets all of the following requirements:

(1) Except as otherwise provided in division (D) of this section, the applicant has satisfactorily met all the requirements for an embalmer's license as described in divisions (A)(1) to (4) of this section.

(2) The applicant has registered with the board prior to beginning a funeral director apprenticeship.

(3) The applicant, following mortuary science college training described in division (A)(4) of this section, has satisfactorily completed a one-year apprenticeship under a licensed funeral director in this state and has assisted that person in directing at least twenty-five funerals.

(4) The applicant has satisfactorily completed the examination for a funeral director's license as required by the board.

(D) In lieu of mortuary science college training required for a funeral director's license under division (C)(1) of this section, the applicant may substitute a satisfactorily completed two-year apprenticeship under a licensed funeral director in this state assisting that person in directing at least fifty funerals.

(E) Upon receiving satisfactory evidence that the applicant meets all the requirements of division (C) of this section, the board shall issue to the applicant a funeral director's license.

(F) A funeral director or embalmer may request the funeral director's or embalmer's license be placed on inactive status by submitting to the board a form prescribed by the board and such other information as the board may request. A funeral director or embalmer may not place the funeral director's or embalmer's license on inactive status unless the funeral director or embalmer is in good standing with the board and is in compliance with applicable continuing education requirements. A funeral director or embalmer who is granted inactive status is prohibited from participating in any activity for which a funeral director's or embalmer's license is required in this state. A funeral director or embalmer who has been granted inactive status is exempt from the continuing education requirements under section 4717.09 of the Revised Code during the period of the inactive status.

(G) A funeral director or embalmer who has been granted inactive status may not return to active status for at least two years following the date that the inactive status was granted. Following a period of at least two years of inactive status, the funeral director or embalmer may apply to return to active status upon completion of all of the following conditions:

(1) The funeral director or embalmer files with the board a form prescribed by the board seeking active status and provides any other information as the board may request;

(2) The funeral director or embalmer takes and passes the Ohio laws examination for each license being activated;

(3) The funeral director or embalmer pays a reactivation fee to the board in the amount of one hundred forty dollars for each license being reactivated.

(H) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 01-01-2004; 09-29-2005



Section 4717.06 - Application for licensing funeral home or embalming or crematory facility.

(A)

(1) Any person who desires to obtain a license to operate a funeral home, embalming facility, or crematory facility shall apply to the board of embalmers and funeral directors on a form provided by the board. The application shall include the initial license fee set forth in section 4717.07 of the Revised Code and proof satisfactory to the board that the funeral home, embalming facility, or crematory facility is in compliance with rules adopted by the board under section 4717.04 of the Revised Code, rules adopted by the board of building standards under Chapter 3781. of the Revised Code, and all other federal, state, and local requirements relating to the safety of the premises.

(2) If the funeral home, embalming facility, or crematory facility to which the license application pertains is owned by a corporation or limited liability company, the application shall include the name and address of the corporation's or limited liability company's statutory agent appointed under section 1701.07or 1705.06 of the Revised Code or, in the case of a foreign corporation, the corporation's designated agent appointed under section 1703.041 of the Revised Code. If the funeral home, embalming facility, or crematory facility to which the application pertains is owned by a partnership, the application shall include the name and address of each of the partners. If, at any time after the submission of a license application or issuance of a license, the statutory or designated agent of a corporation or limited liability company owning a funeral home, embalming facility, or crematory facility or the address of the statutory or designated agent changes or, in the case of a partnership, any of the partners of the funeral home, embalming facility, or crematory facility or the address of any of the partners changes, the applicant for or holder of the license to operate the funeral home, embalming facility, or crematory facility shall submit written notice to the board, within thirty days after the change, informing the board of the change and of any name or address of a statutory or designated agent or partner that has changed from that contained in the application for the license or the most recent notice submitted under division (A)(2) of this section.

(B)

(1) The board shall issue a license to operate a funeral home only for the address at which the funeral home is operated. The funeral home license and licenses of the embalmers and funeral directors employed by the funeral home shall be displayed in a conspicuous place within the funeral home.

(2) The funeral home shall have on the premises one of the following:

(a) If embalming will take place at the funeral home, an embalming room that is adequately equipped and maintained. The embalming room shall be kept in a clean and sanitary manner and used only for the embalming, preparation, or holding of dead human bodies. The embalming room shall contain only the articles, facilities, and instruments necessary for those purposes.

(b) If embalming will not take place at the funeral home, a holding room that is adequately equipped and maintained. The holding room shall be kept in a clean and sanitary manner and used only for the preparation, other than embalming, and holding of dead human bodies. The holding room shall contain only the articles and facilities necessary for those purposes.

(3) Except as provided in division (B) of section 4717.11 of the Revised Code, a funeral home shall be established and operated only under the name of a holder of a funeral director's license issued by the board who is actually in charge of and ultimately responsible for the funeral home, and a funeral home license shall not include directional or geographical references in the name of the funeral home. The holder of the funeral home license shall be a funeral director licensed under this chapter who is actually in charge of and ultimately responsible for the funeral home. Nothing in division (B)(3) of this section prohibits the holder of a funeral home license from including directional or geographical references in promotional or advertising materials identifying the location of the funeral home.

(4) Each funeral home shall be directly supervised by a funeral director licensed under this chapter, who shall supervise only one funeral home.

(C)

(1) The board shall issue a license to operate an embalming facility only for the address at which the embalming facility is operated. The license shall be displayed in a conspicuous place within the facility.

(2) The embalming facility shall be adequately equipped and maintained in a sanitary manner. The embalming room at such a facility shall contain only the articles, facilities, and instruments necessary for its stated purpose. The embalming room shall be kept in a clean and sanitary condition and used only for the care and preparation of dead human bodies.

(3) An embalming facility license shall be issued only to an embalmer licensed under division (B) of section 4717.05 of the Revised Code, who is actually in charge of the facility.

(D)

(1) The board shall issue a license to operate a crematory facility only for the address at which the crematory facility is located and operated. The license shall be displayed in a conspicuous place within the crematory facility.

(2) The crematory facility shall be adequately equipped and maintained in a clean and sanitary manner. The crematory facility may be located in a funeral home, embalming facility, cemetery building, or other building in which the crematory facility may lawfully operate. If a crematory facility engages in the cremation of animals, the crematory facility shall cremate animals in a cremation chamber that also is not used to cremate dead human bodies or human body parts and shall not cremate animals in a cremation chamber used for the cremation of dead human bodies and human body parts. Cremation chambers that are used for the cremation of dead human bodies or human body parts and cremation chambers used for the cremation of animals may be located in the same area.

(3) A license to operate a crematory facility shall be issued to the person actually in charge of the crematory facility. This section does not require the individual who is actually in charge of the crematory facility to be an embalmer or funeral director licensed under this chapter.

(4) Nothing in this section or rules adopted under section 4717.04 of the Revised Code precludes the establishment and operation of a crematory facility on or adjacent to the property on which a cemetery, funeral home, or embalming facility is located.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998



Section 4717.061 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The board of embalmers and funeral directors shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4717.05, 4717.06, or 4717.10 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4717.062 - [Repealed].

Effective Date: 08-05-1998



Section 4717.07 - Fees.

(A) The board of embalmers and funeral directors shall charge and collect the following fees:

(1) For the initial issuance or biennial renewal of an embalmer's or funeral director's license, one hundred forty dollars;

(2) For the issuance of an embalmer or funeral director registration, twenty-five dollars;

(3) For filing an embalmer or funeral director certificate of apprenticeship, ten dollars;

(4) For the application to take the examination for a license to practice as an embalmer or funeral director, or to retake a section of the examination, thirty-five dollars;

(5) For the initial issuance of a license to operate a funeral home, two hundred fifty dollars and biennial renewal of a license to operate a funeral home, two hundred fifty dollars;

(6) For the reinstatement of a lapsed embalmer's or funeral director's license, the renewal fee prescribed in division (A)(1) of this section plus fifty dollars for each month or portion of a month the license is lapsed until reinstatement;

(7) For the reinstatement of a lapsed license to operate a funeral home, the renewal fee prescribed in division (A)(5) of this section plus fifty dollars for each month or portion of a month the license is lapsed until reinstatement;

(8) For the initial issuance of a license to operate an embalming facility, two hundred dollars and biennial renewal of a license to operate an embalming facility, two hundred dollars;

(9) For the reinstatement of a lapsed license to operate an embalming facility, the renewal fee prescribed in division (A)(8) of this section plus fifty dollars for each month or portion of a month the license is lapsed until reinstatement;

(10) For the initial issuance of a license to operate a crematory facility, two hundred dollars and biennial renewal of a license to operate a crematory facility, two hundred dollars;

(11) For the reinstatement of a lapsed license to operate a crematory facility, the renewal fee prescribed in division (A)(10) of this section plus fifty dollars for each month or portion of a month the license is lapsed until reinstatement;

(12) For the issuance of a duplicate of a license issued under this chapter, four dollars.

(B) In addition to the fees set forth in division (A) of this section, an applicant shall pay the examination fee assessed by any examining agency the board uses for any section of an examination required under this chapter.

(C) Subject to the approval of the controlling board, the board of embalmers and funeral directors may establish fees in excess of the amounts set forth in this section, provided that these fees do not exceed the amounts set forth in this section by more than fifty per cent.

Effective Date: 09-29-2003; 2007 HB119 09-29-2007



Section 4717.071 - [Repealed].

Effective Date: 08-05-1998



Section 4717.08 - Renewals.

(A) Every license issued under this chapter expires on the last day of December of each even-numbered year and shall be renewed on or before that date according to the standard license renewal procedure set forth in Chapter 4745. of the Revised Code. Licenses not renewed by the last day of December of each even-numbered year are lapsed.

(B) A holder of a lapsed license to operate a funeral home, license to operate an embalming facility, or license to operate a crematory facility may reinstate the license with the board by paying the lapsed license fee established under section 4717.07 of the Revised Code.

(C) A holder of a lapsed embalmer's or funeral director's license may reinstate the license with the board by paying the lapsed license fee established under section 4717.07 of the Revised Code, except that if the license is lapsed for more than one hundred eighty days after its expiration date, the holder also shall take and pass the Ohio laws examination for each license as a condition for reinstatement.

Effective Date: 09-05-2001



Section 4717.081 to 4717.083 - [Repealed].

Effective Date: 08-05-1998



Section 4717.09 - Continuing education.

(A) Every two years, licensed embalmers and funeral directors shall attend between twelve and thirty hours of educational programs as a condition for renewal of their licenses. The board of embalmers and funeral directors shall adopt rules governing the administration and enforcement of the continuing education requirements of this section. The board may contract with a professional organization or association or other third party to assist it in performing functions necessary to administer and enforce the continuing education requirements of this section. A professional organization or association or other third party with whom the board so contracts may charge a reasonable fee for performing these functions to licensees or to the persons who provide continuing education programs.

(B) A person holding both an embalmer's license and a funeral director's license need meet only the continuing education requirements established by the board for one or the other of those licenses in order to satisfy the requirement of division (A) of this section.

(C) The board shall not renew the license of a licensee who fails to meet the continuing education requirements of this section and who has not been granted a waiver or exemption under division (D) or (E) of this section.

(D) Any licensee who fails to meet the continuing education requirements of this section because of undue hardship or disability, or who is not actively engaged in the practice of funeral directing or embalming in this state, may apply to the board for a waiver or an exemption.

(E) A licensee who has been an embalmer or a funeral director for not less than fifty years and is not actually in charge of an embalming facility or a manager or actually in charge of and ultimately responsible for a funeral home may apply to the board for an exemption.

(F) The board shall determine, by rule, the procedures for applying for a waiver or an exemption from continuing education requirements under this section and under what conditions a waiver or an exemption may be granted.

Effective Date: 09-26-2003



Section 4717.10 - Reciprocity; courtesy cards.

(A) The board of embalmers and funeral directors may recognize licenses issued to embalmers and funeral directors by other states, and upon presentation of such licenses, may issue to the holder an embalmer's or funeral director's license under this chapter. The board shall charge the same fee as prescribed in section 4717.07 of the Revised Code to issue or renew such an embalmer's or funeral director's license. Such licenses shall be renewed annually as provided in section 4717.08 of the Revised Code. The board shall not issue a license to any person under this section unless the applicant proves that the applicant, in the state in which the applicant is licensed, has complied with requirements substantially equal to those established in section 4717.05 of the Revised Code.

(B) The board of embalmers and funeral directors may issue courtesy cards. A courtesy cardholder shall be authorized to undertake both the following acts in this state:

(1) Prepare and complete those sections of a death certificate and other permits needed for disposition of deceased human remains in this state and sign and file such death certificates and permits;

(2) Supervise and conduct funeral ceremonies and interments in this state.

(C) The board of embalmers and funeral directors may determine under what conditions a courtesy card may be issued to funeral directors in bordering states after taking into account whether and under what conditions and fees such border states issue similar courtesy cards to funeral directors licensed in this state. Applicants for courtesy cards shall apply on forms prescribed by the board, pay an annual fee set by the board for initial applications and renewals, and adhere to such other requirements imposed by the board on courtesy cardholders.

(D) No courtesy cardholder shall be authorized to undertake any of the following activities in this state:

(1) Arranging funerals or disposition services with members of the public in this state;

(2) Be employed by or under contract to a funeral home licensed in this state to perform funeral services in this state;

(3) Advertise funeral or disposition services in this state;

(4) Enter into or execute funeral or disposition contracts in this state;

(5) Prepare or embalm deceased human remains in this state;

(6) Arrange for or carry out the disinterment of human remains in this state.

(E) As used in this section, "courtesy card" means a special permit that may be issued to a funeral director licensed in a state that borders this state and who does not hold a funeral director's license under this chapter.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998



Section 4717.11 - Change of location or ownership of facility.

(A) A person who is licensed to operate a funeral home shall obtain a new license upon any change in location of the funeral home or any change in ownership of the funeral business that owns the funeral home that results in a majority of the ownership of the funeral business being held by one or more persons who solely or in combination with others did not own a majority of the funeral business immediately prior to the change in ownership. The person licensed to operate the funeral home shall surrender the current license to the board within thirty days after any such change occurs. If a funeral home is sold, the new funeral director who will be actually in charge and ultimately responsible for the funeral home shall apply for a license within thirty days after the date of the closing of the purchase of the funeral home. Upon the filing of an application for a funeral home license by a licensed funeral director, the funeral home may continue to operate until the board denies the funeral home's application.

(B) When the funeral director who is licensed to operate a funeral home ceases to operate the home because of death, resignation, employment termination, sale of the funeral home, or any other reason, the funeral home may continue to operate under that person's name, provided that the name of the new person licensed to operate the funeral home is added to the license within twenty-four months after the previous license holder dies or otherwise ceases to operate the funeral home. The new licensee shall meet the requirements of section 4717.06 of the Revised Code.

(C) A person who is licensed to operate an embalming facility shall obtain a new license upon any change in location of the embalming facility or any change in ownership of the business entity that owns the embalming facility that results in a majority of the ownership of the business entity being held by one or more persons who solely or in combination with others did not own a majority of the business entity immediately prior to the change in ownership. The person licensed to operate the facility shall surrender the current license to the board within thirty days after any such change occurs.

(D) A person who is licensed to operate a crematory facility shall obtain a new license upon any change in location of the crematory facility or any change in ownership of the business entity operating the facility that results in a majority of the ownership of the business entity being held by one or more persons who solely or in combination with others did not own a majority of the business entity immediately prior to the change in ownership. The person licensed to operate the crematory facility shall surrender the current license to the board within thirty days after any such change occurs.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998



Section 4717.12 - Exemptions.

(A) The following persons are exempt from the provisions of this chapter:

(1) An officer or employee of the department of health or any board of health, who, in compliance with rules or orders of the department of health or board of health, is preparing the body of a person whose death was caused by a virulent communicable disease;

(2) An officer, employee, or licensed physician of a medical college, when any of these are acting on behalf of a medical college;

(3) Any person carrying out sections 1713.34 to 1713.39 of the Revised Code, prescribing the conditions under which the bodies of indigent persons are held subject for anatomical study;

(4) Any person licensed in another state as a funeral director or embalmer who is assisting a funeral director or embalmer licensed under this chapter during a disaster or an emergency in the state that has been declared by this state or a political subdivision.

(B) This chapter does not prevent or interfere with any of the following:

(1) The ceremonies, customs, religious rights, or religion of any people, denomination, or sect;

(2) Any religious denomination or sect, or any body composed of members of a denomination;

(3) Any church or synagogue committee in preparing dead human bodies for burial;

(4) The conducting of funerals and the burial of dead human bodies in accordance with the ceremonies or rights described in division (B) of this section without the use, employment, or supervision of a licensed embalmer or funeral director, except when the body is that of a person whose death was caused by a virulent communicable disease, in which case the rules of the department of health or board of health having territorial jurisdiction shall apply.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998



Section 4717.13 - Prohibited conduct.

(A) No person shall do any of the following:

(1) Engage in the business or profession of funeral directing unless the person is licensed as a funeral director under this chapter, is certified as an apprentice funeral director in accordance with rules adopted under section 4717.04 of the Revised Code and is assisting a funeral director licensed under this chapter, or is a student in a college of mortuary sciences approved by the board and is under the direct supervision of a funeral director licensed by the board;

(2) Engage in embalming unless the person is licensed as an embalmer under this chapter, is certified as an apprentice embalmer in accordance with rules adopted under section 4717.04 of the Revised Code and is assisting an embalmer licensed under this chapter, or is a student in a college of mortuary science approved by the board and is under the direct supervision of an embalmer licensed by the board;

(3) Advertise or otherwise offer to provide or convey the impression that the person provides funeral directing services unless the person is licensed as a funeral director under this chapter and is employed by or under contract to a licensed funeral home and performs funeral directing services for that funeral home in a manner consistent with the advertisement, offering, or conveyance;

(4) Advertise or otherwise offer to provide or convey the impression that the person provides embalming services unless the person is licensed as an embalmer under this chapter and is employed by or under contract to a licensed funeral home or a licensed embalming facility and performs embalming services for the funeral home or embalming facility in a manner consistent with the advertisement, offering, or conveyance;

(5) Operate a funeral home without a license to operate the funeral home issued by the board under this chapter;

(6) Practice the business or profession of funeral directing from any place except from a funeral home that a person is licensed to operate under this chapter;

(7) Practice embalming from any place except from a funeral home or embalming facility that a person is licensed to operate under this chapter;

(8) Operate a crematory or perform cremation without a license to operate the crematory issued under this chapter;

(9) Cremate animals in a cremation chamber in which dead human bodies or body parts are cremated or cremate dead human bodies or human body parts in a cremation chamber in which animals are cremated.

(10) Hold a dead human body, before final disposition, for more than forty-eight hours after the time of death unless the dead human body is embalmed or placed into refrigeration and maintained at a constant temperature of less than forty degrees.

(B) No funeral director or other person in charge of the final disposition of a dead human body shall fail to do one of the following prior to the interment of the body:

(1) Affix to the ankle or wrist of the deceased a tag encased in a durable and long-lasting material that contains the name, date of birth, date of death, and social security number of the deceased;

(2) Place in the casket a capsule containing a tag bearing the information described in division (B)(1) of this section;

(3) If the body was cremated, place in the vessel containing the cremated remains a tag bearing the information described in division (B)(1) of this section.

(C) No person who holds a funeral home license for a funeral home that is closed, or that is owned by a funeral business in which changes in the ownership of the funeral business result in a majority of the ownership of the funeral business being held by one or more persons who solely or in combination with others did not own a majority of the funeral business immediately prior to the change in ownership, shall fail to submit to the board within thirty days after the closing or such a change in ownership of the funeral business owning the funeral home, a clearly enumerated account of all of the following from which the licensee, at the time of the closing or change in ownership of the funeral business and in connection with the funeral home, was to receive payment for providing funeral services, funeral goods, or any combination of those in connection with the funeral or final disposition of a dead human body:

(1) Preneed funeral contracts governed by sections 4717.31 to 4717.38 of the Revised Code;

(2) Life insurance policies or annuities the benefits of which are payable to the provider of funeral or burial goods or services;

(3) Accounts at banks or savings banks insured by the federal deposit insurance corporation, savings and loan associations insured by the federal savings and loan insurance corporation or the Ohio deposit guarantee fund, or credit unions insured by the national credit union administration or a credit union share guaranty corporation organized under Chapter 1761. of the Revised Code that are payable upon the death of the person for whose benefit deposits into the accounts were made.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 09-29-1999; 2008 SB129 07-06-2009



Section 4717.14 - Discplinary actions.

(A) The board of embalmers and funeral directors may refuse to grant or renew, or may suspend or revoke, any license issued under this chapter or may require the holder of a license to take corrective action courses for any of the following reasons:

(1) The license was obtained by fraud or misrepresentation either in the application or in passing the examination.

(2) The applicant or licensee has been convicted of or has pleaded guilty to a felony or of any crime involving moral turpitude.

(3) The applicant or licensee has purposely violated any provision of sections 4717.01 to 4717.15 or a rule adopted under any of those sections; division (A) or (B) of section 4717.23; division (B)(1) or (2), (C)(1) or (2), (D), (E), or (F)(1) or (2), or divisions (H) to (K) of section 4717.26; division (D)(1) of section 4717.27; or divisions (A) to (C) of section 4717.28 of the Revised Code; any rule or order of the department of health or a board of health of a health district governing the disposition of dead human bodies; or any other rule or order applicable to the applicant or licensee.

(4) The applicant or licensee has committed immoral or unprofessional conduct.

(5) The applicant or licensee knowingly permitted an unlicensed person, other than a person serving an apprenticeship, to engage in the profession or business of embalming or funeral directing under the applicant's or licensee's supervision.

(6) The applicant or licensee has been habitually intoxicated, or is addicted to the use of morphine, cocaine, or other habit-forming or illegal drugs.

(7) The applicant or licensee has refused to promptly submit the custody of a dead human body upon the express order of the person legally entitled to the body.

(8) The licensee loaned the licensee's own license, or the applicant or licensee borrowed or used the license of another person, or knowingly aided or abetted the granting of an improper license.

(9) The applicant or licensee transferred a license to operate a funeral home, embalming facility, or crematory from one owner or operator to another, or from one location to another, without notifying the board.

(10) The applicant or licensee misled the public by using false or deceptive advertising.

(B)

(1) The board of embalmers and funeral directors shall refuse to grant or renew, or shall suspend or revoke, an embalmer's, funeral director's, funeral home, or embalming facility license only in accordance with Chapter 119. of the Revised Code.

(2) The board shall send to the crematory review board written notice that it proposes to refuse to issue or renew, or proposes to suspend or revoke, a license to operate a crematory facility. If, after the conclusion of the adjudicatory hearing on the matter conducted under division (E) of section 4717.03 of the Revised Code, the board of embalmers and funeral directors finds that any of the circumstances described in divisions (A)(1) to (10) of this section apply to the person named in its proposed action, the board may issue a final order under division (E) of section 4717.03 of the Revised Code refusing to issue or renew, or suspending or revoking, the person's license to operate a crematory facility.

(C) If the board of embalmers and funeral directors determines that there is clear and convincing evidence that any of the circumstances described in divisions (A)(1) to (10) of this section apply to the holder of a license issued under this chapter and that the licensee's continued practice presents a danger of immediate and serious harm to the public, the board may suspend the licensee's license without a prior adjudicatory hearing. The executive director of the board shall prepare written allegations for consideration by the board.

The board, after reviewing the written allegations, may suspend a license without a prior hearing.

The board shall issue a written order of suspension by a delivery system or in person in accordance with section 119.07 of the Revised Code. Such an order is not subject to suspension by the court during the pendency of any appeal filed under section 119.12 of the Revised Code. If the holder of an embalmer's, funeral director's, funeral home, or embalming facility license requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the licensee has requested a hearing, unless the board and the licensee agree to a different time for holding the hearing.

Upon issuing a written order of suspension to the holder of a license to operate a crematory facility, the board of embalmers and funeral directors shall send written notice of the issuance of the order to the crematory review board. The crematory review board shall hold an adjudicatory hearing on the order under division (E) of section 4717.03 of the Revised Code within fifteen days, but not earlier than seven days, after the issuance of the order, unless the crematory review board and the licensee agree to a different time for holding the adjudicatory hearing.

Any summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicatory order issued by the board of embalmers and funeral directors pursuant to this division and Chapter 119. of the Revised Code, or division (E) of section 4717.03 of the Revised Code, as applicable, becomes effective. The board of embalmers and funeral directors shall issue its final adjudicatory order within sixty days after the completion of its hearing or, in the case of the summary suspension of a license to operate a crematory facility, within sixty days after completion of the adjudicatory hearing by the crematory review board. A failure to issue the order within that time results in the dissolution of the summary suspension order, but does not invalidate any subsequent final adjudicatory order.

(D) If the board of embalmers and funeral directors suspends or revokes a license held by a funeral director or a funeral home for any reason identified in division (A) of this section, the board may file a complaint with the court of common pleas in the county where the violation occurred requesting appointment of a receiver and the sequestration of the assets of the funeral home that held the suspended or revoked license or the licensed funeral home that employs the funeral director that held the suspended or revoked license. If the court of common pleas is satisfied with the application for a receivership, the court may appoint a receiver.

The board or a receiver may employ and procure whatever assistance or advice is necessary in the receivership or liquidation and distribution of the assets of the funeral home, and, for that purpose, may retain officers or employees of the funeral home as needed. All expenses of the receivership or liquidation shall be paid from the assets of the funeral home and shall be a lien on those assets, and that lien shall be a priority to any other lien.

(E) Any holder of a license issued under this chapter who has pleaded guilty to, has been found by a judge or jury to be guilty of, or has had a judicial finding of eligibility for treatment in lieu of conviction entered against the individual in this state for aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary, or who has pleaded guilty to, has been found by a judge or jury to be guilty of, or has had a judicial finding of eligibility for treatment in lieu of conviction entered against the individual in another jurisdiction for any substantially equivalent criminal offense, is hereby suspended from practice under this chapter by operation of law, and any license issued to the individual under this chapter is hereby suspended by operation of law as of the date of the guilty plea, verdict or finding of guilt, or judicial finding of eligibility for treatment in lieu of conviction, regardless of whether the proceedings are brought in this state or another jurisdiction. The board shall notify the suspended individual of the suspension of the individual's license by the operation of this division by a delivery system or in person in accordance with section 119.07 of the Revised Code. If an individual whose license is suspended under this division fails to make a timely request for an adjudicatory hearing, the board shall enter a final order revoking the license.

(F) No person whose license has been suspended or revoked under or by the operation of this section shall practice embalming or funeral directing or operate a funeral home, embalming facility, or crematory facility until the board has reinstated the person's license.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 04-07-2003; 2008 SB129 07-06-2009



Section 4717.15 - Issuing notice of violation.

(A) The board of embalmers and funeral directors, without the necessity for conducting a prior adjudication hearing, may issue a notice of violation to the holder of an embalmer's, funeral director's, funeral home, or embalming facility license issued under this chapter who the board finds has committed any of the violations described in divisions (A)(9)(a) to (g) of section 4717.04 of the Revised Code. The notice shall set forth the specific violation committed by the licensee and shall be sent by certified mail. The notice shall be accompanied by an order requiring the payment of the appropriate forfeiture prescribed in rules adopted under division (A)(9) of section 4717.04 of the Revised Code and by a notice informing the licensee that the licensee is entitled to an adjudicatory hearing on the notice of violation and order if the licensee requests a hearing and if the board receives the request within thirty days after the mailing of the notice of violation and order. The board shall conduct any such adjudicatory hearing in accordance with Chapter 119. of the Revised Code, except as otherwise provided in this division. A licensee who receives a notice of violation and order under this division shall pay to the executive director of the board the full amount of the forfeiture by certified check within thirty days after the notice of violation and order were mailed to the licensee unless, within that time, the licensee submits a request for an adjudicatory hearing on the notice of violation and order. If such a request for an adjudicatory hearing is timely filed, the licensee need not pay the forfeiture to the executive director until after a final, nonappealable administrative or judicial decision is rendered on the order requiring payment of the forfeiture. If a final nonappealable administrative or judicial decision is rendered affirming the board's order, the licensee shall pay to the executive director of the board the full amount of the forfeiture by certified check within thirty days after notice of the decision was sent to the licensee. A forfeiture is considered to be paid when the licensee's certified check is received by the executive director in Columbus. If the licensee fails to so pay the full amount of the forfeiture to the executive director within that time, the board shall issue an order suspending or revoking the individual's license, as the board considers appropriate.

(B) The board shall send to the crematory review board written notice that it proposes to issue to the holder of a license to operate a crematory facility issued under this chapter a notice of violation and order requiring payment of a forfeiture specified in rules adopted under division (A)(9) of section 4717.04 of the Revised Code. If, after the conclusion of the adjudicatory hearing on the matter conducted under division (E) of section 4717.03 of the Revised Code, the board of embalmers and funeral directors finds that the licensee has committed any of the violations described in divisions (A)(9)(a) to (g) of section 4717.04 of the Revised Code in connection with the operation of a crematory facility or cremation, the board of embalmers and funeral directors may issue a final order under division (E) of section 4717.03 of the Revised Code requiring payment of the appropriate forfeiture specified in rules adopted under division (A)(9) of section 4717.04 of the Revised Code. A licensee who receives such an order shall pay the full amount of the forfeiture to the executive director by certified check within thirty days after the order was sent to the licensee unless, within that time, the licensee files a notice of appeal in accordance with division (E) of section 4717.03 and section 119.12 of the Revised Code. If such a notice of appeal is timely filed, the licensee need not pay the forfeiture to the executive director until after a final, nonappealable judicial decision is rendered in the appeal. If a final, nonappealable judicial decision is rendered affirming the board's order, the licensee shall pay to the executive director the full amount of the forfeiture by certified check within thirty days after notice of the decision was sent to the licensee. A forfeiture is considered paid when the licensee's certified check is received by the executive director in Columbus. If the licensee fails to so pay the full amount of the forfeiture to the executive director within that time, the board shall issue an order suspending or revoking the individual's license, as the board considers appropriate.

Effective Date: 08-05-1998



Section 4717.16 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the board of embalmers and funeral directors shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4717.17 - Designating eye or tissue bank - immunity.

A funeral director acting in good faith is not liable in damages for injury resulting from acting or attempting to act in accordance with sections 2108.01 to 2108.29 of the Revised Code regarding an anatomical gift.

Effective Date: 12-13-2000; 2008 HB529 04-07-2009



Section 4717.18, 4717.19 - [Repealed].

Effective Date: 08-05-1998



Section 4717.20 - Cremation definitions.

As used in sections 4717.20 to 4717.30 of the Revised Code:

(A) "Alternative container" means a receptacle, other than a casket, in which a dead human body or body parts are transported to a crematory facility and placed in the cremation chamber for cremation, and that meets all of the following requirements:

(1) Is composed of readily combustible materials that are suitable for cremation;

(2) May be closed in order to provide a complete covering for the dead human body or body parts;

(3) Is resistant to leakage or spillage;

(4) Is sufficiently rigid to be handled readily;

(5) Provides protection for the health and safety of crematory personnel.

(B) "Authorizing agent" means the person or persons identified in section 4717.21 or 4717.22 of the Revised Code who are entitled to order the cremation of a decedent or body parts and to order the final disposition of the cremated remains of a decedent or body parts.

(C) "Body parts" means limbs or other portions of the anatomy that are removed from a living person for medical purposes during biopsy, treatment, or surgery. "Body parts" also includes dead human bodies that have been donated to science for purposes of medical education or research and any parts of such a dead human body that were removed for those purposes.

(D) "Burial or burial-transit permit" means a burial permit or burial-transit permit issued under section 3705.17 of the Revised Code or the laws of another state that are substantially similar to that section.

(E) "Casket" means a rigid container that is designed for the encasement of a dead human body and that is constructed of wood, metal, or another rigid material, is ornamented and lined with fabric, and may or may not be combustible.

(F) "Temporary container" means a receptacle for cremated remains composed of cardboard, plastic, metal, or another material that can be closed in a manner that prevents the leakage or spillage of the cremated remains and the entrance of foreign material, and that is of sufficient size to hold the cremated remains until they are placed in an urn or scattered.

(G) "Urn" means a receptacle designed to encase cremated remains permanently.

Effective Date: 08-05-1998



Section 4717.21 - Executing antemortem cremation authorization form.

(A) Any person, on an antemortem basis, may serve as the person's own authorizing agent, authorize the person's own cremation, and specify the arrangements for the final disposition of the person's own cremated remains by executing an antemortem cremation authorization form. A guardian, custodian, or other personal representative who is authorized by law or contract to do so on behalf of a person, on an antemortem basis, may authorize the cremation of the person and specify the arrangements for the final disposition of the person's cremated remains by executing an antemortem cremation authorization form on the person's behalf. Any such antemortem cremation authorization form also shall be signed by one witness. The original copy of the executed authorization form shall be sent to the operator of the crematory facility being authorized to conduct the cremation, and a copy shall be retained by the person who executed the authorization form. The person who executed an antemortem cremation authorization form may revoke the authorization at any time by providing written notice of the revocation to the operator of the crematory facility named in the authorization form. The person who executed the authorization form may transfer the authorization to another crematory facility by providing written notice to the operator of the crematory facility named in the original authorization of the revocation of the authorization and, in accordance with this division, executing a new antemortem cremation authorization form authorizing the operator of another crematory facility to conduct the cremation.

(B)

(1) Each antemortem cremation authorization form shall specify the final disposition that is to be made of the cremated remains.

(2) Every antemortem cremation authorization form entered into on or after the effective date of this amendment shall specify the final disposition that is to be made of the remains and shall include a provision in substantially the following form:

NOTICE: Upon the death of the person who is the subject of this antemortem cremation authorization, the person holding the right of disposition under section 2108.70 or 2108.81 of the Revised Code may cancel the cremation arrangements, modify the arrangements for the final disposition of the cremated remains, or make alternative arrangements for the final disposition of the decedent's body. However, the person executing this antemortem cremation authorization is encouraged to state his or her preferences as to the manner of final disposition in a declaration of the right of disposition pursuant to section 2108.72 of the Revised Code, including that the arrangements set forth in this form shall be followed.

(C)

(1) Except as provided in division (C)(2) of this section, when the operator of a crematory facility is in possession of a cremation authorization form that has been executed on an antemortem basis in accordance with this section, the other conditions set forth in division (A) of section 4717.23 of the Revised Code have been met, the crematory facility has possession of the decedent to which the antemortem authorization pertains, and the crematory facility has received payment for the cremation of the decedent and the final disposition of the cremated remains of the decedent or is otherwise assured of payment for those services, the crematory facility shall cremate the decedent as directed and dispose of the cremated remains in accordance with the instructions contained in the antemortem cremation authorization form.

(2) A person with the right of disposition for a decedent under section 2108.70or 2108.81 of the Revised Code who is not disqualified under section 2108.75 of the Revised Code may cancel the arrangements for the decedent's cremation, modify the arrangements for the final disposition of the decedent's cremated remains, or make alternative arrangements for the final disposition of the decedent's body. If a person with the right takes any such action, the operator shall disregard the instructions contained in the antemortem cremation authorization form and follow the instructions of the person with the right.

(D) An antemortem cremation authorization form executed under division (A) of this section does not constitute a contract for conducting the cremation of the person named in the authorization form or for the final disposition of the person's cremated remains. Despite the existence of such an antemortem cremation authorization, a person with the right of disposition for a decedent under section 2108.70 or 2108.81 of the Revised Code may modify, in writing, the arrangements for the final disposition of the cremated remains of the decedent set forth in the authorization form or may cancel the cremation and claim the decedent's body for purposes of making alternative arrangements for the final disposition of the decedent's body. The revocation of an antemortem cremation authorization form executed under division (A) of this section, or the cancellation of the cremation of the person named in the antemortem authorization or modification of the arrangements for the final disposition of the person's cremated remains as authorized by this division, does not affect the validity or enforceability of any contract entered into for the cremation of the person named in the antemortem authorization or for the final disposition of the person's cremated remains.

(E) Nothing in this section applies to any antemortem cremation authorization form executed prior to the effective date of this section. Any cemetery, funeral home, crematory facility, or other party may specify, with the written approval of the person who executed the antemortem authorization, that such an antemortem authorization is subject to sections 4717.21 to 4717.30 of the Revised Code.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998; 10-12-2006



Section 4717.22 - Authorizing agents for cremation.

(A) The person who has the right of disposition under section 2108.70 or 2108.81 of the Revised Code may serve as an authorizing agent for the cremation of a dead human body, including, without limitation, a dead human body that was donated to science for purposes of medical education or research.

(B) If body parts were removed from a living person, the person from whom the body parts were removed or the person who has the right of disposition under section 2108.70 or 2108.81 of the Revised Code may serve as the authorizing agent for the cremation of the body parts.

(C) If body parts were removed from a decedent whose body was donated to science for purposes of medical education or research, the person who has the right of disposition under section 2108.70 or 2108.81 of the Revised Code may serve as the authorizing agent for the cremation of the body parts. In the absence of any action by the person with the right of disposition with respect to the cremation of such body parts, the medical education or research facility to which the decedent's body was donated may serve as the authorizing agent for the cremation of such parts.

Effective Date: 08-05-1998; 10-12-2006



Section 4717.23 - Prohibited acts by operator of facility prior to cremation.

(A) No operator of a crematory facility shall cremate or allow the cremation at a crematory facility the operator is licensed to operate under this chapter of a dead human body, other than one that was donated to science for purposes of medical education or research, until all of the following have occurred:

(1) A period of at least twenty-four hours has elapsed since the decedent's death as indicated on a complete, nonprovisional death certificate filed under section 3705.16 of the Revised Code or under the laws of another state that are substantially equivalent to that section, unless, if the decedent died from a virulent communicable disease, the department of health or board of health having territorial jurisdiction where the death of the decedent occurred requires by rule or order the cremation to occur prior to the end of that period;

(2) The operator has received a burial or burial-transit permit that authorizes the cremation of the decedent;

(3) The operator has received a completed cremation authorization form executed pursuant to section 4717.21 or 4717.24 of the Revised Code, as applicable, that authorizes the cremation of the decedent. A blank cremation authorization form shall be provided by the operator and shall comply with section 4717.24 of the Revised Code and, if applicable, section 4717.21 of the Revised Code.

(4) The operator has received any other documentation required by this state or a political subdivision of this state.

(B) No operator of a crematory facility shall cremate or allow the cremation of any body parts, including, without limitation, dead human bodies that were donated to science for purposes of medical research or education, at a crematory facility the operator is licensed to operate in this state until both of the following have occurred:

(1) The operator has received a completed cremation authorization form executed pursuant to section 4717.25 of the Revised Code or, if the decedent has executed an antemortem cremation authorization form in accordance with section 4717.21 of the Revised Code and has donated the decedent's body to science for purposes of medical education or research, such an antemortem cremation authorization form;

(2) The operator has received any other documentation required by this state or a political subdivision of this state.

Effective Date: 08-05-1998



Section 4717.24 - Cremation authorization form.

(A) A cremation authorization form authorizing the cremation of a dead human body, other than one that was donated to science for purposes of medical education or research, shall include at least all of the following information and statements:

(1) A statement that the decedent has been identified in accordance with division (B) of this section;

(2) The name of the funeral director or other individual who obtained the burial or burial-transit permit authorizing the cremation of the decedent;

(3) The name of the authorizing agent and the relationship of the authorizing agent to the decedent;

(4) A statement that the authorizing agent in fact has the right to authorize cremation of the decedent and that the authorizing agent does not have actual knowledge of the existence of any living person who has a superior priority right to act as the authorizing agent under section 4717.22 of the Revised Code. If the person executing the cremation authorization form knows of another living person who has such a superior priority right, the authorization form shall include a statement indicating that the person executing the authorization form has made reasonable efforts to contact the person having the superior priority right and has been unable to do so and that the person executing the authorization form has no reason to believe that the person having the superior priority right would object to the cremation of the decedent.

(5) A statement of whether the authorizing agent has actual knowledge of the presence in the decedent of a pacemaker, defibrillator, or any other mechanical or radioactive device or implant that poses a hazard to the health or safety of personnel performing the cremation;

(6) A statement indicating the crematory facility is to cremate the casket or alternative container in which the decedent was delivered to or accepted by the crematory facility;

(7) A statement of whether the crematory facility is authorized to simultaneously cremate the decedent in the same cremation chamber with one or more other decedents who were related to the decedent named in the cremation authorization form by consanguinity or affinity or who, at any time during the one-year period preceding the decedent's death, lived with the decedent in a common law marital relationship or otherwise cohabited with the decedent. A cremation authorization form executed under this section shall not authorize the simultaneous cremation of a decedent in the same cremation chamber with one or more other decedents except under the circumstances described in the immediately preceding sentence.

(8) The names of any persons designated by the authorizing agent to be present in the holding facility or cremation room prior to or during the cremation of the decedent or during the removal of the cremated remains from the cremation chamber;

(9) The authorization for the crematory facility to cremate the decedent and to process or pulverize the cremated remains as is the practice at the particular crematory facility;

(10) A statement of whether it is the crematory facility's practice to return all of the residue removed from the cremation chamber following the cremation or to separate and remove foreign matter from the residue before returning the cremated remains to the authorizing agent or the person designated on the authorization form to receive the cremated remains pursuant to division (A)(11) of this section;

(11) The name of the person who is to receive the cremated remains of the decedent from the crematory facility;

(12) The manner in which the final disposition of the cremated remains of the decedent is to occur, if known. If the cremation authorization form does not specify the manner of the final disposition of the cremated remains, it shall indicate that the cremated remains will be held by the crematory facility for thirty days after the cremation, unless, prior to the end of that period, they are picked up from the crematory facility by the person designated on the cremation authorization form to receive them, the authorizing agent, or, if applicable, the funeral director who obtained the burial or burial-transit permit for the decedent, or are delivered or shipped by the operator of the crematory facility to one of those persons. The authorization form shall indicate that if no instructions for the final disposition are provided on the authorization form and that if no arrangements for final disposition have been made within the thirty-day period, the crematory facility may return the cremated remains to the authorizing agent. The authorization form shall further indicate that if no arrangements for the final disposition of the cremated remains have been made within sixty days after the completion of the cremation and if the authorizing agent has not picked them up or caused them to be picked up within that period, the operator may dispose of them in accordance with division (C) of section 4717.27 of the Revised Code.

(13) A listing of the items of value to be delivered to the crematory facility along with the dead human body, if any, and instructions regarding how those items are to be handled;

(14) A statement of whether the authorizing agent has made arrangements for any type of viewing of the decedent or for a service with the decedent present prior to the cremation and, if so, the date, time, and place of the service;

(15) A statement of whether the crematory facility may proceed with the cremation at any time after the conditions set forth in division (A) of section 4717.23 of the Revised Code have been met and the decedent has been received at the facility;

(16) The certification of the authorizing agent to the effect that all of the information and statements contained in the authorization form are accurate;

(17) The signature of the authorizing agent and the signature of at least one witness who observed the authorizing agent execute the cremation authorization form.

(B) In making the identification of the decedent required by division (A)(1) of this section, the funeral home arranging the cremation shall require the authorizing agent or the agent's appointed representative to visually identify the decedent's remains or a photograph or other visual image of the remains. If identification is by photograph or other visual image, the authorizing agent or representative shall sign the photograph or other visual image. If visual identification is not feasible, other positive identification of the decedent may be used including, but not limited to, reliance upon an identification made through the coroner's office or identification of photographs or other visual images of scars, tattoos, or physical deformities taken from the decedent's remains.

(C) An authorizing agent who is not available to execute a cremation authorization form in person may designate another individual to serve as the authorizing agent by providing to the operator of the crematory facility where the cremation is to occur a written designation, acknowledged before a notary public or other person authorized to administer oaths, authorizing that other individual to serve as the authorizing agent, or by sending to the operator a facsimile transmission of the written designation that has been so acknowledged. Any such written designation shall contain the name of the decedent, the name and address of the authorizing agent, the relationship of the authorizing agent to the decedent, and the name and address of the individual who is being designated to serve as the authorizing agent. Upon receiving such a written designation or a facsimile transmission of such a written designation, the operator shall permit the individual named in the written designation to serve as the authorizing agent and to execute the cremation authorization form authorizing the cremation of the decedent named in the written designation.

(D) An authorizing agent who signs a cremation authorization form under this section is hereby deemed to warrant the accuracy of the information and statements contained in such authorization form, including the identification of the decedent and the agent's authority to authorize the cremation. A funeral home and its employees are not responsible for verifying the accuracy of any information or statements the authorizing agent made on the authorization form, unless the funeral home or its employees have actual knowledge to the contrary regarding any such information or statement. When delivering the decedent's remains to a crematory facility or in carrying out the disposition in its own facility, the funeral home is responsible for having the decedent identified pursuant to division (B) of this section and carrying out the obligations imposed on the funeral home by division (B) of section 4717.29 of the Revised Code.

(E) At any time after executing a cremation authorization form and prior to the beginning of the cremation process, the authorizing agent who executed the cremation authorization form under division (A) or (C) of this section may, in writing, modify the arrangements for the final disposition of the cremated remains of the decedent set forth in the authorization form or may, in writing, revoke the authorization, cancel the cremation, and claim the decedent's body for purposes of making alternative arrangements for the final disposition of the decedent's body. The operator of a crematory facility shall cancel the cremation if the operator receives such a revocation before beginning the cremation.

(F) A cremation authorization form executed under this section does not constitute a contract for conducting the cremation of the decedent named in the authorization form or for the final disposition of the cremated remains of the decedent. The revocation of a cremation authorization form or modification of the arrangements for the final disposition of the cremated remains of the decedent pursuant to division (E) of this section does not affect the validity or enforceability of any contract for the cremation of the decedent named in the authorization form or for the final disposition of the cremated remains of the decedent.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998



Section 4717.25 - Body or parts donated to science.

(A) A cremation authorization form authorizing the cremation of any body parts, including, without limitation, dead human bodies that were donated to science for purposes of medical education or research shall include at least all of the following information and statements, as applicable:

(1) The identity of the decedent whose body was donated to science for purposes of medical education or research or the identity of the living person or such a decedent from whom the body parts were removed;

(2) The name of the authorizing agent and the relationship of the authorizing agent to the decedent or the living person from whom the body parts were removed;

(3) A statement that the authorizing agent in fact has the right to authorize the cremation of the decedent or the body parts removed from the decedent or living person and a description of the basis of the person's right to execute the cremation authorization form;

(4) A statement of whether the crematory facility is authorized to simultaneously cremate the decedent or body parts removed from the decedent or living person with one or more other decedents whose bodies were donated to science for purposes of medical education or research or with body parts removed from one or more other decedents or living persons;

(5) The authorization for the crematory facility to cremate the decedent or body parts removed from the decedent or living person and to process or pulverize the cremated remains as is the practice at the particular crematory facility;

(6) A statement of whether it is the crematory facility's practice to return all of the residue removed from the cremation chamber following the cremation or to separate and remove foreign matter from the residue before returning the cremated remains to the authorizing agent or the authorizing agent's designee;

(7) The name of the person who is to receive the cremated remains from the crematory facility;

(8) The manner in which the final disposition of the cremated remains is to occur, if known. If the cremation authorization form does not specify the manner of the final disposition of the cremated remains, it shall indicate that the cremated remains will be held by the crematory facility for thirty days after the cremation, unless, prior to the end of that period, they are picked up from the crematory facility by the person designated on the authorization form to receive them or by the authorizing agent, or are delivered or shipped by the operator of the crematory facility to one of those persons. The authorization form shall indicate that if no instructions for the final disposition of the cremated remains are provided on the authorization form and that if no arrangements for final disposition have been made within the thirty-day period, the crematory facility may return the cremated remains to the authorizing agent. The authorization form shall further indicate that if no arrangements for the final disposition of the cremated remains have been made within sixty days after the cremation and if the authorizing agent or person designated on the authorization form to receive the cremated remains has not picked them up or caused them to be picked up within that period, the operator may dispose of them in accordance with division (C)(1) or (2) of section 4717.27 of the Revised Code.

(9) The certification of the authorizing agent to the effect that all of the information and statements contained in the authorization form are accurate.

(B) An authorizing agent who signs a cremation authorization form under this section is hereby deemed to warrant the accuracy of the information and statements contained in the authorization form, including the person's authority to authorize the cremation.

(C) At any time after executing a cremation authorization form and prior to the beginning of the cremation process, an authorizing agent who executed a cremation authorization form under this section may, in writing, revoke the authorization, cancel the cremation, and claim the decedent's body or the body parts for purposes of making alternative arrangements for the final disposition of the decedent's body or the body parts. The operator of a crematory facility shall cancel the cremation if the operator receives such a revocation before beginning the cremation.

(D) A cremation authorization form executed under this section does not constitute a contract for conducting the cremation of the decedent named in the authorization form or body parts removed from the decedent or living person named in the form or for the final disposition of the cremated remains of the decedent or body parts. The revocation of a cremation authorization form or modification of the arrangements for the final disposition of the cremated remains of the decedent or the body parts pursuant to division (C) of this section does not affect the validity or enforceability of any contract for the cremation of the decedent named in the authorization form, the cremation of body parts from the decedent or living person named in the authorization form, or the final disposition of the cremated remains of the decedent or body parts.

Effective Date: 08-05-1998



Section 4717.26 - Procedure for cremation.

(A) The operator of a crematory facility may schedule the time for the cremation of a dead human body to occur at the operator's own convenience at any time after the conditions set forth in division (A) or (B) of section 4717.23 of the Revised Code, as applicable, have been met and the decedent or body parts have been delivered to the facility, unless, in the case of a dead human body, the operator has received specific instructions to the contrary on the cremation authorization form authorizing the cremation of the decedent executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code. The operator of a crematory facility becomes responsible for a dead human body or body parts when the body or body parts have been delivered to or accepted by the facility or an employee or agent of the facility.

(B) No operator of a crematory facility shall fail to do either of the following:

(1) Upon receipt at the crematory facility of any dead human body that has not been embalmed, and subject to the prohibition set forth in division (C)(1) of this section, place the body in a holding or refrigerated facility at the crematory facility and keep the body in the holding or refrigerated facility until near the time the cremation process commences or until the body is held at the facility for eight hours or longer. If the body is held for eight hours or longer, place the body in a refrigerated facility at the crematory facility and keep the body in the refrigerated facility until near the time the cremation process commences;

(2) Upon receipt of any dead human body that has been embalmed, place the body in a holding facility at the crematory facility and keep the body in the holding facility until the cremation process commences.

(C) No operator of a crematory facility shall do either of the following, unless the instructions contained in the cremation authorization form authorizing the cremation of the decedent executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code specifically provide otherwise:

(1) Remove any dead human body from the casket or alternative container in which the body was delivered to or accepted by the crematory facility;

(2) Fail to cremate the casket or alternative container in which the body was delivered or accepted, in its entirety with the body.

(D) No operator of a crematory facility shall simultaneously cremate more than one decedent or body parts removed from more than one decedent or living person in the same cremation chamber unless the cremation authorization forms executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code authorizing the cremation of each of the decedents or body parts removed from each decedent or living person specifically authorize such a simultaneous cremation. This division does not prohibit the use of cremation equipment that contains more than one cremation chamber.

(E) No operator of a crematory facility shall permit any persons other than employees of the crematory facility, the authorizing agent for the cremation of the decedent who is to be, is being, or was cremated, persons designated to be present at the cremation of the decedent on the cremation authorization form executed under section 4717.21 or 4717.24 of the Revised Code, and persons authorized by the individual who is actually in charge of the crematory facility, to be present in the holding facility or cremation room while any dead human bodies or body parts are being held there prior to cremation or are being cremated or while any cremated remains are being removed from the cremation chamber.

(F)

(1) No operator of a crematory facility shall remove any dental gold, body parts, organs, or other items of value from a dead human body prior to the cremation or from the cremated remains after cremation unless the cremation authorization form authorizing the cremation of the decedent executed under section 4717.21 or 4717.24 of the Revised Code specifically authorizes the removal thereof.

(2) No operator of a crematory facility that removes any dental gold, body parts, organs, or other items from a dead human body or assists in such removal shall charge a fee for doing so that exceeds the actual cost to the crematory facility for performing or assisting in the removal.

(G) Upon the completion of each cremation, the operator of a crematory facility shall remove from the cremation chamber all of the cremation residue that is practicably recoverable. If the cremation authorization form executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code specifies that the cremated remains are to be placed in an urn, the operator shall place them in the type of urn specified on the authorization form. If the authorization form does not specify that the cremated remains are to be placed in an urn, the operator shall place them in a temporary container. If not all of the recovered cremated remains will fit in the urn selected or the temporary container, the operator shall place the remainder in a separate temporary container, and the cremated remains placed in the separate temporary container shall be delivered, released, or disposed of along with those in the urn or other temporary container. Nothing in this section requires an operator of a crematory facility to recover any specified quantity or quality of cremated remains upon the completion of a cremation, but only requires an operator to recover from the cremation chamber all of the cremation residue that is practically recoverable.

(H) No operator of a crematory facility shall knowingly represent to an authorizing agent or a designee of an authorizing agent that an urn or temporary container contains the recovered cremated remains of a specific decedent or of body parts removed from a specific decedent or living person when it does not. This division does not prohibit the making of such a representation because of the presence in the recovered cremated remains of de minimus amounts of the cremated remains of another decedent or of body parts removed from another decedent or living person that were not practicably recoverable and that remained in the cremation chamber after the cremated remains from previous cremations were removed.

(I) No operator of a crematory facility or funeral director shall ship or cause to be shipped any cremated remains by a class or method of mail, common carrier service, or delivery service that does not have an internal system for tracing the location of the cremated remains during shipment and that does not require a signed receipt from the person accepting delivery of the cremated remains.

(J) No operator of a crematory facility shall fail to establish and maintain a system for accurately identifying each dead human body in the facility's possession, and for identifying each decedent or living person from which body parts in the facility's possession were removed, throughout all phases of the holding and cremation process.

(K) No operator of a crematory facility shall knowingly use or allow the use of the same cremation chamber for the cremation of dead human bodies, or human body parts, and animals.

Effective Date: 08-05-1998



Section 4717.27 - Disposing of cremated remains.

(A) The authorizing agent who executed the cremation authorization form authorizing the cremation of a decedent under section 4717.24 of the Revised Code or the cremation of body parts under section 4717.25 of the Revised Code is ultimately responsible for the final disposition of the cremated remains of the decedent or body parts.

(B) If the cremation authorization form does not contain instructions for the final disposition of the cremated remains of the decedent or body parts, if no arrangements for the disposition of the cremated remains are made within thirty days after the completion of the cremation, and if the cremated remains have not been picked up within that thirty-day period by the person designated to receive them on the authorization form or, in the absence of such a designated person, by the authorizing agent, the operator of the crematory facility or the funeral home holding the unclaimed cremated remains, at the end of that thirty-day period, may release or deliver them in person to, or cause their delivery by a method described in division (I) of section 4717.26 of the Revised Code that is acceptable under that division to, the person designated to receive them on the cremation authorization form or, if no person has been so designated, to the authorizing agent.

(C)

(1) If the cremation authorization form does not contain instructions for the final disposition of the cremated remains of the decedent or body parts, if no arrangements for the final disposition of the cremated remains are made within sixty days after the completion of the cremation, and if the cremated remains have not been picked up by the person designated on the authorization form to receive them or, in the absence of such a designated person, by the authorizing agent, the operator of the crematory facility or the funeral home holding the unclaimed cremated remains may dispose of the cremated remains in a grave, crypt, or niche at any time after the end of that sixty-day period.

(2) If the cremation authorization form specifies the manner of the final disposition of the cremated remains, or if within sixty days after the completion of the cremation the authorizing agent makes arrangements for the final disposition of the cremated remains, and if either the arrangements have not been carried out within that sixty-day period because of the inaction of a party other than the operator of the crematory facility or the funeral home holding the unclaimed cremated remains, or the authorizing agent fails to pick up the cremated remains within that sixty-day period, the operator of the crematory facility or the funeral home holding the unclaimed cremated remains may dispose of the cremated remains in a grave, crypt, or niche at any time after the end of that period.

(3) If cremated remains of a decedent who was eighteen years or older at the time of death are unclaimed under divisions (C)(1) and (2) of this section, the operator of the crematory facility or the funeral home holding the cremated remains shall, before disposing of the unclaimed cremated remains, notify the secretary of the United States department of veterans affairs of the name of, and other identifying information related to, the decedent. If, within sixty days of the notification, the secretary of the department of veterans affairs notifies the crematory facility or funeral home that the decedent was a veteran who is eligible for burial in a national cemetery under the control of the national cemetery administration and that the secretary agrees to provide for the cost of the transportation and burial of the unclaimed cremated remains in a national cemetery, the crematory facility or funeral home shall follow the directions of the secretary and arrange for the burial of the unclaimed remains in the national cemetery at the secretary's expense. If the secretary does not assume the right to direct the burial of the unclaimed remains within sixty days of the notification by the crematory facility or funeral home, the crematory facility or funeral home may carry out the disposition of the unclaimed remains under divisions (C)(1) and (2) of this section.

(4) When cremated remains are disposed of in accordance with division (C)(1) or (2) of this section, the authorizing agent who executed the cremation authorization form authorizing the cremation of the decedent or body parts under section 4717.24 or 4717.25 of the Revised Code is liable to the operator of the crematory facility or the funeral home for the cost of the final disposition, which cost shall not exceed the reasonable cost for disposing of the cremated remains in a common grave or crypt in the county where the cremated remains were buried or placed in a crypt or niche.

(D)

(1) Except as provided in division (D)(2) of this section, no person shall do either of the following:

(a) Dispose of the cremated remains of a dead human body or body parts in such a manner or in such a location that the cremated remains are commingled with those of another decedent or body parts removed from another decedent or living person;

(b) Place the cremated remains of more than one decedent or of body parts removed from more than one decedent or living person in the same urn or temporary container.

(2) Division (D)(1) of this section does not prohibit any of the following:

(a) The scattering of cremated remains at sea or by air or in a dedicated area at a cemetery used exclusively for the scattering on the ground of the cremated remains of dead human bodies or body parts.

(b) The commingling of the cremated remains of more than one decedent or of body parts removed from more than one decedent or living person or the placement in the same urn or temporary container of the cremated remains of more than one decedent or of body parts removed from more than one decedent or living person when each authorizing agent who executed the cremation authorization form authorizing the cremation of each of the decedents or body parts removed from each of the decedents or living persons under section 4717.21, 4717.24, or 4717.25 of the Revised Code authorized the commingling of the cremated remains or the placement of the cremated remains in the same urn or temporary container on the authorization form.

(c) The commingling, by the individual designated on the cremation authorization form authorizing the cremation of the decedent or body parts to receive the cremated remains, other than a funeral director or employee of a cemetery, or by the authorizing agent who executed the cremation authorization form, after receipt of the cremated remains, of the cremated remains with those of another decedent or of body parts removed from another decedent or living person or the placing of them by any such person in the same urn or temporary container with those of another decedent or of body parts removed from another decedent or living person.

Amended by 128th General AssemblyFile No.28,SB 147, §1, eff. 7/2/2010.

Effective Date: 08-05-1998



Section 4717.28 - Records.

(A) No operator of a crematory facility shall fail to ensure that a written receipt is provided to the person who delivers a dead human body or body parts to the facility for cremation. If the dead human body is other than one that was donated to science for purposes of medical education or research, the receipt shall be signed by both a representative of the crematory facility and the person who delivered the decedent to the crematory facility and shall indicate the name of the decedent; the date and time of delivery; the type of casket or alternative container in which the decedent was delivered to the facility; the name of the person who delivered the decedent to the facility; if applicable, the name of the funeral home or other establishment with whom the delivery person is affiliated; and the name of the person who received the decedent on behalf of the facility. If the dead human body was donated to science for purposes of medical education or research, the receipt shall consist of a copy of the cremation authorization form executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code that authorizes the cremation of the decedent or body parts that has been signed by both a representative of the crematory facility and the person who delivered the decedent or body parts to the crematory facility and that indicates the date and time of the delivery. The operator may provide the copy of the receipt to the person who delivered the decedent or body parts to the facility either in person or by certified mail, return receipt requested.

(B) No operator of a crematory facility shall fail to ensure at the time of releasing cremated remains that a written receipt signed by both a representative of the crematory facility and the person who received the cremated remains is provided to the person who received the cremated remains. Unless the cremated remains are those of a dead human body that was donated to science for purposes of medical education or research or are those of body parts, the receipt shall indicate the name of the decedent; the date and time of the release; the name of the person to whom the cremated remains were released; if applicable, the name of the funeral home, cemetery, or other entity to whom the cremated remains were released; and the name of the person who released the cremated remains on behalf of the crematory facility. If the cremated remains are those of a dead human body that was donated to science for purposes of medical education or research or are those of body parts, the receipt shall consist of a copy of the cremation authorization form executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code that authorizes the cremation of the decedent or body parts that has been signed by both a representative of the crematory facility and the person who received the cremated remains and that indicates the date and time of the release. If the cremated remains were delivered to the authorizing agent or other individual designated on the cremation authorization form by a method described in division (I) of section 4717.26 of the Revised Code that is acceptable under that division, the receipt required by this division shall accompany the cremated remains, and the signature of the authorizing agent or other designated individual on the delivery receipt meets the requirement of this division that the person receiving the cremated remains sign the receipt provided by the crematory facility.

(C) No operator of a crematory facility shall fail to make or keep on file during the time that the operator remains engaged in the business of cremating dead human bodies or body parts, all of the following records and documents:

(1) A copy of each receipt issued upon acceptance by or delivery to the crematory facility of a dead human body under division (A) of this section;

(2) A record of each cremation conducted at the facility, containing at least the name of the decedent or, in the case of body parts, the name of the decedent or living person from whom the body parts were removed, the date and time of the cremation, and the final disposition made of the cremated remains;

(3) A copy of each delivery receipt issued under division (B) of this section;

(4) A separate record of the cremated remains of each decedent or the body parts removed from each decedent or living person that were disposed of in accordance with division (C)(1) or (2) of section 4717.27 of the Revised Code, containing at least the name of the decedent, the date and time of the cremation, and the location, date, and manner of final disposition of the cremated remains.

(D) All records required to be maintained under sections 4717.21 to 4717.30 of the Revised Code are subject to inspection by the board of embalmers and funeral directors or an authorized representative of the board, upon reasonable notice, at any reasonable time.

Effective Date: 08-05-1998



Section 4717.29 - Medical device or implant present in decedent's body.

(A) A person executing a cremation authorization form as the authorizing agent under section 4717.24 of the Revised Code shall use diligent efforts to determine whether a pacemaker, cardiac defibrillator, or any other mechanical or radioactive device or implant is present in the decedent's body that poses a hazard to the health or safety of the personnel of the crematory or to the cremation chamber during the cremation process and shall indicate the presence of the device or implant on the cremation authorization form. If the decedent is to be delivered to the crematory facility by a funeral director, the person executing the authorization form shall inform the funeral director of the presence of the device or implant.

(B) If a funeral director delivers the decedent to a crematory facility, the funeral director shall take reasonable precautions to ensure necessary actions are taken to remove a device or implant from the decedent, or to render the device or implant nonhazardous prior to delivering the decedent to the crematory facility.

Effective Date: 08-05-1998



Section 4717.30 - Operator of crematory facility or funeral director - immunity.

(A) The operator of a crematory facility or a funeral director is not liable in damages in a civil action for any of the following actions or omissions, unless the actions or omissions were made with malicious purpose, in bad faith, or in a wanton or reckless manner or unless any of the conditions set forth in divisions (B)(1) to (3) of this section apply:

(1)

(a) For having arranged or performed the cremation of the decedent, or having released or disposed of the cremated remains, in accordance with the instructions set forth in the cremation authorization form executed by the decedent on an antemortem basis under section 4717.21 of the Revised Code;

(b) For having arranged or performed the cremation of the decedent or body parts removed from the decedent or living person or having released or disposed of the cremated remains in accordance with the instructions set forth in a cremation authorization form executed by the person authorized to serve as the authorizing agent for the cremation of the decedent or for the cremation of body parts of the decedent or living person, named in the cremation authorization form executed under section 4717.24 or 4717.25 of the Revised Code.

(2) For having arranged or performed the cremation of the decedent, or having released or disposed of the cremated remains, in accordance with the instructions set forth in the cremation authorization form executed by a designated agent under division (C) of section 4717.24 of the Revised Code.

(B) The operator of a crematory facility is not liable in damages in a civil action for refusing to accept a dead human body or body parts or to perform a cremation under any of the following circumstances, unless the refusal was made with malicious purpose, in bad faith, or in a wanton or reckless manner:

(1) The operator has actual knowledge that there is a dispute regarding the cremation of the decedent or body parts, until such time as the operator receives an order of the probate court having jurisdiction ordering the cremation of the decedent or body parts or until the operator receives from the parties to the dispute a copy of a written agreement resolving the dispute and authorizing the cremation to be performed.

(2) The operator has a reasonable basis for questioning the accuracy of any of the information or statements contained in a cremation authorization form executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code, as applicable, that authorizes the cremation of the decedent or body parts.

(3) The operator has any other lawful reason for refusing to accept the dead human body or body parts or to perform the cremation.

(C) The operator of a crematory facility or a funeral director is not liable in damages in a civil action for refusing to release or dispose of the cremated remains of a decedent or body parts when the operator or funeral director has actual knowledge that there is a dispute regarding the release or final disposition of the cremated remains in connection with any damages sustained, prior to the time the operator or funeral director receives an order of the probate court having jurisdiction ordering the release or final disposition of the cremated remains, or prior to the time the operator or funeral director receives from the parties to the dispute a copy of a written agreement resolving the dispute and authorizing the cremation to be performed.

(D) The operator of a crematory facility is not liable in damages in a civil action in connection with the cremation of, or disposition of the cremated remains of, any dental gold, jewelry, or other items of value delivered to the facility with a dead human body or body parts, unless either or both of the following apply:

(1) The cremation authorization form authorizing the cremation of the decedent or body parts executed under section 4717.21, 4717.24, or 4717.25 of the Revised Code, as applicable, contains specific instructions for the removal or recovery and disposition of any such dental gold, jewelry, or other items of value prior to the cremation, and the operator has failed to comply with the written instructions.

(2) The actions or omissions of the operator were made with malicious purpose, in bad faith, or in a wanton or reckless manner.

(E)

(1) This section does not create a new cause of action against or substantive legal right against the operator of a crematory facility or a funeral director.

(2) This section does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which the operator of a crematory or a funeral director may be entitled under circumstances not covered by this section.

Amended by 129th General AssemblyFile No.174,HB 481, §1, eff. 3/22/2013.

Effective Date: 08-05-1998



Section 4717.31 - Who may sell certain preneed funeral contracts.

(A) Only a funeral director licensed pursuant to this chapter may sell a preneed funeral contract that includes funeral services. Sections 4717.31 to 4717.38 of the Revised Code do not prohibit a person who is not a licensed funeral director from selling funeral goods pursuant to a preneed funeral contract; however, when a seller sells funeral goods pursuant to a preneed funeral contract, that seller shall comply with those sections unless the seller is specifically exempt from compliance under section 4717.38 of the Revised Code.

(B) An insurance agent licensed pursuant to Chapter 3905. of the Revised Code may sell, solicit, or negotiate the sale of an insurance policy or annuity that will be used to fund a preneed funeral contract, but in so doing the insurance agent may not offer advice or make recommendations about funeral services and may not discuss the advantages or disadvantages of any funeral service. In selling, soliciting, or negotiating the sale of an insurance policy or annuity that will be used to fund a preneed funeral contract, the insurance agent may do any of the following:

(1) Provide the person purchasing the insurance policy or annuity with price lists from one or more funeral homes and other materials that may assist the person in determining the cost of funeral goods and services;

(2) Discuss the cost of funeral goods and services with the person in order to assist the person in selecting the appropriate amount of life insurance or annuity coverage;

(3) Complete a worksheet or other record to calculate the estimated cost of a funeral.

(C) Activities conducted pursuant to division (B) of this section by an insurance agent licensed pursuant to Chapter 3905. of the Revised Code do not constitute funeral directing, funeral arranging, the business of directing and supervising funerals for profit, or the sale of a preneed funeral contract.

(D) No seller shall fail to comply with the requirements and duties specified in this section and sections 4717.32 to 4717.38 of the Revised Code.

(E) No trustee of a preneed funeral contract trust shall fail to comply with sections 4717.33, 4717.34, 4717.36, and 4717.37 of the Revised Code.

(F) No insurance agent or insurance company that sells or offers life insurance policies or annuities used to fund a preneed funeral contract shall fail to comply with this section and sections 4717.33, 4717.34, 4717.35, and 4717.37 of the Revised Code. To the extent this section and sections 4717.33, 4717.34, 4717.35, and 4717.37 of the Revised Code apply to insurance companies or insurance agents, those sections constitute laws of this state relating to insurance for purposes of sections 3901.03 and 3901.04 of the Revised Code and the superintendent of insurance shall enforce those sections with respect to insurance companies and insurance agents. The superintendent may adopt rules in accordance with Chapter 119. of the Revised Code for purposes of administering and enforcing this section and sections 4717.33, 4717.34, 4717.35, and 4717.37 of the Revised Code as those sections apply to insurance companies or insurance agents.

(G) A preneed funeral contract may be funded by the purchase or assignment of an insurance policy or annuity in accordance with section 3905.45 of the Revised Code. A preneed funeral contract that is funded by the purchase or assignment of an insurance policy or annuity in accordance with section 3905.45 of the Revised Code is not subject to section 4717.36 of the Revised Code.

(H) The board of embalmers and funeral directors shall administer and enforce the provisions of sections 4717.31 to 4717.38 of the Revised Code concerning the requirements for and sale of preneed funeral contracts. The superintendent of insurance shall enforce sections 4717.31, 4717.33, 4717.34, 4717.35, and 4717.37 of the Revised Code to the extent those sections apply to insurance companies and insurance agents. Payments from a trust, insurance policy, or annuity, including any fraudulent activities in which a person engages to obtain payments from a trust, insurance policy, or annuity, shall be regulated in accordance with Chapter 1111. or Title XXXIX of the Revised Code, as applicable.

(I) Except as provided in division (K) of this section, a seller of a preneed funeral contract that is funded by insurance or otherwise annually shall submit to the board the reports the board requires pursuant to division (J) of this section.

(J) Except as provided in division (K) of this section, the board shall adopt rules specifying the procedures and requirements for annual reporting of the sales of all preneed funeral contracts sold by every seller who is subject to sections 4717.31 to 4717.38 of the Revised Code.

(K) A cemetery company or cemetery association that sells merchandise or services pursuant to a preneed cemetery merchandise and services contract and that also sells funeral goods pursuant to a preneed funeral contract shall be deemed to have met the requirements in divisions (I) and (J) of this section by submitting the annual preneed funeral contract report to the division of real estate of the department of commerce along with or aspart of the annual cemetery merchandise and services contract affidavit required under division (F)(1) of section 1721.211 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 SB129 07-06-2009



Section 4717.32 - Contents of certain preneed funeral contracts.

(A) Any preneed funeral contract that involves the payment of money or the purchase or assignment of an insurance policy or annuity shall be in writing and shall include all of the following information:

(1) The name, address, and phone number of the seller and the name and address of the purchaser of the contract, and, if the contract beneficiary is someone other than the purchaser of the contract, the name and address of the contract beneficiary, and if the contract involves the payment of money but not the purchase or assignment of an insurance policy or annuity, the social security number of the purchaser of the contract or if the contract beneficiary is someone other than the purchaser, the social security number of the contract beneficiary;

(2) A statement of the funeral goods and funeral services purchased, which disclosure may be made by attaching a copy of the completed statement of funeral goods and services selected to the preneed funeral contract;

(3) A disclosure informing the purchaser whether the contract is either a guaranteed preneed funeral contract or a nonguaranteed preneed funeral contract, and, if the contract is guaranteed only in part, a disclosure specifying the funeral goods or funeral services included in the guarantee;

(4) If the preneed funeral contract is a guaranteed contract, a disclosure that the seller, in exchange for all of the proceeds of the trust, insurance policy, or annuity, shall provide the funeral goods and funeral services set forth in the preneed funeral contract without regard to the actual cost of such funeral goods and funeral services prevailing at the time of performance and that the seller may receive any excess funds remaining after all expenses for the funeral have been paid.

(5) If the preneed funeral contract is a nonguaranteed contract, a disclosure that the proceeds of the trust, insurance policy, or annuity shall be applied to the retail prices in effect at the time of the funeral for the funeral goods and funeral services set forth in the contract, that any excess funds remaining after all expenses for the funeral have been paid shall be paid to the estate of the decedent or the beneficiary named in the life insurance policy if the preneed funeral contract is funded by a life insurance policy, and that, in the event of an insufficiency in funds, the seller shall not be required to perform until payment arrangements satisfactory to the seller have been made.

(6) A disclosure that the purchaser has the right to make the contract irrevocable and that if the preneed funeral contract is irrevocable, the purchaser does not have a right to revoke the contract;

(7) A disclosure informing the purchaser of the initial right to cancel the preneed funeral contract within seven days as provided in division (A) of section 4717.34 of the Revised Code and the right to revoke a revocable preneed funeral contract in accordance with section 4717.35 or division (E) of section 4717.36 of the Revised Code, as applicable;

(8) A disclosure that the seller may substitute funeral goods or funeral services of equal quality, value, and workmanship if those specified in the preneed funeral contract are unavailable at the time of need;

(9) A disclosure that any purchaser of funeral goods and funeral services is entitled to receive price information prior to making that purchase in accordance with the federal trade commission's funeral industry practices revised rule, 16 C.F.R. part 453;

(10) The following notice in boldface print and in substantially the following form:

"NOTICE: Under Ohio law, the person holding the right of disposition of the remains of the individual contract beneficiary pursuant to section 2108.70 or 2108.81 of the Revised Code will have the right to make funeral arrangements inconsistent with the arrangements set forth in this contract. However, the individual contract beneficiary is encouraged to state his or her preferences as to funeral arrangements in a declaration of the right of disposition pursuant to section 2108.72 of the Revised Code, including that the arrangements set forth in this contract shall be followed."

(11) The notice described in division (A) of section 4717.34 of the Revised Code.

(B) If a preneed funeral contract is funded by any means other than an insurance policy or policies, or an annuity or annuities, the preneed funeral contract shall include all of the following information in addition to the information required to be included under division (A) of this section:

(1) Disclosures identifying the name and address of the trustee of the preneed funeral contract trust established pursuant to section 4717.36 of the Revised Code, indicating whether fees, expenses, or taxes will be deducted from the trust, and a statement of who will be responsible for the taxes owed on the trust earnings;

(2) A disclosure explaining the form in which the purchase price must be paid and, if the price is to be paid in installments, a disclosure to the purchaser regarding what constitutes a default under the preneed funeral contract and the consequences of the default;

(3) The following notice in boldface print and in substantially the following form:

"NOTICE: You, as the purchaser of this contract, will be notified in writing when the trustee of this contract has received a deposit of the funds you paid the seller under this contract. If you do not receive that notice within sixty days after the date you paid the funds to the seller, you should contact the trustee identified in the contract."

(4) A disclosure that a purchaser of a preneed funeral contract that is irrevocable and that stipulates a firm or fixed or guaranteed price for the funeral services and goods to be provided under the preneed funeral contract may be charged a transfer fee as specified in division (F) of section 4717.36 of the Revised Code if the purchaser wishes to transfer the contract to another seller.

(C) If a preneed funeral contract is funded by the purchase or assignment of one or more insurance policies or annuities, the preneed funeral contract shall include all of the following information in addition to the information required to be included under division (A) of this section:

(1) The name and address of each applicable insurance company and any right the purchaser has regarding canceling or transferring the applicable insurance policies or annuities;

(2) A description of the terms of payment for any remaining payments due if the funding is to be paid in installments;

(3) A list of actions that constitute default under a preneed funeral contract and the consequences of a default;

(4) The following notice in boldface print and in substantially the following form:

"NOTICE: You, as the purchaser of this contract, will be notified in writing by the insurance company identified in this contract when the insurance policy or policies, or annuity or annuities, that will fund this contract have been issued. If you do not receive the notice within sixty days after the date you paid the funds to the seller, you should contact the insurance company identified in the contract."

(D) The seller of a preneed funeral contract that is funded by the purchase or assignment of one or more insurance policies or annuities does not need to include in the contract the information described in divisions (C)(2) and (3) of this section if those disclosures are provided in the application for a life insurance policy or annuity or in the life insurance policy or annuity.

Effective Date: 2008 SB129 07-06-2009



Section 4717.33 - Notice by trustee or insurer to purchaser of contract.

(A) If a preneed funeral contract is funded by any means other than an insurance policy or policies, or an annuity or annuities, the trustee of the trust created pursuant to section 4717.36 of the Revised Code shall notify the purchaser of the preneed funeral contract in writing, within fifteen days after the trustee receives any payment to be deposited into the trust, that the trustee has received payment. The notice shall include all of the following information:

(1) The amount the trustee received;

(2) The name and address of the institution described in division (B) of section 4717.36 of the Revised Code where the trust is being held;

(3) The name of the beneficiary of that trust.

(B) If a preneed funeral contract is funded by the purchase or assignment of one or more insurance policies or annuities, the insurance company shall notify the purchaser of the preneed funeral contract in writing within sixty days after the insurance company receives an initial premium payment applicable to that preneed funeral contract. The notice shall include all of the following information that is pertinent to that preneed funeral contract:

(1) The amount the insurance company received;

(2) The name and address of the insurance company;

(3) The name of the insured;

(4) The amount of the death benefit;

(5) The policy or contract number of the insurance policy, annuity, or contract.

(C) For purposes of division (B) of this section, delivery of an insurance policy, certificate, annuity, or contract to the purchaser shall satisfy the notice requirement specified in that division.

Effective Date: 2008 SB129 07-06-2009



Section 4717.34 - Right of purchaser to rescind contract.

(A) Any purchaser, on initially entering into a preneed funeral contract may, within seven days after entering into that contract, rescind the contract and request and receive from the seller of the contract one hundred per cent of all payments made under the contract. Each preneed funeral contract shall contain the following notice in boldface print and in substantially the following form:

"NOTICE: Under Ohio law, you, as the purchaser of this contract, may rescind it and receive a refund of all payments you made under the contract. To rescind the contract, you must notify the seller within seven days of signing the contract."

(B) No preneed funeral contract shall contain a provision that restricts the purchaser from making the contract irrevocable. On the purchase by an individual of an irrevocable preneed funeral contract, the funeral director who sold the contract assumes the legal obligation to provide for the funeral of the individual pursuant to the terms of the contract. No money deposited in a trust fund for an irrevocable preneed funeral contract shall be withdrawn to purchase an insurance policy or annuity, except that a trustee may use money in the trust fund to purchase a life insurance policy or annuity as an investment for the trust fund.

Effective Date: 2008 SB129 07-06-2009



Section 4717.35 - Remission of contract application and premium to insurer.

If a preneed funeral contract contains a provision stating that the preneed funeral contract will be funded by the purchase of an insurance policy, the insurance agent who sold the policy that will fund that preneed funeral contract shall remit the application for insurance and the premium paid to the insurance company designated in the preneed funeral contract within the time period specified in division (B)(15) of section 3905.14 of the Revised Code, unless the purchaser rescinds the preneed funeral contract in accordance with division (A) of section 4717.34 of the Revised Code. If the purchaser of a preneed funeral contract that is revocable and that is funded by an insurance policy or annuity elects to cancel the preneed funeral contract, the purchaser shall provide a written notice to the seller and the insurance company designated in the contract stating that the purchaser intends to cancel that contract. Fifteen days after the purchaser provides the notice to the seller of the contract and the insurance company, the purchaser may cancel the preneed funeral contract and change the beneficiary of the insurance policy or annuity or reassign the benefits under the policy or annuity. The purchaser of a preneed funeral contract that is irrevocable and that is funded by an insurance policy or annuity may transfer the preneed funeral contract to a successor seller by notifying the original seller of the designation of a successor seller. Within fifteen days after receiving the written notice of the designation of the successor seller from the purchaser, the original seller shall assign the seller's rights to the proceeds of the policy to the successor seller. The insurance company shall confirm the change of assignment by providing written notice to the policyholder.

Effective Date: 2008 SB129 07-06-2009



Section 4717.36 - Funeral goods and services payments held in trust.

(A) This section applies only to preneed funeral contracts that are funded by any means other than an insurance policy or policies, or an annuity or annuities. One hundred per cent of all payments for funeral goods and funeral services made under a preneed funeral contract shall remain intact and held in trust in accordance with this section for the benefit of the contract beneficiary. No money in a preneed funeral contract trust shall be distributed from the trust except as provided in this section. Within thirty days after the provider of the funeral goods or funeral services receives any payment under a preneed funeral contract, the seller of the preneed funeral contract shall deliver the moneys received for that preneed funeral contract that have not been returned to the purchaser as provided in division (A) of section 4717.34 of the Revised Code to the trustee designated in the preneed funeral contract.

(B) The seller shall establish a preneed funeral contract trust at one of the following types of institutions and shall designate that institution as the trustee of the preneed funeral contract trust:

(1) A trust company licensed under Chapter 1111. of the Revised Code;

(2) A national bank, federal savings bank, or federal savings association that pledges securities in accordance with section 1111.04 of the Revised Code;

(3) A credit union authorized to conduct business in this state pursuant to Chapter 1733. of the Revised Code.

(C) Moneys deposited in a preneed funeral contract trust fund shall be held and invested in the manner in which trust funds are permitted to be held and invested pursuant to Chapter 1111. of the Revised Code.

(D) The seller shall establish a separate preneed funeral contract trust for the moneys paid under each preneed funeral contract, unless the purchaser or purchasers of a preneed funeral contract or contracts authorize the seller to place the moneys paid for that contract or those contracts in a combined preneed funeral contract trust. The trustee of a combined preneed funeral contract trust shall keep exact records of the corpus, income, expenses, and disbursements with regard to each purchaser and contract beneficiary for whom moneys are held in the trust. The terms of a preneed funeral contract trust are governed by this section and the payments from that trust are governed by Chapter 1111. of the Revised Code, except as otherwise provided in this section. A trustee of a preneed funeral contract trust may pay taxes and expenses for a preneed funeral contract trust and may charge a fee for managing a preneed funeral contract trust. The fee shall not exceed the amount regularly or usually charged for similar services rendered by the institutions described in division (B) of this section when serving as a trustee. The taxes, expenses, and fees shall be paid only from the accumulated income on that trust.

(E) If the purchaser of a preneed funeral contract that is revocable elects to cancel the contract, the purchaser shall provide a written notice to the seller of the contract and the trustee of the preneed funeral contract trust stating that the purchaser intends to cancel the contract. Fifteen days after the purchaser provides that notice to the seller and trustee, the purchaser may cancel the contract. Upon canceling a preneed funeral contract pursuant to this division, one of the following shall occur, as applicable:

(1) If the preneed funeral contract does not stipulate a firm or fixed or guaranteed price for funeral goods and funeral services to be provided under the preneed funeral contract, the trustee shall give to the purchaser all of the assets of the trust that exist at the time of cancellation, less any fees charged, distributions paid, and expenses incurred by the trustee pursuant to division (D) of this section.

(2) If the preneed funeral contract does stipulate a firm or fixed or guaranteed price for funeral goods and funeral services to be provided under the contract, the purchaser may request and receive from the trustee all of the assets of the trust at the time of cancellation, less a cancellation fee that the original seller may collect from the trustee that is equal to or less than ten per cent of the value of the assets of the trust on the date the trust is cancelled and less any fees charged, distributions paid, and expenses incurred by the trustee pursuant to division (D) of this section. If more than one purchaser enters into the contract, all of those purchasers must request cancellation of the contract for it to be effective under this division, and the trustee shall refund to each purchaser only those funds that purchaser has paid under the contract and any income earned on those funds in an amount that is in direct proportion to the amount of funds that purchaser paid relative to the total amount of payments deposited in that trust, less any fees charged, distributions paid, and expenses incurred by the trustee pursuant to division (D) of this section, the amount of which are in direct proportion to the amount of funds that purchaser paid relative to the total amount of payments deposited in that trust.

(F) The purchaser of a preneed funeral contract that is irrevocable may transfer the preneed funeral contract to a successor seller. A purchaser who elects to make such a transfer shall provide a written notice of the designation of a successor seller to the trustee and the original seller. Within fifteen days after receiving the written notice of the new designation from the purchaser, the trustee shall list the successor seller as the seller of the preneed funeral contract and the original seller shall relinquish and transfer all rights under the preneed funeral contract to the successor seller. The trustee shall confirm the transfer by providing written notice of the transfer to the original seller, the successor seller, and the purchaser. If the preneed funeral contract stipulates a firm or fixed or guaranteed price for the funeral goods and funeral services to be provided under the preneed funeral contract, the original seller may collect from the trustee a transfer fee from the trust that equals up to ten per cent of the value of the assets of the trust on the date the trust is transferred. If the preneed funeral contract does not stipulate a firm or fixed or guaranteed price for funeral goods and funeral services to be provided under the preneed funeral contract, no transfer fee shall be collected by the original seller.

(G) If a seller of a preneed funeral contract elects to transfer a preneed funeral contract trust from an institution listed in divisions (B)(1) to (3) of this section to a different institution, the trustee of the original trust shall notify the purchaser of the preneed funeral contract of that transfer in writing within thirty days after the transfer occurred and shall provide the purchaser with the name of and the contact information for the institution where the new trust is maintained. Upon receipt of the trust, the trustee of the transferred trust shall notify the purchaser of the receipt of the trusts in accordance with division (A) of section 4717.33 of the Revised Code.

(H) If a seller receives a notice that the contract beneficiary has died and that funeral goods and funeral services have been provided by a provider other than the seller, except as otherwise specified in this section, the seller shall direct the trustee, within thirty days after receiving that notice, to pay to the contract beneficiary all funds held by the trustee, less any fees charged, distributions paid, and expenses incurred by the trustee pursuant to division (D) of this section. In the event the preneed funeral contract stipulates a firm or fixed or guaranteed price for funeral goods and funeral services that were to be provided under the preneed funeral contract, the seller may collect from the trustee a cancellation fee not exceeding ten per cent of the value of the assets of the trust on the date the trust is transferred. If the preneed funeral trust does not stipulate a firm or fixed or guaranteed price for funeral goods and funeral services to be provided under the preneed funeral contract, no cancellation fees shall be collected by the original seller.

(I) A certified copy of the certificate of death or other evidence of death satisfactory to the trustee shall be furnished to the trustee as evidence of death, and the trustee shall promptly pay the accumulated payments and income, if any, according to the preneed funeral contract. Such payment of the accumulated payments and income pursuant to this section and, when applicable, the preneed funeral contract, relieves the trustee of any further liability on the accumulated payments and income.

Effective Date: 2008 SB129 07-06-2009



Section 4717.37 - Delivery of funeral goods defined.

For purposes of sections 4717.31 to 4717.38 of the Revised Code, a seller is considered to have delivered funeral goods pursuant to a preneed funeral contract when the seller makes actual delivery of the goods to the contract beneficiary.

Effective Date: 2008 SB129 07-06-2009



Section 4717.38 - Construction of RC 4717.31 to .

Sections 4717.31 to 4717.38 of the Revised Code shall be construed as a limitation on the manner in which a person is permitted to accept funds in prepayment for funeral services to be performed in the future, or funeral goods to be used in connection with the funeral or final disposition of human remains, to the end that at all times members of the public may have an opportunity to arrange and pay for a funeral for themselves and their families in advance of need while at the same time providing all possible safeguards to ensure that prepaid funds cannot be dissipated, whether intentionally or not, but remain available for payment for funeral goods and funeral services in connection with the funeral or final disposition of dead human bodies. Sections 4717.31 to 4717.38 of the Revised Code do not apply to a seller if that seller is an established and legally cognizable church or denomination that is exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501, as amended, and the preneed funeral contract pertains to a cemetery owned and operated entirely and exclusively by the church or denomination, on the condition that the church or denomination adopts, on a voluntary basis, rules and other measures to safeguard and secure all funds received under any preneed funeral contract. Any money, insurance policies, annuities, or other items delivered in payment of a preneed funeral contract, and any funds held in trust pursuant to section 4717.36 of the Revised Code, are exempt from levy, attachment, or sale to satisfy a judgment or order.

Effective Date: 2008 SB129 07-06-2009



Section 4717.39 - Compliance with law regarding sanctions for human trafficking.

The board of embalmers and funeral directors shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4717.99 - Penalty.

Whoever violates any provision of sections 4717.01 to 4717.15 ; division (A) or (B) of section 4717.23 ; division (B)(1) or (2), (C)(1) or (2), (D), (E), or (F)(1) or (2), or divisions (H) to (K) of section 4717.26 ; division (D)(1) of section 4717.27 ; or divisions (A) to (C) of section 4717.28 of the Revised Code shall be fined not less than one hundred nor more than five thousand dollars, or imprisoned for not more than one year, or both, for the first offense. For each subsequent offense such a person shall be fined not less than one hundred nor more than ten thousand dollars, or imprisoned for not more than one year, or both. Whoever purposely violates division (D) or (E) of section 4717.31 of the Revised Code is guilty of a misdemeanor of the third degree. If the purpose of a violation of that division is to commit or facilitate the commission of a felony, whoever violates that division is guilty of a felony of the fourth degree.

Effective Date: 08-05-1998; 2008 SB129 07-06-2009






Chapter 4719 - TELEPHONE SOLICITORS

Section 4719.01 - Telephone solicitor definitions - exemptions.

(A) As used in sections 4719.01 to 4719.18 of the Revised Code:

(1) "Affiliate" means a business entity that is owned by, operated by, controlled by, or under common control with another business entity.

(2) "Communication" means a written or oral notification or advertisement that meets both of the following criteria, as applicable:

(a) The notification or advertisement is transmitted by or on behalf of the seller of goods or services and by or through any printed, audio, video, cinematic, telephonic, or electronic means.

(b) In the case of a notification or advertisement other than by telephone, either of the following conditions is met:

(i) The notification or advertisement is followed by a telephone call from a telephone solicitor or salesperson.

(ii) The notification or advertisement invites a response by telephone, and, during the course of that response, a telephone solicitor or salesperson attempts to make or makes a sale of goods or services. As used in division (A)(2)(b)(ii) of this section, "invites a response by telephone" excludes the mere listing or inclusion of a telephone number in a notification or advertisement.

(3) "Gift, award, or prize" means anything of value that is offered or purportedly offered, or given or purportedly given by chance, at no cost to the receiver and with no obligation to purchase goods or services. As used in this division, "chance" includes a situation in which a person is guaranteed to receive an item and, at the time of the offer or purported offer, the telephone solicitor does not identify the specific item that the person will receive.

(4) "Goods or services" means any real property or any tangible or intangible personal property, or services of any kind provided or offered to a person. "Goods or services" includes, but is not limited to, advertising; labor performed for the benefit of a person; personal property intended to be attached to or installed in any real property, regardless of whether it is so attached or installed; timeshare estates or licenses; and extended service contracts.

(5) "Purchaser" means a person that is solicited to become or does become financially obligated as a result of a telephone solicitation.

(6) "Salesperson" means an individual who is employed, appointed, or authorized by a telephone solicitor to make telephone solicitations but does not mean any of the following:

(a) An individual who comes within one of the exemptions in division (B) of this section;

(b) An individual employed, appointed, or authorized by a person who comes within one of the exemptions in division (B) of this section;

(c) An individual under a written contract with a person who comes within one of the exemptions in division (B) of this section, if liability for all transactions with purchasers is assumed by the person so exempted.

(7) "Telephone solicitation" means a communication to a person that meets both of the following criteria:

(a) The communication is initiated by or on behalf of a telephone solicitor or by a salesperson.

(b) The communication either represents a price or the quality or availability of goods or services or is used to induce the person to purchase goods or services, including, but not limited to, inducement through the offering of a gift, award, or prize.

(8) "Telephone solicitor" means a person that engages in telephone solicitation directly or through one or more salespersons either from a location in this state, or from a location outside this state to persons in this state. "Telephone solicitor" includes, but is not limited to, any such person that is an owner, operator, officer, or director of, partner in, or other individual engaged in the management activities of, a business.

(B) A telephone solicitor is exempt from the provisions of sections 4719.02 to 4719.18 and section 4719.99 of the Revised Code if the telephone solicitor is any one of the following:

(1) A person engaging in a telephone solicitation that is a one-time or infrequent transaction not done in the course of a pattern of repeated transactions of a like nature;

(2) A person engaged in telephone solicitation solely for religious or political purposes; a charitable organization, fund-raising counsel, or professional solicitor in compliance with the registration and reporting requirements of Chapter 1716. of the Revised Code; or any person or other entity exempt under section 1716.03 of the Revised Code from filing a registration statement under section 1716.02 of the Revised Code;

(3) A person, making a telephone solicitation involving a home solicitation sale as defined in section 1345.21 of the Revised Code, that makes the sales presentation and completes the sale at a later, face-to-face meeting between the seller and the purchaser rather than during the telephone solicitation. However, if the person, following the telephone solicitation, causes another person to collect the payment of any money, this exemption does not apply.

(4) A licensed securities, commodities, or investment broker, dealer, investment advisor, or associated person when making a telephone solicitation within the scope of the person's license. As used in division (B)(4) of this section, "licensed securities, commodities, or investment broker, dealer, investment advisor, or associated person" means a person subject to licensure or registration as such by the securities and exchange commission; the National Association of Securities Dealers or other self-regulatory organization, as defined by 15 U.S.C.A. 78c; by the division of securities under Chapter 1707. of the Revised Code; or by an official or agency of any other state of the United States.

(5)

(a) A person primarily engaged in soliciting the sale of a newspaper of general circulation;

(b) As used in division (B)(5)(a) of this section, "newspaper of general circulation" includes, but is not limited to, both of the following:

(i) A newspaper that is a daily law journal designated as an official publisher of court calendars pursuant to section 2701.09 of the Revised Code;

(ii) A newspaper or publication that has at least twenty-five per cent editorial, non-advertising content, exclusive of inserts, measured relative to total publication space, and an audited circulation to at least fifty per cent of the households in the newspaper's retail trade zone as defined by the audit.

(6)

(a) An issuer, or its subsidiary, that has a class of securities to which all of the following apply:

(i) The class of securities is subject to section 12 of the "Securities Exchange Act of 1934," 15 U.S.C.A. 78l, and is registered or is exempt from registration under 15 U.S.C.A. 78l(g)(2)(A), (B), (C), (E), (F), (G), or (H);

(ii) The class of securities is listed on the New York stock exchange, the American stock exchange, or the NASDAQ national market system;

(iii) The class of securities is a reported security as defined in 17 C.F.R. 240.11Aa3-1(a)(4).

(b) An issuer, or its subsidiary, that formerly had a class of securities that met the criteria set forth in division (B)(6)(a) of this section if the issuer, or its subsidiary, has a net worth in excess of one hundred million dollars, files or its parent files with the securities and exchange commission an S.E.C. form 10-K, and has continued in substantially the same business since it had a class of securities that met the criteria in division (B)(6)(a) of this section. As used in division (B)(6)(b) of this section, "issuer" and "subsidiary" include the successor to an issuer or subsidiary.

(7) A person soliciting a transaction regulated by the commodity futures trading commission, if the person is registered or temporarily registered for that activity with the commission under 7 U.S.C.A. 1 et. seq. and the registration or temporary registration has not expired or been suspended or revoked;

(8) A person soliciting the sale of any book, record, audio tape, compact disc, or video, if the person allows the purchaser to review the merchandise for at least seven days and provides a full refund within thirty days to a purchaser who returns the merchandise or if the person solicits the sale on behalf of a membership club operating in compliance with regulations adopted by the federal trade commission in 16 C.F.R. 425;

(9) A supervised financial institution or its subsidiary. As used in division (B)(9) of this section, "supervised financial institution" means a bank, trust company, savings and loan association, savings bank, credit union, industrial loan company, consumer finance lender, commercial finance lender, or institution described in section 2(c)(2)(F) of the "Bank Holding Company Act of 1956," 12 U.S.C.A. 1841(c)(2)(F), as amended, supervised by an official or agency of the United States, this state, or any other state of the United States; or a licensee or registrant under sections 1321.01 to 1321.19, 1321.51 to 1321.60, or 1321.71 to 1321.83 of the Revised Code.

(10)

(a) An insurance company, association, or other organization that is licensed or authorized to conduct business in this state by the superintendent of insurance pursuant to Title XXXIX of the Revised Code or Chapter 1751. of the Revised Code, when soliciting within the scope of its license or authorization.

(b) A licensed insurance broker, agent, or solicitor when soliciting within the scope of the person's license. As used in division (B)(10)(b) of this section, "licensed insurance broker, agent, or solicitor" means any person licensed as an insurance broker, agent, or solicitor by the superintendent of insurance pursuant to Title XXXIX of the Revised Code.

(11) A person soliciting the sale of services provided by a cable television system operating under authority of a governmental franchise or permit;

(12) A person soliciting a business-to-business sale under which any of the following conditions are met:

(a) The telephone solicitor has been operating continuously for at least three years under the same business name under which it solicits purchasers, and at least fifty-one per cent of its gross dollar volume of sales consists of repeat sales to existing customers to whom it has made sales under the same business name.

(b) The purchaser business intends to resell the goods purchased.

(c) The purchaser business intends to use the goods or services purchased in a recycling, reuse, manufacturing, or remanufacturing process.

(d) The telephone solicitor is a publisher of a periodical or of magazines distributed as controlled circulation publications as defined in division (CC) of section 5739.01 of the Revised Code and is soliciting sales of advertising, subscriptions, reprints, lists, information databases, conference participation or sponsorships, trade shows or media products related to the periodical or magazine, or other publishing services provided by the controlled circulation publication.

(13) A person that, not less often than once each year, publishes and delivers to potential purchasers a catalog that complies with both of the following:

(a) It includes all of the following:

(i) The business address of the seller;

(ii) A written description or illustration of each good or service offered for sale;

(iii) A clear and conspicuous disclosure of the sale price of each good or service; shipping, handling, and other charges; and return policy .

(b) One of the following applies:

(i) The catalog includes at least twenty-four pages of written material and illustrations, is distributed in more than one state, and has an annual postage-paid mail circulation of not less than two hundred fifty thousand households;

(ii) The catalog includes at least ten pages of written material or an equivalent amount of material in electronic form on the internet or an on-line computer service, the person does not solicit customers by telephone but solely receives telephone calls made in response to the catalog, and during the calls the person takes orders but does not engage in further solicitation of the purchaser. As used in division (B)(13)(b)(ii) of this section, "further solicitation" does not include providing the purchaser with information about, or attempting to sell, any other item in the catalog that prompted the purchaser's call or in a substantially similar catalog issued by the seller.

(14) A political subdivision or instrumentality of the United States, this state, or any state of the United States;

(15) A college or university or any other public or private institution of higher education in this state;

(16) A public utility as defined in section 4905.02 of the Revised Code or a retail natural gas supplier as defined in section 4929.01 of the Revised Code, if the utility or supplier is subject to regulation by the public utilities commission, or the affiliate of the utility or supplier;

(17) A person that solicits sales through a television program or advertisement that is presented in the same market area no fewer than twenty days per month or offers for sale no fewer than ten distinct items of goods or services; and offers to the purchaser an unconditional right to return any good or service purchased within a period of at least seven days and to receive a full refund within thirty days after the purchaser returns the good or cancels the service;

(18)

(a) A person that, for at least one year, has been operating a retail business under the same name as that used in connection with telephone solicitation and both of the following occur on a continuing basis:

(i) The person either displays goods and offers them for retail sale at the person's business premises or offers services for sale and provides them at the person's business premises.

(ii) At least fifty-one per cent of the person's gross dollar volume of retail sales involves purchases of goods or services at the person's business premises.

(b) An affiliate of a person that meets the requirements in division (B)(18)(a) of this section if the affiliate meets all of the following requirements:

(i) The affiliate has operated a retail business for a period of less than one year;

(ii) The affiliate either displays goods and offers them for retail sale at the affiliate's business premises or offers services for sale and provides them at the affiliate's business premises;

(iii) At least fifty-one per cent of the affiliate's gross dollar volume of retail sales involves purchases of goods or services at the affiliate's business premises.

(c) A person that, for a period of less than one year, has been operating a retail business in this state under the same name as that used in connection with telephone solicitation, as long as all of the following requirements are met:

(i) The person either displays goods and offers them for retail sale at the person's business premises or offers services for sale and provides them at the person's business premises;

(ii) The goods or services that are the subject of telephone solicitation are sold at the person's business premises, and at least sixty-five per cent of the person's gross dollar volume of retail sales involves purchases of goods or services at the person's business premises;

(iii) The person conducts all telephone solicitation activities according to sections 310.3, 310.4, and 310.5 of the telemarketing sales rule adopted by the federal trade commission in 16 C.F.R. part 310.

(19) A person who performs telephone solicitation sales services on behalf of other persons and to whom one of the following applies:

(a) The person has operated under the same ownership, control, and business name for at least five years, and the person receives at least seventy-five per cent of its gross revenues from written telephone solicitation contracts with persons who come within one of the exemptions in division (B) of this section.

(b) The person is an affiliate of one or more exempt persons and makes telephone solicitations on behalf of only the exempt persons of which it is an affiliate.

(c) The person makes telephone solicitations on behalf of only exempt persons, the person and each exempt person on whose behalf telephone solicitations are made have entered into a written contract that specifies the manner in which the telephone solicitations are to be conducted and that at a minimum requires compliance with the telemarketing sales rule adopted by the federal trade commission in 16 C.F.R. part 310, and the person conducts the telephone solicitations in the manner specified in the written contract.

(d) The person performs telephone solicitation for religious or political purposes, a charitable organization, a fund-raising council, or a professional solicitor in compliance with the registration and reporting requirements of Chapter 1716. of the Revised Code; and meets all of the following requirements:

(i) The person has operated under the same ownership, control, and business name for at least five years, and the person receives at least fifty-one per cent of its gross revenues from written telephone solicitation contracts with persons who come within the exemption in division (B)(2) of this section;

(ii) The person does not conduct a prize promotion or offer the sale of an investment opportunity;

(iii) The person conducts all telephone solicitation activities according to sections 310.3, 310.4, and 310.5 of the telemarketing sales rules adopted by the federal trade commission in 16 C.F.R. part 310.

(20) A person that is a licensed real estate salesperson or broker under Chapter 4735. of the Revised Code when soliciting within the scope of the person's license;

(21)

(a) Either of the following:

(i) A publisher that solicits the sale of the publisher's periodical or magazine of general, paid circulation, or a person that solicits a sale of that nature on behalf of a publisher under a written agreement directly between the publisher and the person.

(ii) A publisher that solicits the sale of the publisher's periodical or magazine of general, paid circulation, or a person that solicits a sale of that nature as authorized by a publisher under a written agreement directly with a publisher's clearinghouse provided the person is a resident of Ohio for more than three years and initiates all telephone solicitations from Ohio and the person conducts the solicitation and sale in compliance with 16 C.F.R. part 310, as adopted by the federal trade commission.

(b) As used in division (B)(21) of this section, "periodical or magazine of general, paid circulation" excludes a periodical or magazine circulated only as part of a membership package or given as a free gift or prize from the publisher or person.

(22) A person that solicits the sale of food, as defined in section 3715.01 of the Revised Code, or the sale of products of horticulture, as defined in section 5739.01 of the Revised Code, if the person does not intend the solicitation to result in, or the solicitation actually does not result in, a sale that costs the purchaser an amount greater than five hundred dollars.

(23) A funeral director licensed pursuant to Chapter 4717. of the Revised Code when soliciting within the scope of that license, if both of the following apply:

(a) The solicitation and sale are conducted in compliance with 16 C.F.R. part 453, as adopted by the federal trade commission, and with sections 1107.33 and 1345.21 to 1345.28 of the Revised Code;

(b) The person provides to the purchaser of any preneed funeral contract a notice that clearly and conspicuously sets forth the cancellation rights specified in division (G) of section 1107.33 of the Revised Code, and retains a copy of the notice signed by the purchaser.

(24) A person, or affiliate thereof, licensed to sell or issue Ohio instruments designated as travelers checks pursuant to sections 1315.01 to 1315.18 of the Revised Code.

(25) A person that solicits sales from its previous purchasers and meets all of the following requirements:

(a) The solicitation is made under the same business name that was previously used to sell goods or services to the purchaser;

(b) The person has, for a period of not less than three years, operated a business under the same business name as that used in connection with telephone solicitation;

(c) The person does not conduct a prize promotion or offer the sale of an investment opportunity;

(d) The person conducts all telephone solicitation activities according to sections 310.3, 310.4, and 310.5 of the telemarketing sales rules adopted by the federal trade commission in 16 C.F.R. part 310;

(e) Neither the person nor any of its principals has been convicted of, pleaded guilty to, or has entered a plea of no contest for a felony or a theft offense as defined in sections 2901.02 and 2913.01 of the Revised Code or similar law of another state or of the United States;

(f) Neither the person nor any of its principals has had entered against them an injunction or a final judgment or order, including an agreed judgment or order, an assurance of voluntary compliance, or any similar instrument, in any civil or administrative action involving engaging in a pattern of corrupt practices, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property; the use of any untrue, deceptive, or misleading representation; or the use of any unfair, unlawful, deceptive, or unconscionable trade act or practice.

(26) An institution defined as a home health agency in section 3701.881 of the Revised Code, that conducts all telephone solicitation activities according to sections 310.3, 310.4, and 310.5 of the telemarketing sales rules adopted by the federal trade commission in 16 C.F.R. part 310, and engages in telephone solicitation only within the scope of the institution's certification, accreditation, contract with the department of aging, or status as a home health agency; and that meets one of the following requirements:

(a) The institution is certified as a provider of home health services under Title XVIII of the Social Security Act, 49 Stat. 620, 42 U.S.C. 301, as amended;

(b) The institution is accredited by either the joint commission on accreditation of health care organizations or the community health accreditation program;

(c) The institution is providing passport services under the direction of the Ohio department of aging under section 173.40 of the Revised Code;

(d) An affiliate of an institution that meets the requirements of division (B)(26)(a), (b), or (c) of this section when offering for sale substantially the same goods and services as those that are offered by the institution that meets the requirements of division (B)(26)(a), (b), or (c) of this section.

(27) A person licensed by the department of health pursuant to section 3712.04or 3712.041 of the Revised Code to provide a hospice care program or pediatric respite care program when conducting telephone solicitations within the scope of the person's license and according to sections 310.3, 310.4, and 310.5 of the telemarketing sales rules adopted by the federal trade commission in 16 C.F.R. part 310.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003; 04-06-2007



Section 4719.02 - Certificate of registration or registration renewal.

(A) No person shall act as a telephone solicitor without first having obtained a certificate of registration or registration renewal from the attorney general under section 4719.03 of the Revised Code.

(B) The application for a certificate of registration or registration renewal as a telephone solicitor shall contain all of the following information:

(1) The true name, date of birth, driver's license number, social security number or tax identification number, business address, and home address of the applicant, including each name under which the applicant intends to engage in telephone solicitations;

(2) Each business or occupation engaged in by the applicant during the three years immediately preceding the date of the application, and the location of each such business or occupation;

(3) The previous experience of the applicant as a telephone solicitor or salesperson;

(4) Whether in any jurisdiction the applicant has been arrested for, convicted of, or pleaded guilty to, has entered a plea of no contest for, or is being prosecuted by indictment or information for a felony and, if so, the nature of the felony;

(5) Whether, in a court of competent jurisdiction of this state or any other state or the United States, the applicant has been convicted of or pleaded guilty to, has entered a plea of no contest for, or is being prosecuted by indictment or information for engaging in a pattern of corrupt activity, racketeering, a violation of federal or state securities law, or a theft offense as defined in section 2913.01 of the Revised Code or in similar law of any other state or the United States;

(6) Whether there has ever been a judicial or administrative finding that the applicant has acted as a salesperson without a license, or whether such a license has been refused, revoked, or suspended in any jurisdiction;

(7) Whether the applicant has worked for or been affiliated with a company that has had entered against it an injunction, a temporary restraining order, or a final judgment or order, including an agreed judgment or order, an assurance of voluntary compliance, or any similar instrument, in any civil or administrative action involving racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property; the use of any untrue, deceptive, or misleading representation; or the use of any unfair, unlawful, deceptive, or unconscionable trade act or practice;

(8) Whether in any jurisdiction there has been entered against the applicant an injunction, a temporary restraining order, or a final judgment or order, including an agreed judgment or order, an assurance of voluntary compliance, or any similar instrument, in any civil or administrative action involving engaging in a pattern of corrupt activity, racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property; the use of any untrue, deceptive, or misleading representation; or the use of any unfair, unlawful, deceptive, or unconscionable trade act or practice; and whether there is any litigation or proceeding pending against the applicant;

(9) Whether the applicant, at any time during the previous seven years, has filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(10) The name of any parent, affiliate, or other related entity to which either of the following applies:

(a) The entity may engage in a business transaction with a purchaser relating to any telephone solicitation by the applicant.

(b) The entity accepts responsibility or is otherwise held out by the applicant as being responsible for any statement or act of the applicant relating to any telephone solicitation by the applicant.

(11) The complete street address of each location, designating the principal location, from which the applicant will be doing business, including each location at which mail will be received by or on behalf of the applicant, and identifying any such location that is a post office box or mail drop;

(12) A list of all telephone numbers to be used by the applicant, with the street address where each telephone using these numbers will be located;

(13) The true name, current home address, date of birth, social security number, and all other names by which known, or previously known, of each of the following:

(a) Each principal officer, director, trustee, shareholder, owner, or partner of the applicant, and each other person participating in or responsible for the management of the applicant's business;

(b) Each office manager or other person principally responsible for each location from which the applicant will do business;

(c) Each salesperson or other person to be employed by the applicant.

(14) The name and street address of the statutory agent required by division (D) of this section;

(15) For any application containing answers in the affirmative to any information required by divisions (B)(4) to (8) of this section:

(a) The name of the court or administrative agency rendering the conviction, judgment, or order against the person or in which the litigation or proceeding is pending;

(b) The docket number of the matter; the date of the conviction, judgment, or order or the date the pending litigation or proceeding was initiated; and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, order, or pending litigation or proceeding.

(16) If the applicant is other than an individual or if any parent, affiliate, or other related entity is identified pursuant to division (B)(10) of this section:

(a) The applicant's place of organization and the place of organization of any such parent, affiliate, or other related entity;

(b) In the case of a partnership on the part of the applicant or such parent, affiliate, or other related entity, a copy of any written partnership agreement;

(c) In the case of a corporation, a copy of the articles of incorporation and bylaws of the applicant and such parent, affiliate, or other related entity.

(17) The identity of any person, identified pursuant to division (B)(13) of this section, that in any jurisdiction:

(a) Has been convicted of or pleaded guilty to, entered a plea of no contest for, or is being prosecuted by indictment or information for a felony, engaging in a pattern of corrupt activity, racketeering, a violation of federal or state securities law, or a theft offense as defined in section 2913.01 of the Revised Code or in similar law of any other state or the United States;

(b) Is involved in pending litigation or proceedings or has had entered against itself an injunction, a temporary restraining order, or a final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar instrument, in any civil or administrative action involving engaging in a pattern of corrupt activity, racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property; the use of any untrue, deceptive, or misleading representation; or the use of any unfair, unlawful, deceptive, or unconscionable trade act or practice;

(c) Is or has been subject to any litigation, injunction, temporary restraining order, or final judgment or order, including a stipulated judgment or order, an assurance of voluntary compliance, or any similar instrument, in any civil or administrative action involving engaging in a pattern of corrupt activity, racketeering, fraud, theft, embezzlement, fraudulent conversion, or misappropriation of property; the use of any untrue, deceptive, or misleading representation; or the use of any unfair, unlawful, deceptive, or unconscionable trade act or practice;

(d) At any time during the previous seven years, has filed for bankruptcy, been adjudged bankrupt, or been reorganized because of insolvency;

(e) Has been a principal, director, officer, or trustee of or a general or limited partner in, or had responsibilities as a manager in, any corporation, partnership, joint venture, or other entity that filed for bankruptcy, was adjudged bankrupt, or was reorganized because of insolvency within one year after the person held that position.

(18) For any application containing answers in the affirmative to any information required by division (B)(9) of this section and for any person described in division (B)(17)(d) of this section:

(a) The name of the court or administrative agency rendering the conviction, judgment, or order against the person or in which the litigation is pending;

(b) The docket number of the matter; the date of the conviction, judgment, or order or the date the pending litigation was initiated; and the name of the governmental agency, if any, that brought the action resulting in the conviction, judgment, order or pending litigation.

(19) The name and address of any person identified under division (B)(17)(e) of this section; the date of the action; the name of court that exercised jurisdiction; and the docket number of the matter;

(20) The name, address, and account number of each institution where banking or similar monetary transactions are done by the applicant;

(21) A copy of any script, outline, or presentation the applicant will require or suggest be used by a salesperson when soliciting or, if no such document is to be used, a notarized statement to that effect; sales information or literature to be provided by the applicant to a salesperson; and sales information or literature to be provided by the applicant to a purchaser in connection with any solicitation;

(22) Any other information required at any time by the attorney general.

(C)

(1) Except as otherwise provided in divisions (C)(2) and (3) of this section, no telephone solicitor shall fail to notify the attorney general in writing any later than thirty days after the date of a change in the information required by division (B) of this section.

(2) No telephone solicitor shall fail to notify the attorney general in writing any later than thirty days before any change in the information required by divisions (B)(1), (11), and (12) of this section.

(3) No telephone solicitor shall fail to notify the attorney general in writing of any change in the information required by division (B)(21) of this section prior to its use in a solicitation.

(D) No nonresident telephone solicitor shall fail to maintain a resident of this state as its statutory agent for the purpose of service of process.

(E) Information regarding social security numbers, bank accounts, and solicitation scripts, outlines, or presentations submitted in an application under this section is not a public record under section 149.43 of the Revised Code. The attorney general shall not release information of that nature to the public.

Effective Date: 12-05-1996



Section 4719.03 - Certificate of registration -disciplinary actions.

(A) Except as otherwise provided in division (B) of this section, the attorney general shall issue a certificate of registration or registration renewal as a telephone solicitor to any applicant or registrant that submits a completed application for the certificate, as specified under section 4719.02 of the Revised Code, and pays, as applicable, the registration fee or renewal fee prescribed pursuant to rule of the attorney general adopted under section 4719.10 of the Revised Code. All fees collected under this division shall be deposited into the state treasury to the credit of the telemarketing fraud enforcement fund created in section 4719.17 of the Revised Code. The certificate of registration or registration renewal shall expire one year after the date on which it is issued.

(B) After an adjudication conducted in accordance with Chapter 119. of the Revised Code, the attorney general may deny a certificate of registration or registration renewal or may suspend or revoke a certificate if the attorney general finds, by a preponderance of the evidence, that any of the following conditions apply:

(1) The applicant or registrant obtained a certificate of registration or registration renewal through any false or fraudulent representation or made any material misrepresentation in any registration application.

(2) The applicant or registrant made false promises through advertising or other means or engaged in a continued course of misrepresentations.

(3) The applicant or registrant violated any provision of Chapter 1345. or sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under that chapter or those sections.

(4) In a court of competent jurisdiction of this state or any other state or of the United States, the applicant or registrant was convicted of, pleaded guilty to, or entered a plea of no contest for a felony, engaging in a pattern of corrupt activity, racketeering, a violation of federal or state securities law, or a theft offense as defined in section 2913.01 of the Revised Code or in a similar law of any other state or of the United States, or failed to notify the attorney general of any conviction of that type as required under division (H) of section 4719.08 of the Revised Code.

(5) The applicant or registrant engaged in conduct that constituted improper, fraudulent, or dishonest dealings.

Effective Date: 12-05-1996



Section 4719.04 - Surety bond requirements.

(A) No person shall act as a telephone solicitor without having first obtained a surety bond issued by a surety company that holds a certificate of authority to do business in this state issued by the superintendent of insurance under Title XXXIX [39] of the Revised Code, and all of the following conditions are met:

(1) A copy of the bond is filed with the attorney general.

(2) The bond is in favor of any person, and of the state for the benefit of any person, that is injured by any violation of any provision of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under those sections.

(3) The bond is in the amount of fifty thousand dollars.

(4) The bond is maintained and in effect for at least two years after the date on which the telephone solicitor ceases to engage in telephone solicitations.

(B) Any person making a claim against the bond for a violation of any provision of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under those sections may maintain a civil action against the telephone solicitor and against the surety company. The surety company is liable only for damages awarded under division (B) of section 4719.15 of the Revised Code and is not liable for attorney's fees awarded under that division or for punitive damages awarded under division (C) of that section. The aggregate liability of the surety company to all persons injured by a telephone solicitor's violation of a provision of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under those sections shall not exceed the amount of the bond.

(C) A surety company may cancel a telephone solicitor's bond after giving the telephone solicitor and the attorney general written notice of the cancellation at least thirty days before the cancellation takes effect. For two years after the cancellation takes effect, a person may make a claim against the bond under division (B) of this section for a violation that occurred while the bond was in effect.

(D) The attorney general shall provide to a surety company that issues a bond to a telephone solicitor information concerning complaints received by the attorney general against the solicitor for alleged violations of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under those sections.

Effective Date: 12-05-1996



Section 4719.05 - Representations concerning gift, award or prize.

No telephone solicitor that intends to represent or cause to be represented, expressly or impliedly, to a purchaser that the purchaser is or may be eligible to receive a gift, award, or prize, however denominated, shall fail to submit to the attorney general, any later than fourteen days prior to first making that representation, a statement setting forth all of the following, for each item mentioned:

(A) A description of the item;

(B) The item's verifiable market value and the basis for the valuation;

(C) All terms and conditions a purchaser must satisfy in order to receive the item. The statement shall be accompanied by a copy of the written confirmation provided to purchasers pursuant to section 4719.07 of the Revised Code.

(D) Verification that no payment or purchase of any kind is required to win a prize or to participate in a prize promotion, and a description of the no-purchase or no-payment method of participating in the prize promotion;

(E)

(1) If they are ascertainable, the odds, for a given purchaser, of receiving the item;

(2) If the odds are not ascertainable, all the factors and methods used in calculating the odds.

(F) If a purchaser is to receive fewer than all the items described by the seller:

(1) The manner in which the telephone solicitor decides which item a given purchaser is to receive;

(2)

(a) If they are ascertainable, the odds, for a given purchaser, of receiving each item described;

(b) If the odds are not ascertainable, all the factors and methods used in calculating the odds.

(3) The name, address, and telephone number of each person that, during the preceding twelve months or any portion of that twelve-month period in which the telephone solicitor has done business, has received each gift, award, or prize.

Effective Date: 12-05-1996



Section 4719.06 - Disclosure of information.

(A) Within the first sixty seconds of a telephone call, and before requesting any financial information or conveying to the consumer any substantive information about a prize, product, or service, no telephone solicitor or salesperson shall fail to do all of the following:

(1) State the solicitor's or salesperson's true name and the company on whose behalf the solicitation is being made;

(2) State that the purpose of the telephone call is to effect a sale;

(3) Identify the goods or services being sold.

(B) If a sale or an agreement to purchase is completed during a telephone call, no telephone solicitor or salesperson, before requesting payment, shall fail to inform the purchaser of the rights granted under section 4719.07 of the Revised Code and disclose all of the following information in a clear and conspicuous manner:

(1) The street address and telephone number of the telephone solicitor;

(2) The total costs to purchase, receive, or use, and the quantity of, any goods or services that are the subject of the telephone solicitation;

(3) All material restrictions, limitations, or conditions to purchase, receive, or use the goods or services that are the subject of the telephone solicitation;

(4) All material terms and conditions of the telephone solicitor's policy of making refunds, cancellations, exchanges, or repurchases;

(5) In any prize promotion, a description of the prize; its market value; all material conditions to receive or redeem the prize; the odds of being able to receive the prize and, if the odds are not calculable in advance, the factors and methods used in calculating the odds; that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and the no-purchase or no-payment method of participating in the prize promotion, with either instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate.

(C) No telephone solicitor or salesperson shall fail to make an oral disclosure required by this section in a clear and intelligible manner.

Effective Date: 12-05-1996



Section 4719.07 - Signed written confirmations of sales.

(A) No verbal agreement, made by a purchaser as a result of a telephone solicitation, to purchase goods or services from a telephone solicitor is valid or legally binding unless the telephone solicitor receives from the purchaser a signed, written confirmation that complies with divisions (F) and (G) of this section and discloses in full the terms of the agreement.

(B) No purchaser is liable for payment for goods or services provided by a telephone solicitor as a result of a telephone solicitation unless the solicitor has first received a signed, written confirmation from the purchaser that complies with divisions (F) and (G) of this section. Any goods sent or services provided without a signed, written confirmation are deemed unsolicited goods or services and become the property of the purchaser free of charge or obligation.

(C) No telephone solicitor or salesperson shall make or submit a charge to a purchaser's account, including, but not limited to, a checking, savings, share, credit card, or other account for which the purchaser may be obligated financially, unless the telephone solicitor has received from the purchaser the original copy of a confirmation that is signed by the purchaser and that complies with divisions (F) and (G) of this section.

(D) No telephone solicitor that causes a written confirmation under this section to be delivered to a purchaser by a courier shall cause the courier to obtain the signed, written confirmation or payment from the purchaser or to transport the signed, written confirmation or payment to the solicitor, or shall request that the purchaser arrange for the transportation of the signed, written confirmation or payment to occur, sooner than seven days following delivery of the written confirmation to the purchaser.

(E) No telephone solicitor who receives payment in any form from a purchaser without also receiving a signed, written confirmation that complies with divisions (F) and (G) of this section shall fail to do all of the following within five business days after the receipt of the payment:

(1) Refund all payments made, including any down payment made under the agreement;

(2) Return any goods traded in to the telephone solicitor on account of or in contemplation of an agreement resulting from the telephone solicitation, in substantially the same condition as when received by the telephone solicitor;

(3) Take any action necessary or appropriate to terminate promptly any security interest created in connection with the agreement.

(F) A confirmation under this section shall include, but not be limited to, all of the following:

(1) The name of the telephone solicitor;

(2) The number of the telephone solicitor's certificate of registration or registration renewal issued under section 4719.03 of the Revised Code;

(3) The address and telephone number at which personal or voice contact with an employee or agent of the telephone solicitor may be made during normal business hours;

(4) An itemized list of all prices or fees being requested, including any handling, shipping, delivery, or other charges;

(5) The date of the transaction;

(6) A detailed description of the goods or services being sold through the telephone solicitation;

(7) All material terms and conditions of the telephone solicitor's policy of making refunds, cancellations, exchanges, or repurchases;

(8) A duplicate copy, with the complete information as presented in the original confirmation, to be retained by the purchaser as proof of the terms of the agreement to purchase;

(9) In any prize promotion, a description of the prize; its market value; all material conditions to receive or redeem the prize; the odds of being able to receive the prize and, if the odds are not calculable in advance, the factors and methods used in calculating the odds; that no purchase or payment of any kind is required to win a prize or to participate in a prize promotion; and the no-purchase or no-payment method of participating in the prize promotion, with either instructions on how to participate or an address or local or toll-free telephone number to which customers may write or call for information on how to participate;

(10) In a type size of a minimum of twelve points, in boldface print, and in a color clearly contrasting with all other text and background on the confirmation, in a space immediately preceding the space allotted for the purchaser's signature, the following statement:

"YOU ARE NOT OBLIGATED TO PAY ANY MONEY UNLESS YOU SIGN THIS CONFIRMATION AND RETURN IT TO THE SELLER."

(G) Except as provided in division (F)(10) of this section, all text of a confirmation under division (A) of this section shall be printed in a type size of a minimum of ten points, in a color clearly contrasting with all background.

(H) A telephone solicitor that meets all of the following requirements is exempt from the provisions of divisions (A) through (G) of this section:

(1) The telephone solicitor does not conduct a prize promotion or offer the sale of an investment opportunity;

(2) The telephone solicitor conducts all telephone solicitation activities according to sections 310.3, 310.4, and 310.5 of the telemarketing sales rules adopted by the federal trade commission in 16 C.F.R. part 310;

(3) The telephone solicitor gives an unconditional full refund to any purchaser for the return of goods or cancellation of services within a period of not fewer than seven days after purchaser's receipt of the goods, agreement to the services, or receipt of two copies of the written notice of cancellation required by division (H)(4) of this section, whichever is later; and provides the refund to the purchaser within thirty days after receiving the goods returned by the purchaser or the written notice of cancellation of services.

(4) The telephone solicitor provides to the purchaser two copies of a written notice of cancellation rights which contains the following printed in a type size of a minimum of ten points, in a color clearly contrasting with all background:

(a) The name of the telephone solicitor;

(b) The number of the telephone solicitor's certificate of registration or registration renewal issued under section 4719.03 of the Revised Code;

(c) The address and telephone number at which personal or voice contact with an employee or agent of the telephone solicitor may be made during normal business hours;

(d) An itemized list of all prices or fees being charged, including any handling, shipping, delivery, or other charges;

(e) The date of the transaction;

(f) A detailed description of the goods or services being sold;

(g) The following language in boldface print:

"NOTICE OF CANCELLATION RIGHTS Because you agreed to buy these goods (or services or other appropriate description) as a result of a telephone solicitation, Ohio law gives you seven (7) days to cancel your purchase. If you cancel we must provide you a full refund within thirty (30) days. If you want to cancel, you must sign your name below and return a copy of this notice, together with any goods you have received, so they are postmarked no later than midnight of the seventh day following the date you received the goods or agreed to the services, or the seventh day following the date you received this notice, whichever is later. The notice and goods must be addressed as follows:

(Name and address of merchant) I want to cancel my agreement to purchase.

............................................................................

(Signature)

............................................................................

(Name of purchaser - printed)

............................................................................

(Address of purchaser - printed)

............................................................................

(Address - city, state, zip)

............................................................................

(Date)"

Effective Date: 12-05-1996



Section 4719.08 - Prohibited acts.

No telephone solicitor shall do any of the following:

(A) Obtain a certificate of registration or registration renewal under section 4719.03 of the Revised Code through any false or fraudulent representation or make any material misrepresentation in any registration or registration renewal application;

(B) Fail to maintain a valid certificate of registration or registration renewal;

(C) Advertise that one is registered as a telephone solicitor or represent that registration as a telephone solicitor constitutes approval or endorsement by any government or governmental office or agency;

(D) Provide inaccurate or incomplete information to the attorney general when making an application for a certificate or certificate renewal;

(E) Misrepresent that a person is registered or that the person has a valid certificate number;

(F) Misrepresent, directly or by implication, any of the following information:

(1) The total costs to purchase, receive, or use, and the quantity of, any goods or services that are the subject of a telephone solicitation;

(2) A material restriction, limitation, or condition to purchase, receive, or use goods or services that are the subject of a telephone solicitation;

(3) A material aspect of the performance, efficacy, nature, or characteristics of goods or services that are the subject of a telephone solicitation;

(4) A material aspect of the nature or terms of the telephone solicitor's refund, cancellation, exchange, or repurchase policies;

(5) A material aspect of a prize promotion, including, but not limited to, the odds of being able to receive a prize, the nature or value of a prize, or that a purchase or payment of any kind is required to win a prize or to participate in a prize promotion;

(6) A material aspect of an investment opportunity, including, but not limited to, risk, liquidity, earnings potential, or profitability;

(7) The telephone solicitor's affiliation with, or endorsement by, any government or third-party organization.

(G) Make a false or misleading statement to induce a purchaser to pay for goods or services;

(H) Fail to notify the attorney general within fifteen days if, in a court of competent jurisdiction of this state or any other state or of the United States, the telephone solicitor is convicted of, pleads guilty to, or enters a plea of no contest for a felony, engaging in a pattern of corrupt activity, racketeering, a violation of federal or state securities law, or a theft offense as defined in section 2913.01 of the Revised Code or in similar law of any other state or of the United States;

(I) Intentionally block or intentionally authorize or cause to be blocked the disclosure of the telephone number from which a telephone solicitation is made.

Effective Date: 04-09-2003



Section 4719.09 - Waiver of rights.

(A) No telephone solicitor or salesperson shall cause or attempt to cause a purchaser to waive a right granted under section 4719.07 or 4719.15 of the Revised Code.

(B) Any waiver by a purchaser of a right granted under section 4719.07 or 4719.15 of the Revised Code is contrary to the fundamental public policy of this state and is void and unenforceable.

Effective Date: 12-05-1996



Section 4719.10 - Administrative rules.

The attorney general, in accordance with Chapter 119. of the Revised Code, may adopt reasonable rules to carry out the purposes of sections 4719.01 to 4719.18 of the Revised Code and shall adopt rules prescribing reasonable registration and registration renewal fees for the purpose of section 4719.03 of the Revised Code.

Effective Date: 08-07-1996



Section 4719.11 - Conduct of investigations.

(A) If the attorney general, as a result of complaints or the attorney general's own inquiries, has reason to believe that a person has engaged, is engaging, or is preparing to engage in a violation of any provision of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under any provision of those sections, the attorney general may investigate the alleged violation.

(B) For purposes of an investigation under division (A) of this section, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of any book, document, record, or other relevant matter. If the matter to be produced is located outside the state, the attorney general may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's behalf. The person subpoenaed may make the matter available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or the attorney general's representative to examine the matter at the place where it is located, provided that expenses shall not be charged to a party not subsequently found to have engaged in a violation of a provision of sections 4719.01 to 4719.18 of the Revised Code. The attorney general may respond to similar requests from officials of other states.

(C) A person subpoenaed under this section may file a petition to extend the day on which the subpoena is to be returned or to modify or quash the subpoena, for good cause shown, in the court of common pleas of Franklin county or of the county in this state in which the person resides or in which the person's principal place of business is located. The person may file the petition at any time before the day of return specified in the subpoena or within twenty days after the service of the subpoena, whichever is the shorter period.

(D) A person subpoenaed under this section shall comply with the terms of the subpoena unless, prior to the date for return specified in the subpoena or as extended, the court orders otherwise. If a person fails without lawful excuse to obey a subpoena or to produce relevant matter, the attorney general may apply to a court of common pleas for an order that does one or more of the following:

(1) Adjudges the person in contempt of court;

(2) Grants injunctive relief to restrain the person from engaging in conduct that violates a provision of sections 4719.01 to 4719.18 of the Revised Code;

(3) Grants injunctive relief to preserve or restore the status quo;

(4) Grants other relief that may be required until the person obeys the subpoena.

(E) If a person violates an order of a court issued under this section, the court shall punish the violation as a violation of an injunction issued under section 4719.12 of the Revised Code.

(F) If an individual refuses to testify or to produce relevant matter on the ground that the testimony or matter may incriminate the individual, the attorney general may request that a court order the individual to provide the testimony or matter. With the exception of a prosecution for perjury and an action for damages under section 4719.15 of the Revised Code, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self-incrimination to which the individual is entitled by law, shall not be subjected to a criminal proceeding on the basis of the testimony or matter required to be disclosed or testimony or matter discovered through that testimony or matter.

Effective Date: 12-05-1996



Section 4719.12 - Injunctions - civil penalties.

(A) Whenever it appears that a person has violated, is violating, or is about to violate a provision of sections 4719.01 to 4719.18 of the Revised Code, the attorney general may bring an action in a court of common pleas to enjoin the alleged violation. Upon a showing of a violation of a provision of those sections, the court shall grant a temporary restraining order, preliminary injunction, or permanent injunction without bond. The court may impose a civil penalty of not more than five thousand dollars for each day of violation of a temporary restraining order, preliminary injunction, or permanent injunction issued under this section. The court may issue an order for the reimbursement of a purchaser for any loss that results from a violation of a provision of sections 4719.01 to 4719.18 of the Revised Code, for the appointment of a referee or receiver, for the sequestration of assets, or for any other appropriate relief. The court may award the attorney general all costs together with all expenses of the attorney general's investigation and reasonable attorney's fees incurred in the prosecution of the action. Moneys awarded to the attorney general under this section shall be deposited in the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(B) In an action brought by the attorney general to enforce a provision of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under any of those provisions, the attorney general may request, and the court shall impose, a civil penalty of not less than one thousand nor more than twenty-five thousand dollars for each violation of section 4719.02, 4719.05, or 4719.06, division (C), (D), or (E) of section 4719.07, section 4719.08 or division (A) of section 4719.09 of the Revised Code that the court finds the telephone solicitor or salesperson committed. A civil penalty ordered pursuant to this section shall be paid to the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

Effective Date: 12-05-1996



Section 4719.13 - Initiation of criminal proceedings.

(A) The attorney general may initiate criminal proceedings under sections 4719.01 to 4719.18 of the Revised Code by presenting evidence of criminal violations to the prosecuting attorney of any county in which the offense may be prosecuted. If the prosecuting attorney does not prosecute the violations, or at the request of the prosecuting attorney, the attorney general may proceed in the prosecution with all the rights, privileges, and powers conferred by law on prosecuting attorneys, including the power to appear before grand juries and to interrogate witnesses before grand juries.

(B) The powers of the attorney general set forth in division (A) of this section are in addition to any other applicable powers of the attorney general.

(C) In a criminal proceeding in which a violation of a provision of sections 4719.01 to 4719.18 of the Revised Code is alleged, it is an affirmative defense, as defined in section 2901.05 of the Revised Code, that the person or the person's actions come within an exemption in division (B) of section 4719.01 or division (H) of section 4719.07 of the Revised Code.

Effective Date: 12-05-1996



Section 4719.14 - Consumer sales practices act applicable.

A violation of section 4719.02, 4719.05, or 4719.06 ; division (C), (D), or (E) of section 4719.07 ; section 4719.08 ; or division (A) of section 4719.09 of the Revised Code is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code.

Effective Date: 12-05-1996



Section 4719.15 - Civil action by purchaser.

(A) A purchaser injured by a violation of a provision of sections 4719.01 to 4719.18 of the Revised Code or a rule adopted under any provision of those sections may bring a civil action against the telephone solicitor or salesperson who committed the violation for damages in a court of common pleas and may apply to the court for an order enjoining the violation. Upon the purchaser's showing that the telephone solicitor or salesperson has committed a violation of one of those sections or rules, the court shall grant an injunction, temporary restraining order, or other appropriate relief.

(B) If a court awards damages under division (A) of this section, the court shall award damages in an amount that is not less than the amount that the purchaser paid to the telephone solicitor or salesperson and shall order the telephone solicitor or salesperson to pay reasonable attorney's fees and court costs to the purchaser.

(C) The court may award the purchaser punitive or exemplary damages upon the purchaser's showing that the telephone solicitor or salesperson knowingly committed an act or practice that violated a provision of sections 4719.01 to 4719.18 of the Revised Code.

(D) An action under this section shall be brought within two years after the date of the telephone solicitation upon which the action is based.

Effective Date: 12-05-1996



Section 4719.16 - Powers, remedies, and penalties are in addition to others provided by law.

(A) The powers, remedies, and penalties provided by sections 4719.11 to 4719.15 of the Revised Code are in addition to any other power, remedy, or penalty provided by law.

(B) The remedies and powers available to the attorney general under division (B) of section 4719.03 and sections 4719.11 to 4719.13 of the Revised Code are cumulative and concurrent, and the exercise of one remedy or power by the attorney general does not preclude or require the exercise of any other remedy or power. The attorney general is not required to use any procedure set forth in division (B) of section 4719.03 or section 4719.11 of the Revised Code prior to the exercise of a remedy or power set forth in section 4719.12 or 4719.13 of the Revised Code.

(C) In a civil proceeding or action in which a violation of a provision of sections 4719.01 to 4719.18 of the Revised Code is alleged, if the person who is alleged to have violated that provision claims that the person or the person's actions comes within an exemption in division (B) of section 4719.01 or division (H) of section 4719.07 of the Revised Code, the person has the burden of proving that the exemption applies to the person or the person's actions.

Effective Date: 12-05-1996



Section 4719.17 - Telemarketing fraud enforcement fund.

There is hereby created in the state treasury the telemarketing fraud enforcement fund. The treasurer of state shall deposit into the fund registration fees paid pursuant to divisions (A) and (D) of section 4719.02 of the Revised Code. The consumer protection section of the office of the attorney general shall use the moneys in the fund to pay for any expenses reasonably related to the administration of Chapter 4719. of the Revised Code, the investigation or prosecution of any crimes investigated by the consumer protection section, or for educational activities that advance the purposes of Chapter 4719. of the Revised Code as set forth in section 4719.18 of the Revised Code.

Amended by 129th General AssemblyFile No.88,SB 223, §1, eff. 6/8/2012.

Effective Date: 12-05-1996



Section 4719.18 - Purposes and construction of chapter.

(A) The purposes and objectives of sections 4719.01 to 4719.18 of the Revised Code are to protect purchasers from telephone solicitors and salespersons that commit unfair, unlawful, deceptive, or unconscionable acts or practices and to encourage the development of reasonable and fair telephone solicitation sales practices.

(B) The provisions of sections 4719.01 to 4719.18 of the Revised Code are remedial in nature and shall be liberally construed by the courts of this state in accordance with section 1.11 of the Revised Code.

Effective Date: 12-05-1996



Section 4719.21 - Blocking telephone solicitor's number prohibited.

(A) As used in this section, "telephone solicitation" and "telephone solicitor" have the same meanings as in division (A) of section 4719.01 of the Revised Code.

(B) No telephone solicitor shall intentionally block or intentionally authorize or cause to be blocked the disclosure of the telephone number from which a telephone solicitation is made.

(C) A violation of division (B) of this section is an unfair or deceptive act or practice in violation of section 1345.02 of the Revised Code. A person injured by a violation of division (B) of this section has a cause of action and is entitled to the same relief available to a consumer under section 1345.09 of the Revised Code, and all powers and remedies available to the attorney general to enforce sections 1345.01 to 1345.13 of the Revised Code are available to the attorney general to enforce division (B) of this section.

Effective Date: 04-09-2003



Section 4719.22 - Compliance with law regarding sanctions for human trafficking.

The attorney general shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4719.99 - Penalty.

Prior to July 1, 1996, whoever violates section 4719.02, 4719.05, or 4719.06, division (C), (D), or (E) of section 4719.07, section 4719.08, or division (A) of section 4719.09 of the Revised Code is guilty of a felony of the fourth degree. On or after July 1, 1996, whoever violates section 4719.02, 4719.05, or 4719.06, division (C), (D), or (E) of section 4719.07, section 4719.08, or division (A) of section 4719.09 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 12-05-1996






Chapter 4721 - INNKEEPERS

Section 4721.01 - Liability for loss of property.

An inkeeper, whether a person, partnership, or corporation, having in his inn a metal safe or vault in good order suitable for the custody of money, bank notes, jewelry, articles of gold and silver manufacture, precious stones, personal ornaments, railroad mileage books or tickets, negotiable or valuable papers, and bullion, and keeping on the doors of the sleeping rooms used by his guests suitable locks or bolts, and on the transoms and windows of such rooms suitable fastenings, and keeping a copy of this section printed in distinct type conspicuously suspended in the office, ladies' parlor or sitting room, barroom, washroom, and five other conspicuous places in such inn, or not less than ten conspicuous places in all, shall not be liable for loss or injury suffered by a guest, unless such guest has offered to deliver such property to such innkeeper for custody in such metal safe or vault, and the innkeeper has omitted or refused to take and deposit it in the safe or vault for custody and give the guest a receipt therefor.

Effective Date: 10-01-1953



Section 4721.02 - Extent of liability - agreement.

An innkeeper shall not be obliged to receive from a guest for deposit in the safe or vault, property described in section 4721.01 of the Revised Code exceeding a total value of five hundred dollars, and shall not be liable for such property exceeding such value whether received or not. Such innkeeper, by special arrangement with a guest may receive for deposit in such safe or vault property upon such written terms as may be agreed upon. An innkeeper shall be liable for a loss of any of such property of a guest in his inn caused by the theft or negligence of the innkeeper or his servant.

Effective Date: 10-01-1953



Section 4721.03 - Limit of liability as to certain property.

The liability of an innkeeper whether person, partnership, or corporation, for loss of or injury to personal property placed in his care by his guests other than that described in sections 4721.01 and 4721.02 of the Revised Code, shall be that of a depositary for hire. Liability shall not exceed one hundred fifty dollars for each trunk and its contents, fifty dollars for each valise and its contents, and ten dollars for each box, bundle, or package, and contents, so placed in his care, unless he has consented in writing with such guest to assume a greater liability.

Effective Date: 10-01-1953



Section 4721.04 - Innkeeper's lien.

An innkeeper shall have a lien on the baggage and other property in and about the inn belonging to or under the control of his guests or boarders for the proper charges due him for their accommodation, board, and lodging, for money paid for or advanced to them, and for such other extras as are furnished at their request. The innkeeper may detain such baggage and other property until the amount of such charge is paid, and the baggage and other property shall not be exempt from attachment or execution until the innkeeper's lien and the cost of enforcing it are satisfied.

Effective Date: 10-01-1953



Section 4721.05 - Sale of property.

The innkeeper shall retain such baggage and other property, upon which he has a lien, for sixty days, at the expiration of which time, if such lien is not satisfied, he may sell it at public auction, after giving ten days' notice of the time and place of such auction in a newspaper of general circulation in the county where such inn is situated, and by mailing a copy of such notice addressed to such guest or boarder at the place of residence registered by him in the register of such inn.

Effective Date: 10-01-1953



Section 4721.06 - Disposal of proceeds.

After satisfying the lien and costs that may accrue, the residue, on demand within six months thereafter, shall be paid to the guest or boarder to whom the property belonged or by whom it was controlled, and if not demanded, shall be deposited by such innkeeper with the county treasurer of the county in which such inn is situated, with a statement of the innkeeper's claim, the cost of enforcing it, a copy of the published notice, and the amount received for such property sold at such sale. Such residue shall be credited by the treasurer to the general revenue fund of the county, subject to a right of such guest or boarder, or his representatives, to reclaim it within three years from the date of such deposit.

Effective Date: 10-01-1953






Chapter 4722 - HOME CONSTRUCTION SERVICE SUPPLIERS

Section 4722.01 - Definitions.

As used in this chapter:

(A) "Costplus contract" means a contract entered into between an owner and a home construction service supplier under which payment to the supplier is based on the cost of a product plus the supplier's rate for labor to install the product plus an agreed percentage of profit or a stipulated fee.

(B) "Home construction service" means the construction of a residential building. "Home construction service" does not include construction performed on a structure that contains four or more dwelling units, except for work on an individual dwelling unit within that structure, or construction performed on the common area of a condominium property.

(C) "Home construction service contract" means a contract between an owner and a supplier to perform home construction services, including services rendered based on a cost-plus contract, for an amount exceeding twenty-five thousand dollars.

(D) "Home construction service supplier" or "supplier" means a person who contracts with an owner to provide home construction services for compensation and who maintains in force a general liability insurance policy in an amount of not less than two hundred fifty thousand dollars.

(E) "Owner" means the person who contracts with a home construction service supplier. "Owner" may include the owner of the property, a tenant who occupies the dwelling unit on which the home construction service is performed, or a person the owner authorizes to act on the owner's behalf to contract for a home construction service, and any other person who contracts for a home construction service.

(F) "Residential building" means a one-, two-, or three-family dwelling and any accessory construction incidental to the dwelling. "Residential building" does not include any of the following:

(1) An industrialized unit as described in section 3781.06 of the Revised Code;

(2) A manufactured home as described in section 3781.06 of the Revised Code;

(3) A mobile home as described in section 4501.01 of the Revised Code.

(G) "Workmanlike manner" means the home construction service supplier has engaged in construction that meets or exceeds the minimum quantifiable standards promulgated by the Ohio home builders association.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.



Section 4722.02 - Service contract.

(A) Except as provided in division (C) of this section, no home construction service supplier shall perform any home construction service the cost of which equals or exceeds twenty-five thousand dollars unless the supplier enters into a written home construction services contract with the owner. The contract shall include all agreements and conditions related to the home construction service, including all of the following:

(1) The supplier's name, physical business address, business telephone number, and taxpayer identification number;

(2) The owner's name, address, and telephone number;

(3) The address or location of the property where the home construction service is to be performed;

(4) A general description of the home construction service, including the goods and services to be furnished as part of the service;

(5) The anticipated date or time period the home construction service is to begin and the anticipated date or time period it is to be completed;

(6) The total estimated cost of the home construction service;

(7) Any cost of installation, delivery, or other cost that the total estimated cost does not cover;

(8) A copy of the supplier's certificate of insurance showing general liability coverage in an amount of not less than two hundred fifty thousand dollars;

(9) The dated signatures of the owner and the supplier.

(B)

(1) If the total amount of reasonably unforeseen, but necessary, excess costs of a home construction service at any time exceeds five thousand dollars over the course of the entire home construction contract, prior to performing the work related to the excess costs, the home construction service supplier shall provide an owner with a notice that contains a written or oral estimate, depending on which type the owner has designated in the contract.

(2) To determine the type of notice an owner requires when the costs of a home construction service exceed the estimate provided in the contract, the contract shall include a statement in substantially the following language:

"EXCESS COSTS

IF AT ANY TIME A HOME CONSTRUCTION SERVICE REQUIRES EXTRA COSTS ABOVE THE COST SPECIFIED OR ESTIMATED IN THE CONTRACT THAT WERE REASONABLY UNFORESEEN, BUT NECESSARY, AND THE TOTAL OF ALL EXTRA COSTS TO DATE EXCEEDS FIVE THOUSAND DOLLARS OVER THE COURSE OF THE ENTIRE HOME CONSTRUCTION CONTRACT, YOU HAVE A RIGHT TO AN ESTIMATE OF THOSE EXCESS COSTS BEFORE THE HOME CONSTRUCTION SERVICE SUPPLIER BEGINS WORK RELATED TO THOSE COSTS. INITIAL YOUR CHOICE OF THE TYPE OF ESTIMATE YOU REQUIRE:

..... written estimate ..... oral estimate"

(3) If the contract stipulates that the specified cost of the home construction service is a firm price and the home construction service supplier will not charge the owner with any excess costs, the home construction service supplier need not comply with the notice requirements of this division.

(C) A home construction service supplier who enters into a cost-plus contract with an owner for a home construction service need not comply with the requirements in divisions (A) and (B) of this section.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.



Section 4722.03 - Prohibited acts.

(A) No home construction service supplier shall do any of the following:

(1) Prior to commencing work related to the home construction service, fail to enter into a written contract that complies with this chapter;

(2) After entering into a contract with an owner and prior to commencing any work that is related to an excess cost, fail to provide an estimate of the excess costs as this chapter requires;

(3) After entering into a contract with an owner, do any of the following:

(a) Fail to disclose, prior to the owner's acceptance of any goods or work related to an excess cost, that in failing to approve an excess cost, completion of the work may not be possible and a charge may be imposed for any disassembly, reassembly, or partially completed work, which shall be directly related to the actual labor or parts involved;

(b) Charge for any excess cost that the owner has not approved;

(c) Represent that repairs or work have been performed when such is not the fact;

(d) Fail to perform the home construction service in a workmanlike manner;

(e) Fail to tender to the owner, within a reasonable time and upon the owner's request, any replaced parts, unless the parts are to be rebuilt or sold by the home construction service supplier, or returned to the manufacturer in connection with a warranted repair or service, and the intended reuse or return is made known to the owner prior to commencing any repair or services;

(f) Fail to provide a full refund within a reasonable time period for any goods or services that the home construction service supplier has failed to deliver in accordance with the terms and conditions of the contract required by section 4722.02 of the Revised Code and for which the supplier has received payment;

(g) Fail to provide to the owner, within a reasonable time and upon the owner's request, a written, itemized receipt for any item of goods that is left with, or turned over to, the home construction service supplier for repair or services. The receipt shall include all of the following:

(i) The identity of the person who will perform the repair or services;

(ii) The name and dated signature of the person or representative who actually accepts the goods;

(iii) A description, including make and model number or other features that will reasonably identify the goods that are turned over, and the repair or services that are to be performed.

(4) Make the performance of any home construction service contingent upon an owner's waiver of any rights this chapter provides;

(5) Represent that repairs, services, or work is necessary to comply with the residential building code when such is not the fact;

(6) Represent that an item of goods or any part thereof that is being inspected or diagnosed for a home construction service is in a dangerous condition, or that its continued use may be harmful, when such is not the fact;

(7) Intentionally understate or intentionally misstate the estimated cost of the home construction service;

(8) Intentionally misrepresent any aspect of the transaction or the nature or the quality of the work or materials;

(9) Fail at the time any owner signs or initials any document to provide the owner with a copy of the document within a reasonable time period;

(10) Fail to disclose to the owner prior to the commencement of any repair or service that any part of the repair or service will be performed by a person other than the home construction service supplier or employee of the supplier if the contract disclaims any warranty of the repair or service that the other person performs;

(11) Represent that repairs or services must be performed away from the property on which the home construction service is being performed when that is not the fact.

(B) A home construction service supplier who enters into a cost-plus contract with an owner for a home construction service need not comply with the requirements regarding excess costs provided in this section.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.



Section 4722.04 - Down payments.

A home construction service supplier may take as a down payment not more than ten per cent of the contract price before the supplier's performance that is required by the contract begins, except a supplier may take as a down payment not more than seventy-five per cent of the total cost of any special order item that is otherwise not returnable or usable before the supplier's performance that is required by the contract begins. This section does not apply to a home construction service supplier who enters into a cost-plus contract. A supplier may accept payments from a construction loan in connection with a home construction service contract.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.



Section 4722.06 - Investigation by attorney general.

(A) If, by the attorney general's own inquiries or as a result of complaints, the attorney general has reasonable cause to believe that a person has engaged or is engaging in an act or practice that violates this chapter, the attorney general may investigate.

(B) For this purpose, the attorney general may administer oaths, subpoena witnesses, adduce evidence, and require the production of relevant matter.

If matter that the attorney general requires to be produced is located outside the state, the attorney general may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states. The person subpoenaed may make the matter available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or the attorney general's representative to examine the matter at the place where it is located, provided that expenses shall not be charged to a party not subsequently found to have engaged in an act or practice violative of this chapter.

(C) Within twenty days after a subpoena has been served, a motion to extend the return day, or to modify or quash the subpoena, stating good cause, may be filed in the court of common pleas of Franklin county or the county in which the person served resides or has the person's principal place of business.

(D) A person subpoenaed under this section shall comply with the terms of the subpoena, unless the parties agree to modify the terms of the subpoena or unless the court has modified or quashed the subpoena, extended the return day of the subpoena, or issued any other order with respect to the subpoena prior to its return day.

If a person fails without lawful excuse to obey a subpoena or to produce relevant matter, the attorney general may apply to the court of common pleas of the county in which the person subpoenaed resides or has the person's principal place of business for an order compelling compliance.

(E) The attorney general may request that an individual who refuses to testify or to produce relevant matter on the ground that the testimony or matter may incriminate the individual be ordered by the court to provide the testimony or matter. With the exception of a prosecution for perjury and an action for damages under this chapter, an individual who complies with a court order to provide testimony or matter, after asserting a privilege against self-incrimination to which the individual is entitled by law, shall not be subjected to a criminal proceeding or to a civil penalty or forfeiture on the basis of the testimony or matter required to be disclosed or testimony or matter discovered through that testimony or matter.

(F) The attorney general may:

(1) During an investigation under this section, afford, in a manner considered appropriate to the attorney general, a supplier an opportunity to cease and desist from any suspected violation. The attorney general may suspend the investigation during the time period that the attorney general permits the supplier to cease and desist; however, the suspension of the investigation or the affording of an opportunity to cease and desist shall not prejudice or prohibit any further investigation by the attorney general under this section.

(2) Terminate an investigation under this section upon acceptance of a written assurance of voluntary compliance from a supplier who is suspected of a violation of this chapter.

Acceptance of an assurance may be conditioned upon an undertaking to reimburse or to take other appropriate action with respect to identifiable owners damaged by an alleged violation of this chapter. An assurance of compliance given by a supplier is not evidence of violation of this chapter. The attorney general may, at any time, reopen an investigation terminated by the acceptance of an assurance of voluntary compliance, if the attorney general believes that further proceedings are in the public interest. Evidence of a violation of an assurance of voluntary compliance is prima-facie evidence of an act or practice in violation of this chapter, if presented after the violation in an action brought under this chapter. An assurance of voluntary compliance may be filed with the court and if approved by the court, entered as a consent judgment.

(G) The procedures available to the attorney general under this section are cumulative and concurrent, and the exercise of one procedure by the attorney general does not preclude or require the exercise of any other procedure.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.



Section 4722.07 - Civil actions and penalties.

(A) If the attorney general, by the attorney general's own inquiries or as a result of complaints, has reasonable cause to believe that a supplier has engaged or is engaging in an act or practice that violates this chapter, and that the action would be in the public interest, the attorney general may bring any of the following:

(1) An action to obtain a declaratory judgment that the act or practice violates this chapter;

(2)

(a) An action, with notice as required by Civil Rule 65, to obtain a temporary restraining order, preliminary injunction, or permanent injunction to restrain the act or practice. If the attorney general shows by a preponderance of the evidence that the supplier has violated or is violating this chapter, the court may issue a temporary restraining order, preliminary injunction, or permanent injunction to restrain and prevent the act or practice.

(b) On motion of the attorney general, or on its own motion, the court may impose a civil penalty of not more than five thousand dollars for each day of violation of a temporary restraining order, preliminary injunction, or permanent injunction issued under this section, if the supplier received notice of the action. The civil penalties shall be paid as provided in division (G) of this section.

(c) Upon the commencement of an action under division (A)(2) of this section against a supplier who operates under a license, permit, certificate, commission, or other authorization issued by the supreme court or by a board, commission, department, division, or other agency of this state, the attorney general shall immediately notify the supreme court or agency that such an action has been commenced against the supplier.

(3) A class action under Civil Rule 23, as amended, on behalf of owners who have engaged in home construction service contracts in this state for damage caused by an act or practice described in this chapter.

(B) On motion of the attorney general and without bond, in the attorney general's action under this section, the court may make appropriate orders, including appointment of a referee or a receiver, for sequestration of assets, to reimburse owners found to have been damaged, to carry out a home construction service contract in accordance with an owner's reasonable expectations, to strike or limit the application of unconscionable clauses of contracts so as to avoid an unconscionable result, or to grant other appropriate relief. The court may assess the expenses of a referee or receiver against the supplier.

(C) Any moneys or property recovered by the attorney general in an action under this section that cannot with due diligence within five years be restored by a referee to owners shall be unclaimed funds reportable under Chapter 169. of the Revised Code.

(D) In addition to the other remedies provided in this section, the attorney general may request and the court may impose a civil penalty of not more than twenty-five thousand dollars against the supplier for each violation of an act or practice described in this chapter. The civil penalties shall be paid as provided in division (G) of this section.

(E) No action may be brought by the attorney general under this section to recover for a home construction service contract more than two years after the occurrence of a violation.

(F) If a court determines that provision has been made for reimbursement or other appropriate corrective action, insofar as practicable, with respect to all consumers damaged by a violation, or in any other appropriate case, the attorney general, with court approval, may terminate enforcement proceedings brought by the attorney general upon acceptance of an assurance from the supplier of voluntary compliance with this chapter, with respect to the alleged violation. The assurance shall be filed with the court and entered as a consent judgment. A consent judgment is not evidence of prior violation of such chapter. Disregard of the terms of a consent judgment entered upon an assurance shall be treated as a violation of an injunction issued under this section.

(G) Civil penalties ordered pursuant to divisions (A) or (D) of this section shall be paid as follows: one-fourth of the amount to the treasurer of the county in which the action is brought and three-fourths to the consumer protection enforcement fund created by section 1345.51 of the Revised Code.

(H) The remedies available to the attorney general under this section are cumulative and concurrent, and the exercise of one remedy by the attorney general does not preclude or require the exercise of any other remedy.

(I) In carrying out the attorney general's official duties, the attorney general shall not disclose publicly the identity of any supplier who is or was the subject of an investigation under this chapter or any facts developed during such an investigation unless those matters have become a matter of public record in enforcement proceedings, or the supplier who is the subject of the investigation gives written consent to public disclosure of those matters.

(J) The attorney general shall cooperate with state and local officials, officials of other states, and officials of the federal government in the administration of statutes comparable to this chapter.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.



Section 4722.08 - Owners' causes of action.

For a violation of Chapter 4722. of the Revised Code, an owner has a cause of action and is entitled to relief as follows:

(A) Where the violation was an act prohibited by section 4722.02, 4722.03, or 4722.04 of the Revised Code, the owner may, in an individual action, rescind the transaction or recover the owner's actual economic damages plus an amount not exceeding five thousand dollars in noneconomic damages.

(B) In any action for rescission, revocation of the transaction must occur within a reasonable time after the owner discovers or should have discovered the ground for it and before any substantial change in condition of the subject of the transaction.

(C) Any owner may seek a declaratory judgment, an injunction, or other appropriate relief against an act or practice that violates this chapter.

(D) The court may award to the prevailing party a reasonable attorney's fee limited to the work reasonably performed, if either of the following apply:

(1) The owner complaining of the act or practice that violated this chapter has brought or maintained an action that is groundless, and the owner filed or maintained the action in bad faith;

(2) The home construction service supplier has knowingly committed an act or practice that violates this chapter.

(E) As used in this section, "actual economic damages" means damages for direct, incidental, or consequential pecuniary losses resulting from a violation of Chapter 4722. of the Revised Code and does not include damages for noneconomic loss as defined in section 2315.18 of the Revised Code.

(F) Nothing in this section shall preclude an owner from also proceeding with a cause of action under any other theory of law.

Added by 129th General AssemblyFile No.107,HB 383, §1, eff. 8/31/2012.






Chapter 4723 - NURSES

Section 4723.01 - Nurse definitions.

As used in this chapter:

(A) "Registered nurse" means an individual who holds a current, valid license issued under this chapter that authorizes the practice of nursing as a registered nurse.

(B) "Practice of nursing as a registered nurse" means providing to individuals and groups nursing care requiring specialized knowledge, judgment, and skill derived from the principles of biological, physical, behavioral, social, and nursing sciences. Such nursing care includes:

(1) Identifying patterns of human responses to actual or potential health problems amenable to a nursing regimen;

(2) Executing a nursing regimen through the selection, performance, management, and evaluation of nursing actions;

(3) Assessing health status for the purpose of providing nursing care;

(4) Providing health counseling and health teaching;

(5) Administering medications, treatments, and executing regimens authorized by an individual who is authorized to practice in this state and is acting within the course of the individual's professional practice;

(6) Teaching, administering, supervising, delegating, and evaluating nursing practice.

(C) "Nursing regimen" may include preventative, restorative, and health-promotion activities.

(D) "Assessing health status" means the collection of data through nursing assessment techniques, which may include interviews, observation, and physical evaluations for the purpose of providing nursing care.

(E) "Licensed practical nurse" means an individual who holds a current, valid license issued under this chapter that authorizes the practice of nursing as a licensed practical nurse.

(F) "The practice of nursing as a licensed practical nurse" means providing to individuals and groups nursing care requiring the application of basic knowledge of the biological, physical, behavioral, social, and nursing sciences at the direction of a licensed physician, dentist, podiatrist, optometrist, chiropractor, or registered nurse. Such nursing care includes:

(1) Observation, patient teaching, and care in a diversity of health care settings;

(2) Contributions to the planning, implementation, and evaluation of nursing;

(3) Administration of medications and treatments authorized by an individual who is authorized to practice in this state and is acting within the course of the individual's professional practice on the condition that the licensed practical nurse is authorized under section 4723.17 of the Revised Code to administer medications;

(4) Administration to an adult of intravenous therapy authorized by an individual who is authorized to practice in this state and is acting within the course of the individual's professional practice, on the condition that the licensed practical nurse is authorized under section 4723.18 or 4723.181 of the Revised Code to perform intravenous therapy and performs intravenous therapy only in accordance with those sections;

(5) Delegation of nursing tasks as directed by a registered nurse;

(6) Teaching nursing tasks to licensed practical nurses and individuals to whom the licensed practical nurse is authorized to delegate nursing tasks as directed by a registered nurse.

(G) "Certified registered nurse anesthetist" means a registered nurse who holds a valid certificate of authority issued under this chapter that authorizes the practice of nursing as a certified registered nurse anesthetist in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(H) "Clinical nurse specialist" means a registered nurse who holds a valid certificate of authority issued under this chapter that authorizes the practice of nursing as a clinical nurse specialist in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(I) "Certified nurse-midwife" means a registered nurse who holds a valid certificate of authority issued under this chapter that authorizes the practice of nursing as a certified nurse-midwife in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(J) "Certified nurse practitioner" means a registered nurse who holds a valid certificate of authority issued under this chapter that authorizes the practice of nursing as a certified nurse practitioner in accordance with section 4723.43 of the Revised Code and rules adopted by the board of nursing.

(K) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(L) "Collaboration" or "collaborating" means the following:

(1) In the case of a clinical nurse specialist, except as provided in division (L)(3) of this section, or a certified nurse practitioner, that one or more podiatrists acting within the scope of practice of podiatry in accordance with section 4731.51 of the Revised Code and with whom the nurse has entered into a standard care arrangement or one or more physicians with whom the nurse has entered into a standard care arrangement are continuously available to communicate with the clinical nurse specialist or certified nurse practitioner either in person or by radio, telephone, or other form of telecommunication;

(2) In the case of a certified nurse-midwife, that one or more physicians with whom the certified nurse-midwife has entered into a standard care arrangement are continuously available to communicate with the certified nurse-midwife either in person or by radio, telephone, or other form of telecommunication;

(3) In the case of a clinical nurse specialist who practices the nursing specialty of mental health or psychiatric mental health without being authorized to prescribe drugs and therapeutic devices, that one or more physicians are continuously available to communicate with the nurse either in person or by radio, telephone, or other form of telecommunication.

(M) "Supervision," as it pertains to a certified registered nurse anesthetist, means that the certified registered nurse anesthetist is under the direction of a podiatrist acting within the podiatrist's scope of practice in accordance with section 4731.51 of the Revised Code, a dentist acting within the dentist's scope of practice in accordance with Chapter 4715. of the Revised Code, or a physician, and, when administering anesthesia, the certified registered nurse anesthetist is in the immediate presence of the podiatrist, dentist, or physician.

(N) "Standard care arrangement" means a written, formal guide for planning and evaluating a patient's health care that is developed by one or more collaborating physicians or podiatrists and a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner and meets the requirements of section 4723.431 of the Revised Code.

(O) "Advanced practice registered nurse" means a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner.

(P) "Dialysis care" means the care and procedures that a dialysis technician or dialysis technician intern is authorized to provide and perform, as specified in section 4723.72 of the Revised Code.

(Q) "Dialysis technician" means an individual who holds a current, valid certificate to practice as a dialysis technician issued under section 4723.75 of the Revised Code.

(R) "Dialysis technician intern" means an individual who holds a current, valid certificate to practice as a dialysis technician intern issued under section 4723.75 of the Revised Code.

(S) "Certified community health worker" means an individual who holds a current, valid certificate as a community health worker issued under section 4723.85 of the Revised Code.

(T) "Medication aide" means an individual who holds a current, valid certificate issued under this chapter that authorizes the individual to administer medication in accordance with section 4723.67 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 09-26-2003; 04-07-2005; 03-30-2007



Section 4723.02 - Board of nursing.

The board of nursing shall assume and exercise all the powers and perform all the duties conferred and imposed on it by this chapter. The board shall consist of thirteen members who shall be citizens of the United States and residents of Ohio. Eight members shall be registered nurses, each of whom shall be a graduate of an approved program of nursing education that prepares persons for licensure as a registered nurse, shall hold a currently active license issued under this chapter to practice nursing as a registered nurse, and shall have been actively engaged in the practice of nursing as a registered nurse for the five years immediately preceding the member's initial appointment to the board. Of the eight members who are registered nurses, at least one shall hold a valid certificate of authority issued under this chapter that authorizes the practice of nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner. Four members shall be licensed practical nurses, each of whom shall be a graduate of an approved program of nursing education that prepares persons for licensure as a practical nurse, shall hold a currently active license issued under this chapter to practice nursing as a licensed practical nurse, and shall have been actively engaged in the practice of nursing as a licensed practical nurse for the five years immediately preceding the member's initial appointment to the board. One member shall represent the interests of consumers of health care. Neither this member nor any person in the member's immediate family shall be a member of or associated with a health care provider or profession or shall have a financial interest in the delivery or financing of health care. Representation of nursing service and nursing education and of the various geographical areas of the state shall be considered in making appointments. As the term of any member of the board expires, a successor shall be appointed who has the qualifications the vacancy requires. Terms of office shall be for four years, commencing on the first day of January and ending on the thirty-first day of December. A current or former board member who has served not more than one full term or one full term and not more than thirty months of another term may be reappointed for one additional term. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. The term of a member shall expire if the member ceases to meet any requirement of this section for the member's position on the board. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Nursing organizations of this state may each submit to the governor the names of not more than five nominees for each position to be filled on the board. From the names so submitted or from others, at the governor's discretion, the governor with the advice and consent of the senate shall make such appointments. Any member of the board may be removed by the governor for neglect of any duty required by law or for incompetency or unprofessional or dishonorable conduct, after a hearing as provided in Chapter 119. of the Revised Code. Seven members of the board including at least four registered nurses and at least one licensed practical nurse shall at all times constitute a quorum. Each member of the board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day in attendance at board meetings and in discharge of official duties, and in addition thereto, necessary expense incurred in the performance of such duties. The board shall elect one of its nurse members as president and one as vice-president. The board shall elect one of its registered nurse members to serve as the supervising member for disciplinary matters. The board may establish advisory groups to serve in consultation with the board or the executive director. Each advisory group shall be given a specific charge in writing and shall report to the board. Members of advisory groups shall serve without compensation but shall receive their actual and necessary expenses incurred in the performance of their official duties.

Effective Date: 04-10-2001

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4723.021 - Immunity.

In the absence of fraud or bad faith, the board of nursing, a current or former board member, an agent of the board, a representative of the board, an employee of the board, or an entity that provides services related to remediation under the board's practice intervention and improvement program shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If a member, agent, representative, employee, or entity asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the requestor's official duties, and the request is made in writing at a reasonable time before trial and the requestor cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the requestor's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 04-10-2001



Section 4723.03 - Unlicensed practice.

(A) No person shall engage in the practice of nursing as a registered nurse, represent the person as being a registered nurse, or use the title "registered nurse," the initials "R.N.," or any other title implying that the person is a registered nurse, for a fee, salary, or other consideration, or as a volunteer, without holding a current, valid license as a registered nurse under this chapter.

(B) No person shall engage in the practice of nursing as a licensed practical nurse, represent the person as being a licensed practical nurse, or use the title "licensed practical nurse," the initials "L.P.N.," or any other title implying that the person is a licensed practical nurse, for a fee, salary, or other consideration, or as a volunteer, without holding a current, valid license as a practical nurse under this chapter.

(C) No person shall use the titles or initials "graduate nurse," "G.N.," "professional nurse," "P.N.," "graduate practical nurse," "G.P.N.," "practical nurse," "P.N.," "trained nurse," "T.N.," or any other statement, title, or initials that would imply or represent to the public that the person is authorized to practice nursing in this state, except as follows:

(1) A person licensed under this chapter to practice nursing as a registered nurse may use that title and the initials "R.N.";

(2) A person licensed under this chapter to practice nursing as a licensed practical nurse may use that title and the initials "L.P.N.";

(3) A person authorized under this chapter to practice nursing as a certified registered nurse anesthetist may use that title, the initials "C.R.N.A." or "N.A.," and any other title or initials approved by the board of nursing;

(4) A person authorized under this chapter to practice nursing as a clinical nurse specialist may use that title, the initials "C.N.S.," and any other title or initials approved by the board;

(5) A person authorized under this chapter to practice nursing as a certified nurse-midwife may use that title, the initials "C.N.M.," and any other title or initials approved by the board;

(6) A person authorized under this chapter to practice nursing as a certified nurse practitioner may use that title, the initials "C.N.P.," and any other title or initials approved by the board;

(7) A person authorized under this chapter to practice as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may use the title "advanced practice registered nurse" or the initials "A.P.R.N."

(D) No person shall employ a person not licensed as a registered nurse under this chapter to engage in the practice of nursing as a registered nurse. No person shall employ a person not licensed as a practical nurse under this chapter to engage in the practice of nursing as a licensed practical nurse.

(E) No person shall sell or fraudulently obtain or furnish any nursing diploma, license, certificate, renewal, or record, or aid or abet such acts.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001; 04-07-2005



Section 4723.04 - Amended and Renumbered RC 4723.02.

Effective Date: 04-10-2001



Section 4723.05 - Appointment of executive director - duties.

The board of nursing shall appoint an executive director, who shall be a registered nurse of this state with at least five years experience in the practice of nursing as a registered nurse, shall be a resident of this state during the term of appointment, and shall not be a member of the board at the time of appointment or during the term of appointment. The board shall meet at such times and places as it may direct and provide in its rules. The president may call special meetings, and the executive director shall call special meetings upon the written request of two or more board members. The board shall provide itself with a seal. The president and executive director may administer oaths. The executive director is the chief administrative officer of the board and shall serve as a full time employee of the board and shall be entitled to attend all meetings of the board except meetings concerning the appointment and terms of employment of the executive director. The term of the executive director shall be one year commencing on the first day of January. The executive director shall receive necessary expenses in addition to salary. The executive director shall give a surety bond to the state in such sum as the board requires, and conditioned upon the faithful performance of the duties of executive director. The executive director is an appointing authority as defined in section 124.01 of the Revised Code, and may appoint such nursing education consultants, nursing practice consultants, investigative personnel, and any additional employees for professional, clerical, and special work necessary to carry out the board's functions and with the board's approval, may establish standards for the conduct of employees.

Effective Date: 06-14-1988



Section 4723.051 - Amended and Renumbered RC 4723.10.

Effective Date: 04-10-2001



Section 4723.06 - Board of nursing - powers and duties.

(A) The board of nursing shall:

(1) Administer and enforce the provisions of this chapter, including the taking of disciplinary action for violations of section 4723.28 of the Revised Code, any other provisions of this chapter, or rules adopted under this chapter;

(2) Develop criteria that an applicant must meet to be eligible to sit for the examination for licensure to practice as a registered nurse or as a licensed practical nurse;

(3) Issue and renew nursing licenses, dialysis technician certificates, and community health worker certificates, as provided in this chapter;

(4) Define the minimum standards for educational programs of the schools of registered nursing and schools of practical nursing in this state;

(5) Survey, inspect, and grant full approval to prelicensure nursing education programs in this state that meet the standards established by rules adopted under section 4723.07 of the Revised Code. Prelicensure nursing education programs include, but are not limited to, diploma, associate degree, baccalaureate degree, master's degree, and doctor of nursing programs leading to initial licensure to practice nursing as a registered nurse and practical nurse programs leading to initial licensure to practice nursing as a licensed practical nurse.

(6) Grant conditional approval, by a vote of a quorum of the board, to a new prelicensure nursing education program or a program that is being reestablished after having ceased to operate, if the program meets and maintains the minimum standards of the board established by rules adopted under section 4723.07 of the Revised Code. If the board does not grant conditional approval, it shall hold an adjudication under Chapter 119. of the Revised Code to consider conditional approval of the program. If the board grants conditional approval, at the first meeting following completion of the survey process required by division (A)(5) of this section, the board shall determine whether to grant full approval to the program. If the board does not grant full approval or if it appears that the program has failed to meet and maintain standards established by rules adopted under section 4723.07 of the Revised Code, the board shall hold an adjudication under Chapter 119. of the Revised Code to consider the program. Based on results of the adjudication, the board may continue or withdraw conditional approval, or grant full approval.

(7) Place on provisional approval, for a period of time specified by the board, a program that has ceased to meet and maintain the minimum standards of the board established by rules adopted under section 4723.07 of the Revised Code. Prior to or at the end of the period, the board shall reconsider whether the program meets the standards and shall grant full approval if it does. If it does not, the board may withdraw approval, pursuant to an adjudication under Chapter 119. of the Revised Code.

(8) Approve continuing education programs and courses under standards established in rules adopted under sections 4723.07, 4723.69, 4723.79, and 4723.88 of the Revised Code;

(9)

Establish a program for monitoring chemical dependency in accordance with section 4723.35 of the Revised Code;

(10) Establish the practice intervention and improvement program in accordance with section 4723.282 of the Revised Code;

(11) Issue and renew certificates of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(12) Approve under section 4723.46 of the Revised Code national certifying organizations for examination and certification of certified registered nurse anesthetists, clinical nurse specialists, certified nurse-midwives, or certified nurse practitioners;

(13) Issue and renew certificates to prescribe in accordance with sections 4723.48 and 4723.486 of the Revised Code;

(14) Grant approval to the planned classroom and clinical study required by section 4723.482 of the Revised Code to be eligible for a certificate to prescribe;

(15) Make an annual edition of the formulary established in rules adopted under section 4723.50 of the Revised Code available to the public either in printed form or by electronic means and, as soon as possible after any revision of the formulary becomes effective, make the revision available to the public in printed form or by electronic means;

(16) Provide guidance and make recommendations to the general assembly, the governor, state agencies, and the federal government with respect to the regulation of the practice of nursing and the enforcement of this chapter;

(17) Make an annual report to the governor, which shall be open for public inspection;

(18) Maintain and have open for public inspection the following records:

(a) A record of all its meetings and proceedings;

(b) A record of all applicants for, and holders of , licenses and certificates issued by the board under this chapter or in accordance with rules adopted under this chapter. The record shall be maintained in a format determined by the board.

(c) A list of education and training programs approved by the board

.

(19) Deny approval to a person who submits or causes to be submitted false, misleading, or deceptive statements, information, or documentation to the board in the process of applying for approval of a new education or training program. If the board proposes to deny approval of a new education or training program, it shall do so pursuant to an adjudication conducted under Chapter 119. of the Revised Code.

(B) The board may fulfill the requirement of division (A)(8) of this section by authorizing persons who meet the standards established in rules adopted under section 4723.07 of the Revised Code to approve continuing education programs and courses. Persons so authorized shall approve continuing education programs and courses in accordance with standards established in rules adopted under section 4723.07 of the Revised Code.

Persons seeking authorization to approve continuing education programs and courses shall apply to the board and pay the appropriate fee established under section 4723.08 of the Revised Code. Authorizations to approve continuing education programs and courses shall expire, and may be renewed according to the schedule established in rules adopted under section 4723.07 of the Revised Code.

In addition to approving continuing education programs under division (A)(8) of this section, the board may sponsor continuing education activities that are directly related to the statutes and rules the board enforces.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 06-29-2003



Section 4723.061 - Minor violations.

This chapter does not require the board of nursing to act on minor violations of this chapter or the rules adopted under it, if the violations are committed by individuals licensed under this chapter and the board determines that the public is adequately protected by issuing a notice or warning to the alleged offender.

Effective Date: 04-10-2001



Section 4723.062 - Nursing special issue fund.

The board of nursing may solicit and accept grants and services to develop and maintain a program that addresses patient safety and health care issues related to the supply of and demand for nurses and other health care workers. The board shall not solicit or accept a grant or service that interferes with the board's independence or objectivity. All money received by the board under this section shall be deposited into the nursing special issue fund which is hereby created in the state treasury. The board shall use money in the fund to pay the costs it incurs in implementing this section.

Effective Date: 09-05-2001



Section 4723.063 - [Repealed effective 12/31/2023] Nurse education grant program.

(A) As used in this section:

(1) "Health care facility" means:

(a) A hospital registered under section 3701.07 of the Revised Code;

(b) A nursing home licensed under section 3721.02 of the Revised Code, or by a political subdivision certified under section 3721.09 of the Revised Code;

(c) A county home or a county nursing home as defined in section 5155.31 of the Revised Code that is certified under Title XVIII or XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended;

(d) A freestanding dialysis center;

(e) A freestanding inpatient rehabilitation facility;

(f) An ambulatory surgical facility;

(g) A freestanding cardiac catheterization facility;

(h) A freestanding birthing center;

(i) A freestanding or mobile diagnostic imaging center;

(j) A freestanding radiation therapy center.

(2) "Nurse education program" means a prelicensure nurse education program approved by the board of nursing under section 4723.06 of the Revised Code or a postlicensure nurse education program approved by the board of regents under section 3333.04 of the Revised Code.

(B) The state board of nursing shall establish and administer the nurse education grant program. Under the program, the board shall award grants to nurse education programs that have partnerships with other education programs, community health agencies, health care facilities, or patient centered medical homes. Grant recipients shall use the money to fund partnerships to increase the nurse education program's enrollment capacity. Methods of increasing a program's enrollment capacity may include hiring faculty and preceptors, purchasing educational equipment and materials, and other actions acceptable to the board. Grant money shall not be used to construct or renovate buildings. Partnerships may be developed between one or more nurse education programs and one or more health care facilities.

In awarding grants, the board shall give preference to partnerships between nurse education programs and hospitals, nursing homes, and county homes or county nursing homes, but may also award grants to fund partnerships between nurse education programs and other health care facilities and between nurse education programs and patient centered medical homes.

(C) The board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the following:

(1) Eligibility requirements for receipt of a grant;

(2) Grant application forms and procedures;

(3) The amounts in which grants may be made and the total amount that may be awarded to a nurse education program that has a partnership with other education programs, a community health agency, a health care facility, or a patient centered medical home;

(4) A method whereby the board may evaluate the effectiveness of a partnership between joint recipients in increasing the nurse education program's enrollment capacity;

(5) The percentage of the money in the fund that must remain in the fund at all times to maintain a fiscally responsible fund balance;

(6) The percentage of available grants to be awarded to licensed practical nurse education programs, registered nurse education programs, and graduate programs;

(7) Any other matters incidental to the operation of the program.

(D) Until December 31, 2023, ten dollars of each biennial nursing license renewal fee collected under section 4723.08 of the Revised Code shall be dedicated to the nurse education grant program fund, which is hereby created in the state treasury. The board shall use money in the fund for grants awarded under division (A) of this section and for expenses of administering the grant program. The amount used for administrative expenses in any year shall not exceed ten per cent of the amount transferred to the fund in that year.

(E) Each quarter, for the purposes of transferring funds to the nurse education grant program, the board of nursing shall certify to the director of budget and management the number of biennial licenses renewed under this chapter during the preceding quarter and the amount equal to that number times ten dollars.

(F) Notwithstanding the requirements of section 4743.05 of the Revised Code, from January 1, 2004, until December 31, 2023, at the end of each quarter, the director of budget and management shall transfer from the occupational licensing and regulatory fund to the nurse education grant program fund the amount certified under division (E) of this section.

Amended by 129th General AssemblyFile No.194,HB 303, §3, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.064 - Access to information from Ohio law enforcement gateway.

The board of nursing may access and view, but not alter, information gathered and disseminated through the Ohio law enforcement gateway established under section 109.57 of the Revised Code.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4723.07 - Administrative rules.

In accordance with Chapter 119. of the Revised Code, the board of nursing shall adopt and may amend and rescind rules that establish all of the following:

(A) Provisions for the board's government and control of its actions and business affairs;

(B) Minimum standards for nursing education programs that prepare graduates to be licensed under this chapter and procedures for granting, renewing, and withdrawing approval of those programs;

(C) Criteria that applicants for licensure must meet to be eligible to take examinations for licensure;

(D) Standards and procedures for renewal of the licenses and certificates issued by the board;

(E) Standards for approval of continuing nursing education programs and courses for registered nurses, licensed practical nurses, certified registered nurse anesthetists, clinical nurse specialists, certified nurse-midwives, and certified nurse practitioners. The standards may provide for approval of continuing nursing education programs and courses that have been approved by other state boards of nursing or by national accreditation systems for nursing, including, but not limited to, the American nurses' credentialing center and the national association for practical nurse education and service.

(F) Standards that persons must meet to be authorized by the board to approve continuing education programs and courses and a schedule by which that authorization expires and may be renewed;

(G) Requirements, including continuing education requirements, for reactivating inactive licenses or certificates, and for reinstating licenses or certificates that have lapsed ;

(H) Conditions that may be imposed for reinstatement of a license or certificate following action taken under section 3123.47, 4723.28, 4723.281, 4723.652, or 4723.86 of the Revised Code resulting in a license or certificate suspension;

(I)

Requirements for board approval of courses in medication administration by licensed practical nurses;

(J) Criteria for evaluating the qualifications of an applicant for a license to practice nursing as a registered nurse , a license to practice nursing as a licensed practical nurse, or a certificate of authority issued under division (B) of section 4723.41 of the Revised Code for the purpose of issuing the license or certificate by the board's endorsement of the applicant's authority to practice issued by the licensing agency of another state;

(K) Universal and standard precautions that shall be used by each licensee or certificate holder. The rules shall define and establish requirements for universal and standard precautions that include the following:

(1) Appropriate use of hand washing;

(2) Disinfection and sterilization of equipment;

(3) Handling and disposal of needles and other sharp instruments;

(4) Wearing and disposal of gloves and other protective garments and devices.

(L) Standards and procedures for approving certificates of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, and for renewal of those certificates;

(M) Quality assurance standards for certified registered nurse anesthetists, clinical nurse specialists, certified nurse-midwives, or certified nurse practitioners;

(N) Additional criteria for the standard care arrangement required by section 4723.431 of the Revised Code entered into by a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner and the nurse's collaborating physician or podiatrist;

(O) Continuing education standards for clinical nurse specialists who were issued a certificate of authority to practice as a clinical nurse specialist under division (C) of section 4723.41 of the Revised Code as that division existed at any time before the effective date of this amendment;

(P) For purposes of division (B)(31) of section 4723.28 of the Revised Code, the actions, omissions, or other circumstances that constitute failure to establish and maintain professional boundaries with a patient.

The board may adopt other rules necessary to carry out the provisions of this chapter. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 2005 HB95 09-26-2003



Section 4723.071 - Administrative rules for nursing delegation as it applies to DD personnel who administer prescribed medications, perform health-related activities, and perform tube feedings.

(A) As used in this section, "health-related activities," "MR/DD personnel," "prescribed medication," and "tube feeding" have the same meanings as in section 5123.41 of the Revised Code.

(B) The board of nursing shall adopt rules as it considers necessary to govern nursing delegation as it applies to MR/DD personnel who administer prescribed medications, perform health-related activities, and perform tube feedings pursuant to the authority granted under section 5123.42 of the Revised Code. The board shall not establish in the rules any requirement that is inconsistent with the authority of MR/DD personnel granted under that section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(C) The board of nursing may accept complaints from any person or government entity regarding the performance or qualifications of MR/DD personnel who administer prescribed medications, perform health-related activities, and perform tube feedings pursuant to the authority granted under section 5123.42 of the Revised Code. The board shall refer all complaints received to the department of developmental disabilities. The board may participate in an investigation of a complaint being conducted by the department under section 5123.421 of the Revised Code.

Amended by 128th General Assemblych.194,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 4723.08 - Fees.

(A) The board of nursing may impose fees not to exceed the following limits:

(1) For application for licensure by examination to practice nursing as a registered nurse or as a licensed practical nurse, seventy-five dollars;

(2) For application for licensure by endorsement to practice nursing as a registered nurse or as a licensed practical nurse, seventy-five dollars;

(3) For application for a certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, one hundred dollars;

(4) For application for a temporary dialysis technician certificate, the amount specified in rules adopted under section 4723.79 of the Revised Code;

(5) For application for a dialysis technician certificate, the amount specified in rules adopted under section 4723.79 of the Revised Code;

(6) For application for a certificate to prescribe, fifty dollars;

(7) For providing, pursuant to division (B) of section 4723.271 of the Revised Code, written verification of a nursing license, certificate of authority, certificate to prescribe, dialysis technician certificate, medication aide certificate, or community health worker certificate to another jurisdiction, fifteen dollars;

(8) For providing, pursuant to division (A) of section 4723.271 of the Revised Code, a replacement copy of a wall certificate suitable for framing as described in that division, twenty-five dollars;

(9)

For biennial renewal of a nursing license , sixty-five dollars;

(10) For biennial renewal of a certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner , eighty-five dollars;

(11) For renewal of a certificate to prescribe, fifty dollars;

(12) For biennial renewal of a dialysis technician certificate, the amount specified in rules adopted under section 4723.79 of the Revised Code;

(13) For processing a late application for renewal of a nursing license, certificate of authority, or dialysis technician certificate, fifty dollars;

(14) For application for authorization to approve continuing education programs and courses from an applicant accredited by a national accreditation system for nursing, five hundred dollars;

(15) For application for authorization to approve continuing education programs and courses from an applicant not accredited by a national accreditation system for nursing, one thousand dollars;

(16) For each year for which authorization to approve continuing education programs and courses is renewed, one hundred fifty dollars;

(17) For application for approval to operate a dialysis training program, the amount specified in rules adopted under section 4723.79 of the Revised Code;

(18) For reinstatement of a lapsed license or certificate issued under this chapter, one hundred dollars except as provided in section 5903.10 of the Revised Code;

(19) For written verification of a license or certificate when the verification is performed for purposes other than providing verification to another jurisdiction, five dollars;

(20) For processing a check returned to the board by a financial institution , twenty-five dollars;

(21) The amounts specified in rules adopted under section 4723.88 of the Revised Code pertaining to the issuance of certificates to community health workers, including fees for application for a certificate, biennial renewal of a certificate, processing a late application for renewal of a certificate, reinstatement of a lapsed certificate, application for approval of a community health worker training program for community health workers, and biennial renewal of the approval of a training program for community health workers.

(B) Each quarter, for purposes of transferring funds under section 4743.05 of the Revised Code to the nurse education assistance fund created in section 3333.28 of the Revised Code, the board of nursing shall certify to the director of budget and management the number of biennial licenses renewed under this chapter during the preceding quarter and the amount equal to that number times five dollars.

(C) The board may charge a participant in a board-sponsored continuing education activity an amount not exceeding fifteen dollars for each activity.

(D) The board may contract for services pertaining to the process of providing written verification of a license or certificate when the verification is performed for purposes other than providing verification to another jurisdiction. The contract may include provisions pertaining to the collection of the fee charged for providing the written verification. As part of these provisions, the board may permit the contractor to retain a portion of the fees as compensation, before any amounts are deposited into the state treasury.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-26-2003



Section 4723.081 - Fees in excess of statutory amounts.

The board of nursing, subject to the approval of the controlling board, may establish fees in excess of the amounts provided by section 4723.08 of the Revised Code, provided that such fees do not exceed those amounts by more than fifty per cent.

Effective Date: 04-10-2001



Section 4723.082 - Depositing receipts.

(A) Except as provided in section 4723.062 of the Revised Code and division (B) of this section, all receipts of the board of nursing, from any source, shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund.

(B) All receipts from board-sponsored continuing education activities shall be deposited in the state treasury to the credit of the special nursing issue fund created by section 4723.062 of the Revised Code.

(C) All vouchers of the board shall be approved by the board president or executive director, or both, as authorized by the board.

Effective Date: 06-26-2003



Section 4723.09 - License application.

(A)

(1) An application for licensure by examination to practice as a registered nurse or as a licensed practical nurse shall be submitted to the board of nursing in the form prescribed by rules of the board. The application shall include evidence that the applicant has completed a nursing education program approved by the board under division (A) of section 4723.06 of the Revised Code or by a board of another jurisdiction that is a member of the national council of state boards of nursing. The application also shall include any other information required by rules of the board. The application shall be accompanied by the application fee required by section 4723.08 of the Revised Code.

(2) The board shall grant a license to practice nursing as a registered nurse or as a licensed practical nurse if all of the following apply:

(a) For all applicants, the applicant passes the examination accepted by the board under section 4723.10 of the Revised Code.

(b) For an applicant who entered a prelicensure nursing education program on or after June 1, 2003, the results of a criminal records check conducted in accordance with section 4723.091 of the Revised Code demonstrate that the applicant is not ineligible for licensure as specified in section 4723.092 of the Revised Code.

(c) For all applicants, the board determines that the applicant has not committed any act that is grounds for disciplinary action under section 3123.47 or 4723.28 of the Revised Code or determines that an applicant who has committed any act that is grounds for disciplinary action under either section has made restitution or has been rehabilitated, or both.

(d) For all applicants, the applicant is not required to register under Chapter 2950. of the Revised Code or a substantially similar law of another state, the United States, or another country.

(3) The board is not required to afford an adjudication to an individual to whom it has refused to grant a license because of that individual's failure to pass the examination.

(B)

(1) An application for license by endorsement to practice nursing as a registered nurse or as a licensed practical nurse shall be submitted to the board in the form prescribed by rules of the board . The application shall include evidence that the applicant holds a current, valid, and unrestricted license in another jurisdiction granted after passing an examination approved by the board of that jurisdiction that is equivalent to the examination requirements under this chapter for a license to practice nursing as a registered nurse or licensed practical nurse . The application shall include any other information required by rules of the board . The application shall be accompanied by the application fee required by section 4723.08 of the Revised Code.

(2) The board shall grant a license by endorsement to practice nursing as a registered nurse or as a licensed practical nurse if all of the following apply:

(a) For all applicants, the applicant provides evidence satisfactory to the board that the applicant has successfully completed a nursing education program approved by the board under division (A) of section 4723.06 of the Revised Code or by a board of another jurisdiction that is a member of the national council of state boards of nursing.

(b) For all applicants, the examination, at the time it is successfully completed, is equivalent to the examination requirements in effect at that time for applicants who were licensed by examination in this state.

(c) For all applicants, the board determines there is sufficient evidence that the applicant completed two contact hours of continuing education directly related to this chapter or the rules adopted under it.

(d) For all applicants, the results of a criminal records check conducted in accordance with section 4723.091 of the Revised Code demonstrate that the applicant is not ineligible for licensure as specified in section 4723.092 of the Revised Code.

(e) For all applicants, the applicant has not committed any act that is grounds for disciplinary action under section 3123.47 or 4723.28 of the Revised Code, or the board determines that an applicant who has committed any act that is grounds for disciplinary action under either of those sections has made restitution or has been rehabilitated, or both.

(f) For all applicants, the applicant is not required to register under Chapter 2950. of the Revised Code, or a substantially similar law of another state, the United States, or another country.

(C) The board may grant a nonrenewable temporary permit to practice nursing as a registered nurse or as a licensed practical nurse to an applicant for license by endorsement if the board is satisfied by the evidence that the applicant holds a current, valid, and unrestricted license in another jurisdiction. Subject to earlier automatic termination as described in this paragraph, the temporary permit shall expire at the earlier of one hundred eighty days after issuance or upon the issuance of a license by endorsement. The temporary permit shall terminate automatically if the criminal records check completed by the bureau of criminal identification and investigation as described in section 4723.091 of the Revised Code regarding the applicant indicates that the applicant is ineligible for licensure as specified in section 4723.092 of the Revised Code. An applicant whose temporary permit is automatically terminated is permanently prohibited from obtaining a license to practice nursing in this state as a registered nurse or as a licensed practical nurse.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-08-2002



Section 4723.091 - Request for criminal records check.

(A) An individual who applies for licensure under section 4723.09 of the Revised Code; issuance of a certificate under section 4723.651, 4723.75, 4723.76, or 4723.85 of the Revised Code; reactivation of a license, under division (D) of section 4723.24 of the Revised Code, that has been inactive for at least five years; or reinstatement of a license, under division (D) of section 4723.24 of the Revised Code, that has been expired for at least five years shall submit a request to the bureau of criminal identification and investigation for a criminal records check of the applicant. The request shall be made in accordance with section 109.572 of the Revised Code.

(B) An applicant requesting a criminal records check under division (A) of this section shall also ask the superintendent of the bureau of criminal identification and investigation to request that the federal bureau of investigation send to the superintendent any information the federal bureau of investigation has with respect to the applicant.

(C) On receipt of all items required for the commencement of a criminal records check pursuant to division (A) of this section, the bureau of criminal identification and investigation shall conduct a criminal records check of the applicant. On the completion of the criminal records check, the bureau shall send the results to the board of nursing.

(D) The results of a criminal records check conducted pursuant to a request made under division (A) of this section, and any report containing those results, are not public records for purposes of section 149.43 of the Revised Code and shall not be made available to any person or for any purpose other than the following:

(1) The results may be made available to any person for use in determining under section 4723.09, 4723.651, 4723.75, 4723.76, or 4723.85 of the Revised Code whether the individual who is the subject of the check should be granted a license or certificate under this chapter or whether any temporary permit granted to the individual under either of the following has terminated automatically:

(a) Section 4723.09 of the Revised Code;

(b) Section 4723.76 of the Revised Code as that section existed at any time before the effective date of this section.

(2) The results may be made available to any person for use in determining under division (D) of section 4723.24 of the Revised Code whether the individual who is the subject of the check should have the individual's license or certificate reactivated or reinstated.

(3) The results may be made available to any person for use in determining under section 4723.28 of the Revised Code whether the individual who is the subject of the check should be subject to disciplinary action in accordance with that section.

(4) The results may be made available to the individual who is the subject of the check or that individual's representative.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 4723.092 - Ineligibility for licensure.

An individual is ineligible for licensure under section 4723.09 of the Revised Code or issuance of a certificate under section 4723.651, 4723.75, 4723.76, or 4723.85 of the Revised Code if a criminal records check conducted in accordance with section 4723.091 of the Revised Code indicates that the individual has been convicted of, pleaded guilty to, or had a judicial finding of guilt for either of the following:

(A) Violating section 2903.01, 2903.02, 2903.03, 2903.11, 2905.01, 2907.02, 2907.03, 2907.05, 2909.02, 2911.01, or 2911.11 of the Revised Code;

(B) Violating a law of another state, the United States, or another country that is substantially similar to a law described in division (A) of this section.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 4723.10 - National standardized nursing examination.

With respect to individuals applying for licensure by examination, the board of nursing shall accept all or any part of the licensure examination of the national council of state boards of nursing or any other national standardized nursing examination that the board considers to be an appropriate measure of whether a person is competent to commence practicing nursing as a registered nurse or as a licensed practical nurse. If the board incurs any cost in its acceptance of an examination under this section or in making the accepted examination available to applicants, the board may require applicants for licensure by examination to pay an amount sufficient to cover the cost incurred.

Effective Date: 04-10-2001



Section 4723.11 to 4723.14 - [Repealed].

Effective Date: 06-14-1988



Section 4723.15 - Grandfather provsions.

(A) A certificate of registration to practice professional nursing as a registered nurse issued by the state nurses board or the board of nursing education and nurse registration under former provisions of this chapter or by the nurses' examining committee of the state medical board as provided in former sections 1295-01 to 1295-20 and 1347 et seq. of the General Code shall remain valid and shall confer the same privileges and impose the same responsibilities and requirements as a license issued by the board of nursing under this chapter on or after June 14, 1988.

(B) A license to practice practical nursing as a licensed practical nurse issued by the board of nursing education and nurse registration under former provisions of this chapter shall remain valid and shall confer the same privileges and impose the same responsibilities and requirements as a license issued by the board of nursing under this chapter on or after June 14, 1988.

(C) Any person who on June 14, 1988, holds a current, valid certificate or license to practice nursing as a registered nurse or as a licensed practical nurse in this state shall, for the purposes of this chapter, be deemed to hold a license.

(D) Any licensed practical nurse who on June 14, 1988, holds proof of successful completion of a course in medication administration approved by the board of nursing shall be considered to be qualified to administer medication as defined in division (F)(3) of section 4723.01 of the Revised Code.

Effective Date: 04-10-2001



Section 4723.151 - Unlicensed practice.

(A) Medical diagnosis, prescription of medical measures, and the practice of medicine or surgery or any of its branches by a nurse are prohibited.

(B) Division (A) of this section does not prohibit a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner from practicing within the nurse's scope of practice in accordance with section 4723.43 of the Revised Code. Division (A) of this section does not prohibit a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner who holds a certificate to prescribe issued under section 4723.48 of the Revised Code from prescribing drugs and therapeutic devices in accordance with section 4723.481 of the Revised Code.

(C) Notwithstanding division (B) of this section, nothing in this chapter shall be construed as authorizing any nurse to prescribe any drug or device to perform or induce an abortion, or to otherwise perform or induce an abortion.

Effective Date: 05-17-2000



Section 4723.16 - Offering services through authorized business entity.

(A) An individual whom the board of nursing licenses, certificates, or otherwise legally authorizes to engage in the practice of nursing as a registered nurse or as a licensed practical nurse may render the professional services of a registered or licensed practical nurse within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. This division does not preclude an individual of that nature from rendering professional services as a registered or licensed practical nurse through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the board of nursing adopted pursuant to this chapter.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code;

(3) Psychologists who are authorized to practice psychology under Chapter 4732. of the Revised Code;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under this chapter;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Occupational therapists who are licensed to practice occupational therapy under sections 4755.04 to 4755.13 of the Revised Code;

(8) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(9) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are licensed, certificated, or otherwise legally authorized for their respective practices under Chapter 4731. of the Revised Code. This division shall apply notwithstanding a provision of a code of ethics applicable to a nurse that prohibits a registered or licensed practical nurse from engaging in the practice of nursing as a registered nurse or as a licensed practical nurse in combination with a person who is licensed, certificated, or otherwise legally authorized to practice optometry, chiropractic, acupuncture through the state chiropractic board, psychology, pharmacy, physical therapy, occupational therapy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed, certificated, or otherwise legally authorized to engage in the practice of nursing as a registered nurse or as a licensed practical nurse.

Effective Date: 03-22-1999; 04-06-2007; 2007 HB119 08-22-2007



Section 4723.17 - Administration of medications.

The board of nursing shall authorize a licensed practical nurse to administer medications if the nurse supplies evidence satisfactory to the board that either of the following is the case:

(A) The nurse successfully completed, within a practical nurse prelicensure education program approved by the board or by another jurisdiction's agency that regulates the practice of nursing, a course in basic pharmacology.

(B) The nurse successfully completed a postlicensure course in basic pharmacology that is acceptable to the board.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 4723.171 - [Renumbered] .

Renumbered as § 4723.181 by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001



Section 4723.18 - Administration of adult intravenous therapy.

(A) The board of nursing shall authorize a licensed practical nurse to administer to an adult intravenous therapy if the nurse supplies evidence satisfactory to the board that all of the following are the case:

(1) The nurse holds a current, valid license issued under this chapter to practice nursing as a licensed practical nurse.

(2) The nurse has been authorized under section 4723.18 of the Revised Code to administer medications.

(3) The nurse successfully completed a course of study in the safe performance of intravenous therapy approved by the board

pursuant to section 4723.19 of the Revised Code or by an agency in another jurisdiction that regulates the practice of nursing and has requirements for intravenous therapy course approval that are substantially similar to the requirements in division (B) of section 4723.19 of the Revised Code, as determined by the board.

(4) The nurse has successfully completed a minimum of forty hours of training that includes all of the following:

(a) The curriculum established by rules adopted by the board ;

(b) Training in the anatomy and physiology of the cardiovascular system, signs and symptoms of local and systemic complications in the administration of fluids and antibiotic additives, and guidelines for management of these complications;

(c) Any other training or instruction the board considers appropriate ;

(d) A testing component that requires the nurse to perform a successful demonstration of the intravenous procedures, including all skills needed to perform them safely.

(B) Except as provided in section 4723.181 of the Revised Code and subject to the restrictions in division (D) of this section, a licensed practical nurse may perform intravenous therapy on an adult patient only if authorized by the board pursuant to division (A) of this section and only

at the direction of one of the following:

(1) A licensed physician, dentist, optometrist, or podiatrist who, except as provided in division (C)(2) of this section, is present and readily available at the facility where the intravenous therapy procedure is performed;

(2) A registered nurse in accordance with division (C) of this section.

(C)

(1) Except as provided in division (C)(2) of this section and section 4723.181 of the Revised Code, when a licensed practical nurse authorized by the board to perform intravenous therapy performs an intravenous therapy procedure at the direction of a registered nurse, the registered nurse or another registered nurse shall be readily available at the site where the intravenous therapy is performed, and before the licensed practical nurse initiates the intravenous therapy, the registered nurse shall personally perform an on-site assessment of the adult patient who is to receive the intravenous therapy.

(2) When a licensed practical nurse authorized by the board to perform intravenous therapy performs an intravenous therapy procedure in a home as defined in section 3721.10 of the Revised Code, or in an intermediate care facility for the mentally retarded as defined in section 5111.20 of the Revised Code, at the direction of a registered nurse or licensed physician, dentist, optometrist, or podiatrist, a registered nurse shall be on the premises of the home or facility or accessible by some form of telecommunication.

(D) No licensed practical nurse shall perform any of the following intravenous therapy procedures:

(1) Initiating or maintaining any of the following:

(a) Blood or blood components;

(b) Solutions for total parenteral nutrition;

(c) Any cancer therapeutic medication including, but not limited to, cancer chemotherapy or an anti-neoplastic agent;

(d) Solutions administered through any central venous line or arterial line or any other line that does not terminate in a peripheral vein, except that a licensed practical nurse authorized by the board to perform intravenous therapy may maintain the solutions specified in division (D)(6)(a) of this section that are being administered through a central venous line or peripherally inserted central catheter;

(e) Any investigational or experimental medication.

(2) Initiating intravenous therapy in any vein, except that a licensed practical nurse authorized by the board to perform intravenous therapy may initiate intravenous therapy in accordance with this section in a vein of the hand, forearm, or antecubital fossa;

(3) Discontinuing a central venous, arterial, or any other line that does not terminate in a peripheral vein;

(4) Initiating or discontinuing a peripherally inserted central catheter;

(5) Mixing, preparing, or reconstituting any medication for intravenous therapy, except that a licensed practical nurse authorized by the board to perform intravenous therapy may prepare or reconstitute an antibiotic additive;

(6) Administering medication via the intravenous route, including all of the following activities:

(a) Adding medication to an intravenous solution or to an existing infusion, except that a licensed practical nurse authorized by the board to perform intravenous therapy may do any of the following:

(i) Initiate an intravenous infusion containing one or more of the following elements: dextrose 5% , normal saline , lactated ringers , sodium chloride .45% , sodium chloride 0.2% , sterile water ;

(ii) Hang subsequent containers of the intravenous solutions specified in division (D)(6)(a)(i) of this section that contain vitamins or electrolytes, if a registered nurse initiated the infusion of that same intravenous solution

;

(iii) Initiate or maintain an intravenous infusion containing an antibiotic additive .

(b) Injecting medication via a direct intravenous route, except that a licensed practical nurse authorized by the board to perform intravenous therapy may inject heparin or normal saline to flush an intermittent infusion device or heparin lock including, but not limited to, bolus or push.

(7)

Changing tubing on any line including, but not limited to, an arterial line or a central venous line, except that a licensed practical nurse authorized by the board to perform intravenous therapy may change tubing on an intravenous line that terminates in a peripheral vein;

(8) Programming or setting any function of a patient controlled infusion pump.

(E) Notwithstanding divisions (A) and (D) of this section, at the direction of a physician or a registered nurse, a licensed practical nurse authorized by the board to perform intravenous therapy may perform the following activities for the purpose of performing dialysis:

(1) The routine administration and regulation of saline solution for the purpose of maintaining an established fluid plan;

(2) The administration of a heparin dose intravenously;

(3) The administration of a heparin dose peripherally via a fistula needle;

(4) The loading and activation of a constant infusion pump ;

(5) The intermittent injection of a dose of medication that is administered via the hemodialysis blood circuit and through the patient's venous access.

(F) No person shall employ or direct a licensed practical nurse to perform an intravenous therapy procedure without first verifying that the licensed practical nurse is authorized by the board to perform intravenous therapy.

Renumbered from § 4723.17 and amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-26-2003



Section 4723.181 - Intravenous therapy procedures.

(A) A licensed practical nurse may perform on any person any of the intravenous therapy procedures specified in division (B) of this section without receiving authorization to perform intravenous therapy from the board of nursing under section 4723.18 of the Revised Code, if both of the following apply:

(1) The licensed practical nurse acts at the direction of a registered nurse or a licensed physician, dentist, optometrist, or podiatrist and the registered nurse, physician, dentist, optometrist, or podiatrist is on the premises where the procedure is to be performed or accessible by some form of telecommunication.

(2) The licensed practical nurse can demonstrate the knowledge, skills, and ability to perform the procedure safely.

(B) The intravenous therapy procedures that a licensed practical nurse may perform pursuant to division (A) of this section are limited to the following:

(1) Verification of the type of peripheral intravenous solution being administered;

(2) Examination of a peripheral infusion site and the extremity for possible infiltration;

(3) Regulation of a peripheral intravenous infusion according to the prescribed flow rate;

(4) Discontinuation of a peripheral intravenous device at the appropriate time;

(5) Performance of routine dressing changes at the insertion site of a peripheral venous or arterial infusion, peripherally inserted central catheter infusion, or central venous pressure subclavian infusion.

Renumbered from § 4723.171 and amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001



Section 4723.19 - Courses of study in the safe performance of intravenous therapy.

(A) A person or government entity seeking approval to provide a course of study in the safe performance of intravenous therapy shall apply to the board of nursing in a manner specified by the board.

(B) The board shall approve the applicant to provide a course of study in the safe performance of intravenous therapy if the content of the course of study to be provided includes all of the following:

(1) Didactic and clinical components;

(2) Curriculum requirements established in rules the board shall adopt in accordance with Chapter 119. of the Revised Code;

(3) Standards that require the nurse to perform a successful demonstration of the intravenous procedures, including all skills needed to perform them safely.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 4723.20 to 4723.23 - [Repealed].

Effective Date: 06-14-1988



Section 4723.24 - License or certificate renewal; notice of change of address.

(A) Except as otherwise specified in this chapter, all active licenses and certificates issued under this chapter shall be renewed biennially according to a schedule established by the board of nursing. The board shall provide an application for renewal to every holder of an active license or certificate, except when the board is aware that an individual is ineligible for license or certificate renewal for any reason, including pending criminal charges in this state or another jurisdiction, failure to comply with a disciplinary order from the board or the terms of a consent agreement entered into with the board, failure to pay fines or fees owed to the board, or failure to provide on the board's request documentation of having completed the continuing nursing education requirements specified in division (C) of this section.

If the board provides a renewal application by mail, the application shall be addressed to the last known post-office address of the license or certificate holder and mailed before the date specified in the board's schedule. Failure of the license or certificate holder to receive an application for renewal from the board shall not excuse the holder from the requirements contained in this section, except as provided in section 5903.10 of the Revised Code.

The license or certificate holder shall complete the renewal form and return it to the board with the renewal fee required by section 4723.08 of the Revised Code on or before the date specified by the board. The license or certificate holder shall report any conviction, plea, or judicial finding regarding a criminal offense that constitutes grounds for the board to impose sanctions under section 4723.28 of the Revised Code since the holder last submitted an application to the board.

On receipt of the renewal application, the board shall verify whether the applicant meets the renewal requirements . If the applicant meets the requirements, the board shall renew the license or certificate for the following two-year period.

If a renewal application that meets the renewal requirements is submitted after the date specified in the board's schedule, but before expiration of the license or certificate, the board shall grant a renewal upon payment of the late renewal fee authorized under section 4723.08 of the Revised Code.

(B) Every license or certificate holder shall give written notice to the board of any change of name or address within thirty days of the change. The board shall require the holder to document a change of name in a manner acceptable to the board.

(C)

(1) Except in the case of a first renewal after licensure by examination, to be eligible for renewal of an active license to practice nursing as a registered nurse or licensed practical nurse, each individual who holds an active license shall, in each two-year period specified by the board, complete continuing nursing education as follows:

(a) For renewal of a license that was issued for a two-year renewal period, twenty-four hours of continuing nursing education;

(b) For renewal of a license that was issued for less than a two-year renewal period, the number of hours of continuing nursing education specified by the board in rules adopted in accordance with Chapter 119. of the Revised Code;

(c) Of the hours of continuing nursing education completed in any renewal period, at least one hour of the education must be directly related to the statutes and rules pertaining to the practice of nursing in this state.

(2) The board shall adopt rules establishing the procedure for a license holder to certify to the board completion of the required continuing nursing education. The board may conduct a random sample of license holders and require that the license holders included in the sample submit satisfactory documentation of having completed the requirements for continuing nursing education. On the board's request, a license holder included in the sample shall submit the required documentation.

(3) An educational activity may be applied toward meeting the continuing nursing education requirement only if it is obtained through a program or course approved by the board or a person the board has authorized to approve continuing nursing education programs and courses.

(4) The continuing education required of a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to maintain certification by a national certifying organization shall be applied toward the continuing education requirements for renewal of a license to practice nursing as a registered nurse only if it is obtained through a program or course approved by the board or a person the board has authorized to approve continuing nursing education programs and courses.

(D) Except as otherwise provided in section 4723.28 of the Revised Code, an individual who holds an active license to practice nursing as a registered nurse or licensed practical nurse and who does not intend to practice in Ohio may send to the board written notice to that effect on or before the renewal date, and the board shall classify the license as inactive. During the period that the license is classified as inactive, the holder may not engage in the practice of nursing in Ohio and is not required to pay the renewal fee.

The holder of an inactive license or an individual who has failed to renew the individual's license may have the license reactivated or reinstated upon doing the following, as applicable to the holder or individual:

(1) Applying to the board for license reactivation or reinstatement on forms provided by the board;

(2) Meeting the requirements for reactivating or reinstating licenses established in rules adopted under section 4723.07 of the Revised Code or, if the individual did not renew because of service in the armed forces of the United States, as provided in section 5903.10 of the Revised Code;

(3) If the license has been inactive for at least five years from the date of application for reactivation or has lapsed for at least five years from the date of application for reinstatement, submitting a request to the bureau of criminal identification and investigation for a criminal records check and check of federal bureau of investigation records pursuant to section 4723.091 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001



Section 4723.25 - Continuing education courses in domestic violence and its relationship to child abuse.

The board of nursing shall approve one or more continuing education courses of study that comply with divisions (E) and (F) of section 4723.07 of the Revised Code and that assist registered nurses and licensed practical nurses in recognizing the signs of domestic violence and its relationship to child abuse. Nurses are not required to take the courses.

Effective Date: 04-10-2001



Section 4723.26, 4723.27 - [Repealed].

Effective Date: 06-14-1988



Section 4723.271 - Replacement copies of certificates.

(A) Upon request of the holder of a nursing license, certificate of authority, dialysis technician certificate, medication aide certificate, or community health worker certificate issued under this chapter, the presentment of proper identification as prescribed in rules adopted by the board of nursing, and payment of the fee authorized under section 4723.08 of the Revised Code, the board of nursing shall provide to the requestor a replacement copy of a wall certificate suitable for framing.

(B) Upon request of the holder of a nursing license, certificate of authority, certificate to prescribe, dialysis technician certificate, medication aide certificate, or community health worker certificate issued under this chapter and payment of the fee authorized under section 4723.08 of the Revised Code, the board shall verify to an agency of another jurisdiction or foreign country the fact that the person holds such nursing license, certificate of authority, certificate to prescribe, dialysis technician certificate, medication aide certificate, or community health worker certificate.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.28 - Discplinary actions.

(A) The board of nursing, by a vote of a quorum, may impose one or more of the following sanctions if it finds that a person committed fraud in passing an examination required to obtain a license, certificate of authority, or dialysis technician certificate issued by the board or to have committed fraud, misrepresentation, or deception in applying for or securing any nursing license, certificate of authority, or dialysis technician certificate issued by the board: deny, revoke, suspend, or place restrictions on any nursing license, certificate of authority, or dialysis technician certificate issued by the board; reprimand or otherwise discipline a holder of a nursing license, certificate of authority, or dialysis technician certificate; or impose a fine of not more than five hundred dollars per violation.

(B) The board of nursing, by a vote of a quorum, may impose one or more of the following sanctions: deny, revoke, suspend, or place restrictions on any nursing license, certificate of authority, or dialysis technician certificate issued by the board; reprimand or otherwise discipline a holder of a nursing license, certificate of authority, or dialysis technician certificate; or impose a fine of not more than five hundred dollars per violation. The sanctions may be imposed for any of the following:

(1) Denial, revocation, suspension, or restriction of authority to engage in a licensed profession or practice a health care occupation, including nursing or practice as a dialysis technician, for any reason other than a failure to renew, in Ohio or another state or jurisdiction;

(2) Engaging in the practice of nursing or engaging in practice as a dialysis technician, having failed to renew a nursing license or dialysis technician certificate issued under this chapter, or while a nursing license or dialysis technician certificate is under suspension;

(3) Conviction of, a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for a pretrial diversion or similar program or for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(4) Conviction of, a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for a pretrial diversion or similar program or for intervention in lieu of conviction for, any felony or of any crime involving gross immorality or moral turpitude;

(5) Selling, giving away, or administering drugs or therapeutic devices for other than legal and legitimate therapeutic purposes; or conviction of, a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for a pretrial diversion or similar program or for intervention in lieu of conviction for, violating any municipal, state, county, or federal drug law;

(6) Conviction of, a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for a pretrial diversion or similar program or for intervention in lieu of conviction for, an act in another jurisdiction that would constitute a felony or a crime of moral turpitude in Ohio;

(7) Conviction of, a plea of guilty to, a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for a pretrial diversion or similar program or for intervention in lieu of conviction for, an act in the course of practice in another jurisdiction that would constitute a misdemeanor in Ohio;

(8) Self-administering or otherwise taking into the body any dangerous drug, as defined in section 4729.01 of the Revised Code, in any way that is not in accordance with a legal, valid prescription issued for that individual, or self-administering or otherwise taking into the body any drug that is a schedule I controlled substance;

(9) Habitual or excessive use of controlled substances, other habit-forming drugs, or alcohol or other chemical substances to an extent that impairs the individual's ability to provide safe nursing care or safe dialysis care;

(10) Impairment of the ability to practice according to acceptable and prevailing standards of safe nursing care or safe dialysis care because of the use of drugs, alcohol, or other chemical substances ;

(11) Impairment of the ability to practice according to acceptable and prevailing standards of safe nursing care or safe dialysis care because of a physical or mental disability;

(12) Assaulting or causing harm to a patient or depriving a patient of the means to summon assistance;

(13) Misappropriation or attempted misappropriation of money or anything of value in the course of practice;

(14) Adjudication by a probate court of being mentally ill or mentally incompetent. The board may reinstate the person's nursing license or dialysis technician certificate upon adjudication by a probate court of the person's restoration to competency or upon submission to the board of other proof of competency.

(15) The suspension or termination of employment by the department of defense or the veterans administration of the United States for any act that violates or would violate this chapter;

(16) Violation of this chapter or any rules adopted under it;

(17) Violation of any restrictions placed by the board on a nursing license or dialysis technician certificate ;

(18) Failure to use universal and standard precautions established by rules adopted under section 4723.07 of the Revised Code;

(19) Failure to practice in accordance with acceptable and prevailing standards of safe nursing care or safe dialysis care;

(20) In the case of a registered nurse, engaging in activities that exceed the practice of nursing as a registered nurse;

(21) In the case of a licensed practical nurse, engaging in activities that exceed the practice of nursing as a licensed practical nurse;

(22) In the case of a dialysis technician, engaging in activities that exceed those permitted under section 4723.72 of the Revised Code;

(23) Aiding and abetting a person in that person's practice of nursing without a license or practice as a dialysis technician without a certificate issued under this chapter;

(24) In the case of a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, except as provided in division (M) of this section, either of the following:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers such nursing services, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that provider;

(b) Advertising that the nurse will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers such nursing services, would otherwise be required to pay.

(25) Failure to comply with the terms and conditions of participation in the chemical dependency monitoring program established under section 4723.35 of the Revised Code;

(26) Failure to comply with the terms and conditions required under the practice intervention and improvement program established under section 4723.282 of the Revised Code;

(27) In the case of a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner:

(a) Engaging in activities that exceed those permitted for the nurse's nursing specialty under section 4723.43 of the Revised Code;

(b) Failure to meet the quality assurance standards established under section 4723.07 of the Revised Code.

(28) In the case of a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, failure to maintain a standard care arrangement in accordance with section 4723.431 of the Revised Code or to practice in accordance with the standard care arrangement;

(29) In the case of a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner who holds a certificate to prescribe issued under section 4723.48 of the Revised Code, failure to prescribe drugs and therapeutic devices in accordance with section 4723.481 of the Revised Code;

(30) Prescribing any drug or device to perform or induce an abortion, or otherwise performing or inducing an abortion;

(31) Failure to establish and maintain professional boundaries with a patient, as specified in rules adopted under section 4723.07 of the Revised Code;

(32) Regardless of whether the contact or verbal behavior is consensual, engaging with a patient other than the spouse of the registered nurse, licensed practical nurse, or dialysis technician in any of the following:

(a) Sexual contact, as defined in section 2907.01 of the Revised Code;

(b) Verbal behavior that is sexually demeaning to the patient or may be reasonably interpreted by the patient as sexually demeaning.

(33) Assisting suicide as defined in section 3795.01 of the Revised Code.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication conducted under Chapter 119. of the Revised Code, except that in lieu of a hearing, the board may enter into a consent agreement with an individual to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by a vote of a quorum, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the agreement shall be of no effect.

(D) The hearings of the board shall be conducted in accordance with Chapter 119. of the Revised Code, the board may appoint a hearing examiner, as provided in section 119.09 of the Revised Code, to conduct any hearing the board is authorized to hold under Chapter 119. of the Revised Code.

In any instance in which the board is required under Chapter 119. of the Revised Code to give notice of an opportunity for a hearing and the applicant, licensee, or certificate holder does not make a timely request for a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by a vote of a quorum, a final order that contains the board's findings. In the final order, the board may order any of the sanctions listed in division (A) or (B) of this section.

(E) If a criminal action is brought against a registered nurse, licensed practical nurse, or dialysis technician for an act or crime described in divisions (B)(3) to (7) of this section and the action is dismissed by the trial court other than on the merits, the board shall conduct an adjudication to determine whether the registered nurse, licensed practical nurse, or dialysis technician committed the act on which the action was based. If the board determines on the basis of the adjudication that the registered nurse, licensed practical nurse, or dialysis technician committed the act, or if the registered nurse, licensed practical nurse, or dialysis technician fails to participate in the adjudication, the board may take action as though the registered nurse, licensed practical nurse, or dialysis technician had been convicted of the act.

If the board takes action on the basis of a conviction, plea, or a judicial finding as described in divisions (B)(3) to (7) of this section that is overturned on appeal, the registered nurse, licensed practical nurse, or dialysis technician may, on exhaustion of the appeal process, petition the board for reconsideration of its action. On receipt of the petition and supporting court documents, the board shall temporarily rescind its action. If the board determines that the decision on appeal was a decision on the merits, it shall permanently rescind its action. If the board determines that the decision on appeal was not a decision on the merits, it shall conduct an adjudication to determine whether the registered nurse, licensed practical nurse, or dialysis technician committed the act on which the original conviction, plea, or judicial finding was based. If the board determines on the basis of the adjudication that the registered nurse, licensed practical nurse, or dialysis technician committed such act, or if the registered nurse, licensed practical nurse, or dialysis technician does not request an adjudication, the board shall reinstate its action; otherwise, the board shall permanently rescind its action.

Notwithstanding the provision of division (C)(2) of section 2953.32 of the Revised Code specifying that if records pertaining to a criminal case are sealed under that section the proceedings in the case shall be deemed not to have occurred, sealing of the following records on which the board has based an action under this section shall have no effect on the board's action or any sanction imposed by the board under this section: records of any conviction, guilty plea, judicial finding of guilt resulting from a plea of no contest, or a judicial finding of eligibility for a pretrial diversion program or intervention in lieu of conviction.

The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F) The board may investigate an individual's criminal background in performing its duties under this section. As part of such investigation, the board may order the individual to submit, at the individual's expense, a request to the bureau of criminal identification and investigation for a criminal records check and check of federal bureau of investigation records in accordance with the procedure described in section 4723.091 of the Revised Code.

(G) During the course of an investigation conducted under this section, the board may compel any registered nurse, licensed practical nurse, or dialysis technician or applicant under this chapter to submit to a mental or physical examination, or both, as required by the board and at the expense of the individual, if the board finds reason to believe that the individual under investigation may have a physical or mental impairment that may affect the individual's ability to provide safe nursing care. Failure of any individual to submit to a mental or physical examination when directed constitutes an admission of the allegations, unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence.

If the board finds that an individual is impaired, the board shall require the individual to submit to care, counseling, or treatment approved or designated by the board, as a condition for initial, continued, reinstated, or renewed authority to practice. The individual shall be afforded an opportunity to demonstrate to the board that the individual can begin or resume the individual's occupation in compliance with acceptable and prevailing standards of care under the provisions of the individual's authority to practice.

For purposes of this division, any registered nurse, licensed practical nurse, or dialysis technician or applicant under this chapter shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board, and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(H) The board shall investigate evidence that appears to show that any person has violated any provision of this chapter or any rule of the board. Any person may report to the board any information the person may have that appears to show a violation of any provision of this chapter or rule of the board. In the absence of bad faith, any person who reports such information or who testifies before the board in any adjudication conducted under Chapter 119. of the Revised Code shall not be liable for civil damages as a result of the report or testimony.

(I) All of the following apply under this chapter with respect to the confidentiality of information:

(1) Information received by the board pursuant to a complaint or an investigation is confidential and not subject to discovery in any civil action, except that the board may disclose information to law enforcement officers and government entities for purposes of an investigation of either a licensed health care professional, including a registered nurse, licensed practical nurse, or dialysis technician, or a person who may have engaged in the unauthorized practice of nursing or dialysis care. No law enforcement officer or government entity with knowledge of any information disclosed by the board pursuant to this division shall divulge the information to any other person or government entity except for the purpose of a government investigation, a prosecution, or an adjudication by a court or government entity.

(2) If an investigation requires a review of patient records, the investigation and proceeding shall be conducted in such a manner as to protect patient confidentiality.

(3) All adjudications and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(4) Any board activity that involves continued monitoring of an individual as part of or following any disciplinary action taken under this section shall be conducted in a manner that maintains the individual's confidentiality. Information received or maintained by the board with respect to the board's monitoring activities is not subject to discovery in any civil action and is confidential, except that the board may disclose information to law enforcement officers and government entities for purposes of an investigation of a licensee or certificate holder.

(J) Any action taken by the board under this section resulting in a suspension from practice shall be accompanied by a written statement of the conditions under which the person may be reinstated to practice.

(K) When the board refuses to grant a license or certificate to an applicant, revokes a license or certificate, or refuses to reinstate a license or certificate, the board may specify that its action is permanent. An individual subject to permanent action taken by the board is forever ineligible to hold a license or certificate of the type that was refused or revoked and the board shall not accept from the individual an application for reinstatement of the license or certificate or for a new license or certificate.

(L) No unilateral surrender of a nursing license, certificate of authority, or dialysis technician certificate issued under this chapter shall be effective unless accepted by majority vote of the board. No application for a nursing license, certificate of authority, or dialysis technician certificate issued under this chapter may be withdrawn without a majority vote of the board. The board's jurisdiction to take disciplinary action under this section is not removed or limited when an individual has a license or certificate classified as inactive or fails to renew a license or certificate.

(M) Sanctions shall not be imposed under division (B)(24) of this section against any licensee who waives deductibles and copayments as follows:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the board upon request.

(2) For professional services rendered to any other person licensed pursuant to this chapter to the extent allowed by this chapter and the rules of the board.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.85,SB 83, §1, eff. 6/8/2012.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 04-09-2003; 04-07-2005



Section 4723.281 - Summary suspension without a hearing - automatic suspensions.

(A) As used in this section, with regard to offenses committed in Ohio, "aggravated murder," "murder," "voluntary manslaughter," "felonious assault," "kidnapping," "rape," "sexual battery," "gross sexual imposition," "aggravated arson," "aggravated robbery," and "aggravated burglary" mean such offenses as defined in Title XXIX [29] of the Revised Code; with regard to offenses committed in other jurisdictions, the terms mean offenses comparable to offenses defined in Title XXIX [29] of the Revised Code.

(B) When there is clear and convincing evidence that continued practice by an individual licensed under this chapter presents a danger of immediate and serious harm to the public, as determined on consideration of the evidence by the president and the executive director of the board of nursing, the president and director shall impose on the individual a summary suspension without a hearing. An individual serving as president or executive director in the absence of the president or executive director may take any action that this section requires or authorizes the president or executive director to take. Immediately following the decision to impose a summary suspension, the board shall issue a written order of suspension and cause it to be delivered by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during the pendency of any appeal filed under section 119.12 of the Revised Code. If the individual subject to the suspension requests an adjudication, the date set for the adjudication shall be within fifteen days but not earlier than seven days after the individual makes the request, unless another date is agreed to by both the individual and the board. The summary suspension shall remain in effect, unless reversed by the board, until a final adjudication order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudication order within ninety days after completion of the adjudication. If the board does not issue a final order within the ninety-day period, the summary suspension shall be void, but any final adjudication order issued subsequent to the ninety-day period shall not be affected.

(C) The license or certificate issued to an individual under this chapter is automatically suspended on that individual's conviction of, plea of guilty to, or judicial finding with regard to any of the following: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. The suspension shall remain in effect from the date of the conviction, plea, or finding until an adjudication is held under Chapter 119. of the Revised Code. If the board has knowledge that an automatic suspension has occurred, it shall notify the individual subject to the suspension. If the individual is notified and either fails to request an adjudication within the time periods established by Chapter 119. of the Revised Code or fails to participate in the adjudication, the board shall enter a final order permanently revoking the person's license or certificate.

Effective Date: 04-10-2001



Section 4723.282 - Establishing practice intervention and improvement program.

(A) As used in this section, "practice deficiency" means any activity that does not meet acceptable and prevailing standards of safe and effective nursing care or dialysis care.

(B) The board of nursing may abstain from taking disciplinary action under section 4723.28 of the Revised Code against the holder of a license or certificate issued under this chapter who has a practice deficiency that has been identified by the board through an investigation conducted under section 4723.28 of the Revised Code. The board may abstain from taking action only if the board has reason to believe that the individual's practice deficiency can be corrected through remediation, and if the individual enters into an agreement with the board to seek remediation as prescribed by the board, complies with the terms and conditions of the remediation, and successfully completes the remediation. If an individual fails to complete the remediation or the board determines that remediation cannot correct the individual's practice deficiency, the board shall proceed with disciplinary action in accordance with section 4723.28 of the Revised Code.

(C) To implement its authority under this section to abstain from taking disciplinary action, the board shall establish a practice intervention and improvement program. The board shall designate an administrator to operate the program and, in accordance with Chapter 119. of the Revised Code, adopt rules for the program that establish the following:

(1) Criteria for use in identifying an individual's practice deficiency;

(2) Requirements that an individual must meet to be eligible for remediation and the board's abstention from disciplinary action;

(3) Standards and procedures for prescribing remediation that is appropriate for an individual's identified practice deficiency;

(4) Terms and conditions that an individual must meet to be successful in completing the remediation prescribed;

(5) Procedures for the board's monitoring of the individual's remediation;

(6) Procedures for maintaining confidential records regarding individuals who participate in remediation;

(7) Any other requirements or procedures necessary to develop and administer the program.

(D) All records held by the board for purposes of the program shall be confidential, are not public records for purposes of section 149.43 of the Revised Code, and are not subject to discovery by subpoena or admissible as evidence in any judicial proceeding. The administrator of the program shall maintain all records in the board's office in accordance with the board's record retention schedule.

(E) When an individual begins the remediation prescribed by the board, the individual shall sign a waiver permitting any entity that provides services related to the remediation to release to the board information regarding the individual's progress. An entity that provides services related to remediation shall report to the board if the individual fails to complete the remediation or does not make satisfactory progress in remediation. In the absence of fraud or bad faith, an entity that reports to the board regarding an individual's practice deficiency, or progress or lack of progress in remediation, is not liable in damages to any person as a result of making the report.

(F) An individual participating in remediation prescribed under this section is responsible for all financial obligations that may arise from obtaining or completing the remediation.

Effective Date: 04-10-2001



Section 4723.29 - Subpoena power.

In addition to the powers conferred upon the board of nursing by Chapter 119. of the Revised Code, the board may subpoena witnesses and require their attendance, require the testimony of witnesses and require the production by witnesses of books, papers, public records, and other documentary evidence, and examine them as it may require in relation to any matter which it has authority to investigate, inquire into, or hear. A subpoena for patient record information shall be issued only upon approval of the executive director of the board, and the president or another member of the board designated by the president, in consultation with the office of the attorney general. Before issuance of any such subpoena, the executive director and the office of the attorney general shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or any rule of the board, that the records sought are relevant to the alleged violation and material to the investigation, and that the records cover a reasonable period of time surrounding the alleged violation. Upon failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to Ohio Rules of Civil Procedure. Each officer who serves such subpoena shall receive the same fees as a sheriff, and each witness who appears, in obedience to a subpoena, before the board, shall receive the fees and mileage provided for under section 119.094 of the Revised Code.

Effective Date: 06-14-1988; 2008 HB525 07-01-2009



Section 4723.30 - [Repealed].

Effective Date: 06-14-1988



Section 4723.31 - Amended and Renumbered RC 4723.082.

Effective Date: 04-10-2001



Section 4723.32 - Exemptions.

This chapter does not prohibit any of the following:

(A) The practice of nursing by a student currently enrolled in and actively pursuing completion of a prelicensure nursing education program, if all of the following are the case:

(1) The student is participating in a program located in this state and approved by the board of nursing or participating in this state in a component of a program located in another jurisdiction and approved by a board that is a member of the national council of state boards of nursing;

(2) The student's practice is under the auspices of the program;

(3) The student acts under the supervision of a registered nurse serving for the program as a faculty member or teaching assistant.

(B) The rendering of medical assistance to a licensed physician, licensed dentist, or licensed podiatrist by a person under the direction, supervision, and control of such licensed physician, dentist, or podiatrist;

(C) The activities of persons employed as nursing aides, attendants, orderlies, or other auxiliary workers in patient homes, nurseries, nursing homes, hospitals, home health agencies, or other similar institutions;

(D) The provision of nursing services to family members or in emergency situations;

(E) The care of the sick when done in connection with the practice of religious tenets of any church and by or for its members;

(F) The practice of nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner by a student currently enrolled in and actively pursuing completion of a program of study leading to initial authorization by the board of nursing to practice nursing in the specialty, if all of the following are the case:

(1) The program qualifies the student to sit for the examination of a national certifying organization approved by the board under section 4723.46 of the Revised Code or the program prepares the student to receive a master's degree in accordance with division (A)(2) of section 4723.41 of the Revised Code;

(2) The student's practice is under the auspices of the program;

(3) The student acts under the supervision of a registered nurse serving for the program as a faculty member, teaching assistant, or preceptor.

(G) The activities of an individual who currently holds a license to practice nursing in another jurisdiction, if the individual's license has not been revoked, the individual is not currently under suspension or on probation, the individual does not represent the individual as being licensed under this chapter, and one of the following is the case:

(1) The individual is engaging in the practice of nursing by discharging official duties while employed by or under contract with the United States government or any agency thereof;

(2) The individual is engaging in the practice of nursing as an employee of an individual, agency, or corporation located in the other jurisdiction in a position with employment responsibilities that include transporting patients into, out of, or through this state, as long as each trip in this state does not exceed seventy-two hours;

(3) The individual is consulting with an individual licensed in this state to practice any health-related profession;

(4) The individual is engaging in activities associated with teaching in this state as a guest lecturer at or for a nursing education program, continuing nursing education program, or in-service presentation;

(5) The individual is conducting evaluations of nursing care that are undertaken on behalf of an accrediting organization, including the national league for nursing accrediting committee, the joint commission on accreditation of healthcare organizations, or any other nationally recognized accrediting organization;

(6) The individual is providing nursing care to an individual who is in this state on a temporary basis, not to exceed six months in any one calendar year, if the nurse is directly employed by or under contract with the individual or a guardian or other person acting on the individual's behalf;

(7) The individual is providing nursing care during any disaster, natural or otherwise, that has been officially declared to be a disaster by a public announcement issued by an appropriate federal, state, county, or municipal official.

(H) The administration of medication by an individual who holds a valid medication aide certificate issued under this chapter, if the medication is administered to a resident of a nursing home or residential care facility authorized by section 4723.64 of the Revised Code to use a certified medication aide and the medication is administered in accordance with section 4723.67 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-05-2001; 06-30-2005; 03-30-2007; 2007 HB119 09-29-2007



Section 4723.33 - Protection against retaliatory action.

A registered nurse, licensed practical nurse, dialysis technician, community health worker, or medication aide who in good faith makes a report under this chapter or any other provision of the Revised Code regarding a violation of this chapter or any other provision of the Revised Code, or participates in any investigation, administrative proceeding, or judicial proceeding resulting from the report, has the full protection against retaliatory action provided by sections 4113.51 to 4113.53 of the Revised Code.

Effective Date: 04-10-2001; 06-30-2005



Section 4723.34 - Reporting misconduct.

(A) A person or governmental entity that employs, or contracts directly or through another person or governmental entity for the provision of services by, registered nurses, licensed practical nurses, dialysis technicians, medication aides, or certified community health workers and that knows or has reason to believe that a current or former employee or person providing services under a contract who holds a license or certificate issued under this chapter engaged in conduct that would be grounds for disciplinary action by the board of nursing under this chapter or rules adopted under it shall report to the board of nursing the name of such current or former employee or person providing services under a contract. The report shall be made on the person's or governmental entity's behalf by an individual licensed by the board who the person or governmental entity has designated to make such reports.

A prosecutor in a case described in divisions (B)(3) to (5) of section 4723.28 of the Revised Code, or in a case where the trial court issued an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor committed in the course of practice, a felony charge, or a charge of gross immorality or moral turpitude, who knows or has reason to believe that the person charged is licensed under this chapter to practice nursing as a registered nurse or as a licensed practical nurse or holds a certificate issued under this chapter to practice as a dialysis technician shall notify the board of nursing of the charge. With regard to certified community health workers and medication aides, the prosecutor in a case involving a charge of a misdemeanor committed in the course of employment, a felony charge, or a charge of gross immorality or moral turpitude, including a case dismissed on technical or procedural grounds, who knows or has reason to believe that the person charged holds a community health worker or medication aide certificate issued under this chapter shall notify the board of the charge.

Each notification from a prosecutor shall be made on forms prescribed and provided by the board. The report shall include the name and address of the license or certificate holder, the charge, and the certified court documents recording the action.

(B) If any person or governmental entity fails to provide a report required by this section, the board may seek an order from a court of competent jurisdiction compelling submission of the report.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003; 06-30-2005



Section 4723.341 - Immunity.

(A) As used in this section, "person" has the same meaning as in section 1.59 of the Revised Code and also includes the board of nursing and its members and employees; health care facilities, associations, and societies; insurers; and individuals.

(B) In the absence of fraud or bad faith, no person reporting to the board of nursing or testifying in an adjudication conducted under Chapter 119. of the Revised Code with regard to alleged incidents of negligence or malpractice or matters subject to this chapter or sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code shall be subject to either of the following based on making the report or testifying:

(1) Liability in damages in a civil action for injury, death, or loss to person or property;

(2) Discipline or dismissal by an employer.

(C) An individual who is disciplined or dismissed in violation of division (B)(2) of this section has the same rights and duties accorded an employee under sections 4113.52 and 4113.53 of the Revised Code.

(D) In the absence of fraud or bad faith, no professional association of registered nurses, licensed practical nurses, dialysis technicians, community health workers, or medication aides that sponsors a committee or program to provide peer assistance to individuals with substance abuse problems, no representative or agent of such a committee or program, and no member of the board of nursing shall be liable to any person for damages in a civil action by reason of actions taken to refer a nurse , dialysis technician, community health worker, or medication aide to a treatment provider or actions or omissions of the provider in treating a nurse , dialysis technician, community health worker, or medication aide.

Effective Date: 04-10-2001; 06-30-2005



Section 4723.342 - [Repealed].

Effective Date: 04-10-2001



Section 4723.35 - Establishing chemical dependency monitoring program.

(A) As used in this section, "chemical dependency" means either of the following:

(1) The chronic and habitual use of alcoholic beverages to the extent that the user no longer can control the use of alcohol or endangers the user's health, safety, or welfare or that of others;

(2) The use of a controlled substance as defined in section 3719.01 of the Revised Code, a harmful intoxicant as defined in section 2925.01 of the Revised Code, or a dangerous drug as defined in section 4729.01 of the Revised Code, to the extent that the user becomes physically or psychologically dependent on the substance, intoxicant, or drug or endangers the user's health, safety, or welfare or that of others.

(B) The board of nursing may abstain from taking disciplinary action under section 4723.28 or 4723.86 of the Revised Code against an individual with a chemical dependency if it finds that the individual can be treated effectively and there is no impairment of the individual's ability to practice according to acceptable and prevailing standards of safe care. The board shall establish a chemical dependency monitoring program to monitor the registered nurses, licensed practical nurses, dialysis technicians, and certified community health workers against whom the board has abstained from taking action. The board shall develop the program, select the program's name, and designate a coordinator to administer the program.

(C) Determinations regarding an individual's eligibility for admission to, continued participation in, and successful completion of the monitoring program shall be made by the board's supervising member for disciplinary matters in accordance with rules adopted under division (D) of this section.

(D) The board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish the following:

(1) Eligibility requirements for admission to and continued participation in the monitoring program;

(2) Terms and conditions that must be met to participate in and successfully complete the program;

(3) Procedures for keeping confidential records regarding participants;

(4) Any other requirements or procedures necessary to establish and administer the program.

(E)

(1) As a condition of being admitted to the monitoring program, an individual shall surrender to the program coordinator the license or certificate that the individual holds. While the surrender is in effect, the individual is prohibited from engaging in the practice of nursing, engaging in the provision of dialysis care, or engaging in the provision of services that were being provided as a certified community health worker.

If the board's supervising member for disciplinary matters determines that a participant is capable of resuming practice according to acceptable and prevailing standards of safe care, the program coordinator shall return the participant's license or certificate. If the participant violates the terms and conditions of resumed practice, the coordinator shall require the participant to surrender the license or certificate as a condition of continued participation in the program. The coordinator may require the surrender only on the approval of the board's supervising member for disciplinary matters.

The surrender of a license or certificate on admission to the monitoring program or while participating in the program does not constitute an action by the board under section 4723.28 or 4723.86 of the Revised Code. The participant may rescind the surrender at any time and the board may proceed by taking action under section 4723.28 or 4723.86 of the Revised Code.

(2) If the program coordinator determines that a participant is significantly out of compliance with the terms and conditions for participation, the coordinator shall notify the board's supervising member for disciplinary matters and the supervising member shall determine whether to temporarily suspend the participant's license or certificate. The board shall notify the participant of the suspension by certified mail sent to the participant's last known address and shall refer the matter to the board for formal action under section 4723.28 or 4723.86 of the Revised Code.

(F) All of the following apply with respect to the receipt, release, and maintenance of records and information by the monitoring program:

(1) The program coordinator shall maintain all program records in the board's office, and for each participant, shall retain the records for a period of two years following the participant's date of successful completion of the program.

(2) When applying to participate in the monitoring program, the applicant shall sign a waiver permitting the board to receive and release information necessary to determine whether the individual is eligible for admission. After being admitted, the participant shall sign a waiver permitting the board to receive and release information necessary to determine whether the individual is eligible for continued participation in the program. Information that may be necessary for the board's supervising member for disciplinary matters to determine eligibility for admission or continued participation in the monitoring program includes, but is not limited to, information provided to and by employers, probation officers, law enforcement agencies, peer assistance programs, health professionals, and treatment providers. No entity with knowledge that the information has been provided to the monitoring program shall divulge that knowledge to any other person.

(3) Except as provided in division (F)(4) of this section, all records pertaining to an individual's application for or participation in the monitoring program, including medical records, treatment records, and mental health records, shall be confidential. The records are not public records for the purposes of section 149.43 of the Revised Code and are not subject to discovery by subpoena or admissible as evidence in any judicial proceeding.

(4) The board may disclose information regarding a participant's progress in the program to any person or government entity that the participant authorizes in writing to be given the information. In disclosing information under this division, the board shall not include any information that is protected under section 3793.13 of the Revised Code or any federal statute or regulation that provides for the confidentiality of medical, mental health, or substance abuse records.

(G) In the absence of fraud or bad faith, the board as a whole, its individual members, and its employees and representatives are not liable for damages in any civil action as a result of disclosing information in accordance with division (F)(4) of this section. In the absence of fraud or bad faith, any person reporting to the program with regard to an individual's chemical dependence, or the progress or lack of progress of that individual with regard to treatment, is not liable for damages in any civil action as a result of the report.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.36 - Determination of death by certified nurse practitioner or clinical nurse specialist.

(A) A certified nurse practitioner or clinical nurse specialist may determine and pronounce an individual's death, but only if the individual's respiratory and circulatory functions are not being artificially sustained and, at the time the determination and pronouncement of death is made, either or both of the following apply:

(1) The individual was receiving care in one of the following:

(a) A nursing home licensed under section 3721.02 of the Revised Code or by a political subdivision under section 3721.09 of the Revised Code;

(b) A residential care facility or home for the aging licensed under Chapter 3721. of the Revised Code;

(c) A county home or district home operated pursuant to Chapter 5155. of the Revised Code;

(d) A residential facility licensed under section 5123.19 of the Revised Code.

(2) The certified nurse practitioner or clinical nurse specialist is providing or supervising the individual's care through a hospice care program licensed under Chapter 3712. of the Revised Code or any other entity that provides palliative care.

(B) A registered nurse may determine and pronounce an individual's death, but only if the individual's respiratory and circulatory functions are not being artificially sustained and, at the time the determination and pronouncement of death is made, the registered nurse is providing or supervising the individual's care through a hospice care program licensed under Chapter 3712. of the Revised Code or any other entity that provides palliative care.

(C) If a certified nurse practitioner, clinical nurse specialist, or registered nurse determines and pronounces an individual's death, the nurse shall comply with both of the following:

(1) The nurse shall not complete any portion of the individual's death certificate.

(2) The nurse shall notify the individual's attending physician of the determination and pronouncement of death in order for the physician to fulfill the physician's duties under section 3705.16 of the Revised Code. The nurse shall provide the notification within a period of time that is reasonable but not later than twenty-four hours following the determination and pronouncement of the individual's death.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4723.36 to 4723.38 - [Repealed].

Effective Date: 06-14-1988



Section 4723.39 - Renumbered RC 4723.081.

Effective Date: 04-10-2001



Section 4723.40 - Injunctions.

(A) Through the attorney general or an appropriate prosecuting attorney, the board of nursing may apply to an appropriate court for an order enjoining the unauthorized practice of nursing or any other violation of this chapter. On the filing of a verified petition, the court shall conduct a hearing on the petition and give the same preference to the proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the court's calendar. On a showing that a person has violated or is about to violate any provision of this chapter, the court shall grant an order enjoining the violation.

(B)

(1) If the board's supervising member for disciplinary matters obtains information sufficient to determine that a person may have engaged in the unauthorized practice of nursing or any other violation of this chapter, the supervising member shall notify the alleged offender by registered mail that information has been obtained regarding the alleged violation. The notice may be sent either before or after a petition has been filed under division (A) of this section.

(2) To be considered sufficient, the information must include all of the following:

(a) A description of the alleged violation;

(b) If a particular individual can be identified, the name of the individual involved in the violation;

(c) The name and address of the facility, institution, or other place where the violation occurred;

(d) The approximate dates that the violation occurred.

(3) Not later than thirty days after receiving notice from the supervising member, the alleged offender shall respond to the supervising member with respect to the allegations. If the person fails to give a timely and sufficient response, the supervising member shall investigate. Based on the findings of the investigation, the supervising member may request that the board proceed as authorized by division (A) of this section.

(C) The injunction proceedings and notice requirements provided for by this section are in addition to all penalties and other remedies provided in this chapter.

Effective Date: 04-10-2001



Section 4723.41 - Requirements for practicing nurse-midwifery or other specialty.

(A) Each person who desires to practice nursing as a certified nurse-midwife and has not been authorized to practice midwifery prior to December 1, 1967, and each person who desires to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, or certified nurse practitioner shall file with the board of nursing a written application for authorization to practice nursing in the desired specialty, under oath, on a form prescribed by the board.

Except as provided in division (B) of this section, at the time of making application, the applicant shall meet all of the following requirements:

(1) Be a registered nurse;

(2) Submit documentation satisfactory to the board that the applicant has earned a graduate degree with a major in a nursing specialty or in a related field that qualifies the applicant to sit for the certification examination of a national certifying organization approved by the board under section 4723.46 of the Revised Code;

(3) Submit documentation satisfactory to the board of having passed the certification examination of

a national certifying organization approved by the board under section 4723.46 of the Revised Code to examine and certify, as applicable, nurse-midwives, registered nurse anesthetists, clinical nurse specialists, or nurse practitioners ;

(4) Submit an affidavit with the application that states all of the following:

(a) That the applicant is the person named in the documents submitted under divisions (A)(2) and (3) of this section and is the lawful possessor thereof;

(b) The applicant's age, residence, the school at which the applicant obtained education in the applicant's nursing specialty, and any other facts that the board requires;

(c) If the applicant is already engaged in the practice of nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, the period during which and the place where the applicant is engaged;

(d) If the applicant is already engaged in the practice of nursing as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, the names and business addresses of the applicant's current collaborating physicians and podiatrists.

(B)

(1) A certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner who is practicing as such in another jurisdiction may apply for a certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner in this state if the nurse meets the requirements for a certificate of authority set forth in division (A) of this section or division (B)(2) of this section.

(2) If an applicant practicing in another jurisdiction applies for a certificate of authority under division (B)(2) of this section, the application shall be submitted to the board in the form prescribed by rules of the board and be accompanied by the application fee required by section 4723.08 of the Revised Code. The application shall include evidence that the applicant meets the requirements of division (B)(2) of this section, holds a license or certificate to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner in good standing in another jurisdiction granted after meeting requirements approved by the entity of that jurisdiction that licenses nurses, and other information required by rules of the board of nursing.

With respect to the educational requirements and national certification requirements that an applicant under division (B)(2) of this section must meet, both of the following apply:

(a) If the applicant is a certified registered nurse anesthetist, certified nurse-midwife, or certified nurse practitioner who, on or before December 31, 2000, obtained certification in the applicant's nursing specialty with a national certifying organization listed in division (A)(3) of section 4723.41 of the Revised Code as that division existed prior to the effective date of this amendment or that was at that time approved by the board under section 4723.46 of the Revised Code, the applicant must have maintained the certification. The applicant is not required to have earned a graduate degree with a major in a nursing specialty or in a related field that qualifies the applicant to sit for the certification examination.

(b) If the applicant is a clinical nurse specialist , one of the following must apply to the applicant:

(i) On or before December 31, 2000, the applicant obtained a graduate degree with a major in a clinical area of nursing from an educational institution accredited by a national or regional accrediting organization. The applicant is not required to have passed a certification examination.

(ii) On or before December 31, 2000, the applicant obtained a graduate degree in nursing or a related field and was certified as a clinical nurse specialist by the American nurses credentialing center or another national certifying organization that was at that time approved by the board under section 4723.46 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 2000 HB241 05-17-2000



Section 4723.42 - Issuing certificate.

(A) If the applicant for authorization to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner has met all the requirements of section 4723.41 of the Revised Code and has paid the fee required by section 4723.08 of the Revised Code, the board of nursing shall issue its certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, which shall designate the nursing specialty the nurse is authorized to practice. The certificate entitles its holder to practice nursing in the specialty designated on the certificate.

The board shall issue or deny its certificate not later than sixty days after receiving all of the documents required by section 4723.41 of the Revised Code.

If an applicant is under investigation for a violation of this chapter, the board shall conclude the investigation not later than ninety days after receipt of all required documents, unless this ninety-day period is extended by written consent of the applicant, or unless the board determines that a substantial question of such a violation exists and the board has notified the applicant in writing of the reasons for the continuation of the investigation. If the board determines that the applicant has not violated this chapter, it shall issue a certificate not later than forty-five days after making that determination.

(B) Authorization to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall be renewed biennially according to rules and a schedule adopted by the board. In providing renewal applications to certificate holders, the board shall follow the procedures it follows under section 4723.24 of the Revised Code in providing renewal applications to license holders. Failure of the certificate holder to receive an application for renewal from the board does not excuse the holder from the requirements of section 4723.44 of the Revised Code.

Not later than the date specified by the board, the holder shall complete the renewal form and return it to the board with all of the following:

(1) The renewal fee required by section 4723.08 of the Revised Code;

(2) Documentation satisfactory to the board that the holder has maintained certification in the nursing specialty with a national certifying organization approved by the board under section 4723.46 of the Revised Code;

(3) A list of the names and business addresses of the holder's current collaborating physicians and podiatrists, if the holder is a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(4) If the holder's certificate was issued under division (C) of section 4723.41 of the Revised Code, as that division existed at any time before the effective date of this amendment, documentation satisfactory to the board that the holder has completed continuing education for a clinical nurse specialist as required by rule of the board

.

On receipt of the renewal application, fees, and documents, the board shall verify that the applicant holds a current license to practice nursing as a registered nurse in this state, and, if it so verifies, shall renew the certificate. If an applicant submits the completed renewal application after the date specified in the board's schedule, but before the expiration of the certificate, the board shall grant a renewal when the late renewal fee required by section 4723.08 of the Revised Code is paid.

An applicant for reinstatement of an expired certificate shall submit the reinstatement fee, renewal fee, and late renewal fee required by section 4723.08 of the Revised Code. Any holder of a certificate who desires inactive status shall give the board written notice to that effect.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001



Section 4723.43 - Scope of specialized nursing services.

A certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may provide to individuals and groups nursing care that requires knowledge and skill obtained from advanced formal education and clinical experience. In this capacity as an advanced practice registered nurse, a certified nurse-midwife is subject to division (A) of this section, a certified registered nurse anesthetist is subject to division (B) of this section, a certified nurse practitioner is subject to division (C) of this section, and a clinical nurse specialist is subject to division (D) of this section.

(A) A nurse authorized to practice as a certified nurse-midwife, in collaboration with one or more physicians, may provide the management of preventive services and those primary care services necessary to provide health care to women antepartally, intrapartally, postpartally, and gynecologically, consistent with the nurse's education and certification, and in accordance with rules adopted by the board of nursing.

No certified nurse-midwife may perform version, deliver breech or face presentation, use forceps, do any obstetric operation, or treat any other abnormal condition, except in emergencies. Division (A) of this section does not prohibit a certified nurse-midwife from performing episiotomies or normal vaginal deliveries, or repairing vaginal tears. A certified nurse-midwife who holds a certificate to prescribe issued under section 4723.48 of the Revised Code may, in collaboration with one or more physicians, prescribe drugs and therapeutic devices in accordance with section 4723.481 of the Revised Code.

(B) A nurse authorized to practice as a certified registered nurse anesthetist, with the supervision and in the immediate presence of a physician, podiatrist, or dentist, may administer anesthesia and perform anesthesia induction, maintenance, and emergence, and may perform with supervision preanesthetic preparation and evaluation, postanesthesia care, and clinical support functions, consistent with the nurse's education and certification, and in accordance with rules adopted by the board. A certified registered nurse anesthetist is not required to obtain a certificate to prescribe in order to provide the anesthesia care described in this division.

The physician, podiatrist, or dentist supervising a certified registered nurse anesthetist must be actively engaged in practice in this state. When a certified registered nurse anesthetist is supervised by a podiatrist, the nurse's scope of practice is limited to the anesthesia procedures that the podiatrist has the authority under section 4731.51 of the Revised Code to perform. A certified registered nurse anesthetist may not administer general anesthesia under the supervision of a podiatrist in a podiatrist's office. When a certified registered nurse anesthetist is supervised by a dentist, the nurse's scope of practice is limited to the anesthesia procedures that the dentist has the authority under Chapter 4715. of the Revised Code to perform.

(C) A nurse authorized to practice as a certified nurse practitioner, in collaboration with one or more physicians or podiatrists, may provide preventive and primary care services, provide services for acute illnesses, and evaluate and promote patient wellness within the nurse's nursing specialty, consistent with the nurse's education and certification, and in accordance with rules adopted by the board. A certified nurse practitioner who holds a certificate to prescribe issued under section 4723.48 of the Revised Code may, in collaboration with one or more physicians or podiatrists, prescribe drugs and therapeutic devices in accordance with section 4723.481 of the Revised Code.

When a certified nurse practitioner is collaborating with a podiatrist, the nurse's scope of practice is limited to the procedures that the podiatrist has the authority under section 4731.51 of the Revised Code to perform.

(D) A nurse authorized to practice as a clinical nurse specialist, in collaboration with one or more physicians or podiatrists, may provide and manage the care of individuals and groups with complex health problems and provide health care services that promote, improve, and manage health care within the nurse's nursing specialty, consistent with the nurse's education and in accordance with rules adopted by the board. A clinical nurse specialist who holds a certificate to prescribe issued under section 4723.48 of the Revised Code may, in collaboration with one or more physicians or podiatrists, prescribe drugs and therapeutic devices in accordance with section 4723.481 of the Revised Code.

When a clinical nurse specialist is collaborating with a podiatrist, the nurse's scope of practice is limited to the procedures that the podiatrist has the authority under section 4731.51 of the Revised Code to perform.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001; 04-07-2005



Section 4723.431 - Standard care arrangements.

(A) Except as provided in division (D)(1) of this section, a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may practice only in accordance with a standard care arrangement entered into with each physician or podiatrist with whom the nurse collaborates. A copy of the standard care arrangement shall be retained on file at each site where the nurse practices. Prior approval of the standard care arrangement by the board of nursing is not required, but the board may periodically review it for compliance with this section.

A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may enter into a standard care arrangement with one or more collaborating physicians or podiatrists. Not later than thirty days after first engaging in the practice of nursing as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, the nurse shall submit to the board the name and business address of each collaborating physician or podiatrist. Thereafter, the nurse shall give to the board written notice of any additions or deletions to the nurse's collaborating physicians or podiatrists not later than thirty days after the change takes effect.

Each collaborating physician or podiatrist must be actively engaged in direct clinical practice in this state and practicing in a specialty that is the same as or similar to the nurse's nursing specialty. If a collaborating physician or podiatrist enters into standard care arrangements with more than three nurses who hold certificates to prescribe issued under section 4723.48 of the Revised Code, the physician or podiatrist shall not collaborate at the same time with more than three of the nurses in the prescribing component of their practices.

(B) A standard care arrangement shall be in writing and, except as provided in division (D)(2) of this section, shall contain all of the following:

(1) Criteria for referral of a patient by the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to a collaborating physician or podiatrist;

(2) A process for the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to obtain a consultation with a collaborating physician or podiatrist;

(3) A plan for coverage in instances of emergency or planned absences of either the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner or a collaborating physician or podiatrist that provides the means whereby a physician or podiatrist is available for emergency care;

(4) The process for resolution of disagreements regarding matters of patient management between the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner and a collaborating physician or podiatrist;

(5) A procedure for a regular review of the referrals by the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to other health care professionals and the care outcomes for a random sample of all patients seen by the nurse;

(6) If the clinical nurse specialist or certified nurse practitioner regularly provides services to infants, a policy for care of infants up to age one and recommendations for collaborating physician visits for children from birth to age three;

(7) Any other criteria required by rule of the board adopted pursuant to section 4723.07 or 4723.50 of the Revised Code.

(C) A standard care arrangement entered into pursuant to this section may permit a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to supervise services provided by a home health agency as defined in section 3701.881 of the Revised Code.

(D)

(1) A clinical nurse specialist who does not hold a certificate to prescribe and whose nursing specialty is mental health or psychiatric mental health, as determined by the board, is not required to enter into a standard care arrangement, but shall practice in collaboration with one or more physicians.

(2) If a clinical nurse specialist practicing in either of the specialties specified in division (D)(1) of this section holds a certificate to prescribe, the nurse shall enter into a standard care arrangement with one or more physicians. The standard care arrangement must meet the requirements of division (B) of this section, but only to the extent necessary to address the prescribing component of the nurse's practice.

(E) Nothing in this section prohibits a hospital from hiring a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner as an employee and negotiating standard care arrangements on behalf of the employee as necessary to meet the requirements of this section. A standard care arrangement between the hospital's employee and the employee's collaborating physician is subject to approval by the medical staff and governing body of the hospital prior to implementation of the arrangement at the hospital.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-29-2004



Section 4723.432 - Cooperation in investigations.

(A) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall cooperate with the state medical board in any investigation the board conducts with respect to a physician or podiatrist who collaborates with the nurse. The nurse shall cooperate with the board in any investigation the board conducts with respect to the unauthorized practice of medicine by the nurse.

(B) A certified registered nurse anesthetist shall cooperate with the state medical board or state dental board in any investigation either board conducts with respect to a physician, podiatrist, or dentist who permits the nurse to practice with the supervision of that physician, podiatrist, or dentist. The nurse shall cooperate with either board in any investigation it conducts with respect to the unauthorized practice of medicine or dentistry by the nurse.

Effective Date: 05-17-2000



Section 4723.44 - Unauthorized practice.

(A) No person shall do any of the following unless the person holds a current, valid certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner issued by the board of nursing under this chapter:

(1) Engage in the practice of nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner for a fee, salary, or other consideration, or as a volunteer;

(2) Represent the person as being a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(3) Use any title or initials implying that the person is a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(4) Represent the person as being an advanced practice registered nurse;

(5) Use any title or initials implying that the person is an advanced practice registered nurse.

(B) No person who is not certified by the national council on certification of nurse anesthetists of the American association of nurse anesthetists, the national council on recertification of nurse anesthetists of the American association of nurse anesthetists, or another national certifying organization approved by the board under section 4723.46 of the Revised Code shall use the title "certified registered nurse anesthetist" or the initials "C.R.N.A.," or any other title or initial implying that the person has been certified by the council or organization.

(C) No certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall do any of the following:

(1) Engage, for a fee, salary, or other consideration, or as a volunteer, in the practice of a nursing specialty other than the specialty designated on the nurse's current, valid certificate of authority issued by the board under this chapter;

(2) Represent the person as being authorized to practice any nursing specialty other than the specialty designated on the current, valid certificate of authority;

(3) Use the title "certified registered nurse anesthetist" or the initials "N.A." or "C.R.N.A.," the title "clinical nurse specialist" or the initials "C.N.S.," the title "certified nurse-midwife" or the initials "C.N.M.," the title "certified nurse practitioner" or the initials "C.N.P.," the title "advanced practice registered nurse" or the initials "A.P.R.N.," or any other title or initials implying that the nurse is authorized to practice any nursing specialty other than the specialty designated on the nurse's current, valid certificate of authority;

(4) Enter into a standard care arrangement with a physician or podiatrist whose practice is not the same as or similar to the nurse's nursing specialty;

(5) Prescribe drugs or therapeutic devices unless the nurse holds a current, valid certificate to prescribe issued under section 4723.48 of the Revised Code;

(6) Prescribe drugs or therapeutic devices under a certificate to prescribe in a manner that does not comply with section 4723.481 of the Revised Code;

(7) Prescribe any drug or device to perform or induce an abortion, or otherwise perform or induce an abortion.

(D) No person shall knowingly employ a person to engage in the practice of nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner unless the person so employed holds a current, valid certificate of authority to engage in that nursing specialty issued by the board under this chapter.

(E) A certificate certified by the executive director of the board, under the official seal of the board, to the effect that it appears from the records that no certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner has been issued to any person specified therein, or that a certificate, if issued, has been revoked or suspended, shall be received as prima-facie evidence of the record in any court or before any officer of the state.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 05-17-2000; 04-07-2005



Section 4723.45 - Supervision of nurse-midwifery.

The board of nursing is hereby deemed to be the successor to the state medical board with regard to all matters related to the practice of nurse-midwifery that were the responsibility of the medical board under former sections 4731.30, 4731.32, 4731.33, 4731.341, and 4731.42 of the Revised Code. The board of nursing shall assume all of the functions and responsibilities of the medical board with regard to such matters. Any matters related to the practice of nurse-midwifery pending under such sections on the effective date of this section shall be immediately transferred by the medical board to the board of nursing accompanied by any records necessary for the board of nursing to act. No legal action pending on the effective date of this section shall be affected by the transfer of functions and responsibilities made by this section. Any such action shall be prosecuted or defended in the name of the board of nursing and, on application of the board of nursing, the court shall substitute the board of nursing as a party. Any person who holds a certificate to practice nurse-midwifery issued by the state medical board under Chapter 4731. of the Revised Code is hereby deemed to be certified under this chapter to practice as a nurse-midwife. No right, privilege, or remedy shall be lost or impaired by reason of the transfer of functions and responsibilities under this section from the medical board to the board of nursing. All of the rules, orders, actions, and determinations of the medical board with regard to matters related to the practice of nurse-midwifery that were the responsibility of the medical board under former sections 4731.30, 4731.32, 4731.33, 4731.341, and 4731.42 of the Revised Code shall continue in effect as the rules, orders, determinations, and actions of the board of nursing until modified or rescinded by the board of nursing. Within thirty days after the effective date of this section, the medical board shall transfer to the board of nursing all records regarding matters related to the practice of nurse-midwifery that were the responsibility of the medical board under former sections 4731.30, 4731.32, 4731.33, 4731.341, and 4731.42 of the Revised Code.

Effective Date: 06-14-1988



Section 4723.46 - Establishing list of approved national certifying organizations.

(A) The board of nursing shall establish a list of national certifying organizations approved by the board to examine and certify registered nurses to practice nursing specialties. To be approved by the board, a national certifying organization must meet all of the following requirements:

(1) Be national in the scope of its credentialing;

(2) Have an educational requirement beyond that required for registered nurse licensure;

(3) Have practice requirements beyond those required for registered nurse licensure;

(4) Have testing requirements beyond those required for registered nurse licensure that measure the theoretical and clinical content of a nursing specialty, are developed in accordance with accepted standards of validity and reliability, and are open to registered nurses who have successfully completed the educational program required by the organization;

(5) Issue certificates to certified registered nurse anesthetists, clinical nurse specialists, certified nurse-midwives, or certified nurse practitioners;

(6) Periodically review the qualifications of certified registered nurse anesthetists, clinical nurse specialists, certified nurse-midwives, or certified nurse practitioners.

(B) Not later than the thirtieth day of January of each year, the board shall publish the list of national certifying organizations that have met the requirements of division (A) of this section within the previous year and remove from the list organizations that no longer meet the requirements.

Effective Date: 06-30-1997



Section 4723.47 - License suspension or revocation.

(A) If a certified registered nurse anesthetist's, clinical nurse specialist's, certified nurse-midwife's, or certified nurse practitioner's license to practice nursing as a registered nurse expires for failure to renew under section 4723.24 of the Revised Code, the nurse's certificate of authority to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner is lapsed until the license is reinstated. If the license is revoked under section 4723.28 or 4723.281 of the Revised Code, the nurse's certificate of authority is automatically revoked. If the license is suspended under either section, the nurse's certificate of authority is automatically suspended while the license remains suspended. If the license is classified as inactive under section 4723.24 of the Revised Code, the nurse's certificate of authority is automatically classified as inactive while the license remains inactive.

(B) If a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner holds a certificate to prescribe issued under section 4723.48 of the Revised Code and the nurse's certificate of authority to practice as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner expires for failure to renew under section 4723.41 of the Revised Code, the nurse's certificate to prescribe is lapsed until the certificate of authority is reinstated. If the certificate of authority becomes inactive in accordance with section 4723.42 of the Revised Code, the nurse's certificate to prescribe is lapsed until the certificate of authority becomes active. If the certificate of authority is revoked under section 4723.28 or 4723.281 of the Revised Code, the nurse's certificate to prescribe is automatically revoked. If the certificate of authority is suspended under either section, the nurse's certificate to prescribe is automatically suspended while the certificate of authority remains suspended. If a restriction is placed on the certificate of authority under section 4723.28 of the Revised Code, the same restriction is placed on the nurse's certificate to prescribe while the certificate of authority remains restricted.

Effective Date: 04-10-2001



Section 4723.48 - Applying for certificate to prescribe drugs and therapeutic devices.

(A) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner seeking authority to prescribe drugs and therapeutic devices shall file with the board of nursing a written application for a certificate to prescribe. The board of nursing shall issue a certificate to prescribe to each applicant who meets the requirements specified in section 4723.482 or 4723.485 of the Revised Code.

Except as provided in division (B) of this section, the initial certificate to prescribe that the board issues to an applicant shall be issued as an externship certificate. Under an externship certificate, the nurse may obtain experience in prescribing drugs and therapeutic devices by participating in an externship that evaluates the nurse's competence, knowledge, and skill in pharmacokinetic principles and their clinical application to the specialty being practiced. During the externship, the nurse may prescribe drugs and therapeutic devices only when one or more physicians are providing supervision in accordance with rules adopted under section 4723.50 of the Revised Code.

After completing the externship, the holder of an externship certificate may apply for a new certificate to prescribe. On receipt of the new certificate, the nurse may prescribe drugs and therapeutic devices in collaboration with one or more physicians or podiatrists.

(B) In the case of an applicant who meets the requirements of division (C) of section 4723.482 of the Revised Code, the initial certificate to prescribe that the board issues to the applicant under this section shall not be an externship certificate. The applicant shall be issued a certificate to prescribe that permits the recipient to prescribe drugs and therapeutic devices in collaboration with one or more physicians or podiatrists.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 04-10-2001; 04-07-2005



Section 4723.481 - Authority of clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to prescribe drugs and therapeutic devices.

This section establishes standards and conditions regarding the authority of a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner to prescribe drugs and therapeutic devices under a certificate to prescribe issued under section 4723.481 [sic] of the Revised Code.

(A) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall not prescribe any drug or therapeutic device that is not included in the types of drugs and devices listed on the formulary established in rules adopted under section 4723.50 of the Revised Code

(B) The prescriptive authority of a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall not exceed the prescriptive authority of the collaborating physician or podiatrist, including the collaborating physician's authority to treat chronic pain with controlled substances and products containing tramadol as described in section 4731.052 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) or (3) of this section, a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may prescribe to a patient a schedule II controlled substance only if all of the following are the case:

(a) The patient has a terminal condition, as defined in section 2133.01 of the Revised Code.

(b) The collaborating physician of the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner initially prescribed the substance for the patient.

(c) The prescription is for an amount that does not exceed the amount necessary for the patient's use in a single, twenty-four hour period.

(2) The restrictions on prescriptive authority in division (C)(1) of this section do not apply if a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner issues the prescription to the patient from any of the following locations:

(a) A hospital registered under section 3701.07 of the Revised Code;

(b) An entity owned or controlled, in whole or in part, by a hospital or by an entity that owns or controls, in whole or in part, one or more hospitals;

(c) A health care facility operated by the department of mental health or the department of developmental disabilities;

(d) A nursing home licensed under section 3721.02 of the Revised Code or by a political subdivision certified under section 3721.09 of the Revised Code;

(e) A county home or district home operated under Chapter 5155. of the Revised Code that is certified under the medicare or medicaid program;

(f) A hospice care program, as defined in section 3712.01 of the Revised Code;

(g) A community mental health agency, as defined in section 5122.01 of the Revised Code;

(h) An ambulatory surgical facility, as defined in section 3702.30 of the Revised Code;

(i) A freestanding birthing center, as defined in section 3702.51 of the Revised Code;

(j) A federally qualified health center, as defined in section 3701.047 of the Revised Code;

(k) A federally qualified health center look-alike, as defined in section 3701.047 of the Revised Code;

(l) A health care office or facility operated by the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code;

(m) A site where a medical practice is operated, but only if the practice is comprised of one or more physicians who also are owners of the practice; the practice is organized to provide direct patient care; and the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner providing services at the site has a standard care arrangement and collaborates with at least one of the physician owners who practices primarily at that site.

(3) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall not issue to a patient a prescription for a schedule II controlled substance from a convenience care clinic even if the clinic is owned or operated by an entity specified in division (C)(2) of this section.

(D) A pharmacist who acts in good faith reliance on a prescription issued by a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner under division (C)(2) of this section is not liable for or subject to any of the following for relying on the prescription: damages in any civil action, prosecution in any criminal proceeding, or professional disciplinary action by the state board of pharmacy under Chapter 4729. of the Revised Code.

(E) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may personally furnish to a patient a sample of any drug or therapeutic device included in the types of drugs and devices listed on the formulary, except that all of the following conditions apply:

(1) The amount of the sample furnished shall not exceed a seventy-two-hour supply, except when the minimum available quantity of the sample is packaged in an amount that is greater than a seventy-two-hour supply, in which case the packaged amount may be furnished.

(2) No charge may be imposed for the sample or for furnishing it.

(3) Samples of controlled substances may not be personally furnished.

(F) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner may personally furnish to a patient a complete or partial supply of a drug or therapeutic device included in the types of drugs and devices listed on the formulary, except that all of the following conditions apply:

(1) The clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall personally furnish only antibiotics, antifungals, scabicides, contraceptives, prenatal vitamins, antihypertensives, drugs and devices used in the treatment of diabetes, drugs and devices used in the treatment of asthma, and drugs used in the treatment of dyslipidemia.

(2) The clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall not furnish the drugs and devices in locations other than a health department operated by the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code, a federally funded comprehensive primary care clinic, or a nonprofit health care clinic or program.

(3) The clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner shall comply with all safety standards for personally furnishing supplies of drugs and devices, as established in rules adopted under section 4723.50 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.85,SB 83, §1, eff. 6/8/2012.

Effective Date: 05-17-2000; 05-17-2006



Section 4723.482 - Items submitted with application.

(A) Except as provided in divisions (C) and (D) of this section, an applicant shall include with the application submitted under section 4723.48 of the Revised Code all of the following:

(1) Evidence of holding a current, valid certificate of authority to practice as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner that was issued by meeting the requirements of division (A) of section 4723.41 of the Revised Code;

(2) Evidence of successfully completing the course of study in advanced pharmacology and related topics in accordance with the requirements specified in division (B) of this section;

(3) The fee required by section 4723.08 of the Revised Code for a certificate to prescribe;

(4) Any additional information the board of nursing requires pursuant to rules adopted under section 4723.50 of the Revised Code.

(B) With respect to the course of study in advanced pharmacology and related topics that must be successfully completed to obtain a certificate to prescribe, all of the following requirements apply:

(1) The course of study shall be completed not longer than three years before the application for the certificate to prescribe is filed.

(2) The course of study shall consist of planned classroom and clinical instruction for a total of not less than forty-five contact hours.

(3) The course of study shall meet the requirements to be approved by the board in accordance with standards established in rules adopted under section 4723.50 of the Revised Code.

(4) The content of the course of study shall be specific to the applicant's nursing specialty.

(5) The instruction provided in the course of study shall include all of the following:

(a) A minimum of thirty-six contact hours of instruction in advanced pharmacology that includes pharmacokinetic principles and clinical application and the use of drugs and therapeutic devices in the prevention of illness and maintenance of health;

(b) Instruction in the fiscal and ethical implications of prescribing drugs and therapeutic devices;

(c) Instruction in the state and federal laws that apply to the authority to prescribe;

(d) Instruction that is specific to schedule II controlled substances, including instruction in all of the following:

(i) Indications for the use of schedule II controlled substances in drug therapies;

(ii) The most recent guidelines for pain management therapies, as established by state and national organizations such as the Ohio pain initiative and the American pain society;

(iii) Fiscal and ethical implications of prescribing schedule II controlled substances;

(iv) State and federal laws that apply to the authority to prescribe schedule II controlled substances;

(v) Prevention of abuse and diversion of schedule II controlled substances, including identification of the risk of abuse and diversion, recognition of abuse and diversion, types of assistance available for prevention of abuse and diversion, and methods of establishing safeguards against abuse and diversion.

(e) Any additional instruction required pursuant to rules adopted under section 4723.50 of the Revised Code.

(C) An applicant who practiced or is practicing as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner in another jurisdiction or as an employee of the United States government, and is not seeking authority to prescribe drugs and therapeutic devices by meeting the requirements of division (A) or (D) of this section, shall include with the application submitted under section 4723.48 of the Revised Code all of the following:

(1) Evidence of holding a current, valid certificate of authority issued under this chapter to practice as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(2) The fee required by section 4723.08 of the Revised Code for a certificate to prescribe;

(3) Either of the following:

(a) Evidence of having held, for a continuous period of at least one year during the three years immediately preceding the date of application, valid authority issued by another jurisdiction to prescribe therapeutic devices and drugs, including at least some controlled substances;

(b) Evidence of having been employed by the United States government and authorized, for a continuous period of at least one year during the three years immediately preceding the date of application, to prescribe therapeutic devices and drugs, including at least some controlled substances, in conjunction with that employment.

(4)

Evidence of having completed a two-hour course of instruction approved by the board in the laws of this state that govern drugs and prescriptive authority;

(5) Any additional information the board requires pursuant to rules adopted under section 4723.50 of the Revised Code.

(D) An applicant who practiced or is practicing as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner in another jurisdiction or as an employee of the United States government, and is not seeking authority to prescribe drugs and therapeutic devices by meeting the requirements of division (A) or (C) of this section, shall include with the application submitted under section 4723.48 of the Revised Code all of the following:

(1) Evidence of holding a current, valid certificate of authority issued under this chapter to practice as a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(2) The fee required by section 4723.08 of the Revised Code for a certificate to prescribe;

(3) Either of the following:

(a) Evidence of having held, for a continuous period of at least one year during the three years immediately preceding the date of application, valid authority issued by another jurisdiction to prescribe therapeutic devices and drugs, excluding controlled substances;

(b) Evidence of having been employed by the United States government and authorized, for a continuous period of at least one year during the three years immediately preceding the date of application, to prescribe therapeutic devices and drugs, excluding controlled substances, in conjunction with that employment.

(4)

Any additional information the board requires pursuant to rules adopted under section 4723.50 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.85,SB 83, §1, eff. 6/8/2012.

Amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 05-17-2000; 04-07-2005



Section 4723.483 - [Repealed] .

Repealed by 129th General AssemblyFile No.194,HB 303, §2, eff. 3/20/2013.

Effective Date: 05-17-2000



Section 4723.484 - Completion of externship; Supervision of prescribing practices.

(A) Except as provided in division (B) of this section, to successfully complete an externship as required under section 4723.485 of the Revised Code, the holder of an externship certificate must complete at least one thousand five hundred hours during which the certificate holder's prescribing practices are supervised in accordance with division (A) of section 4723.48 of the Revised Code.

(B) A holder of an externship certificate who obtained the certificate by meeting the requirements of division (D) of section 4723.482 of the Revised Code, to successfully complete an externship as required under section 4723.485 of the Revised Code, must do both of the following:

(1) Complete at least five hundred hours during which the certificate holder's prescribing practices are supervised in accordance with division (A) of section 4723.48 of the Revised Code;

(2) Complete a two-hour course of instruction approved by the board of nursing in the laws of this state that govern drugs and prescriptive authority.

Added by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 05-17-2000



Section 4723.485 - Externship certificate to prescribe.

(A)

(1) Except as provided in division (A)(2) of this section, a certificate to prescribe issued under section 4723.48 of the Revised Code as an externship certificate is valid for not more than one year, unless earlier suspended or revoked by the board of nursing.

(2) An externship certificate may be extended beyond the period for which it was issued if the holder submits to the board evidence of continued participation in an externship. The extension period shall not exceed two years.

(3) If an externship is terminated for any reason, the nurse shall notify the board.

(B) To be eligible for a certificate to prescribe after receiving an externship certificate, an applicant shall include with the application submitted under section 4723.48 of the Revised Code all of the following:

(1) A statement from a supervising physician attesting to the applicant's successful completion of the externship;

(2) The fee required by section 4723.08 of the Revised Code for a certificate to prescribe;

(3) Any additional information the board requires pursuant to rules adopted under section 4723.50 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Renumbered and amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 05-17-2000



Section 4723.486 - Renewals.

(A) A certificate to prescribe issued under section 4723.48 of the Revised Code that is not issued as an externship certificate is valid for two years, unless otherwise provided in rules adopted under section 4723.50 of the Revised Code or earlier suspended or revoked by the board. The board of nursing shall renew certificates to prescribe according to procedures and a renewal schedule established in rules adopted under section 4723.50 of the Revised Code.

(B) The board may renew a certificate to prescribe if the holder submits to the board all of the following:

(1) Evidence of having completed during the previous two years at least twelve hours of continuing education in advanced pharmacology, or, if the certificate has been held for less than a full renewal period, the number of hours required by the board in rules adopted under section 4723.50 of the Revised Code;

(2) The fee required under section 4723.08 of the Revised Code for renewal of a certificate to prescribe;

(3) Any additional information the board requires pursuant to rules adopted under section 4723.50 of the Revised Code.

(C) The continuing education in pharmacology required under division (B)(1) of this section must be received from an accredited institution recognized by the board. The hours of continuing education required are in addition to any other continuing education requirement that must be completed pursuant to this chapter.

Renumbered and amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.



Section 4723.487 - Adoption of rules regarding review of patient information available through drug database.

(A) As used in this section, "drug database" means the database established and maintained by the state board of pharmacy pursuant to section 4729.75 of the Revised Code.

(B) The board of nursing shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by an advanced practice registered nurse with a certificate to prescribe issued under section 4723.48 of the Revised Code regarding the review of patient information available through the drug database under division (A)(5) of section 4729.80 of the Revised Code.

(C) This section and the rules adopted under it do not apply if the state board of pharmacy no longer maintains the drug database.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4723.49 - Committee on prescriptive governance.

(A) There is hereby created the committee on prescriptive governance. The committee shall consist of the following members:

(1) A clinical nurse specialist;

(2) A certified nurse-midwife;

(3) A certified nurse practitioner;

(4) A member of the board of nursing who at a minimum as a registered nurse;

(5) Four physicians who meet the qualifications for appointment specified in division (B) of this section;

(6) A pharmacist member of the state board of pharmacy;

(7) A pharmacist actively engaged in practice in this state as a clinical pharmacist.

(B) Except as provided in division (D) of this section, the board of nursing shall appoint the members who are nurses, the state medical board shall appoint the members who are physicians, and the state board of pharmacy shall appoint the members who are pharmacists. The physician members shall be appointed in such a manner that the committee at all times includes at least two physicians who collaborate with clinical nurse specialists, certified nurse-midwives, or certified nurse practitioners; one physician certified in family practice by a medical specialty board of the American medical association or American osteopathic association; and one physician member of the state medical board. If the physician member who is a family practice physician or member of the state medical board is also a collaborating physician, the member may be counted both as a collaborating member and as a family practice physician or state medical board member for purposes of this division.

(C) Initial appointments to the committee shall be made not later than sixty days after the effective date of this section. Of the initial appointments the board of nursing must make, two shall be for terms of three years and two shall be for terms of two years. Of the initial appointments the state medical board must make, two shall be for terms of three years and two shall be for terms of two years. Of the initial appointments the state board of pharmacy must make, one shall be for a term of three years and one shall be for a term of two years. Thereafter, terms shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. When the term of any member expires, a successor shall be appointed who has the qualifications the vacancy requires. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A member may be reappointed. Recommendations for making initial appointments and filling vacancies may be submitted to the board of nursing by professional nursing associations and individuals, to the state medical board by professional medical associations and individuals, and to the board of pharmacy by professional pharmacy associations and individuals. Each board shall appoint initial members and fill vacancies according to the recommendations it receives. If no recommendations or an insufficient number of recommendations are submitted to a board, the board shall proceed on its own advice.

(D) If the state medical board or state board of pharmacy fails to appoint an initial member prior to sixty days after the effective date of this section or fails to appoint a successor prior to sixty days after the expiration of the term for which the appointment is to be made, the board of nursing shall appoint the successor. If the board of nursing fails to appoint an initial member prior to sixty days after the effective date of this section or fails to appoint a successor prior to sixty days after the expiration of the term for which the appointment is to be made, the state medical board shall appoint the member after consulting with the state board of pharmacy.

Effective Date: 05-17-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4723.491 - Organization of committee.

(A) The committee on prescriptive governance shall organize by selecting a chairperson from among its members who are nurses or collaborating physicians. The committee may select a new chairperson at any time.

(B) Five members constitute a quorum for the transaction of official business. The clinical pharmacist member may participate in any meeting of the committee, but shall be included as a voting member only when the committee is considering one of the following:

(1) The composition of the formulary of drugs and therapeutic devices that may be prescribed by a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner who holds a certificate to prescribe issued under section 4723.48 of the Revised Code;

(2) The manner in which a nurse may personally furnish to patients drugs and therapeutic devices packaged as samples and may personally furnish partial or complete supplies of other drugs and therapeutic devices;

(3) Recommendations to be given to the board of nursing for use in adopting rules under section 4723.50 of the Revised Code pertaining to the matters specified in divisions (B)(1) and (2) of this section.

(C) Members shall serve without compensation but shall receive payment for their actual and necessary expenses incurred in the performance of their official duties. The expenses shall be paid by the board of nursing.

Effective Date: 05-17-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4723.492 - Recommendations regarding authority to prescribe drugs and therapeutic devices.

The committee on prescriptive governance shall develop recommendations regarding the authority to prescribe drugs and therapeutic devices pursuant to a certificate to prescribe issued under section 4723.48 of the Revised Code. The recommendations shall include provisions that apply specifically to the authority to prescribe schedule II controlled substances.

The committee shall submit recommendations to the board of nursing as necessary for the board to fulfill its duty to adopt rules under section 4723.50 of the Revised Code. At the board's request, the committee shall reconsider a recommendation it has submitted and resubmit the recommendation to the board accordingly.

Amended by 129th General AssemblyFile No.85,SB 83, §1, eff. 6/8/2012.

Effective Date: 05-17-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4723.50 - Administrative rules for prescribing drugs and therapeutic devices.

(A) In accordance with Chapter 119. of the Revised Code, the board of nursing shall adopt rules as necessary to implement the provisions of this chapter pertaining to the authority of clinical nurse specialists, certified nurse-midwives, and certified nurse practitioners to prescribe drugs and therapeutic devices and the issuance and renewal of certificates to prescribe.

The board shall adopt rules that are consistent with the recommendations the board receives from the committee on prescriptive governance pursuant to section 4723.492 of the Revised Code. After reviewing a recommendation submitted by the committee, the board may either adopt the recommendation as a rule or ask the committee to reconsider and resubmit the recommendation. The board shall not adopt any rule that does not conform to a recommendation made by the committee.

(B) The board shall adopt rules under this section that do all of the following:

(1) Establish a formulary listing the types of drugs and therapeutic devices that may be prescribed by a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner. The formulary may include controlled substances, as defined in section 3719.01 of the Revised Code. The formulary shall not permit the prescribing of any drug or device to perform or induce an abortion.

(2) Establish safety standards to be followed by a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner when personally furnishing to patients complete or partial supplies of antibiotics, antifungals, scabicides, contraceptives, prenatal vitamins, antihypertensives, drugs and devices used in the treatment of diabetes, drugs and devices used in the treatment of asthma, and drugs used in the treatment of dyslipidemia;

(3) Establish criteria for the components of the standard care arrangements described in section 4723.431 of the Revised Code that apply to the authority to prescribe, including the components that apply to the authority to prescribe schedule II controlled substances. The rules shall be consistent with that section and include all of the following:

(a) Quality assurance standards;

(b) Standards for periodic review by a collaborating physician or podiatrist of the records of patients treated by the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner;

(c) Acceptable travel time between the location at which the clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner is engaging in the prescribing components of the nurse's practice and the location of the nurse's collaborating physician or podiatrist;

(d) Any other criteria recommended by the committee on prescriptive governance.

(4) Establish standards and procedures for issuance and renewal of a certificate to prescribe, including specification of any additional information the board may require under division (A)(4), (C) (5), or (D) (5) of section 4723.482 or division (B)(3) of section 4723.485 of the Revised Code;

(5) Establish standards for board approval of the course of study in advanced pharmacology and related topics required by section 4723.482 of the Revised Code;

(6) Establish requirements for board approval of the two-hour course of instruction in the laws of this state as required under division (C) (4) of section 4723.482 of the Revised Code and division (B)(2) of section 4723.484 of the Revised Code;

(7) Establish standards and procedures for the appropriate conduct of an externship as described in section 4723.484 of the Revised Code, including the following:

(a) Standards and procedures to be used in evaluating an individual's participation in an externship;

(b) Standards and procedures for the supervision that a physician must provide during an externship, including supervision provided by working with the participant and supervision provided by making timely reviews of the records of patients treated by the participant. The manner in which supervision must be provided may vary according to the location where the participant is practicing and with the participant's level of experience.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.85,SB 83, §1, eff. 6/8/2012.

Amended by 128th General AssemblyFile No.14,SB 89, §1, eff. 3/29/2010.

Effective Date: 05-17-2000; 05-17-2006

Related Legislative Provision: See 129th General AssemblyFile No.85,SB 83, §4

See 129th General AssemblyFile No.85,SB 83, §3



Section 4723.51 - [Repealed].

Effective Date: 05-17-2000



Section 4723.52 to 4723.60 - [Repealed].

Effective Date: 01-17-2004



Section 4723.61 - Medication aide advisory council definitions.

As used in this section and in sections 4723.64 to 4723.69 of the Revised Code:

(A) "Medication" means a drug, as defined in section 4729.01 of the Revised Code.

(B) "Medication error" means a failure to follow the prescriber's instructions when administering a prescription medication.

(C) "Nursing home" and "residential care facility" have the same meanings as in section 3721.01 of the Revised Code.

(D) "Prescription medication" means a medication that may be dispensed only pursuant to a prescription.

(E) "Prescriber" and "prescription" have the same meanings as in section 4729.01 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.62 - [Repealed] .

Repealed by 129th General AssemblyFile No.194,HB 303, §2, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.621 - [Repealed] .

Repealed by 129th General AssemblyFile No.194,HB 303, §2, eff. 3/20/2013.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 4723.63 - [Repealed] .

Repealed by 129th General AssemblyFile No.194,HB 303, §2, eff. 3/20/2013.

Effective Date: 09-26-2003; 2007 HB119 06-30-2007



Section 4723.64 - Administration of medications by medication aides.

A nursing home or residential care facility may use one or more medication aides to administer prescription medications to its residents, subject to both of the following conditions:

(A) Each individual used as a medication aide must hold a current, valid medication aide certificate issued by the board of nursing under this chapter.

(B) The nursing home or residential care facility shall ensure that the requirements of section 4723.67 of the Revised Code are met.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 4723.65 - Application for certification as medication aide.

An individual seeking certification as a medication aide shall apply to the board of nursing on a form prescribed and provided by the board. The application shall be accompanied by the certification fee established in rules adopted under section 4723.69 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 4723.651 - Eligibility for medication aide certificate - issuance - duration.

(A) To be eligible to receive a medication aide certificate, an applicant shall meet all of the following conditions:

(1) Be at least eighteen years of age;

(2) Have a high school diploma or a high school equivalence diploma as defined in section 5107.40 of the Revised Code;

(3) If the applicant is to practice as a medication aide in a nursing home, be a nurse aide who satisfies the requirements of division (A)(1), (2), (3), (4), (5), (6), or (8) of section 3721.32 of the Revised Code;

(4) If the applicant is to practice as a medication aide in a residential care facility, be a nurse aide who satisfies the requirements of division (A)(1), (2), (3), (4), (5), (6), or (8) of section 3721.32 of the Revised Code or an individual who has at least one year of direct care experience in a residential care facility;

(5) Successfully complete the course of instruction provided by a training program approved by the board under section 4723.66 of the Revised Code;

(6) Not be ineligible for licensure or certification as specified in section 4723.092 of the Revised Code;

(7) Have not committed any act that is grounds for disciplinary action under section 3123.47 or 4723.28 of the Revised Code or be determined by the board to have made restitution, been rehabilitated, or both;

(8) Not be required to register under Chapter 2950. of the Revised Code or a substantially similar law of another state, the United States, or another country;

(9) Meet all other requirements for a medication aide certificate established in rules adopted under section 4723.69 of the Revised Code.

(B) If an applicant meets the requirement specified in division (A) of this section, the board shall issue a medication aide certificate to the applicant. If a medication aide certificate is issued to an individual on the basis of having at least one year of direct care experience working in a residential care facility, as provided in division (A)(4) of this section, the certificate is valid for use only in a residential care facility. The board shall state the limitation on the certificate issued to the individual.

(C) A medication aide certificate is valid for two years, unless earlier suspended or revoked. The certificate may be renewed in accordance with procedures specified by the board in rules adopted under section 4723.69 of the Revised Code. To be eligible for renewal, an applicant shall pay the renewal fee established in the rules and meet all renewal qualifications specified in the rules.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.652 - Sanctions against certificate applicants or holders.

(A) The board of nursing, by vote of a quorum, may impose one or more of the following sanctions against any individual who applies for, or holds, a medication aide certificate: deny, revoke, suspend, or place restrictions on the certificate; reprimand or otherwise discipline the holder of a medication aide certificate; or impose a fine of not more than five hundred dollars per violation. The sanctions may be imposed for any of the reasons specified in division (A) or (B) of section 4723.28 of the Revised Code, to the extent that those reasons are applicable to medication aides or applicants as specified in rules adopted under section 4723.69 of the Revised Code.

(B) Disciplinary actions taken by the board under this section shall be taken pursuant to an adjudication conducted under Chapter 119. of the Revised Code, except that in lieu of a hearing, the board may enter into a consent agreement with an individual to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by vote of a quorum, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the agreement shall be of no effect.

(C) In taking actions under this section, the board has the same powers and duties that it has when taking actions under section 4723.28 of the Revised Code. In addition, the board may issue an order to summarily suspend or automatically suspend a medication aide certificate in the same manner that the board is authorized to take those actions under section 4723.281 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.653 - Medication aide; certificate required.

(A) No person shall engage in the administration of medication as a medication aide, represent the person as being a certified medication aide, or use the title, "medication aide," or any other title implying that the person is a certified medication aide, for a fee, salary, or other compensation, or as a volunteer, without holding a current, valid certificate as a medication aide under this chapter.

(B) No person shall employ a person not certified as a medication aide under this chapter to engage in the administration of medication as a medication aide.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 4723.66 - Application for medication aide training program.

(A) A person or government entity seeking approval to provide a medication aide training program shall apply to the board of nursing on a form prescribed and provided by the board. The application shall be accompanied by the fee established in rules adopted under section 4723.69 of the Revised Code.

(B) The board shall approve the applicant to provide a medication aide training program if the content of the course of instruction to be provided by the program meets the standards specified by the board in rules adopted under section 4723.69 of the Revised Code and includes all of the following:

(1) At least seventy clock-hours of instruction, including both classroom instruction on medication administration and at least twenty clock-hours of supervised clinical practice in medication administration;

(2) A mechanism for evaluating whether an individual's reading, writing, and mathematical skills are sufficient for the individual to be able to administer prescription medications safely;

(3) An examination that tests the ability to administer prescription medications safely and that meets the requirements established by the board in rules adopted under section 4723.69 of the Revised Code.

(C) The board may deny, suspend, or revoke the approval granted to the provider of a medication aide training program for reasons specified in rules adopted under section 4723.69 of the Revised Code. All actions taken by the board to deny, suspend, or revoke the approval of a training program shall be taken in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 4723.67 - Administration of medications by aides - delegation by nurse required.

(A) Except for the prescription medications specified in division (C) of this section and the methods of medication administration specified in division (D) of this section, a medication aide who holds a current, valid medication aide certificate issued under this chapter may administer prescription medications to the residents of nursing homes and residential care facilities that use medication aides pursuant to section 4723.64 of the Revised Code. A medication aide shall administer prescription medications only pursuant to the delegation of a registered nurse or a licensed practical nurse acting at the direction of a registered nurse.

Delegation of medication administration to a medication aide shall be carried out in accordance with the rules for nursing delegation adopted under this chapter by the board of nursing. A nurse who has delegated to a medication aide responsibility for the administration of prescription medications to the residents of a nursing home or residential care facility shall not withdraw the delegation on an arbitrary basis or for any purpose other than patient safety.

(B) In exercising the authority to administer prescription medications pursuant to nursing delegation, a medication aide may administer prescription medications in any of the following categories:

(1) Oral medications;

(2) Topical medications;

(3) Medications administered as drops to the eye, ear, or nose;

(4) Rectal and vaginal medications;

(5) Medications prescribed with a designation authorizing or requiring administration on an as-needed basis, but only if a nursing assessment of the patient is completed before the medication is administered.

(C) A medication aide shall not administer prescription medications in either of the following categories:

(1) Medications containing a schedule II controlled substance, as defined in section 3719.01 of the Revised Code;

(2) Medications requiring dosage calculations.

(D) A medication aide shall not administer prescription medications by any of the following methods:

(1) Injection;

(2) Intravenous therapy procedures;

(3) Splitting pills for purposes of changing the dose being given.

(E) A nursing home or residential care facility that uses medication aides shall ensure that medication aides do not have access to any schedule II controlled substances within the home or facility for use by its residents.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.68 - Limitation of liability of delegating nurse or person reporting medication error.

(A) A registered nurse, or licensed practical nurse acting at the direction of a registered nurse, who delegates medication administration to a medication aide who holds a current, valid medication aide certificate issued under this chapter is not liable in damages to any person or government entity in a civil action for injury, death, or loss to person or property that allegedly arises from an action or omission of the medication aide in performing the medication administration, if the delegating nurse delegates the medication administration in accordance with this chapter and the rules adopted under this chapter.

(B) A person employed by a nursing home or residential care facility that uses medication aides pursuant to section 4723.64 of the Revised Code who reports in good faith a medication error at the nursing home or residential care facility is not subject to disciplinary action by the board of nursing or any other government entity regulating that person's professional practice and is not liable in damages to any person or government entity in a civil action for injury, death, or loss to person or property that allegedly results from reporting the medication error.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.69 - Board to adopt program implementation rules.

(A) The board of nursing shall adopt rules to implement sections 4723.61 to 4723.68 of the Revised Code. All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) The rules adopted under this section shall establish or specify all of the following:

(1) Fees, in an amount sufficient to cover the costs the board incurs in implementing sections 4723.61 to 4723.68 of the Revised Code, for certification as a medication aide and approval of a medication aide training program;

(2) Requirements to obtain a medication aide certificate that are not otherwise specified in section 4723.651 of the Revised Code;

(3) Procedures for renewal of medication aide certificates;

(4) The extent to which the board determines that the reasons for taking disciplinary actions under section 4723.28 of the Revised Code are applicable reasons for taking disciplinary actions under section 4723.652 of the Revised Code against an applicant for or holder of a medication aide certificate;

(5)

Standards for medication aide training programs, including the examination to be administered by the training program to test an individual's ability to administer prescription medications safely;

(6) Standards for approval of continuing education programs and courses for medication aides;

(7) Reasons for denying, revoking, or suspending approval of a medication aide training program;

(8) Other standards and procedures the board considers necessary to implement sections 4723.61 to 4723.68 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-30-2005



Section 4723.71 - Advisory group on dialysis.

(A) There is hereby established, under the board of nursing, the advisory group on dialysis. The advisory group shall advise the board of nursing regarding the qualifications, standards for training, and competence of dialysis technicians and dialysis technician interns and all other related matters . The advisory group shall consist of the members appointed under divisions (B) and (C) of this section. A member of the board of nursing or a representative appointed by the board shall serve as chairperson of all meetings of the advisory group.

(B) The board of nursing shall appoint the following as members of the advisory group:

(1) Four dialysis technicians;

(2) A registered nurse who regularly performs dialysis and cares for patients who receive dialysis;

(3) A physician, recommended by the state medical board, who specializes in nephrology;

(4) An administrator of a dialysis center;

(5) A dialysis patient;

(6) A representative of the Ohio hospital association;

(7) A representative from the end-stage renal disease network, as defined in 42 C.F.R. 405.2102.

(C) The members of the advisory group appointed under division (B) of this section may recommend additional persons to serve as members of the advisory group. The board of nursing may appoint, as appropriate, any of the additional persons recommended.

(D) The board of nursing shall specify the terms for the advisory group members. Members shall serve at the discretion of the board of nursing. Members shall receive their actual and necessary expenses incurred in the performance of their official duties.

(E) Sections 101.82 to 101.87 of the Revised Code do not apply to the advisory group.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 03-22-2001



Section 4723.72 - Permitted activities.

(A) A dialysis technician or dialysis technician intern may engage in dialysis care by doing the following:

(1) Performing and monitoring dialysis procedures, including initiating, monitoring, and discontinuing dialysis;

(2) Drawing blood;

(3) Administering medications as specified in division (C) of this section when the administration is essential to the dialysis process;

(4) Responding to complications that arise during dialysis.

(B)

(1) Subject to divisions (B)(2) and (3) of this section, a dialysis technician or dialysis technician intern may provide the dialysis care specified in division (A) of this section only if the care has been delegated to the technician or intern by a physician or registered nurse and the technician or intern is under the supervision of a physician or registered nurse. Supervision requires that the dialysis technician or dialysis technician intern be in the immediate presence of a physician or registered nurse .

(2) In accordance with division (E) of section 4723.73 of the Revised Code, a dialysis technician intern shall not provide dialysis care in a patient's home.

(3) In the case of dialysis care provided in a patient's home by a dialysis technician, both of the following apply:

(a) The technician shall be supervised in accordance with the rules adopted under section 4723.79 of the Revised Code for supervision of dialysis technicians who provide dialysis care in a patient's home.

(b) Division (D)(5) of section 4723.73 of the Revised Code does not allow a dialysis technician who provides dialysis care in a patient's home to provide dialysis care that is not authorized under this section.

(C) A dialysis technician or dialysis technician intern may administer only the following medications as ordered by a licensed health professional authorized to prescribe drugs as defined in section 4729.01 of the Revised Code and in accordance with the standards for the delegation of dialysis care established in division (B) of this section and in rules adopted under section 4723.79 of the Revised Code:

(1) Intradermal lidocaine or other single therapeutically equivalent local anesthetic for the purpose of initiating dialysis treatment;

(2) Intravenous heparin or other single therapeutically equivalent anticoagulant for the purpose of initiating and maintaining dialysis treatment;

(3) Intravenous normal saline;

(4) Patient-specific dialysate, to which the technician or intern may add electrolytes but no other additives or medications;

(5) Oxygen.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-08-2002



Section 4723.73 - Dialysis technicians - prohibited acts.

(A) No person who does not hold a current, valid certificate issued under section 4723.75 or renewed under section 4723.77 of the Revised Code shall do either of the following:

(1) Claim to the public to be a dialysis technician;

(2) Use the title "Ohio certified dialysis technician," the initials "OCDT," or any other title or initials to represent that the person is authorized to perform dialysis care as a dialysis technician.

(B) No person who does not hold a current, valid dialysis technician intern certificate issued under section 4723.76 of the Revised Code shall do either of the following:

(1) Claim to the public to be a dialysis technician intern;

(2) Use the title "dialysis technician intern," the initials "DTI," or any other title or initials to represent that the person is authorized to perform dialysis care as a dialysis technician intern.

(C) No dialysis technician or dialysis technician intern shall engage in dialysis care in a manner that is inconsistent with section 4723.72 of the Revised Code.

(D) No person other than a dialysis technician or dialysis technician intern shall engage in the dialysis care that is authorized by section 4723.72 of the Revised Code, unless the person is one or more of the following :

(1) A registered nurse or licensed practical nurse ;

(2) A physician ;

(3) A student performing dialysis care under the supervision of an instructor as an integral part of a dialysis training program approved by the board of nursing under section 4723.74 of the Revised Code ;

(4) A dialysis patient who has been trained to engage in the dialysis care with little or no professional assistance by completing a medicare-approved self-dialysis or home dialysis training program ;

(5) A family member or friend of a dialysis patient who engages in self-dialysis or home dialysis, and the person engages in the dialysis care by assisting the patient in performing the self-dialysis or home dialysis, after the person providing the assistance has completed a medicare-approved self-dialysis or home dialysis training program for the particular dialysis patient being assisted.

(E) No dialysis technician intern shall do either of the following:

(1) Serve as a trainer or preceptor in a dialysis training program;

(2) Provide dialysis care in a patient's home.

(F) No person shall operate a dialysis training program, unless the program is approved by the board of nursing under section 4723.74 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-27-2001



Section 4723.74 - Approving operation of dialysis training program.

(A) A person who seeks to operate a dialysis training program shall apply to the board of nursing for approval of the program. Applications shall be submitted in accordance with rules adopted under section 4723.79 of the Revised Code. The person shall include with the application the fee prescribed in those rules. If the program meets the requirements for approval as specified in the rules, the board shall approve the program. A program shall apply for reapproval and may be reapproved in accordance with rules adopted under section 4723.79 of the Revised Code.

(B) The board may place on provisional approval, for a period of time it specifies, a dialysis training program that has ceased to meet and maintain the minimum standards of the board established by rules adopted under section 4723.79 of the Revised Code. Prior to or at the end of the period, the board shall reconsider whether the program meets the standards. The board shall grant full approval if the program meets the standards. If the program does not meet the standards, the board may withdraw approval in accordance with division (C) of this section.

(C) The board may withdraw the approval of a program that ceases to meet the requirements for approval. Any action to withdraw the approval shall be taken in accordance with Chapter 119. of the Revised Code.

(D) An individual shall not be permitted to enroll, and shall not enroll, in a dialysis training program approved by the board under this section unless the individual is eighteen years of age or older and possesses a high school diploma or high school equivalence diploma.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-08-2002



Section 4723.75 - Issuing certificate.

(A) The board of nursing shall issue a certificate to practice as a dialysis technician to an applicant who meets the following applicable requirements:

(1) For all applicants, the application is submitted to the board in accordance with rules adopted under section 4723.79 of the Revised Code and includes both of the following:

(a) The fee established in rules adopted under section 4723.79 of the Revised Code;

(b) The name and address of each approved dialysis training program in which the applicant has enrolled and the dates during which the applicant was enrolled in each program.

(2) For all applicants, the applicant meets the requirements established by the board's rules.

(3) For all applicants, the applicant demonstrates competency to practice as a dialysis technician, as specified in division (B) of this section.

(4) For applicants who entered a dialysis training program on or after June 1, 2003, the results of a criminal records check conducted in accordance with section 4723.091 of the Revised Code demonstrate that the applicant is not ineligible for certification as specified in section 4723.092 of the Revised Code.

(B) For an applicant to demonstrate competence to practice as a dialysis technician, one of the following must apply:

(1) The applicant has successfully completed a dialysis training program approved by the board under section 4723.74 of the Revised Code and meets both of the following requirements:

(a) Has performed dialysis care for a dialysis provider for not less than twelve months immediately prior to the date of application

;

(b) Has passed a certification examination demonstrating competence to perform dialysis care not later than eighteen months after successfully completing a dialysis training program approved by the board under section 4723.74 of the Revised Code.

(2) The applicant does all of the following:

(a) Has a testing organization approved by the board submit evidence satisfactory to the board that the applicant passed an examination, in another jurisdiction, that demonstrates the applicant's competence to provide dialysis care;

(b) Submits evidence satisfactory to the board that the applicant has been employed to perform dialysis care in another jurisdiction for not less than twelve months immediately prior to the date of application for certification under this section;

(c) Submits evidence satisfactory to the board that the applicant completed at least two hours of education directly related to this chapter and the rules adopted under it.

(C) An applicant who does not pass the certification examination described in division (B)(1)(b) of this section within the time period prescribed in that division may continue to pursue certification by repeating the entire training and application process, including doing all of the following:

(1) Enrolling in and successfully completing a dialysis training program approved by the board;

(2) Submitting a request to the bureau of criminal identification and investigation for a criminal records check and check of federal bureau of investigation records pursuant to section 4723.091 of the Revised Code;

(3) Submitting an application for a dialysis technician intern certificate in accordance with section 4723.76 of the Revised Code;

(4) Demonstrating competence to perform dialysis care in accordance with division (B) of this section.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-08-2002



Section 4723.751 - Examinations.

The board of nursing shall either conduct dialysis technician certification examinations itself or, in accordance with rules adopted under section 4723.79 of the Revised Code, approve testing organizations to conduct the examinations. If it conducts the examinations, the board may use all or part of a standard examination created by a testing organization approved by the board. Regardless of who conducts it, the examination shall cover all of the subjects specified in rules adopted under section 4723.79 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 12-24-2000



Section 4723.76 - Dialysis technician intern certificate.

(A) The board of nursing shall issue a certificate to practice as a dialysis technician intern to an applicant who has not passed the dialysis technician certification examination required by section 4723.751 of the Revised Code, but who satisfies all of the following requirements:

(1) Applies to the board in accordance with rules adopted under section 4723.79 of the Revised Code and includes with the application both of the following:

(a) The fee established in rules adopted under section 4723.79 of the Revised Code;

(b) The name and address of all dialysis training programs approved by the board in which the applicant has been enrolled and the dates of enrollment in each program.

(2) Provides documentation from the applicant's employer attesting that the applicant is competent to perform dialysis care ;

(3)

Has successfully completed a dialysis training program approved by the board of nursing under section 4723.74 of the Revised Code.

(B) A dialysis technician intern certificate issued to an applicant who meets the requirements in division (A) of this section is valid for a period of time that is eighteen months from the date on which the applicant successfully completed a dialysis training program approved by the board under section 4723.74 of the Revised Code, minus the time the applicant was enrolled in one or more dialysis training programs approved by the board.

(C) A dialysis technician intern certificate issued under this section may not be renewed .

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 04-10-2001



Section 4723.77 - Renewal of dialysis technician certificate.

A dialysis technician certificate issued under section 4723.75 of the Revised Code expires biennially and shall be renewed according to a schedule established by the board of nursing in rules adopted under section 4723.79 of the Revised Code. An application for renewal of a dialysis technician certificate shall be accompanied by the renewal fee established in rules adopted by the board under section 4723.79 of the Revised Code. A certificate may be renewed only if, during the period for which the certificate was issued, the certificate holder satisfied the continuing education requirements established by the board's rules. Of the hours of continuing education completed during the period for which the dialysis technician certificate was issued, at least one hour of the education must be directly related to the statutes and rules pertaining to the practice of nursing in this state or the practice as a dialysis technician in this state.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-08-2002



Section 4723.78 - [Repealed] .

Repealed by 129th General AssemblyFile No.194,HB 303, §2, eff. 3/20/2013.

Effective Date: 12-24-2000



Section 4723.79 - Administrative rules.

The board of nursing shall adopt rules to administer and enforce sections 4723.71 to 4723.79 of the Revised Code. The board shall adopt the rules in accordance with Chapter 119. of the Revised Code. The rules shall establish or specify all of the following:

(A) The application process, fee, and requirements for approval, reapproval, and withdrawing the approval of a dialysis training program under section 4723.74 of the Revised Code. The requirements shall include standards that must be satisfied regarding curriculum, length of training, and instructions in patient care.

(B) The application process, fee, and requirements for issuance of a dialysis technician certificate under section 4723.75 of the Revised Code, except that the amount of the fee shall be no greater than the fee charged under division (A)(1) of section 4723.08 of the Revised Code;

(C) The application process, fee, and requirements for issuance of a dialysis technician intern certificate under section 4723.76 of the Revised Code;

(D) The process for approval of testing organizations under section 4723.751 of the Revised Code;

(E) Subjects to be included in a certification examination pursuant to section 4723.751 of the Revised Code;

(F) The schedule, fees, and continuing education requirements for renewal of a dialysis technician certificate under section 4723.77 of the Revised Code, except that the amount of the fee for renewal shall be no greater than the fee charged under division (A) (10) of section 4723.08 of the Revised Code ;

(G) Standards for approval of continuing education programs and courses for dialysis technicians;

(H) Standards for the administration of medication by dialysis technicians and dialysis technician interns under section 4723.72 of the Revised Code;

(I)

Standards and procedures for the supervision of dialysis technicians who provide dialysis care in a patient's home, including monthly home visits by a registered nurse to monitor the quality of the dialysis care;

(J) Any other procedures or requirements necessary for the administration and enforcement of sections 4723.71 to 4723.79 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-05-2001



Section 4723.81 - Certification of community health workers program.

The board of nursing shall develop and implement a program for the certification of community health workers. The board shall begin issuing community health worker certificates under section 4723.85 of the Revised Code not later than February 1, 2005. The certification program shall reflect the board's recognition of individuals who, as community representatives, advocate for individuals and groups in the community by assisting them in accessing community health and supportive resources through the provision of such services as education, role modeling, outreach, home visits, and referrals, any of which may be targeted toward an individual, family, or entire community. The certification program also shall reflect the board's recognition of the individuals as members of the community with a unique perspective of community needs that enables them to develop culturally appropriate solutions to problems and translate the solutions into practice. The certification program does not require an individual to obtain a community health worker certificate as a means of authorizing the individual to perform any of the activities that may be performed by an individual who holds a community health worker certificate.

Effective Date: 09-26-2003



Section 4723.82 - Community health worker certificate.

(A) An individual who holds a current, valid community health worker certificate issued by the board of nursing under section 4723.85 of the Revised Code may use the title "certified community health worker" or "community health worker." When providing services within the community, the certificate holder may represent to the public that the individual is providing the services under either title.

(B)

(1) Holding a community health worker certificate does not authorize an individual to administer medications or perform any other activity that requires judgment based on nursing knowledge or expertise. Any activities performed by a certified community health worker that are related to nursing care shall be performed only pursuant to the delegation of a registered nurse acting in accordance with the rules for delegation adopted under this chapter. Any other health-related activities performed by a certified community health worker shall be performed only under the supervision of a health professional acting within the scope of the professional's practice. Only a registered nurse may supervise a certified community health worker when performing delegated activities related to nursing care. The registered nurse supervising a certified community health worker shall provide the supervision in accordance with the rules for delegation adopted under this chapter and the rules for supervision of community health workers adopted under section 4723.88 of the Revised Code, including the rules limiting the number of certified community health workers who may be supervised at any one time.

(2) A registered nurse who delegates activities to a certified community health worker or supervises a certified community health worker in the performance of delegated activities is not liable in damages to any person or government entity in a civil action for injury, death, or loss to person or property that allegedly arises from an action or omission of the certified community health worker in performing the activities, if the registered nurse delegates the activities or provides the supervision in accordance with this chapter and the rules adopted under this chapter.

Effective Date: 09-26-2003



Section 4723.83 - Application for certificate.

An individual seeking a community health worker certificate shall submit an application to the board of nursing on forms the board shall prescribe and furnish. The applicant shall include all information the board requires to process the application. The application shall be accompanied by the fee established in rules adopted under section 4723.88 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.84 - Eligibility for certificate.

(A) To be eligible to receive a community health worker certificate, an applicant shall meet all of the following conditions:

(1) Be eighteen years of age or older;

(2) Possess a high school diploma or the equivalent of a high school diploma, as determined by the board;

(3) Except as provided in division (B) of this section, successfully complete a community health worker training program approved by the board under section 4723.87 of the Revised Code;

(4) Not be ineligible for certification as specified in section 4723.092 of the Revised Code;

(5) Not have committed any act that is grounds for disciplinary action under section 3123.47 of the Revised Code or rules adopted under division (F) of section 4723.88 of the Revised Code or, if such an act has been committed, be determined by the board to have made restitution, been rehabilitated, or both;

(6) Not be required to register under Chapter 2950. of the Revised Code or a substantially similar law of another state, the United States, or another country;

(7) Meet all other requirements the board specifies in rules adopted under section 4723.88 of the Revised Code.

(B) In lieu of meeting the condition of completing a community health worker training program, an applicant may be issued a community health worker certificate if the individual was employed in a capacity substantially the same as a community health worker prior to February 1, 2005. To be eligible under this division, an applicant must meet the requirements specified in rules adopted by the board under section 4723.88 of the Revised Code and provide documentation from the employer attesting to the employer's belief that the applicant is competent to perform activities as a certified community health worker.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.85 - Review and renewal of application.

(A) The board of nursing shall review all applications received under section 4723.83 of the Revised Code. If an applicant meets the requirements of section 4723.84 of the Revised Code, the board shall issue a community health worker certificate to the applicant.

(B) A community health worker certificate issued under this section expires biennially and may be renewed in accordance with the schedule and procedures established by the board in rules adopted under section 4723.88 of the Revised Code. To be eligible for renewal, an individual must complete the continuing education requirements established by the board in rules adopted under section 4723.88 of the Revised Code and meet all other requirements for renewal, as specified in the board's rules adopted under that section. If an applicant for renewal has successfully completed the continuing education requirements and meets all other requirements for renewal, the board shall issue a renewed community health worker certificate to the applicant.

Effective Date: 09-26-2003



Section 4723.86 - Denial, revocation or suspension of certificate.

The board of nursing, by vote of a quorum, may deny, revoke, or suspend a community health worker certificate. The board may impose one or more of the sanctions against an applicant or certificate holder for any of the reasons it specifies in rules adopted under section 4723.88 of the Revised Code. All actions to impose a sanction shall be taken in accordance with Chapter 119. of the Revised Code.

Effective Date: 09-26-2003



Section 4723.87 - Community health worker training programs.

(A) A person or government entity seeking to operate a training program that prepares individuals to become certified community health workers shall submit an application to the board of nursing on forms the board shall prescribe and furnish. The applicant shall include all information the board requires to process the application. The application shall be accompanied by the fee established in rules adopted under section 4723.87 of the Revised Code.

The board shall review all applications received. If an applicant meets the standards for approval established in the board's rules adopted under section 4723.88 of the Revised Code, the board shall approve the program.

(B) The board's approval of a training program expires biennially and may be renewed in accordance with the schedule and procedures established by the board in rules adopted under section 4723.88 of the Revised Code.

(C) If an approved community health worker training program ceases to meet the standards for approval, the board shall withdraw its approval of the program, refuse to renew its approval of the program, or place the program on provisional approval. In withdrawing or refusing to renew its approval, the board shall act in accordance with Chapter 119. of the Revised Code. In placing a program on provisional approval, the board shall specify the period of time during which the provisional approval is valid. Prior to or at the end of the period, the board shall reconsider whether the program meets the standards for approval. If the program meets the standards for approval, the board shall reinstate its full approval of the program or renew its approval of the program. If the program does not meet the standards for approval, the board shall proceed by withdrawing or refusing to renew its approval of the program.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.88 - Community health worker standards and procedures.

The board of nursing, in accordance with Chapter 119. of the Revised Code, shall adopt rules to administer and enforce sections 4723.81 to 4723.87 of the Revised Code. The rules shall establish all of the following:

(A) Standards and procedures for issuance of community health worker certificates;

(B) Standards for evaluating the competency of an individual who applies to receive a certificate on the basis of having been employed in a capacity substantially the same as a community health worker before the board implemented the certification program;

(C) Standards and procedures for renewal of community health worker certificates, including the continuing education requirements that must be met for renewal;

(D) Standards governing the performance of activities related to nursing care that are delegated by a registered nurse to certified community health workers. In establishing the standards, the board shall specify limits on the number of certified community health workers a registered nurse may supervise at any one time.

(E) Standards and procedures for assessing the quality of the services that are provided by certified community health workers;

(F) Standards and procedures for denying, suspending, and revoking a community health worker certificate, including reasons for imposing the sanctions that are substantially similar to the reasons that sanctions are imposed under section 4723.28 of the Revised Code;

(G) Standards and procedures for approving and renewing the board's approval of training programs that prepare individuals to become certified community health workers. In establishing the standards, the board shall specify the minimum components that must be included in a training program, shall require that all approved training programs offer the standardized curriculum, and shall ensure that the curriculum enables individuals to use the training as a basis for entering programs leading to other careers, including nursing education programs.

(H) Standards for approval of continuing education programs and courses for certified community health workers;

(I) Standards and procedures for withdrawing the board's approval of a training program, refusing to renew the approval of a training program, and placing a training program on provisional approval;

(J) Amounts for each fee that may be imposed under division (A) (21) of section 4723.08 of the Revised Code;

(K) Any other standards or procedures the board considers necessary and appropriate for the administration and enforcement of sections 4723.81 to 4723.87 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-26-2003



Section 4723.91 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the board of nursing shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a nursing license, medication aide certificate, dialysis technician certificate, or community health worker certificate issued pursuant to this chapter.

Effective Date: 09-26-2003; 06-30-2005



Section 4723.92 - Compliance with law regarding sanctions for human trafficking.

The board of nursing shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4723.99 - Penalty.

(A) Except as provided in division (B) of this section, whoever violates section 4723.03, 4723.44, 4723.653, or 4723.73 of the Revised Code is guilty of a felony of the fifth degree on a first offense and a felony of the fourth degree on each subsequent offense.

(B) Each of the following is guilty of a minor misdemeanor:

(1) A registered nurse or licensed practical nurse who violates division (A) or (B) of section 4723.03 of the Revised Code by reason of a license to practice nursing that has lapsed for failure to renew or by practicing nursing after a license has been classified as inactive ;

(2) A medication aide who violates section 4723.653 of the Revised Code by reason of a medication aide certificate that has lapsed for failure to renew or by administering medication as a medication aide after a certificate has been classified as inactive.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 06-27-2001






Chapter 4725 - OPTOMETRISTS; DISPENSING OPTICIANS

Section 4725.01 - Optometry definitions.

As used in this chapter:

(A)

(1) The "practice of optometry" means the application of optical principles, through technical methods and devices, in the examination of human eyes for the purpose of ascertaining departures from the normal, measuring their functional powers, adapting optical accessories for the aid thereof, and detecting ocular abnormalities that may be evidence of disease, pathology, or injury.

(2) In the case of a licensed optometrist who holds a topical ocular pharmaceutical agents certificate, the "practice of optometry" has the same meaning as in division (A)(1) of this section, except that it also includes administering topical ocular pharmaceutical agents.

(3) In the case of a licensed optometrist who holds a therapeutic pharmaceutical agents certificate, the "practice of optometry" has the same meaning as in division (A)(1) of this section, except that it also includes all of the following:

(a) Employing, applying, administering, and prescribing instruments, devices, and procedures, other than invasive procedures, for purpose of examination, investigation, diagnosis, treatment, or prevention of any disease, injury, or other abnormal condition of the visual system;

(b) Employing, applying, administering, and prescribing topical ocular pharmaceutical agents;

(c) Employing, applying, administering, and prescribing therapeutic pharmaceutical agents;

(d) Assisting an individual in determining the individual's blood glucose level by using a commercially available glucose-monitoring device. Nothing in this section precludes a licensed optometrist who holds a therapeutic pharmaceutical agents certificate from using any particular type of commercially available glucose-monitoring device.

(B) "Topical ocular pharmaceutical agent" means a drug or dangerous drug that is a topical drug and used in the practice of optometry as follows:

(1) In the case of a licensed optometrist who holds a topical ocular pharmaceutical agents certificate, for evaluative purposes in the practice of optometry as set forth in division (A)(1) of this section;

(2) In the case of a licensed optometrist who holds a therapeutic pharmaceutical agents certificate, for purposes of examination, investigation, diagnosis, treatment, or prevention of any disease, injury, or other abnormal condition of the visual system.

(C) "Therapeutic pharmaceutical agent" means a drug or dangerous drug that is used for examination, investigation, diagnosis, treatment, or prevention of any disease, injury, or other abnormal condition of the visual system in the practice of optometry by a licensed optometrist who holds a therapeutic pharmaceutical agents certificate, and is any of the following:

(1) An oral drug or dangerous drug in one of the following classifications:

(a) Anti-infectives, including antibiotics, antivirals, antimicrobials, and antifungals;

(b) Anti-allergy agents;

(c) Antiglaucoma agents;

(d) Analgesics, including only analgesic drugs that are available without a prescription, analgesic drugs or dangerous drugs that require a prescription but are not controlled substances, and schedule III controlled substances authorized by the state board of optometry in rules adopted under section 4725.091 of the Revised Code;

(e) Anti-inflammatories, excluding all drugs or dangerous drugs classified as oral steroids other than methylpredisolone, , except that methylpredisolone may be used under a therapeutic pharmaceutical agents certificate only if it is prescribed under all of the following conditions :

(i) For use in allergy cases;

(ii) For use by an individual who is eighteen years of age or older;

(iii) On the basis of an individual's particular episode of illness;

(iv) In an amount that does not exceed the amount packaged for a single course of therapy.

(2) Epinephrine administered by injection to individuals in emergency situations to counteract anaphylaxis or anaphylactic shock. Notwithstanding any provision of this section to the contrary, administration of epinephrine in this manner does not constitute performance of an invasive procedure.

(3) An oral drug or dangerous drug that is not included under division (C)(1) of this section, if the drug or dangerous drug is approved, exempt from approval, certified, or exempt from certification by the federal food and drug administration for ophthalmic purposes and the drug or dangerous drug is specified in rules adopted by the state board of optometry under section 4725.09 of the Revised Code.

(D) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(E) "Drug" and "dangerous drug" have the same meanings as in section 4729.01 of the Revised Code.

(F) "Invasive procedure" means any procedure that involves cutting or otherwise infiltrating human tissue by mechanical means including surgery, laser surgery, ionizing radiation, therapeutic ultrasound, administering medication by injection, or the removal of intraocular foreign bodies.

(G) "Visual system" means the human eye and its accessory or subordinate anatomical parts.

(H) "Certificate of licensure" means a certificate issued by the state board of optometry under section 4725.13 of the Revised Code authorizing the holder to practice optometry as provided in division (A)(1) of this section.

(I) "Topical ocular pharmaceutical agents certificate" means a certificate issued by the state board of optometry under section 4725.13 of the Revised Code authorizing the holder to practice optometry as provided in division (A)(2) of this section.

(J) "Therapeutic pharmaceutical agents certificate" means a certificate issued by the state board of optometry under division (A)(3) or (4) of section 4725.13 of the Revised Code authorizing the holder to practice optometry as provided in division (A)(3) of this section.

Effective Date: 03-09-1999; 2007 HB149 03-24-2008; 2008 SB245 08-22-2008



Section 4725.011 - Vision-correcting device delivering drugs.

In prescribing and dispensing vision correction devices under a therapeutic pharmaceutical agents certificate, a licensed optometrist may prescribe and dispense any device that has vision correction as its primary purpose but also combines with that purpose the delivery of a drug or dangerous drug through the device, if the drug delivered by the device would otherwise be a topical ocular pharmaceutical agent or oral therapeutic pharmaceutical agent. Devices authorized by this section include, but are not limited to, vision-correcting contact lenses that deliver such drugs or dangerous drugs.

Effective Date: 2007 HB149 03-24-2008



Section 4725.02 - License required.

(A) Except as provided in section 4725.26 of the Revised Code, no person shall engage in the practice of optometry, including the determination of the kind of procedure, treatment, or optical accessories needed by a person or the examination of the eyes of any person for the purpose of fitting the same with optical accessories, unless the person holds a current, valid certificate of licensure from the state board of optometry. No person shall claim to be the lawful holder of a certificate of licensure when in fact the person is not such lawful holder, or impersonate any licensed optometrist.

(B) No optometrist shall administer topical ocular pharmaceutical agents unless the optometrist holds a valid topical ocular pharmaceutical agents certificate or therapeutic pharmaceutical agents certificate and fulfills the other requirements of this chapter.

(C) No optometrist shall practice optometry as described in division (A)(3) of section 4725.01 of the Revised Code unless the optometrist holds a valid therapeutic pharmaceutical agents certificate.

(D) No optometrist shall personally furnish a therapeutic pharmaceutical agent to any person, except that a licensed optometrist who holds a therapeutic pharmaceutical agents certificate may personally furnish a therapeutic pharmaceutical agent to a patient if no charge is imposed for the agent or for furnishing it and the amount furnished does not exceed a seventy-two hour supply, except that if the minimum available quantity of the agent is greater than a seventy-two hour supply, the optometrist may furnish the minimum available quantity.

Effective Date: 03-09-1999



Section 4725.03 - State board of optometry.

The governor, with the advice and consent of the senate, shall appoint a state board of optometry consisting of six nonmedical residents of this state, five of whom shall be persons actually engaged in the practice of optometry for five years preceding appointment and one of whom shall be a member of the public at least sixty years of age. Terms of office shall be five years, commencing on the twenty-sixth day of September and ending on the twenty-fifth day of September. Each member shall hold office from the date of appointment until the end of the term for which appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person shall serve as a member for more than two terms.

Effective Date: 03-09-1999



Section 4725.04 - Organization of board.

The state board of optometry shall organize by the election of a president and a secretary from its members, who shall hold their respective offices for one year. The board shall hold meetings to perform its regular duties at least four times each year. At least one of the board's regular meetings shall be held in Columbus. The board may hold additional meetings as it considers necessary. The time and place of any regular or other meeting shall be fixed and published by the board at least thirty days prior to the date that it is to be held, except when the meeting to be held is an emergency or special meeting, in which case the board shall give twenty-four hours' notice or as much notice as possible under the circumstances. A majority of the board constitutes a quorum, but a lesser number may adjourn from time to time.

Effective Date: 03-09-1999



Section 4725.05 - Executive director - employees.

The state board of optometry shall employ an executive director. Before entering upon the discharge of official duties of office, the executive director shall give a bond, to be approved by the board, in the sum of two thousand dollars conditioned for the faithful discharge of the duties of the office. The premium for such bond shall be paid as are other expenditures of the board. The bond, with the approval of the board and oath of office indorsed thereon, shall be deposited with the secretary of state and kept in the secretary of state's office. The board may employ such assistants, inspectors, investigators, and clerical help as are necessary to administer and enforce sections 4725.01 to 4725.34 of the Revised Code, the expenses thereof to be charged and paid as other expenditures of the board.

Effective Date: 03-09-1999



Section 4725.06 - Compensation and expenses of board.

Each member of the state board of optometry shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day actually employed in the discharge of the official duties of the member, and the necessary expenses of the member. The executive director of the board shall receive reimbursement for necessary expenses incurred in the discharge of the executive director's official duties. All vouchers of the board shall be approved by the board president or executive director, or both, as authorized by the board.

Effective Date: 03-09-1999

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4725.07 - Records - seal.

The state board of optometry shall adopt a seal and certificate of suitable design and shall keep a record of its proceedings, a register of persons who have received certificates of licensure, a register of licensed optometrists who have received topical ocular pharmaceutical agents certificates, a register of licensed optometrists who have received therapeutic pharmaceutical agents certificates, and a register of persons who have been subject to the board's revocation of any of those certificates. The board shall have an office in Columbus, where all its permanent records shall be kept. The board may make requisition upon the proper state officials for office rooms and supplies, including stationery and furniture. All printing and binding necessary for the work of the board shall be done upon an order issued by the board through its president and executive director to the department of administrative services. Except as provided in division (C) of section 4725.22 and division (C) of section 4725.23 of the Revised Code, the records of the board, including its registers, shall be open to public inspection at all reasonable times. A copy of an entry in such records, certified by the executive director under the seal of the board, shall be prima-facie evidence of the facts therein stated. The board annually, on or before the first day of February, shall make a report to the governor of all its official acts during the preceding year, its receipts and disbursements, and a complete report of the conditions of optometry in this state.

Effective Date: 03-09-1999



Section 4725.08 - State board of optometry - immunity.

In the absence of fraud or bad faith, the state board of optometry, a current or former board member, an agent of the board, a person formally requested by the board to be the board's representative, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to sections 4725.01 to 4725.34 of the Revised Code. If any such person asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 03-09-1999



Section 4725.09 - Administrative rules.

(A) The state board of optometry shall adopt rules as it considers necessary to govern the practice of optometry and to administer and enforce sections 4725.01 to 4725.34 of the Revised Code. All rules adopted under those sections shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) The board, in consultation with the state board of pharmacy, shall adopt rules specifying any oral drugs or dangerous drugs that are therapeutic pharmaceutical agents under division (C)(3) of section 4725.01 of the Revised Code.

(C) The board shall adopt rules that establish standards to be met and procedures to be followed with respect to the delegation by an optometrist of the performance of an optometric task to a person who is not licensed or otherwise specifically authorized by the Revised Code to perform the task. The rules shall permit an optometrist who holds a topical ocular pharmaceutical agents certificate or therapeutic pharmaceutical agents certificate to delegate the administration of drugs included in the optometrist's scope of practice. The rules adopted under this division shall provide for all of the following:

(1) On-site supervision when the delegation occurs in an institution or other facility that is used primarily for the purpose of providing health care, unless the board established a specific exception to the on-site supervision requirement with respect to routine administration of a topical drug;

(2) Evaluation of whether delegation is appropriate according to the acuity of the patient involved;

(3) Training and competency requirements that must be met by the person administering the drugs;

(4) Other standards and procedures the board considers relevant.

(D) The state board of optometry shall adopt rules establishing criminal records checks requirements for applicants under section 4776.03 of the Revised Code.

Effective Date: 04-10-2001; 2007 HB104 03-24-2008; 2007 HB149 03-24-2008



Section 4725.091 - Rules governing schedule III controlled substances.

(A) The state board of optometry shall adopt rules governing the authority of licensed optometrists to employ, apply, administer, and prescribe schedule III controlled substances under a therapeutic pharmaceutical agents certificate. The rules shall be adopted in accordance with Chapter 119. of the Revised Code and in consultation with the state board of pharmacy.

(B) All of the following apply to the state board of optometry in the adoption of rules under this section:

(1) The board shall not permit an optometrist to employ, apply, administer, or prescribe a schedule III controlled substance other than a drug included in section 3719.41 of the Revised Code within the schedule III narcotics-narcotic preparations category.

(2) The board shall limit the schedule III controlled substances that optometrists may employ, apply, administer, or prescribe to the drugs that the board determines are appropriate for use in the practice of optometry under a therapeutic pharmaceutical agents certificate.

(3) With regard to the prescribing of schedule III controlled substances, the board shall establish prescribing standards to be followed by optometrists who hold therapeutic pharmaceutical agents certificates. The board shall take into account the prescribing standards that exist within the health care marketplace.

(4) The board shall establish standards and procedures for employing, applying, administering, and prescribing schedule III controlled substances under a therapeutic pharmaceutical agents certificate by taking into consideration and examining issues that include the appropriate length of drug therapy, appropriate standards for drug treatment, necessary monitoring systems, and any other factors the board considers relevant.

Effective Date: 2007 HB149 03-24-2008



Section 4725.092 - Adoption of rules regarding review of patient information available through drug database.

(A) As used in this section, "drug database" means the database established and maintained by the state board of pharmacy pursuant to section 4729.75 of the Revised Code.

(B) The state board of optometry shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by an optometrist who holds a therapeutic pharmaceutical agents certificate regarding the review of patient information available through the drug database under division (A)(5) of section 4729.80 of the Revised Code.

(C) This section and the rules adopted under it do not apply if the state board of pharmacy no longer maintains the drug database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4725.10 - Approving schools of optometry.

(A) The state board of optometry shall evaluate schools of optometry and grant its approval to schools that adequately prepare their graduates for the practice of optometry in this state. Approval shall be granted only by an affirmative vote of a majority of the members of the board.

(B) To be approved by the board, a school of optometry shall meet at least the following conditions:

(1) Be accredited by a professional optometric accrediting agency recognized by the board;

(2) Require as a prerequisite to admission to the school's courses in optometry at least two academic years of study with credits of at least sixty semester hours or ninety quarter hours in a college of arts and sciences accredited by a post-secondary education accrediting organization recognized by the board;

(3) Require a course of study of at least four academic years with credits of at least one hundred thirty-four semester hours or two hundred quarter hours.

(C) The board may establish standards for the approval of schools of optometry that are higher than the standards specified in division (B) of this section.

Effective Date: 03-09-1999



Section 4725.11 - Examination.

(A) The state board of optometry shall accept as the examination that must be passed to receive a license to practice optometry in this state the examination prepared, administered, and graded by the national board of examiners in optometry or an examination prepared, administered, and graded by another professional testing organization recognized by the board as being qualified to examine applicants for licenses to practice optometry in this state. The board shall periodically review its acceptance of a licensing examination under this section to determine if the examination and the organization offering it continue to meet standards the board considers appropriate.

(B) The licensing examination accepted by the board under this section may be divided into parts and offered as follows:

(1) Part one: tests in basic science, human biology, ocular and visual biology, theoretical ophthalmic, physiological optics, and physiological psychology;

(2) Part two: tests in clinical science, systemic conditions, the treatment and management of ocular disease, refractive oculomotor, sensory integrative conditions, perceptual conditions, public health, the legal issues regarding the clinical practice of optometry, and pharmacology;

(3) Part three: tests in patient care and management, clinical skills, and the visual recognition and interpretation of clinical signs.

(C) The licensing examination accepted by the board may be offered in a manner other than the manner specified in division (B) of this section, but if offered in another manner, the examination must test the person sitting for the examination in the areas specified in division (B) of this section and may test the person in other areas. The board may require as a condition of its acceptance of an examination that the examination cover subject matters in addition to those specified in division (B) of this section, if the schools of optometry it approves under section 4725.10 of the Revised Code include the additional subject matters in their prescribed curriculum.

(D) The board shall accept direct delivery of the results of the licensing examination from the testing organization administering the examination. The results shall be kept as a permanent part of the board's records maintained pursuant to section 4725.07 of the Revised Code.

(E) On request of any person seeking to practice optometry in this state, the board shall provide information on the licensing examination accepted by the board, including requirements that must be met to be eligible to sit for the examination and the dates the examination is offered.

Effective Date: 03-09-1999



Section 4725.111 - Amended and Renumbered RC 4725.21.

Effective Date: 03-09-1999



Section 4725.112 - Amended and Renumbered RC 4725.31.

Effective Date: 03-09-1999



Section 4725.113 - Amended and Renumbered RC 4725.22.

Effective Date: 03-09-1999



Section 4725.114 - Amended and Renumbered RC 4725.33.

Effective Date: 03-09-1999



Section 4725.12 - Written application for certificate of licensure and therapeutic pharmaceutical agents certificate.

(A) Each person who desires to commence the practice of optometry in the state shall file with the executive director of the state board of optometry a written application for a certificate of licensure and a therapeutic pharmaceutical agents certificate. The application shall be accompanied by the fees specified under section 4725.34 of the Revised Code and shall contain all information the board considers necessary to determine whether an applicant is qualified to receive the certificates. The application shall be made upon the form prescribed by the board and shall be verified by the oath of the applicant.

(B) To receive a certificate of licensure and a therapeutic pharmaceutical agents certificate, an applicant must meet all of the following conditions:

(1) Be at least eighteen years of age;

(2) Be of good moral character;

(3) Complete satisfactorily a course of study of at least six college years;

(4) Graduate from a school of optometry approved by the board under section 4725.10 of the Revised Code;

(5) Pass the licensing examination accepted by the board under section 4725.11 of the Revised Code.

Effective Date: 03-09-1999



Section 4725.121 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state board of optometry shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4725.13 or 4725.18 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4725.13 - Issuing and display of certificate.

(A) The state board of optometry, by an affirmative vote of a majority of its members, shall issue certificates under its seal as follows:

(1) Every applicant who, prior to May 19, 1992, passed the licensing examination then in effect, and who otherwise complies with sections 4725.01 to 4725.34 of the Revised Code shall receive from the board a certificate of licensure authorizing the holder to engage in the practice of optometry as provided in division (A)(1) of section 4725.01 of the Revised Code.

(2) Every applicant who, prior to May 19, 1992, passed the general and ocular pharmacology examination then in effect, and who otherwise complies with sections 4725.01 to 4725.34 of the Revised Code, shall receive from the board a separate topical ocular pharmaceutical agents certificate authorizing the holder to administer topical ocular pharmaceutical agents as provided in division (A)(2) of section 4725.01 of the Revised Code and in accordance with sections 4725.01 to 4725.34 of the Revised Code.

(3) Every applicant who holds a valid certificate of licensure issued prior to May 19, 1992, and meets the requirements of section 4725.14 of the Revised Code shall receive from the board a separate therapeutic pharmaceutical agents certificate authorizing the holder to engage in the practice of optometry as provided in division (A)(3) of section 4725.01 of the Revised Code.

(4) Every applicant who, on or after May 19, 1992, passes all parts of the licensing examination accepted by the board under section 4725.11 of the Revised Code and otherwise complies with the requirements of sections 4725.01 to 4725.34 of the Revised Code shall receive from the board a certificate of licensure authorizing the holder to engage in the practice of optometry as provided in division (A)(1) of section 4725.01 of the Revised Code and a separate therapeutic pharmaceutical agents certificate authorizing the holder to engage in the practice of optometry as provided in division (A)(3) of that section.

(B) Each person to whom a certificate is issued by the board shall keep the certificate displayed in a conspicuous place in the location at which that person practices optometry and shall whenever required exhibit the certificate to any member or agent of the board. If an optometrist practices outside of or away from the location at which the optometrist's certificate of licensure is displayed, the optometrist shall deliver to each person examined or fitted with optical accessories by the optometrist, a receipt signed by the optometrist in which the optometrist shall set forth the amounts charged, the optometrist's post-office address, and the number assigned to the optometrist's certificate of licensure. The information may be provided as part of a prescription given to the person.

(C) A person who, on May 19, 1992, holds a valid certificate of licensure or topical ocular pharmaceutical agents certificate issued by the board may continue to engage in the practice of optometry as provided by the certificate of licensure or topical ocular pharmaceutical agents certificate if the person continues to comply with sections 4725.01 to 4725.34 of the Revised Code as required by the certificate of licensure or topical ocular pharmaceutical agents certificate.

Effective Date: 03-09-1999



Section 4725.14 - Therapeutic pharmaceutical agents certificate qualifications.

(A) The following apply to an optometrist licensed on or before May 19, 1992, who is seeking a therapeutic pharmaceutical agents certificate under division (A)(3) of section 4725.13 of the Revised Code:

(1) If the optometrist does not hold a valid topical ocular pharmaceutical agents certificate, the optometrist shall complete the course of study in general and ocular pharmacology prescribed by the board under division (B)(1) of this section, a three clock-hour course in cardiopulmonary resuscitation, and pass the portion of the optometry licensing examination accepted by the board under section 4725.11 of the Revised Code that pertains to the treatment and management of ocular disease.

(2) If the optometrist holds a valid topical ocular pharmaceutical agents certificate, the optometrist shall complete the course of study in general and ocular pharmacology prescribed under division (B)(2) of this section and pass the portion of the optometry licensing examination accepted by the board under section 4725.11 of the Revised Code that pertains to the treatment and management of ocular disease.

(B) The board shall prescribe by rule the following courses of study:

(1) An eighty-seven clock-hour course of study to be completed at an institution accredited by a post-secondary education accrediting organization recognized by the board. The course of study shall include instruction in at least the following:

(a) General and ocular pharmacology, including the nature of adverse reactions caused by pharmaceutical agents and emergency steps to be taken in such cases;

(b) Signs, symptoms, and treatment of ocular disease, injury, or abnormality;

(c) Ocular signs and symptoms of systemic disease;

(d) Appropriate criteria for referrals to physicians.

(2) A thirty clock-hour course of study that emphasizes the treatment of ocular disease to be completed at an institution accredited by a post-secondary education accreditation organization that is recognized by the board.

Effective Date: 03-09-1999



Section 4725.15 - Failing examination or part four times.

If the state board of optometry receives notice under division (D) of section 4725.11 of the Revised Code that an applicant has failed four times the licensing examination or part of the examination that must be passed pursuant to section 4725.12 or 4725.14 of the Revised Code, the board shall not give further consideration to the application until the applicant completes thirty hours of remedial training approved by the board in the specific subject area or areas covered by the examination or part of the examination that was failed.

Effective Date: 03-09-1999



Section 4725.16 - Expiration of certificate - renewal.

(A) Each certificate of licensure, topical ocular pharmaceutical agents certificate, and therapeutic pharmaceutical agents certificate issued by the state board of optometry shall expire annually on the last day of December, and may be renewed in accordance with this section and the standard renewal procedure established under Chapter 4745. of the Revised Code. An optometrist seeking to continue to practice optometry shall file with the board an application for license renewal. The application shall be in such form and require such pertinent professional biographical data as the board may require.

(B) All licensed optometrists shall annually complete continuing education in subjects relating to the practice of optometry, to the end that the utilization and application of new techniques, scientific and clinical advances, and the achievements of research will assure comprehensive care to the public. The board shall prescribe by rule the continuing optometric education that licensed optometrists must complete. The length of study shall be twenty-five clock hours each year, including ten clock hours of instruction in pharmacology to be completed by all licensed optometrists . Unless the continuing education required under this division is waived or deferred under division (D) of this section, the continuing education must be completed during the twelve-month period beginning on the first day of October and ending on the last day of September. If the board receives notice from a continuing education program indicating that an optometrist completed the program after the last day of September, and the optometrist wants to use the continuing education completed after that day to renew the license that expires on the last day of December of that year, the optometrist shall pay the penalty specified under section 4725.34 of the Revised Code for late completion of continuing education. At least once annually, the board shall mail to each licensed optometrist a list of courses approved in accordance with standards prescribed by board rule. Upon the request of a licensed optometrist, the executive director of the board shall supply a list of additional courses that the board has approved subsequent to the most recent mailing of the list of approved courses.

(C)

(1) Annually, not later than the first day of November, the board shall mail a notice regarding license renewal to each licensed optometrist who may be eligible for renewal. The notice shall be sent to the optometrist's last address shown in the board's records. If the board knows that the optometrist has completed the required continuing optometric education for the year, the board may include with the notice an application for license renewal.

(2) Filing a license renewal application with the board shall serve as notice by the optometrist that the continuing optometric education requirement has been successfully completed. If the board finds that an optometrist has not completed the required continuing optometric education, the board shall disapprove the optometrist's application. The board's disapproval of renewal is effective without a hearing, unless a hearing is requested pursuant to Chapter 119. of the Revised Code.

(3) The board shall refuse to accept an application for renewal from any applicant whose license is not in good standing or who is under disciplinary review pursuant to section 4725.19 of the Revised Code.

(4) Notice of an applicant's failure to qualify for renewal shall be served upon the applicant by mail. The notice shall be sent not later than the fifteenth day of November to the applicant's last address shown in the board's records.

(D) In cases of certified illness or undue hardship, the board may waive or defer for up to twelve months the requirement of continuing optometric education, except that in such cases the board may not waive or defer the continuing education in pharmacology required to be completed by optometrists who hold topical ocular pharmaceutical agents certificates or therapeutic pharmaceutical agents certificates. The board shall waive the requirement of continuing optometric education for any optometrist who is serving in the armed forces of the United States or who has received an initial certificate of licensure during the nine-month period which ended on the last day of September.

(E) An optometrist whose renewal application has been approved may renew each certificate held by paying to the treasurer of state the fees for renewal specified under section 4725.34 of the Revised Code. On payment of all applicable fees, the board shall issue a renewal of the optometrist's certificate of licensure, topical ocular pharmaceutical agents certificate, and therapeutic pharmaceutical agents certificate, as appropriate.

(F) Not later than the fifteenth day of December, the board shall mail a second notice regarding license renewal to each licensed optometrist who may be eligible for renewal but did not respond to the notice sent under division (C)(1) of this section. The notice shall be sent to the optometrist's last address shown in the board's records. If an optometrist fails to file a renewal application after the second notice is sent, the board shall send a third notice regarding license renewal prior to any action under division (I) of this section to classify the optometrist's certificates as delinquent.

(G) The failure of an optometrist to apply for license renewal or the failure to pay the applicable annual renewal fees on or before the date of expiration, shall automatically work a forfeiture of the optometrist's authority to practice optometry in this state.

(H) The board shall accept renewal applications and renewal fees that are submitted from the first day of January to the last day of April of the year next succeeding the date of expiration. An individual who submits such a late renewal application or fee shall pay the late renewal fee specified in section 4725.34 of the Revised Code.

(I)

(1) If the certificates issued by the board to an individual have expired and the individual has not filed a complete application during the late renewal period, the individual's certificates shall be classified in the board's records as delinquent.

(2) Any optometrist subject to delinquent classification may submit a written application to the board for reinstatement. For reinstatement to occur, the applicant must meet all of the following conditions:

(a) Submit to the board evidence of compliance with board rules requiring continuing optometric education in a sufficient number of hours to make up for any delinquent compliance;

(b) Pay the renewal fees for the year in which application for reinstatement is made and the reinstatement fee specified under division (A)(8) of section 4725.34 of the Revised Code;

(c) Pass all or part of the licensing examination accepted by the board under section 4725.11 of the Revised Code as the board considers appropriate to determine whether the application for reinstatement should be approved;

(d) If the applicant has been practicing optometry in another state or country, submit evidence that the applicant's license to practice optometry in the other state or country is in good standing.

(3) The board shall approve an application for reinstatement if the conditions specified in division (I)(2) of this section are met. An optometrist who receives reinstatement is subject to the continuing education requirements specified under division (B) of this section for the year in which reinstatement occurs.

Effective Date: 02-12-2001; 2007 HB149 03-24-2008



Section 4725.17 - Applying for inactive status.

(A) An optometrist who intends not to continue practicing optometry in this state due to retirement or a decision to practice in another state or country may apply to the state board of optometry to have the certificates issued to the optometrist placed on inactive status. Application for inactive status shall consist of a written notice to the board of the optometrist's intention to no longer practice in this state. The board may not accept an application submitted after the applicant's certificate of licensure and any other certificates have expired. The board may approve an application for placement on inactive status only if the applicant's certificates are in good standing and the applicant is not under disciplinary review pursuant to section 4725.19 of the Revised Code.

(B) An individual whose certificates have been placed on inactive status may submit a written application to the board for reinstatement. For reinstatement to occur, the applicant must meet all of the following conditions:

(1) Pay the renewal fees for the year in which application for reinstatement is made and the reinstatement fee specified under division (A)(9) of section 4725.34 of the Revised Code;

(2) Pass all or part of the licensing examination accepted by the board under section 4725.11 of the Revised Code as the board considers appropriate, if the board considers examination necessary to determine whether the application for reinstatement should be approved;

(3) If the applicant has been practicing optometry in another state or country, submit evidence of being in the active practice of optometry in the other state or country and evidence that the applicant's license to practice in the other state or country is in good standing.

(C) The board shall approve an application for reinstatement if the conditions specified in division (B) of this section are met. An optometrist who receives reinstatement is subject to the continuing education requirements specified under section 4725.16 of the Revised Code for the year in which reinstatement occurs.

Effective Date: 02-12-2001



Section 4725.171 - Reinstatement application.

(A) An optometrist who discontinued practicing optometry in this state due to retirement or a decision to practice in another state or country before the state board of optometry accepted applications for placement of certificates to practice on inactive status pursuant to section 4725.17 of the Revised Code may apply to the board to have the optometrist's certificates reinstated. The board may accept an application for reinstatement only if, at the time the optometrist's certificates expired, the certificates were in good standing and the optometrist was not under disciplinary review by the board.

(B) For reinstatement to occur, the applicant must meet all of the following conditions:

(1) Pay the renewal fees for the year in which application for reinstatement is made and the reinstatement fee specified under division (A)(10) of section 4725.34 of the Revised Code;

(2) Pass all or part of the licensing examination accepted by the board under section 4725.11 of the Revised Code as the board considers appropriate, if the board considers examination necessary to determine whether the application for reinstatement should be approved;

(3) If the applicant has been practicing optometry in another state or country, submit evidence of being in the active practice of optometry in the other state or country and evidence that the applicant's license to practice in the other state or country is in good standing.

(C) The board shall approve an application for reinstatement if the conditions specified in division (B) of this section are met. An optometrist who receives reinstatement is subject to the continuing education requirements specified under section 4725.16 of the Revised Code for the year in which reinstatement occurs.

Effective Date: 02-12-2001



Section 4725.18 - Endorsement.

(A) The state board of optometry may issue a certificate of licensure and therapeutic pharmaceutical agents certificate by endorsement to an individual licensed as an optometrist by another state or a Canadian province if the board determines that the other state or province has standards for the practice of optometry that are at least as stringent as the standards established under sections 4725.01 to 4725.34 of the Revised Code and the individual meets the conditions specified in division (B) of this section. The certificates may be issued only by an affirmative vote of a majority of the board's members.

(B) An individual seeking a certificate of licensure and therapeutic pharmaceutical agents certificate pursuant to this section shall submit an application to the board. To receive the certificates, an applicant must meet all of the following conditions:

(1) Meet the same qualifications that an individual must meet under divisions (B)(1) to (4) of section 4725.12 of the Revised Code to receive a certificate of licensure and therapeutic pharmaceutical agents certificate under that section;

(2) Be licensed to practice optometry by a state or province that requires passage of a written, entry-level examination at the time of initial licensure;

(3) Be licensed in good standing by the optometry licensing agency of the other state or province, evidenced by submission of a letter from the licensing agency of the other state or province attesting to the applicant's good standing;

(4) Provide the board with certified reports from the optometry licensing agencies of all states and provinces in which the applicant is licensed or has been licensed to practice optometry describing all past and pending actions taken by those agencies with respect to the applicant's authority to practice optometry in those jurisdictions, including such actions as investigations, entering into consent agreements, suspensions, revocations, and refusals to issue or renew a license;

(5) Have been actively engaged in the practice of optometry, including the use of therapeutic pharmaceutical agents, for at least three years immediately preceding making application under this section;

(6) Pay the nonrefundable application fees established under section 4725.34 of the Revised Code for a certificate of licensure and therapeutic pharmaceutical agents certificate;

(7) Submit all transcripts, reports, or other information the board requires;

(8) Participate in a two-hour instruction session provided by the board on the optometry statutes and rules of this state or pass an Ohio optometry jurisprudence test administered by the board;

(9) Pass all or part of the licensing examination accepted by the board under section 4725.11 of the Revised Code, if the board determines that testing is necessary to determine whether the applicant's qualifications are sufficient for issuance of a certificate of licensure and therapeutic pharmaceutical agents certificate under this section ;

(10) Not have been previously denied issuance of a certificate by the board.

Effective Date: 10-29-2003



Section 4725.19 - Disciplinary actions.

(A) In accordance with Chapter 119. of the Revised Code and by an affirmative vote of a majority of its members, the state board of optometry, for any of the reasons specified in division (B) of this section, shall refuse to grant a certificate of licensure to an applicant and may, with respect to a licensed optometrist, do one or more of the following:

(1) Suspend the operation of any certificate of licensure, topical ocular pharmaceutical agents certificate, or therapeutic pharmaceutical agents certificate, or all certificates granted by it to the optometrist;

(2) Permanently revoke any or all of the certificates;

(3) Limit or otherwise place restrictions on any or all of the certificates;

(4) Reprimand the optometrist;

(5) Impose a monetary penalty. If the reason for which the board is imposing the penalty involves a criminal offense that carries a fine under the Revised Code, the penalty shall not exceed the maximum fine that may be imposed for the criminal offense. In any other case, the penalty imposed by the board shall not exceed five hundred dollars.

(6) Require the optometrist to take corrective action courses.

The amount and content of corrective action courses shall be established by the board in rules adopted under section 4725.09 of the Revised Code.

(B) The sanctions specified in division (A) of this section may be taken by the board for any of the following reasons:

(1) Committing fraud in passing the licensing examination or making false or purposely misleading statements in an application for a certificate of licensure;

(2) Being at any time guilty of immorality, regardless of the jurisdiction in which the act was committed;

(3) Being guilty of dishonesty or unprofessional conduct in the practice of optometry;

(4) Being at any time guilty of a felony, regardless of the jurisdiction in which the act was committed;

(5) Being at any time guilty of a misdemeanor committed in the course of practice, regardless of the jurisdiction in which the act was committed;

(6) Violating the conditions of any limitation or other restriction placed by the board on any certificate issued by the board;

(7) Engaging in the practice of optometry as provided in division (A)(1), (2), or (3) of section 4725.01 of the Revised Code when the certificate authorizing that practice is under suspension, in which case the board shall permanently revoke the certificate;

(8) Being denied a license to practice optometry in another state or country or being subject to any other sanction by the optometric licensing authority of another state or country, other than sanctions imposed for the nonpayment of fees;

(9) Departing from or failing to conform to acceptable and prevailing standards of care in the practice of optometry as followed by similar practitioners under the same or similar circumstances, regardless of whether actual injury to a patient is established;

(10) Failing to maintain comprehensive patient records;

(11) Advertising a price of optical accessories, eye examinations, or other products or services by any means that would deceive or mislead the public;

(12) Being addicted to the use of alcohol, stimulants, narcotics, or any other substance which impairs the intellect and judgment to such an extent as to hinder or diminish the performance of the duties included in the person's practice of optometry;

(13) Engaging in the practice of optometry as provided in division (A)(2) or (3) of section 4725.01 of the Revised Code without authority to do so or, if authorized, in a manner inconsistent with the authority granted;

(14) Failing to make a report to the board as required by division (A) of section 4725.21 or section 4725.31 of the Revised Code;

(15) Soliciting patients from door to door or establishing temporary offices, in which case the board shall suspend all certificates held by the optometrist;

(16) Except as provided in division (D) of this section:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers optometric services, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that optometrist.

(b) Advertising that the optometrist will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers optometric services, would otherwise be required to pay.

(C) Any person who is the holder of a certificate of licensure, or who is an applicant for a certificate of licensure against whom is preferred any charges, shall be furnished by the board with a copy of the complaint and shall have a hearing before the board in accordance with Chapter 119. of the Revised Code.

(D) Sanctions shall not be imposed under division (B)(16) of this section against any optometrist who waives deductibles and copayments:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the board upon request.

(2) For professional services rendered to any other optometrist licensed by the board, to the extent allowed by sections 4725.01 to 4725.34 of the Revised Code and the rules of the board.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 03-09-1999



Section 4725.20 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of optometry shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued by the board under this chapter.

Effective Date: 03-22-2001



Section 4725.21 - Duty to report unprofessional conduct or addiction - complaints.

(A) If an optometrist licensed by the state board of optometry has reason to believe that another optometrist licensed currently or previously by the board has engaged in any course of treatment or other services to a patient that constitutes unprofessional conduct under section 4725.19 of the Revised Code, or has an addiction subject to board action under section 4725.19 of the Revised Code, the optometrist shall make a report to the board.

(B) Any person may report to the board in a signed writing any information that the person may have that appears to show a violation of any provision of sections 4725.01 to 4725.34 of the Revised Code or the rules adopted under those sections.

(C) Each complaint or allegation of a violation received by the board shall be assigned a case number and shall be recorded by the board.

(D) In the absence of fraud or bad faith, no person who reports to the board under this section or testifies in any adjudication conducted under Chapter 119. of the Revised Code shall be liable to any person for damages in a civil action as a result of the report or testimony.

Effective Date: 03-09-1999



Section 4725.22 - Professional liability insurer to report final disposition of claim for damages.

(A) Each insurer providing professional liability insurance to an optometrist licensed under this chapter, or any other entity that seeks to indemnify the professional liability of an optometrist licensed under this chapter, shall notify the state board of optometry within thirty days after the final disposition of a claim for damages. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(B) Each optometrist licensed under this chapter shall notify the board within thirty days of receipt of the final disposition of a claim for damages or any action involving malpractice. The optometrist shall notify the board by registered mail and shall provide all reports and other information required by the board.

(C) Information received under this section is not a public record for purposes of section 149.43 of the Revised Code and shall not be released except as otherwise required by law or a court of competent jurisdiction.

Effective Date: 03-09-1999



Section 4725.23 - Investigations - confidentiality of information.

(A) The state board of optometry shall investigate evidence that appears to show that a person has violated any provision of sections 4725.01 to 4725.34 of the Revised Code or any rule adopted under those sections. Investigations of alleged violations shall be supervised by the member of the board appointed by the board to act as the supervising member of investigations. The supervising member shall not participate in the final vote that occurs in an adjudication of the case.

(B) In investigating a possible violation, the board may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony. A subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary of the board and the board's supervising member of investigations. Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of sections 4725.01 to 4725.34 of the Revised Code or any rule adopted under those sections and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation. On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure. A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is an optometrist licensed under this chapter, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the optometrist refuses to accept delivery. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for under section 119.094 of the Revised Code.

(C) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action. The board shall conduct all investigations and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given. The board may share any information it receives pursuant to an investigation, including patient records and patient record information, with other licensing boards and governmental agencies that are investigating alleged professional misconduct and with law enforcement agencies and other governmental agencies that are investigating or prosecuting alleged criminal offenses. A board or agency that receives the information shall comply with the same requirements regarding confidentiality as those with which the state board of optometry must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the board or agency that applies when the board or agency is dealing with other information in its possession. The information may be admitted into evidence in a criminal trial in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about persons whose confidentiality was protected by the state board of optometry when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

Effective Date: 03-09-1999; 2007 HB149 03-24-2008; 2008 HB525 07-01-2009



Section 4725.24 - Suspension without prior hearing.

If the secretary of the state board of optometry and the board's supervising member of investigations determine that there is clear and convincing evidence that an optometrist has violated division (B) of section 4725.19 of the Revised Code and that the optometrist's continued practice presents a danger of immediate and serious harm to the public, they may recommend that the board suspend without a prior hearing the optometrist's certificate of licensure and any other certificates held by the optometrist. Written allegations shall be prepared for consideration by the full board. The board, upon review of those allegations and by an affirmative vote of three members other than the secretary and supervising member may order the suspension without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension. The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the individual subject to the summary suspension requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the individual requests the hearing, unless otherwise agreed to by both the board and the individual. Any summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to section 4725.19 of the Revised Code and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. A failure to issue the order within sixty days shall result in dissolution of the summary suspension order but shall not invalidate any subsequent, final adjudicative order.

Effective Date: 03-09-1999



Section 4725.25 - Unauthorized practice.

Sections 4725.01 to 4725.34 of the Revised Code do not confer on an optometrist the title of medical doctor, physician, surgeon, oculist, ophthalmologist, or any other word or abbreviation indicating that the optometrist is engaged in the practice of medicine.

Effective Date: 03-09-1999



Section 4725.26 - Exceptions.

Division (A) of section 4725.02 of the Revised Code does not apply to the following:

(A) Physicians authorized to practice medicine and surgery or osteopathic medicine and surgery under Chapter 4731. of the Revised Code;

(B) Persons who sell optical accessories but do not assume to adapt them to the eye, and neither practice nor profess to practice optometry;

(C) An instructor in a school of optometry that is located in this state and approved by the state board of optometry under section 4725.10 of the Revised Code who holds a valid current license to practice optometry from a licensing body in another jurisdiction and limits the practice of optometry to the instruction of students enrolled in the school.

(D) A student enrolled in a school of optometry, located in this or another state and approved by the board under section 4725.10 of the Revised Code, while the student is participating in this state in an optometry training program provided or sponsored by the school, if the student acts under the direct, personal supervision and control of an optometrist licensed by the board or authorized to practice pursuant to division (C) of this section.

(E) An individual who is licensed or otherwise specifically authorized by the Revised Code to engage in an activity that is included in the practice of optometry.

(F) An individual who is not licensed or otherwise specifically authorized by the Revised Code to engage in an activity that is included in the practice of optometry, but is acting pursuant to the rules for delegation of optometric tasks adopted under section 4725.09 of the Revised Code.

Effective Date: 04-10-2001; 2007 HB149 03-24-2008



Section 4725.27 - Evidence - interference with choice of service.

The testimony and reports of an optometrist licensed by the state board of optometry under this chapter shall be received by any state, county, municipal, school district, or other public board, body, agency, institution, or official and by any private educational or other institution receiving public funds as competent evidence with respect to any matter within the scope of the practice of optometry. No such board, body, agency, official, or institution shall interfere with any individual's right to a free choice of receiving services from either an optometrist or a physician. No such board, body, agency, official, or institution shall discriminate against an optometrist performing procedures that are included in the practice of optometry as provided in division (A)(2) or (3) of section 4725.01 of the Revised Code if the optometrist is licensed under this chapter to perform those procedures.

Effective Date: 03-09-1999



Section 4725.28 - Copy of prescription to be given to patient.

(A) As used in this section, "supplier" means any person who prepares or sells optical accessories or other vision correcting items, devices, or procedures.

(B) A licensed optometrist, on completion of a vision examination and diagnosis, shall give each patient for whom the optometrist prescribes any vision correcting item, device, or procedure, one copy of the prescription, without additional charge to the patient. The prescription shall include the following:

(1) The date of its issuance;

(2) Sufficient information to enable the patient to obtain from the supplier of the patient's choice, the optical accessory or other vision correcting item, device, or procedure that has been prescribed;

(3) In the case of contact lenses, all information specified as part of a contact lens prescription, as defined in the "Fairness to Contact Lens Consumers Act," 117 Stat. 2024 (2003), 15 U.S.C. 7610.

(C) Any supplier who fills a prescription for contact lenses furnished by an optometrist shall furnish the patient with written recommendations to return to the prescribing optometrist for evaluation of the contact lens fitting.

(D) Any supplier, including an optometrist who is a supplier, may advertise to inform the general public of the price that the supplier charges for any vision correcting item, device, or procedure. Any such advertisement shall specify the following:

(1) Whether the advertised item includes an eye examination;

(2) In the case of lenses, whether the price applies to single-vision or multifocal lenses;

(3) In the case of contact lenses, whether the price applies to rigid or soft lenses and whether there is an additional charge related to the fitting and determination of the type of contact lenses to be worn that is not included in the price of the eye examination.

(E) The state board of optometry shall not adopt any rule that restricts the right to advertise as permitted by division (D) of this section.

(F) Any municipal corporation code, ordinance, or regulation or any township resolution that conflicts with a supplier's right to advertise as permitted by division (D) of this section is superseded by division (D) of this section and is invalid. A municipal corporation code, ordinance, or regulation or a township resolution conflicts with division (D) of this section if it restricts a supplier's right to advertise as permitted by division (D) of this section.

Effective Date: 03-09-1999; 2007 HB149 03-24-2008



Section 4725.29 - Advertising.

(A) As used in this section:

(1) "Regional advertisement" means an advertisement published in more than one metropolitan statistical area in this state or broadcast by radio or television stations in more than one metropolitan statistical area in this state.

(2) "National advertisement" means an advertisement published in one or more periodicals or broadcast by one or more radio or television stations in this state and also published in one or more periodicals or broadcast by one or more radio or television stations in another state.

(B) The state board of optometry shall not require any person who sells optical accessories at more than one location to list in any regional or national advertisement the name of the licensed optometrist practicing at a particular location, provided that in addition to the requirement in division (B) of section 4725.13 of the Revised Code, the name of the optometrist is prominently displayed at the location.

Effective Date: 03-09-1999



Section 4725.30 - Ocular abnormalities.

If while examining a person an optometrist detects evidence of an ocular abnormality requiring further diagnosis or possible treatment that is not included in the optometrist's practice of optometry, the optometrist shall advise the patient to see a physician authorized to practice medicine and surgery or osteopathic medicine and surgery. The optometrist shall include in the patient's records an entry specifying that the notice required by this section was given.

Effective Date: 03-09-1999



Section 4725.31 - Clinically significant drug-induced side effects.

An optometrist licensed by the state board of optometry shall promptly report to the board any instance of a clinically significant drug-induced side effect in a patient due to the optometrist's administering, employing, applying, or prescribing a topical ocular or therapeutic pharmaceutical agent to or for the patient. The board, by rule adopted in accordance with Chapter 119. of the Revised Code, shall establish reporting procedures and specify the types of side effects to be reported. The information provided to the board shall not include the name of or any identifying information about the patient.

Effective Date: 03-09-1999



Section 4725.32 - Requiring impact-resistant lenses.

No person shall distribute, sell, or deliver any eyeglasses or sunglasses manufactured after July 31, 1972, nor shall any person distribute, sell, or deliver eyeglasses after December 31, 1972, or sunglasses after December 31, 1973, which are not fitted with impact-resistant lenses, except in those cases where a physician or optometrist prescribing eyeglasses or sunglasses finds that impact-resistant lenses could not fulfill the visual requirements of a particular patient and directs in writing the use of other lenses, and gives written notification thereof to the patient. All impact-resistant lenses shall be capable of withstanding an impact test in which a five-eighths inch steel ball weighing approximately fifty-six hundredths of an ounce is dropped from a height of fifty inches upon the horizontal upper surface of the lens in the manner prescribed under federal regulations.

Effective Date: 03-09-1999



Section 4725.33 - Offering services through authorized business entity.

(A) An individual whom the state board of optometry licenses to engage in the practice of optometry may render the professional services of an optometrist within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. This division does not preclude an optometrist from rendering professional services as an optometrist through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the state board of optometry adopted pursuant to this chapter.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code;

(3) Psychologists who are authorized to practice psychology under Chapter 4732. of the Revised Code;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under Chapter 4723. of the Revised Code;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(8) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are authorized for their respective practices under Chapter 4731. of the Revised Code. This division shall apply notwithstanding a provision of a code of ethics applicable to an optometrist that prohibits an optometrist from engaging in the practice of optometry in combination with a person who is licensed, certificated, or otherwise legally authorized to practice chiropractic, acupuncture through the state chiropractic board, psychology, nursing, pharmacy, physical therapy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed, certificated, or otherwise legally authorized to engage in the practice of optometry.

Effective Date: 03-22-1999; 2007 HB119 08-22-2007



Section 4725.34 - Fees.

(A) The state board of optometry shall charge the following nonrefundable fees:

(1) One hundred thirty dollars for application for a certificate of licensure;

(2) Forty-five dollars for application for a therapeutic pharmaceutical agents certificate, except when the certificate is to be issued pursuant to division (A)(3) of section 4725.13 of the Revised Code, in which case the fee shall be thirty-five dollars;

(3) One hundred thirty dollars for renewal of a certificate of licensure;

(4) Forty-five dollars for renewal of a topical ocular pharmaceutical agents certificate;

(5) Forty-five dollars for renewal of a therapeutic pharmaceutical agents certificate;

(6) One hundred twenty-five dollars for late completion or submission, or both, of continuing optometric education;

(7) One hundred twenty-five dollars for late renewal of one or more certificates that have expired;

(8) Seventy-five dollars for reinstatement of one or more certificates classified as delinquent under section 4725.16 of the Revised Code, multiplied by the number of years the one or more certificates have been classified as delinquent;

(9) Seventy-five dollars for reinstatement of one or more certificates placed on inactive status under section 4725.17 of the Revised Code;

(10) Seventy-five dollars for reinstatement under section 4725.171 of the Revised Code of one or more expired certificates;

(11) Additional fees to cover administrative costs incurred by the board, including fees for replacing licenses issued by the board and providing rosters of currently licensed optometrists. Such fees shall be established at a regular meeting of the board and shall comply with any applicable guidelines or policies set by the department of administrative services or the office of budget and management.

(B) The board, subject to the approval of the controlling board, may establish fees in excess of the amounts specified in division (A) of this section if the fees do not exceed the amounts specified by more than fifty per cent.

(C) All receipts of the board, from any source, shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 02-12-2001



Section 4725.40 - Dispensing optician, ocularist definitions.

As used in sections 4725.40 to 4725.59 of the Revised Code:

(A) "Optical aid" means both of the following:

(1) Spectacles or other instruments or devices that are not contact lenses, if the spectacles or other instruments or devices may aid or correct human vision and have been prescribed by a physician or optometrist licensed by any state ;

(2) Contact lenses, regardless of whether they address visual function, if they are designed to fit over the cornea of the eye or are otherwise designed for use in or on the eye or orbit. All contact lenses shall be dispensed only in accordance with a valid written prescription designated for contact lenses, including the following:

(a) Zero-powered plano contact lenses;

(b) Cosmetic contact lenses;

(c) Performance-enhancing contact lenses;

(d) Any other contact devices determined by the Ohio optical dispensers board to be contact lenses.

(B) "Optical dispensing" means interpreting but not altering a prescription of a licensed physician or optometrist and designing, adapting, fitting, or replacing the prescribed optical aids, pursuant to such prescription, to or for the intended wearer; duplicating lenses, other than contact lenses, accurately as to power without a prescription; and duplicating nonprescription eyewear and parts of eyewear. "Optical dispensing" does not include selecting frames, transacting a sale, transferring an optical aid to the wearer after an optician has completed fitting it, or providing instruction in the general care and use of an optical aid, including placement, removal, hygiene, or cleaning.

(C) "Licensed dispensing optician" means a person holding a current, valid license issued under sections 4725.47 to 4725.51 of the Revised Code that authorizes the person to engage in optical dispensing. Nothing in this chapter shall be construed to permit a licensed dispensing optician to alter the specifications of a prescription.

(D) "Licensed spectacle dispensing optician" means a licensed dispensing optician authorized to engage in the dispensing of optical aids other than contact lenses.

(E) "Licensed contact lens dispensing optician" means a licensed dispensing optician authorized to engage only in the dispensing of contact lenses.

(F) "Licensed spectacle-contact lens dispensing optician" means a licensed dispensing optician authorized to engage in the dispensing of any optical aid.

(G) "Apprentice" means any person dispensing optical aids under the direct supervision of a licensed dispensing optician.

(H) "Prescription" means the written or verbal directions or instructions as specified by a physician or optometrist licensed by any state for preparing an optical aid for a patient.

(I) "Supervision" means the provision of direction and control through personal inspection and evaluation of work.

(J) "Licensed ocularist" means a person holding a current, valid license issued under sections 4725.48 to 4725.51 of the Revised Code to engage in the practice of designing, fabricating, and fitting artificial eyes or prostheses associated with the appearance or function of the human eye.

Effective Date: 07-20-1994; 2007 HB149 03-24-2008



Section 4725.41 - License required.

Beginning one year after March 22, 1979, no person shall engage in optical dispensing or hold himself out as being engaged in optical dispensing, except as authorized under section 4725.47 of the Revised Code, unless he has fulfilled the requirements of sections 4725.48 to 4725.51 of the Revised Code and has been certified as a licensed dispensing optician by the Ohio optical dispensers board. No person shall engage in the designing, fabricating, and fitting of an artificial eye or of prostheses associated with the appearance or function of the human eye unless he is licensed as an ocularist under sections 4725.48 to 4725.51 of the Revised Code.

Effective Date: 07-20-1994



Section 4725.42 - Ohio optical dispensers board.

(A) There is hereby created the Ohio optical dispensers board, consisting of nine members:

(1) Five dispensing opticians, at least one of whom shall be a contact lens dispensing optician and at least one of whom shall be a spectacle dispensing optician, licensed under sections 4725.48 to 4725.51 of the Revised Code, except as otherwise provided in this division;

(2) One physician licensed by the state medical board who engages in the practice of ophthalmology;

(3) One optometrist licensed by the state board of optometry;

(4) Two members of the public who have no direct financial interest in or any other interest in the provision of optical aids or the performance of optical dispensing services. At least one of these members of the public shall be at least sixty years of age. The initial dispensing optician members of the board shall meet the criteria for licensure as licensed dispensing opticians specified in section 4725.47 of the Revised Code.

(B) The governor, with the advice and consent of the senate, shall make appointments to the board. Terms of office shall be for five years, each term commencing on the twenty-third day of March and ending on the twenty-second day of March. Each member of the board shall hold office from the date of his appointment until the end of the term for which he was appointed, except that if a successor member has not been appointed by the end of the term, the member shall continue in office until such appointment. No member shall serve more than two consecutive terms. Any vacancy occurring prior to the expiration of a member's term shall be filled in the same manner as the original appointment. A member appointed to fill a vacancy shall hold office for the remainder of the unexpired term of the predecessor member of the board.

Effective Date: 07-24-1990



Section 4725.43 - Election and term of officers - meetings.

The Ohio optical dispensers board shall elect a president and such other officers from its members, as may be prescribed by rule. The officers of the board shall hold their respective offices for a term of one year. The board shall meet at least once in each calendar year in Columbus. A majority of the board shall constitute a quorum for the purpose of conducting business of the board. No action of the board is valid without the concurrence of five members. The board shall also meet at such additional times and in such places as are specified by rule or directed by the president, or pursuant to a written request submitted to the executive secretary-treasurer by two other officers or by any two members.

Effective Date: 07-24-1990



Section 4725.44 - Powers and duties of board.

(A) The Ohio optical dispensers board shall be responsible for the administration of sections 4725.40 to 4725.59 of the Revised Code and, in particular, shall process applications for licensure as licensed dispensing opticians and ocularists; schedule, administer, and supervise the qualifying examinations for licensure or contract with a testing service to schedule, administer, and supervise the qualifying examination for licensure; issue licenses to qualified individuals; revoke and suspend licenses; and maintain adequate records with respect to its operations and responsibilities.

(B) The board shall adopt, amend, or rescind rules, pursuant to Chapter 119. of the Revised Code, for the licensure of dispensing opticians and ocularists, and such other rules as are required by or necessary to carry out the responsibilities imposed by sections 4725.40 to 4725.59 of the Revised Code, including rules establishing criminal records check requirements under section 4776.03 of the Revised Code and rules establishing disqualifying offenses for licensure as a dispensing optician or certification as an apprentice dispensing optician pursuant to sections 4725.48, 4725.52, 4725.53, and 4776.10 of the Revised Code.

(C) The board shall have no authority to adopt rules governing the employment of dispensing opticians, the location or number of optical stores, advertising of optical products or services, or the manner in which optical products can be displayed.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-05-2001; 2007 HB104 03-24-2008



Section 4725.45 - Executive secretary-treasurer duties.

(A) The Ohio optical dispensers board shall employ an executive secretary-treasurer, who shall serve at the pleasure of the board. Before entering upon the discharge of the duties imposed upon the executive secretary-treasurer by sections 4725.40 to 4725.59 of the Revised Code or by the board, the executive secretary-treasurer shall give a bond, with sufficient sureties, in an amount to be determined by the board for the faithful discharge of the duties of the office of executive secretary-treasurer. The premium for such bond shall be paid as are other expenditures of the board. Such bond, with the approval of the board and oath of office endorsed thereon, shall be deposited with the secretary of state and kept in the secretary of state's office.

(B) The executive secretary-treasurer shall perform such duties as are prescribed by the board.

(C) The board may employ such additional employees as may be necessary for the administration and enforcement of sections 4725.40 to 4725.59 of the Revised Code.

(D) All receipts of the board shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the president of the board and the executive secretary-treasurer.

(E) The board, subject to the approval of the controlling board, may establish examination and license renewal fees in excess of the amounts provided in sections 4725.48, 4725.49, and 4725.51 of the Revised Code, provided that such fees do not exceed those amounts by more than fifty per cent.

Effective Date: 09-29-1997



Section 4725.46 - Compensation and expenses of board.

(A) Each member of the Ohio optical dispensers board shall receive compensation pursuant to division (J) of section 124.15 of the Revised Code, but shall not receive step advancements, for each day actually employed in the discharge of his official duties, and his actual and necessary expenses.

(B) The executive secretary-treasurer shall receive compensation as fixed by the board and his actual and necessary expenses incurred in the discharge of his official duties.

Effective Date: 03-22-1979

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4725.47 - Grandfather provision for licensing.

(A) Within one year from the effective date of this section, any person who has or is engaged in optical dispensing and who desires to continue or recommence the practice of optical dispensing without having to satisfy the requirements of sections 4725.48 to 4725.50 of the Revised Code, shall submit a properly completed written application on an approved form, accompanied by a fee of fifty dollars, to the Ohio optical dispensers board. The application shall contain information sufficient to establish that the applicant:

(1) Is at least eighteen years of age;

(2) Is of good moral character, as defined by rules adopted under division (B) of section 4725.44 of the Revised Code;

(3) Is free of contagious or infectious disease, as defined by rules adopted under division (B) of section 4725.44 of the Revised Code;

(4) Is a graduate of an accredited high school of any state, or has received an education equivalent thereto; and

(5) Has successfully completed a course, as prescribed by board rule, in a school for optical dispensing education approved by the board, or has had at least one year of optical dispensing experience, as prescribed by rule of the board, or has completed a combination of such prescribed schooling and experience, as prescribed by rule of the board. The applicant shall submit sufficient proof, as determined by rule of the board, of the completion of such schooling or experience.

(B) If an application submitted under division (A) of this section establishes that the applicant meets the criteria set forth therein, the board shall license the applicant as a licensed dispensing optician of the state. Such licensee shall be designated as a spectacle dispensing optician, contact lens dispensing optician, or spectacle-contact lens dispensing optician, in accordance with the requirements of sections 4725.40 to 4725.59 of the Revised Code.

(C) Any license issued under this section shall be renewed in accordance with section 4725.51 of the Revised Code.

Effective Date: 03-22-1979



Section 4725.48 - Application and qualifications.

(A) Any person who desires to engage in optical dispensing, except as provided in section 4725.47 of the Revised Code, shall file a properly completed written application for an examination with the Ohio optical dispensers board or with the testing service the board has contracted with pursuant to section 4725.49 of the Revised Code. The application for examination shall be made on a form provided by the board or testing service and shall be accompanied by an examination fee the board shall establish by rule. Applicants must return the application to the board or testing service at least sixty days prior to the date the examination is scheduled to be administered.

(B) Except as provided in section 4725.47 of the Revised Code, any person who desires to engage in optical dispensing shall file a properly completed written application for a license with the board with a licensure application fee of fifty dollars.

No person shall be eligible to apply for a license under this division, unless the person is at least eighteen years of age, is free of contagious or infectious disease, has received a passing score, as determined by the board, on the examination administered under division (A) of this section, is a graduate of an accredited high school of any state, or has received an equivalent education and has successfully completed either of the following:

(1) Two years of supervised experience under a licensed dispensing optician, optometrist, or physician engaged in the practice of ophthalmology, up to one year of which may be continuous experience of not less than thirty hours a week in an optical laboratory;

(2) A two-year college level program in optical dispensing that has been approved by the board and that includes, but is not limited to, courses of study in mathematics, science, English, anatomy and physiology of the eye, applied optics, ophthalmic optics, measurement and inspection of lenses, lens grinding and edging, ophthalmic lens design, keratometry, and the fitting and adjusting of spectacle lenses and frames and contact lenses, including methods of fitting contact lenses and post-fitting care.

(C) Any person who desires to obtain a license to practice as an ocularist shall file a properly completed written application with the board accompanied by the appropriate fee and proof that the applicant has met the requirements for licensure. The board shall establish, by rule, the application fee and the minimum requirements for licensure, including education, examination, or experience standards recognized by the board as national standards for ocularists. The board shall issue a license to practice as an ocularist to an applicant who satisfies the requirements of this division and rules adopted pursuant to this division.

(D)

(1) Subject to divisions (D)(2), (3), and (4) of this section, the board shall not adopt, maintain, renew, or enforce any rule that precludes an individual from receiving or renewing a license as a dispensing optician issued under sections 4725.40 to 4725.59 of the Revised Code due to any past criminal activity or interpretation of moral character, unless the individual has committed a crime of moral turpitude or a disqualifying offense as those terms are defined in section 4776.10 of the Revised Code. If the board denies an individual a license or license renewal, the reasons for such denial shall be put in writing.

(2) Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than one year prior to making the application, the board may use its discretion in granting or denying the individual a license. Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to making the application, the board may use its discretion in granting or denying the individual a license. The provisions in this paragraph do not apply with respect to any offense unless the board, prior to the effective date of this amendment, was required or authorized to deny the application based on that offense.

In all other circumstances, the board shall follow the procedures it adopts by rule that conform to division (D)(1) of this section.

(3) In considering a renewal of an individual's license, the board shall not consider any conviction or plea of guilty prior to the initial licensing. However, the board may consider a conviction or plea of guilty if it occurred after the individual was initially licensed, or after the most recent license renewal.

(4) The board may grant an individual a conditional license that lasts for one year. After the one-year period has expired, the license is no longer considered conditional, and the individual shall be considered fully licensed.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 4725.49 - Examinations.

(A) The Ohio optical dispensers board may provide for the examination of applicants by designing, preparing, and administering the qualifying examinations or by contracting with a testing service that is nationally recognized as being capable of determining competence to dispense optical aids as a licensed spectacle dispensing optician, a licensed contact lens dispensing optician, or a licensed spectacle-contact lens dispensing optician. Any examination used shall be designed to measure specific performance requirements, be professionally constructed and validated, and be independently and objectively administered and scored in order to determine the applicant's competence to dispense optical aids.

(B) The board shall ensure that it, or the testing service it contracts with, does all of the following:

(1) Provides public notice as to the date, time, and place for each examination at least ninety days prior to the examination;

(2) Offers each qualifying examination at least twice each year in Columbus, except as provided in division (C) of this section;

(3) Provides to each applicant all forms necessary to apply for examination;

(4) Provides all materials and equipment necessary for the applicant to take the examination.

(C) If the number of applicants for any qualifying examination is less than ten, the examination may be postponed. The board or testing service shall provide the applicant with written notification of the postponement and of the next date the examination is scheduled to be administered.

(D) No limitation shall be placed upon the number of times that an applicant may repeat any qualifying examination, except that, if an applicant fails an examination for a third time, the board may require that the applicant, prior to retaking the examination, undergo additional study in the areas of the examination in which the applicant experienced difficulty.

Effective Date: 09-05-2001



Section 4725.50 - Issuance and display of certificate.

(A) Except for a person who qualifies for licensure as an ocularist, each person who qualifies for licensure under sections 4725.40 to 4725.59 of the Revised Code shall receive from the Ohio optical dispensers board, under its seal, a certificate of licensure entitling the person to practice as a licensed spectacle dispensing optician, licensed contact lens dispensing optician, or a licensed spectacle-contact lens dispensing optician. The appropriate certificate of licensure shall be issued by the board no later than sixty days after it has notified the applicant of the applicant's approval for licensure.

(B) Each licensed dispensing optician shall display the licensed dispensing optician's certificate of licensure in a conspicuous place in the licensed dispensing optician's office or place of business. If a licensed dispensing optician maintains more than one office or place of business, the licensed dispensing optician shall display a duplicate copy of such certificate at each location. The board shall issue duplicate copies of the appropriate certificate of licensure for this purpose upon the filing of an application form therefor and the payment of a five-dollar fee for each duplicate copy.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-20-1994



Section 4725.501 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The Ohio optical dispensers board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4725.50 or 4725.57 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4725.51 - Renewal - continuing education.

(A) Each license issued under sections 4725.40 to 4725.59 of the Revised Code shall expire on the first day of January in the year after it was issued. Each person holding a valid, current license may apply to the Ohio optical dispensers board for the extension of the license under the standard renewal procedures of Chapter 4745. of the Revised Code. Each application for renewal shall be accompanied by a renewal fee the board shall establish by rule and shall contain evidence that the applicant has completed a continuing education program within the immediately preceding one-year period as follows:

(1) Licensed spectacle dispensing opticians shall have pursued four hours of study in spectacle dispensing, approved by the board;

(2) Licensed contact lens dispensing opticians shall have pursued eight hours of study in contact lens dispensing, approved by the board.

(3) Licensed spectacle-contact lens dispensing opticians shall have pursued courses of study under divisions (A)(1) and (2) of this section.

(4) Licensed ocularists shall have pursued courses of study as prescribed by rule of the board.

(B) No person who fails to renew his license under division (A) of this section shall be required to take a qualifying examination under section 4725.48 of the Revised Code as a condition of renewal, provided that the application for renewal and proof of the requisite continuing education hours are submitted within ninety days from the date the license expired and the applicant pays the annual renewal fee and a penalty of seventy-five dollars. The board may provide, by rule, for an extension of the grace period for licensed dispensing opticians who are serving in the armed forces of the United States and for waiver of the continuing education requirements or the penalty in cases of hardship or illness.

(C) The board shall approve continuing education programs and shall adopt rules as necessary for approving the programs. Approved programs shall be scheduled, sponsored, and conducted in accordance with the board's rules.

Effective Date: 07-20-1994



Section 4725.52 - Apprentices.

Any licensed dispensing optician may supervise a maximum of three apprentices who shall be permitted to engage in optical dispensing only under the supervision of the licensed dispensing optician.

To serve as an apprentice, a person shall register with the Ohio optical dispensers board either on a form provided by the board or in the form of a statement giving the name and address of the supervising licensed dispensing optician, the location at which the apprentice will be employed, and any other information required by the board. For the duration of the apprenticeship, the apprentice shall register annually on the form provided by the board or in the form of a statement.

Each apprentice shall pay an initial registration fee of twenty dollars. For each registration renewal thereafter, each apprentice shall pay a registration renewal fee of twenty dollars.

The board shall not deny registration as an apprentice under this section to any individual based on the individual's past criminal history or an interpretation of moral character unless the individual has committed a disqualifying offense or crime of moral turpitude as those terms are defined in section 4776.10 of the Revised Code. Except as otherwise provided in this division, if an individual applying for a registration has been convicted of or pleaded guilty to a misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than one year prior to making the application, the board may use its discretion in granting or denying the individual a registration. Except as otherwise provided in this division, if an individual applying for a registration has been convicted of or pleaded guilty to a felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to making the application, the board may use its discretion in granting or denying the individual a registration. The provisions in this paragraph do not apply with respect to any offense unless the board, prior to the effective date of this amendment, was required or authorized to deny the registration based on that offense.

In all other circumstances, the board shall follow the procedures it adopts by rule that conform to this section. In considering a renewal of an individual's registration, the board shall not consider any conviction or plea of guilty prior to the initial registration. However, the board may consider a conviction or plea of guilty if it occurred after the individual was initially registered, or after the most recent registration renewal. If the board denies an individual for a registration or registration renewal, the reasons for such denial shall be put in writing. Additionally, the board may grant an individual a conditional registration that lasts for one year. After the one-year period has expired, the registration is no longer considered conditional, and the individual shall be considered fully registered.

A person who is gaining experience under the supervision of a licensed optometrist or ophthalmologist that would qualify the person under division (B)(1) of section 4725.48 of the Revised Code to take the examination for optical dispensing is not required to register with the board.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-1991



Section 4725.53 - Disciplinary actions.

(A) The Ohio optical dispensers board, by a majority vote of its members, may refuse to grant a license and, in accordance with Chapter 119. of the Revised Code, may suspend or revoke the license of a licensed dispensing optician or impose a fine or order restitution pursuant to division (B) of this section on any of the following grounds:

(1) Conviction of a crime involving moral turpitude or a disqualifying offense as those terms are defined in section 4776.10 of the Revised Code;

(2) Obtaining or attempting to obtain a license by fraud or deception;

(3) Obtaining any fee or making any sale of an optical aid by means of fraud or misrepresentation;

(4) Habitual indulgence in the use of controlled substances or other habit-forming drugs, or in the use of alcoholic liquors to an extent that affects professional competency;

(5) Finding by a court of competent jurisdiction that the applicant or licensee is incompetent by reason of mental illness and no subsequent finding by the court of competency;

(6) Finding by a court of law that the licensee is guilty of incompetence or negligence in the dispensing of optical aids;

(7) Knowingly permitting or employing a person whose license has been suspended or revoked or an unlicensed person to engage in optical dispensing;

(8) Permitting another person to use the licensee's license;

(9) Engaging in optical dispensing not pursuant to the prescription of a licensed physician or licensed optometrist, but nothing in this section shall prohibit the duplication or replacement of previously prepared optical aids, except contact lenses shall not be duplicated or replaced without a written prescription;

(10) Violation of sections 4725.40 to 4725.59 of the Revised Code;

(11) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers optical dispensing services, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that provider.

(12) Advertising that the licensee will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers optical dispensing services, would otherwise be required to pay.

(B) The board may impose a fine of not more than five hundred dollars for a first occurrence of an action that is grounds for discipline under this section and of not less than five hundred nor more than one thousand dollars for a subsequent occurrence, or may order the licensee to make restitution to a person who has suffered a financial loss as a result of the licensee's failure to comply with sections 4725.40 to 4725.59 of the Revised Code.

(C) Notwithstanding divisions (A)(11) and (12) of this section, sanctions shall not be imposed against any licensee who waives deductibles and copayments:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copays shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Such consent shall be made available to the board upon request.

(2) For professional services rendered to any other person licensed pursuant to this chapter to the extent allowed by this chapter and the rules of the board.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 10-20-1994



Section 4725.531 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the Ohio optical dispensers board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued by the board pursuant to this chapter.

Effective Date: 03-22-2001



Section 4725.54 - Discplinary actions.

(A) Any person having knowledge of a violation of sections 4725.40 to 4725.59 of the Revised Code by a licensed dispensing optician or an apprentice, or of any other ground specified in section 4725.53 of the Revised Code for denying, suspending, or revoking a license, may submit a written complaint, specifying the precise violations or grounds, to the Ohio optical dispensers board. If the board determines, in accordance with the procedures of Chapter 119. of the Revised Code, that the charges are sustained by the evidence presented, it may suspend or revoke the license of the person against whom the charges were preferred.

(B) If the board discovers or is informed that any person is or has been engaged in optical dispensing without having received a license under sections 4725.40 to 4725.59 of the Revised Code, it shall inform the prosecuting attorney for the county in which the alleged unlicensed activity took place. The prosecuting attorney shall take all legal action necessary to terminate such illegal practice of optical dispensing and to prosecute the offender under section 4725.41 of the Revised Code.

(C) In addition to other remedies provided in this chapter, the board may request the attorney general or the prosecuting attorney of a county in which a violation of sections 4725.40 to 4725.59 of the Revised Code occurs to apply to the court of common pleas of the county for an injunction to restrain the activity that constitutes a violation.

Effective Date: 04-05-1991



Section 4725.55 - Licenses and applications - prohibited acts.

No person shall do any of the following:

(A) Sell or barter, or offer to sell or barter, a certificate of licensure as a dispensing optician issued under sections 4725.40 to 4725.59 of the Revised Code;

(B) Use, or attempt to use, a license which is illegally purchased or acquired under division (A) of this section, obtained by fraud or deception, counterfeited, materially altered or otherwise modified without prior approval of the Ohio optical dispensers board, or suspended or revoked under section 4725.53 or 4725.54 of the Revised Code;

(C) Materially alter or otherwise modify a license in any manner, unless authorized by the Ohio optical dispensers board;

(D) Willfully and knowingly make any false statement in an application required under sections 4725.40 to 4725.59 of the Revised Code.

Effective Date: 03-22-1979



Section 4725.56 - Prohibiting payment for referrals.

No licensed dispensing optician, or employee or agent of a licensed dispensing optician shall pay or offer to pay a rebate or commission of any nature, or offer any other thing of value, to a licensed physician or licensed optometrist for referring patients to the licensed dispensing optician.

Effective Date: 03-22-1979



Section 4725.57 - Reciprocity.

An applicant for licensure as a licensed dispensing optician who is licensed or registered in another state shall be accorded the full privileges of practice within this state, upon the payment of a fifty-dollar fee and the submission of a certified copy of the license or certificate issued by such other state, without the necessity of examination, if the board determines that the applicant meets the remaining requirements of division (B) of section 4725.48 of the Revised Code. The board may require that the applicant have received a passing score, as determined by the board, on an examination that is substantially the same as the examination described in division (A) of section 4725.48 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-26-1991



Section 4725.58 - Final evaluation of contact lenses.

After each licensed contact lens dispensing optician has dispensed contact lenses pursuant to the written prescription of a licensed physician or a licensed optometrist, the licensee shall, in writing, immediately inform the patient to return back to the prescribing physician or optometrist for final evaluation.

Effective Date: 03-22-1979



Section 4725.59 - Exemptions.

(A) Sections 4725.40 to 4725.59 of the Revised Code do not apply to:

(1) A physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, or to persons while in the employment and under the supervision of physician at the physician's office;

(2) An optometrist licensed under sections 4725.01 to 4725.34 of the Revised Code, or to persons while in the employment and under the supervision of an optometrist at the optometrist's office.

(B) Nothing in sections 4725.40 to 4725.59 of the Revised Code shall prevent or restrict any individual, firm, or corporation from employing or from engaging in optical dispensing through persons licensed or registered under such sections.

Effective Date: 03-09-1999



Section 4725.60 - Amended and Renumbered RC 4725.20.

Effective Date: 03-09-1999



Section 4725.61 - Compliance with law regarding sanctions for human trafficking.

The state board of optometry and the Ohio optical dispensers board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4725.99 - Penalty.

(A) Whoever violates section 4725.02 of the Revised Code shall be fined not more than five hundred dollars for a first offense; for each subsequent offense such person shall be fined not less than five hundred nor more than one thousand dollars, or imprisoned not less than six months nor more than one year.

(B) Whoever violates section 4725.41 of the Revised Code is guilty of a misdemeanor of the second degree for a first offense, and a misdemeanor of the first degree for each subsequent offense.

(C) Whoever violates section 4725.55 or 4725.56 of the Revised Code is guilty of a misdemeanor of the second degree.

(D) Whoever violates division (A) of section 4725.21 of the Revised Code is guilty of a minor misdemeanor for a first offense; for each subsequent offense, such person is guilty of a misdemeanor of the second degree. Any violation constitutes a separate offense on each successive day continued.

(E) Whoever violates section 4725.32 of the Revised Code is guilty of a misdemeanor of the third degree.

(F) Whoever violates section 4725.22 of the Revised Code is guilty of a minor misdemeanor for a first offense; for each subsequent offense, such person shall be fined up to one thousand dollars.

Effective Date: 03-09-1999






Chapter 4727 - PAWNBROKERS

Section 4727.01 - Pawnbroker definitions.

As used in this chapter:

(A) "Pawnbroker" means a person engaged in the business of lending money on deposit or pledges of personal property, other than securities, printed evidence of indebtedness, titles, deeds, or bills of sale, at a total charge, rate of interest, or discount or other remuneration in excess of eight per cent per annum, and includes a person engaged in the business of purchasing personal property from another person with an agreement that the personal property will be made available to that other person for repurchase within an agreed-to time period and for an amount greater than the price originally paid to that other person for the purchase of the personal property.

(B) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

Effective Date: 04-05-2001



Section 4727.02 - License required.

No person shall act as a pawnbroker, or advertise, transact, or solicit business as a pawnbroker, without first having obtained a license from the superintendent of financial institutions.

Effective Date: 04-05-2001



Section 4727.03 - Experience and fitness - disciplinary actions.

(A) As used in this section, "experience and fitness in the capacity involved" means that the applicant for a pawnbroker's license demonstrates sufficient financial responsibility, reputation, and experience in the pawnbroker business, or in a related business, to act as a pawnbroker in compliance with this chapter. "Experience and fitness in the capacity involved" shall be determined by:

(1) Prior or current ownership or management of, or employment in, a pawnshop;

(2) Demonstration to the satisfaction of the superintendent of financial institutions of a thorough working knowledge of all pawnbroker laws and rules as they relate to the actual operation of a pawnshop. A demonstration shall include a demonstration of an ability to properly complete forms, knowledge of how to properly calculate interest and storage charges, and knowledge of legal notice and forfeiture procedures. The final determination of whether an applicant's demonstration is adequate rests with the superintendent .

(3) A submission by the applicant and any stockholders, owners, managers, directors, or officers of the pawnshop, and employees of the applicant to a police record check; and

(4) Liquid assets in a minimum amount of one hundred thousand dollars at the time of applying for initial licensure and demonstration of the ability to maintain the liquid assets at a minimum amount of fifty thousand dollars for the duration of holding a valid pawnbroker's license.

(B) The superintendent may grant a license to act as a pawnbroker to any person of good character and having experience and fitness in the capacity involved to engage in the business of pawnbroking upon the payment to the superintendent of a license fee determined by the superintendent pursuant to section 1321.20 of the Revised Code. A license is not transferable or assignable.

(C) The superintendent may consider an application withdrawn and may retain the investigation fee required under division (D) of this section if both of the following are true:

(1) An application for a license does not contain all of the information required under division (B) of this section.

(2) The information is not submitted to the superintendent within ninety days after the superintendent requests the information from the applicant in writing.

(D) The superintendent shall require an applicant for a pawnbroker's license to pay to the superintendent a nonrefundable initial investigation fee of two hundred dollars, which is for the exclusive use of the state.

(E)

(1) Except as otherwise provided in division (E)(2) of this section, a pawnbroker's license issued by the superintendent expires on the thirtieth day of June next following the date of its issuance, and may be renewed annually by the thirtieth day of June in accordance with the standard renewal procedure set forth in Chapter 4745. of the Revised Code. Fifty per cent of the annual license fee shall be for the use of the state, and fifty per cent shall be paid by the state to the municipal corporation, or if outside the limits of any municipal corporation, to the county, in which the office of the licensee is located. All such fees payable to municipal corporations or counties shall be paid annually.

(2) A pawnbroker's license issued or renewed by the superintendent on or after January 1, 2006, expires on the thirtieth day of June in the even-numbered year next following the date of its issuance or renewal, as applicable, and may be renewed biennially by the thirtieth day of June in accordance with the standard renewal procedure set forth in Chapter 4745. of the Revised Code. Fifty per cent of the biennial license fee shall be for the use of the state, and fifty per cent shall be paid by the state to the municipal corporation, or if outside the limits of any municipal corporation, to the county, in which the office of the licensee is located. All such fees payable to municipal corporations or counties shall be paid biennially.

(F) The fee for renewal of a license shall be equivalent to the fee for an initial license established by the superintendent pursuant to section 1321.20 of the Revised Code. Any licensee who wishes to renew the pawnbroker's license but who fails to do so on or before the date the license expires shall reapply for licensure in the same manner and pursuant to the same requirements as for initial licensure, unless the licensee pays to the superintendent on or before the thirty-first day of August of the year the license expires, a late renewal penalty of one hundred dollars in addition to the regular renewal fee. Any licensee who fails to renew the license on or before the date the license expires is prohibited from acting as a pawnbroker until the license is renewed or a new license is issued under this section. Any licensee who renews a license between the first day of July and the thirty-first day of August of the year the license expires is not relieved from complying with this division. The superintendent may refuse to issue to or renew the license of any licensee who violates this division.

(G) No license shall be granted to any person not a resident of or the principal office of which is not located in the municipal corporation or county designated in such license unless that applicant, in writing and in due form approved by and filed with the superintendent, first appoints an agent, a resident of the state, and city or county where the office is to be located, upon whom all judicial and other process, or legal notice, directed to the applicant may be served. In case of the death, removal from the state, or any legal disability or any disqualification of any such agent, service of such process or notice may be made upon the superintendent. The superintendent may, upon notice to the licensee and reasonable opportunity to be heard, suspend or revoke any license or assess a penalty against the licensee if the licensee, or the licensee's officers, agents, or employees, has violated this chapter. Any penalty shall be appropriate to the violation but in no case shall the penalty be less than two hundred nor more than two thousand dollars. Whenever, for any cause, a license is suspended or revoked, the superintendent shall not issue another license to the licensee nor to the legal spouse of the licensee, nor to any business entity of which the licensee is an officer or member or partner, nor to any person employed by the licensee, until the expiration of at least two years from the date of revocation or suspension of the license. The superintendent shall deposit all penalties allocated pursuant to this section into the state treasury to the credit of the consumer finance fund. Any proceedings for the revocation or suspension of a license or to assess a penalty against a licensee are subject to Chapter 119. of the Revised Code.

(H) If a licensee surrenders or chooses not to renew the pawnbroker's license, the licensee shall notify the superintendent thirty days prior to the date on which the licensee intends to close the licensee's business as a pawnbroker. Prior to the date, the licensee shall do either of the following with respect to all active loans:

(1) Dispose of an active loan by selling the loan to another person holding a valid pawnbroker's license issued under this section;

(2) Reduce the rate of interest on pledged articles held as security for a loan to eight per cent per annum or less effective on the date that the pawnbroker's license is no longer valid.

Effective Date: 04-05-2001; 05-06-2005



Section 4727.031 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the division of consumer finance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-02-2001



Section 4727.04 - Application for license - posting license.

(A) An application for a pawnbroker's license shall state fully the name and address of the applicant and of every member, partner, stockholder, or owner of an applicant, and the location of the office or place of business in which the business is conducted; and in the case of a corporation, shall also state the date and place of its incorporation, the name and address of its manager, the names and addresses of its directors, the name and address of the agent as provided in section 4727.03 of the Revised Code, and any other information required by the superintendent of financial institutions. The license shall be kept posted in a conspicuous place in the office where the business is transacted. No person so licensed shall transact or solicit business under any other name or at any location other than at the address stated in the person's license. No licensee may move the licensee's business location without prior notification to the superintendent of at least thirty days. If the licensee moves out of the municipal corporation or county in which the licensee was originally licensed, the licensee shall pay an additional license fee equivalent to the fee for an initial license to be distributed in accordance with section 4727.03 of the Revised Code.

(B) The superintendent may issue to a pawnbroker licensed under this chapter a temporary exhibition permit pursuant to division (C)(1) of section 4728.04 of the Revised Code.

(1) A licensee who wishes to be issued a temporary permit pursuant to division (C)(1) of section 4728.04 of the Revised Code shall make request for such issuance by letter addressed to the superintendent. The letter of request shall contain the licensee's name, permanent business address, and license number.

(2) Upon receipt of a temporary exhibition permit, the permit holder shall conspicuously display the permit at the place where the permit holder transacts business at any auction, convention, exhibition, fair, or show.

(3) Every permit holder who wishes to participate in an auction, convention, exhibition, fair, or show, at least two weeks prior to its opening, shall notify the superintendent and the chief of police of the municipal corporation in which the event is to take place, or if the event is to take place outside of any municipal corporation, then the sheriff of the county in which the event is to take place. Such notification shall be by letter and shall include the permit holder's name, permanent business address, and permit number, and the place where the event is scheduled to be held.

(C) Every licensee shall post at the main door of the licensee's place of business the hours or times when the establishment is open for business. No licensee shall collect interest and storage on any loan for any regular business day that the establishment is not open for business as posted, unless prior notice of a closing is posted on the door or the closing is occasioned by an act of God, unforeseen emergency, or other event beyond the control of the licensee. A licensee shall notify the superintendent of any change in the posted hours of operation.

(D) No licensee shall fail to observe the posted hours of operation pursuant to division (C) of this section except as authorized by that division.

Effective Date: 04-05-2001; 05-06-2005



Section 4727.05 - Conduct of investigations.

The superintendent of financial institutions shall, either personally, or by such person as the superintendent may appoint for the purpose, at least once every eighteen months, and more often if deemed advisable, investigate the business of every person licensed as a pawnbroker, and of every person by whom or for which any such loan or purchase shall be made, whether such person shall act, or claim to act, as principal, agent, or broker, or under or without the authority of this chapter, and for that purpose shall have free access to all the pledged or purchased articles, books, and all papers relating to the licensee's business. The superintendent and every examiner may examine, under oath or affirmation, any person whose testimony may relate to any business coming within this chapter.

Effective Date: 04-05-2001



Section 4727.06 - Interest charges.

(A) No pawnbroker shall charge, receive, or demand interest for any loan in excess of five per cent per month or fraction of a month on the unpaid principal. Interest shall be computed on a monthly basis on the amount of the principal remaining unpaid on the first day of the month and shall not be compounded.

(B) In addition to the rate of interest limitation imposed pursuant to division (A) of this section, the licensee may charge no more than:

(1) Four dollars per month or fraction of a month for all pledged articles held as security or stored for a loan, to be agreed to in writing at the time the loan is made;

(2) Four dollars plus the actual cost of shipping, when the licensee is to deliver or forward the pledged article by express or parcel post to the pledgor;

(3) Two dollars for the loss of the original statement issued to the pledgor by the licensee pursuant to section 4727.07 of the Revised Code upon redemption of the pledged articles;

(4) Two dollars for the cost of notifying a pledgor by mail that the pledged articles may be forfeited to the licensee pursuant to section 4727.11 of the Revised Code.

(C) A licensee who complies with the requirements or procedures of this state pursuant to the application of the "Brady Handgun Violence Protection Act," 107 Stat. 1536 (1993), 18 U.S.C.A. 922, as amended, may charge any fee the licensee is required by law to pay in order to comply with such requirements or procedures. The licensee may charge no more than two dollars for providing services in compliance with such requirements or procedures.

(D) A pledgor may pay a portion of the outstanding principal loan balance at any time. A pledgor may redeem a pawn loan at any time after seventy-two hours have passed since the pledge was made. A pledgor may not prepay interest or storage charges, except when the pledgor redeems the pledged property.

Effective Date: 04-05-2001; 05-06-2005



Section 4727.07 - Statement to seller or pledgor.

Every pawnbroker shall give to the pledgor or seller a statement upon which shall be legibly written in ink, printed, or typed, the name and address of the licensee making the loan or purchase, the amount of the loan or purchase price, the rate of interest, the time and date when the loan is made, or goods sold, and the date when payable; and also shall give the pledgor a receipt for each payment of principal, storage charge, or interest. All moneys received for any loan shall first be applied to any interest and storage charge on a loan, and any remaining moneys shall then be applied to the amount of unpaid principal of the loan existing on the date on which the moneys are received. The statement also shall contain a full and accurate description of the articles pledged or sold, including any serial and model numbers or identifying marks thereon. In the case of pawn loans, the statement shall contain a full disclosure of all charges for storage, and on the back of the receipt shall be printed in type a copy of section 4727.06 of the Revised Code. The licensee shall retain a copy of the statement for two years from the date of the last entry of the loan or purchase account. Every statement shall be numbered and maintained consecutively, commencing with the number "one," but the licensee may maintain statements in an active and inactive file.

Effective Date: 09-17-1996



Section 4727.08 - Maintenance and use of pawn and purchase forms.

(A) Every person licensed as a pawnbroker shall keep and use separate pawn forms and purchase forms to be approved by the superintendent of financial institutions.

(B) The licensee shall record on the appropriate form for each pawn or purchase all of the following information:

(1) The date and time of the pledging or purchasing;

(2) The amount of the loan or the purchase price;

(3) The rate of interest and the charges to be paid on the loan;

(4) The time within which the pledgor is to redeem the pledged property;

(5) The name, age, and address of the pledgor or seller;

(6) A driver's license number, military identification number, or other personal identification number;

(7) A physical description of the pledgor or seller;

(8) An accurate description of the pledged or purchased property, including the name of the manufacturer, any serial and model numbers, any identifying features, and any identifying letters or marks;

(9) Any other disclosures required by federal law.

(C) A copy of each form used in a pawn or purchase shall be kept at all times in numerical order in an active or inactive file, as appropriate, and the licensee shall account for all form numbers.

(D) The records and forms, at all times, shall be kept at the licensed location and available for inspection by the superintendent and by the chief of police of the municipal corporation or township in which the licensee's place of business is located or, if the place of business is not located within a municipal corporation or a township that has a chief of police, by the sheriff of the county in which the place of business is located. Upon demand of any of them, the licensee shall produce and show any records, forms, pledges, or purchases which are in the licensee's possession.

(E) Except in the case of a pledged motor vehicle, watercraft, or outboard motor, the licensee shall keep all pledges and purchases at the licensee's place of business unless a pledgor, in writing, agrees otherwise at the time the pledge is made. If the item pledged for the pawn loan is a motor vehicle, watercraft, or outboard motor, the licensee shall take possession of both the motor vehicle, watercraft, or outboard motor and the certificate of title to the motor vehicle, watercraft, or outboard motor and shall keep the certificate at the licensee's place of business but, upon notification to the pledgor, may keep the motor vehicle, watercraft, or outboard motor at a location other than the licensee's place of business. No pledge shall be removed from the place of business for the licensee's personal use or gain.

(F) Every person licensed as a pawnbroker under this chapter shall keep and use an intelligible set of books and records in the English language in complying with this chapter with respect to recording the details of each purchase or loan. Except as provided in division (J) of this section, all information required to be recorded by this chapter shall be entered in a bound book or on loose-leaf, permanent forms used exclusively for that purpose. Forms shall be identical and consecutively numbered, and each shall contain two or more pages. One part of each form shall be detachable and, when completed, shall serve as the statement to be given by the licensee to the pledgor or seller as provided by section 4727.07 of the Revised Code, the remaining part of the form shall be retained in the licensee's permanent records. All forms shall be accounted for.

(G) No licensee shall require a borrower to affix the borrower's signature to a blank or partially filled out pawn form or other record.

(H) Every licensee shall preserve the licensee's books, forms, accounts, and records for at least two years after making the final entry regarding any purchase or pledge of property recorded therein.

(I) All pawn and purchase forms, legal notices, and payment receipt forms shall reflect the name under which the licensee is registered with the superintendent and the complete address of the place of business.

(J) Notwithstanding any other provision of this chapter, a licensee may use other methods of recording data, keeping records, and keeping books, such as electronic or computerized methods, in lieu of the methods described in this section, provided written printouts or hard copies of the required data are readily available in a form approved, in advance, by the superintendent.

Effective Date: 04-05-2001



Section 4727.09 - Furnishing information to police chief or sheriff.

(A) A person licensed as a pawnbroker shall, every day, furnish the following information to the chief of police of the municipal corporation or township in which the licensee's place of business is located or, if the place of business is not located within a municipal corporation or a township that has a chief of police, to the sheriff of the county in which the place of business is located:

(1) A description of all property pledged with or purchased by the licensee;

(2) The number of the pawn or purchase form the licensee used to document the pledge or purchase.

(B) A licensee shall provide the property description and form number required by division (A) of this section on the form furnished by the law enforcement officer requesting the information. The completed form may be communicated by electronic transfer or be in a magnetic media format.

(C) For the purposes of this section, a licensee need provide only the information required by division (A) of this section.

Effective Date: 04-05-2001



Section 4727.10 - Prohibited transactions.

No person licensed as a pawnbroker shall receive any pledge or purchase any articles from any minor, from any person who is at the time intoxicated or under the influence of a controlled substance, from any person who is known or believed by the licensee to be a thief or a receiver of stolen property, or from any person identified in writing to the licensee by the chief of police of a municipal corporation or township, the sheriff, or the state highway patrol as a known or suspected thief or receiver of stolen property.

Effective Date: 04-05-2001



Section 4727.11 - Redemption, forfeiture of pawned property.

(A) If a pledgor fails to pay interest to a person licensed as a pawnbroker on a pawn loan for two months from the date of the loan or the date on which the last interest payment is due, the licensee shall notify the pledgor by mail, with proof of mailing, to the last place of address given by the pledgor, that unless the pledgor redeems the pledged property or pays all interest due and storage charges within thirty days from the date the notice is mailed, the pledged property shall be forfeited to the licensee. If the pledgor fails to redeem or pay all interest due and storage charges within the period specified in the notice, the licensee becomes the owner of the pledged property.

(B) In the event that any article or property is redeemed by a person other than the pledgor, the pledgor shall sign the pledgor's copy of the statement required under section 4727.07 of the Revised Code, which copy shall be presented by the person to the licensee. The licensee shall verify the name of the person redeeming the article or property, and shall record the person's name and driver's license number, or other personal identification number, on the licensee's copy of the statement, and shall require the person to sign this copy.

(C) In the event that any articles or property pledged are lost or rendered inoperable due to negligence of the licensee, the licensee shall replace the articles or property with identical articles or property, except that if the licensee cannot reasonably obtain identical articles or property, the licensee shall replace the articles or property with like articles or property.

(D) When an account is paid in full, the licensee shall return the pledged article immediately to the pledgor. In the event the pledgor sells, transfers, or assigns the pledge, the licensee shall verify the name of the person redeeming the pledge and record that person's name, driver's license number, and signature on the permanent copy of the statement of pledge required pursuant to section 4727.07 of the Revised Code. The licensee also shall obtain the signature of the pledgor, or other person redeeming the pledge, upon a separate record of the transaction, that acknowledges the total dollar amount paid for redemption and the date of redemption. All records shall be kept in the licensee's place of business.

Effective Date: 04-05-2001



Section 4727.12 - Required retention period.

(A) A person licensed as a pawnbroker shall retain any and all goods or articles pledged with the licensee until the expiration of seventy-two hours after the pledge is made, and shall retain any goods or articles purchased by the licensee until the expiration of fifteen days after the purchase is made. The licensee may dispose of such goods or articles sooner with the written permission of the chief of police of the municipal corporation or township in which the licensee's place of business is located or, if the place of business is not located within a municipal corporation or township that has a chief of police, with the written permission of the sheriff of the county in which the business is located.

(B) If the chief of police or sheriff to whom the licensee makes available the information required by section 4727.09 of the Revised Code has probable cause to believe that the article described therein is stolen property, the chief or sheriff shall notify the licensee in writing. Upon receipt of such a notice, the licensee shall retain the article until the expiration of thirty days after the day on which the licensee is first required to make available the information required by section 4727.09 of the Revised Code, unless the chief or sheriff notifies the licensee in writing that the licensee is not required to retain the article until such expiration.

(C) If the chief or sheriff receives a report that property has been stolen and determines the identity of the true owner of the allegedly stolen property that has been purchased or pawned and is held by a licensee, and informs the licensee of the true owner's identity, the licensee may restore the allegedly stolen property to the true owner directly. If a licensee fails to restore the allegedly stolen property, the true owner may recover the property from the licensee in an action at law.

(D) If the licensee returns the allegedly stolen property to the true owner, the licensee may charge the person who pledged or sold the allegedly stolen property to the licensee, and any person who acted in consort with the pledgor or the seller to defraud the licensee, the amount the licensee paid or loaned for the allegedly stolen property, plus interest and storage charges provided for in section 4727.06 of the Revised Code.

Effective Date: 04-05-2001



Section 4727.13 - Administrative rules.

(A) The superintendent of financial institutions shall adopt rules in accordance with Chapter 119. of the Revised Code for the administration and enforcement of this chapter.

(B) The superintendent shall enforce this chapter, make all reasonable effort to discover alleged violators, notify the proper prosecuting officer whenever the superintendent has reasonable grounds to believe that a violation has occurred, act as complainant in the prosecution thereof, and aid such officers to the best of the superintendent's ability in such prosecutions. The superintendent shall employ such deputies as may be necessary to make the investigations and inspections, and otherwise perform the duties imposed by such sections.

(C) The superintendent may issue a cease and desist order against any person the superintendent reasonably suspects has violated, is currently violating, or is about to violate this chapter. The superintendent may apply to a court of common pleas for an order compelling a person to comply with any cease and desist order or any subpoena issued by the superintendent.

(D) The superintendent may obtain from the court of common pleas any form of injunctive relief against any person that has violated, is currently violating, or is about to violate this chapter.

(E) To enforce this chapter, the superintendent may issue a subpoena to any person to compel the production of any item, record, or writing, including an electronic writing, and may issue a subpoena to any person to compel the appearance and rendering of testimony.

(F) The superintendent may examine and investigate the business, including the business location and any books, records, writings, including electronic writings, safes, files, or storage areas located in or utilized by the business location, of any person the superintendent reasonably suspects to be advertising, transacting, or soliciting business as a pawnbroker. The superintendent may request the attendance and assistance of the appropriate chief of police of a municipal corporation or township, the county sheriff, or the state highway patrol during the examination and investigation of the business.

Effective Date: 04-05-2001



Section 4727.14 - Exemptions.

This chapter does not apply to federally insured depository institutions such as a state or federally chartered bank, savings and loan association, or credit union.

Effective Date: 04-05-2001



Section 4727.15 - Prohibited acts - penalties.

(A) No person licensed as a pawnbroker under this chapter, and no agent, officer, or employee thereof, shall violate this chapter.

(B) Upon the criminal conviction of a licensee or any employee, manager, officer, director, shareholder, member, or partner of a licensee for a violation of this chapter, the superintendent of financial institutions may suspend the license of the licensee without a prior hearing to protect the public interest and subsequently may act to revoke the license of the licensee pursuant to Chapter 119. of the Revised Code.

(C) Upon the criminal conviction of a licensee or any employee, manager, officer, director, shareholder, member, or partner of a licensee under any section in Title XXIX [29] of the Revised Code or under federal law for theft, receiving stolen property, or money laundering, the superintendent may suspend the license of the licensee without a prior hearing to protect the public interest and subsequently may act to revoke the license of the licensee pursuant to Chapter 119. of the Revised Code.

(D) Upon the criminal conviction of a licensee under any section of Title XXIX [29] of the Revised Code or under federal law for a crime other than theft, receiving stolen property, or money laundering, the superintendent may assess a penalty against the licensee or act to revoke or suspend the license of the licensee pursuant to Chapter 119. of the Revised Code.

Effective Date: 04-05-2001



Section 4727.151 - Amended and Renumbered RC 4728.12.

Effective Date: 03-17-1987



Section 4727.16 - Advertisements.

(A) A person licensed as a pawnbroker under this chapter shall state the license number issued by the superintendent of financial institutions in all advertisements, offers, and solicitations.

(B) No person not licensed under this chapter may advertise as a pawnbroker.

Effective Date: 04-05-2001



Section 4727.17 - Approval of sale, transfer or hypothecation of interest in license.

(A) Every sale, transfer, or hypothecation of any stock, security, membership, partnership, or other equitable, beneficial, or ownership interest in a person licensed as a pawnbroker, in an amount representing a ten per cent or greater equitable, membership, partnership, beneficial, or other ownership interest in the licensee, must be approved in writing by the superintendent of financial institutions prior to the sale, transfer, or hypothecation of the interest in the licensee.

(B) Every person acquiring or receiving an interest as described in division (A) of this section is subject to the licensing requirements of this chapter as if the person were a new and separate license applicant.

Effective Date: 04-05-2001



Section 4727.18 - Confidentiality.

(A) Except as provided in division (C) of this section, any information arising from, obtained by, or contained in an investigation of a person licensed as a pawnbroker under this chapter performed by the superintendent of financial institutions is confidential information and is not a public record under section 149.43 of the Revised Code.

(B) Except as provided in division (C) of this section, any information arising from, obtained by, or contained in an investigation by the superintendent of any person the superintendent reasonably suspects has violated or is violating this chapter is confidential information and not a public record under section 149.43 of the Revised Code.

(C) Information made confidential by division (A) or (B) of this section may only be disclosed, discovered, or introduced into evidence as follows:

(1) To a law enforcement agency;

(2) In connection with criminal proceedings;

(3) In any action taken or litigation by or against the superintendent in connection with the powers, duties, and obligations imposed upon the superintendent by this chapter;

(4) When and in the manner authorized in section 1181.25 of the Revised Code.

Effective Date: 06-18-2002



Section 4727.19 - Continuing education.

(A) Effective with the two-year period that begins June 30, 2000, and every two-year period thereafter, each person licensed as a pawnbroker under this chapter shall complete by the end of the period at least twelve hours of continuing education instruction offered in a course or program approved by the superintendent of financial institutions after consultation with an industry representative selected by the superintendent.

(B) Any person licensed under this chapter who has more than three employees shall designate an individual to the superintendent as a salesperson. Effective with the two-year period that begins June 30, 2000, and every two-year period thereafter, a salesperson shall complete by the end of the period at least eight hours of continuing education instruction offered in a course or program approved by the superintendent in consultation with a designated industry representative.

(C) Each location of those persons licensed under this chapter who have three or more employees shall have at least one salesperson who meets the continuing education requirements of this section.

(D) The superintendent, in accordance with Chapter 119. of the Revised Code, may suspend, revoke, or refuse to renew the license of any licensee who fails to comply with this section.

(E) The superintendent, in accordance with Chapter 119. of the Revised Code, may adopt rules regarding continuing education fees, locations, times, frequency, and waivers of requirements.

Effective Date: 04-05-2001



Section 4727.20 - Maintaining liquid assets or surety bond - notice of action against licensee.

(A) No person licensed as a pawnbroker under this chapter shall conduct business in this state, unless the licensee does either of the following:

(1) Maintains liquid assets in a minimum amount of fifty thousand dollars;

(2) Obtains a surety bond issued by a bonding company or insurance company authorized to do business in this state. The bond shall be in favor of the superintendent of financial institutions and in the penal sum of at least twenty-five thousand dollars. The licensee shall file a copy of the bond with the superintendent. The bond shall be for the exclusive benefit of any person injured by a licensee's violation of this chapter. The aggregate liability of the surety for any and all breaches of the conditions of the bond shall not exceed the penal sum of the bond.

(B) The licensee shall give notice to the superintendent by certified mail, return receipt requested, of any action that is brought against the licensee and of any judgment that is entered against the licensee by a person injured by a violation of this chapter. The notice shall provide details sufficient to identify the action or judgment and shall be filed with the superintendent within ten days after the commencement of the action or notice to the licensee of entry of a judgment. The surety, within ten days after it pays any claim or judgment, shall give notice to the superintendent by certified mail, return receipt requested, of the payment, with details sufficient to identify the person and the claim or judgment paid.

(C) Whenever the penal sum of the surety bond is reduced by one or more recoveries or payments, the licensee shall furnish a new or additional bond under this section, so that the total or aggregate penal sum of the bond or bonds equals the sum required by this section, or shall furnish an endorsement executed by the surety reinstating the bond to the required penal sum of the bond.

(D) The liability of the surety on the bond to the superintendent and to any person injured by a violation of this chapter is not affected in any way by any misrepresentation, breach of warranty, or failure to pay the premium, by any act or omission upon the part of the licensee, by the insolvency or bankruptcy of the licensee, or by the insolvency of the licensee's estate. The liability for any act or omission that occurs during the term of the surety bond shall be maintained and in effect for at least two years after the date on which the surety bond is terminated or canceled.

(E) The licensee shall not cancel the surety bond except upon notice to the superintendent by certified mail, return receipt requested. The cancellation is not effective prior to thirty days after the superintendent receives the notice.

(F) No licensee shall fail to comply with this section.

Effective Date: 04-05-2001



Section 4727.21 - State is exclusive regulator of pawnbroker.

The state, through the superintendent of financial institutions, in accordance with this chapter, is the sole regulator of persons engaged in business as pawnbrokers.

Effective Date: 04-05-2001



Section 4727.22 - Compliance with law regarding sanctions for human trafficking.

The division of consumer finance shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4727.99 - Penalty.

(A) Whoever violates sections 4727.03 to 4727.21 of the Revised Code is guilty of a misdemeanor of the third degree on a first offense and a misdemeanor of the second degree on each subsequent offense.

(B) Whoever violates section 4727.02 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 04-05-2001






Chapter 4728 - PRECIOUS METALS DEALERS

Section 4728.01 - Precious metals dealer definitions.

As used in this chapter:

(A) "Precious metals dealer" means a person who is engaged in the business of purchasing articles made of or containing gold, silver, platinum, or other precious metals or jewels of any description if, in any manner, including any form of advertisement or solicitation of customers, the person holds himself, herself, or itself out to the public as willing to purchase such articles.

(B) "Superintendent of financial institutions" includes the deputy superintendent for consumer finance as provided in section 1181.21 of the Revised Code.

Effective Date: 09-26-1996



Section 4728.02 - License requirements.

(A) Except as provided in division (B) of this section, no person shall act as a precious metals dealer without first having obtained a license from the division of financial institutions in the department of commerce.

(B) Notwithstanding any provision in this chapter to the contrary, a person holding a license as a pawnbroker pursuant to Chapter 4727. of the Revised Code may act as a precious metals dealer without being separately licensed pursuant to this chapter. Pawnbrokers are subject to all the requirements imposed upon the conduct of persons holding a regular precious metals dealer's license with respect to any articles that the pawnbroker purchases made of or containing gold, silver, platinum, or other precious metals or jewels of any description.

Effective Date: 09-26-1996



Section 4728.03 - License qualifications.

(A) As used in this section, "experience and fitness in the capacity involved" means that the applicant for a precious metals dealer's license has had sufficient financial responsibility, reputation, and experience in the business of precious metals dealer, or a related business, to act as a precious metals dealer in compliance with this chapter.

(B)

(1) The division of financial institutions in the department of commerce may grant a precious metals dealer's license to any person of good character, having experience and fitness in the capacity involved, who demonstrates a net worth of at least ten thousand dollars and the ability to maintain that net worth during the licensure period. The superintendent of financial institutions shall compute the applicant's net worth according to generally accepted accounting principles.

(2) In place of the demonstration of net worth required by division (B)(1) of this section, an applicant may obtain a surety bond issued by a surety company authorized to do business in this state if all of the following conditions are met:

(a) A copy of the surety bond is filed with the division;

(b) The bond is in favor of any person, and of the state for the benefit of any person, injured by any violation of this chapter;

(c) The bond is in the amount of not less than ten thousand dollars.

(3) Before granting a license under this division, the division shall determine that the applicant meets the requirements of division (B)(1) or (2) of this section.

(C) The division shall require an applicant for a precious metals dealer's license to pay to the division a nonrefundable, initial investigation fee of two hundred dollars which shall be for the exclusive use of the state. The license fee for a precious metals dealer's license and the renewal fee shall be determined by the superintendent, provided that the fee may not exceed three hundred dollars. A license issued by the division shall expire on the last day of June next following the date of its issuance. Fifty per cent of license fees shall be for the use of the state, and fifty per cent shall be paid to the municipal corporation, or if outside the limits of any municipal corporation, to the county in which the office of the licensee is located. All portions of license fees payable to municipal corporations or counties shall be paid as they accrue, by the treasurer of state, on vouchers issued by the director of budget and management.

(D) Every such license shall be renewed annually by the last day of June according to the standard renewal procedure of Chapter 4745. of the Revised Code. No license shall be granted to any person not a resident of or the principal office of which is not located in the municipal corporation or county designated in such license, unless, and until such applicant shall, in writing and in due form, to be first approved by and filed with the division, appoint an agent, a resident of the state, and city or county where the office is to be located, upon whom all judicial and other process, or legal notice, directed to the applicant may be served; and in case of the death, removal from the state, or any legal disability or any disqualification of any agent, service of process or notice may be made upon the superintendent.

(E) The division may, pursuant to Chapter 119. of the Revised Code, upon notice to the licensee and after giving the licensee reasonable opportunity to be heard, revoke or suspend any license, if the licensee or the licensee's officers, agents, or employees violate this chapter. Whenever, for any cause, the license is revoked or suspended, the division shall not issue another license to the licensee nor to the husband or wife of the licensee, nor to any copartnership or corporation of which the licensee is an officer, nor to any person employed by the licensee, until the expiration of at least one year from the date of revocation of the license.

(F) In conducting an investigation to determine whether an applicant satisfies the requirements for licensure under this section, the superintendent may request that the superintendent of the bureau of criminal identification and investigation investigate and determine whether the bureau has procured any information pursuant to section 109.57 of the Revised Code pertaining to the applicant. If the superintendent of financial institutions determines that conducting an investigation to determine whether an applicant satisfies the requirements for licensure under this section will require procuring information outside the state, then, in addition to the fee established under division (C) of this section, the superintendent may require the applicant to pay any of the actual expenses incurred by the division to conduct such an investigation, provided that the superintendent shall assess the applicant a total no greater than one thousand dollars for such expenses. The superintendent may require the applicant to pay in advance of the investigation, sufficient funds to cover the estimated cost of the actual expenses. If the superintendent requires the applicant to pay investigation expenses, the superintendent shall provide to the applicant an itemized statement of the actual expenses incurred by the division to conduct the investigation.

(G)

(1) Except as otherwise provided in division (G)(2) of this section a precious metals dealer licensed under this section shall maintain a net worth of at least ten thousand dollars, computed as required under division (B)(1) of this section, for as long as the licensee holds a valid precious metals dealer's license issued pursuant to this section.

(2) A licensee who obtains a surety bond under division (B)(2) of this section is exempt from the requirement of division (G)(1) of this section, but shall maintain the bond for at least two years after the date on which the licensee ceases to conduct business in this state.

Effective Date: 09-26-1996; 2006 HB699 03-29-2007



Section 4728.031 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the division of consumer finance shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4728.04 - License application - temporary exhibition permit.

(A) The application for a license under this chapter shall state fully the name and address of the person, or corporation, and of every member of the firm, partnership, or association, authorized to do business thereunder, the name of the individual responsible for the daily operation of the business, and the location of the office or place of business in which the business is conducted. In the case of a corporation, the application also shall state the date and place of incorporation, the name and address of the corporation's manager, the names and addresses of corporate directors, and the name and address of the agent, as provided in section 4728.03 of the Revised Code. The holder of a precious metals dealer's license shall keep the license posted in a conspicuous place in the office where business is transacted. No licensee shall transact or solicit business under any other name or location. Not more than one office or place of business shall be maintained under the same license, except as provided under division (C) of this section. In case of removal, the licensee shall provide written notice in advance to the division of financial institutions in the department of commerce of a prospective change of address of a business location. Upon approval by the superintendent of financial institutions, the division shall issue a new license. If the new location is outside the municipal corporation or county of the original licensed location, the licensee shall pay an additional license fee according to section 4728.03 of the Revised Code.

(B) A person licensed under this chapter shall post a conspicuous notice in its place of business visible to all patrons, in a form and at places designated by rule of the division, that the licensee has no right to retain goods stolen from the true owner, and that the owner may recover the goods or their value from the licensee in an action at law or, if the chief or head of a local police department or the chief's or head's representative takes custody of the goods, by release pursuant to section 2981.11 of the Revised Code.

(C)

(1) The superintendent may issue to a person licensed under this chapter or Chapter 4727. of the Revised Code a temporary exhibition permit for a term that coincides with that of the license of the licensee. A person issued a permit under this division may engage in the business of purchasing articles made of or containing gold, silver, platinum, or other precious metals or jewels from the public at a bona fide auction, convention, exhibition, fair, or show, the primary purpose of which is to display, trade, and sell articles made of or containing precious metals or jewels, for a period not to exceed seven days for any one auction, convention, exhibition, fair, or show.

(2) The superintendent shall determine the application procedures for and the form of the temporary exhibition permit described in this division, provided that a temporary permit shall state fully the name and permanent business address of the licensee to whom it is issued.

(3) The holder of a temporary exhibition permit shall, when participating in any auction, convention, fair, or show, conspicuously display the holder's permit at the location at which the holder transacts business.

(4) A permit holder who wishes to participate in an auction, convention, exhibition, fair, or show shall, at least two weeks prior to its scheduled opening, submit to the superintendent, or the chief or the head of the local police department with jurisdiction at the location of the event, the holder's name, the location of the auction, convention, exhibition, fair, or show, and the holder's permanent business address as it appears on the holder's permit issued under division (C)(2) of this section.

(5) All purchases of articles made of or containing gold, silver, platinum, or other precious metals or jewels conducted under a temporary exhibition permit are subject to sections 4728.06 to 4728.09, 4728.13, and 4728.99 of the Revised Code as if made under a license.

Effective Date: 09-26-1996; 07-01-2007



Section 4728.05 - Investigations - injunctions.

(A) The superintendent of financial institutions may, either personally or by a person whom the superintendent appoints for the purpose, if the superintendent considers it advisable, investigate the business of every person licensed as a precious metals dealer under this chapter, and of every person, partnership, and corporation by whom or for which any purchase is made, whether the person, partnership, or corporation acts, or claims to act, as principal, agent, or broker, or under, or without the authority of this chapter, and for that purpose shall have free access to the books and papers thereof and other sources of information with regard to the business of the licensee or person and whether the business has been or is being transacted in accordance with this chapter. The superintendent and every examiner may examine, under oath or affirmation, any person whose testimony may relate to any business coming within this chapter.

(B) In making any investigation or conducting any hearing pursuant to this section, the superintendent or a person designated by the superintendent, at any time, may do any of the following:

(1) Compel by subpoena the attendance of witnesses;

(2) Take depositions of witnesses residing without the state in the manner provided for in civil actions;

(3) Pay witnesses the fees and mileage provided for under section 119.094 of the Revised Code;

(4) Administer oaths;

(5) Compel by order or subpoena duces tecum the production of all relevant books, records, accounts, and other documents and examine such books, records, accounts, and other documents.

(C) If a person fails to comply with a subpoena or subpoena duces tecum, the superintendent may apply to the court of common pleas of Franklin county for an order compelling the person to comply with the subpoena or subpoena duces tecum or, for failure to do so, an order holding the person in contempt of court. The superintendent, in accordance with section 4728.03 of the Revised Code, may suspend or revoke the license of any precious metals dealer who fails to comply with this division.

(D) In connection with any investigation under this section, the superintendent may file an action in the court of common pleas of Franklin county or the court of common pleas of the county in which the person who is the subject of the investigation resides to obtain an injunction, a temporary restraining order, or other appropriate relief, if it appears to the superintendent that the person is engaging in actions or threatening to engage in actions in violation of this chapter.

(E) If in an investigation under this section the superintendent determines that a person not licensed under this chapter, or an employee of that person, has been or is engaged or is threatening to engage in activities for which a license is required under this chapter, the superintendent may issue an order to that person requiring the person to show cause why the person should not be subject to licensure under this chapter. If the superintendent determines, after notice and a hearing conducted in accordance with Chapter 119. of the Revised Code, that a person is engaged in, or is threatening to engage in activities that constitute a violation of this chapter, the superintendent may issue a cease and desist order that describes the person and activities that are subject to the order and may impose upon the person a penalty of not less than one hundred nor more than ten thousand dollars for a violation of this chapter. Any cease and desist order and any penalty issued under this section are enforceable in and may be appealed to a court of common pleas pursuant to Chapter 119. of the Revised Code.

Effective Date: 09-26-1996; 2008 HB525 07-01-2009



Section 4728.06 - Records.

Every person licensed under this chapter shall keep and use books and forms approved by the superintendent of financial institutions, which shall disclose, at the time of each purchase, a full and accurate description including identifying letters or marks thereon of the articles purchased, with the name, age, place of residence, driver's or commercial driver's license number or other personal identification, and a short physical description of the person of the seller. The licensee also shall write in the book the name of the maker. The licensee shall keep the books in numerical order at all times at the licensed location, open to the inspection of the superintendent or chief of or head of the local police department, a police officer deputed by the chief or head of police, or the chief executive officer of the political subdivision thereof. Upon demand of any of these officials, the licensee shall produce and show an article thus listed and described which is in the licensee's possession.

Effective Date: 09-26-1996



Section 4728.07 - Daily report of items received to police department.

Each person licensed under Chapter 4728. of the Revised Code, shall, every business day, make available to the chief or the head of the local police department, on forms furnished by the police department, a description of all articles received by the licensee on the business day immediately preceding, together with the number of the receipt issued.

Effective Date: 03-17-1987



Section 4728.08 - Purchases from intoxicated persons prohibited.

No person licensed under Chapter 4728. of the Revised Code shall purchase any articles from any minor, or from any person intoxicated or under the influence of a controlled substance, from any person who is known or believed by the licensee to be a thief, or a receiver of stolen property.

Effective Date: 03-17-1987



Section 4728.09 - Retention period - stolen property.

(A) A person licensed under Chapter 4728. of the Revised Code shall retain in this state any articles purchased by him until the expiration of five days after the date of purchase.

(B) If the chief or head of the local police department to whom the licensee made available the information required by this chapter has probable cause to believe that the article described therein is stolen property, he shall notify the licensee in writing. Upon receipt of notice, the licensee shall retain the article until the expiration of thirty days after the day on which he is first required to make available the information required by this section, unless the chief or the head of the local police department notifies the licensee in writing that he is not required to retain the article until the expiration.

(C) If the chief or the head of the local police department determines the identity of the true owner of the allegedly stolen article, that has been purchased and held by a licensee, and informs the licensee of the true owner's identity:

(1) The licensee may restore the allegedly stolen article to its true owner directly.

(2) The true owner may reimburse the licensee for the amount the licensee paid for the allegedly stolen article.

(3) The true owner may recover the article and reasonable attorney fees from the licensee in an action at law.

(D) If it is determined that the true owner of the allegedly stolen article, for whatever reason, chooses not to file a charge against the person or persons responsible for the theft, the licensee may charge the true owner of the allegedly stolen article the amount the licensee paid for the allegedly stolen article.

Effective Date: 07-22-1994



Section 4728.10 - Enforcement duties.

The superintendent of financial institutions shall enforce this chapter, make all reasonable effort to discover alleged violators, notify the proper prosecuting officer whenever the superintendent has reasonable grounds to believe that a violation has occurred, act as complainant in the prosecution thereof, and aid officers to the best of the superintendent's ability in prosecutions. The superintendent shall employ deputies necessary to make the investigations and inspections, and pursuant to Chapter 119. of the Revised Code adopt reasonable rules, including rules that define terms used in this chapter, for the carrying out of this chapter, and otherwise perform the duties imposed by this chapter.

Effective Date: 09-26-1996



Section 4728.11 - Chapter not applicable.

This chapter does not apply to any of the following:

(A) Any purchase of an article that is made of or contains gold, silver, platinum, or other precious metals or jewels of any description if both the buyer and seller, or the respective agents, brokers, or other intermediaries of both the buyer and seller, deal in such articles or otherwise by their respective occupations, or by their respective avocations as collectors, speculators, or investors, hold themselves out as having knowledge or skill peculiar to such articles or the practices involved in their purchase or sale;

(B) Licensees who obtain licenses under sections 1321.01 to 1321.19 of the Revised Code or registrants who obtain certificates of registration under sections 1321.51 to 1321.60 of the Revised Code;

(C) National banks, state banks, credit unions, or savings and loan associations;

(D) The holder of a salvage motor vehicle dealer's license under Chapter 4738. of the Revised Code who purchases or sells precious metal which, in its original form, is a motor vehicle component part, or a scrap metal processor subject to Chapter 4737. of the Revised Code;

(E) Any purchase of silverware or an article of jewelry made of or containing gold, silver, platinum, or other precious metals or jewels that is made by a person who complies with all of the following:

(1) The person is engaged in the business of selling, at retail, articles of jewelry and silverware;

(2) The person holds a valid vendor's license issued under section 5739.17 of the Revised Code;

(3) The person maintains a fixed place of business in this state at which the person regularly exhibits articles of jewelry and silverware that are for sale at retail;

(4) The person establishes to the satisfaction of the superintendent of financial institutions or the chief or head of the local police department, upon their request, that the person's purchases of silverware and articles of jewelry that are made of or contain gold, silver, platinum, or other precious metals or jewels are incidental to the person's primary business as described in division (E)(1) of this section. Such purchases are "incidental" if:

(a) In the case of a person who has been in business for less than one year, the average monthly value of the person's purchases of jewelry from the public represents less than twenty-five per cent of the person's total inventory of articles of jewelry held for sale at retail to the public, as computed under section 5711.15 of the Revised Code;

(b) In the case of a person who has been in business for at least one year, the total value of the person's purchases of jewelry from the public represents less than twenty-five per cent of the person's total retail sales of articles of jewelry to the public during the immediately preceding year;

(c) The purchases are of items described in division (F) of this section.

(F) Any purchase of coins, hallmark bars, registered ingots, and other items as numismatic objects, and not for their content of precious metals.

(G) Any purchase made under the supervision of a probate court from the estate of a decedent as provided under section 2113.40 of the Revised Code.

(H) Except as specified in division (B) of section 4728.02 of the Revised Code, any person licensed under Chapter 4727. of the Revised Code.

Effective Date: 09-26-1996



Section 4728.12 - Person exempt from license requirement.

(A) A person exempt from licensing under division (E) or (F) of section 4728.11 of the Revised Code, and who in the ordinary course of the person's business obtains ownership by purchase of articles made of or containing gold, silver, platinum, or other precious metals or jewels of any description from the public, shall maintain at each business location for at least the twelve months immediately succeeding any such transaction a record that shall include the following:

(1) The date and time of the transaction;

(2) The name and residential address of the seller and the means of identification used to establish the seller's identity;

(3) A physical description of the seller;

(4) A complete and accurate description of the article, including any brand names, initials, serial numbers, or other identifying marks, monograms, or symbols on the article;

(5) The price paid for each article and the means of payment. As used in this division, "purchase" does not include obtaining title to an article that is accepted as a trade-in by a person exempt from licensing under division (E) or (F) of section 4728.11 of the Revised Code when the transaction involves a retail sale of an article of equal or greater value and the value of the trade-in is used as all or a portion of the purchase price, nor does "purchase" include any purchase made under the supervision of a probate court as provided under section 2113.40 of the Revised Code.

(B) No person exempt from licensing under division (E) or (F) of section 4728.11 of the Revised Code shall purchase any article that is made of or contains gold, silver, platinum, or other precious metals or jewels of any description from any individual whom the person knows or has reason to believe is under eighteen years of age.

(C) Within sixty days after opening a new business location, any person exempt from licensing under division (E) or (F) of section 4728.11 of the Revised Code shall notify in writing the chief or head of the police department having local jurisdiction in the place where the business is located of the location of the records the person maintains pursuant to division (A) of this section. These records shall be available during normal business hours for inspection by the superintendent of financial institutions or the superintendent's designee, or by the chief or head of the local police department or the chief's or head's designee.

Effective Date: 09-26-1996



Section 4728.13 - Prohibited acts - burden of proving exemption.

(A) No person, firm, partnership, corporation, or association, and no agent, officer, or employee thereof, shall violate this chapter. The division of financial institutions upon a criminal conviction shall revoke any license theretofore issued to the person, firm, partnership, corporation, or association. The division also may revoke or suspend the license of any licensee in accordance with section 4728.03 of the Revised Code upon a criminal conviction of the licensee for any felony offense or crime involving moral turpitude.

(B) No person shall obstruct or refuse to permit any investigation conducted under this chapter by the superintendent of financial institutions, a person acting on behalf of an agency or a political subdivision of this state, or a law enforcement officer. All articles purchased by a person licensed under this chapter shall be made promptly available for inspection by these officials.

(C) In any proceeding or action brought under this chapter, the burden of proving an exemption from a requirement of this chapter falls on the person claiming the benefit of the exemption.

Effective Date: 09-26-1996



Section 4728.14 - Civil action.

Any person who is injured by the failure of a person who is engaged in the business of purchasing articles that are made of or contain gold, silver, platinum, or other precious metals or jewels of any description to comply with this chapter may commence a civil action to recover compensatory damages from such person. In any action under this section, the court may award punitive damages or reasonable attorney's fees to a prevailing plaintiff.

Effective Date: 04-19-1988



Section 4728.15 - Compliance with law regarding sanctions for human trafficking.

The division of consumer finance shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4728.99 - Penalty.

Whoever violates Chapter 4728. of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

Effective Date: 07-01-1996






Chapter 4729 - PHARMACISTS; DANGEROUS DRUGS

Section 4729.01 - Pharmacists, dangerous drugs definitions.

As used in this chapter:

(A) "Pharmacy," except when used in a context that refers to the practice of pharmacy, means any area, room, rooms, place of business, department, or portion of any of the foregoing where the practice of pharmacy is conducted.

(B) "Practice of pharmacy" means providing pharmacist care requiring specialized knowledge, judgment, and skill derived from the principles of biological, chemical, behavioral, social, pharmaceutical, and clinical sciences. As used in this division, "pharmacist care" includes the following:

(1) Interpreting prescriptions;

(2) Dispensing drugs and drug therapy related devices;

(3) Compounding drugs;

(4) Counseling individuals with regard to their drug therapy, recommending drug therapy related devices, and assisting in the selection of drugs and appliances for treatment of common diseases and injuries and providing instruction in the proper use of the drugs and appliances;

(5) Performing drug regimen reviews with individuals by discussing all of the drugs that the individual is taking and explaining the interactions of the drugs;

(6) Performing drug utilization reviews with licensed health professionals authorized to prescribe drugs when the pharmacist determines that an individual with a prescription has a drug regimen that warrants additional discussion with the prescriber;

(7) Advising an individual and the health care professionals treating an individual with regard to the individual's drug therapy;

(8) Acting pursuant to a consult agreement with a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, if an agreement has been established with the physician;

(9) Engaging in the administration of immunizations to the extent authorized by section 4729.41 of the Revised Code.

(C) "Compounding" means the preparation, mixing, assembling, packaging, and labeling of one or more drugs in any of the following circumstances:

(1) Pursuant to a prescription issued by a licensed health professional authorized to prescribe drugs;

(2) Pursuant to the modification of a prescription made in accordance with a consult agreement;

(3) As an incident to research, teaching activities, or chemical analysis;

(4) In anticipation of orders for drugs pursuant to prescriptions, based on routine, regularly observed dispensing patterns;

(5) Pursuant to a request made by a licensed health professional authorized to prescribe drugs for a drug that is to be used by the professional for the purpose of direct administration to patients in the course of the professional's practice, if all of the following apply:

(a) At the time the request is made, the drug is not commercially available regardless of the reason that the drug is not available, including the absence of a manufacturer for the drug or the lack of a readily available supply of the drug from a manufacturer.

(b) A limited quantity of the drug is compounded and provided to the professional.

(c) The drug is compounded and provided to the professional as an occasional exception to the normal practice of dispensing drugs pursuant to patient-specific prescriptions.

(D) "Consult agreement" means an agreement to manage an individual's drug therapy that has been entered into by a pharmacist and a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(E) "Drug" means:

(1) Any article recognized in the United States pharmacopoeia and national formulary, or any supplement to them, intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(2) Any other article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(3) Any article, other than food, intended to affect the structure or any function of the body of humans or animals;

(4) Any article intended for use as a component of any article specified in division (E)(1), (2), or (3) of this section; but does not include devices or their components, parts, or accessories.

(F) "Dangerous drug" means any of the following:

(1) Any drug to which either of the following applies:

(a) Under the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended, the drug is required to bear a label containing the legend "Caution: Federal law prohibits dispensing without prescription" or "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian" or any similar restrictive statement, or the drug may be dispensed only upon a prescription;

(b) Under Chapter 3715. or 3719. of the Revised Code, the drug may be dispensed only upon a prescription.

(2) Any drug that contains a schedule V controlled substance and that is exempt from Chapter 3719. of the Revised Code or to which that chapter does not apply;

(3) Any drug intended for administration by injection into the human body other than through a natural orifice of the human body.

(G) "Federal drug abuse control laws" has the same meaning as in section 3719.01 of the Revised Code.

(H) "Prescription" means a written, electronic, or oral order for drugs or combinations or mixtures of drugs to be used by a particular individual or for treating a particular animal, issued by a licensed health professional authorized to prescribe drugs.

(I) "Licensed health professional authorized to prescribe drugs" or "prescriber" means an individual who is authorized by law to prescribe drugs or dangerous drugs or drug therapy related devices in the course of the individual's professional practice, including only the following:

(1) A dentist licensed under Chapter 4715. of the Revised Code;

(2) A clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner who holds a certificate to prescribe issued under section 4723.48 of the Revised Code;

(3) An optometrist licensed under Chapter 4725. of the Revised Code to practice optometry under a therapeutic pharmaceutical agents certificate;

(4) A physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery;

(5) A physician assistant who holds a certificate to prescribe issued under Chapter 4730. of the Revised Code;

(6) A veterinarian licensed under Chapter 4741. of the Revised Code.

(J) "Sale" and "sell" include delivery, transfer, barter, exchange, or gift, or offer therefor, and each such transaction made by any person, whether as principal proprietor, agent, or employee.

(K) "Wholesale sale" and "sale at wholesale" mean any sale in which the purpose of the purchaser is to resell the article purchased or received by the purchaser.

(L) "Retail sale" and "sale at retail" mean any sale other than a wholesale sale or sale at wholesale.

(M) "Retail seller" means any person that sells any dangerous drug to consumers without assuming control over and responsibility for its administration. Mere advice or instructions regarding administration do not constitute control or establish responsibility.

(N) "Price information" means the price charged for a prescription for a particular drug product and, in an easily understandable manner, all of the following:

(1) The proprietary name of the drug product;

(2) The established (generic) name of the drug product;

(3) The strength of the drug product if the product contains a single active ingredient or if the drug product contains more than one active ingredient and a relevant strength can be associated with the product without indicating each active ingredient. The established name and quantity of each active ingredient are required if such a relevant strength cannot be so associated with a drug product containing more than one ingredient.

(4) The dosage form;

(5) The price charged for a specific quantity of the drug product. The stated price shall include all charges to the consumer, including, but not limited to, the cost of the drug product, professional fees, handling fees, if any, and a statement identifying professional services routinely furnished by the pharmacy. Any mailing fees and delivery fees may be stated separately without repetition. The information shall not be false or misleading.

(O) "Wholesale distributor of dangerous drugs" means a person engaged in the sale of dangerous drugs at wholesale and includes any agent or employee of such a person authorized by the person to engage in the sale of dangerous drugs at wholesale.

(P) "Manufacturer of dangerous drugs" means a person, other than a pharmacist, who manufactures dangerous drugs and who is engaged in the sale of those dangerous drugs within this state.

(Q) "Terminal distributor of dangerous drugs" means a person who is engaged in the sale of dangerous drugs at retail, or any person, other than a wholesale distributor or a pharmacist, who has possession, custody, or control of dangerous drugs for any purpose other than for that person's own use and consumption, and includes pharmacies, hospitals, nursing homes, and laboratories and all other persons who procure dangerous drugs for sale or other distribution by or under the supervision of a pharmacist or licensed health professional authorized to prescribe drugs.

(R) "Promote to the public" means disseminating a representation to the public in any manner or by any means, other than by labeling, for the purpose of inducing, or that is likely to induce, directly or indirectly, the purchase of a dangerous drug at retail.

(S) "Person" includes any individual, partnership, association, limited liability company, or corporation, the state, any political subdivision of the state, and any district, department, or agency of the state or its political subdivisions.

(T) "Finished dosage form" has the same meaning as in section 3715.01 of the Revised Code.

(U) "Generically equivalent drug" has the same meaning as in section 3715.01 of the Revised Code.

(V) "Animal shelter" means a facility operated by a humane society or any society organized under Chapter 1717. of the Revised Code or a dog pound operated pursuant to Chapter 955. of the Revised Code.

(W) "Food" has the same meaning as in section 3715.01 of the Revised Code.

(X) "Pain management clinic" has the same meaning as in section 4731.054 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 06-26-2003; 04-07-2005; 08-19-2005; 05-17-2006; 2007 SB58 08-30-2007



Section 4729.02 - State board of pharmacy.

There shall be a state board of pharmacy, consisting of nine members, eight of whom shall be pharmacists licensed under this chapter, representing to the extent practicable various phases of the practice of pharmacy, and one of whom shall be a public member at least sixty years of age. Members shall be appointed by the governor with the advice and consent of the senate. Terms of office shall be for four years, commencing on the first day of July and ending on the thirtieth day of June. The Ohio pharmacists association may annually submit to the governor the names of not less than five pharmacists licensed under this chapter, and from the names submitted or from others, at the governor's discretion, the governor each year shall make appointments to the board. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No member of the board shall be reappointed to the board more than once.

Effective Date: 07-22-1998



Section 4729.021 - [Repealed].

Effective Date: 07-22-1998



Section 4729.03 - Organization.

The state board of pharmacy shall organize by electing a president and a vice-president who are members of the board. The president shall preside over the meetings of the board, but shall not vote upon matters determined by the board, except in the event of a tie vote, in which case the president shall vote. The board shall also employ an executive director who is a licensed pharmacist in good standing in the practice of pharmacy in this state. The person employed shall not be a member of the board. Each of the officers elected shall serve for a term of one year. The members of the board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day employed in the discharge of their official duties and their necessary expenses while engaged therein.

Effective Date: 07-22-1998

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4729.04 - Executive director of board - duties.

(A) The executive director of the state board of pharmacy is the chief administrative officer of the board.

(B) The executive director is an appointing authority, as defined in section 124.01 of the Revised Code, and may appoint employees necessary to carry out the board's functions.

(1) The executive director, with the board's approval, may prescribe rules for the conduct of board employees, the performance of its business, and the custody, use, and preservation of its records, papers, books, documents, and property.

(2) The executive director shall carry out his duties as an appointing authority subject to internal management rules adopted by the board.

(3) The executive director shall give a blanket bond to the state covering all employees of the agency in the sum of twenty-five thousand dollars, conditioned for the faithful discharge of the duties of their offices.

Effective Date: 09-20-1984



Section 4729.041 - Amount of salvia divinorum or salvinorin A required for impaired operation.

The executive director of the state board of pharmacy, as soon as possible after the necessary and appropriate scientific evidence is available and with the board's approval, shall adopt rules that do the following:

(A) Specify the amount of salvia divinorum and the amount of salvinorin A that constitute concentrations of salvia divinorum and salvinorin A in a person's urine, in a person's whole blood, or in a person's blood serum or plasma at or above which the person is impaired for purposes of operating or being in physical control of any vessel underway or manipulating any water skis, aquaplane, or similar device on the waters of this state;

(B) Specify the amount of salvia divinorum and the amount of salvinorin A that constitute concentrations of salvia divinorum and salvinorin A in a person's urine, in a person's whole blood, or in a person's blood serum or plasma at or above which the person is impaired for purposes of operating any vehicle, streetcar, or trackless trolley within this state.

Effective Date: 2008 HB215 04-07-2009



Section 4729.05 - Meetings of board.

Five of the voting members of the state board of pharmacy shall constitute a quorum. The board shall meet at least once during each quarter of the fiscal year and at such other times and places as the board may direct. The board shall have a seal and prescribe such rules for its own government as it deems proper.

Effective Date: 07-24-1990



Section 4729.06 - Records - seals.

The state board of pharmacy shall keep a record of its proceedings and a register of all persons to whom identification cards and licenses have been granted as pharmacists or pharmacy interns, together with each renewal and suspension or revocation of an identification card and license. The books and registers of the board shall be prima-facie evidence of the matters therein recorded. The president and executive director of the board may administer oaths. A statement signed by the executive director to which is affixed the official seal of the board to the effect that it appears from the records of the board that the board has not issued an identification card and license to practice pharmacy, or any of its branches, to the person specified in the statement, or that an identification card and license, if issued, has been revoked or suspended, shall be received as prima-facie evidence of the record of the board in any court or before any officer of this state.

Effective Date: 07-22-1998



Section 4729.07 - License application - examination.

An individual desiring to be licensed as a pharmacist shall file with the executive director of the state board of pharmacy a verified application giving such information as the board requires. An application filed under this section may not be withdrawn without the approval of the board. Each applicant shall take an examination to determine fitness to practice pharmacy. Examinations of those applying for licensure as pharmacists shall be held at such times, during each year, and at such places as the board determines. The board may use all or any part of the licensure examination of the national association of boards of pharmacy or any other national standardized pharmacy examination that it considers appropriate. The board may require applicants to purchase the examination and any related materials from the organization providing it.

Effective Date: 02-12-2001



Section 4729.071 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state board of pharmacy shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4729.08, 4729.09, 4729.11, or 4729.552 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 2007 HB104 03-24-2008



Section 4729.08 - License qualifications.

Every applicant for examination and licensure as a pharmacist shall:

(A) Be at least eighteen years of age;

(B) Be of good moral character and habits;

(C) Have obtained a degree in pharmacy from a program that has been recognized and approved by the state board of pharmacy, except that graduates of schools or colleges of pharmacy that are located outside the United States and have not demonstrated that the standards of their programs are at least equivalent to programs recognized and approved by the board shall be required to pass an equivalency examination recognized and approved by the board and to establish written and oral proficiency in English.

(D) Have satisfactorily completed at least the minimum requirements for pharmacy internship as outlined by the board. If the board is satisfied that the applicant meets the foregoing requirements and if the applicant passes the examination required under section 4729.07 of the Revised Code, the board shall issue to the applicant a license and an identification card authorizing the individual to practice pharmacy.

Effective Date: 07-22-1998



Section 4729.09 - Reciprocity.

The state board of pharmacy may license an individual as a pharmacist without examination and issue an identification card to the pharmacist if the individual:

(A) Holds a license in good standing to practice pharmacy under the laws of another state, has successfully completed an examination for licensure in the other state, and in the opinion of the board, the examination was at least as thorough as that required by the board at the time the individual took the examination;

(B) Is of good moral character and habit;

(C) Has filed with the licensing body of the other state at least the credentials or the equivalent that were required by this state at the time the individual was licensed a pharmacist. The board shall not issue any identification card or license to an individual licensed in another state if the state in which the individual is licensed does not reciprocate by granting licenses to practice pharmacy to persons holding valid licenses received through examination by the state board of pharmacy.

Effective Date: 07-22-1998



Section 4729.10 - [Repealed].

Effective Date: 07-26-1991



Section 4729.11 - Establishing pharmacy internship program.

The state board of pharmacy shall establish a pharmacy internship program for the purpose of providing the practical experience necessary to practice as a pharmacist. Any individual who desires to become a pharmacy intern shall apply for licensure to the board. An application filed under this section may not be withdrawn without the approval of the board. Each applicant shall be issued an identification card and license as a pharmacy intern if in the opinion of the board the applicant is actively pursuing an educational program in preparation for licensure as a pharmacist and meets the other requirements as determined by the board. An identification card and license shall be valid until the next annual renewal date and shall be renewed only if the intern is meeting the requirements and rules of the board. The state board of pharmacy may appoint a director of pharmacy internship who is a licensed pharmacist and who is not directly or indirectly connected with a school or college of pharmacy or department of pharmacy of a university. The director of pharmacy internship shall be responsible to the board for the operation and direction of the pharmacy internship program established by the board under this section, and for such other duties as the board may assign.

Effective Date: 02-12-2001



Section 4729.12 - Identification card - issuing, carrying, displaying.

An identification card issued by the state board of pharmacy under section 4729.08 of the Revised Code entitles the individual to whom it is issued to practice as a pharmacist or as a pharmacy intern in this state until the next annual renewal date. Identification cards shall be renewed annually on the fifteenth day of September, according to the standard renewal procedure of Chapter 4745. of the Revised Code. Each pharmacist and pharmacy intern shall carry the identification card or renewal identification card while engaged in the practice of pharmacy. The license shall be conspicuously exposed at the principal place where the pharmacist or pharmacy intern practices pharmacy. A pharmacist or pharmacy intern who desires to continue in the practice of pharmacy shall file with the board an application in such form and containing such data as the board may require for renewal of an identification card. An application filed under this section may not be withdrawn without the approval of the board. If the board finds that the applicant's card has not been revoked or placed under suspension and that the applicant has paid the renewal fee, has continued pharmacy education in accordance with the rules of the board, and is entitled to continue in the practice of pharmacy, the board shall issue a renewal identification card to the applicant. When an identification card has lapsed for more than sixty days but application is made within three years after the expiration of the card, the applicant shall be issued a renewal identification card without further examination if the applicant meets the requirements of this section and pays the fee designated under division (E) of section 4729.15 of the Revised Code.

Effective Date: 02-12-2001



Section 4729.13 - Failure to renew identification card.

A pharmacist who fails to make application to the state board of pharmacy for a renewal identification card within a period of three years from the expiration of the identification card must pass an examination for registration; except that a pharmacist whose registration has expired, but who has continually practiced pharmacy in another state under a license issued by the authority of that state, may obtain a renewal identification card upon payment to the executive director of the board the fee designated under division (F) of section 4729.15 of the Revised Code.

Effective Date: 07-22-1998



Section 4729.131 - [Repealed].

Effective Date: 12-31-1971



Section 4729.14 - Issuing replacement licenses or identification cards.

A replacement license or identification card may be issued a person registered with the state board of pharmacy as a pharmacist or as a pharmacy intern whose license or identification card has been lost or destroyed, upon condition that the applicant by affidavit sets forth the facts concerning the loss or destruction of the previously issued license or identification card.

Effective Date: 07-22-1998



Section 4729.15 - State board of pharmacy - fees.

The state board of pharmacy shall charge the following fees:

(A) For applying for a license to practice as a pharmacist, an amount adequate to cover all rentals, compensation for proctors, and other expenses of the board related to examination except the expenses of procuring and grading the examination, which fee shall not be returned if the applicant fails to pass the examination;

(B) For the examination of an applicant for licensure as a pharmacist, an amount adequate to cover any expenses to the board of procuring and grading the examination or any part thereof, which fee shall not be returned if the applicant fails to pass the examination;

(C) For issuing a license and an identification card to an individual who passes the examination described in section 4729.07 of the Revised Code, an amount that is adequate to cover the expense;

(D) For a pharmacist applying for renewal of an identification card within sixty days after the expiration date, ninety-seven dollars and fifty cents, which fee shall not be returned if the applicant fails to qualify for renewal;

(E) For a pharmacist applying for renewal of an identification card that has lapsed for more than sixty days, but for less than three years, one hundred thirty-five dollars, which fee shall not be returned if the applicant fails to qualify for renewal;

(F) For a pharmacist applying for renewal of an identification card that has lapsed for more than three years, three hundred thirty-seven dollars and fifty cents, which fee shall not be returned if the applicant fails to qualify for renewal;

(G) For a pharmacist applying for a license and identification card, on presentation of a pharmacist license granted by another state, three hundred thirty-seven dollars and fifty cents, which fee shall not be returned if the applicant fails to qualify for licensure.

(H) For a license and identification card to practice as a pharmacy intern, twenty-two dollars and fifty cents, which fee shall not be returned if the applicant fails to qualify for licensure;

(I) For the renewal of a pharmacy intern identification card, twenty-two dollars and fifty cents, which fee shall not be returned if the applicant fails to qualify for renewal;

(J) For issuing a replacement license to a pharmacist, twenty-two dollars and fifty cents;

(K) For issuing a replacement license to a pharmacy intern, seven dollars and fifty cents;

(L) For issuing a replacement identification card to a pharmacist, thirty-seven dollars and fifty cents, or pharmacy intern, seven dollars and fifty cents;

(M) For certifying licensure and grades for reciprocal licensure, ten dollars;

(N) For making copies of any application, affidavit, or other document filed in the state board of pharmacy office, an amount fixed by the board that is adequate to cover the expense, except that for copies required by federal or state agencies or law enforcement officers for official purposes, no charge need be made;

(O) For certifying and affixing the seal of the board, an amount fixed by the board that is adequate to cover the expense, except that for certifying and affixing the seal of the board to a document required by federal or state agencies or law enforcement officers for official purposes, no charge need be made;

(P) For each copy of a book or pamphlet that includes laws administered by the state board of pharmacy, rules adopted by the board, and chapters of the Revised Code with which the board is required to comply, an amount fixed by the board that is adequate to cover the expense of publishing and furnishing the book or pamphlet.

Effective Date: 07-22-1998



Section 4729.16 - Discplinary actions.

(A) The state board of pharmacy, after notice and hearing in accordance with Chapter 119. of the Revised Code, may revoke, suspend, limit, place on probation, or refuse to grant or renew an identification card, or may impose a monetary penalty or forfeiture not to exceed in severity any fine designated under the Revised Code for a similar offense, or in the case of a violation of a section of the Revised Code that does not bear a penalty, a monetary penalty or forfeiture of not more than five hundred dollars, if the board finds a pharmacist or pharmacy intern:

(1) Guilty of a felony or gross immorality;

(2) Guilty of dishonesty or unprofessional conduct in the practice of pharmacy;

(3) Addicted to or abusing liquor or drugs or impaired physically or mentally to such a degree as to render the pharmacist or pharmacy intern unfit to practice pharmacy;

(4) Has been convicted of a misdemeanor related to, or committed in, the practice of pharmacy;

(5) Guilty of willfully violating, conspiring to violate, attempting to violate, or aiding and abetting the violation of any of the provisions of this chapter, sections 3715.52 to 3715.72 of the Revised Code, Chapter 2925. or 3719. of the Revised Code, or any rule adopted by the board under those provisions;

(6) Guilty of permitting anyone other than a pharmacist or pharmacy intern to practice pharmacy;

(7) Guilty of knowingly lending the pharmacist's or pharmacy intern's name to an illegal practitioner of pharmacy or having professional connection with an illegal practitioner of pharmacy;

(8) Guilty of dividing or agreeing to divide remuneration made in the practice of pharmacy with any other individual, including, but not limited to, any licensed health professional authorized to prescribe drugs or any owner, manager, or employee of a health care facility, residential care facility, or nursing home;

(9) Has violated the terms of a consult agreement entered into pursuant to section 4729.39 of the Revised Code;

(10) Has committed fraud, misrepresentation, or deception in applying for or securing a license or identification card issued by the board under this chapter or under Chapter 3715. or 3719. of the Revised Code.

(B) Any individual whose identification card is revoked, suspended, or refused, shall return the identification card and license to the offices of the state board of pharmacy within ten days after receipt of notice of such action.

(C) As used in this section:

"Unprofessional conduct in the practice of pharmacy" includes any of the following:

(1) Advertising or displaying signs that promote dangerous drugs to the public in a manner that is false or misleading;

(2) Except as provided in section 4729.281 of the Revised Code, the sale of any drug for which a prescription is required, without having received a prescription for the drug;

(3) Knowingly dispensing medication pursuant to false or forged prescriptions;

(4) Knowingly failing to maintain complete and accurate records of all dangerous drugs received or dispensed in compliance with federal laws and regulations and state laws and rules;

(5) Obtaining any remuneration by fraud, misrepresentation, or deception.

(D) The board may suspend a license or identification card under division (B) of section 3719.121 of the Revised Code by utilizing a telephone conference call to review the allegations and take a vote.

(E) If, pursuant to an adjudication under Chapter 119. of the Revised Code, the board has reasonable cause to believe that a pharmacist or pharmacy intern is physically or mentally impaired, the board may require the pharmacist or pharmacy intern to submit to a physical or mental examination, or both.

Effective Date: 02-12-2001



Section 4729.161 - Offering services through authorized business entity.

(A) An individual registered with the state board of pharmacy to engage in the practice of pharmacy may render the professional services of a pharmacist within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. This division does not preclude an individual of that nature from rendering professional services as a pharmacist through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the state board of pharmacy adopted pursuant to this chapter.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code;

(3) Psychologists who are authorized to practice psychology under Chapter 4732. of the Revised Code;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under Chapter 4723. of the Revised Code;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Occupational therapists who are authorized to practice occupational therapy under sections 4755.04 to 4755.13 of the Revised Code;

(8) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(9) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are authorized for their respective practices under Chapter 4731. of the Revised Code. This division shall apply notwithstanding a provision of a code of ethics applicable to a pharmacist that prohibits a pharmacist from engaging in the practice of pharmacy in combination with a person who is licensed, certificated, or otherwise legally authorized to practice optometry, chiropractic, acupuncture through the state chiropractic board, psychology, nursing, physical therapy, occupational therapy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed, certificated, or otherwise legally authorized to engage in the practice of pharmacy.

Effective Date: 03-22-1999; 04-06-2007; 2007 HB119 08-22-2007



Section 4729.162 - Adoption of rules regarding review of patient information available through drug database.

(A) As used in this section, "drug database" means the database established and maintained by the state board of pharmacy pursuant to section 4729.75 of the Revised Code.

(B) The state board of pharmacy shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by a pharmacist regarding the review of patient information available through the drug database under division (A)(6) of section 4729.80 of the Revised Code.

(C) This section and the rules adopted under it do not apply if the board no longer maintains the drug database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4729.17 - Single member may hold hearing.

Any investigation, inquiry, or hearing, which the state board of pharmacy is empowered to hold or undertake may be held or undertaken by or before any member or members of the board and the finding or order of such member or members shall be deemed to be the order of said board when approved and confirmed by a majority of the board members present and voting at a meeting of the board at which there is a quorum.

Effective Date: 12-31-1971; 2007 SB58 08-30-2007



Section 4729.18 - Standards for approving and designating physicians and facilities as treatment providers for pharmacists with substance abuse problems.

The state board of pharmacy shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for approving and designating physicians and facilities as treatment providers for pharmacists with substance abuse problems and shall approve and designate treatment providers in accordance with the rules. The rules shall include standards for both inpatient and outpatient treatment. The rules shall provide that to be approved, a treatment provider must be capable of making an initial examination to determine the type of treatment required for a pharmacist with substance abuse problems. Subject to the rules, the board shall review and approve treatment providers on a regular basis and may, at its discretion, withdraw or deny approval. An approved treatment provider shall:

(A) Report to the board the name of any pharmacist suffering or showing evidence of suffering impairment by reason of being addicted to or abusing liquor or drugs as described in division (A)(3) of section 4729.16 of the Revised Code who fails to comply within one week with a referral for examination;

(B) Report to the board the name of any impaired pharmacist who fails to enter treatment within forty-eight hours following the provider's determination that the pharmacist needs treatment;

(C) Require every pharmacist who enters treatment to agree to a treatment contract establishing the terms of treatment and aftercare, including any required supervision or restrictions of practice during treatment or aftercare;

(D) Require a pharmacist to suspend practice on entering any required inpatient treatment;

(E) Report to the board any failure by an impaired pharmacist to comply with the terms of the treatment contract during inpatient or outpatient treatment or aftercare;

(F) Report to the board the resumption of practice of any impaired pharmacist before the treatment provider has made a clear determination that the pharmacist is capable of practicing according to acceptable and prevailing standards;

(G) Require a pharmacist who resumes practice after completion of treatment to comply with an aftercare contract that meets the requirements of rules adopted by the board for approval of treatment providers;

(H) Report to the board any pharmacist who suffers a relapse at any time during or following aftercare. Any pharmacist who enters into treatment by an approved treatment provider shall be deemed to have waived any confidentiality requirements that would otherwise prevent the treatment provider from making reports required under this section. In the absence of fraud or bad faith, no professional association of pharmacists licensed under this chapter that sponsors a committee or program to provide peer assistance to pharmacists with substance abuse problems, no representative or agent of such a committee or program, and no member of the state board of pharmacy shall be liable to any person for damages in a civil action by reason of actions taken to refer a pharmacist to a treatment provider designated by the board or actions or omissions of the provider in treating a pharmacist. In the absence of fraud or bad faith, no person who reports to the board a pharmacist with a suspected substance abuse problem shall be liable to any person for damages in a civil action as a result of the report.

Effective Date: 03-27-1991



Section 4729.19 - Cooperation in investigation.

Notwithstanding division (B)(4) of section 2317.02 of the Revised Code, a pharmacist shall cooperate with federal, state, and local government investigations and shall divulge all relevant information when requested by a government agency.

Effective Date: 02-12-2001



Section 4729.20 to 4729.24 - [Repealed].

Effective Date: 12-31-1971



Section 4729.25 - Enforcement.

(A) The state board of pharmacy shall enforce, or cause to be enforced, this chapter. If it has information that any provision of this chapter has been violated, it shall investigate the matter, and take such action as it considers appropriate .

(B) Nothing in this chapter shall be construed to require the state board of pharmacy to enforce minor violations of this chapter if the board determines that the public interest is adequately served by a notice or warning to the alleged offender.

Effective Date: 07-22-1998; 05-18-2005



Section 4729.26 - Administrative rules.

The state board of pharmacy may adopt rules in accordance with Chapter 119. of the Revised Code, not inconsistent with the law, as may be necessary to carry out the purposes of and to enforce the provisions of this chapter . The rules shall be published and made available by the board to each pharmacist licensed under this chapter.

Effective Date: 07-22-1998; 05-18-2005



Section 4729.261, 4729.262 - [Repealed].

Effective Date: 07-22-1998



Section 4729.27 - Pharmacist must be in full and actual charge of pharmacy.

A person not a pharmacist, who owns, manages, or conducts a pharmacy, shall employ a pharmacist to be in full and actual charge of such pharmacy. Any pharmacist who owns, manages, or conducts a pharmacy shall be personally in full and actual charge of the pharmacy, or shall employ another pharmacist to be in full and actual charge of the pharmacy.

Effective Date: 07-22-1998



Section 4729.28 - Unauthorized practice.

No person who is not a pharmacist or a pharmacy intern under the personal supervision of a pharmacist shall compound, dispense, or sell dangerous drugs or otherwise engage in the practice of pharmacy.

Effective Date: 07-22-1998



Section 4729.281 - Conditions for refill of prescription.

(A) A pharmacist may dispense or sell a dangerous drug, other than a schedule II controlled substance as defined in section 3719.01 of the Revised Code, without a written or oral prescription from a licensed health professional authorized to prescribe drugs if all of the following conditions are met:

(1) The pharmacy at which the pharmacist works has a record of a prescription for the drug in the name of the patient who is requesting it, but the prescription does not provide for a refill or the time permitted by rules adopted by the state board of pharmacy for providing refills has elapsed.

(2) The pharmacist is unable to obtain authorization to refill the prescription from the health care professional who issued the prescription or another health professional responsible for the patient's care.

(3) In the exercise of the pharmacist's professional judgment:

(a) The drug is essential to sustain the life of the patient or continue therapy for a chronic condition of the patient.

(b) Failure to dispense or sell the drug to the patient could result in harm to the health of the patient.

(4) The amount of the drug that is dispensed or sold under this section does not exceed a seventy-two hour supply as provided in the prescription.

(B) A pharmacist who dispenses or sells a drug under this section shall do all of the following:

(1) For one year after the date of dispensing or sale, maintain a record in accordance with this chapter of the drug dispensed or sold, including the name and address of the patient and the individual receiving the drug, if the individual receiving the drug is not the patient, the amount dispensed or sold, and the original prescription number;

(2) Notify the health professional who issued the prescription described in division (A)(1) of this section or another health professional responsible for the patient's care not later than seventy-two hours after the drug is sold or dispensed;

(3) If applicable, obtain authorization for additional dispensing from one of the health professionals described in division (B)(2) of this section.

(C) A pharmacist who dispenses or sells a drug under this section may do so once for each prescription described in division (A)(1) of this section.

Effective Date: 07-22-1998



Section 4729.29 - Exemptions.

Divisions (A) and (B) of section 4729.01 and section 4729.28 of the Revised Code do not do any of the following:

(A) Apply to a licensed health professional authorized to prescribe drugs who is acting within the prescriber's scope of professional practice;

(B) Prevent a prescriber from personally furnishing the prescriber's patients with drugs, within the prescriber's scope of professional practice, that seem proper to the prescriber , as long as the drugs are furnished in accordance with section 4729.291 of the Revised Code;

(C) Apply to the sale of oxygen, peritoneal dialysis solutions, or the sale of drugs that are not dangerous drugs by a retail dealer, in original packages when labeled as required by the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, as amended.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 03-09-1999; 09-23-2004



Section 4729.291 - Drugs personally furnished by prescriber.

(A) When a licensed health professional authorized to prescribe drugs personally furnishes drugs to a patient pursuant to division (B) of section 4729.29 of the Revised Code, the prescriber shall ensure that the drugs are labeled and packaged in accordance with state and federal drug laws and any rules and regulations adopted pursuant to those laws. Records of purchase and disposition of all drugs personally furnished to patients shall be maintained by the prescriber in accordance with state and federal drug statutes and any rules adopted pursuant to those statutes.

(B) When personally furnishing to a patient RU-486 (mifepristone), a prescriber is subject to section 2919.123 of the Revised Code. A prescription for RU-486 (mifepristone) shall be in writing and in accordance with section 2919.123 of the Revised Code.

(C)

(1) Except as provided in division (D) of this section, a prescriber may not do either of the following:

(a) In any thirty-day period, personally furnish to or for patients, taken as a whole, controlled substances in an amount that exceeds a total of two thousand five hundred dosage units;

(b) In any seventy-two-hour period, personally furnish to or for a patient an amount of a controlled substance that exceeds the amount necessary for the patient's use in a seventy-two-hour period.

(2) The state board of pharmacy may impose a fine of not more than five thousand dollars on a prescriber who fails to comply with the limits established under division (C)(1) of this section. A separate fine may be imposed for each instance of failing to comply with the limits. In imposing the fine, the board's actions shall be taken in accordance with Chapter 119. of the Revised Code.

(D)

(1) None of the following shall be counted in determining whether the amounts specified in division (C)(1) of this section have been exceeded:

(a) Methadone provided to patients for the purpose of treating drug addiction, if the prescriber meets the conditions specified in 21 C.F.R. 1306.07;

(b) Buprenorphine provided to patients for the purpose of treating drug addiction, if the prescriber is exempt from separate registration with the United States drug enforcement administration pursuant to 21 C.F.R. 1301.28;

(c) Controlled substances provided to research subjects by a facility conducting clinical research in studies approved by a hospital-based institutional review board or an institutional review board accredited by the association for the accreditation of human research protection programs.

(2) Division (C)(1) of this section does not apply to a prescriber who is a veterinarian.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4729.30 - Sale of Paris green.

Sections 4729.27 and 4729.28 of the Revised Code shall not prohibit a person from selling Paris green and other materials or compounds used exclusively for spraying and disinfecting when put up in bottles or boxes, bearing the name of a licensed pharmacist or wholesale dealer, and labeled as required by section 3719.33 of the Revised Code or apply to or interfere with the exclusively wholesale business of a dealer.

Effective Date: 07-22-1998



Section 4729.31 - Exceptions.

Sections 4729.27 and 4729.28 of the Revised Code shall not apply to, interfere with, or prohibit any person, firm, or corporation from selling completely denatured alcohol or wood alcohol.

Effective Date: 10-01-1953



Section 4729.32 - Requirements for sale of denatured or wood alcohol in five gallon lots or more.

No person shall have in his possession, or dispense or sell packages or containers of completely denatured alcohol or wood alcohol containing five wine gallons or more without having marked or stenciled thereon the name and address of the seller, the degree of proof of such alcohol, the formula number, and, in letters of not less than one inch in height, the words, "Completely Denatured Alcohol" or "Wood Alcohol," as the case may be, and the names of two or more antidotes for the same. This section, and sections 4729.33 and 3719.33 of the Revised Code shall not interfere with the transfer of such alcohol from storage tanks to other packages or containers, nor require the placing of such mark or stencil upon transportation tanks, nor the registration or placing of mark or stencil upon fuel tanks, automobile radiators, or similar containers for the final use or consumption of such alcohol and from which no further distribution thereof is made.

Effective Date: 10-01-1953



Section 4729.33 - Requirements for sale of denatured or wood alcohol in less than five gallon lots.

No person shall dispense or sell completely denatured alcohol or wood alcohol in packages containing less than five wine gallons without having affixed thereto a label on which is printed or stenciled in plain, legible, red letters of equal prominence on a white background the words, "Completely Denatured Alcohol" or "Wood Alcohol," as the case may be, and in addition on the same label in red ink, under the skull and crossbones symbol, the word "POISON" together with the following statement: "Completely denatured alcohol, or wood alcohol is a violent poison. It cannot be applied externally to human or animal tissue without serious injurious results. It cannot be taken internally without inducing blindness and general physical decay ultimately resulting in death," and without having stamped, stenciled, or printed upon such label the name and address of the seller, the degree of proof, and the formula number thereof. Neither the word "pure" nor the single word "alcohol" alone shall appear on any label of completely denatured alcohol or wood alcohol.

Effective Date: 10-01-1953



Section 4729.34 - Advertising.

No person shall dispense, sell, or offer for sale completely denatured alcohol or wood alcohol, or shall display a sign or use a label or advertise such alcohol having the word "pure" or the single word "alcohol" alone thereon, or shall fail to state the degree of proof of such alcohol, or to have the letters displaying or advertising "Completely Denatured Alcohol" or "Wood Alcohol" plain, legible, and of equal prominence.

Effective Date: 10-01-1953



Section 4729.35 - Violations deemed public nuisance.

The violation by a pharmacist or other person of any laws of Ohio or of the United States of America or of any rule of the board of pharmacy controlling the distribution of a drug of abuse as defined in section 3719.011 of the Revised Code or the commission of any act set forth in division (A) of section 4729.16 of the Revised Code, is hereby declared to be inimical, harmful, and adverse to the public welfare of the citizens of Ohio and to constitute a public nuisance. The attorney general, the prosecuting attorney of any county in which the offense was committed or in which the person committing the offense resides, or the state board of pharmacy may maintain an action in the name of the state to enjoin such person from engaging in such violation. Any action under this section shall be brought in the common pleas court of the county where the offense occurred or the county where the alleged offender resides.

Effective Date: 09-20-1984



Section 4729.36 - Advertisements.

(A) No place except a pharmacy licensed as a terminal distributor of dangerous drugs and no person except a licensed pharmacist shall display any sign or advertise in any fashion, using the words "pharmacy," "drugs," "drug store," "drug store supplies," "pharmacist," "druggist," "pharmaceutical chemist," "apothecary," "drug sundries," "medicine," or any of these words or their equivalent, in any manner.

(B) A pharmacy making retail sales may advertise by name or therapeutic class the availability for sale or dispensing of any dangerous drug provided that the advertising includes the price information specified in the definition of that term in section 4729.01 of the Revised Code.

Effective Date: 07-22-1998



Section 4729.361 - Disclosing price information.

(A) A retail seller of dangerous drugs shall disclose price information regarding dangerous drugs to any person requesting such information.

(B) Pursuant to division (A) of this section, a retail seller of dangerous drugs shall disclose price information in the following ways:

(1) By means of verbal disclosure on the premises of the retail seller to all persons requesting such information;

(2) By means of telephone to any person having a valid prescription, who identifies himself and requests such information.

(C) Price disclosure shall not be required for those schedule II controlled substances where lives or property could be endangered by such disclosure.

Effective Date: 10-01-1976



Section 4729.37 - Filling prescriptions - records.

A copy of an original prescription may only be filled in accordance with the rules and regulations adopted by the state board of pharmacy. Prescriptions received electronically or by word of mouth, telephone, telegraph, or other means of communication shall be recorded in writing by the pharmacist and the record so made by the pharmacist shall constitute the original prescription to be filled by the pharmacist. All prescriptions shall be preserved on file at the pharmacy for a period of three years, subject to inspection by the proper officers of the law.

Effective Date: 07-22-1998



Section 4729.38 - Selecting generically equivalent drugs.

(A) Unless instructed otherwise by the person receiving the drug pursuant to the prescription, a pharmacist filling a prescription for a drug prescribed by its brand name may select a generically equivalent drug, as defined in section 3715.01 of the Revised Code, subject to the following conditions:

(1) The pharmacist shall not select a generically equivalent drug if the prescriber handwrites "dispense as written," or "D.A.W.," on the written prescription, or, when ordering a prescription electronically or orally, the prescriber specifies that the prescribed drug is medically necessary. These designations shall not be preprinted or stamped on the prescription. Division (A)(1) of this section does not preclude a reminder of the procedure required to prohibit the selection of a generically equivalent drug from being preprinted on the prescription.

(2) The pharmacist shall not select a generically equivalent drug unless its price to the patient is less than or equal to the price of the prescribed drug.

(3) The pharmacist, or the pharmacist's agent, assistant, or employee shall inform the patient or the patient's agent if a generically equivalent drug is available at a lower or equal cost, and of the person's right to refuse the drug selected. Division (A)(3) of this section does not apply to any:

(a) Prescription that is billed to any agency, division, or department of this state which will reimburse the pharmacy;

(b) Prescriptions for patients of a hospital, nursing home, or similar patient care facility.

(B) Unless the prescriber instructs otherwise, the label for every drug dispensed shall include the drug's brand name, if any, or its generic name and the name of the distributor, using abbreviations if necessary. When dispensing at retail a generically equivalent drug for the brand name drug prescribed, the pharmacist shall indicate on the drug's label or container that a generic substitution was made. The labeling requirements established by this division are in addition to all other labeling requirements of Chapter 3715. of the Revised Code.

(C) A pharmacist who selects a generically equivalent drug pursuant to this section assumes no greater liability for selecting the dispensed drug than would be incurred in filling a prescription for a drug prescribed by its brand name.

(D) The failure of a prescriber to restrict a prescription by specifying "dispense as written," or "D.A.W.," pursuant to division (A)(1) of this section shall not constitute evidence of the prescriber's negligence unless the prescriber had reasonable cause to believe that the health condition of the patient for whom the drug was intended warranted the prescription of a specific brand name drug and no other. No prescriber shall be liable for civil damages or in any criminal prosecution arising from the interchange of a generically equivalent drug for a prescribed brand name drug by a pharmacist, unless the prescribed brand name drug would have reasonably caused the same loss, damage, injury, or death.

Effective Date: 07-22-1998



Section 4729.381 - Licensed pharmacist - immunity.

No licensed pharmacist shall be liable for civil damages or in any criminal prosecution arising from the dispensing of a drug based upon a formulary established by a hospital, a health insuring corporation, a long-term care facility, or the department of rehabilitation and corrections and requiring the pharmacist to dispense the particular drug.

Effective Date: 07-22-1998



Section 4729.39 - Consult agreement with physicians.

(A) A pharmacist may enter into a consult agreement with a physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery. Under a consult agreement, a pharmacist is authorized to manage an individual's drug therapy, but only to the extent specified in the agreement, this section, and the rules adopted under this section.

(B) All of the following apply to a consult agreement that authorizes a pharmacist to manage the drug therapy of an individual who is not a patient of a hospital, as defined in section 3727.01 of the Revised Code, or a resident in a long-term care facility, as defined in section 3729.01 of the Revised Code:

(1) A separate consult agreement must be entered into for each individual whose drug therapy is to be managed by a pharmacist. A consult agreement applies only to the particular diagnosis for which a physician prescribed an individual's drug therapy. If a different diagnosis is made for the individual, the pharmacist and physician must enter into a new or additional consult agreement.

(2) Management of an individual's drug therapy by a pharmacist under a consult agreement may include monitoring and modifying a prescription that has been issued for the individual. Except as provided in section 4729.38 of the Revised Code for the selection of generically equivalent drugs, management of an individual's drug therapy by a pharmacist under a consult agreement shall not include dispensing a drug that has not been prescribed by the physician.

(3) Each consult agreement shall be in writing, except that a consult agreement may be entered into verbally if it is immediately reduced to writing.

(4) A physician entering into a consult agreement shall specify in the agreement the extent to which the pharmacist is authorized to manage the drug therapy of the individual specified in the agreement.

(5) A physician entering into a consult agreement may specify one other physician who has agreed to serve as an alternate physician in the event that the primary physician is unavailable to consult directly with the pharmacist. The pharmacist may specify one other pharmacist who has agreed to serve as an alternate pharmacist in the event that the primary pharmacist is unavailable to consult directly with the physician.

(6) A consult agreement may not be implemented until it has been signed by the primary pharmacist, the primary physician, and the individual whose drug therapy will be managed or another person who has the authority to provide consent to treatment on behalf of the individual. Once the agreement is signed by all required parties, the physician shall include in the individual's medical record the fact that a consult agreement has been entered into with a pharmacist.

(7) Prior to commencing any action to manage an individual's drug therapy under a consult agreement, the pharmacist shall make reasonable attempts to contact and confer with the physician who entered into the consult agreement with the pharmacist. A pharmacist may commence an action to manage an individual's drug therapy prior to conferring with the physician or the physician's alternate, but shall immediately cease the action that was commenced if the pharmacist has not conferred with either physician within forty-eight hours. A pharmacist acting under a consult agreement shall maintain a record of each action taken to manage an individual's drug therapy. The pharmacist shall send to the individual's physician a written report of all actions taken to manage the individual's drug therapy at intervals the physician shall specify when entering into the agreement. The physician shall include the pharmacist's report in the medical records the physician maintains for the individual.

(8) A consult agreement may be terminated by either the pharmacist or physician who entered into the agreement. By withdrawing consent, the individual whose drug therapy is being managed or the individual who consented to the treatment on behalf of the individual may terminate a consult agreement. The pharmacist or physician who receives the individual's withdrawal of consent shall provide written notice to the opposite party. A pharmacist or physician who terminates a consult agreement shall provide written notice to the opposite party and to the individual who consented to treatment under the agreement. The termination of a consult agreement shall be recorded by the pharmacist and physician in the records they maintain on the individual being treated.

(9) Except as described in division (B)(5) of this section, the authority of a pharmacist to manage an individual's drug therapy under a consult agreement does not permit the pharmacist to manage drug therapy prescribed by any other physician.

(C) All of the following apply to a consult agreement that authorizes a pharmacist to manage the drug therapy of an individual who is a patient of a hospital, as defined in section 3727.01 of the Revised Code, or a resident in a long-term care facility, as defined in section 3729.01 of the Revised Code:

(1) Before a consult agreement may be entered into and implemented, a hospital or long-term care facility shall adopt a policy for consult agreements. For any period of time during which a pharmacist or physician acting under a consult agreement is not physically present and available at the hospital or facility, the policy shall require that another pharmacist and physician be available at the hospital or facility.

(2) The consult agreement shall be made in writing and shall comply with the hospital's or facility's policy on consult agreements.

(3) The content of the consult agreement shall be communicated to the individual whose drug therapy will be managed in a manner consistent with the hospital's or facility's policy on consult agreements.

(4) A pharmacist acting under a consult agreement shall maintain in the individual's medical record a record of each action taken under the agreement.

(5) Communication between a pharmacist and physician acting under the consult agreement shall take place at regular intervals specified by the primary physician acting under the agreement.

(6) A consult agreement may be terminated by the individual, a person authorized to act on behalf of the individual, the primary physician acting under the agreement, or the primary pharmacist acting under the agreement. When a consult agreement is terminated, all parties to the agreement shall be notified and the termination shall be recorded in the individual's medical record.

(7) The authority of a pharmacist acting under a consult agreement does not permit the pharmacist to act under the agreement in a hospital long-term care facility at which the pharmacist is not authorized to practice.

(D) The state board of pharmacy, in consultation with the state medical board, shall adopt rules to be followed by pharmacists, and the state medical board, in consultation with the state board of pharmacy, shall adopt rules to be followed by physicians, that establish standards and procedures for entering into a consult agreement and managing an individual's drug therapy under a consult agreement. The boards shall specify in the rules any categories of drugs or types of diseases for which a consult agreement may not be established. Either board may adopt any other rules it considers necessary for the implementation and administration of this section. All rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 02-12-2001



Section 4729.41 - Adult immunizations.

(A)

(1) A pharmacist licensed under this chapter who meets the requirements of division (B) of this section may do any of the following:

(a) Administer immunizations for influenza to individuals fourteen years of age or older;

(b) Administer immunizations to individuals eighteen years of age or older for any of the following:

(i) Pneumonia;

(ii) Tetanus;

(iii) Hepatitis A;

(iv) Hepatitis B;

(v) Meningitis;

(vi) Diphtheria;

(vii) Pertussis.

(c) Administer to individuals eighteen years of age or older any other immunization listed in the rule adopted under division (E)(1)(d) of this section.

(2) A pharmacy intern licensed under this chapter who meets the requirements of division (B) of this section and is working under the direct supervision of a pharmacist who meets the requirements of that division may administer immunizations for influenza to individuals eighteen years of age or older.

(3) As part of engaging in the administration of immunizations or supervising a pharmacy intern's administration of immunizations, a pharmacist may administer epinephrine or diphenhydramine, or both, to individuals in emergency situations resulting from adverse reactions to the immunizations administered by the pharmacist or pharmacy intern.

(B) For a pharmacist or pharmacy intern to be authorized to engage in the administration of immunizations as specified in division (A) of this section, the pharmacist or pharmacy intern shall do all of the following:

(1) Successfully complete a course in the administration of immunizations that has been approved by the state board of pharmacy as meeting the standards established for such courses by the centers for disease control and prevention in the public health service of the United States department of health and human services;

(2) Receive and maintain certification to perform basic life-support procedures by successfully completing a basic life-support training course certified by the American red cross or American heart association;

(3) Practice in accordance with a definitive set of treatment guidelines specified in a protocol established by a physician and approved by the state board of pharmacy.

(C) The protocol required by division (B)(3) of this section shall include provisions for implementation of the following requirements:

(1) The pharmacist or pharmacy intern who administers an immunization shall observe the individual who receives the immunization to determine whether the individual has an adverse reaction to the immunization. The length of time and location of the observation shall comply with the standards specified in rules adopted by the state board of pharmacy under division (E) of this section for the approval of protocols. The protocol shall specify procedures to be followed by a pharmacist when administering epinephrine, diphenhydramine, or both, to an individual who has an adverse reaction to an immunization administered by the pharmacist or a pharmacy intern.

(2) For each immunization administered to an individual by a pharmacist, other than an immunization for influenza administered to an individual eighteen years of age or older, the pharmacist shall notify the individual's family physician or, if the individual has no family physician, the board of health of the health district in which the individual resides or the authority having the duties of a board of health for that district under section 3709.05 of the Revised Code. The notice shall be given not later than thirty days after the immunization is administered.

(3) For each immunization for influenza administered by a pharmacist to an individual who is fourteen years of age or older but younger than eighteen years of age, the pharmacist or a pharmacy intern shall obtain permission from the individual's parent or legal guardian in accordance with the procedures specified in rules adopted under division (E) of this section.

(D)

(1) No pharmacist shall do either of the following:

(a) Engage in the administration of immunizations unless the requirements of division (B) of this section have been met;

(b) Delegate to any person the pharmacist's authority to engage in or supervise the administration of immunizations.

(2) No pharmacy intern shall engage in the administration of immunizations for influenza unless the requirements of division (B) of this section have been met.

(E)

(1) The state board of pharmacy shall adopt rules to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code and shall include the following:

(a) Provisions for approval of courses in administration of immunizations;

(b) Provisions for approval of protocols to be followed by pharmacists and pharmacy interns in engaging in the administration of immunizations, including protocols that contain provisions specifying the locations at which a pharmacist or pharmacy intern may engage in the administration of immunizations;

(c) Procedures to be followed by pharmacists and pharmacy interns in obtaining from the individual's parent or legal guardian permission to administer influenza immunizations to an individual younger than eighteen years of age pursuant to division (A)(1)(a) of this section;

(d) A list of immunizations that may be administered under division (A)(1)(c) of this section.

(2) Prior to adopting rules regarding approval of protocols to be followed by pharmacists and pharmacy interns in engaging in the administration of immunizations, the state board of pharmacy shall consult with the state medical board and the board of nursing.

(3) Prior to adopting a rule listing immunizations that may be administered under division (A)(1)(c) of this section, the state board of pharmacy shall consult with the state medical board.

Effective Date: 06-26-2003; 2007 SB58 08-30-2007; 2008 HB283 09-12-2008



Section 4729.42 - Unauthorized conduct by pharmacy technicians.

(A) As used in this section, "qualified pharmacy technician" means a person who is under the personal supervision of a pharmacist and to whom all of the following apply:

(1) The person is eighteen years of age or older.

(2) The person possesses a high school diploma, possesses a certificate of high school equivalence, or was employed prior to April 8, 2009, as a pharmacy technician without a high school diploma or a certificate of high school equivalence.

(3) The person has passed an examination approved by the state board of pharmacy to determine a person's competency to perform services as a pharmacy technician.

(4) Except as otherwise provided in this section, the person has submitted to a criminal records check in accordance with section 4776.02 of the Revised Code as if the person was an applicant for an initial license who is subject to that section, and the results of the criminal records check provided as described in that section and section 4776.04 of the Revised Code do not show that the person previously has been convicted of or pleaded guilty to any felony in this state, any other state, or the United States.

(B) Except as provided in division (F) of this section, no person who is not a pharmacist, pharmacy intern, or qualified pharmacy technician shall do any of the following in a pharmacy or while performing a function of a pharmacy:

(1) Engage in the compounding of any drug;

(2) Package or label any drug;

(3) Prepare or mix any intravenous drug to be injected into a human being.

(C) No pharmacist shall allow any person employed or otherwise under the control of the pharmacist to violate division (B) of this section.

(D) No person who owns, manages, or conducts a pharmacy shall allow any person employed or otherwise under the control of the person who owns, manages, or conducts the pharmacy to violate division (B) of this section.

(E) No person who submits to a criminal records check in accordance with section 4776.02 of the Revised Code for the purpose of satisfying the criterion set forth in division (A)(4) of this section and who obtains a report pursuant to section 4776.02 or 4776.04 of the Revised Code containing the results of the criminal records check and any information provided by the federal bureau of investigation shall modify or alter, or allow any other person to modify or alter, any item, record, or information contained in the report and thereafter use the modified or altered report for the purpose of satisfying the criterion set forth in division (A)(4) of this section or otherwise submit or use it for any purpose or in any manner identified in division (A) of section 2921.13 of the Revised Code.

(F)

(1) Division (B) of this section does not prohibit a health care professional authorized to engage in the activities specified in division (B)(1), (2), or (3) of this section while acting in the course of the professional's practice.

(2) Division (B) of this section does not prohibit the activities performed by a student as an integral part of a pharmacy technician training program that is operated by a vocational school district or joint vocational school district, certified by the department of education, or approved by the Ohio board of regents.

(3) In the case of a person employed after April 8, 2009, division (B) of this section does not prohibit the person's activities for the first twelve months following the initial date of employment, if both of the following apply:

(a) The person is participating in or has completed a pharmacy technician training program that meets the board's standards for those programs and is making substantial progress in preparation to take a pharmacy technician examination approved by the board.

(b) The results of the person's criminal records check provided as described in sections 4776.02 and 4776.04 of the Revised Code show that the person previously has not been convicted of or has not pleaded guilty to any felony in this state, any other state, or the United States.

(4) In the case of a person who completes a pharmacy technician training program that is operated by a vocational school district or joint vocational school district, division (B) of this section does not prohibit the person's activities for the first twelve months following the date of completing the program, if both of the following apply:

(a) The person is making substantial progress in preparation to take a pharmacy technician examination approved by the board.

(b) The results of the person's criminal records check show that the person previously has not been convicted of or has not pleaded guilty to any felony in this state, any other state, or the United States.

(5) In the case of a person employed on April 8, 2009, in the capacity of a pharmacy technician, division (B) of this section does not do either of the following:

(a) Require the person to undergo a criminal records check if the person has been employed for five years or longer;

(b) Prohibit the person's activities until the earlier of either of the following:

(i) If the person has not passed an examination described in division (A)(3) of this section, eighteen months after April 8, 2009;

(ii) If a criminal records check is required because the person has not been employed for five years or longer, the date on which the person and the employer receive the results of a criminal records check provided as described in sections 4776.02 and 4776.04 of the Revised Code that show the person previously has been convicted of or pleaded guilty to any felony in this state, any other state, or the United States.

(G) If, pursuant to rules adopted under section 4729.26 of the Revised Code, the board requires a person that develops or administers a pharmacy technician examination to submit examination materials to the board for approval, any examination materials that are submitted shall not be public records for purposes of section 149.43 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 4/1/2009.

Effective Date: 2008 SB203 04-08-2009



Section 4729.50 - Contracts with private entities to process applications.

(A) The state board of pharmacy may enter into contracts with private entities under which the entities process applications and renewal applications for wholesale distributors of dangerous drugs and terminal distributors of dangerous drugs. When entering into these contracts, the board shall give preference to entities that are Ohio-based companies.

Any revenue received by the board from contracts entered into under this section shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund. The money may be used for any purpose determined by the board to be relevant to its duties, including the establishment and maintenance of a drug database pursuant to section 4729.75 of the Revised Code.

(B) No enforcement or disciplinary authority granted to the board shall be transferred to a private entity through a contract entered into under this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-31-1971



Section 4729.51 - Selling, purchasing, distributing, or delivering dangerous drugs.

(A) No person other than a registered wholesale distributor of dangerous drugs shall possess for sale, sell, distribute, or deliver, at wholesale, dangerous drugs, except as follows:

(1) A pharmacist who is a licensed terminal distributor of dangerous drugs or who is employed by a licensed terminal distributor of dangerous drugs may make occasional sales of dangerous drugs at wholesale;

(2) A licensed terminal distributor of dangerous drugs having more than one establishment or place may transfer or deliver dangerous drugs from one establishment or place for which a license has been issued to the terminal distributor to another establishment or place for which a license has been issued to the terminal distributor if the license issued for each establishment or place is in effect at the time of the transfer or delivery.

(B)

(1) No registered wholesale distributor of dangerous drugs shall possess for sale, or sell, at wholesale, dangerous drugs to any person other than the following:

(a) Except as provided in division (B) (2)(a) of this section, a licensed health professional authorized to prescribe drugs;

(b) An optometrist licensed under Chapter 4725. of the Revised Code who holds a topical ocular pharmaceutical agents certificate;

(c) A registered wholesale distributor of dangerous drugs;

(d) A manufacturer of dangerous drugs;

(e) Subject to division (B)(3) of this section, a licensed terminal distributor of dangerous drugs;

(f) Carriers or warehouses for the purpose of carriage or storage;

(g) Terminal or wholesale distributors of dangerous drugs who are not engaged in the sale of dangerous drugs within this state;

(h) An individual who holds a current license, certificate, or registration issued under Title 47 of the Revised Code and has been certified to conduct diabetes education by a national certifying body specified in rules adopted by the state board of pharmacy under section 4729.68 of the Revised Code, but only with respect to insulin that will be used for the purpose of diabetes education and only if diabetes education is within the individual's scope of practice under statutes and rules regulating the individual's profession;

(i) An individual who holds a valid certificate issued by a nationally recognized S.C.U.B.A. diving certifying organization approved by the state board of pharmacy in rule, but only with respect to medical oxygen that will be used for the purpose of emergency care or treatment at the scene of a diving emergency;

(j) Except as provided in division (B)(2)(b) of this section, a business entity that is a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, or a professional association formed under Chapter 1785. of the Revised Code if the entity has a sole shareholder who is a licensed health professional authorized to prescribe drugs and is authorized to provide the professional services being offered by the entity;

(k) Except as provided in division (B)(2)(c) of this section, a business entity that is a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership or a limited liability partnership formed under Chapter 1775. of the Revised Code, or a professional association formed under Chapter 1785. of the Revised Code, if, to be a shareholder, member, or partner, an individual is required to be licensed, certified, or otherwise legally authorized under Title XLVII of the Revised Code to perform the professional service provided by the entity and each such individual is a licensed health professional authorized to prescribe drugs.

(2) No registered wholesale distributor of dangerous drugs shall possess for sale, or sell, at wholesale, dangerous drugs to any of the following:

(a) A prescriber who is employed by a pain management clinic that is not licensed as a terminal distributor of dangerous drugs with a pain management clinic classification issued under section 4729.552 of the Revised Code;

(b) A business entity described in division (B)(1)(j) of this section that is, or is operating, a pain management clinic without a license as a terminal distributor of dangerous drugs with a pain management clinic classification issued under section 4729.552 of the Revised Code;

(c) A business entity described in division (B)(1)(k) of this section that is, or is operating, a pain management clinic without a license as a terminal distributor of dangerous drugs with a pain management clinic classification issued under section 4729.552 of the Revised Code.

(3) No registered wholesale distributor of dangerous drugs shall possess dangerous drugs for sale at wholesale, or sell such drugs at wholesale, to a licensed terminal distributor of dangerous drugs, except as follows:

(a) In the case of a terminal distributor with a category I license, only dangerous drugs described in category I, as defined in division (A)(1) of section 4729.54 of the Revised Code;

(b) In the case of a terminal distributor with a category II license, only dangerous drugs described in category I and category II, as defined in divisions (A)(1) and (2) of section 4729.54 of the Revised Code;

(c) In the case of a terminal distributor with a category III license, dangerous drugs described in category I, category II, and category III, as defined in divisions (A)(1), (2), and (3) of section 4729.54 of the Revised Code;

(d) In the case of a terminal distributor with a limited category I, II, or III license, only the dangerous drugs specified in the certificate furnished by the terminal distributor in accordance with section 4729.60 of the Revised Code.

(C)

(1) Except as provided in division (C)(4) of this section, no person shall sell, at retail, dangerous drugs.

(2) Except as provided in division (C)(4) of this section, no person shall possess for sale, at retail, dangerous drugs.

(3) Except as provided in division (C)(4) of this section, no person shall possess dangerous drugs.

(4) Divisions (C)(1), (2), and (3) of this section do not apply to a registered wholesale distributor of dangerous drugs, a licensed terminal distributor of dangerous drugs, or a person who possesses, or possesses for sale or sells, at retail, a dangerous drug in accordance with Chapters 3719., 4715., 4723., 4725., 4729., 4730., 4731., and 4741. of the Revised Code.

Divisions (C)(1), (2), and (3) of this section do not apply to an individual who holds a current license, certificate, or registration issued under Title XLVII of the Revised Code and has been certified to conduct diabetes education by a national certifying body specified in rules adopted by the state board of pharmacy under section 4729.68 of the Revised Code, but only to the extent that the individual possesses insulin or personally supplies insulin solely for the purpose of diabetes education and only if diabetes education is within the individual's scope of practice under statutes and rules regulating the individual's profession.

Divisions (C)(1), (2), and (3) of this section do not apply to an individual who holds a valid certificate issued by a nationally recognized S.C.U.B.A. diving certifying organization approved by the state board of pharmacy in rule, but only to the extent that the individual possesses medical oxygen or personally supplies medical oxygen for the purpose of emergency care or treatment at the scene of a diving emergency.

(D) No licensed terminal distributor of dangerous drugs shall purchase for the purpose of resale dangerous drugs from any person other than a registered wholesale distributor of dangerous drugs, except as follows:

(1) A licensed terminal distributor of dangerous drugs may make occasional purchases of dangerous drugs for resale from a pharmacist who is a licensed terminal distributor of dangerous drugs or who is employed by a licensed terminal distributor of dangerous drugs;

(2) A licensed terminal distributor of dangerous drugs having more than one establishment or place may transfer or receive dangerous drugs from one establishment or place for which a license has been issued to the terminal distributor to another establishment or place for which a license has been issued to the terminal distributor if the license issued for each establishment or place is in effect at the time of the transfer or receipt.

(E) No licensed terminal distributor of dangerous drugs shall engage in the sale or other distribution of dangerous drugs at retail or maintain possession, custody, or control of dangerous drugs for any purpose other than the distributor's personal use or consumption, at any establishment or place other than that or those described in the license issued by the state board of pharmacy to such terminal distributor.

(F) Nothing in this section shall be construed to interfere with the performance of official duties by any law enforcement official authorized by municipal, county, state, or federal law to collect samples of any drug, regardless of its nature or in whose possession it may be.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-04-2004; 05-17-2006; 2008 HB283 09-12-2008



Section 4729.52 - Registering as wholesale distributor.

(A) A person desiring to be registered as a wholesale distributor of dangerous drugs shall file with the executive director of the state board of pharmacy a verified application containing such information as the board requires of the applicant relative to the qualifications to be registered as a wholesale distributor of dangerous drugs set forth in section 4729.53 of the Revised Code and the rules adopted under that section. The board shall register as a wholesale distributor of dangerous drugs each applicant who has paid the required registration fee, if the board determines that the applicant meets the qualifications to be registered as a wholesale distributor of dangerous drugs set forth in section 4729.53 of the Revised Code and the rules adopted under that section.

(B) The board may register and issue to a person who does not reside in this state a registration certificate as a wholesale distributor of dangerous drugs if the person possesses a current and valid wholesale distributor of dangerous drugs registration certificate or license issued by another state that has qualifications for licensure or registration comparable to the registration requirements in this state and pays the required registration fee.

(C) All registration certificates issued pursuant to this section are effective for a period of twelve months from the first day of July of each year. A registration certificate shall be renewed annually by the board for a like period, pursuant to this section and the standard renewal procedure of Chapter 4745. of the Revised Code. A person desiring to renew a registration certificate shall submit an application for renewal and pay the required renewal fee before the first day of July each year.

(D) Each registration certificate and its application shall describe not more than one establishment or place where the registrant or applicant may engage in the sale of dangerous drugs at wholesale. No registration certificate shall authorize or permit the wholesale distributor of dangerous drugs named therein to engage in the sale of drugs at wholesale or to maintain possession, custody, or control of dangerous drugs for any purpose other than for the registrant's own use and consumption at any establishment or place other than that described in the certificate.

(E)

(1) The registration fee is seven hundred fifty dollars and shall accompany each application for registration. The registration renewal fee is seven hundred fifty dollars and shall accompany each renewal application.

A registration certificate that has not been renewed in any year by the first day of August may be reinstated upon payment of the renewal fee and a penalty of one hundred fifty dollars.

(2) Renewal fees and penalties assessed under division (E)(1) of this section shall not be returned if the applicant fails to qualify for renewal.

(F) The registration of any person as a wholesale distributor of dangerous drugs subjects the person and the person's agents and employees to the jurisdiction of the board and to the laws of this state for the purpose of the enforcement of this chapter and the rules of the board. However, the filing of an application for registration as a wholesale distributor of dangerous drugs by, or on behalf of, any person or the registration of any person as a wholesale distributor of dangerous drugs shall not, of itself, constitute evidence that the person is doing business within this state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-22-1998



Section 4729.53 - Registration requirements.

(A) The board of pharmacy shall not register any person as a wholesale distributor of dangerous drugs unless the applicant for registration furnishes satisfactory proof to the board of pharmacy that he meets all of the following:

(1) That if the applicant has been convicted of a violation of any federal, state, or local law relating to drug samples, wholesale or retail drug distribution, or distribution of controlled substances or of a felony, or if a federal, state, or local governmental entity has suspended or revoked any current or prior license or registration of the applicant for the manufacture or sale of any dangerous drugs, including controlled substances, the applicant, to the satisfaction of the board, assures that he has in place adequate safeguards to prevent the recurrence of any such violations;

(2) The applicant's past experience in the manufacture or distribution of dangerous drugs, including controlled substances, is acceptable to the board.

(3) The applicant is equipped as to land, buildings, equipment, and personnel to properly carry on the business of a wholesale distributor of dangerous drugs, including providing adequate security for and proper storage conditions and handling for dangerous drugs, and is complying with the requirements under this chapter and the rules adopted pursuant thereto for maintaining and making available records to properly identified board officials and federal, state, and local law enforcement agencies.

(4) Personnel employed by the applicant have the appropriate education or experience, as determined by the board, to assume responsibility for positions related to compliance with this chapter and the rules adopted pursuant thereto.

(5) The applicant has designated the name and address of a person to whom communications from the board may be directed and upon whom the notices and citations provided for in section 4729.56 of the Revised Code may be served.

(6) Adequate safeguards are assured to prevent the sale of dangerous drugs to any person other than those named in division (B) of section 4729.51 of the Revised Code.

(7) Any other requirement or qualification the board, by rule adopted in accordance with Chapter 119. of the Revised Code, considers relevant to and consistent with the public safety and health.

(B) The board may refuse to register or renew the registration certificate of any person if the board determines that the granting of the registration certificate or its renewal is not in the public interest.

Effective Date: 07-01-1992



Section 4729.531 - Limited license to animal shelters for use of drugs for euthanizing animals.

(A) The state board of pharmacy may issue a limited license to animal shelters solely for the purpose of purchasing, possessing, and administering combination drugs that contain pentobarbital and at least one noncontrolled substance ingredient, in a manufactured dosage form, whose only indication is for euthanizing animals, or other substances described in section 4729.532 of the Revised Code. No such license shall authorize or permit the distribution of these drugs to any person other than the originating wholesale distributor of the drugs. An application for licensure shall include the information the board requires by rule under this section. If the application meets the requirements of the rules adopted under this section, the board shall issue the license.

(B) The board, in accordance with Chapter 119. of the Revised Code, shall adopt any rules necessary to administer and enforce this section. The rules shall do all of the following:

(1) Require as a condition of licensure of the facility that an agent or employee of an animal shelter, other than a registered veterinary technician as defined in section 4741.01 of the Revised Code, has successfully completed a euthanasia technician certification course described in section 4729.532 of the Revised Code;

(2) Specify the information the animal shelter must provide the board for issuance or renewal of a license;

(3) Establish criteria for the board to use in determining whether to refuse to issue or renew, suspend, or revoke a license issued under this section;

(4) Address any other matters the board considers necessary or appropriate for the administration and enforcement of this section.

Effective Date: 06-29-1994



Section 4729.532 - Performing euthanasia by means of lethal injection on animal.

(A) No agent or employee of an animal shelter shall perform euthanasia by means of lethal injection on an animal by use of any substance other than combination drugs that contain pentobarbital and at least one noncontrolled substance active ingredient, in a manufactured dosage form, whose only indication is for euthanizing animals, or other substance that the state veterinary medical licensing board and the state board of pharmacy both approve by rule adopted in accordance with Chapter 119. of the Revised Code. The agent or employee of an animal shelter when using a lethal solution to perform euthanasia on an animal shall use such solution in accordance with the following methods and in the following order of preference:

(1) Intravenous injection by hypodermic needle;

(2) Intraperitoneal injection by hypodermic needle;

(3) Intracardial injection by hypodermic needle, but only on a sedated or unconscious animal;

(4) Solution or powder added to food.

(B) Except as provided in division (D) of this section, no agent or employee of an animal shelter, other than a registered veterinary technician as defined in section 4741.01 of the Revised Code, shall perform euthanasia by means of lethal injection on an animal unless he has received certification after successfully completing a euthanasia technician certification course as described in this division. The curriculum for a euthanasia technician certification course shall be one that has been approved by the state veterinary medical licensing board, shall be at least sixteen hours in length, and shall include information in at least all of the following areas:

(1) The pharmacology, proper administration, and storage of euthanasia solutions;

(2) Federal and state laws regulating the storage and accountability of euthanasia solutions;

(3) Euthanasia technician stress management;

(4) Proper disposal of euthanized animals.

(C)

(1) Except as provided in division (D) of this section, no agent or employee of an animal shelter shall perform euthanasia by means of lethal injection on animals under this section unless the facility in which he works or is employed is licensed with the state board of pharmacy under section 4729.531 of the Revised Code.

(2) Any agent or employee of an animal shelter performing euthanasia by means of lethal injection shall do so only in a humane and proficient manner that is in conformity with the methods described in division (A) of this section and not in violation of Chapter 959. of the Revised Code.

(D) An agent or employee of an animal shelter who is performing euthanasia by means of lethal injection on animals on or before the effective date of this section may continue to perform such euthanasia and is not required to be certified in compliance with division (B) of this section until ninety days after the effective date of the rules adopted in compliance with Section 3 of House Bill No. 88 of the 120th general assembly.

Effective Date: 06-29-1994



Section 4729.54 - Terminal distributor licenses.

(A) As used in this section and section 4729.541 of the Revised Code:

(1) "Category I" means single-dose injections of intravenous fluids, including saline, Ringer's lactate, five per cent dextrose and distilled water, and other intravenous fluids or parenteral solutions included in this category by rule of the state board of pharmacy, that have a volume of one hundred milliliters or more and that contain no added substances, or single-dose injections of epinephrine to be administered pursuant to sections 4765.38 and 4765.39 of the Revised Code.

(2) "Category II" means any dangerous drug that is not included in category I or III.

(3) "Category III" means any controlled substance that is contained in schedule I, II, III, IV, or V.

(4) "Emergency medical service organization" has the same meaning as in section 4765.01 of the Revised Code.

(5) "Person" includes an emergency medical service organization.

(6) "Schedule I, schedule II, schedule III, schedule IV, and schedule V" mean controlled substance schedules I, II, III, IV, and V, respectively, as established pursuant to section 3719.41 of the Revised Code and as amended.

(B)

(1) A person who desires to be licensed as a terminal distributor of dangerous drugs shall file with the executive director of the state board of pharmacy a verified application . After it is filed, the application may not be withdrawn without approval of the board.

(2) An application shall contain all the following that apply in the applicant's case:

(a) Information that the board requires relative to the qualifications of a terminal distributor of dangerous drugs set forth in section 4729.55 of the Revised Code;

(b) A statement that the person wishes to be licensed as a category I, category II, category III, limited category I, limited category II, or limited category III terminal distributor of dangerous drugs;

(c) If the person wishes to be licensed as a limited category I, limited category II, or limited category III terminal distributor of dangerous drugs, a notarized list of the dangerous drugs that the person wishes to possess, have custody or control of, and distribute, which list shall also specify the purpose for which those drugs will be used and their source;

(d) If the person is an emergency medical service organization, the information that is specified in division (C)(1) of this section;

(e) Except for an emergency medical service organization, the identity of the one establishment or place at which the person intends to engage in the sale or other distribution of dangerous drugs at retail, and maintain possession, custody, or control of dangerous drugs for purposes other than the person's own use or consumption;

(f) If the application pertains to a pain management clinic, information that demonstrates, to the satisfaction of the board, compliance with division (A) of section 4729.552 of the Revised Code.

(C)

(1) An emergency medical service organization that wishes to be licensed as a terminal distributor of dangerous drugs shall list in its application for licensure the following additional information:

(a) The units under its control that the organization determines will possess dangerous drugs for the purpose of administering emergency medical services in accordance with Chapter 4765. of the Revised Code;

(b) With respect to each such unit, whether the dangerous drugs that the organization determines the unit will possess are in category I, II, or III.

(2) An emergency medical service organization that is licensed as a terminal distributor of dangerous drugs shall file a new application for such licensure if there is any change in the number, or location of, any of its units or any change in the category of the dangerous drugs that any unit will possess.

(3) A unit listed in an application for licensure pursuant to division (C)(1) of this section may obtain the dangerous drugs it is authorized to possess from its emergency medical service organization or, on a replacement basis, from a hospital pharmacy. If units will obtain dangerous drugs from a hospital pharmacy, the organization shall file, and maintain in current form, the following items with the pharmacist who is responsible for the hospital's terminal distributor of dangerous drugs license:

(a) A copy of its standing orders or protocol;

(b) A list of the personnel employed or used by the organization to provide emergency medical services in accordance with Chapter 4765. of the Revised Code, who are authorized to possess the drugs, which list also shall indicate the personnel who are authorized to administer the drugs.

(D) Each emergency medical service organization that applies for a terminal distributor of dangerous drugs license shall submit with its application the following:

(1) A notarized copy of its standing orders or protocol, which orders or protocol shall be signed by a physician and specify the dangerous drugs that its units may carry, expressed in standard dose units;

(2) A list of the personnel employed or used by the organization to provide emergency medical services in accordance with Chapter 4765. of the Revised Code.

An emergency medical service organization that is licensed as a terminal distributor shall notify the board immediately of any changes in its standing orders or protocol.

(E) There shall be six categories of terminal distributor of dangerous drugs licenses, which categories shall be as follows:

(1) Category I license. A person who obtains this license may possess, have custody or control of, and distribute only the dangerous drugs described in category I.

(2) Limited category I license. A person who obtains this license may possess, have custody or control of, and distribute only the dangerous drugs described in category I that were listed in the application for licensure.

(3) Category II license. A person who obtains this license may possess, have custody or control of, and distribute only the dangerous drugs described in category I and category II.

(4) Limited category II license. A person who obtains this license may possess, have custody or control of, and distribute only the dangerous drugs described in category I or category II that were listed in the application for licensure.

(5) Category III license, which may include a pain management clinic classification issued under section 4729.552 of the Revised Code. A person who obtains this license may possess, have custody or control of, and distribute the dangerous drugs described in category I, category II, and category III. If the license includes a pain management clinic classification, the person may operate a pain management clinic.

(6) Limited category III license. A person who obtains this license may possess, have custody or control of, and distribute only the dangerous drugs described in category I, category II, or category III that were listed in the application for licensure.

(F) Except for an application made on behalf of an animal shelter, if an applicant for licensure as a limited category I, II, or III terminal distributor of dangerous drugs intends to administer dangerous drugs to a person or animal, the applicant shall submit, with the application, a notarized copy of its protocol or standing orders, which protocol or orders shall be signed by a licensed health professional authorized to prescribe drugs, specify the dangerous drugs to be administered, and list personnel who are authorized to administer the dangerous drugs in accordance with federal law or the law of this state. An application made on behalf of an animal shelter shall include a notarized list of the dangerous drugs to be administered to animals and the personnel who are authorized to administer the drugs to animals in accordance with section 4729.532 of the Revised Code. After obtaining a terminal distributor license, a licensee shall notify the board immediately of any changes in its protocol or standing orders, or in such personnel.

(G)

(1) Except as provided in division (G)(2) of this section, each applicant for licensure as a terminal distributor of dangerous drugs shall submit, with the application, a license fee determined as follows:

(a) For a category I or limited category I license, forty-five dollars;

(b) For a category II or limited category II license, one hundred twelve dollars and fifty cents;

(c) For a category III license, including a license with a pain management clinic classification issued under section 4729.552 of the Revised Code, or a limited category III license, one hundred fifty dollars.

(2) For a professional association, corporation, partnership, or limited liability company organized for the purpose of practicing veterinary medicine, the fee shall be forty dollars.

(3) Fees assessed under divisions (G)(1) and (2) of this section shall not be returned if the applicant fails to qualify for registration.

(H)

(1) The board shall issue a terminal distributor of dangerous drugs license to each person who submits an application for such licensure in accordance with this section, pays the required license fee, is determined by the board to meet the requirements set forth in section 4729.55 of the Revised Code, and satisfies any other applicable requirements of this section.

(2) The license of a person other than an emergency medical service organization shall describe the one establishment or place at which the licensee may engage in the sale or other distribution of dangerous drugs at retail and maintain possession, custody, or control of dangerous drugs for purposes other than the licensee's own use or consumption. The one establishment or place shall be that which is described in the application for licensure.

No such license shall authorize or permit the terminal distributor of dangerous drugs named in it to engage in the sale or other distribution of dangerous drugs at retail or to maintain possession, custody, or control of dangerous drugs for any purpose other than the distributor's own use or consumption, at any establishment or place other than that described in the license, except that an agent or employee of an animal shelter may possess and use dangerous drugs in the course of business as provided in division (D) of section 4729.532 of the Revised Code.

(3) The license of an emergency medical service organization shall cover and describe all the units of the organization listed in its application for licensure.

(4) The license of every terminal distributor of dangerous drugs shall indicate, on its face, the category of licensure. If the license is a limited category I, II, or III license, it shall specify, and shall authorize the licensee to possess, have custody or control of, and distribute only, the dangerous drugs that were listed in the application for licensure.

(I) All licenses issued pursuant to this section shall be effective for a period of twelve months from the first day of January of each year. A license shall be renewed by the board for a like period, annually, according to the provisions of this section, and the standard renewal procedure of Chapter 4745. of the Revised Code. A person who desires to renew a license shall submit an application for renewal and pay the required fee on or before the thirty-first day of December each year. The fee required for the renewal of a license shall be the same as the fee paid for the license being renewed, and shall accompany the application for renewal.

A license that has not been renewed during December in any year and by the first day of February of the following year may be reinstated only upon payment of the required renewal fee and a penalty fee of fifty-five dollars.

(J)

(1) No emergency medical service organization that is licensed as a terminal distributor of dangerous drugs shall fail to comply with division (C)(2) or (3) of this section.

(2) No emergency medical service organization that is licensed as a terminal distributor of dangerous drugs shall fail to comply with division (D) of this section.

(3) No licensed terminal distributor of dangerous drugs shall possess, have custody or control of, or distribute dangerous drugs that the terminal distributor is not entitled to possess, have custody or control of, or distribute by virtue of its category of licensure.

(4) No licensee that is required by division (F) of this section to notify the board of changes in its protocol or standing orders, or in personnel, shall fail to comply with that division.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 06-30-1999; 2008 HB283 09-12-2008



Section 4729.541 - Persons not requiring terminal distributor license; pain management clinics.

(A) Except as provided in division (B) of this section, a business entity described in division (B)(1)(j) or (k) of section 4729.51 of the Revised Code may possess, have custody or control of, and distribute the dangerous drugs in category I, category II, and category III of section 4729.54 of the Revised Code without holding a terminal distributor of dangerous drugs license issued under that section.

(B) If a business entity described in division (B)(1)(j) or (k) of section 4729.51 of the Revised Code is a pain management clinic or is operating a pain management clinic, the entity shall hold a license as a terminal distributor of dangerous drugs with a pain management clinic classification issued under section 4729.552 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 2008 HB283 09-12-2008



Section 4729.55 - Terminal distributor license requirements.

No license shall be issued to an applicant for licensure as a terminal distributor of dangerous drugs unless the applicant has furnished satisfactory proof to the state board of pharmacy that:

(A) The applicant is equipped as to land, buildings, and equipment to properly carry on the business of a terminal distributor of dangerous drugs within the category of licensure approved by the board.

(B) A pharmacist, licensed health professional authorized to prescribe drugs, animal shelter licensed with the state board of pharmacy under section 4729.531 of the Revised Code, or a laboratory as defined in section 3719.01 of the Revised Code will maintain supervision and control over the possession and custody of dangerous drugs that may be acquired by or on behalf of the applicant.

(C) Adequate safeguards are assured to prevent the sale or other distribution of dangerous drugs by any person other than a pharmacist or licensed health professional authorized to prescribe drugs.

(D) Adequate safeguards are assured that the applicant will carry on the business of a terminal distributor of dangerous drugs in a manner that allows pharmacists and pharmacy interns employed by the terminal distributor to practice pharmacy in a safe and effective manner.

(E) If the applicant, or any agent or employee of the applicant, has been found guilty of violating section 4729.51 of the Revised Code, the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, the federal drug abuse control laws, Chapter 2925., 3715., 3719., or 4729. of the Revised Code, or any rule of the board, adequate safeguards are assured to prevent the recurrence of the violation.

(F) In the case of an applicant who is a food processor or retail seller of food, the applicant will maintain supervision and control over the possession and custody of nitrous oxide.

(G) In the case of an applicant who is a retail seller of oxygen in original packages labeled as required by the "Federal Food, Drug, and Cosmetic Act," the applicant will maintain supervision and control over the possession, custody, and retail sale of the oxygen.

(H) If the application is made on behalf of an animal shelter, at least one of the agents or employees of the animal shelter is certified in compliance with section 4729.532 of the Revised Code.

(I) In the case of an applicant who is a retail seller of peritoneal dialysis solutions in original packages labeled as required by the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, the applicant will maintain supervision and control over the possession, custody, and retail sale of the peritoneal dialysis solutions.

(J) In the case of an applicant who is a pain management clinic, the applicant meets the requirements to receive a license with a pain management clinic classification issued under section 4729.552 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 02-12-2001



Section 4729.551 - Licensing of retail sellers.

Each person, whether located within or outside this state, who sells dangerous drugs at retail for delivery or distribution to persons residing in this state, shall be licensed as a terminal distributor of dangerous drugs pursuant to sections 4729.54 and 4729.55 of the Revised Code. The board of pharmacy may enter into agreements with other states, federal agencies, and other entities to exchange information concerning the licensing and inspection of terminal distributors of dangerous drugs who are located within or outside this state and to investigate any alleged violations of the laws and rules governing the legal distribution of drugs by such persons.

Effective Date: 07-21-1994



Section 4729.552 - License as a category III terminal distributor of dangerous drugs with a pain management clinic classification.

(A) To be eligible to receive a license as a category III terminal distributor of dangerous drugs with a pain management clinic classification, an applicant shall submit evidence satisfactory to the state board of pharmacy that the applicant's pain management clinic will be operated in accordance with the requirements specified in division (B) of this section and that the applicant meets any other applicable requirements of this chapter .

If the board determines that an applicant meets all of the requirements, the board shall issue to the applicant a license as a category III terminal distributor of dangerous drugs and specify on the license that the terminal distributor is classified as a pain management clinic.

(B) The holder of a terminal distributor license with a pain management clinic classification shall do all of the following:

(1) Be in control of a facility that is owned and operated solely by one or more physicians authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(2) Comply with the requirements for the operation of a pain management clinic, as established by the state medical board in rules adopted under section 4731.054 of the Revised Code;

(3) Ensure that any person employed by the facility complies with the requirements for the operation of a pain management clinic established by the state medical board in rules adopted under section 4731.054 of the Revised Code;

(4) Require any person with ownership of the facility to submit to a criminal records check in accordance with section 4776.02 of the Revised Code and send the results of the criminal records check directly to the state board of pharmacy for review and decision under section 4729.071 of the Revised Code;

(5) Require all employees of the facility to submit to a criminal records check in accordance with section 4776.02 of the Revised Code and ensure that no person is employed who has previously been convicted of, or pleaded guilty to, either of the following:

(a) A theft offense, described in division (K)(3) of section 2913.01 of the Revised Code, that would constitute a felony under the laws of this state, any other state, or the United States;

(b) A felony drug abuse offense, as defined in section 2925.01 of the Revised Code.

(6) Maintain a list of each person with ownership of the facility and notify the state board of pharmacy of any change to that list.

(C) No person shall operate a facility that under this chapter is subject to licensure as a category III terminal distributor of dangerous drugs with a pain management clinic classification without obtaining and maintaining the license with the classification.

No person who holds a category III license with a pain management clinic classification shall fail to remain in compliance with the requirements of division (B) of this section and any other applicable requirements of this chapter .

(D) The state board of pharmacy may impose a fine of not more than five thousand dollars on a terminal distributor of dangerous drugs license holder who violates division (C) of this section. A separate fine may be imposed for each day the violation continues. In imposing the fine, the board's actions shall be taken in accordance with Chapter 119. of the Revised Code.

(E) The state board of pharmacy shall adopt rules as it considers necessary to implement and administer this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011 and 6/19/2011.



Section 4729.56 - Disciplinary actions - wholesale distributor.

(A) In accordance with Chapter 119. of the Revised Code, the board of pharmacy may suspend, revoke, or refuse to renew any registration certificate issued to a wholesale distributor of dangerous drugs pursuant to section 4729.52 of the Revised Code or may impose a monetary penalty or forfeiture not to exceed in severity any fine designated under the Revised Code for a similar offense or one thousand dollars if the acts committed are not classified as an offense by the Revised Code for any of the following causes:

(1) Making any false material statements in an application for registration as a wholesale distributor of dangerous drugs;

(2) Violating any federal, state, or local drug law; any provision of this chapter or Chapter 2925., 3715., or 3719. of the Revised Code; or any rule of the board;

(3) A conviction of a felony;

(4) Ceasing to satisfy the qualifications for registration under section 4729.53 of the Revised Code or the rules of the board.

(B) Upon the suspension or revocation of the registration certificate of any wholesale distributor of dangerous drugs, the distributor shall immediately surrender his registration certificate to the board.

(C) If the board suspends, revokes, or refuses to renew any registration certificate issued to a wholesale distributor of dangerous drugs and determines that there is clear and convincing evidence of a danger of immediate and serious harm to any person, the board may place under seal all dangerous drugs owned by or in the possession, custody, or control of the affected wholesale distributor of dangerous drugs. Except as provided in this division, the board shall not dispose of the dangerous drugs sealed under this division until the wholesale distributor of dangerous drugs exhausts all of his appeal rights under Chapter 119. of the Revised Code. The court involved in such an appeal may order the board, during the pendency of the appeal, to sell sealed dangerous drugs that are perishable. The board shall deposit the proceeds of the sale with the court.

Effective Date: 07-01-1992



Section 4729.57 - Discplinary actions - terminal distributor.

(A) The state board of pharmacy may suspend, revoke, or refuse to grant or renew any license as a terminal distributor of dangerous drugs , or may impose a monetary penalty or forfeiture not to exceed in severity any fine designated under the Revised Code for a similar offense or one thousand dollars if the acts committed have not been classified as an offense by the Revised Code, for any of the following causes:

(1) Making any false material statements in an application for a license as a terminal distributor of dangerous drugs;

(2) Violating any rule of the board;

(3) Violating any provision of this chapter;

(4) Violating any provision of the "Federal Food, Drug, and Cosmetic Act," 52 Stat. 1040 (1938), 21 U.S.C.A. 301, or Chapter 3715. of the Revised Code;

(5) Violating any provision of the federal drug abuse control laws or Chapter 2925. or 3719. of the Revised Code;

(6) Falsely or fraudulently promoting to the public a dangerous drug, except that nothing in this division prohibits a terminal distributor of dangerous drugs from furnishing information concerning a dangerous drug to a health care provider or another licensed terminal distributor;

(7) Ceasing to satisfy the qualifications of a terminal distributor of dangerous drugs set forth in section 4729.55 of the Revised Code;

(8) Except as provided in division (B) of this section:

(a) Waiving the payment of all or any part of a deductible or copayment that an individual, pursuant to a health insurance or health care policy, contract, or plan that covers the services provided by a terminal distributor of dangerous drugs, would otherwise be required to pay for the services if the waiver is used as an enticement to a patient or group of patients to receive pharmacy services from that terminal distributor;

(b) Advertising that the terminal distributor will waive the payment of all or any part of a deductible or copayment that an individual, pursuant to a health insurance or health care policy, contract, or plan that covers the pharmaceutical services, would otherwise be required to pay for the services.

(B) Sanctions shall not be imposed under division (A)(8) of this section against any terminal distributor of dangerous drugs that waives deductibles and copayments as follows:

(1) In compliance with a health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the board on request.

(2) For professional services rendered to any other person licensed pursuant to this chapter to the extent allowed by this chapter and the rules of the board.

(C)

(1) Upon the suspension or revocation of a license issued to a terminal distributor of dangerous drugs or the refusal by the board to renew such a license, the distributor shall immediately surrender the license to the board.

(2) The board may place under seal all dangerous drugs that are owned by or in the possession, custody, or control of a terminal distributor at the time the license is suspended or revoked or at the time the board refuses to renew the license. Except as otherwise provided in this division, dangerous drugs so sealed shall not be disposed of until appeal rights under Chapter 119. of the Revised Code have expired or an appeal filed pursuant to that chapter has been determined.

The court involved in an appeal filed pursuant to Chapter 119. of the Revised Code may order the board, during the pendency of the appeal, to sell sealed dangerous drugs that are perishable. The proceeds of such a sale shall be deposited with that court.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Effective Date: 07-22-1998



Section 4729.571 - Suspension of terminal distributor's license without hearing.

If the state board of pharmacy determines that there is clear and convincing evidence that the method used by a terminal distributor of dangerous drugs to distribute controlled substances presents a danger of immediate and serious harm to others, the board may suspend the terminal distributor's license without a hearing. The board shall follow the procedure for suspension without a prior hearing in section 119.07 of the Revised Code. The suspension shall remain in effect, unless removed by the board, until the board's final adjudication order becomes effective, except that if the board does not issue its final adjudication order within ninety days after the hearing, the suspension shall be void on the ninety-first day after the suspension.

If the terminal distributor holds a license with a pain management clinic classification issued under section 4729.552 of the Revised Code and the person holding the license also holds a certificate issued under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, prior to suspending the license without a hearing, the board shall consult with the secretary of the state medical board or, if the secretary is unavailable, another physician member of the board.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4729.58 - Renewals.

The board of pharmacy, within thirty days after receipt of an application filed in the form and manner set forth in section 4729.52 or 4729.54 of the Revised Code for the issuance of a new license or registration certificate or the renewal of a license or registration certificate previously issued, shall notify the applicant therefor whether or not such license or registration certificate will be issued or renewed. If the board determines that such license or registration certificate will not be issued or renewed, such notice to the applicant shall set forth the reason or reasons that such license or registration certificate will not be issued or renewed.

Effective Date: 01-01-1962



Section 4729.59 - Maintenance of register and roster of wholesale and terminal distributors.

The executive director of the state board of pharmacy shall maintain a register of the names, addresses, and the date of registration of those persons to whom a registration certificate has been issued pursuant to section 4729.52 of the Revised Code and those persons to whom a license has been issued pursuant to section 4729.54 of the Revised Code. The register shall be the property of the board and shall be open for public examination and inspection at all reasonable times, as the board may direct. The board shall publish or make available to registered wholesale distributors and licensed terminal distributors of dangerous drugs, annually, and at such other times and in such manner as the board shall prescribe, a roster setting forth the names and addresses of those persons who have been registered by the board pursuant to section 4729.52 of the Revised Code and those persons who have been licensed pursuant to section 4729.54 of the Revised Code, those persons whose licenses or registration certificates have been suspended, revoked, or surrendered, and those persons whose licenses or registration certificates have not been renewed. A written statement signed and verified by the executive director of the board in which it is stated that after diligent search of the register no record or entry of the issuance of a license or registration certificate to a person is found is admissible in evidence and constitutes presumptive evidence of the fact that the person is not a licensed terminal distributor or is not a registered wholesale distributor of dangerous drugs.

Effective Date: 07-22-1998



Section 4729.60 - Obtaining certificates prior to transactions.

(A) Before a registered wholesale distributor of dangerous drugs may sell dangerous drugs at wholesale to any person, other than the persons specified in divisions (B)(1)(a) to (d) and (B)(1)(f) to (h) of section 4729.51 of the Revised Code, such wholesale distributor shall obtain from the purchaser and the purchaser shall furnish to the wholesale distributor a certificate indicating that the purchaser is a licensed terminal distributor of dangerous drugs. The certificate shall be in the form that the state board of pharmacy shall prescribe, and shall set forth the name of the licensee, the number of the license, a description of the place or establishment or each place or establishment for which the license was issued, the category of licensure, and, if the license is a limited category I, II, or III license, the dangerous drugs that the licensee is authorized to possess, have custody or control of, and distribute. If no certificate is obtained or furnished before a sale is made, it shall be presumed that the sale of dangerous drugs by the wholesale distributor is in violation of division (B) of section 4729.51 of the Revised Code and the purchase of dangerous drugs by the purchaser is in violation of division (C) of section 4729.51 of the Revised Code. If a registered wholesale distributor of dangerous drugs obtains or is furnished a certificate from a terminal distributor of dangerous drugs and relies on the certificate in selling dangerous drugs at wholesale to the terminal distributor of dangerous drugs, the wholesale distributor of dangerous drugs shall be deemed not to have violated division (B) of section 4729.51 of the Revised Code in making the sale.

(B) Before a licensed terminal distributor of dangerous drugs may purchase dangerous drugs at wholesale, the terminal distributor shall obtain from the seller and the seller shall furnish to the terminal distributor the number of the seller's registration certificate to engage in the sale of dangerous drugs at wholesale. If no registration number is obtained or furnished before a purchase is made, it shall be presumed that the purchase of dangerous drugs by the terminal distributor is in violation of division (D) of section 4729.51 of the Revised Code and the sale of dangerous drugs by the seller is in violation of division (A) of section 4729.51 of the Revised Code. If a licensed terminal distributor of dangerous drugs obtains or is furnished a registration number from a wholesale distributor of dangerous drugs and relies on the registration number in purchasing dangerous drugs at wholesale from the wholesale distributor of dangerous drugs, the terminal distributor shall be deemed not to have violated division (D) of section 4729.51 of the Revised Code in making the purchase.

Effective Date: 03-09-1999



Section 4729.61 - False or fraudulent certificates or licenses.

(A) No person shall make or cause to be made, or furnish or cause to be furnished to a wholesale distributor of dangerous drugs, a false certificate required to be furnished to a wholesale distributor of dangerous drugs by section 4729.60 of the Revised Code for the purchase of dangerous drugs at wholesale.

(B) No person shall make or cause to be made a false registration certificate of a wholesale distributor of dangerous drugs or a false or fraudulent license of a terminal distributor of dangerous drugs.

Effective Date: 07-01-1996



Section 4729.62 - Surrendering license.

If a wholesale distributor of dangerous drugs who has been registered ceases to engage in the sale of dangerous drugs at wholesale, or if a terminal distributor of dangerous drugs to whom a license has been issued ceases to engage in the sale of dangerous drugs at retail, such terminal or wholesale distributor of dangerous drugs shall notify the board of pharmacy of such fact and shall surrender such license or registration certificate to the board; provided, that on dissolution of a partnership by death, the surviving partner may operate under a license or registration certificate issued to the partnership until expiration, revocation, or suspension of such license or registration certificate, and the heirs or legal representatives of deceased persons, and receivers and trustees in bankruptcy appointed by any competent authority, may operate under the license or registration certificate issued to the persons succeeded in possession by such heir, representative, receiver, or trustee in bankruptcy until expiration, revocation, or suspension of such license or registration certificate.

Effective Date: 01-01-1962



Section 4729.63 - [Repealed].

Effective Date: 05-18-2005



Section 4729.64 - Injunctions.

In addition to the remedies provided and irrespective of whether or not there exists an adequate remedy at law, the board of pharmacy may apply to the court of common pleas in the county where any of the provisions of sections 4729.51 to 4729.62 of the Revised Code are being violated or where any violation described in section 4729.35 of the Revised Code is occurring for a temporary or permanent injunction restraining any person from such violation.

Effective Date: 03-14-1985



Section 4729.65 - Depositing receipts.

(A) Except as provided in division (B) of this section, all receipts of the state board of pharmacy, from any source, shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the president or executive director of the board, or both, as authorized by the board. All initial issuance fees and renewal fees required by sections 4729.01 to 4729.54 of the Revised Code shall be payable by the applicant at the time of making application.

(B)

(1) There is hereby created in the state treasury the board of pharmacy drug law enforcement fund. All moneys that are derived from any fines, mandatory fines, or forfeited bail to which the board may be entitled under Chapter 2925., division (C) of section 2923.42, or division (B) of section 2925.42 of the Revised Code and all moneys that are derived from forfeitures of property to which the board may be entitled pursuant to Chapter 2925. or 2981. of the Revised Code, any other provision of the Revised Code, or federal law shall be deposited into the fund. Subject to division (B)(2) of this section, division (B) of section 2923.44, and divisions (B), (C), and (D) of section 2981.13 of the Revised Code, the moneys in the fund shall be used solely to subsidize the drug law enforcement efforts of the board.

(2) Notwithstanding any contrary provision in the Revised Code, moneys that are derived from forfeitures of property pursuant to federal law and that are deposited into the board of pharmacy drug law enforcement fund in accordance with division (B)(1) of this section shall be used and accounted for in accordance with the applicable federal law, and the board otherwise shall comply with that law in connection with the moneys.

(C) All fines and forfeited bonds assessed and collected under prosecution or prosecution commenced in the enforcement of this chapter shall be paid to the executive director of the board within thirty days and by the executive director paid into the state treasury to the credit of the occupational licensing and regulatory fund. The board, subject to the approval of the controlling board and except for fees required to be established by the board at amounts "adequate" to cover designated expenses, may establish fees in excess of the amounts provided by this chapter, provided that such fees do not exceed the amounts permitted by this chapter by more than fifty per cent.

Effective Date: 01-01-1999; 07-01-2007



Section 4729.66 - [Repealed].

Effective Date: 05-18-2005



Section 4729.67 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of pharmacy shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license, identification card, or certificate of registration issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4729.68 - Completion of diabetes education program.

The state board of pharmacy shall adopt rules pursuant to Chapter 119. of the Revised Code specifying for the purposes of sections 3719.172 and 4729.51 of the Revised Code the national bodies recognized by the board that certify persons who successfully complete diabetes education programs.

Effective Date: 11-06-1996



Section 4729.69 - Establishment and administration of drug take-back program.

(A) The state board of pharmacy, in collaboration with the director of alcohol and drug addiction services and attorney general, shall establish and administer a drug take-back program under which drugs are collected from the community for the purpose of destruction or disposal of the drugs.

(B) The program shall be established and administered in such a manner that it does both of the following:

(1) Complies with any state or federal laws regarding the collection, destruction, or disposal of drugs;

(2) Maintains the confidentiality of individuals who submit or otherwise provide drugs under the program.

(C) In consultation with the director of alcohol and drug addiction services and attorney general, the board shall adopt rules governing the program. The rules shall be adopted in accordance with Chapter 119. of the Revised Code. In adopting the rules, the board shall specify all of the following:

(1) The entities that may participate;

(2) Guidelines and responsibilities for accepting drugs by participating entities;

(3) Drugs that may be collected;

(4) Record-keeping requirements;

(5) Proper methods to destroy unused drugs;

(6) Privacy protocols and security standards;

(7) Drug transportation procedures;

(8) The schedule, duration, and frequency of the collections of drugs, except that the first collection shall occur not later than one year after the effective date of this section;

(9) Any other standards and procedures the board considers necessary for purposes of governing the program.

(D) In accordance with state and federal law, the board may adopt rules to allow an entity participating in the program to return any unused drugs to the pharmacy that originally dispensed the drug. The rules shall include procedures to be followed to maintain the confidentiality of the person for whom the drug was dispensed.

(E) Rules adopted under this section may not do any of the following:

(1) Require any entity to establish, fund, or operate a drug take-back program;

(2) Establish any new licensing requirement or fee to participate in the program;

(3) Require any entity to compile data on drugs collected.

(F) The board may compile data on the amount and type of drugs collected under the program. For purposes of this division, the board may cooperate with a public or private entity in obtaining assistance in the compilation of data. An entity providing the assistance shall not be reimbursed under the program for any costs incurred in providing the assistance.

(G) If the board compiles data under division (F) of this section, the board shall submit a report to the governor and, in accordance with section 101.68 of the Revised Code, the general assembly. The report, to the extent possible, shall include the following information:

(1) Total weight of drugs collected, both with and without packaging;

(2) The weight of controlled substances;

(3) The amount of all of the following as a per cent of total drugs collected:

(a) Controlled substances;

(b) Brand name drugs;

(c) Generic drugs;

(d) Prescription drugs;

(e) Non-prescription drugs.

(4) The amount of vitamins, herbal supplements, and personal care products collected;

(5) If provided by the person who submitted or otherwise donated drugs to the program, the reasons why the drugs were returned or unused.

(H) No entity is required to participate in a drug take-back program established under this section, and no entity shall be subject to civil liability or professional disciplinary action for declining to participate.

(I) The board may accept grants, gifts, or donations for purposes of the program. Money received under this division shall be deposited into the drug take-back program fund established under section 109.90 of the Revised Code.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4729.70 - Establishing and implementing medical gases safety program.

(A) As used in this section, "cryogenic vessel" means an insulated metal container in the form of a cylinder or other design used to hold gases that have been liquefied by extreme reductions in temperature.

(B) The state board of pharmacy shall establish and implement a medical gases safety program to ensure that cryogenic vessels containing medical gases meet the requirements of this section and are properly handled. The program applies only to cryogenic vessels that are portable and contain medical gases in a volume intended for use in administering direct treatment to one or more individuals. The program does not apply to cylinders or containers of other designs that contain medical gases that are only compressed.

(C) Each cryogenic vessel subject to this section shall meet the following requirements:

(1) The vessel shall be properly labeled according to the medical gas contained in the vessel.

(2) The vessel shall be color coded as follows:

(a) Air - yellow;

(b) Carbon dioxide - gray;

(c) Cyclopropane - orange;

(d) Helium - brown;

(e) Nitrogen - black;

(f) Nitrous oxide - blue;

(g) Oxygen - green. The colors specified in this division shall not be used for any medical gas other than those specified in this division.

(3) The color coding specified in division (C)(2) of this section shall be applied to the vessel by doing either of the following:

(a) Applying the appropriate color to the top six inches of the body of the vessel;

(b) Affixing a wrap to the vessel that encircles the vessel completely, has the identity of the contained gas printed completely or continuously around the wrap, and uses the appropriate color as the print or background for the identity of the gas.

(4) The vessel shall not have previously contained a gas that is not a medical gas.

(5) When the vessel is being reused for a medical gas other than the medical gas it previously contained, new labeling and color coding shall be applied to the vessel and all old labeling and color coding shall be completely removed.

(6) The connector between the vessel and the valve through which the medical gas is delivered shall be either of the following:

(a) A threaded or socket connection that is silver brazed or welded to the valve;

(b) A permanent and integral part of the valve.

(D) No person shall remove a connector between a cryogenic vessel subject to this section and the valve through which the medical gas is delivered from the vessel, replace the connector with another connector, or attach an adapter to the vessel or connector unless the person meets standards established by the board in rules adopted under this section. A person who violates this division is guilty of tampering with drugs pursuant to section 2925.24 of the Revised Code.

(E) All employees who are responsible for installing or changing the cryogenic vessels subject to this section shall be trained in the proper handling of medical gases and cryogenic vessels, including training in understanding the labeling of the vessels and recognizing the color coding required by this section.

(F) The board shall adopt rules to implement the medical gases safety program established pursuant to this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code. The board's rules shall specify standards and procedures to be followed in ensuring that the individuals who modify existing cryogenic vessels for purposes of bringing the vessels into compliance with this section are qualified individuals. The board's standards for being considered qualified shall include requirements for knowledge in proper safety precautions concerning medical gases, cryogenic vessels that contain medical gases, and devices through which medical gases are delivered from cryogenic vessels.

Effective Date: 03-15-2002



Section 4729.75 - Drug database may be established by board of pharmacy.

The state board of pharmacy may establish and maintain a drug database. The board shall use the drug database to monitor the misuse and diversion of controlled substances, as defined in section 3719.01 of the Revised Code, and other dangerous drugs the board includes in the database pursuant to rules adopted under section 4729.84 of the Revised Code. In establishing and maintaining the database, the board shall electronically collect information pursuant to sections 4729.77 and 4729.79 of the Revised Code and shall disseminate information as authorized or required by sections 4729.80 and 4729.81 of the Revised Code. The board's collection and dissemination of information shall be conducted in accordance with rules adopted under section 4729.84 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.76 - Duties of administrator of drug database.

If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, the executive director of the board shall do all of the following:

(A) Employ an administrator to manage and direct the duties of staff employed to operate the drug database. The administrator shall be a person who has had training and experience in areas related to the duties of the database.

(B) Employ such professional, technical, and clerical employees as are necessary, and employ or hire on a consulting basis other technical services required for the operation of the database;

(C) Fix the compensation of the administrator and all other staff employed to operate the database.

Effective Date: 05-18-2005



Section 4729.77 - Drug database information to be supplied by terminal distributors.

(A) If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, each pharmacy licensed as a terminal distributor of dangerous drugs that dispenses drugs to patients in this state and is included in the types of pharmacies specified in rules adopted under section 4729.84 of the Revised Code shall submit to the board the following prescription information:

(1) Terminal distributor identification;

(2) Patient identification;

(3) Prescriber identification;

(4) Date prescription was issued by prescriber;

(5) Date drug was dispensed;

(6) Indication of whether the drug dispensed is new or a refill;

(7) Name, strength, and national drug code of the drug dispensed;

(8) Quantity of drug dispensed;

(9) Number of days' supply of drug dispensed;

(10) Serial or prescription number assigned by the terminal distributor;

(11) Source of payment for the drug dispensed.

(B)

(1) The information shall be transmitted as specified by the board in rules adopted under section 4729.84 of the Revised Code.

(2) The information shall be submitted electronically in the format specified by the board, except that the board may grant a waiver allowing the distributor to submit the information in another format.

(3) The information shall be submitted in accordance with any time limits specified by the board, except that the board may grant an extension if either of the following occurs:

(a) The distributor suffers a mechanical or electronic failure, or cannot meet the deadline for other reasons beyond the distributor's control.

(b) The board is unable to receive electronic submissions.

(C) This section does not apply to a prescriber personally furnishing or administering dangerous drugs to the prescriber's patient.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.78 - Drug database information to be supplied by wholesale distributors.

(A) If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, each wholesale distributor of dangerous drugs that delivers drugs in this state to prescribers or terminal distributors of dangerous drugs shall submit to the board the following purchase information:

(1) Purchaser identification;

(2) Identification of the drug sold;

(3) Quantity of the drug sold;

(4) Date of sale;

(5) The wholesale distributor's license number issued by the board.

(B)

(1) The information shall be transmitted as specified by the board in rules adopted under section 4729.84 of the Revised Code.

(2) The information shall be submitted electronically in the format specified by the board, except that the board may grant a waiver allowing the distributor to submit the information in another format.

(3) The information shall be submitted in accordance with any time limits specified by the board, except that the board may grant an extension if either of the following occurs:

(a) The distributor suffers a mechanical or electronic failure, or cannot meet the deadline for other reasons beyond the distributor's control.

(b) The board is unable to receive electronic submissions.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.79 - Information to be provided by licensees who personally furnish drugs to patients.

(A) If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, each licensed health professional authorized to prescribe drugs, except as provided in division (C) of this section, who personally furnishes to a patient a controlled substance or other dangerous drug the board includes in the database pursuant to rules adopted under section 4729.84 of the Revised Code shall submit to the board the following information:

(1) Prescriber identification;

(2) Patient identification;

(3) Date drug was furnished by the prescriber;

(4) Indication of whether the drug furnished is new or a refill;

(5) Name, strength, and national drug code of drug furnished;

(6) Quantity of drug furnished;

(7) Number of days' supply of drug furnished;

(8) Source of payment for the drug furnished;

(9) Identification of the owner of the drug furnished.

(B)

(1) The information shall be transmitted as specified by the board in rules adopted under section 4729.84 of the Revised Code.

(2) The information shall be submitted electronically in the format specified by the board, except that the board may grant a waiver allowing the prescriber to submit the information in another format.

(3) The information shall be submitted in accordance with any time limits specified by the board, except that the board may grant an extension if either of the following occurs:

(a) The prescriber's transmission system suffers a mechanical or electronic failure, or the prescriber cannot meet the deadline for other reasons beyond the prescriber's control.

(b) The board is unable to receive electronic submissions.

(C)

(1) The information required to be submitted under division (A) of this section may be submitted on behalf of the prescriber by the owner of the drug being personally furnished or by a delegate approved by that owner.

(2) The requirements of this section to submit information to the board do not apply to a prescriber who is a veterinarian.

(D) If the board becomes aware of a prescriber's failure to comply with this section, the board shall notify the government entity responsible for licensing the prescriber.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4729.80 - Information provided from drug database - record of requests - confidentiality.

(A) If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, the board is authorized or required to provide information from the database in accordance with the following:

(1) On receipt of a request from a designated representative of a government entity responsible for the licensure, regulation, or discipline of health care professionals with authority to prescribe, administer, or dispense drugs, the board may provide to the representative information from the database relating to the professional who is the subject of an active investigation being conducted by the government entity.

(2) On receipt of a request from a federal officer, or a state or local officer of this or any other state, whose duties include enforcing laws relating to drugs, the board shall provide to the officer information from the database relating to the person who is the subject of an active investigation of a drug abuse offense, as defined in section 2925.01 of the Revised Code, being conducted by the officer's employing government entity.

(3) Pursuant to a subpoena issued by a grand jury, the board shall provide to the grand jury information from the database relating to the person who is the subject of an investigation being conducted by the grand jury.

(4) Pursuant to a subpoena, search warrant, or court order in connection with the investigation or prosecution of a possible or alleged criminal offense, the board shall provide information from the database as necessary to comply with the subpoena, search warrant, or court order.

(5) On receipt of a request from a prescriber or the prescriber's delegate approved by the board, the board may provide to the prescriber information from the database relating to a patient who is either of the following, if the prescriber certifies in a form specified by the board that it is for the purpose of providing medical treatment to the patient who is the subject of the request;

(a) A current patient of the prescriber;

(b) A potential patient of the prescriber based on a referral of the patient to the prescriber.

(6) On receipt of a request from a pharmacist or the pharmacist's delegate approved by the board, the board may provide to the pharmacist information from the database relating to a current patient of the pharmacist, if the pharmacist certifies in a form specified by the board that it is for the purpose of the pharmacist's practice of pharmacy involving the patient who is the subject of the request.

(7) On receipt of a request from an individual seeking the individual's own database information in accordance with the procedure established in rules adopted under section 4729.84 of the Revised Code, the board may provide to the individual the individual's own database information.

(8) On receipt of a request from the medical director of a managed care organization that has entered into a data security agreement with the board required by section 5111.1710 of the Revised Code, the board may provide to the medical director information from the database relating to a medicaid recipient enrolled in the managed care organization.

(9) On receipt of a request from the director of job and family services, the board may provide to the director information from the database relating to a recipient of a program administered by the department of job and family services.

(10) On receipt of a request from the administrator of workers' compensation, the board may provide to the administrator information from the database relating to a claimant under Chapter 4121., 4123., 4127., or 4131. of the Revised Code.

(11) On receipt of a request from a requestor described in division (A)(1), (2), (5), or (6) of this section who is from or participating with another state's prescription monitoring program, the board may provide to the requestor information from the database, but only if there is a written agreement under which the information is to be used and disseminated according to the laws of this state.

(B) The state board of pharmacy shall maintain a record of each individual or entity that requests information from the database pursuant to this section. In accordance with rules adopted under section 4729.84 of the Revised Code, the board may use the records to document and report statistics and law enforcement outcomes.

The board may provide records of an individual's requests for database information to the following:

(1) A designated representative of a government entity that is responsible for the licensure, regulation, or discipline of health care professionals with authority to prescribe, administer, or dispense drugs who is involved in an active investigation being conducted by the government entity of the individual who submitted the requests for database information;

(2) A federal officer, or a state or local officer of this or any other state, whose duties include enforcing laws relating to drugs and who is involved in an active investigation being conducted by the officer's employing government entity of the individual who submitted the requests for database information.

(C) Information contained in the database and any information obtained from it is not a public record. Information contained in the records of requests for information from the database is not a public record. Information that does not identify a person may be released in summary, statistical, or aggregate form.

(D) A pharmacist or prescriber shall not be held liable in damages to any person in any civil action for injury, death, or loss to person or property on the basis that the pharmacist or prescriber did or did not seek or obtain information from the database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Renumbered and amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.81 - Board review of drug database for violations of law.

If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, the board shall review the information in the drug database. If the board determines from the review that a violation of law may have occurred, it shall notify the appropriate law enforcement agency or a government entity responsible for the licensure, regulation, or discipline of licensed health professionals authorized to prescribe drugs and supply information required by the agency or entity for an investigation of the violation of law that may have occurred.

Renumbered and amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.82 - Retention and purging of drug database information.

If the state board of pharmacy establishes a drug database pursuant to section 4729.75 of the Revised Code, the information collected for the database shall be retained in the database for at least two years. Any information that identifies a patient shall be destroyed after it has been retained for two years unless a law enforcement agency or a government entity responsible for the licensure, regulation, or discipline of licensed health professionals authorized to prescribe drugs has submitted a written request to the board for retention of the information in accordance with rules adopted by the board under section 4729.84 of the Revised Code.

Renumbered and amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.83 - No charges to be imposed to establish or maintain drug database; acceptance of grants, gifts, or donations.

(A) If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, the board shall not impose any charge on a terminal distributor of dangerous drugs, pharmacist, or prescriber for the establishment or maintenance of the database. The board shall not charge any fees for the transmission of data to the database or for the receipt of information from the database, except that the board may charge a fee in accordance with rules adopted under section 4729.84 of the Revised Code to an individual who requests the individual's own database information under section 4729.80 of the Revised Code.

(B) The board may accept grants, gifts, or donations for purposes of the drug database. Any money received shall be deposited into the state treasury to the credit of the drug database fund, which is hereby created. Money in the fund shall be used solely for purposes of the drug database.

Renumbered and amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.84 - Board to adopt drug database rules.

For purposes of establishing and maintaining a drug database pursuant to section 4729.75 of the Revised Code, the state board of pharmacy shall adopt rules in accordance with Chapter 119. of the Revised Code to carry out and enforce sections 4729.75 to 4729.83 of the Revised Code. The rules shall specify all of the following:

(A) A means of identifying each patient, each terminal distributor of dangerous drugs, and each purchase at wholesale of dangerous drugs about which information is entered into the drug database;

(B) Requirements for the transmission of information from terminal distributors of dangerous drugs, wholesale distributors of dangerous drugs , and prescribers;

(C) An electronic format for the submission of information from terminal distributors , wholesale distributors , and prescribers;

(D) A procedure whereby a terminal distributor , wholesale distributor , or prescriber unable to submit information electronically may obtain a waiver to submit information in another format;

(E) A procedure whereby the board may grant a request from a law enforcement agency or a government entity responsible for the licensure, regulation, or discipline of licensed health professionals authorized to prescribe drugs that information that has been stored for two years be retained when the information pertains to an open investigation being conducted by the agency or entity;

(F) A procedure whereby a terminal distributor, wholesale distributor, or prescriber may apply for an extension to the time by which information must be transmitted to the board;

(G) A procedure whereby a person or government entity to which the board is authorized to provide information may submit a request to the board for the information and the board may verify the identity of the requestor;

(H) A procedure whereby the board can use the database request records required by division (B) of section 4729.80 of the Revised Code to document and report statistics and law enforcement outcomes;

(I) A procedure whereby an individual may request the individual's own database information and the board may verify the identity of the requestor;

(J) A reasonable fee that the board may charge under section 4729.83 of the Revised Code for providing an individual with the individual's own database information pursuant to section 4729.80 of the Revised Code;

(K) The other specific dangerous drugs that, in addition to controlled substances , must be included in the database;

(L) The types of pharmacies licensed as terminal distributors of dangerous drugs that are required to submit prescription information to the board pursuant to section 4729.77 of the Revised Code.

Renumbered and amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.85 - Drug database report to legislative committees.

(A) If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, the board shall present a biennial report to the standing committees of the house of representatives and the senate that are primarily responsible for considering health and human services issues. The initial report shall be presented not later than two years after the database is established.

(B) Each report presented under this section shall include all of the following:

(1) The cost to the state of establishing and maintaining the database;

(2) Information from terminal distributors of dangerous drugs, prescribers, and the board regarding the board's effectiveness in providing information from the database;

(3) The board's timeliness in transmitting information from the database.

Renumbered by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 05-18-2005



Section 4729.86 - Applicable additional provisions regarding drug database.

If the state board of pharmacy establishes and maintains a drug database pursuant to section 4729.75 of the Revised Code, all of the following apply:

(A)

(1) No person identified in divisions (A)(1) to (10) or (B) of section 4729.80 of the Revised Code shall disseminate any written or electronic information the person receives from the drug database or otherwise provide another person access to the information that the person receives from the database, except as follows:

(a) When necessary in the investigation or prosecution of a possible or alleged criminal offense;

(b) When a person provides the information to the prescriber or pharmacist for whom the person is approved by the board to serve as a delegate of the prescriber or pharmacist for purposes of requesting and receiving information from the drug database under division (A)(5) or (6) of section 4729.80 of the Revised Code;

(c) When a prescriber or pharmacist provides the information to a person who is approved by the board to serve as such a delegate of the prescriber or pharmacist.

(2) No person shall provide false information to the state board of pharmacy with the intent to obtain or alter information contained in the drug database.

(3) No person shall obtain drug database information by any means except as provided under section 4729.80 or 4729.81 of the Revised Code.

(B) A person shall not use information obtained pursuant to division (A) of section 4729.80 of the Revised Code as evidence in any civil or administrative proceeding.

(C)

(1) The board may restrict a person from obtaining further information from the drug database if any of the following is the case:

(a) The person violates division (A)(1), (2), or (3) of this section;

(b) The person is a requestor identified in division (A)(11) of section 4729.80 of the Revised Code and the board determines that the person's actions in another state would have constituted a violation of division (A)(1), (2), or (3) of this section;

(c) The person fails to comply with division (B) of this section, regardless of the jurisdiction in which the failure to comply occurred.

(2) The board shall determine the extent to which the person is restricted from obtaining further information from the database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4729.87 - Compliance with law regarding sanctions for human trafficking.

The state board of pharmacy shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4729.99 - Penalty.

(A) Whoever violates section 4729.16, division (A) or (B) of section 4729.38, or section 4729.57 of the Revised Code is guilty of a minor misdemeanor. Each day's violation constitutes a separate offense.

(B) Whoever violates section 4729.27, 4729.28, or 4729.36 of the Revised Code is guilty of a misdemeanor of the third degree. Each day's violation constitutes a separate offense. If the offender previously has been convicted of or pleaded guilty to a violation of this chapter, that person is guilty of a misdemeanor of the second degree.

(C) Whoever violates section 4729.32, 4729.33, or 4729.34 of the Revised Code is guilty of a misdemeanor.

(D) Whoever violates division (A), (B), (D), or (E) of section 4729.51 of the Revised Code is guilty of a misdemeanor of the first degree.

(E)

(1) Whoever violates section 4729.37, division (C)(2) of section 4729.51, division (J) of section 4729.54, or section 4729.61 of the Revised Code is guilty of a felony of the fifth degree. If the offender previously has been convicted of or pleaded guilty to a violation of this chapter or a violation of Chapter 2925. or 3719. of the Revised Code, that person is guilty of a felony of the fourth degree.

(2) If an offender is convicted of or pleads guilty to a violation of section 4729.37, division (C) of section 4729.51, division (J) of section 4729.54, or section 4729.61 of the Revised Code, if the violation involves the sale, offer to sell, or possession of a schedule I or II controlled substance, with the exception of marihuana, and if the court imposing sentence upon the offender finds that the offender as a result of the violation is a major drug offender, as defined in section 2929.01 of the Revised Code, and is guilty of a specification of the type described in section 2941.1410 of the Revised Code, the court, in lieu of the prison term authorized or required by division (E)(1) of this section and sections 2929.13 and 2929.14 of the Revised Code and in addition to any other sanction imposed for the offense under sections 2929.11 to 2929.18 of the Revised Code, shall impose upon the offender, in accordance with division (B)(3) of section 2929.14 of the Revised Code, the mandatory prison term specified in that division .

(3) Notwithstanding any contrary provision of section 3719.21 of the Revised Code, the clerk of court shall pay any fine imposed for a violation of section 4729.37, division (C) of section 4729.51, division (J) of section 4729.54, or section 4729.61 of the Revised Code pursuant to division (A) of section 2929.18 of the Revised Code in accordance with and subject to the requirements of division (F) of section 2925.03 of the Revised Code. The agency that receives the fine shall use the fine as specified in division (F) of section 2925.03 of the Revised Code.

(F) Whoever violates section 4729.531 of the Revised Code or any rule adopted thereunder or section 4729.532 of the Revised Code is guilty of a misdemeanor of the first degree.

(G) Whoever violates division (C)(1) of section 4729.51 of the Revised Code is guilty of a felony of the fourth degree. If the offender has previously been convicted of or pleaded guilty to a violation of this chapter, or of a violation of Chapter 2925. or 3719. of the Revised Code, that person is guilty of a felony of the third degree.

(H) Whoever violates division (C)(3) of section 4729.51 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender has previously been convicted of or pleaded guilty to a violation of this chapter, or of a violation of Chapter 2925. or 3719. of the Revised Code, that person is guilty of a felony of the fifth degree.

(I)

(1) Whoever violates division (B) of section 4729.42 of the Revised Code is guilty of unauthorized pharmacy-related drug conduct. Except as otherwise provided in this section, unauthorized pharmacy-related drug conduct is a misdemeanor of the second degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (B), (C), (D), or (E) of that section, unauthorized pharmacy-related drug conduct is a misdemeanor of the first degree on a second offense and a felony of the fifth degree on a third or subsequent offense.

(2) Whoever violates division (C) or (D) of section 4729.42 of the Revised Code is guilty of permitting unauthorized pharmacy-related drug conduct. Except as otherwise provided in this section, permitting unauthorized pharmacy-related drug conduct is a misdemeanor of the second degree. If the offender previously has been convicted of or pleaded guilty to a violation of division (B), (C), (D), or (E) of that section, permitting unauthorized pharmacy-related drug conduct is a misdemeanor of the first degree on a second offense and a felony of the fifth degree on a third or subsequent offense.

(3) Whoever violates division (E) of section 4729.42 of the Revised Code is guilty of the offense of falsification under section 2921.13 of the Revised Code. In addition to any other sanction imposed for the violation, the offender is forever disqualified from engaging in any activity specified in division (B)(1), (2), or (3) of section 4729.42 of the Revised Code and from performing any function as a health care professional or health care worker. As used in this division, "health care professional" and "health care worker" have the same meanings as in section 2305.234 of the Revised Code.

(4) Notwithstanding any contrary provision of section 3719.21 of the Revised Code or any other provision of law that governs the distribution of fines, the clerk of the court shall pay any fine imposed pursuant to division (I)(1), (2), or (3) of this section to the state board of pharmacy if the board has adopted a written internal control policy under division (F)(2) of section 2925.03 of the Revised Code that addresses fine moneys that it receives under Chapter 2925. of the Revised Code and if the policy also addresses fine moneys paid under this division. The state board of pharmacy shall use the fines so paid in accordance with the written internal control policy to subsidize the board's law enforcement efforts that pertain to drug offenses.

(J)

(1) Whoever violates division (A)(1) of section 4729.86 of the Revised Code is guilty of a misdemeanor of the third degree. If the offender has previously been convicted of or pleaded guilty to a violation of division (A)(1), (2), or (3) of section 4729.86 of the Revised Code, that person is guilty of a misdemeanor of the first degree.

(2) Whoever violates division (A)(2) of section 4729.86 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender has previously been convicted of or pleaded guilty to a violation of division (A)(1), (2), or (3) of section 4729.86 of the Revised Code, that person is guilty of a felony of the fifth degree.

(3) Whoever violates division (A)(3) of section 4729.86 of the Revised Code is guilty of a felony of the fifth degree. If the offender has previously been convicted of or pleaded guilty to a violation of division (A)(1), (2), or (3) of section 4729.86 of the Revised Code, that person is guilty of a felony of the fourth degree.

(K) A person who violates division (C) of section 4729.552 of the Revised Code is guilty of a misdemeanor of the first degree. If the person previously has been convicted of or pleaded guilty to a violation of division (C) of section 4729.552 of the Revised Code, that person is guilty of a felony of the fifth degree.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 4/1/2009.

Effective Date: 03-23-2000; 2008 SB203 04-08-2009






Chapter 4730 - PHYSICIAN ASSISTANTS

Section 4730.01 - Physician assistant definitions.

As used in this chapter:

(A) "Physician assistant" means a skilled person qualified by academic and clinical training to provide services to patients as a physician assistant under the supervision, control, and direction of one or more physicians who are responsible for the physician assistant's performance.

(B) "Physician" means an individual who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(C) "Health care facility" means any of the following:

(1) A hospital registered with the department of health under section 3701.07 of the Revised Code;

(2) A health care facility licensed by the department of health under section 3702.30 of the Revised Code;

(3) Any other facility designated by the state medical board in rules adopted pursuant to division (B)(2) of section 4730.08 of the Revised Code.

(D) "Special services" means the health care services that a physician assistant may be authorized to provide under the special services portion of a physician supervisory plan approved under section 4730.17 of the Revised Code.

Effective Date: 11-06-1996; 05-17-2006



Section 4730.02 - Prohibited acts.

(A) No person shall hold that person out as being able to function as a physician assistant, or use any words or letters indicating or implying that the person is a physician assistant, without a current, valid certificate to practice as a physician assistant issued pursuant to this chapter.

(B) No person shall practice as a physician assistant without the supervision, control, and direction of a physician.

(C) No person shall act as the supervising physician of a physician assistant without having received the state medical board's approval of a supervision agreement entered into with the physician assistant.

(D) No person shall practice as a physician assistant without having entered into a supervision agreement that has been approved by the state medical board.

(E) No person acting as the supervising physician of a physician assistant shall authorize the physician assistant to perform services if either of the following is the case:

(1) The services are not within the physician's normal course of practice and expertise;

(2) The services are inconsistent with the physician supervisory plan approved by the state medical board for the supervising physician or the policies of the health care facility in which the physician and physician assistant are practicing.

(F) No person shall practice as a physician assistant in a manner that is inconsistent with the physician supervisory plan approved for the physician who is responsible for supervising the physician assistant or the policies of the health care facility in which the physician assistant is practicing.

(G) No person practicing as a physician assistant shall prescribe any drug or device to perform or induce an abortion, or otherwise perform or induce an abortion.

(H) No person shall advertise to provide services as a physician assistant, except for the purpose of seeking employment.

(I) No person practicing as a physician assistant shall fail to wear at all times when on duty a placard, plate, or other device identifying that person as a "physician assistant."

Effective Date: 03-05-1996; 05-17-2006



Section 4730.021 - Amended and Renumbered RC 4730.05.

Effective Date: 03-05-1996



Section 4730.03 - Construction and application.

Nothing in this chapter shall:

(A) Be construed to affect or interfere with the performance of duties of any medical personnel who are either of the following:

(1) In active service in the army, navy, coast guard, marine corps, air force, public health service, or marine hospital service of the United States while so serving;

(2) Employed by the veterans administration of the United States while so employed;

(B) Prevent any person from performing any of the services a physician assistant may be authorized to perform, if the person's professional scope of practice established under any other chapter of the Revised Code authorizes the person to perform the services;

(C) Prohibit a physician from delegating responsibilities to any nurse or other qualified person who does not hold a certificate to practice as a physician assistant, provided that the individual does not hold the individual out to be a physician assistant;

(D) Be construed as authorizing a physician assistant independently to order or direct the execution of procedures or techniques by a registered nurse or licensed practical nurse in the care and treatment of a person in any setting, except to the extent that the physician assistant is authorized to do so by the physician supervisory plan approved under section 4730.17 of the Revised Code for the physician who is responsible for supervising the physician assistant or the policies of the health care facility in which the physician assistant is practicing;

(E) Authorize a physician assistant to engage in the practice of optometry, except to the extent that the physician assistant is authorized by a supervising physician acting in accordance with this chapter to perform routine visual screening, provide medical care prior to or following eye surgery, or assist in the care of diseases of the eye;

(F) Be construed as authorizing a physician assistant to prescribe any drug or device to perform or induce an abortion, or as otherwise authorizing a physician assistant to perform or induce an abortion.

Effective Date: 11-06-1996; 05-17-2006; 2008 SB279 01-06-2009



Section 4730.04 - Disaster or emergency medical care.

(A) As used in this section:

(1) "Disaster" means any imminent threat or actual occurrence of widespread or severe damage to or loss of property, personal hardship or injury, or loss of life that results from any natural phenomenon or act of a human.

(2) "Emergency" means an occurrence or event that poses an imminent threat to the health or life of a human.

(B) Nothing in this chapter prohibits any of the following individuals from providing medical care, to the extent the individual is able, in response to a need for medical care precipitated by a disaster or emergency:

(1) An individual who holds a certificate to practice as a physician assistant issued under this chapter;

(2) An individual licensed or authorized to practice as a physician assistant in another state;

(3) An individual credentialed or employed as a physician assistant by an agency, office, or other instrumentality of the federal government.

(C) For purposes of the medical care provided by a physician assistant pursuant to division (B)(1) of this section, both of the following apply notwithstanding any supervision requirement of this chapter to the contrary:

(1) The physician who supervises the physician assistant pursuant to a physician supervisory plan approved by the state medical board under section 4730.17 of the Revised Code is not required to meet the supervision requirements established under this chapter.

(2) The physician designated as the medical director of the disaster or emergency may supervise the medical care provided by the physician assistant.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4730.05 - Physician assistant policy committee.

(A) There is hereby created the physician assistant policy committee of the state medical board. The president of the board shall appoint the members of the committee. The committee shall consist of the seven members specified in divisions (A)(1) to (3) of this section. When the committee is developing or revising policy and procedures for physician-delegated prescriptive authority for physician assistants, the committee shall include the two additional members specified in division (A)(4) of this section.

(1) Three members of the committee shall be physicians. Of the physician members, one shall be a member of the state medical board, one shall be appointed from a list of five physicians recommended by the Ohio state medical association, and one shall be appointed from a list of five physicians recommended by the Ohio osteopathic association. At all times, the physician membership of the committee shall include at least one physician who is a supervising physician of a physician assistant, preferably with at least two years' experience as a supervising physician.

(2) Three members shall be physician assistants appointed from a list of five individuals recommended by the Ohio association of physician assistants.

(3) One member, who is not affiliated with any health care profession, shall be appointed to represent the interests of consumers.

(4) The two additional members, appointed to serve only when the committee is developing or revising policy and procedures for physician-delegated prescriptive authority for physician assistants, shall be pharmacists. Of these members, one shall be appointed from a list of five clinical pharmacists recommended by the Ohio pharmacists association and one shall be appointed from the pharmacist members of the state board of pharmacy, preferably from among the members who are clinical pharmacists. The pharmacist members shall have voting privileges only for purposes of developing or revising policy and procedures for physician-delegated prescriptive authority for physician assistants. Presence of the pharmacist members shall not be required for the transaction of any other business.

(B) Terms of office shall be for two years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of being appointed until the end of the term for which the member was appointed. Members may be reappointed, except that a member may not be appointed to serve more than three consecutive terms. As vacancies occur, a successor shall be appointed who has the qualifications the vacancy requires. A member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until a successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(C) Each member of the committee shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day employed in the discharge of official duties as a member, and shall also receive necessary and actual expenses incurred in the performance of official duties as a member.

(D) The committee members specified in divisions (A)(1) to (3) of this section by a majority vote shall elect a chairperson from among those members. The members may elect a new chairperson at any time.

(E) The state medical board may appoint assistants, clerical staff, or other employees as necessary for the committee to perform its duties adequately.

(F) The committee shall meet at least four times a year and at such other times as may be necessary to carry out its responsibilities.

Effective Date: 03-05-1996; 05-17-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4730.06 - Recommendations to state medical board.

(A) The physician assistant policy committee of the state medical board shall review, and shall submit to the board recommendations concerning, all of the following:

(1) Requirements for issuance of certificates to practice as a physician assistant, including the educational requirements that must be met to receive a certificate to practice;

(2) Existing and proposed rules pertaining to the practice of physician assistants, the supervisory relationship between physician assistants and supervising physicians, and the administration and enforcement of this chapter;

(3) In accordance with section 4730.38 of the Revised Code, physician-delegated prescriptive authority for physician assistants and proposed changes to the physician assistant formulary the board adopts pursuant to division (A)(1) of section 4730.39 of the Revised Code;

(4) Application procedures and forms for certificates to practice as a physician assistant, physician supervisory plans, and supervision agreements;

(5) Fees required by this chapter for issuance and renewal of certificates to practice as a physician assistant;

(6) Criteria to be included in applications submitted to the board for approval of physician supervisory plans, including criteria to be included in applications for approval to delegate to physician assistants the performance of special services;

(7) Criteria to be included in supervision agreements submitted to the board for approval and renewal of the board's approval;

(8) Any issue the board asks the committee to consider.

(B) In addition to the matters that are required to be reviewed under division (A) of this section, the committee may review, and may submit to the board recommendations concerning, either or both of the following:

(1) Quality assurance activities to be performed by a supervising physician and physician assistant under a quality assurance system established pursuant to division (F) of section 4730.21 of the Revised Code;

(2) The development and approval of one or more model physician supervisory plans and one or more models for a special services portion of the one or more model physician supervisory plans. The committee may submit recommendations for model plans that reflect various medical specialties.

(C) The board shall take into consideration all recommendations submitted by the committee. Not later than ninety days after receiving a recommendation from the committee, the board shall approve or disapprove the recommendation and notify the committee of its decision. If a recommendation is disapproved, the board shall inform the committee of its reasons for making that decision. The committee may resubmit the recommendation after addressing the concerns expressed by the board and modifying the disapproved recommendation accordingly. Not later than ninety days after receiving a resubmitted recommendation, the board shall approve or disapprove the recommendation. There is no limit on the number of times the committee may resubmit a recommendation for consideration by the board.

(D)

(1) Except as provided in division (D)(2) of this section, the board may not take action regarding a matter that is subject to the committee's review under division (A) or (B) of this section unless the committee has made a recommendation to the board concerning the matter.

(2) If the board submits to the committee a request for a recommendation regarding a matter that is subject to the committee's review under division (A) or (B) of this section, and the committee does not provide a recommendation before the sixty-first day after the request is submitted, the board may take action regarding the matter without a recommendation.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 03-05-1996; 05-17-2006

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4730.07 - Adoption of additional rules.

In addition to rules that are specifically required or authorized by this chapter to be adopted, the state medical board may, subject to division (D) of section 4730.06 of the Revised Code, adopt any other rules necessary to govern the practice of physician assistants, the supervisory relationship between physician assistants and supervising physicians, and the administration and enforcement of this chapter. Rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 03-05-1996; 05-17-2006



Section 4730.08 - Certificate to practice as physician assistant.

(A) A certificate to practice as a physician assistant issued under this chapter authorizes the holder to practice as a physician assistant, subject to all of the following:

(1) The physician assistant shall practice only under the supervision, control, and direction of a physician with whom the physician assistant has entered into a supervision agreement approved by the state medical board under section 4730.17 of the Revised Code.

(2) When the physician assistant practices outside a health care facility, the physician assistant shall practice in accordance with the physician supervisory plan approved under section 4730.17 of the Revised Code for the physician who is responsible for supervising the physician assistant.

(3) When the physician assistant practices within a health care facility, the physician assistant shall practice in accordance with the policies of the health care facility.

(B) For purposes of division (A) of this section and all other provisions of this chapter pertaining to the practice of a physician assistant under the policies of a health care facility, both of the following apply:

(1) A physician who is supervising a physician assistant within a health care facility may impose limitations on the physician assistant's practice that are in addition to any limitations applicable under the policies of the facility.

(2) The state medical board may, subject to division (D) of section 4730.06 of the Revised Code, adopt rules designating facilities to be included as health care facilities that are in addition to the facilities specified in divisions (C)(1) and (2) of section 4730.01 of the Revised Code. The rules adopted shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 05-17-2006



Section 4730.081 - Certificate to practice constitutes state licensure.

For purposes of the Revised Code and any rules adopted under it, a certificate to practice as a physician assistant issued under this chapter constitutes the state's licensure of the certificate holder to practice as a physician assistant. The certificate holder may present the certificate as evidence of the state's licensure of the holder to any health care insurer, accrediting body, or other entity that requires evidence of licensure by a government entity to be recognized or authorized to practice as a physician assistant.

Effective Date: 05-17-2006



Section 4730.09 - Services provided under physician supervisory plan.

(A) Under a physician supervisory plan approved under section 4730.17 of the Revised Code, a physician assistant may provide any or all of the following services without approval by the state medical board as special services:

(1) Obtaining comprehensive patient histories;

(2) Performing physical examinations, including audiometry screening, routine visual screening, and pelvic, rectal, and genital-urinary examinations, when indicated;

(3) Ordering, performing, or ordering and performing routine diagnostic procedures, as indicated;

(4) Identifying normal and abnormal findings on histories, physical examinations, and commonly performed diagnostic studies;

(5) Assessing patients and developing and implementing treatment plans for patients;

(6) Monitoring the effectiveness of therapeutic interventions;

(7) Exercising physician-delegated prescriptive authority pursuant to a certificate to prescribe issued under this chapter;

(8) Carrying out or relaying the supervising physician's orders for the administration of medication, to the extent permitted by law;

(9) Providing patient education;

(10) Instituting and changing orders on patient charts;

(11) Performing developmental screening examinations on children with regard to neurological, motor, and mental functions;

(12) Performing wound care management, suturing minor lacerations and removing the sutures, and incision and drainage of uncomplicated superficial abscesses;

(13) Removing superficial foreign bodies;

(14) Administering intravenous fluids;

(15) Inserting a foley or cudae catheter into the urinary bladder and removing the catheter;

(16)

Performing biopsies of superficial lesions;

(17) Making appropriate referrals as directed by the supervising physician;

(18) Performing penile duplex ultrasound;

(19) Changing of a tracheostomy;

(20) Performing bone marrow aspirations from the posterior iliac crest;

(21) Performing bone marrow biopsies from the posterior iliac crest;

(22) Performing cystograms;

(23) Performing nephrostograms after physician placement of nephrostomy tubes;

(24) Fitting , inserting , or removing birth control devices;

(25) Removing cervical polyps;

(26) Performing nerve conduction testing;

(27) Performing endometrial biopsies;

(28) Inserting filiform and follower catheters;

(29) Performing arthrocentesis of the knee;

(30) Performing knee joint injections;

(31) Performing endotracheal intubation with successful completion of an advanced cardiac life support course;

(32) Performing lumbar punctures;

(33) In accordance with rules adopted by the board, using light-based medical devices for the purpose of hair removal;

(34) Administering, monitoring, or maintaining local anesthesia, as defined in section 4730.091 of the Revised Code;

(35) Applying or removing a cast or splint;

(36) Inserting or removing chest tubes;

(37) Prescribing physical therapy or referring a patient to a physical therapist for the purpose of receiving physical therapy;

(38) Ordering occupational therapy or referring a patient to an occupational therapist for the purpose of receiving occupational therapy;

(39) Taking any action that may be taken by an attending physician under sections 2133.21 to 2133.26 of the Revised Code, as specified in section 2133.211 of the Revised Code;

(40) Determining and pronouncing death in accordance with section 4730.092 of the Revised Code;

(41) Performing other services that are within the supervising physician's normal course of practice and expertise, if the services are included in any model physician supervisory plan approved under section 4730.06 of the Revised Code or the services are designated by the board by rule or other means as services that are not subject to approval as special services.

(B) Under the policies of a health care facility, the services a physician assistant may provide are limited to the services the facility has authorized the physician assistant to provide for the facility. The services a health care facility may authorize a physician assistant to provide for the facility include the following:

(1) Any or all of the services specified in division (A) of this section;

(2) Assisting in surgery in the health care facility;

(3) Any other services permitted by the policies of the health care facility, except that the facility may not authorize a physician assistant to perform a service that is prohibited by this chapter.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006; 2008 SB279 01-06-2009



Section 4730.091 - Administration of local anesthesia by physician assistant.

(A) As used in this section, "local anesthesia" means the injection of a drug or combination of drugs to stop or prevent a painful sensation in a circumscribed area of the body where a painful procedure is to be performed. "Local anesthesia" includes only local infiltration anesthesia, digital blocks, and pudendal blocks.

(B) A physician assistant may administer, monitor, or maintain local anesthesia as a component of a procedure the physician assistant is performing or as a separate service when the procedure requiring local anesthesia is to be performed by the physician assistant's supervising physician or another person. A physician assistant shall not administer, monitor, or maintain any other form of anesthesia, including regional anesthesia or any systemic sedation, regardless of whether the physician assistant is practicing under a physician supervisory plan or the policies of a health care facility.

Effective Date: 05-17-2006



Section 4730.092 - Determination of death by physician assistant.

(A) A physician assistant may determine and pronounce an individual's death, but only if the individual's respiratory and circulatory functions are not being artificially sustained and, at the time the determination and pronouncement of death is made, either or both of the following apply:

(1) The individual was receiving care in one of the following:

(a) A nursing home licensed under section 3721.02 of the Revised Code or by a political subdivision under section 3721.09 of the Revised Code;

(b) A residential care facility or home for the aging licensed under Chapter 3721. of the Revised Code;

(c) A county home or district home operated pursuant to Chapter 5155. of the Revised Code;

(d) A residential facility licensed under section 5123.19 of the Revised Code.

(2) The physician assistant is providing or supervising the individual's care through a hospice care program licensed under Chapter 3712. of the Revised Code or any other entity that provides palliative care.

(B) If a physician assistant determines and pronounces an individual's death, the physician assistant shall comply with both of the following:

(1) The physician assistant shall not complete any portion of the individual's death certificate.

(2) The physician assistant shall notify the individual's attending physician of the determination and pronouncement of death in order for the physician to fulfill the physician's duties under section 3705.16 of the Revised Code. The physician assistant shall provide the notification within a period of time that is reasonable but not later than twenty-four hours following the determination and pronouncement of the individual's death.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4730.10 - Applying for certificate of registration.

(A) An individual seeking a certificate to practice as a physician assistant shall file with the state medical board a written application on a form prescribed and supplied by the board. The application shall include all of the following:

(1) The applicant's name, residential address, business address, if any, and social security number;

(2) Satisfactory proof that the applicant meets the age and moral character requirements specified in divisions (A)(1) and (2) of section 4730.11 of the Revised Code;

(3) Satisfactory proof that the applicant meets either the educational requirements specified in division (B)(1) or (2) of section 4730.11 of the Revised Code or the educational or other applicable requirements specified in division (C)(1), (2), or (3) of that section;

(4) Any other information the board requires.

(B) At the time of making application for a certificate to practice, the applicant shall pay the board a fee of two hundred dollars, no part of which shall be returned. The fees shall be deposited in accordance with section 4731.24 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 03-09-1999; 05-17-2006



Section 4730.101 - Certificate applicant to comply with RC Chapter 4776.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate to practice as a physician assistant shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate to practice as a physician assistant unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4730.12 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4730.11 - Eligibility requirements for physician assistant certificate.

(A) To be eligible to receive a certificate to practice as a physician assistant, all of the following apply to an applicant:

(1) The applicant shall be at least eighteen years of age.

(2) The applicant shall be of good moral character.

(3) The applicant shall hold current certification by the national commission on certification of physician assistants or a successor organization that is recognized by the state medical board.

(4) The applicant shall meet either of the following requirements:

(a) The educational requirements specified in division (B)(1) or (2) of this section;

(b) The educational or other applicable requirements specified in division (C)(1), (2), or (3) of this section.

(B) Effective January 1, 2008, for purposes of division (A)(4)(a) of this section, an applicant shall meet either of the following educational requirements:

(1) The applicant shall hold a master's or higher degree obtained from a program accredited by the accreditation review commission on education for the physician assistant or a predecessor or successor organization recognized by the board.

(2) The applicant shall hold both of the following degrees:

(a) A degree other than a master's or higher degree obtained from a program accredited by the accreditation review commission on education for the physician assistant or a predecessor or successor organization recognized by the board ;

(b) A master's or higher degree in a course of study with clinical relevance to the practice of physician assistants and obtained from a program accredited by a regional or specialized and professional accrediting agency recognized by the council for higher education accreditation.

(C) For purposes of division (A)(4)(b) of this section, an applicant shall present evidence satisfactory to the board of meeting one of the following requirements in lieu of meeting the educational requirements specified in division (B)(1) or (2) of this section:

(1) The applicant shall hold a current, valid license or other form of authority to practice as a physician assistant issued by another jurisdiction prior to January 1, 2008 .

(2) The applicant shall hold a degree obtained as a result of being enrolled on January 1, 2008, in a program in this state that was accredited by the accreditation review commission on education for the physician assistant but did not grant a master's or higher degree to individuals enrolled in the program on that date, and completing the program on or before December 31, 2009.

(3) The applicant shall meet both of the following educational and military experience requirements:

(a) Hold a degree obtained from a program accredited by the accreditation review commission on education for the physician assistant;

(b) Have experience practicing as a physician assistant for at least three consecutive years while on active duty, with evidence of service under honorable conditions, in any of the armed forces of the United States or the national guard of any state, including any experience attained while practicing as a physician assistant at a health care facility or clinic operated by the United States department of veterans affairs.

(D) This section does not require an individual to obtain a master's or higher degree as a condition of retaining or renewing a certificate to practice as a physician assistant if the individual received the certificate without holding a master's or higher degree as provided in either of the following :

(1) Before the educational requirements specified in division (B)(1) or (2) of this section became effective January 1, 2008 ;

(2)

By meeting the educational or other applicable requirements specified in division (C)(1), (2), or (3) of this section.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006; 2008 SB245 08-22-2008



Section 4730.12 - Issuing certificate of registration.

(A) The state medical board shall review all applications received under section 4730.10 of the Revised Code for certificates to practice as a physician assistant. Not later than sixty days after receiving a complete application, the board shall determine whether an applicant meets the requirements to receive a certificate to practice, as specified in section 4730.11 of the Revised Code. An affirmative vote of not fewer than six members of the board is required to determine that an applicant meets the requirements to receive a certificate to practice as a physician assistant.

(B) If the board determines that an applicant meets the requirements to receive the certificate, the secretary of the board shall register the applicant as a physician assistant and issue to the applicant a certificate to practice as a physician assistant.

Effective Date: 05-17-2006



Section 4730.13 - Duplicate physician assistant certificate - fee.

Upon application by the holder of a certificate to practice as a physician assistant, the state medical board shall issue a duplicate certificate to replace one that is missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate certificate shall be thirty-five dollars. All fees collected under this section shall be deposited in accordance with section 4731.24 of the Revised Code.

Effective Date: 05-17-2006



Section 4730.14 - Renewing certificate of registration.

(A) A certificate to practice as a physician assistant shall expire biennially and may be renewed in accordance with this section. A person seeking to renew a certificate to practice as a physician assistant shall, on or before the thirty-first day of January of each even-numbered year, apply for renewal of the certificate. The state medical board shall send renewal notices at least one month prior to the expiration date. Applications shall be submitted to the board on forms the board shall prescribe and furnish. Each application shall be accompanied by a biennial renewal fee of one hundred dollars. The board shall deposit the fees in accordance with section 4731.24 of the Revised Code. The applicant shall report any criminal offense that constitutes grounds for refusing to issue a certificate to practice under section 4730.25 of the Revised Code to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last signing an application for a certificate to practice as a physician assistant.

(B) To be eligible for renewal, a physician assistant shall certify to the board both of the following:

(1) That the physician assistant has maintained certification by the national commission on certification of physician assistants or a successor organization that is recognized by the board by meeting the standards to hold current certification from the commission or its successor, including completion of continuing medical education requirements and passing periodic recertification examinations;

(2) Except as provided in division (F) of this section and section 5903.12 of the Revised Code, that the physician assistant has completed during the current certification period not less than one hundred hours of continuing medical education acceptable to the board.

(C) The board shall adopt rules in accordance with Chapter 119. of the Revised Code specifying the types of continuing medical education that must be completed to fulfill the board's requirements under division (B)(2) of this section. Except when additional continuing medical education is required to renew a certificate to prescribe, as specified in section 4730.49 of the Revised Code, the board shall not adopt rules that require a physician assistant to complete in any certification period more than one hundred hours of continuing medical education acceptable to the board. In fulfilling the board's requirements, a physician assistant may use continuing medical education courses or programs completed to maintain certification by the national commission on certification of physician assistants or a successor organization that is recognized by the board if the standards for acceptable courses and programs of the commission or its successor are at least equivalent to the standards established by the board.

(D) If an applicant submits a complete renewal application and qualifies for renewal pursuant to division (B) of this section, the board shall issue to the applicant a renewed certificate to practice as a physician assistant.

(E) The board may require a random sample of physician assistants to submit materials documenting certification by the national commission on certification of physician assistants or a successor organization that is recognized by the board and completion of the required number of hours of continuing medical education.

(F) The board shall provide for pro rata reductions by month of the number of hours of continuing education that must be completed for individuals who are in their first certification period, who have been disabled due to illness or accident, or who have been absent from the country. The board shall adopt rules, in accordance with Chapter 119. of the Revised Code, as necessary to implement this division.

(G)

(1) A certificate to practice that is not renewed on or before its expiration date is automatically suspended on its expiration date. Continued practice after suspension of the certificate shall be considered as practicing in violation of division (A) of section 4730.02 of the Revised Code.

(2) If a certificate has been suspended pursuant to division (G)(1) of this section for two years or less, it may be reinstated. The board shall reinstate a certificate suspended for failure to renew upon an applicant's submission of a renewal application, the biennial renewal fee, and any applicable monetary penalty. If a certificate has been suspended pursuant to division (G)(1) of this division for more than two years, it may be restored. In accordance with section 4730.28 of the Revised Code, the board may restore a certificate suspended for failure to renew upon an applicant's submission of a restoration application, the biennial renewal fee, and any applicable monetary penalty and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore to an applicant a certificate to practice as a physician assistant unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4730.12 of the Revised Code. The penalty for reinstatement shall be fifty dollars and the penalty for restoration shall be one hundred dollars. The board shall deposit penalties in accordance with section 4731.24 of the Revised Code.

(H) If an individual certifies that the individual has completed the number of hours and type of continuing medical education required for renewal or reinstatement of a certificate to practice as a physician assistant, and the board finds through a random sample conducted under division (E) of this section or through any other means that the individual did not complete the requisite continuing medical education, the board may impose a civil penalty of not more than five thousand dollars. The board's finding shall be made pursuant to an adjudication under Chapter 119. of the Revised Code and by an affirmative vote of not fewer than six members. A civil penalty imposed under this division may be in addition to or in lieu of any other action the board may take under section 4730.25 of the Revised Code. The board shall deposit civil penalties in accordance with section 4731.24 of the Revised Code.

Effective Date: 05-17-2006; 2007 HB104 03-24-2008



Section 4730.15 - Application for approval of a physician supervisory plan.

A physician seeking to supervise one or more physician assistants through a physician supervisory plan shall submit to the state medical board an application for approval of a physician supervisory plan. The physician shall provide all information determined by the board to be necessary to process the application. The physician may include in the application the names, business addresses, and business telephone numbers of at least two physicians who have agreed to act as alternate supervising physicians during periods in which the physician will be unable to provide supervision in accordance with section 4730.21 of the Revised Code. Application for approval of a physician supervisory plan shall be made on a form prescribed and furnished by the board. Each application shall include a copy of the proposed plan. The proposed plan may be based on any model physician supervisory plan approved under section 4730.06 of the Revised Code. If the plan includes a special services portion, that portion may be based on any model special services portion approved under section 4730.06 of the Revised Code. The board shall develop a form that may be used when two or more physicians wish to apply at the same time for approval of the same physician supervisory plan. When making simultaneous applications with this form, the physicians are required to include only one copy of the proposed plan with all of their applications.

Effective Date: 05-17-2006



Section 4730.16 - Contents of physician supervisory plan.

To be eligible for approval by the state medical board under section 4730.17 of the Revised Code, a physician supervisory plan shall meet the requirements of any applicable rules adopted by the board and shall specify all of the following:

(A) The responsibilities to be fulfilled by the physician supervising a physician assistant under the plan;

(B) The responsibilities to be fulfilled by a physician assistant when performing services under the plan;

(C) Circumstances under which a physician assistant is required to refer a patient to the supervising physician;

(D) Procedures to be followed by a physician assistant when writing medical orders, including prescriptions written in the exercise of the physician-delegated prescriptive authority granted to the physician assistant;

(E) Any special services that the physician may delegate to a physician assistant.

Effective Date: 03-05-1996; 05-17-2006



Section 4730.17 - Processing of application for physician supervisory plan.

(A) On receipt of a complete application for approval of a physician supervisory plan submitted under section 4730.15 of the Revised Code, the state medical board shall process the application as follows:

(1) Not later than sixty days after receiving the application, the board shall approve or disapprove the plan or that portion of the plan under which one or more physician assistants will be authorized to perform the services specified in division (A) of section 4730.09 of the Revised Code. The board shall provide written notice of its decision to the applicant.

(2) If the applicant is seeking approval of a physician supervisory plan under which the supervising physician will delegate to one or more physician assistants the performance of special services, the board shall submit the special services portion of the plan to the board's physician assistant policy committee at the committee's next regularly scheduled meeting. The committee shall review the special services portion of the physician supervisory plan and form a recommendation as to whether the board should approve or disapprove inclusion of all or some of the special services in the plan. The committee, on a case-by-case basis, may request documentation from the applicant certifying that additional education and training will have been provided to or obtained by each physician assistant who is given authority to perform the special services to ensure that the physician assistant is qualified to perform the services. The committee shall submit its recommendation for approval or disapproval to the board not later than sixty days after receiving the special services portion of the plan. Not later than sixty days after receiving the committee's recommendation, the board shall approve or disapprove the special services portion of the physician supervisory plan. The board shall provide written notice of its decision to the applicant and the committee.

(B) After a physician supervisory plan has been approved, the holder of the plan may apply for an addendum to the plan for authorization to delegate to one or more physician assistants the performance of a special service that was not included at the time the plan was approved. An application for an addendum to an approved physician supervisory plan shall be submitted in the same manner that an application for approval of an original plan is submitted under section 4730.15 of the Revised Code. The application shall be processed in same manner that an application for approval of an original physician supervisory plan is processed under division (A) of this section.

(C) A physician supervisory plan approved under this section is valid until the supervising physician for whom the plan was approved, or the group of supervising physicians for which the plan was approved, notifies the board that the plan should be canceled or replaced.

Effective Date: 05-17-2006



Section 4730.18 - Approval of supervision agreement required.

Before initiating supervision of one or more physician assistants under a physician supervisory plan or the policies of a health care facility, a physician shall obtain approval from the state medical board under section 4730.19 of the Revised Code of a supervision agreement between the physician and each physician assistant who will be supervised. A physician seeking approval of a supervision agreement shall submit an application to the board on a form the board shall prescribe and furnish. The application shall list each physician assistant who will be supervised. Each application shall be accompanied by a fee of twenty-five dollars. Fees shall be deposited in accordance with section 4731.24 of the Revised Code.

Effective Date: 05-17-2006



Section 4730.19 - Supervision agreement approval procedure.

(A) For a supervision agreement to be approved by the board, all of the following apply:

(1) The supervision agreement shall specify that the physician agrees to supervise the physician assistant and the physician assistant agrees to practice in accordance with the conditions specified in the physician supervisory plan approved for that physician or the policies of the health care facility in which the supervising physician and physician assistant are practicing.

(2) The agreement shall be signed by the physician and the physician assistant.

(3) The physician assistant shall hold a current certificate to practice as a physician assistant .

(4) If a physician supervisory plan applies to the physician assistant's practice, the physician shall hold an approved physician supervisory plan.

(5) If the physician intends to grant physician-delegated prescriptive authority to a physician assistant, the physician assistant shall hold a certificate to prescribe issued under this chapter.

(6) If the physician holds approval of more than one physician supervisory plan, the agreement shall specify the plan under which the physician assistant will practice.

(B) The board shall review each application received. If the board finds that the requirements specified in division (A) of this section have been met and the applicant has paid the fee specified in section 4730.18 of the Revised Code, the board shall approve the supervision agreement and notify the supervising physician of the board's approval. If physician-delegated prescriptive authority will be granted to more than one physician assistant under the supervision agreement, the board shall specify in the notice that its approval is specific to each physician assistant. The board shall provide notice of its approval of a supervision agreement not later than thirty days after the board receives a complete application for approval.

(C) After a supervision agreement is approved, a physician may apply to the board for approval to initiate supervision of a physician assistant who is not listed on the agreement. There is no fee for applying for the addition of a physician assistant to a supervision agreement. To receive the board's approval of the addition to the supervision agreement, the physician assistant shall hold a current certificate to practice as a physician assistant. If the physician intends to grant physician-delegated prescriptive authority to the physician assistant, the physician assistant shall hold a current certificate to prescribe. If these requirements are met, the board shall notify the physician of its approval of the addition to the supervision agreement. The board shall provide notice of its approval not later than thirty days after the board receives a complete application for approval.

Effective Date: 11-06-1996; 05-17-2006



Section 4730.20 - Expiration and renewal of supervision agreement.

(A) The state medical board's approval of a supervision agreement expires on the thirty-first day of January of each odd-numbered year and may be renewed. A supervising physician seeking renewal of the board's approval of a supervision agreement shall submit to the board an application for renewal on forms prescribed and furnished by the board. The application shall be accompanied by a renewal fee of twenty-five dollars. Renewal fees shall be deposited in accordance with section 4731.24 of the Revised Code.

(B) For the board's approval of a supervision agreement to be renewed under this section, all of the following apply:

(1) The applicant shall submit a signed statement on a form prescribed by the board specifying that the physician intends to continue supervising the one or more physician assistants specified in the agreement.

(2) Each of the physician assistants specified in the agreement shall hold a current certificate to practice as a physician assistant.

(3) If physician-delegated prescriptive authority will be granted to one or more physician assistants under the supervision agreement, each of the physician assistants shall hold a valid certificate to prescribe issued under this chapter.

(C) The board shall renew its approval of the supervision agreement if the fee has been paid and the requirements specified in division (B) of this section have been met.

Effective Date: 05-17-2006



Section 4730.21 - Duties of supervising physician.

(A) The supervising physician of a physician assistant exercises supervision, control, and direction of the physician assistant. In supervising a physician assistant, all of the following apply:

(1) Except when the on-site supervision requirements specified in section 4730.45 of the Revised Code are applicable, the supervising physician shall be continuously available for direct communication with the physician assistant by either of the following means:

(a) Being physically present at the location where the physician assistant is practicing;

(b) Being readily available to the physician assistant through some means of telecommunication and being in a location that under normal conditions is not more than sixty minutes travel time away from the location where the physician assistant is practicing.

(2) The supervising physician shall personally and actively review the physician assistant's professional activities.

(3) The supervising physician shall regularly review the condition of the patients treated by the physician assistant.

(4) The supervising physician shall ensure that the quality assurance system established pursuant to division (F) of this section is implemented and maintained.

(5) The supervising physician shall regularly perform any other reviews of the physician assistant that the supervising physician considers necessary.

(B) A physician may enter into supervision agreements with any number of physician assistants, but the physician may not supervise more than two physician assistants at any one time. A physician assistant may enter into supervision agreements with any number of supervising physicians, but when practicing under the supervision of a particular physician, the physician assistant's scope of practice is subject to the limitations of the physician supervisory plan that has been approved under section 4730.17 of the Revised Code for that physician or the policies of the health care facility in which the physician and physician assistant are practicing.

(C) A supervising physician may authorize a physician assistant to perform a service only if the service is authorized under the physician supervisory plan approved for that physician or the policies of the health care facility in which the physician and physician assistant are practicing. A supervising physician may authorize a physician assistant to perform a service only if the physician is satisfied that the physician assistant is capable of competently performing the service. A supervising physician shall not authorize a physician assistant to perform any service that is beyond the physician's or the physician assistant's normal course of practice and expertise.

(D)

(1) A supervising physician may authorize a physician assistant to practice in any setting within which the supervising physician routinely practices.

(2) In the case of a health care facility with an emergency department, if the supervising physician routinely practices in the facility's emergency department, the supervising physician shall provide on-site supervision of the physician assistant when the physician assistant practices in the emergency department. If the supervising physician does not routinely practice in the facility's emergency department, the supervising physician may, on occasion, send the physician assistant to the facility's emergency department to assess and manage a patient. In supervising the physician assistant's assessment and management of the patient, the supervising physician shall determine the appropriate level of supervision in compliance with the requirements of divisions (A) to (C) of this section, except that the supervising physician must be available to go to the emergency department to personally evaluate the patient and, at the request of an emergency department physician, the supervising physician shall go to the emergency department to personally evaluate the patient.

(E) Each time a physician assistant writes a medical order, including prescriptions written in the exercise of physician-delegated prescriptive authority, the physician assistant shall sign the form on which the order is written and record on the form the time and date that the order is written. When writing a medical order, the physician assistant shall clearly identify the physician under whose supervision the physician assistant is authorized to write the order.

(F)

(1) The supervising physician of a physician assistant shall establish a quality assurance system to be used in supervising the physician assistant. All or part of the system may be applied to other physician assistants who are supervised by the supervising physician. The system shall be developed in consultation with each physician assistant to be supervised by the physician.

(2) In establishing the quality assurance system, the supervising physician shall describe a process to be used for all of the following:

(a) Routine review by the physician of selected patient record entries made by the physician assistant and selected medical orders issued by the physician assistant;

(b) Discussion of complex cases;

(c) Discussion of new medical developments relevant to the practice of the physician and physician assistant;

(d) Performance of any quality assurance activities required in rules adopted by state medical board pursuant to any recommendations made by the physician assistant policy committee under section 4730.06 of the Revised Code;

(e) Performance of any other quality assurance activities that the supervising physician considers to be appropriate.

(3) The supervising physician and physician assistant shall keep records of their quality assurance activities. On request, the records shall be made available to the board and any health care professional working with the supervising physician and physician assistant.

Effective Date: 03-05-1996; 05-17-2006



Section 4730.22 - Liability of physician - duties of health care facility - individual liability.

(A) A physician assistant's supervising physician assumes legal liability for the services provided by the physician assistant. The physician is not liable for any services provided by the physician assistant after their supervision agreement is terminated.

(B) When a health care facility permits physician assistants to practice within that facility or any other health care facility under its control, the health care facility shall make reasonable efforts to explain to each individual who may work with a particular physician assistant the scope of that physician assistant's practice within the facility. The appropriate credentialing body within the health care facility shall provide, on request of an individual practicing in the facility with a physician assistant, a copy of the facility's policies on the practice of physician assistants within the facility and a copy of each physician supervisory plan and supervision agreement applicable to the physician assistant. An individual who follows the orders of a physician assistant practicing in a health care facility is not subject to disciplinary action by any administrative agency that governs that individual's conduct and is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's acts or omissions in the performance of any procedure, treatment, or other health care service if the individual reasonably believed that the physician assistant was acting within the proper scope of practice or was relaying medical orders from a supervising physician, unless the act or omission constitutes willful or wanton misconduct.

Effective Date: 03-05-1996; 05-17-2006



Section 4730.25 - Disciplinary actions.

(A) The state medical board, by an affirmative vote of not fewer than six members, may revoke or may refuse to grant a certificate to practice as a physician assistant or a certificate to prescribe to a person found by the board to have committed fraud, misrepresentation, or deception in applying for or securing the certificate.

(B) The board, by an affirmative vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend an individual's certificate to practice as a physician assistant or certificate to prescribe, refuse to issue a certificate to an applicant, refuse to reinstate a certificate, or reprimand or place on probation the holder of a certificate for any of the following reasons:

(1) Failure to practice in accordance with the conditions under which the supervising physician's supervision agreement with the physician assistant was approved, including the requirement that when practicing under a particular supervising physician, the physician assistant must practice only according to the physician supervisory plan the board approved for that physician or the policies of the health care facility in which the supervising physician and physician assistant are practicing;

(2) Failure to comply with the requirements of this chapter, Chapter 4731. of the Revised Code, or any rules adopted by the board;

(3) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, Chapter 4731. of the Revised Code, or the rules adopted by the board;

(4) Inability to practice according to acceptable and prevailing standards of care by reason of mental illness or physical illness, including physical deterioration that adversely affects cognitive, motor, or perceptive skills;

(5) Impairment of ability to practice according to acceptable and prevailing standards of care because of habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability to practice;

(6) Administering drugs for purposes other than those authorized under this chapter;

(7) Willfully betraying a professional confidence;

(8) Making a false, fraudulent, deceptive, or misleading statement in soliciting or advertising for employment as a physician assistant; in connection with any solicitation or advertisement for patients; in relation to the practice of medicine as it pertains to physician assistants; or in securing or attempting to secure a certificate to practice as a physician assistant, a certificate to prescribe, or approval of a supervision agreement. As used in this division, "false, fraudulent, deceptive, or misleading statement" means a statement that includes a misrepresentation of fact, is likely to mislead or deceive because of a failure to disclose material facts, is intended or is likely to create false or unjustified expectations of favorable results, or includes representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(9) Representing, with the purpose of obtaining compensation or other advantage personally or for any other person, that an incurable disease or injury, or other incurable condition, can be permanently cured;

(10) The obtaining of, or attempting to obtain, money or anything of value by fraudulent misrepresentations in the course of practice;

(11) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony;

(12) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(13) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(14) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude;

(15) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(16) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(17) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for violating any state or federal law regulating the possession, distribution, or use of any drug, including trafficking in drugs;

(18) Any of the following actions taken by the state agency responsible for regulating the practice of physician assistants in another state, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(19) A departure from, or failure to conform to, minimal standards of care of similar physician assistants under the same or similar circumstances, regardless of whether actual injury to a patient is established;

(20) Violation of the conditions placed by the board on a certificate to practice as a physician assistant, a certificate to prescribe, a physician supervisory plan, or supervision agreement;

(21) Failure to use universal blood and body fluid precautions established by rules adopted under section 4731.051 of the Revised Code;

(22) Failure to cooperate in an investigation conducted by the board under section 4730.26 of the Revised Code, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(23) Assisting suicide as defined in section 3795.01 of the Revised Code;

(24) Prescribing any drug or device to perform or induce an abortion, or otherwise performing or inducing an abortion.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement with a physician assistant or applicant to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by an affirmative vote of not fewer than six members of the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

(D) For purposes of divisions (B)(12), (15), and (16) of this section, the commission of the act may be established by a finding by the board, pursuant to an adjudication under Chapter 119. of the Revised Code, that the applicant or certificate holder committed the act in question. The board shall have no jurisdiction under these divisions in cases where the trial court renders a final judgment in the certificate holder's favor and that judgment is based upon an adjudication on the merits. The board shall have jurisdiction under these divisions in cases where the trial court issues an order of dismissal upon technical or procedural grounds.

(E) The sealing of conviction records by any court shall have no effect upon a prior board order entered under the provisions of this section or upon the board's jurisdiction to take action under the provisions of this section if, based upon a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F) For purposes of this division, any individual who holds a certificate issued under this chapter, or applies for a certificate issued under this chapter, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(1) In enforcing division (B)(4) of this section, the board, upon a showing of a possible violation, may compel any individual who holds a certificate issued under this chapter or who has applied for a certificate pursuant to this chapter to submit to a mental examination, physical examination, including an HIV test, or both a mental and physical examination. The expense of the examination is the responsibility of the individual compelled to be examined. Failure to submit to a mental or physical examination or consent to an HIV test ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board finds a physician assistant unable to practice because of the reasons set forth in division (B)(4) of this section, the board shall require the physician assistant to submit to care, counseling, or treatment by physicians approved or designated by the board, as a condition for an initial, continued, reinstated, or renewed certificate . An individual affected under this division shall be afforded an opportunity to demonstrate to the board the ability to resume practicing in compliance with acceptable and prevailing standards of care.

(2) For purposes of division (B)(5) of this section, if the board has reason to believe that any individual who holds a certificate issued under this chapter or any applicant for a certificate suffers such impairment, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this division shall be undertaken by a treatment provider or physician qualified to conduct such examination and chosen by the board. Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that the individual's ability to practice is impaired, the board shall suspend the individual's certificate or deny the individual's application and shall require the individual, as a condition for initial, continued, reinstated, or renewed certification to practice or prescribe, to submit to treatment. Before being eligible to apply for reinstatement of a certificate suspended under this division, the physician assistant shall demonstrate to the board the ability to resume practice or prescribing in compliance with acceptable and prevailing standards of care. The demonstration shall include the following:

(a) Certification from a treatment provider approved under section 4731.25 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(b) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(c) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making such assessments and shall describe the basis for their determination. The board may reinstate a certificate suspended under this division after such demonstration and after the individual has entered into a written consent agreement. When the impaired physician assistant resumes practice or prescribing, the board shall require continued monitoring of the physician assistant. The monitoring shall include compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, upon termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of falsification stating whether the physician assistant has maintained sobriety.

(G) If the secretary and supervising member determine that there is clear and convincing evidence that a physician assistant has violated division (B) of this section and that the individual's continued practice or prescribing presents a danger of immediate and serious harm to the public, they may recommend that the board suspend the individual's certificate to practice or prescribe without a prior hearing. Written allegations shall be prepared for consideration by the board. The board, upon review of those allegations and by an affirmative vote of not fewer than six of its members, excluding the secretary and supervising member, may suspend a certificate without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension. The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the physician assistant requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the physician assistant requests the hearing, unless otherwise agreed to by both the board and the certificate holder. A summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. Failure to issue the order within sixty days shall result in dissolution of the summary suspension order, but shall not invalidate any subsequent, final adjudicative order.

(H) If the board takes action under division (B)(11), (13), or (14) of this section, and the judicial finding of guilt, guilty plea, or judicial finding of eligibility for intervention in lieu of conviction is overturned on appeal, upon exhaustion of the criminal appeal, a petition for reconsideration of the order may be filed with the board along with appropriate court documents. Upon receipt of a petition and supporting court documents, the board shall reinstate the certificate to practice or prescribe. The board may then hold an adjudication under Chapter 119. of the Revised Code to determine whether the individual committed the act in question. Notice of opportunity for hearing shall be given in accordance with Chapter 119. of the Revised Code. If the board finds, pursuant to an adjudication held under this division, that the individual committed the act, or if no hearing is requested, it may order any of the sanctions identified under division (B) of this section.

(I) The certificate to practice issued to a physician assistant and the physician assistant's practice in this state are automatically suspended as of the date the physician assistant pleads guilty to, is found by a judge or jury to be guilty of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state or treatment or intervention in lieu of conviction in another state for any of the following criminal offenses in this state or a substantially equivalent criminal offense in another jurisdiction: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. Continued practice after the suspension shall be considered practicing without a certificate. The board shall notify the individual subject to the suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose certificate is suspended under this division fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall enter a final order permanently revoking the individual's certificate to practice.

(J) In any instance in which the board is required by Chapter 119. of the Revised Code to give notice of opportunity for hearing and the individual subject to the notice does not timely request a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by an affirmative vote of not fewer than six of its members, a final order that contains the board's findings. In that final order, the board may order any of the sanctions identified under division (A) or (B) of this section.

(K) Any action taken by the board under division (B) of this section resulting in a suspension shall be accompanied by a written statement of the conditions under which the physician assistant's certificate may be reinstated. The board shall adopt rules in accordance with Chapter 119. of the Revised Code governing conditions to be imposed for reinstatement. Reinstatement of a certificate suspended pursuant to division (B) of this section requires an affirmative vote of not fewer than six members of the board.

(L) When the board refuses to grant to an applicant a certificate to practice as a physician assistant or a certificate to prescribe, revokes an individual's certificate , refuses to issue a certificate , or refuses to reinstate an individual's certificate , the board may specify that its action is permanent. An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold the certificate and the board shall not accept an application for reinstatement of the certificate or for issuance of a new certificate.

(M) Notwithstanding any other provision of the Revised Code, all of the following apply:

(1) The surrender of a certificate issued under this chapter is not effective unless or until accepted by the board. Reinstatement of a certificate surrendered to the board requires an affirmative vote of not fewer than six members of the board.

(2) An application made under this chapter for a certificate , approval of a physician supervisory plan, or approval of a supervision agreement may not be withdrawn without approval of the board.

(3) Failure by an individual to renew a certificate in accordance with section 4730.14 or section 4730.48 of the Revised Code shall not remove or limit the board's jurisdiction to take disciplinary action under this section against the individual.

Effective Date: 03-24-2003; 05-17-2006



Section 4730.251 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state medical board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4730.26 - Hearings and investigations.

(A) The state medical board shall investigate evidence that appears to show that any person has violated this chapter or a rule adopted under it. In an investigation involving the practice or supervision of a physician assistant pursuant to the policies of a health care facility, the board may require that the health care facility provide any information the board considers necessary to identify either or both of the following:

(1) The facility's policies for the practice of physician assistants within the facility;

(2) The services that the facility has authorized a particular physician assistant to provide for the facility.

(B) Any person may report to the board in a signed writing any information the person has that appears to show a violation of any provision of this chapter or rule adopted under it. In the absence of bad faith, a person who reports such information or testifies before the board in an adjudication conducted under Chapter 119. of the Revised Code shall not be liable for civil damages as a result of reporting the information or providing testimony. Each complaint or allegation of a violation received by the board shall be assigned a case number and be recorded by the board.

(C) Investigations of alleged violations of this chapter or rules adopted under it shall be supervised by the supervising member elected by the board in accordance with section 4731.02 of the Revised Code and by the secretary as provided in section 4730.33 of the Revised Code. The president may designate another member of the board to supervise the investigation in place of the supervising member. A member of the board who supervises the investigation of a case shall not participate in further adjudication of the case.

(D) In investigating a possible violation of this chapter or a rule adopted under it, the board may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony, except that a subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary and supervising member of the board. Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or a rule adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation. On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure. A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is a physician assistant, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery. A sheriff's deputy who serves a subpoena shall receive the same fees as a sheriff. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for under section 119.094 of the Revised Code.

(E) All hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(F) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action. The board shall conduct all investigations and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given or, in the case of a patient, a waiver of the patient privilege exists under division (B) of section 2317.02 of the Revised Code, except that consent or a waiver is not required if the board possesses reliable and substantial evidence that no bona fide physician-patient relationship exists. The board may share any information it receives pursuant to an investigation, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state medical board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state medical board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(G) The state medical board shall develop requirements for and provide appropriate initial and continuing training for investigators employed by the board to carry out its duties under this chapter. The training and continuing education may include enrollment in courses operated or approved by the Ohio peace officer training council that the board considers appropriate under conditions set forth in section 109.79 of the Revised Code.

(H) On a quarterly basis, the board shall prepare a report that documents the disposition of all cases during the preceding three months. The report shall contain the following information for each case with which the board has completed its activities:

(1) The case number assigned to the complaint or alleged violation;

(2) The type of certificate, if any, held by the individual against whom the complaint is directed;

(3) A description of the allegations contained in the complaint;

(4) The disposition of the case. The report shall state how many cases are still pending, and shall be prepared in a manner that protects the identity of each person involved in each case. The report shall be submitted to the physician assistant policy committee of the board and is a public record for purposes of section 149.43 of the Revised Code.

Effective Date: 04-09-2003; 05-17-2006; 2008 HB525 07-01-2009



Section 4730.27 - Adjudication of mental competency.

If the state medical board has reason to believe that any person who has been granted a certificate under this chapter is mentally ill or mentally incompetent, it may file in the probate court of the county in which such person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the board secretary or a member of the secretary's staff, whereupon the same proceedings shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section. If a physician assistant is adjudged by a probate court to be mentally ill or mentally incompetent, the individual's certificate shall be automatically suspended until the individual has filed with the board a certified copy of an adjudication by a probate court of being restored to competency or has submitted to the board proof, satisfactory to the board, of having been discharged as being restored to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the court shall immediately notify the board of an adjudication of incompetence and note any suspension of a certificate in the margin of the court's record of the certificate.

Effective Date: 03-09-1999; 05-17-2006



Section 4730.28 - Applying for reinstatement.

(A) An individual whose certificate to practice as a physician assistant has been suspended or is in an inactive state for any cause for more than two years may apply to the state medical board to have the certificate restored.

(B)

(1) The board shall not restore a certificate under this section unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code. The board shall determine the applicant's present fitness to resume practice. The board shall consider the moral background and the activities of the applicant during the period of suspension or inactivity.

(2) When restoring a certificate, the board may impose terms and conditions, including the following:

(a) Requiring the applicant to obtain additional training and pass an examination upon completion of the training;

(b) Restricting or limiting the extent, scope, or type of practice as a physician assistant that the individual may resume.

Effective Date: 03-05-1996; 05-17-2006; 2007 HB104 03-24-2008



Section 4730.31 - Reporting conviction to medical board.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) Whenever any person holding a valid certificate issued pursuant to this chapter pleads guilty to, is subject to a judicial finding of guilt of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction for a violation of Chapter 2907., 2925., or 3719. of the Revised Code or of any substantively comparable ordinance of a municipal corporation in connection with practicing as a physician assistant, the prosecutor in the case shall, on forms prescribed and provided by the state medical board, promptly notify the board of the conviction. Within thirty days of receipt of such information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the certificate under section 4730.25 of the Revised Code.

(C) The prosecutor in any case against any person holding a valid certificate issued pursuant to this chapter shall, on forms prescribed and provided by the state medical board, notify the board of any of the following:

(1) A plea of guilty to, a judicial finding of guilt of, or judicial finding of eligibility for intervention in lieu of conviction for a felony, or a case where the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, a judicial finding of guilt of, or judicial finding or eligibility for intervention in lieu of conviction for a misdemeanor committed in the course of practice, or a case where the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, a judicial finding of guilt of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor involving moral turpitude, or a case where the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude. The report shall include the name and address of the certificate holder, the nature of the offense for which the action was taken, and the certified court documents recording the action.

Effective Date: 03-09-1999; 05-17-2006



Section 4730.32 - Reporting disciplinary proceedings.

(A) Within sixty days after the imposition of any formal disciplinary action taken by a health care facility against any individual holding a valid certificate to practice as a physician assistant, the chief administrator or executive officer of the facility shall report to the state medical board the name of the individual, the action taken by the facility, and a summary of the underlying facts leading to the action taken. Upon request, the board shall be provided certified copies of the patient records that were the basis for the facility's action. Prior to release to the board, the summary shall be approved by the peer review committee that reviewed the case or by the governing board of the facility. The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a health care facility from taking disciplinary action against a physician assistant. In the absence of fraud or bad faith, no individual or entity that provides patient records to the board shall be liable in damages to any person as a result of providing the records.

(B) A physician assistant, professional association or society of physician assistants, physician, or professional association or society of physicians that believes a violation of any provision of this chapter, Chapter 4731. of the Revised Code, or rule of the board has occurred shall report to the board the information upon which the belief is based. This division does not require any treatment provider approved by the board under section 4731.25 of the Revised Code or any employee, agent, or representative of such a provider to make reports with respect to a physician assistant participating in treatment or aftercare for substance abuse as long as the physician assistant maintains participation in accordance with the requirements of section 4731.25 of the Revised Code and the treatment provider or employee, agent, or representative of the provider has no reason to believe that the physician assistant has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances. This division does not require reporting by any member of an impaired practitioner committee established by a health care facility or by any representative or agent of a committee or program sponsored by a professional association or society of physician assistants to provide peer assistance to physician assistants with substance abuse problems with respect to a physician assistant who has been referred for examination to a treatment program approved by the board under section 4731.25 of the Revised Code if the physician assistant cooperates with the referral for examination and with any determination that the physician assistant should enter treatment and as long as the committee member, representative, or agent has no reason to believe that the physician assistant has ceased to participate in the treatment program in accordance with section 4731.25 of the Revised Code or has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances.

(C) Any professional association or society composed primarily of physician assistants that suspends or revokes an individual's membership for violations of professional ethics, or for reasons of professional incompetence or professional malpractice, within sixty days after a final decision, shall report to the board, on forms prescribed and provided by the board, the name of the individual, the action taken by the professional organization, and a summary of the underlying facts leading to the action taken. The filing or nonfiling of a report with the board, investigation by the board, or any disciplinary action taken by the board, shall not preclude a professional organization from taking disciplinary action against a physician assistant.

(D) Any insurer providing professional liability insurance to any person holding a valid certificate to practice as a physician assistant or any other entity that seeks to indemnify the professional liability of a physician assistant shall notify the board within thirty days after the final disposition of any written claim for damages where such disposition results in a payment exceeding twenty-five thousand dollars. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(E) The board may investigate possible violations of this chapter or the rules adopted under it that are brought to its attention as a result of the reporting requirements of this section, except that the board shall conduct an investigation if a possible violation involves repeated malpractice. As used in this division, "repeated malpractice" means three or more claims for malpractice within the previous five-year period, each resulting in a judgment or settlement in excess of twenty-five thousand dollars in favor of the claimant, and each involving negligent conduct by the physician assistant.

(F) All summaries, reports, and records received and maintained by the board pursuant to this section shall be held in confidence and shall not be subject to discovery or introduction in evidence in any federal or state civil action involving a physician assistant, supervising physician, or health care facility arising out of matters that are the subject of the reporting required by this section. The board may use the information obtained only as the basis for an investigation, as evidence in a disciplinary hearing against a physician assistant or supervising physician, or in any subsequent trial or appeal of a board action or order. The board may disclose the summaries and reports it receives under this section only to health care facility committees within or outside this state that are involved in credentialing or recredentialing a physician assistant or supervising physician or reviewing their privilege to practice within a particular facility. The board shall indicate whether or not the information has been verified. Information transmitted by the board shall be subject to the same confidentiality provisions as when maintained by the board.

(G) Except for reports filed by an individual pursuant to division (B) of this section, the board shall send a copy of any reports or summaries it receives pursuant to this section to the physician assistant. The physician assistant shall have the right to file a statement with the board concerning the correctness or relevance of the information. The statement shall at all times accompany that part of the record in contention.

(H) An individual or entity that reports to the board or refers an impaired physician assistant to a treatment provider approved by the board under section 4731.25 of the Revised Code shall not be subject to suit for civil damages as a result of the report, referral, or provision of the information.

(I) In the absence of fraud or bad faith, a professional association or society of physician assistants that sponsors a committee or program to provide peer assistance to a physician assistant with substance abuse problems, a representative or agent of such a committee or program, and a member of the state medical board shall not be held liable in damages to any person by reason of actions taken to refer a physician assistant to a treatment provider approved under section 4731.25 of the Revised Code for examination or treatment.

Effective Date: 03-09-1999; 05-17-2006



Section 4730.33 - Secretary of state medical board - duties - prosecutions.

The secretary of the state medical board shall enforce the laws relating to the practice of physician assistants. If the secretary has knowledge or notice of a violation of this chapter or the rules adopted under it, the secretary shall investigate the matter, and, upon probable cause appearing, file a complaint and prosecute the offender. When requested by the secretary, the prosecuting attorney of the proper county shall take charge of and conduct such prosecution. In the prosecution of any person for violation of division (A) of section 4730.02 of the Revised Code it shall not be necessary to allege or prove want of a valid certificate to practice as a physician assistant, but such matters shall be a matter of defense to be established by the accused.

Effective Date: 03-05-1996; 05-17-2006



Section 4730.34 - State medical board - immunity.

In the absence of fraud or bad faith, the state medical board, the board's physician assistant policy committee, a current or former board or committee member, an agent of the board or committee, a person formally requested by the board to be the board's representative or by the committee to be the committee's representative, or an employee of the board or committee shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any such person requests to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 03-09-1999; 05-17-2006



Section 4730.38 - Recommendations for physician-delegated prescriptive authority.

(A) Except as provided in division (B) of this section, the physician assistant policy committee of the state medical board shall, at such times the committee determines to be necessary, submit to the board recommendations regarding physician-delegated prescriptive authority for physician assistants. The committee's recommendations shall address both of the following:

(1) Policy and procedures regarding physician-delegated prescriptive authority, including the issuance of certificates to prescribe under this chapter;

(2)

Any issue the committee considers necessary to assist the board in fulfilling its duty to adopt rules governing physician-delegated prescriptive authority, including the issuance of certificates to prescribe.

(B) Not less than every six months beginning on the first day of June following the effective date of this amendment, the committee shall review the physician assistant formulary the board adopts pursuant to division (A)(1) of section 4730.39 of the Revised Code and, to the extent it determines to be necessary, submit recommendations proposing changes to the formulary.

(C) Recommendations submitted under this section are subject to the procedures and time frames specified in division (C) of section 4730.06 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.39 - Rules governing physician-delegated prescriptive authority.

(A) The state medical board shall do both of the following:

(1) Adopt a formulary listing the drugs and therapeutic devices by class and specific generic nomenclature that a physician may include in the physician-delegated prescriptive authority granted to a physician assistant who holds a certificate to prescribe under this chapter;

(2) Adopt rules governing physician-delegated prescriptive authority for physician assistants, including the issuance of certificates to prescribe under this chapter.

(B) The board's rules governing physician-delegated prescriptive authority adopted pursuant to division (A)(2) of this section shall be adopted in accordance with Chapter 119. of the Revised Code and shall establish all of the following:

(1)

Requirements regarding the pharmacology courses that a physician assistant is required to complete to receive a certificate to prescribe;

(2) Standards and procedures for the issuance and renewal of certificates to prescribe to physician assistants;

(3) Standards and procedures for the appropriate conduct of the provisional period that a physician assistant is required to complete pursuant to section 4730.45 of the Revised Code and for determining whether a physician assistant has successfully completed the provisional period;

(4) A specific prohibition against prescribing any drug or device to perform or induce an abortion;

(5) Standards and procedures to be followed by a physician assistant in personally furnishing samples of drugs or complete or partial supplies of drugs to patients under section 4730.43 of the Revised Code;

(6) Any other requirements the board considers necessary to implement the provisions of this chapter regarding physician-delegated prescriptive authority and the issuance of certificates to prescribe.

(C)

(1) After considering recommendations submitted by the physician assistant policy committee pursuant to sections 4730.06 and 4730.38 of the Revised Code, the board shall review either or both of the following, as appropriate according to the submitted recommendations:

(a) The formulary the board adopts under division (A)(1) of this section;

(b) The rules the board adopts under division (A)(2) of this section regarding physician-delegated prescriptive authority.

(2) Based on its review, the board shall make any necessary modifications to the formulary or rules.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.40 - Physician-delegated prescriptive authority formulary.

(A) Subject to division (B) of this section, the physician assistant formulary adopted by the state medical board under section 4730.39 of the Revised Code may include any or all of the following drugs:

(1) Schedule II, III, IV, and V controlled substances;

(2) Drugs that under state or federal law may be dispensed only pursuant to a prescription by a licensed health professional authorized to prescribe drugs, as defined in section 4729.01 of the Revised Code;

(3) Any drug that is not a dangerous drug, as defined in section 4729.01 of the Revised Code.

(B) The formulary adopted by the board shall not include, and shall specify that it does not include,

any drug or device used to perform or induce an abortion.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.401 - [Repealed] .

Repealed by 129th General AssemblyFile No.161,HB 284, §2, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.41 - Physician assistant's authority under certificate to prescribe.

(A) A certificate to prescribe issued under this chapter authorizes a physician assistant to prescribe and personally furnish drugs and therapeutic devices in the exercise of physician-delegated prescriptive authority.

(B) In exercising physician-delegated prescriptive authority, a physician assistant is subject to all of the following:

(1) The physician assistant shall exercise physician-delegated prescriptive authority only to the extent that the physician supervising the physician assistant has granted that authority.

(2) The physician assistant shall comply with all conditions placed on the physician-delegated prescriptive authority, as specified by the supervising physician who is supervising the physician assistant in the exercise of physician-delegated prescriptive authority.

(3) If the physician assistant possesses physician-delegated prescriptive authority for controlled substances, the physician assistant shall register with the federal drug enforcement administration.

(4) If the physician assistant possesses physician-delegated prescriptive authority for schedule II controlled substances, the physician assistant shall comply with section 4730.411 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.411 - Prescription of schedule II controlled substance by physician assistant.

(A) Except as provided in division (B) or (C) of this section, a physician assistant may prescribe to a patient a schedule II controlled substance only if all of the following are the case:

(1) The patient is in a terminal condition, as defined in section 2133.01 of the Revised Code.

(2) The physician assistant's supervising physician initially prescribed the substance for the patient.

(3) The prescription is for an amount that does not exceed the amount necessary for the patient's use in a single, twenty-four-hour period.

(B) The restrictions on prescriptive authority in division (A) of this section do not apply if a physician assistant issues the prescription to the patient from any of the following locations:

(1) A hospital registered under section 3701.07 of the Revised Code;

(2) An entity owned or controlled, in whole or in part, by a hospital or by an entity that owns or controls, in whole or in part, one or more hospitals;

(3) A health care facility operated by the department of mental health or the department of developmental disabilities;

(4) A nursing home licensed under section 3721.02 of the Revised Code or by a political subdivision certified under section 3721.09 of the Revised Code;

(5) A county home or district home operated under Chapter 5155. of the Revised Code that is certified under the medicare or medicaid program;

(6) A hospice care program, as defined in section 3712.01 of the Revised Code;

(7) A community mental health agency, as defined in section 5122.01 of the Revised Code;

(8) An ambulatory surgical facility, as defined in section 3702.30 of the Revised Code;

(9) A freestanding birthing center, as defined in section 3702.51 of the Revised Code;

(10) A federally qualified health center, as defined in section 3701.047 of the Revised Code;

(11) A federally qualified health center look-alike, as defined in section 3701.047 of the Revised Code;

(12) A health care office or facility operated by the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code;

(13) A site where a medical practice is operated, but only if the practice is comprised of one or more physicians who also are owners of the practice; the practice is organized to provide direct patient care; and the physician assistant has entered into a supervisory agreement with at least one of the physician owners who practices primarily at that site.

(C) A physician assistant shall not issue to a patient a prescription for a schedule II controlled substance from a convenience care clinic even if the convenience care clinic is owned or operated by an entity specified in division (B) of this section.

(D) A pharmacist who acts in good faith reliance on a prescription issued by a physician assistant under division (B) of this section is not liable for or subject to any of the following for relying on the prescription: damages in any civil action, prosecution in any criminal proceeding, or professional disciplinary action by the state board of pharmacy under Chapter 4729. of the Revised Code.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4730.42 - Supervising physician's delegation authority - limitations.

(A) In granting physician-delegated prescriptive authority to a particular physician assistant who holds a certificate to prescribe issued under this chapter, the supervising physician is subject to all of the following:

(1) The supervising physician shall not grant physician-delegated prescriptive authority for any drug or therapeutic device that is not listed on the physician assistant formulary adopted under section 4730.39 of the Revised Code as a drug or therapeutic device that may be included in the physician-delegated prescriptive authority granted to a physician assistant.

(2) The supervising physician shall not grant physician-delegated prescriptive authority for any drug or device that may be used to perform or induce an abortion.

(3) The supervising physician shall not grant physician-delegated prescriptive authority in a manner that exceeds the supervising physician's prescriptive authority, including the physician's authority to treat chronic pain with controlled substances and products containing tramadol as described in section 4731.052 of the Revised Code.

(4) The supervising physician shall supervise the physician assistant in accordance with all of the following:

(a) The supervision requirements specified in section 4730.21 of the Revised Code and, in the case of supervision provided during a provisional period of physician-delegated prescriptive authority, the supervision requirements specified in section 4730.45 of the Revised Code;

(b) The physician supervisory plan approved for the supervising physician or the policies of the health care facility in which the physician and physician assistant are practicing;

(c) The supervision agreement approved under section 4730.19 of the Revised Code that applies to the supervising physician and the physician assistant.

(B)

(1) The supervising physician of a physician assistant may place conditions on the physician-delegated prescriptive authority granted to the physician assistant. If conditions are placed on that authority, the supervising physician shall maintain a written record of the conditions and make the record available to the state medical board on request.

(2) The conditions that a supervising physician may place on the physician-delegated prescriptive authority granted to a physician assistant include the following:

(a) Identification by class and specific generic nomenclature of drugs and therapeutic devices that the physician chooses not to permit the physician assistant to prescribe;

(b) Limitations on the dosage units or refills that the physician assistant is authorized to prescribe;

(c) Specification of circumstances under which the physician assistant is required to refer patients to the supervising physician or another physician when exercising physician-delegated prescriptive authority;

(d) Responsibilities to be fulfilled by the physician in supervising the physician assistant that are not otherwise specified in the physician supervisory plan or otherwise required by this chapter.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-17-2006



Section 4730.43 - Samples provided by physician assistant.

(A) A physician assistant who holds a certificate to prescribe issued under this chapter and has been granted physician-delegated prescriptive authority by a supervising physician may personally furnish to a patient samples of drugs and therapeutic devices that are included in the physician assistant's physician-delegated prescriptive authority, subject to all of the following:

(1) The amount of the sample furnished shall not exceed a seventy-two hour supply, except when the minimum available quantity of the sample is packaged in an amount that is greater than a seventy-two hour supply, in which case the physician assistant may furnish the sample in the package amount.

(2) No charge may be imposed for the sample or for furnishing it.

(3) Samples of controlled substances may not be personally furnished.

(B) A physician assistant who holds a certificate to prescribe issued under this chapter and has been granted physician-delegated prescriptive authority by a supervising physician may personally furnish to a patient a complete or partial supply of the drugs and therapeutic devices that are included in the physician assistant's physician-delegated prescriptive authority, subject to all of the following:

(1) The physician assistant shall personally furnish only antibiotics, antifungals, scabicides, contraceptives, prenatal vitamins, antihypertensives, drugs and devices used in the treatment of diabetes, drugs and devices used in the treatment of asthma, and drugs used in the treatment of dyslipidemia.

(2) The physician assistant shall not furnish the drugs and devices in locations other than a health department operated by the board of health of a city or general health district or the authority having the duties of a board of health under section 3709.05 of the Revised Code, a federally funded comprehensive primary care clinic, or a nonprofit health care clinic or program.

(3) The physician assistant shall comply with all standards and procedures for personally furnishing supplies of drugs and devices, as established in rules adopted under section 4730.39 of the Revised Code.

Effective Date: 05-17-2006



Section 4730.44 - Application for certificate to prescribe.

(A) A physician assistant seeking a certificate to prescribe shall submit to the state medical board a written application on a form prescribed and supplied by the board. The application shall include all of the following information:

(1) The applicant's name, residential address, business address, if any, and social security number;

(2) Evidence of holding a valid certificate to practice as a physician assistant issued under this chapter;

(3) Satisfactory proof of eligibility to receive a certificate to prescribe by meeting one of the requirements specified in division (B) of this section;

(4) Any other information the board requires.

(B) To be eligible to receive a certificate to prescribe, an applicant shall meet one of the following requirements:

(1) In the case of an applicant seeking to participate in a provisional period of physician-delegated prescriptive authority under section 4730.45 of the Revised Code, the applicant must meet the requirements to participate in the provisional period, as specified in section 4730.46 of the Revised Code.

(2) In the case of an applicant seeking a certificate to prescribe after participating in a provisional period of physician-delegated prescriptive authority, the applicant must have successfully completed the provisional period, evidenced by a letter or copy of a letter attesting to the successful completion written by a physician who supervised the applicant at the time of completion.

(3) In the case of an applicant who received a certificate to practice by meeting the educational and military experience requirements specified in division (C)(3) of section 4730.11 of the Revised Code, the applicant must have been authorized to prescribe drugs and therapeutic devices while practicing as a physician assistant.

(4) In the case of an applicant who is not seeking a certificate to prescribe by meeting the requirements of division (B)(1), (2), or (3) of this section and has practiced as a physician assistant in another state or was credentialed or employed as a physician assistant by the United States government, the applicant must meet both of the following requirements:

(a) Hold a master's or higher degree obtained from a program accredited by the accreditation review commission on education for the physician assistant or a predecessor or successor organization recognized by the board;

(b) Have held valid authority issued by the other state or the United States government to prescribe therapeutic devices and drugs, including at least some controlled substances, evidenced by an affidavit issued by an appropriate agency or office of the other state or the United States government attesting to that prescriptive authority.

(C) At the time of making application for a certificate to prescribe, the applicant shall pay the board a fee of one hundred dollars, no part of which shall be returned. The fees shall be deposited in accordance with section 4731.24 of the Revised Code.

(D) The board shall review all applications received. If an application is complete and the board determines that the applicant meets the requirements for a certificate to prescribe, the board shall issue the certificate to the applicant. The initial certificate to prescribe issued to an applicant seeking to participate in a provisional period of physician-delegated prescriptive authority shall be issued as a provisional certificate to prescribe.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.45 - Authority under provisional certificate to prescribe.

(A) A provisional certificate to prescribe issued under section 4730.44 of the Revised Code authorizes the physician assistant holding the certificate to participate in a provisional period of physician-delegated prescriptive authority. The physician assistant shall successfully complete the provisional period as a condition of receiving a new certificate to prescribe.

(B) The provisional period shall be conducted by one or more supervising physicians in accordance with rules adopted under section 4730.39 of the Revised Code. When supervising a physician assistant who is completing the first five hundred hours of a provisional period, the supervising physician shall provide on-site supervision of the physician assistant's exercise of physician-delegated prescriptive authority. The provisional period shall last not longer than one year, unless it is extended for not longer than one additional year at the direction of a supervising physician. The physician assistant shall not be required to participate in the provisional period for more than one-thousand-eight-hundred hours, except when a supervising physician has extended the physician assistant's provisional period.

(C) If a physician assistant does not successfully complete the provisional period, each supervising physician shall cease granting physician-delegated prescriptive authority to the physician assistant. The supervising physician with primary responsibility for conducting the provisional period shall promptly notify the state medical board that the physician assistant did not successfully complete the provisional period and the board shall revoke the certificate.

(D) A physician assistant who successfully completes a provisional period shall not be required to complete another provisional period as a condition of being eligible to be granted physician-delegated prescriptive authority by a supervising physician who was not involved in the conduct of the provisional period.

Effective Date: 05-17-2006



Section 4730.46 - Eligibility for provisional period of prescriptive authority.

(A) To be eligible to participate in the provisional period of physician-delegated prescriptive authority required by section 4730.45 of the Revised Code, both of the following apply to a physician assistant:

(1) The physician assistant shall meet the educational requirements specified in division (B)(1) or (2) of this section .

(2) The physician assistant shall successfully complete the pharmacology instruction specified in division (C) of this section.

(B) For purposes of division (A)(1) of this section, a physician assistant shall meet either of the following educational requirements :

(1) The physician assistant shall hold a master's or higher degree obtained from a program accredited by the accreditation review commission on education for the physician assistant or a predecessor or successor organization recognized by the state medical board.

(2) The physician assistant shall hold both of the following degrees:

(a) A degree other than a master's or higher degree obtained from a school or program accredited by the accreditation review commission on education for the physician assistant or a predecessor or successor organization recognized by the board ;

(b) A master's or higher degree in a course of study with clinical relevance to the practice of physician assistants that was obtained from a program accredited by a regional or specialized and professional accrediting agency recognized by the council for higher education accreditation.

(C) For purposes of division (A)(2) of this section, all of the following conditions shall be met:

(1) The pharmacology instruction shall be completed not longer than three years prior to applying for the certificate to prescribe.

(2) The instruction shall be obtained through a course of study consisting of planned classroom or continued education and clinical study that meets either of the following conditions:

(a) It is accredited by the accreditation review commission on education for the physician assistant or a predecessor or successor organization recognized by the board.

(b) It is approved by the board in accordance with standards established in rules adopted under section 4730.39 of the Revised Code.

(3) The content of the instruction shall include all of the following:

(a) A minimum of thirty contact hours of training in pharmacology that includes pharmacokinetic principles and clinical application and the use of drugs and therapeutic devices in the prevention of illness and maintenance of health;

(b) A minimum of twenty contact hours of clinical training in pharmacology;

(c) A minimum of fifteen contact hours including training in the fiscal and ethical implications of prescribing drugs and therapeutic devices and training in the state and federal laws that apply to the authority to prescribe;

(d) Any additional training required pursuant to rules adopted under section 4730.39 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-17-2006



Section 4730.47 - Application for certificate to prescribe after provisional period.

(A) After a physician assistant successfully completes the provisional period of physician-delegated prescriptive authority required under section 4730.45 of the Revised Code, the physician assistant may apply for a new certificate to prescribe.

(B) A supervising physician participating in the provisional period may continue to grant physician-delegated prescriptive authority to the physician assistant pursuant to the provisional certificate to prescribe until one of the following occurs:

(1) The supervision agreement between the supervising physician and the physician assistant expires;

(2) The supervision agreement is terminated;

(3) A decision is made by the state medical board regarding an application submitted by the physician assistant for a new certificate to prescribe.

Effective Date: 05-17-2006



Section 4730.48 - Expiration and renewal of certificate to prescribe.

(A) Except in the case of a provisional certificate to prescribe, a physician assistant's certificate to prescribe expires on the same date as the physician assistant's certificate to practice as a physician assistant, as provided in section 4730.14 of the Revised Code. The certificate to prescribe may be renewed in accordance with this section. A person seeking to renew a certificate to prescribe shall, on or before the thirty-first day of January of each even-numbered year, apply for renewal of the certificate. The state medical board shall send renewal notices at least one month prior to the expiration date. The notice may be sent as part of the notice sent for renewal of the certificate to practice. Applications for renewal shall be submitted to the board on forms the board shall prescribe and furnish. An application for renewal of a certificate to prescribe may be submitted in conjunction with an application for renewal of a certificate to practice. Each application for renewal of a certificate to prescribe shall be accompanied by a biennial renewal fee of fifty dollars. The board shall deposit the fees in accordance with section 4731.24 of the Revised Code. The applicant shall report any criminal offense that constitutes grounds under section 4730.25 of the Revised Code for refusing to issue a certificate to prescribe to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last signing an application for a certificate to prescribe.

(B) The board shall review all renewal applications received. If an applicant submits a complete renewal application and meets the requirements for renewal specified in section 4730.49 of the Revised Code, the board shall issue to the applicant a renewed certificate to prescribe.

Effective Date: 05-17-2006



Section 4730.49 - Continuing education required for renewal of certificate.

(A) To be eligible for renewal of a certificate to prescribe, an applicant shall complete every two years at least twelve hours of continuing education in pharmacology from an accredited institution recognized by the state medical board. Except as provided in division (B) of this section and in section 5903.12 of the Revised Code, the continuing education shall be completed not later than the thirty-first day of January of each even-numbered year.

(B) The state medical board shall provide for pro rata reductions by month of the number of hours of continuing education in pharmacology that is required to be completed for physician assistants who are in their first certification period after completing the provisional period required under section 4730.45 of the Revised Code, who have been disabled due to illness or accident, or who have been absent from the country. The board shall adopt rules, in accordance with Chapter 119. of the Revised Code, as necessary to implement this division.

(C) The continuing education required by this section is in addition to the continuing education required under section 4730.14 of the Revised Code.

Effective Date: 05-17-2006



Section 4730.50 - Lapse of certificate to prescribe until certificate to practice renewed.

If a physician assistant holds a certificate to prescribe and the physician assistant's certificate to practice expires, the physician assistant's certificate to prescribe is lapsed until the certificate to practice is reinstated. If a sanction under section 4730.25 of the Revised Code applies to a physician assistant's certificate to practice, the same sanction is placed on the physician assistant's certificate to prescribe while the sanction applies to the certificate to practice.

Effective Date: 05-17-2006



Section 4730.51 - Information required on internet information board.

In the information the board maintains on the internet, the state medical board shall include the following:

(A) The name of each physician assistant who holds a certificate to prescribe under this chapter;

(B) For each physician assistant who holds a certificate to prescribe, the name of each supervising physician who has authority to grant physician-delegated prescriptive authority to the physician assistant.

Effective Date: 05-17-2006



Section 4730.52 - Duplicate certificate to prescribe - fee.

On application by the holder of a certificate to prescribe issued under this chapter, the state medical board shall issue a duplicate certificate to replace one that is missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate certificate is thirty-five dollars. All fees collected under this section shall be deposited in accordance with section 4731.24 of the Revised Code.

Effective Date: 05-17-2006



Section 4730.53 - Adoption of rules regarding review of patient information available through drug database.

(A) As used in this section, "drug database" means the database established and maintained by the state board of pharmacy pursuant to section 4729.75 of the Revised Code.

(B) The medical board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by a physician assistant who holds a certificate to prescribe issued under this chapter regarding the review of patient information available through the drug database under division (A)(5) of section 4729.80 of the Revised Code.

(C) This section and the rules adopted under it do not apply if the state board of pharmacy no longer maintains the drug database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4730.54 - Compliance with law regarding sanctions for human trafficking.

The state medical board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4730.99 - Penalty.

(A) Whoever violates section 4730.02 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense; on each subsequent offense, the person is guilty of a felony of the fourth degree.

(B) Whoever violates division (A), (B), (C), or (D) of section 4730.32 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the fourth degree, except that an individual guilty of a subsequent offense shall not be subject to imprisonment, but to a fine alone of up to one thousand dollars for each offense.

Effective Date: 03-05-1996






Chapter 4731 - PHYSICIANS; LIMITED PRACTITIONERS

Section 4731.01 - State medical board.

The governor, with the advice and consent of the senate, shall appoint a state medical board consisting of twelve members, eight of whom shall be physicians and surgeons licensed to practice in Ohio. Seven members of the board shall hold the degree of doctor of medicine. Terms of office of members holding the degree of doctor of medicine shall be for five years, commencing on the nineteenth day of March and ending on the eighteenth day of March, except that upon expiration of the term ending March 18, 1976, the new term which succeeds it shall end on March 18, 1982; upon expiration of the term which ends on March 14, 1977, the new term which succeeds it shall end on March 18, 1983; upon expiration of the term ending June 16, 1978, the new term which succeeds it shall end on March 18, 1985; and upon expiration of the two terms ending on March 18, 1980, one of the terms which succeeds them shall end on March 18, 1986, and the other succeeding term shall end on March 18, 1987. One member shall hold the degree of doctor of podiatric medicine. The first term of office for the member holding the degree of doctor of podiatric medicine shall begin December 28, 1975, and shall be for seven years. Each succeeding term shall be for five years. One member of the board shall hold the degree of doctor of osteopathy. The term of office for the member holding the degree of doctor of osteopathy shall be for five years, commencing on the twenty-sixth day of April and ending on the twenty-fifth day of April. One member of the board shall represent the interests of consumers. Two additional members shall represent the interests of consumers and shall not be a member of, or associated with, a health care provider or profession. At least one of the consumer members shall be at least sixty years of age. The terms of office for the consumer members shall be for five years, commencing on the first day of August and ending on the thirty-first day of July. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 07-24-1990



Section 4731.02 - Organization of board.

The state medical board shall organize by the election of a president , supervising member, and secretary. Each officer shall be a member of the board . The secretary shall be a physician in good standing in the physician's profession. Each of the officers shall serve for a term of one year . The officers may administer oaths.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 03-17-1987



Section 4731.03 - Compensation and expenses of board.

Each member of the state medical board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day employed in the discharge of his official duties and his necessary expenses.

Effective Date: 08-26-1977

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4731.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.171,HB 251, §2, eff. 3/22/2013.

Effective Date: 10-01-1953



Section 4731.05 - Administrative rules.

(A) The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of this chapter. All adjudicative proceedings of the state medical board shall be conducted in accordance with Chapter 119. of the Revised Code.

(B) The state medical board shall appoint an executive director who shall be in the unclassified service of the state. The board may appoint other employees of the board as are necessary and shall prescribe their titles and duties.

(C) The state medical board shall develop requirements for and provide appropriate initial and continuing training for investigators employed by the board to carry out its duties under Chapter 4731. of the Revised Code. The training and continuing education may include enrollment in courses operated or approved by the Ohio peace officer training commission that the board considers appropriate under conditions set forth in section 109.79 of the Revised Code.

Effective Date: 12-02-1996



Section 4731.051 - Administrative rules for universal blood and body fluid precautions.

The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing universal blood and body fluid precautions that shall be used by each person who performs exposure prone invasive procedures and is authorized to practice by this chapter or Chapter 4730., 4760., 4762., or 4774. of the Revised Code. The rules shall define and establish requirements for universal blood and body fluid precautions that include the following:

(A) Appropriate use of hand washing;

(B) Disinfection and sterilization of equipment;

(C) Handling and disposal of needles and other sharp instruments;

(D) Wearing and disposal of gloves and other protective garments and devices.

Effective Date: 08-10-2000; 2008 SB229 09-11-2008



Section 4731.052 - Administrative rules for management of chronic pain with controlled substances.

(A) As used in this section:

(1)

"Chronic pain" means pain that has persisted after reasonable medical efforts have been made to relieve the pain or cure its cause and that has continued, either continuously or episodically, for longer than three continuous months. "Chronic pain" does not include pain associated with a terminal condition or with a progressive disease that, in the normal course of progression, may reasonably be expected to result in a terminal condition.

(2) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(3) "Physician" means an individual authorized under this chapter to practice medicine and surgery or osteopathic medicine and surgery.

(B) The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by physicians in the diagnosis and treatment of chronic pain, including standards for a physician's consultation with one or more other physicians who specialize in the treatment of the area, system, or organ of the body perceived as the source of pain and managing chronic pain by prescribing, personally furnishing, or administering controlled substances or products containing tramadol.

(C) When a physician diagnoses a patient as having chronic pain, the physician may, subject to division (D) of this section, treat the pain by managing it with controlled substances and products containing tramadol. The physician's diagnosis and treatment decisions shall be made according to accepted and prevailing standards for medical care. For the purpose of assisting with the diagnosis of chronic pain, the physician shall obtain and review all available medical records or detailed written summaries of the patient's treatment for chronic pain or the condition causing the chronic pain. It is recommended that the physician also consider having the patient evaluated by one or more other physicians who specialize in the treatment of the area, system, or organ of the body perceived as the source of the pain.

(D) For each patient a physician diagnoses as having chronic pain, the physician shall maintain a written record of all of the following:

(1) Medical history and physical examination of the patient;

(2) The diagnosis of chronic pain, including signs, symptoms, and causes;

(3) The plan of treatment proposed, the patient's response to treatment, and any modification to the plan of treatment , including all of the following:

(a) Documentation that other medically reasonable treatments for relief of the patient's chronic pain have been offered or attempted without adequate or reasonable success;

(b) Periodic assessment and documentation of the patient's functional status, including the ability to engage in work or other purposeful activities, the pain intensity and its interference with activities of daily living, quality of family life and social activities, and physical activity of the patient;

(c) Periodic assessment and documentation of the patient's progress toward treatment objectives, including the intended role of controlled substances or products containing tramadol within the overall plan of treatment;

(d) Periodic assessment and documentation for indicators of possible addiction, drug abuse, or drug diversion;

(e) Notation of any adverse drug effects.

(4) The dates on which controlled substances or products containing tramadol were prescribed, furnished, or administered, the name and address of the patient to or for whom the controlled substances or products containing tramadol were prescribed, furnished, or administered, and the amounts and dosage forms for the controlled substances or products containing tramadol prescribed, furnished, or administered;

(5) A copy of any record or report made by another physician that was used or consulted for the purpose of diagnosing the patient's chronic pain or treating the patient for chronic pain.

(E) A physician shall not prescribe, personally furnish, or administer to a patient a controlled substance or product containing tramadol without taking into account the potential for abuse of the controlled substance or product, the possibility the controlled substance or product may lead to dependence, the possibility the patient will obtain the controlled substance or product for a nontherapeutic use or distribute it to other persons, and the potential existence of an illicit market for the controlled substance or product. In addition, the physician shall address with the patient the risks associated with protracted treatment with controlled substances or products containing tramadol, including informing the patient of the potential for dependence, tolerance, and addiction and the clinical or monitoring tools the physician may use if signs of addiction, drug abuse, or drug diversion are present.

(F) A physician who treats chronic pain by managing it with controlled substances or products containing tramadol is not subject to disciplinary action by the board under section 4731.22 of the Revised Code solely because the physician treated the chronic pain with controlled substances or products containing tramadol.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 07-22-1998



Section 4731.053 - Administrative rules for physician's delegation of medical task.

(A) As used in this section, "physician" means an individual authorized by this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(B) The state medical board shall adopt rules that establish standards to be met and procedures to be followed by a physician with respect to the physician's delegation of the performance of a medical task to a person who is not licensed or otherwise specifically authorized by the Revised Code to perform the task. The rules shall be adopted in accordance with Chapter 119. of the Revised Code and shall include a coroner's investigator among the individuals who are competent to recite the facts of a deceased person's medical condition to a physician so that the physician may pronounce the person dead without personally examining the body.

(C) To the extent that delegation applies to the administration of drugs, the rules adopted under this section shall provide for all of the following:

(1) On-site supervision when the delegation occurs in an institution or other facility that is used primarily for the purpose of providing health care, unless the board establishes a specific exception to the on-site supervision requirement with respect to routine administration of a topical drug, such as the use of a medicated shampoo;

(2) Evaluation of whether delegation is appropriate according to the acuity of the patient involved;

(3) Training and competency requirements that must be met by the person administering the drugs;

(4) Other standards and procedures the board considers relevant.

(D) The board shall not adopt rules that do any of the following:

(1) Authorize a physician to transfer the physician's responsibility for supervising a person who is performing a delegated medical task to a health professional other than another physician;

(2) Authorize an individual to whom a medical task is delegated to delegate the performance of that task to another individual;

(3) Except as provided in divisions (D)(4) to (7) of this section, authorize a physician to delegate the administration of anesthesia, controlled substances, drugs administered intravenously, or any other drug or category of drug the board considers to be inappropriate for delegation;

(4) Prevent an individual from engaging in an activity performed for a child with a disability as a service needed to meet the educational needs of the child, as identified in the individualized education program developed for the child under Chapter 3323. of the Revised Code;

(5) Conflict with any provision of the Revised Code that specifically authorizes an individual to perform a particular task;

(6) Conflict with any rule adopted pursuant to the Revised Code that is in effect on April 10, 2001, as long as the rule remains in effect, specifically authorizing an individual to perform a particular task;

(7) Prohibit a perfusionist from administering drugs intravenously while practicing as a perfusionist;

(8) Authorize a physician assistant, anesthesiologist assistant, or any other professional regulated by the board to delegate tasks pursuant to this section.

Effective Date: 12-31-2003; 08-17-2006; 2007 HB119 09-29-2007



Section 4731.054 - Operation of pain management clinics; supervision and control of employees, volunteers and contractors.

(A) As used in this section:

(1) "Chronic pain" has the same meaning as in section 4731.052 of the Revised Code.

(2) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(3) "Hospital" means a hospital registered with the department of health under section 3701.07 of the Revised Code.

(4) "Owner" means each person included on the list maintained under division (B) (6) of section 4729.552 of the Revised Code.

(5)

(a) "Pain management clinic" means a facility to which both of the following apply:

(i) The majority of patients of the prescribers at the facility are provided treatment for chronic pain through the use of controlled substances, tramadol, or other drugs specified in rules adopted under this section;

(ii) The facility meets any other identifying criteria established in rules adopted under this section.

(b) "Pain management clinic" does not include any of the following:

(i) A hospital;

(ii) A facility operated by a hospital for the treatment of chronic pain;

(iii) A physician practice owned or controlled, in whole or in part, by a hospital or by an entity that owns or controls, in whole or in part, one or more hospitals;

(iv) A school, college, university, or other educational institution or program to the extent that it provides instruction to individuals preparing to practice as physicians, podiatrists, dentists, nurses, physician assistants, optometrists, or veterinarians or any affiliated facility to the extent that it participates in the provision of that instruction;

(v) A hospice program licensed under Chapter 3712. of the Revised Code;

(vi) An ambulatory surgical facility licensed under section 3702.30 of the Revised Code;

(vii) An interdisciplinary pain rehabilitation program with three-year accreditation from the commission on accreditation of rehabilitation facilities;

(viii) A nursing home licensed under section 3721.02 of the Revised Code or by a political subdivision certified under section 3721.09 of the Revised Code;

(ix) A facility conducting only clinical research that may use controlled substances in studies approved by a hospital-based institutional review board or an institutional review board accredited by the association for the accreditation of human research protection programs.

(6) "Physician" means an individual authorized under this chapter to practice medicine and surgery or osteopathic medicine and surgery.

(7) "Prescriber" has the same meaning as in section 4729.01 of the Revised Code.

(B) Each owner shall supervise, control, and direct the activities of each individual, including an employee, volunteer, or individual under contract, who provides treatment of chronic pain at the clinic or is associated with the provision of that treatment. The supervision, control, and direction shall be provided in accordance with rules adopted under this section.

(C) The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish all of the following:

(1) Standards and procedures for the operation of a pain management clinic;

(2) Standards and procedures to be followed by a physician who provides care at a pain management clinic;

(3) For purposes of division (A)(5)(a) (i) of this section, the other drugs used to treat chronic pain that identify a facility as a pain management clinic;

(4) For purposes of division (A)(5)(a) (ii) of this section, the other criteria that identify a facility as a pain management clinic;

(5) For purposes of division (B) of this section, standards and procedures to be followed by an owner in providing supervision, direction, and control of individuals at a pain management clinic.

(D) The board may impose a fine of not more than twenty thousand dollars on a physician who fails to comply with rules adopted under this section. The fine may be in addition to or in lieu of any other action that may be taken under section 4731.22 of the Revised Code. The board shall deposit any amounts received under this division in accordance with section 4731.24 of the Revised Code.

(E)

(1) The board may inspect either of the following as the board determines necessary to ensure compliance with this chapter and any rules adopted under it regarding pain management clinics:

(a) A pain management clinic;

(b) A facility or physician practice that the board suspects is operating as a pain management clinic in violation of this chapter.

(2) The board's inspection shall be conducted in accordance with division (F) of section 4731.22 of the Revised Code.

(3) Before conducting an on-site inspection, the board shall provide notice to the owner or other person in charge of the facility or physician practice, except that the board is not required to provide the notice if, in the judgment of the board, the notice would jeopardize an investigation being conducted by the board.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4731.055 - Adoption of rules regarding review of patient information available through drug database.

(A) As used in this section:

(1) "Drug database" means the database established and maintained by the state board of pharmacy pursuant to section 4729.75 of the Revised Code.

(2) "Physician" means an individual authorized under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(B) The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedures to be followed by a physician regarding the review of patient information available through the drug database under division (A)(5) of section 4729.80 of the Revised Code.

(C) This section and the rules adopted under it do not apply if the state board of pharmacy no longer maintains the drug database.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4731.06 - Board meetings.

The state medical board shall meet at least four times each year, and at such times and places as the board may direct. Six members of the board shall constitute a quorum. The board shall have a seal and shall prescribe rules for its government.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-27-1982



Section 4731.07 - Records.

(A) The state medical board shall keep a record of its proceedings. The minutes of a meeting of the board shall, on approval by the board, constitute an official record of its proceedings.

(B) The board shall keep a register of applicants for certificates of registration and certificates to practice issued under this chapter and Chapters 4730., 4760., 4762., and 4774. of the Revised Code and licenses issued under Chapter 4778. of the Revised Code. The register shall show the name of the applicant and whether the applicant was granted or refused a certificate or license. With respect to applicants to practice medicine and surgery or osteopathic medicine and surgery, the register shall show the name of the institution that granted the applicant the degree of doctor of medicine or osteopathic medicine. The books and records of the board shall be prima-facie evidence of matters therein contained.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Effective Date: 08-10-2000; 2008 SB229 09-11-2008



Section 4731.08 - Application for admission to examination.

Except as provided in sections 4731.29 and 4731.291 to 4731.294 of the Revised Code, and until November 15, 1998, in section 4731.295 of the Revised Code, each person who desires to practice medicine and surgery or osteopathic medicine and surgery in this state shall file with the secretary of the state medical board a written application for admission to the examination conducted by the board under section 4731.13 of the Revised Code. The applicant shall file the application under oath on a form prescribed by the board. The applicant shall furnish evidence satisfactory to the board that the applicant is more than eighteen years of age and of good moral character.

Effective Date: 03-09-1999



Section 4731.081 - Certificate applicant to comply with RC Chapter 4776.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate to practice medicine and surgery or osteopathic medicine and surgery shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate to practice medicine and surgery or osteopathic medicine and surgery unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4731.14 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4731.09 - Entrance examination.

The state medical board shall appoint an entrance examiner who shall not be directly or indirectly connected with a medical school and who shall determine the sufficiency of the preliminary education, other than medical education, of an applicant for admission to the examination conducted by the board under section 4731.13 of the Revised Code. The minimum requirement shall be two years of undergraduate work in a college of arts and sciences approved by the board in addition to a high school diploma, or the equivalent of such education as determined by the board. In the absence of the foregoing qualifications, the entrance examiner may examine the applicant to overcome deficiencies. When the entrance examiner finds the preliminary education of the applicant sufficient, the entrance examiner shall issue a certificate of preliminary examination upon the payment to the treasurer of the board of a fee of thirty-five dollars. Such certificate shall be attested by the secretary.

Effective Date: 09-29-1997



Section 4731.091 - Medical education and graduate medical education requirements.

(A) As used in this section and in section 4731.092 of the Revised Code:

(1) "Graduate medical education" means education received through any of the following:

(a) An internship or residency program conducted in the United States and accredited by either the accreditation council for graduate medical education of the American medical association or the American osteopathic association;

(b) A clinical fellowship program conducted in the United States at an institution with a residency program accredited by either the accreditation council for graduate medical education of the American medical association or the American osteopathic association that is in a clinical field the same as or related to the clinical field of the fellowship program;

(c) An internship program conducted in Canada and accredited by the committee on accreditation of preregistration physician training programs of the federation of provincial medical licensing authorities of Canada;

(d) A residency program conducted in Canada and accredited by either the royal college of physicians and surgeons of Canada or the college of family physicians of Canada.

(2) "Fifth pathway training" means supervised clinical training obtained in the United States as a substitute for the internship or social service requirements of a foreign medical school.

(B) To be eligible for admission to the examination conducted by the state medical board under section 4731.13 of the Revised Code, an applicant must meet the medical education and graduate medical education requirements specified in any one of the following and any additional requirements of division (C) of this section:

(1) Hold a diploma from a medical school or osteopathic medical school that, at the time the diploma was issued, was a medical school accredited by the liaison committee on medical education or an osteopathic medical school accredited by the American osteopathic association and have successfully completed not less than nine months of graduate medical education or its equivalent as determined by the board;

(2) Hold certification from the educational commission for foreign medical graduates and have successfully completed not less than nine months of graduate medical education through the first-year level of graduate medical education or its equivalent as determined by the board;

(3) Be a qualified graduate of a fifth pathway training program as recognized by the board under section 4731.092 of the Revised Code and have successfully completed, subsequent to completing fifth pathway training, not less than nine months of graduate medical education or its equivalent as determined by the board.

(C) If an applicant holding certification from the educational commission for foreign medical graduates received the core clinical instruction segment of the applicant's medical education at an institution in the United States, the board may require that to be eligible for admission to its examination, the applicant must have received the instruction at either of the following:

(1) An institution that, at the time of the instruction, was a formal part of or had formal affiliation with a medical school accredited by the liaison committee on medical education or an osteopathic medical school accredited by the American osteopathic association.

(2) An institution with, at the time of the instruction, a graduate medical education program accredited by either the accreditation council for graduate medical education of the American medical association or the American osteopathic association that is in a field the same as or related to the core clinical instruction.

Effective Date: 05-31-2000



Section 4731.092 - Qualified graduate of fifth pathway training program.

To be recognized by the state medical board as a qualified graduate of a fifth pathway training program, an applicant shall submit evidence satisfactory to the board that he has done all of the following:

(A) Studied medicine in a foreign medical school acknowledged by the world health organization and verified by a member state of that organization as operating within the state's jurisdiction at the time he studied medicine;

(B) Successfully completed all the formal requirements of the foreign medical school except internship or social service requirements;

(C) Prior to entrance into the fifth pathway training program, attained on a screening examination acceptable to the board a score satisfactory to a medical school accredited by the liaison committee on medical education;

(D) Successfully completed one academic year of fifth pathway training at a hospital affiliated with a medical school accredited by the liaison committee on medical education.

Effective Date: 04-30-1992



Section 4731.10 - Certifying an application for licensure in another state.

Upon the request of a person who holds a certificate to practice in this state pursuant to Chapter 4731. of the Revised Code and is seeking licensure in another state, the state medical board shall provide verification of the person's certificate to practice in this state. The fee for such verification shall be fifty dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1997



Section 4731.11 - Evidence of educational requirements.

At the time of his application for examination as provided in section 4731.08 of the Revised Code, the applicant shall present evidence satisfactory to the state medical board that he meets the educational requirements established under sections 4731.09 and 4731.091 of the Revised Code, with his affidavit that he is the person named in the evidence and is the lawful possessor thereof, stating his age, residence, the schools at which he obtained his medical education, the time spent in each, the time spent in the study of medicine or osteopathic medicine, and such other facts as the state medical board requires. If the applicant has practiced medicine and surgery or osteopathic medicine and surgery in another state or country, the affidavit shall state the period during which and the place where he has practiced.

Effective Date: 04-30-1992



Section 4731.12 - Admission to examination.

Except as otherwise provided in this section, the state medical board shall admit to the examination it conducts under section 4731.13 of the Revised Code an applicant who meets the age, moral character, and educational requirements set forth in sections 4731.08, 4731.09, and 4731.091 of the Revised Code and pays the examination fee. The board shall establish a fee for the examination of an amount determined by the board to be sufficient to cover the costs it incurs in procuring, administering, and grading the examination. The fee shall not be returned, regardless of whether the applicant passes or fails the examination. The board may deny admission to its examination if it determines that the school at which the applicant obtained his medical education has engaged in fraud in the awarding of diplomas, certification of graduates, or credentialing of faculty members. If the board, pursuant to section 4731.13 of the Revised Code, uses as its examination a part of a standard medical licensing examination established for purposes of determining the competence of individuals to practice medicine and surgery or osteopathic medicine and surgery in the United States, the board shall not admit an applicant to its examination unless the applicant submits evidence satisfactory to the board that he has successfully completed all other parts of the standard examination or the equivalent of any of those parts. The board shall specify the other parts of the standard examination that must be successfully completed and shall determine what constitutes the equivalent of any of those parts.

Effective Date: 12-22-1992



Section 4731.13 - Examinations.

Except as provided in sections 4731.29 and 4731.291 to 4731.294 of the Revised Code, and until November 15, 1998, in section 4731.295 of the Revised Code, the state medical board shall examine each individual who desires to practice medicine and surgery or osteopathic medicine and surgery in this state. The board shall conduct the examination of these individuals in accordance with rules the board shall adopt. Each individual shall be examined in such subjects as the board requires. The board shall examine in subjects pertinent to current medical educational standards. The board may use as its examination all or part of a standard medical licensing examination established for purposes of determining the competence of individuals to practice medicine and surgery or osteopathic medicine and surgery in the United States.

Effective Date: 03-09-1999



Section 4731.14 - Issuing and displaying certificate.

(A) As used in this section, "graduate medical education" has the same meaning as in section 4731.091 of the Revised Code.

(B) The state medical board shall issue its certificate to practice medicine and surgery or osteopathic medicine and surgery as follows:

(1) The board shall issue its certificate to each individual who was admitted to the board's examination by meeting the educational requirements specified in division (B)(1) or (3) of section 4731.091 of the Revised Code if the individual passes the examination, pays a certificate issuance fee of three hundred dollars, and submits evidence satisfactory to the board that the individual has successfully completed not less than twelve months of graduate medical education or its equivalent as determined by the board.

(2) Except as provided in section 4731.142 of the Revised Code, the board shall issue its certificate to each individual who was admitted to the board's examination by meeting the educational requirements specified in division (B)(2) of section 4731.091 of the Revised Code if the individual passes the examination, pays a certificate issuance fee of three hundred dollars, submits evidence satisfactory to the board that the individual has successfully completed not less than twenty-four months of graduate medical education through the second-year level of graduate medical education or its equivalent as determined by the board, and, if the individual passed the examination prior to completing twenty-four months of graduate medical education or its equivalent, the individual continues to meet the moral character requirements for admission to the board's examination.

(C) Each certificate issued by the board shall be signed by its president and secretary, and attested by its seal. The certificate shall be on a form prescribed by the board and shall indicate the medical degree held by the individual to whom the certificate is issued. If the individual holds the degree of doctor of medicine, the certificate shall state that the individual is authorized to practice medicine and surgery pursuant to the laws of this state. If the individual holds the degree of doctor of osteopathic medicine, the certificate shall state that the individual is authorized to practice osteopathic medicine and surgery pursuant to the laws of this state. If the individual holds a medical degree other than the degree of doctor of medicine or doctor of osteopathic medicine, the certificate shall indicate the diploma, degree, or other document issued by the medical school or institution the individual attended and shall state that the individual is authorized to practice medicine and surgery pursuant to the laws of this state.

(D) The certificate shall be prominently displayed in the certificate holder's office or place where a major portion of the certificate holder's practice is conducted and shall entitle the holder to practice either medicine and surgery or osteopathic medicine and surgery provided the certificate holder maintains current registration as required by section 4731.281 of the Revised Code and provided further that such certificate has not been revoked, suspended, or limited by action of the state medical board pursuant to this chapter.

(E) An affirmative vote of not less than six members of the board is required for the issuance of a certificate.

Effective Date: 09-05-2001



Section 4731.141 - Grandfather provsions.

Any person who was authorized in practice limited osteopathic medicine and surgery on January 1, 1980, may continue to practice in accordance with the statutory limitations in effect on that date. The board shall regulate such practitioners and shall require them to register on or before the first day of June, 1983, and on or before the first day of June every second year thereafter, on a form prescribed by the board and pay at such time a biennial registration fee of twenty-five dollars. At least one month in advance of the date of registration, a written notice shall be sent to such practitioners, whether a resident of the state or not, at the last known address, that the biennial registration fee is due on or before the first day of June. All such practitioners shall provide the board written notice of any change of address. A holder of a certificate to practice under this section shall have the certificate automatically suspended if the registration fee is not paid by the first day of September of the same year, and continued practice after the suspension shall be considered as practicing without a license in violation of section 4731.43 of the Revised Code. An applicant for reinstatement of a certificate to practice suspended for failure to register shall submit the applicant's current and delinquent registration fees and a penalty in the sum of twenty-five dollars. Any certificate to practice issued pursuant to this section may be refused, limited, revoked, or suspended, an applicant may be denied certification or reinstatement, or the holder of a certificate may be reprimanded, or placed on probation as provided in section 4731.22 of the Revised Code.

Effective Date: 08-27-1982; 05-17-2006



Section 4731.142 - English language proficiency.

(A) Except as provided in division (B) of this section, an individual must demonstrate proficiency in spoken English, by passing an examination specified by the state medical board, to receive a certificate to practice issued under section 4731.14 of the Revised Code if the individual's eligibility for the certificate is based in part on certification from the educational commission for foreign medical graduates and fulfillment of the undergraduate requirements established by section 4731.09 of the Revised Code at an institution outside the United States. The board shall adopt rules specifying an acceptable examination and establishing the minimum score that demonstrates proficiency in spoken English.

(B) An individual is not required to demonstrate proficiency in spoken English in accordance with division (A) of this section if the individual was required to demonstrate such proficiency as a condition of certification from the educational commission for foreign medical graduates.

Effective Date: 03-09-1999; 2007 HB119 09-29-2007



Section 4731.143 - Notice of lack of coverage of medical malpractice insurance.

(A) Each person holding a valid certificate under this chapter authorizing the certificate holder to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, who is not covered by medical malpractice insurance shall provide a patient with written notice of the certificate holder's lack of that insurance coverage prior to providing nonemergency professional services to the patient. The notice shall be provided alone on its own page. The notice shall provide space for the patient to acknowledge receipt of the notice, and shall be in the following form:

"N O T I C E: Dr. ............... (here state the full name of the certificate holder) is not covered by medical malpractice insurance. The undersigned acknowledges the receipt of this notice.

............................

(Patient's Signature)

............................

(Date)" The certificate holder shall obtain the patient's signature, acknowledging the patient's receipt of the notice, prior to providing nonemergency professional services to the patient. The certificate holder shall maintain the signed notice in the patient's file.

(B) This section does not apply to any officer or employee of the state, as those terms are defined in section 9.85 of the Revised Code, who is immune from civil liability under section 9.86 of the Revised Code or is entitled to indemnification pursuant to section 9.87 of the Revised Code, to the extent that the person is acting within the scope of the person's employment or official responsibilities. This section does not apply to a person who complies with division (B)(2) of section 2305.234 of the Revised Code.

(C) As used in this section, "medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death, disease, or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed physician, podiatrist, or hospital, as those terms are defined in section 2305.113 of the Revised Code.

Effective Date: 04-10-2001; 12-30-2004; 06-27-2005



Section 4731.15 - Regulating massage therapy and cosmetic therapy.

(A)

(1) The state medical board also shall regulate the following limited branches of medicine: massage therapy and cosmetic therapy, and to the extent specified in section 4731.151 of the Revised Code, naprapathy and mechanotherapy. The board shall adopt rules governing the limited branches of medicine under its jurisdiction. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(2) As used in this chapter, "cosmetic therapy" means the permanent removal of hair from the human body through the use of electric modalities approved by the board for use in cosmetic therapy, and additionally may include the systematic friction, stroking, slapping, and kneading or tapping of the face, neck, scalp, or shoulders.

(B) A certificate to practice a limited branch of medicine issued by the state medical board is valid for a two-year period, except when an initial certificate is issued for a shorter period or when division (C)(2) of this section is applicable. The certificate may be renewed in accordance with division (C) of this section.

(C)

(1) Except as provided in division (C)(2) of this section, all of the following apply with respect to the renewal of certificates to practice a limited branch of medicine:

(a) Each person seeking to renew a certificate to practice a limited branch of medicine shall apply for biennial registration with the state medical board on a renewal application form prescribed by the board. An applicant for renewal shall pay a biennial registration fee of one hundred dollars.

(b) At least six months before a certificate expires, the board shall mail or cause to be mailed a renewal notice to the certificate holder's last known address.

(c) At least three months before a certificate expires, the certificate holder shall submit the renewal application and biennial registration fee to the board.

(2) Beginning with the 2009 registration period, the board shall implement a staggered renewal system that is substantially similar to the staggered renewal system the board uses under division (B) of section 4731.281 of the Revised Code.

(D) All persons who hold a certificate to practice a limited branch of medicine issued by the state medical board shall provide the board written notice of any change of address. The notice shall be submitted to the board not later than thirty days after the change of address.

(E) A certificate to practice a limited branch of medicine shall be automatically suspended if the certificate holder fails to renew the certificate in accordance with division (C) of this section. Continued practice after the suspension of the certificate to practice shall be considered as practicing in violation of sections 4731.34 and 4731.41 of the Revised Code.

If a certificate to practice has been suspended pursuant to this division for two years or less, it may be reinstated. The board shall reinstate the certificate upon an applicant's submission of a renewal application and payment of the biennial registration fee and the applicable monetary penalty. With regard to reinstatement of a certificate to practice cosmetic therapy, the applicant also shall submit with the application a certification that the number of hours of continuing education necessary to have a suspended certificate reinstated have been completed, as specified in rules the board shall adopt in accordance with Chapter 119. of the Revised Code. The penalty for reinstatement shall be twenty-five dollars.

If a certificate has been suspended pursuant to this division for more than two years, it may be restored. Subject to section 4731.222 of the Revised Code, the board may restore the certificate upon an applicant's submission of a restoration application, the biennial registration fee, and the applicable monetary penalty and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore to an applicant a certificate to practice unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4731.17 of the Revised Code. The penalty for restoration is fifty dollars.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 03-09-1999; 2007 HB104 03-24-2008; 2008 SB279 01-06-2009



Section 4731.151 - Grandfather provsions for naprapaths and mechanotherapists.

(A) Naprapaths who received a certificate to practice from the board prior to March 2, 1992, may continue to practice naprapathy, as defined in rules adopted by the board. Such naprapaths shall practice in accordance with rules adopted by the board.

(B)

(1) As used in this division:

(a) "Mechanotherapy" means all of the following:

(i) Examining patients by verbal inquiry;

(ii) Examination of the musculoskeletal system by hand;

(iii) Visual inspection and observation;

(iv) Diagnosing a patient's condition only as to whether the patient has a disorder of the musculoskeletal system;

(v) In the treatment of patients, employing the techniques of advised or supervised exercise; electrical neuromuscular stimulation; massage or manipulation; or air, water, heat, cold, sound, or infrared ray therapy only to those disorders of the musculoskeletal system that are amenable to treatment by such techniques and that are identifiable by examination performed in accordance with division (B)(1)(a)(i) of this section and diagnosable in accordance with division (B)(1)(a)(ii) of this section.

(b) "Educational requirements" means the completion of a course of study appropriate for certification to practice mechanotherapy on or before November 3, 1985, as determined by rules adopted under this chapter.

(2) Mechanotherapists who received a certificate to practice from the board prior to March 2, 1992, may continue to practice mechanotherapy, as defined in rules adopted by the board. Such mechanotherapists shall practice in accordance with rules adopted by the board. A person authorized by this division to practice as a mechanotherapist may examine, diagnose, and assume responsibility for the care of patients with due regard for first aid and the hygienic and nutritional care of the patients. Roentgen rays shall be used by a mechanotherapist only for diagnostic purposes.

(3) A person who holds a certificate to practice mechanotherapy and completed educational requirements in mechanotherapy on or before November 3, 1985, is entitled to use the title "doctor of mechanotherapy" and is a "physician" who performs "medical services" for the purposes of Chapters 4121. and 4123. of the Revised Code and the program established under section 5111.01 of the Revised Code, and shall receive payment or reimbursement as provided under those chapters and that section.

Effective Date: 03-09-1999



Section 4731.155 - Continuing education - cosmetic therapy.

(A) Except as provided in division (D) of this section, each person holding a certificate to practice cosmetic therapy shall complete biennially not less than twenty-five hours of continuing cosmetic therapy education. Cosmetic therapists shall earn continuing education credits at the rate of one-half credit hour for each twenty-five to thirty minutes of instruction and one credit hour for each fifty to sixty minutes of instruction.

(B) Only continuing education approved by the state medical board may be used to fulfill the requirements of division (A) of this section.

(C) Each certified cosmetic therapist shall submit to the board at the time of biennial renewal pursuant to section 4731.15 of the Revised Code a sworn affidavit, in a form acceptable to the board, attesting that the cosmetic therapist has completed continuing education programs in compliance with this section and listing the date, location, sponsor, subject matter, and hours completed of the programs.

(D) The board shall adopt rules providing for pro rata adjustments by month of the hours of continuing education required by this section for persons who first receive a certificate during a registration period or who have a registration period that is shorter or longer than two years because of the implementation of a staggered renewal system under section 4731.15 of the Revised Code. The board may excuse a cosmetic therapist from all or any part of the requirements of this section because of an unusual circumstance, emergency, or special hardship.

(E) Failure to comply with the requirements of this section constitutes a failure to renew pursuant to section 4731.15 of the Revised Code.

Effective Date: 03-02-1992; 2008 SB279 01-06-2009



Section 4731.16 - Determination of standards; examinations.

(A) The state medical board shall determine the standing of the schools, colleges, or institutions giving instruction in the limited branches of medicine of massage therapy and cosmetic therapy.

(B) The board may administer an examination of competency to practice a limited branch of medicine. If it administers an examination, the board shall establish by rule a fee to cover the cost of administering the examination.

If it does not administer an examination, the board shall adopt rules under section 4731.05 of the Revised Code that specify both of the following:

(1) An examination acceptable to the board as an examination of competency to practice a limited branch of medicine;

(2) The score that constitutes evidence of passing the examination.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 03-09-1999



Section 4731.17 - Issuance of certificate.

(A) The state medical board shall review all applications received under section 4731.19 of the Revised Code. The board shall determine whether an applicant meets the requirements for a certificate to practice the applicable limited branch of medicine. An affirmative vote of not fewer than six members of the board is required to determine that an applicant meets the requirements for a certificate.

(B) If the board determines that the applicant meets the requirements for a certificate and that the documentation required for a certificate is acceptable, the board shall issue to the applicant the appropriate certificate to practice. Each certificate shall be signed by the president and secretary of the board and attested by its seal.

(C) A certificate shall authorize the holder to practice the limited branch of medicine for which the certificate was issued. No person who holds a certificate to practice a limited branch of medicine issued by the board under this section shall do any of the following:

(1) Practice a limited branch of medicine other than the limited branch of medicine for which the certificate was issued;

(2) Treat infectious, contagious, or venereal diseases ;

(3) Prescribe or administer drugs ;

(4) Perform surgery or practice medicine in any other form.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 03-09-1999



Section 4731.171 - Certificate applicant to comply with RC Chapter 4776.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate to practice massage therapy or cosmetic therapy shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate to practice massage therapy or cosmetic therapy unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4731.17 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 2007 HB104 03-24-2008



Section 4731.18 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 1/1/2012.

Effective Date: 03-09-1999



Section 4731.19 - Certificate to practice a limited branch of medicine.

(A) A person seeking a certificate to practice a limited branch of medicine shall file with the state medical board an application in a manner prescribed by the board. The application shall include or be accompanied by all of the following:

(1) Evidence that the applicant is at least eighteen years of age and of good moral character;

(2) Evidence that the applicant has attained high school graduation or its equivalent;

(3) Evidence that the applicant holds one of the following:

(a) A diploma or certificate from a school, college, or institution in good standing as determined by the board, showing the completion of the required courses of instruction;

(b) A diploma or certificate from a school, college, or institution in another state or jurisdiction showing completion of a course of instruction that meets course requirements determined by the board through rules adopted under section 4731.05 of the Revised Code;

(c) For not less than five years preceding application, a current license, registration, or certificate in good standing in another state for massage therapy or cosmetic therapy.

(4) Evidence that the applicant has successfully passed an examination, prescribed in rules described in section 4731.16 of the Revised Code, to determine competency to practice the applicable limited branch of medicine;

(5) An affidavit signed by the applicant attesting to the accuracy and truthfulness of information submitted under this section and consenting to release of information;

(6) Any other information the board requires.

(B) An applicant for a certificate to practice a limited branch of medicine shall comply with the requirements of section 4731.171 of the Revised Code.

(C) At the time of making application for a certificate to practice a limited branch of medicine, the applicant shall pay to the board a fee of one hundred fifty dollars, no part of which shall be returned. No application shall be considered filed until the board receives the appropriate fee.

(D) The board may investigate the application materials received under this section and contact any agency or organization for recommendations or other information about the applicant.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 03-09-1999; 2008 SB279 01-06-2009



Section 4731.20 - State medical board - powers and duties.

The powers and duties conferred by this chapter on the state medical board, including all of the board's officers, for purposes of regulating the practices of medicine and surgery, osteopathic medicine and surgery, and podiatric medicine and surgery, shall apply in the same manner, with any modifications the board considers necessary, for purposes of regulating the practices of limited branches of medicine, including the power of the board to take disciplinary actions under section 4731.22 of the Revised Code.

Effective Date: 04-10-2001



Section 4731.21 - Limitations prescribed.

Sections 4731.15 to 4731.20, inclusive, of the Revised Code do not amend sections 4731.34, 4731.36, and 4731.41 of the Revised Code or limit their application unless otherwise specifically provided.

Effective Date: 10-01-1953



Section 4731.22 - Disciplinary actions.

(A) The state medical board, by an affirmative vote of not fewer than six of its members, may limit, revoke, or suspend an individual's certificate to practice, refuse to grant a certificate to an individual, refuse to register an individual, refuse to reinstate a certificate, or reprimand or place on probation the holder of a certificate if the individual or certificate holder is found by the board to have committed fraud during the administration of the examination for a certificate to practice or to have committed fraud, misrepresentation, or deception in applying for or securing any certificate to practice or certificate of registration issued by the board.

(B) The board, by an affirmative vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend an individual's certificate to practice, refuse to register an individual, refuse to reinstate a certificate, or reprimand or place on probation the holder of a certificate for one or more of the following reasons:

(1) Permitting one's name or one's certificate to practice or certificate of registration to be used by a person, group, or corporation when the individual concerned is not actually directing the treatment given;

(2) Failure to maintain minimal standards applicable to the selection or administration of drugs, or failure to employ acceptable scientific methods in the selection of drugs or other modalities for treatment of disease;

(3) Selling, giving away, personally furnishing, prescribing, or administering drugs for other than legal and legitimate therapeutic purposes or a plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction of, a violation of any federal or state law regulating the possession, distribution, or use of any drug;

(4) Willfully betraying a professional confidence.

For purposes of this division, "willfully betraying a professional confidence" does not include providing any information, documents, or reports to a child fatality review board under sections 307.621 to 307.629 of the Revised Code and does not include the making of a report of an employee's use of a drug of abuse, or a report of a condition of an employee other than one involving the use of a drug of abuse, to the employer of the employee as described in division (B) of section 2305.33 of the Revised Code. Nothing in this division affects the immunity from civil liability conferred by that section upon a physician who makes either type of report in accordance with division (B) of that section. As used in this division, "employee," "employer," and "physician" have the same meanings as in section 2305.33 of the Revised Code.

(5) Making a false, fraudulent, deceptive, or misleading statement in the solicitation of or advertising for patients; in relation to the practice of medicine and surgery, osteopathic medicine and surgery, podiatric medicine and surgery, or a limited branch of medicine; or in securing or attempting to secure any certificate to practice or certificate of registration issued by the board.

As used in this division, "false, fraudulent, deceptive, or misleading statement" means a statement that includes a misrepresentation of fact, is likely to mislead or deceive because of a failure to disclose material facts, is intended or is likely to create false or unjustified expectations of favorable results, or includes representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(6) A departure from, or the failure to conform to, minimal standards of care of similar practitioners under the same or similar circumstances, whether or not actual injury to a patient is established;

(7) Representing, with the purpose of obtaining compensation or other advantage as personal gain or for any other person, that an incurable disease or injury, or other incurable condition, can be permanently cured;

(8) The obtaining of, or attempting to obtain, money or anything of value by fraudulent misrepresentations in the course of practice;

(9) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony;

(10) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(11) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(12) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(13) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude;

(14) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(15) Violation of the conditions of limitation placed by the board upon a certificate to practice;

(16) Failure to pay license renewal fees specified in this chapter;

(17) Except as authorized in section 4731.31 of the Revised Code, engaging in the division of fees for referral of patients, or the receiving of a thing of value in return for a specific referral of a patient to utilize a particular service or business;

(18) Subject to section 4731.226 of the Revised Code, violation of any provision of a code of ethics of the American medical association, the American osteopathic association, the American podiatric medical association, or any other national professional organizations that the board specifies by rule. The state medical board shall obtain and keep on file current copies of the codes of ethics of the various national professional organizations. The individual whose certificate is being suspended or revoked shall not be found to have violated any provision of a code of ethics of an organization not appropriate to the individual's profession.

For purposes of this division, a "provision of a code of ethics of a national professional organization" does not include any provision that would preclude the making of a report by a physician of an employee's use of a drug of abuse, or of a condition of an employee other than one involving the use of a drug of abuse, to the employer of the employee as described in division (B) of section 2305.33 of the Revised Code. Nothing in this division affects the immunity from civil liability conferred by that section upon a physician who makes either type of report in accordance with division (B) of that section. As used in this division, "employee," "employer," and "physician" have the same meanings as in section 2305.33 of the Revised Code.

(19) Inability to practice according to acceptable and prevailing standards of care by reason of mental illness or physical illness, including, but not limited to, physical deterioration that adversely affects cognitive, motor, or perceptive skills.

In enforcing this division, the board, upon a showing of a possible violation, may compel any individual authorized to practice by this chapter or who has submitted an application pursuant to this chapter to submit to a mental examination, physical examination, including an HIV test, or both a mental and a physical examination. The expense of the examination is the responsibility of the individual compelled to be examined. Failure to submit to a mental or physical examination or consent to an HIV test ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board finds an individual unable to practice because of the reasons set forth in this division, the board shall require the individual to submit to care, counseling, or treatment by physicians approved or designated by the board, as a condition for initial, continued, reinstated, or renewed authority to practice. An individual affected under this division shall be afforded an opportunity to demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards under the provisions of the individual's certificate. For the purpose of this division, any individual who applies for or receives a certificate to practice under this chapter accepts the privilege of practicing in this state and, by so doing, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board, and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(20) Except when civil penalties are imposed under section 4731.225 or 4731.281 of the Revised Code, and subject to section 4731.226 of the Revised Code, violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provisions of this chapter or any rule promulgated by the board.

This division does not apply to a violation or attempted violation of, assisting in or abetting the violation of, or a conspiracy to violate, any provision of this chapter or any rule adopted by the board that would preclude the making of a report by a physician of an employee's use of a drug of abuse, or of a condition of an employee other than one involving the use of a drug of abuse, to the employer of the employee as described in division (B) of section 2305.33 of the Revised Code. Nothing in this division affects the immunity from civil liability conferred by that section upon a physician who makes either type of report in accordance with division (B) of that section. As used in this division, "employee," "employer," and "physician" have the same meanings as in section 2305.33 of the Revised Code.

(21) The violation of section 3701.79 of the Revised Code or of any abortion rule adopted by the public health council pursuant to section 3701.341 of the Revised Code;

(22) Any of the following actions taken by an agency responsible for authorizing, certifying, or regulating an individual to practice a health care occupation or provide health care services in this state or another jurisdiction, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(23) The violation of section 2919.12 of the Revised Code or the performance or inducement of an abortion upon a pregnant woman with actual knowledge that the conditions specified in division (B) of section 2317.56 of the Revised Code have not been satisfied or with a heedless indifference as to whether those conditions have been satisfied, unless an affirmative defense as specified in division (H)(2) of that section would apply in a civil action authorized by division (H)(1) of that section;

(24) The revocation, suspension, restriction, reduction, or termination of clinical privileges by the United States department of defense or department of veterans affairs or the termination or suspension of a certificate of registration to prescribe drugs by the drug enforcement administration of the United States department of justice;

(25) Termination or suspension from participation in the medicare or medicaid programs by the department of health and human services or other responsible agency for any act or acts that also would constitute a violation of division (B)(2), (3), (6), (8), or (19) of this section;

(26) Impairment of ability to practice according to acceptable and prevailing standards of care because of habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability to practice.

For the purposes of this division, any individual authorized to practice by this chapter accepts the privilege of practicing in this state subject to supervision by the board. By filing an application for or holding a certificate to practice under this chapter, an individual shall be deemed to have given consent to submit to a mental or physical examination when ordered to do so by the board in writing, and to have waived all objections to the admissibility of testimony or examination reports that constitute privileged communications.

If it has reason to believe that any individual authorized to practice by this chapter or any applicant for certification to practice suffers such impairment, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this division shall be undertaken by a treatment provider or physician who is qualified to conduct the examination and who is chosen by the board.

Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that the individual's ability to practice is impaired, the board shall suspend the individual's certificate or deny the individual's application and shall require the individual, as a condition for initial, continued, reinstated, or renewed certification to practice, to submit to treatment.

Before being eligible to apply for reinstatement of a certificate suspended under this division, the impaired practitioner shall demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards of care under the provisions of the practitioner's certificate. The demonstration shall include, but shall not be limited to, the following:

(a) Certification from a treatment provider approved under section 4731.25 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(b) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(c) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making the assessments and shall describe the basis for their determination.

The board may reinstate a certificate suspended under this division after that demonstration and after the individual has entered into a written consent agreement.

When the impaired practitioner resumes practice, the board shall require continued monitoring of the individual. The monitoring shall include, but not be limited to, compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, upon termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of perjury stating whether the individual has maintained sobriety.

(27) A second or subsequent violation of section 4731.66 or 4731.69 of the Revised Code;

(28) Except as provided in division (N) of this section:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers the individual's services, otherwise would be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that individual;

(b) Advertising that the individual will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers the individual's services, otherwise would be required to pay.

(29) Failure to use universal blood and body fluid precautions established by rules adopted under section 4731.051 of the Revised Code;

(30) Failure to provide notice to, and receive acknowledgment of the notice from, a patient when required by section 4731.143 of the Revised Code prior to providing nonemergency professional services, or failure to maintain that notice in the patient's file;

(31) Failure of a physician supervising a physician assistant to maintain supervision in accordance with the requirements of Chapter 4730. of the Revised Code and the rules adopted under that chapter;

(32) Failure of a physician or podiatrist to enter into a standard care arrangement with a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner with whom the physician or podiatrist is in collaboration pursuant to section 4731.27 of the Revised Code or failure to fulfill the responsibilities of collaboration after entering into a standard care arrangement;

(33) Failure to comply with the terms of a consult agreement entered into with a pharmacist pursuant to section 4729.39 of the Revised Code;

(34) Failure to cooperate in an investigation conducted by the board under division (F) of this section, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board in an investigative interview, an investigative office conference, at a deposition, or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(35) Failure to supervise an oriental medicine practitioner or acupuncturist in accordance with Chapter 4762. of the Revised Code and the board's rules for providing that supervision ;

(36) Failure to supervise an anesthesiologist assistant in accordance with Chapter 4760. of the Revised Code and the board's rules for supervision of an anesthesiologist assistant;

(37) Assisting suicide as defined in section 3795.01 of the Revised Code;

(38) Failure to comply with the requirements of section 2317.561 of the Revised Code;

(39) Failure to supervise a radiologist assistant in accordance with Chapter 4774. of the Revised Code and the board's rules for supervision of radiologist assistants;

(40) Performing or inducing an abortion at an office or facility with knowledge that the office or facility fails to post the notice required under section 3701.791 of the Revised Code;

(41) Failure to comply with the standards and procedures established in rules under section 4731.054 of the Revised Code for the operation of or the provision of care at a pain management clinic;

(42) Failure to comply with the standards and procedures established in rules under section 4731.054 of the Revised Code for providing supervision, direction, and control of individuals at a pain management clinic;

(43) Failure to comply with the requirements of section 4729.79 of the Revised Code, unless the state board of pharmacy no longer maintains a drug database pursuant to section 4729.75 of the Revised Code;

(44) Failure to comply with the requirements of section 2919.171 of the Revised Code or failure to submit to the department of health in accordance with a court order a complete report as described in section 2919.171 of the Revised Code;

(45) Failure to supervise a genetic counselor holding a supervised practice license in accordance with Chapter 4778. of the Revised Code and the board's rules for supervision of the genetic counselor;

(46) Failure to fulfill the responsibilities of collaboration after entering into a collaborative agreement with a genetic counselor under division (B) of section 4778.11 of the Revised Code or failure to comply with the board's rules regarding such agreements.

(47) Practicing at a facility that is subject to licensure as a category III terminal distributor of dangerous drugs with a pain management clinic classification unless the person operating the facility has obtained and maintains the license with the classification;

(48) Owning a facility that is subject to licensure as a category III terminal distributor of dangerous drugs with a pain management clinic classification unless the facility is licensed with the classification.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement with an individual to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by an affirmative vote of not fewer than six members of the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

A telephone conference call may be utilized for ratification of a consent agreement that revokes or suspends an individual's certificate to practice. The telephone conference call shall be considered a special meeting under division (F) of section 121.22 of the Revised Code.

If the board takes disciplinary action against an individual under division (B) of this section for a second or subsequent plea of guilty to, or judicial finding of guilt of, a violation of section 2919.123 of the Revised Code, the disciplinary action shall consist of a suspension of the individual's certificate to practice for a period of at least one year or, if determined appropriate by the board, a more serious sanction involving the individual's certificate to practice. Any consent agreement entered into under this division with an individual that pertains to a second or subsequent plea of guilty to, or judicial finding of guilt of, a violation of that section shall provide for a suspension of the individual's certificate to practice for a period of at least one year or, if determined appropriate by the board, a more serious sanction involving the individual's certificate to practice.

(D) For purposes of divisions (B)(10), (12), and (14) of this section, the commission of the act may be established by a finding by the board, pursuant to an adjudication under Chapter 119. of the Revised Code, that the individual committed the act. The board does not have jurisdiction under those divisions if the trial court renders a final judgment in the individual's favor and that judgment is based upon an adjudication on the merits. The board has jurisdiction under those divisions if the trial court issues an order of dismissal upon technical or procedural grounds.

(E) The sealing of conviction records by any court shall have no effect upon a prior board order entered under this section or upon the board's jurisdiction to take action under this section if, based upon a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F)

(1) The board shall investigate evidence that appears to show that a person has violated any provision of this chapter or any rule adopted under it. Any person may report to the board in a signed writing any information that the person may have that appears to show a violation of any provision of this chapter or any rule adopted under it. In the absence of bad faith, any person who reports information of that nature or who testifies before the board in any adjudication conducted under Chapter 119. of the Revised Code shall not be liable in damages in a civil action as a result of the report or testimony. Each complaint or allegation of a violation received by the board shall be assigned a case number and shall be recorded by the board.

(2) Investigations of alleged violations of this chapter or any rule adopted under it shall be supervised by the supervising member elected by the board in accordance with section 4731.02 of the Revised Code and by the secretary as provided in section 4731.39 of the Revised Code. The president may designate another member of the board to supervise the investigation in place of the supervising member. No member of the board who supervises the investigation of a case shall participate in further adjudication of the case.

(3) In investigating a possible violation of this chapter or any rule adopted under this chapter, or in conducting an inspection under division (E) of section 4731.054 of the Revised Code, the board may question witnesses, conduct interviews, administer oaths, order the taking of depositions, inspect and copy any books, accounts, papers, records, or documents, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony, except that a subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary and supervising member of the board.

(a) Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or any rule adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation.

(b) On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure.

(c) A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence, usual place of business, or address on file with the board. When serving a subpoena to an applicant for or the holder of a certificate issued under this chapter, service of the subpoena may be made by certified mail, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery. If the person being served refuses to accept the subpoena or is not located, service may be made to an attorney who notifies the board that the attorney is representing the person.

(d) A sheriff's deputy who serves a subpoena shall receive the same fees as a sheriff. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for under section 119.094 of the Revised Code.

(4) All hearings , investigations, and inspections of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(5) A report required to be submitted to the board under this chapter, a complaint, or information received by the board pursuant to an investigation or pursuant to an inspection under division (E) of section 4731.054 of the Revised Code is confidential and not subject to discovery in any civil action.

The board shall conduct all investigations or inspections and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given or, in the case of a patient, a waiver of the patient privilege exists under division (B) of section 2317.02 of the Revised Code, except that consent or a waiver of that nature is not required if the board possesses reliable and substantial evidence that no bona fide physician-patient relationship exists.

The board may share any information it receives pursuant to an investigation or inspection, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state medical board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state medical board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(6) On a quarterly basis, the board shall prepare a report that documents the disposition of all cases during the preceding three months. The report shall contain the following information for each case with which the board has completed its activities:

(a) The case number assigned to the complaint or alleged violation;

(b) The type of certificate to practice, if any, held by the individual against whom the complaint is directed;

(c) A description of the allegations contained in the complaint;

(d) The disposition of the case.

The report shall state how many cases are still pending and shall be prepared in a manner that protects the identity of each person involved in each case. The report shall be a public record under section 149.43 of the Revised Code.

(G) If the secretary and supervising member determine both of the following, they may recommend that the board suspend an individual's certificate to practice without a prior hearing:

(1) That there is clear and convincing evidence that an individual has violated division (B) of this section;

(2) That the individual's continued practice presents a danger of immediate and serious harm to the public.

Written allegations shall be prepared for consideration by the board. The board, upon review of those allegations and by an affirmative vote of not fewer than six of its members, excluding the secretary and supervising member, may suspend a certificate without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension.

The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the individual subject to the summary suspension requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the individual requests the hearing, unless otherwise agreed to by both the board and the individual.

Any summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within seventy-five days after completion of its hearing. A failure to issue the order within seventy-five days shall result in dissolution of the summary suspension order but shall not invalidate any subsequent, final adjudicative order.

(H) If the board takes action under division (B)(9), (11), or (13) of this section and the judicial finding of guilt, guilty plea, or judicial finding of eligibility for intervention in lieu of conviction is overturned on appeal, upon exhaustion of the criminal appeal, a petition for reconsideration of the order may be filed with the board along with appropriate court documents. Upon receipt of a petition of that nature and supporting court documents, the board shall reinstate the individual's certificate to practice. The board may then hold an adjudication under Chapter 119. of the Revised Code to determine whether the individual committed the act in question. Notice of an opportunity for a hearing shall be given in accordance with Chapter 119. of the Revised Code. If the board finds, pursuant to an adjudication held under this division, that the individual committed the act or if no hearing is requested, the board may order any of the sanctions identified under division (B) of this section.

(I) The certificate to practice issued to an individual under this chapter and the individual's practice in this state are automatically suspended as of the date of the individual's second or subsequent plea of guilty to, or judicial finding of guilt of, a violation of section 2919.123 of the Revised Code, or the date the individual pleads guilty to, is found by a judge or jury to be guilty of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state or treatment or intervention in lieu of conviction in another jurisdiction for any of the following criminal offenses in this state or a substantially equivalent criminal offense in another jurisdiction: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. Continued practice after suspension shall be considered practicing without a certificate.

The board shall notify the individual subject to the suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose certificate is automatically suspended under this division fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall do whichever of the following is applicable:

(1) If the automatic suspension under this division is for a second or subsequent plea of guilty to, or judicial finding of guilt of, a violation of section 2919.123 of the Revised Code, the board shall enter an order suspending the individual's certificate to practice for a period of at least one year or, if determined appropriate by the board, imposing a more serious sanction involving the individual's certificate to practice.

(2) In all circumstances in which division (I)(1) of this section does not apply, enter a final order permanently revoking the individual's certificate to practice.

(J) If the board is required by Chapter 119. of the Revised Code to give notice of an opportunity for a hearing and if the individual subject to the notice does not timely request a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by an affirmative vote of not fewer than six of its members, a final order that contains the board's findings. In that final order, the board may order any of the sanctions identified under division (A) or (B) of this section.

(K) Any action taken by the board under division (B) of this section resulting in a suspension from practice shall be accompanied by a written statement of the conditions under which the individual's certificate to practice may be reinstated. The board shall adopt rules governing conditions to be imposed for reinstatement. Reinstatement of a certificate suspended pursuant to division (B) of this section requires an affirmative vote of not fewer than six members of the board.

(L) When the board refuses to grant a certificate to an applicant, revokes an individual's certificate to practice, refuses to register an applicant, or refuses to reinstate an individual's certificate to practice, the board may specify that its action is permanent. An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold a certificate to practice and the board shall not accept an application for reinstatement of the certificate or for issuance of a new certificate.

(M) Notwithstanding any other provision of the Revised Code, all of the following apply:

(1) The surrender of a certificate issued under this chapter shall not be effective unless or until accepted by the board. A telephone conference call may be utilized for acceptance of the surrender of an individual's certificate to practice. The telephone conference call shall be considered a special meeting under division (F) of section 121.22 of the Revised Code. Reinstatement of a certificate surrendered to the board requires an affirmative vote of not fewer than six members of the board.

(2) An application for a certificate made under the provisions of this chapter may not be withdrawn without approval of the board.

(3) Failure by an individual to renew a certificate of registration in accordance with this chapter shall not remove or limit the board's jurisdiction to take any disciplinary action under this section against the individual.

(4) At the request of the board, a certificate holder shall immediately surrender to the board a certificate that the board has suspended, revoked, or permanently revoked.

(N) Sanctions shall not be imposed under division (B)(28) of this section against any person who waives deductibles and copayments as follows:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the board upon request.

(2) For professional services rendered to any other person authorized to practice pursuant to this chapter, to the extent allowed by this chapter and rules adopted by the board.

(O) Under the board's investigative duties described in this section and subject to division (F) of this section, the board shall develop and implement a quality intervention program designed to improve through remedial education the clinical and communication skills of individuals authorized under this chapter to practice medicine and surgery, osteopathic medicine and surgery, and podiatric medicine and surgery. In developing and implementing the quality intervention program, the board may do all of the following:

(1) Offer in appropriate cases as determined by the board an educational and assessment program pursuant to an investigation the board conducts under this section;

(2) Select providers of educational and assessment services, including a quality intervention program panel of case reviewers;

(3) Make referrals to educational and assessment service providers and approve individual educational programs recommended by those providers. The board shall monitor the progress of each individual undertaking a recommended individual educational program.

(4) Determine what constitutes successful completion of an individual educational program and require further monitoring of the individual who completed the program or other action that the board determines to be appropriate;

(5) Adopt rules in accordance with Chapter 119. of the Revised Code to further implement the quality intervention program.

An individual who participates in an individual educational program pursuant to this division shall pay the financial obligations arising from that educational program.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.45,HB 78, §1, eff. 10/20/2011.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4731.221 - Suspending certificate of mentally ill or mentally incompetent practitioner.

If the state medical board has reason to believe that any person who has been granted a certificate under this chapter is mentally ill or mentally incompetent, it may file in the probate court of the county in which such person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the board secretary or a member of the board secretary's staff, whereupon the same proceedings shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section. If any person who has been granted a certificate is adjudged by a probate court to be mentally ill or mentally incompetent, the person's certificate shall be automatically suspended until such person has filed with the state medical board a certified copy of an adjudication by a probate court of the person's subsequent restoration to competency or has submitted to such board proof, satisfactory to the board, that the person has been discharged as having a restoration to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of such court shall forthwith notify the state medical board of an adjudication of mental illness or mental incompetence, and shall note any suspension of a certificate in the margin of the court's record of such certificate.

Effective Date: 08-10-2000



Section 4731.222 - Determining applicant's fitness to resume practice.

(A) This section applies to both of the following:

(1) An applicant seeking restoration of a certificate issued under this chapter that has been in a suspended or inactive state for any cause for more than two years ;

(2) An applicant seeking issuance of a certificate pursuant to section 4731.29, 4731.295, 4731.57, or 4731.571 of the Revised Code who for more than two years has not been engaged in the practice of medicine and surgery, osteopathic medicine and surgery, podiatric medicine and surgery, or a limited branch of medicine as any of the following:

(a) An active practitioner ;

(b) A participant in a program of graduate medical education, as defined in section 4731.091 of the Revised Code ;

(c) A student in a college of podiatry determined by the state medical board to be in good standing ;

(d) A student in a school, college, or institution giving instruction in a limited branch of medicine determined by the board to be in good standing under section 4731.16 of the Revised Code.

(B) Before restoring a certificate to good standing for or issuing a certificate to an applicant subject to this section, the state medical board may impose terms and conditions including the following:

(1) Requiring the applicant to pass an oral or written examination, or both, to determine the applicant's present fitness to resume practice;

(2) Requiring the applicant to obtain additional training and to pass an examination upon completion of such training;

(3) Restricting or limiting the extent, scope, or type of practice of the applicant.

The board shall consider the moral background and the activities of the applicant during the period of suspension or inactivity, in accordance with section 4731.08 of the Revised Code. The board shall not restore a certificate under this section unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 04-10-2001; 2007 HB104 03-24-2008



Section 4731.223 - Reporting convictions.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) Whenever any person holding a valid certificate issued pursuant to this chapter pleads guilty to, is subject to a judicial finding of guilt of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction for a violation of Chapter 2907., 2925., or 3719. of the Revised Code or of any substantively comparable ordinance of a municipal corporation in connection with the person's practice, or for a second or subsequent time pleads guilty to, or is subject to a judicial finding of guilt of, a violation of section 2919.123 of the Revised Code, the prosecutor in the case, on forms prescribed and provided by the state medical board, shall promptly notify the board of the conviction or guilty plea. Within thirty days of receipt of that information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the certificate under section 4731.22 of the Revised Code.

(C) The prosecutor in any case against any person holding a valid certificate issued pursuant to this chapter, on forms prescribed and provided by the state medical board, shall notify the board of any of the following:

(1) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude. The report shall include the name and address of the certificate holder, the nature of the offense for which the action was taken, and the certified court documents recording the action.

Effective Date: 08-10-2000; 09-23-2004



Section 4731.224 - Reporting misconduct.

(A) Within sixty days after the imposition of any formal disciplinary action taken by any health care facility, including a hospital, health care facility operated by a health insuring corporation, ambulatory surgical center, or similar facility, against any individual holding a valid certificate to practice issued pursuant to this chapter, the chief administrator or executive officer of the facility shall report to the state medical board the name of the individual, the action taken by the facility, and a summary of the underlying facts leading to the action taken. Upon request, the board shall be provided certified copies of the patient records that were the basis for the facility's action. Prior to release to the board, the summary shall be approved by the peer review committee that reviewed the case or by the governing board of the facility. As used in this division, "formal disciplinary action" means any action resulting in the revocation, restriction, reduction, or termination of clinical privileges for violations of professional ethics, or for reasons of medical incompetence, medical malpractice, or drug or alcohol abuse. "Formal disciplinary action" includes a summary action, an action that takes effect notwithstanding any appeal rights that may exist, and an action that results in an individual surrendering clinical privileges while under investigation and during proceedings regarding the action being taken or in return for not being investigated or having proceedings held. "Formal disciplinary action" does not include any action taken for the sole reason of failure to maintain records on a timely basis or failure to attend staff or section meetings.

The filing or nonfiling of a report with the board, investigation by the board, or any disciplinary action taken by the board, shall not preclude any action by a health care facility to suspend, restrict, or revoke the individual's clinical privileges.

In the absence of fraud or bad faith, no individual or entity that provides patient records to the board shall be liable in damages to any person as a result of providing the records.

(B) If any individual authorized to practice under this chapter or any professional association or society of such individuals believes that a violation of any provision of this chapter, Chapter 4730., 4760., 4762., 4774., or 4778. of the Revised Code, or any rule of the board has occurred, the individual, association, or society shall report to the board the information upon which the belief is based. This division does not require any treatment provider approved by the board under section 4731.25 of the Revised Code or any employee, agent, or representative of such a provider to make reports with respect to an impaired practitioner participating in treatment or aftercare for substance abuse as long as the practitioner maintains participation in accordance with the requirements of section 4731.25 of the Revised Code, and as long as the treatment provider or employee, agent, or representative of the provider has no reason to believe that the practitioner has violated any provision of this chapter or any rule adopted under it, other than the provisions of division (B)(26) of section 4731.22 of the Revised Code. This division does not require reporting by any member of an impaired practitioner committee established by a health care facility or by any representative or agent of a committee or program sponsored by a professional association or society of individuals authorized to practice under this chapter to provide peer assistance to practitioners with substance abuse problems with respect to a practitioner who has been referred for examination to a treatment program approved by the board under section 4731.25 of the Revised Code if the practitioner cooperates with the referral for examination and with any determination that the practitioner should enter treatment and as long as the committee member, representative, or agent has no reason to believe that the practitioner has ceased to participate in the treatment program in accordance with section 4731.25 of the Revised Code or has violated any provision of this chapter or any rule adopted under it, other than the provisions of division (B)(26) of section 4731.22 of the Revised Code.

(C) Any professional association or society composed primarily of doctors of medicine and surgery, doctors of osteopathic medicine and surgery, doctors of podiatric medicine and surgery, or practitioners of limited branches of medicine that suspends or revokes an individual's membership for violations of professional ethics, or for reasons of professional incompetence or professional malpractice, within sixty days after a final decision shall report to the board, on forms prescribed and provided by the board, the name of the individual, the action taken by the professional organization, and a summary of the underlying facts leading to the action taken.

The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a professional organization from taking disciplinary action against an individual.

(D) Any insurer providing professional liability insurance to an individual authorized to practice under this chapter, or any other entity that seeks to indemnify the professional liability of such an individual, shall notify the board within thirty days after the final disposition of any written claim for damages where such disposition results in a payment exceeding twenty-five thousand dollars. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(E) The board may investigate possible violations of this chapter or the rules adopted under it that are brought to its attention as a result of the reporting requirements of this section, except that the board shall conduct an investigation if a possible violation involves repeated malpractice. As used in this division, "repeated malpractice" means three or more claims for medical malpractice within the previous five-year period, each resulting in a judgment or settlement in excess of twenty-five thousand dollars in favor of the claimant, and each involving negligent conduct by the practicing individual.

(F) All summaries, reports, and records received and maintained by the board pursuant to this section shall be held in confidence and shall not be subject to discovery or introduction in evidence in any federal or state civil action involving a health care professional or facility arising out of matters that are the subject of the reporting required by this section. The board may use the information obtained only as the basis for an investigation, as evidence in a disciplinary hearing against an individual whose practice is regulated under this chapter, or in any subsequent trial or appeal of a board action or order.

The board may disclose the summaries and reports it receives under this section only to health care facility committees within or outside this state that are involved in credentialing or recredentialing the individual or in reviewing the individual's clinical privileges. The board shall indicate whether or not the information has been verified. Information transmitted by the board shall be subject to the same confidentiality provisions as when maintained by the board.

(G) Except for reports filed by an individual pursuant to division (B) of this section, the board shall send a copy of any reports or summaries it receives pursuant to this section to the individual who is the subject of the reports or summaries. The individual shall have the right to file a statement with the board concerning the correctness or relevance of the information. The statement shall at all times accompany that part of the record in contention.

(H) An individual or entity that, pursuant to this section, reports to the board or refers an impaired practitioner to a treatment provider approved by the board under section 4731.25 of the Revised Code shall not be subject to suit for civil damages as a result of the report, referral, or provision of the information.

(I) In the absence of fraud or bad faith, no professional association or society of individuals authorized to practice under this chapter that sponsors a committee or program to provide peer assistance to practitioners with substance abuse problems, no representative or agent of such a committee or program, and no member of the state medical board shall be held liable in damages to any person by reason of actions taken to refer a practitioner to a treatment provider approved under section 4731.25 of the Revised Code for examination or treatment.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Effective Date: 04-10-2001; 2008 SB229 09-11-2008



Section 4731.225 - Civil penalty.

If the holder of a certificate issued under this chapter violates division (A), (B), or (C) of section 4731.66 or section 4731.69 of the Revised Code, or if any other person violates division (B) or (C) of section 4731.66 or section 4731.69 of the Revised Code, the state medical board, pursuant to an adjudication under Chapter 119. of the Revised Code and an affirmative vote of not fewer than six of its members, shall:

(A) For a first violation, impose a civil penalty of not more than five thousand dollars;

(B) For each subsequent violation, impose a civil penalty of not more than twenty thousand dollars and, if the violator is a certificate holder, proceed under division (B)(27) of section 4731.22 of the Revised Code.

Effective Date: 03-09-1999



Section 4731.226 - Offering services through authorized business entity.

(A)

(1) An individual whom the state medical board licenses, certificates, or otherwise legally authorizes to engage in the practice of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery may render the professional services of a doctor of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. Division (A)(1) of this section does not preclude an individual of that nature from rendering professional services as a doctor of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the state medical board adopted pursuant to this chapter.

(2) An individual whom the state medical board authorizes to engage in the practice of mechanotherapy may render the professional services of a mechanotherapist within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. Division (A)(2) of this section does not preclude an individual of that nature from rendering professional services as a mechanotherapist through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the state medical board adopted pursuant to this chapter.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code;

(3) Psychologists who are authorized to practice psychology under Chapter 4732. of the Revised Code;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under Chapter 4723. of the Revised Code;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Occupational therapists who are authorized to practice occupational therapy under sections 4755.04 to 4755.13 of the Revised Code;

(8) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(9) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are authorized for their respective practices under this chapter.

(C) Division (B) of this section shall apply notwithstanding a provision of a code of ethics described in division (B)(18) of section 4731.22 of the Revised Code that prohibits either of the following:

(1) A doctor of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery from engaging in the doctor's authorized practice in combination with a person who is licensed, certificated, or otherwise legally authorized to engage in the practice of optometry, chiropractic, acupuncture through the state chiropractic board, psychology, nursing, pharmacy, physical therapy, occupational therapy, or mechanotherapy, but who is not also licensed, certificated, or otherwise legally authorized to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(2) A mechanotherapist from engaging in the practice of mechanotherapy in combination with a person who is licensed, certificated, or otherwise legally authorized to engage in the practice of optometry, chiropractic, acupuncture through the state chiropractic board, psychology, nursing, pharmacy, physical therapy, occupational therapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed, certificated, or otherwise legally authorized to engage in the practice of mechanotherapy.

Effective Date: 03-22-1999; 04-06-2007; 2007 HB119 08-22-2007



Section 4731.227 - Using alternative medical treatments.

An individual authorized to practice medicine and surgery or osteopathic medicine and surgery may use alternative medical treatments if the individual has provided the information necessary to obtain informed consent from the patient and the treatment meets the standards enforced by the state medical board pursuant to section 4731.22 of the Revised Code and any rules adopted by the board. As used in this section, "alternative medical treatment" means care that is complementary to or different from conventional medical care but is reasonable when the benefits and risks of the alternative medical treatment and the conventional medical care are compared.

Effective Date: 10-10-2000



Section 4731.228 - Termination of physician's employment with a health care entity; notice to patients.

(A) As used in this section:

(1) "Federally qualified health center" has the same meaning as in section 3701.047 of the Revised Code.

(2) "Federally qualified health center look-alike" has the same meaning as in section 3701.047 of the Revised Code.

(3) "Health care entity" means any of the following that employs a physician to provide physician services:

(a) A hospital registered with the department of health under section 3701.07 of the Revised Code;

(b) A corporation formed under division (B) of section 1701.03 of the Revised Code;

(c) A corporation formed under Chapter 1702. of the Revised Code;

(d) A limited liability company formed under Chapter 1705. of the Revised Code;

(e) A health insuring corporation holding a certificate of authority under Chapter 1751. of the Revised Code;

(f) A partnership;

(g) A professional association formed under Chapter 1785. of the Revised Code.

(4) "Physician" means an individual authorized under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(5) "Physician services" means direct patient care services provided by a physician pursuant to a certificate issued to the physician by the state medical board.

(6) "Termination" means the end of a physician's employment with a health care entity for any reason.

(B) This section applies when a physician's employment with a health care entity to provide physician services is terminated for any reason, unless the physician continues to provide medical services for patients of the health care entity on an independent contractor basis.

(C)

(1) Except as provided in division (C)(2) of this section, a health care entity shall send notice of the termination of a physician's employment to each patient who received physician services from the physician in the two-year period immediately preceding the date of employment termination. Only patients of the health care entity who received services from the physician are to receive the notice.

(2) If the health care entity provides to the physician a list of patients treated and patient contact information, the health care entity may require the physician to send the notice required by this section.

(D) The notice provided under division (C) of this section shall be provided not later than the date of termination or thirty days after the health care entity has actual knowledge of termination or resignation of the physician, whichever is later. The notice shall be provided in accordance with rules adopted by the state medical board under section 4731.05 of the Revised Code. The notice shall include at least all of the following:

(1) A notice to the patient that the physician will no longer be practicing medicine as an employee of the health care entity;

(2) Except in situations in which the health care entity has a good faith concern that the physician's conduct or the medical care provided by the physician would jeopardize the health and safety of patients, the physician's name and, if known by the health care entity, information provided by the physician that the patient may use to contact the physician;

(3) The date on which the physician ceased or will cease to practice as an employee of the health care entity;

(4) Contact information for an alternative physician or physicians employed by the health care entity or contact information for a group practice that can provide care for the patient;

(5) Contact information that enables the patient to obtain information on the patient's medical records.

(E) The requirements of this section do not apply to any of the following:

(1) A physician rendering services to a patient on an episodic basis or in an emergency department or urgent care center, when it should not be reasonably expected that related medical services will be rendered by the physician to the patient in the future;

(2) A medical director or other physician providing services in a similar capacity to a medical director to patients through a hospice care program licensed pursuant to section 3712.04 of the Revised Code.

(3) Medical residents, interns, and fellows who work in hospitals, health systems, federally qualified health centers, and federally qualified health center look-alikes as part of their medical education and training.

(4) A physician providing services to a patient through a community mental health agency certified by the director of mental health under section 5119.611 of the Revised Code or an alcohol and drug addiction program certified by the department of alcohol and drug addiction services under section 3793.06 of the Revised Code.

(5) A physician providing services to a patient through a federally qualified health center or a federally qualified health center look-alike.

Added by 129th General AssemblyFile No.173,HB 417, §1, eff. 3/22/2013.



Section 4731.23 - Designating attorney hearing examiner.

(A)

(1)

(a) The state medical board shall designate one or more attorneys at law who have been admitted to the practice of law, and who are classified as either administrative law attorney examiners or as administrative law attorney examiner administrators under the state job classification plan adopted under section 124.14 of the Revised Code, as hearing examiners, subject to Chapter 119. of the Revised Code, to conduct any hearing which the medical board is empowered to hold or undertake pursuant to Chapter 119. of the Revised Code.

(b) Notwithstanding the requirement of division (A)(1)(a) of this section that the board designate as a hearing examiner an attorney who is classified as either an administrative law attorney examiner or an administrative law attorney examiner administrator, the board may, subject to controlling board approval, enter into a personal service contract with an attorney admitted to the practice of law in this state to serve on a temporary basis as a hearing examiner.

(2) The hearing examiner shall hear and consider the oral and documented evidence introduced by the parties and issue in writing proposed findings of fact and conclusions of law to the board for their consideration within thirty days following the close of the hearing.

(B) The board shall be given copies of the transcript of the record hearing and all exhibits and documents presented by the parties at the hearing.

(C) The board shall, upon the favorable vote of three members, allow the parties or their counsel the opportunity to present oral arguments on the proposed findings of fact and conclusions of law of the hearing examiner prior to the board's final action.

(D) The board shall render a decision and take action within sixty days following the receipt of the hearing examiner's proposed findings of fact and conclusions of law or within any longer period mutually agreed upon by the board and the certificate holder.

(E) The final decision of the board in any hearing which the board is empowered to undertake shall be in writing and contain findings of fact and conclusions of law. Copies of the decision shall be delivered to the parties personally or by certified mail. The decision shall be final upon delivery or mailing, except that the certificate holder may appeal in the manner provided by Chapter 119. of the Revised Code.

Effective Date: 03-17-1987; 2007 HB119 08-22-2007



Section 4731.24 - State medical board operating fund - receipts of state medical board.

Except as provided in sections 4731.281 and 4731.40 of the Revised Code, all receipts of the state medical board, from any source, shall be deposited in the state treasury. Until July 1, 1998, the funds shall be deposited to the credit of the occupational licensing and regulatory fund. On and after July 1, 1998, the funds shall be deposited to the credit of the state medical board operating fund, which is hereby created on July 1, 1998. All funds deposited into the state treasury under this section shall be used solely for the administration and enforcement of this chapter and Chapters 4730., 4760., 4762., 4774., and 4778. of the Revised Code by the board.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Effective Date: 08-10-2000; 2008 SB229 09-11-2008



Section 4731.241 - Solicitation and acceptance of funds for programs related to patient safety and education, supply and demand of health care professionals, and information sharing.

The state medical board may solicit and accept grants and services from public and private sources for the purpose of developing and maintaining programs that address patient safety and education, supply and demand of health care professionals, and information sharing with the public and the individuals regulated by the board. The board shall not solicit or accept a grant or service that would interfere with the board's independence or objectivity, as determined by the board.

Money received by the board under this section shall be deposited into the state treasury to the credit of the medical board education and patient safety fund, which is hereby created. The money shall be used solely in accordance with this section.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4731.25 - Administrative rules for treatment providers for impaired practitioners.

The state medical board, in accordance with Chapter 119. of the Revised Code, shall adopt and may amend and rescind rules establishing standards for approval of physicians and facilities as treatment providers for impaired practitioners who are regulated under this chapter or Chapter 4730., 4760., 4762., 4774., or 4778. of the Revised Code. The rules shall include standards for both inpatient and outpatient treatment. The rules shall provide that in order to be approved, a treatment provider must have the capability of making an initial examination to determine what type of treatment an impaired practitioner requires. Subject to the rules, the board shall review and approve treatment providers on a regular basis. The board, at its discretion, may withdraw or deny approval subject to the rules.

An approved impaired practitioner treatment provider shall:

(A) Report to the board the name of any practitioner suffering or showing evidence of suffering impairment as described in division (B)(5) of section 4730.25 of the Revised Code, division (B)(26) of section 4731.22 of the Revised Code, division (B)(6) of section 4760.13 of the Revised Code, division (B)(6) of section 4762.13 of the Revised Code, division (B)(6) of section 4774.13 of the Revised Code, or division (B)(6) of section 4778.14 of the Revised Code who fails to comply within one week with a referral for examination;

(B) Report to the board the name of any impaired practitioner who fails to enter treatment within forty-eight hours following the provider's determination that the practitioner needs treatment;

(C) Require every practitioner who enters treatment to agree to a treatment contract establishing the terms of treatment and aftercare, including any required supervision or restrictions of practice during treatment or aftercare;

(D) Require a practitioner to suspend practice upon entry into any required inpatient treatment;

(E) Report to the board any failure by an impaired practitioner to comply with the terms of the treatment contract during inpatient or outpatient treatment or aftercare;

(F) Report to the board the resumption of practice of any impaired practitioner before the treatment provider has made a clear determination that the practitioner is capable of practicing according to acceptable and prevailing standards of care;

(G) Require a practitioner who resumes practice after completion of treatment to comply with an aftercare contract that meets the requirements of rules adopted by the board for approval of treatment providers;

(H) Report the identity of any practitioner practicing under the terms of an aftercare contract to hospital administrators, medical chiefs of staff, and chairpersons of impaired practitioner committees of all health care institutions at which the practitioner holds clinical privileges or otherwise practices. If the practitioner does not hold clinical privileges at any health care institution, the treatment provider shall report the practitioner's identity to the impaired practitioner committee of the county medical society, osteopathic academy, or podiatric medical association in every county in which the practitioner practices. If there are no impaired practitioner committees in the county, the treatment provider shall report the practitioner's identity to the president or other designated member of the county medical society, osteopathic academy, or podiatric medical association.

(I) Report to the board the identity of any practitioner who suffers a relapse at any time during or following aftercare.

Any individual authorized to practice under this chapter who enters into treatment by an approved treatment provider shall be deemed to have waived any confidentiality requirements that would otherwise prevent the treatment provider from making reports required under this section.

In the absence of fraud or bad faith, no person or organization that conducts an approved impaired practitioner treatment program, no member of such an organization, and no employee, representative, or agent of the treatment provider shall be held liable in damages to any person by reason of actions taken or recommendations made by the treatment provider or its employees, representatives, or agents.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.

Effective Date: 08-10-2000; 2008 SB229 09-11-2008



Section 4731.26 - Duplicate certificates.

Upon application by the holder of a certificate to practice or certificate of registration issued under this chapter, the state medical board shall issue a duplicate certificate to replace one missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate certificate to practice or duplicate certificate of registration shall be thirty-five dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1997



Section 4731.27 - Standard care arrangements.

(A) As used in this section, "collaboration," "physician," "standard care arrangement," and "supervision" have the same meanings as in section 4723.01 of the Revised Code.

(B) Except as provided in division (D)(1) of section 4723.431 of the Revised Code, a physician or podiatrist shall enter into a standard care arrangement with each clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner with whom the physician or podiatrist is in collaboration. The collaborating physician or podiatrist shall fulfill the responsibilities of collaboration, as specified in the arrangement and in accordance with division (A) of section 4723.431 of the Revised Code. A copy of the standard care arrangement shall be retained on file at each site where the nurse practices. Prior approval of the standard care arrangement by the state medical board is not required, but the board may periodically review it. Nothing in this division prohibits a hospital from hiring a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner as an employee and negotiating standard care arrangements on behalf of the employee as necessary to meet the requirements of this section. A standard care arrangement between the hospital's employee and the employee's collaborating physician is subject to approval by the medical staff and governing body of the hospital prior to implementation of the arrangement at the hospital.

(C) With respect to a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner participating in an externship pursuant to an initial certificate to prescribe issued under section 4723.48 of the Revised Code, the physician responsible for evaluating the externship shall provide the state medical board with the name of the nurse. If the externship is terminated for any reason, the physician shall notify the board.

(D) A physician or podiatrist shall cooperate with the board of nursing in any investigation the board conducts with respect to a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner who collaborates with the physician or podiatrist or with respect to a certified registered nurse anesthetist who practices with the supervision of the physician or podiatrist.

Effective Date: 09-26-2003



Section 4731.28 - [Repealed].

Effective Date: 08-27-1982



Section 4731.281 - Continuing education.

(A) On or before the deadline established under division (B) of this section for applying for renewal of a certificate of registration, each person holding a certificate under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery shall certify to the state medical board that in the preceding two years the person has completed one hundred hours of continuing medical education. The certification shall be made upon the application for biennial registration submitted pursuant to division (B) of this section. The board shall adopt rules providing for pro rata reductions by month of the number of hours of continuing education required for persons who are in their first registration period, who have been disabled due to illness or accident, or who have been absent from the country. In determining whether a course, program, or activity qualifies for credit as continuing medical education, the board shall approve all continuing medical education taken by persons holding a certificate to practice medicine and surgery that is certified by the Ohio state medical association, all continuing medical education taken by persons holding a certificate to practice osteopathic medicine and surgery that is certified by the Ohio osteopathic association, and all continuing medical education taken by persons holding a certificate to practice podiatric medicine and surgery that is certified by the Ohio podiatric medical association. Each person holding a certificate to practice under this chapter shall be given sufficient choice of continuing education programs to ensure that the person has had a reasonable opportunity to participate in continuing education programs that are relevant to the person's medical practice in terms of subject matter and level. The board may require a random sample of persons holding a certificate to practice under this chapter to submit materials documenting completion of the continuing medical education requirement during the preceding registration period, but this provision shall not limit the board's authority to investigate pursuant to section 4731.22 of the Revised Code.

(B)

(1) Every person holding a certificate under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery wishing to renew that certificate shall apply to the board for a certificate of registration upon an application furnished by the board, and pay to the board at the time of application a fee of three hundred five dollars, according to the following schedule:

(a) Persons whose last name begins with the letters "A" through "B," on or before April 1, 2001, and the first day of April of every odd-numbered year thereafter;

(b) Persons whose last name begins with the letters "C" through "D," on or before January 1, 2001, and the first day of January of every odd-numbered year thereafter;

(c) Persons whose last name begins with the letters "E" through "G," on or before October 1, 2000, and the first day of October of every even-numbered year thereafter;

(d) Persons whose last name begins with the letters "H" through "K," on or before July 1, 2000, and the first day of July of every even-numbered year thereafter;

(e) Persons whose last name begins with the letters "L" through "M," on or before April 1, 2000, and the first day of April of every even-numbered year thereafter;

(f) Persons whose last name begins with the letters "N" through "R," on or before January 1, 2000, and the first day of January of every even-numbered year thereafter;

(g) Persons whose last name begins with the letter "S," on or before October 1, 1999, and the first day of October of every odd-numbered year thereafter;

(h) Persons whose last name begins with the letters "T" through "Z," on or before July 1, 1999, and the first day of July of every odd-numbered year thereafter. The board shall deposit the fee in accordance with section 4731.24 of the Revised Code, except that the board shall deposit twenty dollars of the fee into the state treasury to the credit of the physician loan repayment fund created by section 3702.78 of the Revised Code.

(2) The board shall mail or cause to be mailed to every person registered to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, a notice of registration renewal addressed to the person's last known address or may cause the notice to be sent to the person through the secretary of any recognized medical, osteopathic, or podiatric society, according to the following schedule:

(a) To persons whose last name begins with the letters "A" through "B," on or before January 1, 2001, and the first day of January of every odd-numbered year thereafter;

(b) To persons whose last name begins with the letters "C" through "D," on or before October 1, 2000, and the first day of October of every even-numbered year thereafter;

(c) To persons whose last name begins with the letters "E" through "G," on or before July 1, 2000, and the first day of July of every even-numbered year thereafter;

(d) To persons whose last name begins with the letters "H" through "K," on or before April 1, 2000, and the first day of April of every even-numbered year thereafter;

(e) To persons whose last name begins with the letters "L" through "M," on or before January 1, 2000, and the first day of January of every even-numbered year thereafter;

(f) To persons whose last name begins with the letters "N" through "R," on or before October 1, 1999, and the first day of October of every odd-numbered year thereafter;

(g) To persons whose last name begins with the letter "S," on or before July 1, 1999, and the first day of July of every odd-numbered year thereafter;

(h) To persons whose last name begins with the letters "T" through "Z," on or before April 1, 1999, and the first day of April of every odd-numbered year thereafter. Failure of any person to receive a notice of renewal from the board shall not excuse the person from the requirements contained in this section. The notice shall inform the applicant of the renewal procedure. The board shall provide the application for registration renewal in a form determined by the board. The applicant shall provide in the application the applicant's full name, principal practice address and residence address, the number of the applicant's certificate to practice, and any other information required by the board . The applicant shall include with the application a list of the names and addresses of any clinical nurse specialists, certified nurse-midwives, or certified nurse practitioners with whom the applicant is currently collaborating, as defined in section 4723.01 of the Revised Code. The applicant shall execute and deliver the application to the board in a manner prescribed by the board. Every person registered under this section shall give written notice to the board of any change of principal practice address or residence address or in the list within thirty days of the change. The applicant shall report any criminal offense to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last filing an application for a certificate of registration.

(C) The board shall issue to any person holding a certificate under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, upon application and qualification therefor in accordance with this section, a certificate of registration under the seal of the board. A certificate of registration shall be valid for a two-year period.

(D) Failure of any certificate holder to register and comply with this section shall operate automatically to suspend the holder's certificate to practice. Continued practice after the suspension of the certificate to practice shall be considered as practicing in violation of section 4731.41, 4731.43, or 4731.60 of the Revised Code. If the certificate has been suspended pursuant to this division for two years or less, it may be reinstated. The board shall reinstate a certificate to practice suspended for failure to register upon an applicant's submission of a renewal application, the biennial registration fee, and the applicable monetary penalty. The penalty for reinstatement shall be fifty dollars. If the certificate has been suspended pursuant to this division for more than two years, it may be restored. Subject to section 4731.222 of the Revised Code, the board may restore a certificate to practice suspended for failure to register upon an applicant's submission of a restoration application, the biennial registration fee, and the applicable monetary penalty and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore to an applicant a certificate to practice unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4731.14, 4731.56, or 4731.57 of the Revised Code. The penalty for restoration shall be one hundred dollars. The board shall deposit the penalties in accordance with section 4731.24 of the Revised Code.

(E) If an individual certifies completion of the number of hours and type of continuing medical education required to receive a certificate of registration or reinstatement of a certificate to practice, and the board finds through the random samples it conducts under this section or through any other means that the individual did not complete the requisite continuing medical education, the board may impose a civil penalty of not more than five thousand dollars. The board's finding shall be made pursuant to an adjudication under Chapter 119. of the Revised Code and by an affirmative vote of not fewer than six members. A civil penalty imposed under this division may be in addition to or in lieu of any other action the board may take under section 4731.22 of the Revised Code. The board shall deposit civil penalties in accordance with section 4731.24 of the Revised Code.

(F) The state medical board may obtain information not protected by statutory or common law privilege from courts and other sources concerning malpractice claims against any person holding a certificate to practice under this chapter or practicing as provided in section 4731.36 of the Revised Code.

(G) Each mailing sent by the board under division (B)(2) of this section to a person registered to practice medicine and surgery or osteopathic medicine and surgery shall inform the applicant of the reporting requirement established by division (H) of section 3701.79 of the Revised Code. At the discretion of the board, the information may be included on the application for registration or on an accompanying page.

Effective Date: 04-10-2001; 03-30-2006; 2007 HB104 03-24-2008; 2008 SB279 01-06-2009



Section 4731.282 - Continuing education - domestic violence and its relationship to child abuse.

Not later than ninety days after the effective date of this section, the state medical board shall approve one or more continuing medical education courses of study included within the programs certified by the Ohio state medical association and the Ohio osteopathic association pursuant to section 4731.281 of the Revised Code that assist doctors of medicine and doctors of osteopathic medicine in recognizing the signs of domestic violence and its relationship to child abuse. Doctors are not required to take the courses.

Effective Date: 12-09-1994



Section 4731.283 - Continuing education - intractable pain.

The state medical board shall approve one or more continuing medical education courses of study included within the programs certified by the Ohio state medical association and the Ohio osteopathic association pursuant to section 4731.281 of the Revised Code that assist doctors of medicine and doctors of osteopathic medicine in diagnosing and treating chronic pain, as defined in section 4731.052 of the Revised Code.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 10-14-1997



Section 4731.29 - Reciprocity.

(A) When a person licensed to practice medicine and surgery or osteopathic medicine and surgery by the licensing department of another state, a diplomate of the national board of medical examiners or the national board of examiners for osteopathic physicians and surgeons, or a licentiate of the medical council of Canada wishes to remove to this state to practice, the person shall file an application with the state medical board. The board may, in its discretion, by an affirmative vote of not less than six of its members, issue its certificate to practice medicine and surgery or osteopathic medicine and surgery without requiring the applicant to submit to examination, provided the applicant submits evidence satisfactory to the board of meeting the same age, moral character, and educational requirements individuals must meet under sections 4731.08, 4731.09, 4731.091, and 4731.14 of the Revised Code and, if applicable, demonstrates proficiency in spoken English in accordance with division (E) of this section.

(B) The state medical board shall issue or deny its certificate to practice within sixty days after the receipt of a complete application under division (A) of this section. Within thirty days after receipt of an application, the state medical board shall provide the applicant with written notice of any information required before an application can be considered complete for purposes of this section.

(C) If an applicant is under investigation pursuant to section 4731.22 of the Revised Code, the state medical board shall conclude the investigation within ninety days of receipt of a complete application unless extended by written consent of the applicant or unless the board determines that a substantial question of a violation of this chapter or the rules adopted under it exists and the board has notified the applicant in writing of the reasons for the continuation of the investigation. If the board determines that the applicant is not in violation, it shall issue a certificate within forty-five days of that determination.

(D) A fee of three hundred dollars shall be submitted with each application for certification under this section.

(E)

(1) Except as provided in division (E)(2) of this section, an applicant licensed to practice medicine and surgery or osteopathic medicine and surgery by the licensing department of another state who received that license based in part on certification from the educational commission for foreign medical graduates shall demonstrate proficiency in spoken English if the applicant fulfilled the undergraduate requirements for a certificate issued under this section at an institution outside the United States. The applicant may demonstrate such proficiency only in the manner described in section 4731.142 of the Revised Code for individuals attempting to receive certificates issued under section 4731.14 of the Revised Code.

(2) An applicant described in division (E)(1) of this section is not required to demonstrate proficiency in spoken English if either of the following apply:

(a) During the five years immediately preceding the date of application, the applicant's license has been unrestricted and the applicant has been actively practicing medicine and surgery or osteopathic medicine and surgery in the United States.

(b) At the beginning of the five-year period preceding the date of application under this section, the applicant was participating in graduate medical education, as defined in section 4731.091 of the Revised Code, and since completing that education has held an unrestricted license and has been actively practicing medicine and surgery or osteopathic medicine and surgery in the United States.

(c) The applicant was required to demonstrate such proficiency as a condition of receiving certification from the educational commission for foreign medical graduates.

Effective Date: 04-10-2001



Section 4731.291 - Application for training certificate.

(A) An individual seeking to pursue an internship, residency, or clinical fellowship program in this state, who does not hold a certificate to practice medicine and surgery or osteopathic medicine or surgery issued under this chapter, shall apply to the state medical board for a training certificate. The application shall be made on forms that the board shall furnish and shall be accompanied by an application fee of seventy-five dollars. An applicant for a training certificate shall furnish to the board of all the following:

(1) Evidence satisfactory to the board that the applicant is at least eighteen years of age and is of good moral character.

(2) Evidence satisfactory to the board that the applicant has been accepted or appointed to participate in this state in one of the following:

(a) An internship or residency program accredited by either the accreditation council for graduate medical education of the American medical association or the American osteopathic association;

(b) A clinical fellowship program at an institution with a residency program accredited by either the accreditation council for graduate medical education of the American medical association or the American osteopathic association that is in a clinical field the same as or related to the clinical field of the fellowship program;

(3) Information identifying the beginning and ending dates of the period for which the applicant has been accepted or appointed to participate in the internship, residency, or clinical fellowship program;

(4) Any other information that the board requires.

(B) If no grounds for denying a certificate under section 4731.22 of the Revised Code apply, and the applicant meets the requirements of division (A) of this section, the board shall issue a training certificate to the applicant. The board shall not require an examination as a condition of receiving a training certificate. A training certificate issued pursuant to this section shall be valid only for the period of one year, but may in the discretion of the board and upon application duly made, be renewed annually for a maximum of five years. The fee for renewal of a training certificate shall be thirty-five dollars. The board shall maintain a register of all individuals who hold training certificates.

(C) The holder of a valid training certificate shall be entitled to perform such acts as may be prescribed by or incidental to the holder's internship, residency, or clinical fellowship program, but the holder shall not be entitled otherwise to engage in the practice of medicine and surgery or osteopathic medicine and surgery in this state. The holder shall limit activities under the certificate to the programs of the hospitals or facilities for which the training certificate is issued. The holder shall train only under the supervision of the physicians responsible for supervision as part of the internship, residency, or clinical fellowship program. A training certificate may be revoked by the board upon proof, satisfactory to the board, that the holder thereof has engaged in practice in this state outside the scope of the internship, residency, or clinical fellowship program for which the training certificate has been issued, or upon proof, satisfactory to the board, that the holder thereof has engaged in unethical conduct or that there are grounds for action against the holder under section 4731.22 of the Revised Code.

(D) The board may adopt rules as the board finds necessary to effect the purpose of this section.

Effective Date: 03-09-1999



Section 4731.292 - Application for limited certificate.

The state medical board may register, without examination, persons who are not citizens of the United States, but who hold the degree of doctor of medicine or the degree of doctor of osteopathic medicine and surgery, for the purpose of permitting such persons to practice in hospitals operated by the state. Registration pursuant to this section permits practice of medicine or osteopathic medicine and surgery in state operated institutions under the supervision of the medical staff of such institution until the next scheduled examination conducted by the state medical board under section 4731.13 of the Revised Code. An applicant for a limited certificate to practice medicine or osteopathic medicine and surgery shall furnish proof, satisfactory to the board, that:

(A) He has filed an application for naturalization and that such application has not been rejected or withdrawn, or if not yet eligible to file an application for naturalization, he has filed a declaration of intention to become a citizen of the United States in an appropriate court of record.

(B) He has successfully passed the educational council for foreign medical graduates test.

(C) He is at least eighteen years of age and of good moral character.

(D) He is a graduate of a medical or osteopathic school or college which is reputable and in good standing in the judgment of the board.

(E) He will limit his practice and training within the physical confines of the institution for which the limited certificate to practice is granted.

(F) The medical staff of the institution for which the limited certificate to practice is granted has approved in writing his application for such certificate.

(G) He will practice medicine or osteopathic medicine and surgery only under the supervision of the attending medical staff of the institution for which the limited certificate is granted.

(H) He has made application to take the state medical board examination as provided by this section. Registration pursuant to this section shall be valid until such time as the applicant takes the state medical board examination. If the applicant passes the examination, he shall then be granted a limited certificate to practice medicine or osteopathic medicine and surgery. A holder of a limited certificate to practice, upon completion of the requisite training and upon receipt of his United States citizenship, shall be entitled to receive an unlimited certificate to practice. A limited certificate to practice issued pursuant to this section shall be valid for a period of one year only, but may be renewed, in the discretion of the board and upon application duly made, annually, with the written approval of the medical staff of the institution for which the limited certificate to practice has been issued, but no limited certificate shall be renewed more than four times. The fee to be paid to the board for the issuances of the pre-examination registration permit to engage in limited practice shall be one hundred dollars; the fee to be paid for each renewal of a limited certificate shall be ten dollars. An applicant for a limited certificate to practice must take the examination conducted under section 4731.13 of the Revised Code at the first reasonable opportunity. Failure to take the examination at the first reasonable opportunity authorizes the termination of the pre-examination registration permit to engage in a limited practice as defined in this section. The holder of a valid limited certificate to practice may engage in the practice of medicine or osteopathic medicine and surgery only under the supervision of a member of the medical staff of the institution for which the limited certificate to practice has been issued, and only within physical confines of the institution so named. A limited certificate to practice may be revoked by the board upon proof, satisfactory to the board, that the holder thereof has engaged in the practice of medicine or osteopathic medicine and surgery in this state outside the scope of his certificate, or upon proof that the holder thereof has engaged in unethical conduct or has violated section 4731.22 of the Revised Code. The board may promulgate such additional rules and regulations as the board finds necessary to effect the purpose of this section.

Effective Date: 12-22-1992



Section 4731.293 - Clinical research faculty certificate.

(A) The state medical board may issue, without examination, a clinical research faculty certificate to any person who applies for the certificate and provides to the board all of the following:

(1) Evidence satisfactory to the board of all of the following:

(a) That the applicant holds a current, unrestricted license to practice medicine and surgery or osteopathic medicine and surgery issued by another state or country ;

(b) That the applicant has been appointed to serve in this state on the academic staff of a medical school accredited by the liaison committee on medical education or an osteopathic medical school accredited by the American osteopathic association;

(c) That the applicant is an international medical graduate who holds a medical degree from an educational institution listed in the international medical education directory.

(2) An affidavit and supporting documentation from the dean of the medical school or the department director or chairperson of a teaching hospital affiliated with the school that the applicant is qualified to perform teaching and research activities and will be permitted to work only under the authority of the department director or chairperson of a teaching hospital affiliated with the medical school where the applicant's teaching and research activities will occur;

(3) A description from the medical school or teaching hospital of the scope of practice in which the applicant will be involved, including the types of teaching, research, and procedures in which the applicant will be engaged;

(4) A description from the medical school or teaching hospital of the type and amount of patient contact that will occur in connection with the applicant's teaching and research activities.

(B) An applicant for an initial clinical research faculty certificate shall pay a fee of three hundred seventy-five dollars.

(C) The holder of a clinical research faculty certificate may practice medicine and surgery or osteopathic medicine and surgery only as is incidental to the certificate holder's teaching or research duties at the medical school or a teaching hospital affiliated with the school. The board may revoke a certificate on receiving proof satisfactory to the board that the certificate holder has engaged in practice in this state outside the scope of the certificate or that there are grounds for action against the certificate holder under section 4731.22 of the Revised Code.

(D) A clinical research faculty certificate is valid for three years , except that the certificate ceases to be valid if the holder's appointment to the academic staff of the school is no longer valid or the certificate is revoked pursuant to division (C) of this section.

(E)

(1) Three months before a clinical research faculty certificate expires, the board shall mail or cause to be mailed to the certificate holder a notice of renewal addressed to the certificate holder's last known address. Failure of a certificate holder to receive a notice of renewal from the board shall not excuse the certificate holder from the requirements contained in this section. The notice shall inform the certificate holder of the renewal procedure. The notice also shall inform the certificate holder of the reporting requirement established by division (H) of section 3701.79 of the Revised Code. At the discretion of the board, the information may be included on the application for renewal or on an accompanying page.

(2) A clinical research faculty certificate may be renewed for an additional three-year period. There is no limit on the number of times a certificate may be renewed. A person seeking renewal of a certificate shall apply to the board. The board shall provide the application for renewal in a form determined by the board.

(3) An applicant is eligible for renewal if the applicant does all of the following:

(a) Pays a renewal fee of three hundred seventy-five dollars;

(b) Reports any criminal offense to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last filing an application for a clinical research faculty certificate;

(c) Provides to the board an affidavit and supporting documentation from the dean of the medical school or the department director or chairperson of a teaching hospital affiliated with the school that the applicant is in compliance with the applicant's current clinical research faculty certificate;

(d) Provides evidence satisfactory to the board of all of the following:

(i) That the applicant continues to maintain a current, unrestricted license to practice medicine and surgery or osteopathic medicine and surgery issued by another state or country;

(ii) That the applicant's initial appointment to serve in this state on the academic staff of a medical school is still valid or has been renewed;

(iii) That the applicant has completed one hundred fifty hours of continuing medical education that meet the requirements set forth in section 4731.281 of the Revised Code.

(4) Regardless of whether the certificate has expired, a person who was granted a visiting medical faculty certificate under this section as it existed immediately prior to the effective date of this amendment may apply for a clinical research faculty certificate as a renewal. The board may issue the clinical research faculty certificate if the applicant meets the requirements of division (E)(3) of this section. The board may not issue a clinical research faculty certificate if the visiting medical faculty certificate was revoked.

(F) The board shall maintain a register of all persons who hold clinical research faculty certificates.

(G) The board may adopt any rules it considers necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.120,HB 292, §1, eff. 6/6/2012.

Effective Date: 04-30-1992; 2008 SB279 01-06-2009



Section 4731.294 - Special activity certificate.

(A) The state medical board may issue, without examination, a special activity certificate to any person seeking to practice medicine and surgery or osteopathic medicine and surgery in conjunction with a special activity, program, or event taking place in this state.

(B) An applicant for a special activity certificate shall hold a telemedicine certificate issued under section 4731.296 of the Revised Code or submit evidence satisfactory to the board of all of the following:

(1) The applicant holds a current, unrestricted license to practice medicine and surgery or osteopathic medicine and surgery issued by another state or country and that within the two-year period immediately preceding application, the applicant has done one of the following:

(a) Actively practiced medicine and surgery or osteopathic medicine and surgery in the United States;

(b) Participated in a graduate medical education program accredited by either the accreditation council for graduate medical education of the American medical association or the American osteopathic association;

(c) Successfully passed the federation licensing examination established by the federation of state medical boards, a special examination established by the federation of state medical boards, or all parts of a standard medical licensing examination established for purposes of determining the competence of individuals to practice medicine and surgery or osteopathic medicine and surgery in the United States.

(2) The applicant meets the same educational requirements that individuals must meet under sections 4731.09, 4731.091, and 4731.14 of the Revised Code.

(3) The applicant's practice in conjunction with the special activity, program, or event will be in the public interest.

(C) The applicant shall pay a fee of one hundred twenty-five dollars unless the applicant holds a telemedicine certificate issued under section 4731.296 of the Revised Code. If the applicant holds a telemedicine certificate, the board shall not charge a fee for issuing a certificate under this section. The board shall maintain a register of all persons who hold a special activity certificate.

(D) The holder of a special activity certificate may practice medicine and surgery or osteopathic medicine and surgery only in conjunction with the special activity, event, or program for which the certificate is issued. The board may revoke a certificate on receiving proof satisfactory to the board that the holder of the certificate has engaged in practice in this state outside the scope of the certificate or that there are grounds for action against the certificate holder under section 4731.22 of the Revised Code.

(E) A special activity certificate is valid for the shorter of thirty days or the duration of the special activity, program, or event. The certificate may not be renewed.

(F) The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code that specify how often an applicant may be granted a certificate under this section.

Effective Date: 04-10-2001



Section 4731.295 - Volunteer's certificate.

(A)

(1) As used in this section, "indigent and uninsured person" and "operation" have the same meanings as in section 2305.234 of the Revised Code.

(2) For the purposes of this section, a person shall be considered retired from practice if the person's license or certificate has expired with the person's intention of ceasing to practice medicine and surgery or osteopathic medicine and surgery for remuneration.

(B) The state medical board may issue, without examination, a volunteer's certificate to a person who is retired from practice so that the person may provide medical services to indigent and uninsured persons. The board shall deny issuance of a volunteer's certificate to a person who is not qualified under this section to hold a volunteer's certificate.

(C) An application for a volunteer's certificate shall include all of the following:

(1) A copy of the applicant's degree of medicine or osteopathic medicine.

(2) One of the following, as applicable:

(a) A copy of the applicant's most recent license or certificate authorizing the practice of medicine and surgery or osteopathic medicine and surgery issued by a jurisdiction in the United States that licenses persons to practice medicine and surgery or osteopathic medicine and surgery.

(b) A copy of the applicant's most recent license equivalent to a license to practice medicine and surgery or osteopathic medicine and surgery in one or more branches of the United States armed services that the United States government issued.

(3) Evidence of one of the following, as applicable:

(a) That the applicant has maintained for at least ten years prior to retirement full licensure in good standing in any jurisdiction in the United States that licenses persons to practice medicine and surgery or osteopathic medicine and surgery.

(b) That the applicant has practiced for at least ten years prior to retirement in good standing as a doctor of medicine and surgery or osteopathic medicine and surgery in one or more of the branches of the United States armed services.

(4) A notarized statement from the applicant, on a form prescribed by the board, that the applicant will not accept any form of remuneration for any medical services rendered while in possession of a volunteer's certificate.

(D) The holder of a volunteer's certificate may provide medical services only to indigent and uninsured persons. The holder shall not accept any form of remuneration for providing medical services while in possession of the certificate. Except in a medical emergency, the holder shall not perform any operation or deliver babies. The board may revoke a volunteer's certificate on receiving proof satisfactory to the board that the holder has engaged in practice in this state outside the scope of the certificate.

(E)

(1) A volunteer's certificate shall be valid for a period of three years, unless earlier revoked under division (D) of this section or pursuant to section 4731.22 of the Revised Code. A volunteer's certificate may be renewed upon the application of the holder. The board shall maintain a register of all persons who hold volunteer's certificates. The board shall not charge a fee for issuing or renewing a certificate pursuant to this section.

(2) To be eligible for renewal of a volunteer's certificate the holder of the certificate shall certify to the board completion of one hundred fifty hours of continuing medical education that meets the requirements of section 4731.281 of the Revised Code regarding certification by private associations and approval by the board. The board may not renew a certificate if the holder has not complied with the continuing medical education requirements. Any entity for which the holder provides medical services may pay for or reimburse the holder for any costs incurred in obtaining the required continuing medical education credits.

(3) The board shall issue to each person who qualifies under this section for a volunteer's certificate a wallet certificate and a wall certificate that state that the certificate holder is authorized to provide medical services pursuant to the laws of this state. The holder shall keep the wallet certificate on the holder's person while providing medical services and shall display the wall certificate prominently at the location where the holder primarily practices.

(4) The holder of a volunteer's certificate issued pursuant to this section is subject to the immunity provisions in section 2305.234 of the Revised Code.

(F) The board shall adopt rules in accordance with Chapter 119. of the Revised Code to administer and enforce this section.

Effective Date: 04-13-2004



Section 4731.296 - Telemedicine certificate.

(A) For the purposes of this section, "the practice of telemedicine" means the practice of medicine in this state through the use of any communication, including oral, written, or electronic communication, by a physician located outside this state.

(B) A person who wishes to practice telemedicine in this state shall file an application with the state medical board, together with a fee in the amount of the fee described in division (D) of section 4731.29 of the Revised Code and shall comply with sections 4776.01 to 4776.04 of the Revised Code. If the board, in its discretion, decides that the results of the criminal records check do not make the person ineligible for a telemedicine certificate, the board may issue, without examination, a telemedicine certificate to a person who meets all of the following requirements:

(1) The person holds a current, unrestricted license to practice medicine and surgery or osteopathic medicine and surgery issued by another state that requires license holders to complete at least fifty hours of continuing medical education every two years.

(2) The person's principal place of practice is in that state.

(3) The person does not hold a certificate issued under this chapter authorizing the practice of medicine and surgery or osteopathic medicine and surgery in this state.

(4) The person meets the same age, moral character, and educational requirements individuals must meet under sections 4731.08, 4731.09, 4731.091, and 4731.14 of the Revised Code and, if applicable, demonstrates proficiency in spoken English in accordance with division (E) of section 4731.29 of the Revised Code.

(C) The holder of a telemedicine certificate may engage in the practice of telemedicine in this state. A person holding a telemedicine certificate shall not practice medicine in person in this state without obtaining a special activity certificate under section 4731.294 of the Revised Code.

(D) The board may revoke a certificate issued under this section or take other disciplinary action against a certificate holder pursuant to section 4731.22 of the Revised Code on receiving proof satisfactory to the board that the certificate holder has engaged in practice in this state outside the scope of the certificate or that there are grounds for action against the holder under section 4731.22 of the Revised Code.

(E) A telemedicine certificate shall be valid for a period specified by the board, and the initial renewal shall be in accordance with a schedule established by the board. Thereafter, the certificate shall be valid for two years. A certificate may be renewed on application of the holder. To be eligible for renewal, the holder of the certificate shall do both of the following:

(1) Pay a fee in the amount of the fee described in division (B)(1) of section 4731.281 of the Revised Code;

(2) Certify to the board compliance with the continuing medical education requirements of the state in which the holder's principal place of practice is located. The board may require a random sample of persons holding a telemedicine certificate to submit materials documenting completion of the continuing medical education requirements described in this division.

(F) The board shall convert a telemedicine certificate to a certificate issued under section 4731.29 of the Revised Code on receipt of a written request from the certificate holder. Once the telemedicine certificate is converted, the holder is subject to all requirements and privileges attendant to a certificate issued under section 4731.29 of the Revised Code, including continuing medical education requirements.

Effective Date: 04-10-2001; 2007 HB104 03-24-2008



Section 4731.297 - Certificate of conceded eminence.

(A) As used in this section:

(1) "Academic medical center" means a medical school and its affiliated teaching hospitals and clinics partnering to do all of the following:

(a) Provide the highest quality of patient care from expert physicians;

(b) Conduct groundbreaking research leading to medical advancements for current and future patients;

(c) Provide medical education and graduate medical education to educate and train physicians.

(2) "Affiliated physician group practice" means a medical practice that consists of one or more physicians authorized under this chapter to practice medicine and surgery or osteopathic medicine and surgery and that is affiliated with an academic medical center to further the objectives described in divisions (A)(1)(a) to (c) of this section.

(B) The state medical board shall issue, without examination, to an applicant who meets the requirements of this section a certificate of conceded eminence authorizing the practice of medicine and surgery or osteopathic medicine and surgery as part of the applicant's employment with an academic medical center in this state or affiliated physician group practice in this state.

(C) To be eligible for a certificate of conceded eminence, an applicant shall provide to the board all of the following:

(1) Evidence satisfactory to the board of all of the following:

(a) That the applicant is an international medical graduate who holds a medical degree from an educational institution listed in the international medical education directory;

(b) That the applicant has been appointed to serve in this state as a full-time faculty member of a medical school accredited by the liaison committee on medical education or an osteopathic medical school accredited by the American osteopathic association;

(c) That the applicant has accepted an offer of employment with an academic medical center in this state or affiliated physician group practice in this state;

(d) That the applicant holds a license in good standing in another state or country authorizing the practice of medicine and surgery or osteopathic medicine and surgery;

(e) That the applicant has unique talents and extraordinary abilities not generally found within the applicant's specialty, as demonstrated by satisfying at least four of the following:

(i) The applicant has achieved educational qualifications beyond those that are required for entry into the applicant's specialty, including advanced degrees, special certifications, or other academic credentials.

(ii) The applicant has written multiple articles in journals listed in the index medicus or an equivalent scholarly publication acceptable to the board.

(iii) The applicant has a sustained record of excellence in original research, at least some of which involves serving as the principal investigator or co-principal investigator for a research project.

(iv) The applicant has received nationally or internationally recognized prizes or awards for excellence.

(v) The applicant has participated in peer review in a field of specialization that is the same as or similar to the applicant's specialty.

(vi) The applicant has developed new procedures or treatments for complex medical problems that are recognized by peers as a significant advancement in the applicable field of medicine.

(vii) The applicant has held previous academic appointments with or been employed by a health care organization that has a distinguished national or international reputation.

(viii) The applicant has been the recipient of a national institutes of health or other competitive grant award.

(f) That the applicant has received staff membership or professional privileges from the academic medical center pursuant to standards adopted under section 3701.351 of the Revised Code on a basis that requires the applicant's medical education and graduate medical education to be at least equivalent to that of a physician educated and trained in the United States;

(g) That the applicant has sufficient written and oral English skills to communicate effectively and reliably with patients, their families, and other medical professionals;

(h) That the applicant will have professional liability insurance through the applicant's employment with the academic medical center or affiliated physician group practice.

(2) An affidavit from the applicant agreeing to practice only within the clinical setting of the academic medical center or for the affiliated physician group practice;

(3) Three letters of reference from distinguished experts in the applicant's specialty attesting to the unique capabilities of the applicant, at least one of which must be from outside the academic medical center or affiliated physician group practice;

(4) An affidavit from the dean of the medical school where the applicant has been appointed to serve as a faculty member stating that the applicant meets all of the requirements of division (C)(1) of this section and that the letters of reference submitted under division (C)(3) of this section are from distinguished experts in the applicant's specialty, and documentation to support the affidavit;

(5) A fee of one thousand dollars for the certificate.

(D)

(1) The holder of a certificate of conceded eminence may practice medicine and surgery or osteopathic medicine and surgery only within the clinical setting of the academic medical center with which the certificate holder is employed or for the affiliated physician group practice with which the certificate holder is employed.

(2) A certificate holder may supervise medical students, physicians participating in graduate medical education, advanced practice nurses, and physician assistants when performing clinical services in the certificate holder's area of specialty.

(E) The board may revoke a certificate issued under this section on receiving proof satisfactory to the board that the certificate holder has engaged in practice in this state outside the scope of the certificate or that there are grounds for action against the certificate holder under section 4731.22 of the Revised Code.

(F) A certificate of conceded eminence is valid for the shorter of two years or the duration of the certificate holder's employment with the academic medical center or affiliated physician group practice. The certificate ceases to be valid if the holder resigns or is otherwise terminated from the academic medical center or affiliated physician group practice.

(G) A certificate of conceded eminence may be renewed for an additional two-year period. There is no limit on the number of times a certificate may be renewed. A person seeking renewal of a certificate shall apply to the board and is eligible for renewal if the applicant does all of the following:

(1) Pays the renewal fee of one thousand dollars;

(2) Provides to the board an affidavit and supporting documentation from the academic medical center or affiliated physician group practice of all of the following:

(a) That the applicant's initial appointment to the medical faculty is still valid or has been renewed;

(b) That the applicant's clinical practice is consistent with the established standards in the field;

(c) That the applicant has demonstrated continued scholarly achievement;

(d) That the applicant has demonstrated continued professional achievement consistent with the academic medical center's requirements, established pursuant to standards adopted under section 3701.351 of the Revised Code, for physicians with staff membership or professional privileges with the academic medical center.

(3) Satisfies the same continuing medical education requirements set forth in section 4731.281 of the Revised Code that apply to a person who holds a certificate to practice medicine and surgery or osteopathic medicine and surgery issued under this chapter.

(4) Complies with any other requirements established by the board.

(H) The board may adopt any rules it considers necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 4731.298 - Visiting clinical professional development certificate.

(A) The state medical board shall issue, without examination, to an applicant who meets the requirements of this section a visiting clinical professional development certificate authorizing the practice of medicine and surgery or osteopathic medicine and surgery as part of the applicant's participation in a clinical professional development program.

(B) To be eligible for a visiting clinical professional development certificate, an applicant shall provide to the board both of the following:

(1) Documentation satisfactory to the board of all of the following:

(a) Verification from the school or hospital conducting the program that the applicant has sufficient financial resources to support the applicant and any dependents based on the cost of living in the geographic area of the school or hospital conducting the program, including room, board, transportation, and related living expenses;

(b) Valid health and evacuation insurance for the duration of the applicant's stay in the United States;

(c) Professional liability insurance provided by the program or the school or hospital conducting the program for the duration of the applicant's participation in the program;

(d) Proficiency in spoken English as demonstrated by passing the examination described in section 4731.142 of the Revised Code;

(e) A description from the school or hospital conducting the program of the scope of medical or surgical activities permitted during the applicant's participation in the program that includes all of the following:

(i) The type of practice in which the applicant will be involved;

(ii) The type of patient contact that will occur;

(iii) The type of supervision the applicant will experience;

(iv) A list of procedures the applicant will learn;

(v) A list of any patient-based research projects in which the applicant will be involved;

(vi) Whether the applicant will act as a consultant to a person who holds a certificate to practice medicine and surgery or osteopathic medicine and surgery issued under this chapter;

(vii) Any other details of the applicant's participation in the program.

(f) A statement from the school or hospital conducting the program regarding why the applicant needs advanced training and the benefits to the applicant's home country of the applicant receiving the training.

(2) Evidence satisfactory to the board that the applicant meets all of the following requirements:

(a) Has been accepted for participation in a clinical professional development program of a medical school or osteopathic medical school in this state that is accredited by the liaison committee on medical education or the American osteopathic association or of a teaching hospital affiliated with such a medical school;

(b) Is an international medical graduate who holds a medical degree from an educational institution listed in the international medical education directory;

(c) Has practiced medicine and surgery or osteopathic medicine and surgery for at least five years after completing graduate medical education, including postgraduate residency and advanced training;

(d) Has credentials that are primary-source verified by the educational commission for foreign medical graduates or the federation credentials verification service;

(e) Holds a current, unrestricted license to practice medicine and surgery or osteopathic medicine and surgery issued in another country;

(f) Agrees to comply with all state and federal laws regarding health, health care, and patient privacy;

(g) Agrees to return to the applicant's home state or country at the conclusion of the clinical professional development program.

(C) The applicant shall pay a fee of three hundred seventy-five dollars. The board shall maintain a register of all persons who hold visiting clinical professional development certificates.

(D) The holder of a visiting clinical professional development certificate may practice medicine and surgery or osteopathic medicine and surgery only as part of the clinical professional development program in which the certificate holder participates. The certificate holder's practice must be under the direct supervision of a qualified faculty member of the medical school, osteopathic medical school, or teaching hospital conducting the program who holds a certificate to practice medicine and surgery or osteopathic medicine and surgery issued under this chapter.

The program in which the certificate holder participates shall ensure that the certificate holder does not do any of the following:

(1) Write orders or prescribe medication;

(2) Bill for services performed;

(3) Occupy a residency or fellowship position approved by the accreditation council for graduate medical education;

(4) Attempt to have participation in a clinical professional development program pursuant to this section counted toward meeting the graduate medical education requirements specified in section 4731.091 of the Revised Code.

(E) The board may revoke a certificate issued under this section on receiving proof satisfactory to the board that the certificate holder has engaged in practice in this state outside the scope of the certificate or that there are grounds for action against the certificate holder under section 4731.22 of the Revised Code.

(F) A visiting clinical professional development certificate is valid for the shorter of one year or the duration of the program in which the holder is participating. The certificate ceases to be valid if the holder resigns or is otherwise terminated from the program. The certificate may not be extended.

(G) The program in which a certificate holder participates shall obtain from each patient or patient's parent or legal guardian written consent to any medical or surgical procedure or course of procedures in which the certificate holder participates.

(H) The board may adopt any rules it considers necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4731.30 - Amended and Renumbered RC 4723.41.

Effective Date: 06-14-1988



Section 4731.31 - Rural hospital may employ a physician.

(A) As used in this section:

(1) "Rural hospital" means a hospital agency, as defined in section 140.01 of the Revised Code, that meets all of the following criteria:

(a) Is in compliance with section 3727.02 of the Revised Code and the registration requirement of division (A) of section 3701.07 of the Revised Code;

(b) Is located in a county that has a population of less than one hundred twenty-five thousand.

(2) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(B) Subject to division (C) of this section, a rural hospital or a health care facility that is owned or operated by a rural hospital may employ a physician. A hospital or facility that employs a physician in accordance with this section is not engaged in the practice of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery in violation of section 4731.41, 4731.43, or 4731.60 of the Revised Code.

(C) No rural hospital or health care facility owned or operated by a rural hospital shall do either of the following:

(1) Control the professional clinical judgment exercised within accepted and prevailing standards of practice of a physician employed pursuant to this section in rendering care, treatment, or professional advice to an individual patient;

(2) Require that a physician be employed by the hospital or facility as a condition of granting the physician privileges to practice within the hospital or facility.

Effective Date: 04-10-2001



Section 4731.32, 4731.33 - Amended and Renumbered RC 4723.42, 4723.43.

Effective Date: 06-14-1988



Section 4731.34 - Unauthorized practice.

(A) A person shall be regarded as practicing medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, within the meaning of this chapter, who does any of the following:

(1) Uses the words or letters, "Dr.," "Doctor," "M.D.," "physician," "D.O.," "D.P.M.," or any other title in connection with the person's name in any way that represents the person as engaged in the practice of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, in any of its branches;

(2) Advertises, solicits, or represents in any way that the person is practicing medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, in any of its branches;

(3) In person or, regardless of the person's location, through the use of any communication, including oral, written, or electronic communication, does any of the following:

(a) Examines or diagnoses for compensation of any kind, direct or indirect;

(b) Prescribes, advises, recommends, administers, or dispenses for compensation of any kind, direct or indirect, a drug or medicine, appliance, mold or cast, application, operation, or treatment, of whatever nature, for the cure or relief of a wound, fracture or bodily injury, infirmity, or disease.

(B) The treatment of human ills through prayer alone by a practitioner of the Christian Science church, in accordance with the tenets and creed of such church, shall not be regarded as the practice of medicine, provided that sanitary and public health laws shall be complied with, no practices shall be used that may be dangerous or detrimental to life or health, and no person shall be denied the benefits of accepted medical and surgical practices.

(C) The use of words, letters, or titles in any connection or under any circumstances as to induce the belief that the person who uses them is engaged in the practice of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, in any of its branches, is prima-facie evidence of the intent of such person to represent the person as engaged in the practice of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, in any of its branches.

Effective Date: 04-10-2001



Section 4731.341 - Injunctions.

(A) The practice of medicine in all of its branches or the treatment of human ailments without the use of drugs or medicines and without operative surgery by any person not at that time holding a valid and current certificate as provided by Chapter 4723., 4725., or 4731. of the Revised Code is hereby declared to be inimical to the public welfare and to constitute a public nuisance.

(B) The attorney general, the prosecuting attorney of any county in which the offense was committed or the offender resides, the state medical board, or any other person having knowledge of a person who either directly or by complicity is in violation of division (A) of this section, may on or after January 1, 1969, in accord with provisions of the Revised Code governing injunctions, maintain an action in the name of the state to enjoin any person from engaging either directly or by complicity in the unlawful activity by applying for an injunction in the Franklin county court of common pleas or any other court of competent jurisdiction. Prior to application for such injunction, the secretary of the state medical board shall notify the person allegedly engaged either directly or by complicity in the unlawful activity by registered mail that the secretary has received information indicating that this person is so engaged. Said person shall answer the secretary within thirty days showing that the person is either properly licensed for the stated activity or that the person is not in violation of Chapter 4723. or 4731. of the Revised Code. If the answer is not forthcoming within thirty days after notice by the secretary, the secretary shall request that the attorney general, the prosecuting attorney of the county in which the offense was committed or the offender resides, or the state medical board proceed as authorized in this section. Upon the filing of a verified petition in court, the court shall conduct a hearing on the petition and shall give the same preference to this proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the calendar of the court. Such injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in Chapters 4723. and 4731. of the Revised Code.

Effective Date: 04-10-2001



Section 4731.35 - Exemption of nurse anesthetist and anesthesiologist assistant.

(A) This chapter does not apply to or prohibit in any way the administration of anesthesia by a certified registered nurse anesthetist under the direction of and in the immediate presence of an individual authorized by this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(B) This chapter does not prohibit an individual from practicing as an anesthesiologist assistant in accordance with Chapter 4760. of the Revised Code.

Effective Date: 04-10-2001



Section 4731.36 - Exceptions.

(A) Sections 4731.01 to 4731.47 of the Revised Code shall not prohibit service in case of emergency, domestic administration of family remedies, or provision of assistance to another individual who is self-administering drugs.

Sections 4731.01 to 4731.47 of the Revised Code shall not apply to any of the following:

(1) A commissioned medical officer of the United States armed forces, as defined in section 5903.11 of the Revised Code, or an employee of the veterans administration of the United States or the United States public health service in the discharge of the officer's or employee's professional duties;

(2) A dentist authorized under Chapter 4715. of the Revised Code to practice dentistry when engaged exclusively in the practice of dentistry or when administering anesthetics in the practice of dentistry;

(3) A physician or surgeon in another state or territory who is a legal practitioner of medicine or surgery therein when providing consultation to an individual holding a certificate to practice issued under this chapter who is responsible for the examination, diagnosis, and treatment of the patient who is the subject of the consultation, if one of the following applies:

(a) The physician or surgeon does not provide consultation in this state on a regular or frequent basis.

(b) The physician or surgeon provides the consultation without compensation of any kind, direct or indirect, for the consultation.

(c) The consultation is part of the curriculum of a medical school or osteopathic medical school of this state or a program described in division (A)(2) of section 4731.291 of the Revised Code.

(4) A physician or surgeon in another state or territory who is a legal practitioner of medicine or surgery therein and provided services to a patient in that state or territory, when providing, not later than one year after the last date services were provided in another state or territory, follow-up services in person or through the use of any communication, including oral, written, or electronic communication, in this state to the patient for the same condition;

(5) A physician or surgeon residing on the border of a contiguous state and authorized under the laws thereof to practice medicine and surgery therein, whose practice extends within the limits of this state. Such practitioner shall not either in person or through the use of any communication, including oral, written, or electronic communication, open an office or appoint a place to see patients or receive calls within the limits of this state.

(6) A board, committee, or corporation engaged in the conduct described in division (A) of section 2305.251 of the Revised Code when acting within the scope of the functions of the board, committee, or corporation;

(7) The conduct of an independent review organization accredited by the superintendent of insurance under section 3922.13 of the Revised Code for the purpose of external reviews conducted under Chapter 3922. of the Revised Code.

(B)

(1) Subject to division (B)(2) of this section, this chapter does not apply to a person who holds a current, unrestricted license to practice medicine and surgery or osteopathic medicine and surgery in another state when the person, pursuant to a written agreement with an athletic team located in the state in which the person holds the license, provides medical services to any of the following while the team is traveling to or from or participating in a sporting event in this state:

(a) A member of the athletic team;

(b) A member of the athletic team's coaching, communications, equipment, or sports medicine staff;

(c) A member of a band or cheerleading squad accompanying the athletic team;

(d) The athletic team's mascot.

(2) In providing medical services pursuant to division (B)(1) of this section, the person shall not provide medical services at a health care facility, including a hospital, an ambulatory surgical facility, or any other facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis.

(C) Sections 4731.51 to 4731.61 of the Revised Code do not apply to any graduate of a podiatric school or college while performing those acts that may be prescribed by or incidental to participation in an accredited podiatric internship, residency, or fellowship program situated in this state approved by the state medical board.

(D) This chapter does not apply to an oriental medicine practitioner or acupuncturist who complies with Chapter 4762. of the Revised Code.

(E) This chapter does not prohibit the administration of drugs by any of the following:

(1) An individual who is licensed or otherwise specifically authorized by the Revised Code to administer drugs;

(2) An individual who is not licensed or otherwise specifically authorized by the Revised Code to administer drugs, but is acting pursuant to the rules for delegation of medical tasks adopted under section 4731.053 of the Revised Code;

(3) [As amended by 129th General Assembly File No. 171, HB 251] An individual specifically authorized to administer drugs pursuant to a rule adopted under the Revised Code that is in effect on April 4, 2001, as long as the rule remains in effect, specifically authorizing an individual to administer drugs.

(3) [As amended by 129th General Assembly File No. 196, SB 141] An individual specifically authorized to administer drugs pursuant to a rule adopted under the Revised Code that is in effect on April 10, 2001, as long as the rule remains in effect, specifically authorizing an individual to administer drugs.

(F) The exemptions described in divisions (A)(3), (4), and (5) of this section do not apply to a physician or surgeon whose certificate to practice issued under this chapter is under suspension or has been revoked or permanently revoked by action of the state medical board.

Amended by 129th General AssemblyFile No.196,SB 141, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.48,HB 218, §1, eff. 12/26/2011.

Effective Date: 04-09-2003



Section 4731.37 - [Repealed].

Effective Date: 07-28-1975



Section 4731.38 - Approval of vouchers.

All vouchers of the state medical board shall be approved by the board's president , the board's executive director, or another person authorized by the board.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1997



Section 4731.39 - Enforcement.

The secretary of the state medical board shall enforce this chapter and the rules adopted under it. If the secretary has knowledge or notice of a violation, the secretary shall investigate the matter, and, upon probable cause appearing, file a complaint and prosecute the offender. When requested by the secretary, the prosecuting attorney of the proper county shall take charge of and conduct such prosecution.

Amended by 129th General AssemblyFile No.156,SB 301, §1, eff. 3/13/2013.

Effective Date: 06-14-1988



Section 4731.391 - Use of information gathered and disseminated through Ohio law enforcement gateway.

The state medical board may access and view, but not alter, information gathered and disseminated through the Ohio law enforcement gateway established under section 109.57 of the Revised Code.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.



Section 4731.40 - Distributing fines.

All fines collected for violation of sections 4731.41 to 4731.43 of the Revised Code shall be distributed as follows: one half to the state medical board for deposit in accordance with section 4731.24 of the Revised Code and one half to the treasury of the county or municipal corporation in which the offense was committed.

Effective Date: 09-29-1997



Section 4731.41 - Practicing medicine without certificate.

No person shall practice medicine and surgery, or any of its branches, without the appropriate certificate from the state medical board to engage in the practice. No person shall advertise or claim to the public to be a practitioner of medicine and surgery, or any of its branches, without a certificate from the board. No person shall open or conduct an office or other place for such practice without a certificate from the board. No person shall conduct an office in the name of some person who has a certificate to practice medicine and surgery, or any of its branches. No person shall practice medicine and surgery, or any of its branches, after the person's certificate has been revoked, or, if suspended, during the time of such suspension. A certificate signed by the secretary of the board to which is affixed the official seal of the board to the effect that it appears from the records of the board that no such certificate to practice medicine and surgery, or any of its branches, in this state has been issued to the person specified therein, or that a certificate to practice, if issued, has been revoked or suspended, shall be received as prima-facie evidence of the record of the board in any court or before any officer of the state.

Effective Date: 03-09-1999



Section 4731.42 - Amended and Renumbered RC 4723.44.

Effective Date: 06-14-1988



Section 4731.43 - Practicing osteopathy without certificate.

No person shall announce or advertise himself as an osteopathic physician and surgeon, or shall practice as such, without a certificate from the state medical board or without complying with all the provisions of law relating to such practice, or shall practice after such certificate has been revoked, or if suspended, during the time of such suspension. A certificate certified by the secretary, under the official seal of the said board to the effect that it appears from the records of the board that no certificate to practice osteopathic medicine and surgery has been issued to any person specified therein, or that a certificate, if issued, has been revoked or suspended shall be received as prima-facie evidence of the record in any court or before any officer of the state.

Effective Date: 08-27-1982



Section 4731.44 - Copy of prescription to be given to patient.

(A) As used in this section, "supplier" has the same meaning as in section 4725.28 of the Revised Code.

(B) An individual authorized under this chapter to practice medicine and surgery or osteopathic medicine and surgery, on completion of a vision examination and diagnosis, shall give each patient for whom the individual prescribes any vision correcting item, device, or procedure, one copy of the prescription, without additional charge to the patient. The prescription shall include the following:

(1) The date of its issuance;

(2) Sufficient information to enable the patient to obtain from the supplier of the patient's choice, the vision correcting item, device, or procedure that has been prescribed;

(3) In the case of contact lenses, all information specified as part of a contact lens prescription, as defined in the "Fairness to Contact Lens Consumers Act," 117 Stat. 2024 (2003), 15 U.S.C. 7610.

(C) Any supplier who fills a prescription for contact lenses furnished by an individual authorized under this chapter to practice medicine and surgery or osteopathic medicine and surgery shall furnish the patient with written recommendations to return to the prescribing doctor for evaluation of the contact lens fitting.

(D) Any supplier, including an individual authorized under this chapter to practice medicine and surgery or osteopathic medicine and surgery who is a supplier, may advertise to inform the general public of the price that the supplier charges for any vision correcting item, device, or procedure. An advertisement of that nature shall specify the following:

(1) Whether the price includes an eye examination;

(2) In the case of lenses, whether the price applies to single-vision or multifocal lenses;

(3) In the case of contact lenses, whether the price applies to rigid or soft lenses and whether there is an additional charge related to the fitting and determination of the type of contact lenses to be worn that is not included in the price of the eye examination.

(E) The state medical board shall not adopt any rule that restricts the right to advertise as permitted by division (D) of this section.

(F) Any municipal corporation code, ordinance, or regulation or any township resolution that conflicts with a supplier's right to advertise as permitted by division (D) of this section is superseded by division (D) of this section and is invalid. A municipal corporation code, ordinance, or regulation or a township resolution conflicts with division (D) of this section if it restricts a supplier's right to advertise as permitted by division (D) of this section.

Effective Date: 03-09-1999; 2007 HB149 03-24-2008



Section 4731.45 - [Repealed].

Effective Date: 01-01-1974



Section 4731.46 - Issuing false medical diploma.

No person shall make, issue, publish, or cause to be made, issued, or published, for the purpose of sale, barter, or gift, a diploma, certificate, or writing representing the holder thereof to be a graduate of a medical school, college, or educational institution of medicine, unless such holder has attended a complete course of instruction therein, equal to the average course of instruction in other such schools, colleges, or institutions in good standing in this state.

Effective Date: 10-01-1953



Section 4731.47 - Selling false medical diploma.

No person shall make, issue, or publish, for the purpose of sale, barter, or gift, a certificate, diploma, or other writing or document falsely representing the holder or receiver thereof to be a graduate of a medical school, college, or educational institution of medicine and entitled to the powers, privileges, or degrees thereby pretended to be conferred, or sell or dispose of, or offer to sell or dispose of such diploma, certificate, writing, or document containing such false representation or use his name, or permit it to be used, as a subscriber to such false and fictitious diploma, certificate, writing, or document or engage in the practice of medicine and surgery under and by virtue of such fraudulent diploma, certificate, writing, or document.

Effective Date: 10-01-1953



Section 4731.48 - Physician giving false certificate of disability.

No surgeon or physician shall knowingly give to a person liable to be enrolled in the militia a false certificate of disability.

Effective Date: 10-01-1953



Section 4731.481 - Enabling person to retain handicapped parking privileges.

No physician shall do either of the following:

(A) Furnish a person with a prescription in order to enable the person to be issued a removable windshield placard, temporary removable windshield placard, or license plates under section 4503.44 of the Revised Code, knowing that the person does not meet any of the criteria contained in division (A)(1) of that section;

(B) Furnish a person with a prescription described in division (A) of this section and knowingly misstate on the prescription the length of time the physician expects the person to have the disability that limits or impairs the person's ability to walk in order to enable the person to retain a placard issued under section 4503.44 of the Revised Code for a period of time longer than that which would be estimated by a similar practitioner under the same or similar circumstances.

Effective Date: 10-14-1999



Section 4731.49 - Physician making an unlawful prescription for intoxicating liquor.

No physician shall issue a prescription for intoxicating liquor not in writing, or shall issue a written prescription therefor knowing such liquor is to be used as a beverage, or not containing the name and quantity of liquor prescribed, the name of the person for whom prescribed, and the date on which such prescription is written, and direction for the use of such liquor.

Effective Date: 10-01-1953



Section 4731.50 - Further punishment of physician so convicted.

No practicing physician who has been convicted of issuing a verbal prescription for intoxicating liquor, or issuing a prescription therefor in a form which does not comply with law, or issuing a prescription, knowing such liquor to be for use as a beverage, shall issue a prescription for intoxicating liquor within two years from the date of such conviction.

Effective Date: 10-01-1953



Section 4731.51 - Defining practice of podiatric medicine and surgery.

The practice of podiatric medicine and surgery consists of the medical, mechanical, and surgical treatment of ailments of the foot, the muscles and tendons of the leg governing the functions of the foot; and superficial lesions of the hand other than those associated with trauma. Podiatrists are permitted the use of such preparations, medicines, and drugs as may be necessary for the treatment of such ailments. The podiatrist may treat the local manifestations of systemic diseases as they appear in the hand and foot, but the patient shall be concurrently referred to a doctor of medicine or a doctor of osteopathic medicine and surgery for the treatment of the systemic disease itself. General anaesthetics may be used under this section only in colleges of podiatric medicine and surgery approved by the medical board pursuant to section 4731.53 of the Revised Code and in hospitals approved by the joint commission on the accreditation of hospitals, or the American osteopathic association. The use of x-ray or radium for therapeutic purposes is not permitted.

Effective Date: 04-10-2001



Section 4731.52 - Filing application to practice podiatric medicine and surgery.

Each person who desires to practice podiatric medicine and surgery and is not now authorized to do so shall file with the secretary of the state medical board a written application, under oath, on a form prescribed by the board and furnish satisfactory proof that the applicant is more than eighteen years of age and of good moral character.

Effective Date: 04-10-2001



Section 4731.53 - Evidence of education.

At the time an applicant files an application, the applicant shall file with the secretary of the state medical board evidence of preliminary education showing that the applicant has satisfactorily completed at least two years of collegiate work in an approved college of arts and sciences in addition to high school graduation. When the entrance examiner finds the preliminary education of the applicant sufficient, the entrance examiner shall issue a certificate of preliminary examination upon the payment to the treasurer of the board of a fee of thirty-five dollars. Such certificate shall be attested by the secretary. The applicant shall also present a diploma from a college of podiatric medicine and surgery in good standing as defined by the board at the time the diploma was issued. The applicant shall present an affidavit that the applicant is the person named in the diploma and is the lawful possessor thereof stating the applicant's age, residence, the school at which the applicant obtained education in podiatric medicine and surgery, the time spent in the study of podiatric medicine and surgery, and such other facts as the board may require. The applicant shall also present proof of completion of one year of postgraduate training in a podiatric internship, residency, or clinical fellowship program accredited by the council on podiatric medical education or the American podiatric medical association.

Effective Date: 09-05-2001



Section 4731.531 - Certificate applicant to comply with RC Chapter 4776.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate to practice podiatric medicine and surgery shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate to practice podiatric medicine and surgery unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4731.56 or 4731.57 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4731.54 - Admission to examination.

The state medical board shall admit to the examination it conducts under section 4731.55 of the Revised Code an applicant who meets the requirements established under sections 4731.52 and 4731.53 of the Revised Code and pays the examination fee. The board shall establish a fee for the examination of an amount determined by the board to be sufficient to cover the costs it incurs in procuring, administering, and grading the examination. The fee shall not be returned, regardless of whether the applicant passes or fails the examination.

Effective Date: 12-22-1992



Section 4731.55 - Examinations.

The examinations of applicants for certificates to practice podiatric medicine and surgery shall be conducted under rules prescribed by the state medical board. An applicant who holds the degree of doctor of podiatric medicine shall be examined in subjects pertinent to current podiatric educational standards.

Effective Date: 04-10-2001



Section 4731.56 - Issuing certificate to practice podiatric medicine.

The state medical board shall issue its certificate to practice podiatric medicine and surgery to each applicant who passes the examination conducted under section 4731.55 of the Revised Code and has paid the treasurer of the state medical board a certificate issuance fee of three hundred dollars. Each certificate shall be signed by the board's president and secretary and attested by its seal. An affirmative vote of not less than six members of the state medical board is required for issuance of a certificate. A certificate authorizing the practice of podiatric medicine and surgery permits the holder the use of the title "physician" or the use of the title "surgeon" when the title is qualified by letters or words showing that the holder of the certificate is a practitioner of podiatric medicine and surgery. The certificate shall be prominently displayed in the certificate holder's office or the place where a major portion of the certificate holder's practice is conducted.

Effective Date: 04-10-2001



Section 4731.57 - Reciprocity.

When a podiatrist licensed by the licensing authority of another state wishes to remove to this state to practice the podiatrist's profession, the state medical board may, in its discretion, by an affirmative vote of not less than six of its members, issue to the applicant a certificate to practice podiatric medicine and surgery without requiring the applicant to submit to examination, provided the applicant meets the requirements for entrance set forth in section 4731.53 of the Revised Code and pays a fee of three hundred dollars. Application shall be made on a form prescribed by the board.

Effective Date: 04-10-2001



Section 4731.571 - Issuing certificate to persons passing examination of national agency.

The state medical board may, upon an affirmative vote of not less than six members, issue a certificate to practice podiatric medicine and surgery by endorsement to an applicant who has successfully passed the written examination of a recognized national certifying agency in podiatric medicine and surgery; provided the written examination of the certifying agency was, in the opinion of the board, equivalent to its own examination, and provided further that the applicant satisfies in all other respects, the requirements for a license as set forth in sections 4731.51 to 4731.60 of the Revised Code. Such application to the board shall be accompanied by an application fee of three hundred dollars.

Effective Date: 04-10-2001



Section 4731.572 - Visiting podiatric faculty certificate.

(A) The state medical board may issue, without examination, a visiting podiatric faculty certificate to any person who holds a current, unrestricted license to practice podiatric medicine and surgery issued by another state or country and has been appointed to serve in this state on the academic staff of an approved college of podiatric medicine and surgery in good standing, as determined by the board.

(B) An applicant for a visiting podiatric faculty certificate shall submit evidence satisfactory to the board that the applicant meets the requirements of division (A) of this section. The applicant shall pay a fee of one hundred twenty-five dollars. The board shall maintain a register of all persons who hold a visiting podiatric faculty certificate.

(C) The holder of a visiting podiatric faculty certificate may practice podiatric medicine and surgery only as is incidental to the certificate holder's teaching duties at the college or the teaching hospitals affiliated with the college. The board may revoke a certificate on receiving proof satisfactory to the board that the holder of the certificate has engaged in practice in this state outside the scope of the certificate or that there are grounds for action against the certificate holder under section 4731.22 of the Revised Code.

(D) A visiting podiatric faculty certificate is valid for the shorter of one year or the duration of the holder's appointment to the academic staff of the college. The certificate may not be renewed.

Effective Date: 04-10-2001



Section 4731.573 - Training certificate.

(A) An individual seeking to pursue an internship, residency, or clinical fellowship program in podiatric medicine and surgery in this state, who does not hold a certificate to practice podiatric medicine and surgery issued under this chapter, shall apply to the state medical board for a training certificate. The application shall be made on forms that the board shall furnish and shall be accompanied by an application fee of seventy-five dollars. An applicant for a training certificate shall furnish to the board all of the following:

(1) Evidence satisfactory to the board that the applicant is at least eighteen years of age and is of good moral character;

(2) Evidence satisfactory to the board that the applicant has been accepted or appointed to participate in this state in one of the following:

(a) An internship or residency program accredited by either the council on podiatric medical education or the American podiatric medical association;

(b) A clinical fellowship program at an institution with a residency program accredited by either the council on podiatric medical education or the American podiatric medical association that is in a clinical field the same as or related to the clinical field of the fellowship program.

(3) Information identifying the beginning and ending dates of the period for which the applicant has been accepted or appointed to participate in the internship, residency, or clinical fellowship program;

(4) Any other information that the board requires.

(B) If no grounds for denying a certificate under section 4731.22 of the Revised Code apply and the applicant meets the requirements of division (A) of this section, the board shall issue a training certificate to the applicant. The board shall not require an examination as a condition of receiving a training certificate. A training certificate issued pursuant to this section shall be valid only for the period of one year, but may in the discretion of the board and upon application duly made, be renewed annually for a maximum of five years. The fee for renewal of a training certificate shall be thirty-five dollars. The board shall maintain a register of all individuals who hold training certificates.

(C) The holder of a valid training certificate shall be entitled to perform such acts as may be prescribed by or incidental to the holder's internship, residency, or clinical fellowship program, but the holder shall not be entitled otherwise to engage in the practice of podiatric medicine and surgery in this state. The holder shall limit activities under the certificate to the programs of the hospitals or facilities for which the training certificate is issued. The holder shall train only under the supervision of the podiatrists responsible for supervision as part of the internship, residency, or clinical fellowship program. A training certificate may be revoked by the board upon proof, satisfactory to the board, that the holder thereof has engaged in practice in this state outside the scope of the internship, residency, or clinical fellowship program for which the training certificate has been issued, or upon proof, satisfactory to the board, that the holder thereof has engaged in unethical conduct or that there are grounds for action against the holder under section 4731.22 of the Revised Code.

(D) The board may adopt rules as the board finds necessary to effect the purpose of this section.

Effective Date: 09-05-2001



Section 4731.58 - [Repealed].

Effective Date: 07-01-1976



Section 4731.59, 4731.591 - [Repealed].

Effective Date: 08-27-1982



Section 4731.60 - Prohibited acts.

No person shall practice podiatric medicine and surgery without a certificate from the state medical board; no person shall advertise or announce as a practitioner of podiatric medicine and surgery without a certificate from the board; no person shall open or conduct an office or other place for such practice without a certificate from the board; no person shall conduct an office in the name of some person who has a certificate to practice podiatric medicine and surgery; and no person shall practice podiatric medicine and surgery after a certificate has been revoked, or if suspended, during the time of such suspension. A certificate signed by the secretary to which is affixed the official seal of the board to the effect that it appears from the records of the board that no such certificate to practice podiatric medicine and surgery, in the state has been issued to any such person specified therein, or that a certificate, if issued, has been revoked or suspended, shall be received as prima-facie evidence of the record of such board in any court or before any officer of this state.

Effective Date: 04-10-2001



Section 4731.61 - Discplinary actions.

The certificate of a podiatrist may be revoked, limited, or suspended; the holder of a certificate may be placed on probation or reprimanded; or an applicant may be refused registration or reinstatement for violations of section 4731.22 or sections 4731.51 to 4731.60 of the Revised Code by an affirmative vote of not less than six members of the state medical board. This section does not preclude the application to, or limit the operation or effect upon, podiatrists of other sections of Chapter 4731. of the Revised Code.

Effective Date: 03-09-1999



Section 4731.62 to 4731.64 - [Repealed].

Effective Date: 11-21-1977



Section 4731.65 - Conflict of interest limitations on patient referrals definitions.

As used in sections 4731.65 to 4731.71 of the Revised Code:

(A)

(1) "Clinical laboratory services" means either of the following:

(a) Any examination of materials derived from the human body for the purpose of providing information for the diagnosis, prevention, or treatment of any disease or impairment or for the assessment of health;

(b) Procedures to determine, measure, or otherwise describe the presence or absence of various substances or organisms in the body.

(2) "Clinical laboratory services" does not include the mere collection or preparation of specimens.

(B) "Designated health services" means any of the following:

(1) Clinical laboratory services;

(2) Home health care services;

(3) Outpatient prescription drugs.

(C) "Fair market value" means the value in arms-length transactions, consistent with general market value and:

(1) With respect to rentals or leases, the value of rental property for general commercial purposes, not taking into account its intended use;

(2) With respect to a lease of space, not adjusted to reflect the additional value the prospective lessee or lessor would attribute to the proximity or convenience to the lessor if the lessor is a potential source of referrals to the lessee.

(D) "Governmental health care program" means any program providing health care benefits that is administered by the federal government, this state, or a political subdivision of this state, including the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, health care coverage for public employees, health care benefits administered by the bureau of workers' compensation, and the medicaid program established under Chapter 5111. of the Revised Code.

(E)

(1) "Group practice" means a group of two or more holders of certificates under this chapter legally organized as a partnership, professional corporation or association, limited liability company, foundation, nonprofit corporation, faculty practice plan, or similar group practice entity, including an organization comprised of a nonprofit medical clinic that contracts with a professional corporation or association of physicians to provide medical services exclusively to patients of the clinic in order to comply with section 1701.03 of the Revised Code and including a corporation, limited liability company, partnership, or professional association described in division (B) of section 4731.226 of the Revised Code formed for the purpose of providing a combination of the professional services of optometrists who are licensed, certificated, or otherwise legally authorized to practice optometry under Chapter 4725. of the Revised Code, chiropractors who are licensed, certificated, or otherwise legally authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code, psychologists who are licensed, certificated, or otherwise legally authorized to practice psychology under Chapter 4732. of the Revised Code, registered or licensed practical nurses who are licensed, certificated, or otherwise legally authorized to practice nursing under Chapter 4723. of the Revised Code, pharmacists who are licensed, certificated, or otherwise legally authorized to practice pharmacy under Chapter 4729. of the Revised Code, physical therapists who are licensed, certificated, or otherwise legally authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code, occupational therapists who are licensed, certificated, or otherwise legally authorized to practice occupational therapy under sections 4755.04 to 4755.13 of the Revised Code, mechanotherapists who are licensed, certificated, or otherwise legally authorized to practice mechanotherapy under section 4731.151 of the Revised Code, and doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are licensed, certificated, or otherwise legally authorized for their respective practices under this chapter, to which all of the following apply:

(a) Each physician who is a member of the group practice provides substantially the full range of services that the physician routinely provides, including medical care, consultation, diagnosis, or treatment, through the joint use of shared office space, facilities, equipment, and personnel.

(b) Substantially all of the services of the members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group.

(c) The overhead expenses of and the income from the practice are distributed in accordance with methods previously determined by members of the group.

(d) The group practice meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(2) In the case of a faculty practice plan associated with a hospital with a medical residency training program in which physician members may provide a variety of specialty services and provide professional services both within and outside the group, as well as perform other tasks such as research, the criteria in division (E)(1) of this section apply only with respect to services rendered within the faculty practice plan.

(F) "Home health care services" and "immediate family" have the same meanings as in the rules adopted under section 4731.70 of the Revised Code.

(G) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(H) A "referral" includes both of the following:

(1) A request by a holder of a certificate under this chapter for an item or service, including a request for a consultation with another physician and any test or procedure ordered by or to be performed by or under the supervision of the other physician;

(2) A request for or establishment of a plan of care by a certificate holder that includes the provision of designated health services.

(I) "Third-party payer" has the same meaning as in section 3901.38 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 04-06-2007; 2007 SB33 08-22-2007; 2008 HB562 09-22-2008



Section 4731.66 - Prohibiting referrals and cross-referrals for designated health service.

(A) Except as provided in sections 4731.67 and 4731.68 of the Revised Code, no holder of a certificate under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery shall refer a patient to a person for a designated health service if the certificate holder, or a member of the certificate holder's immediate family, has either of the following financial relationships with the person:

(1) An ownership or investment interest in the person whether through debt, equity, or other means;

(2) Any compensation arrangement involving any remuneration, directly or indirectly, overtly or covertly, in cash or in kind.

(B) No person to which a certificate holder has referred a patient in violation of division (A) of this section shall bill the patient, any third-party payer, any governmental health care program, or any other person or governmental entity for the designated health service rendered pursuant to the referral.

(C) No person shall knowingly enter into an arrangement or scheme, including a cross-referral arrangement, that has a principal purpose of assuring referrals by a certificate holder to a particular person that, if the certificate holder directly made referrals to such person, would violate division (A) of this section.

Effective Date: 04-10-2001



Section 4731.67 - Referrals - exceptions to prohibited acts.

Section 4731.66 of the Revised Code does not apply to any of the following referrals by the holder of a certificate under this chapter:

(A) Referrals for physicians' services that are performed by or under the personal supervision of a physician in the same group practice as the referring physician;

(B) Referrals for clinical laboratory services by a certificate holder specializing in the practice of pathology if those services are provided by or under the supervision of the pathologist pursuant to a consultation requested by another physician;

(C) Referrals for in-office ancillary services to which all of the following apply:

(1) The services are furnished by the referring physician, a physician in the same group practice as the referring physician, or individuals who are employed by the referring physician or the group practice and who are supervised by the referring physician or a physician in the group practice, and are furnished either:

(a) In a building in which the referring physician, or another physician in the same group practice as the referring physician, furnishes physicians' services unrelated to the furnishing of designated health services;

(b) In another building used by the referring physician's group practice for the centralized provision of the group's designated health services.

(2) The services are billed by the physician performing or supervising the services, the physician's group practice, or an entity wholly owned by the group practice.

(3) The physician's ownership or investment interest in the services described in this division meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(D) Referrals for in-office ancillary services if the third-party payer is aware of and has agreed in writing to reimburse the services notwithstanding the financial arrangement between the physician and the provider of such ancillary services.

(E) Referrals for services furnished by a health insuring corporation to an enrollee of the corporation;

(F) Referrals to a hospital for designated health services, if all of the following apply:

(1) The financial arrangement between the referring physician or immediate family member and the hospital consists of an ownership or investment interest described in division (A)(1) of section 4731.66 of the Revised Code and not a compensation arrangement described in division (A)(2) of that section.

(2) The referring physician is authorized to perform services at the hospital.

(3) The ownership or investment interest is in the hospital itself and not merely in a subdivision of the hospital.

(G) Referrals to a hospital with which the certificate holder's or immediate family member's financial relationship does not relate to the provision of designated health services;

(H) Referrals to a laboratory located in a rural area as defined in section 1886(d)(2)(D) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1395ww(d)(2)(D), as amended, if the financial relationship consists of an ownership or investment interest described in division (A)(1) of section 4731.66 of the Revised Code, and not a compensation arrangement described in division (A)(2) of that section;

(I) Any other referrals in which the financial relationship between the certificate holder or immediate family member and the person furnishing services has been specified in rules adopted by the state medical board under section 4731.70 of the Revised Code.

Effective Date: 06-04-1997



Section 4731.68 - Ownership of investment securities.

(A) Ownership of investment securities in a corporation, including bonds, debentures, notes, other debt instruments, or shares, shall not be considered an ownership or investment interest described in division (A)(1) of section 4731.66 of the Revised Code if all of the following apply:

(1) The securities were purchased on terms generally available to the public.

(2) The corporation is listed for trading on the New York stock exchange or the American stock exchange or is a national market system security traded under an automated interdealer quotation system operated by the national association of securities dealers.

(3) The corporation had, at the end of its most recent fiscal year, total assets exceeding one hundred million dollars.

(B) Payments for the rental or lease of office space shall not be considered a compensation arrangement described in division (A)(2) of section 4731.66 of the Revised Code if all of the following apply:

(1) There is a written agreement signed by the parties for the rental or lease of the space that does all of the following:

(a) Specifies the space covered by the agreement and dedicated for the use of the lessee;

(b) Provides for a term of rental or lease of at least one year;

(c) Provides for payment on a periodic basis of an amount that is consistent with fair market value;

(d) Provides for an amount of aggregate payments that does not directly or indirectly vary based on the volume or value of any referrals of business between the parties;

(e) Would be commercially reasonable even if no referrals were made between the parties.

(2) In the case of a rental or lease arrangement between a holder of a certificate under this chapter or member of the certificate holder's immediate family and another person in which the certificate holder or family member also has an ownership or investment interest described in division (A)(1) of section 4731.66 of the Revised Code, the office space is in the same building as the building in which the certificate holder or the certificate holder's group practice has a practice.

(3) The arrangement meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(C) An arrangement between a hospital and a certificate holder or a member of the certificate holder's immediate family for the employment of the certificate holder or family member or for the provision of administrative services shall not be considered a compensation arrangement described in division (A)(2) of section 4731.66 of the Revised Code if all of the following apply:

(1) The arrangement is for identifiable services.

(2) The amount of the remuneration under the arrangement is consistent with the fair market value of the services and is not determined in a manner that directly or indirectly takes into account the volume or value of any referrals by the certificate holder.

(3) The remuneration is provided pursuant to an agreement that would be commercially reasonable even if the certificate holder made no referrals to the hospital.

(4) The arrangement meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(D) Remuneration by a hospital of a certificate holder to induce the certificate holder to relocate to the geographic area served by the hospital in order to be a member of the hospital's medical staff shall not be considered a compensation arrangement described in division (A)(2) of section 4731.66 of the Revised Code if all of the following apply:

(1) The certificate holder is not required to refer patients to the hospital.

(2) The amount of the remuneration is not determined in a manner that directly or indirectly takes into account the volume or value of any referrals by the certificate holder to the hospital.

(3) The arrangement meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(E) Remuneration of a certificate holder or member of the certificate holder's immediate family by a person other than a hospital shall not be considered a compensation arrangement described in division (A)(2) of section 4731.66 of the Revised Code if all of the following apply:

(1) The remuneration is for any of the following:

(a) Specific, identifiable services as the medical director or a member of a medical advisory board of the person;

(b) Specific, identifiable physicians' services furnished to an individual in a hospice if the physicians' services are payable by the individual's third-party payer only to the hospice;

(c) Specific, identifiable physicians' services furnished to a nonprofit blood center;

(d) Specific, identifiable administrative services other than direct patient care services in circumstances specified in rules adopted by the state medical board under section 4731.70 of the Revised Code.

(2) The amount of the remuneration under the arrangement is consistent with the fair market value of the services and is not determined in a manner that directly or indirectly takes into account the volume or value of any referrals by the certificate holder.

(3) The remuneration is provided pursuant to an agreement that would be commercially reasonable even if the certificate holder made no referrals to the person.

(4) The arrangement meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(F) Isolated financial transactions, including a one-time sale of property, shall not be considered a compensation arrangement described in division (A)(2) of section 4731.66 of the Revised Code if all of the following apply:

(1) The amount of the remuneration under the arrangement is consistent with fair market value and is not determined in a manner that directly or indirectly takes into account the volume or value of any referrals by the certificate holder.

(2) The remuneration is provided pursuant to an agreement that would be commercially reasonable even if the certificate holder made no referrals to the other parties to the transaction.

(3) The transaction meets any other requirements that the state medical board applies in rules adopted under section 4731.70 of the Revised Code.

(G) Payment of the salary of a certificate holder by the certificate holder's group practice shall not be considered a compensation arrangement described in division (A)(2) of section 4731.66 of the Revised Code.

Effective Date: 01-14-1993



Section 4731.69 - Timely refunds.

Any person who collects any amounts billed in violation of section 4731.66 of the Revised Code shall be liable to the individual, third-party payer, governmental health care program, or other person or governmental entity for and shall refund, on a timely basis, the amount so collected. No person shall fail to refund on a timely basis any amount due under this section.

Effective Date: 01-14-1993



Section 4731.70 - Administrative rules.

The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 4731.65 to 4731.69 of the Revised Code. The rules shall include all of the following:

(A) Definitions of "home health care services" and "immediate family";

(B) Any additional requirements to be applied to group practices under division (E)(1)(d) of section 4731.65 of the Revised Code that the board determines necessary to protect against abuse of patients and third-party payers;

(C) Any additional requirements to be applied to the exceptions provided in division (C) of section 4731.67 and divisions (B), (C), (D), (E), and (F) of section 4731.68 of the Revised Code that the board determines necessary to protect against abuse of patients and third-party payers;

(D) Any financial relationships that the board determines do not pose a risk of abuse of patients and third-party payers for purposes of exempting, under division (I) of section 4731.67 of the Revised Code, referrals from the provisions of section 4731.66 of the Revised Code;

(E) Any circumstances under division (E)(1)(d) of section 4731.68 of the Revised Code in which the board determines that remuneration for administrative services shall not be considered a compensation arrangement.

Effective Date: 11-24-1995



Section 4731.71 - Detecting and reporting violations.

The auditor of state may implement procedures to detect violations of section 4731.66 or 4731.69 of the Revised Code within governmental health care programs administered by the state. The auditor of state shall report any violation of either section to the state medical board and shall certify to the attorney general in accordance with section 131.02 of the Revised Code the amount of any refund owed to a state-administered governmental health care program under section 4731.69 of the Revised Code as a result of a violation. If a refund is owed to the medicaid program established under Chapter 5111. of the Revised Code , the auditor of state also shall report the amount to the department of job and family services.

The state medical board also may implement procedures to detect violations of section 4731.66 or 4731.69 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2008 HB562 09-22-2008



Section 4731.72 - Physician's bill for anatomical pathology services.

(A) As used in this section:

(1) "Anatomic pathology services," "assignment of benefits," "histologic processing," "insurer," "physician," and "referring clinical laboratory" have the same meanings as in section 3701.86 of the Revised Code.

(2) "Professional component of an anatomic pathology service" means the entire anatomic pathology service other than histologic processing.

(3) "Technical component of an anatomic pathology service" means only histologic processing.

(B) No physician shall present or cause to be presented a claim, bill, or demand for payment for anatomic pathology services to any person or entity other than the following:

(1) The patient who receives the services or another individual, such as a parent, spouse, or guardian, who is responsible for the patient's bills;

(2) A responsible insurer or other third-party payor of a patient who receives the services;

(3) A hospital, public health clinic, or not-for-profit health clinic ordering the services;

(4) A referring clinical laboratory;

(5) A governmental agency or any person acting on behalf of a governmental agency;

(6) A physician who is permitted to bill for the services under division (D) of this section.

(C) Except as provided in division (D) of this section, no physician shall charge, bill, or otherwise solicit payment, directly or indirectly, for anatomic pathology services unless the services are personally rendered by the physician or rendered under the on-site supervision of the physician.

(D)

(1) A physician who performs the professional component of an anatomic pathology service on a patient specimen may bill for the amount incurred in doing either of the following:

(a) Having a clinical laboratory or another physician perform the technical component of the anatomic pathology service;

(b) Obtaining another physician's consultation regarding the patient specimen.

(2) A physician may bill for having a clinical laboratory or another physician perform an anatomic pathology service on a dermatology specimen, but only if the billing physician discloses to the person or entity being billed both of the following:

(a) The name and address of the clinical laboratory or physician who performed the service;

(b) The amount the billing physician was charged by or paid to the clinical laboratory or physician who performed the service.

(E) A violation of division (B) or (C) of this section constitutes a reason for taking action under division (B)(20) of section 4731.22 of the Revised Code.

(F) Nothing in this section shall be construed to mandate the assignment of benefits for anatomic pathology services.

Effective Date: 2008 HB493 04-07-2009



Section 4731.73, 4731.74 - [Repealed].

Effective Date: 11-21-1977



Section 4731.75 - Fees in excess of statutory amounts.

The state medical board, subject to the approval of the controlling board, may establish fees in excess of the amounts provided by sections 4731.01 to 4731.99, inclusive, of the Revised Code, provided that such fees do not exceed the amounts permitted by these sections by more than fifty per cent.

Effective Date: 10-14-1963



Section 4731.76 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state medical board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4731.81 - Witness to administration of general anesthetic.

No person shall knowingly administer a general anesthetic to another, unless at the time of administration a competent witness is present.

Effective Date: 01-01-1974



Section 4731.82 - Woman appearing before physician regarding fetal death.

(A) As used in this section:

(1) "Fetal death" has the same meaning as in section 3705.01 of the Revised Code, except that it does not include either of the following:

(a) The product of human conception of at least twenty weeks of gestation;

(b) The purposeful termination of a pregnancy, as described in section 2919.11 of the Revised Code.

(2) "Physician" means an individual holding a certificate to practice medicine and surgery or osteopathic medicine and surgery pursuant to this chapter.

(B) If a woman in the process of experiencing a fetal death or with the product of human conception as a result of a fetal death presents herself to a physician and is not referred to a hospital, the attending physician shall provide the woman with all of the following:

(1) A written statement, not longer than one page in length, that confirms that the woman was pregnant and that she subsequently suffered a miscarriage that resulted in a fetal death;

(2) Notice of the right of the woman to apply for a fetal death certificate pursuant to section 3705.20 of the Revised Code;

(3) A short, general description of the attending physician's procedures for disposing of the product of a fetal death. The attending physician may present the notice and description required by divisions (B)(2) and (B)(3) of this section through oral or written means. The physician shall document in the woman's medical record that all of the items required by this division were provided to the woman and shall place in the record a copy of the statement required by division (B)(1) of this section.

(C) A physician is immune from civil or criminal liability or professional disciplinary action with regard to any action taken in good faith compliance with this section.

Effective Date: 2008 SB175 09-12-2008



Section 4731.83 to 4731.841 - Amended and Renumbered RC 3303.11, 3303.12, 3303.13.

Effective Date: 05-15-1986



Section 4731.85 - Recognition for volunteer medical services.

The department of health shall establish a procedure to provide special recognition annually to one or more persons issued a certificate under this chapter to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who volunteer medical services to medically underserved areas of this state or to charitable shelters or clinics. Any person may nominate a certificate holder for consideration by the department. The department shall annually submit to newspapers of general circulation and other publications selected by the department a request for nominations. The request shall describe the required form and content of nominations and indicate a deadline for submitting nominations. The department may adopt criteria and guidelines for selecting nominees for recognition. The department shall publicize the names, professional accomplishments, and service contributions of the certificate holders that it recognizes under this section. The department may purchase recognition awards and take other actions to honor such volunteers.

Effective Date: 04-10-2001



Section 4731.86 to 4731.90 - Amended and Renumbered RC 3303.15 to 3303.21.

Effective Date: 05-15-1986



Section 4731.91 - No requirement for abortions.

(A) No private hospital, private hospital director, or governing board of a private hospital is required to permit an abortion.

(B) No public hospital, public hospital director, or governing board of a public hospital is required to permit an abortion.

(C) Refusal to permit an abortion is not grounds for civil liability nor a basis for disciplinary or other recriminatory action.

(D) No person is required to perform or participate in medical procedures which result in abortion, and refusal to perform or participate in the medical procedures is not grounds for civil liability nor a basis for disciplinary or other recriminatory action.

(E) Whoever violates division (D) of this section is liable in civil damages.

Effective Date: 09-16-1974



Section 4731.92, 4731.93 - Amended and Renumbered RC 3303.22, 3303.24.

Effective Date: 05-15-1986



Section 4731.94 - [Repealed].

Effective Date: 03-28-1984



Section 4731.95 - Compliance with law regarding sanctions for human trafficking.

The state medical board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4731.98 - State medical board - immunity.

In the absence of fraud or bad faith, the state medical board, a current or former board member, an agent of the board, a person formally requested by the board to be the board's representative, an employee of the board, or a provider of educational and assessment services selected by the board for the quality intervention program shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any such person asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 03-09-1999



Section 4731.99 - Penalty.

(A) Whoever violates section 4731.41, 4731.43, or 4731.60 of the Revised Code is guilty of a felony of the fifth degree on a first offense and a felony of the fourth degree on each subsequent offense.

(B) Whoever violates section 4731.49, 4731.50, or 4731.81 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense and a misdemeanor of the first degree on each subsequent offense.

(C) Whoever violates section 4731.46 or 4731.47 of the Revised Code is guilty of a felony of the fifth degree.

(D) Whoever violates section 4731.48 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(E) Whoever violates division (A), (B), (C), or (D) of section 4731.224 of the Revised Code is guilty of a minor misdemeanor on a first offense and a misdemeanor of the fourth degree on each subsequent offense, except that an individual guilty of a subsequent offense shall not be subject to imprisonment, but to a fine alone of up to one thousand dollars for each offense.

(F) Whoever violates section 4731.481 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 10-14-1999






Chapter 4732 - PSYCHOLOGISTS

Section 4732.01 - Psychologist definitions.

As used in sections 4732.01 to 4732.25 of the Revised Code:

(A) "Psychologist" means any person who holds self out to the public by any title or description of services incorporating the words "psychologic," "psychological," "psychologist," "psychology," or any other terms that imply the person is trained, experienced, or an expert in the field of psychology.

(B) "The practice of psychology" means rendering or offering to render to individuals, groups, organizations, or the public any service involving the application of psychological procedures to assessment, diagnosis, prevention, treatment, or amelioration of psychological problems or emotional or mental disorders of individuals or groups; or to the assessment or improvement of psychological adjustment or functioning of individuals or groups, whether or not there is a diagnosable pre-existing psychological problem. Practice of psychology includes the practice of school psychology. For purposes of this chapter, teaching or research shall not be regarded as the practice of psychology, even when dealing with psychological subject matter, provided it does not otherwise involve the professional practice of psychology in which patient or client welfare is directly affected.

(C) "Psychological procedures" include but are not restricted to application of principles, methods, or procedures of understanding, predicting, or influencing behavior, such as the principles pertaining to learning, conditioning, perception, motivation, thinking, emotions, or interpersonal relationships; the methods or procedures of verbal interaction, interviewing, counseling, behavior modification, environmental manipulation, group process, psychological psychotherapy, or hypnosis; and the methods or procedures of administering or interpreting tests of mental abilities, aptitudes, interests, attitudes, personality characteristics, emotions, or motivation.

(D) "School psychologist" means any person who holds self out to the public by any title or description of services incorporating the words "school psychologist" or "school psychology," or who holds self out to be trained, experienced, or an expert in the practice of school psychology.

(E) "Practice of school psychology" means rendering or offering to render to individuals, groups, organizations, or the public any of the following services:

(1) Evaluation, diagnosis, or test interpretation limited to assessment of intellectual ability, learning patterns, achievement, motivation, or personality factors directly related to learning problems in an educational setting;

(2) Counseling services for children or adults for amelioration or prevention of educationally related learning problems;

(3) Educational or vocational consultation or direct educational services. This does not include industrial consultation or counseling services to clients undergoing vocational rehabilitation.

(F) "Licensed psychologist" means an individual holding a current, valid license to practice psychology issued under section 4732.12 or 4732.15 of the Revised Code.

(G) "Licensed school psychologist" means an individual holding a current, valid license to practice school psychology issued under section 4732.12 or 4732.15 of the Revised Code.

(H) "Certificated school psychologist" means an individual holding a current, valid school psychologist certificate issued under division (M) of section 3319.22 of the Revised Code.

(I) "Mental health professional" and "mental health service" have the same meanings as in section 2305.51 of the Revised Code.

Effective Date: 05-14-2002



Section 4732.02 - Appointment and organization of state board of psychology.

The governor, with the advice and consent of the senate, shall appoint a state board of psychology consisting of nine persons who are citizens of the United States and residents of this state. Three members shall be patient advocates who are not mental health professionals and who either are parents or other relatives of a person who has received or is receiving mental health services or are representatives of organizations that represent persons who have received or are receiving mental health services. At least one patient advocate member shall be a parent or other relative of a mental health service recipient, and at least one patient advocate member shall be a representative of an organization representing mental health service recipients. Each of the remaining members shall be a licensed psychologist or a licensed school psychologist. The terms of the licensed psychologist and licensed school psychologist members that are in effect on the effective date of this amendment shall continue as under the law in effect prior to the effective date of this amendment. Of the patient advocate members whose positions are created on the effective date of this amendment, one shall replace the current member who is not a psychologist or other health professional at the end of that member's term, one shall be appointed for a term that ends on October 5, 2003, and one shall be appointed for a term that ends on October 5, 2006. Thereafter, terms of office for all members shall be for five years, commencing on the sixth day of October and ending on the fifth day of October. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person shall be appointed to more than two five-year terms in succession. The licensed psychologist and licensed school psychologist members of the board shall be so chosen that they represent the diverse fields of specialization and practice in the profession of psychology and the profession of school psychology. The governor may make such appointments from lists submitted annually by the Ohio psychological association and by the Ohio school psychologists association. A vacancy in an unexpired term shall be filled in the same manner as the original appointment. The governor may remove any member for malfeasance, misfeasance, or nonfeasance after a hearing in accordance with Chapter 119. of the Revised Code. The governor shall remove, after a hearing in accordance with Chapter 119. of the Revised Code, any member who has been convicted of or pleaded guilty to the commission of a felony offense under any law of this state, another state, or the United States. No person may be appointed to the board who has been convicted of or pleaded guilty to a felony offense under any law of this state, another state, or the United States.

Effective Date: 05-14-2002



Section 4732.021 - Conduct involving conflict of interest.

A member of the state board of psychology shall not engage in any conduct involving a conflict of interest with the member's board duties.

Effective Date: 05-14-2002



Section 4732.03 - Board organization.

The state board of psychology shall organize within thirty days after its members have been appointed by the governor. The board shall elect a president and a secretary from its members to serve for terms of one year. The president and the secretary may administer oaths. A majority of the board constitutes a quorum. The secretary shall be compensated for his necessary expenses incurred in the performance of his official duties.

Effective Date: 09-22-1972



Section 4732.04 - [Repealed].

Effective Date: 07-01-2007



Section 4732.05 - Compensation.

The members of the state board of psychology and the members of the school psychology examination committee shall receive an amount fixed under division (J) of section 124.15 of the Revised Code for each day employed in the discharge of their official duties, and their necessary expenses while engaged therein.

Effective Date: 09-29-1999

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4732.06 - Board administration.

The principal office of the state board of psychology shall be in Columbus, but it may meet or conduct business at any place in this state. The board may empower any one or more of its members to conduct any proceeding, hearing, or investigation necessary to its purposes. The board shall meet at least twice annually and at such other times as it determines. Special meetings may be called by the president and shall be called by the secretary upon the written request of two members. The board shall make such rules as are necessary to conduct its business. The board may employ such assistants and clerical help as are necessary to administer and enforce this chapter.

Effective Date: 09-22-1972



Section 4732.07 - Books and records.

The state board of psychology shall keep a record of its proceedings and a register of applicants for licenses. The books and records of the board shall be prima-facie evidence of the matters therein contained. Such records shall include applicants' written examination papers.

Effective Date: 09-22-1972



Section 4732.08 - Depositing receipts.

All receipts of the state board of psychology from any source shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 07-01-1993



Section 4732.09 - Application for license.

Each person who desires to practice psychology or school psychology shall file with the secretary of the state board of psychology a written application, under oath, on a form prescribed by the board.

Effective Date: 09-22-1972



Section 4732.091 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state board of psychology shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4732.14 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4732.10 - Qualifications for admission.

(A) The state board of psychology shall appoint an entrance examiner who shall determine the sufficiency of an applicant's qualifications for admission to the appropriate examination.

(B) Requirements for admission to examination for a psychologist license shall be that the applicant:

(1) Is at least twenty-one years of age;

(2) Is of good moral character;

(3) Is a citizen of the United States or has legally declared the intention of becoming such;

(4) Meets the requirements of division (B)(4)(a), (b), (c), or (d) of this section:

(a) Received an earned doctoral degree from an institution accredited or recognized by a national or regional accrediting agency and a program accredited by any of the following:

(i) The American psychological association, office of program consultation and accreditation;

(ii) The accreditation office of the Canadian psychological association;

(iii) A program listed by the association of state and provincial psychology boards/national register designation committee;

(iv) The national association of school psychologists.

(b) Received from an academic institution outside of the United States or Canada a degree determined, under rules adopted by the board under division (E) of this section, to be equivalent to a doctoral degree in psychology from a program described in division (B)(4)(a) of this section;

(c) Held a psychologist license, certificate, or registration required for practice in another United States or Canadian jurisdiction for a minimum of ten years and meets educational, experience, and professional requirements established under rules adopted by the board.

(d) Enrolled, not later than sixty days after the effective date of this amendment, in an educational institution accredited or recognized by national or regional accrediting agencies as maintaining satisfactory standards and not later than eight years after the effective date of this amendment received an earned doctoral degree in psychology, school psychology, or a doctoral degree deemed equivalent by the board.

(5) Has had at least two years of supervised professional experience in psychological work of a type satisfactory to the board, at least one year of which must be a predoctoral internship. The board shall adopt guidelines for the kind of supervised professional experience which fulfill the requirement of division (B)(5) of this section.

(C) Requirements for admission to examination for a school psychologist license shall be that the applicant:

(1) Has received from an educational institution accredited or recognized by national or regional accrediting agencies as maintaining satisfactory standards, including those approved by the state board of education for the training of school psychologists, at least a master's degree in school psychology, or a degree considered equivalent by the board;

(2) Is at least twenty-one years of age;

(3) Is of good moral character;

(4) Is a citizen of the United States or has legally declared the intention of becoming such;

(5) Has completed at least sixty quarter hours, or the semester hours equivalent, at the graduate level, of accredited study in course work relevant to the study of school psychology;

(6) Has completed an internship in an educational institution approved by the Ohio department of education for school psychology supervised experience or one year of other training experience acceptable to the board, such as supervised professional experience under the direction of a licensed psychologist or licensed school psychologist;

(7) Furnishes proof of at least twenty-seven months, exclusive of internship, of full-time experience as a certificated school psychologist employed by a board of education or a private school meeting the standards prescribed by the state board of education, or of experience which the board deems equivalent.

(D) If the entrance examiner finds that the applicant meets the requirements set forth in this section, the applicant shall be admitted to the appropriate examination.

(E) The board shall adopt under Chapter 119. of the Revised Code rules for determining for the purposes of division (B)(4)(b) of this section whether a degree is equivalent to a degree in psychology from an institution in the United States.

Effective Date: 09-22-1972; 2008 HB503 04-07-2009



Section 4732.11 - Administering examinations.

License examinations shall be conducted under rules prescribed by the state board of psychology. Each applicant shall be examined for knowledge in whatever theoretical or applied fields of psychology the board considers appropriate. The examination for the school psychologist license shall be prepared and administered by a school psychology licensing committee responsible to the board and consisting of five licensed school psychologists or licensed psychologists who shall be certificated school psychologists appointed by the board for staggered five-year terms, according to rules adopted by the board. Examinations shall be given at least twice annually at such time and place and under such supervision as the board prescribes. Except as provided in section 4732.16 of the Revised Code, each applicant shall pay an application and license fee established by the board of not less than seventy-five nor more than one hundred fifty dollars, no part of which shall be returned. If an applicant fails an examination, he may be admitted, after no less than six months, to a subsequent examination upon payment of an additional fee as established by the board. After failing three examinations, a person is not eligible for licensure until he completes such additional training as the board prescribes.

Effective Date: 07-01-1993



Section 4732.12 - Grading examinations.

The state board of psychology shall grade examinations conducted under section 4732.11 of the Revised Code and uniformly apply such standards as it considers appropriate in determining the level of competence necessary for a passing score. The level of competence necessary for a passing score for the school psychologist examination shall be determined by the school psychology examining committee. If an applicant passes the examination and has paid the required fee, the board shall issue the appropriate license.

Effective Date: 09-22-1972



Section 4732.13 - License entitlements.

A license issued by the state board of psychology shall remain in effect until suspended or revoked. A current, valid psychologist license shall entitle the holder to practice psychology. A current, valid school psychologist license shall entitle the holder to practice school psychology.

Effective Date: 09-22-1972



Section 4732.14 - Biennial registration.

On or before the thirty-first day of August of each even-numbered year, each person licensed by the state board of psychology shall register with the board on a form prescribed by the board, giving the person's name, address, license number, the continuing education information required by section 4732.141 of the Revised Code, and such other reasonable information as the board requires, and pay to the board secretary a biennial registration fee in an amount determined by the board, but not to exceed two hundred seventy-five dollars in fiscal year 2000 and three hundred fifty dollars in each fiscal year thereafter. A person licensed for the first time on or before the thirty-first day of August of an even-numbered year shall next be required to register on or before the thirty-first day of August of the next even-numbered year. Before the first day of August of each even-numbered year, the secretary shall send a notice to each licensed psychologist and licensed school psychologist, whether a resident or not, at the licensed psychologist's or licensed school psychologist's last known address, that the licensed psychologist's or licensed school psychologist's biennial registration form and fee are due on or before the last day of August. Before the fifteenth day of September of such years, the secretary shall send a second notice to each such person who has not paid the registration fee or registered with the board as required by this section. A license of any licensed psychologist or licensed school psychologist shall automatically be suspended if the biennial registration fee is not paid or the registration form is not received on or before the thirtieth day of September of a renewal year. Within five years thereafter, the board may reinstate any license so suspended upon payment of the current registration fee and a penalty not to exceed fifty dollars, as determined by the board, and receipt of the registration form completed by the registrant in accordance with this section and section 4732.141 of the Revised Code or in accordance with any modifications authorized by the board under division (F) of section 4732.141 of the Revised Code. The board may by rule waive the payment of the registration fee and completion of the continuing psychology education required by section 4732.141 of the Revised Code by a licensed psychologist or licensed school psychologist when the licensed psychologist or licensed school psychologist is on active duty in the armed forces of the United States. Each licensed psychologist and licensed school psychologist shall notify the secretary of any change in the licensed psychologist's or licensed school psychologist's office address or employment within ninety days of such change.

Effective Date: 06-30-1999



Section 4732.141 - Continuing education in psychology.

(A)

(1) On or before the thirty-first day of August of each even-numbered year beginning in 1998 and until the requirement set forth in division (A)(2) of this section applies, each person licensed under this chapter by the state board of psychology shall have completed, in the preceding two-year period, not less than twenty hours of continuing education in psychology or the number of hours determined under division (D) of this section.

(2) On or before the thirty-first day of August of each even-numbered year after the biennium in which this amendment takes effect, each person licensed under this chapter by the state board of psychology shall have completed, in the preceding two-year period, not less than twenty-three hours of continuing education in psychology, including not less than three hours of continuing education in professional conduct and ethics, or the number of hours determined under division (D) of this section.

(3) Each person subject to division (A)(1) or (2) of this section shall certify to the board, at the time of biennial registration pursuant to section 4732.14 of the Revised Code and on the registration form prescribed by the board under that section, that in the preceding two years the person has completed continuing psychology education in compliance with this section. The board shall adopt rules establishing the procedure for a person to certify to the board and for properly recording with the Ohio psychological association or the state board of education completion of the continuing education.

(B) Continuing psychology education may be applied to meet the requirement of division (A) of this section if both of the following requirements are met:

(1) It is obtained through a program or course approved by the state board of psychology, the Ohio psychological association, the Ohio association of black psychologists, or the American psychological association or, in the case of a licensed school psychologist or a licensed psychologist with a school psychology specialty, by the state board of education, the Ohio school psychologists association, or the national association of school psychologists;

(2) Completion of the program or course is recorded with the Ohio psychological association or the state board of education in accordance with rules adopted by the state board of psychology in accordance with division (A) of this section. The state board of psychology may disapprove any program or course that has been approved by the Ohio psychological association, Ohio association of black psychologists, American psychological association, state board of education, Ohio school psychologists association, or national association of school psychologists. Such program or course may not be applied to meet the requirement of division (A) of this section.

(C) Each person licensed under this chapter shall be given a sufficient choice of continuing education programs or courses in psychology, including programs or courses on professional conduct and ethics when required under division (A)(2) of this section, to ensure that the person has had a reasonable opportunity to participate in programs or courses that are relevant to the person's practice in terms of subject matter and level.

(D) The board shall adopt rules providing for reductions of the hours of continuing psychology education required by this section for persons in their first registration period.

(E) Each person licensed under this chapter shall retain in the person's records for at least three years the receipts, vouchers, or certificates necessary to document completion of continuing psychology education. Proof of continuing psychology education recorded with the Ohio psychological association or the state board of education in accordance with the procedures established pursuant to division (A) of this section shall serve as sufficient documentation of completion. With cause, the board may request the documentation from the person. The board also may request the documentation from persons licensed under this chapter selected at random, without cause. The board may review any continuing psychology education records recorded by the Ohio psychological association or the state board of education.

(F) The board may excuse persons licensed under this chapter, as a group or as individuals, from all or any part of the requirements of this section because of an unusual circumstance, emergency, or special hardship.

(G) The state board of psychology shall approve one or more continuing education courses of study that assist psychologists and school psychologists in recognizing the signs of domestic violence and its relationship to child abuse. Psychologists and school psychologists are not required to take the courses.

Effective Date: 05-14-2002



Section 4732.15 - Exceptions to examination requirement.

(A) Upon application by a psychologist or school psychologist licensed or certified by the licensing department of another state, a territory, or the District of Columbia, or a psychologist or school psychologist holding a diploma issued by the American board of psychology, who wishes to remove to this state to practice, the state board of psychology may issue a license to practice psychology or school psychology without requiring the applicant to submit to examination, provided he meets the requirements for entrance to the appropriate examination under section 4732.10 of the Revised Code. Application shall be made on a form prescribed by the board.

(B) The board shall issue a license without examination:

(1) To any person who makes application for a license as a psychologist within two years and two months after the effective date of this section and who meets the requirements of division (B) of section 4732.10 of the Revised Code;

(2) To any person who:

(a) Is a resident on the effective date of this act and makes application for a license as a psychologist within four years and two months after such date;

(b) Meets the requirements of division (B)(1), (2), and (3) of section 4732.10 of the Revised Code;

(c) Possesses a master's degree in psychology or school psychology from an educational institution accredited or recognized by national or regional accrediting agencies as maintaining satisfactory standards, or a master's degree which in the opinion of the board is the equivalent thereof and has subsequently engaged in psychological work of a type satisfactory to the board for at least four years prior to the date application is filed. The equivalent of four school years of full-time employment by a board of education in the practice of school psychology or by a private school meeting the standards prescribed by the state board of education under division (D) of section 3301.07 of the Revised Code, after certification as a school psychologist shall satisfy the experience requirements of this section. The equivalent of one year of internship or clerkship training in a program acceptable to the state board of psychology and subsequent to the master's degree shall be applied toward the four-year experience requirement.

(3) To any person who:

(a) Is a resident on the effective date of this section and makes application for a license as a psychologist within six months after such date;

(b) Does not meet the requirements of divisions (B)(1) and (B)(2) of this section;

(c) Has, in the opinion of the state board of psychology, had appropriate experience in the practice of psychology and demonstrates to the board's satisfaction professional competence in the practice of psychology. The board may use records, interviews, letters of reference, or formal evaluation, including examination, to assess such applicant's level of competence.

Effective Date: 09-22-1972



Section 4732.16 - License fee.

Each applicant under section 4732.15 of the Revised Code shall pay a fee established by the state board of psychology of not less than seventy-five nor more than one hundred fifty dollars, no part of which shall be returned. An applicant who is denied licensure under section 4732.15 of the Revised Code may apply for licensure under section 4732.10 of the Revised Code within one year from the date of the denial and upon payment of a fee not to exceed twenty-five dollars.

Effective Date: 07-01-1993



Section 4732.17 - Denial, suspension, or revocation of license.

(A) The state board of psychology may refuse to issue a license to any applicant, may issue a reprimand, or suspend or revoke the license of any licensed psychologist or licensed school psychologist, on any of the following grounds:

(1) Conviction of a felony, or of any offense involving moral turpitude, in a court of this or any other state or in a federal court;

(2) Using fraud or deceit in the procurement of the license to practice psychology or school psychology or knowingly assisting another in the procurement of such a license through fraud or deceit;

(3) Accepting commissions or rebates or other forms of remuneration for referring persons to other professionals;

(4) Willful, unauthorized communication of information received in professional confidence;

(5) Being negligent in the practice of psychology or school psychology;

(6) Using any controlled substance or alcoholic beverage to an extent that such use impairs the person's ability to perform the work of a psychologist or school psychologist with safety to the public;

(7) Subject to section 4732.28 of the Revised Code, violating any rule of professional conduct promulgated by the board;

(8) Practicing in an area of psychology for which the person is clearly untrained or incompetent;

(9) An adjudication by a court, as provided in section 5122.301 of the Revised Code, that the person is incompetent for the purpose of holding the license. Such person may have the person's license issued or restored only upon determination by a court that the person is competent for the purpose of holding the license and upon the decision by the board that such license be issued or restored. The board may require an examination prior to such issuance or restoration.

(10) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers psychological services, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that provider;

(11) Advertising that the person will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers psychological services, would otherwise be required to pay;

(12) Notwithstanding divisions (A)(10) and (11) of this section, sanctions shall not be imposed against any licensee who waives deductibles and copayments:

(a) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copays shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Such consent shall be made available to the board upon request.

(b) For professional services rendered to any other person licensed pursuant to this chapter to the extent allowed by this chapter and the rules of the board.

(B) Except as provided in section 4732.171 of the Revised Code, before the board may deny, suspend, or revoke a license under this section, or otherwise discipline the holder of a license, written charges shall be filed with the board by the secretary and a hearing shall be had thereon in accordance with Chapter 119. of the Revised Code.

Effective Date: 05-14-2002



Section 4732.171 - License suspension.

On receipt of a complaint that any of the grounds listed in division (A) of section 4732.17 of the Revised Code exist, the state board of psychology may suspend the license of the licensed psychologist or licensed school psychologist prior to holding a hearing in accordance with Chapter 119. of the Revised Code if it determines, based on the complaint, that there is an immediate threat to the public. After suspending a license pursuant to this section, the board shall notify the licensed psychologist or licensed school psychologist of the suspension in accordance with section 119.07 of the Revised Code. If the individual whose license is suspended fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall enter a final order permanently revoking the individual's license.

Effective Date: 05-14-2002



Section 4732.172 - Sexual misconduct.

(A) Except as provided in division (B) of this section, if, at the conclusion of a hearing required by section 4732.17 of the Revised Code, the state board of psychology determines that a licensed psychologist or licensed school psychologist has engaged in sexual conduct or had sexual contact with the licensed psychologist's or licensed school psychologist's patient or client in violation of any prohibition contained in Chapter 2907. of the Revised Code, the board shall do one of the following:

(1) Suspend the licensed psychologist's or licensed school psychologist's license;

(2) Permanently revoke the licensed psychologist's or licensed school psychologist's license.

(B) If it determines at the conclusion of the hearing that neither of the sanctions described in division (A) of this section is appropriate, the board shall impose another sanction it considers appropriate and issue a written finding setting forth the reasons for the sanction imposed and the reason that neither of the sanctions described in division (A) of this section is appropriate.

Effective Date: 05-14-2002



Section 4732.173 - Findings and sanctions are public records.

Any finding made, and the record of any sanction imposed, by the state board of psychology under section 4732.17, 4732.171, or 4732.172 of the Revised Code is a public record under section 149.43 of the Revised Code.

Effective Date: 05-14-2002



Section 4732.18 - Restoration of license.

At any time after the suspension or revocation of license, the state board of psychology may restore the license upon the written finding by the board that circumstances so warrant. The board may require an examination of the applicant before such restoration.

Effective Date: 09-22-1972



Section 4732.19 - Psychologist-client privilege.

The confidential relations and communications between a licensed psychologist or licensed school psychologist and client are placed upon the same basis as those between physician and patient under division (B) of section 2317.02 of the Revised Code. Nothing in this chapter shall be construed to require any such privileged communication to be disclosed.

Effective Date: 08-26-1977



Section 4732.20 - Practice of medicine prohibited.

This chapter does not authorize any person to engage in any of the acts which are regarded as practicing medicine under section 4731.34 of the Revised Code. In order to make provision for the diagnosis and treatment of medical problems, a licensed psychologist engaging in psychological psychotherapy with clients shall maintain a consultative relationship with a physician licensed to practice medicine by this state. The practice of psychology, the practice of school psychology, or the use of psychological procedures does not include the diagnosis or correction of optical defects or conditions through the utilization of optical principles, including optical devices or orthoptics.

Effective Date: 09-22-1972



Section 4732.21 - Prohibiting unlicensed practice.

(A) On and after December 1, 1972, no person who is not a licensed psychologist shall offer or render services as a psychologist or otherwise engage in the practice of psychology for a compensation or other personal gain.

(B) On and after December 1, 1972, no person who is not a licensed psychologist or a licensed school psychologist shall offer or render services as a school psychologist or otherwise engage in the practice of school psychology for a compensation or other personal gain.

Effective Date: 09-22-1972



Section 4732.22 - Exemptions from licensing requirements.

The following persons are exempted from the licensing requirements of this chapter:

(A) A certificated school psychologist, while practicing school psychology within the scope of his employment by a board of education or by a private school meeting the standards prescribed by the state board of education under division (D) of section 3301.07 of the Revised Code, or while acting as a school psychologist within the scope of his employment in a program for trainable mentally retarded children established under Chapter 3323. or 5126. of the Revised Code. A person exempted under this division shall not offer psychological services to any other individual, organization, or group for remuneration, monetary or otherwise, unless he is licensed by the state board of psychology.

(B) Any nonresident temporarily employed in this state to render psychological services for not more than thirty days a year, who, in the opinion of the board, meets the standards for entrance in division (B) of section 4732.10 of the Revised Code, and who holds whatever license or certificate, if any, is required for such practice in his home state or home country.

(C) Any person employed by a licensed psychologist or licensed school psychologist, while carrying out specific tasks, under the licensee's supervision, as an extension of the licensee's legal and ethical authority as specified under this chapter. All fees shall be billed under the name of the licensee, and the employee shall not represent himself to the public as a psychologist or school psychologist, although supervised persons and persons in training may be ascribed such titles as "psychology trainee," "psychology assistant," "psychology intern," or other appropriate term that clearly implies their supervised or training status.

(D) Unlicensed persons holding a master's degree or doctoral degree in psychology from a program approved by the board while working under the supervision of a licensed psychologist. The board shall establish rules governing such supervisory relationship which shall include a regulation requiring registration with the board of such unlicensed person.

(E) Any student in an accredited educational institution, while carrying out activities that are part of his prescribed course of study, provided such activities are supervised by a professional person who is qualified to perform such activities and is licensed under this chapter or is exempted under division (F) or (G) of this section or division (B) or (D) of section 4732.23 of the Revised Code. Such student shall hold himself out to the public only by clearly indicating his student status and the profession in which he is being trained.

(F) Duly ordained ministers while functioning in their ministerial capacity;

(G) Qualified social workers while functioning in their capacity as social workers.

Effective Date: 10-31-1980



Section 4732.23 - Prohibiting unlicensed practice limitations.

Nothing in this chapter shall:

(A) Be construed to limit the activities, services, and use of official title on the part of a person in the employ of the federal government insofar as such activities are a part of the duties in his position;

(B) Restrict persons licensed, certified, or registered under any other provision of the Revised Code from practicing those arts and utilizing psychological procedures that are allowed and within the standards and ethics of their profession or within new areas of practice that represent appropriate extensions of their profession, provided they do not hold themselves out to the public by the title of psychologist;

(C) Restrict any person in any capacity from offering services of a psychological nature, provided they neither hold themselves out to the public by the title of psychologist or school psychologist nor utilize psychological procedures that the state board of psychology judges by uniform rule in accordance with Chapter 119. of the Revised Code to be a serious hazard to mental health and to require professional expertise in psychology;

(D) Be construed as restricting the use of the term "social psychologist" by any person who has an earned doctoral degree in social psychology or in sociology with a social psychology major, from a sociology or social psychology department of an educational institution accredited or recognized by national or regional accrediting agencies as maintaining satisfactory standards, and who has filed with the state board of psychology the facts demonstrating his possession of such a degree.

Effective Date: 09-22-1972



Section 4732.24 - Injunctions.

On complaint by the state board of psychology, the unlawful practice of psychology or school psychology may be enjoined by the common pleas court of the county in which such practice is occurring.

Effective Date: 09-22-1972



Section 4732.25 - Distribution of fines.

All fines collected for violation of section 4732.21 of the Revised Code shall be distributed as follows:

(A) One half to the state board of psychology;

(B) One half to the municipal corporation in which the offense was committed or, if the offense was committed outside a municipal corporation, to the county in which the offense was committed. Money received by a municipal corporation or a county shall be paid into its general fund and may be used for any lawful purpose.

Effective Date: 09-22-1972



Section 4732.26 - Fees in excess of statutory amounts.

The state board of psychology, subject to the approval of the controlling board, may establish fees in excess of the amounts provided by sections 4732.01 to 4732.99 of the Revised Code, provided that such fees do not exceed the amounts permitted by those sections by more than fifty per cent.

Effective Date: 12-23-1986



Section 4732.27 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of psychology shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4732.28 - Offering services through authorized business entity.

(A) An individual whom the state board of psychology licenses, certificates, or otherwise legally authorizes to engage in the practice of psychology may render the professional services of a psychologist within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. This division does not preclude an individual of that nature from rendering professional services as a psychologist through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the state board of psychology adopted pursuant to this chapter.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code;

(3) Psychologists who are authorized to practice psychology under this chapter;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under Chapter 4723. of the Revised Code;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Occupational therapists who are authorized to practice occupational therapy under sections 4755.04 to 4755.13 of the Revised Code;

(8) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(9) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are authorized for their respective practices under Chapter 4731. of the Revised Code. This division shall apply notwithstanding a provision of a code of ethics applicable to a psychologist that prohibits a psychologist from engaging in the practice of psychology in combination with a person who is licensed, certificated, or otherwise legally authorized to practice optometry, chiropractic, acupuncture through the state chiropractic board, nursing, pharmacy, physical therapy, occupational therapy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed, certificated, or otherwise legally authorized to engage in the practice of psychology.

Effective Date: 03-22-1999; 04-06-2007; 2007 SB33 08-22-2007



Section 4732.31 - Board information provided on the Internet.

(A) The state board of psychology shall provide access to the following information through the internet:

(1) The names of all licensed psychologists and licensed school psychologists;

(2) The names of all licensed psychologists and licensed school psychologists who have been reprimanded by the board for misconduct, the names of all psychologists or school psychologists who have current licenses but whose licenses are under an active suspension imposed for misconduct, the names of all former licensed psychologists and licensed school psychologists whose licenses have been suspended or revoked for misconduct, and the reason for each reprimand, suspension, or revocation;

(3) Written findings made under division (B) of section 4732.172 of the Revised Code.

(B) Division (A)(2) of this section does not apply to a suspension of the license of a psychologist or school psychologist that is an automatic suspension imposed under section 4732.14 of the Revised Code.

Effective Date: 05-14-2002



Section 4732.32 - Compliance with law regarding sanctions for human trafficking.

The state board of psychology shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4732.99 - Penalty.

Whoever violates section 4732.21 of the Revised Code shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than six months nor more than one year, or both. Each violation shall be a separate offense.

Effective Date: 09-22-1972






Chapter 4733 - PROFESSIONAL ENGINEERS AND PROFESSIONAL SURVEYORS

Section 4733.01 - Professional engineer and professional surveyor definitions.

As used in this chapter:

(A) "Professional engineer" means a person registered as a professional engineer under this chapter.

(B) "Engineer" means a graduate of an accredited engineering curriculum or a person registered as a professional engineer under this chapter, or both.

(C) "Accredited engineering curriculum" means an engineering curriculum accredited by the engineering accreditation commission of the accreditation board for engineering and technology.

(D) "The practice of engineering" includes any professional service, such as consultation, investigation, evaluation, planning, design, or inspection of construction or operation for the purpose of assuring compliance with drawings or specifications in connection with any public or privately owned public utilities, structures, buildings, machines, equipment, processes, works, or projects in the proper rendering of which the qualifications of section 4733.11 of the Revised Code are required to protect the public welfare or to safeguard life, health, or property.

(E) "Professional surveyor" means a person who is registered as a professional surveyor under this chapter.

(F) "Practice of surveying" means any professional service that requires the application of special knowledge of the principles of mathematics, the related physical and applied sciences, and the relevant requirements of law for the adequate performance of the art of surveying, including, but not limited to, measuring the area or the contours of any portion of the earth's surface, the lengths and directions of the bounding lines, and the contour of the surface, for their correct determination and description and for conveyancing for recording, or for the establishment or re-establishment of land boundaries and the platting of lands and subdivisions; and like measurements and operations involved in the surveying of mines, commonly known as "mine surveying."

Effective Date: 08-06-2002



Section 4733.011 - Applicability of chapter to sewage treatment systems.

(A) As used in this section, "sewage treatment system" has the same meaning as in section 3718.01 of the Revised Code.

(B) This chapter does not apply to the preparation of plans or drawings for a sewage treatment system or components of a system, the measurement of area contours of a portion of land for the installation or modification of a sewage treatment system or components of a system, the measurement and documentation of the lengths and widths of the area of a sewage treatment system or components of a system, or any other measurement that is necessary to comply with Chapter 3718. of the Revised Code and rules adopted under it.

(C) This section does not eliminate the requirement established under this chapter that only a professional surveyor may establish land boundaries.

Added by 129th General AssemblyFile No.76,HB 32, §1, eff. 5/22/2012.



Section 4733.02 - Registration or exemption.

Any person practicing or offering to practice the profession of engineering or of surveying shall be registered or exempted under this chapter. No person shall practice or offer to practice the profession of engineering or of surveying, or contract for such services, or use the initials P.E. or P.S. in connection with the person's name, or use in connection with the person's name or otherwise assume, use, or advertise any title or description tending to convey the impression that the person is a professional engineer or a professional surveyor, unless such person has been registered or exempted under this chapter.

Effective Date: 08-06-2002



Section 4733.021 - Restricting use of title engineer by itself or with other terms.

(A) Except for an individual who, as part of the internal classification system of the individual's employer, uses the title "engineer" by itself or in conjunction with another term described in division (B) of this section and who does not represent the individual's self to the public or otherwise advertise the individual's self as an engineer, no individual shall, in connection with the individual's name, assume, use, or advertise:

(1) The title "engineer" by itself unless the individual is an engineer;

(2) The title "engineer" in conjunction with another term that modifies the title "engineer" in a manner that conveys the impression that the individual is a graduate of an accredited engineering curriculum unless the individual is a graduate of an accredited engineering curriculum.

(B) Terms used in conjunction with the title "engineer" under division (A)(2) of this section that imply a person is a graduate of an accredited engineering curriculum include the following: "aerospace," "agricultural," "civil," "chemical," "computer," "electrical," "industrial," "mechanics," "mechanical," "metallurgical," "mining," "naval architectural and marine," "nuclear," and any other term commonly used by an institution of higher learning to apply to graduates of an accredited engineering curriculum.

(C) Nothing in this section shall be interpreted as prohibiting the use, assumption, or advertisement of the title "steam engineer" or "stationary engineer," by or on behalf of a person licensed under Chapter 4739. of the Revised Code, or the term "railroad engineer" or "locomotive engineer," by or on behalf of a person authorized to operate a railroad locomotive, or the term "operating engineer," by or on behalf of a person who operates, maintains, repairs, or manufactures light or heavy construction equipment.

Effective Date: 08-06-2002



Section 4733.03 - State board of registration for professional engineers and surveyors.

A state board of registration for professional engineers and surveyors is hereby created to administer this chapter. The board shall consist of four professional engineers, at least one of whom also is a professional surveyor, and one professional surveyor. Members shall be appointed by the governor, with the advice and consent of the senate. Terms of office shall be for five years, commencing on the twenty-fifth day of September and ending on the twenty-fourth day of September. Each member shall hold office from the date of appointment until the end of the term for which appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office. Appointments to the board shall be so limited that no more than one member shall have served more than two consecutive terms. Every member of the board shall receive a certificate of appointment from the governor and before beginning the member's term of office shall file with the secretary of state the member's written oath or affirmation for the faithful discharge of official duties. The governor may remove any member for misconduct, incompetency, neglect of duty, or for other sufficient cause.

Effective Date: 08-06-2002



Section 4733.04 - Qualifications of board members.

Each member of the state board of registration for professional engineers and surveyors shall be a citizen of the United States and a resident of this state, shall have been engaged in the practice of the profession of engineering for engineers or the profession of surveying for surveyors for at least twelve years, and shall have been in responsible charge of important engineering or surveying work for at least five years. Responsible charge of engineering or surveying teaching shall be construed as responsible charge of important engineering or surveying work.

Effective Date: 03-17-1989



Section 4733.05 - Compensation and expenses of board.

Each member of the state board of registration for professional engineers and surveyors shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code per diem when actually attending to the work of the board or of any of its committees and for the time spent in necessary travel; and in addition thereto, shall be reimbursed for all actual traveling, hotel, and other expenses necessarily incurred in carrying out sections 4733.01 to 4733.23 of the Revised Code.

Effective Date: 08-26-1977

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4733.06 - Organization of board.

The state board of registration for professional engineers and surveyors shall hold at least two regular meetings each year. Special meetings shall be held at the time provided in the bylaws of the board. Notice of all meetings shall be given in the manner provided for in the bylaws. The board shall elect or appoint annually from its members, the following officers: a chairperson, a vice-chairperson, and a secretary. The board annually shall appoint an executive director. A quorum of the board shall consist of not less than three members, and no action at any meeting shall be taken without at least three votes being in accord. The executive director shall keep a true and complete record of all proceedings of the board, and may employ clerical assistants as the board may deem necessary.

Effective Date: 08-06-2002



Section 4733.07 - Administrative rules.

The state board of registration for professional engineers and surveyors shall adopt all necessary rules and bylaws, in accordance with Chapter 119. of the Revised Code, and not inconsistent with this chapter, and the constitutions and laws of this state or of the United States, to govern its times and places of meetings for organization and reorganization, for the holding of examinations, and for governing all other matters requisite to the exercise of its powers, the performance of its duties, and the transaction of its business. The board shall adopt and have an official seal. The board may include among the rules adopted governing the standards of practice of engineering, requirements regarding financial responsibility and professional liability insurance. In carrying this chapter into effect, the board may hold hearings in accordance with sections 119.01 to 119.13 of the Revised Code.

Effective Date: 08-06-2002



Section 4733.08 - Depositing receipts.

All receipts of the state board of registration for professional engineers and surveyors shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the board chairperson or executive director, or both, as authorized by the board. The executive director and any clerical or other assistant of the board whom it may designate shall give a surety bond to this state in such sum as the board determines. The premiums on the bonds shall be regarded as a proper and necessary expense of the board, and shall be paid in the same manner as other expenditures of the board. The executive director shall receive an amount fixed pursuant to section 124.152 of the Revised Code in addition to the expenses provided for in section 4733.05 of the Revised Code. The board may employ such clerical or other assistants as are necessary for the proper performance of its work and may make expenditures for any purpose which in the opinion of the board is reasonably necessary for the proper performance of its duties.

Effective Date: 08-06-2002



Section 4733.09 - Records.

The state board of registration for professional engineers and surveyors shall keep a record of its proceedings and a record of all applications for registration. On an application provided by the board, applicants shall provide information under oath, including the applicant's education and experience sufficient for the board to evaluate the credentials of the applicant pursuant to section 4733.11 of the Revised Code. The records of the board shall be prima-facie evidence of its proceedings and a transcript thereof, duly certified by the executive director under seal, shall be admissible in evidence as if the original were produced. Annually, as of the first day of July, the board shall submit to the governor a report of its transactions of the preceding year, and shall also transmit to the governor a complete statement of the receipts and expenditures of the board, attested by affidavits of its chairperson and its executive director.

Effective Date: 08-06-2002



Section 4733.10 - Annual listing of registered professional engineers, registered professional surveyors, and firms.

The state board of registration for professional engineers and surveyors shall prepare annually a listing of all registered professional engineers, registered professional surveyors, and firms that possess a certificate of authorization. The board shall provide a copy of this listing upon request to registrants of the board and to firms possessing a certificate of authorization without charge and to the public upon request and payment of copy costs.

Additionally, the board shall issue an official verification of the status of any person registered as a professional engineer or professional surveyor in this state upon receipt of a verification form and the payment of a fee established by the board.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1995



Section 4733.11 - License qualifications.

(A) The state board of registration for professional engineers and surveyors shall consider an applicant to be qualified for registration as a professional engineer if an applicant satisfies all of the requirements listed in either division (A)(1) or (2) of this section as follows:

(1)

(a) Graduation from an accredited engineering curriculum of four years or more;

(b) A specific record of four years or more of practical experience in engineering work completed in addition to, and not overlapping in time, any school work completed under division (A)(1)(a) of this section that is acceptable to the board, not more than two years of which may be before graduation but after the completion of the second year of college, indicating that the applicant is competent to be placed in responsible charge of such work;

(c) Passing the prescribed written or written and oral examinations under divisions (A) and (B) of section 4733.13 of the Revised Code.

(2)

(a) Graduation from a college curriculum in engineering of four years or more that is not approved by the engineering accreditation commission of the accreditation board for engineering and technology, or graduation from a college curriculum in engineering technology of four years or more that is accredited by the technical accreditation commission of the accreditation board for engineering and technology;

(b) Eight years or more of practical experience in engineering work completed in addition to, and not overlapping in time, any school work completed under division (A)(2)(a) of this section that is acceptable to the state board of registration for professional engineers and surveyors, not more than two years of which may be before college graduation but after completion of the second year of college, indicating that the applicant is competent to be placed in responsible charge of such work;

(c) Passing the prescribed written or written and oral examinations under divisions (A) and (B) of section 4733.13 of the Revised Code.

(B) The state board of registration for professional engineers and surveyors shall consider an applicant to be qualified for registration as a professional surveyor if the applicant satisfies all of the requirements listed in either division (B)(1) or (2) of this section as follows:

(1)

(a) Graduation from an approved curriculum in surveying of four years or more;

(b) A specific record of four years or more of surveying office and field experience completed in addition to, and not overlapping in time, any school work completed under division (B)(1)(a) of this section that is of a character acceptable to the board, at least two years of which shall be after college graduation, with at least two of the four years of work in the surveying of land boundaries under the direct supervision of a professional surveyor, who may indicate in writing that the applicant is competent to be placed in responsible charge of the work;

(c) Passing the prescribed written or written and oral examinations under divisions (A) and (C) of section 4733.13 of the Revised Code.

(2)

(a) Graduation from an accredited curriculum in civil engineering of four years or more in a recognized school or college;

(b) Successful completion of at least twenty-four quarter hours, or equivalent semester or trimester hours, of approved surveying courses in surveying and mapping arts and sciences, except that courses successfully completed as prior studies may be credited by the board toward this requirement, of which at least eight quarter hours, or equivalent semester or trimester hours, are in surveying of land boundaries;

(c) A specific record of four years or more of surveying office and field experience completed in addition to, and not overlapping in time, any school work completed under division (B)(2)(a) of this section that is of a character acceptable to the board, at least two years of which shall be after college graduation, with at least two of the four years of work in surveying of land boundaries under the direct supervision of a professional surveyor, who may indicate in writing that the applicant is competent to be placed in responsible charge of the work;

(d) Passing the prescribed written or written and oral examinations under divisions (A) and (C) of section 4733.13 of the Revised Code.

(C) Engineering experience, for a professional engineer's practical experience requirement, or surveying experience, for a professional surveyor's practical experience requirement, in any of the armed forces of the United States or civilian war services may be credited for registration, if the experience is acceptable to the board.

(D) As used in this section, "an approved curriculum in surveying" is one which has been accredited by the related accreditation committee of the accreditation board for engineering and technology or one which has been approved by the state board of registration for professional engineers and surveyors.

(E) No person is eligible for registration as a professional engineer, or professional surveyor, who is not of good character and reputation.

(F) In considering the qualifications of applicants, responsible charge of engineering or surveying teaching may be construed as responsible charge of engineering or surveying work, respectively. No applicant shall receive credit for more than six years of engineering or surveying experience because of educational qualifications. The mere execution, as a contractor, of work designed by a professional engineer or professional surveyor, or the supervision of the construction of such work as a superintendent is not deemed to be practical experience in engineering or surveying work.

(G) Every person applying for registration as a professional engineer or professional surveyor shall be required to pass the fundamentals examination and the principles and practice examination as provided in section 4733.13 of the Revised Code. In addition to passing each requisite examination, each applicant must submit evidence, satisfactory to the board, that the applicant has completed the practical experience required in this section.

(H) The board shall require the applicant for registration as a professional engineer or professional surveyor to take two examinations. The first examination, known as the fundamentals examination, may be taken by the applicant at any time after the applicant has completed the required education under division (A) or (B) of this section, or, at the discretion of the board, an applicant may be permitted to take the first examination during the applicant's concluding term of an approved curriculum in engineering or surveying of four years or more.

(I) When the applicant has passed the fundamentals examination, the applicant shall be given an appropriate certificate by the board showing the applicant's status as an engineer intern or surveyor intern.

(J) The applicant is not eligible to take the second examination, known as the principles and practice examination, until the applicant has passed the fundamentals examination.

(K) Any person having the necessary qualifications to entitle the person to registration is eligible for registration though the person may not be practicing the person's profession at the time of making application.

Effective Date: 10-29-2003



Section 4733.12 - Applications.

(A) Applications for registration as a professional engineer or professional surveyor shall be on forms prescribed and furnished by the state board of registration for professional engineers and surveyors, shall contain statements made under oath setting forth the applicant's education and a detailed summary of the applicant's engineering or surveying experience as appropriate, and shall contain not less than five references, of whom three or more shall be professional engineers or professional surveyors having personal knowledge of the applicant's engineering or surveying experience. The application shall be accompanied by a nonrefundable application fee, which shall be established by the board at an amount adequate to cover the costs of processing the application. A nonrefundable examination fee for professional engineers or professional surveyors, which shall accompany the "notice of intention" for each scheduled fundamentals or principles and practice examination, shall be established by the board at an amount adequate to cover the expense of procuring, administering, and grading the examinations. A nonrefundable registration fee, which shall be paid after the applicant has passed both examinations, shall be established by the board at an amount adequate to cover the expense of registration.

(B) The board shall establish a fee for a certificate of authorization issued under section 4733.16 of the Revised Code in an amount not to exceed fifty dollars and a fee for annual renewal of a certificate of authorization, not to exceed twenty-five dollars. The fee for a duplicate certificate of authorization is five dollars.

Effective Date: 08-06-2002



Section 4733.13 - Examinations.

(A) When written or written and oral examinations are required as provided by section 4733.11 of the Revised Code, they shall be held at a time and place specified by the state board of registration for professional engineers and surveyors. The examinations shall test the applicant's knowledge to perform professional engineering or surveying services which shall insure the safety of life, health, and property. An examination referred to as the fundamentals of engineering or as the fundamentals of surveying examination shall test the applicant's knowledge of the fundamentals of engineering or surveying as appropriate.

(B) An examination referred to as the principles and practice of engineering examination shall test the applicant's knowledge of the branch of engineering in which the applicant specializes. For the purpose of this section, the branches of engineering are all those branches in which engineering examinations are offered by the board or the national council of examiners for engineering and surveying.

(C) A principles and practice of surveying examination shall test the applicant's knowledge of surveying and the laws and practices applicable to the state of Ohio.

(D) An applicant failing an examination may apply for re-examination. The fee for each re-examination shall be the same as the regular examination fee.

Effective Date: 08-06-2002



Section 4733.14 - Certificate of registration - seals.

The state board of registration for professional engineers and surveyors shall, upon payment of the registration fee, register and issue a certificate showing initial registration of an applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter. In the case of a registered professional engineer, the certificate shall authorize the practice of "professional engineering," and in the case of a registered professional surveyor, the certificate shall authorize the practice of "professional surveying." Certificates of registration shall show the full name of the registrant, shall have a serial number, and shall be signed by the chairperson and the secretary of the board under seal of the board. Registration by the board shall be evidence that the person named therein is entitled to all the rights and privileges of a registered professional engineer, or of a registered professional surveyor, while the registration remains unrevoked or unexpired. Each registrant may, upon completing registration, obtain a seal of the design authorized by the board, bearing the registrant's name and the legend, "registered professional engineer," or "registered professional surveyor," provided, however, that any registered surveyor's seal obtained prior to the amendment of this section effective April 4, 1985, 140 Ohio Laws 4092, shall remain as a legal seal for any registrant who was registered as a "registered surveyor." Plans, specifications, plats, reports, and all other engineering or surveying work products issued by a registrant shall be stamped with the seal and be signed and dated by the registrant or bear a computer-generated seal and electronic signature and date, but no person shall stamp, seal, or sign any documents after the registration of the registrant named thereon has expired or the registration has been revoked or suspended, unless the registration has been renewed or reissued.

Effective Date: 08-06-2002; 2006 HB699 03-29-2007



Section 4733.15 - Renewals.

(A) Registration expires on the last day of December 2011, and becomes invalid on that date unless renewed . For renewals after that date, registration expires biennially on the last day of December following initial registration or renewal of registration and becomes invalid on that date unless renewed. Renewal may be effected by the applicant's payment to the treasurer of state of a fee of forty dollars for a renewal of registration as either a professional engineer or professional surveyor and demonstration of completion of the continuing professional development requirements of section 4733.151 of the Revised Code. When notified as required in this section, a registrant's failure to renew registration shall not deprive the registrant of the right of renewal within the following twelve months, but the fee to renew a registration within twelve months after expiration shall be increased fifty per cent, and the registrant shall certify completion of continuing professional development hours as required in section 4733.151 of the Revised Code.

The state board of registration for professional engineers and surveyors may, upon request, waive the payment of renewal fees or the completion of continuing professional development requirements for a registrant during the period when the registrant is on active duty in connection with any branch of the armed forces of the United States.

(B) Each certificate of authorization issued pursuant to section 4733.16 of the Revised Code shall authorize the holder to provide professional engineering or professional surveying services, through the registered professional engineer or professional surveyor designated as being in responsible charge of the professional engineering or professional surveying practice, from the date of issuance until the last day of June next succeeding the date upon which the certificate was issued, unless the certificate has been revoked or suspended for cause as provided in section 4733.20 of the Revised Code or has been suspended pursuant to section 3123.47 of the Revised Code.

(C) If a registrant fails to renew registration as provided under division (A) of this section, renewal and reinstatement may be effected under rules the board adopts regarding requirements for reexamination or reapplication, and reinstatement penalty fees. The board may require a registrant who fails to renew registration to complete the required hours of continuing professional development as a condition of renewal and reinstatement if the registrant seeks renewal and reinstatement under this division .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 08-06-2002; 05-18-2005



Section 4733.151 - Continuing professional development credit required beginning in 2008.

(A) For registrations expiring on the last day of December 2011, each registrant for renewal shall have completed, in calendar year 2011, at least fifteen hours of continuing professional development for professional engineers and surveyors. Thereafter, each registrant shall complete at least thirty hours of continuing professional development during the two-year period immediately preceding the biennial renewal expiration date.

(B) The continuing professional development requirement may be satisfied by coursework or activities dealing with technical, ethical, or managerial topics relevant to the practice of engineering or surveying. A registrant may earn continuing professional development hours by completing or teaching university or college level coursework, attending seminars, workshops, or conferences, authoring relevant published papers, articles, or books, receiving patent awards, or actively participating in professional or technical societies serving the engineering or surveying professions.

In the case of the board disputing the content of any credit hours or coursework, then the board shall presume as a matter of law that any credit hours submitted by a registrant, or any coursework or activity submitted for approval, complies with this section if submitted and if a statement signed by a current registrant not otherwise participating in the event affirms that the material is relevant to the registrant's practice and will assist the registrant's development in the profession.

Credit for university or college level coursework shall be based on the credit established by the university or college. One semester hour as established by the university or college shall be the equivalent of forty-five hours of continuing professional development, and one quarter hour as established by the university or college shall be the equivalent of thirty hours of continuing professional development.

Credit for seminars, workshops, or conferences offering continuing education units shall be based on the units awarded by the organization presenting the seminar, workshop, or conference. A registrant may earn ten continuing professional development hours for each continuing education unit awarded. Each hour of attendance at a seminar, workshop, or conference for which no continuing education units are offered shall be the equivalent of one continuing professional development hour.

A registrant may earn two continuing professional development hours for each year of service as an officer or active committee member of a professional or technical society or association that represents registrants or entities composed of registrants. A registrant may earn ten continuing professional development hours for authoring relevant published papers, articles, or books. A registrant may earn ten continuing professional development hours for each such published paper, article, or book. A registrant may earn ten continuing professional development hours for each patent award.

(C) A person registered as both a professional engineer and professional surveyor shall complete at least ten of the thirty hours required under division (A) of this section in engineering-related coursework or activities and at least ten of those thirty hours in surveying-related coursework or activities.

(D) A registrant is exempt from the continuing professional development requirements of this section during the first calendar year of registration.

(E) A registrant who completes more than thirty hours of approved coursework or activities in a biennial renewal period may carry forward to the next biennial renewal period a maximum of fifteen of the excess hours.

(F) A registrant shall maintain records to demonstrate completion of the continuing professional development requirements specified in this section for a period of four calendar years beyond the year in which certification of the completion of the requirements is obtained by the registrant. The records shall include all of the following:

(1) A log specifying the type of coursework or activity, its location and duration along with the instructor's name, and the number of continuing professional development hours earned;

(2) Certificates of completion or other evidence verifying attendance.

(G) The records specified in division (F) of this section may be audited at any time by the state board of registration for professional engineers and surveyors. If the board discovers that a registrant has failed to complete coursework or activities, it shall notify the registrant of the deficiencies and allow the registrant six months from the date of the notice to rectify the deficiencies and to provide the board with evidence of satisfactory completion of the continuing professional development requirements. If the registrant fails to provide such evidence within that six-month period, the board may revoke or suspend the registration after offering an adjudication hearing in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 05-18-2005



Section 4733.16 - Business authorized to practice.

(A) A firm, partnership, association, limited liability company, or corporation may provide professional engineering or professional surveying services in this state as long as the services are provided only through natural persons registered to provide those services in the state, subject to the exemptions in sections 4733.17 and 4733.18 of the Revised Code and subject otherwise to the requirements of this chapter.

(B) No firm, partnership, association, limited liability company, or corporation, except a corporation that was granted a charter prior to August 7, 1943, to engage in providing professional engineering or professional surveying services in this state or that was otherwise lawfully providing engineering services in this state prior to November 15, 1982, shall engage in providing professional engineering or professional surveying services, hold itself out to the public as being engaged in providing professional engineering or professional surveying services, or use a name including one or more of the words "engineer," "engineering," "surveyor," or "surveying" or any modification or derivation of those words, unless the firm, partnership, association, limited liability company, or corporation obtains a certificate of authorization from the state board of registration for professional engineers and surveyors and files all information required to be filed under this section with the state board of registration for professional engineers and surveyors and otherwise complies with all requirements of this chapter. A nonprofit membership corporation may use a name including one or more of the words "engineer," "engineering," "surveyor," or "surveying" or any modification or derivation of those words without complying with this section.

(C) A corporation may be organized under Chapter 1701. of the Revised Code, a professional association may be organized under Chapter 1785. of the Revised Code, or a limited liability company may be formed under Chapter 1705. of the Revised Code for the purpose of providing professional engineering, professional surveying, architectural, or landscape architectural services or any combination of those services. A corporation organized under Chapter 1701. of the Revised Code for the purpose of providing those services also may be organized for any other purpose in accordance with that chapter.

(D) Each firm, partnership, association, limited liability company, or corporation through which professional engineering or professional surveying services are offered or provided in this state shall designate one or more full-time partners, managers, members, officers, or directors as being responsible for and in responsible charge of the professional engineering or professional surveying activities and decisions, and those designated persons shall be registered in this state. Each firm, partnership, association, limited liability company, or corporation shall annually file with the state board of registration for professional engineers and surveyors the name and address of all owners and all persons designated as being in responsible charge of the professional engineering or professional surveying activities and decisions and any other information the board may require.

(E) The state board of registration for professional engineers and surveyors shall issue a certificate of authorization to each firm, partnership, association, limited liability company, or corporation that satisfies the requirements of this chapter, including providing information that the board may require pursuant to division (D) of this section.

(F) This section does not modify any law applicable to the relationship between a person furnishing a professional service and a person receiving that service, including liability arising out of that service.

(G) Nothing in this section shall restrict or limit in any manner the authority or duty of the state board of registration for professional engineers and surveyors with respect to natural persons providing professional services or any law or rule pertaining to standards of professional conduct.

(H) Corporations, partnerships, associations, limited liability companies, or firms organized under the laws of another state or country wishing to provide professional engineering or professional surveying services shall obtain a certificate of authorization and meet the applicable requirements of this section.

Effective Date: 10-08-2001; 05-18-2005



Section 4733.161 - Unauthorized practice.

(A) Notwithstanding any other provision of this chapter, any person who performs labor or who provides services pursuant to a construction contract may offer or provide engineering services in connection with the person's own labor or services if all of the following apply:

(1) The engineering services are provided and performed by an engineer registered under this chapter or by a firm holding a certificate of authorization granted pursuant to this chapter through either direct employment or independent contract with the person contracting with the owner and offering the services.

(2) The engineering services are offered by the person who intends to perform the actual construction of an improvement to real property as part of a design-build contract.

(3) The contractor, the engineer registered under this chapter, or the firm holding a certificate of authorization granted pursuant to this chapter meets the requirements of section 153.70 of the Revised Code when design-build services are provided to a public authority as defined in section 153.65 of the Revised Code.

(B) Except as otherwise provided in this section, no person shall offer or engage in the practice of engineering without a certificate of authorization for any construction contract that is to be constructed by another person, or hold himself or herself out to the public as engaging in the practice of engineering or as providing engineering services without a certificate of authorization.

(C) As used in this section, "construction contract" and "design-build" have the same meaning as in section 4703.182 of the Revised Code.

Effective Date: 11-24-1995



Section 4733.17 - Inspection of public works projects.

Neither this state, nor any of its political subdivisions, nor any municipal corporation shall engage in the construction of any public work involving the practice of professional engineering or professional surveying, for which plans, specifications, and estimates have not been made by, and the construction thereof inspected by, a licensed professional engineer or professional surveyor; provided this section shall not apply to the design, construction, improvement, or maintenance of any public work wherein the contemplated expenditure for the completed project does not exceed five thousand dollars. Any contract for engineering or surveying services executed in violation of this section shall be void and any moneys advanced or paid under such contract by this state or any of its political subdivisions or any municipal corporation shall be refunded forthwith. Sections 4733.01 to 4733.23 of the Revised Code, do not exclude a qualified or registered architect from such engineering practice as may be incident to the practice of his profession, or do not exclude a professional engineer from such architectural practice as may be incident to the practice of professional engineering.

Effective Date: 04-04-1985



Section 4733.18 - Temporary registration - exceptions.

(A) The state board of registration for professional engineers and surveyors may authorize a temporary registration for an individual who has filed with the board an application for a temporary registration and has paid the required fee. The temporary registration continues only for the time the board requires for consideration of the application for registration, provided a person is legally qualified to practice that profession in the person's own state in which the requirements and qualifications of registration are not lower than those specified in this chapter.

(B)

(1) The following persons are exempt from this chapter:

(a) An employee or a subordinate of a person registered under this chapter or an employee of a person holding temporary registration under division (A) of this section, provided the employee's or subordinate's duties do not include responsible charge of engineering or surveying work;

(b) Officers and employees of the government of the United States while engaged within this state in the practice of engineering or surveying, for that government;

(c) An engineer engaged solely as an officer of a privately owned public utility.

(2) This chapter does not require registration for the purpose of practicing professional engineering, or professional surveying by an individual, firm, or corporation on property owned or leased by that individual, firm, or corporation unless the same involves the public welfare or the safeguarding of life, health, or property, or for the performance of engineering or surveying which relates solely to the design or fabrication of manufactured products.

(C) Nothing in this chapter prevents persons other than engineers from preparing plans, drawings, specifications, or data, from filing applications for building permits, or from obtaining those permits for residential buildings , as defined by section 3781.06 of the Revised Code, or buildings that are erected as one-, two-, or three-family units or structures within the meaning of the term "industrialized unit" as provided in section 3781.06 of the Revised Code.

(D) Nothing in this chapter prevents persons other than engineers from preparing drawings or data, from filing applications for building permits, or from obtaining those permits for the installation of replacement equipment or systems that are similar in type or capacity to the equipment or systems being replaced, and for any improvement, alteration, repair, painting, decorating, or other modification of any buildings or structures subject to sections 3781.06 to 3781.18 and 3791.04 of the Revised Code where the building official determines that no plans or specifications are required for approval.

Effective Date: 08-06-2002; 05-27-2005



Section 4733.19 - Reciprocity.

A person registered or licensed to engage in the practice of engineering or surveying by a proper authority of a state, territory, or possession of the United States, or the District of Columbia, who, in the opinion of the state board of registration for professional engineers and surveyors, meets the requirements of this chapter, based on verified evidence, may, upon application and payment of the established fee, be registered. Any person who seeks registration as a professional surveyor under this section must pass a two-hour professional practice examination, devoted to the laws and practices of this state prior to receiving such registration.

Effective Date: 08-06-2002



Section 4733.20 - Discplinary actions.

(A) Pursuant to this section, the state board of registration for professional engineers and surveyors may fine, revoke, suspend, refuse to renew, or limit the registration, or reprimand, place on probation, deny an applicant the opportunity to sit for an examination or to have an examination scored, or impose any combination of these disciplinary measures on any applicant or registrant, or revoke the certificate of authorization of any holder found to be or to have been engaged in any one or more of the following acts or practices:

(1) Any fraud or deceit in obtaining registration or a certificate of authorization;

(2) Any gross negligence, incompetency, or misconduct in the practice of professional engineering or professional surveying as a registered professional engineer or registered professional surveyor;

(3) Aiding or abetting any person to practice professional engineering or professional surveying illegally in the state;

(4) Conviction of or plea of guilty to any felony or crime involving moral turpitude;

(5) Violation of this chapter or any rule adopted by the board;

(6) Violation of any condition of limitation placed by the board upon the registration of any professional engineer or professional surveyor;

(7) Failure to abide by or comply with examination instructions.

(B) The board shall cause to have prepared and shall adopt a code of ethics, which it shall make known to every registrant. The board may revise and amend this code of ethics from time to time in accordance with Chapter 119. of the Revised Code.

(C) Any person may file with the board a complaint alleging fraud, deceit, gross negligence, incompetency, misconduct, or violation of this chapter or any rule adopted by the board pursuant to section 4733.07 of the Revised Code. Complaints shall be in writing.

(D) The board may investigate any registrant or holder of a certificate of authorization to determine whether the registrant or certificate holder is or has been engaged in any one or more of the acts or practices listed in division (A) of this section. The board, by subpoena, may compel witnesses to appear and testify in relation to any investigation under this chapter and may require, by subpoena duces tecum, the production and copying of any book, paper, or document pertaining to an investigation. If a person fails to comply with the subpoena or subpoena duces tecum, the board may apply to the Franklin county court of common pleas for an order compelling the person to comply or, for the failure to do so, to be held in contempt of court.

(E) If the board determines there is cause to believe that an applicant, registrant, or a holder of a certificate of authorization is or has been engaged in any act or practice listed in division (A) of this section, the board shall issue a written charge and notify the applicant, registrant, or certificate holder of the right to an adjudication hearing, in accordance with Chapter 119. of the Revised Code. If the accused applicant, registrant, or holder of a certificate of authorization fails or refuses to appear, or does not request a hearing within the time period specified in Chapter 119. of the Revised Code, the board may determine the validity of the charge and issue an adjudication order in accordance with Chapter 119. of the Revised Code.

(F) If a majority of the board votes in favor of sustaining the charge, the board shall impose one or any combination of the following disciplinary measures:

(1) Reprimanding the individual;

(2) Imposing a fine on the individual of not more than one thousand dollars for each offense committed by the individual;

(3) Refusing to renew, suspending, or revoking the individual's registration, or revoking the holder's certificate of authorization;

(4) Refusing to allow an applicant to take an examination;

(5) Refusing to score an applicant's examination. The board, for good cause shown, may reregister any person or reissue a certificate of authorization to any corporation, firm, partnership, association, or limited liability company whose registration or certificate has been revoked or suspended.

(G) Any applicant, registrant, or certificate holder aggrieved by any action of the board in fining the registrant or denying, suspending, refusing to renew, or revoking the registrant's registration or a certificate of authorization, or denying an applicant the opportunity to take an examination or to have an examination scored may appeal such action to the proper court under section 119.12 of the Revised Code.

(H) A new certificate of authorization to replace any certificate revoked, lost, destroyed, or mutilated, may be issued, subject to the rules of the board, upon payment of a fee established by the board at an amount adequate to cover the expense of issuing a duplicate certificate of authorization.

Effective Date: 08-06-2002



Section 4733.21 - Legally recognized professions not affected.

Sections 4733.01 to 4733.23, inclusive, of the Revised Code shall not affect or prevent the practice of any other legally recognized profession, or exclude persons licensed as stationary engineers or boiler operators from the operation or the supervision of the operation of steam, power, or refrigeration plants.

Effective Date: 10-01-1953



Section 4733.22 - Prohibited acts.

No person shall practice, or offer to practice, the profession of engineering or the profession of surveying without being registered or exempted in accordance with this chapter, or present or attempt to use as the person's own the registration, the certificate of authorization, or the seal of another, or give any false or forged evidence of any kind to the state board of registration for professional engineers and surveyors or to any member thereof in obtaining registration or a certificate of authorization, or falsely impersonate any other registrant or holder of a certificate of authorization of like or different name, or attempt to use an expired, suspended, or revoked registration or certificate of authorization, or otherwise violate this chapter.

Effective Date: 08-06-2002



Section 4733.23 - Injunctions.

Except as otherwise provided in divisions (B), (C), and (D) of section 4733.18 of the Revised Code, no public authority, as defined in division (A) of section 153.65 of the Revised Code, shall accept or use any engineering or surveying plan prepared by any person not registered as a professional engineer or professional surveyor under this chapter. The state board of registration for professional engineers and surveyors is hereby authorized to apply for relief by injunction or restraining order to enjoin or restrain a person from the commission of any act which is prohibited by this chapter. The remedy provided by this section shall be in addition to any other remedy provided by law. The attorney general or the attorney general's designated assistant shall act as legal adviser of the board and render such legal assistance as may be necessary.

Effective Date: 08-06-2002



Section 4733.24 - [Repealed].

Effective Date: 08-06-2002



Section 4733.25 - Fees in excess of statutory amounts.

The state board of registration for professional engineers and surveyors, subject to the approval of the controlling board and except for fees required to be established by the board at amounts "adequate" to cover designated expenses, may establish fees in excess of the amounts provided by sections 4733.01 to 4733.99 of the Revised Code, provided that such fees do not exceed the amounts permitted by these sections by more than fifty per cent.

Effective Date: 11-15-1981



Section 4733.26 - Using engineer or engineering in name on or before 7-1-73.

Nothing in this chapter shall be construed to restrict the use by any corporation or partnership of the word "engineer" or "engineering" in a corporate or business name of any corporation or partnership providing services in an area related to the practice of engineering, provided that the corporation or partnership was incorporated or established on or before July 1, 1973, and the word "engineer" or "engineering" has been continuously used in the corporation's or partnership's business name since that date and that the corporation or partnership is not engaged in the practice of engineering and as construed by the courts on the effective date of this section.

Effective Date: 07-01-1993



Section 4733.27 - Effect of child support default on registration or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of registration for engineers and surveyors shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to registration and certificates of authorization issued pursuant to this chapter.

Effective Date: 08-06-2002



Section 4733.28 - Compliance with law regarding sanctions for human trafficking.

The state board of registration for professional engineers and surveyors shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4733.99 - Penalty.

(A) Whoever violates section 4733.22 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than ninety days, or both.

Effective Date: 09-16-1957






Chapter 4734 - CHIROPRACTORS

Section 4734.01 - Practice of chiropractic defined.

As used in this chapter, the "practice of chiropractic" means utilization of the relationship between the musculo-skeletal structures of the body, the spinal column, and the nervous system in the restoration and maintenance of health, in connection with which patient care is conducted with due regard for first aid, hygienic, nutritional, and rehabilitative procedures and the specific vertebral adjustment and manipulation of the articulations and adjacent tissues of the body.

Effective Date: 04-10-2001



Section 4734.02 - Organization of state chiropractic board.

The chiropractic examining board is hereby renamed the state chiropractic board. Any reference in the Revised Code to the chiropractic examining board means the state chiropractic board. The board shall assume and exercise all of the duties conferred on it by this chapter concerning the practice of chiropractic, chiropractors, and the regulation thereof. Members of the board shall be appointed by the governor with the advice and consent of the senate. The board shall be composed of four chiropractors and a fifth member representing the public. The public member shall not be connected in any manner, other than as a chiropractic patient, with any chiropractor or chiropractic practice or any entity that routinely engages in business with members of the chiropractic profession. Each professional member, at the time of appointment, shall be engaged in full-time practice in this state and shall have been licensed by the board for at least five years. Terms of office shall be for four years, with each term ending on the same day of the same month as did the term it succeeds. Each member shall hold office from the date of appointment until the end of the term for which appointed. No individual shall serve for more than two full terms. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

Effective Date: 04-10-2001



Section 4734.03 - Compensation and expenses of members.

Each member of the state chiropractic board shall be paid at the appropriate rate for those days on which the member's services or duties are required. Each member of the board shall be paid at the rate established pursuant to division (J) of section 124.15 of the Revised Code and shall not receive step advancements. In addition, each board member shall receive the member's necessary expenses.

Effective Date: 04-10-2001

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4734.04 - Meetings - records.

(A) The state chiropractic board shall hold its annual meeting in this state in September of each year and shall hold other meetings at the times and places that a majority of the board directs. A special meeting shall be held at the call of the board's president or at the request of two or more board members, in which case the meeting shall be called by the board's executive director. A majority of the board constitutes a quorum for the transaction of business. Except when action is taken on behalf of the board by the board's president under division (A) of section 4734.05 of the Revised Code, the board may not take any action without the concurrence of three members. The board shall make rules as necessary to govern its internal management.

(B) The board shall keep a record of its meetings and other official actions, including a register of all applicants for licensure to practice chiropractic. The register shall show whether an applicant for licensure was rejected or was granted a license. The board's records and register shall be prima-facie evidence of all matters recorded in them. The board shall adopt a common seal, which may be used to authenticate its official documents.

Effective Date: 04-10-2001



Section 4734.05 - Officers of board.

(A) The state chiropractic board shall organize by electing from its members a president. The president shall hold office for two years and until the president's successor is elected and takes office. Elections for board president shall be held at every other annual meeting of the board held in this state in September. The president, subject to the board's approval, may designate another member of the board to serve as vice-president to fulfill the president's duties in the event that the president is absent or incapacitated. The vice-president may perform any action that the president is authorized to perform. The president may make decisions on behalf of the board as follows:

(1) A decision regarding board activities may be made by the president if the president considers the decision to be minor and determines that making the decision will facilitate the responsiveness and effectiveness of the board;

(2) A decision involving a situation that requires immediate board attention may be made by the president if the circumstances surrounding the situation make holding a board meeting impractical. At the earliest time possible, the president shall report the decision to the members of the board and the board shall meet to ratify or nullify the decision.

(B) The board shall appoint an executive director who shall serve as the board's secretary and shall perform all other duties prescribed by the board or this chapter. While serving as executive director, the individual appointed shall reside in this state and may not serve as a member of the board. The executive director shall be in the unclassified service of this state. The board shall fix the executive director's compensation and reimburse the executive director for necessary expenses incurred in the performance of official duties. Prior to entering into the official duties of office, the executive director shall take and subscribe an oath of office and shall give to the treasurer of state a bond in the penal sum of fifty thousand dollars with sufficient sureties to be approved by the governor for the faithful discharge of the duties. The executive director is the board's appointing authority, as defined in section 124.01 of the Revised Code. With the board's approval, the executive director may appoint any employees necessary to carry out the board's functions, including investigative personnel and other employees to perform professional, clerical, and special work, and may establish standards for the conduct of and the authority to be granted to the board's employees.

Effective Date: 04-10-2001



Section 4734.06 - Committees, groups.

The state chiropractic board may appoint committees or other groups to assist it in fulfilling its duties. A committee or group may consist of board members, other individuals with appropriate backgrounds, or both board members and other individuals with appropriate backgrounds. Any committee or group appointed shall act under the direction of the board and shall perform its functions within the limits established by the board. Members of a committee or group may be reimbursed by the board for any expenses incurred in the performance of their duties.

Effective Date: 04-10-2001



Section 4734.07 - Immunity.

In the absence of fraud or bad faith, the state chiropractic board, a current or former board member, an agent of the board, a representative of the board, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any of those persons asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 04-10-2001



Section 4734.08 - Membership in federation of chiropractic licensing boards.

The state chiropractic board shall become a member of the federation of chiropractic licensing boards. The board may participate in any of the federation's activities, including reporting board actions taken toward an applicant or license holder to any data bank established by the federation.

Effective Date: 04-10-2001



Section 4734.09 - Contracts.

The board may enter into contracts with any person or government entity to carry out the intent of this chapter and the rules adopted under it, any other applicable state statutes or rules, and any applicable federal statutes or regulations.

Effective Date: 04-10-2001



Section 4734.091 - Amended and Renumbered RC 4734.17.

Effective Date: 04-10-2001



Section 4734.10 - Administrative rules.

In addition to rules that are required by this chapter to be adopted, the state chiropractic board may adopt any other rules necessary to govern the practice of chiropractic and acupuncture under this chapter and to administer and enforce this chapter. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.101 - Amended and Renumbered RC 4734.37.

Effective Date: 04-10-2001



Section 4734.11 - Amended and Renumbered RC 4734.38.

Effective Date: 04-10-2001



Section 4734.12 - Amended and Renumbered RC 4734.34.

Effective Date: 04-10-2001



Section 4734.13 - Amended and Renumbered RC 4734.46.

Effective Date: 04-10-2001



Section 4734.14 - Prohibited acts.

(A)

(1) Except as provided in division (B) of this section, no person shall engage in the practice of chiropractic without a current, valid license issued by the state chiropractic board under this chapter.

(2) Except as provided in division (C) of this section, no person shall advertise or claim to be a chiropractor, doctor of chiropractic, or chiropractic physician, or use the initials "D.C." in connection with the person's name, unless the person holds a current, valid license from the board.

(3) Subject to section 4734.17 of the Revised Code, no person shall open or conduct an office or other place for the practice of chiropractic without a license from the board.

(4) Subject to section 4734.17 of the Revised Code, no person shall conduct an office in the name of some person who has a license to practice chiropractic.

(5) No person shall practice chiropractic in violation of the person's license revocation, forfeiture, or suspension or in violation of any restriction, limitation, or condition placed on the person's license.

(6) No person shall employ fraud or deception in applying for or securing a license to practice chiropractic or in renewing a license to practice chiropractic.

(7) No person shall make, issue, or publish, or cause to be made, issued, or published, for the purpose of sale, barter, or gift, a license, certificate, diploma, degree, or other writing or document falsely representing the holder or receiver thereof to be licensed under this chapter or to be a graduate of a chiropractic school, college, or other educational institution of chiropractic, or sell or dispose of, or offer to sell or dispose of such license, certificate, diploma, degree, or other writing or document containing such false representation or use the person's name, or permit it to be used, as a subscriber to such false and fictitious license, certificate, diploma, degree, or other writing or document or engage in the practice of chiropractic under and by virtue of such fraudulent license, certificate, diploma, degree, or other writing or document.

(B)

(1) Subject to division (B)(2) of this section, division (A)(1) of this section does not apply to a person who holds a current, unrestricted license to practice chiropractic in another state when the person, pursuant to a written agreement with an athletic team located in the state in which the person holds the license, provides chiropractic services to any of the following while the team is traveling to or from or participating in a sporting event in this state:

(a) A member of the athletic team;

(b) A member of the athletic team's coaching, communications, equipment, or sports medicine staff;

(c) A member of a band or cheerleading squad accompanying the athletic team;

(d) The athletic team's mascot.

(2) In providing chiropractic services pursuant to division (B)(1) of this section, the person shall not provide chiropractic services at a health care facility.

(C) A person who has retired from the practice of chiropractic in good standing and does not maintain a current, valid license from the board may continue to claim to be a chiropractor, doctor of chiropractic, or chiropractic physician, or use the initials "D.C." in connection with the person's name, if the person does not engage in the practice of chiropractic or otherwise violate this chapter or the rules adopted under it.

A person whose license has been classified as inactive pursuant to section 4734.26 of the Revised Code may continue to claim to be a chiropractor, doctor of chiropractic, or chiropractic physician, or use the initials "D.C." in connection with the person's name, if the person does not engage in the practice of chiropractic or otherwise violate this chapter or the rules adopted under it.

(D) In any proceeding for a violation of this section brought against a person who is not licensed under this chapter but is a graduate of a chiropractic college approved under section 4734.21 of the Revised Code, it shall be an affirmative defense that the person is permitted to use the term "doctor" or the initials "D.C." in connection with the person's name, but only to the extent that the person does not indicate or act in a manner implying that the person is licensed under this chapter or otherwise violate this chapter or the rules adopted under it.

(E) A document that is signed by the president or executive director of the board and that has affixed the official seal of the board to the effect that it appears from the records of the board that a license to practice chiropractic in this state has not been issued to a particular person, or that a license, if issued, has been revoked or suspended, shall be received as prima-facie evidence of the record of the board in any court or before any officer of the state.

Amended by 129th General AssemblyFile No.196,SB 141, §1, eff. 3/27/2013.

Effective Date: 04-10-2001



Section 4734.141 - Certificate required to practice acupuncture.

Except for individuals described in section 4762.02 of the Revised Code, no person who holds a license to practice chiropractic issued by the state chiropractic board shall engage in the practice of acupuncture unless the person holds a valid certificate to practice acupuncture issued by the board under section 4734.283 of the Revised Code.

Effective Date: 2007 SB33 08-22-2007



Section 4734.142 - Prohibited acts by acupuncture licensee.

No person who holds a certificate to practice acupuncture issued by the state chiropractic board under section 4734.283 of the Revised Code shall do any of the following:

(A) Perform an acupuncture service that is beyond the scope of the person's education, training, and experience;

(B) Advertise or otherwise represent to the public that the person is engaged in the practice of oriental medicine;

(C) Permit an employee or assistant, other than an individual described in section 4762.02 of the Revised Code, to do either of the following:

(1) Insert, stimulate, or remove acupuncture needles;

(2) Apply moxibustion.

Effective Date: 2007 SB33 08-22-2007



Section 4734.15 - Scope of practice of chiropractic - permissible titles.

(A) The license provided for in this chapter shall entitle the holder thereof to practice chiropractic in this state. All of the following apply to the practice of chiropractic in this state:

(1) A chiropractor is authorized to examine, diagnose, and assume responsibility for the care of patients, any or all of which is included in the practice of chiropractic.

(2) The practice of chiropractic does not permit a chiropractor to treat infectious, contagious, or venereal disease, to perform surgery, or to prescribe or administer drugs for treatment.

(3) Except as provided in division (B) of this section, the practice of chiropractic does not permit a chiropractor to perform acupuncture.

(4) A chiropractor may use roentgen rays only for diagnostic purposes.

(5) The practice of chiropractic does not include the performance of abortions.

(B) A chiropractor who holds a valid certificate to practice acupuncture issued under section 4734.283 of the Revised Code is authorized to perform acupuncture.

(C) An individual holding a valid, current license to practice chiropractic is entitled to use the title "doctor," "doctor of chiropractic," "chiropractic physician," or "chiropractic" and is a "physician" for the purposes of Chapter 4123. of the Revised Code.

Effective Date: 09-26-2003; 2007 SB33 08-22-2007



Section 4734.16 - Establishing code of ethics.

The state chiropractic board may establish a code of ethics that applies to chiropractors and their practice of chiropractic and acupuncture under this chapter. The board may establish the code of ethics by creating its own code of ethics or by adopting a code of ethics created by a state or federal organization that represents the interests of chiropractors. If a code of ethics is established, the board shall maintain current copies of the code of ethics for distribution on request.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.161 - Enabling person to retain handicapped parking privileges.

No chiropractor shall do either of the following:

(A) Furnish a person with a prescription in order to enable the person to be issued a removable windshield placard, temporary removable windshield placard, or license plates under section 4503.44 of the Revised Code, knowing that the person does not meet any of the criteria contained in division (A)(1) of that section;

(B) Furnish a person with a prescription described in division (A) of this section and knowingly misstate on the prescription the length of time the chiropractor expects the person to have the disability that limits or impairs the person's ability to walk in order to enable the person to retain a placard issued under section 4503.44 of the Revised Code for a period of time longer than that which would be estimated by a similar practitioner under the same or similar circumstances.

Effective Date: 04-10-2001



Section 4734.17 - Offering services through authorized business entity.

(A) An individual whom the state chiropractic board licenses to engage in the practice of chiropractic or certifies to practice acupuncture may render the professional services of a chiropractor or chiropractor certified to practice acupuncture within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. This division does not preclude a chiropractor from rendering professional services as a chiropractor or chiropractor certified to practice acupuncture through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with this chapter, another chapter of the Revised Code, or rules of the state chiropractic board adopted pursuant to this chapter.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry, under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under this chapter;

(3) Psychologists who are authorized to practice psychology under Chapter 4732. of the Revised Code;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under Chapter 4723. of the Revised Code;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Occupational therapists who are authorized to practice occupational therapy under sections 4755.04 to 4755.13 of the Revised Code;

(8) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(9) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are authorized for their respective practices under Chapter 4731. of the Revised Code. This division shall apply notwithstanding a provision of any code of ethics established or adopted under section 4734.16 of the Revised Code that prohibits an individual from engaging in the practice of chiropractic or acupuncture in combination with an individual who is licensed, certificated, or otherwise authorized for the practice of optometry, psychology, nursing, pharmacy, physical therapy, occupational therapy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed under this chapter to engage in the practice of chiropractic.

Effective Date: 04-10-2001; 04-06-2007; 2007 SB33 08-22-2007



Section 4734.18 - Amended and Renumbered RC 4734.54.

Effective Date: 04-10-2001



Section 4734.19 - Current copy of statutes and rules.

A chiropractor shall retain at the chiropractor's primary practice location a current copy of the statutes and rules governing the practice of chiropractic and acupuncture under this chapter.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.20 - License application.

(A) Except for persons seeking to practice chiropractic under a special limited license issued pursuant to section 4734.27 of the Revised Code, each person seeking to practice chiropractic in this state shall apply in writing to the state chiropractic board for a license to practice chiropractic. The application shall be made under oath, on a form prescribed by the board, and shall be accompanied by a fee of two hundred fifty dollars.

(B) Except as provided in sections 4734.23 and 4734.24 of the Revised Code, to receive a chiropractic license, an applicant must meet the following conditions:

(1) The applicant must be at least twenty-one years of age, be of good moral character, and possess a high school education or its equivalent.

(2) The applicant must have successfully completed, prior to matriculation at a school or college of chiropractic, at least two years of college credit in the arts and sciences at a college or university accredited by a state or regional accrediting organization recognized by the board, except that the board may adopt rules in accordance with Chapter 119. of the Revised Code that require completion of additional years of college credit or receipt of a college degree in an area specified in the rules.

(3) The applicant must be a graduate of and hold the degree of doctor of chiropractic from a school or college of chiropractic approved by the board under section 4734.21 of the Revised Code.

(4) The applicant must have received one of the following from the national board of chiropractic examiners, as appropriate according to the date of the applicant's graduation from a school or college of chiropractic:

(a) If the applicant graduated on or after January 1, 1970, but before January 1, 1989, a "diplomate certificate" or "certificate of attainment" evidencing passage of parts I and II and the physiotherapy section of the national board's examinations;

(b) If the applicant graduated on or after January 1, 1989, but before January 1, 2002, a "certificate of attainment" evidencing passage of parts I, II, and III and the physiotherapy section of the national board's examinations;

(c) If the applicant graduated on or after January 1, 2002, a "certificate of attainment" evidencing passage of parts I, II, III, and IV and the physiotherapy section of the national board's examinations.

(5) The applicant must have passed the board's jurisprudence examination conducted under section 4734.22 of the Revised Code.

(C) The board shall issue a license to practice chiropractic to each applicant who files a complete application, pays all applicable fees, and meets the conditions specified in division (B) of this section. The burden of proof is on the applicant, to prove by clear and convincing evidence to the board, that the applicant meets the conditions for receipt of the license. The board may conduct any investigation it considers appropriate to verify an applicant's credentials, moral character, and fitness to receive a license. In conducting an investigation, the board may request information from the records maintained by the federal bureau of investigation, the bureau of criminal identification and investigation, and any other repositories of criminal records held in this or another state. The board may charge the applicant a fee for conducting the investigation. The amount of the fee shall not exceed the expenses the board incurs in conducting the investigation and may include any fees that must be paid to obtain information in the criminal record.

Effective Date: 06-06-2001



Section 4734.201 - Physiotherapy defined.

As used in division (B) of section 4734.20 of the Revised Code, "physiotherapy" is a reference to a particular section of the examination offered by the national board of chiropractic examiners and does not mean "physiotherapy" as that term is used in relation to the practice of physical therapy pursuant to sections 4755.40 to 4755.56 of the Revised Code.

Effective Date: 04-10-2001



Section 4734.202 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state chiropractic board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4734.20, 4734.23, or 4734.27 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4734.21 - Evaluation and approval of schools and colleges.

The state chiropractic board shall evaluate schools and colleges of chiropractic and approve those institutions that it determines are capable of adequately training individuals for the practice of chiropractic in this state, except that in appropriate cases, the board may accept the approval of an institution that has been made pursuant to an evaluation conducted by the council on chiropractic education or another entity acceptable to the board. When determining if a school or college of chiropractic should receive the Board's approval or continue to be approved, the board may make on-site inspections, reviews, and inquiries as it considers necessary. The board may charge a school or college of chiropractic a fee to cover the reasonable costs incurred by the board in conducting any inspection, review, or inquiry related to the approval of the school or college. The board shall maintain a list of schools and colleges of chiropractic approved under this section. On request, the board shall provide a copy of the list to the person making the request.

Effective Date: 04-10-2001



Section 4734.211 - Approved courses of study in acupuncture.

(A) In consultation with the state medical board, the state chiropractic board shall approve courses of study in acupuncture that prepare a chiropractor licensed under this chapter to receive a certificate to practice acupuncture issued under section 4732.283 of the Revised Code.

(B) To be approved, a course of study must require the successful completion of at least three hundred hours of instruction. Of the three hundred hours of instruction, at least two hundred hours must consist of direct clinical instruction that covers all of the following:

(1) Application of acupuncture techniques;

(2) An introduction to traditional Chinese acupuncture;

(3) Acupuncture points;

(4) Applications of acupuncture in modern western medicine;

(5) Guidelines on safety in acupuncture;

(6) Treatment techniques.

(C) In determining whether to approve a course of study, the state chiropractic board shall take into consideration the qualifications of the entity that administers the course of study. The board may approve a course of study that is administered by any of the following:

(1) A school or college of chiropractic that has been approved by a national entity acceptable to the board;

(2) An institution with an acupuncture program that is accredited by the accreditation commission for acupuncture and oriental medicine;

(3) A school or college of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery;

(4) A hospital;

(5) An institution that holds a certificate of authorization from the board of regents;

(6) An institution that holds program authorization from the state board of career colleges and schools under section 3332.05 of the Revised Code.

Effective Date: 2007 SB33 08-22-2007



Section 4734.22 - Administering examination on jurisprudence.

The state chiropractic board or its representative shall administer an examination on jurisprudence, as it relates to the practice of chiropractic, for individuals who apply to be licensed under this chapter. The examination shall cover the provisions of the statutes and rules governing the practice of chiropractic in this state and other legal topics considered appropriate by the board. The examination shall be offered at times and places selected by the board and shall be administered in the manner specified by the board. The board shall determine the score that constitutes evidence of passing the examination.

Effective Date: 04-10-2001



Section 4734.23 - Reciprocity with other states.

(A) A person licensed by another state or country in the practice of chiropractic may apply under this section for a license to practice chiropractic in this state in lieu of applying under section 4734.20 of the Revised Code. The fee for applying under this section shall be five hundred dollars.

(B) The state chiropractic board may, for good cause, waive all or part of the educational and testing requirements specified under section 4734.20 of the Revised Code and issue a license to an applicant under this section, if the applicant presents satisfactory proof of being licensed to practice chiropractic in another state or country where the requirements for receipt of the license, on the date the license was issued, are considered by the board to be substantially equivalent to those of this chapter. The applicant must meet the same age and moral character requirements that must be met under section 4734.20 of the Revised Code. If the board does not waive all of the educational and testing requirements, the board may require that the applicant complete and receive a score specified by the board on one or more tests administered by the board or by the national board of chiropractic examiners or another testing entity.

Effective Date: 04-10-2001



Section 4734.24 - Certificate holders on 11-3-75.

Any person who was actively engaged in the practice of chiropractic in this state on November 3, 1975, who, on that date, held a valid, current certificate issued by the state medical board under the former provisions of Chapter 4731. of the Revised Code authorizing the person to practice chiropractic, is deemed to possess the requisite educational and professional qualifications to practice chiropractic in this state.

Effective Date: 04-10-2001



Section 4734.25 - License renewal.

A license to practice chiropractic from the state chiropractic board expires biennially in accordance with the schedule established in rules adopted under this section and may be renewed. The renewal process shall be conducted in accordance with the standard renewal procedures of Chapter 4745. of the Revised Code, except that the board's executive director shall notify each license holder of the license renewal requirements of this section not later than sixty days prior to the license's expiration date. When an application for renewal is submitted, the applicant shall provide the information necessary to process the application and pay a renewal fee in an amount the board specifies in rules adopted under this section.

Before a renewal of license is issued by the board, the licensee shall furnish the board with satisfactory evidence that the licensee has completed during the current licensing period not less than the number of hours of continuing education that the board requires in rules adopted under this section. For an activity to be applied toward the continuing education requirement, the activity must meet the board's approval as a continuing education activity, as specified in rules adopted under this section. Any exception from the continuing education requirement must be approved by the board.

Failure of a licensee to comply with this section shall operate as an automatic forfeiture of the right of the licensee to practice chiropractic in this state. A forfeited license may be reinstated by the board upon payment of all fees due and a penalty fee in an amount the board specifies in rules adopted under this section for reinstatement, in addition to satisfying the board of having complied with the continuing education requirements of this section. If an individual's license has been forfeited for two or more years, the board may also require as a condition of reinstatement that the individual complete training or testing as specified by the board.

The board shall adopt any rules it considers necessary to implement this section, including standards for approval of continuing education in the practice of chiropractic. All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-10-2001



Section 4734.26 - Inactive license classification.

(A) An individual licensed under this chapter who intends not to practice in this state for an extended period may send to the state chiropractic board written notice to that effect on or before the license renewal date. If the individual's license is in good standing and the individual is not under disciplinary review pursuant to section 4734.31 of the Revised Code, the board shall classify the license as inactive, during the period that the license is classified as inactive, the individual may not engage in the practice of chiropractic in this state or make any representation to the public indicating that the person is actively licensed under this chapter. An individual whose license is classified as inactive is not required to pay the license renewal fee for the license.

(B) The holder of an inactive license may apply to the board to have the license restored. The board shall consider the length of inactivity and, in accordance with the standards for issuance of a license established under section 4734.20 of the Revised Code, the moral character and the activities of the applicant during the inactive license period. The board may impose terms and conditions on restoration of the license by doing any of the following:

(1) Requiring the applicant to obtain training, which may include requiring the applicant to pass an examination upon completion of the training;

(2) Requiring the applicant to pass an oral or written examination, or both, to determine fitness to resume practice;

(3) Restricting or limiting the extent, scope, or type of practice of the applicant.

Effective Date: 04-10-2001



Section 4734.27 - Special limited license to practice chiropractic.

(A) To the extent it is in the public interest, the state chiropractic board may issue, without examination, a special limited license to practice chiropractic as follows:

(1) To a person who is seeking to participate in an internship, residency, preceptorship, or clinical fellowship in this state in preparation for the practice of chiropractic;

(2) To a person who plans to provide chiropractic services in connection with a special activity, program, or event conducted in this state, if the person holds a current, valid, and unrestricted license to practice chiropractic in another state or country;

(3) To a person who previously held an unrestricted license to practice chiropractic in this state who plans to offer gratuitous chiropractic services as a voluntary public service;

(4) To any other person for any other reason specified as good cause by the board in rules adopted under this section.

(B) An applicant for a special limited license shall submit to the board a complete application on a form prescribed by the board, pay an application fee of seventy-five dollars, and furnish proof satisfactory to the board of being at least twenty-one years of age, of good moral character, and of either holding the degree of doctor of chiropractic or being enrolled in a program leading to the degree. The institution from which the applicant received the degree or in which the applicant is enrolled must be a school or college that is approved by the board under section 4734.21 of the Revised Code.

(C) The provisions of this chapter that apply to applicants for and holders of licenses to practice chiropractic shall apply to applicants for and holders of special limited licenses to the extent the board considers appropriate, including the board's authority to conduct any investigation it considers appropriate to verify an applicant's credentials, moral character, and fitness to receive a license and the board's authority to take actions under section 4734.31 of the Revised Code.

(D) The board shall adopt any rules it considers necessary to implement this section. All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 04-10-2001



Section 4734.28 - Acupuncture and moxibustion defined.

As used in sections 4734.28 to 4734.286 of the Revised Code:

(A) "Acupuncture" means a form of health care performed by the insertion and removal of specialized needles, with or without the application of moxibustion or electrical stimulation, to specific areas of the human body.

(B) "Moxibustion" means the use of an herbal heat source on one or more acupuncture points.

Effective Date: 2007 SB33 08-22-2007



Section 4734.281 - Practice of acupuncture by chiropractors.

Except in cases where a chiropractor holds a certificate issued under section 4762.04 of the Revised Code or is an individual described in division (B) of section 4762.02 of the Revised Code, a chiropractor licensed under this chapter shall not engage in the practice of acupuncture unless the chiropractor holds a valid certificate to practice acupuncture issued by the state chiropractic board under this chapter.

Effective Date: 2007 SB33 08-22-2007



Section 4734.282 - Application for certificate to practice acupuncture.

(A) A chiropractor licensed under this chapter seeking a certificate to practice acupuncture shall file with the state chiropractic board a written application on a form prescribed and supplied by the board. The application shall include all of the following:

(1) Evidence satisfactory to the board that the applicant's license is current and valid and that the applicant is in good standing with the board;

(2) Evidence satisfactory to the board that the applicant has completed a course of study in acupuncture approved by the board in accordance with section 4734.211 of the Revised Code.

(3) Evidence satisfactory to the board that the applicant has passed the acupuncture examination administered by the national board of chiropractic examiners or a person that administers the examinations on the national board's behalf.

(B) The board shall review all applications received under this section. The board shall determine whether an applicant meets the requirements to receive a certificate to practice acupuncture not later than sixty days after receiving a complete application. The affirmative vote of not fewer than three members of the board is required to determine that an applicant meets the requirements for a certificate.

(C) At the time of making application for a certificate to practice acupuncture, the applicant shall pay the board a fee in an amount determined by the board pursuant to rules adopted under section 4734.10 of the Revised Code, no part of which shall be returned.

Effective Date: 2007 SB33 08-22-2007



Section 4734.283 - Issuance of acupuncture certificate.

If the state chiropractic board determines under section 4734.282 of the Revised Code that an applicant meets the requirements for a certificate to practice acupuncture, the executive director of the board shall issue to the applicant a certificate to practice acupuncture. The certificate shall expire annually. It may be renewed in accordance with section 4734.284 of the Revised Code.

Effective Date: 2007 SB33 08-22-2007



Section 4734.284 - Renewal of acupuncture certificate.

A chiropractor seeking to renew a certificate to practice acupuncture shall follow the standard renewal procedures of Chapter 4745. of the Revised Code and do all of the following:

(A) Furnish the state chiropractic board with satisfactory evidence that the chiropractor completed, during the twenty-four months immediately preceding renewal, at least twelve hours of acupuncture continuing education provided by an entity that administers a course of study approved under section 4734.211 of the Revised Code;

(B) Certify to the board that the chiropractor remains in good standing with the board and has not engaged in any conduct for which the board may take action under division (C) of section 4734.31 of the Revised Code;

(C) Pay a renewal fee in an amount determined by the board pursuant to rules adopted under section 4734.10 of the Revised Code.

Effective Date: 2007 SB33 08-22-2007



Section 4734.285 - Advertisement of certification to practice acupuncture.

A chiropractor who holds a certificate to practice acupuncture issued under this chapter may represent or advertise the chiropractor to be a "chiropractor certified by the state chiropractic board to practice acupuncture." Unless the chiropractor holds a license issued under section 4762.04 of the Revised Code, the chiropractor shall not represent or advertise the chiropractor as holding any of the titles listed in section 4762.08 of the Revised Code. This section does not prohibit a chiropractor from using any of the titles listed in division (C) of section 4734.15 of the Revised Code.

Effective Date: 2007 SB33 08-22-2007



Section 4734.286 - Cessation of acupuncture practice - inactive certificate.

(A) A chiropractor who holds a certificate to practice acupuncture issued under this chapter who intends not to practice acupuncture in this state for an extended period of time may send to the state chiropractic board written notice to that effect on or before the certificate renewal date. If the chiropractor's certificate is in good standing and the chiropractor is not under disciplinary review pursuant to section 4734.31 of the Revised Code, the board shall classify the certificate as inactive and the chiropractor may not engage in the practice of acupuncture in this state or make any representation to the public indicating that the chiropractor is actively certified to practice acupuncture under this chapter. A chiropractor whose certificate to practice acupuncture is classified as inactive is not required to pay the certificate renewal fee for the certificate.

(B) The holder of an inactive certificate to practice acupuncture may apply to the board to have the certificate restored. The board shall consider the length of inactivity and, in accordance with the conditions for issuance of a license to practice chiropractic established under section 4734.20 of the Revised Code and the requirements for issuance of a certificate to practice acupuncture established under section 4734.282 of the Revised Code, the moral character and the activities of the applicant during the inactive period. The board may impose terms and conditions on restoration of the certificate by doing any of the following:

(1) Requiring the applicant to obtain training, which may include requiring the applicant to pass an examination on completion of the training;

(2) Requiring the applicant to pass an oral or written examination, or both, to determine fitness to resume practice;

(3) Restricting or limiting the extent, scope, or type of practice of the applicant.

Effective Date: 2007 SB33 08-22-2007



Section 4734.31 - Disciplinary actions by board.

(A) The state chiropractic board may take any of the actions specified in division (B) of this section against an individual who has applied for or holds a license to practice chiropractic in this state if any of the reasons specified in division (C) of this section for taking action against an individual are applicable. Except as provided in division (D) of this section, actions taken against an individual shall be taken in accordance with Chapter 119. of the Revised Code. The board may specify that any action it takes is a permanent action. The board's authority to take action against an individual is not removed or limited by the individual's failure to renew a license.

(B) In its imposition of sanctions against an individual, the board may do any of the following:

(1) Refuse to issue, renew, restore, or reinstate a license to practice chiropractic or a certificate to practice acupuncture;

(2) Reprimand or censure a license holder;

(3) Place limits, restrictions, or probationary conditions on a license holder's practice;

(4) Impose a civil fine of not more than five thousand dollars according to a schedule of fines specified in rules that the board shall adopt in accordance with Chapter 119. of the Revised Code.

(5) Suspend a license to practice chiropractic or a certificate to practice acupuncture for a limited or indefinite period;

(6) Revoke a license to practice chiropractic or a certificate to practice acupuncture.

(C) The board may take the actions specified in division (B) of this section for any of the following reasons:

(1) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony in any jurisdiction, in which case a certified copy of the court record shall be conclusive evidence of the conviction;

(2) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(3) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude, as determined by the board, in which case a certified copy of the court record shall be conclusive evidence of the matter;

(4) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(5) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice, in which case a certified copy of the court record shall be conclusive evidence of the matter;

(6) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(7) A violation or attempted violation of this chapter or the rules adopted under it governing the practice of chiropractic and the practice of acupuncture by a chiropractor licensed under this chapter;

(8) Failure to cooperate in an investigation conducted by the board, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if the board or a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(9) Engaging in an ongoing professional relationship with a person or entity that violates any provision of this chapter or the rules adopted under it, unless the chiropractor makes a good faith effort to have the person or entity comply with the provisions;

(10) Retaliating against a chiropractor for the chiropractor's reporting to the board or any other agency with jurisdiction any violation of the law or for cooperating with the board of another agency in the investigation of any violation of the law;

(11) Aiding, abetting, assisting, counseling, or conspiring with any person in that person's violation of any provision of this chapter or the rules adopted under it, including the practice of chiropractic without a license, the practice of acupuncture without a certificate, or aiding, abetting, assisting, counseling, or conspiring with any person in that person's unlicensed practice of any other health care profession that has licensing requirements;

(12) With respect to a report or record that is made, filed, or signed in connection with the practice of chiropractic or acupuncture, knowingly making or filing a report or record that is false, intentionally or negligently failing to file a report or record required by federal, state, or local law or willfully impeding or obstructing the required filing, or inducing another person to engage in any such acts;

(13) Making a false, fraudulent, or deceitful statement to the board or any agent of the board during any investigation or other official proceeding conducted by the board under this chapter or in any filing that must be submitted to the board;

(14) Attempting to secure a license to practice chiropractic or certificate to practice acupuncture or to corrupt the outcome of an official board proceeding through bribery or any other improper means;

(15) Willfully obstructing or hindering the board or any agent of the board in the discharge of the board's duties;

(16) Habitually using drugs or intoxicants to the extent that the person is rendered unfit for the practice of chiropractic or acupuncture;

(17) Inability to practice chiropractic or acupuncture according to acceptable and prevailing standards of care by reason of chemical dependency, mental illness, or physical illness, including conditions in which physical deterioration has adversely affected the person's cognitive, motor, or perceptive skills and conditions in which a chiropractor's continued practice may pose a danger to the chiropractor or the public;

(18) Any act constituting gross immorality relative to the person's practice of chiropractic or acupuncture, including acts involving sexual abuse, sexual misconduct, or sexual exploitation;

(19) Exploiting a patient for personal or financial gain;

(20) Failing to maintain proper, accurate, and legible records in the English language documenting each patient's care, including, as appropriate, records of the following: dates of treatment, services rendered, examinations, tests, x-ray reports, referrals, and the diagnosis or clinical impression and clinical treatment plan provided to the patient;

(21) Except as otherwise required by the board or by law, disclosing patient information gained during the chiropractor's professional relationship with a patient without obtaining the patient's authorization for the disclosure;

(22) Commission of willful or gross malpractice, or willful or gross neglect, in the practice of chiropractic or acupuncture;

(23) Failing to perform or negligently performing an act recognized by the board as a general duty or the exercise of due care in the practice of chiropractic or acupuncture, regardless of whether injury results to a patient from the failure to perform or negligent performance of the act;

(24) Engaging in any conduct or practice that impairs or may impair the ability to practice chiropractic or acupuncture safely and skillfully;

(25) Practicing, or claiming to be capable of practicing, beyond the scope of the practice of chiropractic or acupuncture as established under this chapter and the rules adopted under this chapter;

(26) Accepting and performing professional responsibilities as a chiropractor or chiropractor with a certificate to practice acupuncture when not qualified to perform those responsibilities, if the person knew or had reason to know that the person was not qualified to perform them;

(27) Delegating any of the professional responsibilities of a chiropractor or chiropractor with a certificate to practice acupuncture to an employee or other individual when the delegating chiropractor knows or had reason to know that the employee or other individual is not qualified by training, experience, or professional licensure to perform the responsibilities;

(28) Delegating any of the professional responsibilities of a chiropractor or chiropractor with a certificate to practice acupuncture to an employee or other individual in a negligent manner or failing to provide proper supervision of the employee or other individual to whom the responsibilities are delegated;

(29) Failing to refer a patient to another health care practitioner for consultation or treatment when the chiropractor knows or has reason to know that the referral is in the best interest of the patient;

(30) Obtaining or attempting to obtain any fee or other advantage by fraud or misrepresentation;

(31) Making misleading, deceptive, false, or fraudulent representations in the practice of chiropractic or acupuncture;

(32) Being guilty of false, fraudulent, deceptive, or misleading advertising or other solicitations for patients or knowingly having professional connection with any person that advertises or solicits for patients in such a manner;

(33) Violation of a provision of any code of ethics established or adopted by the board under section 4734.16 of the Revised Code;

(34) Failing to meet the examination requirements for receipt of a license specified under section 4734.20 of the Revised Code;

(35) Actions taken for any reason, other than nonpayment of fees, by the chiropractic or acupuncture licensing authority of another state or country;

(36) Failing to maintain clean and sanitary conditions at the clinic, office, or other place in which chiropractic services or acupuncture services are provided;

(37) Except as provided in division (G) of this section:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers the chiropractor's services, otherwise would be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that chiropractor;

(b) Advertising that the chiropractor will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers the chiropractor's services, otherwise would be required to pay.

(38) Failure to supervise an oriental medicine practitioner performing acupuncture or an acupuncturist in accordance with the provisions of section 4762.11 of the Revised Code that are applicable to a supervising chiropractor .

(D) The adjudication requirements of Chapter 119. of the Revised Code apply to the board when taking actions against an individual under this section, except as follows:

(1) An applicant is not entitled to an adjudication for failing to meet the conditions specified under section 4734.20 of the Revised Code for receipt of a license that involve the board's examination on jurisprudence or the examinations of the national board of chiropractic examiners.

(2) A person is not entitled to an adjudication if the person fails to make a timely request for a hearing, in accordance with Chapter 119. of the Revised Code.

(3) In lieu of an adjudication, the board may accept the surrender of a license to practice chiropractic or certificate to practice acupuncture from a chiropractor.

(4) In lieu of an adjudication, the board may enter into a consent agreement with an individual to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

(E) This section does not require the board to hire, contract with, or retain the services of an expert witness when the board takes action against a chiropractor concerning compliance with acceptable and prevailing standards of care in the practice of chiropractic or acupuncture. As part of an action taken concerning compliance with acceptable and prevailing standards of care, the board may rely on the knowledge of its members for purposes of making a determination of compliance, notwithstanding any expert testimony presented by the chiropractor that contradicts the knowledge and opinions of the members of the board.

(F) The sealing of conviction records by a court shall have no effect on a prior board order entered under this section or on the board's jurisdiction to take action under this section if, based on a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(G) Actions shall not be taken pursuant to division (C)(37) of this section against any chiropractor who waives deductibles and copayments as follows:

(1) In compliance with the health benefit plan that expressly allows a practice of that nature. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the board upon request.

(2) For professional services rendered to any other person licensed pursuant to this chapter, to the extent allowed by this chapter and the rules of the board.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.311 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state chiropractic board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license to practice chiropractic or certificate to practice acupuncture issued pursuant to this chapter.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.32 - Reports of disciplinary actions by health care facility.

(A)

(1) Except as provided in division (A)(2) of this section, if formal disciplinary action is taken against a chiropractor by any health care facility, including a clinic, hospital, or similar facility, the chief administrator or executive officer of the facility shall file a report with the state chiropractic board not later than sixty days after the disciplinary action is imposed. The report shall include the name of the individual, the action taken by the facility, and a summary of the underlying facts leading to the action taken. On request, the board shall be provided certified copies of the patient records that were the basis for the facility's action. Prior to release to the board, the summary shall be approved by the peer review committee that reviewed the case or by the governing board of the facility. The filing of a report with the board, a decision not to file a report with the board, an investigation by the board, or any disciplinary action taken by the board, does not preclude a health care facility from taking disciplinary action against a chiropractor. In the absence of fraud or bad faith, no individual or entity that provides patient records to the board shall be liable in damages to any person as a result of providing the records.

(2) Disciplinary action taken against a chiropractor by a chiropractic clinic need not be reported to the board in either of the following circumstances:

(a) The clinic takes the disciplinary action for reasons that do not involve clinical or patient care issues.

(b) The clinic employs fewer than five chiropractors and the disciplinary action taken does not rise above the level of a written reprimand.

(B) A chiropractor or professional association or society of chiropractors that believes a violation of any provision of this chapter or rule of the board has occurred shall report to the board the information upon which the belief is based. This division does not require any treatment provider approved by the board under section 4734.40 of the Revised Code or any employee, agent, or representative of such a provider to make reports with respect to a chiropractor participating in treatment or aftercare for substance abuse as long as the chiropractor maintains participation in accordance with the requirements of section 4734.40 of the Revised Code and the treatment provider or employee, agent, or representative of the provider has no reason to believe that the chiropractor has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances. This division does not require reporting by any member of an impaired practitioner committee established by a health care facility or by any representative or agent of a committee or program sponsored by a professional association or society of chiropractors to provide peer assistance to chiropractors with substance abuse problems with respect to a chiropractor who has been referred for examination to a treatment program approved by the board under section 4734.40 of the Revised Code if the chiropractor cooperates with the referral for examination and with any determination that the chiropractor should enter treatment and as long as the committee member, representative, or agent has no reason to believe that the chiropractor has ceased to participate in the treatment program in accordance with section 4734.40 of the Revised Code or has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances.

(C) Any professional association or society composed primarily of chiropractors that suspends or revokes an individual's membership for violations of professional ethics, or for reasons of professional incompetence or professional malpractice, within sixty days after a final decision, shall report to the board, on forms prescribed and provided by the board, the name of the individual, the action taken by the professional organization, and a summary of the underlying facts leading to the action taken. The filing of a report with the board, a decision not to file a report with the board, an investigation by the board, or any disciplinary action taken by the board, shall not preclude a professional organization from taking disciplinary action against a chiropractor.

(D) Any insurer providing professional liability insurance to any person holding a valid license as a chiropractor or any other entity that seeks to indemnify the professional liability of a chiropractor shall notify the board within thirty days after the final disposition of any written claim for damages where such disposition results in a payment exceeding ten thousand dollars. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(E) The board may investigate possible violations of this chapter or the rules adopted under it that are brought to its attention as a result of the reporting requirements of this section, except that the board shall conduct an investigation if a possible violation involves repeated malpractice. As used in this division, "repeated malpractice" means three or more claims for malpractice within the previous five-year period, each resulting in a judgment or settlement in excess of ten thousand dollars in favor of the claimant, and each involving tortious conduct by the chiropractor.

(F) All summaries, reports, and records received and maintained by the board pursuant to this section shall be held in confidence and shall not be subject to discovery or introduction in evidence in any federal or state civil action involving a chiropractor or health care facility arising out of matters that are the subject of the reporting required by this section. The board may use the information obtained only as the basis for an investigation, as evidence in a disciplinary hearing against a chiropractor, or in any subsequent trial or appeal of a board action or order. The board may disclose the summaries and reports it receives under this section only to health care facility committees within or outside this state that are involved in credentialing or recredentialing a chiropractor or reviewing the chiropractor's privilege to practice within a particular facility. The board shall indicate whether or not the information has been verified. Information transmitted by the board shall be subject to the same confidentiality provisions as when maintained by the board.

(G) Except for reports filed by an individual pursuant to division (B) of this section, the board shall send a copy of any reports or summaries it receives pursuant to this section to the chiropractor. The chiropractor shall have the right to file a statement with the board concerning the correctness or relevance of the information. The statement shall at all times accompany that part of the record in contention.

(H) An individual or entity that reports to the board or refers an impaired chiropractor to a treatment provider approved by the board under section 4734.40 of the Revised Code shall not be subject to suit for civil damages as a result of the report, referral, or provision of the information.

(I) In the absence of fraud or bad faith, a professional association or society of chiropractors that sponsors a committee or program to provide peer assistance to a chiropractor with substance abuse problems, a representative or agent of such a committee or program, and a member of the state chiropractic board shall not be held liable in damages to any person by reason of actions taken to refer a chiropractor to a treatment provider approved under section 4734.40 of the Revised Code for examination or treatment.

Effective Date: 04-10-2001



Section 4734.34 - Applying for restoration of license.

An individual subject to an action taken under section 4734.31 of the Revised Code, other than permanent revocation of a license to practice chiropractic or certificate to practice acupuncture, may apply to the state chiropractic board to have the individual's license or certificate restored to good standing. The board shall consider the moral character and the activities of the applicant since the board's action was taken, in accordance with the standards for issuance of a license, as established under section 4734.20 of the Revised Code, or the standards for issuance of a certificate to practice acupuncture, as established under section 4734.282 of the Revised Code. The board may impose terms and conditions on restoration of the license or certificate by doing any of the following:

(A) Requiring the applicant to obtain training, which may include requiring the applicant to pass an examination upon completion of the training;

(B) Requiring the applicant to pass an oral or written examination, or both, to determine fitness to resume practice;

(C) Restricting or limiting the extent, scope, or type of practice of the applicant.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.35 - Prosecutor's report of convictions.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) The prosecutor in any case against any chiropractor holding a valid license issued under this chapter shall promptly notify the state chiropractic board of any of the following:

(1) A plea of guilty to, or a finding of guilt by a jury or court of, a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, or a finding of guilt by a jury or court of, a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, or a finding of guilt by a jury or court of, a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude.

(C) The report shall include the name and address of the chiropractor, the nature of the offense for which the action was taken, and the certified court documents recording the action. The board may prescribe and provide forms for prosecutors to make reports under this section. The form may be the same as the form required to be provided under section 2929.24 of the Revised Code.

Effective Date: 04-10-2001



Section 4734.36 - Automatic suspension upon guilty plea or conviction.

A chiropractor who in this state pleads guilty to or is convicted of aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary, or who in another jurisdiction pleads guilty to or is convicted of any substantially equivalent criminal offense, is automatically suspended from practice in this state and the license issued under this chapter to practice chiropractic is automatically suspended as of the date of the guilty plea or conviction. If applicable, the chiropractor's certificate issued under this chapter to practice acupuncture is automatically suspended at the same time. Continued practice after suspension under this section shall be considered practicing chiropractic without a license and, if applicable, acupuncture without a certificate. On receiving notice or otherwise becoming aware of the conviction, the state chiropractic board shall notify the individual of the suspension under this section by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose license and, if applicable, certificate to practice acupuncture is suspended under this section fails to make a timely request for an adjudication, the board shall enter a final order revoking the individual's license and, if applicable, certificate to practice acupuncture.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.37 - Summary suspension of license.

If the state chiropractic board determines that there is clear and convincing evidence that a person who has been granted a license to practice chiropractic and, if applicable, certificate to practice acupuncture under this chapter has committed an act that subjects the person's license and, if applicable, certificate to board action under section 4734.31 of the Revised Code and that the person's continued practice presents a danger of immediate and serious harm to the public, the board may suspend the license and, if applicable, certificate without a prior hearing. A telephone conference call may be utilized for reviewing the matter and taking the vote. The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order is not subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the person subject to the suspension requests an adjudication by the board, the date set for the adjudication shall be within twenty days, but not earlier than seven days, after the request, unless otherwise agreed to by both the board and the person subject to the suspension. Any summary suspension imposed under this section shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to section 4734.31 and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its adjudication. A failure to issue the order within sixty days shall result in dissolution of the summary suspension order but shall not invalidate any subsequent, final adjudicative order.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.38 - Suspension for mental illness or incompetency.

If any person who has been granted a license to practice chiropractic and, if applicable, certificate to practice acupuncture under this chapter is adjudged by a probate court to be mentally ill or mentally incompetent, the person's license and, if applicable, certificate shall be automatically suspended until the person has filed with the state chiropractic board a certified copy of an adjudication by a probate court of being restored to competency or has submitted to the board proof, satisfactory to the board, of having been discharged as being restored to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the court shall forthwith notify the board of an adjudication of mental illness or mental incompetence.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.39 - Ability to practice impaired.

(A) For purposes of the state chiropractic board's enforcement of division (C)(16) or (17) of section 4734.31 of the Revised Code, an individual who applies for or receives a license to practice chiropractic or certificate to practice acupuncture under this chapter accepts the privilege of practicing chiropractic and, if applicable, acupuncture in this state and, by so doing, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board in its enforcement of those divisions, and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(B) If the board has reason to believe that a chiropractor or applicant suffers an impairment described in division (C)(16) or (17) of section 4734.31 of the Revised Code, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this section shall be undertaken by a provider who is qualified to conduct the examination and who is chosen by the board. Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control. A default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that an individual's ability to practice is impaired, the board shall suspend the individual's license to practice chiropractic and, if applicable, certificate to practice acupuncture or deny the individual's application and shall require the individual, as a condition for initial, continued, reinstated, restored, or renewed certification to practice, to submit to care, counseling, or treatment.

(C) Before being eligible to apply for reinstatement of a license or certificate suspended under division (C)(16) of section 4734.31 of the Revised Code or the chemical dependency provisions of division (C)(17) of section 4731.34 of the Revised Code, the impaired individual shall demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards of care in the practice of chiropractic and, if applicable, acupuncture under this chapter. If rules have been adopted under section 4734.40 of the Revised Code, the demonstration shall include, but shall not be limited to, the following:

(1) Certification from a treatment provider approved under section 4734.40 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(2) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(3) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making the assessments and shall describe the basis for their determination. The board may reinstate a license and, if applicable, certificate suspended under this division after that demonstration and after the individual has entered into a written consent agreement. When the impaired individual resumes practice, the board shall require continued monitoring of the individual. The monitoring shall include, but not be limited to, compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, upon termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of perjury stating whether the individual has maintained sobriety.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.40 - Establishing standards for approving treatment providers for impaired chiropractors.

(A) The state chiropractic board may adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for approving treatment providers for impaired chiropractors. If rules are adopted, the rules shall include standards for both inpatient and outpatient treatment. The rules shall provide that to be approved, a treatment provider must be capable of making an initial examination to determine the type of treatment an impaired chiropractor requires and must be capable of adhering to guidelines the board considers appropriate for assessment and referral of impaired chiropractors. The board shall review treatment providers on a regular basis and designate those providers that meet the standards for approval. The board may deny or withdraw its approval if it finds that the treatment provider being reviewed does not meet or no longer meets the standards for approval.

(B) A chiropractor who enters into treatment by an approved treatment provider shall be deemed to have waived any confidentiality requirements that would otherwise prevent the treatment provider from making reports required under this section.

Effective Date: 04-10-2001



Section 4734.41 - Establishing chemical dependency and mental illness monitoring program.

(A) As used in this section:

(1) "Chemical dependency" means either of the following:

(a) The chronic and habitual use of alcoholic beverages to the extent that the user no longer can control the use of alcohol or endangers the user's health, safety, or welfare or that of others;

(b) The use of a controlled substance as defined in section 3719.01 of the Revised Code, a harmful intoxicant as defined in section 2925.01 of the Revised Code, or a dangerous drug as defined in section 4729.01 of the Revised Code, to the extent that the user becomes physically or psychologically dependent on the substance, intoxicant, or drug or endangers the user's health, safety, or welfare or that of others.

(2) "Mental illness" means a recognized psychiatric or psychological condition, disorder, or syndrome that has been diagnosed by a psychiatrist, psychologist, professional clinical counselor, or independent social worker as a condition, disorder, or syndrome that may pose a danger to the person diagnosed or others or may prevent the person from practicing the person's profession according to acceptable and prevailing standards of care.

(B) The state chiropractic board shall establish a chemical dependency and mental illness monitoring program. The program shall be made available to any individual under the board's jurisdiction who has a chemical dependency or mental illness and meets the board's eligibility requirements for admission to and continued participation in the program. The board shall develop the program and may designate a coordinator to administer it or enter into a contract for the program to be administered by another entity through a coordinator. The board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards and procedure for operating the program.

(C) Except as provided in division (D) of this section, all records of an individual's participation in the monitoring program, including medical records, chemical dependency records, and mental health records, shall be confidential, are not public records for the purposes of section 149.43 of the Revised Code, and are not subject to discovery by subpoena or admissible as evidence in any judicial proceeding. The program coordinator shall maintain all records as directed by the board.

(D) The monitoring program's coordinator may disclose records or information regarding an individual's progress and status of participation in the program to the disciplinary section of the board and to any person or government entity that the program participant authorizes in writing to be given the records or information. In disclosing records or information under this division, the coordinator shall not include any record or information that is protected under section 3793.13 of the Revised Code or any federal statute or regulation that provides for the confidentiality of mental health or substance abuse records.

(E) In the absence of fraud or bad faith, the monitoring program's coordinator, the board and the board's employees and representatives are not liable for damages in any civil action as a result of disclosing records or information in accordance with division (D) of this section. In the absence of fraud or bad faith, any person reporting to the program an individual's chemical dependency or mental illness, or the progress or lack of progress of that individual with regard to treatment, is not liable for damages in any civil action as a result of the report.

(F) The board may abstain from taking formal disciplinary action under section 4734.31 of the Revised Code against an individual because of the individual's chemical dependency or mental illness, if the individual meets the eligibility requirements for admission into the monitoring program and all of the following occur:

(1) The individual enters into a monitoring agreement with the coordinator of the program;

(2) The individual complies with the terms and conditions for continued participation in the program, as specified in the monitoring agreement;

(3) The individual successfully completes the terms and conditions of the monitoring agreement, including the condition that the individual attain the ability to practice in accordance with acceptable and prevailing standards of care applicable to the practice of chiropractic.

Effective Date: 04-10-2001



Section 4734.42 - Development and implementation of quality intervention program.

Pursuant to the state chiropractic board's investigative authority established under this chapter, the board shall develop and implement a quality intervention program designed to improve the practice and communication skills of individuals authorized to practice chiropractic under this chapter. In developing and implementing the quality intervention program, the board shall do all of the following:

(A) Offer in appropriate cases as determined by the board an educational and assessment program pursuant to an investigation the board conducts under this section;

(B) Select providers of educational and assessment services, including a quality intervention program panel of case reviewers;

(C) Make referrals to educational and assessment service providers and approve individual educational programs recommended by those providers. The board shall monitor the progress of each individual undertaking a recommended individual education program;

(D) Determine what constitutes successful completion of an individual education program and require further monitoring of the individual who completed the program or other action the board determines to be appropriate;

(E) Adopt rules in accordance with Chapter 119. of the Revised Code establishing standards and procedures for implementing the quality intervention program.

Effective Date: 04-10-2001



Section 4734.45 - Investigations - confidential information.

(A) The state chiropractic board shall investigate evidence that appears to show that a person has violated any provision of this chapter or the rules adopted under it. Any person may report to the board in writing or by other means any information the person has that appears to show a violation of any provision of this chapter or the rules adopted under it. In the absence of bad faith, a person who reports to the board, cooperates in an investigation, or testifies before the board in an adjudication shall not be liable for civil damages as a result of reporting, cooperating, or providing testimony.

(B) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action, except that for good cause, the board or its executive director may disclose or authorize disclosure of information gathered pursuant to an investigation. The board and its employees may share appropriate information in the board's possession with any federal, state, or local law enforcement, prosecutorial, or regulatory agency or its officers or agents engaging in an investigation. The board and its employees may cooperate in any other manner with the agency or its officers or agents engaging in an investigation. An agency that receives confidential information shall comply with the same requirements regarding confidentiality as those with which the board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency that applies when the agency is dealing with other information in its possession. The information may be admitted into evidence in a criminal trial in accordance with the Rules of Evidence, or in an administrative hearing conducted by an agency, but the court or agency shall require that appropriate measures be taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients, complainants, or others whose confidentiality was protected by the state chiropractic board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court or agency include sealing its records or redacting specific information from its records.

(C) All hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.2512305.252 of the Revised Code.

Effective Date: 2003 SB179 01-01-2004



Section 4734.46 - Hearing and investigation procedures.

All of the following apply to the investigations, inquiries, and hearings that the state chiropractic board is empowered to hold or undertake:

(A) An investigation, inquiry, or hearing may be held or undertaken by or before any member of the board.

(B) The board may appoint an examiner who is an attorney to conduct an investigation, inquiry, or hearing. The findings or order of the hearing examiner or a member who holds or undertakes an investigation, inquiry, or hearing shall be deemed to be the findings or order of the board when approved and confirmed by it.

(C) The board shall adopt standards of conduct for the attorneys and other persons who practice before the board at its hearings.

(D) Following an inquiry, the board may, in cases it considers appropriate, issue a "letter of admonition" or a "letter of caution." Issuance of a letter under this division is not an action taken in addition to or in lieu of taking action under section 4734.31 of the Revised Code and is not subject to an adjudication under Chapter 119. of the Revised Code. The letter shall not be used by an employer, insurer, or any other person or government entity as the basis of an adverse action against the recipient.

Effective Date: 04-10-2001



Section 4734.47 - Enforcement officer.

(A) The executive director of the state chiropractic board shall function as the chief enforcement officer of the board and shall enforce the laws relating to the practice of chiropractic and acupuncture under this chapter. If the executive director has knowledge or notice of a violation of those laws, the executive director shall investigate the matter or cause the matter to be investigated. On probable cause appearing, the executive director shall prosecute the offender or cause the offender to be prosecuted. If the matter involves a violation by an individual licensed under this chapter, the executive director shall bring the matter before the board. If the matter involves a violation for which a penalty may be imposed under section 4734.99 of the Revised Code, the executive director or a person authorized by the board to represent the executive director may file a complaint with the prosecuting attorney of the proper county. Except as provided in division (B) of this section, the prosecuting attorney shall take charge of and conduct the prosecution.

(B) For purposes of enforcing this chapter, the board may petition a court of record to appoint an attorney to assist the prosecuting attorney in the prosecution of offenders or to take charge of and conduct the prosecutions as a special prosecutor. The court shall grant the petition if it is in the public interest. A special prosecutor appointed by the court shall be compensated by the board in an amount approved by the board. If the court believes that public knowledge of the appointment of a special prosecutor could allow one or more persons to interfere with the prosecution or any investigation related to the prosecution, the court may seal all documents pertaining to the appointment. Sealed documents shall remain sealed until there is court action on the prosecution or until the court orders the documents to be opened.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.48 - Service of process - procedure for discovery.

(A) For purposes of enforcing this chapter, the state chiropractic board or any of its members, the board's executive director, and any person authorized by the board to serve as the executive director's representative may do any of the following:

(1) Serve and execute any process issued by any court regarding the practice of chiropractic and serve and execute any papers or process issued by the board or any officer or member of the board;

(2) Administer oaths, propound interrogatories, order the taking of depositions, compel by subpoena that witnesses appear and testify, and compel by subpoena duces tecum the production of books, accounts, papers, records, documents, or other tangible objects. If a person fails to cooperate in an interrogatory or deposition or fails to comply with a subpoena or subpoena duces tecum, the board may apply to the court of common pleas of Franklin county for an order compelling the person to cooperate in the interrogatory or deposition or to comply with the subpoena or subpoena duces tecum or, for failure to do so, be held in contempt of court. The board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures to be followed in taking the actions authorized under division (A)(2) of this section, including procedures regarding payment for and service of subpoenas.

(3) File with a judge or clerk of a court of record, or with a magistrate, an affidavit charging a person with committing a violation of any provision of this chapter or the rules adopted under it. For purposes of this division, the person filing the affidavit is a peace officer who is authorized to file an affidavit under section 2935.09 of the Revised Code.

(B) Any process, paper, or other document served under this chapter by the board, a board member, the executive director, or an authorized representative of the executive director may be served by personal service, residence service, or certified mail. Service may be made at the intended recipient's usual place of business. If attempts at service by personal service, residence service, or certified mail are unsuccessful, service may be made as follows:

(1) By ordinary mail. If the process, paper, or other document that is mailed is not returned by the United States postal service, service on the intended recipient is deemed to have occurred on the tenth day after the mailing.

(2) By publication of a notice in any newspaper of general circulation in the county in which the intended recipient's last known residential or business address is located.

Effective Date: 04-10-2001



Section 4734.49 - Injunctions.

(A) The attorney general, the prosecuting attorney of the county in which a violation of this chapter is committed or is threatened to be committed or in which the offender resides, the state chiropractic board, or any other person having knowledge of a person committing or threatening to commit a violation of this chapter may, in accordance with the provisions of the Revised Code governing injunctions, maintain an action in the name of this state to enjoin the person from committing the violation by applying for an injunction in any court of competent jurisdiction. Upon the filing of a verified petition in court, the court shall conduct a hearing on the petition and shall give the same preference to this proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the calendar of the court. If the court grants a final or permanent injunction that is a final appealable order, the court may award to the person or entity that maintained the action an amount not exceeding five thousand dollars to cover reasonable attorney's fees, investigative costs, and other costs related to the investigation or prosecution of the case. Injunction proceedings brought under this section shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter.

(B)

(1) The practice of chiropractic by any person not at that time holding a valid and current license issued under this chapter is hereby declared to be inimical to the public welfare and to constitute a public nuisance.

(2) Except for the practice of acupuncture by persons described in section 4762.02 of the Revised Code and persons who hold certificates issued under section 4762.04 of the Revised Code, the practice of acupuncture by any person not at that time holding a valid and current certificate to practice acupuncture issued under this chapter is hereby declared to be inimical to the public welfare and to constitute a public nuisance.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.50 - Notice or warnings for minor violations.

This chapter does not require the state chiropractic board to act on minor violations of this chapter or the rules adopted under it, if the violations are committed by individuals licensed to practice chiropractic or certified to practice acupuncture under this chapter and the board determines that the public interest is adequately served by issuing a notice or warning to the alleged offender.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.53 - Fines.

All fines collected for violation of section 4734.14 or 4734.161 of the Revised Code shall be distributed as follows: one half to the state chiropractic board for deposit in accordance with section 4734.54 of the Revised Code and one half to the treasury of the county or municipal corporation in which the offense was committed.

Effective Date: 04-10-2001



Section 4734.54 - Depositing receipts.

All moneys received by the state chiropractic board shall be paid into the state treasury and credited to the occupational licensing and regulatory fund. Moneys credited to the fund that are the result of fines collected under section 4734.53, fines collected under section 4734.31, and amounts awarded under section 4734.49 of the Revised Code shall be used solely for purposes related to the board's enforcement of this chapter. Moneys credited to the fund that are the result of any fee charged under section 4734.21 of the Revised Code shall be used solely for purposes related to implementing that section.

Effective Date: 04-10-2001



Section 4734.55 - Providing information - duplicate license.

The state chiropractic board shall provide a duplicate license to practice chiropractic or certificate to practice acupuncture to a license or certificate holder on payment of a fee of forty-five dollars. Upon written request and the payment of a fee of ninety-five dollars, the board shall provide to any person a list of persons holding licenses to practice chiropractic or certificates to practice acupuncture, as indicated in its register maintained pursuant to section 4734.04 of the Revised Code. Upon written request from the holder of a license or certificate issued under this chapter for the board's certification of information pertaining to the license or certificate, and the payment of a fee of twenty dollars, the board shall issue its certification of the information to the person identified by the licensee or certificate holder in the request.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007



Section 4734.56 - Fees in excess of statutory amounts.

The state chiropractic board, subject to the approval of the controlling board, may establish fees in excess of the amounts specified in this chapter, provided that such fees do not exceed the amounts specified by more than fifty per cent.

Effective Date: 04-10-2001



Section 4734.57 - Compliance with law regarding sanctions for human trafficking.

The state chiropractic board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4734.99 - Penalty.

(A) Whoever violates section 4734.14 or 4734.141 of the Revised Code is guilty of a felony of the fifth degree on a first offense, unless the offender previously has been convicted of or has pleaded guilty to a violation of section 2911.01, 2911.02, 2911.11, 2911.12, 2911.13, 2913.02, 2913.40, 2913.47, 2913.48, 2913.51, 2921.13, 4715.09, 4723.03, 4725.02, 4725.41, 4729.27, 4729.28, 4729.36, 4729.51, 4729.61, 4730.02, 4731.41, 4731.43, 4731.46, 4731.47, 4731.60, 4732.21, 4741.18, 4741.19, 4755.48, 4757.02, 4759.02, 4761.10, or 4773.02 of the Revised Code or an offense under an existing or former law of this state, another state, or the United States that is or was substantially equivalent to a violation of any of those sections, in which case the offender is guilty of a felony of the fourth degree. For each subsequent offense, the offender is guilty of a felony of the fourth degree.

(B) Whoever violates section 4734.161 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates division (A), (B), (C), or (D) of section 4734.32 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the fourth degree, except that an individual guilty of a subsequent offense shall not be subject to imprisonment, but to a fine alone of up to one thousand dollars for each offense.

Effective Date: 04-10-2001; 2007 SB33 08-22-2007






Chapter 4735 - REAL ESTATE BROKERS

Section 4735.01 - Real estate broker definitions.

As used in this chapter:

(A) "Real estate broker" includes any person, partnership, association, limited liability company, limited liability partnership, or corporation, foreign or domestic, who for another, whether pursuant to a power of attorney or otherwise, and who for a fee, commission, or other valuable consideration, or with the intention, or in the expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration does any of the following:

(1) Sells, exchanges, purchases, rents, or leases, or negotiates the sale, exchange, purchase, rental, or leasing of any real estate;

(2) Offers, attempts, or agrees to negotiate the sale, exchange, purchase, rental, or leasing of any real estate;

(3) Lists, or offers, attempts, or agrees to list, or auctions, or offers, attempts, or agrees to auction, any real estate;

(4) Buys or offers to buy, sells or offers to sell, or otherwise deals in options on real estate;

(5) Operates, manages, or rents, or offers or attempts to operate, manage, or rent, other than as custodian, caretaker, or janitor, any building or portions of buildings to the public as tenants;

(6) Advertises or holds self out as engaged in the business of selling, exchanging, purchasing, renting, or leasing real estate;

(7) Directs or assists in the procuring of prospects or the negotiation of any transaction, other than mortgage financing, which does or is calculated to result in the sale, exchange, leasing, or renting of any real estate;

(8) Is engaged in the business of charging an advance fee or contracting for collection of a fee in connection with any contract whereby the broker undertakes primarily to promote the sale, exchange, purchase, rental, or leasing of real estate through its listing in a publication issued primarily for such purpose, or for referral of information concerning such real estate to brokers, or both, except that this division does not apply to a publisher of listings or compilations of sales of real estate by their owners;

(9) Collects rental information for purposes of referring prospective tenants to rental units or locations of such units and charges the prospective tenants a fee.

(B) "Real estate" includes leaseholds as well as any and every interest or estate in land situated in this state, whether corporeal or incorporeal, whether freehold or nonfreehold, and the improvements on the land, but does not include cemetery interment rights.

(C) "Real estate salesperson" means any person associated with a licensed real estate broker to do or to deal in any acts or transactions set out or comprehended by the definition of a real estate broker, for compensation or otherwise.

(D) "Institution of higher education" means either of the following:

(1) A nonprofit institution as defined in section 1713.01 of the Revised Code that actually awards, rather than intends to award, degrees for fulfilling requirements of academic work beyond high school;

(2) An institution operated for profit that otherwise qualifies under the definition of an institution in section 1713.01 of the Revised Code and that actually awards, rather than intends to award, degrees for fulfilling requirements of academic work beyond high school.

(E) "Foreign real estate" means real estate not situated in this state and any interest in real estate not situated in this state.

(F) "Foreign real estate dealer" includes any person, partnership, association, limited liability company, limited liability partnership, or corporation, foreign or domestic, who for another, whether pursuant to a power of attorney or otherwise, and who for a fee, commission, or other valuable consideration, or with the intention, or in the expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration, does or deals in any act or transaction specified or comprehended in division (A) of this section with respect to foreign real estate.

(G) "Foreign real estate salesperson" means any person associated with a licensed foreign real estate dealer to do or deal in any act or transaction specified or comprehended in division (A) of this section with respect to foreign real estate, for compensation or otherwise.

(H) Any person, partnership, association, limited liability company, limited liability partnership, or corporation, who, for another, in consideration of compensation, by fee, commission, salary, or otherwise, or with the intention, in the expectation, or upon the promise of receiving or collecting a fee, does, or offers, attempts, or agrees to engage in, any single act or transaction contained in the definition of a real estate broker, whether an act is an incidental part of a transaction, or the entire transaction, shall be constituted a real estate broker or real estate salesperson under this chapter.

(I)

(1) The terms "real estate broker," "real estate salesperson," "foreign real estate dealer," and "foreign real estate salesperson" do not include a person, partnership, association, limited liability company, limited liability partnership, or corporation, or the regular employees thereof, who perform any of the acts or transactions specified or comprehended in division (A) of this section, whether or not for, or with the intention, in expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration:

(a) With reference to real estate situated in this state owned by such person, partnership, association, limited liability company, limited liability partnership, or corporation, or acquired on its own account in the regular course of, or as an incident to the management of the property and the investment in it;

(b) As receiver or trustee in bankruptcy, as guardian, executor, administrator, trustee, assignee, commissioner, or any person doing the things mentioned in this section, under authority or appointment of, or incident to a proceeding in, any court, or as a bona fide public officer, or as executor, trustee, or other bona fide fiduciary under any trust agreement, deed of trust, will, or other instrument that has been executed in good faith creating a like bona fide fiduciary obligation;

(c) As a public officer while performing the officer's official duties;

(d) As an attorney at law in the performance of the attorney's duties;

(e) As a person who engages in the brokering of the sale of business assets, not including the sale, lease, exchange, or assignment of any interest in real estate;

(f) As a person who engages in the sale of manufactured homes as defined in division (C)(4) of section 3781.06 of the Revised Code, or of mobile homes as defined in division (O) of section 4501.01 of the Revised Code, provided the sale does not include the negotiation, sale, lease, exchange, or assignment of any interest in real estate;

(g) As a person who engages in the sale of commercial real estate pursuant to the requirements of section 4735.022 of the Revised Code.

(2) A person, partnership, association, limited liability company, limited liability partnership, or corporation exempt under division (I)(1)(a) of this section shall be limited by the legal interest in the real estate held by that person or entity to performing any of the acts or transactions specified in or comprehended by division (A) of this section.

(J) "Disabled licensee" means a person licensed pursuant to this chapter who is under a severe disability which is of such a nature as to prevent the person from being able to attend any instruction lasting at least three hours in duration.

(K) "Division of real estate" may be used interchangeably with, and for all purposes has the same meaning as, "division of real estate and professional licensing."

(L) "Superintendent" or "superintendent of real estate" means the superintendent of the division of real estate and professional licensing of this state. Whenever the division or superintendent of real estate is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the division or superintendent of real estate and professional licensing, as the case may be.

(M) "Inactive license" means the license status in which a salesperson's license is in the possession of the division, renewed as required under this chapter or rules adopted under this chapter, and not associated with a real estate broker.

(N) "Broker's license on deposit" means the license status in which a broker's license is in the possession of the division of real estate and professional licensing and renewed as required under this chapter or rules adopted under this chapter.

(O) "Suspended license" means the license status that prohibits a licensee from providing services that require a license under this chapter for a specified interval of time.

(P) "Reactivate" means the process prescribed by the superintendent of real estate and professional licensing to remove a license from an inactive, suspended, or broker's license on deposit status to allow a licensee to provide services that require a license under this chapter.

(Q) "Revoked" means the license status in which the license is void and not eligible for reactivation.

(R) "Commercial real estate" means any parcel of real estate in this state other than real estate containing one to four residential units. "Commercial real estate" does not include single-family residential units such as condominiums, townhouses, manufactured homes, or homes in a subdivision when sold, leased, or otherwise conveyed on a unit-by-unit basis, even when those units are a part of a larger building or parcel of real estate containing more than four residential units.

(S) "Out-of-state commercial broker" includes any person, partnership, association, limited liability company, limited liability partnership, or corporation that is licensed to do business as a real estate broker in a jurisdiction other than Ohio.

(T) "Out-of-state commercial salesperson" includes any person affiliated with an out-of-state commercial broker who is not licensed as a real estate salesperson in Ohio.

(U) "Exclusive right to sell or lease listing agreement" means an agency agreement between a seller and broker that meets the requirements of section 4735.55 of the Revised Code and does both of the following:

(1) Grants the broker the exclusive right to represent the seller in the sale or lease of the seller's property;

(2) Provides the broker will be compensated if the broker, the seller, or any other person or entity produces a purchaser or tenant in accordance with the terms specified in the listing agreement or if the property is sold or leased during the term of the listing agreement to anyone other than to specifically exempted persons or entities.

(V) "Exclusive agency agreement" means an agency agreement between a seller and broker that meets the requirements of section 4735.55 of the Revised Code and does both of the following:

(1) Grants the broker the exclusive right to represent the seller in the sale or lease of the seller's property;

(2) Provides the broker will be compensated if the broker or any other person or entity produces a purchaser or tenant in accordance with the terms specified in the listing agreement or if the property is sold or leased during the term of the listing agreement, unless the property is sold or leased solely through the efforts of the seller or to the specifically exempted persons or entities.

(W) "Exclusive purchaser agency agreement" means an agency agreement between a purchaser and broker that meets the requirements of section 4735.55 of the Revised Code and does both of the following:

(1) Grants the broker the exclusive right to represent the purchaser in the purchase or lease of property;

(2) Provides the broker will be compensated in accordance with the terms specified in the exclusive agency agreement or if a property is purchased or leased by the purchaser during the term of the agency agreement unless the property is specifically exempted in the agency agreement.

The agreement may authorize the broker to receive compensation from the seller or the seller's agent and may provide that the purchaser is not obligated to compensate the broker if the property is purchased or leased solely through the efforts of the purchaser.

(X) "Seller" means a party in a real estate transaction who is the potential transferor of property. "Seller" includes an owner of property who is seeking to sell the property and a landlord who is seeking to rent or lease property to another person.

(Y)

"Resigned" means the license status in which a license has been voluntarily and permanently surrendered to or is otherwise in the possession of the division of real estate and professional licensing, may not be renewed or reactivated in accordance with the requirements specified in this chapter or the rules adopted pursuant to it, and is not associated with a real estate broker.

(Z) "Bona fide" means made in good faith or without purpose of circumventing license law.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002; 10-12-2006; 2008 HB562 09-22-2008



Section 4735.02 - Requirement of license.

(A) Except as provided in section 4735.022 of the Revised Code, no person, partnership, association, limited liability company, limited liability partnership, or corporation shall act as a real estate broker or real estate salesperson, or advertise or assume to act as such, without first being licensed as provided in this chapter. No person, partnership, association, limited liability company, limited liability partnership, or corporation shall provide services that require a license under this chapter if the licensee's license is inactive, suspended, resigned, or a broker's license on deposit, or if the license has been revoked. Nothing contained in this chapter shall be construed as authorizing a real estate broker or salesperson to perform any service constituting the practice of law.

(B) No partnership, association, limited liability company, limited liability partnership, or corporation holding a real estate license shall employ as an officer, director, manager, or principal employee any person previously holding a license as a real estate broker, real estate salesperson, foreign real estate dealer, or foreign real estate salesperson, whose license has been placed in inactive or resigned status, or is suspended, or revoked and who has not thereafter reactivated the license or received a new license.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002; 2008 HB562 09-22-2008



Section 4735.021 - Contracts - fees.

(A) Every licensee who is engaged in the business of referring prospective tenants to possible rental units or locations and who charges the prospective tenants a fee shall enter into a written contract with any prospective tenant and shall give him a copy of the contract. The licensee shall disclose in the contract the manner in which the listings of units have been obtained. All contracts entered into pursuant to this section shall stipulate that any fee charged in excess of ten dollars shall be repaid or refunded to the prospective tenant, upon demand, but no sooner than thirty days after the contract has been entered into and no later than sixty days after the contract has been entered into, if he does not obtain a rental conforming to his specifications through the listing furnished by the licensee. If the information concerning rentals furnished by the licensee is not current or accurate, the full fee shall be repaid or refunded to the prospective tenant upon demand.

(B) No licensee shall refer a prospective tenant to any property without the consent of the owner or to any nonexistent address.

Effective Date: 04-08-1977



Section 4735.022 - Nonresident commercial brokers and salespersons.

(A) An out-of-state commercial broker, for a fee, commission, or other valuable consideration, or in the expectation, or upon the promise of receiving or collecting a fee, commission, or other valuable consideration, may perform those acts that require a license under this chapter, with respect to commercial real estate, provided that the out-of-state commercial broker does all of the following:

(1) Works in cooperation with an Ohio real estate broker who holds a valid, active license issued under this chapter;

(2) Enters into a written agreement with the Ohio broker described in division (A)(1) of this section that includes the terms of cooperation and compensation and a statement that the out-of-state commercial broker and its agents will agree to adhere to the laws of Ohio;

(3) Furnishes the Ohio broker described in division (A)(1) of this section with a copy of the out-of-state commercial broker's current certificate of good standing from any jurisdiction where the out-of-state commercial broker maintains an active real estate license;

(4) Files an irrevocable written consent with the Ohio broker described in division (A)(1) of this section that legal actions arising out of the conduct of the out-of-state commercial broker or its agents may be commenced against the out-of-state commercial broker in the court of proper jurisdiction of any county in Ohio where the cause of action arises or where the plaintiff resides;

(5) Includes the name of the Ohio broker described in division (A)(1) of this section on all advertising in accordance with section 4735.16 of the Revised Code;

(6) Deposits all escrow funds, security deposits, and other money received by either the out-of-state commercial broker or Ohio broker described in division (A)(1) of this section in trust or special accounts maintained by the Ohio broker;

(7) Deposits all documentation required by this section and records and documents related to the transaction with the Ohio broker described in division (A)(1) of this section. The Ohio broker described in division (A)(1) of this section shall retain the documentation that is provided by the out-of-state commercial broker as required under division (A)(7) of this section, and the records and documents related to a transaction, for a period of three years after the date the documentation is provided, or the transaction occurred, as appropriate.

(B) An out-of-state commercial salesperson may perform those acts that require a real estate salesperson license under this chapter with respect to commercial real estate, provided that the out-of-state commercial salesperson meets all of the following requirements:

(1) Is licensed with and works under the direct supervision of the out-of-state commercial broker;

(2) The out-of-state commercial broker with whom the salesperson is associated meets all of the requirements of division (A) of this section;

(3) Provides the Ohio broker who is working in cooperation with the out-of-state broker with whom the salesperson is associated, with a copy of the commercial salesperson's current certificate of good standing from the jurisdiction where the out-of-state commercial salesperson maintains an active real estate license in connection with the out-of-state commercial broker;

(4) Collects money, including commissions, deposits, payments, rentals, or otherwise, only in the name of and with the consent of the out-of-state commercial broker under whom the out-of-state commercial salesperson is licensed.

(C) By filing a consent-to-jurisdiction document as described under division (A)(4) of this section, the person giving the consent makes and constitutes the secretary of state as an agent for service of process in this state including service of summonses and subpoenas. Service of process upon any person may be initiated by leaving with the secretary of state or an assistant secretary of state four copies of the process, an affidavit stating the address of the person given on the consent-to-jurisdiction document, and a fee of five dollars. Upon receipt of the process, affidavit, and fee, the secretary of state immediately shall give notice of the process to the person, at the address given in the affidavit and forward to that address by certified mail, return receipt requested, a copy of the process. Service is considered to be complete upon the mailing of the notice and copy of process in accordance with this division.

(D) A person, partnership, association, limited liability company, limited liability partnership, or corporation licensed in a jurisdiction where there is no legal distinction between a real estate broker license and a real estate salesperson license must meet the requirements of division (A) of this section before engaging in any activity described in this section that requires a real estate broker license in this state.

Effective Date: 04-05-2002



Section 4735.03 - Ohio real estate commission - powers and duties.

There is hereby created the Ohio real estate commission, consisting of five members who shall be appointed by the governor, with the advice and consent of the senate. Four members shall have been engaged in the real estate business as licensed real estate brokers in the state for a period of ten years immediately preceding the appointment. One member shall represent the public. Terms of office shall be for five years, commencing on the first day of July and ending on the thirtieth day of June. Each member shall hold office from the date of appointment until the end of the term for which appointed. No more than three members shall be members of any one political party and no member of the commission concurrently may be a member of the commission and the real estate appraiser board created pursuant to section 4763.02 of the Revised Code. Each member, before entering upon the duties of office, shall subscribe to and file with the secretary of state the constitutional oath of office. All vacancies which occur shall be filled in the manner prescribed for the regular appointments to the commission. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No member shall hold office for more than two consecutive full terms. Annually, upon the qualification of the member appointed in such year, the commission shall organize by selecting from its members a president and vice-president, and shall do all things necessary and proper to carry out and enforce this chapter. A majority of the members of the commission shall constitute a quorum, but a lesser number may adjourn from time to time. Each member of the commission shall receive an amount fixed pursuant to section 124.14 of the Revised Code for each day employed in the discharge of official duties, and the member's actual and necessary expenses incurred in the discharge of those duties.

The commission or the superintendent of real estate may investigate complaints concerning the violation of section 4735.02 or 4735.25 of the Revised Code and may subpoena witnesses in connection with such investigations as provided in section 4735.04 of the Revised Code. The commission or the superintendent may make application to the appropriate court for an order enjoining the violation of section 4735.02 or 4735.25 of the Revised Code, and upon a showing by the commission or the superintendent that any person, firm, partnership, association, limited liability company, limited liability partnership, or corporation has violated or is about to violate section 4735.02 or 4735.25 of the Revised Code, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court.

The commission shall:

(A) Adopt canons of ethics for the real estate industry;

(B) Upon appeal by any party affected, or may upon its own motion, review any order or application determination of the superintendent, and may reverse, vacate, or modify any order of the superintendent;

(C) Administer the real estate education and research fund and hear appeals from orders of the superintendent regarding claims against that fund or against the real estate recovery fund;

(D) Direct the superintendent on the content, scheduling, instruction, and offerings of real estate courses for salesperson and broker educational requirements;

(E) Disseminate to licensees and the public, information relative to commission activities and decisions;

(F) Notify licensees of changes in state and federal civil rights laws pertaining to discrimination in the purchase or sale of real estate and relevant case law, and inform licensees that they are subject to disciplinary action if they do not comply with the changes;

(G) Publish and furnish to public libraries and to brokers booklets on housing and remedies available to dissatisfied clients under this chapter and Chapter 4112. of the Revised Code;

(H) Provide training to commission members and employees of the division of real estate and professional licensing on issues relative to the real estate industry, which may include but not be limited to investigative techniques, real estate law, and real estate practices and procedures.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-22-2000; 11-05-2004



Section 4735.04 - Subpoena power.

The Ohio real estate commission or the superintendent of real estate may compel, by order or subpoena, the attendance of witnesses to testify in relation to any matter over which the commission or superintendent has jurisdiction and which is the subject of inquiry and investigation by the commission or superintendent, and require the production of any book, paper, or document pertaining to such matter. For such purpose, the commission or superintendent shall have the same power as judges of county courts to administer oaths, compel the attendance of witnesses, and punish them for refusal to testify. Service of the subpoena may be made by sheriffs or constables, or by certified mail, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refused to accept delivery. Witnesses shall receive, after their appearance before the commission or superintendent, the fees and mileage provided for under section 119.094 of the Revised Code. If two or more witnesses travel together in the same vehicle, the mileage fee shall be paid to only one of those witnesses, but the witnesses may agree to divide the fee among themselves in any manner. In addition to the powers granted to the commission and superintendent under this section, in case any person fails to file any statement or report, obey any subpoena, give testimony, answer questions, or produce any books, records, or papers as required by the commission or superintendent under this chapter, the court of common pleas of any county in the state, upon application made to it by the commission or superintendent setting forth such failure, may make an order awarding process of subpoena or subpoena duces tecum for the person to appear and testify before the commission or superintendent, and may order any person to give testimony and answer questions, and to produce books, records, or papers, as required by the commission or superintendent. Upon the filing of such order in the office of the clerk of the court of common pleas, the clerk, under the seal of the court, shall issue process of subpoena for the person to appear before the commission or superintendent at a time and place named in the subpoena, and each day thereafter until the examination of such person is completed. The subpoena may contain a direction that the witness bring with the witness to the examination any books, records, or papers mentioned in the subpoena. The clerk shall also issue, under the seal of the court, such other orders, in reference to the examination, appearance, and production of books, records, or papers, as the court directs. If any person so summoned by subpoena fails to obey the subpoena, to give testimony, to answer questions as required, or to obey an order of the court, the court, on motion supported by proof, may order an attachment for contempt to be issued against the person charged with disobedience of any order or injunction issued by the court under this chapter. If the person is brought before the court by virtue of the attachment, and if upon a hearing the disobedience appears, the court may order the offender to be committed and kept in close custody.

Effective Date: 09-11-1985; 11-05-2004; 2008 HB525 07-01-2009



Section 4735.05 - Organization of commission - confidentiality.

(A) The Ohio real estate commission is a part of the department of commerce for administrative purposes. The director of commerce is ex officio the executive officer of the commission, or the director may designate any employee of the department as superintendent of real estate and professional licensing to act as executive officer of the commission.

The commission and the real estate appraiser board created pursuant to section 4763.02 of the Revised Code shall each submit to the director a list of three persons whom the commission and the board consider qualified to be superintendent within sixty days after the office of superintendent becomes vacant. The director shall appoint a superintendent from the lists submitted by the commission and the board, and the superintendent shall serve at the pleasure of the director.

(B) The superintendent, except as otherwise provided, shall do all of the following in regard to this chapter:

(1) Administer this chapter;

(2) Issue all orders necessary to implement this chapter;

(3) Investigate complaints concerning the violation of this chapter or the conduct of any licensee;

(4) Establish and maintain an investigation and audit section to investigate complaints and conduct inspections, audits, and other inquiries as in the judgment of the superintendent are appropriate to enforce this chapter. The investigators or auditors have the right to review and audit the business records of licensees and continuing education course providers during normal business hours.

(5) Appoint a hearing examiner for any proceeding involving disciplinary action under section 3123.47, 4735.052, or 4735.18 of the Revised Code;

(6) Administer the real estate recovery fund.

(C) The superintendent may do all of the following:

(1) In connection with investigations and audits under division (B) of this section, subpoena witnesses as provided in section 4735.04 of the Revised Code;

(2) Apply to the appropriate court to enjoin any violation of this chapter. Upon a showing by the superintendent that any person has violated or is about to violate any provision of this chapter, the court shall grant an injunction, restraining order, or other appropriate order.

(3) Upon the death of a licensed broker or the revocation or suspension of the broker's license, if there is no other licensed broker within the business entity of the broker, appoint upon application by any interested party, or, in the case of a deceased broker, subject to the approval by the appropriate probate court, recommend the appointment of, an ancillary trustee who is qualified as determined by the superintendent to conclude the business transactions of the deceased, revoked, or suspended broker;

(4) In conjunction with the enforcement of this chapter, when the superintendent of real estate has reasonable cause to believe that an applicant or licensee has committed a criminal offense, the superintendent of real estate may request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check of the applicant or licensee. The superintendent of the bureau of criminal identification and investigation shall obtain information from the federal bureau of investigation as part of the criminal records check of the applicant or licensee. The superintendent of real estate may assess the applicant or licensee a fee equal to the fee assessed for the criminal records check.

(5) In conjunction with the enforcement of this chapter, issue advisory letters in lieu of initiating disciplinary action under section 4735.051 or 4735.052 of the Revised Code or issuing a citation under section 4735.16 or 4735.181 of the Revised Code.

(D) All information that is obtained by investigators and auditors performing investigations or conducting inspections, audits, and other inquiries pursuant to division (B)(4) of this section, from licensees, complainants, or other persons, and all reports, documents, and other work products that arise from that information and that are prepared by the investigators, auditors, or other personnel of the department, shall be held in confidence by the superintendent, the investigators and auditors, and other personnel of the department. Notwithstanding division (D) of section 2317.023 of the Revised Code, all information obtained by investigators or auditors from an informal mediation meeting held pursuant to section 4735.051 of the Revised Code, including but not limited to the agreement to mediate and the accommodation agreement, shall be held in confidence by the superintendent, investigators, auditors, and other personnel of the department.

(E) This section does not prevent the division of real estate and professional licensing from releasing information relating to licensees to the superintendent of financial institutions for purposes relating to the administration of sections 1322.01 to 1322.12 of the Revised Code, to the superintendent of insurance for purposes relating to the administration of Chapter 3953. of the Revised Code, to the attorney general, or to local law enforcement agencies and local prosecutors. Information released by the division pursuant to this section remains confidential.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001; 11-05-2004; 01-01-2007



Section 4735.051 - Investigating complaints.

(A) Within five business days after a person files a signed written complaint against a licensed real estate broker or licensed real estate salesperson with the division of real estate, the superintendent of real estate shall acknowledge receipt of the complaint and send a notice to the licensee describing the acts complained of. The acknowledgment to the complainant and the notice to the licensee shall state that an informal mediation meeting will be held with the complainant, the licensee, and an investigator from the investigation and audit section of the division if the complainant and licensee both file a request for such a meeting within ten business days thereafter on a form provided by the superintendent.

(B) If the complainant and licensee both file with the division requests for an informal mediation meeting, the superintendent shall notify the complainant and licensee of the date of the meeting, which shall be within twenty business days thereafter, except that any party may request an extension of up to fifteen business days for good cause shown. If the complainant and licensee reach an accommodation at an informal mediation meeting, the investigator shall so report to the superintendent, the complainant, and licensee and the complaint file shall be closed.

(C) If the complainant and licensee fail to agree to an informal mediation meeting or fail to reach an accommodation the superintendent shall, within five business days of such determination, so notify the complainant and licensee and shall investigate the conduct of the licensee against whom the complaint is filed.

(D) Within sixty business days after receipt of the complaint, or, if an informal meeting is held, within sixty days of such meeting, the investigator shall file a written report of the results of the investigator's investigation with the superintendent. Within fourteen business days thereafter, the superintendent shall review the report and determine whether there exists reasonable and substantial evidence of a violation of section 4735.18 of the Revised Code by the licensee. If the superintendent finds such evidence exists, within seven business days of the determination, the superintendent shall notify the complainant and licensee of the date of a hearing to be held by a hearing examiner pursuant to Chapter 119. of the Revised Code within fifteen days but not prior to seven days thereafter, except that either the superintendent or the licensee may request an extension of up to thirty business days for good cause shown. If the superintendent finds that such evidence does not exist, within five business days thereafter, the superintendent shall so notify the complainant and licensee of the superintendent's determination and the basis for the determination. Within fifteen business days after the superintendent notifies the complainant and licensee that such evidence does not exist, the complainant may file with the division a request that the commissioners review the determination. If the complainant files such request, the commissioners shall review the determination at the next regularly scheduled meeting held at least fifteen business days after the request is filed. The commission shall hear the testimony of either the complainant or the licensee at the meeting upon the request of the complainant or licensee. If the commissioners affirm the determination of the superintendent, the superintendent shall so notify the complainant and the licensee within five business days thereafter. If the commissioners reverse the determination of the superintendent, a hearing shall be held and the complainant and licensee notified as provided in this division. After the date of a hearing to be held by a hearing examiner has been scheduled pursuant to division (D) of this section, but before the issuance of the report of findings of fact and conclusions of law pursuant to division (E) of this section, the superintendent upon receipt of additional evidence, may withdraw the notice of hearing. Withdrawal by the superintendent does not constitute evidence that the original notice of hearing was not substantially justified. Upon withdrawal of the notice of hearing, the superintendent shall notify the complainant and licensee of the superintendent's determination and basis for the determination. Within fifteen business days after the superintendent notifies the complainant and licensee, the complainant may file with the superintendent a request that the Ohio real estate commission review the determination. The commission shall review the request as provided in division (D) of this section.

(E) Within twenty-five business days after the conclusion of formal hearings, the hearing examiner shall file a report of findings of fact and conclusions of law with the superintendent, the commission, and the complainant and licensee.

(F) The commissioners shall review the hearing examiner's report at the next regularly scheduled commission meeting held at least fifteen business days after receipt of the hearing examiner's report. The commission shall hear the testimony of the complainant or the licensee upon request. If the complainant is the Ohio civil rights commission, the complaint shall be reviewed by the commissioners directly upon request.

(G) The commission shall decide whether to impose disciplinary sanctions upon a licensee for a violation of section 4735.18 of the Revised Code. The commission shall decide within sixty days of the filing of the hearing examiner's report or within sixty days of the filing of an Ohio civil rights commission complaint. The commission shall maintain a transcript of the proceedings and issue a written opinion to the complainant and licensee, citing its findings and grounds for any action taken. The commission shall notify the complainant and any other person who may have suffered financial loss because of the licensee's violations, that the complainant or other person may sue for recovery under section 4735.12 of the Revised Code.

(H) An investigation under this section is subject to section 4735.32 of the Revised Code.

(I) The commission may impose the following sanctions upon a licensee for a violation of section 4735.18 of the Revised Code:

(1) Revoke a license issued under Chapter 4735. of the Revised Code;

(2) Suspend a license for a term set by the commission;

(3) Impose a fine, not exceeding two thousand five hundred dollars per violation;

(4) Issue a public reprimand;

(5) Require the completion of additional continuing education course work. Any continuing education course work imposed pursuant to this section shall not count toward the continuing education requirements set forth in section 4735.14 of the Revised Code. All fines imposed pursuant to division (I)(3) of this section shall be credited to the real estate recovery fund, which is created in the state treasury under section 4735.12 of the Revised Code.

(J) All notices, written reports, and determinations issued pursuant to this section shall be mailed via certified mail, return receipt requested. If the certified notice is returned because of failure of delivery, or was refused or unclaimed, the notice, written reports, or determinations are deemed served if the superintendent sends the notice, written report, or determination via regular mail and obtains a certificate of mailing of the notice, written reports, or determination.

Effective Date: 09-22-2000; 11-05-2004



Section 4735.052 - Civil penalty.

(A) Upon receipt of a written complaint or upon the superintendent's own motion, the superintendent may investigate any person that has allegedly violated section 4735.02 or 4735.25 of the Revised Code, except that the superintendent shall not initiate an investigation, pursuant to this section, of any person who held a suspended or inactive license under this chapter on the date of the alleged violation.

(B) If, after investigation, the superintendent determines there exists reasonable evidence of a violation of section 4735.02 or 4735.25 of the Revised Code, within fourteen business days after that determination, the superintendent shall send the party who is the subject of the investigation, a written notice, by regular mail, that includes all of the following information:

(1) A description of the activity in which the party allegedly is engaging or has engaged that is a violation of section 4735.02 or 4735.25 of the Revised Code;

(2) The applicable law allegedly violated;

(3) A statement informing the party that a hearing concerning the alleged violation will be held, upon the party's request, before a hearing examiner pursuant to Chapter 119. of the Revised Code.

(C)

(1) If a hearing is requested, the hearing examiner shall hear the testimony of all parties present at the hearing and consider any written testimony submitted pursuant to this section, and determine if there has been a violation of section 4735.02 or 4735.25 of the Revised Code.

(2) After the conclusion of formal hearings, the hearing examiner shall file a report of findings of fact and conclusions of law with the superintendent, the commission, the complainant, and the parties. Within twenty days of receipt of such copy of the written report of findings of fact and conclusions of law, the parties and the division may file with the commission written objections to the report, which shall be considered by the commission before approving, modifying, or disapproving the report.

(3) The commission shall review the hearing examiner's report at the next regularly scheduled commission meeting held at least twenty business days after receipt of the hearing examiner's report. The commission shall hear the testimony of the complainant or the parties upon request.

(4) The commission shall decide whether to impose disciplinary sanctions upon a party for a violation of section 4735.02 of the Revised Code. If the commission finds that a violation has occurred, the commission may assess a civil penalty, in an amount it determines, not to exceed one thousand dollars per violation. Each day a violation occurs or continues is a separate violation. The commission shall determine the terms of payment. The commission shall maintain a record of the proceedings of the hearing and issue a written opinion to all parties, citing its findings and grounds for any action taken.

(D) Civil penalties collected under this section shall be deposited in the real estate operating fund, which is created in the state treasury under section 4735.211 of the Revised Code.

(E) If a party fails to pay a civil penalty assessed pursuant to this section within the time prescribed by the commission, the superintendent shall forward to the attorney general the name of the party and the amount of the civil penalty, for the purpose of collecting that civil penalty. In addition to the civil penalty assessed pursuant to this section, the party also shall pay any fee assessed by the attorney general for collection of the civil penalty.

(F) The superintendent may reserve the right to bring a civil action against a party that fails to pay a civil penalty for breach of contract in a court of competent jurisdiction.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002



Section 4735.06 - Broker's license application.

(A) Application for a license as a real estate broker shall be made to the superintendent of real estate on forms furnished by the superintendent and filed with the superintendent and shall be signed by the applicant or its members or officers. Each application shall state the name of the person applying and the location of the place of business for which the license is desired, and give such other information as the superintendent requires in the form of application prescribed by the superintendent.

If the applicant is a partnership, limited liability company, limited liability partnership, or association, the names of all the members also shall be stated, and, if the applicant is a corporation, the names of its president and of each of its officers also shall be stated. The superintendent has the right to reject the application of any partnership, association, limited liability company, limited liability partnership, or corporation if the name proposed to be used by such partnership, association, limited liability company, limited liability partnership, or corporation is likely to mislead the public or if the name is not such as to distinguish it from the name of any existing partnership, association, limited liability company, limited liability partnership, or corporation licensed under this chapter, unless there is filed with the application the written consent of such existing partnership, association, limited liability company, limited liability partnership, or corporation, executed by a duly authorized representative of it, permitting the use of the name of such existing partnership, association, limited liability company, limited liability partnership, or corporation.

(B) A fee of one hundred dollars shall accompany the application for a real estate broker's license. The initial licensing period commences at the time the license is issued and ends on the applicant's first birthday thereafter. However, if the applicant was an inactive or active salesperson immediately preceding application for a broker's license, then the initial licensing period shall commence at the time the broker's license is issued and ends on the date the licensee's continuing education is due as set when the applicant was a salesperson. The application fee shall be nonrefundable. A fee of one hundred dollars shall be charged by the superintendent for each successive application made by an applicant. In the case of issuance of a three-year license, upon passing the examination, or upon waiver of the examination requirement, if the superintendent determines it is necessary, the applicant shall submit an additional fee determined by the superintendent based upon the number of years remaining in a real estate salesperson's licensing period.

(C) One dollar of each application fee for a real estate broker's license shall be credited to the real estate education and research fund, which is hereby created in the state treasury. The Ohio real estate commission may use the fund in discharging the duties prescribed in divisions (E), (F), (G), and (H) of section 4735.03 of the Revised Code and shall use it in the advancement of education and research in real estate at any institution of higher education in the state, or in contracting with any such institution or a trade organization for a particular research or educational project in the field of real estate, or in advancing loans, not exceeding two thousand dollars, to applicants for salesperson licenses, to defray the costs of satisfying the educational requirements of division (F) of section 4735.09 of the Revised Code. Such loans shall be made according to rules established by the commission under the procedures of Chapter 119. of the Revised Code, and they shall be repaid to the fund within three years of the time they are made. No more than ten thousand dollars shall be lent from the fund in any one year.

The governor may appoint a representative from the executive branch to be a member ex officio of the commission for the purpose of advising on research requests or educational projects. The commission shall report to the general assembly on the third Tuesday after the third Monday in January of each year setting forth the total amount contained in the fund and the amount of each research grant that it has authorized and the amount of each research grant requested. A copy of all research reports shall be submitted to the state library of Ohio and the library of the legislative service commission.

(D) If the superintendent, with the consent of the commission, enters into an agreement with a national testing service to administer the real estate broker's examination, pursuant to division (A) of section 4735.07 of the Revised Code, the superintendent may require an applicant to pay the testing service's examination fee directly to the testing service. If the superintendent requires the payment of the examination fee directly to the testing service, each applicant shall submit to the superintendent a processing fee in an amount determined by the Ohio real estate commission pursuant to division (A)(2) of section 4735.10 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-05-2002; 11-05-2004



Section 4735.07 - Broker's examination - license qualifications.

(A) The superintendent of real estate, with the consent of the Ohio real estate commission, may enter into agreements with recognized national testing services to administer the real estate broker's examination under the superintendent's supervision and control, consistent with the requirements of this chapter as to the contents of such examination.

(B) No applicant for a real estate broker's license shall take the broker's examination who has not established to the satisfaction of the superintendent that the applicant:

(1) Is honest, truthful, and of good reputation;

(2)

(a) Has not been convicted of a felony or crime of moral turpitude, or if the applicant has been so convicted, the superintendent has disregarded the conviction because the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant's activities and employment record since the conviction show that the applicant is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant again will violate the laws involved;

(b) Has not been finally adjudged by a court to have violated any municipal, state, or federal civil rights laws relevant to the protection of purchasers or sellers of real estate or, if the applicant has been so adjudged, at least two years have passed since the court decision and the superintendent has disregarded the adjudication because the applicant has proven, by a preponderance of the evidence, that the applicant's activities and employment record since the adjudication show that the applicant is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant will again violate the laws involved.

(3) Has not, during any period in which the applicant was licensed under this chapter, violated any provision of, or any rule adopted pursuant to, this chapter, or, if the applicant has violated any such provision or rule, has established to the satisfaction of the superintendent that the applicant will not again violate such provision or rule;

(4) Is at least eighteen years of age;

(5) Has been a licensed real estate broker or salesperson for at least two years; during at least two of the five years preceding the person's application, has worked as a licensed real estate broker or salesperson for an average of at least thirty hours per week; and has completed one of the following:

(a) At least twenty real estate transactions, in which property was sold for another by the applicant while acting in the capacity of a real estate broker or salesperson;

(b) Such equivalent experience as is defined by rules adopted by the commission.

(6)

(a) If licensed as a real estate salesperson prior to August 1, 2001, successfully has completed at an institution of higher education all of the following:

(i) Thirty hours of classroom instruction in real estate practice;

(ii) Thirty hours of classroom instruction that includes the subjects of Ohio real estate law, municipal, state, and federal civil rights law, new case law on housing discrimination, desegregation issues, and methods of eliminating the effects of prior discrimination. If feasible, the classroom instruction in Ohio real estate law shall be taught by a member of the faculty of an accredited law school. If feasible, the classroom instruction in municipal, state, and federal civil rights law, new case law on housing discrimination, desegregation issues, and methods of eliminating the effects of prior discrimination shall be taught by a staff member of the Ohio civil rights commission who is knowledgeable with respect to those subjects. The requirements of this division do not apply to an applicant who is admitted to practice before the supreme court.

(iii) Thirty hours of classroom instruction in real estate appraisal;

(iv) Thirty hours of classroom instruction in real estate finance;

(v) Three quarter hours, or its equivalent in semester hours, in financial management;

(vi) Three quarter hours, or its equivalent in semester hours, in human resource or personnel management;

(vii) Three quarter hours, or its equivalent in semester hours, in applied business economics;

(viii) Three quarter hours, or its equivalent in semester hours, in business law.

(b) If licensed as a real estate salesperson on or after August 1, 2001, successfully has completed at an institution of higher education all of the following:

(i) Forty hours of classroom instruction in real estate practice;

(ii) Forty hours of classroom instruction that includes the subjects of Ohio real estate law, municipal, state, and federal civil rights law, new case law on housing discrimination, desegregation issues, and methods of eliminating the effects of prior discrimination. If feasible, the classroom instruction in Ohio real estate law shall be taught by a member of the faculty of an accredited law school. If feasible, the classroom instruction in municipal, state, and federal civil rights law, new case law on housing discrimination, desegregation issues, and methods of eliminating the effects of prior discrimination shall be taught by a staff member of the Ohio civil rights commission who is knowledgeable with respect to those subjects. The requirements of this division do not apply to an applicant who is admitted to practice before the supreme court.

(iii) Twenty hours of classroom instruction in real estate appraisal;

(iv) Twenty hours of classroom instruction in real estate finance;

(v) The training in the amount of hours specified under divisions (B)(6)(a)(v), (vi), (vii), and (viii) of this section.

(c) Division (B)(6)(a) or (b) of this section does not apply to any applicant who holds a valid real estate salesperson's license issued prior to January 2, 1972. Divisions (B)(6)(a)(v), (vi), (vii), and (viii) or division (B)(6)(b)(v) of this section do not apply to any applicant who holds a valid real estate salesperson's license issued prior to January 3, 1984.

(7) If licensed as a real estate salesperson on or after January 3, 1984, satisfactorily has completed a minimum of two years of post-secondary education, or its equivalent in semester or quarter hours, at an institution of higher education, and has fulfilled the requirements of division (B)(6)(a) or (b) of this section. The requirements of division (B)(6)(a) or (b) of this section may be included in the two years of post-secondary education, or its equivalent in semester or quarter hours, that is required by this division.

(C) Each applicant for a broker's license shall be examined in the principles of real estate practice, Ohio real estate law, and financing and appraisal, and as to the duties of real estate brokers and real estate salespersons, the applicant's knowledge of real estate transactions and instruments relating to them, and the canons of business ethics pertaining to them. The commission from time to time shall promulgate such canons and cause them to be published in printed form.

(D) Examinations shall be administered with reasonable accommodations in accordance with the requirements of the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C. 12101. The contents of an examination shall be consistent with the requirements of division (B)(6) of this section and with the other specific requirements of this section. An applicant who has completed the requirements of division (B)(6) of this section at the time of application shall be examined no later than twelve months after the applicant is notified of admission to the examination.

(E) The superintendent may waive one or more of the requirements of this section in the case of an application from a nonresident real estate broker pursuant to a reciprocity agreement with the licensing authority of the state from which the nonresident applicant holds a valid real estate broker license.

(F) There shall be no limit placed on the number of times an applicant may retake the examination.

(G)

(1) Not earlier than the date of issue of a real estate broker's license to a licensee, but not later than twelve months after the date of issue of a real estate broker's license to a licensee, the licensee shall submit proof satisfactory to the superintendent, on forms made available by the superintendent, of the completion of ten hours of classroom instruction that shall be completed in schools, seminars, and educational institutions that are approved by the commission. Approval of the curriculum and providers shall be granted according to rules adopted pursuant to section 4735.10 of the Revised Code.

If the required proof of completion is not submitted to the superintendent within twelve months of the date a license is issued under this section, the license of the real estate broker is suspended automatically without the taking of any action by the superintendent. The broker's license shall not be reactivated by the superintendent until it is established, to the satisfaction of the superintendent, that the requirements of this division have been met and that the licensee is in compliance with this chapter. A licensee's license is revoked automatically without the taking of any action by the superintendent if the licensee fails to submit proof of completion of the education requirements specified under division (G)(1) of this section within twelve months of the date the license is suspended.

(2) If the license of a real estate broker is suspended pursuant to division (G)(1) of this section, the license of a real estate salesperson associated with that broker correspondingly is suspended pursuant to division (H) of section 4735.20 of the Revised Code. However, the suspended license of the associated real estate salesperson shall be reactivated and no fee shall be charged or collected for that reactivation if all of the following occur:

(a) That broker subsequently submits satisfactory proof to the superintendent that the broker has complied with the requirements of division (G)(1) of this section and requests that the broker's license as a real estate broker be reactivated;

(b) The superintendent then reactivates the broker's license as a real estate broker;

(c) The associated real estate salesperson intends to continue to be associated with that broker and otherwise is in compliance with this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002



Section 4735.08 - Conditions for issuing license.

The superintendent of real estate shall issue a real estate broker's license when the superintendent is satisfied that:

(A) An applicant who is not a partnership, association, limited liability company, limited liability partnership, or corporation satisfies one of the following:

(1) Has received a passing score on each portion of the real estate broker's examination as determined by rule by the real estate commission;

(2) Is qualified to be licensed without examination as a nonresident real estate broker, under division (E) of section 4735.07 of the Revised Code.

(B) All the members or officers who are authorized to perform the functions of a real estate broker as the agents of an applicant that is a partnership, association, limited liability company, limited liability partnership, or corporation, are licensed themselves as real estate brokers under this chapter.

Effective Date: 09-22-2000



Section 4735.09 - Salesperson's application - license qualifications.

(A) Application for a license as a real estate salesperson shall be made to the superintendent of real estate on forms furnished by the superintendent and signed by the applicant. The application shall be in the form prescribed by the superintendent and shall contain such information as is required by this chapter and the rules of the Ohio real estate commission. The application shall be accompanied by the recommendation of the real estate broker with whom the applicant is associated or with whom the applicant intends to be associated, certifying that the applicant is honest, truthful, and of good reputation, has not been convicted of a felony or a crime involving moral turpitude, and has not been finally adjudged by a court to have violated any municipal, state, or federal civil rights laws relevant to the protection of purchasers or sellers of real estate, which conviction or adjudication the applicant has not disclosed to the superintendent, and recommending that the applicant be admitted to the real estate salesperson examination.

(B) A fee of sixty dollars shall accompany the application, which fee includes the fee for the initial year of the licensing period, if a license is issued. The initial year of the licensing period commences at the time the license is issued and ends on the applicant's first birthday thereafter. The application fee shall be nonrefundable. A fee of sixty dollars shall be charged by the superintendent for each successive application made by the applicant. One dollar of each application fee shall be credited to the real estate education and research fund.

(C) There shall be no limit placed on the number of times an applicant may retake the examination.

(D) The superintendent, with the consent of the commission, may enter into an agreement with a recognized national testing service to administer the real estate salesperson's examination under the superintendent's supervision and control, consistent with the requirements of this chapter as to the contents of the examination.

If the superintendent, with the consent of the commission, enters into an agreement with a national testing service to administer the real estate salesperson's examination, the superintendent may require an applicant to pay the testing service's examination fee directly to the testing service. If the superintendent requires the payment of the examination fee directly to the testing service, each applicant shall submit to the superintendent a processing fee in an amount determined by the Ohio real estate commission pursuant to division (A)(1) of section 4735.10 of the Revised Code.

(E) The superintendent shall issue a real estate salesperson's license when satisfied that the applicant has received a passing score on each portion of the salesperson's examination as determined by rule by the real estate commission, except that the superintendent may waive one or more of the requirements of this section in the case of an applicant who is a licensed real estate salesperson in another state pursuant to a reciprocity agreement with the licensing authority of the state from which the applicant holds a valid real estate salesperson's license.

(F) No applicant for a salesperson's license shall take the salesperson's examination who has not established to the satisfaction of the superintendent that the applicant:

(1) Is honest, truthful, and of good reputation;

(2)

(a) Has not been convicted of a felony or crime of moral turpitude or, if the applicant has been so convicted, the superintendent has disregarded the conviction because the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant's activities and employment record since the conviction show that the applicant is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant again will violate the laws involved;

(b) Has not been finally adjudged by a court to have violated any municipal, state, or federal civil rights laws relevant to the protection of purchasers or sellers of real estate or, if the applicant has been so adjudged, at least two years have passed since the court decision and the superintendent has disregarded the adjudication because the applicant has proven, by a preponderance of the evidence, that the applicant is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant again will violate the laws involved.

(3) Has not, during any period in which the applicant was licensed under this chapter, violated any provision of, or any rule adopted pursuant to this chapter, or, if the applicant has violated such provision or rule, has established to the satisfaction of the superintendent that the applicant will not again violate such provision or rule;

(4) Is at least eighteen years of age;

(5) If born after the year 1950, has a high school diploma or its equivalent as recognized by the state department of education;

(6) Has successfully completed at an institution of higher education all of the following:

(a) Forty hours of classroom instruction in real estate practice;

(b) Forty hours of classroom instruction that includes the subjects of Ohio real estate law, municipal, state, and federal civil rights law, new case law on housing discrimination, desegregation issues, and methods of eliminating the effects of prior discrimination. If feasible, the classroom instruction in Ohio real estate law shall be taught by a member of the faculty of an accredited law school. If feasible, the classroom instruction in municipal, state, and federal civil rights law, new case law on housing discrimination, desegregation issues, and methods of eliminating the effects of prior discrimination shall be taught by a staff member of the Ohio civil rights commission who is knowledgeable with respect to those subjects. The requirements of this division do not apply to an applicant who is admitted to practice before the supreme court.

(c) Twenty hours of classroom instruction in real estate appraisal;

(d) Twenty hours of classroom instruction in real estate finance.

(G) Any person who has not been licensed as a real estate salesperson or broker within a four-year period immediately preceding the person's current application for the salesperson's examination shall have successfully completed the prelicensure classroom instruction required by division (F)(6) of this section within a ten-year period immediately preceding the person's current application for the salesperson's examination.

(H) Not earlier than the date of issue of a real estate salesperson's license to a licensee, but not later than twelve months after the date of issue of a real estate salesperson license to a licensee, the licensee shall submit proof satisfactory to the superintendent, on forms made available by the superintendent, of the completion of ten hours of classroom instruction that shall be completed in schools, seminars, and educational institutions approved by the commission. Approval of the curriculum and providers shall be granted according to rules adopted pursuant to section 4735.10 of the Revised Code.

If proof of completion of the required instruction is not submitted within twelve months of the date a license is issued under this section, the licensee's license is suspended automatically without the taking of any action by the superintendent. The superintendent immediately shall notify the broker with whom such salesperson is associated of the suspension of the salesperson's license. A salesperson whose license has been suspended under this division shall have twelve months after the date of the suspension of the salesperson's license to submit proof of successful completion of the instruction required under this division. No such license shall be reactivated by the superintendent until it is established, to the satisfaction of the superintendent, that the requirements of this division have been met and that the licensee is in compliance with this chapter. A licensee's license is revoked automatically without the taking of any action by the superintendent when the licensee fails to submit the required proof of completion of the education requirements under division (H) of this section within twelve months of the date the license is suspended.

(I) Examinations shall be administered with reasonable accommodations in accordance with the requirements of the "Americans with Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C. 12189. The contents of an examination shall be consistent with the classroom instructional requirements of division (F)(6) of this section. An applicant who has completed the classroom instructional requirements of division (F)(6) of this section at the time of application shall be examined no later than twelve months after the applicant is notified of the applicant's admission to the examination.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-05-2002; 11-05-2004



Section 4735.091 - [Repealed].

Effective Date: 10-20-1999



Section 4735.10 - Administrative rules.

(A)

(1) The Ohio real estate commission may adopt reasonable rules in accordance with Chapter 119. of the Revised Code, necessary for implementing the provisions of this chapter relating, but not limited to, the following:

(a) The form and manner of filing applications for licensure;

(b) Times and form of examination for license;

(c) Placing an existing broker's license on deposit or a salesperson's license on an inactive status for an indefinite period;

(d) Specifying the process by which a licensee may resign the licensee's license ;

(e) Defining any additional license status that the commission determines is necessary and that is not otherwise defined in this chapter and establishing the process by which a licensee places the licensee's license in a status defined by the commission in the rules the commission adopts;

(f) Clarification of the activities that require a license under this chapter.

(2) The commission shall adopt reasonable rules in accordance with Chapter 119. of the Revised Code, for implementing the provisions of this chapter relating to the following:

(a) The issuance, renewal, suspension, and revocation of licenses, other sanctions that may be imposed for violations of this chapter, the conduct of hearings related to these actions, and the process of reactivating a license;

(b) A three-year license and a three-year license renewal system;

(c) Standards for the approval of the ten-hour postlicensure courses as required by division (G) of section 4735.07 and division (H) of section 4735.09 of the Revised Code, courses of study required for licenses, courses offered in preparation for license examinations, or courses required as continuing education for licenses.

(d) Guidelines to ensure that continuing education classes are open to all persons licensed under this chapter. The rules shall specify that an organization that sponsors a continuing education class may offer its members a reasonable reduction in the fees charged for the class.

(e) Requirements for trust accounts and property management accounts. The rules shall specify that:

(i) Brokerages engaged in the management of property for another may, pursuant to a written contract with the property owner, exercise signatory authority for withdrawals from property management accounts maintained in the name of the property owner. The exercise of authority for withdrawals does not constitute a violation of any provision of division (A) of section 4735.18 of the Revised Code.

(ii) The interest earned on property management trust accounts maintained in the name of the property owner or the broker shall be payable to the property owner unless otherwise specified in a written contract.

(f) Notice of renewal forms and filing deadlines;

(g) Special assessments under division (A) of section 4735.12 of the Revised Code.

(B) The commission may adopt rules in accordance with Chapter 119. of the Revised Code establishing standards and guidelines with which the superintendent of real estate shall comply in the exercise of the following powers:

(1) Appointment and recommendation of ancillary trustees under section 4735.05 of the Revised Code;

(2) Rejection of names proposed to be used by partnerships, associations, limited liability companies, limited liability partnerships, and corporations, under division (A) of section 4735.06 of the Revised Code;

(3) Acceptance and rejection of applications to take the broker and salesperson examinations and licensure, with appropriate waivers pursuant to division (E) of section 4735.07 and section 4735.09 of the Revised Code;

(4) Approval of applications of brokers to place their licenses in an inactive status and to become salespersons under section 4735.13 of the Revised Code;

(5) Appointment of hearing examiners under section 119.09 of the Revised Code;

(6) Acceptance and rejection of applications to take the foreign real estate dealer and salesperson examinations and licensure, with waiver of examination, under sections 4735.27 and 4735.28 of the Revised Code;

(7) Qualification of foreign real estate under section 4735.25 of the Revised Code.

If at any time there is no rule in effect establishing a guideline or standard required by this division, the superintendent may adopt a rule in accordance with Chapter 119. of the Revised Code for such purpose.

(C) The commission or superintendent may hear testimony in matters relating to the duties imposed upon them, and the president of the commission and superintendent may administer oaths. The commission or superintendent may require other proof of the honesty, truthfulness, and good reputation of any person named in an application for a real estate broker's or real estate salesperson's license before admitting the applicant to the examination or issuing a license.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 4735.11 - License form and size.

The form and size of licenses issued under this chapter shall be prescribed by the Ohio real estate commission. Each broker's or foreign real estate dealer's license shall show the name and address of the licensee, and in the case of partnership, association, limited liability company, limited liability partnership, and corporation licenses, the name and address of each of the members or officers of the partnership, association, limited liability company, limited liability partnership, or corporation. A real estate salesperson's license or a foreign real estate salesperson's license shall show the name of the real estate broker or foreign real estate dealer with whom the salesperson is or is to be associated. Each license shall be issued under the seal prescribed in section 121.20 of the Revised Code and be signed by the president of the commission.

Effective Date: 09-22-2000



Section 4735.12 - Real estate recovery fund.

(A) The real estate recovery fund is hereby created in the state treasury, to be administered by the superintendent of real estate. Amounts collected by the superintendent as prescribed in this section and interest earned on the assets of the fund shall be credited by the treasurer of state to the fund. The amount of money in the fund shall be ascertained by the superintendent as of the first day of July of each year.

The commission, in accordance with rules adopted under division (A)(2)(g) of section 4735.10 of the Revised Code, shall impose a special assessment not to exceed ten dollars per year for each year of a licensing period on each licensee filing a notice of renewal under section 4735.14 of the Revised Code if the amount available in the fund is less than five hundred thousand dollars on the first day of July preceding that filing. The commission may impose a special assessment not to exceed five dollars per year for each year of a licensing period if the amount available in the fund is greater than one million dollars, but less than two million dollars on the first day of July preceding that filing. The commission shall not impose a special assessment if the amount available in the fund exceeds two million dollars on the first day of July preceding that filing.

(B)

(1) Any person who obtains a final judgment in any court of competent jurisdiction against any broker or salesperson licensed under this chapter, on the grounds of conduct that is in violation of this chapter or the rules adopted under it, and that is associated with an act or transaction that only a licensed real estate broker or licensed real estate salesperson is authorized to perform as specified in division (A) or (C) of section 4735.01 of the Revised Code, may file a verified application, as described in division (B)(3) of this section, in the court of common pleas of Franklin county for an order directing payment out of the real estate recovery fund of the portion of the judgment that remains unpaid and that represents the actual and direct loss sustained by the applicant.

(2) Punitive damages, attorney's fees, and interest on a judgment are not recoverable from the fund. In the discretion of the superintendent of real estate, court costs may be recovered from the fund, and, if the superintendent authorizes the recovery of court costs, the order of the court of common pleas then may direct their payment from the fund.

(3) The application shall specify the nature of the act or transaction upon which the underlying judgment was based, the activities of the applicant in pursuit of remedies available under law for the collection of judgments, and the actual and direct losses, attorney's fees, and the court costs sustained or incurred by the applicant. The applicant shall attach to the application a copy of each pleading and order in the underlying court action.

(4) The court shall order the superintendent to make such payments out of the fund when the person seeking the order has shown all of the following:

(a) The person has obtained a judgment, as provided in this division;

(b) All appeals from the judgment have been exhausted and the person has given notice to the superintendent, as required by division (C) of this section;

(c) The person is not a spouse of the judgment debtor, or the personal representative of such spouse;

(d) The person has diligently pursued the person's remedies against all the judgment debtors and all other persons liable to the person in the transaction for which the person seeks recovery from the fund;

(e) The person is making the person's application not more than one year after termination of all proceedings, including appeals, in connection with the judgment.

(5) Divisions (B)(1) to (4) of this section do not apply to any of the following:

(a) Actions arising from property management accounts maintained in the name of the property owner;

(b) A bonding company when it is not a principal in a real estate transaction;

(c) A person in an action for the payment of a commission or fee for the performance of an act or transaction specified or comprehended in division (A) or (C) of section 4735.01 of the Revised Code;

(d) Losses incurred by investors in real estate if the applicant and the licensee are principals in the investment.

(C) A person who applies to a court of common pleas for an order directing payment out of the fund shall file notice of the application with the superintendent. The superintendent may defend any such action on behalf of the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses, verification of actual and direct losses, and challenges to the underlying judgment required in division (B)(4)(a) of this section to determine whether the underlying judgment is based on activity only a licensed broker or licensed salesperson is permitted to perform. The superintendent may move the court at any time to dismiss the application when it appears there are no triable issues and the application is without merit. The motion may be supported by affidavit of any person having knowledge of the facts and may be made on the basis that the application, including the judgment referred to in it, does not form the basis for a meritorious recovery claim; provided, that the superintendent shall give written notice to the applicant at least ten days before such motion. The superintendent may, subject to court approval, compromise a claim based upon the application of an aggrieved party. The superintendent shall not be bound by any prior compromise or stipulation of the judgment debtor.

(D) Notwithstanding any other provision of this section, the liability of the fund shall not exceed forty thousand dollars for any one licensee. If a licensee's license is reactivated as provided in division (E) of this section, the liability of the fund for the licensee under this section shall again be forty thousand dollars, but only for transactions that occur subsequent to the time of reactivation.

If the forty-thousand-dollar liability of the fund is insufficient to pay in full the valid claims of all aggrieved persons by whom claims have been filed against any one licensee, the forty thousand dollars shall be distributed among them in the ratio that their respective claims bear to the aggregate of valid claims or in such other manner as the court finds equitable. Distribution of moneys shall be among the persons entitled to share in it, without regard to the order of priority in which their respective judgments may have been obtained or their claims have been filed. Upon petition of the superintendent, the court may require all claimants and prospective claimants against one licensee to be joined in one action, to the end that the respective rights of all such claimants to the fund may be equitably adjudicated and settled.

(E) If the superintendent pays from the fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensed broker or salesperson, the license of the broker or salesperson shall be automatically suspended upon the date of payment from the fund. The superintendent shall not reactivate the suspended license of that broker or salesperson until the broker or salesperson has repaid in full, plus interest per annum at the rate specified in division (A) of section 1343.03 of the Revised Code, the amount paid from the fund on the broker's or salesperson's account. A discharge in bankruptcy does not relieve a person from the suspension and requirements for reactivation provided in this section unless the underlying judgment has been included in the discharge and has not been reaffirmed by the debtor.

(F) If, at any time, the money deposited in the fund is insufficient to satisfy any duly authorized claim or portion of a claim, the superintendent shall, when sufficient money has been deposited in the fund, satisfy such unpaid claims or portions, in the order that such claims or portions were originally filed, plus accumulated interest per annum at the rate specified in division (A) of section 1343.03 of the Revised Code.

(G) When, upon the order of the court, the superintendent has paid from the fund any sum to the judgment creditor, the superintendent shall be subrogated to all of the rights of the judgment creditor to the extent of the amount so paid, and the judgment creditor shall assign all the judgment creditor's right, title, and interest in the judgment to the superintendent to the extent of the amount so paid. Any amount and interest so recovered by the superintendent on the judgment shall be deposited in the fund.

(H) Nothing contained in this section shall limit the authority of the superintendent to take disciplinary action against any licensee under other provisions of this chapter; nor shall the repayment in full of all obligations to the fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to this chapter.

(I) The superintendent shall collect from the fund a service fee in an amount equivalent to the interest rate specified in division (A) of section 1343.03 of the Revised Code multiplied by the annual interest earned on the assets of the fund, to defray the expenses incurred in the administration of the fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-05-2002



Section 4735.13 - Definite place of business required; display and care of licenses.

(A) Every real estate broker licensed under this chapter shall have and maintain a definite place of business in this state. A post office box address is not a definite place of business for purposes of this section. The license of a real estate broker shall be prominently displayed in the office or place of business of the broker, and no license shall authorize the licensee to do business except from the location specified in it. If the broker maintains more than one place of business within the state, the broker shall apply for and procure a duplicate license for each branch office maintained by the broker. Each branch office shall be in the charge of a licensed broker or salesperson. The branch office license shall be prominently displayed at the branch office location.

(B) The license of each real estate salesperson shall be mailed to and remain in the possession of the licensed broker with whom the salesperson is or is to be associated until the licensee places the license on inactive or resigned status or until the salesperson leaves the brokerage or is terminated. The broker shall keep each salesperson's license in a way that it can, and shall on request, be made immediately available for public inspection at the office or place of business of the broker. Except as provided in divisions (G) and (H) of this section, immediately upon the salesperson's leaving the association or termination of the association of a real estate salesperson with the broker, the broker shall return the salesperson's license to the superintendent of real estate.

The failure of a broker to return the license of a real estate salesperson or broker who leaves or who is terminated, via certified mail return receipt requested, within three business days of the receipt of a written request from the superintendent for the return of the license, is prima-facie evidence of misconduct under division (A)(6) of section 4735.18 of the Revised Code.

(C) A licensee shall notify the superintendent in writing within fifteen days of any of the following occurrences:

(1) The licensee is convicted of a felony.

(2) The licensee is convicted of a crime involving moral turpitude.

(3) The licensee is found to have violated any federal, state, or municipal civil rights law pertaining to discrimination in housing.

(4) The licensee is found to have engaged in a discriminatory practice pertaining to housing accommodations described in division (H) of section 4112.02 of the Revised Code.

(5)

The licensee is the subject of an order by the department of commerce, the department of insurance, or the department of agriculture revoking or permanently surrendering any professional license, certificate, or registration.

(6) The licensee is the subject of an order by any government agency concerning real estate, financial matters, or the performance of fiduciary duties with respect to any license, certificate, or registration.

If a licensee fails to notify the superintendent within the required time, the superintendent immediately may suspend the license of the licensee.

Any court that convicts a licensee of a violation of any municipal civil rights law pertaining to housing discrimination also shall notify the Ohio civil rights commission within fifteen days of the conviction.

(D) In case of any change of business location, a broker shall give notice to the superintendent, on a form prescribed by the superintendent, within thirty days after the change of location, whereupon the superintendent shall issue new licenses for the unexpired period without charge. If a broker changes a business location without giving the required notice and without receiving new licenses that action is prima-facie evidence of misconduct under division (A)(6) of section 4735.18 of the Revised Code.

(E) If a real estate broker desires to associate with another real estate broker in the capacity of a real estate salesperson, the broker shall apply to the superintendent to deposit the broker's real estate broker's license with the superintendent and for the issuance of a real estate salesperson's license. The application shall be made on a form prescribed by the superintendent and shall be accompanied by the recommendation of the real estate broker with whom the applicant intends to become associated and a fee of twenty-five dollars for the real estate salesperson's license. One dollar of the fee shall be credited to the real estate education and research fund. If the superintendent is satisfied that the applicant is honest, truthful, and of good reputation, has not been convicted of a felony or a crime involving moral turpitude, and has not been finally adjudged by a court to have violated any municipal, state, or federal civil rights laws relevant to the protection of purchasers or sellers of real estate, and that the association of the real estate broker and the applicant will be in the public interest, the superintendent shall grant the application and issue a real estate salesperson's license to the applicant. Any license so deposited with the superintendent shall be subject to this chapter. A broker who intends to deposit the broker's license with the superintendent, as provided in this section, shall give written notice of this fact in a format prescribed by the superintendent to all salespersons associated with the broker when applying to place the broker's license on deposit.

(F) If a real estate broker desires to become a member or officer of a partnership, association, limited liability company, limited liability partnership, or corporation that is or intends to become a licensed real estate broker, the broker shall notify the superintendent of the broker's intentions. The notice of intention shall be on a form prescribed by the superintendent and shall be accompanied by a fee of twenty-five dollars. One dollar of the fee shall be credited to the real estate education and research fund.

A licensed real estate broker who is a member or officer of a partnership, association, limited liability company, limited liability partnership, or corporation shall only act as a real estate broker for such partnership, association, limited liability company, limited liability partnership, or corporation.

(G) If a real estate broker or salesperson enters the armed forces, the broker or salesperson may place the broker's or salesperson's license on deposit with the Ohio real estate commission. The licensee shall not be required to renew the license until the renewal date that follows the date of discharge from the armed forces. Any license deposited with the commission shall be subject to this chapter. Any licensee whose license is on deposit under this division and who fails to meet the continuing education requirements of section 4735.141 of the Revised Code because the licensee is in the armed forces shall satisfy the commission that the licensee has complied with the continuing education requirements within twelve months of the licensee's first birthday after discharge. The superintendent shall notify the licensee of the licensee's obligations under section 4735.141 of the Revised Code at the time the licensee applies for reactivation of the licensee's license.

(H) If a licensed real estate salesperson submits an application to the superintendent to leave the association of one broker to associate with a different broker, the broker possessing the licensee's license need not return the salesperson's license to the superintendent. The superintendent may process the application regardless of whether the licensee's license is returned to the superintendent.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-05-2002; 11-05-2004; 2008 HB562 09-22-2008



Section 4735.14 - License term; notice of change of address; notice of renewal.

(A) Each license issued under this chapter, shall be valid without further recommendation or examination until it is placed in an inactive or resigned status, is revoked or suspended, or such license expires by operation of law.

(B) Except for a licensee who has placed the licensee's license in resigned status pursuant to section 4735.142 of the Revised Code, each licensed broker, brokerage, or salesperson shall file, on or before the date the Ohio real estate commission has adopted by rule for that licensee in accordance with division (A)(2)(f) of section 4735.10 of the Revised Code, a notice of renewal on a form prescribed by the superintendent of real estate. The notice of renewal shall be mailed by the superintendent two months prior to the filing deadline to the personal residence address of each broker or salesperson that is on file with the division. If the licensee is a partnership, association, limited liability company, limited liability partnership, or corporation, the notice of renewal shall be mailed by the superintendent two months prior to the filing deadline to the brokerage's business address on file with the division. A licensee shall not renew the licensee's license any earlier than two months prior to the filing deadline.

(C) Except as otherwise provided in division (B) of this section, the license of any real estate broker, brokerage, or salesperson that fails to file a notice of renewal on or before the filing deadline of each ensuing year shall be suspended automatically without the taking of any action by the superintendent. A suspended license may be reactivated within twelve months of the date of suspension, provided that the renewal fee plus a penalty fee of fifty per cent of the renewal fee is paid to the superintendent. Failure to reactivate the license as provided in this division shall result in automatic revocation of the license without the taking of any action by the superintendent. No person, partnership, association, corporation, limited liability company, or limited partnership shall engage in any act or acts for which a real estate license is required while that entity's license is placed in an inactive or resigned status, or is suspended, or revoked. The commission shall adopt rules in accordance with Chapter 119. of the Revised Code to provide to licensees notice of suspension or revocation or both.

(D) Each licensee shall notify the superintendent of a change in personal residence address. A licensee's failure to notify the superintendent of a change in personal residence address does not negate the requirement to file the license renewal by the required deadline established by the commission by rule under division (A)(2)(f) of section 4735.10 of the Revised Code.

(E) The superintendent shall not renew a license if the licensee fails to comply with section 4735.141 of the Revised Code or is otherwise not in compliance with this chapter.

(F) The superintendent shall make notice of successful renewal available electronically to licensees as soon as practicable, but not later than thirty days after receipt by the division of a complete application and renewal fee. This notice shall serve as a notice of renewal for purposes of section 4745.02 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002; 11-05-2004; 2008 HB562 09-22-2008



Section 4735.141 - Continuing education.

(A) Except as otherwise provided in this division and except for a licensee who has placed the licensee's license in resigned status pursuant to section 4735.142 of the Revised Code, each person licensed under section 4735.07 or 4735.09 of the Revised Code shall submit proof satisfactory to the superintendent of real estate that the licensee has satisfactorily completed thirty hours of continuing education, as prescribed by the Ohio real estate commission pursuant to section 4735.10 of the Revised Code, on or before the licensee's birthday occurring three years after the licensee's date of initial licensure, and on or before the licensee's birthday every three years thereafter.

Persons licensed as real estate salespersons who subsequently become licensed real estate brokers shall continue to submit proof of continuing education in accordance with the time period established in this section.

The requirements of this section shall not apply to any disabled licensee as provided in division (E) of this section.

Each licensee who is seventy years of age or older, within a continuing education reporting period, shall submit proof satisfactory to the superintendent of real estate that the licensee has satisfactorily completed a total of nine classroom hours of continuing education, including instruction in Ohio real estate law; recently enacted state and federal laws affecting the real estate industry; municipal, state, and federal civil rights law; and canons of ethics for the real estate industry as adopted by the commission. The required proof of completion shall be submitted on or before the licensee's birthday that falls in the third year of that continuing education reporting period. A licensee who is seventy years of age or older whose license is in an inactive status is exempt from the continuing education requirements specified in this section. The commission shall adopt reasonable rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of this paragraph.

(B) The continuing education requirements of this section shall be completed in schools, seminars, and educational institutions approved by the commission. Such approval shall be given according to rules established by the commission under the procedures of Chapter 119. of the Revised Code, and shall not be limited to institutions providing two-year or four-year degrees. Each school, seminar, or educational institution approved under this division shall be open to all licensees on an equal basis.

(C) If the requirements of this section are not met by a licensee within the period specified, the licensee's license shall be suspended automatically without the taking of any action by the superintendent. The superintendent shall notify the licensee of the license suspension, and such notification shall be sent by regular mail to the personal residence address of the licensee that is on file with the division. Any license so suspended shall remain suspended until it is reactivated by the superintendent. No such license shall be reactivated until it is established, to the satisfaction of the superintendent, that the requirements of this section have been met. If the requirements of this section are not met within twelve months from the date the license was suspended, the license shall be revoked automatically without the taking of any action by the superintendent.

(D) If the license of a real estate broker is suspended pursuant to division (C) of this section, the license of a real estate salesperson associated with that broker correspondingly is suspended pursuant to division (H) of section 4735.20 of the Revised Code. A sole broker shall notify affiliated salespersons of the suspension in writing within three days of receiving the notice required by division (C) of this section.

(1) The suspended license of the associated real estate salesperson shall be reactivated and no fee shall be charged or collected for that reactivation if that broker subsequently submits proof to the superintendent that the broker has complied with the requirements of this section and requests that the broker's license as a real estate broker be reactivated, and the superintendent then reactivates the broker's license as a real estate broker.

(2) If the real estate salesperson submits an application to leave the association of the suspended broker in order to associate with a different broker, the suspended license of the associated real estate salesperson shall be reactivated and no fee shall be charged or collected for that reactivation. The superintendent may process the application regardless of whether the licensee's license is returned to the superintendent.

Any person whose license is reactivated pursuant to this division shall comply with the requirements of this section and otherwise be in compliance with this chapter.

(E) Any licensee who is a disabled licensee at any time during the last three months of the third year of the licensee's continuing education reporting period may receive an extension of time as deemed appropriate by the superintendent to submit proof to the superintendent that the licensee has satisfactorily completed the required thirty hours of continuing education. To receive an extension of time, the licensee shall submit a request to the division of real estate for the extension and proof satisfactory to the commission that the licensee was a disabled licensee at some time during the last three months of the three-year reporting period. The proof shall include, but is not limited to, a signed statement by the licensee's attending physician describing the disability, certifying that the licensee's disability is of such a nature as to prevent the licensee from attending any instruction lasting at least three hours in duration, and stating the expected duration of the disability. The licensee shall request the extension and provide the physician's statement to the division no later than one month prior to the end of the licensee's three-year continuing education reporting period, unless the disability did not arise until the last month of the three-year reporting period, in which event the licensee shall request the extension and provide the physician's statement as soon as practical after the occurrence of the disability. A licensee granted an extension pursuant to this division who is no longer a disabled licensee and who submits proof of completion of the continuing education during the extension period, shall submit, for future continuing education reporting periods, proof of completion of the continuing education requirements according to the schedule established in division (A) of this section.

(F) The superintendent shall not renew a license if the licensee fails to comply with this section, and the licensee shall be required to pay the penalty fee provided in section 4735.14 of the Revised Code.

(G) A licensee shall submit proof of completion of the required continuing education with the licensee's notice of renewal. The proof shall be submitted in the manner provided by the superintendent.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002; 11-05-2004; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 4735.142 - License on permanently resigned status.

(A) Any person licensed under section 4735.07 or 4735.09 of the Revised Code, at any time prior to the date the licensee is required to file a notice of renewal pursuant to division (B) of section 4735.14 of the Revised Code may apply to the superintendent of real estate and professional licensing to place the licensee's license in a permanently resigned status.

(B) A licensee, at any time during which a license has been suspended pursuant to division (G) of section 4735.07, division (H) of section 4735.09, division (E) of section 4735.12, division (C) of section 4735.14, division (C) of section 4735.141, or section 4735.182 of the Revised Code, may apply to the superintendent on a form prescribed by the superintendent to permanently resign the licensee's license voluntarily. The resignation of a license is considered to be final without the taking of any action by the superintendent.

(C) If a person whose license is in a permanently resigned status pursuant to a request made under this section wishes to obtain an active or inactive license, the person shall apply for such a license in accordance with the requirements specified in section 4735.07 or 4735.09 of the Revised Code, as applicable, or in the rules adopted by the commission pursuant to division (A) of section 4735.10 of the Revised Code.

(D) If placing a broker's license in a permanently resigned status will result in the closure of the broker's brokerage, the broker, within three days after applying to the superintendent to place the license in a permanently resigned status, shall provide to each salesperson associated with that broker a written notice stating that fact.

(E) This section does not apply to any licensee whose license has been suspended pursuant to division (F) of section 4735.181 of the Revised Code or due to disciplinary action ordered by the commission pursuant to section 4735.051 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/9/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 09-22-2008



Section 4735.15 - Fees.

(A) The nonrefundable fees for reactivation or transfer of a license shall be as follows:

(1) Reactivation or transfer of a broker's license into or out of a partnership, association, limited liability company, limited liability partnership, or corporation or from one partnership, association, limited liability company, limited liability partnership, or corporation to another partnership, association, limited liability company, limited liability partnership, or corporation, twenty-five dollars. An application for such transfer shall be made to the superintendent of real estate on forms provided by the superintendent.

(2) Reactivation or transfer of a license by a real estate salesperson, twenty-five dollars.

(B) Except as may otherwise be specified pursuant to division (F) of this section, the nonrefundable fees for a branch office license, license renewal, late filing, and foreign real estate dealer and salesperson license are as follows per year for each year of a licensing period:

(1) Branch office license, fifteen dollars;

(2) Renewal of a real estate broker's license, sixty dollars. If the licensee is a partnership, association, limited liability company, limited liability partnership, or corporation, the full broker's renewal fee shall be required for each member of such partnership, association, limited liability company, limited liability partnership, or corporation that is a real estate broker. If the real estate broker has not less than eleven nor more than twenty real estate salespersons associated with the broker, an additional fee of sixty-four dollars shall be assessed to the brokerage. For every additional ten real estate salespersons or fraction of that number, the brokerage assessment fee shall be increased in the amount of thirty-seven dollars.

(3) Renewal of a real estate salesperson's license, forty-five dollars;

(4) Renewal of a real estate broker's or salesperson's license filed within twelve months after the licensee's renewal date, an additional late filing penalty of fifty per cent of the required fee;

(5) Foreign real estate dealer's license and each renewal of the license, thirty dollars per salesperson employed by the dealer, but not less than one hundred fifty dollars;

(6) Foreign real estate salesperson's license and each renewal of the license, fifty dollars.

(C) All fees collected under this section shall be paid to the treasurer of state. One dollar of each such fee shall be credited to the real estate education and research fund, except that for fees that are assessed only once every three years, three dollars of each triennial fee shall be credited to the real estate education and research fund.

(D) In all cases, the fee and any penalty shall accompany the application for the license, license transfer, or license reactivation or shall accompany the filing of the renewal.

(E) The commission may establish by rule reasonable fees for services not otherwise established by this chapter.

(F) The commission may adopt rules that provide for a reduction in the fees established in divisions (B)(2) and (3) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-05-2002



Section 4735.16 - Sign on business premises; advertising.

(A) Every real estate broker licensed under this chapter shall erect or maintain a sign on the business premises plainly stating that the licensee is a real estate broker. If the real estate broker maintains one or more branch offices, the real estate broker shall erect or maintain a sign at each branch office plainly stating that the licensee is a real estate broker.

(B)

(1) Any licensed real estate broker or salesperson who advertises to buy, sell, exchange, or lease real estate, or to engage in any act regulated by this chapter, with respect to property the licensee does not own, shall be identified in the advertisement by name and indicate the name of the brokerage with which the licensee is affiliated.

(2) Any licensed real estate broker or sales person who advertises to sell, exchange, or lease real estate, or to engage in any act regulated by this chapter, with respect to property that the licensee owns, shall be identified in the advertisement by name and indicate that the property is agent owned, and if the property is listed with a real estate brokerage, the advertisement shall also indicate the name of the brokerage with which the property is listed.

(3) The name of the brokerage shall be displayed in equal prominence with the name of the salesperson in the advertisement. For purposes of this section, "brokerage" means the name the real estate company or sole broker is doing business as, or if the real estate company or sole broker does not use such a name, the name of the real estate company or sole broker as licensed.

(4) A real estate broker who is representing a seller under an exclusive right to sell or lease listing agreement shall not advertise such property to the public as "for sale by owner" or otherwise mislead the public to believe that the seller is not represented by a real estate broker.

(5) If any real estate broker or real estate salesperson advertises in a manner other than as provided in this section or the rules adopted under this section, that advertisement is prima-facie evidence of a violation under division (A)(21) of section 4735.18 of the Revised Code.

When the superintendent determines that prima-facie evidence of a violation of division (A)(21) of section 4735.18 of the Revised Code or any of the rules adopted thereunder exists, the superintendent may do either of the following:

(a) Initiate disciplinary action under section 4735.051 of the Revised Code for a violation of division (A)(21) of section 4735.18 of the Revised Code, in accordance with Chapter 119. of the Revised Code;

(b) Personally, or by certified mail, serve a citation upon the licensee.

(C)

(1) Every citation served under this section shall give notice to the licensee of the alleged violation or violations charged and inform the licensee of the opportunity to request a hearing in accordance with Chapter 119. of the Revised Code. The citation also shall contain a statement of a fine of two hundred dollars per violation, not to exceed two thousand five hundred dollars per citation. All fines collected pursuant to this section shall be credited to the real estate recovery fund, created in the state treasury under section 4735.12 of the Revised Code.

(2) If any licensee is cited three times within twelve consecutive months, the superintendent shall initiate disciplinary action pursuant to section 4735.051 of the Revised Code for any subsequent violation that occurs within the same twelve-month period.

(3) If a licensee fails to request a hearing within thirty days of the date of service of the citation, or the licensee and the superintendent fail to reach an alternative agreement, the citation shall become final.

(4) Unless otherwise indicated, the licensee named in a final citation must meet all requirements contained in the final citation within thirty days of the effective date of that citation.

(5) The superintendent shall suspend automatically a licensee's license if the licensee fails to comply with division (C)(4) of this section.

(D) A real estate broker or salesperson obtaining the signature of a party to a listing or other agreement involved in a real estate transaction shall furnish a copy of the listing or other agreement to the party immediately after obtaining the party's signature. Every broker's office shall prominently display in the same immediate area as licenses are displayed a statement that it is illegal to discriminate against any person because of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, national origin, military status as defined in that section, disability as defined in that section, or ancestry in the sale or rental of housing or residential lots, in advertising the sale or rental of housing, in the financing of housing, or in the provision of real estate brokerage services and that blockbusting also is illegal. The statement shall bear the United States department of housing and urban development equal housing logo, shall contain the information that the broker and the broker's salespersons are licensed by the division of real estate and professional licensing and that the division can assist with any consumer complaints or inquiries, and shall explain the provisions of section 4735.12 of the Revised Code. The statement shall provide the division's address and telephone number. The Ohio real estate commission shall provide by rule for the wording and size of the statement. The pamphlet required under section 4735.03 of the Revised Code shall contain the same statement that is required on the statement displayed as provided in this section and shall be made available by real estate brokers and salespersons to their clients. The commission shall provide the wording and size of the pamphlet.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-22-2000; 10-12-2006; 2007 HB372 03-24-2008



Section 4735.17 - License for nonresidents.

Licenses may be issued under sections 4735.01 to 4735.23 of the Revised Code, to nonresidents of this state and to foreign corporations, subject to the following additional requirements:

(A) The licensee, if a broker, shall maintain an active place of business in this state. A post office box is not an active place of business for purposes of this section.

(B) Every nonresident applicant shall file an irrevocable consent that suits and actions may be commenced against such applicant in the proper court of any county of this state in which a cause of action may arise or in which the plaintiff may reside by the service of any process or pleading authorized by the laws of this state on the superintendent of real estate. The consent shall stipulate that such service shall be taken and held in all courts as valid and binding as if proper service had been made upon the applicant in this state. The instrument containing such consent shall be authenticated by signature or by corporate seal. All applications of firms or corporations shall be accompanied by a certified copy of the resolution of the proper officers or managing board authorizing the proper officer to execute them. A duplicate copy of any process or pleading served on the superintendent shall be immediately forwarded by certified mail to the main office of the licensee against which that process or pleading is directed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-11-1985



Section 4735.18 - Disciplinary actions.

(A) Subject to section 4735.32 of the Revised Code, the superintendent of real estate, upon the superintendent's own motion, may investigate the conduct of any licensee. Subject to section 4735.32 of the Revised Code, the Ohio real estate commission shall impose disciplinary sanctions upon any licensee who, whether or not acting in the licensee's capacity as a real estate broker or salesperson, or in handling the licensee's own property, is found to have been convicted of a felony or a crime of moral turpitude, and may impose disciplinary sanctions upon any licensee who, in the licensee's capacity as a real estate broker or salesperson, or in handling the licensee's own property, is found guilty of:

(1) Knowingly making any misrepresentation;

(2) Making any false promises with intent to influence, persuade, or induce;

(3) A continued course of misrepresentation or the making of false promises through agents, salespersons, advertising, or otherwise;

(4) Acting for more than one party in a transaction except as permitted by and in compliance with section 4735.71 of the Revised Code;

(5) Failure within a reasonable time to account for or to remit any money coming into the licensee's possession which belongs to others;

(6) Dishonest or illegal dealing, gross negligence, incompetency, or misconduct;

(7)

(a) By final adjudication by a court, a violation of any municipal or federal civil rights law relevant to the protection of purchasers or sellers of real estate or, by final adjudication by a court, any unlawful discriminatory practice pertaining to the purchase or sale of real estate prohibited by Chapter 4112. of the Revised Code, provided that such violation arose out of a situation wherein parties were engaged in bona fide efforts to purchase, sell, or lease real estate, in the licensee's practice as a licensed real estate broker or salesperson;

(b) A second or subsequent violation of any unlawful discriminatory practice pertaining to the purchase or sale of real estate prohibited by Chapter 4112. of the Revised Code or any second or subsequent violation of municipal or federal civil rights laws relevant to purchasing or selling real estate whether or not there has been a final adjudication by a court, provided that such violation arose out of a situation wherein parties were engaged in bona fide efforts to purchase, sell, or lease real estate. For any second offense under this division, the commission shall suspend for a minimum of two months or revoke the license of the broker or salesperson. For any subsequent offense, the commission shall revoke the license of the broker or salesperson.

(8) Procuring a license under this chapter, for the licensee or any salesperson by fraud, misrepresentation, or deceit;

(9) Having violated or failed to comply with any provision of sections 4735.51 to 4735.74 of the Revised Code or having willfully disregarded or violated any other provisions of this chapter;

(10) As a real estate broker, having demanded, without reasonable cause, other than from a broker licensed under this chapter, a commission to which the licensee is not entitled, or, as a real estate salesperson, having demanded, without reasonable cause, a commission to which the licensee is not entitled;

(11) Except as permitted under section 4735.20 of the Revised Code, having paid commissions or fees to, or divided commissions or fees with, anyone not licensed as a real estate broker or salesperson under this chapter or anyone not operating as an out-of-state commercial real estate broker or salesperson under section 4735.022 of the Revised Code;

(12) Having falsely represented membership in any real estate professional association of which the licensee is not a member;

(13) Having accepted, given, or charged any undisclosed commission, rebate, or direct profit on expenditures made for a principal;

(14) Having offered anything of value other than the consideration recited in the sales contract as an inducement to a person to enter into a contract for the purchase or sale of real estate or having offered real estate or the improvements on real estate as a prize in a lottery or scheme of chance;

(15) Having acted in the dual capacity of real estate broker and undisclosed principal, or real estate salesperson and undisclosed principal, in any transaction;

(16) Having guaranteed, authorized, or permitted any person to guarantee future profits which may result from the resale of real property;

(17) Having advertised or placed a sign on any property offering it for sale or for rent without the consent of the owner or the owner's authorized agent;

(18) Having induced any party to a contract of sale or lease to break such contract for the purpose of substituting in lieu of it a new contract with another principal;

(19) Having negotiated the sale, exchange, or lease of any real property directly with a seller, purchaser, lessor, or tenant knowing that such seller, purchaser, lessor, or tenant is represented by another broker under a written exclusive agency agreement, exclusive right to sell or lease listing agreement, or exclusive purchaser agency agreement with respect to such property except as provided for in section 4735.75 of the Revised Code;

(20) Having offered real property for sale or for lease without the knowledge and consent of the owner or the owner's authorized agent, or on any terms other than those authorized by the owner or the owner's authorized agent;

(21) Having published advertising, whether printed, radio, display, or of any other nature, which was misleading or inaccurate in any material particular, or in any way having misrepresented any properties, terms, values, policies, or services of the business conducted;

(22) Having knowingly withheld from or inserted in any statement of account or invoice any statement that made it inaccurate in any material particular;

(23) Having published or circulated unjustified or unwarranted threats of legal proceedings which tended to or had the effect of harassing competitors or intimidating their customers;

(24) Having failed to keep complete and accurate records of all transactions for a period of three years from the date of the transaction, such records to include copies of listing forms, earnest money receipts, offers to purchase and acceptances of them, records of receipts and disbursements of all funds received by the licensee as broker and incident to the licensee's transactions as such, and records required pursuant to divisions (C)(4) and (5) of section 4735.20 of the Revised Code, and any other instruments or papers related to the performance of any of the acts set forth in the definition of a real estate broker;

(25) Failure of a real estate broker or salesperson to furnish all parties involved in a real estate transaction true copies of all listings and other agreements to which they are a party, at the time each party signs them;

(26) Failure to maintain at all times a special or trust bank account in a depository located in this state. The account shall be noninterest-bearing, separate and distinct from any personal or other account of the broker, and, except as provided in division (A)(27) of this section, shall be used for the deposit and maintenance of all escrow funds, security deposits, and other moneys received by the broker in a fiduciary capacity. The name, account number, if any, and location of the depository wherein such special or trust account is maintained shall be submitted in writing to the superintendent. Checks drawn on such special or trust bank accounts are deemed to meet the conditions imposed by section 1349.21 of the Revised Code. Funds deposited in the trust or special account in connection with a purchase agreement shall be maintained in accordance with section 4735.24 of the Revised Code.

(27) Failure to maintain at all times a special or trust bank account in a depository in this state, to be used exclusively for the deposit and maintenance of all rents, security deposits, escrow funds, and other moneys received by the broker in a fiduciary capacity in the course of managing real property. This account shall be separate and distinct from any other account maintained by the broker. The name, account number, and location of the depository shall be submitted in writing to the superintendent. This account may earn interest, which shall be paid to the property owners on a pro rata basis.

Division (A)(27) of this section does not apply to brokers who are not engaged in the management of real property on behalf of real property owners.

(28) Having failed to put definite expiration dates in all written agency agreements to which the broker is a party;

(29) Having an unsatisfied final judgment or lien in any court of record against the licensee arising out of the licensee's conduct as a licensed broker or salesperson;

(30) Failing to render promptly upon demand a full and complete statement of the expenditures by the broker or salesperson of funds advanced by or on behalf of a party to a real estate transaction to the broker or salesperson for the purpose of performing duties as a licensee under this chapter in conjunction with the real estate transaction;

(31) Failure within a reasonable time, after the receipt of the commission by the broker, to render an accounting to and pay a real estate salesperson the salesperson's earned share of it;

(32) Performing any service for another constituting the practice of law, as determined by any court of law;

(33) Having been adjudicated incompetent for the purpose of holding the license by a court, as provided in section 5122.301 of the Revised Code. A license revoked or suspended under this division shall be reactivated upon proof to the commission of the removal of the disability.

(34) Having authorized or permitted a person to act as an agent in the capacity of a real estate broker, or a real estate salesperson, who was not then licensed as a real estate broker or real estate salesperson under this chapter or who was not then operating as an out-of-state commercial real estate broker or salesperson under section 4735.022 of the Revised Code;

(35) Having knowingly inserted or participated in inserting any materially inaccurate term in a document, including naming a false consideration;

(36) Having failed to inform the licensee's client of the existence of an offer or counteroffer or having failed to present an offer or counteroffer in a timely manner, unless otherwise instructed by the client, provided the instruction of the client does not conflict with any state or federal law;

(37) Having failed to comply with section 4735.24 of the Revised Code.

(B) Whenever the commission, pursuant to section 4735.051 of the Revised Code, imposes disciplinary sanctions for any violation of this section, the commission also may impose such sanctions upon the broker with whom the salesperson is affiliated if the commission finds that the broker had knowledge of the salesperson's actions that violated this section.

(C) The commission shall, pursuant to section 4735.051 of the Revised Code, impose disciplinary sanctions upon any foreign real estate dealer or salesperson who, in that capacity or in handling the dealer's or salesperson's own property, is found guilty of any of the acts or omissions specified or comprehended in division (A) of this section insofar as the acts or omissions pertain to foreign real estate. If the commission imposes such sanctions upon a foreign real estate salesperson for a violation of this section, the commission also may suspend or revoke the license of the foreign real estate dealer with whom the salesperson is affiliated if the commission finds that the dealer had knowledge of the salesperson's actions that violated this section.

(D) The commission may suspend, in whole or in part, the imposition of the penalty of suspension of a license under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002; 10-12-2006; 2008 HB130 04-07-2009



Section 4735.181 - Sanctions for noncompliance with statutory requirements - disposition of fines.

(A) No real estate broker or salesperson licensed pursuant to this chapter shall fail to comply with divisions (B) or (D) of section 4735.13, division (D) of section 4735.14, or sections 4735.55, 4735.56, and 4735.58 of the Revised Code or any rules adopted under those divisions or sections.

(B) When the superintendent determines that a licensee has violated division (A) of this section, the superintendent may do either of the following:

(1) Initiate disciplinary action under section 4735.051 of the Revised Code, in accordance with Chapter 119. of the Revised Code;

(2) Personally, or by certified mail, serve a citation and impose sanctions in accordance with this section upon the licensee.

(C) Every citation served under this section shall give notice to the licensee of the alleged violation or violations charged and inform the licensee of the opportunity to request a hearing in accordance with Chapter 119. of the Revised Code. The citation also shall contain a statement of a fine of up to two hundred dollars per violation. All fines collected pursuant to this section shall be credited to the real estate recovery fund, created in the state treasury under section 4735.12 of the Revised Code.

(D) If any licensee is cited three times under this section within twelve consecutive months, the superintendent shall initiate disciplinary action pursuant to section 4735.051 of the Revised Code for any subsequent violation that occurs within the same twelve-month period.

If a licensee fails to request a hearing within thirty days after the date of service of the citation, or the licensee and the superintendent fail to reach an alternative agreement, the citation shall become final.

(E) Unless otherwise indicated, the licensee named in a final citation under this section must meet all requirements contained in the final citation within thirty days after the effective date of that citation.

(F) The superintendent shall suspend automatically a licensee's license if the licensee fails to comply with division (E) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2005



Section 4735.182 - Fee instrument returned unpaid - additional fee - sanctions.

If a check or other draft instrument used to pay any fee required under this chapter is returned to the superintendent unpaid by the financial institution upon which it is drawn for any reason, the superintendent shall notify the entity or person that the check or other draft instrument was returned for insufficient funds .

(A) If the check or draft instrument was submitted by a licensee, the superintendent shall also notify the licensee that the licensee's license will be suspended unless the licensee, within fifteen days after the mailing of the notice, submits the fee and a one-hundred-dollar fee to the superintendent. If the licensee does not submit both fees within that time period, or if any check or other draft instrument used to pay either of those fees is returned to the superintendent unpaid by the financial institution upon which it is drawn for any reason, the license shall be suspended immediately without a hearing and the licensee shall cease activity as a licensee under this chapter.

(B) If the check or draft instrument was remitted by a person or entity applying to qualify foreign real estate or renew a property registration, the superintendent shall also notify the applicant that registration will be suspended, unless the applicant, within fifteen days after the mailing of the notice, submits the fee and a one-hundred-dollar fee to the superintendent. If the applicant does not submit both fees within that time period, or if any check or other draft instrument used to pay either of the fees is returned to the superintendent unpaid by the financial institution upon which it is drawn for any reason, the property registration shall be suspended immediately without a hearing and the applicant shall cease activity.

(C) If the check or draft instrument was remitted by an applicant for licensure, that application shall automatically be rejected or approval withdrawn, unless the applicant, within fifteen days after the mailing of the notice, submits the fee and a one-hundred-dollar fee to the superintendent. If the applicant does not submit both fees within that time period, or if any check or other draft instrument used to pay either of those fees is returned to the superintendent unpaid by the financial institution upon which it is drawn for any reason, the application shall be denied or approval withdrawn.

(D) If the check or draft instrument was remitted by an education course provider or course provider applicant, that application shall automatically be rejected or approval withdrawn, unless applicant, within fifteen days after the mailing of the notice, submits the fee and a one-hundred-dollar fee to the superintendent. If the applicant does not submit both fees within that time period, or if any check or other draft instrument used to pay either of those fees is returned to the superintendent unpaid by the financial institution upon which it is drawn for any reason, the application shall be denied or approval withdrawn.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-05-2004



Section 4735.19 - Records of commission.

The Ohio real estate commission shall keep a record of its proceedings and, upon application of an interested party, or upon its own motion and notice to the interested parties, may hold a hearing to consider reversing, vacating, or modifying its own orders. An application shall be filed with the division within fifteen days after the mailing of the notice of the order of the commission to the interested parties . The commission may adopt rules in accordance with Chapter 119. of the Revised Code establishing the circumstances in which an interested party may request reconsideration.

Any applicant or respondent dissatisfied with an order of the commission may appeal in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-04-1988



Section 4735.20 - Commissions, fees, or other compensation.

(A) Except as provided in divisions (B), (C), and (G) of this section, no licensed real estate broker or licensed foreign real estate dealer shall pay a commission, fee, or other compensation for performing any of the acts specified in section 4735.01 of the Revised Code to any person who is not a licensed real estate broker or a licensed real estate salesperson or to any person who is not a licensed foreign real estate dealer or a licensed foreign real estate salesperson.

(B) A licensed real estate broker or licensed foreign real estate dealer may pay a commission to a licensed real estate broker or licensed foreign real estate dealer of another state or country and may receive a commission from a licensed real estate broker or licensed foreign real estate dealer of another state or country, but only when done in accordance with rules adopted by the Ohio real estate commission pursuant to section 4735.10 of the Revised Code.

(C) A licensed real estate broker may pay all or part of a fee, commission, or other compensation earned by an affiliated licensee to a partnership, association, limited liability company, limited liability partnership, or corporation that is not licensed as a real estate broker on the condition that all of the following conditions are satisfied:

(1) At least one of the partners, members, officers, or shareholders of the unlicensed partnership, association, limited liability company, limited liability partnership, or corporation holds a valid and active license issued under this chapter.

(2) At least one of the partners, members, officers, or shareholders of the unlicensed partnership, association, limited liability company, limited liability partnership, or corporation is the affiliated licensee who earned the fee, commission, or other compensation.

(3) The unlicensed partnership, association, limited liability company, limited liability partnership, or corporation does not engage in any of the acts specified in division (A) of section 4735.01 of the Revised Code.

(4) The broker verifies that the affiliated licensee complies with divisions (C)(1) and (2) of this section and keeps a record of this verification for a period of three years after the date of verification.

(5) The broker keeps a record of all of the following information for each transaction, for a period of three years after the date of the transaction:

(a) The name of the affiliated licensee who earned the fee, commission, or other compensation;

(b) The amount of the fee, commission, or other compensation that was earned;

(c) The name of the unlicensed partnership, association, limited liability company, limited liability partnership, or corporation to which the broker paid the affiliated licensee's fee, commission, or other compensation.

(D) Compliance with division (C) of this section does not relieve a broker described in that division of any obligations to supervise an affiliated licensee, or of any other requirements of this chapter or rules adopted pursuant to this chapter.

(E) Compliance with division (C) of this section does not render a broker described in that division or an affiliated licensee exempt from sections 4735.051, 4735.18, and 4735.32 of the Revised Code, or immune from personal liability in a civil action against the broker or affiliated licensee for a violation of this chapter.

(F) No broker shall pay a fee, commission, or other compensation that is due to an affiliated licensee to a third-party creditor of the affiliated licensee.

(G) Any owner of any interest in foreign real estate may refer a prospective buyer to the person who sold the owner that foreign real estate with the expectation of receiving valuable consideration, if all of the following conditions are satisfied:

(1) The person who sold the owner that foreign real estate is selling qualified foreign real estate pursuant to section 4735.25 of the Revised Code.

(2) Any fee, commission, or other valuable consideration promised or collected during any period consisting of twelve consecutive months does not exceed one thousand dollars.

(3) The owner does not engage in referring prospective buyers of foreign real estate pursuant to this section in the ordinary course of business or as a regular business practice.

(4) The owner does not show the foreign real estate, discuss terms or conditions of purchasing the foreign real estate, or otherwise participate in negotiations with regard to the offering or sale of the foreign real estate.

(5) If a foreign real estate transaction is consummated with a buyer who was referred by the owner to the person who sold the owner that foreign real estate, the occurrence of the referral shall be disclosed by the person who sold the owner that foreign real estate.

(H) The suspension or revocation of a real estate broker's or foreign real estate dealer's license automatically shall suspend every real estate salesperson's or foreign real estate salesperson's license granted to any person by virtue of association with the broker or dealer whose license has been suspended or revoked, pending a change of broker or dealer and the issuance of a new license. Such new license shall be issued without charges, if granted during the same year in which the original license was granted.

(I) A violation of this section is cause for imposing disciplinary sanctions in accordance with the proceedings specified in sections 4735.051, 4735.18, and 4735.32 of the Revised Code.

(J) For purposes of this section, "affiliated licensee" means a person who holds a valid and active license issued under this chapter and who is associated with the broker that is paying a fee, commission, or other compensation at the time that that fee, commission, or other compensation is earned.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-2002



Section 4735.21 - Right of action - limits on salespersons.

No right of action shall accrue to any person, partnership, association, or corporation for the collection of compensation for the performance of the acts mentioned in section 4735.01 of the Revised Code, without alleging and proving that such person, partnership, association, or corporation was licensed as a real estate broker or foreign real estate dealer. Nothing contained in this section shall prevent a right of action from accruing after the expiration of a real estate or foreign real estate license if the act giving rise to the cause of action was performed by a licensee prior to such expiration.

No real estate salesperson or foreign real estate salesperson shall collect any money in connection with any real estate or foreign real estate brokerage transaction, whether as a commission, deposit, payment, rental, or otherwise, except in the name of and with the consent of the licensed real estate broker or licensed foreign real estate dealer under whom the salesperson is licensed at the time the sales person earned the commission. Nor shall any real estate salesperson or foreign real estate salesperson commence or maintain any action for a commission or other compensation in connection with a real estate or foreign real estate brokerage transaction, against any person except a person licensed as a real estate broker or foreign real estate dealer under whom the salesperson is licensed as a salesperson at the time the cause of action arose.

A salesperson licensed under this chapter shall not sell, assign, or otherwise transfer the salesperson's interest in a commission or any portion thereof to an unlicensed person or entity. If a salesperson makes such assignment or transfer, the broker shall not pay the transferee or assignee any portion of the commission. No cause of action shall arise on behalf of any person against a broker for not paying an assignee or transferee any portion of such an assignment or transfer.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-11-1985



Section 4735.211 - Division of real estate operating fund.

All fines imposed under section 4735.051 of the Revised Code, and all fees and charges collected under sections 4735.06, 4735.09, 4735.13, 4735.15, 4735.25, 4735.27, 4735.28, and 4735.29 of the Revised Code, except such fees as are paid to the real estate education and research fund and real estate recovery fund as provided in this chapter, shall be paid into the state treasury to the credit of the division of real estate operating fund, which is hereby created. All operating expenses of the division of real estate shall be paid from the division of real estate operating fund.

The division of real estate operating fund shall be assessed a proportionate share of the administrative costs of the department of commerce in accordance with procedures prescribed by the director of commerce and approved by the director of budget and management. Such assessments shall be paid from the division of real estate operating fund to the division of administration fund.

If funds in the division of real estate operating fund are determined by the director of commerce to be in excess of those necessary to fund all the expenses of the division in any biennium, the director may pay the excess funds to the real estate education and research fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-13-1996



Section 4735.22 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 07-04-1984)



Section 4735.23 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 10-01-1953)



Section 4735.24 - Earnest money to be maintained in special account.

(A) Except as otherwise provided in this section, when earnest money connected to a real estate purchase agreement is deposited in a real estate broker's trust or special account, the broker shall maintain that money in the account in accordance with the terms of the purchase agreement until one of the following occurs:

(1) The transaction closes and the broker disburses the earnest money to the closing or escrow agent or otherwise disburses the money pursuant to the terms of the purchase agreement.

(2) The parties provide the broker with written instructions that both parties have signed that specify how the broker is to disburse the earnest money and the broker acts pursuant to those instructions.

(3) The broker receives a copy of a final court order that specifies to whom the earnest money is to be awarded and the broker acts pursuant to the court order.

(4) The earnest money becomes unclaimed funds as defined in division (M)(2) of section 169.02 of the Revised Code and, after providing the notice that division (D) of section 169.03 of the Revised Code requires, the broker has reported the unclaimed funds to the director of commerce pursuant to section 169.03 of the Revised Code and has remitted all of the earnest money to the director.

(B) A purchase agreement may provide that in the event of a dispute regarding the disbursement of the earnest money, the broker will return the money to the purchaser without notice to the parties unless, within two years from the date the earnest money was deposited in the broker's trust or special account, the broker has received one of the following:

(1) Written instructions signed by both parties specifying how the money is to be disbursed;

(2) Written notice that a court action to resolve the dispute has been filed.

(C)

(1) If the parties dispute the disbursement of the earnest money and the purchase agreement contains the provision described in division (B) of this section, not later than the first day of September following the two year anniversary date of the deposit of the earnest money in the broker's account, the broker shall return the earnest money to the purchaser unless the parties provided the broker with written instructions or a notice of a court action as described in division (B) of this section.

(2) If the broker cannot locate the purchaser at the time the disbursement is due, after providing the notice that division (D) of section 169.03 of the Revised Code requires, the broker shall report the earnest money as unclaimed funds to the director of commerce pursuant to section 169.03 of the Revised Code and remit all of the earnest money to the director.

Effective Date: 2008 HB130 04-07-2009



Section 4735.25 - Dealing in foreign real estate.

(A)

(1) No person, other than an actual bona fide owner selling for the owner's own account in a single transaction and not by way of repeated or successive transactions, or a person excepted from obtaining a license under section 4735.01 of the Revised Code, shall sell, lease, or otherwise deal in this state in any foreign real estate unless the person has qualified the foreign real estate pursuant to this section and unless one of the following applies:

(a) The person was licensed under section 1707.15 or 1707.16 prior to October 14, 1969;

(b) The person was licensed as a foreign real estate dealer or salesperson under former section 1707.331 of the Revised Code prior to the effective date of this section, but only until the expiration date of the license;

(c) The person is licensed under section 4735.27 or 4735.28 of the Revised Code.

(2) A licensed foreign real estate dealer or licensed foreign real estate salesperson who is acting in a fiduciary capacity for a bona fide owner of foreign real estate in the sale or lease of that real estate, or who is otherwise dealing in foreign real estate in a fiduciary capacity for its bona fide owner, in a single transaction and not by way of repeated or successive transactions for that owner, need not qualify such real estate under this section.

(B) Any person, other than one of the excepted persons under division (A) of this section, desiring to sell, lease, or otherwise deal in any foreign real estate shall file an application with the superintendent of real estate in the form the superintendent prescribes, which application shall set forth the following:

(1) An exact description of the foreign real estate sought to be sold, leased, or dealt in;

(2) A map or plat prepared by a competent surveyor showing the boundaries and dimensions of the foreign real estate and all lots or subdivisions of it;

(3) The names of the owners of the foreign real estate, with a detailed statement showing the financial responsibility of each owner, together with the post office address of each, including street numbers or another pertinent description; and if any such owner is a corporation or association, a copy of its articles or certificate of incorporation or of the agreement by which it was created, unless a copy is already on file in the office of the secretary of state, together with proof that it is qualified to do business in this state, if it is a foreign corporation;

(4) A list and description of all liens and encumbrances on the foreign real estate;

(5) A full description of all improvements or developments of every nature to be made or promised to be made on the foreign real estate, the cost of the improvements or developments, and the security, if any, for their completion;

(6) A copy of any building restrictions or other restrictions upon the use of the foreign real estate;

(7) A copy, description, or plan showing the form of contract, method, and terms of sale, lease, or other dealing to be used in connection with the foreign real estate;

(8) A list or schedule of all sales prices of the foreign real estate;

(9) A list or schedule of all commissions, allowances, or compensations in any form that have been arranged or agreed to be paid to the applicant, and to any dealers or salespersons, by the owner or by any person interested in the foreign real estate;

(10) Other information that the superintendent requires.

(C) All the statements, exhibits, and documents required by the superintendent under this section, except properly certified public documents, shall be verified by the oath of the applicant or of any person having knowledge of the facts, and in such manner and form as required by the superintendent. Failure to comply with the requests of the superintendent in this regard shall be a sufficient reason for a refusal by the superintendent to qualify the foreign real estate.

(D) Upon filing the application, the applicant shall pay to the superintendent a filing fee of five hundred dollars plus an additional one dollar for each lot, unit, parcel, or interest included in the offering, with the aggregate fee not to exceed two thousand five hundred dollars, and shall deposit with the superintendent a sum the superintendent may require for the purpose of defraying the cost of verifying the statements of the applicant, or for the purpose of determining that the provisions of this chapter have been and will be complied with and that the foreign real estate will not be sold, leased, or dealt in within this state on grossly unfair terms, or in a method or on terms that might defraud or deceive purchasers in this state.

(E) The superintendent or the superintendent's designee employed by the department of commerce, may inspect and examine the foreign real estate or investigate the applicant or the persons interested in, dealing in, or selling, the foreign real estate. The actual cost of the inspection or examination, including the proper proportion of the salaries of employees of the division of real estate who conduct it, shall be paid by the applicant and may be retained by the superintendent out of any deposit. An itemized statement of such cost shall be furnished to the applicant.

(F) In order either to prevent fraud in the sale of foreign real estate or to provide security for the performance of agreements to make improvements on it, the superintendent may require all payments for the foreign real estate to be made to a bank in this state, and to be impounded in that bank and held in escrow upon the terms the superintendent reasonably requires.

(G) If the superintendent is of the opinion that the proposed sale, lease, or disposal is not on grossly unfair terms, that the provisions of this chapter have been complied with, and that the foreign real estate will not be sold, leased, or dealt in, in a method or on terms that might defraud or deceive persons in this state, the superintendent shall allow the qualification of the foreign real estate for sale, lease, or other disposition on the terms stated in the application or on other terms, calculated to prevent fraud or deception, the superintendent approves.

Effective Date: 09-22-2000



Section 4735.26 - Refusing to qualify foreign real estate.

(A) If the superintendent of real estate has refused to qualify any foreign real estate under section 4735.25 of the Revised Code, or has suspended or revoked the qualification of any foreign real estate, the aggrieved party may appeal in accordance with Chapter 119. of the Revised Code.

(B) An order sustaining the refusal of the superintendent to qualify any foreign real estate, or sustaining the superintendent in suspending or revoking the qualification of any foreign real estate shall not bar, after ten days from the order, a new application by the plaintiff for qualification or for a withdrawal of the revocation or suspension. An order in favor of the plaintiff shall not prevent the superintendent, after proper notice and hearing, from subsequently revoking or suspending the qualification for any proper cause which may accrue or be discovered after the order.

Effective Date: 09-11-1985



Section 4735.27 - Foreign real estate dealer's license.

(A) An application to act as a foreign real estate dealer shall be in writing and filed with the superintendent of real estate. It shall be in the form the superintendent prescribes and shall contain the following information:

(1) The name and address of the applicant;

(2) A description of the applicant, including, if the applicant is a partnership, unincorporated association, or any similar form of business organization, the names and the residence and business addresses of all partners, officers, directors, trustees, or managers of the organization, and the limitation of the liability of any partner or member; and if the applicant is a corporation, a list of its officers and directors, and the residence and business addresses of each, and, if it is a foreign corporation, a copy of its articles of incorporation in addition;

(3) The location and addresses of the principal office and all other offices of the applicant;

(4) A general description of the business of the applicant prior to the application, including a list of states in which the applicant is a licensed foreign real estate dealer;

(5) The names and addresses of all salesmen of the applicant at the date of the application;

(6) The nature of the business of the applicant, and its places of business, for the ten-year period preceding the date of application.

(B) Every nonresident applicant shall name a person within this state upon whom process against the applicant may be served and shall give the complete residence and business address of the person designated. Every applicant shall file an irrevocable written consent, executed and acknowledged by an individual duly authorized to give such consent, that actions growing out of a fraud committed by the applicant in connection with the sale in this state of foreign real estate may be commenced against it, in the proper court of any county in this state in which a cause of action for such fraud may arise or in which the plaintiff in such action may reside, by serving on the secretary of state any proper process or pleading authorized by the laws of this state, in the event that the applicant if a resident of this state, or the person designated by the nonresident applicant, cannot be found at the address given. The consent shall stipulate that the service of process on the secretary of state shall be taken in all courts to be as valid and binding as if service had been made upon the foreign real estate dealer. If the applicant is a corporation or an unincorporated association, the consent shall be accompanied by a certified copy of the resolution of the board of directors, trustees, or managers of the corporation or association, authorizing such individual to execute the consent.

(C) The superintendent may investigate any applicant for a dealer's license, and may require any additional information he considers necessary to determine the business repute and qualifications of the applicant to act as a foreign real estate dealer. If the application for a dealer's license involves investigation outside this state, the superintendent may require the applicant to advance sufficient funds to pay any of the actual expenses of the investigation, and an itemized statement of such expense shall be furnished to the applicant.

(D) Every applicant shall take a written examination, prescribed and conducted by the superintendent, which covers his knowledge of the principles of real estate practice, real estate law, financing and appraisal, real estate transactions and instruments relating to them, canons of business ethics relating to real estate transactions, and the duties of foreign real estate dealers and salesmen. The fee for the examination, when administered by the superintendent, is seventy-five dollars. If the applicant does not appear for the examination, the fee shall be forfeited and a new application and fee shall be filed, unless good cause for the failure to appear is shown to the superintendent. The requirement of an examination may be waived in whole or in part by the superintendent if an applicant is licensed as a real estate broker by any state. Any applicant who fails the examination twice shall wait six months before applying to retake the examination.

(E) No person shall take the foreign real estate dealer's examination who has not established to the satisfaction of the superintendent that he:

(1) Has not been convicted of a felony or a crime of moral turpitude or, if he has been so convicted, the superintendent has disregarded the conviction because the applicant has proven to the superintendent, by a preponderance of the evidence, that his activities and employment record since the conviction show that he is honest, truthful, and of good reputation, and there is no basis in fact for believing that he again will violate the laws involved;

(2) Has not been finally adjudged by a court to have violated any municipal, state, or federal civil rights laws relevant to the protection of purchasers or sellers of real estate or, if he has been so adjudged, at least two years have passed since the court decision and the superintendent has disregarded the adjudication because the applicant has proven, by a preponderance of the evidence, that his activities and employment record since the adjudication show that he is honest, truthful, and of good reputation, and there is no basis in fact for believing that he again will violate the laws involved;

(3) Has not, during any period for which he was licensed under this chapter or any former section of the Revised Code applicable to licensed foreign real estate dealers or salesmen, violated any provision of, or any rule adopted pursuant to, this chapter or that section, or, if he has violated any such provision or rule, has established to the satisfaction of the superintendent that he will not again violate the provision or rule.

(F) If the superintendent finds that an applicant for a license as a foreign real estate dealer, or each named member, manager, or officer of a partnership, association, or corporate applicant is at least eighteen years of age, is of good business repute, has passed the examination required under this section or has had the requirement of an examination waived, and appears otherwise qualified, the superintendent shall issue a license to the applicant to engage in business in this state as a foreign real estate dealer. Dealers licensed pursuant to this section shall employ as salesmen of foreign real estate only persons licensed pursuant to section 4735.28 of the Revised Code. If at any time such salesmen resign or are discharged or new salesmen are added, the dealer forthwith shall notify the superintendent and shall file with the division of real estate the names and addresses of new salesmen.

(G) If the applicant merely is renewing his license for the previous year, the application need contain only the information required by divisions (A)(2), (3), and (6) of this section.

Effective Date: 01-04-1988



Section 4735.28 - Foreign real estate salesman's license.

(A) An application to act as a foreign real estate salesman shall be in writing and filed with the superintendent of real estate. It shall be in the form the superintendent prescribes and shall contain the following information:

(1) The name and complete residence and business addresses of the applicant;

(2) The name of the foreign real estate dealer who is employing the applicant or who intends to employ him;

(3) The age and education of the applicant, and his experience in the sale of foreign real estate; whether he has ever been licensed by the superintendent, and if so, when; whether he has ever been refused a license by the superintendent; and whether he has ever been licensed or refused a license or any similar permit by any division or superintendent of real estate, by whatsoever name known or designated, anywhere;

(4) The nature of the employment, and the names and addresses of the employers, of the applicant for the period of ten years immediately preceding the date of the application.

(B) Every applicant shall take a written examination, prescribed and conducted by the superintendent, which covers his knowledge of the principles of real estate practice, real estate law, financing and appraisal, real estate transactions and instruments relating to them, canons of business ethics relating to real estate transactions, and the duties of foreign real estate salesmen. The fee for the examination, when administered by the superintendent, is fifty dollars. If the applicant does not appear for the examination, the fee shall be forfeited and a new application and fee shall be filed, unless good cause for the failure to appear is shown to the superintendent. The requirement of an examination may be waived in whole or in part by the superintendent if an applicant is licensed as a real estate broker or salesman by any state. Any applicant who fails the examination twice shall wait six months before applying to retake the examination.

(C) No person shall take the foreign real estate salesman's examination who has not established to the satisfaction of the superintendent that he:

(1) Has not been convicted of a felony or a crime of moral turpitude or, if he has been so convicted, the superintendent has disregarded the conviction because the applicant has proven to the superintendent, by a preponderance of the evidence, that his activities and employment record since the conviction show that he is honest, truthful, and of good reputation, and there is no basis in fact for believing that he again will violate the laws involved;

(2) Has not been finally adjudged by a court to have violated any municipal, state, or federal civil rights laws relevant to the protection of purchasers or sellers of real estate or, if he has been so adjudged, at least two years have passed since the court decision and the superintendent has disregarded the adjudication because the applicant has proven, by a preponderance of the evidence, that his activities and employment record since the adjudication show that he is honest, truthful, and of good reputation, and there is no basis in fact for believing that he will again violate the laws;

(3) Has not, during any period for which he was licensed under this chapter or any former section of the Revised Code applicable to licensed foreign real estate dealers or salesmen, violated any provision of, or any rule adopted pursuant to, this chapter or that section, or, if he has violated any such provision or rule, has established to the satisfaction of the superintendent that he will not again violate the provision or rule.

(D) Every salesman of foreign real estate shall be licensed by the superintendent of real estate and shall be employed only by the licensed foreign real estate dealer specified on his license.

(E) If the superintendent finds that the applicant is of good business repute, appears to be qualified to act as a foreign real estate salesman, and has fully complied with the provisions of this chapter, and that the dealer in the application is a licensed foreign real estate dealer, the superintendent, upon payment of the fees prescribed by section 4735.15 of the Revised Code, shall issue a license to the applicant authorizing him to act as salesman for the dealer named in the application.

Effective Date: 01-04-1988



Section 4735.29 - Renewals.

The license of every foreign real estate dealer and salesman shall expire on the thirty-first day of December of each year, and may be renewed upon the filing with the superintendent of real estate of an application for renewal, and the payment of the fee prescribed in section 4735.15 of the Revised Code, not less than fifteen or more than sixty days before the expiration of the old license. The superintendent may accept an application for renewal less than fifteen days before the expiration of any calendar year. He shall give notice, without unreasonable delay, of his action on any application for renewal of a foreign real estate dealer's or salesman's license. A foreign real estate dealer's license may be issued at any time for the remainder of the calendar year. In such event, the annual fee prescribed in section 4735.15 of the Revised Code shall not be reduced.

Effective Date: 09-11-1985



Section 4735.30 - False representations of material or relevant facts.

No person shall knowingly make or cause to be made any false representation concerning a material and relevant fact, in any oral statement or in any description, application, or written statement, for the purpose of securing the qualification of any foreign real estate under section 4735.25 of the Revised Code.

Effective Date: 09-11-1985



Section 4735.32 - Investigations.

(A)

(1) The Ohio real estate commission or the superintendent of real estate may commence, at any time within three years from the date on which an alleged violation of a provision of this or another chapter of the Revised Code occurred, any investigation that relates to the conduct of a licensed real estate broker, real estate salesperson, foreign real estate dealer, or foreign real estate salesperson, that is authorized pursuant to section 1349.11, 4735.051, 4735.052, or 4735.18, or any other section of the Revised Code, and that is for purposes of determining whether a licensee, unlicensed person, or unlicensed entity has violated a provision of this or another chapter of the Revised Code and whether, as a consequence, a licensee's license should be suspended or revoked, or other disciplinary action taken, as provided in this or another chapter of the Revised Code. If such an investigation is not commenced within the three-year period, it shall be barred, and neither the commission nor the superintendent shall suspend or revoke the license of any licensee, or take other disciplinary action against any licensee, unlicensed person, or unlicensed entity because of the alleged violation of a provision of this or another chapter of the Revised Code that could have been the subject of the barred investigation.

(2) For purposes of division (A)(1) of this section, if an investigation that is authorized by section 4735.051 of the Revised Code is involved, it shall be considered to be commenced as of the date on which a person files the complaint with the division of real estate .

(B) This section does not affect any criminal or civil liability that a licensed real estate broker, real estate salesperson, foreign real estate dealer, or foreign real estate salesperson, or any unlicensed person, may have under this or another chapter of the Revised Code or under the common law of this state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1999



Section 4735.33 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the superintendent of real estate shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4735.51 - Agency relationship - disclosure definitions.

As used in sections 4735.51 to 4735.74 of the Revised Code:

(A) "Agency" and "Agency relationship" mean a relationship in which a licensee represents another person in a real estate transaction.

(B) "Agency agreement" means a contract between a licensee and a client in which the client promises to pay the broker a valuable consideration, or agrees that the licensee may receive a valuable consideration from another, for performing an act that requires a real estate license under this chapter.

(C) "Agent" and "real estate agent" mean a person licensed by this chapter to represent another in a real estate transaction.

(D) "Affiliated licensee" means a real estate broker or a real estate salesperson licensed by this chapter who is affiliated with a brokerage.

(E) "Brokerage" means a corporation, partnership, limited partnership, association, limited liability company, limited liability partnership, or sole proprietorship issued a broker's license. "Brokerage" includes the affiliated licensees who have been assigned management duties that include supervision of licensees whose duties may conflict with those of other affiliated licensees.

(F) "Client" means a person who has entered into an agency relationship with a licensee.

(G) "Confidential information" means all information that a client directs to be kept confidential or that if disclosed would have an adverse effect on the client's position in the real estate transaction, except to the extent the agent is required by law to disclose such information, and all information that is required by law to be kept confidential.

(H) "Dual agency relationship" means any of the dual agency relationships set forth in section 4735.70 of the Revised Code.

(I) "In-company transaction" means a real estate transaction in which the purchaser and seller are both represented by the same brokerage.

(J) "Licensee" means any individual licensed as a real estate broker or salesperson by the Ohio real estate commission pursuant to this chapter.

(K) "Management level licensee" means a licensee who is employed by or affiliated with a real estate broker and who has supervisory responsibility over other licensees employed by or affiliated with that real estate broker.

(L) "Purchaser" means a party in a real estate transaction who is the potential transferee of property. "Purchaser" includes a person seeking to buy property and a person seeking to rent property as a tenant or lessee.

(M) "Real estate transaction" means any act that is described in division (A) of section 4735.01 of the Revised Code or that is related to the execution of an act described in that section.

(N) "Subagency" and "subagency relationship" mean an agency relationship in which a licensee acts for another licensee in performing duties for the client of that licensee.

(O) "Timely" means as soon as possible under the particular circumstances.

Effective Date: 12-13-1996; 10-12-2006



Section 4735.52 - Scope of chapter.

The types of agency relationships permitted in a real estate transaction are determined by the provisions of this chapter. Except to the extent the duties of a real estate agent are specifically set forth in this chapter, or are otherwise modified by agreement, the duties of a real estate agent are determined by the common law.

Effective Date: 12-13-1996



Section 4735.53 - Agency relationships permitted.

(A) The types of agency relationships a licensee may establish in a real estate transaction are limited to the following:

(1) An agency relationship between the licensee and the seller;

(2) An agency relationship between the licensee and the purchaser;

(3) A dual agency relationship between the licensee and both the seller and the purchaser;

(4) A subagency relationship between the licensee and the client of another licensee.

(B) When an agency relationship is formed between a licensee and a client, all of the following also are considered the agent of that client:

(1) The brokerage with whom the licensee is affiliated and, except as provided in division (C) of section 4735.70 of the Revised Code, the management level licensees in that brokerage who have direct supervisory duties over licensees ;

(2) Any licensee employed by, or affiliated with, the brokerage who receives confidential information from the agent of the client ;

(3) Any other licensee in the brokerage who assisted in establishing the agency relationship;

(4) Any licensee in the brokerage who specifically is appointed with the client's consent to represent that client.

(C) Except as otherwise provided in divisions (B)(1) to (4) of this section, another licensee who is affiliated with the same brokerage as the licensee is not an agent of that client .

(D) A payment or the promise of a payment to a licensee does not determine whether an agency relationship has been created between a licensee and a client or between other licensees in the brokerage with which the licensee is affiliated and that client.

Effective Date: 12-13-1996; 01-01-2005



Section 4735.54 - Written company policy for types of agency relationships for brokerage.

Each brokerage shall develop and maintain a written company policy that sets forth the types of agency relationships that members of that brokerage may establish. The policy shall include provisions on whether any dual agency relationships set forth in section 4735.70 of the Revised Code are permitted. The policy shall also set forth procedures to ensure the protection of confidential information, and to ensure that the confidentiality provision extends to affiliated licensees of the brokerage. The policy developed and maintained under this section shall comply with the minimum standards established by rule by the superintendent of real estate with the approval of the Ohio real estate commission. The development and maintenance of a policy under this section shall not relieve a brokerage from liability for the failure of the brokerage, any licensee of the brokerage, or any employee of the brokerage, to maintain the confidentiality of confidential information of a client. The brokerage shall provide a copy of its policy developed and maintained under this section to each client or prospective client upon request.

Effective Date: 12-13-1996



Section 4735.55 - Written agency agreements.

(A) Each written agency agreement shall contain all of the following:

(1) An expiration date;

(2) A statement that it is illegal, pursuant to the Ohio fair housing law, division (H) of section 4112.02 of the Revised Code, and the federal fair housing law, 42 U.S.C.A. 3601, as amended, to refuse to sell, transfer, assign, rent, lease, sublease, or finance housing accommodations, refuse to negotiate for the sale or rental of housing accommodations, or otherwise deny or make unavailable housing accommodations because of race, color, religion, sex, familial status as defined in section 4112.01 of the Revised Code, ancestry, military status as defined in that section, disability as defined in that section, or national origin or to so discriminate in advertising the sale or rental of housing, in the financing of housing, or in the provision of real estate brokerage services;

(3) A statement defining the practice known as "blockbusting" and stating that it is illegal;

(4) A copy of the United States department of housing and urban development equal housing opportunity logotype, as set forth in 24 C.F.R. 109.30, as amended.

(B) Each written agency agreement shall contain a place for the licensee and the client to sign and date the agreement.

(C) A licensee shall furnish a copy of any written agency agreement to a client in a timely manner after the licensee and the client have signed and dated it.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-17-2000; 2007 HB372 03-24-2008



Section 4735.56 - Written brokerage policy on agency required - disclosure to client.

(A) Each brokerage shall develop a written brokerage policy on agency to be given to prospective sellers and purchasers in accordance with divisions (C) and (D) of this section.

(B) The brokerage policy on agency described in division (A) of this section shall include all of the following information:

(1) An explanation of the permissible agency relationships available under section 4735.53 of the Revised Code and the duties that the agent owes the agent's client;

(2) The brokerage's policy on representation of purchasers or sellers;

(3) Whether at some time during the agency relationship the brokerage and its licensee may act as a dual agent, and the options and consequences for the client if a dual agency situation arises including the right of the client to terminate the agency relationship and seek representation from another source;

(4) Whether at some time during the agency relationship, another licensee affiliated with the same brokerage as the licensee may become the exclusive agent for the other party in the transaction and whether each licensee will represent only the interests of that licensee's client;

(5) The brokerage's policy on cooperation with other brokerages, including whether the brokerage offers compensation to other brokerages or will seek compensation from other brokerages;

(6) That a brokerage that has a purchaser as a client represents the purchaser's interests even though the seller's agent or the seller may compensate that purchaser's brokerage;

(7) That the signature of the purchaser or the seller indicates acknowledgement of receipt of the brokerage policy on agency.

(C) A licensee acting as a seller's agent shall provide the seller with the brokerage policy on agency described in this section prior to marketing or showing the seller's real estate and shall obtain a signature from the seller acknowledging receipt unless the seller refuses to provide a signature. If the seller refuses to provide a signature, the licensee shall note this on the policy.

(D) A licensee working directly with a purchaser in a real estate transaction, whether as the purchaser's agent, the seller's agent, or the seller's subagent, shall provide the purchaser with the brokerage policy on agency described in this section and obtain a signature from the purchaser acknowledging receipt of the policy unless the purchaser refuses to provide a signature. If the purchaser refuses to provide a signature, the licensee shall note this on the policy. Except as provided in division (E) of this section, the licensee shall provide the brokerage policy on agency to a purchaser prior to the earliest of the following actions of the licensee:

(1) Initiating a prequalification evaluation to determine whether the purchaser has the financial ability to purchase or lease a particular real estate property;

(2) Requesting specific financial information from the purchaser to determine the purchaser's ability to purchase or finance real estate in a particular price range;

(3) Showing the real estate to the purchaser other than at an open house;

(4) Discussing, with the purchaser, the making of an offer to purchase or lease real estate;

(5) Submitting an offer to purchase or lease real estate on behalf of the purchaser.

(E) If the earliest event described in division (D) of this section is by telephone or electronic mail, the licensee shall disclose by that same medium the nature of the agency relationship that the licensee has with both the seller and the purchaser. The licensee shall provide the purchaser with the brokerage policy on agency described in this section at the first meeting with the purchaser following this disclosure of the agency relationship.

(F) A licensee acting as a seller's agent is not required to provide a purchaser with the brokerage policy on agency described in this section except in the case of an event described in division (D) of this section.

(G) The requirements of this section regarding provision of a brokerage policy on agency do not apply in any of the following situations:

(1) The rental or leasing of residential premises as defined in section 5321.01 of the Revised Code, if the rental or lease agreement can be performed in eighteen months or less;

(2) The referral of a prospective purchaser or seller to another licensee;

(3) Transactions involving the sale, lease, or exchange of foreign real estate as defined in division (E) of section 4735.01 of the Revised Code;

(4) Transactions involving the sale of a cemetery lot or a cemetery interment right.

Effective Date: 01-01-2005



Section 4735.57 - Agency disclosure statement - dual agency disclosure.

(A) The superintendent of real estate, with the approval of the Ohio real estate commission, shall establish by rule an agency disclosure statement. The agency disclosure statement shall contain a place for the licensee and the parties to the transaction to sign and date the statement and shall contain sections for the disclosure or explanation of all of the following:

(1) Unless confidential, the names of all the parties in the transaction;

(2) The address of the real estate being sold or leased;

(3) The name of the licensee or licensees and the brokerage with which each licensee is affiliated;

(4) The party that each licensee in the named brokerage represents in the transaction;

(5) If a licensee representing a purchaser of real estate and a licensee representing the seller of that real estate are affiliated with the same brokerage, whether the two licensees are acting as dual agents or are individually representing the purchaser and seller separately;

(6) If only one licensee is involved in the transaction, whether that licensee is a dual agent or represents only one party to the transaction;

(7) If both the purchaser and the seller are represented by licensees affiliated with the same brokerage, that the brokerage is a dual agent;

(8) That the signature of the client indicates the client's informed consent to the agency relationship and that if the client does not understand the agency disclosure statement, the client should consult an attorney.

(B) The agency disclosure statement shall specify the duties of a licensee acting as a dual agent and shall contain sections disclosing all of the following:

(1) An explanation of the nature of a dual agency relationship, including a statement that in serving as a dual agent, licensees in the brokerage represent two clients whose interests are, or at times could be, different or adverse;

(2) That as a result of the dual agency relationship, the dual agent may not be able to advocate on behalf of the client to the same extent the agent may have if the agent represented only one client;

(3) A description of the duties the brokerage and its affiliated licensees and employees owe to each client, including the duty of confidentiality;

(4) That neither the brokerage nor its affiliated licensees have any material relationship with either client other than incidental to the transaction, or if the brokerage or its affiliated licensees have a material relationship, a disclosure of the nature of the relationship. For purposes of this division, "material relationship" means any actually known personal, familial, or business relationship between the brokerage or an affiliated licensee and a client that could impair the ability of the brokerage or affiliated licensee to exercise lawful and independent judgment relative to another client.

(5) That as a dual agent, the brokerage cannot engage in conduct that is contrary to the interests or instructions of one party or act in a biased manner on behalf of one party;

(6) A section specifying the source of compensation to the real estate broker;

(7) That the client does not have to consent to the dual agency relationship, and the options available to the client for representation in the transaction if the client does not consent, including the right of the client to terminate the agency relationship and seek representation from another source;

(8) That the consent to the dual agency relationship by the client has been given voluntarily, that the signature indicates informed consent, and that the duties of a licensee acting as a dual agent disclosed to the client pursuant to division (B) of this section have been read and understood.

Effective Date: 01-01-2005



Section 4735.58 - When disclosure statements to be provided.

(A)

(1) A licensee who is a purchaser's agent or a seller's subagent working with a purchaser shall present the agency disclosure statement described in section 4735.57 of the Revised Code to the purchaser and request the purchaser to sign and date the statement no later than the preparation of an offer to purchase or lease, or a written request for a proposal to lease. The licensee shall deliver the statement signed by the purchaser to the seller's agent, or to the seller if the seller is not represented by an agent. Prior to presenting the seller with either a written offer to purchase or lease, or a written request for a proposal to lease, the seller's agent, or the purchaser's agent if the seller is not represented by an agent, shall present the agency disclosure statement to the seller and request the seller to sign and date the statement.

(2) A licensee shall indicate the accurate agency relationship on the agency disclosure statement.

(B) A licensee selling property at auction shall, prior to the auction, verbally disclose to the audience that the licensee represents the seller in the real estate transaction. The licensee shall provide the agency disclosure statement described in section 4735.57 of the Revised Code to the successful bidder prior to the bidder's signing a purchase contract.

(C) Evidence that a licensee has failed to comply with this section constitutes prima-facie evidence of misconduct in violation of division (A)(6) of section 4735.18 of the Revised Code.

(D) The disclosure requirements of this section do not apply in any of the following situations:

(1) The rental or leasing of residential premises as defined in section 5321.01 of the Revised Code, if the rental or lease agreement can be performed in eighteen months or less;

(2) The referral of a prospective purchaser or seller to another licensee;

(3) Transactions involving the sale, lease, or exchange of foreign real estate as defined in division (E) of section 4735.01 of the Revised Code;

(4) Transactions involving the sale of a cemetery lot or a cemetery interment right.

(E) The licensee is obligated to perform all duties imposed on a real estate agent at common law except to the extent the duties are inconsistent with the duties prescribed in this chapter or are otherwise modified by agreement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-1996



Section 4735.59 - Changing the party a licensee represents.

To change the party a licensee represents in a real estate transaction after an agency disclosure statement has been signed and dated or following verbal disclosure of the agency relationship, the licensee shall obtain written consent from the party originally represented to represent another party in the transaction. The licensee shall promptly notify all persons who had been notified of the original relationship.

The Ohio real estate commission may adopt rules in accordance with Chapter 119. of the Revised Code to provide for required disclosures when a licensee terminates an agency relationship and becomes a principal in the transaction.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-1996



Section 4735.60 - Licensee representing purchaser disclosures.

A licensee representing a purchaser shall do the following:

(A) Disclose to the licensee representing the seller, or if the seller is not represented, disclose to the seller, that the licensee represents the purchaser in the transaction. This disclosure shall take place during the first contact the licensee has with any employee or licensee of the brokerage with which the seller's agent is affiliated, or if the seller is not represented by a licensee, during the first contact with the seller.

(B) If the seller is not represented by a licensee, verbally disclose during the first contact with the seller, any intention of seeking compensation from the seller.

Effective Date: 12-13-1996



Section 4735.61 - Prohibiting false information.

No licensee shall knowingly give false information to any party in a real estate transaction.

Effective Date: 12-13-1996



Section 4735.62 - Fiduciary duties generally.

In representing any client in an agency or subagency relationship, the licensee shall be a fiduciary of the client and shall use the licensee's best efforts to further the interest of the client including, but not limited to, doing all of the following:

(A) Exercising reasonable skill and care in representing the client and carrying out the responsibilities of the agency relationship;

(B) Performing the terms of any written agency agreement;

(C) Following any lawful instructions of the client;

(D) Performing all duties specified in this chapter in a manner that is loyal to the interest of the client;

(E) Complying with all requirements of this chapter and other applicable statutes, rules, and regulations, including the Ohio fair housing law, division (H) of section 4112.02 of the Revised Code, and the federal fair housing law, 42 U.S.C.A. 3601, as amended;

(F) Disclosing to the client any material facts of the transaction of which the licensee is aware or should be aware in the exercise of reasonable skill and care and that are not confidential information pursuant to a current or prior agency or dual agency relationship;

(G) Advising the client to obtain expert advice related to material matters when necessary or appropriate;

(H) Accounting in a timely manner for all moneys and property received in which the client has or may have an interest;

(I) Keeping confidential all confidential information, unless the licensee is permitted to disclose the information pursuant to division (B) of section 4735.74 of the Revised Code. This requirement includes not disclosing confidential information to any licensee who is not an agent of the client.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-1996



Section 4735.621 - Waiver of fiduciary duties.

(A) The duties required of a licensee under section 4735.62 of the Revised Code may not be waived by a client.

(B) A licensee shall perform the duties required under section 4735.63 or 4735.65 of the Revised Code unless the client agrees to waive these duties, and signs a waiver of duties statement pursuant to division (C) of this section.

(C) The superintendent of real estate, with the approval of the Ohio real estate commission, shall establish by rule a waiver of duties statement that shall contain the following:

(1) The fiduciary duties required of all licensees under section 4735.62 of the Revised Code;

(2) A list of those duties contained in section 4735.63 or 4735.65 of the Revised Code, which shall be set forth in a manner that allows for the parties to indicate which of those duties are being waived;

(3) A statement that no other licensee is required to perform the waived duty on behalf of the client;

(4) A statement that legal counsel or other professionals may be hired by the client;

(5) A place for the client and licensee to sign and date the statement.

Effective Date: 10-12-2006



Section 4735.63 - Representing seller in agency relationship - duty to promote interests of client.

(A) In representing a seller in an agency relationship, a licensee shall :

(1) Seek a purchase offer at a price and with terms acceptable to the seller. Unless the seller so directs, the licensee is not obligated to seek additional offers if the property is subject to a contract of sale, lease, or letter of intent to lease;

(2) Accept delivery of and present any purchase offer to the seller in a timely manner, even if the property is subject to a contract of sale, lease, or letter of intent to lease;

(3) Within the scope of knowledge required for licensure, answer the seller's questions and provide information to the seller regarding any offers or counteroffers;

(4) Assist the seller in developing, communicating, and presenting offers or counteroffers;

(5) Within the scope of knowledge required for licensure, answer the seller's questions regarding the steps the seller must take to fulfill the terms of any contract.

(B) A licensee does not breach any duty or obligation to a seller with whom the licensee has an agency relationship by showing alternative properties to a prospective purchaser or by acting as an agent or subagent for other sellers.

(C) Nothing in this section shall be construed as permitting a licensee to perform any act or service that constitutes the practice of law.

Effective Date: 12-13-1996; 10-12-2006



Section 4735.64 - Representing seller in agency relationship - prohibited acts.

In representing a seller in an agency relationship, no licensee shall do either of the following without the knowledge and consent of the seller:

(A) Extend an offer of subagency to other licensees;

(B) Offer compensation to a broker who represents a purchaser.

Effective Date: 12-13-1996



Section 4735.65 - Representing buyer in agency relationship - duty to promote interests of client.

(A) In representing a purchaser in an agency relationship, a licensee shall:

(1) Seek a property at a price and with purchase or lease terms acceptable to the purchaser. Unless the client so directs, the licensee is not obligated to seek additional purchase or lease possibilities if the purchaser is a party to a contract to purchase property, or has entered into a lease or has extended a letter of intent to lease.

(2) Within the scope of knowledge required for licensure, answer the purchaser's questions and provide information to the purchaser regarding any offers or counteroffers;

(3) Assist the purchaser in developing, communicating, and presenting offers or counteroffers;

(4) Present any offer to purchase or lease to the seller or the seller's agent in a timely manner, even if the property is subject to a contract of sale, lease, or letter of intent to lease, and accept delivery of and present any counteroffers to the purchaser in a timely manner;

(5) Within the scope of knowledge required for licensure, answer the purchaser's questions regarding the steps the purchaser must take to fulfill the terms of any contract.

(B) A licensee does not breach any duty or obligation to the purchaser by showing the same properties to other purchasers or by acting as an agent or subagent for other purchasers, or as an agent or subagent for sellers, except that any dual agency relationship must be disclosed to a client pursuant to section 4735.71 of the Revised Code.

(C) Nothing in this section shall be construed as permitting a licensee to perform any act or service that constitutes the practice of law.

Effective Date: 12-13-1996; 10-12-2006



Section 4735.66 - Representing buyer in agency relationship - prohibited acts.

In representing a purchaser in an agency relationship, no licensee shall do either of the following without the knowledge and consent of the purchaser:

(A) Extend an offer of subagency to other licensees;

(B) Accept compensation from a broker who represents a seller.

Effective Date: 12-13-1996



Section 4735.67 - Disclosures to purchaser.

(A) A licensee shall disclose to any purchaser all material facts of which the licensee has actual knowledge pertaining to the physical condition of the property that the purchaser would not discover by a reasonably diligent inspection, including material defects in the property, environmental contamination, and information that any statute or rule requires be disclosed. For purposes of this division, actual knowledge of such material facts shall be inferred to the licensee if the licensee acts with reckless disregard for the truth.

(B) A licensee is not required to discover latent defects in the property or to advise on matters outside of the scope of the knowledge required for real estate licensure, or to verify the accuracy or completeness of statements made by the seller, unless the licensee is aware of information that should reasonably cause the licensee to question the accuracy or completeness of such statements.

(C) Nothing in this section limits any obligation of a seller to disclose to a purchaser all material facts known by the seller pertaining to the physical condition of the property, nor does it limit the obligation of the prospective purchaser to inspect the physical condition of the property.

(D) Nothing in this section limits any obligation of a purchaser to disclose to a seller all material adverse facts known by the purchaser pertaining to the purchaser's financial ability to perform the terms of the transaction.

(E) No cause of action shall arise on behalf of any person against a licensee for disclosing information in compliance with this section, unless the information is materially inaccurate and the disclosure by the licensee was made in bad faith or was made with reckless disregard for the truth.

Effective Date: 12-13-1996



Section 4735.68 - Liability for false information.

(A) A licensee is not liable to any party for false information that the licensee's client provided to the licensee and that the licensee in turn provided to another party in the real estate transaction, unless the licensee had actual knowledge that the information was false or acted with reckless disregard for the truth.

(B) No cause of action shall arise on behalf of any person against a client for any misrepresentation a licensee made while representing that client unless the client had actual knowledge of the licensee's misrepresentation.

(C) Knowledge of or information contained in a brokerage or an affiliated or past licensee's transaction records of any current or previous defect, adverse condition, or repair in real property shall not be imputed to that broker or to other licensees affiliated with that broker. No cause of action based on imputed knowledge shall accrue on behalf of any person against a broker or affiliated licensee for failure to disclose such defects, adverse condition, or repair.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-1996



Section 4735.69 - Assisting party who is not a client.

(A) A licensee may assist a party who is not the licensee's client in a real estate transaction by doing any of the following:

(1) Providing information regarding lenders, inspectors, attorneys, insurance agents, surveyors, draftspersons, architects, schools, shopping facilities, places of worship, and other similar information;

(2) Providing market information or other information obtained from a property listing service or public records.

(B) A licensee who assists a party who is not the licensee's client as permitted in division (A) of this section does not violate the agency relationship with the client, and provision of the services for that party neither forms nor implies any agency relationship with that party.

Effective Date: 12-13-1996



Section 4735.70 - Dual agency definitions.

The following are dual agents under this chapter:

(A) A licensee who represents both the purchaser and the seller as clients in the same real estate transaction;

(B) A brokerage that represents both the purchaser and the seller as clients in the same real estate transaction;

(C) A management level licensee who represents a client in an in-company transaction. If there is more than one management level licensee affiliated with the brokerage and either of the following applies, the management level licensee is not a dual agent:

(1) The management level licensee personally represents either the seller or the purchaser in a transaction, in which case the management level licensee will represent only the interests of that licensee's client.

(2) The management level licensee is the purchaser or seller in a transaction and will represent only that licensee's interest.

Effective Date: 12-13-1996; 01-01-2005



Section 4735.71 - Dual agency - disclosure statement.

(A) No licensee or brokerage shall participate in a dual agency relationship described in section 4735.70 of the Revised Code unless both the seller and the purchaser in the transaction have full knowledge of the dual representation and consent in writing to the dual representation on the agency disclosure statement described in section 4735.57 of the Revised Code. Before a licensee obtains the consent of any party to a dual agency relationship, the licensee shall disclose to both the purchaser and the seller all relevant information necessary to enable each party to make an informed decision as to whether to consent to the dual agency relationship. If, after consent is obtained, there is a material change in the information disclosed to the purchaser and the seller, the licensee shall disclose the change of information to the purchaser and the seller and give them an opportunity to revoke their consent.

(B) No brokerage shall participate in a dual agency relationship described in division (C) of section 4735.70 of the Revised Code, unless each of the following conditions is met:

(1) The brokerage has established a procedure under section 4735.54 of the Revised Code under which licensees, including management level licensees, who represent one client will not have access to and will not obtain confidential information concerning another client of the brokerage involved in the dual agency transaction.

(2) Each licensee fulfills the licensee's duties exclusively to the licensee's client.

(C) No salesperson or broker licensed under this chapter shall participate in a dual agency relationship in which the licensee is a party to the transaction, either personally or as an officer or member of a partnership, association, limited liability company, limited liability partnership, or corporation that has an interest in the real property that is the subject of the transaction or an entity that has an intention of purchasing, leasing, or exchanging the real property.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-1996; 01-01-2005



Section 4735.72 - Dual agency - brokerage and management level licensees.

(A) The brokerage and management level licensees in a brokerage in which there is a dual agency relationship described in section 4735.70 of the Revised Code shall do each of the following:

(1) Objectively supervise the affiliated licensees in the fulfillment of their duties and obligations to their respective clients;

(2) Refrain from advocating or negotiating on behalf of either the seller or the purchaser;

(3) Refrain from disclosing to any other employee of the brokerage or any party or client, any confidential information of a client of which the brokerage or management level licensee becomes aware and from utilizing or allowing to be utilized for the benefit of another client, any confidential information obtained from a client.

(B) When two licensees affiliated with the same brokerage represent separate clients in the same transaction, each affiliated licensee shall do both of the following:

(1) Serve as the agent of only the party in the transaction the licensee agreed to represent;

(2) Fulfill the duties owed to the respective client as set forth in this chapter and as agreed in the agency agreement.

(C)

(1) In all cases, a management level licensee shall keep information of the client or brokerage confidential.

(2) Nothing in this section prohibits the brokerage or management level licensees in the brokerage from providing factual, nonconfidential information that presents or suggests objective options or solutions, or assisting the parties in an unbiased manner to negotiate or fulfill the terms of the purchase contract or lease, provided that confidential information of a client is not utilized in any manner in formulating such suggestions or providing this assistance.

(D) No cause of action shall arise on behalf of any person against a licensee in a dual agency relationship for making disclosures to the parties that are permitted or required by this chapter or that have been made on the agency disclosure statement. Making permitted disclosures does not terminate any agency relationship between a licensee and a client.

(E)

(1) If a brokerage determines that confidential information of one client in a dual agency relationship has become known to any licensee employed by or affiliated with the brokerage who is representing the other client in the dual agency relationship, as a result of the failure of the brokerage, its licensees, or its employees to maintain such confidentiality, the brokerage shall do both of the following:

(a) Notify both clients of the fact immediately in writing;

(b) Offer to resign representation of both clients.

(2) If either client elects to accept the resignation, the brokerage shall not be entitled to any compensation from that client. If either client does not accept the resignation, the brokerage may continue to represent that client.

(3) A licensee who obtains confidential information concerning another client of the brokerage in a dual agency relationship shall not, under any circumstances, disclose that information to or use that information for the benefit of the licensee's client.

(F) A client of a brokerage who is involved in a dual agency relationship may bring an individual action against a brokerage and any licensee who has failed to comply with the procedure described in division (B)(1) of section 4735.71 of the Revised Code to recover actual damages and to rescind an agency agreement with the brokerage.

Effective Date: 12-13-1996; 01-01-2005



Section 4735.73 - [Repealed].

Effective Date: 01-01-2005



Section 4735.74 - Duties following closing of transaction.

Unless otherwise agreed in writing, a licensee owes no further duty to a client after performance of all duties or after any contract has terminated or expired, except for both of the following:

(A) Providing the client with an accounting of all moneys and property relating to the transaction;

(B) Keeping confidential all information received during the course of the transaction unless:

(1) The client permits disclosure;

(2) Disclosure is required by law or by court order;

(3) The information becomes public from a source other than the licensee;

(4) The information is necessary to prevent a crime the client intends to commit;

(5) Disclosure is necessary to defend the brokerage or its licensees against an accusation of wrongful conduct or to establish or defend a claim that a commission is owed on a transaction ;

(6) Disclosure is regarding sales information requested by a real estate appraiser assistant registered under Chapter 4763. of the Revised Code or a real estate appraiser licensed or certified under Chapter 4763. of the Revised Code for the purposes of performing an appraisal. No cause of action shall arise on behalf of any person against a licensee for releasing information pursuant to this division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-1996



Section 4735.75 - Authorization of other brokers by exclusive agent.

(A) A broker who has the exclusive authority to represent a client under a written exclusive agency agreement, exclusive right to sell agreement, or exclusive purchaser agency agreement may authorize other licensees to negotiate directly with that client. The authorization shall be in writing and the broker shall comply with the requirements of section 4735.621 of the Revised Code.

(B) A licensee who negotiates directly with a seller, purchaser, lessor, or tenant pursuant to a written authorization as described in division (A) of this section does not violate division (A)(19) of section 4735.18 of the Revised Code and negotiations conducted by a licensee pursuant to the authorization shall not create or imply an agency relationship between that licensee and the client of that exclusive broker.

(C) As used in this section and division (A)(19) of section 4735.18 of the Revised Code, "negotiate" means any the following:

(1) Delivering or communicating an offer, counteroffer, or proposal;

(2) Discussing or reviewing the terms of any offer, counteroffer, or proposal;

(3) Facilitating communication regarding an offer, counteroffer, or proposal and preparing any response as directed.

Effective Date: 10-12-2006



Section 4735.76 - Compliance with law regarding sanctions for human trafficking.

The superintendent of real estate shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4735.99 - Penalty.

(A) Whoever violates section 4735.02, 4735.021, or 4735.22 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates section 4735.25 or 4735.30 of the Revised Code is guilty of a felony of the fifth degree, and the court may impose upon the offender an additional fine of not more than two thousand five hundred dollars.

Effective Date: 07-01-1996






Chapter 4736 - SANITARIANS

Section 4736.01 - State board of sanitarian registration definitions.

As used in this chapter:

(A) "Environmental health science" means the aspect of public health science that includes, but is not limited to, the following bodies of knowledge: air quality, food quality and protection, hazardous and toxic substances, consumer product safety, housing, institutional health and safety, community noise control, radiation protection, recreational facilities, solid and liquid waste management, vector control, drinking water quality, milk sanitation, and rabies control.

(B) "Sanitarian" means a person who performs for compensation educational, investigational, technical, or administrative duties requiring specialized knowledge and skills in the field of environmental health science.

(C) "Registered sanitarian" means a person who is registered as a sanitarian in accordance with this chapter.

(D) "Sanitarian-in-training" means a person who is registered as a sanitarian-in-training in accordance with this chapter.

(E) "Practice of environmental health" means consultation, instruction, investigation, inspection, or evaluation by an employee of a city health district, a general health district, the environmental protection agency, the department of health, or the department of agriculture requiring specialized knowledge, training, and experience in the field of environmental health science, with the primary purpose of improving or conducting administration or enforcement under any of the following:

(1) Chapter 911., 913., 917., 3717., 3718., 3721., 3729., or 3733. of the Revised Code;

(2) Chapter 3734. of the Revised Code as it pertains to solid waste;

(3) Section 955.26, 3701.344, 3707.01, or 3707.03, sections 3707.38 to 3707.99, or section 3715.21 of the Revised Code;

(4) Rules adopted under former section 3701.34 of the Revised Code pertaining to rabies control or swimming pools;

(5) Rules adopted under section 3701.935 of the Revised Code for school health and safety network inspections and rules adopted under section 3707.26 of the Revised Code for sanitary inspections.

"Practice of environmental health" does not include sampling, testing, controlling of vectors, reporting of observations, or other duties that do not require application of specialized knowledge and skills in environmental health science performed under the supervision of a registered sanitarian.

The state board of sanitarian registration may further define environmental health science in relation to specific functions in the practice of environmental health through rules adopted by the board under Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 02-12-2004; 10-13-2004; 05-06-2005; 06-30-2005; 03-21-2006; 2007 HB119 09-29-2007; 2007 HB119 07-01-2009



Section 4736.02 - State board of sanitarian registration.

(A) There is hereby created the state board of sanitarian registration. The board shall consist of the director of health or his designated representative, the director of environmental protection or his designated representative, and five members appointed by the governor with the advice and consent of the senate. Each member appointed by the governor shall be a registered sanitarian; however, the initial five members appointed by the governor shall be persons who meet the education and experience requirements of section 4736.08 of the Revised Code for registration as sanitarians. Of the five members appointed by the governor, at least one and not more than two shall be employees of a general health district; at least one and not more than two shall be employees of a city health district; and at least one and not more than two shall be employed in private industry. Not more than one member may be employed by a university and not more than one member may be employed by an agency or department of the state. Within ninety days of the effective date of this section, the governor shall make initial appointments to the board. Of the initial appointments, two shall be for terms ending one year after the effective date of this section; two shall be for terms ending two years after that effective date; and one shall be for a term ending three years after that effective date. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The governor may remove any member of the board for malfeasance, misfeasance, or nonfeasance after an adjudication hearing in accordance with Chapter 119. of the Revised Code.

Effective Date: 08-15-1977



Section 4736.03 - Organization of board.

The state board of sanitarian registration shall organize within thirty days after its initial members have been appointed by the governor. The board shall annually elect a chairman and a vice-chairman from its members and shall elect a secretary to serve at the pleasure of the board. The chairman and the secretary may administer oaths. A majority of the board constitutes a quorum. Members shall be compensated for their necessary expenses incurred in the performance of their official duties. The board shall adopt and may amend or rescind rules in accordance with Chapter 119. of the Revised Code governing the administration of the examinations prescribed by section 4736.09 of the Revised Code, prescribing the form for application, establishing criteria for determining what courses may be included toward fulfillment of the science course requirements of section 4736.08 of the Revised Code, determining the continuing education program requirements of section 4736.11 of the Revised Code, and for the administration and enforcement of this chapter.

Effective Date: 08-15-1977



Section 4736.04 - Adoption of seal.

The state board of sanitarian registration shall adopt a seal bearing the name "State Board of Sanitarian Registration."

Effective Date: 08-15-1977



Section 4736.05 - Meetings.

The state board of sanitarian registration shall hold at least one meeting annually to review and evaluate applications for registration as sanitarians and sanitarians-in-training, conduct examinations, review and approve expenses, prepare and approve reports, and transact all other business as may be necessary to administer and enforce Chapter 4736. of the Revised Code. Special meetings shall be called by the secretary upon written request of any three members of the board or upon the written request of ten registered sanitarians.

Effective Date: 08-15-1977



Section 4736.06 - Depositing receipts - employees.

(A) All receipts of the state board of sanitarian registration shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the chairperson of the board or secretary, or both, as authorized by the board.

(B) The board may employ such persons as are necessary to administer and enforce this chapter.

Effective Date: 09-29-1997



Section 4736.07 - Records.

The state board of sanitarian registration shall keep a record of its proceedings and a record of all applications for registration, which shall include:

(A) The name and address of each applicant;

(B) The name and address of the employer or business connection of each applicant;

(C) The date of the application;

(D) The educational and experience qualifications of each applicant;

(E) The date on which the board reviewed and acted upon each application;

(F) The action taken by the board on each application;

(G) A serial number of each certificate of registration issued by the board. The board shall prepare annually a list of the names and addresses of every person registered by it and a list of every person whose registration has been suspended or revoked within the previous year.

Effective Date: 08-15-1977



Section 4736.08 - Application for registration.

An application for registration as a sanitarian shall be made to the state board of sanitarian registration on a form prescribed by the board and accompanied by the application fee prescribed in section 4736.12 of the Revised Code. The board shall register an applicant if the applicant meets the requirements of section 4736.16 of the Revised Code or is of good moral character, passes an examination conducted by the board in accordance with section 4736.09 of the Revised Code, and meets the education and experience requirements of division (A), (B), or (C) of this section:

(A) Graduated from an accredited college or university with at least a baccalaureate degree, including at least forty-five quarter units or thirty semester units of science courses approved by the board; and completed at least two years of full-time employment as a sanitarian;

(B) Graduated from an accredited college or university with at least a baccalaureate degree, completed a major in environmental health science which included an internship program approved by the board; and completed at least one year of full-time employment as a sanitarian;

(C) Graduated from an accredited college or university with a degree higher than a baccalaureate degree, including at least forty-five quarter units or thirty semester units of science courses approved by the board; and completed at least one year of full-time employment as a sanitarian.

Effective Date: 11-21-1995



Section 4736.09 - Written examinations.

Examinations required by section 4736.08 of the Revised Code shall be conducted not less than once each calendar year at such times and places as the state board of sanitarian registration prescribes. Such examinations shall be written and shall include applicable subjects in the field of environmental health science and such other subjects as the board may prescribe. The examination shall be objective and practical. Any examination papers shall not disclose the name of the applicant, but shall be identified by a number assigned by the secretary of the board. The preparation of the examination shall be the responsibility of the board; however, the board may use material prepared by recognized examination agencies. No person shall be registered if he fails to meet the minimum grade requirements for the examination specified by the board. An applicant who fails to meet such minimum grade requirements in his first examination may be reexamined at any time and place specified by the board, upon resubmission of his application and payment of the fee prescribed in section 4736.12 of the Revised Code.

Effective Date: 08-15-1977



Section 4736.10 - Registration as sanitarian-in-training.

Any person who meets the educational qualifications of division (A), (B), or (C) of section 4736.08 of the Revised Code, but does not meet the experience requirement of such division may make application to the state board of sanitarian registration on a form prescribed by the board for registration as a sanitarian-in-training. The board shall register such person as a sanitarian-in-training upon payment of the fee required by section 4736.12 of the Revised Code, if he passes any examination which the board may require for registration as a sanitarian-in-training. Any such examination shall be conducted in the same manner as the examination required for registration as a sanitarian under section 4736.09 of the Revised Code. A sanitarian-in-training shall apply for registration as a sanitarian within three years of his registration as a sanitarian-in-training. The board may extend the registration of any sanitarian-in-training who furnishes, in writing, sufficient cause for not applying for registration as a sanitarian within the three-year period.

Effective Date: 08-15-1977



Section 4736.11 - Certificate of registration.

The state board of sanitarian registration shall issue a certificate of registration to any applicant whom it registers as a sanitarian or a sanitarian-in-training. Such certificate shall bear:

(A) The name of the person;

(B) The date of issue;

(C) A serial number, designated by the board;

(D) The seal of the board and signature of the chairperson of the board;

(E) The designation "registered sanitarian" or "sanitarian-in-training."

Certificates of registration shall expire annually on the date fixed by the board and become invalid on that date unless renewed pursuant to this section. All registered sanitarians shall be required annually to complete a continuing education program in subjects relating to practices of the profession as a sanitarian to the end that the utilization and application of new techniques, scientific advancements, and research findings will assure comprehensive service to the public. The board shall prescribe by rule a continuing education program for registered sanitarians to meet this requirement. The length of study for this program shall be determined by the board but shall be not less than six nor more than twenty-five hours during the calendar year. At least once annually the board shall provide to each registered sanitarian a list of courses approved by the board as satisfying the program prescribed by rule. Upon the request of a registered sanitarian, the secretary shall supply a list of applicable courses that the board has approved . A certificate may be renewed for a period of one year at any time prior to the date of expiration upon payment of the renewal fee prescribed by section 4736.12 of the Revised Code and upon showing proof of having complied with the continuing education requirements of this section. The state board of sanitarian registration may waive the continuing education requirement in cases of certified illness or disability which prevents the attendance at any qualified educational seminars during the twelve months immediately preceding the annual certificate of registration renewal date. Certificates which expire may be reinstated under rules adopted by the board.

Effective Date: 07-20-1987; 10-01-2005



Section 4736.12 - Fees.

(A) The state board of sanitarian registration shall charge the following fees:

(1) To apply as a sanitarian-in-training, eighty dollars;

(2) For sanitarians-in-training to apply for registration as sanitarians, eighty dollars. The applicant shall pay this fee only once regardless of the number of times the applicant takes an examination required under section 4736.08 of the Revised Code.

(3) For persons other than sanitarians-in-training to apply for registration as sanitarians, including persons meeting the requirements of section 4736.16 of the Revised Code, one hundred sixty dollars. The applicant shall pay this fee only once regardless of the number of times the applicant takes an examination required under section 4736.08 of the Revised Code.

(4) The renewal fee for registered sanitarians shall be eighty dollars.

(5) The renewal fee for sanitarians-in-training shall be eighty dollars.

(6) For late application for renewal, an additional fifty dollars.

The board of sanitarian registration, with the approval of the controlling board, may establish fees in excess of the amounts provided in this section, provided that such fees do not exceed the amounts permitted by this section by more than fifty per cent.

(B) The board of sanitarian registration shall charge separate fees for examinations as required by section 4736.08 of the Revised Code, provided that the fees are not in excess of the actual cost to the board of conducting the examinations.

(C) The board of sanitarian registration may adopt rules establishing fees for all of the following:

(1) Application for the registration of a training agency approved under rules adopted by the board pursuant to section 4736.11 of the Revised Code and for the annual registration renewal of an approved training agency ;

(2) Application for the review of continuing education hours submitted for the board's approval by approved training agencies or by registered sanitarians or sanitarians-in-training;

(3) Additional copies of pocket identification cards and wall certificates.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-26-2003; 06-30-2005



Section 4736.13 - Denial, refusal, revocation, or suspension of certificate.

The state board of sanitarian registration may deny, refuse to renew, revoke, or suspend a certificate of registration in accordance with Chapter 119. of the Revised Code for unprofessional conduct, the practice of fraud or deceit in obtaining a certificate of registration, dereliction of duty, incompetence in the practice of environmental health science, or for other good and sufficient cause.

Effective Date: 08-15-1977



Section 4736.14 - Reciprocity.

The state board of sanitarian registration may, upon application and proof of valid registration, issue a certificate of registration to any person who is or has been registered as a sanitarian by any other state, if the requirements of that state at the time of such registration are determined by the board to be at least equivalent to the requirements of this chapter.

Effective Date: 09-05-2001



Section 4736.15 - Registration required for practice of environmental health.

No person shall engage in, or offer to engage in, the practice of environmental health without being registered in accordance with sections 4736.01 to 4736.16 of the Revised Code. A sanitarian-in-training may engage in the practice of environmental health for a period not to exceed five years, provided he is supervised by a registered sanitarian. No person except a registered sanitarian shall use the title "registered sanitarian" or the abbreviation "R.S." after his name, or represent himself as a registered sanitarian. Whoever violates this section is guilty of a misdemeanor of the fourth degree.

Effective Date: 07-20-1987



Section 4736.16 - Sanitarians employed on or before 7-20-87.

(A)

(1) Any person employed as a sanitarian on or before July 20, 1987, may, within six months after July 20, 1987, apply to the state board of sanitarian registration for registration as a sanitarian, and the board shall register such applicants.

(2) Any person employed as a sanitarian on or before July 20, 1987, who has not previously been registered under this section and did not apply for registration between July 20, 1987, and January 20, 1988, may, within thirty days after the effective date of this amendment, apply to the state board of sanitarian registration for registration as a sanitarian, and the board shall register the person.

(3) At the request of the applicant, the board shall review an application for registration as a sanitarian submitted prior to the effective date of this amendment that is still pending on that date. If the board determines that the applicant's education and experience related to environmental health, other than the requirement of a baccalaureate degree, are equivalent to that required for registration, the board shall register the applicant.

(B) A registration granted under this section is the equivalent of a registration granted under section 4736.08 of the Revised Code.

Effective Date: 11-21-1995



Section 4736.17 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of sanitarian registration shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4736.18 - Compliance with law regarding sanctions for human trafficking.

The state board of sanitarian registration shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.






Chapter 4737 - SECONDHAND DEALERS; JUNK YARDS

Section 4737.01 - Duties of dealers.

(A) "Personal identification card" means a current and valid driver's license, military identification card, state identification card issued under sections 4507.50 to 4507.52 of the Revised Code, or a state identification card issued by another state on the condition that that card contains information substantially similar to the information contained on a state identification card issued under sections 4507.50 to 4507.52 of the Revised Code and also contains a photograph of the person to whom the card is issued.

(B) A person other than a scrap metal dealer, as defined in section 4737.04 of the Revised Code, purchasing, selling, exchanging, or receiving secondhand articles of any kind other than special purchase articles as defined in section 4737.04 of the Revised Code, scrap iron, and scrap metal, shall post in a conspicuous place in or upon the person's shop, store, wagon, boat, or other place of business, a sign having the person's name and occupation legibly inscribed thereon, and shall keep a separate record book or electronic file in which shall be written, in the English language, at the time of the purchase or exchange of such articles, a description thereof, the name, description, and residence of the person from whom purchased and received, and the day and time when such purchase or exchange was made, and shall make and keep a copy of the person's personal identification card. Every entry shall be numbered consecutively, commencing with number one. The purchaser shall retain the record book or electronic file and copies of personal identification cards for at least one year after the purchase or exchange date and shall make the record or file and copies available for inspection by any law enforcement officer at all reasonable times.

Effective Date: 07-01-1989; 2008 SB171 09-11-2008



Section 4737.011 - Dealers in precious metals or jewels exempted.

Sections 4737.01 to 4737.04 of the Revised Code do not apply to the business of purchasing articles that are made of or contain gold, silver, platinum, or other precious metals or jewels. For purposes of this section, a person is engaged in the "business of purchasing articles that are made of or contain gold, silver, platinum, or other precious metals or jewels" if and to the extent that, in any manner, he holds himself out to the public as willing to purchase such articles for a consideration, and he intends to resell such articles, whether in the same or a different form or condition as when purchased.

Effective Date: 08-20-1982



Section 4737.012 - Bulk merchandise containers; record keeping.

(A) Notwithstanding division (A) of section 4737.01 of the Revised Code, a dealer who is in the business of purchasing, reselling, exchanging, recycling, shredding, or receiving bulk merchandise containers shall not purchase or receive plastic bulk merchandise containers that are marked with a company name or logo, or more than nine wooden bulk merchandise containers, from any other person at one time, unless the dealer maintains a record book or electronic file in which the dealer keeps an accurate and complete record of all containers purchased or received by the dealer. Every entry in the record book or electronic file shall be numbered consecutively. Until the registry developed by the director of public safety pursuant to section 4737.045 of the Revised Code is operational, a dealer shall maintain the record for each container purchased or received for a minimum period of one year after the date the dealer purchased or received the container. Beginning on the date the registry is operational, a dealer shall maintain the record for each container purchased or received only for a period of sixty days after the date the dealer purchased or received the container. The director shall adopt rules for the format and maintenance of the records required under this division.

The records shall contain all of the following:

(1) The name and residence of the person from whom the containers were purchased or received, a copy of that person's personal identification card, and, if required, a photograph of the person taken pursuant to division (B)(2) of this section;

(2) A description of the containers, including the number purchased or received and, if required, a photograph of the containers taken pursuant to division (B)(1) of this section;

(3) The date and time the dealer purchased or received the containers;

(4) If the seller or provider of the containers arrives at the dealer's place of business in a motor vehicle, the license plate number of that motor vehicle along with the state that issued the license plate.

(B) Every dealer who is in the business of reselling bulk merchandise containers shall take a photograph, in accordance with rules adopted by the director, of both of the following:

(1) Each container for which the dealer must make a record under division (A) of this section;

(2) Each person who sells or otherwise gives the dealer the containers.

The dealer shall take the required photographs at the time the dealer purchases or receives the containers and shall keep the photographs as part of the record in accordance with division (A) of this section.

(C) A dealer who is in the business of purchasing, reselling, exchanging, recycling, shredding, or receiving bulk merchandise containers shall fulfill the requirements of section 4737.041 of the Revised Code with respect to the containers purchased or received by the dealer for which the dealer must make a record under division (A) of this section. No dealer shall purchase or receive any bulk merchandise container for which the dealer must make a record under division (A) of this section without complying with division (B), (C), or (D) of section 4737.041 of the Revised Code.

(D) As used in this section, "bulk merchandise container" means a plastic or wooden carrier or holder used by a manufacturer or distributor to transport merchandise to wholesale and retail outlets.

Added by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.



Section 4737.02 - If dealer is a peddler, he need not hold property thirty days.

If the purchaser or receiver, by exchange or otherwise, as described in section 4737.01 of the Revised Code, is a peddler, or goes about with a wagon to purchase or obtain, by exchange or otherwise, any of such articles not excepted, and does not have a place of business in a building, he need not retain such articles for thirty days before selling them, provided, on Monday of each week, he files with the mayor of the municipal corporation in which is located the place of business of the person to whom such sale is made, a copy of the record required by such section to be kept in a separate book, of the articles purchased or received during the preceding week, including a description of such articles sold, to whom sold, and his place of business.

Effective Date: 10-01-1953



Section 4737.03 - Not to deal with minors - nor at certain hours.

No person shall purchase or receive by sale, barter, exchange, or otherwise, an article mentioned in sections 4737.01 to 4737.03, inclusive, of the Revised Code, of a minor or apprentice, knowing or having reason to believe him to be such, or from any person between the hours of nine p.m. and seven a.m.

Effective Date: 10-01-1953



Section 4737.04 - [Effective Until 7/1/2013] Scrap metal and merchandise container dealers; exertion of control over certain articles; record keeping.

(A) As used in this section and sections 4737.041, 4737.042, 4737.043, 4737.044, 4737.045, and 4737.99 of the Revised Code:

(1) "Scrap metal dealer" means the owner or operator of a business that purchases or receives scrap metal for the purpose of sorting, grading, and shipping metals to third parties for direct or indirect melting into new products.

(2) "Special purchase article" means all of the following:

(a) Beer kegs;

(b) Cable, wire, electrical components, and other equipment used in providing cable service or any utility service, including, but not limited to, copper or aluminum coverings, housings, or enclosures related thereto;

(c) Grave markers, sculptures, plaques, and vases made out of metal, the appearance of which suggests that the articles have been obtained from a cemetery;

(d) Guard rails for bridges, highways, and roads; highway and street signs; street light poles and fixtures; worker access hole covers, water meter covers, and other similar types of utility access covers; traffic directional and control signs and light signals, metal marked with the name of a political subdivision of the state, and other metal articles that are purchased and installed for use upon authorization of the state or any political subdivision of the state;

(e) Historical, commemorative, and memorial markers and plaques made out of metal;

(f) Four-wheel metal carts, commonly referred to as "grocery carts," that are generally used by individuals to collect and transport consumer goods while shopping;

(g) Four-wheel metal carts, commonly referred to as "metal bossies," that are used to transport or merchandise food products that are stored in crates, shells, or trays;

(h) Railroad material, including journal brasses, rail spikes, rails, tie plates, frogs, and communication wire;

(i) Metal trays, merchandise containers, or similar transport containers used by a product producer, distributor, retailer, or an agent of a product producer, distributor, or retailer as a means for the bulk transportation, storage, or carrying of retail containers of milk, baked goods, eggs, or bottled beverage products;

(j) "Burnt wire," which is any metal that has been smelted, burned, or melted.

(3) "Bulk merchandise container" has the same meaning as in section 4737.012 of the Revised Code.

(4) "Bulk merchandise container dealer" means a dealer who is subject to section 4737.012 of the Revised Code.

(5) "Common recycled matter" means bottles and other containers made out of steel, tin, or aluminum and other consumer goods that are metal that are recycled by individual consumers and not in the bulk or quantity that could be supplied or recycled by large business establishments. "Common recycled matter" does not include a metal tray used by a product producer, distributor, retailer, or agent of a product producer, distributor, or retailer as a means for the bulk transportation, storage, or carrying of retail containers of milk, baked goods, eggs, or bottled beverage products.

(6) "Consumer goods" has the same meaning as in section 1309.102 of the Revised Code.

(7) "Recyclable materials" means the metal materials described in division (C)(5) of this section, on the condition that those metal materials are not special purchase articles.

(8) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(B)

(1) [Effective 1/1/2013] No person shall engage in the business of scrap metal dealing or act as a bulk merchandise container dealer without first registering with the director of public safety in accordance with section 4737.045 of the Revised Code.

(2) Notwithstanding section 2913.02 of the Revised Code, no person, with purpose to deprive the owner of a special purchase article or bulk merchandise container, shall knowingly obtain or exert control over the special purchase article or bulk merchandise container in any of the following ways:

(a) Without the consent of the owner or person authorized to give consent;

(b) Beyond the scope of the express or implied consent of the owner or person authorized to give consent;

(c) By deception;

(d) By threat;

(e) By intimidation.

(3) No person shall receive, purchase, or sell a special purchase article or a bulk merchandise container except as in accordance with sections 4737.012 and 4737.04 to 4737.045 of the Revised Code.

(C) Every scrap metal dealer shall maintain a record book or electronic file, in which the dealer shall keep an accurate and complete record of all articles purchased or received by the dealer in the course of the dealer's daily business. On and after September 11, 2008, every entry in the record book or electronic file shall be numbered consecutively and, on or after the effective date of this amendment, shall be maintained for inspection in numerical order. Until the registry developed by the director pursuant to section 4737.045 of the Revised Code is operational, a dealer shall maintain the record for each article purchased or received for a minimum period of one year after the date the dealer purchased or received the article, except that the dealer shall maintain the photograph required under division (I) of this section only for a period of sixty days after the dealer purchased or received the article. Beginning on the date the registry is operational, a dealer shall maintain the record for each article purchased or received only for a period of sixty days after the date the dealer purchased or received the article. The director shall adopt rules for the format and maintenance of the records required under this division.

The records shall contain all of the following:

(1) The name and residence of the person from whom the articles were purchased or received , a copy of that person's personal identification card, and a photograph of the person taken pursuant to division (I) of this section;

(2) The date and time the scrap metal dealer purchased or received the articles and the weight of the articles as determined by a licensed commercial scale;

(3) If the seller or provider of the articles arrives at the dealer's place of business in a motor vehicle, the license plate number of that motor vehicle along with the state that issued the license plate;

(4) For metal articles that are not recyclable materials, a full and accurate description of each article purchased or received by the dealer that includes identifying letters or marks written, inscribed, or otherwise included on the article and the name and maker of the article if known;

(5) For recyclable materials that are not special purchase articles, the following category codes to identify the recyclable materials that the dealer receives:

(a) "Number one copper," which includes clean copper pipe, clean copper wire, or other number one copper that does not have solder, paint, or coating;

(b) "Number two copper," which includes unclean copper pipe, unclean copper wire, or other number two copper;

(c) "Sheet copper," which includes copper roofing, copper gutters, copper downspouts, and other sheet copper;

(d) "Insulated copper wire";

(e) "Aluminum or copper radiators," which includes aluminum radiators, aluminum copper radiators, and copper radiators;

(f) "Red brass," which includes red brass values and other red brass;

(g) "Yellow brass," which includes yellow brass fixtures, yellow brass valve and fitting, ornamental brass, and other yellow brass;

(h) "Aluminum sheet";

(i) "Aluminum extrusions," which includes aluminum bleachers, aluminum benches, aluminum frames, aluminum pipe, and other aluminum extrusions;

(j) "Cast aluminum," which includes aluminum grills, lawnmower decks made of aluminum, aluminum motor vehicle parts and rims, and other cast aluminum;

(k) "Clean aluminum wire";

(l) "Unclean aluminum wire";

(m) "Aluminum exteriors," which includes aluminum siding, aluminum gutters and downspouts, aluminum shutters, aluminum trim, and other aluminum exterior items;

(n) "Contaminated aluminum";

(o) "Stainless steel," which includes, sinks, appliance housing, dishes, pots, pans, pipe, and other items made out of stainless steel;

(p) "Large appliances," which includes consumer and other appliances;

(q) "Steel structural," which includes all structural steel such as I-beams, trusses, channel iron, and similar steel from buildings;

(r) "Miscellaneous steel," which includes steel grates, steel farm machinery, steel industrial machinery, steel motor vehicle frames, and other items made out of steel;

(s) "Sheet irons," which includes bicycles, motor vehicle body parts made of iron, and other items made using sheet iron;

(t) "Motor vehicle nonbody parts," which includes motor vehicle batteries, radiators, and other nonbody motor vehicle parts;

(u) "Catalytic converters";

(v) "Lead";

(w) "Electric motors."

(6) For recyclable materials that are special purchase articles, the relevant category provided in division (A)(2) of this section.

(D) Railroad material, including journal brasses, rail spikes, rails, tie plates, frogs, and communication wire, other than purchases and sales under sections 4973.13 to 4973.16 of the Revised Code, shall be held by a scrap metal dealer for a period of thirty days after being purchased or acquired.

(E)

(1) The records required under division (C) of this section or under section 4737.012 of the Revised Code shall be open for inspection by the representative of any law enforcement agency, railroad police officers, and the director of public safety or the director's designated representative during all business hours. A scrap metal dealer or bulk merchandise container dealer shall do both of the following:

(a) Provide a copy of those records to any law enforcement agency or railroad police officer that requests the records or to the director or director's representative, upon request;

(b) Prepare a daily electronic report, the content and format of which shall be established in rules adopted by the director, listing all retail transactions that occurred during the preceding day and containing the information described in division (C) of this section or division (A) of section 4737.012 of the Revised Code, as applicable. The dealer shall electronically transfer, by twelve noon eastern standard time, the report for inclusion in the registry created pursuant to division (E) of section 4737.045 of the Revised Code.

A law enforcement agency may inspect any photographic records collected and maintained by a scrap metal dealer of either yard operations or individual transactions. Records submitted to any law enforcement agency pursuant to this section are not public records for purposes of section 149.43 of the Revised Code.

(2) A person who claims to own a stolen article that may be identified in those records, or an agent of that person, who provides proof of having filed a stolen property report with the appropriate law enforcement agency, may request those records. The law enforcement agency shall provide those records upon a request made by such a person or that person's agent, but the law enforcement agency shall redact information that reveals the name of the seller of any article and the price the dealer paid for any article the dealer purchased or the estimated value of any article the dealer received. The law enforcement agency shall determine which records to provide, based upon the time period that the alleged theft is reported to have taken place. A law enforcement agency may charge or collect a fee for providing records as required by this section.

(F)

(1) No scrap metal dealer shall purchase or receive any metal articles, and no bulk merchandise container dealer shall purchase or receive any bulk merchandise containers, from a person who refuses to show the dealer the person's personal identification card, or who refuses to allow the dealer to take a photograph of the person as required under division (I) of this section or of the person or container as required under division (B) of section 4737.012 of the Revised Code.

(2) The law enforcement agency that serves the jurisdiction in which a scrap metal dealer or a bulk merchandise container dealer is located shall provide to the scrap metal dealer or bulk merchandise container dealer a searchable, electronic list prepared in accordance with rules adopted by the director, as that agency determines appropriate, of the names and descriptions of persons known to be thieves or receivers of stolen property. The law enforcement agency may request the appropriate clerk of courts to provide the list. No scrap metal dealer or bulk merchandise container dealer shall purchase or receive articles from any person identified on the list the dealer receives from the law enforcement agency. The law enforcement agency also shall provide the list to the department of public safety, in an electronic format in accordance with rules adopted by the director, for inclusion in the registry created in section 4737.045 of the Revised Code.

(3) No scrap metal dealer or bulk merchandise container dealer shall purchase or receive any special purchase articles or bulk merchandise containers from any person who is under eighteen years of age.

(4) No scrap metal dealer shall purchase or receive any special purchase article without complying with division (C) or (I) of this section and division (B), (C), or (D) of section 4737.041 of the Revised Code.

(5) No scrap metal dealer shall purchase or receive more than one catalytic converter per day from the same person except from a motor vehicle dealer as defined in section 4517.01 of the Revised Code.

(6) No scrap metal dealer shall purchase or receive a beer keg that is marked with a company name or logo except from a manufacturer of beer as described in section 4303.02 of the Revised Code or an agent authorized by the manufacturer to dispose of damaged kegs.

(7) No scrap metal dealer shall treat a transaction as exempt from section 4737.04 or 4737.041 of the Revised Code unless the seller provides evidence of satisfying division (D)(3) of section 4737.043 of the Revised Code.

(G) Every scrap metal dealer and bulk merchandise container dealer shall post a notice in a conspicuous place on the dealer's premises notifying persons who may wish to transact business with the dealer of the penalties applicable to any person who does any of the following:

(1) Provides a false personal identification card to the dealer;

(2) With purpose to defraud, provides any other false information to the dealer in connection with the dealer's duty to maintain the records required under division (C) of this section or under section 4737.012 of the Revised Code;

(3) Violates section 2913.02 of the Revised Code or division (B)(2) of this section.

(H)

(1) Except as otherwise provided in division (F) of this section, a clerk of courts or an employee of a clerk of courts; a chief of police, marshal, or other chief law enforcement officer ; a sheriff, constable, or chief of police of a township police department or police district police force ; a deputy, officer, or employee of the law enforcement agency served by the marshal or the municipal or township chief, the office of the sheriff, or the constable; and an employee of the department of public safety is immune from liability in a civil action, including an action for defamation, libel, or slander, to recover damages for injury, death, or loss to persons or property or reputation allegedly caused by an act or omission in connection with compiling and providing the list required by division (F)(2) of this section.

(2) The immunity described in division (H)(1) of this section does not apply to a person described in that division if, in relation to the act or omission in question, any of the following applies:

(a) The act or omission was manifestly outside the scope of the person's employment or official responsibilities.

(b) The act or omission was with malicious purpose, in bad faith, or in a wanton or reckless manner.

(c) Liability for the act or omission is expressly imposed by a section of the Revised Code.

(I) Every scrap metal dealer shall take a photograph, in accordance with rules adopted by the director, of each person who sells or otherwise gives the dealer an article for which the dealer must make record under division (C) of this section.

The dealer shall take the required photograph at the time the dealer purchases or receives the article and shall keep the photograph as part of the record in accordance with division (C) of this section.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Effective Date: 10-01-1953; 2008 SB171 09-11-2008

This section is set out twice. See also § 4737.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4737.04 - [Effective 7/1/2013] Scrap metal and merchandise container dealers; exertion of control over certain articles; record keeping.

(A) As used in this section and sections 4737.041, 4737.042, 4737.043, 4737.044, 4737.045, and 4737.99 of the Revised Code:

(1) "Scrap metal dealer" means the owner or operator of a business that purchases or receives scrap metal for the purpose of sorting, grading, and shipping metals to third parties for direct or indirect melting into new products.

(2) "Special purchase article" means all of the following:

(a) Beer kegs;

(b) Cable, wire, electrical components, and other equipment used in providing cable service or any utility service, including, but not limited to, copper or aluminum coverings, housings, or enclosures related thereto;

(c) Grave markers, sculptures, plaques, and vases made out of metal, the appearance of which suggests that the articles have been obtained from a cemetery;

(d) Guard rails for bridges, highways, and roads; highway and street signs; street light poles and fixtures; worker access hole covers, water meter covers, and other similar types of utility access covers; traffic directional and control signs and light signals, metal marked with the name of a political subdivision of the state, and other metal articles that are purchased and installed for use upon authorization of the state or any political subdivision of the state;

(e) Historical, commemorative, and memorial markers and plaques made out of metal;

(f) Four-wheel metal carts, commonly referred to as "grocery carts," that are generally used by individuals to collect and transport consumer goods while shopping;

(g) Four-wheel metal carts, commonly referred to as "metal bossies," that are used to transport or merchandise food products that are stored in crates, shells, or trays;

(h) Railroad material, including journal brasses, rail spikes, rails, tie plates, frogs, and communication wire;

(i) Metal trays, merchandise containers, or similar transport containers used by a product producer, distributor, retailer, or an agent of a product producer, distributor, or retailer as a means for the bulk transportation, storage, or carrying of retail containers of milk, baked goods, eggs, or bottled beverage products;

(j) "Burnt wire," which is any coated metal wire that has been smelted, burned, or melted thereby removing the manufacturer's or owner's identifying marks.

(3) "Bulk merchandise container" has the same meaning as in section 4737.012 of the Revised Code.

(4) "Bulk merchandise container dealer" means a dealer who is subject to section 4737.012 of the Revised Code.

(5) "Common recycled matter" means bottles and other containers made out of steel, tin, or aluminum and other consumer goods that are metal that are recycled by individual consumers and not in the bulk or quantity that could be supplied or recycled by large business establishments. "Common recycled matter" does not include a metal tray used by a product producer, distributor, retailer, or agent of a product producer, distributor, or retailer as a means for the bulk transportation, storage, or carrying of retail containers of milk, baked goods, eggs, or bottled beverage products.

(6) "Consumer goods" has the same meaning as in section 1309.102 of the Revised Code.

(7) "Recyclable materials" means the metal materials described in division (C)(5) of this section, on the condition that those metal materials are not special purchase articles.

(8) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(B)

(1) No person shall engage in the business of scrap metal dealing or act as a bulk merchandise container dealer without first registering with the director of public safety in accordance with section 4737.045 of the Revised Code.

(2)

No person shall receive, purchase, or sell a special purchase article or a bulk merchandise container except as in accordance with sections 4737.012 and 4737.04 to 4737.045 of the Revised Code.

(C) Every scrap metal dealer shall maintain a record book or electronic file, in which the dealer shall keep an accurate and complete record of all articles purchased or received by the dealer in the course of the dealer's daily business. On and after September 11, 2008, every entry in the record book or electronic file shall be numbered consecutively and, on or after September 28, 2012, shall be maintained for inspection in numerical order. Until the registry developed by the director pursuant to section 4737.045 of the Revised Code is operational, a dealer shall maintain the record for each article purchased or received for a minimum period of one year after the date the dealer purchased or received the article, except that the dealer shall maintain the photograph required under division (I) of this section only for a period of sixty days after the dealer purchased or received the article. Beginning on the date the registry is operational, a dealer shall maintain the record for each article purchased or received only for a period of sixty days after the date the dealer purchased or received the article. The director shall adopt rules for the format and maintenance of the records required under this division.

The records shall contain all of the following:

(1) The name and residence of the person from whom the articles were purchased or received, a copy of that person's personal identification card, and a photograph of the person taken pursuant to division (I) of this section;

(2) The date and time the scrap metal dealer purchased or received the articles and the weight of the articles as determined by a licensed commercial scale;

(3) If the seller or provider of the articles arrives at the dealer's place of business in a motor vehicle, the license plate number of that motor vehicle along with the state that issued the license plate;

(4) For metal articles that are not recyclable materials, a full and accurate description of each article purchased or received by the dealer that includes identifying letters or marks written, inscribed, or otherwise included on the article and the name and maker of the article if known;

(5) For recyclable materials that are not special purchase articles, the following category codes to identify the recyclable materials that the dealer receives:

(a) "Number one copper," which includes clean copper pipe, clean copper wire, or other number one copper that does not have solder, paint, or coating;

(b) "Number two copper," which includes unclean copper pipe, unclean copper wire, or other number two copper;

(c) "Sheet copper," which includes copper roofing, copper gutters, copper downspouts, and other sheet copper;

(d) "Insulated copper wire";

(e) "Aluminum or copper radiators," which includes aluminum radiators, aluminum copper radiators, and copper radiators;

(f) "Red brass," which includes red brass values and other red brass;

(g) "Yellow brass," which includes yellow brass fixtures, yellow brass valve and fitting, ornamental brass, and other yellow brass;

(h) "Aluminum sheet";

(i) "Aluminum extrusions," which includes aluminum bleachers, aluminum benches, aluminum frames, aluminum pipe, and other aluminum extrusions;

(j) "Cast aluminum," which includes aluminum grills, lawnmower decks made of aluminum, aluminum motor vehicle parts and rims, and other cast aluminum;

(k) "Clean aluminum wire";

(l) "Unclean aluminum wire";

(m) "Aluminum exteriors," which includes aluminum siding, aluminum gutters and downspouts, aluminum shutters, aluminum trim, and other aluminum exterior items;

(n) "Contaminated aluminum";

(o) "Stainless steel," which includes, sinks, appliance housing, dishes, pots, pans, pipe, and other items made out of stainless steel;

(p) "Large appliances," which includes consumer and other appliances;

(q) "Steel structural," which includes all structural steel such as I-beams, trusses, channel iron, and similar steel from buildings;

(r) "Miscellaneous steel," which includes steel grates, steel farm machinery, steel industrial machinery, steel motor vehicle frames, and other items made out of steel;

(s) "Sheet irons," which includes bicycles, motor vehicle body parts made of iron, and other items made using sheet iron;

(t) "Motor vehicle nonbody parts," which includes motor vehicle batteries, radiators, and other nonbody motor vehicle parts;

(u) "Catalytic converters";

(v) "Lead";

(w) "Electric motors";

(x) "Electronic scrap," which includes any consumer or commercial electronic equipment such as computers, servers, routers, video displays, and similar products.

(6) For recyclable materials that are special purchase articles, the relevant category provided in division (A)(2) of this section.

(D) Railroad material, including journal brasses, rail spikes, rails, tie plates, frogs, and communication wire, other than purchases and sales under sections 4973.13 to 4973.16 of the Revised Code, shall be held by a scrap metal dealer for a period of thirty days after being purchased or acquired.

(E)

(1) The records required under division (C) of this section or under section 4737.012 of the Revised Code shall be open for inspection by the representative of any law enforcement agency, railroad police officers, and the director of public safety or the director's designated representative during all business hours. A scrap metal dealer or bulk merchandise container dealer shall do both of the following:

(a) Provide a copy of those records to any law enforcement agency or railroad police officer that requests the records or to the director or director's representative, upon request;

(b) Prepare a daily electronic report, the content and format of which shall be established in rules adopted by the director, listing all retail transactions that occurred during the preceding day and containing the information described in division (C) of this section or division (A) of section 4737.012 of the Revised Code, as applicable. The dealer shall electronically transfer, by twelve noon eastern standard time, the report for inclusion in the registry created pursuant to division (E) of section 4737.045 of the Revised Code.

(2) A law enforcement agency may inspect any photographic records collected and maintained by a scrap metal dealer of either yard operations or individual transactions. Records submitted to any law enforcement agency pursuant to this section are not public records for purposes of section 149.43 of the Revised Code.

(3) Records submitted to any law enforcement agency, railroad police officer, or the director or the director's designated representative as required by section 4737.012 of the Revised Code and sections 4737.04 to 4737.045 of the Revised Code shall not be public records for the purposes of section 149.43 of the Revised Code.

(4) Notwithstanding division (E)(3) of this section, the names and addresses of scrap metal dealers and bulk merchandise container dealers shall be made available to the public by the director upon request.

(5) A person who claims to own a stolen article that may be identified in those records, or an agent of that person, who provides proof of having filed a stolen property report with the appropriate law enforcement agency, may request those records. The law enforcement agency shall provide those records upon a request made by such a person or that person's agent, but the law enforcement agency shall redact information that reveals the name of the seller of any article and the price the dealer paid for any article the dealer purchased or the estimated value of any article the dealer received. The law enforcement agency shall determine which records to provide, based upon the time period that the alleged theft is reported to have taken place. A law enforcement agency may charge or collect a fee for providing records as required by this section.

(F)

(1) No scrap metal dealer shall purchase or receive any metal articles, and no bulk merchandise container dealer shall purchase or receive any bulk merchandise containers, from a person who refuses to show the dealer the person's personal identification card, or who refuses to allow the dealer to take a photograph of the person as required under division (I) of this section or of the person or container as required under division (B) of section 4737.012 of the Revised Code.

(2) The law enforcement agency that serves the jurisdiction in which a scrap metal dealer or a bulk merchandise container dealer is located shall provide to the scrap metal dealer or bulk merchandise container dealer a searchable, electronic list prepared in accordance with rules adopted by the director, as that agency determines appropriate, of the names and descriptions of persons known to be thieves or receivers of stolen property. The law enforcement agency may request the appropriate clerk of courts to provide the list. No scrap metal dealer or bulk merchandise container dealer shall purchase or receive articles from any person who is either identified on the list the dealer receives from the law enforcement agency, or who appears on the lists made available by the director pursuant to division (E) of section 4737.045 of the Revised Code. The law enforcement agency also shall provide the list to the department of public safety, in an electronic format in accordance with rules adopted by the director, for inclusion in the registry created in section 4737.045 of the Revised Code.

(3) No scrap metal dealer or bulk merchandise container dealer shall purchase or receive any special purchase articles or bulk merchandise containers from any person who is under eighteen years of age.

(4) No scrap metal dealer shall purchase or receive any special purchase article without complying with division (C) and (I) of this section and division (B), (C), or (D) of section 4737.041 of the Revised Code.

(5) No scrap metal dealer shall purchase or receive more than one catalytic converter per day from the same person except from a motor vehicle dealer as defined in section 4517.01 of the Revised Code.

(6) No scrap metal dealer shall purchase or receive a beer keg that is marked with a company name or logo except from a manufacturer of beer as described in section 4303.02 of the Revised Code or an agent authorized by the manufacturer to dispose of damaged kegs.

(7) No scrap metal dealer shall treat a transaction as exempt from section 4737.04 or 4737.041 of the Revised Code unless the seller provides evidence of satisfying division (D)(3) of section 4737.043 of the Revised Code.

(G) Every scrap metal dealer and bulk merchandise container dealer shall post a notice in a conspicuous place on the dealer's premises notifying persons who may wish to transact business with the dealer of the penalties applicable to any person who does any of the following:

(1) Provides a false personal identification card to the dealer;

(2) With purpose to defraud, provides any other false information to the dealer in connection with the dealer's duty to maintain the records required under division (C) of this section or under section 4737.012 of the Revised Code;

(3) Violates section 2913.02 of the Revised Code .

(H)

(1) Except as otherwise provided in division (F)(2) of this section, a clerk of courts or an employee of a clerk of courts; a chief of police, marshal, or other chief law enforcement officer; a sheriff, constable, or chief of police of a township police department or police district police force; a deputy, officer, or employee of the law enforcement agency served by the marshal or the municipal or township chief, the office of the sheriff, or the constable; and an employee of the department of public safety is immune from liability in a civil action, including an action for defamation, libel, or slander, to recover damages for injury, death, or loss to persons or property or reputation allegedly caused by an act or omission in connection with compiling and providing the list required by division (F)(2) of this section.

(2) The immunity described in division (H)(1) of this section does not apply to a person described in that division if, in relation to the act or omission in question, any of the following applies:

(a) The act or omission was manifestly outside the scope of the person's employment or official responsibilities.

(b) The act or omission was with malicious purpose, in bad faith, or in a wanton or reckless manner.

(c) Liability for the act or omission is expressly imposed by a section of the Revised Code.

(I) Every scrap metal dealer shall take a photograph, in accordance with rules adopted by the director, of each person who sells or otherwise gives the dealer an article for which the dealer must make record under division (C) of this section.

The dealer shall take the required photograph at the time the dealer purchases or receives the article and shall keep the photograph as part of the record in accordance with division (C) of this section.

(J)

(1) An individual listed as a known thief or receiver of stolen property on a list prepared pursuant to division (F)(2) of this section may request that the individual's name be removed from the list by filing an application with the law enforcement agency responsible for preparing the list.

(2) A law enforcement agency receiving an application in accordance with division (J)(1) of this section shall remove the applicant's name from the list of known thieves and receivers of stolen property if the individual has not been convicted of or pleaded guilty to either a misdemeanor that is a theft offense, as defined in section 2913.01 of the Revised Code, within three years immediately prior to the date of the application or a felony that is a theft offense within six years immediately prior to the date of the application.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Effective Date: 10-01-1953; 2008 SB171 09-11-2008

This section is set out twice. See also § 4737.04, effective until 7/1/2013.



Section 4737.041 - Special purchase articles and bulk merchandise containers.

A scrap metal dealer or bulk merchandise container dealer shall do all of the following with respect to each special purchase article the scrap metal dealer purchases or receives or with respect to each bulk merchandise container a bulk merchandise container dealer purchases or receives that is subject to division (A) of section 4737.012 of the Revised Code:

(A) Comply with the requirements of this section in addition to complying with the applicable requirements of section 4737.012 or 4737.04 of the Revised Code;

(B) Take a photograph of each special purchase article or bulk merchandise container;

(C) Obtain from the seller or provider of the special purchase article or bulk merchandise container proof that the seller or provider owns the special purchase article or bulk merchandise container;

(D) If payment is rendered for the special purchase articles or bulk merchandise containers, issue a check for the purchase of the special purchase articles or bulk merchandise containers;

(E) Withhold payment for the purchase of the special purchase articles or bulk merchandise containers for a period of two days after the day the special purchase articles or bulk merchandise containers are purchased;

(F) If an asserted owner of stolen special purchase articles or bulk merchandise containers or that owner's agent provides proof of having filed a stolen property report with the appropriate law enforcement agency, make records describing special purchase articles or bulk merchandise containers the dealer purchased or received after the alleged date of theft available for inspection to the asserted owner or owner's agent for a period of six months after the alleged date of theft of the articles, except that the dealer shall withhold the name of the person from whom the special purchase articles or bulk merchandise containers were purchased or received and the amount paid for the special purchase articles or bulk merchandise containers.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Effective Date: 2008 SB171 09-11-2008



Section 4737.042 - Electronic records.

A scrap metal dealer and a person who purchases, sells, exchanges, or receives secondhand articles may use an electronic device that decodes and records information contained in the metallic strip on a personal identification card to record a person's name, address, and photograph in lieu of making a copy of a person's personal identification card to comply with the requirements of sections 4737.01, 4737.04, and 4737.041 of the Revised Code, on the condition that the dealer or person retains that recorded information and makes it available in accordance with the requirements to make copies available under those sections.

Effective Date: 2008 SB171 09-11-2008



Section 4737.043 - Exemptions from requirements.

Sections 4737.04 and 4737.041 of the Revised Code do not apply with respect to any of the following:

(A) The donation of articles to nonprofit organizations or to any other person, on the condition that the person donating the articles receives no payment or any other valuable consideration in exchange for or due to donating the articles;

(B) The sale or donation of common recycled matter;

(C) Sales transacted between a scrap metal dealer and an organization that is exempt from federal taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 285, 26 U.S.C. 501(c)(3), as amended, and that collects, for its own fundraising purposes, scrap ferrous and nonferrous metals for recycling rather than disposal;

(D) Sales transacted between a scrap metal dealer and a government unit or another business, including a demolition company, public utility company, or another scrap metal dealer, on the condition that the government unit or business satisfies the following criteria:

(1) In the course of providing the government unit's or business's services to others or maintaining the government unit's or business's property, whether onsite or offsite, the government unit or business generates scrap ferrous and nonferrous metals for recycling rather than disposal.

(2) If the sales transaction involves a government unit, reference to the government unit as a bona fide unit of government can be readily found by the public.

(3) If the sales transaction involves a business, the business satisfies one of the following criteria:

(a) The business is registered with the secretary of state.

(b) The business has been issued a license under section 5739.17 of the Revised Code.

(c) The business advertises its services in a newspaper of general circulation once a week for not less than six consecutive months or provides a receipt showing payment for such advertising, a telephone book, electronic media that is available to the public, or some other type of media that is owned and operated by a person other than the business and, if an individual operates the business, the individual advertising the business has a specific place of business that is not the individual's permanent home residence.

(4) The government unit provides proof of compliance with division (D)(2) of this section or the business provides proof of compliance with division (D)(3) of this section to the scrap metal dealer with whom the government unit or business transacts business.

(E) Sales transacted between a scrap metal dealer and a person whose primary business is to create products that result in bulk quantities of ferrous and nonferrous metal used for recycling rather than disposal.

(F) Sales of catalytic converters transacted between a scrap metal dealer and a motor vehicle dealer as defined in section 4517.01 of the Revised Code.

Effective Date: 2008 SB171 09-11-2008



Section 4737.044 - Conflicting municipal regulations.

No municipal corporation or other political subdivision shall enforce any regulation that is in conflict with sections 4737.01 to 4737.043 of the Revised Code. Consistent with the power of municipal corporations to exercise their rights under Article XVIII, Section 3 of the Ohio Constitution and recognizing the need for uniform commercial practices across this state, by analogy to Am. Financial Servs. Assn et al. v. Cleveland, 112 Ohio St. 3d 170, 2006-Ohio-6043, citing Canton v. State, 95 Ohio St. 3d 149, 2002-Ohio-2005, syllabus, no municipal corporation or other political subdivision shall enact or enforce a regulation or ordinance applicable to a scrap metal dealer requiring a scrap metal dealer to individually identify and retain any scrap metal purchased or received, a practice otherwise known as "tag and hold."

Effective Date: 2008 SB171 09-11-2008



Section 4737.045 - Registration as scrap metal or bulk merchandise container dealer.

(A) To register as a scrap metal dealer or a bulk merchandise container dealer with the director of public safety as required by division (B) of section 4737.04 of the Revised Code, a person shall do all of the following:

(1) Provide the name and street address of the dealer's place of business;

(2) Provide the name of the primary owner of the business, and of the manager of the business, if the manager is not the primary owner;

(3) Provide the electronic mail address of the business;

(4) Provide confirmation that the dealer has the capabilities to electronically connect with the department of public safety for the purpose of sending and receiving information;

(5) Provide any other information required by the director in rules the director adopts pursuant to sections 4737.01 to 4737.045 of the Revised Code;

(6) Pay an initial registration fee of two hundred dollars.

(B) A person engaging in the business of a scrap metal dealer or a bulk merchandise container dealer in this state on or before the effective date of this section shall register with the director not later than January 1, 2013. With respect to a person who commences engaging in the business of a scrap metal dealer or a bulk merchandise container dealer after the effective date of this section, the person shall register with the director pursuant to this section prior to commencing business as a scrap metal dealer or a bulk merchandise container dealer.

(C) A registration issued to a scrap metal dealer or a bulk merchandise container dealer pursuant to this section is valid for a period of one year. A dealer shall renew the registration in accordance with the rules adopted by the director and pay a renewal fee of one hundred fifty dollars to cover the costs of operating and maintaining the registry created pursuant to division (E) of this section.

(D) A scrap metal dealer or a bulk merchandise container dealer registered under this section shall prominently display a copy of the annual registration certificate received from the director pursuant to division (E)(2) of this section.

(E) The director shall do all of the following:

(1) Develop and implement, by January 1, 2014, and maintain as a registry a secure database for use by law enforcement agencies that is capable of all of the following:

(a) Receiving and securely storing all of the information required by division (A) of this section and the daily transaction data that scrap metal dealers and bulk merchandise dealers are required to send pursuant to division (E)(1) of section 4737.04 of the Revised Code;

(b) Providing secure search capabilities to law enforcement agencies for enforcement purposes;

(c) Creating a link and retransmission capability for receipt of routine scrap theft alerts published by the institute of scrap recycling industries for transmission to dealers and law enforcement agencies in the state;

(d) Making the electronic lists prepared pursuant to division (F)(2) of section 4737.04 of the Revised Code available through an electronic searchable format for individual law enforcement agencies and for dealers in the state;

(e) Providing, without charge, interlink programming enabling the transfer of information to dealers.

(2) Issue, reissue, or deny registration to dealers;

(3) Adopt rules to enforce sections 4737.01 to 4737.045 of the Revised Code, rules establishing procedures to renew a registration issued under this section, rules for the format and maintenance for the records required under division (A) of section 4737.012 of the Revised Code or division (C) of section 4737.04 of the Revised Code, and rules regarding the delivery of the report required by division (E)(1) of section 4737.04 of the Revised Code to the registry, which shall be used exclusively by law enforcement agencies.

(F) A scrap metal dealer or bulk merchandise container dealer may search, modify, or update only the dealer's own business data contained within the registry established in division (E) of this section.

(G) All fees received by the director pursuant to this section and division (F) of section 4737.99 of the Revised Code shall be used to develop and maintain the registry required under this section. The fees shall be deposited into the security, investigations, and policing fund created in section 4501.11 of the Revised Code.

Added by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.



Section 4737.05 - Licensing of junk yard definitions.

As used in sections 4737.05 to 4737.12 of the Revised Code:

(A) "Junk" means old or scrap copper, brass, rope, rags, trash, waste, batteries, paper, rubber, iron, steel, and other old or scrap ferrous or nonferrous materials, but does not include scrap tires as defined in section 3734.01 of the Revised Code.

(B) "Junk yard" means an establishment or place of business that is maintained or operated for the purpose of storing, keeping, buying, or selling junk. For the purposes of sections 4737.05 to 4737.99 of the Revised Code, "junk yard" includes scrap metal processing facilities that are located within one thousand feet of the nearest edge of the right of way of a highway in the interstate or primary system.

(C) "Fence" means a barrier at least six feet in height, constructed of non-transparent material, and maintained so as to obscure the junk from the ordinary view of persons passing upon those state, county, municipal, and township highways, roads, and streets covered by sections 4737.05 to 4737.99 of the Revised Code.

(D) "Scrap metal processing facility" means an establishment having facilities for processing iron, steel, or nonferrous scrap and whose principal product is scrap iron and steel or nonferrous scrap for sale for remelting purposes.

(E) "Interstate system" means the system of highways as defined in the "Act of August 27, 1958," 72 Stat. 887, 23 U.S.C.A. 103(D), as amended.

(F) "Primary system" means that portion of the highway system designated by the director of transportation that has been approved by the secretary of transportation of the United States pursuant to the "Act of August 27, 1958," 72 Stat. 887, 23 U.S.C.A. 103(B), as amended.

(G) Junk yards located within areas adjacent to the interstate system and the primary system that are within one thousand feet of the nearest edge of the right of way and that are zoned industrial, or that are not zoned under authority of state or local law, rule, or ordinance, but are used for industrial activities as determined by the director of transportation, are exempt from sections 4737.05 to 4737.99 of the Revised Code.

Effective Date: 03-30-1995



Section 4737.06 - Prohibiting operation of junk yard without license.

No person shall operate or maintain a junk yard, adjacent to the interstate or primary systems inside a municipality, except in zoned or unzoned industrial areas, unless he has first obtained a license issued under sections 4737.05 to 4737.12, inclusive, of the Revised Code provided that the exception does not prohibit the regulation or prohibition of junk yards in zoned or unzoned industrial areas by municipal corporations. No licensee shall operate or maintain a junk yard in violation of the provisions of sections 4737.05 to 4737.12, inclusive, of the Revised Code.

Effective Date: 11-18-1969



Section 4737.07 - Issuance of license.

No person shall operate and maintain a junk yard outside of a municipality, except in zoned or unzoned industrial areas adjacent to the interstate or primary systems, without first obtaining a license to do so from the county auditor of the county in which such junk yard is located or in which such junk yard is to be established. A person who was operating or maintaining a junk yard prior to January 1, 1964 is entitled to be issued a license or renewal thereof upon payment of the fee provided for in this section. Any person operating or maintaining a junk yard within one thousand feet of the nearest edge of the right of way of a state or county road or within three hundred feet of the nearest edge of the right of way of a township road, prior to January 1, 1964, shall within one year thereafter erect the required fence or make suitable plantings if such junk yard is not obscured by natural objects or a fence. If, after January 1, 1964, a junk yard is established within one thousand feet of the nearest edge of the right of way of a state or county highway or within three hundred feet of the nearest edge of the right of way of a township road, it shall be so located that the view thereof from such road is obscured by natural objects or a fence. If the yard is so obscured, the person operating or maintaining it shall be issued a license. If it is not practical or economically feasible by reason of topography, as determined by the sheriff or, if the sheriff so designates, a policeman or constable of the township where the junk yard is located, to obscure the view of a junk yard established on or before January 1, 1970, from any state or county highway or township road which is not part of the interstate or primary system, the sheriff or township policeman or constable shall require suitable plantings, or a practical and appropriate barrier not less than six feet nor more than ten feet in height, to partially obscure the view of such junk yard from such state or county highway or township road. No person shall operate and maintain a junk yard adjacent to the interstate or primary systems within a municipality, except in zoned or unzoned industrial areas without first obtaining a license to do so from the chief executive officer of the municipality in which such junk yard is located or in which such junk yard is to be established. Any person operating or maintaining a junk yard within one thousand feet of the nearest edge of the right of way of an interstate or primary highway within a municipality, except in a zoned or unzoned industrial area, prior to November 18, 1969, shall within one year thereafter erect the required fence or make suitable plantings if such junk yard is not screened by natural objects or a fence. This exception does not prohibit the regulation or prohibition of junk yards in zoned or unzoned industrial areas by municipal corporations. If a junk yard is established after November 18, 1969, within one thousand feet of the nearest edge of the right of way of an interstate or primary highway, it shall be so located that the view thereof from such highway is obscured by natural objects or a fence. If the yard is so obscured, the person operating or maintaining it shall be issued a license under this section. Nothing contained in this section shall be construed to relieve any person of his duty to comply with the provisions of ordinances enacted by municipal corporations regulating or prohibiting junk yards, including requirements to obtain a license under municipal ordinances. The requirement to obtain a license from the municipality under this section shall be in addition to regulations imposed and licenses required under municipal ordinances. No license shall be issued unless such yard accords with the provisions of this section. The fee for a license issued under this section is twenty-five dollars, except that the fee for municipal licenses issued under this section shall be reduced by the amount paid by the licensee for any similar licenses issued pursuant to ordinances of such municipality. All licenses issued under this section shall expire on the first day of January following the date of issue. A license may be renewed from year to year upon paying the chief executive officer of the municipality or the auditor of the county in which the junk yard is located the sum of ten dollars for each such renewal. All fees paid under this section shall be for the use of the county or municipality which issues the license or renewal thereof. Any license or renewal thereof issued under this section may be revoked by the chief executive officer of the municipality or the county auditor of the county in which the licensee's junk yard is located, after reasonable notice and opportunity to be heard, for any violation of sections 4737.01 to 4737.12 of the Revised Code, by the licensee or by any of his officers, agents, or employees. Whenever a license has been revoked under this section, the chief executive officer of the municipality or the county auditor shall not issue another license to such licensee, to the husband or wife of such licensee, or to any partnership or corporation of which he is an officer or member, until such licensee complies with sections 4737.05 to 4737.12 of the Revised Code.

Effective Date: 11-26-1975



Section 4737.08 - Application information.

Application for a license to operate and maintain a junk yard or for a renewal thereof shall be made in writing, accompanied by the proper fee, to the chief executive officer of the municipality or the county auditor of the county in which the junk yard is located or in which it is to be established, setting forth the name and address of the applicant, the location of the junk yard, if the applicant is a firm, partnership, or association, the names and addresses of each member, if the applicant is a corporation, the date and place of incorporation and the names and addresses of its officers and directors, and such other reasonable information as the chief executive officer of the municipality or the county auditor deems necessary. The application shall be signed and sworn to by the applicant.

Effective Date: 11-18-1969



Section 4737.09 - Maintaining fence.

Any fence constructed under sections 4737.05 to 4737.11, inclusive, of the Revised Code, shall be neatly constructed, shall be non-transparent, shall be kept in good order and repair, and no advertisement shall be permitted thereon other than the name of the person under whose name the license has been issued and the nature of the business conducted therein.

Effective Date: 01-01-1964



Section 4737.10 - Inspections.

(A) Before a license is granted or renewed under sections 4737.05 to 4737.12 of the Revised Code, the sheriff of each county, or, if the sheriff so designates, a township police officer or constable, and the chief of police of each municipal corporation shall inspect the junk yard within the sheriff's, police officer's, constable's, or chief's respective jurisdiction to determine if it complies with sections 4737.05 to 4737.12 of the Revised Code. The sheriff, or a township police officer or constable, or chief of police shall submit a written report of such examination to the county auditor of the county or the village solicitor or city director of law of the municipal corporation wherein such junk yard is located.

(B) In addition, twice annually the sheriff of each county, or, if the sheriff so designates, a township police officer or constable, and the chief of police of each municipal corporation shall inspect every junk yard that is located within the sheriff's, police officer's, constable's, or chief's jurisdiction and for which a license has been issued under sections 4737.05 to 4737.12 of the Revised Code, to obtain information with regard to whether the licensee's activity has been and is being conducted in accordance with sections 4737.01 to 4737.12 of the Revised Code. The sheriff, township police officer or constable, or the chief of police shall submit a written report of each such examination to the county auditor of the county or the village solicitor or city director of law of the municipal corporation wherein such junk yard is located. The sheriff, township police officer or constable, or the chief of police shall, for the purpose of these examinations, have free access to the grounds and buildings used or proposed for use in the conduct of the junk yard activity by the applicant or the licensee. Such inspections may be made at any time, at the option of the sheriff, township police officer or constable, or the chief of police during the regular work hours of the licensee or within the hours of eight a.m. and five p.m. Monday through Friday. The director of transportation may also inspect junk yards adjacent to state highways to obtain information with regard to whether the licensee's activity is being conducted in accordance with sections 4737.01 to 4737.12 of the Revised Code. If such inspection indicates that there is a violation of any of the provisions of such sections the director shall advise the attorney general of such alleged violations and request the attorney general to take proper legal action.

(C) Whenever it is determined upon any semiannual inspection made under this section that a junk yard is not being conducted in accordance with the requirements of sections 4737.01 to 4737.12 of the Revised Code, the sheriff of the county, township police officer or constable, or the chief of police of the municipal corporation within whose jurisdiction the junk yard is located, shall immediately notify the owner of the junk yard of such fact. The notice shall be sent to the owner by registered mail, and shall detail the areas which are not in conformity with the requirements of sections 4737.01 to 4737.12 of the Revised Code. A copy of the notice shall also be sent to the auditor of the county, or the village solicitor or city director of law of the municipal corporation within which the junk yard is located.

(D) Any owner of a junk yard who receives a notice as provided in this section shall, within sixty days after the mailing of the notice, undertake and complete such changes or improvements as are necessary to conform the junk yard to the requirements of sections 4737.01 to 4737.12 of the Revised Code. At the expiration of the sixty-day period, the sheriff, township police officer or constable, or the chief of police shall make a further inspection of the junk yard, and if the required changes or improvements have not been made, the sheriff, township police officer or constable, or the chief of the police shall send notice of that noncompliance along with an order to suspend the owner's license to the chief executive officer of the municipality or the county auditor of the county in which the licensee's junk yard is located. After receiving that notice and order, the chief executive officer or county auditor, as appropriate, shall suspend the owner's license for ninety days. While the owner's license is suspended, the owner shall undertake and complete such changes or improvements necessary to conform the junk yard to the requirements of sections 4737.01 to 4737.12 of the Revised Code.

(E) An owner whose license is suspended pursuant to division (D) of this section may appeal the suspension in accordance with Chapter 2506. of the Revised Code. At any time during the ninety days in which an owner's license is suspended, the owner may apply to the sheriff, township police officer or constable, or the chief of the police to have the junk yard inspected. If, after the inspection, the sheriff, township police officer or constable, or the chief of the police determines that the junk yard conforms to the requirements of sections 4737.01 to 4737.12 of the Revised Code, the sheriff, township police officer or constable, or the chief of the police, as appropriate, shall send notice of that compliance along with an order to remove the suspension and reinstate the owner's license to the chief executive officer of the municipality or the county auditor of the county in which the licensee's junk yard is located. After receiving that notice and order, the chief executive officer or the county auditor, as appropriate, shall remove the suspension and reinstate the owner's license.

(F)

(1) An owner may sell junk while the owner's license is suspended.

(2) No licensee may accept junk for future resale during the time that the licensee's license is suspended under division (D) of this section.

(G) If an owner's license has not been reinstated under division (E) of this section prior to the end of a ninety-day suspension, the sheriff, township police officer or constable, or the chief of police shall make a further inspection of the junk yard. If the owner has not made the required changes or improvements, the sheriff, township police officer or constable, or chief of police shall send notice of that noncompliance along with an order to revoke the owner's license to the chief executive officer of the municipality or the county auditor of the county in which the licensee's junk yard is located. After receiving that notice and order, the chief executive officer or the county auditor shall revoke the owner's license in accordance with the procedures specified in section 4737.07 of the Revised Code. In addition to having the licensee's license revoked, the owner of the junk yard shall be subject to a tax of one hundred dollars for each day after revocation that the violation continues. The sheriff, township police officer or constable, or the chief of police shall certify a return of the imposition of said tax thereon to the county auditor, who shall enter the same as a tax upon the property and against the persons upon which or whom the lien was imposed as and when other taxes are entered. The provisions of the laws relating to the collection of taxes in this state, the delinquency thereof, and sale of property for taxes shall govern in the collection of the tax prescribed in this section insofar as the same are applicable.

Effective Date: 11-01-1977; 10-12-2006



Section 4737.11 - Enforcement.

Whenever the prosecuting attorney of any county, the chief legal officer of any municipality, or the attorney general is of the opinion that a junk yard is being operated or maintained in violation of any of the provisions of sections 4737.05 to 4737.12, inclusive, of the Revised Code, he may apply, in the name of the state, to a court of competent jurisdiction, alleging the violation complained of and praying for an injunction or other proper relief. In such a case the court may order such junk yard abated as a nuisance or make such other order as may be proper. An action brought under this section shall not be deemed to be a bar to a prosecution under section 4737.99 of the Revised Code.

Effective Date: 11-18-1969



Section 4737.12 - Determining unzoned industrial areas adjacent to interstate and primary systems.

The director of transportation shall develop standards for determining and shall determine unzoned industrial areas adjacent to the interstate and primary systems pursuant to such standards. Such standards shall recognize the factors customarily considered in zoning areas as industrial, provided that they are consistent with the national policy for the control of junk yards.

Effective Date: 09-28-1973



Section 4737.13 - [Repealed].

Effective Date: 09-17-1986



Section 4737.14 - Compliance with law regarding sanctions for human trafficking.

The director of public safety shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4737.99 - [Effective Until 7/1/2013] Penalty.

(A) Except as specified in divisions (B) , (C), (D), (E), and (F) of this section, whoever violates sections 4737.01 to 4737.11 of the Revised Code, shall be fined not less than twenty-five nor more than one thousand dollars and the costs of prosecution.

(B) Whoever violates division (F)(2) of section 4737.10 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever fails to comply with or violates section 4737.01, 4737.012, or 4737.041 , division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender one time previously has violated or failed to comply with section 4737.01, 4737.012, or 4737.041 , division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code, the violation or failure is a felony of the fifth degree. If the offender two or more times previously has violated or failed to comply with section 4737.01, 4737.012, or 4737.041 , division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code, the violation or failure is a felony of the fourth degree. For any second or subsequent violation of or failure to comply with section 4737.01, 4737.012, or 4737.041, or division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code, a court may suspend the registration issued to the scrap metal dealer or bulk merchandise container dealer under section 4737.045 of the Revised Code for a period of ninety days, during which time period the person shall not engage in the business of a scrap metal dealer or a bulk merchandise container dealer, as applicable.

(D) Whoever violates division (B)(1) of section 4737.04 of the Revised Code is guilty of a felony of the fifth degree. The court also shall enjoin the person from engaging in the business of a scrap metal dealer or a bulk merchandise dealer.

(E) Notwithstanding section 2913.02 of the Revised Code, whoever violates division (B)(2) or (3) of section 4737.04 of the Revised Code is guilty of a felony of the fifth degree for the first offense and a felony of the third degree for any subsequent offense.

(F) Any motor vehicle used in the theft or illegal transportation of metal shall be impounded for at least thirty days and not more than sixty days. If the same motor vehicle is used in connection with a second or subsequent theft or illegal transportation of metal, the motor vehicle shall be impounded for at least sixty days and not more than one hundred eighty days. Any motor vehicle used in the theft or illegal transportation of a special purchase article or bulk merchandise container shall be impounded for at least ninety days and not more than three hundred sixty days. A motor vehicle impounded pursuant to this division shall be stored at a municipal corporation impound lot, if available, or at a lot owned by a private entity or another governmental unit that the municipal corporation utilizes for the purpose of impounding a motor vehicle. An impounded motor vehicle may be recovered from the impound lot at the end of the impound term upon payment of fees, fifty per cent of which shall be remitted to the department of public safety to offset the costs of operating the registry established pursuant to section 4737.045 of the Revised Code.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Effective Date: 01-01-1964; 10-12-2006; 2008 SB171 09-11-2008

This section is set out twice. See also § 4737.99, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4737.99 - [Effective 7/1/2013] Penalty.

(A) Except as specified in divisions (B), (C), (D), (E), and (F) of this section, whoever violates sections 4737.01 to 4737.11 of the Revised Code, shall be fined not less than twenty-five nor more than one thousand dollars and the costs of prosecution.

(B) Whoever violates division (F)(2) of section 4737.10 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever fails to comply with or violates section 4737.01, 4737.012, or 4737.041, division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender one time previously has violated or failed to comply with section 4737.01, 4737.012, or 4737.041, division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code, the violation or failure is a felony of the fifth degree. If the offender two or more times previously has violated or failed to comply with section 4737.01, 4737.012, or 4737.041, division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code, the violation or failure is a felony of the fourth degree. For any second or subsequent violation of or failure to comply with section 4737.01, 4737.012, or 4737.041, or division (C), (D), (E), (F), (G), or (I) of section 4737.04, or division (D) of section 4737.045 of the Revised Code, a court may suspend the registration issued to the scrap metal dealer or bulk merchandise container dealer under section 4737.045 of the Revised Code for a period of ninety days, during which time period the person shall not engage in the business of a scrap metal dealer or a bulk merchandise container dealer, as applicable.

(D) Whoever violates division (B)(1) of section 4737.04 of the Revised Code is guilty of a felony of the fifth degree. The court also shall enjoin the person from engaging in the business of a scrap metal dealer or a bulk merchandise dealer.

(E) Whoever violates division (B)(2) of section 4737.04 of the Revised Code is guilty of a felony of the fifth degree for the first offense and a felony of the third degree for any subsequent offense.

(F) Any motor vehicle used in the theft or illegal transportation of metal shall be impounded for at least thirty days and not more than sixty days. If the same motor vehicle is used in connection with a second or subsequent theft or illegal transportation of metal, the motor vehicle shall be impounded for at least sixty days and not more than one hundred eighty days. Any motor vehicle used in the theft or illegal transportation of a special purchase article or bulk merchandise container shall be impounded for at least ninety days and not more than three hundred sixty days. A motor vehicle impounded pursuant to this division shall be stored at a municipal corporation impound lot, if available, or at a lot owned by a private entity or another governmental unit that the municipal corporation utilizes for the purpose of impounding a motor vehicle. An impounded motor vehicle may be recovered from the impound lot at the end of the impound term upon payment of fees.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.132,SB 193, §1, eff. 9/28/2012.

Effective Date: 01-01-1964; 10-12-2006; 2008 SB171 09-11-2008

This section is set out twice. See also § 4737.99, effective until 7/1/2013.






Chapter 4738 - MOTOR VEHICLE SALVAGE

Section 4738.01 - Motor vehicle salvage definitions.

As used in sections 4738.01 to 4738.16 of the Revised Code:

(A) "Motor vehicle salvage dealer" means any person who engages in business primarily for the purpose of selling salvage motor vehicle parts and secondarily for the purpose of selling at retail salvage motor vehicles or manufacturing or selling a product of gradable scrap metal.

(B) "Salvage motor vehicle" means any motor vehicle which is in a wrecked, dismantled, or worn out condition, or unfit for operation as a motor vehicle.

(C) "Salvage motor vehicle auction" means any person who on his own behalf or as an agent for a third party engages in business for the purpose of auctioning salvage motor vehicles to motor vehicle salvage dealers.

(D) "Salvage motor vehicle pool" means any person who as an agent for a third party engages in business for the purpose of storing, displaying, and offering for sale salvage motor vehicles to motor vehicle salvage dealers.

(E) "Engaging in business" means commencing, conducting, or continuing in business, or liquidating a business when the liquidator thereof holds himself out to be conducting such business; making a casual sale or otherwise making transfers in the ordinary course of business when the transfers are made in connection with the disposition of all or substantially all of the transferor's assets is not engaging in business.

(F) "Retail sale" or "sale at retail" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of salvage motor vehicles or salvage motor vehicle parts to an ultimate purchaser for use as a consumer.

(G) "Ultimate purchaser" means, with respect to any salvage motor vehicle or salvage motor vehicle part, a purchaser who in good faith purchases such salvage motor vehicle or part for purposes other than resale and is not licensed as a motor vehicle dealer under Chapter 4517. of the Revised Code.

(H) "Business" includes any activities engaged in by any person for the object of gain, benefit, or advantage either direct or indirect.

(I) "Casual sale" means any transfer of a salvage motor vehicle by a person other than a motor vehicle salvage dealer, to an ultimate purchaser for use as a consumer.

Effective Date: 09-14-1988



Section 4738.02 - Motor vehicle salvage dealer's license required.

(A) Except as provided in divisions (B) and (D) of this section, no person shall engage in the business of selling at retail salvage motor vehicles or salvage motor vehicle parts, or assume to engage in any such business without first obtaining a motor vehicle salvage dealer's license pursuant to this chapter.

(B) Except as provided in divisions (B)(1) and (C)(1) of section 4738.03 of the Revised Code, no person shall make more than five casual sales of salvage motor vehicles in a twelve-month period, commencing with the day of the month in which the first such sale is made, nor provide a location or space for the sale at retail of salvage motor vehicles, without obtaining a motor vehicle salvage dealer's license pursuant to this chapter.

(C) Except as provided in division (D) of this section, no person shall operate as a salvage motor vehicle auction or salvage motor vehicle pool without first obtaining the appropriate license pursuant to this chapter.

(D) In case of the dissolution of a partnership by death, the surviving partner may operate under any license obtained by the partnership pursuant to this chapter for a period of sixty days and the heirs or representatives of deceased persons and receivers or trustees in bankruptcy appointed by any competent authority may operate under the license of the person succeeded in possession by the heir, representative, receiver, or trustee in bankruptcy.

(E) Nothing in this chapter applies to any public officer performing his official duties.

Effective Date: 09-17-1986



Section 4738.03 - Prohibiting activities by salvage dealer, auction or pool licensees.

(A) No person licensed as a motor vehicle salvage dealer under this chapter shall engage in the business of selling at retail salvage motor vehicle parts or salvage motor vehicles, unless the business is operated primarily for the purpose of selling at retail salvage motor vehicle parts. Any person operating such a business primarily for the purpose of selling at retail salvage motor vehicle parts may secondarily sell at retail salvage motor vehicles or manufacture a product of gradable scrap metal for sale to scrap metal processors or any other consumer.

(B) No person licensed as a salvage motor vehicle auction under this chapter shall:

(1) Make a casual sale of a salvage motor vehicle;

(2) Sell a salvage motor vehicle when having reasonable cause to believe it is not offered by the legal owner thereof;

(3) Sell a salvage motor vehicle to any person except a person licensed as a motor vehicle salvage dealer under this chapter;

(4) Fail to make an Ohio salvage certificate of title available to the purchaser of a salvage motor vehicle sold by the salvage motor vehicle auction, before payment for the salvage motor vehicle is completed;

(5) Operate as a motor vehicle salvage dealer at the same location where any salvage motor vehicle auction is operated.

(C) No person licensed as a salvage motor vehicle pool under this chapter shall:

(1) Make a casual sale of a salvage motor vehicle;

(2) Sell a salvage motor vehicle when having reasonable cause to believe it is not offered by the legal owner thereof;

(3) Sell a salvage motor vehicle to any person except a person licensed as a motor vehicle salvage dealer under this chapter;

(4) Fail to make an Ohio salvage certificate of title available to the purchaser of a salvage motor vehicle sold by the salvage motor vehicle pool, before payment for the salvage motor vehicle is completed;

(5) Operate as a motor vehicle salvage dealer at the same location where any salvage motor vehicle pool is operated.

Effective Date: 09-17-1986



Section 4738.04 - License application.

Each person applying for a motor vehicle salvage dealer license or a salvage motor vehicle auction license or a salvage motor vehicle pool license shall make out and deliver to the registrar of motor vehicles, upon a blank to be furnished by the registrar for that purpose, a separate application for license for each county in which the business is to be conducted. The application for each type of license shall be in the form prescribed by the registrar and shall be signed and sworn to by the applicant. The application for a license for a motor vehicle salvage dealer, a salvage motor vehicle auction, or salvage motor vehicle pool, in addition to other information as is required by the registrar, shall include the following:

(A) Name of applicant and location of principal place of business;

(B) Name or style under which business is to be conducted and, if a corporation, the state of incorporation;

(C) Name and address of each owner or partner and, if a corporation, the names of the officers and directors;

(D) The county in which the business is to be conducted and the address of each place of business therein;

(E) A financial statement of the applicant showing the true financial condition as of a date not earlier than six months prior to the date of the application;

(F) A statement of the previous history, record, and association of the applicant and of each owner, partner, officer, and director, which statement shall be sufficient to establish to the satisfaction of the registrar the reputation in business of the applicant;

(G) A statement showing whether the applicant has previously been convicted of a crime of moral turpitude or a disqualifying offense as those terms are defined in section 4776.10 of the Revised Code;

(H) A statement showing whether the applicant has previously applied for a license under this chapter and the result of the application, and whether the applicant has ever been the holder of any such license which was revoked or suspended;

(I) If the applicant is a corporation or partnership, a statement showing whether any of the partners, officers, or directors have been refused a license under this chapter, or have been the holder of any such license which was revoked or suspended.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-17-1986



Section 4738.05 - Issuing of license.

At the time the registrar of motor vehicles grants the application of any person for a license under this chapter, the registrar shall issue to the person a license that shall have provisional status for a period of one hundred eighty days from the date of issuance. At the end of that period and subject to the results of the inspection described in section 4738.071 of the Revised Code of the place of business of the license holder, the license either shall be revoked or shall remain valid and no longer have provisional status. The registrar shall prescribe forms for licenses, and all licenses shall include the name and post office address of the person licensed. The fee for a motor vehicle salvage dealer's license, a salvage motor vehicle auction license, or a salvage motor vehicle pool license shall be one hundred dollars. In all cases the fee shall accompany the application for license. If a licensee has more than one place of business in the county, the licensee shall make application, in a form as the registrar prescribes, for a certified copy of the license issued to the person for each place of business operated. In the event of the loss, mutilation, or destruction of a license issued under sections 4738.01 to 4738.16 of the Revised Code, any licensee may make application to the registrar, in a form as the registrar prescribes, for a duplicate copy thereof. The fee for a certified or duplicate copy of a license is one dollar. All fees for copies shall accompany the applications. Beginning on the effective date of this amendment, all licenses issued or renewed shall expire biennially on a day within the two-year license cycle that is prescribed by the registrar, unless sooner suspended or revoked. Before the first day after the day prescribed by the registrar in the year that the license expires, each motor vehicle salvage dealer, salvage motor vehicle auction, or salvage motor vehicle pool in the year in which the license will expire, shall file an application, in a form as the registrar prescribes, for the renewal of the license. The fee provided in this section for the original license shall accompany the application.

Effective Date: 10-12-1994; 09-16-2004



Section 4738.06 - License fees paid to registrar of motor vehicles.

All license fees required by section 4738.05 of the Revised Code shall be paid to the registrar of motor vehicles, who shall pay the same into the state treasury to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code.

Effective Date: 06-30-1995



Section 4738.07 - Denial of license.

(A) Except as otherwise provided in division (B) of this section, the registrar of motor vehicles shall deny the application of any person for a license under this chapter and refuse to issue the person a license if the registrar finds that the applicant:

(1) Has made false statement of a material fact in the individual's application;

(2) Has not complied with sections 4738.01 to 4738.15 of the Revised Code:

(3) Is of bad business repute or has habitually defaulted on financial obligations;

(4) Has been convicted of or pleaded guilty to a crime of moral turpitude or a disqualifying offense as defined in section 4776.10 of the Revised Code;

(5) Has been guilty of a fraudulent act in connection with dealing in salvage motor vehicles or when operating as a motor vehicle salvage dealer, salvage motor vehicle auction, or salvage motor vehicle pool;

(6) Is insolvent;

(7) Is of insufficient responsibility to assure the prompt payment of any final judgments which might reasonably be entered against the individual because of the transaction of the individual's business during the period of the license applied for;

(8) Has no established place of business;

(9) Has less than twelve months prior to said application, been denied a license under this chapter.

(B)

(1) Except as otherwise provided in this division, the registrar of motor vehicles may grant, but is not required to grant, the application of any person for a license under this chapter if the registrar finds that the applicant has been convicted of or pleaded guilty to either of the following:

(a) A misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than a year prior to the person's initial application;

(b) A felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to the person's application.

(2) The provisions in division (B)(1) of this section do not apply with respect to any offense unless the registrar, prior to the effective date of this amendment, was required or authorized to deny the registration based on that offense.

(3) In considering a renewal of an individual's license, the registrar shall not consider any conviction or plea of guilty prior to the initial licensing. However, the registrar may consider a conviction or plea of guilty if it occurred after the individual was initially licensed, or after the most recent license renewal.

(C) The registrar may grant a person a conditional license that lasts for one year. After the one-year period has expired, the license is no longer considered conditional, and the person shall be considered fully licensed.

(D) If the applicant is a corporation or partnership, the registrar may refuse to issue a license if any officer, director, or partner of the applicant has been guilty of any act or omission which would be cause for refusing or revoking a license issued to the officer, director, or partner as an individual. The registrar's finding may be based upon facts contained in the application or upon any other information which he may have. Immediately upon denying an application for any of the reasons in this section, the registrar shall enter a final order together with the registrar's findings and certify the same to the motor vehicle salvage dealer's licensing board.

(E) If the registrar refuses an application for a license, the reasons for such refusal shall be put in writing. An applicant who has been refused a license may appeal from the action of the registrar to the motor vehicle salvage dealer's licensing board in the manner prescribed in section 4738.12 of the Revised Code.

(F) The registrar of motor vehicles shall not adopt, maintain, renew, or enforce any rule, or otherwise preclude in any way, an individual from receiving or renewing a license under this chapter due to any past criminal activity or interpretation of moral character, except as pursuant to division (A)(4), (5), and (B) of this section. If the registrar denies an individual a license or license renewal, the reasons for such denial shall be put in writing.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-17-1986



Section 4738.071 - Provisional status of license.

When a person is first issued a license under this chapter, the license shall have provisional status for a period of one hundred eighty days from the date of issuance. Not later than one hundred eighty days after the date of issuance of a provisional license, the registrar of motor vehicles shall inspect or cause to be inspected the place of business of any person who is the holder of the license. If the person conducting the inspection determines that the license holder has complied with all the requirements with which holders of licenses issued under this chapter are required to comply, he shall notify the license holder of that fact. The notification initially may be verbal, but shall be followed by a written notice. The person conducting the inspection also shall notify the registrar of that fact, and the registrar shall send the license holder written notice informing him that his license no longer has provisional status and shall remain valid until its expiration date unless it is suspended or revoked in accordance with this chapter. If the person conducting the inspection determines that the license holder has not complied with all the requirements with which holders of licenses issued under this chapter are required to comply, he shall notify the license holder of that fact. The notification initially may be verbal, but shall be followed by a written notice. The person conducting the inspection also shall notify the registrar of that fact, and the registrar shall send the license holder written notice informing him that his license is revoked and that he may appeal the revocation to the motor vehicle salvage dealer's licensing board. Immediately upon revoking the provisional license of the license holder, the registrar shall enter a final order together with his findings and certify the same to the motor vehicle salvage dealer's licensing board.

Effective Date: 10-12-1994



Section 4738.072 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the motor vehicle salvage dealer's licensing board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4738.08 - Notification of change of status of business.

Any person licensed under this chapter shall notify the registrar of motor vehicles concerning any change in the status of his business during the period for which he is licensed, if the change of status concerns the following:

(A) Personnel of owners, partners, officers, or directors;

(B) Location of office or principal place of business. Notification shall be made by filing with the registrar, within fifteen days after the change of status, a supplemental statement in a form prescribed by the registrar showing in what respects the status has been changed.

Effective Date: 09-17-1986



Section 4738.09 - Organiztion of motor vehicle salvage dealer's licensing board.

The motor vehicle salvage dealer's licensing board shall consist of five members. The registrar of motor vehicles or his designee shall be a member of the board, and the other four members shall be appointed by the governor with the advice and consent of the senate. Two appointed members shall have operated as a motor vehicle salvage dealer, salvage motor vehicle auction, or salvage motor vehicle pool in this state for at least five years and have been engaged in the business within two years previous to the date of their appointment. Two appointed members shall represent the public and shall not have been engaged in any such business or operation. Not more than two members other than the registrar shall be of any one political party. Terms of office of the four members appointed by the governor shall commence on the first day of August and end on the last day of July, and be for three years, except that one initial term shall be for one year, and one initial term shall be for two years. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Annually the board shall organize by selecting from its members a president. Each appointed member of the board shall receive an amount fixed in accordance with division (J) of section 124.15 of the Revised Code for each day of actual service during the meetings of the board, and shall be reimbursed for the actual and necessary expenses incurred in the discharge of his official duties.

Effective Date: 10-12-1994

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4738.10 - Motor vehicle salvage dealer's licensing board is part of department of public safety for administrative purposes.

The motor vehicle salvage dealer's licensing board shall be a part of the department of public safety for administrative purposes in the following respects:

(A) The registrar of motor vehicles shall be ex officio secretary and executive officer of said board, but he may designate any employee of the bureau of motor vehicles as acting secretary to perform the duties and exercise the powers of secretary of the board.

(B) All clerical, inspection, and other agencies for the execution of the powers and duties vested in said board shall be in the bureau of motor vehicles, which shall provide the necessary employees as authorized by section 4501.02 of the Revised Code. The motor vehicle salvage dealer's licensing board may publish each year a directory or list of licensed motor vehicle salvage dealers, salvage motor vehicle auctions, and salvage motor vehicle pools and may publish therewith any matter it considers pertinent. The board shall mail one copy of such directory to each licensee without charge.

Effective Date: 11-12-1992



Section 4738.11 - Requirements for fencing or otherwise screening view of facilities.

(A) The motor vehicle salvage dealer's licensing board shall adopt rules prescribing the physical characteristics of facilities used by motor vehicle salvage dealers, salvage motor vehicle auctions, and salvage motor vehicle pools, which shall include requirements for fencing or otherwise screening the view of the facilities to at least the extent required for junkyards by sections 4737.07 and 4737.09 of the Revised Code. Such rules shall be consistent with the standards adopted by the director of transportation pursuant to the "Highway Beautification Act of 1965," 79 Stat. 1030, 23 U.S.C.A. 361, as amended. Enforcement of the screening regulations of this division shall be subject to approval, supervision, and action of the director of transportation. The director may enforce the screening regulations of this section if he considers that such regulations are not adequately enforced.

(B) The board may make such other reasonable rules as are necessary to carry out and effect sections 4738.01 to 4738.12 of the Revised Code, and further rules as are necessary relating to the time, place, and manner of conducting hearings on the issuance, suspension, or revocation of licenses. The board may hear testimony in matters relating to the duties imposed upon it and the president and the secretary of the board may administer oaths. The board may require any proof it deems advisable and may require the attendance of witnesses and the production of books, records, and papers as it desires at any hearing before it or relating to any matter which it has authority to investigate. The board may, through its secretary, issue a subpoena for any witness, or a subpoena duces tecum for the production of any books, records, and papers, directed to the sheriff of the county where a witness resides or is found, which subpoena shall be served and returned in the same manner as a subpoena in a criminal case. The fees of the sheriff shall be the same as that allowed in the court of common pleas in criminal cases . Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code. The fees and mileage shall be paid in the same manner as other expenses of the board. Depositions of witnesses residing within or without the state may be taken by the board in the manner prescribed for like depositions in civil actions in the court of common pleas. In any case of disobedience to or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matter regarding which he may lawfully be interrogated, the court of common pleas of any county where disobedience, neglect, or refusal occurs, or any judge thereof on application of the secretary of the board, shall compel obedience by attachment proceedings for contempt as in the case of disobedience of a subpoena issued from the court or a refusal to testify therein.

Effective Date: 09-17-1986; 2008 HB525 07-01-2009



Section 4738.12 - Appeals.

The motor vehicle salvage dealer's licensing board shall hear appeals which may be taken from an order of the registrar of motor vehicles, refusing to issue a license. All appeals from any order of the registrar refusing to issue any license upon proper application made must be taken within thirty days from the date of the order, or the order is final and conclusive. All appeals from orders of the registrar must be by petition in writing and verified under oath by the applicant whose application for license has been denied, and must set forth the reason why, in the petitioner's opinion, the order of the registrar is not correct. In appeals the board may make investigation to determine the correctness and legality of the order of the registrar. The board may make rules governing its actions relative to the suspension and revocation of licenses and may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the conduct of any licensee under this chapter. The board shall suspend or revoke or notify the registrar to refuse to renew any license if any ground existed upon which the license would have been refused, or if a ground exists which would be cause for refusal to issue a license. The board may suspend or revoke any license if the licensee has in any manner violated the rules issued pursuant to sections 4738.01 to 4738.16 of the Revised Code, or has been convicted of committing a felony or violating any law which in any way relates to the theft of motor vehicles.

Effective Date: 09-17-1986



Section 4738.13 - Enforcement.

(A) The prosecuting attorneys of the several counties shall assist the registrar of motor vehicles upon his request and shall assist the motor vehicle salvage dealer's licensing board upon its request in enforcing sections 4738.01 to 4738.16 of the Revised Code, and in prosecuting and defending proceedings under such sections.

(B) Upon the written request of the registrar of motor vehicles or the motor vehicle salvage dealer's licensing board, or upon the attorney general's becoming aware of, by his own inquiries or as a result of complaints, any criminal or improper activity related to this chapter, the attorney general shall investigate any criminal or civil violation of law related to this chapter.

(C) If the attorney general, by his own inquiries or investigation or as a result of complaints, has reasonable cause to believe that any person has engaged or is engaging in an act or practice that violates section 4738.02, 4738.03, or 4738.04 of the Revised Code, he may bring an action, with notice as required by Civil Rule 65, to obtain a temporary restraining order, preliminary injunction, or permanent injunction to restrain the act or practice. If the attorney general shows by a preponderance of the evidence that the person has violated or is violating section 4738.02, 4738.03, or 4738.04 of the Revised Code, the court may issue a temporary restraining order, preliminary injunction, or permanent injunction to restrain and prevent the act or practice. On motion of the attorney general, or on its own motion, the court may impose a civil penalty of not more than five thousand dollars for each day of violation of a temporary restraining order, preliminary injunction, or permanent injunction issued under this division, if the person received notice of the action. The civil penalties shall be paid as provided in division (D) of this section. Upon the commencement of an action under this division against any person licensed under this chapter, the attorney general shall immediately notify the registrar and the motor vehicle salvage dealer's licensing board that such an action has been commenced against the person.

(D) Civil penalties ordered pursuant to division (B) of this section shall be paid as follows: one-fourth of the amount to the treasurer of state to the credit of the state bureau of motor vehicles fund established in section 4501.25 of the Revised Code and three-fourths of the amount to the treasurer of state to the credit of the general revenue fund.

Effective Date: 06-30-1995



Section 4738.14 - Applications are confidential information.

The applications for licenses under this chapter are not part of the public records but are confidential information for the use of the registrar of motor vehicles, the motor vehicle salvage dealer's licensing board, and municipal police officers, county sheriffs, and officers of the state highway patrol. No person shall divulge any information contained in such applications and acquired by him in his official capacity under this section except:

(A) In a report to the registrar or the board;

(B) When called upon to testify in any court, proceeding, or legislative hearing pursuant to Section 6 of Article II of the Ohio Constitution;

(C) Where a municipal police officer, county sheriff, or officer of the highway patrol presents evidence of a crime to a prosecutor.

Effective Date: 09-17-1986



Section 4738.15 - Maintaining records of transactions.

(A) The motor vehicle salvage dealer's licensing board shall make rules requiring motor vehicle salvage dealers, salvage motor vehicle auctions, and salvage motor vehicle pools to keep records of transactions involving purchase or sale of salvage motor vehicles or parts and may require the records to be kept for a reasonable length of time.

(B) No motor vehicle salvage dealer, salvage motor vehicle pool, or salvage motor vehicle auction shall fail to keep or cause to be kept any record required by this chapter or by rule of the motor vehicle salvage dealer's licensing board.

Effective Date: 09-17-1986



Section 4738.16 - Scrap metal processors - exemption - duties.

(A) Chapter 4738. of the Revised Code does not apply to a scrap metal processor engaged primarily in the acquisition, processing, and shipment of ferrous and nonferrous scrap, or who receives dismantled salvage motor vehicles, used motor vehicles, or motor vehicle parts as scrap metal for the purpose of recycling the motor vehicles or parts for their metallic content, the end product of which is the production of material for recycling and remelting purposes for mills, foundries, smelters, and refiners.

(B) A scrap metal processor who receives a motor vehicle from the owner described on the certificate of title shall within ten days mark the certificate "TO BE CANCELED," keep a record of the cancellation, and forward the certificate to the clerk of the court who issued it. The clerk shall notify the registrar of motor vehicles of such cancellation. The scrap metal processor shall keep the record of the cancellation for three years after creating the record. The record shall include a copy of the canceled title, and if the seller of the motor vehicle is not the titled owner, the record also shall include all of the following information about the seller:

(1) The seller's name and address;

(2) An identification number from the seller's driver's license, military identification, or other state issued license;

(3) A physical description of the seller;

(4) The seller's expenditures for the motor vehicle. The scrap metal processor shall make a record of a cancellation available to any requesting law enforcement agency during the scrap metal processor's normal business hours.

Effective Date: 09-17-1986; 10-12-2006



Section 4738.17 - Wholesale sales.

No person who is not licensed as a salvage motor vehicle auction or salvage motor vehicle pool shall engage in the business of selling salvage motor vehicle parts or salvage motor vehicles at wholesale. Any person licensed as a salvage motor vehicle dealer under this chapter may sell salvage motor vehicle parts or salvage motor vehicles at wholesale.

Effective Date: 03-17-1987



Section 4738.18 - Application for buyer's identification card.

(A) Any person licensed under division (A) of section 4738.03 of the Revised Code who wishes to purchase salvage motor vehicles at salvage motor vehicle auctions or salvage motor vehicle pools shall make application to the registrar of motor vehicles for a buyer's identification card. The application shall be on a form prescribed by the registrar and shall contain the applicant's name, principal business address, the license number under which the applicant will be making purchases, and such other information as the registrar requires. In lieu of directly obtaining a buyer's identification card or in addition thereto, any person licensed under division (A) of section 4738.03 of the Revised Code may designate up to two employees to act as buyers for the licensee. The licensee shall make application for a buyer's identification card for each employee in the same manner as for a card for the licensee.

(B) The fee for each buyer's identification card shall be thirty-five dollars.

(C) Beginning on the effective date of this amendment, each buyer's identification card shall expire biennially on a day within the two-year cycle that is prescribed by the registrar, unless sooner suspended or revoked. Before the first day after the day prescribed by the registrar in the year that the card expires, each cardholder shall file an application for renewal of the card, in a form that the registrar prescribes. A buyer's identification card is nontransferable. If the holder of a card no longer possesses a valid salvage motor vehicle dealer's license, or if an employee of the licensee leaves the employment of the licensee, the buyer's identification card of that person is invalid and the holder shall return the card to the registrar.

(D) Any person who holds a valid salvage motor vehicle dealer's license from another state that imposes qualifications and requirements with respect to the license that are equivalent to those required by Chapter 4738. of the Revised Code may make application and receive a buyer's identification card. The person shall make application to the registrar who shall, based upon the registrar's investigation, issue a buyer's identification card to those applicants who the registrar determines are qualified.

(E) All applicants for a buyer's identification card must be of good financial repute and not have been convicted of a felony as verified by a report from a law enforcement agency and credit report furnished to the registrar by the applicant.

(F) The registrar may revoke or suspend the license of any salvage motor vehicle dealer who allows the dealer's card or the card of any employee to be used by any unauthorized person.

Effective Date: 03-17-1987; 09-16-2004



Section 4738.19 - Enforcement powers of registrar.

The state, through the registrar of motor vehicles, in accordance with this chapter, is the sole regulator for the registration, licensing, and regulation of motor vehicle salvage dealers. This section does not preempt the enforcement by local authorities of local zoning, health, or safety codes or laws.

Effective Date: 09-16-2004



Section 4738.20 - Compliance with law regarding sanctions for human trafficking.

The motor vehicle salvage dealer's licensing board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4738.99 - Penalty.

(A) Whoever violates section 4738.02 or 4738.03 of the Revised Code is guilty of a misdemeanor of the second degree on a first offense; on each subsequent offense, such person is guilty of a misdemeanor of the first degree.

(B) Whoever violates section 4738.01, sections 4738.04 to 4738.13, or division (B) of section 4738.16 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates section 4738.14 or 4738.15 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 09-17-1986






Chapter 4739 - STEAM ENGINEERS; BOILER OPERATORS [REPEALED]

Section 4739.01 - [Repealed].

Effective Date: 08-28-2002



Section 4739.02 - [Repealed].

Effective Date: 10-29-1995



Section 4739.03 to 4739.16 - [Repealed].

Effective Date: 08-28-2002



Section 4739.99 - [Repealed].

Effective Date: 08-28-2002






Chapter 4740 - CONSTRUCTION INDUSTRY LICENSING BOARD

Section 4740.01 - Construction industry licensing board definitions.

As used in this chapter:

(A) "License" means a license the Ohio construction industry licensing board issues to an individual as a heating, ventilating, and air conditioning contractor, refrigeration contractor, electrical contractor, plumbing contractor, or hydronics contractor.

(B) "Contractor" means any individual or business entity that satisfies both of the following:

(1) Directs, supervises, or has responsibility for the means, method, and manner of construction, improvement, renovation, repair, or maintenance on a construction project with respect to one or more trades and who offers, identifies, advertises, or otherwise holds out or represents that the individual or business entity is permitted or qualified to perform, direct, supervise, or have responsibility for the means, method, and manner of construction, improvement, renovation, repair, or maintenance with respect to one or more trades on a construction project;

(2) Performs or otherwise supervises or directs tradespersons who perform construction, improvement, renovation, repair, or maintenance on a construction project with respect to the contractor's trades.

(C) "Licensed trade" means a trade performed by a heating, ventilating, and air conditioning contractor, a refrigeration contractor, an electrical contractor, a plumbing contractor, or a hydronics contractor.

(D) "Tradesperson" means any individual who is supervised or directed by a contractor or who is otherwise employed by a contractor and who engages in construction, improvement, renovation, repair, or maintenance of buildings or structures without assuming responsibility for the means, method, or manner of that construction, improvement, renovation, repair, or maintenance.

(E) "Construction project" means a construction project involving a building or structure subject to Chapter 3781. of the Revised Code and the rules adopted under that chapter, but not an industrialized unit or a residential building as defined in section 3781.06 of the Revised Code.

Effective Date: 09-18-2001; 09-16-2004; 05-27-2005; 03-30-2007; 2008 HB444 04-07-2009



Section 4740.02 - Ohio construction industry licensing board.

(A) There is hereby created within the department of commerce, the Ohio construction industry licensing board, consisting of seventeen residents of this state. The board shall have an administrative section, a plumbing and hydronics section, an electrical section, and a heating, ventilating, air conditioning, and refrigeration section. The director of commerce shall appoint all members of the board. The director or the director's designee shall serve as a member of the administrative section and the director shall appoint to the section to represent the public, one member who is not a member of any group certified by any section of the board. Each section, other than the administrative section, shall annually elect a member of its section to serve a one-year term on the administrative section.

(B) The plumbing and hydronics section consists of five members, one of whom is a plumbing inspector employed by the department of commerce, a municipal corporation, or a health district, two of whom are plumbing contractors who have no affiliation with any union representing plumbers, and two of whom are plumbing contractors who are signatories to agreements with unions representing plumbers. The plumbing and hydronics section has primary responsibility for the licensure of plumbing contractors and hydronics contractors.

(C) The electrical section consists of five members, one of whom is an electrical inspector employed by the department of commerce, a municipal corporation, or a county, two of whom are electrical contractors who have no affiliation with any union representing electricians, and two of whom are electrical contractors who are signatories to agreements with unions representing electricians. The electrical section has primary responsibility for the licensure of electrical contractors.

(D) The heating, ventilating, air conditioning, and refrigeration section consists of five members, one of whom is a heating, ventilating, air conditioning, and refrigeration inspector employed by either the department of commerce or a municipal corporation; two of whom are heating, ventilating, and air conditioning contractors or refrigeration contractors who have no affiliation with any union representing heating, ventilating, and air conditioning tradespersons or refrigeration tradespersons; and two of whom are heating, ventilating, and air conditioning contractors or refrigeration contractors who are signatories to agreements with unions representing heating, ventilating, and air conditioning tradespersons or refrigeration tradespersons. The heating, ventilating, air conditioning, and refrigeration section has primary responsibility for the licensure of heating, ventilating, and air conditioning contractors and refrigeration contractors.

(E) Within ninety days after July 31, 1992, initial appointments shall be made to the board. Of the initial appointments to the board, two appointments in each section, other than the administrative section, are for terms ending one year after July 31, 1992, and two are for terms ending two years after July 31, 1992. All other appointments to the board are for terms ending three years after July 31, 1992. Thereafter, terms of office are for three years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration of a term until a successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(F) Before entering upon the discharge of official duties, each member shall take, and file with the secretary of state, the oath of office required by Section 7 of Article XV, Ohio Constitution.

(G) Each member, except for the director or the director's designee, shall receive a per diem amount fixed pursuant to section 124.15 of the Revised Code when actually attending to matters of the board and for the time spent in necessary travel, and all actual and necessary expenses incurred in the discharge of official duties.

(H) The director of commerce may remove any member of the board the director appoints for malfeasance, misfeasance, or nonfeasance.

(I) Membership on the board and holding any office of the board does not constitute holding a public office or employment within the meaning of any section of the Revised Code, or an interest, either direct or indirect, in a contract or expenditure of money by the state or any municipal corporation, township, special district, school district, county, or other political subdivision. No member or officer of the board is disqualified from holding any public office or employment nor shall the officer or member forfeit any public office or employment by reason of holding a position as an officer or member of the board.

(J) The board, and each section of the board, shall meet only after adequate advance notice of the meeting has been given to each member of the board or section, as appropriate.

Effective Date: 09-18-2001; 09-16-2004; 2008 HB444 04-07-2009



Section 4740.03 - Administrative section of board - organization.

(A) The administrative section of the Ohio construction industry licensing board annually shall elect from among its members a chairperson and other officers as the board, by rule, designates. The chairperson shall preside over meetings of the administrative section or designate another member to preside in the chairperson's absence. The administrative section shall hold at least two regular meetings each year, but may meet at additional times as specified by rule, at the call of the chairperson, or upon the request of two or more members. A majority of the members of the administrative section constitutes a quorum for the transaction of all business. The administrative section may not take any action without the concurrence of at least three of its members.

(B)

(1) The administrative section shall employ a secretary, who is not a member of the board, to serve at the pleasure of the administrative section, and shall fix the compensation of the secretary. The secretary shall be in the unclassified civil service of the state.

(2) The secretary shall do all of the following:

(a) Keep or set standards for and delegate to another person the keeping of the minutes, books, and other records and files of the board and each section of the board;

(b) Issue all licenses in the name of the board;

(c) Send out all notices, including advance notices of meetings of the board and each section of the board, and attend to all correspondence of the board and each section of the board, under the direction of the administrative section;

(d) Receive and deposit all fees payable pursuant to this chapter into the industrial compliance operating fund created pursuant to section 121.084 of the Revised Code;

(e) Perform all other duties incidental to the office of the secretary or properly assigned to the secretary by the administrative section of the board.

(3) Before entering upon the discharge of the duties of the secretary, the secretary shall file with the treasurer of state a bond in the sum of five thousand dollars, payable to the state, to ensure the faithful performance of the secretary's duties. The board shall pay the premium of the bond in the same manner as it pays other expenditures of the board.

(C) Upon the request of the administrative section of the board, the director of commerce shall supply the board and its sections with personnel, office space, and supplies, as the director determines appropriate. The administrative section of the board shall employ any additional staff it considers necessary and appropriate.

(D) The chairperson of the board or the secretary, or both, as authorized by the board, shall approve all vouchers of the board.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-18-2001; 09-16-2004



Section 4740.04 - Administrative section of board - powers and duties.

The administrative section of the Ohio construction industry licensing board is responsible for the administration of this chapter and shall do all of the following:

(A) Schedule the contractor examinations each of the other sections of the board directs. Each type of examination shall be held at least four times per year.

(B) Select and contract with one or more persons to do all of the following relative to the examinations:

(1) Prepare, administer, score, and maintain the confidentiality of the examinations;

(2) Be responsible for all the expenses required to fulfill division (B)(1) of this section;

(3) Charge an applicant a fee in an amount the administrative section of the board authorizes for administering the examination;

(4) Design the examination for each type of contractor to determine an applicant's competence to perform that type of contracting.

(C) Issue and renew licenses as follows:

(1) Issue a license to any individual who the appropriate section of the board determines is qualified pursuant to section 4740.06 of the Revised Code to hold a license and has attained, within the twelve months preceding the individual's application for licensure, a score on the examination that the appropriate section authorizes for the licensed trade.

(a) Each license shall include a license number and an expiration date.

(b) Each license issued to an individual who holds more than one valid license shall contain the same license number and expiration date as the original license issued to that individual.

(2) Renew licenses for individuals who meet the renewal requirements of section 4740.06 of the Revised Code.

(D) Make an annual written report to the director of commerce on proceedings had by or before the board for the previous year and make an annual statement of all money received and expended by the board during the year;

(E) Keep a record containing the name, address, the date on which the board issues or renews a license to, and the license number of, every heating, ventilating, and air conditioning contractor, refrigeration contractor, electrical contractor, plumbing contractor, and hydronics contractor issued a license pursuant to this chapter;

(F) Regulate a contractor's use and display of a license issued pursuant to this chapter and of any information contained in that license;

(G) Adopt rules in accordance with Chapter 119. of the Revised Code as necessary to properly discharge the administrative section's duties under this chapter. The rules shall include, but not be limited to, the following:

(1) Application procedures for examinations;

(2) Specifications for continuing education requirements for license renewal that address all of the following:

(a) A requirement that an individual who holds any number of valid and unexpired licenses accrue a total of ten hours of continuing education courses per year;

(b) Fees the board charges to persons who provide continuing education courses, in an amount of twenty-five dollars annually for each person approved to provide courses, not more than ten dollars plus one dollar per credit hour for each course offered, and one dollar per credit hour of instruction per attendee;

(c) A provision limiting approval of continuing education courses to one year.

(3) Requirements for criminal records checks of applicants under section 4776.03 of the Revised Code.

(H) Adopt any continuing education curriculum as the other sections of the board establish or approve pursuant to division (C) of section 4740.05 of the Revised Code;

(I) Keep a record of its proceedings and do all things necessary to carry out this chapter.

Effective Date: 09-18-2001; 09-16-2004; 03-30-2007; 2007 HB104 03-24-2008; 2008 HB444 04-07-2009



Section 4740.05 - Duties of other sections.

(A) Each section of the Ohio construction industry licensing board, other than the administrative section, shall do all of the following:

(1) Adopt rules in accordance with Chapter 119. of the Revised Code that are limited to the following:

(a) Criteria for the section to use in evaluating the qualifications of an individual;

(b) Criteria for the section to use in deciding whether to authorize the administrative section to issue, renew, suspend, revoke, or refuse to issue or renew a license;

(c) The determinations and approvals the section makes under the reciprocity provision of section 4740.08 of the Revised Code;

(d) Criteria for continuing education courses conducted pursuant to this chapter;

(e) A requirement that persons seeking approval to provide continuing education courses submit the required information to the appropriate section of the board at least thirty days, but not more than one year, prior to the date on which the course is proposed to be offered;

(f) A prohibition against any person providing a continuing education course unless the administrative section of the board approved that person not more than one year prior to the date the course is offered;

(g) A list of disqualifying offenses pursuant to sections 4740.06, 4740.10, and 4776.10 of the Revised Code.

(2) Investigate allegations in reference to violations of this chapter and the rules adopted pursuant to it that pertain to the section and determine by rule a procedure to conduct investigations and hearings on these allegations;

(3) Maintain a record of its proceedings;

(4) Grant approval to a person to offer continuing education courses pursuant to rules the board adopts;

(5) As required, do all things necessary to carry out this chapter.

(B) In accordance with rules they establish, the trade sections of the board shall authorize the administrative section to issue, renew, suspend, revoke, or refuse to issue or renew licenses for the classes of contractors for which each has primary responsibility as set forth in section 4740.02 of the Revised Code.

(C) Each trade section of the board shall establish or approve a continuing education curriculum for license renewal for each class of contractors for which the section has primary responsibility. No curriculum may require more than five hours per year in specific course requirements. No contractor may be required to take more than ten hours per year in continuing education courses. The ten hours shall be the aggregate of hours of continuing education for all licenses the contractor holds.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-18-2001; 09-16-2004; 03-30-2007



Section 4740.06 - License application.

(A) Any individual who applies for a license shall file a written application with the appropriate section of the Ohio construction industry licensing board, accompanied with the application fee as determined pursuant to section 4740.09 of the Revised Code. The individual shall file the application not more than sixty days nor less than thirty days prior to the date of the examination. The application shall be on the form the section prescribes and verified by the applicant's oath. The applicant shall provide information satisfactory to the section showing that the applicant meets the requirements of division (B) of this section.

(B) To qualify to take an examination, an individual shall:

(1) Be at least eighteen years of age;

(2) Be a United States citizen or legal alien who produces valid documentation to demonstrate the individual is a legal resident of the United States;

(3) Either have been a tradesperson in the type of licensed trade for which the application is filed for not less than five years immediately prior to the date the application is filed, be a currently registered engineer in this state with three years of business experience in the construction industry in the trade for which the engineer is applying to take an examination, or have other experience acceptable to the appropriate section of the board;

(4) Maintain contractor's liability insurance, including without limitation, complete operations coverage, in an amount the appropriate section of the board determines;

(5) Not have done any of the following:

(a) Been convicted of or pleaded guilty to a crime of moral turpitude or a disqualifying offense as those terms are defined in section 4776.10 of the Revised Code;

(b) Violated this chapter or any rule adopted pursuant to it;

(c) Obtained or renewed a license issued pursuant to this chapter, or any order, ruling, or authorization of the board or a section of the board by fraud, misrepresentation, or deception;

(d) Engaged in fraud, misrepresentation, or deception in the conduct of business.

(C) When an applicant for licensure as a contractor in a licensed trade meets the qualifications set forth in division (B) of this section and passes the required examination, the appropriate section of the board, within ninety days after the application was filed, shall authorize the administrative section of the board to license the applicant for the type of contractor's license for which the applicant qualifies. A section of the board may withdraw its authorization to the administrative section for issuance of a license for good cause shown, on the condition that notice of that withdrawal is given prior to the administrative section's issuance of the license.

(D) All licenses a contractor holds pursuant to this chapter shall expire annually on the same date, which shall be the expiration date of the original license the contractor holds. An individual holding a valid, unexpired license may renew the license, without reexamination, by submitting an application to the appropriate section of the board not more than ninety calendar days before the expiration of the license, along with the renewal fee the section requires and proof of compliance with the applicable continuing education requirements. The applicant shall provide information in the renewal application satisfactory to demonstrate to the appropriate section that the applicant continues to meet the requirements of division (B) of this section.

Upon application and within one calendar year after a license has expired, a section may waive any of the requirements for renewal of a license upon finding that an applicant substantially meets the renewal requirements or that failure to timely apply for renewal is due to excusable neglect. A section that waives requirements for renewal of a license may impose conditions upon the licensee and assess a late filing fee of not more than double the usual renewal fee. An applicant shall satisfy any condition the section imposes before a license is reissued.

(E) An individual holding a valid license may request the section of the board that authorized that license to place the license in inactive status under conditions, and for a period of time, as that section determines.

(F) Except for the ninety-day extension provided for a license assigned to a business entity under division (D) of section 4740.07 of the Revised Code, a license held by an individual immediately terminates upon the death of the individual.

(G) Nothing in any license issued by the Ohio construction industry licensing board shall be construed to limit or eliminate any requirement of or any license issued by the Ohio fire marshal.

(H)

(1) Subject to divisions (H)(2), (3), and (4) of this section, no trade section of the board shall adopt, maintain, renew, or enforce any rule, or otherwise preclude in any way, an individual from receiving or renewing a license under this chapter due to any past criminal activity or interpretation of moral character, except as pursuant to division (B)(5)(a) of this section. If the section denies an individual a license or license renewal, the reasons for such denial shall be put in writing.

(2) Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than one year prior to making the application, the section may use its discretion in granting or denying the individual a license. Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to making the application, the section may use its discretion in granting or denying the individual a license. The provisions in this paragraph do not apply with respect to any offense unless the section, prior to the effective date of this amendment, was required or authorized to deny the application based on that offense.

In all other circumstances, the section shall follow the procedures it adopts by rule that conform to division (H)(1) of this section.

(3) In considering a renewal of an individual's license, the section shall not consider any conviction or plea of guilty prior to the initial licensing. However, the board may consider a conviction or plea of guilty if it occurred after the individual was initially licensed, or after the most recent license renewal.

(4) The section may grant an individual a conditional license that lasts for one year. After the one-year period has expired, the license is no longer considered conditional, and the individual shall be considered fully licensed.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-18-2001; 09-16-2004; 03-30-2007



Section 4740.061 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The Ohio construction industry licensing board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4740.04 or 4740.08 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4740.07 - Licenses issued to individuals.

(A) Except as otherwise provided in this section, the administrative section of the Ohio construction industry licensing board shall issue and renew all licenses under this chapter in the name of the individual who meets the requirements of section 4740.06 of the Revised Code.

(B) Any individual may request, at the time of applying for a license or at any time thereafter, that the individual's license be assigned to a business entity with whom the individual is associated as a full-time officer, proprietor, partner, or employee. If the individual is issued or holds a license and meets the requirements of this section for the assignment of the license to a business entity, the administrative section shall assign the license to and issue a license in the name of the business entity. The license assigned and issued to a business entity under this division shall state the name and position of the individual who assigned the license to the business entity.

(C) During the period a business entity holds a license issued under division (B) of this section, the administrative section shall not issue another license to the individual who assigned the license to the business entity for the same type of contracting for which the business entity utilizes the assigned license.

(D)

(1) If an individual who assigned a license to a business entity ceases to be associated with the business entity for any reason, including the death of the individual, the individual or business entity immediately shall notify the appropriate section of the board of the date on which the individual ceased to be associated with the business entity. A license assigned to a business entity is invalid ninety calendar days after the date on which the individual who assigned the license ceases to be associated with the business entity or at an earlier time to which the business entity and the individual agree.

(2) If a license assigned to a business entity becomes invalid pursuant to division (D)(1) of this section and another individual has assigned a license to the business entity for the same type of contracting for which the invalidated license had been assigned, the business entity may continue to operate under the other assigned license.

(E) Any work a business entity conducts under a license assigned under this section is deemed to be conducted under the personal supervision of the individual named in the license and any violation of any term of the license is deemed to have been committed by the individual named in the license. For the period of time during which more than one license for the same type of contracting is assigned to a business entity, any work the business entity conducts under any of those licenses is deemed to be conducted under the personal supervision of the individuals named in those licenses and any violation of any term of any license is deemed to have been committed by the individuals named in all of the licenses.

(F) No individual who assigns a license to a business entity shall assign a license for the same type of contracting to another business entity until the original license assigned is invalid pursuant to division (D) of this section.

(G) Any individual who assigns a license to a business entity under this section shall be actively engaged in business as the type of contractor for which the license is issued and be readily available for consultation with the business entity to which the license is assigned.

(H) No license assigned under this section shall be assigned to more than one business entity at a time.

Effective Date: 09-18-2001; 09-16-2004; 03-30-2007



Section 4740.08 - Reciprocity.

When a written reciprocity agreement between the states exists, and an individual who is registered, licensed, or certified in another state applies to the appropriate section of the Ohio construction industry licensing board submits a copy of the reciprocity agreement, and pays the licensure fee determined pursuant to section 4740.09 of the Revised Code, the appropriate section of the board shall authorize the administrative section to issue, without examination, a license to that individual if the appropriate section of the board determines, pursuant to rules it adopts, that the requirements for registration, licensure, or certification under the laws of the other state are substantially equal to the requirements for licensure in this state and that the other state extends similar reciprocity to persons licensed under this chapter. The appropriate section of the board may withdraw its authorization to the administrative section for issuance of a license for good cause prior to the administrative section's issuance of the license.

Effective Date: 09-18-2001; 09-16-2004; 03-30-2007



Section 4740.09 - Determination of fees.

The fees for licenses and their renewal, including late fees, subject to the approval of the controlling board, shall be determined by each respective section of the Ohio construction industry examining board. Each respective section of the board may increase these fees, provided that no increase exceeds fifty per cent of the lowest fee determined by that section of the board during the three-year period immediately preceding an increase, and further provided that no increase is made more than once a year.

Effective Date: 09-18-2001



Section 4740.10 - Disciplinary actions - injunctions.

(A) The appropriate section of the Ohio construction industry licensing board, upon an affirmative vote of four of its members, may take any of the following actions against a licensee who violates Chapter 4740. of the Revised Code:

(1) Impose a fine on the licensee, not exceeding one thousand dollars per violation per day;

(2) Direct the administrative section to suspend the licensee's license for a period of time the section establishes;

(3) Direct the administrative section to revoke the licensee's license;

(4) Require the licensee to complete additional continuing education course work. Any continuing education course work completed pursuant to this division may not count toward any other continuing education requirements this chapter establishes.

(5) Direct the administrative section to refuse to issue or renew a license if the section finds that the applicant or licensee has done any of the following:

(a) Been convicted of a crime of moral turpitude or a disqualifying offense as those terms are defined in section 4776.10 of the Revised Code;

(b) Violated any provision of this chapter or the rules adopted pursuant thereto;

(c) Obtained a license or any order, ruling, or authorization of the board by fraud, misrepresentation, or deception;

(d) Engaged in fraud, misrepresentation, or deception in the conduct of business.

(B) The appropriate section of the board shall determine the length of time that a license is to be suspended and whether or when an individual whose license has been revoked may apply for reinstatement. The appropriate section of the board may accept or refuse an application for reinstatement and may require an examination for reinstatement.

(C) The appropriate section of the board may investigate any alleged violation of this chapter or the rules adopted pursuant to it. If, after an investigation, a section determines that any person has engaged or is engaging in any practice that violates this chapter or the rules adopted pursuant to it, that section may apply to the court of common pleas of the county in which the violation occurred or is occurring for an injunction or other appropriate relief to enjoin or terminate the violation.

(D) Any person who wishes to make a complaint against a person who holds a license shall submit the complaint in writing to the appropriate section of the board within three years after the date of the action or event upon which the complaint is based.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-18-2001; 09-16-2004; 2008 HB444 04-07-2009



Section 4740.101 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the construction industry licensing board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001; 09-16-2004; 04-06-2007



Section 4740.11 - Depositing receipts.

The Ohio construction industry licensing board and its sections shall deposit all receipts and fines collected under this chapter into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995; 09-16-2004



Section 4740.12 - Local regulation - regulation by other state agencies.

(A) No political subdivision, district, or agency of the state may adopt an ordinance or rule that requires contractor registration and the assessment of a registration or license fee unless that ordinance or rule also requires any contractor who registers and pays the registration or license fee to be licensed in the contractor's trade pursuant to this chapter.

(B) Except as provided in division (A) of this section, nothing in this chapter shall be construed to limit the operation of any statute or rule of this state or any ordinance or rule of any political subdivision, district, or agency of the state that does either of the following:

(1) Regulates the installation, repair, maintenance, or alteration of plumbing systems, hydronics systems, electrical systems, heating, ventilating, and air conditioning systems, or refrigeration systems;

(2) Requires the registration and assessment of a registration or license fee of tradespersons who perform heating, ventilating, and air conditioning, refrigeration, electrical, plumbing, or hydronics construction, improvement, renovation, repair, or maintenance.

Effective Date: 09-18-2001; 09-16-2004; 03-30-2007



Section 4740.13 - Contractor operating without license.

(A) No person shall act as or claim to be a type of contractor that this chapter licenses unless that person holds or has been assigned a license issued pursuant to this chapter for the type of contractor that person is acting as or claiming to be.

(B) Upon the request of the appropriate section of the Ohio construction industry licensing board, the attorney general may bring a civil action for appropriate relief, including but not limited to a temporary restraining order or permanent injunction in the court of common pleas of the county where the unlicensed person resides or is acting as or claiming to be a licensed contractor.

(C) A contractor licensed under this chapter may install, service, and maintain the related or interfaced control wiring for equipment and devices related to their specific license, on the condition that the control wiring is less than twenty-five volts.

(D) A person is not an electrical contractor subject to licensure under this chapter for work that is limited to the construction, improvement, renovation, repair, testing, or maintenance of the following systems using less than fifty volts of electricity: fire alarm or burglar alarm, cabling, tele-data sound, communication, and landscape lighting and irrigation.

Effective Date: 09-18-2001; 09-16-2004



Section 4740.14 - Residential construction advisory committee - recommendation of residential building code.

(A) There is hereby created within the department of commerce the residential construction advisory committee consisting of nine persons the director of commerce appoints. The advisory committee shall be made up of the following members:

(1) Three shall be general contractors who have recognized ability and experience in the construction of residential buildings.

(2) Two shall be building officials who have experience administering and enforcing a residential building code.

(3) One, chosen from a list of three names the Ohio fire chief's association submits, shall be from the fire service certified as a fire safety inspector who has at least ten years of experience enforcing fire or building codes.

(4) One shall be a residential contractor who has recognized ability and experience in the remodeling and construction of residential buildings.

(5) One shall be an architect registered pursuant to Chapter 4703. of the Revised Code, with recognized ability and experience in the architecture of residential buildings.

(6) One, chosen from a list of three names the Ohio municipal league submits to the director, shall be a mayor of a municipal corporation in which the Ohio residential building code is being enforced in the municipal corporation by a certified building department.

(B) Terms of office shall be for three years, with each term ending on the date three years after the date of appointment. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the manner provided for initial appointments. Any member appointed to fill a vacancy in an unexpired term shall hold office for the remainder of that term.

(C) The advisory committee shall do all of the following:

(1) Recommend to the board of building standards a building code for residential buildings. The committee shall recommend a code that it may model on a residential building code a national model code organization issues, with adaptations necessary to implement the code in this state. If the board of building standards decides not to adopt a code the committee recommends, the committee shall revise the code and resubmit it until the board adopts a code the committee recommends as the state residential building code;

(2) Advise the board regarding the establishment of standards for certification of building officials who enforce the state residential building code;

(3) Assist the board in providing information and guidance to residential contractors and building officials who enforce the state residential building code;

(4) Advise the board regarding the interpretation of the state residential building code;

(5) Provide other assistance the committee considers necessary;

(6) Provide the board with a written report of the committee's findings for each consideration required by division (D) of this section.

(D) The committee shall not make its recommendation to the board pursuant to divisions (C)(1), (2), and (4) of this section until the advisory committee has considered all of the following:

(1) The impact that the state residential building code may have upon the health, safety, and welfare of the public;

(2) The economic reasonableness of the residential building code;

(3) The technical feasibility of the residential building code;

(4) The financial impact that the residential building code may have on the public's ability to purchase affordable housing.

(E) The advisory committee may provide the board with any rule the committee recommends to update or amend the state residential building code or any rule that the committee recommends to update or amend the state residential building code after receiving a petition described in division (A)(2) of section 3781.12 of the Revised Code.

(F) Members of the advisory committee shall receive no salary for the performance of their duties as members, but shall receive their actual and necessary expenses incurred in the performance of their duties as members of the advisory committee and shall receive a per diem for each day in attendance at an official meeting of the committee, to be paid from the industrial compliance operating fund in the state treasury, using fees collected in connection with residential buildings pursuant to division (F)(2) of section 3781.102 of the Revised Code and deposited in that fund.

(G) The advisory committee is not subject to divisions (A) and (B) of section 101.84 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-27-2005; 09-29-2005



Section 4740.15 - Fee payment instrument returned NSF.

If a check or other draft instrument used to pay any fee required by this chapter is returned as unpaid for insufficient funds or any other reason, the board secretary shall notify the licensee that the check or other draft instrument was returned and that the licensee's license will be canceled unless the licensee, within fifteen days after the mailing of the notice, submits the fee and a penalty in an amount the board establishes by rules it adopts pursuant to Chapter 119. of the Revised Code. If the licensee does not submit the fee and the penalty within the time specified, or if any check or other draft instrument used to pay either the fee or the penalty is returned to the board secretary for insufficient funds or any other reason, the license shall be canceled immediately without a hearing and the licensee shall cease activity as a licensee under this chapter until both the fee and the penalty have been paid.

Effective Date: 03-30-2007



Section 4740.16 - Investigation of RC 4740.13 violations - civil penalty.

(A) The appropriate section of the Ohio construction industry licensing board may investigate any person who allegedly has violated section 4740.13 of the Revised Code. If, after an investigation pursuant to section 4740.05 of the Revised Code, the appropriate section determines that reasonable evidence exists that a person has violated section 4740.13 of the Revised Code, within seven days after that determination, the appropriate section shall send a written notice to that person in the same manner as prescribed in section 119.07 of the Revised Code for licensees, except that the notice shall specify that a hearing will be held and specify the date, time, and place of the hearing.

(B) The appropriate section shall hold a hearing regarding the alleged violation in the same manner prescribed for an adjudication hearing under section 119.09 of the Revised Code. If the appropriate section, after the hearing, determines a violation has occurred, the appropriate section, upon an affirmative vote of four of its members, may impose a fine on the person, not exceeding one thousand dollars per violation per day. The appropriate section's determination is an order that the person may appeal in accordance with section 119.12 of the Revised Code.

(C) If the person who allegedly committed a violation of section 4740.13 of the Revised Code fails to appear for a hearing, the appropriate section may request the court of common pleas of the county where the alleged violation occurred to compel the person to appear before the appropriate section for a hearing.

(D) If the appropriate section assesses a person a civil penalty for a violation of section 4740.13 of the Revised Code and the person fails to pay that civil penalty within the time period prescribed by the appropriate section, the appropriate section shall forward to the attorney general the name of the person and the amount of the civil penalty for the purpose of collecting that civil penalty. In addition to the civil penalty assessed pursuant to this section, the person also shall pay any fee assessed by the attorney general for collection of the civil penalty.

Effective Date: 2008 HB444 04-07-2009



Section 4740.17 - Compliance with law regarding sanctions for human trafficking.

The Ohio construction industry licensing board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4740.99 - Penalty for representation as contractor without required license.

Whoever violates division (A) of section 4740.13 of the Revised Code is guilty of a minor misdemeanor on the first violation and a misdemeanor of the fourth degree on subsequent violations.

Effective Date: 09-16-2004






Chapter 4741 - VETERINARIANS

Section 4741.01 - Veterinarian definitions.

As used in this chapter:

(A) "Animal" means any animal other than a human being and includes fowl, birds, fish, and reptiles, wild or domestic, living or dead.

(B) The "practice of veterinary medicine" means the practice of any person who performs any of the following actions:

(1) Diagnoses, prevents, or treats any disease, illness, pain, deformity, defect, injury, or other physical, mental, or dental condition of any animal;

(2) Administers to or performs any medical or surgical technique on any animal that has any disease, illness, pain, deformity, defect, injury, or other physical, mental, or dental condition or performs a surgical procedure on any animal;

(3) Prescribes, applies, or dispenses any drug, medicine, biologic, anesthetic, or other therapeutic or diagnostic substance, or applies any apparatus for any disease, illness, pain, deformity, defect, injury, or other physical, mental, or dental condition of any animal;

(4) Uses complementary, alternative, and integrative therapies on animals;

(5) Renders professional advice or recommendation by any means, including telephonic or other electronic communication with regard to any activity described in divisions (B)(1) to (4) of this section;

(6) Represents the person's self, directly or indirectly, publicly or privately, as having the ability and willingness to perform an act described in divisions (B)(1) to (4) of this section;

(7) Uses any words, letters, abbreviations, or titles in such connection and under such circumstances as to induce the belief that the person using them is engaged in the practice of veterinary medicine.

(C) "Specialist" means a licensed veterinarian who is certified by a veterinary specialty board of a professional veterinary association recognized by rule of the state veterinary medical licensing board.

(D) "Veterinary supervision" means instruction and directions by a licensed veterinarian on the premises or by a licensed veterinarian who is readily available to communicate with a person requiring supervision .

(E) "Veterinary student" means a student enrolled in a college of veterinary medicine or a veterinary technology college approved by the board and who is working with a licensed veterinarian.

(F) "Registered veterinary technician" means a person who is a graduate of a veterinary technology college approved by the state veterinary medical licensing board , has successfully passed an examination approved by the board, and maintains registration eligibility status in accordance with rules adopted by the board.

(G) "Animal aide" means a person who is employed by a licensed veterinarian and supervised by a licensed veterinarian or a registered veterinary technician to perform duties such as record keeping, animal restraint, and such other duties that the board, by rule, establishes. In adopting the rules, the board shall include rules regarding the degree of supervision required for each duty. The rules shall be consistent with generally accepted standards of veterinary medical practice.

(H) "Advertising" means any manner, method, means, or activity by which a practicing veterinarian, a practicing veterinarian's partners, or associates, or any information in reference to veterinary science, is made known to the public through any use of motion pictures, newspapers, magazines, books, radio, television announcements, or any other manner, method, means, or activity which commercially publicizes the professional image of the veterinarian.

(I) "Embryo transfer" means the removal of an embryo ovum from the reproductive tract of an animal and its transfer to the reproductive tract of another animal for the purpose of gestation and birth.

(J) "Veterinary consultant" means a veterinarian who is not licensed in this state and who provides advice and counsel to a requesting veterinarian licensed in this state in regard to the treatment, diagnosis, or health care of an animal or animals in a specific case.

(K) "Direct veterinary supervision" means a licensed veterinarian is in the immediate area and within audible range, visual range, or both, of a patient and the person administering to the patient.

(L) "Allied medical support" means a licensed dentist, physician, chiropractor, or physical therapist who is in good standing as determined under Chapter 4715., 4731., 4734., or 4755. of the Revised Code, as applicable.

(M) "Veterinary-client-patient-relationship" means a relationship that meets the requirements of section 4741.04 of the Revised Code.

(N) "Licensed veterinarian" means a person licensed by the board to practice veterinary medicine.

(O) "Client" means the patient's owner, owner's agent, or other person responsible for the patient.

(P) "Veterinary technology" means the science and art of providing professional support to veterinarians.

(Q) "Patient" means an animal that is examined or treated by a licensed veterinarian.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.02 - Veterinary medical licensing board - members - qualifications, terms, removal.

There shall be a state veterinary medical licensing board consisting of seven members, who have been legal residents of this state for not less than five years, appointed by the governor with the advice and consent of the senate, as follows: five members who have been licensed to practice veterinary medicine in this state for not less than five consecutive years prior to their appointment; one member who is a registered veterinary technician registered pursuant to this chapter for not less than five consecutive years prior to appointment; and one member who is a representative of the public. Terms of office are for three years, commencing on the first day of January and ending on the thirty-first day of December. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person who has been appointed a member of the board shall be appointed to serve more than three, three-year terms unless a period of three years has elapsed since the termination of the member's third term, provided that a person appointed to fill an unexpired term may be appointed for three full terms of three years each immediately following such term and that the total length of the member's service does not exceed ten years. No member of the board shall be the owner of any interest in, or be employed by any wholesale or jobbing house dealing in supplies, equipment, or instruments used or useful in the practice of veterinary medicine. Neither the public member nor the registered veterinary technician member shall have any vested financial interest in the practice of veterinary medicine. For purposes of this section employment as a veterinary technician for a veterinarian does not constitute a vested financial interest in the practice of veterinary medicine. The governor may remove any member of the board for malfeasance, misfeasance, or nonfeasance after a hearing as provided in Chapter 119. of the Revised Code or if the license of a veterinary member is not renewed or has been revoked or suspended on any ground set forth in section 3123.47 or 4741.22 of the Revised Code or if the registration of the registered veterinary technician member is revoked or suspended or is not renewed under section 3123.47 or 4741.19 of the Revised Code. Each member of the board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day, or portion thereof, the member is actually engaged in the discharge of official duties, in addition to the member's necessary expenses.

Effective Date: 03-22-2001; 10-12-2006

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4741.03 - Meetings of board - executive secretary, employees - duties of board.

(A) The state veterinary medical licensing board shall meet at least once in each calendar year and may hold additional meetings as often as it considers necessary to conduct the business of the board. The president of the board may call special meetings, and the executive director shall call special meetings upon the written request of three members of the board. The board shall organize by electing a president and vice-president from its veterinarian members and such other officers as the board prescribes by rule. Each officer shall serve for a term specified by board rule or until a successor is elected and qualified. A quorum of the board consists of four members of which at least three are members who are veterinarians. The concurrence of four members is necessary for the board to take any action.

(B) The board may appoint a person, not one of its members, to serve as its executive director. The executive director is in the unclassified service and serves at the pleasure of the board. The executive director shall serve as the board's secretary-treasurer ex officio. The board may employ additional employees for professional, technical, clerical, and special work as it considers necessary. The executive director shall give a surety bond to the state in the sum the board requires, conditioned upon the faithful performance of the executive director's duties. The board shall pay the cost of the bond. The executive director shall keep a complete accounting of all funds received and of all vouchers presented by the board to the director of budget and management for the disbursement of funds. The president or executive director shall approve all vouchers of the board. All money received by the board shall be credited to the occupational licensing and regulatory fund.

(C) In addition to any other duty required under this chapter, the board shall do all of the following:

(1) Prescribe a seal;

(2) Accept and review applications for admission to an examination in accordance with section 4741.09 of the Revised Code and review the results of examinations taken by applicants in accordance with rules adopted by the board.

(3) Keep a record of all of its meetings and proceedings;

(4) Maintain a register that records all applicants for a certificate of license or a temporary permit, all persons who have been denied a license or permit, all persons who have been granted or reissued a license or permit, and all persons whose license or permit has been revoked or suspended. The register shall also include a record of persons licensed prior to October 17, 1975.

(5) Maintain a register, in such form as the board determines by rule, of all colleges and universities that teach veterinary medicine and veterinary technology that are approved by the board;

(6) Enforce this chapter, and for that purpose, make investigations relative as provided in section 4741.26 of the Revised Code;

(7) Issue licenses and permits to persons who meet the qualifications set forth in this chapter;

(8) Approve colleges and universities which meet the board's requirements for veterinary medicine and associated fields of study and withdraw or deny, after an adjudication conducted in accordance with Chapter 119. of the Revised Code, approval from colleges and universities which fail to meet those requirements;

(9) Adopt rules, in accordance with Chapter 119. of the Revised Code, which are necessary for its government and for the administration and enforcement of this chapter.

(D) The board may do all of the following:

(1) Subpoena witnesses and require their attendance and testimony, and require the production by witnesses of books, papers, public records, animal patient records, and other documentary evidence and examine them, in relation to any matter that the board has authority to investigate, inquire into, or hear. Except for any officer or employee of the state or any political subdivision of the state, the treasurer of state shall pay all witnesses in any proceeding before the board, upon certification from the board, witness fees and mileage in the amount provided for under section 119.094 of the Revised Code.

(2) Examine and inspect books, papers, public records, animal patient records, and other documentary evidence at the location where the books, papers, records, and other evidence are normally stored or maintained.

(E) All registers, books, and records kept by the board are the property of the board and are open for public examination and inspection at all reasonable times in accordance with section 149.43 of the Revised Code. The registers, books, and records are prima-facie evidence of the matters contained in them.

Effective Date: 09-29-1997; 12-30-2004; 06-27-2005; 10-12-2006; 2008 HB525 07-01-2009



Section 4741.04 - Veterinary-client-patient relationship defined.

A veterinary-client-patient relationship serves as the basis for interaction between veterinarians, their clients, and their patients. A veterinary-client-patient relationship exists when all of the following conditions have been met:

(A) A veterinarian assumes responsibility for making clinical judgments regarding the health of a patient and the need for medical treatment, medical services, or both for the patient, and the client has agreed to follow the veterinarian's instructions regarding the patient.

(B) The veterinarian has sufficient knowledge of the patient to initiate at least a general or preliminary diagnosis of the medical condition of the patient. In order to demonstrate that the veterinarian has sufficient knowledge, the veterinarian shall have seen the patient recently and also shall be acquainted personally with the keeping and care of the patient either by examining the patient or by making medically appropriate and timely visits to the premises where the patient is kept.

(C) The veterinarian is readily available for a follow-up evaluation, or has arranged for emergency coverage, in the event the patient suffers adverse reactions to the treatment regimen or the treatment regimen fails.

Effective Date: 10-12-2006



Section 4741.05 to 4741.08 - [Repealed].

Effective Date: 03-02-1992



Section 4741.09 - Written application for admission to examination.

(A) A person desiring to take a nationally recognized examination approved by the state veterinary medical licensing board in accordance with the rules adopted by the board for a license to practice veterinary medicine shall deliver to the executive director of the board a written application for admission to the examination that meets the requirements that the board establishes by rule. An applicant shall be more than eighteen years of age, be of good moral character, and have graduated from a veterinary college or school approved by the board.

(B) A student who has completed or is enrolled in good academic standing in the fourth academic year or in the final clinical year at a veterinary college approved by the board may apply to the executive director to take a nationally recognized examination the board approves in rule and any other examination the board requires by rule for a license to practice veterinary medicine. In addition to the information required to be submitted under division (A) of this section, the applicant shall submit a letter from the dean or the dean's designee of the veterinary college in which the applicant is a student in good academic standing and that meets the requirements of this division.

(C) If the board finds that the applicant possesses the qualifications necessary for admission, meets the requirements of this chapter, the rules of the board, and is not in violation of this chapter or any other applicable provision of the Revised Code which would preclude acceptance by the board, the board shall admit the applicant to the examination.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.10 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state veterinary medical licensing board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4741.11, 4741.12, 4741.13, or 4741.14 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4741.11 - Issuing certificate of license.

Whenever an applicant for a license to practice veterinary medicine passes the examination specified in section 4741.09 of the Revised Code, and has graduated from a veterinary college approved by the state veterinary medical licensing board or accredited by the American veterinary medical association or has been issued a certificate on or after May 1, 1987, by the education commission for foreign veterinary graduates of the American veterinary medical association, and is not in violation of this chapter, the board shall issue a certificate of license to that effect, signed by the members and bearing the seal of the board. The certificate shall show that the successful applicant has qualified under the laws of this state and the requirements of the board and that the applicant is duly licensed and qualified to practice veterinary medicine. Upon request, the board shall furnish to an applicant for a license who fails to pass the examination a written report showing reasons for the applicant's failure in the examination.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.12 - Reciprocity.

The state veterinary medical licensing board may issue a license to practice veterinary medicine without the examination required pursuant to section 4741.11 of the Revised Code to an applicant from another state, territory, country, or the District of Columbia who furnishes satisfactory proof to the board that the applicant meets all of the following criteria:

(A) The applicant is a graduate of a veterinary college accredited by the American veterinary medical association or holds a certificate issued, on or after May 1, 1987, by the education commission for foreign veterinary graduates of the American veterinary medical association or issued by any other nationally recognized certification program the board approves by rule.

(B) The applicant holds a license, which is not under suspension, revocation, or other disciplinary action, issued by an agency similar to this board of another state, territory, country, or the District of Columbia, having requirements equivalent to those of this state, provided the laws of such state, territory, country, or district accord equal rights to the holder of a license to practice in this state who removes to such state, territory, country, or district.

(C) The applicant is of good moral character, as determined by the board.

(D) The applicant is not under investigation for an act which would constitute a violation of this chapter that would require the revocation of or refusal to renew a license.

(E) The applicant has a thorough knowledge of the laws and rules governing the practice of veterinary medicine in this state, as determined by the board.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.13 - Limited license to practice veterinary medicine.

The state veterinary medical licensing board may issue a limited license to practice veterinary medicine to an individual whose sole professional capacity is with a veterinary academic institution or veterinary technology institution recognized by the board in accordance with rules the board adopts or with a government diagnostic laboratory. A person holding a limited license is authorized to engage in the practice of veterinary medicine only to the extent necessary to fulfill the person's employment or educational obligations as an instructor, researcher, diagnostician, intern, resident in a veterinary specialty, or graduate student. The board may issue a limited license to an applicant who submits a completed application on a form prescribed by the board, pays the applicable fee prescribed in section 4741.17 of the Revised Code, and meets the criteria established by the board.

Effective Date: 10-12-2006



Section 4741.14 - Temporary permit to practice veterinary medicine.

The state veterinary medical licensing board may issue, without the examination required pursuant to section 4741.11 of the Revised Code, a temporary permit to practice veterinary medicine to a veterinarian holding a license which is not revoked, suspended, expired, or under any restrictions and is otherwise in good standing from another state, territory, or the District of Columbia, provided that a veterinarian who holds a current license in this state applies for the temporary permit for the veterinarian. A temporary permit issued pursuant to this section only authorizes the permit holder to act as a veterinary consultant or to provide veterinary medical services in this state for a specific animal or animals. When using the services of a veterinary consultant, the responsibility for the care and treatment of the patient remains with the veterinarian who holds a current license in this state and who is providing treatment, or consultation as to treatment, to the patient. The board shall determine by rule the specific purposes for which it may issue a temporary permit and the duration of the permit, not to exceed six months, under rules it adopts pursuant to Chapter 119. of the Revised Code. No more than two temporary permits may be issued pursuant to this section to any one applicant. Any subsequent applications shall be made pursuant to section 4741.12 of the Revised Code.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.15 - Provisional veterinary graduate license.

(A) A person who has done both of the following may submit an application to the state veterinary medical licensing board for a provisional veterinary graduate license:

(1) Graduated from a veterinary college approved by the board;

(2) Applied for and is waiting to take a nationally recognized examination approved by the board for a license to practice veterinary medicine. The application shall be on a form that the board prescribes and shall contain any information that the board requires together with a letter or letters of recommendation from a licensed veterinarian or veterinarians who will be directly supervising and responsible for the applicant as provided in division (C) of this section. The applicant shall include with the application the fee established in section 4741.17 of the Revised Code.

(B) The board may issue a provisional veterinary graduate license to an applicant who has satisfied the requirements established in division (A) of this section. A provisional veterinary graduate license is valid for six months following the date of its issuance and is not renewable.

(C) A person who holds a provisional veterinary graduate license may perform or assist in medical treatments, diagnosis, and surgery on a patient only under the direct veterinary supervision of the veterinarian or veterinarians who provided the letter or letters of recommendation accompanying the person's application under division (A) of this section and may engage in other duties related to the practice of veterinary medicine only under veterinary supervision.

(D) No person who holds a provisional veterinary graduate license shall be represented, explicitly or implicitly, as being a licensed veterinarian.

(E) The board may revoke a provisional veterinary graduate license if the person who holds the license violates division (C) or (D) of this section.

Effective Date: 10-12-2006



Section 4741.16 - Renewal of license.

(A) A license to practice veterinary medicine issued by the state veterinary medical licensing board pursuant to sections 4741.11 to 4741.13 of the Revised Code expires biennially on the first day of March in even-numbered years. A limited license to practice veterinary medicine issued by the board pursuant to those sections expires biennially on the first day of July. A license or limited license may be renewed in accordance with the standard renewal procedures contained in Chapter 4745. of the Revised Code upon payment of the required renewal fee and fulfillment of the continuing education requirements contained in division (B) of this section unless otherwise provided by law. The board shall issue a duplicate certificate to any holder upon request and upon due proof of loss of the original.

(B) As a condition precedent to each renewal of a license or limited license, a licensed veterinarian shall demonstrate, to the satisfaction of the board, that the licensed veterinarian has completed thirty hours of continuing education during the two years immediately preceding renewal of the licensed veterinarian's license or limited license that meets the requirements established by rule of the board as to form and content.

(C) The board may waive the requirement of division (B) of this section if the licensee submits an affidavit evidencing that the licensee was prevented from attending an approved educational program during a year because of the occurrence of an unusual and prolonged emergency, provided the licensee otherwise complies with such requirements as the board determines.

(D) Educational program requirements not completed during the biennial license period, due to a waiver granted by the board under division (C) of this section, are cumulative on the requirements for the succeeding biennial license period.

(E) Any license or limited license which is not renewed at the end of the biennium becomes an inactive license or limited license. A licensee may reactivate an inactive license or limited license upon application to the board. The board shall prescribe continuing education and other requirements as it considers necessary to reactivate a license or limited license. Any license or limited license which has been inactive for more than four years expires if the licensee has not applied for reactivation of the license or limited license. Upon expiration, a license or limited license becomes void.

(F) Division (E) of this section does not apply to any veterinarian who serves solely in a professional capacity with any federal, state, or local government agency or with any branch of the armed forces of the United States.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.17 - Fees.

(A) Applicants or registrants shall pay to the state veterinary medical licensing board:

(1) For an initial veterinary license based on examination, on or after the first day of March in an even-numbered year, three hundred seventy-five dollars, and on or after the first day of March in an odd-numbered year, two hundred fifty dollars;

(2) For an initial limited license to practice veterinary medicine for an intern, resident in a veterinary specialty, or graduate student, thirty-five dollars;

(3) For an initial limited license to practice veterinary medicine for an instructor, researcher, or diagnostician, one hundred fifty-five dollars;

(4) For a veterinary license by reciprocity issued on or after the first day of March in an even-numbered year, four hundred twenty-five dollars, and on or after the first day of March in an odd-numbered year, three hundred dollars;

(5) For a veterinary temporary permit, one hundred dollars;

(6) For a duplicate license, thirty-five dollars;

(7) For the veterinary license biennial renewal fee, where the application is postmarked no later than the first day of March, one hundred fifty-five dollars; where the application is postmarked after the first day of March, but no later than the first day of April, two hundred twenty-five dollars; and where the application is postmarked after the first day of April, four hundred fifty dollars. Notwithstanding section 4741.25 of the Revised Code, the board shall deposit ten dollars of each veterinary license biennial renewal fee that it collects into the state treasury to the credit of the veterinarian loan repayment fund created in section 4741.46 of the Revised Code.

(8) For the limited license to practice veterinary medicine biennial renewal fee, where the application is postmarked not later than the first day of July, one hundred fifty-five dollars; where the application is postmarked after the first day of July, but not later than the first day of August, two hundred twenty-five dollars; and where the application is postmarked after the first day of August, four hundred fifty dollars. Notwithstanding section 4741.25 of the Revised Code, the board shall deposit ten dollars of each limited license biennial renewal fee that it collects from instructors, researchers, and diagnosticians into the state treasury to the credit of the veterinarian loan repayment fund.

(9) For an initial registered veterinary technician registration fee on or after the first day of March in an odd-numbered year, thirty-five dollars, and on or after the first day of March in an even-numbered year, twenty-five dollars;

(10) For the biennial renewal registration fee of a registered veterinary technician, where the application is postmarked no later than the first day of March, thirty-five dollars; where the application is postmarked after the first day of March, but no later than the first day of April, forty-five dollars; and where the application is postmarked after the first day of April, sixty dollars;

(11) For a specialist certificate, fifty dollars. The certificate is not subject to renewal.

(12) For the reinstatement of a suspended license, or for reinstatement of a license that has lapsed more than one year, an additional fee of seventy-five dollars;

(13) For examinations offered by the board, a fee, which shall be established by the board, in an amount adequate to cover the expense of procuring, administering, and scoring examinations;

(14) For a provisional veterinary graduate license, one hundred dollars.

(B) For the purposes of divisions (A)(7), (8), and (10) of this section, a date stamp of the office of the board may serve in lieu of a postmark.

Effective Date: 06-30-1999; 10-12-2006



Section 4741.171 - Retired licensee - change of address.

Any licensed veterinarian who desires to temporarily or permanently retire from practice and who has given the state veterinary medical licensing board notice in writing to that effect may be certified by the board as being retired, provided the licensed veterinarian's license is in good standing. The board may by rule waive the payment of the registration fee of a licensed veterinarian or registered veterinary technician during the period when the licensed veterinarian or registered veterinary technician is on active duty in connection with any branch of the armed forces of the United States. Each veterinarian licensed by the board, whether a resident or not, shall notify, in writing, the executive director of the board of any change in the licensed veterinarian's office address or employment within ninety days after the change has taken place.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.18 - Prohibiting fraud or error in obtaining license or permit.

No person shall sell or fraudulently obtain or furnish a license or a temporary permit or abet therein. No person shall practice veterinary medicine in this state under cover of any license or temporary permit fraudulently obtained or signed or issued unlawfully or under fraudulent representation or issued through an error of the state veterinary medical licensing board.

Effective Date: 03-02-1992



Section 4741.19 - Practice without license - student interns.

(A) Unless exempted under this chapter, no person shall practice veterinary medicine, or any of its branches, without a license or limited license issued by the state veterinary medical licensing board pursuant to sections 4741.11 to 4741.13 of the Revised Code, a temporary permit issued pursuant to section 4741.14 of the Revised Code, or a registration certificate issued pursuant to division (C) of this section, or with an inactive, expired, suspended, terminated, or revoked license, temporary permit, or registration.

(B) No veterinary student shall:

(1) Perform or assist surgery unless under direct veterinary supervision and unless the student has had the minimum education and experience prescribed by rule of the board;

(2) Engage in any other work related to the practice of veterinary medicine unless under veterinary supervision;

(3) Participate in the operation of a branch office, clinic, or allied establishment unless a licensed veterinarian is present on the establishment premises.

(C) No person shall act as a registered veterinary technician unless the person is registered with the board on a biennial basis and pays the biennial registration fee. A registered veterinary technician registration expires biennially on the first day of March in the odd-numbered years and may be renewed in accordance with the standard renewal procedures contained in Chapter 4745. of the Revised Code upon payment of the biennial registration fee and fulfillment of ten continuing education hours during the two years immediately preceding renewal for registration. Each registered veterinary technician shall notify in writing the executive director of the board of any change in the registered veterinary technician's office address or employment within ninety days after the change has taken place.

(1) A registered veterinary technician operating under veterinary supervision may perform the following duties:

(a) Prepare or supervise the preparation of patients, instruments, equipment, and medications for surgery;

(b) Collect or supervise the collection of specimens and perform laboratory procedures as required by the supervising veterinarian;

(c) Apply wound dressings, casts, or splints as required by the supervising veterinarian;

(d) Assist a veterinarian in immunologic, diagnostic, medical, and surgical procedures;

(e) Suture skin incisions;

(f) Administer or supervise the administration of topical, oral, or parenteral medication under the direction of the supervising veterinarian;

(g) Other ancillary veterinary technician functions that are performed pursuant to the order and control and under the full responsibility of a licensed veterinarian.

(h) Any additional duties as established by the board in rule.

(2) A registered veterinary technician operating under direct veterinary supervision may perform all of the following:

(a) Induce and monitor general anesthesia according to medically recognized and appropriate methods;

(b) Dental prophylaxis, periodontal care, and extraction not involving sectioning of teeth or resection of bone or both of these;

(c) Equine dental procedures, including the floating of molars, premolars, and canine teeth; removal of deciduous teeth; and the extraction of first premolars or wolf teeth. The degree of supervision by a licensed veterinarian over the functions performed by the registered veterinary technician shall be consistent with the standards of generally accepted veterinary medical practices.

(D) A veterinarian licensed to practice in this state shall not present the person's self as or state a claim that the person is a specialist unless the veterinarian has previously met the requirements for certification by a specialty organization recognized by the American board of veterinary specialties for a specialty or such other requirements set by rule of the board and has paid the fee required by division (A)(11) of section 4741.17 of the Revised Code.

(E) Notwithstanding division (A) of this section, any animal owner or the owner's designee may engage in the practice of embryo transfer on the owner's animal if a licensed veterinarian directly supervises the owner or the owner's designee and the means used to perform the embryo transfer are nonsurgical.

(F) Allied medical support may assist a licensed veterinarian to the extent to which the law that governs the individual providing the support permits, if all of the following apply:

(1) A valid veterinary-client-patient-relationship exists.

(2) The individual acts under direct veterinary supervision.

(3) The allied medical support individual receives informed, written, client consent.

(4) The veterinarian maintains responsibility for the patient and keeps the patient's medical records. The board may inspect the facilities of an allied medical support individual in connection with an investigation based on a complaint received in accordance with section 4741.26 of the Revised Code involving that individual.

Effective Date: 06-30-1999; 10-12-2006



Section 4741.20 - Exceptions.

This chapter does not apply to:

(A) A person who administers to animals, the title to which is vested in the person's self, except when the title is so vested for the purpose of circumventing the provisions of this chapter. No person shall vest title of an animal in the person's self for the purposes of circumventing this chapter.

(B) A person who is a regular student in a legally chartered college of veterinary medicine or a veterinary technology college while in the performance of those duties and actions assigned by the person's instructors;

(C) A person who is a member of the armed forces of the United States or an employee of the United States department of agriculture, the United States public health service, or other federal agency, or the Ohio department of agriculture except a licensed veterinarian, and who, while so commissioned or employed, performs official duties;

(D) A person who advises with respect to or performs acts which the state veterinary medical licensing board by rule has prescribed as accepted management practices in connection with livestock production;

(E) A person who conducts routine vaccinations, pullorum testing, and typhoid testing of poultry and other poultry disease control activity under supervision of a national poultry improvement plan as administered by an official state agency or the United States department of agriculture;

(F) A physician licensed to practice medicine in this state, or the assistant of such a licensed physician, while engaged in medical research;

(G) A person who is supervised by a licensed veterinarian and who is engaged in bona fide medical biomedical research which requires the application of the principles of a veterinary practice;

(H) A veterinary consultant when consulting with a licensed veterinarian, on the condition that the service performed by the veterinary consultant is limited to the consultation and under all circumstances, the responsibility for the care and treatment of the patient remains with the veterinarian who holds a current license in this state and who is providing treatment, or consultation as to treatment, to the patient;

(I) A person who offers gratuitous services in the case of an emergency.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.21 - Prohibited advertising practices.

No licensed veterinarian or any person under a licensed veterinarian's control or employ shall do any advertising which:

(A) Is false or misleads any person to act to the person's detriment in the care or treatment of any animal;

(B) Is done with a purpose to deceive or defraud, or tends to deceive or defraud, any person;

(C) Directly promotes the business of a veterinarian through second-or third-party solicitation ;

(D) Violates the rules set forth by the state veterinary medical licensing board.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.22 - Discplinary actions.

The state veterinary medical licensing board may refuse to issue or renew a license, limited license, registration, or temporary permit to or of any applicant who, and may issue a reprimand to, suspend or revoke the license, limited license, registration, or the temporary permit of, or impose a civil penalty pursuant to this section upon any person holding a license, limited license, or temporary permit to practice veterinary medicine or any person registered as a registered veterinary technician who:

(A) In the conduct of the person's practice does not conform to the rules of the board or the standards of the profession governing proper, humane, sanitary, and hygienic methods to be used in the care and treatment of animals;

(B) Uses fraud, misrepresentation, or deception in any application or examination for licensure, or any other documentation created in the course of practicing veterinary medicine;

(C) Is found to be physically or psychologically addicted to alcohol or an illegal or controlled substance, as defined in section 3719.01 of the Revised Code, to such a degree as to render the person unfit to practice veterinary medicine;

(D) Directly or indirectly employs or lends the person's services to a solicitor for the purpose of obtaining patients;

(E) Obtains a fee on the assurance that an incurable disease can be cured;

(F) Advertises in a manner that violates section 4741.21 of the Revised Code;

(G) Divides fees or charges or has any arrangement to share fees or charges with any other person, except on the basis of services performed;

(H) Sells any biologic containing living, dead, or sensitized organisms or products of those organisms, except in a manner that the board by rule has prescribed;

(I) Is convicted of or pleads guilty to any felony or crime involving illegal or prescription drugs, or fails to report to the board within sixty days of the individual's conviction of, plea of guilty to, or treatment in lieu of conviction involving a felony, misdemeanor of the first degree, or offense involving illegal or prescription drugs;

(J) Is convicted of any violation of section 959.13 of the Revised Code;

(K) Swears falsely in any affidavit required to be made by the person in the course of the practice of veterinary medicine;

(L) Fails to report promptly to the proper official any known reportable disease;

(M) Fails to report promptly vaccinations or the results of tests when required to do so by law or rule;

(N) Has been adjudicated incompetent for the purpose of holding the license or permit by a court, as provided in Chapter 2111. of the Revised Code, and has not been restored to legal capacity for that purpose;

(O) Permits a person who is not a licensed veterinarian, a veterinary student , or a registered veterinary technician to engage in work or perform duties in violation of this chapter;

(P) Is guilty of gross incompetence or gross negligence;

(Q) Has had a license to practice veterinary medicine or a license, registration, or certificate to engage in activities as a registered veterinary technician revoked, suspended, or acted against by disciplinary action by an agency similar to this board of another state, territory, or country or the District of Columbia;

(R) Is or has practiced with a revoked, suspended, inactive, expired, or terminated license or registration;

(S) Represents self as a specialist unless certified as a specialist by the board;

(T) In the person's capacity as a veterinarian or registered veterinary technician makes or files a report, health certificate, vaccination certificate, or other document that the person knows is false or negligently or intentionally fails to file a report or record required by any applicable state or federal law;

(U) Fails to use reasonable care in the administration of drugs or acceptable scientific methods in the selection of those drugs or other modalities for treatment of a disease or in conduct of surgery;

(V) Makes available a dangerous drug, as defined in section 4729.01 of the Revised Code, to any person other than for the specific treatment of an animal patient;

(W) Refuses to permit a board investigator or the board's designee to inspect the person's business premises during regular business hours, except as provided in division (A) of section 4741.26 of the Revised Code;

(X) Violates any order of the board or fails to comply with a subpoena of the board;

(Y) Fails to maintain medical records as required by rule of the board;

(Z) Engages in cruelty to animals;

(AA) Uses, prescribes, or sells any veterinary prescription drug or biologic, or prescribes any extra-label use of any over-the-counter drug or dangerous drug in the absence of a valid veterinary-client-patient relationship. Before the board may revoke, deny, refuse to renew, or suspend a license, registration, or temporary permit or otherwise discipline the holder of a license, registration, or temporary permit, the executive director shall file written charges with the board. The board shall conduct a hearing on the charges as provided in Chapter 119. of the Revised Code. If the board, after a hearing conducted pursuant to Chapter 119. of the Revised Code, revokes, refuses to renew, or suspends a license, registration, or temporary permit for a violation of this section, section 4741.23, division (C) or (D) of section 4741.19, or division (B), (C), or (D) of section 4741.21 of the Revised Code, the board may impose a civil penalty upon the holder of the license, permit, or registration of not less than one hundred dollars or more than one thousand dollars . In addition to the civil penalty and any other penalties imposed pursuant to this chapter, the board may assess any holder of a license, permit, or registration the costs of the hearing conducted under this section if the board determines that the holder has violated any provision for which the board may impose a civil penalty under this section.

Effective Date: 07-22-1998; 10-12-2006



Section 4741.221 - Referring for treatment or to peer review committee.

(A) The state veterinary medical licensing board may, prior to or after a hearing conducted under section 4741.22 of the Revised Code, and in lieu of taking or in addition to any action it may take under that section, refer any veterinarian or registered veterinarian technician:

(1) Who suffers from alcohol or substance abuse, to the Ohio veterinary medical association special assistance committee, the Ohio physicians health program, or an advocacy group approved by the board, for support and assistance in the coordination of the treatment of that veterinarian or technician;

(2) Who has violated any provision of this chapter for any offense for which the board normally would not seek the revocation or suspension of the person's license or registration, to the Ohio veterinary medical association special committee on peer review.

(B) To implement this section, the board shall adopt rules in accordance with Chapter 119. of the Revised Code.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.23 - Prohibited acts.

No person licensed to practice veterinary medicine or holding a temporary permit to practice veterinary medicine shall:

(A) Fraudulently issue or use any health certificate, inspection certificate, vaccination certificate, test chart, or other blank form used in the practice of veterinary medicine relating to the dissemination of animal disease, transportation of diseased animals, or the sale of inedible products of animal origin for human consumption;

(B) Willfully make any misrepresentation in the inspection of food stuffs;

(C) Fraudulently apply or report any intradermal, cutaneous, subcutaneous, seriological, or chemical test.

Effective Date: 01-01-1958



Section 4741.24 - Reinstatement.

(A) Except as provided in division (B) of this section, any person whose license, registration, or temporary permit is suspended or revoked may, at the discretion of the state veterinary medical licensing board, be relicensed or reregistered to practice at any time without an examination, on application made to the board. The application for reinstatement shall be in writing, in a form prescribed by the board, signed by the applicant, and shall be delivered to the executive director of the board.

(B) Any person whose license, registration, or temporary permit has been revoked for a violation of section 4741.18, 4741.22, or 4741.23 or division (A), (C), or (D) of section 4741.19, division (A) of section 4741.20, or division (B) or (D) of section 4741.21 of the Revised Code, shall be permanently barred from practicing veterinary medicine or holding a license to practice veterinary medicine or holding a registration as a registered veterinary technician in this state for a subsequent violation of any of such provisions. The board shall, by certified mail, notify all other state veterinary licensing boards of permanent revocation actions.

(C) Any person whose license or temporary permit to practice veterinary medicine is suspended or revoked is an unlicensed person.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.25 - Depositing receipts.

All receipts of the state veterinary medical licensing board shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 06-30-1997



Section 4741.26 - Enforcement.

(A) The state veterinary medical licensing board shall enforce this chapter and for that purpose shall make investigations relative thereto. Except as provided in this division, in making any inspection pursuant to this chapter, the board may enter and inspect, upon written notice of not less than five days and during normal business hours, any licensee's, permit holder's, or registrant's place of business. If the board has knowledge or notice, pursuant to a written complaint or any other written knowledge or notice by any person as verified by the signature of that person, of a violation of section 4741.18, 4741.19, or 4741.23 of the Revised Code, it shall investigate and, upon probable cause appearing, shall direct the executive director to file a complaint and institute the prosecution of the offender. In conducting any investigation for a suspected violation of this chapter, the board or its authorized agent does not have to provide any prior written notice to the licensee, permit holder, or registrant as long as the board provides a written authorization for the investigation and the board or its authorized agent provides the licensee, permit holder, or registrant with a copy of the authorization at the time of the investigation. When requested by the executive director, the prosecuting attorney of a county or the village solicitor or city director of law of a municipal corporation, wherein the violation occurs shall take charge of and conduct the prosecution. The attorney general or the attorney general's designated assistant shall act as legal adviser to the board and shall render such legal assistance as may be necessary.

(B) In addition to any other remedy the board may have pursuant to law, if the board determines that any person is practicing veterinary medicine without a license issued pursuant to this chapter or is otherwise in violation of this chapter, the board may, through its executive director, apply to a court having jurisdiction in the county in which the offense occurred, for an injunction or restraining order to enjoin or restrain the person from further violations of this chapter. The attorney general shall serve as the board's legal agent in the action.

Effective Date: 03-02-1992; 10-12-2006



Section 4741.27 - [Repealed].

Effective Date: 10-12-2006



Section 4741.28 - Veterinary business facility license required.

(A) As used in this section:

(1) "Veterinary business facility" means a structure or business location that is maintained for the purpose of regularly providing veterinary services and that is owned, operated, or controlled by either of the following:

(a) A for-profit business entity of which a majority controlling interest is vested in individuals who are not licensed veterinarians;

(b) A nonprofit entity of which a majority of the members of the board of directors are not licensed veterinarians.

(2) "Disciplinary action" means any of the actions specified in division (F)(1) of this section.

(B)

(1) Except as otherwise provided in division (B)(2) of this section or rules adopted under this section, no person shall operate a veterinary business facility in this state without a valid veterinary business facility license.

(2) A person who operates an existing veterinary business facility on the effective date of this section is not in violation of the licensure requirement during the time period that the initial application for licensure of the veterinary business facility is pending.

(C) A person who wishes to obtain a veterinary business facility license shall file an application with the state veterinary medical licensing board. The application shall include all of the following information:

(1) The name and address of the veterinary business facility;

(2) The name and address of each licensed veterinarian who is a resident of this state and who will be responsible for the management of the provision of veterinary services at the veterinary business facility;

(3) The name and address of the entity that owns, operates, or controls the veterinary business facility and, if the entity is a subsidiary of another entity, the name of its parent entity. An application shall be accompanied by a fee of three hundred dollars.

(D) A veterinary business facility license expires biennially on June 1 in odd-numbered years and may be renewed. An application for renewal shall contain any information that the board requires, shall be accompanied by a renewal fee of three hundred dollars, and shall be submitted to the board not earlier than the first day of April and not later than the thirtieth day of April in odd-numbered years.

(E) Not later than ninety days following receipt of an application for an initial or renewed veterinary business facility license under this section, the board shall issue the license to the applicant unless grounds for denial of licensure exist as established in rules adopted under this section.

(F)

(1) The board shall adopt rules in accordance with Chapter 119. of the Revised Code that establish grounds for the following:

(a) Refusal to issue or renew a veterinary business facility license;

(b) Suspension or revocation of a veterinary business facility license;

(c) Imposition of civil penalties of up to ten thousand dollars on a person who owns, operates, or controls a veterinary business facility;

(d) Seeking the issuance, by a court having jurisdiction in the county in which a veterinary business facility is located, of an injunction that would require the closure of the veterinary business facility.

(2) The board may adopt rules in accordance with Chapter 119. of the Revised Code that establish both of the following:

(a) Circumstances in which a veterinary business facility is not considered to be in violation of the licensure requirement during the time period that an application for licensure of the veterinary business facility is pending;

(b) Any other provisions necessary for the administration of this section.

(G) The board may conduct an inspection of a veterinary business facility in accordance with section 4721.26 of the Revised Code to determine if grounds exist for disciplinary action.

(H) On determining that grounds may exist for disciplinary action against a veterinary business facility, other than the refusal to issue a veterinary business facility license, the executive director of the board shall file written charges with the board. The board subsequently shall conduct a hearing in accordance with Chapter 119. of the Revised Code concerning the charges. If, at the conclusion of the hearing, the board determines that grounds for disciplinary action exist, the board shall take the appropriate disciplinary action.

(I) The board shall seek the issuance, by a court having jurisdiction in the county in which is located a veterinary business facility that is in violation of the licensure requirement established in this section, of an injunction that would require the unlicensed veterinary business facility to be closed until an application for its licensure is filed. The injunction shall be in addition to any other penalties established by law.

(J) Any change in the information specified in division (C)(1), (2), or (3) of this section shall be reported in writing to the board not later than ninety days after the change occurs.

Effective Date: 10-12-2006



Section 4741.29 - [Repealed].

Effective Date: 03-02-1992



Section 4741.30 - Disposition of abandoned animal.

Upon the failure of any person to reclaim an animal left in the care of a licensed veterinarian or registered kennel owner, the veterinarian or kennel owner, at the end of a ten-day period starting with the day he gives notice as required under this section, shall be considered the legal owner of the animal and may send it to an animal shelter or pound. The veterinarian or kennel owner shall give written notice, either personally to the person who had left the animal, or sent by certified mail to his last known address. The notice shall specify the amount that shall be due for the care and treatment of the animal, the date on which the veterinarian or kennel owner will be considered to be the owner, and the location of the animal shelter or pound to which it will be sent for disposal. The person who had left the animal may redeem it prior to the expiration of the ten-day period by paying to the veterinarian or kennel owner the amount set forth in the notice for the care and treatment of the animal. Upon receiving the animal, the animal shelter or pound shall keep, house, and feed it for a period of not less than three days. During this period, any person may purchase the animal by paying an amount equal to the sum of the expense incurred by the shelter or pound in maintaining the animal, the cost of any necessary registration tag, and the amount of money expended by the veterinarian or kennel owner in his care and treatment of the animal. Upon the redemption of the animal, the shelter or pound shall remit to the veterinarian or kennel owner the amount of money equal to that which he had expended in the care and treatment of the animal. If at the end of the three-day period no one has redeemed the animal, the shelter or pound may humanely destroy it.

Effective Date: 07-26-1974



Section 4741.31 - Administratrive rules for treatment providers for veterinarians with substance abuse problems.

The state veterinary medical licensing board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for approving and designating physicians and facilities as treatment providers for veterinarians with substance abuse problems and shall approve and designate treatment providers in accordance with the rules. The rules shall include standards for both inpatient and outpatient treatment. The rules shall provide that to be approved, a treatment provider must be capable of making an initial examination to determine the type of treatment required for a veterinarian with substance abuse problems. Subject to the rules, the board shall review and approve treatment providers on a regular basis and may, at its discretion, withdraw or deny approval. An approved treatment provider shall:

(A) Report to the board the name of any veterinarian suffering or showing evidence of suffering impairment by reason of alcohol or drug addiction as described in division (C) of section 4741.22 of the Revised Code who fails to comply within one week with a referral for examination;

(B) Report to the board the name of any impaired veterinarian who fails to enter treatment within forty-eight hours following the provider's determination that the veterinarian needs treatment;

(C) Require every veterinarian who enters treatment to agree to a treatment contract establishing the terms of treatment and aftercare, including any required supervision or restrictions of practice during treatment or aftercare;

(D) Require a veterinarian to suspend practice on entering any required inpatient treatment;

(E) Report to the board any failure by an impaired veterinarian to comply with the terms of the treatment contract during inpatient or outpatient treatment or aftercare;

(F) Report to the board the resumption of practice of any impaired veterinarian before the treatment provider has made a clear determination that the veterinarian is capable of practicing according to acceptable and prevailing standards of care;

(G) Require a veterinarian who resumes practice after completion of treatment to comply with an aftercare contract that meets the requirements of rules adopted by the board for approval of treatment providers;

(H) Report to the board any veterinarian who suffers a relapse at any time during or following aftercare. Any veterinarian who enters into treatment by an approved treatment provider shall be deemed to have waived any confidentiality requirements that would otherwise prevent the treatment provider from making reports required under this section. In the absence of fraud or bad faith, no professional association of veterinarians licensed under this chapter that sponsors a committee or program to provide peer assistance to veterinarians with substance abuse problems, no representative or agent of such a committee or program, and no member of the state veterinary medical licensing board shall be liable to any person for damages in a civil action by reason of actions taken to refer a veterinarian to a treatment provider designated by the board or actions or omissions of the provider in treating a veterinarian. In the absence of fraud or bad faith, no person who reports to the board a veterinarian with a suspected substance abuse problem shall be liable to any person for damages in a civil action as a result of the report.

Effective Date: 03-27-1991; 10-12-2006



Section 4741.32 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the veterinary medical licensing board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4741.40 - Veterinary loan repayment program definitions.

As used in sections 4741.40 to 4741.47 of the Revised Code:

(A) "Large animal veterinary services," "veterinary services necessary to implement or enforce the law," and "veterinary services necessary to protect public health" have the meanings established in rules adopted by the state veterinary medical licensing board under section 4741.45 of the Revised Code.

(B) "Veterinary resource shortage area" means an area designated in those rules as having limited access to large animal veterinary services or to veterinary services necessary to implement or enforce the law or to protect public health, as applicable.

Effective Date: 10-12-2006



Section 4741.41 - Veterinary loan repayment program.

There is hereby created the veterinarian loan repayment program. Under the program, the state veterinary medical licensing board, by means of a contract entered into under section 4741.44 of the Revised Code, may agree to repay all or part of the principal and interest of a government or other educational loan taken out by a veterinarian for the following expenses if the expenses were incurred while the veterinarian was enrolled, for a maximum of four years, in a veterinary college in the United States that, during the time of enrollment, was approved by the board or accredited by the American veterinary medical association:

(A) Tuition;

(B) Other educational expenses, such as fees, books, and laboratory expenses, for specific purposes and in amounts determined to be reasonable by the board;

(C) Room and board, in an amount determined to be reasonable by the board.

No repayment shall exceed twenty thousand dollars in any year. If, however, a repayment results in an increase in the veterinarian's federal, state, or local income tax liability, the board, at the veterinarian's request , may reimburse the veterinarian for the increased tax liability regardless of the amount of the repayment made to the veterinarian in that year.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-2006



Section 4741.42 - Application for participation in program.

(A) A veterinarian who has not received student loan repayment assistance pursuant to federal law and who meets either of the following requirements may apply for participation in the veterinarian loan repayment program:

(1) The veterinarian is enrolled in the final year of a veterinary medical program at a veterinary college approved by the state veterinary medical licensing board or accredited by the American veterinary medical association.

(2) The veterinarian has been engaged in the practice of veterinary medicine in this state for not more than three years prior to submitting the application.

(B) An application for participation in the veterinarian loan repayment program shall be submitted to the board on a form that the board shall prescribe. The application shall include the following:

(1) The applicant's name, permanent address or address at which the applicant is currently residing if different from the permanent address, and telephone number;

(2) The veterinary college the applicant has attended, the dates of attendance, and verification of attendance;

(3) A summary and verification of the educational expenses for which the applicant seeks reimbursement under the program;

(4) In the case of an applicant who is eligible to apply because the applicant is a veterinarian who has been engaged in the practice of veterinary medicine in this state for not more than three years prior to submitting the application, verification of the applicant's authorization under this chapter to practice veterinary medicine;

(5) Verification of the applicant's United States citizenship or status as a legal alien.

Effective Date: 10-12-2006



Section 4741.43 - Approval of eligible applicant - recruitment to resource shortage area.

If the veterinarian loan repayment fund created in section 4741.46 of the Revised Code contains sufficient money, the state veterinary medical licensing board shall approve an applicant for participation in the program if the board finds that the applicant is eligible for participation in the program and the applicant's services are needed in a veterinary resource shortage area. Upon approval, the board shall notify and enter into discussions with the applicant to facilitate the recruitment of the applicant to a veterinary resource shortage area in which the applicant's services are most needed. If the board and the applicant agree on the applicant's placement within a veterinary resource shortage area, the applicant shall prepare, sign, and deliver to the board a letter of intent agreeing to that placement.

Effective Date: 10-12-2006



Section 4741.44 - Letter of intent - contract for participation in program.

(A) A veterinarian who has signed a letter of intent under section 4741.43 of the Revised Code and the state veterinary medical licensing board may enter into a contract for the veterinarian's participation in the veterinarian loan repayment program. A lending institution also may be a party to the contract.

(B) The contract shall include all of the following obligations:

(1) The veterinarian agrees to provide large animal veterinary services or to provide veterinary services necessary to implement or enforce the law or to protect public health, as applicable, in a veterinary resource shortage area identified in the letter of intent for at least two years or one year per ten thousand dollars of repayment agreed to under division (B)(3) of this section, whichever is greater.

(2) When providing veterinary services in the veterinary resource shortage area, the veterinarian agrees to do both of the following:

(a) Provide veterinary services for a minimum of forty hours per week;

(b) Devote not less than sixty per cent of total monthly veterinary services to large animal veterinary services or veterinary services necessary to implement or enforce the law or to protect public health, as applicable.

(3) The state veterinary medical licensing board agrees, as provided in section 4741.41 of the Revised Code, to repay, so long as the veterinarian performs the service obligation agreed to under division (B)(1) of this section, all or part of the principal and interest of a government or other educational loan taken by the veterinarian for expenses described in section 4741.41 of the Revised Code.

(4) The veterinarian agrees to pay the state veterinary medical licensing board the following as damages if the veterinarian fails to complete the service obligation agreed to under division (B)(1) of this section:

(a) If the failure occurs during the first two years of the service obligation, two times the total amount the board has agreed to pay under division (B)(3) of this section;

(b) If the failure occurs after the first two years of the service obligation, two times the total amount the board is still obligated to repay under division (B)(3) of this section.

(C) The contract may include any other terms agreed upon by the parties, including an assignment to the state veterinary medical licensing board of the veterinarian's duty to pay the principal and interest of a government or other educational loan taken by the veterinarian for expenses described in section 4741.41 of the Revised Code. If the state veterinary medical licensing board assumes the veterinarian's duty to pay a loan, the contract shall set forth the total amount of principal and interest to be paid, an amortization schedule, and the amount of each payment to be made under the schedule.

(D) Not later than the thirty-first day of January each year, the board shall mail to each veterinarian to whom or on whose behalf repayment is made under section 4741.41 of the Revised Code a statement showing the amount of principal and interest repaid by the board in the preceding year pursuant to the contract. The statement shall be sent by ordinary mail with address correction and forwarding requested in the manner prescribed by the United States postal service.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-2006



Section 4741.45 - Program rules to be adopted by licensing board.

The state veterinary medical licensing board, in accordance with Chapter 119. of the Revised Code, shall adopt rules that do all of the following:

(A) Define "large animal veterinary services," "veterinary services necessary to implement or enforce the law," and "veterinary services necessary to protect public health";

(B) Designate veterinary resource shortage areas comprised of areas in this state that have limited access to each of the following:

(1) Large animal veterinary services;

(2) Veterinary services necessary to implement or enforce the law;

(3) Veterinary services necessary to protect public health.

The designations may apply to a geographic area, one or more facilities within a particular area, or a population group of animals within a particular area.

(C) Establish priorities among veterinary resource shortage areas for use in recruiting veterinarians under the veterinarian loan repayment program;

(D) Establish priorities for use in determining eligibility among applicants for participation in the veterinarian loan repayment program;

(E) Establish any other requirement or procedure that is necessary to implement and administer sections 4741.40 to 4741.47 of the Revised Code.

In adopting the rules, the board shall consult with the state veterinarian. .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-2006



Section 4741.46 - Gifts for implementation and administration of program.

(A) The state veterinary medical licensing board may accept gifts of money from any source for the implementation and administration of sections 4741.40 to 4741.45 of the Revised Code. The board shall deposit all gifts so accepted into the state treasury to the credit of the veterinary resource shortage area fund, which is hereby created. The board shall use the fund for the implementation and administration of sections 4741.40 to 4741.45 of the Revised Code.

(B) The board may accept gifts of money from any source for the purposes of providing loans under the veterinarian loan repayment program created in section4741.41 of the Revised Code. The board shall deposit all gifts so accepted together with all damages collected under division (B)(4) of section 4741.44 of the Revised Code into the state treasury to the credit of the veterinarian loan repayment fund, which is hereby created. The fund also shall consist of the portion of biennial renewal fees that is credited to the fund under section 4741.17 of the Revised Code. The board shall use the fund for the implementation and administration of the veterinarian loan repayment program .

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-12-2006



Section 4741.47 - Annual report by board on operations of program.

The state veterinary medical licensing board, annually on or before the first day of March, shall submit a report to the governor and the general assembly describing the operations of the veterinarian loan repayment program during the previous calendar year. The report shall include information on all of the following:

(A) The number of requests received by the board that a particular area be designated as a veterinary resource shortage area;

(B) The areas that have been designated as veterinary resource shortage areas and the priorities that have been assigned to them;

(C) The number of applicants for participation in the veterinarian loan repayment program;

(D) The number of veterinarians assigned to veterinary resource shortage areas and the payments made on behalf of those veterinarians under the veterinarian loan repayment program;

(E) The veterinary resource shortage areas that have not been matched with all of the veterinarians that they need;

(F) The number of veterinarians failing to complete their service obligations, the amount of damages owed, and the amount of damages collected.

Effective Date: 10-12-2006



Section 4741.48 - Compliance with law regarding sanctions for human trafficking.

The veterinary medical licensing board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4741.99 - Penalty.

(A) Whoever violates section 4741.18, 4741.19, 4741.22, or 4741.23 or division (A) of section 4741.20 or division (B) or (D) of section 4741.21 of the Revised Code is guilty of a misdemeanor of the second degree; for each subsequent offense such person is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (B) of section 4741.28 of the Revised Code shall be fined not more than two thousand dollars.

Effective Date: 03-02-1992; 10-12-2006






Chapter 4742 - EMERGENCY SERVICE TELECOMMUNICATORS

Section 4742.01 - Emergency service telecommunicator definitions.

As used in this chapter:

(A) "Emergency service provider" has the same meaning as in section 5507.01 of the Revised Code.

(B) "Emergency service telecommunicator" means an individual employed by an emergency service provider, whose primary responsibility is to be an operator for the receipt or processing of calls for emergency services made by telephone, radio, or other electronic means.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Effective Date: 11-05-1997



Section 4742.02 - Emergency service telecommunicator training program - fund.

(A) The state board of education, in conjunction with emergency service providers, shall develop a program to provide emergency service telecommunicator training, and shall implement the program not more than one year after the effective date of this section. In developing the program, the state board and the emergency service providers shall accept and consider suggestions from any political subdivision or other entity, whether located within or outside of this state, that offers suggestions. The program shall include all of the following:

(1) A curriculum for a basic course of emergency service telecommunicator training that conforms to the requirements of division (A) of section 4742.03 of the Revised Code;

(2) A curriculum for continuing education coursework in emergency service telecommunicator training that conforms to the requirements of division (B) of section 4742.03 of the Revised Code;

(3) Standards and examinations to be used in the program to certify that a person has successfully completed a basic course of, or continuing education coursework in, emergency service telecommunicator training;

(4) Implementation of the training program at vocational education centers that are approved by the board to offer vocational education;

(5) The provision at least eight times per year of a basic course of emergency service telecommunicator training at different vocational education centers around this state selected to reasonably accommodate persons requesting the training;

(6) A requirement that any employee of an emergency service provider may enroll in and complete any course offered under the program at no charge by the state board to the employee or provider. The tuition and materials costs for training such employees under the program shall be paid from the emergency service telecommunicator training fund created under division (B) of this section.

(7) A requirement that space available in each basic course offered by the state board shall be allocated on a priority basis, first to unpaid volunteers of emergency service providers, second to paid volunteers of such providers, and third to other persons;

(8) A provision allowing persons who are not employees of emergency service providers to enroll in any course offered under the program, on a space-available basis. The state board may charge reasonable tuition to such persons to attend the course.

(B) The emergency service telecommunicator training fund is hereby established in the state treasury. The state board of education shall use money in the fund only for the following purposes:

(1) To develop the emergency service telecommunicator training program required under division (A) of this section;

(2) To pay the compensation of state board of education employees who administer the program and the state board's costs of training employees of emergency service providers at courses offered under the program.

(C) The state board of education, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to develop and administer the training program under this section.

Effective Date: 11-05-1997



Section 4742.03 - Emergency service telecommunicator training program - fund.

(A) A person may obtain certification as an emergency service telecommunicator by successfully completing a basic course of emergency service telecommunicator training that is conducted by the state board of education under section 4742.02 of the Revised Code. The basic course of emergency service telecommunicator training shall include, but not be limited to, both of the following:

(1) At least forty hours of instruction or training;

(2) Instructional or training units in all of the following subjects:

(a) The role of the emergency service telecommunicator;

(b) Effective communication skills;

(c) Emergency service telecommunicator liability;

(d) Telephone techniques;

(e) Requirements of the "Americans With Disabilities Act of 1990," 104 Stat. 327, 42 U.S.C. 12101, as amended, that pertain to emergency service telecommunicators;

(f) Handling hysterical and suicidal callers;

(g) Law enforcement terminology;

(h) Fire service terminology;

(i) Emergency medical service terminology;

(j) Emergency call processing guides for law enforcement;

(k) Emergency call processing guides for fire service;

(l) Emergency call processing guides for emergency medical service;

(m) Radio broadcast techniques;

(n) Disaster planning;

(o) Police officer survival, fire or emergency medical service scene safety, or both police officer survival and fire or emergency medical service scene safety.

(B) A person may maintain certification as an emergency service telecommunicator by successfully completing at least eight hours of continuing education coursework in emergency service telecommunicator training during each two-year period after a person first obtains the certification referred to in division (A) of this section. The continuing education coursework shall consist of review and advanced training and instruction in the subjects listed in division (A)(2) of this section.

(C) If a person successfully completes the basic course of emergency service telecommunicator training described in division (A) of this section, the state board of education or a designee of the board shall certify the person's successful completion. The board shall send a copy of the certification to the person and to the emergency service provider by whom the person is employed. If a person successfully completes the continuing education coursework described in division (B) of this section, the state board of education or a designee of the board shall certify the person's successful completion. The board shall send a copy of the certification to the person and to the emergency service provider by whom the person is employed.

Effective Date: 11-05-1997



Section 4742.04 - Basic course of emergency service telecommunicator training.

(A) A person may obtain certification as an emergency service telecommunicator by successfully completing a basic course of emergency service telecommunicator training that is conducted by or under the direction of an emergency service provider. Prior to such a course being conducted, the emergency service provider shall certify that the course meets the requirements of division (A) of section 4742.03 of the Revised Code. If a person successfully completes the course, the emergency service provider shall certify the person's successful completion.

(B) A person may maintain certification as an emergency service telecommunicator by successfully completing continuing education coursework in emergency service telecommunicator training that is conducted by or under the direction of an emergency service provider. Prior to such coursework being conducted, the emergency service provider shall certify that the coursework meets the requirements of division (B) of section 4742.03 of the Revised Code. If a person successfully completes the coursework, the emergency service provider shall certify the person's successful completion.

(C) Upon certification of a person under division (A) or (B) of this section, the emergency service provider that certifies the person shall send a copy of the certification to the person and to the emergency service provider by whom the person is employed unless the emergency service provider certifying the person is the person's employer.

Effective Date: 11-05-1997



Section 4742.05 - Obtaining and maintaining certification.

(A) A career school that holds a valid certificate of registration from the state board of career colleges and schools may apply to the state board of education for certification of a basic course of emergency service telecommunicator training or of continuing education coursework in emergency service telecommunicator training. The state board of education shall prescribe the form of the application.

(B) Upon receipt of an application, the state board of education shall review it and consider whether the proposed course or coursework meets the requirements of division (A) or (B) of section 4742.03 of the Revised Code concerning course length and content. If the proposed course or coursework meets those requirements, the state board of education shall issue a certification of that fact to the career school. Inclusion of on-site verifiable electronic training as part of a proposed basic or continuing education course shall not be a reason for the state board to deny certification.

(C) If, after receiving a certification from the state board of education under this section, the career school changes the approved course or coursework, the prior certification is canceled and the career school shall apply to the state board of education for certification of the changed course or coursework.

Effective Date: 04-03-2003



Section 4742.06 - Certifying career college and school courses.

(A) A person may obtain certification as an emergency service telecommunicator by successfully completing a basic course of emergency service telecommunicator training that is conducted by a career school that has obtained certification of that course from the state board of education under section 4742.05 of the Revised Code. If a person successfully completes the course, the career school shall certify the person's successful completion.

(B) A person may maintain certification as an emergency service telecommunicator by successfully completing continuing education coursework in emergency service telecommunicator training that is conducted by a career school that has obtained certification of that coursework from the state board of education under section 4742.05 of the Revised Code. If a person successfully completes the coursework, the career school shall certify the person's successful completion.

(C) Upon certification of a person's successful completion under division (A) or (B) of this section, the career school shall send a copy of the certification to the person and to the emergency service provider that employs the person.

(D) Tuition and materials costs for a person enrolled in a certified basic or continuing education course conducted by a career school shall be paid by the person, an emergency service provider, or any other entity on behalf of the person or an emergency service provider.

Effective Date: 04-03-2003



Section 4742.07 - Compliance with law regarding sanctions for human trafficking.

The state board of education and any emergency service provider or career school that certifies emergency service telecommunicators shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.






Chapter 4743 - BOARDS, COMMISSIONS, AND AGENCIES GENERALLY

Section 4743.01 - Annual report to legislative service commission.

Each board, commission, or agency created under or by virtue of Title XLVII [47] of the Revised Code and such other boards, commissions, and agencies as the director of the legislative service commission determines are regulating occupations and professions shall, on the first day of September, make a report to the legislative service commission of its receipts and disbursements and of its official acts of the preceding fiscal year, in such form as the commission may prescribe. The required report shall include an accounting of the fees such boards, commissions, and agencies charge and receive for examination, licensure, registration, certification, renewal of licensure, and providing of a duplicate copy of such certification or licensure; an accounting of fines charged by such boards, commissions, and agencies for violations of law and rules; the uses such boards, commissions, and agencies make of their revenue; the use of funds, as defined by section 131.01 of the Revised Code, by such boards, commissions, and agencies; the date on which the last adjustment was made to the fee charged; the percentage of increase or decrease of the last adjustment of fees; the authority by which such adjustment was made; and the extent to which such boards, commissions, or agencies have authority to adjust fees. The commission shall receive and consolidate the reports as required by division (H) of section 103.13 of the Revised Code.

Effective Date: 12-22-1992

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4743.02 - Inspecting applicant's examination papers.

The examination papers of each applicant examined by boards, commissions, or agencies created under or by virtue of Chapters 4701. to 4741. and 4757. of the Revised Code shall be open for inspection by the applicant or his attorney for at least ninety days subsequent to the announcement of the applicant's grade; provided, papers not graded by members of examining boards or their employees and which by terms of a contract with any testing company the papers are not available for inspection, need not be made available for inspection; but it shall be the applicant's right to have any such paper regraded manually, upon written request of either himself or his attorney made to the board within ninety days after announcement of the grade.

Effective Date: 10-10-1984



Section 4743.03 - Prohibiting unreasonable restrictions.

No board, commission, or agency created under or by virtue of Title 47 of the Revised Code shall restrict entry into any occupation, profession, or trade under its supervision or regulation by:

(A) Unreasonably restricting the number of schools or other institutions it certifies or accredits for the purpose of fulfilling educational or training requirements for such occupation, profession, or trade;

(B) Denying certification or accreditation for the purpose of fulfilling such educational or training requirements to any school, college, or other educational institution that has been certified by the Ohio board of regents or the state board of career colleges and schools or to a high school for which the state board of education prescribes minimum standards under division (D) of section 3301.07 of the Revised Code, unless the educational or training program offered by such school, college, or institution is not in substantial compliance with applicable standards of the occupation, profession, or trade.

(C) Rules of state regulatory boards relevant to age and level of education required for admission to courses of study leading to examination and licensing in professions or occupations controlled by regulatory boards not requiring a technical, associate, or baccalaureate degree shall not apply to vocational education programs conducted in the public schools where such vocational education programs in all other respects meet the minimum standards and requirements of any regulatory board and students completing such programs are of the minimum age required for examination and licensing for the purpose of practicing professions or occupations controlled by regulatory boards. Nothing in this section shall prohibit a board, commission, or agency from prescribing and enforcing educational and training requirements and standards for certification and accreditation of schools and other institutions that constitute reasonable bases for maintaining necessary standards of performance in any occupation, profession, or trade.

Effective Date: 04-03-2003



Section 4743.04 - Renewal of licenses or authority to practice trade for individuals in the armed forces or their spouses.

(A) The renewal of a license or other authorization to practice a trade or profession issued under Title XLVII of the Revised Code is subject to the provisions of section 5903.10 of the Revised Code relating to service in the armed forces of the United States or the Ohio national guard.

(B) Continuing education requirements applicable to the licensees under Title XLVII of the Revised Code are subject to the provisions of section 5903.12 of the Revised Code relating to active duty military service.

(C) A department, agency, or office of this state or of any political subdivision of this state that issues a license or certificate to practice a trade or profession may, pursuant to rules adopted by the department, agency, or office, issue a temporary license or certificate to practice the trade or profession to a person whose spouse is on active military duty in this state.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 4743.05 - [Effective Until 7/1/2013] Disposition of funds collected; Occupational licensing and regulatory fund.

Except as otherwise provided in sections 4701.20, 4723.062, 4723.082, 4729.65, 4781.121, and 4781.28 of the Revised Code, all money collected under Chapters 3773., 4701., 4703., 4709., 4713., 4715., 4717., 4723., 4725., 4729., 4732., 4733., 4734., 4736., 4741., 4753., 4755., 4757., 4758., 4759., 4761., 4766., 4771., 4775., 4779., and 4781. of the Revised Code shall be paid into the state treasury to the credit of the occupational licensing and regulatory fund, which is hereby created for use in administering such chapters.

At the end of each quarter, the director of budget and management shall transfer from the occupational licensing and regulatory fund to the nurse education assistance fund created in section 3333.28 of the Revised Code the amount certified to the director under division (B) of section 4723.08 of the Revised Code.

At the end of each quarter, the director shall transfer from the occupational licensing and regulatory fund to the certified public accountant education assistance fund created in section 4701.26 of the Revised Code the amount certified to the director under division (H)(2) of section 4701.10 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-06-2004; 2007 HB119 06-30-2007

This section is set out twice. See also § 4743.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4743.05 - [Effective 7/1/2013] Disposition of funds collected; Occupational licensing and regulatory fund.

Except as otherwise provided in sections 4701.20, 4723.062, 4723.082, 4729.65, 4781.121, and 4781.28 of the Revised Code, all money collected under Chapters 3773., 4701., 4703., 4709., 4713., 4715., 4717., 4723., 4725., 4729., 4732., 4733., 4734., 4736., 4741., 4753., 4755., 4757., 4758., 4759., 4761., 4771., 4775., 4779., and 4781. of the Revised Code shall be paid into the state treasury to the credit of the occupational licensing and regulatory fund, which is hereby created for use in administering such chapters.

At the end of each quarter, the director of budget and management shall transfer from the occupational licensing and regulatory fund to the nurse education assistance fund created in section 3333.28 of the Revised Code the amount certified to the director under division (B) of section 4723.08 of the Revised Code.

At the end of each quarter, the director shall transfer from the occupational licensing and regulatory fund to the certified public accountant education assistance fund created in section 4701.26 of the Revised Code the amount certified to the director under division (H)(2) of section 4701.10 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-06-2004; 2007 HB119 06-30-2007

This section is set out twice. See also § 4743.05, effective until 7/1/2013.



Section 4743.06 - Denial of licensure without hearing.

Not later than one hundred eighty days after the effective date of this section, each board, commission, or agency that is created under or by virtue of Title XLVII of the Revised Code and that is authorized to deny licensure or certification without offering an opportunity for a hearing pursuant to Chapter 119. of the Revised Code to applicants who have been convicted of, pleaded guilty to, or had a judicial finding of guilt for any specified criminal offense regardless of the jurisdiction in which the offense was committed and that intends to add specified criminal offenses to the list of criminal offenses for which licensure or certification can be so denied on the effective date of this section shall promulgate rules pursuant to Chapter 119. of the Revised Code that list each of the additional criminal offenses for which licensure or certification can be so denied and state the basis for which each of those specified criminal offenses is substantially related to a person's fitness and ability to perform the duties and responsibilities of the occupation, profession, or trade.

Effective Date: 2008 HB130 04-07-2009



Section 4743.07 - Training in the recognition and handling of human trafficking cases.

The general assembly strongly recommends that every board, commission, or agency that is created under or by virtue of Title XLVII of the Revised Code and that is authorized to grant licensure or certification to persons who may encounter human trafficking victims in the normal course of their work promulgate rules pursuant to Chapter 119. of the Revised Code to require those persons, as a condition of receiving or maintaining licensure or certification, to receive training in the recognition and handling of human trafficking cases.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.






Chapter 4745 - STANDARD LICENSE RENEWAL PROCEDURE

Section 4745.01 - Standard license renewal procedure definitions.

(A) "Standard renewal procedure," as used in Chapters 905., 907., 909., 911., 913., 915., 918., 921., 923., 927., 942., 943., 953., 1321., 3710., 3713., 3719., 3742., 3748., 3769., 3783., 3921., 3951., 4104., 4105., 4143., 4169., 4561., 4703., 4707., 4709., 4713., 4715., 4717., 4723., 4725., 4727., 4728., 4729., 4731., 4733., 4734., 4735., 4739., 4741., 4747., 4749., 4752., 4753., 4755., 4757., 4758., 4759., 4761., 4766., 4773., and 4775. of the Revised Code, means the license renewal procedures specified in this chapter.

(B) "Licensing agency," as used in this chapter, means any department, division, board, section of a board, or other state governmental unit subject to the standard renewal procedure, as defined in this section, and authorized by the Revised Code to issue a license to engage in a specific profession, occupation, or occupational activity, or to have charge of and operate certain specified equipment, machinery, or premises.

(C) "License," as used in this chapter, means a license, certificate, permit, card, or other authority issued or conferred by a licensing agency by authority of which the licensee has or claims the privilege to engage in the profession, occupation, or occupational activity, or to have control of and operate certain specific equipment, machinery, or premises, over which the licensing agency has jurisdiction.

(D) "Licensee," as used in this chapter, means either the person to whom the license is issued or renewed by a licensing agency, or the person, partnership, or corporation at whose request the license is issued or renewed.

(E) "Renewal" and "renewed," as used in this chapter and in the chapters of the Revised Code specified in division (A) of this section, includes the continuing licensing procedure provided in Chapter 3748. of the Revised Code and rules adopted under it and in sections 1321.05 and 3921.33 of the Revised Code, and as applied to those continuing licenses any reference in this chapter to the date of expiration of any license shall be construed to mean the due date of the annual or other fee for the continuing license.

Effective Date: 12-23-2002; 09-16-2004; 2008 SB237 09-12-2008



Section 4745.02 - Notice and application for renewal.

On or before the thirtieth day prior to the expiration of any license, each licensing agency shall cause to be mailed a notice and application for renewal to every licensee for whom a license was issued or renewed during the current license year or other specified period and who has been approved for renewal by the specific licensing agency. The licensee shall complete the renewal application and return it to the treasurer of state with a renewal fee in the amount specified on the renewal application. Upon receipt of the correct fee by the treasurer and acceptance of the renewal application by the licensing agency, the applicant shall be entered as currently renewed on the records of the particular licensing agency, and notice of the entry shall be mailed to each licensee as soon as practicable, but not later than thirty days after receipt by the treasurer of the application and renewal fee. A certification by the respective licensing agency, with its seal affixed, of those records shall be prima-facie evidence of renewal in all courts in the trial of any case.

Effective Date: 09-08-1995



Section 4745.03 - Adjustments in fees.

When a new renewal-expiration date is established by legislative enactment for any license covered by sections 4745.01 to 4745.03, inclusive, of the Revised Code, the licensing agency has discretion in making any adjustments for fees already paid, and covering unexpired, pre-existing renewal periods.

Effective Date: 06-11-1968






Chapter 4747 - HEARING AID DEALERS

Section 4747.01 - Hearing aid dealer definitions.

As used in sections 4747.01 to 4747.15, inclusive, of the Revised Code:

(A) "Hearing aid" means any wearable instrument or device designed or offered for the purpose of aiding or compensating for impaired human hearing, including all attachments, accessories, and parts thereof, except batteries and cords.

(B) "Practice of dealing in" or "fitting of" hearing aids means the sale of a hearing aid, and the measurement and testing of human hearing by means of an audiometer or by any other means for the purpose of selecting, adapting, and selling a hearing aid to any person, and includes the making of impressions for earmolds.

(C) "Hearing aid dealer" and "hearing aid fitter" mean any person engaged in the practice of dealing in or fitting of hearing aids.

(D) "Trainee" means any person training to become a licensed hearing aid dealer or fitter.

(E) "Sell" or "sale" means the retail transfer of title or of the right to use by lease, bailment, or any other contract, but excludes a wholesale sale to a distributor or dealer.

Effective Date: 11-25-1969



Section 4747.02 - Unlicensed practice.

No person, firm, partnership, association, or corporation shall, on or after July 1, 1970, engage in the sale, practice of dealing in or fitting of hearing aids, advertise or assume such practice, or engage in training to become a licensed hearing aid dealer or fitter without first being licensed as provided in this chapter.

Effective Date: 11-25-1969



Section 4747.03 - Hearing aid dealers and fitters licensing board.

There is hereby created a hearing aid dealers and fitters licensing board consisting of seven members. The governor shall appoint each member to the board with the advice and consent of the senate. Three members of the board shall be persons currently engaged in the practice of dealing in and fitting of hearing aids in the state, one member shall be an otolaryngologist, one member shall be a clinical audiologist, and two shall be public members. At least one of the public members shall be at least sixty years of age. No more than one dealer serving on the board at any time shall be franchised by or sell the products of the same hearing aid manufacturer. Each member shall be a resident of the state and, except for the public members, shall have been actively engaged in the member's respective practice or profession for at least five years immediately preceding appointment. The director of health or the director's designated representative shall be an ex officio member. Terms of office shall be for four years, commencing on the twenty-sixth day of January and ending on the twenty-fifth day of January, except that of the members first appointed, one member shall be appointed for two years and two members for three years. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. All appointments to fill vacancies shall be made in the manner prescribed for regular appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No member shall be reappointed to the board sooner than one year after the expiration of the member's second full term of office. Each member of the board shall receive, as part of the expenses of the board, an amount fixed pursuant to division (J) of section 124.15 of the Revised Code per diem while attending meetings or otherwise engaged in the actual performance of the member's duties with the board. Each member shall also receive, as part of the expenses of the board, an amount for the actual traveling, hotel, and other necessary expenses incurred in the performance of the member's duties. All vouchers of the board shall be approved by the chairperson of the board. The board shall appoint a secretary and may employ, compensate, and prescribe such powers and duties of such officers, employees, and consultants, in accordance with the laws of this state, as are necessary to carry out this chapter. Technical, administrative, or other services shall be performed, insofar as practicable, by personnel of the department of health, and by other state agencies.

Effective Date: 09-29-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4747.04 - Powers and duties of board.

The hearing aid dealers and fitters licensing board shall meet annually to elect a chairperson and a vice-chairperson, who shall act as chairperson in the absence of the chairperson. A majority of the board constitutes a quorum. The board shall meet when called by the chairperson. The board shall:

(A) Adopt rules for the transaction of its business;

(B) Design and prepare qualifying examinations for licensing of hearing aid dealers, fitters, and trainees;

(C) Determine whether persons holding similar valid licenses from other states or jurisdictions shall be required to take and successfully pass the appropriate qualifying examination as a condition for licensing in this state;

(D) Determine whether charges made against any licensee warrant a hearing before the board;

(E) Hold hearings to determine the truth and circumstances of all charges filed in writing with the board against any licensee and determine whether any license held by any person shall be revoked, suspended, or reissued;

(F) Determine and specify the length of time each license that is suspended or revoked shall remain suspended or revoked;

(G) Advise and assist the department of health in all matters relating to this chapter;

(H) Deposit all payments collected under this chapter into the general operations fund created under section 3701.83 of the Revised Code to be used in administering and enforcing this chapter;

(I) Establish a list of disqualifying offenses for licensure as a hearing aid dealer or fitter, or for a hearing aid dealer or fitter trainee permit, pursuant to sections 4747.05, 4747.10, 4747.12, and 4776.10 of the Revised Code.

Nothing in this section shall be interpreted as granting to the hearing aid dealers and fitters licensing board the right to restrict advertising which is not false or misleading, or to prohibit or in any way restrict a hearing aid dealer or fitter from renting or leasing space from any person, firm or corporation in a mercantile establishment for the purpose of using such space for the lawful sale of hearing aids or to prohibit a mercantile establishment from selling hearing aids if the sale would be otherwise lawful under this chapter.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 07-01-1993



Section 4747.05 - Application for license.

(A) The hearing aid dealers and fitters licensing board shall issue to each applicant, within sixty days of receipt of a properly completed application and payment of two hundred sixty-two dollars, a hearing aid dealer's or fitter's license if the applicant, if an individual:

(1) Is at least eighteen years of age;

(2) Has not committed a disqualifying offense or a crime of moral turpitude, as those terms are defined in section 4776.10 of the Revised Code;

(3) Is free of contagious or infectious disease;

(4) Has successfully passed a qualifying examination specified and administered by the board.

(B) If the applicant is a firm, partnership, association, or corporation, the application, in addition to such information as the board requires, shall be accompanied by an application for a license for each person, whether owner or employee, of the firm, partnership, association, or corporation, who engages in dealing in or fitting of hearing aids, or shall contain a statement that such applications are submitted separately. No firm, partnership, association, or corporation licensed pursuant to this chapter shall permit any unlicensed person to sell or fit hearing aids.

(C)

(1) Subject to divisions (C)(2), (3), and (4) of this section, the board shall not adopt, maintain, renew, or enforce any rule that precludes an individual from receiving or renewing a license issued under this chapter due to any past criminal activity or interpretation of moral character, unless the individual has committed a crime of moral turpitude or a disqualifying offense as those terms are defined in section 4776.10 of the Revised Code. If the board denies an individual a license or license renewal, the reasons for such denial shall be put in writing.

(2) Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than one year prior to making the application, the board may use the board's discretion in granting or denying the individual a license. Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to making the application, the board may use the board's discretion in granting or denying the individual a license. The provisions in this paragraph do not apply with respect to any offense unless the board, prior to the effective date of this amendment, was required or authorized to deny the application based on that offense.

In all other circumstances, the board shall follow the procedures it adopts by rule that conform to division (C)(1) of this section.

(3) In considering a renewal of an individual's license, the board shall not consider any conviction or plea of guilty prior to the initial licensing. However, the board may consider a conviction or plea of guilty if it occurred after the individual was initially licensed, or after the most recent license renewal.

(4) The board may grant an individual a conditional license that lasts for one year. After the one-year period has expired, the license is no longer considered conditional, and the individual shall be considered fully licensed.

(D) Each license issued expires on the thirtieth day of January of the year following that in which it was issued.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 06-26-2003



Section 4747.06 - License renewal - continuing education.

(A) Each person engaged in the practice of dealing in or fitting of hearing aids who holds a valid hearing aid dealer's or fitter's license shall apply annually to the hearing aid dealers and fitters licensing board for renewal of such license under the standard renewal procedure specified in Chapter 4745. of the Revised Code. The board shall issue to each applicant, on proof of completion of the continuing education required by division (B) of this section and payment of one hundred fifty-seven dollars on or before the first day of February, one hundred eighty-three dollars on or before the first day of March, or two hundred ten dollars thereafter, a renewed hearing aid dealer's or fitter's license. No person who applies for renewal of a hearing aid dealer's or fitter's license that has expired shall be required to take any examination as a condition of renewal provided application for renewal is made within two years of the date such license expired.

(B) Each person engaged in the practice of dealing in or fitting of hearing aids who holds a valid hearing aid dealer's or fitter's license shall complete each year not less than ten hours of continuing professional education approved by the board. On a form provided by the board, the person shall certify to the board, at the time of license renewal pursuant to division (A) of this section, that in the preceding year the person has completed continuing education in compliance with this division and shall submit any additional information required by rule of the board regarding the continuing education. The board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the standards continuing education programs must meet to obtain board approval and continuing education reporting requirements. Continuing education may be applied to meet the requirement of this division if it is provided or certified by any of the following:

(1) The national institute of hearing instruments studies committee of the international hearing society;

(2) The American speech-language hearing association;

(3) The American academy of audiology. The board may excuse persons licensed under this chapter, as a group or as individuals, from all or any part of the requirements of this division because of an unusual circumstance, emergency, or special hardship.

Effective Date: 06-26-2003



Section 4747.07 - Display of license - duplicate copies of license.

Each person who holds a hearing aid dealer's or fitter's license and engages in the practice of dealing in and fitting of hearing aids shall display such license in a conspicuous place in the person's office or place of business at all times. Each person who maintains more than one office or place of business shall post a duplicate copy of the license at each location. The hearing aid dealers and fitters licensing board shall issue duplicate copies of a license upon receipt of a properly completed application and payment of sixteen dollars for each copy requested.

Effective Date: 06-26-2003



Section 4747.08 - Qualifying examination.

After July 1, 1970, no person shall be issued a hearing aid dealer's or fitter's license unless such person has successfully taken and passed a qualifying examination. The qualifying examination shall be a thorough testing of knowledge required for the proper selecting, fitting, and sale of hearing aids, but shall not be such that a medical or surgical education is required for successful completion. It shall consist of written and practical portions which shall include, but not be limited to, the following areas:

(A) Basic physics of sound;

(B) The anatomy and physiology of the human ear;

(C) The function and purpose of hearing aids;

(D) Pure tone audiometry, including air conduction and bone conduction testing;

(E) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing;

(F) Masking techniques;

(G) Recording and evaluation of audiograms and speech audiometry to determine proper selection and adaptation of hearing aids;

(H) Earmold impression techniques. The hearing aid dealers and fitters licensing board shall design, prepare, and revise such qualifying examinations as are determined necessary by the board pursuant to this chapter. It shall administer all such qualifying examinations and shall designate the time, place, and date the examinations are held. The board shall also furnish all materials and equipment necessary for the conducting of all qualifying examinations.

Effective Date: 11-25-1969



Section 4747.09 - Contents of receipt of sale.

Each licensed hearing aid dealer or fitter shall furnish each person supplied with a hearing aid a receipt showing the licensee's signature, the number of his license certificate, the complete address of his place of business, a complete description of the make and model of hearing aid furnished, the full terms of sale, including the terms of guarantee, if any, and if the hearing aid sold is not new, the receipt shall also be clearly marked "used" or "reconditioned," whichever is applicable. Each receipt shall also bear, in type no smaller than that used in the body of the receipt, the following legend: "the purchaser is advised that any examination, fitting, recommendation, or representation made by a licensed hearing aid dealer or fitter in connection with the sale of this hearing aid is not an examination, diagnosis, or prescription made by a person licensed to practice medicine in this state and therefore must not be regarded as medical opinion or advice." Each licensed hearing aid dealer or fitter shall, when dealing with a child sixteen years of age or less, ascertain whether such child has been examined by an otolaryngologist prior to being fitted for a hearing aid. If the licensee determines that such examination has not taken place, he shall recommend to the person legally responsible for the custody of such child that such examination take place and shall so state on a waiver to be specified by the board.

Effective Date: 11-25-1969



Section 4747.10 - Permit qualifications.

Each person currently engaged in training to become a licensed hearing aid dealer or fitter shall apply to the hearing aid dealers and fitters licensing board for a hearing aid dealer's and fitter's trainee permit. The board shall issue to each applicant within thirty days of receipt of a properly completed application and payment of one hundred fifty dollars, a trainee permit if such applicant meets all of the following criteria:

(A) Is at least eighteen years of age;

(B) Is the holder of a diploma from an accredited high school, or possesses an equivalent education;

(C) Has not committed a disqualifying offense or a crime of moral turpitude, as those terms are defined in section 4776.10 of the Revised Code;

(D) Is free of contagious or infectious disease.

Subject to the next paragraph, the board shall not deny a trainee permit issued under this section to any individual based on the individual's past criminal history or an interpretation of moral character unless the individual has committed a disqualifying offense or crime of moral turpitude as those terms are defined in section 4776.10 of the Revised Code. Except as otherwise provided in this paragraph, if an individual applying for a trainee permit has been convicted of or pleaded guilty to a misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than one year prior to making the application, the board may use the board's discretion in granting or denying the individual a trainee permit. Except as otherwise provided in this paragraph, if an individual applying for a trainee permit has been convicted of or pleaded guilty to a felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to making the application, the board may use the board's discretion in granting or denying the individual a trainee permit. The provisions in this paragraph do not apply with respect to any offense unless the board, prior to the effective date of this amendment, was required or authorized to deny the application based on that offense.

In all other circumstances not described in the preceding paragraph, the board shall follow the procedures it adopts by rule that conform to this section.

In considering a renewal of an individual's trainee permit, the board shall not consider any conviction or plea of guilty prior to the issuance of the initial trainee permit. However, the board may consider a conviction or plea of guilty if it occurred after the individual was initially granted the trainee permit, or after the most recent trainee permit renewal. If the board denies an individual for a trainee permit or renewal, the reasons for such denial shall be put in writing. Additionally, the board may grant an individual a conditional trainee permit that lasts for one year. After the one-year period has expired, the permit is no longer considered conditional, and the individual shall be considered to be granted a full trainee permit.

Each trainee permit issued by the board expires one year from the date it was first issued, and may be renewed once if the trainee has not successfully completed the qualifying requirements for licensing as a hearing aid dealer or fitter before the expiration date of such permit. The board shall issue a renewed permit to each applicant upon receipt of a properly completed application and payment of one hundred five dollars. No person holding a trainee permit shall engage in the practice of dealing in or fitting of hearing aids except while under supervision by a licensed hearing aid dealer or fitter.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 06-26-2003



Section 4747.11 - Notice of change of address.

Each person who holds a hearing aid dealer's or fitter's license or trainee permit shall notify the hearing aid dealers and fitters licensing board in writing of the place or places where he engages or intends to engage in the practice of dealing in and fitting of hearing aids, and shall immediately notify the board in writing of any change in such address or addresses. The board shall keep a record of the past and current place of business of each person who holds a license or permit. Any notice that is required to be given by the board to a person holding a license or permit pursuant to the provisions of this chapter shall be mailed to such person by certified mail to the address of his current or most recent place of business as revealed in the records of the board.

Effective Date: 11-25-1969



Section 4747.12 - Displinary actions.

The hearing aid dealers and fitters licensing board may revoke or suspend a license or permit if the person who holds such license or permit:

(A) Is convicted of a disqualifying offense or a crime of moral turpitude as those terms are defined in section 4776.10 of the Revised Code. The record of conviction, or a copy thereof certified by the clerk of the court or by the judge in whose court the conviction occurs, is conclusive evidence of such conviction;

(B) Procured a license or permit by fraud or deceit practiced upon the board;

(C) Obtained any fee or made any sale of a hearing aid by fraud or misrepresentation;

(D) Knowingly employed any person without a license or a person whose license was suspended or revoked to engage in the fitting or sale of hearing aids;

(E) Used or caused or promoted the use of any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation, however disseminated or published, which is misleading, deceptive, or untruthful;

(F) Advertised a particular model or type of hearing aid for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase the specified model or type of hearing aid;

(G) Represented or advertised that the service or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing aids when such is not true, or using the words "doctor," "clinic," or similar words, abbreviations, or symbols which connote the medical profession when such use is not accurate;

(H) Is found by the board to be a person of habitual intemperance or gross immorality;

(I) Advertised a manufacturer's product or used a manufacturer's name or trademark in a manner which suggested the existence of a relationship with the manufacturer which did not or does not exist;

(J) Fitted or sold, or attempted to fit or sell, a hearing aid to a person without first utilizing the appropriate procedures and instruments required for proper fitting of hearing aids;

(K) Engaged in the fitting and sale of hearing aids under a false name or an alias;

(L) Engaged in the practice of dealing in or fitting of hearing aids while suffering from a contagious or infectious disease;

(M) Was found by the board to be guilty of gross incompetence or negligence in the fitting or sale of hearing aids;

(N) Permitted another person to use the licensee's license.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 11-25-1969



Section 4747.13 - Complaints.

(A) Any person who wishes to make a complaint against any person, firm, partnership, association, or corporation licensed pursuant to this chapter shall submit such complaint in writing to the hearing aid dealers and fitters licensing board within one year from the date of the action or event upon which the complaint is based. The hearing aid dealers and fitters board shall determine whether the charges in the complaint are of a sufficiently serious nature to warrant a hearing before the board to determine whether the license or permit held by the person complained against shall be revoked or suspended. If the board determines that a hearing is warranted, then it shall fix the time and place of such hearing and deliver or cause to have delivered, either in person or by registered mail, at least twenty days before the date of such hearing, an order instructing the licensee complained against of the date, time, and place where the licensee shall appear before the board. Such order shall include a copy of the complaint against the licensee. The board, and the licensee after receipt of the order and a copy of the complaint made against the licensee, may take depositions in advance of the hearing, provided that each party taking depositions shall give at least five days notice to the other party of the time, date, and place where such depositions shall be taken. Each party shall have the right to attend with counsel the taking of such depositions and may cross-examine the deponent or deponents. Each licensee appearing before the board may be represented by counsel. No person shall have the person's license or permit revoked or suspended without an opportunity to present the person's case at a hearing before the board, and the board shall grant a continuance or adjournment of a hearing date for good cause. Each person whose license or permit is suspended or revoked by the board may appeal such action to the court of common pleas.

(B) The board shall petition the court of common pleas of the county in which a person, firm, partnership, or corporation engages in the sale, practice of dealing in or fitting of hearing aids, advertises or assumes such practice, or engages in training to become a licensed hearing aid dealer or fitter without first being licensed, for an order enjoining any such acts or practices. The court may grant such injunctive relief upon a showing that the respondent named in the petition is engaging in such acts or practices without being licensed under this chapter.

Effective Date: 09-29-1999



Section 4747.14 - Prohibited acts.

No person, firm, partnership, association, or corporation shall:

(A) Sell or barter or offer to sell or barter a hearing aid dealers or fitters license or trainee permit issued by the hearing aid dealers and fitters licensing board pursuant to sections 4747.05, 4747.06, and 4747.10 of the Revised Code;

(B) Purchase or procure or attempt to purchase or procure a hearing aid dealers or fitters license or trainee permit with intent to use such license or permit as evidence of the holder's qualification to engage in the practice of dealing in or fitting of hearing aids;

(C) Use or attempt to use as a valid license or permit a license or permit which has been purchased, fraudulently obtained, counterfeited, materially altered, or suspended or revoked;

(D) Alter a license or permit in any way, shape, or form, except as may be specified by the board;

(E) Willfully and knowingly make a false statement in an application for issuance or renewal of a license or permit.

Effective Date: 11-25-1969



Section 4747.15 - Exemptions.

The licensing provisions of this chapter do not apply to:

(A) Any person engaged in the practice of measuring human hearing for the purpose of selection of hearing aids provided that such selection does not result in an actual sale of a hearing aid by such person;

(B) Any practicing physician who is licensed by the Ohio state medical board;

(C) Any audiologist who is licensed pursuant to Chapter 4753. of the Revised Code.

Effective Date: 11-05-1992



Section 4747.16 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the hearing aid dealers and fitters licensing board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4747.17 - Compliance with law regarding sanctions for human trafficking.

The hearing aid dealers and fitters licensing board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4747.99 - Penalty.

Whoever violates section 4747.02 or 4747.14 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars or imprisoned not less than ten nor more than ninety days, or both.

Effective Date: 11-25-1969






Chapter 4749 - PRIVATE INVESTIGATORS; SECURITY SERVICES

Section 4749.01 - Private investigator - security services definitions.

As used in this chapter:

(A) "Private investigator" means any person who engages in the business of private investigation.

(B) "Business of private investigation" means, except when performed by one excluded under division (H) of this section, the conducting, for hire, in person or through a partner or employees, of any investigation relevant to any crime or wrong done or threatened, or to obtain information on the identity, habits, conduct, movements, whereabouts, affiliations, transactions, reputation, credibility, or character of any person, or to locate and recover lost or stolen property, or to determine the cause of or responsibility for any libel or slander, or any fire, accident, or damage to property, or to secure evidence for use in any legislative, administrative, or judicial investigation or proceeding.

(C) "Security guard provider" means any person who engages in the business of security services.

(D) "Business of security services" means either of the following:

(1) Furnishing, for hire, watchpersons, guards, private patrol officers, or other persons whose primary duties are to protect persons or property;

(2) Furnishing, for hire, guard dogs, or armored motor vehicle security services, in connection with the protection of persons or property.

(E) "Class A license" means a license issued under section 4749.03 of the Revised Code that qualifies the person issued the license to engage in the business of private investigation and the business of security services.

(F) "Class B license" means a license issued under section 4749.03 of the Revised Code that qualifies the person issued the license to engage only in the business of private investigation.

(G) "Class C license" means a license issued under section 4749.03 of the Revised Code that qualifies the person issued the license to engage only in the business of security services.

(H) "Private investigator," "business of private investigation," "security guard provider," and "business of security services" do not include:

(1) Public officers and employees whose official duties require them to engage in investigatory activities;

(2) Attorneys at law or any expert hired by an attorney at law for consultation or litigation purposes;

(3) A consumer reporting agency, as defined in the "Fair Credit Reporting Act," 84 Stat. 1128, 15 U.S.C.A. 1681a, as amended, provided that the consumer reporting agency is in compliance with the requirements of that act and that the agency's activities are confined to any of the following:

(a) The issuance of consumer credit reports;

(b) The conducting of limited background investigations that pertain only to a client's prospective tenant and that are engaged in with the prior written consent of the prospective tenant;

(c) The business of pre-employment background investigation. As used in division (H)(3)(c) of this section, "business of pre-employment background investigation" means, and is limited to, furnishing for hire, in person or through a partner or employees, the conducting of limited background investigations, in-person interviews, telephone interviews, or written inquiries that pertain only to a client's prospective employee and the employee's employment and that are engaged in with the prior written consent of the prospective employee.

(4) Certified public insurance adjusters that hold a certificate of authority issued pursuant to sections 3951.01 to 3951.09 of the Revised Code, while the adjuster is investigating the cause of or responsibility for a fire, accident, or other damage to property with respect to a claim or claims for loss or damage under a policy of insurance covering real or personal property;

(5) Personnel placement services and persons who act as employees of such entities engaged in investigating matters related to personnel placement activities;

(6) An employee in the regular course of the employee's employment, engaged in investigating matters pertinent to the business of the employee's employer or protecting property in the possession of the employee's employer, provided the employer is deducting all applicable state and federal employment taxes on behalf of the employee and neither the employer nor the employee is employed by, associated with, or acting for or on behalf of any private investigator or security guard provider;

(7) Any better business bureau or similar organization or any of its employees while engaged in the maintenance of the quality of business activities relating to consumer sales and services;

(8) An accountant who is registered or certified under Chapter 4701. of the Revised Code or any of the accountant's employees while engaged in activities for which the accountant is certified or registered;

(9) Any person who, for hire or otherwise, conducts genealogical research in this state. As used in division (H)(9) of this section, "genealogical research" means the determination of the origins and descent of families, including the identification of individuals, their family relationships, and the biographical details of their lives. "Genealogical research" does not include furnishing for hire services for locating missing persons or natural or birth parents or children.

(10) Any person residing in this state who conducts research for the purpose of locating the last known owner of unclaimed funds, provided that the person is in compliance with Chapter 169. of the Revised Code and rules adopted thereunder. The exemption set forth in division (H)(10) of this section applies only to the extent that the person is conducting research for the purpose of locating the last known owner of unclaimed funds. As used in division (H)(10) of this section, "owner" and "unclaimed funds" have the same meanings as in section 169.01 of the Revised Code.

(11) A professional engineer who is registered under Chapter 4733. of the Revised Code or any of his employees. As used in division (H)(11) of this section and notwithstanding division (I) of this section, "employee" has the same meaning as in section 4101.01 of the Revised Code.

(12) Any person residing in this state who, for hire or otherwise, conducts research for the purpose of locating persons to whom the state of Ohio owes money in the form of warrants, as defined in division (S) of section 131.01 of the Revised Code, that the state voided but subsequently reissues.

(13) An independent insurance adjuster who, as an individual, an independent contractor, an employee of an independent contractor, adjustment bureau association, corporation, insurer, partnership, local recording agent, managing general agent, or self-insurer, engages in the business of independent insurance adjustment, or any person who supervises the handling of claims except while acting as an employee of an insurer licensed in this state while handling claims pertaining to specific policies written by that insurer. As used in division (H)(13) of this section, "independent insurance adjustment" means conducting investigations to determine the cause of or circumstances concerning a fire, accident, bodily injury, or damage to real or personal property; determining the extent of damage of that fire, accident, injury, or property damage; securing evidence for use in a legislative, administrative, or judicial investigation or proceeding, adjusting losses; and adjusting or settling claims, including the investigation, adjustment, denial, establishment of damages, negotiation, settlement, or payment of claims in connection with insurance contractors, self-insured programs, or other similar insurance programs. "Independent adjuster" does not include either of the following:

(a) An attorney who adjusts insurance losses incidental to the practice of law and who does not advertise or represent that the attorney is an independent insurance adjuster;

(b) A licensed agent or general agent of an insurer licensed in this state who processes undisputed or uncontested losses for insurers under policies issued by that agent or general agent.

(14) Except for a commissioned peace officer who engages in the business of private investigation or compensates others who engage in the business of private investigation or the business of security services or both, any commissioned peace officer as defined in division (B) of section 2935.01 of the Revised Code.

(I) "Employee" means every person who may be required or directed by any employer, in consideration of direct or indirect gain or profit, to engage in any employment, or to go, or work, or be at any time in any place of employment, provided that the employer of the employee deducts all applicable state and federal employment taxes on behalf of the employee.

Effective Date: 03-24-2003



Section 4749.011 - [Repealed].

Effective Date: 09-26-1996



Section 4749.02 - Administrative rules - personnel.

The director of public safety shall administer this chapter, and for that purpose, may appoint employees and adopt rules that the director considers necessary. The director shall implement electronic licensing and registration procedures under this chapter not later than December 31, 2006. The application procedures in effect on the effective date of this amendment shall continue until such time as electronic licensing and registration procedures are implemented.

Effective Date: 06-30-1997; 07-01-2004; 03-29-2005



Section 4749.021 - Private investigation and security services commission.

(A) There is hereby created the Ohio private investigation and security services commission, consisting of the director of public safety or the director's designee, who shall be a nonvoting member; the superintendent of the highway patrol or the superintendent's designee, who shall be a voting member; and twelve members appointed by the governor with the advice and consent of the senate, as follows:

(1) Three members shall be owners or operators of a business that maintains a class A license and shall have at least five years' experience in this state in the business of private investigation or security services.

(2) One member shall be an owner or operator of a business that maintains a class B license and shall have at least five years' experience in this state in the business of private investigation or security services.

(3) One member shall be an owner or operator of a business that maintains a class C license and shall have at least five years' experience in this state in the business of private investigation or security services.

(4) Two members shall be owners or operators of a business that maintains a class A, B, or C license and shall have at least five years' experience in this state in the business of private investigation or security services.

(5) One member shall be an incumbent chief of police.

(6) One member shall be an active law enforcement officer, not above the rank of lieutenant.

(7) One member shall be an incumbent sheriff.

(8) Two members shall be representatives of the general public who have never had a direct employment relationship with any class A, B, or C licensee.

(B)

(1) The governor shall make initial appointments to the commission by January 1, 2005, and the commission shall hold its first meeting, at the call of the director of public safety, in January 2005. Of the initial appointments made to the commission, three shall be for a term ending December 31, 2005, three shall be for a term ending December 31, 2006, three shall be for a term ending December 31, 2007, and three shall be for a term ending December 31, 2008. Thereafter, terms of office shall be for five years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed, but may serve not more than two complete consecutive five-year terms. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring before the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. The governor, after notice and the opportunity for a hearing, may remove any appointed member for misfeasance, malfeasance, or nonfeasance.

(2) Ninety days before the expiration of a member's term, or in the event of a vacancy, the Ohio association of security and investigation services may submit names to the governor for consideration of appointment to the commission.

(C) The commission shall advise the director of public safety on all matters related to the regulation of private investigation and the business of security services and on all matters related to this chapter. The commission shall advise the director on the format, content, and all other aspects of all private investigation and security services licensure examinations.

(D) In accordance with Chapter 119. of the Revised Code, the department may establish rules on behalf of the commission.

(E) The commission shall meet not less than four times each year. It also shall meet upon the call of the chairperson, upon the request of five members, or at the request of the director of public safety or the director's designee.

(F) At the first regular meeting of each year, which shall be called by the chairperson, the members shall elect a chairperson and a vice-chairperson by a majority vote, and also shall establish its meeting schedule for the remainder of the year. The chairperson and vice-chairperson shall serve until their successors are elected. No member may serve as chairperson more than three times during a five-year term. The chairperson shall preside over the commission's meetings, shall set the meeting agenda, and shall serve as the commission's chief spokesperson and liaison to the department of public safety. The chairperson or vice-chairperson shall approve all vouchers of the commission. Subject to the commission's approval, the chairperson may appoint committees to assist the commission. Committee members may be members of the commission. The vice-chairperson shall exercise the duties of the chairperson when the chairperson is not available.

(G) A quorum of seven appointed members is necessary for a meeting to convene or continue. All actions of the commission shall be by a majority of the members present. Members may not participate or vote by proxy. In accordance with Chapter 121. of the Revised Code, at least fourteen days before a regular meeting and twenty-four hours before a special meeting, the chairperson shall notify all members of the commission in writing of the agenda. Upon a timely request, any member of the commission may have an item added to the commission's agenda.

(H) Each member of the commission shall receive the member's necessary expenses incurred in the performance of official duties, including travel, hotel, and other necessary expenses. Members of any special committee, which may be appointed by the commission to assist it, who are not members of the commission also may receive necessary expenses.

(I) The department of public safety shall provide the commission with suitable office and meeting space and necessary technical, clerical, and administrative support. The department shall serve as the official repository of the commission's records. Expenses of the commission shall be paid from the private investigator and security guard provider fund created in section 4749.07 of the Revised Code.

(J) In the absence of fraud or bad faith, the commission, a current or former commission member, or an agent, representative, or employee of the commission is not liable in damages to any person because of any act, omission, proceeding, or decision related to official duties.

Effective Date: 09-16-2004

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4749.03 - License requirement.

(A)

(1) Any individual, including a partner in a partnership, may be licensed as a private investigator under a class B license, or as a security guard provider under a class C license, or as a private investigator and a security guard provider under a class A license, if the individual meets all of the following requirements:

(a) Has a good reputation for integrity, has not been convicted of a disqualifying offense as defined in section 4776.10 of the Revised Code within the last three years or any crime of moral turpitude as that term is defined in section 4776.10 of the Revised Code, and has not been adjudicated incompetent for the purpose of holding the license, as provided in section 5122.301 of the Revised Code, without having been restored to legal capacity for that purpose.

(b) Depending upon the class of license for which application is made, for a continuous period of at least two years immediately preceding application for a license, has been engaged in investigatory or security services work for a law enforcement or other public agency engaged in investigatory activities, or for a private investigator or security guard provider, or engaged in the practice of law, or has acquired equivalent experience as determined by rule of the director of public safety.

(c) Demonstrates competency as a private investigator or security guard provider by passing an examination devised for this purpose by the director, except that any individually licensed person who qualifies a corporation for licensure shall not be required to be reexamined if the person qualifies the corporation in the same capacity that the person was individually licensed.

(d) Submits evidence of comprehensive general liability insurance coverage, or other equivalent guarantee approved by the director in such form and in principal amounts satisfactory to the director, but not less than one hundred thousand dollars for each person and three hundred thousand dollars for each occurrence for bodily injury liability, and one hundred thousand dollars for property damage liability.

(e) Pays the requisite examination and license fees.

(2) A corporation may be licensed as a private investigator under a class B license, or as a security guard provider under a class C license, or as a private investigator and a security guard provider under a class A license, if an application for licensure is filed by an officer of the corporation and the officer, another officer, or the qualifying agent of the corporation satisfies the requirements of divisions (A)(1) and (F)(1) of this section. Officers and the statutory agent of a corporation shall be determined in accordance with Chapter 1701. of the Revised Code.

(3) At least one partner in a partnership shall be licensed as a private investigator, or as a security guard provider, or as a private investigator and a security guard provider. Partners in a partnership shall be determined as provided for in Chapter 1775. or 1776. of the Revised Code.

(B) An application for a class A, B, or C license shall be completed in the form the director prescribes. In the case of an individual, the application shall state the applicant's name, birth date, citizenship, physical description, current residence, residences for the preceding ten years, current employment, employment for the preceding seven years, experience qualifications, the location of each of the applicant's offices in this state, and any other information that is necessary in order for the director to comply with the requirements of this chapter. In the case of a corporation, the application shall state the name of the officer or qualifying agent filing the application; the state in which the corporation is incorporated and the date of incorporation; the states in which the corporation is authorized to transact business; the name of its qualifying agent; the name of the officer or qualifying agent of the corporation who satisfies the requirements of divisions (A)(1) and (F)(1) of this section and the birth date, citizenship, physical description, current residence, residences for the preceding ten years, current employment, employment for the preceding seven years, and experience qualifications of that officer or qualifying agent; and other information that the director requires. A corporation may specify in its application information relative to one or more individuals who satisfy the requirements of divisions (A)(1) and (F)(1) of this section.

The application described in this division shall be accompanied by all of the following:

(1) One recent full-face photograph of the applicant or, in the case of a corporation, of each officer or qualifying agent specified in the application as satisfying the requirements of divisions (A)(1) and (F)(1) of this section;

(2) Character references from at least five reputable citizens for the applicant or, in the case of a corporation, for each officer or qualifying agent specified in the application as satisfying the requirements of divisions (A)(1) and (F)(1) of this section, each of whom has known the applicant, officer, or qualifying agent for at least five years preceding the application, and none of whom are connected with the applicant, officer, or qualifying agent by blood or marriage;

(3) An examination fee of twenty-five dollars for the applicant or, in the case of a corporation, for each officer or qualifying agent specified in the application as satisfying the requirements of divisions (A)(1) and (F)(1) of this section, and a license fee in the amount the director determines, not to exceed three hundred seventy-five dollars. The license fee shall be refunded if a license is not issued.

(C)

(1) Each individual applying for a license and each individual specified by a corporation as an officer or qualifying agent in an application shall submit one complete set of fingerprints directly to the superintendent of the bureau of criminal identification and investigation for the purpose of conducting a criminal records check. The individual shall provide the fingerprints using a method the superintendent prescribes pursuant to division (C)(2) of section 109.572 of the Revised Code and fill out the form the superintendent prescribes pursuant to division (C)(1) of section 109.572 of the Revised Code. An applicant who intends to carry a firearm as defined in section 2923.11 of the Revised Code in the course of business or employment shall so notify the superintendent. This notification is in addition to any other requirement related to carrying a firearm that applies to the applicant. The individual or corporation requesting the criminal records check shall pay the fee the superintendent prescribes.

(2) The superintendent shall conduct the criminal records check as set forth in division (B) of section 109.572 of the Revised Code. If an applicant intends to carry a firearm in the course of business or employment, the superintendent shall make a request to the federal bureau of investigation for any information and review the information the bureau provides pursuant to division (B)(2) of section 109.572 of the Revised Code. The superintendent shall submit all results of the completed investigation to the director of public safety.

(3) If the director determines that the applicant, officer, or qualifying agent meets the requirements of divisions (A)(1)(a), (b), and (d) of this section and that an officer or qualifying agent meets the requirement of division (F)(1) of this section, the director shall notify the applicant, officer, or agent of the time and place for the examination. If the director determines that an applicant does not meet the requirements of divisions (A)(1)(a), (b), and (d) of this section, the director shall notify the applicant that the applicant's application is refused and refund the license fee. If the director determines that none of the individuals specified in the application of a corporation as satisfying the requirements of divisions (A)(1) and (F)(1) of this section meet the requirements of divisions (A)(1)(a), (b), and (d) and (F)(1) of this section, the director shall notify the corporation that its application is refused and refund the license fee. If the bureau assesses the director a fee for any investigation, the director, in addition to any other fee assessed pursuant to this chapter, may assess the applicant, officer, or qualifying agent, as appropriate, a fee that is equal to the fee assessed by the bureau.

(4)

(a) Subject to divisions (C)(4)(b), (c), and (d) of this section, the director shall not adopt, maintain, renew, or enforce any rule, or otherwise preclude in any way, an individual from receiving or renewing a license under this chapter due to any past criminal activity or interpretation of moral character, except as pursuant to division (A)(1)(a) of this section. If the director denies an individual a license or license renewal, the reasons for such denial shall be put in writing.

(b) Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a misdemeanor that is not a crime of moral turpitude or a disqualifying offense less than one year prior to making the application, the director may use the director's discretion in granting or denying the individual a license. Except as otherwise provided in this division, if an individual applying for a license has been convicted of or pleaded guilty to a felony that is not a crime of moral turpitude or a disqualifying offense less than three years prior to making the application, the director may use the director's discretion in granting or denying the individual a license. The provisions in this paragraph do not apply with respect to any offense unless the director, prior to the effective date of this amendment, was required or authorized to deny the application based on that offense.

In all other circumstances, the director shall follow the procedures the director adopts by rule that conform to division (C)(4)(a) of this section.

(c) In considering a renewal of an individual's license, the director shall not consider any conviction or plea of guilty prior to the initial licensing. However, the director may consider a conviction or plea of guilty if it occurred after the individual was initially licensed, or after the most recent license renewal.

(d) The director may grant an individual a conditional license that lasts for one year. After the one-year period has expired, the license is no longer considered conditional, and the individual shall be considered fully licensed.

(D) If upon application, investigation, and examination, the director finds that the applicant or, in the case of a corporation, any officer or qualifying agent specified in the application as satisfying the requirements of divisions (A)(1) and (F)(1) of this section, meets the applicable requirements, the director shall issue the applicant or the corporation a class A, B, or C license. The director also shall issue an identification card to an applicant, but not an officer or qualifying agent of a corporation, who meets the applicable requirements. The license and identification card shall state the licensee's name, the classification of the license, the location of the licensee's principal place of business in this state, and the expiration date of the license, and, in the case of a corporation, it also shall state the name of each officer or qualifying agent who satisfied the requirements of divisions (A)(1) and (F)(1) of this section.

Licenses expire on the first day of March following the date of initial issue, and on the first day of March of each year thereafter. Annual renewals shall be according to the standard renewal procedures contained in Chapter 4745. of the Revised Code, upon payment of an annual renewal fee the director determines, not to exceed two hundred seventy-five dollars. No license shall be renewed if the licensee or, in the case of a corporation, each officer or qualifying agent who qualified the corporation for licensure no longer meets the applicable requirements of this section. No license shall be renewed unless the licensee provides evidence of workers' compensation risk coverage and unemployment compensation insurance coverage, other than for clerical employees and excepting sole proprietors who are exempted therefrom, as provided for in Chapters 4123. and 4141. of the Revised Code, respectively, as well as the licensee's state tax identification number. No reexamination shall be required for renewal of a current license.

For purposes of this chapter, a class A, B, or C license issued to a corporation shall be considered as also having licensed the individuals who qualified the corporation for licensure, for as long as they are associated with the corporation.

For purposes of this division, "sole proprietor" means an individual licensed under this chapter who does not employ any other individual.

(E) The director may issue a duplicate copy of a license issued under this section for the purpose of replacement of a lost, spoliated, or destroyed license, upon payment of a fee the director determines, not exceeding twenty-five dollars. Any change in license classification requires new application and application fees.

(F)

(1) In order to qualify a corporation for a class A, B, or C license, an officer or qualifying agent may qualify another corporation for similar licensure, provided that the officer or qualifying agent is actively engaged in the business of both corporations.

(2) Each officer or qualifying agent who qualifies a corporation for class A, B, or C licensure shall surrender any personal license of a similar nature that the officer or qualifying agent possesses.

(3) Upon written notification to the director, completion of an application similar to that for original licensure, surrender of the corporation's current license, and payment of a twenty-five-dollar fee, a corporation's class A, B, or C license may be transferred to another corporation.

(4) Upon written notification to the director, completion of an application similar to that for an individual seeking class A, B, or C licensure, payment of a twenty-five-dollar fee, and, if the individual was the only individual that qualified a corporation for licensure, surrender of the corporation's license, any officer or qualifying agent who qualified a corporation for licensure under this chapter may obtain a similar license in the individual's own name without reexamination. A request by an officer or qualifying agent for an individual license shall not affect a corporation's license unless the individual is the only individual that qualified the corporation for licensure or all the other individuals who qualified the corporation for licensure submit such requests.

(G) If a corporation is for any reason no longer associated with an individual who qualified it for licensure under this chapter, an officer of the corporation shall notify the director of that fact by certified mail, return receipt requested, within ten days after the association terminates. If the notification is so given, the individual was the only individual that qualified the corporation for licensure, and the corporation submits the name of another officer or qualifying agent to qualify the corporation for the license within thirty days after the association terminates, the corporation may continue to operate in the business of private investigation, the business of security services, or both businesses in this state under that license for ninety days after the association terminates. If the officer or qualifying agent whose name is submitted satisfies the requirements of divisions (A)(1) and (F)(1) of this section, the director shall issue a new license to the corporation within that ninety-day period. The names of more than one individual may be submitted.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 09-17-1996; 07-01-2004; 07-01-2005; 2008 HB332 08-06-2008



Section 4749.031 - Participation in retained applicant fingerprint database and continuous record monitoring service; initial or annual fees.

(A) The department of public safety shall be a participating public office for purposes of the retained applicant fingerprint database established under section 109.5721 of the Revised Code. The department shall elect to participate in the continuous record monitoring service for all persons licensed or registered under this chapter. When the superintendent of the bureau of criminal identification and investigation, under section 109.57 of the Revised Code, indicates that an individual in the retained applicant fingerprint database has been arrested for, convicted of, or pleaded guilty to any offense, the superintendent promptly shall notify the department either electronically or by mail that additional arrest or conviction information is available.

(B) In addition to any other fees charged by the department under this chapter, an applicant for a license under section 4749.03 of the Revised Code, at the time of making an initial or renewal application, shall pay any initial or annual fee charged by the superintendent pursuant to rules adopted under division (F) of section 109.5721 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 4749.04 - Disciplinary actions.

(A) The director of public safety may revoke, suspend, or refuse to renew, when a renewal form has been submitted, the license of any private investigator or security guard provider, or the registration of any employee of a private investigator or security guard provider, for any of the following:

(1) Violation of any of the provisions of division (B) or (C) of section 4749.13 of the Revised Code;

(2) Conviction of a disqualifying offense as defined in section 4776.10 of the Revised Code if the offense occurred within the last three years;

(3) Conviction of a crime involving moral turpitude as defined in section 4776.10 of the Revised Code;

(4) Conviction of an offense that occurred after the individual was initially licensed, or after the most recent renewal.

(5) Violation of any rule of the director governing private investigators, the business of private investigation, security guard providers, or the business of security services;

(6) Testifying falsely under oath, or suborning perjury, in any judicial proceeding;

(7) Failure to satisfy the requirements specified in division (D) of section 4749.03 of the Revised Code.

Any person whose license or registration is revoked, suspended, or not renewed when a renewal form is submitted may appeal in accordance with Chapter 119. of the Revised Code.

(B) In lieu of suspending, revoking, or refusing to renew the class A, B, or C license, or of suspending, revoking, or refusing to renew the registration of an employee of a class A, B, or C licensee, the director may impose a civil penalty of not more than one hundred dollars for each calendar day of a violation of any of the provisions of this section or of division (B) or (C) of section 4749.13 of the Revised Code or of a violation of any rule of the director governing private investigators, the business of private investigation, security guard providers, or the business of security services.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 03-24-2003; 07-01-2004



Section 4749.05 - Notice of change of address - report of presence to local law enforcement.

(A) Each class A, B, or C licensee shall report the location of branch offices to the department of public safety, and to the sheriff of the county and the police chief of any municipal corporation in which the office is located, and shall post a branch office license conspicuously in that office. Application for a branch office license shall be made on a form prescribed by the director of public safety, and a license shall be issued upon receipt of the form and payment of a fee fixed by the director, not exceeding one hundred dollars. If a licensee moves an office, the licensee shall notify, in writing, the department of public safety and any affected sheriff and chief of police within forty-eight hours of the change. This division does not apply to a licensed private investigator who is engaging in the business of private investigation as a registered employee of a licensed private investigator.

(B) Pursuant to Chapter 119. of the Revised Code, the director of public safety shall adopt rules regarding when a class A, B, or C licensee, or any of such a licensee's employees, is required to report the licensee's or employee's presence and length of stay to the sheriff and police chief of any county or municipal corporation in which the licensee or employee operates. The rules shall include reporting requirements for licenses or employees conducting fraud investigations or physical surveillance.

Effective Date: 11-27-1985; 07-01-2004



Section 4749.06 - Registration of employees.

(A) Each class A, B, or C licensee shall register the licensee's investigator or security guard employees, with the department of public safety, which shall maintain a record of each licensee and registered employee and make it available, upon request, to any law enforcement agency. The class A, B, or C licensee shall file an application to register a new employee no sooner than three days nor later than seven calendar days after the date on which the employee is hired.

(B)

(1) Each employee's registration application shall be accompanied by one recent photograph of the employee, the employee's physical description, and the registration fee the director determines, not to exceed forty dollars.

(2) The employee shall submit one complete set of fingerprints directly to the superintendent of the bureau of criminal identification and investigation for the purpose of conducting a criminal records check. The employee shall provide the fingerprints using a method the superintendent prescribes pursuant to division (C)(2) of section 109.572 of the Revised Code and fill out the form the superintendent prescribes pursuant to division (C)(1) of section 109.572 of the Revised Code. An employee who intends to carry a firearm as defined in section 2923.11 of the Revised Code in the course of business or employment shall so notify the superintendent. This notification is in addition to any other requirement related to carrying a firearm that applies to the employee. The individual or corporation requesting the criminal records check shall pay the fee the superintendent prescribes.

The superintendent shall conduct the criminal records check as set forth in division (B) of section 109.572 of the Revised Code. If an employee intends to carry a firearm in the course of business or employment, pursuant to division (B)(2) of section 109.572 of the Revised Code the superintendent shall make a request of the federal bureau of investigation for any information and review the information the bureau provides. The superintendent shall submit all results of the completed investigation to the director of public safety.

(3) If, after investigation, the bureau finds that the employee has not been convicted of a disqualifying offense as defined in section 4776.10 of the Revised Code within the last three years, the director shall issue to the employee an identification card bearing the license number and signature of the licensee, which in the case of a corporation shall be the signature of its president or its qualifying agent, and containing the employee's name, address, age, physical description, and right thumb print or other identifying mark as the director prescribes, a recent photograph of the employee, and the employee's signature. The director may issue a duplicate of a lost, spoliated, or destroyed identification card issued under this section, upon payment of a fee fixed by the director, not exceeding five dollars.

(C) Except as provided in division (E) of this section, no class A, B, or C licensee shall permit an employee, other than an individual who qualified a corporation for licensure, to engage in the business of private investigation, the business of security services, or both businesses until the employee receives an identification card from the department, except that pending the issuance of an identification card, a class A, B, or C licensee may offer for hire security guard or investigator employees provided the licensee obtains a waiver from the person who receives, for hire, security guard or investigative services, acknowledging that the person is aware the employees have not completed their registration and agreeing to their employment.

(D) If a class A, B, or C licensee, or a registered employee of a class A, B, or C licensee, intends to carry a firearm, as defined in section 2923.11 of the Revised Code, in the course of engaging in the business or employment, the licensee or registered employee shall satisfactorily complete a firearms basic training program that includes twenty hours of handgun training and five hours of training in the use of other firearms, if any other firearm is to be used, or equivalency training, if authorized, or shall be a former peace officer who previously had successfully completed a firearms training course, shall receive a certificate of satisfactory completion of that program or written evidence of approval of the equivalency training, shall file an application for registration, shall receive a firearm-bearer notation on the licensee's or registered employee's identification card, and shall annually requalify on a firearms range, all as described in division (A) of section 4749.10 of the Revised Code. A private investigator, security guard provider, or employee is authorized to carry a firearm only in accordance with that division.

(E) This section does not apply to commissioned peace officers, as defined in division (B) of section 2935.01 of the Revised Code, working for, either as an employee or independent contractor, a class A, B, or C licensee. For purposes of this chapter, a commissioned peace officer is an employee exempt from registration.

(F) The registration of an investigator or security guard employee expires annually on the anniversary date of its initial issuance. Annual renewals shall be made pursuant to procedures the director establishes by rule and upon payment of a renewal fee the director determines, not to exceed thirty-five dollars. The director shall not renew the registration of any investigator or security guard employee who no longer meets the requirements of this section. No background check is required for annual renewal, but an investigator or security guard employee shall report any conviction of a disqualifying offense to the employer and the director of public safety as a condition of continued registration.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 03-24-2003; 07-01-2004; 07-01-2005



Section 4749.07 - Private investigator and security guard provider fund.

(A) After refund of any license fees as required by section 4749.03 of the Revised Code, the department of public safety shall pay all fees received pursuant to this chapter to the treasurer of state, to be credited to the private investigator and security guard provider fund, which is hereby created.

(B) Moneys received in payment of fines levied pursuant to section 4749.99 of the Revised Code shall be distributed as follows:

(1) One-third to the general fund of the municipal corporation or township in which the prosecution occurs;

(2) One-third to the general fund of the county in which the prosecution occurs;

(3) One-third to the private investigator and security guard provider fund.

Effective Date: 09-26-1996; 07-01-2004



Section 4749.08 - Distinguished from law enforcement officer.

(A) No class A, B, or C licensee, or registered employee of a class A, B, or C licensee shall be considered, because of licensure or registration under this chapter, a law enforcement officer for any purpose. Nothing in this chapter shall be construed as granting the right to carry a concealed weapon.

(B) The rules of the department of public safety adopted for the administration of this chapter shall include provisions to assure that any uniform or identification card shall be so designed as to avoid confusion of a private investigator, security guard provider, or registered employee with any law enforcement officer in this state.

Effective Date: 11-27-1985; 07-01-2004



Section 4749.09 - Effect of municipal regulation - fees.

Any class A, B, or C licensee, or registered employee of a class A, B, or C licensee, who operates in a municipal corporation that provides by ordinance for the licensing, registering, or regulation of private investigators, security guard providers, or their employees shall conform to those ordinances insofar as they do not conflict with this chapter. No license or registration fees shall be charged by the state or any of its subdivisions for conducting the business of private investigation, the business of security services, or both businesses other than as provided in this chapter.

Effective Date: 11-27-1985



Section 4749.10 - Carrying firearm.

(A) No class A, B, or C licensee and no registered employee of a class A, B, or C licensee shall carry a firearm, as defined in section 2923.11 of the Revised Code, in the course of engaging in the business of private investigation, the business of security services, or both businesses, unless all of the following apply:

(1) The licensee or employee either has successfully completed a basic firearm training program at a training school approved by the Ohio peace officer training commission, which program includes twenty hours of training in handgun use and, if any firearm other than a handgun is to be used, five hours of training in the use of other firearms, and has received a certificate of satisfactory completion of that program from the executive director of the commission; the licensee or employee has, within three years prior to November 27, 1985, satisfactorily completed firearms training that has been approved by the commission as being equivalent to such a program and has received written evidence of approval of that training from the executive director of the commission; or the licensee or employee is a former peace officer, as defined in section 109.71 of the Revised Code, who previously had successfully completed a firearms training course at a training school approved by the Ohio peace officer training commission and has received a certificate or other evidence of satisfactory completion of that course from the executive director of the commission.

(2) The licensee or employee submits an application to the director of public safety, on a form prescribed by the director, in which the licensee or employee requests registration as a class A, B, or C licensee or employee who may carry a firearm. The application shall be accompanied by a copy of the certificate or the written evidence or other evidence described in division (A)(1) of this section, the identification card issued pursuant to section 4749.03 or 4749.06 of the Revised Code if one has previously been issued, a statement of the duties that will be performed while the licensee or employee is armed, and a fee the director determines, not to exceed fifteen dollars. In the case of a registered employee, the statement shall be prepared by the employing class A, B, or C licensee.

(3) The licensee or employee receives a notation on the licensee's or employee's identification card that the licensee or employee is a firearm-bearer and carries the identification card whenever the licensee or employee carries a firearm in the course of engaging in the business of private investigation, the business of security services, or both businesses.

(4) At any time within the immediately preceding twelve-month period, the licensee or employee has requalified in firearms use on a firearms training range at a firearms requalification program certified by the Ohio peace officer training commission or on a firearms training range under the supervision of an instructor certified by the commission and has received a certificate of satisfactory requalification from the certified program or certified instructor, provided that this division does not apply to any licensee or employee prior to the expiration of eighteen months after the licensee's or employee's completion of the program described in division (A)(1) of this section. A certificate of satisfactory requalification is valid and remains in effect for twelve months from the date of the requalification.

(5) If division (A)(4) of this section applies to the licensee or employee, the licensee or employee carries the certificate of satisfactory requalification that then is in effect or any other evidence of requalification issued or provided by the director.

(B)

(1) The director of public safety shall register an applicant under division (A) of this section who satisfies divisions (A)(1) and (2) of this section, and place a notation on the applicant's identification card indicating that the applicant is a firearm-bearer and the date on which the applicant completed the program described in division (A)(1) of this section.

(2) A firearms requalification training program or instructor certified by the commission for the annual requalification of class A, B, or C licensees or employees who are authorized to carry a firearm under section 4749.10 of the Revised Code shall award a certificate of satisfactory requalification to each class A, B, or C licensee or registered employee of a class A, B, or C licensee who satisfactorily requalifies in firearms training. The certificate shall identify the licensee or employee and indicate the date of the requalification. A licensee or employee who receives such a certificate shall submit a copy of it to the director of public safety. A licensee shall submit the copy of the requalification certificate at the same time that the licensee makes application for renewal of the licensee's class A, B, or C license. The director shall keep a record of all copies of requalification certificates the director receives under this division and shall establish a procedure for the updating of identification cards to provide evidence of compliance with the annual requalification requirement. The procedure for the updating of identification cards may provide for the issuance of a new card containing the evidence, the entry of a new notation containing the evidence on the existing card, the issuance of a separate card or paper containing the evidence, or any other procedure determined by the director to be reasonable. Each person who is issued a requalification certificate under this division promptly shall pay to the Ohio peace officer training commission established by section 109.71 of the Revised Code a fee the director determines, not to exceed fifteen dollars, which fee shall be transmitted to the treasurer of state for deposit in the peace officer private security fund established by section 109.78 of the Revised Code.

(C) Nothing in this section prohibits a private investigator or a security guard provider from carrying a concealed handgun if the private investigator or security guard provider complies with sections 2923.124 to 2923.1213 of the Revised Code.

Effective Date: 04-08-2004; 07-01-2004; 07-01-2005



Section 4749.11 - Investigating applicants.

(A) The director of public safety may investigate any applicant for a class A, B, or C license, any principal officer or qualifying agent of a corporation who is specified in an application for licensure as satisfying the requirements of divisions (A)(1) and (F)(1) of section 4749.03 of the Revised Code, and any employee of a class A, B, or C licensee who seeks to be registered under section 4749.06 of the Revised Code to determine whether the individual satisfies the applicable requirements for licensure or registration.

(B) The director may investigate, on the director's own initiative, the actions or proposed actions of a class A, B, or C licensee, or registered employee of a class A, B, or C licensee to determine whether the person is, has been, or will be in violation of section 4749.13 of the Revised Code. The director shall investigate any of these persons if a verified written complaint is filed indicating that a person has violated, or is or will be violating, section 4749.13 of the Revised Code; the complaint is supported by evidence submitted with it; and the director determines that a prima-facie case exists that a violation of that section is being, has been, or will be committed by the person.

(C) The director may investigate, on the director's own initiative, the actions or proposed actions of a person who is not licensed or registered under this chapter and who appears to be acting as a class A, B, or C licensee, or employee of a class A, B, or C licensee. The director shall investigate such a person if a verified written complaint is filed indicating that a person was, is, or will be acting as a class A, B, or C licensee or employee of a class A, B, or C licensee but is not licensed or registered as such under this chapter; the complaint is supported by evidence that is submitted with it; and the director determines that a prima-facie case exists that the person was, is, or will be acting in the alleged manner.

(D) In connection with investigations under divisions (B) and (C) of this section, the director may file an action with the court of common pleas of Franklin county or the court of common pleas of the county in which the person who is the subject of the investigation resides, is engaging in actions, or proposing to engage in actions, to obtain an injunction, restraining order, or other appropriate relief.

(E) The director may compel by subpoena witnesses to appear and testify in relation to investigations under this chapter and may require by subpoena duces tecum the production of any book, paper, or document pertaining to an investigation. If a person does not comply with a subpoena or subpoena duces tecum, the director may apply to the court of common pleas of Franklin county for an order compelling the person to comply with the subpoena or subpoena duces tecum or, for failure to do so, to be held in contempt of court.

(F) If, in an investigation under division (C) of this section, the director determines that a person is not a class A, B, or C licensee, or a registered employee of a class A, B, or C licensee, and that the person was, is, or will be acting in the alleged manner, the director may issue an order to the person to show cause why the person should not be subject to licensing or registration under this chapter. The director shall hold a hearing on the order, and if following the hearing the director determines that the person has engaged, or is or will be engaging, in activities requiring licensure or registration under this chapter, the director may issue a cease and desist order that shall describe the person and the activities that are the subject of it. The cease and desist order is enforceable in and may be appealed to a court of common pleas pursuant to Chapter 119. of the Revised Code.

(G) In any proceeding or action brought under this chapter, the burden of proving an exemption from the licensure requirements of this chapter is on the person claiming the benefit of the exemption.

Effective Date: 10-12-1994; 07-01-2004



Section 4749.12 - Nonresident licenses.

(A) A person who is a resident of another state; is licensed as a private investigator, security guard provider, or as a private investigator and a security guard provider in another state; and wishes to engage in the business of private investigation, the business of security services, or both businesses in this state, shall be licensed pursuant to section 4749.03 of the Revised Code, but the director of public safety may waive the examination requirement of that section and issue a license to a nonresident under the circumstances described in division (B) of this section.

(B) If a nonresident private investigator, security guard provider, or private investigator and security guard provider seeking licensure under this chapter submits with the application and accompanying matter specified in section 4749.03 of the Revised Code proof of licensure in another state, and if the requirements of divisions (A)(1)(a), (b), and (d) and, if applicable, (F)(1) of section 4749.03 of the Revised Code are satisfied and the nonresident meets all current requirements of the laws of the other state regulating the business of private investigation, the business of security services, or both businesses, the director may waive the examination requirement and fee of that section. This waiver authority may be exercised only if the director determines that the other state has a law similar to this division and extends to residents of this state a similar waiver of examination privilege.

Effective Date: 11-27-1985; 07-01-2004



Section 4749.13 - Prohibited acts.

(A) No person shall engage in the business of private investigation, the business of security services, or both businesses in this state unless the person is licensed pursuant to this chapter. Each day of continuing violation constitutes a separate offense. Nothing in this chapter shall be construed to require any employee of a class A, B, or C licensee to obtain a class A, B, or C license, provided that an employee shall be registered by a licensee when required by section 4749.06 of the Revised Code. Nothing in this chapter shall be construed to require a partner to be a class A, B, or C licensee except as provided in division (A)(3) of section 4749.03 of the Revised Code. Nothing in this chapter shall be construed to require a director, officer, or qualifying agent of a corporation to individually be a class A, B, or C licensee if the corporation is licensed pursuant to this chapter.

(B) No class A, B, or C licensee, or registered employee of a class A, B, or C licensee shall:

(1) Knowingly violate any provision of this chapter or any rule of the director of public safety adopted for the administration of this chapter;

(2) Knowingly make a false report with respect to any matter with which the licensee or registered employee is employed;

(3) Divulge any information acquired from or for a client to persons other than the client or the client's authorized agent without express authorization to do so or unless required by law;

(4) Knowingly accept employment which includes obtaining information intended for illegal purposes.

(C) No person shall knowingly authorize or permit another person to violate any provision of this chapter or any rule of the director adopted for the administration of this chapter.

(D) No person who is not licensed as a class A, B, or C licensee shall advertise that the person is or otherwise hold self out as a class A, B, or C licensee. This division does not prohibit registered employees from indicating in the course of authorized employment for a class A, B, or C licensee that they are authorized to engage in investigatory, security services activities, or both activities.

Effective Date: 11-27-1985; 07-01-2004



Section 4749.14 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of public safety shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001; 07-01-2004



Section 4749.15 - Compliance with law regarding sanctions for human trafficking.

The director of public safety shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4749.99 - Penalty.

(A) Except as otherwise provided in this division, whoever violates division (A) of section 4749.13 of the Revised Code is guilty of a misdemeanor of the first degree. Whoever violates division (A) of section 4749.13 of the Revised Code and previously has been convicted of one or more violations of division (A) of that section is guilty of a felony of the fifth degree. If the offender previously has been convicted of two or more violations of division (A) of that section, the offender shall be fined ten thousand dollars and also may be imprisoned not more than one year.

(B) Whoever violates division (B), (C), or (D) of section 4749.13 of the Revised Code shall be fined not less than one hundred or more than one thousand dollars, imprisoned not more than one year, or both.

Effective Date: 07-01-1996






Chapter 4751 - NURSING HOME ADMINISTRATORS

Section 4751.01 - Nursing home administrator definitions.

As used in sections 4751.01 to 4751.11 of the Revised Code:

(A) "Nursing home administrator" means any individual responsible for planning, organizing, directing, and managing the operation of a nursing home, or who in fact performs such function, whether or not such functions and duties are shared by one or more other persons.

(B) "Nursing home" means a nursing home as defined by or under the authority of section 3721.01 of the Revised Code, or a nursing home operated by a governmental agency.

(C) "Temporary license" means a license for a period not to exceed one hundred eighty days issued pursuant to division (B) of section 4751.06 of the Revised Code.

(D) "Valid license" means a license which is current and in good standing.

Effective Date: 07-26-1991



Section 4751.02 - Requirements for nursing home operation.

(A) No person shall operate a nursing home unless it is under the supervision of an administrator whose principal occupation is nursing home administration or hospital administration and who holds a valid nursing home administrator's license and registration, or a temporary license, issued pursuant to Chapter 4751. of the Revised Code.

(B) No person other than a licensed and registered nursing home administrator or person holding a temporary license as required by Chapter 4751. of the Revised Code shall practice or offer to practice nursing home administration in this state. All nursing home administrators and temporary licensees shall comply with Chapter 4751. of the Revised Code and the regulations adopted thereunder.

(C) Every operator of a nursing home shall report to the board of examiners of nursing home administrators the name and license number of each nursing home administrator for said home within ten days after the operator engages a nursing home administrator, and within ten days after a nursing home administrator is no longer engaged as such by such operator for said home.

(D) Each individual who holds a nursing home administrator license or temporary license shall report his residence mailing address and the name and address of each place of employment to the board within ten days after any change.

Effective Date: 08-30-1973



Section 4751.03 - Board of examiners of nursing home administrators.

(A) There is hereby established in the department of health a board of examiners of nursing home administrators, which board shall be composed of nine members, eight of whom shall be representative of the professions and institutions concerned with care and treatment of chronically ill or infirm aged patients, and one of whom shall be a public member at least sixty years of age, provided that less than a majority of the board members shall be representative of a single profession or institutional category, and provided further that a person appointed as a noninstitutional member shall neither have nor acquire any direct financial interest in a nursing home. For purposes of this section, nursing home administrators are considered representatives of institutions. Four members shall be nursing home administrators, owners of nursing homes or an officer of a corporation owning a nursing home. The director of health or his designated representative shall be a member. All members of the board shall be citizens of the United States and residents of this state.

(B) The term of office for each appointed member of the board shall be for three years, commencing on the twenty-eighth day of May and ending on the twenty-seventh day of May. Each member shall serve from the date of his appointment until the end of the term for which he was appointed. No member shall serve more than two consecutive full terms.

(C) Appointments to the board shall be made by the governor. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) The governor may remove any member of the board for misconduct, incapacity, incompetence, or neglect of duty after the member so charged has been served with a written statement of charges and has been given an opportunity to be heard.

(E) Each member of the board, except the director of health or his designated representative, shall be paid in accordance with section 124.15 of the Revised Code and each member shall be reimbursed for his actual and necessary expenses incurred in the discharge of such duties.

(F) The board shall elect annually from its membership a chairman and a vice-chairman.

(G) The board shall hold and conduct meetings quarterly and at such other times as its business requires. A majority of the board shall constitute a quorum. The affirmative vote of a majority of the members of the board is necessary for the board to act.

(H) The board shall appoint a secretary who has no financial interest in a nursing home, and may employ and prescribe the powers and duties of such employees and consultants as are necessary to carry out this chapter and the rules adopted under it. Administrative, technical, or other services shall be performed, insofar as practicable, by personnel of the department of health.

Effective Date: 07-24-1990



Section 4751.04 - Powers and duties of board.

(A) The board of examiners of nursing home administrators shall:

(1) Develop, adopt, impose, and enforce regulations prescribing standards which must be met by individuals in order to receive a license as a nursing home administrator, which standards shall be designed to ensure that nursing home administrators are of good character and are otherwise suitable, and who, by training and experience, are qualified to serve as nursing home administrators;

(2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards;

(3) Issue licenses and registrations to individuals determined, after application of such techniques, to meet such standards, and revoke or suspend licenses or registrations previously issued by the board in any case where the individual holding such license or registration is determined to have failed substantially to conform to the requirements of such standards;

(4) Develop, adopt, impose, and enforce regulations and procedures designed to ensure that individuals holding a temporary license, or licensed as nursing home administrators will, during any period that they serve as such, comply with Chapter 4751. of the Revised Code and the regulations adopted thereunder;

(5) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the board to the effect that any individual licensed as a nursing home administrator has failed to comply with Chapter 4751. of the Revised Code and the regulations adopted thereunder;

(6) Take such other actions as may be necessary to enable the state to meet the requirements set forth in the "Social Security Amendments of 1967," 81 Stat. 908 (1968), 42 U.S.C. 1396 g;

(7) Pay all license and registration fees collected under Chapter 4751. of the Revised Code into the general operations fund created by section 3701.83 of the Revised Code to be used in administering and enforcing this chapter and the rules adopted under it;

(8) Administer, or contract with a government or private entity to administer, examinations for licensure as a nursing home administrator. If the board contracts with a government or private entity to administer the examinations, the contract may authorize the entity to collect and keep, as all or part of the entity's compensation under the contract, any fee an applicant for licensure pays to take an examination. The entity is not required to deposit the fee into the state treasury.

(B) In the administration and enforcement of Chapter 4751. of the Revised Code, and the regulations adopted thereunder, the board is subject to Chapter 119. of the Revised Code and sections 4743.01 and 4743.02 of the Revised Code except that a notice of appeal of an order of the board adopting, amending, or rescinding a rule or regulation does not operate as a stay of the effective date of such order as provided in section 119.11 of the Revised Code. The court, at its discretion, may grant a stay of any regulation in its application against the person filing the notice of appeal.

Effective Date: 09-14-2000



Section 4751.041 - Examination materials.

Except when the board of examiners of nursing home administrators considers it necessary, the board shall not disclose test materials, examinations, or evaluation tools used in an examination for licensure as a nursing home administrator that the board administers under section 4751.04 of the Revised Code or contracts under that section with a private or government entity to administer.

Effective Date: 09-14-2000



Section 4751.05 - Qualifications for examination.

(A) The board of examiners of nursing home administrators, or a government or private entity under contract with the board to administer examinations for licensure as a nursing home administrator, shall admit to an examination any candidate who:

(1) Pays the application fee of fifty dollars;

(2) Submits evidence of good moral character and suitability;

(3) Is at least eighteen years of age;

(4) Has completed educational requirements and work experience satisfactory to the board;

(5) Submits an application on forms prescribed by the board;

(6) Pays the examination fee charged by the board or government or private entity.

(B) Nothing in Chapter 4751. of the Revised Code or the rules adopted thereunder shall be construed to require an applicant for licensure or a temporary license, who is employed by an institution for the care and treatment of the sick to demonstrate proficiency in any medical techniques or to meet any medical educational qualifications or medical standards not in accord with the remedial care and treatment provided by the institution if the institution is all of the following:

(1) Operated exclusively for patients who use spiritual means for healing and for whom the acceptance of medical care is inconsistent with their religious beliefs;

(2) Accredited by a national accrediting organization;

(3) Exempt from federal income taxation under section 501 of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C.A. 1, as amended;

(4) Providing twenty-four hour nursing care pursuant to the exemption in division (E) of section 4723.32 of the Revised Code from the licensing requirements of Chapter 4723. of the Revised Code.

(C) If a person fails three times to attain a passing grade on the examination, said person, before the person may again be admitted to examination, shall meet such additional education or experience requirements, or both, as may be prescribed by the board.

Effective Date: 04-10-2001



Section 4751.06 - Issuing license.

(A) An applicant for licensure as a nursing home administrator who has successfully completed the requirements of section 4751.05 of the Revised Code, passed the examination administered by the board of examiners of nursing home administrators or a government or private entity under contract with the board, and paid to the board an original license fee of two hundred fifty dollars shall be issued a license on a form provided by the board. Such license shall certify that the applicant has met the licensure requirements of Chapter 4751. of the Revised Code and is entitled to practice as a licensed nursing home administrator.

(B) A temporary license for a period not to exceed one hundred eighty days may be issued to an individual temporarily filling the position of a nursing home administrator vacated by reason of death, illness, or other unexpected cause, pursuant to regulations adopted by the board.

(C) The fee for a temporary license is one hundred dollars. Said fee must accompany the application for the temporary license.

(D) Any license or temporary license issued by the board pursuant to this section shall be under the hand of the chairperson and the secretary of the board.

(E) A duplicate of the original certificate of registration or license may be secured to replace one that has been lost or destroyed by submitting to the board a notarized statement explaining the conditions of the loss, mutilation, or destruction of the certificate or license and by paying a fee of twenty-five dollars.

(F) A duplicate certificate of registration and license may be issued in the event of a legal change of name by submitting to the board a certified copy of the court order or marriage license establishing the change of name, by returning at the same time the original license and certificate of registration, and by paying a fee of twenty-five dollars.

Effective Date: 09-26-2003



Section 4751.07 - Certificate of registration - issuance and display.

(A) Every individual who holds a valid license as a nursing home administrator issued under division (A) of section 4751.06 of the Revised Code, shall immediately upon issuance thereof be registered with the board of examiners of nursing home administrators and be issued a certificate of registration. Such individual shall annually apply to the board for a new certificate of registration on forms provided for such purpose prior to the expiration of the certificate of registration and shall at the same time submit satisfactory evidence to the board of having attended such continuing education programs or courses of study as may be prescribed in rules adopted by the board.

(B) Upon making an application for a new certificate of registration such individual shall pay the annual registration fee of three hundred dollars.

(C) Upon receipt of such application for registration and the registration fee required by divisions (A) and (B) of this section, the board shall issue a certificate of registration to such nursing home administrator.

(D) The license of a nursing home administrator who fails to comply with this section shall automatically lapse.

(E) A nursing home administrator who has been licensed and registered in this state who determines to temporarily abandon the practice of nursing home administration shall notify the board in writing immediately; provided, that such individual may thereafter register to resume the practice of nursing home administration within the state upon complying with the requirements of this section regarding annual registration.

(F) Only an individual who has qualified as a licensed and registered nursing home administrator under Chapter 4751. of the Revised Code and the rules adopted thereunder, and who holds a valid current registration certificate pursuant to this section, may use the title "nursing home administrator," or the abbreviation "N.H.A." after the individual's name. No other person shall use such title or such abbreviation or any other words, letters, sign, card, or device tending to indicate or to imply that the person is a licensed and registered nursing home administrator.

(G) Every person holding a valid license entitling the person to practice nursing home administration in this state shall display said license in the nursing home which is the person's principal place of employment, and while engaged in the practice of nursing home administration shall have at hand the current registration certificate.

(H) Every person holding a valid temporary license shall have such license at hand while engaged in the practice of nursing home administration.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 4751.08 - Waiving examination.

The board of examiners of nursing home administrators, in its discretion, and otherwise subject to Chapter 4751. of the Revised Code and the rules adopted by the board thereunder prescribing the qualifications for a nursing home administrator license, may license a nursing home administrator without examination if he has a valid license issued by the proper authorities of any other state, upon payment of a fee of one hundred fifty dollars, and upon submission of evidence satisfactory to the board both:

(A) That such other state maintained a system and standard of qualifications and examinations for a nursing home administrator license which were substantially equivalent to those required in this state at the time such other license was issued by such other state;

(B) That such other state gives similar recognition to nursing home administrators licensed in this state.

Effective Date: 07-26-1991



Section 4751.09 - Prohibited acts.

No person shall:

(A) Sell or fraudulently obtain or furnish any license, or temporary license, or aid or abet therein;

(B) Practice as a nursing home administrator under cover of any license, registration, or temporary license illegally or fraudulently obtained, unlawfully issued, or which has lapsed;

(C) Practice as a nursing home administrator or use in connection with his name any designation tending to imply that he is a nursing home administrator unless licensed and registered to so practice under the provisions of Chapter 4751. of the Revised Code, except a temporary licensee who makes it clear that he is the holder of a temporary license only;

(D) Otherwise violate any of the provisions of Chapter 4751. of the Revised Code or the regulations adopted thereunder.

Effective Date: 08-30-1973



Section 4751.10 - Disciplinary actions.

The license or registration, or both, or the temporary license of any person practicing or offering to practice nursing home administration, shall be revoked or suspended by the board of examiners of nursing home administrators if such licensee or temporary licensee:

(A) Is unfit or incompetent by reason of negligence, habits, or other causes;

(B) Has willfully or repeatedly violated any of the provisions of Chapter 4751. of the Revised Code or the regulations adopted thereunder; or willfully or repeatedly acted in a manner inconsistent with the health and safety of the patients of the nursing home in which he is the administrator;

(C) Is guilty of fraud or deceit in the practice of nursing home administration or in his admission to such practice;

(D) Has been convicted in a court of competent jurisdiction, either within or without this state, of a felony. Proceedings under this section shall be instituted by the board or shall be begun by filing with the board charges in writing and under oath.

Effective Date: 08-30-1973



Section 4751.11 - Application for reissuance of license or registration.

(A) The board of examiners of nursing home administrators may, in its discretion, reissue a license or registration, or both, to any person whose license or registration, or both, has been revoked.

(B) Application for the reissuance of a license or registration, or both, shall not be made prior to one year after revocation and shall be made in such manner as the board may direct.

(C) If a person convicted of a felony is subsequently pardoned by the governor of the state where such conviction was had or by the president of the United States, or receives a final release granted by the adult parole authority of this state or its equivalent agency of another state, the board may, in its discretion, on application of such person and on the submission of evidence satisfactory to the board restore to such person the nursing home administrator's license or registration, or both.

Effective Date: 04-12-1970



Section 4751.12 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the board of examiners of nursing home administrators shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4751.13 - Compliance with law regarding sanctions for human trafficking.

The board of examiners of nursing home administrators shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4751.99 - Penalty.

Whoever violates section 4751.02 or 4751.09 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars for the first offense; for each subsequent offense such person shall be fined not less than one hundred nor more than five hundred dollars or imprisoned for not more than ninety days, or both.

Effective Date: 08-30-1973






Chapter 4752 - HOME MEDICAL SERVICES

Section 4752.01 - Definitions.

As used in this chapter:

(A) "Authorized health care professional" means a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery or otherwise authorized under Ohio law to prescribe the use of home medical equipment by a patient.

(B) "Home medical equipment" means equipment that can stand repeated use, is primarily and customarily used to serve a medical purpose, is not useful to a person in the absence of illness or injury, is appropriate for use in the home, and is one or more of the following:

(1) Life-sustaining equipment prescribed by an authorized health care professional that mechanically sustains, restores, or supplants a vital bodily function, such as breathing;

(2) Technologically sophisticated medical equipment prescribed by an authorized health care professional that requires individualized adjustment or regular maintenance by a home medical equipment services provider to maintain a patient's health care condition or the effectiveness of the equipment;

(3) An item specified by the Ohio respiratory care board in rules adopted under division (B) of section 4752.17 of the Revised Code.

(C) "Home medical equipment services" means the sale, delivery, installation, maintenance, replacement, or demonstration of home medical equipment.

(D) "Home medical equipment services provider" means a person engaged in offering home medical equipment services to the public.

(E) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(F) "Sell or rent" means to transfer ownership or the right to use property, whether in person or through an agent, employee, or other person, in return for compensation.

Effective Date: 09-16-2004



Section 4752.02 - Licensing or certification of home medical equipment providers.

(A) Except as provided in division (B) of this section, no person shall provide home medical equipment services or claim to the public to be a home medical equipment services provider unless either of the following is the case:

(1) The person holds a valid license issued under this chapter;

(2) The person holds a valid certificate of registration issued under this chapter.

(B) Division (A) of this section does not apply to any of the following:

(1) A health care practitioner, as defined in section 4769.01 of the Revised Code, who does not sell or rent home medical equipment;

(2) A hospital that provides home medical equipment services only as an integral part of patient care and does not provide the services through a separate entity that has its own medicare or medicaid provider number;

(3) A manufacturer or wholesale distributor of home medical equipment that does not sell directly to the public;

(4) A hospice care program or pediatric respite care program, as defined by section 3712.01 of the Revised Code, that does not sell or rent home medical equipment;

(5) A home, as defined by section 3721.01 of the Revised Code;

(6) A home health agency that is certified under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as a provider of home health services and does not sell or rent home medical equipment;

(7) An individual who holds a current, valid license issued under Chapter 4741. of the Revised Code to practice veterinary medicine;

(8) An individual who holds a current, valid license issued under Chapter 4779. of the Revised Code to practice orthotics, prosthetics, or pedorthics;

(9) A pharmacy licensed under Chapter 4729. of the Revised Code that either does not sell or rent home medical equipment or receives total payments of less than ten thousand dollars per year from selling or renting home medical equipment;

(10) A home dialysis equipment provider regulated by federal law.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-16-2004



Section 4752.03 - Applying for license or certificate.

(A) A person seeking to comply with division (A) of section 4752.02 of the Revised Code shall do either of the following:

(1) Apply for a license issued under this chapter;

(2) Apply for a certificate of registration issued under this chapter on the basis of being accredited by the joint commission on accreditation of healthcare organizations or another national accrediting body recognized by the Ohio respiratory care board, as specified in rules adopted under section 4752.17 of the Revised Code.

(B) A person intending to provide home medical equipment services from more than one facility shall apply for a separate license or certificate of registration for each facility.

Effective Date: 09-16-2004



Section 4752.04 - Application form.

A person seeking a license to provide home medical equipment services shall apply to the Ohio respiratory care board on a form the board shall prescribe and provide. The application must be accompanied by the license application fee established in rules adopted under section 4752.17 of the Revised Code , except that the board may waive all or part of the fee if the board determines that an applicant's license will be issued in the last six months of the biennial licensing period established under section 4752.05 of the Revised Code. In the application, the applicant shall specify the name and location of the facility from which services will be provided.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.05 - License requirements.

(A) The Ohio respiratory care board shall issue a license to provide home medical equipment services to each applicant under section 4752.04 of the Revised Code that meets either of the following requirements:

(1) Meets the standards established by the board in rules adopted under section 4752.17 of the Revised Code;

(2) Is a pharmacy licensed under Chapter 4729. of the Revised Code that receives total payments of ten thousand dollars or more per year from selling or renting home medical equipment.

(B) During the period ending one year after September 16, 2004, an applicant that does not meet either of the requirements of division (A) of this section shall be granted a provisional license if for at least twelve months prior to September 16, 2004 the applicant was engaged in the business of providing home medical equipment services. The provisional license expires one year following the date on which it is issued and is not subject to renewal under section 4752.06 of the Revised Code.

(C) The board may conduct a personal interview of an applicant, or an applicant's representative, to determine the applicant's qualifications for licensure.

(D) A license issued under division (A) of this section expires at the end of the licensing period for which it is issued and may be renewed in accordance with section 4752.06 of the Revised Code . For purposes of issuing and renewing licenses, the board shall use a biennial licensing period that begins on the first day of July of each even-numbered year and ends on the thirtieth day of June of the next succeeding even-numbered year.

(E) Any license issued under this section is valid only for the facility named in the application.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.06 - License renewal.

Except for a provisional license issued under section 4752.05 of the Revised Code, a license issued under this chapter shall be renewed by the Ohio respiratory care board if the license holder is in compliance with the applicable requirements of this chapter. An application for license renewal shall be accompanied by the renewal fee established in rules adopted under section 4752.17 of the Revised Code and, except as provided in division (B) of section 4752.07 of the Revised Code, by documentation satisfactory to the board that the continuing education requirements of section 4752.07 of the Revised Code have been met. Renewals shall be made in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code and the renewal procedures established in rules adopted under section 4752.17 of the Revised Code.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.07 - Operational requirements.

(A) The holder of a license issued under this chapter shall do all of the following:

(1) Maintain a physical facility and a medical equipment inventory;

(2) Establish equipment management and personnel policies;

(3) Provide life-sustaining home medical equipment, as described in division (B)(1) of section 4752.01 of the Revised Code, and related home medical equipment services twenty-four hours per day, seven days per week;

(4) Except as provided in division (B) of this section, require persons in its employ or under its control who provide home medical equipment services to successfully complete continuing education programs in home medical equipment services that meet the standards established by rule adopted under section 4752.17 of the Revised Code and maintain records on participation in those programs;

(5) Maintain records on all individuals to whom it provides home medical equipment and services;

(6) Maintain liability insurance, including coverage for professional and products liability;

(7) Comply with all other requirements established by rule adopted under section 4752.17 of the Revised Code that apply to persons licensed under this chapter.

(B) For the first renewal of a license that was issued in the last six months of the biennial licensing period established under section 4752.05 of the Revised Code, the board may waive all or part of the continuing education requirements that otherwise would have to be met to renew the license under section 4752.06 of the Revised Code.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.08 - Inspection of operations and facilities.

(A) The Ohio respiratory care board may inspect the operations and facility, subpoena the records, and compel testimony of employees of any home medical equipment services provider licensed under this chapter. Inspections shall be conducted as provided in rules adopted by the board under section 4752.17 of the Revised Code.

(B) The board shall employ investigators who shall, under the direction of the executive director of the board, investigate complaints and conduct inspections. Pursuant to an investigation or inspection, investigators may review and audit records during normal business hours at the place of business of the person being investigated. The board and its employees shall not disclose confidential information obtained during an investigation, except pursuant to a court order.

(C) The board shall send the provider a report of the results of an inspection. If the board determines that the provider is not in compliance with any requirement of this chapter applicable to providers licensed under this chapter, the board may direct the provider to attain compliance. Failure of the provider to comply with the directive is grounds for action by the board under division (A)(1) of section 4752.09 of the Revised Code.

(D) A provider that disputes the results of an inspection may file an appeal with the board not later than ninety days after receiving the inspection report. The board shall review the inspection report and, at the request of the provider, conduct a new inspection.

Effective Date: 09-16-2004



Section 4752.09 - License suspension or revocation.

(A) The Ohio respiratory care board may, in accordance with Chapter 119. of the Revised Code, suspend or revoke a license issued under this chapter or discipline a license holder by imposing a fine of not more than five thousand dollars or taking other disciplinary action on any of the following grounds:

(1) Violation of any provision of this chapter or an order or rule of the board, as those provisions, orders, or rules are applicable to persons licensed under this chapter;

(2) A plea of guilty to or a judicial finding of guilt of a felony or a misdemeanor that involves dishonesty or is directly related to the provision of home medical equipment services;

(3) Making a material misstatement in furnishing information to the board;

(4) Professional incompetence;

(5) Being guilty of negligence or gross misconduct in providing home medical equipment services;

(6) Aiding, assisting, or willfully permitting another person to violate any provision of this chapter or an order or rule of the board, as those provisions, orders, or rules are applicable to persons licensed under this chapter;

(7) Failing, within sixty days, to provide information in response to a written request by the board;

(8) Engaging in conduct likely to deceive, defraud, or harm the public;

(9) Denial, revocation, suspension, or restriction of a license to provide home medical equipment services, for any reason other than failure to renew, in another state or jurisdiction;

(10) Directly or indirectly giving to or receiving from any person a fee, commission, rebate, or other form of compensation for services not rendered;

(11) Knowingly making or filing false records, reports, or billings in the course of providing home medical equipment services, including false records, reports, or billings prepared for or submitted to state and federal agencies or departments;

(12) Failing to comply with federal rules issued pursuant to the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620(1935), 42 U.S.C. 1395, as amended, relating to operations, financial transactions, and general business practices of home medical services providers.

(B) The respiratory care board immediately may suspend a license without a hearing if it determines that there is evidence that the license holder is subject to actions under this section and that there is clear and convincing evidence that continued operation by the license holder presents an immediate and serious harm to the public. The president and executive director of the board shall make a preliminary determination and describe, by telephone conference or any other method of communication, the evidence on which they made their determination to the other members of the board. The board may by resolution designate another board member to act in place of the president of the board or another employee to act in the place of the executive director, in the event that the board president or executive director is unavailable or unable to act. On review of the evidence, the board may by a vote of not less than seven of its members, suspend a license without a prior hearing. The board may vote on the suspension by way of a telephone conference call. Immediately following the decision to suspend a license under this division, the board shall issue a written order of suspension and cause it to be delivered in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during the pendency of any appeal filed under section 119.12 of the Revised Code. If the license holder requests an adjudication hearing, the date set for the hearing shall be within fifteen days but not earlier than seven days after the license holder requests the hearing, unless another date is agreed to by the license holder and the board. The suspension shall remain in effect, unless reversed by the board, until a final adjudication order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudication order not later than ninety days after completion of the hearing. The board's failure to issue the order by that day shall cause the summary suspension to end, but shall not affect the validity of any subsequent final adjudication order.

Effective Date: 09-16-2004



Section 4752.11 - Application for certificate of registration to provide home medical services.

(A) A person seeking a certificate of registration to provide home medical equipment services shall apply to the Ohio respiratory care board on a form the board shall prescribe and provide. The application must be accompanied by the registration fee established in rules adopted under section 4752.17 of the Revised Code, except that the board may waive all or part of the fee if the board determines that an applicant's certificate of registration will be issued in the last six months of the biennial registration period established under section 4752.12 of the Revised Code.

(B) The applicant shall specify in the application all of the following:

(1) The name of the facility from which services will be provided;

(2) The facility's address;

(3) The facility's telephone number;

(4) A person who may be contacted with regard to the facility;

(5) The name of the national accrediting body that issued the accreditation on which the application is based;

(6) The applicant's accreditation number and the expiration date of the accreditation;

(7) A telephone number that may be used twenty-four hours a day, seven days a week, to obtain information related to the facility's provision of home medical equipment services.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.12 - Issuing certificate of registration.

(A) The Ohio respiratory care board shall issue a certificate of registration to provide home medical equipment services to each applicant who submits a complete application under section 4752.11 of the Revised Code. For purposes of this division, an application is complete only if the board finds that the applicant holds accreditation from the joint commission on accreditation of healthcare organizations or another national accrediting body recognized by the board, as specified in rules adopted under section 4752.17 of the Revised Code.

(B) A certificate of registration issued under this section expires at the end of the registration period for which it is issued and may be renewed in accordance with section 4752.13 of the Revised Code . For purposes of renewing certificates of registration, the board shall use a biennial registration period that begins on the first day of July of each even-numbered year and ends on the thirtieth day of June of the next succeeding even-numbered year.

(C) A certificate of registration issued under this section is valid only for the facility named in the application.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.13 - Certificate renewal.

A certificate of registration issued under this chapter shall be renewed by the Ohio respiratory care board if the certificate holder is accredited by the joint commission on accreditation of healthcare organizations or another national accrediting body recognized by the board, as specified in rules adopted under section 4752.17 of the Revised Code. An application for renewal of a certificate of registration shall be accompanied by the renewal fee established in rules adopted under section 4752.17 of the Revised Code. Renewals shall be made in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code and the renewal procedures established in rules adopted under section 4752.17 of the Revised Code.

Effective Date: 09-16-2004; 2008 HB562 09-22-2008



Section 4752.14 - Cooperative agreement with national accrediting bodies.

The Ohio respiratory care board shall enter into a cooperative agreement with each of the national accrediting bodies it recognizes in rules adopted under section 4752.17 of the Revised Code for purposes of issuing certificates of registration under this chapter. The board shall ensure that each cooperative agreement establishes or specifies standards or procedures regarding a complaint process, patient safety and care, and any other matter the board considers appropriate for home medical equipment services providers that receive certificates of registration under this chapter.

Effective Date: 09-16-2004



Section 4752.15 - Certificate suspension or revocation.

(A) The Ohio respiratory care board shall, in accordance with Chapter 119. of the Revised Code, suspend or revoke a certificate of registration issued under this chapter if it learns from any source that the accreditation on which the certificate of registration was issued has been revoked or suspended or is otherwise no longer valid.

(B) If the status of the accreditation on which a certificate of registration is issued under this chapter changes for any reason, the holder of the certificate shall notify the board. On receipt of the notice, the board shall take action under division (A) of this section, if appropriate.

Effective Date: 09-16-2004



Section 4752.17 - Administrative rules.

(A) The Ohio respiratory care board shall adopt rules to implement and administer this chapter. The rules shall do all of the following:

(1) Specify items considered to be home medical equipment for purposes of divisions (B)(1) and (2) of section 4752.01 of the Revised Code;

(2) Establish procedures for issuance and renewal of licenses and certificates of registration under this chapter, including the duties that may be fulfilled by the board's executive director and other board employees;

(3) Specify the national accrediting bodies the board recognizes for purposes of issuing certificates of registration under this chapter;

(4) Establish standards an applicant must meet to be eligible to be granted a license under section 4752.05 of the Revised Code;

(5) Establish standards for personnel policies, equipment storage, equipment maintenance, and record keeping to be followed by home medical equipment services providers licensed under this chapter;

(6) Establish standards for continuing education programs in home medical equipment services for individuals who provide home medical equipment services while employed by or under the control of a home medical equipment services provider licensed under this chapter;

(7) Establish standards and procedures for inspection of home medical equipment providers licensed under this chapter and the facilities from which their home medical equipment services are provided and for appeal of inspection results;

(8) Establish fees for issuing and renewing licenses under this chapter, in an amount sufficient to meet the expenses the board incurs in administering the licensing program;

(9) Establish fees for conducting inspections of home medical equipment services providers licensed under this chapter, in an amount sufficient to meet the expenses the board incurs in administering the inspection program;

(10) Establish fees for issuing and renewing certificates of registration under this chapter, in an amount sufficient to meet the expenses the board incurs in administering the registration program;

(11) Establish any other standards, requirements, or procedures the board considers necessary for the implementation or administration of this chapter.

(B) The board may adopt rules specifying items that are considered home medical equipment for purposes of division (B)(3) of section 4752.01 of the Revised Code.

(C) Rules shall be adopted under this chapter in accordance with Chapter 119. of the Revised Code. Prior to adopting any rule, the board shall consult with representatives of any association of home medical equipment services providers that do business in this state.

Effective Date: 09-16-2004



Section 4752.18 - Deposit of funds.

All moneys the Ohio respiratory care board receives under this chapter, from any source, shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund created under section 4743.05 of the Revised Code.

Effective Date: 09-16-2004



Section 4752.19 - Civil actions by attorney general.

(A) At the request of the Ohio respiratory care board, the attorney general may bring a civil action for appropriate relief, including a temporary restraining order, preliminary or permanent injunction, and civil penalties, in the court of common pleas of the county in which a violation has occurred, is occurring, or is threatening to occur against any person who has violated, is violating, or threatens to violate section 4752.02 of the Revised Code. In accordance with the Rules of Civil Procedure, the court of common pleas in which an action for injunction is filed has jurisdiction to grant, and shall grant, a temporary restraining order and preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated, is violating, or threatens to violate section 4752.02 of the Revised Code. In an action for a civil penalty, the court may impose upon a person found to have violated section 4752.02 of the Revised Code a civil penalty of not less than five hundred and not more than two thousand five hundred dollars for each day of violation. Moneys resulting from civil penalties imposed under this section shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund created under section 4743.05 of the Revised Code.

(B) The remedies provided in this section are in addition to remedies otherwise available under any federal or state law or ordinance of a municipal corporation.

Effective Date: 09-16-2004



Section 4752.20 - Compliance with law regarding sanctions for human trafficking.

The Ohio respiratory care board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4752.99 - Penalty.

Whoever violates division (A) of section 4752.02 of the Revised Code is guilty of a minor misdemeanor on the first offense. On the second offense, the person is guilty of a misdemeanor of the fourth degree. On each subsequent offense, the person is guilty of a misdemeanor of the first degree.

Effective Date: 09-16-2004






Chapter 4753 - SPEECH-LANGUAGE PATHOLOGISTS AND AUDIOLOGISTS

Section 4753.01 - Speech-language pathologist and audiologist definitions.

As used in sections 4753.01 to 4753.12 of the Revised Code:

(A) "Speech-language pathologist" means a person who practices speech-language pathology and who represents himself to be a speech-language pathologist when he holds out to the public by any means, or by any service or function he performs, directly or indirectly, or by using the term "speech pathology," "speech pathologist," "speech correction," "speech correctionist," "speech therapy," "speech therapist," "speech clinic," "speech clinician," "language pathology," "language pathologist," "voice therapy," "voice therapist," "voice pathology," "voice pathologist," "logopedics," "logopedist," "communicology," "communicologist," "aphasiology," "aphasiologist," "phoniatrist," or any variation, synonym, coinage, or whatever expresses, employs, or implies these terms, names, or functions. "Person" means an individual, partnership, organization, or corporation, except that only individuals may be licensed under this law.

(B) "Speech-language pathology" means the application of principles, methods, or procedures related to the development and disorders of human communication. Disorders include any and all conditions, whether of organic or nonorganic origin, that impede the normal process of human communication including disorders and related disorders of speech, articulation, fluency, voice, oral and written language; auditory comprehension and processing; oral, pharyngeal or laryngeal sensorimotor competencies; mastication or deglutition following a medical examination by a physician licensed pursuant to Chapter 4731. of the Revised Code; auditory or visual processing; auditory or visual memory and cognition; communication; and assisted augmentative communication treatment and devices.

(C) "Practice of speech-language pathology" means planning, directing, supervising, and conducting habilitative or rehabilitative counseling programs for individuals or groups of individuals who have or are suspected of having disorders of communication, any service in speech-language pathology including prevention, identification, evaluation, consultation, habilitation or rehabilitation, instruction, and research. The practice of speech-language pathology may include pure-tone air conduction hearing screening, screening tympanometry, and acoustic reflex screening, limited to a pass-or-fail determination for the identification of individuals with other disorders of communication. The practice of speech-language pathology also may include aural habilitation or rehabilitation which means the provision of services and procedures for facilitating adequate auditory, speech, and language skills in individuals with hearing impairment. The practice of speech-language pathology does not include the practice of medicine and surgery or osteopathic medicine and surgery, or the performance of a task in the normal practice of medicine and surgery by a person to whom the task is delegated by a licensed physician.

(D) "Audiologist" means a person who practices audiology and who represents himself to be an audiologist by using the term "audiology," "audiologist," "audiometry," "audiometrist," "audiological," "hearing therapy," "hearing therapist," "hearing clinic," "hearing clinician," or "hearing aid audiologist," or any similar title.

(E) "Audiology" means the application of principles, methods, or procedures related to hearing and the disorders of hearing.

(F) "Disorders" includes any and all conditions, whether of organic or nonorganic origin, peripheral or central, that impede the normal process of human communication including disorders of auditory sensitivity, acuity, function, or processing.

(G) "Practice of audiology" means the planning, directing, supervising, and conducting of habilitative or rehabilitative counseling programs for individuals or groups of individuals who have or are suspected of having disorders of hearing; any service in audiology, including prevention, identification, evaluation, consultation, habilitation or rehabilitation, instruction, and research; participating in hearing conservation, hearing aid and assistive listening device evaluation, selection, preparation, dispensing, and orientation; fabricating ear molds; providing auditory training and speech reading; and administering tests of vestibular function and tests for tinnitus in accordance with section 4753.14 of the Revised Code. The "practice of audiology" includes speech and language screening limited to a pass-or-fail determination, for the purpose of identification of individuals with disorders of communication. The practice of audiology does not include the practice of medicine and surgery or osteopathic medicine and surgery, or the performance of a task in the normal practice of medicine and surgery or osteopathic medicine and surgery by a person to whom the task is delegated by a licensed physician.

Effective Date: 11-05-1992



Section 4753.02 - Unauthorized practice.

No person shall practice, offer to practice, or aid and abet the practice of the profession of speech-language pathology or audiology, or use in connection with the person's name, or otherwise assume, use, or advertise any title or description tending to convey the impression that the person is a speech-language pathologist or audiologist unless the person is licensed or permitted under this chapter.

Effective Date: 11-05-1992; 2007 SB143 06-30-2007



Section 4753.03 - Board of speech-language pathology and audiology.

There is hereby created the board of speech-language pathology and audiology consisting of eight residents of this state to be appointed by the governor with the advice and consent of the senate. Three members of the board shall be licensed speech-language pathologists, and three members shall be licensed audiologists, who have been licensed and engaged in the practice, teaching, administration, or research in the area of appointment for at least five years prior to the dates of their appointment. Beginning with the first appointment of an audiologist to the board after November 5, 1992, at all times one of the audiologists serving on the board must be an audiologist engaged in the practice of fitting and dispensing hearing aids. At all times, two members shall be representatives of the general public, and neither shall be a speech-language pathologist or audiologist or a person licensed under this chapter. At least one of the members representing the general public shall be at least sixty years of age. Terms of office shall be for three years, each term commencing on the twenty-seventh day of September and ending on the twenty-sixth day of September. Each member shall hold office from the date of appointment until the end of the term for which appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person shall be appointed to serve consecutively more than two full terms. The executive council of the Ohio speech and hearing association may recommend, within forty-five days after any vacancy or expiration of a member's term occurs, no more than three persons to fill each position or vacancy on the board, and the governor may make the appointment from the persons so recommended. If the council fails to make recommendations within the required time, the governor shall make the appointment without its recommendations. The terms of all speech-language pathology members shall not end in the same year; the terms of all audiology members shall not end in the same year. Upon the first appointment following November 5, 1992, the governor shall appoint speech-language pathology members and audiology members to one-, two-, or three-year terms to prevent the terms of all speech-language pathology members or all audiology members from ending in the same year. Thereafter, all terms shall be for three years.

Effective Date: 11-05-1992; 01-01-2006



Section 4753.04 - Organization of board.

The board of speech-language pathology and audiology shall hold at least one regular meeting a year, at which it shall elect a chairperson and vice-chairperson from among its members. Additional meetings may be held upon call of the chairperson or at the written request of two or more members of the board. Five members of the board constitute a quorum to conduct business, if one member who is a speech-language pathologist and one member who is an audiologist are present. The board may employ an executive director, who shall serve at the board's pleasure, and shall designate the duties and fix the executive director's compensation. The board may hire such other employees and consultants as it finds necessary. Members of the board shall receive compensation pursuant to division (J) of section 124.15 of the Revised Code for each day employed in the discharge of their official duties. The members shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. All vouchers of the board shall be approved by the chairperson or the executive director of the board.

Effective Date: 09-29-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4753.05 - Powers and duties of board.

(A) The board of speech-language pathology and audiology may make reasonable rules necessary for the administration of this chapter. The board shall adopt rules to ensure ethical standards of practice by speech-language pathologists and audiologists licensed or permitted pursuant to this chapter. All rules adopted under this chapter shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) The board shall determine the nature and scope of examinations to be administered to applicants for licensure pursuant to this chapter in the practices of speech-language pathology and audiology, and shall evaluate the qualifications of all applicants. Written examinations may be supplemented by such practical and oral examinations as the board shall determine by rule. The board shall determine by rule the minimum examination score for licensure. Licensure shall be granted independently in speech-language pathology and audiology. The board shall maintain a current public record of all persons licensed, to be made available upon request.

(C) The board shall publish and make available, upon request, the licensure and permit standards prescribed by this chapter and rules adopted pursuant thereto.

(D) The board shall submit to the governor each year a report of all its official actions during the preceding year together with any recommendations and findings with regard to the improvement of the professions of audiology and speech-language pathology.

(E) The board shall investigate all alleged irregularities in the practices of speech-language pathology and audiology by persons licensed or permitted pursuant to this chapter and any violations of this chapter or rules adopted by the board. The board shall not investigate the practice of any person specifically exempted from licensure under this chapter by section 4753.12 of the Revised Code, as long as the person is practicing within the scope of the person's license or is carrying out responsibilities as described in division (G) or (H) of section 4753.12 of the Revised Code and does not claim to be a speech-language pathologist or audiologist. In conducting investigations under this division, the board may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony. In any case of disobedience or neglect of any subpoena served on any person or the refusal of any witness to testify to any matter regarding which the witness may lawfully be interrogated, the court of common pleas of any county where such disobedience, neglect, or refusal occurs or any judge thereof, on application by the board, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court, or a refusal to testify therein.

(F) The board shall conduct such hearings and keep such records and minutes as are necessary to carry out this chapter.

(G) The board shall adopt a seal by which it shall authenticate its proceedings. Copies of the proceedings, records, and acts signed by the chairperson or executive director and authenticated by such seal shall be prima-facie evidence thereof in all courts of this state.

Effective Date: 01-01-2002; 2007 SB143 06-30-2007



Section 4753.06 - License qualifications.

No person is eligible for licensure as a speech-language pathologist or audiologist unless:

(A) The person has obtained a broad general education to serve as a background for the person's specialized academic training and preparatory professional experience. Such background may include study from among the areas of human psychology, sociology, psychological and physical development, the physical sciences, especially those that pertain to acoustic and biological phenomena, and human anatomy and physiology, including neuroanatomy and neurophysiology.

(B) If the person seeks licensure as a speech-language pathologist, the person submits to the board of speech-language pathology and audiology an official transcript demonstrating that the person has at least a master's degree in speech-language pathology or the equivalent as determined by the board. The person's academic credit must include course work accumulated in the completion of a well-integrated course of study approved by the board and delineated by rule dealing with the normal aspects of human communication, development and disorders thereof, and clinical techniques for the evaluation and the improvement or eradication of such disorders. The course work must have been completed at colleges or universities accredited by regional or national accrediting organizations recognized by the board.

(C) Except as provided in division (F)(1)(b) of this section, if the person seeks licensure as an audiologist, the person submits to the board an official transcript demonstrating that the person has at least a doctor of audiology degree or the equivalent as determined by the board. The person's academic credit must include course work accumulated in the completion of a well-integrated course of study approved by the board and delineated by rules dealing with the normal aspects of human hearing, balance, and related development and clinical evaluation, audiologic diagnosis, and treatment of disorders of human hearing, balance, and related development. The course work must have been completed in an audiology program that is accredited by an organization recognized by the United States department of education and operated by a college or university accredited by a regional or national accrediting organization recognized by the board.

(D) The person submits to the board evidence of the completion of appropriate, supervised clinical experience in the professional area, speech-language pathology or audiology, for which licensure is requested, dealing with a variety of communication disorders. The appropriateness of the experience shall be determined under rules of the board. This experience shall have been obtained in an accredited college or university, in a cooperating program of an accredited college or university, or in another program approved by the board.

(E) The person submits to the board evidence that the person has passed the examination for licensure to practice speech-language pathology or audiology pursuant to division (B) of section 4753.05 of the Revised Code.

(F)

(1) In the case of either of the following, the person presents to the board written evidence that the person has obtained professional experience:

(a) The person seeks licensure as a speech-language pathologist;

(b) The person seeks licensure as an audiologist and does not meet the requirements of division (C) of this section regarding a doctor of audiology degree, but before January 1, 2006, the person met the requirements of division (B) of this section regarding a master's degree in audiology as that division existed on December 31, 2005.

(2) The professional experience shall be appropriately supervised as determined by board rule. The amount of professional experience shall be determined by board rule and shall be bona fide clinical work that has been accomplished in the major professional area, speech-language pathology or audiology, in which licensure is being sought. If the person seeks licensure as a speech-language pathologist, this experience shall not begin until the requirements of divisions (B), (D), and (E) of this section have been completed unless approved by the board. If the person seeks licensure as an audiologist, this experience shall not begin until the requirements of division (B) of this section, as that division existed on December 31, 2005, and divisions (D) and (E) of this section have been completed unless approved by the board. Before beginning the supervised professional experience pursuant to this section, the applicant for licensure to practice speech-language pathology or audiology shall obtain a conditional license pursuant to section 4753.071 of the Revised Code.

Amended by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.

Effective Date: 11-05-1992; 01-01-2006



Section 4753.07 - Issuing license or conditional license.

The board of speech-language pathology and audiology shall issue under its seal a license or conditional license to every applicant who has passed the appropriate examinations designated by the board and who otherwise complies with the licensure requirements of this chapter. The license or conditional license entitles the holder to practice speech-language pathology or audiology. Each licensee shall display the license or conditional license or an official duplicate in a conspicuous place where the licensee practices speech-language pathology or audiology or both.

Effective Date: 11-05-1992



Section 4753.071 - License qualifications for conditional licensees.

A person who is required to meet the supervised professional experience requirement of division (F) of section 4753.06 of the Revised Code shall submit to the board of speech-language pathology and audiology an application for a conditional license. The application shall include a plan for the content of the supervised professional experience on a form the board shall prescribe. The board shall issue the conditional license to the applicant if the applicant meets the requirements of section 4753.06 of the Revised Code, other than the requirement to have obtained the supervised professional experience, and pays to the board the appropriate fee for a conditional license. An applicant may not begin employment until the conditional license has been issued. A conditional license authorizes an individual to practice speech-language pathology or audiology while completing the supervised professional experience as required by division (F) of section 4753.06 of the Revised Code. A person holding a conditional license may practice speech-language pathology or audiology while working under the supervision of a person fully licensed in accordance with this chapter. A conditional license is valid for eighteen months unless suspended or revoked pursuant to section 3123.47 or 4753.10 of the Revised Code. A person holding a conditional license may perform services for which reimbursement will be sought under the medicare program established under Title XVIII of the "Social Security Act," 79 Stat. 286 ( 1965), 42 U.S.C. 1395, as amended, or the medicaid program established under Chapter 5111. of the Revised Code but all requests for reimbursement for such services shall be made by the person who supervises the person performing the services.

Effective Date: 03-22-2001; 01-01-2006



Section 4753.072 - Administrative rules for speech-language pathology aides and audiology aides.

The board of speech-language pathology and audiology shall establish by rule pursuant to Chapter 119. of the Revised Code the qualifications for persons seeking licensure as a speech-language pathology aide or an audiology aide. The qualifications shall be less than the standards for licensure as a speech-language pathologist or audiologist. An aide shall not act independently and shall work under the direction and supervision of a speech-language pathologist or audiologist licensed by the board. An aide shall not dispense hearing aids. An applicant shall not begin employment until the license has been approved.

Effective Date: 11-05-1992



Section 4753.073 - Speech-language pathology student permit.

(A)

(1) The board of speech-language pathology and audiology shall issue under its seal a speech-language pathology student permit to any applicant who submits a plan that has been approved by the applicant's university graduate program in speech-language pathology and that conforms to requirements determined by the board by rule and who meets all of the following requirements:

(a) Is enrolled in a graduate program at an educational institution located in this state that is accredited by the council on academic accreditation in audiology and speech-language pathology of the American speech-language-hearing association;

(b) Has completed at least one year of postgraduate training in speech-language pathology, or equivalent coursework as determined by the board, and any student clinical experience the board may require by rule;

(2) The speech-language pathology student permit authorizes the holder to practice speech-language pathology within limits determined by the board by rule, which shall include the following:

(a) The permit holder's caseload shall be limited in a manner to be determined by the board by rule.

(b) The permit holder's authorized scope of practice shall be limited in a manner to be determined by the board by rule. The rule shall consider the coursework and clinical experience that has been completed by the permit holder and the recommendation of the applicant's university graduate program in speech-language pathology.

(c) The permit holder shall practice only when under the supervision of a speech-language pathologist who is licensed by the board and acting under the approval and direction of the applicant's university graduate program in speech-language pathology. The board shall determine by rule the manner of supervision.

(3) A permit issued under this section shall expire two years after the date of issuance. Student permits may be renewed in a manner to be determined by the board by rule.

(4) Each permit holder shall display the permit or an official duplicate in a conspicuous place where the permit holder practices speech-language pathology.

Effective Date: 2007 SB143 06-30-2007



Section 4753.08 - Waiving examination, educational and professional experience requirements.

The board of speech-language pathology and audiology shall waive the examination, educational, and professional experience requirements for any applicant who meets any of the following requirements:

(A) On September 26, 1975, has at least a bachelor's degree with a major in speech-language pathology or audiology from an accredited college or university, or who has been employed as a speech-language pathologist or audiologist for at least nine months at any time within the three years prior to September 26, 1975, if an application providing bona fide proof of such degree or employment is filed with the board within one year after September 26, 1975, and is accompanied by the application fee as prescribed in division (A) of section 4753.11 of the Revised Code;

(B) Presents proof of current certification or licensure in good standing in the area in which licensure is sought in a state that has standards at least equal to the standards for licensure that are in effect in this state at the time the applicant applies for the license;

(C) Presents proof of both of the following:

(1) Having current certification or licensure in good standing in audiology in a state that has standards at least equal to the standards for licensure as an audiologist that were in effect in this state on December 31, 2005;

(2) Having first obtained that certification or licensure not later than December 31, 2007.

(D) Presents proof of a current certificate of clinical competence in speech-language pathology or audiology that is in good standing and received from the American speech-language-hearing association in the area in which licensure is sought.

Effective Date: 01-01-2002; 01-01-2006



Section 4753.09 - License renewal.

Except as provided in this section and in section 4753.10 of the Revised Code, a license issued by the board of speech-language pathology and audiology shall be renewed biennially in accordance with the standard renewal procedure contained in Chapter 4745. of the Revised Code. If the application for renewal is made one year or longer after the renewal application is due, the person shall apply for licensure as provided in section 4753.06 or division (B) , (C), or (D) of section 4753.08 of the Revised Code. The board shall not renew a conditional license; however, the board may grant an applicant a second conditional license. The board shall establish by rule adopted pursuant to Chapter 119. of the Revised Code the qualifications for license renewal. Applicants shall demonstrate continued competence, which may include continuing education, examination, self-evaluation, peer review, performance appraisal, or practical simulation. The board may establish other requirements as a condition for license renewal as considered appropriate by the board. The board may renew a license which expires while the license is suspended, but the renewal shall not affect the suspension. The board shall not renew a license which has been revoked. If a revoked license is reinstated under section 4753.10 of the Revised Code after it has expired, the licensee, as a condition of reinstatement, shall pay a reinstatement fee in the amount equal to the renewal fee in effect on the last preceding regular renewal date on which it is reinstated, plus any delinquent fees accrued from the time of the revocation, if such a fee is prescribed by the board by rule.

Effective Date: 11-05-1992; 01-01-2006



Section 4753.091 - Classification of license as inactive.

(A) A person licensed under this chapter may apply to the board of speech-language pathology and audiology to have the person's license classified as inactive. If a fee is charged under division (B) of this section, the person shall include the fee with the application.

If the person's license is in good standing, the person is not the subject of any complaint, the person is not the subject of an investigation or disciplinary action by the board, and the person meets any other requirements established by the board in rules adopted under this section, the board shall classify the license as inactive. The inactive classification shall become effective on the date immediately following the date that the person's license is scheduled to expire.

(B) The board may charge a fee for classifying a license as inactive.

(C) During the period that a license is classified as inactive, the person may not engage in the practice of speech-language pathology or the practice of audiology, as applicable, in this state or make any representation to the public indicating that the person is actively licensed under this chapter.

(D) A person whose license has been classified as inactive may apply to the board to have the license reactivated. The board shall reactivate the license if the person meets the requirements established by the board in rules adopted under this section.

(E) The board's jurisdiction to take disciplinary action under this chapter is not removed or limited when a person's license is classified as inactive under this section.

(F) The board shall adopt rules as necessary for classifying a license as inactive and reactivating an inactive license. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 4753.10 - Discplinary actions.

In accordance with Chapter 119. of the Revised Code, the board of speech-language pathology and audiology may reprimand or place on probation a speech-language pathologist or audiologist or suspend, revoke, or refuse to issue or renew the license of a speech-language pathologist or audiologist. Disciplinary actions may be taken by the board for conduct that may result from but not necessarily be limited to:

(A) Fraud, deception, or misrepresentation in obtaining or attempting to obtain a license;

(B) Fraud, deception, or misrepresentation in using a license;

(C) Altering a license;

(D) Aiding or abetting unlicensed practice;

(E) Committing fraud, deception, or misrepresentation in the practice of speech-language pathology or audiology including:

(1) Making or filing a false report or record in the practice of speech-language pathology or audiology;

(2) Submitting a false statement to collect a fee;

(3) Obtaining a fee through fraud, deception, or misrepresentation, or accepting commissions or rebates or other forms of remuneration for referring persons to others.

(F) Using or promoting or causing the use of any misleading, deceiving, improbable, or untruthful advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation;

(G) Falsely representing the use or availability of services or advice of a physician;

(H) Misrepresenting the applicant, licensee, or holder by using the word "doctor" or any similar word, abbreviation, or symbol if the use is not accurate or if the degree was not obtained from an accredited institution;

(I) Committing any act of dishonorable, immoral, or unprofessional conduct while engaging in the practice of speech-language pathology or audiology;

(J) Engaging in illegal, incompetent, or habitually negligent practice;

(K) Providing professional services while:

(1) Mentally incompetent;

(2) Under the influence of alcohol;

(3) Using any narcotic or controlled substance or other drug that is in excess of therapeutic amounts or without valid medical indication.

(L) Providing services or promoting the sale of devices, appliances, or products to a person who cannot reasonably be expected to benefit from such services, devices, appliances, or products in accordance with results obtained utilizing appropriate assessment procedures and instruments;

(M) Violating this chapter or any lawful order given or rule adopted by the board;

(N) Being convicted of or pleading guilty or nolo contendere to a felony or to a crime involving moral turpitude, whether or not any appeal or other proceeding is pending to have the conviction or plea set aside;

(O) Being disciplined by a licensing or disciplinary authority of this or any other state or country or convicted or disciplined by a court of this or any other state or country for an act that would be grounds for disciplinary action under this section. After revocation of a license under this section, application may be made to the board for reinstatement. The board, in accordance with an order of revocation as issued under Chapter 119. of the Revised Code, may require an examination for such reinstatement. If any person has engaged in any practice which constitutes an offense under the provisions of this chapter or rules promulgated thereunder by the board, the board may apply to the court of common pleas of the county for an injunction or other appropriate order restraining such conduct, and the court may issue such order. Any person who wishes to make a complaint against any person licensed pursuant to this chapter shall submit the complaint in writing to the board within one year from the date of the action or event upon which the complaint is based. The board shall determine whether the allegations in the complaint are of a sufficiently serious nature to warrant formal disciplinary charges against the licensee pursuant to this section. If the board determines that formal disciplinary charges are warranted, it shall proceed in accordance with the procedures established in Chapter 119. of the Revised Code.

Effective Date: 11-05-1992



Section 4753.101 - Student permit disciplinary action rules.

The board of speech-language pathology and audiology, in accordance with Chapter 119. of the Revised Code, may establish rules to govern any disciplinary action to be taken against a student issued a permit under section 4753.073 of the Revised Code. The rules established by the board are not subject to the adjudication procedure requirements of sections 119.06 to 119.13 of the Revised Code.

Effective Date: 2007 SB143 06-30-2007



Section 4753.11 - Fees.

(A) For all types of licenses and permits, the board of speech-language pathology and audiology shall charge a nonrefundable licensure or permit fee, to be determined by board rule, which shall be paid at the time the application is filed with the board.

(B) On or before the thirty-first day of January of every other year, the board shall charge a biennial licensure renewal fee which shall be determined by board rule and used to defray costs of the board.

(C) The board may, by rule, provide for the waiver of all or part of such fees when the license is issued less than one hundred days before the date on which it will expire.

(D) After the last day of the month designated by the board for renewal, the board shall charge a late fee to be determined by board rule in addition to the biennial licensure renewal fee.

(E) No municipal corporation shall levy an occupational or similar excise tax on any person licensed under this chapter.

(F) All fees collected under this section and section 4753.09 of the Revised Code shall be paid into the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 07-01-1993; 2007 SB143 06-30-2007



Section 4753.12 - Lawful practice.

Nothing in this chapter shall be construed to:

(A) Prohibit a person other than an individual from engaging in the business of speech-language pathology or audiology without licensure if it employs a licensed individual in the direct practice of speech-language pathology and audiology. Such entity shall file a statement with the board, on a form approved by the board for this purpose, swearing that it submits itself to the rules of the board and the provisions of this chapter which the board determines applicable.

(B) Prevent or restrict the practice of a person employed as a speech-language pathologist or audiologist by any agency of the federal government.

(C) Restrict the activities and services of a student or intern in speech-language pathology or audiology from pursuing a course of study leading to a degree in these areas at a college or university accredited by a recognized regional or national accrediting body or in one of its cooperating clinical training facilities, if these activities and services are supervised by a person licensed in the area of study or certified by the American speech-language-hearing association in the area of study and if the student is designated by a title such as "speech-language pathology intern," "audiology intern," "trainee," or other such title clearly indicating the training status.

(D) Prevent a person from performing speech-language pathology or audiology services when performing these services in pursuit of the required supervised professional experience as prescribed in section 4753.06 of the Revised Code and that person has been issued a conditional license pursuant to section 4753.071 of the Revised Code.

(E) Restrict a speech-language pathologist or audiologist who holds the certification of the American speech-language-hearing association, or who is licensed as a speech-language pathologist or audiologist in another state and who has made application to the board for a license in this state from practicing speech-language pathology or audiology without a valid license pending the disposition of the application.

(F) Restrict a person not a resident of this state from offering speech-language pathology or audiology services in this state if such services are performed for not more than one period of thirty consecutive calendar days in any year, if the person is licensed in the state of the person's residence or certified by the American speech-language-hearing association and files a statement as prescribed by the board in advance of providing these services. Such person shall be subject to the rules of the board and the provisions of this chapter.

(G) Restrict a person licensed under Chapter 4747. of the Revised Code from engaging in the duties as defined in that chapter related to measuring, testing, and counseling for the purpose of identifying or modifying hearing conditions in connection with the fitting, dispensing, or servicing of a hearing aid, or affect the authority of hearing aid dealers to deal in hearing aids or advertise the practice of dealing in hearing aids in accordance with Chapter 4747. of the Revised Code.

(H) Restrict a physician from engaging in the practice of medicine and surgery or osteopathic medicine and surgery or prevent any individual from carrying out any properly delegated responsibilities within the normal practice of medicine and surgery or osteopathic medicine and surgery.

(I) Restrict a person registered or licensed under Chapter 4723. of the Revised Code from performing those acts and utilizing those procedures that are within the scope of the practice of professional or practical nursing as defined in Chapter 4723. of the Revised Code and the ethics of the nursing profession, provided such a person does not claim to the public to be a speech-language pathologist or audiologist.

(J) Restrict an individual licensed as an audiologist under this chapter from fitting, selling, or dispensing hearing aids.

(K) Authorize the practice of medicine and surgery or entitle a person licensed pursuant to this chapter to engage in the practice of medicine or surgery or any of its branches.

(L) Restrict a person licensed pursuant to Chapter 4755. of the Revised Code from performing those acts and utilizing those procedures that are within the scope of the practice of occupational therapy or occupational therapy assistant as defined in Chapter 4755. of the Revised Code, provided the person does not claim to the public to be a speech-language pathologist or audiologist.

Effective Date: 01-01-2002



Section 4753.13 - [Repealed].

Effective Date: 11-05-1992



Section 4753.14 - Referrals.

An audiologist shall administer tests of vestibular function only to patients who have been referred to him by a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery. If an audiologist administers an audiometric test for tinnitus and his examination or evaluation of the patient reflects the presence of otological or systemic disease, the audiologist shall promptly refer the patient to a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

Effective Date: 11-05-1992



Section 4753.15 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the board of speech-language pathology and audiology shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4753.16 - Compliance with law regarding sanctions for human trafficking.

The board of speech-language pathology and audiology shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4753.99 - Penalty.

Whoever violates section 4753.02 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 09-26-1975






Chapter 4755 - OCCUPATIONAL THERAPISTS; PHYSICAL THERAPISTS; ATHLETIC TRAINERS

Section 4755.01 - Ohio occupational therapy, physical therapy, and athletic trainers board.

(A) There is hereby created the Ohio occupational therapy, physical therapy, and athletic trainers board consisting of sixteen residents of this state, who shall be appointed by the governor with the advice and consent of the senate. The board shall be composed of a physical therapy section, an occupational therapy section, and an athletic trainers section.

(1) Five members of the board shall be physical therapists who are licensed to practice physical therapy and who have been engaged in or actively associated with the practice of physical therapy in this state for at least five years immediately preceding appointment. Such members of the board shall sit on the physical therapy section. The physical therapy section also shall consist of four additional members, appointed by the governor with the advice and consent of the senate, who satisfy the same qualifications as the members of the board sitting on the physical therapy section, but who are not members of the board. Of the additional physical therapy section members whose terms commence on August 28, 2007, one shall be for a term of one year, one for a term of two years, one for a term of three years, and one for a term of four years. Such additional members of the physical therapy section are vested with only such powers and shall perform only such duties as relate to the affairs of that section.

(2) Four members of the board shall be occupational therapists and one member shall be a licensed occupational therapy assistant, all of whom have been engaged in or actively associated with the practice of occupational therapy or practice as an occupational therapy assistant in this state for at least five years immediately preceding appointment. Such members of the board shall sit on the occupational therapy section.

(3) Four members of the board shall be athletic trainers who have been engaged in the practice of athletic training in Ohio for at least five years immediately preceding appointment. One member of the board shall be a physician licensed to practice medicine and surgery in this state. Such members of the board shall sit on the athletic trainers section.

(4) One member of the board shall represent the public . This member shall sit on the board and shall attend each year at least three meetings of the physical therapy section, three meetings of the occupational therapy section, and three meetings of the athletic trainers section.

(B) Except for the terms of office specified in division (A)(1) of this section for the additional members of the physical therapy section commencing on August 28, 2007, terms for the members of the board and the additional members of the physical therapy section are for three years. Each member's term shall commence on the twenty-eighth day of August and end on the twenty-seventh day of August. Each member shall serve subsequent to the expiration of the member's term until the member's successor is appointed and qualifies, or until a period of sixty days has elapsed, whichever occurs first. A member shall not serve for more than three consecutive terms. All vacancies shall be filled in the manner prescribed for the regular appointments and are limited to the unexpired terms.

(C) Each member of the board and each additional member of the physical therapy section, before entering upon the official duties of office, shall do both of the following:

(1) Subscribe to and file with the secretary of state the constitutional oath of office;

(2) Sign and file with the executive director of the board a notarized statement that the member has read and understands sections 121.22 and 149.43 of the Revised Code and the provisions of Chapter 119. of the Revised Code that are applicable to the duties of the board.

(D) Annually, upon the qualification of the member or members appointed in that year, the board shall organize by selecting from its members a president and secretary. Each section of the board shall independently organize by selecting from its members a chairperson and secretary.

(E) A majority of the members of the board constitutes a quorum to transact and vote on the business of the board. A majority of the members of each section constitutes a quorum to transact and vote on the affairs of that section.

(F) Each member of the board and each additional member of the physical therapy section shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day employed in the discharge of official duties. In addition, each member of the board and each additional member of the physical therapy section shall receive the member's actual and necessary expenses incurred in the performance of official duties.

(G) The board of trustees of the Ohio occupational therapy association may recommend, after any term expires or vacancy occurs in an occupational therapy position, at least three persons to fill each such position or vacancy on the board, and the governor may make the appointment from the persons so recommended. The executive board of the Ohio chapter of the American physical therapy association may recommend, after any term expires or vacancy occurs in a physical therapy position, at least three persons to fill each such vacancy on the board, and the governor may make appointments from the persons so recommended. The Ohio athletic trainers association shall recommend to the governor at least three persons when any term expires or any vacancy occurs in an athletic trainer position. The governor may select one of the association's recommendations in making such an appointment.

(H) The board shall meet as a whole to determine all administrative, personnel, and budgetary matters. The executive director of the board appointed by the board shall not be a physical therapist, an occupational therapist, or an athletic trainer who has been licensed to practice physical therapy, occupational therapy, or as an athletic trainer in this state within three years immediately preceding appointment. The executive director shall execute, under the direction of the board, the policies, orders, directives, and administrative functions of the board and shall direct, under rules adopted by the board, the work of all persons employed by the board. Upon the request of the board, the executive director shall report to the board on any matter. The executive director shall serve at the pleasure of the board.

(I) The occupational therapy section of the board shall have the authority to act on behalf of the board on matters concerning the practice of occupational therapy and, in particular, the examination of applicants, the issuance of licenses and limited permits, and the suspension or revocation of licenses and limited permits to practice as an occupational therapist or occupational therapy assistant. The physical therapy section of the board shall have the authority to act on behalf of the board on matters concerning the practice of physical therapy and, in particular, the examination, licensure, and suspension or revocation of licensure of applicants, physical therapists, and physical therapist assistants. The athletic trainers section of the board shall have the authority to act on behalf of the board on matters concerning the practice of athletic training and, in particular, the examination, licensure, and suspension or revocation of licensure of applicants and athletic trainers. All actions taken by any section of the board under this division shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 09-05-2001; 04-06-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4755.02 - Powers and duties of board.

(A) The appropriate section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall investigate compliance with this chapter or any rule or order issued under this chapter and shall investigate alleged grounds for the suspension, revocation, or refusal to issue or renew licenses or limited permits under section 3123.47, 4755.11, 4755.47, or 4755.64 of the Revised Code. The appropriate section may subpoena witnesses and documents in connection with its investigations.

(B) Through the attorney general or an appropriate prosecuting attorney, the appropriate section may apply to an appropriate court for an order enjoining the violation of this chapter. On the filing of a verified petition, the court shall conduct a hearing on the petition and give the same preference to the proceeding as is given to all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the court's calendar. On a showing that a person has violated or is about to violate this chapter, the court shall grant an injunction, restraining order, or other order as appropriate. The injunction proceedings provided by this division are in addition to all penalties and other remedies provided in this chapter.

(C) When requested by the appropriate section, the prosecuting attorney of a county, or the village solicitor or city director of law of a municipal corporation, where a violation of this chapter allegedly occurs, shall take charge of and conduct the prosecution.

(D) The appropriate section may employ investigators who shall investigate complaints , conduct inspections, and make inquiries as in the judgment of the section are appropriate to enforce sections 3123.41 to 3123.50 of the Revised Code or this chapter. These investigators have the right to review, obtain copies, and audit the patient records and personnel files of licensees and limited permit holders at the place of business of the licensees or limited permit holders or any other place where such documents may be and shall be given access to such documents during normal business hours.

(E)

(1) Subject to division (E)(2) of this section, information and records received or generated by the board pursuant to an investigation are confidential, are not public records as defined in section 149.43 of the Revised Code, and are not subject to discovery in any civil or administrative action.

(2) For good cause, the board may disclose information gathered pursuant to an investigation to any federal, state, or local law enforcement, prosecutorial, or regulatory agency or its officers or agents engaging in an investigation the board believes is within the agency's jurisdiction. An agency that receives confidential information shall comply with the same requirements regarding confidentiality as those with which the board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency that applies when the agency is dealing with other information in its possession. The information may be admitted into evidence in a criminal trial in accordance with the Rules of Evidence, or in an administrative hearing conducted by an agency, but the court or agency shall require that appropriate measures be taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients, complainants, or others whose confidentiality was protected by the board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court or agency include sealing its records or redacting specific information from its records.

(F) The appropriate section shall conduct hearings, keep records and minutes, and enforce the relevant sections of this chapter.

(G) Each section of the board shall publish and make available, upon request and for a fee not to exceed the actual cost of printing and mailing, the licensure standards prescribed by the relevant sections of this chapter and the Administrative Code.

(H) The board shall submit to the governor and to the general assembly each year a report of all its official actions during the preceding year, together with any recommendations and findings with regard to the status of the professions of physical therapy , occupational therapy, and athletic training.

Effective Date: 11-21-1977; 04-06-2007



Section 4755.03 - Fees credited to occupational licensing and regulatory fund.

Except as provided in section 4755.99 of the Revised Code, all fees and fines collected and assessed under this chapter by the appropriate section of the Ohio occupational therapy, physical therapy, and athletic trainers board, shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 07-22-1994; 09-29-2005; 04-06-2007; 2007 HB119 09-29-2007



Section 4755.031 - Fee for costs of sanction proceedings.

A person sanctioned under section 4755.11, 4755.47, 4755.482, or 4755.64 of the Revised Code shall pay a fee in the amount of the actual cost of the administrative hearing, including the cost of the court reporter, the hearing officer, transcripts, and any witness fees for lodging and travel, as determined by the appropriate section of the board. The fee shall be collected by the appropriate section.

Effective Date: 04-06-2007



Section 4755.04 - Occupational therapist definitions.

As used in sections 4755.04 to 4755.13 and section 4755.99 of the Revised Code:

(A) "Occupational therapy" means the therapeutic use of everyday life activities or occupations with individuals or groups for the purpose of participation in roles and situations in the home, school, workplace, community, and other settings. The practice of occupational therapy includes all of the following:

(1) Methods or strategies selected to direct the process of interventions, including, but not limited to, establishment, remediation, or restoration of a skill or ability that has not yet developed or is impaired and compensation, modification, or adaptation of activity or environment to enhance performance;

(2) Evaluation of factors affecting activities of daily living, instrumental activities of daily living, education, work, play, leisure, and social participation, including, but not limited to, sensory motor abilities, vision, perception, cognition, psychosocial, and communication and interaction skills;

(3) Interventions and procedures to promote or enhance safety and performance in activities of daily living, education, work, play, leisure, and social participation, including, but not limited to, application of physical agent modalities, use of a range of specific therapeutic procedures to enhance performance skills, rehabilitation of driving skills to facilitate community mobility, and management of feeding, eating, and swallowing to enable eating and feeding performance;

(4) Consultative services, case management, and education of patients, clients, or other individuals to promote self-management, home management, and community and work reintegration;

(5) Designing, fabricating, applying, recommending, and instructing in the use of selected orthotic or prosthetic devices and other equipment which assists the individual to adapt to the individual's potential or actual impairment;

(6) Administration of topical drugs that have been prescribed by a licensed health professional authorized to prescribe drugs, as defined in section 4729.01 of the Revised Code.

(B) "Occupational therapist" means a person who is licensed or holds a limited permit to practice occupational therapy and who offers such services to the public under any title incorporating the words "occupational therapy," "occupational therapist," or any similar title or description of services.

(C) "Occupational therapy assistant" means a person who holds a license or limited permit to provide occupational therapy techniques under the general supervision of an occupational therapist.

Effective Date: 03-22-2001; 04-06-2007



Section 4755.05 - Requirement of license or permit.

No person who does not hold a current license or limited permit under sections 4755.04 to 4755.13 of the Revised Code shall practice or offer to practice occupational therapy, or use in connection with the person's name, or otherwise assume, use, or advertise, any title, initials, or description tending to convey the impression that the person is an occupational therapist or an occupational therapy assistant. No partnership, association, or corporation shall advertise or otherwise offer to provide or convey the impression that it is providing occupational therapy unless an individual holding a current license or limited permit under sections 4755.04 to 4755.13 of the Revised Code is or will at the appropriate time be rendering the occupational therapy services to which reference is made.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.06 - Administrative rules.

The occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board may make reasonable rules in accordance with Chapter 119. of the Revised Code relating to, but not limited to, the following:

(A) The form and manner for filing applications for licensure under sections 4755.04 to 4755.13 of the Revised Code;

(B) The issuance, suspension, and revocation of the licenses and the conducting of investigations and hearings;

(C) Standards for approval of courses of study relative to the practice of occupational therapy;

(D) The time and form of examination for the licensure;

(E) Standards of ethical conduct in the practice of occupational therapy;

(F) The form and manner for filing applications for renewal and a schedule of deadlines for renewal;

(G) The conditions under which a license of a licensee who files a late application for renewal will be reinstated;

(H) Placing an existing license in escrow;

(I) The amount, scope, and nature of continuing education activities required for license renewal, including waivers of the continuing education requirements;

(J) Guidelines for limited permits;

(K) Requirements for criminal records checks of applicants under section 4776.03 of the Revised Code;

(L) Subject to section 4755.061 of the Revised Code, the amount for each fee specified in section 4755.12 of the Revised Code that the section charges;

(M) The amount and content of corrective action courses required by the board under section 4755.11 of the Revised Code.

The section may hear testimony in matters relating to the duties imposed upon it, and the chairperson and secretary of the section may administer oaths. The section may require proof, beyond the evidence found in the application, of the honesty, truthfulness, and good reputation of any person named in an application for licensure, before admitting the applicant to an examination or issuing a license.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-16-1993; 04-06-2007; 2007 HB104 03-24-2008



Section 4755.061 - Limitation on fee amounts.

If the occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board adopts rules pursuant to section 4755.06 of the Revised Code relating to the amounts of the fees that the section may charge for the late renewal of licenses and the review of continuing education activities, as provided in divisions (A)(5) and (A)(6) of section 4755.12 of the Revised Code, the section shall not establish fee amounts for those services that exceed the actual costs the section incurs in providing the services to a licensee.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 4755.07 - License qualifications.

No person shall qualify for licensure as an occupational therapist or as an occupational therapy assistant unless the person has shown to the satisfaction of the occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board that the person:

(A) Is of good moral character;

(B) Has successfully completed the academic requirements of an educational program recognized by the section, including a concentration of instruction in basic human sciences, the human development process, occupational tasks and activities, the health-illness-health continuum, and occupational therapy theory and practice;

(C) Has successfully completed a period of supervised field work experience at a recognized educational institution or a training program approved by the educational institution where the person met the academic requirements. For an occupational therapist, a minimum of six months of supervised field work experience is required. For an occupational therapy assistant, a minimum of two months of supervised field work experience is required.

(D) Has successfully passed a written examination testing the person's knowledge of the basic and clinical sciences relating to occupational therapy, and occupational therapy theory and practice, including the applicant's professional skills and judgment in the utilization of occupational therapy techniques and methods, and such other subjects as the section may consider useful to determine the applicant's fitness to practice. The section may require separate examinations of applicants for licensure as occupational therapy assistants and applicants for licensure as occupational therapists. Applicants for licensure shall be examined at a time and place and under such supervision as the section determines.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.08 - License - limited permit.

The occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall issue a license to every applicant who has passed the appropriate examination designated by the section and who otherwise complies with the licensure requirements of sections 4755.04 to 4755.13 of the Revised Code. The license entitles the holder to practice occupational therapy or to assist in the practice of occupational therapy. The licensee shall display the license in a conspicuous place at the licensee's principal place of business. The section may issue a limited permit to persons who have satisfied the requirements of divisions (A) to (C) of section 4755.07 of the Revised Code. This permit allows the person to practice as an occupational therapist or occupational therapy assistant under the supervision of a licensed occupational therapist and is valid until the date on which the results of the examination are made public. This limited permit shall not be renewed if the applicant has failed the examination.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.09 - Waiver of examination.

The occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board may waive the examination requirement under section 4755.07 of the Revised Code for any applicant for licensure as an occupational therapist or occupational therapy assistant who either has met educational, training, and job experience requirements established by the section, or presents proof of current certification or licensure in another state that requires standards for licensure at least equal to those for licensure in this state. The section may waive the educational requirements under section 4755.07 of the Revised Code for any applicant who has met job experience requirements established by the section.

Effective Date: 03-22-2001; 04-06-2007



Section 4755.10 - Renewals.

Each license issued under section 4755.08 of the Revised Code is valid without further recommendation or examination until revoked or suspended or until the license expires for failure to file an application for renewal as provided for in this section. Licenses shall be renewed biennially in accordance with the schedule established in rules adopted by the occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board under section 4755.06 of the Revised Code. Applicants for renewal shall file the fee for renewal as provided in section 4755.12 of the Revised Code, an application for renewal on a form prescribed by the occupational therapy section , and proof of completion of continuing education requirements as provided in rules adopted by the section under section 4755.06 of the Revised Code. An application for renewal shall be mailed by the section to the licensee in accordance with the schedule established in rules adopted by the section under section 4755.06 of the Revised Code. In all other respects the renewal process is as provided in section 4745.02 of the Revised Code. The license of any licensee who fails to file an application for renewal on or before the deadline established in rules adopted by the section under section 4755.06 of the Revised Code shall expire automatically, unless the section, for good cause shown, determines that the application for renewal could not have been filed by such day. Except as provided in sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code, the section may renew a license while the license is suspended, but the renewal shall not affect the suspension. The section shall not renew a license that has been revoked. If a revoked license is reinstated under section 4755.11 of the Revised Code after it has expired, the licensee, as a condition of reinstatement, shall pay a reinstatement fee equal to the renewal fee in effect on the last preceding regular renewal date before the reinstatement date, plus any delinquent fees accrued from the time of the revocation, if such fees are prescribed by the section by rule.

Effective Date: 06-30-1997; 04-06-2007



Section 4755.11 - Discplinary actions.

(A) In accordance with Chapter 119. of the Revised Code, the occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board may suspend, revoke, or refuse to issue or renew an occupational therapist license, occupational therapy assistant license, occupational therapist limited permit, occupational therapy assistant limited permit, or reprimand, fine, place a license or limited permit holder on probation, or require the license or limited permit holder to take corrective action courses, for any of the following:

(1) Conviction of an offense involving moral turpitude or a felony, regardless of the state or country in which the conviction occurred;

(2) Violation of any provision of sections 4755.04 to 4755.13 of the Revised Code;

(3) Violation of any lawful order or rule of the occupational therapy section;

(4) Obtaining or attempting to obtain a license or limited permit issued by the occupational therapy section by fraud or deception, including the making of a false, fraudulent, deceptive, or misleading statements in relation to these activities;

(5) Negligence, unprofessional conduct, or gross misconduct in the practice of the profession of occupational therapy;

(6) Accepting commissions or rebates or other forms of remuneration for referring persons to other professionals;

(7) Communicating, without authorization, information received in professional confidence;

(8) Using controlled substances, habit forming drugs, or alcohol to an extent that it impairs the ability to perform the work of an occupational therapist, occupational therapy assistant, occupational therapist limited permit holder, or occupational therapy assistant limited permit holder;

(9) Practicing in an area of occupational therapy for which the individual is untrained or incompetent;

(10) Failing the licensing or Ohio jurisprudence examination;

(11) Aiding, abetting, directing, or supervising the unlicensed practice of occupational therapy;

(12) Denial, revocation, suspension, or restriction of authority to practice a health care occupation, including occupational therapy, for any reason other than a failure to renew, in Ohio or another state or jurisdiction;

(13) Except as provided in division (B) of this section:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers occupational therapy, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that provider;

(b) Advertising that the individual will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers occupational therapy, would otherwise be required to pay.

(14) Working or representing oneself as an occupational therapist, occupational therapy assistant, occupational therapist limited permit holder, or occupational therapy assistant limited permit holder without a current and valid license or limited permit issued by the occupational therapy section;

(15) Engaging in a deceptive trade practice, as defined in section 4165.02 of the Revised Code;

(16) Violation of the standards of ethical conduct in the practice of occupational therapy as identified by the occupational therapy section;

(17) A departure from, or the failure to conform to, minimal standards of care required of licensees or limited permit holders, whether or not actual injury to a patient is established;

(18) An adjudication by a court that the applicant, licensee, or limited permit holder is incompetent for the purpose of holding a license or limited permit and has not thereafter been restored to legal capacity for that purpose;

(19)

(a) Except as provided in division (A)(19)(b) of this section, failure to cooperate with an investigation conducted by the occupational therapy section, including failure to comply with a subpoena or orders issued by the section or failure to answer truthfully a question presented by the section at a deposition or in written interrogatories.

(b) Failure to cooperate with an investigation does not constitute grounds for discipline under this section if a court of competent jurisdiction issues an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence at issue.

(20) Conviction of a misdemeanor reasonably related to the practice of occupational therapy, regardless of the state or country in which the conviction occurred;

(21) Inability to practice according to acceptable and prevailing standards of care because of mental or physical illness, including physical deterioration that adversely affects cognitive, motor, or perception skills;

(22) Violation of conditions, limitations, or agreements placed by the occupational therapy section on a license or limited permit to practice;

(23) Making a false, fraudulent, deceptive, or misleading statement in the solicitation of or advertising for patients in relation to the practice of occupational therapy;

(24) Failure to complete continuing education requirements as prescribed in rules adopted by the occupational therapy section under section 4755.06 of the Revised Code.

(B) Sanctions shall not be imposed under division (A)(13) of this section against any individual who waives deductibles and copayments as follows:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the section upon request.

(2) For professional services rendered to any other person licensed pursuant to sections 4755.04 to 4755.13 of the Revised Code to the extent allowed by those sections and the rules of the occupational therapy section.

(C) Except as provided in division (D) of this section, the suspension or revocation of a license or limited permit under this section is not effective until either the order for suspension or revocation has been affirmed following an adjudication hearing, or the time for requesting a hearing has elapsed.

When a license or limited permit is revoked under this section, application for reinstatement may not be made sooner than one year after the date of revocation. The occupational therapy section may accept or refuse an application for reinstatement and may require that the applicant pass an examination as a condition of reinstatement.

When a license or limited permit holder is placed on probation under this section, the occupational therapy section's probation order shall be accompanied by a statement of the conditions under which the individual may be removed from probation and restored to unrestricted practice.

(D) On receipt of a complaint that a person who holds a license or limited permit issued by the occupational therapy section has committed any of the prohibited actions listed in division (A) of this section, the section may immediately suspend the license or limited permit prior to holding a hearing in accordance with Chapter 119. of the Revised Code if it determines, based on the complaint, that the licensee or limited permit holder poses an immediate threat to the public. The section shall notify the licensee or limited permit holder of the suspension in accordance with section 119.07 of the Revised Code. If the individual whose license or limited permit is suspended fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the section shall enter a final order permanently revoking the individual's license or limited permit.

(E) If any person other than a person who holds a license or limited permit issued under section 4755.08 of the Revised Code has engaged in any practice that is prohibited under sections 4755.04 to 4755.13 of the Revised Code or the rules of the occupational therapy section, the section may apply to the court of common pleas of the county in which the violation occurred, for an injunction or other appropriate order restraining this conduct, and the court shall issue this order.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.12 - Fees.

(A) The occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board may charge any or all of the following fees:

(1) A nonrefundable examination fee, which is to be paid at the time of application for licensure;

(2) An application fee for an initial license;

(3) An initial licensure fee;

(4) A fee for biennial renewal of a license;

(5) A fee for late renewal of a license;

(6) A fee for the review of continuing education activities;

(7) A fee for a limited permit;

(8) A fee for verification of a license.

(B) Any person who is qualified to practice occupational therapy as certified by the section, but who is not in the active practice, as defined by section rule, may register with the section as a nonactive licensee at a biennial fee.

(C) The section may, by rule, provide for the waiver of all or part of a fee when the license is issued less than one hundred days before the date on which it will expire.

(D) Except when all or part of a fee is waived under division (C) of this section, the amount charged by the occupational therapy section for each of its fees shall be the applicable amount established in rules adopted under section 4755.06 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997; 04-06-2007



Section 4755.13 - Exemptions.

(A) Nothing in sections 4755.04 to 4755.13 of the Revised Code shall be construed to prevent or restrict the practice, services, or activities of the following:

(1) Any person who does not claim to the public by any title, initials, or description of services as being engaged in the practice of occupational therapy, who is:

(a) A physician licensed under Chapter 4731. of the Revised Code, or anyone employed or supervised by a licensed physician in the delivery of treatment or services;

(b) A person licensed, certified, or registered under sections 4755.40 to 4755.56 of the Revised Code or under any other chapter of the Revised Code who is practicing within the standards and ethics of practice that represent appropriate extensions of the person's profession;

(c) A qualified member of any other profession who is practicing within the standards and ethics of the member's profession.

(2) Any person employed as an occupational therapist or occupational therapy assistant by the government of the United States, if the person provides occupational therapy solely under the direction or control of the organization by which the person is employed;

(3) Any person pursuing a course of study leading to a degree or certificate in occupational therapy in an accredited or approved educational program if the activities and services constitute a part of a supervised course of study, if the person is designated by a title that clearly indicates the person's status as a student or trainee;

(4) Any person fulfilling the supervised field work experience requirements of section 4755.07 of the Revised Code, if the activities and services constitute a part of the experience necessary to meet those requirements.

(B) Nothing in sections 4755.04 to 4755.13 of the Revised Code authorizes any person to use psychological procedures defined by the state board of psychology under division (C) of section 4732.23 of the Revised Code as a serious hazard to mental health and to require professional expertise in psychology.

Effective Date: 07-01-1993; 04-06-2007



Section 4755.40 - Physical therapist definitions.

As used in sections 4755.40 to 4755.56 and 4755.99 of the Revised Code:

(A) "Physical therapy" means the evaluation and treatment of a person by physical measures and the use of therapeutic exercises and rehabilitative procedures, with or without assistive devices, for the purpose of preventing, correcting, or alleviating any disability. If performed by a person who is adequately trained, physical therapy includes all of the following:

(1) The design, fabrication, revision, education, and instruction in the use of various assistive devices including braces, splints, ambulatory or locomotion devices, wheelchairs, prosthetics, and orthotics;

(2) The administration of topical drugs that have been prescribed by a licensed health professional authorized to prescribe drugs, as defined in section 4729.01 of the Revised Code;

(3) The establishment and modification of physical therapy programs, treatment planning, patient education and instruction, and consultative services;

(4) Physiotherapy. Physical measures include massage, heat, cold, air, light, water, electricity, sound, and the performance of tests of neuromuscular function as an aid to such treatment. Physical therapy does not include the medical diagnosis of a patient's disability, the use of Roentgen rays or radium for diagnostic or therapeutic purposes, or the use of electricity for cauterization or other surgical purposes.

(B) "Physical therapist" means a person who practices or provides patient education and instruction in physical therapy and includes a physiotherapist.

(C) "Physical therapist assistant" means a person who assists in the provision of physical therapy treatments, including the provision of patient education and instruction, under the supervision of a physical therapist.

(D) "Supervision" means the availability and responsibility of the supervisor for direction of the actions of the person supervised.

Effective Date: 05-04-2004; 04-06-2007



Section 4755.41 - Physical therapy section duties.

(A) The physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall license persons desiring to practice physical therapy or to practice as physical therapist assistants in this state.

(B) An investigation, inquiry, or hearing which the section is authorized to undertake or hold may be undertaken or held in accordance with section 4755.02 of the Revised Code. Any finding or order shall be confirmed or approved by the section.

(C) The physical therapy section shall:

(1) Keep a record of its proceedings;

(2) Keep a register of applicants showing the name and location of the institution granting the applicant's degree or certificate in physical therapy and whether or not a license was issued;

(3) Maintain a register of every physical therapist and physical therapist assistant in this state, including the licensee's last known place of business, the licensee's last known residence, and the date and number of the licensee's license;

(4) Deposit all fees collected by the section in accordance with section 4755.03 of the Revised Code;

(5) On receipt of an application for a license to practice as a physical therapist or physical therapist assistant, provide to the applicant the section's address, dates of upcoming section meetings, and a list of names of the section members.

Effective Date: 06-30-1997; 04-06-2007



Section 4755.411 - Rules to be adopted by physical therapy section.

The physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall adopt rules in accordance with Chapter 119. of the Revised Code pertaining to the following:

(A) Fees for the verification of a license and license reinstatement, and other fees established by the section;

(B) Provisions for the section's government and control of its actions and business affairs;

(C) Minimum curricula for physical therapy education programs that prepare graduates to be licensed in this state as physical therapists and physical therapist assistants;

(D) Eligibility criteria to take the examinations required under sections 4755.43 and 4755.431 of the Revised Code;

(E) The form and manner for filing applications for licensure with the section;

(F) For purposes of section 4755.46 of the Revised Code, all of the following:

(1) A schedule regarding when licenses to practice as a physical therapist and physical therapist assistant expire during a biennium;

(2) An additional fee, not to exceed thirty-five dollars, that may be imposed if a licensee files a late application for renewal;

(3) The conditions under which the license of a person who files a late application for renewal will be reinstated.

(G) The issuance, renewal, suspension, and permanent revocation of a license and the conduct of hearings;

(H) Appropriate ethical conduct in the practice of physical therapy;

(I) Requirements, including continuing education requirements, for restoring licenses that are inactive or have lapsed through failure to renew;

(J) Conditions that may be imposed for reinstatement of a license following suspension pursuant to section 4755.47 of the Revised Code;

(K) For purposes of section 4755.45 of the Revised Code, both of the following:

(1) Identification of the credentialing organizations from which the section will accept equivalency evaluations for foreign physical therapist education. The physical therapy section shall identify only those credentialing organizations that use a course evaluation tool or form approved by the physical therapy section.

(2) Evidence, other than the evaluations described in division (K)(1) of this section, that the section will consider for purposes of evaluating whether an applicant's education is reasonably equivalent to the educational requirements that were in force for licensure in this state as a physical therapist on the date of the applicant's initial licensure or registration in another state or country.

(L) Standards of conduct for physical therapists and physical therapist assistants, including requirements for supervision, delegation, and practicing with or without referral or prescription;

(M) Appropriate display of a license;

(N) Procedures for a licensee to follow in notifying the section within thirty days of a change in name or address, or both;

(O) The amount and content of corrective action courses required by the board under section 4755.47 of the Revised Code.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 04-06-2007



Section 4755.412 - Excess fees by physical therapy section authorized.

The physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board, subject to the approval of the controlling board, may establish fees in excess of the amounts provided by sections 4755.42, 4755.421, 4755.45, 4755.451, and 4755.46 of the Revised Code, provided that such fees do not exceed those amounts by more than fifty per cent.

Effective Date: 04-06-2007



Section 4755.42 - License qualifications.

(A) Each person who desires to practice physical therapy shall file with the secretary of the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board a notarized application that includes the following :

(1) Name;

(2) Current address;

(3) Physical description and photograph;

(4) Proof of completion of a master's or doctorate program of physical therapy education that is accredited by a national physical therapy accreditation agency recognized by the United States department of education and that includes:

(a) A minimum of one hundred twenty academic semester credits or its equivalent , including courses in the biological and other physical sciences;

(b) A course in physical therapy education that has provided instruction in basic sciences, clinical sciences, and physical therapy theory and procedures.

(B) On making application under division (A) of this section, the applicant shall pay a fee of not more than one hundred twenty-five dollars for the license.

(C) The physical therapy section shall approve an application to sit for the examination required under division (A) of section 4755.43 of the Revised Code not later than one hundred twenty days after receiving an application that the section considers complete unless the board has done either of the following:

(1) Requested documents relevant to the section's evaluation of the application;

(2) Notified the applicant in writing of the section's intent to deny a license and the applicant's right to request a hearing in accordance with Chapter 119. of the Revised Code to appeal the section's intent to deny a license.

(D) If the section fails to comply with division (C) of this section, the section shall refund one-half of the application fee to the applicant.

Effective Date: 06-28-1990; 04-06-2007



Section 4755.421 - Physical therapist assistant application.

(A) Each applicant seeking licensure as a physical therapist assistant shall file with the secretary of the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board a notarized application that includes the following:

(1) Name;

(2) Current address;

(3) Physical description and photograph;

(4) Proof of completion of a two-year program of education that is accredited by a national physical therapy accreditation agency recognized by the United States department of education.

(B) On making application under division (A) of this section, the applicant shall pay a fee of not more than one hundred twenty-five dollars for the license.

(C)

(1) The physical therapy section shall approve an applicant to sit for the examination required under division (A) of section 4755.431 of the Revised Code not later than one hundred twenty days after receiving an application that the section considers complete unless the board has done either of the following:

(a) Requested documents relevant to the section's evaluation of the application;

(b) Notified the applicant in writing of the section's intent to deny a license and the applicant's right to request a hearing in accordance with Chapter 119. of the Revised Code to appeal the section's intent to deny a license.

(2) If the section fails to comply with division (C)(1) of this section, the section shall refund half of the application fee to the applicant.

Effective Date: 04-06-2007



Section 4755.43 - Physical therapist examinations.

Except as provided in section 4755.45 of the Revised Code, to be eligible to receive a license to practice as a physical therapist, an applicant must pass both of the following:

(A) A national physical therapy examination for physical therapists approved by the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board that tests the applicant's knowledge of the basic and applied sciences as they relate to physical therapy and physical therapy theory and procedures.

(B) A jurisprudence examination on Ohio's laws and rules governing the practice of physical therapy that is approved by the physical therapy section.

Effective Date: 06-30-1997; 04-06-2007



Section 4755.431 - Physical therapist assistant examinations.

Except as provided in section 4755.451 of the Revised Code, to be eligible to receive a license to practice as a physical therapist assistant, an applicant must pass both of the following:

(A) A national physical therapy examination for physical therapist assistants approved by the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board.

(B) A jurisprudence examination approved by the physical therapy section on Ohio's laws and rules governing the practice of physical therapy.

Effective Date: 04-06-2007



Section 4755.44 - Issuance of physical therapist license.

If an applicant passes the examination or examinations required under section 4755.43 of the Revised Code and pays the fee required by division (B) of section 4755.42 of the Revised Code, the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall issue a license, attested by the seal of the board, to the applicant to practice as a physical therapist.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.441 - Issuance of physical therapist assistant license.

If an applicant passes the examination or examinations required under section 4755.431 of the Revised Code and pays the fee required by division (B) of section 4755.421 of the Revised Code, the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall issue a license, attested by the seal of the board, to the applicant to practice as physical therapist assistant.

Effective Date: 04-06-2007



Section 4755.45 - Physical therapist license - reciprocity.

(A) The physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall issue to an applicant a license to practice as a physical therapist without requiring the applicant to have passed the national examination for physical therapists described in division (A) of section 4755.43 of the Revised Code within one year of filing an application described in section 4755.42 of the Revised Code if all of the following are true:

(1) The applicant presents evidence satisfactory to the physical therapy section that the applicant received a score on the national physical therapy examination described in division (A) of section 4755.43 of the Revised Code that would have been a passing score according to the board in the year the applicant sat for the examination;

(2) The applicant presents evidence satisfactory to the physical therapy section that the applicant passed the jurisprudence examination described in division (B) of section 4755.43 of the Revised Code;

(3) The applicant holds a current and valid license or registration to practice physical therapy in another state or country;

(4) Subject to division (B) of this section, the applicant can demonstrate that the applicant's education is reasonably equivalent to the educational requirements that were in force for licensure in this state on the date of the applicant's initial licensure or registration in the other state or country;

(5) The applicant pays the fee described in division (B) of section 4755.42 of the Revised Code;

(6) The applicant is not in violation of any section of this chapter or rule adopted under it.

(B) For purposes of division (A)(4) of this section, if, after receiving the results of an equivalency evaluation from a credentialing organization identified by the section pursuant to rules adopted under section 4755.411 of the Revised Code, the section determines that regardless of the results of the evaluation the applicant's education is not reasonably equivalent to the educational requirements that were in force for licensure in this state on the date of the applicant's initial licensure or registration in another state or foreign country, the section shall send a written notice to the applicant stating that the section is denying the applicant's application and stating the specific reason why the section is denying the applicant's application. The section shall send the notice to the applicant through certified mail within thirty days after the section makes that determination.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.451 - Physical therapist assistant license - reciprocity.

The physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall issue to an applicant a license as a physical therapist assistant without requiring the applicant to have passed the national examination for physical therapist assistants described in division (A) of section 4755.431 of the Revised Code within one year of filing an application described in section 4755.421 of the Revised Code if all of the following are true:

(A) The applicant presents evidence satisfactory to the physical therapy section that the applicant received a score on the national physical therapy examination described in division (A) of section 4755.431 of the Revised Code that would have been a passing score according to the board in the year the applicant sat for the examination;

(B) The applicant presents evidence satisfactory to the physical therapy section that the applicant passed the jurisprudence examination described in division (B) of section 4755.431 of the Revised Code;

(C) The applicant holds a current and valid license or registration to practice as a physical therapist assistant in another state;

(D) The applicant can demonstrate that the applicant's education is reasonably equivalent to the educational requirements that were in force for licensure in this state on the date of the applicant's initial licensure or registration in the other state;

(E) The applicant pays the fee described in division (B) of section 4755.421 of the Revised Code;

(F) The applicant is not in violation of any section of this chapter or rule adopted under it.

Effective Date: 2006 HB406 04-06-2007



Section 4755.46 - Renewals.

(A) Every license to practice as a physical therapist or physical therapist assistant expires biennially in accordance with the schedule established in rules adopted by the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board under section 4755.411 of the Revised Code. Each individual holding a valid and current license may apply to the physical therapy section to renew the license in accordance with rules adopted by the board under section 4755.411 of the Revised Code. Each application for license renewal shall be accompanied by a biennial renewal fee of not more than one hundred twenty-five dollars and, if applicable, the applicant's signed statement that the applicant completed the continuing education required under section 4755.51 or 4755.551 of the Revised Code within the time frame established in rules adopted by the physical therapy section under section 4755.411 of the Revised Code. A license that is not renewed by the last day for renewal established in rules shall automatically expire on that date.

(B) Each licensee shall report to the section in writing a change in name, business address, or home address not later than thirty days after the date of the change.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.47 - Disciplinary actions.

(A) In accordance with Chapter 119. of the Revised Code, the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board may refuse to grant a license to an applicant for an initial or renewed license as a physical therapist or physical therapist assistant or, by an affirmative vote of not less than five members, may limit, suspend, or revoke the license of a physical therapist or physical therapist assistant or reprimand, fine, place a license holder on probation, or require the license holder to take corrective action courses, on any of the following grounds:

(1) Habitual indulgence in the use of controlled substances, other habit-forming drugs, or alcohol to an extent that affects the individual's professional competency;

(2) Conviction of a felony or a crime involving moral turpitude, regardless of the state or country in which the conviction occurred;

(3) Obtaining or attempting to obtain a license issued by the physical therapy section by fraud or deception, including the making of a false, fraudulent, deceptive, or misleading statement;

(4) An adjudication by a court, as provided in section 5122.301 of the Revised Code, that the applicant or licensee is incompetent for the purpose of holding the license and has not thereafter been restored to legal capacity for that purpose;

(5) Subject to section 4755.471 of the Revised Code, violation of the code of ethics adopted by the physical therapy section;

(6) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate sections 4755.40 to 4755.56 of the Revised Code or any order issued or rule adopted under those sections;

(7) Failure of one or both of the examinations required under section 4755.43 or 4755.431 of the Revised Code;

(8) Permitting the use of one's name or license by a person, group, or corporation when the one permitting the use is not directing the treatment given;

(9) Denial, revocation, suspension, or restriction of authority to practice a health care occupation, including physical therapy, for any reason other than a failure to renew, in Ohio or another state or jurisdiction;

(10) Failure to maintain minimal standards of practice in the administration or handling of drugs, as defined in section 4729.01 of the Revised Code, or failure to employ acceptable scientific methods in the selection of drugs, as defined in section 4729.01 of the Revised Code, or other modalities for treatment;

(11) Willful betrayal of a professional confidence;

(12) Making a false, fraudulent, deceptive, or misleading statement in the solicitation of or advertising for patients in relation to the practice of physical therapy;

(13) A departure from, or the failure to conform to, minimal standards of care required of licensees when under the same or similar circumstances, whether or not actual injury to a patient is established;

(14) Obtaining, or attempting to obtain, money or anything of value by fraudulent misrepresentations in the course of practice;

(15) Violation of the conditions of limitation or agreements placed by the physical therapy section on a license to practice;

(16) Failure to renew a license in accordance with section 4755.46 of the Revised Code;

(17) Except as provided in section 4755.471 of the Revised Code, engaging in the division of fees for referral of patients or receiving anything of value in return for a specific referral of a patient to utilize a particular service or business;

(18) Inability to practice according to acceptable and prevailing standards of care because of mental illness or physical illness, including physical deterioration that adversely affects cognitive, motor, or perception skills;

(19) The revocation, suspension, restriction, or termination of clinical privileges by the United States department of defense or department of veterans affairs;

(20) Termination or suspension from participation in the medicare or medicaid program established under Title XVIII and Title XIX, respectively, of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, for an act or acts that constitute a violation of sections 4755.40 to 4755.56 of the Revised Code;

(21) Failure of a physical therapist to maintain supervision of a student, physical therapist assistant, unlicensed support personnel, other assistant personnel, or a license applicant in accordance with the requirements of sections 4755.40 to 4755.56 of the Revised Code and rules adopted under those sections;

(22) Failure to complete continuing education requirements as prescribed in section 4755.51 or 4755.511 of the Revised Code or to satisfy any rules applicable to continuing education requirements that are adopted by the physical therapy section;

(23) Conviction of a misdemeanor when the act that constitutes the misdemeanor occurs during the practice of physical therapy;

(24)

(a) Except as provided in division (A)(24)(b) of this section, failure to cooperate with an investigation conducted by the physical therapy section, including failure to comply with a subpoena or orders issued by the section or failure to answer truthfully a question presented by the section at a deposition or in written interrogatories.

(b) Failure to cooperate with an investigation does not constitute grounds for discipline under this section if a court of competent jurisdiction issues an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence at issue.

(25) Regardless of whether the contact or verbal behavior is consensual, engaging with a patient other than the spouse of the physical therapist or physical therapist assistant, in any of the following:

(a) Sexual contact, as defined in section 2907.01 of the Revised Code;

(b) Verbal behavior that is sexually demeaning to the patient or may be reasonably interpreted by the patient as sexually demeaning.

(26) Failure to notify the physical therapy section of a change in name, business address, or home address within thirty days after the date of change;

(27) Except as provided in division (B) of this section:

(a) Waiving the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers physical therapy, would otherwise be required to pay if the waiver is used as an enticement to a patient or group of patients to receive health care services from that provider;

(b) Advertising that the individual will waive the payment of all or any part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan that covers physical therapy, would otherwise be required to pay;

(28) Violation of any section of this chapter or rule adopted under it.

(B) Sanctions shall not be imposed under division (A)(27) of this section against any individual who waives deductibles and copayments as follows:

(1) In compliance with the health benefit plan that expressly allows such a practice. Waiver of the deductibles or copayments shall be made only with the full knowledge and consent of the plan purchaser, payer, and third-party administrator. Documentation of the consent shall be made available to the physical therapy section upon request.

(2) For professional services rendered to any other person licensed pursuant to sections 4755.40 to 4755.56 of the Revised Code to the extent allowed by those sections and the rules of the physical therapy section.

(C) When a license is revoked under this section, application for reinstatement may not be made sooner than one year after the date of revocation. The physical therapy section may accept or refuse an application for reinstatement and may require that the applicant pass an examination as a condition for reinstatement.

When a license holder is placed on probation under this section, the physical therapy section's order for placement on probation shall be accompanied by a statement of the conditions under which the individual may be removed from probation and restored to unrestricted practice.

(D) When an application for an initial or renewed license is refused under this section, the physical therapy section shall notify the applicant in writing of the section's decision to refuse issuance of a license and the reason for its decision.

(E) On receipt of a complaint that a person licensed by the physical therapy section has committed any of the actions listed in division (A) of this section, the physical therapy section may immediately suspend the license of the physical therapist or physical therapist assistant prior to holding a hearing in accordance with Chapter 119. of the Revised Code if it determines, based on the complaint, that the person poses an immediate threat to the public. The physical therapy section shall notify the person of the suspension in accordance with section 119.07 of the Revised Code. If the person fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the physical therapy section shall enter a final order permanently revoking the person's license.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 04-10-1998; 04-06-2007



Section 4755.471 - Forms of business entities authorized to provide services.

(A) An individual whom the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board licenses, certificates, or otherwise legally authorizes to engage in the practice of physical therapy may render the professional services of a physical therapist within this state through a corporation formed under division (B) of section 1701.03 of the Revised Code, a limited liability company formed under Chapter 1705. of the Revised Code, a partnership, or a professional association formed under Chapter 1785. of the Revised Code. This division does not preclude an individual of that nature from rendering professional services as a physical therapist through another form of business entity, including, but not limited to, a nonprofit corporation or foundation, or in another manner that is authorized by or in accordance with sections 4755.40 to 4755.53 of the Revised Code, another chapter of the Revised Code, or rules of the Ohio occupational therapy, physical therapy, and athletic trainers board adopted pursuant to sections 4755.40 to 4755.53 of the Revised Code.

(B) A corporation, limited liability company, partnership, or professional association described in division (A) of this section may be formed for the purpose of providing a combination of the professional services of the following individuals who are licensed, certificated, or otherwise legally authorized to practice their respective professions:

(1) Optometrists who are authorized to practice optometry under Chapter 4725. of the Revised Code;

(2) Chiropractors who are authorized to practice chiropractic or acupuncture under Chapter 4734. of the Revised Code;

(3) Psychologists who are authorized to practice psychology under Chapter 4732. of the Revised Code;

(4) Registered or licensed practical nurses who are authorized to practice nursing as registered nurses or as licensed practical nurses under Chapter 4723. of the Revised Code;

(5) Pharmacists who are authorized to practice pharmacy under Chapter 4729. of the Revised Code;

(6) Physical therapists who are authorized to practice physical therapy under sections 4755.40 to 4755.56 of the Revised Code;

(7) Mechanotherapists who are authorized to practice mechanotherapy under section 4731.151 of the Revised Code;

(8) Doctors of medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery who are authorized for their respective practices under Chapter 4731. of the Revised Code. This division shall apply notwithstanding a provision of a code of ethics applicable to a physical therapist that prohibits a physical therapist from engaging in the practice of physical therapy in combination with a person who is licensed, certificated, or otherwise legally authorized to practice optometry, chiropractic, acupuncture through the state chiropractic board, psychology, nursing, pharmacy, mechanotherapy, medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery, but who is not also licensed, certificated, or otherwise legally authorized to engage in the practice of physical therapy.

Effective Date: 03-22-1999; 2007 SB33 08-22-2007



Section 4755.48 - [First of two versions] Prohibitions.

[As amended by 129th General AssemblyFile No.161,HB 284, §1 ]

(A) No person shall employ fraud or deception in applying for or securing a license to practice physical therapy or to be a physical therapist assistant.

(B) No person shall practice or in any way imply or claim to the public by words, actions, or the use of letters as described in division (C) of this section to be able to practice physical therapy or to provide physical therapy services, including practice as a physical therapist assistant, unless the person holds a valid license under sections 4755.40 to 4755.56 of the Revised Code or except for submission of claims as provided in section 4755.56 of the Revised Code.

(C) No person shall use the words or letters, physical therapist, physical therapy, physical therapy services, physiotherapist, physiotherapy, physiotherapy services, licensed physical therapist, P.T., Ph.T., P.T.T., R.P.T., L.P.T., M.P.T., D.P.T., M.S.P.T., P.T.A., physical therapy assistant, physical therapist assistant, physical therapy technician, licensed physical therapist assistant, L.P.T.A., R.P.T.A., or any other letters, words, abbreviations, or insignia, indicating or implying that the person is a physical therapist or physical therapist assistant without a valid license under sections 4755.40 to 4755.56 of the Revised Code.

(D) No person who practices physical therapy or assists in the provision of physical therapy treatments under the supervision of a physical therapist shall fail to display the person's current license granted under sections 4755.40 to 4755.56 of the Revised Code in a conspicuous location in the place where the person spends the major part of the person's time so engaged.

(E) Nothing in sections 4755.40 to 4755.56 of the Revised Code shall affect or interfere with the performance of the duties of any physical therapist or physical therapist assistant in active service in the army, navy, coast guard, marine corps, air force, public health service, or marine hospital service of the United States, while so serving.

(F) Nothing in sections 4755.40 to 4755.56 of the Revised Code shall prevent or restrict the activities or services of a person pursuing a course of study leading to a degree in physical therapy in an accredited or approved educational program if the activities or services constitute a part of a supervised course of study and the person is designated by a title that clearly indicates the person's status as a student.

(G)

(1) Except as provided in division (G)(2) of this section and subject to division (H) of this section, no person shall practice physical therapy other than on the prescription of, or the referral of a patient by, a person who is licensed in this or another state to do at least one of the following:

(a) Practice medicine and surgery, chiropractic, dentistry, osteopathic medicine and surgery, podiatric medicine and surgery ;

(b) Practice as a physician assistant;

(c) Practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner .

(2) The prohibition in division (G)(1) of this section on practicing physical therapy other than on the prescription of, or the referral of a patient by, any of the persons described in that division does not apply if either of the following applies to the person:

(a) The person holds a master's or doctorate degree from a professional physical therapy program that is accredited by a national physical therapy accreditation agency recognized by the United States department of education.

(b) On or before December 31, 2004, the person has completed at least two years of practical experience as a licensed physical therapist.

(H) To be authorized to prescribe physical therapy or refer a patient to a physical therapist for physical therapy, a person described in division (G)(1) of this section must be in good standing with the relevant licensing board in this state or the state in which the person is licensed and must act only within the person's scope of practice.

(I) In the prosecution of any person for violation of division (B) or (C) of this section, it is not necessary to allege or prove want of a valid license to practice physical therapy or to practice as a physical therapist assistant, but such matters shall be a matter of defense to be established by the accused.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-04-2004; 09-29-2005; 04-06-2007



Section 4755.48 - [Second of two versions] Prohibitions.

[As amended by 129th General AssemblyFile No.196,SB 141, §1 ]

(A) No person shall employ fraud or deception in applying for or securing a license to practice physical therapy or to be a physical therapist assistant.

(B) No person shall practice or in any way imply or claim to the public by words, actions, or the use of letters as described in division (C) of this section to be able to practice physical therapy or to provide physical therapy services, including practice as a physical therapist assistant, unless the person holds a valid license under sections 4755.40 to 4755.56 of the Revised Code or except for submission of claims as provided in section 4755.56 of the Revised Code.

(C) No person shall use the words or letters, physical therapist, physical therapy, physical therapy services, physiotherapist, physiotherapy, physiotherapy services, licensed physical therapist, P.T., Ph.T., P.T.T., R.P.T., L.P.T., M.P.T., D.P.T., M.S.P.T., P.T.A., physical therapy assistant, physical therapist assistant, physical therapy technician, licensed physical therapist assistant, L.P.T.A., R.P.T.A., or any other letters, words, abbreviations, or insignia, indicating or implying that the person is a physical therapist or physical therapist assistant without a valid license under sections 4755.40 to 4755.56 of the Revised Code.

(D) No person who practices physical therapy or assists in the provision of physical therapy treatments under the supervision of a physical therapist shall fail to display the person's current license granted under sections 4755.40 to 4755.56 of the Revised Code in a conspicuous location in the place where the person spends the major part of the person's time so engaged.

(E) Nothing in sections 4755.40 to 4755.56 of the Revised Code shall affect or interfere with the performance of the duties of any physical therapist or physical therapist assistant in active service in the army, navy, coast guard, marine corps, air force, public health service, or marine hospital service of the United States, while so serving.

(F) Nothing in sections 4755.40 to 4755.56 of the Revised Code shall prevent or restrict the activities or services of a person pursuing a course of study leading to a degree in physical therapy in an accredited or approved educational program if the activities or services constitute a part of a supervised course of study and the person is designated by a title that clearly indicates the person's status as a student.

(G)

(1) Subject to division (G)(2) of this section, nothing in sections 4755.40 to 4755.56 of the Revised Code shall prevent or restrict the activities or services of any person who holds a current, unrestricted license to practice physical therapy in another state when that person, pursuant to contract or employment with an athletic team located in the state in which the person holds the license, provides physical therapy to any of the following while the team is traveling to or from or participating in a sporting event in this state:

(a) A member of the athletic team;

(b) A member of the athletic team's coaching, communications, equipment, or sports medicine staff;

(c) A member of a band or cheerleading squad accompanying the athletic team;

(d) The athletic team's mascot.

(2) In providing physical therapy pursuant to division (G)(1) of this section, the person shall not do either of the following:

(a) Provide physical therapy at a health care facility;

(b) Provide physical therapy for more than sixty days in a calendar year.

(H) No person shall practice physical therapy other than on the prescription of, or the referral of a patient by, a person who is licensed in this or another state to practice medicine and surgery, chiropractic, dentistry, osteopathic medicine and surgery, podiatric medicine and surgery, or to practice nursing as a certified registered nurse anesthetist, clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner, within the scope of such practices, and whose license is in good standing, unless either of the following conditions is met:

(1) The person holds a master's or doctorate degree from a professional physical therapy program that is accredited by a national physical therapy accreditation agency recognized by the United States department of education.

(2) On or before December 31, 2004, the person has completed at least two years of practical experience as a licensed physical therapist.

(I) In the prosecution of any person for violation of division (B) or (C) of this section, it is not necessary to allege or prove want of a valid license to practice physical therapy or to practice as a physical therapist assistant, but such matters shall be a matter of defense to be established by the accused.

Amended by 129th General AssemblyFile No.196,SB 141, §1, eff. 3/27/2013.

Effective Date: 05-04-2004; 09-29-2005; 04-06-2007



Section 4755.481 - Treatment without prescription or referral.

(A) If a physical therapist evaluates and treats a patient without the prescription of, or the referral of the patient by, a person described in division (G)(1) of section 4755.48 of the Revised Code, all of the following apply:

(1) The physical therapist shall, upon consent of the patient, inform the relevant person described in division (G)(1) of section 4755.48 of the Revised Code of the evaluation not later than five business days after the evaluation is made.

(2) If the physical therapist determines, based on reasonable evidence, that no substantial progress has been made with respect to that patient during the thirty-day period immediately following the date of the patient's initial visit with the physical therapist, the physical therapist shall consult with or refer the patient to a person described in division (G)(1) of section 4755.48 of the Revised Code, unless either of the following applies:

(a) The evaluation, treatment, or services are being provided for fitness, wellness, or prevention purposes.

(b) The patient previously was diagnosed with chronic, neuromuscular, or developmental conditions and the evaluation, treatment, or services are being provided for problems or symptoms associated with one or more of those previously diagnosed conditions.

(3) If the physical therapist determines that orthotic devices are necessary to treat the patient, the physical therapist shall be limited to the application of the following orthotic devices:

(a) Upper extremity adaptive equipment used to facilitate the activities of daily living;

(b) Finger splints;

(c) Wrist splints;

(d) Prefabricated elastic or fabric abdominal supports with or without metal or plastic reinforcing stays and other prefabricated soft goods requiring minimal fitting;

(e) Nontherapeutic accommodative inlays;

(f) Shoes that are not manufactured or modified for a particular individual;

(g) Prefabricated foot care products;

(h) Custom foot orthotics;

(i) Durable medical equipment.

(4) If, at any time, the physical therapist has reason to believe that the patient has symptoms or conditions that require treatment or services beyond the scope of practice of a physical therapist, the physical therapist shall refer the patient to a licensed health care practitioner acting within the practitioner's scope of practice.

(B) Nothing in sections 4755.40 to 4755.56 of the Revised Code shall be construed to require reimbursement under any health insuring corporation policy, contract, or agreement, any sickness and accident insurance policy, the medical assistance program as defined in section 5111.01 of the Revised Code, or the health partnership program or qualified health plans established pursuant to sections 4121.44 to 4121.442 of the Revised Code, for any physical therapy service rendered without the prescription of, or the referral of the patient by, a person described in division (G)(1) of section 4755.48 of the Revised Code.

(C) For purposes of this section, "business day" means any calendar day that is not a Saturday, Sunday, or legal holiday. "Legal holiday" has the same meaning as in section 1.14 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 05-04-2004; 12-30-2004; 06-27-2005



Section 4755.482 - Requirements for teaching physical therapy - violations - sanctions.

(A) Except as otherwise provided in Cdivisions (B) and (C) of this section, a person shall not teach a physical therapy theory and procedures course in physical therapy education without obtaining a license as a physical therapist from the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board.

(B) A person who is registered or licensed as a physical therapist under the laws of another state shall not teach a physical therapy theory and procedures course in physical therapy education for more than one year without obtaining a license as a physical therapist from the physical therapy section.

(C) A person who is registered or licensed as a physical therapist under the laws of a foreign country and is not registered or licensed as a physical therapist in any state who wishes to teach a physical therapy theory and procedures course in physical therapy education in this state, or an institution that wishes the person to teach such a course at the institution, may apply to the physical therapy section to request authorization for the person to teach such a course for a period of not more than one year. Any member of the physical therapy section may approve the person's or institution's application. No person described in this division shall teach such a course for longer than one year without obtaining a license from the physical therapy section.

(D) The physical therapy section may investigate any person who allegedly has violated this section. The physical therapy section has the same powers to investigate an alleged violation of this section as those powers specified in section 4755.02 of the Revised Code. If, after investigation, the physical therapy section determines that reasonable evidence exists that a person has violated this section, within seven days after that determination, the physical therapy section shall send a written notice to that person in the same manner as prescribed in section 119.07 of the Revised Code for licensees, except that the notice shall specify that a hearing will be held and specify the date, time, and place of the hearing. The physical therapy section shall hold a hearing regarding the alleged violation in the same manner prescribed for an adjudication hearing under section 119.09 of the Revised Code. If the physical therapy section, after the hearing, determines a violation has occurred, the physical therapy section may discipline the person in the same manner as the physical therapy section disciplines licensees under section 4755.47 of the Revised Code. The physical therapy section's determination is an order that the person may appeal in accordance with section 119.12 of the Revised Code. If a person who allegedly committed a violation of this section fails to appear for a hearing, the physical therapy section may request the court of common pleas of the county where the alleged violation occurred to compel the person to appear before the physical therapy section for a hearing. If the physical therapy section assesses a person a civil penalty for a violation of this section and the person fails to pay that civil penalty within the time period prescribed by the physical therapy section, the physical therapy section shall forward to the attorney general the name of the person and the amount of the civil penalty for the purpose of collecting that civil penalty. In addition to the civil penalty assessed pursuant to this section, the person also shall pay any fee assessed by the attorney general for collection of the civil penalty.

Effective Date: 04-06-2007



Section 4755.49 - [Repealed].

Effective Date: 09-29-1997; 04-06-2007



Section 4755.50 - No restrictions on licensed health care professional.

Nothing in this chapter shall be construed to prevent or restrict the practice of any person who is a licensed health care professional in this state while practicing within the scope of the person's license and according to the standards and ethics of the person's profession, or of any person employed by or acting under the supervision of that licensed health care professional. Services rendered by a person acting under the supervision or in the employment of a licensed health care professional shall not be designated physical therapy.

Effective Date: 03-27-1991; 04-06-2007



Section 4755.51 - Continuing education.

Except in the case of a first license renewal, a physical therapist is eligible for renewal of the physical therapist's license only if the physical therapist has completed twenty-four units of continuing education in one or more courses, activities, or programs approved by the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board. On request of the physical therapy section, an applicant for license renewal shall submit evidence satisfactory to the section of completion of the required continuing physical therapy education.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.511 - License renewal - continuing education requirements.

Except in the case of a first license renewal, a physical therapist assistant is eligible for renewal of the physical therapist assistant's license only if the physical therapist assistant has completed twelve units of continuing education in one or more courses, activities, or programs approved by the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board. On request of the physical therapy section, an applicant for license renewal shall submit evidence satisfactory to the section of completion of the required continuing physical therapist assistant education.

Effective Date: 04-06-2007



Section 4755.52 - Administrative rules for approval of courses, programs and activities.

(A) In accordance with Chapter 119. of the Revised Code, the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall adopt rules specifying standards, in addition to the standards specified by division (B) of this section, for approval of continuing education courses, programs, and activities for physical therapists and physical therapist assistants.

(B) To be eligible for approval by the physical therapy section, a continuing education course, program, or activity shall meet all of the following requirements:

(1) Include significant intellectual or practical content, the primary objective of which is to improve the professional competence of the participant;

(2) Be an organized program of learning dealing with matters directly related to the practice of physical therapy, professional responsibility, ethical obligations, or similar subjects that the section determines maintain and improve the quality of physical therapy services in this state;

(3) Consist of in-person instruction or other methods of instruction, including the use of self-study materials prepared and conducted by an individual or a group qualified by practical or academic experience as determined by the section;

(4) Be presented in a setting physically suited to the educational activity of the course, program, or activity;

(5) Include thorough, high-quality written material;

(6) Meet any other standards established by rule of the section adopted under division (A) of this section.

(C) The physical therapy section shall review physical therapy continuing education programs, courses, and activities and grant approval to those that meet the standards established under divisions (A) and (B) of this section. If the section denies approval of a course, program, or activity, it shall give a written explanation of the reason for denial to the person requesting approval. The physical therapy section may approve continuing education courses, programs, and activities that have been approved by an agency in another state that governs the licensure of physical therapists and physical therapist assistants if the section determines that the standards for continuing education courses established by the agency are comparable to those established pursuant to this section. The physical therapy section may contract with the Ohio chapter of the American physical therapy association for assistance in performance of the section's duties under this section.

Effective Date: 04-16-1993; 04-06-2007



Section 4755.53 - Continuing education - granting units.

(A) Subject to division (B) of this section, the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall grant continuing education units to a licensed physical therapist or physical therapist assistant as follows:

(1) For completing an approved continuing education course, program, or activity, one unit for each hour of instruction received;

(2) For teaching as a faculty member of an institution of higher education a course that is part of the curriculum of the institution, one-half unit for each semester hour of the course, or an equivalent portion of a unit, as determined by the section, for each quarter or trimester hour of the course;

(3) For teaching an approved course that is part of the curriculum of an institution of higher education other than as a faculty member, one unit for each hour of teaching the course;

(4) For teaching an approved course, program, or activity, other than a course that is part of the curriculum of an institution of higher education, three units for each hour of teaching the course, program, or activity the first time and one-half unit for each hour of teaching the course, program, or activity any time after the first time;

(5) For authoring a published article or book, up to ten units as determined by the physical therapy section.

(B) The physical therapy section shall grant no more than twelve units of continuing education for teaching during a biennial renewal period.

(C) The physical therapy section may contract with the Ohio chapter of the American physical therapy association for assistance in performance of the section's duties under this section.

Effective Date: 04-16-1993



Section 4755.56 - Insurance claims to specify license number of physical therapy service provider.

(A) As used in this section:

(1) "Governmental health care program" has the same meaning as in section 4731.65 of the Revised Code.

(2) "Third-party payer" has the same meaning as in section 3901.38 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, each person and governmental entity, when submitting to a governmental health care program or third-party payer a claim for payment for services rendered in this state that are designated in the claim as physical therapy, shall specify in the claim one of the following:

(a) The national provider identifier that is assigned by the United States secretary of health and human services or the secretary's designee pursuant to 45 C.F.R. 162.406 and 162.408 to the physical therapist licensed under this chapter who rendered the services;

(b) The national provider identifier that is assigned by the United States secretary of health and human services or the secretary's designee pursuant to 45 C.F.R. 162.406 and 162.408 to the health care professional who rendered the services in accordance with section 4755.50 of the Revised Code.

(2) The requirement of division (B)(1) of this section to specify the national provider identifiers on claims for services designated as physical therapy does not apply to a hospital, as defined in section 3727.01 of the Revised Code, or to any entity submitting a claim on behalf of a hospital unless otherwise required by federal law.

(C) Each physical therapist licensed under this chapter who renders or supervises physical therapy, and each health care professional licensed in this state who renders services in accordance with section 4755.50 of the Revised Code designated as physical therapy, shall provide a patient, when the patient is responsible for submitting a claim to a governmental health care program or third-party payer, with the physical therapist's or health care professional's national provider identifier and a written explanation of the provisions of divisions (B)(1) and (D) of this section.

(D) A governmental health care program or third-party payer is not required to pay a claim for payment for services designated as physical therapy that does not specify the national provider identifiers required by division (B)(1) of this section. If the claim was submitted by the physical therapist who rendered or supervised the services, another health care professional who rendered or supervised the services in accordance with section 4755.50 of the Revised Code, or an entity other than a patient on behalf of the therapist or health care professional, the patient is not required to pay any amount for the services specified in the claim.

Effective Date: 11-24-1995; 04-06-2007



Section 4755.60 - Athletic trainer definitions.

As used in sections 4755.60 to 4755.65 and 4755.99 of the Revised Code:

(A) "Athletic training" means the practice of prevention, recognition, and assessment of an athletic injury and the complete management, treatment, disposition, and reconditioning of acute athletic injuries upon the referral of an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatry, a dentist licensed under Chapter 4715. of the Revised Code, a physical therapist licensed under this chapter, or a chiropractor licensed under Chapter 4734. of the Revised Code. Athletic training includes the administration of topical drugs that have been prescribed by a licensed health professional authorized to prescribe drugs, as defined in section 4729.01 of the Revised Code. Athletic training also includes the organization and administration of educational programs and athletic facilities, and the education of and consulting with the public as it pertains to athletic training.

(B) "Athletic trainer" means a person who meets the qualifications of this chapter for licensure and who is employed by an educational institution, professional or amateur organization, athletic facility, or health care facility to practice athletic training.

(C) "The national athletic trainers association, inc." means the national professional organization of athletic trainers that provides direction and leadership for quality athletic training practice, education, and research.

(D) "Athletic injury" means any injury sustained by an individual that affects the individual's participation or performance in sports, games, recreation, exercise, or other activity that requires physical strength, agility, flexibility, speed, stamina, or range of motion.

Effective Date: 04-10-2001



Section 4755.61 - Athletic trainers section of board - powers and duties.

(A) The athletic trainers section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall:

(1) Adopt rules, not inconsistent with this chapter, for the licensure of athletic trainers, including rules that specify the application form and educational course work and clinical experience requirements for licensure and rules that prescribe requirements for criminal records checks of applicants under section 4776.03 of the Revised Code;

(2) Establish and deposit fees in accordance with division (B) of this section and section 4755.03 of the Revised Code;

(3) Conduct hearings, keep records of its proceedings, and do all things necessary and proper to administer and enforce sections 4755.60 to 4755.65 of the Revised Code;

(4) Publish and make available, upon request and for a fee not to exceed the actual cost of printing and mailing, the requirements for the issuance of an athletic trainers license under this chapter and the rules adopted under it;

(5) Maintain a register of every person licensed to practice athletic training in this state, including the addresses of the licensee's last known place of business and residence, and the effective date and identification number of the person's license. The section shall make this list available to any person upon request and payment of a fee not to exceed the actual cost of printing and mailing.

(6) Publish and make available, upon request and for a fee not to exceed the actual cost of printing and mailing, a list of persons who passed the examination required under section 4755.62 of the Revised Code;

(7) Investigate complaints concerning alleged violations of section 4755.62 of the Revised Code or other grounds for the suspension, revocation, or refusal to issue a license under section 3123.47 or 4755.64 of the Revised Code. In connection with its investigations, the athletic trainers section may subpoena witnesses, issue subpoenas, examine witnesses, administer oaths, and, under the direction of the executive director of the board, investigate complaints and make inspections and other inquiries as in the judgment of the section are appropriate to enforce sections 3123.41 to 3123.50 and this chapter of the Revised Code. The section may review and audit the records of any licensee during normal business hours at the licensee's place of business or at any other place where the licensee's records are kept. Notwithstanding section 149.43 of the Revised Code, the athletic trainers section and its employees, except pursuant to a court order, shall maintain in confidence all information obtained.

(8) Adopt rules governing the nature and scope of the examination required under section 4755.62 of the Revised Code and the reexamination required under section 4755.63 of the Revised Code and the minimum examination score for licensure or renewal thereof. The rules for the examination required under section 4755.62 of the Revised Code shall ensure the testing of the applicant's knowledge of the basic and clinical sciences relating to athletic training theory and practice, including professional skills and judgment in the utilization of athletic training techniques and such other subjects as the athletic trainers section considers useful in determining competency to practice athletic training.

(9) Conduct the examination required under section 4755.62 of the Revised Code at least twice a year at a time and place and under such supervision as the athletic trainers section determines;

(10) Adopt rules to determine which states' standards for licensure are equal to or greater than this state's for the purpose of waiving requirements under division (D) of section 4755.62 of the Revised Code;

(11) Adopt rules to determine which examinations meet the requirements of division (E) of section 4755.62 of the Revised Code;

(12) Adopt rules establishing the standards of ethical conduct for licensed athletic trainers under this chapter;

(13) Adopt rules specifying the scope and nature of the continuing education courses that are acceptable to the athletic trainers section and the number of courses that must be completed to comply with the requirement for renewal of a license under section 4755.63 of the Revised Code.

(14) Adopt rules establishing the schedule when licenses to practice as an athletic trainer expire during a biennium for purposes of section 4755.63 of the Revised Code.

(B) The fees adopted by the athletic trainers section pursuant to division (A)(2) of this section shall be established and adjusted as required to provide sufficient revenues to meet the expenses of the section in administering sections 4755.60 to 4755.66 of the Revised Code. The fees shall include the following:

(1) A nonrefundable examination fee, not to exceed the amount necessary to cover the expense of administering the examination;

(2) An initial license fee;

(3) A biennial license renewal fee;

(4) A late renewal penalty, not to exceed fifty per cent of the renewal fee. The athletic trainers section may, by rule, provide for the waiver of all or part of a license fee if the license is issued less than one hundred days before its expiration date.

(C) All rules under sections 4755.60 to 4755.65 of the Revised Code shall be adopted by the athletic trainers section in accordance with Chapter 119. of the Revised Code.

Effective Date: 03-22-2001; 04-06-2007; 2007 HB104 03-24-2008



Section 4755.62 - License qualifications.

(A) No person shall claim to the public to be an athletic trainer or imply by words, actions, or letters that the person is an athletic trainer, or otherwise engage in the practice of athletic training, unless the person is licensed as an athletic trainer pursuant to this chapter.

(B) Except as otherwise provided in division (B) of section 4755.65 of the Revised Code, no educational institution, partnership, association, or corporation shall advertise or otherwise offer to provide or convey the impression that it is providing athletic training unless an individual licensed as an athletic trainer pursuant to this chapter is employed by, or under contract to, the educational institution, partnership, association, or corporation and will be performing the athletic training services to which reference is made.

(C) To qualify for an athletic trainers license, a person shall:

(1) Have satisfactorily completed an application for licensure in accordance with rules adopted by the athletic trainers section of the Ohio occupational therapy, physical therapy, and athletic trainers board under section 4755.61 of the Revised Code;

(2) Have paid the examination fee required under this section;

(3) Be of good moral character;

(4) Have shown, to the satisfaction of the athletic trainers section , that the applicant has received a baccalaureate or higher degree from an institution of higher education, approved by the athletic trainers section of the board and the federal regional accreditation agency and recognized by the council on postsecondary accreditation, and has satisfactorily completed the educational course work requirements established by rule of the athletic trainers section under section 4755.61 of the Revised Code.

(5) In addition to educational course work requirements, have obtained supervised clinical experience that meets the requirements established in rules adopted by the athletic trainers section under section 4755.61 of the Revised Code;

(6) Have passed an examination adopted by the athletic trainers section under division (A)(8) of section 4755.61 of the Revised Code. Each applicant for licensure shall pay, at the time of application, the nonrefundable examination fee set by the athletic trainers section.

(D) The section may waive the requirements of division (C) of this section for any applicant who presents proof of current licensure in another state whose standards for licensure, as determined by the section, are equal to or greater than those in effect in this state on the date of application.

(E) The section shall issue a license to every applicant who complies with the requirements of division (C) of this section, files the required application form, and pays the fees required by section 4755.61 of the Revised Code. A license issued under this section entitles the holder to engage in the practice of athletic training, claim to the public to be an athletic trainer, or to imply by words or letters that the licensee is an athletic trainer. Each licensee shall display the licensee's license in a conspicuous place at the licensee's principal place of employment.

Effective Date: 06-30-1997; 04-06-2007



Section 4755.63 - Renewal of license.

Each license issued under section 4755.62 of the Revised Code expires biennially in accordance with the schedule established in rules adopted by the athletic trainers section of the Ohio occupational therapy, physical therapy, and athletic trainers board under section 4755.61 of the Revised Code, but each person holding a valid, unexpired license may apply to the athletic trainers section , on forms approved by the section, for license renewal. The section shall renew a license upon the payment of the license renewal fee prescribed by section 4755.61 of the Revised Code, submission of the renewal application, and submission to the section of proof of satisfactory completion of the required number of continuing education courses , as specified in rules adopted by the section under section 4755.61 of the Revised Code.

Effective Date: 09-29-1995; 04-06-2007



Section 4755.64 - Discplinary actions.

(A) In accordance with Chapter 119. of the Revised Code, the athletic trainers section of the Ohio occupational therapy, physical therapy, and athletic trainers board may suspend, revoke, or refuse to issue or renew an athletic trainers license, or reprimand, fine, or place a licensee on probation, for any of the following:

(1) Conviction of a felony or offense involving moral turpitude, regardless of the state or country in which the conviction occurred;

(2) Violation of sections 4755.61 to 4755.65 of the Revised Code or any order issued or rule adopted thereunder;

(3) Obtaining a license through fraud, false or misleading representation, or concealment of material facts;

(4) Negligence or gross misconduct in the practice of athletic training;

(5) Violating the standards of ethical conduct in the practice of athletic training as adopted by the athletic trainers section under section 4755.61 of the Revised Code;

(6) Using any controlled substance or alcohol to the extent that the ability to practice athletic training at a level of competency is impaired;

(7) Practicing in an area of athletic training for which the individual is untrained , incompetent, or practicing without the referral of a practitioner licensed under Chapter 4731. of the Revised Code, a dentist licensed under Chapter 4715. of the Revised Code, a chiropractor licensed under Chapter 4734. of the Revised Code, or a physical therapist licensed under this chapter;

(8) Employing, directing, or supervising a person in the performance of athletic training procedures who is not authorized to practice as a licensed athletic trainer under this chapter;

(9) Misrepresenting educational attainments or the functions the individual is authorized to perform for the purpose of obtaining some benefit related to the individual's athletic training practice;

(10) Failing the licensing examination;

(11) Aiding or abetting the unlicensed practice of athletic training;

(12) Denial, revocation, suspension, or restriction of authority to practice a health care occupation, including athletic training, for any reason other than a failure to renew, in Ohio or another state or jurisdiction.

(B) If the athletic trainers section places a licensee on probation under division (A) of this section, the section's order for placement on probation shall be accompanied by a written statement of the conditions under which the person may be removed from probation and restored to unrestricted practice.

(C) A licensee whose license has been revoked under division (A) of this section may apply to the athletic trainers section for reinstatement of the license one year following the date of revocation. The athletic trainers section may accept or deny the application for reinstatement and may require that the applicant pass an examination as a condition for reinstatement.

(D) On receipt of a complaint that a person licensed by the athletic trainers section has committed any of the prohibited actions listed in division (A) of this section, the section may immediately suspend the license of a licensed athletic trainer prior to holding a hearing in accordance with Chapter 119. of the Revised Code if it determines, based on the complaint, that the licensee poses an immediate threat to the public. The section shall notify the licensed athletic trainer of the suspension in accordance with section 119.07 of the Revised Code. If the individual whose license is suspended fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the section shall enter a final order permanently revoking the individual's license.

Effective Date: 06-30-1997; 04-06-2007



Section 4755.65 - Exemptions.

(A) Nothing in sections 4755.61 to 4755.64 of the Revised Code shall be construed to prevent or restrict the practice, services, or activities of any person who:

(1) Is an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatry, a dentist licensed under Chapter 4715. of the Revised Code, a chiropractor licensed under Chapter 4734. of the Revised Code, a dietitian licensed under Chapter 4759. of the Revised Code, a physical therapist licensed under this chapter, or a qualified member of any other occupation or profession practicing within the scope of the person's license or profession and who does not claim to the public to be an athletic trainer;

(2) Is employed as an athletic trainer by an agency of the United States government and provides athletic training solely under the direction or control of the agency by which the person is employed;

(3) Is a student in an athletic training education program approved by the athletic trainers section leading to a baccalaureate or higher degree from an accredited college or university and is performing duties that are a part of a supervised course of study;

(4) Is not an individual licensed as an athletic trainer in this state who practices or offers to practice athletic training while traveling with a visiting team or organization from outside the state or an event approved by the section for the purpose of providing athletic training to the visiting team, organization, or event;

(5) Provides athletic training only to relatives or in medical emergencies;

(6) Provides gratuitous care to friends or members of the person's family;

(7) Provides only self-care.

(B) Nothing in this chapter shall be construed to prevent any person licensed under Chapter 4723. of the Revised Code and whose license is in good standing, any person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery and whose certificate to practice is in good standing, any person authorized under Chapter 4731. of the Revised Code to practice podiatry and whose certificate to practice is in good standing, any person licensed under Chapter 4734. of the Revised Code to practice chiropractic and whose license is in good standing, any person licensed as a dietitian under Chapter 4759. of the Revised Code to practice dietetics and whose license is in good standing, any person licensed as a physical therapist under this chapter to practice physical therapy and whose license is in good standing, or any association, corporation, or partnership from advertising, describing, or offering to provide athletic training, or billing for athletic training if the athletic training services are provided by a person licensed under this chapter and practicing within the scope of the person's license, by a person licensed under Chapter 4723. of the Revised Code and practicing within the scope of the person's license, by a person authorized under Chapter 4731. of the Revised Code to practice podiatry, by a person authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, by a person licensed under Chapter 4734. of the Revised Code to practice chiropractic, or by a person licensed under Chapter 4759. of the Revised Code to practice dietetics.

(C) Nothing in this chapter shall be construed as authorizing a licensed athletic trainer to practice medicine and surgery, osteopathic medicine and surgery, podiatry, or chiropractic.

Effective Date: 04-10-2001; 04-06-2007



Section 4755.66 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the appropriate section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001; 04-06-2007



Section 4755.70 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The occupational therapy section, the physical therapy section, and the athletic trainers section of the Ohio occupational therapy, physical therapy, and athletic trainers board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4755.07, 4755.09, 4755.44, 4755.441, 4755.45, 4755.451, or 4755.62 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4755.71 - Compliance with law regarding sanctions for human trafficking.

The Ohio occupational therapy, physical therapy, and athletic trainers board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4755.99 - Penalty.

(A) Whoever violates sections 4755.05 or 4755.62 or divisions (A), (B), (C), (D), or (H) of section 4755.48 of the Revised Code is guilty of a minor misdemeanor. If the offender has previously been convicted of an offense under that section, the offender is guilty of a misdemeanor of the third degree on a first offense and a misdemeanor of the first degree on each subsequent offense.

(B)

(1) One-half of all fines collected for violation of section 4755.05 of the Revised Code shall be distributed to the occupational therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board and then paid into the state treasury to the credit of the occupational licensing and regulatory fund, and one-half to the treasury of the municipal corporation in which the offense was committed, or if the offense was committed outside the limits of a municipal corporation, to the treasury of the county.

(2) One-half of all fines collected for violation of section 4755.48 of the Revised Code shall be distributed to the physical therapy section of the Ohio occupational therapy, physical therapy, and athletic trainers board and then paid into the state treasury to the credit of the occupational licensing and regulatory fund, and one-half to the treasury of the municipal corporation in which the offense was committed, or if the offense was committed outside the limits of a municipal corporation, to the treasury of the county.

(3) One-half of all fines collected for violation of section 4755.62 of the Revised Code shall be distributed to the athletic trainers section of the Ohio occupational therapy, physical therapy, and athletic trainers board and then paid into the state treasury to the credit of the occupational licensing and regulatory fund, and one-half to the treasury of the municipal corporation in which the offense was committed, or if the offense was committed outside the limits of a municipal corporation, to the treasury of the county.

Amended by 129th General AssemblyFile No.196,SB 141, §1, eff. 3/27/2013.

Effective Date: 09-29-1997; 04-06-2007






Chapter 4757 - COUNSELORS, SOCIAL WORKERS, MARRIAGE AND FAMILY THERAPISTS

Section 4757.01 - Counselor, social worker, and marriage and family therapist definitions.

As used in this chapter:

(A) "Practice of professional counseling" means rendering or offering to render to individuals, groups, organizations, or the general public a counseling service involving the application of clinical counseling principles, methods, or procedures to assist individuals in achieving more effective personal, social, educational, or career development and adjustment, including the diagnosis and treatment of mental and emotional disorders.

(B) "Clinical counseling principles, methods, or procedures" means an approach to counseling that emphasizes the counselor's role in systematically assisting clients through all of the following: assessing and analyzing background and current information, diagnosing mental and emotional disorders, exploring possible solutions, and developing and providing a treatment plan for mental and emotional adjustment or development. "Clinical counseling principles, methods, or procedures" includes at least counseling, appraisal, consulting, and referral.

(C) "Practice of social work" means the application of specialized knowledge of human development and behavior and social, economic, and cultural systems in directly assisting individuals, families, and groups in a clinical setting to improve or restore their capacity for social functioning, including counseling, the use of psychosocial interventions, and the use of social psychotherapy, which includes the diagnosis and treatment of mental and emotional disorders.

(D) "Accredited educational institution" means an institution accredited by a national or regional accrediting agency accepted by the board of regents.

(E) "Scope of practice" means the services, methods, and techniques in which and the areas for which a person licensed or registered under this chapter is trained and qualified.

(F) "Mental and emotional disorders" means those disorders that are classified in accepted nosologies such as the international classification of diseases and the diagnostic and statistical manual of mental disorders and in future editions of those nosologies.

(G) "Marriage and family therapy" means the diagnosis, evaluation, assessment, counseling, management and treatment of mental and emotional disorders, whether cognitive, affective, or behavioral, within the context of marriage and family systems, through the professional application of marriage and family therapies and techniques.

(H) "Practice of marriage and family therapy" means the diagnosis, treatment, evaluation, assessment, counseling, and management, of mental and emotional disorders, whether cognitive, affective or behavioral, within the context of marriage and family systems, to individuals, couples, and families, singly or in groups, whether those services are offered directly to the general public or through public or private organizations, for a fee, salary or other consideration through the professional application of marriage and family theories, therapies, and techniques, including, but not limited to psychotherapeutic theories, therapies and techniques that marriage and family therapists are educated and trained to perform.

Effective Date: 2002 HB374 04-07-2003; 2008 HB427 04-07-2009



Section 4757.02 - Unauthorized practice.

(A) Except as provided in division (C) of this section and section 4757.41 of the Revised Code:

(1) No person shall engage in or claim to the public to be engaging in the practice of professional counseling for a fee, salary, or other consideration unless the person is currently licensed under this chapter as a professional clinical counselor or professional counselor.

(2) No person shall practice or claim to the public to be practicing social work for a fee, salary, or other consideration unless the person is currently licensed under this chapter as an independent social worker or a social worker.

(3) No person shall claim to the public to be a social work assistant unless the person is currently registered under this chapter as a social work assistant.

(4) No person shall engage in the practice of marriage and family therapy or claim to the public to be engaging in the practice of marriage and family therapy unless the person is currently licensed under this chapter as a marriage and family therapist.

(B)

(1) No person shall use the title "professional clinical counselor," "professional counselor," or any other title or description incorporating the word "counselor" or any initials used to identify persons acting in those capacities unless currently authorized under this chapter by licensure to act in the capacity indicated by the title or initials.

(2) No person shall use the title "social worker," "independent social worker," "social work assistant," or any other title or description incorporating the words "social worker" or any initials used to identify persons acting in those capacities unless the person is currently authorized by licensure or registration under this chapter to act in the capacity indicated by the title or initials.

(3) No person shall use the title "marriage and family therapist" or any initials used to identify persons acting in that capacity unless the person is currently authorized by licensure under this chapter to act in the capacity indicated by the title or initials.

(C)

(1) Divisions (A)(1) to (3) of this section do not apply to the practice of marriage and family therapy by a person holding a valid license or temporary license as a marriage and family therapist or independent marriage and family therapist under this chapter.

(2) Division (A)(4) of this section does not apply to the following persons licensed or registered under this chapter: professional clinical counselors, professional counselors, independent social workers, social workers, and social work assistants.

Effective Date: 03-18-1997; 2002 HB374 04-07-2003



Section 4757.03 - Counselor, social worker, and marriage and family therapist board.

There is hereby created the counselor, social worker, and marriage and family therapist board, consisting of fifteen members. The governor shall appoint the members with the advice and consent of the senate. Four of the members shall be individuals licensed under this chapter as professional clinical counselors or professional counselors. At all times, the counselor membership shall include at least two licensed professional clinical counselors, at least one individual who has received a doctoral degree in counseling from an accredited educational institution recognized by the board and holds a graduate level teaching position in a counselor education program, and at least two individuals who have received at least a master's degree in counseling from an accredited educational institution recognized by the board. Two of the members shall be individuals licensed under this chapter as independent marriage and family therapists and two shall be individuals licensed under this chapter as marriage and family therapists or, if the board has not yet licensed independent marriage and family therapists or marriage and family therapists, eligible for licensure as independent marriage and family therapists or marriage and family therapists. They shall have, during the five years preceding appointment, actively engaged in the practice of marriage and family therapy, in educating and training master's, doctoral, or postdoctoral students of marriage and family therapy, or in marriage and family therapy research and, during the two years immediately preceding appointment, shall have devoted the majority of their professional time to the activity while residing in this state. Two members shall be individuals licensed under this chapter as independent social workers. Two members shall be individuals licensed under this chapter as social workers, at least one of whom must hold a bachelor's or master's degree in social work from an accredited educational institution recognized by the board. At all times, the social worker membership shall include one educator who holds a teaching position in a baccalaureate or master's degree social work program at an accredited educational institution recognized by the board. Three members shall be representatives of the general public who have not practiced professional counseling, marriage and family therapy, or social work and have not been involved in the delivery of professional counseling, marriage and family therapy, or social work services. At least one of the members representing the general public shall be at least sixty years of age. During their terms the public members shall not practice professional counseling, marriage and family therapy, or social work or be involved in the delivery of professional counseling, marriage and family therapy, or social work services. Not more than eight members of the board may be members of the same political party or sex. At least one member of the board shall be of African, Native American, Hispanic, or Asian descent. Of the initial appointees, three shall be appointed for terms ending October 10, 1985, four shall be appointed for terms ending October 10, 1986, and four shall be appointed for terms ending October 10, 1987. Of the two initial independent marriage and family therapists appointed to the board, one shall be appointed for a term ending two years after the effective date of this amendment and one for a term ending three years after that date. Of the two initial marriage and family therapists appointed to the board, one shall be appointed for a term ending two years after the effective date of this amendment and one for a term ending three years after that date. After the initial appointments, terms of office shall be three years, each term ending on the same day of the same month of the year as did the term that it succeeds. A member shall hold office from the date of appointment until the end of the term for which the member was appointed. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office after the expiration date of the member's term until a successor takes office or until a period of sixty days has elapsed, whichever occurs first. Members may be reappointed, except that if a person has held office for two consecutive full terms, the person shall not be reappointed to the board sooner than one year after the expiration of the second full term as a member of the board.

Effective Date: 2002 HB374 04-07-2003



Section 4757.04 - Professional standards committees.

Within the counselor, social worker, and marriage and family therapist board, there is hereby created the counselors professional standards committee, the social workers professional standards committee, and the marriage and family therapist professional standards committee. The counselors professional standards committee consists of the board's professional clinical counselor and professional counselor members and one of the members representing the public who is not the member representing the public on the marriage and family therapist professional standards committee or the social workers professional standards committee. The committee has full authority to act on behalf of the board on all matters concerning professional clinical counselors and professional counselors. The social workers professional standards committee consists of the board's independent social worker and social worker members and one of the members representing the public who is not the member representing the public on the counselors professional standards committee or the marriage and family therapist professional standards committee. The committee has full authority to act on behalf of the board on all matters concerning independent social workers, social workers, and social work assistants. The marriage and family therapist professional standards committee consists of the board's marriage and family therapists and one of the members representing the public who is not the member representing the public on the counselors professional standards committee or the social workers professional standards committee. The committee has full authority to act on behalf of the board on all matters concerning independent marriage and family therapists and marriage and family therapists.

Effective Date: 2002 HB374 04-07-2003; 2008 HB427 04-07-2009



Section 4757.05 - Organization of board.

(A) The counselor, social worker, and marriage and family therapist board shall meet as a whole to discuss and review issues regarding personnel, budgetary matters, administration, and any other matter pertaining to the operation of the entire board. The board shall hold at least one regular meeting every three months. Additional meetings may be held at such times as the board determines, upon call of the chairperson, or upon the written request of four or more members of the board to the executive director. If four or more members so request a meeting, the executive director shall call a meeting to commence in not more than seven days. Eight members of the board constitute a quorum to conduct business. Except as provided in section 4757.39 of the Revised Code, no action shall be taken without the concurrence of at least a quorum. The counselors professional standards committee, the social workers professional standards committee, and the marriage and family therapist professional standards committee shall meet as necessary to fulfill their duties established by this chapter and the rules adopted under it. Three members of a committee constitute a quorum for that committee to conduct business. No action shall be taken without the concurrence of at least a quorum.

(B) At its first meeting each year, the board shall elect a chairperson from among its members. At the first meeting held each year by the board's professional standards committees, each committee shall elect from among its members a chairperson. The chairpersons of the committees shall serve as co-vice-chairpersons of the board. Neither the board nor its committees shall elect a member to serve more than two consecutive terms in the same office.

(C) The board shall employ an executive director. The board may employ and prescribe the powers and duties of such employees and consultants as are necessary for it and its professional standards committees to carry out this chapter and rules adopted under it.

(D) The members of the board shall receive an amount fixed under division (J) of section 124.15 of the Revised Code for each day employed in the discharge of their official duties as board or committee members and shall be reimbursed for their necessary and actual expenses incurred in the performance of their official duties.

(E) The board and each of its professional standards committees shall keep any records and minutes necessary to fulfill the duties established by this chapter and the rules adopted under it.

Effective Date: 2002 HB374 04-07-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4757.06 - Seal - evidence of registration.

The counselor, social worker, and marriage and family therapist board shall adopt a seal to authenticate its records and proceedings. Each of the board's professional standards committees shall use the seal to authenticate its records and proceedings. A statement, signed by the executive director of the board to which is affixed the official seal of the board, to the effect that a person specified in the statement is not currently licensed or registered under this chapter or that a license or certificate of registration has been revoked or suspended, shall be received as prima-facie evidence of a record of the board in any court or before any officer of the state.

Effective Date: 2002 HB374 04-07-2003



Section 4757.07 - Prohibiting discrimination.

The counselor, social worker, and marriage and family therapist board and its professional standards committees shall not discriminate against any licensee, registrant, or applicant for a license or certificate of registration under this chapter because of the person's race, color, religion, sex, national origin, disability as defined in section 4112.01 of the Revised Code, or age. The board or committee, as appropriate, shall afford a hearing to any person who files with the board or committee a statement alleging discrimination based on any of those reasons.

Effective Date: 2002 HB374 04-07-2003



Section 4757.08 - [Repealed].

Effective Date: 03-18-1997



Section 4757.09 - Amended and Renumbered RC 4757.28.

Effective Date: 03-18-1997



Section 4757.10 - Administrative rules.

The counselor, social worker, and marriage and family therapist board may adopt any rules necessary to carry out this chapter.

The board shall adopt rules that do all of the following:

(A) Concern intervention for and treatment of any impaired person holding a license or certificate of registration issued under this chapter;

(B) Establish standards for training and experience of supervisors described in division (C) of section 4757.30 of the Revised Code;

(C) Define the requirement that an applicant be of good moral character in order to be licensed or registered under this chapter;

(D) Establish requirements for criminal records checks of applicants under section 4776.03 of the Revised Code;

(E) Establish a graduated system of fines based on the scope and severity of violations and the history of compliance, not to exceed five hundred dollars per incident, that any professional standards committee of the board may charge for a disciplinary violation described in section 4757.36 of the Revised Code;

(F) Establish the amount and content of corrective action courses required by the board under section 4755.36 of the Revised Code.

All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code. When it adopts rules under this section or any other section of this chapter, the board may consider standards established by any national association or other organization representing the interests of those involved in professional counseling, social work, or marriage and family therapy.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2002 HB374 04-07-2003; 2007 HB104 03-24-2008



Section 4757.101 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The counselor, social worker, and marriage and family therapist board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4757.22, 4757.23, 4757.27, 4757.28, 4757.29, 4757.30, or 4757.301 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4757.11 - Establishing code of ethical practice.

The counselor, social worker, and marriage and family therapist board shall establish a code of ethical practice for persons licensed under this chapter as professional clinical counselors or professional counselors. The board shall establish a code of ethical practice for persons licensed under this chapter as independent social workers or social workers, persons registered under this chapter as social work assistants, and persons licensed as independent marriage and family therapists or marriage and family therapists. The codes of ethical practice shall be established by adopting rules in accordance with Chapter 119. of the Revised Code. The codes of ethical practice shall define unprofessional conduct, which shall include engaging in a dual relationship with a client or former client, committing an act of sexual abuse, misconduct, or exploitation of a client or former client, and, except as permitted by law, violating client confidentiality. The codes of ethical practice may be based on any codes of ethical practice developed by national organizations representing the interests of those involved in professional counseling, social work, or marriage and family therapy. The board may establish standards in its codes of ethical practice that are more stringent than those established by national organizations.

Effective Date: 2002 HB374 04-07-2003



Section 4757.12 - Professional disclosure statement.

(A) A person who is licensed or registered under this chapter, and a person or agency that employs a person licensed or registered under this chapter, may charge a client or receive remuneration for professional counseling, social work, or marriage and family therapy services only if one of the following applies:

(1) Prior to the performance of services, the client is furnished a copy of a professional disclosure statement containing the information described in division (B) of this section;

(2) A professional disclosure statement containing the information described in division (B) of this section is displayed in a conspicuous location at the place where the services are performed and a copy of the statement is provided to the client upon request.

(B) The professional disclosure statement required by division (A) of this section shall contain the following:

(1) The name, title, business address, and business telephone number of the professional clinical counselor, professional counselor, social work assistant, social worker, independent social worker, independent marriage and family therapist, or marriage and family therapist performing the services;

(2) The formal professional education of the person performing the services, including the institutions the person attended, the dates attended, and the degrees received from them;

(3) The areas of competence in the field in which the person is licensed or registered and the services the person provides;

(4) In the case of a person who is engaged in a private individual practice, partnership, or group practice, the person's fee schedule, listed by type of service or hourly rate;

(5) At the bottom of the first page of the disclosure statement, the words, "This information is required by the counselor, social worker, and marriage and family therapist board, which regulates the practices of professional counseling, social work, and marriage and family therapy in this state." and, immediately beneath those words, the name, address, and telephone number of the board.

Effective Date: 2002 HB374 04-07-2003



Section 4757.13 - Amended and Renumbered RC 4757.36.

Effective Date: 03-18-1997



Section 4757.14 - [Repealed].

Effective Date: 03-18-1997



Section 4757.15 - Examinations.

The counselor, social worker, and marriage and family therapist board shall prepare, cause to be prepared, or procure the use of, and grade, have graded, or procure the grading of, examinations to determine the competence of applicants for licensure under this chapter. The board may administer separate examinations to reflect differences in educational degrees earned by applicants. The board may develop the examinations or use examinations prepared by state or national organizations that represent the interests of those involved in professional counseling, social work, or marriage and family therapy. The board shall conduct examinations at least twice each year and shall determine the level of competence necessary for a passing score.

Effective Date: 2002 HB374 04-07-2003



Section 4757.16 - Applying for license or registration.

(A) A person seeking to be licensed under this chapter as a professional clinical counselor or professional counselor shall file with the counselors professional standards committee of the counselor, social worker, and marriage and family therapist board a written application on a form prescribed by the board. A person seeking to be licensed under this chapter as an independent social worker or social worker or registered under this chapter as a social work assistant shall file with the social workers professional standards committee of the board a written application on a form prescribed by the board. A person seeking to be licensed under this chapter as an independent marriage and family therapist or a marriage and family therapist shall file with the marriage and family therapist professional standards committee of the board a written application on a form prescribed by the board. Each form prescribed by the board shall contain a statement informing the applicant that a person who knowingly makes a false statement on the form is guilty of falsification under section 2921.13 of the Revised Code, a misdemeanor of the first degree.

(B) The professional standards committees shall review each application received and shall determine whether the applicant meets the requirements to receive the license or certificate of registration for which application has been made.

Effective Date: 2002 HB374 04-07-2003



Section 4757.17 - Applicants receiving post-secondary degree from educational institution outside United States.

The professional standards committees of the counselor, social worker, and marriage and family therapist board shall review the applications of applicants for licensure or registration under this chapter who have received a post-secondary degree from an educational institution outside the United States. The committee reviewing the application shall determine whether the applicant's experience, command of the English language, and completed academic program meet the standards of an academic program of an accredited educational institution. If they do, the applicant shall be considered to have received the education from an accredited educational institution as required by this chapter and rules adopted under it.

Effective Date: 2002 HB374 04-07-2003



Section 4757.18 - Reciprocity.

The counselor, social worker, and marriage and family therapist board may enter into a reciprocal agreement with any state that regulates individuals practicing in the same capacities as those regulated under this chapter if the board finds that the state has requirements substantially equivalent to the requirements this state has for receipt of a license or certificate of registration under this chapter. In a reciprocal agreement, the board agrees to issue the appropriate license or certificate of registration to any resident of the other state whose practice is currently authorized by that state if that state's regulatory body agrees to authorize the appropriate practice of any resident of this state who holds a valid license or certificate of registration issued under this chapter. The professional standards committees of the board may, by endorsement, issue the appropriate license or certificate of registration to a resident of a state with which the board does not have a reciprocal agreement, if the person submits proof satisfactory to the committee of currently being licensed, certified, registered, or otherwise authorized to practice by that state.

Effective Date: 2002 HB374 04-07-2003



Section 4757.19 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the counselor, social worker, and marriage and family therapist board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 2002 HB374 04-07-2003



Section 4757.21 - Diagnosing and treatment of mental and emotional disorders.

A person licensed under this chapter to practice as a professional clinical counselor or a professional counselor may diagnose and treat mental and emotional disorders, except that a professional counselor may do so only under the supervision of a psychologist, psychiatrist, professional clinical counselor, independent marriage and family therapist, or independent social worker. A professional clinical counselor or professional counselor may engage in the private practice of professional counseling as an individual practitioner or as a member of a partnership or group practice.

Effective Date: 03-18-1997; 2008 HB427 04-07-2009



Section 4757.22 - License to practice as professional clinical counselor.

(A) The counselors professional standards committee of the counselor, social worker, and marriage and family therapist board shall issue a license to practice as a professional clinical counselor to each applicant who submits a properly completed application, pays the fee established under section 4757.31 of the Revised Code, and meets the requirements specified in division (B) of this section.

(B) To be eligible for a professional clinical counselor license, an individual must meet the following requirements:

(1) The individual must be of good moral character.

(2) The individual must hold from an accredited educational institution a graduate degree in counseling.

(3) The individual must complete a minimum of ninety quarter hours of graduate credit in counselor training acceptable to the committee, including a minimum of thirty quarter hours of instruction in the following areas:

(a) Clinical psychopathology, personality, and abnormal behavior;

(b) Evaluation of mental and emotional disorders;

(c) Diagnosis of mental and emotional disorders;

(d) Methods of prevention, intervention, and treatment of mental and emotional disorders.

(4) The individual must complete, in either a private or clinical counseling setting, supervised experience in counseling that is of a type approved by the committee, is supervised by a professional clinical counselor or other qualified professional approved by the committee, and is in the following amounts:

(a) In the case of an individual holding only a master's degree, not less than two years of experience, which must be completed after the award of the master's degree;

(b) In the case of an individual holding a doctorate, not less than one year of experience, which must be completed after the award of the doctorate.

(5) The individual must pass a field evaluation that meets the following requirements:

(a) Has been completed by the applicant's instructors, employers, supervisors, or other persons determined by the committee to be competent to evaluate an individual's professional competence;

(b) Includes documented evidence of the quality, scope, and nature of the applicant's experience and competence in diagnosing and treating mental and emotional disorders.

(6) The individual must pass an examination administered by the board for the purpose of determining ability to practice as a professional clinical counselor.

(C) To be accepted by the committee for purposes of division (B) of this section, counselor training must include at least the following:

(1) Instruction in human growth and development; counseling theory; counseling techniques; group dynamics, processing, and counseling; appraisal of individuals; research and evaluation; professional, legal, and ethical responsibilities; social and cultural foundations; and lifestyle and career development;

(2) Participation in a supervised practicum and internship in counseling.

(D) The committee may issue a provisional license to an applicant who meets all of the requirements to be licensed under this section, pending the receipt of transcripts or action by the committee to issue a license to practice as a professional clinical counselor.

(E) An individual may not sit for the licensing examination unless the individual meets the educational requirements to be licensed under this section. An individual who is denied admission to the licensing examination may appeal the denial in accordance with Chapter 119. of the Revised Code.

(F) The board shall adopt any rules necessary for the committee to implement this section, including criteria for the committee to use in determining whether an applicant's training should be accepted and supervised experience approved. Rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 2002 HB374 04-07-2003



Section 4757.23 - License as a professional counselor.

(A) The counselors professional standards committee of the counselor, social worker, and marriage and family therapist board shall issue a license as a professional counselor to each applicant who submits a properly completed application, pays the fee established under section 4757.31 of the Revised Code, and meets the requirements established under division (B) of this section.

(B) To be eligible for a license as a professional counselor, an individual must meet the following requirements:

(1) The individual must be of good moral character.

(2) The individual must hold from an accredited educational institution a graduate degree in counseling.

(3) The individual must complete a minimum of ninety quarter hours of graduate credit in counselor training acceptable to the committee, which the individual may complete while working toward receiving a graduate degree in counseling or subsequent to receiving the degree.

(4) The individual must pass an examination administered by the board for the purpose of determining ability to practice as a professional counselor.

(C) To be accepted by the committee for purposes of division (B) of this section, counselor training must include at least the following:

(1) Instruction in human growth and development; counseling theory; counseling techniques; group dynamics, processing, and counseling; appraisal of individuals; research and evaluation; professional, legal, and ethical responsibilities; social and cultural foundations; and lifestyle and career development;

(2) Participation in a supervised practicum and internship in counseling.

(D) The committee may issue a provisional license to an applicant who meets all of the requirements to be licensed under this section, pending the receipt of transcripts or action by the committee to issue a license as a professional counselor.

(E) An individual may not sit for the licensing examination unless the individual meets the educational requirements to be licensed under this section. An individual who is denied admission to the licensing examination may appeal the denial in accordance with Chapter 119. of the Revised Code.

(F) The board shall adopt any rules necessary for the committee to implement this section, including criteria for the committee to use in determining whether an applicant's training should be accepted. Rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 2002 HB374 04-07-2003



Section 4757.26 - Activities of independent social worker, social worker or social work assistant.

(A) A person licensed under this chapter to practice as an independent social worker or a social worker may diagnose and treat mental and emotional disorders, except that a social worker may do so only under the supervision of a psychologist, psychiatrist, professional clinical counselor, independent marriage and family therapist, independent social worker, or registered nurse who holds a master's degree in psychiatric nursing.

(B) A person licensed under this chapter to practice as an independent social worker may engage in the private practice of social work as an individual practitioner or as a member of a partnership or group practice.

(C) A person licensed under this chapter to practice as a social worker shall not engage in the private practice of social work as an individual practitioner or as a member of a partnership or group practice. A social worker shall not engage in the practice of social work as an employee of a private individual, partnership, or group practitioner of social work unless the social worker is supervised by a psychologist, psychiatrist, professional clinical counselor, independent marriage and family therapist, independent social worker, or registered nurse who holds a master's degree in psychiatric nursing.

(D) A person who receives a certificate of registration to practice as a social work assistant is not authorized to engage in the practice of social work. A social work assistant, under the direct supervision of a psychologist, psychiatrist, professional clinical counselor, professional counselor, independent marriage and family therapist, independent social worker, social worker, or registered nurse who holds a master's degree in psychiatric nursing, may provide human, social, and community services that include intake assessment and referral, screening, crisis intervention and resolution, community support, case management and outreach, record keeping, social assessment, visual observation of an individual in the individual's environment, assistance in facilitation with groups and families, advocacy, and orientation, education, and prevention services.

Effective Date: 03-18-1997; 2008 HB427 04-07-2009



Section 4757.27 - License as independent social worker.

(A) The social workers professional standards committee of the counselor, social worker, and marriage and family therapist board shall issue a license as an independent social worker to each applicant who submits a properly completed application, pays the fee established under section 4757.31 of the Revised Code, and meets the requirements specified in division (B) of this section. An independent social worker license shall clearly indicate each academic degree earned by the person to whom it has been issued.

(B) To be eligible for a license as an independent social worker, an individual must meet the following requirements:

(1) The individual must be of good moral character.

(2) The individual must hold from an accredited educational institution a master's degree or a doctorate in social work.

(3) The individual must complete at least two years of post-master's degree social work experience supervised by an independent social worker.

(4) The individual must pass an examination administered by the board for the purpose of determining ability to practice as an independent social worker.

(C) The committee may issue a temporary license to an applicant who meets all of the requirements to be licensed under this section, pending the receipt of transcripts or action by the committee to issue a license as an independent social worker.

(D) The board shall adopt any rules necessary for the committee to implement this section, including criteria for the committee to use in determining whether an applicant's training should be accepted and supervised experience approved. Rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 2002 HB374 04-07-2003



Section 4757.28 - License as social worker.

(A) The social workers professional standards committee of the counselor, social worker, and marriage and family therapist board shall issue a license as a social worker to each applicant who submits a properly completed application, pays the fee established under section 4757.31 of the Revised Code, and meets the requirements specified in division (B) of this section. A social worker license shall clearly indicate each academic degree earned by the person to whom it is issued.

(B) To be eligible for a license as a social worker, an individual must meet the following requirements:

(1) The individual must be of good moral character.

(2) The individual must hold from an accredited educational institution one of the following:

(a) A baccalaureate degree in social work or, prior to October 10, 1992, a baccalaureate degree in a program closely related to social work and approved by the committee;

(b) A master's degree in social work;

(c) A doctorate in social work.

(3) The individual must pass an examination administered by the board for the purpose of determining ability to practice as a social worker.

(C) The committee may issue a temporary license to an applicant who meets all of the requirements to be licensed under this section, pending the receipt of transcripts or action by the committee to issue a license as a social worker. However, the committee may issue a temporary license to an applicant who provides the board with a statement from the applicant's academic institution indicating that the applicant is in good standing with the institution, that the applicant has met the academic requirements for the applicant's degree, and the date the applicant will receive the applicant's degree.

(D) The board shall adopt any rules necessary for the committee to implement this section, including criteria for the committee to use in determining whether an applicant's training should be accepted and supervised experience approved. Rules adopted under this division shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 2002 HB374 04-07-2003



Section 4757.29 - Certificate of registration as social work assistant.

(A) The social workers professional standards committee of the counselor, social worker, and marriage and family therapist board shall issue a certificate of registration as a social work assistant to each applicant who submits a properly completed application, pays the fee established under section 4757.31 of the Revised Code, is of good moral character, and holds from an accredited educational institution an associate degree in social service technology or a bachelor's degree that is equivalent to an associate degree in social service technology or a related bachelor's or higher degree that is approved by the committee.

(B) On and after March 18, 1997, a counselor assistant certificate of registration issued under former section 4757.08 of the Revised Code shall be considered a certificate of registration as a social work assistant. The holder of the certificate is subject to the supervision requirements specified in section 4757.26 of the Revised Code, the continuing education requirements specified in section 4757.33 of the Revised Code, and regulation by the social workers professional standards committee. On the first renewal occurring after March 18, 1997, the committee shall issue a certificate of registration as a social work assistant to each former counselor assistant who qualifies for renewal.

(C) The social workers professional standards committee shall issue a certificate of registration as a social work assistant to any person who, on or before March 18, 1998, meets the requirements for a certificate of registration as a counselor assistant pursuant to division (A)(3) of former section 4757.08 of the Revised Code, submits a properly completed application, pays the fee established under section 4757.31 of the Revised Code, and is of good moral character.

Effective Date: 2002 HB374 04-07-2003



Section 4757.30 - License as marriage and family therapist.

(A) The marriage and family therapist professional standards committee of the counselor, social worker, and marriage and family therapist board shall issue a license to practice as a marriage and family therapist to a person who has done all of the following:

(1) Properly completed an application for the license;

(2) Paid the required fee established by the board under section 4757.31 of the Revised Code;

(3) Achieved one of the following:

(a) Received from an educational institution accredited at the time the degree was granted by a regional accrediting organization recognized by the board a master's degree or a doctorate in marriage and family therapy;

(b) Completed a graduate degree that includes a minimum of ninety quarter hours of graduate level course work in marriage and family therapy training that is acceptable to the committee;

(4) Passed an examination administered by the board for the purpose of determining the person's ability to be a marriage and family therapist;

(5) Completed a practicum that includes at least three hundred hours of client contact.

(B) To be accepted by the committee for purposes of division (A)(3)(b) of this section, marriage and family therapist training must include instruction in at least the following:

(1) Research and evaluation;

(2) Professional, legal, and ethical responsibilities;

(3) Marriage and family studies;

(4) Marriage and family therapy, including therapeutic theory and techniques for individuals, groups, and families;

(5) Human development;

(6) Appraisal of individuals and families;

(7) Diagnosis of mental and emotional disorders;

(8) Systems theory.

(C) The marriage and family therapist professional standards committee shall issue a license to practice as an independent marriage and family therapist to a person who does both of the following:

(1) Meets all of the requirements of division (A) of this section ;

(2) After meeting the requirements of division (A)(3) of this section, completes at least two calendar years of work experience in marriage and family therapy. The two calendar years of work experience must include one thousand hours of documented client contact in marriage and family therapy. Two hundred hours of the one thousand hours must include face-to-face supervision by a supervisor whose training and experience meets standards established by the board in rules adopted under section 4757.10 of the Revised Code and one hundred hours of the two hundred hours of supervision must be individual supervision.

(D) An independent marriage and family therapist or a marriage and family therapist may engage in the private practice of marriage and family therapy as an individual practitioner or as a member of a partnership or group practice.

(E) A marriage and family therapist may diagnose and treat mental and emotional disorders only under the supervision of a psychologist, psychiatrist, professional clinical counselor, independent social worker, or independent marriage and family therapist. An independent marriage and family therapist may diagnose and treat mental and emotional disorders without supervision.

(F) Nothing in this chapter or rules adopted under it authorizes an independent marriage and family therapist or a marriage and family therapist to admit a patient to a hospital or requires a hospital to allow a marriage and family therapist to admit a patient.

(G) An independent marriage and family therapist or a marriage and family therapist may not diagnose, treat, or advise on conditions outside the recognized boundaries of the marriage and family therapist's competency. An independent marriage and family therapist or a marriage and family therapist shall make appropriate and timely referrals when a client's needs exceed the marriage and family therapist's competence level.

Effective Date: 2002 HB374 04-07-2003; 2008 HB427 04-07-2009



Section 4757.301 - Temporary licensure as marriage and family therapist.

On receipt of an application for a license as a marriage and family therapist, the counselor, social worker, and marriage and family therapist board may issue a temporary license to an individual who qualifies under division (A) of section 4757.30 of the Revised Code for licensure as a marriage and family therapist or divisions (A) and (C) of section 4757.30 of the Revised Code for licensure as an independent marriage and family therapist, except that the individual is awaiting the next opportunity to take an examination required by the board under that division. The temporary license allows the holder to engage in the practice of independent marriage and family therapy or marriage and family therapy as appropriate and is valid from the date of issuance until the earlier of one year from that date, the date the applicant withdraws from taking the examination, the date the applicant is notified that the applicant failed the examination, or the date the applicant's license is issued under section 4757.30 of the Revised Code. A temporary license may not be renewed.

Effective Date: 2002 HB374 04-07-2003



Section 4757.31 - Fees - receipts and vouchers.

(A) Subject to division (B) of this section, the counselor, social worker, and marriage and family therapist board shall establish, and may from time to time adjust, fees to be charged for the following:

(1) Examination for licensure as a professional clinical counselor, professional counselor, marriage and family therapist, independent marriage and family therapist, social worker, or independent social worker;

(2) Initial licenses of professional clinical counselors, professional counselors, marriage and family therapists, independent marriage and family therapists, social workers, and independent social workers, except that the board shall charge only one fee to a person who fulfills all requirements for more than one of the following initial licenses: an initial license as a social worker or independent social worker, an initial license as a professional counselor or professional clinical counselor, and an initial license as a marriage and family therapist or independent marriage and family therapist;

(3) Initial certificates of registration of social work assistants;

(4) Renewal and late renewal of licenses of professional clinical counselors, professional counselors, marriage and family therapists, independent marriage and family therapists, social workers, and independent social workers and renewal and late renewal of certificates of registration of social work assistants;

(5) Verification, to another jurisdiction, of a license or registration issued by the board;

(6) Continuing education programs offered by the board to licensees or registrants;

(7) Approval of continuing education programs;

(8) Approval of continuing education providers to be authorized to offer continuing education programs without prior approval from the board for each program offered;

(9) Issuance of a replacement copy of any wall certificate issued by the board.

(B) The fees charged under division (A)(1) of this section shall be established in amounts sufficient to cover the direct expenses incurred in examining applicants for licensure. The fees charged under divisions (A)(2) to (9) of this section shall be nonrefundable and shall be established in amounts sufficient to cover the necessary expenses in administering this chapter and rules adopted under it that are not covered by fees charged under division (A)(1) or (C) of this section. The renewal fee for a license or certificate of registration shall not be less than the initial fee for that license or certificate. The fees charged for licensure and registration and the renewal of licensure and registration may differ for the various types of licensure and registration, but shall not exceed one hundred twenty-five dollars each, unless the board determines that amounts in excess of one hundred twenty-five dollars are needed to cover its necessary expenses in administering this chapter and rules adopted under it and the amounts in excess of one hundred twenty-five dollars are approved by the controlling board.

(C) All receipts of the board shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the chairperson or executive director of the board, or both, as authorized by the board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2002 HB374 04-07-2003



Section 4757.32 - License renewals or restoration.

A license or certificate of registration issued under this chapter expires two years after it is issued and may be renewed in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code. Subject to section 4757.36 of the Revised Code, the staff of the appropriate professional standards committee of the counselor, social worker, and marriage and family therapist board shall, on behalf of each committee, issue a renewed license or certificate of registration to each applicant who has paid the renewal fee established by the board under section 4757.31 of the Revised Code and satisfied the continuing education requirements established by the board under section 4757.33 of the Revised Code. A license or certificate of registration that is not renewed lapses on its expiration date. A license or certificate of registration that has lapsed may be restored if the individual, not later than two years after the license or certificate expired, applies for restoration of the license or certificate. The staff of the appropriate professional standards committee shall issue a restored license or certificate of registration to the applicant if the applicant pays the renewal fee established under section 4757.31 of the Revised Code and satisfies the continuing education requirements established under section 4757.33 of the Revised Code for restoring the license or certificate of registration. The board and its professional standards committees shall not require a person to take an examination as a condition of having a lapsed license or certificate of registration restored.

Effective Date: 2002 HB374 04-07-2003



Section 4757.33 - Continuing education.

(A) Except as provided in division (B) of this section, each person who holds a license or certificate of registration issued under this chapter shall complete during the period that the license or certificate is in effect not less than thirty clock hours of continuing professional education as a condition of receiving a renewed license or certificate. To have a lapsed license or certificate of registration restored, a person shall complete the number of hours of continuing education specified by the counselor, social worker, and marriage and family therapist board in rules it shall adopt in accordance with Chapter 119. of the Revised Code. The professional standards committees of the counselor, social worker, and marriage and family therapist board shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards and procedures to be followed by the committees in conducting the continuing education approval process.

(B) The board may waive the continuing education requirements established under this section for persons who are unable to fulfill them because of military service, illness, residence abroad, or any other reason the committee considers acceptable. In the case of a social worker licensed by virtue of receiving, prior to October 10, 1992, a baccalaureate degree in a program closely related to social work, as a condition of the first renewal of the license, the social worker must complete at an accredited educational institution a minimum of five semester hours of social work graduate or undergraduate credit, or their equivalent, that is acceptable to the committee and includes a course in social work theory and a course in social work methods.

Effective Date: 2002 HB374 04-07-2003



Section 4757.34 - Domestic violence training.

Not later than ninety days after December 9, 1994, the counselor, social worker, and marriage and family therapist board shall approve one or more continuing education courses of study that assist social workers, independent social workers, social work assistants, independent marriage and family therapists, marriage and family therapists, professional clinical counselors, and professional counselors in recognizing the signs of domestic violence and its relationship to child abuse. Social workers, independent social workers, social work assistants, independent marriage and family therapists, marriage and family therapists, professional clinical counselors, and professional counselors are not required to take the courses.

Effective Date: 2002 HB374 04-07-2003



Section 4757.36 - Discplinary actions.

(A) The appropriate professional standards committee of the counselor, social worker, and marriage and family therapist board may, in accordance with Chapter 119. of the Revised Code, take any action specified in division (B) of this section against an individual who has applied for or holds a license to practice as a professional clinical counselor, professional counselor, independent marriage and family therapist, marriage and family therapist, social worker, or independent social worker, or a certificate of registration to practice as a social work assistant, for any reason described in division (C) of this section.

(B) In its imposition of sanctions against an individual, the board may do any of the following:

(1) Refuse to issue or refuse to renew a license or certificate of registration;

(2) Suspend, revoke, or otherwise restrict a license or certificate of registration;

(3) Reprimand an individual holding a license or certificate of registration;

(4) Impose a fine in accordance with the graduated system of fines established by the board in rules adopted under section 4757.10 of the Revised Code;

(5) Require an individual holding a license or certificate of registration to take corrective action courses.

(C) The appropriate professional standards committee of the board may take an action specified in division (B) of this section for any of the following reasons:

(1) Commission of an act that violates any provision of this chapter or rules adopted under it;

(2) Knowingly making a false statement on an application for licensure or registration, or for renewal of a license or certificate of registration;

(3) Accepting a commission or rebate for referring persons to any professionals licensed, certified, or registered by any court or board, commission, department, division, or other agency of the state, including, but not limited to, individuals practicing counseling, social work, or marriage and family therapy or practicing in fields related to counseling, social work, or marriage and family therapy;

(4) A failure to comply with section 4757.12 of the Revised Code;

(5) A conviction in this or any other state of a crime that is a felony in this state;

(6) A failure to perform properly as a professional clinical counselor, professional counselor, independent marriage and family therapist, marriage and family therapist, social work assistant, social worker, or independent social worker due to the use of alcohol or other drugs or any other physical or mental condition;

(7) A conviction in this state or in any other state of a misdemeanor committed in the course of practice as a professional clinical counselor, professional counselor, independent marriage and family therapist, marriage and family therapist, social work assistant, social worker, or independent social worker;

(8) Practicing outside the scope of practice applicable to that person;

(9) Practicing in violation of the supervision requirements specified under sections 4757.21 and 4757.26, and division (E) of section 4757.30, of the Revised Code;

(10) A violation of the person's code of ethical practice adopted by rule of the board pursuant to section 4757.11 of the Revised Code;

(11) Revocation or suspension of a license or certificate of registration, or the voluntary surrender of a license or certificate of registration in another state or jurisdiction for an offense that would be a violation of this chapter.

(D) One year or more after the date of suspension or revocation of a license or certificate of registration under this section, application may be made to the appropriate professional standards committee for reinstatement. The committee may accept or refuse an application for reinstatement. If a license has been suspended or revoked, the committee may require an examination for reinstatement.

(E) On request of the board, the attorney general shall bring and prosecute to judgment a civil action to collect any fine imposed under division (B)(4) of this section that remains unpaid.

(F) All fines collected under division (B)(4) of this section shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2002 HB374 04-07-2003; 2008 HB427 04-07-2009



Section 4757.361 - Suspension of license.

(A) As used in this section, with regard to offenses committed in Ohio, "aggravated murder," "murder," "voluntary manslaughter," "felonious assault," "kidnapping," "rape," "sexual battery," "gross sexual imposition," "aggravated arson," "aggravated robbery," and "aggravated burglary" mean such offenses as defined in Title XXIX [29] of the Revised Code; with regard to offenses committed in other jurisdictions, the terms mean offenses comparable to offenses defined in Title XXIX [29] of the Revised Code.

(B) When there is clear and convincing evidence that continued practice by an individual licensed under this chapter presents a danger of immediate and serious harm to the public, as determined on consideration of the evidence by the professional standards committees of the counselor, social worker, and marriage and family therapist board, the appropriate committee shall impose on the individual a summary suspension without a hearing. Immediately following the decision to impose a summary suspension, the appropriate committee shall issue a written order of suspension and cause it to be delivered by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during the pendency of any appeal filed under section 119.12 of the Revised Code. If the individual subject to the suspension requests an adjudication, the date set for the adjudication shall be within fifteen days but not earlier than seven days after the individual makes the request, unless another date is agreed to by both the individual and the committee imposing the suspension. The summary suspension shall remain in effect, unless reversed by the committee, until a final adjudication order issued by the committee pursuant to this section and Chapter 119. of the Revised Code becomes effective. The committee shall issue its final adjudication order within ninety days after completion of the adjudication. If the committee does not issue a final order within the ninety-day period, the summary suspension shall be void, but any final adjudication order issued subsequent to the ninety-day period shall not be affected.

(C) The license issued to an individual under this chapter is automatically suspended on that individual's conviction of, plea of guilty to, or judicial finding with regard to any of the following: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. The suspension shall remain in effect from the date of the conviction, plea, or finding until an adjudication is held under Chapter 119. of the Revised Code. If the appropriate committee has knowledge that an automatic suspension has occurred, it shall notify the individual subject to the suspension. If the individual is notified and either fails to request an adjudication within the time periods established by Chapter 119. of the Revised Code or fails to participate in the adjudication, the committee shall enter a final order permanently revoking the person's license or certificate.

Effective Date: 2002 HB374 04-07-2003



Section 4757.38 - Conduct of investigations.

The counselor, social worker, and marriage and family therapist board shall investigate alleged violations of this chapter or the rules adopted under it and alleged irregularities in the delivery of services related to professional counseling, social work, or marriage and family therapy by persons licensed or registered under this chapter. As part of its conduct of an investigation, the board may issue subpoenas, examine witnesses, and administer oaths. The board may receive any information necessary to conduct an investigation under this section. If the board is investigating the provision of services to a couple or group, it is not necessary for both members of the couple or all members of the group to consent to the release of information relevant to the investigation. The board shall ensure that all records it holds pertaining to an investigation remain confidential. The board shall adopt rules establishing procedures to be followed in maintaining the confidentiality of its investigative records. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 2002 HB374 04-07-2003



Section 4757.39 - Single board member to conduct hearing.

For any hearing it is authorized to conduct under this chapter, the board may appoint one of its members to act on behalf of the board. The board shall make such appointments in writing. It is not necessary for a member to be an attorney to be appointed. A finding or order of a member appointed to act on behalf of the board is a finding or order of the board when confirmed by the board.

Effective Date: 03-18-1997



Section 4757.40 - Injunctions.

In addition to any other remedies provided by law, the counselor and social worker board may apply to an appropriate court for an order enjoining the violation of any provision of this chapter, and on a showing that any person has violated or is about to violate any provision of this chapter, the court shall grant an order enjoining the violation.

Effective Date: 10-05-2000



Section 4757.41 - Exemptions.

(A) This chapter shall not apply to the following:

(1) A person certified by the state board of education under Chapter 3319. of the Revised Code while performing any services within the person's scope of employment by a board of education or by a private school meeting the standards prescribed by the state board of education under division (D) of section 3301.07 of the Revised Code or in a program operated under Chapter 5126. of the Revised Code for training individuals with mental retardation or other developmental disabilities;

(2) Psychologists or school psychologists licensed under Chapter 4732. of the Revised Code;

(3) Members of other professions licensed, certified, or registered by this state while performing services within the recognized scope, standards, and ethics of their respective professions;

(4) Rabbis, priests, Christian science practitioners, clergy, or members of religious orders and other individuals participating with them in pastoral counseling when the counseling activities are within the scope of the performance of their regular or specialized ministerial duties and are performed under the auspices or sponsorship of an established and legally cognizable church, denomination, or sect or an integrated auxiliary of a church as defined in federal tax regulations, paragraph (g)(5) of 26 C.F.R. 1.6033 - 2(1995), and when the individual rendering the service remains accountable to the established authority of that church, denomination, sect, or integrated auxiliary;

(5) Any person employed in the civil service as defined in section 124.01 of the Revised Code while engaging in social work or professional counseling as a civil service employee;

(6) A student in an accredited educational institution while carrying out activities that are part of the student's prescribed course of study if the activities are supervised as required by the educational institution and if the student does not hold herself or himself out as a person licensed or registered under this chapter;

(7) Individuals who hold a license or certificate under Chapter 4758. of the Revised Code who are acting within the scope of their license or certificate as members of the profession of chemical dependency counseling or alcohol and other drug prevention services;

(8) Any person employed by the American red cross while engaging in activities relating to services for military families and veterans and disaster relief, as described in the "American National Red Cross Act," 33 Stat. 599 (1905), 36 U.S.C.A. 1, as amended;

(9) Members of labor organizations who hold union counselor certificates while performing services in their official capacity as union counselors;

(10) Any person employed in a hospital as defined in section 3727.01 of the Revised Code or in a nursing home as defined in section 3721.01 of the Revised Code while providing as a hospital employee or nursing home employee, respectively, social services other than counseling and the use of psychosocial interventions and social psychotherapy.

(B) Divisions (A)(5), (8), and (10) of this section do not prevent a person described in those divisions from obtaining a license or certificate of registration under this chapter.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 04-07-2003



Section 4757.42 - Prohibiting practice or psychology.

Except as otherwise expressly provided in this chapter, nothing in this chapter shall be construed as authorizing any person to engage in the practice of psychology as defined in division (B) of section 4732.01 of the Revised Code. This section shall not be construed as contravening section 4732.23 of the Revised Code.

Effective Date: 03-18-1997



Section 4757.43 - No authorization for hospital admission.

Nothing in this chapter or the rules adopted under it shall be construed as authorizing a professional clinical counselor, professional counselor, independent marriage and family therapist, marriage and family therapist, independent social worker, social worker, or social work assistant to admit a patient to a hospital or as requiring a hospital to allow any of those individuals to admit a patient.

Effective Date: 2002 HB374 04-07-2003



Section 4757.44 - Mental health professional - immunity.

For the purposes of section 2305.51 of the Revised Code, a person who holds a license issued under this chapter is a mental health professional. A license holder is not liable in damages in a civil action, and shall not be subject to disciplinary action by the counselor, social worker, and marriage and family therapist board, for disclosing any confidential information about a client that is disclosed for the purposes of section 2305.51 of the Revised Code.

Effective Date: 2002 HB374 04-07-2003



Section 4757.45 - Compliance with law regarding sanctions for human trafficking.

The counselor, social worker, and marriage and family therapist board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4757.99 - Penalty.

Whoever violates section 4757.02 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense, such person is guilty of a misdemeanor of the third degree.

Effective Date: 03-18-1997






Chapter 4758 - CHEMICAL DEPENDENCY PROFESSIONALS

Section 4758.01 - Chemical dependency professional definitions.

As used in this chapter:

(A) "Accredited educational institution" means an educational institution accredited by an accrediting agency accepted by the Ohio board of regents.

(B)

(1) "Alcohol and other drug clinical counseling principles, methods, or procedures" means an approach to chemical dependency counseling that emphasizes the chemical dependency counselor's role in systematically assisting clients through all of the following:

(a) Analyzing background and current information;

(b) Exploring possible solutions;

(c) Developing and providing a treatment plan;

(d) In the case of an independent chemical dependency counselor-clinical supervisor, independent chemical dependency counselor, or chemical dependency counselor III only, diagnosing chemical dependency conditions.

(2) "Alcohol and other drug clinical counseling principles, methods, or procedures" includes counseling, assessing, consulting, and referral as they relate to chemical dependency conditions.

(C) "Alcohol and other drug prevention services" means a planned process of strategies and activities designed to preclude the onset of the use of alcohol and other drugs, reduce problematic use of alcohol and other drugs, or both.

(D) "Chemical dependency conditions" means those conditions relating to the abuse of or dependency on alcohol or other drugs that are classified in accepted nosologies, including the diagnostic and statistical manual of mental disorders and the international classification of diseases, and in editions of those nosologies published after December 23, 2002.

(E) "Chemical dependency counseling" means rendering or offering to render to individuals, groups, or the public a counseling service involving the application of alcohol and other drug clinical counseling principles, methods, or procedures to assist individuals who are abusing or dependent on alcohol or other drugs.

(F) Unless the context provides otherwise, "scope of practice" means the services, methods, and techniques in which and the areas for which a person who holds a license or certificate under this chapter is trained and qualified.

(G) "Substance abuse professional" has the same meaning as in 49 C.F.R. 40.3.

(H) "U.S. department of transportation drug and alcohol testing program" means a transportation workplace drug and alcohol testing program governed by 49 C.F.R. part 40.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.02 - Unauthorized practice or representation as chemical dependency counselor prohibited.

(A) Except as provided in section 4758.03 of the Revised Code, no person shall do any of the following:

(1) Engage in or represent to the public that the person engages in chemical dependency counseling for a fee, salary, or other consideration unless the person holds a valid independent chemical dependency counselor-clinical supervisor license, independent chemical dependency counselor license, chemical dependency counselor III license, chemical dependency counselor II license, or chemical dependency counselor assistant certificate issued under this chapter;

(2) Use the title "licensed independent chemical dependency counselor-clinical supervisor," "LICDC-CS," "licensed independent chemical dependency counselor," "LICDC," "licensed chemical dependency counselor III," "LCDC III," "licensed chemical dependency counselor II," "LCDC II," "chemical dependency counselor assistant," "CDCA," or any other title or description incorporating the word "chemical dependency counselor" or any other initials used to identify persons acting in those capacities unless currently authorized under this chapter to act in the capacity indicated by the title or initials;

(3) Represent to the public that the person is a registered applicant unless the person holds a valid registered applicant certificate issued under this chapter;

(4) Use the title "certified prevention specialist II," "CPS II," "certified prevention specialist I," "CPS I," "certified prevention specialist assistant," "CPSA," "registered applicant," "RA," or any other title, description, or initials used to identify persons acting in those capacities unless currently authorized under this chapter to act in the capacity indicated by the title or initials.

(B) No person shall engage in or represent to the public that the person engages in chemical dependency counseling as a chemical dependency counselor I.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.03 - Exemptions.

Division (A) of section 4758.02 of the Revised Code does not apply to any of the following:

(A) An individual who holds a valid license, registration, certificate, or credentials issued under another chapter of the Revised Code while performing services within the recognized scope, standards, and ethics of the individual's profession;

(B) An individual who is a rabbi, priest, Christian Science practitioner, clergy, or member of a religious order and other individuals participating with them in pastoral counseling when the chemical dependency counseling activities are within the scope of the performance of their regular or specialized ministerial duties and are performed under the auspices or sponsorship of an established and legally cognizable church, denomination, or sect or an integrated auxiliary of a church as defined in paragraph (h) of 26 Code of Federal Regulations 1.6033 -2 (2000) as amended, and the individual rendering the service remains accountable to the established authority of that church, denomination, sect, or integrated auxiliary;

(C) A student in an accredited educational institution while carrying out activities that are part of the student's prescribed course of study if the activities are supervised as required by the educational institution and the student is not represented as an individual who holds a license or certificate issued under this chapter.

Effective Date: 12-23-2002



Section 4758.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.161,HB 284, §2, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.06 - Confidential information.

No individual who holds or has held a license or certificate issued under this chapter shall disclose any information regarding the identity, diagnosis, or treatment of any of the individual's clients or consumers except for the purposes and under the circumstances expressly authorized by 42 U.S.C.A. 290dd-2, regulations promulgated pursuant to that federal law, other federal law enacted after the effective date of this section to replace 42 U.S.C.A. 290dd-2, or regulations promulgated under the replacement federal law. The prohibition of this section applies whether or not the information is recorded.

Effective Date: 12-23-2002



Section 4758.10 - Chemical dependency professionals board.

(A) There is hereby created the chemical dependency professionals board.

(B) The governor shall appoint all of the following voting members of the board with the advice and consent of the senate:

(1) Four individuals who hold a valid independent chemical dependency counselor-clinical supervisor license or independent chemical dependency counselor license issued under this chapter, including at least two of whom have received at least a master's degree in a field related to chemical dependency counseling from an accredited educational institution;

(2) Two individuals who hold a valid chemical dependency counselor III license issued under this chapter;

(3) One individual who holds a valid chemical dependency counselor II license issued under this chapter;

(4) Two individuals who hold a valid prevention specialist II certificate or prevention specialist I certificate issued under this chapter;

(5) One individual who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery and has experience practicing in a field related to chemical dependency counseling;

(6) Two individuals who represent the public and have not practiced chemical dependency counseling or alcohol and other drug prevention services and have not been involved in the delivery of chemical dependency counseling services or alcohol and other drug prevention services. At least one of these individuals shall be at least sixty years of age. During their terms, the public members shall not practice chemical dependency counseling or alcohol and other drug prevention services or be involved in the delivery of chemical dependency counseling services or alcohol and other drug prevention services.

(C) Not later than ninety days after December 23, 2002, the director of alcohol and drug addiction services shall appoint an individual who represents the department of alcohol and drug addiction services to serve as an ex officio member of the chemical dependency professionals board.

(D) Not more than one-half of the voting members of the board may be of the same gender or members of the same political party. At least two voting members of the board shall be of African, Native American, Hispanic, or Asian descent.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.11 - Terms of appointees.

Of the initial appointees to the chemical dependency professionals board appointed by the governor under division (B) of section 4758.10 of the Revised Code, four shall be appointed for terms ending one year after the effective date of this section, four shall be appointed for terms ending two years after the effective date of this section, and four shall be appointed for terms ending three years after the effective date of this section. After the initial appointments, terms of office shall be three years, each term ending on the same day of the same month of the year as the term it succeeds. A voting member of the board shall hold office from the date of appointment until the end of the term for which the member was appointed. A voting member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A voting member shall continue in office after the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Voting members may be reappointed, except that an individual who has held office for two consecutive full terms shall not be reappointed sooner than one year after the expiration of the second full term. The ex officio member of the board appointed by the director of alcohol and drug addiction services under division (C) of section 4758.10 of the Revised Code shall serve at the pleasure of the director.

Effective Date: 12-23-2002



Section 4758.12 - Compensation and expenses of voting members.

The voting members of the chemical dependency professionals board shall receive an amount fixed under division (J) of section 124.15 of the Revised Code for each day employed in the discharge of their official duties as board members and shall be reimbursed for their necessary and actual expenses incurred in the performance of their official duties.

Effective Date: 12-23-2002

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4758.13 - Meetings, records.

The chemical dependency professionals board shall meet to discuss matters relating to the administration and operation of the board and the regulation of the practices of chemical dependency counseling and alcohol and other drug prevention services. The board shall hold at least one regular meeting every three months. Additional meetings may be held at such times as the board determines, on the call of the chairperson, or on the written request to the executive director of three or more voting board members. If three or more voting members request a meeting, the executive director shall call a meeting, which shall be held not later than seven days after the request is received. Seven voting members of the board constitute a quorum to conduct business. Except as provided in section 4758.32 of the Revised Code, no action shall be taken without the concurrence of at least a quorum. At its first meeting each year, the board shall elect a chairperson from among its voting members. No member shall serve more than two consecutive terms as chairperson. The board shall keep any records and minutes necessary to fulfill the duties established by this chapter and rules adopted under it.

Effective Date: 12-23-2002



Section 4758.15 - Employment of executive director, employees, consultants.

The chemical dependency professionals board shall employ an executive director. The board may employ and prescribe the powers and duties of employees and consultants as are necessary for it to carry out the board's duties under this chapter and the rules adopted under it.

Effective Date: 12-23-2002



Section 4758.16 - Prohibiting discrimination.

The chemical dependency professionals board shall not discriminate against any licensee, certificate holder, or applicant for a license or certificate under this chapter because of the individual's race, color, religion, gender, national origin, disability as defined in section 4112.01 of the Revised Code, or age. The board shall afford a hearing to any individual who files with the board a statement alleging discrimination based on any of those reasons.

Effective Date: 12-23-2002



Section 4758.17 - Seal - evidence of records.

The chemical dependency professionals board shall adopt a seal to authenticate its records and proceedings. A statement, signed by the executive director of the board to which is affixed the official seal of the board, to the effect that an individual specified in the statement does not currently hold a license or certificate under this chapter or that a license or certificate issued by the board under this chapter has been revoked or suspended, shall be received as prima-facie evidence of a record of the board in any court or before any officer of the state.

Effective Date: 12-23-2002



Section 4758.18 - Address and telephone number to appear on license or certificate.

The chemical dependency professionals board shall include the board's address and telephone number on each license and certificate it issues under this chapter.

Effective Date: 12-23-2002



Section 4758.20 - Adminsitrative rules.

(A) The chemical dependency professionals board shall adopt rules to establish, specify, or provide for all of the following:

(1) Fees for the purposes authorized by section 4758.21 of the Revised Code;

(2) If the board, pursuant to section 4758.221 of the Revised Code, elects to administer examinations for individuals seeking to act as substance abuse professionals in a U.S. department of transportation drug and alcohol testing program, the board's administration of the examinations;

(3) For the purpose of section 4758.23 of the Revised Code, codes of ethical practice and professional conduct for individuals who hold a license or certificate issued under this chapter;

(4) For the purpose of section 4758.24 of the Revised Code, all of the following:

(a) Good moral character requirements for an individual who seeks or holds a license or certificate issued under this chapter;

(b) The documents that an individual seeking such a license or certificate must submit to the board;

(c) Requirements to obtain the license or certificate that are in addition to the requirements established under sections 4758.39, 4758.40, 4758.41, 4758.42, 4758.43, 4758.44, 4758.45, 4758.46, and 4758.47 of the Revised Code. The additional requirements may include preceptorships.

(d) The period of time that an individual whose registered applicant certificate has expired must wait before applying for a new registered applicant certificate.

(5) For the purpose of section 4758.28 of the Revised Code, requirements for approval of continuing education courses of study for individuals who hold a license or certificate issued under this chapter;

(6) For the purpose of section 4758.30 of the Revised Code, the intervention for and treatment of an individual holding a license or certificate issued under this chapter whose abilities to practice are impaired due to abuse of or dependency on alcohol or other drugs or other physical or mental condition;

(7) Requirements governing reinstatement of a suspended or revoked license or certificate under division (B) of section 4758.30 of the Revised Code, including requirements for determining the amount of time an individual must wait to apply for reinstatement;

(8) For the purpose of section 4758.31 of the Revised Code, methods of ensuring that all records the board holds pertaining to an investigation remain confidential during the investigation;

(9) Criteria for employees of the board to follow when performing their duties under division (B) of section 4758.35 of the Revised Code;

(10) For the purpose of division (A)(1) of section 4758.39 and division (A)(1) of section 4758.40 of the Revised Code, course requirements for a degree in a behavioral science or nursing that shall, at a minimum, include at least forty semester hours in all of the following courses:

(a) Theories of counseling and psychotherapy;

(b) Counseling procedures;

(c) Group process and techniques;

(d) Relationship therapy;

(e) Research methods and statistics;

(f) Fundamentals of assessment and diagnosis, including measurement and appraisal;

(g) Psychopathology;

(h) Human development;

(i) Cultural competence in counseling;

(j) Ethics.

(11) For the purpose of division (A)(3) of section 4758.39, division (A)(3) of section 4758.40, division (A)(3) of section 4758.41, and division (A)(3) of section 4758.42of the Revised Code, training requirements for chemical dependency that shall, at a minimum, include qualifications for the individuals who provide the training and instruction in all of the following courses:

(a) Theories of addiction;

(b) Counseling procedures and strategies with addicted populations;

(c) Group process and techniques working with addicted populations;

(d) Assessment and diagnosis of addiction;

(e) Relationship counseling with addicted populations;

(f) Pharmacology;

(g) Prevention strategies;

(h) Treatment planning;

(i) Legal and ethical issues.

(12) For the purpose of division (B)(2)(b) of section 4758.40 and division (B)(2) of section 4758.41 of the Revised Code, requirements for the forty clock hours of training on the version of the diagnostic and statistical manual of mental disorders that is current at the time of the training, including the number of the clock hours that must be on substance-related disorders, the number of the clock hours that must be on chemical dependency conditions, and the number of the clock hours that must be on awareness of other mental and emotional disorders;

(13) For the purpose of division (A)(1) of section 4758.41 of the Revised Code, course requirements for a degree in a behavioral science or nursing;

(14) For the purpose of division (A) of section 4758.43 of the Revised Code, training requirements for chemical dependency counseling that shall, at a minimum, include qualifications for the individuals who provide the training and instruction in one or more of the courses listed in division (A) (10) of this section as selected by the individual seeking the chemical dependency counselor assistant certificate;

(15) For the purpose of division (A)(2) of section 4758.44 of the Revised Code, the field of study in which an individual must obtain at least a bachelor's degree;

(16) For the purpose of division (A)(3) of section 4758.44, division (A)(3) of section 4758.45, and division (D) of section 4758.46 of the Revised Code, requirements for prevention-related education;

(17) For the purpose of division (A)(4) of section 4758.44 of the Revised Code, the number of hours of administrative or supervisory education that an individual must have;

(18) For the purpose of division (A)(2) of section 4758.45 of the Revised Code, the field of study in which an individual must obtain at least an associate's degree;

(19) For the purpose of section 4758.51 of the Revised Code, continuing education requirements for individuals who hold a license or certificate issued under this chapter;

(20) For the purpose of section 4758.51 of the Revised Code, the number of hours of continuing education that an individual must complete to have an expired license or certificate restored under section 4758.26 of the Revised Code;

(21) For the purpose of divisions (A) and (B) of section 4758.52 of the Revised Code, training requirements for chemical dependency counseling;

(22) The duties, which may differ, of all of the following:

(a) An independent chemical dependency counselor-clinical supervisor licensed under this chapter who supervises a chemical dependency counselor III under section 4758.56of the Revised Code;

(b) An independent chemical dependency counselor-clinical supervisor, independent chemical dependency counselor, or chemical dependency counselor III licensed under this chapter who supervises a chemical dependency counselor assistant under section 4758.59of the Revised Code;

(c) A prevention specialist II or prevention specialist I certified under this chapter or independent chemical dependency counselor-clinical supervisor, independent chemical dependency counselor, or chemical dependency counselor III licensed under this chapter who supervises a prevention specialist assistant or registered applicant under section 4758.61 of the Revised Code.

(23) Anything else necessary to administer this chapter.

(B) All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code and any applicable federal laws and regulations.

(C) When it adopts rules under this section, the board may consider standards established by any national association or other organization representing the interests of those involved in chemical dependency counseling or alcohol and other drug prevention services.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.21 - Fees - vouchers.

(A) In accordance with rules adopted under section 4758.20 of the Revised Code and subject to division (B) of this section, the chemical dependency professionals board shall establish, and may from time to time adjust, fees to be charged for the following:

(1) Admitting an individual to an examination administered pursuant to section 4758.22 of the Revised Code;

(2) Issuing an initial independent chemical dependency counselor-clinical supervisor license, independent chemical dependency counselor license, chemical dependency counselor III license, chemical dependency counselor II license, chemical dependency counselor assistant certificate, prevention specialist II certificate, prevention specialist I certificate, prevention specialist assistant certificate, or registered applicant certificate;

(3) Renewing an independent chemical dependency counselor-clinical supervisor license, independent chemical dependency counselor license, chemical dependency counselor III license, chemical dependency counselor II license, chemical dependency counselor assistant certificate, prevention specialist II certificate, prevention specialist I certificate, or prevention specialist assistant certificate;

(4) Approving continuing education courses under section 4758.28 of the Revised Code;

(5) Doing anything else the board determines necessary to administer this chapter.

(B) The fees established under division (A) of this section are nonrefundable. They shall be in amounts sufficient to cover the necessary expenses of the board in administering this chapter and rules adopted under it. The fees for a license or certificate and the renewal of a license or certificate may differ for the various types of licenses and certificates, but shall not exceed one hundred seventy-five dollars each, unless the board determines that amounts in excess of one hundred seventy-five dollars are needed to cover its necessary expenses in administering this chapter and rules adopted under it and the amounts in excess of one hundred seventy-five dollars are approved by the controlling board.

(C) All vouchers of the board shall be approved by the chairperson or executive director of the board, or both, as authorized by the board.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.22 - Development and use of examinations.

The chemical dependency professionals board shall prepare, cause to be prepared, or procure the use of, and grade, cause to be graded, or procure the grading of, examinations to determine the competence of individuals seeking an independent chemical dependency counselor-clinical supervisor license, independent chemical dependency counselor license, chemical dependency counselor III license, chemical dependency counselor II license, prevention specialist II certificate, or prevention specialist I certificate. The board may develop the examinations or use examinations prepared by state or national organizations that represent the interests of those involved in chemical dependency counseling or alcohol and other drug prevention services. The board shall conduct examinations at least twice each year and shall determine the level of competence necessary for a passing score.

An individual may not sit for an examination administered pursuant to this section unless the individual meets the requirements to obtain the license or certificate the individual seeks, other than the requirement to have passed the examination, and pays the fee established under section 4758.21 of the Revised Code. An individual who is denied admission to the examination may appeal the denial in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.221 - Examination for substance abuse professionals.

In accordance with rules adopted under section 4758.20 of the Revised Code, the chemical dependency professionals board may administer examinations for individuals seeking to act as substance abuse professionals in a U.S. department of transportation drug and alcohol testing program. If it elects to administer the examinations, the board shall use examinations that comprehensively cover all the elements of substance abuse professional qualification training listed in 49 C.F.R. 40.281(c)(1) and are prepared by a nationally recognized professional or training organization that represents the interests of those involved in chemical dependency counseling services.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.23 - Establishing codes of ethical practice and professional conduct.

(A) In rules adopted under section 4758.20 of the Revised Code, the chemical dependency professionals board shall establish codes of ethical practice and professional conduct for the following:

(1) Individuals who hold a valid independent chemical dependency counselor-clinical supervisor license, independent chemical dependency counselor license, chemical dependency counselor III license, chemical dependency counselor II license, or chemical dependency counselor assistant certificate issued under this chapter;

(2) Individuals who hold a valid prevention specialist II certificate, prevention specialist I certificate, prevention specialist assistant certificate, or registered applicant certificate issued under this chapter.

(B) The codes for individuals identified under division (A)(1) of this section shall define unprofessional conduct, which shall include engaging in a dual relationship with a client, former client, consumer, or former consumer; committing an act of sexual abuse, misconduct, or exploitation of a client, former client, consumer, or former consumer; and, except as permitted by law, violating client or consumer confidentiality.

(C) The codes for individuals identified under division (A)(1) of this section may be based on any codes of ethical practice and professional conduct developed by national associations or other organizations representing the interests of those involved in chemical dependency counseling. The codes for individuals identified under division (A)(2) of this section may be based on any codes of ethical practice and professional conduct developed by national associations or other organizations representing the interests of those involved in alcohol and other drug prevention services. The board may establish standards in the codes that are more stringent than those established by the national associations or other organizations.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.24 - Issuing license or certificate.

(A) The chemical dependency professionals board shall issue a license or certificate under this chapter to an individual who meets all of the following requirements:

(1) Is of good moral character as determined in accordance with rules adopted under section 4758.20 of the Revised Code;

(2) Except as provided in section 4758.241 of the Revised Code, submits a properly completed application and all other documentation specified in rules adopted under section 4758.20 of the Revised Code;

(3) Except as provided in section 4758.241 of the Revised Code, pays the fee established under section 4758.21 of the Revised Code for the license or certificate that the individual seeks;

(4) Meets the requirements to obtain the license or certificate that the individual seeks as specified in section 4758.39, 4758.40, 4758.41, 4758.42, 4758.43, 4758.44, 4758.45, 4758.46, or 4758.47 of the Revised Code;

(5) Meets any additional requirements specified in rules adopted under section 4758.20 of the Revised Code to obtain the license or certificate that the individual seeks.

(B) The board shall not do either of the following:

(1) Issue a certificate to practice as a chemical dependency counselor I;

(2) Issue a new registered applicant certificate to an individual whose previous registered applicant certificate has been expired for less than the period of time specified in rules adopted under section 4758.20 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.241 - Independent chemical dependency counselor-clinical supervisor license.

The chemical dependency professionals board shall issue an independent chemical dependency counselor-clinical supervisor license under section 4758.24 of the Revised Code to each individual who, on the effective date of this section, holds a valid independent chemical dependency counselor license without requiring the individual to comply with divisions (A)(2) and (3) of that section.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.25 - Reciprocity.

(A) The chemical dependency professionals board may enter into a reciprocal agreement with any state that regulates individuals practicing in the same capacities as those regulated under this chapter if the board finds that the state has requirements substantially equivalent to the requirements of this state to receive a license or certificate under this chapter. The board may become a member of a national reciprocity organization that requires its members to have requirements substantially equivalent to the requirements of this state to receive a license or certificate to practice in the same capacities as those regulated under this chapter. If the board becomes a member of such an organization, the board shall consider itself to have a reciprocal agreement with the other states that are also members of the organization.

(B) The board may, by endorsement, issue the appropriate license or certificate to a resident of a state with which the board does not have a reciprocal agreement if both of the following apply:

(1) The board finds that the state has requirements substantially equivalent to the requirements of this state for receipt of a license or certificate under this chapter.

(2) The individual submits proof satisfactory to the board of being currently authorized to practice by that state.

(C) A license or certificate obtained by reciprocity or endorsement under this section may be renewed or restored under section 4758.26 of the Revised Code if the individual holding the license or certificate satisfies the renewal or restoration requirements established by that section. An individual holding a license or certificate obtained by reciprocity or endorsement under this section may obtain, under section 4758.24 of the Revised Code, a different license or certificate available under this chapter if the individual meets all of the requirements as specified in that section for the license or certificate the individual seeks.

Effective Date: 12-23-2002



Section 4758.26 - Expiration and renewal of license.

(A) Subject to section 4758.30 of the Revised Code, a license or certificate issued under this chapter expires the following period of time after it is issued :

(1) In the case of an initial chemical dependency counselor assistant certificate, thirteen months;

(2) In the case of any other license or certificate, two years.

(B) Subject to section 4758.30 of the Revised Code and except as provided in section 4758.27 of the Revised Code, the chemical dependency professionals board shall renew a license or certificate issued under this chapter in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code if the individual seeking the renewal pays the renewal fee established under section 4758.21 of the Revised Code and does the following:

(1) In the case of an individual seeking renewal of an initial chemical dependency counselor assistant certificate, satisfies the additional training requirement established under section 4758.52 of the Revised Code;

(2) In the case of any other individual, satisfies the continuing education requirements established under section 4758.51 of the Revised Code.

(C) Subject to section 4758.30 of the Revised Code and except as provided in section 4758.27 of the Revised Code, a license or certificate issued under this chapter that has expired may be restored if the individual seeking the restoration, not later than two years after the license or certificate expires, applies for restoration of the license or certificate. The board shall issue a restored license or certificate to the individual if the individual pays the renewal fee established under section 4758.21 of the Revised Code and does the following:

(1) In the case of an individual whose initial chemical dependency counselor assistant certificate expired, satisfies the additional training requirement established under section 4758.52 of the Revised Code;

(2) In the case of any other individual, satisfies the continuing education requirements established under section 4758.51 of the Revised Code for restoring the license or certificate.

The board shall not require an individual to take an examination as a condition of having an expired license or certificate restored under this section.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.27 - Prohibited renewals.

The chemical dependency professionals board shall not renew or restore under section 4758.26 of the Revised Code either of the following:

(A) A certificate to practice as a chemical dependency counselor I;

(B) A registered applicant certificate.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.28 - Continuing education courses of study.

The chemical dependency professionals board shall approve, in accordance with rules adopted under section 4758.20 of the Revised Code and subject to payment of the fee established under section 4758.21 of the Revised Code, continuing education courses of study for individuals who hold a license or certificate issued under this chapter.

Effective Date: 12-23-2002



Section 4758.29 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the chemical dependency professionals board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued pursuant to this chapter.

Effective Date: 12-23-2002



Section 4758.30 - Disciplianry actions.

(A) The chemical dependency professionals board, in accordance with Chapter 119. of the Revised Code, may refuse to issue a license or certificate applied for under this chapter; refuse to renew or restore a license or certificate issued under this chapter; suspend, revoke, or otherwise restrict a license or certificate issued under this chapter; or reprimand an individual holding a license or certificate issued under this chapter. These actions may be taken by the board regarding the applicant for a license or certificate or the individual holding a license or certificate for one or more of the following reasons:

(1) Violation of any provision of this chapter or rules adopted under it;

(2) Knowingly making a false statement on an application for a license or certificate or for renewal, restoration, or reinstatement of a license or certificate;

(3) Acceptance of a commission or rebate for referring an individual to a person who holds a license or certificate issued by, or who is registered with, an entity of state government, including persons practicing chemical dependency counseling, alcohol and other drug prevention services, or fields related to chemical dependency counseling or alcohol and other drug prevention services;

(4) Conviction in this or any other state of any crime that is a felony in this state;

(5) Conviction in this or any other state of a misdemeanor committed in the course of practice as an independent chemical dependency counselor-clinical supervisor, independent chemical dependency counselor, chemical dependency counselor III, chemical dependency counselor II, chemical dependency counselor assistant, prevention specialist II, prevention specialist I, prevention specialist assistant, or registered applicant;

(6) Inability to practice as an independent chemical dependency counselor-clinical supervisor, independent chemical dependency counselor, chemical dependency counselor III, chemical dependency counselor II, chemical dependency counselor assistant, prevention specialist II, prevention specialist I, prevention specialist assistant, or registered applicant due to abuse of or dependency on alcohol or other drugs or other physical or mental condition;

(7) Practicing outside the individual's scope of practice;

(8) Practicing without complying with the supervision requirements specified under section 4758.56, 4758.59, or 4758.61 of the Revised Code;

(9) Violation of the code of ethical practice and professional conduct for chemical dependency counseling or alcohol and other drug prevention services adopted by the board pursuant to section 4758.23 of the Revised Code;

(10) Revocation of a license or certificate or voluntary surrender of a license or certificate in another state or jurisdiction for an offense that would be a violation of this chapter.

(B) An individual whose license or certificate has been suspended or revoked under this section may apply to the board for reinstatement after an amount of time the board shall determine in accordance with rules adopted under section 4758.20 of the Revised Code. The board may accept or refuse an application for reinstatement. The board may require an examination for reinstatement of a license or certificate that has been suspended or revoked.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.31 - Conduct of investigations.

The chemical dependency professionals board shall investigate alleged violations of this chapter or the rules adopted under it and alleged irregularities in the delivery of chemical dependency counseling services or alcohol and other drug prevention services by individuals who hold a license or certificate issued under this chapter. As part of an investigation, the board may issue subpoenas, examine witnesses, and administer oaths. The board may receive any information necessary to conduct an investigation under this section that has been obtained in accordance with federal laws and regulations. If the board is investigating the provision of chemical dependency counseling services to a couple or group, it is not necessary for both members of the couple or all members of the group to consent to the release of information relevant to the investigation. The board shall ensure, in accordance with rules adopted under section 4758.20 of the Revised Code, that all records it holds pertaining to an investigation remain confidential during the investigation. After the investigation, the records are public records except as otherwise provided by federal or state law.

Effective Date: 12-23-2002



Section 4758.32 - Appointing member to conduct hearing.

For any hearing it conducts under this chapter, the chemical dependency professionals board may appoint one of its voting members to act on behalf of the board. It is not necessary that the member be an attorney to be appointed. The board shall make the appointment in writing. A finding or order of a member appointed to act on behalf of the board is a finding or order of the board when confirmed by the board.

Effective Date: 12-23-2002



Section 4758.35 - Filing written application for license or certificate.

(A) An individual seeking a license or certificate issued under this chapter shall file with the chemical dependency professionals board a written application on a form prescribed by the board. Each form shall state that a false statement made on the form is the crime of falsification under section 2921.13 of the Revised Code.

(B) The board shall require an individual or individuals employed by the board under section 4758.15 of the Revised Code to do both of the following in accordance with criteria established by rules adopted under section 4758.20 of the Revised Code:

(1) Receive and review all applications submitted to the board;

(2) Submit to the board all applications the individual or individuals recommend the board review based on the criteria established in the rules.

(C) The board shall review all applications submitted to the board pursuant to division (B)(2) of this section.

Effective Date: 12-23-2002



Section 4758.36 - Evaluating applicant's command of English and education or experience as part of review process.

As part of the review process under division (C) of section 4758.35 of the Revised Code of an application submitted by an applicant who has obtained the applicant's education, experience in chemical dependency counseling or alcohol and other drug prevention services, or education and experience outside the United States, the chemical dependency professionals board shall determine whether the applicant's command of the English language and education or experience meet the standards required by this chapter and rules adopted under it.

Effective Date: 12-23-2002



Section 4758.39 - Independent chemical dependency counselor-clinical supervisor license; requirements.

An individual seeking an independent chemical dependency counselor-clinical supervisor license shall meet the requirements of division (A) or (B) of this section.

(A) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Hold from an accredited educational institution at least a master's degree in either a behavioral science or nursing that meets the course requirements specified in rules adopted under section 4758.20 of the Revised Code;

(2) Have not less than six thousand hours of compensated work or supervised internship experience (including at least two thousand hours of clinical supervisory experience as part of the compensated work or supervised internship) in any of the following, not less than one thousand two hundred hours of which are in chemical dependency counseling:

(a) Chemical dependency services, substance abuse services, or both types of services;

(b) The practice of psychology, as defined in section 4732.01 of the Revised Code;

(c) The practice of professional counseling, the practice of social work, or the practice of marriage and family therapy, all as defined in section 4757.01 of the Revised Code.

(3) Have a minimum of one hundred eighty hours of training in chemical dependency that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code;

(4) Unless the individual holds a valid license, registration, certificate, or credentials issued under another chapter of the Revised Code that authorizes the individual to engage in a profession whose scope of practice includes the clinical supervision of chemical dependency counseling, chemical dependency counseling, and diagnosing and treating chemical dependency conditions, pass one or more examinations administered pursuant to section 4758.22 of the Revised Code for the purpose of determining competence to practice as an independent chemical dependency counselor-clinical supervisor.

(B) To meet the requirement of this division, an individual must hold, on the effective date of this section, a valid independent chemical dependency counselor license.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.40 - Independent counselor license requirements.

An individual seeking an independent chemical dependency counselor license shall meet the requirements of division (A) or (B) of this section.

(A) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Hold from an accredited educational institution at least a master's degree in a behavioral science or nursing that meets the course requirements specified in rules adopted under section 4758.20 of the Revised Code;

(2) Have not less than two thousand hours of compensated work or supervised internship experience in any of the following, not less than four hundred hours of which are in chemical dependency counseling:

(a) Chemical dependency services, substance abuse services, or both types of services;

(b) The practice of psychology, as defined in section 4732.01 of the Revised Code ;

(c) The practice of professional counseling , the practice of social work, or the practice of marriage and family therapy, all as defined in section 4757.01 of the Revised Code.

(3) Have a minimum of one hundred eighty hours of training in chemical dependency that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code;

(4) Unless the individual holds a valid license, registration, certificate, or credentials issued under another chapter of the Revised Code that authorizes the individual to engage in a profession whose scope of practice includes chemical dependency counseling and diagnosing and treating chemical dependency conditions, pass one or more examinations administered pursuant to section 4758.22 of the Revised Code for the purpose of determining competence to practice as an independent chemical dependency counselor.

(B) To meet the requirements of this division, an individual must meet both of the following requirements:

(1) Hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a certified chemical dependency counselor III or certified chemical dependency counselor III-E;

(2) Meet one of the following requirements:

(a) Hold the degree described in division (A)(1) of this section;

(b) Have held a chemical dependency counselor III, II, or I certificate for at least eight consecutive years and have not less than forty clock hours of training on the version of the diagnostic and statistical manual of mental disorders that is current at the time of the training. The training must meet the requirements specified in rules adopted under section 4758.20 of the Revised Code. An individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, a psychologist licensed under Chapter 4732. of the Revised Code, or a professional clinical counselor or independent social worker licensed under Chapter 4757. of the Revised Code may provide any portion of the training. An independent chemical dependency counselor licensed under this chapter who holds the degree described in division (A)(1) of this section may provide the portion of the training on chemical dependency conditions.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.41 - Counselor III license requirements.

An individual seeking a chemical dependency counselor III license shall meet the requirements of division (A), (B), or (C) of this section.

(A) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Hold from an accredited educational institution at least a bachelor's degree in a behavioral science or nursing that meets the course requirements specified in rules adopted under section 4758.20 of the Revised Code;

(2) Have not less than two thousand hours of compensated work or supervised internship experience in any of the following, not less than four hundred hours of which are in chemical dependency counseling:

(a) Chemical dependency services, substance abuse services, or both types of services;

(b) The practice of psychology, as defined in section 4732.01 of the Revised Code ;

(c) The practice of professional counseling , the practice of social work, or the practice of marriage and family therapy, all as defined in section 4757.01 of the Revised Code.

(3) Have a minimum of one hundred eighty hours of training in chemical dependency that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code;

(4) Unless the individual holds a valid license, registration, certificate, or credentials issued under another chapter of the Revised Code that authorizes the individual to engage in a profession whose scope of practice includes chemical dependency counseling and diagnosing and treating chemical dependency conditions, pass one or more examinations administered pursuant to section 4758.22 of the Revised Code for the purpose of determining competence to practice as a chemical dependency counselor III.

(B) To meet the requirements of this division, an individual must meet both of the following requirements:

(1) Hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a certified chemical dependency counselor III or certified chemical dependency counselor III-E;

(2) Have not less than forty clock hours of training on the version of the diagnostic and statistical manual of mental disorders that is current at the time of the training. The training must meet the requirements specified in rules adopted under section 4758.20 of the Revised Code. An individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery, a psychologist licensed under Chapter 4732. of the Revised Code, or a professional clinical counselor or independent social worker licensed under Chapter 4757. of the Revised Code may provide any portion of the training. An independent chemical dependency counselor licensed under this chapter who holds the degree described in division (A)(1) of section 4758.40 of the Revised Code may provide the portion of the training on chemical dependency conditions.

(C) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a certified chemical dependency counselor II;

(2) Meet the requirement of division (B)(2) of this section;

(3) Hold a bachelor's degree in a behavioral science.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.42 - Counselor II license requirements.

An individual seeking a chemical dependency counselor II license shall meet the requirements of division (A) or (B) of this section.

(A) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Hold from an accredited educational institution an associate's degree in a behavioral science or nursing or a bachelor's degree in any field;

(2) Have not less than two thousand hours of compensated work or supervised internship experience in any of the following, not less than four hundred hours of which are in chemical dependency counseling:

(a) Chemical dependency services, substance abuse services, or both types of services;

(b) The practice of psychology, as defined in section 4732.01 of the Revised Code ;

(c) The practice of professional counseling , the practice of social work, or the practice of marriage and family therapy, all as defined in section 4757.01 of the Revised Code.

(3) Have a minimum of one hundred eighty hours of training in chemical dependency that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code;

(4) Pass one or more examinations administered pursuant to section 4758.22 of the Revised Code for the purpose of determining competence to practice as a chemical dependency counselor II.

(B) To meet the requirement of this division, an individual must hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a certified chemical dependency counselor II.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.43 - Counselor assistant certificate requirements.

An individual seeking a chemical dependency counselor assistant certificate shall meet either of the following requirements:

(A) Have at least forty hours of training in chemical dependency counseling that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code ;

(B) Hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a registered candidate.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.44 - Prevention specialist II certificate requirements.

An individual seeking a prevention specialist II certificate shall meet the requirements of division (A) or (B) of this section.

(A) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Have at least six thousand hours of compensated work experience in alcohol and other drug prevention services, including at least four thousand hours of administering or supervising the services;

(2)

Hold from an accredited educational institution at least a bachelor's degree in a field of study specified in rules adopted under section 4758.20 of the Revised Code;

(3) Have at least one hundred hours of prevention-related education that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code;

(4) Have at least the number of hours of administrative or supervisory education specified in rules adopted under section 4758.20 of the Revised Code;

(5) Pass one or more examinations administered pursuant to section 4758.22 of the Revised Code for the purpose of determining competence to practice as a prevention specialist II.

(B) To meet the requirement of this division, an individual must hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a certified prevention specialist II.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.45 - Prevention specialist I certificate requirements.

An individual seeking a prevention specialist I certificate shall meet the requirements of division (A) or (B) of this section.

(A) To meet the requirements of this division, an individual must meet all of the following requirements:

(1) Have at least two thousand hours of compensated or volunteer work, field placement, intern, or practicum experience in alcohol and other drug prevention services, including at least four hundred hours of planning or delivering the services;

(2)

Hold from an accredited educational institution at least an associate's degree in a field of study specified in rules adopted under section 4758.20 of the Revised Code;

(3) Have at least one hundred hours of prevention-related education that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code;

(4)

Pass one or more examinations administered pursuant to section 4758.22 of the Revised Code for the purpose of determining competence to practice as a prevention specialist I.

(B) To meet the requirement of this division, an individual must hold, on December 23, 2002, a certificate or credentials that were accepted under former section 3793.07 of the Revised Code as authority to practice as a certified prevention specialist I.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.46 - Prevention specialist assistant certificate.

An individual seeking a prevention specialist assistant certificate shall meet all of the following requirements:

(A) Be at least eighteen years of age;

(B) Have at least a high school diploma or high school equivalence diploma;

(C) Have at least one hundred hours of compensated or volunteer work, field placement, intern, or practicum experience in alcohol and other drug prevention services;

(D) Have at least forty-five hours of prevention-related education that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.47 - Registered applicant certificate.

An individual seeking a registered applicant certificate shall meet all of the following requirements:

(A) Be at least eighteen years of age;

(B) Have at least a high school diploma or high school equivalence diploma;

(C) Submit to the chemical dependency professionals board a professional development plan that is acceptable to the board.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.50 - Posting license or certificate.

An individual who holds a license or certificate issued under this chapter shall post the license or certificate in a prominent place at the individual's place of employment.

Effective Date: 12-23-2002



Section 4758.51 - Continuing education.

(A) Except as provided in division (C) of this section and in accordance with rules adopted under section 4758.20 of the Revised Code, each individual who holds a license or certificate issued under this chapter, other than an initial chemical dependency counselor assistant certificate, shall complete during the period that the license or certificate is in effect not less than the following number of clock hours of continuing education as a condition of receiving a renewed license or certificate:

(1) In the case of an individual holding a prevention specialist assistant certificate, twenty;

(2) In the case of any other individual, forty.

(B) Except as provided in division (C) of this section, an individual whose license or certificate issued under this chapter, other than an initial chemical dependency counselor assistant certificate, has expired shall complete the number of hours of continuing education specified in rules adopted under section 4758.20 of the Revised Code as a condition of receiving a restored license or certificate.

(C) The chemical dependency professionals board may waive the continuing education requirements established under this section for individuals who are unable to fulfill them because of military service, illness, residence outside the United States, or any other reason the board considers acceptable.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.52 - Initial chemical dependency counselor assistant certificate; additional training.

(A) Except as provided in division (C) of this section, each individual who holds an initial chemical dependency counselor assistant certificate shall complete, during the first twelve months that the initial certificate is in effect, at least thirty additional hours of training in chemical dependency counseling that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code as a condition of having the initial certificate renewed.

(B) Except as provided in division (C) of this section, an individual whose initial chemical dependency counselor assistant certificate has expired shall complete at least thirty additional hours of training in chemical dependency counseling that meets the requirements specified in rules adopted under section 4758.20 of the Revised Code as a condition of receiving a restored chemical dependency counselor assistant certificate.

(C) The chemical dependency professionals board may waive the additional training requirement established under this section for individuals who are unable to fulfill the requirement because of military service, illness, residence outside the United States, or any other reason the board considers acceptable.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.53 - [Repealed] .

Repealed by 129th General AssemblyFile No.161,HB 284, §2, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.54 - Independent chemical dependency counselor-clinical supervisor; additional authority.

In addition to practicing chemical dependency counseling, an individual holding a valid independent chemical dependency counselor-clinical supervisor license may do all of the following:

(A) Diagnose and treat chemical dependency conditions;

(B) Perform treatment planning, assessment, crisis intervention, individual and group counseling, case management, and education services as they relate to abuse of and dependency on alcohol and other drugs;

(C) Provide clinical supervision of chemical dependency counseling;

(D) Refer individuals with nonchemical dependency conditions to appropriate sources of help.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.55 - Authority of independent chemical dependency counselor.

In addition to practicing chemical dependency counseling, an individual holding a valid independent chemical dependency counselor license may do all of the following:

(A) Diagnose and treat chemical dependency conditions;

(B) Perform treatment planning, assessment, crisis intervention, individual and group counseling, case management, and education services as they relate to abuse of and dependency on alcohol and other drugs;

(C) Provide clinical supervision of chemical dependency counseling under the supervision of any of the following:

(1) An independent chemical dependency counselor-clinical supervisor licensed under this chapter;

(2) An individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(3) A psychologist licensed under Chapter 4732. of the Revised Code;

(4) A registered nurse licensed under Chapter 4723. of the Revised Code or professional clinical counselor, independent social worker, or independent marriage and family therapist licensed under Chapter 4757. of the Revised Code if such supervision is consistent with the scope of practice of the registered nurse, professional clinical counselor, independent social worker, or independent marriage and family therapist.

(D) Refer individuals with nonchemical dependency conditions to appropriate sources of help.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.56 - Authority of counselor III license holder.

(A) In addition to practicing chemical dependency counseling, an individual holding a valid chemical dependency counselor III license may do all of the following:

(1) Diagnose chemical dependency conditions under the supervision of any of the professionals listed in section 4758.561 of the Revised Code;

(2) Treat chemical dependency conditions;

(3) Perform treatment planning, assessment, crisis intervention, individual and group counseling, case management, and education services as they relate to abuse of and dependency on alcohol and other drugs;

(4) Provide clinical supervision of chemical dependency counseling under the supervision of any of the professionals listed in section 4758.561 of the Revised Code;

(5) Refer individuals with nonchemical dependency conditions to appropriate sources of help.

(B) A chemical dependency counselor III may not practice as an individual practitioner.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.561 - Supervision of chemical dependency counselor III.

Any of the following professionals may supervise a chemical dependency counselor III for purposes of divisions (A)(1) and (4) of section 4758.56 of the Revised Code:

(A) An independent chemical dependency counselor-clinical supervisor licensed under this chapter;

(B) An individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(C) A psychologist licensed under Chapter 4732. of the Revised Code;

(D) A registered nurse licensed under Chapter 4723. of the Revised Code or professional clinical counselor, independent social worker, or independent marriage and family therapist licensed under Chapter 4757. of the Revised Code if such supervision is consistent with the scope of practice of the registered nurse, professional clinical counselor, independent social worker, or independent marriage and family therapist.

Added by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.



Section 4758.57 - Authority of counselor II license holder.

(A) In addition to practicing chemical dependency counseling, an individual holding a valid chemical dependency counselor II license may do both of the following:

(1) Perform treatment planning, assessment, crisis intervention, individual and group counseling, case management, and education services as they relate to abuse of and dependency on alcohol and other drugs;

(2) Refer individuals with nonchemical dependency conditions to appropriate sources of help.

(B) A chemical dependency counselor II may not practice as an individual practitioner.

Effective Date: 06-29-2004



Section 4758.58 - [Repealed] .

Repealed by 129th General AssemblyFile No.161,HB 284, §2, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.59 - Authority of counselor assistant certificate holder.

(A) Subject to division (B) of this section, an individual holding a valid chemical dependency counselor assistant certificate may do both of the following in addition to practicing chemical dependency counseling:

(1) Perform treatment planning, assessment, crisis intervention, individual and group counseling, case management, and education services as they relate to abuse of or dependency on alcohol and other drugs;

(2) Refer individuals with nonchemical dependency conditions to appropriate sources of help.

(B) An individual holding a valid chemical dependency counselor assistant certificate may practice chemical dependency counseling and perform the tasks specified in division (A) of this section only while under the supervision of any of the following:

(1) An independent chemical dependency counselor-clinical supervisor, independent chemical dependency counselor, or chemical dependency counselor III licensed under this chapter;

(2) An individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(3) A psychologist licensed under Chapter 4732. of the Revised Code;

(4) A registered nurse licensed under Chapter 4723. of the Revised Code or professional clinical counselor , independent social worker, or independent marriage and family therapist licensed under Chapter 4757. of the Revised Code if such supervision is consistent with the scope of practice of the registered nurse, professional clinical counselor, independent social worker, or independent marriage and family therapist.

(C) A chemical dependency counselor assistant may not practice as an individual practitioner.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.60 - Authority of prevention specialist certificate holder.

An individual who holds a valid prevention specialist II certificate or prevention specialist I certificate issued under this chapter may engage in the practice of alcohol and other drug prevention services.

Effective Date: 12-23-2002



Section 4758.61 - Authority of registered applicant certificate holder.

An individual who holds a valid prevention specialist assistant certificate or registered applicant certificate issued under this chapter may engage in the practice of alcohol and other drug prevention services under the supervision of any of the following:

(A) A prevention specialist II or prevention specialist I certified under this chapter;

(B) An independent chemical dependency counselor-clinical supervisor, an independent chemical dependency counselor, or a chemical dependency counselor III licensed under this chapter;

(C) An individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery;

(D) A psychologist licensed under Chapter 4732. of the Revised Code;

(E) A registered nurse licensed under Chapter 4723. of the Revised Code;

(F) A professional clinical counselor, a professional counselor, an independent social worker, a social worker, an independent marriage and family therapist, or a marriage and family therapist licensed under Chapter 4757. of the Revised Code;

(G) A school counselor licensed by the department of education pursuant to section 3319.22 of the Revised Code;

(H) A health education specialist certified by the national commission for health education credentialing.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 06-29-2004



Section 4758.70 - No authorization to practice psychology or professional counseling or social work.

Except to the extent of providing services authorized by this chapter, this chapter does not authorize any individual to engage in either of the following:

(A) The practice of psychology as defined in section 4732.01 of the Revised Code

;

(B) The practice of professional counseling , practice of social work, or practice of marriage and family therapy, as those terms are defined in section 4757.01 of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 12-23-2002



Section 4758.71 - Admitting patient to hospital.

Nothing in this chapter or the rules adopted under it authorizes an individual who holds a license or certificate issued under this chapter to admit a patient to a hospital or requires a hospital to allow any such individual to admit a patient.

Effective Date: 12-23-2002



Section 4758.72 - Compliance with law regarding sanctions for human trafficking.

The chemical dependency professionals board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4758.99 - Penalty.

Whoever violates division (A) or (B) of section 4758.02 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense; on each subsequent offense, the person is guilty of a misdemeanor of the third degree.

Effective Date: 12-23-2002






Chapter 4759 - DIETETICS

Section 4759.01 - Dietetics definitions.

As used in this chapter:

(A) " Practice of dietetics" means any of the following:

(1) Nutritional assessment to determine nutritional needs and to recommend appropriate nutritional intake, including enteral and parenteral nutrition;

(2) Nutritional counseling or education as components of preventive, curative, and restorative health care;

(3) Development, administration, evaluation, and consultation regarding nutritional care standards.

(B) " Academy of nutrition and dietetics" means the national professional organization known by that name or a successor organization that serves in an equivalent capacity.

(C) "Commission on dietetic registration" means the entity that serves as the credentialing agency for the academy of nutrition and dietetics.

(D) "Ohio academy of nutrition and dietetics" means the state professional organization known by that name or a successor organization that serves in an equivalent capacity.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-01-1987



Section 4759.02 - Unlicensed practice.

(A) Except as otherwise provided in this section or in section 4759.10 of the Revised Code, no person shall practice, offer to practice, or hold himself forth to practice dietetics unless he has been licensed under section 4759.06 of the Revised Code.

(B) Except for a licensed dietitian holding an inactive license who does not practice or offer to practice dietetics, or a person licensed under section 4759.06 of the Revised Code, or as otherwise provided in this section or in section 4759.10 of the Revised Code:

(1) No person shall use the title "dietitian"; and

(2) No person except for a person licensed under Chapters 4701. to 4755. of the Revised Code, when acting within the scope of their practice, shall use any other title, designation, words, letters, abbreviation, or insignia or combination of any title, designation, words, letters, abbreviation, or insignia tending to indicate that the person is practicing dietetics.

(C) Notwithstanding division (B) of this section, a person who is a dietitian registered by the commission on dietetic registration and who does not violate division (A) of this section may use the designation "registered dietitian" and the abbreviation "R.D."

(D) Division (A) of this section does not apply to:

(1) A student enrolled in an academic program that is in compliance with division (A)(5) of section 4759.06 of the Revised Code who is engaging in the practice of dietetics under the supervision of a dietitian licensed under section 4759.06 of the Revised Code or a dietitian registered by the commission on dietetic registration, as part of the academic program;

(2) A person participating in the pre-professional experience required by division (A)(6) of section 4759.06 of the Revised Code;

(3) A person holding a limited permit under division (F) of section 4759.06 of the Revised Code.

(E) Divisions (A) and (B) of this section do not apply to a person who performs no more than fifteen days of dietetic practice in the state and who meets at least one of the following requirements:

(1) The Ohio board of dietetics determines that he is licensed in another state with licensure requirements equivalent to or more stringent than those set forth in this chapter;

(2) He is a dietitian registered by the commission on dietetic registration and resides in another state that either has no dietitian licensure requirements or has licensure requirements less stringent than those set forth in this chapter.

Effective Date: 07-01-1993



Section 4759.03 - Ohio board of dietetics.

There is hereby created the Ohio board of dietetics consisting of five members appointed by the governor with the advice and consent of the senate. The Ohio academy of nutrition and dietetics may submit a list of five names for each position or vacancy on the board to be filled by a dietitian, and the governor may make appointments from the persons so recommended or from other persons.

Within thirty days of July 1, 1987, the governor shall make initial appointments to the board. Of the initial appointments, one shall be for a term ending one year after July 1, 1987, one shall be for a term ending two years after July 1, 1987, one shall be for a term ending three years after July 1, 1987, one shall be for a term ending four years after July 1, 1987, and one shall be for a term ending five years after July 1, 1987. Thereafter, terms of office shall be for five years, each term ending on the same day of the same month as did the term which it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. The governor shall appoint a member to fill a vacancy in the manner prescribed for filling the position in which the vacancy occurs. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Members of the board may be removed by the governor for malfeasance, misfeasance, or nonfeasance after an adjudication hearing pursuant to Chapter 119. of the Revised Code. Members may not be appointed to a second term unless a period of five years has passed since the expiration of the first term, except that members appointed for less than a five-year term or appointed to fill an unexpired term may be appointed for one full term of five years immediately following the end of the term for which the member was first appointed.

Three members of the board shall be dietitians who have been actively engaged in the practice of dietetics in the state for at least five years immediately preceding their appointment; one member shall be an educator with a doctoral degree who holds a regular faculty appointment in a program that prepares students to meet the requirements of division (A)(5) of section 4759.06 of the Revised Code; and one member shall be a member of the general public who is not and never has been a dietitian, is not a member of the immediate family of a dietitian, does not have a financial interest in the provision of goods or services to dietitians, and is not engaged in any activity related to the practice of dietetics.

Each member of the board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day, or portion thereof, actually engaged in the discharge of official duties, and shall be reimbursed for actual and necessary expenses incurred in the performance of those duties.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 07-01-1987

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4759.04 - Organization of board.

The Ohio board of dietetics shall meet at least once annually and at other times as determined by the board, upon the call of the chairman, or upon the written request to the executive secretary of the board by two or more members of the board. Three members of the board constitute a quorum to conduct business and no action shall be taken without the concurrence of at least three members. At the first meeting of each year, the board shall elect a chairman and a vice-chairman from among its members. The board shall designate an executive secretary and may employ other employees or consultants, or contract, subject to the approval of the controlling board, with a state agency or nonprofit corporation as necessary to carry out this chapter and rules adopted under it pursuant to Chapter 119. of the Revised Code.

Effective Date: 07-01-1987



Section 4759.05 - Duties of board.

The Ohio board of dietetics shall:

(A) Adopt, amend, or rescind rules pursuant to Chapter 119. of the Revised Code to carry out the provisions of this chapter, including rules governing the following:

(1) Selection and approval of a dietitian licensure examination offered by the commission on dietetic registration or any other examination;

(2) The examination of applicants for licensure as a dietitian, to be held at least twice annually, as required under division (A) of section 4759.06 of the Revised Code;

(3) Requirements for pre-professional dietetic experience of applicants for licensure as a dietitian that are at least equivalent to the requirements adopted by the commission on dietetic registration;

(4) Requirements for a person holding a limited permit under division (F) of section 4759.06 of the Revised Code, including the duration of validity of a limited permit;

(5) Requirements for a licensed dietitian who places a license in inactive status under division (G) of section 4759.06 of the Revised Code, including a procedure for changing inactive status to active status;

(6) Continuing education requirements for renewal of a license, except that the board may adopt rules to waive the requirements for a person who is unable to meet the requirements due to illness or other reasons. Rules adopted under this division shall be consistent with the continuing education requirements adopted by the commission on dietetic registration.

(7) Any additional education requirements the board considers necessary, for applicants who have not practiced dietetics within five years of the initial date of application for licensure;

(8) Standards of professional responsibility and practice for persons licensed under this chapter that are consistent with those standards of professional responsibility and practice adopted by the academy of nutrition and dietetics;

(9) Formulation of a written application form for licensure or license renewal that includes the statement that any applicant who knowingly makes a false statement on the application is guilty of a misdemeanor of the first degree under section 2921.13 of the Revised Code;

(10) Procedures for license renewal;

(11) Establishing a time period after the notification of a violation of section 4759.02 of the Revised Code, by which the person notified must request a hearing by the board under section 4759.09 of the Revised Code;

(12) Requirements for criminal records checks of applicants under section 4776.03 of the Revised Code.

(B) Investigate alleged violations of sections 4759.02 to 4759.10 of the Revised Code. In making its investigations, the board may issue subpoenas, examine witnesses, and administer oaths.

(C) Adopt a seal;

(D) Conduct meetings and keep records as are necessary to carry out the provisions of this chapter;

(E) Publish, and make available to the public, upon request and for a fee not to exceed the actual cost of printing and mailing, the board's rules and requirements for licensure adopted under division (A) of this section and a record of all persons licensed under section 4759.06 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-29-1999; 2007 HB104 03-24-2008



Section 4759.06 - License qualifications.

(A) The Ohio board of dietetics shall issue or renew a license to practice dietetics to an applicant who:

(1) Has satisfactorily completed an application for licensure in accordance with division (A) of section 4759.05 of the Revised Code;

(2) Has paid the fee required under division (A) of section 4759.08 of the Revised Code;

(3) Is a resident of the state or performs or plans to perform dietetic services within the state;

(4) Is of good moral character;

(5) Has received a baccalaureate or higher degree from an institution of higher education that is approved by the board or a regional accreditation agency that is recognized by the council on postsecondary accreditation, and has completed a program consistent with the academic standards for dietitians established by the academy of nutrition and dietetics;

(6) Has successfully completed a pre-professional dietetic experience approved by the academy of nutrition and dietetics, or experience approved by the board under division (A)(3) of section 4759.05 of the Revised Code;

(7) Has passed the examination approved by the board under division (A)(1) of section 4759.05 of the Revised Code;

(8) Is an applicant for renewal of a license, and has fulfilled the continuing education requirements adopted under division (A)(6) of section 4759.05 of the Revised Code.

(B) The board shall waive the requirements of divisions (A)(5), (6), and (7) of this section and any rules adopted under division (A)(7) of section 4759.05 of the Revised Code if the applicant presents satisfactory evidence to the board of current registration as a registered dietitian with the commission on dietetic registration.

(C) The board shall waive the requirements of division (A)(7) of this section if the application for renewal is made within two years after the date of license expiration.

(D) The board may waive the requirements of division (A)(5), (6), or (7) of this section or any rules adopted under division (A)(7) of section 4759.05 of the Revised Code, if the applicant presents satisfactory evidence of education, experience, or passing an examination in another state or a foreign country, that the board considers the equivalent of the requirements stated in those divisions or rules.

(E) The board shall issue an initial license to practice dietetics to an applicant who meets the requirements of division (A) of this section. An initial license shall be valid from the date of issuance through the thirtieth day of June following issuance of the license. Each subsequent license shall be valid from the first day of July through the thirtieth day of June. The board shall renew the license of an applicant who is licensed to practice dietetics and who meets the continuing education requirements of division (A)(6) of section 4759.05 of the Revised Code. The renewal shall be pursuant to the standard renewal procedure of sections 4745.01 to 4745.03 of the Revised Code.

(F) The board may grant a limited permit to a person who has completed the education and pre-professional requirements of divisions (A)(5) and (6) of this section and who presents evidence to the board of having applied to take the examination approved by the board under division (A)(1) of section 4759.05 of the Revised Code. A person holding a limited permit who has failed the examination shall practice only under the direct supervision of a licensed dietitian.

(G) A licensed dietitian may place the license in inactive status.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 09-29-1999



Section 4759.061 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The Ohio board of dietetics shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4759.06 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4759.07 - Discplinary actions.

(A) The Ohio board of dietetics may, in accordance with Chapter 119. of the Revised Code, refuse to issue, review, or renew, or may suspend, revoke, or impose probationary conditions upon any license or permit to practice dietetics, if the applicant has:

(1) Violated sections 4759.02 to 4759.10 of the Revised Code or rules adopted under those sections;

(2) Knowingly made a false statement in his application for licensure or license renewal;

(3) Been convicted of any crime constituting a felony in this or any other state;

(4) Been impaired in his ability to perform as a licensed dietitian due to the use of a controlled substance or alcoholic beverage;

(5) Been convicted of a misdemeanor committed in the course of his work as a dietitian in this or any other state;

(6) A record of incompetent or negligent conduct in his practice of dietetics.

(B) One year or more after the date of suspension or revocation of a license or permit, an application for reinstatement of the license or permit may be made to the board. The board shall grant or deny reinstatement with a hearing, at the request of the applicant, in accordance with Chapter 119. of the Revised Code and may impose conditions upon the reinstatement, including the requirement of passing an examination approved by the board.

Effective Date: 07-01-1987



Section 4759.08 - Fees - receipts and vouchers.

(A) The Ohio board of dietetics shall charge and collect fees as described in this section for issuing the following:

(1) An application for an initial dietitian license, or an application for reactivation of an inactive license, one hundred twenty-five dollars, and for reinstatement of a lapsed, revoked, or suspended license, one hundred eighty dollars;

(2) License renewal, ninety-five dollars;

(3) A limited permit, and renewal of the permit, sixty-five dollars;

(4) A duplicate license or permit, twenty dollars;

(5) For processing a late application for renewal of any license or permit, an additional fee equal to fifty per cent of the fee for the renewal.

(B) The board shall not require a licensed dietitian holding an inactive license to pay the renewal fee.

(C) Subject to the approval of the controlling board, the Ohio board of dietetics may establish fees in excess of the amounts provided in division (A) of this section, provided that the fees do not exceed the amounts by greater than fifty per cent.

(D) The board may adopt rules pursuant to Chapter 119. of the Revised Code to waive all or part of the fee for an initial license if the license is issued within one hundred days of the date of expiration of the license.

(E) All receipts of the board shall be deposited in the state treasury to the credit of the occupational licensing and regulatory fund. All vouchers of the board shall be approved by the chairperson or secretary of the board, or both, as authorized by the board.

Effective Date: 07-01-2004



Section 4759.09 - Violation procedure.

The Ohio board of dietetics shall notify in writing any person determined by the board to be in violation of section 4759.02 of the Revised Code. The notification shall state that the person may request a hearing by the board within the amount of time specified by the board pursuant to division (A) of section 4759.05 of the Revised Code. If the person fails to request the hearing, or if the board determines from the hearing that the person is in violation of section 4759.02 of the Revised Code, the board may apply to the court of common pleas of the county in which the violation is occurring for an injunction or other appropriate restraining order to prohibit the continued violation of section 4759.02 of the Revised Code.

Effective Date: 07-01-1987



Section 4759.10 - Exemptions.

Sections 4759.01 to 4759.09 of the Revised Code do not apply to any of the following:

(A) A person licensed under Chapters 4701. to 4755. of the Revised Code who is acting within the scope of the person's profession, provided that the person complies with division (B) of section 4759.02 of the Revised Code;

(B) A person who is a graduate of an associate degree program approved by the academy of nutrition and dietetics or the Ohio board of dietetics who is working as a dietetic technician under the supervision of a dietitian licensed under section 4759.06 of the Revised Code or registered by the commission on dietetic registration, except that the person is subject to division (B) of section 4759.02 of the Revised Code if the person uses a title other than "dietetic technician";

(C) A person who practices dietetics related to employment in the armed forces, veteran's administration, or the public health service of the United States;

(D) Persons employed by a nonprofit agency approved by the board or by a federal, state, municipal or county government, or by any other political subdivision, elementary or secondary school, or an institution of higher education approved by the board or by a regional agency recognized by the council on postsecondary accreditation, who performs only nutritional education activities and such other nutritional activities as the board of dietetics, by rule, permits, provided the person does not violate division (B) of section 4759.02 of the Revised Code;

(E) A person who has completed a program meeting the academic standards set for dietitians by the academy of nutrition and dietetics, received a baccalaureate or higher degree from a school, college, or university approved by a regional accreditation agency recognized by the council on postsecondary accreditation, works under the supervision of a licensed dietitian or registered dietitian, and does not violate division (B) of section 4759.02 of the Revised Code;

(F) A person when acting, under the direction and supervision of a person licensed under Chapters 4701. to 4755. of the Revised Code, in the execution of a plan of treatment authorized by the licensed person, provided the person complies with division (B) of section 4759.02 of the Revised Code;

(G) The free dissemination of literature in the state;

(H) Provided that the persons involved in the sale, promotion, or explanation of the sale of food, food materials, or dietary supplements do not violate division (B) of section 4759.02 of the Revised Code, the sale of food, food materials, or dietary supplements and the marketing and distribution of food, food materials, or dietary supplements and the promotion or explanation of the use of food, food materials, or dietary supplements provided that the promotion or explanation does not violate Chapter 1345. of the Revised Code;

(I) A person who offers dietary supplements for sale and who makes the following statements about the product if the statements are consistent with the dietary supplement's label or labeling:

(1) Claim a benefit related to a classical nutrient deficiency disease and disclose the prevalence of the disease in the United States;

(2) Describe the role of a nutrient or dietary ingredient intended to affect the structure or function of the human body;

(3) Characterize the documented mechanism by which a nutrient or dietary ingredient acts to maintain the structure or function of the human body;

(4) Describe general well-being from the consumption of a nutrient or dietary ingredient.

(J) Provided that the persons involved in presenting a general program of instruction for weight control do not violate division (B) of section 4759.02 of the Revised Code, a general program of instruction for weight control approved in writing by a licensed dietitian, a physician licensed under Chapter 4731. of the Revised Code to practice medicine or surgery or osteopathic medicine or surgery, a person licensed in another state that the board considers to have substantially equivalent licensure requirements as this state, or a registered dietitian;

(K) The continued practice of dietetics at a hospital by a person employed at that same hospital to practice dietetics for the twenty years immediately prior to July 1, 1987, so long as the person works under the supervision of a dietitian licensed under section 4759.06 of the Revised Code and does not violate division (B) of section 4759.02 of the Revised Code. This division does not apply to any person who has held a license issued under this chapter to practice dietetics. As used in this division, "hospital" has the same meaning as in section 3727.01 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 03-22-2001



Section 4759.11 - Effect of child support default on license.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the board of dietetics shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4759.12 - Compliance with law regarding sanctions for human trafficking.

The Ohio board of dietetics shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4759.99 - Penalty.

Whoever violates section 4759.02 of the Revised Code is guilty of a minor misdemeanor. If the offender has been previously convicted once of a violation of the section, then the violation is a misdemeanor of the fourth degree. If the offender has been previously convicted more than once of a violation of the section, then the violation is a misdemeanor of the first degree.

Effective Date: 07-01-1987






Chapter 4760 - ANESTHESIOLOGIST ASSISTANTS

Section 4760.01 - Anesthesiologist assistant definitions.

As used in this chapter:

(A) "Ambulatory surgical facility" has the same meaning as in section 3702.30 of the Revised Code.

(B) "Anesthesiologist assistant" means an individual who assists an anesthesiologist in developing and implementing anesthesia care plans for patients.

(C) "Anesthesiologist" means a physician who has successfully completed an approved anesthesiology training program, as specified in the accreditation requirements that must be met to qualify as graduate medical education under section 4731.091 of the Revised Code.

(D) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(E) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

Effective Date: 05-31-2000



Section 4760.02 - Certificate required to practice.

(A) Except as provided in division (B) of this section, no person shall practice as an anesthesiologist assistant unless the person holds a current, valid certificate of registration issued under this chapter to practice as an anesthesiologist assistant.

(B) Division (A) of this section does not apply to either of the following:

(1) A person participating in a training program leading toward certification by the national commission for certification of anesthesiologist assistants, as long as the person is supervised by an anesthesiologist, an individual participating in a hospital residency program in preparation to practice as an anesthesiologist, or an anesthesiologist assistant who holds a current, valid certificate of registration issued under this chapter;

(2) Any person who otherwise holds professional authority granted pursuant to the Revised Code to perform any of the activities that an anesthesiologist assistant is authorized to perform.

Effective Date: 05-31-2000



Section 4760.03 - Filing application for certificate of registration.

(A) An individual seeking a certificate of registration as an anesthesiologist assistant shall file with the state medical board a written application on a form prescribed and supplied by the board. The application shall include all of the following information:

(1) Evidence satisfactory to the board that the applicant is at least twenty-one years of age and of good moral character;

(2) Evidence satisfactory to the board that the applicant has successfully completed the training necessary to prepare individuals to practice as anesthesiologist assistants, as specified in section 4760.031 of the Revised Code;

(3) Evidence satisfactory to the board that the applicant holds current certification from the national commission for certification of anesthesiologist assistants and that the requirements for receiving the certification included passage of an examination to determine the individual's competence to practice as an anesthesiologist assistant;

(4) Any other information the board considers necessary to process the application and evaluate the applicant's qualifications.

(B) At the time of making application for a certificate of registration, the applicant shall pay the board a fee of one hundred dollars, no part of which shall be returned.

(C) The board shall review all applications received under this section. Not later than sixty days after receiving a complete application, the board shall determine whether an applicant meets the requirements to receive a certificate of registration. The affirmative vote of not fewer than six members of the board is required to determine that an applicant meets the requirements for a certificate. The board shall not issue a certificate of registration to an applicant unless the applicant is certified by the national commission for certification of anesthesiologist assistants or a successor organization that is recognized by the board.

Effective Date: 05-31-2000



Section 4760.031 - Completion of training requirements.

As a condition of being eligible to receive a certificate of registration as an anesthesiologist assistant, an individual must successfully complete the following training requirements:

(A) A baccalaureate or higher degree program at an institution of higher education accredited by an organization recognized by the board of regents. The program must have included courses in the following areas of study:

(1) General biology;

(2) General chemistry;

(3) Organic chemistry;

(4) Physics;

(5) Calculus.

(B) A training program conducted for the purpose of preparing individuals to practice as anesthesiologist assistants. If the program was completed prior to the effective date of this section, the program must have been completed at Case Western Reserve University or Emory University in Atlanta, Georgia. If the program is completed on or after the effective date of this section, the program must be a graduate-level program accredited by the commission on accreditation of allied health education programs or any of the commission's successor organizations. In either case, the training program must have included at least all of the following components:

(1) Basic sciences of anesthesia: physiology, pathophysiology, anatomy, and biochemistry. The courses must be presented as a continuum of didactic courses designed to teach students the foundations of human biological existence on which clinical correlations to anesthesia practice are based.

(2) Pharmacology for the anesthetic sciences. The course must include instruction in the anesthetic principles of pharmacology, pharmacodynamics, pharmacokinetics, uptake and distribution, intravenous anesthetics and narcotics, and volatile anesthetics.

(3) Physics in anesthesia.

(4) Fundamentals of anesthetic sciences, presented as a continuum of courses covering a series of topics in basic medical sciences with special emphasis on the effects of anesthetics on normal physiology and pathophysiology.

(5) Patient instrumentation and monitoring, presented as a continuum of courses focusing on the design of, proper preparation of, and proper methods of resolving problems that arise with anesthesia equipment. The courses must provide a balance between the engineering concepts used in anesthesia instruments and the clinical application of anesthesia instruments.

(6) Clinically based conferences in which techniques of anesthetic management, quality assurance issues, and current professional literature are reviewed from the perspective of practice improvement.

(7) Clinical experience consisting of at least two thousand hours of direct patient contact, presented as a continuum of courses throughout the entirety of the program, beginning with a gradual introduction of the techniques for the anesthetic management of patients and culminating in the assimilation of the graduate of the program into the work force. Areas of instruction must include the following:

(a) Preoperative patient assessment;

(b) Indwelling vascular catheter placement, including intravenous and arterial catheters;

(c) Airway management, including mask airway and orotracheal intubation;

(d) Intraoperative charting;

(e) Administration and maintenance of anesthetic agents, narcotics, hypnotics, and muscle relaxants;

(f) Administration and maintenance of volatile anesthetics;

(g) Administration of blood products and fluid therapy;

(h) Patient monitoring;

(i) Postoperative management of patients;

(j) Regional anesthesia techniques;

(k) Administration of vasoactive substances for treatment of unacceptable patient hemodynamic status;

(l) Specific clinical training in all the subspecialties of anesthesia, including pediatrics, neurosurgery, cardiovascular surgery, trauma, obstetrics, orthopedics, and vascular surgery.

(8) Basic life support that qualifies the individual to administer cardiopulmonary resuscitation to patients in need. The course must include the instruction necessary to be certified in basic life support by the American red cross or the American heart association.

(9) Advanced cardiac life support that qualifies the individual to participate in the pharmacologic intervention and management resuscitation efforts for a patient in full cardiac arrest. The course must include the instruction necessary to be certified in advanced cardiac life support by the American red cross or the American heart association.

Effective Date: 05-31-2000



Section 4760.032 - Certificate applicant to comply with RC Chapter 4776.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate of registration as an anesthesiologist assistant shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate of registration as an anesthesiologist assistant unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4760.04 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4760.04 - Registration and issuance of certificate.

If the state medical board determines under section 4760.03 of the Revised Code that an applicant meets the requirements for a certificate of registration as an anesthesiologist assistant, the secretary of the board shall register the applicant as an anesthesiologist assistant and issue to the applicant a certificate of registration as an anesthesiologist assistant. The certificate shall expire biennially and may be renewed in accordance with section 4760.06 of the Revised Code.

Effective Date: 05-31-2000



Section 4760.05 - Issuing duplicate certificate.

On application by the holder of a certificate of registration as an anesthesiologist assistant, the state medical board shall issue a duplicate certificate to replace one that is missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate certificate is thirty-five dollars.

Effective Date: 05-31-2000



Section 4760.06 - Renewal - suspension - reinstatement.

(A) A person seeking to renew a certificate of registration as an anesthesiologist assistant shall, on or before the thirty-first day of January of each even-numbered year, apply for renewal of the certificate. The state medical board shall send renewal notices at least one month prior to the expiration date. Applications shall be submitted to the board on forms the board shall prescribe and supply. Each application shall be accompanied by a biennial renewal fee of one hundred dollars. The applicant shall report any criminal offense that constitutes grounds for refusing to issue a certificate of registration under section 4760.13 of the Revised Code to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last signing an application for a certificate of registration as an anesthesiologist assistant.

(B) To be eligible for renewal, an anesthesiologist assistant must certify to the board that the assistant has maintained certification by the national commission for the certification of anesthesiologist assistants.

(C) If an applicant submits a complete renewal application and qualifies for renewal pursuant to division (B) of this section, the board shall issue to the applicant a renewed certificate of registration as an anesthesiologist assistant.

(D) A certificate of registration that is not renewed on or before its expiration date is automatically suspended on its expiration date. If a certificate has been suspended pursuant to this division for two years or less, the board shall reinstate the certificate upon an applicant's submission of a renewal application, the biennial renewal fee, and the applicable monetary penalty. The penalty for reinstatement is twenty-five dollars . If a certificate has been suspended pursuant to this division for more than two years, it may be restored upon an applicant's submission of a restoration application, the biennial registration fee, and the applicable monetary penalty and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore a certificate to practice unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4760.04 of the Revised Code. The penalty for restoration is fifty dollars.

Effective Date: 05-31-2000; 2007 HB104 03-24-2008



Section 4760.08 - Supervising anesthesiologist to adopt written practice protocol.

An anesthesiologist assistant shall practice only under the direct supervision and in the immediate presence of a physician who is actively and directly engaged in the clinical practice of medicine as an anesthesiologist. An anesthesiologist assistant shall not practice in any location other than a hospital or ambulatory surgical facility. At all times when an anesthesiologist assistant is providing direct patient care, the anesthesiologist assistant shall display in an appropriate manner the title "anesthesiologist assistant" as a means of identifying the individual's authority to practice under this chapter. Each anesthesiologist who agrees to act as the supervising anesthesiologist of an anesthesiologist assistant shall adopt a written practice protocol that is consistent with section 4760.09 of the Revised Code and delineates the services that the anesthesiologist assistant is authorized to provide and the manner in which the anesthesiologist will supervise the anesthesiologist assistant. The anesthesiologist shall base the provisions of the protocol on consideration of relevant quality assurance standards, including regular review by the anesthesiologist of the medical records of the patients of the anesthesiologist assistant. The supervising anesthesiologist shall supervise the anesthesiologist assistant in accordance with the terms of the protocol under which the assistant practices and the rules for supervision of anesthesiologist assistants adopted by the state medical board under this chapter and Chapter 4731. of the Revised Code. The board's rules shall include requirements for enhanced supervision of an anesthesiologist assistant during the first four years of practice.

Effective Date: 05-31-2000



Section 4760.09 - Developing and implementing anesthesia care plan for patient.

If the practice and supervision requirements of section 4760.08 of the Revised Code are being met, an anesthesiologist assistant may assist the supervising anesthesiologist in developing and implementing an anesthesia care plan for a patient. In providing assistance to the supervising anesthesiologist, an anesthesiologist assistant may do any of the following:

(A) Obtain a comprehensive patient history and present the history to the supervising anesthesiologist;

(B) Pretest and calibrate anesthesia delivery systems and monitor and obtain and interpret information from the systems and monitors;

(C) Assist the supervising anesthesiologist with the implementation of medically accepted monitoring techniques;

(D) Establish basic and advanced airway interventions, including intubation of the trachea and performing ventilatory support;

(E) Administer intermittent vasoactive drugs and start and adjust vasoactive infusions;

(F) Administer anesthetic drugs, adjuvant drugs, and accessory drugs;

(G) Assist the supervising anesthesiologist with the performance of epidural anesthetic procedures and spinal anesthetic procedures;

(H) Administer blood, blood products, and supportive fluids.

Effective Date: 05-31-2000



Section 4760.10 - Acivities authorized by supervising anesthesiologist.

In addition to the activities that an anesthesiologist assistant may engage in pursuant to section 4760.09 of the Revised Code, the supervising anesthesiologist of an anesthesiologist assistant may authorize an anesthesiologist assistant to do the following:

(A) Participate in administrative activities and clinical teaching activities;

(B) Participate in research activities by performing the same procedures that may be performed pursuant to section 4760.09 of the Revised Code;

(C) Provide assistance to a cardiopulmonary resuscitation team in response to a life-threatening situation.

Effective Date: 05-31-2000



Section 4760.13 - Disciplinary actions.

(A) The state medical board, by an affirmative vote of not fewer than six members, may revoke or may refuse to grant a certificate of registration as an anesthesiologist assistant to a person found by the board to have committed fraud, misrepresentation, or deception in applying for or securing the certificate.

(B) The board, by an affirmative vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend an individual's certificate of registration as an anesthesiologist assistant, refuse to issue a certificate to an applicant, refuse to reinstate a certificate, or reprimand or place on probation the holder of a certificate for any of the following reasons:

(1) Permitting the holder's name or certificate to be used by another person;

(2) Failure to comply with the requirements of this chapter, Chapter 4731. of the Revised Code, or any rules adopted by the board;

(3) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, Chapter 4731. of the Revised Code, or the rules adopted by the board;

(4) A departure from, or failure to conform to, minimal standards of care of similar practitioners under the same or similar circumstances whether or not actual injury to the patient is established;

(5) Inability to practice according to acceptable and prevailing standards of care by reason of mental illness or physical illness, including physical deterioration that adversely affects cognitive, motor, or perceptive skills;

(6) Impairment of ability to practice according to acceptable and prevailing standards of care because of habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability to practice;

(7) Willfully betraying a professional confidence;

(8) Making a false, fraudulent, deceptive, or misleading statement in securing or attempting to secure a certificate of registration to practice as an anesthesiologist assistant. As used in this division, "false, fraudulent, deceptive, or misleading statement" means a statement that includes a misrepresentation of fact, is likely to mislead or deceive because of a failure to disclose material facts, is intended or is likely to create false or unjustified expectations of favorable results, or includes representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(9) The obtaining of, or attempting to obtain, money or a thing of value by fraudulent misrepresentations in the course of practice;

(10) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony;

(11) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(12) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(13) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude;

(14) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(15) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(16) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for violating any state or federal law regulating the possession, distribution, or use of any drug, including trafficking in drugs;

(17) Any of the following actions taken by the state agency responsible for regulating the practice of anesthesiologist assistants in another jurisdiction, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(18) Violation of the conditions placed by the board on a certificate of registration;

(19) Failure to use universal blood and body fluid precautions established by rules adopted under section 4731.051 of the Revised Code;

(20) Failure to cooperate in an investigation conducted by the board under section 4760.14 of the Revised Code, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(21) Failure to comply with any code of ethics established by the national commission for the certification of anesthesiologist assistants;

(22) Failure to notify the state medical board of the revocation or failure to maintain certification from the national commission for certification of anesthesiologist assistants.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement with an anesthesiologist assistant or applicant to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by an affirmative vote of not fewer than six members of the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

(D) For purposes of divisions (B)(11), (14), and (15) of this section, the commission of the act may be established by a finding by the board, pursuant to an adjudication under Chapter 119. of the Revised Code, that the applicant or certificate holder committed the act in question. The board shall have no jurisdiction under these divisions in cases where the trial court renders a final judgment in the certificate holder's favor and that judgment is based upon an adjudication on the merits. The board shall have jurisdiction under these divisions in cases where the trial court issues an order of dismissal on technical or procedural grounds.

(E) The sealing of conviction records by any court shall have no effect on a prior board order entered under the provisions of this section or on the board's jurisdiction to take action under the provisions of this section if, based upon a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F) For purposes of this division, any individual who holds a certificate of registration issued under this chapter, or applies for a certificate of registration, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(1) In enforcing division (B)(5) of this section, the board, on a showing of a possible violation, may compel any individual who holds a certificate of registration issued under this chapter or who has applied for a certificate of registration pursuant to this chapter to submit to a mental or physical examination, or both. A physical examination may include an HIV test. The expense of the examination is the responsibility of the individual compelled to be examined. Failure to submit to a mental or physical examination or consent to an HIV test ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board finds an anesthesiologist assistant unable to practice because of the reasons set forth in division (B)(5) of this section, the board shall require the anesthesiologist assistant to submit to care, counseling, or treatment by physicians approved or designated by the board, as a condition for an initial, continued, reinstated, or renewed certificate of registration. An individual affected by this division shall be afforded an opportunity to demonstrate to the board the ability to resume practicing in compliance with acceptable and prevailing standards of care.

(2) For purposes of division (B)(6) of this section, if the board has reason to believe that any individual who holds a certificate of registration issued under this chapter or any applicant for a certificate of registration suffers such impairment, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this division shall be undertaken by a treatment provider or physician qualified to conduct such examination and chosen by the board. Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that the individual's ability to practice is impaired, the board shall suspend the individual's certificate or deny the individual's application and shall require the individual, as a condition for an initial, continued, reinstated, or renewed certificate of registration, to submit to treatment. Before being eligible to apply for reinstatement of a certificate suspended under this division, the anesthesiologist assistant shall demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards of care. The demonstration shall include the following:

(a) Certification from a treatment provider approved under section 4731.25 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(b) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(c) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making such assessments and shall describe the basis for their determination. The board may reinstate a certificate suspended under this division after such demonstration and after the individual has entered into a written consent agreement. When the impaired anesthesiologist assistant resumes practice, the board shall require continued monitoring of the anesthesiologist assistant. The monitoring shall include monitoring of compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, on termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of falsification stating whether the anesthesiologist assistant has maintained sobriety.

(G) If the secretary and supervising member determine that there is clear and convincing evidence that an anesthesiologist assistant has violated division (B) of this section and that the individual's continued practice presents a danger of immediate and serious harm to the public, they may recommend that the board suspend the individual's certificate or registration without a prior hearing. Written allegations shall be prepared for consideration by the board. The board, on review of the allegations and by an affirmative vote of not fewer than six of its members, excluding the secretary and supervising member, may suspend a certificate without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension. The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the anesthesiologist assistant requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the anesthesiologist assistant requests the hearing, unless otherwise agreed to by both the board and the certificate holder. A summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. Failure to issue the order within sixty days shall result in dissolution of the summary suspension order, but shall not invalidate any subsequent, final adjudicative order.

(H) If the board takes action under division (B)(11), (13), or (14) of this section, and the judicial finding of guilt, guilty plea, or judicial finding of eligibility for intervention in lieu of conviction is overturned on appeal, on exhaustion of the criminal appeal, a petition for reconsideration of the order may be filed with the board along with appropriate court documents. On receipt of a petition and supporting court documents, the board shall reinstate the certificate of registration. The board may then hold an adjudication under Chapter 119. of the Revised Code to determine whether the individual committed the act in question. Notice of opportunity for hearing shall be given in accordance with Chapter 119. of the Revised Code. If the board finds, pursuant to an adjudication held under this division, that the individual committed the act, or if no hearing is requested, it may order any of the sanctions specified in division (B) of this section.

(I) The certificate of registration of an anesthesiologist assistant and the assistant's practice in this state are automatically suspended as of the date the anesthesiologist assistant pleads guilty to, is found by a judge or jury to be guilty of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state or treatment of intervention in lieu of conviction in another jurisdiction for any of the following criminal offenses in this state or a substantially equivalent criminal offense in another jurisdiction: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. Continued practice after the suspension shall be considered practicing without a certificate. The board shall notify the individual subject to the suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose certificate is suspended under this division fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall enter a final order permanently revoking the individual's certificate of registration.

(J) In any instance in which the board is required by Chapter 119. of the Revised Code to give notice of opportunity for hearing and the individual subject to the notice does not timely request a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by an affirmative vote of not fewer than six of its members, a final order that contains the board's findings. In the final order, the board may order any of the sanctions identified under division (A) or (B) of this section.

(K) Any action taken by the board under division (B) of this section resulting in a suspension shall be accompanied by a written statement of the conditions under which the anesthesiologist assistant's certificate may be reinstated. The board shall adopt rules in accordance with Chapter 119. of the Revised Code governing conditions to be imposed for reinstatement. Reinstatement of a certificate suspended pursuant to division (B) of this section requires an affirmative vote of not fewer than six members of the board.

(L) When the board refuses to grant a certificate of registration as an anesthesiologist assistant to an applicant, revokes an individual's certificate of registration, refuses to renew a certificate of registration, or refuses to reinstate an individual's certificate of registration, the board may specify that its action is permanent. An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold a certificate of registration as an anesthesiologist assistant and the board shall not accept an application for reinstatement of the certificate or for issuance of a new certificate.

(M) Notwithstanding any other provision of the Revised Code, all of the following apply:

(1) The surrender of a certificate of registration issued under this chapter is not effective unless or until accepted by the board. Reinstatement of a certificate surrendered to the board requires an affirmative vote of not fewer than six members of the board.

(2) An application made under this chapter for a certificate of registration may not be withdrawn without approval of the board.

(3) Failure by an individual to renew a certificate of registration in accordance with section 4760.06 of the Revised Code shall not remove or limit the board's jurisdiction to take disciplinary action under this section against the individual.

Effective Date: 05-31-2000



Section 4760.131 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state medical board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate of registration as an anesthesiologist assistant issued pursuant to this chapter.

Effective Date: 05-31-2000; 2008 SB279 01-06-2009



Section 4760.132 - Allegation of mental incompetence or illness.

If the state medical board has reason to believe that any person who has been granted a certificate of registration as an anesthesiologist assistant under this chapter is mentally ill or mentally incompetent, it may file in the probate court of the county in which the person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the board secretary or a member of the board secretary's staff, whereupon the same proceedings shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section. If any person who has been granted a certificate of registration is adjudged by a probate court to be mentally ill or mentally incompetent, the person's certificate shall be automatically suspended until the person has filed with the state medical board a certified copy of an adjudication by a probate court of the person's subsequent restoration to competency or has submitted to the board proof, satisfactory to the board, that the person has been discharged as having a restoration to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the probate court shall forthwith notify the state medical board of an adjudication of mental illness or mental incompetence, and shall note any suspension of a certificate in the margin of the court's record of such certificate.

Effective Date: 05-31-2000



Section 4760.14 - Conduct of investigations.

(A) The state medical board shall investigate evidence that appears to show that any person has violated this chapter or the rules adopted under it. Any person may report to the board in a signed writing any information the person has that appears to show a violation of any provision of this chapter or the rules adopted under it. In the absence of bad faith, a person who reports such information or testifies before the board in an adjudication conducted under Chapter 119. of the Revised Code shall not be liable for civil damages as a result of reporting the information or providing testimony. Each complaint or allegation of a violation received by the board shall be assigned a case number and be recorded by the board.

(B) Investigations of alleged violations of this chapter or rules adopted under it shall be supervised by the supervising member elected by the board in accordance with section 4731.02 of the Revised Code and by the secretary as provided in section 4760.15 of the Revised Code. The board's president may designate another member of the board to supervise the investigation in place of the supervising member. A member of the board who supervises the investigation of a case shall not participate in further adjudication of the case.

(C) In investigating a possible violation of this chapter or the rules adopted under it, the board may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony, except that a subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary and supervising member of the board. Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or the rules adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation. On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure. A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is an anesthesiologist assistant, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery. A sheriff's deputy who serves a subpoena shall receive the same fees as a sheriff. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for under section 119.094 of the Revised Code.

(D) All hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(E) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action. The board shall conduct all investigations and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given. The board may share any information it receives pursuant to an investigation, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state medical board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state medical board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(F) The state medical board shall develop requirements for and provide appropriate initial training and continuing education for investigators employed by the board to carry out its duties under this chapter. The training and continuing education may include enrollment in courses operated or approved by the Ohio peace officer training council that the board considers appropriate under conditions set forth in section 109.79 of the Revised Code.

(G) On a quarterly basis, the board shall prepare a report that documents the disposition of all cases during the preceding three months. The report shall contain the following information for each case with which the board has completed its activities:

(1) The case number assigned to the complaint or alleged violation;

(2) The type of certificate to practice, if any, held by the individual against whom the complaint is directed;

(3) A description of the allegations contained in the complaint;

(4) The disposition of the case. The report shall state how many cases are still pending, and shall be prepared in a manner that protects the identity of each person involved in each case. The report is a public record for purposes of section 149.43 of the Revised Code.

Effective Date: 04-09-2003; 2008 HB525 07-01-2009



Section 4760.15 - Report by prosecutor of convictions and other dispositions.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) Whenever any person holding a valid certificate issued pursuant to this chapter pleads guilty to, is subject to a judicial finding of guilt of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction for a violation of Chapter 2907., 2925., or 3719. of the Revised Code or of any substantively comparable ordinance of a municipal corporation in connection with the person's practice, the prosecutor in the case, on forms prescribed and provided by the state medical board, shall promptly notify the board of the conviction. Within thirty days of receipt of that information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the certificate under section 4760.13 of the Revised Code.

(C) The prosecutor in any case against any person holding a valid certificate of registration issued pursuant to this chapter, on forms prescribed and provided by the state medical board, shall notify the board of any of the following:

(1) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude. The report shall include the name and address of the certificate holder, the nature of the offense for which the action was taken, and the certified court documents recording the action.

Effective Date: 05-31-2000



Section 4760.16 - Notice of disciplinary action taken by health care facility.

(A) Within sixty days after the imposition of any formal disciplinary action taken by any health care facility, including a hospital, health care facility operated by an insuring corporation, ambulatory surgical facility, or similar facility, against any individual holding a valid certificate of registration as an anesthesiologist assistant, the chief administrator or executive officer of the facility shall report to the state medical board the name of the individual, the action taken by the facility, and a summary of the underlying facts leading to the action taken. On request, the board shall be provided certified copies of the patient records that were the basis for the facility's action. Prior to release to the board, the summary shall be approved by the peer review committee that reviewed the case or by the governing board of the facility. The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a health care facility from taking disciplinary action against an anesthesiologist assistant. In the absence of fraud or bad faith, no individual or entity that provides patient records to the board shall be liable in damages to any person as a result of providing the records.

(B) An anesthesiologist assistant, professional association or society of anesthesiologist assistants, physician, or professional association or society of physicians that believes a violation of any provision of this chapter, Chapter 4731. of the Revised Code, or rule of the board has occurred shall report to the board the information on which the belief is based. This division does not require any treatment provider approved by the board under section 4731.25 of the Revised Code or any employee, agent, or representative of such a provider to make reports with respect to an anesthesiologist assistant participating in treatment or aftercare for substance abuse as long as the anesthesiologist assistant maintains participation in accordance with the requirements of section 4731.25 of the Revised Code and the treatment provider or employee, agent, or representative of the provider has no reason to believe that the anesthesiologist assistant has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances. This division does not require reporting by any member of an impaired practitioner committee established by a health care facility or by any representative or agent of a committee or program sponsored by a professional association or society of anesthesiologist assistants to provide peer assistance to anesthesiologist assistants with substance abuse problems with respect to an anesthesiologist assistant who has been referred for examination to a treatment program approved by the board under section 4731.25 of the Revised Code if the anesthesiologist assistant cooperates with the referral for examination and with any determination that the anesthesiologist assistant should enter treatment and as long as the committee member, representative, or agent has no reason to believe that the anesthesiologist assistant has ceased to participate in the treatment program in accordance with section 4731.25 of the Revised Code or has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances.

(C) Any professional association or society composed primarily of anesthesiologist assistants that suspends or revokes an individual's membership for violations of professional ethics, or for reasons of professional incompetence or professional malpractice, within sixty days after a final decision, shall report to the board, on forms prescribed and provided by the board, the name of the individual, the action taken by the professional organization, and a summary of the underlying facts leading to the action taken. The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a professional organization from taking disciplinary action against an anesthesiologist assistant.

(D) Any insurer providing professional liability insurance to any person holding a valid certificate of registration as an anesthesiologist assistant or any other entity that seeks to indemnify the professional liability of an anesthesiologist assistant shall notify the board within thirty days after the final disposition of any written claim for damages where such disposition results in a payment exceeding twenty-five thousand dollars. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(E) The board may investigate possible violations of this chapter or the rules adopted under it that are brought to its attention as a result of the reporting requirements of this section, except that the board shall conduct an investigation if a possible violation involves repeated malpractice. As used in this division, "repeated malpractice" means three or more claims for malpractice within the previous five-year period, each resulting in a judgment or settlement in excess of twenty-five thousand dollars in favor of the claimant, and each involving negligent conduct by the anesthesiologist assistant.

(F) All summaries, reports, and records received and maintained by the board pursuant to this section shall be held in confidence and shall not be subject to discovery or introduction in evidence in any federal or state civil action involving an anesthesiologist assistant, supervising physician, or health care facility arising out of matters that are the subject of the reporting required by this section. The board may use the information obtained only as the basis for an investigation, as evidence in a disciplinary hearing against an anesthesiologist assistant or supervising physician, or in any subsequent trial or appeal of a board action or order. The board may disclose the summaries and reports it receives under this section only to health care facility committees within or outside this state that are involved in credentialing or recredentialing an anesthesiologist assistant or supervising physician or reviewing their privilege to practice within a particular facility. The board shall indicate whether or not the information has been verified. Information transmitted by the board shall be subject to the same confidentiality provisions as when maintained by the board.

(G) Except for reports filed by an individual pursuant to division (B) of this section, the board shall send a copy of any reports or summaries it receives pursuant to this section to the anesthesiologist assistant. The anesthesiologist assistant shall have the right to file a statement with the board concerning the correctness or relevance of the information. The statement shall at all times accompany that part of the record in contention.

(H) An individual or entity that reports to the board or refers an impaired anesthesiologist assistant to a treatment provider approved by the board under section 4731.25 of the Revised Code shall not be subject to suit for civil damages as a result of the report, referral, or provision of the information.

(I) In the absence of fraud or bad faith, a professional association or society of anesthesiologist assistants that sponsors a committee or program to provide peer assistance to an anesthesiologist assistant with substance abuse problems, a representative or agent of such a committee or program, and a member of the state medical board shall not be held liable in damages to any person by reason of actions taken to refer an anesthesiologist assistant to a treatment provider approved under section 4731.25 of the Revised Code for examination or treatment.

Effective Date: 05-31-2000



Section 4760.17 - Enforcement by secretary.

The secretary of the state medical board shall enforce the laws relating to the practice of anesthesiologist assistants. If the secretary has knowledge or notice of a violation of this chapter or the rules adopted under it, the secretary shall investigate the matter, and, upon probable cause appearing, file a complaint and prosecute the offender. When requested by the secretary, the prosecuting attorney of the proper county shall take charge of and conduct the prosecution.

Effective Date: 05-31-2000



Section 4760.18 - Injunctions.

The attorney general, the prosecuting attorney of any county in which the offense was committed or the offender resides, the state medical board, or any other person having knowledge of a person engaged either directly or by complicity in practicing as an anesthesiologist assistant without having first obtained a certificate of registration pursuant to this chapter, may, in accordance with provisions of the Revised Code governing injunctions, maintain an action in the name of the state to enjoin any person from engaging either directly or by complicity in unlawfully practicing as an anesthesiologist assistant by applying for an injunction in any court of competent jurisdiction. Prior to application for an injunction, the secretary of the state medical board shall notify the person allegedly engaged either directly or by complicity in the unlawful practice by registered mail that the secretary has received information indicating that this person is so engaged. The person shall answer the secretary within thirty days showing that the person is either properly licensed for the stated activity or that the person is not in violation of this chapter. If the answer is not forthcoming within thirty days after notice by the secretary, the secretary shall request that the attorney general, the prosecuting attorney of the county in which the offense was committed or the offender resides, or the state medical board proceed as authorized in this section. Upon the filing of a verified petition in court, the court shall conduct a hearing on the petition and shall give the same preference to this proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the calendar of the court. Injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter.

Effective Date: 05-31-2000



Section 4760.19 - Administrative rules.

The state medical board may adopt any rules necessary to govern the practice of anesthesiologist assistants, the supervisory relationship between anesthesiologist assistants and supervising anesthesiologists, and the administration and enforcement of this chapter. Rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 05-31-2000



Section 4760.20 - Fees in excess of statutory amounts.

The state medical board, subject to the approval of the controlling board, may establish fees in excess of the amounts specified in this chapter, except that the fees may not exceed the specified amounts by more than fifty per cent. All fees, penalties, and other funds received by the board under this chapter shall be deposited in accordance with section 4731.24 of the Revised Code.

Effective Date: 05-31-2000



Section 4760.21 - State medical board - immunity.

In the absence of fraud or bad faith, the state medical board, a current or former board member, an agent of the board, a person formally requested by the board to be the board's representative, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any such person asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 05-31-2000



Section 4760.22 - Compliance with law regarding sanctions for human trafficking.

The state medical board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4760.99 - Penalty.

(A) Whoever violates section 4760.02 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense; on each subsequent offense, the person is guilty of a felony of the fourth degree.

(B) Whoever violates division (A), (B), (C), or (D) of section 4760.16 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the fourth degree, except that an individual guilty of a subsequent offense shall not be subject to imprisonment, but to a fine alone of up to one thousand dollars for each offense.

Effective Date: 05-31-2000






Chapter 4761 - RESPIRATORY CARE

Section 4761.01 - Respiratory care definitions.

As used in this chapter:

(A) "Respiratory care" means rendering or offering to render to individuals, groups, organizations, or the public any service involving the evaluation of cardiopulmonary function, the treatment of cardiopulmonary impairment, the assessment of treatment effectiveness, and the care of patients with deficiencies and abnormalities associated with the cardiopulmonary system. The practice of respiratory care includes:

(1) Obtaining, analyzing, testing, measuring, and monitoring blood and gas samples in the determination of cardiopulmonary parameters and related physiologic data, including flows, pressures, and volumes, and the use of equipment employed for this purpose;

(2) Administering, monitoring, recording the results of, and instructing in the use of medical gases, aerosols, and bronchopulmonary hygiene techniques, including drainage, aspiration, and sampling, and applying, maintaining, and instructing in the use of artificial airways, ventilators, and other life support equipment employed in the treatment of cardiopulmonary impairment and provided in collaboration with other licensed health care professionals responsible for providing care;

(3) Performing cardiopulmonary resuscitation and respiratory rehabilitation techniques;

(4) Administering medications for the testing or treatment of cardiopulmonary impairment.

(B) "Respiratory care professional" means a person who is licensed under this chapter to practice the full range of respiratory care services as defined in division (A) of this section.

(C) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(D) "Registered nurse" means an individual licensed under Chapter 4723. of the Revised Code to engage in the practice of nursing as a registered nurse.

(E) "Hospital" means a facility that meets the operating standards of section 3727.02 of the Revised Code.

(F) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

Effective Date: 10-27-2000



Section 4761.02 - Respiratory care board.

The governor, with the advice and consent of the senate, shall appoint the Ohio respiratory care board, consisting of nine residents of this state. Five members of the board shall be respiratory care professionals who were engaged in or actively associated with the practice of respiratory care in this state for at least five years immediately preceding appointment.Two members shall be home medical equipment services providers with not less than five years of management experience in home medical equipment services prior to appointment. One member shall be a physician who has clinical training and experience in the management of pulmonary disease. One member shall represent the public. After the term of a member of the board expires or becomes vacant, the Ohio state medical association may submit to the governor the names of nominees for the board position to be filled by a physician. The board of directors of the Ohio society for respiratory care, inc., may recommend to the governor at least three persons for each board position to be filled by a respiratory care professional. The American lung association of Ohio may submit to the governor the names of nominees for the board position to be filled by a person representing the public. The Ohio association of medical equipment services may submit to the governor the names of nominees for the two board positions to be filled by home medical equipment services providers. The governor shall consider these nominees in making the appointments. Of the two additional members of the board to be appointed who are respiratory care professionals who were engaged in or actively associated with the practice of respiratory care in this state for at least five years immediately preceding appointment, one shall be appointed for a term ending the fourteenth day of March immediately following the date that is one year after the effective date of this amendment and one for a term ending on the fourteenth day of March immediately following the date that is two years after the effective date of this amendment. Of the initial two home medical equipment services providers appointed to the board, one shall be appointed for a term ending the fourteenth day of March immediately following the date that is one year after the effective date of this amendment and one for a term ending the fourteenth day of March immediately following the date that is two years after the effective date of this amendment. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. A member shall serve subsequent to the expiration of the member's term until the member's successor is appointed and qualifies, or until a period of sixty days has elapsed, whichever occurs first. Each member, before entering upon the duties of office, shall subscribe to and file with the secretary of state the oath of office required under Section 7 of Article XV, Ohio Constitution. Vacancies shall be filled in the manner prescribed for the regular appointments to the board and shall be limited to the unexpired terms. Members of the board may be reappointed. Annually, upon the qualification of the member or members appointed in that year, the Ohio respiratory care board shall organize and shall select from its members a president and secretary. A majority of the members of the board shall constitute a quorum to transact and vote on the business of the board. Each member of the board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day actually employed in the discharge of the member's duties. In addition, each member shall receive actual and necessary expenses incurred in the performance of the member's official duties. The board shall employ an executive director who shall be in the unclassified service of the state. The executive director shall assist the board in the administration and enforcement of this chapter and shall employ individuals as the board considers necessary to provide that assistance.

Effective Date: 10-27-2000; 09-16-2004

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4761.03 - Duties of board.

The Ohio respiratory care board shall regulate the practice of respiratory care in this state and the persons to whom the board issues licenses and limited permits under this chapter and shall license and register home medical equipment services providers under Chapter 4752. of the Revised Code . Rules adopted under this chapter that deal with the provision of respiratory care in a hospital, other than rules regulating the issuance of licenses or limited permits, shall be consistent with the conditions for participation under medicare, Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C.A. 1395, as amended, and with the respiratory care accreditation standards of the joint commission on accreditation of healthcare organizations or the American osteopathic association. The board shall:

(A) Adopt, and may rescind or amend, rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of this chapter, including rules prescribing:

(1) The form and manner for filing applications for licensure and renewal, limited permits, and limited permit extensions under sections 4761.05 and 4761.06 of the Revised Code;

(2) The form, scoring, and scheduling of examinations and reexaminations for licensure and license renewal;

(3) Standards for the approval of educational programs required to qualify for licensure and continuing education programs required for license renewal;

(4) Continuing education courses and the number of hour requirements necessary for license renewal, in accordance with section 4761.06 of the Revised Code;

(5) Procedures for the issuance and renewal of licenses and limited permits, including the duties that may be fulfilled by the board's executive director and other board employees;

(6) Procedures for the denial, suspension, permanent revocation, refusal to renew, and reinstatement of licenses and limited permits, the conduct of hearings, and the imposition of fines for engaging in conduct that is grounds for such action and hearings under section 4761.09 of the Revised Code;

(7) Standards of ethical conduct for the practice of respiratory care;

(8) Conditions under which the license renewal fee and continuing education requirements may be waived at the request of a licensee who is not in active practice;

(9) The respiratory care tasks that may be performed by an individual practicing as a polysomnographic technologist pursuant to division (B)(3) of section 4761.10 of the Revised Code;

(10) Procedures for registering out-of-state respiratory care providers authorized to practice in this state under division (A)(4) of section 4761.11 of the Revised Code;

(11) Requirements for criminal records checks of applicants under section 4776.03 of the Revised Code.

(B) Determine the sufficiency of an applicant's qualifications for admission to the licensing examination or a reexamination, and for the issuance or renewal of a license or limited permit;

(C) Determine the respiratory care educational programs that are acceptable for fulfilling the requirements of division (A) of section 4761.04 of the Revised Code;

(D) Schedule, administer, and score the licensing examination or any reexamination for license renewal or reinstatement. The board shall administer the licensing examinations at least twice a year and notify applicants of the time and place of the examinations.

(E) Investigate complaints concerning alleged violations of section 4761.10 of the Revised Code or grounds for the suspension, permanent revocation, or refusal to issue licenses or limited permits under section 3123.47 or 4761.09 of the Revised Code. The board shall employ investigators who shall, under the direction of the executive director of the board, investigate complaints and make inspections and other inquiries as, in the judgment of the board, are appropriate to enforce sections 3123.41 to 3123.50, 4761.09, and 4761.10 of the Revised Code. Pursuant to an investigation and inspection, the investigators may review and audit records during normal business hours at the place of business of a licensee or person who is the subject of a complaint filed with the board or at any place where the records are kept. Except when required by court order, the board and its employees shall not disclose confidential information obtained during an investigation or identifying information about any person who files a complaint with the board. The board may hear testimony in matters relating to the duties imposed upon it and issue subpoenas pursuant to an investigation. The president and secretary of the board may administer oaths.

(F) Conduct hearings, keep records of its proceedings, and do other things as are necessary and proper to carry out and enforce the provisions of this chapter;

(G) Maintain, publish, and make available upon request, for a fee not to exceed the actual cost of printing and mailing:

(1) The requirements for the issuance of licenses and limited permits under this chapter and rules adopted by the board;

(2) A current register of every person licensed to practice respiratory care in this state, to include the addresses of the person's last known place of business and residence, the effective date and identification number of the license, the name and location of the institution that granted the person's degree or certificate of completion of respiratory care educational requirements, and the date the degree or certificate was issued;

(3) A list of the names and locations of the institutions that each year granted degrees or certificates of completion in respiratory care;

(4) After the administration of each examination, a list of persons who passed the examination.

(H) Submit to the governor and to the general assembly each year a report of all of its official actions during the preceding year, together with any findings and recommendations with regard to the improvement of the profession of respiratory care;

(I) Administer and enforce Chapter 4752. of the Revised Code.

Effective Date: 03-22-2001; 09-16-2004; 2007 HB104 03-24-2008



Section 4761.031 - Using information resulting from investigation.

The Ohio respiratory care board may share any information it receives pursuant to an investigation conducted under division (E) of section 4761.03 of the Revised Code, including patient records and patient record information, with other licensing boards and governmental agencies that are investigating alleged professional misconduct and with law enforcement agencies and other governmental agencies that are investigating or prosecuting alleged criminal offenses. A board or agency that receives the information shall comply with the same requirements regarding confidentiality as those with which the Ohio respiratory care board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the board or agency that applies when the board or agency is dealing with other information in its possession. The information may be admitted into evidence in a criminal trial in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about persons whose confidentiality was protected by the Ohio respiratory care board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

Effective Date: 10-27-2000



Section 4761.04 - Qualifications for license.

(A) Except as provided in division (B) of this section, no person is eligible for licensure as a respiratory care professional unless the person has shown, to the satisfaction of the Ohio respiratory care board, all of the following:

(1) That the person is of good moral character;

(2) That the person has successfully completed the requirements of an educational program approved by the board that includes instruction in the biological and physical sciences, pharmacology, respiratory care theory, procedures, and clinical practice, and cardiopulmonary rehabilitation techniques;

(3) That the person has passed an examination administered by the board that tests the applicant's knowledge of the basic and clinical sciences relating to respiratory care theory and practice, professional skills and judgment in the utilization of respiratory care techniques, and such other subjects as the board considers useful in determining fitness to practice.

(B) The board may waive the requirements of division (A) of this section with respect to any applicant who presents proof of current licensure in another state whose standards for licensure are at least equal to those in effect in this state on the date of application. The board may waive the requirements of divisions (A)(2) and (3) of this section with respect to any applicant who presents proof of having successfully completed any examination recognized by the board as meeting the requirements of division (A)(3) of this section.

Effective Date: 10-27-2000



Section 4761.05 - Issuing license, permits.

(A) The Ohio respiratory care board shall issue a license to any applicant who complies with the requirements of section 4761.04 of the Revised Code, files the prescribed application form, and pays the fee or fees required under section 4761.07 of the Revised Code. The license entitles the holder to practice respiratory care. The licensee shall display the license in a conspicuous place at the licensee's principal place of business.

(B)

(1) The board shall issue a limited permit to any applicant who meets the requirements of division (A)(1) of section 4761.04 of the Revised Code, files the prescribed application form, pays the fee required under section 4761.07 of the Revised Code, and meets either of the following requirements:

(a) Is enrolled in and is in good standing in a respiratory care educational program approved by the board that meets the requirements of division (A)(2) of section 4761.04 of the Revised Code leading to a degree or certificate of completion or is a graduate of the program;

(b) Is employed as a provider of respiratory care in this state and was employed as a provider of respiratory care in this state prior to March 14, 1989.

(2) The limited permit authorizes the holder to provide respiratory care under the supervision of a respiratory care professional. A person issued a limited permit under division (B)(1)(a) of this section may practice respiratory care under the limited permit for not more than the earliest of the following:

(a) Three years after the date the limited permit is issued;

(b) One year following the date of receipt of a certificate of completion from a board-approved respiratory care education program;

(c) Until the holder discontinues participation in the educational program. The board may extend the term of a limited permit in cases of unusual hardship. The holder seeking an extension shall petition the board in the form and manner prescribed by the board in rules adopted under section 4761.03 of the Revised Code. This division does not require a student enrolled in an educational program leading to a degree or certificate of completion in respiratory care approved by the board to obtain a limited permit to perform any duties that are part of the required course of study.

(3) A person issued a limited permit under division (B)(1)(b) of this section may practice under a limited permit for not more than three years, except that this restriction does not apply to a permit holder who, on March 14, 1989, has been employed as a provider of respiratory care for an average of not less than twenty-five hours per week for a period of not less than five years by a hospital.

(C) All holders of licenses and limited permits issued under this section shall display, in a conspicuous place on their persons, information that identifies the type of authorization under which they practice.

Effective Date: 06-06-2001



Section 4761.051 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The Ohio respiratory care board shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4761.05 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4761.06 - License renewal - continuing education.

(A) Each license to practice respiratory care shall be renewed biennially. Each limited permit to practice respiratory care shall be renewed annually. Each person holding a license or limited permit to practice respiratory care shall apply to the Ohio respiratory care board on the form and according to the schedule prescribed by the board for renewal of the license or limited permit. Licenses and limited permits shall be renewed in accordance with the standard renewal procedure of Chapter 4745. of the Revised Code. The board shall renew a license upon the payment of the license renewal fee prescribed under section 4761.07 of the Revised Code and proof of satisfactory completion of the continuing education or reexamination requirements of division (B) of this section. The board shall renew a limited permit upon payment of the limited permit renewal fee prescribed under section 4761.07 of the Revised Code and submission of one of the following:

(1) If the limited permit was issued on the basis of division (B)(1)(a) of section 4761.05 of the Revised Code, proof acceptable to the board of enrollment and good standing in an educational program that meets the requirements of division (A)(2) of section 4761.04 of the Revised Code or of graduation from such a program;

(2) If the limited permit was issued on the basis of division (B)(1)(b) of section 4761.05 of the Revised Code, proof acceptable to the board of employment as a provider of respiratory care.

(B) On and after March 14, 1991, and every year thereafter, on or before the annual renewal date, the holder of a limited permit issued under division (B)(1)(b) of section 4761.05 of the Revised Code shall submit proof to the board that the holder has satisfactorily completed the number of hours of continuing education required by the board, which shall not be less than three nor more than ten hours of continuing education acceptable to the board. On or before the biennial renewal date, a license holder shall submit proof to the board that the license holder has satisfactorily completed the number of hours of continuing education required by the board, which shall be not less than six nor more than twenty hours of continuing education acceptable to the board, or has passed a reexamination in accordance with the board's renewal requirements. The board may waive all or part of the continuing education requirement for a license holder who has held the license for less than two years.

Effective Date: 10-27-2000



Section 4761.07 - Fees.

(A) The Ohio respiratory care board shall charge any license applicant or holder who is to take an examination required under division (A)(3) of section 4761.04 or a reexamination required under division (B) of section 4761.06 of the Revised Code for license renewal or under section 4761.09 of the Revised Code for license reinstatement, a nonrefundable examination fee, not to exceed the amount necessary to cover the expense of administering the examination. The license applicant or holder shall pay the fee at the time of application for licensure or renewal.

(B) The board shall establish the following additional nonrefundable fees and penalty:

(1) An initial license fee, not to exceed seventy-five dollars;

(2) A biennial license renewal fee, not to exceed one hundred dollars;

(3) A limited permit fee, not to exceed twenty dollars;

(4) A limited permit renewal fee, not to exceed ten dollars;

(5) A late renewal penalty, not to exceed fifty per cent of the renewal fee.

(C) Notwithstanding division (B)(4) of this section, after the third renewal of a limited permit that meets the exception in division (B)(3) of section 4761.05 of the Revised Code, the limited permit renewal fee shall be one-half the amount of the biennial license renewal fee established under division (B)(2) of this section and section 4761.08 of the Revised Code.

(D) The board shall adjust the fees biennially and within the limits established by division (B) of this section to provide sufficient revenues to meet its expenses.

(E) The board may, by rule, provide for the waiver of all or part of a license fee when the license is issued less than eighteen months before its expiration date.

(F) All fees received by the board shall be deposited into the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 10-27-2000



Section 4761.08 - Fees in excess of statutory amounts.

The Ohio respiratory care board, subject to the approval of the controlling board, may establish fees, except fees established at amounts adequate to cover designated expenses, in excess of the amounts provided in this chapter. The fees shall not exceed the amounts specified by more than fifty per cent.

Effective Date: 10-27-2000



Section 4761.09 - Disciplinary actions.

(A) The Ohio respiratory care board may refuse to issue or renew a license or a limited permit, may issue a reprimand, may suspend or permanently revoke a license or limited permit, or may place a license or limited permit holder on probation, on any of the following grounds:

(1) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for an offense involving moral turpitude or of a felony, in which case a certified copy of the court record shall be conclusive evidence of the matter;

(2) Violating any provision of this chapter or an order or rule of the board;

(3) Assisting another person in that person's violation of any provision of this chapter or an order or rule of the board;

(4) Obtaining a license or limited permit by means of fraud, false or misleading representation, or concealment of material facts or making any other material misrepresentation to the board;

(5) Being guilty of negligence or gross misconduct in the practice of respiratory care;

(6) Violating the standards of ethical conduct adopted by the board, in the practice of respiratory care;

(7) Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public;

(8) Using any dangerous drug, as defined in section 4729.01 of the Revised Code, or alcohol to the extent that the use impairs the ability to practice respiratory care at an acceptable level of competency;

(9) Practicing respiratory care while mentally incompetent;

(10) Accepting commissions, rebates, or other forms of remuneration for patient referrals;

(11) Practicing in an area of respiratory care for which the person is clearly untrained or incompetent or practicing in a manner that conflicts with section 4761.17 of the Revised Code;

(12) Employing, directing, or supervising a person who is not authorized to practice respiratory care under this chapter in the performance of respiratory care procedures;

(13) Misrepresenting educational attainments or authorized functions for the purpose of obtaining some benefit related to the practice of respiratory care;

(14) Assisting suicide as defined in section 3795.01 of the Revised Code. Before the board may take any action under this section, other than issuance of a summary suspension order under division (C) of this section, the executive director of the board shall prepare and file written charges with the board. Disciplinary actions taken by the board under this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no effect.

(B) If the board orders a license or limited permit holder placed on probation, the order shall be accompanied by a written statement of the conditions under which the person may be restored to practice. The person may reapply to the board for original issuance of a license after one year following the date the license was denied. A person may apply to the board for the reinstatement of a license or limited permit after one year following the date of suspension or refusal to renew. The board may accept or refuse the application for reinstatement and may require that the applicant pass a reexamination as a condition of eligibility for reinstatement.

(C) If the president and secretary of the board determine that there is clear and convincing evidence that a license or limited permit holder has committed an act that is grounds for board action under division (A) of this section and that continued practice by the license or permit holder presents a danger of immediate and serious harm to the public, the president and secretary may recommend that the board suspend the license or limited permit without a prior hearing. The president and secretary shall submit in writing to the board the allegations causing them to recommend the suspension. On review of the allegations, the board, by a vote of not less than seven of its members, may suspend a license or limited permit without a prior hearing. The board may review the allegations and vote on the suspension by a telephone conference call. If the board votes to suspend a license or limited permit under this division, the board shall issue a written order of summary suspension to the license or limited permit holder in accordance with section 119.07 of the Revised Code. If the license or limited permit holder requests a hearing by the board, the board shall conduct the hearing in accordance with Chapter 119. of the Revised Code. Notwithstanding section 119.12 of the Revised Code, a court of common pleas shall not grant a suspension of the board's order of summary suspension pending determination of an appeal filed under that section. Any order of summary suspension issued under this division shall remain in effect until a final adjudication order issued by the board pursuant to division (A) of this section becomes effective. The board shall issue its final adjudication order regarding an order of summary suspension issued under this division not later than sixty days after completion of its hearing. Failure to issue the order within sixty days shall result in immediate dissolution of the suspension order, but shall not invalidate any subsequent, final adjudication order.

Effective Date: 03-24-2003; 12-15-2004



Section 4761.10 - Prohibited acts - injunctive relief.

(A) No person shall offer or render respiratory care services, or represent that the person is a respiratory care professional, respiratory therapist, respiratory technologist, respiratory care technician, respiratory practitioner, inhalation therapist, inhalation technologist, or inhalation therapy technician, or to have any similar title or to provide these services under a similar description, unless the person holds a license or limited permit issued under this chapter. No partnership, association, or corporation shall advertise or otherwise offer to provide or convey the impression that it is providing respiratory care unless an individual holding a license or limited permit issued under this chapter is employed by or under contract with the partnership, association, or corporation and will be performing the respiratory care services to which reference is made.

(B) Notwithstanding the provisions of division (A) of this section, all of the following apply:

(1) In the case of a hospital or nursing facility, some limited aspects of respiratory care services such as measuring blood pressure and taking blood samples may be performed by persons demonstrating current competence in such procedures, as long as the person acts under the direction of a physician or the delegation of a registered nurse and the person does not represent that the person is engaged in the practice of respiratory care. The above limited aspects of respiratory care do not include any of the following: the administration of aerosol medication, the maintenance of patients on mechanical ventilators, aspiration, and the application and maintenance of artificial airways.

(2) In the case of a facility, institution, or other setting that exists for a purpose substantially other than the provision of health care, if nursing tasks are delegated by a registered nurse as provided in Chapter 4723. of the Revised Code and the rules adopted under it, respiratory care tasks may be performed under that delegation by persons demonstrating current competence in performing the tasks, as long as the person does not represent that the person is engaged in the practice of respiratory care.

(3) A polysomnographic technologist credentialed by an organization the Ohio respiratory care board recognizes, a trainee under the direct supervision of a polysomnographic technologist credentialed by an organization the board recognizes, or a person the board recognizes as being eligible to be credentialed as a polysomnographic technologist may perform the respiratory care tasks specified in rules adopted under section 4761.03 of the Revised Code, as long as both of the following apply:

(a) The tasks are performed in the diagnosis and therapeutic intervention of sleep-related breathing disorders and under the general supervision of a physician.

(b) The person performing the tasks does not represent that the person is engaged in the practice of respiratory care.

(C) If the Ohio respiratory care board finds that any person, including any partnership, association, or corporation, has engaged or is engaging in any activity or conduct that is prohibited under division (A) of this section or rules of the board, or that is grounds for the denial, suspension, or permanent revocation of a person's license under section 4761.09 of the Revised Code, it may apply to the court of common pleas in the county in which the violation occurred for an order restraining the unlawful activity or conduct, including the continued practice of respiratory care. Upon a showing that the law or rule has been violated, or the person has engaged in conduct constituting such grounds, the court may issue an injunction or other appropriate restraining order.

Effective Date: 10-27-2000



Section 4761.11 - Exemptions.

(A) Nothing in this chapter shall be construed to prevent or restrict the practice, services, or activities of any person who:

(1) Is a health care professional licensed by this state providing respiratory care services included in the scope of practice established by the license held, as long as the person does not represent that the person is engaged in the practice of respiratory care;

(2) Is employed as a respiratory care professional by an agency of the United States government and provides respiratory care solely under the direction or control of the employing agency;

(3) Is a student enrolled in a board-approved respiratory care education program leading to a certificate of completion in respiratory care and is performing duties that are part of a supervised course of study;

(4) Is a nonresident of this state practicing or offering to practice respiratory care, if the respiratory care services are offered for not more than thirty days in a year, services are provided under the supervision of a respiratory care professional licensed under this chapter, and the nonresident registers with the board in accordance with rules adopted by the board under section 4761.03 of the Revised Code and meets either of the following requirements:

(a) Qualifies for licensure under this chapter, except for passage of the examination required under division (A)(3) of section 4761.04 of the Revised Code;

(b) Holds a valid license issued by a state that has licensure requirements considered by the board to be comparable to those of this state and has not been issued a license in another state that has been revoked or is currently under suspension or on probation.

(5) Provides respiratory care only to relatives or in medical emergencies;

(6) Provides gratuitous care to friends or personal family members;

(7) Provides only self care;

(8) Is employed in the office of a physician and renders medical assistance under the physician's direct supervision without representing that the person is engaged in the practice of respiratory care;

(9) Is employed in a clinical chemistry or arterial blood gas laboratory and is supervised by a physician without representing that the person is engaged in the practice of respiratory care;

(10) Is engaged in the practice of respiratory care as an employee of a person or governmental entity located in another state and provides respiratory care services for less than seventy-two hours to patients being transported into, out of, or through this state.

(B) Nothing in this chapter shall be construed to prevent any person from advertising, describing, or offering to provide respiratory care or billing for respiratory care when the respiratory care services are provided by a health care professional licensed by this state practicing within the scope of practice established by the license held. Nothing in this chapter shall be construed to prevent a hospital or nursing facility from advertising, describing, or offering to provide respiratory care, or billing for respiratory care rendered by a person licensed under this chapter or persons who may provide limited aspects of respiratory care or respiratory care tasks pursuant to division (B) of section 4761.10 of the Revised Code.

(C) Notwithstanding division (A) of section 4761.10 of the Revised Code, in a life-threatening situation, in the absence of licensed personnel, unlicensed persons shall not be prohibited from taking life-saving measures.

(D) Nothing in this chapter shall be construed as authorizing a respiratory care professional to practice medicine and surgery or osteopathic medicine and surgery. This division does not prohibit a respiratory care professional from administering topical or intradermal medications for the purpose of producing localized decreased sensation as part of a procedure or task that is within the scope of practice of a respiratory care professional.

Effective Date: 10-27-2000



Section 4761.12 - Effect of child support default on license or permit.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the respiratory care board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or permit issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4761.13 - Prosecutor duty to notify board of convictions.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) The prosecutor in any case against any respiratory care professional or an individual holding a limited permit issued under this chapter shall promptly notify the Ohio respiratory care board of any of the following:

(1) A plea of guilty to, or a finding of guilt by a jury or court of, a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, or a finding of guilt by a jury or court of, a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, or a finding of guilt by a jury or court of, a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude.

(C) The report shall include the name and address of the respiratory care professional or person holding a limited permit, the nature of the offense for which the action was taken, and the certified court documents recording the action. The board may prescribe and provide forms for prosecutors to make reports under this section. The form may be the same as the form required to be provided under section 2929.42 of the Revised Code.

Effective Date: 01-01-2004



Section 4761.14 - Report of misconduct.

An employer that disciplines or terminates the employment of a respiratory care professional or individual holding a limited permit issued under this chapter because of conduct that would be grounds for disciplinary action under section 4761.09 of the Revised Code shall report the action to the Ohio respiratory care board. The report shall state the name of the respiratory care professional or individual holding the limited permit and the reason the employer took the action. If an employer fails to report to the board, the board may seek an order from a court of competent jurisdiction compelling submission of the report.

Effective Date: 10-27-2000



Section 4761.15 - Ohio respiratory care board - immunity for making report or testifying.

In the absence of fraud or bad faith, no person shall be subject to any civil action or liable for damages as a result of making a report to the Ohio respiratory care board or testifying in an adjudication conducted under Chapter 119. of the Revised Code with regard to alleged matters for which disciplinary action may be taken under section 4761.09 of the Revised Code or the qualifications, fitness, or character of a person licensed or holding a limited permit or applying for a license or limited permit under this chapter.

Effective Date: 10-27-2000



Section 4761.16 - Ohio respiratory care board - immunity.

In the absence of fraud or bad faith, the Ohio respiratory care board, a current or former board member, an agent of the board, a person formally asked by the board to be the board's representative, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any of those persons asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 10-27-2000



Section 4761.17 - Supervised practice.

All of the following apply to the practice of respiratory care by a person who holds a license or limited permit issued under this chapter:

(A) The person shall practice only pursuant to a prescription or other order for respiratory care issued by a physician or by a registered nurse who holds a certificate of authority issued under Chapter 4723. of the Revised Code to practice as a certified nurse practitioner or clinical nurse specialist and has entered into a standard care arrangement with a physician that allows the nurse to prescribe or order respiratory care services.

(B) The person shall practice only under the supervision of a physician or under the supervision of a certified nurse practitioner or clinical nurse specialist who is authorized to prescribe or order respiratory care services as provided in division (A) of this section.

(C) When practicing under the prescription or order of a certified nurse practitioner or clinical nurse specialist or under the supervision of such a nurse, the person's administration of medication that requires a prescription is limited to the drugs that the nurse is authorized to prescribe pursuant to the nurse's certificate to prescribe issued under section 4723.48 of the Revised Code.

Effective Date: 10-27-2000



Section 4761.18 - Compliance with law regarding sanctions for human trafficking.

The Ohio respiratory care board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4761.99 - Penalty.

Whoever violates division (A) of section 4761.10 of the Revised Code is guilty of a minor misdemeanor on a first offense. On a second offense, the person is guilty of a misdemeanor of the fourth degree. On each subsequent offense, the person is guilty of a misdemeanor of the first degree.

Effective Date: 03-05-1996






Chapter 4762 - ACUPUNCTURISTS AND ORIENTAL MEDICINE PRACTITIONERS

Section 4762.01 - Acupuncturists definitions.

As used in this chapter:

(A) "Acupuncture" means a form of health care performed by the insertion and removal of specialized needles, with or without the use of supplemental techniques, to specific areas of the human body.

(B) "Chiropractor" means an individual licensed under Chapter 4734. of the Revised Code to engage in the practice of chiropractic.

(C) "General nonmedical nutritional information" means information on any of the following:

(1) Principles of good nutrition and food preparation;

(2) Foods to be included in the normal daily diet;

(3) Essential nutrients needed by the human body and recommended amounts of those nutrients;

(4) Foods and supplements that are good sources of essential nutrients;

(5) The actions of nutrients on the human body and the effects of nutrient deficiency and nutrient excess.

(D) "Herbal therapy" means the use of foods, herbs, vitamins, minerals, organ extracts, and homeopathy.

(E) "Homeopathy" means a noninvasive system of natural and alternative medicine that seeks to stimulate the human body's ability to heal itself through the use of small doses of highly diluted substances prepared from animal, vegetable, or mineral sources.

(F) "Moxibustion" means the use of an herbal heat source on one or more acupuncture points.

(G) "Oriental medicine" means a form of health care in which acupuncture is performed with or without the use of herbal therapy.

(H) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery.

(I) "Supplemental techniques" means the use of general nonmedical nutritional information, traditional and modern oriental therapeutics, heat therapy, moxibustion, acupressure and other forms of Chinese massage, and educational information regarding lifestyle modifications.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 SB33 08-22-2007



Section 4762.02 - Certificate to practice.

(A) Except as provided in division (B), (C), or (D) of this section, no person shall do either of the following:

(1) Engage in the practice of oriental medicine unless the person holds a valid certificate to practice as an oriental medicine practitioner issued by the state medical board under this chapter;

(2) Engage in the practice of acupuncture unless the person holds a valid certificate to practice as an acupuncturist issued by the state medical board under this chapter.

(B) Division (A) of this section does not apply to

a physician .

(C) Division (A)(1) of this section does not apply to the following:

(1) A person who engages in activities included in the practice of oriental medicine as part of a training program in oriental medicine, but only if both of the following conditions are met:

(a) The training program is operated by an educational institution that holds an effective certificate of authorization issued by the Ohio board of regents under section 1713.02 of the Revised Code or a school that holds an effective certificate of registration issued by the state board of career colleges and schools under section 3332.05 of the Revised Code.

(b) The person engages in the activities under the general supervision of an individual who holds a certificate to practice as an oriental medicine practitioner issued under this chapter and is not practicing within the supervisory period required by section 4762.10 of the Revised Code.

(2) To the extent that acupuncture is a component of oriental medicine, an individual who holds a certificate to practice as an acupuncturist issued under this chapter or a chiropractor who holds a certificate to practice acupuncture issued by the state chiropractic board under section 4734.283 of the Revised Code.

(D) Division (A)(2) of this section does not apply to the following:

(1) A person who performs acupuncture as part of a training program in acupuncture, but only if both of the following conditions are met:

(a) The training program is operated by an educational institution that holds an effective certificate of authorization issued by the Ohio board of regents under section 1713.02 of the Revised Code or a school that holds an effective certificate of registration issued by the state board of career colleges and schools under section 3332.05 of the Revised Code.

(b) The person performs the acupuncture under the general supervision of an acupuncturist who holds a certificate to practice as an acupuncturist issued under this chapter and is not practicing within the supervisory period required by section 4762.10 of the Revised Code.

(2) An individual who holds a certificate to practice as an oriental medicine practitioner issued under this chapter.

(3) A chiropractor who holds a certificate to practice acupuncture issued by the state chiropractic board under section 4734.283 of the Revised Code.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 04-03-2003; 2007 SB33 08-22-2007; 2008 SB245 08-22-2008



Section 4762.03 - Application for certificate to practice as an oriental medicine practitioner or acupuncturist.

(A) An individual seeking a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist shall file with the state medical board a written application on a form prescribed and supplied by the board.

(B) To be eligible for the certificate to practice, an applicant shall meet all of the following conditions, as applicable:

(1) The applicant shall submit evidence satisfactory to the board that the applicant is at least eighteen years of age and of good moral character .

(2) In the case of an applicant seeking a certificate to practice as an oriental medicine practitioner, the applicant shall submit evidence satisfactory to the board of both of the following:

(a) That the applicant holds a current and active designation from the national certification commission for acupuncture and oriental medicine as either a diplomate in oriental medicine or diplomate of acupuncture and Chinese herbology;

(b) That the applicant has successfully completed, in the two-year period immediately preceding application for the certificate to practice, one course approved by the commission on federal food and drug administration dispensary and compounding guidelines and procedures.

(3) In the case of an applicant seeking a certificate to practice as an acupuncturist, the applicant shall submit evidence satisfactory to the board that the applicant holds a current and active designation from the national certification commission for acupuncture and oriental medicine

as a diplomate in acupuncture.

(4) The applicant shall demonstrate to the board proficiency in spoken English by either passing the examination described in section 4731.142 of the Revised Code or submitting evidence satisfactory to the board that the applicant was required to demonstrate proficiency in spoken English as a condition of obtaining designation from the national certification commission for acupuncture and oriental medicine as a diplomate in oriental medicine, diplomate of acupuncture and Chinese herbology, or diplomate in acupuncture.

(5) The applicant shall submit to the board any other information the board requires.

(6) The applicant shall pay to the board a fee of one hundred dollars, no part of which may be returned to the applicant.

(C) The board shall review all applications received under this section. The board shall determine whether an applicant meets the requirements to receive a certificate to practice not later than sixty days after receiving a complete application. The affirmative vote of not fewer than six members of the board is required to determine that an applicant meets the requirements for a certificate.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.031 - Certificate applicant to comply with RC Chapter 4776.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate to practice unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4762.04 of the Revised Code.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 2007 HB104 03-24-2008; 2008 SB245 08-22-2008



Section 4762.04 - Issuing certificate to practice.

If the state medical board determines under section 4762.03 of the Revised Code that an applicant meets the requirements for a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist, the secretary of the board shall register the applicant as an oriental medicine practitioner or acupuncturist, as appropriate, and issue to the applicant the appropriate certificate to practice . The certificate shall expire biennially and may be renewed in accordance with section 4762.06 of the Revised Code.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.05 - Replacement certificate.

Upon application by the holder of a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist, the state medical board shall issue a duplicate certificate to replace one that is missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate certificate is thirty-five dollars.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.06 - Renewal of certificate.

(A) A person seeking to renew a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist shall, on or before the thirty-first day of January of each even-numbered year, apply for renewal of the certificate. The state medical board shall send renewal notices at least one month prior to the expiration date.

Applications shall be submitted to the board on forms the board shall prescribe and supply. Each application shall be accompanied by a biennial renewal fee of one hundred dollars.

The applicant shall report any criminal offense that constitutes grounds for refusing to issue a certificate under section 4762.13 of the Revised Code to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last signing an application for a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist.

(B)

(1) To be eligible for renewal of a certificate to practice as an oriental medicine practitioner, an applicant shall certify to the board both of the following, as applicable:

(a) That the applicant has maintained a current and active designation from the national certification commission for acupuncture and oriental medicine as either a diplomate in oriental medicine or diplomate of acupuncture and Chinese herbology;

(b) That the applicant has successfully completed one six-hour course in herb and drug interaction approved by the national certification commission for acupuncture and oriental medicine in the four years immediately preceding the expiration date of the applicant's current and active designation from the commission as a diplomate in oriental medicine or diplomate of acupuncture and Chinese herbology.

(2) To be eligible for renewal of a certificate to practice as an acupuncturist , an applicant shall certify to the board that the acupuncturist has maintained a current and active designation from the national certification commission for acupuncture and oriental medicine as a diplomate in acupuncture.

(C) If an applicant submits a complete renewal application and qualifies for renewal pursuant to division (B) of this section, the board shall issue to the applicant a renewed certificate to practice .

(D) A certificate to practice that is not renewed on or before its expiration date is automatically suspended on its expiration date. If a certificate has been suspended pursuant to this division for two years or less, the board shall reinstate the certificate upon an applicant's submission of a renewal application, the biennial renewal fee, and the applicable monetary penalty. The penalty for reinstatement is twenty-five dollars. If a certificate has been suspended pursuant to this division for more than two years, it may be restored upon an applicant's submission of a restoration application, the biennial registration fee, and the applicable monetary penalty and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore a certificate to practice unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4762.04 of the Revised Code. The penalty for restoration is fifty dollars.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 HB104 03-24-2008; 2008 SB245 08-22-2008



Section 4762.08 - Authorized titles, initials and abbreviations or equivalent.

(A) A person who holds a certificate to practice as an oriental medicine practitioner issued under this chapter may use the following titles, initials, or abbreviations, or the equivalent of such titles, initials, or abbreviations, to identify the person as an oriental medicine practitioner: "Oriental Medicine Practitioner," "Licensed Oriental Medicine Practitioner," "L.O.M.," "Diplomate in Oriental Medicine (NCCAOM)," "Dipl. O.M. (NCCAOM)," "National Board Certified in Oriental Medicine (NCCAOM)," "Acupuncturist," "Licensed Acupuncturist," "L.Ac. and L.C.H.," "Diplomate of Acupuncture and Chinese Herbology (NCCAOM)," "Dipl. Ac. and Dipl. C.H. (NCCAOM)," or "National Board Certified in Acupuncture and Chinese Herbology (NCCAOM)." The person shall not use other titles, initials, or abbreviations in conjunction with the person's practice of oriental medicine, including the title "doctor."

(B) A person who holds a certificate to practice as an acupuncturist issued under this chapter may use the following titles, initials, or abbreviations, or the equivalent of such titles, initials, or abbreviations, to identify the person as an acupuncturist: "Acupuncturist," "Licensed Acupuncturist," "L.Ac.," "Diplomate in Acupuncture (NCCAOM)," "Dipl. Ac. (NCCAOM)," or "National Board Certified in Acupuncture (NCCAOM)." The person shall not use other titles, initials, or abbreviations in conjunction with the person's practice of acupuncture, including the title "doctor."

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.09 - Display of certificate and notice of regulation.

An individual who holds a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist issued under this chapter shall conspicuously display at the individual's primary place of business both of the following:

(A) The individual's certificate, as evidence that the individual is authorized to practice in this state;

(B) A notice specifying that the practice of oriental medicine or acupuncture, as applicable, under the certificate is regulated by the state medical board and the address and telephone number of the board's office.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 SB33 08-22-2007; 2008 SB245 08-22-2008



Section 4762.10 - Supervisory period; treatment instructions for herbal therapy.

The following, as applicable, apply to an individual who holds a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist:

(A) On receipt of an initial certificate to practice, the practice of the oriental medicine practitioner or acupuncturist is subject to a supervisory period . The supervisory period shall begin on the date the initial certificate is granted and end one year thereafter , except that if the oriental medicine practitioner or acupuncturist is subject during that year to disciplinary action taken by the state medical board pursuant to section 4762.13 of the Revised Code, the supervision shall continue until the practitioner or acupuncturist has not been subject to any disciplinary action for one year.

(B) During the supervisory period, both of the following apply to an oriental medicine practitioner's or acupuncturist's practice in addition to the applicable requirements of divisions (D) and (E) of this section:

(1) An oriental medicine practitioner shall perform oriental medicine or acupuncture for a patient only if the patient has received a written referral or prescription for oriental medicine or acupuncture from a physician or for acupuncture from a chiropractor. An acupuncturist shall perform acupuncture for a patient only if the patient has received a written referral or prescription for acupuncture from a physician or chiropractor. As specified in the referral or prescription, the oriental medicine practitioner or acupuncturist shall provide reports to the physician or chiropractor on the patient's condition or progress in treatment and comply with the conditions or restrictions on the practitioner's or acupuncturist's course of treatment.

(2) The oriental medicine practitioner or acupuncturist shall perform oriental medicine or acupuncture under the general supervision of the patient's referring or prescribing physician or chiropractor, except that an oriental medicine practitioner using herbal therapy in the treatment of a patient shall not provide herbal therapy under the general supervision of a chiropractor. General supervision does not require that the oriental medicine practitioner or acupuncturist and supervising physician or chiropractor practice in the same office.

(C) After the supervisory period has ended, both of the following apply to an oriental medicine practitioner's or acupuncturist's practice in addition to the applicable requirements of divisions (D) and (E) of this section:

(1) Before treating a patient for a particular condition, an oriental medicine practitioner or acupuncturist shall confirm whether the patient has undergone within the past six months a diagnostic examination that was related to the condition for which the patient is seeking oriental medicine or acupuncture and was performed by a physician or chiropractor acting within the physician's or chiropractor's scope of practice. Confirmation that the diagnostic examination was performed may be made by obtaining from the patient a signed form stating that the patient has undergone the examination.

(2) If the patient does not provide the signed form specified in division (C)(1) of this section or an oriental medicine practitioner or acupuncturist otherwise determines that the patient has not undergone the diagnostic examination specified in that division, the practitioner or acupuncturist shall provide to the patient a written recommendation to undergo a diagnostic examination by a physician or chiropractor.

(D) In an individual's practice of oriental medicine or acupuncture pursuant to a certificate to practice issued under this chapter, all of the following apply:

(1) Prior to treating a patient, the individual shall advise the patient that oriental medicine or acupuncture, as applicable, is not a substitute for conventional medical diagnosis and treatment.

(2) On initially meeting a patient in person, the individual shall provide in writing the individual's name, business address, and business telephone number, and information on oriental medicine or acupuncture, as applicable, including the techniques that are used.

(3) While treating a patient, the individual shall not make a diagnosis. If a patient's condition is not improving or a patient requires emergency medical treatment, the individual shall consult promptly with a physician.

(4) The individual shall maintain records for each patient treated. The records shall be confidential and shall be retained for not less than three years following termination of treatment

acupuncturist. The individual shall include in a patient's records the written referral or prescription pursuant to which the the patient is treated during a supervisory period and any written referral or prescription for oriental medicine or acupuncture received for a patient being treated after the supervisory period.

(E) In an individual's practice of oriental medicine by using herbal therapy in the treatment of a patient, all of the following apply:

(1) The oriental medicine practitioner shall provide to the patient counseling and treatment instructions. The treatment instructions shall do all of the following:

(a) Explain the need for herbal therapy;

(b) Instruct the patient how to take the herbal therapy;

(c) Explain possible contraindications to the herbal therapy and provide sources of care in case of an adverse reaction;

(d) Instruct the patient to inform the patient's other health care providers, including the patient's pharmacist, of the herbal therapy that has been provided to the patient.

(2) The oriental medicine practitioner shall document all of the following in the patient's record:

(a) The type, amount, and strength of herbal therapy recommended for the patient's use;

(b) The counseling and treatment instructions provided to the patient under division (E)(1) of this section;

(c) Any adverse reaction reported by the patient in conjunction with the use of herbal therapy.

(3) The oriental medicine practitioner shall report to the state medical board any adverse reactions reported by the patient under division (E)(2)(c) of this section.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 SB33 08-22-2007; 2008 SB245 08-22-2008



Section 4762.11 - Oriental medicine practitioner's or acupuncturist's supervising physician or chiropractor duties.

All of the following apply to a supervising physician or chiropractor , as applicable, during an oriental medicine practitioner's or acupuncturist's supervisory period required by section 4762.10 of the Revised Code:

(A) Before a physician makes the referral or issues a prescription for oriental medicine or acupuncture, the physician shall perform a medical diagnostic examination of the patient or review the results of a medical diagnostic examination recently performed by another physician . Before a chiropractor makes a referral or issues a prescription for oriental medicine or acupuncture, the chiropractor shall perform a chiropractic diagnostic examination of the patient or review the results of a chiropractic diagnostic examination recently performed by another chiropractor.

(B) The physician or chiropractor shall make the referral or prescription in writing and specify in the referral or prescription all of the following:

(1) The physician's or chiropractor's diagnosis of the ailment or condition that is to be treated by oriental medicine or acupuncture;

(2) A time by which or the intervals at which the oriental medicine practitioner or acupuncturist must provide reports to the physician or chiropractor regarding the patient's condition or progress in treatment;

(3) The conditions or restrictions placed in accordance with division (C) of this section on the oriental medicine practitioner's or acupuncturist's course of treatment.

(C) In the case of a physician, the physician shall place conditions or restrictions on the oriental medicine practitioner's or acupuncturist's course of treatment in compliance with accepted or prevailing standards of medical care, or, in the case of a chiropractor, the chiropractor shall place conditions or restrictions on the practitioner's or acupuncturist's course of treatment in compliance with accepted or prevailing standards of chiropractic care.

(D) The physician or chiropractor shall be personally available for consultation with the oriental medicine practitioner or acupuncturist. If the physician or chiropractor is not on the premises at which oriental medicine or acupuncture is performed, the physician or chiropractor shall be readily available to the practitioner or acupuncturist through some means of telecommunication and be in a location that under normal circumstances is not more than sixty minutes travel time away from the location where the practitioner or acupuncturist is practicing.

(E) A chiropractor shall not supervise an oriental medicine practitioner in the practitioner's use of herbal therapy in the treatment of a patient.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 SB33 08-22-2007; 2008 SB245 08-22-2008



Section 4762.12 - Reimbursement of supervising physician or chiropractor.

In the case of a patient with a claim under Chapter 4121. or 4123. of the Revised Code, a supervising physician or chiropractor is eligible to be reimbursed for referring the patient to an oriental medicine practitioner or acupuncturist or for prescribing oriental medicine or acupuncture for the patient only if the physician has attained knowledge in the treatment of patients with oriental medicine or acupuncture, or the chiropractor has attained knowledge in the treatment of patients with acupuncture, as demonstrated by successful completion of a relevant course of study administered by a college of medicine, osteopathic medicine, podiatric medicine, or chiropractic acceptable to the bureau of workers' compensation or administered by another entity acceptable to the bureau.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 SB33 08-22-2007



Section 4762.13 - Revocation or suspension of certificate.

(A) The state medical board, by an affirmative vote of not fewer than six members, may revoke or may refuse to grant a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist to a person found by the board to have committed fraud, misrepresentation, or deception in applying for or securing the certificate.

(B) The board, by an affirmative vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend an individual's certificate to practice , refuse to issue a certificate to an applicant, refuse to reinstate a certificate, or reprimand or place on probation the holder of a certificate for any of the following reasons:

(1) Permitting the holder's name or certificate to be used by another person;

(2) Failure to comply with the requirements of this chapter, Chapter 4731. of the Revised Code, or any rules adopted by the board;

(3) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, Chapter 4731. of the Revised Code, or the rules adopted by the board;

(4) A departure from, or failure to conform to, minimal standards of care of similar practitioners under the same or similar circumstances whether or not actual injury to the patient is established;

(5) Inability to practice according to acceptable and prevailing standards of care by reason of mental illness or physical illness, including physical deterioration that adversely affects cognitive, motor, or perceptive skills;

(6) Impairment of ability to practice according to acceptable and prevailing standards of care because of habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability to practice;

(7) Willfully betraying a professional confidence;

(8) Making a false, fraudulent, deceptive, or misleading statement in soliciting or advertising for patients or in securing or attempting to secure a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist.

As used in this division, "false, fraudulent, deceptive, or misleading statement" means a statement that includes a misrepresentation of fact, is likely to mislead or deceive because of a failure to disclose material facts, is intended or is likely to create false or unjustified expectations of favorable results, or includes representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(9) Representing, with the purpose of obtaining compensation or other advantage personally or for any other person, that an incurable disease or injury, or other incurable condition, can be permanently cured;

(10) The obtaining of, or attempting to obtain, money or a thing of value by fraudulent misrepresentations in the course of practice;

(11) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony;

(12) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(13) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(14) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude;

(15) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(16) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(17) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for violating any state or federal law regulating the possession, distribution, or use of any drug, including trafficking in drugs;

(18) Any of the following actions taken by the state agency responsible for regulating the practice of oriental medicine or acupuncture in another jurisdiction, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(19) Violation of the conditions placed by the board on a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist;

(20) Failure to use universal blood and body fluid precautions established by rules adopted under section 4731.051 of the Revised Code;

(21) Failure to cooperate in an investigation conducted by the board under section 4762.14 of the Revised Code, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(22) Failure to comply with the standards of the national certification commission for acupuncture and oriental medicine regarding professional ethics, commitment to patients, commitment to the profession, and commitment to the public;

(23) Failure to have adequate professional liability insurance coverage in accordance with section 4762.22 of the Revised Code;

(24) Failure to maintain a current and active designation as a diplomate in oriental medicine, diplomate of acupuncture and Chinese herbology, or diplomate in acupuncture, as applicable, from the national certification commission for acupuncture and oriental medicine, including revocation by the commission of the individual's designation, failure by the individual to meet the commission's requirements for redesignation, or failure to notify the board that the appropriate designation has not been maintained.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement with an oriental medicine practitioner or acupuncturist or applicant to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by an affirmative vote of not fewer than six members of the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

(D) For purposes of divisions (B)(12), (15), and (16) of this section, the commission of the act may be established by a finding by the board, pursuant to an adjudication under Chapter 119. of the Revised Code, that the applicant or certificate holder committed the act in question. The board shall have no jurisdiction under these divisions in cases where the trial court renders a final judgment in the certificate holder's favor and that judgment is based upon an adjudication on the merits. The board shall have jurisdiction under these divisions in cases where the trial court issues an order of dismissal upon technical or procedural grounds.

(E) The sealing of conviction records by any court shall have no effect upon a prior board order entered under the provisions of this section or upon the board's jurisdiction to take action under the provisions of this section if, based upon a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing or entered into a consent agreement prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F) For purposes of this division, any individual who holds a certificate to practice issued under this chapter, or applies for a certificate to practice, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(1) In enforcing division (B)(5) of this section, the board, upon a showing of a possible violation, may compel any individual who holds a certificate to practice issued under this chapter or who has applied for a certificate pursuant to this chapter to submit to a mental examination, physical examination, including an HIV test, or both a mental and physical examination. The expense of the examination is the responsibility of the individual compelled to be examined. Failure to submit to a mental or physical examination or consent to an HIV test ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board finds an oriental medicine practitioner or acupuncturist unable to practice because of the reasons set forth in division (B)(5) of this section, the board shall require the individual to submit to care, counseling, or treatment by physicians approved or designated by the board, as a condition for an initial, continued, reinstated, or renewed certificate to practice. An individual affected by this division shall be afforded an opportunity to demonstrate to the board the ability to resume practicing in compliance with acceptable and prevailing standards of care.

(2) For purposes of division (B)(6) of this section, if the board has reason to believe that any individual who holds a certificate to practice issued under this chapter or any applicant for a certificate suffers such impairment, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this division shall be undertaken by a treatment provider or physician qualified to conduct such examination and chosen by the board.

Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that the individual's ability to practice is impaired, the board shall suspend the individual's certificate or deny the individual's application and shall require the individual, as a condition for an initial, continued, reinstated, or renewed certificate, to submit to treatment.

Before being eligible to apply for reinstatement of a certificate suspended under this division, the oriental medicine practitioner or acupuncturist shall demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards of care. The demonstration shall include the following:

(a) Certification from a treatment provider approved under section 4731.25 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(b) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(c) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making such assessments and shall describe the basis for their determination.

The board may reinstate a certificate suspended under this division after such demonstration and after the individual has entered into a written consent agreement.

When the impaired individual resumes practice, the board shall require continued monitoring of the individual. The monitoring shall include monitoring of compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, upon termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of falsification stating whether the individual has maintained sobriety.

(G) If the secretary and supervising member determine both of the following, they may recommend that the board suspend an individual's certificate to practice without a prior hearing:

(1) That there is clear and convincing evidence that an oriental medicine practitioner or acupuncturist has violated division (B) of this section ;

(2) That the individual's continued practice presents a danger of immediate and serious harm to the public.

Written allegations shall be prepared for consideration by the board. The

board, upon review of the allegations and by an affirmative vote of not fewer than six of its members, excluding the secretary and supervising member, may suspend a certificate without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension.

The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the oriental medicine practitioner or acupuncturist requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the hearing is requested, unless otherwise agreed to by both the board and the certificate holder.

A summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. Failure to issue the order within sixty days shall result in dissolution of the summary suspension order, but shall not invalidate any subsequent, final adjudicative order.

(H) If the board takes action under division (B)(11), (13), or (14) of this section, and the judicial finding of guilt, guilty plea, or judicial finding of eligibility for intervention in lieu of conviction is overturned on appeal, upon exhaustion of the criminal appeal, a petition for reconsideration of the order may be filed with the board along with appropriate court documents. Upon receipt of a petition and supporting court documents, the board shall reinstate the certificate to practice. The board may then hold an adjudication under Chapter 119. of the Revised Code to determine whether the individual committed the act in question. Notice of opportunity for hearing shall be given in accordance with Chapter 119. of the Revised Code. If the board finds, pursuant to an adjudication held under this division, that the individual committed the act, or if no hearing is requested, it may order any of the sanctions specified in division (B) of this section.

(I) The certificate to practice of an oriental medicine practitioner or acupuncturist and the practitioner's or acupuncturist's practice in this state are automatically suspended as of the date the practitioner or acupuncturist pleads guilty to, is found by a judge or jury to be guilty of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state or treatment or intervention in lieu of conviction in another jurisdiction for any of the following criminal offenses in this state or a substantially equivalent criminal offense in another jurisdiction: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. Continued practice after the suspension shall be considered practicing without a certificate.

The board shall notify the individual subject to the suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose certificate is suspended under this division fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall enter a final order permanently revoking the individual's certificate to practice.

(J) In any instance in which the board is required by Chapter 119. of the Revised Code to give notice of opportunity for hearing and the individual subject to the notice does not timely request a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by an affirmative vote of not fewer than six of its members, a final order that contains the board's findings. In the final order, the board may order any of the sanctions identified under division (A) or (B) of this section.

(K) Any action taken by the board under division (B) of this section resulting in a suspension shall be accompanied by a written statement of the conditions under which the certificate to practice may be reinstated. The board shall adopt rules in accordance with Chapter 119. of the Revised Code governing conditions to be imposed for reinstatement. Reinstatement of a certificate suspended pursuant to division (B) of this section requires an affirmative vote of not fewer than six members of the board.

(L) When the board refuses to grant a certificate to practice to an applicant, revokes an individual's certificate, refuses to renew a certificate, or refuses to reinstate an individual's certificate, the board may specify that its action is permanent. An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist and the board shall not accept an application for reinstatement of the certificate or for issuance of a new certificate.

(M) Notwithstanding any other provision of the Revised Code, all of the following apply:

(1) The surrender of a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist issued under this chapter is not effective unless or until accepted by the board. Reinstatement of a certificate surrendered to the board requires an affirmative vote of not fewer than six members of the board.

(2) An application made under this chapter for a certificate may not be withdrawn without approval of the board.

(3) Failure by an individual to renew a certificate in accordance with section 4762.06 of the Revised Code shall not remove or limit the board's jurisdiction to take disciplinary action under this section against the individual.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.131 - Effect of child support default on certificate of registration.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state medical board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist issued pursuant to this chapter.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.132 - Mental illness or incompetence of certificate holder.

If the state medical board has reason to believe that any person who has been granted under this chapter a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist is mentally ill or mentally incompetent, it may file in the probate court of the county in which the person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the board secretary or a member of the board secretary's staff, whereupon the same proceedings shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section.

If any person who has been granted a certificate is adjudged by a probate court to be mentally ill or mentally incompetent, the person's certificate shall be automatically suspended until the person has filed with the state medical board a certified copy of an adjudication by a probate court of the person's subsequent restoration to competency or has submitted to the board proof, satisfactory to the board, that the person has been discharged as having a restoration to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the probate court shall forthwith notify the state medical board of an adjudication of mental illness or mental incompetence, and shall note any suspension of a certificate in the margin of the court's record of such certificate.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.14 - Investigations of violations.

(A) The state medical board shall investigate evidence that appears to show that any person has violated this chapter or the rules adopted under it. Any person may report to the board in a signed writing any information the person has that appears to show a violation of any provision of this chapter or the rules adopted under it. In the absence of bad faith, a person who reports such information or testifies before the board in an adjudication conducted under Chapter 119. of the Revised Code shall not be liable for civil damages as a result of reporting the information or providing testimony. Each complaint or allegation of a violation received by the board shall be assigned a case number and be recorded by the board.

(B) Investigations of alleged violations of this chapter or rules adopted under it shall be supervised by the supervising member elected by the board in accordance with section 4731.02 of the Revised Code and by the secretary as provided in section 4762.15 of the Revised Code. The board's president may designate another member of the board to supervise the investigation in place of the supervising member. A member of the board who supervises the investigation of a case shall not participate in further adjudication of the case.

(C) In investigating a possible violation of this chapter or the rules adopted under it, the board may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony, except that a subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary and supervising member of the board. Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or the rules adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation.

On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure.

A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is an oriental medicine practitioner or acupuncturist, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery.

A sheriff's deputy who serves a subpoena shall receive the same fees as a sheriff. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for under section 119.094 of the Revised Code.

(D) All hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(E) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action.

The board shall conduct all investigations and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given.

The board may share any information it receives pursuant to an investigation, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state medical board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state medical board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(F) The state medical board shall develop requirements for and provide appropriate initial training and continuing education for investigators employed by the board to carry out its duties under this chapter. The training and continuing education may include enrollment in courses operated or approved by the Ohio peace officer training council that the board considers appropriate under conditions set forth in section 109.79 of the Revised Code.

(G) On a quarterly basis, the board shall prepare a report that documents the disposition of all cases during the preceding three months. The report shall contain the following information for each case with which the board has completed its activities:

(1) The case number assigned to the complaint or alleged violation;

(2) The type of certificate to practice, if any, held by the individual against whom the complaint is directed;

(3) A description of the allegations contained in the complaint;

(4) The disposition of the case.

The report shall state how many cases are still pending, and shall be prepared in a manner that protects the identity of each person involved in each case. The report is a public record for purposes of section 149.43 of the Revised Code.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 04-09-2003; 2008 HB525 07-01-2009



Section 4762.15 - Prosecutor to notify board of convictions.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) Whenever any person holding a valid certificate to practice as an oriental medicine practitioner or valid certificate to practice as an acupuncturist issued pursuant to this chapter pleads guilty to, is subject to a judicial finding of guilt of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction for a violation of Chapter 2907., 2925., or 3719. of the Revised Code or of any substantively comparable ordinance of a municipal corporation in connection with the person's practice, the prosecutor in the case, on forms prescribed and provided by the state medical board, shall promptly notify the board of the conviction. Within thirty days of receipt of that information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the certificate under section 4762.13 of the Revised Code.

(C) The prosecutor in any case against any person holding a valid certificate to practice issued pursuant to this chapter, on forms prescribed and provided by the state medical board, shall notify the board of any of the following:

(1) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude.

The report shall include the name and address of the certificate holder, the nature of the offense for which the action was taken, and the certified court documents recording the action.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.16 - Health care facilities to notify board of disciplinary actions.

(A) Within sixty days after the imposition of any formal disciplinary action taken by any health care facility, including a hospital, health care facility operated by a health insuring corporation, ambulatory surgical center, or similar facility, against any individual holding a valid certificate to practice as an oriental medicine practitioner or valid certificate to practice as an acupuncturist, the chief administrator or executive officer of the facility shall report to the state medical board the name of the individual, the action taken by the facility, and a summary of the underlying facts leading to the action taken. Upon request, the board shall be provided certified copies of the patient records that were the basis for the facility's action. Prior to release to the board, the summary shall be approved by the peer review committee that reviewed the case or by the governing board of the facility.

The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a health care facility from taking disciplinary action against an oriental medicine practitioner or acupuncturist.

In the absence of fraud or bad faith, no individual or entity that provides patient records to the board shall be liable in damages to any person as a result of providing the records.

(B) An oriental medicine practitioner or acupuncturist, professional association or society of oriental medicine practitioners or acupuncturists, physician, or professional association or society of physicians that believes a violation of any provision of this chapter, Chapter 4731. of the Revised Code, or rule of the board has occurred shall report to the board the information upon which the belief is based. This division does not require any treatment provider approved by the board under section 4731.25 of the Revised Code or any employee, agent, or representative of such a provider to make reports with respect to an oriental medicine practitioner or acupuncturist participating in treatment or aftercare for substance abuse as long as the practitioner or acupuncturist maintains participation in accordance with the requirements of section 4731.25 of the Revised Code and the treatment provider or employee, agent, or representative of the provider has no reason to believe that the practitioner or acupuncturist has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances. This division does not require reporting by any member of an impaired practitioner committee established by a health care facility or by any representative or agent of a committee or program sponsored by a professional association or society of oriental medicine practitioners or acupuncturists to provide peer assistance to oriental medicine practitioners or acupuncturists with substance abuse problems with respect to an oriental medicine practitioner or acupuncturist who has been referred for examination to a treatment program approved by the board under section 4731.25 of the Revised Code if the individual cooperates with the referral for examination and with any determination that the individual should enter treatment and as long as the committee member, representative, or agent has no reason to believe that the individual has ceased to participate in the treatment program in accordance with section 4731.25 of the Revised Code or has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances.

(C) Any professional association or society composed primarily of oriental medicine practitioners or acupuncturists that suspends or revokes an individual's membership for violations of professional ethics, or for reasons of professional incompetence or professional malpractice, within sixty days after a final decision, shall report to the board, on forms prescribed and provided by the board, the name of the individual, the action taken by the professional organization, and a summary of the underlying facts leading to the action taken.

The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a professional organization from taking disciplinary action against an individual.

(D) Any insurer providing professional liability insurance to any person holding a valid certificate to practice as an oriental medicine practitioner or valid certificate to practice as an acupuncturist or any other entity that seeks to indemnify the professional liability of an oriental medicine practitioner or acupuncturist shall notify the board within thirty days after the final disposition of any written claim for damages where such disposition results in a payment exceeding twenty-five thousand dollars. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(E) The board may investigate possible violations of this chapter or the rules adopted under it that are brought to its attention as a result of the reporting requirements of this section, except that the board shall conduct an investigation if a possible violation involves repeated malpractice. As used in this division, "repeated malpractice" means three or more claims for malpractice within the previous five-year period, each resulting in a judgment or settlement in excess of twenty-five thousand dollars in favor of the claimant, and each involving negligent conduct by the oriental medicine practitioner or acupuncturist.

(F) All summaries, reports, and records received and maintained by the board pursuant to this section shall be held in confidence and shall not be subject to discovery or introduction in evidence in any federal or state civil action involving an oriental medicine practitioner, acupuncturist, supervising physician, or health care facility arising out of matters that are the subject of the reporting required by this section. The board may use the information obtained only as the basis for an investigation, as evidence in a disciplinary hearing against an oriental medicine practitioner, acupuncturist, or supervising physician, or in any subsequent trial or appeal of a board action or order.

The board may disclose the summaries and reports it receives under this section only to health care facility committees within or outside this state that are involved in credentialing or recredentialing an oriental medicine practitioner, acupuncturist, or supervising physician or reviewing their privilege to practice within a particular facility. The board shall indicate whether or not the information has been verified. Information transmitted by the board shall be subject to the same confidentiality provisions as when maintained by the board.

(G) Except for reports filed by an individual pursuant to division (B) of this section, the board shall send a copy of any reports or summaries it receives pursuant to this section to the acupuncturist. The oriental medicine practitioner or acupuncturist shall have the right to file a statement with the board concerning the correctness or relevance of the information. The statement shall at all times accompany that part of the record in contention.

(H) An individual or entity that reports to the board or refers an impaired oriental medicine practitioner or impaired acupuncturist to a treatment provider approved by the board under section 4731.25 of the Revised Code shall not be subject to suit for civil damages as a result of the report, referral, or provision of the information.

(I) In the absence of fraud or bad faith, a professional association or society of oriental medicine practitioners or acupuncturists that sponsors a committee or program to provide peer assistance to an oriental medicine practitioner or acupuncturist with substance abuse problems, a representative or agent of such a committee or program, and a member of the state medical board shall not be held liable in damages to any person by reason of actions taken to refer an oriental medicine practitioner or acupuncturist to a treatment provider approved under section 4731.25 of the Revised Code for examination or treatment.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2008 SB245 08-22-2008



Section 4762.17 - Enforcement by secretary of state medical board.

The secretary of the state medical board shall enforce the laws relating to the practice of oriental medicine and acupuncture. If the secretary has knowledge or notice of a violation of this chapter or the rules adopted under it, the secretary shall investigate the matter, and, upon probable cause appearing, file a complaint and prosecute the offender. When requested by the secretary, the prosecuting attorney of the proper county shall take charge of and conduct the prosecution.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000



Section 4762.18 - Injunctions.

(A) Subject to division (E) of this section, the attorney general, the prosecuting attorney of any county in which the offense was committed or the offender resides, the state medical board, or any other person having knowledge of a person engaged either directly or by complicity in the practice of oriental medicine or acupuncture without having first obtained a certificate to do so pursuant to this chapter, may, in accord with provisions of the Revised Code governing injunctions, maintain an action in the name of the state to enjoin any person from engaging either directly or by complicity in the unlawful practice of oriental medicine or acupuncture by applying for an injunction in any court of competent jurisdiction.

(B) Prior to application for an injunction under division (A) of this section, the secretary of the state medical board shall notify the person allegedly engaged either directly or by complicity in the unlawful practice of oriental medicine or acupuncture by registered mail that the secretary has received information indicating that this person is so engaged. The person shall answer the secretary within thirty days showing that the person is either properly licensed for the stated activity or that the person is not in violation of this chapter. If the answer is not forthcoming within thirty days after notice by the secretary, the secretary shall request that the attorney general, the prosecuting attorney of the county in which the offense was committed or the offender resides, or the state medical board proceed as authorized in this section.

(C) Upon the filing of a verified petition in court, the court shall conduct a hearing on the petition and shall give the same preference to this proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the calendar of the court.

(D) Injunction proceedings as authorized by this section shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter.

(E) An injunction proceeding permitted by division (A) of this section may not be maintained against a person described in division (B) of section 4762.02 of the Revised Code or a chiropractor who holds a valid certificate to practice acupuncture issued under section 4734.283 of the Revised Code.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000; 2007 SB33 08-22-2007; 2008 SB245 08-22-2008



Section 4762.19 - Administrative rules.

The state medical board may adopt any rules necessary to govern the practice of oriental medicine, the practice of acupuncture, the supervisory relationship between oriental medicine practitioners or acupuncturists and supervising physicians, the use of herbal therapy by oriental medicine practitioners, and the administration and enforcement of this chapter. Rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 08-10-2000



Section 4762.20 - Fees in excess of statutory amounts.

The state medical board, subject to the approval of the controlling board, may establish fees in excess of the amounts specified in this chapter, except that the fees may not exceed the specified amounts by more than fifty per cent. All fees, penalties, and other funds received by the board under this chapter shall be deposited in accordance with section 4731.24 of the Revised Code.

Effective Date: 08-10-2000



Section 4762.21 - Immunity of board for performing official duties.

In the absence of fraud or bad faith, the state medical board, a current or former board member, an agent of the board, a person formally requested by the board to be the board's representative, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any such person asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 08-10-2000



Section 4762.22 - Minimum professional liability insurance required.

An individual who holds a certificate to practice as an oriental medicine practitioner or certificate to practice as an acupuncturist issued under this chapter shall have professional liability insurance coverage in an amount that is not less than five hundred thousand dollars.

Amended by 129th General AssemblyFile No.171,HB 251, §1, eff. 3/22/2013.

Effective Date: 2008 SB245 08-22-2008



Section 4762.23 - Compliance with law regarding sanctions for human trafficking.

The state medical board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4762.99 - Penalty.

(A) Whoever violates section 4762.02 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense; on each subsequent offense, the person is guilty of a felony of the fourth degree.

(B) Whoever violates division (A), (B), (C), or (D) of section 4762.16 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the fourth degree, except that an individual guilty of a subsequent offense shall not be subject to imprisonment, but to a fine alone of up to one thousand dollars for each offense.

Effective Date: 08-10-2000






Chapter 4763 - REAL ESTATE APPRAISERS

Section 4763.01 - Real estate appraiser definitions.

As used in this chapter:

(A) "Real estate appraisal" or "appraisal" means an analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of identified real estate that is classified as either a valuation or an analysis.

(B) "Valuation" means an estimate of the value of real estate.

(C) "Analysis" means a study of real estate for purposes other than valuation.

(D) "Appraisal report" means a written communication of a real estate appraisal, appraisal review, or appraisal consulting service or an oral communication of a real estate appraisal , appraisal review, or appraisal consulting service that is documented by a writing that supports the oral communication.

(E) "Appraisal assignment" means an engagement for which a person licensed or certified under this chapter is employed , retained, or engaged to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased real estate appraisal.

(F) "Specialized services" means all appraisal services, other than appraisal assignments, including, but not limited to, valuation and analysis given in connection with activities such as real estate brokerage, mortgage banking, real estate counseling, and real estate tax counseling, and specialized marketing, financing, and feasibility studies.

(G) "Real estate" has the same meaning as in section 4735.01 of the Revised Code.

(H) "Appraisal foundation" means a nonprofit corporation incorporated under the laws of the state of Illinois on November 30, 1987, for the purposes of establishing and improving uniform appraisal standards by defining, issuing, and promoting those standards; establishing appropriate criteria for the certification and recertification of qualified appraisers by defining, issuing, and promoting the qualification criteria and disseminating the qualification criteria to others; and developing or assisting in development of appropriate examinations for qualified appraisers.

(I) "Prepare" means to develop and communicate, whether through a personal physical inspection or through the act or process of critically studying a report prepared by another who made the physical inspection, an appraisal, analysis, or opinion, or specialized service and to report the results. If the person who develops and communicates the appraisal or specialized service does not make the personal inspection, the name of the person who does make the personal inspection shall be identified on the appraisal or specialized service reported.

(J) "Report" means any communication, written, oral, or by any other means of transmission of information, of a real estate appraisal, appraisal review, appraisal consulting service, or specialized service that is transmitted to a client or employer upon completion of the appraisal or service.

(K) "State-certified general real estate appraiser" means any person who satisfies the certification requirements of this chapter relating to the appraisal of all types of real property and who holds a current and valid certificate or renewal certificate issued to the person pursuant to this chapter.

(L) "State-certified residential real estate appraiser" means any person who satisfies the certification requirements only relating to the appraisal of one to four units of single-family residential real estate without regard to transaction value or complexity and who holds a current and valid certificate or renewal certificate issued to the person pursuant to this chapter.

(M) "State-licensed residential real estate appraiser" means any person who satisfies the licensure requirements of this chapter relating to the appraisal of noncomplex one-to-four unit single-family residential real estate having a transaction value of less than one million dollars and complex one-to-four unit single-family residential real estate having a transaction value of less than two hundred fifty thousand dollars and who holds a current and valid license or renewal license issued to the person pursuant to this chapter.

(N) "Certified or licensed real estate appraisal" means an appraisal prepared and reported by a certificate holder or licensee under this chapter acting within the scope of certification or licensure and as a disinterested third party.

(O) "State-registered real estate appraiser assistant" means any person, other than a state-certified general real estate appraiser, state-certified residential real estate appraiser, or a state-licensed residential real estate appraiser, who satisfies the registration requirements of this chapter for participating in the development and preparation of real estate appraisals and who holds a current and valid registration or renewal registration issued to the person pursuant to this chapter.

(P) "Institution of higher education" means a state university or college, a private college or university located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code, or an accredited college or university located outside this state that is accredited by an accrediting organization or professional accrediting association recognized by the Ohio board of regents.

(Q) "Division of real estate" may be used interchangeably with, and for all purposes has the same meaning as, "division of real estate and professional licensing."

(R) "Superintendent" or "superintendent of real estate" means the superintendent of the division of real estate and professional licensing of this state . Whenever the division or superintendent of real estate is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the division or superintendent of real estate and professional licensing, as the case may be.

(S) "Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal, appraisal review, or appraisal consulting assignment.

(T) "Appraisal consulting" means the act or process of developing an analysis, recommendation, or opinion to solve a problem related to real estate.

(U) "Work file" means documentation used during the preparation of an appraisal report or necessary to support an appraiser's analyses, opinions, or conclusions.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1997



Section 4763.02 - Real estate appraiser board.

(A) There is hereby created the real estate appraiser board, consisting of five members appointed by the governor, with the advice and consent of the senate. Four members shall be persons certified or licensed under this chapter, at least two of whom shall hold a state-certified general real estate appraiser certificate, and one member shall represent the public and shall not be engaged in the practice of issuing real estate appraisals, real estate brokerage or sales, or have any financial interest in such practices. At least one of the certificate holders or licensees members shall be a real estate broker licensed pursuant to Chapter 4735. of the Revised Code whose license is in good standing. For the purpose of appointment to an eligibility for appointment to the board, the license of a real estate broker may be on deposit with the division of real estate of the department of commerce. No more than three members shall be members of the same political party and no member of the board concurrently may be a member of the board and the Ohio real estate commission created pursuant to section 4735.03 of the Revised Code. Of the initial appointments to the board, one is for a term ending June 30, 1990, two are for terms ending June 30, 1991, and two are for terms ending June 30, 1992. Thereafter, terms of office are for three years, commencing on the first day of July and ending on the thirtieth day of June. Each member shall hold office from the date of his appointment until the end of the term for which he is appointed. Prior to entering upon the duties of his office, each member shall subscribe to, and file with the secretary of state, the constitutional oath of office. Vacancies that occur on the board shall be filled in the manner prescribed for regular appointments to the board. A member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of his term until his successor takes office or until sixty days have elapsed, whichever occurs first. No person shall serve as a member of the board for more than two consecutive terms. The governor may remove a member pursuant to section 3.04 of the Revised Code.

(B) Annually, upon the qualification of the members appointed in that year, the board shall organize by selecting from its members a chairman. The board shall meet at least once each calendar quarter to conduct its business with the place of future meetings to be decided by a vote of its members. Each member shall be provided with written notice of the time and place of each board meeting at least ten days prior to the scheduled date of the meeting. A majority of the members of the board constitutes a quorum to transact and vote on all business coming before the board.

(C) Each member of the board shall receive an amount fixed pursuant to division (J) of section 124.15 of the Revised Code for each day employed in the discharge of his official duties, and his actual and necessary expenses incurred in the discharge of those duties.

(D) The board is part of the department of commerce for administrative purposes.

Effective Date: 12-22-1992

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4763.03 - Duties of board.

(A) In addition to any other duties imposed on the real estate appraiser board under this chapter, the board shall:

(1) Adopt rules, in accordance with Chapter 119. of the Revised Code, in furtherance of this chapter, including, but not limited to, all of the following:

(a) Defining, with respect to state-certified general real estate appraisers, state-certified residential real estate appraisers, and state-licensed residential real estate appraisers, the type of educational experience, appraisal experience, and other equivalent experience that satisfy the requirements of this chapter. The rules shall require that all appraisal experience performed after January 1, 1996, meet the uniform standards of professional practice established by the appraisal foundation.

(b) Establishing the examination specifications for state-certified general real estate appraisers, state-certified residential real estate appraisers, and state-licensed residential real estate appraisers;

(c) Relating to disciplinary proceedings conducted in accordance with section 4763.11 of the Revised Code, including rules governing the reinstatement of certificates, registrations, and licenses that have been suspended pursuant to those proceedings;

(d) Identifying any additional information to be included on the forms specified in division (C) of section 4763.12 of the Revised Code, provided that the rules shall not require any less information than is required in that division;

(e) Establishing the fees set forth in section 4763.09 of the Revised Code;

(f) Establishing the amount of the assessment required by division (A)(2) of section 4763.05 of the Revised Code. The board annually shall determine the amount due from each applicant for an initial certificate, registration, and license in an amount that will maintain the real estate appraiser recovery fund at the level specified in division (A) of section 4763.16 of the Revised Code. The board may, if the fund falls below that amount, require current certificate holders, registrants, and licensees to pay an additional assessment.

(g) Defining the educational requirements pursuant to division (C) of section 4763.05 of the Revised Code;

(h) Establishing a real estate appraiser assistant program for the registration of real estate appraiser assistants.

(2) Prescribe by rule the requirements for the examinations required by division (D) of section 4763.05 of the Revised Code;

(3) Periodically review the standards for the development and reporting of appraisal reports provided in this chapter and adopt rules explaining and interpreting those standards;

(4) Hear appeals, pursuant to Chapter 119. of the Revised Code, from decisions and orders the superintendent of real estate issues pursuant to this chapter;

(5) Request the initiation by the superintendent of investigations of violations of this chapter or the rules adopted pursuant thereto, as the board determines appropriate;

(6) Determine the appropriate disciplinary actions to be taken against certificate holders, registrants, and licensees under this chapter as provided in section 4763.11 of the Revised Code.

(B) In addition to any other duties imposed on the superintendent of real estate under this chapter, the superintendent shall:

(1) Prescribe the form and content of all applications required by this chapter;

(2) Receive applications for certifications, registrations, and licenses and renewal thereof under this chapter and establish the procedures for processing, approving, and disapproving those applications;

(3) Retain records and all application materials submitted to the superintendent;

(4) Establish the time and place for conducting the examinations required by division (D) of section 4763.05 of the Revised Code;

(5) Issue certificates, registrations, and licenses and maintain a register of the names and addresses of all persons issued a certificate, registration, or license under this chapter;

(6) Perform any other functions and duties, including the employment of staff, necessary to administer this chapter;

(7) Administer this chapter;

(8) Issue all orders necessary to implement this chapter;

(9) Investigate complaints, upon the superintendent's own motion or upon receipt of a complaint or upon a request of the board, concerning any violation of this chapter or the rules adopted pursuant thereto or the conduct of any person holding a certificate, registration, or license issued pursuant to this chapter;

(10) Establish and maintain an investigation and audit section to investigate complaints and conduct inspections, audits, and other inquiries as in the judgment of the superintendent are appropriate to enforce this chapter. The investigators and auditors have the right to review and audit the business records of certificate holders, registrants, and licensees during normal business hours. The superintendent may utilize the investigators and auditors employed pursuant to division (B)(4) of section 4735.05 of the Revised Code or currently licensed certificate holders or licensees to assist in performing the duties of this division.

(11) Appoint a referee or examiner for any proceeding involving the disciplinary action of a certificate holder, licensee, or registrant under section4763.11 of the Revised Code;

(12) Administer the real estate appraiser recovery fund;

(13) Conduct the examinations required by division (D) of section 4763.05 of the Revised Code at least four times per year.

(C) The superintendent may do all of the following:

(1) In connection with investigations and audits under division (B) of this section, subpoena witnesses as provided in section 4763.04 of the Revised Code;

(2) Apply to the appropriate court to enjoin any violation of this chapter. Upon a showing by the superintendent that any person has violated or is about to violate this chapter, the court shall grant an injunction, restraining order, or other appropriate relief, or any combination thereof.

(D) All information that is obtained by investigators and auditors performing investigations or conducting inspections, audits, and other inquiries pursuant to division (B)(10) of this section, from certificate holders, registrants, licensees, complainants, or other persons, and all reports, documents, and other work products that arise from that information and that are prepared by the investigators, auditors, or other personnel of the department of commerce, shall be held in confidence by the superintendent, the investigators and auditors, and other personnel of the department.

(E) This section does not prevent the division of real estate and professional licensing from releasing information relating to certificate holders, registrants, and licensees to the superintendent of financial institutions for purposes relating to the administration of sections 1322.01 to 1322.12 of the Revised Code, to the superintendent of insurance for purposes relating to the administration of Chapter 3953. of the Revised Code, to the attorney general, or to local law enforcement agencies and local prosecutors. Information released by the division pursuant to this section remains confidential.

(F) Any rule the board adopts shall not exceed the requirements specified in federal law or regulations.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 01-01-2007; 2006 HB699 03-29-2007



Section 4763.04 - Powers of board or superintendent.

The real estate appraiser board or the superintendent of real estate may compel, by order or subpoena, the attendance of witnesses to testify in relation to any matter over which the board or the superintendent has jurisdiction and which is the subject of the inquiry and investigation by the board or superintendent, and require the production of any book, paper, or document pertaining to such matter. For such purpose, the board or the superintendent has the same power as judges of county courts to administer oaths, compel the attendance of witnesses, and punish witnesses for refusal to testify. service of the subpoena may be made by constables or by certified mail, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery. Sheriffs or constables shall return such process and shall receive the same fees for doing so as are allowed for like service if service of the subpoena is made by sheriffs or constables. Witnesses shall receive, after their appearance before the board or the superintendent, the fees and mileage provided for under section 119.094 of the Revised Code. If two or more witnesses travel together in the same vehicle, the mileage fee shall be paid to only one of those witnesses, but the witnesses may agree to divide the fee among themselves in any manner.

In addition to the powers and duties granted to the board and the superintendent under this section, in case any person fails to file any statement or report, obey any subpoena, give testimony, answer questions, or produce books, records, or papers as required by the board or the superintendent under this chapter, the court of common pleas of any county in the state, upon application made to it by the board or the superintendent setting forth the failure, may make an order awarding process of subpoena or subpoena duces tecum for the person to appear and testify before the board or the superintendent, and may order any person to give testimony and answer questions, and to produce books, records, or papers, as required by the board or the superintendent. Upon the filing of such order in the office of the clerk of the court of common pleas, the clerk, under the seal of the court, shall issue process or subpoena, and each day thereafter until the examination of the person is completed. The subpoena may contain a direction that the witness bring with the witness to the examination any books, records, or papers mentioned in the subpoena. The clerk also shall issue, under the seal of the court, such other orders, in reference to the examination, appearance, and production of books, records, or papers, as the court directs. If any person summoned by subpoena fails to obey the subpoena, to give testimony, to answer questions as required, or to obey an order of the court, the court, on motion supported by proof, may order an attachment for contempt to be issued against the person charged with disobedience of any order or injunction issued by the court under this chapter. If the person is brought before the court by virtue of the attachment, and if upon a hearing the disobedience appears, the court may order the offender to be committed and kept in close custody.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-26-1989; 2008 HB525 07-01-2009



Section 4763.05 - Applying for initial certificate, license or registration.

(A)

(1)

(a) A person shall make application for an initial state-certified general real estate appraiser certificate, an initial state-certified residential real estate appraiser certificate, an initial state-licensed residential real estate appraiser license, or an initial state-registered real estate appraiser assistant registration in writing to the superintendent of real estate on a form the superintendent prescribes. The application shall include the address of the applicant's principal place of business and all other addresses at which the applicant currently engages in the business of preparing real estate appraisals and the address of the applicant's current residence. The superintendent shall retain the applicant's current residence address in a separate record which does not constitute a public record for purposes of section 149.43 of the Revised Code. The application shall indicate whether the applicant seeks certification as a general real estate appraiser or as a residential real estate appraiser, licensure as a residential real estate appraiser, or registration as a real estate appraiser assistant and be accompanied by the prescribed examination and certification, registration, or licensure fees set forth in section 4763.09 of the Revised Code. The application also shall include a pledge, signed by the applicant, that the applicant will comply with the standards set forth in this chapter; and a statement that the applicant understands the types of misconduct for which disciplinary proceedings may be initiated against the applicant pursuant to this chapter.

(b) Upon the filing of an application and payment of any examination and certification, registration, or licensure fees, the superintendent of real estate shall request the superintendent of the bureau of criminal identification and investigation, or a vendor approved by the bureau, to conduct a criminal records check based on the applicant's fingerprints in accordance with section 109.572 of the Revised Code. Notwithstanding division (K) of section 121.08 of the Revised Code, the superintendent of real estate shall request that criminal record information from the federal bureau of investigation be obtained as part of the criminal records check. Any fee required under division (C)(3) of section 109.572 of the Revised Code shall be paid by the applicant.

(2) For purposes of providing funding for the real estate appraiser recovery fund established by section 4763.16 of the Revised Code, the real estate appraiser board shall levy an assessment against each person issued an initial certificate, registration, or license and against current licensees, registrants, and certificate holders, as required by board rule. The assessment is in addition to the application and examination fees for initial applicants required by division (A)(1) of this section and the renewal fees required for current certificate holders, registrants, and licensees. The superintendent of real estate shall deposit the assessment into the state treasury to the credit of the real estate appraiser recovery fund. The assessment for initial certificate holders, registrants, and licensees shall be paid prior to the issuance of a certificate, registration, or license, and for current certificate holders, registrants, and licensees, at the time of renewal.

(B) An applicant for an initial general real estate appraiser certificate, residential real estate appraiser certificate, or residential real estate appraiser license shall possess experience in real estate appraisal as the board prescribes by rule. In addition to any other information required by the board, the applicant shall furnish, under oath, a detailed listing of the appraisal reports or file memoranda for each year for which experience is claimed and, upon request of the superintendent or the board, shall make available for examination a sample of the appraisal reports prepared by the applicant in the course of the applicant's practice.

(C) An applicant for an initial certificate, registration, or license shall be at least eighteen years of age, honest, truthful, and of good reputation and shall present satisfactory evidence to the superintendent that the applicant has successfully completed any education requirements the board prescribes by rule.

(D) An applicant for an initial general real estate appraiser or residential real estate appraiser certificate or residential real estate appraiser license shall take and successfully complete a written examination in order to qualify for the certificate or license.

The board shall prescribe the examination requirements by rule.

(E)

(1) A nonresident, natural person of this state who has complied with this section may obtain a certificate, registration, or license. The board shall adopt rules relating to the certification, registration, and licensure of a nonresident applicant whose state of residence the board determines to have certification, registration, or licensure requirements that are substantially similar to those set forth in this chapter and the rules adopted thereunder.

(2) The board shall recognize on a temporary basis a certification or license issued in another state and shall register on a temporary basis an appraiser who is certified or licensed in another state if all of the following apply:

(a) The temporary registration is to perform an appraisal assignment that is part of a federally related transaction.

(b) The appraiser's business in this state is of a temporary nature.

(c) The appraiser registers with the board pursuant to this division.

An appraiser who is certified or licensed in another state shall register with the board for temporary practice before performing an appraisal assignment in this state in connection with a federally related transaction.

The board shall adopt rules relating to registration for the temporary recognition of certification and licensure of appraisers from another state. The registration for temporary recognition of certified or licensed appraisers from another state shall not authorize completion of more than one appraisal assignment in this state. The board shall not issue more than two registrations for temporary practice to any one applicant in any calendar year.

(3) In addition to any other information required to be submitted with the nonresident applicant's or appraiser's application for a certificate, registration, license, or temporary recognition of a certificate or license, each nonresident applicant or appraiser shall submit a statement consenting to the service of process upon the nonresident applicant or appraiser by means of delivering that process to the secretary of state if, in an action against the applicant, certificate holder, registrant, or licensee arising from the applicant's, certificate holder's, registrant's, or licensee's activities as a certificate holder, registrant, or licensee, the plaintiff, in the exercise of due diligence, cannot effect personal service upon the applicant, certificate holder, registrant, or licensee.

(F) The superintendent shall not issue a certificate, registration, or license to, or recognize on a temporary basis an appraiser from another state that is a corporation, partnership, or association. This prohibition shall not be construed to prevent a certificate holder or licensee from signing an appraisal report on behalf of a corporation, partnership, or association.

(G) Every person licensed, registered, or certified under this chapter shall notify the superintendent, on a form provided by the superintendent, of a change in the address of the licensee's, registrant's, or certificate holder's principal place of business or residence within thirty days of the change. If a licensee's, registrant's, or certificate holder's license, registration, or certificate is revoked or not renewed, the licensee, registrant, or certificate holder immediately shall return the annual and any renewal certificate, registration, or license to the superintendent.

(H)

(1) The superintendent shall not issue a certificate, registration, or license to any person, or recognize on a temporary basis an appraiser from another state, who does not meet applicable minimum criteria for state certification, registration, or licensure prescribed by federal law or rule.

(2) The superintendent shall not issue a general real estate appraiser certificate, residential real estate appraiser certificate, residential real estate appraiser license, or real estate appraiser assistant registration to any person who has been convicted of or pleaded guilty to any criminal offense involving theft, receiving stolen property, embezzlement, forgery, fraud, passing bad checks, money laundering, or drug trafficking, or any criminal offense involving money or securities, including a violation of an existing or former law of this state, any other state, or the United States that substantially is equivalent to such an offense. However, if the applicant has pleaded guilty to or been convicted of such an offense, the superintendent shall not consider the offense if the applicant has proven to the superintendent, by a preponderance of the evidence, that the applicant's activities and employment record since the conviction show that the applicant is honest, truthful, and of good reputation, and there is no basis in fact for believing that the applicant will commit such an offense again.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-03-2003; 03-29-2006; 01-01-2007; 2006 SB223 03-23-2007; 2006 HB699 03-29-2007



Section 4763.06 - Renewing certificate, license or registration.

(A) A person licensed, registered, or certified under this chapter may obtain a renewal certificate, registration, or license by filing a renewal application with and paying the renewal fee set forth in section 4763.09 of the Revised Code and any amount assessed pursuant to division (A)(2) of section 4763.05 of the Revised Code to the superintendent of real estate. The renewal application shall include a statement, signed by the certificate holder, registrant, or licensee, that the certificate holder, registrant, or licensee has not, during the immediately preceding twelve-month period, been convicted of or pleaded guilty to any criminal offense described in division (H)(2) of section 4763.05 of the Revised Code. The certificate holder, registrant, or licensee shall file the renewal application at least thirty days, but no earlier than one hundred twenty days, prior to expiration of the certificate holder's, registrant's, or licensee's current certificate, registration, or license.

(B) A certificate holder, registrant, or licensee who fails to renew a certificate, registration, or license prior to its expiration is ineligible to obtain a renewal certificate, registration, or license and shall comply with section 4763.05 of the Revised Code in order to regain certification, registration, or licensure, except that a certificate holder, registrant, or licensee may renew the certificate, registration, or license without having to comply with section 4763.05 of the Revised Code by doing either of the following:

(1) Filing a renewal application and submitting payment of all fees for renewal and payment of the late filing fee set forth in section 4763.09 of the Revised Code within three months after the expiration of the certificate holder's, registrant's, or licensee's certificate, registration, or license;

(2) Obtaining a medical exception under division (C) of this section, filing a renewal application, and submitting payment of all fees for renewal and payment of the late filing fee set forth in section 4763.09 of the Revised Code. A certificate holder, registrant, or licensee who applies for late renewal of the certificate holder's, registrant's, or licensee's certificate, registration, or license may not engage in any activities permitted by the certification, registration, or license being renewed during the three-month period following the certificate's, registration's, or license's normal expiration date, or during the time period for which a medical exception applies, until all renewal fees and the late filing fee have been paid.

(C) The superintendent may grant a medical exception upon application by a person certified, registered, or licensed under this chapter. To receive an exception, the certificate holder, registrant, or licensee shall submit a request to the superintendent with proof satisfactory that a medical exception is warranted. If the superintendent makes a determination that satisfactory proof has not been presented, within fifteen days of the date of the denial of the medical exception the certificate holder, registrant, or licensee may file with the division of real estate a request that the real estate appraiser board review the determination. The board may adopt reasonable rules in accordance with Chapter 119. of the Revised Code to implement this division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-05-1996; 01-01-2007; 2006 HB699 03-29-2007



Section 4763.07 - Continuing education.

(A) Every state-certified general real estate appraiser, state-certified residential real estate appraiser and state-licensed residential real estate appraiser shall submit proof of successfully completing a minimum of fourteen classroom hours of continuing education instruction in courses or seminars approved by the real estate appraiser board. The certificate holder and licensee shall have satisfied the fourteen-hour continuing education requirements within the one-year period immediately following the issuance of the initial certificate or license and shall satisfy those requirements annually thereafter. A state-registered real estate appraiser assistant who remains in this classification for more than two years shall satisfy in the third and successive years this section's requirements. A certificate holder , licensee, or registrant who fails to submit proof to the superintendent of meeting these requirements is ineligible to obtain a renewal certificate, license, or registration and shall comply with section 4763.05 of the Revised Code in order to regain a certificate, license, or registration, except that the certificate holder, licensee, or registrant may submit proof to the superintendent of meeting these requirements within three months after the date of expiration of the certificate, license, or registration, or by obtaining a medical exception under division (E) of this section, without having to comply with section 4763.05 of the Revised Code. A certificate holder, licensee, or registrant may not engage in any activities permitted by the certificate, license, or registration during the three-month period following the certificate's, license's, or registration's normal expiration date or during the time period for which a medical exception applies.

A certificate holder , licensee, or registrant may satisfy all or a portion of the required hours of classroom instruction in the following manner:

(1) Completion of an educational program of study determined by the board to be equivalent, for continuing education purposes, to courses or seminars approved by the board;

(2) Participation, other than as a student, in educational processes or programs approved by the board that relate to real estate appraisal theory, practices, or techniques.

A certificate holder , licensee, or registrant shall present to the superintendent of real estate evidence of the manner in which the certificate holder , licensee, or registrant satisfied the requirements of division (A) of this section.

(B) The board shall adopt rules for implementing a continuing education program for state-certified general real estate appraisers, state-certified residential real estate appraisers, state-licensed residential real estate appraisers, and state-registered real estate appraiser assistants for the purpose of assuring that certificate holders , licensees, and registrants have current knowledge of real estate appraisal theories, practices, and techniques that will provide a high degree of service and protection to members of the public. In addition to any other provisions the board considers appropriate, the rules adopted by the board shall prescribe the following:

(1) Policies and procedures for obtaining board approval of courses of instruction and seminars;

(2) Standards, policies, and procedures to be applied in evaluating the alternative methods of complying with continuing education requirements set forth in divisions (A)(1) and (2) of this section;

(3) Standards, monitoring methods, and systems for recording attendance to be employed by course sponsors as a prerequisite to approval of courses for continuing education credit.

(C) No amendment or rescission of a rule the board adopts pursuant to division (B) of this section shall operate to deprive a certificate holder or licensee of credit toward renewal of certification or licensure for any course of instruction completed by the certificate holder or licensee prior to the effective date of the amendment or rescission that would have qualified for credit under the rule as it existed prior to amendment or rescission.

(D) The superintendent of real estate shall not issue a renewal certificate, registration, or license to any person who does not meet applicable minimum criteria for state certification, registration, or licensure prescribed by federal law or rule.

(E) The superintendent may grant a medical exception upon application by a person certified, registered, or licensed under this chapter. To receive an exception, the certificate holder, registrant, or licensee shall submit a request to the superintendent with proof satisfactory that a medical exception is warranted. If the superintendent makes a determination thatsatisfactory proof has not been presented, within fifteen days of the date of the denial of the medical exception, the certificate holder, registrant, or licensee may file with the division of real estate a request that the real estate appraiser board review the determination. The board may adopt reasonable rules in accordance with Chapter 119. of the Revised Code to implement this division.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-18-1999



Section 4763.08 - Certificate, registration or license term.

On and after December 22, 1992, each certificate, registration, and license issued under this chapter, other than a temporary certificate or license issued under division (E)(2) of section 4763.05 of the Revised Code, is valid for a period of one year from its date of issuance. The superintendent of real estate shall provide renewal notices to certificate holders, registrants, and licensees no later than thirty days prior to the expiration of the certificate, registration, or license. The superintendent shall issue to each person initially certified, registered, or licensed under this chapter a certificate, registration, or license in the form and size the superintendent prescribes. The initial certificate, registration, and license shall indicate the name of the certificate holder, registrant, or licensee, bear the signatures of the members of the real estate appraiser board, be issued under the seal prescribed in section 121.20 of the Revised Code, and contain a certificate, registration, or license number assigned by the superintendent. The superintendent shall issue to each person who renews a certificate, registration, or license a renewal certificate, registration, or license in the size and form the superintendent prescribes. The renewal certificate, registration, or license shall contain the name and principal address of the certificate holder, registrant, or licensee and the expiration and number of the certificate, registration, or license. Each certificate holder and licensee shall place the certificate holder's or licensee's certificate or license number adjacent to the title "state-licensed residential real estate appraiser," "state-certified residential real estate appraiser," or "state-certified general real estate appraiser," when issuing an appraisal report or in a contract or other instrument used in conducting real estate appraisal activities as required by section 4763.12 of the Revised Code. If a state-registered real estate appraiser assistant participated in the development of an appraisal or specialized service report, the certificate holder or licensee shall also place the registrant's name, registration number, and the title "state-registered real estate appraiser assistant" on the appraisal or report.

Effective Date: 03-05-1996



Section 4763.09 - Fees.

(A) The real estate appraiser board shall adopt rules, in accordance with Chapter 119. of the Revised Code, for the establishment of the following fees:

(1) The examination fee required under division (A) of section 4763.05 of the Revised Code, up to a maximum of one hundred fifty dollars, which fee shall be nonrefundable;

(2) The initial state-certified general real estate appraiser and state-certified residential real estate appraiser certification and state-licensed residential real estate appraiser license fees, and the annual renewal thereof, up to a maximum of one hundred seventy-five dollars each;

(3) The initial real estate appraiser assistant registration fee, and the annual renewal thereof, up to a maximum of one hundred dollars;

(4) The late filing fee for renewal of a certification, registration, or license, which shall be one-half of the certification, registration, and licensure fees established pursuant to divisions (A)(2) and (3) of this section;

(5) The amount to be charged to cover the cost of the issuance of a temporary certificate or license under division (E)(2) of section 4763.05 of the Revised Code;

(6) Other reasonable fees as needed, including any annual pass-through charges imposed by the federal government.

(B) An applicant for certification or licensure under this chapter shall pay the examination fee directly to a testing service if so prescribed and in such amount as the superintendent of real estate prescribes. The balance, if any, of the examination fee shall accompany the application.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-05-1996



Section 4763.10 - Refusal to issue or renew certificate, registration or license.

(A) The superintendent of real estate may refuse to issue a certificate, registration, or license to an applicant based upon any act or omission for which a certificate holder, registrant, or licensee may be disciplined under section 4763.11 of the Revised Code or refuse to renew a certificate, registration, or license of a current certificate holder, registrant, or licensee for failing to comply with this chapter. If the superintendent refuses to issue or renew a certificate, registration, or license, the superintendent shall notify the applicant, certificate holder, registrant, or licensee of the basis for the refusal. Except as provided in division (B) of this section, the notice shall comply with division (B) of section 4763.11 of the Revised Code and the hearing shall be conducted in accordance with Chapter 119. of the Revised Code. An applicant, certificate holder, registrant, or licensee may appeal the superintendent's decision to the real estate appraiser board which shall provide the applicant, certificate holder, registrant, or licensee with the opportunity to be heard in person or by counsel, or both. All appeals shall be conducted in accordance with Chapter 119. of the Revised Code, except that, notwithstanding any provision to the contrary in Chapter 119. of the Revised Code, an applicant, certificate holder, registrant, or licensee may appeal the decision of the board to any court of common pleas.

(B) The superintendent is not required to afford a hearing to an applicant who is refused a certificate or license because of failure to pass the examination required by section 4763.05 of the Revised Code.

Effective Date: 03-05-1996



Section 4763.11 - Discplinary actions.

(A) Within ten business days after a person files a written complaint against a person certified, registered, or licensed under this chapter with the division of real estate, the superintendent of real estate shall acknowledge receipt of the complaint by sending notice to the certificate holder, registrant, or licensee that includes a copy of the complaint. The acknowledgement to the complainant and the notice to the certificate holder, registrant, or licensee may state that an informal mediation meeting will be held with the complainant, the certificate holder, registrant, or licensee, and an investigator from the investigation and audit section of the division, if the complainant and certificate holder, registrant, or licensee both file a request for such a meeting within twenty calendar days after the acknowledgment and notice are mailed.

(B) If the complainant and certificate holder, registrant, or licensee both file with the division requests for an informal mediation meeting, the superintendent shall notify the complainant and certificate holder, registrant, or licensee of the date of the meeting, by regular mail. If the complainant and certificate holder, registrant, or licensee reach an accommodation at an informal mediation meeting, the investigator shall report the accommodation to the superintendent , the complainant, and the certificate holder, registrant, or licensee and the complaint file shall be closed upon the superintendent receiving satisfactory notice that the accommodation has been fulfilled.

(C) If the complainant and certificate holder, registrant, or licensee fail to agree to an informal mediation meeting or fail to reach an accommodation agreement, or fail to fulfill an accommodation agreement, the superintendent shall assign the complaint to an investigator for an investigation into the conduct of the certificate holder, registrant, or licensee against whom the complaint is filed.

(D) Upon the conclusion of the investigation, the investigator shall file a written report of the results of the investigation with the superintendent. The superintendent shall review the report and determine whether there exists reasonable and substantial evidence of a violation of division (G) of this section by the certificate holder, registrant, or licensee. If the superintendent finds such evidence exists, the superintendent shall notify the complainant and certificate holder, registrant, or licensee of the determination. The certificate holder, registrant, or licensee may request a hearing pursuant to Chapter 119. of the Revised Code. If a formal hearing is conducted, the hearing examiner shall file a report of findings of fact and conclusions of law with the superintendent, the board, the complainant and the certificate holder, licensee, or registrant after the conclusion of the formal hearing. Within ten calendar days of receipt of the copy of the hearing examiner's finding of fact and conclusions of law, the certificate holder, licensee, or registrant or the division may file with the board written objections to the hearing examiner's report, which shall be considered by the board before approving, modifying, or rejecting the hearing examiner's report. If the superintendent finds that such evidence does not exist, the superintendent shall notify the complainant and certificate holder, registrant, or licensee of that determination and the basis for the determination. Within fifteen business days after the superintendent notifies the complainant and certificate holder, registrant, or licensee that such evidence does not exist, the complainant may file with the division a request that the real estate appraiser board review the determination. If the complainant files such request, the board shall review the determination at the next regularly scheduled meeting held at least fifteen business days after the request is filed but no longer than six months after the request is filed. The board may hear the testimony of the complainant, certificate holder, registrant, or licensee at the meeting upon the request of that party. If the board affirms the determination of the superintendent, the superintendent shall notify the complainant and the certificate holder, registrant, or licensee within five business days thereafter. If the board reverses the determination of the superintendent, a hearing before a hearing examiner shall be held and the complainant and certificate holder, registrant, or licensee notified as provided in this division.

(E) The board shall review the referee's or hearing examiner's report and the evidence at the next regularly scheduled board meeting held at least fifteen business days after receipt of the referee's or examiner's report. The board may hear the testimony of the complainant, certificate holder, registrant, or licensee upon request. If the complainant is the Ohio civil rights commission, the board shall review the complaint

(F) If the board determines that a licensee, registrant, or certificate holder has violated this chapter for which disciplinary action may be taken under division (G) of this section, after review of the referee's or examiner's report and the evidence as provided in division (E) of this section, the board shall order the disciplinary action the board considers appropriate, which may include, but is not limited to, any of the following:

(1) Reprimand of the certificate holder, registrant, or licensee;

(2) Imposition of a fine, not exceeding, two thousand five hundred dollars per violation;

(3) Requirement of the completion of additional education courses. Any course work imposed pursuant to this section shall not count toward continuing education requirements or prelicense or precertification requirements set forth in section 4763.05 of the Revised Code.

(4) Suspension of the certificate, registration, or license for a specific period of time;

(5) Revocation of the certificate, registration, or license.

The decision and order of the board is final, subject to review in the manner provided for in Chapter 119. of the Revised Code and appeal to any court of common pleas.

(G) The board shall take any disciplinary action authorized by this section against a certificate holder, registrant, or licensee who is found to have committed any of the following acts, omissions, or violations during the appraiser's certification, registration, or licensure:

(1) Procuring or attempting to procure a certificate, registration, or license pursuant to this chapter by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for certification, registration, or licensure, or by any means of fraud or misrepresentation;

(2) Paying, or attempting to pay, anything of value, other than the fees or assessments required by this chapter, to any member or employee of the board for the purpose of procuring a certificate, registration, or license;

(3) Being convicted in a criminal proceeding for a felony or a crime involving moral turpitude;

(4) Dishonesty, fraud, or misrepresentation, with the intent to either benefit the certificate holder, registrant, or licensee or another person or injure another person;

(5) Violation of any of the standards for the development , preparation, communication, or reporting of an appraisal report set forth in this chapter and rules of the board;

(6) Failure or refusal to exercise reasonable diligence in developing, preparing, or communicating an appraisal report;

(7) Negligence or incompetence in developing , preparing, communicating, or reporting an appraisal report;

(8) Violating or willfully disregarding chapter or the rules adopted thereunder;

(9) Accepting an appraisal assignment where the employment is contingent upon the appraiser preparing or reporting a predetermined estimate, analysis, or opinion, or where the fee to be paid for the appraisal is contingent upon the opinion, conclusion, or valuation attained or upon the consequences resulting from the appraisal assignment;

(10) Violating the confidential nature of governmental records to which the certificate holder, registrant, or licensee gained access through employment or engagement as an appraiser by a governmental agency;

(11) Entry of final judgment against the certificate holder, registrant, or licensee on the grounds of fraud, deceit, misrepresentation, or gross negligence in the making of any appraisal of real estate;

(12) Violating any federal or state civil rights law;

(13) Having published advertising, whether printed, radio, display, or of any other nature, which was misleading or inaccurate in any material particular, or in any way having misrepresented any appraisal or specialized service;

(14) Failing to provide copies of records to the superintendent or failing to maintain records as required by section 4763.14 of the Revised Code. Failure of a certificate holder, licensee, or registrant to comply with a subpoena issued under division (C)(1) of section 4763.03 of the Revised Code is prima-facie evidence of a violation of division (G)(14) of section 4763.11 of the Revised Code.

(15) Failing to provide notice to the board as required in division (I) of this section.

(H) The board immediately shall notify the superintendent of real estate of any disciplinary action taken under this section against a certificate holder, registrant, or licensee who also is licensed under Chapter 4735. of the Revised Code, and also shall notify any other federal, state, or local agency and any other public or private association that the board determines is responsible for licensing or otherwise regulating the professional or business activity of the appraiser. Additionally, the board shall notify the complainant and any other party who may have suffered financial loss because of the certificate holder's, registrant's, or licensee's violations, that the complainant or other party may sue for recovery under section 4763.16 of the Revised Code. The notice provided under this division shall specify the conduct for which the certificate holder, registrant, or licensee was disciplined and the disciplinary action taken by the board and the result of that conduct.

(I) A certificate holder, registrant, or licensee shall notify the board within fifteen days of the agency's issuance of an order revoking or permanently surrendering any professional license, certificate, or registration by any public entity other than the division of real estate. A certificate holder, registrant, or licensee who is convicted of a felony or crime of moral turpitude as described in division (G)(3) of this section shall notify the board of the conviction within fifteen days of the conviction.

(J) If the board determines that a certificate holder, registrant, or licensee has violated this chapter for which disciplinary action may be taken under division (G) of this section as a result of an investigation conducted by the superintendent upon the superintendent's own motion or upon the request of the board, the superintendent shall notify the certificate holder, registrant, or licensee of the certificate holder's, registrant's, or licensee's right to a hearing pursuant to Chapter 119. of the Revised Code and to an appeal of a final determination of such administrative proceedings to any court of common pleas.

(K) All notices, written reports, and determinations issued pursuant to this section shall be mailed via certified mail, return receipt requested. If the certified notice is returned because of failure of delivery or was unclaimed, the notice, written reports, or determinations are deemed served if the superintendent sends the notice, written reports, or determination via regular mail and obtains a certificate of mailing of the notice, written reports, or determination. Refusal of delivery by personal service or by mail is not failure of delivery and service is deemed to be complete.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-05-1996



Section 4763.12 - Certified appraisal or certified appraisal report.

(A) A person licensed or certified under this chapter may be retained or employed to act as a disinterested third party in rendering an unbiased valuation or analysis of real estate or to provide specialized services to facilitate the client or employer's objectives. An appraisal or appraisal report rendered by a certificate holder or licensee shall comply with this chapter. A certified appraisal or certified appraisal report represents to the public that it satisfies the standards set forth in this chapter.

(B) No certificate holder or licensee shall accept a fee for an appraisal assignment that is contingent, in whole or in part, upon the reporting of a predetermined estimate, analysis, or opinion or upon the opinion, conclusion, or valuation reached, or upon consequences resulting from the appraisal assignment. A certificate holder or licensee who enters into an agreement to provide specialized services may charge a fixed fee or a fee that is contingent upon the results achieved by the specialized services, provided that this fact is clearly stated in each oral report rendered pursuant to the agreement, and the existence of the contingent fee arrangement is clearly stated in a prominent place on each written report and in each letter of transmittal and certification statement made by the certificate holder or licensee within that report.

(C) Every written report rendered by a certificate holder or licensee in conjunction with an appraisal assignment or specialized service performed shall include the following information:

(1) The name of the certificate holder or licensee;

(2) The class of certification or licensure held by and the certification or licensure number of the certificate holder or licensee;

(3) Whether the appraisal or specialized service is performed within the scope of the certificate holder's or licensee's certification or licensure;

(4) Whether the appraisal or specialized service is provided by a certificate holder or licensee as a disinterested and unbiased third party or as a person on an interested and biased basis or as an interested third party on a contingent fee basis;

(5) The signature of the person preparing and reporting the appraisal or specialized service. If the certificate holder or licensee provides an oral real estate appraisal or specialized service, the certificate holder or licensee shall send, within seven days of providing the oral report, a form to the client containing the appropriate information specified in this division and the rules adopted pursuant to this division.

(D) Nothing in this chapter shall be construed as requiring a certificate holder or licensee to provide a client with a copy of any writing prepared in support of an oral appraisal report except as provided in division (C) of this section or as agreed to between the certificate holder or licensee and the certificate holder's or licensee's client.

(E) No person, directly or indirectly, shall knowingly compensate, instruct, induce, coerce, or intimidate, or attempt to compensate, instruct, induce, coerce, or intimidate, a certificate holder or licensee for the purpose of corrupting or improperly influencing the independent judgment of the certificate holder or licensee with respect to the value of the dwelling offered as security for repayment of a mortgage loan.

Effective Date: 03-05-1996; 01-01-2007



Section 4763.13 - Compliance with standards.

(A) In engaging in appraisal activities, a person certified, registered, or licensed under this chapter shall comply with the applicable standards prescribed by the board of governors of the federal reserve system, the federal deposit insurance corporation, the comptroller of the currency, the office of thrift supervision, the national credit union administration, and the resolution trust corporation in connection with federally related transactions under the jurisdiction of the applicable agency or instrumentality. A certificate holder, registrant, and licensee also shall comply with the uniform standards of professional appraisal practice, as adopted by the appraisal standards board of the appraisal foundation and such other standards adopted by the real estate appraiser board, to the extent that those standards do not conflict with applicable federal standards in connection with a particular federally related transaction.

(B) The terms "state-licensed residential real estate appraiser," "state-certified residential real estate appraiser," "state-certified general real estate appraiser," and "state-registered real estate appraiser assistant" shall be used to refer only to those persons who have been issued the applicable certificate, registration, or license or renewal certificate, registration, or license pursuant to this chapter. None of these terms shall be used following or in connection with the name or signature of a partnership, corporation, or association or in a manner that could be interpreted as referring to a person other than the person to whom the certificate, registration, or license has been issued. No person shall fail to comply with this division.

(C) No person, other than a certificate holder, a registrant, or a licensee, shall assume or use a title, designation, or abbreviation that is likely to create the impression that the person possesses certification, registration, or licensure under this chapter, provided that professional designations containing the term "certified appraiser" and being used on or before July 26, 1989, shall not be construed as being misleading under this division. No person other than a person certified or licensed under this chapter shall describe or refer to an appraisal or other evaluation of real estate located in this state as being certified.

(D) The terms "state-certified or state-licensed real estate appraisal report," "state-certified or state-licensed appraisal report," or "state-certified or state-licensed appraisal" shall be used to refer only to those real estate appraisals conducted by a certificate holder or licensee as a disinterested and unbiased third party provided that the certificate holder or licensee provides certification with the appraisal and provided further that if a licensee is providing the appraisal, such terms shall only be used if the licensee is acting within the scope of the licensee's license. No person shall fail to comply with this division.

(E) Nothing in this chapter shall preclude a partnership, corporation, or association which employs , retains, or engages the services of a certificate holder or licensee to advertise that the partnership, corporation, or association offers state-certified or state-licensed appraisals through a certificate holder or licensee if the advertisement clearly states such fact in accordance with guidelines for such advertisements established by rule of the real estate appraiser board.

(F) Except as otherwise provided in section 4763.19 of the Revised Code, nothing in this chapter shall preclude a person who is not licensed or certified under this chapter from appraising real estate for compensation.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-05-1996; 01-01-2007



Section 4763.14 - Record retention and maintenance.

A person licensed, registered, or certified under this chapter shall retain for a period of five years the original or a true copy of each written contract for the person's services relating to real estate appraisal work , all appraisal reports, and all work file documentation and data assembled in preparing those reports. The retention period begins on the date the appraisal is submitted to the client unless, prior to expiration of the retention period, the certificate holder, registrant, or licensee is notified that the appraisal or report is the subject of or is otherwise involved in pending litigation, in which case the retention period begins on the date of final disposition of the litigation.

A certificate holder, registrant, and a licensee shall make available all records required to be maintained under this section for inspection and copying by the superintendent of real estate or the real estate appraiser board, or both, upon reasonable notice to the certificate holder, registrant, or licensee.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-05-1996



Section 4763.15 - Real estate appraiser operating fund.

Except for moneys required to be transferred into the real estate appraiser recovery fund pursuant to section 4763.16 of the Revised Code or as required pursuant to this section, the superintendent of real estate may deposit all fees collected under this chapter into the state treasury to the credit of the real estate appraiser operating fund, which is hereby created. All operating expenses of the real estate appraiser board and the superintendent of real estate relating to the administration and enforcement of this chapter shall be paid from this fund. The fund shall be assessed a proportionate share of the administrative cost of the department of commerce in accordance with procedures prescribed by the director of commerce and approved by the director of budget and management and the assessment shall be paid from the operating fund to the division of administration fund. If, in any biennium, the director of commerce determines that moneys in the operating fund exceed those necessary to fund the activities of the board and of the superintendent of real estate that relate to this chapter, he may pay the excess funds to the real estate appraiser recovery fund.

Effective Date: 07-26-1989



Section 4763.16 - Real estate appraiser recovery fund.

(A) The real estate appraiser recovery fund is hereby created in the state treasury, to be administered by the superintendent of real estate. The treasurer of state shall credit to the fund amounts collected by the superintendent as prescribed in this section and interest earned on the assets of the fund. The superintendent shall ascertain the balance of the fund as of the first day of October of each year. If that balance is less than five hundred thousand dollars, the director of budget and management, upon the request of the superintendent, may transfer from the real estate appraiser operating fund to the real estate appraiser recovery fund a sum as will bring the real estate appraiser recovery fund to that amount.

(B) When any person obtains a final judgment in any court of competent jurisdiction against a certificate holder, registrant, or licensee, based upon conduct that is in violation of this chapter or the rules adopted under it, which conduct occurred on or after the date of their certification, registration, or licensure, and that is associated with an act or transaction of a certificate holder, registrant, or licensee specified in this chapter, that person may file a verified complaint, as described in this division, in the Franklin county court of common pleas for an order directing payment out of the real estate appraiser recovery fund of the portion of the judgment that remains unpaid and that represents the actual and direct loss of the person for the act or transaction upon which the underlying judgment was based, and court costs, if awarded in the underlying judgment, provided that no person shall receive more than ten thousand dollars from the fund for any one judgment. A bonding or insurance company or any partnership, corporation, or association that uses any tool to develop a valuation of real property for purposes of a loan or that employs, retains, or engages as an independent contractor a person licensed, registered, or certified as a real estate appraiser in its usual or occasional operations may not seek an order directing, and is not eligible for, payment out of the fund. Punitive or exemplary damages are not recoverable from the fund. The complaint shall specify the nature of the act or transaction upon which the underlying judgment was based, the activities of the applicant in pursuit of remedies available under law for the collection of judgments, and the amount of the fee paid by the applicant to the certificate holder, registrant, or licensee. The applicant shall attach to the complaint a copy of each pleading and order in the underlying court action. The Franklin county court of common pleas shall order the superintendent to make payments out of the fund when the person seeking the order has shown all of the following:

(1) The person has obtained a judgment, as provided in this division;

(2) All appeals from the judgment have been exhausted and the person has given notice to the superintendent, as required by division (C) of this section;

(3) The person is not a spouse of the certificate holder, registrant, or licensee, or the personal representative of the spouse;

(4) The person has diligently pursued the person's remedies against all the certificate holders, registrants, licensees, and all other persons liable to the person in the transaction for which the person seeks recovery from the fund;

(5) The person is making a complaint not more than one year after termination of all proceedings, including appeals, in connection with the judgment.

(C) A person who applies to the Franklin county court of common pleas for an order directing payment out of the fund shall file notice of the complaint with the superintendent. The superintendent shall send notice to the affected certificate holder, registrant, or licensee, where possible. The superintendent may defend the action on behalf of the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses. The superintendent may move the court at any time to dismiss the complaint when it appears there are no triable issues and the complaint is without merit. The motion may be supported by affidavit of any person having knowledge of the facts and may be made on the basis that the complaint, including the judgment referred to in the complaint, does not form the basis for a meritorious recovery claim. The superintendent may, subject to court approval, compromise a claim based upon the complaint of an aggrieved party. The superintendent is not bound by any prior compromise or stipulation of the certificate holder, registrant, or licensee. Upon petition of the superintendent, the court may require all claimants and prospective claimants against one certificate holder, registrant, or licensee to be joined in one action, to the end that the respective rights of all such claimants to the fund may be equitably adjudicated and settled.

(D) If the superintendent pays from the fund any amount in settlement of a claim or toward satisfaction of a judgment against a certificate holder, registrant, or licensee, the certificate, registration, or license of the certificate holder, registrant, or licensee automatically is suspended upon the date of payment from the fund. No certificate, registration, or license that has been suspended pursuant to this division shall be reinstated until the certificate holder, registrant, or licensee has repaid in full, plus interest per annum at the rate specified in division (A) of section 1343.03 of the Revised Code, the amount paid from the fund on the certificate holder's, registrant's, or licensee's account. A discharge in bankruptcy does not relieve a person from the suspension and requirements for reinstatement provided in this section.

(E) If, at any time, the money deposited in the fund is insufficient to satisfy any duly authorized claim or portion of a claim, the superintendent shall, when sufficient money has been deposited in the fund, satisfy the unpaid claims or portions, in the order that the claims or portions were originally filed, plus accumulated interest per annum at the rate specified in division (A) of section 1343.03 of the Revised Code.

(F) When, upon the order of the court, the superintendent has paid from the fund any sum to the judgment creditor, the superintendent is subrogated to all of the rights of the judgment creditor to the extent of the amount so paid, and the judgment creditor shall assign all of the judgment creditor's right, title, and interest in the judgment to the superintendent to the extent of the amount so paid. The superintendent shall deposit in the fund any amount and interest so recovered by the superintendent on the judgment.

(G) Nothing contained in this section shall limit the authority of the real estate appraiser board to take disciplinary action against a certificate holder, registrant, or licensee under other provisions of this chapter. The repayment in full of all obligations to the fund by a certificate holder, registrant, or licensee does not nullify or modify the effect of any other disciplinary proceeding brought pursuant to this chapter, unless repayment is imposed as a condition in that proceeding.

(H) The superintendent shall collect from the fund a service fee in an amount equivalent to the interest rate specified in division (A) of section 1343.03 of the Revised Code multiplied by the annual interest earned on the assets of the fund, to defray the expenses incurred in the administration of the fund.

Effective Date: 03-05-1996; 2007 HB24 12-21-2007



Section 4763.17 - Liability for damages.

Every partnership, corporation, or association which employs , retains, or engages the services of a person licensed, registered, or certified under this chapter, whether the certificate holder, registrant, or licensee is an independent contractor or under the supervision or control of the partnership, corporation, or association, is jointly and severally liable for any damages incurred by any person as a result of an act or omission concerning a state-certified or state-licensed real estate appraisal prepared or facilitated in the preparation by a certificate holder, registrant, or licensee while employed , retained, or engaged by the partnership, corporation, or association.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-05-1996



Section 4763.18 - Effect of child support default on license, or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the real estate appraiser board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 4763.19 - Appraisal for mortgage loan by unlicensed person prohibited.

(A) Subject to division (B) of this section, no person shall perform a real estate appraisal for a mortgage loan if the person is not licensed or certified under this chapter to do the appraisal.

(B) Division (A) of this section does not apply to a lender using a market analysis or price opinion, an internal valuation analysis, or an automated valuation model or report based on an automated valuation model, and any person providing that report to the lender, in performing a valuation for purposes of a loan application, as long as the lender does both of the following:

(1) Gives the consumer loan applicant a copy of any written market analysis or price opinion or valuation report based on an automated valuation model;

(2) Includes a disclaimer on the consumer's copy specifying that the valuation used for purposes of the application was obtained from a market analysis or price opinion or automated valuation model report and not from a person licensed or certified under this chapter.

Effective Date: 01-01-2007



Section 4763.20 - Compliance with law regarding sanctions for human trafficking.

The real estate appraiser board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4763.99 - Penalty.

(A) Whoever violates division (B) of section 4763.12, division (B), (C), or (D) of section 4763.13, or section 4763.19 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (E) of section 4763.12 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 12-22-1992; 01-01-2007






Chapter 4765 - DIVISION OF EMERGENCY MEDICAL SERVICES

Section 4765.01 - Division of emergency medical services definitions.

As used in this chapter:

(A) "First responder" means an individual who holds a current, valid certificate issued under section 4765.30 of the Revised Code to practice as a first responder.

(B) "Emergency medical technician-basic" or "EMT-basic" means an individual who holds a current, valid certificate issued under section 4765.30 of the Revised Code to practice as an emergency medical technician-basic.

(C) "Emergency medical technician-intermediate" or "EMT-I" means an individual who holds a current, valid certificate issued under section 4765.30 of the Revised Code to practice as an emergency medical technician-intermediate.

(D) "Emergency medical technician-paramedic" or "paramedic" means an individual who holds a current, valid certificate issued under section 4765.30 of the Revised Code to practice as an emergency medical technician-paramedic.

(E) "Ambulance" means any motor vehicle that is used, or is intended to be used, for the purpose of responding to emergency medical situations, transporting emergency patients, and administering emergency medical service to patients before, during, or after transportation.

(F) "Cardiac monitoring" means a procedure used for the purpose of observing and documenting the rate and rhythm of a patient's heart by attaching electrical leads from an electrocardiograph monitor to certain points on the patient's body surface.

(G) "Emergency medical service" means any of the services described in sections 4765.35, 4765.37, 4765.38, and 4765.39 of the Revised Code that are performed by first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and paramedics. "Emergency medical service" includes such services performed before or during any transport of a patient, including transports between hospitals and transports to and from helicopters.

(H) "Emergency medical service organization" means a public or private organization using first responders, EMTs-basic, EMTs-I, or paramedics, or a combination of first responders, EMTs-basic, EMTs-I, and paramedics, to provide emergency medical services.

(I) "Physician" means an individual who holds a current, valid certificate issued under Chapter 4731. of the Revised Code authorizing the practice of medicine and surgery or osteopathic medicine and surgery.

(J) "Registered nurse" means an individual who holds a current, valid license issued under Chapter 4723. of the Revised Code authorizing the practice of nursing as a registered nurse.

(K) "Volunteer" means a person who provides services either for no compensation or for compensation that does not exceed the actual expenses incurred in providing the services or in training to provide the services.

(L) "Emergency medical service personnel" means first responders, emergency medical service technicians-basic, emergency medical service technicians-intermediate, emergency medical service technicians-paramedic, and persons who provide medical direction to such persons.

(M) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(N) "Trauma" or "traumatic injury" means severe damage to or destruction of tissue that satisfies both of the following conditions:

(1) It creates a significant risk of any of the following:

(a) Loss of life;

(b) Loss of a limb;

(c) Significant, permanent disfigurement;

(d) Significant, permanent disability.

(2) It is caused by any of the following:

(a) Blunt or penetrating injury;

(b) Exposure to electromagnetic, chemical, or radioactive energy;

(c) Drowning, suffocation, or strangulation;

(d) A deficit or excess of heat.

(O) "Trauma victim" or "trauma patient" means a person who has sustained a traumatic injury.

(P) "Trauma care" means the assessment, diagnosis, transportation, treatment, or rehabilitation of a trauma victim by emergency medical service personnel or by a physician, nurse, physician assistant, respiratory therapist, physical therapist, chiropractor, occupational therapist, speech-language pathologist, audiologist, or psychologist licensed to practice as such in this state or another jurisdiction.

(Q) "Trauma center" means all of the following:

(1) Any hospital that is verified by the American college of surgeons as an adult or pediatric trauma center;

(2) Any hospital that is operating as an adult or pediatric trauma center under provisional status pursuant to section 3727.101 of the Revised Code;

(3) Until December 31, 2004, any hospital in this state that is designated by the director of health as a level II pediatric trauma center under section 3727.081 of the Revised Code;

(4) Any hospital in another state that is licensed or designated under the laws of that state as capable of providing specialized trauma care appropriate to the medical needs of the trauma patient.

(R) "Pediatric" means involving a patient who is less than sixteen years of age.

(S) "Adult" means involving a patient who is not a pediatric patient.

(T) "Geriatric" means involving a patient who is at least seventy years old or exhibits significant anatomical or physiological characteristics associated with advanced aging.

(U) "Air medical organization" means an organization that provides emergency medical services, or transports emergency victims, by means of fixed or rotary wing aircraft.

(V) "Emergency care" and "emergency facility" have the same meanings as in section 3727.01 of the Revised Code.

(W) "Stabilize," except as it is used in division (B) of section 4765.35 of the Revised Code with respect to the manual stabilization of fractures, has the same meaning as in section 1753.28 of the Revised Code.

(X) "Transfer" has the same meaning as in section 1753.28 of the Revised Code.

(Y) "Firefighter" means any member of a fire department as defined in section 742.01 of the Revised Code.

(Z) "Volunteer firefighter" has the same meaning as in section 146.01 of the Revised Code.

(AA) "Part-time paid firefighter" means a person who provides firefighting services on less than a full-time basis, is routinely scheduled to be present on site at a fire station or other designated location for purposes of responding to a fire or other emergency, and receives more than nominal compensation for the provision of firefighting services.

(BB) "Physician assistant" means an individual who holds a valid certificate to practice as a physician assistant issued under Chapter 4730. of the Revised Code.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 09-17-2002; 04-05-2007



Section 4765.011 - Designation as EMR, EMT, or AEMT.

(A) With respect to the following individuals who receive certificates to practice issued under this chapter, all of the following apply:

(1) A first responder shall be also known as an emergency medical responder or EMR;

(2) An emergency medical technician-basic or EMT-basic shall be also known as an emergency medical technician or EMT, respectively;

(3) An emergency medical technician-intermediate or EMT-I shall be also known as an advanced emergency medical technician or AEMT, respectively.

(B) With respect to the provisions of this chapter and all other provisions of the Revised Code that refer to the individuals specified in division (A) of this section, all of the following apply:

(1) A reference to a first responder is deemed to be a reference to an emergency medical responder or EMR;

(2) A reference to an emergency medical technician-basic or EMT-basic is deemed to be a reference to an emergency medical technician or EMT, respectively;

(3) A reference to an emergency medical technician-intermediate or EMT-I is deemed to be a reference to an advanced emergency medical technician or AEMT, respectively.

Added by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.



Section 4765.02 - [Effective Until 7/1/2013] State board of emergency medical services.

There is hereby created the state board of emergency medical services within the division of emergency medical services of the department of public safety. The board shall consist of the members specified in this section who are residents of this state. The governor, with the advice and consent of the senate, shall appoint all members of the board, except the employee of the department of public safety designated by the director of public safety under this section to be a member of the board. In making the appointments, the governor shall appoint only members with background or experience in emergency medical services or trauma care and shall attempt to include members representing urban and rural areas, various geographical regions of the state, and various schools of training. One member of the board shall be a physician certified by the American board of emergency medicine or the American osteopathic board of emergency medicine who is active in the practice of emergency medicine and is actively involved with an emergency medical service organization. The governor shall appoint this member from among three persons nominated by the Ohio chapter of the American college of emergency physicians and three persons nominated by the Ohio osteopathic association. One member shall be a physician certified by the American board of surgery or the American osteopathic board of surgery who is active in the practice of trauma surgery and is actively involved with emergency medical services. The governor shall appoint this member from among three persons nominated by the Ohio chapter of the American college of surgeons and three persons nominated by the Ohio osteopathic association. One member shall be a physician certified by the American academy of pediatrics or American osteopathic board of pediatrics who is active in the practice of pediatric emergency medicine and actively involved with an emergency medical service organization. The governor shall appoint this member from among three persons nominated by the Ohio chapter of the American academy of pediatrics. One member shall be the administrator of an adult or pediatric trauma center. The governor shall appoint this member from among three persons nominated by the OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio. One member shall be the administrator of a hospital that is not a trauma center. The governor shall appoint this member from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio. One member shall be a registered nurse who is in the active practice of emergency nursing. The governor shall appoint this member from among three persons nominated by the Ohio nurses association and three persons nominated by the Ohio state council of the emergency nurses association. One member shall be the chief of a fire department that is also an emergency medical service organization in which more than fifty per cent of the persons who provide emergency medical services are full-time paid employees. The governor shall appoint this member from among three persons nominated by the Ohio fire chiefs' association. One member shall be the chief of a fire department that is also an emergency medical service organization in which more than fifty per cent of the persons who provide emergency medical services are volunteers. The governor shall appoint this member from among three persons nominated by the Ohio fire chiefs' association. One member shall be a person who is certified to teach under section 4765.23 of the Revised Code or, if the board has not yet certified persons to teach under that section, a person who is qualified to be certified to teach under that section. The governor shall appoint this member from among three persons nominated by the Ohio emergency medical technician instructors association and the Ohio instructor/coordinators' society. One member shall be an EMT-basic, one shall be an EMT-I, and one shall be a paramedic. The governor shall appoint these members from among three EMTs-basic, three EMTs-I, and three paramedics nominated by the Ohio association of professional fire fighters and three EMTs-basic, three EMTs-I, and three paramedics nominated by the northern Ohio fire fighters. One member shall be an EMT-basic, one shall be an EMT-I, and one shall be a paramedic whom the governor shall appoint from among three EMTs-basic, three EMTs-I, and three paramedics nominated by the Ohio state firefighter's association. One member shall be a person whom the governor shall appoint from among an EMT-basic, an EMT-I, and a paramedic nominated by the Ohio association of emergency medical services. The governor shall appoint one member who is an EMT-basic, EMT-I, or paramedic affiliated with an emergency medical services organization. One member shall be a member of the Ohio ambulance association whom the governor shall appoint from among three persons nominated by the Ohio ambulance association. One member shall be a physician certified by the American board of surgery, American board of osteopathic surgery, American osteopathic board of emergency medicine, or American board of emergency medicine who is the chief medical officer of an air medical agency and is currently active in providing emergency medical services. The governor shall appoint this member from among three persons nominated by the Ohio association of air medical services. The governor may refuse to appoint any of the persons nominated by one or more organizations under this section, except the employee of the department of public safety designated by the director of public safety under this section to be a member of the board. In that event, the organization or organizations shall continue to nominate the required number of persons until the governor appoints to the board one or more of the persons nominated by the organization or organizations. The director of public safety shall designate an employee of the department of public safety to serve as a member of the board at the director's pleasure. This member shall serve as a liaison between the department and the division of emergency medical services in cooperation with the executive director of the board. Initial appointments to the board by the governor and the director of public safety shall be made within ninety days after November 12, 1992. Of the initial appointments by the governor, five shall be for terms ending one year after November 12, 1992, six shall be for terms ending two years after November 12, 1992, and six shall be for terms ending three years after November 12, 1992. Within ninety days after the effective date of this amendment, the governor shall appoint the member of the board who is the chief medical officer of an air medical agency for an initial term ending November 12, 2000. Thereafter, terms of office of all members appointed by the governor shall be for three years, each term ending on the same day of the same month as did the term it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Each vacancy shall be filled in the same manner as the original appointment. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the unexpired term. The term of a member shall expire if the member ceases to meet any of the requirements to be appointed as that member. The governor may remove any member from office for neglect of duty, malfeasance, misfeasance, or nonfeasance, after an adjudication hearing held in accordance with Chapter 119. of the Revised Code. The members of the board shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in carrying out their duties as board members. The board shall organize by annually selecting a chair and vice-chair from among its members. The board may adopt bylaws to regulate its affairs. A majority of all members of the board shall constitute a quorum. No action shall be taken without the concurrence of a majority of all members of the board. The board shall meet at least four times annually and at the call of the chair. The chair shall call a meeting on the request of the executive director or the medical director of the board or on the written request of five members. The board shall maintain written or electronic records of its meetings. Upon twenty-four hours' notice from a member of the board, the member's employer shall release the member from the member's employment duties to attend meetings of the full board. Nothing in this paragraph requires the employer of a member of the board to compensate the member for time the member is released from employment duties under this paragraph, but any civil immunity, workers' compensation, disability, or similar coverage that applies to a member of the board as a result of the member's employment shall continue to apply while the member is released from employment duties under this paragraph.

Effective Date: 11-03-2000

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §747.10.

This section is set out twice. See also § 4765.02, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.02 - [Effective 7/1/2013] State board of emergency medical, fire, and transportation services.

(A)

(1) There is hereby created the state board of emergency medical, fire, and transportation services within the division of emergency medical services of the department of public safety. The board shall consist of the members specified in this section who are residents of this state. The governor, with the advice and consent of the senate, shall appoint all members of the board, except the employee of the department of public safety designated by the director of public safety under this section to be a member of the board. In making the appointments, the governor shall appoint only members with background or experience in emergency medical services or trauma care and shall attempt to include members representing urban and rural areas, various geographical regions of the state, and various schools of training.

(2) One member of the board shall be a physician certified by the American board of emergency medicine or the American osteopathic board of emergency medicine who is active in the practice of emergency medicine and is actively involved with an emergency medical service organization. The governor shall appoint this member from among three persons nominated by the Ohio chapter of the American college of emergency physicians and three persons nominated by the Ohio osteopathic association. One member shall be a physician certified by the American board of surgery or the American osteopathic board of surgery who is active in the practice of trauma surgery and is actively involved with emergency medical services. The governor shall appoint this member from among three persons nominated by the Ohio chapter of the American college of surgeons and three persons nominated by the Ohio osteopathic association. One member shall be a physician certified by the American academy of pediatrics or American osteopathic board of pediatrics who is active in the practice of pediatric emergency medicine and actively involved with an emergency medical service organization. The governor shall appoint this member from among three persons nominated by the Ohio chapter of the American academy of pediatrics and three persons nominated by the Ohio osteopathic association. One member shall be the administrator of a hospital located in this state. The governor shall appoint this member from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, and three persons nominated by the association of Ohio children's hospitals. One member shall be an adult or pediatric trauma program manager or trauma program director who is involved in the daily management of a verified trauma center. The governor shall appoint this member from among three persons nominated by the Ohio nurses association, three persons nominated by the Ohio society of trauma nurse leaders, and three persons nominated by the Ohio state council of the emergency nurses association. One member shall be the chief of a fire department that is also an emergency medical service organization in which more than fifty per cent of the persons who provide emergency medical services are full-time paid employees. The governor shall appoint this member from among three persons nominated by the Ohio fire chiefs' association. One member shall be the chief of a fire department that is also an emergency medical service organization in which more than fifty per cent of the persons who provide emergency medical services are volunteers. The governor shall appoint this member from among three persons nominated by the Ohio fire chiefs' association. One member shall be a person who is certified to teach under section 4765.23 of the Revised Code and holds a valid certificate to practice as an EMT, AEMT, or paramedic. The governor shall appoint this member from among three persons nominated by the Ohio emergency medical technician instructors association and the Ohio instructor/coordinators' society. One member shall be an EMT, AEMT, or paramedic, and one member shall be a paramedic. The governor shall appoint these members from among three EMTs or AEMTs and three paramedics nominated by the Ohio association of professional fire fighters and three EMTs, three AEMTs, and three paramedics nominated by the northern Ohio fire fighters. One member shall be an EMT, AEMT, or paramedic, and one member shall be a paramedic . The governor shall appoint these members from among three EMTs or AEMTs and three paramedics nominated by the Ohio state firefighter's association. One member shall be a person whom the governor shall appoint from among an EMT, AEMT, or a paramedic nominated by the Ohio association of emergency medical services or the Ohio ambulance and medical transportation association. One member shall be an EMT, AEMT, or a paramedic, whom the governor shall appoint from among three persons nominated by the Ohio ambulance and medical transportation association. One member shall be a paramedic, whom the governor shall appoint from among three persons nominated by the Ohio ambulance and medical transportation association. One member shall be the owner or operator of a private emergency medical service organization whom the governor shall appoint from among three persons nominated by the Ohio ambulance and medical transportation association. One member shall be a provider of mobile intensive care unit transportation in this state whom the governor shall appoint from among three persons nominated by the Ohio association of critical care transport. One member shall be a provider of air-medical transportation in this state whom the governor shall appoint from among three persons nominated by the Ohio association of critical care transport. One member shall be the owner or operator of a nonemergency medical service organization in this state that provides ambulette services whom the governor shall appoint from among three persons nominated by the Ohio ambulance and medical transportation association.

The governor may refuse to appoint any of the persons nominated by one or more organizations under division (A)(2) of this section, except the employee of the department of public safety designated by the director of public safety under this section to be a member of the board. In that event, the organization or organizations shall continue to nominate the required number of persons until the governor appoints to the board one or more of the persons nominated by the organization or organizations.

The director of public safety shall designate an employee of the department of public safety to serve as a member of the board at the director's pleasure. This member shall serve as a liaison between the department and the division of emergency medical services in cooperation with the executive director of the board.

(B) Terms of office of all members appointed by the governor shall be for three years, each term ending on the same day of the same month as did the term it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Each vacancy shall be filled in the same manner as the original appointment. A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the unexpired term.

The term of a member shall expire if the member ceases to meet any of the requirements to be appointed as that member. The governor may remove any member from office for neglect of duty, malfeasance, misfeasance, or nonfeasance, after an adjudication hearing held in accordance with Chapter 119. of the Revised Code.

(C) The members of the board shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in carrying out their duties as board members.

(D) The board shall organize by annually selecting a chair and vice-chair from among its members. The board may adopt bylaws to regulate its affairs. A majority of all members of the board shall constitute a quorum. No action shall be taken without the concurrence of a majority of all members of the board. The board shall meet at least four times annually and at the call of the chair. The chair shall call a meeting on the request of the executive director or the medical director of the board or on the written request of five members. The board shall maintain written or electronic records of its meetings.

(E) Upon twenty-four hours' notice from a member of the board, the member's employer shall release the member from the member's employment duties to attend meetings of the full board. Nothing in this division requires the employer of a member of the board to compensate the member for time the member is released from employment duties under this paragraph, but any civil immunity, workers' compensation, disability, or similar coverage that applies to a member of the board as a result of the member's employment shall continue to apply while the member is released from employment duties under this paragraph.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.02, effective until 7/1/2013.



Section 4765.03 - [Effective Until 7/1/2013] Executive director duties.

(A) The director of public safety shall appoint a full-time executive director for the state board of emergency medical services. The executive director shall be knowledgeable in emergency medical services and trauma care and shall serve at the pleasure of the director of public safety. The director of public safety shall appoint the executive director from among three persons nominated by the board. The director of public safety may refuse, for cause, to appoint any of the board's nominees. If the director fails to appoint any of the board's nominees, the board shall continue to nominate groups of three persons until the director does appoint one of the board's nominees. The executive director shall serve as the chief executive officer of the board and as the executive director of the division of emergency medical services. The executive director shall attend each meeting of the board, except the board may exclude the executive director from discussions concerning the employment or performance of the executive director or medical director of the board. The executive director shall give a surety bond to the state in such sum as the board determines, conditioned on the faithful performance of the duties of the executive director's office. The executive director shall receive a salary from the board and shall be reimbursed for actual and necessary expenses incurred in carrying out duties as executive director. The executive director shall submit a report to the director of public safety at least every three months regarding the status of emergency medical services in this state. The executive director shall meet with the director of public safety at the director's request.

(B) The board shall appoint a medical director, who shall serve at the pleasure of the board. The medical director shall be a physician certified by the American board of emergency medicine or the American osteopathic board of emergency medicine who is active in the practice of emergency medicine and has been actively involved with an emergency medical service organization for at least five years prior to being appointed. The board shall consider any recommendations for this appointment from the Ohio chapter of the American college of emergency physicians, the Ohio chapter of the American college of surgeons, the Ohio chapter of the American academy of pediatrics, the Ohio osteopathic association, and the Ohio state medical association. The medical director shall direct the executive director and advise the board with regard to adult and pediatric trauma and emergency medical services issues. The medical director shall attend each meeting of the board, except the board may exclude the medical director from discussions concerning the appointment or performance of the medical director or executive director of the board. The medical director shall be employed and paid by the board and shall be reimbursed for actual and necessary expenses incurred in carrying out duties as medical director.

(C) The board may appoint employees as it determines necessary. The board shall prescribe the duties and titles of its employees.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.03 - [Effective 7/1/2013] Executive director duties.

(A) The director of public safety shall appoint a full-time executive director for the state board of emergency medical, fire, and transportation services. The executive director shall be knowledgeable in emergency medical services and trauma care and shall serve at the pleasure of the director of public safety. The director of public safety shall appoint the executive director from among three persons nominated by the board. The director of public safety may refuse, for cause, to appoint any of the board's nominees. If the director fails to appoint any of the board's nominees, the board shall continue to nominate groups of three persons until the director does appoint one of the board's nominees. The executive director shall serve as the chief executive officer of the board and as the executive director of the division of emergency medical services. The executive director shall attend each meeting of the board, except the board may exclude the executive director from discussions concerning the employment or performance of the executive director or medical director of the board. The executive director shall give a surety bond to the state in such sum as the board determines, conditioned on the faithful performance of the duties of the executive director's office. The executive director shall receive a salary from the board and shall be reimbursed for actual and necessary expenses incurred in carrying out duties as executive director.

The executive director shall submit a report to the director of public safety at least every three months regarding the status of emergency medical services in this state. The executive director shall meet with the director of public safety at the director's request.

(B) The board shall appoint a medical director, who shall serve at the pleasure of the board. The medical director shall be a physician certified by the American board of emergency medicine or the American osteopathic board of emergency medicine who is active in the practice of emergency medicine and has been actively involved with an emergency medical service organization for at least five years prior to being appointed. The board shall consider any recommendations for this appointment from the Ohio chapter of the American college of emergency physicians, the Ohio chapter of the American college of surgeons, the Ohio chapter of the American academy of pediatrics, the Ohio osteopathic association, and the Ohio state medical association.

The medical director shall direct the executive director and advise the board with regard to adult and pediatric trauma and emergency medical services issues. The medical director shall attend each meeting of the board, except the board may exclude the medical director from discussions concerning the appointment or performance of the medical director or executive director of the board. The medical director shall be employed and paid by the board and shall be reimbursed for actual and necessary expenses incurred in carrying out duties as medical director.

(C) The board may appoint employees as it determines necessary. The board shall prescribe the duties and titles of its employees.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.03, effective until 7/1/2013.



Section 4765.04 - [Effective Until 7/1/2013] Firefighter and fire safety inspector training committee - trauma committee - other committees and subcommittees.

(A) The firefighter and fire safety inspector training committee of the state board of emergency medical services is hereby created and shall consist of the members of the board who are chiefs of fire departments, and the members of the board who are emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic appointed from among persons nominated by the Ohio association of professional fire fighters or the northern Ohio fire fighters and from among persons nominated by the Ohio state firefighter's association. Each member of the committee, except the chairperson, may designate a person with fire experience to serve in that member's place. The members of the committee or their designees shall select a chairperson from among the members or their designees. The committee may conduct investigations in the course of discharging its duties under this chapter. In the course of an investigation, the committee may issue subpoenas. If a person subpoenaed fails to comply with the subpoena, the committee may authorize its chairperson to apply to the court of common pleas in the county where the person to be subpoenaed resides for an order compelling compliance in the same manner as compliance with a subpoena issued by the court is compelled.

(B) The trauma committee of the state board of emergency medical services is hereby created and shall consist of the following members appointed by the director of public safety:

(1) A physician who is certified by the American board of surgery or American osteopathic board of surgery and actively practices general trauma surgery, appointed from among three persons nominated by the Ohio chapter of the American college of surgeons, three persons nominated by the Ohio state medical association, and three persons nominated by the Ohio osteopathic association;

(2) A physician who is certified by the American board of surgery or the American osteopathic board of surgery and actively practices orthopedic trauma surgery, appointed from among three persons nominated by the Ohio orthopedic society and three persons nominated by the Ohio osteopathic association;

(3) A physician who is certified by the American board of neurological surgeons or the American osteopathic board of surgery and actively practices neurosurgery on trauma victims, appointed from among three persons nominated by the Ohio state neurological society and three persons nominated by the Ohio osteopathic association;

(4) A physician who is certified by the American board of surgeons or American osteopathic board of surgeons and actively specializes in treating burn victims, appointed from among three persons nominated by the Ohio chapter of the American college of surgeons and three persons nominated by the Ohio osteopathic association;

(5) A dentist who is certified by the American board of oral and maxillofacial surgery and actively practices oral and maxillofacial surgery, appointed from among three persons nominated by the Ohio dental association;

(6) A physician who is certified by the American board of physical medicine and rehabilitation or American osteopathic board of rehabilitation medicine and actively provides rehabilitative care to trauma victims, appointed from among three persons nominated by the Ohio society of physical medicine and rehabilitation and three persons nominated by the Ohio osteopathic association;

(7) A physician who is certified by the American board of surgery or American osteopathic board of surgery with special qualifications in pediatric surgery and actively practices pediatric trauma surgery, appointed from among three persons nominated by the Ohio chapter of the American academy of pediatrics and three persons nominated by the Ohio osteopathic association;

(8) A physician who is certified by the American board of emergency medicine or American osteopathic board of emergency medicine, actively practices emergency medicine, and is actively involved in emergency medical services, appointed from among three persons nominated by the Ohio chapter of the American college of emergency physicians and three persons nominated by the Ohio osteopathic association;

(9) A physician who is certified by the American board of pediatrics, American osteopathic board of pediatrics, or American board of emergency medicine, is sub-boarded in pediatric emergency medicine, actively practices pediatric emergency medicine, and is actively involved in emergency medical services, appointed from among three persons nominated by the Ohio chapter of the American academy of pediatrics, three persons nominated by the Ohio chapter of the American college of emergency physicians, and three persons nominated by the Ohio osteopathic association;

(10) A physician who is certified by the American board of surgery, American osteopathic board of surgery, or American board of emergency medicine and is the chief medical officer of an air medical organization, appointed from among three persons nominated by the Ohio association of air medical services;

(11) A coroner or medical examiner appointed from among three people nominated by the Ohio state coroners' association;

(12) A registered nurse who actively practices trauma nursing at an adult or pediatric trauma center, appointed from among three persons nominated by the Ohio association of trauma nurse coordinators;

(13) A registered nurse who actively practices emergency nursing and is actively involved in emergency medical services, appointed from among three persons nominated by the Ohio chapter of the emergency nurses' association;

(14) The chief trauma registrar of an adult or pediatric trauma center, appointed from among three persons nominated by the alliance of Ohio trauma registrars;

(15) The administrator of an adult or pediatric trauma center, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio;

(16) The administrator of a hospital that is not a trauma center and actively provides emergency care to adult or pediatric trauma patients, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio;

(17) The operator of an ambulance company that actively provides trauma care to emergency patients, appointed from among three persons nominated by the Ohio ambulance association;

(18) The chief of a fire department that actively provides trauma care to emergency patients, appointed from among three persons nominated by the Ohio fire chiefs' association;

(19) An EMT or paramedic who is certified under this chapter and actively provides trauma care to emergency patients, appointed from among three persons nominated by the Ohio association of professional firefighters, three persons nominated by the northern Ohio fire fighters, three persons nominated by the Ohio state firefighters' association, and three persons nominated by the Ohio association of emergency medical services;

(20) A person who actively advocates for trauma victims, appointed from three persons nominated by the Ohio brain injury association and three persons nominated by the governor's council on people with disabilities;

(21) A physician or nurse who has substantial administrative responsibility for trauma care provided in or by an adult or pediatric trauma center, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio;

(22) Three representatives of hospitals that are not trauma centers and actively provide emergency care to trauma patients, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio. The representatives may be hospital administrators, physicians, nurses, or other clinical professionals. Members of the committee shall have substantial experience in the categories they represent, shall be residents of this state, and may be members of the state board of emergency medical services. In appointing members of the committee, the director shall attempt to include members representing urban and rural areas, various geographical areas of the state, and various schools of training. The director shall not appoint to the committee more than one member who is employed by or practices at the same hospital, health system, or emergency medical service organization. The director may refuse to appoint any of the persons nominated by an organization or organizations under this division. In that event, the organization or organizations shall continue to nominate the required number of persons until the director appoints to the committee one or more of the persons nominated by the organization or organizations. Initial appointments to the committee shall be made by the director not later than ninety days after November 3, 2000. Members of the committee shall serve at the pleasure of the director, except that any member of the committee who ceases to be qualified for the position to which the member was appointed shall cease to be a member of the committee. Vacancies on the committee shall be filled in the same manner as original appointments. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in carrying out duties as members of the committee. The committee shall select a chairperson and vice-chairperson from among its members. A majority of all members of the committee shall constitute a quorum. No action shall be taken without the concurrence of a majority of all members of the committee. The committee shall meet at the call of the chair, upon written request of five members of the committee, and at the direction of the state board of emergency medical services. The committee shall not meet at times or locations that conflict with meetings of the board. The executive director and medical director of the state board of emergency medical services may participate in any meeting of the committee and shall do so at the request of the committee. The committee shall advise and assist the state board of emergency medical services in matters related to adult and pediatric trauma care and the establishment and operation of the state trauma registry. In matters relating to the state trauma registry, the board and the committee shall consult with trauma registrars from adult and pediatric trauma centers in the state. The committee may appoint a subcommittee to advise and assist with the trauma registry. The subcommittee may include persons with expertise relevant to the trauma registry who are not members of the board or committee.

(C) The state board of emergency medical services may appoint other committees and subcommittees as it considers necessary.

(D) The state board of emergency medical services, and any of its committees or subcommittees, may request assistance from any state agency. The board and its committees and subcommittees may permit persons who are not members of those bodies to participate in deliberations of those bodies, but no person who is not a member of the board shall vote on the board and no person who is not a member of a committee created under division (A) or (B) of this section shall vote on that committee.

(E) Sections 101.82 to 101.87 of the Revised Code do not apply to the committees established under division (A) or (B) of this section.

Effective Date: 03-22-2001; 04-05-2007

This section is set out twice. See also § 4765.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.04 - [Effective 7/1/2013] Firefighter and fire safety inspector training committee - trauma committee - other committees and subcommittees.

(A) The firefighter and fire safety inspector training committee of the state board of emergency medical, fire, and transportation services is hereby created and shall consist of the members of the board who are chiefs of fire departments, and the members of the board who are emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic appointed from among persons nominated by the Ohio association of professional fire fighters or the northern Ohio fire fighters and from among persons nominated by the Ohio state firefighter's association. Each member of the committee, except the chairperson, may designate a person with fire experience to serve in that member's place. The members of the committee or their designees shall select a chairperson from among the members or their designees.

The committee may conduct investigations in the course of discharging its duties under this chapter. In the course of an investigation, the committee may issue subpoenas. If a person subpoenaed fails to comply with the subpoena, the committee may authorize its chairperson to apply to the court of common pleas in the county where the person to be subpoenaed resides for an order compelling compliance in the same manner as compliance with a subpoena issued by the court is compelled.

(B) The trauma committee of the state board of emergency medical, fire, and transportation services is hereby created and shall consist of the following members appointed by the director of public safety:

(1) A physician who is certified by the American board of surgery or American osteopathic board of surgery and actively practices general trauma surgery, appointed from among three persons nominated by the Ohio chapter of the American college of surgeons, three persons nominated by the Ohio state medical association, and three persons nominated by the Ohio osteopathic association;

(2) A physician who is certified by the American board of surgery or the American osteopathic board of surgery and actively practices orthopedic trauma surgery, appointed from among three persons nominated by the Ohio orthopedic society and three persons nominated by the Ohio osteopathic association;

(3) A physician who is certified by the American board of neurological surgeons or the American osteopathic board of surgery and actively practices neurosurgery on trauma victims, appointed from among three persons nominated by the Ohio state neurological society and three persons nominated by the Ohio osteopathic association;

(4) A physician who is certified by the American board of surgeons or American osteopathic board of surgeons and actively specializes in treating burn victims, appointed from among three persons nominated by the Ohio chapter of the American college of surgeons and three persons nominated by the Ohio osteopathic association;

(5) A dentist who is certified by the American board of oral and maxillofacial surgery and actively practices oral and maxillofacial surgery, appointed from among three persons nominated by the Ohio dental association;

(6) A physician who is certified by the American board of physical medicine and rehabilitation or American osteopathic board of rehabilitation medicine and actively provides rehabilitative care to trauma victims, appointed from among three persons nominated by the Ohio society of physical medicine and rehabilitation and three persons nominated by the Ohio osteopathic association;

(7) A physician who is certified by the American board of surgery or American osteopathic board of surgery with special qualifications in pediatric surgery and actively practices pediatric trauma surgery, appointed from among three persons nominated by the Ohio chapter of the American academy of pediatrics and three persons nominated by the Ohio osteopathic association;

(8) A physician who is certified by the American board of emergency medicine or American osteopathic board of emergency medicine, actively practices emergency medicine, and is actively involved in emergency medical services, appointed from among three persons nominated by the Ohio chapter of the American college of emergency physicians and three persons nominated by the Ohio osteopathic association;

(9) A physician who is certified by the American board of pediatrics, American osteopathic board of pediatrics, or American board of emergency medicine, is sub-boarded in pediatric emergency medicine, actively practices pediatric emergency medicine, and is actively involved in emergency medical services, appointed from among three persons nominated by the Ohio chapter of the American academy of pediatrics, three persons nominated by the Ohio chapter of the American college of emergency physicians, and three persons nominated by the Ohio osteopathic association;

(10) A physician who is certified by the American board of surgery, American osteopathic board of surgery, or American board of emergency medicine and is the chief medical officer of an air medical organization, appointed from among three persons nominated by the Ohio association of air medical services;

(11) A coroner or medical examiner appointed from among three people nominated by the Ohio state coroners' association;

(12) A registered nurse who actively practices trauma nursing at an adult or pediatric trauma center, appointed from among three persons nominated by the Ohio association of trauma nurse coordinators;

(13) A registered nurse who actively practices emergency nursing and is actively involved in emergency medical services, appointed from among three persons nominated by the Ohio chapter of the emergency nurses' association;

(14) The chief trauma registrar of an adult or pediatric trauma center, appointed from among three persons nominated by the alliance of Ohio trauma registrars;

(15) The administrator of an adult or pediatric trauma center, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio;

(16) The administrator of a hospital that is not a trauma center and actively provides emergency care to adult or pediatric trauma patients, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio;

(17) The operator of an ambulance company that actively provides trauma care to emergency patients, appointed from among three persons nominated by the Ohio ambulance association;

(18) The chief of a fire department that actively provides trauma care to emergency patients, appointed from among three persons nominated by the Ohio fire chiefs' association;

(19) An EMT or paramedic who is certified under this chapter and actively provides trauma care to emergency patients, appointed from among three persons nominated by the Ohio association of professional firefighters, three persons nominated by the northern Ohio fire fighters, three persons nominated by the Ohio state firefighters' association, and three persons nominated by the Ohio association of emergency medical services;

(20) A person who actively advocates for trauma victims, appointed from three persons nominated by the Ohio brain injury association and three persons nominated by the governor's council on people with disabilities;

(21) A physician or nurse who has substantial administrative responsibility for trauma care provided in or by an adult or pediatric trauma center, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio;

(22) Three representatives of hospitals that are not trauma centers and actively provide emergency care to trauma patients, appointed from among three persons nominated by OHA: the association for hospitals and health systems, three persons nominated by the Ohio osteopathic association, three persons nominated by the association of Ohio children's hospitals, and three persons nominated by the health forum of Ohio. The representatives may be hospital administrators, physicians, nurses, or other clinical professionals.

Members of the committee shall have substantial experience in the categories they represent, shall be residents of this state, and may be members of the state board of emergency medical, fire, and transportation services. In appointing members of the committee, the director shall attempt to include members representing urban and rural areas, various geographical areas of the state, and various schools of training. The director shall not appoint to the committee more than one member who is employed by or practices at the same hospital, health system, or emergency medical service organization.

The director may refuse to appoint any of the persons nominated by an organization or organizations under this division. In that event, the organization or organizations shall continue to nominate the required number of persons until the director appoints to the committee one or more of the persons nominated by the organization or organizations.

Initial appointments to the committee shall be made by the director not later than ninety days after November 3, 2000. Members of the committee shall serve at the pleasure of the director, except that any member of the committee who ceases to be qualified for the position to which the member was appointed shall cease to be a member of the committee. Vacancies on the committee shall be filled in the same manner as original appointments.

The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in carrying out duties as members of the committee.

The committee shall select a chairperson and vice-chairperson from among its members. A majority of all members of the committee shall constitute a quorum. No action shall be taken without the concurrence of a majority of all members of the committee. The committee shall meet at the call of the chair, upon written request of five members of the committee, and at the direction of the state board of emergency medical, fire, and transportation services. The committee shall not meet at times or locations that conflict with meetings of the board. The executive director and medical director of the state board of emergency medical, fire, and transportation services may participate in any meeting of the committee and shall do so at the request of the committee.

The committee shall advise and assist the state board of emergency medical, fire, and transportation services in matters related to adult and pediatric trauma care and the establishment and operation of the state trauma registry. In matters relating to the state trauma registry, the board and the committee shall consult with trauma registrars from adult and pediatric trauma centers in the state. The committee may appoint a subcommittee to advise and assist with the trauma registry. The subcommittee may include persons with expertise relevant to the trauma registry who are not members of the board or committee.

(C)

(1) The medical transportation committee of the state board of emergency medical, fire, and transportation services is hereby created. The committee shall consist of members appointed by the board in accordance with rules adopted by the board. In appointing members of the committee, the board shall attempt to include members representing urban and rural areas and various geographical areas of the state, and shall ensure the members have substantial experience in the transportation of patients, including addressing the unique issues of mobile intensive care and air medical services. The members of the committee shall be residents of this state and may be members of the board. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in carrying out duties as members of the committee. The committee shall select a chairperson and vice-chairperson from among its members. A majority of all members of the committee shall constitute a quorum. No action shall be taken without the concurrence of a majority of all members of the committee. The committee shall meet at the call of the chair and at the direction of the board. The committee shall not meet at times or locations that conflict with meetings of the board. The committee shall advise and assist the board in matters related to the licensing of nonemergency medical service, emergency medical service, and air medical service organizations in this state.

(2) There is hereby created the critical care subcommittee of the medical transportation committee. The membership of the subcommittee and the conduct of the subcommittee's business shall conform to rules adopted by the board. The subcommittee shall advise and assist the committee and board in matters relating to mobile intensive care and air medical service organizations in this state.

(D) The state board of emergency medical, fire, and transportation services may appoint other committees and subcommittees as it considers necessary.

(E) The state board of emergency medical, fire, and transportation services, and any of its committees or subcommittees, may request assistance from any state agency. The board and its committees and subcommittees may permit persons who are not members of those bodies to participate in deliberations of those bodies, but no person who is not a member of the board shall vote on the board and no person who is not a member of a committee created under division (A) , (B), or (C) of this section shall vote on that committee.

(F) Sections 101.82 to 101.87 of the Revised Code do not apply to the committees established under divisions (A) , (B), and (C) of this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-22-2001; 04-05-2007

This section is set out twice. See also § 4765.04, effective until 7/1/2013.



Section 4765.05 - [Effective Until 7/1/2013] Prehospital emergency medical services regions.

(A) As used in this section, "prehospital emergency medical services" means an emergency medical services system that provides medical services to patients who require immediate assistance, because of illness or injury, prior to their arrival at an emergency medical facility.

(B) The state board of emergency medical services shall divide the state geographically into prehospital emergency medical services regions for purposes of overseeing the delivery of adult and pediatric prehospital emergency medical services. For each prehospital emergency medical services region, the state board of emergency medical services shall appoint either a physician to serve as the regional director or a physician advisory board to serve as the regional advisory board. The state board of emergency medical services shall specify the duties of each regional director and regional advisory board. Regional directors and members of regional advisory boards shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred in carrying out duties as regional directors and members of regional advisory boards.

(C) Nothing in this section shall be construed to limit in any way the ability of a hospital to determine the market area of that hospital.

Effective Date: 11-03-2000; 01-18-2007

This section is set out twice. See also § 4765.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.05 - [Effective 7/1/2013] Prehospital emergency medical services regions.

(A) As used in this section, "prehospital emergency medical services" means an emergency medical services system that provides medical services to patients who require immediate assistance, because of illness or injury, prior to their arrival at an emergency medical facility.

(B) The state board of emergency medical, fire, and transportation services shall divide the state geographically into prehospital emergency medical services regions for purposes of overseeing the delivery of adult and pediatric prehospital emergency medical services. For each prehospital emergency medical services region, the state board of emergency medical, fire, and transportation services shall appoint either a physician to serve as the regional director or a physician advisory board to serve as the regional advisory board. The state board of emergency medical, fire, and transportation services shall specify the duties of each regional director and regional advisory board. Regional directors and members of regional advisory boards shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred in carrying out duties as regional directors and members of regional advisory boards.

(C) Nothing in this section shall be construed to limit in any way the ability of a hospital to determine the market area of that hospital.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000; 01-18-2007

This section is set out twice. See also § 4765.05, effective until 7/1/2013.



Section 4765.06 - [Effective Until 7/1/2013] Emergency medical services incidence reporting system - state trauma registry.

(A) The state board of emergency medical services shall establish an emergency medical services incidence reporting system for the collection of information regarding the delivery of emergency medical services in this state and the frequency at which the services are provided. All emergency medical service organizations shall submit to the board any information that the board determines is necessary for maintaining the incidence reporting system.

(B) The board shall establish a state trauma registry to be used for the collection of information regarding the care of adult and pediatric trauma victims in this state. The registry shall provide for the reporting of adult and pediatric trauma-related deaths, identification of adult and pediatric trauma patients, monitoring of adult and pediatric trauma patient care data, determination of the total amount of uncompensated adult and pediatric trauma care provided annually by each facility that provides care to trauma victims, and collection of any other information specified by the board. All persons designated by the board shall submit to the board any information it determines is necessary for maintaining the state trauma registry. At the request of the board any state agency possessing information regarding adult or pediatric trauma care shall provide the information to the board. The board shall maintain the state trauma registry in accordance with rules adopted under section 4765.11 of the Revised Code.

Rules relating to the state trauma registry adopted under this section and section 4765.11 of the Revised Code shall not prohibit the operation of other trauma registries and may provide for the reporting of information to the state trauma registry by or through other trauma registries in a manner consistent with information otherwise reported to the state trauma registry. Other trauma registries may report aggregate information to the state trauma registry, provided the information can be matched to the person that reported it. Information maintained by another trauma registry and reported to the state trauma registry in lieu of being reported directly to the state trauma registry is a public record and shall be maintained, made available to the public, held in confidence, risk adjusted, and not subject to discovery or introduction into evidence in a civil action as provided in section 149.43 of the Revised Code and this section. Any person who provides, maintains, or risk adjusts such information shall comply with this section and rules adopted under it in performing that function and has the same immunities with respect to that function as a person who performs that function with respect to the state trauma registry.

(C) The board and any employee or contractor of the board or the department of public safety shall not make public information it receives under Chapter 4765. of the Revised Code that identifies or would tend to identify a specific recipient of emergency medical services or adult or pediatric trauma care.

(D) Not later than two years after November3, 2000, the board shall adopt and implement rules under section 4765.11 of the Revised Code that provide written standards and procedures for risk adjustment of information received by the board under Chapter 4765. of the Revised Code. The rules shall be developed in consultation with appropriate medical, hospital, and emergency medical service organizations and may provide for risk adjustment by a contractor of the board. Except as provided in division (G) of this section, before risk adjustment standards and procedures are implemented, no member of the board and no employee or contractor of the board or the department of public safety shall make public information received by the board under Chapter 4765. of the Revised Code that identifies or would tend to identify a specific provider of emergency medical services or adult or pediatric trauma care. Except as provided in division (G) of this section, after risk adjustment standards and procedures are implemented, the board shall make public such information only on a risk adjusted basis.

(E) The board shall adopt rules under section 4765.11 of the Revised Code that specify procedures for ensuring the confidentiality of information that is not to be made public under this section. The rules shall specify the circumstances in which deliberations of the persons performing risk adjustment functions under this section are not open to the public and records of those deliberations are maintained in confidence. Nothing in this section prohibits the board from making public statistical information that does not identify or tend to identify a specific recipient or provider of emergency medical services or adult or pediatric trauma care.

(F) No provider that furnishes information to the board with respect to any patient the provider examined or treated shall, because of this furnishing, be deemed liable in damages to any person or be held to answer for betrayal of a professional confidence in the absence of willful or wanton misconduct. No such information shall be subject to introduction in evidence in any civil action against the provider. No provider that furnishes information to the board shall be liable for the misuse or improper release of the information by the board or any other person.

No person who performs risk adjustment functions under this section shall, because of performing such functions, be held liable in a civil action for betrayal of professional confidence or otherwise in the absence of willful or wanton misconduct.

(G) The board may transmit data that identifies or tends to identify a specific provider of emergency medical services care and has not been risk-adjusted from the emergency medical services incident reporting system directly to the national emergency medical services information system, pursuant to a written contract between the board and the federal agency that administers the national emergency medical services information system, which shall ensure to the maximum extent permitted by federal law that such agency shall use such data solely for inclusion in the national emergency medical services information system and shall not disclose such data to the public, through legal discovery, a freedom of information request, or otherwise, in a manner that identifies or tends to identify a specific provider of emergency medical services care.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.06, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.06 - [Effective 7/1/2013] Emergency medical services incidence reporting system - state trauma registry.

(A) The state board of emergency medical, fire, and transportation services shall establish an emergency medical services incidence reporting system for the collection of information regarding the delivery of emergency medical services in this state and the frequency at which the services are provided. All emergency medical service organizations shall submit to the board any information that the board determines is necessary for maintaining the incidence reporting system.

(B) The board shall establish a state trauma registry to be used for the collection of information regarding the care of adult and pediatric trauma victims in this state. The registry shall provide for the reporting of adult and pediatric trauma-related deaths, identification of adult and pediatric trauma patients, monitoring of adult and pediatric trauma patient care data, determination of the total amount of uncompensated adult and pediatric trauma care provided annually by each facility that provides care to trauma victims, and collection of any other information specified by the board. All persons designated by the board shall submit to the board any information it determines is necessary for maintaining the state trauma registry. At the request of the board any state agency possessing information regarding adult or pediatric trauma care shall provide the information to the board. The board shall maintain the state trauma registry in accordance with rules adopted under section 4765.11 of the Revised Code.

Rules relating to the state trauma registry adopted under this section and section 4765.11 of the Revised Code shall not prohibit the operation of other trauma registries and may provide for the reporting of information to the state trauma registry by or through other trauma registries in a manner consistent with information otherwise reported to the state trauma registry. Other trauma registries may report aggregate information to the state trauma registry, provided the information can be matched to the person that reported it. Information maintained by another trauma registry and reported to the state trauma registry in lieu of being reported directly to the state trauma registry is a public record and shall be maintained, made available to the public, held in confidence, risk adjusted, and not subject to discovery or introduction into evidence in a civil action as provided in section 149.43 of the Revised Code and this section. Any person who provides, maintains, or risk adjusts such information shall comply with this section and rules adopted under it in performing that function and has the same immunities with respect to that function as a person who performs that function with respect to the state trauma registry.

(C) The board and any employee or contractor of the board or the department of public safety shall not make public information it receives under Chapter 4765. of the Revised Code that identifies or would tend to identify a specific recipient of emergency medical services or adult or pediatric trauma care.

(D) Not later than two years after November 3, 2000, the board shall adopt and implement rules under section 4765.11 of the Revised Code that provide written standards and procedures for risk adjustment of information received by the board under Chapter 4765. of the Revised Code. The rules shall be developed in consultation with appropriate medical, hospital, and emergency medical service organizations and may provide for risk adjustment by a contractor of the board. Except as provided in division (G) of this section, before risk adjustment standards and procedures are implemented, no member of the board and no employee or contractor of the board or the department of public safety shall make public information received by the board under Chapter 4765. of the Revised Code that identifies or would tend to identify a specific provider of emergency medical services or adult or pediatric trauma care. Except as provided in division (G) of this section, after risk adjustment standards and procedures are implemented, the board shall make public such information only on a risk adjusted basis.

(E) The board shall adopt rules under section 4765.11 of the Revised Code that specify procedures for ensuring the confidentiality of information that is not to be made public under this section. The rules shall specify the circumstances in which deliberations of the persons performing risk adjustment functions under this section are not open to the public and records of those deliberations are maintained in confidence. Nothing in this section prohibits the board from making public statistical information that does not identify or tend to identify a specific recipient or provider of emergency medical services or adult or pediatric trauma care.

(F) No provider that furnishes information to the board with respect to any patient the provider examined or treated shall, because of this furnishing, be deemed liable in damages to any person or be held to answer for betrayal of a professional confidence in the absence of willful or wanton misconduct. No such information shall be subject to introduction in evidence in any civil action against the provider. No provider that furnishes information to the board shall be liable for the misuse or improper release of the information by the board or any other person.

No person who performs risk adjustment functions under this section shall, because of performing such functions, be held liable in a civil action for betrayal of professional confidence or otherwise in the absence of willful or wanton misconduct.

(G) The board may transmit data that identifies or tends to identify a specific provider of emergency medical services care and has not been risk-adjusted from the emergency medical services incident reporting system directly to the national emergency medical services information system, pursuant to a written contract between the board and the federal agency that administers the national emergency medical services information system, which shall ensure to the maximum extent permitted by federal law that such agency shall use such data solely for inclusion in the national emergency medical services information system and shall not disclose such data to the public, through legal discovery, a freedom of information request, or otherwise, in a manner that identifies or tends to identify a specific provider of emergency medical services care.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.06, effective until 7/1/2013.



Section 4765.07 - [Effective Until 7/1/2013] Administrative rules for grant program.

(A) The state board of emergency medical services shall adopt rules under section 4765.11 of the Revised Code to establish and administer a grant program under which grants are distributed according to the following priorities:

(1) First priority shall be given to emergency medical service organizations for the training of personnel, for the purchase of equipment and vehicles, and to improve the availability, accessibility, and quality of emergency medical services in this state. In this category, the board shall give priority to grants that fund training and equipping of emergency medical service personnel.

(2) Second priority shall be given to entities that research, test, and evaluate medical procedures and systems related to adult and pediatric trauma care.

(3) Third priority shall be given to entities that research the causes, nature, and effects of traumatic injuries, educate the public about injury prevention, and implement, test, and evaluate injury prevention strategies.

(4) Fourth priority shall be given to entities that research, test, and evaluate procedures that promote the rehabilitation, retraining, and reemployment of adult or pediatric trauma victims and social service support mechanisms for adult or pediatric trauma victims and their families.

(5) Fifth priority shall be given to entities that conduct research on, test, or evaluate one or more of the following:

(a) Procedures governing the performance of emergency medical services in this state;

(b) The training of emergency medical service personnel;

(c) The staffing of emergency medical service organizations.

(6) For grants distributed for the grant award years occurring not later than the award year ending June 30, 2017, sixth priority shall be given to entities that operate paramedic training programs and are seeking national accreditation of the programs.

(B) To be eligible for a grant distributed pursuant to division (A)(6) of this section, an applicant for the grant shall meet all of the following conditions:

(1) Hold a certificate of accreditation issued by the board under section 4765.17 of the Revised Code to operate a paramedic training program;

(2) Be seeking initial national accreditation of the program from an accrediting organization approved by the board;

(3) Apply for the national accreditation on or after February 25, 2010.

(C) The grant program shall be funded from the trauma and emergency medical services fund created by section 4513.263 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.07, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.07 - [Effective 7/1/2013] Administrative rules for grant program.

(A) The state board of emergency medical, fire, and transportation services shall adopt rules under section 4765.11 of the Revised Code to establish and administer a grant program under which grants are distributed according to the following priorities:

(1) First priority shall be given to emergency medical service organizations for the training of personnel, for the purchase of equipment and vehicles, and to improve the availability, accessibility, and quality of emergency medical services in this state. In this category, the board shall give priority to grants that fund training and equipping of emergency medical service personnel.

(2) Second priority shall be given to entities that research, test, and evaluate medical procedures and systems related to adult and pediatric trauma care.

(3) Third priority shall be given to entities that research the causes, nature, and effects of traumatic injuries, educate the public about injury prevention, and implement, test, and evaluate injury prevention strategies.

(4) Fourth priority shall be given to entities that research, test, and evaluate procedures that promote the rehabilitation, retraining, and reemployment of adult or pediatric trauma victims and social service support mechanisms for adult or pediatric trauma victims and their families.

(5) Fifth priority shall be given to entities that conduct research on, test, or evaluate one or more of the following:

(a) Procedures governing the performance of emergency medical services in this state;

(b) The training of emergency medical service personnel;

(c) The staffing of emergency medical service organizations.

(6) For grants distributed for the grant award years occurring not later than the award year ending June 30, 2017, sixth priority shall be given to entities that operate paramedic training programs and are seeking national accreditation of the programs.

(B) To be eligible for a grant distributed pursuant to division (A)(6) of this section, an applicant for the grant shall meet all of the following conditions:

(1) Hold a certificate of accreditation issued by the board under section 4765.17 of the Revised Code to operate a paramedic training program;

(2) Be seeking initial national accreditation of the program from an accrediting organization approved by the board;

(3) Apply for the national accreditation on or after February 25, 2010.

(C) The grant program shall be funded from the trauma and emergency medical services fund created by section 4513.263 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.07, effective until 7/1/2013.



Section 4765.08 - [Effective Until 7/1/2013] Statewide emergency medical services plan - statewide regulation of emergency medical services during periods of disaster.

The state board of emergency medical services shall prepare a statewide emergency medical services plan and shall revise the plan as necessary. The board shall prepare a plan for the statewide regulation of emergency medical services during periods of disaster. The plan shall be consistent with the statewide emergency medical services plan required under this section and with the statewide emergency operations plan required under section 5502.22 of the Revised Code. The board shall submit the plan to the emergency management agency created under section 5502.22 of the Revised Code. The board shall cooperate with the agency in any other manner the agency considers necessary to develop and implement the statewide emergency operations plan.

Effective Date: 12-02-1996

This section is set out twice. See also § 4765.08, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.08 - [Effective 7/1/2013] Statewide emergency medical services plan - statewide regulation of emergency medical services during periods of disaster.

The state board of emergency medical, fire, and transportation services shall prepare a statewide emergency medical services plan and shall revise the plan as necessary.

The board shall prepare a plan for the statewide regulation of emergency medical services during periods of disaster. The plan shall be consistent with the statewide emergency medical services plan required under this section and with the statewide emergency operations plan required under section 5502.22 of the Revised Code. The board shall submit the plan to the emergency management agency created under section 5502.22 of the Revised Code. The board shall cooperate with the agency in any other manner the agency considers necessary to develop and implement the statewide emergency operations plan.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 12-02-1996

This section is set out twice. See also § 4765.08, effective until 7/1/2013.



Section 4765.09 - [Effective Until 7/1/2013] Recommendations for operation of ambulance and emergency medical service organizations.

The state board of emergency medical services shall prepare recommendations for the operation of ambulance service organizations, air medical organizations, and emergency medical service organizations. Within thirty days following the preparation or modification of recommendations, the board shall notify the board of county commissioners of any county, the board of township trustees of any township, the board of trustees of any joint ambulance district, or the board of trustees of any joint emergency medical services district in which there exist ambulance service organizations, air medical organizations, or emergency medical service organizations of any board recommendations for the operation of such organizations. The recommendations shall include, but not be limited to:

(A) The definition and classification of ambulances and medical aircraft;

(B) The design, equipment, and supplies for ambulances and medical aircraft, including special equipment, supplies, training, and staffing required to assist pediatric and geriatric emergency victims;

(C) The minimum number and type of personnel for the operation of ambulances and medical aircraft;

(D) The communication systems necessary for the operation of ambulances and medical aircraft;

(E) Reports to be made by persons holding certificates of accreditation or approval issued under section 4765.17 of the Revised Code and certificates to practice issued under section 4765.30 of the Revised Code to ascertain compliance with this chapter and the rules and recommendations adopted thereunder and to ascertain the quantity and quality of ambulance service organizations, air medical organizations, and emergency medical service organizations throughout the state.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.09, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.09 - [Effective 7/1/2013] Recommendations for operation of ambulance and emergency medical service organizations.

The state board of emergency medical, fire, and transportation services shall prepare recommendations for the operation of ambulance service organizations, air medical organizations, and emergency medical service organizations. Within thirty days following the preparation or modification of recommendations, the board shall notify the board of county commissioners of any county, the board of township trustees of any township, the board of trustees of any joint ambulance district, or the board of trustees of any joint emergency medical services district in which there exist ambulance service organizations, air medical organizations, or emergency medical service organizations of any board recommendations for the operation of such organizations. The recommendations shall include, but not be limited to:

(A) The definition and classification of ambulances and medical aircraft;

(B) The design, equipment, and supplies for ambulances and medical aircraft, including special equipment, supplies, training, and staffing required to assist pediatric and geriatric emergency victims;

(C) The minimum number and type of personnel for the operation of ambulances and medical aircraft;

(D) The communication systems necessary for the operation of ambulances and medical aircraft;

(E) Reports to be made by persons holding certificates of accreditation or approval issued under section 4765.17 of the Revised Code and certificates to practice issued under section 4765.30 of the Revised Code to ascertain compliance with this chapter and the rules and recommendations adopted thereunder and to ascertain the quantity and quality of ambulance service organizations, air medical organizations, and emergency medical service organizations throughout the state.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.09, effective until 7/1/2013.



Section 4765.10 - [Effective Until 7/1/2013] State board - powers and duties.

(A) The state board of emergency medical services shall do all of the following:

(1) Administer and enforce the provisions of this chapter and the rules adopted under it;

(2) Approve, in accordance with procedures established in rules adopted under section 4765.11 of the Revised Code, examinations that demonstrate competence to have a certificate to practice renewed without completing a continuing education program;

(3) Advise applicants for state or federal emergency medical services funds, review and comment on applications for these funds, and approve the use of all state and federal funds designated solely for emergency medical service programs unless federal law requires another state agency to approve the use of all such federal funds;

(4) Serve as a statewide clearinghouse for discussion, inquiry, and complaints concerning emergency medical services;

(5) Make recommendations to the general assembly on legislation to improve the delivery of emergency medical services;

(6) Maintain a toll-free long distance telephone number through which it shall respond to questions about emergency medical services;

(7) Work with appropriate state offices in coordinating the training of firefighters and emergency medical service personnel. Other state offices that are involved in the training of firefighters or emergency medical service personnel shall cooperate with the board and its committees and subcommittees to achieve this goal.

(8) Provide a liaison to the state emergency operation center during those periods when a disaster, as defined in section 5502.21 of the Revised Code, has occurred in this state and the governor has declared an emergency as defined in that section.

(B) The board may do any of the following:

(1) Investigate complaints concerning emergency medical services and emergency medical service organizations as it determines necessary;

(2) Enter into reciprocal agreements with other states that have standards for accreditation of emergency medical services training programs and for certification of first responders, EMTs-basic, EMTs-I, paramedics, firefighters, or fire safety inspectors that are substantially similar to those established under this chapter and the rules adopted under it;

(3) Establish a statewide public information system and public education programs regarding emergency medical services;

(4) Establish an injury prevention program.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.10, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.10 - [Effective 7/1/2013] State board - powers and duties.

(A) The state board of emergency medical, fire, and transportation services shall do all of the following:

(1) Administer and enforce the provisions of this chapter and the rules adopted under it;

(2) Approve, in accordance with procedures established in rules adopted under section 4765.11 of the Revised Code, examinations that demonstrate competence to have a certificate to practice renewed without completing a continuing education program;

(3) Advise applicants for state or federal emergency medical services funds, review and comment on applications for these funds, and approve the use of all state and federal funds designated solely for emergency medical service programs unless federal law requires another state agency to approve the use of all such federal funds;

(4) Serve as a statewide clearinghouse for discussion, inquiry, and complaints concerning emergency medical services;

(5) Make recommendations to the general assembly on legislation to improve the delivery of emergency medical services;

(6) Maintain a toll-free long distance telephone number through which it shall respond to questions about emergency medical services;

(7) Work with appropriate state offices in coordinating the training of firefighters and emergency medical service personnel. Other state offices that are involved in the training of firefighters or emergency medical service personnel shall cooperate with the board and its committees and subcommittees to achieve this goal.

(8) Provide a liaison to the state emergency operation center during those periods when a disaster, as defined in section 5502.21 of the Revised Code, has occurred in this state and the governor has declared an emergency as defined in that section.

(B) The board may do any of the following:

(1) Investigate complaints concerning emergency medical services and emergency medical service organizations as it determines necessary;

(2) Enter into reciprocal agreements with other states that have standards for accreditation of emergency medical services training programs and for certification of first responders, EMTs-basic, EMTs-I, paramedics, firefighters, or fire safety inspectors that are substantially similar to those established under this chapter and the rules adopted under it;

(3) Establish a statewide public information system and public education programs regarding emergency medical services;

(4) Establish an injury prevention program.

(C) The state board of emergency medical, fire, and transportation services shall not regulate any profession that otherwise is regulated by another board, commission, or similar regulatory entity.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.10, effective until 7/1/2013.



Section 4765.101 - [Effective Until 7/1/2013] Complaint and investigation of violations.

(A) The state board of emergency medical services shall investigate any allegation that a person has violated this chapter or a rule adopted under it. Any person may submit to the board a written complaint regarding an alleged violation of this chapter or a rule adopted under it. In the absence of fraud or bad faith, no person submitting a complaint to the board or testifying in an adjudication hearing conducted in accordance with Chapter 119. of the Revised Code with regard to such an alleged violation shall be liable to any person in damages in a civil action as a result of submitting the complaint or providing testimony.

(B) In investigating an allegation, the board may do any of the following:

(1) Administer oaths;

(2) Order the taking of depositions;

(3) Issue subpoenas;

(4) Compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony.

(C) A subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the executive director of the board. Before issuance of a subpoena for patient record information, the executive director shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or any rule adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation.

(D) On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move, pursuant to the Rules of Civil Procedure, for an order compelling the production of persons or records.

(E) A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or an investigator for the division of emergency medical services of the department of public safety. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named in it, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is an individual authorized by this chapter to practice emergency medical services, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or on the date that the person refuses to accept delivery.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.101, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.101 - [Effective 7/1/2013] Complaint and investigation of violations.

(A) The state board of emergency medical, fire, and transportation services shall investigate any allegation that a person has violated this chapter or a rule adopted under it.

Any person may submit to the board a written complaint regarding an alleged violation of this chapter or a rule adopted under it. In the absence of fraud or bad faith, no person submitting a complaint to the board or testifying in an adjudication hearing conducted in accordance with Chapter 119. of the Revised Code with regard to such an alleged violation shall be liable to any person in damages in a civil action as a result of submitting the complaint or providing testimony.

(B) In investigating an allegation, the board may do any of the following:

(1) Administer oaths;

(2) Order the taking of depositions;

(3) Issue subpoenas;

(4) Compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony.

(C) A subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the executive director of the board. Before issuance of a subpoena for patient record information, the executive director shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or any rule adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation.

(D) On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move, pursuant to the Rules of Civil Procedure, for an order compelling the production of persons or records.

(E) A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or an investigator for the division of emergency medical services of the department of public safety. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named in it, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is an individual authorized by this chapter to practice emergency medical services, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or on the date that the person refuses to accept delivery.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.101, effective until 7/1/2013.



Section 4765.102 - [Effective Until 7/1/2013] Investigative information confidential.

(A) As used in this section, "licensing agency" means any entity that has the authority pursuant to Title XLVII of the Revised Code to issue a license, and any other agency of this or another state, other than the Ohio supreme court, that has the authority to issue a license that authorizes an individual to engage in an occupation or profession. "Licensing agency" includes an administrative officer that has authority to issue a license that authorizes an individual to engage in an occupation or profession.

(B) Except as provided in divisions (C) and (D) of this section and section 4765.111 of the Revised Code, all information the state board of emergency medical services receives pursuant to an investigation, including information regarding an alleged violation of this chapter or rules adopted under it or a complaint submitted under division (A) of section 4765.101 of the Revised Code, is confidential, and is not subject to discovery in any civil action, during the course of the investigation and any adjudication proceedings that result from the investigation. Upon completion of the investigation and any resulting adjudication proceedings, the information is a matter of public record for purposes of section 149.43 of the Revised Code.

(C) The board may release information otherwise made confidential by division (B) of this section to law enforcement officers or licensing agencies of this or another state that are prosecuting, adjudicating, or investigating the holder of a certificate issued under this chapter or a person who allegedly engaged in the unauthorized provision of emergency medical services. A law enforcement officer or licensing agency with information disclosed by the board under this division shall not divulge the information other than for the purpose of an adjudication by a court or licensing agency to which the subject of the adjudication is a party.

(D) If an investigation conducted under section 4765.101 of the Revised Code requires a review of patient records, the investigation and proceedings related to it shall be conducted in such a manner as to protect patient confidentiality. The board shall not make public the name or any other identifying information about a patient unless proper consent is given in accordance with rules adopted by the board. If the patient is less than eighteen years of age, the board shall obtain consent from the patient's parent, guardian, or custodian.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.102, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.102 - [Effective 7/1/2013] Investigative information confidential.

(A) As used in this section, "licensing agency" means any entity that has the authority pursuant to Title XLVII of the Revised Code to issue a license, and any other agency of this or another state, other than the Ohio supreme court, that has the authority to issue a license that authorizes an individual to engage in an occupation or profession. "Licensing agency" includes an administrative officer that has authority to issue a license that authorizes an individual to engage in an occupation or profession.

(B) Except as provided in divisions (C) and (D) of this section and section 4765.111 of the Revised Code, all information the state board of emergency medical, fire, and transportation services receives pursuant to an investigation, including information regarding an alleged violation of this chapter or rules adopted under it or a complaint submitted under division (A) of section 4765.101 of the Revised Code, is confidential, and is not subject to discovery in any civil action, during the course of the investigation and any adjudication proceedings that result from the investigation. Upon completion of the investigation and any resulting adjudication proceedings, the information is a matter of public record for purposes of section 149.43 of the Revised Code.

(C) The board may release information otherwise made confidential by division (B) of this section to law enforcement officers or licensing agencies of this or another state that are prosecuting, adjudicating, or investigating the holder of a certificate issued under this chapter or a person who allegedly engaged in the unauthorized provision of emergency medical services.

A law enforcement officer or licensing agency with information disclosed by the board under this division shall not divulge the information other than for the purpose of an adjudication by a court or licensing agency to which the subject of the adjudication is a party.

(D) If an investigation conducted under section 4765.101 of the Revised Code requires a review of patient records, the investigation and proceedings related to it shall be conducted in such a manner as to protect patient confidentiality. The board shall not make public the name or any other identifying information about a patient unless proper consent is given in accordance with rules adopted by the board. If the patient is less than eighteen years of age, the board shall obtain consent from the patient's parent, guardian, or custodian.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.102, effective until 7/1/2013.



Section 4765.11 - [Effective Until 7/1/2013] Administrative rules for administration.

(A) The state board of emergency medical services shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code and division (C) of this section that establish all of the following:

(1) Procedures for its governance and the control of its actions and business affairs;

(2) Standards for the performance of emergency medical services by first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic;

(3) Application fees for certificates of accreditation, certificates of approval, certificates to teach, and certificates to practice, which shall be deposited into the trauma and emergency medical services fund created in section 4513.263 of the Revised Code;

(4) Criteria for determining when the application or renewal fee for a certificate to practice may be waived because an applicant cannot afford to pay the fee;

(5) Procedures for issuance and renewal of certificates of accreditation, certificates of approval, certificates to teach, and certificates to practice, including any procedures necessary to ensure that adequate notice of renewal is provided in accordance with division (D) of section 4765.30 of the Revised Code;

(6) Procedures for suspending or revoking certificates of accreditation, certificates of approval, certificates to teach, and certificates to practice;

(7) Grounds for suspension or revocation of a certificate to practice issued under section 4765.30 of the Revised Code and for taking any other disciplinary action against a first responder, EMT-basic, EMT-I, or paramedic;

(8) Procedures for taking disciplinary action against a first responder, EMT-basic, EMT-I, or paramedic;

(9) Standards for certificates of accreditation and certificates of approval;

(10) Qualifications for certificates to teach;

(11) Requirements for a certificate to practice;

(12) The curricula, number of hours of instruction and training, and instructional materials to be used in adult and pediatric emergency medical services training programs and adult and pediatric emergency medical services continuing education programs;

(13) Procedures for conducting courses in recognizing symptoms of life-threatening allergic reactions and in calculating proper dosage levels and administering injections of epinephrine to adult and pediatric patients who suffer life-threatening allergic reactions;

(14) Examinations for certificates to practice;

(15) Procedures for administering examinations for certificates to practice;

(16) Procedures for approving examinations that demonstrate competence to have a certificate to practice renewed without completing an emergency medical services continuing education program;

(17) Procedures for granting extensions and exemptions of emergency medical services continuing education requirements;

(18) Procedures for approving the additional emergency medical services first responders are authorized by division (C) of section 4765.35 of the Revised Code to perform, EMTs-basic are authorized by division (C) of section 4765.37 of the Revised Code to perform, EMTs-I are authorized by division (B)(5) of section 4765.38 of the Revised Code to perform, and paramedics are authorized by division (B)(6) of section 4765.39 of the Revised Code to perform;

(19) Standards and procedures for implementing the requirements of section 4765.06 of the Revised Code, including designations of the persons who are required to report information to the board and the types of information to be reported;

(20) Procedures for administering the emergency medical services grant program established under section 4765.07 of the Revised Code;

(21) Procedures consistent with Chapter 119. of the Revised Code for appealing decisions of the board;

(22) Minimum qualifications and peer review and quality improvement requirements for persons who provide medical direction to emergency medical service personnel;

(23) The manner in which a patient, or a patient's parent, guardian, or custodian may consent to the board releasing identifying information about the patient under division (D) of section 4765.102 of the Revised Code;

(24) Circumstances under which a training program or continuing education program, or portion of either type of program, may be taught by a person who does not hold a certificate to teach issued under section 4765.23 of the Revised Code;

(25) Certification cycles for certificates issued under sections 4765.23 and 4765.30 of the Revised Code and certificates issued by the executive director of the state board of emergency medical services under section 4765.55 of the Revised Code that establish a common expiration date for all certificates.

(B) The board may adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code and division (C) of this section that establish the following:

(1) Specifications of information that may be collected under the trauma system registry and incidence reporting system created under section 4765.06 of the Revised Code;

(2) Standards and procedures for implementing any of the recommendations made by any committees of the board or under section 4765.04 of the Revised Code;

(3) Requirements that a person must meet to receive a certificate to practice as a first responder pursuant to division (A)(2) of section 4765.30 of the Revised Code;

(4) Any other rules necessary to implement this chapter.

(C) In developing and administering rules adopted under this chapter, the state board of emergency medical services shall consult with regional directors and regional physician advisory boards created by section 4765.05 of the Revised Code and emphasize the special needs of pediatric and geriatric patients.

(D) Except as otherwise provided in this division, before adopting, amending, or rescinding any rule under this chapter, the board shall submit the proposed rule to the director of public safety for review. The director may review the proposed rule for not more than sixty days after the date it is submitted. If, within this sixty-day period, the director approves the proposed rule or does not notify the board that the rule is disapproved, the board may adopt, amend, or rescind the rule as proposed. If, within this sixty-day period, the director notifies the board that the proposed rule is disapproved, the board shall not adopt, amend, or rescind the rule as proposed unless at least twelve members of the board vote to adopt, amend, or rescind it.

This division does not apply to an emergency rule adopted in accordance with section 119.03 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-2000; 01-18-2007; 2008 SB175 09-12-2008

This section is set out twice. See also § 4765.11, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.11 - [Effective 7/1/2013] Administrative rules for administration.

(A) The state board of emergency medical, fire, and transportation services shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code and division (C) of this section that establish all of the following:

(1) Procedures for its governance and the control of its actions and business affairs;

(2) Standards for the performance of emergency medical services by first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic;

(3) Application fees for certificates of accreditation, certificates of approval, certificates to teach, and certificates to practice, which shall be deposited into the trauma and emergency medical services fund created in section 4513.263 of the Revised Code;

(4) Criteria for determining when the application or renewal fee for a certificate to practice may be waived because an applicant cannot afford to pay the fee;

(5) Procedures for issuance and renewal of certificates of accreditation, certificates of approval, certificates to teach, and certificates to practice, including any procedures necessary to ensure that adequate notice of renewal is provided in accordance with division (D) of section 4765.30 of the Revised Code;

(6) Procedures for suspending or revoking certificates of accreditation, certificates of approval, certificates to teach, and certificates to practice;

(7) Grounds for suspension or revocation of a certificate to practice issued under section 4765.30 of the Revised Code and for taking any other disciplinary action against a first responder, EMT-basic, EMT-I, or paramedic;

(8) Procedures for taking disciplinary action against a first responder, EMT-basic, EMT-I, or paramedic;

(9) Standards for certificates of accreditation and certificates of approval;

(10) Qualifications for certificates to teach;

(11) Requirements for a certificate to practice;

(12) The curricula, number of hours of instruction and training, and instructional materials to be used in adult and pediatric emergency medical services training programs and adult and pediatric emergency medical services continuing education programs;

(13) Procedures for conducting courses in recognizing symptoms of life-threatening allergic reactions and in calculating proper dosage levels and administering injections of epinephrine to adult and pediatric patients who suffer life-threatening allergic reactions;

(14) Examinations for certificates to practice;

(15) Procedures for administering examinations for certificates to practice;

(16) Procedures for approving examinations that demonstrate competence to have a certificate to practice renewed without completing an emergency medical services continuing education program;

(17) Procedures for granting extensions and exemptions of emergency medical services continuing education requirements;

(18) Procedures for approving the additional emergency medical services first responders are authorized by division (C) of section 4765.35 of the Revised Code to perform, EMTs-basic are authorized by division (C) of section 4765.37 of the Revised Code to perform, EMTs-I are authorized by division (B)(5) of section 4765.38 of the Revised Code to perform, and paramedics are authorized by division (B)(6) of section 4765.39 of the Revised Code to perform;

(19) Standards and procedures for implementing the requirements of section 4765.06 of the Revised Code, including designations of the persons who are required to report information to the board and the types of information to be reported;

(20) Procedures for administering the emergency medical services grant program established under section 4765.07 of the Revised Code;

(21) Procedures consistent with Chapter 119. of the Revised Code for appealing decisions of the board;

(22) Minimum qualifications and peer review and quality improvement requirements for persons who provide medical direction to emergency medical service personnel;

(23) The manner in which a patient, or a patient's parent, guardian, or custodian may consent to the board releasing identifying information about the patient under division (D) of section 4765.102 of the Revised Code;

(24) Circumstances under which a training program or continuing education program, or portion of either type of program, may be taught by a person who does not hold a certificate to teach issued under section 4765.23 of the Revised Code;

(25) Certification cycles for certificates issued under sections 4765.23 and 4765.30 of the Revised Code and certificates issued by the executive director of the state board of emergency medical, fire, and transportation services under section 4765.55 of the Revised Code that establish a common expiration date for all certificates.

(B) The board may adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code and division (C) of this section that establish the following:

(1) Specifications of information that may be collected under the trauma system registry and incidence reporting system created under section 4765.06 of the Revised Code;

(2) Standards and procedures for implementing any of the recommendations made by any committees of the board or under section 4765.04 of the Revised Code;

(3) Requirements that a person must meet to receive a certificate to practice as a first responder pursuant to division (A)(2) of section 4765.30 of the Revised Code;

(4) Any other rules necessary to implement this chapter.

(C) In developing and administering rules adopted under this chapter, the state board of emergency medical, fire, and transportation services shall consult with regional directors and regional physician advisory boards created by section 4765.05 of the Revised Code and emphasize the special needs of pediatric and geriatric patients.

(D) Except as otherwise provided in this division, before adopting, amending, or rescinding any rule under this chapter, the board shall submit the proposed rule to the director of public safety for review. The director may review the proposed rule for not more than sixty days after the date it is submitted. If, within this sixty-day period, the director approves the proposed rule or does not notify the board that the rule is disapproved, the board may adopt, amend, or rescind the rule as proposed. If, within this sixty-day period, the director notifies the board that the proposed rule is disapproved, the board shall not adopt, amend, or rescind the rule as proposed unless at least twelve members of the board vote to adopt, amend, or rescind it.

This division does not apply to an emergency rule adopted in accordance with section 119.03 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-2000; 01-18-2007; 2008 SB175 09-12-2008

This section is set out twice. See also § 4765.11, effective until 7/1/2013.



Section 4765.111 - [Effective Until 7/1/2013] Disciplinary proceedings.

Except as provided in this section or sections 4765.112 to 4765.116 of the Revised Code, the state board of emergency medical services shall conduct disciplinary proceedings regarding the holder of a certificate issued under this chapter in accordance with rules adopted by the board under section 4765.11 of the Revised Code. The board and a holder of a certificate are the parties to a hearing conducted under this chapter. Either party may submit a written request to the other party for a list of witnesses and copies of documents intended to be introduced at the hearing. The request shall be in writing and shall be served not less than thirty-seven days prior to the commencement of the hearing, unless the hearing officer or presiding board member grants an extension of time to make the request. Not later than thirty days before the hearing, the responding party shall provide the requested list of witnesses and copies of documents to the requesting party, unless the hearing officer or presiding board member grants an extension of time to provide the list and copies. Failure to timely provide a list or copies requested in accordance with this section shall result in exclusion from the hearing of the witnesses, testimony, or documents.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.111, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.111 - [Effective 7/1/2013] Disciplinary proceedings.

Except as provided in this section or sections 4765.112 to 4765.116 of the Revised Code, the state board of emergency medical, fire, and transportation services shall conduct disciplinary proceedings regarding the holder of a certificate issued under this chapter in accordance with rules adopted by the board under section 4765.11 of the Revised Code.

The board and a holder of a certificate are the parties to a hearing conducted under this chapter. Either party may submit a written request to the other party for a list of witnesses and copies of documents intended to be introduced at the hearing. The request shall be in writing and shall be served not less than thirty-seven days prior to the commencement of the hearing, unless the hearing officer or presiding board member grants an extension of time to make the request. Not later than thirty days before the hearing, the responding party shall provide the requested list of witnesses and copies of documents to the requesting party, unless the hearing officer or presiding board member grants an extension of time to provide the list and copies.

Failure to timely provide a list or copies requested in accordance with this section shall result in exclusion from the hearing of the witnesses, testimony, or documents.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.111, effective until 7/1/2013.



Section 4765.112 - [Effective Until 7/1/2013] Suspension of certificate without hearing.

(A) The state board of emergency medical services, by an affirmative vote of the majority of its members, may suspend without a prior hearing a certificate to practice issued under this chapter if the board determines that there is clear and convincing evidence that continued practice by the certificate holder presents a danger of immediate and serious harm to the public and that the certificate holder has done any of the following:

(1) Furnished false, fraudulent, or misleading information to the board;

(2) Engaged in activities that exceed those permitted by the individual's certificate;

(3) In a court of this or any other state or federal court been convicted of, pleaded guilty to, or been the subject of a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony or for a misdemeanor committed in the course of practice or involving gross immorality or moral turpitude.

(B) Immediately following the decision to impose a summary suspension, the board, in accordance with section 119.07 of the Revised Code, shall issue a written order of suspension, cause it to be delivered to the certificate holder, and notify the certificate holder of the opportunity for a hearing. If timely requested by the certificate holder, a hearing shall be conducted in accordance with section 4765.115 of the Revised Code.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.112, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.112 - [Effective 7/1/2013] Suspension of certificate without hearing.

(A) The state board of emergency medical, fire, and transportation services, by an affirmative vote of the majority of its members, may suspend without a prior hearing a certificate to practice issued under this chapter if the board determines that there is clear and convincing evidence that continued practice by the certificate holder presents a danger of immediate and serious harm to the public and that the certificate holder has done any of the following:

(1) Furnished false, fraudulent, or misleading information to the board;

(2) Engaged in activities that exceed those permitted by the individual's certificate;

(3) In a court of this or any other state or federal court been convicted of, pleaded guilty to, or been the subject of a judicial finding of guilt of, a judicial finding of guilt resulting from a plea of no contest to, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony or for a misdemeanor committed in the course of practice or involving gross immorality or moral turpitude.

(B) Immediately following the decision to impose a summary suspension, the board, in accordance with section 119.07 of the Revised Code, shall issue a written order of suspension, cause it to be delivered to the certificate holder, and notify the certificate holder of the opportunity for a hearing. If timely requested by the certificate holder, a hearing shall be conducted in accordance with section 4765.115 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.112, effective until 7/1/2013.



Section 4765.113 - [Effective Until 7/1/2013] Reconsideration of suspension based on conviction.

If the state board of emergency medical services imposes a suspension on the basis of a conviction, judicial finding, or plea as described in division (A)(3) of section 4765.112 of the Revised Code that is overturned on appeal, the certificate holder, on exhaustion of the criminal appeal process, may file with the board a petition for reconsideration of the suspension along with appropriate court documents. On receipt of the petition and documents, the board shall reinstate the certificate holder's certificate to practice.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.113, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.113 - [Effective 7/1/2013] Reconsideration of suspension based on conviction.

If the state board of emergency medical, fire, and transportation services imposes a suspension on the basis of a conviction, judicial finding, or plea as described in division (A)(3) of section 4765.112 of the Revised Code that is overturned on appeal, the certificate holder, on exhaustion of the criminal appeal process, may file with the board a petition for reconsideration of the suspension along with appropriate court documents. On receipt of the petition and documents, the board shall reinstate the certificate holder's certificate to practice.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.113, effective until 7/1/2013.



Section 4765.114 - [Effective Until 7/1/2013] Certificate automatically suspended for certain offenses.

(A) A certificate to practice emergency medical services issued under this chapter is automatically suspended on the certificate holder's conviction of, plea of guilty to, or judicial finding of guilt of any of the following: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated burglary, aggravated robbery, or a substantially equivalent offense committed in this or another jurisdiction. Continued practice after the suspension is practicing without a certificate.

(B) If the state board of emergency medical services has knowledge that an automatic suspension has occurred, it shall notify, in accordance with section 119.07 of the Revised Code, the certificate holder of the suspension and of the opportunity for a hearing. If timely requested by the certificate holder, a hearing shall be conducted in accordance with section 4765.115 of the Revised Code.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.114, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.114 - [Effective 7/1/2013] Certificate automatically suspended for certain offenses.

(A) A certificate to practice emergency medical services issued under this chapter is automatically suspended on the certificate holder's conviction of, plea of guilty to, or judicial finding of guilt of any of the following: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated burglary, aggravated robbery, or a substantially equivalent offense committed in this or another jurisdiction. Continued practice after the suspension is practicing without a certificate.

(B) If the state board of emergency medical, fire, and transportation services has knowledge that an automatic suspension has occurred, it shall notify, in accordance with section 119.07 of the Revised Code, the certificate holder of the suspension and of the opportunity for a hearing. If timely requested by the certificate holder, a hearing shall be conducted in accordance with section 4765.115 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.114, effective until 7/1/2013.



Section 4765.115 - [Effective Until 7/1/2013] Suspension orders - administrative hearing - disposition.

(A) A suspension order issued under section 4765.112 or automatic suspension under section 4765.114 of the Revised Code is not subject to suspension by a court prior to a hearing under this section or during the pendency of any appeal filed under section 119.12 of the Revised Code.

(B) A suspension order issued under section 4765.112 or automatic suspension under section 4765.114 of the Revised Code remains in effect, unless reversed by the state board of emergency medical services, until a final adjudication order issued by the board pursuant to this section becomes effective.

(C) Hearings requested pursuant to section 4765.112 or 4765.114 of the Revised Code shall be conducted under this section in accordance with Chapter 119. of the Revised Code.

(D) A hearing under this section shall be held not later than forty-five days but not earlier than forty days after the certificate holder requests it, unless another date is agreed to by the certificate holder and the board.

(E) After completion of an adjudication hearing, the board may adopt, by an affirmative vote of the majority of its members, a final adjudication order that imposes any of the following sanctions:

(1) Suspension of the holder's certificate to practice;

(2) Revocation of the holder's certificate to practice;

(3) Issuance of a written reprimand;

(4) A refusal to renew or a limitation on the holder's certificate to practice. The board shall issue its final adjudication order not later than forty-five days after completion of an adjudication hearing. If the board does not issue a final order within that time period, the suspension order is void, but any final adjudication order subsequently issued is not affected.

(F) Any action taken by the board under this section resulting in a suspension from practice shall be accompanied by a written statement of the conditions under which the certificate to practice may be reinstated. Reinstatement of a certificate suspended under this section requires an affirmative vote by the majority of the members of the board.

(G) When the board revokes or refuses to reinstate a certificate to practice, the board may specify that its action is permanent. An individual subject to permanent action taken by the board is forever ineligible to hold a certificate of the type revoked or refused, and the board shall not accept from the individual an application for reinstatement of the certificate or for a new certificate.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.115, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.115 - [Effective 7/1/2013] Suspension orders - administrative hearing - disposition.

(A) A suspension order issued under section 4765.112 or automatic suspension under section 4765.114 of the Revised Code is not subject to suspension by a court prior to a hearing under this section or during the pendency of any appeal filed under section 119.12 of the Revised Code.

(B) A suspension order issued under section 4765.112 or automatic suspension under section 4765.114 of the Revised Code remains in effect, unless reversed by the state board of emergency medical, fire, and transportation services, until a final adjudication order issued by the board pursuant to this section becomes effective.

(C) Hearings requested pursuant to section 4765.112 or 4765.114 of the Revised Code shall be conducted under this section in accordance with Chapter 119. of the Revised Code.

(D) A hearing under this section shall be held not later than forty-five days but not earlier than forty days after the certificate holder requests it, unless another date is agreed to by the certificate holder and the board.

(E) After completion of an adjudication hearing, the board may adopt, by an affirmative vote of the majority of its members, a final adjudication order that imposes any of the following sanctions:

(1) Suspension of the holder's certificate to practice;

(2) Revocation of the holder's certificate to practice;

(3) Issuance of a written reprimand;

(4) A refusal to renew or a limitation on the holder's certificate to practice.

The board shall issue its final adjudication order not later than forty-five days after completion of an adjudication hearing. If the board does not issue a final order within that time period, the suspension order is void, but any final adjudication order subsequently issued is not affected.

(F) Any action taken by the board under this section resulting in a suspension from practice shall be accompanied by a written statement of the conditions under which the certificate to practice may be reinstated. Reinstatement of a certificate suspended under this section requires an affirmative vote by the majority of the members of the board.

(G) When the board revokes or refuses to reinstate a certificate to practice, the board may specify that its action is permanent. An individual subject to permanent action taken by the board is forever ineligible to hold a certificate of the type revoked or refused, and the board shall not accept from the individual an application for reinstatement of the certificate or for a new certificate.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.115, effective until 7/1/2013.



Section 4765.116 - [Effective Until 7/1/2013] Procedure where hearing not timely requested.

If a certificate holder subject to a suspension order issued by the state board of emergency medical services under section 4765.112 or an automatic suspension order under section 4765.114 of the Revised Code fails to make a timely request for a hearing, the following apply:

(A) In the case of a certificate holder subject to a summary suspension order, the board is not required to hold a hearing, but may adopt, by an affirmative vote of a majority of its members, a final order that contains the board's findings. In the final order, the board may order any of the sanctions listed in division (E) of section 4765.115 of the Revised Code.

(B) In the case of a certificate holder subject to an automatic suspension order, the board may adopt, by an affirmative vote of a majority of its members, a final order that permanently revokes the holder's certificate to practice.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.116, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.116 - [Effective 7/1/2013] Procedure where hearing not timely requested.

If a certificate holder subject to a suspension order issued by the state board of emergency medical, fire, and transportation services under section 4765.112 or an automatic suspension order under section 4765.114 of the Revised Code fails to make a timely request for a hearing, the following apply:

(A) In the case of a certificate holder subject to a summary suspension order, the board is not required to hold a hearing, but may adopt, by an affirmative vote of a majority of its members, a final order that contains the board's findings. In the final order, the board may order any of the sanctions listed in division (E) of section 4765.115 of the Revised Code.

(B) In the case of a certificate holder subject to an automatic suspension order, the board may adopt, by an affirmative vote of a majority of its members, a final order that permanently revokes the holder's certificate to practice.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-18-2007

This section is set out twice. See also § 4765.116, effective until 7/1/2013.



Section 4765.12 - [Effective Until 7/1/2013] Guidelines for care of trauma victims by emergency medical service personnel - conduct of peer review and quality assurance programs by emergency medical service organizations.

(A) Not later than two years after the effective date of this section, the state board of emergency medical services shall develop and distribute guidelines for the care of trauma victims by emergency medical service personnel and for the conduct of peer review and quality assurance programs by emergency medical service organizations. The guidelines shall be consistent with the state trauma triage protocols adopted in rules under sections 4765.11 and 4765.40 of the Revised Code and shall place emphasis on the special needs of pediatric and geriatric trauma victims. In developing the guidelines, the board shall consult with entities with interests in trauma and emergency medical services and shall consider any relevant guidelines adopted by national organizations, including the American college of surgeons, American college of emergency physicians, and American academy of pediatrics. The board shall distribute the guidelines, and amendments to the guidelines, to each emergency medical service organization, regional director, regional physician advisory board, certified emergency medical service instructor, and person who regularly provides medical direction to emergency medical service personnel in this state.

(B) Not later than three years after the effective date of this section, each emergency medical service organization in this state shall implement ongoing peer review and quality assurance programs designed to improve the availability and quality of the emergency medical services it provides. The form and content of the programs shall be determined by each emergency medical service organization. In implementing the programs, each emergency medical service organization shall consider how to improve its ability to provide effective trauma care, particularly for pediatric and geriatric trauma victims, and shall take into account the trauma care guidelines developed by the state board of emergency medical services under this section. Information generated solely for use in a peer review or quality assurance program conducted on behalf of an emergency medical service organization is not a public record under section 149.43 of the Revised Code. Such information, and any discussion conducted in the course of a peer review or quality assurance program conducted on behalf of an emergency medical service organization, is not subject to discovery in a civil action and shall not be introduced into evidence in a civil action against the emergency medical service organization on whose behalf the information was generated or the discussion occurred. No emergency medical service organization on whose behalf a peer review or quality assurance program is conducted, and no person who conducts such a program, because of performing such functions, shall be liable in a civil action for betrayal of professional confidence or otherwise in the absence of willful or wanton misconduct.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.12, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.12 - [Effective 7/1/2013] Guidelines for care of trauma victims by emergency medical service personnel - conduct of peer review and quality assurance programs by emergency medical service organizations.

(A) Not later than two years after November 3, 2000, the state board of emergency medical, fire, and transportation services shall develop and distribute guidelines for the care of trauma victims by emergency medical service personnel and for the conduct of peer review and quality assurance programs by emergency medical service organizations. The guidelines shall be consistent with the state trauma triage protocols adopted in rules under sections 4765.11 and 4765.40 of the Revised Code and shall place emphasis on the special needs of pediatric and geriatric trauma victims. In developing the guidelines, the board shall consult with entities with interests in trauma and emergency medical services and shall consider any relevant guidelines adopted by national organizations, including the American college of surgeons, American college of emergency physicians, and American academy of pediatrics. The board shall distribute the guidelines, and amendments to the guidelines, to each emergency medical service organization, regional director, regional physician advisory board, certified emergency medical service instructor, and person who regularly provides medical direction to emergency medical service personnel in this state.

(B) Not later than three years after November 3, 2000, each emergency medical service organization in this state shall implement ongoing peer review and quality assurance programs designed to improve the availability and quality of the emergency medical services it provides. The form and content of the programs shall be determined by each emergency medical service organization. In implementing the programs, each emergency medical service organization shall consider how to improve its ability to provide effective trauma care, particularly for pediatric and geriatric trauma victims, and shall take into account the trauma care guidelines developed by the state board of emergency medical, fire, and transportation services under this section.

Information generated solely for use in a peer review or quality assurance program conducted on behalf of an emergency medical service organization is not a public record under section 149.43 of the Revised Code. Such information, and any discussion conducted in the course of a peer review or quality assurance program conducted on behalf of an emergency medical service organization, is not subject to discovery in a civil action and shall not be introduced into evidence in a civil action against the emergency medical service organization on whose behalf the information was generated or the discussion occurred.

No emergency medical service organization on whose behalf a peer review or quality assurance program is conducted, and no person who conducts such a program, because of performing such functions, shall be liable in a civil action for betrayal of professional confidence or otherwise in the absence of willful or wanton misconduct.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.12, effective until 7/1/2013.



Section 4765.15 - [Effective Until 7/1/2013] Continuing education - approval and accreditation.

A person seeking to operate an emergency medical services training program shall submit a completed application for accreditation to the state board of emergency medical services on a form the board shall prescribe and furnish. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code. A person seeking to operate an emergency medical services continuing education program shall submit a completed application for approval to the board on a form the board shall prescribe and furnish. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code. The board shall administer the accreditation and approval processes pursuant to rules adopted under section 4765.11 of the Revised Code. In administering these processes, the board may authorize other persons to evaluate applications for accreditation or approval and may accept the recommendations made by those persons. The board may cause an investigation to be made into the accuracy of the information submitted in any application for accreditation or approval. If an investigation indicates that false, misleading, or incomplete information has been submitted to the board in connection with any application for accreditation or approval, the board shall conduct a hearing on the matter in accordance with Chapter 119. of the Revised Code.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.15, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.15 - [Effective 7/1/2013] Continuing education - approval and accreditation.

A person seeking to operate an emergency medical services training program shall submit a completed application for accreditation to the state board of emergency medical, fire, and transportation services on a form the board shall prescribe and furnish. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code.

A person seeking to operate an emergency medical services continuing education program shall submit a completed application for approval to the board on a form the board shall prescribe and furnish. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code.

The board shall administer the accreditation and approval processes pursuant to rules adopted under section 4765.11 of the Revised Code. In administering these processes, the board may authorize other persons to evaluate applications for accreditation or approval and may accept the recommendations made by those persons.

The board may cause an investigation to be made into the accuracy of the information submitted in any application for accreditation or approval. If an investigation indicates that false, misleading, or incomplete information has been submitted to the board in connection with any application for accreditation or approval, the board shall conduct a hearing on the matter in accordance with Chapter 119. of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.15, effective until 7/1/2013.



Section 4765.16 - [Effective Until 7/1/2013] Continuing education - development.

(A) All courses offered through an emergency medical services training program or an emergency medical services continuing education program, other than ambulance driving, shall be developed under the direction of a physician who specializes in emergency medicine. Each course that deals with trauma care shall be developed in consultation with a physician who specializes in trauma surgery. Except as specified by the state board of emergency medical services pursuant to rules adopted under section 4765.11 of the Revised Code, each course offered through a training program or continuing education program shall be taught by a person who holds the appropriate certificate to teach issued under section 4765.23 of the Revised Code.

(B) A training program for first responders shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include courses in both of the following areas for at least the number of hours established by the board's rules:

(1) Emergency victim care;

(2) Reading and interpreting a trauma victim's vital signs.

(C) A training program for emergency medical technicians-basic shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include courses in each of the following areas for at least the number of hours established by the board's rules:

(1) Emergency victim care;

(2) Reading and interpreting a trauma victim's vital signs;

(3) Triage protocols for adult and pediatric trauma victims;

(4) In-hospital training;

(5) Clinical training;

(6) Training as an ambulance driver. Each operator of a training program for emergency medical technicians-basic shall allow any pupil in the twelfth grade in a secondary school who is at least seventeen years old and who otherwise meets the requirements for admission into such a training program to be admitted to and complete the program and, as part of the training, to ride in an ambulance with emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic. Each emergency medical service organization shall allow pupils participating in training programs to ride in an ambulance with emergency medical technicians-basic, advanced emergency medical technicians-intermediate, and emergency medical technicians-paramedic.

(D) A training program for emergency medical technicians-intermediate shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include, or require as a prerequisite, the training specified in division (C) of this section and courses in each of the following areas for at least the number of hours established by the board's rules:

(1) Recognizing symptoms of life-threatening allergic reactions and in calculating proper dosage levels and administering injections of epinephrine to persons who suffer life-threatening allergic reactions, conducted in accordance with rules adopted by the board under section 4765.11 of the Revised Code;

(2) Venous access procedures;

(3) Cardiac monitoring and electrical interventions to support or correct the cardiac function.

(E) A training program for emergency medical technicians-paramedic shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include, or require as a prerequisite, the training specified in divisions (C) and (D) of this section and courses in each of the following areas for at least the number of hours established by the board's rules:

(1) Medical terminology;

(2) Venous access procedures;

(3) Airway procedures;

(4) Patient assessment and triage;

(5) Acute cardiac care, including administration of parenteral injections, electrical interventions, and other emergency medical services;

(6) Emergency and trauma victim care beyond that required under division (C) of this section;

(7) Clinical training beyond that required under division (C) of this section.

(F) A continuing education program for first responders, EMTs-basic, EMTs-I, or paramedics shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. A continuing education program shall include instruction and training in subjects established by the board's rules for at least the number of hours established by the board's rules.

Effective Date: 11-03-2000; 01-18-2007

This section is set out twice. See also § 4765.16, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.16 - [Effective 7/1/2013] Continuing education - development.

(A) All courses offered through an emergency medical services training program or an emergency medical services continuing education program, other than ambulance driving, shall be developed under the direction of a physician who specializes in emergency medicine. Each course that deals with trauma care shall be developed in consultation with a physician who specializes in trauma surgery. Except as specified by the state board of emergency medical, fire, and transportation services pursuant to rules adopted under section 4765.11 of the Revised Code, each course offered through a training program or continuing education program shall be taught by a person who holds the appropriate certificate to teach issued under section 4765.23 of the Revised Code.

(B) A training program for first responders shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include courses in both of the following areas for at least the number of hours established by the board's rules:

(1) Emergency victim care;

(2) Reading and interpreting a trauma victim's vital signs.

(C) A training program for emergency medical technicians-basic shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include courses in each of the following areas for at least the number of hours established by the board's rules:

(1) Emergency victim care;

(2) Reading and interpreting a trauma victim's vital signs;

(3) Triage protocols for adult and pediatric trauma victims;

(4) In-hospital training;

(5) Clinical training;

(6) Training as an ambulance driver.

Each operator of a training program for emergency medical technicians-basic shall allow any pupil in the twelfth grade in a secondary school who is at least seventeen years old and who otherwise meets the requirements for admission into such a training program to be admitted to and complete the program and, as part of the training, to ride in an ambulance with emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic. Each emergency medical service organization shall allow pupils participating in training programs to ride in an ambulance with emergency medical technicians-basic, advanced emergency medical technicians-intermediate, and emergency medical technicians-paramedic.

(D) A training program for emergency medical technicians-intermediate shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include, or require as a prerequisite, the training specified in division (C) of this section and courses in each of the following areas for at least the number of hours established by the board's rules:

(1) Recognizing symptoms of life-threatening allergic reactions and in calculating proper dosage levels and administering injections of epinephrine to persons who suffer life-threatening allergic reactions, conducted in accordance with rules adopted by the board under section 4765.11 of the Revised Code;

(2) Venous access procedures;

(3) Cardiac monitoring and electrical interventions to support or correct the cardiac function.

(E) A training program for emergency medical technicians-paramedic shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. The program shall include, or require as a prerequisite, the training specified in divisions (C) and (D) of this section and courses in each of the following areas for at least the number of hours established by the board's rules:

(1) Medical terminology;

(2) Venous access procedures;

(3) Airway procedures;

(4) Patient assessment and triage;

(5) Acute cardiac care, including administration of parenteral injections, electrical interventions, and other emergency medical services;

(6) Emergency and trauma victim care beyond that required under division (C) of this section;

(7) Clinical training beyond that required under division (C) of this section.

(F) A continuing education program for first responders, EMTs-basic, EMTs-I, or paramedics shall meet the standards established in rules adopted by the board under section 4765.11 of the Revised Code. A continuing education program shall include instruction and training in subjects established by the board's rules for at least the number of hours established by the board's rules.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000; 01-18-2007

This section is set out twice. See also § 4765.16, effective until 7/1/2013.



Section 4765.17 - [Effective Until 7/1/2013] Issuing certificate of accreditation or certificate of approval.

(A) The state board of emergency medical services shall issue the appropriate certificate of accreditation or certificate of approval to an applicant who is of good reputation and meets the requirements of section 4765.16 of the Revised Code. The board shall grant or deny a certificate of accreditation or certificate of approval within one hundred twenty days of receipt of the application. The board may issue or renew a certificate of accreditation or certificate of approval on a provisional basis to an applicant who is of good reputation and is in substantial compliance with the requirements of section 4765.16 of the Revised Code. The board shall inform an applicant receiving such a certificate of the conditions that must be met to complete compliance with section 4765.16 of the Revised Code.

(B) Except as provided in division (C) of this section, a certificate of accreditation or certificate of approval is valid for up to five years and may be renewed by the board pursuant to procedures and standards established in rules adopted under section 4765.11 of the Revised Code. An application for renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4765.11 of the Revised Code.

(C) A certificate of accreditation or certificate of approval issued on a provisional basis is valid for the length of time established by the board. If the board finds that the holder of such a certificate has met the conditions it specifies under division (A) of this section, the board shall issue the appropriate certificate of accreditation or certificate of approval.

(D) A certificate of accreditation is valid only for the emergency medical services training program or programs for which it is issued. The holder of a certificate of accreditation may apply to operate additional training programs in accordance with rules adopted by the board under section 4765.11 of the Revised Code. Any additional training programs shall expire on the expiration date of the applicant's current certificate. A certificate of approval is valid only for the emergency medical services continuing education program for which it is issued. Neither is transferable.

(E) The holder of a certificate of accreditation or a certificate of approval may offer courses at more than one location in accordance with rules adopted under section 4765.11 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-14-1993

This section is set out twice. See also § 4765.17, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.17 - [Effective 7/1/2013] Issuing certificate of accreditation or certificate of approval.

(A) The state board of emergency medical, fire, and transportation services shall issue the appropriate certificate of accreditation or certificate of approval to an applicant who is of good reputation and meets the requirements of section 4765.16 of the Revised Code. The board shall grant or deny a certificate of accreditation or certificate of approval within one hundred twenty days of receipt of the application. The board may issue or renew a certificate of accreditation or certificate of approval on a provisional basis to an applicant who is of good reputation and is in substantial compliance with the requirements of section 4765.16 of the Revised Code. The board shall inform an applicant receiving such a certificate of the conditions that must be met to complete compliance with section 4765.16 of the Revised Code.

(B) Except as provided in division (C) of this section, a certificate of accreditation or certificate of approval is valid for up to five years and may be renewed by the board pursuant to procedures and standards established in rules adopted under section 4765.11 of the Revised Code. An application for renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4765.11 of the Revised Code.

(C) A certificate of accreditation or certificate of approval issued on a provisional basis is valid for the length of time established by the board. If the board finds that the holder of such a certificate has met the conditions it specifies under division (A) of this section, the board shall issue the appropriate certificate of accreditation or certificate of approval.

(D) A certificate of accreditation is valid only for the emergency medical services training program or programs for which it is issued. The holder of a certificate of accreditation may apply to operate additional training programs in accordance with rules adopted by the board under section 4765.11 of the Revised Code. Any additional training programs shall expire on the expiration date of the applicant's current certificate. A certificate of approval is valid only for the emergency medical services continuing education program for which it is issued. Neither is transferable.

(E) The holder of a certificate of accreditation or a certificate of approval may offer courses at more than one location in accordance with rules adopted under section 4765.11 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-14-1993

This section is set out twice. See also § 4765.17, effective until 7/1/2013.



Section 4765.18 - [Effective Until 7/1/2013] Grounds for suspension or revocation of certificate.

The state board of emergency medical services may suspend or revoke a certificate of accreditation or a certificate of approval issued under section 4765.17 of the Revised Code for any of the following reasons:

(A) Violation of this chapter or any rule adopted under it;

(B) Furnishing of false, misleading, or incomplete information to the board;

(C) The signing of an application or the holding of a certificate of accreditation by a person who has pleaded guilty to or has been convicted of a felony, or has pleaded guilty to or been convicted of a crime involving moral turpitude;

(D) The signing of an application or the holding of a certificate of accreditation by a person who is addicted to the use of any controlled substance or has been adjudicated incompetent for that purpose by a court, as provided in section 5122.301 of the Revised Code;

(E) Violation of any commitment made in an application for a certificate of accreditation or certificate of approval;

(F) Presentation to prospective students of misleading, false, or fraudulent information relating to the emergency medical services training program or emergency medical services continuing education program, employment opportunities, or opportunities for enrollment in accredited institutions of higher education after entering or completing courses offered by the operator of a program;

(G) Failure to maintain in a safe and sanitary condition premises and equipment used in conducting courses of study;

(H) Failure to maintain financial resources adequate for the satisfactory conduct of courses of study or to retain a sufficient number of certified instructors;

(I) Discrimination in the acceptance of students upon the basis of race, color, religion, sex, or national origin.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.18, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.18 - [Effective 7/1/2013] Grounds for suspension or revocation of certificate.

The state board of emergency medical, fire, and transportation services may suspend or revoke a certificate of accreditation or a certificate of approval issued under section 4765.17 of the Revised Code for any of the following reasons:

(A) Violation of this chapter or any rule adopted under it;

(B) Furnishing of false, misleading, or incomplete information to the board;

(C) The signing of an application or the holding of a certificate of accreditation by a person who has pleaded guilty to or has been convicted of a felony, or has pleaded guilty to or been convicted of a crime involving moral turpitude;

(D) The signing of an application or the holding of a certificate of accreditation by a person who is addicted to the use of any controlled substance or has been adjudicated incompetent for that purpose by a court, as provided in section 5122.301 of the Revised Code;

(E) Violation of any commitment made in an application for a certificate of accreditation or certificate of approval;

(F) Presentation to prospective students of misleading, false, or fraudulent information relating to the emergency medical services training program or emergency medical services continuing education program, employment opportunities, or opportunities for enrollment in accredited institutions of higher education after entering or completing courses offered by the operator of a program;

(G) Failure to maintain in a safe and sanitary condition premises and equipment used in conducting courses of study;

(H) Failure to maintain financial resources adequate for the satisfactory conduct of courses of study or to retain a sufficient number of certified instructors;

(I) Discrimination in the acceptance of students upon the basis of race, color, religion, sex, or national origin.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.18, effective until 7/1/2013.



Section 4765.22 - [Effective Until 7/1/2013] Applying to teach in emergency medical services training program or emergency medical services continuing education program.

A person seeking a certificate to teach in an emergency medical services training program or an emergency medical services continuing education program shall submit a completed application for certification to the state board of emergency medical services on a form the board shall prescribe and furnish. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.22, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.22 - [Effective 7/1/2013] Applying to teach in emergency medical services training program or emergency medical services continuing education program.

A person seeking a certificate to teach in an emergency medical services training program or an emergency medical services continuing education program shall submit a completed application for certification to the state board of emergency medical, fire, and transportation services on a form the board shall prescribe and furnish. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.22, effective until 7/1/2013.



Section 4765.23 - [Effective Until 7/1/2013] Teaching certificate - issuance - renewal - suspension or revocation.

The state board of emergency medical services shall issue a certificate to teach in an emergency medical services training program or an emergency medical services continuing education program to any applicant who it determines meets the qualifications established in rules adopted under section 4765.11 of the Revised Code. The certificate shall indicate each type of instruction and training the certificate holder may teach under the certificate.

A certificate to teach shall have a certification cycle established by the board and may be renewed by the board pursuant to rules adopted under section 4765.11 of the Revised Code. An application for renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4765.11 of the Revised Code.

The board may suspend or revoke a certificate to teach pursuant to rules adopted under section 4765.11 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.23, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.23 - [Effective 7/1/2013] Teaching certificate - issuance - renewal - suspension or revocation.

The state board of emergency medical, fire, and transportation services shall issue a certificate to teach in an emergency medical services training program or an emergency medical services continuing education program to any applicant who it determines meets the qualifications established in rules adopted under section 4765.11 of the Revised Code. The certificate shall indicate each type of instruction and training the certificate holder may teach under the certificate.

A certificate to teach shall have a certification cycle established by the board and may be renewed by the board pursuant to rules adopted under section 4765.11 of the Revised Code. An application for renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4765.11 of the Revised Code.

The board may suspend or revoke a certificate to teach pursuant to rules adopted under section 4765.11 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.23, effective until 7/1/2013.



Section 4765.24 - Continuing education - certificate of completion.

The operator of an accredited training program for first responders shall issue a certificate of completion in first responder training to each student who successfully completes the training program described in division (B) of section 4765.16 of the Revised Code. The operator of an accredited training program for emergency medical technicians-basic shall issue a certificate of completion in emergency medical services training-basic to each student who successfully completes the EMT-basic program described in division (C) of section 4765.16 of the Revised Code. The operator of an accredited training program for emergency medical technicians-intermediate shall issue a certificate of completion in emergency medical services training-intermediate to each student who successfully completes the EMT-I program described in division (D) of section 4765.16 of the Revised Code. The operator of an accredited training program for emergency medical technicians-paramedic shall issue a certificate of completion in emergency medical services training-paramedic to each student who successfully completes the training program described in division (E) of section 4765.16 of the Revised Code. The operator of an approved emergency medical services continuing education program shall issue the appropriate certificate of completion in emergency medical services continuing education to each student who successfully completes a continuing education program described in division (F) of section 4765.16 of the Revised Code.

Effective Date: 10-01-1996



Section 4765.28 - [Effective Until 7/1/2013] Applying for certificate to practice.

A person seeking a certificate to practice as a first responder, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic shall submit a completed application for certification to the state board of emergency medical services on a form the board shall prescribe and furnish. Except as provided in division (B) of section 4765.29 of the Revised Code, the application shall include evidence that the applicant received the appropriate certificate of completion pursuant to section 4765.24 of the Revised Code. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code, unless the board waives the fee on determining pursuant to those rules that the applicant cannot afford to pay the fee.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.28, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.28 - [Effective 7/1/2013] Applying for certificate to practice.

A person seeking a certificate to practice as a first responder, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic shall submit a completed application for certification to the state board of emergency medical, fire, and transportation services on a form the board shall prescribe and furnish. Except as provided in division (B) of section 4765.29 of the Revised Code, the application shall include evidence that the applicant received the appropriate certificate of completion pursuant to section 4765.24 of the Revised Code. The application shall be accompanied by the appropriate application fee established in rules adopted under section 4765.11 of the Revised Code, unless the board waives the fee on determining pursuant to those rules that the applicant cannot afford to pay the fee.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.28, effective until 7/1/2013.



Section 4765.29 - [Effective Until 7/1/2013] Examination.

(A) The state board of emergency medical services shall provide for the examination of applicants for certification to practice as first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic. The examinations shall be established by the board in rules adopted under section 4765.11 of the Revised Code. The board may administer the examinations or contract with other persons to administer the examinations. In either case, the examinations shall be administered pursuant to procedures established in rules adopted under section 4765.11 of the Revised Code and shall be offered at various locations in the state selected by the board. Except as provided in division (B) of this section, an applicant shall not be permitted to take an examination for the same certificate to practice more than three times since last receiving the certificate of completion pursuant to section 4765.24 of the Revised Code that qualifies the applicant to take the examination unless the applicant receives another certificate of completion that qualifies the applicant to take the examination.

(B) On request of an applicant who fails three examinations for the same certificate to practice, the board may direct the applicant to complete a specific portion of an accredited emergency medical services training program. If the applicant provides satisfactory proof to the board that the applicant has successfully completed that portion of the program, the applicant shall be permitted to take the examination.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.29, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.29 - [Effective 7/1/2013] Examination.

(A) The state board of emergency medical, fire, and transportation services shall provide for the examination of applicants for certification to practice as first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic. The examinations shall be established by the board in rules adopted under section 4765.11 of the Revised Code. The board may administer the examinations or contract with other persons to administer the examinations. In either case, the examinations shall be administered pursuant to procedures established in rules adopted under section 4765.11 of the Revised Code and shall be offered at various locations in the state selected by the board.

Except as provided in division (B) of this section, an applicant shall not be permitted to take an examination for the same certificate to practice more than three times since last receiving the certificate of completion pursuant to section 4765.24 of the Revised Code that qualifies the applicant to take the examination unless the applicant receives another certificate of completion that qualifies the applicant to take the examination.

(B) On request of an applicant who fails three examinations for the same certificate to practice, the board may direct the applicant to complete a specific portion of an accredited emergency medical services training program. If the applicant provides satisfactory proof to the board that the applicant has successfully completed that portion of the program, the applicant shall be permitted to take the examination.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.29, effective until 7/1/2013.



Section 4765.30 - [Effective Until 7/1/2013] Qualifications for certificate to practice.

(A)

(1) The state board of emergency medical services shall issue a certificate to practice as a first responder to an applicant who meets all of the following conditions:

(a) Except as provided in division (A)(2) of this section, is a volunteer for a nonprofit emergency medical service organization or a nonprofit fire department;

(b) Holds the appropriate certificate of completion issued in accordance with section 4765.24 of the Revised Code;

(c) Passes the appropriate examination conducted under section 4765.29 of the Revised Code;

(d) Is not in violation of any provision of this chapter or the rules adopted under it;

(e) Meets any other certification requirements established in rules adopted under section 4765.11 of the Revised Code.

(2) The board may waive the requirement to be a volunteer for a nonprofit entity if the applicant meets other requirements established in rules adopted under division (B)(3) of section 4765.11 of the Revised Code relative to a person's eligibility to practice as a first responder.

(B) The state board of emergency medical services shall issue a certificate to practice as an emergency medical technician-basic to an applicant who meets all of the following conditions:

(1) Holds a certificate of completion in emergency medical services training-basic issued in accordance with section 4765.24 of the Revised Code;

(2) Passes the examination for emergency medical technicians-basic conducted under section 4765.29 of the Revised Code;

(3) Is not in violation of any provision of this chapter or the rules adopted under it;

(4) Meets any other certification requirements established in rules adopted under section 4765.11 of the Revised Code.

(C) The state board of emergency medical services shall issue a certificate to practice as an emergency medical technician-intermediate or emergency medical technician-paramedic to an applicant who meets all of the following conditions:

(1) Holds a certificate to practice as an emergency medical technician-basic;

(2) Holds the appropriate certificate of completion issued in accordance with section 4765.24 of the Revised Code;

(3) Passes the appropriate examination conducted under section 4765.29 of the Revised Code;

(4) Is not in violation of any provision of this chapter or the rules adopted under it;

(5) Meets any other certification requirements established in rules adopted under section 4765.11 of the Revised Code.

(D) A certificate to practice shall have a certification cycle established by the board and may be renewed by the board pursuant to rules adopted under section 4765.11 of the Revised Code. Not later than sixty days prior to the expiration date of an individual's certificate to practice, the board shall notify the individual of the scheduled expiration .

An application for renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4765.11 of the Revised Code, unless the board waives the fee on determining pursuant to those rules that the applicant cannot afford to pay the fee. Except as provided in division (B) of section 4765.31 of the Revised Code, the application shall include evidence of either of the following:

(1) That the applicant received a certificate of completion from the appropriate emergency medical services continuing education program pursuant to section 4765.24 of the Revised Code;

(2) That the applicant has successfully passed an examination that demonstrates the competence to have a certificate renewed without completing an emergency medical services continuing education program. The board shall approve such examinations in accordance with rules adopted under section 4765.11 of the Revised Code.

(E) The board shall not require an applicant for renewal of a certificate to practice to take an examination as a condition of renewing the certificate. This division does not preclude the use of examinations by operators of approved emergency medical services continuing education programs as a condition for issuance of a certificate of completion in emergency medical services continuing education.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.30, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.30 - [Effective 7/1/2013] Qualifications for certificate to practice.

(A)

(1) The state board of emergency medical, fire, and transportation services shall issue a certificate to practice as a first responder to an applicant who meets all of the following conditions:

(a) Except as provided in division (A)(2) of this section, is a volunteer for a nonprofit emergency medical service organization or a nonprofit fire department;

(b) Holds the appropriate certificate of completion issued in accordance with section 4765.24 of the Revised Code;

(c) Passes the appropriate examination conducted under section 4765.29 of the Revised Code;

(d) Is not in violation of any provision of this chapter or the rules adopted under it;

(e) Meets any other certification requirements established in rules adopted under section 4765.11 of the Revised Code.

(2) The board may waive the requirement to be a volunteer for a nonprofit entity if the applicant meets other requirements established in rules adopted under division (B)(3) of section 4765.11 of the Revised Code relative to a person's eligibility to practice as a first responder.

(B) The state board of emergency medical, fire, and transportation services shall issue a certificate to practice as an emergency medical technician-basic to an applicant who meets all of the following conditions:

(1) Holds a certificate of completion in emergency medical services training-basic issued in accordance with section 4765.24 of the Revised Code;

(2) Passes the examination for emergency medical technicians-basic conducted under section 4765.29 of the Revised Code;

(3) Is not in violation of any provision of this chapter or the rules adopted under it;

(4) Meets any other certification requirements established in rules adopted under section 4765.11 of the Revised Code.

(C) The state board of emergency medical, fire, and transportation services shall issue a certificate to practice as an emergency medical technician-intermediate or emergency medical technician-paramedic to an applicant who meets all of the following conditions:

(1) Holds a certificate to practice as an emergency medical technician-basic;

(2) Holds the appropriate certificate of completion issued in accordance with section 4765.24 of the Revised Code;

(3) Passes the appropriate examination conducted under section 4765.29 of the Revised Code;

(4) Is not in violation of any provision of this chapter or the rules adopted under it;

(5) Meets any other certification requirements established in rules adopted under section 4765.11 of the Revised Code.

(D) A certificate to practice shall have a certification cycle established by the board and may be renewed by the board pursuant to rules adopted under section 4765.11 of the Revised Code. Not later than sixty days prior to the expiration date of an individual's certificate to practice, the board shall notify the individual of the scheduled expiration.

An application for renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4765.11 of the Revised Code, unless the board waives the fee on determining pursuant to those rules that the applicant cannot afford to pay the fee. Except as provided in division (B) of section 4765.31 of the Revised Code, the application shall include evidence of either of the following:

(1) That the applicant received a certificate of completion from the appropriate emergency medical services continuing education program pursuant to section 4765.24 of the Revised Code;

(2) That the applicant has successfully passed an examination that demonstrates the competence to have a certificate renewed without completing an emergency medical services continuing education program. The board shall approve such examinations in accordance with rules adopted under section 4765.11 of the Revised Code.

(E) The board shall not require an applicant for renewal of a certificate to practice to take an examination as a condition of renewing the certificate. This division does not preclude the use of examinations by operators of approved emergency medical services continuing education programs as a condition for issuance of a certificate of completion in emergency medical services continuing education.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.30, effective until 7/1/2013.



Section 4765.301 - Criminal records check.

(A) An appointing authority may request the superintendent of BCII to conduct a criminal records check with respect to any person who is under consideration for appointment or employment as an emergency medical technician-basic, an emergency medical technician-intermediate, or an emergency medical technician-paramedic.

(B)

(1) The appointing authority may request that the superintendent of BCII obtain information from the federal bureau of investigation as a part of the criminal records check requested pursuant to division (A) of this section.

(2) An appointing authority authorized by division (A) of this section to request a criminal records check shall provide to each person for whom the appointing authority intends to request a criminal records check a copy of the form prescribed pursuant to division (C)(1) of section 109.578 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.578 of the Revised Code, obtain the completed form and impression sheet from the person, and forward the completed form and impression sheet to the superintendent of BCII at the time the criminal records check is requested.

(3) Any person subject to a criminal records check who receives a copy of the form and a copy of the impression sheet pursuant to division (B)(2) of this section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If a person fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the appointing authority shall not appoint or employ the person as an emergency medical technician-basic, an emergency medical technician-intermediate, or an emergency medical technician-paramedic.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, an appointing authority shall not appoint or employ a person as an emergency medical technician-basic, an emergency medical technician-intermediate, or an emergency medical technician-paramedic if the appointing authority has requested a criminal records check pursuant to division (A) of this section and the criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the following:

(a) A felony;

(b) A violation of section 2909.03 of the Revised Code;

(c) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses described in division (C)(1)(a) or (b) of this section.

(2) Notwithstanding division (C)(1) of this section, an appointing authority may appoint or employ a person as an emergency medical technician-basic, an emergency medical technician-intermediate, or an emergency medical technician-paramedic if all of the following apply:

(a) The appointing authority has requested a criminal records check pursuant to division (A) of this section.

(b) The criminal records check indicates that the person previously has been convicted of or pleaded guilty to any of the offenses described in division (C)(1) of this section.

(c) The person meets rehabilitation standards established in rules adopted under division (E) of this section.

(3) If an appointing authority requests a criminal records check pursuant to division (A) of this section, the appointing authority may appoint or employ a person as an emergency medical technician-basic, an emergency medical technician-intermediate, or an emergency medical technician-paramedic conditionally until the criminal records check is completed and the appointing authority receives the results. If the results of the criminal records check indicate that, pursuant to division (C)(1) of this section, the person subject to the criminal records check is disqualified from appointment or employment, the appointing authority shall release the person from appointment or employment.

(D) The appointing authority shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.578 of the Revised Code for each criminal records check conducted in accordance with that section. The appointing authority may charge the applicant who is subject to the criminal records check a fee for the costs the appointing authority incurs in obtaining the criminal records check. A fee charged under this division shall not exceed the amount of fees the appointing authority pays for the criminal records check. If a fee is charged under this division, the appointing authority shall notify the applicant at the time of the applicant's initial application for appointment or employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for appointment or employment.

(E) The appointing authority shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall include rehabilitation standards a person who has been convicted of or pleaded guilty to an offense listed in division (C)(1) of this section must meet for the appointing authority to appoint or employ the person as an emergency medical technician-basic, an emergency medical technician-intermediate, or an emergency medical technician-paramedic.

(F) An appointing authority that intends to request a criminal records check for an applicant shall inform each applicant, at the time of the person's initial application for appointment or employment, that the applicant is required to provide a set of impressions of the person's fingerprints and that the appointing authority requires a criminal records check to be conducted and satisfactorily completed in accordance with section 109.578 of the Revised Code.

(G) As used in this section:

(1) "Appointing authority" means any person or body that has the authority to hire, appoint, or employ emergency medical technicians-basic, emergency medical technicians-intermediate, or emergency medical technicians-paramedic.

(2) "Criminal records check" has the same meaning as in section 109.578 of the Revised Code.

(3) "Superintendent of BCII" has the same meaning as in section 2151.86 of the Revised Code.

Effective Date: 04-09-2003



Section 4765.31 - [Effective Until 7/1/2013] Continuing education - extension or exemption.

(A) Except as provided in division (B) of this section, a first responder, emergency medical technician-basic, emergency medical technician-intermediate, and emergency medical technician-paramedic shall complete an emergency medical services continuing education program or pass an examination approved by the state board of emergency medical services under division (A) of section 4765.10 of the Revised Code prior to the expiration of the individual's certificate to practice. Completion of the continuing education requirements for EMTs-I or paramedics satisfies the continuing education requirements for renewing the certificate to practice as an EMT-basic held by an EMT-I or paramedic.

(B)

(1) An applicant for renewal of a certificate to practice may apply to the board, in writing, for an extension to complete the continuing education requirements established under division (A) of this section. The board may grant such an extension and determine the length of the extension. The board may authorize the applicant to continue to practice during the extension as if the certificate to practice had not expired.

(2) An applicant for renewal of a certificate to practice may apply to the board, in writing, for an exemption from the continuing education requirements established under division (A) of this section. The board may exempt an individual or a group of individuals from all or any part of the continuing education requirements due to active military service, unusual circumstance, emergency, special hardship, or any other cause considered reasonable by the board.

(C) Decisions of whether to grant an extension or exemption under division (B) of this section shall be made by the board pursuant to procedures established in rules adopted under section 4765.11 of the Revised Code.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.31, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.31 - [Effective 7/1/2013] Continuing education - extension or exemption.

(A) Except as provided in division (B) of this section, a first responder, emergency medical technician-basic, emergency medical technician-intermediate, and emergency medical technician-paramedic shall complete an emergency medical services continuing education program or pass an examination approved by the state board of emergency medical, fire, and transportation services under division (A) of section 4765.10 of the Revised Code prior to the expiration of the individual's certificate to practice. Completion of the continuing education requirements for EMTs-I or paramedics satisfies the continuing education requirements for renewing the certificate to practice as an EMT-basic held by an EMT-I or paramedic.

(B)

(1) An applicant for renewal of a certificate to practice may apply to the board, in writing, for an extension to complete the continuing education requirements established under division (A) of this section. The board may grant such an extension and determine the length of the extension. The board may authorize the applicant to continue to practice during the extension as if the certificate to practice had not expired.

(2) An applicant for renewal of a certificate to practice may apply to the board, in writing, for an exemption from the continuing education requirements established under division (A) of this section. The board may exempt an individual or a group of individuals from all or any part of the continuing education requirements due to active military service, unusual circumstance, emergency, special hardship, or any other cause considered reasonable by the board.

(C) Decisions of whether to grant an extension or exemption under division (B) of this section shall be made by the board pursuant to procedures established in rules adopted under section 4765.11 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.31, effective until 7/1/2013.



Section 4765.32 - [Effective Until 7/1/2013] Certificates issued under prior law.

A current, valid certificate of accreditation issued under the provisions of former section 3303.11 or 3303.23 of the Revised Code shall remain valid until one year after the expiration date of the certificate as determined by the provisions of those sections and shall confer the same privileges and impose the same responsibilities and requirements as a certificate of accreditation issued by the state board of emergency medical services under section 4765.17 of the Revised Code. A certificate to practice as an emergency medical technician-ambulance that is valid on November 24, 1995, shall be considered a certificate to practice as an emergency medical technician-basic. A certificate to practice as an advanced emergency medical technician-ambulance that is valid on November 24, 1995, shall be considered a certificate to practice as an emergency medical technician-intermediate.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.32, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.32 - [Effective 7/1/2013] Certificates issued under prior law.

A current, valid certificate of accreditation issued under the provisions of former section 3303.11 or 3303.23 of the Revised Code shall remain valid until one year after the expiration date of the certificate as determined by the provisions of those sections and shall confer the same privileges and impose the same responsibilities and requirements as a certificate of accreditation issued by the state board of emergency medical, fire, and transportation services under section 4765.17 of the Revised Code.

A certificate to practice as an emergency medical technician-ambulance that is valid on November 24, 1995, shall be considered a certificate to practice as an emergency medical technician-basic. A certificate to practice as an advanced emergency medical technician-ambulance that is valid on November 24, 1995, shall be considered a certificate to practice as an emergency medical technician-intermediate.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.32, effective until 7/1/2013.



Section 4765.33 - [Effective Until 7/1/2013] Disciplinary actions.

The state board of emergency medical services may suspend or revoke certificates to practice issued under section 4765.30 of the Revised Code, and may take other disciplinary action against first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic pursuant to rules adopted under section 4765.11 of the Revised Code.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.33, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.33 - [Effective 7/1/2013] Disciplinary actions.

The state board of emergency medical, fire, and transportation services may suspend or revoke certificates to practice issued under section 4765.30 of the Revised Code, and may take other disciplinary action against first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic pursuant to rules adopted under section 4765.11 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-01-1996

This section is set out twice. See also § 4765.33, effective until 7/1/2013.



Section 4765.35 - Authorized services by first responders.

(A) A first responder shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it.

(B) A first responder may provide limited emergency medical services to patients until the arrival of an emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic. In an emergency, a first responder may render emergency medical services such as opening and maintaining an airway, giving mouth to barrier ventilation, chest compressions, electrical interventions with automated defibrillators to support or correct the cardiac function and other methods determined by the board, controlling of hemorrhage, manual stabilization of fractures, bandaging, assisting in childbirth, and determining triage of trauma victims.

(C) A first responder may perform any other emergency medical services approved pursuant to rules adopted under section 4765.11 of the Revised Code. The board shall determine whether the nature of any such service requires that a first responder receive authorization prior to performing the service.

(D)

(1) Except as provided in division (D)(2) of this section, if the board determines under division (C) of this section that a service requires prior authorization, the service shall be performed only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, a first responder may perform services subject to this division, if, in the judgment of the first responder, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the written protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the first responder is affiliated.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 11-03-2000



Section 4765.36 - Authorized services in hospital.

In a hospital, an emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic may perform emergency medical services if the services are performed in accordance with both of the following conditions:

(A) Only in the hospital's emergency department or while moving a patient between the emergency department and another part of the hospital;

(B) Only under the direction and supervision of one of the following:

(1) A physician;

(2) A physician assistant designated by a physician;

(3) A registered nurse designated by a physician.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 11-24-1995



Section 4765.37 - [Effective Until 7/1/2013] Authorized services by EMT-basic.

(A) An emergency medical technician-basic shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it by the state board of emergency medical services.

(B) An emergency medical technician-basic may operate, or be responsible for operation of, an ambulance and may provide emergency medical services to patients. In an emergency, an EMT-basic may determine the nature and extent of illness or injury and establish priority for required emergency medical services. An EMT-basic may render emergency medical services such as opening and maintaining an airway, giving positive pressure ventilation, cardiac resuscitation, electrical interventions with automated defibrillators to support or correct the cardiac function and other methods determined by the board, controlling of hemorrhage, treatment of shock, immobilization of fractures, bandaging, assisting in childbirth, management of mentally disturbed patients, initial care of poison and burn patients, and determining triage of adult and pediatric trauma victims. Where patients must in an emergency be extricated from entrapment, an EMT-basic may assess the extent of injury and render all possible emergency medical services and protection to the entrapped patient; provide light rescue services if an ambulance has not been accompanied by a specialized unit; and after extrication, provide additional care in sorting of the injured in accordance with standard emergency procedures.

(C) An EMT-basic may perform any other emergency medical services approved pursuant to rules adopted under section 4765.11 of the Revised Code. The board shall determine whether the nature of any such service requires that an EMT-basic receive authorization prior to performing the service.

(D)

(1) Except as provided in division (D)(2) of this section, if the board determines under division (C) of this section that a service requires prior authorization, the service shall be performed only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, an EMT-basic may perform services subject to this division, if, in the judgment of the EMT-basic, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the EMT-basic is affiliated.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.37, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.37 - [Effective 7/1/2013] Authorized services by EMT-basic.

(A) An emergency medical technician-basic shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it by the state board of emergency medical, fire, and transportation services.

(B) An emergency medical technician-basic may operate, or be responsible for operation of, an ambulance and may provide emergency medical services to patients. In an emergency, an EMT-basic may determine the nature and extent of illness or injury and establish priority for required emergency medical services. An EMT-basic may render emergency medical services such as opening and maintaining an airway, giving positive pressure ventilation, cardiac resuscitation, electrical interventions with automated defibrillators to support or correct the cardiac function and other methods determined by the board, controlling of hemorrhage, treatment of shock, immobilization of fractures, bandaging, assisting in childbirth, management of mentally disturbed patients, initial care of poison and burn patients, and determining triage of adult and pediatric trauma victims. Where patients must in an emergency be extricated from entrapment, an EMT-basic may assess the extent of injury and render all possible emergency medical services and protection to the entrapped patient; provide light rescue services if an ambulance has not been accompanied by a specialized unit; and after extrication, provide additional care in sorting of the injured in accordance with standard emergency procedures.

(C) An EMT-basic may perform any other emergency medical services approved pursuant to rules adopted under section 4765.11 of the Revised Code. The board shall determine whether the nature of any such service requires that an EMT-basic receive authorization prior to performing the service.

(D)

(1) Except as provided in division (D)(2) of this section, if the board determines under division (C) of this section that a service requires prior authorization, the service shall be performed only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, an EMT-basic may perform services subject to this division, if, in the judgment of the EMT-basic, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the EMT-basic is affiliated.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.37, effective until 7/1/2013.



Section 4765.38 - [Effective Until 7/1/2013] Authorized services by EMT-intermediate.

(A) An emergency medical technician-intermediate shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it.

(B) An EMT-I may do any of the following:

(1) Establish and maintain an intravenous lifeline that has been approved by a cooperating physician or physician advisory board;

(2) Perform cardiac monitoring;

(3) Perform electrical interventions to support or correct the cardiac function;

(4) Administer epinephrine;

(5) Determine triage of adult and pediatric trauma victims;

(6) Perform any other emergency medical services approved pursuant to rules adopted under section 4765.11 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, the services described in division (B) of this section shall be performed by an EMT-I only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, an EMT-I may perform any of the services described in division (B) of this section, if, in the judgment of the EMT-I, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the EMT-I is affiliated.

(D) In addition to, and in the course of, providing emergency medical treatment, an emergency medical technician-intermediate may withdraw blood as provided under sections 1547.11, 4506.17, and 4511.19 of the Revised Code. An emergency medical technician-intermediate shall withdraw blood in accordance with this chapter and any rules adopted under it by the state board of emergency medical services.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.38, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.38 - [Effective 7/1/2013] Authorized services by EMT-intermediate.

(A) An emergency medical technician-intermediate shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it.

(B) An EMT-I may do any of the following:

(1) Establish and maintain an intravenous lifeline that has been approved by a cooperating physician or physician advisory board;

(2) Perform cardiac monitoring;

(3) Perform electrical interventions to support or correct the cardiac function;

(4) Administer epinephrine;

(5) Determine triage of adult and pediatric trauma victims;

(6) Perform any other emergency medical services approved pursuant to rules adopted under section 4765.11 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, the services described in division (B) of this section shall be performed by an EMT-I only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, an EMT-I may perform any of the services described in division (B) of this section, if, in the judgment of the EMT-I, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the EMT-I is affiliated.

(D) In addition to, and in the course of, providing emergency medical treatment, an emergency medical technician-intermediate may withdraw blood as provided under sections 1547.11, 4506.17, and 4511.19 of the Revised Code. An emergency medical technician-intermediate shall withdraw blood in accordance with this chapter and any rules adopted under it by the state board of emergency medical, fire, and transportation services.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.38, effective until 7/1/2013.



Section 4765.39 - [Effective Until 7/1/2013] Authorized services by emergency medical technician-paramedic.

(A) An emergency medical technician-paramedic shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it.

(B) A paramedic may do any of the following:

(1) Perform cardiac monitoring;

(2) Perform electrical interventions to support or correct the cardiac function;

(3) Perform airway procedures;

(4) Perform relief of pneumothorax;

(5) Administer appropriate drugs and intravenous fluids;

(6) Determine triage of adult and pediatric trauma victims;

(7) Perform any other emergency medical services, including life support or intensive care techniques, approved pursuant to rules adopted under section 4765.11 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, the services described in division (B) of this section shall be performed by a paramedic only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, a paramedic may perform any of the services described in division (B) of this section, if, in the paramedic's judgment, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the paramedic is affiliated.

(D) In addition to, and in the course of, providing emergency medical treatment, an emergency medical technician-paramedic may withdraw blood as provided under sections 1547.11, 4506.17, and 4511.19 of the Revised Code. An emergency medical technician-paramedic shall withdraw blood in accordance with this chapter and any rules adopted under it by the state board of emergency medical services.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.39, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.39 - [Effective 7/1/2013] Authorized services by emergency medical technician-paramedic.

(A) An emergency medical technician-paramedic shall perform the emergency medical services described in this section in accordance with this chapter and any rules adopted under it.

(B) A paramedic may do any of the following:

(1) Perform cardiac monitoring;

(2) Perform electrical interventions to support or correct the cardiac function;

(3) Perform airway procedures;

(4) Perform relief of pneumothorax;

(5) Administer appropriate drugs and intravenous fluids;

(6) Determine triage of adult and pediatric trauma victims;

(7) Perform any other emergency medical services, including life support or intensive care techniques, approved pursuant to rules adopted under section 4765.11 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, the services described in division (B) of this section shall be performed by a paramedic only pursuant to the written or verbal authorization of a physician or of the cooperating physician advisory board, or pursuant to an authorization transmitted through a direct communication device by a physician, physician assistant designated by a physician, or registered nurse designated by a physician.

(2) If communications fail during an emergency situation or the required response time prohibits communication, a paramedic may perform any of the services described in division (B) of this section, if, in the paramedic's judgment, the life of the patient is in immediate danger. Services performed under these circumstances shall be performed in accordance with the protocols for triage of adult and pediatric trauma victims established in rules adopted under sections 4765.11 and 4765.40 of the Revised Code and any applicable protocols adopted by the emergency medical service organization with which the paramedic is affiliated.

(D) In addition to, and in the course of, providing emergency medical treatment, an emergency medical technician-paramedic may withdraw blood as provided under sections 1547.11, 4506.17, and 4511.19 of the Revised Code. An emergency medical technician-paramedic shall withdraw blood in accordance with this chapter and any rules adopted under it by the state board of emergency medical, fire, and transportation services.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Amended by 128th General AssemblyFile No.50,SB 58, §1, eff. 9/17/2010.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.39, effective until 7/1/2013.



Section 4765.391 - Administration of immunizations for influenza to firefighters or emts.

(A) The medical director or cooperating physician advisory board of each emergency medical service organization may authorize one or more emergency medical technicians-paramedic within the organization to administer immunizations for influenza to either of the following:

(1) A full-time paid firefighter, part-time paid firefighter, or volunteer firefighter;

(2) An emergency medical technician-basic, emergency medical technician-intermediate, or paramedic.

(B) The medical director or cooperating physician advisory board of each emergency medical service organization shall establish written protocols and training necessary for a paramedic to administer an immunization for influenza under this section. A paramedic administering an immunization under this section shall do so in accordance with the protocols and training.

(C) For each immunization administered under this section, the paramedic administering the immunization shall, not later than thirty days after the immunization is administered, do either of the following:

(1) Provide notice of the immunization administration to the board of health of the city or general health district in which the individual receiving the immunization resides or, if there is no board of health for that district, the authority having the duties of a board of health under section 3709.05 of the Revised Code;

(2) Submit the immunization administration information to the state immunization registry maintained by the department of health.

Added by 129th General AssemblyFile No.104,HB 244, §1, eff. 8/15/2012.



Section 4765.40 - [Effective Until 7/1/2013] Written protocols for triage of adult and pediatric trauma victims.

(A)

(1) Not later than two years after the effective date of this amendment, the state board of emergency medical services shall adopt rules under section 4765.11 of the Revised Code establishing written protocols for the triage of adult and pediatric trauma victims. The rules shall define adult and pediatric trauma in a manner that is consistent with section 4765.01 of the Revised Code, minimizes overtriage and undertriage, and emphasizes the special needs of pediatric and geriatric trauma patients.

(2) The state triage protocols adopted under division (A) of this section shall require a trauma victim to be transported directly to an adult or pediatric trauma center that is qualified to provide appropriate adult or pediatric trauma care, unless one or more of the following exceptions applies:

(a) It is medically necessary to transport the victim to another hospital for initial assessment and stabilization before transfer to an adult or pediatric trauma center;

(b) It is unsafe or medically inappropriate to transport the victim directly to an adult or pediatric trauma center due to adverse weather or ground conditions or excessive transport time;

(c) Transporting the victim to an adult or pediatric trauma center would cause a shortage of local emergency medical service resources;

(d) No appropriate adult or pediatric trauma center is able to receive and provide adult or pediatric trauma care to the trauma victim without undue delay;

(e) Before transport of a patient begins, the patient requests to be taken to a particular hospital that is not a trauma center or, if the patient is less than eighteen years of age or is not able to communicate, such a request is made by an adult member of the patient's family or a legal representative of the patient.

(3)

(a) The state triage protocols adopted under division (A) of this section shall require trauma patients to be transported to an adult or pediatric trauma center that is able to provide appropriate adult or pediatric trauma care, but shall not require a trauma patient to be transported to a particular trauma center. The state triage protocols shall establish one or more procedures for evaluating whether an injury victim requires or would benefit from adult or pediatric trauma care, which procedures shall be applied by emergency medical service personnel based on the patient's medical needs. In developing state trauma triage protocols, the board shall consider relevant model triage rules and shall consult with the commission on minority health, regional directors, regional physician advisory boards, and appropriate medical, hospital, and emergency medical service organizations.

(b) Before the joint committee on agency rule review considers state triage protocols for trauma victims proposed by the state board of emergency medical services, or amendments thereto, the board shall send a copy of the proposal to the Ohio chapter of the American college of emergency physicians, the Ohio chapter of the American college of surgeons, the Ohio chapter of the American academy of pediatrics, OHA: the association for hospitals and health systems, the Ohio osteopathic association, and the association of Ohio children's hospitals and shall hold a public hearing at which it must consider the appropriateness of the protocols to minimize overtriage and undertriage of trauma victims.

(c) The board shall provide copies of the state triage protocols, and amendments to the protocols, to each emergency medical service organization, regional director, regional physician advisory board, certified emergency medical service instructor, and person who regularly provides medical direction to emergency medical service personnel in the state; to each medical service organization in other jurisdictions that regularly provide emergency medical services in this state; and to others upon request.

(B)

(1) The state board of emergency medical services shall approve regional protocols for the triage of adult and pediatric trauma victims, and amendments to such protocols, that are submitted to the board as provided in division (B)(2) of this section and provide a level of adult and pediatric trauma care comparable to the state triage protocols adopted under division (A) of this section. The board shall not otherwise approve regional triage protocols for trauma victims. The board shall not approve regional triage protocols for regions that overlap and shall resolve any such disputes by apportioning the overlapping territory among appropriate regions in a manner that best serves the medical needs of the residents of that territory. The trauma committee of the board shall have reasonable opportunity to review and comment on regional triage protocols and amendments to such protocols before the board approves or disapproves them.

(2) Regional protocols for the triage of adult and pediatric trauma victims, and amendments to such protocols, shall be submitted in writing to the state board of emergency medical services by the regional physician advisory board or regional director, as appropriate, that serves a majority of the population in the region in which the protocols apply. Prior to submitting regional triage protocols, or an amendment to such protocols, to the state board of emergency medical services, a regional physician advisory board or regional director shall consult with each of the following that regularly serves the region in which the protocols apply:

(a) Other regional physician advisory boards and regional directors;

(b) Hospitals that operate an emergency facility;

(c) Adult and pediatric trauma centers;

(d) Professional societies of physicians who specialize in adult or pediatric emergency medicine or adult or pediatric trauma surgery;

(e) Professional societies of nurses who specialize in adult or pediatric emergency nursing or adult or pediatric trauma surgery;

(f) Professional associations or labor organizations of emergency medical service personnel;

(g) Emergency medical service organizations and medical directors of such organizations;

(h) Certified emergency medical service instructors.

(3) Regional protocols for the triage of adult and pediatric trauma victims approved under division (B)(2) of this section shall require patients to be transported to a trauma center that is able to provide an appropriate level of adult or pediatric trauma care; shall not discriminate among trauma centers for reasons not related to a patient's medical needs; shall seek to minimize undertriage and overtriage; may include any of the exceptions in division (A)(2) of this section; and supersede the state triage protocols adopted under division (A) of this section in the region in which the regional protocols apply.

(4) Upon approval of regional protocols for the triage of adult and pediatric trauma victims under division (B)(2) of this section, or an amendment to such protocols, the state board of emergency medical services shall provide written notice of the approval and a copy of the protocols or amendment to each entity in the region in which the protocols apply to which the board is required to send a copy of the state triage protocols adopted under division (A) of this section.

(C)

(1) The state board of emergency medical services shall review the state triage protocols adopted under division (A) of this section at least every three years to determine if they are causing overtriage or undertriage of trauma patients, and shall modify them as necessary to minimize overtriage and undertriage.

(2) Each regional physician advisory board or regional director that has had regional triage protocols approved under division (B)(2) of this section shall review the protocols at least every three years to determine if they are causing overtriage or undertriage of trauma patients and shall submit an appropriate amendment to the state board, as provided in division (B) of this section, as necessary to minimize overtriage and undertriage. The state board shall approve the amendment if it will reduce overtriage or undertriage while complying with division (B) of this section, and shall not otherwise approve the amendment.

(D) No provider of emergency medical services or person who provides medical direction to emergency medical service personnel in this state shall fail to comply with the state triage protocols adopted under division (A) of this section or applicable regional triage protocols approved under division (B)(2) of this section.

(E) The state board of emergency medical services shall adopt rules under section 4765.11 of the Revised Code that provide for enforcement of the state triage protocols adopted under division (A) of this section and regional triage protocols approved under division (B)(2) of this section, and for education regarding those protocols for emergency medical service organizations and personnel, regional directors and regional physician advisory boards, emergency medical service instructors, and persons who regularly provide medical direction to emergency medical service personnel in this state.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.40, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.40 - [Effective 7/1/2013] Written protocols for triage of adult and pediatric trauma victims.

(A)

(1) Not later than two years after November 3, 2000, the state board of emergency medical, fire, and transportation services shall adopt rules under section 4765.11 of the Revised Code establishing written protocols for the triage of adult and pediatric trauma victims. The rules shall define adult and pediatric trauma in a manner that is consistent with section 4765.01 of the Revised Code, minimizes overtriage and undertriage, and emphasizes the special needs of pediatric and geriatric trauma patients.

(2) The state triage protocols adopted under division (A) of this section shall require a trauma victim to be transported directly to an adult or pediatric trauma center that is qualified to provide appropriate adult or pediatric trauma care, unless one or more of the following exceptions applies:

(a) It is medically necessary to transport the victim to another hospital for initial assessment and stabilization before transfer to an adult or pediatric trauma center;

(b) It is unsafe or medically inappropriate to transport the victim directly to an adult or pediatric trauma center due to adverse weather or ground conditions or excessive transport time;

(c) Transporting the victim to an adult or pediatric trauma center would cause a shortage of local emergency medical service resources;

(d) No appropriate adult or pediatric trauma center is able to receive and provide adult or pediatric trauma care to the trauma victim without undue delay;

(e) Before transport of a patient begins, the patient requests to be taken to a particular hospital that is not a trauma center or, if the patient is less than eighteen years of age or is not able to communicate, such a request is made by an adult member of the patient's family or a legal representative of the patient.

(3)

(a) The state triage protocols adopted under division (A) of this section shall require trauma patients to be transported to an adult or pediatric trauma center that is able to provide appropriate adult or pediatric trauma care, but shall not require a trauma patient to be transported to a particular trauma center. The state triage protocols shall establish one or more procedures for evaluating whether an injury victim requires or would benefit from adult or pediatric trauma care, which procedures shall be applied by emergency medical service personnel based on the patient's medical needs. In developing state trauma triage protocols, the board shall consider relevant model triage rules and shall consult with the commission on minority health, regional directors, regional physician advisory boards, and appropriate medical, hospital, and emergency medical service organizations.

(b) Before the joint committee on agency rule review considers state triage protocols for trauma victims proposed by the state board of emergency medical, fire, and transportation services, or amendments thereto, the board shall send a copy of the proposal to the Ohio chapter of the American college of emergency physicians, the Ohio chapter of the American college of surgeons, the Ohio chapter of the American academy of pediatrics, OHA: the association for hospitals and health systems, the Ohio osteopathic association, and the association of Ohio children's hospitals and shall hold a public hearing at which it must consider the appropriateness of the protocols to minimize overtriage and undertriage of trauma victims.

(c) The board shall provide copies of the state triage protocols, and amendments to the protocols, to each emergency medical service organization, regional director, regional physician advisory board, certified emergency medical service instructor, and person who regularly provides medical direction to emergency medical service personnel in the state; to each medical service organization in other jurisdictions that regularly provide emergency medical services in this state; and to others upon request.

(B)

(1) The state board of emergency medical, fire, and transportation services shall approve regional protocols for the triage of adult and pediatric trauma victims, and amendments to such protocols, that are submitted to the board as provided in division (B)(2) of this section and provide a level of adult and pediatric trauma care comparable to the state triage protocols adopted under division (A) of this section. The board shall not otherwise approve regional triage protocols for trauma victims. The board shall not approve regional triage protocols for regions that overlap and shall resolve any such disputes by apportioning the overlapping territory among appropriate regions in a manner that best serves the medical needs of the residents of that territory. The trauma committee of the board shall have reasonable opportunity to review and comment on regional triage protocols and amendments to such protocols before the board approves or disapproves them.

(2) Regional protocols for the triage of adult and pediatric trauma victims, and amendments to such protocols, shall be submitted in writing to the state board of emergency medical, fire, and transportation services by the regional physician advisory board or regional director, as appropriate, that serves a majority of the population in the region in which the protocols apply. Prior to submitting regional triage protocols, or an amendment to such protocols, to the state board of emergency medical, fire, and transportation services, a regional physician advisory board or regional director shall consult with each of the following that regularly serves the region in which the protocols apply:

(a) Other regional physician advisory boards and regional directors;

(b) Hospitals that operate an emergency facility;

(c) Adult and pediatric trauma centers;

(d) Professional societies of physicians who specialize in adult or pediatric emergency medicine or adult or pediatric trauma surgery;

(e) Professional societies of nurses who specialize in adult or pediatric emergency nursing or adult or pediatric trauma surgery;

(f) Professional associations or labor organizations of emergency medical service personnel;

(g) Emergency medical service organizations and medical directors of such organizations;

(h) Certified emergency medical service instructors.

(3) Regional protocols for the triage of adult and pediatric trauma victims approved under division (B)(2) of this section shall require patients to be transported to a trauma center that is able to provide an appropriate level of adult or pediatric trauma care; shall not discriminate among trauma centers for reasons not related to a patient's medical needs; shall seek to minimize undertriage and overtriage; may include any of the exceptions in division (A)(2) of this section; and supersede the state triage protocols adopted under division (A) of this section in the region in which the regional protocols apply.

(4) Upon approval of regional protocols for the triage of adult and pediatric trauma victims under division (B)(2) of this section, or an amendment to such protocols, the state board of emergency medical, fire, and transportation services shall provide written notice of the approval and a copy of the protocols or amendment to each entity in the region in which the protocols apply to which the board is required to send a copy of the state triage protocols adopted under division (A) of this section.

(C)

(1) The state board of emergency medical, fire, and transportation services shall review the state triage protocols adopted under division (A) of this section at least every three years to determine if they are causing overtriage or undertriage of trauma patients, and shall modify them as necessary to minimize overtriage and undertriage.

(2) Each regional physician advisory board or regional director that has had regional triage protocols approved under division (B)(2) of this section shall review the protocols at least every three years to determine if they are causing overtriage or undertriage of trauma patients and shall submit an appropriate amendment to the state board, as provided in division (B) of this section, as necessary to minimize overtriage and undertriage. The state board shall approve the amendment if it will reduce overtriage or undertriage while complying with division (B) of this section, and shall not otherwise approve the amendment.

(D) No provider of emergency medical services or person who provides medical direction to emergency medical service personnel in this state shall fail to comply with the state triage protocols adopted under division (A) of this section or applicable regional triage protocols approved under division (B)(2) of this section.

(E) The state board of emergency medical, fire, and transportation services shall adopt rules under section 4765.11 of the Revised Code that provide for enforcement of the state triage protocols adopted under division (A) of this section and regional triage protocols approved under division (B)(2) of this section, and for education regarding those protocols for emergency medical service organizations and personnel, regional directors and regional physician advisory boards, emergency medical service instructors, and persons who regularly provide medical direction to emergency medical service personnel in this state.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000

This section is set out twice. See also § 4765.40, effective until 7/1/2013.



Section 4765.41 - Local written protocols.

The medical director or cooperating physician advisory board of each emergency medical service organization shall establish written protocols to be followed by first responders, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic in performing emergency medical services when communications have failed or the required response prevents communication and the life of the patient is in immediate danger. Those protocols shall be consistent with applicable trauma triage protocols adopted under division (A) or approved under division (B)(2) of section 4765.40 of the Revised Code, but may direct to an adult or pediatric trauma center emergency victims that the applicable trauma triage protocols do not require to be transported to an adult or pediatric trauma center.

Effective Date: 11-03-2000



Section 4765.42 - [Effective Until 7/1/2013] Names of medical director or members of cooperating physician advisory board.

Each emergency medical service organization shall give notice of the name of its medical director or the names of the members of its cooperating physician advisory board to the state board of emergency medical services. The notice shall be made in writing.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.42, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.42 - [Effective 7/1/2013] Names of medical director or members of cooperating physician advisory board.

Each emergency medical service organization shall give notice of the name of its medical director or the names of the members of its cooperating physician advisory board to the state board of emergency medical, fire, and transportation services. The notice shall be made in writing.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.42, effective until 7/1/2013.



Section 4765.43 - Ambulance staffing.

(A) During each emergency run made by an ambulance that is equipped for emergency medical services, the emergency medical service organization operating the ambulance shall staff the ambulance in accordance with this section.

For purposes of determining the applicable staffing requirements, both of the following apply:

(1) An emergency run consists of components that are distinguished between the period during which the ambulance is traveling to the scene of an emergency and, if applicable, the period during which the ambulance is transporting a patient from the scene of the emergency.

(2) In the case of an emergency medical service organization that utilizes a combination of volunteer and paid first responders, emergency medical service technicians-basic, emergency medical service technicians-intermediate, or emergency medical service technicians-paramedic, the organization is considered to be substantially utilizing volunteers in a particular week when the paid individuals, taken as a whole, are scheduled for a total of not more than one hundred ninety-two hours in that week.

(B) With respect to the driver of an ambulance during an emergency run, both of the following apply:

(1) The driver must be at least eighteen years of age and hold a valid driver's license.

(2) The driver must meet at least one of the following criteria:

(a) Hold a valid certificate issued under section 4765.30 of the Revised Code to practice as a medical first responder, EMT, advanced EMT, or paramedic ;

(b) Hold a valid fire training certificate issued pursuant to section 4765.55 of the Revised Code to provide services as a firefighter;

(c) Be employed and in good standing as a sworn sheriff, deputy sheriff, constable, police officer, marshal, deputy marshal, or highway patrol trooper in this state;

(d) Have successfully completed either the emergency vehicle operations course approved by the national highway traffic safety administration or an equivalent course approved by the state board of emergency medical services.

(C) With respect to the component of an emergency run during which the ambulance is traveling to the scene of the emergency, the ambulance shall be staffed by at least one EMT, advanced EMT, or paramedic. This individual may serve as the driver.

(D) With respect to the component of an emergency run during which a patient is being transported, the ambulance shall be staffed as follows:

(1) If the emergency medical service organization utilizes only paid individuals or utilizes volunteers on a basis that is not considered to be substantially utilizing volunteers, the ambulance shall be staffed by at least two EMTs, advanced EMTs, or paramedics. One of these individuals may serve as the driver.

(2) If the emergency medical service organization is substantially utilizing volunteers or utilizes only volunteers, the ambulance shall be staffed by at least two EMTs, advanced EMTs, or paramedics or by at least one first responder and one EMT, advanced EMT, or paramedic. One of these individuals may serve as the driver, but if the staffing requirement is being met by utilizing a medical first responder, the medical first responder shall serve as the driver.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 11-24-1995; 2008 SB129 12-30-2008



Section 4765.431 - [Repealed] .

Repealed by 129th General AssemblyFile No.27,HB 128, §2, eff. 9/23/2011.

Effective Date: 2008 SB129 12-30-2008



Section 4765.48 - [Effective Until 7/1/2013] Prosecutions - injunctions.

The attorney general, the prosecuting attorney of the county, or the city director of law shall, upon complaint of the state board of emergency medical services, prosecute to termination or bring an action for injunction against any person violating this chapter or the rules adopted under it. The common pleas court in which an action for injunction is filed has the jurisdiction to grant injunctive relief upon a showing that the respondent named in the complaint is in violation of this chapter or the rules adopted under it.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.48, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.48 - [Effective 7/1/2013] Prosecutions - injunctions.

The attorney general, the prosecuting attorney of the county, or the city director of law shall, upon complaint of the state board of emergency medical, fire, and transportation services, prosecute to termination or bring an action for injunction against any person violating this chapter or the rules adopted under it. The common pleas court in which an action for injunction is filed has the jurisdiction to grant injunctive relief upon a showing that the respondent named in the complaint is in violation of this chapter or the rules adopted under it.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-12-1992

This section is set out twice. See also § 4765.48, effective until 7/1/2013.



Section 4765.49 - [Effective Until 7/1/2013] Emergency medical personnel and agencies - immunity.

(A) A first responder, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's administration of emergency medical services, unless the services are administered in a manner that constitutes willful or wanton misconduct. A physician, physician assistant designated by a physician, or registered nurse designated by a physician, any of whom is advising or assisting in the emergency medical services by means of any communication device or telemetering system, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's advisory communication or assistance, unless the advisory communication or assistance is provided in a manner that constitutes willful or wanton misconduct. Medical directors and members of cooperating physician advisory boards of emergency medical service organizations are not liable in damages in a civil action for injury, death, or loss to person or property resulting from their acts or omissions in the performance of their duties, unless the act or omission constitutes willful or wanton misconduct.

(B) A political subdivision, joint ambulance district, joint emergency medical services district, or other public agency, and any officer or employee of a public agency or of a private organization operating under contract or in joint agreement with one or more political subdivisions, that provides emergency medical services, or that enters into a joint agreement or a contract with the state, any political subdivision, joint ambulance district, or joint emergency medical services district for the provision of emergency medical services, is not liable in damages in a civil action for injury, death, or loss to person or property arising out of any actions taken by a first responder, EMT-basic, EMT-I, or paramedic working under the officer's or employee's jurisdiction, or for injury, death, or loss to person or property arising out of any actions of licensed medical personnel advising or assisting the first responder, EMT-basic, EMT-I, or paramedic, unless the services are provided in a manner that constitutes willful or wanton misconduct.

(C) A student who is enrolled in an emergency medical services training program accredited under section 4765.17 of the Revised Code or an emergency medical services continuing education program approved under that section is not liable in damages in a civil action for injury, death, or loss to person or property resulting from either of the following:

(1) The student's administration of emergency medical services or patient care or treatment, if the services, care, or treatment is administered while the student is under the direct supervision and in the immediate presence of an EMT-basic, EMT-I, paramedic, registered nurse, physician assistant, or physician and while the student is receiving clinical training that is required by the program, unless the services, care, or treatment is provided in a manner that constitutes willful or wanton misconduct;

(2) The student's training as an ambulance driver, unless the driving is done in a manner that constitutes willful or wanton misconduct.

(D) An EMT-basic, EMT-I, paramedic, or other operator, who holds a valid commercial driver's license issued pursuant to Chapter 4506. of the Revised Code or driver's license issued pursuant to Chapter 4507. of the Revised Code and who is employed by an emergency medical service organization that is not owned or operated by a political subdivision as defined in section 2744.01 of the Revised Code, is not liable in damages in a civil action for injury, death, or loss to person or property that is caused by the operation of an ambulance by the EMT-basic, EMT-I, paramedic, or other operator while responding to or completing a call for emergency medical services, unless the operation constitutes willful or wanton misconduct or does not comply with the precautions of section 4511.03 of the Revised Code. An emergency medical service organization is not liable in damages in a civil action for any injury, death, or loss to person or property that is caused by the operation of an ambulance by its employee or agent, if this division grants the employee or agent immunity from civil liability for the injury, death, or loss.

(E) An employee or agent of an emergency medical service organization who receives requests for emergency medical services that are directed to the organization, dispatches first responders, EMTs-basic, EMTs-I, or paramedics in response to those requests, communicates those requests to those employees or agents of the organization who are authorized to dispatch first responders, EMTs-basic, EMTs-I, or paramedics, or performs any combination of these functions for the organization, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's acts or omissions in the performance of those duties for the organization, unless an act or omission constitutes willful or wanton misconduct.

(F) A person who is performing the functions of a first responder, EMT-basic, EMT-I, or paramedic under the authority of the laws of a state that borders this state and who provides emergency medical services to or transportation of a patient in this state is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's administration of emergency medical services, unless the services are administered in a manner that constitutes willful or wanton misconduct. A physician, physician assistant designated by a physician, or registered nurse designated by a physician, any of whom is licensed to practice in the adjoining state and who is advising or assisting in the emergency medical services by means of any communication device or telemetering system, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's advisory communication or assistance, unless the advisory communication or assistance is provided in a manner that constitutes willful or wanton misconduct.

(G) A person certified under section 4765.23 of the Revised Code to teach in an emergency medical services training program or emergency medical services continuing education program, and a person who teaches at the Ohio fire academy established under section 3737.33 of the Revised Code or in a fire service training program described in division (A) of section 4765.55 of the Revised Code, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's acts or omissions in the performance of the person's duties, unless an act or omission constitutes willful or wanton misconduct.

(H) In the accreditation of emergency medical services training programs or approval of emergency medical services continuing education programs, the state board of emergency medical services and any person or entity authorized by the board to evaluate applications for accreditation or approval are not liable in damages in a civil action for injury, death, or loss to person or property resulting from their acts or omissions in the performance of their duties, unless an act or omission constitutes willful or wanton misconduct.

(I) A person authorized by an emergency medical service organization to review the performance of first responders, EMTs-basic, EMTs-I, and paramedics or to administer quality assurance programs is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's acts or omissions in the performance of the person's duties, unless an act or omission constitutes willful or wanton misconduct.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 03-19-2003; 04-05-2007

This section is set out twice. See also § 4765.49, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.49 - [Effective 7/1/2013] Emergency medical personnel and agencies - immunity.

(A) A first responder, emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's administration of emergency medical services, unless the services are administered in a manner that constitutes willful or wanton misconduct. A physician, physician assistant designated by a physician, or registered nurse designated by a physician, any of whom is advising or assisting in the emergency medical services by means of any communication device or telemetering system, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's advisory communication or assistance, unless the advisory communication or assistance is provided in a manner that constitutes willful or wanton misconduct. Medical directors and members of cooperating physician advisory boards of emergency medical service organizations are not liable in damages in a civil action for injury, death, or loss to person or property resulting from their acts or omissions in the performance of their duties, unless the act or omission constitutes willful or wanton misconduct.

(B) A political subdivision, joint ambulance district, joint emergency medical services district, or other public agency, and any officer or employee of a public agency or of a private organization operating under contract or in joint agreement with one or more political subdivisions, that provides emergency medical services, or that enters into a joint agreement or a contract with the state, any political subdivision, joint ambulance district, or joint emergency medical services district for the provision of emergency medical services, is not liable in damages in a civil action for injury, death, or loss to person or property arising out of any actions taken by a first responder, EMT-basic, EMT-I, or paramedic working under the officer's or employee's jurisdiction, or for injury, death, or loss to person or property arising out of any actions of licensed medical personnel advising or assisting the first responder, EMT-basic, EMT-I, or paramedic, unless the services are provided in a manner that constitutes willful or wanton misconduct.

(C) A student who is enrolled in an emergency medical services training program accredited under section 4765.17 of the Revised Code or an emergency medical services continuing education program approved under that section is not liable in damages in a civil action for injury, death, or loss to person or property resulting from either of the following:

(1) The student's administration of emergency medical services or patient care or treatment, if the services, care, or treatment is administered while the student is under the direct supervision and in the immediate presence of an EMT-basic, EMT-I, paramedic, registered nurse, physician assistant, or physician and while the student is receiving clinical training that is required by the program, unless the services, care, or treatment is provided in a manner that constitutes willful or wanton misconduct;

(2) The student's training as an ambulance driver, unless the driving is done in a manner that constitutes willful or wanton misconduct.

(D) An EMT-basic, EMT-I, paramedic, or other operator, who holds a valid commercial driver's license issued pursuant to Chapter 4506. of the Revised Code or driver's license issued pursuant to Chapter 4507. of the Revised Code and who is employed by an emergency medical service organization that is not owned or operated by a political subdivision as defined in section 2744.01 of the Revised Code, is not liable in damages in a civil action for injury, death, or loss to person or property that is caused by the operation of an ambulance by the EMT-basic, EMT-I, paramedic, or other operator while responding to or completing a call for emergency medical services, unless the operation constitutes willful or wanton misconduct or does not comply with the precautions of section 4511.03 of the Revised Code. An emergency medical service organization is not liable in damages in a civil action for any injury, death, or loss to person or property that is caused by the operation of an ambulance by its employee or agent, if this division grants the employee or agent immunity from civil liability for the injury, death, or loss.

(E) An employee or agent of an emergency medical service organization who receives requests for emergency medical services that are directed to the organization, dispatches first responders, EMTs-basic, EMTs-I, or paramedics in response to those requests, communicates those requests to those employees or agents of the organization who are authorized to dispatch first responders, EMTs-basic, EMTs-I, or paramedics, or performs any combination of these functions for the organization, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the individual's acts or omissions in the performance of those duties for the organization, unless an act or omission constitutes willful or wanton misconduct.

(F) A person who is performing the functions of a first responder, EMT-basic, EMT-I, or paramedic under the authority of the laws of a state that borders this state and who provides emergency medical services to or transportation of a patient in this state is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's administration of emergency medical services, unless the services are administered in a manner that constitutes willful or wanton misconduct. A physician, physician assistant designated by a physician, or registered nurse designated by a physician, any of whom is licensed to practice in the adjoining state and who is advising or assisting in the emergency medical services by means of any communication device or telemetering system, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's advisory communication or assistance, unless the advisory communication or assistance is provided in a manner that constitutes willful or wanton misconduct.

(G) A person certified under section 4765.23 of the Revised Code to teach in an emergency medical services training program or emergency medical services continuing education program, and a person who teaches at the Ohio fire academy established under section 3737.33 of the Revised Code or in a fire service training program described in division (A) of section 4765.55 of the Revised Code, is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's acts or omissions in the performance of the person's duties, unless an act or omission constitutes willful or wanton misconduct.

(H) In the accreditation of emergency medical services training programs or approval of emergency medical services continuing education programs, the state board of emergency medical, fire, and transportation services and any person or entity authorized by the board to evaluate applications for accreditation or approval are not liable in damages in a civil action for injury, death, or loss to person or property resulting from their acts or omissions in the performance of their duties, unless an act or omission constitutes willful or wanton misconduct.

(I) A person authorized by an emergency medical service organization to review the performance of first responders, EMTs-basic, EMTs-I, and paramedics or to administer quality assurance programs is not liable in damages in a civil action for injury, death, or loss to person or property resulting from the person's acts or omissions in the performance of the person's duties, unless an act or omission constitutes willful or wanton misconduct.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 03-19-2003; 04-05-2007

This section is set out twice. See also § 4765.49, effective until 7/1/2013.



Section 4765.50 - Unauthorized practice.

(A) Except as provided in division (D) of this section, no person shall represent that the person is a first responder, an emergency medical technician-basic or EMT-basic, an emergency medical technician-intermediate or EMT-I, or an emergency medical technician-paramedic or paramedic unless appropriately certified under section 4765.30 of the Revised Code.

(B)

(1) No person shall operate an emergency medical services training program without a certificate of accreditation issued under section 4765.17 of the Revised Code.

(2) No person shall operate an emergency medical services continuing education program without a certificate of approval issued under section 4765.17 of the Revised Code.

(C) No public or private entity shall advertise or disseminate information leading the public to believe that the entity is an emergency medical service organization, unless that entity actually provides emergency medical services.

(D) A person who is performing the functions of a first responder, EMT-basic, EMT-I, or paramedic under the authority of the laws of a jurisdiction other than this state, who is employed by or serves as a volunteer with an emergency medical service organization based in that state, and provides emergency medical services to or transportation of a patient in this state is not in violation of division (A) of this section. A person who is performing the functions of a first responder, EMT-basic, EMT-I, or paramedic under a reciprocal agreement authorized by section 4765.10 of the Revised Code is not in violation of division (A) of this section.

(E) On and after November 3, 2002, no physician shall purposefully do any of the following:

(1) Admit an adult trauma patient to a hospital that is not an adult trauma center for the purpose of providing adult trauma care;

(2) Admit a pediatric trauma patient to a hospital that is not a pediatric trauma center for the purpose of providing pediatric trauma care;

(3) Fail to transfer an adult or pediatric trauma patient to an adult or pediatric trauma center in accordance with applicable federal law, state law, and adult or pediatric trauma protocols and patient transfer agreements adopted under section 3727.09 of the Revised Code.

Effective Date: 09-17-2002



Section 4765.51 - Registered nurses and physician assistants.

Nothing in this chapter prevents or restricts the practice, services, or activities of any registered nurse practicing within the scope of the registered nurse's practice.

Nothing in this chapter prevents or restricts the practice, services, or activities of any physician assistant practicing in accordance with a physician supervisory plan approved under section 4730.17 of the Revised Code or the policies of the health care facility in which the physician assistant is practicing.

Amended by 129th General AssemblyFile No.161,HB 284, §1, eff. 3/22/2013.

Effective Date: 11-12-1992



Section 4765.55 - [Effective Until 7/1/2013] Fire service training programs.

(A) The executive director of the state board of emergency medical services , with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical services, shall assist in the establishment and maintenance by any state agency, or any county, township, city, village, school district, or educational service center of a fire service training program for the training of all persons in positions of any fire training certification level approved by the executive director, including full-time paid firefighters, part-time paid firefighters, volunteer firefighters and, fire safety inspectors in this state. The executive director, with the advice and counsel of the committee, shall adopt rules to regulate those firefighter and fire safety inspector training programs, and other training programs approved by the executive director. The rules may include, but need not be limited to, training curriculum, certification examinations, training schedules, minimum hours of instruction, attendance requirements, required equipment and facilities, basic physical requirements, and methods of training for all persons in positions of any fire training certification level approved by the executive director, including full-time paid firefighters, part-time paid firefighters, volunteer firefighters, and fire safety inspectors. The rules adopted to regulate training programs for volunteer firefighters shall not require more than thirty-six hours of training. The executive director, with the advice and counsel of the committee, shall provide for the classification and chartering of fire service training programs in accordance with rules adopted under division (B) of this section, and may take action against any chartered training program or applicant, in accordance with rules adopted under divisions (B)(4) and (5) of this section, for failure to meet standards set by the adopted rules.

(B) The executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical services, shall adopt, and may amend or rescind, rules under Chapter 119. of the Revised Code that establish all of the following:

(1) Requirements for, and procedures for chartering, the training programs regulated by this section;

(2) Requirements for, and requirements and procedures for obtaining and renewing, an instructor certificate to teach the training programs and continuing education classes regulated by this section;

(3) Requirements for, and requirements and procedures for obtaining and renewing, any of the fire training certificates regulated by this section;

(4) Grounds and procedures for suspending, revoking, restricting, or refusing to issue or renew any of the certificates or charters regulated by this section, which grounds shall be limited to one of the following:

(a) Failure to satisfy the education or training requirements of this section;

(b) Conviction of a felony offense;

(c) Conviction of a misdemeanor involving moral turpitude;

(d) Conviction of a misdemeanor committed in the course of practice;

(e) In the case of a chartered training program or applicant, failure to meet standards set by the rules adopted under this division.

(5) Grounds and procedures for imposing and collecting fines, not to exceed one thousand dollars, in relation to actions taken under division (B)(4) of this section against persons holding certificates and charters regulated by this section, the fines to be deposited into the trauma and emergency medical services fund established under section 4513.263 of the Revised Code;

(6) Continuing education requirements for certificate holders, including a requirement that credit shall be granted for in-service training programs conducted by local entities;

(7) Procedures for considering the granting of an extension or exemption of fire service continuing education requirements;

(8) Certification cycles for which the certificates and charters regulated by this section are valid.

(C) The executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical services, shall issue or renew an instructor certificate to teach the training programs and continuing education classes regulated by this section to any applicant that the executive director determines meets the qualifications established in rules adopted under division (B) of this section, and may take disciplinary action against an instructor certificate holder or applicant in accordance with rules adopted under division (B) of this section. The executive director, with the advice and counsel of the committee, shall charter or renew the charter of any training program that the executive director determines meets the qualifications established in rules adopted under division (B) of this section, and may take disciplinary action against the holder of a charter in accordance with rules adopted under division (B) of this section.

(D) The executive director shall issue or renew a fire training certificate for a firefighter, a fire safety inspector, or another position of any fire training certification level approved by the executive director, to any applicant that the executive director determines meets the qualifications established in rules adopted under division (B) of this section and may take disciplinary actions against a certificate holder or applicant in accordance with rules adopted under division (B) of this section.

(E) Certificates issued under this section shall be on a form prescribed by the executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical services.

(F)

(1) The executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical services, shall establish criteria for evaluating the standards maintained by other states and the branches of the United States military for firefighter, fire safety inspector, and fire instructor training programs, and other training programs recognized by the executive director, to determine whether the standards are equivalent to those established under this section and shall establish requirements and procedures for issuing a certificate to each person who presents proof to the executive director of having satisfactorily completed a training program that meets those standards.

(2) The executive director, with the committee's advice and counsel, shall adopt rules establishing requirements and procedures for issuing a fire training certificate in lieu of completing a chartered training program .

(G) Nothing in this section invalidates any other section of the Revised Code relating to the fire training academy. Section 4765.11 of the Revised Code does not affect any powers and duties granted to the executive director under this section.

Effective Date: 11-03-2000; 04-05-2007

This section is set out twice. See also § 4765.55, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.55 - [Effective 7/1/2013] Fire service training programs.

(A) The executive director of the state board of emergency medical, fire, and transportation services, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical, fire, and transportation services, shall assist in the establishment and maintenance by any state agency, or any county, township, city, village, school district, or educational service center of a fire service training program for the training of all persons in positions of any fire training certification level approved by the executive director, including full-time paid firefighters, part-time paid firefighters, volunteer firefighters, and fire safety inspectors in this state. The executive director, with the advice and counsel of the committee, shall adopt rules to regulate those firefighter and fire safety inspector training programs, and other training programs approved by the executive director. The rules may include, but need not be limited to, training curriculum, certification examinations, training schedules, minimum hours of instruction, attendance requirements, required equipment and facilities, basic physical requirements, and methods of training for all persons in positions of any fire training certification level approved by the executive director, including full-time paid firefighters, part-time paid firefighters, volunteer firefighters, and fire safety inspectors. The rules adopted to regulate training programs for volunteer firefighters shall not require more than thirty-six hours of training.

The executive director, with the advice and counsel of the committee, shall provide for the classification and chartering of fire service training programs in accordance with rules adopted under division (B) of this section, and may take action against any chartered training program or applicant, in accordance with rules adopted under divisions (B)(4) and (5) of this section, for failure to meet standards set by the adopted rules.

(B) The executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical, fire, and transportation services, shall adopt, and may amend or rescind, rules under Chapter 119. of the Revised Code that establish all of the following:

(1) Requirements for, and procedures for chartering, the training programs regulated by this section;

(2) Requirements for, and requirements and procedures for obtaining and renewing, an instructor certificate to teach the training programs and continuing education classes regulated by this section;

(3) Requirements for, and requirements and procedures for obtaining and renewing, any of the fire training certificates regulated by this section;

(4) Grounds and procedures for suspending, revoking, restricting, or refusing to issue or renew any of the certificates or charters regulated by this section, which grounds shall be limited to one of the following:

(a) Failure to satisfy the education or training requirements of this section;

(b) Conviction of a felony offense;

(c) Conviction of a misdemeanor involving moral turpitude;

(d) Conviction of a misdemeanor committed in the course of practice;

(e) In the case of a chartered training program or applicant, failure to meet standards set by the rules adopted under this division.

(5) Grounds and procedures for imposing and collecting fines, not to exceed one thousand dollars, in relation to actions taken under division (B)(4) of this section against persons holding certificates and charters regulated by this section, the fines to be deposited into the trauma and emergency medical services fund established under section 4513.263 of the Revised Code;

(6) Continuing education requirements for certificate holders, including a requirement that credit shall be granted for in-service training programs conducted by local entities;

(7) Procedures for considering the granting of an extension or exemption of fire service continuing education requirements;

(8) Certification cycles for which the certificates and charters regulated by this section are valid.

(C) The executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical, fire, and transportation services, shall issue or renew an instructor certificate to teach the training programs and continuing education classes regulated by this section to any applicant that the executive director determines meets the qualifications established in rules adopted under division (B) of this section, and may take disciplinary action against an instructor certificate holder or applicant in accordance with rules adopted under division (B) of this section. The executive director, with the advice and counsel of the committee, shall charter or renew the charter of any training program that the executive director determines meets the qualifications established in rules adopted under division (B) of this section, and may take disciplinary action against the holder of a charter in accordance with rules adopted under division (B) of this section.

(D) The executive director shall issue or renew a fire training certificate for a firefighter, a fire safety inspector, or another position of any fire training certification level approved by the executive director, to any applicant that the executive director determines meets the qualifications established in rules adopted under division (B) of this section and may take disciplinary actions against a certificate holder or applicant in accordance with rules adopted under division (B) of this section.

(E) Certificates issued under this section shall be on a form prescribed by the executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical, fire, and transportation services.

(F)

(1) The executive director, with the advice and counsel of the firefighter and fire safety inspector training committee of the state board of emergency medical, fire, and transportation services, shall establish criteria for evaluating the standards maintained by other states and the branches of the United States military for firefighter, fire safety inspector, and fire instructor training programs, and other training programs recognized by the executive director, to determine whether the standards are equivalent to those established under this section and shall establish requirements and procedures for issuing a certificate to each person who presents proof to the executive director of having satisfactorily completed a training program that meets those standards.

(2) The executive director, with the committee's advice and counsel, shall adopt rules establishing requirements and procedures for issuing a fire training certificate in lieu of completing a chartered training program.

(G) Nothing in this section invalidates any other section of the Revised Code relating to the fire training academy. Section 4765.11 of the Revised Code does not affect any powers and duties granted to the executive director under this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-03-2000; 04-05-2007

This section is set out twice. See also § 4765.55, effective until 7/1/2013.



Section 4765.56 - [Effective Until 7/1/2013] Effect of child support default on certificate to practice.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of emergency medical services shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate to practice issued pursuant to this chapter.

Effective Date: 03-22-2001

This section is set out twice. See also § 4765.56, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.56 - [Effective 7/1/2013] Effect of child support default on certificate to practice.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state board of emergency medical, fire, and transportation services shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate to practice issued pursuant to this chapter.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-22-2001

This section is set out twice. See also § 4765.56, effective until 7/1/2013.



Section 4765.57 - Disposition of fetal death remains.

(A) As used in this section, "fetal death" has the same meaning as in section 3705.01 of the Revised Code.

(B) Emergency medical service personnel shall dispose of the product of a fetal death in the manner set forth for the disposition of fetal remains in the "emergency medical technician-basic: national standard curriculum."

Effective Date: 2008 SB175 09-12-2008



Section 4765.58 - Compliance with law regarding sanctions for human trafficking.

The state board of emergency medical services shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4765.59 - [Effective 7/1/2013] Administration and rule-making authority.

The state board of emergency medical, fire, and transportation services shall not administer laws and rules exceeding the statutory authority provided to the board under Chapters 4765. and 4766. of the Revised Code.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4765.99 - Penalty.

Whoever violates division (A), (B), or (C) of section 4765.50 of the Revised Code is guilty of a minor misdemeanor on a first offense. On each subsequent offense, such person is guilty of a misdemeanor of the fourth degree.

Effective Date: 11-12-1992






Chapter 4766 - STATE BOARD OF EMERGENCY MEDICAL, FIRE, AND TRANSPORTATION SERVICES

Section 4766.01 - [Effective Until 7/1/2013] Medical transportation board definitions.

As used in this chapter:

(A) "Advanced life support" means treatment described in section 4765.39 of the Revised Code that a paramedic is certified to perform.

(B) "Air medical service organization" means an organization that furnishes, conducts, maintains, advertises, promotes, or otherwise engages in providing medical services with a rotorcraft air ambulance or fixed wing air ambulance.

(C) "Air medical transportation" means the transporting of a patient by rotorcraft air ambulance or fixed wing air ambulance with appropriately licensed and certified medical personnel.

(D) "Ambulance" means any motor vehicle that is specifically designed, constructed, or modified and equipped and is intended to be used to provide basic life support, intermediate life support, advanced life support, or mobile intensive care unit services and transportation upon the streets or highways of this state of persons who are seriously ill, injured, wounded, or otherwise incapacitated or helpless. "Ambulance" does not include air medical transportation or a vehicle designed and used solely for the transportation of nonstretcher-bound persons, whether hospitalized or handicapped or whether ambulatory or confined to a wheelchair.

(E) "Ambulette" means a motor vehicle that is specifically designed, constructed, or modified and equipped and is intended to be used for transportation upon the streets or highways of this state of persons who require use of a wheelchair.

(F) "Basic life support" means treatment described in section 4765.37 of the Revised Code that an EMT-basic is certified to perform.

(G) "Disaster situation" means any condition or situation described by rule of the Ohio medical transportation board as a mass casualty, major emergency, natural disaster, or national emergency.

(H) "Emergency medical service organization" means an organization that uses EMTs-basic, EMTs-I, or paramedics, or a combination of EMTs-basic, EMTs-I, and paramedics, to provide medical care to victims of illness or injury. An emergency medical service organization includes, but is not limited to, a commercial ambulance service organization, a hospital, and a funeral home.

(I) "EMT-basic," "EMT-I," and "paramedic" have the same meanings as in section 4765.01 of the Revised Code.

(J) "Fixed wing air ambulance" means a fixed wing aircraft that is specifically designed, constructed, or modified and equipped and is intended to be used as a means of air medical transportation.

(K) "Intermediate life support" means treatment described in section 4765.38 of the Revised Code that an EMT-I is certified to perform.

(L) "Major emergency" means any emergency event that cannot be resolved through the use of locally available emergency resources.

(M) "Mass casualty" means an emergency event that results in ten or more persons being injured, incapacitated, made ill, or killed.

(N) "Medical emergency" means an unforeseen event affecting an individual in such a manner that a need for immediate care is created.

(O) "Mobile intensive care unit" means an ambulance used only for maintaining specialized or intensive care treatment and used primarily for interhospital transports of patients whose conditions require care beyond the scope of a paramedic as provided in section 4765.39 of the Revised Code.

(P)

(1) "Nonemergency medical service organization" means a person that does both of the following:

(a) Provides services to the public on a regular basis for the purpose of transporting individuals who require the use of a wheelchair or are confined to a wheelchair to receive health care services at health care facilities or health care practitioners' offices in nonemergency circumstances;

(b) Provides the services for a fee, regardless of whether the fee is paid by the person being transported, a third party payer, as defined in section 3702.51 of the Revised Code, or any other person or government entity.

(2) "Nonemergency medical service organization" does not include a health care facility, as defined in section 1751.01 of the Revised Code, that provides ambulette services only to patients of that facility.

(Q) "Nontransport vehicle" means a motor vehicle operated by a licensed emergency medical service organization not as an ambulance, but as a vehicle for providing services in conjunction with the ambulances operated by the organization or other emergency medical service organizations.

(R) "Patient" means any individual who as a result of illness or injury needs medical attention, whose physical or mental condition is such that there is imminent danger of loss of life or significant health impairment, who may be otherwise incapacitated or helpless as a result of a physical or mental condition, or whose physical condition requires the use of a wheelchair.

(S) "Rotorcraft air ambulance" means a helicopter or other aircraft capable of vertical takeoffs, vertical landings, and hovering that is specifically designed, constructed, or modified and equipped and is intended to be used as a means of air medical transportation.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.01 - [Effective 7/1/2013] Medical transportation board definitions.

As used in this chapter:

(A) "Advanced life support" means treatment described in section 4765.39 of the Revised Code that a paramedic is certified to perform.

(B) "Air medical service organization" means an organization that furnishes, conducts, maintains, advertises, promotes, or otherwise engages in providing medical services with a rotorcraft air ambulance or fixed wing air ambulance.

(C) "Air medical transportation" means the transporting of a patient by rotorcraft air ambulance or fixed wing air ambulance with appropriately licensed and certified medical personnel.

(D) "Ambulance" means any motor vehicle that is specifically designed, constructed, or modified and equipped and is intended to be used to provide basic life support, intermediate life support, advanced life support, or mobile intensive care unit services and transportation upon the streets or highways of this state of persons who are seriously ill, injured, wounded, or otherwise incapacitated or helpless. "Ambulance" does not include air medical transportation or a vehicle designed and used solely for the transportation of nonstretcher-bound persons, whether hospitalized or handicapped or whether ambulatory or confined to a wheelchair.

(E) "Ambulette" means a motor vehicle that is specifically designed, constructed, or modified and equipped and is intended to be used for transportation upon the streets or highways of this state of persons who require use of a wheelchair.

(F) "Basic life support" means treatment described in section 4765.37 of the Revised Code that an EMT is certified to perform.

(G) "Disaster situation" means any condition or situation described by rule of the state board of emergency medical, fire, and transportation services as a mass casualty, major emergency, natural disaster, or national emergency.

(H) "Emergency medical service organization" means an organization that uses EMTs, AEMTs, or paramedics, or a combination of EMTs, AEMTs, and paramedics, to provide medical care to victims of illness or injury. An emergency medical service organization includes, but is not limited to, a commercial ambulance service organization, a hospital, and a funeral home.

(I) " EMT," " AEMT," and "paramedic" have the same meanings as in sections 4765.01 and 4765.011 of the Revised Code.

(J) "Fixed wing air ambulance" means a fixed wing aircraft that is specifically designed, constructed, or modified and equipped and is intended to be used as a means of air medical transportation.

(K) "Intermediate life support" means treatment described in section 4765.38 of the Revised Code that an AEMT is certified to perform.

(L) "Major emergency" means any emergency event that cannot be resolved through the use of locally available emergency resources.

(M) "Mass casualty" means an emergency event that results in ten or more persons being injured, incapacitated, made ill, or killed.

(N) "Medical emergency" means an unforeseen event affecting an individual in such a manner that a need for immediate care is created.

(O) "Mobile intensive care unit" means an ambulance used only for maintaining specialized or intensive care treatment and used primarily for interhospital transports of patients whose conditions require care beyond the scope of a paramedic as provided in section 4765.39 of the Revised Code.

(P)

(1) "Nonemergency medical service organization" means a person that does both of the following:

(a) Provides services to the public on a regular basis for the purpose of transporting individuals who require the use of a wheelchair or are confined to a wheelchair to receive health care services at health care facilities or health care practitioners' offices in nonemergency circumstances;

(b) Provides the services for a fee, regardless of whether the fee is paid by the person being transported, a third party payer, as defined in section 3702.51 of the Revised Code, or any other person or government entity.

(2) "Nonemergency medical service organization" does not include a health care facility, as defined in section 1751.01 of the Revised Code, that provides ambulette services only to patients of that facility.

(Q) "Nontransport vehicle" means a motor vehicle operated by a licensed emergency medical service organization not as an ambulance, but as a vehicle for providing services in conjunction with the ambulances operated by the organization or other emergency medical service organizations.

(R) "Patient" means any individual who as a result of illness or injury needs medical attention, whose physical or mental condition is such that there is imminent danger of loss of life or significant health impairment, who may be otherwise incapacitated or helpless as a result of a physical or mental condition, or whose physical condition requires the use of a wheelchair.

(S) "Rotorcraft air ambulance" means a helicopter or other aircraft capable of vertical takeoffs, vertical landings, and hovering that is specifically designed, constructed, or modified and equipped and is intended to be used as a means of air medical transportation.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.01, effective until 7/1/2013.



Section 4766.02 - [Repealed Effective 7/1/2013] Ohio medical transportation board.

(A) There is hereby created the Ohio medical transportation board, consisting of nine voting members and one nonvoting member who shall be residents of this state and appointed by the governor with the advice and consent of the senate. Except as provided in division (B) of this section, members shall serve terms of two years. One voting member shall be a member of the Ohio ambulance association; two voting members, one of whom shall be a licensed funeral director, shall be owners or operators of private emergency medical service organizations operating in this state; one voting member shall be a consumer of emergency medical services who is not associated with any public or private emergency medical service organization; one voting member shall be an official with a public emergency medical service organization; two voting members shall be owners or operators of nonemergency medical service organizations that provide ambulette services only, and two voting members shall be members of the Ohio association of critical care transport, one member representing air-based services and the other representing a ground-based mobile intensive care unit organization. A physician who holds a certificate to practice issued under Chapter 4731. of the Revised Code who is a member of the American college of emergency physicians shall serve as the nonvoting member. The board shall annually select from its membership a chair and a vice-chair to act as chair in the chair's absence.

(B) Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Every member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(C) Five members shall constitute a quorum for the transaction of business, and the affirmative vote of five members is required for the board to take any official action. The board, after notice and hearing, may remove a member by majority vote for malfeasance, misfeasance, or nonfeasance. Members of the board shall be reimbursed for actual and necessary expenses incurred in attending meetings of the board and in the performance of their official duties. The board may hire such employees as are necessary to enable it to execute its duties.

(D) The division of emergency medical services within the department of public safety shall provide the board with office space, but the board shall not be a part of the division or the department.

(E) The board is the sole supervisory body regarding the licensing of private ambulance service organizations in this state.

(F) The board is the sole supervisory body regarding the licensing of private nonemergency medical service organizations in this state.

(G) The board is the sole supervisory body regarding the licensing of private air medical service organizations in this state.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Effective Date: 03-09-2004



Section 4766.03 - [Effective Until 7/1/2013] Administrative rules.

(A) The Ohio medical transportation board shall adopt rules, in accordance with Chapter 119. of the Revised Code, implementing the requirements of this chapter. The rules shall include provisions relating to the following:

(1) Requirements for an emergency medical service organization to receive a permit for an ambulance or nontransport vehicle;

(2) Requirements for an emergency medical service organization to receive a license as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization;

(3) Requirements for a nonemergency medical service organization to receive a permit for an ambulette vehicle;

(4) Requirements for a nonemergency medical service organization to receive a license for an ambulette service;

(5) Requirements for an air medical service organization to receive a permit for a rotorcraft air ambulance or fixed wing air ambulance;

(6) Requirements for licensure of air medical service organizations;

(7) Forms for applications and renewals of licenses and permits;

(8) Requirements for record keeping of service responses made by licensed emergency medical service organizations;

(9) Fee amounts for licenses and permits, and their renewals;

(10) Inspection requirements for licensees' vehicles or aircraft, records, and physical facilities;

(11) Fee amounts for inspections of ambulances, ambulettes, rotorcraft air ambulances, fixed wing air ambulances, and nontransport vehicles;

(12) Requirements for ambulances and nontransport vehicles used by licensed emergency medical service organizations, for ambulette vehicles used by licensed nonemergency medical service organizations, and for rotorcraft air ambulances or fixed wing air ambulances used by licensed air medical service organizations that specify for each type of vehicle or aircraft the types of equipment that must be carried, the communication systems that must be maintained, and the personnel who must staff the vehicle or aircraft;

(13) The level of care each type of emergency medical service organization, nonemergency medical service organization, and air medical service organization is authorized to provide;

(14) Eligibility requirements for employment as an ambulette driver, including grounds for disqualification due to the results of a motor vehicle law violation check, chemical test, or criminal records check. The rule may require that an applicant for employment as an ambulette driver provide a set of fingerprints to law enforcement authorities if the applicant comes under final consideration for employment.

(15) Any other rules that the board determines necessary for the implementation and enforcement of this chapter.

(B) In the rules for ambulances and nontransport vehicles adopted under division (A)(12) of this section, the board may establish requirements that vary according to whether the emergency medical service organization using the vehicles is licensed as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization.

(C) A mobile intensive care unit that is not dually certified to provide advanced life-support and meets the requirements of the rules adopted under this section is not required to carry immobilization equipment, including board splint kits, traction splints, backboards, backboard straps, cervical immobilization devices, cervical collars, stair chairs, folding cots, or other types of immobilization equipment determined by the board to be unnecessary for mobile intensive care units.

A mobile intensive care unit is exempt from the emergency medical technician staffing requirements of section 4765.43 of the Revised Code when it is staffed by at least one physician or registered nurse and another person, designated by a physician, who holds a valid license or certificate to practice in a health care profession, and when at least one of the persons staffing the mobile intensive care unit is a registered nurse whose training meets or exceeds the training required for a paramedic.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.03 - [Effective 7/1/2013] Administrative rules.

(A) The state board of emergency medical, fire, and transportation services shall adopt rules, in accordance with Chapter 119. of the Revised Code, implementing the requirements of this chapter. The rules shall include provisions relating to the following:

(1) Requirements for an emergency medical service organization to receive a permit for an ambulance or nontransport vehicle;

(2) Requirements for an emergency medical service organization to receive a license as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization;

(3) Requirements for a nonemergency medical service organization to receive a permit for an ambulette vehicle;

(4) Requirements for a nonemergency medical service organization to receive a license for an ambulette service;

(5) Requirements for an air medical service organization to receive a permit for a rotorcraft air ambulance or fixed wing air ambulance;

(6) Requirements for licensure of air medical service organizations;

(7) Forms for applications and renewals of licenses and permits;

(8) Requirements for record keeping of service responses made by licensed emergency medical service organizations;

(9) Fee amounts for licenses and permits, and their renewals;

(10) Inspection requirements for licensees' vehicles or aircraft, records, and physical facilities;

(11) Fee amounts for inspections of ambulances, ambulettes, rotorcraft air ambulances, fixed wing air ambulances, and nontransport vehicles;

(12) Requirements for ambulances and nontransport vehicles used by licensed emergency medical service organizations, for ambulette vehicles used by licensed nonemergency medical service organizations, and for rotorcraft air ambulances or fixed wing air ambulances used by licensed air medical service organizations that specify for each type of vehicle or aircraft the types of equipment that must be carried, the communication systems that must be maintained, and the personnel who must staff the vehicle or aircraft;

(13) The level of care each type of emergency medical service organization, nonemergency medical service organization, and air medical service organization is authorized to provide;

(14) Eligibility requirements for employment as an ambulette driver, including grounds for disqualification due to the results of a motor vehicle law violation check, chemical test, or criminal records check. The rule may require that an applicant for employment as an ambulette driver provide a set of fingerprints to law enforcement authorities if the applicant comes under final consideration for employment.

(15) Any other rules that the board determines necessary for the implementation and enforcement of this chapter.

(B) In the rules for ambulances and nontransport vehicles adopted under division (A)(12) of this section, the board may establish requirements that vary according to whether the emergency medical service organization using the vehicles is licensed as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization.

(C) A mobile intensive care unit that is not dually certified to provide advanced life-support and meets the requirements of the rules adopted under this section is not required to carry immobilization equipment, including board splint kits, traction splints, backboards, backboard straps, cervical immobilization devices, cervical collars, stair chairs, folding cots, or other types of immobilization equipment determined by the board to be unnecessary for mobile intensive care units.

A mobile intensive care unit is exempt from the emergency medical technician staffing requirements of section 4765.43 of the Revised Code when it is staffed by at least one physician or registered nurse and another person, designated by a physician, who holds a valid license or certificate to practice in a health care profession, and when at least one of the persons staffing the mobile intensive care unit is a registered nurse whose training meets or exceeds the training required for a paramedic.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.27,HB 128, §1, eff. 9/23/2011.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.03, effective until 7/1/2013.



Section 4766.04 - [Effective Until 7/1/2013] License qualifications for basic life-support, intermediate life-support, or advanced life-support service organization.

(A) Except as otherwise provided in this chapter, no person shall furnish, operate, conduct, maintain, advertise, engage in, or propose or profess to engage in the business or service in this state of transporting persons who are seriously ill, injured, or otherwise incapacitated or who require the use of a wheelchair or are confined to a wheelchair unless the person is licensed pursuant to this section.

(B) To qualify for a license as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization, an emergency medical service organization shall do all of the following:

(1) Apply for a permit for each ambulance and nontransport vehicle owned or leased as provided in section 4766.07 of the Revised Code;

(2) Meet all requirements established in rules adopted by the Ohio medical transportation board regarding ambulances and nontransport vehicles, including requirements pertaining to equipment, communications systems, staffing, and level of care the particular organization is permitted to render;

(3) Maintain the appropriate type and amount of insurance as specified in section 4766.06 of the Revised Code;

(4) Meet all other requirements established under rules adopted by the board for the particular license.

(C) To qualify for a license to provide ambulette service, a nonemergency medical service organization shall do all of the following:

(1) Apply for a permit for each ambulette owned or leased as provided in section 4766.07 of the Revised Code;

(2) Meet all requirements established in rules adopted by the Ohio medical transportation board regarding ambulettes, including requirements pertaining to equipment, communication systems, staffing, and level of care the organization is permitted to render;

(3) Maintain the appropriate type and amount of insurance as specified in section 4766.06 of the Revised Code;

(4) Meet all other requirements established under rules adopted by the board for the license.

(D) To qualify for a license to provide air medical transportation, an air medical service organization shall do all of the following:

(1) Apply for a permit for each rotorcraft air ambulance and fixed wing air ambulance owned or leased as provided in section 4766.07 of the Revised Code;

(2) Meet all requirements established in rules adopted by the Ohio medical transportation board regarding rotorcraft air ambulances and fixed wing air ambulances, including requirements pertaining to equipment, communication systems, staffing, and level of care the organization is permitted to render;

(3) Maintain the appropriate type and amount of insurance as specified in section 4766.06 of the Revised Code;

(4) Meet all other requirements established under rules adopted by the board for the license.

(E) An emergency medical service organization that applies for a license as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization; a nonemergency medical service organization that applies for a license to provide ambulette service; or an air medical service organization that applies for a license to provide air medical transportation shall submit a completed application to the board, on a form provided by the board for each particular license, together with the appropriate fees established under section 4766.05 of the Revised Code. The application form shall include all of the following:

(1) The name and business address of the operator of the organization for which licensure is sought;

(2) The name under which the applicant will operate the organization;

(3) A list of the names and addresses of all officers and directors of the organization;

(4) For emergency medical service organizations and nonemergency medical service organizations, a description of each vehicle to be used, including the make, model, year of manufacture, mileage, vehicle identification number, and the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant's vehicle;

(5) For air medical service organizations using fixed wing air ambulances, a description of each aircraft to be used, including the make, model, year of manufacture, and aircraft hours on airframe;

(6) For air medical service organizations using rotorcraft air ambulances, a description of each aircraft to be used, including the make, model, year of manufacture, aircraft hours on airframe, aircraft identification number, and the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant's rotorcraft air ambulance;

(7) The location and description of each place from which the organization will operate;

(8) A description of the geographic area to be served by the applicant;

(9) Any other information the board, by rule, determines necessary.

(F) Within sixty days after receiving a completed application for licensure as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization; an ambulette service; or an air medical service organization, the board shall approve or deny the application. The board shall deny an application if it determines that the applicant does not meet the requirements of this chapter or any rules adopted under it. The board shall send notice of the denial of an application by certified mail to the applicant. The applicant may request a hearing within ten days after receipt of the notice. If the board receives a timely request, it shall hold a hearing in accordance with Chapter 119. of the Revised Code.

(G) If an applicant or licensee operates or plans to operate an organization in more than one location under the same or different identities, the applicant or licensee shall apply for and meet all requirements for licensure or renewal of a license, other than payment of a license fee or renewal fee, for operating the organization at each separate location. An applicant or licensee that operates or plans to operate under the same organization identity in separate locations shall pay only a single license fee.

(H) An emergency medical service organization that wishes to provide ambulette services to the public must apply for a separate license under division (C) of this section.

(I) Each license issued under this section and each permit issued under section 4766.07 of the Revised Code expires one year after the date of issuance and may be renewed in accordance with the standard renewal procedures of Chapter 4745. of the Revised Code. An application for renewal shall include the license or permit renewal fee established under section 4766.05 of the Revised Code. An applicant for renewal of a permit also shall submit to the board proof of an annual inspection of the vehicle or aircraft for which permit renewal is sought. The board shall renew a license if the applicant meets the requirements for licensure and shall renew a permit if the applicant and vehicle or aircraft meet the requirements to maintain a permit for that vehicle or aircraft.

(J) Each licensee shall maintain accurate records of all service responses conducted. The records shall be maintained on forms prescribed by the board and shall contain information as specified by rule by the board.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.04 - [Effective 7/1/2013] License qualifications for basic life-support, intermediate life-support, or advanced life-support service organization.

(A) Except as otherwise provided in this chapter, no person shall furnish, operate, conduct, maintain, advertise, engage in, or propose or profess to engage in the business or service in this state of transporting persons who are seriously ill, injured, or otherwise incapacitated or who require the use of a wheelchair or are confined to a wheelchair unless the person is licensed pursuant to this section.

(B) To qualify for a license as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization, an emergency medical service organization shall do all of the following:

(1) Apply for a permit for each ambulance and nontransport vehicle owned or leased as provided in section 4766.07 of the Revised Code;

(2) Meet all requirements established in rules adopted by the state board of emergency medical, fire, and transportation services regarding ambulances and nontransport vehicles, including requirements pertaining to equipment, communications systems, staffing, and level of care the particular organization is permitted to render;

(3) Maintain the appropriate type and amount of insurance as specified in section 4766.06 of the Revised Code;

(4) Meet all other requirements established under rules adopted by the board for the particular license.

(C) To qualify for a license to provide ambulette service, a nonemergency medical service organization shall do all of the following:

(1) Apply for a permit for each ambulette owned or leased as provided in section 4766.07 of the Revised Code;

(2) Meet all requirements established in rules adopted by the state board of emergency medical, fire, and transportation services regarding ambulettes, including requirements pertaining to equipment, communication systems, staffing, and level of care the organization is permitted to render;

(3) Maintain the appropriate type and amount of insurance as specified in section 4766.06 of the Revised Code;

(4) Meet all other requirements established under rules adopted by the board for the license.

(D) To qualify for a license to provide air medical transportation, an air medical service organization shall do all of the following:

(1) Apply for a permit for each rotorcraft air ambulance and fixed wing air ambulance owned or leased as provided in section 4766.07 of the Revised Code;

(2) Meet all requirements established in rules adopted by the state board of emergency medical, fire, and transportation services regarding rotorcraft air ambulances and fixed wing air ambulances, including requirements pertaining to equipment, communication systems, staffing, and level of care the organization is permitted to render;

(3) Maintain the appropriate type and amount of insurance as specified in section 4766.06 of the Revised Code;

(4) Meet all other requirements established under rules adopted by the board for the license.

(E) An emergency medical service organization that applies for a license as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization; a nonemergency medical service organization that applies for a license to provide ambulette service; or an air medical service organization that applies for a license to provide air medical transportation shall submit a completed application to the board, on a form provided by the board for each particular license, together with the appropriate fees established under section 4766.05 of the Revised Code. The application form shall include all of the following:

(1) The name and business address of the operator of the organization for which licensure is sought;

(2) The name under which the applicant will operate the organization;

(3) A list of the names and addresses of all officers and directors of the organization;

(4) For emergency medical service organizations and nonemergency medical service organizations, a description of each vehicle to be used, including the make, model, year of manufacture, mileage, vehicle identification number, and the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant's vehicle;

(5) For air medical service organizations using fixed wing air ambulances, a description of each aircraft to be used, including the make, model, year of manufacture, and aircraft hours on airframe;

(6) For air medical service organizations using rotorcraft air ambulances, a description of each aircraft to be used, including the make, model, year of manufacture, aircraft hours on airframe, aircraft identification number, and the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant's rotorcraft air ambulance;

(7) The location and description of each place from which the organization will operate;

(8) A description of the geographic area to be served by the applicant;

(9) Any other information the board, by rule, determines necessary.

(F) Within sixty days after receiving a completed application for licensure as a basic life-support, intermediate life-support, advanced life-support, or mobile intensive care unit organization; an ambulette service; or an air medical service organization, the board shall approve or deny the application. The board shall deny an application if it determines that the applicant does not meet the requirements of this chapter or any rules adopted under it. The board shall send notice of the denial of an application by certified mail to the applicant. The applicant may request a hearing within ten days after receipt of the notice. If the board receives a timely request, it shall hold a hearing in accordance with Chapter 119. of the Revised Code.

(G) If an applicant or licensee operates or plans to operate an organization in more than one location under the same or different identities, the applicant or licensee shall apply for and meet all requirements for licensure or renewal of a license, other than payment of a license fee or renewal fee, for operating the organization at each separate location. An applicant or licensee that operates or plans to operate under the same organization identity in separate locations shall pay only a single license fee.

(H) An emergency medical service organization that wishes to provide ambulette services to the public must apply for a separate license under division (C) of this section.

(I) Each license issued under this section and each permit issued under section 4766.07 of the Revised Code expires one year after the date of issuance and may be renewed in accordance with the standard renewal procedures of Chapter 4745. of the Revised Code. An application for renewal shall include the license or permit renewal fee established under section 4766.05 of the Revised Code. An applicant for renewal of a permit also shall submit to the board proof of an annual inspection of the vehicle or aircraft for which permit renewal is sought. The board shall renew a license if the applicant meets the requirements for licensure and shall renew a permit if the applicant and vehicle or aircraft meet the requirements to maintain a permit for that vehicle or aircraft.

(J) Each licensee shall maintain accurate records of all service responses conducted. The records shall be maintained on forms prescribed by the board and shall contain information as specified by rule by the board.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.04, effective until 7/1/2013.



Section 4766.05 - [Effective Until 7/1/2013] Fees.

(A) The Ohio medical transportation board shall establish by rule a license fee, a permit fee for each ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle owned or leased by the licensee that is or will be used as provided in section 4766.07 of the Revised Code, and fees for renewals of licenses and permits, taking into consideration the actual costs incurred by the board in carrying out its duties under this chapter. However, the fee for each license and each renewal of a license shall not exceed one hundred dollars, and the fee for each permit and each renewal of a permit shall not exceed one hundred dollars for each ambulance, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle. The fee for each permit and each renewal of a permit shall be twenty-five dollars for each ambulette for one year after March 9, 2004. Thereafter, the board shall determine by rule the fee, which shall not exceed fifty dollars, for each permit and each renewal of a permit for each ambulette. For purposes of establishing fees, "actual costs" includes the costs of salaries, expenses, inspection equipment, supervision, and program administration.

(B) The board shall deposit all fees and other moneys collected pursuant to sections 4766.04, 4766.07, and 4766.08 of the Revised Code in the state treasury to the credit of the occupational licensing and regulatory fund, which is created by section 4743.05 of the Revised Code. All moneys from the fund shall be used solely for the salaries and expenses of the board incurred in implementing and enforcing this chapter.

(C) The board, subject to the approval of the controlling board, may establish fees in excess of the maximum amounts allowed under division (A) of this section, but such fees shall not exceed those maximum amounts by more than fifty per cent.

Effective Date: 03-09-2004; 2007 HB119 06-30-2007

This section is set out twice. See also § 4766.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.05 - [Effective 7/1/2013] Fees.

(A) The state board of emergency medical, fire, and transportation services shall establish by rule a license fee, a permit fee for each ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle owned or leased by the licensee that is or will be used as provided in section 4766.07 of the Revised Code, and fees for renewals of licenses and permits, taking into consideration the actual costs incurred by the board in carrying out its duties under this chapter. However, the fee for each license and each renewal of a license shall not exceed one hundred dollars, and the fee for each permit and each renewal of a permit shall not exceed one hundred dollars for each ambulance, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle. The board shall determine by rule the fee, which shall not exceed fifty dollars, for each permit and each renewal of a permit for each ambulette. For purposes of establishing fees, "actual costs" includes the costs of salaries, expenses, inspection equipment, supervision, and program administration.

(B) The board shall deposit all fees and other moneys collected pursuant to sections 4766.04, 4766.07, and 4766.08 of the Revised Code in the state treasury to the credit of the trauma and emergency medical services fund, which is created by section 4513.263 of the Revised Code.

(C) The board, subject to the approval of the controlling board, may establish fees in excess of the maximum amounts allowed under division (A) of this section, but such fees shall not exceed those maximum amounts by more than fifty per cent.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 2007 HB119 06-30-2007

This section is set out twice. See also § 4766.05, effective until 7/1/2013.



Section 4766.06 - Liability insurance coverage.

(A)

(1) Every emergency medical service organization and nonemergency medical service organization licensee under this chapter shall furnish adequate evidence of liability insurance coverage, in an amount of not less than five hundred thousand dollars per occurrence and not less than five hundred thousand dollars in the aggregate, for any cause for which the licensee would be liable.

(2) Every air medical service organization licensed under this chapter shall furnish adequate evidence of liability insurance coverage, in an amount not less than twenty million dollars per occurrence and not less than twenty million dollars in the aggregate, for any cause for which the licensee would be liable.

(B) In addition to the insurance requirements of division (A) of this section, every licensee shall carry bodily injury and property damage insurance with solvent and responsible insurers licensed to do business in this state for any loss or damage resulting from any occurrence arising out of or caused by the operation or use of any ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, or nontransport vehicle. The insurance shall insure each vehicle or aircraft for the sum of not less than one hundred thousand dollars for bodily injury to or death of any one person arising out of any one accident and the sum of not less than three hundred thousand dollars for bodily injury to or death of more than one person in any one accident and for the sum of fifty thousand dollars for damage to property arising from any one accident.

(C) Each policy or contract of insurance issued shall provide for the payment and satisfaction of any financial judgment entered against the licensee and any person operating the vehicle or aircraft and for a thirty-day cancellation notice to the board.

Effective Date: 03-09-2004; 01-18-2007



Section 4766.07 - [Effective Until 7/1/2013] Permit for ambulance and nontransport vehicle.

(A) Except as otherwise provided by rule of the Ohio medical transportation board, each emergency medical service organization, nonemergency medical service organization, and air medical service organization subject to licensure under this chapter shall possess a valid permit for each ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle it owns or leases that is or will be used by the licensee to perform the services permitted by the license. Each licensee and license applicant shall submit the appropriate fee and an application for a permit for each ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle to the Ohio medical transportation board on forms provided by the board. The application shall include documentation that the vehicle or aircraft meets the appropriate standards set by the board, that the vehicle or aircraft has been inspected pursuant to division (C) of this section, that the permit applicant maintains insurance as provided in section 4766.06 of the Revised Code, and that the vehicle or aircraft and permit applicant meet any other requirements established under rules adopted by the board. The Ohio medical transportation board may adopt rules in accordance with Chapter 119. of the Revised Code to authorize the temporary use of a vehicle or aircraft for which a permit is not possessed under this section in back-up or disaster situations.

(B)

(1) Within sixty days after receiving a completed application for a permit, the board shall issue or deny the permit. The board shall deny an application if it determines that the permit applicant, vehicle, or aircraft does not meet the requirements of this chapter and the rules adopted under it that apply to permits for ambulances, ambulettes, rotorcraft air ambulances, fixed wing air ambulances, and nontransport vehicles. The board shall send notice of the denial of an application by certified mail to the permit applicant. The permit applicant may request a hearing within ten days after receipt of the notice. If the board receives a timely request, it shall hold a hearing in accordance with Chapter 119. of the Revised Code.

(2) If the board issues the vehicle permit for an ambulance, ambulette, or nontransport vehicle, it also shall issue a decal, in a form prescribed by rule, to be displayed on the rear window of the vehicle. The board shall not issue a decal until all of the requirements for licensure and permit issuance have been met.

(3) If the board issues the aircraft permit for a rotorcraft air ambulance or fixed wing air ambulance, it also shall issue a decal, in a form prescribed by rule, to be displayed on the left fuselage aircraft window in a manner that complies with all applicable federal aviation regulations. The board shall not issue a decal until all of the requirements for licensure and permit issuance have been met.

(C) In addition to any other requirements that the board establishes by rule, a licensee or license applicant applying for an initial vehicle or aircraft permit under division (A) of this section shall submit to the board the vehicle or aircraft for which the permit is sought. Thereafter, a licensee shall annually submit to the board each vehicle or aircraft for which a permit has been issued.

(1) The board shall conduct a physical inspection of an ambulance, ambulette, or nontransport vehicle to determine its roadworthiness and compliance with standard motor vehicle requirements.

(2) The board shall conduct a physical inspection of the medical equipment, communication system, and interior of an ambulance to determine the operational condition and safety of the equipment and the ambulance's interior and to determine whether the ambulance is in compliance with the federal requirements for ambulance construction that were in effect at the time the ambulance was manufactured, as specified by the general services administration in the various versions of its publication titled "federal specification for the star-of-life ambulance, KKK-A-1822."

(3) The board shall conduct a physical inspection of the equipment, communication system, and interior of an ambulette to determine the operational condition and safety of the equipment and the ambulette's interior and to determine whether the ambulette is in compliance with state requirements for ambulette construction. The board shall determine by rule requirements for the equipment, communication system, interior, and construction of an ambulette.

(4) The board shall conduct a physical inspection of the medical equipment, communication system, and interior of a rotorcraft air ambulance or fixed wing air ambulance to determine the operational condition and safety of the equipment and the aircraft's interior.

(5) The board shall issue a certificate to the applicant for each vehicle or aircraft that passes the inspection and may assess a fee for each inspection, as established by the board.

(6) The board shall adopt rules regarding the implementation and coordination of inspections. The rules may permit the board to contract with a third party to conduct the inspections required of the board under this section.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.07, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.07 - [Effective 7/1/2013] Permit for ambulance and nontransport vehicle.

(A) Except as otherwise provided by rule of the state board of emergency medical, fire, and transportation services, each emergency medical service organization, nonemergency medical service organization, and air medical service organization subject to licensure under this chapter shall possess a valid permit for each ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle it owns or leases that is or will be used by the licensee to perform the services permitted by the license. Each licensee and license applicant shall submit the appropriate fee and an application for a permit for each ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle to the state board of emergency medical, fire, and transportation services on forms provided by the board. The application shall include documentation that the vehicle or aircraft meets the appropriate standards set by the board, that the vehicle or aircraft has been inspected pursuant to division (C) of this section, that the permit applicant maintains insurance as provided in section 4766.06 of the Revised Code, and that the vehicle or aircraft and permit applicant meet any other requirements established under rules adopted by the board.

The state board of emergency medical, fire, and transportation services may adopt rules in accordance with Chapter 119. of the Revised Code to authorize the temporary use of a vehicle or aircraft for which a permit is not possessed under this section in back-up or disaster situations.

(B)

(1) Within sixty days after receiving a completed application for a permit, the board shall issue or deny the permit. The board shall deny an application if it determines that the permit applicant, vehicle, or aircraft does not meet the requirements of this chapter and the rules adopted under it that apply to permits for ambulances, ambulettes, rotorcraft air ambulances, fixed wing air ambulances, and nontransport vehicles. The board shall send notice of the denial of an application by certified mail to the permit applicant. The permit applicant may request a hearing within ten days after receipt of the notice. If the board receives a timely request, it shall hold a hearing in accordance with Chapter 119. of the Revised Code.

(2) If the board issues the vehicle permit for an ambulance, ambulette, or nontransport vehicle, it also shall issue a decal, in a form prescribed by rule, to be displayed on the rear window of the vehicle. The board shall not issue a decal until all of the requirements for licensure and permit issuance have been met.

(3) If the board issues the aircraft permit for a rotorcraft air ambulance or fixed wing air ambulance, it also shall issue a decal, in a form prescribed by rule, to be displayed on the left fuselage aircraft window in a manner that complies with all applicable federal aviation regulations. The board shall not issue a decal until all of the requirements for licensure and permit issuance have been met.

(C) In addition to any other requirements that the board establishes by rule, a licensee or license applicant applying for an initial vehicle or aircraft permit under division (A) of this section shall submit to the board the vehicle or aircraft for which the permit is sought. Thereafter, a licensee shall annually submit to the board each vehicle or aircraft for which a permit has been issued.

(1) The board shall conduct a physical inspection of an ambulance, ambulette, or nontransport vehicle to determine its roadworthiness and compliance with standard motor vehicle requirements.

(2) The board shall conduct a physical inspection of the medical equipment, communication system, and interior of an ambulance to determine the operational condition and safety of the equipment and the ambulance's interior and to determine whether the ambulance is in compliance with the federal requirements for ambulance construction that were in effect at the time the ambulance was manufactured, as specified by the general services administration in the various versions of its publication titled "federal specification for the star-of-life ambulance, KKK-A-1822."

(3) The board shall conduct a physical inspection of the equipment, communication system, and interior of an ambulette to determine the operational condition and safety of the equipment and the ambulette's interior and to determine whether the ambulette is in compliance with state requirements for ambulette construction. The board shall determine by rule requirements for the equipment, communication system, interior, and construction of an ambulette.

(4) The board shall conduct a physical inspection of the medical equipment, communication system, and interior of a rotorcraft air ambulance or fixed wing air ambulance to determine the operational condition and safety of the equipment and the aircraft's interior.

(5) The board shall issue a certificate to the applicant for each vehicle or aircraft that passes the inspection and may assess a fee for each inspection, as established by the board.

(6) The board shall adopt rules regarding the implementation and coordination of inspections. The rules may permit the board to contract with a third party to conduct the inspections required of the board under this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 01-18-2007

This section is set out twice. See also § 4766.07, effective until 7/1/2013.



Section 4766.08 - [Effective Until 7/1/2013] Revocation of license or permit - deficiencies.

(A) The Ohio medical transportation board may, pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, suspend or revoke any license or permit or renewal thereof issued under this chapter for any one or combination of the following causes:

(1) Violation of this chapter or any rule adopted thereunder;

(2) Refusal to permit the board to inspect a vehicle or aircraft used under the terms of a permit or to inspect the records or physical facilities of a licensee;

(3) Failure to meet the ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle requirements specified in this chapter or the rules adopted thereunder;

(4) Violation of an order issued by the board;

(5) Failure to comply with any of the terms of an agreement entered into with the board regarding the suspension or revocation of a license or permit or the imposition of a penalty under this section.

(B) If the board determines that the records, record-keeping procedures, or physical facilities of a licensee, or an ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, or nontransport vehicle for which a valid permit has been issued, do not meet the standards specified in this chapter and the rules adopted thereunder, the board shall notify the licensee of any deficiencies within thirty days of finding the deficiencies. If the board determines that the deficiencies exist and they remain uncorrected after thirty days, the board may suspend the license , vehicle permit, or aircraft permit. The licensee, notwithstanding the suspension under this division, may operate until all appeals have been exhausted.

(C) At the discretion of the board, a licensee whose license has been suspended or revoked under this section may be ineligible to be licensed under this chapter for a period of not more than three years from the date of the violation, provided that the board shall make no determination on a period of ineligibility until all the licensee's appeals relating to the suspension or revocation have been exhausted.

(D) The board may, in addition to any other action taken under this section and after a hearing conducted pursuant to Chapter 119. of the Revised Code, impose a penalty of not more than fifteen hundred dollars for any violation specified in this section. The attorney general shall institute a civil action for the collection of any such penalty imposed.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.08, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.08 - [Effective 7/1/2013] Revocation of license or permit - deficiencies.

(A) The state board of emergency medical, fire, and transportation services, pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code, may suspend or revoke any license or permit or renewal thereof issued under this chapter for any one or combination of the following causes:

(1) Violation of this chapter or any rule adopted thereunder;

(2) Refusal to permit the board to inspect a vehicle or aircraft used under the terms of a permit or to inspect the records or physical facilities of a licensee;

(3) Failure to meet the ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, and nontransport vehicle requirements specified in this chapter or the rules adopted thereunder;

(4) Violation of an order issued by the board;

(5) Failure to comply with any of the terms of an agreement entered into with the board regarding the suspension or revocation of a license or permit or the imposition of a penalty under this section.

(B) If the board determines that the records, record-keeping procedures, or physical facilities of a licensee, or an ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, or nontransport vehicle for which a valid permit has been issued, do not meet the standards specified in this chapter and the rules adopted thereunder, the board shall notify the licensee of any deficiencies within thirty days of finding the deficiencies. If the board determines that the deficiencies exist and they remain uncorrected after thirty days, the board may suspend the license, vehicle permit, or aircraft permit. The licensee, notwithstanding the suspension under this division, may operate until all appeals have been exhausted.

(C) At the discretion of the board, a licensee whose license has been suspended or revoked under this section may be ineligible to be licensed under this chapter for a period of not more than three years from the date of the violation, provided that the board shall make no determination on a period of ineligibility until all the licensee's appeals relating to the suspension or revocation have been exhausted.

(D) The board may, in addition to any other action taken under this section and after a hearing conducted pursuant to Chapter 119. of the Revised Code, impose a penalty of not more than fifteen hundred dollars for any violation specified in this section. The attorney general shall institute a civil action for the collection of any such penalty imposed.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.08, effective until 7/1/2013.



Section 4766.09 - [Effective Until 7/1/2013] Inapplicability of chapter.

This chapter does not apply to any of the following:

(A) A person rendering services with an ambulance in the event of a disaster situation when licensees' vehicles based in the locality of the disaster situation are incapacitated or insufficient in number to render the services needed;

(B) Any person operating an ambulance, ambulette, rotorcraft air ambulance, or fixed wing air ambulance outside this state unless receiving a person within this state for transport to a location within this state;

(C) A publicly owned or operated emergency medical service organization and the vehicles it owns or leases and operates, except as provided in section 307.051, division (G) of section 307.055, division (F) of section 505.37, division (B) of section 505.375, and division (B)(3) of section 505.72 of the Revised Code;

(D) An ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, or nontransport vehicle owned or leased and operated by the federal government;

(E) A publicly owned and operated fire department vehicle;

(F) Emergency vehicles owned by a corporation and operating only on the corporation's premises, for the sole use by that corporation;

(G) An ambulance, nontransport vehicle, or other emergency medical service organization vehicle owned and operated by a municipal corporation;

(H) A motor vehicle titled in the name of a volunteer rescue service organization, as defined in section 4503.172 of the Revised Code;

(I) A public emergency medical service organization;

(J) A fire department, rescue squad, or life squad comprised of volunteers who provide services without expectation of remuneration and do not receive payment for services other than reimbursement for expenses;

(K) A private, nonprofit emergency medical service organization when fifty per cent or more of its personnel are volunteers, as defined in section 4765.01 of the Revised Code;

(L) Emergency medical service personnel who are regulated by the state board of emergency medical services under Chapter 4765. of the Revised Code;

(M) Any of the following that operates a transit bus, as that term is defined in division (Q) of section 5735.01 of the Revised Code, unless the entity provides ambulette services that are reimbursed under the state medicaid plan:

(1) A public nonemergency medical service organization;

(2) An urban or rural public transit system;

(3) A private nonprofit organization that receives grants under section 5501.07 of the Revised Code.

(N)

(1) An entity, to the extent it provides ambulette services, if the entity meets all of the following conditions:

(a) The entity is certified by the department of aging or the department's designee in accordance with section 173.391 of the Revised Code or operates under a contract or grant agreement with the department or the department's designee in accordance with section 173.392 of the Revised Code.

(b) The entity meets the requirements of section 4766.14 of the Revised Code .

(c) The entity does not provide ambulette services that are reimbursed under the state medicaid plan.

(2) A vehicle, to the extent it is used to provide ambulette services, if the vehicle meets both of the following conditions:

(a) The vehicle is owned by an entity that meets the conditions specified in division (N)(1) of this section.

(b) The vehicle does not provide ambulette services that are reimbursed under the state medicaid plan .

(O) A vehicle that meets both of the following criteria, unless the vehicle provides services that are reimbursed under the state medicaid plan:

(1) The vehicle was purchased with funds from a grant made by the United States secretary of transportation under 49 U.S.C. 5310 ;

(2) The department of transportation holds a lien on the vehicle.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-09-2004; 2005 HB66 06-30-2005; 2005 SB87 04-14-2006

This section is set out twice. See also § 4766.09, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.09 - [Effective 7/1/2013] Inapplicability of chapter.

This chapter does not apply to any of the following:

(A) A person rendering services with an ambulance in the event of a disaster situation when licensees' vehicles based in the locality of the disaster situation are incapacitated or insufficient in number to render the services needed;

(B) Any person operating an ambulance, ambulette, rotorcraft air ambulance, or fixed wing air ambulance outside this state unless receiving a person within this state for transport to a location within this state;

(C) A publicly owned or operated emergency medical service organization and the vehicles it owns or leases and operates, except as provided in section 307.051, division (G) of section 307.055, division (F) of section 505.37, division (B) of section 505.375, and division (B)(3) of section 505.72 of the Revised Code;

(D) An ambulance, ambulette, rotorcraft air ambulance, fixed wing air ambulance, or nontransport vehicle owned or leased and operated by the federal government;

(E) A publicly owned and operated fire department vehicle;

(F) Emergency vehicles owned by a corporation and operating only on the corporation's premises, for the sole use by that corporation;

(G) An ambulance, nontransport vehicle, or other emergency medical service organization vehicle owned and operated by a municipal corporation;

(H) A motor vehicle titled in the name of a volunteer rescue service organization, as defined in section 4503.172 of the Revised Code;

(I) A public emergency medical service organization;

(J) A fire department, rescue squad, or life squad comprised of volunteers who provide services without expectation of remuneration and do not receive payment for services other than reimbursement for expenses;

(K) A private, nonprofit emergency medical service organization when fifty per cent or more of its personnel are volunteers, as defined in section 4765.01 of the Revised Code;

(L) Emergency medical service personnel who are regulated by the state board of emergency medical, fire, and transportation services under Chapter 4765. of the Revised Code;

(M) Any of the following that operates a transit bus, as that term is defined in division (Q) of section 5735.01 of the Revised Code, unless the entity provides ambulette services that are reimbursed under the state medicaid plan:

(1) A public nonemergency medical service organization;

(2) An urban or rural public transit system;

(3) A private nonprofit organization that receives grants under section 5501.07 of the Revised Code.

(N)

(1) An entity, to the extent it provides ambulette services, if the entity meets all of the following conditions:

(a) The entity is certified by the department of aging or the department's designee in accordance with section 173.391 of the Revised Code or operates under a contract or grant agreement with the department or the department's designee in accordance with section 173.392 of the Revised Code.

(b) The entity meets the requirements of section 4766.14 of the Revised Code.

(c) The entity does not provide ambulette services that are reimbursed under the state medicaid plan.

(2) A vehicle, to the extent it is used to provide ambulette services, if the vehicle meets both of the following conditions:

(a) The vehicle is owned by an entity that meets the conditions specified in division (N)(1) of this section.

(b) The vehicle does not provide ambulette services that are reimbursed under the state medicaid plan.

(O) A vehicle that meets both of the following criteria, unless the vehicle provides services that are reimbursed under the state medicaid plan:

(1) The vehicle was purchased with funds from a grant made by the United States secretary of transportation under 49 U.S.C. 5310;

(2) The department of transportation holds a lien on the vehicle.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-09-2004; 2005 HB66 06-30-2005; 2005 SB87 04-14-2006

This section is set out twice. See also § 4766.09, effective until 7/1/2013.



Section 4766.10 - [Effective Until 7/1/2013] Municipal licensing standards.

This chapter does not invalidate any ordinance or resolution adopted by a municipal corporation that establishes standards for the licensure of emergency medical service organizations as basic life-support, intermediate life-support, or advanced life-support service organizations that have their principal places of business located within the limits of the municipal corporation, as long as the licensure standards meet or exceed the standards established in this chapter and the rules adopted thereunder. Emergency medical service organizations licensed by a municipal corporation are subject to the jurisdiction of the Ohio medical transportation board, but the fees they pay to the board for licenses, permits, and renewals thereof shall not exceed fifty per cent of the fee amounts established by the board pursuant to section 4766.03 of the Revised Code. The board may choose to waive the vehicle inspection requirements and inspection fees, but not the permit fees, for the vehicles of organizations licensed by a municipal corporation.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.10, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.10 - [Effective 7/1/2013] Municipal licensing standards.

This chapter does not invalidate any ordinance or resolution adopted by a municipal corporation that establishes standards for the licensure of emergency medical service organizations as basic life-support, intermediate life-support, or advanced life-support service organizations that have their principal places of business located within the limits of the municipal corporation, as long as the licensure standards meet or exceed the standards established in this chapter and the rules adopted thereunder.

Emergency medical service organizations licensed by a municipal corporation are subject to the jurisdiction of the state board of emergency medical, fire, and transportation services, but the fees they pay to the board for licenses, permits, and renewals thereof shall not exceed fifty per cent of the fee amounts established by the board pursuant to section 4766.03 of the Revised Code. The board may choose to waive the vehicle inspection requirements and inspection fees, but not the permit fees, for the vehicles of organizations licensed by a municipal corporation.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.10, effective until 7/1/2013.



Section 4766.11 - [Effective Until 7/1/2013] Investigation of violations and complaints.

(A) The Ohio medical transportation board may investigate alleged violations of this chapter or the rules adopted under it and may investigate any complaints received regarding alleged violations. In addition to any other remedies available and regardless of whether an adequate remedy at law exists, the board may apply to the court of common pleas in the county where a violation of any provision of this chapter or any rule adopted pursuant thereto is occurring for a temporary or permanent injunction restraining a person from continuing to commit that violation. On a showing that a person has committed a violation, the court shall grant the injunction. In conducting an investigation under this section, the board may issue subpoenas compelling the attendance and testimony of witnesses and the production of books, records, and other documents pertaining to the investigation. If a person fails to obey a subpoena from the board, the board may apply to the court of common pleas in the county where the investigation is being conducted for an order compelling the person to comply with the subpoena. On application by the board, the court shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena from the court or a refusal to testify therein.

(B) The medical transportation board may suspend a license issued under this chapter without a prior hearing if it determines that there is evidence that the license holder is subject to action under this section and that there is clear and convincing evidence that continued operation by the license holder presents a danger of immediate and serious harm to the public. The chairperson and executive director of the board shall make a preliminary determination and describe the evidence on which they made their determination to the board members. The board by resolution may designate another board member to act in place of the chairperson or another employee to act in place of the executive director in the event that the chairperson or executive director is unavailable or unable to act. Upon review of the allegations, the board, by the affirmative vote of at least four of its members, may suspend the license without a hearing. Any method of communication, including a telephone conference call, may be utilized for describing the evidence to the board members, for reviewing the allegations, and for voting on the suspension. Immediately following the decision by the board to suspend a license under this division, the board shall issue a written order of suspension and cause it to be delivered in accordance with section 119.07 of the Revised Code. If the license holder subject to the suspension requests an adjudication hearing by the board, the date set for the adjudication shall be within fifteen days but not earlier than seven days after the request unless another date is agreed to by the license holder and the board. Any summary suspension imposed under this division remains in effect, unless reversed by the board, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order not less than ninety days after completion of its adjudication hearing. Failure to issue the order by that day shall cause the summary suspension order to end, but such failure shall not affect the validity of any subsequent final adjudication order.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.11, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.11 - [Effective 7/1/2013] Investigation of violations and complaints.

(A) The state board of emergency medical, fire, and transportation services may investigate alleged violations of this chapter or the rules adopted under it and may investigate any complaints received regarding alleged violations.

In addition to any other remedies available and regardless of whether an adequate remedy at law exists, the board may apply to the court of common pleas in the county where a violation of any provision of this chapter or any rule adopted pursuant thereto is occurring for a temporary or permanent injunction restraining a person from continuing to commit that violation. On a showing that a person has committed a violation, the court shall grant the injunction.

In conducting an investigation under this section, the board may issue subpoenas compelling the attendance and testimony of witnesses and the production of books, records, and other documents pertaining to the investigation. If a person fails to obey a subpoena from the board, the board may apply to the court of common pleas in the county where the investigation is being conducted for an order compelling the person to comply with the subpoena. On application by the board, the court shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena from the court or a refusal to testify therein.

(B) The board may suspend a license issued under this chapter without a prior hearing if it determines that there is evidence that the license holder is subject to action under this section and that there is clear and convincing evidence that continued operation by the license holder presents a danger of immediate and serious harm to the public. The chairperson and executive director of the board shall make a preliminary determination and describe the evidence on which they made their determination to the board members. The board by resolution may designate another board member to act in place of the chairperson or another employee to act in place of the executive director in the event that the chairperson or executive director is unavailable or unable to act. Upon review of the allegations, the board, by the affirmative vote of a majority of its members, may suspend the license without a hearing.

Immediately following the decision by the board to suspend a license under this division, the board shall issue a written order of suspension and cause it to be delivered in accordance with section 119.07 of the Revised Code. If the license holder subject to the suspension requests an adjudication hearing by the board, the date set for the adjudication shall be within fifteen days but not earlier than seven days after the request unless another date is agreed to by the license holder and the board.

Any summary suspension imposed under this division remains in effect, unless reversed by the board, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order not less than ninety days after completion of its adjudication hearing. Failure to issue the order by that day shall cause the summary suspension order to end, but such failure shall not affect the validity of any subsequent final adjudication order.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.11, effective until 7/1/2013.



Section 4766.12 - [Effective Until 7/1/2013] County, township, joint ambulance district, or joint emergency medical services districts.

If a county, township, joint ambulance district, or joint emergency medical services district chooses to have the Ohio medical transportation board license its emergency medical service organizations and issue permits for its vehicles pursuant to this chapter, except as may be otherwise provided, all provisions of this chapter and all rules adopted by the board thereunder are fully applicable. However, a county, township, joint ambulance district, or joint emergency medical services district is not required to obtain any type of permit from the board for any of its nontransport vehicles.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.12, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.12 - [Effective 7/1/2013] County, township, joint ambulance district, or joint emergency medical services districts.

If a county, township, joint ambulance district, or joint emergency medical services district chooses to have the state board of emergency medical, fire, and transportation services license its emergency medical service organizations and issue permits for its vehicles pursuant to this chapter, except as may be otherwise provided, all provisions of this chapter and all rules adopted by the board thereunder are fully applicable. However, a county, township, joint ambulance district, or joint emergency medical services district is not required to obtain any type of permit from the board for any of its nontransport vehicles.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.12, effective until 7/1/2013.



Section 4766.13 - [Effective Until 7/1/2013] License and vehicle permits for emergency medical service organization regulated by another state.

The Ohio medical transportation board, by endorsement, may license and issue vehicle permits to an emergency medical service organization or a nonemergency medical service organization that is regulated by another state. To qualify for a license and vehicle permits by endorsement, an organization must submit evidence satisfactory to the board that it has met standards in another state that are equal to or more stringent than the standards established by this chapter and the rules adopted under it.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.13, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.13 - [Effective 7/1/2013] License and vehicle permits for emergency medical service organization regulated by another state.

The state board of emergency medical, fire, and transportation services, by endorsement, may license and issue vehicle permits to an emergency medical service organization or a nonemergency medical service organization that is regulated by another state. To qualify for a license and vehicle permits by endorsement, an organization must submit evidence satisfactory to the board that it has met standards in another state that are equal to or more stringent than the standards established by this chapter and the rules adopted under it.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004

This section is set out twice. See also § 4766.13, effective until 7/1/2013.



Section 4766.14 - Ambulette service provider duties - drivers.

(A) An ambulette service provider described in division (M) or (N) of section 4766.09 of the Revised Code or the entity responsible for a vehicle described in division (O) of section 4766.09 of the Revised Code that provides ambulette services shall do all of the following:

(1) Make available to all its ambulette drivers while operating ambulette vehicles a means of two-way communication using either ambulette vehicle radios or cellular telephones;

(2) Equip every ambulette vehicle with one isolation and biohazard disposal kit that is permanently installed or secured in the vehicle's cabin;

(3) Before hiring an applicant for employment as an ambulette driver, obtain all of the following:

(a) A valid copy of a signed statement from a licensed physician acting within the scope of the physician's practice declaring that the applicant does not have a medical condition or physical condition, including vision impairment that cannot be corrected, that could interfere with safe driving, passenger assistance, and emergency treatment activity or could jeopardize the health and welfare of a client or the general public;

(b) All of the certificates and results required under divisions (A)(2), (3), and (4) of section 4766.15 of the Revised Code.

(B) No ambulette service provider described in division (M) or the (N) of section 4766.09 of the Revised Code or entity responsible for a vehicle described in division (O) of section 4766.09 of the Revised Code that provides ambulette services shall employ an applicant as an ambulette driver if the applicant has six or more points on the applicant's driving record pursuant to section 4510.036 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, the department of aging shall administer and enforce this section.

(2) The department of transportation shall administer and enforce this section as it applies to entities described in division (M) of section 4766.09 of the Revised Code.

Effective Date: 2005 HB66 06-30-2005; 2005 SB87 04-14-2006



Section 4766.15 - [Effective Until 7/1/2013] Requirements for ambulette drivers.

(A) An applicant for employment as an ambulette driver with an organization licensed pursuant to this chapter shall submit proof to the organization of, or give consent to the employer to obtain, all of the following:

(1)

(a) A valid driver's license issued pursuant to Chapter 4506. or 4507. of the Revised Code, or its equivalent, if the applicant is a resident of another state;

(b) A recent certified abstract of the applicant's record of convictions for violations of motor vehicle laws provided by the registrar of motor vehicles pursuant to section 4509.05 of the Revised Code, or its equivalent, if the applicant is a resident of another state.

(2)

(a) A certificate of completion of a course in first aid techniques offered by the American red cross or an equivalent organization;

(b) A certificate of completion of a course in cardiopulmonary resuscitation, or its equivalent, offered by an organization approved by the Ohio medical transportation board.

(3) The result of a chemical test or tests of the applicant's blood, breath, or urine conducted at a hospital or other institution approved by the board for the purpose of determining the alcohol, drug of abuse, controlled substance, or metabolite of a controlled substance content of the applicant's whole blood, blood serum or plasma, breath, or urine;

(4) The result of a criminal records check conducted by the bureau of criminal identification and investigation.

(B) An organization may employ an applicant on a temporary provisional basis pending the completion of all of the requirements of this section. The length of the provisional period shall be determined by the board.

(C) An organization licensed pursuant to this chapter shall use information received pursuant to this section to determine in accordance with rules adopted by the Ohio medical transportation board under section 4766.03 of the Revised Code whether an applicant is disqualified for employment. No applicant shall be accepted for permanent employment as an ambulette driver by an organization licensed pursuant to this chapter until all of the requirements of division (A) of this section have been met.

Effective Date: 03-09-2004; 08-17-2006

This section is set out twice. See also § 4766.15, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.15 - [Effective 7/1/2013] Requirements for ambulette drivers.

(A) An applicant for employment as an ambulette driver with an organization licensed pursuant to this chapter shall submit proof to the organization of, or give consent to the employer to obtain, all of the following:

(1)

(a) A valid driver's license issued pursuant to Chapter 4506. or 4507. of the Revised Code, or its equivalent, if the applicant is a resident of another state;

(b) A recent certified abstract of the applicant's record of convictions for violations of motor vehicle laws provided by the registrar of motor vehicles pursuant to section 4509.05 of the Revised Code, or its equivalent, if the applicant is a resident of another state.

(2)

(a) A certificate of completion of a course in first aid techniques offered by the American red cross or an equivalent organization;

(b) A certificate of completion of a course in cardiopulmonary resuscitation, or its equivalent, offered by an organization approved by the state board of emergency medical, fire, and transportation services.

(3) The result of a chemical test or tests of the applicant's blood, breath, or urine conducted at a hospital or other institution approved by the board for the purpose of determining the alcohol, drug of abuse, controlled substance, or metabolite of a controlled substance content of the applicant's whole blood, blood serum or plasma, breath, or urine;

(4) The result of a criminal records check conducted by the bureau of criminal identification and investigation.

(B) An organization may employ an applicant on a temporary provisional basis pending the completion of all of the requirements of this section. The length of the provisional period shall be determined by the board.

(C) An organization licensed pursuant to this chapter shall use information received pursuant to this section to determine in accordance with rules adopted by the state board of emergency medical, fire, and transportation services under section 4766.03 of the Revised Code whether an applicant is disqualified for employment.

No applicant shall be accepted for permanent employment as an ambulette driver by an organization licensed pursuant to this chapter until all of the requirements of division (A) of this section have been met.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-09-2004; 08-17-2006

This section is set out twice. See also § 4766.15, effective until 7/1/2013.



Section 4766.17 - Requirements for air medical service organization.

An air medical service organization licensed under this chapter that uses a rotorcraft or fixed wing air ambulance shall do both of the following:

(A) Use at a minimum a physician who holds a current valid license issued under Chapter 4731. of the Revised Code or registered nurse who holds a current valid license issued under Chapter 4723. of the Revised Code, and a paramedic or one other person, designated by the medical director of the air medical service organization, who holds a current, valid certificate or license to practice a health care profession in this state;

(B) Employ as a medical director an individual who holds a current valid certificate issued under Chapter 4731. of the Revised Code authorizing the practice of medicine and surgery or osteopathic medicine and surgery.

Effective Date: 03-09-2004; 01-18-2007



Section 4766.20 - [Repealed Effective 7/1/2013] Committees for medical transportation services.

The Ohio medical transportation board may create committees to review and make recommendations regarding medical transportation services provided in this state. A committee created under this section may receive information about medical transportation services provided in this state from emergency medical service organizations, nonemergency medical service organizations, air medical service organizations, experts in the field of medical transportation, and other entities or individuals designated by the board. A committee created under this section shall meet all of the following requirements:

(A) Be composed of at least one member of the board and any experts in the field of medical transportation designated by the board;

(B) Not exceed a total of six members;

(C) Cease to exist at the pleasure of the board;

(D) Meet any other requirements established by the board.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Effective Date: 03-09-2004



Section 4766.22 - [Effective Until 7/1/2013] Annual report of Ohio medical transportation board.

(A) Not later than forty-five days after the end of each fiscal year, the Ohio medical transportation board shall submit a report to the governor and general assembly that provides all of the following information for that fiscal year:

(1) The number of each of the following the board issued:

(a) Basic life-support organization licenses;

(b) Intermediate life-support organization licenses;

(c) Advanced life-support organization licenses;

(d) Mobile intensive care unit organization licenses;

(e) Ambulette service licenses;

(f) Air medical service organization licenses;

(g) Ambulance permits;

(h) Nontransport vehicle permits;

(i) Ambulette vehicle permits;

(j) Rotorcraft air ambulance permits;

(k) Fixed wing air ambulance permits.

(2) The amount of fees the board collected for issuing and renewing each type of license and permit specified in division (A)(1) of this section;

(3) The number of inspections the board or a third party on the board's behalf conducted in connection with each type of license and permit specified in division (A)(1) of this section and the amount of fees the board collected for the inspections;

(4) The number of complaints that were submitted to the board;

(5) The number of investigations the board conducted under section 4766.11 of the Revised Code;

(6) The number of adjudication hearings the board held and the outcomes of the adjudications;

(7) The amount of penalties the board imposed and collected under section 4766.08 of the Revised Code;

(8) Other information the board determines reflects the board's operations.

(B) The board shall post the annual report required by this section on its web site and make it available to the public on request.

Effective Date: 2007 HB119 09-29-2007

This section is set out twice. See also § 4766.22, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 4766.22 - [Effective 7/1/2013] Annual report of state board of emergency medical, fire, and transportation services.

(A) Not later than forty-five days after the end of each fiscal year, the state board of emergency medical, fire, and transportation services shall submit a report to the governor and general assembly that provides all of the following information for that fiscal year:

(1) The number of each of the following the board issued:

(a) Basic life-support organization licenses;

(b) Intermediate life-support organization licenses;

(c) Advanced life-support organization licenses;

(d) Mobile intensive care unit organization licenses;

(e) Ambulette service licenses;

(f) Air medical service organization licenses;

(g) Ambulance permits;

(h) Nontransport vehicle permits;

(i) Ambulette vehicle permits;

(j) Rotorcraft air ambulance permits;

(k) Fixed wing air ambulance permits.

(2) The amount of fees the board collected for issuing and renewing each type of license and permit specified in division (A)(1) of this section;

(3) The number of inspections the board or a third party on the board's behalf conducted in connection with each type of license and permit specified in division (A)(1) of this section and the amount of fees the board collected for the inspections;

(4) The number of complaints that were submitted to the board;

(5) The number of investigations the board conducted under section 4766.11 of the Revised Code;

(6) The number of adjudication hearings the board held and the outcomes of the adjudications;

(7) The amount of penalties the board imposed and collected under section 4766.08 of the Revised Code;

(8) Other information the board determines reflects the board's operations.

(B) The board shall post the annual report required by this section on its web site and make it available to the public on request.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 2007 HB119 09-29-2007

This section is set out twice. See also § 4766.22, effective until 7/1/2013.



Section 4766.23 - Compliance with law regarding sanctions for human trafficking.

The Ohio medical transportation board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4766.99 - Penalty.

Whoever violates division (A) of section 4766.04 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense, such person is guilty of a misdemeanor of the fourth degree.

Effective Date: 11-12-1992






Chapter 4767 - CEMETERY REGISTRATION

Section 4767.01 - Cemetery registration definitions.

As used in sections 4767.01 to 4767.08 of the Revised Code:

(A) "Cemetery," "interment," "burial right," "entombment right," and "columbarium right" have the same meanings as in section 1721.21 of the Revised Code.

(B) "Political subdivision" means one or more municipal corporations, townships, or other bodies corporate and politic authorized to operate and maintain a cemetery under the law of this state.

(C) "Division of real estate" may be used interchangeably with, and for all purposes has the same meaning as, "division of real estate and professional licensing."

(D) "Superintendent" or "superintendent of the division of real estate" means the superintendent of the division of real estate and professional licensing of this state. Whenever the division or superintendent of real estate is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the division or superintendent of real estate and professional licensing, as the case may be.

Effective Date: 09-22-2000



Section 4767.02 - Registration required - duties of division of real estate in department of commerce.

(A) Except as otherwise provided in division (C) of this section, no person, church, religious society, established fraternal organization, or political subdivision of the state shall own, operate, or maintain a cemetery unless the cemetery is registered pursuant to section 4767.03 of the Revised Code.

(B) The division of real estate in the department of commerce shall perform all of the following duties:

(1) Adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code to carry out sections 4767.02 to 4767.04 of the Revised Code governing the registration of cemeteries;

(2) Prescribe the form and content of all applications to be used for registration and renewal of registration pursuant to section 4767.03 of the Revised Code;

(3) Review applications for registration and issue registration certificates to cemeteries that meet the qualifications for registration pursuant to sections 4767.03 and 4767.04 of the Revised Code;

(4) Collect all fees related to the registration and renewal of registration certificates for cemeteries;

(5) Maintain a written record of each cemetery registered with the division, which shall include such documentation as required in division (A) of section 4767.04 of the Revised Code. The record shall be available for inspection by the public and copies shall be made available pursuant to division (B) of section 149.43 of the Revised Code.

(6) Revoke the registration of any cemetery owner or operator convicted of a violation of section 1721.21 or 1721.211 of the Revised Code immediately upon receipt of notice of the conviction pursuant to section 119.06 of the Revised Code;

(7) Hire all division personnel necessary to implement this chapter;

(8) Prohibit the sale of the assets or stock of a cemetery by refusing to issue a registration certificate to the purchaser until the dispute resolution commission has received audited financial statements audited by a certified public accountant showing to the commission's satisfaction that all current funds required to be deposited and maintained pursuant to sections 1721.21 and 1721.211 of the Revised Code have been deposited and maintained;

(9) With the dispute resolution commission's advice and consent, subpoena cemetery personnel to attend hearings before the commission.

(C) Sections 4767.02 to 4767.04 of the Revised Code do not apply to or affect a family cemetery or a cemetery in which there have been no interments during the previous twenty-five calendar years. As used in this division, "family cemetery" means a cemetery containing the human remains of persons, at least three-fourths of whom have a common ancestor or who are the spouse or adopted child of that common ancestor.

Effective Date: 10-20-1999



Section 4767.03 - Applying for registration.

(A)

(1) The owner or the person responsible for the operation and maintenance of a cemetery shall apply to the division of real estate in the department of commerce to register the cemetery on forms prescribed by the division. With the application, the applicant shall submit the documentation required in division (A) of section 4767.04 of the Revised Code and a registration fee of twenty-five dollars for one cemetery, forty dollars for two cemeteries, and fifty dollars for three or more cemeteries, except that no fee shall be required of any political subdivision.

(2) The director of commerce, by rule adopted in accordance with Chapter 119. of the Revised Code, may reduce the amount of the registration fee required by this section in any year if the director determines that the total amount of funds the fee is generating at the amount specified by this section exceeds the amount of funds the division of real estate and the Ohio cemetery dispute resolution commission created by section 4767.05 of the Revised Code need to carry out their powers and duties under this chapter. If the director so reduces the amount of the registration fee, the director shall reduce it for all owners or other persons required to pay the fee under division (A)(1) of this section and shall require that the reduced fee be paid according to the number of cemeteries owned, operated, or maintained as required under that division. If the director has reduced the fee under division (A)(2) of this section, the director may later raise it up to the amounts specified in division (A)(1) of this section if, in any year, the director determines that the total amount of funds the fee is generating at the reduced amount is insufficient for the division of real estate and the Ohio cemetery dispute resolution commission to carry out their powers and duties under this chapter.

(B) Upon receipt of the completed application form, documentation, and, if required, registration fee, the division of real estate shall issue a certificate of registration to the applicant. The applicant shall display the certificate in a conspicuous place on the premises of the cemetery for which the registration was obtained, except that, if the applicant is the governing body of a political subdivision or person acting on behalf of that governing body, the certificate shall be kept on file and be available for public inspection at the office of the governing body.

(C) Except as otherwise provided in this division, each registration issued pursuant to this section shall expire annually on the thirtieth day of June and may be renewed. The renewal fee shall be the same as the initial registration fees prescribed in division (A) of this section. The registration of a cemetery operated and maintained by a political subdivision shall not expire unless the political subdivision ceases to operate and maintain the cemetery. A political subdivision operating and maintaining a cemetery is not required to renew or update the registration of that cemetery unless there is a change in the information required under division (A) of section 4767.04 of the Revised Code or unless additional land is acquired to increase the size of the cemetery.

(D) All registration and renewal fees collected pursuant to this section shall be paid into the state treasury to the credit of the division of real estate in the department of commerce to be used by the division to carry out its powers and duties under this chapter and by the Ohio cemetery dispute resolution commission created by section 4767.05 of the Revised Code.

Effective Date: 09-22-2000



Section 4767.031 - Registration of persons engaged to sell interment rights.

(A) The owner or the person responsible for the operation of each cemetery required to register under section 4767.03 of the Revised Code shall provide the division of real estate in the department of commerce, on a form prescribed by the division, at the same time the owner or other person applies for registration or renewal of registration as required by section 4767.03 of the Revised Code, a list of the names and residence addresses of all persons employed or otherwise engaged by the cemetery to sell interment rights. The provision of this information constitutes the registration of these persons to sell interment rights. In order for an independent contractor to sell interment rights for a cemetery, the cemetery shall sponsor and register the independent contractor with the division. More than one cemetery may sponsor and register the same independent contractor.

(B) The owner or the person responsible for the operation of each cemetery required to register under section 4767.03 of the Revised Code shall provide the division with a revised list of the names and residence addresses of all persons employed or otherwise engaged by the cemetery to sell interment rights within the calendar quarter immediately following the date of the termination of the cemetery's relationship with an existing salesperson or the commencement of a relationship with a new salesperson. As used in this division, "calendar quarter" means the three-month period that commences on the first day of each January, April, July, and October.

Effective Date: 10-20-1999



Section 4767.04 - Qualifications of registrants.

(A) To qualify a cemetery for a certificate of registration, the applicant shall submit to the division of real estate the following information:

(1) The name of the cemetery;

(2) The street address, city, village, or township, and county where the cemetery is located, and the mailing address if different from the street address;

(3) The name and address of the person who owns the cemetery;

(4) The name and address of the person responsible for the operation and maintenance of the cemetery;

(5) A copy of the most recent annual report of the cemetery if required by the division of real estate pursuant to section 1721.211 of the Revised Code or if required by the Ohio cemetery dispute resolution commission. If the cemetery is owned by a cemetery company or association, a copy of the annual report for the previous year of all of the assets and investments of the endowment care trust of the company or association as prepared pursuant to section 1721.21 of the Revised Code shall be submitted to the division.

(B) If any of the information required in division (A) of this section changes at any time, the person responsible for the operation and maintenance of the cemetery shall submit written notification of the change to the division within thirty days of the change occurring.

(C) In addition to satisfying the requirements set forth in divisions (A) and (B) of this section, if a political subdivision intends to acquire additional land to increase the size of an existing cemetery that it is operating and maintaining or intends to open a new cemetery, its governing body shall notify the division at least thirty days before the acquisition or opening to renew the registration of the existing cemetery or to register the new cemetery.

Effective Date: 09-22-2000



Section 4767.05 - Ohio cemetery dispute resolution commission.

(A) There is hereby created the Ohio cemetery dispute resolution commission, which shall consist of nine members to be appointed by the governor with the advice and consent of the senate as follows:

(1) One member shall be the management authority of a municipal, township, or union cemetery and shall be selected from a list of four names submitted to the governor. Two of the four names shall be submitted by the Ohio township association and two names shall be submitted by the Ohio municipal league.

(2) Four members shall be individuals employed in a management position by a cemetery company or cemetery association. Two of the four members shall be selected from a list of four names submitted to the governor by the Ohio association of cemeteries and two shall be selected from a list of four names submitted by the Ohio association of cemetery superintendents and officials.

(3) Two members shall be employed in a management position by a cemetery that is owned or operated by a religious, fraternal, or benevolent society and shall be selected from a list of four names submitted by the Ohio association of cemetery superintendents and officials.

(4) Two members, at least one of whom shall be at least sixty-five years of age, shall be representatives of the public with no financial interest in the death care industry.

Each member of the commission, except for the two members who represent the public, shall, at the time of appointment, have had a minimum of five consecutive years of experience in the active administration and management of a cemetery in this state.

(B) Within ninety days after the effective date of this section, the governor shall make initial appointments to the commission. Of the initial appointments, two shall be for terms ending one year after the effective date of this section, two shall be for terms ending two years after that date, two shall be for terms ending three years after that date, and three shall be for terms ending four years after that date. Thereafter, terms of office shall be for four years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the manner provided for original appointments, with each appointee, other than a representative of the public, being appointed from a list of two names submitted to the governor by the association or organization that was required to nominate candidates for initial appointment to the position that has become vacant. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. No person shall serve as a member of the commission for more than two consecutive terms, excluding any term served to fill an initial appointment to a term of less than four years or an unexpired term caused by a vacancy.

(C) The commission annually shall elect from among its members a chairperson, vice-chairperson, and secretary, each of whom shall serve a term of one year in that office. The commission shall meet at least four times a year. Additional meetings may be called by the chairperson, or by the vice-chairperson when the chairperson is disabled, or by a majority of the members of the commission. A majority of the members constitutes a quorum to transact and vote on business of the commission.

The chairperson or vice-chairperson may:

(1) Administer oaths;

(2) Issue subpoenas;

(3) Summon witnesses;

(4) Compel the production of books, papers, records, and other forms of evidence;

(5) Fix the time and place for hearing any matter related to compliance with sections 1721.19, 1721.20, 1721.21, 1721.211, 4735.02, and 4767.02 of the Revised Code.

The chairperson shall designate three members of the commission to serve on the crematory review board in accordance with section 4717.03 of the Revised Code for such time as the chairperson finds appropriate. Members designated to serve on the crematory review board shall perform all functions necessary to carry out the duties of the board as described in section 4717.03 of the Revised Code. Members who serve on the crematory review board shall receive no compensation for such service.

(D) Before entering upon the duties of office, each member of the commission shall take the oath pursuant to section 3.22 of the Revised Code. The governor may remove any member for misconduct, neglect of duty, incapacity, or malfeasance in accordance with section 3.04 of the Revised Code.

(E) Members of the commission shall receive no compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the commission.

(F) The division of real estate in the department of commerce shall provide the commission with meeting space, staff services, and other technical assistance required by the commission in carrying out its duties pursuant to sections 4767.05 to 4767.08 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-05-1998

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4767.06 - Duties of commission.

The Ohio cemetery dispute resolution commission shall perform all of the following duties:

(A) Adopt, amend, and rescind such rules in accordance with Chapter 119. of the Revised Code as are necessary in carrying out sections 4767.05 to 4767.08 of the Revised Code, including rules relative to the following:

(1) Transacting the commission's business and managing its affairs;

(2) Establishing procedures for receiving, reviewing, and responding to complaints filed pursuant to section 4767.07 of the Revised Code;

(3) Conducting investigations in response to complaints filed pursuant to division (A) of section 4767.07 of the Revised Code;

(4) Resolving complaints by using informal techniques of mediation, conciliation, and persuasion, including requiring the parties involved in a complaint to be given prompt notice of any offers to resolve disputes and responses thereto;

(5) Advising all parties making a complaint, or who are the subject of a complaint, of any recommendations or findings of fact made by the commission with respect to the complaint;

(6) Requesting the party who has filed a complaint or is the subject of a complaint, and is affected by recommendations of the commission made with respect to the complaint, to notify the commission within a time specified by the commission of any action the party has taken in response to the commission's recommendations;

(7) Conducting nonpublic hearings and maintaining commission proceedings and records as confidential, notwithstanding sections 121.22 and 149.43 of the Revised Code when the commission determines that the nature of the complaints merits that action;

(8) Determining the method to be used in serving notices as required by section 4767.07 of the Revised Code.

(B) Publicize information concerning the existence and duties of the commission and the procedure for filing complaints pursuant to section 4767.07 of the Revised Code;

(C) Conduct hearings on complaints pursuant to section 4767.07 of the Revised Code;

(D) Submit at least annually by the thirty-first day of March a report on the commission's activities of the immediately preceding calendar year to the governor and the majority and minority leaders of the senate and house of representatives. The report shall indicate the total number of complaints received, initiated, and investigated under sections 4767.07 and 4767.08 of the Revised Code; the total number of complaints for which hearings were held; and the total number of referrals made to prosecuting attorneys, the attorney general, and the real estate commission pursuant to section 4767.08 of the Revised Code.

(E) Review, at least once each year, all actions taken by the prosecuting attorneys, the attorney general, and the real estate commission in response to referrals made to them by the cemetery dispute resolution commission or by the superintendent of the division of real estate in the department of commerce. The commission shall include in the report required in division (D) of this section information regarding the nature of the inappropriate conduct alleged in each referral and the status or disposition made of each referral occurring during the preceding two years.

(F) Perform all functions as are necessary in administering and enforcing sections 4767.05 to 4767.08 of the Revised Code, including the rendering of all advice necessary under divisions (B)(6) to (12) of section 4767.02 of the Revised Code;

(G) Review all proposed transfers that would transfer substantially all of the assets or stock of a cemetery, require an audit of the cemetery's funds on deposit under sections 1721.21 and 1721.211 of the Revised Code, and formulate an agreed plan pursuant to which the buyer and the seller of the cemetery will cause those funds to be properly funded;

(H) Adopt and publish suggested maintenance guidelines for all cemeteries registered in the state of Ohio under Chapter 4767. of the Revised Code.

Effective Date: 10-20-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4767.07 - Complaints.

(A) Any person may file a complaint regarding the activity, practice, policy, or procedure of, or regarding an alleged violation of section 1721.19, 1721.20, 1721.21, 1721.211, 4735.02, or 4767.02 of the Revised Code by, any person operating or maintaining a cemetery registered pursuant to section 4767.03 of the Revised Code that adversely affects or may adversely affect the interest of an owner or family member of the owner of a cemetery lot or burial, entombment, or columbarium right. All complaints shall be in writing and submitted to the division of real estate in the department of commerce on forms provided by the division.

(B) With respect to complaints filed pursuant to division (A) of this section, the division of real estate shall do all of the following:

(1) Acknowledge receipt of the complaint by sending written notice to the person who filed the complaint not more than twenty days after receipt of the complaint;

(2) Send written notice of the complaint within seven days after receipt of the complaint to the person responsible for the operation and maintenance of the cemetery that is the subject of the complaint;

(3) Before taking further action, allow the owner or the person responsible for the operation and maintenance of the cemetery that is the subject of a complaint thirty days after the date the division sends notice of the complaint to respond to the division with respect to the complaint.

(C) The cemetery dispute resolution commission shall hear each complaint filed pursuant to division (A) of this section within one hundred eighty days after its filing, unless it has been resolved by the parties to the complaint.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-02-1996



Section 4767.08 - Conduct of investigations.

(A) The Ohio cemetery dispute resolution commission, on its own motion or as a result of a complaint received pursuant to section 4767.07 of the Revised Code and with good cause shown, shall investigate or cause to be investigated alleged violations of sections 1721.19, 1721.20, 1721.21, 1721.211, 4735.02, 4767.02, and 4767.03 of the Revised Code. If the commission or the superintendent of the division of real estate in the department of commerce believes that a violation has occurred, the commission or superintendent shall do all of the following:

(1) Review the financial records of the cemetery to ensure compliance with sections 1721.21 and 1721.211 of the Revised Code;

(2) Request the prosecuting attorney of the county in which the alleged violation occurred to initiate such proceedings as are appropriate.

(B) If, as a result of an investigation, the commission or the superintendent believes that a person has violated Chapter 1345. of the Revised Code, the commission or superintendent shall report the findings to the attorney general.

(C) The commission, at any time, may dismiss a complaint if it determines there is not good cause shown for the complaint. If the commission dismisses a complaint, it shall notify the person who filed the complaint within twenty days of reaching its decision and identify the reason why the complaint was dismissed.

(D) When necessary for the division of real estate to perform the duties required by sections 4767.07 and 4767.08 of the Revised Code, the superintendent of the division, after consultation with at least a majority of the members of the cemetery dispute resolution commission, may issue subpoenas and compel the production of books, papers, records, and other forms of evidence.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-2000



Section 4767.99 - Penalty.

Whoever violates division (A) of section 4767.02 of the Revised Code is guilty of a misdemeanor of the third degree.

Effective Date: 10-20-1999






Chapter 4769 - BALANCE BILLING OF MEDICARE BENEFICIARIES

Section 4769.01 - Balance billing of medicare beneficiary definitions.

As used in this chapter:

(A) "Medicare" means the program established by Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

(B) "Balance billing" means charging or collecting from a medicare beneficiary an amount in excess of the medicare reimbursement rate for medicare-covered services or supplies provided to a medicare beneficiary, except when medicare is the secondary insurer. When medicare is the secondary insurer, the health care practitioner may pursue full reimbursement under the terms and conditions of the primary coverage and, if applicable, the charge allowed under the terms and conditions of the appropriate provider contract, from the primary insurer, but the medicare beneficiary cannot be balance billed above the medicare reimbursement rate for a medicare-covered service or supply. "Balance billing" does not include charging or collecting deductibles or coinsurance required by the program.

(C) "Health care practitioner" means all of the following:

(1) A dentist or dental hygienist licensed under Chapter 4715. of the Revised Code;

(2) A registered or licensed practical nurse licensed under Chapter 4723. of the Revised Code;

(3) An optometrist licensed under Chapter 4725. of the Revised Code;

(4) A dispensing optician, spectacle dispensing optician, contact lens dispensing optician, or spectacle-contact lens dispensing optician licensed under Chapter 4725. of the Revised Code;

(5) A pharmacist licensed under Chapter 4729. of the Revised Code;

(6) A physician authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatry;

(7) A physician assistant authorized under Chapter 4730. of the Revised Code to practice as a physician assistant;

(8) A practitioner of a limited branch of medicine issued a certificate under Chapter 4731. of the Revised Code;

(9) A psychologist licensed under Chapter 4732. of the Revised Code;

(10) A chiropractor licensed under Chapter 4734. of the Revised Code;

(11) A hearing aid dealer or fitter licensed under Chapter 4747. of the Revised Code;

(12) A speech-language pathologist or audiologist licensed under Chapter 4753. of the Revised Code;

(13) An occupational therapist or occupational therapy assistant licensed under Chapter 4755. of the Revised Code;

(14) A physical therapist or physical therapy assistant licensed under Chapter 4755. of the Revised Code;

(15) A professional clinical counselor, professional counselor, social worker, or independent social worker licensed, or a social work assistant registered, under Chapter 4757. of the Revised Code;

(16) A dietitian licensed under Chapter 4759. of the Revised Code;

(17) A respiratory care professional licensed under Chapter 4761. of the Revised Code;

(18) An emergency medical technician-basic, emergency medical technician-intermediate, or emergency medical technician-paramedic certified under Chapter 4765. of the Revised Code.

Effective Date: 03-18-1997



Section 4769.02 - Balance billing for supplies and services.

No health care practitioner, and no person that employs any health care practitioner, shall balance bill for any supplies or service provided to a medicare beneficiary.

Effective Date: 11-24-1995



Section 4769.03 - Disciplinary actions.

(A) The department of health shall receive complaints alleging violations of section 4769.02 of the Revised Code.

(B) The department shall make findings regarding complaints of alleged violations of section 4769.02 of the Revised Code. The department shall not make findings until after doing all of the following:

(1) Investigating the complaint and determining that there is a reasonable basis for it;

(2) Giving notice to the person named in the complaint and affording a period of ten days following issuance of the notice during which the person may correct an alleged violation by reimbursing the medicare beneficiary or crediting the beneficiary's account in an amount specified by the department;

(3) If the person named in the complaint does not choose to correct the alleged violation, giving the person notice and a reasonable opportunity for an adjudication hearing in accordance with Chapter 119. of the Revised Code.

(C) When the department finds, pursuant to division (B) of this section, that section 4769.02 of the Revised Code has been violated, the department may do any of the following:

(1) Publicly reprimand the violator;

(2) Issue an adjudication order requiring the violator to repay the medicare beneficiary an amount equal to the difference between the amount reimbursable under medicare and the payment received, plus interest on that amount at the rate prescribed under section 5703.47 of the Revised Code, from the date the beneficiary made payment until the date of the repayment;

(3) Issue an adjudication order imposing a penalty of five hundred dollars.

(D) When the department finds, pursuant to division (B) of this section, second and subsequent violations of section 4769.02 of the Revised Code by the same person, the department shall, in addition to imposing the penalties authorized by division (C) of this section, issue an adjudication order imposing a penalty of two thousand dollars for each violation subsequent to the first violation.

(E) If a violator of section 4769.02 of the Revised Code waived the right to a hearing under division (B)(3) of this section, the department shall reduce any monetary penalties imposed under division (C)(3) or (D) of this section by at least thirty-five per cent.

(F) If a violator is a corporation or partnership, an adjudication order under division (C) or (D) of this section may be issued to any corporate officer, any general partner, and any health care practitioner who is found pursuant to the investigation or hearing conducted under division (B) of this section to have had knowledge of, should have known of, or to have knowingly participated in a violation of section 4769.02 of the Revised Code.

(G) No penalty imposed under this section is cause to limit, deny, suspend, revoke, or deny the renewal of the license, certification, or registration of a health care practitioner; to refuse to license, certify, register, or reinstate an applicant for licensure, certification, or registration as a health care practitioner; to place a health care practitioner on probation; or, except as provided in divisions (C) and (D) of this section, to reprimand a health care practitioner.

Effective Date: 11-24-1995



Section 4769.05 - Health care records.

(A) Health care practitioners and their employers shall make available to the department of health to inspect and copy, medical, professional, financial, and business records that are reasonably related to determining whether the practitioner or employer has violated section 4769.02 of the Revised Code.

(B) No person shall fail to comply with division (A) of this section.

Effective Date: 01-14-1993



Section 4769.06 - Powers of department of health.

In investigating possible violations of section 4769.02 of the Revised Code or conducting hearings under section 4769.03 of the Revised Code, the department of health may administer oaths, order the taking of depositions, and issue subpoenas compelling attendance of witnesses or production of documents. The subpoenas shall be served in the same manner as subpoenas and subpoenas duces tecum issued for a trial of a civil action in a court of common pleas. The department shall pay each witness who appears before the department in obedience to a subpoena the fees and mileage provided under section 119.094 of the Revised Code . If a person who is served a subpoena fails to attend a hearing or to produce documents, or refuses to be sworn or to answer any question put to the person, the department may apply to the court of common pleas of the county in which the person resides, or the county in which the hearing under division (B) of section 4769.03 of the Revised Code is conducted, for a contempt order, as in the case of a failure of a person who is served a subpoena issued by the court to attend or to produce documents or a refusal of such person to testify.

Effective Date: 01-14-1993; 2008 HB525 07-01-2009



Section 4769.07 - Confidential information.

The department of health shall conduct all investigations and hearings under section 4769.03 of the Revised Code in a manner that protects patient confidentiality. The department shall not make public the names or other identifying information about a patient unless the patient consents . Consent is not required for the release of the information if the department determines that it possesses reliable and substantial evidence that no bona fide health care practitioner-patient relationship exists. When the department publicly reprimands a violator pursuant to division (C)(1) of section 4769.03 of the Revised Code, it shall not make public the name or any other identifying information about a patient.

Effective Date: 11-24-1995



Section 4769.08 - Costs of investigation and adjudication.

In the case of a violator of section 4769.02 of the Revised Code who elected a hearing under division (B) of section 4769.03 of the Revised Code, an adjudication order issued under division (C) or (D) of section 4769.03 of the Revised Code may, in addition to imposing the penalties specified in those divisions, require the violator to pay the reasonable costs, not exceeding twenty-five thousand dollars, of the investigation and adjudication conducted under division (B) of that section. If a health care practitioner or employer elected a hearing under division (B) of that section and was found not to have violated section 4769.02 of the Revised Code, the department of health may pay the health care practitioner's or employer's reasonable costs, not to exceed twenty-five thousand dollars, including attorneys' fees, associated with the conduct of the investigation and adjudication. Notwithstanding section 119.12 of the Revised Code, the filing of a judicial appeal of an adjudication order issued under section 4769.03 of the Revised Code shall operate as a suspension of the adjudication order pending the outcome of the appeal.

Effective Date: 01-14-1993



Section 4769.09 - Depositing penalties and costs.

Unless a judicial appeal is pending, all monetary penalties imposed under division (C)(3) or (D) of section 4769.03 of the Revised Code and all costs ordered to be paid pursuant to section 4769.08 of the Revised Code shall be paid to the department of health not later than thirty days after the department issues the adjudication order imposing the penalties or ordering the payment of costs. The department shall deposit the penalties and recovered costs into the state treasury to the credit of the general operations fund created by section 3701.83 of the Revised Code. The penalties and recovered costs shall be used solely to administer and enforce this chapter.

Effective Date: 07-01-1993



Section 4769.10 - Enforcing repayment order - collection.

The department of health shall notify the attorney general if any person fails to comply with a repayment order issued under division (C)(2) of section 4769.03 of the Revised Code. On receipt of the notice, the attorney general may, on behalf of the medicare beneficiary the person was ordered to repay, commence a civil action in the court of common pleas of Franklin county, the county in which the person resides, or the county in which the person's principal place of business is located to obtain a judgment ordering the person to repay the amount specified in division (C)(2) of section 4769.03 of the Revised Code plus the interest specified in that division. If the court determines that the department made the finding that the person violated section 4769.02 of the Revised Code after complying with division (B) of section 4769.03 of the Revised Code, the court shall order the person to make the repayment. If any person fails to pay, by the deadline specified in section 4769.09 of the Revised Code, a monetary penalty imposed under division (C)(3) or (D) of section 4769.03 of the Revised Code or costs ordered to be paid pursuant to section 4769.08 of the Revised Code, the department shall certify the amount due to the attorney general in accordance with section 131.02 of the Revised Code, and the attorney general shall collect the penalty or costs in accordance with that section.

Effective Date: 11-24-1995






Chapter 4771 - ATHLETE AGENTS

Section 4771.01 - Athlete agent definitions.

(A) "Agent contract" means any contract or agreement pursuant to which an athlete authorizes or empowers or agrees to authorize or empower at some later date an athlete agent to do any of the following:

(1) Negotiate or solicit an agreement on behalf of the athlete with one or more professional sports teams for the employment of the athlete by a professional sports team;

(2) Negotiate or solicit an agreement on behalf of the athlete for the employment of the athlete as a professional athlete;

(3) Market, or enter an agreement to market, an athlete or an athlete's reputation.

(B) "Athlete agent" means any person who directly or indirectly recruits or solicits any athlete to enter into an agent contract or professional sports services contract, or who for a fee procures, offers, promises, or attempts to obtain employment for an athlete with a professional sports team, or as a professional athlete, or otherwise attempts to market an athlete or an athlete's reputation. Athlete agent does not include either of the following:

(1) A member of a student athlete's immediate family;

(2) An attorney from whom an athlete seeks legal advice concerning a proposed professional sports services contract if the attorney does not represent the athlete in negotiating or soliciting the contract.

(C) "Immediate family" means an individual's spouse, child, parent, stepparent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, first cousin, or the spouse or guardian of any of the individuals described in this division.

(D) "Athlete" means either of the following:

(1) A student enrolled in any educational institution or institution of higher education in this state, who participates, or is or may become eligible to participate, in any athletic sporting event, contest, exhibition, or program at the educational institution or institution of higher education;

(2) A student who meets one of the following criteria:

(a) Resides in this state, is eligible to participate in an amateur athletic program, and has informed an educational institution or institution of higher education, in writing, of the student's intent to participate in that institution's amateur athletic program;

(b) Does not reside in this state but is eligible to participate in an amateur athletic program and has informed, in writing, an educational institution or institution of higher education in this state of the student's intent to participate in that institution's amateur athletic program.

(E) "Institution of higher education" means a state university or college or a private nonprofit college or university located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code.

(F) "Professional sports services contract" means either of the following:

(1) Any contract or agreement pursuant to which an athlete is employed or agrees to render services as a player on a professional sports team or as a professional athlete;

(2) Any contract or agreement that provides for the present or future marketing of an athlete or athlete's reputation.

(G) "State university or college" includes the state universities listed in section 3345.011 of the Revised Code, community colleges created pursuant to Chapter 3354. of the Revised Code, university branches created pursuant to Chapter 3355. of the Revised Code, technical colleges created pursuant to Chapter 3357. of the Revised Code, and state community colleges created pursuant to Chapter 3358. of the Revised Code.

(H) "Educational institution" means any institution located in this state, public or private, that provides elementary or secondary education to students as its primary function.

Effective Date: 03-22-2001



Section 4771.02 - Athlete agent contract with athlete - requirements.

(A) No athlete agent shall enter into an agent contract with an athlete unless the agent complies with all of the following agent contract requirements:

(1) The agent contract is in writing on a form approved by the Ohio athletic commission and includes all agreements between the parties.

(2) The agent contract includes in boldface, twelve-point type, on the initial page of the agent contract, the following language:

"The athlete agent entering this agreement is registered to serve as an athlete agent with the Ohio athletic commission. Registration of an athlete agent under Chapter 4771. of the Revised Code does not imply approval by the commission of the terms and conditions of this contract or the competence of the athlete agent."

(3) The agent contract includes the following language in boldface, twelve-point type, near the space provided for an athlete to sign or otherwise acknowledge agreement to the terms of the contract:

"Warning to the student athlete: When you sign this contract, you may immediately lose your eligibility to compete in any amateur or intercollegiate athletics. Accordingly, you must give written notice that you have entered into this contract to the athletic director or person of similar position at the educational institution or institution of higher education in which you are enrolled, or to which you have formally acknowledged your plans to attend, prior to the earlier of participating in or practicing for an officially sanctioned athletic competition or intercollegiate athletic event, or seventy-two hours after entering into this contract. Do not sign this contract until you have read it and filled in any blank spaces. Under Ohio law, as a student athlete signing this contract, you have the right to rescind this contract for a period of up to ten days after the latest of the following occurrences:

(a) The date the contract is signed;

(b) The date the athletic director or person of similar position at the educational institution or institution of higher education in which you are enrolled, or have acknowledged plans to attend, receives notice of this contract; or

(c) The last date you participate in an officially sanctioned athletic competition or intercollegiate athletic event if no notice of this contract is provided to the athletic director or person of similar position. Despite cancellation of this contract, the educational institution, institution of higher education, or intercollegiate athletic association or conference to which your institution of higher education belongs may not restore your eligibility to participate in amateur or intercollegiate athletics. If you sign this contract prior to the last officially sanctioned athletic competition or intercollegiate athletic event you participate in and fail to notify your institution of this contract, your athletic team may be required to forfeit all games in which you participated after signing. Such action also may cause your athletic team to be declared ineligible for post-season play."

(4) The athlete agent agrees in the agent contract to provide written notice of the agent contract to the athletic director or person of similar position at the educational institution or institution of higher education in which the athlete is enrolled prior to the earlier of the time the athlete next participates in or practices for an officially sanctioned athletic competition or intercollegiate athletic event after entering that agent contract, or seventy-two hours after entering that agent contract.

(5) All terms and conditions contained in the agent contract comply with state and federal law.

(B) A provision in an agent contract that provides for the resolution of any controversy in connection with the contract by arbitration is void and unenforceable unless both of the following apply:

(1) The provision is contained in an agent contract between an athlete agent and an athlete for whom the athlete agent undertakes to secure employment.

(2) The provision is included in the agent contract pursuant to a rule, regulation, or contract of a bona fide labor union or organization that regulates the relations of its members with athlete agents.

(C) An athlete and athlete agent who enter an agent contract each shall provide written notice of that agent contract to the athletic director or person of similar position at the educational institution or institution of higher education in which the athlete is enrolled prior to the earlier of the time the athlete next participates in or practices for an officially sanctioned athletic competition or intercollegiate athletic event after entering that agent contract, or seventy-two hours after entering that agent contract.

Effective Date: 03-22-2001



Section 4771.03 - Action on agent contract.

No athlete agent shall commence or maintain an action in any court in this state on the basis of any agent contract entered into in this state unless the contract complies with section 4771.02 of the Revised Code.

Effective Date: 06-14-1988



Section 4771.04 - Status of agent contracts.

Any agent contract entered into in violation of this chapter shall be void and unenforceable. An agent contract entered into in this state or an agent contract entered into with an athlete who is enrolled in an educational institution or institution of higher education located in this state shall be governed by Ohio law.

Effective Date: 03-22-2001



Section 4771.05 - Athletic commission duties.

The Ohio athletic commission, established under section 3773.33 of the Revised Code, shall do all of the following:

(A) Review the application form of an applicant for registration as an athlete agent;

(B) Issue and renew biennial certificates of registration for an athlete agent pursuant to this chapter;

(C) Maintain records of every athlete agent registered in this state, including the agent's business and residential address, and the date and number of the agent's registration;

(D) Establish an application form to be completed by an individual seeking registration as an athlete agent;

(E) Establish a fee for the registration, and renewal of the registration, of an individual as an athlete agent in an amount necessary to generate sufficient funds to cover the cost of administering and enforcing this Chapter;

(F) Adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of this chapter.

Effective Date: 03-22-2001



Section 4771.06 - Certificate of registration required.

No person shall serve as an athlete agent in this state unless the person holds a current and valid certificate of registration as an athlete agent issued under section 4771.08 of the Revised Code, a temporary certificate issued under section 4771.08 of the Revised Code, or a temporary certificate of convenience issued under section 4771.09 of the Revised Code.

Effective Date: 03-22-2001



Section 4771.07 - Applying for registration.

(A) Each individual who desires to serve as an athlete agent within this state shall first file an application for registration with the Ohio athletic commission. The applicant shall apply using a form prescribed by the commission and shall provide all the following information:

(1) The name and residential address of the applicant;

(2) The address of the primary location in which the applicant wishes to conduct business as an athlete agent;

(3) The type of business conducted or the occupation held by the applicant during the five years immediately preceding application;

(4) The location and evidence of a trust fund established in accordance with division (B) of section 4771.12 of the Revised Code and rules adopted by the commission;

(5) The name and address of all persons who have a financial interest in the business operation of the applicant, or who are compensated for the solicitation or recruitment of athletes on behalf of the applicant, except for salaried employees who receive no commission or bonus pursuant to any agent or professional sports services contract;

(6) Any other information deemed necessary by the commission.

(B) The applicant shall submit with the application for registration an affidavit or certificate of completion describing all formal training or practical experience completed by the applicant in any of the following areas:

(1) Contracts;

(2) Contract negotiations;

(3) Complaint resolution;

(4) Arbitration;

(5) Dispute resolution. An attorney admitted to practice law in this state shall submit with the application a certificate of good standing issued by the supreme court of Ohio in lieu of an affidavit or certificate otherwise required under this division.

(C) An applicant shall submit with the application for registration an application fee in an amount determined by the commission pursuant to division (F) of section 4771.05 of the Revised Code and proof of one of the securities required under section 4771.11 of the Revised Code.

(D) An athlete agent shall notify the commission of any change in business location or address during the period of application for registration or during the period of time the registration of the athlete agent is valid.

Effective Date: 03-22-2001



Section 4771.08 - Issuing certificate of registration or temporary certificate.

(A) Upon receipt of all the materials required for application for registration under section 4771.07 of the Revised Code, the Ohio athletic commission shall evaluate the information provided and issue a certificate of registration to the applicant, unless the commission finds that the applicant or an employee or representative of the applicant has committed any of the acts described in division (A) of section 4771.18 of the Revised Code.

(B) The commission may issue a temporary certificate of registration, effective for a period of up to ninety days after the issuance of the temporary registration, to an athlete agent who is registered as an athlete agent in another state, or to a person who has not submitted all the material required under section 4771.07 of the Revised Code, but who the commission determines to have submitted sufficient material to warrant the issuance of a temporary certificate.

(C) The registration of an athlete agent with the commission is valid for a period of two years after the date the certificate of registration is issued. An athlete agent shall file an application for the renewal of a registration with the commission at least thirty days prior to the expiration of the registration of the athlete agent. An application for renewal shall be accompanied by a renewal fee in an amount determined by the commission pursuant to division (F) of section 4771.05 of the Revised Code.

(D) Each certificate of registration issued by the commission to an athlete agent shall contain all the following information:

(1) The name of the athlete agent;

(2) The address of the primary location in which the athlete agent is authorized to conduct business as an athlete agent;

(3) A registration number for the athlete agent and the date of issuance of the registration.

(E) No registration or certificate of registration is valid for any individual other than the athlete agent to whom it is issued.

(F) The commission is not liable for the acts of an athlete agent who is registered with the commission.

Effective Date: 03-22-2001



Section 4771.09 - Issuing certificate of convenience.

(A) The Ohio athletic commission may issue an eligible person a certificate of convenience to conduct business as an athlete agent when a registered athlete agent is deceased, or declared incompetent or physically infirm by the judgment of a court of competent jurisdiction. The commission may issue a certificate of convenience upon either receiving approval to do so from a probate court or finding that the last will and testament of the athlete agent specifically authorizes the executor or administrator of estate to conduct the business of the athlete agent.

(B) The following persons are eligible to obtain a certificate of convenience to conduct business on behalf of an athlete agent:

(1) The executor or administrator of the estate of the deceased athlete agent;

(2) The guardian of the estate of an athlete agent who has been declared incompetent or the conservator appointed to manage the estate of an athlete agent who has been declared physically infirm.

(C) A certificate of convenience is valid for ninety days after the date it is issued. If the holder of a certificate of convenience applies for registration as an athlete agent, the commission may renew the certificate of convenience for a period of time the commission finds appropriate pending the commission's determination whether to issue a certificate of registration as an athlete agent to the holder of the certificate of convenience.

Effective Date: 03-22-2001



Section 4771.10 - Continuing education.

The commission may require each registered athlete agent to complete not more than six hours of continuing education during a biennial registration in programs to be determined or approved by the commission. If the commission imposes continuing education requirements on athlete agents, not less than two of the six hours of continuing education shall be devoted to ethics. A continuing education program shall promote the ability of an athlete agent to serve as an athlete agent in an ethical and legal manner. A continuing education program may address laws and rules governing athlete agents and rules and policies established by an athletic conference or a collegiate athletic organization. An athlete agent also may obtain credit for continuing education by participating in or attending lectures, courses at institutions of higher education, seminars, or rule-making or disciplinary proceedings approved by the commission, or by teaching a subject that pertains to the profession of an athlete agent. If the commission requires athlete agents to fulfill continuing education requirements under this section, the commission shall adopt rules to carry out the purposes of this section. The rules shall contain procedures by which the commission shall monitor an athlete agent's compliance with the continuing education requirements prior to renewal of an athlete agent's certificate of registration.

Effective Date: 03-22-2001



Section 4771.11 - Proof of security.

(A) Prior to issuing a certificate of registration, the Ohio athletic commission shall require an athlete agent to submit proof of one of the following securities:

(1) A surety bond in the amount of fifteen thousand dollars in favor of the state of Ohio for the benefit of any person who is injured by a violation of this chapter or rules adopted under this chapter;

(2) A certificate of deposit in favor of, or a savings account assigned to, the state of Ohio for the benefit of any person that is injured by a violation of this chapter or rules adopted under this chapter, in the amount of fifteen thousand dollars;

(3) Certification from an insurance carrier indicating that the athlete agent has obtained professional malpractice insurance in an amount equal to, or greater than, fifty thousand dollars, or a lesser amount, as permitted by the commission. An athlete agent shall present evidence of a bond, a certificate of deposit, an assigned savings account, or professional malpractice insurance in the manner prescribed by the commission.

(B) The commission shall hold on deposit, as an agent of the state, any surety bond or other form of security deposited with the commission by an athlete agent. The commission shall hold the security in trust contingent on an athlete agent's compliance with all provisions of this chapter including the payment of all moneys owed to an athlete, group of athletes, educational institution, or institution of higher education, and the payment of all damages other than punitive damages due as the result of a misstatement, misrepresentation, fraudulent act, deceit, or unlawful or negligent act or omission by an athlete agent in the course of serving as an athlete agent, or by a representative or employee of an athlete agent when the representative or employee acted within the scope of the representative's or employee's authority. The commission may use funds held on deposit for an athlete agent to pay debts owed by an athlete agent as described in this division pursuant to a court or administrative order specifying the obligation of the athlete agent.

(C) Nothing in this section shall be construed to limit the liability of an athlete agent to the amount of the surety bond, malpractice coverage, or other security held on deposit by the commission.

(D) An athlete agent shall maintain the security required under this section. If an athlete agent fails to maintain the security as required under this section, the commission shall suspend the registration of the athlete agent until the athlete agent provides evidence of the bond, certificate of deposit, assigned savings account, or professional malpractice insurance, as required under this section.

(E) The liability of the surety on a bond described in division (A) of this section shall not exceed the sum of fifteen thousand dollars in the aggregate for all persons who are injured by any and all violations of this chapter or rules adopted under this chapter.

(F) A surety may cancel a bond described in division (A) of this section after mailing a written notice to the athlete agent and the commission stating that the bond cancels sixty days after that notice is mailed. The liability of the surety for acts of the athlete agent continues during that sixty-day period. The cancellation notice does not absolve the surety from liability that accrues before the cancellation date but that is discovered after that date.

(G) The commission shall return the surety bond or other form of security held by the commission under this section to the athlete agent submitting the bond or security, two years after the person ceases to serve as an athlete agent in this state.

Effective Date: 03-22-2001



Section 4771.12 - Fees of agent.

(A) Fees charged by an athlete agent for services provided to an athlete may be negotiated between the parties.

(B)

(1) Except as provided in division (B)(2) of this section, an athlete agent shall establish an interest-bearing trust fund or similar account in a depository approved by the Ohio athletic commission to be used for the deposit of all revenues received on behalf of an athlete. An athlete agent shall deposit any revenue received on behalf of an athlete in the interest-bearing trust fund or account. The athlete agent shall notify the commission of the address and location of the trust fund or account and the depository in which it is located.

(2) An athlete agent who is an attorney licensed to practice law in this state may deposit any revenue received on behalf of an athlete in a trust account already maintained by the agent attorney in a financial institution in this state for the deposit of revenue received on behalf of clients.

(C) No athlete agent shall share fees with any person other than an employee of the athlete agent. If an athlete agent shares a fee with an employee, the athlete agent shall obtain written consent from the athlete prior to entering a fee agreement with the athlete. No athlete agent shall enter fee agreements that are prohibited under this chapter.

(D) If an athlete agent collects a fee or expense from an athlete as consideration for obtaining employment for the athlete, and the athlete agent fails to procure such employment, the agent shall retain only the following portion of the fee or expense:

(1) The cost of reasonable expenses incurred by the athlete agent during the course of representing the athlete in efforts to obtain employment for the athlete;

(2) A negotiated fee in connection with instances where the athlete receives a bonus or some compensation for signing a professional sports services contract.

(E) Nothing in this section shall be construed to limit the authority of the Ohio supreme court to establish or regulate fees for activities considered to be the practice of law.

Effective Date: 03-22-2001



Section 4771.13 - Investments of athletes.

No athlete agent shall act on behalf of an athlete as a "dealer" or "investment advisor," as defined in section 1707.01 of the Revised Code, unless the athlete agent complies with Chapter 1707. of the Revised Code. An athlete agent shall disclose to an athlete and the Ohio athletic commission any ownership interest the athlete agent has in an entity referred to by the athlete agent in advising the athlete concerning investments. An athlete agent shall disclose any commissions or fees the athlete agent may receive as a result of an investment decision made by an athlete in response to investment advice from the athlete agent.

Effective Date: 03-22-2001



Section 4771.14 - Maintaining records.

(A) An athlete agent shall maintain all of the following records:

(1) The name and address of each athlete for whom the athlete agent performs services as an athlete agent in exchange for compensation;

(2) The amount of fees or compensation received for the performance of services for each athlete;

(3) A copy of the contract entered into between the athlete agent and each athlete;

(4) Any other information the Ohio athletic commission finds appropriate in connection with the provision of services by an athlete agent.

(B) An athlete agent shall maintain all records required to be maintained pursuant to this section, in a manner that the commission shall prescribe, for a period of five years.

(C) No athlete agent or employee or representative of an athlete agent shall make, or cause to be made, any false records or records containing false information.

(D) All financial records, financial books, and other records not subject to the attorney-client privilege that are required to be maintained pursuant to this chapter shall be open to inspection by the commission and its representatives, upon reasonable notice, at the pleasure of the commission.

Effective Date: 03-22-2001



Section 4771.15 - Authorized conduct.

An athlete agent may engage in the following conduct:

(A) Provide or send written materials to an athlete if the athlete agent simultaneously submits an identical copy of the materials to the athletic director or the director's designee, or person of similar position, at the educational institution or institution of higher education in which the athlete is enrolled, or to the institution of higher education to which the athlete provided a written notice of intent to participate in intercollegiate athletics;

(B) Contact an athlete after an athlete initiates contact with an athlete agent, provided that the athlete agent provides notice, in accordance with this chapter, to the educational institution or the institution of higher education in which the athlete is enrolled, or the institution of higher education to which the athlete has provided a written notice of intent to participate in intercollegiate athletics;

(C) Participate in educational programs sponsored by an institution of higher education or a professional sports counseling panel at an institution of higher education.

Effective Date: 03-22-2001



Section 4771.16 - Advertisements.

No athlete agent shall publish or cause to be published any false, fraudulent, or misleading notice, advertisement, or information with knowledge that it is false, fraudulent, or misleading. All advertisements of an athlete agent shall contain the name and registered business address of the athlete agent and some indication that the athlete agent is registered with the Ohio athletic commission. As used in this section, "advertisement" includes circulars, signs, newspaper or magazine publications, or other oral or written communication that names the athlete agent in connection with the provision of services as an athlete agent.

Effective Date: 03-22-2001



Section 4771.17 - Prohibited acts.

No athlete agent shall do any of the following:

(A) Provide false information or make false promises or representations concerning the employment of an athlete;

(B) Engage in any conduct that demonstrates bad faith or dishonesty in connection with the performance of services as an athlete agent;

(C) Commingle money or property of an athlete with the agent's own money or property;

(D) Offer anything of value to a person in order to induce an athlete to enter into an agreement pursuant to which the athlete agent represents the interests of the athlete;

(E) Engage in reckless or intentional mismanagement or misconduct as an athlete agent where such conduct results in financial harm to an athlete or an educational institution or institution of higher education;

(F) Violate the rules of the athletic conference or collegiate athletic association governing an athlete or the educational institution or institution of higher education in which an athlete is enrolled when the violation may affect the eligibility of the athlete to participate in athletic competition or otherwise penalize the educational institution or institution of higher education;

(G) Aid or abet another in conduct that violates the rules of the athletic conference or collegiate athletic association governing an athlete or the educational institution or institution of higher education in which the athlete is enrolled, when the violation results in the ineligibility of the athlete to participate in athletic competition or otherwise penalizes the educational institution or institution of higher education;

(H) Make any contact with an athlete that is prohibited under this chapter, other state or federal law, or the rules of any athletic conference or collegiate athletic association;

(I) Post-date an agent or professional sports services contract;

(J) Loan or advance money to an athlete or the family or friends of an athlete in connection with the recruitment or solicitation of the athlete;

(K) Provide transportation, material goods, or any other services to an athlete, or family or friends of an athlete, in connection with the recruitment or solicitation of an athlete;

(L) Publish or cause to be published any false or misleading information or advertisements concerning the athlete agent, an athlete, or the provision of services by an athlete agent.

Effective Date: 03-22-2001



Section 4771.18 - Discplinary actions.

(A) The Ohio athletic commission may refuse to grant or renew a registration, or may suspend or revoke a registration of an athlete agent upon proof satisfactory to the commission that the athlete agent or an employee or representative of the athlete agent has done any of the following:

(1) Made false or misleading statements of a material nature in an application for registration as an athlete agent;

(2) Been convicted of or pleaded guilty to an offense in connection with the person's service as an athlete agent in this or another state;

(3) Been convicted of or pleaded guilty to an offense involving illegal gambling;

(4) Engaged in conduct that has a significant adverse impact on the applicant's credibility, integrity, or competence to serve in a fiduciary capacity;

(5) Misappropriated funds or engaged in other specific conduct that would render the applicant unfit to serve in a fiduciary capacity, including being convicted of or pleading guilty to offenses involving embezzlement, theft, or fraud;

(6) Violated a provision of this chapter or a rule adopted under this chapter.

(B) Upon receiving a complaint of a violation of this chapter or a rule adopted under it, the commission shall conduct an investigation of the complaint. If the commission finds reasonable cause to believe a violation occurred, the commission shall conduct a hearing in accordance with Chapter 119. of the Revised Code to determine if a violation occurred. If the commission finds a violation occurred, the commission may suspend or revoke, or refuse to issue or renew, the registration of an athlete agent for such period of time as the commission finds appropriate. Upon completion of an investigation, if the commission finds no reasonable grounds to believe a violation occurred, the commission shall certify without a hearing that no violation occurred. The commission shall serve the certification on all parties addressed in the complaint by certified mail, return receipt requested. The certification shall be considered a final resolution of the matter if no objection to the certification is filed. A party involved in the complaint may file an objection to the certification with the commission within ten days after the date the certification is mailed. If a party files an objection to the certification within the prescribed period, the commission, within its discretion, may conduct a hearing in accordance with Chapter 119. of the Revised Code to determine if a violation occurred.

Effective Date: 03-22-2001



Section 4771.19 - Civil actions.

A person who is injured by a violation of this chapter may initiate a civil action for legal and equitable relief against an athlete agent in a court having jurisdiction over the matter. The plaintiff also may name the surety, the named holder of any security required of an athlete agent under this chapter, or the carrier of malpractice insurance for an athlete agent as additional parties to the action. This cause of action may be transferred or assigned in the same manner as prescribed for civil actions under Ohio law. The amount of damages claimed by the plaintiff, and not the amount of bond, security, or insurance held in the name of an athlete agent, determines the jurisdiction of the court in which the action is brought. In a civil action brought under this section, a court shall not award punitive or exemplary damages against a surety.

Effective Date: 03-22-2001



Section 4771.20 - Civil actions - institution of higher education.

(A) An institution of higher education may bring a civil action against an athlete agent who violates this chapter for compensatory damages, punitive or exemplary damages, and equitable relief as the court finds appropriate. A court may grant equitable relief to a plaintiff under this section to prevent harm that could result from the acts or omissions of an athlete or athlete agent if the court finds a reasonable likelihood that a violation occurred.

(B) For purposes of this section, an institution of higher education suffers harm when, as the result of the acts of an athlete agent or an athlete, both of the following occur:

(1) The institution or an athlete enrolled at the institution is penalized or is declared ineligible to compete in intercollegiate athletics by a national association that promotes or regulates intercollegiate athletics or by an intercollegiate athletic conference.

(2) As a result of the penalty or declaration of ineligibility, the institution of higher education experiences any of the following:

(a) A loss of the ability to grant an athletic scholarship;

(b) A loss of the ability to recruit an athlete;

(c) A loss of eligibility to participate in intercollegiate competition;

(d) A loss of eligibility to participate in post-season athletic competition;

(e) A forfeiture of any athletic contest;

(f) An adverse financial impact including, but not limited to, lost revenue from media coverage of athletic competition or lost ticket sales.

(C) An institution of higher education that prevails in an action brought under this section may recover compensatory and punitive or exemplary damages. A court also may award court costs and reasonable attorney's fees to a prevailing plaintiff.

(D) In a civil action brought under this section, a court shall not award punitive or exemplary damages against a surety.

Effective Date: 03-22-2001



Section 4771.21 - Jurisdiction - service of process.

Any person who conducts business in this state as an athlete agent consents to the jurisdiction of the courts of this state, whether or not the person is registered as an athlete agent with the Ohio athletic commission. If an athlete agent conducts business in this state and thereafter leaves this state with intent to defraud creditors or to avoid service of process in an action brought under this chapter, the athlete agent thereby makes the secretary of state of the state of Ohio the agent of the athlete agent for purposes of service of process in any civil action or proceeding instituted in the courts of this state against the athlete agent arising out of, or by reason of, the athlete agent's conduct within this state. This appointment is irrevocable. The process shall be served by the officer to whom the process is directed or by the sheriff of Franklin county. The process shall be served as follows:

(A) Upon the secretary of state by leaving the process and a true and attested copy of the process at the office of the secretary of state, at least fifteen days before the return day of the process; and

(B) By sending to the defendant, at the defendant's last known address, by registered mail, postage prepaid, a like true and attested copy of the process, with an indorsement on the process of the service upon the secretary of state. The registered mail return receipt of the defendant shall be attached to and made a part of the return of service of the process.

Effective Date: 03-22-2001



Section 4771.22 - Athlete agents registration fund.

The Ohio athletic commission shall deposit all money it receives under this chapter to the credit of the occupational licensing and regulatory fund, created under section 4743.05 of the Revised Code.

Effective Date: 06-26-2003



Section 4771.23 - Compliance with law regarding sanctions for human trafficking.

The Ohio athletic commission shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4771.99 - Penalty.

(A) Whoever violates section 4771.06 or division (J) or (K) of section 4771.17 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) An athlete agent who violates division (C) of section 4771.02 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 03-22-2001






Chapter 4773 - RADIATION TECHNICIANS

Section 4773.01 - Radiation technician definitions.

As used in this chapter:

(A) "General x-ray machine operator" means an individual who performs standard, diagnostic, radiologic procedures; whose performance of radiologic procedures is limited to specific body sites; and who does not, to any significant degree, determine the site or dosage of radiation to which a patient is exposed.

(B) "Chiropractor" means an individual licensed under Chapter 4734. of the Revised Code to practice chiropractic.

(C) "Ionizing radiation" means any electromagnetic or particulate radiation that interacts with atoms to produce ionization in matter, including x-rays, gamma rays, alpha and beta particles, high speed electrons, neutrons, and other nuclear particles.

(D) "Physician" means an individual who holds a certificate issued under Chapter 4731. of the Revised Code authorizing the individual to practice medicine and surgery or osteopathic medicine and surgery.

(E) "Podiatrist" means an individual who holds a certificate issued under Chapter 4731. of the Revised Code authorizing the individual to practice podiatry.

(F) "Nuclear medicine technologist" means an individual who prepares and administers radio-pharmaceuticals to human beings and conducts in vivo or in vitro detection and measurement of radioactivity for medical purposes.

(G) "Radiation therapy technologist" means an individual who utilizes ionizing radiation-generating equipment for therapeutic purposes on human subjects.

(H) "Radiographer" means an individual who performs a comprehensive scope of diagnostic radiologic procedures employing equipment that emits ionizing radiation, exposes radiographs, and performs other procedures that contribute significantly to determining the site or dosage of ionizing radiation to which a patient is exposed.

(I) "Mechanotherapist" means an individual who holds a certificate issued under section 4731.15 of the Revised Code authorizing the individual to practice mechanotherapy.

Effective Date: 03-09-1999



Section 4773.02 - License requirement.

(A) Except as provided in division (B) of this section, no person shall practice or hold himself out as a general x-ray machine operator, radiographer, radiation therapy technologist, or nuclear medicine technologist without a valid license issued under this chapter for his area of practice.

(B) Division (A) of this section does not apply to any of the following:

(1) A physician, podiatrist, mechanotherapist, or chiropractor;

(2) An individual licensed under Chapter 4715. of the Revised Code to practice dentistry, to practice as a dental hygienist, or to practice as a dental x-ray machine operator;

(3) As specified in 42 C.F.R. 75, radiologic personnel employed by the federal government or serving in a branch of the armed forces of the United States;

(4) Students engaging in any of the activities performed by basic x-ray machine operators, radiographers, radiation therapy technologists, and nuclear medicine technologists as an integral part of a program of study leading to receipt of a license issued under this chapter, Chapter 4715. or Chapter 4734. of the Revised Code; or a certificate issued under Chapter 4731. of the Revised Code.

Effective Date: 10-20-1995



Section 4773.03 - Applying for license.

(A) Each individual seeking a license to practice as a general x-ray machine operator, radiographer, radiation therapy technologist, or nuclear medicine technologist shall apply to the department of health on a form the department shall prescribe and provide. The application shall be accompanied by the appropriate license application fee established in rules adopted under section 4773.08 of the Revised Code.

(B) The department shall review all applications received and issue the appropriate general x-ray machine operator, radiographer, radiation therapy technologist, or nuclear medicine technologist license to each applicant who meets the following requirements:

(1) Is eighteen years of age or older.

(2) Is of good moral character.

(3) Except as provided in division (C) of this section, passes the examination administered under section 4773.04 of the Revised Code for the applicant's area of practice.

(4) Complies with any other licensing standards established in rules adopted under section 4773.08 of the Revised Code.

(C) An applicant is not required to take a licensing examination if any of the following apply:

(1) The individual is applying for a license as a general x-ray machine operator and holds certification in that area of practice from the American registry of radiologic technologists or the American chiropractic registry of radiologic technologists.

(2) The individual is applying for a license as a radiographer and holds certification in that area of practice from the American registry of radiologic technologists.

(3) The individual is applying for a license as a radiation therapy technologist and holds certification in that area of practice from the American registry of radiologic technologists.

(4) The individual is applying for a license as a nuclear medicine technologist and holde certification in that area of practice from the American registry of radiologic technologists or the nuclear medicine technology certification board.

(5) The individual holds a conditional license issued under section 4773.05 of the Revised Code and has completed the continuing education requirements established in rules adopted under section 4773.08 of the Revised Code.

(6) The individual holds a license, certificate, or other credential issued by another state that the department determines uses standards for radiologic professions that are at least equal to those established under this chapter.

(D) A license issued under this section expires biennially on the license holder's birthday, except for an initial license which expires on the license holder's birthday following two years after it is issued. For an initial license, the fee established in rules adopted under section 4773.08 of the Revised Code may be increased in proportion to the amount of time beyond two years that the license may be valid. A license may be renewed if the license holder completes the continuing education requirements specified in rules adopted by the department under section 4773.08 of the Revised Code. Applications for license renewal shall be accompanied by the appropriate renewal fee established in rules adopted under section 4773.08 of the Revised Code. Renewals shall be made in accordance with the standard renewal procedure established under Chapter 4745. of the Revised Code.

(E) The department shall refuse to issue or renew and may suspend or revoke a general x-ray machine operator, radiographer, radiation therapy technologist, or nuclear medicine technologist license if the applicant or license holder does not comply with the applicable requirements of this chapter or rules adopted under it.

Effective Date: 10-29-1995



Section 4773.04 - Conducting examinations.

(A) The department of health shall examine, or pursuant to section 3701.044 of the Revised Code contract with another entity to examine, each qualified applicant for a license issued under this chapter. To be eligible for admittance to an examination, an applicant must submit evidence satisfactory to the department or other examiner that the applicant has successfully completed a course of study in the appropriate area of practice and the course of study must have been conducted by an educational program accredited by the department under section 4773.07 of the Revised Code. In examining or contracting for the examination of applicants, the department shall ensure that an opportunity to take an examination is available as follows:

(1) At least once each month for individuals applying to be licensed as general x-ray machine operators;

(2) At least three times each year for individuals applying to be licensed as radiographers, radiation therapy technologists, or nuclear medicine technologists.

(B) The department shall develop or contract for a separate examination for each type of license issued under this chapter. An examination may consist of all or part of any standard examination created by any entity for purposes of determining the competence of individuals to practice as general x-ray machine operators, radiographers, radiation therapy technologists, or nuclear medicine technologists.

Effective Date: 09-29-1999



Section 4773.05 - Grant of conditional license.

Until October 20, 1995, an individual engaging in any of the activities performed by a general x-ray machine operator, radiographer, radiation therapy technologist, or nuclear medicine technologist may be granted a conditional license in that individual's area of practice. Application shall be made on a form prescribed and provided by the department of health, accompanied by the fee established in rules adopted under section 4773.08 of the Revised Code. The department shall review all applications received and issue the appropriate conditional license to each applicant who submits evidence satisfactory to the department that during the period from October 20, 1993 to October 20, 1994, the applicant was employed to perform the procedures authorized under the license. A conditional license expires on the license holder's birthday that occurs on or after October 20, 1997, and is not renewable. An individual holding a conditional license may apply for a license issued under section 4773.03 of the Revised Code after completing the continuing education requirements specified in rules adopted under section 4773.08 of the Revised Code.

Effective Date: 10-29-1995



Section 4773.06 - Supervising radiologic procedures.

(A) Except as provided in division (C) of this section, a general x-ray machine operator may perform radiologic procedures only if a physician, podiatrist, mechanotherapist, or chiropractor is providing direct supervision. Direct supervision does not require the practitioner to observe each radiologic procedure performed by the operator, but does require that the practitioner be present at the location where the operator is performing radiologic procedures for purposes of consulting with and directing the operator while performing the procedures. A practitioner supervising a general x-ray machine operator may authorize the operator to perform only those radiologic procedures that are within the practitioner's scope of practice as determined by the laws under which the practitioner is authorized to practice.

(B) A radiographer, radiation therapy technologist, or nuclear medicine technologist may perform radiologic procedures only if a physician is providing general supervision. General supervision does not require the physician to observe each radiologic procedure performed or to be present at the location where the procedure is being performed, but does require that the physician be readily available for purposes of consulting with and directing the individual while performing the procedures.

(C) A general x-ray machine operator who is licensed under Chapter 4723. of the Revised Code to practice as a registered nurse and is providing occupational health nursing services in an industrial workplace may perform radiologic procedures under a physician's general supervision, as described in division (B) of this section.

Effective Date: 06-30-1995



Section 4773.07 - Accreditating educational program - continuing education.

(A) Each person seeking accreditation for an educational program or approval for a continuing education program in general x-ray machine operation, radiography, radiation therapy technology, or nuclear medicine technology shall apply to the department of health on a form the department shall prescribe and provide. The application shall be accompanied by the accreditation or approval fee established in rules adopted under section 4773.08 of the Revised Code.

(B) The department shall accredit educational programs and approve continuing education programs that meet the standards established in rules adopted under section 4773.08 of the Revised Code. The accreditation or approval shall be valid until surrendered by the program or suspended or revoked by the department. A program's accreditation or approval may be suspended or revoked if the program does not comply with applicable requirements of this chapter or rules adopted under it.

Effective Date: 10-20-1994



Section 4773.08 - Adminsitrative rules.

The director of health shall adopt rules to implement and administer this chapter. In adopting the rules, the director shall consider any recommendations made by the radiation advisory council created under section 3701.93 of the Revised Code. The rules shall be adopted in accordance with Chapter 119. of the Revised Code and shall not be less stringent than any applicable standards specified in 42 C.F.R. 75. The rules shall establish all of the following:

(A) Standards for licensing general x-ray machine operators, radiographers, radiation therapy technologists, and nuclear medicine technologists;

(B) Application and renewal fees for licenses issued under this chapter that do not exceed the cost incurred in issuing and renewing the licenses;

(C) Standards for accreditation of educational programs and approval of continuing education programs in general x-ray machine operation, radiography, radiation therapy technology, and nuclear medicine technology;

(D) Fees for accrediting educational programs and approving continuing education programs in general x-ray machine operation, radiography, radiation therapy technology, and nuclear medicine technology that do not exceed the cost incurred in accrediting the educational programs;

(E) Fees for issuing conditional licenses under section 4773.05 of the Revised Code that do not exceed the cost incurred in issuing the licenses;

(F) Continuing education requirements that must be met to have a license renewed under section 4773.03 of the Revised Code;

(G) Continuing education requirements that the holder of a conditional license must meet to receive a license issued under section 4773.03 of the Revised Code;

(H) Any other rules necessary for the implementation or administration of this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-20-1994



Section 4773.09 - Compliance with law regarding sanctions for human trafficking.

The department of health shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4773.99 - Penalty.

Whoever violates section 4773.02 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and a felony of the fifth degree on each subsequent offense.

Effective Date: 07-01-1996






Chapter 4774 - RADIOLOGIST ASSISTANTS

Section 4774.01 - Radiologist assistants definitions.

As used in this chapter:

(A) "Radiologist assistant" means an individual who assists a radiologist in the care of radiology patients by engaging in any of the activities authorized under section 4774.08 of the Revised Code.

(B) "Radiologist" means a physician who has successfully completed an approved radiology training program, as specified in the accreditation requirements that must be met to qualify as graduate medical education under section 4731.091 of the Revised Code.

(C) "Radiology" means the branch of medicine that deals with the use of radiation in diagnosis and treatment of disease or conditions.

(D) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(E) "General anesthesia," "deep sedation," "moderate sedation," and "minimal sedation" have the meanings specified by the state medical board in rules adopted under section 4774.11 of the Revised Code.

Effective Date: 2008 SB229 09-11-2008



Section 4774.02 - Certificate required to practice as radiologist assistant.

(A)

(1) Except as provided in division (B) of this section, no person shall practice as a radiologist assistant unless the person holds a current, valid certificate to practice as a radiologist assistant issued under this chapter.

(2) No person shall use the title "radiologist assistant" or otherwise hold the person out as a radiologist assistant, unless the person holds a current, valid certificate to practice as a radiologist assistant issued under this chapter.

(B) Division (A)(1) of this section does not apply to either of the following:

(1) A student participating in an advanced academic program that must be completed to receive a certificate to practice as a radiologist assistant, as those programs are described in division (B)(3) of section 4774.03 of the Revised Code;

(2) A person who is otherwise authorized to perform any of the activities that a radiologist assistant is authorized to perform, either pursuant to another provision of the Revised Code or pursuant to the rules adopted by the state medical board under section 4731.053 of the Revised Code governing physician delegation of medical tasks.

Effective Date: 2008 SB229 12-11-2008



Section 4774.03 - Application for certificate - eligibility - review.

(A) An individual seeking a certificate to practice as a radiologist assistant shall file with the state medical board a written application on a form prescribed and supplied by the board. The application shall include all the information the board considers necessary to process the application, including evidence satisfactory to the board that the applicant meets the requirements specified in division (B) of this section. At the time an application is submitted, the applicant shall pay the board the application fee specified by the board in rules adopted under section 4774.11 of the Revised Code. No part of the fee shall be returned.

(B) To be eligible to receive a certificate to practice as a radiologist assistant, an applicant shall meet all of the following requirements:

(1) Be at least eighteen years of age and of good moral character;

(2) Hold a current, valid license as a radiographer under Chapter 4773. of the Revised Code;

(3) Have attained a baccalaureate degree or postbaccalaureate certificate from an advanced academic program encompassing a nationally recognized radiologist assistant curriculum that includes a radiologist-directed clinical preceptorship;

(4) Hold current certification as a registered radiologist assistant from the American registry of radiologic technologists and have attained the certification by meeting the standard certification requirements established by the registry, including the registry's requirements for documenting clinical education in the form of a clinical portfolio and passing an examination to determine competence to practice;

(5) Hold current certification in advanced cardiac life support.

(C) The board shall review all applications received under this section. Not later than sixty days after receiving an application the board considers to be complete, the board shall determine whether the applicant meets the requirements to receive a certificate to practice as a radiologist assistant. The affirmative vote of not fewer than six members of the board is required to determine that the applicant meets the requirements for a certificate to practice as a radiologist assistant.

Effective Date: 2008 SB229 09-11-2008



Section 4774.031 - Compliance with criminal records check requirements.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a certificate to practice as a radiologist assistant shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a certificate to practice as a radiologist assistant unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4774.04 of the Revised Code.

Effective Date: 2008 SB229 09-11-2008



Section 4774.04 - Issuance of certificate - term.

If the state medical board determines under section 4774.03 of the Revised Code that an applicant meets the requirements for a certificate to practice as a radiologist assistant, the secretary of the board shall register the applicant as a radiologist assistant and issue to the applicant a certificate to practice as a radiologist assistant. The certificate shall expire biennially and may be renewed in accordance with section 4774.06 of the Revised Code.

Effective Date: 2008 SB229 09-11-2008



Section 4774.05 - Issuance of duplicate certificate.

On application by the holder of a certificate to practice as a radiologist assistant, the state medical board shall issue a duplicate certificate to replace one that is missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate certificate is thirty-five dollars.

Effective Date: 2008 SB229 09-11-2008



Section 4774.06 - Application for renewal of certificate.

(A) An individual seeking to renew a certificate to practice as a radiologist assistant shall, on or before the thirty-first day of January of each even-numbered year, apply for renewal of the certificate. The state medical board shall send renewal notices at least one month prior to the expiration date. Renewal applications shall be submitted to the board in a manner prescribed by the board. Each application shall be accompanied by a biennial renewal fee specified by the board in rules adopted under section 4774.11 of the Revised Code. The applicant shall report any criminal offense that constitutes grounds for refusing to issue a certificate under section 4774.13 of the Revised Code to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last signing an application for a certificate to practice as a radiologist assistant.

(B) To be eligible for renewal, a radiologist assistant shall certify to the board that the assistant has maintained both of the following:

(1) A license as a radiographer under Chapter 4773. of the Revised Code;

(2) Certification as a registered radiologist assistant from the American registry of radiologic technologists by meeting the registry's requirements for annual registration, including completion of the continuing education requirements established by the registry.

(C) If an applicant submits a renewal application that the board considers to be complete and qualifies for renewal pursuant to division (B) of this section, the board shall issue to the applicant a renewed certificate to practice as a radiologist assistant.

(D) A certificate to practice that is not renewed on or before its expiration date is automatically suspended on its expiration date, subject to the provisions of section 119.06 of the Revised Code specifying that an applicant who appropriately files a renewal application is not required to discontinue practicing merely because the board has failed to act on the application. If a certificate has been suspended pursuant to this division for two years or less, the board shall reinstate the certificate upon an applicant's submission of a renewal application, the biennial renewal fee, and the applicable monetary penalty. The penalty for reinstatement is twenty-five dollars. If a certificate has been suspended pursuant to this division for more than two years, it may be restored upon an applicant's submission of a restoration application, the biennial renewal fee, and the applicable monetary penalty and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore a certificate unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a certificate issued pursuant to section 4774.04 of the Revised Code. The penalty for restoration is fifty dollars.

Effective Date: 2008 SB229 09-11-2008



Section 4774.08 - Supervision of radiologist required - permitted procedures.

(A) A radiologist assistant shall practice only under the supervision of a radiologist acting in accordance with section 4774.10 of the Revised Code. Under this supervision and subject to division (B) of this section, a radiologist assistant may do all of the following:

(1) Perform fluoroscopic procedures;

(2) Assess and evaluate the physiologic and psychological responsiveness of patients undergoing radiologic procedures;

(3) Evaluate image quality, make initial image observations, and communicate observations to the supervising radiologist;

(4) Administer contrast media, radio-isotopes, and other drugs prescribed by the supervising radiologist that are directly related to the radiologic procedures being performed;

(5) Perform any other radiologic procedures specified by the state medical board in rules adopted under section 4774.11 of the Revised Code.

(B) A radiologist assistant shall not do any of the following:

(1) Interpret radiologic images;

(2) Make diagnoses;

(3) Prescribe therapies;

(4) Administer or participate in the administration of general anesthesia, deep sedation, moderate sedation, or minimal sedation.

Effective Date: 2008 SB229 09-11-2008



Section 4774.09 - Display of title during patient care.

At all times when an individual who is a radiologist assistant is providing direct patient care, the individual shall display in an appropriate manner the title "radiologist assistant" as a means of identifying the individual's authority to practice under this chapter. In the case of an individual who is a student participating in an advanced academic program that must be completed to receive a certificate to practice as a radiologist assistant, as those programs are described in division (B)(3) of section 4774.03 of the Revised Code, when the individual is providing direct patient care or is otherwise involved with direct patient care under the program, the individual shall display in an appropriate manner the title "student radiologist assistant" or another appropriate designation as a means of identifying the individual as a student participating in the program.

Effective Date: 2008 SB229 09-11-2008



Section 4774.10 - Radiologist supervision - eligibility - liability.

(A) To be eligible to supervise a radiologist assistant, a physician shall be actively and directly engaged in the clinical practice of medicine and surgery as a radiologist or actively and directly engaged in the clinical practice of osteopathic medicine and surgery as a radiologist.

(B) In providing supervision of a radiologist assistant, a supervising radiologist is subject to all of the following:

(1) Except as provided in divisions (B)(2) and (3) of this section, the supervising radiologist shall provide on-site supervision of the radiologist assistant. The supervision shall be provided by being physically present in the same location as the radiologist assistant. The provision of on-site supervision does not necessarily require that the supervising radiologist be in the same room as the radiologist assistant. On-site supervision shall be provided when the radiologist assistant performs a radiologic procedure on a patient who is under minimal sedation.

(2) When the radiologist assistant performs a radiologic procedure on a patient who is under general anesthesia, deep sedation, or moderate sedation, the supervising radiologist shall provide direct supervision. The supervision shall be provided by being physically present in the same room as the radiologist assistant, with the radiologist assistant in the actual sight of the supervising radiologist when the radiologist assistant is performing the radiologic procedure.

(3) In the case of any radiologic procedure that a radiologist assistant is authorized to perform pursuant to division (A)(5) of section 4774.08 of the Revised Code, the supervising radiologist shall provide the level of supervision specified by the state medical board in the rules adopted under section 4774.11 of the Revised Code authorizing the performance of the procedure.

(C) The supervising radiologist of a radiologist assistant assumes legal liability for the services provided by the radiologist assistant.

Effective Date: 2008 SB229 09-11-2008



Section 4774.11 - Rules implementing chapter.

(A) The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code to implement and administer this chapter. In adopting the rules, the board shall take into consideration the guidelines adopted by the American college of radiology, the American society of radiologic technologists, and the American registry of radiologic technologists.

(B) The rules adopted under this section shall include all of the following:

(1) Standards and procedures for issuing and renewing certificates to practice as a radiologist assistant;

(2) Application fees for an initial or renewed certificate to practice;

(3) Any additional radiologic procedures that radiologist assistants may perform pursuant to division (A)(5) of section 4774.08 of the Revised Code and the level of supervision that the supervising radiologist is required to provide pursuant to section 4774.10 of the Revised Code;

(4) Definitions of "general anesthesia," "deep sedation," "moderate sedation," and "minimal sedation";

(5) Any other standards and procedures the board considers necessary to govern the practice of radiologist assistants, the supervisory relationship between radiologist assistants and supervising radiologists, and the administration and enforcement of this chapter.

Effective Date: 2008 SB229 09-11-2008



Section 4774.13 - Revocation, refusal, limitation, or suspension of certificate.

(A) The state medical board, by an affirmative vote of not fewer than six members, may revoke or may refuse to grant a certificate to practice as a radiologist assistant to an individual found by the board to have committed fraud, misrepresentation, or deception in applying for or securing the certificate.

(B) The board, by an affirmative vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend an individual's certificate to practice as a radiologist assistant, refuse to issue a certificate to an applicant, refuse to reinstate a certificate, or reprimand or place on probation the holder of a certificate for any of the following reasons:

(1) Permitting the holder's name or certificate to be used by another person;

(2) Failure to comply with the requirements of this chapter, Chapter 4731. of the Revised Code, or any rules adopted by the board;

(3) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, Chapter 4731. of the Revised Code, or the rules adopted by the board;

(4) A departure from, or failure to conform to, minimal standards of care of similar practitioners under the same or similar circumstances whether or not actual injury to the patient is established;

(5) Inability to practice according to acceptable and prevailing standards of care by reason of mental illness or physical illness, including physical deterioration that adversely affects cognitive, motor, or perceptive skills;

(6) Impairment of ability to practice according to acceptable and prevailing standards of care because of habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability to practice;

(7) Willfully betraying a professional confidence;

(8) Making a false, fraudulent, deceptive, or misleading statement in securing or attempting to secure a certificate to practice as a radiologist assistant. As used in this division, "false, fraudulent, deceptive, or misleading statement" means a statement that includes a misrepresentation of fact, is likely to mislead or deceive because of a failure to disclose material facts, is intended or is likely to create false or unjustified expectations of favorable results, or includes representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(9) The obtaining of, or attempting to obtain, money or a thing of value by fraudulent misrepresentations in the course of practice;

(10) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony;

(11) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(12) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(13) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude;

(14) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(15) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(16) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for violating any state or federal law regulating the possession, distribution, or use of any drug, including trafficking in drugs;

(17) Any of the following actions taken by the state agency responsible for regulating the practice of radiologist assistants in another jurisdiction, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(18) Violation of the conditions placed by the board on a certificate to practice as a radiologist assistant;

(19) Failure to use universal blood and body fluid precautions established by rules adopted under section 4731.051 of the Revised Code;

(20) Failure to cooperate in an investigation conducted by the board under section 4774.14 of the Revised Code, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(21) Failure to maintain a license as a radiographer under Chapter 4773. of the Revised Code;

(22) Failure to maintain certification as a registered radiologist assistant from the American registry of radiologic technologists, including revocation by the registry of the assistant's certification or failure by the assistant to meet the registry's requirements for annual registration, or failure to notify the board that the certification as a registered radiologist assistant has not been maintained;

(23) Failure to comply with any of the rules of ethics included in the standards of ethics established by the American registry of radiologic technologists, as those rules apply to an individual who holds the registry's certification as a registered radiologist assistant.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement with a radiologist assistant or applicant to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by an affirmative vote of not fewer than six members of the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

(D) For purposes of divisions (B)(11), (14), and (15) of this section, the commission of the act may be established by a finding by the board, pursuant to an adjudication under Chapter 119. of the Revised Code, that the applicant or certificate holder committed the act in question. The board shall have no jurisdiction under these divisions in cases where the trial court renders a final judgment in the certificate holder's favor and that judgment is based upon an adjudication on the merits. The board shall have jurisdiction under these divisions in cases where the trial court issues an order of dismissal on technical or procedural grounds.

(E) The sealing of conviction records by any court shall have no effect on a prior board order entered under the provisions of this section or on the board's jurisdiction to take action under the provisions of this section if, based upon a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F) For purposes of this division, any individual who holds a certificate to practice as a radiologist assistant issued under this chapter, or applies for a certificate to practice, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(1) In enforcing division (B)(5) of this section, the board, on a showing of a possible violation, may compel any individual who holds a certificate to practice as a radiologist assistant issued under this chapter or who has applied for a certificate to practice to submit to a mental or physical examination, or both. A physical examination may include an HIV test. The expense of the examination is the responsibility of the individual compelled to be examined. Failure to submit to a mental or physical examination or consent to an HIV test ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board finds a radiologist assistant unable to practice because of the reasons set forth in division (B)(5) of this section, the board shall require the radiologist assistant to submit to care, counseling, or treatment by physicians approved or designated by the board, as a condition for an initial, continued, reinstated, or renewed certificate to practice. An individual affected by this division shall be afforded an opportunity to demonstrate to the board the ability to resume practicing in compliance with acceptable and prevailing standards of care.

(2) For purposes of division (B)(6) of this section, if the board has reason to believe that any individual who holds a certificate to practice as a radiologist assistant issued under this chapter or any applicant for a certificate to practice suffers such impairment, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this division shall be undertaken by a treatment provider or physician qualified to conduct such examination and chosen by the board. Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that the individual's ability to practice is impaired, the board shall suspend the individual's certificate or deny the individual's application and shall require the individual, as a condition for an initial, continued, reinstated, or renewed certificate to practice, to submit to treatment. Before being eligible to apply for reinstatement of a certificate suspended under this division, the radiologist assistant shall demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards of care. The demonstration shall include the following:

(a) Certification from a treatment provider approved under section 4731.25 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(b) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(c) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making such assessments and shall describe the basis for their determination. The board may reinstate a certificate suspended under this division after such demonstration and after the individual has entered into a written consent agreement. When the impaired radiologist assistant resumes practice, the board shall require continued monitoring of the radiologist assistant. The monitoring shall include monitoring of compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, on termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of falsification stating whether the radiologist assistant has maintained sobriety.

(G) If the secretary and supervising member determine that there is clear and convincing evidence that a radiologist assistant has violated division (B) of this section and that the individual's continued practice presents a danger of immediate and serious harm to the public, they may recommend that the board suspend the individual's certificate to practice without a prior hearing. Written allegations shall be prepared for consideration by the board. The board, on review of the allegations and by an affirmative vote of not fewer than six of its members, excluding the secretary and supervising member, may suspend a certificate without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension. The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the radiologist assistant requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the radiologist assistant requests the hearing, unless otherwise agreed to by both the board and the certificate holder. A summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. Failure to issue the order within sixty days shall result in dissolution of the summary suspension order, but shall not invalidate any subsequent, final adjudicative order.

(H) If the board takes action under division (B)(10), (12), or (13) of this section, and the judicial finding of guilt, guilty plea, or judicial finding of eligibility for intervention in lieu of conviction is overturned on appeal, on exhaustion of the criminal appeal, a petition for reconsideration of the order may be filed with the board along with appropriate court documents. On receipt of a petition and supporting court documents, the board shall reinstate the certificate to practice as a radiologist assistant. The board may then hold an adjudication under Chapter 119. of the Revised Code to determine whether the individual committed the act in question. Notice of opportunity for hearing shall be given in accordance with Chapter 119. of the Revised Code. If the board finds, pursuant to an adjudication held under this division, that the individual committed the act, or if no hearing is requested, it may order any of the sanctions specified in division (B) of this section.

(I) The certificate to practice of a radiologist assistant and the assistant's practice in this state are automatically suspended as of the date the radiologist assistant pleads guilty to, is found by a judge or jury to be guilty of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state or treatment of intervention in lieu of conviction in another jurisdiction for any of the following criminal offenses in this state or a substantially equivalent criminal offense in another jurisdiction: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. Continued practice after the suspension shall be considered practicing without a certificate. The board shall notify the individual subject to the suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose certificate is suspended under this division fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall enter a final order permanently revoking the individual's certificate to practice.

(J) In any instance in which the board is required by Chapter 119. of the Revised Code to give notice of opportunity for hearing and the individual subject to the notice does not timely request a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by an affirmative vote of not fewer than six of its members, a final order that contains the board's findings. In the final order, the board may order any of the sanctions identified under division (A) or (B) of this section.

(K) Any action taken by the board under division (B) of this section resulting in a suspension shall be accompanied by a written statement of the conditions under which the radiologist assistant's certificate may be reinstated. The board shall adopt rules in accordance with Chapter 119. of the Revised Code governing conditions to be imposed for reinstatement. Reinstatement of a certificate suspended pursuant to division (B) of this section requires an affirmative vote of not fewer than six members of the board.

(L) When the board refuses to grant a certificate to practice as a radiologist assistant to an applicant, revokes an individual's certificate, refuses to renew a certificate, or refuses to reinstate an individual's certificate, the board may specify that its action is permanent. An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold a certificate to practice as a radiologist assistant and the board shall not accept an application for reinstatement of the certificate or for issuance of a new certificate.

(M) Notwithstanding any other provision of the Revised Code, all of the following apply:

(1) The surrender of a certificate to practice as a radiologist assistant issued under this chapter is not effective unless or until accepted by the board. Reinstatement of a certificate surrendered to the board requires an affirmative vote of not fewer than six members of the board.

(2) An application made under this chapter for a certificate to practice may not be withdrawn without approval of the board.

(3) Failure by an individual to renew a certificate to practice in accordance with section 4774.06 of the Revised Code shall not remove or limit the board's jurisdiction to take disciplinary action under this section against the individual.

Effective Date: 2008 SB229 09-11-2008



Section 4774.131 - Procedure on notice of default in child support.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state medical board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a certificate to practice as a radiologist assistant issued under this chapter.

Effective Date: 2008 SB229 09-11-2008



Section 4774.132 - Procedure in case of mental illness or incompetence.

If the state medical board has reason to believe that any person who has been granted a certificate to practice as a radiologist assistant under this chapter is mentally ill or mentally incompetent, it may file in the probate court of the county in which the person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the board secretary or a member of the board secretary's staff, whereupon the same proceedings shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section. If any person who has been granted a certificate to practice is adjudged by a probate court to be mentally ill or mentally incompetent, the person's certificate shall be automatically suspended until the person has filed with the state medical board a certified copy of an adjudication by a probate court of the person's subsequent restoration to competency or has submitted to the board proof, satisfactory to the board, that the person has been discharged as having a restoration to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the probate court shall forthwith notify the state medical board of an adjudication of mental illness or mental incompetence, and shall note any suspension of a certificate in the margin of the court's record of such certificate.

Effective Date: 2008 SB229 09-11-2008



Section 4774.14 - Investigation of alleged violations of chapter.

(A) The state medical board shall investigate evidence that appears to show that any person has violated this chapter or the rules adopted under it. Any person may report to the board in a signed writing any information the person has that appears to show a violation of any provision of this chapter or the rules adopted under it. In the absence of bad faith, a person who reports such information or testifies before the board in an adjudication conducted under Chapter 119. of the Revised Code shall not be liable for civil damages as a result of reporting the information or providing testimony. Each complaint or allegation of a violation received by the board shall be assigned a case number and be recorded by the board.

(B) Investigations of alleged violations of this chapter or rules adopted under it shall be supervised by the supervising member elected by the board in accordance with section 4731.02 of the Revised Code and by the secretary as provided in section 4774.17 of the Revised Code. The board's president may designate another member of the board to supervise the investigation in place of the supervising member. A member of the board who supervises the investigation of a case shall not participate in further adjudication of the case.

(C) In investigating a possible violation of this chapter or the rules adopted under it, the board may administer oaths, order the taking of depositions, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony, except that a subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary and supervising member of the board. Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or the rules adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation. On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure. A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is a radiologist assistant, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery. A sheriff's deputy who serves a subpoena shall receive the same fees as a sheriff. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for witnesses in civil cases in the courts of common pleas.

(D) All hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(E) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action. The board shall conduct all investigations and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given. The board may share any information it receives pursuant to an investigation, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state medical board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state medical board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(F) The state medical board shall develop requirements for and provide appropriate initial training and continuing education for investigators employed by the board to carry out its duties under this chapter. The training and continuing education may include enrollment in courses operated or approved by the Ohio peace officer training council that the board considers appropriate under conditions set forth in section 109.79 of the Revised Code.

(G) On a quarterly basis, the board shall prepare a report that documents the disposition of all cases during the preceding three months. The report shall contain the following information for each case with which the board has completed its activities:

(1) The case number assigned to the complaint or alleged violation;

(2) The type of certificate, if any, held by the individual against whom the complaint is directed;

(3) A description of the allegations contained in the complaint;

(4) The disposition of the case. The report shall state how many cases are still pending, and shall be prepared in a manner that protects the identity of each person involved in each case. The report is a public record for purposes of section 149.43 of the Revised Code.

Effective Date: 2008 SB229 09-11-2008



Section 4774.15 - Notice by prosecutor of conviction of certain offenses.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) Whenever any person holding a valid certificate to practice as a radiologist assistant issued under this chapter pleads guilty to, is subject to a judicial finding of guilt of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction for a violation of Chapter 2907., 2925., or 3719. of the Revised Code or of any substantively comparable ordinance of a municipal corporation in connection with the person's practice, the prosecutor in the case, on forms prescribed and provided by the state medical board, shall promptly notify the board of the conviction. Within thirty days of receipt of that information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the certificate under section 4774.13 of the Revised Code.

(C) The prosecutor in any case against any person holding a valid certificate to practice issued under this chapter, on forms prescribed and provided by the state medical board, shall notify the board of any of the following:

(1) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude. The report shall include the name and address of the certificate holder, the nature of the offense for which the action was taken, and the certified court documents recording the action.

Effective Date: 2008 SB229 09-11-2008



Section 4774.16 - Notice of disciplinary action or suspected violation.

(A) Within sixty days after the imposition of any formal disciplinary action taken by any health care facility, including a hospital, health care facility operated by a health insuring corporation, ambulatory surgical facility, or similar facility, against any individual holding a valid certificate to practice as a radiologist assistant, the chief administrator or executive officer of the facility shall report to the state medical board the name of the individual, the action taken by the facility, and a summary of the underlying facts leading to the action taken. On request, the board shall be provided certified copies of the patient records that were the basis for the facility's action. Prior to release to the board, the summary shall be approved by the peer review committee that reviewed the case or by the governing board of the facility. The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a health care facility from taking disciplinary action against a radiologist assistant. In the absence of fraud or bad faith, no individual or entity that provides patient records to the board shall be liable in damages to any person as a result of providing the records.

(B) A radiologist assistant, professional association or society of radiologist assistants, physician, or professional association or society of physicians that believes a violation of any provision of this chapter, Chapter 4731. of the Revised Code, or rule of the board has occurred shall report to the board the information on which the belief is based. This division does not require any treatment provider approved by the board under section 4731.25 of the Revised Code or any employee, agent, or representative of such a provider to make reports with respect to a radiologist assistant participating in treatment or aftercare for substance abuse as long as the radiologist assistant maintains participation in accordance with the requirements of section 4731.25 of the Revised Code and the treatment provider or employee, agent, or representative of the provider has no reason to believe that the radiologist assistant has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances. This division does not require reporting by any member of an impaired practitioner committee established by a health care facility or by any representative or agent of a committee or program sponsored by a professional association or society of radiologist assistants to provide peer assistance to radiologist assistants with substance abuse problems with respect to a radiologist assistant who has been referred for examination to a treatment program approved by the board under section 4731.25 of the Revised Code if the radiologist assistant cooperates with the referral for examination and with any determination that the radiologist assistant should enter treatment and as long as the committee member, representative, or agent has no reason to believe that the radiologist assistant has ceased to participate in the treatment program in accordance with section 4731.25 of the Revised Code or has violated any provision of this chapter or rule adopted under it, other than being impaired by alcohol, drugs, or other substances.

(C) Any professional association or society composed primarily of radiologist assistants that suspends or revokes an individual's membership for violations of professional ethics, or for reasons of professional incompetence or professional malpractice, within sixty days after a final decision, shall report to the board, on forms prescribed and provided by the board, the name of the individual, the action taken by the professional organization, and a summary of the underlying facts leading to the action taken. The filing of a report with the board or decision not to file a report, investigation by the board, or any disciplinary action taken by the board, does not preclude a professional organization from taking disciplinary action against a radiologist assistant.

(D) Any insurer providing professional liability insurance to any person holding a valid certificate to practice as a radiologist assistant or any other entity that seeks to indemnify the professional liability of a radiologist assistant shall notify the board within thirty days after the final disposition of any written claim for damages where such disposition results in a payment exceeding twenty-five thousand dollars. The notice shall contain the following information:

(1) The name and address of the person submitting the notification;

(2) The name and address of the insured who is the subject of the claim;

(3) The name of the person filing the written claim;

(4) The date of final disposition;

(5) If applicable, the identity of the court in which the final disposition of the claim took place.

(E) The board may investigate possible violations of this chapter or the rules adopted under it that are brought to its attention as a result of the reporting requirements of this section, except that the board shall conduct an investigation if a possible violation involves repeated malpractice. As used in this division, "repeated malpractice" means three or more claims for malpractice within the previous five-year period, each resulting in a judgment or settlement in excess of twenty-five thousand dollars in favor of the claimant, and each involving negligent conduct by the radiologist assistant.

(F) All summaries, reports, and records received and maintained by the board pursuant to this section shall be held in confidence and shall not be subject to discovery or introduction in evidence in any federal or state civil action involving a radiologist assistant, supervising physician, or health care facility arising out of matters that are the subject of the reporting required by this section. The board may use the information obtained only as the basis for an investigation, as evidence in a disciplinary hearing against a radiologist assistant or supervising radiologist, or in any subsequent trial or appeal of a board action or order. The board may disclose the summaries and reports it receives under this section only to health care facility committees within or outside this state that are involved in credentialing or recredentialing a radiologist assistant or supervising radiologist or reviewing their privilege to practice within a particular facility. The board shall indicate whether or not the information has been verified. Information transmitted by the board shall be subject to the same confidentiality provisions as when maintained by the board.

(G) Except for reports filed by an individual pursuant to division (B) of this section, the board shall send a copy of any reports or summaries it receives pursuant to this section to the radiologist assistant. The radiologist assistant shall have the right to file a statement with the board concerning the correctness or relevance of the information. The statement shall at all times accompany that part of the record in contention.

(H) An individual or entity that reports to the board or refers an impaired radiologist assistant to a treatment provider approved by the board under section 4731.25 of the Revised Code shall not be subject to suit for civil damages as a result of the report, referral, or provision of the information.

(I) In the absence of fraud or bad faith, a professional association or society of radiologist assistants that sponsors a committee or program to provide peer assistance to a radiologist assistant with substance abuse problems, a representative or agent of such a committee or program, and a member of the state medical board shall not be held liable in damages to any person by reason of actions taken to refer a radiologist assistant to a treatment provider approved under section 4731.25 of the Revised Code for examination or treatment.

Effective Date: 2008 SB229 09-11-2008



Section 4774.17 - Secretary of board to enforce chapter.

The secretary of the state medical board shall enforce the laws relating to the practice of radiologist assistants. If the secretary has knowledge or notice of a violation of this chapter or the rules adopted under it, the secretary shall investigate the matter, and, upon probable cause appearing, file a complaint and prosecute the offender. When requested by the secretary, the prosecuting attorney of the proper county shall take charge of and conduct the prosecution.

Effective Date: 2008 SB229 09-11-2008



Section 4774.18 - Action for injunction against practice without certificate.

The attorney general, the prosecuting attorney of any county in which the offense was committed or the offender resides, the state medical board, or any other person having knowledge of a person engaged either directly or by complicity in practicing as a radiologist assistant without having first obtained under this chapter a certificate to practice as a radiologist assistant, may, in accordance with provisions of the Revised Code governing injunctions, maintain an action in the name of the state to enjoin any person from engaging either directly or by complicity in unlawfully practicing as a radiologist assistant by applying for an injunction in any court of competent jurisdiction. Prior to application for an injunction, the secretary of the state medical board shall notify the person allegedly engaged either directly or by complicity in the unlawful practice by registered mail that the secretary has received information indicating that this person is so engaged. The person shall answer the secretary within thirty days showing that the person is either properly licensed for the stated activity or that the person is not in violation of this chapter. If the answer is not forthcoming within thirty days after notice by the secretary, the secretary shall request that the attorney general, the prosecuting attorney of the county in which the offense was committed or the offender resides, or the state medical board proceed as authorized in this section. Upon the filing of a verified petition in court, the court shall conduct a hearing on the petition and shall give the same preference to this proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the calendar of the court. Injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter.

Effective Date: 2008 SB229 09-11-2008



Section 4774.20 - Fees exceeding specified amounts.

The state medical board, subject to the approval of the controlling board, may establish fees in excess of the amounts specified in this chapter, except that the fees may not exceed the specified amounts by more than fifty per cent. All fees, penalties, and other funds received by the board under this chapter shall be deposited in accordance with section 4731.24 of the Revised Code.

Effective Date: 2008 SB229 09-11-2008



Section 4774.21 - Immunity of board and members - defense by state.

In the absence of fraud or bad faith, the state medical board, a current or former board member, an agent of the board, a person formally requested by the board to be the board's representative, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any such person asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Effective Date: 2008 SB229 09-11-2008



Section 4774.22 - Compliance with law regarding sanctions for human trafficking.

The state medical board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4774.99 - Penalty.

(A) Whoever violates division (A)(1) or (2) of section 4774.02 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense; on each subsequent offense, the person is guilty of a felony of the fourth degree.

(B) Whoever violates division (A), (B), (C), or (D) of section 4774.16 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense the person is guilty of a misdemeanor of the fourth degree, except that an individual guilty of a subsequent offense shall not be subject to imprisonment, but to a fine alone of up to one thousand dollars for each offense.

Effective Date: 2008 SB229 09-11-2008






Chapter 4775 - MOTOR VEHICLE REPAIR AND WINDOW TINT OPERATORS

Section 4775.01 - Motor vehicle repair and window tint operator definitions.

As used in this chapter:

(A) "Motor vehicle" has the same meaning as in section 4501.01 of the Revised Code.

(B) "Collision" means an occurrence in which two or more objects, whether mobile or stationary, contact one another in a manner that causes the alteration of the surface, structure, or appearance, whether separately or collectively, of an object that is party to the occurrence.

(C) "Collision repair" means any and all restorative or replacement procedures that are performed on and affect or potentially affect the structural, life safety, and cosmetic components of a motor vehicle that has been damaged as a result of a collision. "Collision repair" also includes any procedure that is employed for the purpose of repairing, restoring, replacing, or refinishing, whether wholly or separately, any structural, life safety, or cosmetic component of a motor vehicle to a condition approximating or replicating the function, use, or appearance of the component prior to a collision.

(D) "Motor vehicle collision repair operator" means any person, sole proprietorship, foreign or domestic partnership, limited liability corporation, or other legal entity that is not an employee or agent of a principal and performs five or more motor vehicle collision repairs in a calendar year.

(E) "Motor vehicle window tint operator" means any person, sole proprietorship, foreign or domestic partnership, limited liability corporation, or other legal entity that is not an employee or agent of a principal and installs tinted glass, or transparent, nontransparent, translucent, and reflectorized material in or on five or more motor vehicle windshields, side windows, sidewings, and rear windows in a calendar year.

(F) "Motor vehicle repair operator" includes a motor vehicle collision repair operator and a motor vehicle window tint operator, but does not mean any of the following:

(1) An employee, other than a manager, of a motor vehicle repair operator;

(2) A motor vehicle dealer licensed pursuant to sections 4517.01 to 4517.45 of the Revised Code;

(3) A motor vehicle dealer licensed pursuant to sections 4517.01 to 4517.45 of the Revised Code who also is the owner, part owner, or operator of a motor vehicle collision repair facility or a motor vehicle window tint installation facility;

(4) A motor vehicle auction owner licensed pursuant to sections 4517.01 to 4517.45 of the Revised Code;

(5) A motor vehicle leasing dealer licensed pursuant to sections 4517.01 to 4517.45 of the Revised Code;

(6) A motor vehicle salvage dealer licensed pursuant to Chapter 4738. of the Revised Code;

(7) A person or lessee who owns or leases ten or more motor vehicles used principally in connection with any established business and who does not perform motor vehicle collision repairs or motor vehicle window tint installation on motor vehicles other than the motor vehicles used principally in connection with the established business;

(8) A motor vehicle renting dealer as defined in division (A)(2) of section 4549.65 of the Revised Code who does not perform motor vehicle collision repairs or motor vehicle window tint installation on motor vehicles other than the motor vehicles used in connection with the established motor vehicle renting business;

(9) A person who performs collision repairs or motor vehicle window tint installation on the motor vehicles of a single commercial, industrial, or governmental establishment exclusively and does not offer or provide motor vehicle collision repair service or motor vehicle window tint installation to the general public;

(10) The owner, part owner, or officer of, or instructor employed by, an educational institution that provides instruction in motor vehicle collision repair or motor vehicle window tint installation while the owner, part owner, officer of, or instructor is engaging in activity in furtherance of instruction in motor vehicle collision repair or motor vehicle window tint installation.

(G) "Motor vehicle collision repair facility" means a location from which five or more separate motor vehicle collision repairs are performed on motor vehicles in a twelve-month period, commencing with the day of the month in which the first such repair is made.

(H) "Motor vehicle window tint installation facility" means a location from which five or more separate motor vehicle window tint installations are performed on motor vehicles in a twelve-month period, commencing with the day of the month in which the first such installation is made.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 09-05-2001



Section 4775.02 - Requiring registration - unfair and deceptive acts.

(A) No person shall act as a motor vehicle collision repair operator or motor vehicle window tint operator unless the person is registered in accordance with this chapter.

(B) Any person or entity that conducts or attempts to conduct business as a motor vehicle collision repair operator or motor vehicle window tint operator in violation of this chapter performs an unfair and deceptive act or practice in violation of section 1345.02 of the Revised Code.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 09-05-2001



Section 4775.03 - Motor vehicle repair board.

(A) There is hereby created the motor vehicle repair board consisting of seven members appointed by the governor, with the advice and consent of the senate. Each member of the board shall be a resident of the state. Five members shall be motor vehicle collision repair operators. One member shall possess expertise in motor vehicle mechanical repair, and one member shall be a representative of the public who has no financial interest in the motor vehicle repair industry.

(B) Within ninety days after December 18, 1997, the governor shall make initial appointments to the board. Of the initial appointees, two are for terms ending on January 1, 1998, two are for terms ending on January 1, 1999, two are for terms ending on January 1, 2000, and one is for a term ending on January 1, 2001. Thereafter, terms of office are for three years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Vacancies shall be filled in the manner prescribed for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. No person shall serve as a member of the board for more than two consecutive full three-year terms.

(C) In making appointments to the board under division (B) of this section, the governor shall select the motor vehicle collision repair operator members and the member with expertise in motor vehicle mechanical repair as provided in this division. Within thirty days after December 18, 1997, the automotive service association of Ohio, inc., shall submit a list containing two names for the motor vehicle mechanical repair member and twelve names for the motor vehicle collision repair members and the governor may appoint individuals from the list to fill those six positions. Thereafter, within sixty days of a vacancy occurring as a result of the expiration of a term and within thirty days after other vacancies occurring on the board, the automotive service association of Ohio, inc., shall submit a list containing three names for each vacancy and the governor may appoint one of the individuals from the list to fill the vacancy. If the automotive service association of Ohio, inc., for its respective appointees, fails to make the recommendations to the governor within the time limits set by this division, the governor shall appoint an individual of the governor's own choosing provided that the individual meets the qualifications of division (A) of this section.

(D) Before entering upon the duties of office, each member shall take an oath of office as required by section 3.22 of the Revised Code. The governor may remove any member for misconduct, neglect of duty, incapacity, or malfeasance in accordance with section 3.04 of the Revised Code.

(E) The board shall meet at least four times each year, and additional meetings may be held upon the written request of any four members of the board or upon the call of the chairperson. The board shall elect from among its membership a chairperson and vice-chairperson, each of whom shall serve for a term of one year. A majority of the members of the board constitutes a quorum to transact and vote on the business of the board. The chairperson may appoint committees as the chairperson considers necessary to carry out the duties of the board.

(F) Each member of the board shall receive a per diem amount fixed pursuant to section 124.15 of the Revised Code when actually attending to matters of the board and for the time spent in necessary travel, and all actual and necessary expenses incurred in the discharge of the member's duties.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.04 - Powers and duties of board.

(A) The motor vehicle repair board shall do all of the following:

(1) Adopt rules in accordance with Chapter 119. of the Revised Code as necessary to carry out the purposes of this chapter. The rules shall include requirements for the type of liability insurance required under division (A) of section 4775.07 of the Revised Code. The rules shall permit the use of an insurance policy issued by any insurer authorized to issue that type of insurance in this state.

(2) Appoint an executive director to serve at the pleasure of the board;

(3) Direct the executive director as to how the executive director shall perform the duties imposed under this chapter;

(4) Consider and make recommendations in regard to all matters submitted to the board by the executive director;

(5) Determine whether to refuse to issue or renew a registration certificate or determine whether to waive a suspension of a registration certificate as provided in division (D) of section 4775.07 of the Revised Code;

(6) Do all acts and perform all functions as are necessary for the administration and enforcement of this chapter.

(B) Nothing in this chapter shall be interpreted as granting the board any authority over a motor vehicle collision repair operator concerning the quality of work performed in the repair of, or installation of parts on, motor vehicles.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.05 - Appointment of executive director - duties.

(A) The motor vehicle repair board shall appoint an individual who is not a member of the board as a full-time employee of the board to serve as the executive director of the board. The executive director shall serve at the pleasure and direction of the board. The director of administrative services shall establish the executive director's salary in a pay range as provided in division (J) of section 124.15 of the Revised Code. The executive director, subject to the approval of the board, shall determine the office space, supplies, and professional and clerical assistance necessary to effectively perform the executive director's duties.

(B) The executive director shall perform all the following duties:

(1) Review and submit to the board, for its approval, applications for registration pursuant to section 4775.07 of the Revised Code;

(2) Issue registration certificates, as approved by the board, to persons who meet the qualifications for registration under division (A) of section 4775.07 of the Revised Code;

(3) Maintain a written record of all persons registered pursuant to section 4775.07 of the Revised Code. The record shall include the name, address, and motor vehicle repair registration certificate number of each registered motor vehicle repair operator. The executive director shall make this record available to any person upon request and payment of a fee sufficient to cover the cost of copying the record.

(4) Collect all fees pursuant to section 4775.08 of the Revised Code;

(5) Appoint enforcement officers as needed to assist the executive director in carrying out this chapter, who shall serve at the pleasure of the director;

(6) Gather evidence of violations of this chapter by any person or motor vehicle repair operator, or any partner or officer of any motor vehicle repair operator, and, upon reasonable belief that a violation has occurred, present the evidence to the board for its consideration and possible action by the board under section 4775.02 of the Revised Code. Nothing in division (B)(6) of this section shall be construed as authorizing the executive director or the board to enforce any provision of law other than this chapter. If, however, the executive director or board, in conducting investigations under those sections, determines or suspects that a person has violated any other provision of law, the executive director or board shall notify the governmental entity that is responsible for enforcement of that provision of law.

(7) Serve as secretary of the board and maintain a written record of all of the proceedings of the board;

(8) Notify all motor vehicle repair operators of changes in this chapter and rules adopted pursuant to this chapter;

(9) Do all other things requested by the board for the administration and enforcement of this chapter.

(C) The executive director may provide information that is relevant to motor vehicle collision repair to motor vehicle collision repair operators or other persons, that is relevant to motor vehicle window tint installation to motor vehicle window tint installation operators or other persons, and may communicate with any person, or respond to communications from any person, in matters pertaining to motor vehicle collision repair or window tint installation.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4775.06 - Enforcement officer.

An enforcement officer appointed by the executive director to assist the executive director in carrying out this chapter shall report to the executive director and the motor vehicle repair board the name and address of any motor vehicle repair operator that the officer has reasonable grounds to believe is operating in violation of this chapter, and shall notify the operator of the suspected violation. The report shall be based on investigation practices and procedures approved by the board. Within sixty days after notification is sent, an enforcement officer shall determine whether the motor vehicle repair operator who has been notified of a suspected violation has come into compliance with the requirements of this chapter. If the motor vehicle repair operator fails to correct the suspected violation within sixty days after the date the operator receives the notification, the enforcement officer shall notify the executive director and the board of the operator's failure to correct the suspected violation. Upon receiving a second notification of an operator's failure to comply with this chapter, the executive director shall notify the government entity having enforcement authority over the condition or activity giving rise to the suspected violation in writing of the condition or activity, the nature of the suspected violation, and the name and address of the operator suspected of violating this chapter. An enforcement officer shall monitor periodically the progress of any action taken in connection with the suspected violation with the appropriate government entity, including any investigation or charges that are filed in connection with the suspected violation. Upon obtaining such information, the executive director or the enforcement officer monitoring such progress shall notify the board of the progress of the suspected violation and any accompanying investigation, charges, or other action taken in connection with the suspected violation.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.07 - Application for registration.

(A) Any person required to be registered as a motor vehicle repair operator shall apply to the motor vehicle repair board upon forms prescribed by the board. The forms shall contain sufficient information to identify the applicant, including name, address, state tax identification number, and any other identifying data prescribed by rule of the board. If the applicant is a partnership, identifying data as prescribed by the board may be required for each partner. If the applicant is a corporation, identifying data may be required for each officer of the corporation and each person in charge of each place of the motor vehicle repair operator's business in this state. The applicant shall affirm the application by oath. The applicant shall include with the application the initial registration fee set forth in section 4775.08 of the Revised Code and proof satisfactory to the board that the applicant has a current state and federal tax identification number, a valid vendor's license issued pursuant to section 5739.17 of the Revised Code, a United States environmental protection agency identification number issued under the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2795, 42 U.S.C.A. 6901, as amended, and regulations adopted under that act, proof of possession of all permits required under Chapter 3704. of the Revised Code, general liability insurance and liability insurance that protects a person against liability for damage to motor vehicles in the applicant's care, custody, or control in an amount and form that conforms to the rules the board adopts under section 4775.04 of the Revised Code, and coverage under Chapters 4123. and 4141. of the Revised Code. In addition, the applicant shall affirm that the applicant is in compliance with all applicable federal and state statutes and rules and all local ordinances and resolutions, including all applicable zoning regulations.

(B) Upon receipt of the completed application form and fees and after the board determines that the applicant meets the requirements for registration under division (A) of this section, the board shall direct the executive director to issue a registration certificate to the applicant for each place of business. The motor vehicle repair operator shall display the registration certificate in a conspicuous place on the premises of the business for which the registration is obtained.

(C) Each registration certificate issued under this section expires annually on the date of its original issuance and may be renewed in accordance with the standard renewal procedure of Chapter 4745. of the Revised Code. The application for a renewal of a registration certificate shall be accompanied by the same information and proof as is required to accompany an initial application under division (A) of this section.

(D) When a motor vehicle repair operator experiences a change in any information or data required under division (A) of this section or by rule of the board for registration as a motor vehicle repair operator, the motor vehicle repair operator shall submit written notification of the change to the board within sixty days after the date that the information becomes obsolete. If a motor vehicle repair operator fails to submit the written notification of a change in information or data within sixty days after the change in information or data, the operator's registration certificate is automatically suspended, except that the board may waive the suspension for good cause shown.

(E) Notwithstanding section 5703.21 of the Revised Code, the department of taxation may disclose to the board any information necessary for the board to verify the existence of an applicant's valid vendor's license and current state tax identification number.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.08 - Fees.

(A) The initial and annual renewal fee for a motor vehicle repair registration certificate and for a temporary motor vehicle repair registration certificate is one hundred fifty dollars for each business location at which the motor vehicle repair operator conducts business as an operator, except that the motor vehicle repair board, with the approval of the controlling board, may establish fees in excess of or less than that amount, provided that such fees do not exceed or are not less than that amount by more than fifty per cent.

The board shall adjust the fees as necessary in order to provide for the expenses associated with carrying out this chapter.

(B) If the board has notified or attempted to notify a motor vehicle repair operator that the operator is required to be registered under this chapter, and the operator fails to register, the initial fee for the registration of such an unregistered operator for each business location at which the operator conducts business as an operator, is the initial fee then in effect plus an additional amount equal to the initial fee then in effect for each calendar year that the operator is not registered after the board has notified or attempted to notify the operator.

(C) The board shall deposit all fees and fines collected under this chapter into the occupational licensing and regulatory fund created by section 4743.05 of the Revised Code.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 09-05-2001; 2007 HB119 06-30-2007



Section 4775.09 - Administrative procedings; authority of board; power of the court.

(A)

(1) In accordance with Chapter 119. of the Revised Code, the motor vehicle repair board may refuse to issue or renew a registration certificate or may determine whether to waive a suspension of a registration certificate as provided in division (D) of section 4775.07 of the Revised Code.

(2) Within ten days after receipt of an abstract from a county court judge, mayor of a mayor's court, or clerk of a court of record indicating a violation of division (D) of section 4513.241 of the Revised Code, the board shall determine whether the person named in the abstract is registered with the board and, if the person is so registered, shall further determine whether the person previously has been convicted of or pleaded guilty to a violation of that section. If the person previously has been convicted of or pleaded guilty to a violation of that section, the board, in accordance with Chapter 119. of the Revised Code but without a prior hearing, shall suspend the person's registration for a period of not more than one hundred eighty days.

(B) The court of common pleas of Franklin county has exclusive jurisdiction over any person who conducts, or attempts to conduct, business as a motor vehicle repair operator in violation of this chapter or any rule adopted under this chapter . The court, on application of the board, may issue an injunction, a cease and desist order, or other appropriate order restraining the person from continuing the violation. This section shall operate in addition to and shall not prohibit the enforcement of any other law.

(C) Upon the request of the executive director or as a result of complaints, the board shall investigate the alleged violation.

(D) No person required to be registered under this chapter shall have the benefit of any lien for labor or materials unless the person is registered under this chapter.

(E) No person whose application for registration under this chapter is denied shall open or operate a facility for business as a motor vehicle collision repair facility or motor vehicle window tint installation facility under the name of the person designated in the application for a registration certificate or under any other name prior to registering as a motor vehicle repair operator in accordance with this chapter.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.10 - Temporary registration certificate.

(A) A motor vehicle repair operator who substantially complies with the requirements of this chapter for registration as a motor vehicle repair operator and who is making a good faith effort toward achieving compliance with all requirements of this chapter may obtain a temporary motor vehicle repair registration certificate. Following the application of, and payment of a fee by a motor vehicle repair operator, the motor vehicle repair board, in its discretion, may direct the executive director to issue a temporary registration certificate to a motor vehicle repair operator the board finds to be in substantial compliance with the requirements of this chapter for registration and who is making a good faith effort toward achieving compliance with all requirements of this chapter.

Except as otherwise provided in division (C) of this section, a temporary registration certificate is effective for one year from the date of issuance or until the date the motor vehicle repair operator obtains a regular motor vehicle repair registration certificate under this chapter, whichever date occurs first. If a motor vehicle repair operator obtains a regular registration certificate prior to the expiration of the operator's temporary registration certificate, a portion of the fee paid by the motor vehicle repair operator to obtain the temporary registration certificate shall be applied to the fee imposed under section 4775.08 of the Revised Code to obtain a regular registration certificate in an amount that corresponds to the portion of the year the operator is not utilizing the temporary registration certificate.

Upon receiving direction from the board, the executive director shall issue a temporary registration certificate.

(B) The board shall adopt rules in accordance with Chapter 119. of the Revised Code that specify criteria a motor vehicle repair operator shall meet in order to be considered to be in substantial compliance with the registration requirements of this chapter, and that specify criteria a motor vehicle repair operator shall meet in order to be considered as making a good faith effort toward achieving compliance with all requirements of this chapter. The board shall consider the impact of the rules it adopts under this division on encouraging competition between all motor vehicle repair operators and not impairing the ability of operators who have been in the motor vehicle repair business for less than one year to succeed in the market place.

(C) A temporary motor vehicle repair registration may be renewed not more than four consecutive times. A motor vehicle repair operator may apply for the renewal of a temporary registration certificate prior to the expiration of a temporary registration certificate. The board shall consider an application for the renewal of a temporary registration certificate. The board may direct the executive director to renew a temporary registration certificate of an applicant who meets the requirements set forth in division (A) of this section for obtaining a temporary registration certificate. Upon recommendation by the board, the executive director shall issue a renewal of an applicant's temporary registration certificate. Neither the board nor the executive director shall renew a person's temporary registration certificate more than four consecutive times.

A renewal of a temporary motor vehicle repair registration certificate is effective for one year from the date of issuance of the renewal of registration. A temporary registration certificate shall continue in effect during the period in which an applicant is being considered for renewal if the applicant applies for renewal prior to the expiration of the temporary registration certificate.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.11 - Local regulation.

It is the intent of the general assembly to preempt any local ordinance, resolution, or other law adopted or enacted after December 18, 1997, that is limited to the registration of persons engaged in business as motor vehicle repair operators in a manner corresponding to the provisions of this chapter. This chapter does not preempt any local law adopted or enacted prior to December 18, 1997, for motor vehicle collision repair operators or the effective date of this amendment for motor vehicle window tint operators, or that may require registration or licensure as a component of imposing additional requirements on persons engaged in business as motor vehicle repair operators or technicians. Nor does it preempt the enforcement of any local law regulating motor vehicle repair operators or technicians, including building, zoning, health, safety, or other similar codes or laws.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 12-18-1997



Section 4775.99 - Penalties.

(A) Whoever violates section 4775.02 of the Revised Code shall be fined not more than one thousand dollars on a first offense. On each subsequent offense, the offender shall be fined not less than one thousand nor more than five thousand dollars.

(B) After conducting an investigation and upon establishing that a violation of section 4775.02 of the Revised Code has occurred, the motor vehicle repair board, in addition to any other action it may take or any other penalty imposed pursuant to this chapter, may impose an administrative fine on the person or entity that committed the violation in an amount of not more than one thousand dollars on a first offense. On each subsequent offense, the board may impose an administrative fine of not less than one thousand dollars nor more than five thousand dollars. If the administrative fine is not paid, the attorney general, upon the board's request, shall commence a civil action to collect the administrative fine.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Effective Date: 09-05-2001






Chapter 4776 - CRIMINAL RECORDS CHECKS

Section 4776.01 - Criminal records checks definitions.

As used in this chapter:

(A) "License" means

an authorization evidenced by a license, certificate, registration, permit, card, or other authority that is issued or conferred by a licensing agency to a licensee or to an applicant for an initial license by which the licensee or initial license applicant has or claims the privilege to engage in a profession, occupation, or occupational activity, or, except in the case of the state dental board, to have control of and operate certain specific equipment, machinery, or premises, over which the licensing agency has jurisdiction.

(B) Except as provided in section 4776.20 of the Revised Code, " licensee" means the person to whom the license is issued by a licensing agency.

(C) Except as provided in section 4776.20 of the Revised Code, " licensing agency" means any of the following:

(1) The board authorized by Chapters 4701., 4717., 4725., 4729., 4730., 4731., 4732., 4734., 4740., 4741., 4755., 4757., 4759., 4760., 4761., 4762., and 4779. of the Revised Code to issue a license to engage in a specific profession, occupation, or occupational activity, or to have charge of and operate certain specified equipment, machinery, or premises.

(2) The state dental board, relative to its authority to issue a license pursuant to section 4715.12, 4715.16, 4715.21, or 4715.27 of the Revised Code.

(D) "Applicant for an initial license" includes persons seeking a license for the first time and persons seeking a license by reciprocity, endorsement, or similar manner of a license issued in another state.

(E) "Applicant for a restored license" includes persons seeking restoration of a certificate under section 4730.14, 4731.281, 4760.06, or 4762.06 of the Revised Code.

(F) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB104 03-24-2008



Section 4776.02 - License applicants to request criminal records check.

(A) An applicant for an initial license or restored license from a licensing agency, a person seeking to satisfy the criteria for being a qualified pharmacy technician that are specified in section 4729.42 of the Revised Code, or a person seeking to satisfy the requirements to be an employee of a pain management clinic as specified in section 4729.552 of the Revised Code shall submit a request to the bureau of criminal identification and investigation for a criminal records check of the applicant or person. The request shall be accompanied by a completed copy of the form prescribed under division (C)(1) of section 109.572 of the Revised Code, a set of fingerprint impressions obtained as described in division (C)(2) of that section, and the fee prescribed under division (C)(3) of that section. The applicant or person shall ask the superintendent of the bureau of criminal identification and investigation in the request to obtain from the federal bureau of investigation any information it has pertaining to the applicant or person.

An applicant or person requesting a criminal records check shall provide the bureau of criminal identification and investigation with the applicant's or person's name and address and, regarding an applicant, with the licensing agency's name and address.

(B) Upon receipt of the completed form, the set of fingerprint impressions, and the fee provided for in division (A) of this section, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check of the applicant or person under division (B) of section 109.572 of the Revised Code. Upon completion of the criminal records check, the superintendent shall do whichever of the following is applicable:

(1) If the request was submitted by an applicant for an initial license or restored license, report the results of the criminal records check and any information the federal bureau of investigation provides to the licensing agency identified in the request for a criminal records check;

(2) If the request was submitted by a person seeking to satisfy the criteria for being a qualified pharmacy technician that are specified in section 4729.42 of the Revised Code or a person seeking to satisfy the requirements to be an employee of a pain management clinic as specified in section 4729.552 of the Revised Code, do both of the following:

(a) Report the results of the criminal records check and any information the federal bureau of investigation provides to the person who submitted the request;

(b) Report the results of the portion of the criminal records check performed by the bureau of criminal identification and investigation under division (B)(1) of section 109.572 of the Revised Code to the employer or potential employer specified in the request of the person who submitted the request and send a letter to that employer or potential employer regarding the information provided by the federal bureau of investigation that states either that based on that information there is no record of any conviction or that based on that information the person who submitted the request may not meet the criteria that are specified in section 4729.42 of the Revised Code, whichever is applicable.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,HB 2, §101.01, eff. 4/1/2009.

Effective Date: 2007 HB104 03-24-2008; 2008 SB203 04-08-2009



Section 4776.021 - Trainee licenses; criminal records check.

(A) As used in this section and section 4776.04 of the Revised Code, "trainee license" means a license, certificate, registration, permit, card, or other authority that is issued or conferred by any agency described in division (B) of this section that authorizes the holder to engage as a trainee in a profession, occupation, or occupational activity, or to operate as a trainee certain specific equipment, machinery, or premises, over which the agency described in division (B) of this section has jurisdiction.

(B) Except as provided in division (E) of this section, if any licensing agency issues trainee licenses, or if any agency that issues licenses under Chapter 3772., 4729., 4738., 4747., or 4749. of the Revised Code issues trainee licenses, an applicant for a trainee license from the licensing agency or other specified agency, in addition to any other eligibility requirements for the license, shall submit a request to the bureau of criminal identification and investigation for a criminal records check of the applicant. Division (A) of section 4776.02 of the Revised Code applies with respect to a request required under this division.

(C) Upon receipt of the completed form, the set of fingerprint impressions, and the fee provided for in division (B) of this section and division (A) of section 4776.02 of the Revised Code, the superintendent of the bureau of criminal identification and investigation shall conduct a criminal records check of the applicant under division (B) of section 109.572 of the Revised Code. Upon completion of the criminal records check, the superintendent shall report the results of the criminal records check and any information the federal bureau of investigation provides to the licensing agency or the agency that issues licenses under Chapter 3772., 4729., 4738., 4747., or 4749. of the Revised Code that was identified in the request for a criminal records check.

(D) Except as provided in division (E) of this section, no licensing agency that issues trainee licenses, and no agency that issues licenses under Chapter 3772., 4729., 4738., 4747., or 4749. of the Revised Code and that issues trainee licenses shall issue a trainee license to an applicant if the licensing agency or other agency determines that the applicant would not be eligible for issuance of a license, certificate, registration, permit, card, or other authority to engage in the profession, occupation, or occupational activity for which the trainee license would apply, or for issuance of a license, certificate, registration, permit, card, or other authority to operate certain specific equipment, machinery, or premises with respect to which the trainee license would apply, whichever is applicable.

(E) Divisions (B) to (D) of this section do not apply with respect to any person who is participating in an apprenticeship or training program operated by or under contract with the department of rehabilitation and correction.

Added by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.



Section 4776.03 - Licensing agencies to adopt criminal records check rules.

Each licensing agency shall adopt rules under Chapter 119. of the Revised Code establishing administrative and procedural requirements for criminal records checks.

Effective Date: 2007 HB104 03-24-2008



Section 4776.04 - Criminal records check results not public records - availability.

The results of any criminal records check conducted pursuant to a request made under this chapter and any report containing those results, including any information the federal bureau of investigation provides, are not public records for purposes of section 149.43 of the Revised Code and shall not be made available to any person or for any purpose other than as follows:

(A) If the request for the criminal records check was submitted by an applicant for an initial license or restored license, as follows:

(1) The superintendent of the bureau of criminal identification and investigation shall make the results available to the licensing agency for use in determining, under the agency's authorizing chapter of the Revised Code, whether the applicant who is the subject of the criminal records check should be granted a license under that chapter.

(2) The licensing agency shall make the results available to the applicant who is the subject of the criminal records check.

(B) If the request for the criminal records check was submitted by a person seeking to satisfy the criteria for being a qualified pharmacy technician that are specified in section 4729.42 of the Revised Code or a person seeking to satisfy the requirements to be an employee of a pain management clinic as specified in section 4729.552 of the Revised Code, the superintendent of the bureau of criminal identification and investigation shall make the results available in accordance with the following:

(1) The superintendent shall make the results of the criminal records check, including any information the federal bureau of investigation provides, available to the person who submitted the request and is the subject of the criminal records check.

(2) The superintendent shall make the results of the portion of the criminal records check performed by the bureau of criminal identification and investigation under division (B)(1) of section 109.572 of the Revised Code available to the employer or potential employer specified in the request of the person who submitted the request and shall send a letter of the type described in division (B)(2) of section 4776.02 of the Revised Code to that employer or potential employer regarding the information provided by the federal bureau of investigation that contains one of the types of statements described in that division.

(C) If the request for the criminal records check was submitted by an applicant for a trainee license under section 4776.021 of the Revised Code, as follows:

(1) The superintendent of the bureau of criminal identification and investigation shall make the results available to the licensing agency or other agency identified in division (B) of section 4776.021 of the Revised Code for use in determining, under the agency's authorizing chapter of the Revised Code and division (D) of section 4776.021 of the Revised Code, whether the applicant who is the subject of the criminal records check should be granted a trainee license under that chapter and that division.

(2) The licensing agency or other agency identified in division (B) of section 4776.021 of the Revised Code shall make the results available to the applicant who is the subject of the criminal records check.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Amended by 128th General Assemblych.19,HB 2, §101.01, eff. 4/1/2009.

Effective Date: 2007 HB104 03-24-2008; 2008 SB203 04-08-2009



Section 4776.10 - Definitions for terms used in Chapters 4713, 4738, 4740, 4747, and 4749, and sections 4725.40 to 4725.59 of the Revised Code.

As used in Chapters 4713., 4738., 4740., 4747., and 4749. and sections 4725.40 to 4725.59 of the Revised Code:

(A) "Crime of moral turpitude" or "moral turpitude" means all of the following:

(1) A violation of section 2903.01 or 2903.02 of the Revised Code;

(2) A sexually oriented offense as defined in section 2950.01 of the Revised Code;

(3) An offense that is an offense of violence as defined in section 2901.01 of the Revised Code, if the offense is a felony of the first or second degree;

(4) Complicity in committing an offense described in division (A)(1) of this section;

(5) An attempt or conspiracy to commit or complicity in committing any offense described in division (A)(1), (2), (3), or (4) of this section if the attempt, conspiracy, or complicity is a felony of the first or second degree;

(6) A violation of any former law of this state, any existing or former law applicable in a military court or in an Indian tribal court, or any existing or former law of any nation other than the United States that is or was substantially equivalent to any offense listed in division (A)(1), (2), (3), (4), or (5) of this section.

(B) "Direct nexus" means that the nature of the offense for which the individual was convicted or to which the individual pleaded guilty has a direct bearing on the fitness or ability of the individual to perform one or more of the duties or responsibilities necessarily related to a particular occupation, profession, or trade.

(C) "Disqualifying offense" means an offense that is a felony and that has a direct nexus to an individual's proposed or current field of licensure, certification, or employment.

Added by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.



Section 4776.20 - Violation of law regarding trafficking in persons by licensee; notification of agency; sanctions.

(A) As used in this section:

(1) "Licensing agency" means, in addition to each board identified in division (C) of section 4776.01 of the Revised Code, the board or other government entity authorized to issue a license under Chapters 4703., 4707., 4709., 4712., 4713., 4719., 4723., 4727., 4728., 4733., 4735., 4736., 4737., 4738., 4740., 4742., 4747., 4749., 4751., 4752., 4753., 4758., 4759., 4763., 4765., 4766., 4771., 4773., 4774., 4778., and 4781. of the Revised Code. "Licensing agency" includes an administrative officer that has authority to issue a license.

(2) "Licensee" means, in addition to a licensee as described in division (B) of section 4776.01 of the Revised Code, the person to whom a license is issued by the board or other government entity authorized to issue a license under Chapters 4703., 4707., 4709., 4712., 4713., 4719., 4723., 4727., 4728., 4733., 4735., 4736., 4737., 4738., 4740., 4742., 4747., 4749., 4751., 4752., 4753., 4758., 4759., 4763., 4765., 4766., 4771., 4773., 4774., 4778., and 4781. of the Revised Code.

(3) "Prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) On a licensee's conviction of, plea of guilty to, judicial finding of guilt of, or judicial finding of guilt resulting from a plea of no contest to the offense of trafficking in persons in violation of section 2905.32 of the Revised Code, the prosecutor in the case shall promptly notify the licensing agency of the conviction, plea, or finding and provide the licensee's name and residential address. On receipt of this notification, the licensing agency shall immediately suspend the licensee's license.

(C) If there is a conviction of, plea of guilty to, judicial finding of guilt of, or judicial finding of guilt resulting from a plea of no contest to the offense of trafficking in persons in violation of section 2905.32 of the Revised Code and all or part of the violation occurred on the premises of a facility that is licensed by a licensing agency, the prosecutor in the case shall promptly notify the licensing agency of the conviction, plea, or finding and provide the facility's name and address and the offender's name and residential address. On receipt of this notification, the licensing agency shall immediately suspend the facility's license.

(D) Notwithstanding any provision of the Revised Code to the contrary, the suspension of a license under division (B) or (C) of this section shall be implemented by a licensing agency without a prior hearing. After the suspension, the licensing agency shall give written notice to the subject of the suspension of the right to request a hearing under Chapter 119. of the Revised Code. After a hearing is held, the licensing agency shall either revoke or permanently revoke the licence of the subject of the suspension, unless it determines that the license holder has not been convicted of, pleaded guilty to, been found guilty of, or been found guilty based on a plea of no contest to the offense of trafficking in persons in violation of section 2905.32 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.






Chapter 4777 - PRACTICE OF OCCUPATIONAL SAFETY OR INDUSTRIAL HYGIENE

Section 4777.01 - Practice of occupational safety or industrial hygiene definitions.

As used in this chapter:

(A) "The practice of industrial hygiene" means the anticipation, prevention, recognition, evaluation, elimination, and control of environmental, biological, chemical, physical, and ergonomic factors and stresses arising in or from the workplace that may cause sickness, impaired health and well-being, or significant discomfort among workers or the general public.

(B) "Certified Industrial Hygienist" or "CIH" means a person who meets the requirements of division (A) of section 4777.03 of the Revised Code.

(C) "Certified Associate Industrial Hygienist" or " CAIH" means a person who meets the requirements of division (B) of section 4777.03 of the Revised Code.

(D) "The practice of occupational safety" means the preservation of human and material resources through the systematic application of education, chemistry, physics, biological, ergonomic, psychological, physiological, and management principles for anticipating, identifying, and evaluating hazardous systems, conditions, and practices in the workplace and developing, implementing, and administering programs to alleviate those hazards.

(E) "Certified Safety Professional" or "CSP" means a person who meets the requirements of division (C) of section 4777.03 of the Revised Code.

(F) "Associate Safety Professional" or "ASP" means a person who meets the requirements of division (D) of section 4777.03 of the Revised Code.

Effective Date: 09-24-1999; 06-30-2006



Section 4777.02 - Unauthorized use of titles.

No person shall assume or use the title or designation "Certified Industrial Hygienist," "Certified Associate Industrial Hygienist," "Certified Safety Professional," or "Associate Safety Professional," or any of the abbreviations "CIH," " CAIH," "CSP," or "ASP," unless the person has been awarded the title by the American board of industrial hygiene or the board of certified safety professionals as specified in section 4777.03 of the Revised Code.

Effective Date: 09-24-1999; 2006 HB82 06-30-2006



Section 4777.03 - Requirements to use titles.

(A) In order to use the title "Certified Industrial Hygienist" or the abbreviation "CIH," a person shall possess a valid, unexpired certification from the American board of industrial hygiene.

(B) In order to use the title " Certified Associate Industrial Hygienist" or the abbreviation " CAIH," a person shall possess a valid, unexpired certification from the American board of industrial hygiene.

(C) In order to use the title "Certified Safety Professional" or the abbreviation "CSP," a person shall possess a valid, unexpired certification from the board of certified safety professionals.

(D) In order to use the title "Associate Safety Professional" or the abbreviation "ASP," a person shall possess a valid, unexpired certification from the board of certified safety professionals.

Effective Date: 09-24-1999; 06-30-2006



Section 4777.04 - Exceptions.

The following persons are not prohibited from engaging in the practice of industrial hygiene and the practice of occupational safety:

(A) A person working as an apprentice under the supervision of a Certified Industrial Hygienist, Certified Associate Industrial Hygienist, Certified Safety Professional, or Associate Safety Professional;

(B) A person engaging in the supervised practice of industrial hygiene or the practice of occupational safety through a course of study in that practice;

(C) A person who holds a certification, registration, or license under another section of the Revised Code if that person does not violate section 4777.02 of the Revised Code;

(D) A person engaging in activities within the scope of the practice of industrial hygiene or the practice of occupational safety who does not meet the requirements specified in section 4777.03 of the Revised Code, including a person who is certified, registered, or licensed by groups, organizations, or certifying bodies other than the American board of industrial hygiene or the board of certified safety professionals, if that person does not violate section 4777.02 of the Revised Code.

Effective Date: 09-24-1999; 06-30-2006



Section 4777.99 - Penalty.

Whoever violates section 4777.02 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 09-24-1999






Chapter 4778 - GENETIC COUNSELORS

Section 4778.01 - Definitions.

As used in this chapter:

(A) "American board of genetic counseling" means the organization known by that name, its successor organization, or an equivalent organization recognized by the state medical board.

(B) "American board of medical genetics" means the organization known by that name, its successor organization, or an equivalent organization recognized by the state medical board.

(C) "Certified genetic counselor" means either of the following:

(1) An individual who possesses the certified genetic counselor credential from the American board of genetic counseling;

(2) An individual who is a diplomate of the American board of medical genetics.

(D) "Collaborating physician" means a physician who has entered into a collaborative agreement with a genetic counselor under division (B) of section 4778.11 of the Revised Code.

(E) "Collaborative agreement" means the document that is established under division (B) of section 4778.11 of the Revised Code by a genetic counselor and the genetic counselor's collaborating physician.

(F) "Genetic counselor" means an individual who engages in any of the activities authorized under section 4778.11 of the Revised Code.

(G) "National society of genetic counselors" means the organization known by that name, its successor organization, or an equivalent organization recognized by the state medical board.

(H) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.02 - [Effective 9/6/2013] License required.

(A)

(1) Except as provided in division (B) of this section, no person shall practice as a genetic counselor unless the person holds a current, valid license to practice as a genetic counselor issued under this chapter.

(2) No person shall use the title "genetic counselor," or otherwise hold the person out as a genetic counselor, unless the person holds a current, valid license to practice as a genetic counselor issued under this chapter.

(B) Division (A)(1) of this section does not apply to either of the following:

(1) A student performing an activity as part of a genetic counseling graduate program described in division (B)(2) of section 4778.03 of the Revised Code;

(2) A person who is authorized pursuant to another provision of the Revised Code to perform any of the activities that a genetic counselor is authorized to perform.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2013.



Section 4778.03 - Application for license.

(A) An individual seeking a license to practice as a genetic counselor shall file with the state medical board an application in a manner prescribed by the board. The application shall include all the information the board considers necessary to process the application, including evidence satisfactory to the board that the applicant meets the requirements specified in division (B) of this section.

At the time an application is submitted, the applicant shall pay the board an application fee of two hundred dollars. No part of the fee shall be returned to the applicant or transferred for purposes of another application.

(B) To be eligible to receive a license to practice as a genetic counselor, an applicant shall demonstrate to the board that the applicant meets all of the following requirements:

(1) Is at least eighteen years of age and of good moral character;

(2) Has attained a master's degree or higher degree from a genetic counseling graduate program accredited by the American board of genetic counseling, inc.;

(3) Is a certified genetic counselor;

(4) Has satisfied any other requirements established by the board in rules adopted under section 4778.12 of the Revised Code.

(C) The board shall review all applications received under this section. Not later than sixty days after receiving an application it considers complete, the board shall determine whether the applicant meets the requirements for a license to practice as a genetic counselor. The affirmative vote of not fewer than six members of the board is required to determine that the applicant meets the requirements for the license.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.04 - Criminal records check.

In addition to any other eligibility requirement set forth in this chapter, each applicant for a license to practice as a genetic counselor shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state medical board shall not grant to an applicant a license to practice as a genetic counselor unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4778.05 of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.05 - Issuance, expiration, and renewal of license.

If the state medical board determines under section 4778.03 of the Revised Code that an applicant meets the requirements for a license to practice as a genetic counselor, the secretary of the board shall issue the license to the applicant. The license shall expire biennially and may be renewed in accordance with section 4778.06 of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.06 - Application for renewal.

(A) An individual seeking to renew a license to practice as a genetic counselor shall, on or before the thirty-first day of January of each even-numbered year, apply for renewal of the license. The state medical board shall send renewal notices at least one month prior to the expiration date.

Renewal applications shall be submitted to the board in a manner prescribed by the board. Each application shall be accompanied by a biennial renewal fee of one hundred fifty dollars.

The applicant shall report any criminal offense to which the applicant has pleaded guilty, of which the applicant has been found guilty, or for which the applicant has been found eligible for intervention in lieu of conviction, since last signing an application for a license to practice as a genetic counselor.

(B) To be eligible for renewal, a genetic counselor shall certify to the board that the counselor has done both of the following:

(1) Maintained the counselor's status as a certified genetic counselor;

(2) Completed at least thirty hours of continuing education in genetic counseling that has been approved by the national society of genetic counselors or American board of genetic counseling.

(C) If an applicant submits a renewal application that the board considers to be complete and qualifies for renewal pursuant to division (B) of this section, the board shall issue to the applicant a renewed license to practice as a genetic counselor.

(D) The board may require a random sample of genetic counselors to submit materials documenting that their status as certified genetic counselors has been maintained and that the number of hours of continuing education required under division (B)(2) of this section has been completed.

If a genetic counselor certifies that the genetic counselor has completed the number of hours and type of continuing education required for renewal of a license, and the board finds through the random sample or any other means that the genetic counselor did not complete the requisite continuing education, the board may impose a civil penalty of not more than five thousand dollars. The board's finding shall be made pursuant to an adjudication under Chapter 119. of the Revised Code and by an affirmative vote of not fewer than six members. A civil penalty imposed under this division may be in addition to or in lieu of any other action the board may take under section 4778.14 of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.07 - Suspension.

(A) A license to practice as a genetic counselor issued under section 4778.05 of the Revised Code that is not renewed on or before its expiration date is automatically suspended on its expiration date. Continued practice after suspension shall be considered as practicing in violation of section 4778.02 of the Revised Code.

(B) If a license has been suspended pursuant to this section for two years or less, the board shall reinstate the license upon an applicant's submission of a complete renewal application, the biennial renewal fee, and a monetary penalty of twenty-five dollars.

(C)

(1) If a license has been suspended pursuant to this section for more than two years, it may be restored upon an applicant's submission of a complete restoration application, the biennial renewal fee, and a monetary penalty of fifty dollars and compliance with sections 4776.01 to 4776.04 of the Revised Code. The board shall not restore a license unless the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4778.05 of the Revised Code.

(2) The board may impose terms and conditions for the restoration, including the following:

(a) Requiring the applicant to pass an oral or written examination, or both, to determine the applicant's present fitness to resume practice;

(b) Requiring the applicant to obtain additional training and to pass an examination upon completion of such training;

(c) Restricting or limiting the extent, scope, or type of practice of the applicant.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.08 - [Effective 9/6/2013] Supervised practice license.

(A) The state medical board may issue to an applicant under section 4778.03 of the Revised Code a license to practice as a genetic counselor, designated as a supervised practice license, if both of the following apply:

(1) The applicant meets the requirements specified in section 4778.03 of the Revised Code other than being a certified genetic counselor;

(2) The applicant is in active candidate status with the American board of genetic counseling.

(B) A supervised practice license authorizes the holder to engage in the activities authorized by section 4778.11 of the Revised Code while the holder is under the general supervision of a genetic counselor licensed under section 4778.05 of the Revised Code or a physician. General supervision does not require the supervising licensed genetic counselor or physician to be present while the holder engages in such activities, but does require the licensed genetic counselor or physician to have professional responsibility for the holder and be readily accessible to the holder for professional consultation and assistance.

A supervised practice license is valid from the date of issuance until the earlier of one year from that date or the date a license is issued under section 4778.05 of the Revised Code. A supervised practice license may not be renewed.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2013.



Section 4778.09 - Special activity license.

(A) The state medical board may issue a license to practice as a genetic counselor, designated as a special activity license, to an individual from another state seeking to practice in this state genetic counseling associated with a rare disease.

(B) An applicant for a special activity license shall submit to the board all of the following information:

(1) Evidence that the applicant holds a current, unrestricted license to practice genetic counseling issued by another state or, if the applicant practices genetic counseling in another state that does not license genetic counselors, evidence that the applicant is a certified genetic counselor;

(2) Evidence that the applicant has actively practiced genetic counseling within the two-year period immediately preceding application;

(3) The name of the applicant's sponsoring institution or organization, a statement of need for genetic counseling from the sponsoring institution or organization, and the name of the rare disease for which the applicant will be practicing genetic counseling in this state.

(C) At the time an application is submitted, the applicant shall pay a fee of twenty-five dollars. No part of the fee shall be returned to the applicant or transferred for purposes of another application.

(D) A special activity license is valid for the shorter of thirty days or the duration of the genetic counseling associated with the rare disease for which the license was issued. The license may not be renewed.

(E) The holder of a special activity license may practice genetic counseling only to the extent that it is associated with the rare disease for which the license was issued. The license holder shall not bill a patient or any third party payer for genetic counseling provided in this state.

(F) The board may revoke a special activity license on receiving proof satisfactory to the board that the holder of the license has engaged in practice in this state outside the scope of the license or that there are grounds for action against the license holder under section 4778.14 of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.10 - Duplicate license.

On application by the holder of a license to practice as a genetic counselor, the state medical board shall issue a duplicate license to replace one that is missing or damaged, to reflect a name change, or for any other reasonable cause. The fee for a duplicate license is thirty-five dollars.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.11 - Authorized activities for licensees.

(A) An individual who holds a valid license to practice as a genetic counselor may engage in all of the following activities:

(1) Obtain and evaluate the medical histories of a patient and the patient's family members to determine the risk for genetic or medical conditions and diseases in the patient, the patient's offspring, or the patient's family members;

(2) Discuss with a patient and the patient's family the features, natural history, means of diagnosis, genetic and environmental factors, and management of risk for genetic or medical conditions and diseases;

(3) Identify and coordinate genetic laboratory tests and other diagnostic studies as appropriate for genetic assessment;

(4) Integrate the results of genetic laboratory tests and other diagnostic tests with individual and family medical histories;

(5) Explain to a patient and the patient's family the clinical implications of the results of genetic laboratory tests and other diagnostic tests;

(6) Evaluate the response of a patient or the patient's family members to one or more genetic conditions or the risk of reoccurrence and provide patient-centered counseling and guidance;

(7) Identify and use community resources that provide medical, educational, financial, and psychosocial support and advocacy;

(8) Provide medical, genetic, and counseling information to patients, their families, and other health care professionals;

(9) Pursuant to a collaborative agreement, perform the activities specified in division (B) of this section.

(B) A genetic counselor may enter into a collaborative agreement with a physician who agrees to work with and provide medical support to the genetic counselor. The agreement shall be established as a written, formal document that memorializes the relationship between the genetic counselor and the physician and establishes the criteria governing the genetic counselor's performance of both of the following:

(1) Order genetic or other tests for the purpose of diagnosing a medical condition or inherited disorder or determining the carrier status of one or more of the patient's family members;

(2) Select the most appropriate, accurate, and cost-effective methods of diagnosis.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.12 - Adoption of rules.

The state medical board shall adopt rules in accordance with Chapter 119. of the Revised Code to implement and administer this chapter. The rules shall include the following:

(A) Any standards and procedures not addressed in this chapter that the board considers necessary for issuing and renewing licenses under this chapter;

(B) Any standards and procedures the board considers necessary to govern the practice of genetic counselors, the collaborative agreements between genetic counselors and collaborating physicians, and the supervision of genetic counselors holding supervised practice licenses;

(C) Any other standards and procedures the board considers necessary for the administration and enforcement of this chapter.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.14 - Revocation or denial of license.

(A) The state medical board, by an affirmative vote of not fewer than six members, may revoke or may refuse to grant a license to practice as a genetic counselor to an individual found by the board to have committed fraud, misrepresentation, or deception in applying for or securing the license.

(B) The board, by an affirmative vote of not fewer than six members, shall, to the extent permitted by law, limit, revoke, or suspend an individual's license to practice as a genetic counselor, refuse to issue a license to an applicant, refuse to reinstate a license, or reprimand or place on probation the holder of a license for any of the following reasons:

(1) Permitting the holder's name or license to be used by another person;

(2) Failure to comply with the requirements of this chapter, Chapter 4731. of the Revised Code, or any rules adopted by the board;

(3) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate, any provision of this chapter, Chapter 4731. of the Revised Code, or the rules adopted by the board;

(4) A departure from, or failure to conform to, minimal standards of care of similar practitioners under the same or similar circumstances whether or not actual injury to the patient is established;

(5) Inability to practice according to acceptable and prevailing standards of care by reason of mental illness or physical illness, including physical deterioration that adversely affects cognitive, motor, or perceptive skills;

(6) Impairment of ability to practice according to acceptable and prevailing standards of care because of habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability to practice;

(7) Willfully betraying a professional confidence;

(8) Making a false, fraudulent, deceptive, or misleading statement in securing or attempting to secure a license to practice as a genetic counselor.

As used in this division, "false, fraudulent, deceptive, or misleading statement" means a statement that includes a misrepresentation of fact, is likely to mislead or deceive because of a failure to disclose material facts, is intended or is likely to create false or unjustified expectations of favorable results, or includes representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(9) The obtaining of, or attempting to obtain, money or a thing of value by fraudulent misrepresentations in the course of practice;

(10) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a felony;

(11) Commission of an act that constitutes a felony in this state, regardless of the jurisdiction in which the act was committed;

(12) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor committed in the course of practice;

(13) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for, a misdemeanor involving moral turpitude;

(14) Commission of an act in the course of practice that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(15) Commission of an act involving moral turpitude that constitutes a misdemeanor in this state, regardless of the jurisdiction in which the act was committed;

(16) A plea of guilty to, a judicial finding of guilt of, or a judicial finding of eligibility for intervention in lieu of conviction for violating any state or federal law regulating the possession, distribution, or use of any drug, including trafficking in drugs;

(17) Any of the following actions taken by an agency responsible for authorizing, certifying, or regulating an individual to practice a health care occupation or provide health care services in this state or in another jurisdiction, for any reason other than the nonpayment of fees: the limitation, revocation, or suspension of an individual's license to practice; acceptance of an individual's license surrender; denial of a license; refusal to renew or reinstate a license; imposition of probation; or issuance of an order of censure or other reprimand;

(18) Violation of the conditions placed by the board on a license to practice as a genetic counselor;

(19) Failure to cooperate in an investigation conducted by the board under section 4778.18 of the Revised Code, including failure to comply with a subpoena or order issued by the board or failure to answer truthfully a question presented by the board at a deposition or in written interrogatories, except that failure to cooperate with an investigation shall not constitute grounds for discipline under this section if a court of competent jurisdiction has issued an order that either quashes a subpoena or permits the individual to withhold the testimony or evidence in issue;

(20) Failure to maintain the individual's status as a certified genetic counselor;

(21) Failure to comply with the code of ethics established by the national society of genetic counselors.

(C) Disciplinary actions taken by the board under divisions (A) and (B) of this section shall be taken pursuant to an adjudication under Chapter 119. of the Revised Code, except that in lieu of an adjudication, the board may enter into a consent agreement with a genetic counselor or applicant to resolve an allegation of a violation of this chapter or any rule adopted under it. A consent agreement, when ratified by an affirmative vote of not fewer than six members of the board, shall constitute the findings and order of the board with respect to the matter addressed in the agreement. If the board refuses to ratify a consent agreement, the admissions and findings contained in the consent agreement shall be of no force or effect.

A telephone conference call may be utilized for ratification of a consent agreement that revokes or suspends an individual's license. The telephone conference call shall be considered a special meeting under division (F) of section 121.22 of the Revised Code.

(D) For purposes of divisions (B)(11), (14), and (15) of this section, the commission of the act may be established by a finding by the board, pursuant to an adjudication under Chapter 119. of the Revised Code, that the applicant or license holder committed the act in question. The board shall have no jurisdiction under these divisions in cases where the trial court renders a final judgment in the license holder's favor and that judgment is based upon an adjudication on the merits. The board shall have jurisdiction under these divisions in cases where the trial court issues an order of dismissal on technical or procedural grounds.

(E) The sealing of conviction records by any court shall have no effect on a prior board order entered under the provisions of this section or on the board's jurisdiction to take action under the provisions of this section if, based upon a plea of guilty, a judicial finding of guilt, or a judicial finding of eligibility for intervention in lieu of conviction, the board issued a notice of opportunity for a hearing or took other formal action under Chapter 119. of the Revised Code prior to the court's order to seal the records. The board shall not be required to seal, destroy, redact, or otherwise modify its records to reflect the court's sealing of conviction records.

(F) For purposes of this division, any individual who holds a license to practice as a genetic counselor, or applies for a license, shall be deemed to have given consent to submit to a mental or physical examination when directed to do so in writing by the board and to have waived all objections to the admissibility of testimony or examination reports that constitute a privileged communication.

(1) In enforcing division (B)(5) of this section, the board, on a showing of a possible violation, may compel any individual who holds a license to practice as a genetic counselor or who has applied for a license to practice as a genetic counselor to submit to a mental or physical examination, or both. A physical examination may include an HIV test. The expense of the examination is the responsibility of the individual compelled to be examined. Failure to submit to a mental or physical examination or consent to an HIV test ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board finds a genetic counselor unable to practice because of the reasons set forth in division (B)(5) of this section, the board shall require the genetic counselor to submit to care, counseling, or treatment by physicians approved or designated by the board, as a condition for an initial, continued, reinstated, or renewed license to practice. An individual affected by this division shall be afforded an opportunity to demonstrate to the board the ability to resume practicing in compliance with acceptable and prevailing standards of care.

(2) For purposes of division (B)(6) of this section, if the board has reason to believe that any individual who holds a license to practice as a genetic counselor or any applicant for a license suffers such impairment, the board may compel the individual to submit to a mental or physical examination, or both. The expense of the examination is the responsibility of the individual compelled to be examined. Any mental or physical examination required under this division shall be undertaken by a treatment provider or physician qualified to conduct such examination and chosen by the board.

Failure to submit to a mental or physical examination ordered by the board constitutes an admission of the allegations against the individual unless the failure is due to circumstances beyond the individual's control, and a default and final order may be entered without the taking of testimony or presentation of evidence. If the board determines that the individual's ability to practice is impaired, the board shall suspend the individual's license or deny the individual's application and shall require the individual, as a condition for an initial, continued, reinstated, or renewed license, to submit to treatment.

Before being eligible to apply for reinstatement of a license suspended under this division, the genetic counselor shall demonstrate to the board the ability to resume practice in compliance with acceptable and prevailing standards of care. The demonstration shall include the following:

(a) Certification from a treatment provider approved under section 4731.25 of the Revised Code that the individual has successfully completed any required inpatient treatment;

(b) Evidence of continuing full compliance with an aftercare contract or consent agreement;

(c) Two written reports indicating that the individual's ability to practice has been assessed and that the individual has been found capable of practicing according to acceptable and prevailing standards of care. The reports shall be made by individuals or providers approved by the board for making such assessments and shall describe the basis for their determination.

The board may reinstate a license suspended under this division after such demonstration and after the individual has entered into a written consent agreement.

When the impaired genetic counselor resumes practice, the board shall require continued monitoring of the genetic counselor. The monitoring shall include monitoring of compliance with the written consent agreement entered into before reinstatement or with conditions imposed by board order after a hearing, and, on termination of the consent agreement, submission to the board for at least two years of annual written progress reports made under penalty of falsification stating whether the genetic counselor has maintained sobriety.

(G) If the secretary and supervising member determine both of the following, they may recommend that the board suspend an individual's license to practice without a prior hearing:

(1) That there is clear and convincing evidence that a genetic counselor has violated division (B) of this section;

(2) That the individual's continued practice presents a danger of immediate and serious harm to the public.

Written allegations shall be prepared for consideration by the board. The board, on review of the allegations and by an affirmative vote of not fewer than six of its members, excluding the secretary and supervising member, may suspend a license without a prior hearing. A telephone conference call may be utilized for reviewing the allegations and taking the vote on the summary suspension.

The board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order shall not be subject to suspension by the court during pendency of any appeal filed under section 119.12 of the Revised Code. If the genetic counselor requests an adjudicatory hearing by the board, the date set for the hearing shall be within fifteen days, but not earlier than seven days, after the genetic counselor requests the hearing, unless otherwise agreed to by both the board and the genetic counselor.

A summary suspension imposed under this division shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to this section and Chapter 119. of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. Failure to issue the order within sixty days shall result in dissolution of the summary suspension order, but shall not invalidate any subsequent, final adjudicative order.

(H) If the board takes action under division (B)(10), (12), or (13) of this section, and the judicial finding of guilt, guilty plea, or judicial finding of eligibility for intervention in lieu of conviction is overturned on appeal, on exhaustion of the criminal appeal, a petition for reconsideration of the order may be filed with the board along with appropriate court documents. On receipt of a petition and supporting court documents, the board shall reinstate the license to practice as a genetic counselor. The board may then hold an adjudication under Chapter 119. of the Revised Code to determine whether the individual committed the act in question. Notice of opportunity for hearing shall be given in accordance with Chapter 119. of the Revised Code. If the board finds, pursuant to an adjudication held under this division, that the individual committed the act, or if no hearing is requested, it may order any of the sanctions specified in division (B) of this section.

(I) The license to practice as a genetic counselor and the counselor's practice in this state are automatically suspended as of the date the genetic counselor pleads guilty to, is found by a judge or jury to be guilty of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction in this state or treatment of intervention in lieu of conviction in another jurisdiction for any of the following criminal offenses in this state or a substantially equivalent criminal offense in another jurisdiction: aggravated murder, murder, voluntary manslaughter, felonious assault, kidnapping, rape, sexual battery, gross sexual imposition, aggravated arson, aggravated robbery, or aggravated burglary. Continued practice after the suspension shall be considered practicing without a license.

The board shall notify the individual subject to the suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. If an individual whose license is suspended under this division fails to make a timely request for an adjudication under Chapter 119. of the Revised Code, the board shall enter a final order permanently revoking the individual's license to practice.

(J) In any instance in which the board is required by Chapter 119. of the Revised Code to give notice of opportunity for hearing and the individual subject to the notice does not timely request a hearing in accordance with section 119.07 of the Revised Code, the board is not required to hold a hearing, but may adopt, by an affirmative vote of not fewer than six of its members, a final order that contains the board's findings. In the final order, the board may order any of the sanctions identified under division (A) or (B) of this section.

(K) Any action taken by the board under division (B) of this section resulting in a suspension shall be accompanied by a written statement of the conditions under which the license of the genetic counselor may be reinstated. The board shall adopt rules in accordance with Chapter 119. of the Revised Code governing conditions to be imposed for reinstatement. Reinstatement of a license suspended pursuant to division (B) of this section requires an affirmative vote of not fewer than six members of the board.

(L) When the board refuses to grant a license to practice as a genetic counselor to an applicant, revokes an individual's license, refuses to renew a license, or refuses to reinstate an individual's license, the board may specify that its action is permanent. An individual subject to a permanent action taken by the board is forever thereafter ineligible to hold a license to practice as a genetic counselor and the board shall not accept an application for reinstatement of the license or for issuance of a new license.

(M) Notwithstanding any other provision of the Revised Code, all of the following apply:

(1) The surrender of a license to practice as a genetic counselor is not effective unless or until accepted by the board. A telephone conference call may be utilized for acceptance of the surrender of an individual's license. The telephone conference call shall be considered a special meeting under division (F) of section 121.22 of the Revised Code. Reinstatement of a license surrendered to the board requires an affirmative vote of not fewer than six members of the board.

(2) An application made under this chapter for a license to practice may not be withdrawn without approval of the board.

(3) Failure by an individual to renew a license in accordance with section 4778.06 of the Revised Code shall not remove or limit the board's jurisdiction to take disciplinary action under this section against the individual.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.15 - Notice of default under child support orders.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the state medical board shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license issued under this chapter.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.16 - Mentally incompetent licensees.

If the state medical board has reason to believe that any person who has been granted a license to practice as a genetic counselor under this chapter is mentally ill or mentally incompetent, it may file in the probate court of the county in which the person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the board secretary or a member of the board secretary's staff, whereupon the same proceedings shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section.

If any person who has been granted a license to practice is adjudged by a probate court to be mentally ill or mentally incompetent, the person's license shall be automatically suspended until the person has filed with the state medical board a certified copy of an adjudication by a probate court of the person's subsequent restoration to competency or has submitted to the board proof, satisfactory to the board, that the person has been discharged as having a restoration to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the probate court shall forthwith notify the state medical board of an adjudication of mental illness or mental incompetence, and shall note any suspension of a license in the margin of the court's record of such license.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.18 - Investigations by state medical board.

(A) The state medical board shall investigate evidence that appears to show that any individual has violated this chapter or the rules adopted under it. Any person may report to the board in a signed writing any information the person has that appears to show a violation of this chapter or rules adopted under it. In the absence of bad faith, a person who reports such information or testifies before the board in an adjudication conducted under Chapter 119. of the Revised Code shall not be liable for civil damages as a result of reporting the information or providing testimony. Each complaint or allegation of a violation received by the board shall be assigned a case number and be recorded by the board.

(B) Investigations of alleged violations of this chapter or rules adopted under it shall be supervised by the supervising member elected by the board in accordance with section 4731.02 of the Revised Code and by the board's secretary, pursuant to section 4778.20 of the Revised Code. The board's president may designate another member of the board to supervise the investigation in place of the supervising member. A member of the board who supervises the investigation of a case shall not participate in further adjudication of the case.

(C) In investigating a possible violation of this chapter or the rules adopted under it, the board may administer oaths, order the taking of depositions, inspect and copy any books, accounts, papers, records, or documents, issue subpoenas, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony, except that a subpoena for patient record information shall not be issued without consultation with the attorney general's office and approval of the secretary and supervising member of the board. Before issuance of a subpoena for patient record information, the secretary and supervising member shall determine whether there is probable cause to believe that the complaint filed alleges a violation of this chapter or the rules adopted under it and that the records sought are relevant to the alleged violation and material to the investigation. The subpoena may apply only to records that cover a reasonable period of time surrounding the alleged violation.

On failure to comply with any subpoena issued by the board and after reasonable notice to the person being subpoenaed, the board may move for an order compelling the production of persons or records pursuant to the Rules of Civil Procedure.

A subpoena issued by the board may be served by a sheriff, the sheriff's deputy, or a board employee designated by the board. Service of a subpoena issued by the board may be made by delivering a copy of the subpoena to the person named therein, reading it to the person, or leaving it at the person's usual place of residence. When the person being served is a genetic counselor, service of the subpoena may be made by certified mail, restricted delivery, return receipt requested, and the subpoena shall be deemed served on the date delivery is made or the date the person refuses to accept delivery.

A sheriff's deputy who serves a subpoena shall receive the same fees as a sheriff. Each witness who appears before the board in obedience to a subpoena shall receive the fees and mileage provided for witnesses in civil cases in the courts of common pleas.

(D) All hearings and investigations of the board shall be considered civil actions for the purposes of section 2305.252 of the Revised Code.

(E) Information received by the board pursuant to an investigation is confidential and not subject to discovery in any civil action.

The board shall conduct all investigations and proceedings in a manner that protects the confidentiality of patients and persons who file complaints with the board. The board shall not make public the names or any other identifying information about patients or complainants unless proper consent is given.

The board may share any information it receives pursuant to an investigation, including patient records and patient record information, with law enforcement agencies, other licensing boards, and other governmental agencies that are prosecuting, adjudicating, or investigating alleged violations of statutes or administrative rules. An agency or board that receives the information shall comply with the same requirements regarding confidentiality as those with which the state medical board must comply, notwithstanding any conflicting provision of the Revised Code or procedure of the agency or board that applies when it is dealing with other information in its possession. In a judicial proceeding, the information may be admitted into evidence only in accordance with the Rules of Evidence, but the court shall require that appropriate measures are taken to ensure that confidentiality is maintained with respect to any part of the information that contains names or other identifying information about patients or complainants whose confidentiality was protected by the state medical board when the information was in the board's possession. Measures to ensure confidentiality that may be taken by the court include sealing its records or deleting specific information from its records.

(F) The state medical board shall develop requirements for and provide appropriate initial training and continuing education for investigators employed by the board to carry out its duties under this chapter. The training and continuing education may include enrollment in courses operated or approved by the Ohio peace officer training commission that the board considers appropriate under conditions set forth in section 109.79 of the Revised Code.

(G) On a quarterly basis, the board shall prepare a report that documents the disposition of all cases during the preceding three months. The report shall contain the following information for each case with which the board has completed its activities:

(1) The case number assigned to the complaint or alleged violation;

(2) The type of license, if any, held by the individual against whom the complaint is directed;

(3) A description of the allegations contained in the complaint;

(4) The disposition of the case.

The report shall state how many cases are still pending, and shall be prepared in a manner that protects the identity of each individual involved in each case. The report is a public record for purposes of section 149.43 of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.19 - Notice of criminal prosecution.

(A) As used in this section, "prosecutor" has the same meaning as in section 2935.01 of the Revised Code.

(B) Whenever any individual holding a valid license to practice as a genetic counselor pleads guilty to, is subject to a judicial finding of guilt of, or is subject to a judicial finding of eligibility for intervention in lieu of conviction for a violation of Chapter 2907., 2925., or 3719. of the Revised Code or of any substantively comparable ordinance of a municipal corporation in connection with the person's practice, the prosecutor in the case, on forms prescribed and provided by the state medical board, shall promptly notify the board of the conviction. Within thirty days of receipt of that information, the board shall initiate action in accordance with Chapter 119. of the Revised Code to determine whether to suspend or revoke the license under section 4778.16 of the Revised Code.

(C) The prosecutor in any case against any person holding a valid license to practice as a genetic counselor, on forms prescribed and provided by the state medical board, shall notify the board of any of the following:

(1) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a felony, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a felony charge;

(2) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor committed in the course of practice, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor, if the alleged act was committed in the course of practice;

(3) A plea of guilty to, a finding of guilt by a jury or court of, or judicial finding of eligibility for intervention in lieu of conviction for a misdemeanor involving moral turpitude, or a case in which the trial court issues an order of dismissal upon technical or procedural grounds of a charge of a misdemeanor involving moral turpitude.

The report shall include the name and address of the license holder, the nature of the offense for which the action was taken, and the certified court documents recording the action.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.20 - Enforcement.

The secretary of the state medical board shall enforce the laws relating to the practice of genetic counselors. If the secretary has knowledge or notice of a violation of this chapter or the rules adopted under it, the secretary shall investigate the matter, and, upon probable cause appearing, file a complaint and prosecute the offender. When requested by the secretary, the prosecuting attorney of the proper county shall take charge of and conduct the prosecution.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.21 - Practice without a license.

The attorney general, the prosecuting attorney of any county in which the offense was committed or the offender resides, the state medical board, or any other person having knowledge of a person engaged either directly or by complicity in practicing as a genetic counselor without having first obtained under this chapter a license to practice as a genetic counselor, may, in accordance with provisions of the Revised Code governing injunctions, maintain an action in the name of the state to enjoin any person from engaging either directly or by complicity in unlawfully practicing as a genetic counselor by applying for an injunction in any court of competent jurisdiction.

Prior to application for an injunction, the secretary of the state medical board shall notify the individual allegedly engaged either directly or by complicity in the unlawful practice by registered mail that the secretary has received information indicating that this individual is so engaged. The individual shall answer the secretary within thirty days showing that the individual is either properly licensed for the stated activity or that the individual is not in violation of this chapter. If the answer is not forthcoming within thirty days after notice by the secretary, the secretary shall request that the attorney general, the prosecuting attorney of the county in which the offense was committed or the offender resides, or the state medical board proceed as authorized in this section.

Upon the filing of a verified petition in court, the court shall conduct a hearing on the petition and shall give the same preference to this proceeding as is given all proceedings under Chapter 119. of the Revised Code, irrespective of the position of the proceeding on the calendar of the court.

Injunction proceedings shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.22 - Disposition of funds.

All fees, penalties, and other funds received by the state medical board under this chapter shall be deposited in accordance with section 4731.24 of the Revised Code.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.24 - Liability of board members, employees and agents.

In the absence of fraud or bad faith, the state medical board, a current or former board member, an agent of the board, a person formally requested by the board to be the board's representative, or an employee of the board shall not be held liable in damages to any person as the result of any act, omission, proceeding, conduct, or decision related to official duties undertaken or performed pursuant to this chapter. If any such person asks to be defended by the state against any claim or action arising out of any act, omission, proceeding, conduct, or decision related to the person's official duties, and if the request is made in writing at a reasonable time before trial and the person requesting defense cooperates in good faith in the defense of the claim or action, the state shall provide and pay for the person's defense and shall pay any resulting judgment, compromise, or settlement. At no time shall the state pay any part of a claim or judgment that is for punitive or exemplary damages.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.



Section 4778.25 - Compliance with law regarding sanctions for human trafficking.

The state medical board shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4778.99 - Penalties.

Whoever violates section 4778.02 of the Revised Code is guilty of a misdemeanor of the first degree on a first offense and felony of the fifth degree on each subsequent offense.

Added by 129th General AssemblyFile No.120,HB 292, §1, eff. 9/6/2012.






Chapter 4779 - ORTHOTISTS, PROSTHETISTS, PEDORTHISTS

Section 4779.01 - Orthotist, prosthetist and pedorthist definitions.

As used in this chapter:

(A) "Accommodative" means designed with the primary goal of conforming to the anatomy of a particular individual.

(B) "Full-time" means not less than one thousand six hundred hours per year.

(C) "Inlay" means any removable material on which the foot rests inside a shoe and that may be an integral design component of the shoe.

(D) "Orthotics" means the evaluation, measurement, design, fabrication, assembly, fitting, adjusting, servicing, or training in the use of an orthotic or pedorthic device, or the repair, replacement, adjustment, or service of an existing orthotic or pedorthic device. It does not include upper extremity adaptive equipment used to facilitate the activities of daily living, finger splints, wrist splints, prefabricated elastic or fabric abdominal supports with or without metal or plastic reinforcing stays and other prefabricated soft goods requiring minimal fitting, nontherapeutic accommodative inlays, shoes that are not manufactured or modified for a particular individual, prefabricated foot care products, durable medical equipment, dental appliances, pedorthic devices, or devices implanted into the body by a physician.

(E) "Orthotic device" means a custom fabricated or fitted medical device used to support, correct, or alleviate neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity.

(F) "Pedorthics" means the evaluation, measurement, design, fabrication, assembly, fitting, adjusting, servicing, or training in the use of a pedorthic device, or the repair, replacement, adjustment, or servicing of a pedorthic device.

(G) "Pedorthics device" means a custom fabricated or fitted therapeutic shoe, shoe modification for therapeutic purposes, prosthetic filler of the forefoot, or foot orthosis for use from the apex of the medial malleolus and below. It does not include an arch support, a nontherapeutic accommodative inlay, nontherapeutic accommodative footwear, prefabricated footcare products, or unmodified, over-the-counter shoes.

(H) "Prosthetics" means the evaluation, measurement, design, fabrication, assembly, fitting, adjusting, servicing, or training in the use of a prosthesis or pedorthic device, or the repair, replacement, adjustment, or service of a prosthesis or pedorthic device.

(I) "Prosthesis" means a custom fabricated or fitted medical device used to replace a missing appendage or other external body part. It includes an artificial limb, hand, or foot, but does not include devices implanted into the body by a physician, artificial eyes, intraocular lenses, dental appliances, ostomy products, cosmetic devices such as breast prostheses, eyelashes, wigs, or other devices that do not have a significant impact on the musculoskeletal functions of the body.

Effective Date: 06-06-2001



Section 4779.02 - License required.

(A) Except as provided in division (B) of this section, no person shall practice or represent that the person is authorized to practice orthotics, prosthetics, or pedorthics unless the person holds a current, valid license issued or renewed under this chapter.

(B) Division (A) of this section does not apply to any of the following:

(1) An individual who holds a current, valid license, certificate, or registration issued under Chapter 4723., 4730., 4731., 4734., or 4755. of the Revised Code and is practicing within the individual's scope of practice under statutes and rules regulating the individual's profession;

(2) An individual who practices orthotics, prosthetics, or pedorthics as an employee of the federal government and is engaged in the performance of duties prescribed by statutes and regulations of the United States;

(3) An individual who provides orthotic, prosthetic, or pedorthic services under the supervision of a licensed orthotist, prosthetist, or pedorthist in accordance with section 4779.04 of the Revised Code;

(4) An individual who provides orthotic, prosthetic, or pedorthic services as part of an educational, certification, or residency program approved by the board under sections 4779.25 to 4779.27 of the Revised Code;

(5) An individual who provides orthotic, prosthetic, or pedorthic services under the direct supervision of an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

Effective Date: 06-06-2001



Section 4779.03 - Unauthorized use of titles.

No person shall use the titles "licensed orthotist," "licensed prosthetist," "licensed orthotist-prosthetist," or "licensed pedorthist," the initials "L.O.," "L.P.," "L.O.P.," or "L.Ped.," or any other title or initials to represent that the person is licensed to practice orthotics, prosthetics, or pedorthics, unless the person holds a current, valid license issued or renewed under this chapter. No person shall use any title or initials to represent that the person is licensed to practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics as a temporarily licensed orthotist, prosthetist, or pedorthist, unless the person holds a current, valid temporary license issued or renewed under this chapter.

Effective Date: 10-27-2001



Section 4779.04 - Supervision by licensee.

No individual who provides orthotic, prosthetic, or pedorthic services under the supervision of an individual licensed under this chapter, as provided in division (B)(3) of section 4779.02 of the Revised Code, shall do so unless all of the following are the case:

(A) The individual does not perform any services that the supervising orthotist, prosthetist, orthotist-prosthetist, or pedorthist is not authorized to perform;

(B) During the initial evaluation of any patient who can reasonably be expected to require orthotic, prosthetic, or pedorthic services and during the fitting and delivery of an orthotic or pedorthic device or prosthesis, the supervising orthotist, prosthetist, orthotist-prosthetist, or pedorthist is physically present;

(C) At times other than those described in division (B) of this section, the supervising orthotist, prosthetist, orthotist-prosthetist, or pedorthist is either physically present at the location where the individual is practicing or is readily available to the individual through some means of telecommunication and is in a location that under normal circumstances is not more than sixty minutes travel time away from the location where the individual is practicing. No individual licensed under this chapter may supervise more than four individuals not licensed to practice orthotics, prosthetics, or pedorthics who are practicing orthotic, prosthetic, or pedorthic services.

Effective Date: 10-27-2000



Section 4779.05 - State board of orthotics, prosthetics and pedorthics.

(A) There is hereby created the state board of orthotics, prosthetics, and pedorthics, consisting of seven members who shall be residents of this state and appointed by the governor with the advice and consent of the senate. One member shall be an orthotist licensed under this chapter; one member shall be a prosthetist licensed under this chapter; two members shall be licensed under this chapter as either an orthotist or prosthetist, or as an orthotist and prosthetist; one member shall be a pedorthist licensed under this chapter; one member shall be an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery or podiatry; and one member shall be a representative of the public who is a consumer of orthotic or prosthetic goods and services.

(B) Within ninety days after the effective date of this section, the governor shall make initial appointments to the board. Of the initial appointments made, three shall be for terms ending two years after the effective date of this section, three shall be for terms ending three years after the effective date of this section, and one shall be for a term ending four years after the effective date of this section. Thereafter, terms of office shall be for three years, with each term ending on the same day of the same month as the term that it succeeds. Each board member shall hold office from the date of appointment until the end of the term for which the member was appointed, except that a member shall continue in office after the expiration date of a member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. No member shall serve more than two consecutive terms.

Effective Date: 10-27-2000



Section 4779.06 - Organization of board - employees.

Meetings of the state board of orthotics, prosthetics, and pedorthics shall be held at times and places established by the board, except that the board's annual meeting shall be held in this state in September. Four members of the board shall constitute a quorum for the transaction of business, and the affirmative vote of not fewer than four members is required for the board to take any official action. The board shall annually select from its membership a president and a secretary. Members of the board shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in attending meetings of the board and in the performance of their official duties. The board may employ such employees as are necessary to enable it to execute its duties.

Effective Date: 10-27-2000



Section 4779.07 - Removing member of board.

(A) A member may be removed by the governor from the state board of orthotics, prosthetics, and pedorthics for any of the following reasons:

(1) The member did not have at the time of appointment or has not maintained the qualifications required by division (A) of section 4779.05 of the Revised Code for appointment;

(2) The member violates any provision of this chapter or rule adopted under this chapter;

(3) The member is or expects to be unable to discharge the member's official duties for a substantial portion of the member's term;

(4) The member is absent from more than one-half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year.

(B) The removal of a board member under this section shall not affect the validity of any action taken by the board.

Effective Date: 10-27-2000



Section 4779.08 - Administrative rules.

(A) The state board of orthotics, prosthetics, and pedorthics shall adopt rules in accordance with Chapter 119. of the Revised Code to carry out the purposes of this chapter, including rules prescribing all of the following:

(1) The form and manner of filing of applications to be admitted to examinations and for licensure and license renewal;

(2) Standards and procedures for formulating, evaluating, approving, and administering licensing examinations or recognizing other entities that conduct examinations;

(3) The form, scoring, and scheduling of licensing examinations;

(4) Fees for examinations and applications for licensure and license renewal;

(5) Fees for approval of continuing education courses;

(6) Procedures for issuance, renewal, suspension, and revocation of licenses and the conduct of disciplinary hearings;

(7) Standards of ethical and professional conduct in the practice of orthotics, prosthetics, and pedorthics;

(8) Standards for approving national certification organizations in orthotics, prosthetics, and pedorthics;

(9) Fines for violations of this chapter;

(10) Standards for the recognition and approval of educational programs required for licensure, including standards for approving foreign educational credentials;

(11) Standards for continuing education programs required for license renewal;

(12) Provisions for making available the information described in section 4779.22 of the Revised Code;

(13) Requirements for criminal records checks of applicants under section 4776.03 of the Revised Code.

(B) The board may adopt any other rules necessary for the administration of this chapter.

(C) The fees prescribed by this section shall be paid to the treasurer of state, who shall deposit the fees in the occupational licensing and regulatory fund established in section 4743.05 of the Revised Code.

Effective Date: 09-26-2003; 2007 HB104 03-24-2008



Section 4779.09 - Applying for license.

An applicant for a license to practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics shall apply to the state board of orthotics, prosthetics, and pedorthics in accordance with rules adopted under section 4779.08 of the Revised Code and pay the application fee specified in the rules. The board shall issue a license to an applicant who is eighteen years of age or older, of good moral character, and meets either the requirements of divisions (A) and (B) of this section or the requirements of section 4779.16 or 4779.17 of the Revised Code.

(A) The applicant must pass an examination conducted pursuant to section 4779.15 of the Revised Code;

(B) The applicant must meet the requirements of one of the following:

(1) In the case of an applicant for a license to practice orthotics, the requirements of section 4779.10 of the Revised Code;

(2) In the case of an applicant for a license to practice prosthetics, the requirements of section 4779.11 of the Revised Code;

(3) In the case of an applicant for a license to practice orthotics and prosthetics, the requirements of section 4779.12 of the Revised Code;

(4) In the case of an applicant for a license to practice pedorthics, the requirements of section 4779.13 of the Revised Code.

Effective Date: 10-27-2000



Section 4779.091 - License applicant to comply with RC Chapter 4776.

(A) As used in this section, "license" and "applicant for an initial license" have the same meanings as in section 4776.01 of the Revised Code, except that "license" as used in both of those terms refers to the types of authorizations otherwise issued or conferred under this chapter.

(B) In addition to any other eligibility requirement set forth in this chapter, each applicant for an initial license shall comply with sections 4776.01 to 4776.04 of the Revised Code. The state board of orthotics, prosthetics, and pedorthics shall not grant a license to an applicant for an initial license unless the applicant complies with sections 4776.01 to 4776.04 of the Revised Code and the board, in its discretion, decides that the results of the criminal records check do not make the applicant ineligible for a license issued pursuant to section 4779.09, 4779.16, 4779.17, or 4779.18 of the Revised Code.

Effective Date: 2007 HB104 03-24-2008



Section 4779.10 - Eligibility for license - orthotics.

To be eligible for a license to practice orthotics, an applicant must meet the requirements of division (A) of this section, or, if the application is made on or before January 1, 2008, the requirements of either division (A) or (B) of this section:

(A) The requirements of this division are met if the applicant is in compliance with divisions (A)(1), (2), and (3) of this section.

(1) On the date of application, the applicant has practiced orthotics for not less than eight months under the supervision of an individual licensed under this chapter to practice orthotics;

(2) The applicant has completed an orthotics residency program approved by the board under section 4779.27 of the Revised Code;

(3) One of the following is the case:

(a) The applicant holds a bachelor's degree in orthotics and prosthetics from an accredited college or university whose orthotics and prosthetics program is recognized by the state board of orthotics, prosthetics, and pedorthics under section 4779.25 of the Revised Code or an equivalent educational credential from a foreign educational institution recognized by the board;

(b) The applicant holds a bachelor's degree in a subject other than orthotics and prosthetics or an equivalent educational credential from a foreign educational institution recognized by the board and has completed a certificate program in orthotics recognized by the board under section 4779.26 of the Revised Code.

(B) This division applies to applications made on or before January 1, 2008. The requirements of this division are met if the applicant is in compliance with division (B)(1) or (B)(2)(a) or (b) of this section:

(1) If application is made on or before January 1, 2006, the applicant meets all of the following requirements:

(a) Holds an associate's degree or higher from an accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(b) Has completed a certificate program in orthotics recognized by the board under section 4779.26 of the Revised Code;

(c) Has three years of documented, full-time experience practicing or teaching orthotics.

(2) If the application is made on or before January 1, 2008, the applicant meets the requirements of division (B)(2)(a) or (b) of this section:

(a)

(i) The applicant holds a bachelor's degree or higher from a nationally accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(ii) The applicant holds a valid certificate in orthotics issued by the American board for certification in orthotics and prosthetics, the board for orthotist/prosthetist certification, or an equivalent successor organization recognized by the board;

(iii) The applicant has completed three years of documented, full-time experience practicing or teaching orthotics.

(b)

(i) The applicant holds a bachelor's degree or higher from a nationally accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(ii) The applicant has completed a certificate program in orthotics recognized by the board under section 4779.26 of the Revised Code;

(iii) The applicant has completed a residency program in orthotics recognized by the board under section 4779.27 of the Revised Code or has three years of documented, full-time experience practicing or teaching orthotics.

Effective Date: 10-27-2000



Section 4779.11 - Eligibility for license - prosthetics.

To be eligible for a license to practice prosthetics, an applicant must meet the requirements of division (A) of this section, or, if the application is made on or before January 1, 2008, the requirements of either division (A) or (B) of this section:

(A) The requirements of this division are met if the applicant is in compliance with divisions (A)(1), (2), and (3) of this section.

(1) On the date of application, the applicant has practiced prosthetics for not less than eight months under the supervision of an individual licensed under this chapter to practice prosthetics;

(2) The applicant has completed a prosthetics residency program approved by the board under section 4779.27 of the Revised Code;

(3) One of the following is the case:

(a) The applicant holds a bachelor's degree in orthotics and prosthetics from an accredited college or university whose orthotics and prosthetics program is recognized by the state board of orthotics, prosthetics, and pedorthics under section 4779.25 of the Revised Code or an equivalent educational credential from a foreign educational institution recognized by the board;

(b) The applicant holds a bachelor's degree in a subject other than orthotics and prosthetics or an equivalent educational credential from a foreign educational institution recognized by the board and has completed a certificate program in prosthetics recognized by the board under section 4779.26 of the Revised Code.

(B) This division applies to applications made on or before January 1, 2008. The requirements of this division are met if the applicant is in compliance with division (B)(1) or (B)(2)(a) or (b) of this section:

(1) If application is made on or before January 1, 2006, the applicant meets all of the following requirements:

(a) Holds an associate's degree or higher from an accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(b) Has completed a certificate program in prosthetics recognized by the board under section 4779.26 of the Revised Code;

(c) Has three years of documented, full-time experience practicing or teaching prosthetics.

(2) If the application is made on or before January 1, 2008, the applicant meets the requirements of division (B)(2)(a) or (b) of this section:

(a)

(i) The applicant holds a bachelor's degree or higher from a nationally accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(ii) The applicant holds a valid certificate in prosthetics issued by the American board for certification in orthotics and prosthetics, the board for orthotist/prosthetist certification, or an equivalent successor organization recognized by the board;

(iii) The applicant has completed three years of documented, full-time experience practicing or teaching prosthetics.

(b)

(i) The applicant holds a bachelor's degree or higher from a nationally accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(ii) The applicant has completed a certificate program in prosthetics recognized by the board under section 4779.26 of the Revised Code;

(iii) The applicant has completed a residency program in prosthetics recognized by the board under section 4779.27 of the Revised Code or has three years of documented, full-time experience practicing or teaching prosthetics.

Effective Date: 10-27-2000



Section 4779.12 - Eligibility for license - orthotics and prosthetics.

To be eligible for a license to practice orthotics and prosthetics, an applicant must meet the requirements of division (A) of this section, or, if the application is made on or before January 1, 2008, the requirements of either division (A) or (B) of this section:

(A) The requirements of this division are met if the applicant is in compliance with divisions (A)(1), (2), and (3) of this section.

(1) On the date of application, the applicant has practiced orthotics and prosthetics for not less than eight months under the supervision of an individual licensed under this chapter to practice orthotics and prosthetics;

(2) The applicant has completed an orthotics and prosthetics residency program approved by the board under section 4779.27 of the Revised Code;

(3) One of the following is the case:

(a) The applicant holds a bachelor's degree in orthotics and prosthetics from an accredited college or university whose orthotics and prosthetics program is recognized by the state board of orthotics, prosthetics, and pedorthics under section 4779.25 of the Revised Code or an equivalent educational credential from a foreign educational institution recognized by the board;

(b) The applicant holds a bachelor's degree in a subject other than orthotics and prosthetics or an equivalent educational credential from a foreign educational institution recognized by the board and has completed a certificate program in orthotics and prosthetics recognized by the board under section 4779.26 of the Revised Code.

(B) This division applies to applications made on or before January 1, 2008. The requirements of this division are met if the applicant is in compliance with division (B)(1) or (B)(2)(a) or (b) of this section:

(1) If application is made on or before January 1, 2006, the applicant meets all of the following requirements:

(a) Holds an associate's degree or higher from an accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(b) Has completed a certificate program in orthotics and prosthetics recognized by the board under section 4779.26 of the Revised Code;

(c) Has six years of documented, full-time experience practicing or teaching orthotics or prosthetics.

(2) If the application is made on or before January 1, 2008, the applicant meets the requirements of division (B)(2)(a) or (b) of this section:

(a)

(i) The applicant holds a bachelor's degree or higher from a nationally accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(ii) The applicant holds a valid certificate in orthotics and prosthetics issued by the American board for certification in orthotics and prosthetics, the board for orthotist/prosthetist certification, or an equivalent successor organization recognized by the board;

(iii) The applicant has completed six years of documented, full-time experience practicing or teaching orthotics or prosthetics.

(b)

(i) The applicant holds a bachelor's degree or higher from a nationally accredited college or university or an equivalent credential from a foreign educational institution recognized by the board;

(ii) The applicant has completed a certificate program in orthotics and prosthetics recognized by the board under section 4779.26 of the Revised Code;

(iii) The applicant has completed a residency program in orthotics and prosthetics recognized by the board under section 4779.27 of the Revised Code or has six years of documented, full-time experience practicing or teaching orthotics or prosthetics.

Effective Date: 10-27-2000



Section 4779.13 - Eligibility for license - pedorthics.

To be eligible for a license to practice pedorthics, an applicant must meet all of the following requirements:

(A) On the date of application, has practiced pedorthics for not less than eight months under the supervision of an individual licensed under this chapter to practice pedorthics;

(B) Holds a high school diploma or certificate of high school equivalence issued by the state board of education or a comparable agency of another state;

(C) Has completed the education, training, and experience required to take the certification examination developed by the board for certification in pedorthics or an equivalent successor organization recognized by the board.

Effective Date: 10-27-2000



Section 4779.15 - Conducting examinations.

Except as provided in sections 4779.16 and 4779.17 of the Revised Code, the state board of orthotics, prosthetics, and pedorthics shall examine or cause to be examined each individual who seeks to practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics in this state. To be eligible to take an examination conducted by the board or an entity recognized by the board for the purpose of this section, an individual must file an application and pay an examination fee as specified in rules adopted by the board under section 4779.08 of the Revised Code and meet all the requirements of section 4779.09 of the Revised Code other than the requirement of having passed the examination. Examinations shall be conducted at least once a year in accordance with rules adopted by the board under section 4779.08 of the Revised Code. Each applicant shall be examined in such subjects as the board requires. The board may use as its examination all or part of a standard orthotics, prosthetics, orthotics and prosthetics, or pedorthics licensing examination established for the purpose of determining the competence of individuals to practice orthotics, prosthetics, or pedorthics in the United States. In lieu of conducting examinations, the board may accept the results of examinations conducted by entities recognized by the board.

Effective Date: 10-27-2000



Section 4779.16 - Issuing license without examination.

The state board of orthotics, prosthetics, and pedorthics shall issue a license under section 4779.09 of the Revised Code to practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics without examination to an applicant who meets the requirements of divisions (A) and (B) of this section:

(A) Not later than July 27, 2001, applies to the board in accordance with section 4779.09 of the Revised Code;

(B)

(1) In the case of an applicant for a license to practice orthotics, is actively practicing or teaching orthotics on October 27, 2000, and complies with division (B)(1)(a) or (b) of this section:

(a) The applicant meets all of the following requirements:

(i) Holds a bachelor's degree or higher from a nationally accredited college or university in the United States;

(ii) Has completed a certificate program in orthotics approved by the board under section 4779.26 of the Revised Code;

(iii) Is certified in orthotics by the American board for certification in orthotics and prosthetics, the board of orthotist/prosthetist certification, or an equivalent successor organization recognized by the board;

(iv) Has completed a residency program approved by the board under section 4779.27 of the Revised Code.

(b) The individual meets both of the following requirements:

(i) Has a minimum of three years of documented, full-time experience practicing or teaching orthotics;

(ii) Has passed the certification examination in orthotics developed by the American board of certification in orthotics and prosthetics, the board of orthotist/prosthetist certification, or an equivalent organization recognized by the board.

(2) In the case of an applicant for a license to practice prosthetics, is actively practicing or teaching prosthetics on October 27, 2000, and complies with division (B)(2)(a) or (b) of this section:

(a) The applicant meets all of the following requirements:

(i) Holds a bachelor's degree or higher from a nationally accredited college or university in the United States;

(ii) Has completed a certificate program in prosthetics approved by the board under section 4779.26 of the Revised Code;

(iii) Is certified in prosthetics by the American board for certification in orthotics and prosthetics, the board of orthotist/prosthetist certification, or an equivalent successor organization recognized by the board;

(iv) Has completed a residency program approved by the board under section 4779.27 of the Revised Code.

(b) The applicant meets both of the following requirements:

(i) Has a minimum of three years of documented, full-time experience practicing or teaching prosthetics;

(ii) Has passed the certification examination in prosthetics of the American board of certification in orthotics and prosthetics, the board of orthotist/prosthetist certification, or an equivalent organization recognized by the board.

(3) In the case of an applicant for a license to practice orthotics and prosthetics, the applicant complies with division (B)(3)(a) or (b) of this section:

(a) The applicant meets all of the following requirements:

(i) Holds a bachelor's degree or higher from an accredited college or university in the United States;

(ii) Has completed a certificate program in orthotics and prosthetics approved by the board under section 4779.26 of the Revised Code;

(iii) Has completed a residency program in orthotics and prosthetics approved under section 4779.27 of the Revised Code;

(iv) Is certified in orthotics and prosthetics by the American board for certification in orthotics and prosthetics, the board of orthotist/prosthetist certification, or an equivalent successor organization recognized by the board;

(b) The applicant meets both of the following requirements:

(i) Has a minimum of six years of documented, full-time experience practicing or teaching orthotics and prosthetics;

(ii) Has passed the orthotics and prosthetics certification examination requirements of the American board for certification in orthotics and prosthetics, the board of orthotist/prosthetist certification, or an equivalent organization recognized by the board.

(4) In the case of an applicant for a license to practice pedorthics, is actively practicing or teaching pedorthics on October 27, 2000, and is certified in pedorthics by the board for certification in pedorthics.

Effective Date: 06-06-2001



Section 4779.17 - Issuing license without examination - nonresidents.

The state board of orthotics, prosthetics, and pedorthics shall issue a license under section 4779.09 of the Revised Code to practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics without examination to an applicant who meets all of the following requirements:

(A) Applies to the board in accordance with section 4779.09 of the Revised Code;

(B) Holds a license to practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics issued by the appropriate authority of another state;

(C) One of the following applies:

(1) In the case of an applicant for a license to practice orthotics, the applicant meets the requirements in divisions (A)(2) and (3) of section 4779.10 of the Revised Code.

(2) In the case of an applicant for a license to practice prosthetics, the applicant meets the requirements in divisions (A)(2) and (3) of section 4779.11 of the Revised Code.

(3) In the case of an applicant for a license to practice orthotics and prosthetics, the applicant meets the requirements in divisions (A)(2) and (3) of section 4779.12 of the Revised Code.

(4) In the case of an applicant for a license to practice pedorthics, the applicant meets the requirements in divisions (B) and (C) of section 4779.13 of the Revised Code.

(D) The fees prescribed by this section shall be paid to the treasurer of state, who shall deposit the fees in the occupational licensing and regulatory fund established in section 4743.05 of the Revised Code.

Effective Date: 09-26-2003



Section 4779.18 - Issuing temporary license.

(A) The state board of orthotics, prosthetics, and pedorthics shall issue a temporary license to an individual who meets all of the following requirements:

(1) Applies to the board in accordance with rules adopted under section 4779.08 of the Revised Code and pays the application fee specified in the rules;

(2) Is eighteen years of age or older;

(3) Is of good moral character;

(4) One of the following applies:

(a) In the case of an applicant for a license to practice orthotics, the applicant meets the requirements in divisions (A)(2) and (3) of section 4779.10 of the Revised Code.

(b) In the case of an applicant for a license to practice prosthetics, the applicant meets the requirements in divisions (A)(2) and (3) of section 4779.11 of the Revised Code.

(c) In the case of an applicant for a license to practice orthotics and prosthetics, the applicant meets the requirements in divisions (A)(2) and (3) of section 4779.12 of the Revised Code.

(d) In the case of an applicant for a license to practice pedorthics, the applicant meets the requirements in divisions (B) and (C) of section 4779.13 of the Revised Code.

(B) A temporary license issued under this section is valid for one year and may be renewed once in accordance with rules adopted by the board under section 4779.08 of the Revised Code. An individual who holds a temporary license may practice orthotics, prosthetics, orthotics and prosthetics, or pedorthics only under the supervision of an individual who holds a license issued under section 4779.09 of the Revised Code in the same area of practice.

(C) The fees prescribed by this section shall be paid to the treasurer of state, who shall deposit the fees in the occupational licensing and regulatory fund established in section 4743.05 of the Revised Code.

Effective Date: 09-26-2003



Section 4779.19 - Term of license.

A license issued under section 4779.09 of the Revised Code or renewed under section 4779.20 of the Revised Code is valid from the date of issuance until the date it expires, unless earlier suspended or revoked. An initial license and each renewed license expires on the thirty-first day of January immediately succeeding the date of issuance.

Effective Date: 06-06-2001



Section 4779.20 - Renewing license.

(A) An individual seeking to renew a license issued under section 4779.09 of the Revised Code shall, on or before the day the license expires pursuant to section 4779.19 of the Revised Code, apply for renewal. The state board of orthotics, prosthetics, and pedorthics shall send renewal notices at least one month prior to the expiration date. Applications shall be submitted to the board on forms the board prescribes and furnishes. Each application shall be accompanied by a renewal fee specified in rules adopted by the board under section 4779.08 of the Revised Code, except that the board may waive part of the renewal fee for the first renewal of an initial license that expires one hundred days or less after it is issued.

(B) Beginning with the fourth renewal and every third renewal thereafter, a license holder must certify to the board one of the following:

(1) In the case of an individual licensed as an orthotist or prosthetist, the individual has completed within the preceding three years forty-five continuing education units granted by the board under section 4779.24 of the Revised Code;

(2) In the case of an individual licensed as a prosthetist and orthotist, the individual has completed within the preceding three years seventy-five continuing education units granted by the board under section 4779.24 of the Revised Code;

(3) In the case of an individual licensed as a pedorthist, the individual has completed within the previous three years the continuing education courses required by the board for certification in pedorthics or an equivalent organization recognized by the board.

Effective Date: 06-06-2001



Section 4779.21 - Maintaining board records.

The state board of orthotics, prosthetics, and pedorthics shall maintain board records, including records of the board's proceedings, a registry of all applicants for licensure that indicates whether the applicant was granted a license, and any other records necessary to carry out the provisions of this chapter.

Effective Date: 10-27-2000



Section 4779.22 - Publishing and making available to the public written information.

(A) The state board of orthotics, prosthetics, and pedorthics shall publish and make available to the public written information regarding both of the following:

(1) The board's regulatory functions and the provisions of this chapter;

(2) The procedures by which complaints are filed with the board, which shall include a description of the complaint procedures and the name, mailing address, and telephone number of the board.

(B) The board shall make the information described in division (A) of this section available to all of the following:

(1) Consumers of orthotic, prosthetic, and pedorthic goods and services;

(2) Individuals licensed by the board;

(3) Nationally recognized orthotic, prosthetic, and pedorthic certifying and accrediting organizations;

(4) Nationally recognized orthotic, prosthetic, and pedorthic educational organizations;

(5) Any other entity that may reasonably require the information.

(C) The board may make available any of the information described in division (A) of this section by adopting a rule under section 4779.08 of the Revised Code requiring the information to be displayed in any of the following ways:

(1) On each registration form or application prepared by the board;

(2) On a sign prominently displayed in the place of business of each individual licensed under this chapter;

(3) In each bill or written contract for services provided by an individual licensed under this chapter.

Effective Date: 10-27-2000



Section 4779.23 - Continuing education.

(A) To be eligible for approval by the state board of orthotics, prosthetics, and pedorthics, a continuing education course must satisfy all of the following requirements:

(1) Include significant intellectual or practical content and be designed to improve the professional competence of participants;

(2) Deal with matters directly related to the practice of orthotics, prosthetics, or pedorthics, including professional responsibility, ethical obligations, or similar subjects that the board considers necessary to maintain and improve the quality of orthotic and prosthetic services in this state;

(3) Involve in-person instruction, except that a course may use self-study materials if the materials are prepared and presented by a group with appropriate practical experience;

(4) Be presented in a setting that is physically suited to the course;

(5) Include thorough, high-quality written material;

(6) Meet any other requirements the board considers appropriate.

(B) The board shall, in accordance with the standards in division (A) of this section, review and approve continuing education courses. If the board does not approve a course, it shall provide a written explanation of the reason for the denial to the person that requested approval. The board may approve continuing education courses approved by boards of other states that regulate orthotics, prosthetics, and pedorthics if the other board's standards for approving continuing education courses are equivalent to the standards established pursuant to division (A) of this section.

Effective Date: 10-27-2000



Section 4779.24 - Continuing education units.

The state board of orthotics, prosthetics, and pedorthics shall grant continuing education units to individuals licensed under this chapter on the following basis:

(A) For completing a continuing education course approved by the board under section 4779.23 of the Revised Code, one unit for each hour of instruction received;

(B) For teaching as a faculty member a course in orthotics, prosthetics, or pedorthics that is part of the curriculum of an institution of higher education, one-half unit for each semester hour of the course, or an equivalent unit for each quarter or trimester hour of the course;

(C) For teaching other than as a faculty member a course that is part of an institution of higher education's orthotics, prosthetics, or pedorthics curriculum, one unit for each hour teaching the course;

(D) For teaching a continuing education course that is approved by the board under section 4779.23 of the Revised Code that is not part of an institution of higher education's orthotics, prosthetics, or pedorthics curriculum, three units for each hour teaching the course for the first time and one-half unit for each hour teaching the course each time thereafter.

Effective Date: 10-27-2000



Section 4779.25 - Recognizing bachelor's degree program.

The state board of orthotics, prosthetics, and pedorthics shall recognize an institution of higher education's bachelor's degree program in orthotics and prosthetics if the program satisfies all of the following requirements:

(A) Provides not less than two semesters or three quarters of instruction in orthotics and two semesters or three quarters of instruction in prosthetics;

(B) Requires as a condition of entry a high school diploma or certificate of high school equivalence issued by the state board of education;

(C) Includes a written description of the program that includes learning goals, course objectives, and competencies for graduation;

(D) Requires frequent, documented evaluation of students to assess their acquisition of knowledge, problem identification and solving skills, and psychomotor, behavioral, and clinical competencies;

(E) Requires as a condition of entry successful completion of courses in biology, chemistry, physics, psychology, computer science, algebra or higher math, human anatomy with a laboratory section, and physiology with a laboratory section;

(F) Requires formal instruction in biomechanics, gait analysis and pathometrics, kinesiology, pathology, materials science, research methods, and diagnostic imaging techniques;

(G) Requires students as a condition of graduation to demonstrate orthotics skills, including measurement, impression-taking, model rectification, and fitting and alignment of orthoses for the lower limbs, upper limbs, and spines;

(H) Requires students as a condition of graduation to complete training in orthotic systems, including foot orthosis, ankle-foot orthosis, knee orthosis, knee-ankle-foot orthosis, hip-knee-ankle orthosis, hip orthosis, wrist-hand orthosis, cervical-thoracic-lumbo-sacral orthosis, thoracolumbo-sacral orthosis, lumbo-sacral orthosis, HALO, fracture management, RGO, standing frames, and seating;

(I) Requires students as a condition of graduation to demonstrate prosthetic skills that include measurement, impression taking, model rectification, diagnostic fitting, definitive fitting, postoperative management, external power, and static and dynamic alignment of sockets related to various amputation levels, including partial foot, Syme's below knee, above knee, below elbow, above elbow, and the various joint disarticulations;

(J) Requires as a condition of graduation students to complete not less than five hundred hours of supervised clinical experience that focus on patient-related activities, including recommendation, measurement, impression-taking, model rectification, fabrication, fitting, and evaluating patients in the use and function of orthotics and prosthetics;

(K) Provides for the evaluation of the program's compliance with the requirements of this section through regular, on-site visits conducted by a team of qualified individuals from a nationally recognized orthotic, prosthetic, or orthotic and prosthetic certifying body;

(L) Meets any other standards adopted by the board under section 4779.08 of the Revised Code.

Effective Date: 10-27-2000



Section 4779.26 - Recognizing certificate program.

The state board of orthotics, prosthetics, and pedorthics shall recognize a certificate program in orthotics, prosthetics, or orthotics and prosthetics if the program satisfies all of the following requirements:

(A) Meets the requirements in divisions (B), (C), (D), (E), (F), (K), and (L) of section 4779.25 of the Revised Code;

(B) In the case of a certificate program in orthotics, the program does all of the following:

(1) Provides not less than two semesters or three quarters of instruction in orthotics;

(2) Requires students to complete not less than two hundred fifty hours of supervised clinical experience that focuses on patient-related activities, recommendation, measurement, impression-taking, model rectification, fabrication, fitting, and evaluating patients in the use and function of orthotics;

(3) Meets the requirements in divisions (G) and (H) of section 4779.25 of the Revised Code.

(C) In the case of a certificate program in prosthetics, the program does all of the following:

(1) Provides not less than two semesters or three quarters of instruction in prosthetics;

(2) Requires students to complete not less than two hundred fifty hours of supervised clinical experience that focuses on patient-related activities, recommendation, measurement, impression-taking, model rectification, fabrication, fitting, and evaluating patients in the use and function of prosthetics;

(3) Meets the requirements in divisions (F) and (I) of section 4779.25 of the Revised Code.

(D) In the case of a certificate program in orthotics and prosthetics, the program does both of the following:

(1) Provides not less than two semesters or three quarters of instruction in orthotics and two semesters or three quarters of instruction in prosthetics;

(2) Meets the requirements in divisions (H) and (I) of section 4779.25 of the Revised Code.

Effective Date: 06-06-2001



Section 4779.27 - Residency programs approval.

The state board of orthotics, prosthetics, and pedorthics shall approve a residency program in orthotics, prosthetics, or orthotics and prosthetics if the program does all of the following:

(A) Requires a bachelor's degree as a condition of entry;

(B) Does one of the following:

(1) In the case of a residency program in orthotics, provides two semesters or three quarters of instruction in orthotics;

(2) In the case of a residency program in prosthetics, provides two semesters or three quarters of instruction in prosthetics;

(3) In the case of a residency program in orthotics and prosthetics, provides two semesters or three quarters of instruction in orthotics and two semesters or three quarters of instruction in prosthetics.

(C) Meets the requirements in divisions (K) and (L) of section 4779.25 of the Revised Code;

(D) Provides residents with a sufficient variety and volume of clinical experiences to give them adequate educational experience in the acute, rehabilitative, and chronic aspects of orthotics and prosthetics, including recommendation, measurement, impression-taking, model rectification, fabrication, fitting, and evaluating patients in the use and function of orthotics and prosthetics;

(E) Provides residents with sufficient training in clinical assessment, patient management, technical implementation, practice management, and professional responsibility.

Effective Date: 10-27-2000



Section 4779.28 - Disciplinary actions.

(A) The board may, pursuant to an adjudication under Chapter 119. of the Revised Code and by a vote of not fewer than four of its members, limit, revoke, or suspend a license issued under this chapter, refuse to issue a license to an applicant, or reprimand or place on probation a license holder for any of the following reasons:

(1) Conviction of, or a plea of guilty to, a misdemeanor or felony involving moral turpitude;

(2) Any violation of this chapter;

(3) Committing fraud, misrepresentation, or deception in applying for or securing a license issued under this chapter;

(4) Habitual use of drugs or intoxicants to the extent that it renders the person unfit to practice;

(5) Violation of any rule adopted by the board under section 4779.08 of the Revised Code;

(6) A departure from, or failure to conform to, minimal standards of care of similar orthotists, prosthetists, orthotists-prosthetists, or pedorthists under the same or similar circumstances, regardless of whether actual injury to a patient is established;

(7) Obtaining or attempting to obtain money or anything of value by fraudulent misrepresentation in the course of practice;

(8) Publishing a false, fraudulent, deceptive, or misleading statement;

(9) Waiving the payment of all or part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan, would otherwise be required to pay, if the waiver is used as an enticement to a patient or group of patients to receive health care services from a person who holds a license issued under this chapter;

(10) Advertising that a person who holds a license issued under this chapter will waive the payment of all or part of a deductible or copayment that a patient, pursuant to a health insurance or health care policy, contract, or plan, that covers the person's services, would otherwise be required to pay.

(B) For the purpose of investigating whether a person is engaging or has engaged in conduct described in division (A) of this section, the board may administer oaths, order the taking of depositions, issue subpoenas, examine witnesses, and compel the attendance of witnesses and production of books, accounts, papers, records, documents, and testimony.

Effective Date: 10-27-2000



Section 4779.29 - Suspension of license without adjudicatory hearing.

If the board determines that there is clear and convincing evidence that an individual licensed under this chapter is engaging or has engaged in conduct described in division (A) of section 4779.28 of the Revised Code and that the license holder's continued practice presents a danger of immediate and serious harm to the public, the board may suspend the individual's license without an adjudicatory hearing. A telephone conference call may be used for reviewing the matter and taking the vote. If the board votes to suspend an individual's license, the board shall issue a written order of suspension by certified mail or in person in accordance with section 119.07 of the Revised Code. The order is not subject to suspension by a court during pendancy of any appeal filed under section 119.12 of the Revised Code. If the license holder requests an adjudicatory hearing by the board, the date set for the hearing shall be not later than fifteen days, but not earlier than seven days, after the request, unless otherwise agreed to by the board and the license holder. Any suspension imposed under this section shall remain in effect, unless reversed on appeal, until a final adjudicative order issued by the board pursuant to section 119.12 of the Revised Code becomes effective. The board shall issue its final adjudicative order within sixty days after completion of its hearing. A failure to issue an order within sixty days shall result in the dissolution of the summary suspension order, but shall not invalidate any subsequent, final adjudicative order.

Effective Date: 10-27-2000



Section 4779.30 - Allegation of mental incompetence or illness.

If the state board of orthotics, prosthetics, and pedorthics has reason to believe that a person who holds a license issued under this chapter is mentally ill or mentally incompetent, it may file in the probate court of the county in which the person has a legal residence an affidavit in the form prescribed in section 5122.11 of the Revised Code and signed by the secretary of the board, whereupon the same proceeding shall be had as provided in Chapter 5122. of the Revised Code. The attorney general may represent the board in any proceeding commenced under this section. If an individual who has been granted a license under this chapter is adjudicated by a probate court to be mentally ill or mentally incompetent, the individual's license shall be automatically suspended until the individual has filed with the board a certified copy of an adjudication by a probate court of the individual's subsequent restoration to competency or has submitted to the board proof, satisfactory to the board, of having been restored to competency in the manner and form provided in section 5122.38 of the Revised Code. The judge of the court shall immediately notify the board of an adjudication of incompetence and note any suspension of a license in the margin of the court's record of the certificate. In the absence of fraud or bad faith, neither the board nor any agent, representative, or employee of the board shall be held liable in damages by any person by reason of the filing of the affidavit referred to in this section.

Effective Date: 10-27-2000



Section 4779.31 - Reinstating licenses.

Before reinstating a license issued under this chapter that has been suspended for more than two years, the board may require an individual to pass the appropriate licensing examination.

Effective Date: 10-27-2000



Section 4779.32 - Allegations to be written and verified.

If any person makes an allegation against an individual who holds a license issued under this chapter, the allegation shall be reduced to writing and verified by a person who is familiar with the facts underlying the allegation. The person making the allegation shall file three copies of the allegation with the state board of orthotics, prosthetics, and pedorthics. If a person alleges that a license holder is engaging or has engaged in conduct described in division (A) of section 4779.28 of the Revised Code, the board may proceed with an adjudication hearing under Chapter 119. of the Revised Code. The board shall retain the information filed under this section in accordance with rules adopted by the board under section 4779.08 of the Revised Code.

Effective Date: 10-27-2000



Section 4779.33 - Enforcement.

The secretary of the state board of orthotics, prosthetics, and pedorthics shall enforce the laws relating to the practice of orthotics, prosthetics, and pedorthics. If the secretary has knowledge of a violation, the secretary shall investigate the violation and notify the prosecuting attorney of the proper county.

Effective Date: 10-27-2000



Section 4779.34 - Compliance with law regarding sanctions for human trafficking.

The state board of orthotics, prosthetics, and pedorthics shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4779.99 - Penalty.

Whoever violates section 4779.02, 4779.03, or 4779.04 of the Revised Code is guilty of a minor misdemeanor on the first offense; on each subsequent offense, the individual is guilty of a misdemeanor of the fourth degree.

Effective Date: 10-27-2000






Chapter 4781 - MANUFACTURED HOMES

Section 4781.01 - Manufactured homes definitions.

As used in this chapter:

(A) "Industrialized unit" has the same meaning as in division (C)(3) of section 3781.06 of the Revised Code.

(B) "Installation" means any of the following:

(1) The temporary or permanent construction of stabilization, support, and anchoring systems for manufactured housing;

(2) The placement and erection of a manufactured housing unit or components of a unit on a structural support system;

(3) The supporting, blocking, leveling, securing, anchoring, underpinning, or adjusting of any section or component of a manufactured housing unit;

(4) The joining or connecting of all sections or components of a manufactured housing unit.

(C) "Manufactured home" has the same meaning as in division (C)(4) of section 3781.06 of the Revised Code.

(D) "Manufactured home park" means any tract of land upon which three or more manufactured or mobile homes used for habitation are parked, either free of charge or for revenue purposes, and includes any roadway, building, structure, vehicle, or enclosure used or intended for use as a part of the facilities of the park. "Manufactured home park" does not include any of the following:

(1) A tract of land used solely for the storage or display for sale of manufactured or mobile homes or solely as a temporary park-camp as defined in section 3729.01 of the Revised Code;

(2) A tract of land that is subdivided and the individual lots are for sale or sold for the purpose of installation of manufactured or mobile homes used for habitation and the roadways are dedicated to the local government authority;

(3) A tract of land within an area that is subject to local zoning authority and subdivision requirements and is subdivided, and the individual lots are for sale or sold for the purpose of installation of manufactured or mobile homes for habitation.

(E) "Manufactured housing" means manufactured homes and mobile homes.

(F) "Manufactured housing installer" means an individual who installs manufactured housing.

(G) "Mobile home" has the same meaning as in division (O) of section 4501.01 of the Revised Code.

(H) "Model standards" means the federal manufactured home installation standards established pursuant to 42 U.S.C. 5404.

(I) "Permanent foundation" has the same meaning as in division (C)(5) of section 3781.06 of the Revised Code.

(J) "Business" includes any activities engaged in by any person for the object of gain, benefit, or advantage either direct or indirect.

(K) "Casual sale" means any transfer of a manufactured home or mobile home by a person other than a manufactured housing dealer, manufactured housing salesperson, or manufacturer to an ultimate consumer or a person who purchases the home for use as a residence.

(L) "Engaging in business" means commencing, conducting, or continuing in business, or liquidating a business when the liquidator thereof holds self out to be conducting such business; making a casual sale or otherwise making transfers in the ordinary course of business when the transfers are made in connection with the disposition of all or substantially all of the transferor's assets is not engaging in business.

(M) "Manufactured home park operator" or "park operator" means the person who has responsible charge of a manufactured home park and who is licensed under sections 4781.26 to 4781.35 of the Revised Code.

(N) "Manufactured housing broker" means any person acting as a selling agent on behalf of an owner of a manufactured home or mobile home that is subject to taxation under section 4503.06 of the Revised Code.

(O) "Manufactured housing dealer" means any person engaged in the business of selling at retail, displaying, offering for sale, or dealing in manufactured homes or mobile homes.

(P) "Manufacturer" means a person who manufacturers, assembles, or imports manufactured homes or mobile homes.

(Q) "Retail sale" or "sale at retail" means the act or attempted act of selling, bartering, exchanging, or otherwise disposing of a manufactured home or mobile home to an ultimate purchaser for use as a residence.

(R) "Salesperson" means any individual employed by a manufactured housing dealer or manufactured housing broker to sell, display, and offer for sale, or deal in manufactured homes or mobile homes for a commission, compensation, or other valuable consideration, but does not mean any public officer performing official duties.

(S) "Ultimate purchaser" means, with respect to any new manufactured home, the first person, other than a manufactured housing dealer purchasing in the capacity of a manufactured housing dealer, who purchases such new manufactured home for purposes other than resale.

(T) "Tenant" means a person who is entitled under a rental agreement with a manufactured home park operator to occupy a manufactured home park lot and who does not own the home occupying the lot.

(U) "Owner" means a person who is entitled under a rental agreement with a manufactured home park operator to occupy a manufactured home park lot and who owns the home occupying the lot.

(V) "Resident" means a person entitled under a rental agreement to the use and occupancy of residential premises to the exclusion of others. "Resident" includes both tenants and owners.

(W) "Residential premises" means a lot located within a manufactured home park and the grounds, areas, and facilities contained within the manufactured home park for the use of residents generally or the use of which is promised to a resident.

(X) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of residential premises by one of the parties.

(Y) "Security deposit" means any deposit of money or property to secure performance by the resident under a rental agreement.

(Z) "Development" means any artificial change to improved or unimproved real estate, including, without limitation, buildings or structures, dredging, filling, grading, paving, excavation or drilling operations, or storage of equipment or materials, and the construction, expansion, or substantial alteration of a manufactured home park, for which plan review is required under division (A) of section 4781.31 of the Revised Code. "Development" does not include the building, construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code is applicable.

(AA) "Flood" or "flooding" means either of the following:

(1) A general and temporary condition of partial or complete inundation of normally dry land areas from any of the following:

(a) The overflow of inland or tidal waters;

(b) The unusual and rapid accumulation or runoff of surface waters from any source;

(c) Mudslides that are proximately caused by flooding as defined in division (AA)(1)(b) of this section and that are akin to a river of liquid and flowing mud on the surface of normally dry land areas, as when earth is carried by a current of water and deposited along the path of the current.

(2) The collapse or subsidence of land along the shore of a lake or other body of water as a result of erosion or undermining that is caused by waves or currents of water exceeding anticipated cyclical levels or that is suddenly caused by an unusually high water level in a natural body of water, and that is accompanied by a severe storm, by an unanticipated force of nature, such as a flash flood, by an abnormal tidal surge, or by some similarly unusual and unforeseeable event, that results in flooding as defined in division (AA)(1)(a) of this section.

(BB) "Flood plain" means the area adjoining any river, stream, watercourse, or lake that has been or may be covered by flood water.

(CC) "One-hundred-year flood" means a flood having a one per cent chance of being equaled or exceeded in any given year.

(DD) "One-hundred-year flood plain" means that portion of a flood plain inundated by a one-hundred-year flood.

(EE) "Person" has the same meaning as in section 1.59 of the Revised Code and also includes this state, any political subdivision of this state, and any other state or local body of this state.

(FF) "Substantial damage" means damage of any origin sustained by a manufactured or mobile home that is situated in a manufactured home park located in a flood plain when the cost of restoring the home to its condition before the damage occurred will equal or exceed fifty per cent of the market value of the home before the damage occurred.

(GG) "Substantially alter" means a change in the layout or design of a manufactured home park, including, without limitation, the movement of utilities or changes in established streets, lots, or sites or in other facilities. In the case of manufactured home parks located within a one-hundred-year flood plain, "substantially alter" also includes changes in elevation resulting from the addition of fill, grading, or excavation that may affect flood plain management.

(HH) "Tract" means a contiguous area of land that consists of one or more parcels, lots, or sites that have been separately surveyed regardless of whether the individual parcels, lots, or sites have been recorded and regardless of whether the one or more parcels, lots, or sites are under common or different ownership.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-06-2004



Section 4781.02 - Manufactured homes commission.

(A) There is hereby created the manufactured homes commission which consists of nine members, with three members appointed by the governor, three members appointed by the president of the senate, and three members appointed by the speaker of the house of representatives.

(B)

(1) Commission members shall be residents of this state, except for members appointed pursuant to divisions (B)(3)(b) and (B)(4)(a) of this section. Members shall be selected from a list of persons the Ohio manufactured homes association, or any successor entity, recommends, except for appointments made pursuant to division (B)(2) of this section.

(2) The governor shall appoint the following members:

(a) One member to represent the board of building standards, who may be a member of the board or a board employee not in the classified civil service, with an initial term ending December 31, 2007;

(b) One member who is registered as a sanitarian in accordance with Chapter 4736. of the Revised Code, has experience with the regulation of manufactured homes, and is an employee of a health district described in section 3709.01 of the Revised Code;

(c) One member whose primary residence is a manufactured home, with an initial term ending December 31, 2006.

(3) The president of the senate shall appoint the following members:

(a) Two members who are manufactured housing installers who have been actively engaged in the installation of manufactured housing for the five years immediately prior to appointment, with the initial term of one installer ending December 31, 2007, and the initial term of the other installer ending December 31, 2005.

(b) One member who manufactures manufactured homes in this state or who manufactures manufactured homes in another state and ships homes into this state, to represent manufactured home manufacturers, with an initial term ending December 31, 2006.

(4) The speaker of the house of representatives shall appoint the following members:

(a) One member who operates a manufactured or mobile home retail business in this state to represent manufactured housing dealers, with an initial term ending December 31, 2007;

(b) One member who is a manufactured home park operator or is employed by an operator, with an initial term ending December 31, 2005;

(c) One member to represent the Ohio manufactured home association, or any successor entity, who may be the president or executive director of the association or the successor entity, with an initial term ending December 31, 2006.

(C)

(1) After the initial term, each term of office is for four years ending on the thirty-first day of December. A member holds office from the date of appointment until the end of the term. No member may serve more than two consecutive four-year terms.

(2) Any member appointed to fill a vacancy that occurs prior to the expiration of a term continues in office for the remainder of that term. Any member continues in office subsequent to the expiration date of the term until the member's successor takes office or until sixty days have elapsed, which ever occurs first.

(3) A vacancy on the commission does not impair the authority of the remaining members to exercise all of the commission's powers.

(D)

(1) The governor may remove any member from office for incompetence, neglect of duty, misfeasance, nonfeasance, malfeasance, or unprofessional conduct in office.

(2) Vacancies shall be filled in the manner of the original appointment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 08-06-2004



Section 4781.03 - Meetings - organization - voting.

(A) No member of the manufactured homes commission may participate in any vote regarding a contract or license the commission awards if the member has a direct pecuniary or fiduciary interest in that contract or license.

(B) The commission shall meet at least three times each calendar year, upon the call of the chairperson or the written request of a majority of the members. The chairperson shall establish the time and place for each meeting. Five members constitute a quorum, and at least five votes are necessary for the commission to take action.

(C)

(1) The commission shall elect a member as chairperson and a member as vice-chairperson, with each serving for one year.

(2) The chairperson shall preside at all meetings with the vice-chairperson presiding in the chairperson's absence. At any time the chairperson and vice-chairperson are absent from a meeting when a quorum exists, the members present shall elect a presiding officer to act during the absence of the chairperson and vice-chairperson.

(D) Members of the commission receive no compensation for serving on the commission. Members are entitled to reimbursement for actual and necessary expenses incurred in the discharge of their official duties, including travel expenses.

(E) The commission may employ administrative staff, not in the classified civil service, including an executive director, to serve at the pleasure of the commission to carry out duties and functions the commission authorizes.

(F) Serving as a member of the manufactured homes commission does not constitute holding a public office or position of employment, and service on the commission is not grounds for removing a commission member from a public office or position of employment.

Effective Date: 08-06-2004



Section 4781.04 - Adoption of rules.

(A) The manufactured homes commission shall adopt rules pursuant to Chapter 119. of the Revised Code to do all of the following:

(1) Establish uniform standards that govern the installation of manufactured housing. Not later than one hundred eighty days after the secretary of the United States department of housing and urban development adopts model standards for the installation of manufactured housing or amends those standards, the commission shall amend its standards as necessary to be consistent with, and not less stringent than, the model standards for the design and installation of manufactured housing the secretary adopts or any manufacturers' standards that the secretary determines are equal to or not less stringent than the model standards.

(2) Govern the inspection of the installation of manufactured housing. The rules shall specify that the commission, any building department or personnel of any department, or any private third party, certified pursuant to section 4781.07 of the Revised Code shall conduct all inspections of the installation of manufactured housing located in manufactured home parks to determine compliance with the uniform installation standards the commission establishes pursuant to this section.

(3) Govern the design, construction, installation, approval, and inspection of foundations and the base support systems for manufactured housing. The rules shall specify that the commission, any building department or personnel of any department, or any private third party, certified pursuant to section 4781.07 of the Revised Code shall conduct all inspections of the installation, foundations, and base support systems of manufactured housing located in manufactured home parks to determine compliance with the uniform installation standards and foundation and base support system design the commission establishes pursuant to this section.

(4) Govern the training, experience, and education requirements for manufactured housing installers, manufactured housing dealers, manufactured housing brokers, and manufactured housing salespersons;

(5) Establish a code of ethics for manufactured housing installers;

(6) Govern the issuance, revocation, and suspension of licenses to manufactured housing installers;

(7) Establish fees for the issuance and renewal of licenses, for conducting inspections to determine an applicant's compliance with this chapter and the rules adopted pursuant to it, and for the commission's expenses incurred in implementing this chapter;

(8) Establish conditions under which a licensee may enter into contracts to fulfill the licensee's responsibilities;

(9) Govern the investigation of complaints concerning any violation of this chapter or the rules adopted pursuant to it or complaints involving the conduct of any licensed manufactured housing installer or person installing manufactured housing without a license, licensed manufactured housing dealer, licensed manufactured housing broker, or manufactured housing salesperson;

(10) Establish a dispute resolution program for the timely resolution of warranty issues involving new manufactured homes, disputes regarding responsibility for the correction or repair of defects in manufactured housing, and the installation of manufactured housing. The rules shall provide for the timely resolution of disputes between manufacturers, manufactured housing dealers, and installers regarding the correction or repair of defects in manufactured housing that are reported by the purchaser of the home during the one-year period beginning on the date of installation of the home. The rules also shall provide that decisions made regarding the dispute under the program are not binding upon the purchaser of the home or the other parties involved in the dispute unless the purchaser so agrees in a written acknowledgement that the purchaser signs and delivers to the program within ten business days after the decision is issued.

(11) Establish the requirements and procedures for the certification of building departments and building department personnel pursuant to section 4781.07 of the Revised Code;

(12) Establish fees to be charged to building departments and building department personnel applying for certification and renewal of certification pursuant to section 4781.07 of the Revised Code;

(13) Develop a policy regarding the maintenance of records for any inspection authorized or conducted pursuant to this chapter. Any record maintained under division (A)(13) of this section shall be a public record under section 149.43 of the Revised Code.

(14) Carry out any other provision of this chapter.

(B) The manufactured homes commission shall do all of the following:

(1) Prepare and administer a licensure examination to determine an applicant's knowledge of manufactured housing installation and other aspects of installation the commission determines appropriate;

(2) Select, provide, or procure appropriate examination questions and answers for the licensure examination and establish the criteria for successful completion of the examination;

(3) Prepare and distribute any application form this chapter requires;

(4) Receive applications for licenses and renewal of licenses and issue licenses to qualified applicants;

(5) Establish procedures for processing, approving, and disapproving applications for licensure;

(6) Retain records of applications for licensure, including all application materials submitted and a written record of the action taken on each application;

(7) Review the design and plans for manufactured housing installations, foundations, and support systems;

(8) Inspect a sample of homes at a percentage the commission determines to evaluate the construction and installation of manufactured housing installations, foundations, and support systems to determine compliance with the standards the commission adopts;

(9) Investigate complaints concerning violations of this chapter or the rules adopted pursuant to it, or the conduct of any manufactured housing installer, manufactured housing dealer, manufactured housing broker, or manufactured housing salesperson;

(10) Determine appropriate disciplinary actions for violations of this chapter;

(11) Conduct audits and inquiries of manufactured housing installers, manufactured housing dealers, and manufactured housing brokers as appropriate for the enforcement of this chapter. The commission, or any person the commission employs for the purpose, may review and audit the business records of any manufactured housing installer, dealer, or broker during normal business hours.

(12) Approve an installation training course, which may be offered by the Ohio manufactured homes association or other entity;

(13) Perform any function or duty necessary to administer this chapter and the rules adopted pursuant to it.

(C) Nothing in this section shall be construed to limit the authority of a board of health to enforce section 3701.344 or Chapters 3703., 3718., and 3781. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 08-06-2004; 03-30-2006



Section 4781.05 - Powers of executive director.

The executive director of the manufactured homes commission shall do all of the following:

(A) With commission approval, secure and manage office space, supplies, and the professional and clerical staff necessary to effectively perform the executive director's and commission's duties;

(B) Pursuant to rules the commission adopts, review applications for manufactured housing installer licenses, manufactured housing dealer licenses, manufactured housing broker licenses, and manufactured housing salesperson licenses and on behalf of the commission, issue licenses to qualified persons;

(C) Administer the dispute resolution program the commission develops if the commission does not contract with the Ohio manufactured homes association or another entity to administer the program;

(D) Administer any continuing education program the commission develops;

(E) Collect fees the commission establishes;

(F) Except as provided in divisions (A)(2) and (3) of section 4781.04 of the Revised Code, employ installation inspectors and investigators to serve at the executive director's pleasure to assist in carrying out the executive director's duties under this chapter or the duties the commission delegates to the executive director;

(G) Serve as secretary of the commission and maintain a written record of the commission's meetings and proceedings;

(H) Notify manufactured housing installers, manufactured housing dealers, manufactured housing brokers, and manufactured housing salespersons of changes in this chapter and the rules adopted pursuant to it;

(I) Do all things the commission requests or delegates for the administration and enforcement of this chapter.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Effective Date: 08-06-2004



Section 4781.06 - Delegation of powers - contracts.

(A) The manufactured homes commission may delegate to the executive director any of its duties set forth in division (B) of section 4781.04 of the Revised Code.

(B) The commission may enter into a contract with the Ohio manufactured homes association or another entity to administer the dispute resolution program created pursuant to section 4781.04 of the Revised Code. The contract shall specify the terms for the administration of the program.

(C)

(1) The commission may enter into a contract with any private third party, municipal corporation, township, county, state agency, or the Ohio manufactured homes association, or any successor entity, to perform any of the commission's functions set forth in division (B) of section 4781.04 of the Revised Code that the commission has not delegated to the executive director. Each contract shall specify the compensation to be paid to the private third party, municipal corporation, township, county, state agency, or the Ohio manufactured homes association, or successor entity, for the performance of the commission's functions.

(2) Except as provided in this division, the commission shall not enter into any contract with any person or building department to accept and approve plans and specifications or to inspect manufactured housing foundations and the installation of manufactured housing unless that person or building department is certified pursuant to section 4781.07 of the Revised Code. The commission shall require inspectors the Ohio department of health employs to obtain certification pursuant to section 4781.07 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 08-06-2004



Section 4781.07 - Certification of local authorities to exercise commission authority.

(A) Pursuant to rules the manufactured homes commission adopts, the commission may certify municipal, township, and county building departments and the personnel of those departments, or any private third party, to exercise the commission's enforcement authority, accept and approve plans and specifications for foundations, support systems and installations, and inspect manufactured housing foundations, support systems, and manufactured housing installations. Any certification is effective for three years.

(B) Following an investigation and finding of facts that support its action, the commission may revoke or suspend certification. The commission may initiate an investigation on its own motion or the petition of a person affected by the enforcement or approval of plans.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-06-2004



Section 4781.08 - Manufactured housing installer's license.

(A) The manufactured homes commission shall issue a manufactured housing installer's license to any applicant who is at least eighteen years of age and meets all of the following requirements:

(1) Submits an application to the commission on a form the commission prescribes and pays the fee the commission requires;

(2) Completes all training requirements the commission prescribes;

(3) Meets the experience requirements the commission prescribes by rule;

(4) Has at least one year of experience installing manufactured housing under the supervision of a licensed manufactured home installer if applying for licensure after January 1, 2006;

(5) Has completed an installation training course the commission approves, which may be offered by the Ohio manufactured homes association or other entity;

(6) Receives a passing score on the licensure examination the commission administers;

(7) Provides information the commission requires to demonstrate compliance with this chapter and the rules the commission adopts;

(8) Provides the commission with three references from persons who are retailers, manufacturers, or manufactured home park operators familiar with the person's installation work experience and competency, with at least two of the three references provided after January 1, 2006, being from persons who are licensed manufactured housing installers;

(9) Has liability insurance or a surety bond that is issued by an insurance or surety company authorized to transact business in Ohio, in the amount the commission specifies, and containing the terms and conditions the commission requires;

(10) Is in compliance with section 4123.35 of the Revised Code.

(B) The commission shall not grant a license to any person who the commission finds has engaged in actions during the previous two years that constitute a ground for denial, suspension, or revocation of a license or who has had a license revoked or disciplinary action imposed by the licensing or certification board of another state or jurisdiction during the previous two years in connection with the installation of manufactured housing.

(C) Any person who is licensed, certified, or otherwise approved under the laws of another state to perform functions substantially similar to those of a manufactured housing installer may apply to the commission for licensure on a form the commission prescribes. The commission shall issue a license if the standards for licensure, certification, or approval in the state in which the applicant is licensed, certified, or approved are substantially similar to or exceed the requirements set forth in this chapter and the rules adopted pursuant to it. The commission may require the applicant to pass the commission's licensure examination.

(D) Any license issued pursuant to this section shall bear the licensee's name and post-office address, the issue date, a serial number the commission designates, and the signature of the commission chairperson or a person the commission designates pursuant to rules.

(E) A manufactured housing installers license expires two years after it is issued. The commission shall renew a license if the applicant does all of the following:

(1) Meets the requirements of division (A) of this section;

(2) Demonstrates compliance with the requirements of this chapter and the rules adopted pursuant to it;

(3) Meets the commission's continuing education requirements.

(F) No manufactured housing installer's license may be transferred to another person.

Effective Date: 08-06-2004



Section 4781.09 - Suspending, revoking, or refusing to renew the license.

(A) The manufactured homes commission may deny, suspend, revoke, or refuse to renew the license of any manufactured home installer for any of the following reasons:

(1) Failure to satisfy the requirements of section 4781.08 or 4781.10 of the Revised Code;

(2) Violation of this chapter or any rule adopted pursuant to it;

(3) Making a material misstatement in an application for a license;

(4) Installing manufactured housing without a license or without being under the supervision of a licensed manufactured housing installer;

(5) Failure to appear for a hearing before the commission or to comply with any final adjudication order of the commission issued pursuant to this chapter;

(6) Conviction of a felony or a crime involving moral turpitude;

(7) Having had a license revoked, suspended, or denied by the commission during the preceding two years;

(8) Having had a license revoked, suspended, or denied by another state or jurisdiction during the preceding two years;

(9) Engaging in conduct in another state or jurisdiction that would violate this chapter if committed in this state.

(10) Failing to provide written notification of an installation pursuant to division (D) of section 4781.11 of the Revised Code to a county treasurer or county auditor.

(B)

(1) Any person whose license or license application is revoked, suspended, denied, or not renewed or upon whom a civil penalty is imposed may request an adjudication hearing on the matter within thirty days after receipt of the notice of the action. The hearing shall be held in accordance with Chapter 119. of the Revised Code.

(2) Any licensee or applicant may appeal an order made pursuant to an adjudication hearing in the manner provided in section 119.12 of the Revised Code.

(C) A person whose license is suspended, revoked, or not renewed may apply for a new license two years after the date on which the license was suspended, revoked, or not renewed.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-06-2004



Section 4781.10 - Programs and requirements for continuing education.

(A) The manufactured homes commission may establish programs and requirements for continuing education for manufactured housing installers. The commission shall not require licensees to complete more than eight credit hours of continuing education during each license period. If the commission establishes a program of continuing education, it shall require that only courses that the commission preapproves be accepted for licensure credit, and unless an extension is granted pursuant to division (D) of this section, that all credit hours be successfully completed prior to the expiration of the installer's license.

(B) To provide the resources to administer continuing education programs, the commission may establish nonrefundable fees, including any of the following:

(1) An application fee not to exceed one hundred fifty dollars charged to the sponsor of each proposed course;

(2) A renewal fee not to exceed seventy-five dollars, charged to the sponsor of each course, for the annual renewal of course approval;

(3) A course fee charged to the sponsor of each course offered, not to exceed five dollars per credit hour, for each person completing an approved course;

(4) A student fee charged to licensees, not to exceed fifty dollars, for each course or activity a student submits to the commission for approval.

(C) The commission may adopt reasonable rules not inconsistent with this chapter to carry out any continuing education program, including rules that govern the following:

(1) The content and subject matter of continuing education courses;

(2) The criteria, standards, and procedures for the approval of courses, course sponsors, and course instructors;

(3) The methods of instruction;

(4) The computation of course credit;

(5) The ability to carry forward course credit from one year to another;

(6) Conditions under which the commission may grant a waiver or variance from continuing education requirements on the basis of hardship or other reasons;

(7) Procedures for compliance with the continuing education requirements and sanctions for noncompliance.

(D) The commission shall not renew the license of any person who fails to satisfy any continuing education requirement that the commission establishes. The commission may, for good cause, grant an extension of time to comply with the continuing education requirements. Any installer who is granted an extension and completes the continuing education requirements within the time the commission establishes is deemed in compliance with the education requirements. The license of any person who is granted an extension shall remain in effect during the period of the extension.

Effective Date: 08-06-2004



Section 4781.11 - License required for installation.

(A)

(1) Except as provided in division (B) of this section, no person shall install manufactured housing unless that person is licensed as a manufactured housing installer pursuant to this chapter or unless a licensed manufactured housing installer is present during the installation and supervises the person who is not licensed.

(2) A licensed manufactured housing installer who supervises the work of an unlicensed person is responsible for all installation work that the unlicensed person performs under the licensed person's supervision.

(3) A person who is not a licensed manufactured housing installer may perform foundation or base support system construction if supervised by a licensed installer. The licensed installer need not be present during the construction of the foundation or base support system but is responsible for the construction of the foundation or base support system.

(B)

(1) Nothing in this chapter requires a person to obtain a manufactured housing installer license to install manufactured housing for the person's own occupancy if the manufactured housing is located on property that the person owns and is not located in a manufactured home park.

(2) A person who installs manufactured housing in the manner described in division (B)(1) of this section is not entitled to claim any right or remedy or to bring a cause of action under this chapter.

(C) No person shall install any manufactured housing foundation or manufactured housing support system unless that foundation or support system complies with the standards the manufactured homes commission establishes and receives all approvals and inspections that the commission requires.

(D) Within fourteen days after the installation, a manufactured housing installer who performs or supervises a manufactured housing installation shall provide to both the treasurer and the auditor of the county in which the installation is being performed a written notice containing all of the following information:

(1) The address or location of the installation;

(2) The date of the installation;

(3) The make and model of the installed manufactured housing unit;

(4) The name of the owner of the installed manufactured housing unit.

(E) It is a violation of this chapter to do any of the following:

(1) Represent another person's license as a manufactured housing installer as one's own;

(2) Intentionally give false or materially misleading information of any kind to the commission or to a commission member in connection with licensing matters;

(3) Impersonate another manufactured housing installer;

(4) Use an expired, suspended, or revoked license.

Effective Date: 08-06-2004



Section 4781.12 - Injunctions.

(A) The manufactured homes commission may apply to an appropriate court to enjoin any violation of this chapter or the rules adopted pursuant to it. The court shall grant any appropriate relief, including an injunction, restraining order, or any combination thereof, upon a showing that a person has violated or is about to violate this chapter or a rule adopted pursuant to it.

(B) The prosecuting attorney of a county, a city director of law, or the attorney general may, upon the complaint of the commission, prosecute to termination or bring an action for injunction against any person violating this chapter or the rules adopted pursuant to it.

(C) Any other party adversely affected by an order of the commission may appeal the order to the court of common pleas of the county in which the party adversely affected is a resident or has a place of business, except that if that party is not a resident of this state and has no place of business in this state, the party shall appeal to the court of common pleas in Franklin county.

Effective Date: 08-06-2004



Section 4781.121 - Investigation of violations; hearings; penalties.

(A) The manufactured homes commission, pursuant to section 4781.04 of the Revised Code, may investigate any person who allegedly has committed a violation. If, after an investigation the commission determines that reasonable evidence exists that a person has committed a violation, within seven days after that determination, the commission shall send a written notice to that person in the same manner as prescribed in section 119.07 of the Revised Code for licensees, except that the notice shall specify that a hearing will be held and specify the date, time, and place of the hearing.

(B) The commission shall hold a hearing regarding the alleged violation in the same manner prescribed for an adjudication hearing under section 119.09 of the Revised Code. If the commission, after the hearing, determines that a violation has occurred, the commission, upon an affirmative vote of five of its members, may impose a fine not exceeding one thousand dollars per violation per day. The commission's determination is an order that the person may appeal in accordance with section 119.12 of the Revised Code.

(C) If the person who allegedly committed a violation fails to appear for a hearing, the commission may request the court of common pleas of the county where the alleged violation occurred to compel the person to appear before the commission for a hearing.

(D) If the commission assesses a person a civil penalty for a violation and the person fails to pay that civil penalty within the time period prescribed by the commission pursuant to section 131.02 of the Revised Code, the commission shall forward to the attorney general the name of the person and the amount of the civil penalty for the purpose of collecting that civil penalty. In addition to the civil penalty assessed pursuant to this section, the person also shall pay any fee assessed by the attorney general for collection of the civil penalty.

(E) The authority provided to the commission pursuant to this section, and any fine imposed under this section, shall be in addition to, and not in lieu of, all penalties and other remedies provided in this chapter. Any fines collected pursuant to this section shall be used solely to administer and enforce this chapter and rules adopted under it. Any fees collected pursuant to this section shall be transmitted to the treasurer of state and shall be credited to the manufactured homes commission regulatory fund created in section 4781.54 of the Revised Code and the rules adopted thereunder. The fees shall be used only for the purpose of administering and enforcing sections 4781.26 to 4781.35 of the Revised Code and the rules adopted thereunder.

(F) As used in this section, "violation" means a violation of section 4781.11, 4781.16, or 4781.27, or any rule adopted pursuant to section 4781.04, of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 4781.13 - Deposit of receipts.

The manufactured homes commission, shall deposit all receipts, from any source, in the state treasury to the credit of the occupational licensing and regulatory fund.

Effective Date: 08-06-2004



Section 4781.14 - Exclusivity of authority.

(A) The manufactured homes commission, has exclusive authority to regulate manufactured home installers, the installation of manufactured housing, and manufactured housing foundations and support systems in this state. By enacting this chapter, it is the intent of the general assembly to preempt municipal corporations and other political subdivisions from regulating and licensing manufactured housing installers and regulating and inspecting the installation of manufactured housing and manufactured housing foundations and support systems.

(B) The manufactured homes commission has exclusive power to adopt rules of uniform application throughout the state governing installation of manufactured housing, the inspection of manufactured housing foundations and support systems, the inspection of the installation of manufactured housing, the training and licensing of manufactured housing installers, and the investigation of complaints concerning manufactured housing installers.

(C) The rules the commission adopts pursuant to this chapter are the exclusive rules governing the installation of manufactured housing, the design, construction, and approval of foundations for manufactured housing, the licensure of manufactured home installers, and the fees charged for licensure of manufactured home installers. No political subdivision of the state or any department or agency of the state may establish any other standards governing the installation of manufactured housing, manufactured housing foundations and support systems, the licensure of manufactured housing installers, or fees charged for the licensure of manufactured housing installers.

(D) Nothing in this section limits the authority of the attorney general to enforce Chapter 1345. of the Revised Code or to take any action permitted by the Revised Code against manufactured housing installers, retailers, or manufacturers.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-06-2004



Section 4781.15 - Remedies not exclusive.

The remedies provided in this chapter are in addition to remedies otherwise available for the same conduct under state or local law.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 08-06-2004



Section 4781.16 - Display, sale, purchase, or brokerage of manufactured or mobile homes.

(A) Except as provided in division (E) of this section, no person shall do any of the following:

(1) Engage in the business of displaying or selling at retail manufactured homes or mobile homes or assume to engage in that business, unless the person is licensed as a manufactured housing dealer under this chapter, or is a salesperson licensed under this chapter and employed by a licensed manufactured housing dealer;

(2) Make more than five casual sales of manufactured homes or mobile homes in a twelve-month period without obtaining a license as a manufactured housing dealer under this chapter;

(3) Purchase a manufactured home directly from the manufacturer without obtaining a license as a manufactured housing dealer under this chapter;

(4) Engage in the business of brokering manufactured homes unless that person is licensed as a manufactured housing broker under this chapter or licensed as a real estate broker or salesperson pursuant to Chapter 4735. of the Revised Code.

(B)

(1) Except as provided in this division, no manufactured housing dealer shall sell, display, offer for sale, or deal in manufactured homes or mobile homes at any place except an established place of business that is used exclusively for the purpose of selling, displaying, offering for sale, or dealing in manufactured homes or mobile homes.

(2) No manufactured housing broker shall engage in the business of brokering manufactured or mobile homes at any place except an established place of business that is used exclusively for the purpose of brokering manufactured and mobile homes.

(3) A place of business used for the brokering or sale of manufactured homes or mobile homes is considered to be used exclusively for brokering, selling, displaying, offering for sale, or dealing in manufactured or mobile homes even though industrialized units, as defined by section 3781.06 of the Revised Code, are brokered, sold, displayed, offered for sale, or dealt at the same place of business.

(4) If the licensed manufactured housing dealer is a manufactured home park operator, then all of the following apply:

(a) An established place of business that is located in the operator's manufactured home park and that is used for selling, leasing, and renting manufactured homes and mobile homes in that manufactured home park is considered to be used exclusively for that purpose even though rent and other activities related to the operation of the manufactured home park take place at the same location or office.

(b) The dealer's established place of business in the manufactured home park shall be staffed by someone licensed and regulated under this chapter who could reasonably assist any retail customer with or without an appointment, but such established place of business need not satisfy office size, display lot size, and physical barrier requirements applicable to other used motor vehicle dealers.

(c) The manufactured and mobile homes being offered for sale, lease, or rental by the dealer may be located on individual rental lots inside the operator's manufactured home park.

(C) Nothing in this chapter shall be construed as prohibiting the sale of a new or used manufactured or mobile home located in a manufactured home park by a licensed manufactured housing dealer.

(D) Nothing in this section shall be construed to prohibit persons licensed under this chapter from making sales calls.

(E)

(1) This chapter does not apply to mortgagees selling at retail only those manufactured homes or mobile homes that have come into their possession by a default in the terms of a mortgage contract.

(2) When a partnership licensed under this chapter is dissolved by death, the surviving partners may operate under the manufactured housing dealer license for a period of sixty days, and the heirs or representatives of deceased persons and receivers or trustees in bankruptcy appointed by any competent authority may operate under the license of the person succeeded in possession by that heir, representative, receiver, or trustee in bankruptcy.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §745.20.



Section 4781.17 - Manufactured housing dealer's or broker's licenses.

(A) Each person applying for a manufactured housing dealer's license or manufactured housing broker's license shall complete and deliver to the manufactured homes commission, before the first day of April, a separate application for license for each county in which the business of selling or brokering manufactured or mobile homes is to be conducted. The application shall be in the form prescribed by the commission and accompanied by the fee established by the commission. The applicant shall sign and swear to the application that shall include all of the following:

(1) Name of applicant and location of principal place of business;

(2) Name or style under which business is to be conducted and, if a corporation, the state of incorporation;

(3) Name and address of each owner or partner and, if a corporation, the names of the officers and directors;

(4) The county in which the business is to be conducted and the address of each place of business therein;

(5) A statement of the previous history, record, and association of the applicant and of each owner, partner, officer, and director, that is sufficient to establish to the satisfaction of the commission the reputation in business of the applicant;

(6) A statement showing whether the applicant has previously applied for a manufactured housing dealer's license, manufactured housing broker's license, manufactured housing salesperson's license, or, prior to July 1, 2010, a motor vehicle dealer's license, manufactured home broker's license, or motor vehicle salesperson's license, and the result of the application, and whether the applicant has ever been the holder of any such license that was revoked or suspended;

(7) If the applicant is a corporation or partnership, a statement showing whether any partner, employee, officer, or director has been refused a manufactured housing dealer's license, manufactured housing broker's license, manufactured housing salesperson's license, or, prior to July 1, 2010, a motor vehicle dealer's license, manufactured home broker's license, or motor vehicle salesperson's license, or has been the holder of any such license that was revoked or suspended;

(8) Any other information required by the commission.

(B) Each person applying for a manufactured housing salesperson's license shall complete and deliver to the manufactured homes commission before the first day of July an application for license. The application shall be in the form prescribed by the commission and shall be accompanied by the fee established by the commission. The applicant shall sign and swear to the application that shall include all of the following:

(1) Name and post-office address of the applicant;

(2) Name and post-office address of the manufactured housing dealer or manufactured housing broker for whom the applicant intends to act as salesperson;

(3) A statement of the applicant's previous history, record, and association, that is sufficient to establish to the satisfaction of the commission the applicant's reputation in business;

(4) A statement as to whether the applicant intends to engage in any occupation or business other than that of a manufactured housing salesperson;

(5) A statement as to whether the applicant has ever had any previous application for a manufactured housing salesperson license refused or, prior to July 1, 2010, any application for a motor vehicle salesperson license refused, and whether the applicant has previously had a manufactured housing salesperson or motor vehicle salesperson license revoked or suspended;

(6) A statement as to whether the applicant was an employee of or salesperson for a manufactured housing dealer or manufactured housing broker whose license was suspended or revoked;

(7) A statement of the manufactured housing dealer or manufactured housing broker named therein, designating the applicant as the dealer's or broker's salesperson;

(8) Any other information required by the commission.

(C) Any application for a manufactured housing dealer or manufactured housing broker delivered to the commission under this section also shall be accompanied by a photograph, as prescribed by the commission, of each place of business operated, or to be operated, by the applicant.

(D) The manufactured homes commission shall deposit all license fees into the state treasury to the credit of the occupational licensing and regulatory fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.18 - Cause for license denial.

(A) The manufactured homes commission shall deny the application of any person for a license as a manufactured housing dealer or manufactured housing broker and refuse to issue the license if the commission finds that any of the following is true of the applicant:

(1) The applicant has made any false statement of a material fact in the application.

(2) The applicant has not complied with this chapter or the rules adopted by the commission under this chapter.

(3) The applicant is of bad business repute or has habitually defaulted on financial obligations.

(4) The applicant has been guilty of a fraudulent act in connection with selling or otherwise dealing in manufactured housing or in connection with brokering manufactured housing.

(5) The applicant has entered into or is about to enter into a contract or agreement with a manufacturer or distributor of manufactured homes that is contrary to the requirements of this chapter.

(6) The applicant is insolvent.

(7) The applicant is of insufficient responsibility to ensure the prompt payment of any final judgments that might reasonably be entered against the applicant because of the transaction of business as a manufactured housing dealer or manufactured housing broker during the period of the license applied for, or has failed to satisfy any such judgment.

(8) The applicant has no established place of business that, where applicable, is used or will be used for the purpose of selling, displaying, offering for sale or dealing in manufactured housing at the location for which application is made.

(9) Within less than twelve months prior to making application, the applicant has been denied a manufactured housing dealer's license or manufactured housing broker's license, or has any such license revoked.

(B) The commission shall deny the application of any person for a license as a salesperson and refuse to issue the license if the commission finds that any of the following is true of the applicant:

(1) The applicant has made any false statement of a material fact in the application.

(2) The applicant has not complied with this chapter or the rules adopted by the commission under this chapter.

(3) The applicant is of bad business repute or has habitually defaulted on financial obligations.

(4) The applicant has been guilty of a fraudulent act in connection with selling or otherwise dealing in manufactured housing.

(5) The applicant has not been designated to act as salesperson for a manufactured housing dealer or manufactured housing broker licensed to do business in this state under this chapter, or intends to act as salesperson for more than one licensed manufactured housing dealer or manufactured housing broker at the same time, unless the licensed dealership is owned or operated by the same corporation, regardless of the county in which the dealership's facility is located.

(6) The applicant holds a current manufactured housing dealer's or manufactured housing broker's license issued under this chapter, and intends to act as salesperson for another licensed manufactured housing dealer or manufactured housing broker.

(7) Within less than twelve months prior to making application, the applicant has been denied a salesperson's license or had a salesperson's license revoked.

(8) The applicant was salesperson for, or in the employ of, a manufactured housing dealer or manufactured housing broker at the time the dealer's or broker's license was revoked.

(C) If an applicant for a manufactured housing dealer or manufactured housing broker's license is a corporation or partnership, the commission may refuse to issue a license if any officer, director, or partner of the applicant has been guilty of any act or omission that would be cause for refusing or revoking a license issued to such officer, director, or partner as an individual. The commission's finding may be based upon facts contained in the application or upon any other information the commission may have.

(D) Notwithstanding division (A)(4) of this section, the commission shall not deny the application of any person and refuse to issue a license if the commission finds that the applicant is engaged or will engage in the business of selling at retail any new manufactured homes and demonstrates that the applicant has posted a bond, surety, or certificate of deposit with the commission in an amount not less than one hundred thousand dollars for the protection and benefit of the applicant's customers.

(E) A decision made by the commission under this section may be based upon any statement contained in the application or upon any facts within the commission's knowledge.

(F) Immediately upon denying an application for any of the reasons in this section, the commission shall enter a final order together with the commission's findings. If the application is denied by the executive director of the commission under authority of section 4781.05 of the Revised Code, the executive director shall enter a final order together with the director's findings and certify the same to the commission. The commission shall issue to the applicant a written notice of refusal to grant a license that shall disclose the reason for refusal.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.19 - Issuance and replacement of licenses.

(A) At the time the manufactured homes commission grants the application of any person for a license as a manufactured housing dealer, manufactured housing broker, or manufactured housing salesperson, the commission shall issue to the person a license that includes the name and post-office address of the person licensed. If a manufactured housing dealer or manufactured housing broker has more than one place of business in a county, the dealer or broker shall make application, in such form as the commission prescribes, for a certified copy of the license issued to the dealer or broker for each place of business in the county.

(B) The commission may require each applicant for a manufactured housing dealer's license, manufactured housing broker's license, and manufactured housing salesperson's license issued under this chapter to pay an additional fee, which shall be used by the commission to pay the costs of obtaining a record of any arrests and convictions of the applicant from the bureau of identification and investigation. The amount of the fee shall be equal to that paid by the commission to obtain such record.

(C) In the event of the loss, mutilation, or destruction of a manufactured housing dealer's license, manufactured housing broker's license, or manufactured housing salesperson's license, any licensee may make application to the commission, in the form prescribed by the commission, for a duplicate copy thereof and pay a fee established by the commission.

(D) All manufactured housing dealers' licenses, all manufactured housing brokers' licenses, and all manufactured housing salespersons' licenses issued or renewed shall expire biennially on a day within the two-year cycle that is prescribed by the manufactured homes commission, unless sooner suspended or revoked. Before the first day after the day prescribed by the commission in the year that the license expires, each licensed manufactured housing dealer, manufactured housing broker, and manufactured housing salesperson, in the year in which the license will expire, shall file an application, in such form as the commission prescribes, for the renewal of such license. The fee required by this section for the original license shall accompany the application.

(E) Each manufactured housing dealer and manufactured housing broker shall keep the license or a certified copy thereof and a current list of the dealer's or the broker's licensed salespersons, showing the names, addresses, and serial numbers of their licenses, posted in a conspicuous place in each place of business. Each salesperson shall carry the salesperson's license or a certified copy thereof and shall exhibit such license or copy upon demand to any inspector of the commission, state highway patrol trooper, police officer, or person with whom the salesperson seeks to transact business as a manufactured housing salesperson.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.20 - Confidentiality of license applications.

The applications for licenses submitted under section 4781.17 of the Revised Code are not part of the public records but are confidential information for the use of the manufactured homes commission. No person shall divulge any information contained in such applications and acquired by the person in the person's capacity as an official or employee of the manufactured homes commission, except in a report to the commission, or when called upon to testify in any court or proceeding.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.21 - License suspension of revocation.

(A) The manufactured homes commission may make rules governing its actions relative to the suspension and revocation of manufactured housing dealers', manufactured housing brokers', and manufactured housing salespersons' licenses, and may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the conduct of any licensee under this chapter. The commission shall suspend, revoke, or refuse to renew any manufactured housing dealer's, manufactured housing broker's, or manufactured housing salesperson's license, if any ground existed upon which the license might have been refused, or if a ground exists that would be cause for refusal to issue a license.

The commission may suspend or revoke any license if the licensee has in any manner violated the rules adopted by the commission under this chapter, or has been convicted of committing a felony or violating any law that in any way relates to the selling, taxing, licensing, or regulation of sales of manufactured or mobile homes.

(B) Any salesperson's license shall be suspended upon the termination, suspension, or revocation of the license of the manufactured housing dealeror manufactured housing broker for whom the salesperson is acting, or upon the salesperson leaving the service of the manufactured housing dealer or manufactured housing broker. Upon the termination, suspension, or revocation of the license of the manufactured housing dealer or manufactured housing broker for whom the salesperson is acting, or upon the salesperson leaving the service of a licensed manufactured housing or manufactured housing broker, the licensed salesperson may make application to the commission, in such form as the commission prescribes, to have the salesperson's license reinstated, transferred, and registered as a salesperson for another dealer or broker. If the information contained in the application is satisfactory to the commission, the commission shall reinstate, transfer, or register the salesperson's license as a salesperson for other dealer or broker. The commission shall establish the fee for the reinstatement and transfer of license. No license issued to a dealer, broker, or salesperson under this chapter may be transferred to any other person.

(C) Any person whose manufactured housing dealer's license, manufactured housing broker's license, or manufactured housing salesperson's license is revoked, suspended, denied, or not renewed may request an adjudication hearing on the matter within thirty days after receipt of the notice of the action. If no appeal is taken within thirty days after receipt of the order, the order is final and conclusive. All appeals must be by petition in writing and verified under oath by the applicant whose application for license has been revoked, suspended, denied, or not renewed and must set forth the reason for the appeal and the reason why, in the petitioner's opinion, the order is not correct. In such appeals the board may make investigation to determine the correctness and legality of the appealed order. The hearing shall be held in accordance with Chapter 119. of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.22 - Prohibited actions.

No manufactured housing dealer licensed under this chapter shall do any of the following:

(A) Directly or indirectly, solicit the sale of a manufactured home or mobile home through an interested person other than a salesperson licensed in the employ of a licensed dealer;

(B) Pay any commission or compensation in any form to any person in connection with the sale of a manufactured home or mobile home unless the person is licensed as a salesperson in the employ of the dealer;

(C) Fail to immediately notify the manufactured homes commission upon termination of the employment of any person licensed as a salesperson to sell, display, offer for sale, or deal in manufactured homes or mobile homes for the dealer.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.23 - Notification requirements.

(A) Each licensed manufactured housing dealer and manufactured housing broker shall notify the manufactured homes commission of any change in status as a manufactured housing dealer or manufactured housing broker during the period for which the dealer or broker is licensed, if the change of status concerns either of the following:

(1) Personnel of owners, partners, officers, or directors;

(2) Location of an office or principal place of business.

(B) The notification required by division (A) of this section shall be made by filing with the commission, within fifteen days after the change of status, a supplemental statement in a form prescribed by the commission showing in what respect the status has been changed.

The commission may adopt a rule exempting from the notification requirement of division (A)(1) of this section any dealer if stock in the dealer or its parent company is publicly traded and if there are public records filed with and in the possession of state or federal agencies that provide the information required by division (A)(1) of this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.24 - Manufactured or mobile home - sales contracts.

(A) Every retail sale of a manufactured home or mobile home shall be preceded by a written contract that shall contain all of the agreements of the parties and shall be signed by the buyer and the seller. The seller, upon execution of the contract and before the delivery of the manufactured or mobile home, shall deliver to the buyer a copy of the contract that shall clearly describe all of the following:

(1) The home sold to the buyer, including, where applicable, its vehicle identification number;

(2) The sale price of the home, and, if applicable, the amount paid down by the buyer;

(3) The amount credited to the buyer for any trade-in and a description thereof;

(4) The amount of any finance charge;

(5) The amount charged for any home insurance and a statement of the types of insurance provided by the policy or policies;

(6) The amount of any other charge and a specification of its purpose;

(7) The net balance of payment due from the buyer including the terms of the payment of the net balance.

(B) A manufactured housing dealer may contract for and receive a documentary service charge for a retail sale of a manufactured home or mobile home. The documentary service charge shall be specified in writing without itemization of the individual services provided and shall not be more than the lesser of the following:

(1) The amount allowed in a retail installment contract;

(2) Ten per cent of the amount the buyer is required to pay pursuant to the contract, excluding tax, title, and registration fees, and any negative equity adjustment.

(C) This section does not apply to a casual sale of a manufactured home or mobile home.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.25 - Rules and regulations for manufactured housing brokers.

The manufactured homes commission shall adopt rules for the regulation of manufactured housing brokers in accordance with Chapter 119. of the Revised Code. The rules shall require that a manufactured housing broker maintain a bond of a surety company authorized to transact business in this state in an amount determined by the commission. The rules also shall require each person licensed as a manufactured housing broker to maintain at all times a special or trust bank account that is noninterest-bearing, is separate and distinct from any personal or other account of the broker, and into which shall be deposited and maintained all escrow funds, security deposits, and other moneys received by the broker in a fiduciary capacity. In a form determined by the commission, a manufactured housing broker shall submit written proof to the commission of the continued maintenance of the special or trust account. A depository where special or trust accounts are maintained in accordance with this section shall be located in this state.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.



Section 4781.26 - Rules of uniforma application for manufactured home parks; contracts for inspections.

(A) The manufactured homes commission, subject to Chapter 119. of the Revised Code, shall adopt, and has the exclusive power to adopt, rules of uniform application throughout the state governing the review of plans, issuance of flood plain management permits, and issuance of licenses for manufactured home parks; the location, layout, density, construction, drainage, sanitation, safety, and operation of those parks; and notices of flood events concerning, and flood protection at, those parks. The rules pertaining to flood plain management shall be consistent with and not less stringent than the flood plain management criteria of the national flood insurance program adopted under the "National Flood Insurance Act of 1968," 82 Stat. 572, 42 U.S.C.A. 4001, as amended. The rules shall not apply to the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code is applicable.

(B) The rules pertaining to manufactured home parks constructed after June 30, 1971, shall specify that each home must be placed on its lot to provide not less than fifteen feet between the side of one home and the side of another home, ten feet between the end of one home and the side of another home, and five feet between the ends of two homes placed end to end.

(C) The manufactured homes commission shall determine compliance with the installation, blocking, tiedown, foundation, and base support system standards for manufactured housing located in manufactured home parks adopted by the commission pursuant to section 4781.04 of the Revised Code. All inspections of the installation, blocking, tiedown, foundation, and base support systems of manufactured housing in a manufactured home park that the commission conducts shall be conducted by a person the manufactured homes commission certifies pursuant to section 4781.07 of the Revised Code.

(D) The manufactured homes commission may enter into contracts for the purpose of fulfilling the commission's annual inspection responsibilities for manufactured home parks under this chapter. Boards of health of city or general health districts shall have the right of first refusal for those contracts.

Renumbered from § 3733.02 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 08-06-2004; 10-13-2004



Section 4781.27 - License to operate park.

(A)

(1) On or after the first day of December, but before the first day of January of the next year, every person who intends to operate a manufactured home park shall procure a license to operate the park for the next year from the manufactured homes commission. If the applicable license fee prescribed under section 4781.28 of the Revised Code is not received by the commission by the close of business on the last day of December, the applicant for the license shall pay a penalty equal to twenty-five per cent of the applicable license fee. The penalty shall accompany the license fee. If the last day of December is not a business day, the penalty attaches upon the close of business on the next business day.

(2) No manufactured home park shall be maintained or operated in this state without a license.

(3) No person who has received a license, upon the sale or disposition of the manufactured home park, may have the license transferred to the new operator. A person shall obtain a separate license to operate each manufactured home park.

(B) Before a license is initially issued and annually thereafter, or more often if necessary, the commission shall cause each manufactured home park to be inspected for compliance with sections 4781.26 to 4781.35 of the Revised Code and the rules adopted under those sections. A record shall be made of each inspection on a form prescribed by the commission.

(C) Each person applying for an initial license to operate a manufactured home park shall provide acceptable proof to the commission that adequate fire protection will be provided and that applicable fire codes will be adhered to in the construction and operation of the park.

Renumbered from § 3733.03 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-23-1994; 10-13-2004



Section 4781.28 - Fees.

The manufactured homes commission may charge a fee for an annual license to operate a manufactured home park. The fee for a license shall be determined in accordance with section 4781.26 of the Revised Code and shall include the cost of licensing and all inspections.

Any fees collected shall be transmitted to the treasurer of state and shall be credited to the manufactured homes commission regulatory fund created in section 4781.54 of the Revised Code and used only for the purpose of administering and enforcing sections 4781.26 to 4781.35 of the Revised Code and the rules adopted thereunder.

Renumbered from § 3733.04 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-05-1992; 10-13-2004



Section 4781.29 - License - refusal to grant, suspension, revocation.

The manufactured homes commission may refuse to grant, may suspend, or may revoke any license granted to any person for failure to comply with sections 4781.26 to 4781.35 of the Revised Code or with any rule adopted under section 4781.26 of the Revised Code.

Renumbered from § 3733.05 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992; 10-13-2004



Section 4781.30 - Rights of operators.

(A) Upon a license being issued under sections 4781.27 to 4781.29 of the Revised Code, any operator shall have the right to rent or use each lot for the parking or placement of a manufactured home or mobile home to be used for human habitation without interruption for any period coextensive with any license or consecutive licenses issued under sections 4781.27 to 4781.29 of the Revised Code.

(B) No operator of a manufactured home park shall sell individual lots in a park for eight years following the issuance of the initial license for the park unless, at the time of sale, the park fulfills all platting and subdivision requirements established by the political subdivision in which the park is located, or the political subdivision has entered into an agreement with the operator regarding platting and subdivision requirements and the operator has fulfilled the terms of that agreement.

Renumbered from § 3733.06 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999; 10-13-2004



Section 4781.301 - Fees in lieu of license and inspection fees.

Fees authorized or charged under sections 4781.31, 4781.32, and 4781.28 of the Revised Code are in lieu of all license and inspection fees on or with respect to the operation or ownership of manufactured home parks within this state, except that the licensor may charge additional reasonable fees for the collection and bacteriological examination of any necessary water samples taken from any such park.

Renumbered from § 3733.07 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992



Section 4781.31 - Submitting development plans to commission.

(A) No person shall cause development to occur within any portion of a manufactured home park until the plans for the development have been submitted to and reviewed and approved by the manufactured homes commission. This division does not require that plans be submitted to the commission for approval for the replacement of manufactured or mobile homes on previously approved lots in a manufactured home park when no development is to occur in connection with the replacement. Within thirty days after receipt of the plans, all supporting documents and materials required to complete the review, and the applicable plan review fee established under division (D) of this section, the commission shall approve or disapprove the plans.

(B) Any person aggrieved by the commission's disapproval of a set of plans under division (A) of this section may request a hearing on the matter within thirty days after receipt of the commission's notice of the disapproval. The hearing shall be held in accordance with Chapter 119. of the Revised Code. Thereafter, the disapproval may be appealed in the manner provided in section 119.12 of the Revised Code.

(C) The commission shall establish a system by which development occurring within a manufactured home park is inspected or verified in accordance with rules adopted under section 4781.26 of the Revised Code to ensure that the development complies with the plans approved under division (A) of this section.

(D) The commission shall establish fees for reviewing plans under division (A) of this section and conducting inspections under division (C) of this section.

(E) The commission shall charge the appropriate fees established under division (D) of this section for reviewing plans under division (A) of this section and conducting inspections under division (C) of this section. All such plan review and inspection fees received by the commission shall be transmitted to the treasurer of state and shall be credited to the occupational licensing and regulatory fund created in section 4743.05 of the Revised Code. Moneys so credited to the fund shall be used only for the purpose of administering and enforcing sections 4781.26 to 4781.35 of the Revised Code and rules adopted under those sections.

(F) Plan approvals issued under this section do not constitute an exemption from the land use and building requirements of the political subdivision in which the manufactured home park is or is to be located.

Renumbered from § 3733.021 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999; 10-13-2004



Section 4781.32 - Permit for developing in flood plain.

(A) No person shall cause development to occur or cause the replacement of a mobile or manufactured home within any portion of a manufactured home park that is located within a one-hundred-year flood plain unless the person first obtains a permit from the manufactured homes commission. If the development for which a permit is required under this division is to occur on a lot where a mobile or manufactured home is or is to be located, the owner of the home and the operator of the manufactured home park shall jointly obtain the permit. Each of the persons to whom a permit is jointly issued is responsible for compliance with the provisions of the approved permit that are applicable to that person.

The commission shall disapprove an application for a permit required under this division unless the commission finds that the proposed development or replacement of a mobile or manufactured home complies with the rules adopted under section 4781.26 of the Revised Code. No permit is required under this division for the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code applies.

The commission may suspend or revoke a permit issued under this division for failure to comply with the rules adopted under section 4781.26 of the Revised Code pertaining to flood plain management or for failure to comply with the approved permit.

Any person aggrieved by the disapproval, suspension, or revocation of a permit under this division by the commission may request a hearing on the matter within thirty days after receipt of the notice of the disapproval, suspension, or revocation. The hearing shall be held in accordance with Chapter 119. of the Revised Code. Thereafter, an appeal of the disapproval, suspension, or revocation may be taken in the manner provided in section 119.12 of the Revised Code.

(B) The commission shall establish fees for the issuance of permits under division (A) of this section and for necessary inspections conducted to determine compliance with those permits.

(C) The commission shall charge the appropriate fee established under division (B) of this section for the issuance of a permit under division (A) of this section or for conducting any necessary inspection to determine compliance with the permit. If the commission issues such a permit or conducts such an inspection, the fee for the permit or inspection shall be transmitted to the treasurer of state and shall be credited to the occupational licensing and regulatory fund created in section 4743.05 of the Revised Code. Moneys so credited to the fund shall be used only for the purpose of administering and enforcing sections 4781.26 to 4781.35 of the Revised Code and rules adopted under those sections.

Renumbered from § 3733.022 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999



Section 4781.33 - Notice of flood event affecting manufactured home park.

When a flood event affects a manufactured home park, the operator of the manufactured home park, in accordance with rules adopted under section 4781.26 of the Revised Code, shall notify the manufactured homes commission and the board of health having jurisdiction where the flood event occurred within forty-eight hours after the end of the flood event. The commission, after receiving notification, shall immediately notify the board of health.

After being notified of such a flood event , the board of health shall cause an inspection to be made of the manufactured home park named in the notice. The board of health shall issue a report of the inspection to the commission within ten days after the inspection is completed.

Renumbered from § 3733.024 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992



Section 4781.34 - Owner to repair home substantially damaged.

(A) If a mobile or manufactured home that is located in a flood plain is substantially damaged, the owner of the home shall make all alterations, repairs, or changes to the home, and the operator of the manufactured home park shall make all alterations, repairs, or changes to the lot on which the home is located, that are necessary to ensure compliance with the flood plain management rules adopted under section 4781.26 of the Revised Code. Such alterations, repairs, or changes may include, without limitation, removal of the home or other structures.

No person shall fail to comply with this division.

(B) No person shall cause to be performed any alteration, repair, or change required by division (A) of this section unless the person first obtains a permit from the manufactured homes commission.

The commission shall disapprove an application for a permit required under this division unless the commission finds that the proposed alteration, repair, or change complies with the rules adopted under section 4781.26 of the Revised Code. No permit is required under this division for the construction, erection, or manufacture of any building to which section 3781.06 of the Revised Code applies.

The commission may suspend or revoke a permit issued under this division for failure to comply with the rules adopted under section 4781.26 of the Revised Code pertaining to flood plain management or for failure to comply with the approved permit for making alterations, repairs, or changes to the lot on which the manufactured home is located.

Any person aggrieved by the disapproval, suspension, or revocation of a permit under this division by the commission may request a hearing on the matter within thirty days after receipt of the notice of the disapproval, suspension, or revocation. The hearing shall be held in accordance with Chapter 119. of the Revised Code. Thereafter, an appeal of the disapproval, suspension, or revocation may be taken in the manner provided in section 119.12 of the Revised Code and for necessary inspections conducted to determine compliance with those permits.

(C) The commission shall establish fees for the issuance of permits under division (B) of this section and for necessary inspections conducted to determine compliance with those permits for making alterations, repairs, or changes to the lot on which the manufactured home is located.

(D) The commission shall charge the appropriate fee established under division (C) of this section for the issuance of a permit under division (B) of this section or for conducting any necessary inspection to determine compliance with the permit. If the commission issues such a permit or conducts such an inspection, the fee for the permit or inspection shall be transmitted to the treasurer of state and shall be credited to the occupational licensing and regulatory fund created in section 4743.05 of the Revised Code. Moneys so credited to the fund shall be used only for the purpose of administering and enforcing sections 4781.26 to 4781.35 of the Revised Code and rules adopted under those sections.

Renumbered from § 3733.025 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999



Section 4781.35 - Prosecuting violations.

(A) No person shall violate sections 4781.26 to 4781.35 of the Revised Code or the rules adopted thereunder.

(B) The prosecuting attorney of the county, the city director of law, or the attorney general, upon complaint of the manufactured homes commission, shall prosecute to termination or bring an action for injunction against any person violating sections 4781.26 to 4781.35 of the Revised Code or the rules adopted thereunder.

Renumbered from § 3733.08 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-05-1992



Section 4781.36 - Whistleblower protection.

(A) Subject to section 4781.37 of the Revised Code, a park operator shall not retaliate against a resident by increasing the resident's rent, decreasing services that are due to the resident, refusing to renew or threatening to refuse to renew the rental agreement with the resident, or bringing or threatening to bring an action for possession of the resident's premises because:

(1) The resident has complained to an appropriate governmental agency of a violation of a building, housing, health, or safety code that is applicable to the premises, and the violation materially affects health and safety;

(2) The resident has complained to the park operator of any violation of section 4781.38 of the Revised Code;

(3) The resident joined with other residents for the purpose of negotiating or dealing collectively with the park operator on any of the terms and conditions of a rental agreement.

(B) If a park operator acts in violation of division (A) of this section, the resident may:

(1) Use the retaliatory action of the park operator as a defense to an action by the park operator to recover possession of the premises;

(2) Recover possession of the premises;

(3) Terminate the rental agreement.

In addition, the resident may recover from the park operator any actual damages together with reasonable attorneys fees.

(C) Nothing in division (A) of this section prohibits a park operator from increasing the rent to reflect the cost of improvements installed by the park operator in or about the premises or to reflect an increase in other costs of operation of the premises.

Renumbered from § 3733.09 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-07-1987



Section 4781.37 - Action for possession of the premises.

(A) Notwithstanding section 4781.36 of the Revised Code, a park operator may bring an action under Chapter 1923. of the Revised Code for possession of the premises if any of the following applies:

(1) The resident is in default in the payment of rent.

(2) The violation of the applicable building, housing, health, or safety code that the resident complained of was primarily caused by any act or lack of reasonable care by the resident, by any other person in the resident's household, or by anyone on the premises with the consent of the resident.

(3) The resident is holding over the resident's term.

(4) The resident is in violation of rules of the manufactured homes commission adopted pursuant to section 4781.26 of the Revised Code or rules of the manufactured home park adopted pursuant to the rules of the commission.

(5) The resident has been absent from the manufactured home park for a period of thirty consecutive days prior to the commencement of the action, and the resident's manufactured home, mobile home, or recreational vehicle parked in the manufactured home park has been left unoccupied for that thirty-day period, without notice to the park operator and without payment of rent due under the rental agreement.

(B) The maintenance of an action by the park operator under this section does not prevent the resident from recovering damages for any violation by the park operator of the rental agreement or of section 4781.38 of the Revised Code.

Renumbered from § 3733.091 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 04-03-2003



Section 4781.38 - Obligations of park operator.

(A) A park operator who is a party to a rental agreement shall:

(1) Comply with the requirements of all applicable building, housing, health, and safety codes which materially affect health and safety, and comply with rules of the manufactured homes commission;

(2) Make all repairs and do whatever is reasonably necessary to put and keep the premises in a fit and habitable condition;

(3) Keep all common areas of the premises in a safe and sanitary condition;

(4) Maintain in good and safe working order and condition all electrical and plumbing fixtures and appliances, and septic systems, sanitary and storm sewers, refuse receptacles, and well and water systems that are supplied or required to be supplied by the park operator;

(5) Not abuse the right of access conferred by division (B) of section 4781.39 of the Revised Code;

(6) Except in the case of emergency or if it is impracticable to do so, give the resident reasonable notice of the park operator's intent to enter onto the residential premises and enter only at reasonable times. Twenty-four hours' notice shall be presumed to be a reasonable notice in the absence of evidence to the contrary.

(B) If the park operator violates any provision of this section, makes a lawful entry onto the residential premises in an unreasonable manner, or makes repeated demands for entry otherwise lawful which demands have the effect of harassing the resident, the resident may recover actual damages resulting from the violation, entry, or demands and injunctive relief to prevent the recurrence of the conduct, and if the resident obtains a judgment, reasonable attorneys' fees, or terminate the rental agreement.

Renumbered from § 3733.10 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.39 - Obligations of resident.

(A) A resident who is a party to a rental agreement shall:

(1) Keep that part of the premises that the resident occupies and uses safe and sanitary;

(2) Dispose of all rubbish, garbage, and other waste in a clean, safe, and sanitary manner;

(3) Comply with the requirements imposed on residents by all applicable state and local housing, health, and safety codes, rules of the manufactured homes commission, and rules of the manufactured home park;

(4) Personally refrain, and forbid any other person who is on the premises with the resident's permission, from intentionally or negligently destroying, defacing, damaging, or removing any fixture, appliance, or other part of the residential premises;

(5) Conduct self and require other persons on the premises with the resident's consent to conduct themselves in a manner that will not disturb the resident's neighbors' peaceful enjoyment of the manufactured home park.

(B) The resident shall not unreasonably withhold consent for the park operator to enter the home to inspect utility connections, or enter onto the premises in order to inspect the premises, make ordinary, necessary, or agreed repairs, decorations, alterations, or improvements, deliver parcels which are too large for the resident's mail facilities, or supply necessary or agreed services.

(C) If the resident violates any provision of this section, the park operator may recover any actual damages which result from the violation and reasonable attorneys' fees. This remedy is in addition to any right of the park operator to terminate the rental agreement, to maintain an action for the possession of the premises, or injunctive relief to compel access under division (B) of this section.

Renumbered from § 3733.101 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999



Section 4781.40 - Rental agreement.

(A)

(1) The park operator shall offer each home owner a written rental agreement for a manufactured home park lot for a term of one year or more that contains terms essentially the same as any alternative month-to-month rental agreement offered to current and prospective tenants and owners. The park operator shall offer the minimum one-year rental agreement to the owner prior to installation of the home in the manufactured home park or, if the home is in the manufactured home park, prior to the expiration of the owner's existing rental agreement.

(2) The park operator shall deliver the offer to the owner by certified mail, return receipt requested, or in person. If the park operator delivers the offer to the owner in person, the owner shall complete a return showing receipt of the offer. If the owner does not accept the offer, the park operator is discharged from any obligation to make any further such offers. If the owner accepts the offer, the park operator shall, at the expiration of each successive rental agreement, offer the owner another rental agreement, for a term that is mutually agreed upon, and that contains terms essentially the same as the alternative month-to-month agreement. The park operator shall deliver subsequent rental offers by ordinary mail or personal delivery. If the park operator sells the manufactured home park to another manufactured home park operator, the purchaser is bound by the rental agreements entered into by the purchaser's predecessor.

(3) If the park operator sells the manufactured home park for a use other than as a manufactured home park, the park operator shall give each tenant and owner a written notification by certified mail, return receipt requested, or by handing it to the tenant or owner in person. If the park operator delivers the notification in person, the recipient shall complete a return showing receipt of the notification. This notification shall contain notice of the sale of the manufactured home park, and notice of the date by which the tenant or owner shall vacate. The date by which the tenant shall vacate shall be at least one hundred twenty days after receipt of the written notification, and the date by which the owner shall vacate shall be at least one hundred eighty days after receipt of the written notification.

(B) A park operator shall fully disclose in writing all fees, charges, assessments, including rental fees, and rules prior to a tenant or owner executing a rental agreement and assuming occupancy in the manufactured home park. No fees, charges, assessments, or rental fees so disclosed may be increased nor rules changed by a park operator without specifying the date of implementation of the changed fees, charges, assessments, rental fees, or rules, which date shall be not less than thirty days after written notice of the change and its effective date to all tenants or owners in the manufactured home park, and no fee, charge, assessment, or rental fee shall be increased during the term of any tenant's or owner's rental agreement. Failure on the part of the park operator to fully disclose all fees, charges, or assessments shall prevent the park operator from collecting the undisclosed fees, charges, or assessments. If a tenant or owner refuses to pay any undisclosed fees, charges, or assessments, the refusal shall not be used by the park operator as a cause for eviction in any court.

(C) A park operator shall promulgate rules governing the rental or occupancy of a lot in the manufactured home park. The rules shall not be unreasonable, arbitrary, or capricious. A copy of the rules and any amendments to them shall be delivered by the park operator to the tenant or owner prior to signing the rental agreement. A copy of the rules and any amendments to them shall be posted in a conspicuous place upon the manufactured home park grounds.

(D) No park operator shall require an owner to purchase from the park operator any personal property. The park operator may determine by rule the style or quality of skirting, equipment for tying down homes, manufactured or mobile home accessories, or other equipment to be purchased by an owner from a vendor of the owner's choosing, provided that the equipment is readily available to the owner. Any such equipment shall be installed in accordance with the manufactured home park rules.

(E) No park operator shall charge any owner who chooses to install an electric or gas appliance in a home an additional fee solely on the basis of the installation, unless the installation is performed by the park operator at the request of the owner, nor shall the park operator restrict the installation, service, or maintenance of the appliance, restrict the ingress or egress of repairpersons to the manufactured home park for the purpose of installation, service, or maintenance of the appliance, nor restrict the making of any interior improvement in a home, if the installation or improvement is in compliance with applicable building codes and other provisions of law and if adequate utility services are available for the installation or improvement.

(F) No park operator shall require a tenant to lease or an owner to purchase a manufactured or mobile home from the park operator or any specific person as a condition of or prerequisite to entering into a rental agreement.

(G) No park operator shall require an owner to use the services of the park operator or any other specific person for installation of the manufactured or mobile home on the residential premises or for the performance of any service.

(H) No park operator shall:

(1) Deny any owner the right to sell the owner's manufactured home within the manufactured home park if the owner gives the park operator ten days' notice of the intention to sell the home;

(2) Require the owner to remove the home from the manufactured home park solely on the basis of the sale of the home;

(3) Unreasonably refuse to enter into a rental agreement with a purchaser of a home located within the operator's manufactured home park;

(4) Charge any tenant or owner any fee, charge, or assessment, including a rental fee, that is not set forth in the rental agreement or, if the rental agreement is oral, is not set forth in a written disclosure given to the tenant or owner prior to the tenant or owner entering into a rental agreement;

(5) Charge any owner any fee, charge, or assessment because of the transfer of ownership of a home or because a home is moved out of or into the manufactured home park, except a charge for the actual costs and expenses that are incurred by the park operator in moving the home out of or into the manufactured home park, or in installing the home in the manufactured home park and that have not been reimbursed by another tenant or owner.

(I) If the park operator violates any provision of divisions (A) to (H) of this section, the tenant or owner may recover actual damages resulting from the violation, and, if the tenant or owner obtains a judgment, reasonable attorneys' fees, or terminate the rental agreement.

(J) No rental agreement shall require a tenant or owner to sell, lease, or sublet the tenant's or owner's interest in the rental agreement or the manufactured or mobile home that is or will be located on the lot that is the subject of the rental agreement to any specific person or through any specific person as the person's agent.

(K) No park operator shall enter into a rental agreement with the owner of a manufactured or mobile home for the use of residential premises, if the rental agreement requires the owner of the home, as a condition to the owner's renting, occupying, or remaining on the residential premises, to pay the park operator or any other person specified in the rental agreement a fee or any sum of money based on the sale of the home, unless the owner of the home uses the park operator or other person as the owner's agent in the sale of the home.

(L) A park operator and a tenant or owner may include in a rental agreement any terms and conditions, including any term relating to rent, the duration of an agreement, and any other provisions governing the rights and obligations of the parties that are not inconsistent with or prohibited by sections 3733.09 to 3733.20 of the Revised Code or any other rule of law.

(M) Notwithstanding any other provision of the Revised Code, the owner of a manufactured or mobile home may utilize the services of a manufactured housing dealer or broker licensed under Chapter 4781. of the Revised Code or a person properly licensed under Chapter 4735. of the Revised Code to sell or lease the home.

Renumbered from § 3733.11 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-30-1999; 2007 HB56 10-18-2007



Section 4781.41 - Effect of operator's noncompliance with rental agreement or statutes.

(A) If a park operator fails to fulfill any obligation imposed upon the park operator by section 4781.38 of the Revised Code or by the rental agreement, or the conditions of the premises are such that the resident reasonably believes that a park operator has failed to fulfill any such obligations, or a governmental agency has found that the premises are not in compliance with building, housing, health, or safety codes which apply to any condition of the residential premises that could materially affect the health and safety of an occupant, the resident may give notice in writing to the park operator specifying the acts, omissions, or code violations that constitute noncompliance with such provisions. The notice shall be sent to the person or place where rent is normally paid.

(B) If a park operator receives the notice described in division (A) of this section and after receipt of the notice fails to remedy the condition within a reasonable time, considering the severity of the condition and the time necessary to remedy such condition, or within thirty days, whichever is sooner, and if the resident is current in rent payments due under the rental agreement, the resident may do one of the following:

(1) Deposit all rent that is due and thereafter becomes due the park operator with the clerk of court of the municipal or county court having jurisdiction in the territory in which the residential premises are located;

(2) Apply to the court for an order directing the park operator to remedy the condition. As part thereof, the resident may deposit rent pursuant to division (B)(1) of this section, and may apply for an order reducing the periodic rent due the park operator until such time as the park operator does remedy the condition, and may apply for an order to use the rent deposited to remedy the condition. In any order issued pursuant to this division, the court may require the resident to deposit rent with the clerk of court as provided in division (B)(1) of this section.

Renumbered from § 3733.12 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.42 - Rent deposits.

(A) Whenever a resident deposits rent with the clerk of a court as provided in section 4781.41 of the Revised Code, the clerk shall give written notice of this fact to the park operator and to the park operator's agent, if any.

(B) The clerk shall place all rent deposited with the clerk in a separate rent escrow account in the name of the clerk in a bank or building and loan association domiciled in this state.

(C) The clerk shall keep in a separate docket an account of each deposit, with the name and address of the resident, and the name and address of the park operator and of the park operator's agent, if any.

(D) For the clerk's costs, the clerk may charge a fee of one per cent of the amount of the rent deposited, which shall be assessed as court costs.

(E) All interest that has accrued on the rent deposited by the clerk of a county court under division (B) of this section shall be paid into the treasury of the political subdivision for which the clerk performs the clerk's duties. All interest that has accrued on the rent deposited by the clerk of a municipal court under division (B) of this section shall be paid into the city treasury as defined in division (B) of section 1901.03 of the Revised Code.

Renumbered from § 3733.121 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.43 - Applying for release of rent.

(A) A park operator who receives notice that rent due the park operator has been deposited with a clerk of court pursuant to section 4781.41 of the Revised Code, may:

(1) Apply to the clerk of court for release of the rent on the ground that the condition contained in the notice given pursuant to division (A) of section 4781.41 of the Revised Code has been remedied. The clerk shall forthwith release the rent, less costs, to the park operator if the resident gives written notice to the clerk that the condition has been remedied.

(2) Apply to the court for release of the rent on the grounds that the resident did not comply with the notice requirement of division (A) of section 4781.41 of the Revised Code, or that the resident was not current in rent payments due under the rental agreement at the time the resident initiated rent deposits with the clerk of courts under division (B)(1) of section 4781.41 of the Revised Code;

(3) Apply to the court for release of the rent on the grounds that there was no violation of any obligation imposed upon the park operator by section 4781.38 of the Revised Code or by the rental agreement, or by any building, housing, health, or safety code, or that the condition contained in the notice given pursuant to division (A) of section 4781.41 of the Revised Code has been remedied.

(B) The resident shall be named as a party to any action filed by the park operator under this section, and shall have the right to file an answer and counterclaim, as in other civil cases. A trial shall be held within sixty days of the date of filing of the park operator's complaint, unless for good cause shown the court grants a continuance.

(C) If the court finds that there was no violation of any obligation imposed upon the park operator by section 4781.38 of the Revised Code or by the rental agreement, or by any building, housing, health, or safety code, or that the condition contained in the notice given pursuant to division (A) of section 4781.41 of the Revised Code has been remedied, or that the resident did not comply with the notice requirement of division (A) of section 4781.41 of the Revised Code, or that the resident was not current in rent payments at the time the resident initiated rent deposits with the clerk of court under division (B)(1) of section 4781.41 of the Revised Code, the court shall order the release to the park operator of rent on deposit with the clerk, less costs.

(D) If the court finds that the condition contained in the notice given pursuant to division (A) of section 4781.41 of the Revised Code was the result of an act or omission of the resident, or that the resident intentionally acted in bad faith in proceeding under section 4781.41 of the Revised Code, the resident shall be liable for damages caused to the park operator, and for costs, together with reasonable attorneys' fees if the resident intentionally acted in bad faith.

Renumbered from § 3733.122 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.44 - Partial release of rent before trial.

(A) If a park operator brings an action for the release of rent deposited with a clerk of court, the court may, during the pendency of the action, upon application of the park operator, release part of the rent on deposit for payment of the periodic interest on a mortgage on the premises, the periodic principal payments on a mortgage on the premises, the insurance premiums for the premises, real estate taxes on the premises, utility services, repairs, and other customary and usual costs of operating the premises.

(B) In determining whether to release rent for the payments described in division (A) of this section, the court shall consider the amount of rent the park operator receives from other lots, the cost of operating these lots, and the costs which may be required to remedy the condition contained in the notice given pursuant to division (A) of section 4781.41 of the Revised Code.

Renumbered from § 3733.123 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1978



Section 4781.45 - Notification of violation of rules to resident.

If a resident commits a material violation of the rules of the manufactured home park, of the manufactured homes commission, or of applicable state and local health and safety codes, the park operator may deliver a written notification of the violation to the resident. The notification shall contain all of the following:

(A) A description of the violation;

(B) A statement that the rental agreement will terminate upon a date specified in the written notice not less than thirty days after receipt of the notice unless the resident remedies the violation;

(C) A statement that the violation was material and that if a second material violation of any park or commission rule, or any health and safety code, occurs within six months after the date of this notice, the rental agreement will terminate immediately;

(D) A statement that a defense available to termination of the rental agreement for two material violations of park or commission rules, or of health and safety codes, is that the park rule is unreasonable, or that the park or commission rule, or health or safety code, is not being enforced against other manufactured home park residents, or that the two violations were not willful and not committed in bad faith.

If the resident remedies the condition described in the notice, whether by repair, the payment of damages, or otherwise, the rental agreement shall not terminate. The park operator may terminate the rental agreement immediately if the resident commits a second material violation of the park or commission rules, or of applicable state and local health and safety codes, subject to the defense that the park rule is unreasonable, that the park or commission rule, or health or safety code, is not being enforced against other manufactured home park residents, or that the two violations were not willful and not committed in bad faith.

Renumbered from § 3733.13 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.46 - Recovering damages.

In any action under sections 4781.36 to 4781.52 of the Revised Code, any party may recover damages for the breach of contract or the breach of any duty that is imposed by law.

Renumbered from § 3733.14 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1978



Section 4781.47 - Rental agreement terms.

(A) No provision of sections 4781.36 to 4781.52 of the Revised Code may be modified or waived by any oral or written agreement except as provided in division (F) of this section.

(B) No warrant of attorney to confess judgment shall be recognized in any rental agreement or in any other agreement between a park operator and resident for the recovery of rent or damages to the residential premises.

(C) No agreement to pay the park operator's or resident's attorney fees shall be recognized in any rental agreement for residential premises or in any other agreement between a park operator and resident.

(D) No agreement by a resident to the exculpation or limitation of any liability of the park operator arising under law or to indemnify the park operator for that liability or its related costs shall be recognized in any rental agreement or in any other agreement between a park operator and resident.

(E) A rental agreement, or the assignment, conveyance, trust deed, or security instrument of the park operator's interest in the rental agreement may not permit the receipt of rent free of the obligation to comply with section 4781.38 of the Revised Code.

(F) The park operator may agree to assume responsibility for fulfilling any duty or obligation imposed on a resident by section 4781.39 of the Revised Code.

Renumbered from § 3733.15 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.48 - Unconscionability.

(A) If the court as a matter of law finds a rental agreement, or any clause of it, to have been unconscionable at the time it was made, it may refuse to enforce the rental agreement or it may enforce the remainder of the rental agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(B) When it is claimed or appears to the court that the rental agreement, or any clause of it, may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.

Renumbered from § 3733.16 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-13-1978



Section 4781.49 - Limitating operator's right to recover possession of premises.

(A) No park operator of residential premises shall initiate any act, including termination of utilities or services, exclusion from the premises, or threat of any unlawful act, against a resident, or a resident whose right to possession has terminated, for the purpose of recovering possession of residential premises, other than as provided in Chapters 1923., 4781., and 5303. of the Revised Code.

(B) No park operator of residential premises shall seize the furnishings or possessions of a resident, or of a resident whose right to possession was terminated, for the purpose of recovering rent payments, other than in accordance with an order issued by a court of competent jurisdiction.

(C) A park operator who violates this section is liable in a civil action for all damages caused to a resident, or to a resident whose right to possession has terminated, together with reasonable attorneys' fees.

Renumbered from § 3733.17 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.50 - Security deposit.

(A) Any security deposit in excess of fifty dollars or one month's periodic rent, whichever is greater, shall bear interest on the excess at the rate of five per cent per annum if the resident remains in possession of the premises for six months or more, and shall be computed and paid annually by the park operator to the resident.

(B) Upon termination of the rental agreement any property or money held by the park operator as a security deposit may be applied to the payment of past due rent and to the payment of the amount of damages that the park operator has suffered by reason of the resident's noncompliance with section 4781.39 of the Revised Code or the rental agreement. Any deduction from the security deposit shall be itemized and identified by the park operator in a written notice delivered to the resident together with the amount due, within thirty days after termination of the rental agreement and delivery of possession. The resident shall provide the park operator in writing with a forwarding address or new address to which the written notice and amount due from the park operator may be sent. If the resident fails to provide the park operator with the forwarding or new address as required, the resident shall not be entitled to damages or attorneys' fees under division (C) of this section.

(C) If the park operator fails to comply with division (B) of this section, the resident may recover the property and money due the resident, together with damages in an amount equal to the amount wrongfully withheld, and reasonable attorneys' fees.

Renumbered from § 3733.18 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 02-25-1987



Section 4781.51 - Information to be contained in rental agreement.

(A) Every written rental agreement for residential premises shall contain the name and address of the owner of the residential premises and the name and address of the owner's agent, if any. If the owner or the owner's agent is a corporation, partnership, limited partnership, association, trust, or other entity, the address shall be the principal place of business in the county in which the residential premises are situated or if there is no place of business in such county then its principal place of business in this state, and shall include the name of the person in charge thereof.

(B) If the rental agreement is oral, the park operator, at the commencement of the term of occupancy, shall deliver to the resident a written notice containing the information required in division (A) of this section.

(C) If the park operator fails to provide the notice of the name and address of the owner and owner's agent, if any, as required under division (A) or (B) of this section, the notices to the park operator required under division (A) of sections 4781.41 and 4781.42 of the Revised Code are waived by the park operator and the operator's agent.

(D) Every written rental agreement for residential premises shall contain the following notice in ten-point boldface type:

"YOUR RIGHTS AS A RESIDENT AND YOUR MANUFACTURED HOME PARK OPERATOR'S RIGHTS ARE PROTECTED BY SECTIONS 4781.36 TO 4781.52 OF THE REVISED CODE, WHICH REGULATE RENTAL AGREEMENTS IN MANUFACTURED HOME PARKS."

If the rental agreement is oral, the park operator, at the commencement of the term of occupancy, shall deliver the notice to the resident in writing.

Renumbered from § 3733.19 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 1998 SB142 03-30-1999



Section 4781.52 - Conflicting ordinances preempted.

No municipal corporation may adopt or continue in existence any ordinance and no township may adopt or continue in existence any resolution that is in conflict with sections 4781.36 to 4781.52 of the Revised Code, or that regulates those rights and obligations of parties to a rental agreement that are regulated by sections 4781.36 to 4781.52 of the Revised Code. Sections 4781.36 to 4781.52 of the Revised Code do not preempt any housing, building, health, or safety codes of any municipal corporation or township.

Renumbered from § 3733.20 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-17-1991



Section 4781.54 - Manufactured homes commission regulatory fund.

There is hereby created in the state treasury the manufactured homes commission regulatory fund. The fund shall consist of fees collected under section 4781.121 of the Revised Code and fees paid under section 4781.28 of the Revised Code and shall be used for the purposes described in those sections.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 4781.55 - Compliance with law regarding sanctions for human trafficking.

The manufactured homes commission shall comply with section 4776.20 of the Revised Code.

Added by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.



Section 4781.99 - Penalties.

(A) Whoever violates division (A) of section 4781.16 of the Revised Code is guilty of a minor misdemeanor on a first offense and shall be subject to a mandatory fine of one hundred dollars. On a second offense, the person is guilty of a misdemeanor of the first degree and shall be subject to a mandatory fine of one thousand dollars.

(B) Whoever violates section 4781.20 of the Revised Code is guilty of a minor misdemeanor.

(C) Whoever violates any of the following is guilty of a misdemeanor of the fourth degree:

(1) Division (B) or (C) of section 4781.16 of the Revised Code;

(2) Section 4781.22 of the Revised Code;

(3) Section 4781.23 of the Revised Code;

(4) Division (A) of section 4781.24 of the Revised Code;

(5) Section 4781.25 of the Revised Code;

(6) Division (A) of section 4781.35 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2010.






Chapter 4799 - LICENSING OF CHILDHOOD SEXUAL ABUSE REGISTRANTS

Section 4799.01 - 4799.01

In a proceeding held under Title XLVII of the Revised Code to grant, renew, modify, suspend, or revoke a license or other authorization to engage in an occupation, if the person who is the subject of the proceeding is listed on the civil registry established by the attorney general pursuant to section 3797.08 of the Revised Code, the board or other body that makes the determination shall take into consideration the fact that the person is listed on the civil registry.

Effective Date: 08-03-2006









Title [49] XLIX PUBLIC UTILITIES

Chapter 4901 - PUBLIC UTILITIES COMMISSION - ORGANIZATION

Section 4901.01 - Definitions.

As used in sections 4901.01 to 4901.24 of the Revised Code:

(A) "Public utility" has the same meaning as in section 4905.02 of the Revised Code.

(B)

"Railroad" has the same meaning as in section 4907.02 of the Revised Code.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-19-1961



Section 4901.02 - Public utilities commission of Ohio.

(A) There is hereby created the public utilities commission of Ohio, by which name the commission may sue and be sued. The commission shall consist of five public utilities commissioners appointed by the governor with the advice and consent of the senate. The governor shall designate one of such commissioners to be the chairperson of the commission. The chairperson of the commission shall serve as chairperson at the governor's pleasure. The commissioners shall be selected from the lists of qualified persons submitted to the governor by the public utilities commission nominating council pursuant to section 4901.021 of the Revised Code. Not more than three of said commissioners shall belong to or be affiliated with the same political party. The commission shall possess the powers and duties specified in, as well as all powers necessary and proper to carry out the purposes of Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code.

(B) A majority of the public utilities commissioners constitutes a quorum.

(C) The terms of office of public utilities commissioners shall be for five years, commencing on the eleventh day of April and ending on the tenth day of April, except that terms of the first commissioners shall be for one, two, three, four, and five years, respectively, as designated by the governor at the time of appointment. Each commissioner shall hold office from the date of appointment until the end of the term for which the commissioner was appointed. Any commissioner appointed to fill a vacancy occurring prior to the expiration of the term for which the commissioner was appointed shall hold office for the remainder of such term. Any commissioner shall continue in office subsequent to the expiration date of the term for which the commissioner was appointed until the commissioner's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Each vacancy shall be filled by appointment within sixty days after the vacancy occurs.

(D) Public utilities commissioners shall have at least three years of experience in one or more of the following fields: economics, law, finance, accounting, engineering, physical or natural sciences, natural resources, or environmental studies. At least one commissioner shall be an attorney admitted to the practice of law in any state or the District of Columbia.

(E) The chairperson of the commission shall be the head of the commission and its chief executive officer. The appointment or removal of employees of the commission or any division thereof, and all contracts for special service, are subject to the approval of the chairperson. The chairperson shall designate one of the commissioners to act as deputy chairperson, who shall possess during the absence or disability of the chairperson, all of the powers of the chairperson.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-11-1983



Section 4901.021 - Public utilities commission nominating council.

(A) There is hereby created a public utilities commission nominating council consisting of the following:

(1) The chairperson of the consumers' counsel governing board;

(2) The president of the accountancy board;

(3) The chairperson of the state board of registration for professional engineers and surveyors;

(4) The president of the Ohio state bar association;

(5) The president of the Ohio municipal league;

(6) The director of development or the director's department-employed designee;

(7) A member of the public appointed by the speaker of the house of representatives, to serve at the pleasure of the speaker;

(8) A member of the public appointed by the president of the senate, to serve at the pleasure of the president;

(9) A representative of the regulated public utilities of the state appointed by the governor, to serve at the pleasure of the governor;

(10) A representative of the business community appointed by the governor, to serve at the pleasure of the governor;

(11) A representative of organized labor appointed by the governor, to serve at the pleasure of the governor;

(12) A senior citizen sixty-five years of age or older appointed by the director of aging, to serve at the pleasure of the director.

(B) At its first meeting each calendar year, the council shall select from among its members a chairperson and secretary. The council may adopt bylaws governing its proceedings.

(C) The council shall keep a record of its proceedings. Special meetings may be called by the chairperson, and shall be called by the chairperson upon receipt of a written request for a meeting signed by two or more members of the council. Written notice of the time and place of each meeting shall be sent to each member of the council. With the approval of the association's or league's governing body, the president of the Ohio state bar association or the president of the Ohio municipal league, respectively, may designate an alternate to represent the president at meetings of the council. With the approval of the board, the president of the accountancy board or the chairperson of the state board of registration for professional engineers and surveyors may designate such an alternate. Six members, or their alternates, constitute a quorum.

(D) The council shall:

(1) Review and evaluate possible appointees for the office of commissioner of the public utilities commission;

(2) Consistent with division (D) of section 4901.02 of the Revised Code, not more than eighty-five nor less than sixty days prior to the expiration of the term of a public utilities commissioner or not more than thirty days after the death of, resignation of, or termination of service by, a public utilities commissioner, provide the governor with a list of four individuals who are, in the judgment of the council, the most fully qualified to accede to the office of commissioner. The council shall not include the name of an individual upon the list, if the appointment of that individual by the governor would result in more than three members of the commission belonging to or being affiliated with the same political party. The council shall include on the list only the names of attorneys admitted to the practice of law in any state or the District of Columbia if an attorney must be appointed to fulfill the requirement of division (D) of section 4901.02 of the Revised Code. To the extent possible, in its performance of this duty, the council shall continually attempt to ensure that the primary focus of the background of two commissioners is in energy and that the primary focus of the background of two commissioners is in transportation or communications technology.

(E) In reviewing and evaluating possible appointees for the office of public utilities commissioner, the council may accept comments from, cooperate with, and request information from any person. The council may make recommendations to the general assembly concerning changes in legislation to assist the council in the performance of its duties.

(F) Within thirty days of receipt of the council's recommendations, the governor shall fill a vacancy occurring in the office of commissioner by appointment of one of the persons recommended by the council. Nothing in this section shall prevent the governor in the governor's discretion from rejecting all of the nominees of the council and reconvening the council in order to select four additional nominees. However, when the governor has reconvened the council and the council has provided the governor with a second list of four names, the governor shall make the appointment from one of the names on the first list or the second list. Each appointment by the governor shall be subject to the advice and consent of the senate.

(G) Members of the council shall be compensated on a per diem basis pursuant to the procedures set forth in section 124.14 of the Revised Code plus reasonable travel expenses. All the expenses of the nominating council shall be paid from moneys appropriated to the public utilities commission for that purpose.

Effective Date: 09-29-1995

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4901.03 - Official seal.

The public utilities commission shall have a seal bearing the following inscription: "The Public Utilities Commission of Ohio." The seal shall be affixed to all writs and authentications of copies of records and to such other instruments as the commission directs. All courts shall take judicial notice of said seal.

Effective Date: 10-01-1953



Section 4901.04 - Persons eligible to become commissioner.

No person in the employ of or holding any official relation to any person, corporation, or utility, which person, corporation, or utility is subject, in whole or in part, to regulation by the public utilities commission, and no person holding stocks or bonds of, or in any manner pecuniarily interested in, any such corporation or utility shall be appointed to the office of public utilities commissioner or be appointed or employed by the commission. If such person becomes the owner of such stocks or bonds, or becomes pecuniarily interested in such corporation or utility otherwise than voluntarily, he shall, within a reasonable time, divest himself of such ownership or interest. If he fails to do so, his office or employment shall become vacant.

Effective Date: 10-01-1953



Section 4901.05 - Qualifications.

Each public utilities commissioner shall be a bona fide resident of this state and shall not, during his term of office, hold any other office under the government of the United States, or of this state, or of any political subdivision thereof, either of trust or profit. No commissioner shall engage in any occupation or business inconsistent with his duties as commissioner, but shall devote his entire time to the duties of his office.

Effective Date: 10-01-1953



Section 4901.06 - Oath - bond.

Before entering upon the duties of his office each public utilities commissioner shall take and subscribe to an oath of office, in writing, which shall be filed in the office of the secretary of state, and shall give a bond of five thousand dollars, with a sufficient surety approved by the treasurer of state; after such approval the bond shall be filed with the secretary of state. If such bond is executed by a surety company the premiums on it shall be paid from the funds appropriated for the expense of the public utilities commission.

Effective Date: 10-01-1953



Section 4901.07 - Removal of public utilities commissioner.

The governor may remove any public utilities commissioner for inefficiency, neglect of duty, or a failure to abide by sections 4901.04 or 4903.081 of the Revised Code, [or] malfeasance in office, giving to such commissioner a copy of the charges against him and an opportunity to be publicly heard, in person or by counsel, in his own defense, upon not less than ten days' notice. If such commissioner is removed, the governor shall file a complete statement of all charges made against such commissioner, his findings on such charges, and a complete record of the proceedings with the secretary of state. The governor's decision is final.

Effective Date: 01-11-1983



Section 4901.08 - Quorum.

A majority of the public utilities commissioners constitutes a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the public utilities commission. No vacancy in the commission shall impair the right of the remaining commissioners to exercise all powers of the commission. The act of a majority of the commission, when in session as a board, is the act of the commission. Any investigation, inquiry, or hearing which the commission has power to undertake or to hold may be undertaken or held by or before any commissioner designated for such purpose by the commission, and every finding, order, or decision made by a commissioner so designated, pursuant to such investigation, inquiry, or hearing, and approved and confirmed by the commission and ordered filed in its office, is the finding, order, or decision of the commission.

Effective Date: 10-01-1953



Section 4901.09 - Payment of expenses.

All expenses incurred by the public utilities commission pursuant to Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code, including the actual and necessary traveling and other expenses and disbursements of the commission, its officers and employees, incurred while on the business of the commission, shall be paid from funds appropriated for the use of the commission after being approved by the commission. An itemized statement of such expenses, when signed and submitted by the person who incurred them, shall be audited and paid in the same manner as other expenses.

Effective Date: 10-01-1953



Section 4901.10 - Location of office - sessions.

The office of the public utilities commission shall be at the seat of government in Columbus, in suitable quarters provided by the state, and shall be open between eight-thirty a.m. and five-thirty p.m. throughout the year, Saturdays, Sundays, and legal holidays excepted. The commission shall hold its sessions at least once in each calendar month in Columbus, but also may meet at such other times and places as are necessary for the proper performance of its duties. For the purpose of holding sessions in places other than the seat of government, the commission may rent quarters or offices, the expense of which, in connection therewith, shall be paid in the same manner as other authorized expenses.

Effective Date: 09-29-1997



Section 4901.11 - Equipment and supplies.

The public utilities commission may procure all necessary books, maps, charts, stationery, instruments, office furniture, apparatus, and appliances, including telephone service, and may purchase from the interstate commerce commission blank forms for the use of railroads and other utilities in making their annual reports, necessary for the proper administration of the affairs of the public utilities commission, which expenses shall be audited and paid in the same manner as other expenses.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4901.12 - All proceedings public records.

Except as provided in section 149.43 of the Revised Code and as consistent with the purposes of Title XLIX [49] of the Revised Code, all proceedings of the public utilities commission and all documents and records in its possession are public records.

Effective Date: 09-17-1996



Section 4901.13 - Publication of rules governing proceedings.

The public utilities commission may adopt and publish rules to govern its proceedings and to regulate the mode and manner of all valuations, tests, audits, inspections, investigations, and hearings relating to parties before it. All hearings shall be open to the public.

Effective Date: 10-01-1953



Section 4901.14 - Qualifications for practice in determination of transportation matters.

Any person who is a citizen of the United States who is a regular salaried employee of the person, firm, or corporation directly concerned, or a chamber of commerce in matters of a general character in which the majority of its members are directly concerned, and who manifests to the satisfaction of the public utilities commission that he possesses the necessary qualifications to enable him to render valuable service before the commission and that he is otherwise competent to advise and assist in the presentation of matters before the commission incident to the transportation of passengers or property and facilities pertaining thereto, shall be permitted to appear before the commission in the determination of transportation matters involving questions of fact only. Accredited representatives of organized labor may participate in hearings before the commission in matters relative to the enforcement of safety laws.

Effective Date: 10-01-1953



Section 4901.15 - Information furnished by commission.

The public utilities commission shall, whenever called upon by any officer, board, or commission of this state or any political subdivision of this state, furnish any data or information to such officer, board, or commission and shall aid or assist any such officer, board, or commission in performing official duties . All officers, boards, or commissions of this state or any political subdivision of this state shall furnish to the commission, upon request, any data or information that will assist the commission in the discharge of the duties imposed upon it by Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4901.16 - Penalty for divulging information.

Except in his report to the public utilities commission or when called on to testify in any court or proceeding of the public utilities commission, no employee or agent referred to in section 4905.13 of the Revised Code shall divulge any information acquired by him in respect to the transaction, property, or business of any public utility, while acting or claiming to act as such employee or agent. Whoever violates this section shall be disqualified from acting as agent, or acting in any other capacity under the appointment or employment of the commission.

Effective Date: 10-01-1953



Section 4901.17 - Legal adviser and attorney.

The attorney general shall be the legal adviser of the public utilities commission, but he shall designate, subject to the approval of the governor, one or more of his assistants to perform the services and discharge the duties of attorney to the commission. Such specially designated counsel shall receive a salary which shall be paid in the same manner as that of the members of the commission.

Effective Date: 10-01-1953



Section 4901.18 - Examiners.

The public utilities commission shall appoint one or more examiners for the purpose of making any investigation or holding any inquiry or hearing which the commission is required or permitted to make or hold. Such examiners may administer oaths, take depositions, issue subpoenas, compel the attendance of witnesses and the production of books, accounts, papers, records, documents, and testimony, examine witnesses, receive evidence, certify to official acts, and perform such other duties as are prescribed by the commission. The commission shall, by general order or in its order of appointment, prescribe the authority and duties of such examiners. Unless otherwise provided in the order appointing the examiner, such examiner shall report his findings and recommendations to the commission and file with it the testimony taken before him. The findings and recommendations of such examiner are advisory only and do not preclude the commission from taking further evidence. Any such findings made or order recommended by any such examiner, which are approved and confirmed, or modified, by the commission and filed in its office, are the findings and order of the commission.

Effective Date: 10-01-1953



Section 4901.19 - Employees of commission - duties of secretary or other officer.

The public utilities commission may appoint a secretary, attorney examiners, experts, engineers, accountants, and such other officers as it considers necessary, who shall be in the classified civil service except for persons in attorney examiner or supervisory policy-making positions, who shall serve at the pleasure of the commission. The commission's discretion as to whether or not a position is an attorney examiner position or a supervisory policy-making position shall be exercised upon the affirmative vote of at least four commissioners. All vouchers for the payment of officers, experts, examiners, engineers, statisticians, accountants, inspectors, stenographers, clerks, and other employees of the commission shall be approved by two public utilities commissioners. The secretary, or such other officer as is designated by the commission, shall keep a complete record of all proceedings of the commission, issue all necessary process, writs, warrants, and notices, and keep all books, maps, documents, and papers ordered filed by the commission, or approved and confirmed by it and ordered filed. Such secretary or other officer shall be responsible to the commission for the custody and safe preservation of all documents in its office. Under the direction of the commission, the secretary or any other officer shall perform such duties as the commission prescribes. The secretary and attorney examiners may administer oaths in all parts of the state insofar as the exercise of such power is properly incidental to the performance of their duties or the duties of the commission.

Effective Date: 09-29-1997



Section 4901.20 - [Repealed].

Effective Date: 01-11-1983



Section 4901.21 - Employment of Ohio state university engineers and experts.

In the employment of engineers, experts, or other assistants the public utilities commission may make use of engineers and experts employed in the Ohio state university in such manner as is provided by mutual arrangement between the commission and the trustees and faculty of such university. Any information, data, and equipment of such university shall be placed at the disposal of the commission.

Effective Date: 10-01-1953



Section 4901.22 - Power of commissioners to administer oaths.

Each of the public utilities commissioners, for the purposes mentioned in Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code, may administer oaths, certify to official acts, issue subpoenas, and compel the attendance of witnesses and the production of papers, waybills, books, accounts, documents, and testimony.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4901.23 - Right of commissioners and employees to pass on vehicles of common carrier.

The public utilities commissioners and the attorney, secretary, other officers, and employees of the public utilities commission may, when in the performance of their official duties, pass free of charge on all railroads, cars, vessels, and other vehicles of every common carrier, subject to control or regulation by the commission, between points within this state, and such persons shall not be denied the right to travel upon any railroad, car, vessel, or other vehicle of such common carrier, whether such railroad, car, vessel, or other vehicle is used for the transportation of passengers or freight, and regardless of its class.

Effective Date: 10-01-1953



Section 4901.24 - Acceptance of gifts prohibited.

No public utilities commissioner, attorney to the public utilities commission, secretary to the commission, or person employed or appointed to office by the commission or by its attorney shall accept any gift, gratuity, emolument, or employment from any public utility or railroad or any officer, agent, or employee of a public utility or railroad or solicit, suggest, request, or recommend, directly or indirectly, to any person, corporation, or public utility subject to the supervision of the commission, or to any officer, attorney, agent, or employee thereof, the appointment of any person to any office, place, position, or employment. Whoever violates this section shall be removed from office.

Effective Date: 10-01-1953



Section 4901.99 - Penalty.

(A) Whoever violates section 4901.16 of the Revised Code shall be fined not less than fifty nor more than one hundred dollars.

Effective Date: 10-01-1953






Chapter 4903 - PUBLIC UTILITIES COMMISSION - HEARINGS

Section 4903.01 - Definitions.

As used in sections 4903.01 to 4903.25 of the Revised Code:

(A) "Public utility" has the same meaning as in section 4905.02 of the Revised Code.

(B) "Railroad" has the same meaning as in section 4907.02 of the Revised Code.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-19-1961



Section 4903.02 - Examination of witnesses - production of records.

The public utilities commission may, either through the public utilities commissioners or by inspectors or employees authorized by it, examine under oath, at any time and for assisting the commission in the performance of any powers or duties of the commission, any officer, agent, or employee of any public utility or railroad or any other person, in relation to the business and affairs of such public utility or railroad and may compel the attendance of such witness for the purpose of such examination. In case of disobedience on the part of any person of any order relating to the production or examination of books, contracts, records, documents, and papers, or in case of the refusal of any person to testify to any matter regarding which he may be lawfully interrogated by any such member, employee, or inspector of the commission at any time or place, the court of common pleas of any county or any judge thereof, shall, on application of any commissioner, compel obedience by contempt proceedings as in the case of the disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

Effective Date: 10-01-1953



Section 4903.03 - Examination of records.

The public utilities commission may, through the public utilities commissioners or by inspectors or employees authorized by it, examine all books, contracts, records, documents, and papers of any public utility, and by subpoena duces tecum may compel the production thereof, or of verified copies of the same or any of them. The commission may compel the attendance of such witnesses as it requires to give evidence at such examination.

Effective Date: 10-01-1953



Section 4903.04 - Witnesses may be compelled to testify.

If a person disobeys an order of the public utilities commission or a public utilities commissioner, or a subpoena, or if a witness refuses to testify to any matter regarding which he may be lawfully interrogated, the court of common pleas of a county or a judge of such court, on application of a commissioner, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. The commission also shall have the powers vested in notaries public to compel witnesses to testify and to produce books and papers.

Effective Date: 01-10-1961



Section 4903.05 - Witness fees and mileage.

Each witness who appears before the public utilities commission by its order shall receive the fees and mileage provided for under section 119.094 of the Revised Code, which shall be audited and paid by the state as other expenses are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the chairperson of the commission. No witness subpoenaed at the instance of parties other than the commission is entitled to compensation from the state for attendance or travel, unless the commission certifies that the witness's testimony was material to the matter investigated.

Effective Date: 10-01-1953; 2008 HB525 07-01-2009



Section 4903.06 - Depositions.

In an investigation, the public utilities commission or any party to the investigation may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed for depositions in civil actions in the court of common pleas.

Effective Date: 10-01-1953



Section 4903.07 - Certified copy as evidence.

A transcribed copy of the evidence and proceedings on an investigation, or a specific part thereof, taken by a stenographer appointed by the public utilities commission, certified by such stenographer to be a true and correct transcript of such evidence and proceedings, and carefully compared by him with his original notes, shall be received in evidence as if such stenographer was present and testified to the facts as certified. A copy of such transcript shall be furnished on demand, free of cost, to a party to such investigation, and to all other persons upon payment of a reasonable amount for it.

Effective Date: 01-10-1961



Section 4903.08 - Incrimination no excuse.

No person shall be excused from testifying or from producing accounts, books, and papers, in any hearing before the public utilities commission[,] any public utilities commissioner, or any person appointed by the commission to investigate any matter under its jurisdiction, on the ground or for the reason that the testimony or evidence might tend to incriminate him, or subject him to a penalty or forfeiture. No such person shall be prosecuted or subjected to any penalty or forfeiture on account of, any transaction or matter concerning which he has testified or produced any documentary evidence. No person so testifying shall be exempted from prosecution or punishment for perjury in so testifying.

Effective Date: 10-01-1953



Section 4903.081 - Discussions of case after assignment of formal docket number.

After a case has been assigned a formal docket number neither a member of the public utilities commission nor any examiner associated with the case shall discuss the merits of the case with any party or intervenor to the proceeding, unless all parties and intervenors have been notified and given the opportunity of being present or a full disclosure of the communication insofar as it pertains to the subject matter of the case has been made. Failure of any assigned examiner of the public utilities commission or any commissioner to abide by this section may, at the discretion of the commissioners, lead to that examiner's or commissioner's removal from a particular case or appropriate disciplinary action.

Effective Date: 01-11-1983



Section 4903.082 - Right of discovery.

All parties and intervenors shall be granted ample rights of discovery. The present rules of the public utilities commission should be reviewed regularly by the commission to aid full and reasonable discovery by all parties. Without limiting the commission's discretion the Rules of Civil Procedure should be used wherever practicable.

Effective Date: 01-11-1983



Section 4903.083 - Public hearings on increase in rates.

(A) For all cases involving applications for an increase in rates pursuant to section 4909.18 of the Revised Code the public utilities commission shall hold public hearings in each municipal corporation in the affected service area having a population in excess of one hundred thousand persons, provided that, at least one public hearing shall be held in each affected service area. At least one such hearing shall be held after 5:00 p.m. Notice of such hearing shall be published by the commission once each week for two consecutive weeks in a newspaper of general circulation in the service area. Said notice shall state prominently the total amount of the revenue increase requested in the application for the increase. The first publication of the notice shall be made in its entirety and may be made in a preprinted insert in the newspaper. The second publication may be abbreviated if all of the following apply:

(1) The abbreviated notice is at least half the size of the notice in the first publication.

(2) At the same time the abbreviated notice is published, the notice in the first publication is posted in its entirety on the newspaper's web site, if the newspaper has a web site, and the commission's web site.

(3) The abbreviated notice contains a statement of the web site posting or postings, as applicable, and instructions for accessing the posting or postings.

(B) The commission shall determine a format for the content of all notices required under this section, and shall consider costs and technological efficiencies in making that determination. Defects in the publication of said notice shall not affect the legality or sufficiency of notices published under this section provided that the commission has substantially complied with this section, as described in section 4905.09 of the Revised Code.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 01-11-1983



Section 4903.09 - Written opinions filed by commission in all contested cases.

In all contested cases heard by the public utilities commission, a complete record of all of the proceedings shall be made, including a transcript of all testimony and of all exhibits, and the commission shall file, with the records of such cases, findings of fact and written opinions setting forth the reasons prompting the decisions arrived at, based upon said findings of fact.

Effective Date: 10-26-1953



Section 4903.10 - Application for rehearing.

After any order has been made by the public utilities commission, any party who has entered an appearance in person or by counsel in the proceeding may apply for a rehearing in respect to any matters determined in the proceeding. Such application shall be filed within thirty days after the entry of the order upon the journal of the commission. Notwithstanding the preceding paragraph, in any uncontested proceeding or, by leave of the commission first had in any other proceeding, any affected person, firm, or corporation may make an application for a rehearing within thirty days after the entry of any final order upon the journal of the commission. Leave to file an application for rehearing shall not be granted to any person, firm, or corporation who did not enter an appearance in the proceeding unless the commission first finds:

(A) The applicant's failure to enter an appearance prior to the entry upon the journal of the commission of the order complained of was due to just cause; and,

(B) The interests of the applicant were not adequately considered in the proceeding. Every applicant for rehearing or for leave to file an application for rehearing shall give due notice of the filing of such application to all parties who have entered an appearance in the proceeding in the manner and form prescribed by the commission. Such application shall be in writing and shall set forth specifically the ground or grounds on which the applicant considers the order to be unreasonable or unlawful. No party shall in any court urge or rely on any ground for reversal, vacation, or modification not so set forth in the application. Where such application for rehearing has been filed before the effective date of the order as to which a rehearing is sought, the effective date of such order, unless otherwise ordered by the commission, shall be postponed or stayed pending disposition of the matter by the commission or by operation of law. In all other cases the making of such an application shall not excuse any person from complying with the order, or operate to stay or postpone the enforcement thereof, without a special order of the commission. Where such application for rehearing has been filed, the commission may grant and hold such rehearing on the matter specified in such application, if in its judgment sufficient reason therefor is made to appear. Notice of such rehearing shall be given by regular mail to all parties who have entered an appearance in the proceeding. If the commission does not grant or deny such application for rehearing within thirty days from the date of filing thereof, it is denied by operation of law. If the commission grants such rehearing, it shall specify in the notice of such granting the purpose for which it is granted. The commission shall also specify the scope of the additional evidence, if any, that will be taken, but it shall not upon such rehearing take any evidence that, with reasonable diligence, could have been offered upon the original hearing. If, after such rehearing, the commission is of the opinion that the original order or any part thereof is in any respect unjust or unwarranted, or should be changed, the commission may abrogate or modify the same; otherwise such order shall be affirmed. An order made after such rehearing, abrogating or modifying the original order, shall have the same effect as an original order, but shall not affect any right or the enforcement of any right arising from or by virtue of the original order prior to the receipt of notice by the affected party of the filing of the application for rehearing. No cause of action arising out of any order of the commission, other than in support of the order, shall accrue in any court to any person, firm, or corporation unless such person, firm, or corporation has made a proper application to the commission for a rehearing.

Effective Date: 09-29-1997



Section 4903.11 - Proceeding deemed commenced.

No proceeding to reverse, vacate, or modify a final order of the public utilities commission is commenced unless the notice of appeal is filed within sixty days after the date of denial of the application for rehearing by operation of law or of the entry upon the journal of the commission of the order denying an application for rehearing or, if a rehearing is had, of the order made after such rehearing. An order denying an application for rehearing or an order made after a rehearing shall be served forthwith by regular mail upon all parties who have entered an appearance in the proceeding.

Effective Date: 09-29-1997



Section 4903.12 - Jurisdiction.

No court other than the supreme court shall have power to review, suspend, or delay any order made by the public utilities commission, or enjoin, restrain, or interfere with the commission or any public utilities commissioner in the performance of official duties. A writ of mandamus shall not be issued against the commission or any commissioner by any court other than the supreme court.

Effective Date: 10-01-1953



Section 4903.13 - Reversal of final order - notice of appeal.

A final order made by the public utilities commission shall be reversed, vacated, or modified by the supreme court on appeal, if, upon consideration of the record, such court is of the opinion that such order was unlawful or unreasonable. The proceeding to obtain such reversal, vacation, or modification shall be by notice of appeal, filed with the public utilities commission by any party to the proceeding before it, against the commission, setting forth the order appealed from and the errors complained of. The notice of appeal shall be served, unless waived, upon the chairman of the commission, or, in the event of his absence, upon any public utilities commissioner, or by leaving a copy at the office of the commission at Columbus. The court may permit any interested party to intervene by cross-appeal.

Effective Date: 10-01-1953



Section 4903.14 - Certified copy of order as evidence.

Upon application, the public utilities commission shall furnish certified copies under its seal of any order made by it, which certified copies shall be prima-facie evidence in a court or proceeding of the facts stated therein.

Effective Date: 10-01-1953



Section 4903.15 - Orders effective immediately - notice.

Unless a different time is specified therein or by law, every order made by the public utilities commission shall become effective immediately upon entry thereof upon the journal of the public utilities commission. Every order shall be served by United States mail in the manner prescribed by the commission. No utility or railroad shall be found in violation of any order of the commission until notice of said order has been received by an officer of said utility or railroad, or an agent duly designated by said utility or railroad to accept service of said order.

Effective Date: 10-25-1961



Section 4903.16 - Stay of execution.

A proceeding to reverse, vacate, or modify a final order rendered by the public utilities commission does not stay execution of such order unless the supreme court or a judge thereof in vacation, on application and three days' notice to the commission, allows such stay, in which event the appellant shall execute an undertaking, payable to the state in such a sum as the supreme court prescribes, with surety to the satisfaction of the clerk of the supreme court, conditioned for the prompt payment by the appellant of all damages caused by the delay in the enforcement of the order complained of, and for the repayment of all moneys paid by any person, firm, or corporation for transportation, transmission, produce, commodity, or service in excess of the charges fixed by the order complained of, in the event such order is sustained.

Effective Date: 10-01-1953



Section 4903.17 - Order in case of stay.

The supreme court, in case it stays or suspends the order or decision of the public utilities commission in any matter affecting rates, joint rates, fares, tolls, rentals, charges, or classifications, may also by order direct the public utility or railroad affected to pay into the hands of a trustee to be appointed by the court, to be held until the final determination of the proceeding, under such conditions as the court prescribes, all sums of money collected in excess of the sums payable if the order or decision of the commission had not been stayed or suspended.

Effective Date: 10-01-1953



Section 4903.18 - Order to keep excess accounts pending review.

In case the supreme court stays or suspends any order or decision of the public utilities commission lowering any rate, joint rate, fare, toll, rental, charge, or classification, the commission, upon the execution and approval of the suspending bond required by section 4903.16 of the Revised Code, may require the public utility or railroad affected, under penalty of the immediate enforcement of the order or decision of the commission, pending review, to keep such accounts, verified by oath, as are, in the judgment of the commission, sufficient to show the amounts being charged or received by such public utility or railroad in excess of the charges allowed by the order or decision of the commission, together with the names and addresses of the corporations or persons to whom overcharges will be refundable in case the charges made by the public utility or railroad pending review are not sustained by the supreme court.

Effective Date: 10-01-1953



Section 4903.19 - Disposition of moneys charged in excess.

Upon the final decision by the supreme court upon an appeal from an order or decision of the public utilities commission, all moneys which the public utility or railroad has collected pending the appeal, in excess of those authorized by such final decision, shall be promptly paid to the corporations or persons entitled to them, in such manner and through such methods of distribution as are prescribed by the court. If any such moneys are not claimed by the corporations or persons entitled to them within one year from the final decision of the supreme court, the trustees appointed by the court shall give notice to such corporations or persons by publication, once a week for two consecutive weeks, in a newspaper of general circulation published in Columbus, and in such other newspapers as are designated by such trustee, said notice to state the names of the corporations or persons entitled to such moneys and the amount due each corporation or person. All moneys not claimed within three months after the publication of said notice shall be paid by the public utility or railroad, under the direction of such trustee, into the state treasury for the benefit of the general fund. The court may make such order with respect to the compensation of the trustee as it deems proper.

Effective Date: 10-07-1977



Section 4903.20 - Order of disposition of cases.

All actions and proceedings in the supreme court under Chapters 4901., 4903., 4905., 4906., 4907., 4909., 4921., 4923., and 4927. of the Revised Code, and all actions of proceedings to which the public utilities commission, power siting board, or this state is a party, and in which any question arises under those chapters, or under or concerning any order or decision of the commission or the board, to reverse, vacate, or modify an order of the commission or the board, shall be taken up and disposed of by the court out of their order on the docket.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 11-26-1982



Section 4903.21 - Transcript.

Upon service or waiver of the notice of appeal as provided in section 4903.13 of the Revised Code, the public utilities commission shall forthwith transmit to the clerk of the supreme court, a transcript of the journal entries, the original papers or transcripts thereof, and a certified transcript of all evidence adduced upon the hearing before the commission in the proceeding complained of, which documents shall be filed in said court.

Effective Date: 10-01-1953



Section 4903.22 - Rules of practice.

Except when otherwise provided by law, all processes in actions and proceedings in a court arising under Chapters 4901., 4903., 4905., 4906., 4907., 4909., 4921., 4923., and 4927. of the Revised Code shall be served, and the practice and rules of evidence in such actions and proceedings shall be the same, as in civil actions. A sheriff or other officer empowered to execute civil processes shall execute process issued under those chapters and receive compensation therefor as prescribed by law for like services.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-23-1972



Section 4903.221 - Intervention by party who may be adversely affected by commission proceeding.

Any other person who may be adversely affected by a public utilities commission proceeding may intervene in such proceeding, provided:

(A) That such other person files a motion to intervene with the commission no later than:

(1) Any specific deadline established by order of the commission for purposes of a particular proceeding; or, if no such deadline is established;

(2) Five days prior to the scheduled date of hearing. The public utilities commission may, in its discretion, grant motions to intervene which are filed after the deadlines set forth in divisions (A)(1) and (2) of this section for good cause shown.

(B) That the commission, in ruling upon applications to intervene in its proceedings, shall consider the following criteria:

(1) The nature and extent of the prospective intervenor's interest;

(2) The legal position advanced by the prospective intervenor and its probable relation to the merits of the case;

(3) Whether the intervention by the prospective intervenor will unduly prolong or delay the proceedings;

(4) Whether the prospective intervenor will significantly contribute to full development and equitable resolution of the factual issues.

Effective Date: 01-11-1983



Section 4903.23 - Fees for copying and certifying documents - status as evidence.

The public utilities commission or power siting board may charge and collect a fee, which shall not exceed cost, for furnishing any copy of any paper, record, testimony, or writing made, taken, or filed under Chapters 4901., 4903., 4905., 4906., 4907., 4909., 4921., 4923., and 4927. of the Revised Code, except such transcript and other papers as are required to be filed in any court proceedings authorized in those chapters, whether under seal and certified to or otherwise; and may charge and collect a fee for certifying a document, which shall not exceed that charged by the secretary of state under division (K) of section 111.16 of the Revised Code. All such fees, itemized, shall be paid into the state treasury on the first day of each month.

Upon application of any person and payment of the proper fee, the commission or board shall furnish certified copies under the seal of the commission or board of any order made by it, which order is prima-facie evidence in any court of the facts stated in such copies. The copies of schedules, classifications, and tariffs of rates, tolls, prices, rentals, regulations, practices, services, fares, and charges, and copies of all contracts, agreements, and arrangements between public utilities and railroads, or either, filed with the commission, and the statistics, tables, and figures contained in the annual or other reports of such companies made to the commission as required by the chapters, shall be preserved as public records in the custody of the commission and shall be received as prima-facie evidence of what they purport to be, for the purpose of investigations and prosecutions by the commission and in all judicial proceedings. Copies of and extracts from any of such schedules, classifications, tariffs, contracts, agreements, arrangements, or reports, made public records, certified by the commission under its seal, shall be received in evidence with like effect as the originals.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-29-1997



Section 4903.24 - Costs and expenses of investigation.

If the public utilities commission finds after investigating that any rate, joint rate, fare, charge, toll, rental, schedule, or classification of service is unjust, unreasonable, insufficient, unjustly discriminatory, unjustly preferential, or in violation of law, or that any service is inadequate or cannot be obtained, the public utility found to be at fault shall pay the expenses incurred by the commission upon such investigation. All fees, expenses, and costs of, or in connection with, any hearing or investigation may be imposed by the commission upon any party to the record or may be divided among any parties to the record in such proportion as the commission determines. All fees, expenses, and costs authorized and collected under this section shall be deposited to the credit of the special assessment fund, which is hereby created in the state treasury. Money in the fund shall be used by the commission for the purpose of covering the costs of any investigations or hearings it orders regarding any public utility.

Effective Date: 06-26-2003



Section 4903.25 - Violation.

No officer, agent, or employee in an official capacity of a public utility shall knowingly violate section 4903.03 or 4903.24 of the Revised Code, nor shall any officer, agent, or employee in an official capacity or a public utility or railroad knowingly violate section 4903.02 or 4903.08 of the Revised Code, or willfully fail to comply with any lawful order or direction of the public utilities commission made with respect to any public utility or railroad. Each day's continuance of such failure is a separate offense.

Effective Date: 10-01-1953



Section 4903.99 - Penalty.

Whoever violates section 4903.25 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 4905 - PUBLIC UTILITIES COMMISSION - GENERAL POWERS

Section 4905.01 - Definitions.

As used in this chapter:

(A) "Railroad" has the same meaning as in section 4907.02 of the Revised Code.

(B) "Motor carrier" has the same meaning as in section 4923.01 of the Revised Code.

(C) " Motor vehicle" and "public highway" have the same meanings as in section 4921.01 of the Revised Code.

(D)

"Ohio coal research and development costs" means all reasonable costs associated with a facility or project undertaken by a public utility for which a recommendation to allow the recovery of costs associated therewith has been made under division (B)(7) of section 1551.33 of the Revised Code, including, but not limited to, capital costs, such as costs of debt and equity; construction and operation costs; termination and retirement costs; costs of feasibility and marketing studies associated with the project; and the acquisition and delivery costs of Ohio coal used in the project, less any expenditures of grant moneys.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.02 - Public utility defined.

(A) As used in this chapter, "public utility" includes every corporation, company, copartnership, person, or association, the lessees, trustees, or receivers of the foregoing, defined in section 4905.03 of the Revised Code, including any public utility that operates its utility not for profit, except the following:

(1) An electric light company that operates its utility not for profit;

(2) A public utility, other than a telephone company, that is owned and operated exclusively by and solely for the utility's customers, including any consumer or group of consumers purchasing, delivering, storing, or transporting, or seeking to purchase, deliver, store, or transport, natural gas exclusively by and solely for the consumer's or consumers' own intended use as the end user or end users and not for profit;

(3) A public utility that is owned or operated by any municipal corporation;

(4) A railroad as defined in sections 4907.02 and 4907.03 of the Revised Code;

(5) Any provider, including a telephone company, with respect to its provision of any of the following:

(a) Advanced services as defined in 47 C.F.R. 51.5;

(b) Broadband service, however defined or classified by the federal communications commission;

(c) Information service as defined in the "Telecommunications Act of 1996," 110 Stat. 59, 47 U.S.C. 153(20);

(d) Subject to division (A) of section 4927.03 of the Revised Code, internet protocol-enabled services as defined in section 4927.01 of the Revised Code;

(e) Subject to division (A) of section 4927.03 of the Revised Code, any telecommunications service as defined in section 4927.01 of the Revised Code to which both of the following apply:

(i) The service was not commercially available on September 13, 2010, the effective date of the amendment of this section by S.B. 162 of the 128th general assembly.

(ii) The service employs technology that became available for commercial use only after September 13, 2010, the effective date of the amendment of this section by S.B. 162 of the 128th general assembly.

(B)

(1) "Public utility" includes a for-hire motor carrier even if the carrier is operated in connection with an entity described in division (A)(1), (2), (4), or (5) of this section.

(2) Division (A) of this section shall not be construed to relieve a private motor carrier, operated in connection with an entity described in division (A)(1), (2), (4), or (5) of this section, from compliance with any of the following:

(a) Chapter 4923. of the Revised Code;

(b) Hazardous-material regulation under section 4921.15 of the Revised Code and division (H) of section 4921.19 of the Revised Code, or rules adopted thereunder;

(c) Rules governing unified carrier registration adopted under section 4921.11 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-17-1996



Section 4905.03 - Public utility company definitions.

As used in this chapter

, any person, firm, copartnership, voluntary association, joint-stock association, company, or corporation, wherever organized or incorporated, is:

(A) A telephone company, when engaged in the business of transmitting telephonic messages to, from, through, or in this state;

(B) A for-hire motor carrier, when engaged in the business of transporting persons or property by motor vehicle for compensation, except when engaged in any of the operations in intrastate commerce described in divisions (B)(1) to (9) of section 4921.01 of the Revised Code, but including the carrier's agents, officers, and representatives, as well as employees responsible for hiring, supervising, training, assigning, or dispatching drivers and employees concerned with the installation, inspection, and maintenance of motor-vehicle equipment and accessories;

(C) An electric light company, when engaged in the business of supplying electricity for light, heat, or power purposes to consumers within this state, including supplying electric transmission service for electricity delivered to consumers in this state, but excluding a regional transmission organization approved by the federal energy regulatory commission;

(D) A gas company, when engaged in the business of supplying artificial gas for lighting, power, or heating purposes to consumers within this state or when engaged in the business of supplying artificial gas to gas companies or to natural gas companies within this state, but a producer engaged in supplying to one or more gas or natural gas companies, only such artificial gas as is manufactured by that producer as a by-product of some other process in which the producer is primarily engaged within this state is not thereby a gas company. All rates, rentals, tolls, schedules, charges of any kind, or agreements between any gas company and any other gas company or any natural gas company providing for the supplying of artificial gas and for compensation for the same are subject to the jurisdiction of the public utilities commission.

(E) A natural gas company, when engaged in the business of supplying natural gas for lighting, power, or heating purposes to consumers within this state. Notwithstanding the above, neither the delivery nor sale of Ohio-produced natural gas or Ohio-produced raw natural gas liquids by a producer or gatherer under a public utilities commission-ordered exemption, adopted before, as to producers, or after, as to producers or gatherers, January 1, 1996, or the delivery or sale of Ohio-produced natural gas or Ohio-produced raw natural gas liquids by a producer or gatherer of Ohio-produced natural gas or Ohio-produced raw natural gas liquids, either to a lessor under an oil and gas lease of the land on which the producer's drilling unit is located, or the grantor incident to a right-of-way or easement to the producer or gatherer, shall cause the producer or gatherer to be a natural gas company for the purposes of this section.

All rates, rentals, tolls, schedules, charges of any kind, or agreements between a natural gas company and other natural gas companies or gas companies providing for the supply of natural gas and for compensation for the same are subject to the jurisdiction of the public utilities commission. The commission, upon application made to it, may relieve any producer or gatherer of natural gas, defined in this section as a gas company or a natural gas company, of compliance with the obligations imposed by this chapter and Chapters 4901., 4903., 4907., 4909., 4921., and 4923. of the Revised Code, so long as the producer or gatherer is not affiliated with or under the control of a gas company or a natural gas company engaged in the transportation or distribution of natural gas, or so long as the producer or gatherer does not engage in the distribution of natural gas to consumers.

Nothing in division (E) of this section limits the authority of the commission to enforce sections 4905.90 to 4905.96 of the Revised Code.

(F) A pipe-line company, when engaged in the business of transporting natural gas, oil, or coal or its derivatives through pipes or tubing, either wholly or partly within this state, but not when engaged in the business of the transport associated with gathering lines, raw natural gas liquids, or finished product natural gas liquids;

(G) A water-works company, when engaged in the business of supplying water through pipes or tubing, or in a similar manner, to consumers within this state;

(H) A heating or cooling company, when engaged in the business of supplying water, steam, or air through pipes or tubing to consumers within this state for heating or cooling purposes;

(I) A messenger company, when engaged in the business of supplying messengers for any purpose;

(J) A street railway company, when engaged in the business of operating as a common carrier, a railway, wholly or partly within this state, with one or more tracks upon, along, above, or below any public road, street, alleyway, or ground, within any municipal corporation, operated by any motive power other than steam and not a part of an interurban railroad, whether the railway is termed street, inclined-plane, elevated, or underground railway;

(K) A suburban railroad company, when engaged in the business of operating as a common carrier, whether wholly or partially within this state, a part of a street railway constructed or extended beyond the limits of a municipal corporation, and not a part of an interurban railroad;

(L) An interurban railroad company, when engaged in the business of operating a railroad, wholly or partially within this state, with one or more tracks from one municipal corporation or point in this state to another municipal corporation or point in this state, whether constructed upon the public highways or upon private rights-of-way, outside of municipal corporations, using electricity or other motive power than steam power for the transportation of passengers, packages, express matter, United States mail, baggage, and freight. Such an interurban railroad company is included in the term "railroad" as used in section 4907.02 of the Revised Code.

(M) A sewage disposal system company, when engaged in the business of sewage disposal services through pipes or tubing, and treatment works, or in a similar manner, within this state.

(C) [As added by 129th General AssemblyFile No.127,HB 487, §101.01 ]As used in this section:

(1) "Gathering lines" has the same meaning as in section 4905.90 of the Revised Code.

(2) "Raw natural gas liquids" and "finished product natural gas liquids" have the same meanings as in section 4906.01 of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.04 - Power to regulate public utilities and railroads.

The public utilities commission is hereby vested with the power and jurisdiction to supervise and regulate public utilities and railroads, to require all public utilities to furnish their products and render all services exacted by the commission or by law, and to promulgate and enforce all orders relating to the protection, welfare, and safety of railroad employees and the traveling public, including the apportionment between railroads and the state and its political subdivisions of the cost of constructing protective devices at railroad grade crossings.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 06-18-1996; 11-04-2005



Section 4905.041 - [Repealed] Commission regulation of wholesale communications services.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 11-04-2005



Section 4905.042 - Commission jurisdiction over advanced or Internet protocol-enabled services.

Regarding advanced services or internet protocol-enabled service as defined by federal law, including federal regulations, the public utilities commission shall not exercise any jurisdiction over those services that is prohibited by, or is inconsistent with its jurisdiction under, federal law, including federal regulations.

Effective Date: 11-04-2005



Section 4905.05 - Scope of jurisdiction.

The jurisdiction, supervision, powers, and duties of the public utilities commission extend to every public utility and railroad, the plant or property of which lies wholly within this state and when the property of a public utility or railroad lies partly within and partly without this state to that part of such plant or property which lies within this state; to the persons or companies owning, leasing, or operating such public utilities and railroads; to the records and accounts of the business thereof done within this state; and to the records and accounts of any companies which are part of an electric utility holding company system exempt under section 3(a)(1) or (2) of the "Public Utility Holding Company Act of 1935," 49 Stat. 803, 15 U.S.C. 79c, and the rules and regulations promulgated thereunder, insofar as such records and accounts may in any way affect or relate to the costs associated with the provision of electric utility service by any public utility operating in this state and part of such holding company system.

Nothing in this section, or section 4905.06 or 4905.46 of the Revised Code pertaining to regulation of holding companies, grants the public utilities commission authority to regulate a holding company or its subsidiaries which are organized under the laws of another state, render no public utility service in the state of Ohio, and are regulated as a public utility by the public utilities commission of another state or primarily by a federal regulatory commission, nor do these grants of authority apply to public utilities that are excepted from the definition of "public utility" under divisions (A)(1) to (3) of section 4905.02 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 03-29-1988



Section 4905.06 - General supervision.

The public utilities commission has general supervision over all public utilities within its jurisdiction as defined in section 4905.05 of the Revised Code, and may examine such public utilities and keep informed as to their general condition, capitalization, and franchises, and as to the manner in which their properties are leased, operated, managed, and conducted with respect to the adequacy or accommodation afforded by their service, the safety and security of the public and their employees, and their compliance with all laws, orders of the commission, franchises, and charter requirements. The commission has general supervision over all other companies referred to in section 4905.05 of the Revised Code to the extent of its jurisdiction as defined in that section, and may examine such companies and keep informed as to their general condition and capitalization, and as to the manner in which their properties are leased, operated, managed, and conducted with respect to the adequacy or accommodation afforded by their service, and their compliance with all laws and orders of the commission, insofar as any of such matters may relate to the costs associated with the provision of electric utility service by public utilities in this state which are affiliated or associated with such companies. The commission, through the public utilities commissioners or inspectors or employees of the commission authorized by it, may enter in or upon, for purposes of inspection, any property, equipment, building, plant, factory, office, apparatus, machinery, device, and lines of any public utility. The power to inspect includes the power to prescribe any rule or order that the commission finds necessary for protection of the public safety. In order to assist the commission in the performance of its duties under this chapter, authorized employees of the motor carrier enforcement unit, created under section 5503.34 of the Revised Code in the division of state highway patrol, of the department of public safety may enter in or upon, for inspection purposes, any motor vehicle of any motor carrier .

In order to inspect motor vehicles owned or operated by a motor carrier engaged in the transportation of persons, authorized employees of the motor carrier enforcement unit, division of state highway patrol, of the department of public safety may enter in or upon any property of any motor carrier engaged in the intrastate transportation of persons.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-01-2000; 09-16-2004



Section 4905.07 - Information and records to be public.

Except as provided in section 149.43 of the Revised Code and as consistent with the purposes of Title XLIX [49] of the Revised Code, all facts and information in the possession of the public utilities commission shall be public, and all reports, records, files, books, accounts, papers, and memorandums of every nature in its possession shall be open to inspection by interested parties or their attorneys.

Effective Date: 09-17-1996



Section 4905.08 - [Repealed].

Effective Date: 10-02-1953



Section 4905.09 - Substantial compliance.

A substantial compliance by the public utilities commission with the requirements of Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code is sufficient to give effect to all its rules and orders. Those rules and orders shall not be declared inoperative, illegal, or void for an omission of a technical nature . And, those chapters do not affect, modify, or repeal any law fixing the rate that a company operating a railroad may demand and receive for the transportation of passengers.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.10 - Assessment for expenses.

(A) For the sole purpose of maintaining and administering the public utilities commission and exercising its supervision and jurisdiction over the railroads and public utilities of this state, an amount equivalent to the appropriation from the public utilities fund created under division (B) of this section to the public utilities commission for railroad and public utilities regulation in each fiscal year shall be apportioned among and assessed against each railroad and public utility within this state by the commission by first computing an assessment as though it were to be made in proportion to the intrastate gross earnings or receipts, excluding earnings or receipts from sales to other public utilities for resale, of the railroad or public utility for the calendar year next preceding that in which the assessment is made. The commission may include in that first computation any amount of a railroad's or public utility's intrastate gross earnings or receipts that were underreported in a prior year. In addition to whatever penalties apply under the Revised Code to such underreporting, the commission shall assess the railroad or public utility interest at the rate stated in division (A) of section 1343.01 of the Revised Code. The commission shall deposit any interest so collected into the public utilities fund. The commission may exclude from that first computation any such amounts that were overreported in a prior year. The final computation of the assessment shall consist of imposing upon each railroad and public utility whose assessment under the first computation would have been one hundred dollars or less an assessment of one hundred dollars and recomputing the assessments of the remaining railroads and public utilities by apportioning an amount equal to the appropriation to the public utilities commission for administration of the utilities division in each fiscal year less the total amount to be recovered from those paying the minimum assessment, in proportion to the intrastate gross earnings or receipts of the remaining railroads and public utilities for the calendar year next preceding that in which the assessments are made. In the case of an assessment based on intrastate gross receipts under this section against a public utility that is an electric utility as defined in section 4928.01 of the Revised Code, or an electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code, such receipts shall be those specified in the utility's, company's, cooperative's, or aggregator's most recent report of intrastate gross receipts and sales of kilowatt hours of electricity, filed with the commission pursuant to division (F) of section 4928.06 of the Revised Code, and verified by the commission. In the case of an assessment based on intrastate gross receipts under this section against a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code, such receipts shall be those specified in the supplier's or aggregator's most recent report of intrastate gross receipts and sales of hundred cubic feet of natural gas, filed with the commission pursuant to division (B) of section 4929.23 of the Revised Code, and verified by the commission. However, no such retail natural gas supplier or such governmental aggregator serving or proposing to serve customers of a particular natural gas company, as defined in section 4929.01 of the Revised Code, shall be assessed under this section until after the commission, pursuant to section 4905.26 or 4909.18 of the Revised Code, has removed from the base rates of the natural gas company the amount of assessment under this section that is attributable to the value of commodity sales service, as defined in section 4929.01 of the Revised Code, in the base rates paid by those customers of the company that do not purchase that service from the natural gas company.

(B) Through calendar year 2005, on or before the first day of October in each year, the commission shall notify each such railroad and public utility of the sum assessed against it, whereupon payment shall be made to the commission, which shall deposit it into the state treasury to the credit of the public utilities fund, which is hereby created. Beginning in calendar year 2006, on or before the fifteenth day of May in each year, the commission shall notify each railroad and public utility that had a sum assessed against it for the current fiscal year of more than one thousand dollars that fifty per cent of that amount shall be paid to the commission by the twentieth day of June of that year as an initial payment of the assessment against the company for the next fiscal year. On or before the first day of October in each year, the commission shall make a final determination of the sum of the assessment against each railroad and public utility and shall notify each railroad and public utility of the sum assessed against it. The commission shall deduct from the assessment for each railroad or public utility any initial payment received. Payment of the assessment shall be made to the commission by the first day of November of that year. The commission shall deposit the payments received into the state treasury to the credit of the public utilities fund. Any such amounts paid into the fund but not expended by the commission shall be credited ratably, after first deducting any deficits accumulated from prior years, by the commission to railroads and public utilities that pay more than the minimum assessment, according to the respective portions of such sum assessable against them for the ensuing fiscal year. The assessments for such fiscal year shall be reduced correspondingly.

(C) Within five days after the beginning of each fiscal year through fiscal year 2006, the director of budget and management shall transfer from the general revenue fund to the public utilities fund an amount sufficient for maintaining and administering the public utilities commission and exercising its supervision and jurisdiction over the railroads and public utilities of the state during the first four months of the fiscal year. The director shall transfer the same amount back to the general revenue fund from the public utilities fund at such time as the director determines that the balance of the public utilities fund is sufficient to support the appropriations from the fund for the fiscal year. The director may transfer less than that amount if the director determines that the revenues of the public utilities fund during the fiscal year will be insufficient to support the appropriations from the fund for the fiscal year, in which case the amount not paid back to the general revenue fund shall be payable to the general revenue fund in future fiscal years.

(D) For the purpose of this section only, "public utility" includes:

(1) In addition to an electric utility as defined in section 4928.01 of the Revised Code, an electric services company, an electric cooperative, or a governmental aggregator subject to certification under section 4928.08 of the Revised Code, to the extent of the company's, cooperative's, or aggregator's engagement in the business of supplying or arranging for the supply in this state of any retail electric service for which it must be so certified;

(2) In addition to a natural gas company as defined in section 4929.01 of the Revised Code, a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code, to the extent of the supplier's or aggregator's engagement in the business of supplying or arranging for the supply in this state of any competitive retail natural gas service for which it must be certified.

(E) Each public utilities commissioner shall receive a salary fixed at the level set by pay range 49 under schedule E-2 of section 124.152 of the Revised Code.

Effective Date: 06-26-2001; 06-30-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4905.11 - [Repealed].

Effective Date: 10-13-1953



Section 4905.12 - Forfeiture.

A railroad company that violates section 4905.10, 4907.13, or 4907.15 of the Revised Code shall forfeit to the state one thousand dollars, and twenty-five dollars for each day the company fails to comply with a requirement of any such section. The forfeiture does not release the company from the assessment provided in section 4905.10 of the Revised Code.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.13 - System of accounts for public utilities.

The public utilities commission may establish a system of accounts to be kept by public utilities or railroads, including municipally owned or operated public utilities, or may classify said public utilities or railroads and establish a system of accounts for each class, and may prescribe the manner in which such accounts shall be kept. Such system shall, when practicable, conform to the system prescribed by the department of taxation. The commission may prescribe the forms of accounts, records, and memorandums to be kept by such public utilities or railroads, including the accounts, records, and memorandums of the movement of traffic as well as of the receipts and expenditure of moneys, and any other forms, records, and memorandums which are necessary to carry out Chapters 4901., 4903., 4905., 4907., 4909., 4921., and 4923. of the Revised Code. The system of accounts established by the commission and the forms of accounts, records, and memorandums prescribed by it shall not be inconsistent, in the case of corporations subject to the act of congress entitled "An act to regulate commerce" approved February 4, 1887, and the acts amendatory thereof and supplementary thereto, with the systems and forms established for such corporations by the interstate commerce commission. This section does not affect the power of the public utilities commission to prescribe forms of accounts, records, and memorandums covering information in addition to that required by the interstate commerce commission. The public utilities commission may, after hearing had upon its own motion or complaint, prescribe by order the accounts in which particular outlays and receipts shall be entered, charged, or credited. Where the public utilities commission has prescribed the forms of accounts, records, or memorandums to be kept by any public utility or railroad for any of its business, no such public utility or railroad shall keep any accounts, records, or memorandums for such business other than those so prescribed, or those prescribed by or under the authority of any other state or of the United States, except such accounts, records, or memorandums as are explanatory of and supplemental to the accounts, records, or memorandums prescribed by the commission. The commission shall at all times have access to all accounts kept by such public utilities or railroads and may designate any of its officers or employees to inspect and examine any such accounts. The auditor or other chief accounting officer of any such public utility or railroad shall keep such accounts and make the reports provided for in sections 4905.14 and 4907.13 of the Revised Code. Any auditor or chief accounting officer who fails to comply with this section shall be subject to the penalty provided for in division (B) of section 4905.99 of the Revised Code. The attorney general shall enforce such section upon request of the public utilities commission by mandamus or other appropriate proceedings.

Effective Date: 07-01-1996



Section 4905.14 - Annual report.

(A)

(1) Every public utility shall file an annual report with the public utilities commission. The report shall be filed at the time and in the form prescribed by the commission, shall be duly verified, and shall cover the yearly period fixed by the commission. The commission shall prescribe the character of the information to be embodied in the annual report, and shall furnish to each public utility a blank form for it. Every public utility also shall file a copy of the annual report with the office of the consumers' counsel; the copy shall be filed at the same time that the original is filed with the commission. If any annual report filed with the commission is defective or erroneous, the commission may order that it be amended within a prescribed time. Any amendments made pursuant to such an order shall be filed with the commission and with the office of the consumers' counsel. Each annual report filed with the commission shall be preserved in the office of the commission. The commission may, at any time, require specific answers to questions upon which it desires information.

(2)

(a) Except as provided in division (A)(2)(b) of this section, in the case of a telephone company, including a wireless service provider, the annual report shall be limited to information necessary for the commission to calculate the assessment provided for in section 4905.10 of the Revised Code. The commission shall protect any confidential information in every company and provider report.

(b) With respect to a telephone company subject to section 4905.71 of the Revised Code, the commission shall adopt rules that require such a telephone company to also include in the annual report information required by the commission to calculate pole attachment and conduit occupancy rates and any other information the commission determines necessary and requires by rule for the commission to fulfill its responsibility under section 4905.71 of the Revised Code.

(B) On the first day of July and the first day of November of each year, each gas company and natural gas company shall file with the commission a report in quintuplicate stating:

(1) The total demand, stated in terms of cubic feet, that the company projects will be expected of the company for the following twelve months;

(2) The pertinent details of supply contracts with pipeline companies and producers for the following twelve months that they have executed and the quantity of the gas that they will possess in storage and will be available for delivery as of the first day of July and the first day of November;

(3) Where it appears from a comparison of the information reported in division (B)(1) of this section with that reported in division (B)(2) of this section that the total demand projected by the company for the twelve months following the date of the report will exceed the ability of the company to furnish it, the means which the company intends to employ in order to prevent any interruption or curtailment of service.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.15 - Reports and accounts.

Each public utility shall furnish to the public utilities commission, in such form and at such times as the commission requires, such accounts, reports, and information as shall show completely and in detail the entire operation of the public utility in furnishing the unit of its product or service to the public.

Effective Date: 10-01-1953



Section 4905.16 - Copy of contract may be required by commission.

When and as required by the public utilities commission, every public utility shall file with it a copy of any contract, agreement, or arrangement, in writing, with any other public utility relating in any way to the construction, maintenance, or use of its plant or property, or to any service, rate, or charge.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.17 - Construction accounts.

The public utilities commission shall keep informed of all new construction, extensions, and additions to the property of public utilities, and may prescribe the necessary forms, regulations, and instructions to the officers and employees of such public utilities for the keeping of construction accounts. Such construction accounts shall clearly distinguish all operating expenses and new construction.

Effective Date: 10-01-1953



Section 4905.18 - Depreciation account.

Every public utility shall carry a proper and adequate depreciation or deferred maintenance account, whenever the public utilities commission, after investigation, determines that a depreciation account can be reasonably required. The commission shall ascertain, determine, and prescribe what are proper and adequate charges for depreciation of the several classes of property for each public utility. The charge for depreciation shall be such as will provide the amount required over the cost and expense of maintenance to keep the property of the public utility in a state of efficiency corresponding to the progress of the art or industry. The commission may prescribe such changes in such charges for depreciation as it finds necessary.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.19 - Depreciation fund.

The moneys for depreciation charges provided for by section 4905.18 of the Revised Code shall be set aside out of the earnings and carried as a depreciation fund. The moneys in such fund may be expended in new construction, extensions, or additions to the property of the public utility, or may be invested. If such moneys are invested, the income from the investment shall also be carried in the depreciation fund. Such fund and its proceeds may be used for the purpose of renewing, restoring, replacing, or substituting depreciated property in order to keep the plant in a state of efficiency. Such fund and the proceeds or income from it shall be used for no purpose other than those purposes provided in this section except upon the approval of the public utilities commission.

Effective Date: 10-01-1953



Section 4905.20 - Abandonment of facilities.

No railroad as defined in section 4907.02 of the Revised Code, operating any railroad in this state, and no public utility as defined in section 4905.02 of the Revised Code furnishing service or facilities within this state, shall abandon or be required to abandon or withdraw any main track or depot of a railroad, or main pipe line, gas line, electric light line, water line, sewer line, steam pipe line, or any portion thereof, pumping station, generating plant, power station, sewage treatment plant, or service station of a public utility, or the service rendered thereby that has once been laid, constructed, opened, and used for public business, nor shall any such facility be closed for traffic or service thereon, therein, or thereover except as provided in section 4905.21 of the Revised Code. Any railroad or public utility violating this section shall forfeit and pay into the state treasury not less than one hundred dollars, nor more than one thousand dollars, and shall be subject to all other legal and equitable remedies for the enforcement of this section and section 4905.21 of the Revised Code.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-19-1961



Section 4905.21 - Application to commission to abandon, withdraw or close.

Any railroad or any political subdivision desiring to abandon, close, or have abandoned, withdrawn, or closed for traffic or service all or any part of a main track or depot, and any public utility or political subdivision desiring to abandon or close, or have abandoned, withdrawn, or closed for traffic or service all or any part of any line, pumping station, generating plant, power station, sewage treatment plant, or service station, referred to in section 4905.20 of the Revised Code, shall make application to the public utilities commission in writing. The commission shall thereupon cause reasonable notice of the application to be given, stating the time and place fixed by the commission for the hearing of the application.

Upon the hearing of the application, the commission shall ascertain the facts and make its findings thereon, and if such facts satisfy the commission that the proposed abandonment, withdrawal, or closing for traffic or service is reasonable, having due regard for the welfare of the public and the cost of operating the service or facility, it may allow such abandonment, withdrawal, or closing; otherwise it shall be denied, or if the facts warrant, the application may be granted in a modified form. If the application asks for the abandonment or withdrawal of any main track, main pipe line, gas line, electric light line, water line, sewer line, steam pipe line, pumping station, generating plant, power station, sewage treatment plant, service station, or the service rendered thereby, in such manner as can result in the permanent abandonment of service between any two points on such railroad, or of service and facilities of any such public utility, no application shall be granted unless the railroad or public utility has operated the track, pipe line, gas line, electric light line, water line, sewer line, steam pipe line, pumping station, generating plant, power station, sewage treatment plant, or service station for at least five years. The notice shall be given by publication in a newspaper of general circulation throughout any county or municipal corporation that has granted a franchise to the railroad or public utility, under which the track, pipe line, gas line, electric light line, water line, sewer line, steam pipe line, pumping station, generating plant, power station, sewage treatment plant, or service station is operated or in which the same is located, once a week for two consecutive weeks before the hearing of the application. Notice of the hearing shall be given such county, municipal corporation, or public utility in the manner provided for the service of orders of the commission in section 4903.15 of the Revised Code. This section and section 4905.20 of the Revised Code do not apply to a gas company when it is removing or exchanging abandoned field lines.

This section applies to all service now rendered and facilities furnished or hereafter built and operated, and an order of the commission authorizing the abandonment or withdrawal of any such service or facility shall not affect rights and obligations of a railroad or public utility beyond the scope of the order, anything in its franchise to the contrary notwithstanding.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-29-1997



Section 4905.22 - Service and facilities required - unreasonable charge prohibited.

Every public utility shall furnish necessary and adequate service and facilities, and every public utility shall furnish and provide with respect to its business such instrumentalities and facilities, as are adequate and in all respects just and reasonable. All charges made or demanded for any service rendered, or to be rendered, shall be just, reasonable, and not more than the charges allowed by law or by order of the public utilities commission, and no unjust or unreasonable charge shall be made or demanded for, or in connection with, any service, or in excess of that allowed by law or by order of the commission.

Effective Date: 10-01-1953



Section 4905.23 - [Repealed] Inadequate service by telephone company.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.231 - [Repealed] Prescribing reasonable standards of telephone service.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.24 - [Repealed] Company not permitted to exercise right of franchise where another is giving adequate service.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.241 - [Repealed] Applications to render service.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.242 - [Repealed] Companies integrated, merged, consolidated, or otherwise combined when service inadequate.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.243 - [Repealed] Petition for change in service.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.244 - [Repealed] Continuing operation.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.25 - [Repealed] Petition for service in area not served by telephone company.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.26 - Complaints as to service.

Upon complaint in writing against any public utility by any person, firm, or corporation, or upon the initiative or complaint of the public utilities commission, that any rate, fare, charge, toll, rental, schedule, classification, or service, or any joint rate, fare, charge, toll, rental, schedule, classification, or service rendered, charged, demanded, exacted, or proposed to be rendered, charged, demanded, or exacted, is in any respect unjust, unreasonable, unjustly discriminatory, unjustly preferential, or in violation of law, or that any regulation, measurement, or practice affecting or relating to any service furnished by the public utility, or in connection with such service, is, or will be, in any respect unreasonable, unjust, insufficient, unjustly discriminatory, or unjustly preferential, or that any service is, or will be, inadequate or cannot be obtained, and, upon complaint of a public utility as to any matter affecting its own product or service, if it appears that reasonable grounds for complaint are stated, the commission shall fix a time for hearing and shall notify complainants and the public utility thereof. The notice shall be served not less than fifteen days before hearing and shall state the matters complained of. The commission may adjourn such hearing from time to time.

The parties to the complaint shall be entitled to be heard, represented by counsel, and to have process to enforce the attendance of witnesses.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-29-1997



Section 4905.261 - Telephone call center for consumer complaints.

The public utilities commission shall operate a telephone call center for consumer complaints, to receive complaints by any person, firm, or corporation against any public utility. The commission shall expeditiously provide the consumers' counsel with all information concerning residential consumer complaints received by the commission in the operation of the telephone call center and with any materials produced in the operation of the telephone call center by the commission concerning residential consumer complaints. If technology is reasonably available, the commission shall provide the consumers' counsel with real-time access to the commission's residential consumer complaint information.

Effective Date: 09-29-2005



Section 4905.27 - Standard units.

The public utilities commission shall ascertain and prescribe suitable and convenient standard commercial units of the product or service of any public utility when the character of its product or service is such that it can be determined. Such units shall be the lawful units for the purposes of Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code.

Effective Date: 10-01-1953



Section 4905.28 - Standards of measurement.

The public utilities commission may ascertain and fix adequate and serviceable standards for the measurement of quality, pressure, initial voltage, or other conditions pertaining to the supply or quality of the product furnished or adequacy of service rendered by any public utility and may prescribe reasonable regulations for examination, testing, and measurement of such product or service. It may establish reasonable rules, regulations, specifications, and standards to secure the accuracy of all meters and appliances for measurements.

Effective Date: 10-26-1953



Section 4905.29 - Examinations and tests.

The public utilities commission may provide instruments for, and carry on, the examination and testing of all appliances used for the measurement of any product or service of a public utility or for the examination and testing of any devices or appliances of such public utility used for testing for accuracy any appliance used for the measurement of any product or service of such public utility. Any consumer or user may have any such appliance tested upon payment of the fees fixed by the commission. The commission may establish reasonable fees to be paid for testing such appliances on the request of the consumers or users. The fees shall be paid by the consumer or user at the time the request is made, but shall be paid by the public utility and repaid to the consumer or user if the appliance is found commercially defective or incorrect, to the disadvantage of the consumer or user.

Effective Date: 10-01-1953



Section 4905.30 - Printed schedules of rates must be filed.

(A) A public utility shall print and file with the public utilities commission schedules showing all rates, joint rates, rentals, tolls, classifications, and charges for service of every kind furnished by it, and all rules and regulations affecting them. The schedules shall be plainly printed and kept open to public inspection. The commission may prescribe the form of every such schedule, and may prescribe, by order, changes in the form of such schedules. The commission may establish and modify rules and regulations for keeping such schedules open to public inspection. A copy of the schedules, or so much thereof as the commission deems necessary for the use and information of the public, shall be printed in plain type and kept on file or posted in such places and in such manner as the commission orders.

(B) Division (A) of this section applies to a telephone company only regarding rates, joint rates, tolls, classifications, charges, rules, and regulations established pursuant to sections 4905.71, 4927.12, 4927.13, 4927.14, 4927.15, and 4927.18 of the Revised Code.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.301 - [Repealed].

Effective Date: 01-01-2001



Section 4905.302 - Purchased gas adjustment clause.

(A)

(1) For the purpose of this section, the term "purchased gas adjustment clause" means:

(a) A provision in a schedule of a gas company or natural gas company that requires or allows the company to, without adherence to section 4909.18 or 4909.19 of the Revised Code, adjust the rates that it charges to its customers in accordance with any fluctuation in the cost to the company of obtaining the gas that it sells, that has occurred since the time any order has been issued by the public utilities commission establishing rates for the company pertaining to those customers;

(b) A provision in an ordinance adopted pursuant to section 743.26 or 4909.34 of the Revised Code or Section 4 of Article XVIII, Ohio Constitution, with respect to which a gas company or natural gas company is required or allowed to adjust the rates it charges under such an ordinance in accordance with any fluctuation in the cost to the company of obtaining the gas that it sells, that has occurred since the time of the adoption of the ordinance.

(2) For the purpose of this section, the term "special purchase" means any purchase of interstate natural gas, any purchase of liquefied natural gas, and any purchase of synthetic natural gas from any source developed after the effective date of this section, April 27, 1976, provided that this purchase be of less than one hundred twenty days duration and the price for this purchase is not regulated by the federal power commission. For the purpose of this division, the expansion or enlargement of a synthetic natural gas plant existing at such date shall be considered a source so developed.

(3) For the purpose of this section, the term "residential customer" means urban, suburban, and rural patrons of gas companies and natural gas companies insofar as their needs for gas are limited to their residence. Such term includes those patrons whose rates have been set under an ordinance adopted pursuant to sections 743.26 and 4909.34 of the Revised Code or Section 4 of Article XVIII, Ohio Constitution.

(B) A purchased gas adjustment clause may not allow, and no such clause may be interpreted to allow, a gas company or natural gas company that has obtained an order from the public utilities commission permitting the company to curtail the service of any customer or class of customers other than residential customers, such order being based on the company's inability to secure a sufficient quantity of natural gas, to distribute the cost of any special purchase made subsequent to the effective date of such order, to the extent that such purchase decreases the level of curtailment of any such customer or class of customers, to any class of customers of the company that was not curtailed, to any class of residential customers of the company, or to any class of customers of the company whose level of curtailment was not decreased and whose consumption increased as a result of, or in connection with, the special purchase.

(C)

(1) The commission shall promulgate a purchased gas adjustment rule, consistent with this section, that establishes a uniform purchased gas adjustment clause to be included in the schedule of gas companies and natural gas companies subject to the jurisdiction of the public utilities commission and that establishes investigative procedures and proceedings including, but not limited to, periodic reports, audits, and hearings.

(2) The commission shall not require that a management or performance audit pertaining to the purchased gas adjustment clause of a gas or natural gas company, or a hearing related to such an audit, be conducted more frequently than once every three years. Any such management or performance audit and any such hearing shall be strictly limited to the gas or natural gas company's gas or natural gas production and purchasing policies. No such management or performance audit and no such hearing shall extend in scope beyond matters that are necessary to determine the following:

(a) That the gas or natural gas company's purchasing policies are designed to meet the company's service requirements;

(b) That the gas or natural gas company's procurement planning is sufficient to reasonably ensure reliable service at optimal prices and consistent with the company's long-term strategic supply plan;

(c) That the gas or natural gas company has reviewed existing and potential supply sources;

(3) Unless otherwise ordered by the commission for good cause shown and except as provided in division (D) of this section:

(a) The commission's staff shall conduct any audit or other investigation of a natural gas company having fifteen thousand or fewer customers in this state that may be required under the purchased gas adjustment rule.

(b) Except as provided in section 4905.10 of the Revised Code, the commission shall not impose upon such company any fee, expense, or cost of such audit or other investigation or any related hearing under this section.

(4) Unless otherwise ordered by the commission for good cause shown either by an interested party or by the commission on its own motion, no natural gas company having fifteen thousand or fewer customers in this state shall be subject under the purchased gas adjustment rule to any audit or other investigation or any related hearing, other than a financial audit or, as necessary, any hearing related to a financial audit.

(5) In issuing an order under division (C) (3) or (4) of this section, the commission shall file a written opinion setting forth the reasons showing good cause under such division and the specific matters to be audited, investigated, or subjected to hearing. Nothing in division (C) (3) or (4) of this section relieves such a natural gas company from the duty to file such information as the commission may require under the rule for the purpose of showing that a company has charged its customers accurately for the cost of gas obtained.

(D) A natural gas company that does not sell natural gas under a purchased gas adjustment clause shall not be subject to this section.

(E) Nothing in this section or any other provision of law shall be construed to mean that the commission, in the event of any cost distribution allowed under this section, may issue an order pursuant to which the prudent and reasonable cost of gas to a gas company or natural gas company of any special purchase may not be recovered by the company. For the purpose of this division, such cost of gas neither includes any applicable franchise taxes nor the ordinary losses of gas experienced by the company in the process of transmission and distribution.

(F) The commission shall not at any time prevent or restrain such costs as are distributable under this section from being so distributed, unless the commission has reason to believe that an arithmetic or accounting inaccuracy exists with respect to such a distribution or that the company has not accurately represented the amount of the cost of a special purchase, or has followed imprudent or unreasonable procurement policies and practices, has made errors in the estimation of cubic feet sold, or has employed such other practices, policies, or factors as the commission considers inappropriate.

(G) The cost of natural gas under this section shall not include any cost recovered by a natural gas company pursuant to section 4929.25 of the Revised Code.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 06-26-2001



Section 4905.303 - Approving purchases of synthetic natural gas.

(A) Before entering into an agreement to purchase synthetic natural gas or other fuels produced by a facility originated under the auspices of the federal government pursuant to a contract with the federal energy research and development administration or its successor agencies for the purpose of converting coal to gaseous, liquid, or solid fuels or by-products of such fuels, and the construction of which began on or after July 1, 1975, but not later than December 31, 1982, a gas company or natural gas company shall obtain approval of such agreement from the public utilities commission, which approval shall be granted if the purchase price is to be based on the total cost of service of the facility developer or developers in producing the synthetic natural gas or other fuels for a reasonable profit to said developer or developers, taking into account the desirability of encouraging energy research and development, the developmental nature of the facility involved, and the attendant risks for the developer or developers. Promptly after the filing with it of an application to obtain such approval, the public utilities commission shall set the matter for public hearing and shall render a final decision of such application within sixty days of its filing.

(B) Notwithstanding division (B) of section 4905.302 of the Revised Code, any gas company or natural gas company that, pursuant to terms approved by the public utilities commission, enters into an agreement to purchase synthetic natural gas or fuels produced by such a facility for distribution to some or all of its customers shall adjust its rates pursuant to and in accordance with a purchased gas adjustment rule promulgated by the commission pursuant to this section.

(C) The commission may adjust any proposed rate change under division (B) of this section on account of arithmetic or clerical error.

Effective Date: 12-14-1977



Section 4905.304 - Examining coal research and development costs incurred by gas or natural gas company.

Once in every six months, the public utilities commission shall examine Ohio coal research and development costs incurred by a gas or natural gas company. The commission shall adopt a rule that:

(A) Requires periodic reports, audits, and hearings and establishes investigative procedures for the purposes of this section;

(B) Allows recovery on a uniform basis per unit of sale of the Ohio coal research and development costs incurred by a gas or natural gas company;

(C) Requires the reporting of such data by gas and natural gas companies as the commission considers necessary for the purposes of this section.

Effective Date: 04-05-1986



Section 4905.31 - Reasonable arrangements allowed - variable rate.

Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., 4927., 4928., and 4929. of the Revised Code do not prohibit a public utility from filing a schedule or establishing or entering into any reasonable arrangement with another public utility or with one or more of its customers, consumers, or employees, and do not prohibit a mercantile customer of an electric distribution utility as those terms are defined in section 4928.01 of the Revised Code or a group of those customers from establishing a reasonable arrangement with that utility or another public utility electric light company, providing for any of the following:

(A) The division or distribution of its surplus profits;

(B) A sliding scale of charges, including variations in rates based upon stipulated variations in cost as provided in the schedule or arrangement.

(C) A minimum charge for service to be rendered unless such minimum charge is made or prohibited by the terms of the franchise, grant, or ordinance under which such public utility is operated;

(D) A classification of service based upon the quantity used, the time when used, the purpose for which used, the duration of use, and any other reasonable consideration;

(E) Any other financial device that may be practicable or advantageous to the parties interested. In the case of a schedule or arrangement concerning a public utility electric light company, such other financial device may include a device to recover costs incurred in conjunction with any economic development and job retention program of the utility within its certified territory, including recovery of revenue foregone as a result of any such program; any development and implementation of peak demand reduction and energy efficiency programs under section 4928.66 of the Revised Code; any acquisition and deployment of advanced metering, including the costs of any meters prematurely retired as a result of the advanced metering implementation; and compliance with any government mandate. No such schedule or arrangement is lawful unless it is filed with and approved by the commission pursuant to an application that is submitted by the public utility or the mercantile customer or group of mercantile customers of an electric distribution utility and is posted on the commission's docketing information system and is accessible through the internet. Every such public utility is required to conform its schedules of rates, tolls, and charges to such arrangement, sliding scale, classification, or other device, and where variable rates are provided for in any such schedule or arrangement, the cost data or factors upon which such rates are based and fixed shall be filed with the commission in such form and at such times as the commission directs. Every such schedule or reasonable arrangement shall be under the supervision and regulation of the commission, and is subject to change, alteration, or modification by the commission.

Effective Date: 10-29-1993; 2008 SB221 07-31-2008



Section 4905.32 - Schedule rate collected.

No public utility shall charge, demand, exact, receive, or collect a different rate, rental, toll, or charge for any service rendered, or to be rendered, than that applicable to such service as specified in its schedule filed with the public utilities commission which is in effect at the time. No public utility shall refund or remit directly or indirectly, any rate, rental, toll, or charge so specified, or any part thereof, or extend to any person, firm, or corporation, any rule, regulation, privilege, or facility except such as are specified in such schedule and regularly and uniformly extended to all persons, firms, and corporations under like circumstances for like, or substantially similar, service.

Effective Date: 10-01-1953



Section 4905.33 - Rebates, special rates, and free service prohibited.

(A) No public utility shall directly or indirectly, or by any special rate, rebate, drawback, or other device or method, charge, demand, collect, or receive from any person, firm, or corporation a greater or lesser compensation for any services rendered, or to be rendered, except as provided in Chapters 4901., 4903., 4905., 4907., 4909., 4921., and 4923. of the Revised Code, than it charges, demands, collects, or receives from any other person, firm, or corporation for doing a like and contemporaneous service under substantially the same circumstances and conditions.

(B) No public utility shall furnish free service or service for less than actual cost for the purpose of destroying competition.

Effective Date: 01-01-2001



Section 4905.34 - Free service or reduced rates.

Except as provided in sections 4905.33 and 4905.35 and Chapter 4928. of the Revised Code, Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code do not prevent any public utility or railroad from granting any of its property for any public purpose, or granting reduced rates or free service of any kind to the United States, to the state or any political subdivision of the state, for charitable purposes, for fairs or expositions, to a law enforcement officer residing in free housing provided pursuant to section 3735.43 of the Revised Code, or to any officer or employee of such public utility or railroad or the officer's or employee's family. All contracts and agreements made or entered into by such public utility or railroad for such use, reduced rates, or free service are valid and enforcible at law. As used in this section, "employee" includes furloughed, pensioned, and superannuated employees.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.35 - Prohibiting discrimination.

(A) No public utility shall make or give any undue or unreasonable preference or advantage to any person, firm, corporation, or locality, or subject any person, firm, corporation, or locality to any undue or unreasonable prejudice or disadvantage.

(B)

(1) A natural gas company that is a public utility shall offer its regulated services or goods to all similarly situated consumers, including persons with which it is affiliated or which it controls, under comparable terms and conditions.

(2) A natural gas company that is a public utility and that offers to a consumer a bundled service that includes both regulated and unregulated services or goods shall offer, on an unbundled basis, to that same consumer the regulated services or goods that would have been part of the bundled service. Those regulated services or goods shall be of the same quality as or better quality than, and shall be offered at the same price as or a better price than and under the same terms and conditions as or better terms and conditions than, they would have been had they been part of the company's bundled service.

(3) No natural gas company that is a public utility shall condition or limit the availability of any regulated services or goods, or condition the availability of a discounted rate or improved quality, price, term, or condition for any regulated services or goods, on the basis of the identity of the supplier of any other services or goods or on the purchase of any unregulated services or goods from the company.

Effective Date: 09-17-1996



Section 4905.36 - Separate hearings.

When complaint is made of more than one rate, charge, or service, the public utilities commission may order separate hearings on such complaint and may consider and determine the matters complained of separately at such times and places as it prescribes. No complaint shall necessarily be dismissed because of the absence of direct damage to the complainant.

Effective Date: 10-01-1953



Section 4905.37 - Commission may change rules and regulations of public utilities.

Whenever the public utilities commission is of the opinion, after hearing had upon complaint or upon its own initiative or complaint, served as provided in section 4905.26 of the Revised Code, that the rules, regulations, measurements, or practices of any public utility with respect to its public service are unjust or unreasonable, or that the equipment or service of such public utility is inadequate, inefficient, improper, insufficient, or cannot be obtained, or that a telephone company refuses to extend its lines to serve inhabitants within the telephone company operating area, the commission shall determine the regulations, practices, and service to be installed, observed, used, and rendered, and shall fix and prescribe them by order to be served upon the public utility. After service of such order such public utility and all of its officers, agents, and official employees shall obey such order and do everything necessary or proper to carry it into effect. This section does not give the commission power to make any order requiring the performance of any act which is unjust, unreasonable, or in violation of any law of this state or the United States.

Effective Date: 10-01-1953



Section 4905.38 - Repairs and improvements may be ordered by commission.

Whenever the public utilities commission is of the opinion, after hearing had, as provided in section 4905.26 of the Revised Code, or upon its own initiative or complaint, that repairs, improvements, or additions to the plant or equipment of any public utility should reasonably be made, in order to promote the convenience or welfare of the public or of employees, or in order to secure adequate service or facilities, the commission may make and serve an appropriate order directing that such repairs, improvements, or additions be made within a reasonable time and in a manner specified in such order. Every such public utility, its officers, agents, and official employees, shall obey such order.

Effective Date: 10-01-1953



Section 4905.381 - [Repealed] Ordering repairs and improvements in telephone service.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.39 - Power to require additions and extensions.

The legislative authority of any municipal corporation may, upon the filing of an application by any person, firm, or corporation, require of any public utility, by ordinance or otherwise, such additions or extensions to its distributing plant within such municipal corporation as the legislative authority deems reasonable and necessary in the interest of the public, and, subject to section 4951.06 of the Revised Code, such municipal corporation may designate the location and nature of all such additions and extensions, the time within which they must be completed, and all conditions under which they must be constructed and operated. Such requirements and orders of the legislative authority shall be subject to review by the public utilities commission, as provided in sections 4909.34 and 4909.39 of the Revised Code. The legislative authority and commission, in determining the practicability of such additions and extensions, shall take into consideration the supply of the product furnished by such public utility available, the returns upon the cost and expense of constructing such extensions, and the amount of revenue to be derived from such extensions, as well as the earning power of the public utility as a whole.

Effective Date: 10-01-1953



Section 4905.40 - Issuance of stocks, bonds, and notes.

(A) A public utility or a railroad may, when authorized by order of the public utilities commission, issue stocks, bonds, notes, and other evidences of indebtedness, payable at periods of more than twelve months after their date of issuance, when necessary:

(1) For the acquisition of property, the construction, completion, extension, renewal, or improvement of its facilities, or the improvement of its service; or

(2) For reorganization or readjustment of its indebtedness and capitalization, for the discharge or lawful refunding of its obligation, or for the reimbursement of moneys actually expended for such purposes from income or from any other moneys in the treasury of the public utility or railroad not secured or obtained from the issue of stocks, bonds, notes, or other evidences of indebtedness of such public utility or railroad. No reimbursement of moneys expended for such purposes from income or other moneys in the treasury shall be authorized unless the applicant has kept its accounts and vouchers of such expenditures in such manner as to enable the commission to ascertain the amount and purposes of such expenditures.

(B) Any public utility, subject to the jurisdiction of the commission, may, when authorized by the commission, issue shares of common capital stock to acquire or pay for shares of common capital stock of a public utility of this or an adjoining state whose property is so located as to permit the operation of the properties of such utilities as an integrated system if the applicant owns, or by this issue will acquire, not less than sixty-five per cent of the issued and outstanding common capital shares of the company whose shares are to be acquired, and if the consideration to be capitalized by the acquiring company does not exceed the par or stated value at which the shares so acquired were issued.

(C) Any bonds, notes, or other evidences of indebtedness payable at periods of more than twelve months after their date may be issued as provided in sections 4905.40 to 4905.43 of the Revised Code, regardless of the amount of the capital stock of the public utility or railroad, subject to the approval of the commission of the excess of such bonds, notes, or other evidences of indebtedness above the amount of the capital stock of such public utility or railroad.

(D) The commission shall authorize on the best terms obtainable such issues of stocks, bonds, and other evidences of indebtedness as are necessary to enable any public utility to comply with any contract made between such public utility and any municipal corporation prior to June 30, 1911.

(E) The commission may authorize a public utility that is an electric light company to issue equity securities, or debt securities having a term of more than twelve months from the date of issuance, for the purpose of yielding to the company the capacity to acquire a facility that produces fuel for the generation of electricity.

(F) In any proceeding under division (A)(1) of this section initiated by a public utility, the commission shall determine and set forth in its order:

(1) Whether the purpose to which the issue or any proceeds of it shall be applied was or is reasonably required by the utility to meet its present and prospective obligations to provide utility service;

(2) Whether the amount of the issue and the probable cost of such stocks, bonds, notes, or other evidences of indebtedness is just and reasonable;

(3) What effect, if any, the issuance of such stocks, bonds, notes, or other evidences of indebtedness and the cost thereof will have upon the present and prospective revenue requirements of the utility.

(G) Sections 4905.40 to 4905.42 of the Revised Code do not apply to stocks, bonds, notes, or other evidence of indebtedness issued for the purpose of financing oil or natural gas drilling, producing, gathering, and associated activities and facilities by a producer which supplies to no more than twenty purchasers only such gas as is produced, gathered, or purchased by such producer within this state.

(H) Each public utility seeking authorization from the commission for the issuance of securities to finance the installation, construction, extension, or improvement of an air quality facility, as defined in section 3706.01 of the Revised Code, shall consider the availability of financing therefor from the Ohio air quality development authority and shall demonstrate to the commission that the proposed financing will be obtained on the best terms obtainable.

(I) This section does not apply to a telephone company.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.401 - Issuing notes or other evidences of indebtedness.

A public utility which is an electric light company may, when authorized by an order of the public utilities commission and not otherwise, issue notes, or other evidences of indebtedness payable at periods of not more than twelve months. This section shall not apply to:

(A) The issue, renewal, or assumption of liability or notes, and other evidences of indebtedness maturing not more than twelve months after the date of such issue, renewal, or assumption of liability, and aggregating (together with all other then outstanding notes, and other evidences of indebtedness of a maturity of twelve months or less on which such electric light company is primarily or secondarily liable) not more than five per cent of the par value of the other stocks, bonds, notes, and other evidences of indebtedness of such electric light company then outstanding;

(B) The issue, renewal, or assumption of liability on such notes, or other evidences of indebtedness which have been, or are the subject of an order of the securities and exchange commission under the "Public Utility Holding Company Act of 1935," 49 Stat. 838, 15 U.S.C. 79, as amended. In the case of stocks, bonds, notes, and other evidences of indebtedness having no par value, the "par value" for the purpose of this section shall be the fair market value as of the date of issue. Sections 4905.40 to 4905.43 of the Revised Code, shall be applicable to notes, and other evidences of indebtedness issued under this section, except the provision of section 4905.42 of the Revised Code exempting from the jurisdiction of the public utilities commission the issuance of notes of public utilities payable at periods of not more than twelve months insofar as such provision is applicable to electric light companies.

Effective Date: 07-01-1996



Section 4905.402 - Acquiring or merging with domestic telephone or electric utility company or holding company.

(A) As used in this section:

(1) "Control" means the possession of the power to direct the management and policies of a domestic telephone company or a holding company of a domestic telephone company, or the management and policies of a domestic electric utility or a holding company of a domestic electric utility, through the ownership of voting securities, by contract, or otherwise, but does not include the power that results from holding an official position or the possession of corporate office with the domestic company or utility or the holding company. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds the power to vote, or holds with the power to vote proxies that constitute, twenty per cent or more of the total voting power of the domestic company or utility or the holding company.

(2) "Electric utility" has the same meaning as in section 4928.07 of the Revised Code.

(3) "Holding company" excludes any securities broker performing the usual and customary broker's function.

(4) "Telephone company" means any company described in division (A) of section 4905.03 of the Revised Code that is a public utility under section 4905.02 of the Revised Code and provides basic local exchange service, as defined in section 4927.01 of the Revised Code.

(B) No person shall acquire control, directly or indirectly, of a domestic telephone company or a holding company controlling a domestic telephone company or of a domestic electric utility or a holding company controlling a domestic electric utility unless that person obtains the prior approval of the public utilities commission under this section. To obtain approval the person shall file an application with the commission demonstrating that the acquisition will promote public convenience and result in the provision of adequate service for a reasonable rate, rental, toll, or charge. The application shall contain such information as the commission may require. If the commission considers a hearing necessary, it may fix a time and place for hearing. If, after review of the application and after any necessary hearing, the commission is satisfied that approval of the application will promote public convenience and result in the provision of adequate service for a reasonable rate, rental, toll, or charge, the commission shall approve the application and make such order as it considers proper. If the commission fails to issue an order within thirty days of the filing of the application, or within twenty days of the conclusion of a hearing, if one is held, the application shall be deemed approved by operation of law.

(C) No domestic telephone company shall merge with another domestic telephone company unless the merging companies obtain the prior approval of the commission. An application seeking such approval shall be filed, processed, and decided in the manner provided for an application under division (B) of this section.

(D) The commission shall adopt such rules as it finds necessary to carry out the provisions of this section.

(E) If it appears to the commission or to any person that may be adversely affected that any person is engaged in or about to engage in any acts or practices that would violate division (B) or (C) of this section or any provision of a rule adopted under this section, the attorney general, when directed to do so by the commission, or the person claiming to be adversely affected may bring an action in any court of common pleas that has jurisdiction and venue to enjoin such acts or practices and enforce compliance. Upon a proper showing, the court shall grant, without bond, a restraining order or temporary or permanent injunction.

(F) The courts of this state have jurisdiction over every person not a resident of or domiciled or authorized to do business in this state that files, or is prohibited from acting without first filing, an application under division (B) or (C) of this section, and over all actions involving such person arising out of violations of any provision of this section or of a rule adopted under this section. The secretary of state shall be the agent for service of process for any such person in any action, suit, or proceeding arising out of such violations. Copies of all such lawful process shall be served upon the secretary of state and transmitted by certified mail, with return receipt requested, by the secretary of state to such person at the person's last known address.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.403 - Filing control bid for a natural gas company.

(A) As used in this section:

(1) "Control bid" means the purchase of, or offer to purchase, from a resident of this state, by tender offer, invitation for tenders, or otherwise, any equity security of a natural gas company in this state that is a public utility under section 4905.02 of the Revised Code or any equity security of a holding company controlling such a company, if, after that purchase, the offeror would be directly or indirectly the beneficial owner of more than ten per cent of any class of the issued and outstanding equity securities of the subject natural gas company or subject holding company. "Control bid" excludes any of the following:

(a) A bid made by a dealer for the dealer's own account in the ordinary course of the business of buying and selling securities;

(b) An offer to acquire any equity security solely in exchange for any other security, or the acquisition of any equity security pursuant to an offer, for the sole account of the offeror, in good faith and not for the purpose of avoiding the provisions of this section, and not involving any public offering of the other security within the meaning of Section 4 of Title I of the "Securities Act of 1933," 48 Stat. 77, 15 U.S.C.A. 77d(2), as amended;

(c) Pursuant to a merger, consolidation, combination, majority share acquisition, or other transaction, the acquisition of any equity security of a natural gas company in this state that is a public utility under section 4905.02 of the Revised Code or any equity security of a holding company controlling such a company, if, prior to the date upon which the offeror becomes the owner of more than ten per cent of any class of the issued and outstanding equity securities of the subject natural gas company or holding company, the directors of the subject natural gas company or subject holding company had approved the acquisition.

(2) "Dealer" has the same meaning as in section 1707.01 of the Revised Code.

(3) "Equity security" means any share or similar security, or any security convertible into any such security, or carrying any warrant or right to subscribe to or purchase any such security, or any such warrant or right, or any other security that, for the protection of security holders, is deemed an equity security by the public utilities commission.

(4) "Offeror" means a person that makes, or in any way participates or aids in making, a control bid. "Offeror" includes persons acting jointly or in concert in exercising, or that intend to exercise jointly or in concert, any voting rights attached to the securities for which the control bid is made, but excludes a subject natural gas company in this state that is a public utility under section 4905.02 of the Revised Code or a subject holding company controlling such a company when making a control bid for its own securities.

(B) No offeror shall make a control bid for a natural gas company in this state that is a public utility under section 4905.02 of the Revised Code, or a holding company controlling such a company, without the offeror filing the control bid with the public utilities commission, in such form and pursuant to such procedures as the commission prescribes. Not later than three days after the date of the filing, the commission shall fix a time for a hearing and shall notify the offeror and the subject natural gas company or subject holding company. The exclusive purpose of the hearing shall be to determine whether acceptance of the control bid will promote public convenience in this state and result in the provision of adequate natural gas service in this state by the natural gas company at a reasonable rate, rental, toll, or charge. Not later than twenty days after the date of the filing or not later than such later date as is agreed to by both the offeror and the subject natural gas company or subject holding company, the commission shall issue a report of its findings and make the report available to the general public.

(C) With respect to a control bid to which division (B) of this section applies, the filing required by that division shall be made at the time of making the control bid in the case of a control bid initiated on or after the effective date of this section, and shall be made not later than five days after the effective date of this section in the case of a pending control bid initiated prior to the effective date of this section.

(D) The commission shall adopt rules to carry out this section, including rules identifying any additional securities that it deems equity securities under division (A)(3) of this section and rules prescribing the form and procedures pertaining to a filing under division (B) of this section.

(E) The authority conferred by this section is in addition to any authority of the commission under this chapter with respect to a natural gas company that is a public utility under section 4905.02 of the Revised Code or a holding company controlling such a company.

(F) This section does not apply to acquisitions that, prior to July 15, 1999, had received the approval of the board of directors of the subject natural gas company or subject holding company, or the approval of a majority of that company's shareholders.

Effective Date: 11-11-1999



Section 4905.41 - Proceedings to obtain authority.

The proceedings for obtaining the authority of the public utilities commission for the issue of stocks, bonds, notes and other evidences of indebtedness, as provided in section 4905.40 of the Revised Code, shall be as follows:

(A) In case the stocks, bonds, notes, or other evidence of indebtedness are to be issued for money only, the public utility or railroad shall file with the commission a statement, signed and verified by the president or vice president and the secretary or treasurer of such public utility or railroad, setting forth:

(1) The amount and character of the stocks, bonds, or other evidence of indebtedness;

(2) The purposes for which they are to be issued;

(3) The terms upon which they are to be issued;

(4) The total assets and liabilities and an income statement of the public utility or railroad in such detail as the commission requires;

(5) If the issue is desired for the purpose of the reimbursement of money expended from income, as provided by section 4905.40 of the Revised Code, the amount expended and when and for what purposes it was expended;

(6)

Such other facts and information pertinent to the inquiry as the commission requires.

(B) If the stocks, bonds, notes, or other evidence of indebtedness are to be issued partly or wholly for property, services, or other consideration than money, the public utility or railroad shall file with the commission a statement, signed and verified by its president or vice president and its secretary, or treasurer setting forth:

(1) The amount and character of the stocks, bonds, or other evidence of indebtedness proposed to be issued;

(2) The purposes for which they are to be issued;

(3) The description and estimated value of the property or services for which they are to be issued;

(4) The terms on which they are to be issued or exchanged;

(5) The amount of money to be received in addition to the property, service, or other consideration;

(6)

The total assets and liabilities and an income statement of the public utility or railroad in such detail as the commission requires;

(7) Such other facts and information pertinent to the inquiry as the commission requires.

This section and section 4905.40 of the Revised Code do not apply to union depot companies organized and under contract prior to June 30, 1911, until the same are completed.

This section does not apply to a telephone company.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.42 - Hearings on issuance of stocks, bonds, and notes.

To determine whether it should issue the order referred to in section 4905.40 of the Revised Code, the public utilities commission shall hold such hearings, make such inquiries or investigations, and examine such witnesses, books, papers, documents, and contracts as it deems proper.

An order issued under this section shall fix the amount, character, and terms of any issue of stocks, bonds, notes, or other evidence of indebtedness, and the purposes to which the issue or any proceeds of it shall be applied, shall recite that the money, property, consideration, or labor procured or to be procured or paid for by such issue was or is reasonably required for the purposes specified in the order, and shall recite the value of any property, consideration, or service, as found by the commission, for which in whole or in part such issue is proposed to be made.

No public utility or railroad shall, without the consent of the commission, apply any such issue or its proceeds to any purpose not specified in the order. Such public utilities or railroads may issue notes for proper corporate purposes, payable at periods of not more than twelve months, without the consent of the commission, but no such notes shall, in whole or in part, directly or indirectly, be refunded by any issue of stocks or bonds, or by any evidence of indebtedness, running for more than twelve months, without the consent of the commission.

All stocks, bonds, notes, or other evidence of indebtedness issued by any public utility or railroad without the permission of the commission are void. No interstate railroad or public utility shall be required to apply to the commission for authority to issue stocks, bonds, notes, or other evidence of indebtedness for the acquisition of property, the construction, completion, extension, or improvement of its facilities, or the improvement or maintenance of its service outside this state, or for authority for the discharge or refunding of obligations issued or incurred for such purposes or the reimbursement of moneys actually expended for such purposes outside this state.

No pipe-line companywhen engaged in the business of transporting oil through pipes or tubing, either wholly or partlywithin this state, shall be required to apply to the commission for authority to issue stocks, bonds, notes, or other evidence of indebtedness for the purpose of acquiring or paying for stocks, bonds, notes, or other evidence of indebtedness of any other corporation organized under the laws of this state, any other state, the District of Columbia, the United States, any territory of the United States, any foreign country, or otherwise.

No company that is both a pipe-line company engaged as such in the business of transporting natural gas through pipes or tubing in interstate commerce, wholly or partly within this state, and a natural gas company engaged as such in this state solely in the business of supplying natural gas to gas companies or to natural gas companies shall be required to apply to the commission for authority to issue stocks, bonds, notes, or other evidence of indebtedness.

This section does not apply to a telephone company.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4905.43 - Public utility in possession of receiver exempted.

Where a public utility or railroad was, on June 30, 1911, in the possession of one or more receivers or its property was under foreclosure, and a reorganization of such public utility or railroad was pending, any new company organized after such date to acquire such property or any part of it, is exempt from Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code with respect to the issue of bonds, stocks, and evidences of debt, but the total debts, obligations, and securities of such new or reorganized company exclusive of bonds, obligations, stocks, and other securities that may be issued or authorized for additional capital shall not exceed the debts, obligations, stocks, and other securities of the existing company. After its organization and the issue of such bonds, obligations, stocks, and other securities such chapters do apply to such new or reorganized company.

Effective Date: 10-01-1953



Section 4905.44 - [Repealed].

Effective Date: 07-01-1996



Section 4905.45 - Indorsement of public utility or railroad securities.

Public utility or railroad corporations may, incident to the sale or pledge of bonds, notes, or other securities owned by them, jointly or severally indorse such securities and guarantee due payment of them, in any case in which such indorsement and guarantee is authorized by the public utilities commission or the interstate commerce commission.

This section does not apply to telephone companies.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.46 - Restrictions on dividend or distribution.

No public utility or railroad shall declare any stock, bond, or scrip dividend or distribution, or divide the proceeds of the sale of any stock, bond, or scrip among its stockholders, unless it is authorized to do so by the public utilities commission.

This section does not apply to telephone companies.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-05-1999



Section 4905.47 - Capitalization.

The public utilities commission shall not authorize the capitalization of any franchise or right to own, operate, or enjoy any franchise in excess of the amount, exclusive of any tax or annual charge, actually paid to any political subdivision of the state or county as the consideration for the grant of such franchise or right, nor shall the capital stock of a public utility or railroad corporation formed by the merger or consolidation of two or more corporations exceed the sum of the capital stock of the corporations consolidated or merged, at the par value of such stock, and such sum or any additional sum actually paid in cash. No contract for consolidation or lease shall be capitalized in the stock of any public utility or railroad corporation, and no such corporation shall issue any bonds against or as a lien upon any contract for consolidation or merger. The aggregate amount of the debt of such consolidated companies by reason of such consolidation shall not be increased.

This section does not apply to telephone companies.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.48 - Transactions between public utilities.

With the consent and approval of the public utilities commission:

(A) Any two or more public utilities furnishing a like service or product and doing business in the same municipal corporation or locality within this state, or any two or more public utilities whose lines intersect or parallel each other within this state, may enter into contracts with each other that will enable them to operate their lines or plants in connection with each other.

(B) Any public utility may purchase or lease the property, plant, or business of any other such public utility.

(C) Any such public utility may sell or lease its property or business to any other such public utility.

(D) Any such public utility may purchase the stock of any other such public utility. To obtain the consent and approval of the commission for such authority, a petition, joint or otherwise, signed and verified by the president and the secretary of the respective companies, clearly setting forth the object and purposes desired, and stating whether or not it is for the purchase, sale, lease, or making of contracts, or for any other purpose provided in this section, and also the terms and conditions of the same, shall be filed with the commission. If the commission deems it necessary, it shall, upon the filing of such petition, fix a time and place for a hearing. If, after such hearing or in case no hearing is required, the commission is satisfied that the prayer of such petition should be granted and the public will thereby be furnished adequate service for a reasonable and just rate, rental, toll, or charge, it shall make such order as it deems proper and the circumstances require, and thereupon the things provided for in such order may be done.

Effective Date: 10-01-1953



Section 4905.49 - [Repealed] Merger.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.491 - [Repealed] Cause for refusal of petition.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-26-1953



Section 4905.50 - [Repealed] Power to form continuous line.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.51 - Use of equipment over street by other public utility.

Every public utility having any equipment on, over, or under any street or highway shall, subject to section 4951.04 of the Revised Code, for a reasonable compensation, permit the use of such equipment by any other public utility whenever the public utilities commission determines, as provided in section 4905.51 of the Revised Code, that public convenience, welfare, and necessity require such use or joint use, and that such use or joint use will not result in irreparable injury to the owner or other users of such equipment or any substantial detriment to the service to be rendered by such owners or other users.

In case of failure to agree upon such use or joint use, or upon the conditions or compensation for such use or joint use, any public utility may apply to the commission, and if after investigation the commission ascertains that the public convenience, welfare, and necessity require such use or joint use and that it would not result in irreparable injury to the owner or other users of such property or equipment or in any substantial detriment to the service to be rendered by such owner or other users, the commission shall direct that such use or joint use be permitted and prescribe reasonable conditions and compensation for such joint use.

Such use or joint use so ordered shall be permitted and such conditions and compensation so prescribed shall be the lawful conditions and compensation to be observed, followed, and paid, subject to recourse to the courts by any interested party as provided in Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code. The commission may revoke or revise any such order.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.52 - Refusal to answer questions in examination.

No officer, agent, or employee of a railroad company shall refuse to answer a question propounded to the officer, agent, or employee by a public utilities commissioner in the course of an examination authorized by Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code. The property of the railroad company of which such person is an officer, agent, or employee, is liable to be taken in execution to satisfy the fines and costs in case of a violation of this section.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.53 - [Repealed].

Effective Date: 10-02-1953



Section 4905.54 - Compliance with orders.

Every public utility or railroad and every officer of a public utility or railroad shall comply with every order, direction, and requirement of the public utilities commission made under authority of this chapter and Chapters 4901., 4903., 4907., and 4909. of the Revised Code, so long as they remain in force. Except as otherwise specifically provided in section 4905.95 of the Revised Code, the public utilities commission may assess a forfeiture of not more than ten thousand dollars for each violation or failure against a public utility or railroad that violates a provision of those chapters or that after due notice fails to comply with an order, direction, or requirement of the commission that was officially promulgated. Each day's continuance of the violation or failure is a separate offense. All forfeitures collected under this section shall be credited to the general revenue fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-29-1995; 09-29-2005



Section 4905.55 - Liability for act of agent.

The act, omission, or failure of any officer, agent, or other person, acting for or employed by a public utility or railroad, while acting within the scope of his employment, is the act or failure of the public utility or railroad.

Effective Date: 10-01-1953



Section 4905.56 - Violation.

No officer, agent, or employee in an official capacity of a public utility or railroad shall knowingly violate sections 4905.01 to 4905.07, inclusive, 4905.14 to 4905.19, inclusive, 4905.22 to 4905.51, inclusive, 4905.54 to 4905.57, inclusive, or 4905.60 to 4905.63, inclusive, of the Revised Code, or willfully fail to comply with any lawful order or direction of the public utilities commission made with respect to any public utility or railroad. Each day's continuance of such failure is a separate offense.

Effective Date: 02-21-1967



Section 4905.57 - Actions to recover forfeitures.

Except as otherwise specifically provided in sections 4905.96 and 4923.99 of the Revised Code, actions to recover forfeitures provided for in this chapter and Chapters 4901., 4903., 4907., 4909., and 4923. of the Revised Code shall be prosecuted in the name of the state and may be brought in the court of common pleas of any county in which the public utility , railroad, or motor carrier is located. Such actions shall be commenced and prosecuted by the attorney general when the attorney general is directed to do so by the public utilities commission. Moneys recovered by such actions shall be deposited in the state treasury to the credit of the general revenue fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-29-1995



Section 4905.58 - Indictment.

All prosecutions against a railroad or an officer, agent, or employee thereof, under Chapters 4901., 4903., 4905., 4907., and 4909. and other sections of the Revised Code for penalties involving imprisonment shall be by indictment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.59 - Action for forfeiture by prosecuting attorney.

If the public utilities commission, the officer requested by it, or a village solicitor or city director of law, when the cause of action arises in a municipal corporation, fails to prosecute a civil action for forfeiture against a railroad or an officer, agent, or employee thereof as provided by law, the prosecuting attorney of the county in which a cause of action for forfeiture arises, upon the request of any taxpayer of the county, shall bring such action if the prosecuting attorney is furnished with evidence that in the prosecuting attorney's judgment will sustain it. If the action fails, the costs of the action shall be adjudged against the county.

If a cause of action for forfeiture arises within a municipal corporation, and the commission, the officer requested by it, or the prosecuting attorney, fails to prosecute such action, the village solicitor or city director of law of the municipal corporation, when required by resolution of the legislative authority, shall institute the action and prosecute it to final judgment. If the action fails, the cost of the action shall be adjudged against the municipal corporation. The time for notice of appeal and giving a bond does not apply to cases within the meaning of this section.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 11-01-1977



Section 4905.60 - Writ of mandamus - injunction.

Whenever the public utilities commission is of the opinion that any public utility or railroad has failed or is about to fail to obey any order made with respect to it, or is permitting anything or about to permit anything contrary to or in violation of law, or of an order of the commission, authorized under Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code, the attorney general, upon the request of the commission, shall commence and prosecute such action, or proceeding in mandamus, by injunction, or by other appropriate civil remedies in the name of the state, as is directed by the commission against such public utility or railroad, alleging the violation complained of and praying for proper relief. In such a case the court may make such order as is proper in the premises.

Effective Date: 10-01-1953



Section 4905.61 - Treble damages.

If any public utility or railroad does, or causes to be done, any act or thing prohibited by Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code, or declared to be unlawful, or omits to do any act or thing required by the provisions of those chapters, or by order of the public utilities commission, the public utility or railroad is liable to the person, firm, or corporation injured thereby in treble the amount of damages sustained in consequence of the violation, failure, or omission. Any recovery under this section does not affect a recovery by the state for any penalty provided for in the chapters.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.62 - Limitation.

No franchise, permit, license, or right to own, operate, manage, or control any public utility which is an electric light company, gas company, water-works company, sewage disposal system company, or heating and cooling company shall be granted or transferred to any corporation not incorporated under the laws of this state.

Effective Date: 09-19-1961



Section 4905.63 - Company formed to acquire property or transact business subject to certain laws.

A company formed to acquire property or to transact business that would be subject to Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4927. of the Revised Code, and a company owning or possessing franchises for any of the purposes contemplated in those chapters, are subject to those chapters' provisions, although no property has been acquired, no business has been transacted, or no franchises have been exercised by the company.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4905.64 - Forfeiture shall be cumulative.

All forfeitures under Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code are cumulative, and a suit for and recovery of one does not bar the recovery of any other.

Effective Date: 10-01-1953



Section 4905.65 - Local regulation restricting construction, location, or use of public utility facility.

(A) As used in this section:

(1) "Public utility" means any electric light company, as the same is defined in sections 4905.02 and 4905.03 of the Revised Code.

(2) "Public utility facility" means any electric line having a voltage of twenty-two thousand or more volts used or to be used by an electric light company and supporting structures, fixtures, and appurtenances connected to, used in direct connection with, or necessary for the operation or safety of such electric lines.

(3) "Local regulation" means any legislative or administrative action of a political subdivision of this state, or of an agency of a political subdivision of this state, having the effect of restricting or prohibiting the use of an existing public utility facility or facilities or the proposed location, construction, or use of a planned public utility facility or facilities.

(B) To the extent permitted by existing law a local regulation may reasonably restrict the construction, location, or use of a public utility facility, unless the public utility facility:

(1) Is necessary for the service, convenience, or welfare of the public served by the public utility in one or more political subdivisions other than the political subdivision adopting the local regulation; and

(2) Is to be constructed in accordance with generally accepted safety standards; and

(3) Does not unreasonably affect the welfare of the general public. Nothing in this section prohibits a political subdivision from exercising any power which it may have to require, under reasonable regulations not inconsistent with this section, a permit for any construction or location of a public utility facility proposed by a public utility in such political subdivision.

Effective Date: 10-10-1963



Section 4905.66 to 4905.69 - [Repealed].

Effective Date: 01-01-2001



Section 4905.70 - Energy conservation programs.

The public utilities commission shall initiate programs that will promote and encourage conservation of energy and a reduction in the growth rate of energy consumption, promote economic efficiencies, and take into account long-run incremental costs. Notwithstanding sections 4905.31, 4905.33, 4905.35, and 4909.151 of the Revised Code, the commission shall examine and issue written findings on the declining block rate structure, lifeline rates, long-run incremental pricing, peak load and off-peak pricing, time of day and seasonal pricing, interruptible load pricing, and single rate pricing where rates do not vary because of classification of customers or amount of usage. The commission, by a rule adopted no later than October 1, 1977, and effective and applicable no later than November 1, 1977, shall require each electric light company to offer to such of their residential customers whose residences are primarily heated by electricity the option of their usage being metered by a demand or load meter. Under the rule, a customer who selects such option may be required by the company, where no such meter is already installed, to pay for such meter and its installation. The rule shall require each company to bill such of its customers who select such option for those kilowatt hours in excess of a prescribed number of kilowatt hours per kilowatt of billing demand, at a rate per kilowatt hour that reflects the lower cost of providing service during off-peak periods.

Effective Date: 01-01-2001



Section 4905.71 - Filing tarrifs for charges for attachment to pole or conduit use of equipment.

(A) Every telephone or electric light company that is a public utility as defined by section 4905.02 of the Revised Code shall permit, upon reasonable terms and conditions and the payment of reasonable charges, the attachment of any wire, cable, facility, or apparatus to its poles, pedestals, or placement of same in conduit duct space, by any person or entity other than a public utility that is authorized and has obtained, under law, any necessary public or private authorization and permission to construct and maintain the attachment, so long as the attachment does not interfere, obstruct, or delay the service and operation of the telephone or electric light company, or create a hazard to safety. Every such telephone or electric light company shall file tariffs with the public utilities commission containing the charges, terms, and conditions established for such use.

(B) The commission shall regulate the justness and reasonableness of the charges, terms, and conditions contained in any such tariff, and may, upon complaint of any persons in which it appears that reasonable grounds for complaint are stated, or upon its own initiative, investigate such charges, terms, and conditions and conduct a hearing to establish just and reasonable charges, terms, and conditions, and to resolve any controversy that may arise among the parties as to such attachment.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 11-02-1981



Section 4905.72 - Changes in provider of natural gas service or public telecommunications service to consumer.

(A) As used in this section:

(1) "Natural gas service" means the sale of natural gas, exclusive of any distribution or ancillary service.

(2) "Public telecommunications service" means the transmission by a telephone company, by electromagnetic or other means, of signs, signals, writings, images, sounds, messages, or data originating in this state regardless of actual call routing, but does not include a system, including its construction, maintenance, or operation, for the provision of telecommunications service, or any portion of such service, by any entity for the sole and exclusive use of that entity, its parent, a subsidiary, or an affiliated entity, and not for resale, directly or indirectly; the provision of terminal equipment used to originate telecommunications service; broadcast transmission by radio, television, or satellite broadcast stations regulated by the federal government; or cable television service.

(B)

(1) No public utility shall request or submit, or cause to be requested or submitted, a change in the provider of natural gas service or public telecommunications service to a consumer in this state, without first obtaining, or causing to be obtained, the verified consent of the consumer in accordance with rules adopted by the public utilities commission pursuant to division (D) of this section.

(2) No public utility shall violate or fail to comply with any provision of a rule adopted by the commission pursuant to division (D) of this section or any provision of an order issued by the commission pursuant to division (B) or (C) of section 4905.73 of the Revised Code.

(C)

(1) Division (B) of this section does not apply to the transfer of a customer's natural gas service or public telecommunications service that occurs solely due to the operation of default provisions in the schedule of the public utility filed under section 4905.30 of the Revised Code.

(2) Consistent with the exclusion, under 47 C.F.R. 64.1100(a)(3), of commercial mobile radio service providers from the verification requirements adopted in 47 C.F.R. 64.1100, 64.1150, 64.1160, 64.1170, 64.1180, and 64.1190 by the federal communications commission, division (B) of this section does not apply to a provider of commercial mobile radio service insofar as such provider is engaged in the provision of commercial mobile radio service. However, when that exclusion no longer is in effect, division (B) of this section shall apply to such a provider, and the commission shall adopt rules applicable to such a provider in accordance with division (D) of this section.

(D) The commission shall adopt competitively neutral rules prescribing procedures necessary for verifying the consent of a consumer for purposes of division (B)(1) of this section and any procedures necessary for the filing of a security under division (C)(5) of section 4905.73 of the Revised Code, and may adopt such other competitively neutral rules as the commission considers necessary to carry out this section and section 4905.73 of the Revised Code. With respect to public telecommunications service only, the rules prescribing procedures necessary for verifying consumer consent shall be consistent with the rules of the federal communications commission in 47 C.F.R. 64.1100 and 64.1150.

Effective Date: 05-17-2000



Section 4905.73 - Jurisdiction.

(A) The public utilities commission, upon complaint by any person or complaint or initiative of the commission, has jurisdiction under section 4905.26 of the Revised Code regarding any violation of division (B) of section 4905.72 of the Revised Code by a public utility.

(B) Upon complaint or initiative under division (A) of this section, if the commission finds, after notice and hearing pursuant to section 4905.26 of the Revised Code, that a public utility has violated section 4905.72 of the Revised Code, the commission, by order, shall do all of the following:

(1) Rescind the aggrieved consumer's change in service provider;

(2) Require the public utility to absolve the aggrieved consumer of any liability for any charges assessed the consumer, or refund to the aggrieved consumer any charges collected from the consumer, by the public utility during the thirty-day period after the violation or failure to comply occurred or, where appropriate, during such other period after that occurrence as determined reasonable by the commission;

(3) Require the public utility to refund or pay to the aggrieved consumer any fees paid or costs incurred by the consumer resulting from the change of the consumer's service provider or providers, or from the resumption of the consumer's service with the service provider or providers from which the consumer was switched;

(4) Require the public utility to make the consumer whole regarding any bonuses or benefits, such as airline mileage or product discounts, to which the consumer is entitled, by restoring bonuses or benefits the consumer lost as a result of the violation or failure to comply and providing bonuses or benefits the consumer would have earned if not for the violation or failure to comply, or by providing something of equal value.

(C) In addition to the remedies under division (B) of this section, if the commission finds, after notice and hearing pursuant to section 4905.26 of the Revised Code, that a public utility has violated section 4905.72 of the Revised Code, the commission, by order, may impose any of the following remedies or forfeitures:

(1) Require the public utility to comply or undertake any necessary corrective action;

(2) Require the public utility to compensate the service provider or providers from which the aggrieved consumer was switched in the amount of all charges the consumer would have paid that particular service provider for the same or comparable service had the violation or failure to comply not occurred;

(3) Require the public utility to compensate the service provider or providers from which the aggrieved consumer was switched for any costs that the particular service provider incurs as a result of making the consumer whole as provided in division (B)(4) of this section or of effecting the resumption of the consumer's service;

(4) Assess upon the public utility forfeitures of not more than one thousand dollars for each day of each violation or failure to comply. However, if the commission finds that the public utility has engaged or is engaging in a pattern or practice of committing any such violations or failures to comply, the commission may assess upon the public utility forfeitures of not more than five thousand dollars for each day of each violation or failure. Any forfeiture collected pursuant to this division shall be deposited into the state treasury to the credit of the general revenue fund.

(5) Require the public utility to file with the commission a security payable to the state in such amount and upon such terms as the commission determines necessary to ensure compliance and payment of any forfeitures assessed pursuant to division (C)(4) of this section;

(6) Rescind the public utility's authority to provide natural gas service or public telecommunications service within this state.

(D) Proceedings of the commission pursuant to division (B) or (C) of this section are governed by Chapter 4903. of the Revised Code.

(E) The commission may direct the attorney general to commence an action under section 4905.57 or 4905.60 of the Revised Code to enforce an order of the commission issued under division (B) or (C) of this section, including orders assessing forfeitures. Notwithstanding section 4905.57 of the Revised Code, an action authorized under this division may be brought in the court of common pleas of Franklin county or the court of common pleas of any county in which venue is proper under the Rules of Civil Procedure.

(F) The remedy available under section 4905.61 of the Revised Code may be applied to any violation of section 4905.72 of the Revised Code.

(G) The powers, remedies, forfeitures, and penalties provided by this section and section 4905.72 and division (C) of section 4905.99 of the Revised Code are in addition to any other power, remedy, forfeiture, or penalty provided by law.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 05-17-2000



Section 4905.74 - Persistent practice or pattern of violative conduct.

No public utility shall knowingly engage in a persistent practice or pattern of conduct of violating division (B) of section 4905.72 of the Revised Code.

Effective Date: 05-17-2000



Section 4905.75 - Payments to agent not considered past due.

If a customer makes payment on or before the due date of a bill to an agent designated or authorized by the public utility to accept payment, the payment shall not be considered past due regardless of whether or not it is received in the company offices by the due date.

Effective Date: 04-04-1985



Section 4905.76 to 4905.78 - [Repealed].

Effective Date: 12-31-1999



Section 4905.79 - Tax credits for costs of service to aid communicatively impaired.

Any telephone company, as defined in section 5727.01 of the Revised Code, or, as authorized by the public utilities commission, any affiliate of such a company, that provides any telephone service program implemented after March 27, 1991, to aid the communicatively impaired in accessing the telephone network shall be allowed a tax credit for the costs of any such program under section 5733.56 of the Revised Code. Relative to any such program, the commission, in accordance with its rules, shall allow interested parties to intervene and participate in any proceeding or part of a proceeding brought before the commission pursuant to this section. The commission shall adopt rules it considers necessary to carry out this section.

Effective Date: 12-31-2004; 03-30-2006



Section 4905.80 - State policy regarding motor carriers.

The policy of this state is to:

(A) Regulate transportation by motor carriers so as to recognize and preserve the inherent advantages of, and foster safe conditions in, that transportation and among those carriers in the public interest;

(B) Promote safe and secure service by motor carriers, without unjust discriminations, undue preferences or advantages, and unfair or destructive competitive practices;

(C) Improve the relations between, and coordinate transportation by and regulation of, motor carriers and other carriers;

(D) Develop and preserve a highway transportation system properly adapted to the needs of commerce and the state;

(E) Cooperate with the federal government and the several states, and the authorized officials thereof, and with any organization of motor carriers in the administration and enforcement of this chapter and Chapters 4901., 4903., 4907., 4909., 4921., and 4923. of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Prior History: (Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.)

(Effective Date: 09-29-1999 )



Section 4905.801 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Renumbered from §4905.802 and amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.)

(Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009. )

(Repealed by 129th General AssemblyFile No.7,HB 114, §105.01, eff. 6/29/2011.)

(Amended by 128th General AssemblyFile No.9,HB 1 §101.01, eff. 10/16/2009. )

(Added by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009. )



Section 4905.802 - [Renumbered] .

Renumbered as § 4905.801 by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 4905.81 - Duties of public utilities commission.

The public utilities commission shall:

(A) Supervise and regulate each motor carrier;

(B) Regulate the safety of operation of each motor carrier;

(C) Adopt reasonable safety rules applicable to the highway transportation of persons or property in interstate and intrastate commerce by motor carriers;

(D) Adopt safety rules applicable to the transportation and offering for transportation of hazardous materials in interstate and intrastate commerce by motor carriers. The rules shall not be incompatible with the requirements of the United States department of transportation.

(E) Require the filing of reports and other data by motor carriers;

(F) Adopt reasonable rules for the administration and enforcement of this chapter and Chapters 4901., 4903., 4907., 4909., 4921., and 4923. of the Revised Code applying to each motor carrier in this state;

(G) Supervise and regulate motor carriers in all other matters affecting the relationship between those carriers and the public to the exclusion of all local authorities, except as provided in this section. The commission, in the exercise of the jurisdiction conferred upon it by this chapter and Chapters 4901., 4903., 4907., 4909., 4921., and 4923. of the Revised Code, may adopt rules affecting motor carriers, notwithstanding the provisions of any ordinance, resolution, license, or permit enacted, adopted, or granted by any township, municipal corporation, municipal corporation and county, or county. In case of conflict between any such ordinance, resolution, license, or permit, the order or rule of the commission shall prevail. Local subdivisions may adopt reasonable local police rules within their respective boundaries not inconsistent with those chapters and rules adopted under them.

The commission has jurisdiction to receive, hear, and determine as a question of fact, upon complaint of any party or upon its own motion, and upon not less than fifteen days' notice of the time and place of the hearing and the matter to be heard, whether any corporation, company, association, joint-stock association, person, firm, or copartnership, or their lessees, legal or personal representatives, trustees, or receivers or trustees appointed by any court, is engaged as a motor carrier. The finding of the commission on such a question is a final order that may be reviewed as provided in section 4923.15 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Prior History: (Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.)

(Effective Date: 09-29-1997 )



Section 4905.82 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Effective Date: 07-22-1994



Section 4905.83 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Effective Date: 09-29-1995



Section 4905.84 - Annual assessment to pay for TRS service.

(A) As used in this section:

(1) "Telecommunications relay service" means intrastate transmission services that provide the ability for an individual who has a hearing or speech impairment to engage in a communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing or speech impairment to communicate using voice communication services by wire or radio. "Telecommunications relay service" includes services that enable two-way communication between an individual who uses a telecommunications device for the deaf or other nonvoice terminal device and an individual who does not use such a device.

(2) "TRS provider" means an entity selected by the public utilities commission as the provider of telecommunications relay service for this state as part of the commission's intrastate telecommunications relay service program certified pursuant to federal law.

(B) For the sole purpose of funding telecommunications relay service, the commission shall, not earlier than January 1, 2009, impose on and collect from each service provider that is required under federal law to provide its customers access to telecommunications relay service an annual assessment to pay for costs incurred by the TRS provider for providing such service in Ohio. The commission shall determine the appropriate service providers to be assessed the telecommunications relay service costs, including telephone companies as defined in division (A) of section 4905.03 of the Revised Code, commercial mobile radio service providers, and providers of advanced services or internet protocol-enabled services that are competitive with or functionally equivalent to basic local exchange service as defined in section 4927.01 of the Revised Code.

(C) The assessment shall be allocated proportionately among the appropriate service providers using a competitively neutral formula established by the commission based on the number of retail intrastate customer access lines or their equivalent. The commission shall annually reconcile the funds collected with the actual costs of providing telecommunications relay service when it issues the assessment and shall either proportionately charge the service providers for any amounts not sufficient to cover the actual costs or proportionately credit amounts collected in excess of the actual costs. The total amount assessed from all service providers shall not exceed the total telecommunications relay service costs.

Each service provider that pays the assessment shall be permitted to recover the cost of the assessment. The method of recovery may include, but is not limited to, a customer billing surcharge.

The commission shall deposit the money collected in the telecommunications relay service fund, which is hereby created in the state treasury, and shall use the money in that fund solely to compensate the TRS provider.

(D) The commission shall take such measures as it considers necessary to protect the confidentiality of information provided to the commission pursuant to this section by service providers required to pay the assessment.

(E) The commission may assess a forfeiture of not more than one thousand dollars on any service provider failing to comply with this section. Each day's continuance of such failure is a separate offense. The forfeiture shall be recovered in accordance with sections 4905.55 to 4905.60 of the Revised Code.

(F) The jurisdiction and authority granted to the commission by this section is limited to the administration and enforcement of this section. The commission may adopt such rules as it finds necessary to carry out this section. The commission shall adopt rules under section 111.15 of the Revised Code to establish the assessment amounts and procedures.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 2008 HB562 09-22-2008



Section 4905.85 - [Repealed].

Effective Date: 01-01-1998



Section 4905.86 - Sulfur dioxide emission allowances.

At the request of an electric light company, the public utilities commission shall provide information and assistance to the electric light company in obtaining any bonus, extension, or other Phase I sulfur dioxide emission allowance that the company may be eligible to receive from the administrator of the United States environmental protection agency under Title IV of the "Clean Air Act Amendments of 1990," 104 Stat. 2584, 42 U.S.C.A. 7651.

Effective Date: 07-10-1991



Section 4905.87 - Biomass energy program fund.

(A) To the extent funding is available in the biomass energy program fund, the public utilities commission shall maintain a program to promote the development and use of biomass energy.

(B) The biomass energy program fund is hereby created in the state treasury. Money received by the commission for the program maintained under this section shall be credited to the fund, and used for that program.

Effective Date: 06-06-2001



Section 4905.90 - Natural gas pipeline safety standards definitions.

As used in sections 4905.90 to 4905.96 of the Revised Code:

(A) "Contiguous property" includes, but is not limited to, a manufactured home park as defined in section 4781.01 of the Revised Code; a public or publicly subsidized housing project; an apartment complex; a condominium complex; a college or university; an office complex; a shopping center; a hotel; an industrial park; and a race track.

(B) "Gas" means natural gas, flammable gas, or gas which is toxic or corrosive.

(C) "Gathering line" and the "gathering of gas" have the same meaning as in the Natural Gas Pipeline Safety Act and the rules adopted by the United States department of transportation pursuant to the Natural Gas Pipeline Safety Act, including 49 C.F.R. part 192, as amended.

(D) "Gas gathering pipeline" means a gathering line that is not regulated under the Natural Gas Pipeline Safety Act and the rules adopted by the United States department of transportation pursuant to the Natural Gas Pipeline Safety Act, including 49 C.F.R. part 192, as amended. "Gas gathering pipeline" includes a pipeline used to collect and transport raw natural gas or transmission quality gas to the inlet of a gas processing plant, the inlet of a distribution system, or to a transmission line.

(E) "Gas processing plant" means a plant that processes raw natural gas into merchantable products, including transmission quality gas or natural gas liquids and also may include a plant that treats raw natural gas to remove impurities such as carbon dioxide, helium, nitrogen or water.

(F) "Intrastate pipe-line transportation" has the same meaning as in 82 Stat. 720 (1968), 49 U.S.C.A. App. 1671, as amended, but excludes the gathering of gas exempted by the Natural Gas Pipeline Safety Act.

(G) "MAOP" means the maximum pressure at which a gas gathering pipeline, a processing plant gas stub pipeline, or any segment of such a pipeline may be operated under sections 4905.90 to 4905.96 of the Revised Code.

(H) "Master-meter system" means a pipe-line system that distributes gas within a contiguous property for which the system operator purchases gas for resale to consumers, including tenants. Such pipe-line system supplies consumers who purchase the gas directly through a meter, or by paying rent, or by other means. The term includes a master-meter system as defined in 49 C.F.R. 191.3, as amended. The term excludes a pipeline within a manufactured home, mobile home, or a building.

(I) "Natural Gas Pipeline Safety Act" means the "Natural Gas Pipeline Safety Act of 1968," 82 Stat. 720, 49 U.S.C.A. App. 1671 et seq., as amended.

(J) "Operator" means any of the following:

(1) A gas company or natural gas company as defined in section 4905.03 of the Revised Code, except that division (E) of that section does not authorize the public utilities commission to relieve any producer of gas, as a gas company or natural gas company, of compliance with sections 4905.90 to 4905.96 of the Revised Code or the pipe-line safety code created under section 4905.91 of the Revised Code;

(2) A pipe-line company, as defined in section 4905.03 of the Revised Code, when engaged in the business of transporting gas by pipeline;

(3) A public utility that is excepted from the definition of "public utility" under division (A)(2) or (3) of section 4905.02 of the Revised Code, when engaged in supplying or transporting gas by pipeline within this state;

(4) Any person that owns, operates, manages, controls, or leases any of the following:

(a) Intrastate pipe-line transportation facilities within this state;

(b) Gas gathering lines within this state which are not exempted by the Natural Gas Pipeline Safety Act;

(c) A master-meter system within this state.

"Operator" does not include an ultimate consumer who owns a service line, as defined in 49 C.F.R. 192.3, as amended, on the real property of that ultimate consumer.

(K) "Operator of a master-meter system" means a person described under division (J)(4)(c) of this section. An operator of a master-meter system is not a public utility under section 4905.02 or a gas or natural gas company under section 4905.03 of the Revised Code.

(L) "Person" means:

(1) In addition to those defined in division (C) of section 1.59 of the Revised Code, a joint venture or a municipal corporation;

(2) Any trustee, receiver, assignee, or personal representative of persons defined in division (L)(1) of this section.

(M) "Processing plant gas stub pipeline" means a gas pipeline that transports transmission quality gas from the tailgate of a gas processing plant to the inlet of an interstate or intrastate transmission line and that is considered an extension of the gas processing plant, is not for public use, and is not regulated under the Natural Gas Pipeline Safety Act and the rules adopted by the United States department of transportation pursuant to the Natural Gas Pipeline Safety Act, including 49 C.F.R. part 92, as amended.

(N) "Safety audit" means the public utilities commission's audit of the premises, pipe-line facilities, and the records, maps, and other relevant documents of a master-meter system to determine the operator's compliance with sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code.

(O) "Safety inspection" means any inspection, survey, or testing of a master-meter system which is authorized or required by sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code. The term includes, but is not limited to, leak surveys, inspection of regulators and critical valves, and monitoring of cathodic protection systems, where applicable.

(P) "Safety-related condition" means any safety-related condition defined in 49 C.F.R. 191.23, as amended.

(Q) "Total Mcfs of gas it supplied or delivered" means the sum of the following volumes of gas that an operator supplied or delivered, measured in units per one thousand cubic feet:

(1) Residential sales;

(2) Commercial and industrial sales;

(3) Other sales to public authorities;

(4) Interdepartmental sales;

(5) Sales for resale;

(6) Transportation of gas.

(R) "Transmission quality gas" means gas consisting predominantly of methane that meets all downstream specifications for transportation in an intrastate or interstate transmission pipeline and that is suitable for use by public consumers.

(S) "Raw natural gas" has the same meaning as in section 4906.01 of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012 and 9/10/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 04-16-1993; 04-05-2007



Section 4905.91 - Intrastate gas pipe-lines.

For the purpose of protecting the public safety with respect to intrastate pipe-lines used by any operator:

(A) The public utilities commission shall:

(1) Adopt, and may amend or rescind, rules to carry out sections 4905.90 to 4905.96 of the Revised Code, including rules concerning pipe-line safety, drug testing, and enforcement procedures. The commission shall adopt these rules only after notice and opportunity for public comment. The rules adopted under this division and any orders issued under sections 4905.90 to 4905.96 of the Revised Code constitute the pipe-line safety code. The commission shall administer and enforce that code.

(2) Make certifications and reports to the United States department of transportation as required under the Natural Gas Pipeline Safety Act;

(3) Perform all regulatory and enforcement duties required under sections 4905.90 to 4905.96 of the Revised Code.

(B) The commission may:

(1) Investigate any service, act, practice, policy, or omission by any operator to determine its compliance with sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code;

(2) Investigate any intrastate pipe-line transportation facility to determine if it is hazardous to life or property, as provided in 82 Stat. 720 (1968), 49 U.S.C.A. App. 1679b(b)(2) and (3);

(3) Investigate the existence or report of any safety-related condition that involves any intrastate pipe-line transportation facility;

(4) Enter into and perform contracts or agreements with the United States department of transportation to inspect interstate transmission facilities pursuant to the Natural Gas Pipeline Safety Act;

(5) Accept grants-in-aid, cash, and reimbursements provided for or made available to this state by the federal government to carry out the Natural Gas Pipeline Safety Act or to enforce sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code. All such grants-in-aid, cash, and reimbursements shall be deposited to the credit of the gas pipe-line safety fund, which is hereby created in the state treasury, to be used by the commission for the purpose of carrying out this section.

(6) Enter into a cooperative agreement or a memorandum of understanding with another state agency for consultation services and the exchange of advice and technical expertise to assist the commission in exercising its regulatory authority under section 4905.04 of the Revised Code, provided that no such agreement or memorandum of understanding shall:

(a) Confer on the state agency any regulatory authority over the activities subject to sections 4905.90 to 4905.96 of the Revised Code;

(b) Diminish the sole and exclusive authority of the commission under section 4905.04 of the Revised Code.

(C) With the exception of gas gathering pipelines and processing plant gas stub pipelines, the commission's regulation of gathering lines shall conform to the regulation of gathering lines in 49 C.F.R. 192 and 199, as amended, and the commission's annual certification agreements with the United States department of transportation, except that rule 4901:1-16-03, paragraph (D) of rule 4901:1-16-05, and rule 4901:1-16-06 of the Ohio Administrative Code shall also apply to gathering lines. The procedural rules under chapter 4901:1-16 of the Ohio Administrative Code shall also apply to operators of gathering lines that are not gathering pipelines or processing plant gas stub pipelines.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 06-26-2003



Section 4905.911 - Compliance with rederal design requirements.

(A)

(1) The public utilities commission shall require an operator of either of the following types of pipelines that was completely constructed on or after the effective date of this section and that transports gas produced by a horizontal well to comply with the applicable pipe design requirements of 49 C.F.R. 192 subpart C:

(a) A gas gathering pipeline;

(b) A processing plant gas stub pipeline.

(2) The commission shall also require the operator to do all of the following regarding that pipeline:

(a) Design, install, construct, initially inspect, and initially test the pipeline in accordance with the requirements of 49 C.F.R. 192 if the pipeline is new, replaced, relocated, or otherwise changed;

(b) Control corrosion according to requirements of 49 C.F.R. 192 subpart I if the pipeline is metallic;

(c) Establish and carry out a damage prevention program under 49 C.F.R. 192.614;

(d) Establish and carry out a public education program under 49 C.F.R. 192.616;

(e) Establish the MAOP of the pipeline under 49 C.F.R. 192.619;

(f) Install and maintain pipeline markers according to the requirements for transmission lines under 49 C.F.R. 192.707;

(g) Perform leakage surveys according to requirements in 49 C.F.R. 192.706;

(h) Retain a record of each required leakage survey conducted under division (A)(2)(g) of this section and 49 C.F.R. 192.706 for five years or until the next leakage survey is completed, whichever time period is longer.

(B)

(1) Any person who plans to construct a pipeline subject to division (A) of this section after the effective date of this section shall file with the public utilities commission division of pipeline safety a form approved by the division that includes all of the following information:

(a) The route of the proposed pipeline;

(b) The MAOP of the pipeline;

(c) The outside diameter of the pipeline;

(d) The wall thickness of the pipeline;

(e) The material that the pipeline will be made of;

(f) The yield strength of the pipeline.

The form shall be filed with the division not later than twenty-one days prior to the commencement of construction of the pipeline.

(2) Not later than sixty days after the completion of construction of a pipeline subject to division (B)(1) of this section, the operator of the pipeline shall file with the public utilities commission division of pipeline safety an explanation of the constructed pipeline's route and operating information.

(C) For purposes of this section:

(1) "Horizontal well" has the same meaning as in section 1509.01 of the Revised Code.

(2) "Operator" means any person that owns, operates, manages, controls, or leases a gas gathering pipeline or a processing plant gas stub pipeline.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 4905.92 - Assessments against operators - pipe-line safety fund.

(A) In addition to the assessment required by section 4905.10 of the Revised Code, the public utilities commission shall assess against all operators an amount equal to the appropriation in each fiscal year from the pipe-line safety fund. The assessment against each operator shall be based on the total Mcfs of gas it supplied or delivered in this state during the calendar year next preceding the assessment. The commission shall not assess against any operator an amount exceeding five one-hundredths of one cent multiplied by such total Mcfs of gas it supplied or delivered, except that, if the commission determines that an assessment so computed will amount to seventy-five dollars or less, the commission shall assess the operator seventy-five dollars.

(B) For the purpose of computing the assessment under division (A) of this section, each operator designated by the commission shall notify the commission, no later than ninety days after the end of the calendar year next preceding the assessment, of the total Mcfs of gas it supplied or delivered in this state during that calendar year.

(C) On or before the first day of October in each year, the commission shall notify each operator of the amount assessed against it under this section. No later than thirty days after the date the notice is given, the operator shall pay the assessment to the commission.

(D) There is hereby created in the state treasury the pipe-line safety fund into which shall be deposited all assessments paid under this section. Money in the fund shall be for the exclusive use of the commission for the administration and enforcement of sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code. Any such assessments paid into the pipe-line safety fund, but not expended by the commission, shall be credited ratably, after first deducting any deficits accumulated from prior years, by the commission to operators that pay more than the minimum assessment, according to the respective portions of the sums assessable against them for the ensuing calendar year. The assessments for that calendar year shall be reduced correspondingly.

Effective Date: 04-16-1993



Section 4905.93 - Duties of operator.

Each operator shall do all of the following:

(A) Comply with sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code. For the purpose of that compliance, the act or omission of any officer, employee, or agent of an operator, while acting within the scope of his duties or employment, is deemed the act or omission of the operator.

(B) Establish and maintain any record, make any report, and provide any information and evidence the commission requires to administer and enforce sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code;[.]

(C) Permit officers, employees, and agents of the commission to enter and inspect the operator's premises, and its intrastate pipe-line transportation; and inspect, examine, and copy its books, papers, records, contracts, and other relevant documents, as the commission requires to administer and enforce sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code.

Effective Date: 04-16-1993



Section 4905.94 - Operator of master-meter system.

(A) To the extent known to the commission, the commission shall notify an operator of a master-meter system that the operator is subject to sections 4905.90 to 4905.96 of the Revised Code, the pipe-line safety code, safety inspections, and safety audits.

(B)

(1) Each operator of a master-meter system shall conduct safety inspections as required by sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code. On or before the fifteenth day of March in each year, each operator of a master-meter system shall file with the commission a report stating for that master-meter system:

(a) The operator's business address and phone number, and the operator's headquarters address and phone number, if different;

(b) The number of residential, commercial, and industrial consumers or tenants served by the master-meter system;

(c) The material composition of pipe used in the master-meter system;

(d) The pipe-line footage of the master-meter system;

(e) For the calender year next preceding the annual report, the number of corrosion leaks found, corrosion leaks corrected, other leaks found, and other leaks corrected;

(f) The name of the party that performed the safety inspection for the calendar year next preceding the annual report;

(g) The name of the natural gas company currently transporting gas to the operator;

(h) Any other information the commission requires to administer and enforce sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code.

(2) If any annual report received by the commission pursuant to this division is defective or erroneous, the commission may require the operator to amend the report within a prescribed time. Any such amendments shall be filed with the commission.

(C)

(1) The commission may direct or order the natural gas company distributing gas to a master-meter system to perform a safety inspection when the public interest so requires, when an operator of a master-meter system has violated or failed to comply with division (B) of this section or has failed to conduct any safety inspection required by sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code, or upon request of the operator of the master-meter system. When the commission directs or orders a safety inspection under this division, it shall so notify the natural gas company in writing and send a copy of the notice to the operator of the master-meter system.

(2) The operator of a master-meter system shall permit employees and agents of a natural gas company to perform a safety inspection pursuant to division (C)(1) of this section and to review the operator's maps and records. The natural gas company shall report the findings of the safety inspection to the commission within thirty days after the inspection.

(D) The commission shall permit a natural gas company to recover all reasonable, actual expenses incurred in connection with its activities pursuant to this section, including, but not limited to, expenses incurred in performing safety inspections and in disconnecting and reconnecting service. If the company cannot recover such expenses within ninety days after directly billing the operator of the master-meter system, the commission shall permit the company to recover such expenses from all of its customers pursuant to a schedule of rates and charges. Upon its own initiative or upon application of the company, the commission may adjust the schedule to allow recovery of such expenses. The schedule and application shall be reviewed without adherence to section 4909.18 or 4909.19 of the Revised Code.

(E) A natural gas company and its respective officers, directors, employees, and agents are not liable in damages in a civil action for injuries, death, or loss to persons or property arising from their participation in or acts or omissions in connection with developing, adopting, or approving a plan for safety inspections for, performing a safety inspection of, or terminating or restoring service to a master-meter system under this section, except where such participation or acts or omissions constitute reckless, willful, or wanton misconduct.

(F) The commission shall conduct safety audits to verify any finding contained in any report of a safety inspection, investigate any complaint to determine compliance with sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code, ensure compliance with those sections and the pipe-line safety code, or review or verify corrective action for any violation or noncompliance with those sections or the pipe-line safety code that was committed by an operator of a master-meter system.

(G) The commission by rule shall establish standards for determining unsafe conditions, gas leaks, or other safety hazards that require termination of service pursuant to division (H)(1) of this section. The standards shall incorporate, but not be limited to, the guidelines on gas leaks of the gas piping technology committee's guide for gas transmission and distribution systems.

(H)

(1) A natural gas company shall terminate service to a master-meter system or a pipe-line facility within a master-meter system when the company makes both of the following determinations:

(a) In accordance with rules adopted under division (G) of this section, that an unsafe condition, gas leak, or other safety hazard on that system or pipe-line facility poses an immediate or significant danger to life or health which requires immediate corrective action to protect the public safety;

(b) That the operator of the master-meter system has not taken immediate and sufficient corrective action. A natural gas company that so terminates service shall provide the operator of the master-meter system or its agent with personal notice, or with written notice on the premises if the operator or agent is not found on the premises, and shall post written notice in common areas, multi-unit buildings, or other conspicuous locations on the premises.

(2) The commission may issue an order directing that a natural gas company terminate service to a master-meter system upon all of the following having occurred:

(a) The commission has sent a notice of probable noncompliance by certified mail to the operator or the operator has refused access for a safety audit;

(b) The operator has continued to refuse access for a safety audit or has failed to comply and undertake corrective action in response to a notice of probable noncompliance from the commission;

(c) The commission has initiated a gas pipe-line safety proceeding pursuant to section 4905.95 of the Revised Code;

(d) The commission has found the operator has violated or failed to comply with sections 4905.90 to 4905.96 of the Revised Code or the pipe-line safety code.

(3) A natural gas company may terminate service to a master-meter system for nonpayment of expenses incurred pursuant to division (C) of this section when both of the following conditions are met:

(a) The operator of the master-meter system has failed to make payment within ninety days after it received the company's billing;

(b) The company's notice and disconnection procedures comply with sections 4933.12 and 4933.122 of the Revised Code and the commission's rules for disconnecting service to master-metered premises.

(I) Nothing in this section relieves an operator of a master-meter system from complying with sections 4905.90 to 4905.96 of the Revised Code and the pipe-line safety code.

Effective Date: 04-16-1993



Section 4905.95 - Notices, hearings and orders of commission.

(A) Except as otherwise provided in division (C) of this section:

(1) The public utilities commission, regarding any proceeding under this section, shall provide reasonable notice and the opportunity for a hearing in accordance with rules adopted under section 4901.13 of the Revised Code.

(2) Sections 4903.02 to 4903.082, 4903.09 to 4903.16, and 4903.20 to 4903.23 of the Revised Code apply to all proceedings and orders of the commission under this section and to all operators subject to those proceedings and orders.

(B) If, pursuant to a proceeding it specially initiates or to any other proceeding and after the hearing provided for under division (A) of this section, the commission finds that:

(1) An operator has violated or failed to comply with, or is violating or failing to comply with, sections 4905.90 to 4905.96 of the Revised Code or the pipe-line safety code, the commission by order:

(a) Shall require the operator to comply and to undertake corrective action necessary to protect the public safety;

(b) May assess upon the operator forfeitures of not more than one hundred thousand dollars for each day of each violation or noncompliance, except that the aggregate of such forfeitures shall not exceed one million dollars for any related series of violations or noncompliances. In determining the amount of any such forfeiture, the commission shall consider all of the following:

(i) The gravity of the violation or noncompliance;

(ii) The operator's history of prior violations or noncompliances;

(iii) The operator's good faith efforts to comply and undertake corrective action;

(iv) The operator's ability to pay the forfeiture;

(v) The effect of the forfeiture on the operator's ability to continue as an operator;

(vi) Such other matters as justice may require.

All forfeitures collected under this division or section 4905.96 of the Revised Code shall be deposited in the state treasury to the credit of the general revenue fund.

(c) May direct the attorney general to seek the remedies provided in section 4905.96 of the Revised Code.

(2) An intrastate pipe-line transportation facility is hazardous to life or property, the commission by order:

(a) Shall require the operator of the facility to take corrective action to remove the hazard. Such corrective action may include suspended or restricted use of the facility, physical inspection, testing, repair, replacement, or other action.

(b) May direct the attorney general to seek the remedies provided in section 4905.96 of the Revised Code.

(C) If, pursuant to a proceeding it specially initiates or to any other proceeding, the commission finds that an emergency exists due to a condition on an intrastate pipe-line transportation facility posing a clear and immediate danger to life or health or threatening a significant loss of property and requiring immediate corrective action to protect the public safety, the commission may issue, without notice or prior hearing, an order reciting its finding and may direct the attorney general to seek the remedies provided in section 4905.96 of the Revised Code. The order shall remain in effect for not more than forty days after the date of its issuance. The order shall provide for a hearing as soon as possible, but not later than thirty days after the date of its issuance. After the hearing the commission shall continue, revoke, or modify the order and may make findings under and seek appropriate remedies as provided in division (B) of this section.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 04-16-1993; 09-29-2005



Section 4905.96 - Civil action against operator.

(A) Upon the written request of or order by the public utilities commission, the attorney general shall bring a civil action against an operator in the name of the state to enforce orders of the commission issued under section 4905.95 of the Revised Code, including orders assessing forfeitures under division (B)(1) of that section, and for other appropriate relief, including a temporary restraining order or a preliminary or permanent injunction. The action may be brought in the court of common pleas of Franklin county, the court of common pleas of any county in which venue is proper under the Rules of Civil Procedure, or the appropriate United States district court pursuant to 82 Stat. 720 (1968), 49 U.S.C.A. App. 1686. The action has precedence over all other civil actions in common pleas court.

(B) The attorney general shall file a certified copy of the order of the commission or decision of the supreme court affirming or modifying that order when the civil action to enforce that order or decision is brought in the court of common pleas. The order or decision is a mandate to the court of common pleas for execution of the order or decision. The issue of an operator's compliance with the order or decision shall be heard in a hearing before the court of common pleas.

Effective Date: 04-16-1993



Section 4905.99 - Penalty.

(A) Whoever violates section 4905.52 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars.

(B) Whoever violates section 4905.56 of the Revised Code is guilty of a felony of the fifth degree.

(C) Whoever violates section 4905.74 of the Revised Code is guilty of a misdemeanor of the third degree.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 05-17-2000






Chapter 4906 - POWER SITING

Section 4906.01 - Power siting definitions.

As used in Chapter 4906. of the Revised Code:

(A) "Person" means an individual, corporation, business trust, association, estate, trust, or partnership or any officer, board, commission, department, division, or bureau of the state or a political subdivision of the state, or any other entity.

(B)

(1) "Major utility facility" means:

(a) Electric generating plant and associated facilities designed for, or capable of, operation at a capacity of fifty megawatts or more;

(b) An electric transmission line and associated facilities of a design capacity of one hundred twenty-five kilovolts or more;

(c) A gas pipeline that is greater than five hundred feet in length, and its associated facilities, is more than nine inches in outside diameter and is designed for transporting gas at a maximum allowable operating pressure in excess of one hundred twenty-five pounds per square inch.

(2) "Major utility facility" does not include any of the following:

(a) Gas transmission lines over which an agency of the United States has exclusive jurisdiction ;

(b) Any solid waste facilities as defined in section 6123.01 of the Revised Code ;

(c) Electric distributing lines and associated facilities as defined by the power siting board;

(d) Any manufacturing facility that creates byproducts that may be used in the generation of electricity as defined by the power siting board;

(e) Gathering lines, gas gathering pipelines, and processing plant gas stub pipelines as those terms are defined in section 4905.90 of the Revised Code and associated facilities;

(f) Any gas processing plant as defined in section 4905.90 of the Revised Code;

(g) Natural gas liquids finished product pipelines;

(h) Pipelines from a gas processing plant as defined in section 4905.90 of the Revised Code to a natural gas liquids fractionation plant, including a raw natural gas liquids pipeline, or to an interstate or intrastate gas pipeline;

(i) Any natural gas liquids fractionation plant;

(j) A production operation as defined in section 1509.01 of the Revised Code, including all pipelines upstream of any gathering lines;

(k) Any compressor stations used by the following:

(i) A gathering line, a gas gathering pipeline, a processing plant gas stub pipeline, or a gas processing plant as those terms are defined in section 4905.90 of the Revised Code;

(ii) A natural gas liquids finished product pipeline, a natural gas liquids fractionation plant, or any pipeline upstream of a natural gas liquids fractionation plant; or

(iii) A production operation as defined in section 1509.01 of the Revised Code.

(C) "Commence to construct" means any clearing of land, excavation, or other action that would adversely affect the natural environment of the site or route of a major utility facility, but does not include surveying changes needed for temporary use of sites or routes for nonutility purposes, or uses in securing geological data, including necessary borings to ascertain foundation conditions.

(D) "Certificate" means a certificate of environmental compatibility and public need issued by the power siting board under section 4906.10 of the Revised Code or a construction certificate issued by the board under rules adopted under division (E) or (F) of section 4906.03 of the Revised Code.

(E) "Gas" means natural gas, flammable gas, or gas that is toxic or corrosive.

(F) "Natural gas liquids finished product pipeline" means a pipeline that carries finished product natural gas liquids to the inlet of an interstate or intrastate finished product natural gas liquid transmission pipeline, rail loading facility, or other petrochemical or refinery facility.

(G) "Natural gas liquids fractionation plant" means a facility that takes a feed of raw natural gas liquids and produces finished product natural gas liquids.

(H) "Raw natural gas" means hydrocarbons that are produced in a gaseous state from gas wells and that generally include methane, ethane, propane, butanes, pentanes, hexanes, heptanes, octanes, nonanes, and decanes, plus other naturally occurring impurities like water, carbon dioxide, hydrogen sulfide, nitrogen, oxygen, and helium.

(I) "Raw natural gas liquids" means naturally occurring hydrocarbons contained in raw natural gas that are extracted in a gas processing plant and liquefied and generally include mixtures of ethane, propane, butanes, and natural gasoline.

(J) "Finished product natural gas liquids" means an individual finished product produced by a natural gas liquids fractionation plant as a liquid that meets the specifications for commercial products as defined by the gas processors association. Those products include ethane, propane, iso-butane, normal butane, and natural gasoline.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-1986



Section 4906.02 - Power siting board organization.

(A) There is hereby created within the public utilities commission the power siting board, composed of the chairman of the public utilities commission, the director of environmental protection, the director of health, the director of development, the director of natural resources, the director of agriculture, and a representative of the public who shall be an engineer and shall be appointed by the governor, from a list of three nominees submitted to the governor by the office of the consumers' counsel, with the advice and consent of the senate and shall serve for a term of four years. The chairman of the public utilities commission shall be chairman of the board and its chief executive officer. The chairman shall designate one of the voting members of the board to act as vice-chairman who shall possess during the absence or disability of the chairman all of the powers of the chairman. All hearings, studies, and consideration of applications for certificates shall be conducted by the board or representatives of its members. In addition, the board shall include four legislative members who may participate fully in all the board's deliberations and activities except that they shall serve as nonvoting members. The speaker of the house of representatives shall appoint one legislative member, and the president of the senate and minority leader of each house shall each appoint one legislative member. Each such legislative leader shall designate an alternate to attend meetings of the board when the regular legislative member he appointed is unable to attend. Each legislative member and alternate shall serve for the duration of the elected term that he is serving at the time of his appointment. A quorum of the board is a majority of its voting members. The representative of the public and, notwithstanding section 101.26 of the Revised Code, legislative members of the board or their designated alternates, when engaged in their duties as members of the board, shall be paid at the per diem rate of step 1, pay range 32, under schedule B of section 124.15 of the Revised Code and shall be reimbursed for the actual and necessary expenses they incur in the discharge of their official duties.

(B) The chairman shall keep a complete record of all proceedings of the board, issue all necessary process, writs, warrants, and notices, keep all books, maps, documents, and papers ordered filed by the board, conduct investigations pursuant to section 4906.07 of the Revised Code, and perform such other duties as the board may prescribe.

(C) The chairman of the public utilities commission may assign or transfer duties among the commission's staff. However, the board's authority to grant certificates under section 4906.10 of the Revised Code shall not be exercised by any officer, employee, or body other than the board itself.

(D) The chairman may call to his assistance, temporarily, any employee of the environmental protection agency, the department of natural resources, the department of agriculture, the department of health, or the department of development, for the purpose of making studies, conducting hearings, investigating applications, or preparing any report required or authorized under this chapter. Such employees shall not receive any additional compensation over that which they receive from the agency by which they are employed, but they shall be reimbursed for their actual and necessary expenses incurred while working under the direction of the chairman. All contracts for special services are subject to the approval of the chairman.

(E) The board's offices shall be located in those of the public utilities commission.

Effective Date: 10-17-1985

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4906.03 - Powers and duties of power siting board.

The power siting board shall:

(A) Require such information from persons subject to its jurisdiction as it considers necessary to assist in the conduct of hearings and any investigations or studies it may undertake;

(B) Conduct any studies or investigations that it considers necessary or appropriate to carry out its responsibilities under this chapter;

(C) Adopt rules establishing criteria for evaluating the effects on environmental values of proposed and alternative sites, and projected needs for electric power, and such other rules as are necessary and convenient to implement this chapter, including rules governing application fees, supplemental application fees, and other reasonable fees to be paid by persons subject to the board's jurisdiction. The board shall make an annual accounting of its collection and use of these fees and shall issue an annual report of its accounting, in the form and manner prescribed by its rules, not later than the last day of June of the year following the calendar year to which the report applies.

(D) Approve , disapprove, or modify and approve applications for certificates;

(E) Notwithstanding sections 4906.06 to 4906.14 of the Revised Code, the board may adopt rules to provide for an accelerated review of an application for a construction certificate for construction of a major utility facility related to a coal research and development project as defined in section 1555.01 of the Revised Code, or to a coal development project as defined in section 1551.30 of the Revised Code, submitted to the Ohio coal development office for review under division (B)(7) of section 1551.33 of the Revised Code. Applications for construction certificates for construction of major utility facilities for Ohio coal research and development shall be filed with the board on the same day as the proposed facility or project is submitted to the Ohio coal development office for review.

The board shall render a decision on an application for a construction certificate within ninety days after receipt of the application and all of the data and information it may require from the applicant. In rendering a decision on an application for a construction certificate, the board shall only consider the criteria and make the findings and determinations set forth in divisions (A)(2), (3), (5), and (7) and division (B) of section 4906.10 of the Revised Code.

(F) Notwithstanding sections 4906.06 to 4906.14 of the Revised Code, the board shall adopt rules to provide for an accelerated review of an application for a construction certificate for any of the following:

(1) An electric transmission line that is:

(a) Not more than two miles in length;

(b) Primarily needed to attract or meet the requirements of a specific customer or specific customers;

(c) Necessary to maintain reliable electric service as a result of the retirement or shutdown of an electric generating facility located within the state; or

(d) A rebuilding of an existing transmission line.

(2) An electric generating facility that uses waste heat or natural gas and is primarily within the current boundary of an existing industrial or electric generating facility;

(3) A gas pipeline that is not more than five miles in length or is primarily needed to meet the requirements of a specific customer or specific customers.

The board shall adopt rules that provide for the automatic certification to any entity described in this division when an application by any such entity is not suspended by the board, an administrative law judge, or the chairperson or executive director of the board for good cause shown, within ninety days of submission of the application. If an application is suspended, the board shall approve, disapprove, or modify and approve the application not later than ninety days after the date of the suspension.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 09-14-2000



Section 4906.04 - Certificate required for construction of major utility.

No person shall commence to construct a major utility facility in this state without first having obtained a certificate for the facility. The replacement of an existing facility with a like facility, as determined by the power siting board, shall not constitute construction of a major utility facility. Such replacement of a like facility is not exempt from any other requirements of state or local laws or regulations. Any facility, with respect to which such a certificate is required, shall thereafter be constructed, operated, and maintained in conformity with such certificate and any terms, conditions, and modifications contained therein. A certificate may only be issued pursuant to Chapter 4906. of the Revised Code. A certificate may be transferred, subject to the approval of the board, to a person who agrees to comply with the terms, conditions, and modifications contained therein.

Effective Date: 11-15-1981



Section 4906.05 - Certificate exemptions.

No certificate is required for a major utility facility on which construction had already commenced on October 23, 1972, or within two years thereafter. This section does not exempt such a facility from any other requirements of state and local laws and regulations.

No certificate is required for any major utility facility already in operation on October 23, 1972, and the facility shall not be exempt from any applicable state or local laws or regulations. A certificate is required for any substantial addition to a facility already in operation. "Substantial addition" shall be defined by the power siting board.

Any electric generating plant and associated facilities, electric transmission line and associated facilities, or gas pipeline and associated facilities which is not a major utility facility is not exempt from state or local laws or regulations.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 11-15-1981



Section 4906.06 - Certificate application.

(A) An applicant for a certificate shall file with the office of the chairperson of the power siting board an application, in such form as the board prescribes, containing the following information:

(1) A description of the location and of the major utility facility;

(2) A summary of any studies that have been made by or for the applicant of the environmental impact of the facility;

(3) A statement explaining the need for the facility;

(4) A statement of the reasons why the proposed location is best suited for the facility;

(5) A statement of how the facility fits into the applicant's forecast contained in the report submitted under section 4935.04 of the Revised Code;

(6) Such other information as the applicant may consider relevant or as the board by rule or order may require. Copies of the studies referred to in division (A)(2) of this section shall be filed with the office of the chairperson, if ordered, and shall be available for public inspection.

The application shall be filed not more than five years prior to the planned date of commencement of construction. The five-year period may be waived by the board for good cause shown.

(B) Each application shall be accompanied by proof of service of a copy of such application on the chief executive officer of each municipal corporation and county, and the head of each public agency charged with the duty of protecting the environment or of planning land use, in the area in which any portion of such facility is to be located.

(C) Each applicant within fifteen days after the date of the filing of the application shall give public notice to persons residing in the municipal corporations and counties entitled to receive notice under division (B) of this section, by the publication of a summary of the application in newspapers of general circulation in such area. Proof of such publication shall be filed with the office of the chairperson.

(D) Inadvertent failure of service on, or notice to, any of the persons identified in divisions (B) and (C) of this section may be cured pursuant to orders of the board designed to afford them adequate notice to enable them to participate effectively in the proceeding. In addition, the board, after filing, may require the applicant to serve notice of the application or copies thereof or both upon such other persons, and file proof thereof, as the board considers appropriate.

(E) An application for an amendment of a certificate shall be in such form and contain such information as the board prescribes. Notice of such an application shall be given as required in divisions (B) and (C) of this section.

(F) Each application for certificate or an amendment shall be accompanied by the application fee prescribed by board rule. All application fees, supplemental application fees, and other fees collected by the board shall be deposited in the state treasury to the credit of the power siting board fund, which is hereby created. The chairperson shall administer and authorize expenditures from the fund for any of the purposes of this chapter. If the chairperson determines that moneys credited to the fund from an applicant's fee are not sufficient to pay the board's expenses associated with its review of the application, the chairperson shall request the approval of the controlling board to assess a supplemental application fee upon an applicant to pay anticipated additional expenses associated with the board's review of the application or an amendment to an application. If the chairperson finds that an application fee exceeds the amount needed to pay the board's expenses for review of the application, the chairperson shall cause a refund of the excess amount to be issued to the applicant from the fund.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2004



Section 4906.07 - Public hearing on application.

(A) Upon the receipt of an application complying with section 4906.06 of the Revised Code, the power siting board shall promptly fix a date for a public hearing thereon, not less than sixty nor more than ninety days after such receipt, and shall conclude the proceeding as expeditiously as practicable.

(B) On an application for an amendment of a certificate, the board shall hold a hearing in the same manner as a hearing is held on an application for a certificate if the proposed change in the facility would result in any material increase in any environmental impact of the facility or a substantial change in the location of all or a portion of such facility other than as provided in the alternates set forth in the application.

(C) The chairperson of the power siting board shall cause each application filed with the board to be investigated and shall, not less than fifteen days prior to the date any application is set for hearing submit a written report to the board and to the applicant. A copy of such report shall be made available to any person upon request. Such report shall set forth the nature of the investigation, and shall contain recommended findings with regard to division (A) of section 4906.10 of the Revised Code and shall become part of the record and served upon all parties to the proceeding.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 10-17-1985



Section 4906.08 - Parties - testimony.

(A) The parties to a certification proceeding shall include:

(1) The applicant;

(2) Each person entitled to receive service of a copy of the application under division (B) of section 4906.06 of the Revised Code, if the person has filed with the power siting board a notice of intervention as a party, within thirty days after the date the person was served with a copy of the application;

(3) Any person residing in a municipal corporation or county entitled to receive service of a copy of the application under division (B) of section 4906.06 of the Revised Code and any other person, if the person has petitioned the board for leave to intervene as a party within thirty days after the date of publication of the notice required by division (C) of section 4906.06 of the Revised Code, and if that petition has been granted by the board for good cause shown.

(B) The board , in extraordinary circumstances for good cause shown, may grant a petition, for leave to intervene as a party to participate in subsequent phases of the proceeding, that is filed by a person identified in division (A)(2) or (3) of this section that failed to file a timely notice of intervention or petition for leave to intervene, as the case may be.

(C) The board shall accept written or oral testimony from any person at the public hearing, but the right to call and examine witnesses shall be reserved for parties. However, the board may adopt rules to exclude repetitive, immaterial, or irrelevant testimony.

Effective Date: 04-07-2004



Section 4906.09 - Record of hearing.

A record shall be made of the hearing and of all testimony taken. Rules of evidence, as specified by the power siting board, shall apply to the proceeding. The board may provide for the consolidation of the representation of parties having similar interests.

Effective Date: 11-15-1981



Section 4906.10 - Basis for decision granting or denying certificate.

(A) The power siting board shall render a decision upon the record either granting or denying the application as filed, or granting it upon such terms, conditions, or modifications of the construction, operation, or maintenance of the major utility facility as the board considers appropriate. The certificate shall be conditioned upon the facility being in compliance with standards and rules adopted under sections 1501.33, 1501.34, and 4561.32 and Chapters 3704., 3734., and 6111. of the Revised Code. An applicant may withdraw an application if the board grants a certificate on terms, conditions, or modifications other than those proposed by the applicant in the application. The period of initial operation under a certificate shall expire two years after the date on which electric power is first generated by the facility. During the period of initial operation, the facility shall be subject to the enforcement and monitoring powers of the director of environmental protection under Chapters 3704., 3734., and 6111. of the Revised Code and to the emergency provisions under those chapters. If a major utility facility constructed in accordance with the terms and conditions of its certificate is unable to operate in compliance with all applicable requirements of state laws, rules, and standards pertaining to air pollution, the facility may apply to the director of environmental protection for a conditional operating permit under division (G) of section 3704.03 of the Revised Code and the rules adopted thereunder. The operation of a major utility facility in compliance with a conditional operating permit is not in violation of its certificate. After the expiration of the period of initial operation of a major utility facility, the facility shall be under the jurisdiction of the environmental protection agency and shall comply with all laws, rules, and standards pertaining to air pollution, water pollution, and solid and hazardous waste disposal.

The board shall not grant a certificate for the construction, operation, and maintenance of a major utility facility, either as proposed or as modified by the board, unless it finds and determines all of the following:

(1) The basis of the need for the facility if the facility is an electric transmission line or gas pipeline;

(2) The nature of the probable environmental impact;

(3) That the facility represents the minimum adverse environmental impact, considering the state of available technology and the nature and economics of the various alternatives, and other pertinent considerations;

(4) In the case of an electric transmission line or generating facility, that the facility is consistent with regional plans for expansion of the electric power grid of the electric systems serving this state and interconnected utility systems and that the facility will serve the interests of electric system economy and reliability;

(5) That the facility will comply with Chapters 3704., 3734., and 6111. of the Revised Code and all rules and standards adopted under those chapters and under sections 1501.33, 1501.34, and 4561.32 of the Revised Code. In determining whether the facility will comply with all rules and standards adopted under section 4561.32 of the Revised Code, the board shall consult with the office of aviation of the division of multi-modal planning and programs of the department of transportation under section 4561.341 of the Revised Code.

(6) That the facility will serve the public interest, convenience, and necessity;

(7) In addition to the provisions contained in divisions (A)(1) to (6) of this section and rules adopted under those divisions, what its impact will be on the viability as agricultural land of any land in an existing agricultural district established under Chapter 929. of the Revised Code that is located within the site and alternative site of the proposed major utility facility. Rules adopted to evaluate impact under division (A)(7) of this section shall not require the compilation, creation, submission, or production of any information, document, or other data pertaining to land not located within the site and alternative site.

(8) That the facility incorporates maximum feasible water conservation practices as determined by the board, considering available technology and the nature and economics of the various alternatives.

(B) If the board determines that the location of all or a part of the proposed facility should be modified, it may condition its certificate upon that modification, provided that the municipal corporations and counties, and persons residing therein, affected by the modification shall have been given reasonable notice thereof.

(C) A copy of the decision and any opinion issued therewith shall be served upon each party.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2004



Section 4906.11 - Opinion stating reason for decision.

In rendering a decision on an application for a certificate, the power siting board shall issue an opinion stating its reasons for the action taken.

Effective Date: 11-15-1981



Section 4906.12 - Procedures of public utilities commission to be followed.

Sections 4903.02 to 4903.16 and 4903.20 to 4903.23 of the Revised Code shall apply to any proceeding or order of the power siting board under Chapter 4906. of the Revised Code, in the same manner as if the board were the public utilities commission under such sections.

Effective Date: 11-15-1981



Section 4906.13 - No local jurisdiction.

(A) As used in this section and sections 4906.20 and 4906.98 of the Revised Code, "economically significant wind farm" means wind turbines and associated facilities with a single interconnection to the electrical grid and designed for, or capable of, operation at an aggregate capacity of five or more megawatts but less than fifty megawatts. The term excludes any such wind farm in operation on the effective date of this section.

(B) No public agency or political subdivision of this state may require any approval, consent, permit, certificate, or other condition for the construction or initial operation of a major utility facility or economically significant wind farm authorized by a certificate issued pursuant to Chapter 4906. of the Revised Code. Nothing herein shall prevent the application of state laws for the protection of employees engaged in the construction of such facility or wind farm nor of municipal regulations that do not pertain to the location or design of, or pollution control and abatement standards for, a major utility facility or economically significant wind farm for which a certificate has been granted under this chapter.

Effective Date: 10-23-1972; 2008 HB562 06-24-2008



Section 4906.14 - Joint proceedings.

The power siting board, in the discharge of its duties under Chapter 4906. of the Revised Code, may make joint investigations, hold joint hearings within or without the state, and issue joint or concurrent orders in conjunction or concurrence with any official or agency of any state or of the United States, whether in the holding of such investigations or hearings, or in the making of such orders, the board is functioning under agreements or compacts between states or under the concurrent power of states to regulate interstate commerce, or as an agency of the United States, or otherwise. The board, in the discharge of its duties under Chapter 4906. of the Revised Code, may negotiate and enter into agreements or compacts with agencies of other states, pursuant to any consent of congress, for cooperative efforts in certificating the construction, operation, and maintenance of major utility facilities in accord with the purposes of such sections and for the enforcement of the respective state laws regarding such facilities.

Effective Date: 11-15-1981



Section 4906.15 - [Repealed].

Effective Date: 12-14-1977



Section 4906.20 - Certificate required to construct certain wind farms.

(A) No person shall commence to construct an economically significant wind farm in this state without first having obtained a certificate from the power siting board. An economically significant wind farm with respect to which such a certificate is required shall be constructed, operated, and maintained in conformity with that certificate and any terms, conditions, and modifications it contains. A certificate shall be issued only pursuant to this section. The certificate may be transferred, subject to the approval of the board, to a person that agrees to comply with those terms, conditions, and modifications.

(B) The board shall adopt rules governing the certificating of economically significant wind farms under this section. Initial rules shall be adopted within one hundred twenty days after June 24, 2008.

(1) The rules shall provide for an application process for certificating economically significant wind farms that is identical to the extent practicable to the process applicable to certificating major utility facilities under sections 4906.06, 4906.07, 4906.08, 4906.09, 4906.10, 4906.11, and 4906.12 of the Revised Code and shall prescribe a reasonable schedule of application filing fees structured in the manner of the schedule of filing fees required for major utility facilities.

(2) Additionally, the rules shall prescribe reasonable regulations regarding any wind turbines and associated facilities of an economically significant wind farm, including, but not limited to, their location, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement and including erosion control, aesthetics, recreational land use, wildlife protection, interconnection with power lines and with regional transmission organizations, independent transmission system operators, or similar organizations, ice throw, sound and noise levels, blade shear, shadow flicker, decommissioning, and necessary cooperation for site visits and enforcement investigations. The rules also shall prescribe a minimum setback for a wind turbine of an economically significant wind farm. That minimum shall be equal to a horizontal distance, from the turbine's base to the property line of the wind farm property, equal to one and one-tenth times the total height of the turbine structure as measured from its base to the tip of its highest blade and be at least seven hundred fifty feet in horizontal distance from the tip of the turbine's nearest blade at ninety degrees to the exterior of the nearest, habitable, residential structure, if any, located on adjacent property at the time of the certification application. The setback shall apply in all cases except those in which all owners of property adjacent to the wind farm property waive application of the setback to that property pursuant to a procedure the board shall establish by rule and except in which, in a particular case, the board determines that a setback greater than the minimum is necessary.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB562 06-24-2008



Section 4906.97 - Notice and hearing of complaint.

(A) Upon a finding by the power siting board that there are reasonable grounds to believe that a person has violated a provision of section 4906.98 of the Revised Code, the board shall fix a time for hearing such complaint and shall notify the person. The notice shall be served not less than fifteen days before the date of hearing and shall state the matters that are the subject of the complaint. Parties to the complaint are entitled to be heard, to be represented by counsel, and to have process to enforce the attendance of witnesses.

(B) The power siting board by order or its chairperson, with written notice to the person and opportunity to respond, may require that any activity that is the subject of a complaint under division (A) of this section be suspended for the duration of the board's consideration of the complaint. Upon a showing by the party against which the complaint was filed that all matters have been addressed satisfactorily, the chairperson shall terminate the suspension.

(C) After notice and opportunity for hearing in accordance with division (A) of this section and upon a finding by the board that a person has violated a provision of section 4906.98 of the Revised Code, the board by order may assess a forfeiture of not more than five thousand dollars for each day of the violation, but the aggregate of forfeitures for a related series of violations shall not exceed one million dollars. In determining the amount of any forfeiture, the board shall consider all of the following:

(1) The gravity of the violation;

(2) The person's history of prior violations;

(3) The person's good faith efforts to comply and undertake corrective action;

(4) The person's ability to pay the forfeiture;

(5) The cost of the project;

(6) The effect of the forfeiture on the person's ability to continue as an applicant;

(7) Such other matters as justice requires.

(D) The attorney general, upon written request of the board, shall bring a civil action to recover any forfeiture assessed under division (C) of this section but not paid, or to seek other appropriate relief, including injunctive relief. The action shall be brought in the court of common pleas of Franklin county. The court shall give precedence to the action over all other cases.

(E) All forfeitures collected under division (C) or (D) of this section shall be deposited into the state treasury to the credit of the general revenue fund.

Effective Date: 04-07-2004



Section 4906.98 - Prohibited acts.

(A) No person shall construct a major utility facility or economically significant wind farm without first obtaining a certificate.

(B) No person shall construct, operate, or maintain a major utility facility or economically significant wind farm other than in compliance with the certificate the person has obtained.

(C) No person or economically significant wind farm shall fail to comply with any order issued pursuant to this chapter or with a suspension otherwise required under division (B) of section 4906.97 of the Revised Code.

Effective Date: 04-07-2004; 2008 HB562 06-24-2008



Section 4906.99 - Penalty.

Whoever willfully violates any provision of section 4906.98 of the Revised Code may be fined not less than one thousand dollars nor more than ten thousand dollars for each day of violation, or imprisoned for not more than one year, or both.

Effective Date: 04-07-2004






Chapter 4907 - PUBLIC UTILITIES COMMISSION - RAILROAD POWERS

Section 4907.01 - Definitions.

As used in sections 4907.01 to 4907.63 of the Revised Code:

(A) "Public utility" has the same meaning as in section 4905.02 of the Revised Code.

(B) "Telephone company," "street railway company," and "interurban railroad company" have the same meanings as in section 4905.03 of the Revised Code.

(C) "Railroad" has the same meaning as in section 4907.02 of the Revised Code.

(D) "Public highway" has the same meaning as in section 4921.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-19-1961



Section 4907.02 - Railroad defined.

As used in Chapters 4901., 4903., 4905., 4907., 4909., and 4959. of the Revised Code, "railroad" includes any corporation, company, individual, or association of individuals, or its lessees, trustees, or receivers appointed by a court, which owns, operates, manages, or controls a railroad or part of a railroad as a common carrier in this state, or which owns, operates, manages, or controls any cars or other equipment used on such a railroad, or which owns, operates, manages, or controls any bridges, terminals, union depots, sidetracks, docks, wharves, or storage elevators used in connection with such a railroad, whether owned by such railroad or otherwise, and means and includes express companies, water transportation companies, freight-line companies, sleeping car companies, and interurban railroad companies, and all persons and associations of persons, whether incorporated or not, operating such agencies for public use in the conveyance of persons or property within this state. All duties required of, and penalties imposed upon, a railroad or an officer or agent thereof insofar as they are applicable, are required and imposed upon express companies, water transportation companies, and interurban railroad companies, and upon their officers and agents.

The public utilities commission has the power of supervision and control of express companies, water transportation companies, and interurban railroad companies to the same extent as railroads.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 03-09-1999



Section 4907.03 - Regulation of service.

Regulation of service applicable to railroads shall include:

(A) The transportation of passengers and property between points within this state;

(B) The receiving, switching, delivering, storing, and handling of such property;

(C) All charges connected with divisions (A) and (B) of this section, including icing charges and mileage charges;

(D) All railroad companies, sleeping car companies, equipment companies, express companies, car companies, freight and freight-line companies, and all associations of persons, whether incorporated or otherwise, which do business as common carriers, upon or over a line of railroad within this state;

(E) A common carrier engaged in the transportation of passengers or property wholly by rail, partly by rail and partly by water, or wholly by water;

(F) The regulation of all other duties, services, practices, and charges of the railroad company, incident to the shipping and receiving of freight, which are proper subjects of regulation. Such regulation shall not include or apply to the regulation of commerce with foreign nations, commerce among the several states, and commerce with the Indian tribes.

Effective Date: 10-01-1953



Section 4907.04 - Exception.

Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code do not apply to street and electric railways engaged solely in the transportation of passengers within the limits of cities, or to other private railroads not doing business as common carriers.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.05 - Power to confer with commissioners of other states.

The public utilities commission may confer on any matters relating to railroads by correspondence, by attending conventions, or otherwise, with the railroad commissioners of other states and with the interstate commerce commission.

Effective Date: 10-01-1953



Section 4907.06 - Commission may inquire into management of railroads.

The public utilities commission may inquire into the management of the business of any railroad, and shall keep itself informed as to the manner and method in which it is conducted. It may obtain from a railroad the information necessary to enable it to perform the duties and carry out the objects for which it was created.

Effective Date: 10-01-1953



Section 4907.07 - Investigation into violations of the interstate commerce law.

The public utilities commission may, and on complaint shall, investigate any freight rates on interstate traffic on railroads in this state. If in its opinion they are excessive, discriminatory, levied in violation of the interstate commerce law, or in conflict with the rulings, orders, or regulations of the interstate commerce commission, it shall present the facts to the railroad with the request to make such changes as the public utilities commission advises. If such changes are not made within a reasonable time, the public utilities commission shall apply by petition to the interstate commerce commission for relief.

Effective Date: 07-25-1969



Section 4907.08 - Commission to inquire into neglect or violations of laws.

The public utilities commission shall inquire into any neglect or violation of the laws of this state by a railroad doing business in this state, by its officers, agents, or employees, or by any person operating a railroad. The commission shall enforce Chapters 4901., 4903., 4905., 4907., 4909., and 4959. of the Revised Code, as well as all other laws relating to railroads, and report violations thereof to the attorney general.

If, upon complaint or otherwise, the commission has reason to believe that a railroad or any officer, agent, or employee of a railroad has violated or is violating any law of this state, or if it has reason to believe that differences have arisen between citizens of the state and any railroad operating as a common carrier within this state, it shall examine into the matter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 03-09-1999



Section 4907.09 - Power of commission to regulate in cases not designated.

If, after hearing and investigation as provided by Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code, the public utilities commission finds any charge, regulation, or practice affecting the transportation of passengers or property, or any service in connection therewith, not specifically designated, unreasonable or unjustly discriminatory, it may regulate it as provided by such chapters in such cases.

Effective Date: 10-01-1953



Section 4907.10 - Commission may make examinations.

Upon demand, the public utilities commission, a public utilities commissioner, or any person employed by the commission for that purpose, may inspect the books and papers of a railroad and examine under oath any officer, agent, or employee of a railroad, in relation to any matter which is the subject of complaint and investigation. A person other than one of the commissioners, who makes such demand shall produce his authority to make such inspection, under the hand of a commissioner, or of the secretary, and under the seal of the commission.

Effective Date: 10-01-1953



Section 4907.11 - Commission may require production of books and papers.

By order or subpoena served on a railroad as a summons is served in a civil action in the court of common pleas, the public utilities commission may require, at such time and place within this state as it designates, the production of books, papers, or accounts relating to any matter which is the subject of complaint or investigation, kept by such railroad in any office or place outside of this state, or verified copies thereof, in order that an examination of such books, papers, or accounts may be made by the commission or under its direction. Such subpoena may issue to a sheriff of any county of this state.

Effective Date: 10-01-1953



Section 4907.12 - Forfeiture for refusal to comply with subpoena.

A railroad failing or refusing to comply within a reasonable time with an order or subpoena from the public utilities commission issued under section 4907.11 of the Revised Code shall forfeit and pay into the state treasury, for each day it so fails or refuses, not less than one hundred nor more than one thousand dollars, to be recovered in a civil action in the name of the commission.

Effective Date: 10-01-1953



Section 4907.13 - Annual statement under oath to commission.

Every railroad company, incorporated or doing business in this state, shall file with the public utilities commission a full and true statement of the affairs of such company relative to this state, covering the yearly period fixed by the commission. Such statement shall be made under oath of the proper officers of such company and shall be similar in character and detail to the annual report required to be made by railroad companies to the interstate commerce commission. If any such report is defective or erroneous, the public utilities commission may order it to be amended within a prescribed time. Such annual reports shall be preserved in the office of the public utilities commission, which commission may require specific answers to questions upon which it desires information. A railroad company which violates this section is subject to the forfeiture provided in section 4905.12 of the Revised Code.

Effective Date: 10-01-1953



Section 4907.14 - List of officers and directors.

Within thirty days after the election of the directors of a railroad doing business in this state, the secretary of the railroad shall forward to the public utilities commission a list of the officers and directors thereof, giving the place of residence and post-office address of each. If a change occurs in the organization of the officers or board of directors of a railroad , the secretary shall notify the commission of such change and the residence and post-office address of each of the officers and directors.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4907.15 - Map and profile of new railroad.

Within a reasonable time after the construction of a railroad, or at any time when required by the public utilities commission, such railroad shall make and file with the commission a map and profile of such railroad, which shall be drawn on a scale, and certified and signed by the president or engineer of such railroad. A railroad company which violates this section is subject to the forfeiture provided in section 4905.12 of the Revised Code.

Effective Date: 10-01-1953



Section 4907.16 - Commission shall be furnished copies of certain leases, contracts, and agreements.

On demand of the public utilities commission, each railroad within this state shall furnish copies of all leases, contracts, and agreements with express, sleeping car, freight, or rolling stock companies, or other companies doing business upon or in connection with such road, to the commission. The commission or its authorized agent may examine any officer, agent, or employee of a railroad or of such other companies, under oath, relative to the stock which he has in any of such companies, and his pecuniary interests, direct or indirect, in such companies.

Effective Date: 10-01-1953



Section 4907.17 - Report of free transportation.

On the first Monday in February in each year, and oftener if required by the public utilities commission, each railroad shall file with the commission a verified list of all railroad tickets, passes, and mileage books issued free or for other than actual bona fide money consideration at full established rates during the preceding year, with the names of the recipients thereof, the amount received therefor, and the reason for issuing them. This section does not apply to the sale of tickets at reduced rates open to the public, or tickets, passes, or mileage books issued to persons not residents of the state, or tickets, passes, or mileage books issued free pursuant to authority conferred in section 4907.30, 4907.31, and 4907.34 of the Revised Code.

Effective Date: 10-01-1953



Section 4907.18 - Commission may demand copies of transportation contracts.

When required by the public utilities commission and within a time fixed by it, each railroad shall deliver to the commission for its use copies of all contracts which relate to the transportation of persons or property or any service in connection therewith, made or entered into by such railroad with any other railroad, terminal, depot, car or equipment company, express or other transportation company, bridge company, or any shipper, producer, consumer, or other person doing business with it.

Effective Date: 10-01-1953



Section 4907.19 - Commission shall prepare blank forms for railroad.

The public utilities commission shall cause blank forms to be prepared suitable for the purposes designated in Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code which shall conform as nearly as practicable to the forms prescribed by the interstate commerce commission, and, when necessary, furnish such blank forms to each railroad.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.20 - Forms - completion and verification.

A railroad receiving blank forms from the public utilities commission shall cause them to be properly filled, answering fully and correctly each question therein. In case it is unable to answer any question, such railroad shall give a good and sufficient reason for not answering it. Such answers shall be verified under oath by the proper officer of the railroad and returned to the commission within the time fixed by it.

Effective Date: 01-01-1974



Section 4907.21 - Refusal to fill blank forms.

No officer, agent, or employee of a railroad company shall willfully fail to fill out and return a blank form required by the public utilities commission, or by law, or willfully fail to answer a question propounded in a blank form, knowingly give a false answer to such question or evade the answer to it, if the fact inquired of is within his knowledge, or, upon proper demand, willfully fail to exhibit a book, paper, or account of such railroad which is in his possession or under his control, to a public utilities commissioner or other person authorized to examine it.

Effective Date: 10-01-1953



Section 4907.22 - Prohibition against directing violation.

No railroad shall, by itself or by a general officer thereof, by direction, instruction, or request, cause an officer, agent, or employee of such railroad to violate section 4907.21 of the Revised Code.

Effective Date: 10-01-1953



Section 4907.23 - Duty of railroad to report certain accidents.

Whenever an accident attended with loss of human life occurs within this state upon the line of any railroad, or on the depot grounds or yards of any railroad, such railroad shall give immediate notice of such accident to the public utilities commission. In case of such accident, the commission, if it deems the public interest requires it, shall cause an investigation to be made forthwith, which shall be held in the locality of the accident, unless for greater convenience of those concerned, the commission orders such investigation held at some other place. Such investigation may be adjourned from place to place as is necessary and convenient. The commission shall give reasonable notice to an officer or station agent of the company of the time and place of the investigation. The cost of such investigation shall be certified by the chairman of the commission, and audited and paid by the state as other expenses. The commission shall keep a record or file of the proceedings and evidence.

Effective Date: 10-01-1953



Section 4907.24 - Adequate service and facilities.

Each railroad shall furnish reasonably adequate service and facilities. The charges made for any service rendered or to be rendered in the transportation of passengers or property, for any service in connection therewith, or for the receiving, switching, delivering, storing, or handling of such property, shall be reasonable and just. Every unjust and unreasonable charge for such service is prohibited.

Effective Date: 10-01-1953



Section 4907.25 - Railroad shall file schedules.

Each railroad shall print in plain type and file with the public utilities commission, within a time fixed by the commission, schedules, showing all rates, fares, and charges for transportation of passengers and property, and any service in connection therewith, which such railroad has established and which are in force at such time between all points in this state upon its railroad, or upon any railroad controlled or operated by it. Such schedules shall be open to public inspection. Such schedules shall plainly state the places upon such railroad or upon any railroad controlled or operated by it in this state between which passengers and property will be carried, and there shall be filed with such schedule the classification of freight in force. As a part of such schedules, each railroad shall publish the rules and regulations affecting the rates charged or to be charged for transportation of passengers or property, and also its charges for delay in loading or unloading cars, for track and car service, rental, demurrage, switching, terminal or transfer service, or for any other service in connection with transportation of persons or property. Two copies of such schedules, in such form and places as are accessible for inspection by the public, shall be filed and kept on file in every depot, station, and office of such railroad where passengers or freight are received for transportation.

Effective Date: 10-01-1953



Section 4907.26 - Schedules of joint rates.

When passengers or property are transported over connecting railroads in this state operated by two or more railroads which establish joint rates, fares, and charges, a schedule thereof, compiled as provided in section 4907.25 of the Revised Code, shall be printed, filed with the public utilities commission, and filed in every depot, station, and office of such railroads where passengers or property are received for transportation.

Effective Date: 10-01-1953



Section 4907.27 - Changes in schedules.

After schedules are filed as provided in sections 4907.25 and 4907.26 of the Revised Code, no change shall be made in any schedule, including a schedule of joint rates, or in any classification, except upon thirty days' notice to the public utilities commission. All such changes shall be plainly indicated upon existing schedules, or by filing new schedules thirty days prior to the time they are to take effect. The commission may, for good cause shown, allow changes upon less than the notice specified in this section, or modify the requirements of this section in respect to publishing, posting, and filing of tariffs, either in particular instances or by a general order applicable to special or peculiar circumstances or conditions. Copies of all new schedules shall be filed as provided in section 4907.26 of the Revised Code in every depot, station, and office of such railroad thirty days prior to the time they are to take effect, unless the commission prescribes a less time. When a change is made in an existing schedule, including schedules of joint rates, the railroad shall post a notice in a conspicuous place in every depot, station, and office, stating that changes have been made in the schedules on file, specifying the class or commodity affected, and stating the date when such changes will take effect.

Effective Date: 10-01-1953



Section 4907.28 - Charges shall conform to schedule.

No railroad shall charge, demand, collect, or receive a greater or less compensation for the transportation of passengers or property, or for any service in connection therewith, than is specified in the printed schedules referred to in sections 4907.25 to 4907.27 of the Revised Code, including schedules of joint rates, as being then in force. The rates, fares, and charges named in such schedules shall be the lawful rates, fares, and charges until they are changed as provided in Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.29 - Commission shall prescribe forms.

The public utilities commission may prescribe such changes in the form in which schedules are issued by a railroad as are expedient. Such schedules, as far as practicable, shall conform to the forms prescribed by the interstate commerce commission.

Effective Date: 10-01-1953



Section 4907.30 - Free transportation prohibited - exceptions.

No railroad company owning or operating a railroad wholly or partly within this state shall, directly or indirectly, issue or give a free ticket, free pass, or free transportation for passengers, except to:

(A) Its employees and their families, its officers, agents, surgeons, physicians, and attorneys at law;

(B) Ministers of religion, traveling secretaries of railroad young men's or young women's Christian associations, inmates of hospitals and charitable institutions, and persons exclusively engaged in charitable work;

(C) Indigent, destitute, and homeless persons, and to such persons when transported by charitable societies or hospitals, and the necessary agents employed in such transportation;

(D) Residents of the national homes or state homes for disabled volunteer soldiers, and residents of veterans' homes, including those about to enter and those returning home after discharge, and boards of managers of such homes;

(E) Necessary caretakers of livestock, poultry, and fruit;

(F) Employees on sleeping cars or express cars;

(G) Line workers of telephone companies;

(H) Railway mail service employees, post-office inspectors, custom inspectors, and immigration inspectors;

(I) News carriers on trains, baggage agents, witnesses attending any legal investigation in which the railroad is interested, persons injured in wrecks, and physicians and nurses attending such persons.

As used in this section, "employee" includes furloughed, pensioned, and superannuated employees, persons who have become disabled or infirm in the service of any such common carrier, the remains of a person killed in the employment of a carrier, and ex-employees traveling for the purpose of entering the service of any such common carrier, and "families" includes the families of such persons and also the surviving spouses and dependent children of employees who died while in the service of any common carrier.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 08-29-1979



Section 4907.31 - Passes may be interchanged.

Section 4907.30 of the Revised Code does not prohibit the interchange of passes for the officers, agents, and employees and their families. Such section does not prohibit any railroad company from carrying passengers free in order to provide relief in cases of general epidemics, pestilence, or other calamitous visitation.

Effective Date: 10-01-1953



Section 4907.32 - Prohibition.

No railroad company shall violate sections 4907.30, 4907.31, and 4907.34 of the Revised Code. No person, other than the persons excepted in such sections, shall use a free ticket, free pass, or free transportation.

Effective Date: 10-01-1953



Section 4907.33 - Uniform classification of freight.

The classification of freight in this state shall be uniform on all railroads.

Effective Date: 10-01-1953



Section 4907.34 - Exceptions as to freight rates.

Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code do not prevent the carriage, storage, or handling of freight free or at reduced rates, for the United States, this state, any political subdivision thereof, for charitable purposes, to and from fairs and expositions for exhibition thereat, or the property, of railroad employees for their own exclusive use or consumption or that of their families. Such chapters do not prevent the issuance of mileage, commutation, or excursion passenger tickets, if obtainable by any person applying therefor without discrimination, or of party tickets, if obtainable by all persons applying therefor under like circumstances and conditions.

Effective Date: 10-01-1953



Section 4907.35 - Unjust discrimination - forfeiture.

If a railroad, or an agent or officer of a railroad, by special rate, rebate, drawback, or by means of false billing, false classification, false weighing, or other device, charges, demands, collects, or receives, either directly or indirectly, from any person, firm, or corporation, a greater or less compensation for service rendered or to be rendered by such railroad for the transportation of persons or property or any service in connection therewith, than that prescribed in the published tariffs then in force, or established as provided in Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code, or a greater or less compensation than it charges, demands, collects, or receives from any other person, firm, or corporation for a like and contemporaneous service in the transportation of a like kind of traffic, under substantially similar circumstances and conditions, the railroad is guilty of unjust discrimination, which is hereby prohibited. Upon conviction of unjust discrimination, such railroad shall forfeit and pay into the state treasury not less than one hundred nor more than five thousand dollars for each offense.

No agent or officer of a railroad shall violate this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.36 - Illegal concessions.

No railroad shall demand, charge, collect, or receive from a person, firm, or corporation a less compensation for the transportation of property or for a service rendered or to be rendered by such railroad in consideration of such person, firm, or corporation furnishing a part of the facilities incident thereto. This section does not prohibit a railroad from procuring facilities or service incident to transportation and paying a reasonable compensation therefor.

Effective Date: 10-01-1953



Section 4907.37 - Unlawful preference.

No common carrier subject to Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code shall make or give undue or unreasonable preference or advantage to a particular person, company, firm, corporation, or locality, or to any particular description of traffic, or subject any particular person, company, firm, corporation, or locality, or any particular description of traffic, to any undue or unreasonable prejudice or disadvantage in any respect.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.38 - Rebate or concessions prohibited.

No person, firm, or corporation, shall knowingly accept or receive a rebate, concession, or discrimination in respect to transportation of property wholly within this state or for service in connection therewith, whereby such property, by false billing, false classification, false weighing, or other device, is transported at a less rate than that named in the published tariffs in force, or whereby any service or advantage is received other than that specified in such tariffs.

Effective Date: 10-01-1953



Section 4907.39 - Depots, switches, and sidetracks.

Each railroad shall provide and maintain adequate depots and depot buildings at its regular stations for the accommodation of passengers. Such depot buildings shall be kept clean, well-lighted, and warmed, for the comfort and accommodation of the traveling public. Each railroad shall provide and maintain adequate and suitable freight depots, buildings, switches, and sidetracks for receiving, handling, and delivering freight, transported or to be transported by such railroad.

Effective Date: 10-01-1953



Section 4907.40 - Control over private tracks.

The public utilities commission has the same control over private tracks, so far as such tracks are used by common carriers in connection with a railroad for the transportation of freight, as it has over the tracks of such railroad.

Effective Date: 10-01-1953



Section 4907.41 - Supply of cars.

Upon reasonable notice, each railroad shall furnish suitable cars for all persons who may apply therefor, for the transportation of any and all kinds of freight in carload lots, if it is within its power to do so. In case of insufficiency of cars at any time to meet all requirements, such cars as are available shall be distributed among the applicants therefor in proportion to their respective immediate requirements, without discrimination between shippers, or between competitive or noncompetitive places. Preference may be given to shipments of livestock and perishable property. The public utilities commission may enforce reasonable regulations for furnishing cars to shippers, switching, loading, and unloading cars, and the weighing of cars and freight offered for shipment over any railroad.

Effective Date: 10-01-1953



Section 4907.42 - Interchange of traffic.

Railroad companies as between themselves, and interurban railroads and electric railways as between themselves, shall afford reasonable and proper facilities for interchange of traffic between their respective lines, for forwarding and delivering passengers and property, and shall transfer and deliver, without unreasonable delay or discrimination, loaded or empty cars, freight, or passengers, destined to a point on its own or connecting lines. Precedence over other freight may be given to livestock and perishable freight.

Effective Date: 10-01-1953



Section 4907.43 - Railroad track connection.

When the tracks of a railroad and the tracks of an interurban or suburban railway cross, connect, or intersect, and such tracks are of the same gauge, the companies owning such railroads may connect such tracks so as to admit the passage of cars from one to the other with facility.

If any such railroads fail to make such connection, upon complaint of any party authorized by Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code to file complaint, the public utilities commission shall proceed to hear and determine the same in a manner provided for making investigations upon complaint.

If upon such hearing the commission finds that it is practicable and reasonably necessary to accommodate the public, to connect such tracks and that when so connected it will be practicable to transport cars over such railroad without endangering the equipment, tracks, or appliances of either company, the commission shall make an order requiring such railroads to make connection. Such order shall describe the terms and conditions and shall apportion the cost of making such connection between the railroads.

When such connection is made, the railroads parties to it, according to their respective powers, shall afford all reasonable and proper facilities for the interchange of traffic between their respective lines for forwarding and delivering passengers and property, and without unreasonable delay or discrimination shall transfer, switch, and deliver freight or passenger cars destine to a point on its own or connecting lines. Precedence may be given to livestock and perishable freight over other freight. Whenever a derailing device is required at the intersection of any railroads mentioned in this section, it shall be installed, maintained, and operated as required by the commission, which may prescribe the necessary rules and regulations for such operation, and designate the companies that shall be responsible for the operation of such derailing device.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.44 - Duty of commission as to dangerous structures.

A railroad subject to regulation by the public utilities commission shall, in accordance with American railway engineers association codes of rules for inspection or other standards approved by the public utilities commission, inspect annually every bridge used for transportation of freight, passengers, or railroad crews on which the railroad performs all or part of the structural maintenance work. Inspection shall be made or supervised by a professional engineer. If at any time a bridge is found to be dangerous or unfit for transportation of passengers, freight, or railroad crews, the railroad shall immediately report the condition of the bridge to the public utilities commission. When the bridge passes over a public highway, such report shall also be given to the public authority having jurisdiction over such highway. The railroad shall file the annual inspection report with the commission on forms furnished by the commission or in a form acceptable to the commission. The commission shall examine all inspection reports. If, as a result of examination of inspection reports, on complaint, or otherwise, the public utilities commission has reasonable grounds to believe that any of the tracks, bridges, or other structures of a railroad are in a condition which renders them dangerous or unfit for the transportation of passengers, freight, or railroad crews, it shall forthwith inspect and examine them. If the commission is of the opinion that such structures are unfit for the transportation of passengers, freight, or railroad crews with safety, it shall immediately give to the superintendent, or other executive officer of the company operating such railroad, notice of the condition thereof, and of the repairs or reconstruction necessary to place them in a safe condition. The commission shall prescribe the time within which such repairs or reconstruction must be made, and the rate of speed for trains passing over such dangerous or defective track, bridge, or other structure, until the repairs or reconstruction required are made. If of the opinion that it is needful and proper, the commission shall forbid the running of all trains over such defective track, bridge, or other structure.

Effective Date: 06-11-1968



Section 4907.45 - Repair of defective track.

No superintendent or other executive officer of a company operating a railroad who receives from the public utilities commission notice of a prescribed rate of speed for trains passing over a defective track, bridge, or other structure, or notice forbidding the running of passenger trains over such defective track, bridge, or other structure, shall neglect, within two days after receiving such notice, to direct the proper subordinate officers to run the passenger trains over such defective track, bridge, or other structure at a speed not greater than that so prescribed, or, if the running of a passenger train is so forbidden, to stop running passenger trains over it. No engineer, conductor, or other employee shall knowingly disobey such an order.

Effective Date: 10-01-1953



Section 4907.46 - Forfeiture in case of noncompliance.

If the company operating a railroad neglects or without good cause fails to make the repairs or reconstruction prescribed by the public utilities commission within the time limited by it under section 4907.44 and 4907.45 of the Revised Code, such company shall forfeit to the state one hundred dollars for each day that such repairs or reconstruction is delayed beyond the time prescribed.

Effective Date: 10-01-1953



Section 4907.47 - Installing crossing signals.

(A) If, after public hearing as to the necessity for installing protective devices at a public railroad highway grade crossing, written notice of which is published once a week for three consecutive weeks in a newspaper of general circulation in the county in which the crossing is located and is given the railroad and public authority involved at least thirty days in advance of such hearing, it is the opinion of the public utilities commission that the public safety requires a gate, automatic alarm bell, or other mechanical device to be erected and maintained at any place where a public road or street is crossed at the same level by a railroad, and the crossing has been declared by the commission to be so dangerous and hazardous as to require additional protective devices, or the public safety requires that a flagman be stationed and maintained at such crossing, the commission shall give the superintendent, manager, or other officer in charge of such railroad a written order of what is required, and shall assign the cost of installing any such device between the railroad and the public in any proportion it determines proper that is consistent with any applicable federal requirements, after giving due consideration to the factors listed in division (B) of this section.

(B) In assigning the cost of any such device the commission shall consider factors of volume of vehicular traffic, volume of train traffic, train type and speed, limitations of view and the causes thereof, savings, if any, which will inure to the railroad as the result of the installation, benefits to the public resulting from the reduction of hazard at the crossing, the probable cost of the installation, the future cost to the railroad of maintaining any such device, and any other special factors and conditions that the commission considers relevant. The commission may accept a railroad's agreement to maintain the installation as being its share of the cost for the protection. If any part of the cost is assigned to the public, it shall be apportioned to the state agency or political subdivision having jurisdiction over such crossing, and may be paid from any funds levied and made available for highway or street purposes; provided, that funds from the grade crossing protection fund created by section 4907.472 of the Revised Code may be used to pay the public's share of the cost. After the commission has issued an appropriate order requiring that additional protective devices be installed by a specific date, which shall be a reasonable time from the date of the order, the railroad concerned shall erect or install the additional protective devices or station the flagman within the time prescribed by the order. If the additional protective devices are not erected or installed within that time, the commission may reduce or eliminate the amount of any funds in the grade crossing protection fund obligated to pay the public's share of the costs relating to the erection, installation, and maintenance of the additional protective devices and, consistent with any applicable federal requirements, may assign to the railroad concerned any amount, up to one hundred per cent, of the total amount of the costs of erecting, installing, and maintaining the additional protective devices. Any person owning or operating a railroad and neglecting or refusing to erect or maintain such gate, automatic alarm bell, or other mechanical device, or to maintain such flagman, when required by the commission pursuant to this section or section 4907.471 of the Revised Code, and after the commission has issued an appropriate order finding that the public funds will be made available with respect to any protective device it has ordered installed, shall forfeit to the state, for every such neglect or refusal, one thousand dollars, and in addition, shall forfeit one thousand dollars for each day such neglect or refusal continues.

Effective Date: 10-29-1989



Section 4907.471 - Surveys determining probability of accident at crossing.

(A) The public utilities commission shall survey all public crossings of railroads at grade, whether on state, county, or township highways or on streets or ways within municipal corporations. The commission shall devise a formula according to sound highway engineering practice for determining the probability of accident at each such crossing and may include in the formula factors representing volume of vehicular traffic, volume of train traffic, history of previous accidents, train type and speed, limitations of view, intersection angle, number of tracks, highway alignment, and such other special factors and conditions as are in its opinion relevant. The commission shall submit the formula to the director of transportation, who shall review it to ensure that it is consistent with applicable federal requirements. The commission shall classify all such public crossings according to that formula and shall prepare a priority list for the protection of such crossings, giving highest priority to the crossings at which the commission finds the highest probability of accident, and lowest priority to the ones at which it finds the least probability of accident, provided that for the purposes of this section the commission shall place first on the list any crossing that meets all of the following criteria:

(1) The crossing is at a section of railroad track that is being reactivated on or after May 1, 1990, and that has not been used for at least three years prior to the reactivation as determined by the commission;

(2) The territory abutting the railroad's right-of-way for a distance of three hundred feet or more has been improved with residences during the period of time the track was not being used;

(3) The commission has designated the crossing as dangerous and hazardous under division (A) of this section. The priority list shall be for the use of the commission in carrying out this section and sections 4907.47, 4907.474, and 4907.475 of the Revised Code and shall not be admissible in evidence in any action to recover damages for negligence arising out of the use of such grade crossings. The list shall be made available to the department of transportation for use in carrying out sections 4511.61 and 4955.33 of the Revised Code. The survey shall be continuous, and after the original list is prepared, the commission may change the respective priority ratings as it may from time to time determine. When new crossings at grade are opened, the commission shall survey them and place them on the priority list at such places as in its opinion the probability of accident at those crossings warrants. The commission may, pursuant to the priority ratings established as provided in this section, designate as dangerous and hazardous any railroad highway grade crossing it determines to be in need of additional protective devices. With respect to a high priority crossing so designated, the commission may negotiate with the railroad concerned, and with the state agency or political subdivision having jurisdiction over the crossing, an agreement providing for the installation at the crossing of appropriate luminous reflecting warning signs, luminous flashing signals, crossing gates illuminated at night, or other protective devices. The number, type, and location of the signs, signals, gates, or other protective devices, which shall conform with generally recognized national standards, shall be determined by agreement among the commission, the railroad concerned, and the state agency or political subdivision. The assignment of any part or all of the cost of the installation and subsequent maintenance of such signs, signals, gates, or other protective devices to the railroad and to the state or the political subdivisions shall be by the commission in any proportion it determines proper that is consistent with any applicable federal requirements, after giving due consideration to the factors listed in division (C) of this section.

(B) In cases where the railroad does not agree that the installation of additional protective devices is necessary, or where no agreement can be reached with the railroad as to the number, type, or location of such devices or the proportion of cost to be assigned to the railroad, the commission shall hold a public hearing as to the necessity for installing additional protective devices at the crossing at issue. Written notice of the hearing shall be given to the railroad at least thirty days in advance of the hearing, and notice of the hearing shall be published once a week for three consecutive weeks in a newspaper of general circulation in the county in which the crossing at issue is located. If, after the hearing, it is the opinion of the commission that the public safety requires additional protective devices to be erected and maintained at the crossing, the commission shall give the superintendent, manager, or other officer in charge of the railroad a written order of the protective devices required and the date by which any action shall be completed, and shall assign to the parties the cost of installing and maintaining the protective devices in any proportion it determines proper that is consistent with any applicable federal requirements, after giving due consideration to the factors listed in division (C) of this section.

(C) In assigning the cost of additional protective devices, the commission shall consider factors of volume of vehicular traffic, volume of train traffic, train type and speed, limitations of view and the causes thereof, savings, if any, which will inure to the railroad as the result of the installation, benefits to the public resulting from the reduction of hazard at the crossing, the probable cost of the installation, the future cost to the railroad of maintaining the devices, and any other special factors and conditions that the commission considers relevant. The commission may accept a railroad's agreement to maintain the additional protective devices as being its share of the cost for the protection. If any part of the cost of installation is assigned by the commission to the state agency or political subdivision having jurisdiction over the crossing, that cost may be paid from any funds levied and made available for highway or street purposes, provided that funds from the grade crossing protection fund created by section 4907.472 of the Revised Code may be used to pay the public's share of the cost. After the commission has issued an appropriate order requiring that additional protective devices be installed by a specific date, which shall be a reasonable time from the date of the order, the railroad concerned shall erect or install the additional protective devices within the time prescribed by the order. If the additional protective devices are not erected or installed within that time, the commission may reduce or eliminate the amount of any funds in the grade crossing protection fund obligated to pay the public's share of the costs relating to the erection, installation, and maintenance of the additional protective devices and, consistent with any applicable federal requirements, may assign to the railroad concerned any amount, up to one hundred per cent, of the total amount of the costs of erecting, installing, and maintaining the additional protective devices.

Effective Date: 11-28-1991



Section 4907.472 - Grade crossing protection fund.

(A) There is hereby created in the state treasury the grade crossing protection fund for the purpose of paying:

(1) The public share of the cost of reducing hazards at public highway-railway crossings at any location where a railway and a public highway intersect each other at a common grade, when such protection is ordered by the public utilities commission pursuant to section 4907.47, 4907.471, or 4907.49 of the Revised Code;

(2) The costs incurred by the commission in administering sections 4907.47 to 4907.476 of the Revised Code.

(B) Moneys for the fund shall be provided from the motor fuel tax levied under section 5735.05 of the Revised Code and any federal funds apportioned and allocated to the state for the reduction of hazards at railroad grade crossings. One hundred thousand dollars shall be transferred to the fund each month as provided for in section 5735.23 of the Revised Code, and may be expended by the commission to pay the public share of the costs for reducing hazards at railway crossings with highways, roads, or streets on the state, county, township, or municipal highway and street systems and the costs incurred by the commission in administering sections 4907.47 to 4907.476 of the Revised Code, provided that not more than ten per cent of the amounts thus transferred each fiscal year may be used for paying such administrative costs that fiscal year.

Effective Date: 10-01-1996



Section 4907.473 - Removing or defacing protective device prohibited.

No person shall unlawfully remove, displace, injure, or deface any sign, signal, gate, or other protective device required to be installed under Chapter 5523. of the Revised Code.

Effective Date: 10-29-1989



Section 4907.474 - Closing crossings to vehicular traffic.

(A) In making the survey provided for by section 4907.471 of the Revised Code, the public utilities commission shall determine as to each crossing whether there is a demonstrable need for such crossing to exist and whether the crossing could be closed to vehicular traffic, or to pedestrian traffic, or to both, and the travel over the crossing diverted to other crossings. In making this determination, the commission shall consider all of the following:

(1) The daily vehicular and train traffic at the crossing to be closed;

(2) The daily vehicular and train traffic at any alternate crossings;

(3) The daily increase in vehicular traffic at alternate crossings resulting from proposed crossing closures;

(4) The nature of the roadway at any alternate crossings;

(5) The total number of crossings within one linear mile of the crossing to be closed;

(6) The type of advance warning devices at any alternate crossings;

(7) The sight distances at any alternate crossings, including any permanent obstruction affecting distance of view;

(8) The impact of closure on vehicular traffic, emergency vehicles, commercial enterprises, and any other factors pertinent to municipal corporations and other populated areas;

(9) Any other factor the commission determines appropriate.

(B) If the commission finds that there is not a demonstrable need for a crossing to exist according to the factors listed in divisions (A)(1) to (9) of this section and that the crossing could be closed, and if the crossing is on a street or way within a municipal corporation, the commission shall hold a public hearing on the issue of the possible closing of the crossing to vehicular traffic, or to pedestrian traffic, or both, and invite comments on the closing and the effects the closing would have on the vehicular and pedestrian traffic patterns within the municipal corporation. The commission also shall hold such a hearing upon application of the municipal corporation within which a crossing is located, or upon application of the railroad having jurisdiction over a crossing, if the municipal corporation or railroad believes that there is not a demonstrable need for the crossing to exist and that the crossing should be closed to the public. Any such application filed by a municipal corporation or railroad shall be on a form provided by the commission. Notice of the hearing shall be published once a week for three consecutive weeks in a newspaper of general circulation in the municipal corporation in which the crossing at issue is located. The hearing shall be held at a location within the boundaries of the municipal corporation. If, after the hearing, it is the opinion of the commission that there is not a demonstrable need for the crossing to exist according to the factors listed in divisions (A)(1) to (9) of this section and that the crossing should be closed, the commission shall issue an order to the legislative authority of the municipal corporation in which the crossing is located directing it to discontinue the crossing and close it to vehicular traffic, or to pedestrian traffic, or both, by ordinance. The commission shall enter the order upon its journal. The legislative authority of the municipal corporation, within thirty days after receipt of the order from the commission, shall discontinue the crossing and close it to vehicular traffic, or to pedestrian traffic, or both, as specified in the order of the commission.

(C) The municipal corporation or railroad may file with the commission an application for a rehearing of the commission's order issued under division (B) of this section. Any application for a rehearing of an order issued by the commission under this section shall be filed in accordance with and meet the requirements contained in section 4903.10 of the Revised Code, and any rehearing held by the commission shall be conducted in accordance with that section. The municipal corporation or railroad may appeal the order of the commission, as affirmed or modified by the commission after the rehearing, to the supreme court.

(D) The commission shall assess the costs, as determined by the commission, of the closure of a crossing under this section against the railroad having jurisdiction over the crossing. If a municipal corporation or railroad applies for closure of a crossing under division (B) of this section, the commission may assess the costs of any investigation conducted under this section to make the determination required by division (A) of this section against the municipal corporation or railroad that applies for the closure.

Effective Date: 07-01-1993



Section 4907.475 - Closing rural crossings.

(A) If the public utilities commission finds that there is not a demonstrable need for the crossing to exist according to the factors listed in divisions (A)(1) to (9) of section 4907.474 of the Revised Code and that the crossing could be closed to vehicular traffic, or to pedestrian traffic, or to both, and the travel over the crossing diverted to other crossings, and if the crossing is on a road or highway other than a state highway and is outside the limits of a municipal corporation, the commission shall hold a public hearing on the issue of the possible closing of the crossing to vehicular traffic, or to pedestrian traffic, or both, and invite comments on the closing and the effects the closing would have on the traffic and pedestrian travel patterns within the county. The commission also shall hold such a hearing upon application of the county within which a crossing is located, or upon application of the railroad having jurisdiction over a crossing, if the county or railroad believes that there is not a demonstrable need for the crossing to exist and that the crossing should be closed to the public. Any such application filed by a county or railroad shall be on a form provided by the commission. Notice of the hearing shall be published once a week for three consecutive weeks in a newspaper of general circulation in the county in which the crossing at issue is located. The hearing shall be held at a location within the boundaries of the county. If, after the hearing, it is the opinion of the commission that there is not a demonstrable need for the crossing to exist according to the factors listed in divisions (A)(1) to (9) of section 4907.474 of the Revised Code and that the crossing should be closed, the commission shall issue an order to the board of county commissioners of the county in which such crossing is located directing it to discontinue the crossing and to close it to vehicular traffic, or to pedestrian traffic, or to both, by resolution as provided by sections 5553.01 to 5553.07 of the Revised Code. The board, within thirty days after receipt of the order from the commission, shall discontinue the crossing and close it to vehicular traffic, or to pedestrian traffic, or both, as specified in the order of the commission.

(B) The board or railroad may file an application with the commission for a rehearing of the commission's order issued under division (A) of this section. Any application for a rehearing of an order issued by the commission under this section shall be filed in accordance with and meet the requirements contained in section 4903.10 of the Revised Code, and any rehearing held by the commission shall be conducted in accordance with that section. The county or railroad may appeal the order of the commission, as affirmed or modified by the commission after the rehearing, to the supreme court.

(C) The commission shall assess the costs, as determined by the commission, of the closure of a crossing under this section against the railroad having jurisdiction over the crossing. If a county or railroad applies for closure of a crossing under division (A) of this section, the commission may assess the costs of any investigation conducted under this section to make the determination required by division (A) of section 4907.474 of the Revised Code against the county or railroad that applies for the closure.

Effective Date: 07-01-1993



Section 4907.476 - Use of federal funds.

In its administration of sections 4907.47 to 4907.475 of the Revised Code, the public utilities commission shall, to the extent that it uses federal funds in connection with the erection, installation, or maintenance of any grade crossing protective devices or additional grade crossing protective devices, adhere to all pertinent federal laws and regulations. Where such laws or regulations require that the department of transportation make final decisions for the state in matters regarding grade crossing protective device projects or additional grade crossing protective device projects, or enter into contracts and agreements for such projects on behalf of the state, or take other actions regarding such projects on behalf of the state that are necessary to comply with such laws and regulations, the commission shall work with and through the department, and may make agreements with the department, in its administration of sections 4907.47 to 4907.475 of the Revised Code. As a means of simplifying its administration of such sections, the commission may elect to use only state funds for the design or administrative costs associated with any such project. As a means of enforcing its orders under such sections, the commission may, as allowed by federal law and regulation, elect to use no federal funds in connection with the erection, installation, or maintenance of [a] particular grade crossing protective device or additional grade crossing protective device projects.

Effective Date: 10-29-1989



Section 4907.48 - Regulation of crossing signals.

All gates, bells, or devices erected under the direction of the public utilities commission shall be built within the time, in the manner, and of materials approved by the commission. Such devices so authorized shall be located in the highway or street on one or both sides of the railroad tracks, as the commission deems the public safety requires. Such gates shall be so constructed that when closed they obstruct or prevent passage across such railroad from the side on which a gate is located. Such bell must be so constructed that it will ring before the approach of every train of cars or locomotive within three hundred feet or more of such crossing, and continue to ring until such train or locomotive has reached the crossing. A person shall be in charge of such gate who shall close it at the approach of each train or locomotive and keep it open at all other times. If an automatic bell or other mechanical device is required at such crossing, the railroad shall keep such bell or device in good working order. For every neglect of duty imposed by this section such railroad shall forfeit twenty-five dollars.

Effective Date: 10-01-1953



Section 4907.49 - Dangerous crossings.

When two or more railroads cross a public highway or street at a dangerous crossing, the expenses incurred in the erection and maintenance of gates, bells, or other devices, and of necessary gatekeepers or flaggers, and apportioned by the public utilities commission as railroad expense, shall be shared equally by the railroads.

Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code do not prevent the use of automatic bells or other mechanical devices by a railroad at a public crossing not declared dangerous by the public utilities commission, nor do they prevent state, county, township, or municipal officials from entering into an agreement with a railroad to pay all or part of the expense of erecting a warning device. Any funds levied and made available for highways or street purposes may be used to pay the public share of the cost under such an agreement. If a gate is erected or a flagger is stationed and maintained by a railroad, either alone or pursuant to such an agreement, the gate or flagger shall not be abandoned nor an automatic bell or other mechanical device substituted for the gate or flagger, unless the commission consents to the abandonment or substitution.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-20-1994



Section 4907.50 - Engines or trains may pass crossings without stopping.

When two or more railroads, or a railroad and an electric railway, erect a system of interlocking works or fixtures at the place where such railroads, or railroad and railway, cross each other at a common grade, or when a railroad erects such works or fixtures at a swing bridge or drawbridge where it crosses a stream, and such works or fixtures render it safe for engines or trains to pass over such crossing or bridge without stopping, such railroads may run engines or trains over such works or fixtures without stopping if such system of interlocking works or fixtures was approved by the public utilities commission, and a plan thereof prepared by such railroads and filed with the commission.

Effective Date: 10-01-1953



Section 4907.51 - Unsafe interlocking works or fixtures.

If in the opinion of the public utilities commission any system of interlocking works or fixtures referred to in section 4907.50 of the Revised Code proves to be unsafe or impracticable, the commission may order that no engines or trains shall pass over any such crossing or bridge without stopping, and the laws regulating the running of engines and trains shall apply. Before such order is made or enforced the commission shall give such railroads opportunity to be heard as to the propriety of the order.

Effective Date: 10-01-1953



Section 4907.52 - Safety devices at grade crossings.

When two railroads, a railroad and an interurban railroad or electric or street railway, two interurban railroads, or a railroad or electric railway and a street or highway cross at grade, if, in the opinion of the public utilities commission, public safety requires protection, the commission, upon its own motion or upon complaint, after notice to the railroads interested and full investigation, may make an order requiring the railroads so intersecting and crossing to install such devices as in the opinion of the commission will properly protect such crossing. The commission may make any other orders regulating the speed and running of trains or of cars and the switching of cars over such crossing or street, and it shall apportion the expense of installation or maintenance of such devices between the railroad companies whose tracks are thus protected.

Effective Date: 10-01-1953



Section 4907.53 - Hearing as to necessity of safety device.

At the time and place named for hearing, unless continued for good cause, the public utilities commission shall try the question of whether a crossing referred to by section 4907.52 of the Revised Code shall be protected by interlocking or other safety devices, and shall give all companies or parties interested an opportunity to be fully heard. After such hearing, the commission shall enter upon a record book or docket kept for that purpose an order granting or denying the petition. If the petition is granted, such order shall prescribe the interlocking or other safety devices for such crossing and all other matters deemed proper for the efficient protection of such crossing, and shall prescribe the proportion of the cost of construction and of the expense of maintaining and operating such device which each company or person concerned shall pay. The order shall also fix the time within which such appliance shall be put in and the time within which such order shall be complied with.

Effective Date: 10-01-1953



Section 4907.54 - Compulsory interlocking.

If the tracks of a railroad or electric railway cross at grade the tracks of a railroad or electric railway previously constructed, the former shall provide interlocking works or other fixtures satisfactory to the public utilities commission at such crossing, and pay the costs of such fixtures and the expenses of installing them. The maintenance and operation of such fixtures shall be apportioned equally between the railroads by the commission. This section does not apply to crossings of sidetracks only.

Effective Date: 10-01-1953



Section 4907.55 - Crossing without stopping.

When interlocking works or other fixtures are constructed and maintained in compliance with law by railroads and electric railways where railroads referred to in section 4907.54 of the Revised Code cross each other, engines, trains, or cars of an electric railway may be run over such crossing without stopping.

Effective Date: 10-01-1953



Section 4907.56 - Forfeiture for noncompliance with order.

A railroad or electric railway refusing or neglecting to comply with an order of the public utilities commission concerning the protection of persons and property from danger at grade crossings of any such railroad over another, or over a swing bridge or drawbridge and at junction points, by providing interlocking works or other fixtures, shall forfeit five hundred dollars per week for each week such railroad refuses or neglects to obey such orders. Such forfeiture shall be recovered in an action in the name of the state, and, when collected, paid into the treasury of the county in which such suit was brought.

Effective Date: 10-01-1953



Section 4907.57 - Damage claims.

All claims, charges, or demands against a railroad for loss of or damage to property occurring while in the custody of such railroad and unreasonable delay in transportation and delivery, for overcharges upon a shipment, or for any other service in violation of Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code, if not paid within sixty days from the date of the filing thereof with such railroad, may be submitted to the public utilities commission by a formal complaint. Such complaint shall be made upon blank forms which the commission shall provide upon demand of the claimant.

Such complaint shall be verified as petitions in civil actions and may be accompanied by the sworn statements of any witnesses who have knowledge of any fact material to the inquiry. Upon the filing of such complaint the commission shall forthwith cite the railroad to answer the complaint, and the citation shall be accompanied with a brief statement of the claim. The answer of the railroad shall be filed within three weeks from the service of the citation and shall be verified as answers in civil cases, and may be accompanied with the affidavits of any witnesses having knowledge of facts material to the inquiry.

The burden of proof shall be upon the railroad to show that loss or damage to property was not due to its negligence. The railroad to which property is delivered for shipment shall prima facie be liable for loss or damage occurring to such property in transit notwithstanding such property may be delivered to other railroads before reaching its destination. The claim referred to in this section for loss of or damage to property may be made to any carrier over whose lines the lost or damaged property was consigned, and such claimant may at the claimant's option join all of such railroads as parties defendant in the complaint before said commission. The railroad shall furnish the claimant with a copy of its answer and affidavits, and within two weeks from the filing of such answers the claimant may file a reply, with affidavits in support thereof, verified as replies in civil cases. At the expiration of said period of two weeks the commission shall proceed summarily to examine the complaint, answer, reply, and affidavits, and shall determine the existence and validity of the claim presented. If the commission finds in favor of the claimant it shall certify its findings to the clerk of the court of common pleas of the county in which the claimant resides or where the railroad or any of its offices is maintained.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.58 - Immediate trial.

Within thirty days from the receipt of the findings referred to in section 4907.57 of the Revised Code, by the clerk of the court of common pleas, the railroad may by motion cause the matter to be docketed as a civil action in said court in which case the original pleadings shall be used and the case shall be advanced for immediate trial. If no such motion is filed, the clerk shall enter up the finding of the public utilities commission as a judgment which shall be in all respects treated as a judgment at law with all the incidents thereof and upon which execution may issue as in other cases. If said matter is docketed for trial the action shall proceed as in other civil actions for damages except that upon trial a copy of the findings and order of the commission, duly certified by the secretary of the commission, is competent testimony and is prima-facie evidence of the facts stated in such findings and order, and except that the plaintiff shall not be liable for any costs unless they accrue upon his appeal.

Effective Date: 10-01-1953



Section 4907.59 - Counsel for commission.

Upon request of the public utilities commission, the attorney general or the prosecuting attorney of the proper county shall aid in an investigation, prosecution, hearing, or trial had under Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code, and shall institute and prosecute necessary actions or proceedings for the enforcement of such chapters and of other laws of this state relating to railroads, and for the punishment of all violations of such chapters and such other laws.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.60 - Forfeiture for violation.

If a railroad fails to perform a duty enjoined upon it by Chapter 4901., 4903., 4905., 4907., 4909., or 4959. of the Revised Code, or does any act prohibited by any of those chapters, for which failure or act no penalty or forfeiture has been provided by law, or fails to obey a lawful requirement or order made by the public utilities commission or order of any court upon application of the commission, the railroad, except as otherwise specifically provided in section 4905.95 of the Revised Code, shall forfeit into the state treasury not less than one hundred nor more than ten thousand dollars for each violation or failure. In construing and enforcing this section, the act, omission, or failure of any officer, agent, or other person acting for or employed by a railroad, while acting within the scope of the officer's, agent's, or other person's employment, is the act, omission, or failure of the railroad.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 03-09-1999



Section 4907.61 - Venue of forfeiture action by attorney general.

Except as otherwise specifically provided in sections 4905.96 and 4923.99 of the Revised Code, when the attorney general prosecutes an action for the recovery of a forfeiture provided for in Chapter 4901., 4903., 4905., 4907., 4909., 4921., 4923., or 4959. of the Revised Code, the attorney general may bring the action in the court of common pleas of Franklin county or of any county having jurisdiction of the defendant.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 03-09-1999



Section 4907.62 - Punitive damages.

If a railroad does, causes, or permits anything prohibited by Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code to be done, or omits doing anything required to be done by such chapters, such railroad is liable to the person, firm, or corporation injured thereby in treble the amount of damages sustained in consequence of such violation or omission. A recovery provided by this section shall not affect a recovery by the state of the penalty prescribed for such violation.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4907.63 - Violation.

No officer, agent, or employee in an official capacity of a public utility or railroad shall knowingly violate section 4907.43 of the Revised Code, or willfully fail to comply with any lawful order or direction of the public utilities commission made with respect to any public utility or railroad. Each day's continuance of such failure is a separate offense.

Effective Date: 10-01-1953



Section 4907.64 - [Repealed].

Effective Date: 07-22-1994



Section 4907.99 - Penalty.

(A) Whoever violates section 4907.21 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

(B) Whoever violates section 4907.22 of the Revised Code shall be fined not less than five hundred nor more than one thousand dollars.

(C) Whoever violates section 4907.32 of the Revised Code shall be fined not less than fifty nor more than five hundred dollars.

(D) Whoever violates section 4907.35 or 4907.38 of the Revised Code shall be fined not less than fifty nor more than one thousand dollars.

(E) Whoever violates section 4907.45 of the Revised Code shall be fined not more than five hundred dollars, imprisoned not more than one year, or both.

(F) Whoever violates section 4907.473 of the Revised Code is guilty of a minor misdemeanor.

(G) Whoever violates section 4907.63 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 4909 - PUBLIC UTILITIES COMMISSION - FIXATION OF RATES

Section 4909.01 - Public utilities commission - fixation of rates definitions.

As used in this chapter:

(A) "Public utility" has the same meaning as in section 4905.02 of the Revised Code.

(B) "Electric light company," "gas company," "natural gas company," "pipeline company," "water-works company," "sewage disposal system company," and "street railway company" have the same meanings as in section 4905.03 of the Revised Code.

(C) "Railroad" has the same meaning as in section 4907.02 of the Revised Code.

(D) " For-hire motor carrier" has the same meaning as in section 4921.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-2001



Section 4909.02 - Regulations and practices prescribed by commission prima-facie reasonable.

All regulations, practices, and service of railroad companies prescribed by the public utilities commission shall be in force and be prima-facie reasonable, unless suspended or found otherwise in an action brought for that purpose pursuant to Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code, or until changed or modified by the commission.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4909.03 - Effect of rates fixed by commission.

All rates, fares, charges, classifications, and joint rates of railroad companies fixed by the public utilities commission shall be in force and be prima-facie lawful for two years from the day they take effect, or until changed or modified by the commission or by an order of a competent court in an action under Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4909.04 - Valuation of property to determine justice of rates.

(A) The public utilities commission, for the purpose of ascertaining the reasonableness and justice of rates and charges for the service rendered by public utilities or railroads, or for any other purpose authorized by law, may investigate and ascertain the value of the property of any public utility or railroad in this state used or useful for the service and convenience of the public, using the same criteria that are set forth in section 4909.05 of the Revised Code. At the request of the legislative authority of any municipal corporation, the commission, after hearing and determining that such a valuation is necessary, may also investigate and ascertain the value of the property of any public utility used and useful for the service and convenience of the public where the whole or major portion of such public utility is situated in such municipal corporation.

(B) To assist the commission in preparing such a valuation, every public utility or railroad shall:

(1) Furnish to the commission, or to its agents, as the commission requires, maps, profiles, schedules of rates and tariffs, contracts, reports of engineers, and other documents, records, and papers, or copies of any of them, in aid of any investigation and ascertainment of the value of its property;

(2) Grant to the commission or its agents free access to all of its premises and property and its accounts, records, and memoranda whenever and wherever requested by any such authorized agent;

(3) Cooperate with and aid the commission and its agents in the work of the valuation of its property in such further particulars and to such extent as the commission requires and directs.

(C) The commission may make all rules which seem necessary to ascertain the value of the property and plant of each public utility or railroad.

Effective Date: 09-01-1976



Section 4909.05 - Report of valuation of property.

As used in this section:

(A) A "lease purchase agreement" is an agreement pursuant to which a public utility leasing property is required to make rental payments for the term of the agreement and either the utility is granted the right to purchase the property upon the completion of the term of the agreement and upon the payment of an additional fixed sum of money or title to the property vests in the utility upon the making of the final rental payment.

(B) A "leaseback" is the sale or transfer of property by a public utility to another person contemporaneously followed by the leasing of the property to the public utility on a long-term basis.

(C) The public utilities commission shall prescribe the form and details of the valuation report of the property of each public utility or railroad in the state. Such report shall include all the kinds and classes of property, with the value of each, owned, held, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be owned or held as of the date certain, by each public utility or railroad used and useful, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be used and useful as of the date certain, for the service and convenience of the public. Such report shall contain the following facts in detail:

(1) The original cost of each parcel of land owned in fee and in use, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be owned in fee and in use as of the date certain, determined by the commission; and also a statement of the conditions of acquisition, whether by direct purchase, by donation, by exercise of the power of eminent domain, or otherwise;

(2) The actual acquisition cost, not including periodic rental fees, of rights-of-way, trailways, or other land rights held, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be held as of the date certain, by virtue of easements, leases, or other forms of grants of rights as to usage;

(3) The original cost of all other kinds and classes of property used and useful, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be used and useful as of the date certain, in the rendition of service to the public. Such original costs of property, other than land owned in fee, shall be the cost, as determined to be reasonable by the commission, to the person that first dedicated or dedicates the property to the public use and shall be set forth in property accounts and subaccounts as prescribed by the commission. To the extent that the costs of property comprising a coal research and development facility, as defined in section 1555.01 of the Revised Code, or a coal development project, as defined in section 1551.30 of the Revised Code, have been allowed for recovery as Ohio coal research and development costs under section 4905.304 of the Revised Code, none of those costs shall be included as a cost of property under this division.

(4) The cost of property constituting all or part of a project leased to or used by the utility, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be leased to or used by the utility as of the date certain, under Chapter 165., 3706., 6121., or 6123. of the Revised Code and not included under division (C)(3) of this section exclusive of any interest directly or indirectly paid by the utility with respect thereto whether or not capitalized;

(5) In the discretion of the commission, the cost to a utility, in an amount determined to be reasonable by the commission, of property constituting all or part of a project leased to the utility, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be leased to the utility as of the date certain, under a lease purchase agreement or a leaseback and not included under division (C)(3) of this section exclusive of any interest directly or indirectly paid by the utility with respect thereto whether or not capitalized;

(6) The proper and adequate reserve for depreciation, as determined to be reasonable by the commission;

(7) Any sums of money or property that the company may have received, or, with respect to a natural gas, water-works, or sewage disposal system company, is projected to receive as of the date certain, as total or partial defrayal of the cost of its property;

(8) The valuation of the property of the company, which shall be the sum of the amounts contained in the report pursuant to divisions (C)(1) to (5) of this section, less the sum of the amounts contained in the report pursuant to divisions (C)(6) and (7) of this section.

The report shall show separately the property used and useful to such public utility or railroad in the furnishing of the service to the public, the property held by such public utility or railroad for other purposes, and the property projected to be used and useful to or held by a natural gas, water-works, or sewage disposal system company as of the date certain, and such other items as the commission considers proper. The commission may require an additional report showing the extent to which the property is used and useful, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be used and useful as of the date certain. Such reports shall be filed in the office of the commission for the information of the governor and the general assembly.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 01-01-2001



Section 4909.06 - Additional facts.

The investigation and report required by section 4909.05 of the Revised Code shall show, when the public utilities commission deems it necessary, the amounts, dates, and rates of interest of all bonds outstanding against each public utility or railroad, the property upon which such bonds are a lien, the amounts paid for them, and, the original capital stock and the moneys received by any such public utility or railroad by reason of any issue of stock, bonds, or other securities. Such report shall also show the net and gross receipts of such public utility or railroad and the method by which moneys were expended or paid out and the purpose of such payments. The commission may prescribe the procedure to be followed in making the investigation and valuation, the form in which the results of the ascertainment of the value of each public utility or railroad shall be submitted, and the classifications of the elements that constitute the ascertained value. Such investigation shall also show the value of the property of every public utility or railroad as a whole, and if such property is in more than one county, the value of its property in each of such counties.

"Valuation" and "value," as used in this section, may include, with respect to a natural gas, water-works, or sewage disposal system company, projected valuation and value as of the date certain, if applicable because of a future date certain under section 4909.15 of the Revised Code.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 10-01-1953



Section 4909.07 - Revision and correction of valuations.

The public utilities commission, during the making of the valuation provided for in sections 4909.04 to 4909.13 of the Revised Code, and after its completion, shall in like manner keep itself informed through its engineers, experts, and other assistants of all extensions, improvements, or other changes in the condition and value of the property of all public utilities or railroads and shall ascertain the value of such extensions, improvements, and changes. The commission shall, as is required for the proper regulation of such public utilities or railroads, revise and correct its valuations of property, showing such revisions and corrections as a whole and as to each county. Such revisions and corrections shall be filed in the same manner as original reports.

"Valuation" and "value," as used in this section, may include, with respect to a natural gas, water-works, or sewage disposal system company, projected valuation and value as of the date certain, if applicable because of a future date certain under section 4909.15 of the Revised Code.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 10-01-1953



Section 4909.08 - Notice and hearing before valuation becomes final.

When the public utilities commission has completed the valuation of the property of any public utility or railroad and before such valuation becomes final, it shall give notice by registered letter to such public utility or railroad, and if a substantial portion of said public utility or railroad is situated in a municipal corporation, then to the mayor of such municipal corporation, stating the valuations placed upon the several kinds and classes of property of such public utility or railroad and upon the property as a whole and give such further notice by publication or otherwise as it shall deem necessary to apprise the public of such valuation. If, within thirty days after such notification, no protest has been filed with the commission, such valuation becomes final. If notice of protest has been filed by any public utility or railroad, the commission shall fix a time for hearing such protest and shall consider at such hearing any matter material thereto presented by such public utility, railroad, or municipal corporation, in support of its protest or by any representative of the public against such protest. If, after the hearing of any protest of any valuation so fixed, the commission is of the opinion that its inventory is incomplete or inaccurate or that its valuation is incorrect, it shall make such changes as are necessary and shall issue an order making such corrected valuations final. A final valuation by the commission and all classifications made for the ascertainment of such valuations shall be public and are prima-facie evidence relative to the value of the property.

"Valuation" and "value," as used in this section, may include, with respect to a natural gas, water-works, or sewage disposal system company, projected valuation and value as of the date certain, if applicable because of a future date certain under section 4909.15 of the Revised Code.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 10-26-1953



Section 4909.09 - Ascertainment of valuation.

When the authority is conferred or the obligation is imposed upon the public utilities commission to ascertain the value of any public utility or railroad, such valuation shall be made in accordance with sections 4901.01 to 4901.14, 4901.17 to 4901.24, 4903.10, 4903.12 to 4903.19, and 4909.04 to 4909.15 of the Revised Code.

Effective Date: 09-01-1976



Section 4909.10 - Hearing to ascertain value of property - notice.

For the purpose of ascertaining the value of the property of any public utility or railroad in this state, including municipally owned or operated public utilities, the public utilities commission may cause a hearing to be held at such time and place as the commission designates. Before any hearing is had, the commission shall give the public utility or railroad affected thereby, and if a substantial portion of said public utility or railroad is situated in any municipal corporation, then to the mayor of such municipal corporation, at least thirty days' written notice specifying the time and place of hearing and give such further notice by publication or otherwise as it deems necessary to apprise the public of the time and place of hearing. This section does not prevent the commission from making any preliminary examination or investigation into the matters referred to in this section, or from inquiring into such matters in any other investigation or hearing. All public utilities or railroads affected, and any municipal corporation in which the whole or the major portion of said public utility or railroad is located, are entitled to be heard and to introduce evidence at such hearing. The commission may resort to any other source of information available. The evidence introduced at such hearing shall be reduced to writing and certified under the seal of the commission.

Effective Date: 10-26-1953



Section 4909.11 - Filing and review of findings.

The public utilities commission shall make and file its findings of fact in writing upon all matters, concerning which evidence has been introduced before it, which in its judgment have bearing on the value of the property of the public utility or railroad affected. Such findings shall be subject to review by the supreme court in the same manner and within the same time as other orders and decisions of the commission.

Effective Date: 10-01-1953



Section 4909.12 - Admissibility of findings in evidence.

The findings of the public utilities commission made and filed under section 4909.11 of the Revised Code, when properly certified under the seal of the commission, are admissible in evidence in any action, proceeding, or hearing before the commission or any court, in which the commission, the state or any officer, department, or institution thereof, or any county, municipal corporation, or other body politic, and the public utility or railroad affected may be interested, whether arising under Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code or otherwise. Such findings, when so introduced, shall be evidence of the facts stated in them, as of the date stated in them under conditions then existing.

Effective Date: 10-01-1953



Section 4909.13 - Additional hearings.

The public utilities commission may cause further hearings and investigations to be had for the purpose of making revaluations or ascertaining the value of any betterments, improvements, additions, or extensions made by any public utility or railroad subsequent to any prior hearing or investigation, and may examine into all matters which may change, modify, or affect any finding of fact previously made, and may at such time make findings of fact supplementary to those previously made. Such hearings shall be had upon the same notice and be conducted in the same manner, and the findings so made shall have the same effect, as the original notice, hearing, and findings. Such findings made at supplemental hearings or investigations shall be considered in connection with and as a part of the original findings except insofar as such supplemental findings change or modify the findings made at the original hearing or investigation.

Effective Date: 10-01-1953



Section 4909.14 - Wrongful valuation.

No member of the public utilities commission shall willfully overvalue the property of a public utility for the purpose of enabling such public utility to exact a higher rate for service than could lawfully be exacted, or willfully undervalue such property for the purpose of preventing such public utility from charging a lawful rate for such service.

Effective Date: 10-01-1953



Section 4909.15 - Fixation of reasonable rate.

(A) The public utilities commission, when fixing and determining just and reasonable rates, fares, tolls, rentals, and charges, shall determine:

(1) The valuation as of the date certain of the property of the public utility used and useful or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be used and useful as of the date certain, in rendering the public utility service for which rates are to be fixed and determined. The valuation so determined shall be the total value as set forth in division (C)(8) of section 4909.05 of the Revised Code, and a reasonable allowance for materials and supplies and cash working capital as determined by the commission.

The commission, in its discretion, may include in the valuation a reasonable allowance for construction work in progress but, in no event, may such an allowance be made by the commission until it has determined that the particular construction project is at least seventy-five per cent complete.

In determining the percentage completion of a particular construction project, the commission shall consider, among other relevant criteria, the per cent of time elapsed in construction; the per cent of construction funds, excluding allowance for funds used during construction, expended, or obligated to such construction funds budgeted where all such funds are adjusted to reflect current purchasing power; and any physical inspection performed by or on behalf of any party, including the commission's staff.

A reasonable allowance for construction work in progress shall not exceed ten per cent of the total valuation as stated in this division, not including such allowance for construction work in progress.

Where the commission permits an allowance for construction work in progress, the dollar value of the project or portion thereof included in the valuation as construction work in progress shall not be included in the valuation as plant in service until such time as the total revenue effect of the construction work in progress allowance is offset by the total revenue effect of the plant in service exclusion. Carrying charges calculated in a manner similar to allowance for funds used during construction shall accrue on that portion of the project in service but not reflected in rates as plant in service, and such accrued carrying charges shall be included in the valuation of the property at the conclusion of the offset period for purposes of division (C)(8) of section 4909.05 of the Revised Code.

From and after April 10, 1985, no allowance for construction work in progress as it relates to a particular construction project shall be reflected in rates for a period exceeding forty-eight consecutive months commencing on the date the initial rates reflecting such allowance become effective, except as otherwise provided in this division.

The applicable maximum period in rates for an allowance for construction work in progress as it relates to a particular construction project shall be tolled if, and to the extent, a delay in the in-service date of the project is caused by the action or inaction of any federal, state, county, or municipal agency having jurisdiction, where such action or inaction relates to a change in a rule, standard, or approval of such agency, and where such action or inaction is not the result of the failure of the utility to reasonably endeavor to comply with any rule, standard, or approval prior to such change.

In the event that such period expires before the project goes into service, the commission shall exclude, from the date of expiration, the allowance for the project as construction work in progress from rates, except that the commission may extend the expiration date up to twelve months for good cause shown.

In the event that a utility has permanently canceled, abandoned, or terminated construction of a project for which it was previously permitted a construction work in progress allowance, the commission immediately shall exclude the allowance for the project from the valuation.

In the event that a construction work in progress project previously included in the valuation is removed from the valuation pursuant to this division, any revenues collected by the utility from its customers after April 10, 1985, that resulted from such prior inclusion shall be offset against future revenues over the same period of time as the project was included in the valuation as construction work in progress. The total revenue effect of such offset shall not exceed the total revenues previously collected.

In no event shall the total revenue effect of any offset or offsets provided under division (A)(1) of this section exceed the total revenue effect of any construction work in progress allowance.

(2) A fair and reasonable rate of return to the utility on the valuation as determined in division (A)(1) of this section;

(3) The dollar annual return to which the utility is entitled by applying the fair and reasonable rate of return as determined under division (A)(2) of this section to the valuation of the utility determined under division (A)(1) of this section;

(4) The cost to the utility of rendering the public utility service for the test period used for the determination under division (C)(1) of this section, less the total of any interest on cash or credit refunds paid, pursuant to section 4909.42 of the Revised Code, by the utility during the test period.

(a) Federal, state, and local taxes imposed on or measured by net income may, in the discretion of the commission, be computed by the normalization method of accounting, provided the utility maintains accounting reserves that reflect differences between taxes actually payable and taxes on a normalized basis, provided that no determination as to the treatment in the rate-making process of such taxes shall be made that will result in loss of any tax depreciation or other tax benefit to which the utility would otherwise be entitled, and further provided that such tax benefit as redounds to the utility as a result of such a computation may not be retained by the company, used to fund any dividend or distribution, or utilized for any purpose other than the defrayal of the operating expenses of the utility and the defrayal of the expenses of the utility in connection with construction work.

(b) The amount of any tax credits granted to an electric light company under section 5727.391 of the Revised Code for Ohio coal burned prior to January 1, 2000, shall not be retained by the company, used to fund any dividend or distribution, or utilized for any purposes other than the defrayal of the allowable operating expenses of the company and the defrayal of the allowable expenses of the company in connection with the installation, acquisition, construction, or use of a compliance facility. The amount of the tax credits granted to an electric light company under that section for Ohio coal burned prior to January 1, 2000, shall be returned to its customers within three years after initially claiming the credit through an offset to the company's rates or fuel component, as determined by the commission, as set forth in schedules filed by the company under section 4905.30 of the Revised Code. As used in division (A)(4)(b) of this section, "compliance facility" has the same meaning as in section 5727.391 of the Revised Code.

(B) The commission shall compute the gross annual revenues to which the utility is entitled by adding the dollar amount of return under division (A)(3) of this section to the cost, for the test period used for the determination under division (C)(1) of this section, of rendering the public utility service under division (A)(4) of this section.

(C)

(1) Except as provided in division (D) of this section, the revenues and expenses of the utility shall be determined during a test period. The utility may propose a test period for this determination that is any twelve-month period beginning not more than six months prior to the date the application is filed and ending not more than nine months subsequent to that date. The test period for determining revenues and expenses of the utility shall be the test period proposed by the utility, unless otherwise ordered by the commission.

(2) The date certain shall be not later than the date of filing, except that it shall be, for a natural gas, water-works, or sewage disposal system company, not later than the end of the test period.

(D) A natural gas, water-works, or sewage disposal system company may propose adjustments to the revenues and expenses to be determined under division (C)(1) of this section for any changes that are, during the test period or the twelve-month period immediately following the test period, reasonably expected to occur. The natural gas, water-works, or sewage disposal system company shall identify and quantify, individually, any proposed adjustments. The commission shall incorporate the proposed adjustments into the determination if the adjustments are just and reasonable.

(E) When the commission is of the opinion, after hearing and after making the determinations under divisions (A) and (B) of this section, that any rate, fare, charge, toll, rental, schedule, classification, or service, or any joint rate, fare, charge, toll, rental, schedule, classification, or service rendered, charged, demanded, exacted, or proposed to be rendered, charged, demanded, or exacted, is, or will be, unjust, unreasonable, unjustly discriminatory, unjustly preferential, or in violation of law, that the service is, or will be, inadequate, or that the maximum rates, charges, tolls, or rentals chargeable by any such public utility are insufficient to yield reasonable compensation for the service rendered, and are unjust and unreasonable, the commission shall:

(1) With due regard among other things to the value of all property of the public utility actually used and useful for the convenience of the public as determined under division (A)(1) of this section, excluding from such value the value of any franchise or right to own, operate, or enjoy the same in excess of the amount, exclusive of any tax or annual charge, actually paid to any political subdivision of the state or county, as the consideration for the grant of such franchise or right, and excluding any value added to such property by reason of a monopoly or merger, with due regard in determining the dollar annual return under division (A)(3) of this section to the necessity of making reservation out of the income for surplus, depreciation, and contingencies, and;

(2) With due regard to all such other matters as are proper, according to the facts in each case,

(a) Including a fair and reasonable rate of return determined by the commission with reference to a cost of debt equal to the actual embedded cost of debt of such public utility,

(b) But not including the portion of any periodic rental or use payments representing that cost of property that is included in the valuation report under divisions (C)(4) and (5) of section 4909.05 of the Revised Code, fix and determine the just and reasonable rate, fare, charge, toll, rental, or service to be rendered, charged, demanded, exacted, or collected for the performance or rendition of the service that will provide the public utility the allowable gross annual revenues under division (B) of this section, and order such just and reasonable rate, fare, charge, toll, rental, or service to be substituted for the existing one. After such determination and order no change in the rate, fare, toll, charge, rental, schedule, classification, or service shall be made, rendered, charged, demanded, exacted, or changed by such public utility without the order of the commission, and any other rate, fare, toll, charge, rental, classification, or service is prohibited.

(F) Upon application of any person or any public utility, and after notice to the parties in interest and opportunity to be heard as provided in Chapters 4901., 4903., 4905., 4907., 4909., 4921., and 4923. of the Revised Code for other hearings, has been given, the commission may rescind, alter, or amend an order fixing any rate, fare, toll, charge, rental, classification, or service, or any other order made by the commission. Certified copies of such orders shall be served and take effect as provided for original orders.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 11-24-1999



Section 4909.151 - Consideration of costs attributable to service.

In fixing the just, reasonable, and compensatory rates, joint rates, tolls, classifications, charges, or rentals to be observed and charged for service by any public utility, the public utilities commission may consider the costs attributable to such service. The utility shall file with the commission an allocation of the cost, except cost related to sparsity of population, for services for which a change in rates is proposed when evidence relating thereto is presented which indicates that the rate or rates do not generally reflect the cost of providing these services. As used in this section, "costs" includes [include] operation and maintenance expense, depreciation expense, tax expense, and return on investment as actually incurred by the utility. The costs allocated to each service shall include only those costs used by the public utilities commission to determine total allowable revenues.

Effective Date: 09-01-1976



Section 4909.152 - Consideration of efficiency, sufficiency, adequacy of facilities.

In fixing the just, reasonable, and compensatory rates, joint rates, tolls, classifications, charges, or rentals to be observed and charged for service by any public utility, the public utilities commission may consider the efficiency, sufficiency, and adequacy of the facilities provided and the services rendered by the public utility, the value of such service to the public, and the ability of the public utility to improve such service and facility. If the commission determines that the facility or service is inefficient, insufficient, or inadequate, the commission may order the public utility to improve such facility or service to a level determined by the commission to be efficient, sufficient, or adequate. However, in any order entered pursuant to section 4909.19 of the Revised Code, the commission shall authorize a rate of return that is just and reasonable.

Effective Date: 09-01-1976



Section 4909.153 - Hearing service complaints.

In fixing the just, reasonable, and compensatory rates, joint rates, tolls, classifications, charges, or rentals to be observed and charged for service by any public utility, the public utilities commission may hear service complaints, if any, that may be presented by customers and the public during any proceeding involving such rates, joint rates, tolls, classifications, charges, or rentals. No complaint shall be considered by the commission unless the public utility has been given notice of the complaint to be considered at the hearing. The notice shall be in writing and shall be given at least fifteen days prior to the hearing.

Effective Date: 09-01-1976



Section 4909.154 - Consideration of management policies, practices, and organization of public utility.

In fixing the just, reasonable, and compensatory rates, joint rates, tolls, classifications, charges, or rentals to be observed and charged for service by any public utility, the public utilities commission shall consider the management policies, practices, and organization of the public utility. The commission shall require such public utility to supply information regarding its management policies, practices, and organization. If the commission finds after a hearing that the management policies, practices, or organization of the public utility are inadequate, inefficient, or improper, the commission may recommend management policies, management practices, or an organizational structure to the public utility. In any event, the public utilities commission shall not allow such operating and maintenance expenses of a public utility as are incurred by the utility through management policies or administrative practices that the commission considers imprudent.

Effective Date: 01-11-1983



Section 4909.155 - Filing report on bonds, stock and money.

In fixing the just, reasonable, and compensatory rates, joint rates, tolls, classifications, charges, or rentals to be observed and charged for service by any public utility, the public utilities commission may require the utility to file a report showing:

(A) The amounts, date of issuance, due date, terms, and rates of interest of all bonds and debentures outstanding against such utility;

(B) The face value of any outstanding preferred stock and the stated value of all outstanding common stock issued by such utility;

(C) The total amount of money received by such utility from the issue of debt and equity securities that are outstanding as of a date certain to be chosen by the commission.

Effective Date: 09-01-1976



Section 4909.156 - Filing report showing property valuation.

In fixing the just, reasonable, and compensatory rates, joint rates, tolls, classifications, charges, or rentals to be observed and charged for service by any public utility, the public utilities commission shall, in action upon an application filed pursuant to section 4909.18 of the Revised Code, require a public utility to file a report showing the proportionate amounts of the valuation of the property of the utility, as determined under section 4909.05 of the Revised Code, and the proportionate amounts of the revenues and expenses of the utility that are proposed to be considered as attributable to the service area involved in the application.

"Valuation," as used in this section, may include, with respect to a natural gas, water-works, or sewage disposal system company, projected valuation as of the date certain, if applicable because of a future date certain under section 4909.15 of the Revised Code.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 09-01-1976



Section 4909.157 to 4909.159 - [Repealed].

Effective Date: 01-01-2001



Section 4909.16 - Power to amend, alter, or suspend schedule of rates.

When the public utilities commission deems it necessary to prevent injury to the business or interests of the public or of any public utility of this state in case of any emergency to be judged by the commission, it may temporarily alter, amend, or, with the consent of the public utility concerned, suspend any existing rates, schedules, or order relating to or affecting any public utility or part of any public utility in this state. Rates so made by the commission shall apply to one or more of the public utilities in this state, or to any portion thereof, as is directed by the commission, and shall take effect at such time and remain in force for such length of time as the commission prescribes.

Effective Date: 10-01-1953



Section 4909.161 - Recovering increased excise tax levy and kilowatt-hour tax.

(A) Notwithstanding the provisions of Chapters 4905. and 4909. of the Revised Code, the payment of any type of increased excise tax levy shall be considered to be a normal expense incurred by a public utility in the course of rendering service to the public, and may be recovered as such in accordance with an order of the public utilities commission. Any public utility required to pay any such increased excise tax levy may file with the public utilities commission revised rate schedules that will permit full recovery on an interim or permanent basis in its rates, of the amount of any resultant increased tax payments and the commission shall promptly act to approve such schedules.

(B) Notwithstanding Chapters 4905. and 4909. of the Revised Code, the payment of the kilowatt-hour tax imposed by section 5727.81 of the Revised Code shall be considered a normal expense incurred by an electric distribution utility, as defined in section 4928.01 of the Revised Code, in the course of rendering service to the public, and may be recovered as such in accordance with an order of the commission. An electric distribution utility required to pay the kilowatt-hour tax may file with the commission revised rate schedules, consistent with Chapters 4905. and 4909. and division (A)(6) of section 4928.34 of the Revised Code, that will permit full recovery on a permanent basis in its rates, of the amount of any resultant tax payments, after taking into account any reductions of taxes in its rates resulting from Sub. S.B. No. 3 of the 123rd general assembly, and the commission shall act promptly to approve those schedules.

Effective Date: 01-01-2001



Section 4909.17 - Approval required for change in rate.

No rate, joint rate, toll, classification, charge, or rental, no change in any rate, joint rate, toll, classification, charge, or rental, and no regulation or practice affecting any rate, joint rate, toll, classification, charge, or rental of a public utility shall become effective until the public utilities commission, by order, determines it to be just and reasonable, except as provided in this section and sections 4909.18, 4909.19, and 4909.191 of the Revised Code. Such sections do not apply to any rate, joint rate, toll, classification, charge, or rental, or any regulation or practice affecting the same, of railroads, street and electric railways, for-hire motor carriers, and pipe line companies.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4909.171 - Basing waterworks rate charge on change in water cost imposed by local government.

(A) Any waterworks company or any sewage disposal system company may submit an application to the public utilities commission for an increase or decrease in any rate or charge for, respectively, water or sewage treatment, if both of the following conditions are met:

(1) The water or sewage treatment is provided to the company by either of the following:

(a) A municipal corporation or other local governmental unit of this state whose rates are not subject to regulation by the commission;

(b) Another waterworks company, or another sewage disposal system company, that is a public utility and whose rates for the water, or the sewage treatment, have been approved by the commission pursuant to an application filed under section 4909.18 of the Revised Code.

(2) The change in rate or charge is based solely on a change in the cost to the company of the water or the sewage treatment. Sections 4909.18 and 4909.19 of the Revised Code do not apply to any application filed under this section. An application shall be accompanied by evidence of the new rates and charges charged the company by a provider described in division (A)(1)(a) or (b) of this section.

(B) Pursuant to the filing of an application under division (A) of this section by a waterworks company or a sewage disposal system company, the commission shall approve appropriate revisions in the schedule of the company filed under section 4905.30 of the Revised Code, which revisions shall reflect solely the change in the cost to the company of the water or the sewage treatment, as specified in division (A) of this section and no other cost, charge, or item, and shall not change the distribution of the revenue responsibility of the various classes of the company's customers.

(C) An increase authorized pursuant to division (B) of this section shall not be effective until forty-five days after the date the waterworks company or the sewage disposal system company has provided affected customers with notification of the increase, in such form and by such method as the commission shall prescribe.

Effective Date: 11-07-2003



Section 4909.172 - Application for approval to collect infrastructure improvement surcharge.

(A) A waterworks company, or a sewage disposal system company, that is a public utility may file an application with the public utilities commission for approval to collect an infrastructure improvement surcharge, determined in accordance with this section, from customers located in the company's affected service areas and subject to affected schedules filed by the company under section 4905.32 of the Revised Code. The application shall be in such form and contain such information as the commission prescribes. At the time of filing, the company shall serve a copy of the application upon the chief executive of each municipal corporation, the board of township trustees of each township, and the board of county commissioners of each county in which affected customers are located. A company for which an infrastructure improvement surcharge is authorized under this section may file an application for another such surcharge not sooner than twelve months after the filing date of its most recent infrastructure improvement surcharge application.

(B) The commission shall provide an opportunity for the filing of comments on an application filed under division (A) of this section. After considering those comments, the commission may authorize an infrastructure improvement surcharge for the company that is just and reasonable and is sufficient, but does not exceed, the revenue requirement necessary to do both of the following:

(1) Cover such infrastructure plant costs of the company as are described in division (C) of this section, incurred after March 1, 2003, and before the date of filing, and not already reflected in the affected schedules filed by the company under section 4905.32 of the Revised Code;

(2) Provide a fair and reasonable rate of return on the filing date valuation of that particular infrastructure plant.

Each infrastructure improvement surcharge chargeable to each affected customer class within any single tariff of the company shall not exceed three per cent, for a sewage disposal system company, and four and one quarter per cent, for a waterworks company, of the rates and charges applicable to the class and for the tariff in effect on the date the application was filed and, as to the allowed percentage increase, shall be uniform for each such class. The commission shall not authorize a company to have more than three infrastructure improvement surcharges for any single company tariff in effect at any time.

Additionally, the commission shall not authorize an infrastructure improvement surcharge under this section if it determines that the surcharge causes the company to earn an excessive rate of return on its valuation under section 4909.15 of the Revised Code.

(C) For purposes of this section, a company's costs of infrastructure plant may include depreciation expenses. Such infrastructure plant may consist of the following capital improvements that the commission determines are used and useful in rendering public utility service:

(1) In the case of a waterworks company, replacement of existing plant including chemical feed systems, filters, pumps, motors, plant generators, meters, service lines , hydrants, mains, and valves , main extensions that eliminate dead ends to resolve documented water supply problems presenting significant health or safety issues to then existing customers , and main cleaning or relining;

(2) In the case of a sewage disposal system company, replacement of existing infrastructure including chemical feed systems, filters, pumps, motors, sludge-handling equipment, plant generators, mains and lift stations , main extensions that resolve documented sewage disposal problems presenting significant health or safety issues to then existing customers , and main cleaning, inflow and infiltration elimination, or relining;

(3) Unreimbursed capital expenditures made by the waterworks company, or the sewage disposal system company, for waterworks, or sewage disposal, facility relocation required by a governmental entity due to a street or highway project;

(4) Minimum land or land rights acquired by the company as necessary for any service line, equipment, or facility described in divisions (C)(1) to (3) of this section.

(D) During the period that an authorized infrastructure improvement surcharge is in effect, the commission, by order and on its own motion or upon good cause shown, may reduce the amount of or terminate an infrastructure improvement surcharge if it determines that the surcharge causes the company to earn an excessive rate of return on its valuation under section 4909.15 of the Revised Code.

(E) An order issued by the commission deciding an application by a waterworks company or a sewage disposal system company for an increase in rates and charges pursuant to an application filed by the company under section 4909.18 of the Revised Code shall provide for the termination, as of the earlier of the effective date of the increase or the date specified in division (F) of this section, of any infrastructure improvement surcharges of the company authorized under this section.

(F) All surcharges authorized under this section shall terminate by operation of law not later than December 31, 2025.

(G) The company shall provide notice of any infrastructure improvement surcharge authorized under this section to each affected customer with or on the customer's first bill containing the surcharge.

(H) The commission may adopt such rules as it considers necessary to carry out this section.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Effective Date: 11-07-2003



Section 4909.18 - Application to establish or change rate.

Any public utility desiring to establish any rate, joint rate, toll, classification, charge, or rental, or to modify, amend, change, increase, or reduce any existing rate, joint rate, toll, classification, charge, or rental, or any regulation or practice affecting the same, shall file a written application with the public utilities commission. Except for actions under section 4909.16 of the Revised Code, no public utility may issue the notice of intent to file an application pursuant to division (B) of section 4909.43 of the Revised Code to increase any existing rate, joint rate, toll, classification, charge, or rental, until a final order under this section has been issued by the commission on any pending prior application to increase the same rate, joint rate, toll, classification, charge, or rental or until two hundred seventy-five days after filing such application, whichever is sooner. Such application shall be verified by the president or a vice-president and the secretary or treasurer of the applicant. Such application shall contain a schedule of the existing rate, joint rate, toll, classification, charge, or rental, or regulation or practice affecting the same, a schedule of the modification amendment, change, increase, or reduction sought to be established, and a statement of the facts and grounds upon which such application is based. If such application proposes a new service or the use of new equipment, or proposes the establishment or amendment of a regulation, the application shall fully describe the new service or equipment, or the regulation proposed to be established or amended, and shall explain how the proposed service or equipment differs from services or equipment presently offered or in use, or how the regulation proposed to be established or amended differs from regulations presently in effect. The application shall provide such additional information as the commission may require in its discretion. If the commission determines that such application is not for an increase in any rate, joint rate, toll, classification, charge, or rental, the commission may permit the filing of the schedule proposed in the application and fix the time when such schedule shall take effect. If it appears to the commission that the proposals in the application may be unjust or unreasonable, the commission shall set the matter for hearing and shall give notice of such hearing by sending written notice of the date set for the hearing to the public utility and publishing notice of the hearing one time in a newspaper of general circulation in each county in the service area affected by the application. At such hearing, the burden of proof to show that the proposals in the application are just and reasonable shall be upon the public utility. After such hearing, the commission shall, where practicable, issue an appropriate order within six months from the date the application was filed.

If the commission determines that said application is for an increase in any rate, joint rate, toll, classification, charge, or rental there shall also, unless otherwise ordered by the commission, be filed with the application in duplicate the following exhibits:

(A) A report of its property used and useful, or, with respect to a natural gas, water-works, or sewage disposal system company, projected to be used and useful as of the date certain, in rendering the service referred to in such application, as provided in section 4909.05 of the Revised Code;

(B) A complete operating statement of its last fiscal year, showing in detail all its receipts, revenues, and incomes from all sources, all of its operating costs and other expenditures, and any analysis such public utility deems applicable to the matter referred to in said application;

(C) A statement of the income and expense anticipated under the application filed;

(D) A statement of financial condition summarizing assets, liabilities, and net worth;

(E) Such other information as the commission may require in its discretion.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 01-11-1983



Section 4909.181 - [Repealed].

Effective Date: 07-02-1980



Section 4909.19 - Publication of notice - investigation.

(A) Upon the filing of any application for increase provided for by section 4909.18 of the Revised Code the public utility shall forthwith publish notice of such application, in a form approved by the public utilities commission, once a week for two consecutive weeks in a newspaper published and in general circulation throughout the territory in which such public utility operates and directly affected by the matters referred to in said application . The notice shall include instructions for direct electronic access to the application or other documents on file with the public utilities commission. The first publication of the notice shall be made in its entirety and may be made in a preprinted insert in the newspaper. The second publication may be abbreviated if all of the following apply:

(1) The abbreviated notice is at least one-fourth of the size of the notice in the first publication.

(2) At the same time the abbreviated notice is published, the notice in the first publication is posted in its entirety on the newspaper's web site, if the newspaper has a web site, and the commission's web site.

(3) The abbreviated notice contains a statement of the web site posting or postings, as applicable, and instructions for accessing the posting or postings.

(B) The commission shall determine a format for the content of all notices required under this section, and shall consider costs and technological efficiencies in making that determination. Defects in the publication of said notice shall not affect the legality or sufficiency of notices published under this section provided that the commission has substantially complied with this section, as described in section 4905.09 of the Revised Code.

(C) The commission shall at once cause an investigation to be made of the facts set forth in said application and the exhibits attached thereto, and of the matters connected therewith. Within a reasonable time as determined by the commission after the filing of such application, a written report shall be made and filed with the commission, a copy of which shall be sent by certified mail to the applicant, the mayor of any municipal corporation affected by the application, and to such other persons as the commission deems interested. If no objection to such report is made by any party interested within thirty days after such filing and the mailing of copies thereof, the commission shall fix a date within ten days for the final hearing upon said application, giving notice thereof to all parties interested. At such hearing the commission shall consider the matters set forth in said application and make such order respecting the prayer thereof as to it seems just and reasonable.

If objections are filed with the commission, the commission shall cause a pre-hearing conference to be held between all parties, intervenors, and the commission staff in all cases involving more than one hundred thousand customers.

If objections are filed with the commission within thirty days after the filing of such report, the application shall be promptly set down for hearing of testimony before the commission or be forthwith referred to an attorney examiner designated by the commission to take all the testimony with respect to the application and objections which may be offered by any interested party. The commission shall also fix the time and place to take testimony giving ten days' written notice of such time and place to all parties. The taking of testimony shall commence on the date fixed in said notice and shall continue from day to day until completed. The attorney examiner may, upon good cause shown, grant continuances for not more than three days, excluding Saturdays, Sundays, and holidays. The commission may grant continuances for a longer period than three days upon its order for good cause shown. At any hearing involving rates or charges sought to be increased, the burden of proof to show that the increased rates or charges are just and reasonable shall be on the public utility.

When the taking of testimony is completed, a full and complete record of such testimony noting all objections made and exceptions taken by any party or counsel, shall be made, signed by the attorney examiner, and filed with the commission. Prior to the formal consideration of the application by the commission and the rendition of any order respecting the prayer of the application, a quorum of the commission shall consider the recommended opinion and order of the attorney examiner, in an open, formal, public proceeding in which an overview and explanation is presented orally. Thereafter, the commission shall make such order respecting the prayer of such application as seems just and reasonable to it.

In all proceedings before the commission in which the taking of testimony is required, except when heard by the commission, attorney examiners shall be assigned by the commission to take such testimony and fix the time and place therefor, and such testimony shall be taken in the manner prescribed in this section. All testimony shall be under oath or affirmation and taken down and transcribed by a reporter and made a part of the record in the case. The commission may hear the testimony or any part thereof in any case without having the same referred to an attorney examiner and may take additional testimony. Testimony shall be taken and a record made in accordance with such general rules as the commission prescribes and subject to such special instructions in any proceedings as it, by order, directs.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 01-11-1983



Section 4909.191 - Submission of rate or charge adjustments or recalculations after actual data acquired.

(A) If the public utilities commission, under division (D) of section 4909.15 of the Revised Code, incorporated proposed adjustments to revenues and expenses into the commission's determination under that section, the natural gas, water-works, or sewage disposal system company shall, not later than ninety days after actual data for all of the incorporated adjustments becomes known, submit to the commission proposed rate or charge adjustments that provide for the recalculation of rates or charges, reflective of customer-class responsibility, corresponding to the differences, if any, between the incorporated adjustments to revenues and expenses and the actual revenues and expenses associated with the incorporated adjustments.

(B) If the commission incorporated projected value or valuation of property into the commission's determination under division (A)(1) of section 4909.15 of the Revised Code, the natural gas, water-works, or sewage disposal system company shall, not later than ninety days after data for the actual value or valuation as of the date certain becomes known, submit to the commission proposed rate or charge adjustments that provide for the recalculation of rates or charges, reflective of customer-class responsibility, corresponding to the differences, if any, between the projected value or valuation incorporated into the commission's determination and the actual value or valuation as of the date certain.

(C) The commission shall review the proposed rate or charge adjustments submitted under divisions (A) and (B) of this section. The review shall not include a hearing unless the commission finds that the proposed rate or charge adjustments may be unreasonable, in which case the commission may, in its discretion, schedule the matter for a hearing.

(D) The commission shall issue, not later than one hundred fifty days after the date that any proposed rate or charge adjustments are submitted under division (A) or (B) of this section, a final order on the proposed rate or charge adjustments. Any rate or charge adjustments authorized under this division shall be limited to amounts that are not greater than those consistent with the proposed adjustments to revenues and expenses that were incorporated into the commission's determination under division (D) of section 4909.15 of the Revised Code, and not greater than those consistent with the incorporated projected value or valuation. In no event shall rate or charge adjustments authorized under this division be upward.

After the commission has issued such a final order, the natural gas, water-works, or sewage disposal system company, if applicable, shall submit to the commission proposed reconciliation adjustments that refund to customers the difference between the actual revenues collected by the natural gas, water-works, or sewage disposal system company, under the rates and charges determined by the commission under section 4909.15 of the Revised Code, and the rates or charges recalculated under the adjustments authorized under this division. The reconciliation adjustments shall be effective for a twelve-month period.

(E) The reconciliation adjustments ordered under division (D) of this section may be subject to a final reconciliation by the commission. Any such final reconciliation shall occur after the twelve-month period described in division (D) of this section.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Added by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.



Section 4909.192, 4909.193 - [Repealed].

Effective Date: 01-01-2001



Section 4909.20 - Regulation of freight charges.

No railroad company, or person owning, controlling, or operating a railroad in whole or in part within this state, shall charge or receive any greater compensation in the aggregate for the transportation of freight of like kind, for a shorter than for a longer distance over the same line or route in the same direction, the shorter being included within the longer distance, or charge any greater compensation as a through route than the aggregate of the intermediate rates, within the state. This section does not authorize any company or person within the terms of this section to charge or receive as great compensation for a shorter as for a longer distance. Upon application to the public utilities commission, such company or person may in special cases, after investigation, be authorized by the commission to charge less for a longer than for shorter distances for the transportation of freight of like kind, and the commission may prescribe the extent to which such designated company or person may be relieved from the operation of this section.

Effective Date: 10-01-1953



Section 4909.21 - Rules and regulations relative to carload shipments of livestock.

Any company owning or operating a railroad in whole or in part in this state, which receives livestock for shipment in carload lots, shall be governed and regulated by the following rules and regulations relative to the intrastate rates and minimum weights to be charged in carload lot shipments of livestock:

(A) If such company receives hogs for carload lot shipments in cars:

(1) Of a length of thirty-six and seven-tenths feet or under, the rate charged shall be on a basis of a minimum weight of not more than sixteen thousand pounds for single-deck cars, and twenty-two thousand pounds for double-deck cars;

(2) Of a length exceeding thirty-six and seven-tenths feet, and not more than forty feet, the rate charged shall be on a basis of minimum weight of not more than seventeen thousand pounds for single-deck cars, and twenty-three thousand pounds for double-deck cars;

(3) Over forty feet in length the rate charged shall be on a basis of a minimum weight of not exceeding eighteen thousand pounds for single-deck cars and twenty-four thousand pounds for double-deck cars.

(B) If such company receives for shipment a car containing a mixture of hogs, cattle, and sheep, or any two of them, the freight rate charged shall be based upon the same animal classification as is used to determine the minimum freight weight. The public utilities commission shall enforce this section.

Effective Date: 10-01-1953



Section 4909.22 - Rates shall be just and reasonable.

When passengers or property are transported over two or more connecting railroads between points in this state, and the railroad companies have made joint rates for the transportation of such passengers or property, such rates and all charges in connection therewith shall be just and reasonable. Every unjust and unreasonable charge is prohibited. A less charge by each of such railroads for its proportion of such joint rates than is made locally between the same points on their respective lines is not for that reason a violation of Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code and does not render such railroads liable to any of the penalties in such chapters.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4909.23 - Special contract rates.

Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code do not prevent concentration, commodity, transit, and other special contract rates, but all such rates are subject to such chapters as to their printing and filing. Such rates shall be open to all shippers for a like kind of traffic under similar circumstances and conditions and shall be under the supervision and regulation of the public utilities commission.

Effective Date: 10-01-1953



Section 4909.24 - Complaints and hearings.

Upon complaint of a person, firm, corporation, or association, of a mercantile, agricultural, or manufacturing society, or of a body politic or municipal organization, that any of the rates, fares, charges, or classifications, or any joint rates are in any respect unreasonable or unjustly discriminatory, or that any regulation or practice, affecting the transportation of persons or property, or any service in connection therewith, are in any respect unreasonable or unjustly discriminatory, or that any service is inadequate, the public utilities commission may notify the railroad complained of that complaint has been made, and ten days after such notice proceed to investigate such charges as provided in Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code. Before making such investigation, the commission shall give the railroad and the complainants ten days' notice of the time and place such matters will be considered and determined, and such parties are entitled to be heard and to have process to enforce the attendance of witnesses.

A railroad may make complaint with like effect as though made by any person, firm, corporation, or association, mercantile, agricultural, or manufacturing society, body politic, or municipal organization.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4909.25 - Separate hearings.

When complaint is made of more than one rate or charge, the public utilities commission may order separate hearings thereon, and may consider and determine the matters complained of separately, and at such times as it prescribes. No complaint shall necessarily be dismissed because of the absence of direct damage to the complainant.

Effective Date: 10-01-1953



Section 4909.26 - Commission may change unreasonable rate.

Upon an investigation, if the rate, or any regulation, practice, or service of any railroad complained of is found to be unreasonable or unjustly discriminatory, or the service inadequate, the public utilities commission may fix and order substituted therefor, such rate, fare, charge, or classification as it determines is to be just and reasonable, which shall be charged, imposed, and followed in the future. The commission may also make such orders respecting such regulation, practice, or service as it determines is reasonable, which shall be observed and followed in the future, but no rate fixed shall exceed the maximum rate prescribed by any statute of this state in force at the time the commission fixes such rates.

Effective Date: 10-01-1953



Section 4909.27 - Investigating rates upon its own motion.

If the public utilities commission believes that any rate or charge may be unreasonable or unjustly discriminatory, and that an investigation relating thereto should be made, it may investigate them upon its own motion. Before such investigation it shall present to the railroad a statement in writing setting forth the rate or charge to be investigated. Thereafter, on ten days' notice to the railroad of the time and place of such investigation, the commission may proceed to investigate such rate or charge in the same manner and make like orders in respect thereto, as if such investigation had been made upon complaint. When any schedule is filed with the commission stating a new individual or joint rate or charge, any new individual or joint classification, or any new individual or joint regulation or practice affecting any rate or charge, the commission may, either upon complaint or upon its own initiative without complaint, at once, and if it so orders, without answer or other formal pleading by the interested carriers, but upon reasonable notice, enter upon a hearing concerning the propriety of such rate, charge, classification, regulation, or practice. Pending such hearing and the decision thereon, the commission upon filing with such schedule and delivering to the carriers affected thereby, a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and postpone the use and operation of such rate, charge, classification, regulation, or practice, for a period of not longer than one hundred twenty days beyond the time when such rate, charge, classification, regulation, or practice would otherwise go into effect. After a full hearing, whether completed before or after the rate, charge, classification, regulation, or practice goes into effect, the commission may make such order in reference to such rate, charge, classification, regulation, or practice as would be proper in a proceeding initiated after the rate, charge, classification, regulation, or practice, had become effective. If any such hearing cannot be concluded within such period of suspension, the commission may extend the time of suspension for a further period not exceeding thirty days. At any hearing involving a rate increased or a rate sought to be increased, the burden of proof to show that the increased rate or the proposed increased rate is just and reasonable is upon the common carrier, and the commission shall give to the hearing and decision of such question preference over all other questions pending before it and decide the same as speedily as possible. A full record shall be kept of the proceedings before the commission on such investigations. All testimony shall be taken by the stenographer appointed by the commission.

Effective Date: 10-01-1953



Section 4909.28 - Commission may change rate or service.

If, upon an investigation under Chapters 4901., 4903., 4905., 4907., and 4909. of the Revised Code, the public utilities commission finds that any existing rate, fare, charge, or classification, any joint rate, or any regulation or practice affecting the transportation of persons or property, or service in connection therewith, is unreasonable or unjustly discriminatory, or that any service is inadequate, it shall determine and by order fix a reasonable rate, fare, charge, classification, joint rate, regulation, practice, or service to be imposed, observed, and followed in the future, in place of that so found to be unreasonable, unjustly discriminatory, or inadequate. A certified copy of each such order shall be delivered to an officer or station agent of the railroad affected, and such order shall of its own force take effect and become operative thirty days after service.

All railroads to which such order applies shall make such changes in their schedules on file as are necessary to conform to such order, and no change shall thereafter be made by any railroad in any such rate, fare, or charge, or in any joint rate, without the approval of the commission.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4909.29 - Copies of orders to be supplied railroad.

Certified copies of all orders, other than those referred to in section 4909.28 of the Revised Code, of the public utilities commission shall be delivered to an officer or station agent of each railroad affected thereby, and shall take effect within such time thereafter as the commission prescribes.

Effective Date: 10-01-1953



Section 4909.30 - Commission may rescind or amend an order.

Upon application of any person or any railroad, and after notice to the parties in interest and opportunity to be heard as provided in section 4909.24 of the Revised Code for other hearings has been given, the public utilities commission may rescind, alter, or amend an order fixing any rate, fare, charge, or classification, or any other order made by the commission with respect to a railroad. Certified copies of such orders shall be served and take effect as provided for original orders.

Effective Date: 10-01-1953



Section 4909.31 - Supplemental order as to railroads.

Whenever a joint rate or charge is ordered substituted by the public utilities commission, and the railroads party thereto fail to agree within twenty days after the service of such order upon the apportionment of such rate or charge, the commission may, after a hearing, issue a supplemental order declaring the apportionment of such joint rate or charge, which shall take effect of its own force as part of the original order.

Effective Date: 10-01-1953



Section 4909.32 - Commission may fix joint rate.

Whenever railroads refuse or neglect to establish a joint rate for the transportation of persons or property, the public utilities commission may, upon notice to the railroads and after opportunity to be heard, fix and establish such joint rate. If the railroads party thereto fail to agree upon the apportionment of such joint rate within twenty days after service of such order, the commission may, upon a like hearing, issue a supplemental order declaring the apportionment of such joint rate which shall take effect of its own force as part of the original order.

Effective Date: 10-01-1953



Section 4909.33 - Supplemental order as to public utilities.

Whenever any rate, toll, charge, or service ordered substituted by the public utilities commission is a joint rate, toll, charge, or service, and the public utilities which are parties to it fail to agree upon the apportionment of such joint rate, toll, charge, or service within twenty days after the service of such order, the commission may, after hearing, make and issue a supplemental order fixing the apportionment of such joint rate, toll, charge, or service between such public utilities. Such order shall take effect of its own force as a part of the original order.

Effective Date: 10-01-1953



Section 4909.34 - Power of municipal corporation or group of corporations to fix rate, price, and charge.

Any municipal corporation or group of municipal corporations in which any public utility is established may, by ordinance or ordinances, at any time within one year before the expiration of any contract entered into under sections 715.34, 743.26, and 743.28 of the Revised Code between the municipal corporation or group of municipal corporations and such public utility with respect to the rate, price, charge, toll, or rental to be made, charged, demanded, collected, or exacted, for any commodity, utility, or service by such public utility, or at any other time authorized by law, proceed to fix the price, rate, charge, toll, or rental that such public utility may charge, demand, exact, or collect for such commodity, utility, or service for an ensuing period as provided in such sections, provided that:

(A) Upon complaint in writing by any such public utility which has not filed, prior to the passage of such ordinance or ordinances, a written application with the public utilities commission pursuant to section 4909.18 or 4909.35 of the Revised Code covering the municipal corporation or group of municipal corporations, the public utilities commission shall give thirty days' notice of the filing and pendency of such complaint, and of the time and place of the hearing of it, to the public utility and the mayor of such municipal corporation or the mayors of such group of municipal corporations, which notice shall plainly state the matters complained of.

(B) If at the time of passage of the ordinance or ordinances provided for in this section or in section 715.34, 743.26, or 743.28 of the Revised Code any such public utility has on file a written application with the public utilities commission pursuant to section 4909.18 or 4909.35 of the Revised Code covering such municipal corporation or group of municipal corporations, the passage of such ordinance or ordinances shall not operate to divest the public utilities commission of jurisdiction over the application of such public utility or any part thereof, unless such public utility files a written acceptance of such ordinance or ordinances as provided in section 743.28 of the Revised Code, whereupon the commission shall dismiss the application insofar as it covers such municipality or group of municipalities. If such public utility does not accept such ordinance or ordinances, it shall so notify the municipality or group of municipalities and the public utilities commission within thirty days after the passage of such ordinance or ordinances, and such notification shall be deemed to be the consent of such public utility to continue to furnish its product or service and devote its property engaged in so furnishing its product or service to such public use during the term so fixed by prior contract with such municipality or group of municipalities or by Chapters 4901., 4903., 4905., 4909., 4921., and 4923. of the Revised Code. Upon receipt of notification by such public utility that it does not accept such ordinance or ordinances, the public utilities commission shall proceed to rule upon the application which such public utility has filed pursuant to section 4909.18 or 4909.35 of the Revised Code and, as a part of such proceedings, shall fix and determine the just and reasonable rate, fare, charge, toll, rental or service to be rendered, charged, demanded, exacted, or collected for the product or service of such public utility within such municipality or group of municipalities.

Effective Date: 09-28-1979



Section 4909.35 - Failure of municipal corporation to fix rates.

If the legislative authority of any municipal corporation fails to regulate, within sixty days after the expiration of any lawful rate, by ordinance, the rates to be charged by any public utility engaged in the business of supplying water for public or private consumption, such water company or one per cent of the qualified electors of such municipal corporation may petition the public utilities commission to fix the just and reasonable rates for the furnishing of such services, and the commission may thereupon proceed to fix the just and reasonable rates, tolls, and charges for such services which may be charged for two years from the date of the filing of such petition and thereafter until changed, altered, or modified by the legislative authority of such municipal corporation or further order of the commission upon like application.

Effective Date: 10-01-1953



Section 4909.36 - Hearing upon accepted rates - procedure.

If any public utility has accepted any rate, price, charge, toll, or rental fixed by ordinance of a municipal corporation or ordinances of a group of municipal corporations, it shall become operative, unless a complaint signed by not less than ten per cent of the qualified electors of such municipal corporation or not less than ten per cent of the qualified electors of each municipal corporation in such group has been filed with the public utilities commission within sixty days after such acceptance. Upon such filing, the commission shall forthwith give notice of the filing and pendency of such complaint to the mayor of such municipal corporation or the mayors of the group of municipal corporations, and fix a time and place for the hearing of such complaint. The commission shall, at such time and place, hear such complaint, and may adjourn the hearing from day to day. The filing of a complaint by a public utility, as provided in section 4909.34 of the Revised Code, shall be held to be the consent of such public utility to continue to furnish its product or service, and devote its property engaged in so furnishing its product or service to such public use during the term so fixed by ordinance or by Chapters 4901., 4903., 4905., 4907., 4909., 4921., and 4923. of the Revised Code. Parties to the complaint shall be entitled to be heard, represented by counsel, and to have process to force the attendance of witnesses.

Effective Date: 09-28-1979



Section 4909.37 - Hearing where cause of action arose.

In all cases arising under sections 4909.34 to 4909.36, inclusive, and other sections of the Revised Code providing for the hearing of complaints or protests against rates, hearings, when feasible and proper, may be held in the community in which the cause of action arose.

Effective Date: 10-01-1953



Section 4909.38 - Complaint, appeal, or notification requirements.

A complaint or appeal to the public utilities commission under division (A) of section 4909.34 or section 4909.35 of the Revised Code, shall meet the requirements of and shall be governed in all respects by sections 4909.17 to 4909.19 and 4909.42 of the Revised Code. Upon notification by a public utility pursuant to division (B) of section 4909.34 of the Revised Code that it does not accept an ordinance or ordinances, its pending application shall be governed in all respects by sections 4909.17 to 4909.19 and 4909.42 of the Revised Code. Such complaint, appeal, or notification to the commission shall suspend, vacate, and set aside all provisions of the ordinance or ordinances complained of, appealed from, or not accepted.

Effective Date: 09-28-1979



Section 4909.39 - Findings as to rate - valuation of property.

If the public utilities commission, after the hearing referred to in sections 4909.34 to 4909.36 of the Revised Code, is of the opinion that the rate, price, charge, toll, or rental, so fixed by ordinance is or will be unjust, unreasonable, or insufficient to yield reasonable compensation for the service, the commission shall fix and determine the just and reasonable rate, price, charge, toll, or rental to be charged, demanded, exacted, or collected by such public utility during the period so fixed by ordinance, which period shall not be less than two years, and order the rate, price, charge, toll, or rental so fixed substituted for the rate, price, charge, toll, or rental fixed by ordinance. The commission may find and declare that the rate, price, charge, toll, or rental, so fixed by ordinance, is just and reasonable, and ratify and confirm it. No rate, price, charge, toll, or rental so determined by the commission shall become effective until after the commission has ascertained and determined the valuation upon which such price, charge, toll, or rental is based. Such valuation, so determined, shall be at all times open to public inspection. Thereupon the commission shall make inquiry and investigation with respect to the ability of such public utility to furnish its product during such period. If it is found that the public utility is able to do so, the commission shall order it to continue to furnish such product for the period and at the rate, price, charge, toll, or rental so fixed and determined, and such public utility shall continue to furnish its product as provided in such order. If the commission, after the hearing provided for in this section and sections 4909.34 to 4909.36 of the Revised Code, is of the opinion that any provisions of the ordinance or ordinances appealed from or complained of other than the rate, price, charge, toll, or rental fixed by such ordinance or ordinances are or will be unjust or unreasonable or that the form and structure of the rate, price, charge, toll, or rental fixed by such ordinance or ordinances may be unfair or unreasonable, or may have the effect of causing any rate, price, charge, toll, or rental to be fixed by the commission to become unfair or unreasonable, the commission shall, in its order, strike out such unjust or unreasonable provisions, conditions, form, and structure of said ordinance or ordinances and shall substitute for them, if it deems it necessary, such provisions and conditions as it considers fair and reasonable, and make such changes in the form and structure of the rate, price, charge, toll, or rental fixed in such ordinance or ordinances as it considers fair and reasonable. In fulfillment of its duties under this section as to what constitutes an unjust, unreasonable, or insufficient rate, price, charge, toll, or rental, as to what constitutes a just and reasonable rate, price, charge, toll, or rental, as to what constitutes an unjust or unreasonable rate, price, charge, toll, or rental, or, insofar as the form and structure of any rate, price, charge, toll, or rental is concerned, as to what may have the effect of causing it to become unfair and unreasonable, the decision of the commission shall be based on the factors stated in section 4909.15 of the Revised Code.

Effective Date: 09-28-1979



Section 4909.40 - Certain rates, fares, regulations, and prices excepted.

Chapters 4901., 4903., 4905., 4907., 4909., 4921., 4923., and 4925. of the Revised Code do not apply to any rate, fare, or regulation prescribed by any municipal corporation granting a right, permission, authority, or franchise to use its streets, alleys, avenues, or public places for street railway purposes, or to any prices so fixed under sections 715.34, 743.26, and 743.28 of the Revised Code, except as provided in sections 4909.34, 4909.35, 4909.36, 4909.38, and 4909.39 of the Revised Code.

Effective Date: 10-01-1953



Section 4909.41 - Violation.

No officer, agent, or employee in an official capacity of a public utility shall knowingly violate sections 4909.15 to 4909.19, inclusive, or 4909.33 to 4909.40, inclusive, of the Revised Code, or willfully fail to comply with any lawful order or direction of the public utilities commission made with respect to any public utility. Each day's continuance of such failure is a separate offense.

Effective Date: 10-01-1953



Section 4909.42 - Commission fails to issue timely order.

If the proceeding on an application filed with the public utilities commission under section 4909.18 of the Revised Code by any public utility requesting an increase on any rate, joint rate, toll, classification, charge, or rental or requesting a change in a regulation or practice affecting the same has not been concluded and an order entered pursuant to section 4909.19 of the Revised Code at the expiration of two hundred seventy-five days from the date of filing the application, an increase not to exceed the proposed increase shall go into effect upon the filing of a bond or a letter of credit by the public utility. The bond or letter of credit shall be filed with the commission and shall be payable to the state for the use and benefit of the customers affected by the proposed increase or change.

An affidavit attached to the bond or letter of credit must be signed by two of the officers of the utility, under oath, and must contain a promise on behalf of the utility to refund any amounts collected by the utility over the rate, joint rate, toll, classification, charge, or rental, as determined in the final order of the commission. All refunds shall include interest at the rate stated in section 1343.03 of the Revised Code. The refund shall be in the form of a temporary reduction in rates following the final order of the commission, and shall be accomplished in such manner as shall be prescribed by the commission in its final order. The commission shall exercise continuing and exclusive jurisdiction over such refunds.

If the public utilities commission has not entered a final order within five hundred forty-five days from the date of the filing of an application for an increase in rates under section 4909.18 of the Revised Code, a public utility shall have no obligation to make a refund of amounts collected after the five hundred forty-fifth day which exceed the amounts authorized by the commission's final order.

Nothing in this section shall be construed to mitigate any duty of the commission to issue a final order under section 4909.19 of the Revised Code.

Amended by 129th General AssemblyFile No.199,HB 379, §1, eff. 3/27/2013.

Effective Date: 07-06-2001



Section 4909.43 - Filing rate increase application.

(A) No public utility shall file a rate increase application covering a municipal corporation pursuant to section 4909.18 or 4909.35 of the Revised Code at any time prior to six months before the expiration of an ordinance of that municipal corporation enacted for the purpose of establishing the rates of that public utility.

(B) Not later than thirty days prior to the filing of an application pursuant to section 4909.18 or 4909.35 of the Revised Code, a public utility shall notify, in writing, the mayor and legislative authority of each municipality included in such application of the intent of the public utility to file an application, and of the proposed rates to be contained therein.

Effective Date: 01-11-1983



Section 4909.45 - Information furnished by gas or natural gas company to municipal corporation.

Every gas or natural gas company shall, prior to accepting any rate, price, charge, toll, or rental fixed by ordinance of a municipal corporation, submit to the legislative authority of the municipal corporation the following information:

(A) A report of its property used and useful in rendering the service to be provided;

(B) A complete operating statement of the previous fiscal year, showing in detail all its receipts, revenues, and incomes from all sources, all of its operating costs and other expenditures, and any other information the public utility deems applicable;

(C) A statement of the income and expense anticipated under the ordinance;

(D) A statement of financial condition summarizing assets, liabilities, and net worth;

(E) A proposed notice for newspaper publication fully disclosing the substance of the ordinance. The notice shall further include the average percentage increase in rate that a representative industrial, commercial, and residential customer will bear should the ordinance be accepted. Such information and exhibits shall be in the same form as the public utilities commission by rule may require.

Effective Date: 06-22-1984



Section 4909.50 - [Repealed].

Effective Date: 12-31-1999



Section 4909.99 - Penalty.

Whoever violates section 4909.14 or 4909.41 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 4911 - CONSUMERS' COUNSEL

Section 4911.01 - Consumers' counsel definitions.

As used in this chapter:

(A) "Public utility" means every one as defined in divisions (A) , (C), (D), (E), (F), (G), (H), and (M) of section 4905.03 of the Revised Code, including all public utilities that operate their utilities not for profit, except the following:

(1) Electric light companies that operate their utilities not for profit;

(2) Public utilities, other than telephone companies, that are owned and operated exclusively by and solely for the utilities' customers;

(3) Public utilities that are owned or operated by any municipal corporation;

(4) Railroads as defined in sections 4907.02 and 4907.03 of the Revised Code.

(B) "Residential consumer" means urban, suburban, and rural patrons of public utilities insofar as their needs for utility services are limited to their residence.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 03-29-1988



Section 4911.02 - Consumers' counsel - powers and duties.

(A) The consumers' counsel shall be appointed by the consumers' counsel governing board, and shall hold office at the pleasure of the board.

(B)

(1) The counsel may sue or be sued and has the powers and duties granted the counsel under this chapter, and all necessary powers to carry out the purposes of this chapter.

(2) Without limitation because of enumeration, the counsel:

(a) Shall have all the rights and powers of any party in interest appearing before the public utilities commission regarding examination and cross-examination of witnesses, presentation of evidence, and other matters;

(b) May take appropriate action with respect to residential consumer complaints concerning quality of service, service charges, and the operation of the public utilities commission;

(c) May institute, intervene in, or otherwise participate in proceedings in both state and federal courts and administrative agencies on behalf of the residential consumers concerning review of decisions rendered by, or failure to act by, the public utilities commission;

(d) May conduct long range studies concerning various topics relevant to the rates charged to residential consumers.

(C) The counsel shall follow the policies of the state as set forth in Chapter 4929. of the Revised Code that involve supporting retail natural gas competition.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-01-1976



Section 4911.021 - Customer telephone complaints.

The consumers' counsel shall not operate a telephone call center for consumer complaints. Any calls received by the consumers' counsel concerning consumer complaints shall be forwarded to the public utilities commission's call center.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB119 09-29-2007



Section 4911.03 - Qualifications.

(A) No person may be appointed consumers' counsel unless he is admitted to the practice of law in this state and is qualified by knowledge and experience to practice in public utility proceedings.

(B) No person who is in the employ of or acting in an official capacity with any public utility, subject to regulation by the public utilities commission or who is pecuniarily interested in, or holds stocks or bonds of any such utility or is a candidate for elective public office may be appointed to the office of the consumers' counsel or be appointed or employed by the counsel. If any such appointed or employed person becomes, subsequent to his initial appointment or employment, the owner of such stocks or bonds, or otherwise becomes pecuniarily interested in such utility, he shall divest himself, within a reasonable time, of such ownership or interest. If he fails to do so, his tenure shall be terminated. If any such appointed or employed person becomes a candidate for elective public office his tenure shall be terminated.

Effective Date: 09-01-1976



Section 4911.04 - Residency requirement - other employment prohibited.

The consumers' counsel shall be a resident of this state and during the counsel's term of office shall not hold any other office of either trust or profit under the government of the United States, this state, or any political subdivision of this state, except that this section shall not be construed to preclude the consumers' counsel from serving as a member of the reserve of the armed forces of the United States or the Ohio organized militia. The counsel shall not engage in any other occupation or business, but shall devote full time to the duties of the office of consumers' counsel.

Effective Date: 09-18-1997



Section 4911.05 - Oath of office - surety bond.

Before entering upon the duties of his office, the consumers' counsel shall subscribe to an oath of office, which shall be filed in the office of the secretary of state, and shall give bond of five thousand dollars with a sufficient surety approved by the treasurer of state. After approval the bond shall be filed with the secretary of state.

Effective Date: 09-01-1976



Section 4911.06 - Consumers' counsel considered state officer.

The consumers' counsel shall be considered a state officer for the purpose of section 24 of Article II, Ohio constitution.

Effective Date: 09-01-1976



Section 4911.07 - Salary.

The salary of the consumers' counsel shall be determined by the consumers' counsel governing board but shall be in pay range 49 as set forth in section 124.152 of the Revised Code.

Effective Date: 07-01-1993

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 4911.08 - Office location.

The office of the consumers' counsel shall be in Columbus.

Effective Date: 09-01-1976



Section 4911.09 - Public utilities commission to furnish materials.

The public utilities commission shall supply the consumers' counsel, without cost to the counsel, with all books, maps, charts, and such other items as may be necessary for carrying out the purposes of Chapters 4909. and 4911. of the Revised Code.

Effective Date: 09-01-1976



Section 4911.10 - Records are public.

Except as provided in section 149.43 of the Revised Code, all documents and records in the possession of the consumers' counsel are public records.

Effective Date: 09-17-1996



Section 4911.11 - Data and information to be furnished.

The consumers' counsel may, whenever called upon by any officer, board, or commission of this state or of any political subdivision of this state, furnish any data or information to the officer, board, or commission. All officers, boards, or commissions of this state or of any political subdivision of this state may furnish to the counsel, upon his request, any data or information which he requests in the discharge of the powers and duties vested in him under Chapters 4909. and 4911. of the Revised Code.

Effective Date: 09-01-1976



Section 4911.12 - Employees.

(A) Notwithstanding Chapter 4117. of the Revised Code, the consumers' counsel may employ and fix the compensation of such officers, experts, lawyers, engineers, economists, statisticians, accountants, investigators, and employees in fiduciary, supervisory, or policy-making positions as are necessary to carry out Chapters 4909. and 4911. of the Revised Code or to perform the powers and duties conferred or imposed upon him by law. These employees shall be in the unclassified civil service, shall not be considered public employees for purposes of Chapter 4117. of the Revised Code, and shall serve at the pleasure of the counsel. The counsel may also employ such clerical employees, including clerks and stenographers, as are necessary to carry out Chapters 4909. and 4911. of the Revised Code or to perform his duties and exercise the powers conferred by law upon him. These clerical employees shall be in the classified civil service. All officers, lawyers, engineers, economists, statisticians, accountants, investigators, stenographers, clerks, and other employees of the counsel and the expenses of the office of the counsel, the expenses of the counsel, and the expenses of the employees of such office shall be paid from funds appropriated for the use of the consumers' counsel after being approved by the consumers' counsel.

(B) The consumers' counsel may contract for the services of technically qualified persons in the area of public utility matters to assist him in carrying out the duties of his office. Such persons shall be paid from funds appropriated for the use of the consumers' counsel after being approved by the consumers' counsel.

Effective Date: 09-29-1995



Section 4911.13 - Using engineers and experts employed by state universities.

In the employment of engineers, experts, or other assistants, the consumers' counsel may make use of the services of engineers and experts employed by any university operated by this state in a manner provided by mutual arrangement between the counsel and the trustees and faculty of the university. Any necessary information, data, and equipment of the university shall be placed at the disposal of the counsel and paid for by the office of the consumers' counsel at the university's cost.

Effective Date: 09-01-1976



Section 4911.14 - Jurisdiction.

The jurisdiction of the consumers' counsel extends to every case that he or another party brings before the public utilities commission involving the fixing of any rate, joint rate, fare, charge, toll, or rental charged for commodities or services by any public utility, the plant or property of which lies wholly within this state. Where the property of a public utility lies partly within this state, the jurisdiction of the consumers' counsel extends to that part of the plant or property which lies within this state, the persons or companies owning, leasing, or operating the public utility, and the records and accounts of the business thereof done within this state.

Effective Date: 09-01-1976



Section 4911.15 - Counsel may represent residential consumer or municipal corporation.

The consumers' counsel, at the request of one or more residential consumers residing in, or municipal corporations located in, an area served by a public utility or whenever in his opinion the public interest is served, may represent those consumers or corporations whenever an application is made to the public utilities commission by any public utility desiring to establish, modify, amend, change, increase, or reduce any rate, joint rate, toll, fare, classification, charge, or rental. The consumers' counsel may appear before the public utilities commission as a representative of the residential consumers of any public utility when a complaint has been filed with the commission that a rate, joint rate, fare, toll, charge, classification, or rental for commodities or services rendered, charged, demanded, exacted, or proposed to be rendered, charged, demanded, or exacted by the utility is in any respect unjust, unreasonable, unjustly discriminatory, unjustly preferential, or in violation of the law. Nothing in Chapter 4911. of the Revised Code shall be construed to restrict or limit in any manner the right of a municipal corporation to represent the residential consumers of such municipal corporation in all proceedings before the public utilities commission, and in both state and federal courts and administrative agencies on behalf of such residential consumers concerning review of decisions rendered by, or failure to act by, the public utilities commission.

Effective Date: 06-12-1980



Section 4911.16 - Access to materials possessed by public utilities commission.

For the purpose of carrying out the duties given him in Chapter 4911. of the Revised Code, the consumers' counsel shall have access to all books, contracts, records, documents, and papers in the possession of the public utilities commission at any time.

Effective Date: 09-01-1976



Section 4911.17 - Consumers' counsel governing board.

There is hereby created a nine-member consumers' counsel governing board consisting of three representatives of organized groups representing each of the following areas: labor; residential consumers; and family farmers. No more than five members of this board may be members of the same political party. The members of the board shall be appointed by the attorney general with the advice and consent of the senate. No later than January 1, 1977, the attorney general shall make initial appointments to the board. Of the initial appointments made to the board, three shall be for a term ending one year after September 1, 1976, three shall be for a term ending two years after that date, and three shall be for a term ending three years after that date. Thereafter, terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office. The governing board shall meet at least every third month of the year. Meetings may be held more often at the request of a majority of the members or upon call of the chairperson. At the first meeting of each year, the board shall select a chairperson and vice-chairperson. With the approval of the board, the chairperson may designate the vice-chairperson to perform the duties of the chairperson, including those provided in section 4901.021 of the Revised Code. A majority of the members constitutes a quorum. No action shall be taken without the concurrence of a majority of the full membership of the board. The consumers' counsel shall at all times remain responsible to the governing board. Members of the board shall be compensated at the rate of one hundred fifty dollars per board meeting attended in person, not to exceed one thousand two hundred dollars per year. All members shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. The board shall submit to the general assembly no later than the first day of April, annually, a report outlining the expenditures of the office of consumers' counsel, a full record of participation in any and all proceedings, and an outline of other relevant activities of the office.

Effective Date: 09-05-2001



Section 4911.18 - Assessments - consumers' counsel operating fund.

(A) For the sole purpose of maintaining and administering the office of the consumers' counsel and exercising the powers of the consumers' counsel under this chapter, an amount equal to the appropriation to the office of the consumers' counsel in each fiscal year shall be apportioned among and assessed against each public utility within this state, as defined in section 4911.01 of the Revised Code, by first computing an assessment as though it were to be made in proportion to the intrastate gross earnings or receipts of the public utility for the calendar year next preceding that in which the assessment is made, excluding earnings or receipts from sales to other public utilities for resale. The office may include in that first computation any amount of a public utility's intrastate gross earnings or receipts underreported in a prior year. In addition to whatever penalties apply under the Revised Code to such underreporting, the office shall assess the public utility interest at the rate stated in division (A) of section 1343.01 of the Revised Code. The office shall deposit any interest so collected into the consumers' counsel operating fund. The office may exclude from that first computation any such amounts that were over-reported in a prior year. The final computation of the assessment shall consist of imposing upon each public utility whose assessment under the first computation would have been one hundred dollars or less an assessment of one hundred dollars and recomputing the assessment of the remaining companies by apportioning an amount equal to the appropriation to the office of consumers' counsel in each fiscal year less the total amount to be recovered from those paying the minimum assessment, in proportion to the intrastate gross earnings or receipts of the remaining companies for the calendar year next preceding that in which the assessments are made, excluding earnings or receipts from sales to other public utilities for resale. In the case of an assessment based on intrastate gross receipts under this section against a public utility that is an electric utility as defined in section 4928.01 of the Revised Code, or an electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code, such receipts shall be those specified in the utility's, company's, cooperative's, or aggregator's most recent report of intrastate gross receipts and sales of kilowatt hours of electricity, filed with the public utilities commission pursuant to division (F) of section 4928.06 of the Revised Code, and verified by the commission. In the case of an assessment based on intrastate gross receipts under this section against a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code, such receipts shall be those specified in the supplier's or aggregator's most recent report of intrastate gross receipts and sales of hundred cubic feet of natural gas, filed with the commission pursuant to division (B) of section 4929.23 of the Revised Code, and verified by the commission. However, no such retail natural gas supplier or such governmental aggregator serving or proposing to serve customers of a particular natural gas company, as defined in section 4929.01 of the Revised Code, shall be assessed under this section until after the commission, pursuant to section 4905.26 or 4909.18 of the Revised Code, has removed from the base rates of the natural gas company the amount of assessment under this section that is attributable to the value of commodity sales service, as defined in section 4929.01 of the Revised Code, in the base rates paid by those customers of the company that do not purchase that service from the natural gas company.

(B) Through calendar year 2005, on or before the first day of October in each year, the office of consumers' counsel shall notify each public utility of the sum assessed against it, whereupon payment shall be made to the counsel, who shall deposit it into the state treasury to the credit of the consumers' counsel operating fund, which is hereby created. Beginning in calendar year 2006, on or before the fifteenth day of May in each year, the consumers' counsel shall notify each public utility that had a sum assessed against it for the current fiscal year of more than one thousand dollars that fifty per cent of that amount shall be paid to the consumers' counsel by the twentieth day of June of that year as an initial payment of the assessment against the company for the next fiscal year. On or before the first day of October in each year, the consumers' counsel shall make a final determination of the sum of the assessment against each public utility and shall notify each public utility of the sum assessed against it. The consumers' counsel shall deduct from the assessment for each public utility any initial payment received. Payment of the assessment shall be made to the consumers' counsel by the first day of November of that year. The consumers' counsel shall deposit the payments received into the state treasury to the credit of the consumers' counsel operating fund. Any such amounts paid into the fund but not expended by the office shall be credited ratably by the office to the public utilities that pay more than the minimum assessment, according to the respective portions of such sum assessable against them for the ensuing fiscal year, after first deducting any deficits accumulated from prior years. The assessments for such fiscal year shall be reduced correspondingly.

(C) Within five days after the beginning of each fiscal year through fiscal year 2006, the director of budget and management shall transfer from the general revenue fund to the consumers' counsel operating fund an amount sufficient for maintaining and administering the office of the consumers' counsel and exercising the powers of the consumers' counsel under this chapter during the first four months of the fiscal year. Not later than the thirty-first day of December of the fiscal year, the same amount shall be transferred back to the general revenue fund from the consumers' counsel operating fund.

(D) As used in this section, "public utility" includes:

(1) In addition to an electric utility as defined in section 4928.01 of the Revised Code, an electric services company, an electric cooperative, or a governmental aggregator subject to certification under section 4928.08 of the Revised Code, to the extent of the company's, cooperative's, or aggregator's engagement in the business of supplying or arranging for the supply in this state of any retail electric service for which it must be so certified;

(2) In addition to a natural gas company as defined in section 4929.01 of the Revised Code, a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code, to the extent of the supplier's or aggregator's engagement in the business of supplying or arranging for the supply in this state of any competitive retail natural gas service for which it must be certified.

Effective Date: 06-26-2001; 09-29-2005



Section 4911.19 - Response of utility to billing or service inquiry on behalf of residential customer.

Any utility to which the consumers' counsel makes an inquiry on behalf of a residential customer concerning that customer's billing, or the availability, unavailability, or quality of that customer's service shall respond to the consumers' counsel on the merits of that inquiry within a reasonable time. If a definitive response cannot be made within three weeks of the making of the inquiry, the utility initially shall send an acknowledgment of receipt of the inquiry to the consumers' counsel and indicate the position of the utility concerning the nature of any investigation of the facts that it considers necessary to an ultimate response, and then, when it becomes possible to make a definitive response, shall respond to the consumers' counsel on the merits of the inquiry. The failure of a utility to comply with this section is admissible evidence in a complaint proceeding under section 4905.26 of the Revised Code, upon the motion of the consumers' counsel, regardless of whether further evidence concerning the subject of the inquiry is offered.

Effective Date: 04-10-1985



Section 4911.20 - Appointment of deputy consumers' counsel.

If the consumers' counsel governing board determines that the appointment of a deputy consumers' counsel is necessary to ensure the full and proper performance of the powers and duties of the consumers' counsel, the board may appoint a deputy consumers' counsel. The board may assign the deputy consumers' counsel any of the duties and powers of the consumers' counsel, and the deputy shall perform the assigned duties and powers. The deputy consumers' counsel shall report to the board on all matters assigned to him by the board, and shall serve at the pleasure of the board. The board may appoint an employee of the office of the consumers' counsel as deputy consumers' counsel. The board shall determine the salary of the deputy consumers' counsel. If a deputy consumers' counsel is appointed, the consumers' counsel shall not perform the duties and powers that are assigned by the governing board to the deputy.

Effective Date: 06-01-1994






Chapter 4913 - PUBLIC UTILITIES COMMISSION - ACID RAIN CONTROL

Section 4913.01 to 4913.07 - 4913.01 to 4913.07

Effective Date: 01-01-2001






Chapter 4919 - PUBLIC UTILITIES COMMISSION - INTERSTATE OPERATING AUTHORITY

Section 4919.75 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Effective Date: 07-01-1993 )



Section 4919.76 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Effective Date: 07-01-1993; 2006 HB699 01-01-2007 )



Section 4919.77 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Effective Date: 07-01-1993 )



Section 4919.78 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Effective Date: 07-01-1993 )



Section 4919.79 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Effective Date: 06-26-2003; 09-16-2004 )



Section 4919.80 - [Repealed].

Effective Date: 07-01-1993



Section 4919.81 - Amended and Renumbered RC 4919.78.

Effective Date: 07-01-1993



Section 4919.82 to 4919.84 - [Repealed].

Effective Date: 07-01-1993



Section 4919.85 - Amended and Renumbered RC 4919.79.

Effective Date: 07-01-1993



Section 4919.99 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.

Prior History: (Effective Date: 09-29-1995 )






Chapter 4921 - MOTOR CARRIER AUTHORITY AND PERMITTING

Section 4921.01 - Definitions.

As used in this chapter:

(A) "Ambulance" has the same meaning as in section 4766.01 of the Revised Code.

(B) "For-hire motor carrier" means a person engaged in the business of transporting persons or property by motor vehicle for compensation, except when engaged in any of the following in intrastate commerce:

(1) The transportation of persons in taxicabs in the usual taxicab service;

(2) The transportation of pupils in school busses operating to or from school sessions or school events;

(3) The transportation of farm supplies to the farm or farm products from farm to market or to food fabricating plants;

(4) The distribution of newspapers;

(5) The transportation of crude petroleum incidental to gathering from wells and delivery to destination by pipe line;

(6) The transportation of injured, ill, or deceased persons by hearse or ambulance;

(7) The transportation of compost (a combination of manure and sand or shredded bark mulch) or shredded bark mulch;

(8) The transportation of persons in a ridesharing arrangement when any fee charged each person so transported is in such amount as to recover only the person's share of the costs of operating the motor vehicle for such purpose;

(9) The operation of motor vehicles for contractors on public road work.

"For-hire motor carrier" includes the carrier's agents, officers, and representatives, as well as employees responsible for hiring, supervising, training, assigning, or dispatching drivers and employees concerned with the installation, inspection, and maintenance of motor-vehicle equipment and accessories.

Divisions (B)(1) to (9) of this section shall not be construed to relieve a person from compliance with hazardous-material regulation under section 4921.15 of the Revised Code and division (H) of section 4921.19 of the Revised Code, or rules adopted thereunder, or from compliance with rules governing unified carrier registration adopted under section 4921.11 of the Revised Code.

(C) "Household goods" means personal effects and property used or to be used in a dwelling, excluding property moving from a factory or store.

(D) "Interstate commerce" means trade, traffic, or transportation in the United States that is any of the following:

(1) Between a place in a state and a place outside of that state (including a place outside of the United States);

(2) Between two places in a state through another state or a place outside of the United States;

(3) Between two places in a state as part of trade, traffic, or transportation originating or terminating outside the state or the United States.

(E) "Intrastate commerce" means any trade, traffic, or transportation in any state which is not described in the term "interstate commerce."

(F) "Motor vehicle" means any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used upon the highways in the transportation of persons or property, or any combination thereof, but does not include any vehicle, locomotive, or car operated exclusively on a rail or rails, or a trolley bus operated by electric power derived from a fixed overhead wire, furnishing local passenger transportation similar to street-railway service.

(G) "Public highway" means any public street, road, or highway in this state, whether within or without the corporate limits of a municipal corporation.

(H) "Ridesharing arrangement" means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of a volunteer driver, and includes ridesharing arrangements known as carpools, vanpools, and buspools.

(I) "School bus" has the same meaning as in section 4511.01 of the Revised Code.

(J) "Trailer" means any vehicle without motive power designed or used for carrying persons or property and for being drawn by a separate motor vehicle, including any vehicle of the trailer type, whether designed or used for carrying persons or property wholly on its own structure, or so designed or used that a part of its own weight or the weight of its load rests upon and is carried by such motor vehicle.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Prior History: (Former chapter repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.)



Section 4921.03 - Certificate required.

(A) No for-hire motor carrier may operate in intrastate commerce unless the carrier has a current and valid certificate of public convenience and necessity.

(B) The public utilities commission shall issue a certificate of public convenience and necessity to any person who does all of the following:

(1) Files with the commission, in accordance with rules adopted under section 4921.05 of the Revised Code, a complete and accurate application that shall include a certification that (a) the person understands and is in compliance with the applicable service, operation, and safety laws of this state and (b) the person meets the requirements of section 4921.09 of the Revised Code;

(2) Agrees to maintain accurate and current business and insurance information with the commission, in accordance with the commission's rules;

(3) Has paid all applicable registration fees in accordance with rules adopted under section 4921.11 of the Revised Code, all applicable taxes under section 4921.19 of the Revised Code, and any forfeitures imposed under section 4923.99 of the Revised Code.

(C) The commission shall have no power to fix, alter, or establish rates for the transportation of persons or property, nor shall the commission have the power to require or accept the filing of tariffs establishing such rates, except that the commission may accept the filing of tariffs establishing rates for the transportation of household goods.

(D) A for-hire motor carrier may, at any time after a certificate of public convenience and necessity is granted or refused, file a new application or supplement a former application.

(E) The commission may deny issuance of a certificate of public convenience and necessity for failure to comply with this section or rules adopted under section 4921.05 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.05 - Manner and form of application.

The public utilities commission shall adopt rules prescribing the manner and form in which a person shall apply for a certificate of public convenience and necessity under section 4921.03 of the Revised Code. The rules shall include a requirement that applications be made in writing on the blanks furnished by the commission and contain any information and certifications deemed necessary by the commission to carry out this chapter.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.07 - Suspension; revocation.

(A) The public utilities commission shall adopt rules regarding procedures and timelines by which a certificate of public convenience and necessity issued under section 4921.03 of the Revised Code may be suspended. At a minimum, the rules shall require suspension of a certificate if the for-hire motor carrier does any of the following:

(1) Fails to file a complete and accurate application for the certificate under section 4921.03 of the Revised Code;

(2) Fails to maintain accurate and current business and insurance information with the commission;

(3) Fails to maintain proper proof of insurance or proper levels of insurance under section 4921.09 of the Revised Code;

(4) Fails to pay all applicable registration fees in accordance with rules adopted under section 4921.11 of the Revised Code, all applicable taxes under section 4921.19 of the Revised Code, and any forfeitures imposed under section 4923.99 of the Revised Code;

(5) Requests to suspend the carrier's operations.

(B)

(1) The commission shall adopt rules regarding procedures and timelines by which a certificate suspended under division (A) of this section may be revoked if the conditions giving rise to the suspension are not remedied.

(2) The commission shall provide the carrier with written notice indicating the nature of the deficiency, a proposed effective date of the revocation, and the means by which the deficiency may be remedied. The carrier may correct the identified deficiency or submit evidence refuting the proposed revocation within sixty days from the date of the notice. The commission may extend the sixty-day period for good cause shown. The commission may revoke the certificate after the remedy period if the carrier has not provided sufficient evidence to remedy the deficiency.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.09 - Proof of insurance requirements.

(A) No certificate of public convenience and necessity shall be issued by the public utilities commission to any for-hire motor carrier until the carrier has filed with the commission a liability insurance certificate, policy, or bond satisfactory to the commission, in the sum and with the provisions the commission considers necessary adequately to protect the interests of the public, having due regard for the number of persons and amount of property affected. The certificate, policy, or bond shall insure the carrier against loss sustained by reason of death or injuries to persons and for loss or damage to property resulting from the negligence of the carrier.

(B) No certificate for the transportation of household goods shall be issued to a for-hire motor carrier pursuant to sections 4921.30 to 4921.38 of the Revised Code until it has filed with the commission a freight cargo insurance certificate, policy, or bond that the commission has determined to be adequate to protect the interests of the shipping public.

(C) The Commission shall adopt rules to achieve the purposes of this section that are not incompatible with the requirements of the United States department of transportation. The rules shall at a minimum address all of the following:

(1) The minimum levels of financial responsibility for each type of for-hire motor carrier;

(2) The form and type of documents to be filed with the commission;

(3) The manner by which documents may be filed with the commission;

(4) The timelines for filing documents with the commission.

(D) If a certificate, policy, or bond required under division (A) of this section is canceled during its term or lapses for any reason, both of the following apply:

(1) All operations under the certificate of public convenience and necessity shall cease immediately, and further operations shall not be conducted until a replacement is filed with the commission under division (D)(2) of this section.

(2) The commission shall require the company to replace the certificate, policy, or bond with another that fully complies with the requirements of this section.

The certificate of public convenience and necessity shall be reinstated only after a satisfactory insurance certificate, policy, or bond has been filed with the commission.

(E) To ensure minimum standards of protection of consumers' household goods, the commission may adopt rules, not incompatible with the requirements of the United States department of transportation, governing requirements for cargo insurance for for-hire motor carriers engaged in the transportation of household goods over a public highway in this state.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.11 - Compliance with the unified carrier registration plan.

The public utilities commission shall adopt rules applicable to registration pursuant to the unified carrier registration plan, codified as 49 U.S.C. 14504a, and the rules, procedures, and fee schedules adopted thereunder, in accordance with division (G) of section 4921.19 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.13 - Filings and taxes.

(A) The public utilities commission shall adopt rules applicable to the filing of annual update forms and the payment of taxes by for-hire motor carriers. The rules shall not be incompatible with the requirements of the United States department of transportation. The rules shall at a minimum address all of the following:

(1) The information and certifications that must be provided to the commission on an annual update form, including a certification that the carrier continues to be in compliance with the applicable laws of this state.

(2) Documentation and information that must be provided regarding proof of financial responsibility;

(3) The form and manner in which taxes may be paid under section 4921.19 of the Revised Code.

(B) The rules may address any other information that the commission determines is necessary to carry out this section.

(C) A for-hire motor carrier shall not be issued a tax receipt under division (C) of section 4921.19 of the Revised Code until all of the following have been satisfied:

(1) A complete and accurate annual update form has been filed with the commission;

(2) Proof of financial responsibility remains in effect;

(3) All applicable registration fees in accordance with rules adopted under section 4921.11 of the Revised Code, all applicable taxes under section 4921.19 of the Revised Code, and any forfeitures imposed under section 4923.99 of the Revised Code have been paid in full.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.15 - Definitions for sections , 4921.16, and 4921.19.

(A) As used in sections 4921.15, 4921.16, and 4921.19 of the Revised Code:

(1) "Uniform registration" has the same meaning as "registration" as used in the final report submitted to the United States secretary of transportation, pursuant to subsection (c) of section 22 of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C.A. App. 1819.

(2) "Uniform permit" has the same meaning as "permit" as used in the final report submitted to the United States secretary of transportation, pursuant to subsection (c) of section 22 of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C.A. App. 1819.

(B)

(1) The public utilities commission may adopt rules applicable to the uniform registration and uniform permitting of persons engaged in the highway transportation of hazardous materials into, through, or within this state. The rules shall include rules staggering the registration date for those persons and reducing or extending, by no more than one year, the permit renewal period for those persons.

(2) For the purpose of minimizing filing requirements regarding any background investigation required for the issuance of a uniform permit as a carrier of hazardous wastes, the commission shall accept from any applicant for the permit any refiling of information the applicant has filed with the office of the attorney general under section 3734.42 of the Revised Code or any reference to that information if the refiled or referenced information is on file with the office of the attorney general, is accurate and timely for the commission's purposes under this section, and is supplemented by any additional information the commission requires. The office of the attorney general, as necessary for a background investigation, shall make accessible to the commission any information referenced or refiled in an application for a uniform permit as a carrier of hazardous wastes that the attorney general determines may be disclosed in accordance with section 3734.42 of the Revised Code. Nothing in sections 4921.15, 4921.16, and division (H) of section 4921.19 of the Revised Code affects any limitations under section 3734.42 of the Revised Code on the disclosure of that information.

(C) The commission, as necessary to implement the rules adopted under division (B) of this section, may enter into agreements, contracts, arrangements, or declarations with other states and with the national repository, established pursuant to the final report submitted to the United States secretary of transportation, pursuant to subsection (c) of section 22 of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C.A. App. 1819. The agreements, contracts, arrangements, or declarations shall include, but not be limited to, the determination of a base state, the collection of uniform registration fees, the frequency of distribution of uniform registration fees, procedures for dispute resolution, and protection of trade secrets and confidential business information.

(D) No person shall knowingly falsify or fail to submit any data, reports, records, or other information required to be submitted to the commission pursuant to this section or a rule adopted under it. For purposes of this division, a person acts knowingly if either of the following applies:

(1) The person has actual knowledge of the facts giving rise to the violation.

(2) A reasonable person acting in the circumstances and exercising due care would have such knowledge.

(E) After notice and opportunity for a hearing, the commission, pursuant to criteria set forth in rules adopted under division (B) of this section, may suspend, revoke, or deny the uniform permit as a carrier of hazardous materials of any person that has obtained or applied for such a uniform permit from the commission pursuant to rules adopted under that division, or the commission may order the suspension of the transportation of hazardous materials into, through, or within this state by a carrier that has obtained a uniform permit from another state that has a reciprocity agreement with the commission pursuant to division (C) of this section.

(F)

(1) The proceedings specified in division (E) of this section are subject to and governed by Chapter 4903. of the Revised Code, except as otherwise provided in this section. The court of appeals of Franklin county has exclusive original jurisdiction to review, modify, or vacate any order of the commission suspending, revoking, or denying a uniform permit as a carrier of hazardous materials of any person that has obtained or applied for a uniform permit from the commission pursuant to rules adopted under division (B) of this section, or any order of the commission suspending the transportation of hazardous materials into, through, or within this state by a carrier that has obtained a uniform permit from another state that has a reciprocity agreement with the commission under division (C) of this section. The court of appeals shall hear and determine those appeals in the same manner and under the same standards as the Ohio supreme court hears and determines appeals under Chapter 4903. of the Revised Code. The judgment of the court of appeals is final and conclusive unless reversed, vacated, or modified on appeal. Such appeals may be taken either by the commission or the person to whom the order was issued and shall proceed as in the case of appeals in civil actions as provided in Chapter 2505. of the Revised Code.

(2) Section 4903.11 of the Revised Code does not apply to appeals of any order of the commission suspending, revoking, or denying a uniform permit of a person that has obtained or applied for a uniform permit from the commission pursuant to rules adopted under division (B) of this section, or of any order of the commission suspending the transportation of hazardous materials into, through, or within this state by a carrier that has obtained a uniform permit from another state that has a reciprocity agreement with the commission pursuant to division (C) of this section. Any person to whom such an order is issued who wishes to contest the order shall file, within sixty days after the entry of the order upon the journal of the commission, a notice of appeal, setting forth the order appealed from and the errors complained of. The notice of appeal shall be served, unless waived, upon the chairperson of the commission or, in the event of the chairperson's absence, upon any public utilities commissioner, or by leaving a copy at the office of the commission at Columbus. On appeal, the court shall reverse, vacate, or modify the order if, upon consideration of the record, the court is of the opinion that the order was unlawful or unreasonable.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.16 - Public records; exceptions; liability.

(A) Information submitted to the public utilities commission as part of a uniform registration application, pursuant to rules adopted under division (B) of section 4921.15 of the Revised Code, is a public record and is subject to section 149.43 of the Revised Code.

(B) Except for information related to corporate structure and personnel, information that is submitted to the commission as part of a uniform permit application, pursuant to rules adopted under division (B) of section 4921.15 of the Revised Code, is a public record and is subject to section 149.43 of the Revised Code. Information that is related to corporate structure and personnel that is submitted to the commission as part of a uniform permit application, pursuant to rules adopted under division (B) of section 4921.15 of the Revised Code, is not a public record and is not subject to section 149.43 of the Revised Code. Except as provided in division (D) of this section, the commission shall not disclose to any person any information that is related to corporate structure and personnel that is submitted as part of a uniform permit application.

(C) Information that is submitted for any background investigation for an application for a uniform permit as a carrier of hazardous wastes is not a public record and is not subject to section 149.43 of the Revised Code. Except as provided in division (D) of this section, the commission shall not disclose to any person any information submitted for any background investigation for such an application.

(D) The commission may disclose to its authorized employees and to any federal agencies, state agencies of this state or another state, local government agencies of this state or another state, or the national repository established pursuant to the final report submitted to the United States secretary of transportation, pursuant to subsection (c) of section 22 of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C.A. App. 1819, any information submitted to the commission as part of a uniform permit application that is related to corporate structure and personnel or submitted for any background investigation for an application for a uniform permit as a carrier of hazardous wastes if all of the following conditions are met:

(1) The commission enters into a confidentiality agreement with the employee, agency, or national repository under which that employee or entity agrees not to disclose to any third party any information related to corporate structure or personnel or any information submitted as part of a background investigation unless the third party enters into a confidentiality agreement with the commission consistent with this division.

(2) The employee, agency, or national repository certifies to the commission that it is not required by any state or federal law to disclose any information related to corporate structure or personnel or any information submitted as part of a background investigation.

(3) The federal agency, state or local government agency of another state, or national repository irrevocably consents in writing to the jurisdiction of the courts of this state and service of process in this state, including, without limitation, summonses and subpoenas, for any civil proceeding arising out of an intentional disclosure of information in violation of this division.

(E) Any person who intentionally discloses information in violation of division (D) of this section is liable to the owner of the information for civil damages caused by the disclosure.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.19 - Payment of taxes; amounts.

(A) Every for-hire motor carrier operating in this state shall, at the time of the issuance of a certificate of public convenience and necessity under section 4921.03 of the Revised Code, pay to the public utilities commission, for and on behalf of the treasurer of state, the following taxes:

(1) For each motor vehicle used for transporting persons, thirty dollars;

(2) For each commercial tractor, as defined in section 4501.01 of the Revised Code, used for transporting property, thirty dollars;

(3) For each other motor vehicle transporting property, twenty dollars.

(B) Every for-hire motor carrier operating in this state solely in intrastate commerce shall, annually between the first day of May and the thirtieth day of June, pay to the commission, for and on behalf of the treasurer of state, the following taxes:

(1) For each motor vehicle used for transporting persons, thirty dollars;

(2) For each commercial tractor, as defined in section 4501.01 of the Revised Code, used for transporting property, thirty dollars;

(3) For each other motor vehicle transporting property, twenty dollars.

(C) After a for-hire motor carrier has paid the applicable taxes under division (B) of this section and all requirements under division (C) of section 4921.13 of the Revised Code have been met, the commission shall issue the carrier a tax receipt. The carrier shall carry a copy of the tax receipt in each motor vehicle operated by the carrier. The carrier shall maintain the original copy of the tax receipt at the carrier's primary place of business.

(D) A trailer used by a for-hire motor carrier shall not be taxed under this section.

(E) The annual tax levied by division (B) of this section does not apply in those cases where the commission finds that the movement of agricultural commodities or foodstuffs produced therefrom requires a temporary and seasonal use of vehicular equipment for a period of not more than ninety days. In such event, the tax on the vehicular equipment shall be twenty-five per cent of the annual tax levied by division (B) of this section. If any vehicular equipment is used in excess of the ninety-day period, the annual tax levied by this section shall be paid.

(F) All taxes levied by division (B) of this section shall be reckoned as from the beginning of the quarter in which the tax receipt is issued or as from when the use of equipment under any existing tax receipt began.

(G) The fees for unified carrier registration pursuant to section 4921.11 of the Revised Code shall be identical to those established by the unified carrier registration act board as approved by the federal motor carrier safety administration for each year.

(H)

(1) The fees for uniform registration and a uniform permit as a carrier of hazardous materials pursuant to section 4921.15 of the Revised Code shall consist of the following:

(a) A processing fee of fifty dollars;

(b) An apportioned per-truck registration fee, which shall be calculated by multiplying the percentage of a registrant's activity in this state times the percentage of the registrant's business that is hazardous-materials-related, times the number of vehicles owned or operated by the registrant, times a per-truck fee determined by order of the commission following public notice and an opportunity for comment.

(i) The percentage of a registrant's activity in this state shall be calculated by dividing the number of miles that the registrant travels in this state under the international registration plan, pursuant to section 4503.61 of the Revised Code, by the number of miles that the registrant travels nationwide under the international registration plan. Registrants that operate solely within this state shall use one hundred per cent as their percentage of activity. Registrants that do not register their vehicles through the international registration plan shall calculate activity in the state in the same manner as that required by the international registration plan.

(ii) The percentage of a registrant's business that is hazardous-materials-related shall be calculated, for less-than-truckload shipments, by dividing the weight of all the registrant's hazardous materials shipments by the total weight of all shipments in the previous year. The percentage of a registrant's business that is hazardous-materials-related shall be calculated, for truckload shipments, by dividing the number of shipments for which placarding, marking of the vehicle, or manifesting, as appropriate, was required by regulations adopted under sections 4 to 6 of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C. App. 1804, by the total number of the registrant's shipments that transported any kind of goods in the previous year. A registrant that transports both less-than-truckload and truckload shipments of hazardous materials shall calculate the percentage of business that is hazardous-materials-related on a proportional basis.

(iii) A registrant may utilize fiscal year, or calendar year, or other current company accounting data, or other publicly available information, in calculating the percentages required by divisions (H)(1)(b)(i) and (ii) of this section.

(2) The commission, after notice and opportunity for a hearing, may assess each carrier a fee for any background investigation required for the issuance, for the purpose of section 3734.15 of the Revised Code, of a uniform permit as a carrier of hazardous wastes and fees related to investigations and proceedings for the denial, suspension, or revocation of a uniform permit as a carrier of hazardous materials. The fees shall not exceed the reasonable costs of the investigations and proceedings. The fee for a background investigation for a uniform permit as a carrier of hazardous wastes shall be six hundred dollars plus the costs of obtaining any necessary information not included in the permit application, to be calculated at the rate of thirty dollars per hour, not exceeding six hundred dollars, plus any fees payable to obtain necessary information.

(I) The application fee for a certificate for the transportation of household goods issued pursuant to sections 4921.30 to 4921.38 of the Revised Code shall be based on the certificate holder's gross revenue, in the prior year, for the intrastate transportation of household goods. The commission shall establish, by order, ranges of gross revenue and the fee for each range. The fees shall be set in amounts sufficient to carry out the purposes of sections 4921.30 to 4921.38 and 4923.99 of the Revised Code and, to the extent necessary, the commission shall make changes to the fee structure to ensure that neither over nor under collection of the fees occurs. The fees shall also take into consideration the revenue generated from the assessment of forfeitures under section 4923.99 of the Revised Code regarding the consumer protection provisions applicable to for-hire motor carriers engaged in the transportation of household goods.

(J) The fees and taxes provided under this section shall be in addition to taxes, fees, and charges fixed and exacted by other sections of the Revised Code, except the assessments required by section 4905.10 of the Revised Code, but all fees, license fees, annual payments, license taxes, or taxes or other money exactions, except the general property tax, assessed, charged, fixed, or exacted by local authorities such as municipal corporations, townships, counties, or other local boards, or the officers of such subdivisions are illegal and, are superseded by sections 4503.04 and 4905.03 and Chapter 4921. of the Revised Code. On compliance with sections 4503.04 and 4905.03 and Chapter 4921. of the Revised Code, all local ordinances, resolutions, by laws, and rules in force shall cease to be operative as to the persons in compliance, except that such local subdivisions may make reasonable local police regulations within their respective boundaries not inconsistent with sections 4503.04 and 4905.03 and Chapter 4921. of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.21 - Public utilities transportation safety fund.

(A) As used in this section, "adjusted credit amount" means the aggregate amount credited to the public utilities transportation safety fund, less the sum of all of the following:

(1) The fees collected by the public utilities commission, in accordance with the unified carrier registration plan under section 4921.11 of the Revised Code, that exceed the federal certification of revenue for each year of the plan;

(2) The fees collected by the commission on behalf of other states under division (C) of section 4921.15 of the Revised Code;

(3) The forfeitures collected by the commission under section 4923.99 of the Revised Code for violations of rules adopted under division (A)(2) of section 4923.04 of the Revised Code.

(B)

(1) There is hereby created in the state treasury the public utilities transportation safety fund. The fees collected in accordance with the unified carrier registration plan under section 4921.11 of the Revised Code, the fees collected under section 4921.15 of the Revised Code, the taxes and fees remitted under section 4921.19 of the Revised Code, the forfeitures imposed under section 4923.99 of the Revised Code, except as provided in division (B)(2) of this section, and the fines collected under section 4163.07 of the Revised Code shall be deposited into the state treasury to the credit of the public utilities transportation safety fund, until the adjusted credit amount in a fiscal year is equal to the total amount appropriated from the fund for the fiscal year. Once this point of parity is reached, any additional fees, taxes, forfeitures, or fines received during the fiscal year shall be credited to the general revenue fund, except as provided in division (B)(2) of this section, and except for both of the following:

(a) The fees collected in accordance with the unified carrier registration plan under section 4921.11 of the Revised Code, that exceed the federal certification of revenue for each year of the plan;

(b) The fees collected on behalf of other states under division (C) of section 4921.15 of the Revised Code.

(2) The first eight hundred thousand dollars of forfeitures collected under section 4923.99 of the Revised Code, for violations of rules adopted under division (A)(2) of section 4923.04 of the Revised Code, during each fiscal year shall be credited to the public utilities transportation safety fund. Any forfeitures in excess of that amount shall be deposited into the general revenue fund. In each fiscal year, the commission shall distribute moneys from these forfeitures credited to the public utilities transportation safety fund for the purposes of emergency response planning and the training of safety, enforcement, and emergency services personnel in proper techniques for the management of hazardous materials releases that occur during transportation or otherwise. For these purposes, fifty per cent of all such moneys credited to the public utilities transportation safety fund shall be distributed to Cleveland state university, forty-five per cent shall be distributed to other educational institutions, state agencies, regional planning commissions, and political subdivisions, and five per cent shall be retained by the commission for the administration of this section and for training employees. However, if, in any such period, moneys from these forfeitures credited to the public utilities transportation safety fund equal an amount less than four hundred thousand dollars, the commission shall distribute, to the extent of the aggregate amount of those moneys, two hundred thousand dollars to Cleveland state university and the remainder to other educational institutions, state agencies, regional planning commissions, and political subdivisions.

(C) The purpose of the public utilities transportation safety fund shall be for defraying all expenses incident to maintaining the nonrailroad transportation activities of the commission.

(D) There is hereby created in the state treasury the federal commercial vehicle transportation systems fund. The fund shall consist of money received from the United States department of transportation's commercial vehicle intelligent transportation systems infrastructure deployment program. The public utilities commission shall use the fund to deploy the Ohio commercial vehicle information systems networks project and to improve safety of motor carrier operations through electronic exchange of data.

(E) There is hereby created in the state treasury the motor carrier safety fund. The fund shall consist of money received from the United States department of transportation for motor carrier safety. The commission shall use the fund to administer the state's motor carrier safety assistance program and associated grants, including the motor carrier safety assistance program basic grant, the incentive grant, the high priority grants, the new entrant safety assurance grant, the safety data improvement grant, or their equivalents.

(F) If the director of budget and management determines there is not sufficient money in the public utilities transportation safety fund, the director shall transfer money from the general revenue fund to the public utilities transportation safety fund in an amount up to the difference between the balance of the public utilities transportation safety fund and the appropriations from that fund. If the director subsequently determines during the fiscal year that the balance of the public utilities transportation safety fund exceeds the amount needed to support the appropriations from the fund, the director shall transfer the excess money, up to the amount of the original transfer, to the general revenue fund.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.25 - Towing entities subject to chapter.

Any person, firm, copartnership, voluntary association, joint-stock association, company, or corporation, wherever organized or incorporated, that is engaged in the towing of motor vehicles is subject to regulation by the public utilities commission as a for-hire motor carrier under this chapter. Such an entity is not subject to any ordinance, rule, or resolution of a municipal corporation, county, or township that provides for the licensing, registering, or regulation of entities that tow motor vehicles.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.30 - Motor carriers engaged in transportation of household goods.

Except as otherwise provided in sections 4921.32 to 4921.38 of the Revised Code, a for-hire motor carrier engaged in the transportation of household goods in intrastate commerce:

(A) Is subject to Chapter 4921. of the Revised Code and to all other provisions of the Revised Code applicable to a for-hire motor carrier, including sections 4506.22, 4511.78, 5502.01, 5503.02, and 5503.34 of the Revised Code;

(B) Is not a public utility as defined in section 4911.01 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.32 - Establishment of certification system.

Notwithstanding any provision of this chapter or Chapters 4901. to 4909. and 4923. of the Revised Code to the contrary:

(A) Not later than six months after the effective date of this section, the public utilities commission, in accordance with sections 4921.30 to 4921.38 of the Revised Code, shall establish by order a certification system for for-hire motor carriers engaged in the transportation of household goods in intrastate commerce.

(B) Beginning on the effective date of the order of the commission as initially issued under division (A) of this section, no for-hire motor carrier shall engage in the transportation of household goods in intrastate commerce without first holding a current and valid certificate for the transportation of household goods issued by the commission pursuant to sections 4921.30 to 4921.38 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.34 - Approval by commission.

(A) The public utilities commission shall approve an application for a certificate for the transportation of household goods under sections 4921.30 to 4921.38 of the Revised Code and shall issue a certificate, provided the applicant pays the applicable application fee under division (I) of section 4921.19 of the Revised Code and submits to the commission a completed application, on a form prescribed by the commission, that is substantially the same as the application prescribed by the commission pursuant to section 4921.05 of the Revised Code, and includes a certification of all of the following by responsible officials of the applicant:

(1) The applicant's workers' compensation coverage is current pursuant to Chapter 4123. of the Revised Code.

(2) The applicant's unemployment compensation coverage is current pursuant to Chapter 4141. of the Revised Code.

(3) The applicant's financial responsibility is in accordance with rules adopted by the commission under section 4921.09 of the Revised Code.

(B) The commission shall not approve any application that does not contain the proper certifications required by this section. The commission may revoke a certificate issued under division (A) of this section if, after at least fifteen days' advance notice to the certificate holder of the basis for such action and providing the holder with an opportunity for a hearing, the commission finds that the holder is not in compliance with this chapter, or rules adopted or orders issued under it.

(C) A certificate issued under division (A) of this section is valid for one year and is renewable annually.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.36 - Transporters of household goods; additional requirements.

Each holder of a certificate for the transportation of household goods shall do all of the following:

(A) Make its current certificate available for public inspection during normal business hours;

(B) Present each of its customers with information, written in plain and clear language and pursuant to a form prescribed by the public utilities commission, outlining a consumer's rights;

(C) Include its certificate number on all advertising, written estimates, and contracts, pursuant to rules adopted by the commission.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4921.38 - Optional rule authority.

In accordance with sections 4921.30 to 4921.36 of the Revised Code, the public utilities commission may adopt rules regarding any of the following:

(A) Providing for binding estimates by for-hire motor carriers engaged in the transportation of household goods in intrastate commerce;

(B) Providing for guaranteed-not-to-exceed estimates by those carriers;

(C) Requiring those carriers to include their certificate number in all advertising, written estimates, and contracts related to the transportation of household goods in intrastate commerce;

(D) As are necessary and proper to carry out this chapter with respect to those carriers;

(E) Providing for the enforcement of the consumer protection provisions of Title 49 of the United States Code related to the delivery and transportation of household goods in interstate commerce, as permitted by 49 U.S.C. 14710.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.






Chapter 4923 - MOTOR CARRIER OPERATIONS

Section 4923.01 - Definitions.

As used in this chapter:

(A) "Ambulance," "interstate commerce," "intrastate commerce," "motor vehicle," "public highway," "ridesharing arrangement," and "school bus" have the same meanings as in section 4921.01 of the Revised Code.

(B) "For-hire motor carrier" means a person engaged in the business of transporting persons or property by motor vehicle for compensation, except when engaged in any of the following in intrastate commerce:

(1) The transportation of persons in taxicabs in the usual taxicab service;

(2) The transportation of pupils in school busses operating to or from school sessions or school events;

(3) The transportation of farm supplies to the farm or farm products from farm to market or to food fabricating plants;

(4) The distribution of newspapers;

(5) The transportation of crude petroleum incidental to gathering from wells and delivery to destination by pipe line;

(6) The transportation of injured, ill, or deceased persons by hearse or ambulance;

(7) The transportation of compost (a combination of manure and sand or shredded bark mulch) or shredded bark mulch;

(8) The transportation of persons in a ridesharing arrangement when any fee charged each person so transported is in such amount as to recover only the person's share of the costs of operating the motor vehicle for such purpose;

(9) The operation of motor vehicles for contractors on public road work.

"For-hire motor carrier" includes the carrier's agents, officers, and representatives, as well as employees responsible for hiring, supervising, training, assigning, or dispatching drivers and employees concerned with the installation, inspection, and maintenance of motor-vehicle equipment and accessories.

Divisions (B)(1) to (9) of this section shall not be construed to relieve a person from compliance with rules adopted under division (A)(2) of section 4923.04 of the Revised Code, division (E) of section 4923.06 of the Revised Code, division (B) of section 4923.07 of the Revised Code, and section 4923.11 of the Revised Code, or from compliance with rules regarding commercial driver's licenses adopted under division (A)(1) of section 4923.04 of the Revised Code.

(C) "Motor carrier" means both a for-hire motor carrier and a private motor carrier.

(D) "Private motor carrier" means a person who is not a for-hire motor carrier but is engaged in the business of transporting persons or property by motor vehicle, except as provided in section 4923.02 of the Revised Code. "Private motor carrier" includes the carrier's agents, officers, and representatives, as well as employees responsible for hiring, supervising, training, assigning, or dispatching drivers and employees concerned with the installation, inspection, and maintenance of motor-vehicle equipment and accessories.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Prior History: (Former chapter repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 6/11/2012.)



Section 4923.02 - Exemption from provisions of chapter.

(A) As used in this chapter, "private motor carrier" does not include a person when engaged in any of the following in intrastate commerce:

(1) The transportation of persons in taxicabs in the usual taxicab service;

(2) The transportation of pupils in school busses operating to or from school sessions or school events;

(3) The transportation of farm supplies to the farm or farm products from farm to market or to food fabricating plants;

(4) The distribution of newspapers;

(5) The transportation of crude petroleum incidental to gathering from wells and delivery to destination by pipe line;

(6) The transportation of injured, ill, or deceased persons by hearse or ambulance;

(7) The transportation of compost (a combination of manure and sand or shredded bark mulch) or shredded bark mulch;

(8) The transportation of persons in a ridesharing arrangement when any fee charged each person so transported is in such amount as to recover only the person's share of the costs of operating the motor vehicle for such purpose;

(9) The operation of motor vehicles for contractors on public road work.

(B) The public utilities commission may grant a motor carrier operating in intrastate commerce a temporary exemption from some or all of the provisions of this chapter and the rules adopted under it, when either of the following applies:

(1) The governor of this state has declared an emergency.

(2) The chairperson of the commission or the chairperson's designee has declared a transportation-specific emergency.

(C) The commission may adopt rules not incompatible with the requirements of the United States department of transportation to provide exemptions to motor carriers operating in intrastate commerce not otherwise identified in divisions (A) and (B) of this section.

(D) Divisions (A) to (C) of this section shall not be construed to relieve a person from compliance with either of the following:

(1) Rules adopted under division (A)(2) of section 4923.04 of the Revised Code, division (E) of section 4923.06 of the Revised Code, division (B) of section 4923.07 of the Revised Code, and section 4923.11 of the Revised Code;

(2) Rules regarding commercial driver's licenses adopted under division (A)(1) of section 4923.04 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.04 - Rules applicable to transportation of persons, property, or hazardous materials; authority of commission to obtain warrant or subpoena.

(A)

(1) The public utilities commission shall adopt rules applicable to the transportation of persons or property by motor carriers operating in interstate and intrastate commerce.

(2) The commission shall adopt rules applicable to the highway transportation and offering for transportation of hazardous materials by motor carriers, and persons engaging in the highway transportation and offering for transportation of hazardous materials, operating in interstate or intrastate commerce.

(B) The rules adopted under division (A) of this section shall not be incompatible with the requirements of the United States department of transportation.

(C) To achieve the purposes of this chapter and to assist the commission in the performance of any of its powers or duties, the commission, either through the public utilities commissioners or employees authorized by it, may do either or both of the following:

(1) Apply for, and any judge of a court of record of competent jurisdiction may issue, an appropriate search warrant;

(2) Examine under oath, at the offices of the commission, any officer, agent, or employee of any person subject to this chapter. The commission, by subpoena, also may compel the attendance of a witness for the purpose of the examination and, by subpoena duces tecum, may compel the production of all books, contracts, records, and documents that relate to the transportation and offering for transportation of hazardous materials.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.06 - Inspections.

(A) The public utilities commission may, through the commission's inspectors or other authorized employees, enter in or upon any motor vehicle of any motor carrier, or any person engaging in the transportation of hazardous material or hazardous waste, to inspect the motor vehicle or driver subject to rules adopted under section 4923.04 of the Revised Code.

(B) In order to assist the commission in performing its duties under this section, authorized employees of the state highway patrol of the department of public safety may conduct inspections of motor vehicles and drivers.

(C) Inspectors and employees authorized to conduct inspections under divisions (A) and (B) of this section may, under the direction of the commission, stop motor vehicles to inspect those vehicles and drivers to enforce compliance with rules adopted under section 4923.04 of the Revised Code.

(D) Inspectors and employees authorized to conduct inspections under divisions (A) and (B) of this section shall conduct inspections consistent with the North American standard inspection procedure of the commercial vehicle safety alliance and the standards of the United States department of transportation. The inspectors and employees may declare drivers and motor vehicles out-of-service consistent with this procedure and these standards.

(E) The commission may adopt rules to carry out this section that are not incompatible with the requirements of the United States department of transportation.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.07 - Transporters of hazardous waste; authority to enter premises.

(A) The public utilities commission may, through the commission's inspectors or other authorized employees, enter in or upon the premises and motor vehicles of any motor carrier, or any person engaging in the transportation of hazardous material or hazardous waste, to examine any records, documents, or property for the purpose of assessing the safety, performance, and management controls associated with the carrier or person.

(B) The commission may adopt rules to carry out this section that are not incompatible with the requirements of the United States department of transportation.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.09 - Cooperation with other state and federal authorities.

The public utilities commission shall cooperate with and permit the use of the services, records, and facilities of the commission as fully as practicable by appropriate officers of the United States department of transportation, other federal agencies or commissions, and appropriate commissions of other states in the enforcement and administration of state and federal laws relating to highway transportation by motor vehicles. The commission may enter into cooperative agreements with the United States department of transportation and any other federal agency or commission to enforce the safety laws and rules of this state and of the United States concerning highway transportation by motor vehicles. All grants-in-aid, cash, and reimbursements received by the commission pursuant to those cooperative agreements shall be deposited to the credit of the motor carrier safety fund created under section 4921.21 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.11 - Rules regarding routing of hazardous materials.

The public utilities commission may adopt rules applicable to the highway routing of hazardous materials into, through, or within this state. Rules adopted under this section shall not be incompatible with requirements of the United States department of transportation.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.15 - Violations; procedure.

Proceedings of the public utilities commission for the assessment of forfeitures for violations of Chapters 4921. and 4923. of the Revised Code are subject to and governed by section 4923.99 of the Revised Code. In all other respects in which the commission has power and authority under Chapters 4921. and 4923. of the Revised Code, applications and complaints may be made and filed with the commission, processes may be issued, hearings may be held, opinions, orders, and decisions may be made and filed, petitions for rehearing may be filed and acted upon, and all proceedings before the supreme court of this state may be considered and disposed of by that court in the manner, under the conditions, subject to the limitations, and with the effect specified in the sections of the Revised Code governing the supervision of public utilities by the commission.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.



Section 4923.99 - Forfeitures; injunctions; compliance orders.

(A)

(1) Whoever violates Chapter 4921. or 4923. of the Revised Code is liable to the state for a forfeiture of not more than twenty-five thousand dollars for each day of each violation. The public utilities commission, after providing reasonable notice and the opportunity for a hearing in accordance with the procedural rules adopted under section 4901.13 of the Revised Code, shall assess, by order, a forfeiture upon a person whom the commission determines, by a preponderance of the evidence, committed the violation. In determining the amount of the forfeiture for a violation discovered during a driver or motor-vehicle inspection under section 4923.06 of the Revised Code, the commission shall, to the extent practicable, not act in a manner incompatible with the requirements of the United States department of transportation, and, to the extent practicable, shall utilize a system comparable to the recommended civil-penalty procedure adopted by the commercial vehicle safety alliance. In determining the amount of the forfeiture for a violation discovered during a compliance review of a motor carrier under section 4923.07 of the Revised Code, the commission shall, to the extent practicable, not act in a manner incompatible with the civil-penalty guidelines of the United States department of transportation.

The attorney general, upon the written request of the commission, shall bring a civil action in the court of common pleas of Franklin county to collect a forfeiture assessed under this section. The commission shall account for the forfeitures collected under this section and pay them to the treasurer of state under section 4921.21 of the Revised Code.

(2) The attorney general, upon the written request of the commission, shall bring an action for injunctive relief in the court of common pleas of Franklin county against any person who has violated or is violating any order issued by the commission to secure compliance with any provision of Chapter 4921. or 4923. of the Revised Code. The court of common pleas of Franklin county has jurisdiction to and may grant preliminary and permanent injunctive relief upon a showing that the person against whom the action is brought has violated or is violating any such order. The court shall give precedence to such an action over all other cases.

(B) The amount of any forfeiture may be compromised at any time prior to collection of the forfeiture. The commission shall adopt rules governing the manner in which the amount of a forfeiture may be established by agreement prior to the hearing on the forfeiture before the commission.

(C) The proceedings of the commission specified in division (A) of this section are subject to and governed by Chapter 4903. of the Revised Code, except as otherwise specifically provided in this section. The court of appeals of Franklin county has exclusive, original jurisdiction to review, modify, or vacate an order of the commission issued to secure compliance with any provision of Chapter 4921. or 4923. of the Revised Code. The court of appeals shall hear and determine those appeals in the same manner, and under the same standards, as the supreme court hears and determines appeals under Chapter 4903. of the Revised Code. The judgment of the court of appeals is final and conclusive unless reversed, vacated, or modified on appeal. Such appeals may be taken either by the commission or the person to whom the compliance order or forfeiture assessment was issued and shall proceed as in the case of appeals in civil actions as provided in the rules of appellate procedure and Chapter 2505. of the Revised Code.

(D) Section 4903.11 of the Revised Code does not apply to an appeal of an order issued to secure compliance with Chapter 4921. or 4923. of the Revised Code or an order issued under division (A)(1) of this section assessing a forfeiture. Any person to whom any such order is issued who wishes to contest a compliance order, the fact of the violation, or the amount of the forfeiture shall file a notice of appeal, setting forth the order appealed from and the errors complained of, within sixty days after the entry of the order upon the journal of the commission. The notice of appeal shall be served, unless waived, upon the chairperson of the commission or, in the event of the chairperson's absence, upon any public utilities commissioner, or by leaving a copy at the office of the commission at Columbus. An order issued by the commission to secure compliance with Chapter 4921. or 4923. of the Revised Code or an order issued under division (A)(1) of this section assessing a forfeiture shall be reversed, vacated, or modified on appeal if, upon consideration of the record, the court is of the opinion that the order was unlawful or unreasonable.

(E) Only for such violations that constitute violations of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C.A. App. 1804 and 1805, or regulations adopted under the act, the commission, in determining liability, shall use the same standard of culpability for civil forfeitures under this section as that set forth for civil penalties under section 12 of the "Hazardous Materials Transportation Uniform Safety Act of 1990," 104 Stat. 3244, 49 U.S.C.A. App. 1809. The commission shall consider the assessment considerations for civil penalties specified in regulations adopted under the "Hazardous Materials Transportation Act," 88 Stat. 2156 (1975), 49 U.S.C. 1801.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.






Chapter 4925 - MOTOR CARRIER TRANSPORTATION AGENTS [REPEALED]

Section 4925.01 to 4925.07, 4925.99 - 4925.01 to 4925.07, 4925.99

Effective Date: 10-25-1961






Chapter 4927 - TELECOMMUNICATIONS - ALTERNATIVE REGULATION

Section 4927.01 - Definitions.

(A) As used in this chapter:

(1) "Basic local exchange service" means residential-end-user access to and usage of telephone-company-provided services over a single line or small-business-end-user access to and usage of telephone-company-provided services over the primary access line of service, which in the case of residential and small-business access and usage is not part of a bundle or package of services, that does both of the following:

(a) Enables a customer to originate or receive voice communications within a local service area as that area exists on September 13, 2010, the effective date of the amendment of this section by S.B. 162 of the 128th general assembly;

(b) Consists of all of the following services:

(i) Local dial tone service;

(ii) For residential end users, flat-rate telephone exchange service;

(iii) Touch tone dialing service;

(iv) Access to and usage of 9-1-1 services, where such services are available;

(v) Access to operator services and directory assistance;

(vi) Provision of a telephone directory in any reasonable format for no additional charge and a listing in that directory, with reasonable accommodations made for private listings;

(vii) Per call, caller identification blocking services;

(viii) Access to telecommunications relay service; and

(ix) Access to toll presubscription, interexchange or toll providers or both, and networks of other telephone companies.

(2) "Bundle or package of services" means one or more telecommunications services or other services offered together as one service option at a single price.

(3) "Carrier access" means access to and usage of telephone company-provided facilities that enable end user customers originating or receiving voice grade, data, or image communications, over a local exchange telephone company network operated within a local service area, to access interexchange or other networks and includes special access.

(4) "Federal poverty level" means the income level represented by the poverty guidelines as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(5) "Incumbent local exchange carrier" means, with respect to an area, the local exchange carrier that:

(a) On February 8, 1996, provided telephone exchange service in such area; and

(b)

(i) On February 8, 1996, was deemed to be a member of the exchange carrier association pursuant to 47 C.F.R. 69.601(b); or

(ii) Is a person or entity that, on or after February 8, 1996, became a successor or assign of a member described in division (A)(5)(b)(i) of this section.

(6) "Internet protocol-enabled services" means any services, capabilities, functionalities, or applications that are provided using internet protocol or a successor protocol to enable an end user to send or receive communications in internet protocol format or a successor format, regardless of how any particular such service is classified by the federal communications commission, and includes voice over internet protocol service.

(7) "Local exchange carrier" means any person engaged in the provision of telephone exchange service, or the offering of access to telephone exchange service or facilities for the purpose of originating or terminating telephone toll service.

(8) "Local service area" means the geographic area that may encompass more than one exchange area and within which a telephone customer, by paying the rate for basic local exchange service, may complete calls to other telephone customers without being assessed long distance toll charges.

(9) "Small business" means a nonresidential service customer with three or fewer service access lines.

(10) "Telecommunications" means the transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(11) "Telecommunications carrier" has the same meaning as in the "Telecommunications Act of 1996," 110 Stat. 60, 47 U.S.C. 153.

(12) "Telecommunications service" means the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used.

(13) "Telephone company" means a company described in division (A) of section 4905.03 of the Revised Code that is a public utility under section 4905.02 of the Revised Code.

(14) "Telephone exchange service" means telecommunications service that is within a telephone exchange, or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange, and that is covered by the exchange service charge; or comparable service provided through a system of switches, transmission equipment, or other facilities, or combination thereof, by which a customer can originate and terminate a telecommunications service.

(15) "Telephone toll service" means telephone service between stations in different exchange areas for which there is made a separate charge not included in contracts with customers for exchange service.

(16) "Voice over internet protocol service" means a service that uses a broadband connection from an end user's location and enables real-time, two-way, voice communications that originate or terminate from the user's location using internet protocol or a successor protocol, including, but not limited to, any such service that permits an end user to receive calls from and terminate calls to the public switched network.

(17) "Wireless service" means federally licensed commercial mobile service as defined in the "Telecommunications Act of 1996," 110 Stat. 61, 151, 153, 47 U.S.C. 332(d) and further defined as commercial mobile radio service in 47 C.F.R. 20.3. Under division (A)(17) of this section, commercial mobile radio service is specifically limited to mobile telephone, mobile cellular telephone, paging, personal communications services, and specialized mobile radio service provided by a common carrier in this state and excludes fixed wireless service.

(18) "Wireless service provider" means a facilities-based provider of wireless service to one or more end users in this state.

(B) The definitions of this section shall be applied consistent with the definitions in the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 151 et seq., as amended, and with federal decisions interpreting those definitions.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 04-05-2001



Section 4927.02 - State policy.

(A) It is the policy of this state to:

(1) Ensure the availability of adequate basic local exchange service to citizens throughout the state;

(2) Provide incentives for competing providers of telecommunications service to provide advanced, high-quality telecommunications service to citizens throughout the state;

(3) Rely primarily on market forces, where they exist, to maintain reasonable service levels for telecommunications services at reasonable rates;

(4) Encourage innovation in the telecommunications industry and the deployment of advanced telecommunications services;

(5) Create a regulatory climate that provides incentives to create and maintain high technology jobs for Ohioans;

(6) Promote diversity and options in the supply of telecommunications services and equipment throughout the state;

(7) Recognize the continuing emergence of a competitive telecommunications environment through flexible regulatory treatment of telecommunications services where appropriate;

(8) Consider the regulatory treatment of competing and functionally equivalent services and, to the extent practicable, provide for equivalent regulation of all telephone companies and services ;

(9) Not unduly favor or advantage any provider and not unduly disadvantage providers of competing and functionally equivalent services; and

(10) Protect the affordability of telephone service for low-income subscribers through the continuation of federal lifeline assistance programs.

(B) The public utilities commission shall consider the policy set forth in this section in carrying out this chapter.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 03-17-1989; 11-04-2005



Section 4927.03 - Authority over VOIP-enabled service and other telecommunications services.

(A) Except as provided in divisions (A) and (B) of section 4927.04 of the Revised Code and except to the extent required to exercise authority under federal law, the public utilities commission has no authority over any interconnected voice over internet protocol-enabled service or any telecommunications service that is not commercially available on September 13, 2010, and that employs technology that became available for commercial use only after September 13, 2010, unless the commission, upon a finding that the exercise of the commission's authority is necessary for the protection, welfare, and safety of the public, adopts rules specifying the necessary regulation. A consumer purchase of a service that is not commercially available on September 13, 2010, and that employs technology that became available for commercial use only after September 13, 2010, shall constitute a consumer transaction for purposes of sections 1345.01 to 1345.13 of the Revised Code, notwithstanding any provision of those sections to the contrary, unless the commission exercises jurisdiction over the service in accordance with this division. Notwithstanding any contrary provision of Chapter 4911. of the Revised Code, to the extent that the commission adopts rules under division (A) of this section regarding any interconnected voice over internet protocol enabled service provided to residential customers or regarding any telecommunications service that is provided to residential customers, that is not commercially available on September 13, 2010, and that employs technology that became available for commercial use only after September 13, 2010, the office of the consumers' counsel shall have authority to assist and represent residential customers in the implementation and enforcement of those rules.

(B)

(1) The commission has no authority over wireless service, resellers of wireless service, or wireless service providers, except as follows:

(a) As provided under section 4905.84 of the Revised Code;

(b) With respect to division (C) of section 4927.15 of the Revised Code;

(c) As provided in divisions (B)(2), (3), and (4) of this section.

(2) The commission has authority over wireless service and wireless service providers as follows, but only to the extent authorized by federal law, including federal regulations:

(a) To the extent that the commission carries out the acts described in divisions (A), (B), (C), (D), and (F) of section 4927.04 of the Revised Code;

(b) As provided in sections 4927.05, 4927.20, and 4927.21 of the Revised Code.

(3) The requirements of sections 4905.10, 4905.14, and 4911.18 of the Revised Code shall apply to a wireless service provider.

(4) The commission has such authority as is necessary to enforce division (B) of this section.

(C) For purposes of sections 4927.01 to 4927.21 of the Revised Code, sections 4903.02, 4903.03, 4903.24, 4903.25, 4905.04, 4905.05, 4905.06, 4905.13, 4905.15, 4905.16, 4905.17, 4905.22, 4905.26, 4905.27, 4905.28, 4905.29, 4905.31, 4905.32, 4905.33, 4905.35, 4905.37, 4905.38, 4905.39, 4905.48, 4905.54, 4905.55, 4905.56, and 4905.60 of the Revised Code do not apply to a telephone company or, as applicable, to an officer, employee, or agent of such company or provider, except to the extent necessary for the commission to carry out sections 4927.01 to 4927.21 of the Revised Code.

(D) Except as specifically authorized in sections 4927.01 to 4927.21 of the Revised Code, the commission has no authority over the quality of service and the service rates, terms, and conditions of telecommunications service provided to end users by a telephone company.

(E) The commission shall initially adopt the rules required by this chapter not later than one hundred twenty days after September 13, 2010. Subject to the authority granted to the commission under this chapter, the commission may adopt other rules, including rules regarding the removal from tariffs of services that were required to be filed in tariffs prior to September 13, 2010, as it finds necessary to carry out this chapter.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 03-17-1989; 11-04-2005



Section 4927.04 - Commission's authority under federal law.

The public utilities commission has such power and jurisdiction as is reasonably necessary for it to perform the obligations authorized by or delegated to it under federal law, including federal regulations, which obligations include performing the acts of a state commission as defined in the "Communications Act of 1934," 48 Stat. 1064, 47 U.S.C. 153, as amended, and include, but are not limited to, carrying out any of the following:

(A) Rights and obligations under the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 251, as amended;

(B) Authority to mediate and arbitrate disputes and approve agreements under the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 252, as amended;

(C) Administration of telephone numbers and number portability;

(D) Certification of telecommunications carriers eligible for universal-service funding under 47 U.S.C. 214(e);

(E) Administration of truth-in-billing;

(F) Administration of customer proprietary network information under 47 U.S.C. 222 and federal regulations adopted thereunder;

(G) Outage reporting consistent with federal requirements.

Except as provided in division (B) of section 4927.03 of the Revised Code, the commission has power and jurisdiction under this section over a telecommunications carrier to the extent necessary to perform the obligations described in this section. Nothing in this chapter limits the commission's authority under the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 151, et seq., as amended, including the commission's authority over the provision of universal-service funding.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 06-18-1996; 11-04-2005



Section 4927.05 - Certificate or registration required.

(A)

(1) No telephone company shall operate in this state without first obtaining a certificate from the public utilities commission, and no wireless service provider shall operate in this state without first being registered with the commission. A telephone company not holding such a certificate on the effective date of this section, or a wireless service provider not so registered on that date, shall file, respectively, a certification application or registration with the commission, each in the manner set forth in rules adopted by the commission. The application or registration shall include all of the following:

(a) The company's or provider's name and address;

(b) The name of a contact person and that person's contact information;

(c) A service description, including the general geographic areas served, but not maps of service areas;

(d) Evidence of registration with the secretary of state;

(e) Evidence of notice to the public utilities tax division of the department of taxation of the company's or provider's intent to provide service;

(f) As to a certification application, evidence of financial, technical, and managerial ability to provide adequate service to the public consistent with law.

Division (A)(1) of this section does not apply to any incumbent local exchange carrier with respect to its geographic service area as that area existed on the effective date of this section.

(2) The commission may suspend or reject the certification application of a telephone company if it finds, within thirty days after the application's submission and based on the evidence provided under division (A)(1)(f) of this section, that the applicant lacks financial, technical, or managerial ability sufficient to provide adequate service to the public consistent with law.

(B) If any of the filed information described in divisions (A)(1)(a) to (f) of this section changes, a telephone company shall update its certification and provide any necessary notice to customers, and a wireless service provider shall update its registration. The commission shall adopt rules governing the requirements of this division.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.06 - Unfair or deceptive trade practices.

(A) No telephone company shall commit any unfair or deceptive act or practice in connection with the offering or provision of any telecommunications service in this state. A failure to comply with any of the following requirements shall constitute an unfair or deceptive act or practice by a telephone company:

(1) Any communication by the company, including, but not limited to, a solicitation, offer, or contract term or condition, shall be truthful, clear, conspicuous, and accurate in disclosing any material terms and conditions of service and any material exclusions or limitations. The public utilities commission may prescribe, by rule, a commission review process to determine when disclosing such information is not practicable, and therefore nondisclosure does not result in an unfair or deceptive act or practice.

(2) Any written service solicitation, marketing material, offer, contract, or agreement, as well as any written response from the company to a service-related inquiry or complaint that the company receives from a customer or others, shall disclose the company's name and contact information. The commission may prescribe, by rule, a commission review process to determine when disclosing such information is not practicable, and therefore nondisclosure does not result in an unfair or deceptive act or practice.

(3) The company shall inform its customers, as applicable and in any reasonable manner, of their rights and responsibilities concerning inside wire, the repair and maintenance of customer-owned equipment, and the use of a network interface device, and of any charges that the company imposes for a diagnostic visit, consistent with rules adopted by the public utilities commission.

(4) The company shall not commit any act, practice, or omission that the commission determines, by rulemaking under section 4927.03 of the Revised Code or adjudication under section 4927.21 of the Revised Code, constitutes an unfair or deceptive act or practice in connection with the offering or provision of telecommunications service in this state.

(B) The commission shall provide notice to all telephone companies specifying any act, practice, or omission that it prescribes pursuant to division (A)(4) of this section. No telephone company is liable for any act, practice, or omission absent that notice and adequate time for implementation.

(C) This section does not apply to wireless service. A consumer purchase of wireless service or a related product shall constitute a consumer transaction for purposes of sections 1345.01 to 1345.13 of the Revised Code, notwithstanding any provision of those sections to the contrary.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.07 - Withdrawal of service.

(A) A telephone company may withdraw any telecommunications service if it gives at least thirty days' prior notice to the public utilities commission and to its affected customers.

(B) A telephone company may abandon entirely telecommunications service in this state if it gives at least thirty days' prior notice to the commission, to its wholesale and retail customers, and to any telephone company wholesale provider of its services.

(C) Divisions (A) and (B) of this section do not apply to any of the following:

(1) Basic local exchange service provided by an incumbent local exchange carrier;

(2) Pole attachments under section 4905.71 of the Revised Code;

(3) Conduit occupancy under section 4905.71 of the Revised Code;

(4) Interconnection and resale agreements approved under the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 151 et seq., as amended.

(D) An incumbent local exchange carrier may not withdraw or abandon basic local exchange service.

(E) A telephone company may not, without first filing a request with the commission and obtaining commission approval, withdraw any tariff filed with the commission for pole attachments or conduit occupancy under section 4905.71 of the Revised Code or abandon service provided under that section.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.08 - Basic local exchange service standards.

(A) A telephone company providing basic local exchange service shall conduct its operations so as to ensure that the service is available, adequate, and reliable, consistent with applicable industry standards.

(B) The public utilities commission shall adopt rules prescribing the following standards for the provision of basic local exchange service, and shall adopt no other rules regarding that service except as expressly authorized in this chapter:

(1) Basic local exchange service shall be installed within five business days of the receipt by a telephone company of a completed application for that service.

(2) A basic local exchange service outage or service-affecting problem shall be repaired within seventy-two hours after it is reported to the telephone company, and the telephone company shall make reasonable efforts to repair a basic local exchange service outage within twenty-four hours, excluding Sundays and legal holidays, after the outage is reported to the telephone company.

(3)

(a) Except as provided in division (B)(3)(b) of this section, if a basic local exchange service outage is reported to the telephone company and lasts more than seventy-two hours, the telephone company shall credit every affected customer, of which the telephone company is aware, in the amount of one month's charges for basic local exchange service.

(b) If the outage is caused by a customer, the telephone company may elect not to credit that customer.

(4) No telephone company shall establish a due date earlier than fourteen consecutive days after the date the bill is postmarked for a bill for basic local exchange service provided to end users.

(5) A telephone company may disconnect basic local exchange service for nonpayment of any amount past due on a billed account not earlier than fourteen days after the due date of the customer's bill, provided that the customer is given notice of the disconnection seven days before the disconnection.

(6) A telephone company may require a deposit, not to exceed two hundred thirty per cent of a reasonable estimate of one month's service charges, for the installation of basic local exchange service for any person that it determines, in its discretion, is not creditworthy.

(7) A telephone company shall, unless prevented from doing so by circumstances beyond the telephone company's control or unless the customer requests otherwise, reconnect a customer whose basic local exchange service was disconnected for nonpayment of past due charges not later than one business day after the day the earlier of the following occurs:

(a) The receipt by the telephone company of the full amount of past due charges;

(b) The receipt by the telephone company of the first payment under a mutually agreed-upon payment arrangement.

(C) The rules described in division (B) of this section shall provide for a waiver of the standards described in that division in circumstances determined appropriate by the commission.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.09 - Access to 9-1-1 service.

Every telephone company providing telephone exchange service shall maintain access to 9-1-1 service on a residential customer's line for a minimum of fourteen consecutive days immediately following any disconnection for nonpayment of a customer's telephone exchange service.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.11 - Access to basic local exchange service.

(A) Except as otherwise provided in this section, an incumbent local exchange carrier shall provide basic local exchange service to all persons or entities in its service area requesting that service, and that service shall be provided on a reasonable and nondiscriminatory basis.

(B)

(1) An incumbent local exchange carrier is not obligated to construct facilities and provide basic local exchange service, or any other telecommunications service, to the occupants of multitenant real estate, including, but not limited to, apartments, condominiums, subdivisions, office buildings, or office parks, if the owner, operator, or developer of the multitenant real estate does any of the following to the benefit of any other telecommunications service provider:

(a) Permits only one provider of telecommunications service to install the company's facilities or equipment during the construction or development phase of the multitenant real estate;

(b) Accepts or agrees to accept incentives or rewards that are offered by a telecommunications service provider to the owner, operator, developer, or occupants of the multitenant real estate and are contingent on the provision of telecommunications service by that provider to the occupants, to the exclusion of services provided by other telecommunications service providers;

(c) Collects from the occupants of the multitenant real estate any charges for the provision of telecommunications service to the occupants, including charges collected through rents, fees, or dues.

(2) A carrier not obligated to construct facilities and provide basic local exchange service pursuant to division (B)(1) of this section shall notify the public utilities commission of that fact within one hundred twenty days of receiving knowledge thereof.

(3) The commission by rule may establish a process for determining a necessary successor telephone company to provide service to real estate described in division (B)(1) of this section when the circumstances described in that division cease to exist.

(4) An incumbent local exchange carrier that receives a request from any person or entity to provide service under the circumstances described in division (B)(1) of this section shall, within fifteen days of such receipt, provide notice to the person or entity specifying whether the carrier will provide the requested service. If the carrier provides notice that it will not serve the person or entity, the notice shall describe the person's or entity's right to file a complaint with the commission under section 4927.21 of the Revised Code within thirty days after receipt of the notice. In resolving any such complaint, the commission's determination shall be limited to whether any circumstance described in divisions (B)(1)(a) to (c) of this section exists. Upon a finding by the commission that such a circumstance exists, the complaint shall be dismissed. Upon a finding that such circumstances do not exist, the person's or entity's sole remedy shall be provision by the carrier of the requested service within a reasonable time.

(C) An incumbent local exchange carrier may apply to the commission for a waiver from compliance with division (A) of this section. The application shall include, at a minimum, the reason for the requested waiver, the number of persons or entities who would be impacted by the waiver, and the alternatives that would be available to those persons or entities if the waiver were granted. The incumbent local exchange carrier applying for the waiver shall publish notice of the waiver application one time in a newspaper of general circulation throughout the service area identified in the application and shall provide additional notice to affected persons or entities as required by the commission in rules adopted under this division. The commission's rules shall define "affected" for purposes of this division. The commission shall afford such persons or entities a reasonable opportunity to comment to the commission on the application. This opportunity shall include a public hearing conducted in accordance with rules adopted under this division and conducted in the service area identified in the application. After a reasonable opportunity to comment has been provided, but not later than one hundred twenty days after the application is filed, the commission either shall issue an order granting the waiver if, upon investigation, it finds the waiver to be just, reasonable, and not contrary to the public interest, and that the applicant demonstrates a financial hardship or an unusual technical limitation, or shall issue an order denying the waiver based on a failure to meet those standards and specifying the reasons for the denial. The commission shall adopt rules to implement division (C) of this section.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.12 - Alteration of rates for basic local exchange service.

(A) As used in this section, "exchange area" means a geographical service area established by an incumbent local exchange carrier and approved by the public utilities commission.

(B) Subject to divisions (C), (D), and (E) of this section, and upon not less than thirty days' notice to the public utilities commission and to affected customers, an incumbent local exchange carrier may alter its rates for basic local exchange service.

(C) In addition to the requirements of division (B) of this section, all of the following apply to any upward alteration of rates for basic local exchange service made under that division:

(1) If the incumbent local exchange carrier, within twelve months prior to the effective date of this section, increased the carrier's rates for basic local exchange service for an exchange area, both of the following apply:

(a) The incumbent local exchange carrier may not alter the carrier's rates for basic local exchange service for the exchange area upward by any amount during the period that ends twelve months after the date of the last increase of the rates for basic local exchange service.

(b) In no event may the incumbent local exchange carrier, during the twelve-month period that begins immediately after the end date of the period described in division (C)(1)(a) of this section, and during any subsequent twelve-month period, alter the carrier's rates for basic local exchange service upward for the exchange area by more than the amount authorized for an annual increase in the rate for basic local exchange service by division (A) of rule 4901:1-4-11 of the Ohio Administrative Code as that rule existed on the effective date of this section.

(2) If the incumbent local exchange carrier did not, within twelve months prior to the effective date of this section, increase the carrier's rates for basic local exchange service for an exchange area, and if the commission has made a prior determination that the exchange area qualified for alternative regulation of basic local exchange service under Chapter 4901:1-4 of the Ohio Administrative Code as that chapter existed on the effective date of this section, in no event may the incumbent local exchange carrier, during the twelve-month period that begins on the effective date of this section, and during any subsequent twelve-month period, alter the carrier's rates for basic local exchange service upward for the exchange area by more than the amount described in division (C)(1)(b) of this section.

(3)

(a) If the commission has not made a prior determination that the exchange area qualified for alternative regulation of basic local exchange service under Chapter 4901:1-4 of the Ohio Administrative Code as that chapter existed on the effective date of this section, an incumbent local exchange carrier may not alter its rates for basic local exchange service upward for that exchange area unless the carrier first applies to the commission and the commission determines that the application demonstrates that two or more alternative providers offer, in the exchange area, competing service to the basic local exchange service offered by an incumbent local exchange carrier in the exchange area, regardless of the technology and facilities used by the alternative provider, the alternative provider's location, and the extent of the alternative provider's service area within the exchange area. An alternative provider includes a telephone company, including a wireless service provider, a telecommunications carrier, and a provider of internet protocol-enabled services, including voice over internet protocol.

(b) Upon the filing of an application under division (C)(3)(a) of this section, the commission shall be deemed to have found that the application meets the requirements of that division unless the commission, within thirty days after the filing of the application, issues an order finding that the requirements have not been met.

(c) In no event may an incumbent local exchange carrier that applies to the commission under division (C)(3)(a) of this section, during the twelve-month period that begins on the thirty-first day after the company files the application, and during any subsequent twelve-month period, alter the carrier's rates for basic local exchange service upward for the exchange area to which the application applies by more than the amount described in division (C)(1)(b) of this section.

(4) In no event may an incumbent local exchange carrier, before January 1, 2012, alter the carrier's rates for basic local exchange service upward for a customer receiving lifeline service under section 4927.13 of the Revised Code.

(D) Except as provided in division (E) of this section, no banking of upward rate alterations made under division (B) of this section is permitted.

(E) At any time and upon not less than thirty days' notice to the commission and to affected customers, an incumbent local exchange carrier owned and operated exclusively by and solely for its customers may alter its rates for basic local exchange service by any amount.

(F) The rates, terms, and conditions for basic local exchange service and for installation and reconnection fees for basic local exchange service shall be tariffed in the manner prescribed by rule adopted by the commission.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.13 - Lifeline service for eligible residential customers.

(A) An incumbent local exchange carrier that is an eligible telecommunications carrier under 47 C.F.R. 54.201 shall implement lifeline service throughout the carrier's traditional service area for its eligible residential customers.

(1) Lifeline service shall consist of all of the following:

(a) Flat-rate, monthly, primary access line service with touch-tone service, at a recurring discount to the monthly basic local exchange service rate that provides for the maximum contribution of federally available assistance;

(b) Not more than once per customer at a single address in a twelve-month period, a waiver of all nonrecurring service order charges for establishing service;

(c) Free blocking of toll service, 900 service, and 976 service.

The carrier may offer to lifeline service customers any other services and bundles or packages of services at the prevailing prices, less the lifeline discount.

(2) The carrier also shall offer special payment arrangements to lifeline service customers that have past due bills for regulated local service charges, with the initial payment not to exceed twenty-five dollars before service is installed, and the balance for regulated local service charges to be paid over six, equal, monthly payments. Lifeline service customers with past due bills for toll service charges shall have toll restricted service until the past due toll service charges have been paid or until the customer establishes service with another toll service provider.

(3)

(a) Every incumbent local exchange carrier required to implement lifeline service under division (A) of this section shall establish an annual marketing budget for promoting lifeline service and performing outreach regarding lifeline service. All funds allocated to this budget shall be spent for the promotion and marketing of lifeline service and outreach regarding lifeline service and only for those purposes and not for any administrative costs of implementing lifeline service. All activities relating to the promotion of, marketing of, and outreach regarding lifeline service shall be coordinated through a single advisory board composed of staff of the public utilities commission, the office of the consumers' counsel, consumer groups representing low-income constituents, two representatives from the Ohio association of community action agencies, and, except as provided in division (A)(3)(b) of this section, every incumbent local exchange carrier required to implement lifeline service under division (A) of this section. The public utilities commission may review and approve decisions of the advisory board in accordance with commission rules, including decisions on how the lifeline marketing, promotion, and outreach activities are implemented.

(b) Division (A)(3)(a) of this section does not apply to an incumbent local exchange carrier with fewer than fifty thousand access lines.

(4) All other aspects of the carrier's state-specific lifeline service shall be consistent with federal requirements.

(B) The rates, terms, and conditions for the carrier's lifeline service shall be tariffed in the manner prescribed by rule adopted by the public utilities commission.

(C)

(1) Eligibility for lifeline service under division (A) of this section shall be based on either of the following criteria:

(a) An individual's verifiable participation in any federal or state low-income assistance program, specified in rules adopted by the commission, that limits assistance based on household income;

(b) Other verification that an individual's household income is at or below one hundred fifty per cent of the federal poverty level.

The public utilities commission shall adopt rules establishing requirements for the implementation of automatic enrollment of eligible individuals for lifeline assistance. The public utilities commission shall work with the appropriate state agencies that administer federal or state low-income assistance programs and with carriers to negotiate and acquire information necessary to verify an individual's eligibility and the data necessary to automatically enroll eligible individuals for lifeline service. Every incumbent local exchange carrier required to implement lifeline service under division (A) of this section shall implement automatic enrollment in accordance with the applicable rules of the public utilities commission and to the extent that appropriate state agencies are able to accommodate the automatic enrollment.

(2) The carrier shall provide written notification if the carrier determines that an individual is not eligible for lifeline service and shall provide the individual an additional thirty days to prove eligibility.

(3) The carrier shall provide written customer notification if a customer's lifeline service is to be terminated due to failure to submit acceptable documentation for continued eligibility for that assistance and shall provide the customer an additional sixty days to submit acceptable documentation of continued eligibility or dispute the carrier's findings regarding termination of the lifeline service.

(D) An incumbent local exchange carrier required to implement lifeline service under division (A) of this section may recover from end users of the carrier's telecommunications service other than lifeline service customers, by a method approved by the public utilities commission, any lifeline service discounts and any other lifeline service expenses that the public utilities commission prescribes by rule and that are not recovered through federal or state funding, except for expenses incurred under division (A)(3)(a) of this section. A carrier seeking recovery of discounts or expenses shall, in accordance with rules adopted by the public utilities commission, apply to the public utilities commission for approval of the method of recovery. If the method of recovery includes a customer billing surcharge, the public utilities commission shall prescribe by rule how the surcharge is to be identified on customer bills.

(E) Every incumbent local exchange carrier required to implement lifeline service under division (A) of this section shall annually file with the public utilities commission a report that identifies the number of its customers who receive, at the time of the filing of the report, lifeline service.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.14 - Adoption of rules for rates for persons with disabilities.

The public utilities commission may adopt rules requiring any telephone company that is a telephone toll service provider to offer discounts for operator-assisted and direct-dial services for persons with communication disabilities.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.15 - Rates, terms and conditions for 9-1-1 and other services.

(A) The rates, terms, and conditions for 9-1-1 service provided in this state by a telephone company or a telecommunications carrier and each of the following provided in this state by a telephone company shall be approved and tariffed in the manner prescribed by rule adopted by the public utilities commission and shall be subject to the applicable laws, including rules or regulations adopted and orders issued by the commission or the federal communications commission :

(1) Carrier access;

(2) N-1-1 services, other than 9-1-1 service;

(3) Pole attachments and conduit occupancy under section 4905.71 of the Revised Code;

(4) Pay telephone access lines;

(5) Toll presubscription;

(6) Telecommunications relay service.

(B) The public utilities commission may order changes in a telephone company's rates for carrier access in this state subject to this division. In the event that the public utilities commission reduces a telephone company's rates for carrier access that are in effect on September 13, 2010, that reduction shall be on a revenue-neutral basis under terms and conditions established by the public utilities commission, and any resulting rate changes necessary to comply with division (B) or (C) of this section shall be in addition to any upward rate alteration made under section 4927.12 of the Revised Code.

(C) The public utilities commission has authority to address carrier access policy and to create and administer mechanisms for carrier access reform, including, but not limited to, high cost support.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.16 - Unbundling, resale or network interconnection.

(A) The public utilities commission shall not establish any requirements for the unbundling of network elements, for the resale of telecommunications service, or for network interconnection that exceed or are inconsistent with or prohibited by federal law, including federal regulations.

(B) The commission shall not establish pricing for such unbundled elements, resale, or interconnection that is inconsistent with or prohibited by federal law, including federal regulations, and shall comply with federal law, including federal regulations, in establishing such pricing.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.17 - Notice of rates, terms or conditions of service; contact information to be provided on bills and notices.

(A) Except as provided in sections 4927.07 and 4927.12 of the Revised Code , a telephone company shall provide at least fifteen days' advance notice to its affected customers of any material change in the rates, terms, and conditions of a service and any change in the company's operations that are not transparent to customers and may impact service.

(B) A telephone company shall inform its customers of the commission's toll-free number and e-mail address on all bills and disconnection notices and any residential customers of the office of the consumers' counsel's toll-free number and e-mail address on all residential bills and disconnection notices.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.18 - Adoption of rules regarding inmate or juvenile offender services.

The public utilities commission may adopt rules regarding the rates, terms, and conditions of intrastate telecommunications service initiated from a telephone instrument set aside for use by inmates or juvenile offenders by authorities of a secured correctional facility.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.19 - Examination of books, records or practices.

The public utilities commission may investigate or examine the books, records, or practices of any telephone company, but only to the extent of the commission's jurisdiction over the company under sections 4927.01 to 4927.21 of the Revised Code. Subject to that limitation, the commission may do any of the following:

(A) Through its commissioners or by inspectors or employees authorized by it, examine the books, records, contracts, documents, and papers of any such company for any purpose incidental to the commission's authority under those sections;

(B) By subpoena duces tecum, compel the production of such books, records, contracts, documents, and papers;

(C) Compel the attendance of such witnesses as it requires to give evidence in connection with such an investigation.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.20 - Compliance with commission's directives.

To the extent subject to the public utilities commission's jurisdiction under this chapter, all of the following shall comply with every order, direction, and requirement of the commission made under authority of this chapter:

(A) Every telephone company, including every wireless service provider;

(B) Every telecommunications carrier;

(C) Every provider of internet protocol-enabled services, including voice over internet protocol.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4927.21 - Complaints against telephone company.

(A) Any person may file with the public utilities commission, or the commission may initiate, a complaint against a telephone company other than a wireless service provider, alleging that any rate, practice, or service of the company is unjust, unreasonable, unjustly discriminatory, or in violation of or noncompliance with any provision of sections 4927.01 to 4927.20 of the Revised Code or a rule or order adopted or issued under those sections. Any dispute between telephone companies, between telephone companies and wireless service providers, or between wireless service providers that is within the commission's jurisdiction under sections 4927.01 to 4927.20 of the Revised Code may be brought by a filing pursuant to this division.

(B) If it appears that reasonable grounds for complaint are stated by a complaint filed under division (A) of this section, the commission shall fix a time for hearing and shall notify complainants and the telephone company or wireless service provider thereof. The parties to the complaint shall be entitled to be heard, represented by counsel, and to have a process for the attendance of witnesses.

(C) If the commission after hearing in a proceeding under division (B) of this section makes a finding against the party complained of, the commission may do either or both of the following:

(1) Determine, but only to the extent authorized under sections 4927.01 to 4927.20 of the Revised Code, the rate, practice, or service thereafter to be adopted and observed, including any appropriate remedy for a complaint;

(2) Assess a forfeiture of not more than ten thousand dollars for each violation or failure. Each day's continuance of the violation or failure is a separate offense, and all occurrences of a violation or failure on each such day shall be deemed one violation. All forfeitures authorized under this section are cumulative, and a suit for and recovery of one does not bar the recovery of any other. Collected forfeitures shall be deposited into the state treasury to the credit of the general revenue fund. Actions to recover such forfeitures shall be prosecuted in the name of the state and shall be brought in the court of common pleas of any county in which the party complained of is located. The attorney general shall commence such actions and prosecute them when the commission directs.

(D) The commission also may suspend, rescind, or conditionally rescind the certification of a telephone company under section 4927.05 of the Revised Code under either of the following circumstances:

(1) The commission determines, after notice and opportunity for hearing, that the telephone company has failed to comply with any provision of section 4905.10 or 4905.14 of the Revised Code.

(2) The commission determines in a proceeding under division (B) of this section that the telephone company has willfully or repeatedly failed to comply with any other applicable state or federal law.

(E) The commission has no authority to order credits to any customer of a telephone company, except in response to a complaint determined in accordance with this section.

(F) Upon request of the commission, the attorney general may commence and prosecute such action or proceeding in mandamus, by injunction, or by other appropriate civil remedy in the name of the state, as is directed by the commission, alleging any violation or noncompliance specified in division (A) of this section, and praying for such proper relief as the court may prescribe.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.






Chapter 4928 - COMPETITIVE RETAIL ELECTRIC SERVICE

Section 4928.01 - Competitive retail electric service definitions.

(A) As used in this chapter:

(1) "Ancillary service" means any function necessary to the provision of electric transmission or distribution service to a retail customer and includes, but is not limited to, scheduling, system control, and dispatch services; reactive supply from generation resources and voltage control service; reactive supply from transmission resources service; regulation service; frequency response service; energy imbalance service; operating reserve-spinning reserve service; operating reserve-supplemental reserve service; load following; back-up supply service; real-power loss replacement service; dynamic scheduling; system black start capability; and network stability service.

(2) "Billing and collection agent" means a fully independent agent, not affiliated with or otherwise controlled by an electric utility, electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code, to the extent that the agent is under contract with such utility, company, cooperative, or aggregator solely to provide billing and collection for retail electric service on behalf of the utility company, cooperative, or aggregator.

(3) "Certified territory" means the certified territory established for an electric supplier under sections 4933.81 to 4933.90 of the Revised Code.

(4) "Competitive retail electric service" means a component of retail electric service that is competitive as provided under division (B) of this section.

(5) "Electric cooperative" means a not-for-profit electric light company that both is or has been financed in whole or in part under the "Rural Electrification Act of 1936," 49 Stat. 1363, 7 U.S.C. 901, and owns or operates facilities in this state to generate, transmit, or distribute electricity, or a not-for-profit successor of such company.

(6) "Electric distribution utility" means an electric utility that supplies at least retail electric distribution service.

(7) "Electric light company" has the same meaning as in section 4905.03 of the Revised Code and includes an electric services company, but excludes any self-generator to the extent that it consumes electricity it so produces, sells that electricity for resale, or obtains electricity from a generating facility it hosts on its premises.

(8) "Electric load center" has the same meaning as in section 4933.81 of the Revised Code.

(9) "Electric services company" means an electric light company that is engaged on a for-profit or not-for-profit basis in the business of supplying or arranging for the supply of only a competitive retail electric service in this state. "Electric services company" includes a power marketer, power broker, aggregator, or independent power producer but excludes an electric cooperative, municipal electric utility, governmental aggregator, or billing and collection agent.

(10) "Electric supplier" has the same meaning as in section 4933.81 of the Revised Code.

(11) "Electric utility" means an electric light company that has a certified territory and is engaged on a for-profit basis either in the business of supplying a noncompetitive retail electric service in this state or in the businesses of supplying both a noncompetitive and a competitive retail electric service in this state. "Electric utility" excludes a municipal electric utility or a billing and collection agent.

(12) "Firm electric service" means electric service other than nonfirm electric service.

(13) "Governmental aggregator" means a legislative authority of a municipal corporation, a board of township trustees, or a board of county commissioners acting as an aggregator for the provision of a competitive retail electric service under authority conferred under section 4928.20 of the Revised Code.

(14) A person acts "knowingly," regardless of the person's purpose, when the person is aware that the person's conduct will probably cause a certain result or will probably be of a certain nature. A person has knowledge of circumstances when the person is aware that such circumstances probably exist.

(15) "Level of funding for low-income customer energy efficiency programs provided through electric utility rates" means the level of funds specifically included in an electric utility's rates on October 5, 1999, pursuant to an order of the public utilities commission issued under Chapter 4905. or 4909. of the Revised Code and in effect on October 4, 1999, for the purpose of improving the energy efficiency of housing for the utility's low-income customers. The term excludes the level of any such funds committed to a specific nonprofit organization or organizations pursuant to a stipulation or contract.

(16) "Low-income customer assistance programs" means the percentage of income payment plan program, the home energy assistance program, the home weatherization assistance program, and the targeted energy efficiency and weatherization program.

(17) "Market development period" for an electric utility means the period of time beginning on the starting date of competitive retail electric service and ending on the applicable date for that utility as specified in section 4928.40 of the Revised Code, irrespective of whether the utility applies to receive transition revenues under this chapter.

(18) "Market power" means the ability to impose on customers a sustained price for a product or service above the price that would prevail in a competitive market.

(19) "Mercantile customer" means a commercial or industrial customer if the electricity consumed is for nonresidential use and the customer consumes more than seven hundred thousand kilowatt hours per year or is part of a national account involving multiple facilities in one or more states.

(20) "Municipal electric utility" means a municipal corporation that owns or operates facilities to generate, transmit, or distribute electricity.

(21) "Noncompetitive retail electric service" means a component of retail electric service that is noncompetitive as provided under division (B) of this section.

(22) "Nonfirm electric service" means electric service provided pursuant to a schedule filed under section 4905.30 of the Revised Code or pursuant to an arrangement under section 4905.31 of the Revised Code, which schedule or arrangement includes conditions that may require the customer to curtail or interrupt electric usage during nonemergency circumstances upon notification by an electric utility.

(23) "Percentage of income payment plan arrears" means funds eligible for collection through the percentage of income payment plan rider, but uncollected as of July 1, 2000.

(24) "Person" has the same meaning as in section 1.59 of the Revised Code.

(25) "Advanced energy project" means any technologies, products, activities, or management practices or strategies that facilitate the generation or use of electricity or energy and that reduce or support the reduction of energy consumption or support the production of clean, renewable energy for industrial, distribution, commercial, institutional, governmental, research, not-for-profit, or residential energy users, including, but not limited to, advanced energy resources and renewable energy resources. "Advanced energy project" also includes any project described in division (A), (B), or (C) of section 4928.621 of the Revised Code.

(26) "Regulatory assets" means the unamortized net regulatory assets that are capitalized or deferred on the regulatory books of the electric utility, pursuant to an order or practice of the public utilities commission or pursuant to generally accepted accounting principles as a result of a prior commission rate-making decision, and that would otherwise have been charged to expense as incurred or would not have been capitalized or otherwise deferred for future regulatory consideration absent commission action. "Regulatory assets" includes, but is not limited to, all deferred demand-side management costs; all deferred percentage of income payment plan arrears; post-in-service capitalized charges and assets recognized in connection with statement of financial accounting standards no. 109 (receivables from customers for income taxes); future nuclear decommissioning costs and fuel disposal costs as those costs have been determined by the commission in the electric utility's most recent rate or accounting application proceeding addressing such costs; the undepreciated costs of safety and radiation control equipment on nuclear generating plants owned or leased by an electric utility; and fuel costs currently deferred pursuant to the terms of one or more settlement agreements approved by the commission.

(27) "Retail electric service" means any service involved in supplying or arranging for the supply of electricity to ultimate consumers in this state, from the point of generation to the point of consumption. For the purposes of this chapter, retail electric service includes one or more of the following "service components": generation service, aggregation service, power marketing service, power brokerage service, transmission service, distribution service, ancillary service, metering service, and billing and collection service.

(28) "Starting date of competitive retail electric service" means January 1, 2001.

(29) "Customer-generator" means a user of a net metering system.

(30) "Net metering" means measuring the difference in an applicable billing period between the electricity supplied by an electric service provider and the electricity generated by a customer-generator that is fed back to the electric service provider.

(31) "Net metering system" means a facility for the production of electrical energy that does all of the following:

(a) Uses as its fuel either solar, wind, biomass, landfill gas, or hydropower, or uses a microturbine or a fuel cell;

(b) Is located on a customer-generator's premises;

(c) Operates in parallel with the electric utility's transmission and distribution facilities;

(d) Is intended primarily to offset part or all of the customer-generator's requirements for electricity.

(32) "Self-generator" means an entity in this state that owns or hosts on its premises an electric generation facility that produces electricity primarily for the owner's consumption and that may provide any such excess electricity to another entity, whether the facility is installed or operated by the owner or by an agent under a contract.

(33) "Rate plan" means the standard service offer in effect on the effective date of the amendment of this section by S.B. 221 of the 127th general assembly, July 31, 2008.

(34) "Advanced energy resource" means any of the following:

(a) Any method or any modification or replacement of any property, process, device, structure, or equipment that increases the generation output of an electric generating facility to the extent such efficiency is achieved without additional carbon dioxide emissions by that facility;

(b) Any distributed generation system consisting of customer cogeneration technology;

(c) Clean coal technology that includes a carbon-based product that is chemically altered before combustion to demonstrate a reduction, as expressed as ash, in emissions of nitrous oxide, mercury, arsenic, chlorine, sulfur dioxide, or sulfur trioxide in accordance with the American society of testing and materials standard D1757A or a reduction of metal oxide emissions in accordance with standard D5142 of that society, or clean coal technology that includes the design capability to control or prevent the emission of carbon dioxide, which design capability the commission shall adopt by rule and shall be based on economically feasible best available technology or, in the absence of a determined best available technology, shall be of the highest level of economically feasible design capability for which there exists generally accepted scientific opinion;

(d) Advanced nuclear energy technology consisting of generation III technology as defined by the nuclear regulatory commission; other, later technology; or significant improvements to existing facilities;

(e) Any fuel cell used in the generation of electricity, including, but not limited to, a proton exchange membrane fuel cell, phosphoric acid fuel cell, molten carbonate fuel cell, or solid oxide fuel cell;

(f) Advanced solid waste or construction and demolition debris conversion technology, including, but not limited to, advanced stoker technology, and advanced fluidized bed gasification technology, that results in measurable greenhouse gas emissions reductions as calculated pursuant to the United States environmental protection agency's waste reduction model (WARM) ;

(g) Demand-side management and any energy efficiency improvement;

(h) Any new, retrofitted, refueled, or repowered generating facility located in Ohio, including a simple or combined-cycle natural gas generating facility or a generating facility that uses biomass, coal, modular nuclear, or any other fuel as its input;

(i) Any uprated capacity of an existing electric generating facility if the uprated capacity results from the deployment of advanced technology.

"Advanced energy resource" does not include a waste energy recovery system that is, or has been, included in an energy efficiency program of an electric distribution utility pursuant to requirements under section 4928.66 of the Revised Code.

(35) "Air contaminant source" has the same meaning as in section 3704.01 of the Revised Code.

(36) "Cogeneration technology" means technology that produces electricity and useful thermal output simultaneously.

(37)

(a) "Renewable energy resource" means any of the following:

(i) Solar photovoltaic or solar thermal energy ;

(ii) Wind energy ;

(iii) Power produced by a hydroelectric facility ;

(iv) Geothermal energy ;

(v) Fuel derived from solid wastes, as defined in section 3734.01 of the Revised Code, through fractionation, biological decomposition, or other process that does not principally involve combustion ;

(vi) Biomass energy ;

(vii) Energy produced by cogeneration technology that is placed into service on or before December 31, 2015, and for which more than ninety per cent of the total annual energy input is from combustion of a waste or byproduct gas from an air contaminant source in this state, which source has been in operation since on or before January 1, 1985, provided that the cogeneration technology is a part of a facility located in a county having a population of more than three hundred sixty-five thousand but less than three hundred seventy thousand according to the most recent federal decennial census ;

(viii) Biologically derived methane gas ;

(ix) Energy derived from nontreated by-products of the pulping process or wood manufacturing process, including bark, wood chips, sawdust, and lignin in spent pulping liquors.

"Renewable energy resource" includes, but is not limited to, any fuel cell used in the generation of electricity, including, but not limited to, a proton exchange membrane fuel cell, phosphoric acid fuel cell, molten carbonate fuel cell, or solid oxide fuel cell; wind turbine located in the state's territorial waters of Lake Erie; methane gas emitted from an abandoned coal mine; waste energy recovery system placed into service or retrofitted on or after the effective date of the amendment of this section by S.B. 315 of the 129th general assembly, except that a waste energy recovery system described in division (A)(38)(b) of this section may be included only if it was placed into service between January 1, 2002, and December 31, 2004; storage facility that will promote the better utilization of a renewable energy resource ; or distributed generation system used by a customer to generate electricity from any such energy.

"Renewable energy resource" does not include a waste energy recovery system that is, or was, on or after January 1, 2012, included in an energy efficiency program of an electric distribution utility pursuant to requirements under section 4928.66 of the Revised Code.

(b) As used in division (A)(37) of this section, "hydroelectric facility" means a hydroelectric generating facility that is located at a dam on a river, or on any water discharged to a river, that is within or bordering this state or within or bordering an adjoining state and meets all of the following standards:

(i) The facility provides for river flows that are not detrimental for fish, wildlife, and water quality, including seasonal flow fluctuations as defined by the applicable licensing agency for the facility.

(ii) The facility demonstrates that it complies with the water quality standards of this state, which compliance may consist of certification under Section 401 of the "Clean Water Act of 1977," 91 Stat. 1598, 1599, 33 U.S.C. 1341, and demonstrates that it has not contributed to a finding by this state that the river has impaired water quality under Section 303(d) of the "Clean Water Act of 1977," 114 Stat. 870, 33 U.S.C. 1313.

(iii) The facility complies with mandatory prescriptions regarding fish passage as required by the federal energy regulatory commission license issued for the project, regarding fish protection for riverine, anadromous, and catadromous fish.

(iv) The facility complies with the recommendations of the Ohio environmental protection agency and with the terms of its federal energy regulatory commission license regarding watershed protection, mitigation, or enhancement, to the extent of each agency's respective jurisdiction over the facility.

(v) The facility complies with provisions of the "Endangered Species Act of 1973," 87 Stat. 884, 16 U.S.C. 1531 to 1544, as amended.

(vi) The facility does not harm cultural resources of the area. This can be shown through compliance with the terms of its federal energy regulatory commission license or, if the facility is not regulated by that commission, through development of a plan approved by the Ohio historic preservation office, to the extent it has jurisdiction over the facility.

(vii) The facility complies with the terms of its federal energy regulatory commission license or exemption that are related to recreational access, accommodation, and facilities or, if the facility is not regulated by that commission, the facility complies with similar requirements as are recommended by resource agencies, to the extent they have jurisdiction over the facility; and the facility provides access to water to the public without fee or charge.

(viii) The facility is not recommended for removal by any federal agency or agency of any state, to the extent the particular agency has jurisdiction over the facility.

(38) "Waste energy recovery system" means either of the following:

(a) A facility that generates electricity through the conversion of energy from either of the following:

(i) Exhaust heat from engines or manufacturing, industrial, commercial, or institutional sites, except for exhaust heat from a facility whose primary purpose is the generation of electricity;

(ii) Reduction of pressure in gas pipelines before gas is distributed through the pipeline, provided that the conversion of energy to electricity is achieved without using additional fossil fuels.

(b) A facility at a state institution of higher education as defined in section 3345.011 of the Revised Code that recovers waste heat from electricity-producing engines or combustion turbines and that simultaneously uses the recovered heat to produce steam, provided that the facility was placed into service between January 1, 2002, and December 31, 2004.

(39) "Smart grid" means capital improvements to an electric distribution utility's distribution infrastructure that improve reliability, efficiency, resiliency, or reduce energy demand or use, including, but not limited to, advanced metering and automation of system functions.

(40) "Combined heat and power system" means the coproduction of electricity and useful thermal energy from the same fuel source designed to achieve thermal-efficiency levels of at least sixty per cent, with at least twenty per cent of the system's total useful energy in the form of thermal energy.

(B) For the purposes of this chapter, a retail electric service component shall be deemed a competitive retail electric service if the service component is competitive pursuant to a declaration by a provision of the Revised Code or pursuant to an order of the public utilities commission authorized under division (A) of section 4928.04 of the Revised Code. Otherwise, the service component shall be deemed a noncompetitive retail electric service.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-1999; 01-04-2007; 2008 SB221 07-31-2008



Section 4928.02 - State policy.

It is the policy of this state to do the following throughout this state:

(A) Ensure the availability to consumers of adequate, reliable, safe, efficient, nondiscriminatory, and reasonably priced retail electric service;

(B) Ensure the availability of unbundled and comparable retail electric service that provides consumers with the supplier, price, terms, conditions, and quality options they elect to meet their respective needs;

(C) Ensure diversity of electricity supplies and suppliers, by giving consumers effective choices over the selection of those supplies and suppliers and by encouraging the development of distributed and small generation facilities;

(D) Encourage innovation and market access for cost-effective supply- and demand-side retail electric service including, but not limited to, demand-side management, time-differentiated pricing, waste energy recovery systems, smart grid programs, and implementation of advanced metering infrastructure;

(E) Encourage cost-effective and efficient access to information regarding the operation of the transmission and distribution systems of electric utilities in order to promote both effective customer choice of retail electric service and the development of performance standards and targets for service quality for all consumers, including annual achievement reports written in plain language;

(F) Ensure that an electric utility's transmission and distribution systems are available to a customer-generator or owner of distributed generation, so that the customer-generator or owner can market and deliver the electricity it produces;

(G) Recognize the continuing emergence of competitive electricity markets through the development and implementation of flexible regulatory treatment;

(H) Ensure effective competition in the provision of retail electric service by avoiding anticompetitive subsidies flowing from a noncompetitive retail electric service to a competitive retail electric service or to a product or service other than retail electric service, and vice versa, including by prohibiting the recovery of any generation-related costs through distribution or transmission rates;

(I) Ensure retail electric service consumers protection against unreasonable sales practices, market deficiencies, and market power;

(J) Provide coherent, transparent means of giving appropriate incentives to technologies that can adapt successfully to potential environmental mandates;

(K) Encourage implementation of distributed generation across customer classes through regular review and updating of administrative rules governing critical issues such as, but not limited to, interconnection standards, standby charges, and net metering;

(L) Protect at-risk populations, including, but not limited to, when considering the implementation of any new advanced energy or renewable energy resource;

(M) Encourage the education of small business owners in this state regarding the use of, and encourage the use of, energy efficiency programs and alternative energy resources in their businesses;

(N) Facilitate the state's effectiveness in the global economy.

In carrying out this policy, the commission shall consider rules as they apply to the costs of electric distribution infrastructure, including, but not limited to, line extensions, for the purpose of development in this state.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.03 - Identification of competitive services and noncompetitive services.

Beginning on the starting date of competitive retail electric service, retail electric generation, aggregation, power marketing, and power brokerage services supplied to consumers within the certified territory of an electric utility are competitive retail electric services that the consumers may obtain subject to this chapter from any supplier or suppliers. In accordance with a filing under division (F) of section 4933.81 of the Revised Code, retail electric generation, aggregation, power marketing, or power brokerage services supplied to consumers within the certified territory of an electric cooperative that has made the filing are competitive retail electric services that the consumers may obtain subject to this chapter from any supplier or suppliers. Beginning on the starting date of competitive retail electric service and notwithstanding any other provision of law, each consumer in this state and the suppliers to a consumer shall have comparable and nondiscriminatory access to noncompetitive retail electric services of an electric utility in this state within its certified territory for the purpose of satisfying the consumer's electricity requirements in keeping with the policy specified in section 4928.02 of the Revised Code.

Effective Date: 10-05-1999



Section 4928.04 - Additional competitive services.

(A) The public utilities commission by order may declare that retail ancillary, metering, or billing and collection service supplied to consumers within the certified territory of an electric utility on or after the starting date of competitive retail electric service is a competitive retail electric service that the consumers may obtain from any supplier or suppliers subject to this chapter. The commission may issue such order, after investigation and public hearing, only if it first determines either of the following:

(1) There will be effective competition with respect to the service.

(2) The customers of the service have reasonably available alternatives. The commission shall initiate a proceeding on or before March 31, 2003, on the question of the desirability, feasibility, and timing of any such competition.

(B) In carrying out division (A) of this section, the commission may prescribe different classifications, procedures, terms, or conditions for different electric utilities and for the retail electric services they provide that are declared competitive pursuant to that division, provided the classifications, procedures, terms, or conditions are reasonable and do not confer any undue economic, competitive, or market advantage or preference upon any electric utility.

Effective Date: 10-05-1999



Section 4928.05 - Extent of exemptions.

(A)

(1) On and after the starting date of competitive retail electric service, a competitive retail electric service supplied by an electric utility or electric services company shall not be subject to supervision and regulation by a municipal corporation under Chapter 743. of the Revised Code or by the public utilities commission under Chapters 4901. to 4909., 4933., 4935., and 4963. of the Revised Code, except sections 4905.10 and 4905.31, division (B) of section 4905.33, and sections 4905.35 and 4933.81 to 4933.90 ; except sections 4905.06, 4935.03, 4963.40, and 4963.41 of the Revised Code only to the extent related to service reliability and public safety; and except as otherwise provided in this chapter. The commission's authority to enforce those excepted provisions with respect to a competitive retail electric service shall be such authority as is provided for their enforcement under Chapters 4901. to 4909., 4933., 4935., and 4963. of the Revised Code and this chapter. Nothing in this division shall be construed to limit the commission's authority under sections 4928.141 to 4928.144 of the Revised Code. On and after the starting date of competitive retail electric service, a competitive retail electric service supplied by an electric cooperative shall not be subject to supervision and regulation by the commission under Chapters 4901. to 4909., 4933., 4935., and 4963. of the Revised Code, except as otherwise expressly provided in sections 4928.01 to 4928.10 and 4928.16 of the Revised Code.

(2) On and after the starting date of competitive retail electric service, a noncompetitive retail electric service supplied by an electric utility shall be subject to supervision and regulation by the commission under Chapters 4901. to 4909., 4933., 4935., and 4963. of the Revised Code and this chapter, to the extent that authority is not preempted by federal law. The commission's authority to enforce those provisions with respect to a noncompetitive retail electric service shall be the authority provided under those chapters and this chapter, to the extent the authority is not preempted by federal law. Notwithstanding Chapters 4905. and 4909. of the Revised Code, commission authority under this chapter shall include the authority to provide for the recovery, through a reconcilable rider on an electric distribution utility's distribution rates, of all transmission and transmission-related costs, including ancillary and congestion costs, imposed on or charged to the utility by the federal energy regulatory commission or a regional transmission organization, independent transmission operator, or similar organization approved by the federal energy regulatory commission. The commission shall exercise its jurisdiction with respect to the delivery of electricity by an electric utility in this state on or after the starting date of competitive retail electric service so as to ensure that no aspect of the delivery of electricity by the utility to consumers in this state that consists of a noncompetitive retail electric service is unregulated. On and after that starting date, a noncompetitive retail electric service supplied by an electric cooperative shall not be subject to supervision and regulation by the commission under Chapters 4901. to 4909., 4933., 4935., and 4963. of the Revised Code, except sections 4933.81 to 4933.90 and 4935.03 of the Revised Code. The commission's authority to enforce those excepted sections with respect to a noncompetitive retail electric service of an electric cooperative shall be such authority as is provided for their enforcement under Chapters 4933. and 4935. of the Revised Code.

(B) Nothing in this chapter affects the authority of the commission under Title XLIX of the Revised Code to regulate an electric light company in this state or an electric service supplied in this state prior to the starting date of competitive retail electric service.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.06 - Commission to ensure competitive retail electric service.

(A) Beginning on the starting date of competitive retail electric service, the public utilities commission shall ensure that the policy specified in section 4928.02 of the Revised Code is effectuated. To the extent necessary, the commission shall adopt rules to carry out this chapter. Initial rules necessary for the commencement of the competitive retail electric service under this chapter shall be adopted within one hundred eighty days after the effective date of this section. Except as otherwise provided in this chapter, the proceedings and orders of the commission under the chapter shall be subject to and governed by Chapter 4903. of the Revised Code.

(B) If the commission determines, on or after the starting date of competitive retail electric service, that there is a decline or loss of effective competition with respect to a competitive retail electric service of an electric utility, which service was declared competitive by commission order issued pursuant to division (A) of section 4928.04 of the Revised Code, the commission shall ensure that that service is provided at compensatory, fair, and nondiscriminatory prices and terms and conditions.

(C) In addition to its authority under section 4928.04 of the Revised Code and divisions (A) and (B) of this section, the commission, on an ongoing basis, shall monitor and evaluate the provision of retail electric service in this state for the purpose of discerning any noncompetitive retail electric service that should be available on a competitive basis on or after the starting date of competitive retail electric service pursuant to a declaration in the Revised Code, and for the purpose of discerning any competitive retail electric service that is no longer subject to effective competition on or after that date. Upon such evaluation, the commission periodically shall report its findings and any recommendations for legislation to the standing committees of both houses of the general assembly that have primary jurisdiction regarding public utility legislation. Until 2008, the commission and the consumer's counsel also shall provide biennial reports to those standing committees, regarding the effectiveness of competition in the supply of competitive retail electric services in this state. In addition, until the end of all market development periods as determined by the commission under section 4928.40 of the Revised Code, those standing committees shall meet at least biennially to consider the effect on this state of electric service restructuring and to receive reports from the commission, consumers' counsel, and director of development.

(D) In determining, for purposes of division (B) or (C) of this section, whether there is effective competition in the provision of a retail electric service or reasonably available alternatives for that service, the commission shall consider factors including, but not limited to, all of the following:

(1) The number and size of alternative providers of that service;

(2) The extent to which the service is available from alternative suppliers in the relevant market;

(3) The ability of alternative suppliers to make functionally equivalent or substitute services readily available at competitive prices, terms, and conditions;

(4) Other indicators of market power, which may include market share, growth in market share, ease of entry, and the affiliation of suppliers of services. The burden of proof shall be on any entity requesting, under division (B) or (C) of this section, a determination by the commission of the existence of or a lack of effective competition or reasonably available alternatives.

(E)

(1) Beginning on the starting date of competitive retail electric service, the commission has authority under Chapters 4901. to 4909. of the Revised Code, and shall exercise that authority, to resolve abuses of market power by any electric utility that interfere with effective competition in the provision of retail electric service.

(2) In addition to the commission's authority under division (E)(1) of this section, the commission, beginning the first year after the market development period of a particular electric utility and after reasonable notice and opportunity for hearing, may take such measures within a transmission constrained area in the utility's certified territory as are necessary to ensure that retail electric generation service is provided at reasonable rates within that area. The commission may exercise this authority only upon findings that an electric utility is or has engaged in the abuse of market power and that that abuse is not adequately mitigated by rules and practices of any independent transmission entity controlling the transmission facilities. Any such measure shall be taken only to the extent necessary to protect customers in the area from the particular abuse of market power and to the extent the commission's authority is not preempted by federal law. The measure shall remain the commission, after reasonable notice and opportunity for hearing, determines that the particular abuse of market power has been mitigated.

(F) An electric utility, electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code shall provide the commission with such information, regarding a competitive retail electric service for which it is subject to certification, as the commission considers necessary to carry out this chapter. An electric utility shall provide the commission with such information as the commission considers necessary to carry out divisions (B) to (E) of this section. The commission shall take such measures as it considers necessary to protect the confidentiality of any such information. The commission shall require each electric utility to file with the commission on and after the starting date of competitive retail electric service an annual report of its intrastate gross receipts and sales of kilowatt hours of electricity, and shall require each electric services company, electric cooperative, and governmental aggregator subject to certification to file an annual report on and after that starting date of such receipts and sales from the provision of those retail electric services for which it is subject to certification. For the purpose of the reports, sales of kilowatt hours of electricity are deemed to occur at the meter of the retail customer.

Effective Date: 10-05-1999



Section 4928.07 - Separate pricing of services on bill.

To the maximum extent practicable on or after the starting date of competitive retail electric service, an electric utility, electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code shall separately price competitive retail electric services, and the prices shall be itemized on the bill of a customer or otherwise disclosed to the customer. Although a competitive retail electric service shall be supplied to any consumer on such a basis, such an electric utility, electric services company, electric cooperative, or governmental aggregator may repackage the service on or after the starting date and offer it on a bundled basis with other retail electric services to meet consumer preferences. Such repackaging by an electric utility shall be subject to sections 4905.33 to 4905.35 of the Revised Code. Repackaging by such an electric services company, electric cooperative, or governmental aggregator shall be subject to the limitation that no such entity, as to a competitive retail electric service for which the company, cooperative, or aggregator is subject to certification, shall furnish free service or service for less than actual cost for the purpose of destroying competition.

Effective Date: 10-05-1999



Section 4928.08 - Certification to provide retail electric competitive service.

(A) This section applies to an electric cooperative, or to a governmental aggregator that is a municipal electric utility, only to the extent of a competitive retail electric service it provides to a customer to whom it does not provide a noncompetitive retail electric service through transmission or distribution facilities it singly or jointly owns or operates.

(B) No electric utility, electric services company, electric cooperative, or governmental aggregator shall provide a competitive retail electric service to a consumer in this state on and after the starting date of competitive retail electric service without first being certified by the public utilities commission regarding its managerial, technical, and financial capability to provide that service and providing a financial guarantee sufficient to protect customers and electric distribution utilities from default. Certification shall be granted pursuant to procedures and standards the commission shall prescribe in accordance with division (C) of this section, except that certification or certification renewal shall be deemed approved thirty days after the filing of an application with the commission unless the commission suspends that approval for good cause shown. In the case of such a suspension, the commission shall act to approve or deny certification or certification renewal to the applicant not later than ninety days after the date of the suspension.

(C) Capability standards adopted in rules under division (B) of this section shall be sufficient to ensure compliance with the minimum service requirements established under section 4928.10 of the Revised Code and with section 4928.09 of the Revised Code. The standards shall allow flexibility for voluntary aggregation, to encourage market creativity in responding to consumer needs and demands, and shall allow flexibility for electric services companies that exclusively provide installation of small electric generation facilities, to provide ease of market access. The rules shall include procedures for biennially renewing certification.

(D) The commission may suspend, rescind, or conditionally rescind the certification of any electric utility, electric services company, electric cooperative, or governmental aggregator issued under this section if the commission determines, after reasonable notice and opportunity for hearing, that the utility, company, cooperative, or aggregator has failed to comply with any applicable certification standards or has engaged in anticompetitive or unfair, deceptive, or unconscionable acts or practices in this state.

(E) No electric distribution utility on and after the starting date of competitive retail electric service shall knowingly distribute electricity, to a retail consumer in this state, for any supplier of electricity that has not been certified by the commission pursuant to this section.

Effective Date: 10-05-1999



Section 4928.09 - Consent to jurisdiction - appointment of statutory agent.

(A)

(1) No person shall operate in this state as an electric utility, an electric services company, a billing and collection agent, or a regional transmission organization approved by the federal energy regulatory commission and having the responsibility for maintaining reliability in all or part of this state on and after the starting date of competitive retail electric service unless that person first does both of the following:

(a) Consents irrevocably to the jurisdiction of the courts of this state and service of process in this state, including, without limitation, service of summonses and subpoenas, for any civil or criminal proceeding arising out of or relating to such operation, by providing that irrevocable consent in accordance with division (A)(4) of this section;

(b) Designates an agent authorized to receive that service of process in this state, by filing with the commission a document designating that agent.

(2) No person shall continue to operate as such an electric utility, electric services company, billing and collection agent, or regional transmission organization described in division (A)(1) of this section unless that person continues to consent to such jurisdiction and service of process in this state and continues to designate an agent as provided under this division, by refiling in accordance with division (A)(4) of this section the appropriate documents filed under division (A)(1) of this section or, as applicable, the appropriate amended documents filed under division (A)(3) of this section. Such refiling shall occur during the month of December of every fourth year after the initial filing of a document under division (A)(1) of this section.

(3) If the address of the person filing a document under division (A)(1) or (2) of this section changes, or if a person's agent or the address of the agent changes, from that listed on the most recently filed of such documents, the person shall file an amended document containing the new information.

(4) The consent and designation required by divisions (A)(1) to (3) of this section shall be in writing, on forms prescribed by the public utilities commission. The original of each such document or amended document shall be legible and shall be filed with the commission, with a copy filed with the office of the consumers' counsel and with the attorney general's office.

(B) A person who enters this state pursuant to a summons, subpoena, or other form of process authorized by this section is not subject to arrest or service of process, whether civil or criminal, in connection with other matters that arose before the person's entrance into this state pursuant to such summons, subpoena, or other form of process.

(C) Divisions (A) and (B) of this section do not apply to any of the following:

(1) A corporation incorporated under the laws of this state that has appointed a statutory agent pursuant to section 1701.07 or 1702.06 of the Revised Code;

(2) A foreign corporation licensed to transact business in this state that has appointed a designated agent pursuant to section 1703.041 of the Revised Code;

(3) Any other person that is a resident of this state or that files consent to service of process and designates a statutory agent pursuant to other laws of this state.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.10 - Minimum service requirements for competitive services.

For the protection of consumers in this state, the public utilities commission shall adopt rules under division (A) of section 4928.06 of the Revised Code specifying the necessary minimum service requirements, on or after the starting date of competitive retail electric service, of an electric utility, electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code regarding the provision directly or through its billing and collection agent of competitive retail electric services for which it is subject to certification. Rules adopted under this section shall include a prohibition against unfair, deceptive, and unconscionable acts and practices in the marketing, solicitation, and sale of such a competitive retail electric service and in the administration of any contract for service, and also shall include additional consumer protections concerning all of the following:

(A) Contract disclosure. The rules shall include requirements that an electric utility, electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code do both of the following:

(1) Provide consumers with adequate, accurate, and understandable pricing and terms and conditions of service, including any switching fees, and with a document containing the terms and conditions of pricing and service before the consumer enters into the contract for service;

(2) Disclose the conditions under which a customer may rescind a contract without penalty.

(B) Service termination. The rules shall include disclosure of the terms identifying how customers may switch or terminate service, including any required notice and any penalties.

(C) Minimum content of customer bills. The rules shall include all of the following requirements, which shall be standardized:

(1) Price disclosure and disclosures of total billing units for the billing period and historical annual usage;

(2) To the maximum extent practicable, separate listing of each service component to enable a customer to recalculate its bill for accuracy;

(3) Identification of the supplier of each service;

(4) Statement of where and how payment may be made and provision of a toll-free or local customer assistance and complaint number for the electric utility, electric services company, electric cooperative, or governmental aggregator, as well as a consumer assistance telephone number or numbers for state agencies, such as the commission, the office of the consumers' counsel, and the attorney general's office, with the available hours noted;

(5) Other than for the first billing after the starting date of competitive retail electric service, highlighting and clear explanation on each customer bill, for two consecutive billing periods, of any changes in the rates, terms, and conditions of service.

(D) Disconnection and service termination, including requirements with respect to master-metered buildings. The rules shall include policies and procedures that are consistent with sections 4933.121 and 4933.122 of the Revised Code and the commission's rules adopted under those sections, and that provide for all of the following:

(1) Coordination between suppliers for the purpose of maintaining service;

(2) The allocation of partial payments between suppliers when service components are jointly billed;

(3) A prohibition against blocking, or authorizing the blocking of, customer access to a noncompetitive retail electric service when a customer is delinquent in payments to the electric utility or electric services company for a competitive retail electric service;

(4) A prohibition against switching, or authorizing the switching of, a customer's supplier of competitive retail electric service without the prior consent of the customer in accordance with appropriate confirmation practices, which may include independent, third-party verification procedures.

(5) A requirement of disclosure of the conditions under which a customer may rescind a decision to switch its supplier without penalty;

(6) Specification of any required notice and any penalty for early termination of contract.

(E) Minimum service quality, safety, and reliability. However, service quality, safety, and reliability requirements for electric generation service shall be determined primarily through market expectations and contractual relationships.

(F) Generation resource mix and environmental characteristics of power supplies. The rules shall include requirements for determination of the approximate generation resource mix and environmental characteristics of the power supplies and disclosure to the customer prior to the customer entering into a contract to purchase and four times per year under the contract. The rules also shall require that the electric utility, electric services company, electric cooperative, or governmental aggregator provide, or cause its billing and collection agent to provide, a customer with standardized information comparing the projected, with the actual and verifiable, resource mix and environmental characteristics. This disclosure shall occur not less than annually or not less than once during the contract period if the contract period is less than one year, and prior to any renewal of a contract.

(G) Customer information. The rules shall include requirements that the electric utility, electric services company, electric cooperative, or governmental aggregator make generic customer load pattern information available to other electric light companies on a comparable and nondiscriminatory basis, and make customer-specific information available to other electric light companies on a comparable and nondiscriminatory basis unless, as to customer-specific information, the customer objects. The rules shall ensure that each such utility, company, cooperative, or aggregator provide clear and frequent notice to its customers of the right to object and of applicable procedures. The rules shall establish the exact language that shall be used in all such notices.

Effective Date: 10-05-1999



Section 4928.11 - Minimum service requirements for noncompetitive services.

(A) For the protection of consumers in this state, the public utilities commission shall adopt rules under division (A) of section 4928.06 of the Revised Code that specify minimum service quality, safety, and reliability requirements for noncompetitive retail electric services supplied by an electric utility in this state, to the extent such authority is not preempted by federal law. The rules shall include prescriptive standards for inspection, maintenance, repair, and replacement of the transmission and distribution systems of electric utilities; shall apply to each substantial type of transmission or distribution equipment or facility; shall establish uniform interconnection standards to ensure transmission and distribution system safety and reliability and shall otherwise provide for high quality, safe, and reliable electric service; shall include standards for operation, reliability, and safety during periods of emergency and disaster; and shall include voltage standards for efficient operation of single-phase motors. The rules regarding interconnection shall seek to prevent barriers to new technology and shall not make compliance unduly burdensome or expensive. When questions arise about specific equipment to meet interconnection standards, the commission shall initiate proceedings open to the public to solicit comments from all interested parties. Additionally, rules under this division shall include nondiscriminatory metering standards.

(B) The commission shall require each electric utility to report annually to the commission on and after the starting date of competitive retail electric service, regarding its compliance with the rules required under division (A) of this section. The commission shall make the filed reports available to the public. Periodically as determined by commission rule under division (A) of section 4928.06 of the Revised Code and in a proceeding initiated under division (B) of section 4928.16 of the Revised Code, the commission shall review a utility's report to determine the utility's compliance and may act pursuant to division (B) of section 4928.16 of the Revised Code to enforce compliance.

Effective Date: 10-05-1999



Section 4928.111 - Review of distribution and transmission infrastructure.

The public utilities commission shall consult with electric distribution utilities to review the distribution infrastructure in this state and shall consult with regional transmission organizations and entities that own or control transmission facilities to review the transmission infrastructure in this state.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 4928.12 - Qualifying transmission entities.

(A) Except as otherwise provided in sections 4928.31 to 4928.40 of the Revised Code, no entity shall own or control transmission facilities as defined under federal law and located in this state on or after the starting date of competitive retail electric service unless that entity is a member of, and transfers control of those facilities to, one or more qualifying transmission entities, as described in division (B) of this section, that are operational.

(B) An entity that owns or controls transmission facilities located in this state complies with division (A) of this section if each transmission entity of which it is a member meets all of the following specifications:

(1) The transmission entity is approved by the federal energy regulatory commission.

(2) The transmission entity effects separate control of transmission facilities from control of generation facilities.

(3) The transmission entity implements, to the extent reasonably possible, policies and procedures designed to minimize pancaked transmission rates within this state.

(4) The transmission entity improves service reliability within this state.

(5) The transmission entity achieves the objectives of an open and competitive electric generation marketplace, elimination of barriers to market entry, and preclusion of control of bottleneck electric transmission facilities in the provision of retail electric service.

(6) The transmission entity is of sufficient scope or otherwise operates to substantially increase economical supply options for consumers.

(7) The governance structure or control of the transmission entity is independent of the users of the transmission facilities, and no member of its board of directors has an affiliation, with such a user or with an affiliate of a user during the member's tenure on the board, such as to unduly affect the transmission entity's performance. For the purpose of division (B)(7) of this section, a "user" is any entity or affiliate of that entity that buys or sells electric energy in the transmission entity's region or in a neighboring region.

(8) The transmission entity operates under policies that promote positive performance designed to satisfy the electricity requirements of customers.

(9) The transmission entity is capable of maintaining real-time reliability of the electric transmission system, ensuring comparable and nondiscriminatory transmission access and necessary services, minimizing system congestion, and further addressing real or potential transmission constraints.

(C) To the extent that a transmission entity under division (A) of this section is authorized to build transmission facilities, that transmission entity has the powers provided in and is subject to sections 1723.01 to 1723.08 of the Revised Code.

(D) For the purpose of forming or participating in a regional regulatory oversight body or mechanism developed for any transmission entity under division (A) of this section that is of regional scope and operates within this state:

(1) The commission shall make joint investigations, hold joint hearings, within or outside this state, and issue joint or concurrent orders in conjunction or concurrence with any official or agency of any state or of the United States, whether in the holding of those investigations or hearings, or in the making of those orders, the commission is functioning under agreements or compacts between states, under the concurrent power of states to regulate interstate commerce, as an agency of the United States, or otherwise.

(2) The commission shall negotiate and enter into agreements or compacts with agencies of other states for cooperative regulatory efforts and for the enforcement of the respective state laws regarding the transmission entity.

(E) If a qualifying transmission entity is not operational as contemplated in division (A) of this section, division (A)(13) of section 4928.34 of the Revised Code, or division (G) of section 4928.35 of the Revised Code, the commission by rule or order shall take such measures or impose such requirements on all for-profit entities that own or control electric transmission facilities located in this state as the commission determines necessary and proper to achieve independent, nondiscriminatory operation of, and separate ownership and control of, such electric transmission facilities on or after the starting date of competitive retail electric service.

Effective Date: 10-05-1999



Section 4928.13 - Nuclear generation facilities deommissioning.

Through a periodic filing with the public utilities commission in such form as the commission shall prescribe by rule under division (A) of section 4928.06 of the Revised Code, each electric utility that owns nuclear generation facilities located in this state shall demonstrate compliance with decommissioning requirements of the nuclear regulatory commission and public utilities commission and shall demonstrate adequate financing mechanisms to fund facility decommissioning.

Effective Date: 10-05-1999



Section 4928.14 - Failure of supplier to provide service.

The failure of a supplier to provide retail electric generation service to customers within the certified territory of an electric distribution utility shall result in the supplier's customers, after reasonable notice, defaulting to the utility's standard service offer under sections 4928.141, 4928.142, and 4928.143 of the Revised Code until the customer chooses an alternative supplier. A supplier is deemed under this section to have failed to provide such service if the commission finds, after reasonable notice and opportunity for hearing, that any of the following conditions are met:

(A) The supplier has defaulted on its contracts with customers, is in receivership, or has filed for bankruptcy.

(B) The supplier is no longer capable of providing the service.

(C) The supplier is unable to provide delivery to transmission or distribution facilities for such period of time as may be reasonably specified by commission rule adopted under division (A) of section 4928.06 of the Revised Code.

(D) The supplier's certification has been suspended, conditionally rescinded, or rescinded under division (D) of section 4928.08 of the Revised Code.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.141 - Distribution utility to provide standard service offer.

(A) Beginning January 1, 2009, an electric distribution utility shall provide consumers, on a comparable and nondiscriminatory basis within its certified territory, a standard service offer of all competitive retail electric services necessary to maintain essential electric service to consumers, including a firm supply of electric generation service. To that end, the electric distribution utility shall apply to the public utilities commission to establish the standard service offer in accordance with section 4928.142 or 4928.143 of the Revised Code and, at its discretion, may apply simultaneously under both sections, except that the utility's first standard service offer application at minimum shall include a filing under section 4928.143 of the Revised Code. Only a standard service offer authorized in accordance with section 4928.142 or 4928.143 of the Revised Code, shall serve as the utility's standard service offer for the purpose of compliance with this section; and that standard service offer shall serve as the utility's default standard service offer for the purpose of section 4928.14 of the Revised Code. Notwithstanding the foregoing provision, the rate plan of an electric distribution utility shall continue for the purpose of the utility's compliance with this division until a standard service offer is first authorized under section 4928.142 or 4928.143 of the Revised Code, and, as applicable, pursuant to division (D) of section 4928.143 of the Revised Code, any rate plan that extends beyond December 31, 2008, shall continue to be in effect for the subject electric distribution utility for the duration of the plan's term. A standard service offer under section 4928.142 or 4928.143 of the Revised Code shall exclude any previously authorized allowances for transition costs, with such exclusion being effective on and after the date that the allowance is scheduled to end under the utility's rate plan.

(B) The commission shall set the time for hearing of a filing under section 4928.142 or 4928.143 of the Revised Code, send written notice of the hearing to the electric distribution utility, and publish notice in a newspaper of general circulation in each county in the utility's certified territory. The commission shall adopt rules regarding filings under those sections.

Effective Date: 2008 SB221 07-31-2008



Section 4928.142 - Standard generation service offer price - competitive bidding.

(A) For the purpose of complying with section 4928.141 of the Revised Code and subject to division (D) of this section and, as applicable, subject to the rate plan requirement of division (A) of section 4928.141 of the Revised Code, an electric distribution utility may establish a standard service offer price for retail electric generation service that is delivered to the utility under a market-rate offer.

(1) The market-rate offer shall be determined through a competitive bidding process that provides for all of the following:

(a) Open, fair, and transparent competitive solicitation;

(b) Clear product definition;

(c) Standardized bid evaluation criteria;

(d) Oversight by an independent third party that shall design the solicitation, administer the bidding, and ensure that the criteria specified in division (A)(1)(a) to (c) of this section are met;

(e) Evaluation of the submitted bids prior to the selection of the least-cost bid winner or winners. No generation supplier shall be prohibited from participating in the bidding process.

(2) The public utilities commission shall modify rules, or adopt new rules as necessary, concerning the conduct of the competitive bidding process and the qualifications of bidders, which rules shall foster supplier participation in the bidding process and shall be consistent with the requirements of division (A)(1) of this section.

(B) Prior to initiating a competitive bidding process for a market-rate offer under division (A) of this section, the electric distribution utility shall file an application with the commission. An electric distribution utility may file its application with the commission prior to the effective date of the commission rules required under division (A)(2) of this section, and, as the commission determines necessary, the utility shall immediately conform its filing to the rules upon their taking effect. An application under this division shall detail the electric distribution utility's proposed compliance with the requirements of division (A)(1) of this section and with commission rules under division (A)(2) of this section and demonstrate that all of the following requirements are met:

(1) The electric distribution utility or its transmission service affiliate belongs to at least one regional transmission organization that has been approved by the federal energy regulatory commission; or there otherwise is comparable and nondiscriminatory access to the electric transmission grid.

(2) Any such regional transmission organization has a market-monitor function and the ability to take actions to identify and mitigate market power or the electric distribution utility's market conduct; or a similar market monitoring function exists with commensurate ability to identify and monitor market conditions and mitigate conduct associated with the exercise of market power.

(3) A published source of information is available publicly or through subscription that identifies pricing information for traded electricity on- and off-peak energy products that are contracts for delivery beginning at least two years from the date of the publication and is updated on a regular basis. The commission shall initiate a proceeding and, within ninety days after the application's filing date, shall determine by order whether the electric distribution utility and its market-rate offer meet all of the foregoing requirements. If the finding is positive, the electric distribution utility may initiate its competitive bidding process. If the finding is negative as to one or more requirements, the commission in the order shall direct the electric distribution utility regarding how any deficiency may be remedied in a timely manner to the commission's satisfaction; otherwise, the electric distribution utility shall withdraw the application. However, if such remedy is made and the subsequent finding is positive and also if the electric distribution utility made a simultaneous filing under this section and section 4928.143 of the Revised Code, the utility shall not initiate its competitive bid until at least one hundred fifty days after the filing date of those applications.

(C) Upon the completion of the competitive bidding process authorized by divisions (A) and (B) of this section, including for the purpose of division (D) of this section, the commission shall select the least-cost bid winner or winners of that process, and such selected bid or bids, as prescribed as retail rates by the commission, shall be the electric distribution utility's standard service offer unless the commission, by order issued before the third calendar day following the conclusion of the competitive bidding process for the market rate offer, determines that one or more of the following criteria were not met:

(1) Each portion of the bidding process was oversubscribed, such that the amount of supply bid upon was greater than the amount of the load bid out.

(2) There were four or more bidders.

(3) At least twenty-five per cent of the load is bid upon by one or more persons other than the electric distribution utility. All costs incurred by the electric distribution utility as a result of or related to the competitive bidding process or to procuring generation service to provide the standard service offer, including the costs of energy and capacity and the costs of all other products and services procured as a result of the competitive bidding process, shall be timely recovered through the standard service offer price, and, for that purpose, the commission shall approve a reconciliation mechanism, other recovery mechanism, or a combination of such mechanisms for the utility.

(D) The first application filed under this section by an electric distribution utility that, as of July 31, 2008, directly owns, in whole or in part, operating electric generating facilities that had been used and useful in this state shall require that a portion of that utility's standard service offer load for the first five years of the market rate offer be competitively bid under division (A) of this section as follows: ten per cent of the load in year one, not more than twenty per cent in year two, thirty per cent in year three, forty per cent in year four, and fifty per cent in year five. Consistent with those percentages, the commission shall determine the actual percentages for each year of years one through five. The standard service offer price for retail electric generation service under this first application shall be a proportionate blend of the bid price and the generation service price for the remaining standard service offer load, which latter price shall be equal to the electric distribution utility's most recent standard service offer price, adjusted upward or downward as the commission determines reasonable, relative to the jurisdictional portion of any known and measurable changes from the level of any one or more of the following costs as reflected in that most recent standard service offer price:

(1) The electric distribution utility's prudently incurred cost of fuel used to produce electricity;

(2) Its prudently incurred purchased power costs;

(3) Its prudently incurred costs of satisfying the supply and demand portfolio requirements of this state, including, but not limited to, renewable energy resource and energy efficiency requirements;

(4) Its costs prudently incurred to comply with environmental laws and regulations, with consideration of the derating of any facility associated with those costs. In making any adjustment to the most recent standard service offer price on the basis of costs described in division (D) of this section, the commission shall include the benefits that may become available to the electric distribution utility as a result of or in connection with the costs included in the adjustment, including, but not limited to, the utility's receipt of emissions credits or its receipt of tax benefits or of other benefits, and, accordingly, the commission may impose such conditions on the adjustment to ensure that any such benefits are properly aligned with the associated cost responsibility. The commission shall also determine how such adjustments will affect the electric distribution utility's return on common equity that may be achieved by those adjustments. The commission shall not apply its consideration of the return on common equity to reduce any adjustments authorized under this division unless the adjustments will cause the electric distribution utility to earn a return on common equity that is significantly in excess of the return on common equity that is earned by publicly traded companies, including utilities, that face comparable business and financial risk, with such adjustments for capital structure as may be appropriate. The burden of proof for demonstrating that significantly excessive earnings will not occur shall be on the electric distribution utility. Additionally, the commission may adjust the electric distribution utility's most recent standard service offer price by such just and reasonable amount that the commission determines necessary to address any emergency that threatens the utility's financial integrity or to ensure that the resulting revenue available to the utility for providing the standard service offer is not so inadequate as to result, directly or indirectly, in a taking of property without compensation pursuant to Section 19 of Article I, Ohio Constitution. The electric distribution utility has the burden of demonstrating that any adjustment to its most recent standard service offer price is proper in accordance with this division.

(E) Beginning in the second year of a blended price under division (D) of this section and notwithstanding any other requirement of this section, the commission may alter prospectively the proportions specified in that division to mitigate any effect of an abrupt or significant change in the electric distribution utility's standard service offer price that would otherwise result in general or with respect to any rate group or rate schedule but for such alteration. Any such alteration shall be made not more often than annually, and the commission shall not, by altering those proportions and in any event, including because of the length of time, as authorized under division (C) of this section, taken to approve the market rate offer, cause the duration of the blending period to exceed ten years as counted from the effective date of the approved market rate offer. Additionally, any such alteration shall be limited to an alteration affecting the prospective proportions used during the blending period and shall not affect any blending proportion previously approved and applied by the commission under this division.

(F) An electric distribution utility that has received commission approval of its first application under division (C) of this section shall not, nor ever shall be authorized or required by the commission to, file an application under section 4928.143 of the Revised Code.

Effective Date: 2008 SB221 07-31-2008; 2008 HB562 09-22-2008



Section 4928.143 - Application for approval of electric security plan - testing.

(A) For the purpose of complying with section 4928.141 of the Revised Code, an electric distribution utility may file an application for public utilities commission approval of an electric security plan as prescribed under division (B) of this section. The utility may file that application prior to the effective date of any rules the commission may adopt for the purpose of this section, and, as the commission determines necessary, the utility immediately shall conform its filing to those rules upon their taking effect.

(B) Notwithstanding any other provision of Title XLIX of the Revised Code to the contrary except division (D) of this section, divisions (I), (J), and (K) of section 4928.20, division (E) of section 4928.64, and section 4928.69 of the Revised Code:

(1) An electric security plan shall include provisions relating to the supply and pricing of electric generation service. In addition, if the proposed electric security plan has a term longer than three years, it may include provisions in the plan to permit the commission to test the plan pursuant to division (E) of this section and any transitional conditions that should be adopted by the commission if the commission terminates the plan as authorized under that division.

(2) The plan may provide for or include, without limitation, any of the following:

(a) Automatic recovery of any of the following costs of the electric distribution utility, provided the cost is prudently incurred: the cost of fuel used to generate the electricity supplied under the offer; the cost of purchased power supplied under the offer, including the cost of energy and capacity, and including purchased power acquired from an affiliate; the cost of emission allowances; and the cost of federally mandated carbon or energy taxes;

(b) A reasonable allowance for construction work in progress for any of the electric distribution utility's cost of constructing an electric generating facility or for an environmental expenditure for any electric generating facility of the electric distribution utility, provided the cost is incurred or the expenditure occurs on or after January 1, 2009. Any such allowance shall be subject to the construction work in progress allowance limitations of division (A) of section 4909.15 of the Revised Code, except that the commission may authorize such an allowance upon the incurrence of the cost or occurrence of the expenditure. No such allowance for generating facility construction shall be authorized, however, unless the commission first determines in the proceeding that there is need for the facility based on resource planning projections submitted by the electric distribution utility. Further, no such allowance shall be authorized unless the facility's construction was sourced through a competitive bid process, regarding which process the commission may adopt rules. An allowance approved under division (B)(2)(b) of this section shall be established as a nonbypassable surcharge for the life of the facility.

(c) The establishment of a nonbypassable surcharge for the life of an electric generating facility that is owned or operated by the electric distribution utility, was sourced through a competitive bid process subject to any such rules as the commission adopts under division (B)(2)(b) of this section, and is newly used and useful on or after January 1, 2009, which surcharge shall cover all costs of the utility specified in the application, excluding costs recovered through a surcharge under division (B)(2)(b) of this section. However, no surcharge shall be authorized unless the commission first determines in the proceeding that there is need for the facility based on resource planning projections submitted by the electric distribution utility. Additionally, if a surcharge is authorized for a facility pursuant to plan approval under division (C) of this section and as a condition of the continuation of the surcharge, the electric distribution utility shall dedicate to Ohio consumers the capacity and energy and the rate associated with the cost of that facility. Before the commission authorizes any surcharge pursuant to this division, it may consider, as applicable, the effects of any decommissioning, deratings, and retirements.

(d) Terms, conditions, or charges relating to limitations on customer shopping for retail electric generation service, bypassability, standby, back-up, or supplemental power service, default service, carrying costs, amortization periods, and accounting or deferrals, including future recovery of such deferrals, as would have the effect of stabilizing or providing certainty regarding retail electric service;

(e) Automatic increases or decreases in any component of the standard service offer price;

(f) Consistent with sections 4928.23 to 4928.2318 of the Revised Code, both of the following:

(i) Provisions for the electric distribution utility to securitize any phase-in, inclusive of carrying charges, of the utility's standard service offer price, which phase-in is authorized in accordance with section 4928.144 of the Revised Code;

(ii) Provisions for the recovery of the utility's cost of securitization.

(g) Provisions relating to transmission, ancillary, congestion, or any related service required for the standard service offer, including provisions for the recovery of any cost of such service that the electric distribution utility incurs on or after that date pursuant to the standard service offer;

(h) Provisions regarding the utility's distribution service, including, without limitation and notwithstanding any provision of Title XLIX of the Revised Code to the contrary, provisions regarding single issue ratemaking, a revenue decoupling mechanism or any other incentive ratemaking, and provisions regarding distribution infrastructure and modernization incentives for the electric distribution utility. The latter may include a long-term energy delivery infrastructure modernization plan for that utility or any plan providing for the utility's recovery of costs, including lost revenue, shared savings, and avoided costs, and a just and reasonable rate of return on such infrastructure modernization. As part of its determination as to whether to allow in an electric distribution utility's electric security plan inclusion of any provision described in division (B)(2)(h) of this section, the commission shall examine the reliability of the electric distribution utility's distribution system and ensure that customers' and the electric distribution utility's expectations are aligned and that the electric distribution utility is placing sufficient emphasis on and dedicating sufficient resources to the reliability of its distribution system.

(i) Provisions under which the electric distribution utility may implement economic development, job retention, and energy efficiency programs, which provisions may allocate program costs across all classes of customers of the utility and those of electric distribution utilities in the same holding company system.

(C)

(1) The burden of proof in the proceeding shall be on the electric distribution utility. The commission shall issue an order under this division for an initial application under this section not later than one hundred fifty days after the application's filing date and, for any subsequent application by the utility under this section, not later than two hundred seventy-five days after the application's filing date. Subject to division (D) of this section, the commission by order shall approve or modify and approve an application filed under division (A) of this section if it finds that the electric security plan so approved, including its pricing and all other terms and conditions, including any deferrals and any future recovery of deferrals, is more favorable in the aggregate as compared to the expected results that would otherwise apply under section 4928.142 of the Revised Code. Additionally, if the commission so approves an application that contains a surcharge under division (B)(2)(b) or (c) of this section, the commission shall ensure that the benefits derived for any purpose for which the surcharge is established are reserved and made available to those that bear the surcharge. Otherwise, the commission by order shall disapprove the application.

(2)

(a) If the commission modifies and approves an application under division (C)(1) of this section, the electric distribution utility may withdraw the application, thereby terminating it, and may file a new standard service offer under this section or a standard service offer under section 4928.142 of the Revised Code.

(b) If the utility terminates an application pursuant to division (C)(2)(a) of this section or if the commission disapproves an application under division (C)(1) of this section, the commission shall issue such order as is necessary to continue the provisions, terms, and conditions of the utility's most recent standard service offer, along with any expected increases or decreases in fuel costs from those contained in that offer, until a subsequent offer is authorized pursuant to this section or section 4928.142 of the Revised Code, respectively.

(D) Regarding the rate plan requirement of division (A) of section 4928.141 of the Revised Code, if an electric distribution utility that has a rate plan that extends beyond December 31, 2008, files an application under this section for the purpose of its compliance with division (A) of section 4928.141 of the Revised Code, that rate plan and its terms and conditions are hereby incorporated into its proposed electric security plan and shall continue in effect until the date scheduled under the rate plan for its expiration, and that portion of the electric security plan shall not be subject to commission approval or disapproval under division (C) of this section, and the earnings test provided for in division (F) of this section shall not apply until after the expiration of the rate plan. However, that utility may include in its electric security plan under this section, and the commission may approve, modify and approve, or disapprove subject to division (C) of this section, provisions for the incremental recovery or the deferral of any costs that are not being recovered under the rate plan and that the utility incurs during that continuation period to comply with section 4928.141, division (B) of section 4928.64, or division (A) of section 4928.66 of the Revised Code.

(E) If an electric security plan approved under division (C) of this section, except one withdrawn by the utility as authorized under that division, has a term, exclusive of phase-ins or deferrals, that exceeds three years from the effective date of the plan, the commission shall test the plan in the fourth year, and if applicable, every fourth year thereafter, to determine whether the plan, including its then-existing pricing and all other terms and conditions, including any deferrals and any future recovery of deferrals, continues to be more favorable in the aggregate and during the remaining term of the plan as compared to the expected results that would otherwise apply under section 4928.142 of the Revised Code. The commission shall also determine the prospective effect of the electric security plan to determine if that effect is substantially likely to provide the electric distribution utility with a return on common equity that is significantly in excess of the return on common equity that is likely to be earned by publicly traded companies, including utilities, that face comparable business and financial risk, with such adjustments for capital structure as may be appropriate. The burden of proof for demonstrating that significantly excessive earnings will not occur shall be on the electric distribution utility. If the test results are in the negative or the commission finds that continuation of the electric security plan will result in a return on equity that is significantly in excess of the return on common equity that is likely to be earned by publicly traded companies, including utilities, that will face comparable business and financial risk, with such adjustments for capital structure as may be appropriate, during the balance of the plan, the commission may terminate the electric security plan, but not until it shall have provided interested parties with notice and an opportunity to be heard. The commission may impose such conditions on the plan's termination as it considers reasonable and necessary to accommodate the transition from an approved plan to the more advantageous alternative. In the event of an electric security plan's termination pursuant to this division, the commission shall permit the continued deferral and phase-in of any amounts that occurred prior to that termination and the recovery of those amounts as contemplated under that electric security plan.

(F) With regard to the provisions that are included in an electric security plan under this section, the commission shall consider, following the end of each annual period of the plan, if any such adjustments resulted in excessive earnings as measured by whether the earned return on common equity of the electric distribution utility is significantly in excess of the return on common equity that was earned during the same period by publicly traded companies, including utilities, that face comparable business and financial risk, with such adjustments for capital structure as may be appropriate. Consideration also shall be given to the capital requirements of future committed investments in this state. The burden of proof for demonstrating that significantly excessive earnings did not occur shall be on the electric distribution utility. If the commission finds that such adjustments, in the aggregate, did result in significantly excessive earnings, it shall require the electric distribution utility to return to consumers the amount of the excess by prospective adjustments; provided that, upon making such prospective adjustments, the electric distribution utility shall have the right to terminate the plan and immediately file an application pursuant to section 4928.142 of the Revised Code. Upon termination of a plan under this division, rates shall be set on the same basis as specified in division (C)(2)(b) of this section, and the commission shall permit the continued deferral and phase-in of any amounts that occurred prior to that termination and the recovery of those amounts as contemplated under that electric security plan. In making its determination of significantly excessive earnings under this division, the commission shall not consider, directly or indirectly, the revenue, expenses, or earnings of any affiliate or parent company.

Amended by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.

Effective Date: 2008 SB221 07-31-2008



Section 4928.144 - Phase-in of electric distribution utility rate or price.

The public utilities commission by order may authorize any just and reasonable phase-in of any electric distribution utility rate or price established under sections 4928.141 to 4928.143 of the Revised Code, and inclusive of carrying charges, as the commission considers necessary to ensure rate or price stability for consumers. If the commission's order includes such a phase-in, the order also shall provide for the creation of regulatory assets pursuant to generally accepted accounting principles, by authorizing the deferral of incurred costs equal to the amount not collected, plus carrying charges on that amount. Further, the order shall authorize the collection of those deferrals through a nonbypassable surcharge on any such rate or price so established for the electric distribution utility by the commission.

Effective Date: 2008 SB221 07-31-2008



Section 4928.145 - Availability of contract or agreement relevant to proceeding.

During a proceeding under sections 4928.141 to 4928.144 of the Revised Code and upon submission of an appropriate discovery request, an electric distribution utility shall make available to the requesting party every contract or agreement that is between the utility or any of its affiliates and a party to the proceeding, consumer, electric services company, or political subdivision and that is relevant to the proceeding, subject to such protection for proprietary or confidential information as is determined appropriate by the public utilities commission.

Effective Date: 2008 SB221 07-31-2008



Section 4928.146 - Electric service within territory of another utility.

Nothing in sections 4928.141 to 4928.145 of the Revised Code precludes or prohibits an electric distribution utility providing competitive retail electric service to electric load centers within the certified territory of another such utility.

Effective Date: 2008 SB221 07-31-2008



Section 4928.15 - Schedules for provision of noncompetitive service.

(A) Except as otherwise provided in sections 4928.31 to 4928.40 of the Revised Code, no electric utility shall supply noncompetitive retail electric distribution service in this state on or after the starting date of competitive retail electric service except pursuant to a schedule for that service that is consistent with the state policy specified in section 4928.02 of the Revised Code and filed with the public utilities commission under section 4909.18 of the Revised Code. The schedule shall provide that electric distribution service under the schedule is available to all consumers within the utility's certified territory and to any supplier to those consumers on a nondiscriminatory and comparable basis. Distribution service rates and charges under the schedule shall be established in accordance with Chapters 4905. and 4909. of the Revised Code. The schedule shall include an obligation to build distribution facilities when necessary to provide adequate distribution service, provided that a customer requesting that service may be required to pay all or part of the reasonable incremental cost of the new facilities, in accordance with rules, policy, precedents, or orders of the commission.

(B) Except as otherwise provided in sections 4928.31 to 4928.40 of the Revised Code and except as preempted by federal law, no electric utility shall supply the transmission service or ancillary service component of noncompetitive retail electric service in this state on or after the starting date of competitive retail electric service except pursuant to a schedule for that service component that is consistent with the state policy specified in section 4928.02 of the Revised Code and filed with the commission under section 4909.18 of the Revised Code. The schedule shall provide that transmission or ancillary service under the schedule is available to all consumers and to any supplier to those consumers on a nondiscriminatory and comparable basis. Service rates and charges under the schedule shall be established in accordance with Chapters 4905. and 4909. of the Revised Code.

(C) A self-generator shall have access to backup electricity supply from its competitive electric generation service provider at a rate to be determined by contract.

Effective Date: 10-05-1999



Section 4928.151 - Uniform policy regarding electric transmission facilities.

The public utilities commission shall adopt and enforce rules prescribing a uniform, statewide policy regarding electric transmission and distribution line extensions and requisite substations and related facilities that are requested by nonresidential customers of electric utilities, so that, on and after the effective date of the initial rules so adopted, all such utilities apply the same policies and charges to those customers. Initial rules shall be adopted not later than six months after the effective date of this section. The rules shall address the just and reasonable allocation to and utility recovery from the requesting customer or other customers of the utility of all costs of any such line extension and any requisite substation or related facility, including, but not limited to, the costs of necessary technical studies, operations and maintenance costs, and capital costs, including a return on capital costs.

Effective Date: 2008 SB221 07-31-2008



Section 4928.16 - Commission juruisdiction.

(A)

(1) The public utilities commission has jurisdiction under section 4905.26 of the Revised Code, upon complaint of any person or upon complaint or initiative of the commission on or after the starting date of competitive retail electric service, regarding the provision by an electric utility, electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code of any service for which it is subject to certification.

(2) The commission also has jurisdiction under section 4905.26 of the Revised Code, upon complaint of any person or upon complaint or initiative of the commission on or after the starting date of competitive retail electric service, to determine whether an electric utility has violated or failed to comply with any provision of sections 4928.01 to 4928.15, any provision of divisions (A) to (D) of section 4928.35 of the Revised Code, or any rule or order adopted or issued under those sections; or whether an electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code has violated or failed to comply with any provision of sections 4928.01 to 4928.10 of the Revised Code regarding a competitive retail electric service for which it is subject to certification or any rule or order adopted or issued under those sections.

(3) If a contract between a mercantile commercial customer and an electric services company states that the forum for a commercial dispute involving that company is through a certified commercial arbitration process, that process set forth in the contract and agreed to by the signatories shall be the exclusive forum unless all parties to the contract agree in writing to an amended process. The company shall notify the commission for informational purposes of all matters for which a contract remedy is invoked to resolve a dispute.

(4) The commission, by rule adopted pursuant to division (A) of section 4928.06 of the Revised Code, shall adopt alternative dispute resolution procedures for complaints by nonmercantile, nonresidential customers, including arbitration through a certified commercial arbitration process and at the commission. The commission also by such rule may adopt alternative dispute resolution procedures for complaints by residential customers.

(B) In addition to its authority under division (C) of section 4928.08 of the Revised Code and to any other remedies provided by law, the commission, after reasonable notice and opportunity for hearing in accordance with section 4905.26 of the Revised Code, may do any of the following:

(1) Order rescission of a contract, or restitution to customers including damages due to electric power fluctuations, in any complaint brought pursuant to division (A)(1) or (2) of this section;

(2) Order any remedy or forfeiture provided under sections 4905.54 to 4905.60 and 4905.64 of the Revised Code upon a finding under division (A)(2) of this section that the electric utility has violated or failed to comply with any provision of sections 4928.01 to 4928.15, any provision of divisions (A) to (D) of section 4928.35 of the Revised Code, or any rule or order adopted or issued under those sections. In addition, the commission may order any remedy provided under section 4905.22, 4905.37, or 4905.38 of the Revised Code if the violation or failure to comply by an electric utility related to the provision of a noncompetitive retail electric service.

(3) Order any remedy or forfeiture provided under sections 4905.54 to 4905.60 and 4905.64 of the Revised Code upon a finding under division (A)(2) of this section that the electric services company, electric cooperative, or governmental aggregator subject to certification under section 4928.08 of the Revised Code has violated or failed to comply, regarding a competitive retail electric service for which it is subject to certification, with any provision of sections 4928.01 to 4928.10 of the Revised Code or any rule or order adopted or issued under those sections.

(C)

(1) In addition to the authority conferred under section 4911.15 of the Revised Code, the consumers' counsel may file a complaint under division (A)(1) or (2) of this section on behalf of residential consumers in this state or appear before the commission as a representative of those consumers pursuant to any complaint filed under division (A)(1) or (2) of this section.

(2) In addition to the authority conferred under section 4911.19 of the Revised Code, the consumers' counsel, upon reasonable grounds on and after the starting date of competitive retail electric service, may file with the commission under section 4905.26 of the Revised Code a complaint for discovery if the recipient of an inquiry under section 4911.19 of the Revised Code fails to provide a response within the time specified in that section.

(D) Section 4905.61 of the Revised Code applies to a violation by an electric utility of, or to a failure of an electric utility to comply with, any provision of sections 4928.01 to 4928.15, any provision of divisions (A) to (D) of section 4928.35 of the Revised Code, or any rule or order adopted or issued under those sections.

Effective Date: 10-05-1999



Section 4928.17 - Corporate separation plans.

(A) Except as otherwise provided in sections 4928.142 or 4928.143 or 4928.31 to 4928.40 of the Revised Code and beginning on the starting date of competitive retail electric service, no electric utility shall engage in this state, either directly or through an affiliate, in the businesses of supplying a noncompetitive retail electric service and supplying a competitive retail electric service, or in the businesses of supplying a noncompetitive retail electric service and supplying a product or service other than retail electric service, unless the utility implements and operates under a corporate separation plan that is approved by the public utilities commission under this section, is consistent with the policy specified in section 4928.02 of the Revised Code, and achieves all of the following:

(1) The plan provides, at minimum, for the provision of the competitive retail electric service or the nonelectric product or service through a fully separated affiliate of the utility, and the plan includes separate accounting requirements, the code of conduct as ordered by the commission pursuant to a rule it shall adopt under division (A) of section 4928.06 of the Revised Code, and such other measures as are necessary to effectuate the policy specified in section 4928.02 of the Revised Code.

(2) The plan satisfies the public interest in preventing unfair competitive advantage and preventing the abuse of market power.

(3) The plan is sufficient to ensure that the utility will not extend any undue preference or advantage to any affiliate, division, or part of its own business engaged in the business of supplying the competitive retail electric service or nonelectric product or service, including, but not limited to, utility resources such as trucks, tools, office equipment, office space, supplies, customer and marketing information, advertising, billing and mailing systems, personnel, and training, without compensation based upon fully loaded embedded costs charged to the affiliate; and to ensure that any such affiliate, division, or part will not receive undue preference or advantage from any affiliate, division, or part of the business engaged in business of supplying the noncompetitive retail electric service. No such utility, affiliate, division, or part shall extend such undue preference. Notwithstanding any other division of this section, a utility's obligation under division (A)(3) of this section shall be effective January 1, 2000.

(B) The commission may approve, modify and approve, or disapprove a corporate separation plan filed with the commission under division (A) of this section. As part of the code of conduct required under division (A)(1) of this section, the commission shall adopt rules pursuant to division (A) of section 4928.06 of the Revised Code regarding corporate separation and procedures for plan filing and approval. The rules shall include limitations on affiliate practices solely for the purpose of maintaining a separation of the affiliate's business from the business of the utility to prevent unfair competitive advantage by virtue of that relationship. The rules also shall include an opportunity for any person having a real and substantial interest in the corporate separation plan to file specific objections to the plan and propose specific responses to issues raised in the objections, which objections and responses the commission shall address in its final order. Prior to commission approval of the plan, the commission shall afford a hearing upon those aspects of the plan that the commission determines reasonably require a hearing. The commission may reject and require refiling of a substantially inadequate plan under this section.

(C) The commission shall issue an order approving or modifying and approving a corporate separation plan under this section, to be effective on the date specified in the order, only upon findings that the plan reasonably complies with the requirements of division (A) of this section and will provide for ongoing compliance with the policy specified in section 4928.02 of the Revised Code. However, for good cause shown, the commission may issue an order approving or modifying and approving a corporate separation plan under this section that does not comply with division (A)(1) of this section but complies with such functional separation requirements as the commission authorizes to apply for an interim period prescribed in the order, upon a finding that such alternative plan will provide for ongoing compliance with the policy specified in section 4928.02 of the Revised Code.

(D) Any party may seek an amendment to a corporate separation plan approved under this section, and the commission, pursuant to a request from any party or on its own initiative, may order as it considers necessary the filing of an amended corporate separation plan to reflect changed circumstances.

(E) No electric distribution utility shall sell or transfer any generating asset it wholly or partly owns at any time without obtaining prior commission approval.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.18 - Jurisdiction and powers of commission concerning utility or affiliate.

(A) Notwithstanding division (E)(2)(a) of section 4909.15 of the Revised Code, nothing in this chapter prevents the public utilities commission from exercising its authority under Title XLIX of the Revised Code to protect customers of retail electric service supplied by an electric utility from any adverse effect of the utility's provision of a product or service other than retail electric service.

(B) The commission has jurisdiction under section 4905.26 of the Revised Code, upon complaint of any person or upon complaint or initiative of the commission on or after the starting date of competitive retail electric service, to determine whether an electric utility or its affiliate has violated any provision of section 4928.17 of the Revised Code or an order issued or rule adopted under that section. For this purpose, the commission may examine such books, accounts, or other records kept by an electric utility or its affiliate as may relate to the businesses for which corporate separation is required under section 4928.17 of the Revised Code, and may investigate such utility or affiliate operations as may relate to those businesses and investigate the interrelationship of those operations. Any such examination or investigation by the commission shall be governed by Chapter 4903. of the Revised Code.

(C) In addition to any remedies otherwise provided by law, the commission, regarding a determination of a violation pursuant to division (B) of this section, may do any of the following:

(1) Issue an order directing the utility or affiliate to comply;

(2) Modify an order as the commission finds reasonable and appropriate and order the utility or affiliate to comply with the modified order;

(3) Suspend or abrogate an order, in whole or in part;

(4) Issue an order that the utility or affiliate pay restitution to any person injured by the violation or failure to comply;

(D) In addition to any remedies otherwise provided by law, the commission, regarding a determination of a violation pursuant to division (B) of this section and commensurate with the severity of the violation, the source of the violation, any pattern of violations, or any monetary damages caused by the violation, may do either of the following:

(1) Impose a forfeiture on the utility or affiliate of up to twenty-five thousand dollars per day per violation. The recovery and deposit of any such forfeiture shall be subject to sections 4905.57 and 4905.59 of the Revised Code.

(2) Regarding a violation by an electric utility relating to a corporate separation plan involving competitive retail electric service, suspend or abrogate all or part of an order, to the extent it is in effect, authorizing an opportunity for the utility to receive transition revenues under a transition plan approved by the commission under section 4928.33 of the Revised Code.

Corporate separation under this section does not prohibit the common use of employee benefit plans, facilities, equipment, or employees, subject to proper accounting and the code of conduct ordered by the commission as provided in division (A)(1) of this section.

(E) Section 4905.61 of the Revised Code applies in the case of any violation of section 4928.17 of the Revised Code or of any rule adopted or order issued under that section.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 10-05-1999



Section 4928.19 - Consumer education.

As part of their ongoing consumer education efforts, the public utilities commission and the office of the consumers' counsel shall engage in cooperative agency efforts to educate consumers in this state regarding electric industry restructuring under this chapter.

Effective Date: 10-05-1999



Section 4928.20 - Local aggregation of retail electric loads - limitations.

(A) The legislative authority of a municipal corporation may adopt an ordinance, or the board of township trustees of a township or the board of county commissioners of a county may adopt a resolution, under which, on or after the starting date of competitive retail electric service, it may aggregate in accordance with this section the retail electrical loads located, respectively, within the municipal corporation, township, or unincorporated area of the county and, for that purpose, may enter into service agreements to facilitate for those loads the sale and purchase of electricity. The legislative authority or board also may exercise such authority jointly with any other such legislative authority or board. For customers that are not mercantile customers, an ordinance or resolution under this division shall specify whether the aggregation will occur only with the prior, affirmative consent of each person owning, occupying, controlling, or using an electric load center proposed to be aggregated or will occur automatically for all such persons pursuant to the opt-out requirements of division (D) of this section. The aggregation of mercantile customers shall occur only with the prior, affirmative consent of each such person owning, occupying, controlling, or using an electric load center proposed to be aggregated. Nothing in this division, however, authorizes the aggregation of the retail electric loads of an electric load center, as defined in section 4933.81 of the Revised Code, that is located in the certified territory of a nonprofit electric supplier under sections 4933.81 to 4933.90 of the Revised Code or an electric load center served by transmission or distribution facilities of a municipal electric utility.

(B) If an ordinance or resolution adopted under division (A) of this section specifies that aggregation of customers that are not mercantile customers will occur automatically as described in that division, the ordinance or resolution shall direct the board of elections to submit the question of the authority to aggregate to the electors of the respective municipal corporation, township, or unincorporated area of a county at a special election on the day of the next primary or general election in the municipal corporation, township, or county. The legislative authority or board shall certify a copy of the ordinance or resolution to the board of elections not less than ninety days before the day of the special election. No ordinance or resolution adopted under division (A) of this section that provides for an election under this division shall take effect unless approved by a majority of the electors voting upon the ordinance or resolution at the election held pursuant to this division.

(C) Upon the applicable requisite authority under divisions (A) and (B) of this section, the legislative authority or board shall develop a plan of operation and governance for the aggregation program so authorized. Before adopting a plan under this division, the legislative authority or board shall hold at least two public hearings on the plan. Before the first hearing, the legislative authority or board shall publish notice of the hearings once a week for two consecutive weeks in a newspaper of general circulation in the jurisdiction or as provided in section 7.16 of the Revised Code. The notice shall summarize the plan and state the date, time, and location of each hearing.

(D) No legislative authority or board, pursuant to an ordinance or resolution under divisions (A) and (B) of this section that provides for automatic aggregation of customers that are not mercantile customers as described in division (A) of this section, shall aggregate the electrical load of any electric load center located within its jurisdiction unless it in advance clearly discloses to the person owning, occupying, controlling, or using the load center that the person will be enrolled automatically in the aggregation program and will remain so enrolled unless the person affirmatively elects by a stated procedure not to be so enrolled. The disclosure shall state prominently the rates, charges, and other terms and conditions of enrollment. The stated procedure shall allow any person enrolled in the aggregation program the opportunity to opt out of the program every three years, without paying a switching fee. Any such person that opts out before the commencement of the aggregation program pursuant to the stated procedure shall default to the standard service offer provided under section 4928.14 or division (D) of section 4928.35 of the Revised Code until the person chooses an alternative supplier.

(E)

(1) With respect to a governmental aggregation for a municipal corporation that is authorized pursuant to divisions (A) to (D) of this section, resolutions may be proposed by initiative or referendum petitions in accordance with sections 731.28 to 731.41 of the Revised Code.

(2) With respect to a governmental aggregation for a township or the unincorporated area of a county, which aggregation is authorized pursuant to divisions (A) to (D) of this section, resolutions may be proposed by initiative or referendum petitions in accordance with sections 731.28 to 731.40 of the Revised Code, except that:

(a) The petitions shall be filed, respectively, with the township fiscal officer or the board of county commissioners, who shall perform those duties imposed under those sections upon the city auditor or village clerk.

(b) The petitions shall contain the signatures of not less than ten per cent of the total number of electors in, respectively, the township or the unincorporated area of the county who voted for the office of governor at the preceding general election for that office in that area.

(F) A governmental aggregator under division (A) of this section is not a public utility engaging in the wholesale purchase and resale of electricity, and provision of the aggregated service is not a wholesale utility transaction. A governmental aggregator shall be subject to supervision and regulation by the public utilities commission only to the extent of any competitive retail electric service it provides and commission authority under this chapter.

(G) This section does not apply in the case of a municipal corporation that supplies such aggregated service to electric load centers to which its municipal electric utility also supplies a noncompetitive retail electric service through transmission or distribution facilities the utility singly or jointly owns or operates.

(H) A governmental aggregator shall not include in its aggregation the accounts of any of the following:

(1) A customer that has opted out of the aggregation;

(2) A customer in contract with a certified electric services company;

(3) A customer that has a special contract with an electric distribution utility;

(4) A customer that is not located within the governmental aggregator's governmental boundaries;

(5) Subject to division (C) of section 4928.21 of the Revised Code, a customer who appears on the "do not aggregate" list maintained under that section.

(I) Customers that are part of a governmental aggregation under this section shall be responsible only for such portion of a surcharge under section 4928.144 of the Revised Code that is proportionate to the benefits, as determined by the commission, that electric load centers within the jurisdiction of the governmental aggregation as a group receive. The proportionate surcharge so established shall apply to each customer of the governmental aggregation while the customer is part of that aggregation. If a customer ceases being such a customer, the otherwise applicable surcharge shall apply. Nothing in this section shall result in less than full recovery by an electric distribution utility of any surcharge authorized under section 4928.144 of the Revised Code. Nothing in this section shall result in less than the full and timely imposition, charging, collection, and adjustment by an electric distribution utility, its assignee, or any collection agent, of the phase-in-recovery charges authorized pursuant to a final financing order issued pursuant to sections 4928.23 to 4928.2318 of the Revised Code.

(J) On behalf of the customers that are part of a governmental aggregation under this section and by filing written notice with the public utilities commission, the legislative authority that formed or is forming that governmental aggregation may elect not to receive standby service within the meaning of division (B)(2)(d) of section 4928.143 of the Revised Code from an electric distribution utility in whose certified territory the governmental aggregation is located and that operates under an approved electric security plan under that section. Upon the filing of that notice, the electric distribution utility shall not charge any such customer to whom competitive retail electric generation service is provided by another supplier under the governmental aggregation for the standby service. Any such consumer that returns to the utility for competitive retail electric service shall pay the market price of power incurred by the utility to serve that consumer plus any amount attributable to the utility's cost of compliance with the alternative energy resource provisions of section 4928.64 of the Revised Code to serve the consumer. Such market price shall include, but not be limited to, capacity and energy charges; all charges associated with the provision of that power supply through the regional transmission organization, including, but not limited to, transmission, ancillary services, congestion, and settlement and administrative charges; and all other costs incurred by the utility that are associated with the procurement, provision, and administration of that power supply, as such costs may be approved by the commission. The period of time during which the market price and alternative energy resource amount shall be so assessed on the consumer shall be from the time the consumer so returns to the electric distribution utility until the expiration of the electric security plan. However, if that period of time is expected to be more than two years, the commission may reduce the time period to a period of not less than two years.

(K) The commission shall adopt rules to encourage and promote large-scale governmental aggregation in this state. For that purpose, the commission shall conduct an immediate review of any rules it has adopted for the purpose of this section that are in effect on the effective date of the amendment of this section by S.B. 221 of the 127th general assembly, July 31, 2008. Further, within the context of an electric security plan under section 4928.143 of the Revised Code, the commission shall consider the effect on large-scale governmental aggregation of any nonbypassable generation charges, however collected, that would be established under that plan, except any nonbypassable generation charges that relate to any cost incurred by the electric distribution utility, the deferral of which has been authorized by the commission prior to the effective date of the amendment of this section by S.B. 221 of the 127th general assembly, July 31, 2008.

Amended by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-15-2000; 12-20-2005; 07-04-2006; 2008 SB221 07-31-2008; 2008 HB562 09-22-2008



Section 4928.21 - Do not aggregate list - registration - removal of current enrollee.

(A) A customer that desires to remove itself from the pool of customers eligible to participate in governmental aggregation under section 4928.20 of the Revised Code may register with the public utilities commission to appear on the "do not aggregate" list.

(B) The commission, by rule, shall establish a "do not aggregate" list. The commission shall maintain the "do not aggregate" list and make it publicly available on the commission's web site.

(C) If a customer is enrolled in a governmental aggregation program at the time the customer first appears on the "do not aggregate" list, the governmental aggregator shall remove the customer from the program at the next two-year opt out opportunity that is available to the customer under division (D) of section 4928.20 of the Revised Code.

Effective Date: 07-04-2006



Section 4928.23 - Definitions for standards for securitization of costs for electric distribution utilities.

As used in sections 4928.23 to 4928.2318 of the Revised Code:

(A) "Ancillary agreement" means any bond insurance policy, letter of credit, reserve account, surety bond, swap arrangement, hedging arrangement, liquidity or credit support arrangement, or other similar agreement or arrangement entered into in connection with the issuance of phase-in-recovery bonds that is designed to promote the credit quality and marketability of the bonds or to mitigate the risk of an increase in interest rates.

(B) "Assignee" means any person or entity to which an interest in phase-in-recovery property is sold, assigned, transferred, or conveyed, other than as security, and any successor to or subsequent assignee of such a person or entity.

(C) "Bond" includes debentures, notes, certificates of participation, certificates of beneficial interest, certificates of ownership or other evidences of indebtedness or ownership that are issued by an electric distribution utility or an assignee under a final financing order, the proceeds of which are used directly or indirectly to recover, finance, or refinance phase-in costs and financing costs, and that are secured by or payable from revenues from phase-in-recovery charges.

(D) "Bondholder" means any holder or owner of a phase-in-recovery bond.

(E) "Financing costs" means any of the following:

(1) Principal, interest, and redemption premiums that are payable on phase-in-recovery bonds;

(2) Any payment required under an ancillary agreement;

(3) Any amount required to fund or replenish a reserve account or another account established under any indenture, ancillary agreement, or other financing document relating to phase-in-recovery bonds;

(4) Any costs of retiring or refunding any existing debt and equity securities of an electric distribution utility in connection with either the issuance of, or the use of proceeds from, phase-in-recovery bonds;

(5) Any costs incurred by an electric distribution utility to obtain modifications of or amendments to any indenture, financing agreement, security agreement, or similar agreement or instrument relating to any existing secured or unsecured obligation of the electric distribution utility in connection with the issuance of phase-in-recovery bonds;

(6) Any costs incurred by an electric distribution utility to obtain any consent, release, waiver, or approval from any holder of an obligation described in division (E)(5) of this section that are necessary to be incurred for the electric distribution utility to issue or cause the issuance of phase-in-recovery bonds;

(7) Any taxes, franchise fees, or license fees imposed on phase-in-recovery revenues;

(8) Any costs related to issuing or servicing phase-in-recovery bonds or related to obtaining a financing order, including servicing fees and expenses, trustee fees and expenses, legal, accounting, or other professional fees and expenses, administrative fees, placement fees, underwriting fees, capitalized interest and equity, and rating-agency fees;

(9) Any other similar costs that the public utilities commission finds appropriate.

(F) "Financing order" means an order issued by the public utilities commission under section 4928.232 of the Revised Code that authorizes an electric distribution utility or an assignee to issue phase-in-recovery bonds and recover phase-in-recovery charges.

(G) "Final financing order" means a financing order that has become final and has taken effect as provided in section 4928.233 of the Revised Code.

(H) "Financing party" means either of the following:

(1) Any trustee, collateral agent, or other person acting for the benefit of any bondholder;

(2) Any party to an ancillary agreement, the rights and obligations of which relate to or depend upon the existence of phase-in-recovery property, the enforcement and priority of a security interest in phase-in-recovery property, the timely collection and payment of phase-in-recovery revenues, or a combination of these factors.

(I) "Financing statement" has the same meaning as in section 1309.102 of the Revised Code.

(J) "Phase-in costs" means costs, inclusive of carrying charges incurred before, on, or after the effective date of this section, authorized by the commission before, on, or after the effective date of this section to be securitized or deferred as regulatory assets in proceedings under section 4909.18 of the Revised Code, sections 4928.141 to 4928.143, or 4928.144 of the Revised Code, or section 4928.14 of the Revised Code as it existed prior to July 31, 2008, pursuant to a final order for which appeals have been exhausted. "Phase-in costs" excludes the following:

(1) With respect to any electric generating facility that, on and after the effective date of this section, is owned, in whole or in part, by an electric distribution utility applying for a financing order under section 4928.231 of the Revised Code, costs that are authorized under division (B)(2)(b) or (c) of section 4928.143 of the Revised Code;

(2) Costs incurred after the effective date of this section related to the ongoing operation of an electric generating facility, but not environmental clean-up or remediation costs incurred by an electric distribution utility because of its ownership or operation of an electric generating facility prior to the effective date of this section, which such clean-up or remediation costs are imposed or incurred pursuant to federal or state law rules, or regulations and for which the commission approves recovery in accordance with section 4909.18 of the Revised Code, sections 4928.141 to 4928.143, or 4928.144 of the Revised Code, or section 4928.14 of the Revised Code as it existed prior to July 31, 2008.

(K) "Phase-in-recovery property" means the property, rights, and interests of an electric distribution utility or an assignee under a final financing order, including the right to impose, charge, and collect the phase-in-recovery charges that shall be used to pay and secure the payment of phase-in-recovery bonds and financing costs, and including the right to obtain adjustments to those charges, and any revenues, receipts, collections, rights to payment, payments, moneys, claims, or other proceeds arising from the rights and interests created under the final financing order.

(L) "Phase-in-recovery revenues" means all revenues, receipts, collections, payments, moneys, claims, or other proceeds arising from phase-in-recovery property.

(M) "Successor" means, with respect to any entity, another entity that succeeds by operation of law to the rights and obligations of the first legal entity pursuant to any bankruptcy, reorganization, restructuring, or other insolvency proceeding, any merger, acquisition, or consolidation, or any sale or transfer of assets, regardless of whether any of these occur as a result of a restructuring of the electric power industry or otherwise.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.231 - Financing order for issuance of bonds to recover phase-in costs and carrying charges.

(A) An electric distribution utility may apply to the public utilities commission for a financing order that authorizes the following:

(1) The issuance of phase-in-recovery bonds, in one or more series, to recover uncollected phase-in costs;

(2) The imposition, charging, and collection of phase-in-recovery charges, in accordance with the adjustment mechanism approved by the commission under section 4928.232 of the Revised Code, and consistent with the commission's authority regarding governmental aggregation as provided in division (I) of section 4928.20 of the Revised Code, to recover both of the following:

(a) Uncollected phase-in costs;

(b) Financing costs.

(3) The creation of phase-in-recovery property under the financing order.

(B) The application shall include all of the following:

(1) A description of the uncollected phase-in costs that the electric distribution utility seeks to recover through the issuance of phase-in-recovery bonds;

(2) An estimate of the date each series of phase-in-recovery bonds are expected to be issued;

(3) The expected term during which the phase-in costs associated with the issuance of each series of phase-in-recovery bonds are expected to be recovered;

(4) An estimate of the financing costs, as described in section 4928.23 of the Revised Code, associated with the issuance of each series of phase-in-recovery bonds;

(5) An estimate of the amount of phase-in-recovery charges necessary to recover the phase-in costs and financing costs set forth in the application and the calculation for that estimate, which calculation shall take into account the estimated date or dates of issuance and the estimated principal amount of each series of phase-in-recovery bonds;

(6) For phase-in-recovery charges not subject to allocation according to an existing order, a proposed methodology for allocating phase-in-recovery charges among customer classes, including a proposed methodology for allocating such charges to governmental aggregation customers based upon the proportionate benefit determination made under division (I) of section 4928.20 of the Revised Code;

(7) A description of a proposed adjustment mechanism for use as described in division (A)(2) of this section;

(8) A description and valuation of how the issuance of the phase-in-recovery bonds, including financing costs, will both result in cost savings to customers and mitigate rate impacts to customers when compared to the use of other financing mechanisms or cost-recovery methods available to the electric distribution utility;

(9) Any other information required by the commission.

(C) The electric distribution utility may restate or incorporate by reference in the application any information required under division (B)(9) of this section that the electric distribution utility filed with the commission under section 4909.18 or sections 4928.141 to 4928.144 of the Revised Code or section 4928.14 of the Revised Code as it existed prior to July 31, 2008.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.232 - Proceedings; review of application; disposition.

(A) Proceedings before the public utilities commission on an application submitted by an electric distribution utility under section 4928.231 of the Revised Code shall be governed by Chapter 4903. of the Revised Code, but only to the extent that chapter is not inconsistent with this section or section 4928.233 of the Revised Code. Any party that participated in the proceeding in which phase-in costs were approved under section 4909.18 or sections 4928.141 to 4928.144 of the Revised Code or section 4928.14 of the Revised Code as it existed prior to July 31, 2008, shall have standing to participate in proceedings under sections 4928.23 to 4928.2318 of the Revised Code.

(B) When reviewing an application for a financing order pursuant to sections 4928.23 to 4928.2318 of the Revised Code, the commission may hold such hearings, make such inquiries or investigations, and examine such witnesses, books, papers, documents, and contracts as the commission considers proper to carry out these sections. Within thirty days after the filing of an application under section 4928.231 of the Revised Code, the commission shall publish a schedule of the proceeding.

(C)

(1) Not later than one hundred thirty-five days after the date the application is filed, the commission shall issue either a financing order, granting the application in whole or with modifications, or an order suspending or rejecting the application.

(2) If the commission suspends an application for a financing order, the commission shall notify the electric distribution utility of the suspension and may direct the electric distribution utility to provide additional information as the commission considers necessary to evaluate the application. Not later than ninety days after the suspension, the commission shall issue either a financing order, granting the application in whole or with modifications, or an order rejecting the application.

(D)

(1) The commission shall not issue a financing order under division (C) of this section unless the commission determines that the financing order is consistent with section 4928.02 of the Revised Code.

(2) Except as provided in division (D)(1) of this section, the commission shall issue a financing order under division (C) of this section if, at the time the financing order is issued, the commission finds that the issuance of the phase-in-recovery bonds and the phase-in-recovery charges authorized by the order results in, consistent with market conditions, both measurably enhancing cost savings to customers and mitigating rate impacts to customers as compared with traditional financing mechanisms or traditional cost-recovery methods available to the electric distribution utility or, if the commission previously approved a recovery method, as compared with that recovery method.

(E) The commission shall include all of the following in a financing order issued under division (C) of this section:

(1) A determination of the maximum amount and a description of the phase-in costs that may be recovered through phase-in-recovery bonds issued under the financing order;

(2) A description of phase-in-recovery property, the creation of which is authorized by the financing order;

(3) A description of the financing costs that may be recovered through phase-in-recovery charges and the period over which those costs may be recovered;

(4) For phase-in-recovery charges not subject to allocation according to an existing order, a description of the methodology and calculation for allocating phase-in-recovery charges among customer classes, including the allocation of such charges, if any, to governmental aggregation customers based upon the proportionate benefit determination made under division (I) of section 4928.20 of the Revised Code;

(5) A description of the adjustment mechanism for use in the imposition, charging, and collection of the phase-in-recovery charges;

(6) The maximum term of the phase-in-recovery bonds;

(7) Any other provision the commission considers appropriate to ensure the full and timely imposition, charging, collection, and adjustment, pursuant to an approved adjustment mechanism, of the phase-in-recovery charges described in divisions (E)(3) to (5) of this section.

(F) The commission may, in a financing order, afford the electric distribution utility flexibility in establishing the terms and conditions for the phase-in-recovery bonds to accommodate changes in market conditions, including repayment schedules, interest rates, financing costs, collateral requirements, required debt service and other reserves, and the ability of the electric distribution utility, at its option, to effect a series of issuances of phase-in-recovery bonds and correlated assignments, sales, pledges, or other transfers of phase-in-recovery property. Any changes made under this section to terms and conditions for the phase-in-recovery bonds shall be in conformance with the financing order.

(G) A financing order may provide that the creation of phase-in-recovery property shall be simultaneous with the sale of that property to an assignee as provided in the application and the pledge of the property to secure phase-in-recovery bonds.

(H) The commission shall, in a financing order, require that after the final terms of each issuance of phase-in-recovery bonds have been established, and prior to the issuance of those bonds, the electric distribution utility shall determine the resulting phase-in-recovery charges in accordance with the adjustment mechanism described in the financing order. These phase-in-recovery charges shall be final and effective upon the issuance of the phase-in-recovery bonds, without further commission action.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.233 - Rehearing; when order becomes final.

(A) Any party to a proceeding under section 4928.232 of the Revised Code may apply to the public utilities commission for rehearing of an order within thirty days after the date of the issuance of the order.

(B) Within sixty days after the issuance of an order after rehearing or a decision denying an application for rehearing, any party to the proceeding may file a notice of appeal with the supreme court. Any such notice of appeal shall be served as provided for in section 4903.13 of the Revised Code.

Because delay in the determination of the appeal will delay the issuance of phase-in-recovery bonds, thereby diminishing savings to customers that might be achieved if the bonds were issued under a final financing order, the supreme court shall proceed to hear and determine the action as expeditiously as practicable and shall give the action precedence over other matters not accorded similar precedence by law.

(C) Any review on appeal for a financing order issued under section 4928.232 of the Revised Code shall be governed by Chapter 4903. of the Revised Code.

(D) If any phase-in costs are, or if any financing order is, subject to review by the commission or the supreme court, the electric distribution utility may not issue any phase-in-recovery bonds based on those costs or that financing order until all commission and appellate reviews, including any appellate review following a commission decision on remand, have been exhausted.

(E) A financing order shall become final and take effect as follows:

(1) On the expiration of the thirty-day period after the date the commission issues the financing order, if no application for rehearing is filed with the commission within that period;

(2) On the expiration of the sixty-day period after the denial of the application for rehearing, if no notice of appeal is filed with the supreme court within that period;

(3) On the expiration of the sixty-day period after the commission issues an order after rehearing that approves or modifies and approves the financing order, if no notice of appeal is filed with the supreme court within that period;

(4) On the expiration of the ten-day period after the date that the supreme court judgment entry or order that affirms or modifies and affirms a financing order is filed with the clerk, including any such order issued by the court following a commission decision on remand, if no motion for reconsideration is filed within that period;

(5) On the date the supreme court order denying a motion for reconsideration of a judgment entry or order that affirmed or modified and affirmed a financing order is filed with the clerk;

(6) On the date the supreme court judgment entry or order issued after reconsideration of a judgment entry or order that affirmed or modified and affirmed a financing order is filed with the clerk;

(7) On the applicable effective date under division (E)(1), (2), or (3) of this section regarding a financing order remanded to the commission.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.234 - Phase-in-recovery property.

(A) The phase-in-recovery property created in a final financing order may be transferred, sold, conveyed, or assigned to any person or entity not affiliated with the electric distribution utility subject to the final financing order or to any affiliate of the electric distribution utility created for the limited purpose of acquiring, owning, or administering that property, issuing phase-in-recovery bonds under the final financing order, or a combination of these purposes.

(B) All or any portion of the phase-in-recovery property may be pledged to secure the payment of phase-in-recovery bonds, amounts payable to financing parties and bondholders, amounts payable under any ancillary agreement, and other financing costs.

(C) The phase-in-recovery property shall constitute an existing, present property right, notwithstanding any requirement that the imposition, charging, and collection of phase-in-recovery charges depend on the electric distribution utility continuing to deliver retail electric distribution service or continuing to perform its servicing functions relating to the collection of phase-in-recovery charges or on the level of future energy consumption. That property shall exist regardless of whether the phase-in-recovery charges have been billed, have accrued, or have been collected, and notwithstanding any requirement that the value or amount of the property is dependent on the future provision of service to customers by the electric distribution utility.

(D) All such phase-in-recovery property shall continue to exist until the phase-in-recovery bonds issued under the final financing order are paid in full and all financing costs relating to the bonds have been paid in full.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.235 - Duration of final financing order.

(A)

(1) A final financing order shall remain in effect until the phase-in-recovery bonds issued under the final financing order and all financing costs related to the bonds have been paid in full.

(2) A final financing order shall remain in effect and unabated notwithstanding the bankruptcy, reorganization, or insolvency of the electric distribution utility or any affiliate of the electric distribution utility or the commencement of any judicial or nonjudicial proceeding on the final financing order.

(B) A final financing order is irrevocable and the public utilities commission may not reduce, impair, postpone, or terminate the phase-in-recovery charges authorized in the final financing order or impair the property or the collection or recovery of phase-in costs.

(C)

(1) Except as provided in division (C)(2) of this section, under a final financing order, the electric distribution utility retains sole discretion regarding whether to assign, sell, or otherwise transfer phase-in-recovery property, or to cause phase-in-recovery bonds to be issued, including the right to defer or postpone such assignment, sale, transfer, or issuance.

(2) Subsequent to a financing order being issued or becoming final and taking effect, but before phase-in-recovery bonds have been issued, if market conditions are such that customers will not realize cost savings from the issuance of the phase-in-recovery bonds, the electric distribution utility shall not proceed with the securitization under the issued or final financing order.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.236 - Subsequent financing orders.

At the request of the electric distribution utility subject to a final financing order, the public utilities commission may commence a proceeding and issue a subsequent financing order that provides for retiring and refunding phase-in-recovery bonds issued under the final financing order if the commission finds that the subsequent financing order satisfies all of the requirements of section 4928.232 of the Revised Code. Effective on retirement of the refunded phase-in-recovery bonds and the issuance of new phase-in-recovery bonds, the commission shall adjust the related phase-in-recovery charges accordingly.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.237 - Public utilities commission - probited acts.

(A) The public utilities commission, in exercising the commission's powers and carrying out the commission's duties regarding regulation and ratemaking, may not do any of the following:

(1) Consider phase-in-recovery bonds issued under a final financing order to be the debt of the electric distribution utility subject to the final financing order;

(2) Consider the phase-in-recovery charges imposed, charged, or collected under the final financing order to be revenue of the electric distribution utility;

(3) Consider the phase-in costs or financing costs authorized under the final financing order to be the costs of the electric distribution utility.

(B) The commission may not order or otherwise require, directly or indirectly, any electric distribution utility to use phase-in-recovery bonds to finance the recovery of phase-in costs.

(C) The commission may not refuse to allow the recovery of phase-in costs solely because the electric distribution utility has elected or may elect to finance those costs through a financing mechanism other than the issuance of phase-in-recovery bonds.

If the electric distribution utility elects not to finance those costs through the issuance of phase-in-recovery bonds as authorized in the final financing order, those costs shall be recovered as authorized by the commission prior to the application for the financing order.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.238 - Request for approval of adjustments to charges.

(A) An electric distribution utility subject to a final financing order shall file with the public utilities commission, at least annually, or more frequently as provided in the final financing order, a schedule applying the approved adjustment mechanism to the phase-in-recovery charges authorized under the final financing order, based on estimates of consumption for each customer class and other mathematical factors. The electric distribution utility shall submit with the schedule a request for approval to make the adjustments to the phase-in-recovery charges in accordance with the schedule.

(B) The commission's review of the request shall be limited to a determination of whether there is any mathematical error in the application of the adjustment mechanism to the phase-in-recovery charges, including the calculation of any proportionate charges allocated to governmental aggregation customers as directed in the final financing order.

(C) A request submitted under division (A) of this section shall be deemed approved, and the adjustments shall go into immediate effect, if not approved by the commission within sixty days after the request is submitted.

(D) No adjustment approved or deemed approved under this section shall in any way affect the irrevocability of the final financing order as specified in section 4928.235 of the Revised Code.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.239 - Nonbypassable charges; collection.

(A) As used in this section, "nonbypassable," with respect to phase-in-recovery charges, means that such charges cannot be avoided by any customer or other person obligated to pay the charges.

(B)

(1) As long as phase-in-recovery bonds issued under a final financing order are outstanding and the related phase-in costs and financing costs have not been recovered in full, the phase-in-recovery charges authorized under the final financing order shall be nonbypassable. Subject to the methodology approved in the final financing order pursuant to division (E)(4) of section 4928.232 of the Revised Code, phase-in-recovery charges shall apply to all customers of the electric distribution utility for as long as they remain customers of the electric distribution utility, except as provided in division (B)(2) of this section. If a customer of the electric distribution utility purchases electric generation service from a competitive retail electric service provider, the electric distribution utility shall collect the phase-in-recovery charges directly from that customer.

(2) If a customer of the electric distribution utility subsequently receives retail electric distribution service from another electric distribution utility operating in the same service area, including by succession, assignment, transfer, or merger, the phase-in-recovery charges shall continue to apply to that customer.

(C) The phase-in-recovery charges shall be collected by the electric distribution utility or the electric distribution utility's successors or assignees, or a collection agent, in full through a charge that is separate and apart from the electric distribution utility's base rates.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2310 - Default; sequestration and payment of revenues for benefit of bondholders, assignees, and financing parties.

(A)

(1) If an electric distribution utility subject to a final financing order defaults on any required payment of phase-in-recovery revenues, a court, upon application by an interested party and without limiting any other remedies available to the applicant, shall order the sequestration and payment of the revenues for the benefit of bondholders, any assignee, and any financing parties. The court order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the electric distribution utility or any affiliate.

(2) Notwithstanding division (A)(1) of this section, customers of an electric distribution utility shall be held harmless for the electric distribution utility's failure to remit any required payment of phase-in-recovery revenues, and such failure shall in no way affect the phase-in-recovery property or the rights to impose, collect, and adjust the phase-in-recovery charges under sections 4928.23 to 4928.2318 of the Revised Code.

(B) Phase-in-recovery property under a final financing order and the interests of an assignee, bondholder, or financing party in that property under a financing agreement are not subject to setoff, counterclaim, surcharge, or defense by the electric distribution utility subject to the final financing order or any other person, including as a result of the electric distribution utility's failure to provide past, present, or future services, or in connection with the bankruptcy, reorganization, or other insolvency proceeding of the electric distribution utility, any affiliate, or any other entity.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2311 - Successors.

Any successor to an electric distribution utility subject to a final financing order shall be bound by the requirements of sections 4928.23 to 4928.2317 of the Revised Code. The successor shall perform and satisfy all obligations of the electric distribution utility under the final financing order, in the same manner and to the same extent as the electric distribution utility, including the obligation to collect and pay phase-in-recovery revenues to the person entitled to receive those revenues. The successor shall have the same rights of the electric distribution utility under the final financing order, in the same manner and to the same extent as the electric distribution utility.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2312 - Security interest in phase-in-recovery property.

(A) Except as provided in division (C) of this section, the creation, perfection, and enforcement of any security interest in phase-in-recovery property under a final financing order to secure the repayment of the principal of and interest on phase-in-recovery bonds, amounts payable under any ancillary agreement, and other financing costs are governed by this section and not Chapters 1301. to 1309. of the Revised Code.

(B) The description of the phase-in-recovery property in a transfer or security agreement and a financing statement is sufficient only if the description refers to this section and the final financing order creating the property. This section applies to all purported transfers of, and all purported grants of, liens on or security interests in that property, regardless of whether the related transfer or security agreement was entered into, or the related financing statement was filed, before or after the effective date of this section.

(C)

(1) A security interest in phase-in-recovery property under a final financing order is created, valid, and binding at the latest of the date that the security agreement is executed and delivered or the date that value is received for the phase-in-recovery bonds.

(2)

(a) The security interest shall attach without any physical delivery of collateral or other act, and, upon the filing of the financing statement with the office of the secretary of state, the lien of the security interest shall be valid, binding, and perfected against all parties having claims of any kind in tort, contract, or otherwise against the person granting the security interest, regardless of whether the parties have notice of the lien. Also upon this filing, a transfer of an interest in the phase-in-recovery property shall be perfected against all parties having claims of any kind, including any judicial lien or other lien creditors or any claims of the seller or creditors of the seller, other than creditors holding a prior security interest, ownership interest, or assignment in the property previously perfected in accordance with this division.

(b) The secretary of state shall maintain any financing statement filed under division (C)(2) of this section in the same manner that the secretary maintains financing statements filed by transmitting utilities under division (B) of section 1309.501 of the Revised Code. The filing of any financing statement under division (C)(2) of this section shall be governed by the provisions regarding the filing of financing statements in Chapter 1309. of the Revised Code.

(D)

(1) A security interest in phase-in-recovery property under a final financing order is a continuously perfected security interest and has priority over any other lien, created by operation of law or otherwise, that may subsequently attach to that property or those rights or interests unless the holder of any such lien has agreed in writing otherwise.

(2) The priority of a security interest in phase-in-recovery property is not affected by the commingling of phase-in-recovery revenues with other amounts. Any pledgee or secured party shall have a perfected security interest in the amount of all phase-in-recovery revenues that are deposited in any cash or deposit account of the electric distribution utility in which phase-in-recovery revenues have been commingled with other funds. Any other security interest that may apply to those funds shall be terminated when the funds are transferred to a segregated account for an assignee or a financing party.

(3) No application of the adjustment mechanism as described in section 4928.238 of the Revised Code shall affect the validity, perfection, or priority of a security interest in or the transfer of phase-in-recovery property under the final financing order.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2313 - Sale, assignment, or transfer of phase-in-recovery property.

(A) Any sale, assignment, or transfer of phase-in-recovery property under a final financing order shall be an absolute transfer and true sale of, and not a pledge of or secured transaction relating to, the seller's right, title, and interest in, to, and under the property, if the documents governing the transaction expressly state that the transaction is a sale or other absolute transfer. A transfer of an interest in that property may be created only when all of the following have occurred:

(1) The financing order has become final and taken effect.

(2) The documents evidencing the transfer of the property have been executed and delivered to the assignee.

(3) Value has been received for the property.

(B) The characterization of the sale, assignment, or transfer as an absolute transfer and true sale and the corresponding characterization of the property interest of the purchaser shall be effective and perfected against all third parties and shall not be affected or impaired by, among other things, the occurrence of any of the following:

(1) Commingling of phase-in-recovery revenues with other amounts;

(2) The retention by the seller of either of the following:

(a) A partial or residual interest, including an equity interest, in the phase-in-recovery property, whether direct or indirect, or whether subordinate or otherwise;

(b) The right to recover costs associated with taxes, franchise fees, or license fees imposed on the collection of phase-in-recovery revenues.

(3) Any recourse that the purchaser or any assignee may have against the seller;

(4) Any indemnification rights, obligations, or repurchase rights made or provided by the seller;

(5) The obligation of the seller to collect phase-in-recovery revenues on behalf of an assignee;

(6) The treatment of the sale, assignment, or transfer for tax, financial reporting, or other purposes;

(7) Any application of the adjustment mechanism under the final financing order.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2314 - Exemption from taxes and other charges.

(A) The transfer and ownership of phase-in-recovery property and the imposition, charging, collection, and receipt of phase-in-recovery revenues under sections 4928.231 to 4928.2317 of the Revised Code are exempt from all taxes and similar charges imposed by the state or any county, municipal corporation, school district, local authority, or other subdivision.

(B) Phase-in-recovery bonds issued under a final financing order shall not constitute a debt or a pledge of the faith and credit or taxing power of this state or of any county, municipal corporation, or any other political subdivision of this state. Bondholders shall have no right to have taxes levied by this state or the taxing authority of any county, municipal corporation, or any other political subdivision of this state for the payment of the principal of or interest on the bonds. The issuance of phase-in-recovery bonds does not, directly, indirectly, or contingently, obligate this state or any county, municipal corporation, or political subdivision of this state to levy any tax or make any appropriation for payment of the principal of or interest on the bonds.

(C) Nothing in this section prohibits the levy of the tax imposed under Chapter 5751. of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2315 - Prohibition of state interference.

(A) The state pledges to and agrees with the bondholders, any assignee, and any financing parties under a final financing order that the state will not take or permit any action that impairs the value of phase-in-recovery property under the final financing order or revises the phase-in costs for which recovery is authorized under the final financing order or, except as allowed under section 4928.238 of the Revised Code, reduce, alter, or impair phase-in-recovery charges that are imposed, charged, collected, or remitted for the benefit of the bondholders, any assignee, and any financing parties, until any principal, interest, and redemption premium in respect of phase-in-recovery bonds, all financing costs, and all amounts to be paid to an assignee or financing party under an ancillary agreement are paid or performed in full.

(B) Any person who issues phase-in-recovery bonds is permitted to include the pledge specified in division (A) of this section in the phase-in-recovery bonds, ancillary agreements, and documentation related to the issuance and marketing of the phase-in-recovery bonds.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2316 - Governing law.

(A) The law governing the validity, enforceability, attachment, perfection, priority, and exercise of remedies with respect to the transfer of phase-in-recovery property under a final financing order, or creation of a security interest in any such property, phase-in-recovery charges, or final financing order shall be the laws of this state as set forth in sections 4928.23 to 4928.2318 of the Revised Code.

(B) This section shall control in the event of a conflict between sections 4928.23 to 4928.2317 of the Revised Code and any other law regarding the attachment, assignment, or perfection, the effect of perfection, or priority of any security interest in or transfer of phase-in-recovery property under a final financing order.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2317 - Repealed laws have no effect on actions taken.

If any provision of sections 4928.23 to 4928.2318 of the Revised Code is held to be invalid or is superseded, replaced, repealed, or expires for any reason, that occurrence shall not affect any action allowed under those sections that is taken prior to that occurrence by the public utilities commission, an electric distribution utility, an assignee, a collection agent, a financing party, a bondholder, or a party to an ancillary agreement. Any such action shall remain in full force and effect.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.2318 - Assignee or financing party not considered an electric distribution utility.

An assignee or financing party shall not be considered an electric distribution utility or person providing electric service by virtue of engaging in the transactions described in sections 4928.23 to 4928.2313 of the Revised Code.

Added by 129th General AssemblyFile No.61,HB 364, §1, eff. 3/22/2012.



Section 4928.24 - Federal energy advocate, duties.

The public utilities commission shall employ a federal energy advocate to monitor the activities of the federal energy regulatory commission and other federal agencies and to advocate on behalf of the interests of retail electric service consumers in this state. The attorney general shall represent the advocate before the federal energy regulatory commission and other federal agencies. Among other duties assigned to the advocate by the commission, the advocate shall examine the value of the participation of this state's electric utilities in regional transmission organizations and submit a report to the public utilities commission on whether continued participation of those utilities is in the interest of those consumers.

Effective Date: 2008 SB221 07-31-2008



Section 4928.31 - Transition plan.

(A) Not later than ninety days after the effective date of this section, an electric utility supplying retail electric service in this state on that date shall file with the public utilities commission a plan for the utility's provision of retail electric service in this state during the market development period. This transition plan shall be in such form as the commission shall prescribe by rule adopted under division (A) of section 4928.06 of the Revised Code and shall include all of the following:

(1) A rate unbundling plan that specifies, consistent with divisions (A)(1) to (7) of section 4928.34 of the Revised Code and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code, the unbundles components for electric generation, transmission, and distribution service and such other unbundled service components as the commission requires, to be charged by the utility beginning on the starting date of competitive retail electric service and that includes information the commission requires to fix and determine those components;

(2) A corporate separation plan consistent with section 4928.17 of the Revised Code and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code;

(3) Such plan or plans as the commission requires to address operational support systems and any other technical implementation issues pertaining to competitive retail electric service consistent with any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code;

(4) An employee assistance plan for providing severance, retraining, early retirement, retention, outplacement, and other assistance for the utility's employees whose employment is affected by electric industry restructuring under this chapter;

(5) A consumer education plan consistent with former section 4928.42 of the Revised Code and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code. A transition plan under this section may include tariff terms and conditions to address reasonable requirements for changing suppliers, length of commitment by a customer for service, and such other matters as are necessary to accommodate electric restructuring. Additionally, a transition plan under this section may include an application for the opportunity to receive transition revenues as authorized under sections 4928.31 to 4928.40 of the Revised Code, which application shall be consistent with those sections and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code. The transition plan also may include a plan for the independent operation of the utility's transmission facilities consistent with section 4928.12 of the Revised Code, division (A)(13) of section 4928.34 of the Revised Code, and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code. The commission may reject and require refiling, in whole or in part, of any substantially inadequate transition plan.

(B) The electric utility shall provide public notice of its filing under division (A) of this section, in a form and manner that the commission shall prescribe by rule adopted under division (A) of section 4928.06 of the Revised Code. However, the adoption of rules regarding the public notice under this division, regarding the form of the transition plan under division (A) of this section, and regarding procedures for expedited discovery under division (A) of section 4928.32 of the Revised Code are not subject to division (D) of section 111.15 of the Revised Code.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.32 - Procedures for expedited discovery in proceeding initiated to consider transition plan.

(A) The public utilities commission shall establish reasonable procedures for expedited discovery in any proceeding initiated to consider a transition plan filed under section 4928.31 of the Revised Code.

(B) Not later than forty-five days after the date on which an electric utility files a transition plan under section 4928.31 of the Revised Code, any person having a real and substantial interest in the transition plan may file with the commission preliminary objections to the transition plan, which shall identify with specificity issues pertaining to any aspect of the transition plan, and any such person may propose specific responses to those issues. The commission shall address those objections and responses in its final order. In addition, not later than ninety days after the plan's filing, the commission staff shall file with the commission a report of its recommendations with respect to the plan. Prior to commission approval of the plan, the commission shall afford a hearing upon those aspects of the plan that the commission determines reasonably require a hearing.

(C) The commission shall maintain a complete record of all proceedings relative to a transition plan filed under section 4928.31 of the Revised Code and shall issue and file with the record of the case findings of fact and written opinions setting forth the reasons for any modification to or its approval of a transition plan.

Effective Date: 10-05-1999



Section 4928.33 - Transition plan approval.

(A) Not later than two hundred seventy-five days after the date an electric utility files a transition plan under section 4928.31 of the Revised Code, but, in any event, not later than October 31, 2000, the public utilities commission shall issue a final order approving the transition plan as filed under section 4928.31 of the Revised Code or an order modifying and approving that plan. The order is subject to section 4903.15 of the Revised Code and is subject to review and appeal under Chapter 4903. of the Revised Code.

(B) If the commission fails to issue, by October 31, 2000, a final order approving a transition plan, or such a final order has been enjoined in whole or in part pending appeal to a court, the commission shall issue an interim order prescribing a transition plan, to have effect on an interim basis only, and containing the plan components required by division (A) of section 4928.31 of the Revised Code and providing for the opportunity for transition revenue receipt if such an application were included in the plan filed by the utility under that section. The interim order is subject to section 4903.15 of the Revised Code but is not subject to review and appeal under Chapter 4903. of the Revised Code. An interim plan prescribed under the interim order shall be effective for the electric utility beginning on the starting date of competitive retail electric service and shall continue in effect until such time as any other replacement transition plan takes effect pursuant to a final commission order or resolution of an appeal. Any interim plan so prescribed shall comply with the applicable provisions of section 4928.34 of the Revised Code. A final commission order shall provide for a reconciliation of those amounts determined in the final order relative to division (A) of section 4928.31 of the Revised Code as compared to the interim amounts as determined under this division.

(C) No electric utility required to file a transition plan under section 4928.31 of the Revised Code shall fail to implement a transition plan approved or prescribed for the utility by a commission order issued under division (A) or (B) of this section. No electric utility shall provide retail electric service in this state during the market development period except pursuant to such an approved or prescribed transition plan.

Effective Date: 10-05-1999



Section 4928.34 - Determinations for approval or prescribing of plan.

(A) The public utilities commission shall not approve or prescribe a transition plan under division (A) or (B) of section 4928.33 of the Revised Code unless the commission first makes all of the following determinations:

(1) The unbundled components for the electric transmission component of retail electric service, as specified in the utility's rate unbundling plan required by division (A)(1) of section 4928.31 of the Revised Code, equal the tariff rates determined by the federal energy regulatory commission that are in effect on the date of the approval of the transition plan under sections 4928.31 to 4928.40 of the Revised Code, as each such rate is determined applicable to each particular customer class and rate schedule by the commission. The unbundled transmission component shall include a sliding scale of charges under division (B) of section 4905.31 of the Revised Code to ensure that refunds determined or approved by the federal energy regulatory commission are flowed through to retail electric customers.

(2) The unbundled components for retail electric distribution service in the rate unbundling plan equal the difference between the costs attributable to the utility's transmission and distribution rates and charges under its schedule of rates and charges in effect on the effective date of this section, based upon the record in the most recent rate proceeding of the utility for which the utility's schedule was established, and the tariff rates for electric transmission service determined by the federal energy regulatory commission as described in division (A)(1) of this section.

(3) All other unbundled components required by the commission in the rate unbundling plan equal the costs attributable to the particular service as reflected in the utility's schedule of rates and charges in effect on the effective date of this section.

(4) The unbundled components for retail electric generation service in the rate unbundling plan equal the residual amount remaining after the determination of the transmission, distribution, and other unbundled components, and after any adjustments necessary to reflect the effects of the amendment of section 5727.111 of the Revised Code by Sub. S.B. No. 3 of the 123rd general assembly.

(5) All unbundled components in the rate unbundling plan have been adjusted to reflect any base rate reductions on file with the commission and as scheduled to be in effect by December 31, 2005, under rate settlements in effect on the effective date of this section. However, all earnings obligations, restrictions, or caps imposed on an electric utility in a commission order prior to the effective date of this section are void.

(6) Subject to division (A)(5) of this section, the total of all unbundled components in the rate unbundling plan are capped and shall equal during the market development period, except as specifically provided in this chapter, the total of all rates and charges in effect under the applicable bundled schedule of the electric utility pursuant to section 4905.30 of the Revised Code in effect on the day before the effective date of this section, including the transition charge determined under section 4928.40 of the Revised Code, adjusted for any changes in the taxation of electric utilities and retail electric service under Sub. S.B. No. 3 of the 123rd General Assembly, the universal service rider authorized by section 4928.51 of the Revised Code, and the temporary rider authorized by section 4928.61 of the Revised Code. For the purpose of this division, the rate cap applicable to a customer receiving electric service pursuant to an arrangement approved by the commission under section 4905.31 of the Revised Code is, for the term of the arrangement, the total of all rates and charges in effect under the arrangement. For any rate schedule filed pursuant to section 4905.30 of the Revised Code or any arrangement subject to approval pursuant to section 4905.31 of the Revised Code, the initial tax-related adjustment to the rate cap required by this division shall be equal to the rate of taxation specified in section 5727.81 of the Revised Code and applicable to the schedule or arrangement. To the extent such total annual amount of the tax-related adjustment is greater than or less than the comparable amount of the total annual tax reduction experienced by the electric utility as a result of the provisions of Sub. S.B. No. 3 of the 123rd general assembly, such difference shall be addressed by the commission through accounting procedures, refunds, or an annual surcharge or credit to customers, or through other appropriate means, to avoid placing the financial responsibility for the difference upon the electric utility or its shareholders. Any adjustments in the rate of taxation specified in 5727.81 of the Revised Code section shall not occur without a corresponding adjustment to the rate cap for each such rate schedule or arrangement. The department of taxation shall advise the commission and self-assessors under section 5727.81 of the Revised Code prior to the effective date of any change in the rate of taxation specified under that section, and the commission shall modify the rate cap to reflect that adjustment so that the rate cap adjustment is effective as of the effective date of the change in the rate of taxation. This division shall be applied, to the extent possible, to eliminate any increase in the price of electricity for customers that otherwise may occur as a result of establishing the taxes contemplated in section 5727.81 of the Revised Code.

(7) The rate unbundling plan complies with any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code.

(8) The corporate separation plan required by division (A)(2) of section 4928.31 of the Revised Code complies with section 4928.17 of the Revised Code and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code.

(9) Any plan or plans the commission requires to address operational support systems and any other technical implementation issues pertaining to competitive retail electric service comply with any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code.

(10) The employee assistance plan required by division (A)(4) of section 4928.31 of the Revised Code sufficiently provides severance, retraining, early retirement, retention, outplacement, and other assistance for the utility's employees whose employment is affected by electric industry restructuring under this chapter.

(11) The consumer education plan required under division (A)(5) of section 4928.31 of the Revised Code complies with former section 4928.42 of the Revised Code and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code.

(12) The transition revenues for which an electric utility is authorized a revenue opportunity under sections 4928.31 to 4928.40 of the Revised Code are the allowable transition costs of the utility as such costs are determined by the commission pursuant to section 4928.39 of the Revised Code, and the transition charges for the customer classes and rate schedules of the utility are the charges determined pursuant to section 4928.40 of the Revised Code.

(13) Any independent transmission plan included in the transition plan filed under section 4928.31 of the Revised Code reasonably complies with section 4928.12 of the Revised Code and any rules adopted by the commission under division (A) of section 4928.06 of the Revised Code, unless the commission, for good cause shown, authorizes the utility to defer compliance until an order is issued under division (G) of section 4928.35 of the Revised Code.

(14) The utility is in compliance with sections 4928.01 to 4928.11 of the Revised Code and any rules or orders of the commission adopted or issued under those sections.

(15) All unbundled components in the rate unbundling plan have been adjusted to reflect the elimination of the tax on gross receipts imposed by section 5727.30 of the Revised Code. In addition, a transition plan approved by the commission under section 4928.33 of the Revised Code but not containing an approved independent transmission plan shall contain the express conditions that the utility will comply with an order issued under division (G) of section 4928.35 of the Revised Code.

(B) Subject to division (E) of section 4928.17 of the Revised Code, if the commission finds that any part of the transition plan would constitute an abandonment under sections 4905.20 and 4905.21 of the Revised Code, the commission shall not approve that part of the transition plan unless it makes the finding required for approval of an abandonment application under section 4905.21 of the Revised Code. Sections 4905.20 and 4905.21 of the Revised Code otherwise shall not apply to a transition plan under sections 4928.31 to 4928.40 of the Revised Code.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.35 - Schedules containing unbundled rate components set in approved plan.

(A) Upon approval of its transition plan under sections 4928.31 to 4928.40 of the Revised Code, an electric utility shall file in accordance with section 4905.30 of the Revised Code schedules containing the unbundled rate components set in the approved plan in accordance with section 4928.34 of the Revised Code. The schedules shall be in effect for the duration of the utility's market development period, shall be subject to the cap specified in division (A)(6) of section 4928.34 of the Revised Code, and shall not be adjusted during that period by the public utilities commission except as otherwise authorized by division (B) of this section or as otherwise authorized by federal law or except to reflect any change in tax law or tax regulation that has a material effect on the electric utility.

(B) Efforts shall be made to reach agreements with electric utilities in matters of litigation regarding property valuation issues. Irrespective of those efforts, the unbundled components for an electric utility's retail electric generation service and distribution service, as provided in division (A) of this section, are not subject to adjustment for the utility's market development period, except that the commission shall order an equitable reduction in those components for all customer classes to reflect any refund a utility receives as a result of the resolution of utility personal property tax valuation litigation that is resolved on or after the effective date of this section and not later than December 31, 2005. Immediately upon the issuance of that order, the electric utility shall file revised rate schedules under section 4909.18 of the Revised Code to effect the order.

(C) The schedule under division (A) of this section containing the unbundled distribution components shall provide that electric distribution service under the schedule will be available to all retail electric service customers in the electric utility's certified territory and their suppliers on a nondiscriminatory and comparable basis on and after the starting date of competitive retail electric service. The schedule also shall include an obligation to build distribution facilities when necessary to provide adequate distribution service, provided that a customer requesting that service may be required to pay all or part of the reasonable incremental cost of the new facilities, in accordance with rules, policy, precedents, or orders of the commission.

(D) During the market development period, an electric distribution utility shall provide consumers on a comparable and nondiscriminatory basis within its certified territory a standard service offer of all competitive retail electric services necessary to maintain essential electric service to consumers, including a firm supply of electric generation service priced in accordance with the schedule containing the utility's unbundled generation service component. Immediately upon approval of its transition plan, the utility shall file the standard service offer with the commission under section 4909.18 of the Revised Code, during the market development period. The failure of a supplier to deliver retail electric generation service shall result in the supplier's customers, after reasonable notice, defaulting to the utility's standard service offer filed under this division until the customer chooses an alternative supplier. A supplier is deemed under this section to have failed to deliver such service if any of the conditions specified in section 4928.14 of the Revised Code is met.

(E) An amendment of a corporate separation plan contained in a transition plan approved by the commission under section 4928.33 of the Revised Code shall be filed and approved as a corporate separation plan pursuant to section 4928.17 of the Revised Code.

(F) Any change to an electric utility's opportunity to receive transition revenues under a transition plan approved in accordance with section 4928.33 of the Revised Code shall be authorized only as provided in sections 4928.31 to 4928.40 of the Revised Code.

(G) The commission, by order, shall require each electric utility whose approved transition plan did not include an independent transmission plan as described in division (A)(13) of section 4928.34 of the Revised Code to be a member of, and transfer control of transmission facilities it owns or controls in this state to, one or more qualifying transmission entities, as described in division (B) of section 4928.12 of the Revised Code, that are planned to be operational on and after December 31, 2003. However, the commission may extend that date if, for reasons beyond the control of the utility, a qualifying transmission entity is not planned to be operational on that date. The commission's order may specify an earlier date on which the transmission entity or entities are planned to be operational if the commission considers it necessary to carry out the policy specified in section 4928.02 of the Revised Code or to encourage effective competition in retail electric service in this state. Upon the issuance of the order, each such utility shall file with the commission a plan for such independent operation of the utility's transmission facilities consistent with this division. The commission may reject and require refiling of any substantially inadequate plan submitted under this division. After reasonable notice and opportunity for hearing, the commission shall approve the plan upon a finding that the plan will result in the utility's compliance with the order, this division, and any rules adopted under division (A) of section 4928.06 of the Revised Code. The approved independent transmission plan shall be deemed a part of the utility's transition plan for purposes of sections 4928.31 to 4928.40 of the Revised Code.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.36 - Complaint concerning transition plan.

The public utilities commission has jurisdiction under section 4905.26 of the Revised Code, upon complaint by any person or upon complaint or initiative of the commission on or after the starting date of competitive retail electric service, to determine whether an electric utility has failed to implement, in conformance with an order under section 4928.33 of the Revised Code or in ongoing compliance with applicable provisions of the policy specified in section 4928.02 of the Revised Code, a transition plan approved under section 4928.33 of the Revised Code. If, after reasonable notice and opportunity for hearing as provided in section 4905.26 of the Revised Code, the commission determines that the utility has failed to so comply, the commission, in addition to any other remedies provided by law, may use the remedies specified in divisions (C)(1) to (3) and (D)(1) and (2) of section 4928.18 of the Revised Code to enforce compliance.

Effective Date: 10-05-1999



Section 4928.37 - Receiving transition revenues.

(A)

(1) Sections 4928.31 to 4928.40 of the Revised Code provide an electric utility the opportunity to receive transition revenues that may assist it in making the transition to a fully competitive retail electric generation market. An electric utility for which transition revenues are approved pursuant to sections 4928.31 to 4928.40 of the Revised Code shall receive those revenues through both of the following mechanisms beginning on the starting date of competitive retail electric service and ending on the expiration date of its market development period as determined under section 4928.40 of the Revised Code:

(a) Payment of unbundled rates for retail electric services by each customer that is supplied retail electric generation service during the market development period by the customer's electric distribution utility, which rates shall be specified in schedules filed under section 4928.35 of the Revised Code;

(b) Payment of a nonbypassable and competitively neutral transition charge by each customer that is supplied retail electric generation service during the market development period by an entity other than the customer's electric distribution utility, as such transition charge is determined under section 4928.40 of the Revised Code. The transition charge shall be payable by each such retail electric distribution service customer in the certified territory of the electric utility for which the transition revenues are approved and shall be billed on each kilowatt hour of electricity delivered to the customer by the electric distribution utility as registered on the customer's meter during the utility's market development period as kilowatt hour is defined in section 4909.161 of the Revised Code or, if no meter is used, as based on an estimate of kilowatt hours used or consumed by the customer. The transition charge for each customer class shall reflect the cost allocation to that class as provided under bundled rates and charges in effect on the day before the effective date of this section. Additionally, as reflected in section 4928.40 of the Revised Code, the transition charges shall be structured to provide shopping incentives to customers sufficient to encourage the development of effective competition in the supply of retail electric generation service. To the extent possible, the level and structure of the transition charge shall be designed to avoid revenue responsibility shifts among the utility's customer classes and rate schedules.

(2)

(a) Notwithstanding division (A)(1)(b) of this section, the transition charge shall not be payable on electricity supplied by a municipal electric utility to a retail electric distribution service customer in the certified territory of the electric utility for which the transition revenues are approved, if the municipal electric utility provides electric transmission or distribution service, or both services, through transmission or distribution facilities singly or jointly owned or operated by the municipal electric utility, and if the municipal electric utility was in existence, operating, and providing service as of January 1, 1999.

(b) The transition charge shall not be payable on electricity supplied or consumed in this state except such electricity as is delivered to a retail customer by an electric distribution utility and is registered on the customer's meter during the utility's market development period or, if no meter is used, is based on an estimate of kilowatt hours used or consumed by the customer. However, no transition charge shall be payable on electricity that is both produced and consumed in this state by a self-generator.

(3) The transition charge shall not be discounted by any party.

(4) Nothing prevents payment of all or part of the transition charge by another party on a customer's behalf if that payment does not contravene sections 4905.33 to 4905.35 of the Revised Code or this chapter.

(B) The electric utility shall separately itemize and disclose, or cause its billing and collection agent to separately itemize and disclose, the transition charge on the customer's bill in accordance with reasonable specifications the commission shall prescribe by rule under division (A) of section 4928.06 of the Revised Code.

Effective Date: 10-05-1999



Section 4928.38 - Commencing and terminating transition revenues.

Pursuant to a transition plan approved under section 4928.33 of the Revised Code, an electric utility in this state may receive transition revenues under sections 4928.31 to 4928.40 of the Revised Code, beginning on the starting date of competitive retail electric service. Except as provided in sections 4905.33 to 4905.35 of the Revised Code and this chapter, an electric utility that receives such transition revenues shall be wholly responsible for how to use those revenues and wholly responsible for whether it is in a competitive position after the market development period. The utility's receipt of transition revenues shall terminate at the end of the market development period. With the termination of that approved revenue source, the utility shall be fully on its own in the competitive market. The commission shall not authorize the receipt of transition revenues or any equivalent revenues by an electric utility except as expressly authorized in sections 4928.31 to 4928.40 of the Revised Code.

Effective Date: 10-05-1999



Section 4928.39 - Determining total allowable transition costs.

Upon the filing of an application by an electric utility under section 4928.31 of the Revised Code for the opportunity to receive transition revenues under sections 4928.31 to 4928.40 of the Revised Code, the public utilities commission, by order under section 4928.33 of the Revised Code, shall determine the total allowable amount of the transition costs of the utility to be received as transition revenues under those sections. Such amount shall be the just and reasonable transition costs of the utility, which costs the commission finds meet all of the following criteria:

(A) The costs were prudently incurred.

(B) The costs are legitimate, net, verifiable, and directly assignable or allocable to retail electric generation service provided to electric consumers in this state.

(C) The costs are unrecoverable in a competitive market.

(D) The utility would otherwise be entitled an opportunity to recover the costs. Transition costs under this section shall include the costs of employee assistance under the employee assistance plan included in the utility's approved transition plan under section 4928.33 of the Revised Code, which costs exceed those costs contemplated in labor contracts in effect on the effective date of this section. Further, the commission's order under this section shall separately identify regulatory assets of the utility that are a part of the total allowable amount of transition costs determined under this section and separately identify that portion of a transition charge determined under section 4928.40 of the Revised Code that is allocable to those assets, which portion of a transition charge shall be subject to adjustment only prospectively and after December 31, 2004, unless the commission authorizes an adjustment prospectively with an earlier date for any customer class based upon an earlier termination of the utility's market development period pursuant to division (B)(2) of section 4928.40 of the Revised Code. The electric utility shall have the burden of demonstrating allowable transition costs as authorized under this section. The commission may impose reasonable commitments upon the utility's collection of the transition revenues to ensure that those revenues are used to eliminate the allowable transition costs of the utility during the market development period and are not available for use by the utility to achieve an undue competitive advantage, or to impose an undue disadvantage, in the provision by the utility of regulated or unregulated products or services.

Effective Date: 10-05-1999



Section 4928.40 - Establishing transition charge for each customer class.

(A) Upon determining under section 4928.39 of the Revised Code the allowable transition costs of an electric utility authorized for collection as transition revenues under sections 4928.31 to 4928.40 of the Revised Code, the public utilities commission, by order under section 4928.33 of the Revised Code, shall establish the transition charge for each customer class of the electric utility and, to the extent possible, each rate schedule within each such customer class, with all such transition charges being collected as provided in division (A)(1)(b) of section 4928.37 of the Revised Code during a market development period for the utility, ending on such date as the commission shall reasonably prescribe. The market development period shall end on December 31, 2005, unless otherwise authorized under division (B)(2) of this section. However, the commission may set the utility's recovery of the revenue requirements associated with regulatory assets, as established pursuant to section 4928.39 of the Revised Code, to end not later than December 31, 2010. The commission shall not permit the creation or amortization of additional regulatory assets without notice and an opportunity to be heard through an evidentiary hearing and shall not increase the charge recovering such revenue requirements associated with regulatory assets. Factors the commission shall consider in prescribing the expiration date of the utility's market development period and the transition charge for each customer class and rate schedule of the utility include, but are not limited to, the total allowable amount of transition costs of the electric utility as determined under section 4928.39 of the Revised Code; the relevant market price for the delivered supply of electricity to customers in that customer class and, to the extent possible, in each rate schedule as determined by the commission; and such shopping incentives by customer class as are considered necessary to induce, at the minimum, a twenty per cent load switching rate by customer class halfway through the utility's market development period but not later than December 31, 2003. In no case shall the commission establish a shopping incentive in an amount exceeding the unbundled component for retail electric generation service set in the utility's approved transition plan under section 4928.33 of the Revised Code, and in no case shall the commission establish a transition charge in an amount less than zero.

(B)

(1) The commission may conduct a periodic review no more often than annually and, as it determines necessary, adjust the transition charges of the electric utility as initially established under division (A) of this section or subsequently adjusted under this division. Any such adjustment shall be in accordance with division (A) of this section and may reflect changes in the relevant market.

(2) For purposes of this chapter, the market development period shall not end earlier than December 31, 2005, unless, upon application by an electric utility, the commission issues an order authorizing such earlier date for one or more customer classes as is specified in the order, upon a demonstration by the utility and a finding by the commission of either of the following:

(a) There is a twenty per cent switching rate of the utility's load by the customer class.

(b) Effective competition exists in the utility's certified territory.

(C) Notwithstanding any provision of this chapter, the commission shall issue an order under section 4928.33 of the Revised Code approving a transition plan for an electric utility that contains a rate reduction for residential customers of that utility, provided that the rate reduction shall not increase the rates or transition cost responsibility of any other customer class of the utility. The rate reduction shall be in effect only for such portion of the utility's market development period as the commission shall specify and shall be applied to the unbundled generation component for retail electric generation service as set in the utility's approved transition plan under section 4928.33 of the Revised Code subject to the price cap for residential customers required under division (A)(6) of section 4928.34 of the Revised Code. The amount of the rate reduction shall be five per cent of the amount of that unbundled generation component, but shall not unduly discourage market entry by alternative suppliers seeking to serve the residential market in this state. The commission, after reasonable notice and opportunity for hearing, may terminate the rate reduction by order upon a finding that the rate reduction is unduly discouraging market entry by such alternative suppliers. No such termination of the rate reduction shall take effect prior to the midpoint of the utility's market development period.

(D) Beginning on the starting date of competitive retail electric service, no electric utility in this state shall prohibit the resale of electric generation service or impose unreasonable or discriminatory conditions or limitations on the resale of electric generation service.

(E) Notwithstanding any provision of Title XLIX [49] of the Revised Code to the contrary, any customer that receives a noncompetitive retail electric service from an electric distribution utility shall be a retail electric distribution service customer, irrespective of the voltage level at which service is taken.

Effective Date: 10-05-1999



Section 4928.41 - [Repealed].

Effective Date: 2008 SB221 07-31-2008



Section 4928.42 - [Repealed].

Effective Date: 2008 SB221 07-31-2008



Section 4928.43 - Assisting employees affected by electric industry restructuring.

(A) Each state agency that provides employment assistance and job training programs, including the bureau of employment services and the department of development, shall provide concentrated attention through those programs to assisting employees whose employment is affected by electric industry restructuring under this chapter.

(B) To the extent not prohibited by federal law or any law of this state and except as otherwise provided in a labor contract or other agreement, no unencumbered money in a pension fund for employees of electric utilities shall be used for any purpose other than to pay allowable pensions or early retirement buyouts for the employees.

Effective Date: 10-05-1999



Section 4928.431 - [Repealed].

Effective Date: 2008 SB221 07-31-2008



Section 4928.44 - [Repealed].

Effective Date: 2008 SB221 07-31-2008



Section 4928.51 - Universal service fund.

(A) There is hereby established in the state treasury a universal service fund, into which shall be deposited all universal service revenues remitted to the director of development under this section, for the exclusive purposes of providing funding for the low-income customer assistance programs and for the consumer education program authorized under section 4928.56 of the Revised Code, and paying the administrative costs of the low-income customer assistance programs and the consumer education program. Interest on the fund shall be credited to the fund. Disbursements from the fund shall be made to any supplier that provides a competitive retail electric service or a noncompetitive retail electric service to a customer who is approved to receive assistance under a specified low-income customer assistance program and to any authorized provider of weatherization or energy efficiency service to a customer approved to receive such assistance under a specified low-income customer assistance program.

(B) Universal service revenues shall include all of the following:

(1) Revenues remitted to the director after collection by an electric distribution utility beginning July 1, 2000, attributable to the collection from customers of the universal service rider prescribed under section 4928.52 of the Revised Code;

(2) Revenues remitted to the director that have been collected by an electric distribution utility beginning July 1, 2000, as customer payments under the percentage of income payment plan program, including revenues remitted under division (C) of this section;

(3) Adequate revenues remitted to the director after collection by a municipal electric utility or electric cooperative in this state not earlier than July 1, 2000, upon the utility's or cooperative's decision to participate in the low-income customer assistance programs.

(C)

(1) Beginning July 1, 2000, an electric distribution utility shall transfer to the director the right to collect all arrearage payments of a customer for percentage of income payment plan program debt owed to the utility on the day before that date or retain the right to collect that debt but remit to the director all program revenues received by the utility for that customer.

(2) A current or past percentage of income payment plan program customer is relieved of any payment obligation under the percentage of income payment program for any unpaid arrears accrued by the customer under the program as of the effective date of this section if the customer, as determined by the director, meets both of the following criteria:

(a) The customer as of that date has complied with customer payment responsibilities under the program.

(b) The customer is permanently and totally disabled as defined in section 5117.01 of the Revised Code or is sixty-five years of age or older as defined in that section.

(D) The public utilities commission shall complete an audit of each electric utility by July 1, 2000, for the purpose of establishing a baseline for the percentage of income payment plan program component of the low-income assistance programs.

Effective Date: 10-05-1999



Section 4928.52 - Universal service rider.

(A) Beginning July 1, 2000, the universal service rider shall replace the percentage of income payment plan rider in existence on the effective date of this section and any amount in the rates of an electric utility for the funding of low-income customer energy efficiency programs. The universal service rider shall be a rider on retail electric distribution service rates as such rates are determined by the public utilities commission pursuant to this chapter. The universal service rider for the first five years after the starting date of competitive retail electric service shall be the sum of all of the following:

(1) The level of the percentage of income payment plan program rider in existence on the effective date of this section;

(2) An amount equal to the level of funding for low-income customer energy efficiency programs provided through electric utility rates in effect on the effective date of this section;

(3) Any additional amount necessary and sufficient to fund through the universal service rider the administrative costs of the low-income customer assistance programs and the consumer education program created in section 4928.56 of the Revised Code.

(B) If, during or after the five-year period specified in division (A) of this section, the director of development, after consultation with the public benefits advisory board created under section 4928.58 of the Revised Code, determines that revenues in the universal service fund and revenues from federal or other sources of funding for those programs, including general revenue fund appropriations for the Ohio energy credit program, will be insufficient to cover the administrative costs of the low-income customer assistance programs and the consumer education program and provide adequate funding for those programs, the director shall file a petition with the commission for an increase in the universal service rider. The commission, after reasonable notice and opportunity for hearing, may adjust the universal service rider by the minimum amount necessary to provide the additional revenues. The commission shall not decrease the universal service rider without the approval of the director, after consultation by the director with the advisory board.

(C) The universal service rider established under division (A) or (B) of this section shall be set in such a manner so as not to shift among the customer classes of electric distribution utilities the costs of funding low-income customer assistance programs.

Effective Date: 10-05-1999



Section 4928.53 - Director of development to administer low-income customer assistance programs.

(A) Beginning July 1, 2000, the director of development is hereby authorized to administer the low-income customer assistance programs. For that purpose, the public utilities commission shall cooperate with and provide such assistance as the director requires for administration of the low-income customer assistance programs. The director shall consolidate the administration of and redesign and coordinate the operations of those programs within the department to provide, to the maximum extent possible, for efficient program administration and a one-stop application and eligibility determination process at the local level for consumers.

(B)

(1) Not later than March 1, 2000, the director, in accordance with Chapter 119. of the Revised Code, shall adopt rules to carry out sections 4928.51 to 4928.58 of the Revised Code and ensure the effective and efficient administration and operation of the low-income customer assistance programs. The rules shall take effect on the July 1, 2000.

(2) The director's authority to adopt rules under this division for the Ohio energy credit program shall be subject to such rule-making authority as is conferred on the director by sections 5117.01 to 5117.12 of the Revised Code, as amended by Sub. S.B. No. 3 of the 123rd general assembly, except that rules initially adopted by the director for the Ohio energy credit program shall incorporate the substance of those sections as they exist on the effective date of this section.

(3) The director's authority to adopt rules under this division for the percentage of income payment plan program shall include authority to adopt rules prescribing criteria for customer eligibility and policies regarding payment and crediting arrangements and responsibilities, procedures for verifying customer eligibility, procedures for disbursing public funds to suppliers and otherwise administering funds under the director's jurisdiction, and requirements as to timely remittances of revenues described in division (B) of section 4928.51 of the Revised Code. The director's authority in division (B)(3) of this section excludes authority to prescribe service disconnection and customer billing policies and procedures and to address complaints against suppliers under the percentage of payment plan program, which excluded authority shall be exercised by the public utilities commission, in coordination with the director. Rules adopted by the director under this division for the percentage of income payment plan program shall specify a level of payment responsibility to be borne by an eligible customer based on a percentage of the customer's income. Rules initially adopted by the director for the percentage of income payment plan program shall incorporate the eligibility criteria and payment arrangement and responsibility policies set forth in rule 4901:1-18-04(B) of the Ohio Administrative Code in effect on the effective date of this section.

Effective Date: 10-05-1999



Section 4928.54 - Aggregate percentage of income payment plan program customers.

Beginning on the starting date of competitive retail electric service, the director of development may aggregate percentage of income payment plan program customers for the purpose of competitively auctioning the supply of competitive retail electric generation service to bidders certified under section 4928.08 of the Revised Code and further qualified under eligibility criteria the director prescribes by rule under division (B) of section 4928.53 of the Revised Code after consultation with the commission and electric light companies regarding any such rule. The objectives of the auction shall be to provide reliable retail electric generation service to customers, based on selection criteria that the winning bid provide the lowest cost and best value to customers. The rules adopted by the director under division (B) of section 4928.53 of the Revised Code shall ensure a fair and unbiased auction process and the performance of any winning bidder.

Effective Date: 10-05-1999



Section 4928.55 - Energy efficiency and weatherization program.

The director of development shall establish an energy efficiency and weatherization program targeted, to the extent practicable, to high-cost, high-volume use structures occupied by customers eligible for the percentage of income payment plan program, with the goal of reducing the energy bills of the occupants. Acceptance of energy efficiency and weatherization services provided by the program shall be a condition for the eligibility of any such customer to participate in the percentage of income payment plan program. Any difference between universal service fund revenues under section 4928.51 of the Revised Code and any savings in percentage of income payment plan program costs as a result of competitive auctioning under section 4928.54 of the Revised Code shall be reinvested in the targeted energy efficiency and weatherization program.

Effective Date: 10-05-1999



Section 4928.56 - Education program for consumers eligible to participate in low-income customer assistance programs.

The director of development may adopt rules in accordance with Chapter 119. of the Revised Code establishing an education program for consumers eligible to participate in the low-income customer assistance programs. The education program shall provide information to consumers regarding energy efficiency and energy conservation.

Effective Date: 10-05-1999



Section 4928.57 - Biennial report to general assembly.

On and after the starting date of competitive retail electric service, the director of development shall provide a report every two years until 2008 to the standing committees of the general assembly that deal with public utility matters, regarding the effectiveness of the low-income customer assistance programs and the consumer education program, and the effectiveness of the advanced energy program created under sections 4928.61 to 4928.63 of the Revised Code.

Effective Date: 10-05-1999; 01-04-2007



Section 4928.58 - Public benefits advisory board.

(A) There is hereby created the public benefits advisory board, which has the purpose of ensuring that energy services be provided to low-income consumers in this state in an affordable manner consistent with the policy specified in section 4928.02 of the Revised Code. The advisory board shall consist of twenty-one members as follows: the director of development, the chairperson of the public utilities commission, the consumers' counsel, and the director of the air quality development authority, each serving ex officio and represented by a designee at the official's discretion; two members of the house of representatives appointed by the speaker of the house of representatives, neither of the same political party, and two members of the senate appointed by the president of the senate, neither of the same political party; and thirteen members appointed by the governor with the advice and consent of the senate, consisting of one representative of suppliers of competitive retail electric service; one representative of the residential class of electric utility customers; one representative of the industrial class of electric utility customers; one representative of the commercial class of electric utility customers; one representative of agricultural or rural customers of an electric utility; two customers receiving assistance under one or more of the low-income customer assistance programs, to represent customers eligible for any such assistance, including senior citizens; one representative of the general public; one representative of local intake agencies; one representative of a community-based organization serving low-income customers; one representative of environmental protection interests; one representative of lending institutions; and one person considered an expert in energy efficiency or renewables technology. Initial appointments shall be made not later than November 1, 1999.

(B) Initial terms of six of the appointed members shall end on June 30, 2003, and initial terms of the remaining seven appointed members shall end on June 30, 2004. Thereafter, terms of appointed members shall be for three years, with each term ending on the same day of the same month as the term it succeeds. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office after the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(C) Board members shall be reimbursed for their actual and necessary expenses incurred in the performance of board duties. The reimbursements constitute, as applicable, administrative costs of the low-income customer assistance programs for the purpose of division (A) of section 4928.51 of the Revised Code or administrative costs of the advanced energy program for the purpose of division (A) of section 4528.61 of the Revised Code.

(D) The advisory board shall select a chairperson from among its members. Only board members appointed by the governor with the advice and consent of the senate shall be voting members of the board; each shall have one vote in all deliberations of the board. A majority of the voting members constitute a quorum.

(E) The duties of the advisory board shall be as follows:

(1) Advise the director in the administration of the universal service fund and the low-income customer assistance programs and advise the director on the director's recommendation to the commission regarding the appropriate level of the universal service rider;

(2) Advise the director on the administration of the advanced energy program and the advanced energy fund under sections 4928.61 to 4928.63 of the Revised Code.

(F) The advisory board is not an agency for purposes of sections 101.82 to 101.87 of the Revised Code.

Effective Date: 03-22-2001; 01-04-2007



Section 4928.61 - Energy efficiency revolving loan fund.

(A) There is hereby established in the state treasury the advanced energy fund, into which shall be deposited all advanced energy revenues remitted to the director of development under division (B) of this section, for the exclusive purposes of funding the advanced energy program created under section 4928.62 of the Revised Code and paying the program's administrative costs. Interest on the fund shall be credited to the fund.

(B) Advanced energy revenues shall include all of the following:

(1) Revenues remitted to the director after collection by each electric distribution utility in this state of a temporary rider on retail electric distribution service rates as such rates are determined by the public utilities commission pursuant to this chapter. The rider shall be a uniform amount statewide, determined by the director of development, after consultation with the public benefits advisory board created by section 4928.58 of the Revised Code. The amount shall be determined by dividing an aggregate revenue target for a given year as determined by the director, after consultation with the advisory board, by the number of customers of electric distribution utilities in this state in the prior year. Such aggregate revenue target shall not exceed more than fifteen million dollars in any year through 2005 and shall not exceed more than five million dollars in any year after 2005. The rider shall be imposed beginning on the effective date of the amendment of this section by Sub. H.B. 251 of the 126th general assembly, January 4, 2007, and shall terminate at the end of ten years following the starting date of competitive retail electric service or until the advanced energy fund, including interest, reaches one hundred million dollars, whichever is first.

(2) Revenues from payments, repayments, and collections under the advanced energy program and from program income;

(3) Revenues remitted to the director after collection by a municipal electric utility or electric cooperative in this state upon the utility's or cooperative's decision to participate in the advanced energy fund;

(4) Revenues from renewable energy compliance payments as provided under division (C)(2) of section 4928.64 of the Revised Code;

(5) Revenue from forfeitures under division (C) of section 4928.66 of the Revised Code;

(6) Funds transferred pursuant to division (B) of Section 512.10 of S.B. 315 of the 129th general assembly;

(7) Interest earnings on the advanced energy fund.

(C)

(1) Each electric distribution utility in this state shall remit to the director on a quarterly basis the revenues described in divisions (B)(1) and (2) of this section. Such remittances shall occur within thirty days after the end of each calendar quarter.

(2) Each participating electric cooperative and participating municipal electric utility shall remit to the director on a quarterly basis the revenues described in division (B)(3) of this section. Such remittances shall occur within thirty days after the end of each calendar quarter. For the purpose of division (B)(3) of this section, the participation of an electric cooperative or municipal electric utility in the energy efficiency revolving loan program as it existed immediately prior to the effective date of the amendment of this section by Sub. H.B. 251 of the 126th general assembly, January 4, 2007, does not constitute a decision to participate in the advanced energy fund under this section as so amended.

(3) All remittances under divisions (C)(1) and (2) of this section shall continue only until the end of ten years following the starting date of competitive retail electric service or until the advanced energy fund, including interest, reaches one hundred million dollars, whichever is first.

(D) Any moneys collected in rates for non-low-income customer energy efficiency programs, as of October 5, 1999, and not contributed to the energy efficiency revolving loan fund authorized under this section prior to the effective date of its amendment by Sub. H.B. 251 of the 126th general assembly, January 4, 2007, shall be used to continue to fund cost-effective, residential energy efficiency programs, be contributed into the universal service fund as a supplement to that required under section 4928.53 of the Revised Code, or be returned to ratepayers in the form of a rate reduction at the option of the affected electric distribution utility.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 10-05-1999; 01-04-2007; 2008 SB221 07-31-2008



Section 4928.62 - Energy efficiency revolving loan program.

(A) There is hereby created the advanced energy program, which shall be administered by the director of development. Under the program, the director may authorize the use of moneys in the advanced energy fund for financial, technical, and related assistance for advanced energy projects in this state or for economic development assistance, in furtherance of the purposes set forth in section 4928.63 of the Revised Code.

(1) To the extent feasible given approved applications for assistance, the assistance shall be distributed among the certified territories of electric distribution utilities and participating electric cooperatives, and among the service areas of participating municipal electric utilities, in amounts proportionate to the remittances of each utility and cooperative under divisions (B)(1) and (3) of section 4928.61 of the Revised Code.

(2) The funds described in division (B)(6) of section 4928.61 of the Revised Code shall not be subject to the territorial requirements of division (A)(1) of this section.

(3) The director shall not authorize financial assistance for an advanced energy project under the program unless the director first determines that the project will create new jobs or preserve existing jobs in this state or use innovative technologies or materials.

(B) In carrying out sections 4928.61 to 4928.63 of the Revised Code, the director may do all of the following to further the public interest in advanced energy projects and economic development:

(1) Award grants, contracts, loans, loan participation agreements, linked deposits, and energy production incentives;

(2) Acquire in the name of the director any property of any kind or character in accordance with this section, by purchase, purchase at foreclosure, or exchange, on such terms and in such manner as the director considers proper;

(3) Make and enter into all contracts and agreements necessary or incidental to the performance of the director's duties and the exercise of the director's powers under sections 4928.61 to 4928.63 of the Revised Code;

(4) Employ or enter into contracts with financial consultants, marketing consultants, consulting engineers, architects, managers, construction experts, attorneys, technical monitors, energy evaluators, or other employees or agents as the director considers necessary, and fix their compensation;

(5) Adopt rules prescribing the application procedures for financial assistance under the advanced energy program; the fees, charges, interest rates, payment schedules, local match requirements, and other terms and conditions of any grants, contracts, loans, loan participation agreements, linked deposits, and energy production incentives; criteria pertaining to the eligibility of participating lending institutions; and any other matters necessary for the implementation of the program;

(6) Do all things necessary and appropriate for the operation of the program.

(C) The department of development may hold ownership to any unclaimed energy efficiency and renewable energy emission allowances provided for in Chapter 3745-14 of the Administrative Code or otherwise, that result from advanced energy projects that receive funding from the advanced energy fund, and it may use the allowances to further the public interest in advanced energy projects or for economic development.

(D) Financial statements, financial data, and trade secrets submitted to or received by the director from an applicant or recipient of financial assistance under sections 4928.61 to 4928.63 of the Revised Code, or any information taken from those statements, data, or trade secrets for any purpose, are not public records for the purpose of section 149.43 of the Revised Code.

(E) Nothing in the amendments of sections 4928.61, 4928.62, and 4928.63 of the Revised Code by Sub. H.B. 251 of the 126th general assembly shall affect any pending or effected assistance, pending or effected purchases or exchanges of property made, or pending or effected contracts or agreements entered into pursuant to division (A) or (B) of this section as the section existed prior to the effective date of those amendments, January 4, 2007, or shall affect the exemption provided under division (C) of this section as the section existed prior to that effective date.

(F) Any assistance a school district receives for an advanced energy project, including a geothermal heating, ventilating, and air conditioning system, shall be in addition to any assistance provided under Chapter 3318. of the Revised Code and shall not be included as part of the district or state portion of the basic project cost under that chapter.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 04-07-2004; 01-04-2007



Section 4928.621 - Creating an advanced energy manufacturing center.

(A) Any Edison technology center in this state is eligible to apply for and receive assistance pursuant to section 4928.62 of the Revised Code for the purposes of creating an advanced energy manufacturing center in this state that will provide for the exchange of information and expertise regarding advanced energy, assisting with the design of advanced energy projects, developing workforce training programs for such projects, and encouraging investment in advanced energy manufacturing technologies for advanced energy products and investment in sustainable manufacturing operations that create high-paying jobs in this state.

(B) Any university or group of universities in this state that conducts research on any advanced energy resource or any not-for-profit corporation formed to address issues affecting the price and availability of electricity and having members that are small businesses may apply for and receive assistance pursuant to section 4928.62 of the Revised Code for the purpose of encouraging research in this state that is directed at innovation in or the refinement of those resources or for the purpose of educational outreach regarding those resources and, to that end, shall use that assistance to establish such a program of research or education outreach. Any such educational outreach shall be directed at an increase in, innovation regarding, or refinement of access by or of application or understanding of businesses and consumers in this state regarding, advanced energy resources.

(C) Any independent group located in this state the express objective of which is to educate small businesses in this state regarding renewable energy resources and energy efficiency programs, or any small business located in this state electing to utilize an advanced energy project or participate in an energy efficiency program, is eligible to apply for and receive assistance pursuant to section 4928.62 of the Revised Code.

(D) Nothing in this section shall be construed as limiting the eligibility of any qualifying entity to apply for or receive assistance pursuant to section 4928.62 of the Revised Code.

Effective Date: 2008 SB221 07-31-2008



Section 4928.63 - Purpose of energy efficiency program.

The director of development and the public benefits advisory board have the powers and duties provided in sections 4928.61 and 4928.62 of the Revised Code, in order to promote the welfare of the people of this state; stabilize the economy; assist in the improvement and development within this state of not-for-profit entity, industrial, commercial, distribution, residential, and research buildings and activities required for the people of this state; improve the economic welfare of the people of this state by reducing energy costs and by reducing energy usage in a cost-efficient manner using, as determined by the director, both the most appropriate national, federal, or other standards for products and the best practices for the use of technology, products, or services in the context of a total facility or building; and assist in the lowering of energy demand to reduce air, water, or thermal pollution . It is hereby determined that the accomplishment of those purposes is essential so that the people of this state may maintain their present high standards in comparison with the people of other states and so that opportunities for improving the economic welfare of the people of this state, for improving the housing of residents of this state, and for favorable markets for the products of this state's natural resources, agriculture, and manufacturing shall be improved; and that it is necessary for this state to establish the program authorized pursuant to sections 4928.61 and 4928.62 of the Revised Code.

Effective Date: 04-07-2004; 01-04-2007



Section 4928.64 - Electric distribution utility to provide electricity from alternative energy resources.

(A)

(1) As used in sections 4928.64 and 4928.65 of the Revised Code, "alternative energy resource" means an advanced energy resource or renewable energy resource, as defined in section 4928.01 of the Revised Code that has a placed-in-service date of January 1, 1998, or after; a renewable energy resource created on or after January 1, 1998, by the modification or retrofit of any facility placed in service prior to January 1, 1998; or a mercantile customer-sited advanced energy resource or renewable energy resource, whether new or existing, that the mercantile customer commits for integration into the electric distribution utility's demand-response, energy efficiency, or peak demand reduction programs as provided under division (A)(2)(c) of section 4928.66 of the Revised Code, including, but not limited to, any of the following:

(a) A resource that has the effect of improving the relationship between real and reactive power;

(b) A resource that makes efficient use of waste heat or other thermal capabilities owned or controlled by a mercantile customer;

(c) Storage technology that allows a mercantile customer more flexibility to modify its demand or load and usage characteristics;

(d) Electric generation equipment owned or controlled by a mercantile customer that uses an advanced energy resource or renewable energy resource;

(e) Any advanced energy resource or renewable energy resource of the mercantile customer that can be utilized effectively as part of any advanced energy resource plan of an electric distribution utility and would otherwise qualify as an alternative energy resource if it were utilized directly by an electric distribution utility.

(2) For the purpose of this section and as it considers appropriate, the public utilities commission may classify any new technology as such an advanced energy resource or a renewable energy resource.

(B) By 2025 and thereafter, an electric distribution utility shall provide from alternative energy resources, including, at its discretion, alternative energy resources obtained pursuant to an electricity supply contract, a portion of the electricity supply required for its standard service offer under section 4928.141 of the Revised Code, and an electric services company shall provide a portion of its electricity supply for retail consumers in this state from alternative energy resources, including, at its discretion, alternative energy resources obtained pursuant to an electricity supply contract. That portion shall equal twenty-five per cent of the total number of kilowatt hours of electricity sold by the subject utility or company to any and all retail electric consumers whose electric load centers are served by that utility and are located within the utility's certified territory or, in the case of an electric services company, are served by the company and are located within this state. However, nothing in this section precludes a utility or company from providing a greater percentage. The baseline for a utility's or company's compliance with the alternative energy resource requirements of this section shall be the average of such total kilowatt hours it sold in the preceding three calendar years, except that the commission may reduce a utility's or company's baseline to adjust for new economic growth in the utility's certified territory or, in the case of an electric services company, in the company's service area in this state.

Of the alternative energy resources implemented by the subject utility or company by 2025 and thereafter:

(1) Half may be generated from advanced energy resources;

(2) At least half shall be generated from renewable energy resources, including one-half per cent from solar energy resources, in accordance with the following benchmarks:

By end of year Renewable energy resources Solar energy resources 2009 0.25% 0.004% 2010 0.50% 0.010% 2011 1% 0.030% 2012 1.5% 0.060% 2013 2% 0.090% 2014 2.5% 0.12% 2015 3.5% 0.15% 2016 4.5% 0.18% 2017 5.5% 0.22% 2018 6.5% 0.26% 2019 7.5% 0.3% 2020 8.5% 0.34% 2021 9.5% 0.38% 2022 10.5% 0.42% 2023 11.5% 0.46% 2024 and each calendar year thereafter 12.5% 0.5%

(3) At least one-half of the renewable energy resources implemented by the utility or company shall be met through facilities located in this state; the remainder shall be met with resources that can be shown to be deliverable into this state.

(C)

(1) The commission annually shall review an electric distribution utility's or electric services company's compliance with the most recent applicable benchmark under division (B)(2) of this section and, in the course of that review, shall identify any undercompliance or noncompliance of the utility or company that it determines is weather-related, related to equipment or resource shortages for advanced energy or renewable energy resources as applicable, or is otherwise outside the utility's or company's control.

(2) Subject to the cost cap provisions of division (C)(3) of this section, if the commission determines, after notice and opportunity for hearing, and based upon its findings in that review regarding avoidable undercompliance or noncompliance, but subject to division (C)(4) of this section, that the utility or company has failed to comply with any such benchmark, the commission shall impose a renewable energy compliance payment on the utility or company.

(a) The compliance payment pertaining to the solar energy resource benchmarks under division (B)(2) of this section shall be an amount per megawatt hour of undercompliance or noncompliance in the period under review, starting at four hundred fifty dollars for 2009, four hundred dollars for 2010 and 2011, and similarly reduced every two years thereafter through 2024 by fifty dollars, to a minimum of fifty dollars.

(b) The compliance payment pertaining to the renewable energy resource benchmarks under division (B)(2) of this section shall equal the number of additional renewable energy credits that the electric distribution utility or electric services company would have needed to comply with the applicable benchmark in the period under review times an amount that shall begin at forty-five dollars and shall be adjusted annually by the commission to reflect any change in the consumer price index as defined in section 101.27 of the Revised Code, but shall not be less than forty-five dollars.

(c) The compliance payment shall not be passed through by the electric distribution utility or electric services company to consumers. The compliance payment shall be remitted to the commission, for deposit to the credit of the advanced energy fund created under section 4928.61 of the Revised Code. Payment of the compliance payment shall be subject to such collection and enforcement procedures as apply to the collection of a forfeiture under sections 4905.55 to 4905.60 and 4905.64 of the Revised Code.

(3) An electric distribution utility or an electric services company need not comply with a benchmark under division (B)(1) or (2) of this section to the extent that its reasonably expected cost of that compliance exceeds its reasonably expected cost of otherwise producing or acquiring the requisite electricity by three per cent or more. The cost of compliance shall be calculated as though any exemption from taxes and assessments had not been granted under section 5727.75 of the Revised Code.

(4)

(a) An electric distribution utility or electric services company may request the commission to make a force majeure determination pursuant to this division regarding all or part of the utility's or company's compliance with any minimum benchmark under division (B)(2) of this section during the period of review occurring pursuant to division (C)(2) of this section. The commission may require the electric distribution utility or electric services company to make solicitations for renewable energy resource credits as part of its default service before the utility's or company's request of force majeure under this division can be made.

(b) Within ninety days after the filing of a request by an electric distribution utility or electric services company under division (C)(4)(a) of this section, the commission shall determine if renewable energy resources are reasonably available in the marketplace in sufficient quantities for the utility or company to comply with the subject minimum benchmark during the review period. In making this determination, the commission shall consider whether the electric distribution utility or electric services company has made a good faith effort to acquire sufficient renewable energy or, as applicable, solar energy resources to so comply, including, but not limited to, by banking or seeking renewable energy resource credits or by seeking the resources through long-term contracts. Additionally, the commission shall consider the availability of renewable energy or solar energy resources in this state and other jurisdictions in the PJM interconnection regional transmission organization or its successor and the midwest system operator or its successor.

(c) If, pursuant to division (C)(4)(b) of this section, the commission determines that renewable energy or solar energy resources are not reasonably available to permit the electric distribution utility or electric services company to comply, during the period of review, with the subject minimum benchmark prescribed under division (B)(2) of this section, the commission shall modify that compliance obligation of the utility or company as it determines appropriate to accommodate the finding. Commission modification shall not automatically reduce the obligation for the electric distribution utility's or electric services company's compliance in subsequent years. If it modifies the electric distribution utility or electric services company obligation under division (C)(4)(c) of this section, the commission may require the utility or company, if sufficient renewable energy resource credits exist in the marketplace, to acquire additional renewable energy resource credits in subsequent years equivalent to the utility's or company's modified obligation under division (C)(4)(c) of this section.

(5) The commission shall establish a process to provide for at least an annual review of the alternative energy resource market in this state and in the service territories of the regional transmission organizations that manage transmission systems located in this state. The commission shall use the results of this study to identify any needed changes to the amount of the renewable energy compliance payment specified under divisions (C)(2)(a) and (b) of this section. Specifically, the commission may increase the amount to ensure that payment of compliance payments is not used to achieve compliance with this section in lieu of actually acquiring or realizing energy derived from renewable energy resources. However, if the commission finds that the amount of the compliance payment should be otherwise changed, the commission shall present this finding to the general assembly for legislative enactment.

(D)

(1) The commission annually shall submit to the general assembly in accordance with section 101.68 of the Revised Code a report describing all of the following:

(a) The compliance of electric distribution utilities and electric services companies with division (B) of this section ;

(b) The average annual cost of renewable energy credits purchased by utilities and companies for the year covered in the report;

(c) Any strategy for utility and company compliance or for encouraging the use of alternative energy resources in supplying this state's electricity needs in a manner that considers available technology, costs, job creation, and economic impacts.

The commission shall begin providing the information described in division (D)(1)(b) of this section in each report submitted after the effective date of the amendment of this section by S.B. 315 of the 129th general assembly. The commission shall allow and consider public comments on the report prior to its submission to the general assembly. Nothing in the report shall be binding on any person, including any utility or company for the purpose of its compliance with any benchmark under division (B) of this section, or the enforcement of that provision under division (C) of this section.

(2) The governor, in consultation with the commission chairperson, shall appoint an alternative energy advisory committee. The committee shall examine available technology for and related timetables, goals, and costs of the alternative energy resource requirements under division (B) of this section and shall submit to the commission a semiannual report of its recommendations.

(E) All costs incurred by an electric distribution utility in complying with the requirements of this section shall be bypassable by any consumer that has exercised choice of supplier under section 4928.03 of the Revised Code.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General Assemblych.48,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2008 SB221 07-31-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4928.65 - Using renewable energy credits.

An electric distribution utility or electric services company may use renewable energy credits any time in the five calendar years following the date of their purchase or acquisition from any entity, including, but not limited to, a mercantile customer or an owner or operator of a hydroelectric generating facility that is located at a dam on a river, or on any water discharged to a river, that is within or bordering this state or within or bordering an adjoining state, for the purpose of complying with the renewable energy and solar energy resource requirements of division (B)(2) of section 4928.64 of the Revised Code. The public utilities commission shall adopt rules specifying that one unit of credit shall equal one megawatt hour of electricity derived from renewable energy resources, except that, for a generating facility of seventy-five megawatts or greater that is situated within this state and has committed by December 31, 2009, to modify or retrofit its generating unit or units to enable the facility to generate principally from biomass energy by June 30, 2013, each megawatt hour of electricity generated principally from that biomass energy shall equal, in units of credit, the product obtained by multiplying the actual percentage of biomass feedstock heat input used to generate such megawatt hour by the quotient obtained by dividing the then existing unit dollar amount used to determine a renewable energy compliance payment as provided under division (C)(2)(b) of section 4928.64 of the Revised Code by the then existing market value of one renewable energy credit, but such megawatt hour shall not equal less than one unit of credit. The rules also shall provide for this state a system of registering renewable energy credits by specifying which of any generally available registries shall be used for that purpose and not by creating a registry. That selected system of registering renewable energy credits shall allow a hydroelectric generating facility to be eligible for obtaining renewable energy credits and shall allow customer-sited projects or actions the broadest opportunities to be eligible for obtaining renewable energy credits.

Effective Date: 2008 SB221 07-31-2008; 2009 HB2 07-01-2009



Section 4928.66 - Implementing energy efficiency programs.

(A)

(1)

(a) Beginning in 2009, an electric distribution utility shall implement energy efficiency programs that achieve energy savings equivalent to at least three-tenths of one per cent of the total, annual average, and normalized kilowatt-hour sales of the electric distribution utility during the preceding three calendar years to customers in this state. An energy efficiency program may include a combined heat and power system placed into service or retrofitted on or after the effective date of the amendment of this section by S.B. 315 of the 129th general assembly, or a waste energy recovery system placed into service or retrofitted on or after the same date, except that a waste energy recovery system described in division (A)(38)(b) of section 4928.01 of the Revised Code may be included only if it was placed into service between January 1, 2002, and December 31, 2004. For a waste energy recovery or combined heat and power system, the savings shall be as estimated by the public utilities commission. The savings requirement, using such a three-year average, shall increase to an additional five-tenths of one per cent in 2010, seven-tenths of one per cent in 2011, eight-tenths of one per cent in 2012, nine-tenths of one per cent in 2013, one per cent from 2014 to 2018, and two per cent each year thereafter, achieving a cumulative, annual energy savings in excess of twenty-two per cent by the end of 2025. For purposes of a waste energy recovery or combined heat and power system, an electric distribution utility shall not apply more than the total annual percentage of the electric distribution utility's industrial-customer load, relative to the electric distribution utility's total load, to the annual energy savings requirement.

(b) Beginning in 2009, an electric distribution utility shall implement peak demand reduction programs designed to achieve a one per cent reduction in peak demand in 2009 and an additional seventy-five hundredths of one per cent reduction each year through 2018. In 2018, the standing committees in the house of representatives and the senate primarily dealing with energy issues shall make recommendations to the general assembly regarding future peak demand reduction targets.

(2) For the purposes of divisions (A)(1)(a) and (b) of this section:

(a) The baseline for energy savings under division (A)(1)(a) of this section shall be the average of the total kilowatt hours the electric distribution utility sold in the preceding three calendar years, and the baseline for a peak demand reduction under division (A)(1)(b) of this section shall be the average peak demand on the utility in the preceding three calendar years, except that the commission may reduce either baseline to adjust for new economic growth in the utility's certified territory.

(b) The commission may amend the benchmarks set forth in division (A)(1)(a) or (b) of this section if, after application by the electric distribution utility, the commission determines that the amendment is necessary because the utility cannot reasonably achieve the benchmarks due to regulatory, economic, or technological reasons beyond its reasonable control.

(c) Compliance with divisions (A)(1)(a) and (b) of this section shall be measured by including the effects of all demand-response programs for mercantile customers of the subject electric distribution utility, all waste energy recovery systems and all combined heat and power systems, and all such mercantile customer-sited energy efficiency, including waste energy recovery and combined heat and power, and peak demand reduction programs, adjusted upward by the appropriate loss factors. Any mechanism designed to recover the cost of energy efficiency, including waste energy recovery and combined heat and power, and peak demand reduction programs under divisions (A)(1)(a) and (b) of this section may exempt mercantile customers that commit their demand-response or other customer-sited capabilities, whether existing or new, for integration into the electric distribution utility's demand-response, energy efficiency, including waste energy recovery and combined heat and power, or peak demand reduction programs, if the commission determines that that exemption reasonably encourages such customers to commit those capabilities to those programs. If a mercantile customer makes such existing or new demand-response, energy efficiency, including waste energy recovery and combined heat and power, or peak demand reduction capability available to an electric distribution utility pursuant to division (A)(2)(c) of this section, the electric utility's baseline under division (A)(2)(a) of this section shall be adjusted to exclude the effects of all such demand-response, energy efficiency, including waste energy recovery and combined heat and power, or peak demand reduction programs that may have existed during the period used to establish the baseline. The baseline also shall be normalized for changes in numbers of customers, sales, weather, peak demand, and other appropriate factors so that the compliance measurement is not unduly influenced by factors outside the control of the electric distribution utility.

(d) Programs implemented by a utility may include demand-response programs, smart grid investment programs, provided that such programs are demonstrated to be cost-beneficial, customer-sited programs, including waste energy recovery and combined heat and power systems, and transmission and distribution infrastructure improvements that reduce line losses. Division (A)(2)(c) of this section shall be applied to include facilitating efforts by a mercantile customer or group of those customers to offer customer-sited demand-response, energy efficiency, including waste energy recovery and combined heat and power, or peak demand reduction capabilities to the electric distribution utility as part of a reasonable arrangement submitted to the commission pursuant to section 4905.31 of the Revised Code.

(e) No programs or improvements described in division (A)(2)(d) of this section shall conflict with any statewide building code adopted by the board of building standards.

(B) In accordance with rules it shall adopt, the public utilities commission shall produce and docket at the commission an annual report containing the results of its verification of the annual levels of energy efficiency and of peak demand reductions achieved by each electric distribution utility pursuant to division (A) of this section. A copy of the report shall be provided to the consumers' counsel.

(C) If the commission determines, after notice and opportunity for hearing and based upon its report under division (B) of this section, that an electric distribution utility has failed to comply with an energy efficiency or peak demand reduction requirement of division (A) of this section, the commission shall assess a forfeiture on the utility as provided under sections 4905.55 to 4905.60 and 4905.64 of the Revised Code, either in the amount, per day per undercompliance or noncompliance, relative to the period of the report, equal to that prescribed for noncompliances under section 4905.54 of the Revised Code, or in an amount equal to the then existing market value of one renewable energy credit per megawatt hour of undercompliance or noncompliance. Revenue from any forfeiture assessed under this division shall be deposited to the credit of the advanced energy fund created under section 4928.61 of the Revised Code.

(D) The commission may establish rules regarding the content of an application by an electric distribution utility for commission approval of a revenue decoupling mechanism under this division. Such an application shall not be considered an application to increase rates and may be included as part of a proposal to establish, continue, or expand energy efficiency or conservation programs. The commission by order may approve an application under this division if it determines both that the revenue decoupling mechanism provides for the recovery of revenue that otherwise may be forgone by the utility as a result of or in connection with the implementation by the electric distribution utility of any energy efficiency or energy conservation programs and reasonably aligns the interests of the utility and of its customers in favor of those programs.

(E) The commission additionally shall adopt rules that require an electric distribution utility to provide a customer upon request with two years' consumption data in an accessible form.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Effective Date: 2008 SB221 07-31-2008



Section 4928.67 - Standard contract or tariff providing for net energy metering.

(A)

(1) Except as provided in division (A)(2) of this section, an electric utility shall develop a standard contract or tariff providing for net metering. That contract or tariff shall be identical in rate structure, all retail rate components, and any monthly charges to the contract or tariff to which the same customer would be assigned if that customer were not a customer-generator.

(2) An electric utility shall also develop a separate standard contract or tariff providing for net metering for a hospital, as defined in section 3701.01 of the Revised Code, that is also a customer-generator, subject to all of the following:

(a) No limitation, including that in divisions (A)(31)(a) and (d) of section 4928.01 of the Revised Code, shall apply regarding the availability of the contract or tariff to such hospital customer-generators.

(b) The contract or tariff shall be based both upon the rate structure, rate components, and any charges to which the hospital would otherwise be assigned if the hospital were not a customer-generator and upon the market value of the customer-generated electricity at the time it is generated.

(c) The contract or tariff shall allow the hospital customer-generator to operate its electric generating facilities individually or collectively without any wattage limitation on size.

(B)

(1) Net metering under this section shall be accomplished using a single meter capable of registering the flow of electricity in each direction. If its existing electrical meter is not capable of measuring the flow of electricity in two directions, the customer-generator shall be responsible for all expenses involved in purchasing and installing a meter that is capable of measuring electricity flow in two directions.

(2) The electric utility, at its own expense and with the written consent of the customer-generator, may install one or more additional meters to monitor the flow of electricity in each direction.

(3) Consistent with the other provisions of this section, the measurement of net electricity supplied or generated shall be calculated in the following manner:

(a) The electric utility shall measure the net electricity produced or consumed during the billing period, in accordance with normal metering practices.

(b) If the electricity supplied by the electric utility exceeds the electricity generated by the customer-generator and fed back to the utility during the billing period, the customer-generator shall be billed for the net electricity supplied by the utility, in accordance with normal metering practices. If electricity is provided to the utility, the credits for that electricity shall appear in the next billing cycle.

(4) A net metering system used by a customer-generator shall meet all applicable safety and performance standards established by the national electrical code, the institute of electrical and electronics engineers, and underwriters laboratories.

(C) The public utilities commission shall adopt rules relating to additional control and testing requirements for customer-generators that the commission determines are necessary to protect public and worker safety and system reliability.

(D) An electric utility shall not require a customer-generator whose net metering system meets the standards and requirements provided for in divisions (B)(4) and (C) of this section to do any of the following:

(1) Comply with additional safety or performance standards;

(2) Perform or pay for additional tests;

(3) Purchase additional liability insurance.

Effective Date: 10-05-1999; 2008 SB221 07-31-2008



Section 4928.68 - Rules establishing greenhouse gas emission reporting requirements.

To the extent permitted by federal law, the public utilities commission shall adopt rules establishing greenhouse gas emission reporting requirements, including participation in the climate registry, and carbon dioxide control planning requirements for each electric generating facility that is located in this state, is owned or operated by a public utility that is subject to the commission's jurisdiction, and emits greenhouse gases, including facilities in operation on the effective date of this section.

Effective Date: 2008 SB221 07-31-2008



Section 4928.69 - No surcharge, service termination charge, exit fee, or transition charge.

Notwithstanding any provision of Chapter 4928. of the Revised Code and except as otherwise provided in an agreement filed with and approved by the public utilities commission under section 4905.31 of the Revised Code, an electric distribution utility shall not charge any person that is a customer of a municipal electric utility that is in existence on or before January 1, 2008, any surcharge, service termination charge, exit fee, or transition charge.

Effective Date: 2008 SB221 07-31-2008



Section 4928.70 - Review of green pricing programs.

(A) The public utilities commission may periodically review any green pricing program offered in this state as part of competitive retail electric service. At the conclusion of a review, the commission may make recommendations to improve or expand the program subject of the review.

(B) The commission shall adopt rules necessary to carry out purposes of this section.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 4928.71 - Study regarding customer choice; report.

The public utilities commission shall study whether increased energy efficiency, demand response, generation, and transmission provide increased opportunities for customer choice. The commission shall include in the study an evaluation of emerging technologies. The commission shall commence the study not later than eighteen months after the effective date of this section. At the conclusion of the study, the commission shall prepare a report of its findings and make the report available on its web site.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.



Section 4928.72 - Multi-state study on the development of compressed natural gas infrastructures for transportation.

The public utilities commission may, in cooperation with the department of transportation, work with other states to develop a multi-state study on the development of compressed natural gas infrastructures for transportation.

Added by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.






Chapter 4929 - ALTERNATE RATE PLAN FOR NATURAL GAS COMPANIES; CERTIFICATION OF GOVERNMENTAL AGGREGATORS AND RETAIL NATURAL GAS SUPPLIERS

Section 4929.01 - Alternate rate plan for natural gas company definitions.

As used in this chapter:

(A) "Alternative rate plan" means a method, alternate to the method of section 4909.15 of the Revised Code, for establishing rates and charges, under which rates and charges may be established for a commodity sales service or ancillary service that is not exempt pursuant to section 4929.04 of the Revised Code or for a distribution service. Alternative rate plans may include, but are not limited to, methods that provide adequate and reliable natural gas services and goods in this state; minimize the costs and time expended in the regulatory process; tend to assess the costs of any natural gas service or goods to the entity, service, or goods that cause such costs to be incurred; afford rate stability; promote and reward efficiency, quality of service, or cost containment by a natural gas company; provide sufficient flexibility and incentives to the natural gas industry to achieve high quality, technologically advanced, and readily available natural gas services and goods at just and reasonable rates and charges; or establish revenue decoupling mechanisms. Alternative rate plans also may include, but are not limited to, automatic adjustments based on a specified index or changes in a specified cost or costs.

(B) "Ancillary service" means a service that is ancillary to the receipt or delivery of natural gas to consumers, including, but not limited to, storage, pooling, balancing, and transmission.

(C) "Commodity sales service" means the sale of natural gas to consumers, exclusive of any distribution or ancillary service.

(D) "Comparable service" means any regulated service or goods whose availability, quality, price, terms, and conditions are the same as or better than those of the services or goods that the natural gas company provides to a person with which it is affiliated or which it controls, or, as to any consumer, that the natural gas company offers to that consumer as part of a bundled service that includes both regulated and exempt services or goods.

(E) "Consumer" means any person or association of persons purchasing, delivering, storing, or transporting, or seeking to purchase, deliver, store, or transport, natural gas, including industrial consumers, commercial consumers, and residential consumers, but not including natural gas companies.

(F) "Distribution service" means the delivery of natural gas to a consumer at the consumer's facilities, by and through the instrumentalities and facilities of a natural gas company, regardless of the party having title to the natural gas.

(G) "Natural gas company" means a natural gas company, as defined in section 4905.03 of the Revised Code, that is a public utility as defined in section 4905.02 of the Revised Code and excludes a retail natural gas supplier.

(H) "Person," except as provided in division (N) of this section, has the same meaning as in section 1.59 of the Revised Code, and includes this state and any political subdivision, agency, or other instrumentality of this state and includes the United States and any agency or other instrumentality of the United States.

(I) "Billing or collection agent" means a fully independent agent, not affiliated with or otherwise controlled by a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code, to the extent that the agent is under contract with such supplier or aggregator solely to provide billing and collection for competitive retail natural gas service on behalf of the supplier or aggregator.

(J) "Competitive retail natural gas service" means any retail natural gas service that may be competitively offered to consumers in this state as a result of revised schedules approved under division (C) of section 4929.29 of the Revised Code, a rule or order adopted or issued by the public utilities commission under Chapter 4905. of the Revised Code, or an exemption granted by the commission under sections 4929.04 to 4929.08 of the Revised Code.

(K) "Governmental aggregator" means either of the following:

(1) A legislative authority of a municipal corporation, a board of township trustees, or a board of county commissioners acting exclusively under section 4929.26 or 4929.27 of the Revised Code as an aggregator for the provision of competitive retail natural gas service;

(2) A municipal corporation acting exclusively under Section 4 of Article XVIII, Ohio Constitution, as an aggregator for the provision of competitive retail natural gas service.

(L)

(1) "Mercantile customer" means a customer that consumes, other than for residential use, more than five hundred thousand cubic feet of natural gas per year at a single location within this state or consumes natural gas, other than for residential use, as part of an undertaking having more than three locations within or outside of this state. "Mercantile customer" excludes a customer for which a declaration under division (L)(2) of this section is in effect pursuant to that division.

(2) A not-for-profit customer that consumes, other than for residential use, more than five hundred thousand cubic feet of natural gas per year at a single location within this state or consumes natural gas, other than for residential use, as part of an undertaking having more than three locations within or outside this state may file a declaration under division (L)(2) of this section with the public utilities commission. The declaration shall take effect upon the date of filing, and by virtue of the declaration, the customer is not a mercantile customer for the purposes of this section and sections 4929.20 to 4929.29 of the Revised Code or the purposes of a governmental natural gas aggregation or arrangement or other contract entered into after the declaration's effective date for the supply or arranging of the supply of natural gas to the customer to a location within this state. The customer may file a rescission of the declaration with the commission at any time. The rescission shall not affect any governmental natural gas aggregation or arrangement or other contract entered into by the customer prior to the date of the filing of the rescission and shall have effect only with respect to any subsequent such aggregation or arrangement or other contract. The commission shall prescribe rules under section 4929.10 of the Revised Code specifying the form of the declaration or a rescission and procedures by which a declaration or rescission may be filed.

(M) "Retail natural gas service" means commodity sales service, ancillary service, natural gas aggregation service, natural gas marketing service, or natural gas brokerage service.

(N) "Retail natural gas supplier" means any person, as defined in section 1.59 of the Revised Code, that is engaged on a for-profit or not-for-profit basis in the business of supplying or arranging for the supply of a competitive retail natural gas service to consumers in this state that are not mercantile customers. "Retail natural gas supplier" includes a marketer, broker, or aggregator, but excludes a natural gas company, a governmental aggregator as defined in division (K)(1) or (2) of this section, an entity described in division (A)(2) or (3) of section 4905.02 of the Revised Code, or a billing or collection agent, and excludes a producer or gatherer of gas to the extent such producer or gatherer is not a natural gas company under section 4905.03 of the Revised Code.

(O) "Revenue decoupling mechanism" means a rate design or other cost recovery mechanism that provides recovery of the fixed costs of service and a fair and reasonable rate of return, irrespective of system throughput or volumetric sales.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 06-26-2001; 2008 SB221 07-31-2008



Section 4929.02 - Policy of state as to natural gas services and goods.

(A) It is the policy of this state to, throughout this state:

(1) Promote the availability to consumers of adequate, reliable, and reasonably priced natural gas services and goods;

(2) Promote the availability of unbundled and comparable natural gas services and goods that provide wholesale and retail consumers with the supplier, price, terms, conditions, and quality options they elect to meet their respective needs;

(3) Promote diversity of natural gas supplies and suppliers, by giving consumers effective choices over the selection of those supplies and suppliers;

(4) Encourage innovation and market access for cost-effective supply- and demand-side natural gas services and goods;

(5) Encourage cost-effective and efficient access to information regarding the operation of the distribution systems of natural gas companies in order to promote effective customer choice of natural gas services and goods;

(6) Recognize the continuing emergence of competitive natural gas markets through the development and implementation of flexible regulatory treatment;

(7) Promote an expeditious transition to the provision of natural gas services and goods in a manner that achieves effective competition and transactions between willing buyers and willing sellers to reduce or eliminate the need for regulation of natural gas services and goods under Chapters 4905. and 4909. of the Revised Code;

(8) Promote effective competition in the provision of natural gas services and goods by avoiding subsidies flowing to or from regulated natural gas services and goods;

(9) Ensure that the risks and rewards of a natural gas company's offering of nonjurisdictional and exempt services and goods do not affect the rates, prices, terms, or conditions of nonexempt, regulated services and goods of a natural gas company and do not affect the financial capability of a natural gas company to comply with the policy of this state specified in this section;

(10) Facilitate the state's competitiveness in the global economy;

(11) Facilitate additional choices for the supply of natural gas for residential consumers, including aggregation;

(12) Promote an alignment of natural gas company interests with consumer interest in energy efficiency and energy conservation.

(B) The public utilities commission and the office of the consumers' counsel shall follow the policy specified in this section in exercising their respective authorities relative to sections 4929.03 to 4929.30 of the Revised Code.

(C) Nothing in Chapter 4929. of the Revised Code shall be construed to alter the public utilities commission's construction or application of division (E) of section 4905.03 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 06-26-2001; 2008 SB221 07-31-2008



Section 4929.03 - Applicability of other public utility commission provisions.

Except as otherwise provided in section 4929.04 of the Revised Code, only the commodity sales services, distribution services, and ancillary services of a natural gas company are subject to the jurisdiction of the public utilities commission. Chapter 4905. with the exception of section 4905.10, Chapter 4909., Chapter 4935. with the exception of sections 4935.01 and 4935.03, and sections 4933.08, 4933.09, 4933.11, 4933.123, 4933.17, 4933.28, and 4933.32 of the Revised Code do not apply to any other service or goods provided by a natural gas company. Nothing in this chapter prevents the commission from exercising its authority under Title XLIX of the Revised Code to protect customers of nonexempt, regulated services or goods from any adverse effects of the provision of unregulated services or goods. Nothing in this chapter affects the authority of the commission to enforce sections 4905.90 to 4905.96 of the Revised Code.

Effective Date: 09-17-1996; 05-27-2005



Section 4929.04 - Exempting commodity sales service or ancillary service of natural gas company from other rate provisions.

(A) The public utilities commission, upon the application of a natural gas company, after notice, after affording the public a period for comment, and in the case of a natural gas company with fifteen thousand or more customers after a hearing and in the case of a natural gas company with fewer than fifteen thousand customers after a hearing if the commission considers a hearing necessary, shall exempt, by order, any commodity sales service or ancillary service of the natural gas company from all provisions of Chapter 4905. with the exception of section 4905.10, Chapter 4909., and Chapter 4935. with the exception of sections 4935.01 and 4935.03 of the Revised Code, from sections 4933.08, 4933.09, 4933.11, 4933.123, 4933.17, 4933.28, and 4933.32 of the Revised Code, and from any rule or order issued under those Chapters or sections, including the obligation under section 4905.22 of the Revised Code to provide the commodity sales service or ancillary service, subject to divisions (D) and (E) of this section, and provided the commission finds that the natural gas company is in substantial compliance with the policy of this state specified in section 4929.02 of the Revised Code and that either of the following conditions exists:

(1) The natural gas company is subject to effective competition with respect to the commodity sales service or ancillary service;

(2) The customers of the commodity sales service or ancillary service have reasonably available alternatives.

(B) In determining whether the conditions in division (A)(1) or (2) of this section exist, factors the commission shall consider include, but are not limited to:

(1) The number and size of alternative providers of the commodity sales service or ancillary service;

(2) The extent to which the commodity sales service or ancillary service is available from alternative providers in the relevant market;

(3) The ability of alternative providers to make functionally equivalent or substitute services readily available at competitive prices, terms, and conditions;

(4) Other indicators of market power, which may include market share, growth in market share, ease of entry, and the affiliation of providers of services.

(C) The applicant shall have the burden of proof under this section.

(D) The commission shall not issue an order under division (A) of this section that exempts all of a natural gas company's commodity sales services from the chapters and sections specified in that division unless the commission finds that the company offers distribution services on a fully open, equal, and unbundled basis to all its customers and that all such customers reasonably may acquire commodity sales services from suppliers other than the natural gas company.

(E) An order exempting any or all of a natural gas company's commodity sales services or ancillary services under division (A) of this section shall prescribe both of the following:

(1) A separation plan that ensures, to the maximum extent practicable, that the operations, resources, and employees involved in the provision or marketing of exempt commodity sales services or ancillary services, and the books and records associated with those services, shall be separate from the operations, resources, and employees involved in the provision or marketing of nonexempt commodity sales services or ancillary services and the books and records associated with those services;

(2) A code of conduct that governs both the company's adherence to the state policy specified in section 4929.02 of the Revised Code and its sharing of information and resources between those employees involved in the provision or marketing of exempt commodity sales services or ancillary services and those employees involved in the provision or marketing of nonexempt commodity sales services or ancillary services. The commission, however, shall not prescribe, as part of any such separation plan or code of conduct, any requirement that unreasonably limits or restricts a company's ability to compete with unregulated providers of commodity sales services or ancillary services.

(F) Notwithstanding division (A)(2) of section 4929.08 of the Revised Code or any exemption granted under division (A) of this section, the commission has jurisdiction under section 4905.26 of the Revised Code, upon complaint of any person or upon the complaint or initiative of the commission, to determine whether a natural gas company has failed to comply with a separation plan or code of conduct prescribed under division (E) of this section. If, after notice and hearing as provided in section 4905.26 of the Revised Code, the commission is of the opinion that a natural gas company has failed to comply with such a plan or code, the commission may do any of the following:

(1) Issue an order directing the company to comply with the plan or code;

(2) Modify the plan or code, if the commission finds that such a modification is reasonable and appropriate, and order the company to comply with the plan or code as modified;

(3) Abrogate the order granting the company's exemption under division (A) of this section, if the commission finds that the company has engaged in one or more material violations of the plan or code, that the violation or violations were intentional, and that the abrogation is in the public interest.

(G) An order issued under division (F) of this section is enforceable in the manner set forth in section 4905.60 of the Revised Code. Any violation of such an order shall be deemed a violation of a commission order for the purpose of section 4905.54 of the Revised Code.

Effective Date: 09-17-1996; 05-27-2005



Section 4929.041 - Regulatory exemption of investment in storage or gathering facilities.

(A) As used in this section, "regulatory exemption" means an exemption from all provisions of Chapter 4905. of the Revised Code with the exception of sections 4905.10, 4905.35, and 4905.90 to 4905.96 of the Revised Code, Chapters 4909., 4933., and 4935. of the Revised Code, with the exception of section 4935.03 of the Revised Code, and from any rule or order issued under the exempted provisions of those chapters.

(B) The public utilities commission, upon an application filed under section 4909.18 of the Revised Code by a natural gas company in substantial compliance with the policy specified in section 4929.02 of the Revised Code, shall grant a regulatory exemption, by order, for either or both of the following:

(1) Any investments in storage or gathering facilities placed into service on or after January 1, 2010, and also any service of the natural gas company related to those facilities ;

(2) Any investments in gathering facilities placed into service before January 1, 2010, and also any service of the natural gas company related to those facilities.

(C)

(1) A natural gas company requesting a regulatory exemption under division (B)(2) of this section shall identify in the application both of the following:

(a) The valuation of the investments to be exempted, as determined under division (A)(1) of section 4909.15 of the Revised Code, in the rate case proceeding that established the company's rates in effect at the time of the filing of the application requesting the regulatory exemption;

(b) The valuation of all nonexempt investments placed into service after the date certain used in the rate case proceeding described in division (C)(1)(a) of this section, excluding investments for which deferral or recovery is authorized under section 4909.18, 4929.05, or 4929.111 of the Revised Code.

(2) The commission shall compare the valuations identified in divisions (C)(1)(a) and (b) of this section.

(a) If the valuation identified in division (C)(1)(a) of this section exceeds the valuation identified in division (C)(1)(b) of this section, the commission shall, in addition to the adjustments needed to implement the regulatory exemption, reduce the gross annual revenues to which the utility is entitled under division (B) of section 4909.15 of the Revised Code by applying the rate of return, as determined under division (A)(2) of section 4909.15 of the Revised Code in the rate case proceeding in which the regulatory exemption is being sought, to the difference in the two valuations.

(b) If the valuation identified in division (C)(1)(a) of this section does not exceed the valuation identified in division (C)(1)(b) of this section, the commission shall make no adjustments beyond those needed to implement the regulatory exemption.

(3) If the company, after a regulatory exemption has been granted under division (B)(2) of this section, subsequently places into service investments that perform the function that had been provided by the exempt investments prior to the granting of the regulatory exemption, the company shall not be authorized to recover revenues related to the investments placed into service greater than those consistent with the value of the exempt assets as would be determined under division (A)(1) of section 4909.15 of the Revised Code in the company's next rate case.

(D)

(1) Subject to division (E) of this section, a natural gas company subject to a regulatory exemption shall, to the maximum extent practicable, keep separate the company's operations, resources, and employees, and the associated books and records, involved in the provision or marketing of a company-provided service related to an investment exempted under the regulatory exemption from the operations, resources, and employees, and the associated books and records, involved in the provision or marketing of any company-provided service not exempted under the regulatory exemption or any other section of the Revised Code.

(2) An order granting regulatory exemption shall prescribe a functional separation plan for compliance with division (D)(1) of this section.

(E)

(1) No natural gas company subject to a regulatory exemption may use the company's storage or gathering facilities associated with the regulatory exemption to provide a commodity sales service that is unregulated or subject to an exemption order issued under section 4929.04 of the Revised Code.

(2) Upon application to the commission by a natural gas company and upon a finding of good cause shown, the commission may, by order, waive the prohibition described in division (E)(1) of this section. The natural gas company shall bear the burden of proof that the waiver is just and reasonable, which shall constitute good cause.

(F) The commission shall have continuous jurisdiction to enforce any terms that it imposes in a regulatory exemption . Whenever the commission is of the opinion, after hearing had upon complaint or upon its own initiative or complaint, served as provided in section 4905.26 of the Revised Code, that a regulatory exemption has adversely affected the quality, adequacy, or sufficiency of service provided by the company subject to the regulatory exemption , the commission may alter, amend, or suspend the regulatory exemption .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.



Section 4929.042 - Notice of converting use of gathering facility.

A natural gas company shall notify the public utilities commission in writing before converting the use of any gathering facilities described in division (B)(2) of section 4929.041 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 4929.05 - Request for approval of alternative rate plan.

(A) A natural gas company may request approval of an alternative rate plan by filing an application under section 4909.18 of the Revised Code, regardless of whether the application is for an increase in rates. After investigation, which may include a hearing at the discretion of the public utilities commission, the commission shall authorize the applicant to implement an alternative rate plan if the natural gas company has made a showing and the commission finds that all of the following conditions are met:

(1) The natural gas company is in compliance with section 4905.35 of the Revised Code and is in substantial compliance with the policy of this state specified in section 4929.02 of the Revised Code .

(2) The natural gas company is expected to continue to be in substantial compliance with the policy of this state specified in section 4929.02 of the Revised Code after implementation of the alternative rate plan.

(3) The alternative rate plan is just and reasonable.

(B) The applicant shall have the burden of proof under this section.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 09-17-1996



Section 4929.051 - Plan proposing to initiate or continue a revenue decoupling mechanism.

(A) An alternative rate plan filed by a natural gas company under section 4929.05 of the Revised Code and proposing to initiate or continue a revenue decoupling mechanism shall be considered an application not for an increase in rates if the rates, joint rates, tolls, classifications, charges, or rentals are based upon the billing determinants and revenue requirement authorized by the public utilities commission in the company's most recent rate case proceeding and the plan also establishes, continues, or expands an energy efficiency or energy conservation program.

(B) An alternative rate plan filed by a natural gas company under section 4929.05 of the Revised Code and seeking authorization to continue a previously approved alternative rate plan shall be considered an application not for an increase in rates.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 2008 SB221 07-31-2008



Section 4929.06 - Prescribing classifications, procedures, terms, or conditions for natural gas companies.

In carrying out sections 4929.04 and 4929.05 of the Revised Code, the public utilities commission may prescribe different classifications, procedures, terms, or conditions for different natural gas companies and for the natural gas services they provide, provided the classifications, procedures, terms, or conditions are reasonable and do not confer any undue economic, competitive, or market advantage or preference upon any natural gas company.

Effective Date: 09-17-1996



Section 4929.07 - Proceedings after approval of exemption or alternate plan.

(A) Within thirty days after the date of issuance of an order approving an exemption or alternative rate plan under section 4929.04 or 4929.05 of the Revised Code or within twenty days after the issuance of a rehearing entry pursuant to section 4903.10 of the Revised Code, whichever is later, the natural gas company shall do either of the following:

(1) File with the public utilities commission a notice of its intention to implement the exemption or alternative rate plan as directed by the commission in its order, and a copy of its revised rate schedules;

(2) Withdraw its exemption application or alternative rate plan request if the commission modifies or does not approve as filed the exemption application or the alternative rate plan request.

(B) If a natural gas company files a notice and revised schedules pursuant to division (A)(1) of this section, the commission, within thirty days after the date of the filing, shall do either of the following:

(1) Approve the revised schedules if the commission finds that there is no material difference between the approved alternative rate plan and the filed schedules;

(2) Disapprove the revised schedules if the commission finds that there is a material difference between the approved alternative rate plan and the filed revised schedules. If the commission disapproves the revised schedules, it shall provide a written order explaining its reasons for doing so, and it shall permit the company an additional thirty days to file revised rate schedules to implement the approved alternative rate plan or permit the company to withdraw the alternative rate plan pursuant to division (A)(2) of this section.

(C) If a natural gas company withdraws its exemption application or alternative rate plan request pursuant to division (A)(2) of this section, the commission's order regarding the application, or the portion of the commission's order regarding the plan, is void, and, in the case of the withdrawal of an alternative rate plan, the rates and charges found under section 4929.05 of the Revised Code by the commission to be just and reasonable pursuant to section 4909.15 of the Revised Code shall be effective as of the date the company files final rate schedules containing those rates and charges.

(D) If an order concerning an application filed with the commission for an exemption under section 4929.04 of the Revised Code has not been issued within one hundred eighty days after the date of the application's acceptance by the commission, the exemption may be placed into effect subject to the final order of the commission. If an order concerning an application filed with the commission for alternative rate regulation under section 4929.05 of the Revised Code has not been issued within two hundred seventy-five days after the date of the application's acceptance by the commission, the rates and charges and the alternative rate plan proposed in the application may be placed into effect by the natural gas company, subject to refund of amounts collected that exceed those authorized by the commission's final order. If a final order has not been issued within three hundred sixty-five days after the date of the application's filing, the natural gas company shall have no obligation to make a refund of amounts collected after the three hundred sixty-fifth day that exceed those authorized by the commission's final order. The commission may require an undertaking to secure the refund under this division if it finds it is warranted by the financial condition of the company.

(E) In no event shall the commission reduce or require the reduction of any rate or charge for a service that is exempt or for which alternative rate regulation has been granted by the commission under section 4929.04 or 4929.05 of the Revised Code, provided that the natural gas company is in substantial compliance with the policy of this state specified in section 4929.02 of the Revised Code. If a reduction of any rate or charge is required by the terms of an alternative rate plan approved under section 4929.05 of the Revised Code, the commission shall require it.

Effective Date: 09-17-1996



Section 4929.08 - Abrogation or modification of order.

(A) The public utilities commission has jurisdiction over every natural gas company that has been granted an exemption or alternative rate regulation under section 4929.04 or 4929.05 of the Revised Code. As to any such company, the commission, upon its own motion or upon the motion of any person adversely affected by such exemption or alternative rate regulation authority, and after notice and hearing and subject to this division, may abrogate or modify any order granting such an exemption or authority only under both of the following conditions:

(1) The commission determines that the findings upon which the order was based are no longer valid and that the abrogation or modification is in the public interest;

(2) The abrogation or modification is not made more than eight years after the effective date of the order, unless the affected natural gas company consents.

(B) After receiving an exemption or alternative rate regulation under section 4929.04 or 4929.05 of the Revised Code, no natural gas company shall implement the exemption or alternative rate regulation in a manner that violates the policy of this state specified in section 4929.02 of the Revised Code. Notwithstanding division (A) of this section, if the commission determines that a natural gas company granted such an exemption or alternative rate regulation is not in substantial compliance with that policy, that the natural gas company is not in compliance with its alternative rate plan, or that the exemption or alternative rate regulation is affecting detrimentally the integrity or safety of the natural gas company's distribution system or the quality of any of the company's regulated services or goods, the commission, after a hearing, may abrogate the order granting such an exemption or alternative rate regulation.

Effective Date: 09-17-1996



Section 4929.09 - Designating natural gas supplies that have been obtained to provide exempt service.

In accordance with the commission's order prescribing a separation plan under division (E) of section 4929.04 of the Revised Code, a natural gas company granted an exemption under section 4929.04 of the Revised Code for a commodity sales service or ancillary service may designate the natural gas supplies that have been obtained to provide that exempt service. Nothing in this section prevents the public utilities commission from exercising its authority under section 4905.302 of the Revised Code, provided, however, that the designation of the supplies for the exempt service and the cost of the designated supplies shall not be considered in the determination of rates and charges for the company's nonexempt services, including rates and charges determined pursuant to section 4905.302 of the Revised Code.

Effective Date: 09-17-1996; 05-27-2005



Section 4929.10 - Adoption of rules.

The public utilities commission shall adopt rules to carry out this chapter. Initial rules shall be adopted within one hundred eighty days after the effective date of this section.

Effective Date: 09-17-1996



Section 4929.11 - Automatic adjustment mechanism or device for rates.

(A) Upon an application filed under this section, the public utilities commission may allow any automatic adjustment mechanism or device in a natural gas company's rate schedules that allows a natural gas company's rates or charges for a regulated service or goods to fluctuate automatically in accordance with changes in a specified cost or costs.

(B) Upon an application filed under section 4909.18 or 4929.05 of the Revised Code, the commission may allow any automatic adjustment mechanism or device as described in division (A) of this section.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 09-17-1996



Section 4929.111 - Implementation of capital expenditure program.

(A) A natural gas company may file an application with the public utilities commission under section 4909.18, 4929.05, or 4929.11 of the Revised Code to implement a capital expenditure program for any of the following:

(1) Any infrastructure expansion, infrastructure improvement, or infrastructure replacement program;

(2) Any program to install, upgrade, or replace information technology systems;

(3) Any program reasonably necessary to comply with any rules, regulations, or orders of the commission or other governmental entity having jurisdiction.

(B) An application submitted under division (A) of this section shall specify the total cost of the capital expenditure program.

(C) If the commission finds that the capital expenditure program is consistent with the natural gas company's obligation under section 4905.22 of the Revised Code to furnish necessary and adequate services and facilities, which services and facilities the commission finds to be just and reasonable, the commission shall approve the application. Any deferral or recovery authorized under division (D) of this section shall be limited to amounts that are no greater than those consistent with the total cost of the capital expenditure program as set forth in the application, unless the commission in its discretion authorizes additional recovery under this section.

(D) In approving an application under division (C) of this section, the commission shall authorize the natural gas company to defer or recover in an application that the natural gas company may file under section 4909.18, 4929.05, or 4929.11 of the Revised Code, both of the following:

(1) A regulatory asset for the post-in-service carrying costs on that portion of the assets of the capital expenditure program that are placed in service but not reflected in rates as plant in service;

(2) A regulatory asset for the incremental depreciation directly attributable to the capital expenditure program and the property tax expense directly attributable to the capital expenditure program.

(E) A natural gas company shall not request recovery of the costs described in division (D) of this section under section 4929.05 or 4929.11 of the Revised Code more than one time each calendar year.

(F) The natural gas company may make any accounting accruals, necessary to establish the regulatory assets authorized under division (D) of this section, in addition to any allowance for funds used during construction.

(G)

(1) Any accrual for deferral or recovery under division (D) of this section shall be calculated in accordance with the system of accounts established by the commission under section 4905.13 of the Revised Code.

(2) The natural gas company shall calculate the post-in-service carrying costs, described in division (D)(1) of this section, for every investment in an asset of the capital expenditure program. This calculation shall be based on the cost of long-term debt of the natural gas company.

(H) Any accruals for deferral or recovery under division (D) of this section shall commence when the assets of the capital expenditure program are placed in service and shall cease when rates reflecting the cost of those assets are effective.

Added by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.



Section 4929.12 - No intent to modify existing powers.

Except as otherwise provided in the amendment of sections 4901.12, 4905.02, 4905.07, 4905.35, 4911.10, and 5727.33 and the enactment of sections 4929.01 to 4929.15 of the Revised Code by House Bill No. 476 of the 121st general assembly, the general assembly does not intend any modification to the existing powers of the public utilities commission under Title XLIX [49] of the Revised Code.

Effective Date: 09-17-1996



Section 4929.13 - Exercising rights of public utility.

A natural gas company granted an exemption or alternative rate regulation under section 4929.04 or 4929.05 of the Revised Code is a public utility for the purpose of exercising the rights of a public utility in support of its regulated services and goods. Nothing in this chapter affects the right of appropriation of a natural gas company under law in support of its regulated services and goods.

Effective Date: 09-17-1996



Section 4929.14 - Applying consumer sales practices act.

Sections 1345.01 to 1345.13 of the Revised Code shall apply to transactions between a natural gas company and its customers that involve natural gas services or goods that are exempt from or otherwise not subject to the jurisdiction of the public utilities commission pursuant to sections 4929.03 to 4929.05 of the Revised Code.

Effective Date: 06-26-2001



Section 4929.15 - Investigating service complaints.

(A) If, by the consumers' counsel's own inquiries or as a result of complaints, the consumers' counsel has reasonable grounds to believe that a natural gas company is engaging in an act or practice giving rise to a ground for complaint under section 4905.26 of the Revised Code, the consumers' counsel may investigate. Prior to commencing an investigation, the consumers' counsel shall notify the natural gas company in writing of the information that the consumers' counsel will seek by the authority granted by this section. If the natural gas company fails to provide the information requested within twenty days after the date of receipt of notice from the consumers' counsel, the consumers' counsel may administer oaths, subpoena witnesses, adduce evidence, and require the production of relevant matter.

(B) Within ten days after the date a subpoena has been served pursuant to division (A) of this section, an application to extend the return day, or modify or quash the subpoena, stating good cause, may be filed with the public utilities commission. The commission shall rule on the application within ten days after the date of its filing.

(C) A person subpoenaed under this section shall comply with the terms of the subpoena, unless, as provided under division (B) of this section, the parties agree to modify the terms of the subpoena or unless the commission has modified or quashed the subpoena, extended the return day of the subpoena, or issued any other order with respect to the subpoena prior to its return day.

(D) If a person fails without lawful excuse to obey a subpoena or to produce relevant matter under this section, the consumers' counsel may file an application with the commission for an order compelling compliance. The commission shall rule on the application within ten days after the date of its filing.

Effective Date: 09-17-1996



Section 4929.20 - Certifying governmental aggregators and retail natural gas suppliers.

(A) No governmental aggregator as defined in division (K)(1) of section 4929.01 of the Revised Code or no retail natural gas supplier shall provide a competitive retail natural gas service on or after thirteen months following the effective date of this section to a consumer in this state without first being certified by the public utilities commission regarding its managerial, technical, and financial capability to provide that service and providing reasonable financial assurances sufficient to protect customers and natural gas companies from default. In addition, a retail natural gas supplier may be required to provide a performance bond sufficient to protect customers and natural gas companies from default. Certification shall be granted pursuant to procedures and standards the commission shall prescribe in accordance with rules adopted under section 4929.10 of the Revised Code. However, certification or certification renewal shall be deemed approved thirty days after the filing of an application with the commission unless the commission suspends that approval for good cause shown. In the case of such a suspension, the commission shall act to approve or deny certification or certification renewal to the applicant not later than ninety days after the date of the suspension.

(B) Capability standards adopted in rules pursuant to division (A) of this section shall be sufficient to ensure compliance with section 4929.22 of the Revised Code and with the minimum service requirements established under section 4929.23 of the Revised Code. The standards shall allow flexibility for voluntary aggregation, to encourage market creativity in responding to consumer needs and demands. The rules shall include procedures for biennially renewing certification.

(C)

(1) The commission may suspend, rescind, or conditionally rescind the certification of any retail natural gas supplier or governmental aggregator issued under this section if the commission determines, after reasonable notice and opportunity for hearing, that the retail natural gas supplier or governmental aggregator has failed to comply with any applicable certification standards prescribed in rules adopted pursuant to this section or section 4929.22 of the Revised Code.

(2) An affected natural gas company may file an application with the commission for approval of authority to recover in accordance with division (C)(2) of this section incremental costs reasonably and prudently incurred by the company in connection with the commission's continuation, suspension, rescission, or conditional rescission of a particular retail natural gas supplier's certification under division (C)(1) of this section. Upon the filing of such an application, the commission shall conduct an audit of such incremental costs as are specified in the application. Cost recovery shall be through a rider on the base rates of customers of the company for which there is a choice of supplier of commodity sales service as a result of revised schedules approved under division (C) of section 4929.29 of the Revised Code, a rule or order adopted or issued by the commission under Chapter 4905. of the Revised Code, or an exemption granted by the commission under sections 4929.04 to 4929.08 of the Revised Code. The rider shall take effect ninety days after the date of the application's filing unless the commission, based on the audit results and for good cause shown, sets the matter for hearing. After the hearing, the commission shall approve the application, and authorize such cost recovery rider effective on the date specified in the order, only for such incremental costs as the commission determines were reasonably and prudently incurred by the company in connection with the continuation, suspension, rescission, or conditional rescission of a retail natural gas supplier's certification under division (C)(1) of this section. Any proceeding under division (C)(2) of this section shall be governed by Chapter 4903. of the Revised Code.

(D) No natural gas company, on and after thirteen months following the effective date of this section, shall knowingly distribute natural gas, to a retail consumer in this state, for any governmental aggregator, as defined in division (K)(1) of section 4929.01 of the Revised Code, or retail natural gas supplier, that has not been certified by the commission pursuant to this section.

Effective Date: 06-26-2001



Section 4929.21 - Consent to jurisdiction - appointment of statutory agent.

(A)

(1) Beginning on the effective date of initial rules adopted pursuant to division (A) of section 4929.20 of the Revised Code, no person shall operate in this state as a retail natural gas supplier, unless that person first does both of the following:

(a) Consents irrevocably to the jurisdiction of the courts of this state and service of process in this state, including, without limitation, service of summonses and subpoenas, for any civil or criminal proceeding arising out of or relating to such operation, by providing that irrevocable consent in accordance with division (A)(4) of this section;

(b) Designates an agent authorized to receive that service of process in this state, by filing with the public utilities commission a document designating that agent.

(2) Beginning on the effective date of initial rules adopted pursuant to division (A) of section 4929.20 of the Revised Code, no person shall continue to operate as such retail natural gas supplier unless that person continues to consent to such jurisdiction and service of process in this state and continues to designate an agent as provided under this division, by refiling in accordance with division (A)(4) of this section the appropriate documents filed under division (A)(1) of this section or, as applicable, the appropriate amended documents filed under division (A)(3) of this section. Such refiling shall occur during the month of December of every fourth year after the initial filing of a document under division (A)(1) of this section.

(3) If the address of the person filing a document under division (A)(1) or (2) of this section changes, or if a person's agent or the address of the agent changes, from that listed on the most recently filed of such documents, the person shall file an amended document containing the new information.

(4) The consent and designation required by divisions (A)(1), (2), and (3) of this section shall be in writing, on forms prescribed by the commission. The original of each such document or amended document shall be legible and shall be filed with the commission, with a copy filed with the office of the consumers' counsel and with the attorney general's office.

(B) A person who enters this state pursuant to a summons, subpoena, or other form of process authorized by this section is not subject to arrest or service of process, whether civil or criminal, in connection with other matters that arose before the person's entrance into this state pursuant to such summons, subpoena, or other form of process.

(C) Divisions (A) and (B) of this section do not apply to any of the following:

(1) A corporation incorporated under the laws of this state that has appointed a statutory agent pursuant to section 1701.07 or 1702.06 of the Revised Code;

(2) A foreign corporation licensed to transact business in this state that has appointed a designated agent pursuant to section 1703.041 of the Revised Code;

(3) Any other person that is a resident of this state or that files consent to service of process and designates a statutory agent pursuant to other laws of this state.

Effective Date: 06-26-2001



Section 4929.22 - Minimum service requirements.

For the protection of consumers in this state, the public utilities commission shall adopt rules under section 4929.10 of the Revised Code specifying the necessary minimum service requirements of a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code regarding the marketing, solicitation, sale, or provision, directly or through its billing and collection agent, of any competitive retail natural gas service for which it is subject to certification. Rules adopted under this section shall include additional consumer protections concerning all of the following:

(A) Contract disclosure. The rules shall include requirements that a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code do both of the following:

(1) Provide consumers with adequate, accurate, and understandable pricing and terms and conditions of service, including any switching fees, and with a document containing the terms and conditions of pricing and service before the consumer enters into the contract for service;

(2) Disclose the conditions under which a customer may rescind a contract without penalty.

(B) Service qualification and termination. The rules shall include a requirement that, before a consumer is eligible for service from a retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code, the consumer shall discharge, or enter into a plan to discharge, all existing arrearages owed to or being billed by the natural gas company from which the consumer presently is receiving service. The rules also shall provide for disclosure of the terms identifying how customers may switch or terminate service, including any required notice and any penalties.

(C) Minimum content of customer bills. The rules shall include all of the following requirements, which shall be standardized:

(1) Price disclosure and disclosures of total billing units for the billing period and historical annual usage;

(2) To the maximum extent practicable, separate listing of each service component to enable a customer to recalculate its bill for accuracy;

(3) Identification of the supplier of each service;

(4) Statement of where and how payment may be made and provision of a toll-free or local customer assistance and complaint number for the retail natural gas supplier or governmental aggregator, as well as a consumer assistance telephone number or numbers for state agencies, such as the commission, the office of the consumers' counsel, and the attorney general's office, with the available hours noted;

(5) Other than for the first billing after the effective date of initial rules adopted pursuant to division (A) of section 4929.20 of the Revised Code, highlighting and clear explanation on each customer bill, for two consecutive billing periods, of any changes in the rates, terms, and conditions of service.

(D) Disconnection and service termination, including requirements with respect to master-metered buildings. The rules shall include policies and procedures that are consistent with sections 4933.12 and 4933.122 of the Revised Code and the commission's rules adopted under those sections, and that provide for all of the following:

(1) Coordination between suppliers for the purpose of maintaining service;

(2) The allocation of partial payments between suppliers when service components are jointly billed;

(3) A prohibition against switching, or authorizing the switching of, a customer's supplier of competitive retail natural gas service without the prior consent of the customer in accordance with appropriate confirmation practices, which may include independent, third-party verification procedures;

(4) A requirement of disclosure of the conditions under which a customer may rescind a decision to switch its supplier without penalty;

(5) Specification of any required notice and any penalty for early termination of contract.

(E) Minimum service quality, safety, and reliability.

(F) Customer information. The rules shall include requirements that a natural gas company make generic customer load pattern information available to a retail natural gas supplier or governmental aggregator as defined in division (K)(1) or (2) of section 4929.01 of the Revised Code on a comparable and nondiscriminatory basis, and make customer information available to a retail natural gas supplier or governmental aggregator as defined in division (K)(1) or (2) of section 4929.01 of the Revised Code on a comparable and nondiscriminatory basis unless, as to customer information, the customer objects. The rules shall ensure that each natural gas company provide clear and frequent notice to its customers of the right to object and of applicable procedures. The rules shall establish the exact language that shall be used in all such notices. The rules also shall require that, upon the request of a governmental aggregator defined in division (K)(1) of section 4929.01 of the Revised Code, solely for purposes of the disclosure required by division (D) of section 4929.26 of the Revised Code, or for purposes of a governmental aggregator defined in division (K)(2) of section 4929.01 of the Revised Code, a natural gas company or retail natural gas supplier must provide the governmental aggregator, in a timely manner and at such cost as the commission shall provide for in the rules, with the billing names and addresses of the customers of the company or supplier whose retail natural gas loads are to be included in the governmental aggregation.

(G) Ohio office. The rules shall require that a retail natural gas supplier maintain an office and an employee in this state.

Effective Date: 06-26-2001



Section 4929.23 - Information provided by supplier or aggregator.

(A) A retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code shall provide the public utilities commission with such information, regarding a competitive retail natural gas service for which it is subject to certification, as the commission considers necessary to carry out sections 4929.20 to 4929.24 of the Revised Code. The commission shall take such measures as it considers necessary to protect the confidentiality of any such information.

(B) The commission shall require each retail natural gas supplier or governmental aggregator subject to certification under section 4929.20 of the Revised Code to file an annual report of such receipts and sales from the provision of those competitive retail natural gas services for which it is subject to certification. For the purpose of the reports, sales of hundred cubic feet of natural gas are deemed to occur at the meter of the retail customer.

Effective Date: 06-26-2001



Section 4929.24 - Public utilities commission jurisdiction.

(A)

(1) The public utilities commission has jurisdiction under section 4905.26 of the Revised Code, upon complaint of any person or complaint or initiative of the commission regarding the provision by a retail natural gas supplier subject to certification under section 4929.20 of the Revised Code of any service for which it is subject to certification.

(2) The commission also has jurisdiction under section 4905.26 of the Revised Code, upon complaint of any person or complaint or initiative of the commission to determine whether a retail natural gas supplier subject to certification under section 4929.20 of the Revised Code has violated or failed to comply with any provision of sections 4929.20 to 4929.23 of the Revised Code regarding a competitive retail natural gas service for which it is subject to certification or any rule or order adopted or issued by the commission for purposes of those sections.

(B) In addition to its authority under division (C)(1) of section 4929.20 of the Revised Code and to any other remedies provided by law, the commission, after reasonable notice and opportunity for hearing in accordance with section 4905.26 of the Revised Code, may do any of the following:

(1) Order rescission of a contract, or restitution to customers, in any complaint brought pursuant to division (A)(1) or (2) of this section;

(2) Order any remedy or forfeiture provided under sections 4905.54 to 4905.60 and 4905.64 of the Revised Code upon a finding under division (A)(2) of this section that the retail natural gas supplier subject to certification under section 4929.20 of the Revised Code has violated or failed to comply, regarding a competitive retail natural gas service for which it is subject to certification, with any provision of sections 4929.20 to 4929.23 of the Revised Code or any rule or order adopted or issued under those sections.

(C)

(1) In addition to the authority conferred under section 4911.15 of the Revised Code, the consumers' counsel may file a complaint under division (A)(1) or (2) of this section on behalf of residential consumers in this state or appear before the commission as a representative of those consumers pursuant to any complaint filed under division (A)(1) or (2) of this section.

(2) In addition to the authority conferred under section 4911.19 of the Revised Code, the consumers' counsel, upon reasonable grounds, may file with the commission under section 4905.26 of the Revised Code a complaint for discovery if the recipient of an inquiry under section 4911.19 of the Revised Code fails to provide a response within the time specified in that section.

(D) The commission's jurisdiction with respect to a natural gas company under Chapter 4905. of the Revised Code extends to any violation of division (D) of section 4929.20 or any failure to comply with division (C) of section 4929.29 of the Revised Code.

Effective Date: 06-26-2001



Section 4929.25 - Determine total allowable amount of capacity and commodity costs, and costs incidental thereto.

(A) Upon the filing of an application by a natural gas company in such form and pursuant to such procedures as shall be prescribed by rule of the commission under section 4929.10 of the Revised Code for the purpose of this division, the commission shall determine the total allowable amount of capacity and commodity costs, and costs incidental thereto, of the company to be received as revenues under this division. Such amount shall be the just and reasonable costs of the company that the commission by order determines meet all of the following criteria:

(1) The costs were prudently incurred.

(2) The costs are legitimate, net, verifiable, and directly due to capacity and commodity obligations entered into by the natural gas company on behalf of consumers that take commodity sales service from other than the natural gas company.

(3) The costs are otherwise unrecoverable.

(4) The company would otherwise be entitled to an opportunity to recover those costs. The commission shall not authorize such revenue opportunity for a company under this division without first setting the matter for hearing, giving notice of the hearing date to the company, and publishing notice of the hearing one time in a newspaper of general circulation in each county affected by the application. At the hearing, the company shall have the burden of demonstrating allowable costs under this division.

(B) Upon the issuance of an order under division (A) of this section determining any allowable capacity and commodity costs, and costs incidental thereto, of a natural gas company, the company shall file with the commission under section 4905.30 of the Revised Code revised schedules allowing the recovery of such costs as the commission authorized in the order, and containing such necessary and appropriate cost recovery mechanism or mechanisms as the commission prescribes in the order. The commission shall act promptly to approve such revised schedules as it determines comply with the order.

Effective Date: 06-26-2001



Section 4929.26 - Local program for automatic aggregation.

(A)

(1) The legislative authority of a municipal corporation may adopt an ordinance, or the board of township trustees of a township or the board of county commissioners of a county may adopt a resolution, under which, in accordance with this section and except as otherwise provided in division (A)(2) of this section, the legislative authority or board may aggregate automatically, subject to the opt-out requirements of division (D) of this section, competitive retail natural gas service for the retail natural gas loads that are located, respectively, within the municipal corporation, township, or unincorporated area of the county and for which there is a choice of supplier of that service as a result of revised schedules approved under division (C) of section 4929.29 of the Revised Code, a rule or order adopted or issued by the commission under Chapter 4905. of the Revised Code, or an exemption granted by the commission under sections 4929.04 to 4929.08 of the Revised Code. An ordinance or a resolution adopted under this section shall expressly state that it is adopted pursuant to the authority conferred by this section. The legislative authority or board also may exercise its authority under this section jointly with any other such legislative authority or board. For the purpose of the aggregation, the legislative authority or board may enter into service agreements to facilitate the sale and purchase of the service for the retail natural gas loads.

(2)

(a) No aggregation under an ordinance or resolution adopted under division (A)(1) of this section shall include the retail natural gas load of any person that meets any of the following criteria:

(i) The person is both a distribution service customer and a mercantile customer on the date of commencement of service to the aggregated load, or the person becomes a distribution service customer after that date and also is a mercantile customer.

(ii) The person is supplied with commodity sales service pursuant to a contract with a retail natural gas supplier that is in effect on the effective date of the ordinance or resolution.

(iii) The person is supplied with commodity sales service as part of a retail natural gas load aggregation provided for pursuant to a rule or order adopted or issued by the commission under this chapter or Chapter 4905. of the Revised Code.

(b) Nothing in division (A)(2)(a) of this section precludes a governmental aggregation under this section from permitting the retail natural gas load of a person described in division (A)(2)(a) of this section from being included in the aggregation upon the expiration of any contract or aggregation as described in division (A)(2)(a)(ii) or (iii) of this section or upon the person no longer being a customer as described in division (A)(2)(a)(i) of this section or qualifying to be included in an aggregation described under division (A)(2)(a)(iii) of this section.

(B) An ordinance or resolution adopted under division (A) of this section shall direct the board of elections to submit the question of the authority to aggregate to the electors of the respective municipal corporation, township, or unincorporated area of a county at a special election on the day of the next primary or general election in the municipal corporation, township, or county. The legislative authority or board shall certify a copy of the ordinance or resolution to the board of elections not less than ninety days before the day of the special election. No ordinance or resolution adopted under division (A) of this section that provides for an election under this division shall take effect unless approved by a majority of the electors voting upon the ordinance or resolution at the election held pursuant to this division.

(C) Upon the applicable requisite authority under divisions (A) and (B) of this section, the legislative authority or board shall develop a plan of operation and governance for the aggregation program so authorized. Before adopting a plan under this division, the legislative authority or board shall hold at least two public hearings on the plan. Before the first hearing, the legislative authority or board shall publish notice of the hearings once a week for two consecutive weeks in a newspaper of general circulation in the jurisdiction or as provided in section 7.16 of the Revised Code. The notice shall summarize the plan and state the date, time, and location of each hearing.

(D) No legislative authority or board, pursuant to an ordinance or resolution under divisions (A) and (B) of this section, shall aggregate any retail natural gas load located within its jurisdiction unless it in advance clearly discloses to the person whose retail natural gas load is to be so aggregated that the person will be enrolled automatically in the aggregation and will remain so enrolled unless the person affirmatively elects by a stated procedure not to be so enrolled. The disclosure shall state prominently the rates, charges, and other terms and conditions of enrollment. The stated procedure shall allow any person enrolled in the aggregation the opportunity to opt out of the aggregation every two years, without paying a switching fee. Any such person that opts out of the aggregation pursuant to the stated procedure shall default to the natural gas company providing distribution service for the person's retail natural gas load, until the person chooses an alternative supplier.

(E)

(1) With respect to a governmental aggregation for a municipal corporation that is authorized pursuant to divisions (A) to (D) of this section, resolutions may be proposed by initiative or referendum petitions in accordance with sections 731.28 to 731.41 of the Revised Code.

(2) With respect to a governmental aggregation for a township or the unincorporated area of a county, which aggregation is authorized pursuant to divisions (A) to (D) of this section, resolutions may be proposed by initiative or referendum petitions in accordance with sections 731.28 to 731.40 of the Revised Code, except that:

(a) The petitions shall be filed, respectively, with the township fiscal officer or the board of county commissioners, who shall perform those duties imposed under those sections upon the city auditor or village clerk.

(b) The petitions shall contain the signatures of not less than ten per cent of the total number of electors in the township or the unincorporated area of the county, respectively, who voted for the office of governor at the preceding general election for that office in that area.

(F) A governmental aggregator under division (A) of this section is not a public utility engaging in the wholesale purchase and resale of natural gas, and provision of the aggregated service is not a wholesale utility transaction. A governmental aggregator shall be subject to supervision and regulation by the public utilities commission only to the extent of any competitive retail natural gas service it provides and commission authority under this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-26-2001; 12-20-2005



Section 4929.27 - Aggregation with prior consent.

(A)

(1) The legislative authority of a municipal corporation may adopt an ordinance, or the board of township trustees of a township or the board of county commissioners of a county may adopt a resolution, under which, in accordance with this section and except as otherwise provided in division (A)(2) of this section, the legislative authority or board may aggregate, with the prior consent of each person whose retail natural gas load is proposed to be aggregated, competitive retail natural gas service for any such retail natural gas load that is located, respectively, within the municipal corporation, township, or unincorporated area of the county and for which there is a choice of supplier of that service as a result of revised schedules approved under division (C) of section 4929.29 of the Revised Code, a rule or order adopted or issued by the commission under Chapter 4905. of the Revised Code, or an exemption granted by the commission under sections 4929.04 to 4929.08 of the Revised Code. An ordinance or a resolution adopted under this section shall expressly state that it is adopted pursuant to the authority conferred by this section. The legislative authority or board also may exercise such authority jointly with any other such legislative authority or board. For the purpose of the aggregation, the legislative authority or board may enter into service agreements to facilitate the sale and purchase of the service for the retail natural gas loads.

(2)

(a) No aggregation under an ordinance or resolution adopted under division (A)(1) of this section shall include the retail natural gas load of any person that meets either of the following criteria:

(i) The person is supplied with commodity sales service pursuant to a contract with a retail natural gas supplier that is in effect on the effective date of the ordinance or resolution.

(ii) The person is supplied with commodity sales service as part of a retail natural gas load aggregation provided for pursuant to a rule or order adopted or issued by the commission under this chapter or Chapter 4905. of the Revised Code.

(b) Nothing in division (A)(2)(a) of this section precludes a governmental aggregation under this section from permitting the retail natural gas load of a person described in division (A)(2)(a) of this section from being included in the aggregation upon the expiration of any contract or aggregation as described in division (A)(2)(a)(i) or (ii) of this section or upon the person no longer qualifying to be included in an aggregation.

(B) Upon the applicable requisite authority under division (A) of this section, the legislative authority or board shall develop a plan of operation and governance for the aggregation program so authorized. Before adopting a plan under this division, the legislative authority or board shall hold at least two public hearings on the plan. Before the first hearing, the legislative authority or board shall publish notice of the hearings once a week for two consecutive weeks in a newspaper of general circulation in the jurisdiction or as provided in section 7.16 of the Revised Code. The notice shall summarize the plan and state the date, time, and location of each hearing.

(C)

(1) With respect to a governmental aggregation for a municipal corporation that is authorized pursuant to division (A) of this section, resolutions may be proposed by initiative or referendum petitions in accordance with sections 731.28 to 731.41 of the Revised Code.

(2) With respect to a governmental aggregation for a township or the unincorporated area of a county, which aggregation is authorized pursuant to division (A) of this section, resolutions may be proposed by initiative or referendum petitions in accordance with sections 731.28 to 731.40 of the Revised Code, except that:

(a) The petitions shall be filed, respectively, with the township fiscal officer or the board of county commissioners, who shall perform those duties imposed under those sections upon the city auditor or village clerk.

(b) The petitions shall contain the signatures of not less than ten per cent of the total number of electors in the township or the unincorporated area of the county, respectively, who voted for the office of governor at the preceding general election for that office in that area.

(D) A governmental aggregator under division (A) of this section is not a public utility engaging in the wholesale purchase and resale of natural gas, and provision of the aggregated service is not a wholesale utility transaction. A governmental aggregator shall be subject to supervision and regulation by the public utilities commission only to the extent of any competitive retail natural gas service it provides and commission authority under this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-26-2001; 12-20-2005



Section 4929.28 - Resolving issues regarding aggregation.

Any governmental aggregator as defined in division (K)(1) or (2) of section 4929.01 of the Revised Code or retail natural gas supplier shall act in good faith with a natural gas company to resolve any issues regarding an aggregation prior to the date of commencement of service to the aggregated load. In the event agreement cannot be reached, either party may petition the public utilities commission to resolve the issues.

Effective Date: 06-26-2001



Section 4929.29 - Order for distribution of service on comparable and nondiscriminatory basis to nonmercantile consumers.

(A)

(1) The legislative authority of a municipal corporation described in division (K)(1) of section 4929.01 of the Revised Code, the board of township trustees of a township, or the board of county commissioners of a county may petition the public utilities commission to require a natural gas company with fifteen thousand or more customers in this state to provide, upon the effective date of an ordinance or resolution authorized and adopted under section 4929.26 or 4929.27 of the Revised Code, distribution service on a fully open, equal, and nondiscriminatory basis to consumers that are not mercantile customers and are within the area of the governmental aggregation and to which the company provides distribution service through distribution facilities it singly or jointly owns or operates.

(2) The legislative authority of a municipal corporation described in division (K)(2) of section 4929.01 of the Revised Code may petition the commission to require a natural gas company with fifteen thousand or more customers in this state to provide, upon the effective date of an ordinance adopted under Section 5 of Article XVIII, Ohio Constitution, distribution service on a fully open, equal, and nondiscriminatory basis to consumers that are within the area of the governmental aggregation and to which the company provides distribution service through distribution facilities it singly or jointly owns or operates.

(3) A retail natural gas supplier may petition the commission to require a natural gas company with fifteen thousand or more customers in this state to so provide such fully open, equal, and nondiscriminatory service to all consumers that are not mercantile customers and to which the company provides distribution service through distribution facilities it singly or jointly owns or operates.

(B) Upon petition under division (A)(1), (2), or (3) of this section, the commission, after notice and opportunity for hearing and by order, may require that the natural gas company provide the service within the area specified in the petition, provided that the commission finds that the provision of the service within the area is in the public interest. The applicant shall have the burden of proof under this division. Chapter 4903. of the Revised Code shall apply to a proceeding under this division.

(C) Upon the issuance of an order under division (B) of this section requiring distribution service on a comparable and nondiscriminatory basis within the area specified in the order, the natural gas company shall file with the commission under section 4905.30 of the Revised Code revised schedules under which the company shall provide the service so ordered. The commission shall act promptly to approve the schedules.

Effective Date: 06-26-2001



Section 4929.30 - Prior arrangements, contracts and aggregation programs.

(A) Nothing in sections 4929.20 to 4929.29 of the Revised Code affects any arrangement or other contract to supply or arrange for the supply of commodity sales service or ancillary service to a consumer in this state, which arrangement or contract was entered into prior to the effective date of initial rules adopted pursuant to division (A) of section 4929.20 of the Revised Code, and was authorized as a result of a rule or order adopted or issued by the public utilities commission under Chapter 4905. of the Revised Code; and nothing in sections 4929.20 to 4929.29 of the Revised Code affects any rights or duties of any person under such an arrangement or contract for the term of the arrangement or contract.

(B) Nothing in sections 4929.20 to 4929.29 of the Revised Code applies to a community aggregation program that is designed and operated to avoid gaps in the cumulative coverage of the aggregation and under which more than fifty per cent of a natural gas company's customers were enrolled in the program as of January 1, 2001. A municipal corporation served under such a program by the facilities of a natural gas company may continue to provide competitive retail natural gas service to customers in the aggregation, including school districts and customers outside the boundaries of the municipal corporation.

Effective Date: 06-26-2001






Chapter 4931 - COMPANIES - TELEGRAPH; TELEPHONE

Section 4931.01 - "Telephone company" defined.

As used in sections 4931.02 to 4931.05 of the Revised Code, "telephone company" has the same meaning as in section 4927.01 of the Revised Code.

Added by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4931.02 - Acquisition or construction of other lines.

(A) A telephone company may construct, own, use, and maintain telecommunications lines and facilities, whether described in its original articles of incorporation or not, and whether such lines or facilities are wholly within or partly beyond the limits of this state. It may join with another company or association in conducting, leasing, owning, using, or maintaining such lines or facilities, on terms agreed upon between the directors or managers of the respective companies. Such companies may own and hold any interest in such lines or facilities, or become lessees thereof on such terms as they agree upon, but no such company and the owner of rights of way shall contract for the exclusive use of such rights of way for telecommunications purposes.

(B) A telephone company's lines and facilities shall not unreasonably interfere with the practical uses of the property on which they are located. A telephone company shall repair defective lines and facilities, which repairs shall be consistent with reasonable business practices and applicable industry standards.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.03 - Construction in unincorporated area of township.

(A) A telephone company may do either of the following in the unincorporated area of the township:

(1) Construct telecommunications lines or facilities upon and along any of the public roads and highways and across any waters within that area by the erection of the necessary fixtures, including posts, piers, or abutments for sustaining the cords or wires of those lines or facilities. The lines and facilities shall be constructed so as not to incommode the public in the use of the roads or highways, or endanger or injuriously interrupt the navigation of the waters.

(2) Construct telecommunications lines and facilities in such a manner as to protect them beneath the surface of any of the public roads and highways and beneath any waters within that area. Those lines and facilities shall be constructed so as not to incommode the public in the use of the roads or highways, or endanger or injuriously interrupt the navigation of the waters.

(B)

(1) This section does not authorize the construction of a bridge across any waters within the state.

(2) Construction under this section is subject to section 5571.16 of the Revised Code, as applicable, and any other applicable law, including, but not limited to, any law requiring approval of the legislative authority, the county engineer, or the director of transportation.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-21-2003



Section 4931.04 - Right of entry.

A telephone company may enter upon any land held by an individual or a corporation, whether such land was acquired by purchase, appropriation, or by virtue of any provision in its charter, for the purpose of making preliminary examination and surveys, with a view to the location and construction of telecommunications lines and facilities, and may appropriate so much of such land in accordance with sections 163.01 to 163.22 of the Revised Code, as it deems necessary for the construction and maintenance of those lines and facilities, and the right of way in, through, over, across, and under such lands and adjacent lands, sufficient to enable it to construct and repair the lines and facilities.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 01-01-1966



Section 4931.05 - Powers and restrictions.

Any company organized at any time to transact a telephone or communications business may construct, reconstruct, own, use, lease, operate, maintain, and improve communications systems for the transmission of voices, sounds, writings, signs, signals, pictures, visions, images, or other forms of intelligence, as public utility services, by means of wire, cable, radio, radio relay, or other telecommunications facilities, methods, or media. Any such company has the powers and is subject to the restrictions prescribed in sections 4931.02 to 4931.04 of the Revised Code for telephone companies.

Renumbered and amended from § 4931.111 by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4931.06 - Privileged communications of person with communicative impairment.

(A) As used in this section and in sections 2317.02 and 2921.22 of the Revised Code:

(1) "Communications assistant" means a person who transliterates conversation from text to voice and from voice to text between the end users of a telecommunications relay service provided pursuant to this section or Title II of the "Communications Act of 1934," 104 Stat. 366 (1990), 47 U.S.C. 225.

(2) "Communicative impairment" means deafness or speech impairment.

(3) "Deafness" means a hearing loss that prevents a person from being able to understand speech over the telephone.

(4) "Speech impairment" means a speech impairment that renders a person's speech unintelligible on the telephone.

(5) "Telecommunications relay service" means telephone transmission services that provide the ability for an individual who has a communicative impairment to engage in a communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a communicative impairment to communicate using voice communication services by wire or radio. "Telecommunications relay service" includes services that enable two-way communication between an individual who uses a text telephone or other nonvoice terminal device and an individual who does not use such a device.

(B) Any communication made by or to a person with a communicative impairment with the assistance of a communications assistant at a telecommunications relay service is confidential and privileged and shall not be disclosed by the communications assistant in any civil case or proceeding or in any legislative or administrative proceeding, unless the person making the communication and the person to whom the communication is made each waive the privilege of confidentiality or the obligation to divulge the communication is mandated by federal law or regulation or pursuant to subpoena in a criminal proceeding.

(C) A communications assistant or a telecommunications relay service provider is not subject to criminal prosecution and is not liable in damages in any civil action on account of the act of transliterating or the content of any communication transliterated, or any injury, death, or loss to person or property allegedly arising from the act of transliterating or the content of any communication transliterated, between the end users of a telecommunications relay service, except in cases of willful or wanton misconduct.

Renumbered from § 4931.351 by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.



Section 4931.07 - [Repealed] Land held by another corporation.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.08 - [Repealed].

Effective Date: 09-29-1999



Section 4931.09 - [Repealed].

Effective Date: 01-01-1966



Section 4931.10 - Transmitting advertising by facsimile device.

(A) As used in this section:

(1) "Advertisement" means a message or material intended to cause the sale of realty, goods, or services.

(2) "Facsimile device" means a device that electronically or telephonically receives and copies onto paper reasonable reproductions or facsimiles of documents and photographs through connection with a telephone network.

(3) "Pre-existing business relationship" does not include transmitting an advertisement to the owner's or lessee's facsimile device.

(B)

(1) No person shall transmit an advertisement to a facsimile device unless the person has received prior permission from the owner or, if the device is leased, from the lessee of the device to which the message is to be sent to transmit the advertisement; or the person has a pre-existing business relationship with such owner or lessee. Division (B)(1) of this section does not apply to a person who transmits an advertisement to a facsimile device located on residential premises.

(2) No person shall transmit an advertisement to a facsimile device located on residential premises unless the person has received prior written permission from the owner or, if the device is leased, from the lessee of the device to which the message is to be sent to transmit the advertisement. In addition to any other penalties or remedies, a recipient of an advertisement transmitted in violation of division (B)(2) of this section may bring a civil action against the person who transmitted that advertisement or caused it to be transmitted. In that action, the recipient may recover one thousand dollars for each violation.

(C) When requested by the owner or lessee, the transmission shall occur between seven p.m. and five a.m. This section applies to all such advertisements intended to be so transmitted within this state.

Renumbered as § 4931.10 by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Effective Date: 05-06-2005



Section 4931.11 - [Renumbered] .

Renumbered as § 4931.051 by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-29-1999



Section 4931.12 - [Repealed] .

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.13 - [Repealed] Enforcement of repairs.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.14 - [Repealed] Dispatches of other lines.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.15 - [Repealed] Forwarding of dispatches.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.16 - [Repealed] Indorsement of delayed dispatch by agent.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.17 - [Repealed] Transmitting and delivery of dispatches.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.18 - [Repealed] Transmission of a forged dispatch.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.19 - [Repealed] Consolidation.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.20 - [Repealed].

Effective Date: 09-29-1999



Section 4931.21 - [Repealed] Limitation on power of appropriation.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 09-29-1999



Section 4931.22 - [Repealed] Taxation.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.23, 4931.24 - [Repealed].

Effective Date: 09-29-1999



Section 4931.25 - [Repealed] Injuring or destroying property of telegraph companies.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.26 - [Repealed] Divulging telegraph message.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.27 - [Repealed] Delaying telegraph message.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 03-24-1993



Section 4931.28 - [Repealed] Interfering with telegraph or telephone messages.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 03-25-1987



Section 4931.29 - [Repealed] Divulging telephone communication.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 4931.30 - [Repealed] Party lines to be yielded in emergencies.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 01-10-1961



Section 4931.31 - [Repealed] Threat or harassment in telephone communication prohibited - directory notice.

Repealed by 128th General AssemblyFile No.43,SB 162, §2, eff. 9/13/2010.

Effective Date: 01-10-1961



Section 4931.32, 4931.33 - [Repealed].

Effective Date: 07-01-1996



Section 4931.35 - [Renumbered] Privileged communications of person with communicative impairment.

Renumbered as § 4931.061 by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 03-24-1993



Section 4931.40 - [Renumbered] .

Renumbered as § 5507.01 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)

(Effective Date: 09-21-2000; 05-06-2005 )



Section 4931.41 - [Renumbered] .

Renumbered as § 5507.03 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 08-12-1991; 05-06-2005 )



Section 4931.42 - [Renumbered] .

Renumbered as § 5507.06 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 10-29-1995 )



Section 4931.43 - [Renumbered] .

Renumbered as § 5507.07 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 08-12-1991; 05-06-2005 )



Section 4931.44 - [Renumbered] .

Renumbered as § 5507.08 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 09-21-2000; 05-06-2005 )



Section 4931.45 - [Renumbered] .

Renumbered as § 5507.12 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 12-31-2004; 05-06-2005; 04-14-2006 )



Section 4931.46 - [Renumbered] .

Renumbered as § 5507.15 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 09-14-1992; 05-06-2005 )



Section 4931.47 - [Renumbered] .

Renumbered as § 5507.18 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Effective Date: 12-31-2004; 05-06-2005

Prior History: (Effective Date: 12-31-2004; 05-06-2005 )



Section 4931.48 - [Renumbered] .

Renumbered as § 5507.09 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 12-31-2004; 05-06-2005 )



Section 4931.49 - [Renumbered] .

Renumbered as § 5507.32 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 09-21-2000; 05-06-2005; 04-14-2006 )



Section 4931.50 - [Renumbered] .

Renumbered as § 5507.34 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 09-21-2000; 05-06-2005 )



Section 4931.51 - [Renumbered] .

Renumbered as § 5507.22 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)

(Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010. )

(Effective Date: 08-12-1991 )



Section 4931.52 - [Renumbered] .

Renumbered as § 5507.25 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)

(Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010. )

(Effective Date: 06-01-1994 )



Section 4931.53 - [Renumbered] .

Renumbered as § 5507.26 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)

(Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010. )

(Effective Date: 09-21-2000 )



Section 4931.54 - [Renumbered] .

Renumbered as § 5507.27 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 09-21-2000 )



Section 4931.55 - Renumbered RC 4931.75.

Effective Date: 05-06-2005



Section 4931.60 - [Renumbered] .

Renumbered as § 5507.40 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005 )



Section 4931.61 - [Renumbered] .

Renumbered as § 5507.42 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005; 2008 SB129 12-30-2008 )



Section 4931.62 - [Renumbered] .

Renumbered as § 5507.46 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005; 2008 SB129 12-30-2008 )



Section 4931.63 - [Renumbered] .

Renumbered as § 5507.53 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005; 2008 SB129 12-30-2008 )



Section 4931.64 - [Renumbered] .

Renumbered as § 5507.55 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 05-06-2005; 2008 SB129 12-30-2008 )



Section 4931.65 - [Renumbered] .

Renumbered as § 5507.57 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 05-06-2005; 2008 SB129 12-30-2008 )



Section 4931.651 - [Renumbered] .

Renumbered as § 5507.571 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 2008 SB129 12-30-2008 )



Section 4931.66 - [Renumbered] .

Renumbered as § 5507.60 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.)

(Effective Date: 05-06-2005; 2008 SB129 12-30-2008 )



Section 4931.67 - [Renumbered] .

Renumbered as § 5507.63 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005 )



Section 4931.68 - [Renumbered] .

Renumbered as § 5507.65 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005 )



Section 4931.69 - [Renumbered] .

Renumbered as § 5507.66 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005 )



Section 4931.70 - [Repealed] .

Repealed by 129th General AssemblyFile No.166,HB 360, §2, eff. 12/20/2012.

Prior History: (Effective Date: 05-06-2005; 2008 SB129 12-20-2008 )



Section 4931.75 - [Renumbered as 4931.10] .

Renumbered as § 4931.10 by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (R.C. § 4931.75)

(Effective Date: 05-06-2005 )



Section 4931.99 - Penalties.

(A) Whoever violates division (B) of section 4931.06 of the Revised Code is guilty of a misdemeanor in the first degree.

(B) Whoever violates section 4931.10 of the Revised Code is guilty of a minor misdemeanor for a first offense and a misdemeanor of the first degree on each subsequent offense.

Added by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Prior History: (Renumbered as §5507.99 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.)

(Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010. )

(Effective Date: 09-29-1999; 05-06-2005 )






Chapter 4933 - COMPANIES - GAS; ELECTRIC; WATER; OTHERS

Section 4933.01 - Powers.

A company organized for the purpose of supplying gas for lighting the streets and public and private buildings of a municipal corporation or township may manufacture, sell, and furnish the gas required in such municipal corporation or township for such or other purposes, a company organized for the purpose of supplying the inhabitants of a municipal corporation or township with water may sell and furnish any quantity of water required in such municipal corporation or township for such or other purposes, and a company organized for the purpose of supplying the inhabitants of a municipal corporation or township with sewage disposal services may supply said services as required by such municipal corporation or township for such or other purposes. Such companies may lay conductors for conducting gas, sewage, or water through the streets, lands, alleys, and squares in such municipal corporation with the consent of the municipal authorities or the board of township trustees under such reasonable regulations as such authorities or board prescribes.

Effective Date: 09-19-1961



Section 4933.02 - Gas or electric companies may manufacture and supply both electricity and gas.

Every corporation organized under the laws of this state to manufacture and supply artificial gas for light, heat, or power purposes and every corporation organized under the laws of this state to manufacture and supply electricity for light, heat, or power purposes, subject to statutory provisions relating to the granting of franchises by municipal corporations for any such purpose in force at the time of granting the franchise, may manufacture and supply electricity and artificial gas, respectively, for light, heat, or power purposes. Such corporations may make all contracts and do all things necessary and convenient for furnishing electricity and artificial gas for both public and private objects.

Effective Date: 10-01-1953



Section 4933.021 - [Repealed].

Effective Date: 11-29-1981



Section 4933.03 - Consent of municipal corporation.

Section 4933.02 of the Revised Code does not confer a right to engage in the business referred to in such section, or to erect or maintain structures in a street, alley, or public place, without the consent of the municipal corporation in which such structures are to be constructed.

Effective Date: 10-01-1953



Section 4933.04 - Contracts with municipal corporation for light, sewage disposal, and water.

The proper officers of any municipal corporation or the board of township trustees of any township in which a gas, sewage disposal system company, or water company is organized may contract with such company for lighting, disposal of sewage, or supplying with water the streets, lands, lanes, squares, and public places in such municipal corporation or township.

Effective Date: 09-19-1961



Section 4933.05 - Gas company may extend mains beyond city.

A gas company in a municipal corporation may extend its pipes used for conveying gas to the various localities and inhabitants of the municipal corporation to any place in the vicinity of such municipal corporation outside the corporate limits; but the right of way must be obtained from the authorities or persons having control of the places to be affected by such extension.

Effective Date: 10-01-1953



Section 4933.06 - Minimum heating value of natural gas.

Except as otherwise provided in arrangements approved under section 4905.31 of the Revised Code, natural gas delivered to customers shall have a heating value of not less than nine hundred British thermal units per cubic foot when measured in the laboratory by direct heat release or by chemical composition, according to the procedures of the American Society for testing and materials or other recognized analytical methods in effect on the effective date of this section.

Effective Date: 04-16-1993



Section 4933.07 - [Repealed].

Effective Date: 04-16-1993



Section 4933.08 - Gas meter must be sealed and stamped.

No gas meter shall be set unless it is tested by a meter-prover, sealed, and stamped as provided in section 4933.11 of the Revised Code. A company authorizing the setting of a meter, or allowing it to be used by a consumer of gas, without being so sealed and stamped, shall forfeit not less than twenty-five nor more than one hundred dollars, to be recovered upon the complaint of such consumer, in the name of the state, before any court of competent jurisdiction.

Effective Date: 10-01-1953



Section 4933.09 - Testing of gas meters.

Gas meters in use shall be tested on the request of the consumer, in his presence if desired by him, with a tested and sealed meter-prover, by an officer or servant of the gas company. If the meter is found to be correct, and it is deemed correct if the variation is not greater than three per cent, the party requesting the inspection shall pay a fee of twenty-five cents, and the expense of removing it for the purpose of being tested. The reinspection shall be stamped on the meter. If the meter is proved incorrect, no fees or expense shall be paid by the consumer, and the company shall furnish a new meter without charge to the consumer. No gas company shall charge rent for meters. This section applies to all gas companies supplying the public with either natural or artificial gas. Any person, firm, or corporation providing either natural or artificial gas to the public which fails to comply with this section shall forfeit to the state not less than twenty-five nor more than one hundred dollars, to be recovered upon the complaint of any consumer of such gas in the name of the state before any court of competent jurisdiction.

Effective Date: 10-01-1953



Section 4933.10 - Inspection of gas meters.

If authorized in writing by the president, treasurer, agent, or secretary of a gas company, its officer or servant may enter, at any reasonable time, any premises lighted with gas supplied by such company, to examine or remove the gas meters, and to ascertain the quantity of gas consumed or supplied. If a person prevents or hinders such officer or servant from so entering such premises, or from making such examination or removal, a judge of a county court or judge of a municipal court of the county in which the premises are located may, on complaint by the officer or servant under oath, stating the facts in the case, so far as he has knowledge of them, issue a warrant, directed to any constable of the municipal corporation where such company is located, commanding him to take sufficient aid and go to such premises, accompanied by such officer or servant who shall examine such meters and ascertain the quantity of gas consumed or supplied, and if required, remove any meters belonging to the company.

Effective Date: 02-14-1967



Section 4933.11 - Meter-prover and photometer.

All gas companies supplying the public with artificial or natural gas shall provide for their use a meter-prover, the holder of which must contain not less than five feet. Such meter-prover shall be tested in the place where it is to be used, stamped, and sealed by the public utilities commission. Such tests shall be open to the public. All gas companies supplying artificial or natural gas for illuminating purposes shall, on the order of the commission provide for their own use a photometer of a type approved by such commission. Any person, firm, or corporation supplying the public with artificial or natural gas which fails to comply with this section shall forfeit to the state not less than twenty-five nor more than one hundred dollars to be recovered upon the complaint of any consumer, in the name of the state, before any court of competent jurisdiction.

Effective Date: 10-01-1953



Section 4933.12 - Company may shut off gas - exceptions.

(A) Except as provided in division (C) of this section and division (E) of section 5117.11 of the Revised Code, if any person supplied with gas neglects or refuses to pay the amount due for the gas or for rent of articles hired by the person from a natural gas company or a gas company, the company may stop the gas from entering the premises of the person. In such cases, after twenty-four hours' notice, the officers, servants, or workers of the company may enter the premises of such persons, between eight a.m. and four p.m., take away such property of the company, and disconnect any meter from the mains or pipes of the company.

(B) The company shall not refuse to furnish gas on account of arrearages due it for gas furnished to persons formerly receiving services at the premises as customers of the company, provided the former customers are not continuing to reside at the premises.

(C) The company shall not, for any reason, unless required by the consumer for safety reasons, or unless tampering with utility company equipment or theft of gas or utility company equipment has occurred, stop gas from entering the premises of any residential consumer for the period beginning on the fifteenth day of November and ending on the fifteenth day of the following April, unless both of the following apply:

(1) The account of the consumer is in arrears thirty days or more.

(2) If the occupant of residential premises is a tenant whose landlord is responsible for payment for the service provided by the company, the company has, five days previously, notified the occupant of its intent to discontinue service to the occupant.

(D) No company shall stop the gas from entering any residential premises between the fifteenth day of November and the fifteenth day of April because of a failure to pay the amount due for the gas unless the company, at the time it sends or delivers to the premises notices of termination, informs the occupant of the premises where to obtain state and federal aid for payment of utility bills and for home weatherization and information on local government aid for payment of utility bills and for home weatherization.

(E) On or before the first day of November, a county human services department may request a company to give prior notification of any residential service terminations to occur during the period beginning on the fifteenth day of November immediately following the department's request and ending on the fifteenth day of the following April. If a department makes such a written request, at least twenty-four hours before the company terminates services to a residential customer in the county during that period for failure to pay the amount due for service, the company shall provide written notice to the department of the residential customer whose service the company so intends to terminate. No company that has received such a request shall terminate such service during that period unless it has provided the notice required under this division.

(F) No company shall stop gas from entering the residential premises of any residential consumer who is deployed on active duty for nonpayment for gas supplied to the residential premises. Upon return of a residential consumer from active duty, the company shall offer the residential consumer a period equal to at least the period of deployment on active duty to pay any arrearages incurred during the period of deployment. The company shall inform the residential consumer that, if the period the company offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages and, in the case of a company that is a public utility as defined in section 4905.02 of the Revised Code, may request the assistance of the public utilities commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of deployment or the repayment period. If a company that is a public utility determines that amounts owed by a residential consumer who is deployed on active duty are uncollectible, the company may file an application with the public utilities commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the company or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination. As used in this division, "active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

Effective Date: 07-09-1986; 05-18-2005



Section 4933.121 - Company may shut off electricity - exception.

(A) Except as provided in division (E) of section 5117.11 of the Revised Code, an electric light company shall not, for any reason, unless requested by the consumer for safety reasons, or unless tampering with utility company equipment or theft of electricity or utility company equipment has occurred, cease to provide electricity to any residential consumer for the period beginning on the fifteenth day of November and ending on the fifteenth day of the following April, unless both of the following apply:

(1) The account of the consumer is in arrears thirty days or more.

(2) If the occupant of residential premises is a tenant whose landlord is responsible for payment for the service provided by the company, the company has, five days previously, notified the occupant of its intent to discontinue service to the occupant.

(B) The company shall not refuse to furnish electricity on account of arrearages due it for electricity furnished to persons formerly receiving services at the premises as customers of the company, provided the former customers are not continuing to reside at the premises.

(C) No company shall cease to provide electricity to any residential premises between the fifteenth day of November and the fifteenth day of April because of a failure to pay the amount due for the electricity unless the company, at the time it sends or delivers to the premises notices of termination, informs the occupant of the premises where to obtain state and federal aid for payment of utility bills and for home weatherization and information on local government aid for payment of utility bills and for home weatherization.

(D) On or before the first day of November, a county human services department may request a company to give prior notification of any residential service terminations to occur during the period beginning on the fifteenth day of November immediately following the department's request and ending on the fifteenth day of the following April. If a department makes such a written request, at least twenty-four hours before the company terminates services to a residential customer in the county during that period for failure to pay the amount due for service, the company shall provide written notice to the department of the residential customer whose service the company so intends to terminate. No company that has received such a request shall terminate such service during that period unless it has provided the notice required under this division.

(E) No company shall cease to provide electricity to the residential premises of any residential consumer who is deployed on active duty for nonpayment for electricity provided to the residential premises. Upon return of a residential consumer from active duty, the company shall offer the residential consumer a period equal to at least the period of deployment on active duty to pay any arrearages incurred during the period of deployment. The company shall inform the residential consumer that, if the period the company offers presents a hardship to the consumer, the consumer may request a longer period to pay the arrearages and, in the case of a company that is a public utility as defined in section 4905.02 of the Revised Code, may request the assistance of the public utilities commission to obtain a longer period. No late payment fees or interest shall be charged to the residential consumer during the period of deployment or the repayment period. If a company that is a public utility determines that amounts owed by a residential consumer who is deployed on active duty are uncollectible, the company may file an application with the public utilities commission for approval of authority to recover the amounts. The recovery shall be through a rider on the base rates of customers of the company or through other means as may be approved by the commission, provided that any amount approved to be recovered through a rider or other means shall not be considered by the commission in any subsequent rate determination. As used in this division, "active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

Effective Date: 07-09-1986; 05-18-2005



Section 4933.122 - Procedure for terminating residential service.

No natural gas, gas, or electric light company shall terminate service, except for safety reasons or upon the request of the customer, at any time to a residential consumer, except pursuant to procedures that provide for all of the following:

(A) Reasonable prior notice is given to such consumer, including notice of rights and remedies, and no due date shall be established, after which a customer's account is considered to be in arrears if unpaid, that is less than fourteen days after the mailing of the billing. This limitation does not apply to charges to customers that receive service pursuant to an arrangement authorized by section 4905.31 of the Revised Code, nor to electric light companies operated not for profit or public utilities that are owned or operated by a municipal corporation.

(B) A reasonable opportunity is given to dispute the reasons for such termination;

(C) In circumstances in which termination of service to a consumer would be especially dangerous to health, as determined by the public utilities commission, or make the operation of necessary medical or life-supporting equipment impossible or impractical, and such consumer establishes that the consumer is unable to pay for such service in accordance with the requirements of the utility's billing except under an extended payment plan. Such procedures shall take into account the need to include reasonable provisions for elderly and handicapped consumers. The commission shall hold hearings and adopt rules to carry out this section. To the extent that any rules adopted for the purpose of division (C) of this section require a health care professional to validate the health of a consumer or the necessity of operation of a consumer's medical or life-supporting equipment, the rules shall include as a health care professional a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife.

Effective Date: 03-31-2003



Section 4933.123 - Annual report of service disconnections for nonpayment.

(A) For the purpose of this section:

(1) "Energy company" shall have the meaning assigned in division (A)(4) of section 5117.01 of the Revised Code.

(2) "Service disconnection for nonpayment" means the intentional discontinuation of gas or electric services to a residential customer by an energy company due to the failure of the customer to pay for such services.

(3) "Service reconnections" means the reconnection of gas or electric services by an energy company to a residential customer whose service was discontinued by such company for nonpayment.

(B) Annually, on or before the thirtieth day of June, each energy company shall file a written report on service disconnections for nonpayment with the public utilities commission and the consumers' counsel. The report shall include the following information for the twelve-month period ending on the preceding thirty-first day of May, by month:

(1) Total number of service disconnections for nonpayment and the total dollar amount of unpaid bills represented by such disconnections;

(2) Total number of final notices of actual disconnection issued for service disconnections for nonpayment and the total dollar amount of unpaid bills represented by such notices;

(3) Total number of residential customer accounts in arrears by more than sixty days and the total dollar amount of such arrearages;

(4) Total number of security deposits received from residential customers and the total dollar amount of such deposits;

(5) Total number of service reconnections;

(6) Total number of residential customers.

Effective Date: 12-23-1986



Section 4933.13 - Powers of electric light and power companies.

A company organized for supplying electricity for power purposes, and for lighting the streets and public and private buildings of a municipal corporation, may manufacture, sell, and furnish the electric light and power required in such municipal corporation for such or other purposes. With the consent of the municipal corporation, under such reasonable regulations as such municipal corporation prescribes, such company may construct lines for conducting electricity for power and light purposes through the streets, alleys, lanes, lands, squares, and public places of such municipal corporation, by the erection of the necessary fixtures, including posts, piers, and abutments necessary for the wires.

Effective Date: 10-01-1953



Section 4933.14 - Electric light, power, and automatic package carrier companies.

(A) Except as otherwise provided in division (B) of this section ,division (A) of section4931.02 , and sections 4931.03, 4931.04, and 4933.13 to 4933.16 of the Revised Code apply to a company organized for supplying public and private buildings, manufacturing establishments, streets, alleys, lanes, lands, squares, and public places with electric light and power, and to an automatic package carrier. Except as otherwise provided in division (B) of this section,every such company has the powers and is subject to the restrictions prescribed for a telephone company by division (A) of section4931.02 and sections 4931.03 and 4931.04 of the Revised Code.

(B) Section4931.04 of the Revised Code applies to a company organized for supplying electricity only if the company transmits or distributes electricity, and every such company has the powers and is subject to the restrictions prescribed for a telephone company by that section except for the purpose of erecting, operating, or maintaining an electric generating station.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-05-1999



Section 4933.15 - Right of entry - appropriation of property.

For the purpose of making preliminary examinations and surveys, any company transmitting or distributing electricity in the state for public or private use may enter upon any land held by any individual or corporation, whether acquired by purchase, appropriation proceedings, or otherwise, unless such land is owned by and essential to the purposes of another corporation possessing the power of eminent domain. The company also may appropriate so much of such land, or any right or interest in the land, including any trees, edifices, or buildings on the land, as is deemed necessary for either of the following purposes:

(A) The erection, operation, or maintenance of an electric plant, including its substations, switching stations, transmission and distribution lines, poles, towers, piers, conduits, cables, and wires and other necessary structures and appliances, but excluding its generating stations;

(B) Rights-of-way over such land and adjacent lands for the purpose of access to any part of such land. The right of appropriation shall be exercised in the same manner provided by sections 163.01 to 163.22 of the Revised Code.

Effective Date: 10-05-1999



Section 4933.151 - Appropriation of property by water works companies.

Any company organized for supplying water for public and private use may enter upon any land held by any individual or private corporation, whether acquired by purchase, appropriation proceedings, or otherwise, for the purpose of making preliminary examination and surveys, unless such land is owned by and essential to the purposes of another corporation possessing the power of eminent domain, and may appropriate so much of such land, or any interest therein, including any trees, edifices, or buildings thereon, as is deemed necessary for the acquisition, construction, installation, operation, or maintenance of pumps, storage tanks, aqueducts, and water pipes, and for the protection thereof, and other structures and appliances necessary for the maintenance of pressure and the purification of water, and for rights of way over such land and adjacent [land] for the purpose of access to any part of such land. The right of appropriation shall be exercised in the same manner provided by sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4933.16 - Municipal control of electricity.

No person or company shall place, string, construct, or maintain a line, wire, fixture, or appliance of any kind to conduct electricity for lighting, heating, or power purposes through a street, alley, lane, square, place, or land of a municipal corporation without the consent of such municipal corporation. This prohibition extends to all levels above or below the surface of such public ways, grounds, or places, as well as along their surfaces, but not to rights received through and exercised under proceedings of a probate court prior to February 26, 1910. The penalty provided by section 4933.99 of the Revised Code for a violation of this section is cumulative to other means of enforcing this section open to the municipal corporation, by way of injunction or otherwise, and is not exclusive.

Effective Date: 10-01-1953



Section 4933.17 - Cash deposit - interest.

No person, firm, or corporation engaged in the business of furnishing gas, natural gas, water, or electricity to consumers shall demand or require a consumer to deposit cash as security for the payment of any bills for such commodity to be furnished:

(A) If the proposed consumer is a freeholder who is financially responsible or a person who is able to give a reasonably safe guaranty in an amount sufficient to secure the payment of bills for sixty days' supply;

(B) If the security is not demanded within thirty days of the initiation of service, except that this division does not apply where the account of a customer is in arrears. In case no such security can be furnished, a deposit not exceeding an amount sufficient to cover an estimate of the monthly average of the annual consumption by such consumer plus thirty per cent may be required, upon which deposit interest at the rate of not less than three per cent per annum shall be allowed and paid to the consumer, provided it remains on deposit for six consecutive months. Any person, firm, or corporation convicted of a violation of this section shall forfeit all right to collect or receive any sum from such consumer for gas, natural gas, water, or electricity so furnished. The making of any rule or requirement in conflict with this section, is forbidden, and hereby declared to be unlawful.

Effective Date: 09-01-1976



Section 4933.18 - Tampering with utility equipment.

(A) In a prosecution for a theft offense, as defined in section 2913.01 of the Revised Code, that involves alleged tampering with a gas, electric, steam, or water meter, conduit, or attachment of a utility that has been disconnected by the utility, proof that a meter, conduit, or attachment of a utility has been tampered with is prima-facie evidence that the person who is obligated to pay for the service rendered through the meter, conduit, or attachment and is in possession or control of the meter, conduit, or attachment at the time the tampering occurred has caused the tampering with intent to commit a theft offense.

In a prosecution for a theft offense, as defined in section 2913.01 of the Revised Code, that involves the alleged reconnection of a gas, electric, steam, or water meter, conduit, or attachment of a utility that has been disconnected by the utility, proof that a meter, conduit, or attachment disconnected by a utility has been reconnected without the consent of the utility is prima-facie evidence that the person in possession or control of the meter, conduit, or attachment at the time of the reconnection has reconnected the meter, conduit, or attachment with intent to commit a theft offense.

(B) As used in this section:

(1) "Utility" means any electric light company, gas company, natural gas company, pipe-line company, water-works company, or heating or cooling company, as defined by division (C), (D), (E), (F), (G), or (H) of section 4905.03 of the Revised Code, its lessees, trustees, or receivers, or any similar utility owned or operated by a political subdivision.

(2) "Tamper" means to interfere with, damage, or by-pass a utility meter, conduit, or attachment with the intent to impede the correct registration of a meter or the proper functions of a conduit or attachment so as to reduce the amount of utility service that is registered on the meter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 07-01-1996



Section 4933.19 - Notice to customers concerning theft offenses.

Each electric light company, gas company, natural gas company, pipe-line company, water-works company, or heating or cooling company, as defined by division (C), (D), (E), (F), (G), or (H) of section 4905.03 of the Revised Code, or its lessees, trustees, or receivers, and each similar utility owned or operated by a political subdivision shall notify its customers, on an annual basis, that tampering with or bypassing a meter constitutes a theft offense that could result in the imposition of criminal sanctions.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 07-01-1996



Section 4933.20 - Tampering with gas pipes and apparatus.

No person shall maliciously open, close, adjust, or interfere with a valve, regulator, gauge, gate, disc, curb cock, stopcock, meter, or other regulating, operating, or measuring device or appliance in or attached to the wells, tanks, conduits, pipelines, mains, service pipes, house pipes, display pipes, or other pipes of a gas company or manufacturer or furnisher of gas with intent to cause the escape of gas or to injure or destroy such property. No person shall maliciously enlarge or alter a mixer furnished or approved by a gas company or manufacturer or furnisher of gas to or for a consumer of gas, or maliciously remove from its connection a mixer so furnished or approved. No person shall without express permission, consume for fuel the gas of a gas company or manufacturer or furnisher of gas without the use of a mixer so furnished or approved by such gas company or manufacturer or furnisher of gas, or tap, sever, or open a main or pipe used or intended for the transmission of gas, or connect with such main or pipe any other main or pipe. This section does not apply to an agent or employee, for that purpose, of the owner, manufacturer, or operator of the devices or appliances referred to in this section. As used in this section, "gas" includes natural and artificial gas used for heating and illuminating purposes.

Effective Date: 08-18-1978



Section 4933.21 - Interfering with electric wires.

No person shall willfully or maliciously injure, destroy, or intentionally permit to be injured or destroyed, disconnect, displace, cut, break, tap, ground, or make a connection with, or willfully or maliciously interfere with any pole, pier, cable, tower, or wire, legally erected, put, or strung, or electrical apparatus, appliance, or machinery used in the construction or operation of an electrical railway, electric light plant, or plant used in generating or transmitting electricity, or any meter, pipe, conduit, wire, line, post, lamp, burner, heater, machine, motor, or other appliance or apparatus used in the construction or operation of any such electrical railway or electrical plant. No person shall willfully or maliciously prevent any electric meter used in the construction or operation of any such electrical railway or electrical plant, from registering the quantity of electricity supplied, interfere with the proper action or just registration by such meter, alter the index in such meter, or, without the consent of the owner of such electrical railway or electrical plant, willfully or maliciously divert electric current from any such wire or otherwise willfully or maliciously use or cause to be used, without the consent of the owner of such electrical railway or electrical plant, electricity manufactured or distributed by any such electrical railway or electrical plant.

Effective Date: 10-01-1953



Section 4933.22 - Tampering with hydrant, pipe, or meter.

No person shall maliciously open, close, adjust, or interfere with a fire hydrant, valve, regulator, gauge, gate, disc, curb cock, stopcock, meter, or other regulator, operating or measuring device, or appliance in or attached to the wells, tanks, reservoirs, conduits, pipes, mains, service pipes, house pipes, or other pipes or apparatus of a water company or furnisher of water, with intent to cause the escape of water or to injure or destroy such property. No person shall tap, sever, open, or make unauthorized connections with a main or pipe used or intended for the transmission of water. This section does not apply to the agent or employee for that purpose, of the owner or operator of the appliances referred to in this section, and does not apply to anything done by or under authority of any regularly constituted fire department.

Effective Date: 10-01-1953



Section 4933.23 - Interfering with pipes and meters.

No person shall willfully or maliciously injure or destroy, or intentionally permit to be injured or destroyed, cut, break, adjust, or interfere with any pipe, valve, regulator, gauge, gate, stopcock, trap, meter, or other regulating or measuring device or appliance used in the construction or operation of any plant furnishing or distributing hot water or steam for heating purposes. No person shall willfully or maliciously prevent any meter or other measuring device or appliance used in any such heating plant from duly registering the quantity of hot water or steam supplied. No person shall, without the consent of the owner of such heating plant, willfully or maliciously divert any hot water or steam from any pipe or other part of such heating plant or otherwise willfully or maliciously use or cause to be used, without the consent of the owner of such heating plant, hot water or steam supplied by any such heating plant.

Effective Date: 10-01-1953



Section 4933.24 - Prohibiting interference with apparatus of sewage disposal companies or unauthorized taps.

No person shall maliciously open, close, adjust, or interfere with a valve, regulator, gauge, gate, disc, curb cock, stopcock, meter, or other regulator, operating or measuring device, or appliance in or attached to the tanks, conduits, pipes, mains, service pipes, house pipes, or other pipes or apparatus of a sewage disposal company, with intent to interfere with the flow of sewage, or to injure or destroy such property. No person shall tap, sever, open, or make unauthorized connections with a main or pipe used or intended for the transmission of sewage.

Effective Date: 09-19-1961



Section 4933.25 - Issuing certificate of public convenience and necessity.

No sewage disposal system company established after September 19, 1961, or expanding after October 2, 1969, or water-works company established or expanding after October 2, 1969, shall construct, install, or operate sewage disposal system facilities or water distribution facilities until it has been issued a certificate of public convenience and necessity by the public utilities commission. The commission shall adopt rules prescribing requirements and the manner and form in which sewage disposal system companies and water-works companies shall apply for such a certificate. Before the commission issues a certificate of public convenience and necessity, it may hold a public hearing concerning the issuance of the certificate. Notice of the hearing shall be given to the board of county commissioners of any county and the chief executive authority of any municipal corporation to be served by a sewage disposal system company or water-works company. As used in this section, "sewage disposal system company" and "water-works company" have the same meanings as in section 4905.03 of the Revised Code and include only "public utilities" as defined in section 4905.02 of the Revised Code.

Effective Date: 05-06-1998



Section 4933.26 - [Repealed].

Effective Date: 07-02-1980



Section 4933.27 - [Repealed].

Effective Date: 01-01-2001



Section 4933.28 - Correcting residential utility billings.

(A) Whenever a gas, natural gas, or electric light company operated for profit or not for profit has undercharged any residential customer as the result of a meter or metering inaccuracy or other continuing problem under its control, the company may only bill the customer for the amount of the unmetered gas or electricity rendered in the three hundred sixty-five days immediately prior to the date the company remedies the meter inaccuracy. The maximum portion of the undercharge for unmetered gas or electricity rendered that may be recovered from the customer in any billing month shall be determined by dividing the amount of the undercharge by twelve and the quotient is the maximum portion of the undercharge that the company may, subject to division (C) of this section, recover from the customer in any billing month, in addition to either regular monthly charges of any type or regular level payment amounts billed in accordance with an agreement between the customer and the company. Subject to division (C) of this section, the time period over which the undercharge may be collected shall be twelve consecutive months.

(B) No company shall recover any interest charge, service charge, or fee, whether or not a percentage is utilized for its computation, for billings made pursuant to this section.

(C) Nothing in this section shall be construed to prevent the customer from paying an undercharge or any portion thereof in a time shorter than that stated in this section. Nothing in this section shall be construed to prevent a gas, natural gas, or electric light company from collecting an undercharge or any portion thereof in a time longer than that stated in this section.

(D) A gas, natural gas, or electric light company may not collect any amount otherwise permitted to be collected under this section unless the company, in the first bill the purpose of which is to collect the amount for unmetered gas or electric service, states the entire amount that it seeks to collect.

(E) No gas, natural gas, or electric light company that is required to follow this section in order to collect an undercharge from a customer may shut off the service of the customer except for safety reasons, except in the event of a request by the customer, and except to enforce a shut-off provision in its filed tariffs with the public utilities commission that is triggered by nonpayment by a customer of a lawfully owing past due amount.

(F) This section does not apply to any act that is a theft offense, as defined in section 2913.01 of the Revised Code, and that involves tampering with utility equipment or theft of utility service, or where a physical act of a customer or its agent causes inaccurate or no recording of the meter reading, or inaccurate or no measurement of the gas or electricity rendered.

Effective Date: 07-01-1996



Section 4933.29 - [Repealed].

Effective Date: 12-31-1981



Section 4933.31 - [Repealed].

Effective Date: 05-27-2005



Section 4933.32 - Application of schedules and orders for curtailment of residential service.

Every portion of the schedule of an electric light, natural gas, and gas company and every order of the public utilities commission relating to curtailment of residential service by such a company shall apply uniformly to all residential consumers, as defined in section 4911.01 of the Revised Code, and shall not distinguish as to whether the residence of such consumers utilizes a solar, wind, or hydrothermal energy system, as defined in section 1551.20 of the Revised Code.

Effective Date: 08-14-1979



Section 4933.33 - Annual statement.

(A) Annually, each electric distribution company, as defined in section 5727.80 of the Revised Code, shall state on each customer bill, or shall distribute to each of its customers, the following statement:

"Under state law, the amount you are being billed includes:

(1) Kilowatt-hour taxes that have been in effect since 2001 and are currently at $......... (The current dollar figure of the kilowatt-hour taxes levied by section 5727.81 of the Revised Code shall be placed in the blank); and

(2) Assessments to assist in the support of the operations of the PUCO and the office of the consumers' counsel that have been in effect since 1912 and 1977, respectively."

(B) Annually, each natural gas distribution company, as defined in section 5727.80 of the Revised Code, shall state on each customer bill, or shall distribute to each of its customers, the following statement:

"Under state law, the amount you are being billed includes:

(1) Natural gas distribution taxes that have been in effect since 2001 and are currently at $......... (The current dollar figure of the natural gas distribution excise taxes levied by section 5727.811 of the Revised Code shall be placed in the blank); and

(2) Assessments to assist in the support of the operations of the PUCO and the office of the consumers' counsel that have been in effect since 1912 and 1977, respectively."

(C) The notice required under division (A) or (B) of this section does not apply to an electric distribution company or a natural gas distribution company that is not subject to assessments to support the operations of the PUCO or the office of the consumers' counsel.

(D) Nothing in this section shall be construed to mean that an electric distribution company or a natural gas distribution company subject to this section may not cause such appearance or distribute such statement on a more frequent basis.

Effective Date: 12-21-2000



Section 4933.34 - [Repealed].

Effective Date: 01-01-2001



Section 4933.42 - [Repealed].

Effective Date: 09-26-1984



Section 4933.81 - Certified territories for electric suppliers definitions.

As used in sections 4933.81 to 4933.90 of the Revised Code:

(A) "Electric supplier" means any electric light company as defined in section 4905.03 of the Revised Code, including electric light companies organized as nonprofit corporations, but not including municipal corporations or other units of local government that provide electric service.

(B) "Adequate facilities" means distribution lines or facilities having sufficient capacity to meet the maximum estimated electric service requirements of its existing customers and of any new customer occurring during the year following the commencement of permanent electric service, and to assure all such customers of reasonable continuity and quality of service. Distribution facilities and lines of an electric supplier shall be considered "adequate facilities" if such supplier offers to undertake to make its distribution facilities and lines meet such service requirements and, in the determination of the public utilities commission, can do so within a reasonable time.

(C) "Distribution line" means any electric line that is being or has been used primarily to provide electric service directly to electric load centers by the owner of such line.

(D) "Existing distribution line" means any distribution line of an electric supplier which was in existence on January 1, 1977, or under construction on that date.

(E) "Electric load center" means all the electric-consuming facilities of any type or character owned, occupied, controlled, or used by a person at a single location which facilities have been, are, or will be connected to and served at a metered point of delivery and to which electric service has been, is, or will be rendered.

(F) "Electric service" means retail electric service furnished to an electric load center for ultimate consumption, but excludes furnishing electric power or energy at wholesale for resale. In the case of a for-profit electric supplier and beginning on the starting date of competitive retail electric service as defined in section 4928.01 of the Revised Code, "electric service" also excludes a competitive retail electric service. In the case of a not-for-profit electric supplier and beginning on that starting date, "electric service" also excludes any service component of competitive retail electric service that is specified in an irrevocable filing the electric supplier makes with the public utilities commission for informational purposes only to eliminate permanently its certified territory under sections 4933.81 to 4933.90 of the Revised Code as to that service component. The filing shall specify the date on which such territory is so eliminated. Notwithstanding division (B) of section 4928.01 of the Revised Code, such a service component may include retail ancillary, metering, or billing and collection service irrespective of whether that service component has or has not been declared competitive under section 4928.04 of the Revised Code. Upon receipt of the filing by the commission, the not-for-profit electric supplier's certified territory shall be eliminated permanently as to the service component specified in the filing as of the date specified in the filing. As used in this division, "competitive retail electric service" and "retail electric service" have the same meanings as in section 4928.01 of the Revised Code.

(G) "Certified territory" means a geographical area the boundaries of which have been established pursuant to sections 4933.81 to 4933.90 of the Revised Code within which an electric supplier is authorized and required to provide electric service.

(H) "Other unit of local government" means any governmental unit or body that may come into existence after July 12, 1978, with powers and authority similar to those of a municipal corporation, or that is created to replace or exercise the relevant powers of any one or more municipal corporations.

Effective Date: 10-05-1999



Section 4933.82 - Boundaries of certified territory of electric suppliers.

(A) Except as otherwise provided in this section, the boundaries of the certified territory of each electric supplier shall be considered set as a line or lines substantially equidistant between its existing distribution lines and the nearest existing distribution lines of any other electric supplier in every direction, so that there is thereby certified to each electric supplier such land area as is located nearer to one of its existing distribution lines than to the nearest existing distribution line of any other electric supplier.

(B) On or before one year after the effective date of this section or, when requested in writing by an electric supplier and for good cause shown, such further time as the commission may fix by order, each electric supplier shall file with the public utilities commission a map or maps showing all of its existing distribution lines and the proposed boundaries of its certified territory. The commission shall prepare, or cause to be prepared, within six months after such filing a map of uniform scale to show, accurately and clearly, the boundaries of the certified territory of each electric supplier as proposed by such electric supplier, or as established under division (A) of this section, and shall issue a map of the certified territory of each electric supplier. Such map shall show the service areas of municipally owned electric systems as of the date the map is drawn. The service area of each municipally owned electric system shall include all of the incorporated area of said system and that territory within a line substantially equidistant between its existing distribution lines and the nearest existing distribution line of any electric supplier in every direction. Certification of territory pursuant to sections 4933.81 to 4933.90 of the Revised Code shall not in any manner prohibit or restrict the rights of municipalities under Article XVIII or any other article of the Ohio Constitution and the existence of a municipally owned electric system service area shall not in any respect restrict or limit the boundaries of the certified territory established for electric suppliers.

(C) Each electric supplier and any municipal corporation may examine the maps of electric suppliers filed with the commission pursuant to this section. Any electric supplier whose own certified territory is affected or any municipal corporation whose service area is affected by any such filing and that takes exception thereto, on the basis of an alleged error, may informally request the commission to arrange a conference of the affected parties to resolve the alleged error. The supplier making the request shall serve a copy of the request by certified mail on the electric supplier whose map is alleged to contain the error. The commission shall arrange a conference as promptly as practicable after receipt of the request and shall give notice thereof to all electric suppliers and municipal corporations affected by the alleged error. If an alleged error is not corrected to the satisfaction of any affected electric supplier or municipal corporation, such supplier or municipal corporation may formally petition the commission for a hearing and such hearing shall be granted by the commission as promptly as practicable.

(D) Upon completion by the commission of maps showing the boundaries of the certified territory of each electric supplier as established under division (A) of this section, each electric supplier shall have the right to examine all such maps, and any electric supplier whose own certified territory is affected thereby, on the basis of an alleged error, may informally request that the commission confer with it to resolve the issue of the alleged incorrect location of boundary. The procedure shall be as specified above for resolution of alleged errors in the maps supplied by any electric supplier, including the right of the supplier making the informal request to ultimately formally petition the commission for a hearing.

(E) In reaching its decision on any dispute formally or informally brought to the attention of the commission, under division (C) or (D) of this section, the commission shall follow the standards set forth in division (A) of this section and division (C) of section 4933.83 of the Revised Code.

(F) All portions of the state shall be included within certified territory established pursuant to this section.

Effective Date: 07-12-1978



Section 4933.83 - Exclusive right to furnish electric service to electric load centers.

(A) Except as otherwise provided in this section and Article XVIII of the Ohio Constitution, each electric supplier shall have the exclusive right to furnish electric service to all electric load centers located presently or in the future within its certified territory, and shall not furnish, make available, render, or extend its electric service for use in electric load centers located within the certified territory of another electric supplier; provided that nothing in sections 4933.81 to 4933.90 of the Revised Code shall impair the power of municipal corporations to require franchises or contracts for the provision of electric service within their boundaries, and provided that any electric supplier may extend its facilities through the certified territory of another electric supplier to connect any of its facilities, to serve electric load centers within its own certified territory or to interconnect with other electric suppliers. In the event that a new electric load center should locate in an area that is composed of two or more adjacent certified territories, the electric supplier in whose certified territory the greater portion of the land area covered by the electric load center is located shall serve that electric load center. In the event that a municipal corporation refuses to grant a franchise or contract for electric service within its boundaries to an electric supplier whose certified territory is included within the municipality, any other electric supplier may serve the municipal corporation under a franchise or contract with the municipal corporation.

(B) Electric suppliers shall furnish adequate facilities to meet the reasonable needs of the consumers and inhabitants in the certified territories that they are authorized and required to serve pursuant to sections 4933.81 to 4933.90 of the Revised Code. The public utilities commission may, after a hearing had upon due notice, make such findings as may be supported by proof as to whether any electric supplier operating in a certified territory, or providing electric service pursuant to division (C) of this section, is rendering or proposes to render physically adequate service to an electric load center and in the event the commission finds that such electric supplier is not rendering and does not propose to render physically adequate service, the commission may enter an order specifying in what particulars such electric supplier has failed to render or propose to render physically adequate service and order that such failure be corrected within a reasonable time to be fixed in such order. If the electric supplier so ordered to correct such failure fails to comply with such order, the commission may authorize another electric supplier to furnish electric service to such electric load center and shall appropriately amend the maps of the certified territory of such electric suppliers.

(C) Except as provided in division (B) of this section and Article XVIII of the Ohio Constitution, each electric supplier has the obligation and exclusive right to furnish electric service to electric load centers, wherever located, which it was serving on January 1, 1977, or which it had agreed to serve under lawful contracts in effect on or resulting from written bids submitted under bond prior to January 1, 1977, and no other electric supplier shall furnish, make available, or extend electric service to any such electric load centers.

(D) Sections 4933.81 to 4933.90 of the Revised Code shall not prevent an electric supplier from extending its electric service after the effective date of this section to its own property or facilities.

(E) Notwithstanding the effectuation of certified territories established by or pursuant to sections 4933.81 to 4933.90 of the Revised Code, and the exclusive right of electric suppliers to serve within such territory, and notwithstanding any other provisions of such sections establishing rights of electric suppliers to furnish electric service, any two or more electric suppliers may jointly petition the commission for the reallocation of their own territories and electric load centers among them and designating which portions of such territories and electric load centers are to be served by each of the electric suppliers. The commission, if it finds that granting the petition will promote the purposes of sections 4933.81 to 4933.90 of the Revised Code and will provide adequate service to all territories and electric load centers affected thereby, shall approve such a petition, appropriately modify the territorial boundaries of the petitioning electric suppliers, and amend the maps of the certified territory of such electric suppliers accordingly.

Effective Date: 07-12-1978



Section 4933.84 - Right of electric supplier to continue or extend electric service within certified territory following annexation or incorporation of territory.

Annexation or incorporation by a municipal corporation or other unit of local government does not affect the right of an electric supplier to continue or extend electric service within its certified territory except insofar as that right is affected or modified by Article XVIII or any other article of the Ohio Constitution. Notwithstanding this section or any other provision of law, the right of a municipal corporation to furnish service to such portion of the corporation as has been annexed to the corporation since the time maps have been drawn in accordance with section 4933.82 of the Revised Code shall not be abridged.

Effective Date: 07-12-1978



Section 4933.85 - Assigning or transferring rights.

The rights and authority granted under sections 4933.81 to 4933.84 of the Revised Code may be assigned or transferred only with the approval of the public utilities commission and approval shall be granted if the commission finds that the assignment or transfer is not contrary to the public interest. Upon the merger or consolidation of electric suppliers, the surviving or new electric supplier shall, without further action, succeed to all rights and authority previously granted under sections 4933.81 to 4933.84 of the Revised Code to the merged or consolidated electric suppliers.

Effective Date: 07-12-1978



Section 4933.86 - Violations.

Any electric supplier that renders electric service in violation of sections 4933.81 to 4933.90 of the Revised Code is subject to remedies and penalties provided by sections 4905.54, 4905.56, 4905.57, 4905.59, 4905.60, and 4905.61 and division (B) of section 4905.99 of the Revised Code.

Effective Date: 07-01-1996



Section 4933.87 - Right of municipal corporations to generate, transmit, distribute, or sell electric energy.

Nothing contained in sections 4933.81 to 4933.90 of the Revised Code shall be construed to affect the right of municipal corporations to generate, transmit, distribute, or sell electric energy. The rights and powers of municipal corporations as they exist on or after the effective date of this section to acquire, construct, own, lease, or operate in any manner a public utility or to supply the service or product by means of a rate ordinance adopted under section 743.26 of the Revised Code or under Section 4, Article XVIII, Ohio Constitution in any portion of the state is not affected by sections 4933.81 to 4933.90 of the Revised Code. When an electric system owned by a municipal corporation is sold, the purchaser thereof shall be considered an electric supplier and the area served by the system shall become the certified territory of the purchaser. An electric supplier whose certified territory also includes any portion of such service area shall have the right and obligation to continue providing electric service within its previously established certified territory and the sale of a municipal corporation's electric system shall not in any respect restrict or limit such right and obligation. The purchaser shall, for the purposes of sections 4933.81 to 4933.90 of the Revised Code, be an electric supplier.

Effective Date: 07-12-1978



Section 4933.88 - Assessing expenses of administration.

The expenses of the public utilities commission in administering sections 4933.81 to 4933.90 of the Revised Code shall be assessed by the commission against the affected electric suppliers on the following basis:

(A) Expenses that relate to the preparation or review of maps to establish the certified territory of a single electric supplier in any area where there is no other electric supplier shall be assessed solely to such electric supplier.

(B) Expenses that relate to the preparation or review of maps to establish the certified territories of two or more electric suppliers in any area where there are two or more electric suppliers shall be assessed in equal shares among such electric suppliers.

(C) Expenses that relate to the consideration and disposition of alleged errors pursuant to section 4933.82 of the Revised Code and the consideration and disposition of proposed adjustments pursuant to division (E) of section 4933.83 of the Revised Code shall be assessed in equal shares among the electric suppliers affected thereby.

(D) Expenses that relate to the enforcement by the commission of compliance with sections 4933.81 to 4933.90 of the Revised Code shall be assessed in equal shares against the electric supplier or suppliers to which an order of enforcement is directed. Where such enforcement proceedings are initiated by an electric supplier or suppliers and no order of enforcement is issued by the commission, such expenses shall be assessed in equal shares against the electric supplier or suppliers initiating such proceedings.

(E) Any other expenses of the commission shall be assessed by the commission in equal shares among the electric suppliers that are subject to sections 4933.81 to 4933.90 of the Revised Code.

(F) The commission may assess the expenses enumerated in this section on the basis of estimates made by it, with appropriate adjustment or credit after final determination of such expenses.

Effective Date: 07-12-1978



Section 4933.89 - Public utilities territorial administration fund.

There is hereby created in the state treasury a fund to be known as the public utilities territorial administration fund. The funds collected under section 4933.88 of the Revised Code as assessments shall be credited to the public utilities territorial administration fund.

Effective Date: 07-12-1978



Section 4933.90 - Review of public utilities commission actions.

Action of the public utilities commission pursuant to sections 4933.81 to 4933.90 of the Revised Code is subject to review in accordance with Chapter 4903. of the Revised Code but during any appeal therefrom, the continuance of existing electric service is lawful.

Effective Date: 07-12-1978



Section 4933.99 - Penalty.

(A) Whoever violates section 4933.16 of the Revised Code is guilty of a misdemeanor of the third degree.

(B) Whoever violates section 4933.20, 4933.22, 4933.24, or 4933.25 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates section 4933.21 or 4933.23 of the Revised Code is guilty of a misdemeanor of the first degree.

(D) Whoever violates division (E) of section 4933.28 of the Revised Code is guilty of a misdemeanor of the fourth degree. Each day of a violation of that division constitutes a separate offense.

Effective Date: 07-01-1996






Chapter 4935 - ENERGY DATA

Section 4935.01 - Forecasting energy needs.

The public utilities commission may delegate to any of its officers or employees such of its duties or powers under this chapter as it considers to be appropriate to be exercised under its supervision and control.

(A) The commission shall:

(1) Estimate statewide and regional needs for energy for the forthcoming five- and ten-year periods which, in the opinion of the commission, will reasonably balance requirements of state and regional development, protection of public health and safety, preservation of environmental quality, maintenance of a sound economy, and conservation of energy and material resources. Other factors and trends which will significantly affect energy consumption such as the effects of conservation measures shall also be included;

(2) Estimate statewide and regional demands within the state for energy for twenty years ahead, to be used in formulation of long-range policies and proposals for reduction of demand, conservation of energy, development of potential sources of energy, and action to affect the rate of growth in demand for energy;

(3) Submit in the annual report of the commission to the governor and the general assembly, information identifying emerging trends related to energy supply, demand, and costs of energy to consumers, and specifying statewide and regional energy needs.

(B) To achieve the purposes of this chapter, the commission may:

(1) Request any state department, agency, office, commission, institution, or other organization or any political subdivision to supply any information in its possession or readily accessible to it concerning the use, supply, source, allocation, or distribution of energy;

(2) Request any business, industry, trade association, or person doing business in this state to supply any information in their possession or that can reasonably be assumed to be readily accessible to them concerning the use, supply, source, allocation, or distribution of energy required pursuant to federal energy regulations;

(3) Issue a subpoena to any officer or agent of any organization called upon pursuant to this section to appear before the commission and produce such records as are required in this section and as may be necessary to deal with any energy problem in this state;

(4) Develop and administer the state set-aside program for petroleum and gas, and provide assistance in fuel adjustments and policies or activities regarding the use of the United States strategic petroleum reserve ordered pursuant to the laws or regulations of the United States.

Effective Date: 10-17-1985



Section 4935.02 - Collection, verification, and analysis of energy data, statistics, and information.

The public utilities commission shall develop and maintain an effective program for the collection, verification, and analysis of energy data, statistics, and information. The program shall be developed and implemented so as to be coordinated and consistent with other governmental data collection and record keeping programs. Internal validation procedures shall be established to ensure to the extent practicable the accuracy of information received. The commission shall utilize to the fullest extent possible any existing energy information already prepared for state or federal agencies. Every state, county, township, and municipal agency shall cooperate with the commission and shall submit any information on energy to it upon request.

Effective Date: 10-17-1985



Section 4935.03 - Rules for energy emergencies.

(A) The public utilities commission shall adopt, and may amend or rescind, rules in accordance with section 111.15 of the Revised Code, with the approval of the governor, defining various foreseen types and levels of energy emergency conditions for critical shortages or interruptions in the supply of electric power, natural gas, coal, or individual petroleum fuels and specifying appropriate measures to be taken at each level or for each type of energy emergency as necessary to protect the public health or safety or prevent unnecessary or avoidable damage to property. The rules may prescribe different measures for each different type or level of declared energy emergency, and for any type or level shall empower the governor to:

(1) Restrict the energy consumption of state and local government offices and industrial and commercial establishments;

(2) Restrict or curtail public or private transportation or require or encourage the use of car pools or mass transit systems;

(3) Order, during a declared energy emergency, any electric light, natural gas or gas, or pipeline company; any supplier subject to certification under section 4928.08 or 4929.20 of the Revised Code; electric power or gas utility that is owned by a municipal corporation or not for profit; coal producer or supplier; electric power producer or marketer; or petroleum fuel producer, refiner, wholesale distributor, or retail dealer to sell electricity, gas, coal, or petroleum fuel in order to alleviate hardship, or if possible to acquire or produce emergency supplies to meet emergency needs;

(4) Order, during a declared energy emergency, other energy conservation or emergency energy production or distribution measures to be taken in order to alleviate hardship;

(5) Mobilize emergency management, national guard, law enforcement, or emergency medical services. The rules shall be designed to protect the public health and safety and prevent unnecessary or avoidable damage to property. They shall encourage the equitable distribution of available electric power and fuel supplies among all geographic regions in the state.

(B) The governor may, after consultation with the chairperson of the commission, declare an energy emergency by filing with the secretary of state a written declaration of an energy emergency at any time the governor finds that the health, safety, or welfare of the residents of this state or of one or more counties of this state is so imminently and substantially threatened by an energy shortage that immediate action of state government is necessary to prevent loss of life, protect the public health or safety, and prevent unnecessary or avoidable damage to property. The declaration shall state the counties, utility service areas, or fuel market areas affected, or its statewide effect, and what fuels or forms of energy are in critically short supply. An energy emergency goes into immediate effect upon filing and continues in effect for the period prescribed in the declaration, but not more than thirty days. At the end of any thirty-day or shorter energy emergency, the governor may issue another declaration extending the emergency. The general assembly may by concurrent resolution terminate any declaration of an energy emergency. The emergency is terminated at the time of filing of the concurrent resolution with the secretary of state. When an energy emergency is declared, the commission shall implement the measures which it determines are appropriate for the type and level of emergency in effect.

(C) Energy emergency orders issued by the governor pursuant to this section shall take effect immediately upon issuance, and the person to whom the order is directed shall initiate compliance measures immediately upon receiving the order. During an energy emergency the attorney general or the prosecuting attorney of the county where violation of a rule adopted or order issued under this section occurs may bring an action for immediate injunction or other appropriate relief to secure prompt compliance. The court may issue an ex parte temporary order without notice which shall enforce the prohibitions, restrictions, or actions that are necessary to secure compliance with the rule or order. Compliance with rules or orders issued under this section is a matter of statewide concern.

(D) During a declared energy emergency the governor may use the services, equipment, supplies, and facilities of existing departments, offices, and agencies of the state and of the political subdivisions thereof to the maximum extent practicable and necessary to meet the energy emergency, and the officers and personnel of all such departments, offices, and agencies shall cooperate with and extend such services and facilities to the governor upon request.

(E) During an energy emergency declared under this section, no person shall violate any rule adopted or order issued under this section. Whoever violates this division is guilty of a minor misdemeanor on a first offense, and a misdemeanor of the first degree upon subsequent offenses or if the violation was purposely committed.

Effective Date: 06-26-2001



Section 4935.04 - Energy information and reports.

(A) As used in this chapter:

(1) "Major utility facility" means:

(a) An electric transmission line and associated facilities of a design capacity of one hundred twenty-five kilovolts or more;

(b) A gas or natural gas transmission line and associated facilities designed for, or capable of, transporting gas or natural gas at pressures in excess of one hundred twenty-five pounds per square inch.

"Major utility facility" does not include electric, gas, or natural gas distributing lines and gas or natural gas gathering lines and associated facilities as defined by the public utilities commission; facilities owned or operated by industrial firms, persons, or institutions that produce or transmit gas or natural gas, or electricity primarily for their own use or as a byproduct of their operations; gas or natural gas transmission lines and associated facilities over which an agency of the United States has certificate jurisdiction; facilities owned or operated by a person furnishing gas or natural gas directly to fifteen thousand or fewer customers within this state.

(2) "Person" has the meaning set forth in section 4906.01 of the Revised Code.

(B) Each person owning or operating a gas or natural gas transmission line and associated facilities within this state over which an agency of the United States has certificate jurisdiction shall furnish to the commission a copy of the energy information filed by the person with that agency of the United States.

(C) Each person owning or operating a major utility facility within this state, or furnishing gas, natural gas, or electricity directly to more than fifteen thousand customers within this state shall furnish a report to the commission for its review. The report shall be furnished annually, except that for a gas or natural gas company the report shall be furnished every three years. The report shall be termed the long-term forecast report and shall contain:

(1) A year-by-year, ten-year forecast of annual energy demand, peak load, reserves, and a general description of the resource planning projections to meet demand;

(2) A range of projected loads during the period;

(3) A description of major utility facilities planned to be added or taken out of service in the next ten years, including, to the extent the information is available, prospective sites for transmission line locations;

(4) For gas and natural gas, a projection of anticipated supply, supply prices, and sources of supply over the forecast period;

(5) A description of proposed changes in the transmission system planned for the next five years;

(6) A month-by-month forecast of both energy demand and peak load for electric utilities, and gas sendout for gas and natural gas utilities, for the next two years. The report shall describe the major utility facilities that, in the judgment of such person, will be required to supply system demands during the forecast period. The report from a gas or natural gas utility shall cover the ten- and five-year periods next succeeding the date of the report, and the report from an electric utility shall cover the twenty-, ten-, and five-year periods next succeeding the date of the report. Each report shall be made available to the public and furnished upon request to municipal corporations and governmental agencies charged with the duty of protecting the environment or of planning land use. The report shall be in such form and shall contain such information as may be prescribed by the commission.

Each person not owning or operating a major utility facility within this state and serving fifteen thousand or fewer gas or natural gas, or electric customers within this state shall furnish such information as the commission requires.

(D) The commission shall:

(1) Review and comment on the reports filed under division (C) of this section, and make the information contained in the reports readily available to the public and other interested government agencies;

(2) Compile and publish each year the general locations of proposed and existing transmission line routes within its jurisdiction as identified in the reports filed under division (C) of this section, identifying the general location of such sites and routes and the approximate year when construction is expected to commence, and to make such information readily available to the public, to each newspaper of daily or weekly circulation within the area affected by the proposed site and route, and to interested federal, state, and local agencies;

(3) Hold a public hearing upon the showing of good cause to the commission by an interested party.

If a hearing is held, the commission shall fix a time for the hearing, which shall be not later than ninety days after the report is filed, and publish notice of the date, time of day, and location of the hearing in a newspaper of general circulation in each county in which the person furnishing the report has or intends to locate a major utility facility and will provide service during the period covered by the report. The notice shall be published not less than fifteen nor more than thirty days before the hearing and shall state the matters to be considered.

(4) Require such information from persons subject to its jurisdiction as necessary to assist in the conduct of hearings and any investigation or studies it may undertake;

(5) Conduct any studies or investigations that are necessary or appropriate to carry out its responsibilities under this section.

(E)

(1) The scope of the hearing held under division (D)(3) of this section shall be limited to issues relating to forecasting. The power siting board, the office of consumers' counsel, and all other persons having an interest in the proceedings shall be afforded the opportunity to be heard and to be represented by counsel. The commission may adjourn the hearing from time to time.

(2) The hearing shall include, but not be limited to, a review of:

(a) The projected loads and energy requirements for each year of the period;

(b) The estimated installed capacity and supplies to meet the projected load requirements.

(F) Based upon the report furnished pursuant to division (C) of this section and the hearing record, the commission, within ninety days from the close of the record in the hearing, shall determine if:

(1) All information relating to current activities, facilities agreements, and published energy policies of the state has been completely and accurately represented;

(2) The load requirements are based on substantially accurate historical information and adequate methodology;

(3) The forecasting methods consider the relationships between price and energy consumption;

(4) The report identifies and projects reductions in energy demands due to energy conservation measures in the industrial, commercial, residential, transportation, and energy production sectors in the service area;

(5) Utility company forecasts of loads and resources are reasonable in relation to population growth estimates made by state and federal agencies, transportation, and economic development plans and forecasts, and make recommendations where possible for necessary and reasonable alternatives to meet forecasted electric power demand;

(6) The report considers plans for expansion of the regional power grid and the planned facilities of other utilities in the state;

(7) All assumptions made in the forecast are reasonable and adequately documented.

(G) The commission shall adopt rules under section 111.15 of the Revised Code to establish criteria for evaluating the long-term forecasts of needs for gas and electric transmission service, to conduct hearings held under this section, to establish reasonable fees to defray the direct cost of the hearings and the review process, and such other rules as are necessary and convenient to implement this section.

(H) The hearing record produced under this section and the determinations of the commission shall be introduced into evidence and shall be considered in determining the basis of need for power siting board deliberations under division (A)(1) of section 4906.10 of the Revised Code. The hearing record produced under this section shall be introduced into evidence and shall be considered by the commission in its initiation of programs, examinations, and findings under section 4905.70 of the Revised Code, and shall be considered in the commission's determinations with respect to the establishment of just and reasonable rates under section 4909.15 of the Revised Code and financing utility facilities and authorizing issuance of all securities under sections 4905.40, 4905.401, 4905.41, and 4905.42 of the Revised Code. The forecast findings also shall serve as the basis for all other energy planning and development activities of the state government where electric and gas data are required.

(I)

(1) No court other than the supreme court shall have power to review, suspend, or delay any determination made by the commission under this section, or enjoin, restrain, or interfere with the commission in the performance of official duties. A writ of mandamus shall not be issued against the commission by any court other than the supreme court.

(2) A final determination made by the commission shall be reversed, vacated, or modified by the supreme court on appeal, if, upon consideration of the record, such court is of the opinion that such determination was unreasonable or unlawful.

The proceeding to obtain such reversal, vacation, or modification shall be by notice of appeal, filed with the commission by any party to the proceeding before it, against the commission, setting forth the determination appealed from and errors complained of. The notice of appeal shall be served, unless waived, upon the commission by leaving a copy at the office of the chairperson of the commission at Columbus. The court may permit an interested party to intervene by cross-appeal.

(3) No proceeding to reverse, vacate, or modify a determination of the commission is commenced unless the notice of appeal is filed within sixty days after the date of the determination.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.20,HB 95, §1, eff. 9/9/2011.

Effective Date: 01-01-2001



Section 4935.10 - Study to review the condition of reactive power.

The public utilities commission shall conduct a study to review the condition of reactive power in the state. The commission shall issue a report of its findings to the general assembly not later than one year after the effective date of this section.

Added by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.






Chapter 4937 - UTILITY RADIOLOGICAL SAFETY

Section 4937.01 - Utility radiological safety definitions.

As used in sections 4937.01 to 4937.05 of the Revised Code:

(A) "Hazard" has the same meaning as in section 5502.21 of the Revised Code.

(B) "Member agency" means the state agency of which a member of the utility radiological safety board is an officer.

(C) "Nuclear electric facility" means any facility operated by a nuclear electric utility using nuclear energy to produce electricity and any facility for the storage of spent nuclear fuel arising from such production.

(D) "Nuclear electric facility incident" means any hazard within the state which is associated with a nuclear electric facility and requires, pursuant to sections 5502.21 to 5502.51 of the Revised Code, emergency management to mitigate its effects.

(E) "Nuclear electric utility" includes every person, their agents, assignees, or trustees, within this state engaged in the business of producing electricity using nuclear energy.

(F) "Nuclear electric utility holding company" means any company that holds an equity interest in a nuclear electric utility and is part of an electric utility holding company system exempt under Section 3(a)(1) or (2) of the "Public Utility Holding Company Act of 1935," 49 Stat. 810, 15 U.S.C.A. 79c, and the regulations adopted under the act.

Effective Date: 10-29-1995



Section 4937.02 - Utility radiological safety board.

(A) There is hereby created the utility radiological safety board composed of the chairperson of the public utilities commission, the director of environmental protection, the director of health, the director of agriculture, the executive director of the emergency management agency, and the director of commerce, or their designees each of whom shall be an employee of the member agency of the board member for whom the person is a designee. The purpose of the board is to develop a comprehensive policy for the state regarding nuclear power safety. The board's objectives shall be to promote safe, reliable, and economical power; establish a memorandum of understanding with the federal nuclear regulatory commission and the state, including agreements with individual state agencies to interact with the commission and the federal emergency management agency; and recommend policies and practices that promote safety, performance, emergency preparedness, and public health standards that are designed to meet the state's needs.

(B) The governor shall appoint a chairperson of the board from among the members of the board. The board shall elect one of its members as vice-chairperson, who shall possess, during the absence or disability of the board chairperson, all the powers of the board chairperson. All examinations, studies, or other official proceedings of the board shall be conducted by the board or its designees. The board's authority under this chapter shall not be exercised by any officer, employee, or body other than the board itself, except by express action of the board.

(C) The chairperson of the board shall cause to be kept a complete record of all proceedings of the board, and any books, maps, documents, and papers used or produced by the board, and shall perform such other duties as the governor may prescribe.

(D) A majority of the board's members constitutes a quorum for the transaction of any business, performance of any duty, or exercise of any power of the board. No vacancy on the board shall impair the right of the remaining board members to exercise all powers of the board. The act of a majority of the board, when in session as a board, is an act of the board.

(E) Members of the board and their designees shall not receive compensation from the board but shall receive all ordinary and necessary expenses incurred in performance of board business, including actual travel expenses. All such expenses shall be paid by the agency of which the individual board member or designee is an officer or employee.

(F) The attorney general is the board's legal advisor, but shall designate, subject to the board's approval, one or more of the attorney general's assistants to discharge the duties of board attorney.

(G) The board may call to its assistance, temporarily, with the consent of the member agency, any employee of a member agency to conduct studies, examinations, and investigations for the board or prepare any report required or authorized by this chapter. The employee shall receive no compensation, but shall receive all ordinary and necessary expenses incurred in performance of such duties, including actual travel expenses. All such expenses shall be paid by the member agency.

(H) The offices of the board shall be located in the offices of the emergency management agency.

Effective Date: 09-29-1999



Section 4937.03 - Powers and duties of utility radiological safety board.

(A)

(1) The utility radiological safety board may request information from nuclear electric utilities or nuclear electric utility holding companies which it considers necessary to conduct investigations, examinations, and studies it may undertake, but shall not impose any undue burden on the utilities or holding companies in this regard.

(2) The board may, either through its members or by persons authorized by it, examine under oath, at any reasonable time to assist the board in the performance of its duties, any officer, agent, or employee of a nuclear electric utility or nuclear electric utility holding company or any other person regarding a nuclear electric facility or utility or a nuclear electric facility incident, and may compel the attendance of such witness for the purpose of the examination. The board may examine all books, contracts, records, documents, and papers of any person and, by subpoena duces tecum, may compel the production of the books, contracts, records, documents, and papers or of verified copies.

(3) If a person disobeys a subpoena of the board, or if a witness refuses to testify to any matter regarding which he may be lawfully interrogated, the court of common pleas of a county or a judge of the court, on application of a board member, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court.

(B) The board may procure all necessary goods and supplies for the proper administration of the board's affairs. The board shall have a seal bearing the following inscription: "The Utility Radiological Safety Board of Ohio." The seal shall be affixed to authentications of copies of records and to other instruments as the board directs.

(C) The board shall coordinate its activities with those of the power siting board.

(D) The board shall recognize that the federal government has exclusive jurisdiction to regulate the nuclear safety and national security aspects of the construction and operation of nuclear electric facilities, except for certain authority over air emissions. Sections 4937.01 to 4937.05 of the Revised Code do not affect the state's responsibilities for emergency preparedness and offsite safety requirements.

(E) None of the powers or duties of the board under sections 4937.01 to 4937.05 of the Revised Code in any way supersede existing powers or duties of member agencies or county or other local authorities.

Effective Date: 07-01-1989



Section 4937.04 - Additional powers of utility radiological safety board.

(A) The utility radiological safety board may:

(1) Conduct any investigations, examinations, or studies requested by the governor or which it considers necessary or appropriate to carry out its responsibilities or duties under sections 4937.01 to 4937.05 of the Revised Code.

(2) Formulate a recommendation regarding whether the governor should enter into any agreement with the federal nuclear regulatory commission pursuant to 42 U.S.C. 2021, 96 Stat. 2078 (1983), as such section existed on the date this section was enacted.

(B) The board shall:

(1) Monitor plans and programs among its member agencies providing for the management of nuclear electric facilities, environmental and public health protection, and emergency management to promote nuclear safety and to mitigate the effects of a nuclear electric facility incident in the areas surrounding a nuclear electric facility. The board shall make recommendations to increase cooperation and coordination among the member agencies toward the promotion of nuclear safety and mitigation of the effects of a nuclear electric facility incident.

(2) Review any changes to federal policy or law pertaining to nuclear electric facilities, and may submit comments to and represent the state in proceedings before the federal nuclear regulatory commission or the federal emergency management agency.

(3) Assess the appropriateness of and make recommendations concerning the state's participation with the federal nuclear regulatory commission in a joint inspection program. The assessment and recommendations shall consider input from the state's nuclear electric utilities and nuclear electric utility holding companies.

(4) Provide oversight of all activities relating to nuclear power in the state.

(5) Serve as the clearinghouse for recommendations made by independent organizations or private citizens and review and investigate such recommendations.

(6) Adopt and publish rules to conduct its business and regulate the mode and manner of all investigations, examinations, and studies it undertakes.

(7) Provide an annual report to the governor, the president of the senate, and the speaker of the house of representatives detailing the board's activities in response, planning, and inspections and including a listing of recommendations received and actions taken by the board.

(8) Allow for and consider comments from the state's nuclear electric utilities and nuclear electric utility holding companies before making recommendations that may substantially affect their costs or activities. This shall include comments on draft memoranda of understanding, draft instruments of cooperation, and any other agreements with the federal nuclear regulatory commission.

(C) The board has no independent regulatory authority, but may make recommendations to the governor or member agencies regarding nuclear electric facilities, nuclear electric utilities, and nuclear electric facility incidents.

(D) Nothing in sections 4937.01 to 4937.05 of the Revised Code grants the utility radiological safety board the authority to examine the records or accounts or to compel the attendance of any witness of a holding company or its subsidiaries organized under the laws of another state, rendering no public utility service in this state, and regulated as a public utility by the public utility regulatory agency of another state or primarily by a federal regulatory commission.

(E) No court other than the Ohio supreme court shall interfere with the functions of the board, by writ of mandamus or otherwise.

Effective Date: 07-01-1989



Section 4937.05 - Apportionments and assessments against nuclear electric utilities.

(A) Subject to division (B) of this section, the utility radiological safety board may apportion among and assess against each nuclear electric utility in this state against which an assessment may be made under section 4905.10 of the Revised Code an amount no greater than the maximums specified in the applicable main operating appropriations act. The assessment shall be made in proportion to the intrastate gross receipts of the utility, excluding receipts from sales to other public utilities for resale, for the calendar year next preceding that in which the assessments are made. On or before the first day of October in each year, the board shall notify each such utility of the sum assessed against it, whereupon payment shall be made to the board. The board shall deposit the payment into any nuclear safety fund for which a maximum is specified, for the purposes of this section, in the applicable main operating appropriations act. Any assessments so deposited which are not expended shall be credited ratably to each nuclear electric utility that paid them, according to the respective portions of the amount assessable against the utility for the ensuing calendar year. The assessments for such calendar year shall be adjusted accordingly.

(B) The board shall assess an amount against the nuclear electric utilities pursuant to division (A) of this section only in accordance with this division and subject to the conditions it specifies.

(1) Nuclear electric utilities and, separately, the environmental protection agency, the department of health, the department of agriculture, and the emergency management agency of the department of public safety, as member agencies of the board, shall negotiate, in good faith, amounts to be given as grants by the nuclear electric utilities pursuant to this division for funding the member agency for a fiscal biennium. Any such grant shall cover all costs related to the statutory requirements or agreements specified in division (B)(4) of this section, but shall not be required to cover any costs of activities not directly related to those statutory requirements or agreements.

(2)

(a) If any of the member agencies specified in division (B)(1) of this section disagrees, before the first day of September of the first year of a fiscal biennium, with the nuclear electric utilities on a grant amount under that division for the agency's funding for that biennium and the agency is requesting a specified amount not exceeding seventy-five per cent of the maximum specified in the applicable main operating appropriations act, the agency shall make a written directive to the board for an assessment against the nuclear electric utilities for that specified amount and shall notify the controlling board, the director of budget and management, and the nuclear electric utilities in writing of that directive. Upon receipt of the directive, the utility radiological safety board shall assess the specified amount against the nuclear electric utilities as provided in division (A) of this section, notwithstanding any provision of that division to the contrary, provided the amount assessed does not exceed the maximum specified in the applicable main operating appropriations act.

(b) If any of the member agencies specified in division (B)(1) of this section disagrees, before the first day of September of the first year of a fiscal biennium, with the nuclear electric utilities on a grant amount under that division for the agency's funding for that biennium and the agency is requesting a specified amount that exceeds seventy-five per cent of the maximum specified for that agency in the applicable main operating appropriations act, the agency may request that the controlling board approve an assessment against the electric utilities in the specified amount. The controlling board shall not approve an assessment so requested if it exceeds that maximum or will not be used for the purposes specified in division (B)(4) of this section. If the controlling board approves the request, the utility radiological safety board shall impose an assessment in the approved amount against the nuclear electric utilities as provided in division (A) of this section, notwithstanding any provision of that division to the contrary.

(c) The board shall not assess against the nuclear electric utilities pursuant to division (A) of this section in any fiscal biennium for which each member agency and the nuclear electric utilities agree on grant amounts pursuant to division (B)(1) of this section.

(3) Revenues received pursuant to grants or assessments under division (B)(1) or (2) of this section shall be deposited into the requesting agency's nuclear safety fund, as such fund is specified in the applicable main operating appropriations act.

(4) Funding provided under this division to a member agency shall be for the purpose of enabling a member agency to fulfill its authority and duties under the statutes related to nuclear safety or the utility safety radiological board, or under agreements with the nuclear regulatory commission.

(5) If a nuclear electric utility makes any recommendation to render the nuclear safety programs of member agencies of the utility radiological safety board more cost effective, the member agencies shall implement the recommendation or provide to the utility a written statement explaining why the recommendation will not be implemented or will be implemented with substantial modification.

Effective Date: 06-30-1997






Chapter 4939 - USE OF MUNICIPAL PUBLIC WAY

Section 4939.01 - Municipal public way definitions.

As used in sections 4939.01 to 4939.08 of the Revised Code:

(A) "Cable operator," "cable service," and "franchise" have the same meanings as in the "Cable Communications Policy Act of 1984," 98 Stat. 2779, 47 U.S.C.A. 522.

(B) "Occupy or use" means, with respect to a public way, to place a tangible thing in a public way for any purpose, including, but not limited to, constructing, repairing, positioning, maintaining, or operating lines, poles, pipes, conduits, ducts, equipment, or other structures, appurtenances, or facilities necessary for the delivery of public utility services or any services provided by a cable operator.

(C) "Person" means any natural person, corporation, or partnership and also includes any governmental entity.

(D) "Public utility" means any company described in section 4905.03 of the Revised Code except in divisions (B) and (I) of that section, which company also is a public utility as defined in section 4905.02 of the Revised Code; and includes any electric supplier as defined in section 4933.81 of the Revised Code.

(E) "Public way" means the surface of, and the space within, through, on, across, above, or below, any public street, public road, public highway, public freeway, public lane, public path, public alley, public court, public sidewalk, public boulevard, public parkway, public drive, and any other land dedicated or otherwise designated for a compatible public use, which, on or after July 2, 2002, is owned or controlled by a municipal corporation. "Public way" excludes a private easement.

(F) "Public way fee" means a fee levied to recover the costs incurred by a municipal corporation and associated with the occupancy or use of a public way.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 07-02-2002



Section 4939.02 - State policy.

(A) It is the public policy of this state to do all of the following:

(1) Promote the public health, safety, and welfare regarding access to and the occupancy or use of public ways, to protect public and private property, and to promote economic development in this state;

(2) Promote the availability of a wide range of utility, communication, and other services to residents of this state at reasonable costs, including the rapid implementation of new technologies and innovative services;

(3) Ensure that access to and occupancy or use of public ways advances the state policies specified in sections 4927.02, 4928.02, and 4929.02 of the Revised Code;

(4) Recognize the authority of a municipal corporation to manage access to and the occupancy or use of public ways to the extent necessary with regard to matters of local concern, and to receive cost recovery for the occupancy or use of public ways in accordance with law;

(5) Ensure in accordance with law the recovery by a public utility of public way fees and related costs;

(6) Promote coordination and standardization of municipal management of the occupancy or use of public ways, to enable efficient placement and operation of structures, appurtenances, or facilities necessary for the delivery of public utility or cable services;

(7) Encourage agreement among parties regarding public way fees and regarding terms and conditions pertaining to access to and the occupancy or use of public ways, and to facilitate the resolution of disputes regarding public way fees.

(B) This policy establishes fair terms and conditions for the use of public ways and does not unduly burden persons occupying or using public ways or persons that benefit from the services provided by such occupants or users.

Effective Date: 07-02-2002



Section 4939.03 - Prohibited conduct concering public ways.

(A) No person shall occupy or use a public way except in accordance with law.

(B) In occupying or using a public way, no person shall unreasonably compromise the public health, safety, and welfare.

(C)

(1) No person shall occupy or use a public way without first obtaining any requisite consent of the municipal corporation owning or controlling the public way.

(2) Except as otherwise provided in division (C)(5) of this section, a municipal corporation, not later than sixty days after the date of filing by a person of a completed request for consent, shall grant or deny its consent.

(3) A municipal corporation shall not unreasonably withhold or deny consent.

(4) If a request by a person for consent is denied, the municipal corporation shall provide to the person in writing its reasons for denying the request and such information as the person may reasonably request to obtain consent.

(5) Except in the case of a public utility subject to the jurisdiction and recognized on the rolls of the public utilities commission or of a cable operator possessing a valid franchise awarded pursuant to the "Cable Communications Policy Act of 1984," 98 Stat. 2779, 47 U.S.C.A. 541, a municipal corporation, for good cause shown, may withhold, deny, or delay its consent to any person based upon the person's failure to possess the financial, technical, and managerial resources necessary to protect the public health, safety, and welfare.

(6) Initial consent for occupancy or use of a public way shall be conclusively presumed for all lines, poles, pipes, conduits, ducts, equipment, or other appurtenances, structures, or facilities of a public utility or cable operator that, on the effective date of this section, lawfully so occupy or use a public way. However, such presumed consent does not relieve the public utility or cable operator of compliance with any law related to the ongoing occupancy or use of a public way.

Effective Date: 07-02-2002



Section 4939.04 - Management, regulation, and administration of public ways by municipal corporations.

(A)

(1) A municipal corporation shall provide public utilities or cable operators with open, comparable, nondiscriminatory, and competitively neutral access to its public ways.

(2) Nothing in division (A)(1) of this section prohibits a municipal corporation from establishing priorities for access to or occupancy or use of a public way by a public utility or cable operator when the public way cannot accommodate all public way occupants or users, which priorities as applied to public utilities or cable operators shall not be unduly discriminatory and shall be competitively neutral.

(B) The management, regulation, and administration of a public way by a municipal corporation with regard to matters of local concern shall be presumed to be a valid exercise of the power of local self-government granted by Section 3 of Article XVIII of the Ohio Constitution.

Effective Date: 07-02-2002



Section 4939.05 - Levy of pbulic way fees by municipal corporation.

(A) A municipal corporation shall not require any nonmonetary compensation or free service, or levy any tax, for the right or privilege to occupy or use a public way, and shall not levy a public way fee except in accordance with this section.

(B)

(1) A municipal corporation may levy different public way fees based upon the amount of public ways occupied or used, the type of utility service provided by a public utility, or any different treatment required by the public health, safety, and welfare.

(2) A municipal corporation may waive all or a portion of any public way fee for a governmental entity or a charitable organization.

(3) A municipal corporation shall not require any person, including a reseller, that does not occupy or use a public way owned or controlled by the municipal corporation to pay it a public way fee.

(4) A municipal corporation that charges a franchise fee or otherwise receives free service or other nonmonetary compensation as part of a franchise between a cable operator and the municipal corporation shall grant the cable operator, for the occupancy or use of the public way related to the provision of any services provided by the cable operator, a credit, offset, or deduction against any public way fee or like charge for all such payments and the retail value of the free service or other nonmonetary compensation.

(C) Public way fees levied by a municipal corporation shall be based only on costs that the municipal corporation both has actually incurred and can clearly demonstrate are or can be properly allocated and assigned to the occupancy or use of a public way. The costs shall be reasonably and competitively neutrally allocated among all persons occupying or using public ways owned or controlled by the municipal corporation, including, but not limited to, persons for which payments are waived as authorized by division (B) of this section or for which compensation is otherwise obtained. No public way fee shall include a return on or exceed the amount of costs reasonably allocated by the municipal corporation to such occupant or user or pursuant to any reasonable classification of occupants or users.

(D) A municipal corporation that levies a public way fee shall establish and maintain a special fund for all such fees remitted to the municipal corporation and, with respect to that special fund, shall be subject to sections 5705.09, 5705.10, 5705.14, 5705.15, 5705.16, 5705.39, 5705.40, 5705.41, 5705.44, and 5705.45 of the Revised Code and any other applicable provision of Chapter 5705. of the Revised Code concerning the establishment or maintenance of a special fund.

(E) At least forty-five days prior to the date of enactment of a public way ordinance by a municipal corporation, the municipal corporation shall file with the public utilities commission a notice that the ordinance is being considered.

Effective Date: 07-02-2002



Section 4939.06 - Appeal of levy of public way fee.

(A) If a public utility does not accept a public way fee levied against it pursuant to the enactment of an ordinance by a municipal corporation, the public utility may appeal the public way fee to the public utilities commission. The appeal shall be made by filing a complaint that the amount of a public way fee, any related classification of public way occupants or users, or the assignment or allocation of costs to the public way fee is unreasonable, unjust, unjustly discriminatory, or unlawful. The complaint shall be filed not later than thirty days after the date the public utility first becomes subject to the ordinance. The complaint is subject to the same procedures as a complaint filed pursuant to section 4905.26 of the Revised Code. The commission shall act to resolve the complaint by issuance of a final order within one hundred twenty days after the date of the complaint's filing.

(B) Only upon a finding by the commission that reasonable grounds are stated for a complaint filed under division (A) of this section, the commission by order shall suspend the public way fee provisions of the municipal ordinance for the duration of the commission's consideration of the complaint. For the purpose of this division, if the commission so suspends an ordinance pursuant to a complaint filed not later than thirty days after the date that the ordinance first takes effect, the suspension shall apply to the public way fee for every occupancy or use of the public way to which the fee would otherwise apply. For any other complaint, the suspension shall apply only to the public utility filing the complaint. The municipal corporation may later collect, for the suspension period, any suspended public way fee only if the commission finds that the public way fee is not unreasonable, unjust, unjustly discriminatory, or unlawful.

(C) If the commission finds that the public way fee or classification complained of is unreasonable, unjust, unjustly discriminatory, or unlawful, it shall determine by order the just and reasonable public way fee or classification.

Effective Date: 07-02-2002



Section 4939.07 - Application to recover fees and costs.

(A) As used in this section, "most recent," with respect to any rate proceeding, means the rate proceeding most immediately preceding the date of any final order issued by the public utilities commission under this section.

(B)

(1) Notwithstanding any other provision of law or any agreement establishing price caps, rate freezes, or rate increase moratoria, a public utility subject to the rate-making jurisdiction of the commission may file an application with the commission for, and the commission shall then authorize by order, timely and full recovery of a public way fee levied upon and payable by the public utility both after January 1, 2002, and after the test year of the public utility's most recent rate proceeding or the initial effective date of rates in effect but not established through a proceeding for an increase in rates.

(2) Any order issued by the commission pursuant to its consideration of an application under division (B)(1) of this section shall establish a cost recovery mechanism including, but not limited to, an adder, tracker, rider, or percentage surcharge, for recovering the amount to be recovered; specify that amount; limit the amount to not more and not less than the amount of the total public way fee incurred; and require periodic adjustment of the mechanism based on revenues recovered.

(a) In the case of a cost recovery mechanism for a public way fee levied on and payable by a public utility but determined unreasonable, unjust, unjustly discriminatory, or unlawful by the commission pursuant to division (C) of section 4939.06 of the Revised Code, the mechanism shall provide for recovery, only from those customers of the public utility that receive its service within the municipal corporation, of the difference between that public way fee and the just and reasonable public way fee determined by the commission under division (C) of section 4939.06 of the Revised Code.

(b) In all other cases, recovery shall be from all customers of the public utility generally.

(C) In the case of recovery under division (B)(2)(a) or (b) of this section, the recovery mechanism payable by sale-for-resale or wholesale telecommunications customers shall provide for recovery limited to any public way fee not included in established rates and prices for those customers and to the pro rata share of the public way fee applicable to the portion of the facilities that are sold, leased, or rented to the customers and are located in the public way. The recovery shall be in a nondiscriminatory and competitively neutral manner and prorated on a per-line or per-line equivalent basis among all retail, sale-for-resale, and wholesale telecommunications customers subject to the recovery.

(D)

(1) Notwithstanding any other provision of law or any agreement establishing price caps, rate freezes, or rate increase moratoria, a public utility subject to the rate-making jurisdiction of the commission may file an application with the commission for, and the commission by order shall authorize, such accounting authority as may be reasonably necessary to classify any cost described in division (D)(2) of this section as a regulatory asset for the purpose of recovering that cost.

(2) A cost eligible for recovery under this division shall be only such cost as meets both of the following:

(a) The cost is directly incurred by the public utility as a result of local regulation of its occupancy or use of a public way or an appropriate allocation and assignment of costs related to implementation of this section, excluding any cost arising from a public way fee levied upon and payable by the public utility.

(b) The cost is incurred by the public utility both after January 1, 2002, and after the test year of the public utility's most recent rate proceeding or the initial effective date of rates in effect but not established through a proceeding for an increase in rates.

(3) If the commission determines, upon an application under division (D)(1) of this section or its own initiative, that classification of a cost described in division (D)(2) of this section as a regulatory asset is not practical or that deferred recovery of that cost would impose a hardship on the public utility or its customers, the commission shall establish a charge and collection mechanism to permit the public utility full recovery of that cost. A hardship shall be presumed for any public utility with less than fifteen thousand bundled sales service customers in this state and for any public utility for which the annualized aggregate amount of additional cost that otherwise may be eligible for such classification exceeds the greater of five hundred thousand dollars or fifteen per cent of the total costs that are described in division (D)(2)(a) of this section and were considered by the commission for the purpose of establishing rates in the public utility's most recent rate increase proceeding or the rate increase proceeding of the public utility's predecessor, whichever is later.

(E) Any application submitted to the commission under divisions (B) to (D) of this section shall be processed by the commission as an application not for an increase in rates under section 4909.18 of the Revised Code. The application shall include such information as the commission reasonably requires. The commission shall conclude its consideration of the application and issue a final order not later than one hundred twenty days after the date that the application was submitted to the commission. A final order regarding a recovery mechanism authorized pursuant to this section shall provide for such retroactive adjustment as the commission determines appropriate.

(F) A public utility shall not be required to waive any rights under this section as a condition of occupancy or use of a public way.

(G) The commission may issue such rules as it considers necessary to carry out this section.

Effective Date: 07-02-2002



Section 4939.08 - Exceptions for prior franchises or agreements.

(A) Nothing in sections 4939.01 to 4939.07 of the Revised Code applies to a franchise or to any agreement with a public utility or cable operator, for the balance of its term, if the franchise or agreement meets all of the following:

(1) The franchise was granted, or the agreement was authorized by ordinance or otherwise and was entered into, by a municipal corporation prior to the effective date of this section.

(2) The franchise or agreement authorizes the occupation or use of public ways.

(3) The public utility agrees with the applicable public way fees, or nonmonetary compensation, if any, or the cable operator pays the applicable fee or utilizes the credit, offset, or deduction specified in division (B)(4) of section 4939.05 of the Revised Code.

(B) Except as otherwise provided in division (A) of section 4939.06 of the Revised Code, nothing in sections 4939.01 to 4939.07 of the Revised Code applies to an ordinance both governing public ways and enacted by a municipal corporation prior to September 29, 1999, unless, on or after that date, the ordinance is materially modified.

(C) Nothing in sections 4939.01 to 4939.07 of the Revised Code authorizes a municipal corporation to levy a fee, other than a public way fee authorized by section 4939.05 of the Revised Code, on a pipeline company or an operator of a pipeline facility regulated under the "Accountable Pipeline Safety and Partnership Act of 1996," 110 Stat. 3793, 49 U.S.C.A. 60101, or on an operating partner or affiliated business unit operating under guidelines of the federal energy regulatory commission as they relate to the construction and operation of a pipeline.

(D) Nothing in sections 4939.01 to 4939.07 and this section of the Revised Code prohibits a municipal corporation from doing either of the following:

(1) Charging a cable operator a franchise fee in accordance with the "Cable Communications Policy Act of 1984," 98 Stat. 2779, 47 U.S.C.A. 542 ;

(2) Allowing a credit, offset, or deduction against the payment of a construction permit fee for any franchise fee a cable operator pays to the municipal corporation.

Effective Date: 07-02-2002






Chapter 4951 - STREET RAILWAYS AND INTERURBAN RAILROADS

Section 4951.01 - Authority to construct street railways.

Street railways, with single or double tracks, sidetracks, and turnouts, may be constructed or extended within or without, or partly within and partly without, any municipal corporation. Offices, depots, and other necessary buildings for street railways may be constructed.

Effective Date: 10-01-1953



Section 4951.02 - Grant of right to construct.

The right to construct or extend a street railway within or beyond the limits of a municipal corporation may be granted only by its legislative authority by ordinance. The right to construct such street railway without the limits of a municipal corporation may be granted only by the board of county commissioners by an order entered on its journal. The legislative authority or the board may fix the conditions upon which such street railways may be constructed, operated, extended, and consolidated.

Effective Date: 10-01-1953



Section 4951.03 - Grantee not to be released from obligation.

After a grant to construct or extend a street railway, or the renewal of any such grant, has been made by general or special ordinance or by the order of the board of county commissioners, neither the municipal corporation nor the board shall release a grantee from any obligations or liabilities imposed by the grant or renewal during the term for which such grant or renewal was made.

Effective Date: 10-01-1953



Section 4951.04 - Right to occupy tracks of existing companies.

No right shall be given by municipal or county authorities to occupy the track, single or double, or other structure, of existing street railways for more than one eighth of the distance between the termini of the route, as actually constructed, operated, and run over, of the company or person to whom such grant is made. In granting permission to extend existing routes in cities, the cities and companies owning such route shall have all the rights and powers which they possess under existing laws and contracts.

Effective Date: 10-01-1953



Section 4951.05 - Extension to be constructed as new route.

No extension of a street railway located wholly outside a city, or of one wherever located, which is built in pursuance of a right obtained from authority other than that of a municipal corporation, shall be made within the limits of such city, except as a new route.

Effective Date: 10-01-1953



Section 4951.06 - Written consent of property owners required.

No grant referred to in section 4951.02 of the Revised Code shall be made until there is produced to the legislative authority of a municipal corporation or the board of county commissioners the written consent of the owners of more than one half of the front footage of the lots and lands abutting on the street or public way along which it is proposed to construct such street railway or extension, and evidence that ordinances of the legislative authority relating to such grant have in all respects been complied with, whether the railway proposed is an extension of an old or the granting of a new route.

Effective Date: 10-01-1953



Section 4951.07 - Written consent not required.

When a grant is made by the legislative authority of a municipal corporation, either for a new route or as an extension of an existing route, in case the number of tracks is not increased beyond the number for which consent originally was obtained, on and along any part of a street or public way upon which a street railway has been operated within one year preceding under a grant or renewal of a grant which has expired or within two years will expire or when such a grant is made by the legislative authority of a municipal corporation or the board of county commissioners of a county on and along any part of a street or public way upon the order or finding of any court of competent jurisdiction, or a judge of such court, in a hearing upon or growing out of a grade crossing elimination proceeding, in which hearing such court or judge has determined that the reasonable and practical solution of the manner of eliminating a grade crossing requires that such a street railway or interurban railroad be relocated or rerouted for a certain distance fixed by the court, it shall not be necessary to produce to the legislative authority or board any written consents from the owners of the lots and land abutting on such part of a street or public way. This section does not permit a person owning property abutting on a street along, in, or over which a street railway is about to be constructed to withdraw his consent after an ordinance granting the right to construct and operate it has been read the second time, if at least thirty days elapsed since the first reading of such ordinance, the legislative authority of the municipal corporation or other body authorized to make the grant.

Effective Date: 10-01-1953



Section 4951.08 - Appropriating property.

When the legislative authority of a municipal corporation or board of county commissioners makes a grant as provided in section 4951.02 of the Revised Code, the company or person to whom it is made may appropriate, in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code, property necessary for the street railway if the owner fails expressly to waive his claim to damages by reason of the construction and operation of the railway.

Effective Date: 01-01-1966



Section 4951.09, 4951.10 - [Repealed].

Effective Date: 01-01-1966



Section 4951.11 - Appropriation of property by directors.

When it is deemed necessary by a majority of the directors of a domestic or foreign corporation owning or operating a street railway in a municipal corporation to appropriate private property in such municipal corporation, in order to avoid dangerous or difficult curves or grades or unsafe or unsubstantial grounds or foundations, to extend or shorten its railway line, or to provide land on which to extend its power plant, such corporation may appropriate so much private property as is necessary for the extension of such power plant, or for the construction, operation, and maintenance of the tracks, poles, supports, wires, cables, and necessary appliances of such railway other than power houses, machine shops, stations, or substations, in the manner provided by and subject to sections 163.01 to 163.22, inclusive, of the Revised Code. For the purposes provided in this section such corporation may change the location of any part of its railway.

Effective Date: 01-01-1966



Section 4951.12 - Use of public highways.

Companies incorporated under section 1701.04 of the Revised Code, for the purpose of owning or operating street railway companies, may construct, maintain, and operate street railways for the transportation of passengers, packages, express matter, United States mail, baggage, and freight upon the highways in this state outside of municipal corporations or upon private right of ways. Such companies may occupy and use for their tracks, cars, necessary fixtures, and appliances, the public highways outside of municipal corporations with the consent of the public authorities in charge of or controlling such highways, and with the written consent of the majority, measured by the front foot, of the property holders abutting on each of such highways.

Effective Date: 10-11-1955



Section 4951.13 - Consent of authority controlling public highway.

If the public highway along which a street railway is to be constructed is owned by a person or company, or is within the control or management of the board of public works or other public officer, such owner or officer may agree with the person or company constructing the railway as to the conditions upon which the highway may be occupied.

Effective Date: 10-01-1953



Section 4951.14 - Crossings.

Whenever it is deemed necessary by a majority of the board of directors of a street railway company to cross the streets, avenues, alleys, ways, or any part thereof, of any municipal corporation or any public highway outside of a municipal corporation, the legislative authority of such municipal corporation, or the public officers owning or having charge of such highways outside of municipal corporations, may agree with such company as to the manner and mode of such crossing and the compensation to be paid for it. If the parties fail to agree, such company may proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code. In its final order the court shall fix the manner and mode of such crossing. Upon compliance with such decree, the company may construct and maintain such crossing in accordance with the order in said cause.

Effective Date: 01-01-1966



Section 4951.15 - Appropriation of private property.

Street railways and interurban or suburban railroads using other than steam as motive power, when necessary, may enter upon and use private property in the construction, alteration, and operation of its railway or any part of it. For such purpose they have all rights and powers of appropriation that railroad companies possess and shall proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4951.16 - Appropriation of property for depots.

Where the tracks of any street railway extend into or through any municipal corporation and the street railway company deems it necessary to enter upon and use any private property within such municipal corporation for the construction and maintenance of either passenger stations or freight depots to be used in the operation of such railway, such company may appropriate private property within municipal corporations for such purposes in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4951.17 - [Repealed].

Effective Date: 01-01-1966



Section 4951.18 - Leases, purchases, and traffic arrangements.

Street railway and suburban and interurban railroad companies may lease, purchase, or make traffic arrangements with any other street railway company as to so much of its tracks and other property as is necessary or desirable to enable them to enter or pass through a municipal corporation, upon the conditions applicable to other street railways. Any existing railway company owning or operating a railway shall receive the cars, freight, packages, or passengers of any other railway upon the same conditions as they carry for the general public.

Effective Date: 10-01-1953



Section 4951.19 - Consolidation.

Street railway companies referred to by section 4951.18 of the Revised Code may consolidate on the terms applicable to the consolidation of railroad companies. No increase of fare shall be allowed on any street railway route by reason of such consolidation. Such companies shall be subject to the regulations provided for street railways and have all the powers, insofar as they are applicable, that other street railway companies possess.

Effective Date: 10-01-1953



Section 4951.20 - Consolidation of street railway companies.

When the lines or authorized lines of railway of street railway companies meet or intersect, or conveniently can be operated from one power house, or power houses owned, under lease, or operated by one of such companies, or when such line of a street railway company, and that of an inclined-plane railway or railroad company, or any railway operated by electricity conveniently may be connected, to be operated to mutual advantage, or when such line of a street railway company and that of an inclined-plane railway or railroad company or the railway of any company operated by electricity conveniently can be operated from one power house or a power house owned, under lease, or operated by one of such street railway companies, inclined-plane railway or railroad companies, or by any company the railway of which is operated by electricity, such companies, or two or more of them, if they are not competing lines, may consolidate themselves into a single company.

Effective Date: 10-01-1953



Section 4951.21 - Exceptions.

Section 4951.20 of the Revised Code as to competing lines does not apply to companies whose lines are nearby or wholly situated in a municipal corporation of this state, or to the railway of any street railway company organized in this state which is made or is in process of construction to the boundary line of the state, or to a point within or without the state. Such company may consolidate its capital stock with that of any company in an adjoining state, the lines of whose railways have been made or are in process of construction to the same points, in the manner and with the effect provided by law for the consolidation of railroad companies.

Effective Date: 10-01-1953



Section 4951.22 - Consolidation of electric railway companies.

When the railways of any street railway company, organized under the laws of this state, are constructed or in process of construction, and are or will be operated by electricity, and connect, or will or can be made to connect with the railways of another street railway company formed by the consolidation of companies organized under the laws of this state, or by the consolidation of a company organized under the laws of this state and a company organized under the laws of an adjoining state, whose railways are constructed or in process of construction, and are or will be operated by electricity, so that cars may pass over such railways continuously without break or interruption, such street railway company and such consolidated street railway company may consolidate themselves into a single company in the same manner and with like effect as is provided by law for the consolidation of railroad companies. Companies owning and operating competing railways shall not consolidate under this section, but this limitation does not apply to companies whose railways are nearby or wholly situated in a municipal corporation of this state.

Effective Date: 10-01-1953



Section 4951.23 - Interurban railroad may contract for use of tracks in cities.

When an interurban railroad company is incorporated and organized under the laws of this state for the purpose of building, acquiring, owning, leasing, operating, and maintaining a railroad to be operated by electricity or other motive power from one municipal corporation or point in this state to another municipal corporation or point in this state, it may agree with a street railway company owning or operating a street railway in such municipal corporation that its passenger cars may be run and propelled over and along the tracks of such street railway company on such terms as may be agreed upon, in the manner, upon the conditions, and for the length of time that the cars owned or operated by such street railway company are operated in such municipal corporation.

Effective Date: 10-01-1953



Section 4951.24 - Privileges and obligations of street railways apply to interurban railroads.

While they are running and being operated over and along the tracks of a street railway company in a municipal corporation, the cars of an interurban railroad company are entitled to the privilege enjoyed by and subject to the obligations imposed upon the cars of such street railway company owning or operating its cars in such municipal corporation. They shall be operated only by the motive power which operates the cars of such street railway company. When authorized by not less than two thirds in amount of the stockholders of each company proposing to enter into such arrangement and agreement, ratified by a majority of the directors, and executed by the proper officers of such companies, such arrangement and agreement gives such interurban railroad company full authority to operate its cars on the tracks of such street railway company in such municipal corporation.

Effective Date: 10-01-1953



Section 4951.25 - Additional grant unnecessary.

It is not necessary for an interurban railroad company, in case it uses in a municipal corporation only the tracks of a street railway company owning or operating a street railway in such municipal corporation, to obtain an additional grant, franchise, or right, except by the agreement referred to by section 4951.23 of the Revised Code with such street railway company.

Effective Date: 10-01-1953



Section 4951.26 - Fare charged within city.

The fare charged by an interurban railroad company which has contracted for the use of tracks as provided by section 4951.23 of the Revised Code for transporting passengers within the municipal corporation shall not be greater than that fixed in the franchise held or owned by the street railway company. When there is a public park or cemetery on the line of such railway, within one mile of, and owned by, such municipal corporation, such company for such fare must so transport passengers to and from such park or cemetery the same as if either was within the limits of such corporation.

Effective Date: 10-01-1953



Section 4951.27 - Lease or purchase of electric or gas light, heat, power, or fuel company.

A company maintaining and operating a street railway or a railroad operated by electricity may lease or purchase all the property, franchises, rights, and privileges of any company organized for the purpose of supplying either electricity or natural or artificial gas, or both, for power, light, heat, or fuel purposes, or which has been engaged in such business in whole or part in any municipal corporation within this state, the latter being hereby vested with corresponding power to let or sell, upon such conditions as are agreed upon between the companies. No such lease or purchase may be perfected until a meeting of the stockholders of each of the companies has been called for that purpose by the directors, on thirty days' notice to each stockholder, at such time and place and in such manner as is provided for the annual meetings of the companies, and the holders of at least two thirds of the stock of each company, in person or by proxy at such meeting or at any properly adjourned meeting, assent to such lease or purchase. A stockholder who refuses to assent to such lease or sale and so signifies by notice in writing to the lessee or purchaser within ninety days thereafter is entitled to demand and receive compensation in the manner provided for the compensation of stockholders dissenting from the sale or lease of a railroad.

Effective Date: 10-01-1953



Section 4951.28 - Liabilities of the company leased or purchased.

A company leasing or purchasing the property, rights, and franchises of an electric light and power company, natural or artificial gas company, or electric light and power and natural or artificial gas company, as provided in section 4951.27 of the Revised Code, has all the rights, power, and authority of the company whose property, rights, and franchises are so leased or purchased. The liability of the electric light and power company, natural or artificial gas company, or electric light and power and natural or artificial gas company shall in no manner be affected by such lease or sale.

Effective Date: 10-01-1953



Section 4951.29 - Railway company may acquire property of other companies.

A company organized for street railway purposes may lease or purchase any street railway, or railroad operated as such and by electric power, or inclined-plane railway, together with all the property, franchises, rights, and privileges respecting the use and operation of such railway, situated or existing in whole or part in this state, constructed and held by any other company, the latter being hereby invested with corresponding power to let or sell on such conditions as are agreed upon between the companies.

Effective Date: 10-01-1953



Section 4951.30 - Agreements with other companies.

Two or more street railway or electric railway companies may enter into any agreement for their common benefit consistent with and calculated to promote the objects for which they were created. No such lease or purchase shall be perfected until a meeting of the stockholders of each of the companies has been called for that purpose by the directors of such companies, on thirty days' notice to each stockholder at such place and in such manner as is provided for annual meetings of the companies, and the holders of at least two thirds of the stock of each company, in person or by proxy at such meeting or at any properly adjourned meeting, assent to such lease or purchase. Any stockholder who refuses to assent to such lease or sale and so signifies by notice in writing to the lessee or purchaser within ninety days thereafter is entitled to demand and receive compensation in the same manner and by such proceedings as are provided for the sale of stock of a stockholder dissenting to a sale or lease of a railroad.

Effective Date: 10-01-1953



Section 4951.31 - Fare cannot be increased.

When a lease or purchase is made as provided in sections 4951.29 and 4951.30 of the Revised Code, there shall be no increase of the existing rates of fare by reason of such lease or purchase, nor shall any fare be charged upon any of the separate routes so leased or purchased in excess of the fare charged over such separate routes prior to the lease or purchase of them. When a lease or purchase is made, the fare charged for one continuous route or ride in the same general direction over all such leased or purchased lines within any municipal corporation shall not exceed the maximum fare charged over any one of such lines prior to such lease or purchase.

Effective Date: 10-01-1953



Section 4951.32 - Construction of inclined-plane railways.

An inclined-plane railway company may construct, operate, and maintain an inclined-plane railway for the conveyance of passengers and freight, or either, with such offices, depots, and other buildings as it deems necessary. Such company may establish and maintain a park or pleasure grounds and for such purpose acquire and hold real estate.

Effective Date: 10-01-1953



Section 4951.33 - Construction of street crossings.

When the part of the railway of an inclined-plane railway company which is operated by steam power crosses a public street or highway, it must pass either over or under such street or highway, and shall be constructed in a manner and at such distance above or below it as not to obstruct the ordinary use of the street or highway.

Effective Date: 10-01-1953



Section 4951.34 - Construction of elevated and underground railroads and railways.

A city owning or having charge of any public road, street, alley, way, or ground of any kind, or any part thereof, may grant to any railroad company, street railway company, suburban railroad company, or interurban railroad company the right to construct, maintain, and operate by electricity, any elevated railroad along and over such public road, street, alley, way, or ground, except a public landing, or across them subject to existing laws concerning crossings, so far as they are applicable, and to erect and maintain in such road, street, alley, way, or ground the necessary tracks, piers, stays, supports, and stations, and the approaches therefor, which stations shall be on a level with the track, and when necessary to construct tunnels for such railroad, and operate by electricity any underground railroad, along and under such public roads, streets, alleys, ways, or grounds, and to erect and maintain stations, stairways, and approaches and also to construct suitable terminals and way stations.

Effective Date: 10-01-1953



Section 4951.35 - Elevated and subway structures must not obstruct travel or impair streets.

Elevated structures and crossings referred to in section 4951.34 of the Revised Code shall be of such height and construction as not to prevent substantially the ordinary use of, and traffic upon, roads, streets, alleys, ways, or grounds, whether by pedestrians, vehicles, streetcars, or otherwise, except temporarily when necessary in the construction of the elevated structures and crossings. Tunnels for elevated railroads, or subways for underground railroads shall be constructed as not to impair the stability of the roads, streets, alleys, or public grounds, or prevent the use of any sewers, street railway tracks and appliances, pipes, wires, and conduits used for any purpose in the streets, alleys, ways, or grounds except temporarily when necessary in the construction of the tunnels or subways, except as provided in sections 4951.35 to 4951.38, inclusive, of the Revised Code. Such elevated structures, crossings, tunnels, and subways shall be constructed in accordance with general plans approved by the director of public service of the city. All such work of construction shall be subject to the supervision and control of the director of public service.

Effective Date: 10-01-1953



Section 4951.36 - Changes and removals.

The legislative authority of a city may grant to the company operating an elevated or underground railroad the right to move, change, elevate, depress, relocate, and reconstruct at its sole expense any sewer, sewer connection, catch basin, water pipe, water connection, natural or artificial gas pipes or connections, hydrants, conduits, pipes, wires, street railway tracks and appliances, poles, whether for street railway, electric lighting, heating, power, telegraph, telephone, signal service, or any other purpose, or any other obstruction, which may be encountered in the construction of the underground railroad. Such company shall before so proceeding file with the director of public service of the city detailed plans and specifications for all of said work. No such work shall be commenced unless such plans and specifications have been approved by the director, after notice and hearing, and unless such company files with the director a bond in such amount and with such sureties as the director determines, conditioned to indemnify and save harmless the owners of any such sewer, sewer connection, catch basin, water pipe, water connection, natural or artificial gas pipes or connections, hydrants, pipes, wires, conduits, poles, or street railway tracks or appliances, and the owners of any other property situated in, on, under, or near any such road, street, alley, way, or public ground, from all cost and expense of such work and damages resulting from injuries done by such work. The director may change, modify, or reject any such plans or specifications and such work of construction shall be performed under his supervision and control. If such plans and specifications locate any sewer, sewer connection, catch basin, water pipe, water connection, natural or artificial gas pipe or connection, hydrants, pipes, wires, conduits, or any other structures within the gallery, subway, or tunnel of such underground railroad, the owners of the same shall be entitled to use such space within such gallery, subway, or tunnel without compensation for such use and occupancy, except a reasonable charge to defray the actual cost of maintenance. If any such sewer, pipe, conduit, or other conductor is of greater capacity than that existing prior to the construction of such underground railroad, the underground railroad shall be entitled to charge for the increased capacity of such conductor and not otherwise. All cost, damage, and expense incidental to the work of removing, supporting, readjusting, and reconstructing any such sewer, sewer connection, catch basin, water pipe, water connection, natural or artificial gas pipes or connections, hydrants, pipes, wires, conduits, poles, street railway tracks or appliances, or other structures, and all cost of supervision by the city shall be paid for by the company operating such elevated or underground railroad. Sections 4951.35 to 4951.38, inclusive, of the Revised Code do not authorize the permanent removal or exclusion from any such road, street, alley, way, or ground of any such sewer, sewer connection, catch basin, water pipe, water connection, natural or artificial gas pipe or connections, hydrants, pipes, wires, conduits, poles, street railway tracks or appliances, and other structures, authorized to be located therein, except when suitable facilities for such services have been otherwise provided for, or to prevent the practical construction, repair, operation, and use of the same.

Effective Date: 10-01-1953



Section 4951.37 - Grant of rights and privileges valid.

Any ordinance of any city purporting to grant any rights or privileges contained in sections 4951.35 to 4951.38, inclusive, of the Revised Code, to any company, which grant has been accepted and on account of it money has been expended in good faith, is as valid and effective as if the power in said city to so grant such rights and privileges had been expressly granted to the city.

Effective Date: 10-01-1953



Section 4951.38 - Right to lease space in tunnel or subway.

The legislative authority of a city may authorize the company operating an elevated or underground railroad to lease space in its tunnel or subway for the purpose of placing pipes, conduits, tubes, and wires for artificial or natural gas, water, sewer, heating, telegraph, telephone, signal service, United States mail, or electricity for light, heat, and power purposes, to any company which has been authorized by the city to engage in, and which company is actually engaged in, the business in connection with which the use of such space is to be made. Such lease shall be made and such space occupied in such manner and on such conditions, as the legislative authority determines and approves. The legislative authority may place or cause to be placed in such tunnel or subway any pipes, lines, and conduits for any of its service, including those named in this section, without charge, except for cost of construction, provided that such placing shall not interfere with the company's use of the subway.

Effective Date: 10-01-1953



Section 4951.39 - Conditions of grant.

A grant to construct an elevated or an underground railroad shall only be made upon such conditions as are agreed upon by the legislative authority of the city, and the company operating such elevated or underground railroad. Every such grant shall provide for the rate of fare within the limits of such city.

Effective Date: 10-01-1953



Section 4951.40 - Appropriation of property for elevated or underground railroad.

After a grant referred to in section 4951.34 of the Revised Code has been made the company operating the elevated or underground railroad may appropriate private property necessary for the use and enjoyment of the grant, including terminals and way stations, for the purpose of constructing and operating its railroad in the manner and upon the terms provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4951.41 - Damages to other property.

Any company which constructs an elevated track upon or a tunnel or an underground railroad below the roads, streets, alleys, ways, or grounds of a city is responsible for injuries done by such construction to private or public property lying upon or near such streets, alleys, ways, or grounds, which may be recovered by civil action brought by the owner before the proper court at any time within two years from the completion of the tracks or railroad.

Effective Date: 10-01-1953



Section 4951.42 - Purchase of railroad by city.

Each city making a grant as provided in sections 4951.34, 4951.35, and 4951.39 to 4951.41, inclusive, of the Revised Code, may provide in such grant, upon such conditions as are agreed upon by the legislative authority of the city and the company operating the elevated or underground railroad, for the ultimate purchase and ownership by the city of such railroad or any part of it.

Effective Date: 10-01-1953



Section 4951.43 - Acceptance or rejection of grant.

Every railroad, street railway, suburban railroad, or interurban railroad company to whom a grant has been made as provided in sections 4951.34, 4951.35, and 4951.39 to 4951.42 of the Revised Code, shall notify in writing the authorities making the grant of its rejection or acceptance of the grant at a time fixed by such authorities at the time of making the grant. If, after a grant has been made and accepted by any railroad, street railway, suburban railroad, or interurban railroad company, within sixty days after such acceptance there is filed with the mayor of the city making the grant a petition protesting against it and signed by such a number of the electors of the city qualified to vote at the most recent general election, as equals ten per cent of the number of votes cast for mayor at the most recent election for mayor, he shall certify such fact to the proper election officials.

Effective Date: 08-22-1995



Section 4951.44 - Submission of grant to electors.

The officials in charge of the general election shall arrange, provide for, and conduct the submission of the question of a grant as provided in section 4951.43 of the Revised Code to such electors. The question whether the grant shall be made shall be submitted to the electors of such city at the succeeding general election occurring more than ninety days after the expiration of the sixty days provided in such section. If the grant is for the construction of elevated tracks, the ballots shall read "Elevated Railroad Grant--Yes", "Elevated Railroad Grant--No". If the grant is for the construction of underground tracks, the ballots shall read "Underground Railroad Grant--Yes", "Underground Railroad Grant--No". If the grant is for the construction of partly elevated and partly underground tracks, the ballots shall read "Elevated and Underground Railroad Grant--Yes", "Elevated and Underground Railroad Grant--No". If at such election a majority of the votes cast on such question is against such grant, such grant is void.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 4951.45 - Electric railways or interurban railroads operating cars along third rail required to maintain fences.

Any company or person having the control or management of an electric or street railway or interurban railroad which operates its cars by electricity conducted through or along a third rail shall construct, or cause to be constructed, and maintain in good repair on each side of its right of way through which such third rail extends, a fence sufficient to turn stock. Such company or person shall cause to be maintained at every point where any public road, street, lane, or highway crosses such railway or railroad, safe and sufficient crossings, and on each side of such crossings cattleguards sufficient to prevent domestic animals from going thereupon. Such company or person is liable for all damages sustained in person or property in any manner by reason of any neglect or carelessness in the construction or maintenance of any such fence, crossing, or cattleguard, whether such damage is sustained from the contact of said domestic animals with said cars or from contact with, or by reason of, electricity passing through or along such third rail. Sections 4951.45 to 4951.47, inclusive, of the Revised Code, do not require the building and maintenance of such fence between the right of way of such electric or street railway or interurban railroad, and the right of way of any railroad or electric railway where said right of ways are parallel and abut upon each other, and such railroad or electric railway maintains a fence on the opposite side of its right of way.

Effective Date: 10-01-1953



Section 4951.46 - Abutting owner may construct and maintain fence.

If any company or person neglects or refuses to construct and maintain a fence as provided in section 4951.45 of the Revised Code, the owner of any land abutting on the line of the right of way or such person or company may construct the fence, so far as his lands abut on the right of way. When such owner has completed the fence, he may present for payment, to the ticket agent of the company at the station nearest the track so fenced, an itemized statement of the expenses of such construction. If such person or company neglects or refuses for thirty days to pay such account, such landowner may recover the reasonable cost of such fence from the owner of the railroad or railway in any court of competent jurisdiction.

Effective Date: 10-01-1953



Section 4951.47 - Injury to domestic animal prima-facie evidence.

If any domestic animal receives any injury or is killed upon the right of way of an electric or street railway or interurban railroad, either by coming in contact with a moving car, or by reason of the electricity contained in or passing through a third rail of such railroad or railway, such injury or death is prima-facie evidence that the person or company operating said railroad or railway has failed to comply with the requirements of sections 4951.46 to 4951.47, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4951.48 - Watchmen.

When street railways are operated by electricity, cable, compressed air, or other motive power in a municipal corporation, the legislative authority of such municipal corporation, by ordinance, may require the owners or operators of such railways to place watchmen at street crossings, intersections, or corners which such legislative authority deems dangerous. The legislative authority may provide for the enforcement of such ordinances by penalties in the way of fine or imprisonment, or both, to be imposed upon the owner, officer, or operator of such railways, or by a forfeiture of not exceeding one hundred dollars per day, which may be recovered by such municipal corporation in a civil suit against the owners or operators of any such railway failing to place such watchmen as are required.

Effective Date: 10-01-1953



Section 4951.49 - Repairs at crossings - stopping of cars at crossings.

When the tracks of two street railways cross each other or in any way connect at a common grade, the crossings shall be made and kept in repair at the joint expense of the companies owning the tracks. All cars used on such railways must come to a full stop, not nearer than ten feet nor further than fifty feet from the crossing, and not cross until the way is clear. When two or more cars approach the crossing at the same time the cars on the railway first built shall have precedence.

Effective Date: 10-01-1953



Section 4951.50 - Full stop when approaching railroad crossing.

When the tracks of a street railway cross the tracks of a railroad at grade, the company operating the line of streetcars shall cause its cars to stop not nearer than ten nor farther than fifty feet from the crossing, and before they start to cross the railroad tracks. Such company shall cause a person in its employ to go ahead of the cars and see that the way is clear for the passage of such cars and free from danger. Such street railway cars shall not proceed to cross until signaled to do so by such person so employed, or the way is clear for their passage over the tracks. When the tracks of a street railway or interurban railroad cross the tracks of an industrial railroad or a switch track or a spur track of a railroad over which passenger cars or trains are not operated, the public utilities commission may, upon application of the company owning or operating such street railway or interurban railroad, and upon notice to the company owning or operating such industrial railroad, switch track, or spur track of the hearing of such application, permit such street railway or interurban railroad to operate its cars over and across such industrial railroad, switch track, or spur track without first causing its cars to stop or an employee to go ahead of them, and may prescribe such duties upon the company owning or operating such industrial railroad, switch track, or spur track for the protection of the public as is just and reasonable under the circumstances.

Effective Date: 10-01-1953



Section 4951.51 - Failure to stop - forfeiture.

Every person in charge of a streetcar who willfully fails to comply with sections 4951.49 and 4951.50 of the Revised Code or to bring the car he has in charge to a stop, or before the way is clear, or he is signaled so to do, causes them to cross the railroad tracks, is personally liable to a person injured by reason of such failure to a penalty of one hundred dollars, to be recovered by civil action at the suit of the state, in the court of common pleas of a county in which such crossing or connection is. The company in whose employ such person is, as well as the person himself, is liable in damages to any person so injured in person or property.

Effective Date: 10-01-1953



Section 4951.52 - Air brakes required on suburban and interurban cars.

No company or person owning or controlling any suburban or interurban railroad or street railway shall operate, use, or run, or permit to be run, used, or operated, for carrying passengers or freight on such suburban or interurban railroad or street railway, any car propelled by electricity, or any car or train of cars drawn by any car propelled by electricity, not equipped, in addition to the hand brake in such car or train, with an air or electric power brake so that the same can be operated and controlled by the motorman in charge of and operating such car or train. The public utilities commission shall enforce this section.

Effective Date: 10-01-1953



Section 4951.53 - Center aisle required in street railway or interurban cars.

No street railway or interurban railroad company in this state, or its president, general manager, general superintendent, or other officer in charge of operation, shall permit or cause to be operated in this state any car for the carriage of passengers, or upon which passengers are carried, which does not have, parallel with the tracks upon which such car is being operated, a center aisle running the length of the car and suitable for quick and easy passage to and fro on the part of the employees of such company and the traveling public. Each day's violation of this section constitutes a separate offense. A violation of this section is a violation by the president, general manager, general superintendent, or other officer in charge of operation of the street railway or interurban railroad company. The prosecuting attorneys of the various counties shall prosecute violations of this section.

Effective Date: 10-01-1953



Section 4951.54 - Free transportation of police and firemen.

Upon the granting of franchises to traction companies or motor or bus transportation companies throughout this state for the use of streets, roads, and highways for the transportation of passengers, it must be provided, as one of the considerations for such use of the public highways, that such traction companies or motor or bus transportation companies shall carry free as passengers on all regular cars and busses, policemen and firemen when on duty and in uniform.

Effective Date: 10-01-1953



Section 4951.55 - Operation of cars without water closet and drinking water.

Every person or company engaged in the operation of interurban cars for a greater distance than ten miles between the corporate limits of municipal corporations shall place and maintain within such cars, so run or operated, a water closet or dry hopper closet, properly and sanitarily constructed, and suitable drinking water for the use of the passengers of such cars. The public utilities commission shall enforce this section.

Effective Date: 10-01-1953



Section 4951.56 - Screen for protection of motormen and conductors - temperatures.

No officer, agent, or employee in authority of a corporation, individual, or association shall direct or permit to be operated an electric car other than a trail car, whether such electric car is a passenger car, a freight car, a sweeper, or other car, unprovided at the forward end with a screen of glass or other material sufficient to completely protect from dust, wind, and storm the motorman or other person stationed there for guiding or operating such car, or fail to maintain during the entire period succeeding the thirty-first day of October of each year and ending on each succeeding fifteenth day of April, within any electric car so being operated, whether a passenger car, a trail car, or other car except in freight cars and, except in trail cars within the space behind any such screen, a temperature at all times of not less than sixty degrees Fahrenheit. Each day during which at any time such a car is operated while so unprovided or while such temperature is not so maintained is separate offense. The prosecuting attorneys of the various counties of this state shall enforce this section.

Effective Date: 10-01-1953



Section 4951.57 - [Repealed].

Effective Date: 07-01-1996



Section 4951.99 - Penalty.

(A) Whoever violates section 4951.53 of the Revised Code shall be fined fifty dollars and imprisoned for not less than ten nor more than thirty days.

(B) Whoever violates section 4951.56 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars.

Effective Date: 07-01-1996






Chapter 4953 - TRANSPORTATION TERMINAL COMPANIES

Section 4953.01 - Powers of union terminal companies.

The presidents of two or more railroad companies running railroads to the same municipal corporation or township, by the consent and under the direction of their respective boards of directors, or any number of persons, not less than five, a majority of whom are residents of this state, may file articles of incorporation in the office of the secretary of state for the purposes of purchasing or leasing grounds, and locating, constructing, maintaining, and operating a common or union station house, passenger or freight depot, or other structures and facilities for the interchange, receipt, and delivery of freight transported or to be transported over a route which includes both rail and water, and yard, terminal, and connecting tracks for the use of railroads or both railroads and electric railways. Such company may acquire such grounds, structures, and facilities, and such yard, terminal, and connecting tracks, by lease or otherwise. Such company may also acquire, by lease, purchase, or otherwise, and may construct, maintain, and operate in connection with its terminals or station, a terminal railroad with two or more tracks connecting the railroads of one or more companies. Such company may construct and maintain warehouses, stores, office buildings, hotels, and other structures for the accommodation of the public and may operate or lease said grounds, structures, and facilities, or any part of them.

Effective Date: 10-01-1953



Section 4953.02 - Articles of incorporation.

The articles of incorporation of a union terminal company, referred to by section 4953.01 of the Revised Code, shall specify:

(A) The name assumed by such company;

(B) When two or more of the incorporators are presidents of railroad companies, the names of such companies;

(C) The municipal corporation or township in which depot, terminals, connection tracks, structures, and facilities to be operated in connection with such company are to be constructed;

(D) The amount of capital stock necessary to obtain a site and to construct, maintain, and operate such depot, terminals, tracks, and other structures.

Effective Date: 10-01-1953



Section 4953.03 - Recording - privileges.

The articles of incorporation referred to by section 4953.02 of the Revised Code shall be signed by the presidents in behalf of the railroad companies, with the corporate seals of the companies annexed to such articles, or by any number of persons, not less than five, a majority of whom are residents of this state, and shall be forwarded to the secretary of state, who shall record and preserve them in his office. A copy of such articles certified by the secretary of state, is evidence of the existence of such company. After such recording, the company may contract, sue and be sued, locate and acquire rights of way, grounds, and terminals, and appropriate so much land as it deems necessary for its depot, tracks, terminals, structures, and facilities, and shall have all the powers given to railroads by the laws of this state, for the purpose of acquiring, constructing, and operating its depot, tracks, terminals, structures, and facilities. Such company is not subject to sections 4953.13 to 4953.16, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4953.04 - Restrictions for union terminal company service.

No union terminal company or corporation shall engage in the business of a for-hire motor carrier, as defined in 4921.01 of the Revised Code, over any public highway in this state, without obtaining authority from the public utilities commission, and complying with all laws governing every corporation or company when engaged or proposing to engage in the business of a for-hire motor carrier.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4953.05 - General corporation laws apply.

When a union terminal company is incorporated by individuals as provided in sections 4953.01 to 4953.12, inclusive, of the Revised Code, its organization shall be in the manner provided by sections 1701.01 to 1701.98, inclusive, of the Revised Code. The capital stock of such company may be divided into common and preferred stock in the same manner and to the same extent as in the case of corporations organized under such sections.

Effective Date: 10-11-1955



Section 4953.06 - Board of directors.

The president of each railroad company which participates in the incorporation of a union terminal company as provided in sections 4953.01 to 4953.12, inclusive, of the Revised Code, shall, ex officio, be a director in the union terminal company, unless the board of directors of any such railroad company appoints some other person as director. When such union terminal company is organized by not less than five persons, its board of directors shall be elected by its stockholders. All questions which affect the pecuniary liabilities and expenditures, the election of officers, and the appointment of agents and employees, shall be regulated by the bylaws, rules, and regulations of such companies. Such bylaws, rules, and regulations shall not be inconsistent with the charter of the company and the general laws of the state. The board of directors of the union terminal company shall keep a record of its proceedings which record shall be open to the inspection of the stockholders.

Effective Date: 10-01-1953



Section 4953.07 - Bylaws, rules, and regulations.

The board of directors of a union terminal company may pass bylaws, rules, and regulations for its government, not inconsistent with the charters of the railroad companies and for the regulation of the depot and depot grounds and the business thereof. It shall appoint such officers and agents as are necessary. It shall adopt, and post conspicuously in the passenger depot, rules and regulations to control the conduct of all runners, solicitors, hackmen, and drivers of vehicles within the depot and depot grounds.

Effective Date: 10-01-1953



Section 4953.08 - Proportionate use and liability - grant for use of streets, alleys, and roads.

The railroad companies whose boards of directors authorized the filing of the articles of incorporation of a union terminal company, or assent thereto, as provided by section 4953.01 of the Revised Code, shall each be held to own and be liable to pay an equal proportion of the capital stock, or when such union terminal companies are organized by any number of persons, not less than five, the stock of such company may be acquired and held by the railroad companies which have agreed to use the union depot or terminals of such company, in such proportions as said railroad companies may agree upon. Sections 4955.01 to 4955.06, inclusive, and 4961.01 to 4961.41, inclusive, of the Revised Code authorizing railroad companies to enter upon and appropriate lands and materials for depots, workshops, and sidetracks apply to such union terminal company, whether organized by the presidents of two or more railroad companies or by not less than five individuals. Any municipal corporation or the board of county commissioners of any county in which such company is located, which owns or has charge of any public road, street, alley, way, or ground of any kind, except a public landing, may grant to such union terminal company the right to construct, maintain, and operate elevated, surface, and underground tracks, so far as are necessary to carry out the purpose of said union terminal company, along, over, and under said public road, street, alley, way, or ground, subject to existing laws concerning crossings, the right to erect and maintain therein the necessary tracks, piers, stays, supports, and stations, and the approaches for them, and the right to construct suitable terminals and way stations. Before making such grant said union terminal company shall file with such municipal corporation, or such board of county commissioners in the case of a township, maps showing the location and character of the construction, and said grant shall provide for such manner of construction as will not interfere with the ordinary use of and traffic upon said road, street, alley, way, or ground, whether by pedestrians, vehicles, streetcars, or otherwise, except temporarily when necessary in the construction of such structures. Such grant shall further provide that any tunnel construction shall not impair the stability of any such road, street, alley, way, or ground, or prevent the use of any sewers, water pipes, gas pipes, or conduits used for such purposes, or for telephone or telegraph purposes, in such road, street, alley, way, or ground, except temporarily when necessary in the construction of said tunnels. Said grant can only be made upon such terms as are agreed upon by the legislative authority of the municipal corporation, or by the board of county commissioners in the case of a township, and the company. Such grant shall provide for its acceptance by such union terminal company within the time fixed by such legislative authority or by such board.

Effective Date: 10-01-1953



Section 4953.09 - Power to borrow money and mortgage property.

Any union terminal company may borrow money for the purpose of carrying out the powers conferred by sections 4953.01 to 4953.12, inclusive, of the Revised Code, without reference to the amount of stock of such company, and may also issue coupon, registered, or other bonds payable to bearer, bearing interest not exceeding the highest contract rate of interest allowable in this state at the time, payable semiannually. Such company may mortgage its franchises, property, and revenues of every kind owned at the time such money is borrowed or such bonds are issued or subsequently acquired, to secure the payment of such loan, bonds, and interest. The stockholders of such company may jointly and severally guarantee the payment of any notes or bonds the company lawfully issues, and the company may dispose of such notes or bonds at such rate of premium or discount as the board of directors deems best for the interests of the company. It is sufficient to record any mortgage securing such loan or bonds in the real estate records of the county where the depot, terminal, yards, or tracks of the company are constructed.

Effective Date: 10-01-1953



Section 4953.10 - Liability of company.

The company controlling and operating the property of a union terminal company is liable to the public and to persons who contract with such union terminal company, upon all contracts made by it, for all damages caused by it, and for all damages, costs, and expenses which arise from the fault or neglect of its officers and employees.

Effective Date: 10-01-1953



Section 4953.11 - Detention upon probable cause by officer or agent of union terminal company.

(A) An officer or agent of a union terminal company who has probable cause to believe that a person is a pickpocket, is a thief, has violated the public peace, has violated any rule or regulation posted as provided by section 4953.07 of the Revised Code, or has committed any crime or misdemeanor on the depot grounds may detain the person in a reasonable manner and for a reasonable length of time within the property of the union terminal company, for the purpose of recovering any property involved in the violation, causing an arrest to be made by a peace officer, or obtaining a warrant of arrest.

(B) An officer or agent of a union terminal company acting under division (A) of this section shall not search the person detained, search or seize any property belonging to the person detained without the person's consent, or use undue restraint upon the person detained.

(C) Any peace officer, as defined in section 2935.01 of the Revised Code, may arrest without a warrant any person who the officer has probable cause to believe is a pickpocket, is a thief, has violated any rule or regulation provided by section 4953.07 of the Revised Code that also is a violation of law, or has committed any crime or misdemeanor on the depot grounds and shall make the arrest within a reasonable time after the commission of the act or violation that is the basis of the arrest.

Effective Date: 03-23-2000



Section 4953.12 - Protection of property - duties of employees.

All laws for the protection of railroads and their property, and all laws relating to or enforcing the duties and obligations of officers, agents, and employees of railroad companies to the public or to railroad companies, shall be applicable to the railroad tracks, property, officers, agents, and employees of a union terminal company.

Effective Date: 10-01-1953



Section 4953.13 - Union electric interurban terminal and depot company.

Any five or more persons, the majority of whom are citizens of this state, may become a body corporate for the purpose of constructing, maintaining, and operating union electric interurban terminals and depots and connecting tracks. Union electric interurban terminal and depot companies may be organized in the manner provided by law for the creation of corporations generally.

Effective Date: 10-01-1953



Section 4953.14 - Powers.

A union electric interurban terminal and depot company may receive grants from the legislative authority of a municipal corporation for the use of its streets or alleys upon the same terms as street railways, which grant shall continue as long as the grants, and renewals and relettings of such grants, continue to any interurban railroad or street railway connecting with such company's depot or tracks. It may construct, maintain, and operate railway lines upon the streets or alleys of a municipal corporation to connect its depot with other street railways or interurban railroads, and may build, keep, maintain, and operate union electric interurban terminals and depots for electric cars and trains. Such company may contract for the use of its tracks for the operation of the cars of any interurban railroad or street or other electric railway company and for furnishing them terminal depot facilities. Any interurban railroad or street or other electric railway company may contract with such union electric interurban terminal and depot company for the use of its tracks and for terminal depot facilities.

Effective Date: 10-01-1953



Section 4953.15 - Appropriation of private lands.

Union electric interurban terminal and depot companies may appropriate private lands for the purpose of connecting their main tracks, terminals, and depots with their own tracks and with the tracks of any other interurban electric railroad company, for acquiring depot sites, and for the construction of main track to avoid dangerous or difficult curves or grades or unsafe or unsubstantial grounds or foundations, or to extend or shorten their railroad lines. Such power to appropriate property shall be exercised in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4953.16 - Maximum charge.

All charges made by union electric interurban terminal and depot companies for the use of their tracks and terminal depot facilities shall be on the same basis against each company using them and no preference in charges shall be given one company over another. Such union electric interurban terminal and depot company shall not charge any interurban railroad or street or other electric railway company, for the use of the passenger terminal station, more than one cent for each passenger hauled by such companies within the limits of the municipal corporation.

Effective Date: 10-01-1953






Chapter 4955 - TRACKS; CROSSINGS

Section 4955.01 - Elevated or surface track.

If, in the location of any part of a railroad owned or operated by a domestic or foreign corporation, it is necessary to occupy with a surface or elevated track, with the necessary supports for it, any public road, street, alley, way, or ground of any kind, or part thereof, the municipal corporation or other corporation, or the public officers or authorities owning or having charge of such public road, street, alley, way, or ground, and the company may agree upon the manner and conditions upon which it can be used or occupied. In the event of the occupancy of such ground with an elevated track, the agreement shall specify the number, character, and location of all supports for the track, any part of which will be upon such public ground, and the vertical and longitudinal clearances between such supports.

Effective Date: 10-01-1953



Section 4955.02 - Appropriation of property for surface track or elevated crossing.

If the parties are unable to agree as provided in section 4955.01 of the Revised Code, and it is necessary in the judgment of the board of directors of the railroad company, to use or occupy such road, street, alley, way, or ground, or a part thereof, for surface tracks or for crossing with an elevated structure when no piers, supports, or obstructions are to be placed in such road, street, alley, way, or ground, the company may appropriate so much of it as is necessary for the purposes of its railroad in the manner and upon the terms provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4955.03 - Limitation as to action for damages.

Every railroad company which lays a track upon or over any street, alley, road, or ground, or part thereof, as provided in section 4955.01 of the Revised Code, is responsible for injuries done thereby to private or public property lying upon or near such ground, which may be recovered by civil action brought by the owner before the proper court at any time within two years from the completion of the track.

Effective Date: 10-01-1953



Section 4955.04 - Piers or other supports in a public way.

When it is declared necessary by two thirds of the members of the legislative authority of the municipal corporation and the mayor approving, any municipal corporation may grant the right, by ordinance, to a railroad company operating a railroad in such municipal corporation to place and maintain necessary piers, or other stays or supports, in any street or way, when they are provided for and included in the plans and specifications prepared for the abolishment of grade crossings in such municipal corporation under sections 4957.10 to 4957.26 of the Revised Code. Every railroad to whom a grant has been made by any municipal corporation shall notify in writing the authorities making the grant of its rejection or acceptance of the grant at a time fixed by such authorities when making the grant. After such grant has been made and accepted by a railroad, if within sixty days after such acceptance there is filed with the mayor of the municipal corporation making such grant a petition protesting against it signed by such a number of the electors of the municipal corporation qualified to vote at the most recent general election as equals ten per cent of the number of votes cast for mayor at the most recent election for mayor, he shall certify that fact to the proper election officials.

Effective Date: 08-22-1995



Section 4955.05 - Submission of question to electors.

The officials in charge of general elections, in accordance with the laws relating to elections, shall arrange for and conduct the submission of the question referred to in section 4955.04 of the Revised Code to the electors. The question whether the grant shall be made shall be submitted to the electors of such municipal corporation at the succeeding general election occurring more than ninety days after the expiration of the sixty days referred to in such section. The ballots at such election shall read "Elevated Railroad Grant--Yes;" "Elevated Railroad Grant--No." If at the election a majority of the votes cast on such question is against the grant, it shall be void.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 4955.06 - Longitudinal occupancy of way unlawful.

Sections 4955.01 to 4955.06, inclusive, 4961.16, and 4961.17 of the Revised Code do not authorize a grant of the right to occupy any public street, avenue, or alley, longitudinally by an elevated track, except in so far as necessary to accommodate a curve in the line of the elevated track, in which case no supports shall be placed in the roadway of the street, avenue, or alley between the curb lines thereof. Such longitudinal occupancy of the street, avenue, or alley shall not exceed three hundred feet in length.

Effective Date: 10-01-1953



Section 4955.07 - Track of uniform gauge.

Every company shall make every railroad constructed or controlled by it of one uniform gauge or width of track from end to end. When a railroad connects with or crosses another railroad, the companies owning or controlling such railroads may adopt such uniform gauge or width of track as will enable each company to pass its cars over the railroad of the other. If railroads so connecting or crossing are constructed of different gauges or widths of track, the companies controlling them may lay down, and maintain upon the whole or any portion of such railroads, additional rails so as to admit the passage of the same cars over both railroads, and also maintain and operate either or both of such railroads upon the tracks originally constructed, as is deemed expedient by the companies owning or controlling either or both of the railroads.

Effective Date: 10-01-1953



Section 4955.08 - Tracks may be used in common.

When two or more railroad companies have two or more tracks of the same gauge in the same street, alley, public way, or opening through a municipal corporation, the legislative authority of such municipal corporation may require such companies to use such tracks in common and to pass their locomotives and cars over each track in one direction only.

Effective Date: 10-01-1953



Section 4955.09 - Obstructing the laying of a track.

No person or corporation shall willfully interfere with or obstruct any company engaged in laying the track of its railroad across any other railroad, if such company has fully complied with the law and obtained the right to so lay its track. No person or corporation shall obstruct the full operation of any railroad so constructed. A person or corporation which violates this section, for each day of such interference or obstruction, shall pay one thousand dollars, to be recovered by action in the name of the state. Half such recovery shall go to the company so interfered with, and half to the county in which the interference occurs. Such person or corporation is also liable for damages to the party injured.

Effective Date: 10-01-1953



Section 4955.10 - Railroad crossings.

When the tracks of two railroads cross each other, or in any way connect at a common grade, the crossings shall be made and kept in repair and watchmen maintained at such crossing at the joint expense of the companies owning the tracks. All trains or engines passing over such tracks must come to a full stop not nearer than two hundred nor further than eight hundred feet from the crossing, and must not cross until signaled to do so by the watchman, nor until the way is clear.

Effective Date: 10-01-1953



Section 4955.11 - Crossings of trains.

When two passenger or freight trains approach a crossing at the same time, the train on the road first built shall have precedence if the tracks are both main tracks over which all passengers and freights on the road are transported. If only one track is such main track, and the other is a side or depot track, the train on the main track shall take precedence. If one of the trains is a passenger train and the other a freight train, the passenger train shall take precedence, and regular trains on time take precedence over trains of the same grade not on time. Engines with the cars attached, not on time, shall take precedence over engines without cars attached, not on time.

Effective Date: 10-01-1953



Section 4955.12 - Rules to be made and published.

The managing agent or superintendent of each railroad shall establish, and publish to all the employees on the railroad, such rules and regulations as in all cases will secure strict compliance with sections 4955.10 and 4955.11 of the Revised Code, and shall republish such rules and regulations on each timetable or card issued to the employees on the railroad.

Effective Date: 10-01-1953



Section 4955.13 - Failure to publish rules - forfeiture.

If a managing agent or superintendent fails to establish and publish rules and regulations as provided by section 4955.12 of the Revised Code, or fails to republish them on each timetable or card issued to the employees on the railroad, he is personally liable for every such failure to a penalty of one hundred dollars, to be recovered together with costs in an action against him in favor of the state, to be brought in the court of common pleas of the county in which the crossing is. Such agent or superintendent, and the company of which he is agent or superintendent, shall also be liable in damages to any person or company injured in person or property by an accident arising from such failure.

Effective Date: 10-01-1953



Section 4955.14 - Failure to comply with rules - forfeiture.

An engineer or person in charge of an engine who willfully fails to comply with sections 4955.10 and 4955.11 of the Revised Code, or fails to bring the engine of which he is in charge, with the train attached to it, to a full stop at least two hundred feet before arriving at a railroad crossing or connection, or crosses it before signaled to do so by the watchman, or before the way is clear, is personally liable to any person injured by reason of such failure in a penalty of one hundred dollars, to be recovered by civil action at the suit of the state in the court of common pleas of the county in which such crossing or connection is. The company in whose employ such engineer or person in charge of an engine is, as well as the person himself, is liable in damages to any person or company injured in person or property by such neglect or act of such engineer or person.

Effective Date: 10-01-1953



Section 4955.15 - Trains may cross without stopping.

If two railroads crossing each other, or in any way connecting at a common grade, by works or fixtures to be erected by them render it safe to pass over those crossings without stopping, and the works and fixtures first are approved by the public utilities commission, and the plan thereof for the crossing, designating the plan of crossing, has been filed with the commission, sections 4955.10 to 4955.15 of the Revised Code do not apply. If the commission disapproves the plan, or fails to approve it within twenty days from its filing, the companies may apply in the county where the crossing is situated to the court of common pleas or a judge of that court in vacation. Upon reasonable notice being given to the commission and upon good cause shown, the court or judge shall appoint a competent disinterested engineer, not a resident of the county through which the railroads pass, to examine the crossing and prescribe the plan of and conditions for it. Not later than twenty days after his appointment, the engineer shall submit the plan and conditions to the applicable court of common pleas, subject to exceptions by any affected party. The court shall examine, approve, and confirm them unless good cause is shown against that approval. The order of confirmation shall be sufficient authority for the erection, use, and occupancy of the crossing.

Effective Date: 07-01-1989



Section 4955.16 - Mode of crossing ordered by court.

When outside the limits of a municipal corporation it becomes necessary for the track of a railroad, street or electric railway, or interurban railroad company to cross the tracks of another railroad, street or electric railway, or interurban railroad company, or it is necessary within the corporate limits of a municipal corporation for the tracks of a railroad, street or electric railway, or interurban railroad company to cross the tracks of another railroad, street or electric railway, or interurban railroad company, other than within the limits of a public street or highway, unless the manner of such crossing is agreed to between such companies, the court of common pleas of the county in which such crossing is located, or a judge of such court in vacation, on application of either party, must ascertain and define by its decree the mode of such crossing which will inflict the least practical injury upon the rights of the company owning or operating the tracks intended to be crossed.

Effective Date: 10-01-1953



Section 4955.17 - Grade crossings avoided if practicable.

If in the judgment of the court of common pleas or judge of such court, as provided in section 4955.16 of the Revised Code, it is reasonable and practicable to avoid a grade crossing, by its process the court shall prevent a crossing at grade. In determining the mode of such crossing, no grade shall be required to exceed the established maximum or ruling grade governing the operation by motive power of that division or part of the railroad on which the improvement is to be made without the consent of the company. Neither company's track shall be required to be placed below high-water mark.

Effective Date: 10-01-1953



Section 4955.18 - Order of court.

The court, by its order referred to in section 4955.16 of the Revised Code, shall define the manner in which the applicant is to do or let the work for such crossing and equitably apportion the initial expense of such construction or crossing and the expense of maintenance among the parties interested. A party feeling aggrieved by the decision of the court shall have the right of appeal as in other civil cases. Unless the companies agree upon the compensation to be paid for the land occupied by such crossing, the court shall submit that question to a jury as provided in other cases for the appropriation of private property.

Effective Date: 10-01-1953



Section 4955.19 - Exceptions.

Sections 4955.16 to 4955.19, inclusive, of the Revised Code, do not prevent any street or electric railway company, interurban railroad company, or railroad company from laying additional tracks at existing crossings, under authority existing on May 9, 1908.

Effective Date: 10-01-1953



Section 4955.20 - Highway crossings and sidewalks - maintenance and repair.

Companies operating a railroad in this state shall build and keep in repair good and sufficient crossings over or approaches to such railroad, its tracks, sidetracks, and switches, at all points where any public highway, street, lane, avenue, alley, road, or pike is intersected by such railroad, its tracks, sidetracks, or switches. Such companies shall build and keep in repair good and sufficient sidewalks on both sides of streets intersected by their railroads, the full width of the right of way owned, claimed, or occupied by them. The board of township trustees shall have power to fix and determine the kind and extent, and the time and manner of constructing, crossings and approaches outside of municipal corporations. The legislative authority of a municipal corporation may exercise the same powers as to crossings, approaches, and sidewalks within municipal corporations as such board exercises concerning crossings and approaches outside of municipal corporations. Such crossings, approaches, and sidewalks shall be constructed, repaired, and maintained by the railroad companies as so ordered.

Effective Date: 10-01-1953



Section 4955.201 - Abandonment of railroad track.

(A) If the interstate commerce commission approves the abandonment of a railroad track that crosses a road or highway at grade, the railroad that owned the track immediately after the approval of the abandonment shall remove the track at the crossing and fill the space previously occupied by the rails with the same material that comprises the road or highway at the crossing. Upon completion of the work, the surface of the crossing where the rails previously were located shall be the same height as the surface of the road or highway abutting the crossing. The restored portion of the road or highway shall meet the construction standards applicable to the road or highway of which the restored portion is a part.

(B) No railroad shall fail to remove from a crossing the rails that comprise a track whose abandonment has been approved or fail to fill the space previously occupied by the rails as required by division (A) of this section.

Effective Date: 06-30-1993



Section 4955.21 - Service of notice.

The officers having charge of a public highway, street, or alley intersected by a railroad shall serve a written notice upon the nearest station agent or section foreman having charge of that portion of the railroad where such intersection occurs that the crossing, approach, or sidewalk described in section 4955.20 of the Revised Code must be built or repaired, setting forth its kind and extent and the time and manner of constructing it, as ordered by the legislative authority of the municipal corporation or board of township trustees. A railroad company so notified must comply with such notice within a period of thirty days after receiving it. On failure to do so, the board or legislative authority may cause such crossing, approach, or sidewalk to be constructed or repaired as ordered, and recover the cost of so doing with interest in a civil action against the railroad company in the name of the board or municipal corporation.

Effective Date: 10-01-1953



Section 4955.22 - Failure to construct or repair crossings or sidewalks - forfeiture.

A railroad company which neglects to comply with sections 4955.20 and 4955.21 of the Revised Code is liable to pay damage to the municipal corporation or township in which the highway is situated in the sum of thirty dollars for such neglect, and a further sum of ten dollars per day for each day such company fails to comply with the terms of such sections, to be recovered in an action brought in the name of the municipal corporation or township. The prosecuting attorney of the county shall prosecute to judgment any claim arising under such sections without charge to the municipal corporation or township.

Effective Date: 10-01-1953



Section 4955.23 - Crossings above streets.

No person or company owning or operating a railroad which crosses over and above a street less than seventy feet in width, in any city in this state, at an elevation above such street sufficient to permit persons to pass and repass along such street beneath the crossing, shall place, cause to be placed, or permit to be or remain in the street beneath such crossing or bridge, any pier or other stay or support for it, unless the placing or maintaining of such pier, stay, or support is authorized by the city in which the crossing is situated by ordinance, or permit such crossing or bridge to be or remain in such condition that iron, coal, other hard substance, fluid, or noisome matter can fall or drop through such crossing or bridge upon persons traveling or passing beneath it.

Effective Date: 10-01-1953



Section 4955.24 - Construction and maintenance of bridge - forfeiture.

A person or company owning or operating a railroad that fails to comply with the requirements of or violates section 4955.23 of the Revised Code, for each day during the continuance of such failure or violation, shall forfeit to such city one hundred dollars, to be recovered in a civil action in the city's name, against the owner or operator of such railroad, or both, as the city elects. Like recovery may be had for subsequent failures and violations.

Effective Date: 10-01-1953



Section 4955.25 - Legislative authority may regulate use of bridge.

The legislative authority of a city may prohibit the switching of freight engines, trains, or cars, over or on a crossing or bridge referred to by section 4955.23 of the Revised Code, the sounding of locomotive steam whistles on or near such bridge, and the standing or stopping of a railroad engine over or on such crossing or bridge, and by ordinance, may constitute a violation of such prohibition an offense and provide for the punishment of any person guilty of such violation.

Effective Date: 10-01-1953



Section 4955.26 - Crossing of highway to cemetery.

All railroads constructed across an avenue or public highway leading from a city to a public cemetery of such city located within or without the limits of the city, shall be constructed so as to pass under or over such avenue or highway at an elevation or depression that will allow the unobstructed passage of all vehicles necessary for any person to use on such avenue or highway.

Effective Date: 10-01-1953



Section 4955.27 - Private crossing.

When a person owns fifteen or more acres of land in one body through which a railroad passes, which land is so situated that he cannot use a crossing in a public street, lane, road or other highway in going from his land on one side of the railroad to that on the other side without great inconvenience, at his request the company or person operating such railroad, at the expense of such company or person shall, within four months after such request, construct a good and sufficient private crossing across such railroad and the lands occupied by the company, between the two pieces of land to enable such landowner to pass with a loaded team and over which he may go at all times when such railroad is not being used at the crossing, or so near to it as to render passing thereat dangerous.

Effective Date: 10-01-1953



Section 4955.28 - Expense of private crossing - right of entry.

If, for four months after the request by a landowner for that purpose, the company or person neglects to construct a good and sufficient private crossing as provided in section 4955.27 of the Revised Code, after reasonable notice to the agent of the company for receiving and shipping freight at the station on the railroad nearest to the land where it is proposed to construct such crossing by the landowner of the time when he will proceed to construct it, such landowner may enter upon the lands of the company at any point he wishes between the two pieces of his land and construct such crossing. Such company or person is liable to such landowner for all reasonable expense of such construction, not exceeding fifty dollars, which he may recover in an action against such company or person.

Effective Date: 10-01-1953



Section 4955.29 - Exception.

Sections 4955.27 and 4955.28 of the Revised Code do not apply to any case in which compensation for building a private crossing is considered and estimated as part of the consideration to be paid for the right of way, so far as the right to private crossing has been or may be settled or paid for. Such sections do not affect, in any manner, any contract or agreement between any railroad company or person having control or management of a railroad and the proprietor or occupants of lands adjoining, for the construction or maintenance of railroad crossings.

Effective Date: 10-01-1953



Section 4955.30 - Freightways may be constructed.

A person owning or operating a coal or iron-ore mine, stone quarry, rolling mill, or machine shop, who, as a means of removing the product thereof, uses or desires to use a railway, may construct one and run cars on it, over or under any railroad or public highway, the consent of the owner of the fee in the land at such crossing first being obtained. Such railway shall be so constructed that it will not impede or interfere with the running of cars or the travel upon such railroad or highway, or in any manner injure or impair either, or any switch, building, or appurtenance connected with or belonging to any railroad or highway. When such freightway is constructed over a railroad, it shall be at the height of at least eighteen and one-half feet in the clear above the rails of the railroad.

Effective Date: 10-01-1953



Section 4955.31 - Plan must be approved.

Before a person constructs a railway across a railroad as provided in section 4955.30 of the Revised Code, he shall submit the plan of construction to the public utilities commission for its approval, which at the cost of such person for traveling expenses or otherwise, must see that the structure in all respects conforms to the requirements of such section.

Effective Date: 10-01-1953



Section 4955.32 - Use of bell and whistle at crossing.

(A) Every company shall attach to each locomotive engine passing upon its railroad a bell of the ordinary size in use on such engines and a steam or compressed air whistle.

(B) When an engine in motion and approaching a turnpike, highway, or street crossing or private crossing where the view of such crossing is obstructed by embankment, trees, curve, or other obstruction to view, upon the same line with the crossing, and in like manner where the railroad crosses any other traveled place, by bridge or otherwise, either of the following shall occur:

(1) The engineer or person in charge of such engine shall sound such whistle at a distance of at least eighty and not further than one hundred rods from such crossing and ring such bell continuously until the engine passes the crossing;

(2) An alternative audible warning system approved by the public utilities commission under section 4955.321 of the Revised Code shall be activated in accordance with guidelines established by the public utilities commission.

(C) This section shall not interfere with the proper observance of an ordinance passed by the legislative authority of a municipal corporation regulating the management of railroads, locomotives, and steam whistles on locomotives, within the limits of such municipal corporation.

(D) The establishment of an alternative audible warning system does not preclude the sounding of a whistle by an engineer or other person in charge of an engine in an emergency situation, as determined by the sole judgment of the engineer or other person.

Effective Date: 10-27-2000



Section 4955.321 - Alternative audible warning system.

The public utilities commission may evaluate alternative systems for providing an audible warning of an approaching locomotive engine. The commission may approve the use of an audible warning system as an alternative to the whistle and bell required under division (B)(1) of section 4955.32 of the Revised Code only if it determines that the alternative audible warning system complies with applicable federal requirements for an audible warning of an approaching train and only if train-activated warning devices also are present at any crossing at which the alternative audible warning system is installed. The commission shall establish guidelines for the use and operation of any alternative audible warning system it approves.

Effective Date: 10-27-2000



Section 4955.33 - Crossbuck signs.

At all points where its railroad crosses a public road at a common grade, each company shall erect crossbuck signing at positions at each such crossing that are in accordance with the department of transportation manual for uniform traffic control devices, adopted under section 4511.09 of the Revised Code, to give notice of the proximity of the railroad and warn persons to be on the lookout for the locomotive. Any such signing that has been or is erected in accordance with this section may lawfully be continued in use until it is replaced. A company that neglects or refuses to comply with this section is liable in damages for all injuries that occur to persons or property from such neglect or refusal.

Amended by 129th General AssemblyFile No.70,HB 349, §1, eff. 4/20/2012.

Effective Date: 01-01-1995



Section 4955.331 - [Repealed].

Effective Date: 10-20-1994



Section 4955.34 - Failure to erect warning signs - forfeiture.

Every engineer or person in charge of an engine who fails to comply with section 4955.32 of the Revised Code is personally liable to a penalty of not less than fifty nor more than one hundred dollars, to be recovered by civil action at the suit of the state in the court of common pleas of a county in which the crossing is located. The company in whose employ such engineer or person in charge of an engine is, as well as the person himself, is liable in damages to a person or company injured in person or property by such neglect or act of such engineer or person.

Effective Date: 10-01-1953



Section 4955.35 - Blocking of frogs.

Every railroad company operating a railroad or part of a railroad within this state shall adjust, fill, or block all angles in frogs, switches, and crossings on its railroads and in its yards, divisional stations, and terminal stations where trains are made up, with sheet steel, wrought or malleable iron, or other metallic appliances, which shall be so placed and be of such design as will prevent the wedging of the feet of employees and other persons in such angles. All such appliances or devices shall be approved by the public utilities commission before installation. Whoever, owning, operating, or controlling a railroad fails to comply with this section shall forfeit twenty-five dollars for each day of such failure, to be recovered in a civil action in the name of the state and paid into the state treasury.

Effective Date: 10-01-1953



Section 4955.36 - Removal of obstructive vegetation at crossings.

Every railroad company shall destroy or remove plants, trees, brush, or other obstructive vegetation upon its right-of-way at each intersection with a public road or highway, for a distance of six hundred feet or a reasonably safe distance from the roadway of such public road or highway as shall be determined by the public utilities commission. When any railroad company fails to destroy or remove such vegetation after ten-day written notice served on its local agent, the commission, board of county commissioners, board of township trustees, or legislative authority of a municipal corporation, in which the intersection is located, having the care of such road or highway, shall remove such plants, trees, brush, or other obstructive vegetation and shall recover the cost of removal from the responsible railroad company. If the company fails to pay the amount demanded within thirty days, after such company has been notified by certified mail at the address to which tax bills are sent, the commission, board of county commissioners, board of township trustees, or legislative authority of a municipal corporation shall certify the amount demanded to the county auditor of the county in which the work was performed to be collected as other taxes and assessments and upon collection shall be credited to the general fund of the public body causing said work to be performed.

Effective Date: 11-24-1967



Section 4955.37 - [Repealed].

Effective Date: 06-30-1995



Section 4955.41 - Railroad quiet zones - definitions.

As used in sections 4955.41 to 4955.47 of the Revised Code:

(A) "Railroad quiet zone" means a designated area including and adjacent to one or more consecutive public grade crossings that are equipped with automatic gates and lights that conform to the manual on uniform traffic control devices and for which one or more supplemental safety measures are implemented and used pursuant to sections 4955.41 to 4955.47 of the Revised Code.

(B) "Supplemental safety measure" means a supplementary safety measure, and the guidelines for the use and operation of that measure, that are prescribed in 49 C.F.R. 222.41(a) and (e) and Appendix (A), as set forth in 65 F.R. 2230 to 2270.

Effective Date: 11-18-2004



Section 4955.42 - Railroad quiet zones - municipal corporation or township may establish - procedure.

(A) A municipal corporation or township may establish within its jurisdiction one or more railroad quiet zones implementing and using one or more supplemental safety measures, through the enactment or adoption, after the effective date of initial regulations adopted pursuant to the "Swift Rail Development Act," Pub. L. No. 103-440 , 108 Stat. 4615, 49 U.S.C. 20153, of an ordinance or resolution authorizing each zone and subject to public utilities commission approval under this section.

(B)

(1) Following enactment of an ordinance or resolution under division (A) of this section, the municipal corporation or township shall send a detailed written notice by certified mail, return receipt requested, to each railroad operating over a public grade crossing within the quiet zone. The notice shall request the railroad to give a written reply that includes its comments about the quiet zone and details any concerns the railroad has with any aspect of the quiet zone. The notice shall inform the railroad that if the municipal corporation or township does not receive the railroad's written reply within sixty days of the date of delivery of the notice, the municipal corporation or township is permitted to submit its application for approval of the quiet zone to the commission without the railroad's written reply and inform the commission that it provided the written notice as required by this section but that the railroad did not reply in a timely manner.

(2) The municipal corporation or township then may file with the commission an application for commission approval of the railroad quiet zone authorized pursuant to the ordinance or resolution. The application shall be in such form and contain such information as the commission specifies. All applications also shall include all of the following:

(a) The written reply described in division (B)(1) of this section, if any, from each railroad operating over a public grade crossing located within the quiet zone. If there is a written reply and it contains concerns that the railroad has about any aspect of the quiet zone, the municipal corporation or township shall include a written statement explaining how it will meet those concerns.

(b) A written statement from the federal railroad administration, stating that the agency has no objection to the establishment of the quiet zone;

(c) If a municipal corporation or township makes application under this division and wishes to pay all or part of the cost of the installation or maintenance of supplemental safety measures at a highway grade crossing located within the quiet zone in an adjoining municipal corporation or township, a written statement from the adjoining municipal corporation or township agreeing to that arrangement;

(d) A list of the private grade crossings, if any, that are located within the quiet zone, and a description of how the municipal corporation or township will ensure the safety of those who utilize those private grade crossings if the commission approves the quiet zone.

(3) Any combination of municipal corporations and townships may file a joint application for commission approval of quiet zones within their respective jurisdictions.

(C) Upon the filing of an application under division (B) of this section, the commission shall authorize a limited period for the filing of comments by any party regarding the application. After considering any such comments and only by order issued after the effective date of initial regulations adopted pursuant to the "Swift Rail Development Act," Pub. L. No. 103-440 , 108 Stat. 4615, 49 U.S.C. 20153, the commission may approve the application, approve it with conditions, or reject the application. If the application is complete and otherwise meets all the requirements of this section, the commission shall approve the railroad quiet zone if the commission finds that the supplemental safety measures proposed for each public crossing included in the zone comply with the guidelines for the use and operation of those measures as set forth in Appendix (A) of 49 C.F.R. part 222 and are appropriate and adequate for the crossing. If the commission disapproves all or part of an application as to a particular crossing, the commission's order shall state the findings and reasons for disapproval. Nothing in this section precludes the subsequent filing of a substantially modified application by the municipal corporation or township. The commission shall reject an application that does not include the documents described in divisions (B)(2)(a), (b), and, if applicable, (B)(2)(c) and (d) of this section. If the application includes a written reply and a written statement described in division (B)(2)(a) of this section, the commission shall reject the application if the commission finds that the statement from the municipal corporation or township does not adequately address the concerns of the railroad contained in the railroad's written reply. If the application includes a statement described in division (B)(2)(d) of this section, the commission shall reject the application if the commission finds that the application does not adequately address the issue of the safety of those persons who will utilize the private grade crossings located within the quiet zone if the commission approves its creation.

Effective Date: 11-18-2004



Section 4955.43 - Railroad quiet zones - notice to railroads - order regarding audible warning signals.

(A) At least ninety days prior to the date of first operation of a railroad quiet zone established pursuant to section 4955.42 of the Revised Code, the municipal corporation or township shall provide detailed, written notice of the established zone by certified mail, return receipt requested, to each railroad operating over a public grade crossing included in the zone, the highway or traffic control authority or law enforcement authority having responsibility for control of vehicular traffic at the crossings, the public utilities commission, the director of public safety, and the associate administrator for safety for the federal railroad administration.

(B) For each railroad quiet zone established pursuant to section 4955.42 of the Revised Code, the commission shall issue an order expressly prohibiting any engineer or other person in charge of a locomotive from sounding any locomotive whistle, horn, bell, or other audible warning device within the distance of each public crossing in the zone, as that distance is designated in the order of the commission.

Effective Date: 11-18-2004



Section 4955.44 - Railroad quiet zones - other laws preempted - emergency exception - suspension of status.

(A) On and after the date of first operation of a railroad quiet zone established pursuant to section 4955.42 of the Revised Code, divisions (B)(1) and (2) of section 4955.32 and division (A)(2) of section 4999.04 of the Revised Code do not apply with respect to a public or private grade crossing included in the zone.

(B) The establishment of a railroad quiet zone pursuant to sections 4955.41 to 4955.47 of the Revised Code does not preclude the sounding of a locomotive whistle, horn, bell, or other audible device by an engineer or other person in charge of the locomotive to address a perceived potential for injury, death, or loss to person or property, as determined by the sole judgment of the engineer or other person.

(C) The commission may suspend summarily the operation of a quiet zone established pursuant to section 4955.42 of the Revised Code if the commission, through any source, obtains sufficient, credible evidence showing that a condition at a public grade crossing located within a quiet zone has changed to such an extent that, even with the continuing existence of the supplemental safety measures at the crossing, the quiet zone no longer qualifies as such under federal law or the commission determines that public safety is otherwise compromised at the crossing. Within fifteen days following the quiet zone suspension date described in this division, the commission shall hold a hearing in the general vicinity of the quiet zone in question to determine whether the quiet zone suspension should be lifted or continued, or whether commission approval of the quiet zone should be rescinded and the quiet zone eliminated.

Effective Date: 11-18-2004



Section 4955.45 - Railroad quiet zones - report to commission - crossing inspections - additional safety measures.

(A) Each municipal corporation or township that has established a railroad quiet zone pursuant to sections 4955.41 to 4955.47 of the Revised Code shall submit a report to the commission every three years after the date of first operation of the zone. The report shall be in such form and contain such information as the commission shall prescribe by rule, including, but not limited to, information on the number of traffic citations issued at the crossing, roadway traffic counts at the crossing, and changes to the crossing and roadway due to construction or improvements.

(B) Once every three years after the date of first operation of a railroad quiet zone established pursuant to section 4955.42 of the Revised Code, the public utilities commission shall inspect each public grade crossing in the zone and issue a report documenting the compliance of the zone with the commission order issued under that section. The commission also may inspect such a crossing at any other time.

(C) The commission at any time and by order, after notice and opportunity for the filing of comments, may require at a public grade crossing in a railroad quiet zone established pursuant to section 4955.42 of the Revised Code the implementation and use of such safety measures as it considers necessary and appropriate to ensure that safety measures are appropriate and adequate for the crossing or to ensure compliance with an order issued under division (C) of that section or with the guidelines for the use and operation of those measures as set forth in Appendix (A) of 65 F.R. 2230 to 2270, including to the extent such guidelines are applicable upon any adoption of regulations pursuant to the "Swift Rail Development Act," Pub. L. No. 103-440 , 108 Stat. 4615, 49 U.S.C. 20153.

Effective Date: 11-18-2004



Section 4955.46 - Railroad quiet zones - governmental function - state liability - maintenance costs - funds.

(A) Notwithstanding any other provision of law, the designation, establishment, design, construction, implementation, operation, repair, or maintenance of, or the lack of any of the preceding for, a public grade crossing included in a railroad quiet zone established pursuant to sections 4955.41 to 4955.47 of the Revised Code is a governmental function under section 2744.01 of the Revised Code.

(B) Sections 9.85 to 9.87 and Chapter 2743. of the Revised Code specify the liability of this state or an officer or employee of this state with respect to a civil action brought for a violation of any provision of sections 4955.41 to 4955.47 of the Revised Code or any order issued under those sections. As used in this division, "state" has the same meaning as in section 2743.01 of the Revised Code, and "officer or employee" has the same meaning as in section 9.85 of the Revised Code.

(C) Nothing in sections 4955.41 to 4955.47 of the Revised Code obligates or requires the payment by a railroad of any part of the costs of establishing or maintaining such a railroad quiet zone.

(D) If, prior to the creation of a railroad quiet zone, a railroad is paying any part of the maintenance costs of a railroad grade crossing protective device then in existence at a railroad grade crossing located within the quiet zone, the railroad shall continue to pay those maintenance costs after the approval by the commission of the quiet zone, but the railroad is not required to pay any of the additional costs associated with the installation or maintenance of any protective device installed thereafter at the railroad grade crossing due to the creation of the quiet zone.

(E) Except as provided in division (F) of this section, no money appropriated by the general assembly to pay the costs of measures taken to increase the safety of the traveling public at a public railroad grade crossing shall be diverted from such use after the effective date of this section to pay any of the costs associated with the establishment of a railroad quiet zone, including money in the grade crossing protection fund created by section 4907.472 of the Revised Code.

(F) State grade crossing safety funds may be used to pay part of the costs of additional safety improvements required to establish a railroad quiet zone when the municipal corporation or township establishing the quiet zone complies with sections 4955.41 to 4955.47 of the Revised Code if either of the following circumstances exist:

(1) The municipal corporation or township closes a public grade crossing in the same railroad corridor as the railroad quiet zone.

(2) The department of transportation has selected the municipal corporation or township as a participant in the grade separation program along the same railroad corridor as the railroad quiet zone.

(G) No political subdivision of the state may use state funds of any kind to assist in the planning, construction, development, operation, or maintenance of a railroad quiet zone unless the political subdivision acts in accordance with sections 4955.41 to 4955.47 of the Revised Code.

Effective Date: 11-18-2004



Section 4955.47 - Railroad quiet zones - railroads and employees not liable for acts in compliance.

No railroad company and no employee or agent of the company shall be charged, or is liable in damages to person or property, for any failure to sound an audible warning by whistle, horn, bell, or other audible warning device at a public or private grade crossing equipped in accordance with division (B)(2) of section 4955.32 of the Revised Code or located in a railroad quiet zone established pursuant to section 4955.42 of the Revised Code or in a jurisdiction in which such sounding is restricted or prohibited by law.

Effective Date: 11-18-2004



Section 4955.99 - [Repealed].

Effective Date: 06-30-1995






Chapter 4957 - ELIMINATION OF CROSSINGS

Section 4957.01 - Alteration or elimination of grade or other crossings.

If the legislative authority of a municipal corporation in which a railroad and a street or other public highway cross each other at a grade or otherwise, or the board of county commissioners of a county in which a railroad and a public road or highway cross each other at grade, and the board of directors of the railroad company are of the opinion that the security and convenience of the public require alterations in such crossing, the approaches to such crossing, the location of the railroad or public way, or the grades thereof, so as to avoid a crossing at grade, or that such crossing should be discontinued with or without building a new way in substitution for it, and if they agree as to the alterations they may be made as provided in sections 4957.02 to 4957.09, inclusive, of the Revised Code. The board of county commissioners of a county has the same powers with respect to that part of a state, county, or township road which lies within the limits of a municipal corporation as are conferred upon municipal corporations to alter, or require to be altered, any railroad crossings, or to require any improvement in connection with them to be made, and to apportion the cost thereof between the county and such railroad as is provided in sections 4957.10 to 4957.26, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4957.02 - Resolution to alter or abolish.

When it is deemed necessary by a municipal corporation or a county to join with any railroad company in the alteration or abolition of a grade or other crossing, the legislative authority of the municipal corporation, by a two-thirds vote of all the members elected to it, or the board of county commissioners of the county, by a unanimous vote, by resolution, shall declare such necessity and intent, and state in it the manner in which the alterations in the crossing are to be made, giving the method of constructing the new crossing with the grades for the railroad and public way, what land or other property it is necessary to appropriate and how the cost is to be apportioned between the municipal corporation or county and the railroad company, and by whom the work of construction is to be done and how its cost is to be apportioned between the municipal corporation or county and the railroad company. Such resolution shall be published and notice of its passage given to owners of property abutting on the proposed improvement, in the manner provided as to resolutions of a city legislative authority declaring the necessity of a contemplated public improvement. Claims for damages caused must be filed in the manner and within the time prescribed in such cases.

Effective Date: 10-01-1953



Section 4957.03 - Ordinance or resolution to proceed with improvement.

In not less than thirty nor more than ninety days after the passage of the resolution referred to in section 4957.02 of the Revised Code, the legislative authority of a municipal corporation or the board of county commissioners shall determine whether it will proceed with the proposed improvement. If it is decided to proceed with the improvement, an ordinance by the legislative authority or resolution by the board shall be passed, which ordinance or resolution must contain, in addition to the conditions stated in such resolution, the plans and specifications of the proposed alteration and improvement, a statement of the damages claimed or likely to accrue by reason of it, how the payment of such damages is to be apportioned between the municipal corporation or county and the railroad company, and who shall supervise the work of construction. Upon the acceptance of this resolution or ordinance by resolution by the company through its board of directors, it shall constitute an agreement, valid and binding on the municipal corporation or county and the company respectively. Such agreement shall be filed in the court of common pleas of the county in which the crossing is located for entry upon its records, whereupon it shall have the same effect as a decree of the court.

Effective Date: 10-01-1953



Section 4957.04 - Acquiring necessary property - sale to railroad company.

The land or property required to make the alteration in the street or highway necessitated by a proposed crossing improvement, shall be purchased or appropriated by the municipal corporation or county in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code. The land or property required to make the alteration in the railroad necessitated by the proposed improvement shall be purchased or appropriated by the railroad company in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code. The municipal corporation or county may also acquire the land or property, or a part thereof, required to make the alteration in the railroad and subsequently sell the same or a part thereof at private sale to the railroad for such purposes, and execute and deliver a deed for it.

Effective Date: 01-01-1966



Section 4957.05 - Apportionment of cost.

The cost of the construction of the improvement in a crossing, including the cost of land or property purchased or appropriated, and the payment of damages to abutting property shall be apportioned as follows:

(A) The railroad company, or companies if several railroads cross a public way at or near the same point, shall pay, unless otherwise agreed upon, fifteen per cent;

(B) The municipal corporation or county shall pay eighty-five per cent.

Effective Date: 10-01-1953



Section 4957.06 - Cost of maintenance of bridge borne by county or state.

After the completion of the crossing alteration, the crossings and approaches shall be kept in repair as follows:

(A) When the public way crosses a railroad, or railroad and interurban railroad, by an overhead bridge, the cost of maintenance must be borne by the county or the state as may be provided by law.

(B) When the public way passes under a railroad, or railroad and interurban railroad, the bridge and its abutments shall be kept and maintained by the railroad company, or the railroad company and interurban railroad company, as the case may be, in such proportions as are fixed by agreement between the parties or, in the absence of such agreement, in such proportions as may be fixed by the court of common pleas of the county in which the improvement is located, and the public way and its approaches shall be maintained and kept in repair by the county in which they are situated or by the state as may be provided by law.

Effective Date: 10-01-1953



Section 4957.07 - Assessment and determination of damages.

All claims for damages by reason of a crossing improvement, filed as provided in section 4957.02 of the Revised Code, shall be assessed and determined as in other cases of public improvements within cities, wherein like claims are made, either before the beginning or after the completion of the proposed crossing improvement, as the legislative authority of the municipal corporation or board of county commissioners decides, when it is determined to proceed with such improvement.

Effective Date: 10-01-1953



Section 4957.08 - Company failing to comply with agreement.

If a railroad company fails to comply with any provision of an agreement entered of record in a court of common pleas as provided in section 4957.03 of the Revised Code, on application of a city director of law or prosecuting attorney, stating the nature of its failure, the court shall make orders and decrees to enforce the terms of the agreement and the requirements of law relating to it, and to secure compliance with it by the railroad company, as it deems just and proper. If necessary, the court may enjoin the company from the use of its tracks and the operation of its railroad on and over the crossing in question until it complies with the order or decree as is made.

Effective Date: 11-01-1977



Section 4957.09 - Grade crossing on county line road.

When a grade crossing is on a county line road, the boards of county commissioners of the counties in which such crossing is situated may join in all the proceedings necessary for the abolition of such grade crossing. That part of the cost of making such change in the crossing and of keeping it in repair which is not agreed to be paid by the railroad company shall be paid by the counties in equal proportions. The money for such purpose shall be raised as in cases of county road crossings.

Effective Date: 10-01-1953



Section 4957.10 - Powers as to grades above or below railroad tracks.

Any municipal corporation may raise or lower, or cause to be raised or lowered, the grade of any street or way owned by it, either within or without its municipal limits, above or below railroad tracks, and may require any railroad company operating a railroad across such streets or ways to raise or lower the grade of its tracks and may construct ways or crossings above the tracks of any railroad, or require the railroad company to construct ways or crossings that are to be passed under its tracks. "Railroad" includes interurban railroads and "railroad company" includes interurban railroad companies engaged in the operation of cars by electricity or other motive power. Any municipal corporation may require such railroad company to erect permanent piers, abutments, or any other appropriate supports in the ways, crossings, streets, roads, or alleys, whenever in the opinion of the legislative authority of the municipal corporation, the raising or lowering of the grade of any such railroad tracks, or the raising or lowering of the construction of such ways, crossings, or other supports may be necessary, upon the conditions set forth in sections 4957.10 to 4957.26, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4957.11 - Changes in location of public ways.

When the legislative authority of a municipal corporation deems it necessary in the abolishment of grade crossings to change the location of any street, alley, road, or way such legislative authority may relocate such street, alley, road, or way, or any part thereof, may vacate the whole or any portion of such street, alley, road, or way abandoned by such relocation, and cause the improvements contemplated to be placed in such relocated street, alley, road, or way.

Effective Date: 10-01-1953



Section 4957.12 - Preparation of plans and specifications.

The legislative authority of a municipal corporation, for the purpose of making or causing a crossing improvement to be made, by ordinance may require the railroad company, in cooperation with the engineer of the municipal corporation, or the engineer designated in such ordinance, to prepare and submit to such legislative authority, within three months unless longer time is mutually agreed upon in writing, plans and specifications for such improvement, specifying the number, character, and location of all piers and supports which are to be permanently placed in any street or way in such municipal corporation, specifying the grades to be established for the streets and the height, character, and estimated cost of any viaduct or way above or below any railroad track, and the change of grade required to be made of such tracks, including the sidetracks and switches. In changing the grade of any railroad, no grade shall be required to exceed the established maximum or ruling grade governing the operations of engines of that division or part of the railroad on which the improvement is to be made, without the consent of the company, nor shall the company's tracks or such highway, street, or way, be required to be placed below high-water mark.

Effective Date: 10-01-1953



Section 4957.13 - Court to determine manner of improvement.

If at the expiration of three months from the passage of the ordinance referred to in section 4957.12 of the Revised Code, the railroad company has refused or failed to co-operate in the preparation of plans and specifications, or if the engineer of the municipal corporation, or engineer designated in such ordinance by the legislative authority of the municipal corporation, and the company fail to agree upon the plans and specifications for such improvement, then either the company or municipal corporation may submit the matter of determining the method by which the improvement shall be made to the court of common pleas having jurisdiction in the county in which the municipal corporation is situated.

Effective Date: 10-01-1953



Section 4957.14 - Petition to court.

Either the municipal corporation or the railroad company, after the expiration of three months from the passage of the ordinance referred to by section 4957.12 of the Revised Code, may apply to the court of common pleas by petition accompanied by the necessary plans prepared by the municipal corporation or company, asking that any grade crossing be abolished. Such plans must show the grades to be established for such streets, the changes to be made in the location of streets, alleys, roads, or ways, the height, character, and estimated cost of any viaduct or way above or below railroad tracks, the number, character, and location of piers, abutments, and supports to be permanently located in the streets, alleys, roads, or ways in the municipal corporation, and the change of grade to be made in any railroad tracks, including sidetracks and switches.

Effective Date: 10-01-1953



Section 4957.15 - Procedure.

Upon the filing of a petition under section 4957.14 of the Revised Code, accompanied by plans, the railroad company or municipal corporation opposed to the prayer of such petition, or directly interested in it, shall have the right, within sixty days thereafter, to file an answer to such petition and to present other plans for the abolition of such crossing. After the expiration of such period of sixty days, the court shall proceed to a hearing upon the petition and any answers that have been filed, which hearing must be advanced upon the docket upon motion of either party. After examination of all plans presented to it and after hearing the evidence, the court shall make a finding as to whether the security and convenience of the public require that alterations be made in the crossing or the approaches to it, or in the location of the railroad or public way, or any grades thereof, so as to avoid a crossing at common grade, or that such crossings, or any of them, be discontinued with or without building a new way in substitution therefor, and whether such plans or any of them are reasonable and practicable.

Effective Date: 10-01-1953



Section 4957.16 - Order of the court.

If the court finds that the public security and convenience require the changes to be made, and that the plans presented by the petitioner or any of the parties answering thereto are reasonable and practicable, as provided in section 4957.15 of the Revised Code, it shall order the changes to be made in accordance with the most reasonable and practicable plan presented to the court. The municipal corporation shall be required to make such changes in the streets, roads, or highways as are necessary, and the railroad company to make the changes necessary in the tracks and roadbed, in order to comply with the rulings of the court. If more than one company owns tracks on the crossing in question, the court shall apportion the part of the expenses payable by the companies among such companies. If the court finds that the security and convenience of the public do not require that alterations be made in such crossing, or that none of the plans are reasonable or practicable, the improvement shall not be made upon such plans. Either party feeling aggrieved by the decision and order of the court may appeal as in other civil cases, the hearing of which shall be advanced upon the docket upon motion of either party.

Effective Date: 10-01-1953



Section 4957.17 - Writ of mandamus.

If a municipal corporation or railroad company refuses or neglects to comply with the orders or findings made by the court as provided in section 4957.16 of the Revised Code, the court may enforce its orders or findings by either mandamus or mandatory injunction, or as for contempt of court, as the necessity of the case requires, upon the application of either party to such proceedings.

Effective Date: 10-01-1953



Section 4957.18 - Apportionment of cost between municipal corporation and railroad.

The cost of constructing a crossing improvement authorized, including the making of ways, crossings, or viaducts, above or below the railroad tracks, and the raising or lowering of the grades of the railroad tracks and sidetracks for such distance as is required by such municipal corporation and made necessary by such improvement, together with the cost of land or property purchased or appropriated, and damages to owners of abutting or other property, shall be borne, unless otherwise agreed upon, eighty-five per cent by the municipal corporation and fifteen per cent by such railroad company. The municipal corporation shall have a right of action against any such company for the recovery of fifteen per cent or other agreed proportion of such costs payable by it, with interest from the time they become due. Such municipal corporation and company may agree as to what part of the work shall be done by the company, and may fix the amount, or agree upon a method or basis for calculating and ascertaining the amount, to be allowed or credited to the company for doing the work. Such company shall be entitled to deduct from its fifteen per cent or other agreed proportion of the cost of the improvement, the expense incurred by it in the change of its grade required by the municipal corporation or made necessary by it under such specifications, but only if the amount of expense, or a method or basis for calculating it, has been agreed upon in writing between the municipal corporation and the company. If the amount of work done by the company, or made necessary by reason of such change of grade on lowering or raising its tracks, exceeds fifteen per cent or other agreed proportion of the cost of the improvement, then it shall have the right to recover the amount with interest in excess of fifteen per cent or other agreed proportion of the expenses, in an action at law against the municipal corporation.

Effective Date: 10-01-1953



Section 4957.19 - Payment of railroad company's proportion of cost.

The legislative authority of a municipal corporation may, by ordinance, prescribe the manner and time of payment by a railroad company of the proportion of the cost of a crossing improvement which the company is required to pay.

Effective Date: 10-01-1953



Section 4957.20 - Notice of intention to make improvement.

Before any work is done which is required in the making of a proposed crossing improvement, the legislative authority of a municipal corporation shall by ordinance or resolution require notice of its intention to make such improvement in accordance with the plans and specifications to be given to the owner of each piece of property abutting upon any street, highway, or public place, the grade of which will be changed by the proposed improvement.

Effective Date: 10-01-1953



Section 4957.21 - Claims for damages and judicial inquiry.

The laws relating to the manner of service of the notices, the filing of claims for damages, and the effect of failure to file the claims, shall apply to the notice provided in section 4957.20 of the Revised Code and to all claims for damages by reason of the proposed improvement. After the expiration of the time for the filing of the claims, the legislative authority of the municipal corporation, when claims have been filed within the time limited, shall determine by ordinance or resolution whether the claims are to be judicially inquired into before commencing or after the completion of the proposed improvement. Thereupon, the mayor, or village solicitor, or city director of law of the municipal corporation shall make application for a jury in the manner provided by law to the court of common pleas or probate court of the county in which the municipal corporation, or the larger part of it, is situated, either before commencing or after the completion of the improvement, as the legislative authority determines. All proceedings upon the application shall be governed by the laws relating to the application provided for in other cases of city improvements.

Effective Date: 11-01-1977



Section 4957.22 - Height of viaduct.

Any way, crossing, or viaduct constructed over a railroad track in any municipal corporation shall be of such height as not to be of less than twenty-one feet in the clear from the top surface of the rails in the railroad track to the lowest point or projection of such overhead way, crossing, or viaduct, unless the railroad company consents to, or the court of common pleas orders, a less height. In no event shall such court order a less height than sixteen feet and three inches.

Effective Date: 10-01-1953



Section 4957.23 - Acquiring land for erection of piers and supports.

The land or property required to make alteration in the street, road, alley, or other way, or any right, title, or interest in a public street, alley, or other way, required for the erection of piers or supports in any municipal corporation, necessitated by a proposed improvement, shall be purchased or appropriated by the municipal corporation or railroad company in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code. The land or property required to make any alteration in a railroad or any right, title, or interest in a public street, road, alley, or way required to permit the erection of piers or supports in any municipal corporation, and structure necessitated by the proposed improvements, shall be purchased or appropriated by the company in the manner provided for in sections 163.11 to 163.22, inclusive, of the Revised Code. The municipal corporation may acquire land or property, or any part thereof, required for the purposes mentioned by this section and subsequently sell the same or a part thereof at private sale to the company, and execute and deliver deeds for it. The municipal corporation shall not appropriate land held or owned by a railroad company and necessary for the use of the company in maintaining and operating its railroad.

Effective Date: 01-01-1966



Section 4957.24 - Cost of maintenance.

After the completion of the work, crossings and approaches shall be kept in repair as follows:

(A) When the public way crosses a railroad by an overhead bridge, the cost of maintenance must be borne by the municipal corporation;

(B) When the public way passes under the railroad, the bridge and its abutments shall be kept and maintained by the railroad company, and the public way and its approaches shall be maintained and kept in repair by the municipal corporation in which they are situated.

Effective Date: 10-01-1953



Section 4957.25 - Street railway company to share expense.

In case the track of any street railway company within the limits of a municipal corporation where the improvements authorized by sections 4957.10 to 4957.24, inclusive, of the Revised Code are made, crosses at grade or otherwise a public street or the right of way of any railroad company at a point where it has been determined to construct such improvements, the municipal corporation by ordinance may require such street railway company to bear a reasonable proportion of the cost assumed by it in making the improvement, not exceeding one half of the portion payable by the municipal corporation, which shall have a right of action against such street railway company for that part of the cost which the ordinance requires it to bear. Such part of the cost is also a lien upon all the property, real and personal, of such company situated in the same county with the municipal corporation after the date of the passage of such ordinance. The legislative authority of such municipal corporation may by ordinance provide the mode and time of payment for the proportion of the cost of such improvement to be borne by such street railway company.

Effective Date: 10-01-1953



Section 4957.26 - Repairs.

A street railway company shall keep in repair at its own expense all tracks affected by the improvement referred to by section 4957.25 of the Revised Code and all construction work of whatever character necessary to support such tracks.

Effective Date: 10-01-1953



Section 4957.27 - Crossings above or below grade.

Except as provided in sections 4957.30 to 4957.32, inclusive, of the Revised Code, all crossings constructed after May 3, 1904, whether of highways by railroads, or of railroads by highways, shall be above or below the grade thereof.

Effective Date: 10-01-1953



Section 4957.28 - Railroad crossings.

Every railroad company building a new line of road under its charter powers across a highway shall construct it above or below the grade of the highway, unless it is allowed to build it at grade as provided in sections 4957.30 to 4957.32, inclusive, of the Revised Code. Such company may exercise the power contained in its charter and the general laws for altering the grade and location of highways in order to avoid grade crossings.

Effective Date: 10-01-1953



Section 4957.29 - Highway crossings.

Every municipal corporation or other authority building a highway across an existing railroad shall construct it above or below the grade of such railroad, unless allowed to build at grade as provided by sections 4957.30 to 4957.32, inclusive, of the Revised Code. The cost of such work shall be paid, unless otherwise agreed upon, eighty-five per cent by such municipal corporation or other authority, and fifteen per cent by the company owning the railroad. "Railroad" includes interurban railroads, and "railroad company" includes interurban railroad companies engaged in the operation of cars by electricity or other motive power which said companies may adopt or use. The method or procedure for the construction of such highway and the manner of construction of it shall be governed by the laws regulating the abolition of grade crossings.

Effective Date: 10-01-1953



Section 4957.30 - Petition for grade crossings.

When it is desired by a railroad company constructing a new railroad or in changing or altering the location of one previously constructed, or by any municipal corporation or authority constructing a new highway, that the railroad or highway should be so constructed that they will cross each other at the same grade, or if it is desired to divert, change, or alter an existing public highway, a petition shall be presented by the party desiring such construction or diversion, to the court of common pleas of the county within which the crossing or diversion is situated. If it is the authority constructing a highway asking for the right to cross a railroad, the railroad company shall be the defendant. If it is a railroad company asking for the right to cross a highway, or divert, change, or alter any existing public highway in a municipal corporation, such municipal corporation shall be the defendant. If outside the municipal corporation, and a road or highway other than on the state highway system, the board of township trustees of the township and the board of county commissioners of the county shall be the defendants. If it is a road or highway on the state highway system, the director of transportation shall be the defendant. Summons shall be served and the rule days and the rights of the defendants to plead shall be the same as in civil actions in such court.

Effective Date: 09-28-1973



Section 4957.31 - Contents of petition.

The petition referred to in section 4957.30 of the Revised Code shall set forth the reasons that are supposed to make such change or alteration necessary or desirable. The court of common pleas thereupon shall have the jurisdiction of the parties and the subject matter of the petition, and may proceed to examine the matter, either by evidence, by reference to a master commissioner, or otherwise. If satisfied that such construction is reasonably required to accommodate the public, or to avoid excessive expense, in view of the small amount of traffic on the highway or railroad, and considering the future uses to which the highway may be adapted, or in view of the difficulties of other methods of construction, or for other good and sufficient reasons, the court shall make an order permitting such crossing at a grade or diversion to be established. In such order, the court may prescribe that gates, signals, watchmen, or other safeguards shall be maintained by the railroad company, in addition to the signals and safeguards prescribed by law, and all such orders shall be binding upon the parties and be observed by them. All costs and expenses of the proceedings shall be ascertained and allowed by the court of common pleas and be paid by such party as it decides, or apportioned by the court between the parties, and may be collected by execution out of such court.

Effective Date: 10-01-1953



Section 4957.32 - Appeals.

Appeals may be taken from the decision of the court of common pleas to the court of appeals in proceedings under section 4957.31 of the Revised Code, as in civil actions. The decision of that court shall be final and conclusive. In both the court of common pleas and court of appeals, proceedings brought under this section and section 4957.31 of the Revised Code shall be advanced over other civil causes.

Effective Date: 10-01-1953



Section 4957.33 - Additional tracks and switches.

Sections 4957.27 to 4957.32, inclusive, of the Revised Code, do not prevent a railroad company from laying additional tracks at previously existing crossings, or from constructing switches, sidings, and branch lines from its railroad to a mill, factory, other manufacturing establishment or industrial plant, elevator, wharf, or pier, or gravel, marl, or clay bed, or any mine, or from laying additional track to increase its yard facilities at terminal or other points across public highways at the grade thereof. Such signposts and signals shall be employed for the protection of such crossings as are prescribed for railroad crossings of public highways.

Effective Date: 10-01-1953



Section 4957.34 - Plans and specifications to be filed with commission.

Every railroad company, public or private corporation, or person building, or permitting to be built, any bridge, viaduct, overhead roadway, footbridge, wire, and other structure mentioned in sections 4957.35 and 4957.36 of the Revised Code shall, before proceeding, file with the public utilities commission, plans and specifications for, and have its permit for, the erection of such structure or wire.

Effective Date: 10-01-1953



Section 4957.35 - Height of structures over railroads.

Except cases in which the public utilities commission finds that such construction is impracticable, bridges, viaducts, overhead roadways, footbridges, wire, or other structure built over the track of a railroad after April 16, 1900, by a county, municipal corporation, township, railroad company, or other corporation or person, shall be not less than twenty-one feet in the clear from the top of the rails of such track to such wire or other structure, or to the bottom of the lowest sill, girder, or crossbeam, and the lowest downward projection on the bridge, viaduct, overhead roadway, or footbridge.

Effective Date: 10-01-1953



Section 4957.36 - Exceptions.

The exception in section 4957.35 of the Revised Code does not apply to the structures named in such section when built over the main tracks of railroads. In cases in which it is allowed, the public utilities commission shall file in its office a written statement of the facts upon which it relied in finding the required construction impracticable. Such clearances over and adjacent to railroad tracks in terminals may be used as the commission approves. When a railroad, union depot, or terminal company, severally or jointly, determines to install an electrification system for the operation of cars, locomotives, or trains on their lines or parts thereof, such railroad, union depot, or terminal company, severally or jointly, may, with the approval of the commission, fix such clearances for the necessary wires, conductors, appurtenances, and their supports for such electrification system as are practicable for construction and operation and consistent with the clearances of structures over or adjacent to the lines or parts thereof to be electrified.

Effective Date: 10-01-1953



Section 4957.37 - Costs.

In case of the rebuilding of bridges or the other structures provided for in section 4957.35 of the Revised Code, if the structure is at or in line with a public street or highway and a cross street, the cost of making such streets or highways conform to a new grade, with all damages to owners of property abutting on them because of such change, the railroad company or its assigns shall pay all costs or damages resulting from the raising or building of its bridges or structures in the line of a street or highway at a greater height than was previously required. If such company is only part owner of such structure, it shall pay its proportionate share of the cost of such change in grade and damages. Should a railroad company or its assigns raise the grade of its track under any of such structures not owned by it, thereby causing a bridge or structure to be put at a higher grade when rebuilt, the company shall pay all costs and damages thereby made necessary.

Effective Date: 10-01-1953



Section 4957.38 - Injunction.

Sections 4957.34 to 4957.37, inclusive, of the Revised Code, may be enforced by an injunction on complaint of any interested person, corporation, or board.

Effective Date: 10-01-1953






Chapter 4959 - RIGHT OF WAY DRAINAGE AND FENCES

Section 4959.01 - Waterways must be provided.

Except where the roadbed of a railroad extends through or by swampland, the company or person operating the railroad shall make and keep open ditches or drains along such roadbed of depth, width, and grade sufficient to conduct water accumulating at the sides of the roadbed from the building or operation of the railroad to some proper outlet.

Effective Date: 10-01-1953



Section 4959.02 - Fences.

(A) A company or person having control or management of any railroad except a scenic railway shall construct and maintain in good repair, or otherwise provide for, on each side of the railroad, along the line of the lands of the company owning or operating it, a fence sufficient to turn stock. If, pursuant to section 4907.08 of the Revised Code, the public utilities commission determines that the company or person having control or management of the railroad is in violation of this section, the commission may order the company or person to do any of the following:

(1) Construct, replace, or repair the fence;

(2) Provide the landowner with the required materials to construct, replace, or repair the fence;

(3) Pay the cost of the materials required to construct, replace, or repair the fence. When the commission directs the company or person having control or management of the railroad to provide the landowner with the required materials under division (A)(2) of this section or to pay the cost of the required materials under division (A)(3) of this section, the landowner is responsible for the labor necessary to construct, replace, or repair the fence. Any fence constructed, replaced, or repaired under this section shall be the same as or comparable to existing fence on the property.

(B) In determining what remedy to order under division (A) of this section, the commission shall consider all of the following:

(1) The volume of train traffic;

(2) Train types and speed;

(3) The cost of fence repair or replacement;

(4) The accessibility to the railroad right-of-way through the property;

(5) Any other relevant factors.

(C) The commission may order an action or remedy under division (A) of this section only if comparable fencing exists along or within the abutting landowner's property boundaries perpendicular or parallel to the railroad's property line.

(D) If an owner of land abutting a scenic railway requests the company or person having control or management of the railway to construct and maintain in good repair such a fence along the abutting line of land of the railway, the company or person having control or management of the railway shall do so, and the cost of constructing and maintaining the fence shall be equally shared between the railway and owner of land.

(E) As used in this section, "scenic railway" means a railroad operated not for profit and exclusively as a tourist or historical attraction.

Effective Date: 03-09-1999



Section 4959.03 - Cattle guards and crossings.

Before operating a railroad, the company or person having control or management of such railroad shall maintain at every point where a public road, street, lane, or highway used by the public crosses such railroad, safe and sufficient crossings, and on each side of such crossings cattle guards sufficient to prevent domestic animals from going upon such railroad. Such company or person shall be liable for all damages sustained in person or property by reason of the want or insufficiency of such fence, crossing, or cattle guard, or neglect or carelessness in the construction or keeping in repair of such fence, crossing, or cattle guard.

Effective Date: 10-01-1953



Section 4959.04 - Temporary crossings.

In the case of a railroad in process of construction or a proposed railroad which passes through enclosed land, the company or person having control of the railroad during its construction shall provide suitable crossings for the owner or occupant of each farm, make and keep in repair fences along the line of the railroad through the enclosed fields, and protect crops growing thereon. When the company or person agrees with the owner of the lands through which a railroad passes that the owner is to build and keep in repair any portion of the fencing, and if such fencing is destroyed or damaged by fire from passing trains or by the elements, the company or person owning or operating the railroad shall rebuild or repair such fence if the property holder demands it. If the company fails to construct a fence after having received written notice to do so from the owner or occupant of lands through which the railroad passes, after thirty days from the time of serving the notice upon the agent of such company nearest such lands, the owner or occupant may proceed to construct it, and the company shall be liable to the person for the cost thereof.

Effective Date: 03-09-1999



Section 4959.05, 4959.06 - [Repealed].

Effective Date: 03-09-1999



Section 4959.07 - Exception.

Sections 4959.02 to 4959.04 of the Revised Code, relating to fences, do not apply to any case in which compensation for building a fence has been or may be taken into consideration and estimated as a part of the consideration to be paid for the right-of-way, so far as the fence has been or may be settled or paid for. Those sections do not affect, in any manner, any contract or agreement between a railroad company, or person having the control and management of a railroad, and the proprietors or occupants of lands adjoining for the construction or maintenance of fences and cattle guards.

Effective Date: 03-09-1999



Section 4959.08 - Company may build fence at landowner's expense.

If an owner of lands abutting on the line of lands of a company, who is legally bound to build or repair the fence dividing his lands from the lands of the company, fails to build or repair such fence within the time in which he is bound to build or repair it, the company may build or repair such fence and present an itemized account of the cost of labor and materials so expended to such owner for payment. If it is not settled or paid within thirty days, the company may recover from such person the reasonable cost of such labor and materials.

Effective Date: 10-01-1953



Section 4959.09 - Right to use culvert for cattle way.

An owner of land through which a railroad is constructed, and upon which there is a culvert, waterway, or opening through the embankment of the railroad of sufficient height for such purpose, may use such culvert, waterway, or opening, as a stock or cattle way under the track of the railroad so as to permit stock to pass and repass. The landowner shall build and maintain all necessary fences on both sides of the opening, and shall not, by use or otherwise, permit the foundations of structures about such opening to be injured or interfered with.

Effective Date: 10-01-1953



Section 4959.10 - Forfeitures for not constructing and repairing fences.

A company or person having the control and management of a railroad, who fails to comply with any provision of this chapter, shall forfeit and pay, for each day the company or person so fails, a sum not exceeding fifty dollars per day, to be recovered in a civil action in the name of the state for the use of the county in which suit is brought.

Effective Date: 03-09-1999



Section 4959.11 - Destruction of noxious weeds.

The superintendent or manager of a toll road, railroad, or electric railway shall destroy all brush, briers, burrs, vines, Russian thistle, Canadian thistle, common thistle, wild lettuce, wild mustard, wild parsnip, ragweed, milkweed, ironweed, and all other noxious weeds growing or being cut within the limits of such toll road, railroad, or railway, or within the limits of any right of way belonging to the company owning such toll road, railroad, or railway, whether or not it is in actual operation on such right of way, between such days as are specified in section 5579.04 of the Revised Code. In default of such destruction, and for five days thereafter, the board of township trustees of a township through which such toll road, railroad, or railway passes, shall cause it to be done, and shall have a right of action against such company for the amount of such work, with one hundred per cent penalty and costs of action, to be recovered before any judge of a county court or judge of a municipal court having jurisdiction in the area of the county in which the work was done.

Effective Date: 01-10-1961






Chapter 4961 - SPECIAL POWERS OF RAILROADS

Section 4961.01 - Tracks maintained and operated by railroads.

Any railroad company may maintain and operate, or construct, maintain, and operate, a railroad, with such main tracks, sidetracks, turnouts, offices, depots, roundhouses, machine shops, water tanks, telegraph lines, and other necessary appliances, as it deems necessary, between the points named in its articles of incorporation, commencing at or within, and extending to or into any municipal corporation or place named as a terminus of its railroad.

Effective Date: 10-01-1953



Section 4961.02 - Electricity as motive power.

Upon any railroad in this state, electricity may be used as a motive power in the propulsion of cars. Before a line of poles and wires may be constructed through or along the streets, alleys, or public grounds of a municipal corporation, plans of the construction must be submitted to and approved by its legislative authority.

Effective Date: 10-01-1953



Section 4961.03 - Highway and aerial transportation authorized.

Any railroad company owning or operating a railroad in this state may own, control, operate, or manage motor vehicles for the purpose of transporting persons or property, or both, upon the public highways for hire, subject to Chapters 4921. and 4923. of the Revised Code. Any railroad company may also own and operate equipment for and engage in the business of aerial transportation. Any railroad company may acquire, own, and hold capital stock and securities of corporations organized for or engaged in the businesses authorized in this section and may operate the properties, or any part thereof, of such corporations, and may enter into working arrangements and agreements with such corporations.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4961.04 - Terminus on state line.

When a terminus named in the articles of incorporation of a railroad company is a county upon the line or boundary of the state, the president and board of directors of the company, upon the location of the railroad in that county, shall make and acknowledge a certificate definitely fixing the location in such county and file it with the secretary of state.

Effective Date: 10-01-1953



Section 4961.05 - Changes of line or termini.

By a resolution adopted by a majority of its board of directors, at a meeting duly called for the purpose, with the written consent of three fourths in interest of its stockholders, a railroad company may change the line of railroad, or any part thereof, and either of the proposed termini, of its railroad. No change shall be made which will involve the abandonment of any part of the railroad, either partly or completely constructed. Any subscription of stock made upon the faith of the location of the railroad, or a part thereof, upon a line of railroad abandoned by the change, shall be canceled at the written request of a subscriber who has not consented to such change, filed with the secretary or other chief officer of the company, within six months after such change. When such change is made, it shall be described in such resolution, an authenticated copy of which, under the seal of the company, shall be filed with the secretary of state and by him recorded, with proper reference, on the record of the articles of incorporation of the company. When so filed, such change shall be considered as made, and is as valid and binding as if the changed line had been the line originally described in the articles.

Effective Date: 10-01-1953



Section 4961.06 - Mortgage on changed line of railroad.

When the company referred to in section 4961.05 of the Revised Code has issued its mortgage bonds for the construction of its railroad, the record of the mortgage securing them, in each county through or into which the changed line of the railroad passes, is as effectual to create a lien upon the changed line of railroad and upon the property of the company as if the mortgage contained a complete description of the changed line and of such property.

Effective Date: 10-01-1953



Section 4961.07 - Route may be changed.

When a railroad company, the line of whose railroad has not been finally located in whole or in part, finds it necessary, in order to avoid dangerous or difficult curves, grades, or dangerous or unsubstantial grounds or foundations, or for other reasonable cause, to pass through a county not named in the articles of incorporation, or to avoid passing into or through a county named in them, other than a county in which a terminus of the railroad has been fixed by its articles of incorporation, or in which is located a municipal corporation or place by or through which the line of such railroad is to pass, its president and board of directors, or a majority of such board, under their hands and seals, may make a certificate declaring such necessity and the cause thereof, and name in it the counties through which it is necessary to pass or to avoid, which certificate shall be signed and filed as provided in section 1701.73 of the Revised Code. A copy of the certificate, certified by the secretary of state is evidence of the facts stated in such certificate. This section does not authorize the abandonment of any part of the company's line of railroad which is finally located, or a change of the general route of the line of such railroad or the terminal points named in the articles of incorporation.

Effective Date: 10-11-1955



Section 4961.08 - Damages for diversion.

When, under section 4961.07 of the Revised Code, a railroad company's line of railroad is diverted from a county named in the articles of incorporation, such company is liable to any person owning land in the county for damages caused by the change or diversion. All subscribers to the capital stock of the company on the line of that part of its railroad so changed shall be released from all obligation to pay their subscriptions. Saving the rights of infants, lunatics, and persons imprisoned, for six months after their disability is removed, no action shall be brought for damages caused by such change or diversion, unless it is begun within six months from the filing of the certificate for the change with the secretary of state, and the publication of notice thereof by the company for four consecutive weeks in a newspaper published in such county.

Effective Date: 10-07-1977



Section 4961.09 - Change of location or grade.

For the purpose of avoiding annoyance to public travel, dangerous or difficult curves or grades, or unsafe or unsubstantial grounds or foundations, or when the roadbed has been injured or destroyed by the current of a river, watercourse, or other unavoidable or reasonable cause, a railroad company may change the location or grade of any portion of its railroad, but shall not depart from the general route prescribed in the articles of incorporation.

Effective Date: 10-01-1953



Section 4961.10 - Appropriation of land to make change.

For the purpose of making any change provided by section 4961.09 of the Revised Code, the railroad company shall have all rights, powers, and privileges to enter upon and appropriate lands in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4961.11 - Damages by change after completion.

When the location is changed, as provided by section 4961.09 of the Revised Code, after the railroad has been used for transportation of persons and property, the railroad company is liable for all damages occasioned by the change to the owner of the land upon which the railroad was first constructed.

Effective Date: 10-01-1953



Section 4961.12 - Construction of branch road.

A railroad company may construct branches from the main line of railroad to municipal corporations or places within the limits of a county through or into which its railroad passes or to a connection with any railroad within this state, or to any coal or other mine, stonequarry, plastic-clay, pottery-clay, and fire clay pits or banks, marl beds, sand or gravel pits or banks, asphalt deposits, slag banks, or ore or shale banks, if, at a meeting of the stockholders called for that purpose, the holders of a majority of the capital stock of the company, by a vote in person or by proxy, so determine. Upon such determination, the president and board of directors shall make and acknowledge a certificate setting forth the facts and file it with the secretary of state.

Effective Date: 10-01-1953



Section 4961.13 - Right of entry.

A railroad company, domestic or foreign, or municipal corporation which owns or operates a railroad may enter upon any land for the purpose of examining and surveying its railroad line, and may appropriate so much of such land as is necessary for its railroad including necessary sidetracks, depots, workshops, roundhouses, and water-stations, material for construction, except timber, a right of way over adjacent lands sufficient to enable it to construct and repair its road, and the right to conduct water by aqueducts and to make proper drains.

Effective Date: 10-01-1953



Section 4961.14 - [Repealed].

Effective Date: 01-01-1966



Section 4961.15 - Company may acquire lands.

A railroad company may acquire by purchase or gift lands in the vicinity of the line of its railroad, or through which it passes, so far as is deemed convenient or necessary by the company to secure a right of way, and such as are granted to aid in the construction of its railroad, and hold or convey them, as the board of directors prescribes. Conveyances made by such railroad company may be signed by the president or a vice president, or any officer authorized by the board of directors. Conveyances to such companies, acquired by gift, shall be void unless the company to which they are made completes its railroad on the right of way so conveyed within five years from the time of a conveyance for that purpose.

Effective Date: 10-02-1953



Section 4961.151 - Validity of deeds.

When any deed executed prior to October 2, 1953 or recorded after such date purporting to transfer title to real estate has been executed by an officer or officers other than the president of such railroad company, as provided by section 4961.15 of the Revised Code, such deed and the recordation thereof shall be deemed to have been properly executed as of October 2, 1953 and shall be valid in all respects. Any person claiming title adverse thereto, has the right within two years after October 2, 1953, or in the case of deeds recorded for more than twenty years prior to October 2, 1953, then within one year after such date, to institute proceedings to contest the validity of such deeds. Nothing contained in this section shall affect any suit or action pending on October 2, 1953 or which may have been adjudicated prior to such date in any court of this state, in which the validity of the making, execution, or acknowledgement of any such deed has been or may be challenged.

Effective Date: 01-10-1961



Section 4961.16 - Appropriation of easement.

If, in the judgment of the board of directors of any domestic or foreign corporation owning or operating a railroad wholly or partly within this state, it is necessary to use and occupy for an elevated track any portion of any public ground lying within the limits of a municipal corporation and dedicated to the public for use as a public ground, common, landing, or wharf, or for any other public purpose, except all streets, avenues, alleys, or public roads, such company may appropriate an easement over so much of such ground as is necessary for such purpose, including the right to maintain the necessary piers and supports for the elevated track. Such appropriation shall be limited to such an easement as is necessary for the construction, maintenance, and uses of such elevated track, in accordance with the plan provided for in section 4961.17 of the Revised Code. Proceedings for appropriation shall be conducted in the manner and upon the terms provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4961.17 - Submission of plans to legislative authority.

Before an appropriation under section 4961.16 of the Revised Code may be made, there shall be submitted to the legislative authority of the municipal corporation general plans of the proposed structure showing the manner, character, and location of all supports, any part of which will be upon public ground, common, landing, or wharf, and also the vertical and longitudinal clearances between the supports. No right to appropriate shall accrue to the railroad company until after it and the legislative authority have agreed upon the manner, terms, and conditions upon which the property may be used or occupied and the plans submitted have been approved by ordinance passed by a two-thirds vote of the legislative authority. Such ordinance shall be read on three separate days. The rules requiring such reading shall not be suspended. Such appropriation shall not be restrictive of the control by the public officers or authorities over such public ground, common, landing, or wharf, subject to the continued maintenance and use of such elevated track upon the conditions agreed upon.

Effective Date: 10-01-1953



Section 4961.18 - Authorization of extension of line.

When a railroad company desires to extend the line of its railroad beyond either of its previously designated termini, its president and board of directors may submit the question of such extension and change of termini to a meeting of its stockholders, to be called for that purpose by notice published for four consecutive weeks in some newspaper in general circulation in each county through or into which the railroad passes. If the holders of a majority of the stock, in person or by proxy, so determine, the president and board, or a majority of it, shall make a certificate of the fact, naming the place of the new termini of the road and the counties through or into which the extended line of railroad will pass, and file it in the office of the secretary of state. Such extension then shall be held to be a part of the original line of the railroad.

Effective Date: 10-01-1953



Section 4961.19 - Diversion of road or stream.

When it is necessary in the construction, reconstruction, alteration, or improvement of its railroad, or in making additions to or relocating such railroad, to cross a road or a stream of water, a railroad company may divert it from its location or bed, but without unnecessary delay it shall place such road or stream in such condition as not to impair its former usefulness.

Effective Date: 10-01-1953



Section 4961.20 - Construction of bridges - use as toll bridges.

A railroad company may construct its bridges so as to answer the ordinary purposes of travel and business, as well as for railroad purposes, and may demand and receive such rates of toll for the passage of individuals, vehicles of all kinds, or animals, as it fixes, subject to the approval of the board of county commissioners of the county in which such bridge is erected. Rates of toll shall be uniform, shall be printed or painted and kept conspicuously posted in or near the tollhouse of the bridge, and may be revised and changed in the first week of each year. The company may compound and bargain with any person or party for the use of such bridge, by the month, quarter, or year. No company shall receive toll upon such a bridge if erected within one mile of a toll bridge previously constructed over the same stream.

Effective Date: 10-01-1953



Section 4961.21 to 4961.24 - [Repealed].

Effective Date: 07-01-1989



Section 4961.25 - Companies must use same bridge.

When it becomes necessary for two or more railroads to cross any of the navigable waters of this state at or near the same point, by drawbridge or swing bridge, the companies or persons owning or controlling such railroads, if practicable, shall use the same bridge and approaches thereto. The right to use any such bridge and its approaches, or other similar structure, so situated and used as to make it necessary for the companies or persons owning or operating two or more railroads to agree upon a common use thereof, in order to comply with this section, when such companies or persons cannot so agree, may be appropriated by the company or persons owning or operating a railroad for which such use is desired, in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 4961.26 - Petition - contents.

The petition to be filed in appropriation proceedings under section 4961.25 of the Revised Code, shall set forth the regulations according to which the joint use of the bridge and approaches, or other structure, are to be regulated. If their reasonableness in any part is denied by the defendant in the proceedings, the court shall hear and determine the issue and record its findings and order thereon, confirming or altering the regulations, as it deems just and reasonable.

Effective Date: 01-01-1966



Section 4961.27 - Directors may receive subscriptions in installments.

The board of directors of a railroad company which has expended in the construction of its railroad ten per cent of its authorized capital, and has obtained actual bona fide subscriptions to its capital stock to the amount of at least twenty per cent of it, may receive subscriptions to its capital stock, payable in such installments, dependent upon the completion of the whole or any part of its railroad so that cars may pass over it, as they deem expedient, and upon full payment thereof issue certificates of stock therefor. No subscriber to the stock authorized by this section is entitled to any of the privileges of a stockholder until his subscription is fully paid, nor for any purpose shall such subscriber be deemed a stockholder until the happening of the contingency upon which the installments of his subscription are made dependent.

Effective Date: 10-01-1953



Section 4961.28 - Conditional subscriptions.

A railroad company which has begun and partly built its railroad, but is unable to finish and operate it for want of means, may take subscriptions conditioned that the proceeds shall not be used or applied upon the debts of the company. All money or material collected upon such subscriptions, and all material or implements purchased with such money for the construction of the track, houses, depots, and rolling stock of the company, shall be exempt from execution, or other process or proceedings for the payment of the debts of the company so long as such money, material, or implements are used or designed for the construction of such track, houses, depots, and rolling stock.

Effective Date: 10-01-1953



Section 4961.29 - Subscription to aid another company.

A railroad company may aid another in the construction of its railroad by means of subscription to its capital stock, or otherwise, for the purpose of forming a connection of the railroads of the companies, if the railroad of the company so aided will not when constructed form a competing railroad.

Effective Date: 10-01-1953



Section 4961.30 - Lease or purchase of another railroad.

A railroad company may lease or purchase any part or all of a railroad constructed, or in the course of construction, by another company, if the lines of their railroads are continuous or connected and not competing, on terms agreed upon between the companies. Railroads running or to be constructed to the tracks and property of a union depot company or terminal company, the use of which is enjoyed by either such lessor or lessee, or such vendor or purchaser, or to the tracks of another railroad over which either said lessor or lessee, or vendor or purchaser, has the right to operate by favor of a lease, or any trackage agreement, shall be held to be continuous or connected under this section. After such purchase the purchasing company shall be vested with all the rights and powers in respect to the location, construction, completion, and operation of such railroad, and of branches thereto of the company from which it was purchased, including the power to acquire and appropriate property for it, and be subject to all the duties, obligations, and restrictions of such company. The powers conferred by this section may be exercised by any company organized in this or any other state for the purpose of constructing, owning, and operating a line of railroad, and whether such connection is at the boundary line of this state, or at another place within or without this state.

Effective Date: 10-01-1953



Section 4961.31 - Noncompetitive companies may make beneficial arrangements.

Two or more railroad companies whose railroads are connected and not competing may enter into any arrangement for their common benefit consistent with and calculated to promote the objects for which they were created. Railroads running or to be constructed to the tracks and property of a union depot company or terminal company, the use of which is enjoyed by either of such companies, or to the tracks of another railroad over which either of said companies has a right to operate by favor of a lease or any trackage agreement shall be held to be connected under this section.

Effective Date: 10-01-1953



Section 4961.32 - Procedure for aid, lease, and purchase.

No aid shall be furnished, nor any purchase or lease perfected, as provided by sections 4961.29 to 4961.31, inclusive, of the Revised Code until a meeting of the stockholders of each of the railroad companies has been called for that purpose by the directors of such company, by written or printed notices addressed to each of the persons in whose names the capital stock of such company stands on its books, if their post-office address is known to the company, at least thirty days before the time of holding such meeting, and by a like notice published at least thirty days before the time of holding such meeting, in some newspaper in the municipal corporation where such company has its principal office or place of business. If all the stockholders are present at such meeting in person or by proxy, such notice may be waived in writing. At the meeting of stockholders, the proposed aid, lease, purchase, or sale shall be considered and a vote by ballot taken for its adoption or rejection. Each share of stock shall entitle the holder thereof to one vote, except as may be otherwise provided in the articles of incorporation, consolidation, or merger under which such company was formed. The ballots may be cast in person or by proxy. If the holders of outstanding shares of stock of such company representing at least two thirds, or such greater proportion as said articles of incorporation, consolidation, or merger require, of the voting power of all the stock of such company represented at such meeting, entitled to vote and voted on the question are for the adoption of such aid, lease, purchase, or sale, the officers and directors of such company shall then be authorized and empowered to carry such aid, lease, purchase, or sale into effect, and to cause to be executed and delivered, all agreements, deeds, or leases appropriate for said purpose. In any case in which a plan of reorganization of a company has been confirmed in reorganization proceedings, pursuant to the act of congress of July 1, 1898, entitled "An act to establish a uniform system of bankruptcy throughout the United States," as amended, the trustee of such company, with the approval of the court having jurisdiction in the premises, may assent for and on behalf of all the stockholders of such company to any such purchase and no meeting of its stockholders pursuant to this section shall be required. Any purchase by such a company or its trustee may provide for the complete cancellation of all of the stock of the vendor if such stock is owned by the vendee or its trustee and such cancellation is consistent with such plan of reorganization.

Effective Date: 10-01-1953



Section 4961.33 - Dissenting stockholder may sell stock.

A stockholder of any railroad company, part or all of whose railroad is proposed to be leased or purchased or which it is proposed to aid by subscription, who refuses his assent to such sale, lease, or aid by subscription, and signifies it by notice in writing to the purchaser or lessee, or company subscribing such aid, within sixty days thereafter, on demand, shall be entitled to receive from such purchaser or lessee, or company subscribing such aid, previous to the consummation of such sale, lease, or aid, the average market value of his stock for six months next preceding the day of the meeting of the companies at which the sale, lease, or aid is approved, on surrendering the stock. If the stockholder and the purchaser, lessee, or company furnishing such aid cannot agree as to the value of the stock, the parties may submit the question to arbitration, to be conducted in accordance with the laws regulating arbitrations, so far as applicable, by three disinterested persons, to be appointed upon the motion of either of the parties by the judge of the court of common pleas of the county in which the owner of the stock resides, or, in case he is a nonresident of the state, or of any county through or into which the railroad passes, then the county in which the principal office of the company is kept.

Effective Date: 10-01-1953



Section 4961.34 - Court may appoint arbitrators.

If a stockholder refuses to submit the question of the value of the stock to arbitration, as provided by section 4961.33 of the Revised Code, upon the application of a director of either of the companies parties to the contract, the proper judge shall appoint the arbitrators, who shall proceed to ascertain the value of the stock as if the question had been submitted by consent of both parties. If the party owning the stock refuses to receive the amount awarded him, the company may deposit it with the clerk of the court of common pleas of the county in which the arbitration is held, which deposit shall operate as if payment were made to the owner of the stock.

Effective Date: 10-01-1953



Section 4961.35 - Notice of application.

In all cases of arbitration under sections 4961.33 and 4961.34 of the Revised Code, the party desiring such arbitration shall give the opposite party at least ten days' notice of his intention to apply to the judge for the appointment of arbitrators, which notice shall be served in the manner provided for the service of the summons, and must specify the time and place of the hearing of the application. In cases of nonresidents, notice shall be by publication for four consecutive weeks in a newspaper published in the county.

Effective Date: 10-07-1977



Section 4961.36 - Lease of railroad - security required.

No railroad company shall lease its road or any part thereof to another company, whether of this or any other state, unless the lessor receives full and adequate security for the payment of the rental and for the preservation of its property in as good condition as on entering into possession of such property. If the lessee fails to pay such rental promptly when due, such lease shall be void at the option of the lessor. The company to whom a railroad is leased, if a corporation of any other state, shall be subject to all the restrictions, disabilities, and duties of a railroad company incorporated within this state.

Effective Date: 10-01-1953



Section 4961.37 - Lessor and lessee jointly liable.

Notwithstanding the lease as provided in section 4961.36 of the Revised Code, the corporation of this state lessor therein, shall remain liable as if it operated the railroad itself, and both the lessor and lessee shall be jointly liable upon all rights of action accruing to any person for negligence or default growing out of the operation and maintenance of such railroad, or in any wise connected with it, and may be jointly sued in the courts of this state of proper jurisdiction and prosecuted to final judgment as in other cases of joint liability. Service may be had upon such companies, or either of them, by the service of process upon any officer or agent of either of the companies.

Effective Date: 10-01-1953



Section 4961.38 - Dissolution of certain companies.

A railroad company which has been in existence three years, and has not begun to build the railroad described in its articles of incorporation, or whose railroad, if commenced, has been abandoned for three years, may be dissolved by a vote of two thirds of its stockholders at a meeting called for that purpose by its president, notice of which shall be published in each county through or into which the line of the proposed railroad passes at least thirty days before the meeting is held.

Effective Date: 10-01-1953



Section 4961.39 - Lease of right of way to be recorded.

When the grant of a right of way or easement is not in the form of a lawfully executed deed or lease, the county recorder of the county where the land is situated, upon the request of the company owning the right of way or easement, shall record such grant in the record book of leases, and index it. Such record, or a copy thereof certified by the recorder, shall be received in evidence in all courts and places in the same manner and to the same effect as the original. The correctness of such record or copy may be impeached by any interested party by competent proof. The recorder is entitled to the usual fee for recording such grants and certifying copies thereof.

Effective Date: 10-01-1953



Section 4961.40 - Owner of land leased for right of way not to be taxed.

Each railroad company owning and occupying a right of way or easement in lands, either by agreement with the owners or by virtue of an appropriation proceeding, shall present to the county auditor of the county in which the land is situated a statement of the quantity embraced within the right of way or easement. Such quantity shall be deducted by the auditor from the land on the tax duplicate so that the owners shall not be required to pay taxes on such land. A company becoming the owner and occupant of any such right of way or easement, within six months after so becoming the owner, shall present such statement to the auditor. Upon the failure of the company to make the statement the owner of the land may make it.

Effective Date: 10-01-1953



Section 4961.41 - Taxation of land used as right of way.

Any company using or occupying any land as a right of way, without paper title or contract of record therefor, shall present a correct survey and plat of such land, exhibiting the quantity in such right of way taken from the lands of an owner abutting on it, as it then stands on the tax duplicate of such county, to the county auditor of the county in which the land is situated. The auditor shall charge such land, so used or occupied by any such company, to it on his duplicate, and such relative quantity shall be deducted by him from the land on the tax duplicate, so that the abutting owners shall not be required to pay the taxes thereon. All costs of such survey, plat, and transfer shall be paid by the company. Upon the failure of a company to have such survey, plat, and transfer made, the owners of such abutting land may have it made and recover the costs thereof in an action against the company before any court having jurisdiction thereof.

Effective Date: 10-01-1953






Chapter 4963 - TRAINS; EQUIPMENT

Section 4963.01 - Posting time of arrival of trains.

A company or person operating a railroad within this state shall place a blackboard, at least four feet in length and two feet in width, in a conspicuous place in each passenger depot of such company located at any station in the state at which there is a telegraph office. Such company or person must have written upon such board, at least ten minutes before the schedule time for the arrival of each passenger train stopping regularly upon such railroad at such station, whether such train is on schedule time or not, and if late, how much. For each violation of this section, such company or person so neglecting or refusing to comply with it, shall forfeit the sum of ten dollars, to be recovered in a civil action in the name of the state, one half of which sum shall go to the party commencing proceedings, and the remainder shall be paid to the treasurer of the township or municipal corporation in which such proceedings are had.

Effective Date: 10-01-1953



Section 4963.02 - Waiting rooms - toilet rooms.

Every person, firm, or corporation operating a railway wholly or in part within this state shall provide a suitable waiting room for the use of the traveling public at each station where a passenger train of the railroad is regularly scheduled to stop. Such room shall be so maintained and kept as to be conducive to the comfort and health of the patrons of the railroad. Where any such waiting room is located within a municipal corporation within reasonable connecting distance of a water supply and sewerage system, there shall be provided in connection with such waiting room suitable and separate toilet rooms and water closets for the use of male and female persons. Each such toilet room or water closet compartment shall be properly heated, lighted, and ventilated and shall contain sufficient floor space and a sufficient number of water closets, urinals, lavatories, and toilet accessories to properly and suitably accommodate such patrons. The location, construction, and installation of such toilet rooms and water closets shall be in accordance with the state building code.

Effective Date: 10-01-1953



Section 4963.03 - Duty of public utilities commission.

Upon the written complaint of ten or more citizens of this state being filed with the public utilities commission that section 4963.02 of the Revised Code is being violated the commission shall forthwith make investigation thereof. If it is found that such violation exists, it shall issue an order to the person, firm, or corporation guilty of such violation setting forth the nature of the improvement required and directing that it be completed within a time to be specified in such order. Any person, firm, or corporation failing to comply with such order or with this section or section 4963.02 of the Revised Code, upon conviction for such violation before a court of common pleas of the county in which such violation occurs, shall forfeit not less than one hundred dollars. Such forfeiture shall be recovered in a civil action in the name of the state for the benefit of the county in which the violation occurs. Such action shall be brought by the prosecuting attorney of the county, at the instance of the commission, as provided in other cases for the recovery of forfeitures against railroad companies.

Effective Date: 10-01-1953



Section 4963.04 - Movable bridge between passenger cars required.

Every railroad company conveying passengers shall provide the passenger cars in its trains with a flexible or movable bridge or apron of the full width of the opening between the railings attached to the platforms of such cars, with sideboards or network of strap iron, large wire, or other suitable material at each side of the bridge or apron of at least equal height with the ordinary railings upon the platforms, or some other apparatus or arrangement equally efficient to enable passengers to pass from car to car with safety. A company which fails to comply with this section shall forfeit one hundred dollars for each day of such failure, to be recovered in a civil action in the name of the state, and paid into the state treasury. The public utilities commission shall enforce this section. This section does not apply in case of a passenger car attached to a freight train.

Effective Date: 10-01-1953



Section 4963.05 - Heating for cars.

When necessary to heat its cars for carrying passengers, mail, baggage, or express matter, each railroad company shall do so by electricity, hot water, or steam heat so constructed and protected as will most effectually guard passengers against danger from fire, in accidents by collision, or when cars are overturned or thrown from the track. No such company shall permit any other corporation or person to use cars carrying passengers, mail, baggage, or express matter over its road unless their heating apparatus conforms to the requirements of this section. A railroad company which fails to comply with this section is liable to a forfeiture of not less than one hundred nor more than five hundred dollars, to be recovered in the name of the state, for the benefit of its common schools. Such action shall be prosecuted in any county through which the railroad passes by the prosecuting attorney of such county, at his own instance or the instance of the public utilities commission, as provided by law in other cases for the recovery of penalties and forfeitures against railroad companies, after due notice given by the commission to the president or managing officer of such delinquent company, and the company's further neglect for thirty days to comply with this section.

Effective Date: 10-19-1961



Section 4963.06 - Fire extinguishers required.

All railroad coaches carrying passengers shall be equipped with at least one portable fire extinguisher. Such fire extinguishers shall be of a construction which renders them durable and efficient. The public utilities commission shall enforce this section. No person, company, or corporation operating a railroad in whole or in part in this state shall violate this section. Each day that such person, company, or corporation runs its trains in violation of this section constitutes a separate offense.

Effective Date: 01-23-1963



Section 4963.07 - Distance from station platform to steps on passenger cars - forfeiture.

Companies and person operating a railroad shall so regulate the distance between station floors or platforms and the top of the lowest step on passenger cars so that it will not exceed twelve inches. When the distance is more than one foot, it shall be changed or safe steps provided for passengers within that limit. A company failing to comply with this section shall forfeit not less than fifty nor more than five hundred dollars for each delinquency. On the written complaint of any citizens, the prosecuting attorney of a county in which such default occurs at once shall begin suit against the company guilty of such default for the recovery of such forfeiture.

Effective Date: 10-01-1953



Section 4963.08 - Lights on front and rear of car required.

No superintendent, trainmaster, yardmaster, or other employee of a railroad company doing business in this state shall allow or permit a passenger or freight car to stand on a track commonly called a running track, within yard limits, unless a flagman or red light is on the end of the car during the period from thirty minutes before sunset to thirty minutes after sunrise. The public utilities commission shall enforce, and prosecute any violations of this section.

Effective Date: 10-01-1953



Section 4963.09 to 4963.13 - [Repealed].

Effective Date: 10-19-1961



Section 4963.14 - Cars from connecting railroads.

A common carrier may refuse to receive from connecting railroads or from any shipper a car not equipped in accordance with sections 4963.09 to 4963.12, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4963.15 - Recovery of forfeiture.

No common carrier shall use any locomotive engine, run any train, or haul or permit to be hauled or used on its railroad, any tender or car in violation of sections 4963.14 to 4963.16, inclusive, of the Revised Code. Whoever violates this section shall forfeit one hundred dollars for each such violation, to be recovered in a suit brought by the prosecuting attorney in the court of common pleas of the county having jurisdiction in the locality where such violation occurred. Upon duly verified information being given him of such violation, the prosecuting attorney shall bring such suit. The public utilities commission shall give the proper prosecuting attorney information of any such violations as comes to its knowledge. Such sections do not apply to locomotives, tenders, cars, or trains used exclusively in the movement of logs when the height of the drawbars of such locomotives, tenders, and cars does not exceed twenty-five inches, to street cars, or to locomotives, tenders, cars, similar vehicles, or trains while in actual use in interstate commerce.

Effective Date: 12-16-1964



Section 4963.16 - Contributory negligence.

Any employee of a common carrier engaged in moving traffic on a railroad between points within this state, who is killed or injured by a locomotive, tender, car, similar vehicle, or train, in use contrary to sections 4963.14 and 4963.15 of the Revised Code, shall not be deemed to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlawful use of such locomotive, tender, car, similar vehicle, or train had been brought to his knowledge. Such employee shall not be held to have contributed to his injury in a case where the carrier violated such sections when such violation contributed to his death or injury.

Effective Date: 12-16-1964



Section 4963.17 to 4963.20 - [Repealed].

Effective Date: 10-19-1961



Section 4963.21 - Construction of caboose cars - exception.

No common carrier operating a railroad, in whole or in part, within this state, or manager or superintendent of such common carrier, shall require or permit the use within this state upon such railroad, of any caboose car or other car used for like purpose which is not at least twenty-four feet in length, exclusive of platforms, and equipped with two four-wheeled trucks, with suitable closets, and with either a cupola or with bay windows, and provided with a door in each end and an outside platform across each end of such car. Each platform shall be not less than twenty-four inches in width and shall be equipped with proper guardrails and with grab-irons and steps for the safety of persons getting on and off said car. Said steps shall be equipped with a suitable rod, board, or other guard at each end and at the back, properly designed to prevent slipping from such step. In case of unusual and unforeseen demands of traffic on the railroad, caboose cars not built in accordance with this section may be used temporarily only where the railroad company desiring to use the same applies to and obtains from the public utilities commission authority to use the same temporarily.

Effective Date: 10-01-1953



Section 4963.22 - Automatic or foot-power doors required on locomotive engines.

Every railroad company operating locomotives on its railroads in or through this state shall provide and equip each locomotive engine so operated in this state with an automatic or foot-power door to the firebox of such engine. Such automatic or foot-power doors shall be so constructed and operated by steam, compressed air, electricity, or foot power, as deemed best and most efficient. The device for operating such door shall be so constructed that it may be operated by the fireman on said engine by means of a push button, pedal, or other appliance located in, on, or near the floor of the engine deck or floor of the tender at a suitable distance from such door to enable the fireman, while firing such engine, by pressure with his foot, to open such door. The public utilities commission shall enforce, and prosecute any violations of, this section.

Effective Date: 10-01-1953



Section 4963.23 - [Repealed].

Effective Date: 10-19-1961



Section 4963.24 - Footboards.

No railroad doing business in this state shall operate or permit to be operated in this state, a locomotive regularly assigned in mine run, drop or package local freight, or switching service which is not equipped with two or more footboards. The public utilities commission shall prescribe the dimensions, location, and the manner of application of said footboards. As used in this section, "regularly assigned" means more than three consecutive days. No railroad doing business in this state shall send or cause to be sent out on its railroad a locomotive which is not equipped in accordance with this section. The commission shall enforce this section.

Effective Date: 10-01-1953



Section 4963.25 to 4963.34 - [Repealed].

Effective Date: 10-19-1961



Section 4963.35 - Spark arresters.

(A) No person operating a railroad shall operate a diesel locomotive engine, other than a turbocharged locomotive, used for the railroad or in the construction or repairing of the railroad, unless the locomotive has a properly installed and maintained spark arrester that complies with the standards and recommended practices for spark arresters for non-turbocharged diesel engines used in railroad locomotives, as set out in the association of American railroad's manual of standards and recommended practices and any revisions thereof.

(B) Whoever violates this section shall be fined no more than five hundred dollars for each violation. The court may enjoin the person from operating a locomotive not provided with a spark arrester installed and maintained as required by this section.

(C) The public utilities commission or any law enforcement officer for any county in which the railroad operates shall enforce this section in any court of competent jurisdiction.

(D) Any locomotive shall be exempt from the provisions of this section if it is being used exclusively in industrial plants or in yard service, or being used exclusively in connection with switching service on any track outside the boundaries of the plant or yard, unless the condition of the right of way of the track or the condition of adjoining land or property presents a potential fire hazard.

Effective Date: 07-07-1978



Section 4963.36 - Company must keep right of way free from combustible material.

Every railroad company, or person in charge of a railroad as manager or receiver, shall keep the right of way clear from weeds, high grass, and decayed timber which from nature or condition are combustible and liable to take or communicate fire from passing locomotives to abutting or adjacent property. Such company is liable for all damages sustained by the owner or occupant of such property from carelessness or neglect to keep its right of way clear of such combustible material. In case of failure to comply with the requirements of this section, a person owning or controlling property abutting on or adjacent to a railroad right of way, the default still continuing after twenty days' notice in writing, may cause all combustible material to be removed from the right of way along or by such property. Upon presentation of a reasonable account for such removal to the agent at the nearest station of such company or receiver, if it or he refuses to pay the amount asked within thirty days, such amount may be recovered before any court having jurisdiction of such claim.

Effective Date: 10-01-1953



Section 4963.37 - Liability of railroad company for loss or damage by fire.

Every company, or the receiver of such company, operating a railroad or a part of a railroad is liable for all loss or damage by fires originating upon the land belonging to such company caused by operating such railroad. Such company or receiver is liable for all loss or damage by fires originating on lands adjacent to its land caused in whole or part by sparks from an engine passing over such railroad, and the exercise by such company or receiver of due care in equipping and operating such engine does not exempt such company or receiver from such liability, which may be recovered before any court of competent jurisdiction within the county in which the lands on which such loss or damage occurs are situated. The existence of fires upon the railroad company's land is prima-facie evidence that they are caused by operating such railroad. This section does not invalidate or prohibit contracts of such company or receiver by which such company or receiver is indemnified against such loss or damage by fire or released from liability for such loss or damage.

Effective Date: 10-01-1953



Section 4963.38 - Use of property not negligence.

In no case shall it be considered as negligence on the part of the owner or occupant of property injured by fire as provided by section 4963.37 of the Revised Code, that he used or permitted it to be used and remain as if no railroad passed through or near such property. This section does not apply in cases of injury by fire to personalty which at the time was on the property occupied by such railroad.

Effective Date: 10-01-1953



Section 4963.39 - Costs in appeal and attorney fee.

If either party appeals from the judgment of a court in which an action under sections 4963.37 and 4963.38 of the Revised Code is begun, the party in whose favor judgment finally is rendered shall have included in his bill of costs against the adverse party, an attorney fee of fifty dollars, if it is not carried beyond the court of appeals. If carried to the supreme court, an attorney fee of one hundred dollars shall be included in his bill of costs.

Effective Date: 10-01-1953



Section 4963.40 - Rules and regulations governing the construction and maintenance of telephone and telegraph wires.

The public utilities commission shall determine standards of maintenance and operation and the nature, location, and character of the construction to be used where telegraph, telephone, electric light, power, or other electric wires of any kind cross or more or less parallel the line of a railroad, interurban railroad, or other public utility, and to this end shall formulate and issue rules, regulations, and complete detailed specifications covering each class of construction, maintenance, and operation of such electric wire crossing or parallel, under the various conditions existing. The commission, upon complaint of any person, railroad, interurban railroad, or public utility claiming to be injuriously affected or subjected to hazard, shall, after hearing, make such order and prescribe such conditions for the construction, maintenance, and operation of the lines, plants, or systems, as seems just and reasonable to it.

Effective Date: 10-01-1953



Section 4963.41 - Duty of the public utilities commission.

The public utilities commission shall enforce section 4963.40 of the Revised Code, and for that purpose shall have power to cause the removal of such telegraph, telephone, electric light, power, or other electric wires of any kind crossing or paralleling such other line and not in accordance with the rules, regulations, and specifications issued by it.

Effective Date: 10-01-1953



Section 4963.42 - Placement of structures and material - limitation - rules.

Material of all kinds and all permanent structures such as buildings, walls, coal bins, tunnels, bridges, station shelter sheds, standpipes, signal masts, poles, freight platforms, and structures of like character, placed adjacent or contiguous to a track of a railroad by a county, municipal corporation, township, railroad company, other corporation, or person, shall be not less than eight feet in the clear from the center of such track, measured horizontally from the track and such lateral clearance shall be uniformly maintained vertically upward a distance of twenty-one feet from the top of rail, except in cases in which the public utilities commission finds that such placement or construction is impracticable. This section does not apply to structures in existence on August 25, 1927. The commission may prescribe rules and regulations governing all such placement and construction.

Effective Date: 10-01-1953



Section 4963.43 - Filing plans and specifications.

Every railroad company, public or private corporation, or person proposing to build any structure or place any material as set forth in section 4963.42 of the Revised Code, with a lesser clearance from the center of the track than is prescribed in such section, before proceeding therewith, shall file with the public utilities commission plans and specifications for such structure or material and have its permit for the erection of such structures or placement. Upon protest of any interested party against the issuance of such permit, or if the commission refuses to issue such permit, the commission shall set the case down for hearing and such hearing shall proceed as other hearings before it. Observance of this section and section 4963.42 of the Revised Code may be enforced by an injunction on complaint of any interested person, corporation, or board.

Effective Date: 10-01-1953



Section 4963.44 - Telegraph and telephone wires.

Every railroad company operating ten miles or more of railroad for the transportation of passengers and freight shall erect and maintain in complete working order, for use along the line of its railroad, a telegraph or telephone wire, with an office and proper means for communication by such wire at each of its principal stations. No such company operating a railroad without a telegraph or telephone wire along the line of such railroad, shall ask or receive any compensation for the transportation of passengers or freight on such railroad. The charter of a railroad company which fails to comply with the conditions of this section shall be declared forfeited and shall be annulled by a civil action brought for that purpose in the name of the state by the prosecuting attorney of any county in or through which its railroad is operated.

Effective Date: 10-01-1953



Section 4963.99 - Penalty.

(A) Whoever violates section 4963.06 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars.

(B) Whoever, being the person in charge of the operation and management of a railroad which fails to comply with section 4963.07 of the Revised Code, which failure results in personal injury, shall be fined not less than fifty nor more than five hundred dollars.

(C) Whoever violates section 4963.08 of the Revised Code shall be fined not less than twenty-five nor more than three hundred dollars.

(D) Whoever violates section 4963.21, 4963.22, or 4963.24 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars.

Effective Date: 10-19-1961






Chapter 4965 - PASSENGER FARES

Section 4965.01 to 4965.49 - [Repealed].

Effective Date: 07-01-1962



Section 4965.50 - Rates of passenger fare.

A company operating a railroad in whole or in part in this state may demand and receive for the transportation of passengers on its railroad, a fare not exceeding three cents per mile, for a distance of more than five miles, but the fare shall always be made that multiple of five nearest reached by multiplying the rate by the distance.

Effective Date: 10-01-1953



Section 4965.51 - Excess fare on trains.

Any company operating a railroad in whole or in part within this state which has posted proper notice to that effect in a conspicuous place in each waiting room and on the front of its depot building may collect ten cents in addition to the fare allowed by law when such fare is paid on the train, if an office at the point at which the passenger boarded the train was open for the sale of tickets at least thirty minutes next prior to the departure of such train.

Effective Date: 10-01-1953



Section 4965.52 - Rates of fare and freight on branch roads.

A railroad company may demand and receive for the transportation of passengers on a branch road, the length of which does not exceed ten miles, a fare not exceeding six cents per mile, and for transportation of property such reasonable rates as are fixed by the company or prescribed by law.

Effective Date: 10-01-1953



Section 4965.53 - Bicycle as baggage.

For the purposes specified in this section, bicycles, with or without lanterns or toolboxes attached, are baggage, shall be transported as such for passengers by all railroad companies, and are subject to the same charges and liabilities as other baggage. No passenger shall be required to crate, cover, or otherwise protect a bicycle. Such companies are not required to transport more than one bicycle for a single person.

Effective Date: 10-01-1953



Section 4965.54 - Liability for loss or damage to freight regardless of contract or rule of common carrier.

Any common carrier, railroad, or motor carrier receiving property at a point within this state for transportation to a point within this state, shall issue a receipt or bill of lading for such property and is liable to the lawful holder of it for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or transportation company to which such property is delivered or over whose line such property passes. No contract, receipt, rule, or regulation shall exempt such common carrier, railroad, or motor carrier from the liability imposed by this section. This section does not deprive any holder of such receipt or bill of lading of any remedy or right of action which the holder has under existing law.

The common carrier, railroad, or motor carrier issuing such receipt or bill of lading may recover from the common carrier, railroad, or motor carrier on whose line the loss, damage, or injury was sustained the amount of such loss, damage, or injury it is required to pay the owners of such property as is evidenced by any receipt, judgment, or transcript thereof.

As used in this section, "motor carrier" has the same meaning as in section 4923.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 10-01-1953



Section 4965.55 - Storage and warehouse certificate.

A railroad company organized under the laws of this state, upon the receipt of iron ore, grain, or other merchandise from any vessel, watercraft, or other source for storage and deposit, duly consigned to such company, upon the request of the owner of such ore, grain, or other merchandise, with the written consent of the consignee, may issue to the owner of such ore, grain, or other merchandise, a certificate, receipt, or voucher which shall name the railroad company by which the ore, grain or other merchandise is held at the time such certificate, receipt or voucher is issued, to whom such ore, grain, or other merchandise was consigned, the quantity held by such company, and the quality or grade of it, but not incurring any liability for the grade or quality. Such certificate, receipt, or voucher shall be signed by the president or vice-president of the company, and countersigned by the general agent of the company appointed for that purpose, or such other officer as is appointed by such railroad company, and is transferable and negotiable by indorsement on it, by the person to whose order it is made payable. On the presentation of the certificate, receipt, or voucher, so indorsed to such railroad company at its general offices, by the holder and on demand, the company shall deliver to the holder, the iron ore, grain, or other merchandise described in it, on the payment by such person to the railroad company of all proper charges thereon.

Effective Date: 10-01-1953



Section 4965.56 - Track connections.

When the track of a railroad company crosses, connects, or intersects a track of the same gauge of another company, either company may connect the tracks of the two railroads so crossing, connecting, or intersecting so as to admit the passage of cars from one railroad to another with facility and avoid the necessity of transferring freight from such cars.

Effective Date: 10-01-1953



Section 4965.57 - Companies must transport cars of other companies.

When the tracks of two railroad companies are connected as provided in section 4965.56 of the Revised Code, either company, when required, shall transport any freight offered over its railroad to its destination on such railroad in cars in which it is offered at its local rates per mile as set forth in its freight tariff for the distance most nearly corresponding, and return the cars, with or without freight or unnecessary delay.

Effective Date: 10-01-1953



Section 4965.58 - Companies must switch cars of other companies.

When the tracks of one railroad company lie contiguous to coal mines, stone quarries, manufacturing establishments, elevators, warehouses, navigable waters, or sidetracks, suitable for loading or unloading, it shall switch the cars of other companies, at the request of such companies or the shippers, over and upon the tracks so lying by such mines, quarries, manufacturing establishments, elevators, warehouses, navigable waters, or sidetracks, for the purpose of unloading or loading grain or other freight into or from such elevators, warehouses, boats upon such navigable waters, or sidetrack without demurrage for forty-eight hours.

Effective Date: 10-01-1953



Section 4965.59 - Bond - certificate of compliance.

(A) Every person, firm, or corporation engaging in the sale of steamship or railroad tickets for transportation to or from foreign countries shall execute and deliver a bond to the state approved by, and filed in the office of, the secretary of state, in the sum of five thousand dollars, conditioned for the selling of genuine and valid steamship or railroad tickets for such transportation.

(B) Such bond shall be executed by such person, firm, or corporation as principal, with at least two sureties who are responsible and owners of real estate within this state. The bond of a surety company may be received or cash or any securities enumerated in section 1111.04 of the Revised Code, may be accepted in lieu thereof. Upon the relation of any party aggrieved, a suit to recover on such bond may be brought.

(C) No person, firm, or corporation shall engage in such business until it has obtained from the secretary of state a certificate of compliance with this section. The certificate shall be conspicuously displayed in the place of business of such person, firm, or corporation.

(D) The secretary of state shall keep a book to be known as a "bond book," in which the secretary of state shall place in alphabetical order all such bonds received by the secretary of state, showing the date of receipt, the name, place of residence, and place of business of the principal, the names of sureties upon the bond, and the name of the officer before whom the bond was executed or acknowledged. Such record shall be open to public inspection. The secretary of state shall collect a fee of five dollars for each bond so filed.

(E) This section does not apply to national banks, to incorporated and qualified railroad, steamship, or express companies, or to banks or trust companies.

(F) Whoever violates division (A), (B), or (C) of section 4965.59 of the Revised Code, shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Effective Date: 01-01-1997



Section 4965.99 - [Repealed].

Effective Date: 07-01-1962






Chapter 4967 - CONSOLIDATION OF RAILROADS

Section 4967.01 - Companies may consolidate.

When the railroads of railroad companies in this state or any portion of such railroads have been or are to be so constructed as to admit the passage of freight or passenger cars over any two or more of such railroads, continuously without break or interruption, such companies may consolidate themselves into a single company or either company may merge or be merged into the other. Where the railroad of any railroad company in this state is connected with the railroad of another railroad company by means of an intervening railroad, held and operated by either of such companies under lease or over which either of such companies has the right to operate under any trackage agreement, thereby forming together a connected and continuous railroad, the railroads of such companies so connected shall be held to admit the passage of cars over such railroads continuously, without break or interruption, within the meaning of this section.

Effective Date: 10-01-1953



Section 4967.02 - Consolidation or merger of railroad companies.

A company organized in this state for the purpose of constructing, owning, and operating a railroad, or whose railroad is made or is in process of construction to a point within or without, or to the boundary line of, this state, may consolidate its capital stock, property, and franchises with those of a company in this or any other state, organized for a like purpose, whose railroad has been projected, constructed, or is in process of construction to the same point, or either company may merge or be merged into the other when the railroads so united and constructed will form a continuous or connected but not competing line for the passage of cars. Railroads running or to be constructed to the banks of a river which is not bridged, or to the tracks and property of a union depot or terminal company, the use of which is enjoyed by either of the companies proposed to be consolidated or merged, or to the tracks of another railroad over which either has the right to operate by favor of a lease or under any trackage agreement, shall be held to be continuous or connected under this section.

Effective Date: 10-01-1953



Section 4967.03 - Merger with other railroad companies.

A railroad company formed by the consolidation of a company of this state with a company of another state, or the surviving company in case of a merger of such companies, may make a further consolidation or merger with a company of this state, or of this state and any other state, or of another state or states, owning or operating over continuous, connected, but not parallel or competing lines. This section or section 4967.02 of the Revised Code does not authorize any such company organized under the laws of this state or of this state and any other state to be merged into any other company that is not so organized or authorized to do business in this state. The companies may fix by the agreement for consolidation or merger the terms upon which it is to be made. Such terms may include the payment or retirement of the preferred stock of either or any of the companies parties to such agreement, if they have such stock. If the new or surviving company is to issue preferred stock, the par value of the shares thereof may be fixed by the agreement of consolidation or merger, or by resolution for the issue thereof without regard to the par value of shares of the common stock of such company.

Effective Date: 10-01-1953



Section 4967.04 - Agreement of consolidation or merger.

A consolidation or merger of railroad companies shall be effected by each railroad company adopting an agreement of merger or consolidation pursuant to section 1701.78, 1701.79, 1701.80, or 1701.801 of the Revised Code and making the filings required by section 1701.81 of the Revised Code.

Effective Date: 11-22-1986



Section 4967.05 to 4967.09 - [Repealed].

Effective Date: 11-22-1986



Section 4967.10 - Relief for dissenting shareholder.

A stockholder who dissents in a consolidation or merger of railroad companies pursuant to section 4967.04 of the Revised Code is entitled to relief as a dissenting shareholder under section 1701.85 of the Revised Code.

Effective Date: 11-22-1986



Section 4967.11 - [Repealed].

Effective Date: 11-12-1986



Section 4967.12 - Property of old companies vests in new - rights of creditors not impaired.

Upon the consummation of any consolidation or merger, all the rights, privileges, and franchises of each of the companies, parties to the agreement of consolidation or merger, and all its property, debts due on account of subscriptions for stock, and other things in action, are to be deemed transferred to and vested in, or remain vested in, such new or surviving company without further act or deed. All property, rights of way, and other interests, are as effectually the property of the new or surviving company as they were formerly of the companies parties to the agreement. Titles to real estate acquired by deed, gift, grant, or by appropriation under the laws of this state shall not revert or be impaired by reason of the consolidation or merger. Rights of creditors and liens upon the property of the respective companies shall be preserved unimpaired, and the respective companies shall be deemed to continue in existence to preserve them. Debts, liabilities, and duties of the respective companies attach to the new or surviving company, and are enforceable against it to the same extent as if such debts, liabilities, and duties had been contracted by it.

Effective Date: 10-01-1953



Section 4967.13 - Disposition of stocks and bonds acquired upon consolidation or merger.

A consolidated railroad company created by or existing under the laws of this state, or of this state and any other state, may take, hold, pledge, or otherwise dispose of, under such terms and agreements as the board of directors of such company prescribes, the stock and bonds of any other company acquired upon any consolidation or merger or received by virtue of any purchase, lease, or operating contract. Such company may maintain and operate a railroad purchased under authority of law, and lease or contract to operate a part or all of a railroad constructed or in the course of construction by another company of this state, of this state and another state, or of another state or states, if the railroad covered by such lease or operating contract is connected with a railroad owned, held, or operated under lease or trackage agreement by such consolidated railroad company, on such terms as the companies agreed upon. As used in sections 4967.13 to 4967.16, inclusive, of the Revised Code, "consolidated railroad company" includes the surviving company in the case of a merger.

Effective Date: 10-01-1953



Section 4967.14 - Consolidated company may issue stock in lieu of purchase money.

When a consolidated railroad company described in section 4967.13 of the Revised Code is in possession of or operating in connection with or extension of its own railroad, any other railroad in this state or any other state, under purchase, conveyance, lease, contract, or agreement, such company may take a surrender or transfer of the whole or a part of the capital stock of the company conveying, leasing, or owning such railroad, from one or more stockholders, and issue in exchange therefor the like additional amount of its own capital stock, at par or on such other terms as are agreed upon by the directors of the consolidated railroad company.

Effective Date: 10-01-1953



Section 4967.15 - Property of company acquired by purchase vested in consolidated company.

When the whole of the capital stock referred to in section 4967.14 of the Revised Code is surrendered or transferred, and a certificate thereof filed in the office of the secretary of state, under the common seal of the consolidated railroad company to which such surrender or transfer was made, the estate, property, rights, privileges, and franchises of the company whose stock was so surrendered or transferred vests in and is held and enjoyed by such consolidated company as fully and entirely, without change or diminution, as they before were held and enjoyed and shall be managed and controlled by the board of directors of such consolidated company. The two companies thenceforth are consolidated and are one company, under the corporate name of such consolidated company, without any other formalities or proceedings.

Effective Date: 10-01-1953



Section 4967.16 - Effect of consolidation.

Sections 4967.14 and 4967.15 of the Revised Code do not relieve a consolidated railroad company from paying the fee provided by section 111.16 of the Revised Code in case a corporation files a certificate for an increase of its capital stock. The rights of a stockholder not surrendering or transferring his stock are not affected, nor are existing liabilities or the rights of creditors of the company whose stock has been so surrendered or transferred affected, by sections 4967.14 to 4967.16, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 4967.17 - Principal office.

As soon as convenient after a consolidation of railroad companies resulting in the formation of a new company, the new company shall establish a principal office at some point in this state on the line of its railroad, but may change it at pleasure. Public notice of such establishment or change shall be given by publication in a newspaper of general circulation in the state, and by filing a written notice thereof with the secretary of state. This section and other laws respecting the residence of directors of corporations, the keeping of a principal or general office, and the records of corporations, do not apply to consolidated railroad companies created by or existing under the laws of this state and any other state. The election of directors of such consolidated companies may be held at the principal office of the company, whether located in this or any other state under the laws of which such company was created.

Effective Date: 10-01-1953



Section 4967.18 - Taxation of property of railroad located in this state.

That part of the railroad of a consolidated or surviving railroad company located in this state, and all its real and personal property in this state, shall be listed for taxation and taxed in the same manner as the railroad and property of other railroad companies in this state. To ascertain the proportion of the rolling machinery subject to taxation here, the officer listing it shall ascertain the value of all the rolling machinery of the company, and return a sum bearing such proportion to the value of the whole, as the length of such railroad in this state bears to the length of the whole railroad.

Effective Date: 10-01-1953



Section 4967.19 - Actions against new company.

Suits may be brought and maintained against the new company formed by a consolidation of railroad companies, or against the surviving company in the case of a merger, in the courts of this state for all causes of action, in the same manner as against other companies.

Effective Date: 10-01-1953



Section 4967.20 - Proof of charters not required.

In any suit brought to charge a consolidated or surviving railroad company with a liability of any company party to the consolidation or merger, it is not necessary to produce or prove:

(A) The charters of such companies;

(B) The laws of the several states under and by virtue of which such consolidation or merger was effected;

(C) The original articles of consolidation or merger.

Effective Date: 10-01-1953



Section 4967.21 - Two or more companies owning a road may divide and dispose of it.

When two or more railroad companies are owners in common of the whole or a part of a railroad located within this state, and by reason of inequality in the amount of business done on such railroad by each company require a different degree and extent of improvement and development, such companies may enter into any arrangement they agree upon for enlarging, improving, developing, or increasing the facilities of such railroad or any part thereof. Such companies may make such division of the railroad and appurtenances thereon and execute and deliver each to the other, or to any other railroad company having authority to purchase it, such deeds of conveyance for the whole or part of such railroad as is agreed upon between such companies. This section does not impair the lawful lien of any creditor upon the railroad as conveyed.

Effective Date: 10-01-1953



Section 4967.22 - Proceedings when companies cannot agree on a division.

If the companies referred to in section 4967.21 of the Revised Code are unable to agree upon an equitable plan for improving and developing, or for the division and sale of, the railroad and appurtenances or part thereof so owned in common, either company may file with the public utilities commission a statement, under its seal, of the character and estimated cost of any addition or change in the nature of the roadbed, right of way, main tracks or sidetracks, bridges, culverts, buildings, structures, fixtures, or appurtenances, or any part thereof, of such railroad or part thereof, desired by such company, and of its inability to agree with the other joint owners in respect to making them. Upon receipt of such statement the commission, within thirty days of its filing, shall appoint a time when the owners of such railroad or part thereof may be heard respecting the reasonableness and necessity of such proposed additions or improvements, and give due notice in writing of the time and place of such hearing to each of the owners. The commission may make such order in respect to the reasonableness or necessity of the whole or any part of such additions or improvements, as well as the manner in which they are to be made, and the periods within which they shall be paid for, as is proper, and its decision in the matter is final.

Effective Date: 10-01-1953



Section 4967.23 - Cost of improvements.

The cost of the additions or improvements referred to in section 4967.22 of the Revised Code, unless otherwise agreed between the joint owners, shall be paid by them in proportion to their ownership in the joint property, irrespective of the amount of traffic which each owner may then have passing over such railroad. If either owner fails or refuses to pay the share of cost due from it on the basis fixed in this section, or within the period fixed by such commission, suit may be entered and judgment taken against that party. Such judgment shall be a valid lien upon the interest in such railroad or part thereof owned jointly of such party in default, and may be sold at public sale as in other cases upon execution. A railroad company having authority to own or operate a railroad in this state, may purchase such interest at such sale, and enjoy and exercise in respect thereto, all the rights, privileges, and franchises which were exercised or enjoyed by the company owning it up to the time of sale. The compulsory power of enforcing additions or improvements provided for in this section and section 4967.22 of the Revised Code does not extend to local or terminal depot or shop grounds or facilities, the joint use of which is not needed by all the joint owners.

Effective Date: 10-01-1953



Section 4967.24 - Partition not compulsory.

Sections 4967.21 to 4967.23, inclusive, of the Revised Code, do not imply or confer a right or power of compulsory partition of the joint property against the will of either of the joint owners, but it may be sold upon execution as provided in such sections.

Effective Date: 10-01-1953



Section 4967.25 - Company selling interest may purchase or condemn land along route.

If, pursuant to the agreement or to the proceedings provided for in sections 4967.21 to 4967.24, inclusive, of the Revised Code, either railroad company sells or conveys, or suffers to be sold or conveyed, its interest in the railroad or part thereof so owned in common, such company may acquire by purchase or condemnation such land as it needs to construct, maintain, and operate a railroad along and adjacent to such part of its chartered route as was so sold or conveyed, and it shall have and enjoy all rights and franchises in respect to such newly acquired railroad as were held and enjoyed in respect to the railroad sold or conveyed.

Effective Date: 10-01-1953



Section 4967.26 - Application in case of lease.

Sections 4967.21 to 4967.25, inclusive, of the Revised Code, apply in case one or more railroad companies or owners in common has leased its interest in the portion of railroad owned in common, and the lessee of such interest may unite with the lessor in the agreement provided for in section 4967.21 of the Revised Code, or with such lessor and owner, be compelled to make or pay for the addition and improvements contemplated in such section.

Effective Date: 10-01-1953






Chapter 4969 - RAILROAD SALES; RAILROAD RECEIVERS

Section 4969.01 - Sale of roadbed and right of way.

A company, owning in whole or in part a roadbed and right of way for a railroad within this state, including those acquired by purchase at judicial sale, which, from lack of means or other cause, is unable to complete the construction of the proposed railroad thereon, may sell, assign, and transfer it, or a part thereof, to any other company incorporated under the laws of this state, with authority to construct and operate a railroad over the same route, or any part thereof. The transfer shall include all work done upon such railroad, with all material furnished therefor, not exempted by the terms of the grant, and all rights, privileges, and easements, as fully as they are or may be possessed by the company making the transfer, and to the same extent, vest the title of and the right to enjoy them in such grantee. Such transfer shall be by deed, executed by the president of the company which is the grantor, in the manner provided for the conveyance of real estate, and for such consideration as the parties agree upon.

Effective Date: 10-01-1953



Section 4969.02 - Consent to sale by stockholders.

Before a transfer as provided by section 4969.01 of the Revised Code may be made, the president of the company shall call a meeting of its stockholders, at some convenient point on, or at a terminus of, the railroad, of which meeting he shall cause at least thirty days' notice to be published in a newspaper published in or in general circulation in each county in which such roadbed and right of way are situated. By a concurrent vote of two thirds in interest of the stock represented at such meeting by the owners thereof, in person or by proxy, the meeting may declare by resolution the inability of the company to complete its railroad, prescribe the terms of the proposed transfer of its roadbed and right of way, and direct the president of the company to execute the deed. All such proceedings, resolutions, and directions shall be recited in the deed and be recorded in the proper record of the company, and a copy of such record shall be delivered to the grantee.

Effective Date: 10-07-1977



Section 4969.03 - Dissenting stockholder may retain interest.

No transfer shall be made under section 4969.01 of the Revised Code against the dissent of any stockholder, expressly declared and filed in writing at the meeting provided by section 4969.02 of the Revised Code, without the guaranty of the grantee company that it will issue to him certificates of its capital stock, equal in amount to his pro rata interest as a stockholder of the grantor, in the amount for which the property is sold.

Effective Date: 10-01-1953



Section 4969.04 - Title vests in grantee.

The title to the property transferred, with the right to use, occupy, and enjoy it for all purposes proper in the construction, maintenance, and operation of a railroad thereon, shall pass to and vest in the grantee company, by the execution of the deed referred to by section 4969.01 of the Revised Code, to the same extent as the granting company might or could use, occupy, and enjoy it.

Effective Date: 10-01-1953



Section 4969.05 - Certain contracts of sale void unless recorded.

No contract for the sale of railroad equipment, rolling stock, or other personal property to be used in or about the operation of a railroad, by the terms of which the purchase money, in whole or part, is to be paid in the future, and in which it is stipulated or conditioned that the title to the property sold shall not vest in the vendee, but shall remain in the vendor until the purchase money has been fully paid, is valid against creditors or innocent purchasers for value, unless such contract is recorded, or a copy thereof is filed in the office of the secretary of state. When the contract is so recorded, or a copy thereof so filed, the title to the property sold, or contracted to be sold, shall not vest in the vendee, but remain in the vendor until the purchase money has been fully paid. Such stipulation or condition is and shall remain valid, notwithstanding the delivery of the property to and its possession by the vendee. The secretary of state, upon being paid the proper fees shall record any such contract, and shall file in his office a copy of any such contract, when it is delivered to him for that purpose. For every copy so filed he shall receive one dollar.

Effective Date: 10-01-1953



Section 4969.06 - Parties may provide for a conditional sale in a lease.

Any written contract for the renting, leasing, or hiring of railroad equipment, rolling stock, or other personal property to be used in or about the operation of a railroad, may stipulate or provide for a conditional sale of the property at the termination of such renting, leasing, or hiring, and may stipulate or provide that the rental reserved as paid, or when paid in full, shall be applied and treated as purchase money. Such contract may stipulate or provide that the title to such property shall remain in the lessor or vendor until the purchase money has been fully paid, notwithstanding delivery to and possession by the other party, subject to the requirement as to recording or filing contained in section 4969.05 of the Revised Code.

Effective Date: 10-01-1953



Section 4969.07 - Sale of equipment.

Sections 4969.05 and 4969.06 of the Revised Code apply, not only to contracts made with a railroad company as vendee or lessee, but also apply to all contracts which may be made with any interurban railroad or street railway company, or other company, corporation, or person as vendee or lessee, by which any such interurban railroad or street railway company, or other corporation, company, or person undertakes to purchase, rent, lease, or hire any railroad, or interurban railroad, or street railway equipment, cars, rolling stock, or other personal property, designed for use on, or in connection with a railroad or interurban railroad, or street railway in this or other states.

Effective Date: 10-01-1953



Section 4969.08 - Receiver.

Where a railroad, the whole or part of which lies within this state, has been placed by order of a court in the hands of a receiver who has taken charge of and is operating it for the purpose of carrying passengers, freight, and doing such other things as ordinarily belong to the running and management of railroads, in his official capacity, such receiver may sue or be sued in the courts of this state without leave previously granted. No person shall act as such receiver unless he is a resident citizen of this state.

Effective Date: 10-01-1953



Section 4969.09 - Application of funds - lien.

The earnings of a railroad in the hands of a receiver, and all other money which comes into his hands as receiver, shall be applied first to pay:

(A) Costs and expenses of the suit in which he was appointed;

(B) The expenses of operating and managing the railroad, including materials and supplies procured by him for it;

(C) The liabilities incurred by him in such operation and management. Judgments recovered against a receiver for injuries to person or property, for wages of employees, for work done, or for materials furnished while he is operating or managing the railroad, shall be a lien on the funds in his hands as receiver, but shall affect him only in his trust capacity and not individually.

Effective Date: 10-01-1953



Section 4969.10 - Receiver must deposit money.

When a railroad operated by a receiver is wholly within this state, all money which comes into his hands, whether from operating the railroad or otherwise, shall be kept and deposited in such place within this state as the court directs, until properly disbursed. If a part of the railroad lies in another state, the receiver shall deposit in this state at least such share of the funds in his hands as is proportioned to the value of the property of the railroad company within this state.

Effective Date: 10-01-1953



Section 4969.11 - Venue - service.

Actions may be brought against the receiver of a railroad, street railway, or an interurban railroad, in any county through or into which such railroad, street railway, or interurban railroad is constructed. Service of summons may be made on the receiver or superintendent of the railroad, street railway, or interurban railroad, or a ticket or freight agent in the employment of or acting for the receiver. No service made upon such agent is valid unless his office or place of business is in the county where the suit is brought.

Effective Date: 10-01-1953



Section 4969.12 - Certain railroads may be sold at judicial sale.

The real and personal property, roadbed, right of way, fixtures, and franchises of a railroad company in this state which has not completed, nor conveyed by deed of trust or mortgage, any part of its railroad, and which is insolvent, and whose property is in the hands of a receiver appointed by a court of competent jurisdiction, may be sold at judicial sale, and title thereto, with all the rights, liberties, faculties, and franchises, shall pass by such sale, and vest in the purchaser thereof, as fully as they had been possessed, exercised, and enjoyed by such company.

Effective Date: 10-01-1953



Section 4969.13 - Receiver must petition for sale.

Before a sale under section 4969.12 of the Revised Code is ordered, the receiver shall file in the court his petition therefor, in which he shall set forth the names of the creditors of the company, with the sums due to each as nearly as can be ascertained, a statement of the company's assets, exclusive of its roadbed, rights of way, and franchises, and a pertinent description in general terms of the roadbed, right of way, and property so sought to be sold, and cause notice thereof to be published, for six consecutive weeks, in a newspaper published in and of general circulation in each of the counties in which any part of the roadbed is situated. Before the distribution of the proceeds of the sale any creditor may appear and set up his claim by answer, and have it determined by the court, if it is omitted from or inaccurately stated in the petition.

Effective Date: 10-07-1977



Section 4969.14 - Order for appraisement.

On proof of the publication of the notice required by section 4969.13 of the Revised Code, and being satisfied that a sale is necessary to pay the indebtedness of the company, the court shall order the sale of such railroad, roadbed, rights of way, property, and franchises, on such terms of payment as it deems proper, and issue its order to the receiver commanding that he cause them to be appraised by commissioners, selected by the court, skilled in the construction and value of such roadbeds as they may be called upon to appraise, having the qualifications of a freeholder, not less than three in number, and consisting of at least one from each county in which any part of the roadbed is situated. Such proceedings shall be had under the order as are provided in sales of real estate made by judicial order in other cases, so far as they are applicable.

Effective Date: 10-01-1953



Section 4969.15 - Notice of sale to be published.

Before a sale referred to in section 4969.12 of the Revised Code is made, notice thereof shall be given by publication, for six consecutive weeks, in some newspaper published and of general circulation in each of the counties through or in which such railroad is located, and also in some newspaper published and of general circulation in each of the cities of New York and Cincinnati, for at least thirty days prior to the day of sale. The sale shall not be made for less than two thirds of the appraised value of the property and rights, unless, upon their having been twice offered and not sold, the court orders a reappraisement.

Effective Date: 10-01-1953



Section 4969.16 - Confirmation of sale and deed - distribution of proceeds.

When a sale referred to in section 4969.12 of the Revised Code is made and reported to the court, if satisfied that it was conducted according to law and its order, the court shall confirm the sale and order the receiver to execute and deliver to the purchaser a deed of conveyance for the railroad, roadbed, rights of way, real estate, fixtures, and franchises so sold. The proceeds of the sale, after paying the costs and expenses thereof and the unpaid expenses of the trust against the company, shall be distributed pro rata among all the creditors of the company.

Effective Date: 10-01-1953



Section 4969.17 - Who may purchase property.

A company organized under the laws of this state may purchase the property referred to in section 4969.12 of the Revised Code. Any number of persons not less than five may purchase such railroad, roadbed, rights of way, property, and franchises at such sale. On filing a transcript of the decree of confirmation in the office of the secretary of state, they shall become a corporation of this state, amenable to its process and, with perpetual succession by such name as they assume, shall be subject to the law regulating such corporations, and shall hold the property, rights, and franchises so purchased free from liability for the debts of the original corporation.

Effective Date: 10-01-1953



Section 4969.18 - Purchaser may acquire franchise.

The purchaser of a railroad situated wholly or partly within this state, sold pursuant to judicial proceedings, may acquire the franchise originally vested in the company which held the railroad prior to such sale, by grant of such company, under such terms as are agreed upon by the directors of the company with the consent of stockholders owning two thirds of the stock. Such grant shall be in the form required to convey real estate, and shall pass such franchise to the persons or company becoming the owner by the purchase of such railroad. No grant may be made unless provision is made for granting to the stockholders in the original company stock in the reorganized company, upon equal terms with the stockholders of such reorganized company, and unless it is acceptable to the directors making it.

Effective Date: 10-01-1953



Section 4969.19 - Purchaser at judicial sale may sell railroad.

The purchaser of the property, roadbeds, rights of way, fixtures, and franchises of a railroad company in this state, situated wholly or in part in this state, sold pursuant to judicial order, judgment, or decree, and which sale is confirmed by the court making the order of sale, may sell all or any part of such property. The title thereto, with all the rights, liberties, faculties, and franchises shall pass by such sale and vest in the purchaser of such property, as fully as if they had been possessed, exercised, and enjoyed by such railroad company. The grant thereof, in the form required to pass real estate, shall be recorded in the record of deeds of the counties in which such property is situated and the rights and franchises are or may be exercised.

Effective Date: 10-01-1953



Section 4969.20 - Any number of persons may purchase and incorporate.

A railroad company organized or existing under the laws of this state may purchase the property as provided in section 4969.19 of the Revised Code. Any number of persons may purchase such railroad, roadbeds, rights of way, property, and franchises either directly at such judicial sale or by grant from the purchasers at such sale. On filing a copy of such deed or grant in the office of the secretary of state, with articles of incorporation executed in accordance with the law respecting the creation of corporations for profit, they and such persons as associate with them, not less than five in number, shall become a corporation with perpetual succession by such name as they assume, with capacity to maintain and operate such railroads, whether located wholly within this state, or partly within this state and partly in another state.

Effective Date: 10-01-1953



Section 4969.21 - May issue stock and bonds to pay purchase price.

A corporation may provide for the purchase price of the railroad and other property bought as provided in section 4969.20 of the Revised Code by the issue of its capital stock, preferred or common, and bonds secured by mortgage or otherwise, bearing interest at a rate not exceeding seven per cent per annum. Stock and bonds issued as such purchase price, in amounts the incorporators in good faith agreed on, shall be valid, and taken as fully paid for by the transfer to the corporation of such railroad and property. The corporation may also by such issue of stock or bonds raise the necessary means suitable to improve such railroad property and equipment for the uses and purposes for which it is employed. In the operation and maintenance of its railroad, such corporation is entitled to all the rights and is subject to all the obligations and restrictions imposed upon railroad companies by the laws of this state.

Effective Date: 10-01-1953



Section 4969.22 - Certain rights of way forfeited.

Where a right of way, or part thereof, upon an unfinished railroad remains for ten years unused for railroad purposes, it shall be held forfeited and shall revert to the owner of the land, unless at least twenty miles of the railroad have been completed by the company during that period, or unless an average of one thousand dollars per mile has been expended for construction before the expiration of such period.

Effective Date: 10-01-1953






Chapter 4971 - REORGANIZATION OF RAILROADS

Section 4971.01 - Proceedings for reorganization.

When proceedings are pending in any court for the sale of the railroad of a railroad company, under a mortgage or deed of trust, and two thirds in interest of the creditors and two thirds in interest of the stockholders of the company agree, in writing, upon a plan for the readjustment or capitalization of the debt and stock of the company, the court shall render judgment against the company for the amount due and in arrear upon such securities. From the time of its rendition, such judgment is a lien on all the property embraced in such securities, and all the franchises and powers of the company, including its franchises to be and act as a corporation, conferred by the charter and the amendments to the charter of the company. Upon a sale had under such judgment, and a purchase at such sale by trustees, appointed by such agreement, on behalf of the parties to such agreement, all the property bound by the judgment, including such franchises, shall vest in such trustees. Such agreement shall provide that the unsecured debts of the company incurred for repairs or running expenses shall be paid in money or bonds of the reorganized company of the highest class issued. A copy of the agreement shall be filed in such court before the rendition of the judgment.

Effective Date: 10-01-1953



Section 4971.02 - Meeting of creditors - proceedings.

As soon as practicable after the sale of the railroad of a railroad company under a judgment, the trustees shall call a meeting of the parties to the agreement provided by section 4971.01 of the Revised Code, by a notice signed by a majority of the trustees or their survivors, and published not less than once a week, for four consecutive weeks, in a newspaper published in the cities of New York and Philadelphia, and in a newspaper published in each county on the line of the railroad, specifying the day, place, and object of such meeting. The place for such meeting shall be on the line of the railroad. At such meeting, each of the parties to the agreement may vote according to the provisions of such agreement, but not exceeding one vote for every fifty dollars of the par value of the debt or stock of such party, according to a list of voters and their respective interests, which shall be prepared by the majority of the trustees. The trustees may act as judges of the election. By a majority in interest of the persons present, in person or by proxy, such meeting may retain or change the name of the company, decide, for the time being, the amount of its capital and the number of shares into which it is to be divided, fix the number of directors and their term of office, elect such directors, a majority of whom shall be residents of the states in which such railroad is situated, and do all things necessary or proper to reorganize the company. Any creditor may become a party to the agreement, either at or before such meeting. A stockholder may become a party to such agreement at any time within one year after such meeting.

Effective Date: 10-07-1977



Section 4971.03 - Certificate to be filed.

A certificate, under the common seal of the company referred to in section 4971.02 of the Revised Code, specifying its name, and the railroad which it is to hold, maintain, and operate, shall be filed in the office of the secretary of state. A certified copy of such certificate shall be evidence of a compliance with sections 4971.01 and 4971.02 of the Revised Code, and of the reorganization and existence of the company.

Effective Date: 10-01-1953



Section 4971.04 - Powers of new company.

The reorganized railroad company may, within six months after the organization, assume such debts or liabilities of the original company and make such adjustments or exchanges with any bondholder of the original company, and, within one year, make such adjustments or exchanges with any stockholder of the original company, as are expedient. For such purpose, the company may use bonds or stock which it is authorized to issue or create. It may make and issue such bonds, payable at times and places and bearing rates of interest not exceeding six per cent per annum, as it deems expedient, and secure the payment of bonds which it issues or assumes to pay by mortgages or deeds of trust of its railroad or other property, including all its cars, other rolling stock, equipment, machinery, tools, implements, fuel, materials, and other things then held or later acquired for constructing, operating, or repairing the railroad, or for repairing or replacing its equipment or appurtenances, as part and parcel of the railroad, and as constituting with the railroad one property. It also may include in such mortgage or deeds of trust all franchises held by the company connected with or related to the railroad, and all its other corporate franchises. Such franchises, including the franchise to be a corporation, in case of sale by virtue of such mortgage or deed of trust, or of any judgment specified in section 4971.07 of the Revised Code, shall pass to the purchasers to enable them to reorganize the company. Such company may issue an amount of capital stock which it deems proper, not exceeding a limit fixed by agreement with the trustees purchasing, and may establish preferences in respect to dividends or distributions in favor of any class of the stock in such order and manner as it deems expedient, not exceeding the limits fixed by such agreement. If authorized by the agreement, such company may confer on holders of bonds which it issues or assumes to pay the right to vote at meetings of stockholders, not exceeding one vote for every fifty dollars of the par amount of the bonds as was provided for in the agreement. Such right, once fixed, shall attach to and pass with such bonds, under such regulations as the bylaws prescribe, to the successive holders of such bonds, but does not subject the holder to assessment by the company or to liability for its debts, and does not entitle him to dividends or distributions.

Effective Date: 07-30-1984



Section 4971.05 - Property of new company.

Upon reorganization and a conveyance by the trustees, or of such of them as are vested with the legal title, or their survivors, the railroad and other property, franchises, and things purchased, and the franchises, powers, faculties, privileges, and immunities which were possessed and enjoyed by the original railroad company, or by any company with which it had been consolidated, shall be vested in the company as reorganized. Such property, franchises, and things, and all property and things which the reorganized company thereafter acquires shall be taken, held, and disposed of for the use and benefit of the creditors and stockholders of the company who become such upon and after the reorganization, according to their respective rights, but subject to the powers of the company, and in no wise chargeable in respect to any debt, liability, or claim of any creditor or stockholder which subsisted prior to the sale and reorganization. All property of the original company not embraced in the sale shall be vested in the company as reorganized, in trust for all parties interested in such property as creditors, stockholders, or otherwise.

Effective Date: 10-01-1953



Section 4971.06 - Issue of stock or securities.

In cases of railroad companies organized or reorganized under the laws of this state, in which the organization or reorganization agreement provides and stipulates that any class of creditors, bondholders, or stockholders of the original company, shall in any way be restricted or limited in participation in profits or dividends or distributions, or in respect to liens or the right to vote as the holders of stock or securities in the reorganized company, such reorganized company, and its directors and officers, shall issue the certificate of stock or securities into which the original stock, securities, or debts may be convertible with such restrictions or limitations distinctly set forth on the face of each so that purchasers may be advised of the terms of such restrictions or limitations. Holders of stock or securities created under such reorganization agreements may have only such restricted or limited rights, liens, participation in profits, dividends or distributions, and right to vote thereon, as are set forth in such agreements, certificate of stock, or securities.

Effective Date: 07-30-1984



Section 4971.07 - Lien of mortgages.

The lien of the mortgages and deeds of trust authorized by section 4971.04 of the Revised Code shall be subordinated to the lien of judgments recovered against the railroad company, after its reorganization, for labor performed for it, materials or supplies furnished to it, or damages, losses, or injuries suffered or sustained by the misconduct of its agents, after such reorganization, or to the lien of judgments against such company in any action founded on its contracts or liability as a common carrier made or incurred after such reorganization.

Effective Date: 10-01-1953



Section 4971.08 - Lien for labor performed.

In an action against a railroad company, domestic or foreign, operating a railroad in this state, when such action is to recover judgment for labor done, supplies furnished, damages or losses, or injuries suffered or sustained by the misconduct of its agents, or in an action founded on the company's contract or liability as a common carrier, if, when reduced to judgment by virtue of statute or principles of equity, it would become a lien upon the property of such company, prior to the lien of a mortgage or deed of trust made under the laws of this state, such judgments shall be a prior lien upon such property, notwithstanding its sale or conveyance by virtue of a judgment or decree of foreclosure for breach of the terms of such mortgage or deed of trust.

Effective Date: 10-01-1953



Section 4971.09 - Enforcement of lien.

In order to take advantage of section 4971.08 of the Revised Code, before the day fixed for the sale of the property of such railroad company under judgment or decree of foreclosure and sale, a party prosecuting an action referred to in such section shall file with the clerk of the court in which the judgment or decree was rendered, a notice in writing, setting forth the title of his action, the court in which it is pending, the amount of his claim, the date from which he claims interest thereon, the probable amount of costs, and that he claims the judgment sought by him to be recovered would, when obtained, become a lien prior in law or equity to the lien of the judgment or decree of foreclosure and sale. Before the day of sale, or at the time of such sale, he shall serve a certified copy of such notice upon the officer or other person making such sale. Prior to offering the property for sale, such officer or other person shall read such notice publicly at the time and place of sale, and with his return of sale, return the copy of notice with the indorsement of his proceedings under such notice upon it to the court.

Effective Date: 10-01-1953



Section 4971.10 - Court to retain amount of lien.

On the return of the officer or other person making a sale referred to in section 4971.09 of the Revised Code, before confirming such sale and ordering distribution of the funds arising from it, the court shall retain in its custody or under its control a sufficiency of such proceeds, applicable to distribution to the claimants under the liens of the mortgage or deed of trust, to satisfy any judgment which may be recovered in the action provided for in section 4971.08 of the Revised Code.

Effective Date: 10-01-1953



Section 4971.11 - Action to satisfy judgment.

Within sixty days after the determination of the action referred to in section 4971.08 of the Revised Code, the party claiming such priority of lien, if he has recovered judgment against the railroad company, shall file his answer and cross-petition in the action pending in the court holding the fund, setting forth his claim thereto. Such court shall make the orders necessary to the determination of the questions of priorities and distribution of the retained fund as provided in section 4971.10 of the Revised Code.

Effective Date: 10-01-1953



Section 4971.12 - Provisions applicable to certain other companies.

Sections 4971.01 to 4971.19, inclusive, of the Revised Code apply to companies whose railroads are partly within and partly without this state. A domestic company possessing such a railroad, may exercise all its powers, privileges, faculties, and franchises outside this state. A foreign corporation possessing a railroad which is partly in another state and partly within this state, may exercise and enjoy all its powers, privileges, faculties, and franchises in this state, for the purposes of such railroad and its business, not inconsistent with the laws of this state. Mortgages and deeds of trust made by such corporation upon its railroad, equipment, or other property within this state, shall operate in the manner and with like effect as provided with respect to railroad companies so reorganized. Such part of the railroad as is within this state is subject to taxation and all regulations of law as are railroads of this state in like cases, and the corporation owning such railroad shall be subject to all duties imposed by law in respect to it. Such corporation may sue and be sued in all cases and in the manner that a company of this state might sue or be sued.

Effective Date: 10-01-1953



Section 4971.13 - Mortgaged property may be sold without appraisement.

Railroads and other property mortgaged by a reorganized railroad company, if the court deems it expedient, may be sold without appraisement, at judicial sales under judgments upon such mortgage but the court shall fix a minimum sum below which no sale shall be made. To fix that amount, the court may refer the subject to a master with instructions to take testimony and report the sum.

Effective Date: 10-01-1953



Section 4971.14 - Creditors may agree on capitalization - notice.

When judicial proceedings are pending in a court for the sale of a railroad, and such railroad is in the hands of a receiver appointed by such court, two thirds in interest of each class of mortgagees or holders of the bonds issued under a mortgage, two thirds in interest of all other classes of creditors of the railroad company, and the owners of two thirds of the shares of the stock of such company may agree in writing upon a plan for the adjustment of such indebtedness, by capitalization or otherwise. When such agreement is made and filed in the office of the secretary of state, the secretary of state shall cause public notice of such agreement to be given in a newspaper of general circulation published in each of the cities of Columbus, Cincinnati, and Cleveland, and also in a newspaper of general circulation published in each of the counties through or in which the railroad is located. Publication shall be made immediately after the agreement is filed and continued for six consecutive weeks. The cost of such publication shall be paid by the company. A duplicate of such agreement shall be kept at the principal office of the company. All persons in interest, not parties to such agreement, may, for four months after the date of the first publication, appear, either in person or by proxy, and become a party to such agreement, by signing it, and thereby secure its benefits.

Effective Date: 10-01-1953



Section 4971.15 - Stocks or bonds held in a fiduciary capacity.

When a portion of the stock or bonds of a railroad company is held by the state, by a county, township, or municipal corporation, or by an executor, administrator, guardian, or other wise in a fiduciary capacity, the governor, board of county commissioners, board of township trustees, legislative authority, or other authority of the municipal corporation, or person holding in fiduciary capacity, may become parties to an agreement for the reorganization of such company, and may control, exchange, or manage such stock or bonds according to the terms of the agreement and receive new stock or bonds to be issued in place of the original stock or bonds, which shall be held on the same terms and subject to all liens which attached to the original stock or bonds.

Effective Date: 10-01-1953



Section 4971.16 - Rights of creditors who do not sign agreement.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide. Persons in interest who fail to become parties to the agreement within the four-month period referred to in section 4971.14 of the Revised Code are entitled to the same rights, interest, estate, remedy, liens, and action, and none other, which parties in interest of like class and amount who signed the agreement obtained by and under it. If a person in interest fails for six years after the publication of the notice mentioned in such section to apply at the principal office of the company, either in person or by proxy, to become a party in interest in the agreement, such person, unless an infant or incompetent person, shall be barred of all interest, claim, right, or action under the agreement or otherwise. In case of such disability such rights shall be extended for two years after the termination of the disability.

Effective Date: 10-01-1953; 2007 HB119 08-07-2007



Section 4971.17 - Court to make order as to costs.

When the agreement provided for by section 4971.14 of the Revised Code is made and filed, notice of it given, and proof thereof made or offered to be made in the court in which the proceedings are pending, the court shall dismiss the proceedings. Such court may make such order or decree touching the costs and expenses of the proceeding as it deems just.

Effective Date: 10-01-1953



Section 4971.18 - Agreement may be with each interest.

The adjustment agreement is not required to be between the several interests specified in section 4971.14 of the Revised Code, but may be between each interest separately, and the railroad company.

Effective Date: 10-01-1953



Section 4971.19 - When railroad used by two companies.

If the railroad involved in the judicial proceedings referred to in sections 4971.01 to 4971.19, inclusive, of the Revised Code, is used, in whole or part, by the railroad company in common with another railroad company, on the same track, between points on the railroad common to both, and within the limits of the termini established by their charters, the company owning the railroad, if it can be done without impairing the usefulness thereof to such company, may lease for a period of years for an annual rent or sell for a fixed sum, to the company to which the railroad, in whole or in part, is common, an undivided interest in such railroad upon such terms as they agree upon. Such lease or sale shall be reported to and approved by the court, and when made and approved, the lessee or vendee thereof shall hold such interest free from any previous lien on it.

Effective Date: 10-01-1953






Chapter 4973 - EMPLOYEES; POLICEMEN

Section 4973.01 - Relief association prohibited.

No company created under and by virtue of the laws of this state or of any other state or country, having and operating a railroad in this state, shall establish, maintain, or assist in establishing or maintaining a relief association or society, the rules or bylaws of which require a person or employee becoming a member of such association or society to enter into an agreement or stipulation, directly or indirectly, whereby he stipulates or agrees to surrender or waive a right of damages against any railroad company for personal injuries or death, or to surrender or waive any right in case he asserts such claim for damages.

Effective Date: 10-01-1953



Section 4973.02 - Unlawful for railroad to limit liability as employer.

No railroad company owning and operating, or operating, a railroad shall adopt or promulgate a rule or regulation for the government of its servants or employees, or make or enter into an agreement with a person engaged in or about to engage in its service, in which such employee in any manner promises or agrees to hold such company harmless on account of an injury he may receive by reason of accident to, breakage, defect, or insufficiency in the cars or machinery and attachments thereto belonging on cars owned, operated, or run by such company being defective.

Effective Date: 10-01-1953



Section 4973.03 - Unlawful for company to compel employee to join any company or association.

No railroad company shall, directly or indirectly, compel or require an employee to join any company or association, withhold any part of an employee's wages or salary for the payment of dues or assessments in any society or organization, or demand or require either as a condition precedent to securing employment or being employed. Such railroad company shall not discharge an employee because he refuses or neglects to become a member of any society or organization. If an employee is discharged, at any time within ten days after receiving a notice of such discharge he may demand the reason of such discharge, and the railroad company thereupon must give the reason to him in writing.

Effective Date: 10-01-1953



Section 4973.04 - Companies prohibited from demanding or receiving waivers.

No railroad company, insurance society or association, or other person shall demand, accept, or enter into an agreement or stipulation with a person in or about to enter the employ of a railroad company whereby he stipulates or agrees to surrender or waive any right to damages against a railroad company thereafter arising for personal injury or death, or whereby he agrees to surrender or waive, in case he asserts such right, any other right.

Effective Date: 10-01-1953



Section 4973.05 - Agreements void.

All rules, regulations, stipulations, and agreements, declared unlawful by sections 4973.02 to 4973.04, inclusive, of the Revised Code, are void. A corporation, association, or person violating, or aiding or abetting the violation of such sections shall forfeit to the person thus wronged or deprived of his rights, not less than fifty nor over five hundred dollars for each offense, to be recovered by a civil action.

Effective Date: 10-01-1953



Section 4973.06 - Defective machinery prima-facie evidence of negligence.

No railroad company knowingly or negligently shall use or operate a car or locomotive that is defective, or upon which the machinery or attachments belonging to such car or locomotive are in any manner defective. If an employee of such company receives injury by reason of a defect in a car or locomotive, or the machinery or attachments belonging to such car or locomotive, owned and operated or being operated by such company, it shall be deemed to have had knowledge of such defect before and at the time such injury is so sustained. When such defect is made to appear in the trial of any action brought by such employee, or his legal representative, against a railroad company for damages on account of injuries so received, that fact shall be prima-facie evidence of negligence on the part of such company.

Effective Date: 10-01-1953



Section 4973.07 - Employee definitions.

In actions against a railroad company for personal injury to a person while in its employ, or for death resulting from such injury, arising from the negligence of such company or any of its officers or employees, in addition to other liability, it shall be held that every person in the employ of such company, with actual power or authority to direct or control another employee is not the fellow servant, but superior of such other employee. Every person in the employ of such company who has charge or control of employees in a separate branch or department is to be held to be the superior and not fellow servant of employees in another branch or department who have no power to direct or control in the branch or department in which they are employed.

Effective Date: 10-01-1953



Section 4973.08 - Presumptive evidence.

Every railroad company operating a railroad in whole or part within this state is liable for all damages sustained by any of its employees by reason of personal injury or death of such employee:

(A) When such injury or death is caused by a defect in any locomotive, engine, car, handcar, rail, track, machinery, or appliance required by such company to be used by its employees in and about the business of their employment, if such defect could have been discovered by reasonable and proper care, tests, or inspection. Proof of such defect shall be presumptive evidence of knowledge of it on the part of such company. An employee of such railroad company who is injured or killed as a result of such a defect shall not be deemed to have assumed the risk occasioned thereby, although continuing in the employment of the company after knowledge of the defect, nor shall continuance in employment after such knowledge by an employee be deemed an act of contributory negligence.

(B) While such employee is engaged in operating, running, riding upon, or switching passenger, freight, or other trains, engines, or cars, and in the performance of his duties, and when such injury was caused by the carelessness or negligence of any other employee, officer, or agent of such company, in the discharge of or for failure to discharge his duties as such.

Effective Date: 10-01-1953



Section 4973.09 - Slight contributory negligence no bar to recovery.

In all actions against a railroad company, operating a railroad in whole or part within this state, for personal injury to an employee or where such injuries have resulted in his death, the fact that he was guilty of contributory negligence shall not bar a recovery when such negligence was slight and that of the employer greater in comparison. But the damages must be diminished by the jury in proportion to the amount of negligence attributable to such employee. All questions of negligence and contributory negligence are for the jury.

Effective Date: 10-01-1953



Section 4973.10 - Engineers addicted to drink not to be employed.

No person or company operating a railroad in whole or in part in this state, directly or by or through a representative, shall knowingly suffer or permit a person to run or in any capacity to operate a railroad locomotive on any part of its railroad in this state who is intoxicated or in the habit of becoming intoxicated or knowingly continue the employment of a person in such capacity after he becomes or is intoxicated while in charge of such locomotive. For every violation of this section, the person or company operating such railroad shall forfeit to the state two hundred dollars to be recovered in its name in an action to be prosecuted in any county through which the railroad runs, by the prosecuting attorney of such county, who shall be entitled to twenty-five per cent of the recovery. The balance shall be paid into the county treasury.

Effective Date: 10-01-1953



Section 4973.11 - Hours of service of certain railroad employees.

No company operating a railroad over thirty miles in length or an interurban railroad or street railway over four miles in length shall permit a conductor, engineer, fireman, brakeman, or trainman on a train, a telegraph operator, or a conductor or motorman on a street railway, who has worked as such for fifteen consecutive hours, again to go on duty or perform work until he has had at least eight hours' rest, except in cases of detention of trains or cars caused by accident, unavoidable or otherwise. Such companies shall so regulate the hours of employment of their employees that each employee shall have at least eight consecutive hours of rest in each period of twenty-four hours. A railroad company which knowingly violates this section shall forfeit not less than five hundred nor more than one thousand dollars for the first offense, and for any subsequent offense, not less than one thousand nor more than fifteen hundred dollars, to be recovered by civil action in the name of the state.

Effective Date: 10-01-1953



Section 4973.12 - Seats for conductor and motorman.

No person or company shall operate in this state any electric or street railway car or interurban railroad car unless it is provided at all times during operation with seats for the motorman and conductor. A violation of this section constitutes a violation of it by the president, general manager, general superintendent, or other officer in charge of operation. An offense on any calendar day and as to any car is a separate and distinct offense from a violation on any other such day. The prosecuting attorneys of the various counties shall prosecute violations of this section.

Effective Date: 10-01-1953



Section 4973.13 - Sale of railroad scrap metal.

No officer, agent, or employee of a company operating a railroad, except the superintendent, general managing agent, or receiver of the company, may sell or dispose of worn or scrap metal, iron, brass, or other metal owned by such company. All sales and barter of such scraps or other metals made by any other officer, agent, or employee are void. No such superintendent, managing agent, or receiver shall sell or dispose of such scrap or other metals in quantities less than one ton, nor without delivering to the purchaser a bill of sale of such metal, a copy of which shall be retained and filed in the office of such superintendent, agent, or receiver. If a superintendent, managing agent, or receiver of a railroad company sells or disposes of railroad scrap metal in quantities less than one ton, or without delivering a bill of sale of such metal to the purchaser, the company which he represents shall not thereafter be entitled to the benefit of sections 4973.14 and 4973.15 of the Revised Code.

Effective Date: 10-01-1953



Section 4973.14 - Evidence of title of scrap.

The person, company, or firm to whom is offered for sale, pledge, or trade, worn or used links, pins, journal bearings, or other worn, used, or detached appendages of railroad equipment, or scrap metal of iron, brass, or steel appertaining to such equipment or to a railroad track, before purchasing or dealing in it, shall ascertain whether the ownership thereof is lawfully derived, by bill of sale or otherwise, from a company, or the superintendent, managing agent, or receiver of the company. When the right or title to such article of metal is drawn in question in any suit, the person, company, or firm dealing in such metal, or its assignee, party thereto, must make prima-facie proof of title and ownership so derived. If it appears, prima facie, from the evidence on the trial that any of the articles or metals in controversy were unlawfully obtained, and mixed or confused with other scrap metal, it shall be deemed a confusion of goods unless the party claiming against the title of the company establishes, prima facie, a lawful title from or through a railroad company to the residue.

Effective Date: 10-01-1953



Section 4973.15 - Company may replevy scrap.

By its proper officer or agent, or by the receiver of such company, a railroad company may claim to be the general owner of and replevy any of the metals or articles mentioned in section 4973.14 of the Revised Code, and metals with which they may have been confused, found in the possession of a person, firm, or company, when there is good reason to believe that such metals or articles were unlawfully taken from such company or its receiver. Instead of the usual averment as to ownership in the affidavit for a writ of replevin, it is sufficient for the officer, agent, or receiver of such company to aver that he believes such metals or articles were unlawfully taken from such company or some other company. The person, firm, or company claiming the right or title to such metals or articles in such action, prima facie shall prove a right or title to them, lawfully derived. In the absence of such proof, the company or receiver claiming such metals or articles shall be held to be the general owner of them, but any other company or receiver, upon showing that part of such metals or articles unlawfully were taken from it or him, shall be entitled to such part upon payment of a proper share of the cost and expenses of replevying it.

Effective Date: 10-01-1953



Section 4973.16 - Liability of company or receiver.

If a railroad company or its receiver replevies property under section 4973.15 of the Revised Code without reasonable cause to believe that it was unlawfully taken from some company or its receiver, such company or receiver shall be liable to the party entitled to such property in any sum not exceeding double the value of the property so replevied, in addition to such damages as such party sustains thereby.

Effective Date: 10-01-1953



Section 4973.17 - Commissions for special police officers - term of office - training.

(A)

(1) Upon the application of any bank; savings and loan association; savings bank; credit union; or association of banks, savings and loan associations, savings banks, or credit unions in this state, the secretary of state may appoint and commission any persons that the bank; savings and loan association; savings bank; credit union; or association of banks, savings and loan associations, savings banks, or credit unions designates, or as many of those persons as the secretary of state considers proper, to act as police officers for and on the premises of that bank; savings and loan association; savings bank; credit union; or association of banks, savings and loan associations, savings banks, or credit unions; or elsewhere, when directly in the discharge of their duties. Police officers so appointed shall be citizens of this state and of good character . Police officers so appointed who start to perform their duties on or after April 14, 2006, shall successfully complete a training program approved by the Ohio peace officer training commission described in section 109.71 of the Revised Code and be certified by the commission within six months after starting to perform their duties. Police officers so appointed shall hold office for three years, unless, for good cause shown, their commission is revoked by the secretary of state, or by the bank; savings and loan association; savings bank; credit union; or association of banks, savings and loan associations, savings banks, or credit unions, as provided by law.

(2) Persons commissioned as police officers pursuant to division (A) of this section prior to April 14, 2006, who have not successfully completed a training program approved by the Ohio peace officer training commission, and who have not been certified by the commission, may be reappointed and re-commissioned by the secretary of state only during the person's continuous employment as a police officer by the institution for which the person was employed on April 14, 2006, or by a successor institution to the institution for which the person was employed on April 14, 2006. The secretary of state shall note on such appointments and commissions that the person is not a peace officer as defined in section 109.71 of the Revised Code.

(3) For the exclusive purpose of assigning break in service update training as prescribed in rule 109:2-1-12 (D) of the Administrative Code, a police officer appointed under division (A) of this section, who began performing police officer duties on or before April 14, 2006, shall be credited as holding a valid peace officer appointment retroactive to the date on which the officer began performing these duties.

(B) Upon the application of a company owning or using a railroad in this state and subject to section 4973.171 of the Revised Code, the secretary of state may appoint and commission any persons that the railroad company designates, or as many of those persons as the secretary of state considers proper, to act as police officers for and on the premises of the railroad company, its affiliates or subsidiaries, or elsewhere, when directly in the discharge of their duties. Police officers so appointed, within the time set by the Ohio peace officer training commission, shall successfully complete a commission approved training program and be certified by the commission. They shall hold office for three years, unless, for good cause shown, their commission is revoked by the secretary of state, or railroad company, as provided by law. Any person holding a similar commission in another state may be commissioned and may hold office in this state without completing the approved training program required by this division provided that the person has completed a substantially equivalent training program in the other state. The Ohio peace officer training commission shall determine whether a training program in another state meets the requirements of this division.

(C) Upon the application of any company under contract with the United States atomic energy commission for the construction or operation of a plant at a site owned by the commission, the secretary of state may appoint and commission persons the company designates, not to exceed one hundred fifty, to act as police officers for the company at the plant or site owned by the commission. Police officers so appointed shall be citizens of this state and of good character. They shall hold office for three years, unless, for good cause shown, their commission is revoked by the secretary of state or by the company, as provided by law.

(D)

(1) Upon the application of any hospital that is operated by a public hospital agency or a nonprofit hospital agency and that employs and maintains its own proprietary police department or security department and subject to section 4973.171 of the Revised Code, the secretary of state may appoint and commission any persons that the hospital designates, or as many of those persons as the secretary of state considers proper, to act as police officers for the hospital. No person who is appointed as a police officer under this division shall engage in any duties or activities as a police officer for the hospital or any affiliate or subsidiary of the hospital unless all of the following apply:

(a) The chief of police of the municipal corporation in which the hospital is located or, if the hospital is located in the unincorporated area of a county, the sheriff of that county has granted approval to the hospital to permit persons appointed as police officers under this division to engage in those duties and activities. The approval required by this division is general in nature and is intended to cover in the aggregate all persons appointed as police officers for the hospital under this division; a separate approval is not required for each appointee on an individual basis.

(b) Subsequent to the grant of approval described in division (D)(1)(a) of this section, the hospital has entered into a written agreement with the chief of police of the municipal corporation in which the hospital is located or, if the hospital is located in the unincorporated area of a county, with the sheriff of that county, that sets forth the standards and criteria to govern the interaction and cooperation between persons appointed as police officers for the hospital under this division and law enforcement officers serving the agency represented by the chief of police or sheriff who signed the agreement in areas of their concurrent jurisdiction. The written agreement shall be signed by the appointing authority of the hospital and by the chief of police or sheriff. The standards and criteria may include, but are not limited to, provisions governing the reporting of offenses discovered by hospital police officers to the agency represented by the chief of police or sheriff, provisions governing investigatory responsibilities relative to offenses committed on hospital property, and provisions governing the processing and confinement of persons arrested for offenses committed on hospital property. The agreement required by this division is intended to apply in the aggregate to all persons appointed as police officers for the hospital under this division; a separate agreement is not required for each appointee on an individual basis.

(c) The person has successfully completed a training program approved by the Ohio peace officer training commission and has been certified by the commission. A person appointed as a police officer under this division may attend a training program approved by the commission and be certified by the commission regardless of whether the appropriate chief of police or sheriff has granted the approval described in division (D)(1)(a) of this section and regardless of whether the hospital has entered into the written agreement described in division (D)(1)(b) of this section with the appropriate chief of police or sheriff.

(2)

(a) A person who is appointed as a police officer under division (D)(1) of this section is entitled, upon the grant of approval described in division (D)(1)(a) of this section and upon the person's and the hospital's compliance with the requirements of divisions (D)(1)(b) and (c) of this section, to act as a police officer for the hospital on the premises of the hospital and of its affiliates and subsidiaries that are within the territory of the municipal corporation served by the chief of police or the unincorporated area of the county served by the sheriff who signed the written agreement described in division (D)(1)(b) of this section, whichever is applicable, and anywhere else within the territory of that municipal corporation or within the unincorporated area of that county. The authority to act as a police officer as described in this division is granted only if the person, when engaging in that activity, is directly in the discharge of the person's duties as a police officer for the hospital. The authority to act as a police officer as described in this division shall be exercised in accordance with the standards and criteria set forth in the written agreement described in division (D)(1)(b) of this section.

(b) Additionally, a person appointed as a police officer under division (D)(1) of this section is entitled, upon the grant of approval described in division (D)(1)(a) of this section and upon the person's and the hospital's compliance with the requirements of divisions (D)(1)(b) and (c) of this section, to act as a police officer elsewhere, within the territory of a municipal corporation or within the unincorporated area of a county, if the chief of police of that municipal corporation or the sheriff of that county, respectively, has granted approval for that activity to the hospital, police department, or security department served by the person as a police officer and if the person, when engaging in that activity, is directly in the discharge of the person's duties as a police officer for the hospital. The approval described in this division may be general in nature or may be limited in scope, duration, or applicability, as determined by the chief of police or sheriff granting the approval.

(3) Police officers appointed under division (D)(1) of this section shall hold office for three years, unless, for good cause shown, their commission is revoked by the secretary of state or by the hospital, as provided by law. As used in divisions (D)(1) to (3) of this section, "public hospital agency" and "nonprofit hospital agency" have the same meanings as in section 140.01 of the Revised Code.

(E)

(1) Upon the application of any owner or operator of an amusement park that has an average yearly attendance in excess of six hundred thousand guests and that employs and maintains its own proprietary police department or security department and subject to section 4973.171 of the Revised Code, any judge of the municipal court or county court that has territorial jurisdiction over the amusement park may appoint and commission any persons that the owner or operator designates, or as many of those persons as the judge considers proper, to act as police officers for the amusement park. If the amusement park is located in more than one county, any judge of the municipal court or county court of any of those counties may make the appointments and commissions as described in this division. No person who is appointed as a police officer under this division shall engage in any duties or activities as a police officer for the amusement park or any affiliate or subsidiary of the owner or operator of the amusement park unless all of the following apply:

(a) The appropriate chief or chiefs of police of the political subdivision or subdivisions in which the amusement park is located as specified in this division have granted approval to the owner or operator of the amusement park to permit persons appointed as police officers under this division to engage in those duties and activities. If the amusement park is located in a single municipal corporation or a single township, the chief of police of that municipal corporation or township is the appropriate chief of police for the grant of approval under this division. If the amusement park is located in two or more townships, two or more municipal corporations, or one or more townships and one or more municipal corporations, the chiefs of police of all of the affected townships and municipal corporations are the appropriate chiefs of police for the grant of approval under this division, and the approval must be jointly granted by all of those chiefs of police. The approval required by this division is general in nature and is intended to cover in the aggregate all persons appointed as police officers for the amusement park under this division. A separate approval is not required for each appointee on an individual basis.

(b) Subsequent to the grant of approval described in division (E)(1)(a) of this section, the owner or operator has entered into a written agreement with the appropriate chief or chiefs of police of the political subdivision or subdivisions in which the amusement park is located as specified in this division and has provided the sheriff of the county in which the political subdivision or subdivisions are located with a copy of the agreement. If the amusement park is located in a single municipal corporation or a single township, the chief of police of that municipal corporation or township is the appropriate chief of police for entering into the written agreement under this division. If the amusement park is located in two or more townships, two or more municipal corporations, or one or more townships and one or more municipal corporations, the chiefs of police of all of the affected townships and municipal corporations are the appropriate chiefs of police for entering into the written agreement under this division, and the written agreement must be jointly entered into by all of those chiefs of police. The written agreement between the owner or operator and the chief or chiefs of police shall address the scope of activities, the duration of the agreement, and mutual aid arrangements and shall set forth the standards and criteria to govern the interaction and cooperation between persons appointed as police officers for the amusement park under this division and law enforcement officers serving the agency represented by the chief of police who signed the agreement. The written agreement shall be signed by the owner or operator and by the chief or chiefs of police who enter into it. The standards and criteria may include, but are not limited to, provisions governing the reporting of offenses discovered by the amusement park's police officers to the agency represented by the chief of police of the municipal corporation or township in which the offense occurred, provisions governing investigatory responsibilities relative to offenses committed on amusement park property, and provisions governing the processing and confinement of persons arrested for offenses committed on amusement park property. The agreement required by this division is intended to apply in the aggregate to all persons appointed as police officers for the amusement park under this division. A separate agreement is not required for each appointee on an individual basis.

(c) The person has successfully completed a training program approved by the Ohio peace officer training commission and has been certified by the commission. A person appointed as a police officer under this division may attend a training program approved by the commission and be certified by the commission regardless of whether the appropriate chief of police has granted the approval described in division (E)(1)(a) of this section and regardless of whether the owner or operator of the amusement park has entered into the written agreement described in division (E)(1)(b) of this section with the appropriate chief of police.

(2)

(a) A person who is appointed as a police officer under division (E)(1) of this section is entitled, upon the grant of approval described in section (E)(1)(a) of this section and upon the person's and the owner or operator's compliance with the requirements of division (E)(1)(b) and (c) of this section, to act as a police officer for the amusement park and its affiliates and subsidiaries that are within the territory of the political subdivision or subdivisions served by the chief of police, or respective chiefs of police, who signed the written agreement described in division (E)(1)(b) of this section, and upon any contiguous real property of the amusement park that is covered by the written agreement, whether within or adjacent to the political subdivision or subdivisions. The authority to act as a police officer as described in this division is granted only if the person, when engaging in that activity, is directly in the discharge of the person's duties as a police officer for the amusement park. The authority to act as a police officer as described in this division shall be exercised in accordance with the standards and criteria set forth in the written agreement described in division (E)(1)(b) of this section.

(b) In addition to the authority granted under division (E)(2)(a) of this section, a person appointed as a police officer under division (E)(1) of this section is entitled, upon the grant of approval described in division (E)(1)(a) of this section and upon the person's and the owner or operator's compliance with the requirements of divisions (E)(1)(b) and (c) of this section, to act as a police officer elsewhere within the territory of a municipal corporation or township if the chief of police of that municipal corporation or township has granted approval for that activity to the owner or operator served by the person as a police officer and if the person, when engaging in that activity, is directly in the discharge of the person's duties as a police officer for the amusement park. The approval described in this division may be general in nature or may be limited in scope, duration, or applicability, as determined by the chief of police granting the approval.

(3) Police officers appointed under division (E)(1) of this section shall hold office for five years, unless, for good cause shown, their commission is revoked by the appointing judge or the judge's successor or by the owner or operator, as provided by law.

(F) A fee of fifteen dollars for each commission applied for under this section shall be paid at the time the application is made, and this amount shall be returned if for any reason a commission is not issued.

Effective Date: 09-26-2003; 05-03-2005; 04-14-2006; 04-06-2007



Section 4973.171 - Felony conviction precludes or terminates employment.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The secretary of state shall not appoint or commission a person as a police officer for a bank, savings and loan association, credit union, or association of banks, savings and loan associations, or credit unions under division (A) of section 4973.17 of the Revised Code; for a railroad company under division (B) of section 4973.17 of the Revised Code ; or for a hospital under division (D) of section 4973.17 of the Revised Code on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The secretary of state shall revoke the appointment or commission of a person appointed or commissioned as a police officer for a bank, savings and loan association, credit union, or association of banks, savings and loan associations, or credit unions; for a railroad company; or for a hospital under division (A), (B), or (D) of section 4973.17 of the Revised Code if that person does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the person agrees to surrender the certificate awarded to that person under section 109.77 of the Revised Code.

(b) The secretary of state shall suspend the appointment or commission of a person appointed or commissioned as a police officer for a bank, savings and loan association, credit union, or association of banks, savings and loan associations, or credit unions; for a railroad company; or for a hospital under division (A), (B), or (D) of section 4973.17 of the Revised Code if that person is convicted, after trial, of a felony. If the person files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the person does not file a timely appeal, the secretary of state shall revoke the appointment or commission of that person as a police officer for a bank, savings and loan association, credit union, or association of banks, savings and loan associations, or credit unions; for a railroad company; or for a hospital. If the person files an appeal that results in that person's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that person, the secretary of state shall reinstate the appointment or commission of that person as a police officer for a bank, savings and loan association, credit union, or association of banks, savings and loan associations, or credit unions; for a railroad company; or for a hospital. A person whose appointment or commission is reinstated under division (B)(2)(b) of this section shall not receive any back pay unless that person's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the person of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension or revocation of the appointment or commission of a person as a police officer for a bank, savings and loan association, credit union, or association of banks, savings and loan associations, or credit unions; for a railroad company; or for a hospital under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

(C)

(1) A judge of a municipal court or county court that has territorial jurisdiction over an amusement park shall not appoint or commission a person as a police officer for the amusement park under division (E) of section 4973.17 of the Revised Code on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2) The judge shall revoke the appointment or commission of a person appointed or commissioned as a police officer for an amusement park under division (E) of section 4973.17 of the Revised Code if that person does either of the following:

(a) Pleads guilty to a felony;

(b) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the person agrees to surrender the certificate awarded to that person under section 109.77 of the Revised Code.

(3) The judge shall suspend the appointment or commission of a person appointed or commissioned as a police officer for an amusement park under division (E) of section 4973.17 of the Revised Code if that person is convicted, after trial, of a felony. If the person files an appeal from that conviction and that conviction is upheld by the highest court to which the appeal is taken or if the person does not file a timely appeal, the judge shall revoke the appointment or commission of that person as a police officer for an amusement park. If the person files an appeal that results in that person's acquittal of the felony or conviction of a misdemeanor or in the dismissal of the felony charge against that person, the judge shall reinstate the appointment or commission of that person as a police officer for an amusement park. A person whose appointment or commission is reinstated under division (C)(3) of this section shall not receive any back pay unless that person's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the person of a felony.

(4) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(5) The suspension or revocation of the appointment or commission of a person as a police officer for an amusement park under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004; 05-03-2005; 06-30-2005; 04-14-2006



Section 4973.18 - Oath of office and commission - powers - liabilities.

Before entering upon the duties of his office, each policeman appointed under section 4973.17 of the Revised Code shall take and ascribe an oath of office which shall be indorsed on his commission, and said commission with the oath shall be recorded in the office of the secretary of state who shall charge and collect a fee of one dollar for such recording. Policemen so appointed and commissioned shall severally possess and exercise the powers of, and be subject to the liabilities of, municipal policemen while discharging the duties for which they are appointed.

Effective Date: 10-01-1953



Section 4973.19 - Power of police to enforce regulations and make arrests.

A company which avails itself of sections 4973.17 and 4973.18 of the Revised Code may make needful regulations to promote the public convenience and safety in and about its depots, stations, and grounds, not inconsistent with law, and print and post such regulations conspicuously upon its depots or station buildings. Policemen appointed under such sections shall enforce and compel obedience to such regulations. The keeper of jails, lockups, or station houses in each county shall receive persons arrested for the commission of an offense against such regulations or the laws of the state upon or along the railroad or premises of such company.

Effective Date: 10-01-1953



Section 4973.20 - When police to wear badges.

Except while acting in the discharge of duty as a detective for the railroad, every policeman appointed under section 4973.17 of the Revised Code shall, when on duty, wear in plain view a metallic shield with the word "police" and the name of the railroad for which he is appointed inscribed on it.

Effective Date: 10-01-1953



Section 4973.21 - Compensation.

The compensation of policemen appointed or commissioned as provided in section 4973.17 of the Revised Code shall be paid by the company for which they respectively are appointed, and at such rates as are agreed upon by the parties.

Effective Date: 10-01-1953



Section 4973.22 - Notice terminating services filed with secretary of state.

When a company no longer requires the services of a policeman appointed as provided in section 4973.17 of the Revised Code, it may file in the office of the secretary of state a notice to that effect signed by its authorized officer, which notice shall be noted by the secretary of state upon the margin of the record where the commission is recorded, and thereupon the power of such policeman shall cease. No charge shall be made by the secretary of state for the filing of such notice.

Effective Date: 10-01-1953



Section 4973.23 - Detention upon probable cause by conductor or ticket agent.

(A) A conductor of any train carrying passengers or of the cars of any interurban railroad carrying passengers, and a ticket agent employed in or about a railroad or interurban railroad station, while on duty on the train or cars, or in or about the station, who has probable cause to believe that a person has committed an offense may detain the person in a reasonable manner and for a reasonable length of time within the train, the cars, or the station, for the purpose of recovering any property involved in the offense, causing an arrest to be made by a peace officer, or obtaining a warrant of arrest.

(B) A conductor or ticket agent acting under division (A) of this section shall not search the person detained, search or seize any property belonging to the person detained without the person's consent, or use undue restraint upon the person detained.

(C) Any peace officer, as defined in section 2935.01 of the Revised Code, may arrest without a warrant any person who the officer has probable cause to believe has committed any violation of law and shall make the arrest within a reasonable time after the commission of the violation of law.

Effective Date: 03-23-2000



Section 4973.24 - Conductor may eject passenger.

When a passenger is guilty of disorderly conduct, uses obscene language, or plays a game of cards or chance for money or other thing of value on a passenger train or the cars of an interurban railroad carrying passengers, the conductor of such train or cars shall stop his train or cars at the place where such offense is committed, or at the next stopping place for such train or cars and eject such passenger from the train or cars, using only such force as is necessary. The conductor may command the assistance of employees of the company, person, or firm owning or operating such railroad or interurban railroad and of the passengers on such train or cars, to assist in such removal. Before removing such passenger, the conductor shall tender to the passenger such proportion of the fare he paid as the distance he then is from the place to which he paid fare bears to the whole distance for which his fare is paid.

Effective Date: 10-01-1953



Section 4973.25 - Liability for conductor's conduct.

In no case shall the liability of a railroad company for damages caused by the conduct of its conductor be affected by section 4973.23 or 4973.24 of the Revised Code.

Effective Date: 03-23-2000



Section 4973.26 - Negligence of official duty.

No conductor having charge of a passenger train or of the cars of any interurban railroad carrying passengers within this state shall willfully neglect his duty as required by sections 4973.24 and 4973.25 of the Revised Code, or fail to use all the means in his power to carry out such sections. Whoever violates this section is guilty of negligence of official duty.

Effective Date: 10-01-1953



Section 4973.99 - Penalty.

(A) Whoever violates section 4973.12 of the Revised Code shall be fined not less than fifty nor more than one hundred dollars or imprisoned not less than ten nor more than thirty days.

(B) Whoever violates section 4973.26 of the Revised Code shall be fined not less than five nor more than twenty-five dollars.

Effective Date: 10-01-1953






Chapter 4981 - RAIL DEVELOPMENT COMMISSION

Section 4981.01 - Rail development commission definitions.

As used in sections 4981.01 to 4981.34 of the Revised Code:

(A) "Person" means, in addition to the meaning given that term in division (C) of section 1.59 of the Revised Code, any unit of local government, any local or regional transportation authority, and any private corporation or organization.

(B) "Rail property" means any asset or right that is used or is useful in providing rail service, including tracks, rolling stock, rights-of-way, bridges, grade crossing equipment, terminals, stations, parking facilities, and other rail facilities.

(C) "Rail service" means freight, intercity passenger, commuter, and high speed rail transportation service.

(D) "Regional rail reorganization act" means the "Regional Rail Reorganization Act of 1973," 87 Stat. 986, 45 U.S.C.A. 701, as amended.

(E) "Local or regional transportation authority" includes a county transit board, a board of county commissioners operating a county transit system, a regional transit authority, a regional transit commission, or any other local or regional transportation authority or agency.

(F) "Qualifying subdivision" means a county, township, or municipal corporation in this state that is levying a tax for the purpose of acquiring, rehabilitating, or developing rail service or rail property pursuant to division (CC) of section 5705.19 of the Revised Code.

(G) "Ancillary system facilities" means all facilities desirable in connection with the operation and maintenance of a rail system such as parking lots, retail establishments, restaurants, hotels, offices, and other commercial or support facilities, located within or outside the right-of-way of the rail system.

(H) "Corridor" means a designated portion of a rail system serving two or more designated urban areas.

(I) "Franchise" means a license approved by the Ohio rail development commission that grants exclusive rights to a private corporation or organization to plan, construct, finance, lease, improve, use, operate, maintain, and set and collect charges for the use of a rail system or a portion of a rail system, such as a corridor, for a period of years as permitted by section 4981.29 of the Revised Code, as system owner or as lessee from or agent of the commission.

(J) "Franchise agreement" means the agreement executed between the Ohio rail development commission and a person to whom a franchise is awarded.

(K) "3-C corridor" means the corridor connecting Cincinnati, Columbus, and Cleveland.

Effective Date: 10-25-1995



Section 4981.02 - Ohio rail development commission.

(A) There is hereby created the Ohio rail development commission, as an independent agency of the state within the department of transportation, consisting of seven members appointed by the governor with the advice and consent of the senate, two members of the Ohio senate, one of whom shall be appointed by and serve at the pleasure of the president of the senate and one of whom shall be appointed by and serve at the pleasure of the minority leader of the senate, two members of the Ohio house of representatives, one of whom shall be appointed by and serve at the pleasure of the speaker of the house of representatives and one of whom shall be appointed by and serve at the pleasure of the minority leader of the house of representatives, and two members representing the general public, one of whom shall be appointed by the president of the senate and one of whom shall be appointed by the speaker of the house of representatives. The director of transportation and the director of development, or their designees, shall be ex officio members of the commission. Of the members appointed by the governor, one shall serve as chairman of the commission, one shall represent the interests of a freight rail company, one shall represent the interests of passenger rail service, one shall have expertise in infrastructure financing, one shall represent the interests of organized labor, one shall represent the interests of manufacturers, and one shall represent the general public. All members shall be reimbursed for actual expenses incurred in the performance of their duties. The members of the commission from the Ohio senate and the Ohio house of representatives shall serve as nonvoting members. No more than four members of the seven appointed to the commission by the governor shall be from the same political party. Each member of the commission shall be a resident of this state.

(B) Within sixty days after the effective date of this amendment, the governor shall make initial appointments to the commission. Of the initial appointments made to the commission, three shall be for a term ending three years after the effective date of this amendment, and three shall be for a term ending six years after that date. Terms for all other appointments made to the commission shall be for six years. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy shall have the same qualifications as his predecessor. Each term shall end on the same day of the same month of the year as did the term which it succeeds. Each appointed member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy before the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term. Any appointed member shall continue in office subsequent to the expiration date of his term until his successor takes office, or for a period of sixty days, whichever occurs first. All members shall be eligible for reappointment.

(C) The commission may employ an executive director, who shall have appropriate experience as determined by the commission, and a secretary-treasurer and other employees that the commission considers appropriate. The commission may fix the compensation of the employees.

(D) Six members of the commission shall constitute a quorum, and the affirmative vote of six members shall be necessary for any action taken by the commission. No vacancy in the membership of the commission shall impair the rights of a quorum to exercise all the rights and perform all the duties of the commission.

(E) All members of the commission are subject to Chapter 102. of the Revised Code.

(F) The department of transportation may use all appropriate sources of revenue to assist the commission in developing and implementing rail service.

(G) Expenditures by the department of transportation, the Ohio rail development commission, or any other state agency for capital improvements for the development of passenger rail shall be subject to the approval of the controlling board with an affirmative vote of not fewer than five members, including the affirmative vote of a majority of the controlling board members appointed by the president of the senate and a majority of the controlling board members appointed by the speaker of the house of representatives. All public funds acquired by the commission shall be used for developing, implementing, and regulating rail service and not for operating rail service unless the general assembly specifically approves the expenditure of funds for operating rail service.

Amended by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 10-29-1995



Section 4981.03 - Duties of rail development commission.

(A) The Ohio rail development commission shall do all of the following:

(1) Develop, promote, and support safe, adequate, and efficient rail service throughout the state;

(2) Maintain adequate programs of investigation, research, promotion, planning, and development for rail service, which programs shall include the consideration of recommendations by public or private planning organizations;

(3) Provide for the participation of private corporations or organizations and the public in the development, construction, operation, and maintenance of rail service, and as franchisees of rail service.

(B) In regard to rail service, the Ohio rail development commission is the successor of the Ohio high speed rail authority and the division of rail transportation of the department of transportation. The commission shall succeed to all federal allotments, entitlements, subsidies, and grants now existing, whether such allotments, entitlements, subsidies, and grants are encumbered or unencumbered, in the same manner and with the same authority as the Ohio high speed rail authority and the division of rail transportation exercised prior to October 20, 1994.

(C) Every authority, commission, department, or other agency of this state shall provide the commission with data, plans, research, and any other information that the commission requests to assist it in performing its duties pursuant to this chapter.

(D) The commission may request and contract with any railroad to provide it with data and information necessary to carry out the purposes of this chapter. All railroads operating within this state shall provide the requested data and information to the commission. The commission shall not disclose any confidential data or information supplied to it.

(E) The commission shall cooperate with the director of development by exercising the commission's duty to promote and develop rail service in this state in conjunction with the director's exercise of his duty to promote the economic development of this state.

(F) The commission, when developing rail service throughout the state, may give priority to projects undertaken within the geographic boundaries of qualifying subdivisions.

Effective Date: 10-20-1994; 12-30-2004; 06-27-2005



Section 4981.031 - Applying for federal loans.

(A) The Ohio rail development commission or the department of transportation, on behalf of the commission, may apply for and receive from the United States government loans and grants in accordance with any federal law or program concerning rail transportation.

(B) It is hereby found and determined that rail transportation is an essential and indispensable part of the commerce and industry of the state and is of vital importance to the creation and preservation of jobs and employment opportunities and to the improvement of the economic welfare of the people of the state, and that rail transportation creates, promotes, and is a part of the continuous exchange of goods and services in the state economy. It is further found and determined that the authority granted by Chapter 4981. of the Revised Code is consistent with and will effect the purposes of Section 13 of Article VIII, Ohio Constitution, that rail transportation is part of and is directly related to industry, commerce, distribution, and research under Section 13 of Article VIII, Ohio Constitution, and that it is in the public interest and a proper public purpose under Section 13 of Article VIII, Ohio Constitution, for the state to acquire, construct, enlarge, improve, or equip, and to sell, lease, or exchange, or otherwise dispose of property, structures, equipment, and facilities for rail transportation, all as provided in Chapter 4981. of the Revised Code, and that such activities will contribute to the creation or preservation of jobs or employment opportunities or the improvement of the economic welfare of the people of the state. Chapter 4981. of the Revised Code, being necessary for the welfare of the state and its people, shall be liberally construed to effect its purposes.

Effective Date: 10-20-1994



Section 4981.032 - Issuing grants and loans.

The Ohio rail development commission may issue grants and loans to any transportation authority or to any person for the purpose of continuing or instituting rail transportation in the state. The grants and loans may be used for rehabilitation, construction, planning, relocation, or acquisition of rail transportation or rail property, or for substitute service. The grants and loans may be provided by the commission with funds from the United States government, the state, any transportation authority, or any person, or from any combination of those sources. The commission shall establish eligibility and distribution criteria for the grants and loans.

Effective Date: 10-20-1994



Section 4981.033 - Indemnification - liability insurance coverage.

(A) Notwithstanding section 4961.37 of the Revised Code, a railroad company, public agency, or other person operating passenger rail service on a right-of-way owned by another shall indemnify and hold harmless the owner, user, or other rights holder for liability for any damages arising out of passenger operations conducted by or on behalf of the railroad company, public agency, or other person operating passenger rail service and for all claims for damages for harm arising from any accident or incident occurring in connection with the operations conducted by or on behalf of the railroad company, public agency, or other person operating passenger rail service.

(B) Each railroad company, public agency, or other person operating passenger rail service on a right-of-way owned by another shall maintain an aggregate limit of liability coverage of no less than two hundred million dollars.

(C) The liability for damages for harm, including any punitive damages, of a railroad company or other entity over whose tracks passenger rail service operations are conducted by another shall not be in an amount greater than the limits of the liability coverage maintained by the railroad company, public agency, or other person operating passenger rail service.

(D) Division (A) of this section shall not apply if the railroad company or other entity over whose tracks the passenger rail service operations are conducted, committed an act or omission with reckless, wanton, willful, or gross negligence and the act or omission proximately caused the harm in question.

(E) The operator of an excursion rail service and the owner of any railroad property over which the excursion rail service will be provided may negotiate to determine the amount of liability coverage necessary to satisfy the owner's private insurance requirements. If the operator and owner reach agreement on the amount of private insurance coverage so required, division (B) of this section shall not apply to the operation of the excursion rail service over that railroad property. This division does not require any owner of railroad property to enter into such negotiations, to agree to an amount of liability coverage that the owner determines to be insufficient indemnification, nor to permit any excursion rail service operator to have access to the railroad property.

(F) As used in this section:

(1) "Harm" means injury, death, or loss to person or property.

(2) "Passenger rail service" includes intercity passenger, commuter, or high speed rail transportation service.

(3) "Excursion rail service" means any rail passenger service that is undertaken primarily for education, entertainment, recreation, or scenic observation and that does not involve any of the following:

(a) The carrying of freight other than the personal luggage of the passengers or crew, or supplies and equipment necessary to serve the needs of the passengers or crew;

(b) The carrying of passengers who are commuting to work;

(c) The carrying of passengers who are traveling to a final destination solely for business or commercial purposes.

Effective Date: 06-30-1997



Section 4981.04 - Plan for construction and operation of intercity conventional or high speed passenger transportation system.

(A) The Ohio rail development commission shall prepare a plan for the construction and operation of an intercity conventional or high speed passenger transportation system in this state. The system shall be constructed and operated by the commission. The plan for construction and operation shall be based on existing studies, and shall state that the system's initial route will connect Cleveland, Columbus, and Cincinnati and any points in between those cities determined by the authority. The plan shall include the following information:

(1) The route alignment of the proposed system;

(2) The proposed technology;

(3) The size, nature, and scope of the proposed system;

(4) The sources of the public and private revenue needed to finance the system;

(5) The projected ability of all revenue sources to meet both capital and operating funding requirements of the proposed system;

(6) The construction, operation, and management plan for the system, including a timetable for construction and the proposed location and number of transit stations considered necessary;

(7) The likelihood that Ohio-based corporations will be used to manufacture or supply components of the proposed system;

(8) The likelihood that additional or subsidiary development will be generated;

(9) The extent to which the proposed system will create an additional or reduced demand for sources of energy;

(10) Any changes in the law necessary to implement the proposed system;

(11) The proposed system's impact on the economy of the state and on the economic and other public policies of the state. The commission may revise any plan of the Ohio high speed rail authority or may submit a separate plan for construction and operation and a funding request to the governor, the speaker of the house of representatives, and to the president of the senate. Any plan for an intercity conventional or high speed passenger transportation system submitted by the commission pursuant to this section shall not propose the operation of such a system by the state other than through the commission.

Effective Date: 10-20-1994



Section 4981.05 - Application for loans or other assistance.

(A) Any local or regional transportation authority may apply for a rail service continuation subsidy, acquisition or modernization loan, or any other assistance provided by the Regional Rail Reorganization Act for the purpose of providing any rail service that is consistent with rail service provided under this chapter. Any local or regional transportation authority may exercise, or may be created to exercise, such authority, administrative jurisdiction, and fiscal control as is necessary to obtain such assistance and provide such rail service.

(B) For the purposes of this section, "transit system" as used in section 306.04 of the Revised Code, and "transit facility" as used in sections 306.30 and 306.81 of the Revised Code, include rail service.

Effective Date: 10-20-1994



Section 4981.06 - Acquiring property, facilities, or equipment.

(A) The Ohio rail development commission may purchase or lease any portion of the rail property of a railroad corporation, and may purchase or lease any other property, facilities, or equipment considered necessary by the commission for the operation of rail services, and the maintenance of track and other rail property. For the purpose of acquiring such property the commission may obtain acquisition loans from the federal government.

(B) Where it is necessary for the purpose of implementing rail service under this chapter, the commission, with the approval of the director of transportation, may appropriate real property. All such appropriations shall be made pursuant to sections 163.01 to 163.22 of the Revised Code.

Effective Date: 10-20-1994



Section 4981.07 - Restoration, repair, relocation, or upgrading rail property.

(A) The Ohio rail development commission may restore, repair, relocate, or upgrade any rail property purchased, leased, or maintained by the commission. The commission may restore, repair, relocate, or upgrade any rail property owned by another person as long as such action is necessary for the efficient operation of rail services provided by the commission. The commission may obtain modernization loans from the federal government to restore or repair rail property acquired by the commission for the purpose of implementing rail service.

(B) The commission may operate any rail property acquired by it over track owned or leased by the commission, or over track owned by another person pursuant to an agreement with that person as long as such action is necessary for the efficient operation of rail service provided by the commission pursuant to this chapter.

(C) The commission may enter into agreements with the department of transportation, boards of county commissioners, boards of township trustees, legislative authorities of municipal corporations, with other governmental agencies or organizations, and with private corporations or organizations in order to facilitate implementation of rail service.

Effective Date: 10-20-1994



Section 4981.08 - Sale, transfer, or lease of rail property.

(A) The Ohio rail development commission may sell, transfer, or lease any of the rail property that it possesses to any person for the continuation and operation of any rail service that is provided for pursuant to this chapter.

(B) The commission may assist any person to obtain an order or certificate required by the interstate commerce commission for the performance of rail services in this state.

(C) The commission may cooperate with other states in carrying out the provisions of this chapter and may enter into any agreements with other states for the operation of rail services, including the joint purchasing or leasing of rail property.

Effective Date: 10-20-1994



Section 4981.09 - Rail development fund.

There is hereby created in the state treasury the rail development fund. The fund shall consist of such moneys as may be provided by law, including moneys received from the sale, transfer, or lease of any rail property pursuant to section 4981.08 of the Revised Code. Moneys in the fund shall be used for the purpose of acquiring, rehabilitating, or developing rail property or service, or for participation in the acquisition of rail property with the federal government, municipal corporations, townships, counties, or other governmental agencies. For the purpose of acquiring such rail property, the Ohio rail development commission may obtain acquisition loans from the federal government or from any other source. The fund shall also be used to promote, plan, design, construct, operate, and maintain passenger and freight rail transportation systems, and may be used to pay the administrative costs of the Ohio rail development commission associated with conducting any authorized rail program, and for any purpose authorized by sections 4981.03 and 5501.56 of the Revised Code. The fund shall not be used to provide loan guarantees.

Effective Date: 09-29-1999



Section 4981.091 - Federal rail fund.

There is hereby created in the state treasury the federal rail fund. The fund shall consist of money received pursuant to section 4981.08 of the Revised Code and such other money as may be provided by law. The fund shall be used to acquire, rehabilitate, or develop rail property or service; to participate in the acquisition of rail property with the federal government, municipal corporations, townships, counties, or other governmental agencies; and to promote, plan, design, construct, operate, and maintain passenger and freight rail transportation systems. The fund also may be used to pay the administrative costs of the Ohio rail development commission associated with conducting any authorized rail program, and for any purpose authorized by sections 4981.03 and 5501.56 of the Revised Code. The fund shall not be used to provide loan guarantees. Investment earnings on moneys credited to the fund shall be retained by the fund. In acquiring rail property, the Ohio rail development commission may obtain acquisition loans from the federal government or from any other source.

Effective Date: 09-16-1998



Section 4981.10 - Conditions for purchasing property, facilities or equipment.

As long as such action does not violate covenants made on behalf of or for the benefit of the holders of bonds, notes, or other obligations of the Ohio rail development commission, the Ohio rail development commission may purchase any portion of the rail property of a railroad corporation and may purchase any other property, facilities, or equipment considered necessary by the commission for the operation of rail services, subject to the following conditions:

(A) Upon inspection of the rail property the commission determines that the rail property is suitable for the efficient operation of rail services;

(B) The controlling board approves the purchase of the rail property by an affirmative vote of no fewer than five members.

Effective Date: 10-20-1994



Section 4981.11 - Bond proceedings definitions.

(A) "Commission" means the Ohio rail development commission created in section 4981.02 of the Revised Code, the duties, powers, responsibilities, and functions of which are specified in this chapter.

(B) "Bond" means revenue bonds, notes, or other obligations including current or advance refunding bonds issued by the commission to effect the intents and purposes of this chapter and any bond issued by a qualifying subdivision or local or regional transportation authority pursuant to Chapter 133. of the Revised Code or otherwise as provided by the constitution and laws of this state.

(C) "Bond proceedings" means any bond proceedings, as defined in division (E) of section 9.98 of the Revised Code, with respect to bonds, including, without limitation, the bond legislation with respect thereto.

(D) "Cost," as applied to rail service projects, means the cost of acquisition, repair, renovation, and construction thereof; the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, credit enhancements, or credit facility and interests required by any person, qualifying subdivision, a local or regional transportation authority, or the commission for such acquisition, renovation, repair, or construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which buildings or structures may be moved; the cost of diverting highways, interchange of highways, access roads to private property, railroad rights-of-way including the cost of land or easement therefor; the cost of all machinery, furnishing, and equipment; all finance charges, and interest prior to and during the construction and for no more than eighteen months after completion of construction or acquisition; the cost of all legal services and expenses; the cost of all plans, specifications, surveys, and estimates of cost; all working capital and other expenses necessary or incident to determining the feasibility or practicability of acquiring, renovating, repairing, or constructing any such project; the financing of such acquisition, renovation, repair, refunding, or construction, including the amount authorized in the resolution of the commission providing for the issuance of bonds to be paid into any special funds from the proceeds of such bonds; and the financing of the placing of any such rail service project in operation, if necessary. Any obligations or expenses incurred after December 19, 1986, by any person, qualifying subdivision, or local or regional transportation authority, with the approval of the commission, for surveys, borings, preparation of plans and specifications, and other engineering services in connection with the acquisition, renovation, repair, or construction of a project shall be regarded as a part of the cost of such project and shall be reimbursed out of the proceeds of grants, loans, or bonds as authorized by this chapter.

(E) "Credit facility" means any credit facility, as defined in division (G) of section 9.98 of the Revised Code, with respect to bonds.

(F) "Floating rate interest structure" means any floating rate interest structure, as defined in division (I) of section 9.98 of the Revised Code, with respect to bonds.

(G) "Indexing agent" means any indexing agent, as defined in division (J) of section 9.98 of the Revised Code, with respect to bonds.

(H) "Rail service project" or "project" means any project of an essential public nature which is considered a part of the rail service system, including, without limitation, permitted loan purposes which are specifically declared to be for an essential public purpose.

(I) "Interest rate period" means any interest rate period, as defined in division (K) of section 9.98 of the Revised Code, with respect to bonds.

(J) "Issuer" means the commission.

(K) "Participation agreement" means any participation agreement, loan agreement, lease agreement, bond purchase agreement, or other agreement between or among any person, qualifying subdivision, or local or regional transportation authority and the commission pursuant to which the commission agrees to lend moneys to the person, qualified subdivision, or local or regional transportation authority, and the person, qualifying subdivision, or local or regional transportation authority agrees to repay the moneys so lent, in accordance with this chapter and the applicable bond proceedings and on the terms and subject to the conditions set forth in such agreement.

(L) "Permitted loan purpose" means any of the following:

(1) The payment of the costs of the acquisition or construction of any property, asset, or improvement with an estimated life or usefulness of one year or more, including land and interests therein, and including reconstructions, enlargements, and extensions of any such property, asset, or improvement having an estimated life or usefulness of one year or more, of the commission provided that such estimated life or usefulness shall be certified by the fiscal officer of the person, qualifying subdivision, or local or regional transportation authority to which the loan is to be made to that person, qualifying subdivision, or local or regional transportation authority;

(2) The payment of any final judgment, regardless of whether such judgment arose out of a contractual or noncontractual cause of action;

(3) The reimbursement to any person, qualifying subdivision, or local or regional transportation authority of moneys expended by it for a permitted loan purpose described in divisions (L)(1) and (2) of this section, including, without limitation, rental payments made by any person, qualifying subdivision, or local or regional transportation authority under a lease with an option to purchase if the proceeds of the loan are to be applied to the payment of the purchase price upon the exercise of the option to purchase;

(4) The refunding, including funding and retirement, or advance refunding of the outstanding principal amount of any debt obligation issued or incurred by the commission or by any person, qualifying subdivision, or local or regional transportation authority, including, without limitation, any loan previously made from the commission for a permitted loan purpose of the sort described in divisions (L)(1) and (2) of this section;

(5) The costs and expenses incurred by the commission or by any person, qualifying subdivision, or local or regional transportation authority in obtaining a loan from the commission, including, without limitation, the fees and expenses of attorneys, accountants, engineers, and consultants and the costs and expenses of preparing, printing, and delivering any documents or instruments required to be delivered by any person, qualifying subdivision, or local or regional transportation authority under its participation agreement with the commission.

(M) "Person" means any natural person, partnership, joint venture, corporation, foreign or domestic, state or subdivision thereof, or sovereign government, or province thereof including the United States or any agency or instrumentality thereof.

(N) "Put arrangement" means any put arrangement, as defined in division (N) of section 9.98 of the Revised Code, with respect to bonds.

(O) "Remarketing agent" means a remarketing agent as defined in division (O) of section 9.98 of the Revised Code, with respect to bonds.

(P) "Revenue" means any money or thing of value collected by, or paid to, the commission in connection with any rail project or as principal of or interest, charges, or other fees on loans, including any moneys derived from taxation or any other collections on loans made by the commission to any person, qualifying subdivisions, or local or regional transportation authorities to finance in whole or in part the acquisition, renovation, repair, refunding, or construction of any rail service project or projects, or other money or property which is received by the commission and may be expended for or pledged as revenues pursuant to this chapter.

(Q) "Special fund" means any fund required to be established by the commission pursuant to the bond proceedings with respect to any bonds and into which the bond proceedings require that pledged receipts be deposited and from which the bond proceedings permit the disbursement of the pledged receipts at the times, in the amounts, and for the purposes set forth therein.

(R) "Special revenue loan" means a loan to a qualifying subdivision or local or regional transportation authority by the commission that is payable solely from and secured solely by one or more sources of county or municipal tax or other revenue other than ad valorem property taxes.

Effective Date: 10-20-1994



Section 4981.12 - Financing rail service.

(A) The general assembly hereby finds and declares that increasing requirements for rail service for the people of the state and escalating costs of providing such rail service have created inordinate demands upon the financial resources of the state, qualifying subdivisions, private corporations and organizations, and local and regional transportation authorities necessitating legislation to enable the people of the state to attain a more competitive position in capital markets to provide rail service.

(B) The general assembly hereby finds and declares further that it is in the public interest and is the responsibility of the state to foster and promote by all lawful means the provision of adequate capital markets and facilities for borrowing money for the financing of rail service and the fulfillment of public purposes, and to make it possible for the commission, qualifying subdivisions, private corporations or organizations, and local or regional transportation authorities to obtain new or additional sources of capital funds at acceptable interest costs, including activities to encourage investor interest in the purchase of bonds, notes or other obligations of the commission, or issued by the commission to fund loans it may make to private corporations or organizations under sections 4981.01 to 4981.26 of the Revised Code, as sound and preferred securities for investments.

(C) The general assembly hereby finds and declares further that it is in the public interest and is the responsibility of the state to encourage qualifying subdivisions, local or regional transportation authorities, and other persons to continue their independent undertakings of rail service and fulfillment of public purposes and the financing thereof and to improve or enhance the possibilities of qualifying subdivisions, local or regional transportation authorities, and other persons obtaining funds, to the extent possible, at reduced interest costs, for the orderly financing of rail service projects and fulfillment of public purposes.

(D) The general assembly hereby finds and declares further that it is in the public interest, in order to implement and aid in the discharge of these responsibilities, that a state instrumentality, having been created as a public body corporate with full powers to borrow money and issue its bonds, notes, and other obligations to the end that funds obtained thereby may be used or made available to franchisees to provide capital facilities for rail service by the commission or for the purposes of making loans to qualifying subdivisions, local or regional transportation authorities, private corporations or organizations, and other persons for rail service projects, that such state instrumentality be granted all powers necessary or appropriate to accomplish and carry out these essential public purposes and responsibilities of the state in a manner to make it possible to sell bonds and borrow funds at as low an interest rate as the instrumentality finds and determines to be feasible.

(E) The general assembly further finds and declares that in accomplishing these purposes, the commission, created and established by this chapter, will be acting in all respects for the benefit of the people of the state to serve the public purposes of improving and otherwise promoting their health, education, welfare, safety, and prosperity, and that the commission may act on behalf of the state and its people in serving the essential public purposes described in this section for the benefit of the general public of the state.

Effective Date: 10-20-1994



Section 4981.13 - Issuing loans and bonds to finance rail projects.

To accomplish the public policies and purposes and to meet the responsibility of the state as set forth in this chapter, the Ohio rail development commission may directly undertake and implement and make loans to qualifying subdivisions, local or regional transportation authorities, and other persons for the acquisition, renovation, repair, refunding, or construction of rail service projects by such qualifying subdivisions and local or regional transportation authorities, and may issue bonds, payable solely from revenues, to pay the cost of, or finance, in whole or in part, rail service projects of the commission or loans to any person, qualifying subdivision, or local or regional transportation authority. A project shall not be undertaken unless it has been determined by the commission, based upon information provided to it by the qualifying subdivision, local or regional transportation authority, or other person or agency charged or empowered by law with the responsibility of reporting, to be consistent with any applicable requirements of law. Any resolution of the commission providing for making a loan for any permitted loan purpose or execution of any participation agreement pursuant to this chapter shall include a finding by the commission that such determinations have been made. A participation agreement may be entered into between the commission and each qualifying subdivision, local or regional transportation authority, or other person to which a loan is made or from which bonds are purchased for the acquisition, renovation, repair, or construction of a rail service project, which participation agreement shall include, without limitation, all of the following provisions:

(A) The cost of such project, the amount of the loan or bond purchase, the terms of repayment of such loan or bond purchase and the security therefor;

(B) The specific purposes for which the proceeds of the loan or bond purchase shall be expended, the procedures as to the disbursements of loan or bond purchase proceeds, and the duties and obligations imposed upon the qualifying subdivision, local or regional transportation authority, or other person in regard to the construction, renovation, repair, refunding, or acquisition of the project;

(C) The agreement of the qualifying subdivision, local or regional transportation authority, or other person to raise the funds of provide sufficient credit or guarantee for repayment, through levy, pursuant to an election, contract, lease, fee charges, or otherwise;

(D) The agreement of the qualifying subdivision, local or regional authority, or other person to provide the opinion of its counsel that the obligations of the qualifying subdivision, local or regional transportation authority, or other person comply with all applicable laws, rules, and regulations issued by the commission or other state, federal, or local bodies in regard to the construction, repair, renovation, funding, refunding, or acquisition of the project.

Effective Date: 10-20-1994



Section 4981.131 - Borrowing and bond power not exclusive.

(A) The power and authority provided by this chapter to qualifying subdivisions and local or regional transportation authorities to borrow for permitted loan purposes is in addition and supplemental to, not in derogation of, any other power or authority provided by law for the same or similar purposes, and this chapter provides to qualifying subdivisions or local or regional transportation authorities alternative, not exclusive, means of accomplishing those purposes.

(B) Chapter 133. of the Revised Code shall not apply to issuance of bonds by the Ohio rail development commission or to the authorizing, obtaining, or incurring of any general obligation loan or special revenue loan or to its entering into any participation agreement or delivering any such other instrument to the commission in connection therewith, by any qualifying subdivision or local or regional transportation authority, except to the extent, if any, that provisions of Chapter 133. of the Revised Code are expressly made applicable thereto by this chapter or by the bond proceedings applicable to the bonds from the proceeds of which such loan was made.

(C) For purposes of division (A) of section 5705.41 of the Revised Code, the authorization by a qualifying subdivision or local or regional transportation authority of a loan from the commission pursuant to section 4981.12 of the Revised Code shall be deemed to be the authorization of a bond issue, and the purpose for which such loan was obtained shall be deemed to be the purpose for which such bonds were issued. For purposes of division (D) of section 5705.41 of the Revised Code, the proceeds to be derived from a loan authorized by a qualifying subdivision or local or regional transportation authority to be obtained pursuant to section 4981.12 of the Revised Code shall be deemed to be proceeds to be derived from authorized bonds.

(D) Sections 4981.01 to 4981.26 of the Revised Code shall be liberally construed to effect the purposes described in section 1.11 of the Revised Code.

Effective Date: 10-20-1994



Section 4981.14 - Powers of rail development commission.

(A) The Ohio rail development commission may exercise all powers necessary or appropriate to carry out its corporate purposes.

(B) The commission may do all of the following:

(1) Adopt, and from time to time, ratify, amend, and repeal bylaws necessary and proper for the regulation of its affairs and the conduct of its business and rules to implement and make effective its powers and duties;

(2) Adopt an official seal;

(3) Maintain a principal office in Columbus and, if necessary, regional sub-offices at locations properly designated or provided;

(4) Sue and be sued in its own name and plead and be impleaded in its own name, particularly to enforce the obligations and covenants made under this section and sections 4981.13 and 4981.29 of the Revised Code. Any actions against the commission shall be brought in the court of common pleas in Franklin county, in which the principal office of the commission shall be located.

(5) Undertake or cause to be undertaken the acquisition, renovation, repair, refunding, operation, maintenance, or construction of any rail service project;

(6) Establish and operate a revolving loan fund for the purpose of making loans to qualifying subdivisions, local or regional transportation authorities, or other persons for the acquisition, renovation, repair, refunding, or construction of rail service projects by such qualifying subdivisions, local or regional transportation authorities, and private corporations or organizations, and the repayment thereof from project financing proceeds and revenues; purchase the obligations of counties and municipal corporations issued for the acquisition, renovation, repair, or construction of rail service projects by such qualifying subdivisions and local or regional transportation authorities; and adopt rules and procedures for making those loans or purchasing those obligations;

(7) Issue bonds and notes and refunding obligations of the state, payable as provided in this chapter unless the bonds are refunded by refunding bonds, for the purpose of borrowing money to implement any power granted by divisions (B)(5) and (6) of this section for one or more rail service projects or parts thereof;

(8) Acquire by gift or purchase, hold, or dispose of real and personal property in the exercise of its powers and performance of its duties as set forth in this chapter;

(9) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers and to employ natural persons to act on behalf of the commission, and to establish the terms and conditions of such employment;

(10) Receive and accept from any federal agency or other person, subject to the approval of the governor, grants for or in aid of the construction, repair, renovation, operation, maintenance, or acquisition of rail service projects, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which the grants and contributions are made;

(11) Purchase property coverage and liability insurance for any rail service project and for any offices of the commission, insurance protecting the commission and its officers and employees against liability, if any, or damage to property or injury to or death of persons arising from its operations, and any other insurance the commission may agree to provide under any resolution authorizing the issuance of bonds in accordance with sections 4981.11 to 4981.26 of the Revised Code, or in any trust agreement securing the same;

(12) Establish or increase reserves from moneys received or to be received by the commission to secure or pay the principal of and interest on bonds, notes, or other obligations issued by the commission pursuant to this chapter or other law. Moneys, funds, and accounts of the commission, however, are subject only to audit by the auditor of state and all moneys, funds, and accounts shall be held in custody or deposited as directed by resolution of the commission and unless otherwise provided by law all moneys of the commission not pledged to the holders of bonds of the commission shall be appropriated by the general assembly.

(13) Receive and disburse the proceeds of general obligation or other bonds of the state or agencies thereof as may be allowed by law pursuant to any resolution or act of the general assembly;

(14) To the extent permitted under its contracts with the holders of bonds or notes of the commission, consent to modification of the rate of interest, time and payment of installment of principal or interest, security, or any other term of a bond, contract, or agreement of any kind to which the commission is a party;

(15) Make grants to counties or municipal corporations, qualifying subdivisions, local or regional transportation authorities, or other persons for one or more rail service projects or parts thereof;

(16) Provide consultation services to any qualifying subdivision, local or regional transportation authority, or other person in connection with the acquisition, renovation, repair, or construction of any rail service project;

(17) Establish and amend the criteria and qualifications for the making of any loan to or the purchasing of any bond from any qualifying subdivision, local or regional transportation authority, or other person and the terms not inconsistent with this chapter of any loan or bond purchase agreement with any qualifying subdivision, local or regional transportation authority, or other person;

(18) Deposit money received from the repayment of loans and recoveries from the sale, lease, or other disposition of property acquired or constructed from amounts loaned by the commission pursuant to section 4981.13 of the Revised Code or division (B) of this section, in an account pledged to secure, and applied to the repayment, without the need for appropriation, of, obligations issued under section 166.08 of the Revised Code to pay the costs of property, facilities, or equipment that qualifies as rail service projects; enter into agreements with the treasurer of state or a corporate trustee for such obligations to provide for the deposit and pledge of such money as specified in the agreement, to permit the withdrawal of money by the treasurer of state or corporate trustee from the account as necessary for application to the payment of debt service on such obligations, and to permit the investment of those amounts, without regard to Chapter 131. or 135. of the Revised Code, pending their application to the payment of debt service; and enter into agreements with persons to provide for the repayment of any amounts paid from any pledged account in connection with obligations issued under section 166.08 of the Revised Code;

(19) Do all acts necessary and proper to carry out the powers expressly granted to the commission in this chapter.

(C) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999; 2008 HB562 09-22-2008



Section 4981.15 - Bonds not a debt of state.

(A) The Ohio rail development commission, from time to time, may issue bonds in such principal amounts as the commission finds necessary to finance one or more rail service projects. Sections 9.98 to 9.983 of the Revised Code are hereby made applicable in their entirety to any bonds authorized to be issued under this chapter except as otherwise provided herein.

(B) The commission, from time to time, may issue renewal bonds, issue bonds to pay such obligations and, whenever it considers refunding expedient, refund any bonds by the issuance of bonds by the authority granted by this chapter. Except as may otherwise be expressly provided in this chapter or by the commission, every issue of its bonds or notes is an obligation of the commission payable out of the revenues and reserves created for such purposes by the commission, which are expressly pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues. Such pledge shall be valid and binding from the time the pledge is made and the revenues so pledged and thereafter received by the commission immediately shall be subject to the lien of such pledge without any physical delivery thereof or further act and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind, in tort, contract, or otherwise, against the commission irrespective of whether such parties have notice thereof.

(C) All such bonds shall have and are hereby declared to have all the qualities of negotiable instruments. The bonds shall be authorized by resolution of the commission, shall bear such date and shall mature at such time, in case of any such note or any renewal thereof not exceeding five years from the date of issue of such original note, and in the case of any such bond not exceeding fifty years from the date of issue, as such resolution may provide. The bonds and notes shall bear interest at such rate or rates, including variable rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, in such place, and be subject to such terms of redemption as otherwise set forth in this chapter as the commission may authorize. The bonds of the commission may be sold by the commission at public or private sale, at or not less than the price the commission determines. The bonds shall be executed by a voting member of the commission, selected by the commission and approved by the speaker of the house of representatives and the president of the senate, who may use a facsimile signature. The official seal of the commission, or a facsimile, shall be affixed thereto or printed thereon and attested, manually, or by facsimile signature, by the secretary-treasurer of the commission. Coupons, if any, attached thereto shall bear the signature or facsimile signature of the chairperson of the commission. In case any officer whose signature, or a facsimile of whose signature appears on any bonds, notes, or coupons ceases to be such officer before delivery of such bonds or notes, such signature or facsimile is nevertheless sufficient for all purposes the same as if the officer had remained in office until such delivery. In case the seal of the commission changes after a facsimile is imprinted on such bonds or notes, such facsimile continues to be sufficient for all purposes.

(D) Any resolution authorizing any bonds or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders as may then exist, which provisions shall be a part of the contract with the holders thereof, as to pledging all or any part of the revenues of the commission to secure the payment of the bonds of any issue thereof; the issue and disposition of revenues of the commission; the setting aside of reserve funds, sinking funds, or replacement and improvement funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds to and among the funds referred to and provided for in the resolution authorizing the issuance of the bonds; providing for the pledge or use of the rail development fund created by section 4981.09 of the Revised Code; the use, lease, sale, or other disposition of any assets of the commission; limitations on the purpose to which the proceeds of the sale of bonds may be applied; the agreement of the commission to do all things necessary for the authorization, issuance, and sale of such bonds which may be issued in such amounts as may be necessary for the timely retirement of such bonds; limitation on the issuance of additional bonds which may be issued and secured; the refunding of outstanding bonds; the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated; the amount of bonds the holders of which must consent may be given; limitations on the amount of moneys to be expended by the commission for operating, administrative, or other expenses of the commission securing any bonds by a trust agreement; and any other matter, of like or different character, which in any way affects the security or protection of the bonds.

(E) In connection with each such issuance of bonds, the commission shall establish in its name an improvement fund or funds in the name of the rail service project or projects for which the permitted loan or expenditure is to be made. The proceeds of each issue of bonds, except for any portion thereof required under the bond proceedings to be deposited in a bond service fund, bond service reserve fund, or other special fund established pursuant to the bond proceedings for such issue of bonds, shall be deposited in the designated fund, and together with any investment income thereof, shall be held in trust and applied solely to permitted bond purposes and in accordance with such bond proceedings.

(F) The right of holders of bonds issued by the commission to payment of debt service on such bonds shall be limited to the pledged receipts and special funds pledged thereto pursuant to the bond proceedings and any moneys available for such payment under any credit facility issued with respect to such bonds. The holders of such bonds shall have no right to have moneys raised by ad valorem taxation obligated or pledged, and moneys raised by ad valorem taxation shall not be obligated or pledged for the payment of debt service on bonds issued by the commission, except to the extent, if any, that the general assembly or legislative authority of qualifying subdivisions and local or regional transportation authorities that borrows moneys derived from the proceeds of such bonds pledge any moneys they raise by ad valorem taxation to the repayment of such borrowings and the moneys so raised and paid to the commission are obligated or pledged to the payment of debt service on the bonds pursuant to the bond proceedings.

(G) The bond proceedings adopted by the commission authorizing the issuance of bonds shall provide for the general purpose thereof and shall specify, or shall authorize one or more officers of the board of directors to determine, subject to limitations set forth in the bond proceedings: the aggregate principal amount of the bonds; the form and manner of execution and authentication of the bonds; the principal maturity or maturities; whether the bonds are to bear interest at a fixed rate or rates or under a floating rate interest structure; if a fixed rate or fixed rates of interest are to be borne by the bonds, the interest rate or rates:[;] if the bonds are to bear interest under a floating rate interest structure, the manner in which the floating rate is to be determined for each interest-rate period, the length of each interest-rate period, and the extent to which and manner in which the interest-rate period may be changed from time to time; the put arrangement or arrangements, if any, to be available to holders of the bonds; and the paying agents, remarketing agents, indexing agents, or other agents, if any, to be engaged in connection with the issuance of the bonds. The bond proceedings, either expressly or by reference to other bond proceedings thereby approved or otherwise applicable, also shall specify: the pledged receipts and the special fund or funds to be pledged to secure the payment of the debt service on the bonds; whether the pledged receipts are pledged on a basis prior or subordinate to other expenses, claims, or payments and whether other bonds have been or may be issued by the commission secured by the pledged receipts on a basis prior to or on a parity with the bonds; the credit facility or facilities, if any, to be obtained with respect to the bonds; and the rights and remedies that may be exercised by the holders of the bonds or by a trustee on their behalf upon the occurrence of an event constituting an event of default under the bond proceedings, which rights and remedies shall include, except to the extent restricted by the bond proceedings, any rights and remedies available under the laws of the state for the enforcement of the payments required under and any other agreements made in, the bond proceedings. The bond proceedings, either expressly or by reference to other bond proceedings thereby approved or otherwise applicable, also may provide for: the mandatory or optional redemption of the bonds prior to their stated maturity; limitations on the issuance of additional bonds by the commission; the investment of moneys in the improvement fund and any special funds, without regard to Chapter 131. or 135. of the Revised Code, but subject to any provisions of Chapter 4981. of the Revised Code, and the bond proceedings with respect thereto; a maximum rate of interest that bonds with a floating rate interest structure may bear, without regard to section 9.95 of the Revised Code; any restrictions not inconsistent with this chapter on the amount and terms of and security for the repayment for loans made to qualifying subdivisions, local or regional transportation authorities, or other persons from the improvement fund; and any other term, condition, or provision of or with respect to the bonds which may be included in the bond proceedings.

(H) The revenues and any special funds pledged to the payment of debt service on bonds pursuant to the bond proceedings for such bonds and thereafter received by the commission or by an agent on behalf of the commission are immediately subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge is valid and binding against all parties having claims of any kind against the commission or against any person, qualifying subdivision or local or regional transportation authority or municipal corporation that is an absolute obligor with respect to such bonds, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created, or any certificate, statement, or other document with respect thereto; and the pledge of such pledged receipts and special funds is effective and the moneys therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation. Every pledge, and every covenant and agreement made in the bond proceedings with respect thereto, may therein be extended to the benefit of the owners and holders of the bonds authorized to be issued under this section and to any trustee or paying agent for such owners and holders for further security of the payment of the debt service on such bonds.

(I) Each duty of the commission and of its members, directors, or officers and each duty of any other governmental agency and its officials, members, or employees undertaken pursuant to the bond proceedings or in any participation agreement is hereby established as a duty of the commission or of such qualifying subdivision or local or regional transportation authority or governmental agency and of each such member, officer, official, or employee having authority to perform such duty, specifically enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the members, directors, officers, or employees of the commission are not liable in their personal capacities on any bonds issued by the commission or under any of the bond proceedings with respect thereto.

(J) Bonds issued under this section are lawful investments of banks, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement funds or other funds of the state and of political subdivisions and taxing districts of the state, the commissioners of the sinking fund of the state, the industrial commission, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted by any state agency with respect to investments by them, and are also acceptable as security for the deposit of public moneys. For the purpose of causing bonds issued by the commission to be eligible for investment of interim moneys of the state or any subdivision of the state under section 135.14 of the Revised Code, but solely for that purpose, bonds issued by the commission shall be deemed to be bonds or other obligations of this state for purposes of division (B)(4) of section 135.14 of the Revised Code.

(K) The bonds issued by the commission, the transfer thereof, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

(L) Any bonds which recite that they are issued pursuant to this section, which comply on their face with such section, which are issued for one or more permitted bond purposes, and for which the commission has been paid in full, shall in any action or proceeding involving their validity be conclusively deemed to have been issued, sold, executed, and delivered in conformity with law and shall be incontestable unless such action or proceeding is begun prior to the delivery of such bonds to the original purchaser or purchasers thereof.

(M) In the event that the sum of all reserves pledged to the payment of such bonds shall be less than the minimum reserve requirements established in any resolution or resolutions authorizing the issuance of such bonds, the chairperson of the commission shall certify, on or before the first day of December of each year, the amount of such deficiency to the governor for inclusion, if the governor shall so elect, of the amount of such deficiency in the budget to be submitted to the next session of the general assembly for appropriation to the commission to be pledged for payment of such bonds or notes. The general assembly shall not be required to make any appropriations so requested, and the amount of such deficiencies do not constitute a debt or liability of the state.

(N) All property of the commission is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the commission may not be a charge or lien upon its property. However, nothing in this section applies to or limits the rights of the holder of bonds or notes to pursue a remedy for the enforcement of a pledge or lien given by the bank on its revenues or other money.

(O) No action to contest the validity of any bonds of the commission to be sold at public sale may be brought after the fifteenth day following the first publication of notice of the sale of the bonds. No action to contest the validity of any bond sale under this chapter may be brought after the fifth day following the bond sale.

(P) If bonds are sold at private sale, the commission may publish notice of the execution of the contract of sale of the bonds one time in a newspaper published and of general circulation in the city of Columbus. If notice is published as permitted in this division, no action to contest the validity of such bonds or notes sold at private sale may be brought after the fifteenth day following the publication of notice of the execution of the contract of sale pertaining to the bonds.

(Q) If an action challenging the bonds of the commission is not brought within the time prescribed by division (O) or (P) of this section, whichever is applicable, all bonds of the commission shall be conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the commission.

(R) Insofar as the provisions of this section are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter shall be controlling.

Effective Date: 11-02-1999



Section 4981.151, 4981.152 - [Repealed].

Effective Date: 03-31-1997



Section 4981.16 - Determinations in connection with issuance of bonds.

The Ohio rail development commission may make the following determinations in connection with any issuance of its bonds:

(A) The number, location, and other characteristics of projects, including to the extent reasonably possible, assurance that the projects to be financed by bonds will create or preserve jobs and employment opportunities or improve the economic welfare of the people of the state;

(B) Eligibility requirements, including requirements for credit worthiness, for projects for which loans are made from proceeds of the bonds. In determining eligibility requirements the issuer shall take into consideration all of the following factors:

(1) The length of time any borrower has been engaged in rail service;

(2) The net income or net worth of any borrower;

(3) The availability or feasibility of alternative financing methods for any borrower;

(C) The type and amount of collateral, security, or credit enhancement to be provided to assure repayment of loans or of bonds;

(D) The amounts and types of insurance coverage required on projects and loans;

(E) Any other matters relating to the exercise of the powers or duties of the issuer under sections 4981.11 to 4981.26 of the Revised Code.

Effective Date: 10-20-1994



Section 4981.17 - Securing bonds by trust agreement or indenture of mortgage.

(A) In the discretion of the Ohio rail development commission, the bonds may be secured by a trust agreement or indenture of mortgage between the issuer and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this state but authorized to exercise trust powers within this state.

(B) Any such trust agreement or indenture of mortgage may contain the resolution or ordinance authorizing the issuance of the bonds and other provisions that are customary or appropriate in an agreement or indenture of such type, including, but not limited to:

(1) A pledge of the rentals, revenues, and other income, charges, and moneys out of which the principal of and interest on the bonds shall be payable and a mortgage of all or any part of the pledged facilities, including any enlargements of and additions to such pledged facilities thereafter made;

(2) Maintenance of each pledge, trust agreement, and indenture of mortgage made for the security of any of the bonds until the issuer has fully paid the principal of and interest on the bonds, or provision therefor has been made, for the security of which the pledge has been made and the trust agreement or indenture of mortgage has been given;

(3) In the event of default in any payments required to be made by the bond proceedings or any other agreement of the issuer made as a part of the contract under which the bonds were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver in equity, or if a mortgage has been given, the foreclosure of such mortgage or any combination of the foregoing;

(4) The rights and remedies of the bondholders and of the trustee and provisions for protecting and enforcing them, including limitations on rights of individual bondholders;

(5) Such other provisions as the trustee, the original purchaser of the bonds, and the issuer agree upon.

Effective Date: 10-20-1994



Section 4981.18 - Protection and enforcement of rights of bondholder and trustees.

(A) Any holder of bonds issued pursuant to sections 4981.11 to 4981.26 of the Revised Code or a trustee under a trust agreement or indenture of mortgage entered into pursuant to section 4981.17 of the Revised Code, except to the extent that their rights are restricted by the bond proceedings or by the terms of the bonds, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the Ohio rail development commission required by sections 4981.11 to 4981.26 of the Revised Code or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of and interest on any bond or in the performance of any covenant or agreement on the part of the issuer in the resolution, ordinance, trust agreement, or indenture, to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the pledged facilities, the rentals, revenues, and other income, charges, and moneys of which are pledged to the payment of principal of and interest on such bonds or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, principal of and interest on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional rentals, revenues, or other income, charges, or moneys of the issuer, including those derived from taxation, to the payment of such principal and interest; and to foreclose the mortgage on the pledged facilities in the same manner as for real estate of private corporations.

(B) No law heretofore or hereafter enacted providing for a moratorium, postponement, or restraint upon the rights or remedies of a mortgagee or secured party to enforce a security interest, whether by foreclosure, collection or taking possession, judicial or other sale or disposition, or by any other means, shall apply to a security interest in all or any part of pledged facilities or in any way restrict, preclude, or otherwise impair the rights or remedies of the holders of bonds issued under sections 4981.11 to 4981.26 of the Revised Code or of any insurer, guarantor, or provider of a letter of credit or other credit facility or security enhancement arrangement pertaining to loans made or bonds issued under sections 4981.11 to 4981.26 of the Revised Code. The provisions of this division may be included as a covenant in any agreement with the holders of bonds or any insurer, guarantor, or provider of a letter of credit or other credit facility or security enhancement arrangement pertaining to loans made or bonds issued under sections 4981.11 to 4981.26 of the Revised Code.

Effective Date: 10-20-1994



Section 4981.19 - Bonds are lawful investments.

All bonds issued under sections 4981.11 to 4981.26 of the Revised Code are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provision of the Revised Code or rules adopted pursuant thereto by any governmental agency of the state with respect to investments by them, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 4981.20 - Rail development commission property subject to taxation and zoning, planning, and building regulations and fees.

(A) Any real or personal property, or both, of the Ohio rail development commission that is acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, and leased or subleased under authority of sections 4981.11 to 4981.26 of the Revised Code shall be subject to ad valorem, sales, use, and franchise taxes and to zoning, planning, and building regulations and fees, to the same extent and in the same manner as if the lessee-user or sublessee-user thereof, rather than the issuer, had acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, such real or personal property, and title thereto was in the name of such lessee-user or sublessee-user. The transfer of tangible personal property by lease or sublease under authority of sections 4981.11 to 4981.26 of the Revised Code is not a sale as used in Chapter 5739. of the Revised Code. The exemptions provided in divisions (B)(1) and (14) of section 5739.02 of the Revised Code shall not be applicable to purchases for a project under sections 4981.11 to 4981.26 of the Revised Code. The issuer shall be exempt from all taxes on its real or personal property, or both, which has been acquired, constructed, reconstructed, enlarged, improved, furnished, or equipped, or any combination thereof, under sections 4981.11 to 4981.26 of the Revised Code so long as such property is used by the issuer for purposes that would otherwise exempt such property; has ceased to be used by a former lessee-user or sublessee-user and is not occupied or used; or has been acquired by the issuer but development has not yet commenced. The exemption shall be effective as of the date the exempt use begins. All taxes on the exempt real or personal property for the year should be prorated and the taxes for the exempt portion of the year shall be remitted by the county auditor.

(B) Bonds issued under sections 4981.11 to 4981.26 of the Revised Code, the transfer thereof, and the interest and other income from the bonds, including any profit made on the sale thereof, are free from taxation within the state.

Effective Date: 10-21-2003



Section 4981.21 - Special assessment installments.

When a special assessment is made on real property owned by the Ohio rail development commission and leased under authority of sections 4981.11 to 4981.26 of the Revised Code, the installments of the assessment shall be paid by the lessee of such real property so long as such property is leased and any installment thereof remaining unpaid at the termination of any such lease shall thereafter be paid by the issuer so long as such property is owned by it.

Effective Date: 10-20-1994



Section 4981.22 - Issuing refunding bonds.

The Ohio rail development commission may issue refunding bonds to refund any bonds it previously issued under sections 4981.11 to 4981.26 of the Revised Code, for any of the following purposes:

(A) Refunding bonds which have matured or are about to mature when the rentals, revenues, and other income, charges, and moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings;

(B) Refunding any bonds as an incident to providing funds for reconstructing, enlarging, improving, or providing additional furnishings or equipment for the pledged facilities as to bonds originally issued under sections 4981.11 to 4981.26 of the Revised Code;

(C) Refunding all of the outstanding bonds of any issue, both matured and unmatured, when the rentals, revenues, or other income, charges, or moneys pledged for the payment of such bonds are insufficient to pay bonds which have matured or are about to mature or to make payments to other funds required by the bond proceedings, if such outstanding bonds can be retired by call, at maturity, or with the consent of the holders thereof, whether from the proceeds of the sale of the refunding bonds or by exchange for the refunding bonds, provided that the principal amount of refunding bonds shall not exceed in amount the aggregate of the par value of the bonds to be retired, any redemption premium, past due and future interest to the date of maturity or proposed redemption that cannot otherwise be paid, and funds, if any, to reconstruct, enlarge, improve, furnish, or equip, or any combination thereof, the pledged facilities as to bonds originally issued under sections 4981.11 to 4981.26 of the Revised Code;

(D) Refunding any bonds of the issuer previously issued when the refunding bonds will bear interest at a lower rate than the bonds to be refunded, or when the interest cost of the refunding bonds computed to absolute maturity will be less than the interest cost of the bonds to be refunded, or when the average life of the refunding bonds will be greater than the remaining average life of the bonds to be refunded. Refunding bonds issued pursuant to this section shall mature not later than thirty years from date of issue. Except as provided in this section, the terms of the issuance and sale of refunding bonds shall be as provided in sections 4981.11 to 4981.26 of the Revised Code for an original issue of bonds.

Effective Date: 10-20-1994



Section 4981.23 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 06-24-1986 )



Section 4981.24 - Conveying public property to rail development commission.

Any political subdivision, taxing district, or other public body of this state, without competitive bidding, may convey or exchange with the Ohio rail development commission, for use in connection with a project, any or all of its interests in real or personal property, or both, not needed by the grantor. The interest in such property to be conveyed shall be appraised at its fair market value and such appraisal value shall be the conveyance price. The appraised fair market value of any property exchanged under this section shall be substantially equal to the aggregate of the appraised fair market value of the property for which it is exchanged and any moneys paid to the grantor in consideration of such exchange. The political subdivision, taxing district, or other public body shall prescribe the form of its deed.

Effective Date: 10-20-1994



Section 4981.25 - Designation of corporation as agent of state.

In accordance with Section 13 of Article VIII, Ohio Constitution, the state, acting through the Ohio rail development commission, for the purpose of implementing rail service, may by resolution designate a corporation organized under Chapter 1702. or 1724. of the Revised Code as its agency to acquire, construct, reconstruct, enlarge, improve, furnish, or equip and to sell, lease, exchange, or otherwise dispose of property and facilities within the state for industry, commerce, distribution, and research; may approve such corporation and obligations of the corporation issued by it for one or more such purposes; and may have a beneficial interest in such corporation including the right to the property financed by such obligations on the retirement of such obligations, or by acquiring such property for endowment or similar uses or benefits or for ultimate direct use by it, subject to any lease or mortgage securing such obligations.

Effective Date: 10-20-1994



Section 4981.26 - Waiver of other laws.

(A) A project of the Ohio rail development commission shall not be subject to the requirements relating to public buildings, structures, grounds, works, or improvements imposed by section 125.81, 713.02, or 713.25 of the Revised Code or any other similar requirements that may be lawfully waived by this section.

(B) A project of the commission shall be constructed, reconstructed, enlarged, improved, furnished, or equipped and shall be leased, sold, or otherwise disposed of in the manner determined by the issuer in its sole discretion and any requirement of competitive bidding or other restriction, which may be lawfully waived by this section, imposed on the procedure for award of contracts for such purpose or the lease, sale, or other disposition of property of the issuer is not applicable to any action taken under sections 4981.11 to 4981.26 of the Revised Code.

Effective Date: 10-20-1994



Section 4981.28 - Development of rail service by private corporations.

(A) The general assembly hereby finds and declares that it is in the public interest for private corporations or organizations to participate in the providing of rail service through the financing, design, construction, reconstruction, operation, and maintenance by private persons of all or part of a rail system, whether as system owners, lessees from the Ohio rail development commission, or agents for the commission.

(B) To the extent that any provisions of sections 4981.28 to 4981.34 of the Revised Code conflict with any state or local statute, regulation, or ordinance, the provisions of sections 4981.28 to 4981.34 of the Revised Code are controlling.

Effective Date: 10-20-1994



Section 4981.29 - Encouraging private participation.

(A) In addition to the powers contained in section 4981.14 of the Revised Code, the Ohio rail development commission may do all of the following:

(1) Notwithstanding division (A) of section 4981.04 of the Revised Code, adopt a plan for private participation in the financing, design, construction, and operation of all or part of a rail system;

(2) Grant franchises for terms of up to fifty years and enter into franchise agreements with private corporations or organizations in connection therewith. A franchise may be awarded for the entire rail system or for a designated portion of the system, such as a corridor.

(3) Use, close, relocate, or alter the grade of existing streets or highways or facilities of public utilities, and otherwise ensure compatibility of operation of public facilities with a franchise, whether in connection with the exercise of the commission's power to appropriate property or otherwise;

(4) Consult with and receive services from other state agencies and political subdivisions in connection with the planning, financing, construction, and operation of the rail system;

(5) In accordance with Chapter 163. of the Revised Code, and subject to the approval of the director of transportation, appropriate at a franchisee's expense real property that it may transfer to the franchisee, if the franchisee previously has made reasonable efforts to obtain the property in question through good-faith negotiations;

(6) Make proceeds of bonds issued pursuant to section 4981.15 of the Revised Code available for financing of all or part of a privately operated rail system, and serve as the issuer of bonds to fund loans it may make to private corporations and organizations under sections 4981.01 to 4981.26 of the Revised Code;

(7) Preserve and defend the confidentiality of trade secrets and proprietary information received from private corporations or organizations;

(8) Enter into any indemnification agreements that are necessary to reimburse a franchisee for any injuries or losses suffered by any person and for which the franchisee is liable and must pay money damages, if the injuries or losses are of such a nature that, if the commission were the responsible party instead of the franchisee, the commission would not be liable for the injuries or losses due to any immunity it enjoys under the laws of this state.

(B) The commission shall not regulate the rates or fares charged by a franchisee or the return on investment received by a franchisee, provided the rates are not discriminatory and overall return is not unreasonable. The commission shall not regulate operations of a franchisee so long as the franchisee operates in accordance with all applicable safety standards.

Effective Date: 10-20-1994



Section 4981.30 - Applying for and award of franchises.

(A) The Ohio rail development commission, in accordance with Chapter 119. of the Revised Code, shall adopt, and may amend and rescind, rules governing the process whereby a private corporation or organization may apply to the commission for a franchise for all or part of a rail system. The rules also shall establish the financial and technical criteria upon which a franchise is awarded. The criteria may include all of the following:

(1) The qualifications of each applicant, including the familiarity of the applicant with the transportation needs and resources of the state and the applicant's prior involvement and experience with respect to the development of rail service in this state;

(2) The level of transport services offered;

(3) The technology proposed;

(4) The timetable for construction;

(5) The construction, operation, and management plans;

(6) The financial plan and the applicant's financial ability to provide reliable service;

(7) Whether the proposed rail system will meet all applicable state and federal safety requirements;

(8) Any legislative changes that may be necessary in order to implement the applicant's proposal;

(9) Any plans and studies prepared for the commission;

(10) The projected ability of each applicant's proposed revenue sources to meet projected capital and operating funding requirements.

(B) The commission may solicit letters of intent from private corporations or organizations interested in applying for a franchise, and may require that a nonrefundable fee be submitted with the letter of intent. Any such fee may be applied against costs the commission incurs in evaluating applications and for subsequent administration of a franchise.

(C) The commission may request proposals to be delivered for a franchise to construct, operate, and maintain the rail system or a portion thereof.

(D) All applications for a franchise shall address the items contained in divisions (A)(1) to (11) of section 4981.04 of the Revised Code.

(E) The commission shall notify all prospective bidders for a franchise that any private corporation or organization that is awarded a franchise with respect to the 3-C corridor shall be obligated to reimburse the commission for amounts payable by the commission, up to a maximum of one million five hundred thousand dollars, arising out of commitments of the commission in connection with the preparation of the plan under section 4981.04 of the Revised Code, and out of other pre-existing contractual arrangements of the commission with respect to the 3-C corridor.

(F) The commission may award a franchise for the rail system or a portion of the system to the applicant the commission determines is best qualified, in accordance with standards for evaluation of applicants established by rule and previously announced.

Effective Date: 10-20-1994



Section 4981.31 - Franchise for rail system.

(A) The award by the Ohio rail development commission of a franchise for all or part of a rail system shall be the sole license required for a franchisee to exercise all specified franchise powers and enjoy all specified franchise rights. The franchise shall be for a term of not less than thirty-five, but not more than fifty years from the date of commencement of actual service operations. With the approval of the general assembly, the commission may extend a franchise beyond the time period specified in the original franchise award, on terms mutually agreeable to the franchisee and the commission. If the commission does not grant an extension, any portion of the rail system owned by the franchisee shall revert to the state upon expiration of the franchise.

(B) In the absence of a material default by a franchisee under the franchise agreement, any termination by the commission of a franchise prior to the expiration of its stated terms shall be deemed to be either an impairment of contract by the state or the equivalent of the commencement of an appropriation action by the state, as the franchisee may elect, and shall entitle the franchisee to full compensation for its loss, including reimbursement of all costs incurred in the development of the franchise. Any terms of the franchise agreement designed to protect the reasonable expectations of persons providing financing for the portion of the system comprising the franchise shall not be affected by any proposed franchise termination, and any termination based upon an alleged material default in performance by the franchisee is subject to the hearing and appeal provisions of Chapter 119. of the Revised Code.

(C) The franchise agreement may authorize the franchisee to plan, design, finance, construct, operate, and maintain its designated portion of the rail system and any ancillary system facilities.

(D) The franchise agreement shall require the franchisee to construct, operate, and maintain the rail system in accordance with the franchise agreement. All minimum technical standards for the design, construction, and operation of the portion of the system comprising the franchise shall be included in the franchise agreement or incorporated by reference. The conditions of the franchise agreement relating to the actual operation of the trains, including train speed, capacity, construction and maintenance standards, environmental enhancement and protection, safety, and noise levels, supersede any conflicting rule, ordinance, resolution, standard, or charter provision of any agency or political subdivision of the state.

(E) Provision may be included in the franchise agreement for a development and construction schedule, subject to extension for events beyond the control of the franchisee and changes in applicable state and federal law.

(F) The franchise agreement shall obligate the commission, upon request of the franchisee, to assist in obtaining permits and licenses necessary for the construction and operation of the rail system and ancillary facilities.

(G) If a franchisee develops and either transfers its portion of the rail system to the commission and then leases that portion from the commission, or leases its portion to the commission and continues to operate that portion of the rail system, the state shall indemnify the franchisee against claims that, if made against the commission or the state, would be subject to a defense of sovereign immunity.

(H) In the franchise agreement, the commission may furnish the franchisee with reasonable assurances that the state will not take any action that would have the effect of depriving the franchisee of the anticipated economic benefits of franchise operation, including the award of franchises subsequent to the award of the 3-C corridor franchise which have such effect, and that the commission will take such reasonable actions to dissuade other agencies of the state from taking actions that might have an adverse economic or regulatory impact on the franchisee.

(I) If more than one franchise is awarded, the franchisees shall bear all costs necessary for the interconnection of their respective franchises, which costs shall be allocated equitably by the commission.

(J) After a franchise is awarded, the terms under which it is awarded may be modified only by written agreement of the parties, after observation of notice and comment procedures initially agreed to by the commission and the franchisee.

(K) The commission shall cooperate with the environmental protection agency in the franchise procurement review and award process. In consultation with the agency, the commission shall adopt or amend reasonable procedural rules in order to simplify and expedite the process by which the franchisee applies for and obtains required state permits.

(L) The commission shall assist franchisees in meeting environmental requirements, including, if requested by a franchisee, serving as the lead agency in connection with environmental impact analysis requirements.

Effective Date: 10-20-1994



Section 4981.32 - Authority granted by franchise agreement.

(A) A franchise agreement shall authorize the franchisee to do all of the following:

(1) Acquire and dispose of real and personal property and request the Ohio rail development commission to appropriate real property for sale to the franchisee in accordance with division (A)(5) of section 4981.29 of the Revised Code;

(2) Plan, design, finance, construct, reconstruct, improve, operate, and maintain its portion of the rail system and any ancillary system facilities;

(3) Set and charge rates and fares for the use of its portion of the rail system, and retain all revenues in excess of debt service and operating expenses up to an agreed return on investment;

(4) Subject to applicable permit requirements, construct and operate the rail system over or under canals, navigable watercourses, and existing transportation and public utility rights-of-way;

(5) Classify users according to reasonable categories for the assessment of fares, including peak and off-peak time periods;

(6) Make and enforce reasonable regulations regarding usage and safety of that portion of the rail system comprising its franchise;

(7) Engage in any other business in addition to that of operator of its portion of the rail system, including the purchase and sale of real estate and ownership and operation of ancillary system facilities;

(8) Establish and fund accounts, including reasonable reserves for contingencies, maintenance, and replacement, in order to ensure the availability of funds to meet future obligations of the franchisee;

(9) Take all other actions it determines necessary and appropriate in the operation of the franchise, so long as those actions comply with the franchise agreement and with applicable state and federal statutes, rules, and regulations.

(B) The franchisee shall do all of the following:

(1) Use best efforts to arrange financing for the construction and operation of that portion of the rail system that comprises its franchise, and pledge assets and revenue as may be necessary to secure repayment of obligations;

(2) Maintain and file with the commission a schedule of rates and fares, and file and maintain a statement that those rates and fares apply uniformly to all users of the rail system within reasonable categories;

(3) Construct, maintain, and insure the rail system in accordance with standards agreed with the commission, and permit access for inspection by the commission. Construction may be performed in stages pursuant to a schedule or program approved by the commission.

(4) Enlarge or expand its portion of the rail system from time to time, as reflected in initial plans for the franchise and as appropriate to meet market requirements;

(5) Operate the rail system in accordance with applicable legal requirements and any additional reasonable operating and safety standards the commission approves, or as otherwise may be required by applicable state or federal requirements;

(6) Contract with state, county, or municipal law enforcement agencies, or enter into other arrangements acceptable to the commission, to provide law enforcement on and around the franchisee's portion of the rail system.

(C) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 4981.33 - Review and monitoring of franchisee.

(A) The Ohio rail development commission shall review all plans and specifications of a franchisee for its portion of a rail system to ensure that the plans and specifications conform to commission standards, and shall inspect and approve the construction of all portions of the rail system. The commission shall assume responsibility for and indemnify any franchisee for third-party claims arising out of franchisee design and construction activities performed without fault that have been reviewed and approved by the commission.

(B) The commission shall monitor maintenance practices of a franchisee or its operator to secure and maintain safety and efficiency in the operation of those portions of the rail system operated by the franchisee.

(C) All rules adopted by the commission affecting the rail system or franchises shall be adopted in accordance with Chapter 119. of the Revised Code.

(D) The commission shall not regulate rates and fares a franchisee charges for its portion of the rail system.

(E) The commission may require a franchisee to furnish to the commission data sufficient to enable it to verify the franchisee's compliance with all terms of its franchise agreement.

(F) Except for rules adopted by the commission or the franchisee pursuant to sections 4981.28 to 4981.34 of the Revised Code, the laws of this state relating to rail carriers apply to all portions of the rail system, and the powers of arrest of law enforcement officers on and around any portion of the rail system are the same there as elsewhere in the state.

Effective Date: 10-20-1994



Section 4981.34 - Issuing bonds.

(A) On behalf of a franchisee and pursuant to section 4981.15 of the Revised Code, the Ohio rail development commission may issue bonds for loans to finance development and construction of a franchisee's portion of a rail system. Any bonds issued pursuant to this section do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the state, nor do such bonds grant to the bondholders or noteholders any right to have the general assembly levy any taxes or appropriate any funds for the payment of the principal or interest thereon. Such bonds shall be payable solely from the loan repayments the commission receives from the franchisee to which the loan was made. The loan repayments shall be made from revenues that the franchisee receives from the operation of its portion of the rail system and that shall be pledged to repay the commission, or from such other credit sources as the franchisee may arrange.

(B) The portion of the rail system awarded to a franchisee, any elements thereof, or the land upon which a franchise is situated may be owned by the franchisee or owned by the commission and leased to the franchisee for the term of the franchise.

(C) The rail system may be financed partially by the commission and partially by franchisees. With respect to that portion of the rail system financed by the commission, the commission may utilize all of the bonding and financial authority contained in sections 4981.01 to 4981.26 of the Revised Code and also may seek to obtain state funding or federal financing on behalf of the rail system. Commission financing, credit support, and financial assistance may not be commingled with private financing obtained by the franchisee, and any moneys of the commission to be expended by the commission to finance a portion of a rail system shall be kept in accounts that are separate and apart from and not a part of the accounts in which are kept any moneys to be expended by a franchisee to finance its portion of a rail system.

(D) The franchisee may arrange financing and refinancing of the system through any combination of debt, equity, and public sources available to it that it determines in its sole discretion. A franchisee shall not be precluded from utilizing any type of public or private assistance available to it in connection with the development of its franchise. A franchisee shall furnish the commission all relevant and necessary information with respect to financing terms to enable the commission to exercise its oversight responsibilities with respect to the franchisee's reasonable return on its investment.

(E) When requested by a franchisee, the commission shall seek from the office of budget and management an allotment of proceeds from the issuance of private activity bonds. The commission shall distribute those proceeds to franchisees in such proportions and amounts as it determines in its discretion.

(F)

(1) The commission may levy and collect special assessments upon all parcels of real property, other than real property owned by a railroad corporation, in the immediate vicinity of any rail system station or terminal of the commission or a franchisee, including, without limitation, parcels that abut, are adjacent or contiguous to, or otherwise increase in value due to the existence of, the station or terminal. An assessment levied under this division shall be for the purpose of enabling the commission to collect a portion of the increase in the true value in money of any such parcel of property subsequent to the commencement of operation of a rail system station or terminal. All assessments shall be applied, directly or indirectly, to the development and financing of the portion of the rail system of which the station or terminal is a part.

(2) Upon written request of the commission, the county auditor of a county in which a rail system station or terminal commences operation shall assess each parcel of real property that is located in the immediate vicinity of the station or terminal and that the commission has reasonable cause to believe has increased in true value in money because of the existence of the station or terminal. The county auditor shall utilize appropriate assessment techniques specified in rules adopted by the tax commissioner pursuant to Chapter 5713. of the Revised Code to determine the increase in true value, if any, of the real property. Any increase shall be measured by comparing the true value of the real property in the year in which the commission adopted the resolution designating the location of the station or terminal, as reflected on the tax list for that year, with the highest true value of the real property as of the month in which rail system operations commenced at the station or terminal. The county auditor shall then determine what percentage of the true value increase, if any, is directly attributable to the existence of and commencement of operations at the station or terminal. The county auditor shall convert the percentage increase to an amount certain, and certify the results of the assessments to the commission. Within thirty days after receipt of the certified results, the commission shall reimburse the county auditor for the actual cost to the auditor of making the assessments.

(3) In no case shall any special assessment levied by the commission upon a parcel of real property exceed twenty per cent of the increase in the true value of the property that the county auditor certifies to the commission as being directly attributable to the existence of and commencement of operations at the station or terminal. A special assessment shall constitute a lien against the property and shall be added to the tax list and duplicate for collection. Payments on the special assessment shall be made semiannually at the same time as real property taxes are required to be paid, but upon written request of the owner of the real property assessed, the county auditor may permit the owner to pay the assessment in equal installments over a period of not longer than ten years.

(4) An owner of real property upon which a special assessment is levied under this section may file a petition in the court of common pleas of the county in which the real property is located challenging any aspect of the assessment, including the fact of the special assessment itself or the amount. The filing of such a petition shall stay the collection of any part of the special assessment, and collection shall not commence until a decision on the merits is rendered by the court.

(G) Nothing in this section shall be construed as limiting the power of the commission to issue bonds pursuant to section 4981.15 of the Revised Code for the purposes stated in that section.

Effective Date: 06-30-1997



Section 4981.35 - Interstate high speed intercity rail passenger network compact - interstate rail passenger advisory council.

The "Interstate High Speed Intercity Rail Passenger Network Compact" is hereby ratified, enacted into law and entered into by the state of Ohio with all other states legally joining therein the form substantially as follows:

"INTERSTATE HIGH SPEED INTERCITY RAIL PASSENGER NETWORK COMPACT Article I Policy and Purpose Because the beneficial service of and profitability of a high speed intercity rail passenger system would be enhanced by establishing such a system which would operate across state lines, it is the policy of the states party to this compact to cooperate and share jointly the administrative and financial responsibilities of preparing a feasibility study concerning the operation of such a system connecting major cities in Ohio, Indiana, Michigan, Pennsylvania, Illinois, West Virginia, and Kentucky. Article II Cooperation The states of Ohio, Indiana, Michigan, Pennsylvania, Illinois, West Virginia, and Kentucky, hereinafter referred to as participating states, agree to, upon adoption of this compact by the respective states, jointly conduct and participate in a high speed intercity rail passenger feasibility study by providing such information and data as is available and may be requested by a participating state or any consulting firms representing a participating state or the compact. It is mutually understood by the participating states that such information shall not include matters not of public record or of a nature considered to be privileged and confidential unless the state providing such information agrees to waive the confidentiality. The participating states further agree to:

(A) Make available to each other and to any consulting firm representing the member states or the compact such assistance as may be legal, proper and available, including but not limited to personnel, equipment, office space, machinery, computers, engineering and technical advice and services; and

(B) Provide such financial assistance for the implementation of the feasibility study as may be legal, proper and available. Article III Interstate Rail Passenger Advisory Council There is hereby created an interstate rail passenger advisory council, the membership of which shall consist of two representatives from each participating state, one representative from each state shall hold a bachelor of science degree in either engineering or transportation science, and shall be appointed by the governor of the participating state and the other shall be the chairman of the state's railroad authority, but in the event said state does not have a railroad authority, the second member shall be the director of the participating state's transportation agency. The members shall select designees who shall serve in the absence of the members. The advisory council shall meet within thirty days after ratification of this agreement by at least two participating states and establish rules for the conduct of the advisory council's business. The advisory council shall coordinate all aspects of the high speed intercity rail passenger feasibility study relative to interstate connections and shall do all other things necessary and proper for the completion of the feasibility study. Article IV Effective Date This compact shall become effective upon the adoption of the compact into law by two or more of the participating states. Thereafter, it shall enter into force and effect as to any other participating state upon the enactment thereof by such state. This compact shall continue in force with respect to a participating state and remain binding upon such state until six months after such state has given notice to each other participating state of the repeal thereof. Such withdrawal shall not be construed to relieve any participating state from any obligation incurred prior to the end of the state's participation in the compact as provided herein. Article V Construction and Severability This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters."

Effective Date: 06-24-1986

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4981.36 - [Repealed Effective 7/1/2013] Midwest interstate passenger rail compact.

The "Midwest Interstate Passenger Rail Compact" is hereby ratified, enacted into law, and entered into by the state of Ohio with all other states legally joining therein in the form substantially as follows:

"MIDWEST INTERSTATE PASSENGER RAIL COMPACT The contracting states solemnly agree: Article I Statement of Purpose The purposes of this compact are, through joint or cooperative action:

(A) To promote development and implementation of improvements to intercity passenger rail service in the Midwest;

(B) To coordinate interaction among Midwestern state elected officials and their designees on passenger rail issues;

(C) To promote development and implementation of long-range plans for high speed rail passenger service in the Midwest and among other regions of the United States;

(D) To work with the public and private sectors at the federal, state and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote Midwestern interests regarding passenger rail; and

(E) To support efforts of transportation agencies involved in developing and implementing passenger rail service in the Midwest. Article II Establishment of Commission To further the purposes of the compact, a Commission is created to carry out the duties specified in this compact. Article III Commission Membership The manner of appointment of Commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each commissioner shall be a resident of the state of appointment. Commission members shall serve without compensation from the Commission. The Commission shall consist of four resident members of each state as follows: The governor or the governor's designee who shall serve during the tenure of office of the governor, or until a successor is named; one member of the private sector who shall be appointed by the governor and shall serve during the tenure of office of the governor, or until a successor is named; and two legislators, one from each legislative chamber (or two legislators from any unicameral legislature), who shall serve two-year terms, or until successors are appointed, and who shall be appointed by the appropriate appointing authority in each legislative chamber. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term. Each member state shall have equal voting privileges, as determined by the Commission bylaws. Article IV Powers and Duties of the Commission The duties of the Commission are to:

(1) Advocate for the funding and authorization necessary to make passenger rail improvements a reality for the region;

(2) Identify and seek to develop ways that states can form partnerships, including with rail industry and labor, to implement improved passenger rail in the region;

(3) Seek development of a long-term, interstate plan for high speed rail passenger service implementation;

(4) Cooperate with other agencies, regions and entities to ensure that the Midwest is adequately represented and integrated into national plans for passenger rail development;

(5) Adopt bylaws governing the activities and procedures of the Commission and addressing, among other subjects: the powers and duties of officers; the voting rights of Commission members, voting procedures, Commission business, and any other purposes necessary to fulfill the duties of the Commission;

(6) Expend such funds as required to carry out the powers and duties of the Commission; and

(7) Report on the activities of the Commission to the legislatures and governor of the member states on an annual basis. In addition to its exercise of these duties, the Commission is empowered to:

(1) Provide multistate advocacy necessary to implement passenger rail systems or plans, as approved by the Commission;

(2) Work with local elected officials, economic development planning organizations, and similar entities to raise the visibility of passenger rail service benefits and needs;

(3) Educate other state officials, federal agencies, other elected officials and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region;

(4) Work with federal agency officials and Members of Congress to ensure the funding and authorization necessary to develop a long-term, interstate plan for high speed rail passenger service implementation.

(5) Make recommendations to members states;

(6) If requested by each state participating in a particular project and under the terms of a formal agreement approved by the participating states and the Commission, implement or provide oversight for specific rail projects;

(7) Establish an office and hire staff as necessary;

(8) Contract for or provide services;

(9) Assess dues, in accordance with the terms of this compact;

(10) Conduct research; and

(11) Establish committees. Article V Officers The Commission shall annually elect from among its members a chair, a vice-chair who shall not be a resident of the state represented by the chair, and others as approved in the Commission bylaws. The officers shall perform such functions and exercise such powers as are specified in the Commission bylaws. Article VI Meetings and Commission Administration The Commission shall meet at least once in each calendar year, and at such other times as may be determined by the Commission. Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws. Article VII Finance Except as otherwise provided for, the monies necessary to finance the general operations of the Commission in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state. The Commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation. All expenses incurred by the Commission in executing the duties imposed upon it by this compact shall be paid by the Commission out of the funds available to it. The Commission shall not issue any debt instrument. The Commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures. Article VIII Enactment, Effective Date and Amendments The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin are eligible to join this compact. Upon approval of the Commission, according to its bylaws, other states may also be declared eligible to join the compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by any three (3) party states incorporating the provisions of this compact into the laws of such states. Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states. Article IX Withdrawal, Default and Termination Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one year after the effective date of such statute. A withdrawing state shall be liable for any obligations which it may have incurred prior to the effective date of withdrawal. If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other Commission members. Any such defaulting state may be reinstated, upon vote of the Commission, by performing all acts and obligations as stipulated by the Commission. Article X Construction and Severability

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Effective Date: 10-01-2002



Section 4981.361 - [Repealed Effective 7/1/2013] Midwest interstate passenger rail compact members.

In pursuance of Articles II and III of the Midwest Interstate Passenger Rail Compact, as set forth in section 4981.36 of the Revised Code, there shall be four members of the commission from this state. The governor shall appoint two members as set forth in Article III of the compact. The terms of office for the governor's appointments shall be in accordance with Article III of the compact. The speaker of the house of representatives and the president of the senate each shall appoint one member from their respective houses of the general assembly to serve as a member of the commission, but the two appointees shall not be members of the same political party. Terms of office for legislative appointees shall be in accordance with Article III of the compact. Any member shall continue in office subsequent to the expiration of the member's term until a successor is appointed. Vacancies in the commission shall be filled in the same manner as original selections are made. Any member of the commission may be reappointed. Except for the purposes of Chapters 102., 2744., and 2921. of the Revised Code, serving as a member of the commission does not constitute holding a public office or position of employment under the laws of this state and does not constitute grounds for removal of public officers or employees from their offices or positions of employment. The governor, speaker, or president may remove a member for whom the governor, speaker, or president was the appointing authority, for misfeasance, malfeasance, or willful neglect of duty. Members of the commission shall serve without compensation, but shall be reimbursed for the reasonable expenses incurred by them in the discharge of their duties as members of the commission.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Effective Date: 10-01-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 4981.40 - Including all federally designated high-speed rail corridors in Ohio and all passenger rail corridors in Ohio hub study.

In any overall programmatic environmental impact study or other comprehensive high-speed rail project development study, the department of transportation and the rail development commission shall include all federally designated high-speed rail corridors in Ohio and all passenger rail corridors in the Ohio hub study. The department of transportation and the rail development commission shall work with Amtrak to examine methods to improve existing service between Toledo and Cleveland with a goal of creating optimum service to connect the planned Cleveland, Columbus, Dayton, and Cincinnati service. The department of transportation and the rail development commission shall examine the financial and economic feasibility of developing a passenger rail system between Toledo and Columbus, including necessary characteristics of a viable connection between the cities.

Added by 128th General Assemblych.39,HB 2, §101.01, eff. 7/1/2009.






Chapter 4999 - CRIMES RELATING TO RAILROADS

Section 4999.01 - Drawing, driving, or moving vehicle on railroad track.

No person shall draw, drive, or cause to be moved any vehicle on or between the rails or tracks or on or along the graded roadway of a railroad without the knowledge and consent of the owner or controller of such railroad, unless compelled by necessity to do so. Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 03-15-1993



Section 4999.02 - Climbing upon railroad cars.

No person shall climb, jump, step, or stand upon, or cling or attach himself to, a locomotive, engine, or car upon the track of a railroad, unless in compliance with law or by permission under the rules of the corporation managing such railroad. Whoever violates this section is guilty of a minor misdemeanor.

Effective Date: 03-15-1993



Section 4999.03 - Riding or driving into enclosures of railroads.

No person shall, at a place other than a private crossing or for a purpose other than crossing a railroad, ride or drive a horse or other domestic animal into an enclosure of a railroad or knowingly permit such animal to go into or remain in such enclosure, or place feed, salt, or other thing within such enclosure to induce such animal to enter into it or upon the track of such railroad, or, while constructing a private crossing or crossing a railroad at a private crossing, permit a fence to remain down or open for a longer time than is necessary to construct or use such crossing. Whoever violates this section shall be fined not more than ten dollars or imprisoned for not less than ten nor more than thirty days. Each ten hours such animal is knowingly permitted to remain in such enclosure or upon such track is an additional offense. Such animal is not exempt from execution for a fine or costs imposed under this section.

Effective Date: 10-01-1953



Section 4999.04 - Flagmen on railroads.

(A) No person in charge of a locomotive shall do the following:

(1) Fail to bring the locomotive to a full stop at least two hundred feet before arriving at a crossing with another track, or proceed through the crossing before signaled to do so or before the way is clear;

(2) When approaching a grade crossing, fail to sound the locomotive whistle at frequent intervals, beginning no less than thirteen hundred twenty feet from such crossing and continuing until the locomotive has passed the crossing.

(B) Whoever violates this section is guilty of a misdemeanor of the fourth degree. If violation of this section causes physical harm to any person, whoever violates this section is guilty of a misdemeanor of the third degree.

Effective Date: 08-26-1977



Section 4999.05 - Flagmen on railroads.

No person or company owning, operating, or controlling a railroad shall employ as a flagman, hostler, or assistant hostler, a person who cannot read, write, and speak the English language. Whoever violates this section shall be fined not less than five hundred nor more than one thousand dollars. This section does not apply to flagmen at street or highway crossings.

Effective Date: 10-01-1953



Section 4999.06 - Running passenger trains with less than full crew.

No superintendent, trainmaster, or other employee of a railroad shall send or cause to be sent outside of yard limits, a passenger train of not more than five cars, any one of which carries passengers, with a crew consisting of less than one engineer, one fireman, one conductor, and one brakeman. If four of said cars are day coaches carrying passengers, or if in a train of more than five cars, three or more cars are day coaches carrying passengers, or if in a train of more than six cars, four cars carrying passengers, or if in a train of more than seven cars, two or more cars are carrying passengers, of [or] if any train, six or more cars are carrying passengers, such crew shall consist of at least one additional brakeman, regularly employed as such. When such train consists of more than two cars, either of which carries passengers, no such superintendent, trainmaster, or other employee shall require a brakeman to perform the duties of baggage master or express agent. Whoever violates this section shall be fined not less than twenty-five dollars for each offense. For the purpose of this section, a combination mail or baggage and passenger car is a day coach, but straight dining cars and private cars are not cars carrying passengers. This section does not apply to trains picking up a car between terminals in this state, or to cars propelled by electricity. Mayors and county court judges have jurisdiction under this section. The public utilities commission shall enforce this section.

Effective Date: 01-01-1976



Section 4999.07, 4999.08 - [Repealed].

Effective Date: 06-15-1972



Section 4999.09 - [Repealed].

Effective Date: 01-01-1974



Section 4999.10 - Constructing bridges over tracks.

No person, railroad company, private corporation, county, municipal corporation, or township shall violate any law relating to the height of bridges, viaducts, overhead roadways, footbridges, wires, or other structures constructed over the tracks of a railroad. Whoever violates this section shall be fined not less than one hundred nor more than one thousand dollars. Each day such structure or wire is permitted to so remain constitutes a separate offense.

Effective Date: 10-01-1953



Section 4999.11 - Mail cranes - livestock chutes.

No person or company owning, operating, or controlling a railroad shall erect or permit to be erected, place, or maintain along said railroad, a mail crane or livestock chute, any portion of which approaches nearer than eighteen inches to the nearest point of contact with the cab of the widest locomotive used on such railroad. Whoever violates this section shall be fined not less than five hundred nor more than one thousand dollars.

Effective Date: 10-01-1953



Section 4999.12 - [Repealed].

Effective Date: 01-01-1974



Section 4999.13 - Couplers and brakes on railroads.

No superintendent, conductor, or other officer or employee of a railroad company, shall refuse or neglect, upon receiving notice from the inspector appointed by the public utilities commission, of a defective coupler or brake, to have it repaired forthwith or, on receiving notice from such inspector condemning a car, tender, or engine, shall fail to put it out of service at the first freight division terminal. No superintendent, conductor, or other officer or employee shall violate any other law relating to automatic couplers and air brakes. Whoever violates this section shall be fined not less than twenty-five nor more than five hundred dollars. Such person is also personally liable for any injuries resulting to any employee from such violation.

Effective Date: 10-01-1953



Section 4999.14, 4999.15 - [Repealed].

Effective Date: 01-01-1974



Section 4999.16 - Examination of employee for color blindness.

No railroad company shall contract to employ a person in a position which requires such person to distinguish form or color signals, unless within two years preceding such date he has been examined for color blindness, in the distinct colors in actual use by such company by a competent person employed and paid by such company, and has received a certificate that he is not disqualified for such position by color blindness in the colors used by the company. No such company shall fail to require such person to be re-examined at least once each two years at the expense of such company. This section does not prevent a railroad company from continuing in its employment an employee having defective sight when such defective sight can be fully remedied by the use of glasses or by other means satisfactory to the person making such examination. Whoever violates this section shall be fined one hundred dollars.

Effective Date: 10-01-1953



Section 4999.17 - Discipline or discharge of employee without hearing.

No railroad company, or its superintendent, or manager, employing any special agent, detective, or person commonly known as "spotter" for the purpose of investigating, obtaining, and reporting to the employer, its agent, superintendent, or manager, information concerning its employees, shall discipline or discharge any employee in its service, where such act of discipline or the discharge is based upon a report by such special agent, detective, or spotter, which report involves a question of integrity, honesty, or a breach of rules of the employer, unless such employer, its agent, superintendent, or manager, before disciplining or discharging such employee, grants such employee a fair opportunity to be heard in defense or explanation of the complaint against him, at which hearing said employer shall state specific charges on which said act or discharge is based and at which the accused employee has the right to furnish testimony in his defense. Whoever violates this section shall be fined not less than fifty nor more than three hundred dollars or imprisoned not more than one year, or both. Such imprisonment, when imposed, shall be imposed upon the officers or agents of such company committing such offense.

Effective Date: 10-01-1953



Section 4999.18 - Demanding compensation when telegraph or telephone wires not working.

No officer, agent, or other person acting for or in behalf of a railroad company operating ten or more miles of its railroad for the carrying or transporting of passengers or freight over its railroad within this state which fails to erect and maintain telegraph or telephone wires in complete working order for use and operation along its railroad, with an office and proper means of communication by such wires at each of its principal railway stations, shall order, direct, advise, ask, demand, or receive compensation for transportation of passengers or freight. Whoever violates this section be fined not less than one hundred nor more than five hundred dollars or imprisoned for not less than thirty nor more than ninety days, or both.

Effective Date: 10-01-1953



Section 4999.19 - Diverting freight.

No agent of a railroad company shall knowingly divert or permit freight under his control to be diverted from the railroads over which it is ordered to be conveyed by the shipper of such freight. Whoever violates this section shall be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

Effective Date: 10-01-1953



Section 4999.20 - Seniority roster date of railroad employee.

No railroad employee who has a seniority roster date on the effective date of the repeal of sections 4999.07 and 4999.08 of the Revised Code shall be removed from his employment or have his seniority rights or vacation or other fringe benefits reduced by reason of such repeal. Any carrier which violates this section shall be fined not less than one hundred nor more than five thousand dollars. The public utilities commission shall enforce this section and prosecute any violations thereof.

Effective Date: 06-15-1972









Title [51] LI PUBLIC WELFARE

Chapter 5101 - DEPARTMENT OF JOB AND FAMILY SERVICES- GENERAL PROVISIONS

Section 5101.01 - Referring to department or director of public welfare or human services; references to county department of job and family services; references to board of county commissioners.

(A) As used in the Revised Code, the "department of public welfare" and the "department of human services" mean the department of job and family services and the "director of public welfare" and the "director of human services" mean the director of job and family services. Whenever the department or director of public welfare or the department or director of human services is referred to or designated in any statute, rule, contract, grant, or other document, the reference or designation shall be deemed to refer to the department or director of job and family services, as the case may be.

(B) As used in this chapter :

(1) References to a county department of job and family services include a joint county department of job and family services established under section 329.40 of the Revised Code.

(2) References to a board of county commissioners include the board of directors of a joint county department of job and family services established under section 329.40 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 07-01-2000



Section 5101.02 - Authority of director of job and family services.

The director of job and family services is the executive head of the department of job and family services. All duties conferred on the various work units of the department by law or by order of the director shall be performed under such rules as the director prescribes, and shall be under the director's control.

Effective Date: 07-01-2000



Section 5101.03 - Assistant directors - powers and duties.

The assistant directors of the department of job and family services shall exercise the powers and perform the duties which the director of job and family services may order. The director is authorized to designate which assistant director shall act as director in the absence or disability of the director or in case of a vacancy in the position of director.

Effective Date: 07-01-2000



Section 5101.04 - [Repealed].

Effective Date: 07-01-1954



Section 5101.05 - Appointing employees.

The director of job and family services may appoint such employees as are necessary for the efficient operation of the department of job and family services. The director may prescribe the title and duties of the employees.

Effective Date: 07-01-2000



Section 5101.051 - Filling positions with peculiar and exceptional qualifications.

If the director of job and family services determines that a position with the department of job and family services can best be filled in accordance with division (A)(2) of section 124.30 of the Revised Code or without regard to a residency requirement established by a rule adopted by the director of administrative services, the director of job and family services shall provide the director of administrative services certification of the determination.

Effective Date: 07-01-2000



Section 5101.06 - Establishing work units.

The director of job and family services may establish work units within the department of job and family services as necessary for the efficient operation of the department. The director shall appoint the chief of each work unit.

Effective Date: 07-01-2000



Section 5101.07 - Support services federal operating fund.

There is hereby created in the state treasury the support services federal operating fund. The fund shall consist of federal funds the department of job and family services receives and that the director of job and family services determines are appropriate for deposit into the fund. Money in the fund shall be used to pay the federal share of both of the following:

(A) The department's costs for computer projects;

(B) The operating costs of the parts of the department that provide general support services for the department's work units established under section 5101.06 of the Revised Code.

Effective Date: 06-30-2005



Section 5101.071 - Support services state operating fund.

There is hereby created in the state treasury the support services state operating fund. The fund shall consist of payments made to the fund from other appropriation items by intrastate transfer voucher. Money in the fund shall be used to pay for both of the following:

(A) The department of job and family services' costs for computer projects;

(B) The operating costs of the parts of the department that provide general support services for the department's work units established under section 5101.06 of the Revised Code.

Effective Date: 06-30-2005



Section 5101.072 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 07-01-2000)



Section 5101.073 - ODJFS general services administration and operating fund.

There is hereby created in the state treasury the ODJFS general services administration and operating fund. The director of job and family services may submit a deposit modification and payment detail report to the treasurer of state after the completion of the reconciliation of all final transactions with the federal government regarding a federal grant for a program the department of job and family services administers and a final closeout for the grant. On receipt of the report, the treasurer of state shall transfer the money in the refunds and audit settlements fund that is the subject of the report to the ODJFS general services administration and operating fund. Money in the ODJFS general services administration and operating fund shall be used to pay for the expenses of the programs the department administers and the department's administrative expenses, including the costs of state hearings under section 5101.35 of the Revised Code, required audit adjustments, and other related expenses.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5101.08 - Fidelity bonds.

The director of job and family services may require any of the employees of the department of job and family services who may be charged with custody or control of any public money or property or who is required to give bond, to give a bond, properly conditioned, in a sum to be fixed by the director which when approved by the director, shall be filed in the office of the secretary of state. The cost of such bonds, when approved by the director, shall be paid from funds available for the department. The bonds required or authorized by this section may, in the discretion of the director, be individual, schedule, or blanket bonds.

Effective Date: 07-01-2000



Section 5101.09 - Adopting rules.

(A) When the director of job and family services is authorized by the Revised Code to adopt a rule, the director shall adopt the rule in accordance with the following:

(1) Chapter 119. of the Revised Code if any of the following apply:

(a) The rule concerns the administration or enforcement of Chapter 4141. of the Revised Code;

(b) The rule concerns a program administered by the department of job and family services, unless the statute authorizing the rule requires that it be adopted in accordance with section 111.15 of the Revised Code;

(c) The statute authorizing the rule requires that the rule be adopted in accordance with Chapter 119. of the Revised Code.

(2) Section 111.15 of the Revised Code, excluding divisions (D) and (E) of that section, if either of the following apply:

(a) The rule concerns the day-to-day staff procedures and operations of the department or financial and operational matters between the department and another government entity or a private entity receiving a grant from the department, unless the statute authorizing the rule requires that it be adopted in accordance with Chapter 119. of the Revised Code;

(b) The statute authorizing the rule requires that the rule be adopted in accordance with section 111.15 of the Revised Code and, by the terms of division (D) of that section, division (D) of that section does not apply to the rule.

(3) Section 111.15 of the Revised Code, including divisions (D) and (E) of that section, if the statute authorizing the rule requires that the rule be adopted in accordance with that section and the rule is not exempt from the application of division (D) of that section.

(B) Except as otherwise required by the Revised Code, the adoption of a rule in accordance with Chapter 119. of the Revised Code does not make the department of job and family services, a county family services agency, or a workforce development agency subject to the notice, hearing, or other requirements of sections 119.06 to 119.13 of the Revised Code. As used in this division, "workforce development agency" has the same meaning as in section 6301.01 of the Revised Code.

Effective Date: 07-01-2000



Section 5101.10 - Expending funds.

The director of job and family services may expend funds appropriated or available to the department of job and family services from public or private entities, including other governmental agencies; public or private institutions, organizations, agencies, and corporations; and individuals. For purposes of this section, the director may enter into contracts or agreements with public and private entities and make grants to public and private entities. To the extent permitted by federal law, the director may advance funds to a grantee when necessary for the grantee to perform duties under the grant as specified by the director.

The director may adopt internal management rules in accordance with section 111.15 of the Revised Code to define terms and adopt procedures and other provisions necessary to implement this section.

Effective Date: 07-01-2000



Section 5101.11 - Seeking federal financial participation for costs incurred by entity implementing program administered by department.

This section does not apply to contracts entered into under section 5111.90 or 5111.91 of the Revised Code.

(A) As used in this section:

(1) "Entity" includes an agency, board, commission, or department of the state or a political subdivision of the state; a private, nonprofit entity; a school district; a private school; or a public or private institution of higher education.

(2) "Federal financial participation" means the federal government's share of expenditures made by an entity in implementing a program administered by the department of job and family services.

(B) At the request of any public entity having authority to implement a program administered by the department of job and family services or any private entity under contract with a public entity to implement a program administered by the department, the department may seek to obtain federal financial participation for costs incurred by the entity. Federal financial participation may be sought from programs operated pursuant to Title IV-A, Title IV-E, and Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended; the Food and Nutrition Act of 2008 ( 7 U.S.C. 2011 et seq.); and any other statute or regulation under which federal financial participation may be available, except that federal financial participation may be sought only for expenditures made with funds for which federal financial participation is available under federal law.

(C) All funds collected by the department of job and family services pursuant to division (B) of this section shall be distributed to the entities that incurred the costs, except for any amounts retained by the department pursuant to division (D)(3) of this section.

(D) In distributing federal financial participation pursuant to this section, the department may either enter into an agreement with the entity that is to receive the funds or distribute the funds in accordance with rules adopted under division (F) of this section. If the department decides to enter into an agreement to distribute the funds, the agreement may include terms that do any of the following:

(1) Provide for the whole or partial reimbursement of any cost incurred by the entity in implementing the program;

(2) In the event that federal financial participation is disallowed or otherwise unavailable for any expenditure, require the department of job and family services or the entity, whichever party caused the disallowance or unavailability of federal financial participation, to assume responsibility for the expenditures;

(3) Permit the department to retain not more than five per cent of the amount of the federal financial participation to be distributed to the entity;

(4) Require the public entity to certify the availability of sufficient unencumbered funds to match the federal financial participation it receives under this section;

(5) Establish the length of the agreement, which may be for a fixed or a continuing period of time;

(6) Establish any other requirements determined by the department to be necessary for the efficient administration of the agreement.

(E) An entity that receives federal financial participation pursuant to this section for a program aiding children and their families shall establish a process for collaborative planning with the department of job and family services for the use of the funds to improve and expand the program.

(F) The director of job and family services shall adopt rules as necessary to implement this section, including rules for the distribution of federal financial participation pursuant to this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code. The director may adopt or amend any statewide plan required by the federal government for a program administered by the department, as necessary to implement this section.

(G) Federal financial participation received pursuant to this section shall not be included in any calculation made under section 5101.16 or 5101.161 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5101.111 - Foundation grant fund.

The foundation grant fund is hereby created in the state treasury. Money the department of job and family services receives from private foundations in support of pilot projects that promote exemplary programs for enhancing the health, safety, and well-being of children and families shall be credited to the fund. The department may expend the money on such projects, may use the money, to the extent allowable, to match federal funds in support of such projects, and shall comply with requirements the foundations have stipulated in their agreements with the department as to the purposes for which the money may be expended.

Effective Date: 07-01-2000



Section 5101.12 - Maximizing receipt of federal revenue.

The department of job and family services may enter into contracts to maximize federal revenue without the expenditure of state money. In selecting private entities with which to contract, the department shall engage in a request for proposals process. The department, subject to the approval of the controlling board, may also directly enter into contracts with public entities providing revenue maximization services.

Effective Date: 09-26-2003



Section 5101.13 - Uniform statewide automated child welfare information system.

(A) The department of job and family services shall establish and maintain a uniform statewide automated child welfare information system in accordance with the requirements of 42 U.S.C.A. 674(a)(3)(C) and related federal regulations and guidelines. The information system shall contain records regarding any of the following:

(1) Investigations of children and families, and children's care in out-of-home care, in accordance with sections 2151.421 and 5153.16 of the Revised Code;

(2) Care and treatment provided to children and families;

(3) Any other information related to children and families that state or federal law, regulation, or rule requires the department or a public children services agency to maintain.

(B) The department shall plan implementation of the information system on a county-by-county basis and shall finalize statewide implementation by all public children services agencies as described in section 5153.02 of the Revised Code not later than January 1, 2008.

(C) The department shall promptly notify all public children services agencies of the initiation and completion of statewide implementation of the statewide information system established under division (A) of this section.

(D) "Out-of-home care" has the same meaning as in section 2151.011 of the Revised Code.

Effective Date: 09-21-2006; 2008 SB163 08-14-2008



Section 5101.131 - Child welfare system information confidential.

Except as provided in section 5101.132 of the Revised Code, information contained in or obtained from the information system established and maintained under section 5101.13 of the Revised Code is confidential and is not subject to disclosure pursuant to section 149.43 or 1347.08 of the Revised Code.

Effective Date: 09-21-2006



Section 5101.132 - Access to child welfare system information.

(A) Information contained in the information system established and maintained under section 5101.13 of the Revised Code may be accessed or entered only as follows:

(1) The department of job and family services , a public children services agency, a title IV-E agency, a prosecuting attorney, a private child placing agency, and a private noncustodial agency may access or enter the information when either of the following is the case:

(a) The access or entry is directly connected with assessment, investigation, or services regarding a child or family;

(b) The access or entry is permitted by state or federal law, rule, or regulation.

(2) A person may access or enter the information in a manner, to the extent, and for the purposes authorized by rules adopted by the department.

(B) As used in this section, "title IV-E agency" means a public children services agency or a public entity with which the department of job and family services has a title IV-E subgrant agreement in effect.

Effective Date: 09-21-2006; 2008 SB163 08-14-2008



Section 5101.133 - Use and disclosure of system information restricted.

No person shall access or use information contained in the information system established and maintained under section 5101.13 of the Revised Code other than in accordance with section 5101.132 of the Revised Code or rules authorized by that section.

No person shall disclose information obtained from the information system established and maintained under section 5101.13 of the Revised Code in a manner not specified by rules authorized by section 5101.134 of the Revised Code.

Effective Date: 09-21-2006



Section 5101.134 - Rules governing private agency use of system information.

(A) Notwithstanding any provision of the Revised Code that requires confidentiality of information that is contained in the uniform statewide automated child welfare information system established in section 5101.13 of the Revised Code, the department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code regarding a private child placing agency's or private noncustodial agency's access, data entry, and use of information in the uniform statewide automated child welfare information system.

(B)

(1) The department of job and family services may adopt rules in accordance with section 111.15 of the Revised Code, as if they were internal management rules, as necessary to carry out the purposes of sections 5101.13 to 5101.133 of the Revised Code.

(2) The department may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to carry out the purposes of division (A)(2) of section 5101.132 of the Revised Code.

(C) Public children services agencies shall implement and use the information system established pursuant to section 5101.13 of the Revised Code in accordance with rules adopted by the department.

Effective Date: 09-21-2006; 2008 SB163 08-14-2008



Section 5101.135 - Shaken baby syndrome notation in child abuse report.

(A) A public children services employee who is entering a report of an investigation of child abuse in the statewide automated child welfare information system, as required by section 5101.13 of the Revised Code, shall make a notation on each case of child abuse that indicates whether the child abuse arose from an act that caused the child to suffer from, or resulted in the child suffering from, shaken baby syndrome.

(B) Beginning March 1, 2009, and each first day of March thereafter, the department of job and family services shall report to the director of health the number of reports of child abuse that arose from an act that caused the child to suffer from, or resulted in the child suffering from, shaken baby syndrome and that arose during the calendar year immediately preceding the calendar year in which the report is made, as determined by an examination of the statewide automated child welfare information system established and maintained under section 5101.13 of the Revised Code.

(C) As used in this section, "shaken baby syndrome" has the same meaning as in section 3701.63 of the Revised Code.

Effective Date: 2007 SB144 02-29-2008



Section 5101.14 - Payments to counties for part of their costs for children services.

(A) As used in this section and section 5101.144 of the Revised Code, "children services" means services provided to children pursuant to Chapter 5153. of the Revised Code.

(B) Within available funds, the department of job and family services shall distribute funds to the counties within thirty days after the beginning of each calendar quarter for a part of the counties' costs for children services.

Funds provided to the county under this section shall be deposited into the children services fund created pursuant to section 5101.144 of the Revised Code.

(C) In each fiscal year, the amount of funds available for distribution under this section shall be allocated to counties as follows:

(1) If the amount is less than the amount initially appropriated for the immediately preceding fiscal year, each county shall receive an amount equal to the percentage of the funding it received in the immediately preceding fiscal year, exclusive of any releases from or additions to the allocation or any sanctions imposed under this section;

(2) If the amount is equal to the amount initially appropriated for the immediately preceding fiscal year, each county shall receive an amount equal to the amount it received in the preceding fiscal year, exclusive of any releases from or additions to the allocation or any sanctions imposed under this section;

(3) If the amount is greater than the amount initially appropriated for the immediately preceding fiscal year, each county shall receive the amount determined under division (C)(2) of this section as a base allocation, plus a percentage of the amount that exceeds the amount initially appropriated for the immediately preceding fiscal year. The amount exceeding the amount initially appropriated in the immediately preceding fiscal year shall be allocated to the counties as follows:

(a) Twelve per cent divided equally among all counties;

(b) Forty-eight per cent in the ratio that the number of residents of the county under the age of eighteen bears to the total number of such persons residing in this state;

(c) Forty per cent in the ratio that the number of residents of the county with incomes under the federal poverty guideline bears to the total number of such persons in this state.

As used in division (C)(3)(c) of this section, "federal poverty guideline" means the poverty guideline as defined by the United States office of management and budget and revised by the United States secretary of health and human services in accordance with section 673 of the "Community Services Block Grant Act," 95 Stat. 511 (1981), 42 U.S.C.A. 9902, as amended.

(D) Within ninety days after the end of each state fiscal biennium, each county shall return any unspent funds to the department.

(E) The director of job and family services may adopt the following rules in accordance with section 111.15 of the Revised Code:

(1) Rules that are necessary for the allocation of funds under this section;

(2) Rules prescribing reports on expenditures to be submitted by the counties as necessary for the implementation of this section.

Effective Date: 06-26-2003



Section 5101.141 - Administering federal payments for foster care and adoption assistance.

(A) As used in sections 5101.141 to 5101.1410 of the Revised Code, "Title IV-E" means Title IV-E of the "Social Security Act," 94 Stat. 501, 42 U.S.C. 670(1980), as amended.

(B) The department of job and family services shall act as the single state agency to administer federal payments for foster care and adoption assistance made pursuant to Title IV-E. The director of job and family services shall adopt rules to implement this authority. Rules governing financial and administrative requirements applicable to public children services agencies and government entities that provide Title IV-E reimbursable placement services to children shall be adopted in accordance with section 111.15 of the Revised Code, as if they were internal management rules. Rules governing requirements applicable to private child placing agencies and private noncustodial agencies and rules establishing eligibility, program participation, and other requirements concerning Title IV-E shall be adopted in accordance with Chapter 119. of the Revised Code. A public children services agency to which the department distributes Title IV-E funds shall administer the funds in accordance with those rules.

(C)

(1) The county, on behalf of each child eligible for foster care maintenance payments under Title IV-E, shall make payments to cover the cost of providing all of the following:

(a) The child's food, clothing, shelter, daily supervision, and school supplies;

(b) The child's personal incidentals;

(c) Reasonable travel to the child's home for visitation.

(2) In addition to payments made under division (C)(1) of this section, the county may, on behalf of each child eligible for foster care maintenance payments under Title IV-E, make payments to cover the cost of providing the following:

(a) Liability insurance with respect to the child;

(b) If the county is participating in the demonstration project established under division (A) of section 5101.142 of the Revised Code, services provided under the project.

(3) With respect to a child who is in a child-care institution, including any type of group home designed for the care of children or any privately operated program consisting of two or more certified foster homes operated by a common administrative unit, the foster care maintenance payments made by the county on behalf of the child shall include the reasonable cost of the administration and operation of the institution, group home, or program, as necessary to provide the items described in divisions (C)(1) and (2) of this section.

(D) To the extent that either foster care maintenance payments under division (C) of this section or Title IV-E adoption assistance payments for maintenance costs require the expenditure of county funds, the board of county commissioners shall report the nature and amount of each expenditure of county funds to the department.

(E) The department shall distribute to public children services agencies that incur and report expenditures of the type described in division (D) of this section federal financial participation received for administrative and training costs incurred in the operation of foster care maintenance and adoption assistance programs. The department may withhold not more than three per cent of the federal financial participation received. The funds withheld may be used only to fund the following:

(1) The Ohio child welfare training program established under section 5103.30 of the Revised Code;

(2) The university partnership program for college and university students majoring in social work who have committed to work for a public children services agency upon graduation;

(3) Efforts supporting organizational excellence, including voluntary activities to be accredited by a nationally recognized accreditation organization.

The funds withheld shall be in addition to any administration and training cost for which the department is reimbursed through its own cost allocation plan.

(F) All federal financial participation funds received by a county pursuant to this section shall be deposited into the county's children services fund created pursuant to section 5101.144 of the Revised Code.

(G) The department shall periodically publish and distribute the maximum amounts that the department will reimburse public children services agencies for making payments on behalf of children eligible for foster care maintenance payments.

(H) The department, by and through its director, is hereby authorized to develop, participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of this state with agencies of any other states, for the provision of medical assistance and other social services to children in relation to whom all of the following apply:

(1) They have special needs.

(2) This state or another state that is a party to the interstate compact is providing adoption assistance on their behalf.

(3) They move into this state from another state or move out of this state to another state.

Effective Date: 06-26-2003; 09-21-2006; 2007 HB119 09-29-2007



Section 5101.142 - Conducting demonstration project expanding eligibility for and services provided under Title IV-E.

(A) The department of job and family services may apply to the United States secretary of health and human services for a waiver of requirements established under Title IV-E , or regulations adopted thereunder, to conduct a demonstration project expanding eligibility for and services provided under Title IV-E. The department may enter into agreements with the secretary necessary to implement the demonstration project, including agreements establishing the terms and conditions of the waiver authorizing the project. If a demonstration project is to be established, the department shall do all of the following:

(1) Have the director of job and family services adopt rules in accordance with Chapter 119. of the Revised Code governing the project. The rules shall be consistent with the agreements the department enters into with the secretary.

(2) Enter into agreements with public children services agencies that the department selects for participation in the project. The department shall not select an agency that objects to participation or refuses to be bound by the terms and conditions of the project.

(3) Contract with persons or governmental agencies providing services under the project;

(4) Amend the state plan required by section 471 of the "Social Security Act," 42 U.S.C.A. 671, as amended, as needed to implement the project;

(5) Conduct ongoing evaluations of the project;

(6) Perform other administrative and operational activities required by the agreement with the secretary.

(B) The department may apply to the United States secretary of health and human services for a waiver of the requirements established under Title IV-B of the "Social Security Act of 1967," 81 Stat. 821, 42 U.S.C.A. 620 or regulations adopted thereunder and established under any other federal law or regulations that affect the children services functions prescribed by Chapter 5153. of the Revised Code, to conduct demonstration projects or otherwise improve the effectiveness and efficiency of the children services function.

Effective Date: 06-26-2003



Section 5101.143 - State adoption assistance loan fund.

(A) The state adoption assistance loan fund is hereby created in the state treasury. The fund shall consist of all money appropriated or transferred to it and all loan repayments or other money, including interest and penalties, derived from state adoption assistance loans. The department of job and family services shall administer the fund. Money in the fund shall be used to make state adoption assistance loans to prospective adoptive parents applying for a loan under section 3107.018 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

(B) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section, including rules for creating a loan application form, procedures and standards for reviewing and granting or denying loan applications, conditions on the use of the loan, loan repayment terms, procedures for collection of loan arrearages, and any monetary penalties for loan arrearages or improper use of loan funds.

Effective Date: 2008 HB562 06-24-2008



Section 5101.144 - Children services fund.

Each county shall deposit all funds its public children services agency receives from appropriations made by the board of county commissioners or any other source for the purpose of providing children services into a special fund in the county treasury known as the children services fund. A county shall use money in the fund only for the purposes of meeting the expenses of providing children services.

Effective Date: 06-26-2003



Section 5101.145 - Rules concerning financial requirements applicable to public children services, private child placing, and private noncustodial agencies.

In adopting rules under section 5101.141 of the Revised Code regarding financial requirements applicable to public children services agencies, private child placing agencies, private noncustodial agencies, and government entities that provide Title IV-E reimbursable placement services to children, the department of job and family services shall establish both of the following:

(1) A single form for the agencies or entities to report costs reimbursable under Title IV-E and costs reimbursable under medicaid;

(2) Procedures to monitor cost reports submitted by the agencies or entities.

(B) The procedures established under division (A)(2) of this section shall be implemented not later than October 1, 2003. The procedures shall be used to do both of the following:

(1) Determine which of the costs are reimbursable under Title IV-E;

(2) Ensure that costs reimbursable under medicaid are excluded from determinations made under division (B)(1) of this section.

Effective Date: 06-26-2003



Section 5101.146 - Establishing penalties for noncompliance with fiscal accountability procedures.

The department of job and family services shall establish the following penalties, which shall be enforced at the discretion of the department, for the failure of a public children services agency, private child placing agency, private noncustodial agency, or government entity that provides Title IV-E reimbursable placement services to children to comply with procedures the department establishes to ensure fiscal accountability:

(A) For initial failure, the department and the agency or entity involved shall jointly develop and implement a corrective action plan according to a specific schedule. If requested by the agency or entity involved, the department shall provide technical assistance to the agency or entity to ensure the fiscal accountability procedures and goals of the plan are met.

(B) For subsequent failures or failure to achieve the goals of the plan described in division (A) of this section, one of the following:

(1) For public children services agencies, the department may take any action permitted under division (5), or (6) of section 5101.24 of the Revised Code.

(2) For private child placing agencies or private noncustodial agencies, cancellation of any Title IV-E allowability rates for the agency involved pursuant to section 5101.141 of the Revised Code or revocation pursuant to Chapter 119. of the Revised Code of that agency's certificate issued under section 5103.03 of the Revised Code;

(3) For government entities, other than public children services agencies, that provide Title IV-E reimbursable placement services to children, cancellation of any Title IV-E allowability rates for the entity involved pursuant to section 5101.141 of the Revised Code.

Effective Date: 06-26-2003



Section 5101.147 - Notification of agency's noncompliance with fiscal accountability procedures.

If a public children services agency fails to comply with the fiscal accountability procedures established by the department of job and family services, the department shall notify the board of county commissioners of the county served by the agency. If a private child placing agency or private noncustodial agency fails to comply with the fiscal accountability procedures, the department shall notify the executive director of each public children services agency that has entered into a contract for services with the private child placing agency or private noncustodial agency.

Effective Date: 10-05-2000



Section 5101.148 - No unnecessarily removal of children from certified foster homes.

If the department of job and family services sanctions a public children services agency, private child placing agency, or private noncustodial agency, it shall take every possible precaution to ensure that any foster children that have been placed by the agency under sanction are not unnecessarily removed from the certified foster homes in which they reside.

Effective Date: 10-05-2000



Section 5101.149 - Prohibiting personal loans.

Money from the children services fund shall not be used to provide a personal loan to any individual.

Effective Date: 10-05-2000



Section 5101.1410 - Certifying a claim.

In addition to the remedies available under sections 5101.146 and 5101.24 of the Revised Code, the department of job and family services may certify a claim to the attorney general under section 131.02 of the Revised Code for the attorney general to take action under that section against a public children services agency, private child placing agency, private noncustodial agency, or government entity that provides Title IV-E reimbursable placement services to children if all of the following are the case:

(A) The agency or entity files a cost report with the department pursuant to rules adopted under division (B) of section 5101.141 of the Revised Code.

(B) The department receives and distributes federal Title IV-E reimbursement funds based on the cost report.

(C) The agency's or entity's misstatement, misclassification, overstatement, understatement, or other inclusion or omission of any cost included in the cost report causes the United States department of health and human services to disallow all or part of the federal Title IV-E reimbursement funds the department received and distributed.

(D) The agency's or entity's misstatement, misclassification, overstatement, understatement, or other inclusion or omission of any cost included in the cost report is not the direct result of a written directive concerning the agency or entity's cost report that the department issued to the agency or entity.

Effective Date: 06-26-2003



Section 5101.15 - Schedule of reimbursement.

Within available funds the department of job and family services may reimburse counties in accordance with this section for a portion of the salaries paid to child welfare workers employed under section 5153.12 of the Revised Code. No county with a population of eighty thousand or less, according to the latest census accepted by the department as official, shall be entitled to reimbursement on the salaries of more than two child welfare workers, and no county with a population of more than eighty thousand, according to such census, shall be entitled to reimbursement on the salaries of more than two child welfare workers plus one additional child welfare worker for each one hundred thousand of population in excess of eighty thousand.

The maximum reimbursement to which a county may be entitled on any child welfare worker shall be as follows:

(A) Twenty-seven hundred dollars a year for a child welfare worker who is a graduate of an accredited high school, college, or university;

(B) Thirty-three hundred dollars a year for a child welfare worker who has one year or more of graduate training in social work or a field which the department finds to be related to social work;

(C) Thirty-nine hundred dollars a year for a child welfare worker who has completed two years of social work training.

The salary of the executive director, designated in accordance with section 5153.10 of the Revised Code, shall be subject to reimbursement under this section, provided that the executive director qualifies under division (A), (B), or (C) of this section. No funds shall be allocated under this section until the director of job and family services has approved a plan of child welfare services for the county submitted by the public children services agency.

Effective Date: 07-01-2000



Section 5101.16 - Paying county share of public assistance expenditures.

(A) As used in this section and sections 5101.161 and 5101.162 of the Revised Code:

(1) "Disability financial assistance" means the financial assistance program established under Chapter 5115. of the Revised Code.

(2) "Supplemental nutrition assistance program" means the program administered by the department of job and family services pursuant to section 5101.54 of the Revised Code.

(3) "Medicaid" means the medical assistance program established by Chapter 5111. of the Revised Code, excluding transportation services provided under that chapter.

(4) "Ohio works first" means the program established by Chapter 5107. of the Revised Code.

(5) "Prevention, retention, and contingency" means the program established by Chapter 5108. of the Revised Code.

(6) "Public assistance expenditures" means expenditures for all of the following:

(a) Ohio works first;

(b) County administration of Ohio works first;

(c) Prevention, retention, and contingency;

(d) County administration of prevention, retention, and contingency;

(e) Disability financial assistance;

(f) County administration of disability financial assistance;

(g) County administration of the supplemental nutrition assistance program;

(h) County administration of medicaid.

(7) "Title IV-A program" has the same meaning as in section 5101.80 of the Revised Code.

(B) Each board of county commissioners shall pay the county share of public assistance expenditures in accordance with section 5101.161 of the Revised Code. Except as provided in division (C) of this section, a county's share of public assistance expenditures is the sum of all of the following for state fiscal year 1998 and each state fiscal year thereafter:

(1) The amount that is twenty-five per cent of the county's total expenditures for disability financial assistance and county administration of that program during the state fiscal year ending in the previous calendar year that the department of job and family services determines are allowable.

(2) The amount that is ten per cent, or other percentage determined under division (D) of this section, of the county's total expenditures for county administration of the supplemental nutrition assistance program and medicaid during the state fiscal year ending in the previous calendar year that the department determines are allowable, less the amount of federal reimbursement credited to the county under division (E) of this section for the state fiscal year ending in the previous calendar year;

(3) A percentage of the actual amount of the county share of program and administrative expenditures during federal fiscal year 1994 for assistance and services, other than child care, provided under Titles IV-A and IV-F of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as those titles existed prior to the enactment of the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," 110 Stat. 2105. The department of job and family services shall determine the actual amount of the county share from expenditure reports submitted to the United States department of health and human services. The percentage shall be the percentage established in rules adopted under division (F) of this section.

(C)

(1) If a county's share of public assistance expenditures determined under division (B) of this section for a state fiscal year exceeds one hundred five per cent of the county's share for those expenditures for the immediately preceding state fiscal year, the department of job and family services shall reduce the county's share for expenditures under divisions (B)(1) and (2) of this section so that the total of the county's share for expenditures under division (B) of this section equals one hundred five per cent of the county's share of those expenditures for the immediately preceding state fiscal year.

(2) A county's share of public assistance expenditures determined under division (B) of this section may be increased pursuant to section 5101.163 of the Revised Code and a sanction under section 5101.24 of the Revised Code. An increase made pursuant to section 5101.163 of the Revised Code may cause the county's share to exceed the limit established by division (C)(1) of this section.

(D)

(1) If the per capita tax duplicate of a county is less than the per capita tax duplicate of the state as a whole and division (D)(2) of this section does not apply to the county, the percentage to be used for the purpose of division (B)(2) of this section is the product of ten multiplied by a fraction of which the numerator is the per capita tax duplicate of the county and the denominator is the per capita tax duplicate of the state as a whole. The department of job and family services shall compute the per capita tax duplicate for the state and for each county by dividing the tax duplicate for the most recent available year by the current estimate of population prepared by the department of development.

(2) If the percentage of families in a county with an annual income of less than three thousand dollars is greater than the percentage of such families in the state and division (D)(1) of this section does not apply to the county, the percentage to be used for the purpose of division (B)(2) of this section is the product of ten multiplied by a fraction of which the numerator is the percentage of families in the state with an annual income of less than three thousand dollars a year and the denominator is the percentage of such families in the county. The department of job and family services shall compute the percentage of families with an annual income of less than three thousand dollars for the state and for each county by multiplying the most recent estimate of such families published by the department of development, by a fraction, the numerator of which is the estimate of average annual personal income published by the bureau of economic analysis of the United States department of commerce for the year on which the census estimate is based and the denominator of which is the most recent such estimate published by the bureau.

(3) If the per capita tax duplicate of a county is less than the per capita tax duplicate of the state as a whole and the percentage of families in the county with an annual income of less than three thousand dollars is greater than the percentage of such families in the state, the percentage to be used for the purpose of division (B)(2) of this section shall be determined as follows:

(a) Multiply ten by the fraction determined under division (D)(1) of this section;

(b) Multiply the product determined under division (D)(3)(a) of this section by the fraction determined under division (D)(2) of this section.

(4) The department of job and family services shall determine, for each county, the percentage to be used for the purpose of division (B)(2) of this section not later than the first day of July of the year preceding the state fiscal year for which the percentage is used.

(E) The department of job and family services shall credit to a county the amount of federal reimbursement the department receives from the United States departments of agriculture and health and human services for the county's expenditures for administration of the supplemental nutrition assistance program and medicaid that the department determines are allowable administrative expenditures.

(F)

(1) The director of job and family services shall adopt rules in accordance with section 111.15 of the Revised Code to establish all of the following:

(a) The method the department is to use to change a county's share of public assistance expenditures determined under division (B) of this section as provided in division (C) of this section;

(b) The allocation methodology and formula the department will use to determine the amount of funds to credit to a county under this section;

(c) The method the department will use to change the payment of the county share of public assistance expenditures from a calendar-year basis to a state fiscal year basis;

(d) The percentage to be used for the purpose of division (B)(3) of this section, which shall, except as provided in section 5101.163 of the Revised Code, meet both of the following requirements:

(i) The percentage shall not be less than seventy-five per cent nor more than eighty-two per cent;

(ii) The percentage shall not exceed the percentage that the state's qualified state expenditures is of the state's historic state expenditures as those terms are defined in 42 U.S.C. 609(a)(7).

(e) Other procedures and requirements necessary to implement this section.

(2) The director of job and family services may amend the rule adopted under division (F)(1)(d) of this section to modify the percentage on determination that the amount the general assembly appropriates for Title IV-A programs makes the modification necessary. The rule shall be adopted and amended as if an internal management rule and in consultation with the director of budget and management.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 09-29-2005; 2007 HB119 09-29-2007



Section 5101.161 - Public assistance fund.

Prior to the sixteenth day of May annually, the department of job and family services shall certify to the board of county commissioners of each county the amount estimated by the department to be needed in the following state fiscal year to meet the county share, as determined under division (B) of section 5101.16 of the Revised Code, of public assistance expenditures. Each January, the board shall appropriate the amount certified by the department and an additional five per cent of that amount. Each June, the board may reappropriate, for any purpose the board determines to be appropriate, the amount appropriated in January that exceeds the total of the amount certified by the department for the last six months of the current state fiscal year and the first six months of the following state fiscal year.

Before the fifteenth day of each payment period the department establishes by rule, the department shall pay a county the estimated state and federal share of the county's public assistance expenditures for that payment period increased or decreased by the amount the department underpaid or overpaid the county for the most recent payment period that the department knows an underpayment or overpayment was made.

If the department establishes a maximum amount that it will reimburse a county for public assistance expenditures and a county spends more for such an expenditure than is reimbursable, the department shall not pay the county a state or, except as provided in section 5101.162 of the Revised Code, a federal share for the amount of the expenditure that exceeds the maximum allowable reimbursement amount. County expenditures that exceed the maximum allowable reimbursement amount shall not be credited to a county's share of public assistance expenditures under section 5101.16 of the Revised Code. The department also shall not pay a county a state or, except as provided in section 5101.162 of the Revised Code, a federal share for an administrative expenditure that is not allowed by the department.

A county shall deposit all funds appropriated by a board of county commissioners and received from the department under this section in a special fund in the county treasury known as the public assistance fund. A county shall make payments for public assistance expenditures from the public assistance fund.

The attorney general shall bring mandamus proceedings in the Franklin county court of appeals against any board of county commissioners that fails to make appropriations or deposits into the public assistance fund required by this section.

The director of job and family services shall adopt internal management rules in accordance with section 111.15 of the Revised Code to do all of the following:

(A) Establish the method by which the department is to make payments to counties under this section;

(B) Establish procedures for payment by counties of the county share of public assistance expenditures;

(C) Establish payment periods for paying a county its estimated state and federal share of public assistance expenditures;

(D) Allow county departments of job and family services to use the public assistance fund for other purposes and programs similar to the purposes and programs specified in this section.

The director may adopt internal management rules in accordance with section 111.15 of the Revised Code to establish a maximum amount that it will reimburse a county for public assistance expenditures.

Effective Date: 07-01-2000



Section 5101.162 - Reimbursing county expenditures for county administration of food stamps or medicaid.

Subject to available federal funds and appropriations made by the general assembly, the department of job and family services may, at its sole discretion, use available federal funds to reimburse county expenditures for county administration of the supplemental nutrition assistance program or medicaid even though the county expenditures meet or exceed the maximum allowable reimbursement amount established by rules adopted under section 5101.161 of the Revised Code. The director may adopt internal management rules in accordance with section 111.15 of the Revised Code to implement this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 5101.163 - Increase in county share of public assistance expenditures.

As used in this section, "maintenance of effort" means qualified state expenditures as defined in 42 U.S.C. 609(a)(7)(B)(i).

The department of job and family services may increase a county's share of public assistance expenditures determined under division (B) of section 5101.16 of the Revised Code if the United States secretary of health and human services requires an increase in the state's maintenance of effort because of one or more failures, resulting from the actions or inactions of one or more county family services agencies, to meet a requirement under Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C. 601, as amended. The department may so increase a county's share of public assistance expenditures only to the amount the county's county family services agencies are responsible for the increase in the state's maintenance of effort as determined pursuant to rules the director of job and family services shall adopt under section 111.15 of the Revised Code. The department is not required to make the increase in accordance with section 5101.24 of the Revised Code.

Effective Date: 09-28-2005



Section 5101.17 - Payments made under Economic Opportunity Act not regarded as income or resources.

In determining the need of any person under Chapter 5107. or 5115. of the Revised Code, the first eighty-five dollars plus one-half of the excess over eighty-five dollars of payments made to or in behalf of any person for or with respect to any month under Title I or II of the "Economic Opportunity Act of 1964," 78 Stat. 508, 42 U.S.C.A. 2701, as amended, shall not be regarded as income or resources. No payments made under such titles shall be regarded as income or resources of another individual except to the extent that they are made available to the other individual. No grant made to any family under Title III of such act shall be regarded as income or resources in determining the need of any member of such family under Chapter 5107. or 5115. of the Revised Code.

Effective Date: 07-17-1995



Section 5101.18 - Determining what payments shall be regarded or disregarded as income in determining aid.

(A) When the director of job and family services adopts rules under section 5107.05 regarding income requirements for the Ohio works first program and under section 5115.03 of the Revised Code regarding income and resource requirements for the disability financial assistance program, the director shall determine what payments shall be regarded or disregarded. In making this determination, the director shall consider:

(1) The source of the payment;

(2) The amount of the payment;

(3) The purpose for which the payment was made;

(4) Whether regarding the payment as income would be in the public interest;

(5) Whether treating the payment as income would be detrimental to any of the programs administered in whole or in part by the department of job and family services and whether such determination would jeopardize the receipt of any federal grant or payment by the state or any receipt of aid under Chapter 5107. of the Revised Code.

(B) Any recipient of aid under Title XVI of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, whose money payment is discontinued as the result of a general increase in old-age, survivors, and disability insurance benefits under such act, shall remain a recipient for the purpose of receiving medical assistance through the medical assistance program established under section 5111.01 of the Revised Code.

Effective Date: 06-26-2003



Section 5101.181 - Matching agency records to determine overpayment of public assistance.

(A) As used in this section and section 5101.182 of the Revised Code :

(1) "Public assistance" means any or all of the following:

(a) Ohio works first;

(b) Prevention, retention, and contingency;

(c) Disability financial assistance;

(d) General assistance provided prior to July 17, 1995, under former Chapter 5113. of the Revised Code.

(2) "Medical assistance" means medical assistance provided pursuant to, or under programs established by, section 5101.49, sections 5101.50 to 5101.529, Chapter 5111., or any other provision of the Revised Code.

(B) As part of the procedure for the determination of overpayment to a recipient of public assistance under Chapter 5107., 5108., or 5115. of the Revised Code, the director of job and family services may furnish quarterly the name and social security number of each individual who receives public assistance to the director of administrative services, the administrator of the bureau of workers' compensation, and each of the state's retirement boards. Within fourteen days after receiving the name and social security number of an individual who receives public assistance, the director of administrative services, administrator, or board shall inform the auditor of state as to whether such individual is receiving wages or benefits, the amount of any wages or benefits being received, the social security number, and the address of the individual. The director of administrative services, administrator, boards, and any agent or employee of those officials and boards shall comply with the rules of the director of job and family services restricting the disclosure of information regarding recipients of public assistance. Any person who violates this provision shall thereafter be disqualified from acting as an agent or employee or in any other capacity under appointment or employment of any state board, commission, or agency.

(C) The auditor of state may enter into a reciprocal agreement with the director of job and family services or comparable officer of any other state for the exchange of names, current or most recent addresses, or social security numbers of persons receiving public assistance under Title IV-A of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended.

(D) The auditor of state shall retain, for not less than two years, at least one copy of all information received under this section and sections 145.27, 742.41, 3307.20, 3309.22, 4123.27, 5101.182, and 5505.04 of the Revised Code.

(E) On the request of the director of job and family services, the auditor of state may conduct an audit of an individual who receives medical assistance. If the auditor decides to conduct an audit, the auditor shall enter into an interagency agreement with the department of job and family services that specifies that the auditor agrees to comply with section 5101.271 of the Revised Code with respect to any information the auditor receives pursuant to the audit.

(F) The auditor shall review the information described in division (D) of this section to determine whether overpayments were made to recipients of public assistance under Chapters 5107., 5108., and 5115. of the Revised Code. The auditor of state shall initiate action leading to prosecution, where warranted, of recipients who received overpayments by forwarding the name of each recipient who received overpayment, together with other pertinent information, to the director of job and family services , the attorney general, and the county director of job and family services and county prosecutor of the county through which public assistance was received.

(G) The auditor of state and the attorney general or their designees may examine any records, whether in computer or printed format, in the possession of the director of job and family services or any county director of job and family services. They shall provide safeguards which restrict access to such records to purposes directly connected with an audit or investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of the programs and shall comply with sections 5101.27 and 5101.271 of the Revised Code and adopts rules of the director of job and family services restricting the disclosure of information regarding recipients of public assistance or medical assistance. Any person who violates this provision shall thereafter be disqualified from acting as an agent or employee or in any other capacity under appointment or employment of any state board, commission, or agency.

(H) Costs incurred by the auditor of state in carrying out the auditor of state's duties under this section shall be borne by the auditor of state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5101.182 - Matching income tax returns to determine overpayment of public assistance.

As part of the procedure for the determination of overpayment to a recipient of public assistance pursuant to section 5101.181 of the Revised Code, the director of job and family services may semiannually, at times determined jointly by the auditor of state and the tax commissioner, furnish to the tax commissioner in computer format the name and social security number of each individual who receives public assistance. Within sixty days after receiving the name and social security number of a recipient of public assistance, the commissioner shall inform the auditor of state whether the individual filed an Ohio individual income tax return, separate or joint, as provided by section 5747.08 of the Revised Code, for either or both of the two taxable years preceding the year in which the director furnished the names and social security numbers to the commissioner. If the individual did so file, at the same time the commissioner shall also inform the auditor of state of the amount of the federal adjusted gross income as reported on such returns and of the addresses on such returns. The commissioner shall also advise the auditor of state whether such returns were filed on a joint basis, as provided in section 5747.08 of the Revised Code, in which case the federal adjusted gross income as reported may be that of the individual or the individual's spouse.

If the auditor of state determines that further investigation is needed, the auditor of state may request the commissioner to determine whether the individual filed income tax returns for any previous taxable years in which the individual received public assistance and for which the tax department retains income tax returns. Within fourteen days of receipt of the request, the commissioner shall inform the auditor of state whether the individual filed an individual income tax return for the taxable years in question, of the amount of the federal adjusted gross income as reported on such returns, of the addresses on such returns, and whether the returns were filed on a joint or separate basis.

If the auditor of state determines that further investigation is needed of a recipient of public assistance who filed an Ohio individual income tax return, the auditor of state may request a certified copy of the Ohio individual income tax return or returns of that person for the taxable years described above, together with any other documents the commissioner has concerning the return or returns. Within fourteen days of receipt of such a request in writing, the commissioner shall forward the returns and documents to the auditor of state.

The director of job and family services, county director of job and family services, county prosecutor, attorney general, auditor of state, or any agent or employee of those officials having access to any information or documents furnished by the commissioner pursuant to this section shall not divulge or use any such information except for the purpose of determining overpayment of public assistance, or for an audit, investigation, or prosecution, or in accordance with a proper judicial order. Any person who violates this provision shall thereafter be disqualified from acting as an agent or employee or in any other capacity under appointment or employment of any state or county board, commission, or agency.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5101.183 - Rules regarding recovering cost of social services provided or diverted to ineligible persons.

(A) Except as provided in section 5111.12 of the Revised Code, the director of job and family services, in accordance with section 111.15 of the Revised Code, may adopt rules under which county family services agencies shall take action to recover the cost of the following benefits and services:

(1) Benefits or services provided to any of the following:

(a) Persons who were not eligible for the benefits or services but who secured the benefits or services through fraud or misrepresentation;

(b) Persons who were eligible for the benefits or services but who intentionally diverted the benefits or services to other persons who were not eligible for the benefits or services.

(2) Any benefits or services provided by a county family services agency for which recovery is required or permitted by federal law for the federal programs administered by the agency.

(B) A county family services agency may bring a civil action against a recipient of benefits or services to recover any costs described in division (A) of this section.

(C) A county family services agency shall retain any money it recovers under division (A) of this section and shall use the money to meet a family services duty, except that, if federal law requires the department of job and family services to return any portion of the money so recovered to the federal government, the county family services agency shall pay that portion to the department of job and family services.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5101.184 - Collecting overpayments of assistance from state and federal income tax refunds.

(A) The director of job and family services shall work with the tax commissioner to collect overpayments of assistance under Chapter 5107., 5111., or 5115., former Chapter 5113., or section 5101.54 of the Revised Code from refunds of state income taxes for taxable year 1992 and thereafter that are payable to the recipients of such overpayments.

Any overpayment of assistance, whether obtained by fraud or misrepresentation, as the result of an error by the recipient or by the agency making the payment, or in any other manner, may be collected under this section. Any reduction under section 5747.12 or 5747.121 of the Revised Code to an income tax refund shall be made before a reduction under this section. No reduction shall be made under this section if the amount of the refund is less than twenty-five dollars after any reduction under section 5747.12 of the Revised Code. A reduction under this section shall be made before any part of the refund is contributed under section 5747.113 of the Revised Code , or is credited under section 5747.12 of the Revised Code against tax due in any subsequent year.

The director and the tax commissioner, by rules adopted in accordance with Chapter 119. of the Revised Code, shall establish procedures to implement this division. The procedures shall provide for notice to a recipient of assistance and an opportunity for the recipient to be heard before the recipient's income tax refund is reduced.

(B) The director of job and family services may enter into agreements with the federal government to collect overpayments of assistance from refunds of federal income taxes that are payable to recipients of the overpayments.

Effective Date: 09-05-2001; 06-30-2005



Section 5101.19 - Amended and Renumbered RC 329.19.

Effective Date: 09-05-2001



Section 5101.20 - Grant agreements for workforce development activities.

(A) As used in this section of the Revised Code:

(1) "Local area" has the same meaning as in section 101 of the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C. 2801, as amended, and division (A) of section 6301.01 of the Revised Code;

(2) "Chief elected official" has the same meaning as in section 101 of the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C. 2801, as amended, and division (F) of section 6301.01 of the Revised Code;

(3) "Grantee" means the chief elected officials of a local area.

(B) The director of job and family services shall enter into one or more written grant agreements with each local area under which financial assistance is awarded for workforce development activities included in the agreements. A grant agreement shall establish the terms and conditions governing the accountability for and use of grants provided by the department of job and family services to the grantee for the administration of workforce development activities funded under the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C. 2801, as amended.

(C) In the case of a local area comprised of multiple political subdivisions, nothing in this section shall preclude the chief elected officials of a local area from entering into an agreement among themselves to distribute any liability for activities of the local area, but such an agreement shall not be binding on the department of job and family services.

(D) The written grant agreement entered into under division (B) of this section shall comply with all applicable federal and state laws governing workforce development activities. All federal conditions and restrictions that apply to the use of grants received by the department of job and family services shall apply to the use of the grants received by the local areas from the department.

(E) A written grant agreement entered into under division (B) of this section shall:

(1) Identify the chief elected officials for the local area;

(2) Provide for the incorporation of the local workforce development plan;

(3) Include the chief elected officials' assurance that the local area and any subgrantee or contractor of the local area will do all of the following:

(a) Ensure that the financial assistance awarded under the grant agreement is used, and the workforce development duties included in the agreement are performed, in accordance with requirements established by the department or any of the following: federal or state law, the state plan for receipt of federal financial participation, grant agreements between the department and a federal agency, or executive orders.

(b) Ensure that the chief elected officials and any subgrantee or contractor of the local area utilize a financial management system and other accountability mechanisms that meet requirements the department establishes;

(c) Require the chief elected officials and any subgrantee or contractor of the local area to do both of the following:

(i) Monitor all private and government entities that receive a payment from financial assistance awarded under the grant agreement to ensure that each entity uses the payment in accordance with requirements for the workforce development duties included in the agreement;

(ii) Take action to recover payments that are not used in accordance with the requirements for the workforce development duties that are included in the agreement.

(d) Require the chief elected officials of a local area to promptly reimburse the department the amount that represents the amount a local area is responsible for of funds the department pays to any entity because of an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty;

(e) Require chief elected officials of a local area to take prompt corrective action if the department, auditor of state, federal agency, or other entity authorized by federal or state law to determine compliance with requirements for a workforce development duty included in the agreement determines compliance has not been achieved;

(4) Provide that the award of financial assistance is subject to the availability of federal funds and appropriations made by the general assembly;

(5) Provide for annual financial, administrative, or other incentive awards, if any, to be provided in accordance with section 5101.23 of the Revised Code.

(6) Establish the method of amending or terminating the grant agreement and an expedited process for correcting terms or conditions of the agreement that the director and the chief elected officials agree are erroneous.

(7) Provide for the department of job and family services to award financial assistance for the workforce development duties included in the agreement in accordance with a methodology for determining the amount of the award established by rules adopted under division (F) of this section.

(8) Determine the dates that the grant agreement begins and ends.

(F)

(1) The director shall adopt rules in accordance with section 111.15 of the Revised Code governing grant agreements. The director shall adopt the rules as if they were internal management rules. The rules shall establish methodologies to be used to determine the amount of financial assistance to be awarded under the agreements and may do any of the following:

(a) Govern the establishment of consolidated funding allocations and other allocations;

(b) Specify allowable uses of financial assistance awarded under the agreements;

(c) Establish reporting, cash management, audit, and other requirements the director determines are necessary to provide accountability for the use of financial assistance awarded under the agreements and determine compliance with requirements established by the department or any of the following: a federal or state law, state plan for receipt of federal financial participation, grant agreement between the department and a federal entity, or executive order.

(2) A requirement of a grant agreement established by a rule adopted under this division is applicable to a grant agreement without having to be restated in the grant agreement.

Effective Date: 06-26-2003



Section 5101.201 - Agreements with one-stop operators and partners implementing Workforce Investment Act of 1998.

The director of job and family services may enter into agreements with one-stop operators and one-stop partners for the purpose of implementing the requirements of section 121 of the "Workforce Investment Act of 1998," 112 Stat. 936, 29 U.S.C. 2801.

Effective Date: 09-26-2003



Section 5101.21 - Written grant agreements between director and county.

(A) As used in sections 5101.21 to 5101.212 of the Revised Code:

(1) "County grantee" means all of the following:

(a) A board of county commissioners;

(b) A county children services board appointed under section 5153.03 of the Revised Code;

(c) A county elected official that is a child support enforcement agency.

(2) "County subgrant" means a grant that a county grantee awards to another entity.

(3) "County subgrant agreement" means an agreement between a county grantee and another entity under which the county grantee awards the other entity one or more county subgrants.

(4) "Fiscal biennial period" means a two-year period beginning on the first day of July of an odd-numbered year and ending on the last day of June of the next odd-numbered year.

(5) "Grant" means an award for one or more family services duties of federal financial assistance that a federal agency provides in the form of money, or property in lieu of money, to the department of job and family services and that the department awards to a county grantee. "Grant" may include state funds the department awards to a county grantee to match the federal financial assistance. "Grant" does not mean either of the following:

(a) Technical assistance that provides services instead of money;

(b) Other assistance provided in the form of revenue sharing, loans, loan guarantees, interest subsidies, or insurance.

(6) "Grant agreement" means an agreement between the department of job and family services and a county grantee under which the department awards the county grantee one or more grants.

(B) Effective July 1, 2008, the director of job and family services may award grants to counties only through grant agreements entered into under this section.

(C) The director shall enter into one or more written grant agreements with the county grantees of each county. If a county has multiple county grantees, the director shall jointly enter into the grant agreement with all of the county grantees. The initial grant agreement shall be entered into not later than January 31, 2008, and shall be in effect for fiscal year 2009. Except as provided in rules adopted under this section, subsequent grant agreements shall be entered into before the first day of each successive fiscal biennial period and shall be in effect for that fiscal biennial period or, in the case of a grant agreement entered into after the first day of a fiscal biennial period and except as provided by section 5101.211 of the Revised Code, for the remainder of the fiscal biennial period. A grant agreement shall do all of the following:

(1) Comply with all of the conditions, requirements, and restrictions applicable to the family services duties for which the grants included in the agreement are awarded, including the conditions, requirements, and restrictions established by the department, federal or state law, state plans for receipt of federal financial participation, agreements between the department and a federal agency, and executive orders issued by the governor;

(2) Establish terms and conditions governing the accountability for and use of the grants included in the grant agreement;

(3) Specify both of the following:

(a) The family services duties for which the grants included in the agreement are awarded;

(b) The private and government entities designated under section 307.981 of the Revised Code to serve as the county family services agencies performing the family services duties;

(4) Provide for the department of job and family services to award the grants included in the agreement in accordance with a methodology for determining the amount of the award established by rules adopted under this section;

(5) Specify the form of the grants which may be a cash draw, reimbursement, property, advance, working capital advance, or other forms specified in rules adopted under this section;

(6) Provide that the grants are subject to the availability of federal funds and appropriations made by the general assembly;

(7) Specify annual financial, administrative, or other incentive awards, if any, to be provided in accordance with section 5101.23 of the Revised Code;

(8) Include the assurance of each county grantee that the county grantee will do all of the following:

(a) Ensure that the grants included in the agreement are used, and the family services duties for which the grants are awarded are performed, in accordance with conditions, requirements, and restrictions applicable to the duties established by the department, a federal or state law, state plans for receipt of federal financial participation, agreements between the department and a federal agency, and executive orders issued by the governor;

(b) Utilize a financial management system and other accountability mechanisms for the grants awarded under the agreement that meet requirements the department establishes;

(c) Do all of the following with regard to a county subgrant:

(i) Award the subgrant through a written county subgrant agreement that requires the entity awarded the county subgrant to comply with all conditions, requirements, and restrictions applicable to the county grantee regarding the grant that the county grantee subgrants to the entity, including the conditions, requirements, and restrictions of this section;

(ii) Monitor the entity that is awarded the subgrant to ensure that the entity uses the subgrant in accordance with conditions, requirements, and restrictions applicable to the family services duties for which the subgrant is awarded;

(iii) Take action to recover subgrants that are not used in accordance with the conditions, requirements, or restrictions applicable to the family services duties for which the subgrant is awarded.

(d) Promptly reimburse the department the amount that represents the amount the county grantee is responsible for, pursuant to action the department takes under division (C) of section 5101.24 of the Revised Code, of funds the department pays to any entity because of an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty;

(e) Take prompt corrective action, including paying amounts resulting from an adverse finding, sanction, or penalty, if the department, auditor of state, federal agency, or other entity authorized by federal or state law to determine compliance with the conditions, requirements, and restrictions applicable to a family services duty for which a grant included in the agreement is awarded determines compliance has not been achieved;

(f) Ensure that any matching funds, regardless of the source, that the county grantee manages are clearly identified and used in accordance with federal and state laws and the agreement.

(9) Provide for the department taking action pursuant to division (C) of section 5101.24 of the Revised Code if authorized by division (B)(1), (2), (3), or (4) of that section;

(10) Provide for timely audits required by federal and state law and require prompt release of audit findings and prompt action to correct problems identified in an audit;

(11) Provide for administrative review procedures in accordance with section 5101.24 of the Revised Code;

(12) Establish the method of amending or terminating the agreement and an expedited process for correcting terms or conditions of the agreement that the director and each county grantee agree are erroneous.

(D) A grant agreement does not have to be amended for a county grantee to be required to comply with a new or amended condition, requirement, or restriction for a family services duty established by federal or state law, state plan for receipt of federal financial participation, agreement between the department and a federal agency, or executive order issued by the governor.

(E) The department shall make payments authorized by a grant agreement on vouchers it prepares and may include any funds appropriated or allocated to it for carrying out family services duties for which a grant included in the agreement is awarded, including funds for personal services and maintenance.

(F)

(1) The director shall adopt rules in accordance with section 111.15 of the Revised Code governing grant agreements. The director shall adopt the rules as if they were internal management rules. Before adopting the rules, the director shall give the public an opportunity to review and comment on the proposed rules. The rules shall establish methodologies to be used to determine the amount of the grants included in the agreements. The rules also shall establish terms and conditions under which an agreement may be entered into after the first day of a fiscal biennial period. The rules may do any or all of the following:

(a) Govern the award of grants included in grant agreements, including the establishment of, and restrictions on, the form of the grants and the distribution of the grants;

(b) Specify allowable uses of the grants included in the agreements;

(c) Establish reporting, cash management, audit, and other requirements the director determines are necessary to provide accountability for the use of the grants included in the agreements and determine compliance with conditions, requirements, and restrictions established by the department, a federal or state law, state plans for receipt of federal financial participation, agreements between the department and a federal agency, and executive orders issued by the governor.

(2) A requirement of a grant agreement established by a rule adopted under this division is applicable to a grant agreement without having to be restated in the grant agreement. A requirement established by a grant agreement is applicable to the grant agreement without having to be restated in a rule.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 5101.211 - Written agreements with state agency, university or college or private or government entity.

The director of job and family services may provide for a grant agreement entered into under section 5101.21 of the Revised Code to have a retroactive effective date of the first day of July of an odd-numbered year if both of the following are the case:

(A) The agreement is entered into after that date and before the last day of that July.

(B) The board of county commissioners requests the retroactive effective date and provides the director good cause satisfactory to the director for the reason the agreement was not entered into on or before the first day of that July.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 5101.212 - Duty of religious organization contracting with department.

The department of job and family services shall publish in a manner accessible to the public all of the following that concern family services duties for which grants included in grant agreements entered into under section 5101.21 of the Revised Code are awarded: state plans for receipt of federal financial participation, agreements between the department and a federal agency, and executive orders issued by the governor. The department may publish the materials electronically or otherwise.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 5101.213 - [Repealed].

Effective Date: 2007 HB119 09-29-2007



Section 5101.214 - Agreements to enhance county family services duties and workforce development activities.

The director of job and family services may enter into a written agreement with one or more state agencies, as defined in section 117.01 of the Revised Code, and state universities and colleges to assist in the coordination, provision, or enhancement of the family services duties of a county family services agency or the workforce development activities of a workforce development agency. The director also may enter into written agreements or contracts with, or issue grants to, private and government entities under which funds are provided for the enhancement or innovation of family services duties or workforce development activities on the state or local level.

The director may adopt internal management rules in accordance with section 111.15 of the Revised Code to implement this section.

Effective Date: 09-26-2003



Section 5101.215 - Agreements with religious organization.

If the director of job and family services enters into an agreement or contracts with, or issues a grant to, a religious organization under section 5101.214 of the Revised Code, the religious organization shall comply with section 104 of the Personal Responsibility and Work Opportunity and Reconciliation Act of 1996 ( P.L. 104-193 ).

Effective Date: 09-26-2003



Section 5101.216 - Written operational agreements with county for family service duties.

The director of job and family services may enter into one or more written operational agreements with boards of county commissioners to do one or more of the following regarding family services duties:

(A) Provide for the director to amend or rescind a rule the director previously adopted;

(B) Provide for the director to modify procedures or establish alternative procedures to accommodate special circumstances in a county;

(C) Provide for the director and board to jointly identify operational problems of mutual concern and develop a joint plan to address the problems;

(D) Establish a framework for the director and board to modify the use of existing resources in a manner that is beneficial to the department of job and family services and the county that the board serves and improves family services duties for the recipients of the services.

Effective Date: 09-26-2003



Section 5101.22 - Establishing performance and administrative standards for county agencies.

The department of job and family services may establish performance and other administrative standards for the administration and outcomes of family services duties and determine at intervals the department decides the degree to which a county family services agency complies with a performance or other administrative standard. The department may use statistical sampling, performance audits, case reviews, or other methods it determines necessary and appropriate to determine compliance with performance and administrative standards.

Effective Date: 09-26-2003



Section 5101.221 - County family services agency corrective action plan.

(A) Except as provided by division (C) of this section, if the department of job and family services determines that a county family services agency has failed to comply with a performance or other administrative standard established under section 5101.22 of the Revised Code or by federal law for the administration or outcome of a family services duty, the department shall require the agency to develop, submit to the department for approval, and comply with a corrective action plan.

(B) If a county family services agency fails to develop, submit to the department, or comply with a corrective action plan under division (A) of this section, or the department disapproves the agency's corrective action plan, the department may require the agency to develop, submit to the department for approval, and comply with a corrective action plan that requires the agency to commit existing resources to the plan.

(C) The department may not require a county family services agency to take action under this section for failure to comply with a performance or other administrative standard established for an incentive awarded by the department. Instead, the department may require a county family services agency that fails to comply with that kind of performance or other administrative standard to take action in accordance with rules adopted by the department governing the standard.

(D) At the request of a county family services agency, the department shall assist the agency with the development of a corrective action plan under this section and provide the agency technical assistance in the implementation of the plan.

Effective Date: 09-26-2003



Section 5101.222 - Administrative rules.

The director of job and family services may adopt rules in accordance with section 111.15 of the Revised Code to implement sections 5101.22 to 5101.222 of the Revised Code. If the director adopts the rules, the director shall adopt the rules as if they were internal management rules.

Effective Date: 09-26-2003



Section 5101.23 - Providing incentive awards to county agencies.

Subject to the availability of funds, the department of job and family services may provide annual financial, administrative, or other incentive awards to county family services agencies and workforce development agencies. A county family services agency or workforce development agency may spend funds provided as a financial incentive award only for the purpose for which the funds are appropriated. The department may adopt internal management rules in accordance with section 111.15 of the Revised Code to establish the amounts of awards, methodology for distributing the awards, types of awards, and standards for administration by the department.

There is hereby created in the state treasury the social services incentive fund. The director of job and family services may request that the director of budget and management transfer funds in the Title IV-A reserve fund created under section 5101.82 of the Revised Code and other funds appropriated for family services duties or workforce investment activities into the fund. If the director of budget and management determines that the funds identified by the director of job and family services are available and appropriate for transfer, the director of budget and management shall make the transfer. Money in the fund shall be used to provide incentive awards under this section.

Effective Date: 03-14-2000



Section 5101.24 - Actions for failure to meet performance standards.

(A) As used in this section, "responsible county grantee" means whichever county grantee, as defined in section 5101.21 of the Revised Code, the director of job and family services determines is appropriate to take action against under division (C) of this section.

(B) Regardless of whether a family services duty is performed by a county family services agency, private or government entity pursuant to a contract entered into under section 307.982 of the Revised Code or division (C)(2) of section 5153.16 of the Revised Code, or private or government provider of a family service duty, the department of job and family services may take action under division (C) of this section against the responsible county grantee if the department determines any of the following are the case:

(1) A requirement of a grant agreement entered into under section 5101.21 of the Revised Code that includes a grant for the family services duty, including a requirement for grant agreements established by rules adopted under that section, is not complied with;

(2) A county family services agency fails to develop, submit to the department, or comply with a corrective action plan under division (B) of section 5101.221 of the Revised Code, or the department disapproves the agency's corrective action plan developed under division (B) of section 5101.221 of the Revised Code;

(3) A requirement for the family services duty established by the department or any of the following is not complied with: a federal or state law, state plan for receipt of federal financial participation, grant agreement between the department and a federal agency, or executive order issued by the governor;

(4) The responsible county grantee is solely or partially responsible, as determined by the director of job and family services, for an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty regarding the family services duty.

(C) The department may take one or more of the following actions against the responsible county grantee when authorized by division (B)(1), (2), (3), or (4) of this section:

(1) Require the responsible county grantee to comply with a corrective action plan pursuant to a time schedule specified by the department. The corrective action plan shall be established or approved by the department and shall not require a county grantee to commit resources to the plan.

(2) Require the responsible county grantee to comply with a corrective action plan pursuant to a time schedule specified by the department. The corrective action plan shall be established or approved by the department and require a county grantee to commit to the plan existing resources identified by the agency.

(3) Require the responsible county grantee to do one of the following:

(a) Share with the department a final disallowance of federal financial participation or other sanction or penalty;

(b) Reimburse the department the final amount the department pays to the federal government or another entity that represents the amount the responsible county grantee is responsible for of an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty issued by the federal government, auditor of state, or other entity;

(c) Pay the federal government or another entity the final amount that represents the amount the responsible county grantee is responsible for of an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty issued by the federal government, auditor of state, or other entity;

(d) Pay the department the final amount that represents the amount the responsible county grantee is responsible for of an adverse audit finding or adverse quality control finding.

(4) Impose an administrative sanction issued by the department against the responsible county grantee. A sanction may be increased if the department has previously taken action against the responsible entity under this division.

(5) Perform, or contract with a government or private entity for the entity to perform, the family services duty until the department is satisfied that the responsible county grantee ensures that the duty will be performed satisfactorily. If the department performs or contracts with an entity to perform a family services duty under division (C)(5) of this section, the department may do either or both of the following:

(a) Spend funds in the county treasury appropriated by the board of county commissioners for the duty;

(b) Withhold funds allocated or reimbursements due to the responsible county grantee for the duty and spend the funds for the duty.

(6) Request that the attorney general bring mandamus proceedings to compel the responsible county grantee to take or cease the action that causes division (B)(1), (2), (3), or (4) of this section to apply. The attorney general shall bring mandamus proceedings in the Franklin county court of appeals at the department's request.

(7) If the department takes action under this division because of division (B)(3) of this section, temporarily withhold funds allocated or reimbursement due to the responsible county grantee until the department determines that the responsible county grantee is in compliance with the requirement. The department shall release the funds when the department determines that compliance has been achieved.

(D) If the department proposes to take action against the responsible county grantee under division (C) of this section, the department shall notify the responsible county grantee, director of the appropriate county family services agency, and county auditor. The notice shall be in writing and specify the action the department proposes to take. The department shall send the notice by regular United States mail.

Except as provided by division (E) of this section, the responsible county grantee may request an administrative review of a proposed action in accordance with administrative review procedures the department shall establish. The administrative review procedures shall comply with all of the following:

(1) A request for an administrative review shall state specifically all of the following:

(a) The proposed action specified in the notice from the department for which the review is requested;

(b) The reason why the responsible county grantee believes the proposed action is inappropriate;

(c) All facts and legal arguments that the responsible county grantee wants the department to consider;

(d) The name of the person who will serve as the responsible county grantee's representative in the review.

(2) If the department's notice specifies more than one proposed action and the responsible county grantee does not specify all of the proposed actions in its request pursuant to division (D)(1)(a) of this section, the proposed actions not specified in the request shall not be subject to administrative review and the parts of the notice regarding those proposed actions shall be final and binding on the responsible county grantee.

(3) In the case of a proposed action under division (C)(1) of this section, the responsible county grantee shall have fifteen calendar days after the department mails the notice to the responsible county grantee to send a written request to the department for an administrative review. If it receives such a request within the required time, the department shall postpone taking action under division (C)(1) of this section for fifteen calendar days following the day it receives the request or extended period of time provided for in division (D)(5) of this section to allow a representative of the department and a representative of the responsible county grantee an informal opportunity to resolve any dispute during that fifteen-day or extended period.

(4) In the case of a proposed action under division (C)(2), (3), (4), (5), or (7) of this section, the responsible county grantee shall have thirty calendar days after the department mails the notice to the responsible county grantee to send a written request to the department for an administrative review. If it receives such a request within the required time, the department shall postpone taking action under division (C)(2), (3), (4), (5), or (7) of this section for thirty calendar days following the day it receives the request or extended period of time provided for in division (D)(5) of this section to allow a representative of the department and a representative of the responsible county grantee an informal opportunity to resolve any dispute during that thirty-day or extended period.

(5) If the informal opportunity provided in division (D)(3) or (4) of this section does not result in a written resolution to the dispute within the fifteen- or thirty-day period, the director of job and family services and representative of the responsible county grantee may enter into a written agreement extending the time period for attempting an informal resolution of the dispute under division (D)(3) or (4) of this section.

(6) In the case of a proposed action under division (C)(3) of this section, the responsible county grantee may not include in its request disputes over a finding, final disallowance of federal financial participation, or other sanction or penalty issued by the federal government, auditor of state, or entity other than the department.

(7) If the responsible county grantee fails to request an administrative review within the required time, the responsible county grantee loses the right to request an administrative review of the proposed actions specified in the notice and the notice becomes final and binding on the responsible county grantee.

(8) If the informal opportunity provided in division (D)(3) or (4) of this section does not result in a written resolution to the dispute within the time provided by division (D)(3), (4), or (5) of this section, the director shall appoint an administrative review panel to conduct the administrative review. The review panel shall consist of department employees and one director or other representative of the type of county family services agency that is responsible for the kind of family services duty that is the subject of the dispute and serves a different county than the county served by the responsible county grantee. No individual involved in the department's proposal to take action against the responsible county grantee may serve on the review panel. The review panel shall review the responsible county grantee's request. The review panel may require that the department or responsible county grantee submit additional information and schedule and conduct an informal hearing to obtain testimony or additional evidence. A review of a proposal to take action under division (C)(3) of this section shall be limited solely to the issue of the amount the responsible county grantee shall share with the department, reimburse the department, or pay to the federal government, department, or other entity under division (C)(3) of this section. The review panel is not required to make a stenographic record of its hearing or other proceedings.

(9) After finishing an administrative review, an administrative review panel appointed under division (D)(8) of this section shall submit a written report to the director setting forth its findings of fact, conclusions of law, and recommendations for action. The director may approve, modify, or disapprove the recommendations. If the director modifies or disapproves the recommendations, the director shall state the reasons for the modification or disapproval and the actions to be taken against the responsible county grantee.

(10) The director's approval, modification, or disapproval under division (D)(9) of this section shall be final and binding on the responsible county grantee and shall not be subject to further departmental review.

(E) The responsible county grantee is not entitled to an administrative review under division (D) of this section for any of the following:

(1) An action taken under division (C)(6) of this section;

(2) An action taken under section 5101.242 of the Revised Code;

(3) An action taken under division (C)(3) of this section if the federal government, auditor of state, or entity other than the department has identified the responsible county grantee as being solely or partially responsible for an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty;

(4) An adjustment to an allocation, cash draw, advance, or reimbursement to a responsible county grantee that the department determines necessary for budgetary reasons;

(5) Withholding of a cash draw or reimbursement due to noncompliance with a reporting requirement established in rules adopted under section 5101.243 of the Revised Code;

(6) An action taken under division (C)(5) of this section if the department determines that an emergency exists.

(F) This section does not apply to other actions the department takes against the responsible county grantee pursuant to authority granted by another state law unless the other state law requires the department to take the action in accordance with this section.

(G) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 5101.241 - Actions for noncompliance with workforce development activity standards or requirements.

(A) As used in this section:

(1) "Local area" and "chief elected official" have the same meaning as in section 5101.20 of the Revised Code.

(2) "Responsible entity" means the chief elected officials of a local area.

(B) The department of job and family services may take action under division (C) of this section against the responsible entity, regardless of who performs the workforce development activity, if the department determines any of the following are the case:

(1) A requirement of a grant agreement entered into under section 5101.20 of the Revised Code that includes the workforce development activity, including a requirement for grant agreements established by rules adopted under that section, is not complied with;

(2) A performance standard for the workforce development activity established by the federal government or the department is not met;

(3) A requirement for the workforce development activity established by the department or any of the following is not complied with: a federal or state law, state plan for receipt of federal financial participation, grant agreement between the department and a federal agency, or executive order;

(4) The responsible entity is solely or partially responsible, as determined by the director of job and family services, for an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty regarding the workforce development activity.

(C) The department may take one or more of the following actions against the responsible entity when authorized by division (B)(1), (2), (3), or (4) of this section:

(1) Require the responsible entity to submit to and comply with a corrective action plan, established or approved by the department, pursuant to a time schedule specified by the department;

(2) Require the responsible entity to do one of the following:

(a) Share with the department a final disallowance of federal financial participation or other sanction or penalty;

(b) Reimburse the department the amount the department pays to the federal government or another entity that represents the amount the responsible entity is responsible for of an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty issued by the federal government, auditor of state, or other entity;

(c) Pay the federal government or another entity the amount that represents the amount the responsible entity is responsible for of an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty issued by the federal government, auditor of state, or other entity;

(d) Pay the department the amount that represents the amount the responsible entity is responsible for of an adverse audit finding, adverse quality control finding, or other sanction or penalty issued by the department.

(3) Impose a financial or administrative sanction or adverse audit finding issued by the department against the responsible entity, which may be increased with each subsequent action taken against the responsible entity;

(4) Perform or contract with a government or private entity for the entity to perform the workforce development activity until the department is satisfied that the responsible entity ensures that the activity will be performed to the department's satisfaction. If the department performs or contracts with an entity to perform the workforce development activity under division (C)(4) of this section, the department may withhold funds allocated to or reimbursements due to the responsible entity for the activity and use those funds to implement division (C)(4) of this section.

(5) Request the attorney general to bring mandamus proceedings to compel the responsible entity to take or cease the actions listed in division (B) of this section. The attorney general shall bring any mandamus proceedings in the Franklin county court of appeals at the department's request.

(6) If the department takes action under this division because of division (B)(3) of this section, withhold funds allocated or reimbursement due to the responsible entity until the department determines that the responsible entity is in compliance with the requirement. The department shall release the funds when the department determines that compliance has been achieved.

(7) Issue a notice of intent to revoke approval of all or part of the local plan effected that conflicts with state or federal law and effectuate the revocation.

(D) The department shall notify the responsible entity and the appropriate county auditor when the department proposes to take action under division (C) of this section. The notice shall be in writing and specify the action the department proposes to take. The department shall send the notice by regular United States mail. Except as provided in division (E) of this section, the responsible entity may request an administrative review of a proposed action in accordance with administrative review procedures the department shall establish. The administrative review procedures shall comply with all of the following:

(1) A request for an administrative review shall state specifically all of the following:

(a) The proposed action specified in the notice from the department for which the review is requested;

(b) The reason why the responsible entity believes the proposed action is inappropriate;

(c) All facts and legal arguments that the responsible entity wants the department to consider;

(d) The name of the person who will serve as the responsible entity's representative in the review.

(2) If the department's notice specifies more than one proposed action and the responsible entity does not specify all of the proposed actions in its request pursuant to division (D)(1)(a) of this section, the proposed actions not specified in the request shall not be subject to administrative review and the parts of the notice regarding those proposed actions shall be final and binding on the responsible entity.

(3) The responsible entity shall have fifteen calendar days after the department mails the notice to the responsible entity to send a written request to the department for an administrative review. The responsible entity and the department shall attempt to resolve informally any dispute and may develop a written resolution to the dispute at any time prior to submitting the written report described in division (D)(7) of this section to the director.

(4) In the case of a proposed action under division (C)(2) of this section, the responsible entity may not include in its request disputes over a finding, final disallowance of federal financial participation, or other sanction or penalty issued by the federal government, auditor of state, or other entity other than the department.

(5) If the responsible entity fails to request an administrative review within the required time, the responsible entity loses the right to request an administrative review of the proposed actions specified in the notice and the notice becomes final and binding on the responsible entity.

(6) The director of job and family services shall appoint an administrative review panel to conduct the administrative review. The review panel shall consist of department employees who are not involved in the department's proposal to take action against the responsible entity. The review panel shall review the responsible entity's request. The review panel may require that the department or responsible entity submit additional information and schedule and conduct an informal hearing to obtain testimony or additional evidence. A review of a proposal to take action under division (C)(2) of this section shall be limited solely to the issue of the amount the responsible entity shall share with the department, reimburse the department, or pay to the federal government, department, or other entity under division (C)(2) of this section. The review panel is not required to make a stenographic record of its hearing or other proceedings.

(7) After finishing an administrative review, an administrative review panel appointed under division (D)(6) of this section shall submit a written report to the director setting forth its findings of fact, conclusions of law, and recommendations for action. The director may approve, modify, or disapprove the recommendations.

(8) The director's approval, modification, or disapproval under division (D)(7) of this section shall be final and binding on the responsible entity and shall not be subject to further review.

(E) The responsible entity is not entitled to an administrative review under division (D) of this section for any of the following:

(1) An action taken under division (C)(5) or (6) of this section;

(2) An action taken under section 5101.242 of the Revised Code;

(3) An action taken under division (C)(2) of this section if the federal government, auditor of state, or entity other than the department has identified the responsible entity as being solely or partially responsible for an adverse audit finding, adverse quality control finding, final disallowance of federal financial participation, or other sanction or penalty;

(4) An adjustment to an allocation, cash draw, advance, or reimbursement to the responsible entity's local area that the department determines necessary for budgetary reasons;

(5) Withholding of a cash draw or reimbursement due to noncompliance with a reporting requirement established in rules adopted under section 5101.243 of the Revised Code.

(F) This section does not apply to other actions the department takes against the responsible entity pursuant to authority granted by another state law unless the other state law requires the department to take the action in accordance with this section.

(G) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section.

(H) The governor may decertify a local workforce development board for any of the following reasons in accordance with subsection (e) of section 117 of the "Workforce Investment Act of 1998" 112 Stat. 936, 29 U.S.C. 2801, as amended:

(1) Fraud or abuse;

(2) Failure to carry out the requirements of the federal "Workforce Investment Act," 112 Stat. 936, 29 U.S.C. 2801, as amended, including failure to meet performance standards established by the federal government for two consecutive years.

If the governor finds that access to basic "Workforce Investment Act" services is not being provided in a local area, the governor may declare an emergency and, in consultation with the chief elected officials of the local area affected, arrange for provision of these services through an alternative entity during the time period in which resolution of the problem preventing service delivery in the local area is pending. An action taken by the governor pursuant to this section is not subject to appeal under this section.

Effective Date: 09-26-2003; 10-01-2005



Section 5101.242 - Certification of claim to recover funds.

The department of job and family services may certify a claim to the attorney general under section 131.02 of the Revised Code for the attorney general to take action under that section against a responsible county grantee or responsible entity to recover any funds that the department determines the responsible county grantee or responsible entity owes the department for actions taken under division (C)(2), (3), (4), or (5) of section 5101.24 or 5101.241 of the Revised Code.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 5101.243 - Administrative rules.

The director of job and family services may adopt rules in accordance with section 111.15 of the Revised Code establishing reporting requirements for family services duties and workforce development activities. If the director adopts the rules, the director shall adopt the rules as if they were internal management rules and, before adopting the rules, give the public an opportunity to review and comment on the proposed rules.

Effective Date: 09-26-2003



Section 5101.244 - Adjustment to recover expenditures exceeding allowable amount.

(A) If the department of job and family services determines that a grant awarded to a county grantee in a grant agreement entered into under section 5101.21 of the Revised Code, an allocation, advance, or reimbursement the department makes to a county family services agency, or a cash draw a county family services agency makes exceeds the allowable amount for the grant, allocation, advance, reimbursement, or cash draw, the department may take one or more of the following actions to recover the excess amount:

(1) The department may adjust, offset, withhold, or reduce an allocation, cash draw, advance, reimbursement, or other financial assistance to the county grantee or county family services agency as necessary to recover the excess amount .

(2) The department may enter into an agreement with the county grantee or county family services agency for repayment of the excess amount by the grantee or agency. The department may require that the repayment include interest on the excess amount, calculated from the day that the excess occurred at a rate not exceeding the rate per annum prescribed by section 5703.47 of the Revised Code.

(3) The department may certify a claim to the attorney general under section 131.02 of the Revised Code for the attorney general to take action under that section against the county grantee or county family services agency to recover the excess amount.

(B) In taking an action authorized under this section, the department is not required to take the action in accordance with section 5101.24 of the Revised Code.

(C) The director of job and family services may adopt rules under section 111.15 of the Revised Code as necessary to implement this section. The director shall adopt the rules as if they were internal management rules.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2005; 2007 HB119 09-29-2007



Section 5101.25 - Developing annual training goals and model training curriculum.

The department of human services, in consultation with county representatives, shall develop annual training goals and model training curriculum for employees of county family services agencies and identify a variety of state funded training opportunities to meet the proposed goals.

Effective Date: 07-01-2000



Section 5101.251 - [Repealed].

Effective Date: 09-26-2003



Section 5101.26 - Disclosure of information definitions.

As used in this section and in sections 5101.27 to 5101.30 of the Revised Code:

(A) "County agency" means a county department of job and family services or a public children services agency.

(B) "Fugitive felon" means an individual who is fleeing to avoid prosecution, or custody or confinement after conviction, under the laws of the place from which the individual is fleeing, for a crime or an attempt to commit a crime that is a felony under the laws of the place from which the individual is fleeing or, in the case of New Jersey, a high misdemeanor, regardless of whether the individual has departed from the individual's usual place of residence.

(C) "Information" means records as defined in section 149.011 of the Revised Code, any other documents in any format, and data derived from records and documents that are generated, acquired, or maintained by the department of job and family services, a county agency, or an entity performing duties on behalf of the department or a county agency.

(D) "Law enforcement agency" means the state highway patrol, an agency that employs peace officers as defined in section 109.71 of the Revised Code, the adult parole authority, a county department of probation, a prosecuting attorney, the attorney general, similar agencies of other states, federal law enforcement agencies, and postal inspectors. "Law enforcement agency" includes the peace officers and other law enforcement officers employed by the agency.

(E) "Medical assistance " means medical assistance provided pursuant to, or under programs established by, section 5101.49, sections 5101.50 to 5101.529, Chapter 5111., or any other provision of the Revised Code.

(F) "Medical assistance recipient" means an applicant for or recipient or former recipient of medical assistance.

(G) "Public assistance" means financial assistance or social services that are not medical assistance provided under a program administered by the department of job and family services or a county agency pursuant to Chapter 329., 5101., 5104., 5107., 5108., or 5115. of the Revised Code or an executive order issued under section 107.17 of the Revised Code.

(H) "Public assistance recipient" means an applicant for or recipient or former recipient of public assistance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011 and 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §812.40.



Section 5101.27 - Restricting disclosure of information regarding public assistance recipients.

(A) Except as permitted by this section, section 5101.273, 5101.28, or 5101.29 of the Revised Code, or rules adopted under section 5101.30 of the Revised Code, or when required by federal law, no person or government entity shall solicit, disclose, receive, use, or knowingly permit, or participate in the use of any information regarding a public assistance recipient for any purpose not directly connected with the administration of a public assistance program.

(B) To the extent permitted by federal law, the department of job and family services and county agencies shall do all of the following:

(1) Release information regarding a public assistance recipient for purposes directly connected to the administration of the program to a government entity responsible for administering that public assistance program;

(2) Provide information regarding a public assistance recipient to a law enforcement agency for the purpose of any investigation, prosecution, or criminal or civil proceeding relating to the administration of that public assistance program;

(3) Provide, for purposes directly connected to the administration of a program that assists needy individuals with the costs of public utility services, information regarding a recipient of financial assistance provided under a program administered by the department or a county agency pursuant to Chapter 5107. or 5108. of the Revised Code or sections 5115.01 to 5115.07 of the Revised Code to an entity administering the public utility services program.

(C) To the extent permitted by federal law and section 1347.08 of the Revised Code, the department and county agencies shall provide access to information regarding a public assistance recipient to all of the following:

(1) The recipient;

(2) The authorized representative;

(3) The legal guardian of the recipient;

(4) The attorney of the recipient, if the attorney has written authorization that complies with section 5101.272 of the Revised Code from the recipient.

(D) To the extent permitted by federal law and subject to division (E) of this section, the department and county agencies may do both of the following:

(1) Release information about a public assistance recipient if the recipient gives voluntary, written authorization that complies with section 5101.272 of the Revised Code;

(2) Release information regarding a public assistance recipient to a state, federal, or federally assisted program that provides cash or in-kind assistance or services directly to individuals based on need or for the purpose of protecting children to a government entity responsible for administering a children's protective services program.

(E) Except when the release is required by division (B), (C), or (D)(2) of this section, the department or county agency shall release the information only in accordance with the authorization. The department or county agency shall provide, at no cost, a copy of each written authorization to the individual who signed it.

(F) The department of job and family services may adopt rules defining "authorized representative" for purposes of division (C)(2) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-29-2004; 2007 HB119 09-29-2007



Section 5101.271 - Disclosure of medical assistance information.

(A) Except as permitted by this section, section 5101.273, or rules adopted under section 5101.30 of the Revised Code, or when required by federal law, no person or government entity shall use or disclose information regarding a medical assistance recipient for any purpose not directly connected with the administration of the medical assistance program.

(B) Both of the following shall be considered to be purposes directly connected with the administration of the medical assistance program:

(1) Treatment, payment, or other operations or activities authorized by 42 C.F.R. Chapter IV;

(2) Any administrative function or duty the department of job and family services performs alone or jointly with a federal government entity, another state government entity, or a local government entity implementing a provision of federal law.

(C) The department or a county agency may disclose information regarding a medical assistance recipient to any of the following:

(1) The recipient or the recipient's authorized representative;

(2) The recipient's legal guardian in accordance with division (C) of section 2111.13 of the Revised Code;

(3) The attorney of the recipient, if the department or county agency has obtained authorization from the recipient, the recipient's authorized representative, or the recipient's legal guardian that meets all requirements of the Health Insurance Portability and Accountability Act of 1996, Pub. L. 104-191, 110 Stat. 1955, 42 U.S.C. 1320d et seq., as amended, regulations promulgated by the United States department of health and human services to implement the act, section 5101.272 of the Revised Code, and any rules the director of job and family services adopts under section 5101.30 of the Revised Code;

(4) A health information or health records management entity that has executed with the department a business associate agreement required by 45 C.F.R 164.502(e)(2) and has been authorized by the recipient, the recipient's authorized representative, or the recipient's legal guardian to receive the recipient's electronic health records in accordance with rules the director of job and family services adopts under section 5101.30 of the Revised Code;

(5) A court if pursuant to a written order of the court.

(D) The department may receive from county departments of job and family services information regarding any medical assistance recipient for purposes of training and verifying the accuracy of eligibility determinations for medical assistance. The department may assemble information received under this division into a report if the report is in a form specified by the department. Information received and assembled into a report under this division shall remain confidential and not be subject to disclosure pursuant to section 149.43 or 1347.08 of the Revised Code.

(E) The department shall notify courts in this state regarding its authority, under division (C)(5) of this section, to disclose information regarding a medical assistance recipient pursuant to a written court order.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Former section renumbered as § 5101.272 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5101.272 - Authorization form.

(A) For the purposes of sections 5101.27 and 5101.271 of the Revised Code, an authorization shall be made on a form that uses language understandable to the average person and contains all of the following:

(1) A description of the information to be used or disclosed that identifies the information in a specific and meaningful fashion;

(2) The name or other specific identification of the person or class of persons authorized to make the requested use or disclosure;

(3) The name or other specific identification of the person or governmental entity to which the information may be released;

(4) A description of each purpose of the requested use or disclosure of the information;

(5) The date on which the authorization expires or an event related either to the individual who is the subject of the request or to the purposes of the requested use or disclosure, the occurrence of which will cause the authorization to expire;

(6) A statement that the information used or disclosed pursuant to the authorization may be disclosed by the recipient of the information and may no longer be protected from disclosure;

(7) The signature of the individual or the individual's authorized representative and the date on which the authorization was signed;

(8) If signed by an authorized representative, a description of the representative's authority to act for the individual;

(9) A statement of the individual or authorized representative's right to prospectively revoke the written authorization in writing, along with one of the following:

(a) A description of how the individual or authorized representative may revoke the authorization;

(b) If the department of job and family services' privacy notice contains a description of how the individual or authorized representative may revoke the authorization, a reference to that privacy notice.

(10) A statement that treatment, payment, enrollment, or eligibility for public assistance or medical assistance cannot be conditioned on signing the authorization unless the authorization is necessary for determining eligibility for the public assistance or medical assistance program.

(B) An authorization for the release of information regarding a medical assistance recipient to the recipient's attorney under division (C)(3) of section 5101.271 of the Revised Code may include a provision specifically authorizing the release of the recipient's electronic health records, if any, in accordance with rules the director of job and family services adopts under section 5101.30 of the Revised Code.

(C) When an individual requests information pursuant to section 5101.27 or 5101.271 of the Revised Code regarding the individual's receipt of public assistance or medical assistance and does not wish to provide a statement of purpose, the statement "at request of the individual" is a sufficient description for purposes of division (A)(4) of this section.

Renumbered and amended from § 5101.271 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Former section renumbered as § 5101.273 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Effective Date: 09-26-2003 )



Section 5101.273 - Membership in the public assistance reporting information system.

The department of job and family services shall enter into any necessary agreements with the United States department of health and human services and neighboring states to join and participate as an active member in the public assistance reporting information system. The department may disclose information regarding a public assistance recipient or medical assistance recipient to the extent necessary to participate as an active member in the public assistance reporting information system.

Renumbered and amended from § 5101.272 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB119 09-29-2007



Section 5101.28 - Written agreements with law enforcement agencies to exchange, obtain, or share information regarding public assistance recipients.

(A)

(1) On request of the department of job and family services or a county agency, a law enforcement agency shall provide information regarding public assistance recipients to enable the department or county agency to determine, for eligibility purposes, whether a recipient or a member of a recipient's assistance group is a fugitive felon or violating a condition of probation, a community control sanction, parole, or a post-release control sanction imposed under state or federal law.

(2) A county agency may enter into a written agreement with a local law enforcement agency establishing procedures concerning access to information and providing for compliance with division (F) of this section.

(B) To the extent permitted by federal law, the department and county agencies shall provide information regarding recipients of public assistance under a program administered by the state department or a county agency pursuant to Chapter 5107., 5108., or 5115. of the Revised Code to law enforcement agencies on request for the purposes of investigations, prosecutions, and criminal and civil proceedings that are within the scope of the law enforcement agencies' official duties.

(C) Information about a public assistance recipient shall be exchanged, obtained, or shared only if the department, county agency, or law enforcement agency requesting the information gives sufficient information to specifically identify the recipient. In addition to the recipient's name, identifying information may include the recipient's current or last known address, social security number, other identifying number, age, gender, physical characteristics, any information specified in an agreement entered into under division (A) of this section, or any information considered appropriate by the department or agency.

(D)

(1) The department and its officers and employees are not liable in damages in a civil action for any injury, death, or loss to person or property that allegedly arises from the release of information in accordance with divisions (A), (B), and (C) of this section. This section does not affect any immunity or defense that the department and its officers and employees may be entitled to under another section of the Revised Code or the common law of this state, including section 9.86 of the Revised Code.

(2) The county agencies and their employees are not liable in damages in a civil action for any injury, death, or loss to person or property that allegedly arises from the release of information in accordance with divisions (A), (B), and (C) of this section. "Employee" has the same meaning as in division (B) of section 2744.01 of the Revised Code. This section does not affect any immunity or defense that the county agencies and their employees may be entitled to under another section of the Revised Code or the common law of this state, including section 2744.02 and division (A)(6) of section 2744.03 of the Revised Code.

(E) To the extent permitted by federal law, the department and county agencies shall provide access to information to the auditor of state acting pursuant to Chapter 117. or sections 5101.181 and 5101.182 of the Revised Code and to any other government entity authorized by federal law to conduct an audit of, or similar activity involving, a public assistance program.

(F) The auditor of state shall prepare an annual report on the outcome of the agreements required under division (A) of this section. The report shall include the number of fugitive felons, probation and parole violators, and violators of community control sanctions and post-release control sanctions apprehended during the immediately preceding year as a result of the exchange of information pursuant to that division. The auditor of state shall file the report with the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives. The state department, county agencies, and law enforcement agencies shall cooperate with the auditor of state's office in gathering the information required under this division.

(G) To the extent permitted by federal law, the department of job and family services, county departments of job and family services, and employees of the departments may report to a public children services agency or other appropriate agency information on known or suspected physical or mental injury, sexual abuse or exploitation, or negligent treatment or maltreatment, of a child receiving public assistance, if circumstances indicate that the child's health or welfare is threatened.

(H) As used in this section:

(1) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 5101.29 - [Effective Until 1/1/2014] Certain day-care records not subject to public records law.

When contained in a record held by the department of job and family services or a county agency, the following are not public records for purposes of section 149.43 of the Revised Code:

(A) Names and other identifying information regarding children enrolled in or attending a child day-care center or home subject to licensure, certification, or registration under Chapter 5104. of the Revised Code;

(B) Names and other identifying information regarding children placed with an institution or association certified under section 5103.03 of the Revised Code;

(C) Names and other identifying information regarding a person who makes an oral or written complaint regarding an institution, association, child day-care center, or home subject to licensure, certification, or registration to the department or other state or county entity responsible for enforcing Chapter 5103. or 5104. of the Revised Code;

(D)

(1) Except as otherwise provided in division (D)(2) of this section, names, documentation, and other identifying information regarding a foster caregiver or a prospective foster caregiver, including the foster caregiver application for certification under section 5103.03 of the Revised Code and the home study conducted pursuant to section 5103.0324 of the Revised Code.

(2) Notwithstanding division (D)(1) of this section, the following are public records for the purposes of section 149.43 of the Revised Code, when contained in a record held by the department of job and family services, a county agency, or other governmental entity:

(a) All of the following information regarding a currently certified foster caregiver who has had a foster care certificate revoked pursuant to Chapter 5103. of the Revised Code or, after receiving a current or current renewed certificate has been convicted of, pleaded guilty to, or indicted or otherwise charged with any offense described in division (C)(1) of section 2151.86 of the Revised Code:

(i) The foster caregiver's name, date of birth, and county of residence;

(ii) The date of the foster caregiver's certification;

(iii) The date of each placement of a foster child into the foster caregiver's home;

(iv) If applicable, the date of the removal of a foster child from the foster caregiver's home and the reason for the foster child's removal unless release of such information would be detrimental to the foster child or other children residing in the foster caregiver's home;

(v) If applicable, the date of the foster care certificate revocation and all documents related to the revocation unless otherwise not a public record pursuant to section 149.43 of the Revised Code.

(b) Nonidentifying foster care statistics including, but not limited to, the number of foster caregivers and foster care certificate revocations.

Effective Date: 07-01-2000; 09-21-2006; 2008 HB214 05-14-2008

This section is set out twice. See also §5101.292, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5101.29 - [Effective 1/1/2014] Certain day-care records not subject to public records law.

When contained in a record held by the department of job and family services or a county agency, the following are not public records for purposes of section 149.43 of the Revised Code:

(A) Names and other identifying information regarding children enrolled in or attending a child day-care center or home subject to licensure or registration under Chapter 5104. of the Revised Code;

(B) Names and other identifying information regarding children placed with an institution or association certified under section 5103.03 of the Revised Code;

(C) Names and other identifying information regarding a person who makes an oral or written complaint regarding an institution, association, child day-care center, or home subject to licensure or registration to the department or other state or county entity responsible for enforcing Chapter 5103. or 5104. of the Revised Code;

(D)

(1) Except as otherwise provided in division (D)(2) of this section, names, documentation, and other identifying information regarding a foster caregiver or a prospective foster caregiver, including the foster caregiver application for certification under section 5103.03 of the Revised Code and the home study conducted pursuant to section 5103.0324 of the Revised Code.

(2) Notwithstanding division (D)(1) of this section, the following are public records for the purposes of section 149.43 of the Revised Code, when contained in a record held by the department of job and family services, a county agency, or other governmental entity:

(a) All of the following information regarding a currently certified foster caregiver who has had a foster care certificate revoked pursuant to Chapter 5103. of the Revised Code or, after receiving a current or current renewed certificate has been convicted of, pleaded guilty to, or indicted or otherwise charged with any offense described in division (C)(1) of section 2151.86 of the Revised Code:

(i) The foster caregiver's name, date of birth, and county of residence;

(ii) The date of the foster caregiver's certification;

(iii) The date of each placement of a foster child into the foster caregiver's home;

(iv) If applicable, the date of the removal of a foster child from the foster caregiver's home and the reason for the foster child's removal unless release of such information would be detrimental to the foster child or other children residing in the foster caregiver's home;

(v) If applicable, the date of the foster care certificate revocation and all documents related to the revocation unless otherwise not a public record pursuant to section 149.43 of the Revised Code.

(b) Nonidentifying foster care statistics including, but not limited to, the number of foster caregivers and foster care certificate revocations.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-01-2000; 09-21-2006; 2008 HB214 05-14-2008

This section is set out twice. See also §5101.291, effective until 1/1/2014.



Section 5101.30 - Rules for conditions and procedures for the release of information.

(A) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code implementing sections 5101.26 to 5101.30 of the Revised Code and governing the custody, use, disclosure, and preservation of the information generated or received by the department of job and family services, county agencies, other state and county entities, contractors, grantees, private entities, or officials participating in the administration of public assistance or medical assistance programs. The rules shall comply with applicable federal statutes and regulations.

(1) The rules shall specify conditions and procedures for the release of information which may include, among other conditions and procedures, both of the following:

(a) Permitting providers of services or assistance under public assistance programs limited access to information that is essential for the providers to render services or assistance or to bill for services or assistance rendered. The department of aging, when investigating a complaint under section 173.20 of the Revised Code, shall be granted any limited access permitted in the rules pursuant to division (A)(1) of this section.

(b) Permitting a contractor, grantee, or other state or county entity limited access to information that is essential for the contractor, grantee, or entity to perform administrative or other duties on behalf of the department or county agency. A contractor, grantee, or entity given access to information pursuant to division (A)(2) of this section is bound by the director's rules, and disclosure of the information by the contractor, grantee, or entity in a manner not authorized by the rules is a violation of section 5101.27 of the Revised Code.

(2) The rules may define who is an "authorized representative" for purposes of sections 5101.27, 5101.271, and 5101.272 of the Revised Code.

(B) Whenever names, addresses, or other information relating to public assistance recipients is held by any agency other than the department or a county agency, that other agency shall adopt rules consistent with sections 5101.26 to 5101.30 of the Revised Code to prevent the publication or disclosure of names, lists, or other information concerning those recipients.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5101.31 - Drug rebate agreement or supplemental drug rebate agreement for medicaid program not subject to public records law.

Any record, data, pricing information, or other information regarding a drug rebate agreement or a supplemental drug rebate agreement for the medicaid program established under Chapter 5111. of the Revised Code that the department of job and family services receives from a pharmaceutical manufacturer or creates pursuant to negotiation of the agreement is not a public record under section 149.43 of the Revised Code and shall be treated by the department as confidential information.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-07-2003



Section 5101.311, 5101.312 - [Repealed].

Effective Date: 03-22-2001



Section 5101.313 - Amended and Renumbered RC 3111.69.

Effective Date: 03-22-2001



Section 5101.314 to 5101.316 - [Repealed].

Effective Date: 03-22-2001



Section 5101.317 - Amended and Renumbered RC 3125.38.

Effective Date: 03-22-2001



Section 5101.318 - Amended and Renumbered RC 3121.91.

Effective Date: 03-22-2001



Section 5101.319 - [Repealed].

Effective Date: 03-22-2001



Section 5101.32 - Procedures and formats for RC 109.5721 notices.

(A) The department of job and family services shall work with the superintendent of the bureau of criminal identification and investigation to develop procedures and formats necessary to produce the notices described in division (C) of section 109.5721 of the Revised Code in a format that is acceptable for use by the department. The department may adopt rules in accordance with section 111.15 of the Revised Code, as if they were internal management rules, necessary for such collaboration.

(B) The department of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code necessary for utilizing the information received pursuant to section 109.5721 of the Revised Code, with a final effective date that is not later than December 31, 2008.

Effective Date: 2008 SB163 08-14-2008



Section 5101.321 - [Repealed].

Effective Date: 03-22-2001



Section 5101.322 - Amended and Renumbered RC 3125.07.

Effective Date: 03-22-2001



Section 5101.323 to 5101.325 - [Repealed].

Effective Date: 03-22-2001



Section 5101.326 - Amended and Renumbered RC 3123.85.

Effective Date: 03-22-2001



Section 5101.327 - Amended and Renumbered RC 3123.88.

Effective Date: 03-22-2001



Section 5101.33 - Electronic benefit transfers.

(A) As used in this section, "benefits" means any of the following:

(1) Cash assistance paid under Chapter 5107. or 5115. of the Revised Code;

(2) Supplemental nutrition assistance program benefits provided under section 5101.54 of the Revised Code;

(3) Any other program administered by the department of job and family services under which assistance is provided or service rendered;

(4) Any other program, service, or assistance administered by a person or government entity that the department determines may be delivered through the medium of electronic benefit transfer.

(B) The department of job and family services may make any payment or delivery of benefits to eligible individuals through the medium of electronic benefit transfer by doing all of the following:

(1) Contracting with an agent to supply debit cards to the department of job and family services for use by such individuals in accessing their benefits and to credit such cards electronically with the amounts specified by the director of job and family services pursuant to law;

(2) Informing such individuals about the use of the electronic benefit transfer system and furnishing them with debit cards and information that will enable them to access their benefits through the system;

(3) Arranging with specific financial institutions or vendors, county departments of job and family services, or persons or government entities for individuals to have their cards credited electronically with the proper amounts at their facilities;

(4) Periodically preparing vouchers for the payment of such benefits by electronic benefit transfer;

(5) Satisfying any applicable requirements of federal and state law.

(C) The department may enter into a written agreement with any person or government entity to provide benefits administered by that person or entity through the medium of electronic benefit transfer. A written agreement may require the person or government entity to pay to the department either or both of the following:

(1) A charge that reimburses the department for all costs the department incurs in having the benefits administered by the person or entity provided through the electronic benefit transfer system;

(2) A fee for having the benefits provided through the electronic benefit transfer system.

(D) The department may designate which counties will participate in the medium of electronic benefit transfer, specify the date a designated county will begin participation, and specify which benefits will be provided through the medium of electronic benefit transfer in a designated county.

(E) The department may adopt rules in accordance with Chapter 119. of the Revised Code for the efficient administration of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000



Section 5101.34 - Ohio commission on fatherhood.

(A) There is hereby created in the department of job and family services the Ohio commission on fatherhood. The commission shall consist of the following members:

(1)

(a) Four members of the house of representatives appointed by the speaker of the house, not more than two of whom are members of the same political party. Two of the members must be from legislative districts that include a county or part of a county that is among the one-third of counties in this state with the highest number per capita of households headed by females.

(b) Two members of the senate appointed by the president of the senate, each from a different political party. One of the members must be from a legislative district that includes a county or part of a county that is among the one-third of counties in this state with the highest number per capita of households headed by females.

(2) The governor, or the governor's designee;

(3) One representative of the judicial branch of government appointed by the chief justice of the supreme court;

(4) The directors of health, job and family services, rehabilitation and correction, alcohol and drug addiction services, and youth services and the superintendent of public instruction, or their designees;

(5) One representative of the Ohio family and children first cabinet council created under section 121.37 of the Revised Code appointed by the chairperson of the council;

(6) Five representatives of the general public appointed by the governor. These members shall have extensive experience in issues related to fatherhood.

(B) The appointing authorities of the Ohio commission on fatherhood shall make initial appointments to the commission within thirty days after September 29, 1999. Of the initial appointments to the commission made pursuant to divisions (A)(3), (5), and (6) of this section, three of the members shall serve a term of one year and four shall serve a term of two years. Members so appointed subsequently shall serve two-year terms. A member appointed pursuant to division (A)(1) of this section shall serve on the commission until the end of the general assembly from which the member was appointed or until the member ceases to serve in the chamber of the general assembly in which the member serves at the time of appointment, whichever occurs first. The governor or the governor's designee shall serve on the commission until the governor ceases to be governor. The directors and superintendent or their designees shall serve on the commission until they cease, or the director or superintendent a designee represents ceases, to be director or superintendent. Each member shall serve on the commission from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed.

Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall serve on the commission for the remainder of that term. A member shall continue to serve on the commission subsequent to the expiration date of the member's term until the member's successor is appointed or until a period of sixty days has elapsed, whichever occurs first. Members shall serve without compensation but shall be reimbursed for necessary expenses.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5101.341 - Chairperson; executive director; staff; funding.

(A) The Ohio commission on fatherhood annually shall elect a chairperson from among its members.

(B) The governor shall appoint an individual to serve as the commission's executive director. The executive director shall serve at the pleasure of the governor and shall report to the director of job and family services or the director's designee.

The governor shall fix the executive director's salary on the basis of the executive director's experience and the executive director's responsibilities and duties. The executive director shall be in the unclassified civil service.

The department of job and family services shall provide staff and other support services as necessary for the commission to fulfill its duties.

(C) The commission may accept gifts, grants, donations, contributions, benefits, and other funds from any public agency or private source to carry out any or all of the commission's duties. The funds shall be deposited into the Ohio commission on fatherhood fund, which is hereby created in the state treasury. All gifts, grants, donations, contributions, benefits, and other funds received by the commission pursuant to this division shall be used solely to support the operations of the commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5101.342 - State summits on fatherhood.

The Ohio commission on fatherhood shall do both of the following:

(A) Organize a state summit on fatherhood every four years;

(B) Prepare a report each year that does the following:

(1) Identifies resources available to fund fatherhood-related programs and explores the creation of initiatives to do the following:

(a) Build the parenting skills of fathers;

(b) Provide employment-related services for low-income, noncustodial fathers;

(c) Prevent premature fatherhood;

(d) Provide services to fathers who are inmates in or have just been released from imprisonment in a state correctional institution, as defined in section 2967.01 of the Revised Code, or in any other detention facility, as defined in section 2921.01 of the Revised Code, so that they are able to maintain or reestablish their relationships with their families;

(e) Reconcile fathers with their families;

(f) Increase public awareness of the critical role fathers play.

(2) Describes the commission's expectations for the outcomes of fatherhood-related programs and initiatives and the methods the commission uses for conducting annual measures of those outcomes.

(C) The portion of the report prepared pursuant to division (B)(2) of this section shall be prepared by the commission in collaboration with the director of job and family services.

(D) The commission shall submit each report prepared pursuant to division (B) of this section to the president and minority leader of the senate, speaker and minority leader of the house of representatives, governor, and chief justice of the supreme court. The first report is due not later than one year after the last of the initial appointments to the commission is made under section 5101.341 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 5101.343 - Exemption from sunset review.

Sections 101.82 to 101.87 of the Revised Code do not apply to the Ohio commission on fatherhood.

Effective Date: 03-22-2001



Section 5101.35 - Appeals.

(A) As used in this section:

(1) "Agency" means the following entities that administer a family services program:

(a) The department of job and family services;

(b) A county department of job and family services;

(c) A public children services agency;

(d) A private or government entity administering, in whole or in part, a family services program for or on behalf of the department of job and family services or a county department of job and family services or public children services agency.

(2) "Appellant" means an applicant, participant, former participant, recipient, or former recipient of a family services program who is entitled by federal or state law to a hearing regarding a decision or order of the agency that administers the program.

(3) "Family services program" means assistance provided under a Title IV-A program as defined in section 5101.80 of the Revised Code or under Chapter 5104., 5111., or 5115. or section 5119.69, 5101.141, 5101.46, 5101.461, 5101.54, 5153.163, or 5153.165 of the Revised Code, other than assistance provided under section 5101.46 of the Revised Code by the department of mental health, the department of developmental disabilities, a board of alcohol, drug addiction, and mental health services, or a county board of developmental disabilities.

(B) Except as provided by divisions (G) and (H) of this section, an appellant who appeals under federal or state law a decision or order of an agency administering a family services program shall, at the appellant's request, be granted a state hearing by the department of job and family services. This state hearing shall be conducted in accordance with rules adopted under this section. The state hearing shall be recorded, but neither the recording nor a transcript of the recording shall be part of the official record of the proceeding. A state hearing decision is binding upon the agency and department, unless it is reversed or modified on appeal to the director of job and family services or a court of common pleas.

(C) Except as provided by division (G) of this section, an appellant who disagrees with a state hearing decision may make an administrative appeal to the director of job and family services in accordance with rules adopted under this section. This administrative appeal does not require a hearing, but the director or the director's designee shall review the state hearing decision and previous administrative action and may affirm, modify, remand, or reverse the state hearing decision. An administrative appeal decision is the final decision of the department and is binding upon the department and agency, unless it is reversed or modified on appeal to the court of common pleas.

(D) An agency shall comply with a decision issued pursuant to division (B) or (C) of this section within the time limits established by rules adopted under this section. If a county department of job and family services or a public children services agency fails to comply within these time limits, the department may take action pursuant to section 5101.24 of the Revised Code. If another agency fails to comply within the time limits, the department may force compliance by withholding funds due the agency or imposing another sanction established by rules adopted under this section.

(E) An appellant who disagrees with an administrative appeal decision of the director of job and family services or the director's designee issued under division (C) of this section may appeal from the decision to the court of common pleas pursuant to section 119.12 of the Revised Code. The appeal shall be governed by section 119.12 of the Revised Code except that:

(1) The person may appeal to the court of common pleas of the county in which the person resides, or to the court of common pleas of Franklin county if the person does not reside in this state.

(2) The person may apply to the court for designation as an indigent and, if the court grants this application, the appellant shall not be required to furnish the costs of the appeal.

(3) The appellant shall mail the notice of appeal to the department of job and family services and file notice of appeal with the court within thirty days after the department mails the administrative appeal decision to the appellant. For good cause shown, the court may extend the time for mailing and filing notice of appeal, but such time shall not exceed six months from the date the department mails the administrative appeal decision. Filing notice of appeal with the court shall be the only act necessary to vest jurisdiction in the court.

(4) The department shall be required to file a transcript of the testimony of the state hearing with the court only if the court orders the department to file the transcript. The court shall make such an order only if it finds that the department and the appellant are unable to stipulate to the facts of the case and that the transcript is essential to a determination of the appeal. The department shall file the transcript not later than thirty days after the day such an order is issued.

(F) The department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section, including rules governing the following:

(1) State hearings under division (B) of this section. The rules shall include provisions regarding notice of eligibility termination and the opportunity of an appellant appealing a decision or order of a county department of job and family services to request a county conference with the county department before the state hearing is held.

(2) Administrative appeals under division (C) of this section;

(3) Time limits for complying with a decision issued under division (B) or (C) of this section;

(4) Sanctions that may be applied against an agency under division (D) of this section.

(G) The department of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code establishing an appeals process for an appellant who appeals a decision or order regarding a Title IV-A program identified under division (A)(4)(c), (d), (e), or (f) of section 5101.80 of the Revised Code that is different from the appeals process established by this section. The different appeals process may include having a state agency that administers the Title IV-A program pursuant to an interagency agreement entered into under section 5101.801 of the Revised Code administer the appeals process.

(H) If an appellant receiving medicaid through a health insuring corporation that holds a certificate of authority under Chapter 1751. of the Revised Code is appealing a denial of medicaid services based on lack of medical necessity or other clinical issues regarding coverage by the health insuring corporation, the person hearing the appeal may order an independent medical review if that person determines that a review is necessary. The review shall be performed by a health care professional with appropriate clinical expertise in treating the recipient's condition or disease. The department shall pay the costs associated with the review.

A review ordered under this division shall be part of the record of the hearing and shall be given appropriate evidentiary consideration by the person hearing the appeal.

(I) The requirements of Chapter 119. of the Revised Code apply to a state hearing or administrative appeal under this section only to the extent, if any, specifically provided by rules adopted under this section.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 09-29-2005; 09-21-2006



Section 5101.351 - Hearing officers.

The department of job and family services may employ or contract with hearing officers to draft and recommend state hearing decisions under division (B) of section 5101.35 of the Revised Code. The department may employ or contract with hearing authorities to issue state hearing decisions under division (B) of section 5101.35 of the Revised Code. A hearing authority employed or contracted with under this section is not required to have been admitted to the practice of law in this state.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 07-01-2000



Section 5101.36 - Right of subrogation to department of job and family services for workers' compensation benefits.

Any application for public assistance gives a right of subrogation to the department of job and family services for any workers' compensation benefits payable to a person who is subject to a support order, as defined in section 3119.01 of the Revised Code, on behalf of the applicant, to the extent of any public assistance payments made on the applicant's behalf. If the director of job and family services, in consultation with a child support enforcement agency and the administrator of the bureau of workers' compensation, determines that a person responsible for support payments to a recipient of public assistance is receiving workers' compensation, the director shall notify the administrator of the amount of the benefit to be paid to the department of job and family services.

For purposes of this section, "public assistance" means medical assistance provided through the medical assistance program established under section 5111.01 of the Revised Code; Ohio works first provided under Chapter 5107. of the Revised Code; prevention, retention, and contingency benefits and services provided under Chapter 5108. of the Revised Code; or disability financial assistance provided under Chapter 5115. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5101.37 - Investigations and hearings by department, county or child support enforcement agency.

(A) The department of job and family services and each county department of job and family services and child support enforcement agency may conduct any audits or investigations that are necessary in the performance of their duties, and to that end they shall have the same power as a judge of a county court to administer oaths and to enforce the attendance and testimony of witnesses and the production of books or papers.

The department and each county department and agency shall keep a record of their audits and investigations stating the time, place, charges, or subject ; witnesses summoned and examined ; and their conclusions.

Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code.

(B) In conducting hearings pursuant to Chapters 3119., 3121., and 3123. or pursuant to division (B) of section 5101.35 of the Revised Code, the department and each child support enforcement agency have the same power as a judge of a county court to administer oaths and to enforce the attendance and testimony of witnesses and the production of books or papers. The department and each agency shall keep a record of those hearings stating the time, place, charges, or subject ; witnesses summoned and examined ; and their conclusions.

The issuance of a subpoena by the department or a child support enforcement agency to enforce attendance and testimony of witnesses and the production of books or papers at a hearing is discretionary and the department or agency is not required to pay the fees of witnesses for attendance and travel.

(C) Any judge of any division of the court of common pleas, upon application of the department or a county department or child support enforcement agency, may compel the attendance of witnesses, the production of books or papers, and the giving of testimony before the department, county department, or agency, by a judgment for contempt or otherwise, in the same manner as in cases before those courts.

(D) Until an audit report is formally released by the department of job and family services, the audit report or any working paper or other document or record prepared by the department and related to the audit that is the subject of the audit report is not a public record under section 149.43 of the Revised Code.

(E) The director of job and family services may adopt rules as necessary to implement this section. The rules shall be adopted in accordance with section 111.15 of the Revised Code as if they were internal management rules.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-22-2001; 2008 HB525 07-01-2009



Section 5101.38 - Appointment of agents.

The department of job and family services may appoint and commission any competent officer, employee, agency, or person to serve as a special agent, investigator, or representative to perform a designated duty for and in behalf of the department. Specific credentials shall be given by the department to each person so designated, and each credential shall state:

(A) The person's name;

(B) Agency with which such person is connected;

(C) Purpose of appointment;

(D) Date of expiration of appointment, if appropriate;

(E) Such information as the department considers proper.

Effective Date: 07-01-2000



Section 5101.39 to 5101.43 - [Repealed].

Effective Date: 07-01-1954



Section 5101.44 - Ohio welfare conference.

The department of job and family services may call an annual conference, of the officials specified in section 5101.45 of the Revised Code and representatives of the various social agencies in the state, to be known as the "Ohio welfare conference." The conference shall:

(A) Facilitate discussion of the problems and methods of practical human improvement;

(B) Increase the efficiency of agencies and institutions devoted to this cause;

(C) Disseminate information;

(D) Consider such other subjects of general social importance as may be determined upon by the conference itself.

The conference shall organize by the election of officers, the appointment of the proper committees, and the adoption of rules. The department may also call other conferences, at any time or place, for the consideration of problems relating to any particular group of institutions and agencies.

Effective Date: 07-01-2000



Section 5101.45 - Conference expenses.

The necessary expenses of such officers and employees of the state, county, and municipal boards, benevolent and correctional institutions, officials responsible for the administration of public funds used for the relief and maintenance of the poor, officials authorized to administer laws on community control sanctions, and members of the boards of county visitors as are invited by the department of job and family services to the conferences provided for in section 5101.44 of the Revised Code, shall be paid from any fund available for their respective offices, boards, and institutions, provided they first procure a certificate from the director of job and family services as evidence that they were invited to and were in attendance at the sessions of such conferences.

As used in this section, "community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004



Section 5101.46 - Administering provision of social services funded through grants made under Title XX.

(A) As used in this section:

(1) "Title XX" means Title XX of the "Social Security Act," 88 Stat. 2337 (1974), 42 U.S.C.A. 1397, as amended.

(2) "Respective local agency" means, with respect to the department of job and family services, a county department of job and family services; with respect to the department of mental health, a board of alcohol, drug addiction, and mental health services; and with respect to the department of developmental disabilities, a county board of developmental disabilities.

(3) "Federal poverty guidelines" means the poverty guidelines as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(B) The departments of job and family services, mental health, and developmental disabilities, with their respective local agencies, shall administer the provision of social services funded through grants made under Title XX. The social services furnished with Title XX funds shall be directed at the following goals:

(1) Achieving or maintaining economic self-support to prevent, reduce, or eliminate dependency;

(2) Achieving or maintaining self-sufficiency, including reduction or prevention of dependency;

(3) Preventing or remedying neglect, abuse, or exploitation of children and adults unable to protect their own interests, or preserving, rehabilitating, or reuniting families;

(4) Preventing or reducing inappropriate institutional care by providing for community-based care, home-based care, or other forms of less intensive care;

(5) Securing referral or admission for institutional care when other forms of care are not appropriate, or providing services to individuals in institutions.

(C)

(1) All federal funds received under Title XX shall be appropriated as follows:

(a) Seventy-two and one-half per cent to the department of job and family services;

(b) Twelve and ninety-three one-hundredths per cent to the department of mental health;

(c) Fourteen and fifty-seven one-hundredths per cent to the department of developmental disabilities.

(2) Each of the state departments shall, subject to the approval of the controlling board, develop a formula for the distribution of the Title XX funds appropriated to the department to its respective local agencies. The formula developed by each state department shall take into account all of the following for each of its respective local agencies:

(a) The total population of the area that is served by the respective local agency;

(b) The percentage of the population in the area served that falls below the federal poverty guidelines;

(c) The respective local agency's history of and ability to utilize Title XX funds.

(3) Each of the state departments shall expend for state administrative costs not more than three per cent of the Title XX funds appropriated to the department.

Each state department shall establish for each of its respective local agencies the maximum percentage of the Title XX funds distributed to the respective local agency that the respective local agency may expend for local administrative costs. The percentage shall be established by rule and shall comply with federal law governing the use of Title XX funds. The rules shall be adopted in accordance with section 111.15 of the Revised Code as if they were internal management rules.

(4) The department of job and family services shall expend for the training of the following not more than two per cent of the Title XX funds appropriated to the department:

(a) Employees of county departments of job and family services;

(b) Providers of services under contract with the state departments' respective local agencies;

(c) Employees of a public children services agency directly engaged in providing Title XX services.

(D) The department of job and family services shall prepare an annual comprehensive Title XX social services plan on the intended use of Title XX funds. The department shall develop a method for obtaining public comment during the development of the plan and following its completion.

For each federal fiscal year, the department of job and family services shall prepare a report on the actual use of Title XX funds. The department shall make the annual report available for public inspection.

The departments of mental health and developmental disabilities shall prepare and submit to the department of job and family services the portions of each annual plan and report that apply to services for mental health and mental retardation and developmental disabilities. Each respective local agency of the three state departments shall submit information as necessary for the preparation of annual plans and reports.

(E) Each county department of job and family services shall adopt a county profile for the administration and provision of Title XX social services in the county. In developing its county profile, the county department shall take into consideration the comments and recommendations received from the public by the county family services planning committee pursuant to section 329.06 of the Revised Code. As part of its preparation of the county profile, the county department may prepare a local needs report analyzing the need for Title XX social services.

The county department shall submit the county profile to the board of county commissioners for its review. Once the county profile has been approved by the board, the county department shall file a copy of the county profile with the department of job and family services. The department shall approve the county profile if the department determines the profile provides for the Title XX social services to meet the goals specified in division (B) of this section.

(F) Any of the three state departments and their respective local agencies may require that an entity under contract to provide social services with Title XX funds submit to an audit on the basis of alleged misuse or improper accounting of funds. If an audit is required, the social services provider shall reimburse the state department or respective local agency for the cost it incurred in conducting the audit or having the audit conducted.

If an audit demonstrates that a social services provider is responsible for one or more adverse findings, the provider shall reimburse the appropriate state department or its respective local agency the amount of the adverse findings. The amount shall not be reimbursed with Title XX funds received under this section. The three state departments and their respective local agencies may terminate or refuse to enter into a Title XX contract with a social services provider if there are adverse findings in an audit that are the responsibility of the provider.

(G) Except with respect to the matters for which each of the state departments must adopt rules under division (C)(3) of this section, the department of job and family services may adopt any rules it considers necessary to implement and carry out the purposes of this section. Rules governing financial and operational matters of the department or matters between the department and county departments of job and family services shall be adopted as internal management rules in accordance with section 111.15 of the Revised Code. Rules governing eligibility for services, program participation, and other matters pertaining to applicants and participants shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 06-30-2005



Section 5101.461 - Use of Title IV-A funds for Title XX social services.

(A) As used in this section:

(1) "Title IV-A" means Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C. 601, as amended.

(2) "Title XX" has the same meaning as in section 5101.46 of the Revised Code.

(B) To the extent authorized by federal law, the department of job and family services may use funds received through the Title IV-A temporary assistance for needy families block grant for purposes of providing Title XX social services. The amount used under this section shall not exceed the maximum amount permitted by federal law. The funds and provision of Title XX social services with the funds are not subject to section 5101.46 of the Revised Code.

(C) The department and any county department of job and family services may require an entity under contract to provide Title XX social services with funds used under this section to submit to an audit on the basis of alleged misuse or improper accounting of funds. If an audit is required, the social services provider shall reimburse the state department or county department for the cost it incurred in conducting the audit or having the audit conducted.

If an audit demonstrates that a social services provider is responsible for one or more adverse findings, the provider shall reimburse the state department or county department the amount of the adverse findings. The amount shall not be reimbursed with funds received under this section. The state department and county departments may terminate or refuse to enter into a contract with a social services provider to provide services with funds available pursuant to this section if there are adverse findings in an audit that are the responsibility of the provider.

(D) The state department of job and family services may adopt rules to implement and carry out the purposes of this section. Rules governing financial and operational matters of the department or matters between the department and county departments of job and family services shall be adopted as internal management rules in accordance with section 111.15 of the Revised Code. Rules governing eligibility for services, program participation, and other matters pertaining to applicants and participants shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-30-2005



Section 5101.462 to 5101.464 - [Repealed].

Effective Date: 10-01-1997



Section 5101.47 - Administrative activities for certain programs.

(A) Except as provided in divisions (B) and (C) of this section, the department of job and family services may accept applications, determine eligibility, redetermine eligibility, and perform related administrative activities for one or more of the following:

(1) The medicaid program established by Chapter 5111. of the Revised Code;

(2) The children's health insurance program parts I, II, and III provided for under sections 5101.50 to 5101.529 of the Revised Code;

(3) Publicly funded child care provided under Chapter 5104. of the Revised Code;

(4) The supplemental nutrition assistance program administered by the department pursuant to section 5101.54 of the Revised Code;

(5) Other programs the director of job and family services determines are supportive of children, adults, or families;

(6) Other programs regarding which the director determines administrative cost savings and efficiency may be achieved through the department accepting applications, determining eligibility, redetermining eligibility, or performing related administrative activities.

(B) To the extent permitted by federal law, the department may enter into agreements with one or more other state agencies, local government entities, or political subdivisions to accept applications, determine eligibility, redetermine eligibility, and perform related administrative activities on behalf of the department with respect to the medicaid program and the children's health insurance program.

(C) If federal law requires a face-to-face interview to complete an eligibility determination for a program specified in or pursuant to division (A) of this section, the face-to-face interview shall not be conducted by the department of job and family services.

(D) Subject to division (C) of this section, if the department elects to accept applications, determine eligibility, redetermine eligibility, and perform related administrative activities for a program specified in or pursuant to division (A) of this section, both of the following apply:

(1) An individual seeking services under the program may apply for the program to the department or to the entity that state law governing the program authorizes to accept applications for the program.

(2) The department is subject to federal statutes and regulations and state statutes and rules that require, permit, or prohibit an action regarding accepting applications, determining or redetermining eligibility, and performing related administrative activities for the program.

(E) The director may adopt rules as necessary to implement this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 05-18-2005; 09-29-2005; 2007 HB119 09-29-2007



Section 5101.48 - Distributing food commodities.

The department of job and family services shall administer the distribution of food commodities received under the "Agricultural Adjustment Act," 48 Stat. 31, 7 U.S.C.A. 612c, as amended. The director of job and family services may adopt rules in accordance with section 111.15 of the Revised Code and issue appropriate orders as necessary for administration of the distribution program.

Effective Date: 07-01-2000



Section 5101.49 - Establishing refugee assistance program and state legalization impact assistance program.

The department of job and family services shall administer funds received under the "Refugee Act of 1980," 94 Stat. 102, 8 U.S.C.A. 1521, as amended. In administering the funds, the department may establish a refugee assistance program and a state legalization impact assistance program. The director of job and family services may adopt rules in accordance with section 111.15 of the Revised Code and issue appropriate orders as necessary for administration of these funds and programs.

Effective Date: 07-01-2000



Section 5101.50 - Children's health insurance program definitions.

(A) As used in sections 5101.50 to 5101.529 of the Revised Code:

(1) "Children's health insurance program" means the program authorized by Title XXI of the "Social Security Act," 111 Stat. 552 (1997), 42 U.S.C.A. 1397aa.

(2) "Federal poverty guidelines" has the same meaning as in section 5101.46 of the Revised Code.

(B) The director of job and family services may continue to operate the children's health insurance program initially authorized by an executive order issued under section 107.17 of the Revised Code as long as federal financial participation is available for the program. If operated, the program shall provide health assistance to uninsured individuals under nineteen years of age with family incomes not exceeding one hundred fifty per cent of the federal poverty guidelines. In accordance with 42 U.S.C.A. 1397aa, the director may provide for the health assistance to meet the requirements of 42 U.S.C.A. 1397cc, to be provided under the medicaid program established under Chapter 5111. of the Revised Code, or to be a combination of both.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 5101.501 - Children's health insurance program part I.

Health assistance provided under section 5101.50 of the Revised Code shall be known as the children's health insurance program part I.

Effective Date: 06-30-1999



Section 5101.502 - Rules implementing part I.

The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the efficient administration of the children's health insurance program part I, including rules that establish all of the following:

(A) The conditions under which health assistance services will be reimbursed;

(B) The method of reimbursement applicable to services reimbursable under the program;

(C) The amount of reimbursement, or the method by which the amount is to be determined, for each reimbursable service.

Effective Date: 07-01-2000



Section 5101.503 - Application for medical assistance.

A completed application for medical assistance under Chapter 5111. of the Revised Code shall be treated as an application for health assistance under the children's health insurance program part I if the application is for an assistance group that includes a child under nineteen years of age and is denied.

Effective Date: 09-29-1999



Section 5101.51 - State child health plan.

In accordance with federal law governing the children's health insurance program, the director of job and family services may submit a state child health plan to the United States secretary of health and human services to provide, except as provided in section 5101.516 of the Revised Code, health assistance to uninsured individuals under nineteen years of age with family incomes above one hundred fifty per cent of the federal poverty guidelines but not exceeding two hundred per cent of the federal poverty guidelines. If the director submits the plan, the director shall include both of the following in the plan:

(A) The health assistance will not begin before January 1, 2000.

(B) The health assistance will be available only while federal financial participation is available for it.

Effective Date: 07-01-2000



Section 5101.511 - Children's health insurance program part II.

Health assistance provided under section 5101.51 of the Revised Code shall be known as the children's health insurance program part II.

Effective Date: 09-29-1999



Section 5101.512 - Rules implementing part II.

If the director of job and family services submits a state child health plan to the United States secretary of health and human services under section 5101.51 of the Revised Code and the secretary approves the plan, the director shall implement the children's health insurance program part II in accordance with the plan. The director may adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the efficient administration of the program, including rules that establish all of the following:

(A) The conditions under which health assistance services will be reimbursed;

(B) The method of reimbursement applicable to services reimbursable under the program;

(C) The amount of reimbursement, or the method by which the amount is to be determined, for each reimbursable service.

Effective Date: 07-01-2000



Section 5101.513 - Contract to perform administrative duties.

The director of job and family services may contract with a government entity or person to perform the director's administrative duties regarding the children's health insurance program part II, other than the duty to submit a state child health plan to the United States secretary of health and human services under section 5101.51 of the Revised Code and the duty to adopt rules under section 5101.512 of the Revised Code.

Effective Date: 07-01-2000



Section 5101.514 - Conforming children's health insurance program part II to meet federal requirements.

In accordance with 42 U.S.C.A. 1397aa, the director may provide for health assistance under the children's health insurance program part II to meet the requirements of 42 U.S.C.A. 1397cc, to be provided under the medicaid program established under Chapter 5111. of the Revised Code, or to be a combination of both.

Effective Date: 09-29-1999



Section 5101.515 - Determining of eligibility for part II.

The director of job and family services may determine applicants' eligibility for the children's health insurance program part II by any of the following means:

(A) Using employees of the department of job and family services;

(B) Assigning the duty to county departments of job and family services;

(C) Contracting with a government entity or person.

Effective Date: 07-01-2000



Section 5101.516 - Imposing restrictions where federal financial participation for children's health insurance program part II is insufficient.

If the director of job and family services determines that federal financial participation for the children's health insurance program part II is insufficient to provide health assistance to all the individuals the director anticipates are eligible for the program, the director may refuse to accept new applications for the program or may make the program's eligibility requirements more restrictive.

Effective Date: 07-01-2000



Section 5101.517 - Cost-sharing by individual receiving health assistance under children's health insurance program part II.

To the extent permitted by 42 U.S.C.A. 1397cc(e), the director of job and family services may require an individual receiving health assistance under the children's health insurance program part II to pay a premium, deductible, coinsurance payment, or other cost-sharing expense.

Effective Date: 07-01-2000



Section 5101.518 - Appeal process.

The director of job and family services shall establish an appeal process for individuals aggrieved by a decision made regarding eligibility for the children's health insurance program part II. The process may be identical to, similar to, or different from the appeal process established by section 5101.35 of the Revised Code.

Effective Date: 07-01-2000



Section 5101.519 - Applying for assistance under the children's health insurance program part II.

A completed application for medical assistance under Chapter 5111. of the Revised Code shall be treated as an application for health assistance under the children's health insurance program part II if the application is for an assistance group that includes a child under nineteen years of age and is denied.

Effective Date: 09-29-1999



Section 5101.5110 - Waiver request to provide health assistance to certain individuals.

(A) The director of job and family services may submit a waiver request to the United States secretary of health and human services to provide health assistance to any individual who meets all of the following requirements:

(1) Is the parent of a child under nineteen years of age who resides with the parent and is eligible for health assistance under the children's health insurance program part I or II or the medicaid program established under Chapter 5111. of the Revised Code;

(2) Is uninsured;

(3) Has a family income that does not exceed one hundred per cent of the federal poverty guidelines.

(B) A waiver request the director submits under division (A) of this section may seek federal funds allotted to the state under Title XXI of the "Social Security Act," 111 Stat. 558 (1997), 42 U.S.C.A. 1397dd, as amended, that are not otherwise used to fund the children's health insurance program parts I and II.

(C) If a waiver request the director submits under division (A) of this section is granted, the director may adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the efficient administration of the program authorization by the waiver.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001



Section 5101.52 - Waiver request to provide health assistance.

In accordance with federal law governing the children's health insurance program, the director of job and family services may submit a request for a federal waiver to the United States secretary of health and human services to provide, except as provided in section 5101.526 of the Revised Code, health assistance to individuals under nineteen years of age with family incomes above two hundred per cent of the federal poverty guidelines but not exceeding three hundred per cent of the federal poverty guidelines. If the director submits the plan, the director shall stipulate in the plan that the health assistance will be available only while federal financial participation is available for it and that health assistance shall not begin before January 1, 2008.

Effective Date: 2007 HB119 09-29-2007



Section 5101.521 - Children's health insurance program part III.

Health assistance provided under section 5101.52 of the Revised Code shall be known as the children's health insurance program part III.

Effective Date: 2007 HB119 09-29-2007



Section 5101.522 - Implementation of children's health insurance program.

If the director of job and family services submits a waiver request to the United States secretary of health and human services under section 5101.52 of the Revised Code and the secretary grants the waiver, the director shall implement the children's health insurance program part III in accordance with the waiver. The director may adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the efficient administration of the program, including rules that establish all of the following:

(A) The conditions under which health assistance services will be reimbursed;

(B) The method of reimbursement applicable to services reimbursable under the program;

(C) The amount of reimbursement, or the method by which the amount is to be determined, for each reimbursable service.

Effective Date: 2007 HB119 09-29-2007



Section 5101.523 - Program administrative duties contract.

The director of job and family services may contract with a government entity or person to perform the director's administrative duties regarding the children's health insurance program part III, other than the duty to submit a waiver request to the United States secretary of health and human services under section 5101.52 of the Revised Code and the duty to adopt rules under section 5101.522 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5101.524 - Health assistance under children's or medicaid programs.

In accordance with 42 U.S.C. 1397aa, the director of job and family services shall provide for health assistance under the children's health insurance program part III to meet the requirements of 42 U.S.C. 1397cc, to be provided under the medicaid program established under Chapter 5111. of the Revised Code, or to be a combination of both.

Effective Date: 2007 HB119 09-29-2007



Section 5101.525 - Determination of program eligibility.

The director of job and family services may determine applicants' eligibility for the children's health insurance program part III by any of the following means:

(A) Using employees of the department of job and family services;

(B) Assigning the duty to county departments of job and family services;

(C) Contracting with a government entity or person.

Effective Date: 2007 HB119 09-29-2007



Section 5101.526 - Insufficient federal financial participation.

If the director of job and family services determines that federal financial participation for the children's health insurance program part III is insufficient to provide health assistance to all the individuals the director anticipates are eligible for the program, the director may refuse to accept new applications for the program or may make the program's eligibility requirements more restrictive.

Effective Date: 2007 HB119 09-29-2007



Section 5101.527 - Premium payments by program participants.

To the extent permitted by 42 U.S.C. 1397cc(e), the director of job and family services shall require an individual receiving health assistance under the children's health insurance program part III to pay the following as a term of participation in the program:

(A) A premium of not less than forty dollars per month for a family with one individual receiving health assistance under the program;

(B) A premium of not less than eighty dollars per month for a family with two individuals receiving health assistance under the program;

(C) A premium of not less than one hundred twenty dollars per month for a family with three or more individuals receiving health assistance under the program.

Effective Date: 2007 HB119 09-29-2007



Section 5101.528 - Appeal where children's health assistance not provided.

If the children's health insurance program part III is not provided under the medicaid program established under Chapter 5111. of the Revised Code, the director of job and family services shall establish an appeal process for individuals aggrieved by a decision made regarding eligibility for the children's health insurance program part III. The process may be identical to, similar to, or different from the appeal process established by section 5101.35 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5101.529 - Medicaid application treated as program application.

A completed application for the medicaid program under Chapter 5111. of the Revised Code shall be treated as an application for health assistance under the children's health insurance program part III.

Effective Date: 2007 HB119 09-29-2007



Section 5101.5211 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 10/1/2011.

Prior History: (Effective Date: 2007 HB119 09-29-2007; 2008 HB562 09-22-2008 )



Section 5101.5212 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 10/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 2007 HB119 09-29-2007; 2008 HB562 09-22-2008 )



Section 5101.5213 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 10/1/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 2007 HB119 09-29-2007; 2008 HB562 09-22-2008 )



Section 5101.5214 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 10/1/2011.

Prior History: (Effective Date: 2007 HB119 09-29-2007; 2008 HB562 09-22-2008 )



Section 5101.5215 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 10/1/2011.

Prior History: (Effective Date: 2007 HB119 09-29-2007; 2008 HB562 09-22-2008 )



Section 5101.5216 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 10/1/2011.

Prior History: (Effective Date: 2007 HB119 09-29-2007 )



Section 5101.53 - Supplementing payments of recipients of aid under Title XVI of Social Security Act.

The department of job and family services may enter into an agreement with the secretary of health and human services under Public Law 93-66 for the purpose of supplementing the payments of recipients of aid under Title XVI of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, to the extent necessary to provide individuals who were recipients of aid in December 1973 under former Chapters 5105., 5106., and 5151. of the Revised Code with income from all sources equal to the income of such individuals in December 1973, including correctly paid assistance. Upon authorization by the department, the director of budget and management shall provide for payment to the secretary of amounts equal to the expenditures of the secretary under the agreement. Such payments shall be charged to the administration and adjustment fund, which is hereby created in the state treasury.

The department of job and family services may make aid payments to aged, blind, or disabled individuals who are determined as the result of a fair hearing to be eligible for such payments under former Chapter 5105., 5106., or 5151. of the Revised Code.

Effective Date: 07-01-2000



Section 5101.531 - [Repealed].

Effective Date: 07-01-1993



Section 5101.54 - Administering food stamp program.

(A) The director of job and family services shall administer the supplemental nutrition assistance program in accordance with the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq). The department may:

(1) Prepare and submit to the secretary of the United States department of agriculture a plan for the administration of the supplemental nutrition assistance program;

(2) Prescribe forms for applications, certificates, reports, records, and accounts of county departments of job and family services, and other matters;

(3) Require such reports and information from each county department of job and family services as may be necessary and advisable;

(4) Administer and expend any sums appropriated by the general assembly for the purposes of the supplemental nutrition assistance program and all sums paid to the state by the United States as authorized by the Food and Nutrition Act of 2008;

(5) Conduct such investigations as are necessary;

(6) Enter into interagency agreements and cooperate with investigations conducted by the department of public safety, including providing information for investigative purposes, exchanging property and records, passing through federal financial participation, modifying any agreements with the United States department of agriculture, providing for the supply, security, and accounting of supplemental nutrition assistance program benefits for investigative purposes, and meeting any other requirements necessary for the detection and deterrence of illegal activities in the supplemental nutrition assistance program;

(7) Adopt rules in accordance with Chapter 119. of the Revised Code governing employment and training requirements of recipients of supplemental nutrition assistance program benefits, including rules specifying which recipients are subject to the requirements and establishing sanctions for failure to satisfy the requirements. The rules shall be consistent with 7 U.S.C. 2015 and, to the extent practicable, may provide for the recipients to participate in work activities, developmental activities, and alternative work activities established under sections 5107.40 to 5107.69 of the Revised Code that are comparable to programs authorized by 7 U.S.C. 2015(d)(4). The rules may reference rules adopted under section 5107.05 of the Revised Code governing work activities, developmental activities, and alternative work activities established under sections 5107.40 to 5107.69 of the Revised Code.

(8) Adopt rules in accordance with section 111.15 of the Revised Code that are consistent with the Food and Nutrition Act of 2008, as amended, and regulations adopted thereunder governing the following:

(a) Eligibility requirements for the supplemental nutrition assistance program;

(b) Sanctions for failure to comply with eligibility requirements;

(c) Allotment of supplemental nutrition assistance program benefits;

(d) To the extent permitted under federal statutes and regulations, a system under which some or all recipients of supplemental nutrition assistance program benefits subject to employment and training requirements established by rules adopted under division (A)(7) of this section receive the benefits after satisfying the requirements;

(e) Administration of the program by county departments of job and family services;

(f) Other requirements necessary for the efficient administration of the program.

(9) Submit a plan to the United States secretary of agriculture for the department of job and family services to operate a simplified supplemental nutrition assistance program pursuant to 7 U.S.C. 2035 under which requirements governing the Ohio works first program established under Chapter 5107. of the Revised Code also govern the supplemental nutrition assistance program in the case of households receiving supplemental nutrition assistance program benefits and participating in Ohio works first.

(B) A household that is entitled to receive supplemental nutrition assistance program benefits and that is determined to be in immediate need of nutrition assistance, shall receive certification of eligibility for program benefits, pending verification, within twenty-four hours, or, if mitigating circumstances occur, within seventy-two hours, after application, if:

(1) The results of the application interview indicate that the household will be eligible upon full verification;

(2) Information sufficient to confirm the statements in the application has been obtained from at least one additional source, not a member of the applicant's household. Such information shall be recorded in the case file, and shall include:

(a) The name of the person who provided the name of the information source;

(b) The name and address of the information source;

(c) A summary of the information obtained.

The period of temporary eligibility shall not exceed one month from the date of certification of temporary eligibility. If eligibility is established by full verification, benefits shall continue without interruption as long as eligibility continues.

At the time of application, the county department of job and family services shall provide to a household described in this division a list of community assistance programs that provide emergency food.

(C) All applications shall be approved or denied through full verification within thirty days from receipt of the application by the county department of job and family services.

(D) Nothing in this section shall be construed to prohibit the certification of households that qualify under federal regulations to receive supplemental nutrition assistance program benefits without charge under the Food and Nutrition Act of 2008.

(E) Any person who applies for the supplemental nutrition assistance program shall receive a voter registration application under section 3503.10 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001



Section 5101.541 - Food stamp program fund.

The supplemental nutrition assistance program fund is hereby created in the state treasury. The fund shall consist of federal reimbursement for supplemental nutrition assistance program administrative expenses and other supplemental nutrition assistance program expenses. The department of job and family services shall use the money credited to the fund to pay for supplemental nutrition assistance program administrative expenses and other supplemental nutrition assistance program expenses.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5101.542 - Electronic benefit transfer card.

Immediately following a county department of job and family services' certification that a household determined under division (B) of section 5101.54 of the Revised Code to be in immediate need of nutrition assistance is eligible for the supplemental nutrition assistance program, the department of job and family services shall provide for the household to be sent by regular United States mail an electronic benefit transfer card containing the amount of benefits the household is eligible to receive under the program. The card shall be sent to the member of the household in whose name application for the supplemental nutrition assistance program was made or that member's authorized representative.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5101.542 to 5101.543 - [Repealed].

Effective Date: 09-05-2001



Section 5101.544 - Failure of household member to perform required action.

If the benefits of a household are reduced under a federal, state, or local means-tested public assistance program for failure of a member of the household to perform an action required under the program, the household may not receive, for the duration of the reduction, an increased allotment of supplemental nutrition assistance program benefits as the result of a decrease in the income of the household to the extent that the decrease is the result of the reduction.

The department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall be consistent with 7 U.S.C. 2017(d) and federal regulations.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000



Section 5101.55 - Abortion.

(A) No person shall be ordered by a public agency or any person to submit to an abortion.

(B) The refusal of any person to submit to an abortion or to give consent therefor shall not result in the loss of public assistance benefits or any other rights or privileges.

(C) State or local public funds shall not be used to subsidize an abortion, except as provided in section 5101.56 of the Revised Code.

Effective Date: 09-16-1974; 04-05-2007



Section 5101.56 - Use of state or local funds for abortion services.

(A) As used in this section, "physician" means a person who holds a valid certificate to practice medicine and surgery or osteopathic medicine and surgery issued under Chapter 4731. of the Revised Code.

(B) Unless required by the United States Constitution or by federal statute, regulation, or decisions of federal courts, state or local funds may not be used for payment or reimbursement for abortion services unless the certification required by division (C) of this section is made and one of the following circumstances exists:

(1) The woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.

(2) The pregnancy was the result of an act of rape and the patient, the patient's legal guardian, or the person who made the report to the law enforcement agency, certifies in writing that prior to the performance of the abortion a report was filed with a law enforcement agency having the requisite jurisdiction, unless the patient was physically unable to comply with the reporting requirement and that fact is certified by the physician performing the abortion.

(3) The pregnancy was the result of an act of incest and the patient, the patient's legal guardian, or the person who made the report certifies in writing that prior to the performance of the abortion a report was filed with either a law enforcement agency having the requisite jurisdiction, or, in the case of a minor, with a county children services agency established under Chapter 5153. of the Revised Code, unless the patient was physically unable to comply with the reporting requirement and that fact is certified by the physician performing the abortion.

(C)

(1) Before payment of or reimbursement for an abortion can be made with state or local funds, the physician performing the abortion shall certify that one of the three circumstances in division (B) of this section has occurred. The certification shall be made on a form created by the Ohio department of job and family services known as the "Abortion Certification Form." The physician's signature shall be in the physician's own handwriting. The certification shall list the name and address of the patient. The certification form shall be attached to the billing invoice.

(2) The certification shall be as follows:

I certify that, on the basis of my professional judgment, this service was necessary because:

(a) The woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would place the woman in danger of death unless an abortion was performed;

(b) The pregnancy was the result of an act of rape and the patient, the patient's legal guardian, or the person who made the report to the law enforcement agency certified in writing that prior to the performance of the abortion a report was filed with a law enforcement agency having the requisite jurisdiction;

(c) The pregnancy was the result of an act of incest and the patient, the patient's legal guardian, or the person who made the report certified in writing that prior to the performance of the abortion a report was filed with either a law enforcement agency having the requisite jurisdiction or, in the case of a minor, with a county children services agency established under Chapter 5153. of the Revised Code;

(d) The pregnancy was the result of an act of rape and in my professional opinion the recipient was physically unable to comply with the reporting requirement; or

(e) The pregnancy was a result of an act of incest and in my professional opinion the recipient was physically unable to comply with the reporting requirement.

(D) Payment or reimbursement for abortion services shall not be made with state or local funds for associated services such as anesthesia, laboratory tests, or hospital services if the abortion service itself cannot be paid or reimbursed with state or local funds. All abortion services for which a physician is seeking reimbursement or payment for the purposes of this division shall be submitted on a hard-copy billing invoice.

(E) Documentation that supports the certification made by a physician shall be maintained by the physician in the recipient's medical record. When the physician certifies that circumstances described in division (C)(2)(b) or (c) of this section are the case, a copy of the statement signed by the patient, the patient's legal guardian, or the person who made the report shall be maintained in the patient's medical record.

(F) Nothing in this section denies reimbursement for drugs or devices to prevent implantation of the fertilized ovum, or for medical procedures for the termination of an ectopic pregnancy. This section does not apply to treatments for incomplete, missed, or septic abortions.

(G) If enforcement of this section will adversely affect eligibility of the state or a political subdivision of the state for participation in a federal program, this section shall be enforced to the extent permissible without preventing participation in that federal program.

Effective Date: 04-05-2007



Section 5101.57 - Use of public facilities for nontheurapeutic abortions prohibited.

(A) As used in this section:

(1) "Nontherapeutic abortion" has the same meaning as in section 124.85 of the Revised Code.

(2) "Political subdivision" means any body corporate and politic that is responsible for governmental activities in a geographic area smaller than the state, except that "political subdivision" does not include either of the following:

(a) A municipal corporation;

(b) A county that has adopted a charter under Section 3 of Article X, Ohio Constitution, to the extent that it is exercising the powers of local self-government as provided in that charter and is subject to Section 3 of Article XVIII, Ohio Constitution.

(3) "Public facility" means any institution, structure, equipment, or physical asset that is owned, leased, or controlled by this state or any agency, institution, instrumentality, or political subdivision thereof. "Public facility" includes any state university, state medical college, health district, joint hospital, or public hospital agency.

(B) No public facility shall be used for the purpose of performing or inducing a nontherapeutic abortion.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5101.571 - Recovery of medical support definitions.

As used in sections 5101.571 to 5101.591 of the Revised Code:

(A) "Information" means all of the following:

(1) An individual's name, address, date of birth, and social security number;

(2) The group or plan number, or other identifier, assigned by a third party to a policy held by an individual or a plan in which the individual participates and the nature of the coverage;

(3) Any other data the director of job and family services specifies in rules adopted under section 5101.591 of the Revised Code.

(B) "Medical assistance" means medical items or services provided under any of the following:

(1) Medicaid, as defined in section 5111.01 of the Revised Code;

(2) The children's health insurance program part I, part II, and part III established under sections 5101.50, 5101.51, and 5101.52 of the Revised Code

.

(C) "Medical support" means support specified as support for the purpose of medical care by order of a court or administrative agency.

(D) "Public assistance" means medical assistance or assistance under the Ohio works first program established under Chapter 5107. of the Revised Code.

(E)

(1) Subject to division (E)(2) of this section, and except as provided in division (E)(3) of this section, "third party" means all of the following:

(a) A person authorized to engage in the business of sickness and accident insurance under Title XXXIX of the Revised Code;

(b) A person or governmental entity providing coverage for medical services or items to individuals on a self-insurance basis;

(c) A health insuring corporation as defined in section 1751.01 of the Revised Code;

(d) A group health plan as defined in 29 U.S.C. 1167;

(e) A service benefit plan as referenced in 42 U.S.C. 1396a(a)(25);

(f) A managed care organization;

(g) A pharmacy benefit manager;

(h) A third party administrator;

(i) Any other person or governmental entity that is, by law, contract, or agreement, responsible for the payment or processing of a claim for a medical item or service for a public assistance recipient or participant.

(2) Except when otherwise provided by 42 U.S.C. 1395y(b), a person or governmental entity listed in division (E)(1) of this section is a third party even if the person or governmental entity limits or excludes payments for a medical item or service in the case of a public assistance recipient.

(3) "Third party" does not include the program for medically handicapped children established under section 3701.023 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1994; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 5101.572 - Third-party cooperation regarding liability information.

(A) A third party shall cooperate with the department of job and family services in identifying individuals for the purpose of establishing third party liability pursuant to Title XIX of the Social Security Act, as amended.

(B) In furtherance of the requirement in division (A) of this section and to allow the department to determine any period that the individual or the individual's spouse or dependent may have been covered by the third party and the nature of the coverage, a third party shall provide, as the department so chooses, information or access to information, or both, in the third party's electronic data system on the department's request and in accordance with division (C) of this section.

(C)

(1) If the department chooses to receive information directly, the third party shall provide the information under all of the following circumstances:

(a) In a medium, format, and manner prescribed by the director of job and family services in rules adopted under section 5101.591 of the Revised Code;

(b) Free of charge;

(c) Not later than the end of the thirtieth day after the department makes its request, unless a different time is agreed to by the director in writing.

(2) If the department chooses to receive access to information, the third party shall provide access by a method prescribed by the director of job and family services in rules adopted under section 5101.591 of the Revised Code. In facilitating access, the department may enter into a trading partner agreement with the third party to permit the exchange of information via "ASC X 12N 270/271 Health Care Eligibility Benefit Inquiry and Response" transactions.

(D) All of the following apply with respect to information provided by a third party to the department under this section:

(1) The information is confidential and not a public record under section 149.43 of the Revised Code.

(2) The release of information to the department is not to be considered a violation of any right of confidentiality or contract that the third party may have with covered persons including, but not limited to, contractees, beneficiaries, heirs, assignees, and subscribers.

(3) The third party is immune from any liability that it may otherwise incur through its release of information to the department.

The department of job and family services shall limit its use of information gained from third parties to purposes directly connected with the administration of the medicaid program and the child support program authorized by Title IV-D of the "Social Security Act."

(E) No third party shall disclose to other parties or make use of any information regarding recipients of aid under Chapter 5107. or 5111. of the Revised Code that it obtains from the department, except in the manner provided for by the director of job and family services in administrative rules.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 5101.573 - Third-party duties - managed care organizations.

(A) Subject to divisions (B) and (C) of this section, a third party shall do all of the following:

(1) Accept the department of job and family services' right of recovery under section 5101.58 of the Revised Code and the assignment of rights to the department that are described in section 5101.59 of the Revised Code;

(2) Respond to an inquiry by the department regarding a claim for payment of a medical item or service that was submitted to the third party not later than six years after the date of the provision of such medical item or service;

(3) Not charge a fee to do either of the following for a claim described in division (A)(2) of this section:

(a) Determine whether the claim should be paid;

(b) Process the claim.

(4) Pay a claim described in division (A)(2) of this section;

(5) Not deny a claim submitted by the department solely on the basis of the date of submission of the claim, type or format of the claim form, or a failure by the medical assistance recipient who is the subject of the claim to present proper documentation of coverage at the time of service, if both of the following are true:

(a) The claim was submitted by the department not later than six years after the date of the provision of the medical item or service.

(b) An action by the department to enforce its right of recovery under section 5101.58 of the Revised Code on the claim was commenced not later than six years after the department's submission of the claim.

(6) Consider the department's payment of a claim for a medical item or service to be the equivalent of the medical assistance recipient having obtained prior authorization for the item or service from the third party;

(7) Not deny a claim described in division (A) (6) of this section that is submitted by the department solely on the basis of the medical assistance recipient's failure to obtain prior authorization for the medical item or service.

(B) For purposes of the requirements in division (A) of this section, a third party shall treat a managed care organization as the department for a claim in which both of the following are true:

(1) The individual who is the subject of the claim received a medical item or service through a managed care organization that has entered into a contract with the department of job and family services under section 5111.17 of the Revised Code;

(2) The department has assigned its right of recovery for the claim to the managed care organization.

(C) The time limitations associated with the requirements in divisions (A)(2) and (5) of this section apply only to submissions of claims to, and payments of claims by, a health insurer to which 42 U.S.C. 1396a(a)(25)(I) applies.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5101.574 - Excluded considerations for third-party medical assistance.

No third party shall consider whether an individual is eligible for or receives medical assistance when either of the following applies:

(A) The individual seeks to obtain a policy or enroll in a plan or program operated or administered by the third party;

(B) The individual, or a person or governmental entity on the individual's behalf, seeks payment for a medical item or service provided to the individual.

Effective Date: 2007 HB119 09-29-2007



Section 5101.575 - Sanctions against third parties for violations.

(A) If a third party violates section 5101.572, 5101.573, or 5101.574 of the Revised Code, a governmental entity that is responsible for issuing a license, certificate of authority, registration, or approval that authorizes the third party to do business in this state may impose a fine against the third party or deny, revoke, or terminate the third party's license, certificate, registration, or approval to do business in this state. The governmental entity shall determine which sanction is to be imposed. All actions to impose the sanction shall be taken in accordance with Chapter 119. of the Revised Code.

(B) In addition to the sanctions that may be imposed under division (A) of this section for a violation of section 5101.572, 5101.573, or 5101.574 of the Revised Code, the attorney general may petition a court of common pleas to enjoin the violation.

Effective Date: 2007 HB119 09-29-2007



Section 5101.58 - Right of recovery for cost of medical services and care.

(A) The acceptance of public assistance gives an automatic right of recovery to the department of job and family services and a county department of job and family services against the liability of a third party for the cost of medical assistance paid on behalf of the public assistance recipient or participant. When an action or claim is brought against a third party by a public assistance recipient or participant, any payment, settlement or compromise of the action or claim, or any court award or judgment, is subject to the recovery right of the department of job and family services or county department of job and family services. Except in the case of a recipient or participant who receives medical assistance through a managed care organization, the department's or county department's claim shall not exceed the amount of medical assistance paid by a department on behalf of the recipient or participant. A payment, settlement, compromise, judgment, or award that excludes the cost of medical assistance paid for by a department shall not preclude a department from enforcing its rights under this section.

(B) In the case of a recipient or participant who receives medical assistance through a managed care organization, the amount of the department's or county department's claim shall be the amount the managed care organization pays for medical assistance rendered to the recipient or participant, even if that amount is more than the amount a department pays to the managed care organization for the recipient's or participant's medical assistance.

(C) A recipient or participant, and the recipient's or participant's attorney, if any, shall cooperate with the departments. In furtherance of this requirement, the recipient or participant, or the recipient's or participant's attorney, if any, shall, not later than thirty days after initiating informal recovery activity or filing a legal recovery action against a third party, provide written notice of the activity or action to the department of job and family services when medical assistance under medicaid has been paid.

(D) The written notice that must be given under division (C) of this section shall disclose the identity and address of any third party against whom the recipient or participant has or may have a right of recovery.

(E) No settlement, compromise, judgment, or award or any recovery in any action or claim by a recipient or participant where the departments have a right of recovery shall be made final without first giving the appropriate departments written notice as described in division (C) of this section and a reasonable opportunity to perfect their rights of recovery. If the departments are not given the appropriate written notice, the recipient or participant and, if there is one, the recipient's or participant's attorney, are liable to reimburse the departments for the recovery received to the extent of medical payments made by the departments.

(F) The departments shall be permitted to enforce their recovery rights against the third party even though they accepted prior payments in discharge of their rights under this section if, at the time the departments received such payments, they were not aware that additional medical expenses had been incurred but had not yet been paid by the departments. The third party becomes liable to the department of job and family services or county department of job and family services as soon as the third party is notified in writing of the valid claims for recovery under this section.

(G)

(1) Subject to division (G)(2) of this section, the right of recovery of a department does not apply to that portion of any judgment, award, settlement, or compromise of a claim, to the extent of attorneys' fees, costs, or other expenses incurred by a recipient or participant in securing the judgment, award, settlement, or compromise, or to the extent of medical, surgical, and hospital expenses paid by such recipient or participant from the recipient's or participant's own resources.

(2) Reasonable attorneys' fees, not to exceed one-third of the total judgment, award, settlement, or compromise, plus costs and other expenses incurred by the recipient or participant in securing the judgment, award, settlement, or compromise, shall first be deducted from the total judgment, award, settlement, or compromise. After fees, costs, and other expenses are deducted from the total judgment, award, settlement, or compromise, the department of job and family services or appropriate county department of job and family services shall receive no less than one-half of the remaining amount, or the actual amount of medical assistance paid, whichever is less.

(H) A right of recovery created by this section may be enforced separately or jointly by the department of job and family services or the appropriate county department of job and family services. To enforce their recovery rights, the departments may do any of the following:

(1) Intervene or join in any action or proceeding brought by the recipient or participant or on the recipient's or participant's behalf against any third party who may be liable for the cost of medical assistance paid;

(2) Institute and pursue legal proceedings against any third party who may be liable for the cost of medical assistance paid;

(3) Initiate legal proceedings in conjunction with any injured, diseased, or disabled recipient or participant or the recipient's or participant's attorney or representative.

(I) A recipient or participant shall not assess attorney fees, costs, or other expenses against the department of job and family services or a county department of job and family services when the department or county department enforces its right of recovery created by this section.

(J) The right of recovery given to the department under this section does not include rights to support from any other person assigned to the state under sections 5107.20 and 5115.07 of the Revised Code, but includes payments made by a third party under contract with a person having a duty to support.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 5101.59 - Assignment of rights to department.

(A) The application for, or acceptance of, public assistance constitutes an automatic assignment of certain rights to the department of job and family services. This assignment includes the rights of the applicant, recipient, or participant and also the rights of any other member of the assistance group for whom the applicant, recipient, or participant can legally make an assignment.

(B) Pursuant to this section, the applicant, recipient, or participant assigns to the department any rights to medical support available to the applicant, recipient, or participant or for other members of the assistance group under an order of a court or administrative agency, and any rights to payments by a liable third party for the cost of medical assistance paid on behalf of a public assistance recipient or participant. The recipient or participant shall cooperate with the department in obtaining such payments.

Medicare benefits shall not be assigned pursuant to this section. Benefits assigned to the department by operation of this section are directly reimbursable to the department by liable third parties.

(C) Refusal by the applicant, recipient, or participant to cooperate in obtaining medical assistance paid for self or any other member of the assistance group renders the applicant, recipient, or participant ineligible for public assistance, unless cooperation is waived by the department. Eligibility shall continue for any individual who cannot legally assign the individual's own rights and who would have been eligible for public assistance but for the refusal to assign the individual's rights or to cooperate as required by this section by another person legally able to assign the individual's rights.

(D) If the applicant, recipient, or participant or any member of the assistance group becomes ineligible for public assistance, the department shall restore to the applicant, recipient, participant, or member of the assistance group any future rights to benefits assigned under this section.

(E) The rights of assignment given to the department under this section do not include rights to support assigned under section 5107.20 or 5115.07 of the Revised Code.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 5101.591 - Implementing rules - cooperation.

(A) Except as provided in division (B) of this section, the director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code to implement sections 5101.571 to 5101.59 of the Revised Code, including rules that specify what constitutes cooperating with efforts to obtain support or payments, or medical assistance payments, and when cooperation may be waived.

(B) The department shall adopt rules in accordance with Chapter 119. of the Revised Code to do all of the following:

(1) For purposes of the definition of "information" in division (A) of section 5101.571 of the Revised Code, any data other than the data specified in that division that should be included in the definition.

(2) For purposes of division (C)(1)(a) of section 5101.572 of the Revised Code, the medium, format, and manner in which a third party must provide information to the department.

(3) For purposes of division (C)(2) of section 5101.572 of the Revised Code, the method by which a third party must provide the department with access to information.

Effective Date: 2007 HB119 09-29-2007



Section 5101.60 - Adult protective services definitions.

As used in sections 5101.60 to 5101.71 of the Revised Code:

(A) "Abuse" means the infliction upon an adult by self or others of injury, unreasonable confinement, intimidation, or cruel punishment with resulting physical harm, pain, or mental anguish.

(B) "Adult" means any person sixty years of age or older within this state who is handicapped by the infirmities of aging or who has a physical or mental impairment which prevents the person from providing for the person's own care or protection, and who resides in an independent living arrangement. An "independent living arrangement" is a domicile of a person's own choosing, including, but not limited to, a private home, apartment, trailer, or rooming house. An "independent living arrangement" includes a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults, but does not include other institutions or facilities licensed by the state or facilities in which a person resides as a result of voluntary, civil, or criminal commitment.

(C) "Caretaker" means the person assuming the responsibility for the care of an adult on a voluntary basis, by contract, through receipt of payment for care, as a result of a family relationship, or by order of a court of competent jurisdiction.

(D) "Court" means the probate court in the county where an adult resides.

(E) "Emergency" means that the adult is living in conditions which present a substantial risk of immediate and irreparable physical harm or death to self or any other person.

(F) "Emergency services" means protective services furnished to an adult in an emergency.

(G) "Exploitation" means the unlawful or improper act of a caretaker using an adult or an adult's resources for monetary or personal benefit, profit, or gain.

(H) "In need of protective services" means an adult known or suspected to be suffering from abuse, neglect, or exploitation to an extent that either life is endangered or physical harm, mental anguish, or mental illness results or is likely to result.

(I) "Incapacitated person" means a person who is impaired for any reason to the extent that the person lacks sufficient understanding or capacity to make and carry out reasonable decisions concerning the person's self or resources, with or without the assistance of a caretaker. Refusal to consent to the provision of services shall not be the sole determinative that the person is incapacitated. "Reasonable decisions" are decisions made in daily living which facilitate the provision of food, shelter, clothing, and health care necessary for life support.

(J) "Mental illness" means a substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life.

(K) "Neglect" means the failure of an adult to provide for self the goods or services necessary to avoid physical harm, mental anguish, or mental illness or the failure of a caretaker to provide such goods or services.

(L) "Peace officer" means a peace officer as defined in section 2935.01 of the Revised Code.

(M) "Physical harm" means bodily pain, injury, impairment, or disease suffered by an adult.

(N) "Protective services" means services provided by the county department of job and family services or its designated agency to an adult who has been determined by evaluation to require such services for the prevention, correction, or discontinuance of an act of as well as conditions resulting from abuse, neglect, or exploitation. Protective services may include, but are not limited to, case work services, medical care, mental health services, legal services, fiscal management, home health care, homemaker services, housing-related services, guardianship services, and placement services as well as the provision of such commodities as food, clothing, and shelter.

(O) "Working day" means Monday, Tuesday, Wednesday, Thursday, and Friday, except when such day is a holiday as defined in section 1.14 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000



Section 5101.61 - Reporting abuse, neglect or exploitation of adult.

(A) As used in this section:

(1) "Senior service provider" means any person who provides care or services to a person who is an adult as defined in division (B) of section 5101.60 of the Revised Code.

(2) "Ambulatory health facility" means a nonprofit, public or proprietary freestanding organization or a unit of such an agency or organization that:

(a) Provides preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services furnished to an outpatient or ambulatory patient, by or under the direction of a physician or dentist in a facility which is not a part of a hospital, but which is organized and operated to provide medical care to outpatients;

(b) Has health and medical care policies which are developed with the advice of, and with the provision of review of such policies, an advisory committee of professional personnel, including one or more physicians, one or more dentists, if dental care is provided, and one or more registered nurses;

(c) Has a medical director, a dental director, if dental care is provided, and a nursing director responsible for the execution of such policies, and has physicians, dentists, nursing, and ancillary staff appropriate to the scope of services provided;

(d) Requires that the health care and medical care of every patient be under the supervision of a physician, provides for medical care in a case of emergency, has in effect a written agreement with one or more hospitals and other centers or clinics, and has an established patient referral system to other resources, and a utilization review plan and program;

(e) Maintains clinical records on all patients;

(f) Provides nursing services and other therapeutic services in accordance with programs and policies, with such services supervised by a registered professional nurse, and has a registered professional nurse on duty at all times of clinical operations;

(g) Provides approved methods and procedures for the dispensing and administration of drugs and biologicals;

(h) Has established an accounting and record keeping system to determine reasonable and allowable costs;

(i) "Ambulatory health facilities" also includes an alcoholism treatment facility approved by the joint commission on accreditation of healthcare organizations as an alcoholism treatment facility or certified by the department of alcohol and drug addiction services, and such facility shall comply with other provisions of this division not inconsistent with such accreditation or certification.

(3) "Community mental health facility" means a facility which provides community mental health services and is included in the comprehensive mental health plan for the alcohol, drug addiction, and mental health service district in which it is located.

(4) "Community mental health service" means services, other than inpatient services, provided by a community mental health facility.

(5) "Home health agency" means an institution or a distinct part of an institution operated in this state which:

(a) Is primarily engaged in providing home health services;

(b) Has home health policies which are established by a group of professional personnel, including one or more duly licensed doctors of medicine or osteopathy and one or more registered professional nurses, to govern the home health services it provides and which includes a requirement that every patient must be under the care of a duly licensed doctor of medicine or osteopathy;

(c) Is under the supervision of a duly licensed doctor of medicine or doctor of osteopathy or a registered professional nurse who is responsible for the execution of such home health policies;

(d) Maintains comprehensive records on all patients;

(e) Is operated by the state, a political subdivision, or an agency of either, or is operated not for profit in this state and is licensed or registered, if required, pursuant to law by the appropriate department of the state, county, or municipality in which it furnishes services; or is operated for profit in this state, meets all the requirements specified in divisions (A)(5)(a) to (d) of this section, and is certified under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended.

(6) "Home health service" means the following items and services, provided, except as provided in division (A)(6)(g) of this section, on a visiting basis in a place of residence used as the patient's home:

(a) Nursing care provided by or under the supervision of a registered professional nurse;

(b) Physical, occupational, or speech therapy ordered by the patient's attending physician;

(c) Medical social services performed by or under the supervision of a qualified medical or psychiatric social worker and under the direction of the patient's attending physician;

(d) Personal health care of the patient performed by aides in accordance with the orders of a doctor of medicine or osteopathy and under the supervision of a registered professional nurse;

(e) Medical supplies and the use of medical appliances;

(f) Medical services of interns and residents-in-training under an approved teaching program of a nonprofit hospital and under the direction and supervision of the patient's attending physician;

(g) Any of the foregoing items and services which:

(i) Are provided on an outpatient basis under arrangements made by the home health agency at a hospital or skilled nursing facility;

(ii) Involve the use of equipment of such a nature that the items and services cannot readily be made available to the patient in the patient's place of residence, or which are furnished at the hospital or skilled nursing facility while the patient is there to receive any item or service involving the use of such equipment.

Any attorney, physician, osteopath, podiatrist, chiropractor, dentist, psychologist, any employee of a hospital as defined in section 3701.01 of the Revised Code, any nurse licensed under Chapter 4723. of the Revised Code, any employee of an ambulatory health facility, any employee of a home health agency, any employee of a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults, any employee of a nursing home, residential care facility, or home for the aging, as defined in section 3721.01 of the Revised Code, any senior service provider, any peace officer, coroner, member of the clergy, any employee of a community mental health facility, and any person engaged in social work or counseling having reasonable cause to believe that an adult is being abused, neglected, or exploited, or is in a condition which is the result of abuse, neglect, or exploitation shall immediately report such belief to the county department of job and family services. This section does not apply to employees of any hospital or public hospital as defined in section 5122.01 of the Revised Code.

(B) Any person having reasonable cause to believe that an adult has suffered abuse, neglect, or exploitation may report, or cause reports to be made of such belief to the department.

(C) The reports made under this section shall be made orally or in writing except that oral reports shall be followed by a written report if a written report is requested by the department. Written reports shall include:

(1) The name, address, and approximate age of the adult who is the subject of the report;

(2) The name and address of the individual responsible for the adult's care, if any individual is, and if the individual is known;

(3) The nature and extent of the alleged abuse, neglect, or exploitation of the adult;

(4) The basis of the reporter's belief that the adult has been abused, neglected, or exploited.

(D) Any person with reasonable cause to believe that an adult is suffering abuse, neglect, or exploitation who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from such a report, or any employee of the state or any of its subdivisions who is discharging responsibilities under section 5101.62 of the Revised Code shall be immune from civil or criminal liability on account of such investigation, report, or testimony, except liability for perjury, unless the person has acted in bad faith or with malicious purpose.

(E) No employer or any other person with the authority to do so shall discharge, demote, transfer, prepare a negative work performance evaluation, or reduce benefits, pay, or work privileges, or take any other action detrimental to an employee or in any way retaliate against an employee as a result of the employee's having filed a report under this section.

(F) Neither the written or oral report provided for in this section nor the investigatory report provided for in section 5101.62 of the Revised Code shall be considered a public record as defined in section 149.43 of the Revised Code. Information contained in the report shall upon request be made available to the adult who is the subject of the report, to agencies authorized by the department to receive information contained in the report, and to legal counsel for the adult.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000



Section 5101.611 - Referring cases of abuse.

If a county department of job and family services knows or has reasonable cause to believe that the subject of a report made under section 5101.61 or of an investigation conducted under sections 5101.62 to 5101.64 or on the initiative of the department is mentally retarded or developmentally disabled as defined in section 5126.01 of the Revised Code, the department shall refer the case to the county board of developmental disabilities of that county for review pursuant to section 5126.31 of the Revised Code.

If a county board of developmental disabilities refers a case to the county department of job and family services in accordance with section 5126.31, the department shall proceed with the case in accordance with sections 5101.60 to 5101.71 of the Revised Code.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5101.62 - Investigations.

The county department of job and family services shall be responsible for the investigation of all reports provided for in section 5101.61 and all cases referred to it under section 5126.31 of the Revised Code and for evaluating the need for and, to the extent of available funds, providing or arranging for the provision of protective services. The department may designate another agency to perform the department's duties under this section.

Investigation of the report provided for in section 5101.61 or a case referred to the department under section 5126.31 of the Revised Code shall be initiated within twenty-four hours after the department receives the report or case if any emergency exists; otherwise investigation shall be initiated within three working days.

Investigation of the need for protective services shall include a face-to-face visit with the adult who is the subject of the report, preferably in the adult's residence, and consultation with the person who made the report, if feasible, and agencies or persons who have information about the adult's alleged abuse, neglect, or exploitation.

The department shall give written notice of the intent of the investigation and an explanation of the notice in language reasonably understandable to the adult who is the subject of the investigation, at the time of the initial interview with that person.

Upon completion of the investigation, the department shall determine from its findings whether or not the adult who is the subject of the report is in need of protective services. No adult shall be determined to be abused, neglected, or in need of protective services for the sole reason that, in lieu of medical treatment, the adult relies on or is being furnished spiritual treatment through prayer alone in accordance with the tenets and practices of a church or religious denomination of which the adult is a member or adherent. The department shall write a report which confirms or denies the need for protective services and states why it reached this conclusion.

Effective Date: 07-01-2000



Section 5101.63 - Temporary restraining order.

If, during the course of an investigation conducted under section 5101.62 of the Revised Code, any person, including the adult who is the subject of the investigation, denies or obstructs access to the residence of the adult, the county department of job and family services may file a petition in court for a temporary restraining order to prevent the interference or obstruction. The court shall issue a temporary restraining order to prevent the interference or obstruction if it finds there is reasonable cause to believe that the adult is being or has been abused, neglected, or exploited and access to the person's residence has been denied or obstructed. Such a finding is prima-facie evidence that immediate and irreparable injury, loss, or damage will result, so that notice is not required. After obtaining an order restraining the obstruction of or interference with the access of the protective services representative, the representative may be accompanied to the residence by a peace officer.

Effective Date: 07-01-2000



Section 5101.64 - Request or consent to receiving protective services.

Any person who requests or consents to receive protective services shall receive such services only after an investigation and determination of a need for protective services, which investigation shall be performed in the same manner as the investigation of a report pursuant to sections 5101.62 and 5101.63 of the Revised Code. If the person withdraws consent, the protective services shall be terminated.

Effective Date: 11-15-1981



Section 5101.65 - Petitioning for court order to provide protective services.

If the county department of job and family services determines that an adult is in need of protective services and is an incapacitated person, the department may petition the court for an order authorizing the provision of protective services. The petition shall state the specific facts alleging the abuse, neglect, or exploitation and shall include a proposed protective service plan. Any plan for protective services shall be specified in the petition.

Effective Date: 07-01-2000



Section 5101.66 - Notice of petition.

Notice of a petition for the provision of court-ordered protective services as provided for in section 5101.65 of the Revised Code shall be personally served upon the adult who is the subject of the petition at least five working days prior to the date set for the hearing as provided in section 5101.67 of the Revised Code. Notice shall be given orally and in writing in language reasonably understandable to the adult. The notice shall include the names of all petitioners, the basis of the belief that protective services are needed, the rights of the adult in the court proceedings, and the consequences of a court order for protective services. The adult shall be informed of his right to counsel and his right to appointed counsel if he is indigent and if appointed counsel is requested. Written notice by certified mail shall also be given to the adult's guardian, legal counsel, caretaker, and spouse, if any, or if he has none of these, to his adult children or next of kin, if any, or to any other person as the court may require. The adult who is the subject of the petition may not waive notice as provided in this section.

Effective Date: 11-15-1981



Section 5101.67 - Hearing.

(A) The court shall hold a hearing on the petition as provided in section 5101.65 of the Revised Code within fourteen days after its filing. The adult who is the subject of the petition shall have the right to be present at the hearing, present evidence, and examine and cross-examine witnesses. The adult shall be represented by counsel unless the right to counsel is knowingly waived. If the adult is indigent, the court shall appoint counsel to represent the adult. If the court determines that the adult lacks the capacity to waive the right to counsel, the court shall appoint counsel to represent the adult's interests.

(B) If the court finds, on the basis of clear and convincing evidence, that the adult has been abused, neglected, or exploited, is in need of protective services, and is incapacitated, and no person authorized by law or by court order is available to give consent, it shall issue an order requiring the provision of protective services only if they are available locally.

(C) If the court orders placement under this section it shall give consideration to the choice of residence of the adult. The court may order placement in settings which have been approved by the department of job and family services as meeting at least minimum community standards for safety, security, and the requirements of daily living. The court shall not order an institutional placement unless it has made a specific finding entered in the record that no less restrictive alternative can be found to meet the needs of the individual. No individual may be committed to a hospital or public hospital as defined in section 5122.01 of the Revised Code pursuant to this section.

(D) The placement of an adult pursuant to court order as provided in this section shall not be changed unless the court authorized the transfer of placement after finding compelling reasons to justify the transfer. Unless the court finds that an emergency exists, the court shall notify the adult of a transfer at least thirty days prior to the actual transfer.

(E) A court order provided for in this section shall remain in effect for no longer than six months. Thereafter, the county department of job and family services shall review the adult's need for continued services and, if the department determines that there is a continued need, it shall apply for a renewal of the order for additional periods of no longer than one year each. The adult who is the subject of the court-ordered services may petition for modification of the order at any time.

Effective Date: 07-01-2000



Section 5101.68 - Temporary restraining order to restrain person from interfering with provision of protective services.

(A) If an adult has consented to the provision of protective services but any other person refuses to allow such provision, the county department of human services may petition the court for a temporary restraining order to restrain the person from interfering with the provision of protective services for the adult.

(B) The petition shall state specific facts sufficient to demonstrate the need for protective services, the consent of the adult, and the refusal of some other person to allow the provision of these services.

(C) Notice of the petition shall be given in language reasonably understandable to the person alleged to be interfering with the provision of services.

(D) The court shall hold a hearing on the petition within fourteen days after its filing. If the court finds that the protective services are necessary, that the adult has consented to the provisions of such services, and that the person who is the subject of the petition has prevented such provision, the court shall issue a temporary restraining order to restrain the person from interfering with the provision of protective services to the adult.

Effective Date: 12-23-1986



Section 5101.69 - Emergency order.

(A) Upon petition by the county department of human services, the court may issue an order authorizing the provision of protective services on an emergency basis to an adult. The petition for any emergency order shall include:

(1) The name, age, and address of the adult in need of protective services;

(2) The nature of the emergency;

(3) The proposed protective services;

(4) The petitioner's reasonable belief, together with facts supportive thereof, as to the existence of the circumstances described in divisions (D)(1) to (3) of this section;

(5) Facts showing the petitioner's attempts to obtain the adult's consent to the protective services.

(B) Notice of the filing and contents of the petition provided for in division (A) of this section, the rights of the person in the hearing provided for in division (C) of this section, and the possible consequences of a court order, shall be given to the adult. Notice shall also be given to the spouse of the adult or, if he has none, to his adult children or next of kin, and his guardian, if any, if his whereabouts are known. The notice shall be given in language reasonably understandable to its recipients at least twenty-four hours prior to the hearing provided for in this section. The court may waive the twenty-four hour notice requirement upon a showing that:

(1) Immediate and irreparable physical harm to the adult or others will result from the twenty-four hour delay; and

(2) Reasonable attempts have been made to notify the adult, his spouse, or, if he has none, his adult children or next of kin, if any, and his guardian, if any, if his whereabouts are known.

Notice of the court's determination shall be given to all persons receiving notice of the filing of the petition provided for in this division.

(C) Upon receipt of a petition for an order for emergency services, the court shall hold a hearing no sooner than twenty-four and no later than seventy-two hours after the notice provided for in division (B) of this section has been given, unless the court has waived the notice. The adult who is the subject of the petition shall have the right to be present at the hearing, present evidence, and examine and cross-examine witnesses.

(D) The court shall issue an order authorizing the provision of protective services on an emergency basis if it finds, on the basis of clear and convincing evidence, that:

(1) The adult is an incapacitated person;

(2) An emergency exists;

(3) No person authorized by law or court order to give consent for the adult is available or willing to consent to emergency services.

(E) In issuing an emergency order, the court shall adhere to the following limitations:

(1) The court shall order only such protective services as are necessary and available locally to remove the conditions creating the emergency, and the court shall specifically designate those protective services the adult shall receive;

(2) The court shall not order any change of residence under this section unless the court specifically finds that a change of residence is necessary;

(3) The court may order emergency services only for fourteen days. The department may petition the court for a renewal of the order for a fourteen-day period upon a showing that continuation of the order is necessary to remove the emergency.

(4) In its order the court shall authorize the director of the department or his designee to give consent for the person for the approved emergency services until the expiration of the order;

(5) The court shall not order a person to a hospital or public hospital as defined in section 5122.01 of the Revised Code.

(F) If the department determines that the adult continues to need protective services after the order provided for in division (D) of this section has expired, the department may petition the court for an order to continue protective services, pursuant to section 5101.65 of the Revised Code. After the filing of the petition, the department may continue to provide protective services pending a hearing by the court.

Effective Date: 12-23-1986



Section 5101.70 - Evaulating ability to pay for services.

(A) If it appears that an adult in need of protective services has the financial means sufficient to pay for such services, the county department of job and family services shall make an evaluation regarding such means. If the evaluation establishes that the adult has such financial means, the department shall initiate procedures for reimbursement pursuant to rules promulgated by the department. If the evaluation establishes that the adult does not have such financial means, the services shall be provided in accordance with the policies and procedures established by the department of job and family services for the provision of welfare assistance. An adult shall not be required to pay for court-ordered protective services unless the court determines upon a showing by the department that the adult is financially able to pay and the court orders the adult to pay.

(B) Whenever the department has petitioned the court to authorize the provision of protective services and the adult who is the subject of the petition is indigent, the court shall appoint legal counsel.

Effective Date: 07-01-2000



Section 5101.71 - Implementing adult protectice services.

(A) The county departments of job and family services shall implement sections 5101.60 to 5101.71 of the Revised Code. The department of job and family services may provide a program of ongoing, comprehensive, formal training to county departments and other agencies authorized to implement sections 5101.60 to 5101.71 of the Revised Code. Training shall not be limited to the procedures for implementing section 5101.62 of the Revised Code.

(B) The director of job and family services may adopt rules in accordance with section 111.15 of the Revised Code governing the county departments' implementation of sections 5101.60 to 5101.71 of the Revised Code. The rules adopted pursuant to this division may include a requirement that the county departments provide on forms prescribed by the rules a plan of proposed expenditures, and a report of actual expenditures, of funds necessary to implement sections 5101.60 to 5101.71 of the Revised Code.

Effective Date: 07-01-2000



Section 5101.72 - Reimbursing costs of providing services.

The department of job and family services, to the extent of available funds, may reimburse county departments of job and family services for all or part of the costs they incur in implementing sections 5101.60 to 5101.71 of the Revised Code. The director of job and family services shall adopt internal management rules in accordance with section 111.15 of the Revised Code that provide for reimbursement of county departments of job and family services under this section.

The director shall adopt internal management rules in accordance with section 111.15 of the Revised Code that do both of the following:

(A) Implement sections 5101.60 to 5101.71 of the Revised Code;

(B) Require the county departments to collect and submit to the department, or ensure that a designated agency collects and submits to the department, data concerning the implementation of sections 5101.60 to 5101.71 of the Revised Code.

Effective Date: 07-01-2000; 09-21-2006



Section 5101.75 - Amended and Renumbered to RC 173.42.

Effective Date: 09-29-2005



Section 5101.751 - [Repealed].

Effective Date: 09-29-2005



Section 5101.752 - Amended and Renumbered to RC 173.43.

Effective Date: 09-29-2005



Section 5101.753 - [Repealed].

Effective Date: 07-22-1994; 09-29-2005



Section 5101.754 - [Repealed].

Effective Date: 07-01-2000; 09-29-2005



Section 5101.80 - Administering Title IV-A of the Social Security Act.

(A) As used in this section and in section 5101.801 of the Revised Code:

(1) "County family services agency" has the same meaning as in section 307.981 of the Revised Code.

(2) "State agency" has the same meaning as in section 9.82 of the Revised Code.

(3) "Title IV-A administrative agency" means both of the following:

(a) A county family services agency or state agency administering a Title IV-A program under the supervision of the department of job and family services;

(b) A government agency or private, not-for-profit entity administering a project funded in whole or in part with funds provided under the Title IV-A demonstration program created under section 5101.803 of the Revised Code.

(4) "Title IV-A program" means all of the following that are funded in part with funds provided under the temporary assistance for needy families block grant established by Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C. 601, as amended:

(a) The Ohio works first program established under Chapter 5107. of the Revised Code;

(b) The prevention, retention, and contingency program established under Chapter 5108. of the Revised Code;

(c) A program established by the general assembly or an executive order issued by the governor that is administered or supervised by the department of job and family services pursuant to section 5101.801 of the Revised Code;

(d) The kinship permanency incentive program created under section 5101.802 of the Revised Code;

(e) The Title IV-A demonstration program created under section 5101.803 of the Revised Code;

(f) A component of a Title IV-A program identified under divisions (A)(4)(a) to (e) of this section that the Title IV-A state plan prepared under division (C)(1) of this section identifies as a component.

(B) The department of job and family services shall act as the single state agency to administer and supervise the administration of Title IV-A programs. The Title IV-A state plan and amendments to the plan prepared under division (C) of this section are binding on Title IV-A administrative agencies. No Title IV-A administrative agency may establish, by rule or otherwise, a policy governing a Title IV-A program that is inconsistent with a Title IV-A program policy established, in rule or otherwise, by the director of job and family services.

(C) The department of job and family services shall do all of the following:

(1) Prepare and submit to the United States secretary of health and human services a Title IV-A state plan for Title IV-A programs;

(2) Prepare and submit to the United States secretary of health and human services amendments to the Title IV-A state plan that the department determines necessary, including amendments necessary to implement Title IV-A programs identified in divisions (A)(4)(c) to (f) of this section;

(3) Prescribe forms for applications, certificates, reports, records, and accounts of Title IV-A administrative agencies, and other matters related to Title IV-A programs;

(4) Make such reports, in such form and containing such information as the department may find necessary to assure the correctness and verification of such reports, regarding Title IV-A programs;

(5) Require reports and information from each Title IV-A administrative agency as may be necessary or advisable regarding a Title IV-A program;

(6) Afford a fair hearing in accordance with section 5101.35 of the Revised Code to any applicant for, or participant or former participant of, a Title IV-A program aggrieved by a decision regarding the program;

(7) Administer and expend, pursuant to Chapters 5104., 5107., and 5108. of the Revised Code and sections 5101.801, 5101.802, and 5101.803 of the Revised Code, any sums appropriated by the general assembly for the purpose of those chapters and sections and all sums paid to the state by the secretary of the treasury of the United States as authorized by Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C. 601, as amended;

(8) Conduct investigations and audits as are necessary regarding Title IV-A programs;

(9) Enter into reciprocal agreements with other states relative to the provision of Ohio works first and prevention, retention, and contingency to residents and nonresidents;

(10) Contract with a private entity to conduct an independent on-going evaluation of the Ohio works first program and the prevention, retention, and contingency program. The contract must require the private entity to do all of the following:

(a) Examine issues of process, practice, impact, and outcomes;

(b) Study former participants of Ohio works first who have not participated in Ohio works first for at least one year to determine whether they are employed, the type of employment in which they are engaged, the amount of compensation they are receiving, whether their employer provides health insurance, whether and how often they have received benefits or services under the prevention, retention, and contingency program, and whether they are successfully self sufficient;

(c) Provide the department with reports at times the department specifies.

(11) Not later than the last day of each January and July , prepare a report containing information on the following:

(a) Individuals exhausting the time limits for participation in Ohio works first set forth in section 5107.18 of the Revised Code.

(b) Individuals who have been exempted from the time limits set forth in section 5107.18 of the Revised Code and the reasons for the exemption.

(D) The department shall provide copies of the reports it receives under division (C)(10) of this section and prepares under division (C)(11) of this section to the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives. The department shall provide copies of the reports to any private or government entity on request.

(E) An authorized representative of the department or a county family services agency or state agency administering a Title IV-A program shall have access to all records and information bearing thereon for the purposes of investigations conducted pursuant to this section. An authorized representative of a government entity or private, not-for-profit entity administering a project funded in whole or in part with funds provided under the Title IV-A demonstration program shall have access to all records and information bearing on the project for the purpose of investigations conducted pursuant to this section.

Effective Date: 06-26-2003; 09-29-2005; 2008 HB562 09-22-2008



Section 5101.801 - Benefits and services that are not defined as assistance.

(A) Except as otherwise provided by the law enacted by the general assembly or executive order issued by the governor establishing the Title IV-A program, a Title IV-A program identified under division (A)(4)(c) , (d), (e), or (f) of section 5101.80 of the Revised Code shall provide benefits and services that are not "assistance" as defined in 45 C.F.R. 260.31(a) and are benefits and services that 45 C.F.R. 260.31(b) excludes from the definition of assistance.

(B)

(1) Except as otherwise provided by the law enacted by the general assembly or executive order issued by the governor establishing the Title IV-A program, the department of job and family services shall do either of the following regarding a Title IV-A program identified under division (A)(4)(c) , (d), (e), or (f) of section 5101.80 of the Revised Code:

(a) Administer the program or supervise a county family services agency's administration of the program;

(b) Enter into an interagency agreement with a state agency for the state agency to administer the program under the department's supervision.

(2) The department may enter into an agreement with a government entity and, to the extent permitted by federal law, a private, not-for-profit entity for the entity to receive funding for a project under the Title IV-A demonstration program.

(C) The department may adopt rules governing Title IV-A programs identified under divisions (A)(4)(c), (d), (e), and (f) of section 5101.80 of the Revised Code. Rules governing financial and operational matters of the department or between the department and county family services agencies shall be adopted as internal management rules adopted in accordance with section 111.15 of the Revised Code. All other rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(D) If the department enters into an agreement regarding a Title IV-A program identified under division (A)(4)(c) , (e), or (f) of section 5101.80 of the Revised Code pursuant to division (B)(1)(b) or (2) of this section, the agreement shall include at least all of the following:

(1) A requirement that the state agency or entity comply with the requirements for the program or project, including all of the following requirements established by federal statutes and regulations, state statutes and rules, the United States office of management and budget, and the Title IV-A state plan prepared under section 5101.80 of the Revised Code:

(a) Eligibility;

(b) Reports;

(c) Benefits and services;

(d) Use of funds;

(e) Appeals for applicants for, and recipients and former recipients of, the benefits and services;

(f) Audits.

(2) A complete description of all of the following:

(a) The benefits and services that the program or project is to provide;

(b) The methods of program or project administration;

(c) The appeals process under section 5101.35 of the Revised Code for applicants for, and recipients and former recipients of, the program or project's benefits and services;

(d) Other requirements that the department requires be included.

(3) Procedures for the department to approve a policy, established by rule or otherwise, that the state agency or entity establishes for the program or project before the policy is established;

(4) Provisions regarding how the department is to reimburse the state agency or entity for allowable expenditures under the program or project that the department approves, including all of the following:

(a) Limitations on administrative costs;

(b) The department, at its discretion, doing either of the following:

(i) Withholding no more than five per cent of the funds that the department would otherwise provide to the state agency or entity for the program or project;

(ii) Charging the state agency or entity for the costs to the department of performing, or contracting for the performance of, audits and other administrative functions associated with the program or project.

(5) If the state agency or entity arranges by contract, grant, or other agreement for another entity to perform a function the state agency or entity would otherwise perform regarding the program or project, the state agency or entity's responsibilities for both of the following:

(a) Ensuring that the other entity complies with the agreement between the state agency or entity and department and federal statutes and regulations and state statutes and rules governing the use of funds for the program or project;

(b) Auditing the other entity in accordance with requirements established by the United States office of management and budget.

(6) The state agency or entity's responsibilities regarding the prompt payment, including any interest assessed, of any adverse audit finding, final disallowance of federal funds, or other sanction or penalty imposed by the federal government, auditor of state, department, a court, or other entity regarding funds for the program or project;

(7) Provisions for the department to terminate the agreement or withhold reimbursement from the state agency or entity if either of the following occur:

(a) The federal government disapproves the program or project or reduces federal funds for the program or project;

(b) The state agency or entity fails to comply with the terms of the agreement.

(8) Provisions for both of the following:

(a) The department and state agency or entity determining the performance outcomes expected for the program or project;

(b) An evaluation of the program or project to determine its success in achieving the performance outcomes determined under division (D)(8)(a) of this section.

(E) To the extent consistent with the law enacted by the general assembly or executive order issued by the governor establishing the Title IV-A program and subject to the approval of the director of budget and management, the director of job and family services may terminate a Title IV-A program identified under division (A)(4)(c) , (d), (e), or (f) of section 5101.80 of the Revised Code or reduce funding for the program if the director of job and family services determines that federal or state funds are insufficient to fund the program. If the director of budget and management approves the termination or reduction in funding for such a program, the director of job and family services shall issue instructions for the termination or funding reduction. If a Title IV-A administrative agency is administering the program, the agency is bound by the termination or funding reduction and shall comply with the director's instructions.

(F) The director of job and family services may adopt internal management rules in accordance with section 111.15 of the Revised Code as necessary to implement this section. The rules are binding on each Title IV-A administrative agency.

Effective Date: 09-05-2001; 09-29-2005



Section 5101.802 - Kinship permanency incentive program.

(A) As used in this section:

(1) "Custodian," "guardian," and "minor child" have the same meanings as in section 5107.02 of the Revised Code.

(2) "Federal poverty guidelines" has the same meaning as in section 5101.46 of the Revised Code.

(3) "Kinship caregiver" has the same meaning as in section 5101.85 of the Revised Code.

(B) Subject to division (E) of section 5101.801 of the Revised Code, there is hereby created the kinship permanency incentive program to promote permanency for a minor child in the legal and physical custody of a kinship caregiver. The program shall provide an initial one-time incentive payment to the kinship caregiver to defray the costs of initial placement of the minor child in the kinship caregiver's home. The program may provide additional permanency incentive payments for the minor child at six month intervals for a total period not to exceed thirty-six months.

(C) A kinship caregiver may participate in the program if all of the following requirements are met:

(1) The kinship caregiver applies to a public children services agency in accordance with the application process established in rules authorized by division (E) of this section;

(2) Not earlier than July 1, 2005, a juvenile court issues an order granting legal custody to the kinship caregiver, or a probate court grants guardianship to the kinship caregiver, except that a temporary court order is not sufficient to meet this requirement;

(3) The kinship caregiver is either the minor child's custodian or guardian;

(4) The minor child resides with the kinship caregiver pursuant to a placement approval process established in rules authorized by division (E) of this section;

(5) Excluding any income excluded under rules adopted under division (E) of this section, the gross income of the kinship caregiver's family, including the minor child, does not exceed three hundred per cent of the federal poverty guidelines.

(D) Public children services agencies shall make initial and ongoing eligibility determinations for the kinship permanency incentive program in accordance with rules authorized by division (E) of this section. The director of job and family services shall supervise public children services agencies' duties under this section.

(E) The director of job and family services shall adopt rules under division (C) of section 5101.801 of the Revised Code as necessary to implement the kinship permanency incentive program. The rules shall establish all of the following:

(1) The application process for the program;

(2) The placement approval process through which a minor child is placed with a kinship caregiver for the kinship caregiver to be eligible for the program;

(3) The initial and ongoing eligibility determination process for the program, including the computation of income eligibility;

(4) The amount of the incentive payments provided under the program;

(5) The method by which the incentive payments are provided to a kinship caregiver.

(F) The amendments made to this section by Am. Sub. H.B. 119 of the 127th general assembly shall not affect the eligibility of any kinship caregiver whose eligibility was established before the effective date of the amendments.

Effective Date: 09-29-2005; 2007 HB119 06-30-2007



Section 5101.803 - Title IV-A demonstration program.

(A) Subject to division (E) of section 5101.801 of the Revised Code, there is hereby created the Title IV-A demonstration program to provide funding for innovative and promising prevention and intervention projects that meet one or more of the four purposes of the temporary assistance for needy families block grant as specified in 42 U.S.C. 601 and are for individuals with specific and multiple barriers to achieving or maintaining self-sufficiency and personal responsibility. The department of job and family services may provide funding for such projects to government entities and, to the extent permitted by federal law, private, not-for-profit entities with which the department enters into agreements under division (B)(2) of section 5101.801 of the Revised Code.

In accordance with criteria the department develops, the department may solicit proposals for entities seeking to enter into an agreement with the department under division (B)(2) of section 5101.801 of the Revised Code. The department may enter into such agreements with entities that do both of the following:

(1) Meet the proposals' criteria;

(2) If the entity's proposed project does not potentially affect persons in each county of the state, provides the department evidence that the entity has notified, in writing, the county department of job and family services of each county where persons may be affected by the implementation of the project.

(B) In developing the criteria, soliciting the proposals, and entering in the agreements, the department shall comply with all applicable federal and state laws, the Title IV-A state plan submitted to the United States secretary of health and human services under section 5101.80 of the Revised Code, amendments to the Title IV-A state plan submitted to the United States secretary under that section, and federal waivers the United States secretary grants.

(C) The department shall begin implementation of the Title IV-A demonstration program no later than January 1, 2006.

Effective Date: 09-29-2005



Section 5101.81 - Examination of Title IV-A state plan by legislature.

(A) Prior to submitting the Title IV-A state plan required by section 5101.80 of the Revised Code to the United States secretary of health and human services, the department of job and family services shall submit the plan to all of the following members of the general assembly:

(1) The president and minority leader of the senate;

(2) The speaker and minority leader of the house of representatives;

(3) The chairpersons and ranking minority members of the house and senate committees with primary responsibility for appropriations.

(B) The president of the senate and the speaker of the house of representatives may establish a joint study committee to examine whether the Title IV-A state plan complies with federal statutes and regulations and state law. If the committee is established, the president of the senate shall appoint three members of the senate serving on the senate committee with primary responsibility for appropriations and the speaker of the house of representatives shall appoint three members of the house of representatives serving on the house of representatives committee with primary responsibility for appropriations. Not more than two members of the senate and not more than two members of the house of representatives appointed to the committee shall be members of the same political party. The committee may issue a report to the department of job and family services regarding the committee's findings. The department shall make corrections to the Title IV-A state plan that are necessary to ensure it is in compliance with federal statutes and regulations and state law.

Effective Date: 07-01-2000



Section 5101.82 - Title IV-A reserve fund.

There is hereby created in the state treasury the Title IV-A reserve fund. If authorized by the agreement between the director of budget and management and the United States secretary of the treasury entered into pursuant to section 131.36 of the Revised Code, the director of budget and management may transfer to the Title IV-A reserve fund money appropriated for the Ohio works first program established under Chapter 5107. of the Revised Code and the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code that is available at the end of a federal fiscal year after the appropriation is reconciled. The director of budget and management shall transfer money in the Title IV-A reserve fund to the general revenue fund for the purpose of funding the Ohio works first program and the prevention, retention, and contingency program and, in accordance with section 5101.23 of the Revised Code, to the social services incentive fund created under that section. The director also shall transfer money in the Title IV-A reserve fund to the cash management improvement fund created under section 131.37 of the Revised Code to the extent transfers are required by the agreement entered into pursuant to section 131.36 of the Revised Code.

Effective Date: 10-01-1997



Section 5101.821 - TANF federal fund.

Except as otherwise approved by the director of budget and management, the department of job and family services shall deposit federal funds received under Title IV-A of the "Social Security Act," 42 U.S.C.A. 601, 110 Stat. 2113 (1996), into the temporary assistance for needy families (TANF) federal fund, which is hereby created in the state treasury. The department shall use money in the fund for the Ohio works first program established under Chapter 5107. of the Revised Code; the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code; social services provided pursuant to section 5101.461 of the Revised Code; and any other purposes consistent with Title IV-A, federal regulations, federal waivers granted by the United States secretary of health and human services, state law, the Title IV-A state plan and amendments submitted to the United States secretary of health and human services under section 5101.80 of the Revised Code, and rules adopted by the department under section 5107.05 of the Revised Code.

Effective Date: 06-06-2001; 06-30-2005



Section 5101.83 - Repaying fraudulent assistance.

(A) As used in this section:

(1) "Assistance group" has the same meaning as in section 5107.02 of the Revised Code, except that it also means a group provided benefits and services under the prevention, retention, and contingency program .

(2) "Fraudulent assistance" means assistance and service, including cash assistance, provided under the Ohio works first program established under Chapter 5107., or benefits and services provided under the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code, to or on behalf of an assistance group that is provided as a result of fraud by a member of the assistance group, including an intentional violation of the program's requirements. "Fraudulent assistance" does not include assistance or services to or on behalf of an assistance group that is provided as a result of an error that is the fault of a county department of job and family services or the state department of job and family services.

(B) If a county director of job and family services determines that an assistance group has received fraudulent assistance, the assistance group is ineligible to participate in the Ohio works first program or the prevention, retention, and contingency program until a member of the assistance group repays the cost of the fraudulent assistance. If a member repays the cost of the fraudulent assistance and the assistance group otherwise meets the eligibility requirements for the Ohio works first program or the prevention, retention, and contingency program, the assistance group shall not be denied the opportunity to participate in the program.

This section does not limit the ability of a county department of job and family services to recover erroneous payments under section 5107.76 of the Revised Code.

The state department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Effective Date: 09-26-2003



Section 5101.84 - Eligibility for aid.

An individual otherwise ineligible for aid under Chapter 5107. or 5108. of the Revised Code or supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 ( 7 U.S.C. 2011 et seq.) because of paragraph (a) of 21 U.S.C. 862a is eligible for the aid or benefits if the individual meets all other eligibility requirements for the aid or benefits.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-1997



Section 5101.841, 5101.842 - [Repealed].

Effective Date: 10-01-1997



Section 5101.85 - Kinship caregiver defined.

As used in sections 5101.851 to 5101.853 of the Revised Code, "kinship caregiver" means any of the following who is eighteen years of age or older and is caring for a child in place of the child's parents:

(A) The following individuals related by blood or adoption to the child:

(1) Grandparents, including grandparents with the prefix "great," "great-great," or "great-great-great";

(2) Siblings;

(3) Aunts, uncles, nephews, and nieces, including such relatives with the prefix "great," "great-great," "grand," or "great-grand";

(4) First cousins and first cousins once removed.

(B) Stepparents and stepsiblings of the child;

(C) Spouses and former spouses of individuals named in divisions (A) and (B) of this section;

(D) A legal guardian of the child;

(E) A legal custodian of the child.

Effective Date: 06-06-2001



Section 5101.851 - Statewide program of kinship care navigators.

The department of job and family services may establish a statewide program of kinship care navigators to assist kinship caregivers who are seeking information regarding, or assistance obtaining, services and benefits available at the state and local level that address the needs of those caregivers residing in each county. The program shall provide to kinship caregivers information and referral services and assistance obtaining support services including the following:

(A) Publicly funded child care;

(B) Respite care;

(C) Training related to caring for special needs children;

(D) A toll-free telephone number that may be called to obtain basic information about the rights of, and services available to, kinship caregivers;

(E) Legal services.

Effective Date: 06-06-2001; 05-18-2005



Section 5101.852 - Payments for kinship caregivers.

Within available funds, the department of job and family services shall make payments to public children services agencies for the purpose of permitting the agencies to provide kinship care navigator information and referral services and assistance obtaining support services to kinship caregivers pursuant to the kinship care navigator program. The department may provide training and technical assistance concerning the needs of kinship caregivers to employees of public children services agencies and to persons or entities that serve kinship caregivers or perform the duties of a kinship care navigator and are under contract with an agency.

Effective Date: 06-06-2001



Section 5101.853 - Adoption of rules.

The department of job and family services may adopt rules to implement the kinship care navigators program. The rules shall be adopted under Chapter 119. of the Revised Code, except that rules governing fiscal and administrative matters related to implementation of the navigators program are internal management rules and shall be adopted under section 111.15 of the Revised Code.

Effective Date: 06-06-2001



Section 5101.854 - Amended and Renumbered RC 5101.853.

Effective Date: 06-06-2001



Section 5101.86 - Adult emergency assistance program.

(A) As used in this section, "poverty guideline" means the official poverty guideline as revised annually by the United States secretary of health and human services in accordance with section 673 of the "Community Services Block Grant Act," 95 Stat. 511 (1981), 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(B) The department of human services shall establish the adult emergency assistance program with funds appropriated by the general assembly.

Funds appropriated for the program shall be used to assist persons eligible for the program with emergency needs, including food, clothing, shelter, and other essential goods or services. The funds shall be used for direct payments to, or on behalf of, eligible persons. A person is eligible for the program if the person meets all of the following requirements:

(1) The person is at least eighteen years of age;

(2) The person is not a parent residing with the parent's child;

(3) The person does not have income greater than forty per cent of the poverty guideline, unless the person is sixty-five years of age or older and receiving supplemental security income under Title XVI of the "Social Security Act," 86 Stat. 1475 (1972), 42 U.S.C.A. 1383, as amended.

(C) As soon as possible after the start of each fiscal year, the department shall distribute, in a single payment, the funds appropriated that fiscal year for the program to the Ohio state set-aside committee of the federal emergency management agency or to a fiscal agent designated by the committee. The committee shall determine the amount of the appropriation to be allocated to each county, and the committee or its fiscal agent shall distribute the allocations to the counties. Each county's allocation shall be paid to a nonprofit entity that serves as the county's emergency food and shelter board or to a fiscal agent designated by the entity. If an entity serves as the emergency food and shelter board for more than one county, the allocation for each of those counties shall be paid to that entity.

The committee may reallocate funds during a fiscal year based on its determination of local needs and expenditures.

The committee or its fiscal agent may use up to three per cent of the amount appropriated for a fiscal year for administrative expenses. The committee may allow any county entity receiving funds under this section, the entity's fiscal agent, or an entity designated by the county entity to use up to four per cent of the county's allocation for administrative expenses.

(D) If any local entity returns unexpended funds for the program to the committee, the committee shall return the funds to the department. The department shall seek approval from the controlling board to transfer the unexpended funds to increase that fiscal year's appropriation for the program. If the controlling board approves the increase, the department shall distribute the increased appropriation to the committee or its fiscal agent. The committee may allocate, distribute, and reallocate the additional funds in the same manner as other funds appropriated that fiscal year for the program.

(E) Each entity receiving funds under this section shall report to the committee, in the form and manner required by the committee, information regarding the entity's use of the funds. The committee shall compile the information received from these reports and provide it to the department and the general assembly. The committee shall provide the department and the general assembly with the information no later than the thirtieth day of September of each fiscal year.

Effective Date: 06-30-1999



Section 5101.87 - Victims of human trafficking fund.

There is hereby created in the treasury of state the victims of human trafficking fund consisting of money seized in connection with a violation of section 2905.32, 2907.21, or 2907.22 of the Revised Code or acquired from the sale of personal effects, tools, or other property seized because the personal effects, tools, or other property were used in the commission of a violation of section 2905.32, 2907.21, or 2907.22 of the Revised Code or derived from the proceeds of the commission of a violation of section 2905.32, 2907.21, or 2907.22 of the Revised Code and deposited pursuant to section 2981.12 of the Revised Code and such other money as may be appropriated or contributed to the fund. Money in the fund shall be used for the sole purpose of treating, caring for, rehabilitating, educating, housing, and providing assistance for victims of trafficking in persons. The director of job and family services shall administer the fund.

Added by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.



Section 5101.88 to 5101.90 - [Repealed].

Effective Date: 10-01-1997



Section 5101.91, 5101.92 - Amended and Renumbered RC 5107.68, 5107.66.

Effective Date: 10-01-1997



Section 5101.93 - Amended and Renumbered RC 5111.178.

Effective Date: 09-29-2005; 06-30-2006



Section 5101.94, 5101.95 - [Repealed].

Effective Date: 10-01-1997



Section 5101.97 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 09-26-2003; 05-18-2005



Section 5101.971 - Annual report.

(A) The department of human services shall prepare an annual report on individual development account programs established by county departments of human services based on the information provided pursuant to division (E) of section 329.12 of the Revised Code and file the report with the governor, president and minority leader of the senate, and speaker and minority leader of the house of representatives. The department shall file the report on the first day of October of each year, beginning in 1998.

(B) The department shall adopt rules in accordance with Chapter 119. of the Revised Code to govern the implementation of individual development account programs under sections 329.11 to 329.14 of the Revised Code by county departments of human services, which shall include rules covering all of the following:

(1) Imposing a penalty for unauthorized use of matching contributions;

(2) Specifying the information that must be included in the county department's report to the department under section 329.12 of the Revised Code;

(3) Specifying the responsibilities of a fiduciary organization under an individual development account program established under section 329.12 of the Revised Code. The rules shall be consistent with section 404(h) of the "Social Security Act" as amended by the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," 110 Stat. 2105, 42 U.S.C. 604(h).

The responsibilities of a fiduciary organization may include marketing; soliciting matching contributions; counseling account holders; conducting verification, compliance, and evaluation activities; and any other responsibilities considered appropriate by the state department.

Effective Date: 10-01-1997



Section 5101.98 - Military injury relief fund.

(A) There is hereby created in the state treasury the military injury relief fund, which shall consist of money contributed to it under section 5747.113 of the Revised Code, of incentive grants authorized by the "Jobs for Veterans Act," 116 Stat. 2033 (2002), and of contributions made directly to it. Any person or entity may contribute directly to the fund in addition to or independently of the income tax refund contribution system established in section 5747.113 of the Revised Code.

(B) Upon application, the director of job and family services shall grant money in the fund to individuals injured while in active service as a member of the armed forces of the United States while serving under operation Iraqi freedom, operation new dawn, or operation enduring freedom and to individuals diagnosed with post-traumatic stress disorder while serving, or after having served, in operation Iraqi freedom, operation new dawn, or operation enduring freedom.

(C) An individual who receives a grant under this section is precluded from receiving additional grants under this section during the same state fiscal year but is not precluded from being considered for or receiving other assistance offered by the department of job and family services.

(D) The director shall adopt rules under Chapter 119. of the Revised Code establishing:

(1) Forms and procedures by which individuals may apply for a grant under this section;

(2) Criteria for reviewing, evaluating, and approving or denying grant applications;

(3) Criteria for determining the amount of grants awarded under this section;

(4) Definitions and standards applicable to determining whether an individual meets the requirements established in division (B) of this section;

(5) The process for appealing eligibility determinations; and

(6) Any other rules necessary to administer the grant program established in this section.

(E) An eligibility determination, a grant approval, or a grant denial made under this section may not be appealed under Chapter 119., section 5101.35, or any other provision of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 5101.99 - Penalty.

(A) Whoever violates division (A) or (B) of section 5101.61 of the Revised Code shall be fined not more than five hundred dollars.

(B) Whoever violates division (A) of section 5101.27 of the Revised Code is guilty of a misdemeanor of the first degree.

(C) Whoever violates section 5101.133 of the Revised Code is guilty of a misdemeanor of the fourth degree.

Effective Date: 03-22-2001; 09-21-2006






Chapter 5103 - PLACEMENT OF CHILDREN

Section 5103.01 - [Repealed].

Effective Date: 07-01-2000



Section 5103.02 - Placement of children definitions.

As used in sections 5103.03 to 5103.17 of the Revised Code:

(A) "Association" or "institution" includes any incorporated or unincorporated organization, society, association, or agency, public or private, that receives or cares for children for two or more consecutive weeks; any individual, including the operator of a foster home, who, for hire, gain, or reward, receives or cares for children for two or more consecutive weeks, unless the individual is related to them by blood or marriage; and any individual not in the regular employ of a court, or of an institution or association certified in accordance with section 5103.03 of the Revised Code, who in any manner becomes a party to the placing of children in foster homes, unless the individual is related to such children by blood or marriage, or is the appointed guardian of such children; provided, that any organization, society, association, school, agency, child guidance center, detention or rehabilitation facility, or children's clinic licensed, regulated, approved, operated under the direction of, or otherwise certified by the department of education, a local board of education, the department of youth services, the department of mental health, or the department of developmental disabilities, or any individual who provides care for only a single-family group, placed there by their parents or other relative having custody, shall not be considered as being within the purview of these sections.

(B) "Family foster home" means a foster home that is not a specialized foster home.

(C) "Foster caregiver" means a person holding a valid foster home certificate issued under section 5103.03 of the Revised Code.

(D) "Foster home" means a private residence in which children are received apart from their parents, guardian, or legal custodian, by an individual reimbursed for providing the children nonsecure care, supervision, or training twenty-four hours a day. "Foster home" does not include care provided for a child in the home of a person other than the child's parent, guardian, or legal custodian while the parent, guardian, or legal custodian is temporarily away. Family foster homes and specialized foster homes are types of foster homes.

(E) "Medically fragile foster home" means a foster home that provides specialized medical services designed to meet the needs of children with intensive health care needs who meet all of the following criteria:

(1) Under rules adopted by the department of job and family services governing payment under Chapter 5111. of the Revised Code for long-term care services, the children require a skilled level of care.

(2) The children require the services of a doctor of medicine or osteopathic medicine at least once a week due to the instability of their medical conditions.

(3) The children require the services of a registered nurse on a daily basis.

(4) The children are at risk of institutionalization in a hospital, skilled nursing facility, or intermediate care facility for the mentally retarded.

(F) "Recommending agency" means a public children services agency, private child placing agency, or private noncustodial agency that recommends that the department of job and family services take any of the following actions under section 5103.03 of the Revised Code regarding a foster home:

(1) Issue a certificate;

(2) Deny a certificate;

(3) Renew a certificate;

(4) Deny renewal of a certificate;

(5) Revoke a certificate.

(G) "Specialized foster home" means a medically fragile foster home or a treatment foster home.

(H) "Treatment foster home" means a foster home that incorporates special rehabilitative services designed to treat the specific needs of the children received in the foster home and that receives and cares for children who are emotionally or behaviorally disturbed, chemically dependent, mentally retarded, developmentally disabled, or who otherwise have exceptional needs.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2001; 09-03-2004



Section 5103.03 - [Effective Until 1/1/2014] Rules for adequate and competent management of institutions or associations.

(A) The director of job and family services shall adopt rules as necessary for the adequate and competent management of institutions or associations. The director shall ensure that foster care home study rules adopted under this section align any home study content, time period, and process with any home study content, time period, and process required by rules adopted under section 3107.033 of the Revised Code.

(B)

(1) Except for facilities under the control of the department of youth services, places of detention for children established and maintained pursuant to sections 2152.41 to 2152.44 of the Revised Code, and child day-care centers subject to Chapter 5104. of the Revised Code, the department of job and family services every two years shall pass upon the fitness of every institution and association that receives, or desires to receive and care for children, or places children in private homes.

(2) When the department of job and family services is satisfied as to the care given such children, and that the requirements of the statutes and rules covering the management of such institutions and associations are being complied with, it shall issue to the institution or association a certificate to that effect. A certificate is valid for two years, unless sooner revoked by the department. When determining whether an institution or association meets a particular requirement for certification, the department may consider the institution or association to have met the requirement if the institution or association shows to the department's satisfaction that it has met a comparable requirement to be accredited by a nationally recognized accreditation organization.

(3) The department may issue a temporary certificate valid for less than one year authorizing an institution or association to operate until minimum requirements have been met.

(4) An institution or association that knowingly makes a false statement that is included as a part of certification under this section is guilty of the offense of falsification under section 2921.13 of the Revised Code and the department shall not certify that institution or association.

(5) The department shall not issue a certificate to a prospective foster home or prospective specialized foster home pursuant to this section if the prospective foster home or prospective specialized foster home operates as a type A family day-care home pursuant to Chapter 5104. of the Revised Code. The department shall not issue a certificate to a prospective specialized foster home if the prospective specialized foster home operates a type B family day-care home pursuant to Chapter 5104. of the Revised Code.

(C) The department may revoke a certificate if it finds that the institution or association is in violation of law or rule. No juvenile court shall commit a child to an association or institution that is required to be certified under this section if its certificate has been revoked or, if after revocation, the date of reissue is less than fifteen months prior to the proposed commitment.

(D) Every two years, on a date specified by the department, each institution or association desiring certification or recertification shall submit to the department a report showing its condition, management, competency to care adequately for the children who have been or may be committed to it or to whom it provides care or services, the system of visitation it employs for children placed in private homes, and other information the department requires.

(E) The department shall, not less than once each year, send a list of certified institutions and associations to each juvenile court and certified association or institution.

(F) No person shall receive children or receive or solicit money on behalf of such an institution or association not so certified or whose certificate has been revoked.

(G)

(1) The director may delegate by rule any duties imposed on it by this section to inspect and approve family foster homes and specialized foster homes to public children services agencies, private child placing agencies, or private noncustodial agencies.

(2) The director shall adopt rules that require a foster caregiver or other individual certified to operate a foster home under this section to notify the recommending agency that the foster caregiver or other individual is certified to operate a type B family day-care home under Chapter 5104. of the Revised Code.

(H) If the director of job and family services determines that an institution or association that cares for children is operating without a certificate, the director may petition the court of common pleas in the county in which the institution or association is located for an order enjoining its operation. The court shall grant injunctive relief upon a showing that the institution or association is operating without a certificate.

(I) If both of the following are the case, the director of job and family services may petition the court of common pleas of any county in which an institution or association that holds a certificate under this section operates for an order, and the court may issue an order, preventing the institution or association from receiving additional children into its care or an order removing children from its care:

(1) The department has evidence that the life, health, or safety of one or more children in the care of the institution or association is at imminent risk.

(2) The department has issued a proposed adjudication order pursuant to Chapter 119. of the Revised Code to deny renewal of or revoke the certificate of the institution or association.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 09-03-2004; 09-21-2006; 2008 SB163 08-14-2008; 2008 HB7 04-07-2009

This section is set out twice. See also §5103.032, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5103.03 - [Effective 1/1/2014] Rules for adequate and competent management of institutions or associations.

(A) The director of job and family services shall adopt rules as necessary for the adequate and competent management of institutions or associations. The director shall ensure that foster care home study rules adopted under this section align any home study content, time period, and process with any home study content, time period, and process required by rules adopted under section 3107.033 of the Revised Code.

(B)

(1) Except for facilities under the control of the department of youth services, places of detention for children established and maintained pursuant to sections 2152.41 to 2152.44 of the Revised Code, and child day-care centers subject to Chapter 5104. of the Revised Code, the department of job and family services every two years shall pass upon the fitness of every institution and association that receives, or desires to receive and care for children, or places children in private homes.

(2) When the department of job and family services is satisfied as to the care given such children, and that the requirements of the statutes and rules covering the management of such institutions and associations are being complied with, it shall issue to the institution or association a certificate to that effect. A certificate is valid for two years, unless sooner revoked by the department. When determining whether an institution or association meets a particular requirement for certification, the department may consider the institution or association to have met the requirement if the institution or association shows to the department's satisfaction that it has met a comparable requirement to be accredited by a nationally recognized accreditation organization.

(3) The department may issue a temporary certificate valid for less than one year authorizing an institution or association to operate until minimum requirements have been met.

(4) An institution or association that knowingly makes a false statement that is included as a part of certification under this section is guilty of the offense of falsification under section 2921.13 of the Revised Code and the department shall not certify that institution or association.

(5) The department shall not issue a certificate to a prospective foster home or prospective specialized foster home pursuant to this section if the prospective foster home or prospective specialized foster home operates as a type A family day-care home pursuant to Chapter 5104. of the Revised Code. The department shall not issue a certificate to a prospective specialized foster home if the prospective specialized foster home operates a type B family day-care home pursuant to Chapter 5104. of the Revised Code.

(C) The department may revoke a certificate if it finds that the institution or association is in violation of law or rule. No juvenile court shall commit a child to an association or institution that is required to be certified under this section if its certificate has been revoked or, if after revocation, the date of reissue is less than fifteen months prior to the proposed commitment.

(D) Every two years, on a date specified by the department, each institution or association desiring certification or recertification shall submit to the department a report showing its condition, management, competency to care adequately for the children who have been or may be committed to it or to whom it provides care or services, the system of visitation it employs for children placed in private homes, and other information the department requires .

(E) The department shall, not less than once each year, send a list of certified institutions and associations to each juvenile court and certified association or institution.

(F) No person shall receive children or receive or solicit money on behalf of such an institution or association not so certified or whose certificate has been revoked.

(G)

(1) The director may delegate by rule any duties imposed on it by this section to inspect and approve family foster homes and specialized foster homes to public children services agencies, private child placing agencies, or private noncustodial agencies.

(2) The director shall adopt rules that require a foster caregiver or other individual certified to operate a foster home under this section to notify the recommending agency that the foster caregiver or other individual is licensed to operate a type B family day-care home under Chapter 5104. of the Revised Code.

(H) If the director of job and family services determines that an institution or association that cares for children is operating without a certificate, the director may petition the court of common pleas in the county in which the institution or association is located for an order enjoining its operation. The court shall grant injunctive relief upon a showing that the institution or association is operating without a certificate.

(I) If both of the following are the case, the director of job and family services may petition the court of common pleas of any county in which an institution or association that holds a certificate under this section operates for an order, and the court may issue an order, preventing the institution or association from receiving additional children into its care or an order removing children from its care:

(1) The department has evidence that the life, health, or safety of one or more children in the care of the institution or association is at imminent risk.

(2) The department has issued a proposed adjudication order pursuant to Chapter 119. of the Revised Code to deny renewal of or revoke the certificate of the institution or association.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003; 09-03-2004; 09-21-2006; 2008 SB163 08-14-2008; 2008 HB7 04-07-2009

This section is set out twice. See also §5103.031, effective until 1/1/2014.



Section 5103.031 - Preplacement training.

Except as provided in section 5103.033 of the Revised Code, the department of job and family services may not issue a certificate under section 5103.03 of the Revised Code to a foster home unless the prospective foster caregiver successfully completes the following amount of preplacement training through a preplacement training program approved by the department of job and family services under section 5103.038 of the Revised Code or preplacement training provided under division (B) of section 5103.30 of the Revised Code:

(A) If the foster home is a family foster home, at least thirty-six hours;

(B) If the foster home is a specialized foster home, at least thirty-six hours.

Effective Date: 09-03-2004; 09-21-2006; 2008 HB214 05-14-2008



Section 5103.032 - Continuing training.

(A) Except as provided in divisions (C), (D), and (E) of this section and in section 5103.033 of the Revised Code and subject to division (B) of this section, the department of job and family services may not renew a foster home certificate under section 5103.03 of the Revised Code unless the foster caregiver successfully completes the following amount of continuing training in accordance with the foster caregiver's needs assessment and continuing training plan developed and implemented under section 5103.035 of the Revised Code:

(1) If the foster home is a family foster home, at least forty hours in the preceding two-year period;

(2) If the foster home is a specialized foster home, at least sixty hours in the preceding two-year period.

The continuing training required by this section shall comply with rules the department adopts pursuant to section 5103.0316 of the Revised Code.

(B) A foster caregiver may fulfill up to twenty per cent of the required amount of continuing training described in division (A) of this section by teaching one or more training classes for other foster caregivers or by providing mentorship services to other foster caregivers. The department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the qualification of foster caregivers to provide training or mentorship services to other foster caregivers.

(C) At the beginning of a foster caregiver's two-year certification period, a public children services agency, private child placing agency, or private noncustodial agency acting as a recommending agency for a foster caregiver holding a certificate issued under section 5103.03 of the Revised Code for a family foster home or specialized foster home may waive up to eight hours of continuing training the foster caregiver is otherwise required by division (A) of this section to complete in that two-year certification period if all of the following apply:

(1) The foster caregiver has held a certificate issued under section 5103.03 of the Revised Code for a family foster home or specialized foster home for at least two years;

(2) The foster caregiver has provided foster care for at least ninety days of the twelve months preceding the date the agency issues the waiver;

(3) The foster caregiver has not violated any requirements governing certification of foster homes during the twelve months preceding the date the agency issues the waiver;

(4) The foster caregiver has complied in full with the needs assessment and continuing training plan developed for the foster caregiver under section 5103.035 of the Revised Code for the preceding certification period.

(D) Each recommending agency shall establish and implement a policy regarding good cause for a foster caregiver's failure to complete the continuing training in accordance with division (A) of this section. If the foster caregiver complies with the policy, as determined by the agency, the department may renew the foster caregiver's foster home certificate. The agency shall submit the policy to the department and provide a copy to each foster home the agency recommends for certification or renewal. The policy shall include the following:

(1) What constitutes good cause, including documented illness, critical emergencies, and lack of accessible training programs;

(2) Procedures for developing a scheduled corrective action plan that provides for prompt completion of the continuing training;

(3) Procedures for recommending revocation of the foster home certificate if the foster caregiver fails to comply with the corrective action plan.

(E) A foster caregiver shall be given an additional amount of time within which the foster caregiver must complete the continuing training required under division (A) of this section in accordance with rules adopted by the department of job and family services if either of the following applies:

(1) The foster caregiver has served in active duty outside this state with a branch of the armed forces of the United States for more than thirty days in the preceding two-year period.

(2) The foster caregiver has served in active duty as a member of the Ohio organized militia, as defined in section 5923.01 of the Revised Code, for more than thirty days in the preceding two-year period and that active duty relates to either an emergency in or outside of this state or to military duty in or outside of this state.

Effective Date: 01-01-2001; 09-03-2004; 2008 HB214 05-14-2008



Section 5103.033 - Training required where child was less than six months of age at time of temporary custody agreement.

(A) The department of job and family services may issue or renew a certificate under section 5103.03 of the Revised Code to a foster home for the care of a child who is in the custody of a public children services agency or private child placing agency pursuant to an agreement entered into under section 5103.15 of the Revised Code regarding a child who was less than six months of age on the date the agreement was executed if the prospective foster caregiver or foster caregiver successfully completes the following amount of training:

(1) For an initial certificate, at least twelve hours of preplacement training through a preplacement training program approved by the department of job and family services under section 5103.038 of the Revised Code or preplacement training provided under division (B) of section 5103.30 of the Revised Code;

(2) For renewal of a certificate, at least twenty-four hours of continuing training in the preceding two-year period in accordance with the foster caregiver's needs assessment and continuing training plan developed and implemented under section 5103.035 of the Revised Code.

(B) A foster caregiver to whom either division (B)(1) or (2) of this section applies shall be given an additional amount of time within which to complete the continuing training required under division (A)(2) of this section in accordance with rules adopted by the department of job and family services:

(1) The foster caregiver has served in active duty outside this state with a branch of the armed forces of the United States for more than thirty days in the preceding two-year period.

(2) The foster caregiver has served in active duty as a member of the Ohio organized militia, as defined in section 5923.01 of the Revised Code, for more than thirty days in the preceding two-year period and that active duty relates to either an emergency in or outside of this state or to military duty in or outside of this state.

Effective Date: 01-01-2004; 09-03-2004; 09-21-2006



Section 5103.034 - Making training programs available.

(A) Private child placing agencies and private noncustodial agencies operating a preplacement or continuing training program approved by the department of job and family services under section 5103.038 of the Revised Code shall make the program available to a prospective foster caregiver or foster caregiver without regard to the type of recommending agency from which the prospective foster caregiver or foster caregiver seeks a recommendation.

(B) A private child placing agency or private noncustodial agency operating a preplacement or continuing training program approved by the department of job and family services under section 5103.038 of the Revised Code may condition the enrollment of a prospective foster caregiver or foster caregiver in the program on either or both of the following:

(1) Availability of space in the training program;

(2) Payment of an instruction or registration fee, if any, by the prospective foster caregiver or foster caregiver's recommending agency.

(C) A private child placing agency or private noncustodial agency operating a preplacement or continuing training program approved by the department of job and family services under section 5103.038 of the Revised Code may contract with a person or governmental entity to administer the program.

Effective Date: 01-01-2004; 09-21-2006



Section 5103.035 - Needs assessment and continuing training plan.

A public children services agency, private child placing agency, or private noncustodial agency acting as a recommending agency for a foster caregiver shall develop and implement a written needs assessment and continuing training plan for the foster caregiver. Each needs assessment and continuing training plan shall satisfy all of the following requirements:

(A) Be effective for the two-year period the foster caregiver's certificate is in effect;

(B) Be appropriate for the type of foster home the foster caregiver operates;

(C) Require the foster caregiver to successfully complete the training required by the department in rules adopted pursuant to section 5103.0316 of the Revised Code and any other courses the agency considers appropriate;

(D) Include criteria the agency is to use to determine whether the foster caregiver has successfully completed the courses;

(E) Guarantee that the courses the foster caregiver is required to complete are available to the foster caregiver at reasonable times and places;

(F) Specify the number of hours of continuing training, if any, the foster caregiver may complete by teaching one or more training classes to other foster caregivers or by providing mentoring services to other foster caregivers pursuant to division (B) of section 5103.032 of the Revised Code;

(G) Specify the number of hours of continuing training, if any, the agency will waive pursuant to division (C) of section 5103.032 of the Revised Code.

Effective Date: 01-01-2001; 09-03-2004; 09-21-2006; 2008 HB214 05-14-2008



Section 5103.036 - Accepting training from other programs.

(A) For the purpose of determining whether a prospective foster caregiver or foster caregiver has satisfied the requirement of section 5103.031 or 5103.032 of the Revised Code, a recommending agency shall accept training obtained from either of the following:

(1) Any preplacement or continuing training program approved by the department of job and family services under section 5103.038 of the Revised Code;

(2) The Ohio child welfare training program pursuant to divisions (B) and (C) of section 5103.30 of the Revised Code.

(B) A recommending agency may require that a prospective foster caregiver or foster caregiver successfully complete additional training as a condition of the agency recommending that the department of job and family services certify or recertify the prospective foster caregiver or foster caregiver's foster home under section 5103.03 of the Revised Code.

Effective Date: 01-01-2004; 09-21-2006



Section 5103.037 - [Repealed].

Effective Date: 01-01-2004; 09-03-2004; 09-21-2006



Section 5103.038 - Agencies submitting proposals for programs.

(A) Every other year by a date specified in rules adopted under section 5103.0316 of the Revised Code, each private child placing agency and private noncustodial agency that seeks to operate a preplacement training program or continuing training program under section 5103.034 of the Revised Code shall submit to the department of job and family services a proposal outlining the program. The proposal may be the same as, a modification of, or different from, a model design developed by the department.

(B) Not later than thirty days after receiving a proposal under division (A) of this section, the department shall either approve or disapprove the proposed program. The department shall approve a proposed preplacement training program if it complies with section 5103.039 or 5103.0311 of the Revised Code, as appropriate, and, in the case of a proposal submitted by an agency operating a preplacement training program at the time the proposal is submitted, the department is satisfied with the agency's operation of the program. The department shall approve a proposed continuing training program if it complies with rules adopted pursuant to division (C) of section 5103.0316 of the Revised Code and, in the case of a proposal submitted by an agency operating a continuing training program at the time the proposal is submitted, the department is satisfied with the agency's operation of the program. If the department disapproves a proposal, it shall provide the reason for disapproval to the agency that submitted the proposal and advise the agency of how to revise the proposal so that the department can approve it.

(C) The department's approval under division (B) of this section of a proposed preplacement training program or continuing training program is valid only for two years following the year the proposal for the program is submitted to the department under division (A) of this section.

Effective Date: 01-01-2004; 09-03-2004; 09-21-2006



Section 5103.039 - Courses in preplacement training program.

Except for preplacement training programs described in section 5103.0311 of the Revised Code, a preplacement training program shall consist of courses in the role of foster caregivers as a part of the care and treatment of foster children. A prospective foster caregiver shall complete all of the courses, which shall address all of the following:

(A) The legal rights and responsibilities of foster caregivers;

(B) Public children services agencies, private child placing agencies, and private noncustodial agencies' policies and procedures regarding foster caregivers;

(C) The department of job and family services' requirements for certifying foster homes;

(D) The effects placement, separation, and attachment issues have on children, their families, and foster caregivers;

(E) Foster caregivers' involvement in permanency planning for children and their families;

(F) The effects of physical abuse, sexual abuse, emotional abuse, neglect, and substance abuse on normal human growth and development;

(G) Behavior management techniques;

(H) Effects of caregiving on children's families;

(I) Cultural issues in placement;

(J) Prevention, recognition, and management of communicable diseases;

(K) Community health and social services available to children and their families;

(L) The substance of section 2152.72 of the Revised Code. A course addressing section 2152.72 of the Revised Code shall be not less than one hour long.

(M) In the case of a preplacement training program for a prospective foster caregiver seeking certification for a specialized foster home, additional issues specific to the types of children placed in specialized foster homes, including cardiopulmonary resuscitation and first aid, appropriate behavioral intervention techniques, such as de-escalation, self-defense, and physical restraint techniques and the appropriate use of such techniques.

Effective Date: 01-01-2001; 09-03-2004; 09-21-2006



Section 5103.0310 - [Repealed].

Effective Date: 09-03-2004



Section 5103.0311 - Preplacement training required where child was less than six months of age at time of temporary custody agreement.

(A) A preplacement training program for prospective foster caregivers described in section 5103.033 of the Revised Code shall consist of courses that address all of the following:

(1) The legal rights and responsibilities of foster caregivers;

(2) The policies and procedures of public children services agencies, private child placing agencies, and private noncustodial agencies regarding foster caregivers;

(3) The department of job and family services' requirements for certifying foster homes;

(4) Infant care;

(5) Early childhood development.

(B) A continuing training program for foster caregivers described in section 5103.033 of the Revised Code shall meet the requirements of rules adopted pursuant to section 5103.0316 of the Revised Code.

Effective Date: 01-01-2001; 09-03-2004; 09-21-2006



Section 5103.0312 - Reimbursement of caregivers for training courses.

A public children services agency, private child placing agency, or private noncustodial agency acting as a recommending agency for a foster caregiver shall reimburse the foster caregiver in a lump sum for attending a preplacement training program operated under section 5103.034 or 5103.30 of the Revised Code and shall reimburse the foster caregiver a stipend for attending a continuing training program operated under section 5103.034 or 5103.30 of the Revised Code. The amount of the lump sum reimbursement and the stipend rate shall be established by the department of job and family services and shall be the same regardless of the type of recommending agency from which the foster caregiver seeks a recommendation. The department shall, pursuant to rules adopted under section 5103.0316 of the Revised Code, reimburse the recommending agency for stipend reimbursements it makes in accordance with this section. The department shall adopt rules under Chapter 119. of the Revised Code regarding the release of lump sum stipends to an individual for attending a preplacement training program.

Effective Date: 01-01-2004; 09-21-2006; 2008 HB214 05-14-2008



Section 5103.0313 - Reimbursement of agencies for training courses.

Except as provided in section 5103.303 of the Revised Code, the department of job and family services shall compensate a private child placing agency or private noncustodial agency for the cost of procuring or operating preplacement and continuing training programs approved by the department of job and family services under section 5103.038 of the Revised Code for prospective foster caregivers and foster caregivers who are recommended for initial certification or recertification by the agency.

The compensation shall be paid to the agency in the form of an allowance to reimburse the agency for the minimum required amount of preplacement and continuing training provided or received under section 5103.031 or 5103.032 of the Revised Code.

Effective Date: 01-01-2004; 09-21-2006; 2008 HB214 05-14-2008



Section 5103.0314 - Recommending agencies ineligible for reimbursement.

The department of job and family services shall not compensate a recommending agency for any training the agency requires a foster caregiver to undergo as a condition of the agency recommending the department certify or recertify the foster caregiver's foster home under section 5103.03 of the Revised Code if the training is in addition to the minimum training required by section 5103.031 or 5103.032 of the Revised Code.

Effective Date: 01-01-2004



Section 5103.0315 - Federal financial participation in payment of training costs.

The department of job and family services shall seek federal financial participation for the cost of making payments under section 5103.0312 of the Revised Code and allowances under sections 5103.0313 and 5103.303 of the Revised Code. The department shall notify the governor, president of the senate, minority leader of the senate, speaker of the house of representatives, and minority leader of the house of representatives of any proposed federal legislation that endangers the federal financial participation.

Effective Date: 01-01-2004; 09-21-2006



Section 5103.0316 - Training program rules.

The department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary for the efficient administration of sections 5103.031 to 5103.0316 of the Revised Code. The rules shall provide for all of the following:

(A) For the purpose of section 5103.038 of the Revised Code, the date by which a private child placing agency or private noncustodial agency that seeks to operate a preplacement training program or continuing training program under section 5103.034 of the Revised Code must submit to the department a proposal outlining the program;

(B) Requirements governing the department's compensation of private child placing agencies and private noncustodial agencies under sections 5103.0312 and 5103.0313 of the Revised Code;

(C) Requirements governing the continuing training required by sections 5103.032 and 5103.033 of the Revised Code;

(D) Any other matter the department considers appropriate.

Effective Date: 01-01-2004; 09-30-2004



Section 5103.0317 - Limit of children in foster home.

A foster home may not receive more than five children apart from their parents, guardian, or custodian, except in any of the following circumstances:

(A) To accommodate a sibling group or the remaining members of a sibling group;

(B) When the additional child or children are related to the foster caregiver by blood or marriage;

(C) When the additional child or children are foster children who previously resided in the foster home;

(D) When the additional child or children are the children of a foster child who resides in the foster home.

Effective Date: 01-01-2001; 09-03-2004



Section 5103.0318 - Applicability of zoning laws.

Any certified foster home shall be considered to be a residential use of property for purposes of municipal, county, and township zoning and shall be a permitted use in all zoning districts in which residential uses are permitted. No municipal, county, or township zoning regulation shall require a conditional permit or any other special exception certification for any certified foster home.

Effective Date: 01-01-2001



Section 5103.0319 - Notification of conviction of certain offenses by foster child.

(A) No foster caregiver or prospective foster caregiver shall fail to notify the recommending agency that recommended or is recommending the foster caregiver or prospective foster caregiver for certification in writing if a person at least twelve years of age but less than eighteen years of age residing with the foster caregiver or prospective foster caregiver has been convicted of or pleaded guilty to any of the following or has been adjudicated to be a delinquent child for committing an act that if committed by an adult would have constituted such a violation:

(1) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923,13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation been committed prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, a violation of section 2923.01 of the Revised Code that involved an attempt to commit aggravated murder or murder, an OVI or OVUAC violation if the person previously was convicted of or pleaded guilty to one or more OVI or OVUAC violations within the three years immediately preceding the current violation, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(2) An offense that would be a felony if committed by an adult and the court determined that the child, if an adult, would be guilty of a specification found in section 2941.141, 2941.144, or 2941.145 of the Revised Code or in another section of the Revised Code that relates to the possession or use of a firearm, as defined in section 2923.11 of the Revised Code, during the commission of the act for which the child was adjudicated a delinquent child;

(3) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses described in division (A)(1) or (2) of this section.

(B) If a recommending agency learns that a foster caregiver has failed to comply with division (A) of this section, it shall notify the department of job and family services and the department shall revoke the foster caregiver's foster home certificate.

(C) As used in this section, "OVI or OVUAC violation" means a violation of section 4511.19 of the Revised Code or a violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to section 4511.19 of the Revised Code.

Effective Date: 10-05-2000; 2008 SB163 08-14-2008



Section 5103.0320 - Denying certificate based on misconduct of resident.

The department of job and family services may deny a foster home certificate on the grounds that a person at least twelve years of age but less than eighteen years of age residing with the foster caregiver or prospective foster caregiver has been convicted of or pleaded guilty to an offense described in division (A) of section 5103.0319 of the Revised Code or has been adjudicated to be a delinquent child for committing an act that if committed by an adult would have constituted such an offense.

Effective Date: 10-05-2000



Section 5103.0321 - Duties of agency upon notice of conviction of certain offense by foster child.

On receipt of notice under section 5103.0319 of the Revised Code, the recommending agency shall do all of the following:

(A) Review the foster caregiver's foster home certificate. After review, the agency may recommend that the department of job and family services revoke the certificate.

(B) Review the placement in the foster home of any child of whom the agency has temporary, legal, or permanent custody. After review, the agency may, consistent with any juvenile court order, remove the child from the foster home in which the child is residing and place the child in another certified foster home.

(C) If the agency does not have temporary, legal, or permanent custody of a foster child residing in the foster home, notify the entity that has custody that it has received a notice under section 5103.0319 of the Revised Code.

(D) Assess the foster caregiver's need for training because of the conviction, plea of guilty, or adjudication described in section 5103.0319 of the Revised Code and provide any necessary training.

Effective Date: 10-05-2000



Section 5103.0322 - Notice to applicant or certificate holder of decisions.

On receipt of a recommendation from a public children services agency, private child placing agency, or private noncustodial agency regarding an application for, or renewal of, a family foster home or treatment foster home certification under section 5103.03 of the Revised Code, the department of job and family services shall decide whether to issue or renew the certificate. The department shall notify the agency and the applicant or certificate holder of its decision. If the department's decision is different from the recommendation of the agency, the department shall state in the notice the reason that the decision is different from the recommendation.

Effective Date: 10-05-2000



Section 5103.0323 - Audit prior to renewal of certificate.

(A) As used in this section, "government auditing standards" means the government auditing standards published by the comptroller general of the United States general accounting office.

(B) The first time that a private child placing agency or private noncustodial agency seeks renewal of a certificate issued under section 5103.03 of the Revised Code, it shall provide the department of job and family services, as a condition of renewal, evidence of an independent audit of its first year of certification, unless the auditor of state has audited the agency during that year and the audit sets forth that no money has been illegally expended, converted, misappropriated, or is unaccounted for or sets forth findings that are inconsequential, as defined by government auditing standards. Thereafter, when an agency seeks renewal of its certificate, it shall provide the department evidence of an independent audit for the two most recent previous years it is possible for an independent audit to have been conducted, unless the auditor of state has audited the agency during those years and the audit sets forth that no money has been illegally expended, converted, misappropriated, or is unaccounted for or sets forth findings that are inconsequential, as defined by government auditing standards.

(C) For an agency to be eligible for renewal, the independent audits must demonstrate that the agency operated in a fiscally accountable manner in accordance with state laws and rules and any agreement between the agency and a public children services agency.

All audits required by this section shall be conducted in accordance with generally accepted government auditing standards.

Effective Date: 10-05-2000



Section 5103.0324 - Assessor to conduct home study.

A public children services agency, private child placing agency, or private noncustodial agency to which the duty to inspect and approve a family foster home or treatment foster home has been delegated under section 5103.03 of the Revised Code shall provide for an assessor who meets the requirements of section 3107.014 of the Revised Code to conduct a home study of the home.

Effective Date: 10-05-2000



Section 5103.0325 - Review of rules for agency visits.

Notwithstanding division (B) of section 119.032 of the Revised Code, the department of job and family services shall review once every two years the department's rules governing visits and contacts by a public children services agency or private child placing agency with a child in the agency's custody and placed in foster care in this state. The department shall adopt rules in accordance with Chapter 119. of the Revised Code to ensure compliance with the department's rules governing agency visits and contacts with a child in its custody.

Effective Date: 10-05-2000



Section 5103.0326 - Nonrenewals based on refusals to accept children.

(A) A recommending agency may recommend that the department of job and family services not renew a foster home certificate under section 5103.03 of the Revised Code if the foster caregiver refused to accept the placement of any children into the foster home during the current certification period. Based on the agency's recommendation, the department may refuse to renew a foster home certificate.

(B) The department of job and family services may revoke the certification of any foster caregiver who has not cared for one or more foster children in the foster caregiver's home within the preceding twelve months. Prior to the revocation of any certification pursuant to this division, the recommending agency shall have the opportunity to provide good cause for the department to continue the certification and not revoke the certification. If the department decides to revoke the certification, the department shall notify the recommending agency that the certification will be revoked.

Effective Date: 01-01-2001; 2008 SB163 08-14-2008



Section 5103.0327 - Physical examinations.

Any physical examination required in the determination of foster home placement may be conducted by any individual authorized by the Revised Code to conduct physical examinations, including a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife. Any written documentation of the physical examination shall be completed by the individual who conducted the examination.

Effective Date: 03-31-2003



Section 5103.0328 - Notice of arrest or conviction of foster caregiver.

(A) Not later than ninety-six hours after receiving notice from the superintendent of the bureau of criminal identification and investigation pursuant to section 109.5721 of the Revised Code that a foster caregiver has been arrested for, convicted of, or pleaded guilty to any foster caregiver-disqualifying offense, and not later than ninety-six hours after learning in any other manner that a foster caregiver has been arrested for, convicted of, or pleaded guilty to any foster caregiver-disqualifying offense, the department of job and family services shall provide notice of that arrest, conviction, or guilty plea to both the recommending agency relative to the foster caregiver and the custodial agency of any child currently placed with that caregiver.

(B) If a recommending agency receives notice from the department of job and family services pursuant to division (A) of this section that a foster caregiver has been convicted of or pleaded guilty to any foster caregiver-disqualifying offense, or if a recommending agency learns in any other manner that a foster caregiver has been convicted of or pleaded guilty to any foster caregiver-disqualifying offense, the recommending agency shall assess the foster caregiver's overall situation for safety concerns and forward any recommendations, if applicable, for revoking the foster caregiver's certificate to the department for the department's review for possible revocation.

(C) As used in this section, "foster caregiver-disqualifying offense" means any offense or violation listed or described in division (C)(1)(a) or (b) of section 2151.86 of the Revised Code.

Effective Date: 2008 SB163 08-14-2008



Section 5103.04 - Articles of incorporation to be filed with department of job and fiamily services.

No association whose object embraces the care of dependent, neglected, abused, or delinquent children, or the placing of such children in private homes, shall be incorporated unless the proposed articles of incorporation have been submitted first to the department of job and family services. The secretary of state shall not issue a certificate of incorporation to such association until there is filed in the secretary of state's office the certificate of the department that it has examined the articles of incorporation, that in its judgment the incorporators are reputable and respectable persons, the proposed work is needed, and the incorporation of such association is desirable and for the public good.

Amendments proposed to the articles of incorporation of any such association shall be submitted in like manner to the department, and the secretary of state shall not record such amendment or issue a certificate therefor until there is filed in the secretary of state's office the certificate of the department that it has examined such amendment, that the association in question is performing in good faith the work undertaken by it, and that such amendment is a proper one, and for the public good.

Effective Date: 07-01-2000



Section 5103.05, 5103.06 - [Repealed].

Effective Date: 07-01-2000



Section 5103.07 - Department to administer funds received under federal child welfare and abuse programs.

The department of job and family services shall administer funds received under Title IV-B of the "Social Security Act," 81 Stat. 821 ( 1967), 42 U.S.C.A. 620, as amended, and the "Child Abuse Prevention and Treatment Act," 88 Stat. 4 (1974), 42 U.S.C.A. 5101, as amended. In administering these funds, the department may establish a child welfare services program and a child abuse and neglect prevention and adoption reform program. The department has all powers necessary for the adequate administration of these funds and programs. The director of job and family services may adopt rules as necessary to carry out the purposes of this section.

Effective Date: 06-06-2001; 09-21-2006



Section 5103.08 - Administering funds under state dependent care development grants.

The department of job and family services may enter into contracts with the department of education authorizing the department of job and family services to administer funds received by the department of education under the "State Dependent Care Development Grants Act," 100 Stat. 968 (1986), 42 U.S.C.A. 9871, as amended. In fulfilling its duties under such a contract, the department of job and family services may make grants to or enter into contracts with other public or private entities.

Effective Date: 07-01-2000



Section 5103.09 to 5103.11 - [Repealed].

Effective Date: 07-01-2000



Section 5103.12 - Payments to encourage adoptive placement of children in permanent custody of public children services agency.

(A) As used in this section:

(1) "Hearing" has the same meaning as in section 119.01 of the Revised Code.

(2) "Permanent custody" has the same meaning as in section 2151.011 of the Revised Code.

(B) The department of job and family services may enter into agreements with public children services agencies and private child placing agencies under which the department will make payments to encourage the adoptive placement of children in the permanent custody of a public children services agency. If the department terminates, or refuses to enter into or renew, an agreement with a public children services agency or private child placing agency under this section, the agency is entitled to a hearing.

Notwithstanding section 127.16 of the Revised Code, the department is not required to follow competitive selection procedures or to receive the approval of the controlling board to enter into agreements under this section or to make payments pursuant to the agreements.

(C) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section, including rules that establish all of the following:

(1) A single, uniform agreement that, at a minimum, prescribes a payment schedule and the terms and conditions with which a public children services agency or private child placing agency must comply to receive a payment;

(2) Eligibility requirements a public children services agency or private child placing agency must meet to enter into an agreement with the department;

(3) Eligibility requirements that a child who is the subject of an agreement must meet;

(4) Other administrative and operational requirements.

Effective Date: 07-01-2000



Section 5103.13 - Operation of unlicensed children's crisis care facility prohibited.

(A) As used in this section and section 5103.131 of the Revised Code:

(1)

(a) "Children's crisis care facility" means a facility that has as its primary purpose the provision of residential and other care to either or both of the following:

(i) One or more preteens voluntarily placed in the facility by the preteen's parent or other caretaker who is facing a crisis that causes the parent or other caretaker to seek temporary care for the preteen and referral for support services;

(ii) One or more preteens placed in the facility by a public children services agency or private child placing agency that has legal custody or permanent custody of the preteen and determines that an emergency situation exists necessitating the preteen's placement in the facility rather than an institution certified under section 5103.03 of the Revised Code or elsewhere.

(b) "Children's crisis care facility" does not include either of the following:

(i) Any organization, society, association, school, agency, child guidance center, detention or rehabilitation facility, or children's clinic licensed, regulated, approved, operated under the direction of, or otherwise certified by the department of education, a local board of education, the department of youth services, the department of mental health, or the department of developmental disabilities;

(ii) Any individual who provides care for only a single-family group, placed there by their parents or other relative having custody.

(2) "Legal custody" and "permanent custody" have the same meanings as in section 2151.011 of the Revised Code.

(3) "Preteen" means an individual under thirteen years of age.

(B) No person shall operate a children's crisis care facility or hold a children's crisis care facility out as a certified children's crisis care facility unless there is a valid children's crisis care facility certificate issued under this section for the facility.

(C) A person seeking to operate a children's crisis care facility shall apply to the director of job and family services to obtain a certificate for the facility. The director shall certify the person's children's crisis care facility if the facility meets all of the certification standards established in rules adopted under division (F) of this section and the person complies with all of the rules governing the certification of children's crisis care facilities adopted under that division. The issuance of a children's crisis care facility certificate does not exempt the facility from a requirement to obtain another certificate or license mandated by law.

(D)

(1) No certified children's crisis care facility shall do any of the following:

(a) Provide residential care to a preteen for more than one hundred twenty days in a calendar year;

(b) Subject to division (D)(1)(c) of this section and except as provided in division (D)(2) of this section, provide residential care to a preteen for more than sixty consecutive days;

(c) Except as provided in division (D)(3) of this section, provide residential care to a preteen for more than seventy-two consecutive hours if a public children services agency or private child placing agency placed the preteen in the facility;

(d) Fail to comply with section 2151.86 of the Revised Code.

(2) A certified children's crisis care facility may provide residential care to a preteen for up to ninety consecutive days, other than a preteen placed in the facility by a public children services agency or private child placing agency, if any of the following are the case:

(a) The preteen's parent or other caretaker is enrolled in an alcohol and drug addiction program certified under section 3793.06 of the Revised Code or a community mental health service certified under section 5119.611 of the Revised Code;

(b) The preteen's parent or other caretaker is an inpatient in a hospital;

(c) The preteen's parent or other caretaker is incarcerated;

(d) A physician has diagnosed the preteen's parent or other caretaker as medically incapacitated.

(3) A certified children's crisis care facility may provide residential care to a preteen placed in the facility by a public children services agency or private child placing agency for more than seventy-two consecutive hours if the director of job and family services or the director's designee issues the agency a waiver of the seventy-two consecutive hour limitation. The waiver may authorize the certified children's crisis care facility to provide residential care to the preteen for up to fourteen consecutive days.

(E) The director of job and family services may suspend or revoke a children's crisis care facility's certificate pursuant to Chapter 119. of the Revised Code if the facility violates division (D) of this section or ceases to meet any of the certification standards established in rules adopted under division (F) of this section or the facility's operator ceases to comply with any of the rules governing the certification of children's crisis care facilities adopted under that division.

(F) Not later than ninety days after September 21, 2006, the director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code for the certification of children's crisis care facilities. The rules shall specify that a certificate shall not be issued to an applicant if the conditions at the children's crisis care facility would jeopardize the health or safety of the preteens placed in the facility.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2001; 09-21-2006



Section 5103.131 - Applying for funds for temporary services and care to minors.

The department of job and family services may apply to the United States secretary of health and human services for a federal grant under the " Child Abuse Prevention and Treatment Act," 42 U.S.C. 5116, to assist children's crisis care facilities certified under section 5103.13 of the Revised Code in providing temporary residential and other care to preteens.

Effective Date: 01-01-2001; 09-21-2006



Section 5103.14 - Enforcement powers.

The department of job and family services shall enforce sections 2151.39, 5103.15, and 5103.16 of the Revised Code.

Effective Date: 07-01-2000



Section 5103.15 - Agreements for temporary custody.

(A)

(1) The parents, guardian, or other persons having the custody of a child may enter into an agreement with any public children services agency or private child placing agency, whereby the child is placed without the approval of the juvenile court in the temporary custody of the agency for a period of time of up to thirty days, except that an agreement for temporary custody can be for a period of time of up to sixty days without court approval if the agreement is executed solely for the purpose of obtaining the adoption of a child who is less than six months of age on the date of the execution of the agreement.

(2) Except as provided in division (A)(3) of this section for agreements entered into to obtain the adoption of a child under the age of six months, any public children services agency or private child placing agency that obtains, without court approval, temporary custody of a child pursuant to an agreement executed in accordance with this division may request the juvenile court of the county in which the child has a residence or legal settlement for an original thirty-day extension of the temporary custody agreement. Upon the filing of a request for the extension of the temporary custody agreement, the juvenile court shall determine whether the extension is in the best interest of the child and may extend the temporary custody agreement for a period of thirty days beyond the initial thirty-day period for which court approval is not required by this division. The agency requesting the original extension shall file a case plan, prepared pursuant to section 2151.412 of the Revised Code, with the court at the same time that it files its request for an extension.

At the expiration of the original thirty-day extension period, the agency may request the juvenile court to grant an additional thirty-day extension of the temporary custody agreement. Upon the filing of the request for the additional extension, the juvenile court may extend the temporary custody agreement for a period of thirty days beyond the original thirty-day extension period if it determines that the additional extension is in the best interest of the child. The agency shall file an updated version of the child's case plan at the same time that it files its request for an additional extension.

At the expiration of an additional thirty-day extension period and at the expiration of the original thirty-day extension period if the agency does not request an additional thirty-day extension, the agency shall either return the child to the child's parents, guardian, or other person having custody of the child or file a complaint with the court pursuant to section 2151.27 of the Revised Code requesting temporary or permanent custody of the child. The complaint shall be accompanied by a case plan prepared in accordance with section 2151.412 of the Revised Code.

(3) Any public children services agency or private child placing agency that obtains, without court approval and solely for the purpose of obtaining the adoption of the child, temporary custody of a child who is under the age of six months pursuant to an agreement executed in accordance with this division may request the juvenile court in the county in which the child has a residence or legal settlement to grant a thirty day extension of the temporary custody agreement. Upon the filing of the request, the court shall determine whether the extension is in the best interest of the child and may extend the temporary custody agreement for a period of thirty days beyond the sixty day period for which the court approval is not required by this division. The agency requesting the extension shall file a case plan, prepared pursuant to section 2151.412 of the Revised Code, with the court at the same time that it files its request for an extension.

At the expiration of the thirty day extension, the agency shall either return the child to the parents, guardian, or other person having custody of the child or file a complaint with the court pursuant to section 2151.27 of the Revised Code requesting temporary or permanent custody of the child. The complaint shall be accompanied by a case plan prepared in accordance with section 2151.412 of the Revised Code.

(B)

(1) Subject to, except as provided in division (B)(2) of this section, juvenile court approval, the parents, guardian, or other persons having custody of a child may enter into an agreement with a public children services agency or private child placing agency surrendering the child into the permanent custody of the agency. An agency that enters into such an agreement may take and care for the child or place the child in a family home.

A private child placing agency or public children services agency that seeks permanent custody of a child pursuant to division (B)(1) of this section shall file a request with the juvenile court of the county in which the child has a residence or legal settlement for approval of the agency's permanent surrender agreement with the parents, guardian, or other persons having custody of the child. Not later than fourteen business days after the request is filed, the juvenile court shall determine whether the permanent surrender agreement is in the best interest of the child. The court may approve the permanent surrender agreement if it determines that the agreement is in the best interest of the child and, in the case of an agreement between a parent and an agency, the requirements of section 5103.151 of the Revised Code are met. The agency requesting the approval of the permanent surrender agreement shall file a case plan, prepared pursuant to section 2151.412 of the Revised Code, with the court at the same time that it files its request for the approval of the permanent surrender agreement.

(2) The parents of a child less than six months of age may enter into an agreement with a private child placing agency surrendering the child into the permanent custody of the agency without juvenile court approval if the agreement is executed solely for the purpose of obtaining the adoption of the child. The agency shall, not later than two business days after entering into the agreement, notify the juvenile court. The agency also shall notify the court not later than two business days after the agency places the child for adoption. The court shall journalize the notices it receives under division (B)(2) of this section.

(C) The agreements provided for in this section shall be in writing, on forms prescribed and furnished by the department, and may contain any proper and legal stipulations for proper care of the child, and may authorize the public children services agency or private child placing agency when such agreements are for permanent care and custody to appear in any proceeding for the legal adoption of the child, and consent to the child's adoption, as provided in section 3107.06 of the Revised Code. If an agreement for permanent care and custody of a child is executed, social and medical histories shall be completed in relation to the child in accordance with section 3107.09 of the Revised Code. The adoption order of the probate court judge made upon the consent shall be binding upon the child and the child's parents, guardian, or other person, as if those persons were personally in court and consented to the order, whether made party to the proceeding or not.

(D) An agreement entered into under this section by a parent under age eighteen is as valid as an agreement entered into by a parent age eighteen or older.

Effective Date: 09-18-1996



Section 5103.151 - Duties prospective parent of adoptee.

(A) As used in this section and in section 5103.152 of the Revised Code, "identifying information" has the same meaning as in section 3107.01 of the Revised Code.

(B) Except as provided in division (C) of this section, a parent of a minor who will be, if adopted, an adopted person as defined in section 3107.45 of the Revised Code shall do all of the following as a condition of a juvenile court approving the parent's agreement with a public children services agency or private child placing agency under division (B)(1) of section 5103.15 of the Revised Code:

(1) Appear personally before the court;

(2) Sign the component of the form prescribed under division (A)(1)(a) of section 3107.083 of the Revised Code;

(3) Check either the "yes" or "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code and sign that component;

(4) If the parent is the mother, complete and sign the component of the form prescribed under division (A)(1)(c) of section 3107.083 of the Revised Code.

At the time the parent signs the components of the form prescribed under divisions (A)(1)(a), (b), and (c) of section 3107.083 of the Revised Code, the parent may sign, if the parent chooses to do so, the components of the form prescribed under divisions (A)(1)(d), (e), and (f) of that section. After the parent signs the components required to be signed and any discretionary components the parent chooses to sign, the parent or agency shall file the form and agreement with the court. The court or agency shall give the parent a copy of the form and agreement. The court and agency shall keep a copy of the form and agreement in the court and agency's records. The agency shall file a copy of the form and agreement with the probate court with which a petition to adopt the child who is the subject of the agreement is filed.

The juvenile court shall question the parent to determine that the parent understands the adoption process, the ramifications of entering into a voluntary permanent custody surrender agreement, each component of the form prescribed under division (A)(1) of section 3107.083 of the Revised Code, and that the child and adoptive parent may receive identifying information about the parent in accordance with section 3107.47 of the Revised Code unless the parent checks the "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code or has a denial of release form filed with the department of health under section 3107.46 of the Revised Code. The court also shall question the parent to determine that the parent enters into the permanent custody surrender agreement voluntarily and any decisions the parent makes in filling out the form prescribed under division (A)(1) of section 3107.083 of the Revised Code are made voluntarily.

(C) A juvenile court may approve an agreement entered into under division (B)(1) of section 5103.15 of the Revised Code between a public children services agency or private child placing agency and the parents of a child who is less than six months of age and will be, if adopted, an adopted person as defined in section 3107.45 of the Revised Code without the parents personally appearing before the court if both parents do all of the following:

(1) Enter into the agreement with the agency;

(2) Sign the component of the form prescribed under division (A)(1)(a) of section 3107.083 of the Revised Code;

(3) Check either the "yes" or "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code and sign that component.

At the time the parents sign the components of the form prescribed under divisions (A)(1)(a) and (b) of section 3107.083 of the Revised Code, the mother shall complete and sign the component of the form prescribed under division (A)(1)(c) of that section and the agency shall provide the parents the opportunity to sign, if they choose to do so, the components of the form prescribed under divisions (A)(1)(d), (e), and (f) of that section. Not later than two business days after the parents enter into the agreements and sign the components of the form required to be signed and any discretionary components the parents choose to sign, the agency shall file the agreements and forms with the court. The agency shall give the parents a copy of the agreements and forms. At the time the agency files the agreements and forms with the court, the agency also shall file with the court all other documents the director of job and family services requires by rules adopted under division (D) of section 3107.083 of the Revised Code to be filed with the court. The court and agency shall keep a copy of the agreements, forms, and documents in the court and attorney's records. The agency shall file a copy of the agreements, forms, and documents with the probate court with which a petition to adopt the child who is the subject of the agreement is filed.

(D) Except as provided in division (E) of this section, a parent of a minor, who will be, if adopted, an adopted person as defined in section 3107.39 of the Revised Code, shall do all of the following as a condition of a juvenile court approving the parent's agreement with a public children services agency or private child placing agency under division (B)(1) of section 5103.15 of the Revised Code:

(1) Appear personally before the court;

(2) Sign the component of the form prescribed under division (B)(1)(a) of section 3107.081 of the Revised Code;

(3) If the parent is the mother, complete and sign the component of the form prescribed under division (B)(1)(b) of section 3107.083 of the Revised Code.

At the time the parent signs the components prescribed under division (B) (1)(a) and (b) of section 3107.081 of the Revised Code, the parent may sign, if the parent chooses to do so, the components of the form prescribed under divisions (B)(1)(c), (d), and (e) of that section. After the parent signs the components required to be signed and any discretionary components the parent chooses to sign, the parent or agency shall file the form and agreement with the court. The court or agency shall give the parent a copy of the form and agreement. The court and agency shall keep a copy of the form and agreement in the court and agency's records. The agency shall file a copy of the form and agreement with the probate court with which a petition to adopt the child who is the subject of the agreement is filed.

The juvenile court shall question the parent to determine that the parent understands the adoption process, the ramifications of entering into a voluntary permanent custody surrender agreement, and each component of the form prescribed under division (B)(1) of section 3107.083 of the Revised Code. The court also shall question the parent to determine that the parent enters into the permanent custody surrender agreement voluntarily and any decisions the parent makes in filling out the form are made voluntarily.

(E) A juvenile court may approve an agreement entered into under division (B)(1) of section 5103.15 of the Revised Code between a public children services agency or private child placing agency and the parent of a child who is less than six months of age and will be, if adopted, an adopted person as defined in section 3107.39 of the Revised Code without the parent personally appearing before the court if the parent does both of the following:

(1) Signs the component of the form prescribed under division (B)(1)(a) of section 3107.083 of the Revised Code;

(2) If the parent is the mother, completes and signs the component of the form prescribed under division (B)(1)(b) of section 3107.083 of the Revised Code.

At the time the parent signs that component, the agency shall provide the parent the opportunity to sign, if the parent chooses to do so, the components of the form prescribed under divisions (B)(1)(c), (d), and (e) of section 3107.083 of the Revised Code. Not later than two business days after the parent enters into the agreement and signs the components of the form required to be signed and any discretionary components the parent chooses to sign, the agency shall file the agreement and form with the court. The agency shall give the parent a copy of the agreement and form. At the time the agency files the agreement and form with the court, the agency also shall file with the court all other documents the director of job and family services requires by rules adopted under division (D) of section 3107.083 of the Revised Code to be filed with the court. The court and agency shall keep a copy of the agreement, form, and documents in the court and agency's records. The agency shall file a copy of the agreement, form, and documents with the probate court with which a petition to adopt the child who is the subject of the agreement is filed.

Effective Date: 07-01-2000



Section 5103.152 - Duties of assessor.

Not less than seventy-two hours before a public children services agency or private child placing agency enters into an agreement with a parent under division (B) of section 5103.15 of the Revised Code, an assessor shall meet in person with the parent and do both of the following:

(A) Provide the parent with a copy of the written materials about adoption prepared by the department of job and family services under division (C) of section 3107.083 of the Revised Code, discuss with the parent the adoption process and ramifications of a parent entering into a voluntary permanent custody surrender agreement, and provide the parent the opportunity to review the materials and ask questions about the materials, discussion, and related matters.

(B) Unless the child who is the subject of the agreement, if adopted, will be an adopted person as defined in section 3107.39 of the Revised Code, inform the parent that the parent's child and the adoptive parent may receive, in accordance with section 3107.47 of the Revised Code, identifying information about the parent that is contained in the child's adoption file maintained by the department of health unless the parent checks the "no" space provided on the component of the form prescribed under division (A)(1)(b) of section 3107.083 of the Revised Code or signs and has filed with the department a denial of release form prescribed under section 3107.50 of the Revised Code.

Effective Date: 07-01-2000



Section 5103.153 - Review hearing of agreement.

(A)

(1) A juvenile court shall conduct a review hearing of an agreement the court approves under division (B)(1) of section 5103.15 of the Revised Code once every seven months after the agreement is entered into if a final decree or interlocutory order of adoption for the child who is the subject of the agreement has not been issued or become final and the agreement is still in effect.

(2) A juvenile court shall conduct a review hearing of an agreement entered into under division (B)(2) of section 5103.15 of the Revised Code once every six months after the court is notified of the agreement if the agreement is still in effect and the court has not been notified that the child who is the subject of the agreement has been placed for adoption. The private child placing agency that entered into the agreement shall file a case plan, prepared pursuant to section 2151.412 of the Revised Code, with the court at the review hearing.

(B) A juvenile court shall give notice of a review hearing under division (A) of this section to each interested party. At the hearing, the court shall review the child's placement and custody arrangement. Based on the evidence presented at the hearing, the court may order that reasonable action be taken that the court determines is necessary and in the child's best interest or that an action that the court determines is not in the child's best interest be discontinued.

Effective Date: 09-18-1996



Section 5103.154 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 07-01-2004)



Section 5103.155 - Surplus in putative father registry fund used to promote adoption of children with special needs.

As used in this section, "children with special needs" has the same meaning as in rules adopted under section 5153.163 of the Revised Code.

If the department of job and family services determines that money in the putative father registry fund created under section 2101.16 of the Revised Code is more than is needed to perform its duties related to the putative father registry, the department may use surplus moneys in the fund to promote adoption of children with special needs.

Effective Date: 06-26-2003



Section 5103.16 - Certification reguired before associations and institutions may accept temporary or permanent custody of child.

That section 5103.16 of the Revised Code be amended as follows:

(A) Except as otherwise provided in this section, no child shall be placed or accepted for placement under any written or oral agreement or understanding that transfers or surrenders the legal rights, powers, or duties of the legal parent, parents, or guardian of the child into the temporary or permanent custody of any association or institution that is not certified by the department of job and family services under section 5103.03 of the Revised Code, without the written consent of the office in the department that oversees the interstate compact for placement of children established under section 5103.20 of the Revised Code or the interstate compact on the placement of children established under section 5103.23 of the Revised Code, as applicable, or by a commitment of a juvenile court, or by a commitment of a probate court as provided in this section. A child may be placed temporarily without written consent or court commitment with persons related by blood or marriage or in a legally licensed boarding home.

(B)

(1) Associations and institutions certified under section 5103.03 of the Revised Code for the purpose of placing children in free foster homes or for legal adoption shall keep a record of the temporary and permanent surrenders of children. This record shall be available for separate statistics, which shall include a copy of an official birth record and all information concerning the social, mental, and medical history of the children that will aid in an intelligent disposition of the children in case that becomes necessary because the parents or guardians fail or are unable to reassume custody.

(2) No child placed on a temporary surrender with an association or institution shall be placed permanently in a foster home or for legal adoption. All surrendered children who are placed permanently in foster homes or for adoption shall have been permanently surrendered, and a copy of the permanent surrender shall be a part of the separate record kept by the association or institution.

(C) Any agreement or understanding to transfer or surrender the legal rights, powers, or duties of the legal parent or parents and place a child with a person seeking to adopt the child under this section shall be construed to contain a promise by the person seeking to adopt the child to pay the expenses listed in divisions (C)(1), (2), and (4) of section 3107.055 of the Revised Code and, if the person seeking to adopt the child refuses to accept placement of the child, to pay the temporary costs of routine maintenance and medical care for the child in a hospital, foster home, or other appropriate place for up to thirty days or until other custody is established for the child, as provided by law, whichever is less.

(D) No child shall be placed or received for adoption or with intent to adopt unless placement is made by a public children services agency, an institution or association that is certified by the department of job and family services under section 5103.03 of the Revised Code to place children for adoption, or custodians in another state or foreign country, or unless all of the following criteria are met:

(1) Prior to the placement and receiving of the child, the parent or parents of the child personally have applied to, and appeared before, the probate court of the county in which the parent or parents reside, or in which the person seeking to adopt the child resides, for approval of the proposed placement specified in the application and have signed and filed with the court a written statement showing that the parent or parents are aware of their right to contest the decree of adoption subject to the limitations of section 3107.16 of the Revised Code;

(2) The court ordered an independent home study of the proposed placement to be conducted as provided in section 3107.031 of the Revised Code, and after completion of the home study, the court determined that the proposed placement is in the best interest of the child;

(3) The court has approved of record the proposed placement.

In determining whether a custodian has authority to place children for adoption under the laws of a foreign country, the probate court shall determine whether the child has been released for adoption pursuant to the laws of the country in which the child resides, and if the release is in a form that satisfies the requirements of the immigration and naturalization service of the United States department of justice for purposes of immigration to this country pursuant to section 101(b)(1)(F) of the "Immigration and Nationality Act," 75 Stat. 650 (1961), 8 U.S.C. 1101(b)(1)(F), as amended or reenacted.

If the parent or parents of the child are deceased or have abandoned the child, as determined under division (A) of section 3107.07 of the Revised Code, the application for approval of the proposed adoptive placement may be brought by the relative seeking to adopt the child, or by the department, board, or organization not otherwise having legal authority to place the orphaned or abandoned child for adoption, but having legal custody of the orphaned or abandoned child, in the probate court of the county in which the child is a resident, or in which the department, board, or organization is located, or where the person or persons with whom the child is to be placed reside. Unless the parent, parents, or guardian of the person of the child personally have appeared before the court and applied for approval of the placement, notice of the hearing on the application shall be served on the parent, parents, or guardian.

The consent to placement, surrender, or adoption executed by a minor parent before a judge of the probate court or an authorized deputy or referee of the court, whether executed within or outside the confines of the court, is as valid as though executed by an adult. A consent given as above before an employee of a children services agency that is licensed as provided by law, is equally effective, if the consent also is accompanied by an affidavit executed by the witnessing employee or employees to the effect that the legal rights of the parents have been fully explained to the parents, prior to the execution of any consent, and that the action was done after the birth of the child.

If the court approves a placement, the prospective adoptive parent with whom the child is placed has care, custody, and control of the child pending further order of the court.

(E)

(1) This section does not apply to an adoption by a stepparent, a grandparent, a grandparent's husband or wife, a legal custodian, or a guardian.

(2) As used in division (E)(1) of this section:

(a) "Legal custodian" means a person who has been granted the legal custody of a child by a court of competent jurisdiction.

(b) "Legal custody" has the same meaning as in section 2151.011 of the Revised Code or in any other substantially equivalent statute.

Amended by 129th General AssemblyFile No.78,HB 212, §1, eff. 5/22/2012.

Amended by 129th General AssemblyFile No.37,HB 92, §1, eff. 9/30/2011.

Effective Date: 07-01-2000; 09-21-2006; 2008 HB214 05-14-2008; 2008 SB163 08-14-2008



Section 5103.161 - Notification of foster caregiver or relative with custody of permanent custody motion or prospective adoption placement.

As used in this section, "permanent custody" has the same meaning as in section 2151.011 of the Revised Code.

If a private child placing agency or public children services agency has placed a child in a foster home or with a relative of the child, other than a parent of the child, the agency shall notify the child's foster caregiver or relative if the agency seeks permanent custody of the child, or, if the agency already has permanent custody of the child, seeks to place the child for adoption. The notice also shall inform the foster caregiver or relative that the foster caregiver or relative can be considered for adoption. If the foster caregiver or relative informs the agency that the foster caregiver or relative wants to adopt the child, the agency shall inform the foster caregiver or relative of the process for obtaining an application to adopt the child and that the child may be placed for adoption in another home even if the foster caregiver or relative submits the application. If the agency is given permanent custody of the child and the foster caregiver or relative has informed the agency of the foster caregiver's or relative's desire to adopt the child, the agency shall consider giving preference to an adult relative over a nonrelative caregiver when determining an adoptive placement for the child, provided the adult relative satisfies all relevant child protection standards and the agency determines that the placement is in the child's best interest.

Effective Date: 10-05-2000



Section 5103.162 - Qualified immunity of foster caregiver.

(A) Except as provided in division (B) of this section, a foster caregiver shall be immune from liability in a civil action to recover damages for injury, death, or loss to person or property allegedly caused by an act or omission in connection with a power, duty, responsibility, or authorization under this chapter or under rules adopted under authority of this chapter.

(B) The immunity described in division (A) of this section does not apply to a foster caregiver if, in relation to the act or omission in question, any of the following applies:

(1) The act or omission was manifestly outside the scope of the foster caregiver's power, duty, responsibility, or authorization.

(2) The act or omission was with malicious purpose, in bad faith, or in a wanton or reckless manner.

(3) Liability for the act or omission is expressly imposed by a section of the Revised Code.

Effective Date: 09-21-2006



Section 5103.17 - Advertising or inducments as to adoption or foster home placement.

Subject to section 5103.16 of the Revised Code, no person or government entity, other than a private child placing agency or private noncustodial agency certified by the department of job and family services under section 5103.03 of the Revised Code or a public children services agency, shall advertise that the person or government entity will adopt children or place them in foster homes, hold out inducements to parents to part with their offspring, or in any manner knowingly become a party to the separation of a child from the child's parents or guardians, except through a juvenile court or probate court commitment.

If the department of job and family services has reasonable cause to believe a violation of this section has been committed, the department shall notify the attorney general or the county prosecutor, city attorney, village solicitor, or other chief legal officer of the political subdivision in which the violation has allegedly occurred. On receipt of the notification, the attorney general, county prosecutor, city attorney, village solicitor, or other chief legal officer shall take action to enforce this section through injunctive relief or criminal charge.

Effective Date: 07-01-2000



Section 5103.18 - Pre-placement report of child welfare system information search.

(A)

(1) Prior to certification or recertification as a foster home under section 5103.03 of the Revised Code, a recommending agency shall obtain a summary report of a search of the uniform statewide automated child welfare information system, established under section 5101.13 of the Revised Code, from an entity listed in section 5101.132 of the Revised Code.

(2) Whenever a prospective foster parent or any other person eighteen years of age or older who resides with a prospective foster parent has resided in another state within the five-year period immediately prior to the date on which a criminal records check is requested for the person under division (A) of section 2151.86 of the Revised Code, the recommending agency shall request a check of the central registry of abuse and neglect of this state from the department of job and family services regarding the prospective foster parent or the person eighteen years of age or older who resides with the prospective foster parent to enable the agency to check any child abuse and neglect registry maintained by that other state. The recommending agency shall make the request and shall review the results of the check before the prospective foster parent may be finally approved for placement of a child. Information received pursuant to such a request shall be considered for purposes of this chapter as if it were a summary report required under division (A) of this section. The department of job and family services shall comply with any request to check the central registry that is similar to the request described in this division and that is received from any other state.

(B)

(1) The summary report required under division (A) of this section shall contain, if applicable, a chronological list of abuse and neglect determinations or allegations of which a person seeking to become a foster caregiver of a child is subject and in regards to which a public children services agency has done one of the following:

(a) Determined that abuse or neglect occurred;

(b) Initiated an investigation, and the investigation is ongoing;

(c) Initiated an investigation, and the agency was unable to determine whether abuse or neglect occurred.

(2) The summary report required under division (A) of this section shall not contain any of the following:

(a) An abuse and neglect determination of which a person seeking to become a foster caregiver of a child is subject and in regards to which a public children services agency determined that abuse or neglect did not occur;

(b) Information or reports the dissemination of which is prohibited by, or interferes with eligibility under, the "Child Abuse Prevention and Treatment Act," 88 Stat. 4 (1974), 42 U.S.C. 5101 et seq., as amended;

(c) The name of the person who or entity that made, or participated in the making of, the report of abuse or neglect.

(C)

(1) A foster home certification or recertification may be denied based on a summary report containing the information described under division (B)(1)(a) of this section, when considered within the totality of the circumstances.

(2) A foster home certification or recertification shall not be denied solely based on a summary report containing the information described under division (B)(1)(b) or (c) of this section.

(D) Not later than January 1, 2008, the director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code necessary for the implementation and execution of this section.

Effective Date: 09-21-2006; 2008 SB163 08-14-2008



Section 5103.19 - [Repealed].

Effective Date: 07-01-2000



Section 5103.20 - Interstate compact for placement of children adopted.

The interstate compact for the placement of children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

ARTICLE I. PURPOSE

The purpose of this compact is to:

(A) Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner.

(B) Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

(C) Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

(D) Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

(E) Provide for uniform data collection and information sharing between member states under this compact.

(F) Promote coordination between this compact, the Interstate Compacts for Juveniles, the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children otherwise subject to this compact.

(G) Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

(H) Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

ARTICLE II. DEFINITIONS

As used in this compact:

(A) "Approved placement" means the receiving state has determined after an assessment that the placement is both safe and suitable for the child and is in compliance with the applicable laws of the receiving state governing the placement of children therein.

(B) "Assessment" means an evaluation of a prospective placement to determine whether the placement meets the individualized needs of the child, including but not limited to the child's safety and stability, health and well-being, and mental, emotional, and physical development.

(C) "Child" means an individual who has not attained the age of eighteen (18).

(D) "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or rules of the Interstate Commission.

(E) "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in section 3 (c) of the Alaska Native Claims Settlement Act at 43 USC section 1602(c).

(F) "Interstate Commission for the Placement of Children" means the commission that is created under Article VIII of this compact and which is generally referred to as the Interstate Commission.

(G) "Jurisdiction" means the power and authority of a court to hear and decide matters.

(H) "Member state" means a state that has enacted this compact.

(I) "Non-custodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

(J) "Non-member state" means a state which has not enacted this compact.

(K) "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state including, but not limited to the name, date, and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

(L) "Placement" means the act by a public or private child placing agency intended to arrange for the care or custody of a child in another state.

(M) "Private child placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney that facilitates, causes, or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under color of state law.

(N) "Provisional placement" means that the receiving state has determined that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

(O) "Public child placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether they act on behalf of a state, county, municipality, or other governmental unit and which facilitates, causes, or is involved in the placement of a child from one state to another.

(P) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

(Q) "Relative" means someone who is related to the child as a parent, step-parent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a non-relative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.

(R) "Residential Facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care, and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions primarily educational in character, hospitals, or other medical facilities.

(S) "Rule" means a written directive, mandate, standard, or principle issued by the Interstate Commission promulgated pursuant to Article XI of this compact that is of general applicability and that implements, interprets or prescribes a policy or provision of the compact. "Rule" has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

(T) "Sending state" means the state from which the placement of a child is initiated.

(U) "Service member's permanent duty station" means the military installation where an active duty Armed Services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

(V) "Service member's state of local residence" means the state in which the active duty Armed Services member is considered a resident for tax and voting purposes.

(W) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other territory of the United States.

(X) "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency or status offenses of individuals who have not attained the age of eighteen (18).

(Y) "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this compact.

ARTICLE III. APPLICABILITY

(A) Except as otherwise provided in Article III, Section B, this compact shall apply to:

(1) The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state, provided, however, that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

(2) The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

(a) The child is being placed in a residential facility in another member state and is not covered under another compact; or

(b) The child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

(3) The interstate placement of any child by a public child placing agency or private child placing agency as defined in this compact as a preliminary step to a possible adoption.

(B) The provisions of this compact shall not apply to:

(1) The interstate placement of a child with a non-relative in a receiving state by a parent with the legal authority to make such a placement provided, however, that the placement is not intended to effectuate an adoption.

(2) The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state.

(3) The placement of a child, not subject to Article III, Section A, into a residential facility by his parent.

(4) The placement of a child with a non-custodial parent provided that:

(a) The non-custodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child; and

(b) The court in the sending state makes a written finding that placement with the non-custodial parent is in the best interests of the child; and

(c) The court in the sending state dismisses its jurisdiction over the child's case.

(5) A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

(6) Cases in which a U.S. citizen child living overseas with his family, at least one of whom is in the U.S. Armed Services, and who is stationed overseas, is removed and placed in a state.

(7) The sending of a child by a public child placing agency or a private child placing agency for a visit as defined by the rules of the Interstate Commission.

(C) For purposes of determining the applicability of this compact to the placement of a child with a family in the Armed Services, the public child placing agency or private child placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

(D) Nothing in this compact shall be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement or transfer of children, promulgate like rules to ensure the coordination of services, timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

ARTICLE IV. JURISDICTION

(A) The sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Such jurisdiction shall also include the power to order the return of the child to the sending state.

(B) When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

(C) In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:

(1) The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child placing agency in the receiving state; or

(2) The child is adopted; or

(3) The child reaches the age of majority under the laws of the sending state; or

(4) The child achieves legal independence pursuant to the laws of the sending state; or

(5) A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state; or

(6) An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or

(7) The public child placing agency of the sending state requests termination and has obtained the concurrence of the public child placing agency in the receiving the state.

(D) When a sending state court terminates its jurisdiction, the receiving state child placing agency shall be notified.

(E) Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which would be a violation of its laws.

(F) Nothing in this article shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

ARTICLE V. ASSESSMENTS

(A) Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child placing agency shall provide a written request for assessment to the receiving state.

(B) Prior to the sending, bringing, or causing a child to be sent or brought into a receiving state, the private child placing agency shall:

(1) Provide evidence that the applicable laws of the sending state have been complied with; and

(2) Certification that the consent or relinquishment is in compliance with applicable law of the birth parent's state of residence or, where permitted, the laws of the state of where the finalization of the adoption will occur; and

(3) Request through the public child placing agency in the sending state an assessment to be conducted in the receiving state; and

(4) Upon completion of the assessment, obtain the approval of the public child placing agency in the receiving state.

(C) The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

(D) Upon receipt of a request from the public child welfare agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child placing agency of the sending state may request a determination of whether the placement qualifies as a provisional placement.

(E) The public child placing agency in the receiving state may request from the public child placing agency or the private child placing agency in the sending state, and shall be entitled to receive supporting or additional information necessary to complete the assessment.

(F) The public child placing agency in the receiving state shall complete or arrange for the completion of the assessment within the timeframes established by the rules of the Interstate Commission.

(G) The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

ARTICLE VI. PLACEMENT AUTHORITY

(A) Except as provided in Article VI, Section C, no child subject to this compact shall be placed into a receiving state until approval for such placement is obtained.

(B) If the public child placing agency in the receiving state does not approve the proposed placement then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. Such determination is not subject to judicial review in the sending state.

(C) If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.

(1) The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable administrative procedures.

(2) If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved, provided however that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

ARTICLE VII. STATE RESPONSIBILITY

(A) For the interstate placement of a child made by a public child placing agency or state court:

(1) The public child placing agency in the sending state shall have financial responsibility for:

(a) The ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

(b) As determined by the public child placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state.

(2) The receiving state shall only have financial responsibility for:

(a) Any assessment conducted by the receiving state; and

(b) Supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child placing agencies of the receiving and sending state.

(3) Nothing in this provision shall prohibit public child placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

(B) For the placement of a child by a private child placing agency preliminary to a possible adoption, the private child placing agency shall be:

(1) Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

(2) Financially responsible for the child absent a contractual agreement to the contrary.

(C) A private child placing agency shall be responsible for any assessment conducted in the receiving state and any supervision conducted by the receiving state at the level required by the laws of the receiving state or the rules of the Interstate Commission.

(D) The public child placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

(E) The public child placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

(F) Nothing in this compact shall be construed as to limit the authority of the public child placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

(G) Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and Interstate Commission activities, through the creation of an advisory council or use of an existing body or board.

(H) Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

(I) The public child placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act ( 25 USC 1901 et seq.) for placements subject to the provisions of this compact, prior to placement.

(J) With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervisions of placements under this compact.

ARTICLE VIII. INTERSTATE COMMISSION FOR THE PLACEMENT OF CHILDREN

The member states hereby establish, by way of this compact, a commission known as the "Interstate Commission for the Placement of Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(A) Be joint commission of the member states and shall have the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

(B) Consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy related matters governed by this compact binding the state.

(1) Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

(2) A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(3) A representative shall not delegate a vote to another member state.

(4) A representative may delegate voting authority to another person from their state for a specified meeting.

(C) In addition to the commissioners of each member state, the Interstate Commission shall include persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. Such members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

(D) Establish an executive committee which shall have the authority to administer the day-to-day operations and administration of the Interstate Commission. It shall not have the power to engage in rulemaking.

ARTICLE IX. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(A) To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact.

(B) To provide for dispute resolution among member states.

(C) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, or actions.

(D) To enforce compliance with this compact or the bylaws or rules of the Interstate Commission pursuant to Article XII.

(E) Collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

(F) To establish and maintain offices as may be necessary for the transacting of its business.

(G) To purchase and maintain insurance and bonds.

(H) To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies, and rates of compensation.

(I) To establish and appoint committees and officers including, but not limited to, an executive committee as required by Article X.

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(M) To establish a budget and make expenditures.

(N) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(O) To report annually to the legislatures, governors, the judiciary, and state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(P) To coordinate and provide education, training, and public awareness regarding the interstate movement of children for officials involved in such activity.

(Q) To maintain books and records in accordance with the bylaws of the Interstate Commission.

(R) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

ARTICLE X. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(A) Bylaws:

(1) Within 12 months after the first Interstate Commission meeting, the Interstate Commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

(2) The Interstate Commission's bylaws and rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(B) Meetings:

(1) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states shall call additional meetings.

(2) Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

(a) Relate solely to the Interstate Commission's internal personnel practices and procedures; or

(b) Disclose matters specifically exempted from disclosure by federal law; or

(c) Disclose financial or commercial information which is privileged, proprietary, or confidential in nature; or

(d) Involve accusing a person of a crime, or formally censuring a person; or

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one or more persons; or

(f) Disclose investigative records compiled for law enforcement purposes; or

(g) Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

(3) For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission or by court order.

(4) The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

(C) Officers and Staff:

(1) The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

(2) The Interstate Commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

(D) Qualified Immunity, Defense and Indemnification:

(1) The Interstate Commission's staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

(a) The liability of the Interstate Commission's staff director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

(b) The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(c) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of the Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XI. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(A) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(B) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

(C) When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) Publish the proposed rule's entire text stating the reason(s) for that proposed rule; and

(2) Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available; and

(3) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(D) Rules promulgated by the Interstate Commission shall have the force and effect of statutory law and shall supersede any state law, rule or regulation to the extent of any conflict.

(E) Not later than 60 days after a rule is promulgated, an interested person may file a petition in the U.S. District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(F) If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

(G) The existing rules governing the operation of the Interstate Company on the Placement of Children superseded by this act shall be null and void no less than 12, but no more than 24 months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

(H) Within the first 12 months of operation, the Interstate Commission shall promulgate rules addressing the following:

(1) Transition rules;

(2) Forms and procedures;

(3) Time lines;

(4) Data collection and reporting;

(5) Rulemaking;

(6) Visitation;

(7) Progress reports/supervision;

(8) Sharing of information/confidentiality;

(9) Financing of the Interstate Commission;

(10) Mediation, arbitration and dispute resolution;

(11) Education, training and technical assistance;

(12) Enforcement;

(13) Coordination with other interstate compacts.

(I) Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

(1) The Interstate Commission may promulgate an emergency rule only if it is required to:

(a) Protect the children covered by this compact from an imminent threat to their health, safety and well-being; or

(b) Prevent loss of federal or state funds; or

(c) Meet a deadline for the promulgation of an administrative rule required by federal law.

(2) An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

(3) An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

ARTICLE XII. OVERSIGHT, DISPUTE RESOLUTION, ENFORCEMENT

(A) Oversight:

(1) The Interstate Commission shall oversee the administration and operations of the compact.

(2) The executive, legislative and judicial branches of state government in each member state shall enforce this compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall supercede state law, rules or regulations to the extent of any conflict therewith.

(3) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.

(4) The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order or other determination, however so captioned or classified, void as to the Interstate Commission, this compact, its bylaws or rules of the Interstate Commission.

(B) Dispute Resolution:

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

(C) Enforcement:

(1) If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws or rules, the Interstate Commission may:

(a) Provide remedial training and specific technical assistance; or

(b) Provide written notice to the defaulting state and other member states, of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; or

(c) By majority vote of the members, initiate against a defaulting member state legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees; or

(d) Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

ARTICLE XIII. FINANCING OF THE COMMISSION

(A) The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission which shall promulgate a rule binding upon all member states.

(C) The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XIV. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

(A) Any state is eligible to become a member state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 states. The effective date shall be the later of July 1, 2007 or upon enactment of the compact into law by the 35th state. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states.

(C) The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XV. WITHDRAWAL AND DISSOLUTION

(A) Withdrawal:

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same. The effective date of withdrawal shall be the effective date of the repeal of the statute.

(3) The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall then notify the other member states of the withdrawing state's intent to withdraw.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing stated reenacting the compact or upon such later date as determined by the members of the Interstate Commission.

(B) Dissolution of Compact:

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVI. SEVERABILITY AND CONSTRUCTION

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

(C) Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

ARTICLE XVII. BINDING EFFECT OF COMPACT AND OTHER LAWS

(A) Other Laws:

(1) Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact or its rules are superseded to the extent of the conflict.

(B) Binding Effect of the Compact:

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of the compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

ARTICLE XVIII. INDIAN TRIBES

Notwithstanding any other provision in this compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

Effective Date: 09-21-2006



Section 5103.21 - Department compact implementing rules.

The department of job and family services may adopt rules necessary for the implementation of section 5103.20 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.22 - State human services administration.

As used in division (B) of Article VIII of section 5103.20 of the Revised Code, "state human services administration" means the department of job and family services.

Effective Date: 09-21-2006



Section 5103.23 - Interstate Compact on Placement of Children.

The interstate compact on the placement of children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Article I. Purpose and Policy.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(A) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(B) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(C) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(D) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions.

As used in this compact:

(A) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(B) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(C) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(D) "Placement" means the arrangement for the care of a child in a family free or boarding home, or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective, or epileptic, or any institution primarily educational in character, and any hospital or other medical facility.

Article III. Conditions for Placement.

(A) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(B) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of the birth of the child;

(2) The identity and address or addresses of the parents or legal guardian;

(3) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child;

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(C) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to division (B) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(D) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article IV. Penalty for Illegal Placement.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article V. Retention of Jurisdiction.

(A) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(B) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(C) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (A) hereof.

Article VI. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(A) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(B) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article VII. Compact Administrator.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article VIII. Limitations.

This compact shall not apply to:

(A) The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(B) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article IX. Enactment and Withdrawal.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of congress, the government of Canada, or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article X. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the state affected as to all severable matters.

Effective Date: 2008 HB214 05-14-2008



Section 5103.231 - Determination of financial responsibility.

Financial responsibility for any child placed pursuant to the provisions of the interstate compact on the placement of children shall be determined in accordance with the provisions of Article V of section 5103.23 of the Revised Code. However, in the event of parental or complete default of performance thereunder, the provisions of laws fixing responsibility for the support of children also may be invoked.

Effective Date: 2008 HB214 05-14-2008



Section 5103.232 - Appropriate public authority.

The "appropriate public authorities" as used in Article III of the interstate compact on the placement of department of job and family services and that department shall receive and act with reference to notices required by said Article III.

Effective Date: 2008 HB214 05-14-2008



Section 5103.233 - Appropriate authority in receiving state.

As used in paragraph (A) of Article V of the interstate compact on the placement of children, the phrase "appropriate authority in the receiving state" with reference to this state shall mean the department of job and family services.

Effective Date: 2008 HB214 05-14-2008



Section 5103.234 - Agreements with other party states.

The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (B) of Article V of the interstate compact on the placement of children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state is subject to the approval of the director of budget and management. Any such agreement which contains a financial commitment or imposes a financial obligation on any subdivision of this state shall not be binding unless it has the approval in writing of the chief local fiscal officer.

Effective Date: 2008 HB214 05-14-2008



Section 5103.235 - Requirements for visitation, inspection, supervision of children.

Any requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state which may apply under Chapter 5103. of the Revised Code shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (B) of Article V of the interstate compact on the placement of children.

Effective Date: 2008 HB214 05-14-2008



Section 5103.236 - Jurisdiction of court.

Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article VI of the interstate compact on the placement of children and shall retain jurisdiction as provided in Article V thereof.

Effective Date: 2008 HB214 05-14-2008



Section 5103.237 - Executive head defined.

As used in Article VII of the interstate compact on the placement of children, the term "executive head" means the governor. The Governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article VII.

Effective Date: 2008 HB214 05-14-2008



Section 5103.24 - [Repealed].

Effective Date: 09-21-2006



Section 5103.25 - [Repealed].

Effective Date: 09-21-2006



Section 5103.26 - [Repealed].

Effective Date: 09-21-2006



Section 5103.27 - [Repealed].

Effective Date: 09-21-2006



Section 5103.28 - [Repealed].

Effective Date: 09-21-2006



Section 5103.30 - Ohio child welfare training program.

The Ohio child welfare training program is hereby established in the department of job and family services as a statewide program . The program shall provide all of the following:

(A) The training that section 3107.014 of the Revised Code requires an assessor to complete;

(B) The preplacement training that sections 5103.031 and 5103.033 of the Revised Code require a prospective foster caregiver to complete;

(C) The continuing training that sections 5103.032 and 5103.033 of the Revised Code require a foster caregiver to complete;

(D) The training that section 5153.122 of the Revised Code requires a PCSA caseworker to complete;

(E) The training that section 5153.123 of the Revised Code requires a PCSA caseworker supervisor to complete.

Effective Date: 09-21-2006



Section 5103.301 - Training made available to foster caregivers.

The Ohio child welfare training program shall make its preplacement and continuing training provided under divisions (B) and (C) of section 5103.30 of the Revised Code available to a prospective foster caregiver or foster caregiver without regard to the type of recommending agency from which the prospective foster caregiver or foster caregiver seeks a recommendation.

Effective Date: 09-21-2006



Section 5103.302 - Private agency enrollment conditioned on space.

The Ohio child welfare training program may condition a prospective foster caregiver or foster caregiver's enrollment in its preplacement and continuing training provided under divisions (B) and (C) of section 5103.30 of the Revised Code on the availability of space in the training if the prospective foster caregiver or foster caregiver's recommending agency is a private child placing agency or private noncustodial agency.

Effective Date: 09-21-2006



Section 5103.303 - Payment of department allowance to private agencies.

When the Ohio child welfare training program provides preplacement or continuing training to a prospective foster caregiver or foster caregiver whose recommending agency is a private child placing agency or private noncustodial agency, the department of job and family services shall not pay the Ohio child welfare training program the allowance the department would otherwise pay to the private child placing agency or private noncustodial agency under section 5103.0313 of the Revised Code for the training.

Effective Date: 09-21-2006



Section 5103.31 - Program coordinator to identify competencies needed.

Training provided under section 5103.30 of the Revised Code shall provide the knowledge, skill, and ability needed to do the jobs that the training is for. The Ohio child welfare training program coordinator shall identify the competencies needed to do the jobs that the training is for so that the training helps the development of those competencies. In addition, the training shall do all of the following:

(A) In the case of the training provided under division (A) of section 5103.30 of the Revised Code, comply with the rules adopted under section 3107.015 of the Revised Code;

(B) In the case of the preplacement training provided under division (B) of section 5103.30 of the Revised Code, comply with section 5103.039 of the Revised Code and division (A) of section 5103.0311 of the Revised Code;

(C) In the case of the continuing training provided under division (C) of section 5103.30 of the Revised Code, comply with rules adopted under division (C) of section 5103.0316 of the Revised Code;

(D) In the case of the training provided under divisions (D) and (E) of section 5103.30 of the Revised Code, comply with rules adopted under section 5153.124 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.32 - Funding Ohio child welfare training program.

(A) As used in this section:

(1) "Title IV-B" means Title IV-B of the "Social Security Act of 1967," 81 Stat. 821, 42 U.S.C. 620, as amended.

(2) "Title IV-E" means Title IV-E of the "Social Security Act," 94 Stat. 501, 42 U.S.C. 670(1980).

(3) "Title XX" has the same meaning as in section 5101.46 of the Revised Code.

(B) For purposes of adequately funding the Ohio child welfare training program, the department of job and family services may use any of the following:

(1) The federal financial participation funds withheld pursuant to division (E) of section 5101.141 of the Revised Code in an amount determined by the department;

(2) Funds available under Title XX, Title IV-B, and Title IV-E to pay for training costs;

(3) Other available state or federal funds;

(4) Funds that a person, including a foundation, makes available for the program.

Effective Date: 09-21-2006



Section 5103.33 - Child welfare training implementing rules.

The director of job and family services shall adopt rules under Chapter 119. of the Revised Code as necessary to implement the Ohio child welfare training program.

Effective Date: 09-21-2006



Section 5103.34 - Department to monitor training program.

The department of job and family services shall monitor and evaluate the Ohio child welfare training program to ensure that the program satisfies all of the requirements established by law enacted by the general assembly regarding the program and rules adopted under section 5103.33 of the Revised Code. As part of the monitoring and evaluation, the department shall ensure that the training provided under section 5103.30 of the Revised Code meets all of the requirements of section 5103.31 of the Revised Code, including the requirement that the training be competency based.

Effective Date: 09-21-2006



Section 5103.35 - Training coordinator.

Each fiscal biennium, the department of job and family services shall contract with an entity to serve as the Ohio child welfare training program coordinator. The department shall select the entity with which to contract from the entities that submit a proposal that meets, as determined under section 5103.362 of the Revised Code, the requirements of the request for proposals issued under section 5103.36 of the Revised Code. The department may contract with the entity the department contracted with the previous fiscal biennium even though no request for proposals is issued if, as specified in section 5103.361 of the Revised Code, a request for proposals is not required for the upcoming fiscal biennium.

A contract entered into under this section shall be effective on the first day of the fiscal biennium for which it is entered into and terminate on the last day of that fiscal biennium. The contract shall require the coordinator to perform the duties specified in section 5103.37 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.36 - Biennial request for proposals as training coordinator.

The department of job and family services shall develop and issue or cause to be issued a request for proposals for an entity to serve as the Ohio child welfare training program coordinator. The department shall develop the request for proposals in consultation with individuals solicited under section 5103.365 of the Revised Code. The request for proposals shall explain the types of duties of the coordinator.

Effective Date: 09-21-2006



Section 5103.361 - Requests for proposals to serve as training coordinator.

(A) Except as provided in division (B) of this section, the request for proposals required by section 5103.36 of the Revised Code shall be developed and issued before the beginning of each fiscal biennium.

(B) The department is not required to develop and issue or cause to be issued the request for proposals before the beginning of a fiscal biennium if both of the following are the case:

(1) The department developed and issued or caused to be issued such a request for proposals before at least one of the three previous fiscal biennia;

(2) The department and entity under contract to serve as the Ohio child welfare training program coordinator contract for that entity to continue serving as the coordinator for the upcoming fiscal biennium.

Effective Date: 09-21-2006



Section 5103.362 - Reviewing responses to request for proposals.

After considering recommendations from the individuals solicited under section 5103.363 of the Revised Code, the department of job and family services shall determine which of the proposals received in response to a request for proposals issued under section 5103.36 of the Revised Code meet the requirements of the request.

Effective Date: 09-21-2006



Section 5103.363 - Consultation and recommendation duties.

The director of job and family services shall solicit representatives from all of the following organizations to perform the consultation and recommendation duties under sections 5103.36 and 5103.362 of the Revised Code:

(A) Regional training centers established under section 5103.42 of the Revised Code;

(B) Staff of public children services agencies;

(C) Staff of the state department of job and family services;

(D) A statewide organization that represents the interests of public children services agencies.

Effective Date: 09-21-2006



Section 5103.37 - Training coordinator for child welfare training program - duties.

The Ohio child welfare training program coordinator shall do all the following pursuant to the contract entered into under section 5103.35 of the Revised Code:

(A) Manage, coordinate, and evaluate all of the program's training provided under section 5103.30 of the Revised Code;

(B) Develop curriculum, resources, and products for the training;

(C) Provide fiscal management and technical assistance to regional training centers established under section 5103.42 of the Revised Code;

(D) Cooperate with the regional training centers to schedule sessions for the training, provide notices of the training sessions, and provide training materials for the sessions;

(E) Employ and compensate instructors for the training;

(F) Create individual training needs assessments for use pursuant to sections 5153.125 and 5153.126 of the Revised Code;

(G) Provide staff for the Ohio child welfare training program steering committee established under section 5103.39 of the Revised Code;

(H) Conduct any other activities necessary for the development, implementation, and management of the program as specified in the contract.

Effective Date: 09-21-2006



Section 5103.38 - Overseeing training coordinator.

The department of job and family services shall oversee the Ohio child welfare training program coordinator's development, implementation, and management of the Ohio child welfare training program.

Effective Date: 09-21-2006



Section 5103.39 - Training program steering committee.

The director of job and family services shall establish the Ohio child welfare training program steering committee. Sections 101.82 to 101.87 of the Revised Code do not apply to the committee.

Effective Date: 09-21-2006



Section 5103.391 - Appointment of members.

The director of job and family services shall appoint all of the following to serve on the Ohio child welfare training program steering committee:

(A) Employees of the department of job and family services;

(B) One representative of each of the regional training centers established under section 5103.42 of the Revised Code;

(C) One representative of a statewide organization that represents the interests of public children services agencies;

(D) One representative of the Ohio child welfare training program coordinator;

(E) Two current foster caregivers certified by the department of job and family services under section 5103.03 of the Revised Code;

(F) Employees of public children services agencies.

Effective Date: 09-21-2006; 2008 HB214 05-14-2008



Section 5103.40 - Ohio child welfare program steering committee.

The Ohio child welfare training program steering committee shall do all of the following:

(A) Following procedures the committee shall establish, adopt, amend, and rescind by-laws as necessary regarding the committee's governance, frequency of meetings, and other matters concerning the committee's operation;

(B) Conduct strategic planning activities regarding the Ohio child welfare training program;

(C) Provide the department of job and family services and Ohio child welfare training program coordinator recommendations regarding the program's operation;

(D) After reviewing individual training needs assessments completed under sections 5153.125 and 5153.126 of the Revised Code, consult with the Ohio child welfare training program coordinator on the design and content of the training that the program provides pursuant to divisions (D) and (E) of section 5103.30 of the Revised Code;

(E) Review curricula created for the training provided under section 5103.30 of the Revised Code;

(F) Provide the department recommendations regarding the curricula reviewed under division (E) of this section as the committee determines necessary for the training to be relevant to the needs of the child welfare field;

(G) Evaluate the training and provide the department recommendations as the committee determines necessary for the training to be able to enable all of the following:

(1) Assessors to satisfy the training requirement of section 3107.014 of the Revised Code;

(2) Prospective foster caregivers and foster caregivers to satisfy the preplacement and continuing training requirements of sections 5103.031, 5103.032, and 5103.033 of the Revised Code;

(3) PCSA caseworkers to satisfy the training requirements of section 5153.122 of the Revised Code;

(4) PCSA caseworker supervisors to satisfy the training requirements of section 5153.123 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.41 - Designating training regions.

Prior to the beginning of the fiscal biennium that first follows October 5, 2000, the department of job and family services, in consultation with the Ohio child welfare training program steering committee, shall designate eight training regions in the state. The department, at times it selects, shall review the composition of the training regions. The committee, at times it selects, shall also review the training regions' composition and provide the department recommendations on changes. The department may change the composition of the training regions as the department considers necessary. Each training region shall contain only one regional training center established and maintained under section 5103.42 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.42 - Maintaining regional training centers.

Prior to the beginning of the fiscal biennium that first follows October 5, 2000, the public children services agencies of Athens, Cuyahoga, Franklin, Greene, Guernsey, Hamilton, Lucas, and Summit counties shall each establish and maintain a regional training center. At any time after the beginning of that biennium, the department of job and family services, on the recommendation of the Ohio child welfare training program steering committee, may direct a public children services agency to establish and maintain a training center to replace the center established by an agency under this section. There may be no more and no less than eight centers in existence at any time. The department may make a grant to a public children services agency that establishes and maintains a regional training center under this section for the purpose of wholly or partially subsidizing the operation of the center. The department shall specify in the grant all of the center's duties, including the duties specified in section 5103.422 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.421 - Training center manager.

The executive director of each public children services agency required to establish and maintain a regional training center shall appoint a manager to operate the training center in accordance with section 5103.422 of the Revised Code.

Effective Date: 09-21-2006



Section 5103.422 - Regional training center's responsibilities.

A regional training center's responsibilities shall include all of the following:

(A) Securing facilities suitable for conducting the training provided under section 5103.30 of the Revised Code;

(B) Providing administrative services and paying all administrative costs related to the conduct of the training ;

(C) Maintaining a database of the data contained in the individual training needs assessments for each PCSA caseworker and PCSA caseworker supervisor employed by a public children services agency located in the training region served by the center;

(D) Analyzing training needs of PCSA caseworkers and PCSA caseworker supervisors employed by a public children services agency located in the training region served by the center;

(E) Coordinating the training at the center with the Ohio child welfare training program coordinator.

Effective Date: 09-21-2006



Section 5103.99 - Penalty.

(A) Whoever violates section 5103.03 of the Revised Code shall be fined not less than five hundred nor more than one thousand dollars.

(B) Whoever violates section 5103.15, 5103.16, or 5103.17 of the Revised Code shall be fined not less than five hundred nor more than one thousand dollars or imprisoned not more than six months, or both.

Effective Date: 03-14-2003






Chapter 5104 - CHILD DAY-CARE

Section 5104.01 - [Effective Until 1/1/2014] Child day-care definitions.

As used in this chapter:

(A) "Administrator" means the person responsible for the daily operation of a center or type A home. The administrator and the owner may be the same person.

(B) "Approved child day camp" means a child day camp approved pursuant to section 5104.22 of the Revised Code.

(C) "Authorized provider" means a person authorized by a county director of job and family services to operate a certified type B family day-care home.

(D) "Border state child care provider" means a child care provider that is located in a state bordering Ohio and that is licensed, certified, or otherwise approved by that state to provide child care.

(E) "Career pathways model" means an alternative pathway to meeting the requirements to be a child-care staff member or administrator that does both of the following:

(1) Uses a framework approved by the director of job and family services to document formal education, training, experience, and specialized credentials and certifications ;

(2) Allows the child-care staff member or administrator to achieve a designation as an early childhood professional level one, two, three, four, five, or six.

(F) "Caretaker parent" means the father or mother of a child whose presence in the home is needed as the caretaker of the child, a person who has legal custody of a child and whose presence in the home is needed as the caretaker of the child, a guardian of a child whose presence in the home is needed as the caretaker of the child, and any other person who stands in loco parentis with respect to the child and whose presence in the home is needed as the caretaker of the child.

(G) "Certified type B family day-care home" and "certified type B home" mean a type B family day-care home that is certified by the director of the county department of job and family services pursuant to section 5104.11 of the Revised Code to receive public funds for providing child care pursuant to this chapter and any rules adopted under it.

(H) "Chartered nonpublic school" means a school that meets standards for nonpublic schools prescribed by the state board of education for nonpublic schools pursuant to section 3301.07 of the Revised Code.

(I) "Child" includes an infant, toddler, preschool-age child, or school-age child.

(J) "Child care block grant act" means the "Child Care and Development Block Grant Act of 1990," established in section 5082 of the "Omnibus Budget Reconciliation Act of 1990," 104 Stat. 1388-236 (1990), 42 U.S.C. 9858, as amended.

(K) "Child day camp" means a program in which only school-age children attend or participate, that operates for no more than seven hours per day, that operates only during one or more public school district's regular vacation periods or for no more than fifteen weeks during the summer, and that operates outdoor activities for each child who attends or participates in the program for a minimum of fifty per cent of each day that children attend or participate in the program, except for any day when hazardous weather conditions prevent the program from operating outdoor activities for a minimum of fifty per cent of that day. For purposes of this division, the maximum seven hours of operation time does not include transportation time from a child's home to a child day camp and from a child day camp to a child's home.

(L) "Child care" means administering to the needs of infants, toddlers, preschool-age children, and school-age children outside of school hours by persons other than their parents or guardians, custodians, or relatives by blood, marriage, or adoption for any part of the twenty-four-hour day in a place or residence other than a child's own home.

(M) "Child day-care center" and "center" mean any place in which child care or publicly funded child care is provided for thirteen or more children at one time or any place that is not the permanent residence of the licensee or administrator in which child care or publicly funded child care is provided for seven to twelve children at one time. In counting children for the purposes of this division, any children under six years of age who are related to a licensee, administrator, or employee and who are on the premises of the center shall be counted. "Child day-care center" and "center" do not include any of the following:

(1) A place located in and operated by a hospital, as defined in section 3727.01 of the Revised Code, in which the needs of children are administered to, if all the children whose needs are being administered to are monitored under the on-site supervision of a physician licensed under Chapter 4731. of the Revised Code or a registered nurse licensed under Chapter 4723. of the Revised Code, and the services are provided only for children who, in the opinion of the child's parent, guardian, or custodian, are exhibiting symptoms of a communicable disease or other illness or are injured;

(2) A child day camp;

(3) A place that provides child care, but not publicly funded child care, if all of the following apply:

(a) An organized religious body provides the child care;

(b) A parent, custodian, or guardian of at least one child receiving child care is on the premises and readily accessible at all times;

(c) The child care is not provided for more than thirty days a year;

(d) The child care is provided only for preschool-age and school-age children.

(N) "Child care resource and referral service organization" means a community-based nonprofit organization that provides child care resource and referral services but not child care.

(O) "Child care resource and referral services" means all of the following services:

(1) Maintenance of a uniform data base of all child care providers in the community that are in compliance with this chapter, including current occupancy and vacancy data;

(2) Provision of individualized consumer education to families seeking child care;

(3) Provision of timely referrals of available child care providers to families seeking child care;

(4) Recruitment of child care providers;

(5) Assistance in the development, conduct, and dissemination of training for child care providers and provision of technical assistance to current and potential child care providers, employers, and the community;

(6) Collection and analysis of data on the supply of and demand for child care in the community;

(7) Technical assistance concerning locally, state, and federally funded child care and early childhood education programs;

(8) Stimulation of employer involvement in making child care more affordable, more available, safer, and of higher quality for their employees and for the community;

(9) Provision of written educational materials to caretaker parents and informational resources to child care providers;

(10) Coordination of services among child care resource and referral service organizations to assist in developing and maintaining a statewide system of child care resource and referral services if required by the department of job and family services;

(11) Cooperation with the county department of job and family services in encouraging the establishment of parent cooperative child care centers and parent cooperative type A family day-care homes.

(P) "Child-care staff member" means an employee of a child day-care center or type A family day-care home who is primarily responsible for the care and supervision of children. The administrator may be a part-time child-care staff member when not involved in other duties.

(Q) "Drop-in child day-care center," "drop-in center," "drop-in type A family day-care home," and "drop-in type A home" mean a center or type A home that provides child care or publicly funded child care for children on a temporary, irregular basis.

(R) "Employee" means a person who either:

(1) Receives compensation for duties performed in a child day-care center or type A family day-care home;

(2) Is assigned specific working hours or duties in a child day-care center or type A family day-care home.

(S) "Employer" means a person, firm, institution, organization, or agency that operates a child day-care center or type A family day-care home subject to licensure under this chapter.

(T) "Federal poverty line" means the official poverty guideline as revised annually in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(U) "Head start program" means a comprehensive child development program that receives funds distributed under the "Head Start Act," 95 Stat. 499 (1981), 42 U.S.C.A. 9831, as amended, and is licensed as a child day-care center.

(V) "Income" means gross income, as defined in section 5107.10 of the Revised Code, less any amounts required by federal statutes or regulations to be disregarded.

(W) "Indicator checklist" means an inspection tool, used in conjunction with an instrument-based program monitoring information system, that contains selected licensing requirements that are statistically reliable indicators or predictors of a child day-care center or type A family day-care home's compliance with licensing requirements.

(X) "Infant" means a child who is less than eighteen months of age.

(Y) "In-home aide" means a person who does not reside with the child but provides care in the child's home and is certified by a county director of job and family services pursuant to section 5104.12 of the Revised Code to provide publicly funded child care to a child in a child's own home pursuant to this chapter and any rules adopted under it.

(Z) "Instrument-based program monitoring information system" means a method to assess compliance with licensing requirements for child day-care centers and type A family day-care homes in which each licensing requirement is assigned a weight indicative of the relative importance of the requirement to the health, growth, and safety of the children that is used to develop an indicator checklist.

(AA) "License capacity" means the maximum number in each age category of children who may be cared for in a child day-care center or type A family day-care home at one time as determined by the director of job and family services considering building occupancy limits established by the department of commerce, amount of available indoor floor space and outdoor play space, and amount of available play equipment, materials, and supplies. For the purposes of a provisional license issued under this chapter, the director shall also consider the number of available child-care staff members when determining "license capacity" for the provisional license.

(BB) "Licensed child care program" means any of the following:

(1) A child day-care center licensed by the department of job and family services pursuant to this chapter;

(2) A type A family day-care home licensed by the department of job and family services pursuant to this chapter;

(3) A type B family day-care home certified by a county department of job and family services pursuant to this chapter;

(4) A licensed preschool program or licensed school child program.

(CC) "Licensed preschool program" or "licensed school child program" means a preschool program or school child program, as defined in section 3301.52 of the Revised Code, that is licensed by the department of education pursuant to sections 3301.52 to 3301.59 of the Revised Code.

(DD) "Licensee" means the owner of a child day-care center or type A family day-care home that is licensed pursuant to this chapter and who is responsible for ensuring its compliance with this chapter and rules adopted pursuant to this chapter.

(EE) "Operate a child day camp" means to operate, establish, manage, conduct, or maintain a child day camp.

(FF) "Owner" includes a person, as defined in section 1.59 of the Revised Code, or government entity.

(GG) "Parent cooperative child day-care center," "parent cooperative center," "parent cooperative type A family day-care home," and "parent cooperative type A home" mean a corporation or association organized for providing educational services to the children of members of the corporation or association, without gain to the corporation or association as an entity, in which the services of the corporation or association are provided only to children of the members of the corporation or association, ownership and control of the corporation or association rests solely with the members of the corporation or association, and at least one parent-member of the corporation or association is on the premises of the center or type A home during its hours of operation.

(HH) "Part-time child day-care center," "part-time center," "part-time type A family day-care home," and "part-time type A home" mean a center or type A home that provides child care or publicly funded child care for no more than four hours a day for any child.

(II) "Place of worship" means a building where activities of an organized religious group are conducted and includes the grounds and any other buildings on the grounds used for such activities.

(JJ) " Preschool-age child" means a child who is three years old or older but is not a school-age child.

(KK) "Protective child care" means publicly funded child care for the direct care and protection of a child to whom either of the following applies:

(1) A case plan prepared and maintained for the child pursuant to section 2151.412 of the Revised Code indicates a need for protective care and the child resides with a parent, stepparent, guardian, or another person who stands in loco parentis as defined in rules adopted under section 5104.38 of the Revised Code;

(2) The child and the child's caretaker either temporarily reside in a facility providing emergency shelter for homeless families or are determined by the county department of job and family services to be homeless, and are otherwise ineligible for publicly funded child care.

(LL) "Publicly funded child care" means administering to the needs of infants, toddlers, preschool-age children, and school-age children under age thirteen during any part of the twenty-four-hour day by persons other than their caretaker parents for remuneration wholly or in part with federal or state funds, including funds available under the child care block grant act, Title IV-A, and Title XX, distributed by the department of job and family services.

(MM) "Religious activities" means any of the following: worship or other religious services; religious instruction; Sunday school classes or other religious classes conducted during or prior to worship or other religious services; youth or adult fellowship activities; choir or other musical group practices or programs; meals; festivals; or meetings conducted by an organized religious group.

(NN) " School-age child" means a child who is enrolled in or is eligible to be enrolled in a grade of kindergarten or above but is less than fifteen years old.

(OO) " School-age child care center" and " school-age child type A home" mean a center or type A home that provides child care for school-age children only and that does either or both of the following:

(1) Operates only during that part of the day that immediately precedes or follows the public school day of the school district in which the center or type A home is located;

(2) Operates only when the public schools in the school district in which the center or type A home is located are not open for instruction with pupils in attendance.

(PP) "Serious risk noncompliance" means a licensure or certification rule violation that leads to a great risk of harm to, or death of, a child, and is observable, not inferable.

(QQ) "State median income" means the state median income calculated by the department of development pursuant to division (A)(1)(g) of section 5709.61 of the Revised Code.

(RR) "Title IV-A" means Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C. 601, as amended.

(SS) "Title XX" means Title XX of the "Social Security Act," 88 Stat. 2337 (1974), 42 U.S.C. 1397, as amended.

(TT) "Toddler" means a child who is at least eighteen months of age but less than three years of age.

(UU) "Type A family day-care home" and "type A home" mean a permanent residence of the administrator in which child care or publicly funded child care is provided for seven to twelve children at one time or a permanent residence of the administrator in which child care is provided for four to twelve children at one time if four or more children at one time are under two years of age. In counting children for the purposes of this division, any children under six years of age who are related to a licensee, administrator, or employee and who are on the premises of the type A home shall be counted. "Type A family day-care home" and "type A home" do not include any child day camp.

(VV) "Type B family day-care home" and "type B home" mean a permanent residence of the provider in which child care is provided for one to six children at one time and in which no more than three children are under two years of age at one time. In counting children for the purposes of this division, any children under six years of age who are related to the provider and who are on the premises of the type B home shall be counted. "Type B family day-care home" and "type B home" do not include any child day camp.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2003 HB95 06-26-2003; 05-18-2005; 06-30-2005; 09-21-2006

This section is set out twice. See also §5104.012, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.01 - [Effective 1/1/2014] Child day-care definitions.

As used in this chapter:

(A) "Administrator" means the person responsible for the daily operation of a center , type A home, or type B home. The administrator and the owner may be the same person.

(B) "Approved child day camp" means a child day camp approved pursuant to section 5104.22 of the Revised Code.

(C)

"Border state child care provider" means a child care provider that is located in a state bordering Ohio and that is licensed, certified, or otherwise approved by that state to provide child care.

(D) "Career pathways model" means an alternative pathway to meeting the requirements to be a child-care staff member or administrator that does both of the following:

(1) Uses a framework approved by the director of job and family services to document formal education, training, experience, and specialized credentials and certifications;

(2) Allows the child-care staff member or administrator to achieve a designation as an early childhood professional level one, two, three, four, five, or six.

(E) "Caretaker parent" means the father or mother of a child whose presence in the home is needed as the caretaker of the child, a person who has legal custody of a child and whose presence in the home is needed as the caretaker of the child, a guardian of a child whose presence in the home is needed as the caretaker of the child, and any other person who stands in loco parentis with respect to the child and whose presence in the home is needed as the caretaker of the child.

(F) "Chartered nonpublic school" means a school that meets standards for nonpublic schools prescribed by the state board of education for nonpublic schools pursuant to section 3301.07 of the Revised Code.

(G) "Child" includes an infant, toddler, preschool-age child, or school-age child.

(H) "Child care block grant act" means the "Child Care and Development Block Grant Act of 1990," established in section 5082 of the "Omnibus Budget Reconciliation Act of 1990," 104 Stat. 1388-236 (1990), 42 U.S.C. 9858, as amended.

(I) "Child day camp" means a program in which only school-age children attend or participate, that operates for no more than seven hours per day, that operates only during one or more public school district's regular vacation periods or for no more than fifteen weeks during the summer, and that operates outdoor activities for each child who attends or participates in the program for a minimum of fifty per cent of each day that children attend or participate in the program, except for any day when hazardous weather conditions prevent the program from operating outdoor activities for a minimum of fifty per cent of that day. For purposes of this division, the maximum seven hours of operation time does not include transportation time from a child's home to a child day camp and from a child day camp to a child's home.

(J) "Child care" means administering to the needs of infants, toddlers, preschool-age children, and school-age children outside of school hours by persons other than their parents or guardians, custodians, or relatives by blood, marriage, or adoption for any part of the twenty-four-hour day in a place or residence other than a child's own home.

(K) "Child day-care center" and "center" mean any place in which child care or publicly funded child care is provided for thirteen or more children at one time or any place that is not the permanent residence of the licensee or administrator in which child care or publicly funded child care is provided for seven to twelve children at one time. In counting children for the purposes of this division, any children under six years of age who are related to a licensee, administrator, or employee and who are on the premises of the center shall be counted. "Child day-care center" and "center" do not include any of the following:

(1) A place located in and operated by a hospital, as defined in section 3727.01 of the Revised Code, in which the needs of children are administered to, if all the children whose needs are being administered to are monitored under the on-site supervision of a physician licensed under Chapter 4731. of the Revised Code or a registered nurse licensed under Chapter 4723. of the Revised Code, and the services are provided only for children who, in the opinion of the child's parent, guardian, or custodian, are exhibiting symptoms of a communicable disease or other illness or are injured;

(2) A child day camp;

(3) A place that provides child care, but not publicly funded child care, if all of the following apply:

(a) An organized religious body provides the child care;

(b) A parent, custodian, or guardian of at least one child receiving child care is on the premises and readily accessible at all times;

(c) The child care is not provided for more than thirty days a year;

(d) The child care is provided only for preschool-age and school-age children.

(L) "Child care resource and referral service organization" means a community-based nonprofit organization that provides child care resource and referral services but not child care.

(M) "Child care resource and referral services" means all of the following services:

(1) Maintenance of a uniform data base of all child care providers in the community that are in compliance with this chapter, including current occupancy and vacancy data;

(2) Provision of individualized consumer education to families seeking child care;

(3) Provision of timely referrals of available child care providers to families seeking child care;

(4) Recruitment of child care providers;

(5) Assistance in the development, conduct, and dissemination of training for child care providers and provision of technical assistance to current and potential child care providers, employers, and the community;

(6) Collection and analysis of data on the supply of and demand for child care in the community;

(7) Technical assistance concerning locally, state, and federally funded child care and early childhood education programs;

(8) Stimulation of employer involvement in making child care more affordable, more available, safer, and of higher quality for their employees and for the community;

(9) Provision of written educational materials to caretaker parents and informational resources to child care providers;

(10) Coordination of services among child care resource and referral service organizations to assist in developing and maintaining a statewide system of child care resource and referral services if required by the department of job and family services;

(11) Cooperation with the county department of job and family services in encouraging the establishment of parent cooperative child care centers and parent cooperative type A family day-care homes.

(N) "Child-care staff member" means an employee of a child day-care center or type A family day-care home who is primarily responsible for the care and supervision of children. The administrator may be a part-time child-care staff member when not involved in other duties.

(O) "Drop-in child day-care center," "drop-in center," "drop-in type A family day-care home," and "drop-in type A home" mean a center or type A home that provides child care or publicly funded child care for children on a temporary, irregular basis.

(P) "Employee" means a person who either:

(1) Receives compensation for duties performed in a child day-care center or type A family day-care home;

(2) Is assigned specific working hours or duties in a child day-care center or type A family day-care home.

(Q) "Employer" means a person, firm, institution, organization, or agency that operates a child day-care center or type A family day-care home subject to licensure under this chapter.

(R) "Federal poverty line" means the official poverty guideline as revised annually in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(S) "Head start program" means a comprehensive child development program that receives funds distributed under the "Head Start Act," 95 Stat. 499 (1981), 42 U.S.C.A. 9831, as amended, and is licensed as a child day-care center.

(T) "Income" means gross income, as defined in section 5107.10 of the Revised Code, less any amounts required by federal statutes or regulations to be disregarded.

(U) "Indicator checklist" means an inspection tool, used in conjunction with an instrument-based program monitoring information system, that contains selected licensing requirements that are statistically reliable indicators or predictors of a child day-care center's type A family day-care home's, or licensed type B family day-care home's compliance with licensing requirements.

(V) "Infant" means a child who is less than eighteen months of age.

(W) "In-home aide" means a person who does not reside with the child but provides care in the child's home and is certified by a county director of job and family services pursuant to section 5104.12 of the Revised Code to provide publicly funded child care to a child in a child's own home pursuant to this chapter and any rules adopted under it.

(X) "Instrument-based program monitoring information system" means a method to assess compliance with licensing requirements for child day-care centers , type A family day-care homes, and licensed type B family day-care homes in which each licensing requirement is assigned a weight indicative of the relative importance of the requirement to the health, growth, and safety of the children that is used to develop an indicator checklist.

(Y) "License capacity" means the maximum number in each age category of children who may be cared for in a child day-care center or type A family day-care home at one time as determined by the director of job and family services considering building occupancy limits established by the department of commerce, amount of available indoor floor space and outdoor play space, and amount of available play equipment, materials, and supplies. For the purposes of a provisional license issued under this chapter, the director shall also consider the number of available child-care staff members when determining "license capacity" for the provisional license.

(Z) "Licensed child care program" means any of the following:

(1) A child day-care center licensed by the department of job and family services pursuant to this chapter;

(2) A type A family day-care home or type B family day-care home licensed by the department of job and family services pursuant to this chapter;

(3)

A licensed preschool program or licensed school child program.

(AA) "Licensed preschool program" or "licensed school child program" means a preschool program or school child program, as defined in section 3301.52 of the Revised Code, that is licensed by the department of education pursuant to sections 3301.52 to 3301.59 of the Revised Code.

(BB) "Licensed type B family day-care home" and "licensed type B home" mean a type B family day-care home for which there is a valid license issued by the director of job and family services pursuant to section 5104.03 of the Revised Code.

(CC) "Licensee" means the owner of a child day-care center , type A family day-care home, or type B family day-care home that is licensed pursuant to this chapter and who is responsible for ensuring its compliance with this chapter and rules adopted pursuant to this chapter.

(DD) "Operate a child day camp" means to operate, establish, manage, conduct, or maintain a child day camp.

(EE) "Owner" includes a person, as defined in section 1.59 of the Revised Code, or government entity.

(FF) "Parent cooperative child day-care center," "parent cooperative center," "parent cooperative type A family day-care home," and "parent cooperative type A home" mean a corporation or association organized for providing educational services to the children of members of the corporation or association, without gain to the corporation or association as an entity, in which the services of the corporation or association are provided only to children of the members of the corporation or association, ownership and control of the corporation or association rests solely with the members of the corporation or association, and at least one parent-member of the corporation or association is on the premises of the center or type A home during its hours of operation.

(GG) "Part-time child day-care center," "part-time center," "part-time type A family day-care home," and "part-time type A home" mean a center or type A home that provides child care or publicly funded child care for no more than four hours a day for any child.

(HH) "Place of worship" means a building where activities of an organized religious group are conducted and includes the grounds and any other buildings on the grounds used for such activities.

(II) "Preschool-age child" means a child who is three years old or older but is not a school-age child.

(JJ) "Protective child care" means publicly funded child care for the direct care and protection of a child to whom either of the following applies:

(1) A case plan prepared and maintained for the child pursuant to section 2151.412 of the Revised Code indicates a need for protective care and the child resides with a parent, stepparent, guardian, or another person who stands in loco parentis as defined in rules adopted under section 5104.38 of the Revised Code;

(2) The child and the child's caretaker either temporarily reside in a facility providing emergency shelter for homeless families or are determined by the county department of job and family services to be homeless, and are otherwise ineligible for publicly funded child care.

(KK) "Publicly funded child care" means administering to the needs of infants, toddlers, preschool-age children, and school-age children under age thirteen during any part of the twenty-four-hour day by persons other than their caretaker parents for remuneration wholly or in part with federal or state funds, including funds available under the child care block grant act, Title IV-A, and Title XX, distributed by the department of job and family services.

(LL) "Religious activities" means any of the following: worship or other religious services; religious instruction; Sunday school classes or other religious classes conducted during or prior to worship or other religious services; youth or adult fellowship activities; choir or other musical group practices or programs; meals; festivals; or meetings conducted by an organized religious group.

(MM) "School-age child" means a child who is enrolled in or is eligible to be enrolled in a grade of kindergarten or above but is less than fifteen years old.

(NN) "School-age child care center" and "school-age child type A home" mean a center or type A home that provides child care for school-age children only and that does either or both of the following:

(1) Operates only during that part of the day that immediately precedes or follows the public school day of the school district in which the center or type A home is located;

(2) Operates only when the public schools in the school district in which the center or type A home is located are not open for instruction with pupils in attendance.

(OO) "Serious risk noncompliance" means a licensure or certification rule violation that leads to a great risk of harm to, or death of, a child, and is observable, not inferable.

(PP) "State median income" means the state median income calculated by the department of development pursuant to division (A)(1)(g) of section 5709.61 of the Revised Code.

(QQ) "Title IV-A" means Title IV-A of the "Social Security Act," 110 Stat. 2113 (1996), 42 U.S.C. 601, as amended.

(RR) "Title XX" means Title XX of the "Social Security Act," 88 Stat. 2337 (1974), 42 U.S.C. 1397, as amended.

(SS) "Toddler" means a child who is at least eighteen months of age but less than three years of age.

(TT) "Type A family day-care home" and "type A home" mean a permanent residence of the administrator in which child care or publicly funded child care is provided for seven to twelve children at one time or a permanent residence of the administrator in which child care is provided for four to twelve children at one time if four or more children at one time are under two years of age. In counting children for the purposes of this division, any children under six years of age who are related to a licensee, administrator, or employee and who are on the premises of the type A home shall be counted. "Type A family day-care home" and "type A home" do not include any child day camp.

(UU) "Type B family day-care home" and "type B home" mean a permanent residence of the provider in which child care is provided for one to six children at one time and in which no more than three children are under two years of age at one time. In counting children for the purposes of this division, any children under six years of age who are related to the provider and who are on the premises of the type B home shall be counted. "Type B family day-care home" and "type B home" do not include any child day camp.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2003 HB95 06-26-2003; 05-18-2005; 06-30-2005; 09-21-2006

This section is set out twice. See also §5104.011, effective until 1/1/2014.



Section 5104.011 - [Effective Until1/1/2014] Adoption of rules.

(A) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code governing the operation of child day-care centers, including, but not limited to, parent cooperative centers, part-time centers, drop-in centers, and school-age child care centers, which rules shall reflect the various forms of child care and the needs of children receiving child care or publicly funded child care and shall include specific rules for school-age child care centers that are developed in consultation with the department of education. The rules shall not require an existing school facility that is in compliance with applicable building codes to undergo an additional building code inspection or to have structural modifications. The rules shall include the following:

(1) Submission of a site plan and descriptive plan of operation to demonstrate how the center proposes to meet the requirements of this chapter and rules adopted pursuant to this chapter for the initial license application;

(2) Standards for ensuring that the physical surroundings of the center are safe and sanitary including, but not limited to, the physical environment, the physical plant, and the equipment of the center;

(3) Standards for the supervision, care, and discipline of children receiving child care or publicly funded child care in the center;

(4) Standards for a program of activities, and for play equipment, materials, and supplies, to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible. As used in this division, "program" does not include instruction in religious or moral doctrines, beliefs, or values that is conducted at child day-care centers owned and operated by churches and does include methods of disciplining children at child day-care centers.

(5) Admissions policies and procedures, health care policies and procedures, including, but not limited to, procedures for the isolation of children with communicable diseases, first aid and emergency procedures, procedures for discipline and supervision of children, standards for the provision of nutritious meals and snacks, and procedures for screening children and employees, that may include any necessary physical examinations and immunizations;

(6) Methods for encouraging parental participation in the center and methods for ensuring that the rights of children, parents, and employees are protected and that responsibilities of parents and employees are met;

(7) Procedures for ensuring the safety and adequate supervision of children traveling off the premises of the center while under the care of a center employee;

(8) Procedures for record keeping, organization, and administration;

(9) Procedures for issuing, denying, and revoking a license that are not otherwise provided for in Chapter 119. of the Revised Code;

(10) Inspection procedures;

(11) Procedures and standards for setting initial license application fees;

(12) Procedures for receiving, recording, and responding to complaints about centers;

(13) Procedures for enforcing section 5104.04 of the Revised Code;

(14) A standard requiring the inclusion, on and after July 1, 1987, of a current department of job and family services toll-free telephone number on each center provisional license or license which any person may use to report a suspected violation by the center of this chapter or rules adopted pursuant to this chapter;

(15) Requirements for the training of administrators and child-care staff members in first aid, in prevention, recognition, and management of communicable diseases, and in child abuse recognition and prevention. Training requirements for child day-care centers adopted under this division shall be consistent with divisions (B)(6) and (C)(1) of this section.

(16) Standards providing for the special needs of children who are handicapped or who require treatment for health conditions while the child is receiving child care or publicly funded child care in the center;

(17) A procedure for reporting of injuries of children that occur at the center;

(18) Any other procedures and standards necessary to carry out this chapter.

(B)

(1) The child day-care center shall have, for each child for whom the center is licensed, at least thirty-five square feet of usable indoor floor space wall-to-wall regularly available for the child care operation exclusive of any parts of the structure in which the care of children is prohibited by law or by rules adopted by the board of building standards. The minimum of thirty-five square feet of usable indoor floor space shall not include hallways, kitchens, storage areas, or any other areas that are not available for the care of children, as determined by the director, in meeting the space requirement of this division, and bathrooms shall be counted in determining square footage only if they are used exclusively by children enrolled in the center, except that the exclusion of hallways, kitchens, storage areas, bathrooms not used exclusively by children enrolled in the center, and any other areas not available for the care of children from the minimum of thirty-five square feet of usable indoor floor space shall not apply to:

(a) Centers licensed prior to or on September 1, 1986, that continue under licensure after that date;

(b) Centers licensed prior to or on September 1, 1986, that are issued a new license after that date solely due to a change of ownership of the center.

(2) The child day-care center shall have on the site a safe outdoor play space which is enclosed by a fence or otherwise protected from traffic or other hazards. The play space shall contain not less than sixty square feet per child using such space at any one time, and shall provide an opportunity for supervised outdoor play each day in suitable weather. The director may exempt a center from the requirement of this division, if an outdoor play space is not available and if all of the following are met:

(a) The center provides an indoor recreation area that has not less than sixty square feet per child using the space at any one time, that has a minimum of one thousand four hundred forty square feet of space, and that is separate from the indoor space required under division (B)(1) of this section.

(b) The director has determined that there is regularly available and scheduled for use a conveniently accessible and safe park, playground, or similar outdoor play area for play or recreation.

(c) The children are closely supervised during play and while traveling to and from the area.

The director also shall exempt from the requirement of this division a child day-care center that was licensed prior to September 1, 1986, if the center received approval from the director prior to September 1, 1986, to use a park, playground, or similar area, not connected with the center, for play or recreation in lieu of the outdoor space requirements of this section and if the children are closely supervised both during play and while traveling to and from the area and except if the director determines upon investigation and inspection pursuant to section 5104.04 of the Revised Code and rules adopted pursuant to that section that the park, playground, or similar area, as well as access to and from the area, is unsafe for the children.

(3) The child day-care center shall have at least two responsible adults available on the premises at all times when seven or more children are in the center. The center shall organize the children in the center in small groups, shall provide child-care staff to give continuity of care and supervision to the children on a day-by-day basis, and shall ensure that no child is left alone or unsupervised. Except as otherwise provided in division (E) of this section, the maximum number of children per child-care staff member and maximum group size, by age category of children, are as follows:

Maximum Number of

Children Per

Maximum

Age Category

Child-Care

Group

of Children

Staff Member

Size

(a) Infants:

(i) Less than twelve

months old

5:1, or

12:2 if two

child-care

staff members

are in the room

12

(ii) At least twelve

months old, but

less than eighteen

months old

6:1

12

(b) Toddlers:

(i) At least eighteen

months old, but

less than thirty

months old

7:1

14

(ii) At least thirty months

old, but less than

three years old

8:1

16

(c) Preschool Preschool-age

children:

(i) Three years old

12:1

24

(ii) Four years old and

five years old who

are not school

children

14:1

28

(d) School School-age children:

(i) A child who is

enrolled in or is

eligible to be

enrolled in a grade

of kindergarten

or above, but

is less than

eleven years old

18:1

36

(ii) Eleven through fourteen

years old

20:1

40

Except as otherwise provided in division (E) of this section, the maximum number of children per child-care staff member and maximum group size requirements of the younger age group shall apply when age groups are combined.

(C)

(1) Each child day-care center shall have on the center premises and readily available at all times at least one child-care staff member who has completed a course in first aid, one staff member who has completed a course in prevention, recognition, and management of communicable diseases which is approved by the state department of health, and a staff member who has completed a course in child abuse recognition and prevention training which is approved by the department of job and family services.

(2) The administrator of each child day-care center shall maintain enrollment, health, and attendance records for all children attending the center and health and employment records for all center employees. The records shall be confidential, except that they shall be disclosed by the administrator to the director upon request for the purpose of administering and enforcing this chapter and rules adopted pursuant to this chapter. Neither the center nor the licensee, administrator, or employees of the center shall be civilly or criminally liable in damages or otherwise for records disclosed to the director by the administrator pursuant to this division. It shall be a defense to any civil or criminal charge based upon records disclosed by the administrator to the director that the records were disclosed pursuant to this division.

(3)

(a) Any parent who is the residential parent and legal custodian of a child enrolled in a child day-care center and any custodian or guardian of such a child shall be permitted unlimited access to the center during its hours of operation for the purposes of contacting their children, evaluating the care provided by the center, evaluating the premises of the center, or for other purposes approved by the director. A parent of a child enrolled in a child day-care center who is not the child's residential parent shall be permitted unlimited access to the center during its hours of operation for those purposes under the same terms and conditions under which the residential parent of that child is permitted access to the center for those purposes. However, the access of the parent who is not the residential parent is subject to any agreement between the parents and, to the extent described in division (C)(3)(b) of this section, is subject to any terms and conditions limiting the right of access of the parent who is not the residential parent, as described in division (I) of section 3109.051 of the Revised Code, that are contained in a parenting time order or decree issued under that section, section 3109.12 of the Revised Code, or any other provision of the Revised Code.

(b) If a parent who is the residential parent of a child has presented the administrator or the administrator's designee with a copy of a parenting time order that limits the terms and conditions under which the parent who is not the residential parent is to have access to the center, as described in division (I) of section 3109.051 of the Revised Code, the parent who is not the residential parent shall be provided access to the center only to the extent authorized in the order. If the residential parent has presented such an order, the parent who is not the residential parent shall be permitted access to the center only in accordance with the most recent order that has been presented to the administrator or the administrator's designee by the residential parent or the parent who is not the residential parent.

(c) Upon entering the premises pursuant to division (C)(3)(a) or (b) of this section, the parent who is the residential parent and legal custodian, the parent who is not the residential parent, or the custodian or guardian shall notify the administrator or the administrator's designee of the parent's, custodian's, or guardian's presence.

(D) The director of job and family services, in addition to the rules adopted under division (A) of this section, shall adopt rules establishing minimum requirements for child day-care centers. The rules shall include, but not be limited to, the requirements set forth in divisions (B) and (C) of this section and sections 5104.031, 5104.032, and 5104.033 of the Revised Code. Except as provided in section 5104.07 of the Revised Code, the rules shall not change the square footage requirements of division (B)(1) or (2) of this section; the maximum number of children per child-care staff member and maximum group size requirements of division (B)(3) of this section; the educational and experience requirements of section 5104.031 of the Revised Code; the age, educational, and experience requirements of section 5104.032 of the Revised Code; the number and type of inservice training hours required under section 5104.033 of the Revised Code; however, the rules shall provide procedures for determining compliance with those requirements.

(E)

(1) When age groups are combined, the maximum number of children per child-care staff member shall be determined by the age of the youngest child in the group, except that when no more than one child thirty months of age or older receives services in a group in which all the other children are in the next older age group, the maximum number of children per child-care staff member and maximum group size requirements of the older age group established under division (B)(3) of this section shall apply.

(2) The maximum number of toddlers or preschool-age children per child-care staff member in a room where children are napping shall be twice the maximum number of children per child-care staff member established under division (B)(3) of this section if all the following criteria are met:

(a) At least one child-care staff member is present in the room.

(b) Sufficient child-care staff members are on the child day-care center premises to meet the maximum number of children per child-care staff member requirements established under division (B)(3) of this section.

(c) Naptime preparations are complete and all napping children are resting or sleeping on cots.

(d) The maximum number established under division (E)(2) of this section is in effect for no more than two hours during a twenty-four-hour day.

(F) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code governing the operation of type A family day-care homes, including, but not limited to, parent cooperative type A homes, part-time type A homes, drop-in type A homes, and school-age child type A homes, which shall reflect the various forms of child care and the needs of children receiving child care. The rules shall include the following:

(1) Submission of a site plan and descriptive plan of operation to demonstrate how the type A home proposes to meet the requirements of this chapter and rules adopted pursuant to this chapter for the initial license application;

(2) Standards for ensuring that the physical surroundings of the type A home are safe and sanitary, including, but not limited to, the physical environment, the physical plant, and the equipment of the type A home;

(3) Standards for the supervision, care, and discipline of children receiving child care or publicly funded child care in the type A home;

(4) Standards for a program of activities, and for play equipment, materials, and supplies, to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible;

(5) Admissions policies and procedures, health care policies and procedures, including, but not limited to, procedures for the isolation of children with communicable diseases, first aid and emergency procedures, procedures for discipline and supervision of children, standards for the provision of nutritious meals and snacks, and procedures for screening children and employees, including, but not limited to, any necessary physical examinations and immunizations;

(6) Methods for encouraging parental participation in the type A home and methods for ensuring that the rights of children, parents, and employees are protected and that the responsibilities of parents and employees are met;

(7) Procedures for ensuring the safety and adequate supervision of children traveling off the premises of the type A home while under the care of a type A home employee;

(8) Procedures for record keeping, organization, and administration;

(9) Procedures for issuing, denying, and revoking a license that are not otherwise provided for in Chapter 119. of the Revised Code;

(10) Inspection procedures;

(11) Procedures and standards for setting initial license application fees;

(12) Procedures for receiving, recording, and responding to complaints about type A homes;

(13) Procedures for enforcing section 5104.04 of the Revised Code;

(14) A standard requiring the inclusion, on or after July 1, 1987, of a current department of job and family services toll-free telephone number on each type A home provisional license or license which any person may use to report a suspected violation by the type A home of this chapter or rules adopted pursuant to this chapter;

(15) Requirements for the training of administrators and child-care staff members in first aid, in prevention, recognition, and management of communicable diseases, and in child abuse recognition and prevention;

(16) Standards providing for the special needs of children who are handicapped or who require treatment for health conditions while the child is receiving child care or publicly funded child care in the type A home;

(17) Standards for the maximum number of children per child-care staff member;

(18) Requirements for the amount of usable indoor floor space for each child;

(19) Requirements for safe outdoor play space;

(20) Qualifications and training requirements for administrators and for child-care staff members;

(21) Procedures for granting a parent who is the residential parent and legal custodian, or a custodian or guardian access to the type A home during its hours of operation;

(22) Standards for the preparation and distribution of a roster of parents, custodians, and guardians;

(23) Any other procedures and standards necessary to carry out this chapter.

(G) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code governing the certification of type B family day-care homes.

(1) The rules shall include all of the following:

(a) Procedures, standards, and other necessary provisions for granting limited certification to type B family day-care homes that are operated by the following adult providers:

(i) Persons who provide child care for eligible children who are great-grandchildren, grandchildren, nieces, nephews, or siblings of the provider or for eligible children whose caretaker parent is a grandchild, child, niece, nephew, or sibling of the provider;

(ii) Persons who provide child care for eligible children all of whom are the children of the same caretaker parent;

(b) Procedures for the director to ensure, that type B homes that receive a limited certification provide child care to children in a safe and sanitary manner;

(c) Requirements for the type B home to notify parents with children in the type B home that the type B home is also certified as a foster home under section 5103.03 of the Revised Code.

With regard to providers who apply for limited certification, a provider shall be granted a provisional limited certification on signing a declaration under oath attesting that the provider meets the standards for limited certification. Such provisional limited certifications shall remain in effect for no more than sixty calendar days and shall entitle the provider to offer publicly funded child care during the provisional period. Except as otherwise provided in division (G)(1) of this section, section 5104.013 or 5104.09 of the Revised Code, or division (A)(2) of section 5104.11 of the Revised Code, prior to the expiration of the provisional limited certificate, a county department of job and family services shall inspect the home and shall grant limited certification to the provider if the provider meets the requirements of this division. Limited certificates remain valid for two years unless earlier revoked. Except as otherwise provided in division (G)(1) of this section, providers operating under limited certification shall be inspected annually.

If a provider is a person described in division (G)(1)(a)(i) of this section or a person described in division (G)(1)(a)(ii) of this section who is a friend of the caretaker parent, the provider and the caretaker parent may verify in writing to the county department of job and family services that minimum health and safety requirements are being met in the home. Except as otherwise provided in section 5104.013 or 5104.09 or in division (A)(2) of section 5104.11 of the Revised Code, if such verification is provided, the county shall waive any inspection required by this chapter and grant limited certification to the provider.

(2) The rules shall provide for safeguarding the health, safety, and welfare of children receiving child care or publicly funded child care in a certified type B home and shall include the following:

(a) Standards for ensuring that the type B home and the physical surroundings of the type B home are safe and sanitary, including, but not limited to, physical environment, physical plant, and equipment;

(b) Standards for the supervision, care, and discipline of children receiving child care or publicly funded child care in the home;

(c) Standards for a program of activities, and for play equipment, materials, and supplies to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible;

(d) Admission policies and procedures, health care, first aid and emergency procedures, procedures for the care of sick children, procedures for discipline and supervision of children, nutritional standards, and procedures for screening children and authorized providers, including, but not limited to, any necessary physical examinations and immunizations;

(e) Methods of encouraging parental participation and ensuring that the rights of children, parents, and authorized providers are protected and the responsibilities of parents and authorized providers are met;

(f) Standards for the safe transport of children when under the care of authorized providers;

(g) Procedures for issuing, renewing, denying, refusing to renew, or revoking certificates;

(h) Procedures for the inspection of type B homes that require, at a minimum, that each type B home be inspected prior to certification to ensure that the home is safe and sanitary;

(i) Procedures for record keeping and evaluation;

(j) Procedures for receiving, recording, and responding to complaints;

(k) Standards providing for the special needs of children who are handicapped or who receive treatment for health conditions while the child is receiving child care or publicly funded child care in the type B home;

(l) Requirements for the amount of usable indoor floor space for each child;

(m) Requirements for safe outdoor play space;

(n) Qualification and training requirements for authorized providers;

(o) Procedures for granting a parent who is the residential parent and legal custodian, or a custodian or guardian access to the type B home during its hours of operation;

(p) Requirements for the type B home to notify parents with children in the type B home that the type B home is also certified as a foster home under section 5103.03 of the Revised Code;

(q) Any other procedures and standards necessary to carry out this chapter.

(H) The director shall adopt rules pursuant to Chapter 119. of the Revised Code governing the certification of in-home aides. The rules shall include procedures, standards, and other necessary provisions for granting limited certification to in-home aides who provide child care for eligible children who are great-grandchildren, grandchildren, nieces, nephews, or siblings of the in-home aide or for eligible children whose caretaker parent is a grandchild, child, niece, nephew, or sibling of the in-home aide. The rules shall require, and shall include procedures for the director to ensure, that in-home aides that receive a limited certification provide child care to children in a safe and sanitary manner. The rules shall provide for safeguarding the health, safety, and welfare of children receiving publicly funded child care in their own home and shall include the following:

(1) Standards for ensuring that the child's home and the physical surroundings of the child's home are safe and sanitary, including, but not limited to, physical environment, physical plant, and equipment;

(2) Standards for the supervision, care, and discipline of children receiving publicly funded child care in their own home;

(3) Standards for a program of activities, and for play equipment, materials, and supplies to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible;

(4) Health care, first aid, and emergency procedures, procedures for the care of sick children, procedures for discipline and supervision of children, nutritional standards, and procedures for screening children and in-home aides, including, but not limited to, any necessary physical examinations and immunizations;

(5) Methods of encouraging parental participation and ensuring that the rights of children, parents, and in-home aides are protected and the responsibilities of parents and in-home aides are met;

(6) Standards for the safe transport of children when under the care of in-home aides;

(7) Procedures for issuing, renewing, denying, refusing to renew, or revoking certificates;

(8) Procedures for inspection of homes of children receiving publicly funded child care in their own homes;

(9) Procedures for record keeping and evaluation;

(10) Procedures for receiving, recording, and responding to complaints;

(11) Qualifications and training requirements for in-home aides;

(12) Standards providing for the special needs of children who are handicapped or who receive treatment for health conditions while the child is receiving publicly funded child care in the child's own home;

(13) Any other procedures and standards necessary to carry out this chapter.

(I) To the extent that any rules adopted for the purposes of this section require a health care professional to perform a physical examination, the rules shall include as a health care professional a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife.

(J)

(1) The director of job and family services shall do all of the following:

(a) Provide or make available in either paper or electronic form to each licensee notice of proposed rules governing the licensure of child day-care centers and type A homes;

(b) Give public notice of hearings regarding the rules to each licensee at least thirty days prior to the date of the public hearing, in accordance with section 119.03 of the Revised Code;

(c) At least thirty days before the effective date of a rule, provide, in either paper or electronic form, a copy of the adopted rule to each licensee.

(2) The director shall do all of the following:

(a) Send to each county director of job and family services a notice of proposed rules governing the certification of type B family homes and in-home aides that includes an internet web site address where the proposed rules can be viewed;

(b) Give public notice of hearings regarding the proposed rules not less than thirty days in advance;

(c) Provide to each county director of job and family services an electronic copy of each adopted rule at least forty-five days prior to the rule's effective date.

(3) The county director of job and family services shall provide or make available in either paper or electronic form to each authorized provider and in-home aide copies of proposed rules and shall give public notice of hearings regarding the rules to each authorized provider and in-home aide at least thirty days prior to the date of the public hearing, in accordance with section 119.03 of the Revised Code. At least thirty days before the effective date of a rule, the county director of job and family services shall provide, in either paper or electronic form, copies of the adopted rule to each authorized provider and in-home aide.

(4) Additional copies of proposed and adopted rules shall be made available by the director of job and family services to the public on request at no charge.

(5) The director of job and family services may adopt rules pursuant to Chapter 119. of the Revised Code for imposing sanctions on persons and entities that are licensed or certified under this chapter. Sanctions may be imposed only for an action or omission that constitutes a serious risk noncompliance. The sanctions imposed shall be based on the scope and severity of the violations.

The director shall make a dispute resolution process available for the implementation of sanctions. The process may include an opportunity for appeal pursuant to Chapter 119. of the Revised Code.

(6) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code that establish standards for the training of individuals whom any county department of job and family services employs, with whom any county department of job and family services contracts, or with whom the director of job and family services contracts, to inspect or investigate type B family day-care homes pursuant to section 5104.11 of the Revised Code. The department shall provide training in accordance with those standards for individuals in the categories described in this division.

(K) The director of job and family services shall review all rules adopted pursuant to this chapter at least once every seven years.

(L) Notwithstanding any provision of the Revised Code, the director of job and family services shall not regulate in any way under this chapter or rules adopted pursuant to this chapter, instruction in religious or moral doctrines, beliefs, or values.

Renumbered as § 5104.015 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 05-18-2005; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.0111, effective until 9/24/2012.



Section 5104.012 - [Effective Until 1/1/2014] Criminal records check.

(A)

(1) At the times specified in this division, the administrator of a child day-care center or a type A family day-care home shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any applicant who has applied to the center or type A home for employment as a person responsible for the care, custody, or control of a child.

The administrator shall request a criminal records check pursuant to this division at the time of the applicant's initial application for employment and every four years thereafter. When the administrator requests pursuant to this division a criminal records check for an applicant at the time of the applicant's initial application for employment, the administrator shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check for the applicant, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671, for the person subject to the criminal records check. In all other cases in which the administrator requests a criminal records check for an applicant pursuant to this division, the administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

(2) A person required by division (A)(1) of this section to request a criminal records check shall provide to each applicant a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code, provide to each applicant a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from each applicant, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the person requests a criminal records check pursuant to division (A)(1) of this section. On and after August 14, 2008, the administrator of a child day-care center or a type A family day-care home shall review the results of the criminal records check before the applicant has sole responsibility for the care, custody, or control of any child.

(3) An applicant who receives pursuant to division (A)(2) of this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the applicant's fingerprints. If an applicant, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the applicant's fingerprints, the center or type A home shall not employ that applicant for any position for which a criminal records check is required by division (A)(1) of this section.

(B)

(1) Except as provided in rules adopted under division (E) of this section, no child day-care center or type A family day-care home shall employ or contract with another entity for the services of a person as a person responsible for the care, custody, or control of a child if the person previously has been convicted of or pleaded guilty to any of the violations described in division (A) (5) of section 109.572 of the Revised Code.

(2) A child day-care center or type A family day-care home may employ an applicant conditionally until the criminal records check required by this section is completed and the center or home receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (B)(1) of this section, the applicant does not qualify for employment, the center or home shall release the applicant from employment.

(C)

(1) Each child day-care center and type A family day-care home shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon the request pursuant to division (A)(1) of this section of the administrator or provider of the center or home.

(2) A child day-care center and type A family day-care home may charge an applicant a fee for the costs it incurs in obtaining a criminal records check under this section. A fee charged under this division shall not exceed the amount of fees the center or home pays under division (C)(1) of this section. If a fee is charged under this division, the center or home shall notify the applicant at the time of the applicant's initial application for employment of the amount of the fee and that, unless the fee is paid, the center or type A home will not consider the applicant for employment.

(D) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request under division (A)(1) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the applicant who is the subject of the criminal records check or the applicant's representative; the center or type A home requesting the criminal records check or its representative; the department of job and family services or a county department of job and family services; and any court, hearing officer, or other necessary individual involved in a case dealing with the denial of employment to the applicant.

(E) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying circumstances under which a center or home may hire a person who has been convicted of an offense listed in division (B)(1) of this section but who meets standards in regard to rehabilitation set by the department.

(F) Any person required by division (A)(1) of this section to request a criminal records check shall inform each person, at the time of the person's initial application for employment, that the person is required to provide a set of impressions of the person's fingerprints and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code if the person comes under final consideration for appointment or employment as a precondition to employment for that position.

(G) As used in this section:

(1) "Applicant" means a person who is under final consideration for appointment to or employment in a position with a child day-care center or a type A family day-care home as a person responsible for the care, custody, or control of a child; an in-home aide certified pursuant to section 5104.12 of the Revised Code; or any person who would serve in any position with a child day-care center or a type A family day-care home as a person responsible for the care, custody, or control of a child pursuant to a contract with another entity.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 2008 SB163 08-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.

This section is set out twice. See also §5104.0122, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.012 - [Effective 1/1/2014] Criminal records check.

(A)

(1) At the times specified in this division, the administrator of a child day-care center or a type A family day-care home shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any applicant who has applied to the center or type A home for employment as a person responsible for the care, custody, or control of a child.

The administrator shall request a criminal records check pursuant to this division at the time of the applicant's initial application for employment and every four years thereafter. When the administrator requests pursuant to this division a criminal records check for an applicant at the time of the applicant's initial application for employment, the administrator shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check for the applicant, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671, for the person subject to the criminal records check. In all other cases in which the administrator requests a criminal records check for an applicant pursuant to this division, the administrator may request that the superintendent include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

(2) A person required by division (A)(1) of this section to request a criminal records check shall provide to each applicant a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code, provide to each applicant a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from each applicant, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the person requests a criminal records check pursuant to division (A)(1) of this section. On and after August 14, 2008, the administrator of a child day-care center or a type A family day-care home shall review the results of the criminal records check before the applicant has sole responsibility for the care, custody, or control of any child.

(3) An applicant who receives pursuant to division (A)(2) of this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the applicant's fingerprints. If an applicant, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the applicant's fingerprints, the center or type A home shall not employ that applicant for any position for which a criminal records check is required by division (A)(1) of this section.

(B)

(1) Except as provided in rules adopted under division (E) of this section, no child day-care center or type A family day-care home shall employ or contract with another entity for the services of a person as a person responsible for the care, custody, or control of a child if the person previously has been convicted of or pleaded guilty to any of the violations described in division (A) (5) of section 109.572 of the Revised Code.

(2) A child day-care center or type A family day-care home may employ an applicant conditionally until the criminal records check required by this section is completed and the center or home receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (B)(1) of this section, the applicant does not qualify for employment, the center or home shall release the applicant from employment.

(C)

(1) Each child day-care center and type A family day-care home shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon the request pursuant to division (A)(1) of this section of the administrator or provider of the center or home.

(2) A child day-care center and type A family day-care home may charge an applicant a fee for the costs it incurs in obtaining a criminal records check under this section. A fee charged under this division shall not exceed the amount of fees the center or home pays under division (C)(1) of this section. If a fee is charged under this division, the center or home shall notify the applicant at the time of the applicant's initial application for employment of the amount of the fee and that, unless the fee is paid, the center or type A home will not consider the applicant for employment.

(D) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request under division (A)(1) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the applicant who is the subject of the criminal records check or the applicant's representative; the center or type A home requesting the criminal records check or its representative; the department of job and family services or a county department of job and family services; and any court, hearing officer, or other necessary individual involved in a case dealing with the denial of employment to the applicant.

(E) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying circumstances under which a center or home may hire a person who has been convicted of an offense listed in division (B)(1) of this section but who meets standards in regard to rehabilitation set by the department.

(F) Any person required by division (A)(1) of this section to request a criminal records check shall inform each person, at the time of the person's initial application for employment, that the person is required to provide a set of impressions of the person's fingerprints and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code if the person comes under final consideration for appointment or employment as a precondition to employment for that position.

(G) As used in this section:

(1) "Applicant" means a person who is under final consideration for appointment to or employment in a position with a child day-care center or a type A family day-care home as a person responsible for the care, custody, or control of a child or any person who would serve in any position with a child day-care center or a type A family day-care home as a person responsible for the care, custody, or control of a child pursuant to a contract with another entity.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.0121, effective until 1/1/2014.



Section 5104.013 - [Effective Until 1/1/2014] Criminal records check of owner or administrator.

(A)

(1) At the times specified in division (A)(3) of this section, the director of job and family services, as part of the process of licensure of child day-care centers and type A family day-care homes, shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to the following persons:

(a) Any owner, licensee, or administrator of a child day-care center;

(b) Any owner, licensee, or administrator of a type A family day-care home and any person eighteen years of age or older who resides in a type A family day-care home.

(2) At the times specified in division (A)(3) of this section, the director of a county department of job and family services, as part of the process of certification of type B family day-care homes, shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any authorized provider of a certified type B family day-care home and any person eighteen years of age or older who resides in a certified type B family day-care home.

(3) The director of job and family services shall request a criminal records check pursuant to division (A)(1) of this section at the time of the initial application for licensure and every four years thereafter. The director of a county department of job and family services shall request a criminal records check pursuant to division (A)(2) of this section at the time of the initial application for certification and every four years thereafter at the time of a certification renewal. When the director of job and family services or the director of a county department of job and family services requests pursuant to division (A)(1) or (2) of this section a criminal records check for a person at the time of the person's initial application for licensure or certification, the director shall request that the superintendent of the bureau of criminal identification and investigation obtain information from the federal bureau of investigation as a part of the criminal records check for the person, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671 for the person subject to the criminal records check. In all other cases in which the director of job and family services or the director of a county department of job and family services requests a criminal records check for an applicant pursuant to division (A)(1) or (2) of this section, the director may request that the superintendent include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

(4) The director of job and family services shall review the results of a criminal records check subsequent to a request made pursuant to divisions (A)(1) and (3) of this section prior to approval of a license. The director of a county department of job and family services shall review the results of a criminal records check subsequent to a request made pursuant to divisions (A)(2) and (3) of this section prior to approval of certification.

(B) The director of job and family services or the director of a county department of job and family services shall provide to each person for whom a criminal records check is required under this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of that section, obtain the completed form and impression sheet from that person, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation.

(C) A person who receives pursuant to division (B) of this section a copy of the form and standard impression sheet described in that division and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If the person, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the director may consider the failure as a reason to deny licensure or certification.

(D) Except as provided in rules adopted under division (G) of this section, the director of job and family services shall not grant a license to a child day-care center or type A family day-care home and a county director of job and family services shall not certify a type B family day-care home if a person for whom a criminal records check was required in connection with the center or home previously has been convicted of or pleaded guilty to any of the violations described in division (A) (5) of section 109.572 of the Revised Code.

(E) Each child day-care center, type A family day-care home, and type B family day-care home shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon a request made pursuant to division (A) of this section.

(F) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under division (A) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the person who is the subject of the criminal records check or the person's representative, the director of job and family services, the director of a county department of job and family services, the center, type A home, or type B home involved, and any court, hearing officer, or other necessary individual involved in a case dealing with a denial of licensure or certification related to the criminal records check.

(G) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying exceptions to the prohibition in division (D) of this section for persons who have been convicted of an offense listed in that division but who meet standards in regard to rehabilitation set by the director.

(H) As used in this section, "criminal records check" has the same meaning as in section 109.572 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 05-18-2005; 2008 SB163 08-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.

This section is set out twice. See also §5104.0132, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.013 - [Effective 1/1/2014] Criminal records check of owner or administrator.

(A)

(1) At the times specified in division (A)(3) of this section, the director of job and family services, as part of the process of licensure of child day-care centers , type A family day-care homes, and licensed type B family day-care homes shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to the following persons:

(a) Any owner, licensee, or administrator of a child day-care center;

(b) Any owner, licensee, or administrator of a type A family day-care home and any person eighteen years of age or older who resides in a type A family day-care home ;

(c) Any administrator of a licensed type B family day-care home and any person eighteen years of age or older who resides in a licensed type B family day-care home.

(2) At the time specified in division (A)(3) of this section, the director of a county department of job and family services, as part of the process of certification of in-home aides, shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any in-home aide.

(3) The director of job and family services shall request a criminal records check pursuant to division (A)(1) of this section at the time of the initial application for licensure and every four years thereafter. The director of a county department of job and family services shall request a criminal records check pursuant to division (A)(2) of this section at the time of the initial application for certification and every four years thereafter . When the director of job and family services or the director of a county department of job and family services requests pursuant to division (A)(1) or (2) of this section a criminal records check for a person at the time of the person's initial application for licensure or certification, the director shall request that the superintendent of the bureau of criminal identification and investigation obtain information from the federal bureau of investigation as a part of the criminal records check for the person, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671 for the person subject to the criminal records check. In all other cases in which the director of job and family services or the director of a county department of job and family services requests a criminal records check for an applicant pursuant to division (A)(1) or (2) of this section, the director may request that the superintendent include information from the federal bureau of investigation in the criminal records check, including fingerprint-based checks of national crime information databases as described in 42 U.S.C. 671.

(4) The director of job and family services shall review the results of a criminal records check subsequent to a request made pursuant to divisions (A)(1) and (3) of this section prior to approval of a license. The director of a county department of job and family services shall review the results of a criminal records check subsequent to a request made pursuant to divisions (A)(2) and (3) of this section prior to approval of certification.

(B) The director of job and family services or the director of a county department of job and family services shall provide to each person for whom a criminal records check is required under this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of that section, obtain the completed form and impression sheet from that person, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation.

(C) A person who receives pursuant to division (B) of this section a copy of the form and standard impression sheet described in that division and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the person's fingerprints. If the person, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the person's fingerprints, the director may consider the failure as a reason to deny licensure or certification.

(D) Except as provided in rules adopted under division (G) of this section, the director of job and family services shall not grant a license to a child day-care center , type A family day-care home , or type B family day-care home and a county director of job and family services shall not certify an in-home aide if a person for whom a criminal records check was required in connection with the center or home previously has been convicted of or pleaded guilty to any of the violations described in division (A) (5) of section 109.572 of the Revised Code.

(E) Each child day-care center, type A family day-care home, and type B family day-care home shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon a request made pursuant to division (A) of this section.

(F) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under division (A) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the person who is the subject of the criminal records check or the person's representative, the director of job and family services, the director of a county department of job and family services, the center, type A home, or type B home involved, and any court, hearing officer, or other necessary individual involved in a case dealing with a denial of licensure or certification related to the criminal records check.

(G) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section, including rules specifying exceptions to the prohibition in division (D) of this section for persons who have been convicted of an offense listed in that division but who meet standards in regard to rehabilitation set by the director.

(H) As used in this section, "criminal records check" has the same meaning as in section 109.572 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 05-18-2005; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.0132, eff. until 1/1/2014.



Section 5104.014 - [Repealed Effective 1/1/2014] Rules for children with short-term illnesses and other temporary medical conditions.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to provide for the licensing of child day-care centers for children with short-term illnesses and other temporary medical conditions.

Repealed by 129th General AssemblyFile No.128,SB 316, §120.03, eff. 1/1/2014.

Effective Date: 07-01-2000



Section 5104.015 - [Repealed and Renumbered1/1/2014] Prohibiting smoking.

(A) Except as otherwise provided in division (C) of this section, no child day-care center shall permit any person to smoke in any indoor or outdoor space that is part of the center.

The administrator of a child day-care center shall post in a conspicuous place at the main entrance of the center a notice stating that smoking is prohibited in any indoor or outdoor space that is part of the center, except under the conditions described in division (C) of this section.

(B) Except as otherwise provided in division (C) of this section, no type A family day-care home or certified type B family day-care home shall permit any person to smoke in any indoor or outdoor space that is part of the home during the hours the home is in operation. Smoking may be permitted during hours other than the hours of operation if the administrator or authorized provider of the home has provided to a parent, custodian, or guardian of each child receiving child care at the home notice that smoking occurs or may occur at the home when it is not in operation.

The administrator of a type A family day-care home or authorized provider of a certified type B family day-care home shall post in a conspicuous place at the main entrance of the home a notice specifying the hours the home is in operation and stating that smoking is prohibited during those hours in any indoor or outdoor space that is part of the home, except under the conditions described in division (C) of this section.

(C) A child day-care center, type A family day-care home, or certified type B family home may allow persons to smoke at the center or home during its hours of operation if those persons cannot be seen smoking by the children being cared for and if they smoke in either of the following:

(1) An indoor area that is separately ventilated from the rest of the center or home;

(2) An outdoor area that is so far removed from the children being cared for that they cannot inhale any smoke.

(D) The director of job and family services, in consultation with the director of health, shall adopt rules in accordance with Chapter 119. of the Revised Code to implement the requirements of this section. These rules may prohibit smoking in a child day-care center, type A family day-care home, or certified type B family home if its design and structure do not allow persons to smoke under the conditions described in division (C) of this section or if repeated violations of division (A) or (B) of this section have occurred there.

Renumbered as § 5104.25 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.015 - [Effective 1/1/2014] Adoption of rules.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing the operation of child day-care centers, including parent cooperative centers, part-time centers, drop-in centers, and school-age child care centers . The rules shall reflect the various forms of child care and the needs of children receiving child care or publicly funded child care and shall include specific rules for school-age child care centers that are developed in consultation with the department of education. The rules shall not require an existing school facility that is in compliance with applicable building codes to undergo an additional building code inspection or to have structural modifications. The rules shall include the following:

(A) Submission of a site plan and descriptive plan of operation to demonstrate how the center proposes to meet the requirements of this chapter and rules adopted pursuant to this chapter for the initial license application;

(B) Standards for ensuring that the physical surroundings of the center are safe and sanitary including the physical environment, the physical plant, and the equipment of the center;

(C) Standards for the supervision, care, and discipline of children receiving child care or publicly funded child care in the center;

(D) Standards for a program of activities, and for play equipment, materials, and supplies, to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible. As used in this division, "program" does not include instruction in religious or moral doctrines, beliefs, or values that is conducted at child day-care centers owned and operated by churches and does include methods of disciplining children at child day-care centers.

(E) Admissions policies and procedures, health care policies and procedures, including procedures for the isolation of children with communicable diseases, first aid and emergency procedures, procedures for discipline and supervision of children, standards for the provision of nutritious meals and snacks, and procedures for screening children and employees, that may include any necessary physical examinations and immunizations;

(F) Methods for encouraging parental participation in the center and methods for ensuring that the rights of children, parents, and employees are protected and that responsibilities of parents and employees are met;

(G) Procedures for ensuring the safety and adequate supervision of children traveling off the premises of the center while under the care of a center employee;

(H) Procedures for record keeping, organization, and administration;

(I) Procedures for issuing, denying, and revoking a license that are not otherwise provided for in Chapter 119. of the Revised Code;

(J) Inspection procedures;

(K) Procedures and standards for setting initial license application fees;

(L) Procedures for receiving, recording, and responding to complaints about centers;

(M) Procedures for enforcing section 5104.04 of the Revised Code;

(N) A standard requiring the inclusion of a current department of job and family services toll-free telephone number on each center provisional license or license which any person may use to report a suspected violation by the center of this chapter or rules adopted pursuant to this chapter;

(O) Requirements for the training of administrators and child-care staff members in first aid, in prevention, recognition, and management of communicable diseases, and in child abuse recognition and prevention. Training requirements for child day-care centers adopted under this division shall be consistent with sections 5104.034 and 5104.037 of the Revised Code.

(P) Standards providing for the special needs of children who are handicapped or who require treatment for health conditions while the child is receiving child care or publicly funded child care in the center;

(Q) A procedure for reporting of injuries of children that occur at the center;

(R) Standards for licensing child day-care centers for children with short-term illnesses and other temporary medical conditions;

(S) Any other procedures and standards necessary to carry out the provisions of this chapter regarding child day-care centers.

Renumbered from § 5104.011 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 05-18-2005; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.0151, effective until 1/1/2014.



Section 5104.016 - [Effective 1/1/2014] .

The director of job and family services, in addition to the rules adopted under section 5104.015 of the Revised Code, shall adopt rules establishing minimum requirements for child day-care centers. The rules shall include the requirements set forth in sections 5104.032 to 5104.037 of the Revised Code. Except as provided in section 5104.07 of the Revised Code, the rules shall not change the square footage requirements of section 5104.032 of the Revised Code; the maximum number of children per child-care staff member and maximum group size requirements of section 5104.033 of the Revised Code; the educational and experience requirements of section 5104.035 of the Revised Code; the age, educational, and experience requirements of section 5104.036 of the Revised Code; the number and type of inservice training hours required under section 5104.037 of the Revised Code; however, the rules shall provide procedures for determining compliance with those requirements.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.017 - [Effective 1/1/2014] Adoption of rules governing the operation of type A family day-care homes.

The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code governing the operation of type A family day-care homes, including parent cooperative type A homes, part-time type A homes, drop-in type A homes, and school-age child type A homes. The rules shall reflect the various forms of child care and the needs of children receiving child care. The rules shall include the following:

(A) Submission of a site plan and descriptive plan of operation to demonstrate how the type A home proposes to meet the requirements of this chapter and rules adopted pursuant to this chapter for the initial license application;

(B) Standards for ensuring that the physical surroundings of the type A home are safe and sanitary, including the physical environment, the physical plant, and the equipment of the type A home;

(C) Standards for the supervision, care, and discipline of children receiving child care or publicly funded child care in the type A home;

(D) Standards for a program of activities, and for play equipment, materials, and supplies, to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible;

(E) Admissions policies and procedures, health care policies and procedures, including procedures for the isolation of children with communicable diseases, first aid and emergency procedures, procedures for discipline and supervision of children, standards for the provision of nutritious meals and snacks, and procedures for screening children and employees, including any necessary physical examinations and immunizations;

(F) Methods for encouraging parental participation in the type A home and methods for ensuring that the rights of children, parents, and employees are protected and that the responsibilities of parents and employees are met;

(G) Procedures for ensuring the safety and adequate supervision of children traveling off the premises of the type A home while under the care of a type A home employee;

(H) Procedures for record keeping, organization, and administration;

(I) Procedures for issuing, denying, and revoking a license that are not otherwise provided for in Chapter 119. of the Revised Code;

(J) Inspection procedures;

(K) Procedures and standards for setting initial license application fees;

(L) Procedures for receiving, recording, and responding to complaints about type A homes;

(M) Procedures for enforcing section 5104.04 of the Revised Code;

(N) A standard requiring the inclusion of a current department of job and family services toll-free telephone number on each type A home license that any person may use to report a suspected violation by the type A home of this chapter or rules adopted pursuant to this chapter;

(O) Requirements for the training of administrators and child-care staff members in first aid, in prevention, recognition, and management of communicable diseases, and in child abuse recognition and prevention;

(P) Standards providing for the special needs of children who are handicapped or who require treatment for health conditions while the child is receiving child care or publicly funded child care in the type A home;

(Q) Standards for the maximum number of children per child-care staff member;

(R) Requirements for the amount of usable indoor floor space for each child;

(S) Requirements for safe outdoor play space;

(T) Qualifications and training requirements for administrators and for child-care staff members;

(U) Procedures for granting a parent who is the residential parent and legal custodian, or a custodian or guardian access to the type A home during its hours of operation;

(V) Standards for the preparation and distribution of a roster of parents, custodians, and guardians;

(W) Any other procedures and standards necessary to carry out the provisions of this chapter regarding type A homes.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.018 - [Effective 1/1/2014] Adoption of rules governing the licensure of type B family day-care homes.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing the licensure of type B family day-care homes. The rules shall provide for safeguarding the health, safety, and welfare of children receiving child care or publicly funded child care in a licensed type B family day-care home and shall include all of the following:

(A) Requirements for the type B home to notify parents with children in the type B home that the type B home is certified as a foster home under section 5103.03 of the Revised Code.

(B) Standards for ensuring that the type B home and the physical surroundings of the type B home are safe and sanitary, including physical environment, physical plant, and equipment;

(C) Standards for the supervision, care, and discipline of children receiving child care or publicly funded child care in the home;

(D) Standards for a program of activities, and for play equipment, materials, and supplies to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible;

(E) Admission policies and procedures, health care, first aid and emergency procedures, procedures for the care of sick children, procedures for discipline and supervision of children, nutritional standards, and procedures for screening children and administrators, including any necessary physical examinations and immunizations;

(F) Methods of encouraging parental participation and ensuring that the rights of children, parents, and administrators are protected and the responsibilities of parents and administrators are met;

(G) Standards for the safe transport of children when under the care of administrators;

(H) Procedures for issuing, denying, or revoking licenses;

(I) Procedures for the inspection of type B homes that require, at a minimum, that each type B home be inspected prior to licensure to ensure that the home is safe and sanitary;

(J) Procedures for record keeping and evaluation;

(K) Procedures for receiving, recording, and responding to complaints;

(L) Standards providing for the special needs of children who are handicapped or who receive treatment for health conditions while the child is receiving child care or publicly funded child care in the type B home;

(M) Requirements for the amount of usable indoor floor space for each child;

(N) Requirements for safe outdoor play space;

(O) Qualification and training requirements for administrators;

(P) Procedures for granting a parent who is the residential parent and legal custodian, or a custodian or guardian access to the type B home during its hours of operation;

(Q) Requirements for the type B home to notify parents with children in the type B home that the type B home is certified as a foster home under section 5103.03 of the Revised Code;

(R) Any other procedures and standards necessary to carry out the provisions of this chapter regarding licensure of type B homes.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.019 - [Effective 1/1/2014] Adoption of rules governing the certification of in-home aides.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing the certification of in-home aides. The rules shall provide for safeguarding the health, safety, and welfare of children receiving publicly funded child care in their own home and shall include the following:

(A) Standards for ensuring that the child's home and the physical surroundings of the child's home are safe and sanitary, including physical environment, physical plant, and equipment;

(B) Standards for the supervision, care, and discipline of children receiving publicly funded child care in their own home;

(C) Standards for a program of activities, and for play equipment, materials, and supplies to enhance the development of each child; however, any educational curricula, philosophies, and methodologies that are developmentally appropriate and that enhance the social, emotional, intellectual, and physical development of each child shall be permissible;

(D) Health care, first aid, and emergency procedures, procedures for the care of sick children, procedures for discipline and supervision of children, nutritional standards, and procedures for screening children and in-home aides, including any necessary physical examinations and immunizations;

(E) Methods of encouraging parental participation and ensuring that the rights of children, parents, and in-home aides are protected and the responsibilities of parents and in-home aides are met;

(F) Standards for the safe transport of children when under the care of in-home aides;

(G) Procedures for issuing, renewing, denying, refusing to renew, or revoking certificates;

(H) Procedures for inspection of homes of children receiving publicly funded child care in their own homes;

(I) Procedures for record keeping and evaluation;

(J) Procedures for receiving, recording, and responding to complaints;

(K) Qualifications and training requirements for in-home aides;

(L) Standards providing for the special needs of children who are handicapped or who receive treatment for health conditions while the child is receiving publicly funded child care in the child's own home;

(M) Any other procedures and standards necessary to carry out the provisions of this chapter regarding certification of in-home aides.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.0110 - [Effective 1/1/2014] Rules requiring a physical examination.

To the extent that any rules adopted for the purposes of this chapter require a health care professional to perform a physical examination, the rules shall include as a health care professional a physician assistant, a clinical nurse specialist, a certified nurse practitioner, or a certified nurse-midwife.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.0111 - [Effective 1/1/2014] Director of job and family services; duties.

(A) The director of job and family services shall do all of the following:

(1) Provide or make available in either paper or electronic form to each licensee notice of proposed rules governing the licensure of child day-care centers, type A homes, and type B homes;

(2) Give public notice of hearings regarding the proposed rules at least thirty days prior to the date of the public hearing, in accordance with section 119.03 of the Revised Code;

(3) At least thirty days before the effective date of a rule, provide, in either paper or electronic form, a copy of the adopted rule to each licensee;

(4) Send to each county director of job and family services a notice of proposed rules governing the certification of in-home aides that includes an internet web site address where the proposed rules can be viewed;

(5) Provide to each county director of job and family services an electronic copy of each adopted rule at least forty-five days prior to the rule's effective date;

(6) Review all rules adopted pursuant to this chapter at least once every seven years.

(B) The county director of job and family services shall provide or make available in either paper or electronic form to each in-home aide copies of proposed rules and shall give public notice of hearings regarding the rules to each in-home aide at least thirty days prior to the date of the public hearing, in accordance with section 119.03 of the Revised Code. At least thirty days before the effective date of a rule, the county director of job and family services shall provide, in either paper or electronic form, copies of the adopted rule to each in-home aide.

(C) Additional copies of proposed and adopted rules shall be made available by the director of job and family services to the public on request at no charge.

(D) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code for imposing sanctions on persons and entities that are licensed or certified under this chapter. Sanctions may be imposed only for an action or omission that constitutes a serious risk noncompliance. The sanctions imposed shall be based on the scope and severity of the violations.

The director shall make a dispute resolution process available for the implementation of sanctions. The process may include an opportunity for appeal pursuant to Chapter 119. of the Revised Code.

(E) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code that establish standards for the training of individuals who inspect or investigate type B family day-care homes pursuant to section 5104.03 of the Revised Code. The department shall provide training in accordance with those standards for individuals in the categories described in this division.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.0112 - [Effective 1/1/2014] Regulation of instruction in religious or moral doctrines, beliefs, or values prohibited.

Notwithstanding any provision of the Revised Code, the director of job and family services shall not regulate in any way under this chapter or rules adopted pursuant to this chapter, instruction in religious or moral doctrines, beliefs, or values.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.02 - License required.

(A) The director of job and family services is responsible for the licensing of child day-care centers and type A family day-care homes. Each entity operating a head start program shall meet the criteria for, and be licensed as, a child day-care center. The director is responsible for the enforcement of this chapter and of rules promulgated pursuant to this chapter.

No person, firm, organization, institution, or agency shall operate, establish, manage, conduct, or maintain a child day-care center or type A family day-care home without a license issued under section 5104.03 of the Revised Code. The current license shall be posted in a conspicuous place in the center or type A home that is accessible to parents, custodians, or guardians and employees of the center or type A home at all times when the center or type A home is in operation.

(B) A person, firm, institution, organization, or agency operating any of the following programs is exempt from the requirements of this chapter:

(1) A program of child care that operates for two or less consecutive weeks;

(2) Child care in places of worship during religious activities during which children are cared for while at least one parent, guardian, or custodian of each child is participating in such activities and is readily available;

(3) Religious activities which do not provide child care;

(4) Supervised training, instruction, or activities of children in specific areas, including, but not limited to: art; drama; dance; music; gymnastics, swimming, or another athletic skill or sport; computers; or an educational subject conducted on an organized or periodic basis no more than one day a week and for no more than six hours duration;

(5) Programs in which the director determines that at least one parent, custodian, or guardian of each child is on the premises of the facility offering child care and is readily accessible at all times, except that child care provided on the premises at which a parent, custodian, or guardian is employed more than two and one-half hours a day shall be licensed in accordance with division (A) of this section;

(6)

(a) Programs that provide child care funded and regulated or operated and regulated by state departments other than the department of job and family services or the state board of education when the director of job and family services has determined that the rules governing the program are equivalent to or exceed the rules promulgated pursuant to this chapter.

Notwithstanding any exemption from regulation under this chapter, each state department shall submit to the director of job and family services a copy of the rules that govern programs that provide child care and are regulated or operated and regulated by the department. Annually, each state department shall submit to the director a report for each such program it regulates or operates and regulates that includes the following information:

(i) The site location of the program;

(ii) The maximum number of infants, toddlers, preschool-age children, or school-age children served by the program at one time;

(iii) The number of adults providing child care for the number of infants, toddlers, preschool-age children, or school-age children;

(iv) Any changes in the rules made subsequent to the time when the rules were initially submitted to the director.

The director shall maintain a record of the child care information submitted by other state departments and shall provide this information upon request to the general assembly or the public.

(b) Child care programs conducted by boards of education or by chartered nonpublic schools that are conducted in school buildings and that provide child care to school-age children only shall be exempt from meeting or exceeding rules promulgated pursuant to this chapter.

(7) Any preschool program or school child program, except a head start program, that is subject to licensure by the department of education under sections 3301.52 to 3301.59 of the Revised Code.

(8) Any program providing child care that meets all of the following requirements and, on October 20, 1987, was being operated by a nonpublic school that holds a charter issued by the state board of education for kindergarten only:

(a) The nonpublic school has given the notice to the state board and the director of job and family services required by Section 4 of Substitute House Bill No. 253 of the 117th general assembly;

(b) The nonpublic school continues to be chartered by the state board for kindergarten, or receives and continues to hold a charter from the state board for kindergarten through grade five;

(c) The program is conducted in a school building;

(d) The program is operated in accordance with rules promulgated by the state board under sections 3301.52 to 3301.57 of the Revised Code.

(9) A youth development program operated outside of school hours by a community-based center to which all of the following apply:

(a) The children enrolled in the program are under nineteen years of age and enrolled in or eligible to be enrolled in a grade of kindergarten or above.

(b) The program provides informal child care and at least two of the following supervised activities: educational, recreational, culturally enriching, social, and personal development activities.

(c) The program is eligible for participation in the child and adult care food program as an outside-school-hours care center pursuant to standards established under section 3313.813 of the Revised Code.

(d) The community-based center operating the program is exempt from federal income taxation pursuant to 26 U.S.C. 501(a) and (c)(3).

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 09-26-2003; 05-18-2005; 09-29-2005; 2008 HB562 09-22-2008



Section 5104.021 - Exemption of youth development programs.

The director of job and family services may not issue a child day-care center or type A family day-care home license to a youth development program that is exempted by division (B)(9) of section 5104.02 of the Revised Code from the requirements of this chapter.

Effective Date: 07-01-2000



Section 5104.022 - [Effective Until 1/1/2014] Licensing of foster homes as family day care homes.

The department of job and family services shall not license a prospective type A family day-care home if that prospective family day-care home is certified to be a foster home or specialized foster home pursuant to Chapter 5103. of the Revised Code. A county department of job and family services shall not certify a prospective type B family day-care home if that prospective family day-care home is certified to be a specialized foster home pursuant to Chapter 5103. of the Revised Code.

Effective Date: 2008 SB163 08-14-2008

This section is set out twice. See also §5104.0222, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.022 - [Effective 1/1/2014] Licensing of foster homes as family day care homes.

In no case shall the director of job and family services issue a license to operate a type A family day-care home if the type A home is certified as a foster home or specialized foster home pursuant to Chapter 5103. of the Revised Code. In no case shall the director issue a license to operate a type B family day-care home if the type B home is certified as a specialized foster home pursuant to Chapter 5103. of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 2008 SB163 08-14-2008

This section is set out twice. See also §5104.0221, effective until 1/1/2014.



Section 5104.03 - [Effective Until 1/1/2014] Application for and renewal of license.

(A) Any person, firm, organization, institution, or agency desiring to establish a child day-care center or type A family day-care home shall apply for a license to the director of job and family services on such form as the director prescribes. The director shall provide at no charge to each applicant for licensure a copy of the child care license requirements in this chapter and a copy of the rules adopted pursuant to this chapter. The copies may be provided in paper or electronic form.

Fees shall be set by the director pursuant to section 5104.011 of the Revised Code and shall be paid at the time of application for a license to operate a center or type A home. Fees collected under this section shall be paid into the state treasury to the credit of the general revenue fund.

(B) Upon filing of the application for a license, the director shall investigate and inspect the center or type A home to determine the license capacity for each age category of children of the center or type A home and to determine whether the center or type A home complies with this chapter and rules adopted pursuant to this chapter. When, after investigation and inspection, the director is satisfied that this chapter and rules adopted pursuant to it are complied with, subject to division (G) of this section, a provisional license shall be issued as soon as practicable in such form and manner as prescribed by the director. The provisional license shall be valid for twelve months from the date of issuance unless revoked.

(C) The director shall investigate and inspect the center or type A home at least once during operation under the provisional license. If after the investigation and inspection the director determines that the requirements of this chapter and rules adopted pursuant to this chapter are met, subject to division (G) of this section, the director shall issue a license to the center or home.

(D)

The license or provisional license shall state the name of the licensee, the name of the administrator, the address of the center or type A home, and the license capacity for each age category of children. The license or provisional license shall include thereon, in accordance with section 5104.011 of the Revised Code, the toll-free telephone number to be used by persons suspecting that the center or type A home has violated a provision of this chapter or rules adopted pursuant to this chapter. A license or provisional license is valid only for the licensee, administrator, address, and license capacity for each age category of children designated on the license. The license capacity specified on the license or provisional license is the maximum number of children in each age category that may be cared for in the center or type A home at one time.

The center or type A home licensee shall notify the director when the administrator of the center or home changes. The director shall amend the current license or provisional license to reflect a change in an administrator, if the administrator meets the requirements of Chapter 5104. of the Revised Code and rules adopted pursuant to Chapter 5104. of the Revised Code, or a change in license capacity for any age category of children as determined by the director of job and family services.

(E) If the director revokes the license of a center or a type A home, the director shall not issue another license to the owner of the center or type A home until five years have elapsed from the date the license is revoked.

If the director denies an application for a license, the director shall not accept another application from the applicant until five years have elapsed from the date the application is denied.

(F) If during the application for licensure process the director determines that the license of the owner has been revoked , the investigation of the center or type A home shall cease . This action does not constitute denial of the application and may not be appealed under division (G) of this section.

(G) All actions of the director with respect to licensing centers or type A homes, refusal to license , and revocation of a license shall be in accordance with Chapter 119. of the Revised Code. Any applicant who is denied a license or any owner whose license is revoked may appeal in accordance with section 119.12 of the Revised Code.

(H) In no case shall the director issue a license or provisional license under this section for a type A home or center if the director, based on documentation provided by the appropriate county department of job and family services, determines that the applicant previously had been certified as a type B family day-care home, that the county department revoked that certification, that the revocation was based on the applicant's refusal or inability to comply with the criteria for certification, and that the refusal or inability resulted in a risk to the health or safety of children.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 05-18-2005

This section is set out twice. See also §5104.032, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.03 - [Effective 1/1/2014] Application for and renewal of license.

(A) Any person, firm, organization, institution, or agency seeking to establish a child day-care center , type A family day-care home, or licensed type B family day-care home shall apply for a license to the director of job and family services on such form as the director prescribes. The director shall provide at no charge to each applicant for licensure a copy of the child care license requirements in this chapter and a copy of the rules adopted pursuant to this chapter. The copies may be provided in paper or electronic form.

Fees shall be set by the director pursuant to sections 5104.015, 5104.017, and 5104.018 of the Revised Code and shall be paid at the time of application for a license to operate a center , type A home, or type B home. Fees collected under this section shall be paid into the state treasury to the credit of the general revenue fund.

(B)

(1) Upon filing of the application for a license, the director shall investigate and inspect the center , type A home, or type B home to determine the license capacity for each age category of children of the center , type A home, or type B home and to determine whether the center , type A home, or type B home complies with this chapter and rules adopted pursuant to this chapter. When, after investigation and inspection, the director is satisfied that this chapter and rules adopted pursuant to it are complied with, subject to division (H) of this section, a license shall be issued as soon as practicable in such form and manner as prescribed by the director. The license shall be designated as provisional and shall be valid for twelve months from the date of issuance unless revoked.

(2) The director may contract with a government entity or a private nonprofit entity for the entity to inspect and license type B family day-care homes pursuant to this section. The department, government entity, or nonprofit entity shall conduct the inspection prior to the issuance of a license for the type B home and, as part of that inspection, ensure that the type B home is safe and sanitary.

(C)

(1) On receipt of an application for licensure as a type B family day-care home to provide publicly funded child care, the department shall search the uniform statewide automated child welfare information system for information concerning any abuse or neglect report made pursuant to section 2151.421 of the Revised Code of which the applicant, any other adult residing in the applicant's home, or a person designated by the applicant to be an emergency or substitute caregiver for the applicant is the subject.

(2) The department shall consider any information it discovers pursuant to division (C)(1) of this section or that is provided by a public children services agency pursuant to section 5153.175 of the Revised Code. If the department determines that the information, when viewed within the totality of the circumstances, reasonably leads to the conclusion that the applicant may directly or indirectly endanger the health, safety, or welfare of children, the department shall deny the application for licensure or revoke the license of a type B family day-care home.

(D) The director shall investigate and inspect the center , type A home, or type B home at least once during operation under a license designated as provisional . If after the investigation and inspection the director determines that the requirements of this chapter and rules adopted pursuant to this chapter are met, subject to division (H) of this section, the director shall issue a new license to the center or home.

(E) Each license shall state the name of the licensee, the name of the administrator, the address of the center , type A home, or licensed type B home, and the license capacity for each age category of children. The license shall include thereon, in accordance with sections 5104.015, 5104.017, and 5104.018 of the Revised Code, the toll-free telephone number to be used by persons suspecting that the center , type A home, or licensed type B home has violated a provision of this chapter or rules adopted pursuant to this chapter. A license is valid only for the licensee, administrator, address, and license capacity for each age category of children designated on the license. The license capacity specified on the license is the maximum number of children in each age category that may be cared for in the center , type A home, or licensed type B home at one time.

The center or type A home licensee shall notify the director when the administrator of the center or home changes. The director shall amend the current license to reflect a change in an administrator, if the administrator meets the requirements of this chapter and rules adopted pursuant to this chapter, or a change in license capacity for any age category of children as determined by the director of job and family services.

(F) If the director revokes the license of a center , a type A home, or a type B home, the director shall not issue another license to the owner of the center , type A home, or type B home until five years have elapsed from the date the license is revoked.

If the director denies an application for a license, the director shall not accept another application from the applicant until five years have elapsed from the date the application is denied.

(G) If during the application for licensure process the director determines that the license of the owner has been revoked, the investigation of the center , type A home, or type B home shall cease. This action does not constitute denial of the application and may not be appealed under division (H) of this section.

(H) All actions of the director with respect to licensing centers , type A homes, or type B homes, refusal to license, and revocation of a license shall be in accordance with Chapter 119. of the Revised Code. Any applicant who is denied a license or any owner whose license is revoked may appeal in accordance with section 119.12 of the Revised Code.

(I) In no case shall the director issue a license under this section for a center, type A home, or type B home if the director, based on documentation provided by the appropriate county department of job and family services, determines that the applicant had been certified as a type B family day-care home when such certifications were issued by county departments prior to the effective date of this amendment, that the county department revoked that certification, that the revocation was based on the applicant's refusal or inability to comply with the criteria for certification, and that the refusal or inability resulted in a risk to the health or safety of children.

(J)

(1) Except as provided in division (J)(2) of this section, an administrator of a type B family day-care home that receives a license pursuant to this section to provide publicly funded child care is an independent contractor and is not an employee of the department of job and family services.

(2) For purposes of Chapter 4141. of the Revised Code, determinations concerning the employment of an administrator of a type B family day-care home that receives a license pursuant to this section shall be determined under Chapter 4141. of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 05-18-2005

This section is set out twice. See also §5104.031, effective until 1/1/2014.



Section 5104.031 - [Renumbered Effective 1/1/2014] Qualifications for child day-care administrator.

(A) A child day-care center administrator shall show the director of job and family services both of the following:

(1) Evidence of at least high school graduation or certification of high school equivalency by the state board of education or the appropriate agency of another state;

(2) Evidence of having at least one of the following:

(a) An associate, bachelor's, master's, doctoral, or other postgraduate degree in child development or early childhood education, or in a related field approved by the director, from an accredited college, university, or technical college;

(b) A license designated as appropriate for teaching in an associate teaching position in a preschool setting issued by the state board of education pursuant to section 3319.22 of the Revised Code;

(c) Designation under the career pathways model as an early childhood professional level three;

(d) Two years of experience working as a child-care staff member in a licensed child care program, designation under the career pathways model as an early childhood professional level one, and, not later than one year after being named as administrator, designation under the career pathways model as an early childhood professional level two;

(e) Two years of experience working as a child-care staff member in a licensed child care program and, except as provided in division (B) of this section, at least four courses in child development or early childhood education from an accredited college, university, or technical college;

(f) Two years of experience working as a child-care staff member in a licensed child care program and a child development associate credential issued by the council for professional recognition;

(g) Two years of training, including at least four courses in child development or early childhood education from an accredited college, university, or technical college;

(h) An infant and toddler or early childhood credential from a program accredited by the Montessori accreditation council for teacher education.

(B) A person who has two years of experience working as a child-care staff member in a child day-care center and is promoted to or designated as administrator of that center shall have one year from the date of the promotion or designation to complete the courses required by division (A)(1)(e) of this section.

Renumbered as § 5104.035 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 5104.032 - [Effective Until 1/1/2014] Qualifications for child-care staff members.

(A) All child-care staff members of a child day-care center shall be at least eighteen years of age, and shall furnish the director of job and family services evidence of at least high school graduation or certification of high school equivalency by the state board of education or the appropriate agency of another state or evidence of completion of a training program approved by the department of job and family services or state board of education, except as follows:

(B) A child-care staff member may be less than eighteen years of age if the staff member is either of the following:

(1) A graduate of a two-year vocational child-care training program approved by the state board of education;

(2) A student enrolled in the second year of a vocational child-care training program approved by the state board of education which leads to high school graduation, provided that the student performs the student's duties in the child day-care center under the continuous supervision of an experienced child-care staff member, receives periodic supervision from the vocational child-care training program teacher-coordinator in the student's high school, and meets all other requirements of this chapter and rules adopted pursuant to this chapter.

(C) A child-care staff member shall be exempt from the educational requirements of division (A) of this section if the staff member:

(1) Prior to January 1, 1972, was employed or designated by a child day-care center and has been continuously employed since either by the same child day-care center employer or at the same child day-care center;

(2) Is a student enrolled in the second year of a vocational child-care training program approved by the state board of education which leads to high school graduation, provided that the student performs the student's duties in the child day-care center under the continuous supervision of an experienced child-care staff member, receives periodic supervision from the vocational child-care training program teacher-coordinator in the student's high school, and meets all other requirements of this chapter and rules adopted pursuant to this chapter;

(3) Is receiving or has completed the final year of instruction at home as authorized under section 3321.04 of the Revised Code or has graduated from a nonchartered, nonpublic school in Ohio.

Renumbered as § 5104.036 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

This section is set out twice. See also §5104.0322, as added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.032 - [Effective 1/1/2014] Physical space requirements for child day-care centers.

(A) The child day-care center shall have, for each child for whom the center is licensed, at least thirty-five square feet of usable indoor floor space wall-to-wall regularly available for the child care operation exclusive of any parts of the structure in which the care of children is prohibited by law or by rules adopted by the board of building standards. The minimum of thirty-five square feet of usable indoor floor space shall not include hallways, kitchens, storage areas, or any other areas that are not available for the care of children, as determined by the director, in meeting the space requirement of this division, and bathrooms shall be counted in determining square footage only if they are used exclusively by children enrolled in the center, except that the exclusion of hallways, kitchens, storage areas, bathrooms not used exclusively by children enrolled in the center, and any other areas not available for the care of children from the minimum of thirty-five square feet of usable indoor floor space shall not apply to:

(1) Centers licensed prior to or on September 1, 1986, that continue under licensure after that date;

(2) Centers licensed prior to or on September 1, 1986, that are issued a new license after that date solely due to a change of ownership of the center.

(B) The child day-care center shall have on the site a safe outdoor play space which is enclosed by a fence or otherwise protected from traffic or other hazards. The play space shall contain not less than sixty square feet per child using such space at any one time, and shall provide an opportunity for supervised outdoor play each day in suitable weather. The director may exempt a center from the requirement of this division, if an outdoor play space is not available and if all of the following are met:

(1) The center provides an indoor recreation area that has not less than sixty square feet per child using the space at any one time, that has a minimum of one thousand four hundred forty square feet of space, and that is separate from the indoor space required under division (A) of this section.

(2) The director has determined that there is regularly available and scheduled for use a conveniently accessible and safe park, playground, or similar outdoor play area for play or recreation.

(3) The children are closely supervised during play and while traveling to and from the area.

The director also shall exempt from the requirement of this division a child day-care center that was licensed prior to September 1, 1986, if the center received approval from the director prior to September 1, 1986, to use a park, playground, or similar area, not connected with the center, for play or recreation in lieu of the outdoor space requirements of this section and if the children are closely supervised both during play and while traveling to and from the area and except if the director determines upon investigation and inspection pursuant to section 5104.04 of the Revised Code and rules adopted pursuant to that section that the park, playground, or similar area, as well as access to and from the area, is unsafe for the children.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

This section is set out twice. See also §5104.0321, effective until 1/1/2014.



Section 5104.033 - [Effective Until 1/1/2014] Child-care inservice training requirements.

(A) Except as provided in division (B) of this section, each child-care staff member of a child day-care center annually shall complete fifteen hours of inservice training that includes the following subjects until the staff member has completed a total of forty-five hours of training:

(1) Child development or early childhood education;

(2) Child abuse recognition and prevention;

(3) First aid;

(4) Prevention, recognition, and management of communicable diseases.

(B) A child-care staff member is exempt from the inservice training requirements established by division (A) of this section if the staff member furnishes one of the following to the director of job and family services:

(1) Evidence of an associate or higher degree in child development or early childhood education from an accredited college, university, or technical college;

(2) A license designated for teaching in an associate teaching position in a preschool setting issued by the state board of education;

(3) Evidence of a child development associate credential;

(4) Evidence of an infant and toddler or early childhood credential from a program accredited by the Montessori accreditation council for teacher education.

(C) For purposes of this section, each hour of inservice training shall consist of sixty minutes of training.

Renumbered as § 5104.037 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

This section is set out twice. See also §5104.0332, as added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.033 - [Effective 1/1/2014] Staff to child ratios.

A child day-care center shall have at least two responsible adults available on the premises at all times when seven or more children are in the center. The center shall organize the children in the center in small groups, shall provide child-care staff to give continuity of care and supervision to the children on a day-by-day basis, and shall ensure that no child is left alone or unsupervised. Except as otherwise provided in division (B) of this section, the maximum number of children per child-care staff member and maximum group size, by age category of children, are as follows:

Maximum Number of

Children Per

Maximum

Age Category

Child-Care

Group

of Children

Staff Member

Size

(a) Infants:

(i) Less than twelve

months old

5:1, or

12:2 if two

child-care

staff members

are in the room

12

(ii) At least twelve

months old, but

less than eighteen

months old

6:1

12

(b) Toddlers:

(i) At least eighteen

months old, but

less than thirty

months old

7:1

14

(ii) At least thirty months

old, but less than

three years old

8:1

16

(c) Preschool-age

children:

(i) Three years old

12:1

24

(ii) Four years old and

five years old who

are not school

children

14:1

28

(d) School-age children:

(i) A child who is

enrolled in or is

eligible to be

enrolled in a grade

of kindergarten

or above, but

is less than

eleven years old

18:1

36

(ii) Eleven through fourteen

years old

20:1

40

Except as otherwise provided in division (B) of this section, the maximum number of children per child-care staff member and maximum group size requirements of the younger age group shall apply when age groups are combined.

(B)

(1) When age groups are combined, the maximum number of children per child-care staff member shall be determined by the age of the youngest child in the group, except that when no more than one child thirty months of age or older receives services in a group in which all the other children are in the next older age group, the maximum number of children per child-care staff member and maximum group size requirements of the older age group established under division (A) of this section shall apply.

(2) The maximum number of toddlers or preschool-age children per child-care staff member in a room where children are napping shall be twice the maximum number of children per child-care staff member established under division (A) of this section if all the following criteria are met:

(a) At least one child-care staff member is present in the room.

(b) Sufficient child-care staff members are on the child day-care center premises to meet the maximum number of children per child-care staff member requirements established under division (A) of this section.

(c) Naptime preparations are complete and all napping children are resting or sleeping on cots.

(d) The maximum number established under division (B)(2) of this section is in effect for no more than two hours during a twenty-four-hour day.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

This section is set out twice. See also §5104.0331, effective until 1/1/2014.



Section 5104.034 - [Effective Until 1/1/2014] Mandatory staff; training.

Each child day-care center shall have on the center premises and readily available at all times at least one child-care staff member who has completed a course in first aid, one staff member who has completed a course in prevention, recognition, and management of communicable diseases which is approved by the state department of health, and a staff member who has completed a course in child abuse recognition and prevention training which is approved by the department of job and family services.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.035 - [Effective 1/1/2014] Qualifications for child day-care administrator.

(A) A child day-care center administrator shall show the director of job and family services both of the following:

(1) Evidence of at least high school graduation or certification of high school equivalency by the state board of education or the appropriate agency of another state;

(2) Evidence of having at least one of the following:

(a) An associate, bachelor's, master's, doctoral, or other postgraduate degree in child development or early childhood education, or in a related field approved by the director, from an accredited college, university, or technical college;

(b) A license designated as appropriate for teaching in an associate teaching position in a preschool setting issued by the state board of education pursuant to section 3319.22 of the Revised Code;

(c) Designation under the career pathways model as an early childhood professional level three;

(d) Two years of experience working as a child-care staff member in a licensed child care program, designation under the career pathways model as an early childhood professional level one, and, not later than one year after being named as administrator, designation under the career pathways model as an early childhood professional level two;

(e) Two years of experience working as a child-care staff member in a licensed child care program and, except as provided in division (B) of this section, at least four courses in child development or early childhood education from an accredited college, university, or technical college;

(f) Two years of experience working as a child-care staff member in a licensed child care program and a child development associate credential issued by the council for professional recognition;

(g) Two years of training, including at least four courses in child development or early childhood education from an accredited college, university, or technical college;

(h) An infant and toddler or early childhood credential from a program accredited by the Montessori accreditation council for teacher education.

(B) A person who has two years of experience working as a child-care staff member in a child day-care center and is promoted to or designated as administrator of that center shall have one year from the date of the promotion or designation to complete the courses required by division (A)(1)(e) of this section.

Renumbered from § 5104.031 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 5104.036 - [Effective 1/1/2014] Qualifications for child-care staff members.

(A) All child-care staff members of a child day-care center shall be at least eighteen years of age, and shall furnish the director of job and family services evidence of at least high school graduation or certification of high school equivalency by the state board of education or the appropriate agency of another state or evidence of completion of a training program approved by the department of job and family services or state board of education, except as follows:

(B) A child-care staff member may be less than eighteen years of age if the staff member is either of the following:

(1) A graduate of a two-year vocational child-care training program approved by the state board of education;

(2) A student enrolled in the second year of a vocational child-care training program approved by the state board of education which leads to high school graduation, provided that the student performs the student's duties in the child day-care center under the continuous supervision of an experienced child-care staff member, receives periodic supervision from the vocational child-care training program teacher-coordinator in the student's high school, and meets all other requirements of this chapter and rules adopted pursuant to this chapter.

(C) A child-care staff member shall be exempt from the educational requirements of division (A) of this section if the staff member:

(1) Prior to January 1, 1972, was employed or designated by a child day-care center and has been continuously employed since either by the same child day-care center employer or at the same child day-care center;

(2) Is a student enrolled in the second year of a vocational child-care training program approved by the state board of education which leads to high school graduation, provided that the student performs the student's duties in the child day-care center under the continuous supervision of an experienced child-care staff member, receives periodic supervision from the vocational child-care training program teacher-coordinator in the student's high school, and meets all other requirements of this chapter and rules adopted pursuant to this chapter;

(3) Is receiving or has completed the final year of instruction at home as authorized under section 3321.04 of the Revised Code or has graduated from a nonchartered, nonpublic school in Ohio.

Renumbered from § 5104.032 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 5104.037 - [Effective 1/1/2014] Child-care inservice training requirements.

(A) Except as provided in division (B) of this section, each child-care staff member of a child day-care center annually shall complete fifteen hours of inservice training that includes the following subjects until the staff member has completed a total of forty-five hours of training:

(1) Child development or early childhood education;

(2) Child abuse recognition and prevention;

(3) First aid;

(4) Prevention, recognition, and management of communicable diseases.

(B) A child-care staff member is exempt from the inservice training requirements established by division (A) of this section if the staff member furnishes one of the following to the director of job and family services:

(1) Evidence of an associate or higher degree in child development or early childhood education from an accredited college, university, or technical college;

(2) A license designated for teaching in an associate teaching position in a preschool setting issued by the state board of education;

(3) Evidence of a child development associate credential;

(4) Evidence of an infant and toddler or early childhood credential from a program accredited by the Montessori accreditation council for teacher education.

(C) For purposes of this section, each hour of inservice training shall consist of sixty minutes of training.

Renumbered from § 5104.033 by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 5104.038 - [Effective 1/1/2014] Enrollment, health, and attendance records.

The administrator of each child day-care center shall maintain enrollment, health, and attendance records for all children attending the center and health and employment records for all center employees. The records shall be confidential, except that they shall be disclosed by the administrator to the director upon request for the purpose of administering and enforcing this chapter and rules adopted pursuant to this chapter. Neither the center nor the licensee, administrator, or employees of the center shall be civilly or criminally liable in damages or otherwise for records disclosed to the director by the administrator pursuant to this division. It shall be a defense to any civil or criminal charge based upon records disclosed by the administrator to the director that the records were disclosed pursuant to this division.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.039 - [Effective 1/1/2014] Access to centers for parents or guardians.

(A) Any parent who is the residential parent and legal custodian of a child enrolled in a child day-care center and any custodian or guardian of such a child shall be permitted unlimited access to the center during its hours of operation for the purposes of contacting their children, evaluating the care provided by the center, evaluating the premises of the center, or for other purposes approved by the director. A parent of a child enrolled in a child day-care center who is not the child's residential parent shall be permitted unlimited access to the center during its hours of operation for those purposes under the same terms and conditions under which the residential parent of that child is permitted access to the center for those purposes. However, the access of the parent who is not the residential parent is subject to any agreement between the parents and, to the extent described in division (B) of this section, is subject to any terms and conditions limiting the right of access of the parent who is not the residential parent, as described in division (I) of section 3109.051 of the Revised Code, that are contained in a parenting time order or decree issued under that section, section 3109.12 of the Revised Code, or any other provision of the Revised Code.

(B) If a parent who is the residential parent of a child has presented the administrator or the administrator's designee with a copy of a parenting time order that limits the terms and conditions under which the parent who is not the residential parent is to have access to the center, as described in division (I) of section 3109.051 of the Revised Code, the parent who is not the residential parent shall be provided access to the center only to the extent authorized in the order. If the residential parent has presented such an order, the parent who is not the residential parent shall be permitted access to the center only in accordance with the most recent order that has been presented to the administrator or the administrator's designee by the residential parent or the parent who is not the residential parent.

(C) Upon entering the premises pursuant to division (A) or (B) of this section, the parent who is the residential parent and legal custodian, the parent who is not the residential parent, or the custodian or guardian shall notify the administrator or the administrator's designee of the parent's, custodian's, or guardian's presence.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.04 - [Effective Until 1/1/2014] Investigating, inspecting, and licensing procedures established.

(A) The department of job and family services shall establish procedures to be followed in investigating, inspecting, and licensing child day-care centers and type A family day-care homes.

(B)

(1)

(a) The department shall, at least once during every twelve-month period of operation of a center or type A home, inspect the center or type A home. The department shall inspect a part-time center or part-time type A home at least once during every twelve-month period of operation. The department shall provide a written inspection report to the licensee within a reasonable time after each inspection. The licensee shall display all written reports of inspections conducted during the current licensing period in a conspicuous place in the center or type A home.

Inspections may be unannounced. No person, firm, organization, institution, or agency shall interfere with the inspection of a center or type A home by any state or local official engaged in performing duties required of the state or local official by this chapter or rules adopted pursuant to this chapter, including inspecting the center or type A home, reviewing records, or interviewing licensees, employees, children, or parents.

(b) Upon receipt of any complaint that a center or type A home is out of compliance with the requirements of this chapter or rules adopted pursuant to this chapter, the department shall investigate the center or home, and both of the following apply:

(i) If the complaint alleges that a child suffered physical harm while receiving child care at the center or home or that the noncompliance alleged in the complaint involved, resulted in, or poses a substantial risk of physical harm to a child receiving child care at the center or home, the department shall inspect the center or home.

(ii) If division (B)(1)(b)(i) of this section does not apply regarding the complaint, the department may inspect the center or home.

(c) Division (B)(1)(b) of this section does not limit, restrict, or negate any duty of the department to inspect a center or type A home that otherwise is imposed under this section, or any authority of the department to inspect a center or type A home that otherwise is granted under this section when the department believes the inspection is necessary and it is permitted under the grant.

(2) If the department implements an instrument-based program monitoring information system, it may use an indicator checklist to comply with division (B)(1) of this section.

(3) The department shall contract with a third party by the first day of October in each even-numbered year to collect information concerning the amounts charged by the center or home for providing child care services for use in establishing reimbursement ceilings and payment pursuant to section 5104.30 of the Revised Code. The third party shall compile the information and report the results of the survey to the department not later than the first day of December in each even-numbered year.

(C) The department may deny an application or revoke a license of a center or type A home, if the applicant knowingly makes a false statement on the application, the center or home does not comply with the requirements of this chapter or rules adopted pursuant to this chapter, or the applicant or owner has pleaded guilty to or been convicted of an offense described in section 5104.09 of the Revised Code.

(D) If the department finds, after notice and hearing pursuant to Chapter 119. of the Revised Code, that any applicant, person, firm, organization, institution, or agency applying for licensure or licensed under section 5104.03 of the Revised Code is in violation of any provision of this chapter or rules adopted pursuant to this chapter, the department may issue an order of denial to the applicant or an order of revocation to the center or type A home revoking the license previously issued by the department. Upon the issuance of such an order , the person whose application is denied or whose license is revoked may appeal in accordance with section 119.12 of the Revised Code.

(E) The surrender of a center or type A home license to the department or the withdrawal of an application for licensure by the owner or administrator of the center or type A home shall not prohibit the department from instituting any of the actions set forth in this section.

(F) Whenever the department receives a complaint, is advised, or otherwise has any reason to believe that a center or type A home is providing child care without a license issued pursuant to section 5104.03 and is not exempt from licensing pursuant to section 5104.02 of the Revised Code, the department shall investigate the center or type A home and may inspect the areas children have access to or areas necessary for the care of children in the center or type A home during suspected hours of operation to determine whether the center or type A home is subject to the requirements of this chapter or rules adopted pursuant to this chapter.

(G) The department, upon determining that the center or type A home is operating without a license, shall notify the attorney general, the prosecuting attorney of the county in which the center or type A home is located, or the city attorney, village solicitor, or other chief legal officer of the municipal corporation in which the center or type A home is located, that the center or type A home is operating without a license. Upon receipt of the notification, the attorney general, prosecuting attorney, city attorney, village solicitor, or other chief legal officer of a municipal corporation shall file a complaint in the court of common pleas of the county in which the center or type A home is located requesting that the court grant an order enjoining the owner from operating the center or type A home in violation of section 5104.02 of the Revised Code. The court shall grant such injunctive relief upon a showing that the respondent named in the complaint is operating a center or type A home and is doing so without a license.

(H) The department shall prepare an annual report on inspections conducted under this section. The report shall include the number of inspections conducted, the number and types of violations found, and the steps taken to address the violations. The department shall file the report with the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives on or before the first day of January of each year, beginning in 1999.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 2007 HB119 06-30-2007

This section is set out twice. See also §5104.042, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.04 - [Effective 1/1/2014] Investigating, inspecting, and licensing procedures established.

(A) The department of job and family services shall establish procedures to be followed in investigating, inspecting, and licensing child day-care centers , type A family day-care homes, and licensed type B family day-care homes.

(B)

(1)

(a) The department shall, at least once during every twelve-month period of operation of a center , type A home, or licensed type B home, inspect the center , type A home, or licensed type B home. The department shall inspect a part-time center or part-time type A home at least once during every twelve-month period of operation. The department shall provide a written inspection report to the licensee within a reasonable time after each inspection. The licensee shall display its most recent inspection report in a conspicuous place in the center , type A home, or licensed type B home.

Inspections may be unannounced. No person, firm, organization, institution, or agency shall interfere with the inspection of a center , type A home, or licensed type B home by any state or local official engaged in performing duties required of the state or local official by this chapter or rules adopted pursuant to this chapter, including inspecting the center , type A home, or licensed type B home, reviewing records, or interviewing licensees, employees, children, or parents.

(b) Upon receipt of any complaint that a center , type A home or licensed type B home is out of compliance with the requirements of this chapter or rules adopted pursuant to this chapter, the department shall investigate the center or home, and both of the following apply:

(i) If the complaint alleges that a child suffered physical harm while receiving child care at the center or home or that the noncompliance alleged in the complaint involved, resulted in, or poses a substantial risk of physical harm to a child receiving child care at the center or home, the department shall inspect the center or home.

(ii) If division (B)(1)(b)(i) of this section does not apply regarding the complaint, the department may inspect the center or home.

(c) Division (B)(1)(b) of this section does not limit, restrict, or negate any duty of the department to inspect a center , type A home, or licensed type B home that otherwise is imposed under this section, or any authority of the department to inspect a center , type A home, or licensed type B home that otherwise is granted under this section when the department believes the inspection is necessary and it is permitted under the grant.

(2) If the department implements an instrument-based program monitoring information system, it may use an indicator checklist to comply with division (B)(1) of this section.

(3) The department shall contract with a third party by the first day of October in each even-numbered year to collect information concerning the amounts charged by the center or home for providing child care services for use in establishing reimbursement ceilings and payment pursuant to section 5104.30 of the Revised Code. The third party shall compile the information and report the results of the survey to the department not later than the first day of December in each even-numbered year.

(C) The department may deny an application or revoke a license of a center , type A home, or licensed type B home, if the applicant knowingly makes a false statement on the application, the center or home does not comply with the requirements of this chapter or rules adopted pursuant to this chapter, or the applicant or owner has pleaded guilty to or been convicted of an offense described in section 5104.09 of the Revised Code.

(D) If the department finds, after notice and hearing pursuant to Chapter 119. of the Revised Code, that any applicant, person, firm, organization, institution, or agency applying for licensure or licensed under section 5104.03 of the Revised Code is in violation of any provision of this chapter or rules adopted pursuant to this chapter, the department may issue an order of denial to the applicant or an order of revocation to the center , type A home, or licensed type B home revoking the license previously issued by the department. Upon the issuance of such an order, the person whose application is denied or whose license is revoked may appeal in accordance with section 119.12 of the Revised Code.

(E) The surrender of a center , type A home, or licensed type B home license to the department or the withdrawal of an application for licensure by the owner or administrator of the center , type A home, or licensed type B home shall not prohibit the department from instituting any of the actions set forth in this section.

(F) Whenever the department receives a complaint, is advised, or otherwise has any reason to believe that a center or type A home is providing child care without a license issued pursuant to section 5104.03 and is not exempt from licensing pursuant to section 5104.02 of the Revised Code, the department shall investigate the center or type A home and may inspect the areas children have access to or areas necessary for the care of children in the center or type A home during suspected hours of operation to determine whether the center or type A home is subject to the requirements of this chapter or rules adopted pursuant to this chapter.

(G) The department, upon determining that the center or type A home is operating without a license, shall notify the attorney general, the prosecuting attorney of the county in which the center or type A home is located, or the city attorney, village solicitor, or other chief legal officer of the municipal corporation in which the center or type A home is located, that the center or type A home is operating without a license. Upon receipt of the notification, the attorney general, prosecuting attorney, city attorney, village solicitor, or other chief legal officer of a municipal corporation shall file a complaint in the court of common pleas of the county in which the center or type A home is located requesting that the court grant an order enjoining the owner from operating the center or type A home in violation of section 5104.02 of the Revised Code. The court shall grant such injunctive relief upon a showing that the respondent named in the complaint is operating a center or type A home and is doing so without a license.

(H) The department shall prepare an annual report on inspections conducted under this section. The report shall include the number of inspections conducted, the number and types of violations found, and the steps taken to address the violations. The department shall file the report with the governor, the president and minority leader of the senate, and the speaker and minority leader of the house of representatives on or before the first day of January of each year, beginning in 1999.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 2007 HB119 06-30-2007

This section is set out twice. See also §5104.041, effective until 1/1/2014.



Section 5104.041 - [Effective Until 1/1/2014] Type A and B family day-care home requirements.

(A) All type A and type B family day-care homes shall procure and maintain one of the following:

(1) Liability insurance issued by an insurer authorized to do business in this state under Chapter 3905. of the Revised Code insuring the type A or type B family day-care home against liability arising out of, or in connection with, the operation of the family day-care home. Liability insurance procured under this division shall cover any cause for which the type A or type B family day-care home would be liable, in the amount of at least one hundred thousand dollars per occurrence and three hundred thousand dollars in the aggregate.

(2) A written statement signed by the parent, guardian, or custodian of each child receiving child care from the type A or type B family day-care home that states all of the following:

(a) The family day-care home does not carry liability insurance described in division (A)(1) of this section;

(b) If the licensee of a type A family day-care home or the provider of a type B family day-care home is not the owner of the real property where the family day-care home is located, the liability insurance, if any, of the owner of the real property may not provide for coverage of any liability arising out of, or in connection with, the operation of the family day-care home.

(B) If the licensee of a type A family day-care home or the provider of a type B family day-care home is not the owner of the real property where the family day-care home is located and the family day-care home procures liability insurance described in division (A)(1) of this section, that licensee or provider shall name the owner of the real property as an additional insured party on the liability insurance policy if all of the following apply:

(1) The owner of the real property requests the licensee or provider, in writing, to add the owner of the real property to the liability insurance policy as an additional insured party.

(2) The addition of the owner of the real property does not result in cancellation or nonrenewal of the insurance policy procured by the type A or type B family day-care home.

(3) The owner of the real property pays any additional premium assessed for coverage of the owner of the real property.

(C) Proof of insurance or written statement required under division (A) of this section shall be maintained at the type A or type B family day-care home and made available for review during inspection or investigation as required under this chapter.

(D) The director of job and family services shall adopt rules for the enforcement of this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 HB562 09-22-2008

This section is set out twice. See also §5104.0412, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.041 - [Effective 1/1/2014] Type A and B family day-care home requirements.

(A) All type A family day-care homes and licensed type B family day-care homes shall procure and maintain one of the following:

(1) Liability insurance issued by an insurer authorized to do business in this state under Chapter 3905. of the Revised Code insuring the type A or type B family day-care home against liability arising out of, or in connection with, the operation of the family day-care home. The insurance procured shall cover any cause for which the type A or type B family day-care home would be liable, in the amount of at least one hundred thousand dollars per occurrence and three hundred thousand dollars in the aggregate.

(2) A written statement signed by the parent, guardian, or custodian of each child receiving child care from the type A or type B family day-care home that states all of the following:

(a) The family day-care home does not carry liability insurance described in division (A)(1) of this section;

(b) If the licensee of a type A family day-care home or a type B family day-care home is not the owner of the real property where the family day-care home is located, the liability insurance, if any, of the owner of the real property may not provide for coverage of any liability arising out of, or in connection with, the operation of the family day-care home.

(B) If the licensee of a type A family day-care home or a type B family day-care home is not the owner of the real property where the family day-care home is located and the family day-care home procures liability insurance described in division (A)(1) of this section, that licensee shall name the owner of the real property as an additional insured party on the liability insurance policy if all of the following apply:

(1) The owner of the real property requests the licensee or provider, in writing, to add the owner of the real property to the liability insurance policy as an additional insured party.

(2) The addition of the owner of the real property does not result in cancellation or nonrenewal of the insurance policy procured by the type A or type B family day-care home.

(3) The owner of the real property pays any additional premium assessed for coverage of the owner of the real property.

(C) Proof of insurance or written statement required under division (A) of this section shall be maintained at the type A or type B family day-care home and made available for review during inspection or investigation as required under this chapter.

(D) The director of job and family services shall adopt rules for the enforcement of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2008 HB562 09-22-2008

This section is set out twice. See also §5104.0411, effective until 1/1/2014.



Section 5104.05 - Requirements for building, fire prevention, and food service.

(A) The director of job and family services shall issue a license or provisional license for the operation of a child day-care center, if the director finds, after investigation of the applicant and inspection of the center, that other requirements of this chapter, rules promulgated pursuant to this chapter, and the following requirements are met:

(1) The buildings in which the center is housed, subsequent to any major modification, have been approved by the department of commerce or a certified municipal, township, or county building department for the purpose of operating a child day-care center. Any structure used for the operation of a center shall be constructed, equipped, repaired, altered, and maintained in accordance with applicable provisions of Chapters 3781. and 3791. of the Revised Code and with regulations adopted by the board of building standards under Chapter 3781. of the Revised Code and this division for the safety and sanitation of structures erected for this purpose.

(2) The state fire marshal or the fire chief or fire prevention officer of the municipal corporation or township in which the center is located has inspected the center annually within the preceding license period and has found the center to be in compliance with rules promulgated by the fire marshal pursuant to section 3737.83 of the Revised Code regarding fire prevention and fire safety in a child day-care center.

(3) The center has received a food service operation license under Chapter 3717. of the Revised Code if meals are to be served to children other than children of the licensee or administrator, whether or not a consideration is received for the meals.

(B) The director of job and family services shall issue a license or provisional license for the operation of a type A family day-care home, if the director finds, after investigation of the applicant and inspection of the type A home, that other requirements of this chapter, rules promulgated pursuant to this chapter, and the following requirements are met:

(1) The state fire marshal or the fire chief or fire prevention officer of the municipal corporation or township in which the type A family day-care home is located has inspected the type A home annually within the preceding license period and has found the type A home to be in compliance with rules promulgated by the fire marshal pursuant to section 3737.83 of the Revised Code regarding fire prevention and fire safety in a type A home.

(2) The type A home is in compliance with rules set by the director of job and family services in cooperation with the director of health pursuant to section 3701.80 of the Revised Code regarding meal preparation and meal service in the home. The director of job and family services, in accordance with procedures recommended by the director of health, shall inspect each type A home to determine compliance with those rules.

(3) The type A home is in compliance with rules promulgated by the director of job and family services in cooperation with the board of building standards regarding safety and sanitation pursuant to section 3781.10 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5104.051 - Responsibility for inspections.

(A)

(1) The department of commerce is responsible for the inspections of child day-care centers as required by division (A)(1) of section 5104.05 of the Revised Code. Where there is a municipal, township, or county building department certified under section 3781.10 of the Revised Code to exercise enforcement authority with respect to the category of building occupancy which includes day-care centers, all inspections required under division (A)(1) of section 5104.05 of the Revised Code shall be made by that department according to the standards established by the board of building standards. Inspections in areas of the state where there is no municipal, township, or county building department certified under section 3781.10 of the Revised Code to exercise enforcement authority with respect to the category of building occupancy which includes day-care centers shall be made by personnel of the department of commerce. Inspections of centers shall be contingent upon payment of a fee by the applicant to the department having jurisdiction to inspect.

(2) The department of commerce is responsible for the inspections of type A family day-care homes as required by division (B)(3) of section 5104.05 of the Revised Code. Where there is a municipal, township, or county building department certified under section 3781.10 of the Revised Code to exercise enforcement authority with respect to the category of building occupancy which includes type A homes, all inspections required under division (B)(3) of section 5104.05 of the Revised Code shall be made by that department according to the standards established by the board of building standards. Inspections in areas of the state where there is no municipal, township, or county building department certified under section 3781.10 of the Revised Code to exercise enforcement authority with respect to the category of building occupancy which includes type A homes shall be made by personnel of the department of commerce. Inspections of type A homes shall be contingent upon payment of a fee by the applicant to the department having jurisdiction to inspect.

(B) The state fire marshal is responsible for the inspections required by divisions (A)(2) and (B)(1) of section 5104.05 of the Revised Code. In municipal corporations and in townships outside municipal corporations where there is a fire prevention official, the inspections shall be made by the fire chief or the fire prevention official under the supervision of and according to the standards established by the state fire marshal. In townships outside municipal corporations where there is no fire prevention official, inspections shall be made by the employees of the state fire marshal.

(C) The state fire marshal shall enforce all statutes and rules pertaining to fire safety and fire prevention in child day-care centers and type A family day-care homes. In the event of a dispute between the state fire marshal and any other responsible officer under sections 5104.05 and 5104.051 of the Revised Code with respect to the interpretation or application of a specific fire safety statute or rule, the interpretation of the state fire marshal shall prevail.

(D) As used in this division, "licensor" has the same meaning as in section 3717.01 of the Revised Code.

The licensor for food service operations in the city or general health district in which the center is located is responsible for the inspections required under Chapter 3717. of the Revised Code.

(E) Any moneys collected by the department of commerce under this section shall be paid into the state treasury to the credit of the industrial compliance operating fund created in section 121.084 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-03-1999



Section 5104.052 - [Effective Until 1/1/2014] Fire prevention and fire safety in certified type B family day-care homes.

The director of job and family services, in cooperation with the fire marshal pursuant to section 3737.22 of the Revised Code, shall promulgate rules regarding fire prevention and fire safety in certified type B family day-care homes.

Effective Date: 07-01-2000

This section is set out twice. See also §5104.0522, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.052 - [Effective 1/1/2014] Fire prevention and fire safety in licensed type B family day-care homes.

The director of job and family services, in cooperation with the fire marshal pursuant to section 3737.22 of the Revised Code, shall adopt rules regarding fire prevention and fire safety in licensed type B family day-care homes. In accordance with those rules, the director shall inspect each type B home that applies to be licensed that is providing or is to provide publicly funded child care.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-01-2000

This section is set out twice. See also §5104.0521, effective until 1/1/2014.



Section 5104.053 - [Effective Until 1/1/2014] Inspecting uncertified type B homes.

As a precondition of approval by the state board of education pursuant to section 3313.813 of the Revised Code for receipt of United States department of agriculture child and adult care food program funds established under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, the provider of child care in a type B family day-care home that is not certified by the county director of human services shall request an inspection of the type B home by the fire marshal, who shall inspect the type B home pursuant to section 3737.22 of the Revised Code to determine that it is in compliance with rules established pursuant to section 5104.052 of the Revised Code for certified type B homes.

Effective Date: 03-02-1998; 05-18-2005

This section is set out twice. See also §5104.0532, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.053 - [Effective 1/1/2014] Inspecting unlicensed type B homes.

As a precondition of approval by the state board of education pursuant to section 3313.813 of the Revised Code for receipt of United States department of agriculture child and adult care food program funds established under the "National School Lunch Act," 60 Stat. 230 (1946), 42 U.S.C. 1751, as amended, the provider of child care in a type B family day-care home that is not licensed by the director of job and family services shall request an inspection of the type B home by the fire marshal, who shall inspect the type B home pursuant to section 3737.22 of the Revised Code to determine that it is in compliance with rules established pursuant to section 5104.052 of the Revised Code for licensed type B homes.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 03-02-1998; 05-18-2005

This section is set out twice. See also §5104.0531, effective until 1/1/2014.



Section 5104.054 - [Effective Until 1/1/2014] Zoning for type B family day-care home.

Any type B family day-care home, whether certified or not certified by the county director of human services, shall be considered to be a residential use of property for purposes of municipal, county, and township zoning and shall be a permitted use in all zoning districts in which residential uses are permitted. No municipal, county, or township zoning regulations shall require a conditional use permit or any other special exception certification for any such type B family day-care home.

Effective Date: 09-01-1986

This section is set out twice. See also §5104.0542, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.054 - [Effective 1/1/2014] Zoning for type B family day-care home.

Any type B family day-care home, whether licensed or not licensed by the director of job and family services, shall be considered to be a residential use of property for purposes of municipal, county, and township zoning and shall be a permitted use in all zoning districts in which residential uses are permitted. No municipal, county, or township zoning regulations shall require a conditional use permit or any other special exception certification for any such type B family day-care home.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 09-01-1986

This section is set out twice. See also §5104.0541, effective until 1/1/2014.



Section 5104.06 - [Effective Until 1/1/2014] Providing consultation and technical assistance.

(A) The director of job and family services shall provide consultation, technical assistance, and training to child day-care centers and type A family day-care homes to improve programs and facilities providing child care including, but not limited to, assistance in meeting the requirements of Chapter 5104. and rules adopted pursuant to Chapter 5104. of the Revised Code and shall furnish information regarding child abuse identification and reporting of child abuse.

(B) The director of job and family services shall provide consultation and technical assistance to county departments of job and family services to assist the departments with the implementation of certification of type B family day-care home providers and in-home aides.

Effective Date: 07-01-2000; 05-18-2005

This section is set out twice. See also §5104.062, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.06 - [Effective 1/1/2014] Providing consultation and technical assistance.

(A) The director of job and family services shall provide consultation, technical assistance, and training to child day-care centers , type A family day-care homes, and type B family day-care homes to improve programs and facilities providing child care . As part of these activities, the director shall provide assistance in meeting the requirements of this chapter and rules adopted pursuant to this chapter and shall furnish information regarding child abuse identification and reporting of child abuse.

(B) The director of job and family services shall provide consultation and technical assistance to county departments of job and family services to assist the departments with the implementation of certification of in-home aides.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-01-2000; 05-18-2005

This section is set out twice. See also §5104.061, effective until 1/1/2014.



Section 5104.061 - [Repealed].

Effective Date: 09-01-1986



Section 5104.07 - Additional requirements for licensing child day-care centers or type A family day-care homes that provide publicly funded child day-care.

(A) The director of job and family services may prescribe additional requirements for licensing child day-care centers or type A family day-care homes that provide publicly funded child care pursuant to this chapter and any rules adopted under it. The director shall develop standards as required by federal laws and regulations for child care programs supported by federal funds.

(B)

(1) On or before February 28, 1992, the department of job and family services shall develop a statewide plan for child care resource and referral services. The plan shall be based upon the experiences of other states with respect to child care resource and referral services, the experiences of communities in this state that have child care resource and referral service organizations, and the needs of communities in this state that do not have child care resource and referral service organizations. The plan shall be designed to ensure that child care resource and referral services are available in each county in the state to families who need child care. The department shall consider the special needs of migrant workers when it develops the plan and shall include in the plan procedures designed to accommodate the needs of migrant workers.

(2) The director of job and family services shall adopt rules for funding child care resource and referral service organizations. The rules shall include all of the following:

(a) A description of the services that a child care resource and referral service organization is required to provide to families who need child care;

(b) The qualifications for a child care resource and referral service organization;

(c) A description of the procedures for providing federal and state funding for county or multicounty child care resource and referral service organizations;

(d) A timetable for providing child care resource and referral services to all communities in the state;

(e) Uniform information gathering and reporting procedures that are designed to be used in compatible computer systems;

(f) Procedures for establishing statewide nonprofit technical assistance services to coordinate uniform data collection and to publish reports on child care supply, demand, and cost and to provide technical assistance to communities that do not have child care resource and referral service organizations and to existing child care resource and referral service organizations;

(g) Requirements governing contracts entered into under division (C) of this section, which may include limits on the percentage of funds distributed by the department that may be used for the contracts.

(C) Child care resource and referral service organizations receiving funds distributed by the department may, in accordance with rules adopted under division (B)(2) of this section, enter into contracts with local governmental entities, nonprofit organizations including nonprofit organizations that provide child care, and individuals under which the entities, organizations, or individuals may provide child care resource and referral services in the community with those funds, if the contracts are submitted to and approved by the department prior to execution.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.08 - [Effective Until 1/1/2014] Day-care advisory council.

(A) There is hereby created in the department of job and family services a child care advisory council to advise and assist the department in the administration of this chapter and in the development of child care. The council shall consist of twenty-two voting members appointed by the director of job and family services with the approval of the governor. The director of job and family services, the director of developmental disabilities, the director of mental health, the superintendent of public instruction, the director of health, the director of commerce, and the state fire marshal shall serve as nonvoting members of the council.

Six members shall be representatives of child care centers subject to licensing, the members to represent a variety of centers, including nonprofit and proprietary, from different geographical areas of the state. At least three members shall be parents, guardians, or custodians of children receiving child care or publicly funded child care in the child's own home, a center, a type A home, a head start program, a certified type B home, or a type B home at the time of appointment. Three members shall be representatives of in-home aides, type A homes, certified type B homes, or type B homes or head start programs. At least six members shall represent county departments of job and family services. The remaining members shall be representatives of the teaching, child development, and health professions, and other individuals interested in the welfare of children. At least six members of the council shall not be employees or licensees of a child day-care center, head start program, or type A home, or providers operating a certified type B home or type B home, or in-home aides.

Appointments shall be for three-year terms. Vacancies shall be filled for the unexpired terms. A member of the council is subject to removal by the director of job and family services for a willful and flagrant exercise of authority or power that is not authorized by law, for a refusal or willful neglect to perform any official duty as a member of the council imposed by law, or for being guilty of misfeasance, malfeasance, nonfeasance, or gross neglect of duty as a member of the council.

There shall be two co-chairpersons of the council. One co-chairperson shall be the director of job and family services or the director's designee, and one co-chairperson shall be elected by the members of the council. The council shall meet as often as is necessary to perform its duties, provided that it shall meet at least once in each quarter of each calendar year and at the call of the co-chairpersons. The co-chairpersons or their designee shall send to each member a written notice of the date, time, and place of each meeting.

Members of the council shall serve without compensation, but shall be reimbursed for necessary expenses.

(B) The child care advisory council shall advise the director on matters affecting the licensing of centers and type A homes and the certification of type B homes and in-home aides. The council shall make an annual report to the director of job and family services that addresses the availability, affordability, accessibility, and quality of child care and that summarizes the recommendations and plans of action that the council has proposed to the director during the preceding fiscal year. The director of job and family services shall provide copies of the report to the governor, speaker and minority leader of the house of representatives, and the president and minority leader of the senate and, on request, shall make copies available to the public.

(C) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 05-18-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

This section is set out twice. See also §5104.082, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.08 - [Effective 1/1/2014] Day-care advisory council.

(A) There is hereby created in the department of job and family services a child care advisory council to advise and assist the department in the administration of this chapter and in the development of child care. The council shall consist of twenty-two voting members appointed by the director of job and family services with the approval of the governor. The director of job and family services, the director of developmental disabilities, the director of mental health, the superintendent of public instruction, the director of health, the director of commerce, and the state fire marshal shall serve as nonvoting members of the council.

Six members shall be representatives of child care centers subject to licensing, the members to represent a variety of centers, including nonprofit and proprietary, from different geographical areas of the state. At least three members shall be parents, guardians, or custodians of children receiving child care or publicly funded child care in the child's own home, a center, a type A home, a head start program, a licensed type B home, or a type B home at the time of appointment. Three members shall be representatives of in-home aides, type A homes, licensed type B homes, or type B homes or head start programs. At least six members shall represent county departments of job and family services. The remaining members shall be representatives of the teaching, child development, and health professions, and other individuals interested in the welfare of children. At least six members of the council shall not be employees or licensees of a child day-care center, head start program, or type A home, or providers operating a licensed type B home or type B home, or in-home aides.

Appointments shall be for three-year terms. Vacancies shall be filled for the unexpired terms. A member of the council is subject to removal by the director of job and family services for a willful and flagrant exercise of authority or power that is not authorized by law, for a refusal or willful neglect to perform any official duty as a member of the council imposed by law, or for being guilty of misfeasance, malfeasance, nonfeasance, or gross neglect of duty as a member of the council.

There shall be two co-chairpersons of the council. One co-chairperson shall be the director of job and family services or the director's designee, and one co-chairperson shall be elected by the members of the council. The council shall meet as often as is necessary to perform its duties, provided that it shall meet at least once in each quarter of each calendar year and at the call of the co-chairpersons. The co-chairpersons or their designee shall send to each member a written notice of the date, time, and place of each meeting.

Members of the council shall serve without compensation, but shall be reimbursed for necessary expenses.

(B) The child care advisory council shall advise the director on matters affecting the licensing of centers , type A homes, and type B homes and the certification of in-home aides. The council shall make an annual report to the director of job and family services that addresses the availability, affordability, accessibility, and quality of child care and that summarizes the recommendations and plans of action that the council has proposed to the director during the preceding fiscal year. The director of job and family services shall provide copies of the report to the governor, speaker and minority leader of the house of representatives, and the president and minority leader of the senate and, on request, shall make copies available to the public.

(C) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 05-18-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4

This section is set out twice. See also §5104.081, effective until 1/1/2014.



Section 5104.081 - Management of day-care functions.

The department of job and family services shall employ at least one senior-level, full-time employee who shall manage and oversee all child care functions under the authority of the department.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.09 - [Effective Until 1/1/2014] Disqualification as day-care provider or employee.

(A)

(1) Except as provided in rules adopted pursuant to division (D) of this section, no individual who has been convicted of or pleaded guilty to a violation described in division (A) (5) of section 109.572 of the Revised Code, a violation of section 2905.11, 2909.02, 2909.03, 2909.04, 2909.05, 2917.01, 2917.02, 2917.03, 2917.31, 2921.03, 2921.34, or 2921.35 of the Revised Code or a violation of an existing or former law or ordinance of any municipal corporation, this state, any other state, or the United States that is substantially equivalent to any of those violations, or two violations of section 4511.19 of the Revised Code during operation of the center or home shall be certified as an in-home aide or be employed in any capacity in or own or operate a child day-care center, type A family day-care home, type B family day-care home, or certified type B family day-care home.

(2) Each employee of a child day-care center and type A home and every person eighteen years of age or older residing in a type A home shall sign a statement on forms prescribed by the director of job and family services attesting to the fact that the employee or resident person has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the employee's or resident person's home pursuant to section 2151.353 of the Revised Code. Each licensee of a type A home shall sign a statement on a form prescribed by the director attesting to the fact that no person who resides at the type A home and who is under the age of eighteen has been adjudicated a delinquent child for committing a violation of any section listed in division (A)(1) of this section. The statements shall be kept on file at the center or type A home.

(3) Each in-home aide and every person eighteen years of age or older residing in a certified type B home shall sign a statement on forms prescribed by the director of job and family services attesting that the aide or resident person has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the aide's or resident person's home pursuant to section 2151.353 of the Revised Code. Each authorized provider shall sign a statement on forms prescribed by the director attesting that the provider has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the provider's home pursuant to section 2151.353 of the Revised Code. Each authorized provider shall sign a statement on a form prescribed by the director attesting to the fact that no person who resides at the certified type B home and who is under the age of eighteen has been adjudicated a delinquent child for committing a violation of any section listed in division (A)(1) of this section. The statements shall be kept on file at the county department of job and family services.

(4) Each administrator and licensee of a center or type A home shall sign a statement on a form prescribed by the director of job and family services attesting that the administrator or licensee has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the administrator's or licensee's home pursuant to section 2151.353 of the Revised Code. The statement shall be kept on file at the center or type A home.

(B) No in-home aide, no administrator, licensee, authorized provider, or employee of a center, type A home, or certified type B home, and no person eighteen years of age or older residing in a type A home or certified type B home shall withhold information from, or falsify information on, any statement required pursuant to division (A)(2), (3), or (4) of this section.

(C) No administrator, licensee, or child-care staff member shall discriminate in the enrollment of children in a child day-care center upon the basis of race, color, religion, sex, or national origin.

(D) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying exceptions to the prohibition in division (A) of this section for persons who have been convicted of an offense listed in that division but meet rehabilitation standards set by the director.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 07-01-2000; 05-18-2005; 2008 SB163 08-14-2008

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.

This section is set out twice. See also §5104.092, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.09 - [Effective 1/1/2014] Disqualification as day-care provider or employee.

(A)

(1) Except as provided in rules adopted pursuant to division (D) of this section, no individual who has been convicted of or pleaded guilty to a violation described in division (A) (5) of section 109.572 of the Revised Code, a violation of section 2905.11, 2909.02, 2909.03, 2909.04, 2909.05, 2917.01, 2917.02, 2917.03, 2917.31, 2921.03, 2921.34, or 2921.35 of the Revised Code or a violation of an existing or former law or ordinance of any municipal corporation, this state, any other state, or the United States that is substantially equivalent to any of those violations, or two violations of section 4511.19 of the Revised Code during operation of the center or home shall be certified as an in-home aide or be employed in any capacity in or own or operate a child day-care center, type A family day-care home, type B family day-care home, or licensed type B family day-care home.

(2) Each employee of a child day-care center and type A home and every person eighteen years of age or older residing in a type A home or licensed type B home shall sign a statement on forms prescribed by the director of job and family services attesting to the fact that the employee or resident person has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the employee's or resident person's home pursuant to section 2151.353 of the Revised Code. Each licensee of a type A family day-care home or type B family day-care home shall sign a statement on a form prescribed by the director attesting to the fact that no person who resides at the type A home or licensed type B home and who is under the age of eighteen has been adjudicated a delinquent child for committing a violation of any section listed in division (A)(1) of this section. The statements shall be kept on file at the center , type A home, or licensed type B home.

(3) Each in-home aide shall sign a statement on forms prescribed by the director of job and family services attesting that the aide has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the aide's home pursuant to section 2151.353 of the Revised Code. The statement shall be kept on file at the county department of job and family services.

(4) Each administrator and licensee of a center , type A home, or licensed type B home shall sign a statement on a form prescribed by the director of job and family services attesting that the administrator or licensee has not been convicted of or pleaded guilty to any offense set forth in division (A)(1) of this section and that no child has been removed from the administrator's or licensee's home pursuant to section 2151.353 of the Revised Code. The statement shall be kept on file at the center , type A home, or licensed type B home.

(B) No in-home aide, no administrator, licensee, or employee of a center, type A home, or licensed type B home, and no person eighteen years of age or older residing in a type A home or licensed type B home shall withhold information from, or falsify information on, any statement required pursuant to division (A)(2), (3), or (4) of this section.

(C) No administrator, licensee, or child-care staff member shall discriminate in the enrollment of children in a child day-care center upon the basis of race, color, religion, sex, or national origin.

(D) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section, including rules specifying exceptions to the prohibition in division (A) of this section for persons who have been convicted of an offense listed in that division but meet rehabilitation standards set by the director.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Effective Date: 07-01-2000; 05-18-2005; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.091, effective until 1/1/2014.



Section 5104.10 - Whistleblower protection.

No employer shall discharge, demote, suspend, or threaten to discharge, demote, suspend, or in any manner discriminate against any employee based solely on the employee taking any of the following actions:

(A) Making any good faith oral or written complaint to the director of job and family services or other agency responsible for enforcing Chapter 5104. of the Revised Code regarding a violation of this chapter or the rules adopted pursuant to Chapter 5104. of the Revised Code;

(B) Instituting or causing to be instituted any proceeding against the employer under section 5104.04 of the Revised Code;

(C) Acting as a witness in any proceeding under section 5104.04 of the Revised Code;

(D) Refusing to perform work that constitutes a violation of Chapter 5104., or the rules adopted pursuant to Chapter 5104. of the Revised Code.

Effective Date: 07-01-2000



Section 5104.11 - [Repealed Effective 1/1/2014] Certification of type B family day-care home to provide publicly funded child day-care.

(A)

(1) Every person desiring to receive certification for a type B family day-care home to provide publicly funded child care shall apply for certification to the county director of job and family services on such forms as the director of job and family services prescribes. The county director shall provide at no charge to each applicant a copy of rules for certifying type B family day-care homes adopted pursuant to this chapter.

(2) Except as provided in division (G)(1) of section 5104.011 of the Revised Code, after receipt of an application for certification from a type B family day-care home, the county director of job and family services shall inspect the home. If it complies with this chapter and any applicable rules adopted under this chapter, the county department shall certify the type B family day-care home to provide publicly funded child care pursuant to this chapter and any rules adopted under it. The director of job and family services or a county director of job and family services may contract with a government entity or a private nonprofit entity for that entity to inspect and certify type B family day-care homes pursuant to this section. The county department of job and family services, government entity, or nonprofit entity shall conduct the inspection prior to the issuance of a certificate for the type B home and, as part of that inspection, ensure that the type B home is safe and sanitary.

(3)

(a) On receipt of an application for certification for a type B family day-care home to provide publicly funded child care or for renewal of such certification, the county department shall request from both of the following information concerning any abuse or neglect report made pursuant to section 2151.421 of the Revised Code of which the applicant, any other adult residing in the applicant's home, or a person designated by the applicant to be an emergency or substitute caregiver for the applicant is the subject:

(i) The public children services agency, until the county department is notified by the department of job and family services that the uniform statewide automated child welfare information system has been finalized statewide;

(ii) Upon receipt of notification under division (D) of section 5101.13 of the Revised Code that the uniform statewide automated child welfare information system has been implemented statewide, the uniform statewide automated child welfare information system via the department.

(b) The county department shall consider any information provided by the agency or the department pursuant to section 5153.175 of the Revised Code. If the county department determines that the information, when viewed within the totality of the circumstances, reasonably leads to the conclusion that the applicant may directly or indirectly endanger the health, safety, or welfare of children, the county department shall deny the application for certification or renewal of certification, or revoke the certification of an authorized provider.

(c) As used in division (A)(3) of this section, "public children services agency" means either an entity separate from the county department or the part of the county department that serves as the county's public children services agency, as appropriate.

(4) Except as provided in division (A)(5) of this section, an authorized provider of a type B family day-care home that receives a certificate pursuant to this section to provide publicly funded child care is an independent contractor and is not an employee of the county department of job and family services that issues the certificate.

(5) For purposes of Chapter 4141. of the Revised Code, determinations concerning the employment of an authorized provider of a type B family day-care home that receives a certificate pursuant to this section shall be determined under Chapter 4141. of the Revised Code.

(B) If the county director of job and family services determines that the type B family day-care home complies with this chapter and any rules adopted under it, the county director shall issue to the provider a certificate to provide publicly funded child care, which certificate is valid for twelve months, unless revoked earlier. The county director may revoke the certificate after determining that revocation is necessary. The authorized provider shall post the certificate in a conspicuous place in the certified type B home that is accessible to parents, custodians, or guardians at all times. The certificate shall state the name and address of the authorized provider, the maximum number of children who may be cared for at any one time in the certified type B home, the expiration date of the certification, and the name and telephone number of the county director who issued the certificate.

(C)

(1) The county director shall inspect every certified type B family day-care home at least twice within each twelve-month period of the operation of the certified type B home. A minimum of one inspection shall be unannounced and all inspections may be unannounced. Upon receipt of a complaint, the county director shall investigate the certified type B home, and division (C)(2) of this section applies regarding the complaint. The authorized provider shall permit the county director to inspect any part of the certified type B home. The county director shall prepare a written inspection report and furnish one copy to the authorized provider within a reasonable time after the inspection.

(2) Upon receipt of a complaint as described in division (C)(1) of this section, in addition to the investigation that is required under that division, both of the following apply:

(a) If the complaint alleges that a child suffered physical harm while receiving child care at the certified type B family day-care home or that the noncompliance with law or act alleged in the complaint involved, resulted in, or poses a substantial risk of physical harm to a child receiving child care at the home, the county director shall inspect the home.

(b) If division (C)(2)(a) of this section does not apply regarding the complaint, the county director may inspect the certified type B family day-care home.

(3) Division (C)(2) of this section does not limit, restrict, or negate any duty of the county director to inspect a certified type B family day-care home that otherwise is imposed under this section, or any authority of the county director to inspect a home that otherwise is granted under this section when the county director believes the inspection is necessary and it is permitted under the grant.

(D) The county director of job and family services, in accordance with rules adopted pursuant to section 5104.052 of the Revised Code regarding fire safety and fire prevention, shall inspect each type B home that applies to be certified that is providing or is to provide publicly funded child care.

(E) All materials that are supplied by the department of job and family services to type A family day-care home providers, type B family day-care home providers, in-home aides, persons who desire to be type A family day-care home providers, type B family day-care home providers, or in-home aides, and caretaker parents shall be written at no higher than the sixth grade reading level. The department may employ a readability expert to verify its compliance with this division.

Repealed by 129th General AssemblyFile No.128,SB 316, §120.03, eff. 1/1/2014.

Effective Date: 09-21-2000; 05-18-2005; 09-21-2006



Section 5104.12 - Certification of in-home aides to provide publicly funded child day-care.

(A) The county director of job and family services may certify in-home aides to provide publicly funded child care pursuant to this chapter and any rules adopted under it. Any in-home aide who receives a certificate pursuant to this section to provide publicly funded child care is an independent contractor and is not an employee of the county department of job and family services that issues the certificate.

(B) Every person desiring to receive certification as an in-home aide shall apply for certification to the county director of job and family services on such forms as the director of job and family services prescribes. The county director shall provide at no charge to each applicant a copy of rules for certifying in-home aides adopted pursuant to this chapter.

(C) If the county director of job and family services determines that public funds are available and that the person complies with this chapter and any rules adopted under it, the county director shall certify the person as an in-home aide and issue the person a certificate to provide publicly funded child care for twelve months. The county director may revoke the certificate after determining that revocation is necessary. The county director shall furnish a copy of the certificate to the parent, custodian, or guardian. The certificate shall state the name and address of the in-home aide, the expiration date of the certification, and the name and telephone number of the county director who issued the certificate.

(D)

(1) The county director of job and family services shall inspect every home of a child who is receiving publicly funded child care in the child's own home while the in-home aide is providing the services. Inspections may be unannounced. Upon receipt of a complaint, the county director shall investigate the in-home aide , shall investigate the home of a child who is receiving publicly funded child care in the child's own home, and division (D)(2) of this section applies regarding the complaint. The caretaker parent shall permit the county director to inspect any part of the child's home. The county director shall prepare a written inspection report and furnish one copy each to the in-home aide and the caretaker parent within a reasonable time after the inspection.

(2) Upon receipt of a complaint as described in division (D)(1) of this section, in addition to the investigations that are required under that division, both of the following apply:

(a) If the complaint alleges that a child suffered physical harm while receiving publicly funded child care in the child's own home from an in-home aide or that the noncompliance with law or act alleged in the complaint involved, resulted in, or poses a substantial risk of physical harm to a child receiving publicly funded child care in the child's own home from an in-home aide, the county director shall inspect the home of the child.

(b) If division (D)(2)(a) of this section does not apply regarding the complaint, the county director may inspect the home of the child.

(3) Division (D)(2) of this section does not limit, restrict, or negate any duty of the county director to inspect a home of a child who is receiving publicly funded child care from an in-home aide that otherwise is imposed under this section, or any authority of the county director to inspect such a home that otherwise is granted under this section when the county director believes the inspection is necessary and it is permitted under the grant.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.13 - [Effective Until 1/1/2014] Publishing state statutes and rules governing certification of type B family day-care homes.

The department of job and family services shall prepare a guide describing the state statutes and rules governing the certification of type B family day-care homes. The department may publish the guide electronically or otherwise and shall do so in a manner that the guide is accessible to the public, including type B home providers.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000

This section is set out twice. See also §5104.132, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.13 - [Effective 1/1/2014] Publishing state statutes and rules governing certification of type B family day-care homes.

The department of job and family services shall prepare a guide describing the state statutes and rules governing the licensure of type B family day-care homes. The department may publish the guide electronically or otherwise and shall do so in a manner that the guide is accessible to the public, including type B home providers.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000

This section is set out twice. See also §5104.131, effective until 1/1/2014.



Section 5104.14 - [Effective 1/1/2014] Readability of materials.

All materials that are supplied by the department of job and family services to type A family day-care home providers, type B family day-care home providers, in-home aides, persons seeking to be type A family day-care home providers, type B family day-care home providers, or in-home aides, and caretaker parents shall be written at no higher than the sixth grade reading level. The department may employ a readability expert to verify its compliance with this section.

Added by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.20 - Exempting park district and recreation district programs.

This chapter does not apply to any county, township, municipal corporation, township park district created under section 511.18 of the Revised Code, park district created under section 1545.04 of the Revised Code, or joint recreation district established under section 755.14 of the Revised Code that provides programs for children who are five years of age or older.

Effective Date: 03-15-1993



Section 5104.21 - Child day camp registration.

(A) The department of job and family services shall register child day camps and enforce this section and section 5104.22 of the Revised Code and the rules adopted pursuant to those sections. No person, firm, organization, institution, or agency shall operate a child day camp without annually registering with the department.

(B) A person, firm, institution, organization, or agency operating any of the following programs is exempt from the provisions of this section and section 5104.22 of the Revised Code:

(1) A child day camp that operates for two or less consecutive weeks and for no more than a total of two weeks during each calendar year;

(2) Supervised training, instruction, or activities of children that is conducted on an organized or periodic basis no more than one day a week and for no more than six hours' duration and that is conducted in specific areas, including, but not limited to, art; drama; dance; music; gymnastics, swimming, or another athletic skill or sport; computers; or an educational subject;

(3) Programs in which the department determines that at least one parent, custodian, or guardian of each child attending or participating in the child day camp is on the child day camp activity site and is readily accessible at all times, except that a child day camp on the premises of a parent's, custodian's, or guardian's place of employment shall be registered in accordance with division (A) of this section;

(4) Child day camps funded and regulated or operated and regulated by any state department, other than the department of job and family services, when the department of job and family services has determined that the rules governing the child day camp are equivalent to or exceed the rules adopted pursuant to this section and section 5104.22 of the Revised Code.

(C) A person, firm, organization, institution, or agency operating a child day camp that is exempt under division (B) of this section from registering under division (A) of this section may elect to register itself under division (A) of this section. All requirements of this section and the rules adopted pursuant to this section shall apply to any exempt child day camp that so elects to register.

(D) The director of job and family services shall adopt pursuant to Chapter 119. of the Revised Code rules prescribing the registration form and establishing the procedure for the child day camps to register. The form shall not be longer than one typewritten page and shall state both of the following:

(1) That the child day camp administrator or the administrator's representative agrees to provide the parents of each school-age child who attends or participates in that child day camp with the telephone number of the county department of health and the public children services agency of the county in which the child day camp is located;

(2) That the child day camp administrator or the administrator's representative agrees to permit a public children services agency or the county department of health to review or inspect the child day camp if a complaint is made to that department or any other state department or public children services agency against that child day camp.

(E) The department may charge a fee to register a child day camp. The fee for each child day camp shall be twenty-five dollars. No organization that operates, or owner of, child day camps shall pay a fee that exceeds two hundred fifty dollars for all of its child day camps.

(F) If a child day camp that is required to register under this section fails to register with the department in accordance with this section or the rules adopted pursuant to it or if a child day camp that files a registration form under this section knowingly provides false or misleading information on the registration form, the department shall require the child day camp to register or register correctly and to pay a registration fee that equals three times the registration fee as set forth in division (E) of this section.

(G) A child day camp administrator or the administrator's representative shall provide the parents of each school-age child who attends or participates in that child day camp with the telephone numbers of the county department of health and the county public children services agency of the county in which the child day camp is located and a statement that the parents may use these telephone numbers to contact or otherwise contact the departments or agency to make a complaint regarding the child day camp.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000



Section 5104.22 - Enabling approved child day camp to receive public moneys.

(A) The director of job and family services, no later than September 1, 1993, and pursuant to Chapter 119. of the Revised Code, shall adopt rules establishing a procedure and standards for the approval of child day camps that will enable an approved child day camp to receive public moneys pursuant to sections 5104.30 to 5104.39 of the Revised Code. The procedure and standards shall be similar and comparable to the procedure and standards for accrediting child day camps used by the American camping association. The department of job and family services may charge a reasonable fee to inspect a child day camp to determine whether that child day camp meets the standards set forth in this section or in the rules adopted under this section. The department shall approve any child day camp that the department inspects and approves, that the American camping association inspects and accredits, or that is inspected and accredited by any nationally recognized organization that accredits child day camps by using standards that the department has determined are substantially similar and comparable to those of the American camping association. The department shall approve a child day camp for no longer than two years and shall inspect an approved child day camp no less than biennially.

(B) An approved child day camp shall comply with this section and section 5104.21 of the Revised Code and the rules adopted pursuant to those sections. If an approved child day camp is not in substantial compliance with those sections or rules at any time, the department shall terminate the child day camp's approval until the child day camp complies with those sections and rules or for a period of two years, whichever period is longer.

Effective Date: 07-01-2000



Section 5104.25 - [Effective 1/1/2014] Prohibiting smoking.

(A) Except as otherwise provided in division (C) of this section, no child day-care center shall permit any person to smoke in any indoor or outdoor space that is part of the center.

The administrator of a child day-care center shall post in a conspicuous place at the main entrance of the center a notice stating that smoking is prohibited in any indoor or outdoor space that is part of the center, except under the conditions described in division (C) of this section.

(B) Except as otherwise provided in division (C) of this section, no type A family day-care home or licensed type B family day-care home shall permit any person to smoke in any indoor or outdoor space that is part of the home during the hours the home is in operation. Smoking may be permitted during hours other than the hours of operation if the administrator of the home has provided to a parent, custodian, or guardian of each child receiving child care at the home notice that smoking occurs or may occur at the home when it is not in operation.

The administrator of a type A family day-care home or a licensed type B family day-care home shall post in a conspicuous place at the main entrance of the home a notice specifying the hours the home is in operation and stating that smoking is prohibited during those hours in any indoor or outdoor space that is part of the home, except under the conditions described in division (C) of this section.

(C) A child day-care center, type A family day-care home, or licensed type B family home may allow persons to smoke at the center or home during its hours of operation if those persons cannot be seen smoking by the children being cared for and if they smoke in either of the following:

(1) An indoor area that is separately ventilated from the rest of the center or home;

(2) An outdoor area that is so far removed from the children being cared for that they cannot inhale any smoke.

(D) The director of job and family services, in consultation with the director of health, shall adopt rules in accordance with Chapter 119. of the Revised Code to implement the requirements of this section. These rules may prohibit smoking in a child day-care center, type A family day-care home, or licensed type B family home if its design and structure do not allow persons to smoke under the conditions described in division (C) of this section or if repeated violations of division (A) or (B) of this section have occurred there.

Renumbered from § 5104.015 and amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.30 - [Effective Until 1/1/2014] Administration and coordination of federal and state funding for publicly funded child day-care.

(A) The department of job and family services is hereby designated as the state agency responsible for administration and coordination of federal and state funding for publicly funded child care in this state. Publicly funded child care shall be provided to the following:

(1) Recipients of transitional child care as provided under section 5104.34 of the Revised Code;

(2) Participants in the Ohio works first program established under Chapter 5107. of the Revised Code;

(3) Individuals who would be participating in the Ohio works first program if not for a sanction under section 5107.16 of the Revised Code and who continue to participate in a work activity, developmental activity, or alternative work activity pursuant to an assignment under section 5107.42 of the Revised Code;

(4) A family receiving publicly funded child care on October 1, 1997, until the family's income reaches one hundred fifty per cent of the federal poverty line;

(5) Subject to available funds, other individuals determined eligible in accordance with rules adopted under section 5104.38 of the Revised Code.

The department shall apply to the United States department of health and human services for authority to operate a coordinated program for publicly funded child care, if the director of job and family services determines that the application is necessary. For purposes of this section, the department of job and family services may enter into agreements with other state agencies that are involved in regulation or funding of child care. The department shall consider the special needs of migrant workers when it administers and coordinates publicly funded child care and shall develop appropriate procedures for accommodating the needs of migrant workers for publicly funded child care.

(B) The department of job and family services shall distribute state and federal funds for publicly funded child care, including appropriations of state funds for publicly funded child care and appropriations of federal funds available under the child care block grant act, Title IV-A, and Title XX. The department may use any state funds appropriated for publicly funded child care as the state share required to match any federal funds appropriated for publicly funded child care.

(C) In the use of federal funds available under the child care block grant act, all of the following apply:

(1) The department may use the federal funds to hire staff to prepare any rules required under this chapter and to administer and coordinate federal and state funding for publicly funded child care.

(2) Not more than five per cent of the aggregate amount of the federal funds received for a fiscal year may be expended for administrative costs.

(3) The department shall allocate and use at least four per cent of the federal funds for the following:

(a) Activities designed to provide comprehensive consumer education to parents and the public;

(b) Activities that increase parental choice;

(c) Activities, including child care resource and referral services, designed to improve the quality, and increase the supply, of child care;

(d) Establishing a tiered quality rating and improvement system in which participation in the program may allow child day-care providers to be eligible for grants, technical assistance, training, or other assistance and become eligible for unrestricted monetary awards for maintaining a quality rating.

(4) The department shall ensure that the federal funds will be used only to supplement, and will not be used to supplant, federal, state, and local funds available on the effective date of the child care block grant act for publicly funded child care and related programs. If authorized by rules adopted by the department pursuant to section 5104.42 of the Revised Code, county departments of job and family services may purchase child care from funds obtained through any other means.

(D) The department shall encourage the development of suitable child care throughout the state, especially in areas with high concentrations of recipients of public assistance and families with low incomes. The department shall encourage the development of suitable child care designed to accommodate the special needs of migrant workers. On request, the department, through its employees or contracts with state or community child care resource and referral service organizations, shall provide consultation to groups and individuals interested in developing child care. The department of job and family services may enter into interagency agreements with the department of education, the board of regents, the department of development, and other state agencies and entities whenever the cooperative efforts of the other state agencies and entities are necessary for the department of job and family services to fulfill its duties and responsibilities under this chapter.

The department shall develop and maintain a registry of persons providing child care. The director shall adopt rules pursuant to Chapter 119. of the Revised Code establishing procedures and requirements for the registry's administration.

(E)

(1) The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing both of the following:

(a) Reimbursement ceilings for providers of publicly funded child care not later than the first day of July in each odd-numbered year;

(b) A procedure for reimbursing and paying providers of publicly funded child care.

(2) In establishing reimbursement ceilings under division (E)(1)(a) of this section, the director shall do all of the following:

(a) Use the information obtained under division (B)(3) of section 5104.04 of the Revised Code;

(b) Establish an enhanced reimbursement ceiling for providers who provide child care for caretaker parents who work nontraditional hours;

(c) For a type B family day-care home provider that has received limited certification pursuant to rules adopted under division (G)(1) of section 5104.011 of the Revised Code, establish a reimbursement ceiling that is the following:

(i) If the provider is a person described in division (G)(1)(a)(i) of section 5104.011 of the Revised Code, seventy-five per cent of the reimbursement ceiling that applies to a type B family day-care home certified by the same county department of job and family services pursuant to section 5104.11 of the Revised Code;

(ii) If the provider is a person described in division (G)(1)(a)(ii) of section 5104.011 of the Revised Code, sixty per cent of the reimbursement ceiling that applies to a type B family day-care home certified by the same county department pursuant to section 5104.11 of the Revised Code.

(d) With regard to the tiered quality rating and improvement system established pursuant to division (C)(3)(d) of this section, do both of the following:

(i) Establish enhanced reimbursement ceilings for child day-care providers that participate in the system and maintain quality ratings under the system;

(ii) In the case of child day-care providers that have been given access to the system by the department, weigh any reduction in reimbursement ceilings more heavily against those providers that do not participate in the system or do not maintain quality ratings under the system.

(3) In establishing reimbursement ceilings under division (E)(1)(a) of this section, the director may establish different reimbursement ceilings based on any of the following:

(a) Geographic location of the provider;

(b) Type of care provided;

(c) Age of the child served;

(d) Special needs of the child served;

(e) Whether the expanded hours of service are provided;

(f) Whether weekend service is provided;

(g) Whether the provider has exceeded the minimum requirements of state statutes and rules governing child care;

(h) Any other factors the director considers appropriate.

(F) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement the tiered quality rating and improvement system described in division (C)(3)(d) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 2007 HB119 06-30-2007; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.302, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.30 - [Effective 1/1/2014] Administration and coordination of federal and state funding for publicly funded child day-care.

(A) The department of job and family services is hereby designated as the state agency responsible for administration and coordination of federal and state funding for publicly funded child care in this state. Publicly funded child care shall be provided to the following:

(1) Recipients of transitional child care as provided under section 5104.34 of the Revised Code;

(2) Participants in the Ohio works first program established under Chapter 5107. of the Revised Code;

(3) Individuals who would be participating in the Ohio works first program if not for a sanction under section 5107.16 of the Revised Code and who continue to participate in a work activity, developmental activity, or alternative work activity pursuant to an assignment under section 5107.42 of the Revised Code;

(4) A family receiving publicly funded child care on October 1, 1997, until the family's income reaches one hundred fifty per cent of the federal poverty line;

(5) Subject to available funds, other individuals determined eligible in accordance with rules adopted under section 5104.38 of the Revised Code.

The department shall apply to the United States department of health and human services for authority to operate a coordinated program for publicly funded child care, if the director of job and family services determines that the application is necessary. For purposes of this section, the department of job and family services may enter into agreements with other state agencies that are involved in regulation or funding of child care. The department shall consider the special needs of migrant workers when it administers and coordinates publicly funded child care and shall develop appropriate procedures for accommodating the needs of migrant workers for publicly funded child care.

(B) The department of job and family services shall distribute state and federal funds for publicly funded child care, including appropriations of state funds for publicly funded child care and appropriations of federal funds available under the child care block grant act, Title IV-A, and Title XX. The department may use any state funds appropriated for publicly funded child care as the state share required to match any federal funds appropriated for publicly funded child care.

(C) In the use of federal funds available under the child care block grant act, all of the following apply:

(1) The department may use the federal funds to hire staff to prepare any rules required under this chapter and to administer and coordinate federal and state funding for publicly funded child care.

(2) Not more than five per cent of the aggregate amount of the federal funds received for a fiscal year may be expended for administrative costs.

(3) The department shall allocate and use at least four per cent of the federal funds for the following:

(a) Activities designed to provide comprehensive consumer education to parents and the public;

(b) Activities that increase parental choice;

(c) Activities, including child care resource and referral services, designed to improve the quality, and increase the supply, of child care;

(d) Establishing a tiered quality rating and improvement system in which participation in the program may allow child day-care providers to be eligible for grants, technical assistance, training, or other assistance and become eligible for unrestricted monetary awards for maintaining a quality rating.

(4) The department shall ensure that the federal funds will be used only to supplement, and will not be used to supplant, federal, state, and local funds available on the effective date of the child care block grant act for publicly funded child care and related programs. If authorized by rules adopted by the department pursuant to section 5104.42 of the Revised Code, county departments of job and family services may purchase child care from funds obtained through any other means.

(D) The department shall encourage the development of suitable child care throughout the state, especially in areas with high concentrations of recipients of public assistance and families with low incomes. The department shall encourage the development of suitable child care designed to accommodate the special needs of migrant workers. On request, the department, through its employees or contracts with state or community child care resource and referral service organizations, shall provide consultation to groups and individuals interested in developing child care. The department of job and family services may enter into interagency agreements with the department of education, the board of regents, the department of development, and other state agencies and entities whenever the cooperative efforts of the other state agencies and entities are necessary for the department of job and family services to fulfill its duties and responsibilities under this chapter.

The department shall develop and maintain a registry of persons providing child care. The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures and requirements for the registry's administration.

(E)

(1) The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing both of the following:

(a) Reimbursement ceilings for providers of publicly funded child care not later than the first day of July in each odd-numbered year;

(b) A procedure for reimbursing and paying providers of publicly funded child care.

(2) In establishing reimbursement ceilings under division (E)(1)(a) of this section, the director shall do all of the following:

(a) Use the information obtained under division (B)(3) of section 5104.04 of the Revised Code;

(b) Establish an enhanced reimbursement ceiling for providers who provide child care for caretaker parents who work nontraditional hours;

(c) For an in-home aide, establish a reimbursement ceiling that is seventy-five per cent of the reimbursement ceiling that applies to a licensed type B family day-care home ;

(d) With regard to the tiered quality rating and improvement system established pursuant to division (C)(3)(d) of this section, do both of the following:

(i) Establish enhanced reimbursement ceilings for child day-care providers that participate in the system and maintain quality ratings under the system;

(ii) In the case of child day-care providers that have been given access to the system by the department, weigh any reduction in reimbursement ceilings more heavily against those providers that do not participate in the system or do not maintain quality ratings under the system.

(3) In establishing reimbursement ceilings under division (E)(1)(a) of this section, the director may establish different reimbursement ceilings based on any of the following:

(a) Geographic location of the provider;

(b) Type of care provided;

(c) Age of the child served;

(d) Special needs of the child served;

(e) Whether the expanded hours of service are provided;

(f) Whether weekend service is provided;

(g) Whether the provider has exceeded the minimum requirements of state statutes and rules governing child care;

(h) Any other factors the director considers appropriate.

(F) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement the tiered quality rating and improvement system described in division (C)(3)(d) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 2007 HB119 06-30-2007; 2008 SB163 08-14-2008

This section is set out twice. See also §5104.301, effective until 1/1/2014.



Section 5104.301 - Parent cooperative child day-care centers and parent cooperative type A family day-care homes.

A county department of job and family services may establish a program to encourage the organization of parent cooperative child day-care centers and parent cooperative type A family day-care homes for recipients of publicly funded child care. A program established under this section may include any of the following:

(A) Recruitment of parents interested in organizing a parent cooperative child day-care center or parent cooperative type A family day-care home;

(B) Provision of technical assistance in organizing a parent cooperative child day-care center or parent cooperative type A family day-care home;

(C) Assistance in the developing, conducting, and disseminating training for parents interested in organizing a parent cooperative child day-care center or parent cooperative type A family day-care home.

A county department that implements a program under this section shall receive from funds available under the child care block grant act a five thousand dollar incentive payment for each parent cooperative child day-care center or parent cooperative type A family day-care home organized pursuant to this section.

Parents of children enrolled in a parent cooperative child day-care center or parent cooperative type A family day-care home pursuant to this section shall be required to work in the center or home a minimum of four hours per week.

The director of job and family services shall adopt rules governing the establishment and operation of programs under this section.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.31 - [Effective Until 1/1/2014] Eligible providers of services for publicly funded child day-care.

(A) Publicly funded child care may be provided only by the following:

(1) A child day-care center or type A family day-care home, including a parent cooperative child day-care center or parent cooperative type A family day-care home, licensed by the department of job and family services pursuant to section 5104.03 of the Revised Code;

(2) A type B family day-care home certified by the county department of job and family services pursuant to section 5104.11 of the Revised Code;

(3) A type B family day-care home that has received a limited certification pursuant to rules adopted under division (G)(1) of section 5104.011 of the Revised Code;

(4) An in-home aide who has been certified by the county department of job and family services pursuant to section 5104.12 of the Revised Code;

(5) A child day camp approved pursuant to section 5104.22 of the Revised Code;

(6) A licensed preschool program;

(7) A licensed school child program;

(8) A border state child care provider, except that a border state child care provider may provide publicly funded child care only to an individual who resides in an Ohio county that borders the state in which the provider is located.

(B) Publicly funded child day-care may be provided in a child's own home only by an in-home aide.

(C) Beginning July 1, 2020, publicly funded child care may be provided only by a provider that is rated through the tiered quality rating and improvement system established pursuant to section 5104.30 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000; 05-18-2005; 09-21-2006

This section is set out twice. See also §5104.312, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.31 - [Effective 1/1/2014] Eligible providers of services for publicly funded child day-care.

(A) Publicly funded child care may be provided only by the following:

(1) Any of the following licensed by the department of job and family services pursuant to section 5104.03 of the Revised Code or pursuant to rules adopted under section 5104.018 of the Revised Code:

(a) A child day-care center, including a parent cooperative child day-care center;

(b) A type A family day-care home, including a parent cooperative type A family day-care home;

(c) A licensed type B family day-care home.

(2)

An in-home aide who has been certified by the county department of job and family services pursuant to section 5104.12 of the Revised Code;

(3) A child day camp approved pursuant to section 5104.22 of the Revised Code;

(4) A licensed preschool program;

(5) A licensed school child program;

(6) A border state child care provider, except that a border state child care provider may provide publicly funded child care only to an individual who resides in an Ohio county that borders the state in which the provider is located.

(B) Publicly funded child day-care may be provided in a child's own home only by an in-home aide.

(C) Beginning July 1, 2020, publicly funded child care may be provided only by a provider that is rated through the tiered quality rating and improvement system established pursuant to section 5104.30 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Effective Date: 07-01-2000; 05-18-2005; 09-21-2006

This section is set out twice. See also §5104.311, effective until 1/1/2014.



Section 5104.32 - [Effective Until 1/1/2014] Provider contracts.

(A) Except as provided in division (C) of this section, all purchases of publicly funded child care shall be made under a contract entered into by a licensed child day-care center, licensed type A family day-care home, certified type B family day-care home, certified in-home aide, approved child day camp, licensed preschool program, licensed school child program, or border state child care provider and the department of job and family services. All contracts for publicly funded child care shall be contingent upon the availability of state and federal funds. The department shall prescribe a standard form to be used for all contracts for the purchase of publicly funded child care, regardless of the source of public funds used to purchase the child care. To the extent permitted by federal law and notwithstanding any other provision of the Revised Code that regulates state contracts or contracts involving the expenditure of state or federal funds, all contracts for publicly funded child care shall be entered into in accordance with the provisions of this chapter and are exempt from any other provision of the Revised Code that regulates state contracts or contracts involving the expenditure of state or federal funds.

(B) Each contract for publicly funded child care shall specify at least the following:

(1) That the provider of publicly funded child care agrees to be paid for rendering services at the lower of the rate customarily charged by the provider for children enrolled for child care or the reimbursement ceiling or rate of payment established pursuant to section 5104.30 of the Revised Code;

(2) That, if a provider provides child care to an individual potentially eligible for publicly funded child care who is subsequently determined to be eligible, the department agrees to pay for all child care provided between the date the county department of job and family services receives the individual's completed application and the date the individual's eligibility is determined;

(3) Whether the county department of job and family services, the provider, or a child care resource and referral service organization will make eligibility determinations, whether the provider or a child care resource and referral service organization will be required to collect information to be used by the county department to make eligibility determinations, and the time period within which the provider or child care resource and referral service organization is required to complete required eligibility determinations or to transmit to the county department any information collected for the purpose of making eligibility determinations;

(4) That the provider, other than a border state child care provider, shall continue to be licensed, approved, or certified pursuant to this chapter and shall comply with all standards and other requirements in this chapter and in rules adopted pursuant to this chapter for maintaining the provider's license, approval, or certification;

(5) That, in the case of a border state child care provider, the provider shall continue to be licensed, certified, or otherwise approved by the state in which the provider is located and shall comply with all standards and other requirements established by that state for maintaining the provider's license, certificate, or other approval;

(6) Whether the provider will be paid by the state department of job and family services or in some other manner as prescribed by rules adopted under section 5104.42 of the Revised Code;

(7) That the contract is subject to the availability of state and federal funds.

(C) Unless specifically prohibited by federal law or by rules adopted under section 5104.42 of the Revised Code, the county department of job and family services shall give individuals eligible for publicly funded child care the option of obtaining certificates that the individual may use to purchase services from any provider qualified to provide publicly funded child care under section 5104.31 of the Revised Code. Providers of publicly funded child care may present these certificates for payment in accordance with rules that the director of job and family services shall adopt. Only providers may receive payment for certificates . The value of the certificate shall be based on the lower of the rate customarily charged by the provider or the rate of payment established pursuant to section 5104.30 of the Revised Code. The county department may provide the certificates to the individuals or may contract with child care providers or child care resource and referral service organizations that make determinations of eligibility for publicly funded child care pursuant to contracts entered into under section 5104.34 of the Revised Code for the providers or resource and referral service organizations to provide the certificates to individuals whom they determine are eligible for publicly funded child care.

For each six-month period a provider of publicly funded child care provides publicly funded child care to the child of an individual given certificates , the individual shall provide the provider certificates for days the provider would have provided publicly funded child care to the child had the child been present. The maximum number of days providers shall be provided certificates shall not exceed ten days in a six-month period during which publicly funded child care is provided to the child regardless of the number of providers that provide publicly funded child care to the child during that period.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 06-30-2005

This section is set out twice. See also §5104.322, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.32 - [Effective 1/1/2014] Provider contracts.

(A) Except as provided in division (C) of this section, all purchases of publicly funded child care shall be made under a contract entered into by a licensed child day-care center, licensed type A family day-care home, licensed type B family day-care home, certified in-home aide, approved child day camp, licensed preschool program, licensed school child program, or border state child care provider and the department of job and family services. All contracts for publicly funded child care shall be contingent upon the availability of state and federal funds. The department shall prescribe a standard form to be used for all contracts for the purchase of publicly funded child care, regardless of the source of public funds used to purchase the child care. To the extent permitted by federal law and notwithstanding any other provision of the Revised Code that regulates state contracts or contracts involving the expenditure of state or federal funds, all contracts for publicly funded child care shall be entered into in accordance with the provisions of this chapter and are exempt from any other provision of the Revised Code that regulates state contracts or contracts involving the expenditure of state or federal funds.

(B) Each contract for publicly funded child care shall specify at least the following:

(1) That the provider of publicly funded child care agrees to be paid for rendering services at the lower of the rate customarily charged by the provider for children enrolled for child care or the reimbursement ceiling or rate of payment established pursuant to section 5104.30 of the Revised Code;

(2) That, if a provider provides child care to an individual potentially eligible for publicly funded child care who is subsequently determined to be eligible, the department agrees to pay for all child care provided between the date the county department of job and family services receives the individual's completed application and the date the individual's eligibility is determined;

(3) Whether the county department of job and family services, the provider, or a child care resource and referral service organization will make eligibility determinations, whether the provider or a child care resource and referral service organization will be required to collect information to be used by the county department to make eligibility determinations, and the time period within which the provider or child care resource and referral service organization is required to complete required eligibility determinations or to transmit to the county department any information collected for the purpose of making eligibility determinations;

(4) That the provider, other than a border state child care provider, shall continue to be licensed, approved, or certified pursuant to this chapter and shall comply with all standards and other requirements in this chapter and in rules adopted pursuant to this chapter for maintaining the provider's license, approval, or certification;

(5) That, in the case of a border state child care provider, the provider shall continue to be licensed, certified, or otherwise approved by the state in which the provider is located and shall comply with all standards and other requirements established by that state for maintaining the provider's license, certificate, or other approval;

(6) Whether the provider will be paid by the state department of job and family services or in some other manner as prescribed by rules adopted under section 5104.42 of the Revised Code;

(7) That the contract is subject to the availability of state and federal funds.

(C) Unless specifically prohibited by federal law or by rules adopted under section 5104.42 of the Revised Code, the county department of job and family services shall give individuals eligible for publicly funded child care the option of obtaining certificates that the individual may use to purchase services from any provider qualified to provide publicly funded child care under section 5104.31 of the Revised Code. Providers of publicly funded child care may present these certificates for payment in accordance with rules that the director of job and family services shall adopt. Only providers may receive payment for certificates. The value of the certificate shall be based on the lower of the rate customarily charged by the provider or the rate of payment established pursuant to section 5104.30 of the Revised Code. The county department may provide the certificates to the individuals or may contract with child care providers or child care resource and referral service organizations that make determinations of eligibility for publicly funded child care pursuant to contracts entered into under section 5104.34 of the Revised Code for the providers or resource and referral service organizations to provide the certificates to individuals whom they determine are eligible for publicly funded child care.

For each six-month period a provider of publicly funded child care provides publicly funded child care to the child of an individual given certificates, the individual shall provide the provider certificates for days the provider would have provided publicly funded child care to the child had the child been present. The maximum number of days providers shall be provided certificates shall not exceed ten days in a six-month period during which publicly funded child care is provided to the child regardless of the number of providers that provide publicly funded child care to the child during that period.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 05-18-2005; 06-30-2005

This section is set out twice. See also §5104.321, effective until 1/1/2014.



Section 5104.33 - Forms for eligibility determinations for publicly funded child day-care.

(A) The department of job and family services shall prescribe an application form for use in making eligibility determinations for publicly funded child care. The form shall be as brief and simple as practicable.

(B) In administering the process of applying for publicly funded child care, the county department of job and family services shall implement policies designed to ensure that the application process is as accessible to the public as possible. These policies shall include making the application forms available at appropriate locations selected by the county department and making arrangements that enable applicants to complete the application process at times outside their normal working hours, and at locations, convenient for them. The arrangements may include stationing certain of their employees at various sites in the county for the purpose of assisting applicants in completing the application process and of making eligibility determinations at those locations. The arrangements may also include providing training and technical assistance to appropriate entities that qualify them to provide assistance in completing the application process and, to the extent permitted by federal law, to make eligibility determinations.

Each county department of job and family services shall submit to the department of job and family services for approval its plan for ensuring that the application process is as accessible to the public as possible and complies with this division. The county department shall make any changes to its plan that the department determines are necessary for compliance with this division and with any state standards adopted for the administration of this division.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.34 - Determination of eligibility.

(A)

(1) Each county department of job and family services shall implement procedures for making determinations of eligibility for publicly funded child care. Under those procedures, the eligibility determination for each applicant shall be made no later than thirty calendar days from the date the county department receives a completed application for publicly funded child care. Each applicant shall be notified promptly of the results of the eligibility determination. An applicant aggrieved by a decision or delay in making an eligibility determination may appeal the decision or delay to the department of job and family services in accordance with section 5101.35 of the Revised Code. The due process rights of applicants shall be protected.

To the extent permitted by federal law, the county department may make all determinations of eligibility for publicly funded child care, may contract with child care providers or child care resource and referral service organizations for the providers or resource and referral service organizations to make all or any part of the determinations, and may contract with child care providers or child care resource and referral service organizations for the providers or resource and referral service organizations to collect specified information for use by the county department in making determinations. If a county department contracts with a child care provider or a child care resource and referral service organization for eligibility determinations or for the collection of information, the contract shall require the provider or resource and referral service organization to make each eligibility determination no later than thirty calendar days from the date the provider or resource and referral organization receives a completed application that is the basis of the determination and to collect and transmit all necessary information to the county department within a period of time that enables the county department to make each eligibility determination no later than thirty days after the filing of the application that is the basis of the determination.

The county department may station employees of the department in various locations throughout the county to collect information relevant to applications for publicly funded child care and to make eligibility determinations. The county department, child care provider, and child care resource and referral service organization shall make each determination of eligibility for publicly funded child care no later than thirty days after the filing of the application that is the basis of the determination, shall make each determination in accordance with any relevant rules adopted pursuant to section 5104.38 of the Revised Code, and shall notify promptly each applicant for publicly funded child care of the results of the determination of the applicant's eligibility.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code for monitoring the eligibility determination process. In accordance with those rules, the state department shall monitor eligibility determinations made by county departments of job and family services and shall direct any entity that is not in compliance with this division or any rule adopted under this division to implement corrective action specified by the department.

(2) All eligibility determinations for publicly funded child care shall be made in accordance with rules adopted pursuant to division (A) of section 5104.38 of the Revised Code and, if a county department of job and family services specifies, pursuant to rules adopted under division (B) of that section, a maximum amount of income a family may have to be eligible for publicly funded child care, the income maximum specified by the county department. Publicly funded child care may be provided only to eligible infants, toddlers, preschool-age children, and school-age children under age thirteen. For an applicant to be eligible for publicly funded child care, the caretaker parent must be employed or participating in a program of education or training for an amount of time reasonably related to the time that the parent's children are receiving publicly funded child care. This restriction does not apply to families whose children are eligible for protective child care.

Subject to available funds, a county department of job and family services shall allow a family to receive publicly funded child care unless the family's income exceeds the maximum income eligibility limit. Initial and continued eligibility for publicly funded child care is subject to available funds unless the family is receiving child care pursuant to division (A)(1), (2), (3), or (4) of section 5104.30 of the Revised Code. If the county department must limit eligibility due to lack of available funds, it shall give first priority for publicly funded child care to an assistance group whose income is not more than the maximum income eligibility limit that received transitional child care in the previous month but is no longer eligible because the twelve-month period has expired. Such an assistance group shall continue to receive priority for publicly funded child care until its income exceeds the maximum income eligibility limit.

(3) An assistance group that ceases to participate in the Ohio works first program established under Chapter 5107. of the Revised Code is eligible for transitional child care at any time during the immediately following twelve-month period that both of the following apply:

(a) The assistance group requires child care due to employment;

(b) The assistance group's income is not more than one hundred fifty per cent of the federal poverty line.

An assistance group ineligible to participate in the Ohio works first program pursuant to section 5101.83 or section 5107.16 of the Revised Code is not eligible for transitional child care.

(B) To the extent permitted by federal law, a county department of job and family services may require a caretaker parent determined to be eligible for publicly funded child care to pay a fee according to the schedule of fees established in rules adopted under section 5104.38 of the Revised Code. Each county department shall make protective child care services available to children without regard to the income or assets of the caretaker parent of the child.

(C) A caretaker parent receiving publicly funded child care shall report to the entity that determined eligibility any changes in status with respect to employment or participation in a program of education or training not later than ten calendar days after the change occurs.

(D) If a county department of job and family services determines that available resources are not sufficient to provide publicly funded child care to all eligible families who request it, the county department may establish a waiting list. A county department may establish separate waiting lists within the waiting list based on income. When resources become available to provide publicly funded child care to families on the waiting list, a county department that establishes a waiting list shall assess the needs of the next family scheduled to receive publicly funded child care. If the assessment demonstrates that the family continues to need and is eligible for publicly funded child care, the county department shall offer it to the family. If the county department determines that the family is no longer eligible or no longer needs publicly funded child care, the county department shall remove the family from the waiting list.

(E) A caretaker parent shall not receive full-time publicly funded child care from more than one child care provider per child during any period.

(F) As used in this section, "maximum income eligibility limit" means the amount of income specified in rules adopted under division (A) of section 5104.38 of the Revised Code or, if a county department of job and family services specifies a higher amount pursuant to rules adopted under division (B) of that section, the amount the county department specifies.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2003



Section 5104.341 - Validity of determination of eligibility.

(A) Except as provided in division (B) of this section, both of the following apply:

(1) An eligibility determination made under section 5104.34 of the Revised Code for publicly funded child care is valid for one year;

(2) The county department of job and family services shall adjust the appropriate level of a fee charged under division (B) of section 5104.34 of the Revised Code if a caretaker parent reports changes in income, family size, or both.

(B) Division (A) of this section does not apply if the recipient of the publicly funded child care ceases to be eligible for publicly funded child care.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2002; 05-18-2005



Section 5104.35 - [Effective Until 1/1/2014] County department of job and family services - powers and duties.

(A) Each county department of job and family services shall do all of the following:

(1) Accept any gift, grant, or other funds from either public or private sources offered unconditionally or under conditions which are, in the judgment of the department, proper and consistent with this chapter and deposit the funds in the county public assistance fund established by section 5101.161 of the Revised Code;

(2) Recruit individuals and groups interested in certification as in-home aides or in developing and operating suitable licensed child day-care centers, type A family day-care homes, or certified type B family day-care homes, especially in areas with high concentrations of recipients of public assistance, and for that purpose provide consultation to interested individuals and groups on request;

(3) Inform clients of the availability of child care services

.

(B) A county department of job and family services may , to the extent permitted by federal law, use public child care funds to extend the hours of operation of the county department to accommodate the needs of working caretaker parents and enable those parents to apply for publicly funded child care

.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2003; 05-18-2005

This section is set out twice. See also §5104.352, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.35 - [Effective 1/1/2014] County department of job and family services - powers and duties.

(A) Each county department of job and family services shall do all of the following:

(1) Accept any gift, grant, or other funds from either public or private sources offered unconditionally or under conditions which are, in the judgment of the department, proper and consistent with this chapter and deposit the funds in the county public assistance fund established by section 5101.161 of the Revised Code;

(2) Recruit individuals and groups interested in certification as in-home aides or in developing and operating suitable licensed child day-care centers, type A family day-care homes, or licensed type B family day-care homes, especially in areas with high concentrations of recipients of public assistance, and for that purpose provide consultation to interested individuals and groups on request;

(3) Inform clients of the availability of child care services.

(B) A county department of job and family services may, to the extent permitted by federal law, use public child care funds to extend the hours of operation of the county department to accommodate the needs of working caretaker parents and enable those parents to apply for publicly funded child care.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2003; 05-18-2005

This section is set out twice. See also §5104.351, effective until 1/1/2014.



Section 5104.36 - [Effective Until 1/1/2014] Record for each eligible child.

The licensee or administrator of a child day-care center or type A family day-care home, the authorized provider of a certified type B family day-care home, an in-home aide providing child care services, the director or administrator of an approved child day camp, and a border state child care provider shall keep a record for each eligible child, to be made available to the county department of job and family services or the department of job and family services on request. The record shall include all of the following:

(A) The name and date of birth of the child;

(B) The name and address of the child's caretaker parent;

(C) The name and address of the caretaker parent's place of employment or program of education or training;

(D) The hours for which child care services have been provided for the child;

(E) Any other information required by the county department of job and family services or the state department of job and family services.

Effective Date: 07-01-2000; 05-18-2005

This section is set out twice. See also §5104.362, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.36 - [Effective 1/1/2014] Record for each eligible child.

The licensee or administrator of a child day-care center , type A family day-care home, or licensed type B family day-care home, an in-home aide providing child care services, the director or administrator of an approved child day camp, and a border state child care provider shall keep a record for each eligible child, to be made available to the county department of job and family services or the department of job and family services on request. The record shall include all of the following:

(A) The name and date of birth of the child;

(B) The name and address of the child's caretaker parent;

(C) The name and address of the caretaker parent's place of employment or program of education or training;

(D) The hours for which child care services have been provided for the child;

(E) Any other information required by the county department of job and family services or the state department of job and family services.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 07-01-2000; 05-18-2005

This section is set out twice. See also §5104.361, effective until 1/1/2014.



Section 5104.37 - Withholding and recovering money; actions against providers.

(A) As used in this section, "eligible provider" means an individual or entity eligible to provide publicly funded child care pursuant to section 5104.31 of the Revised Code.

(B) The department of job and family services may withhold any money due under this chapter and recover through any appropriate method any money erroneously paid under this chapter if evidence exists of less than full compliance with this chapter and any rules adopted under it.

(C) Notwithstanding any other provision of this chapter to the contrary, the department shall take action against an eligible provider as described in this section.

(D) Subject to the notice and appeal provisions of divisions (G) and (H) of this section, the department may suspend a contract entered into under section 5104.32 of the Revised Code with an eligible provider if the department has initiated an investigation of the provider for either of the following reasons:

(1) The department has evidence that the eligible provider received an improper child care payment as a result of the provider's intentional act.

(2) The department receives notice and a copy of an indictment, information, or complaint charging the eligible provider or the owner or operator of the provider with committing any of the following:

(a) An act that is a felony or misdemeanor relating to providing or billing for publicly funded child care or providing management or administrative services relating to providing publicly funded child care;

(b) An act that would constitute an offense described in section 5104.09 of the Revised Code.

(E)

(1) Except as provided in division (E)(2) of this section, the suspension of a contract under division (D) of this section shall continue until the department completes its investigation or all criminal charges are disposed of through dismissal, a finding of not guilty, conviction, or a plea of guilty.

(2) If the department initiates the termination of a contract that has been suspended pursuant to division (D) of this section, the suspension shall continue until the termination process is completed.

(F) An eligible provider shall not provide publicly funded child care while the provider's contract is under suspension pursuant to division (D) of this section. As of the date the eligible provider's contract is suspended, the department shall withhold payment to the eligible provider for publicly funded child care.

(G) Before suspending an eligible provider's contract pursuant to division (D) of this section, the department shall notify the eligible provider. The notice shall include all of the following:

(1) A description, which need not disclose specific information concerning any ongoing administrative or criminal investigation, of the reason that the department initiated its investigation of the provider;

(2) A statement that the eligible provider will be prohibited from providing publicly funded child care while the contract is under suspension;

(3) A statement that the suspension will continue until the department completes its investigation or all criminal charges are disposed of through dismissal, a finding of not guilty, conviction, or a plea of guilty, and that if the department initiates the termination of the contract, the suspension will continue until the termination process is completed.

(H) An eligible provider may file an appeal with the department regarding any proposal by the department to suspend the provider's contract pursuant to division (D) of this section. The appeal must be received by the department not later than fifteen days after the date the provider receives the notification described in division (G) of this section. The department shall review the evidence and issue a decision not later than thirty days after receiving the appeal. The department shall not suspend a contract pursuant to division (D) of this section until the time for filing the appeal has passed or, if the provider files a timely appeal, the department has issued a decision on the appeal.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5104.38 - [Effective Until 1/1/2014] Rules governing financial and administrative requirements for publicly funded child day-care.

In addition to any other rules adopted under this chapter, the director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing financial and administrative requirements for publicly funded child care and establishing all of the following:

(A) Procedures and criteria to be used in making determinations of eligibility for publicly funded child care that give priority to children of families with lower incomes and procedures and criteria for eligibility for publicly funded protective child care. The rules shall specify the maximum amount of income a family may have for initial and continued eligibility. The maximum amount shall not exceed two hundred per cent of the federal poverty line. The rules may specify exceptions to the eligibility requirements in the case of a family that previously received publicly funded child care and is seeking to have the child care reinstated after the family's eligibility was terminated.

(B) Procedures under which a county department of job and family services may, if the department, under division (A) of this section, specifies a maximum amount of income a family may have for eligibility for publicly funded child care that is less than the maximum amount specified in that division, specify a maximum amount of income a family residing in the county the county department serves may have for initial and continued eligibility for publicly funded child care that is higher than the amount specified by the department but does not exceed the maximum amount specified in division (A) of this section;

(C) A schedule of fees requiring all eligible caretaker parents to pay a fee for publicly funded child care according to income and family size, which shall be uniform for all types of publicly funded child care, except as authorized by rule, and, to the extent permitted by federal law, shall permit the use of state and federal funds to pay the customary deposits and other advance payments that a provider charges all children who receive child care from that provider. The schedule of fees may not provide for a caretaker parent to pay a fee that exceeds ten per cent of the parent's family income.

(D) A formula for determining the amount of state and federal funds appropriated for publicly funded child care that may be allocated to a county department to use for administrative purposes;

(E) Procedures to be followed by the department and county departments in recruiting individuals and groups to become providers of child care;

(F) Procedures to be followed in establishing state or local programs designed to assist individuals who are eligible for publicly funded child care in identifying the resources available to them and to refer the individuals to appropriate sources to obtain child care;

(G) Procedures to deal with fraud and abuse committed by either recipients or providers of publicly funded child care;

(H) Procedures for establishing a child care grant or loan program in accordance with the child care block grant act;

(I) Standards and procedures for applicants to apply for grants and loans, and for the department to make grants and loans;

(J) A definition of "person who stands in loco parentis" for the purposes of division (KK)(1) of section 5104.01 of the Revised Code;

(K) Procedures for a county department of job and family services to follow in making eligibility determinations and redeterminations for publicly funded child care available through telephone, computer, and other means at locations other than the county department;

(L) If the director establishes a different reimbursement ceiling under division (E)(3)(d) of section 5104.30 of the Revised Code, standards and procedures for determining the amount of the higher payment that is to be issued to a child care provider based on the special needs of the child being served;

(M) To the extent permitted by federal law, procedures for paying for up to thirty days of child care for a child whose caretaker parent is seeking employment, taking part in employment orientation activities, or taking part in activities in anticipation of enrolling in or attending an education or training program or activity, if the employment or the education or training program or activity is expected to begin within the thirty-day period;

(N) Any other rules necessary to carry out sections 5104.30 to 5104.43 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2003; 05-18-2005

This section is set out twice. See also §5104.382, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5104.38 - [Effective 1/1/2014] Rules governing financial and administrative requirements for publicly funded child day-care.

In addition to any other rules adopted under this chapter, the director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code governing financial and administrative requirements for publicly funded child care and establishing all of the following:

(A) Procedures and criteria to be used in making determinations of eligibility for publicly funded child care that give priority to children of families with lower incomes and procedures and criteria for eligibility for publicly funded protective child care. The rules shall specify the maximum amount of income a family may have for initial and continued eligibility. The maximum amount shall not exceed two hundred per cent of the federal poverty line. The rules may specify exceptions to the eligibility requirements in the case of a family that previously received publicly funded child care and is seeking to have the child care reinstated after the family's eligibility was terminated.

(B) Procedures under which a county department of job and family services may, if the department, under division (A) of this section, specifies a maximum amount of income a family may have for eligibility for publicly funded child care that is less than the maximum amount specified in that division, specify a maximum amount of income a family residing in the county the county department serves may have for initial and continued eligibility for publicly funded child care that is higher than the amount specified by the department but does not exceed the maximum amount specified in division (A) of this section;

(C) A schedule of fees requiring all eligible caretaker parents to pay a fee for publicly funded child care according to income and family size, which shall be uniform for all types of publicly funded child care, except as authorized by rule, and, to the extent permitted by federal law, shall permit the use of state and federal funds to pay the customary deposits and other advance payments that a provider charges all children who receive child care from that provider. The schedule of fees may not provide for a caretaker parent to pay a fee that exceeds ten per cent of the parent's family income.

(D) A formula for determining the amount of state and federal funds appropriated for publicly funded child care that may be allocated to a county department to use for administrative purposes;

(E) Procedures to be followed by the department and county departments in recruiting individuals and groups to become providers of child care;

(F) Procedures to be followed in establishing state or local programs designed to assist individuals who are eligible for publicly funded child care in identifying the resources available to them and to refer the individuals to appropriate sources to obtain child care;

(G) Procedures to deal with fraud and abuse committed by either recipients or providers of publicly funded child care;

(H) Procedures for establishing a child care grant or loan program in accordance with the child care block grant act;

(I) Standards and procedures for applicants to apply for grants and loans, and for the department to make grants and loans;

(J) A definition of "person who stands in loco parentis" for the purposes of division (JJ)(1) of section 5104.01 of the Revised Code;

(K) Procedures for a county department of job and family services to follow in making eligibility determinations and redeterminations for publicly funded child care available through telephone, computer, and other means at locations other than the county department;

(L) If the director establishes a different reimbursement ceiling under division (E)(3)(d) of section 5104.30 of the Revised Code, standards and procedures for determining the amount of the higher payment that is to be issued to a child care provider based on the special needs of the child being served;

(M) To the extent permitted by federal law, procedures for paying for up to thirty days of child care for a child whose caretaker parent is seeking employment, taking part in employment orientation activities, or taking part in activities in anticipation of enrolling in or attending an education or training program or activity, if the employment or the education or training program or activity is expected to begin within the thirty-day period;

(N) Any other rules necessary to carry out sections 5104.30 to 5104.43 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-09-2003; 05-18-2005

This section is set out twice. See also §5104.381, effective until 1/1/2014.



Section 5104.381 - [Repealed].

Effective Date: 05-18-2005



Section 5104.382 - No contracts to person against whom finding for recovery has been issued.

In adopting rules under division (A) of section 5104.38 of the Revised Code establishing criteria for eligibility for publicly funded child care, the director of job and family services may prescribe the amount, duration, and scope of benefits available as publicly funded child care.

Effective Date: 06-09-2003; 05-18-2005



Section 5104.39 - Monitoring present and anticipated future expenditures for publicly funded child day-care.

(A) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code establishing a procedure for monitoring the expenditures for publicly funded child care to ensure that expenditures do not exceed the available federal and state funds for publicly funded child care. The department of job and family services, with the assistance of the office of budget and management and the child care advisory council created pursuant to section 5104.08 of the Revised Code, shall monitor the anticipated future expenditures for publicly funded child care and shall compare those anticipated future expenditures to available federal and state funds for publicly funded child care. Whenever the department determines that the anticipated future expenditures for publicly funded child care will exceed the available federal and state funds, the department shall promptly notify the county departments of job and family services and, before the available state and federal funds are used, the director shall issue and implement an administrative order that shall specify both of the following:

(1) Priorities for expending the remaining available federal and state funds for publicly funded child care;

(2) Instructions and procedures to be used by the county departments regarding eligibility determinations.

(B) The order may do any or all of the following:

(1) Suspend enrollment of all new participants in any program of publicly funded child care;

(2) Limit enrollment of new participants to those with incomes at or below a specified percentage of the federal poverty line;

(3) Disenroll existing participants with income above a specified percentage of the federal poverty line;

(4) Change the schedule of fees paid by eligible caretaker parents that has been established pursuant to section 5104.38 of the Revised Code;

(5) Change the rate of payment for providers of publicly funded child care that has been established pursuant to section 5104.30 of the Revised Code.

(C) Each county department shall comply with the order no later than thirty days after it is issued.

(D) If after issuing an order under this section to suspend or limit enrollment of new participants or disenroll existing participants the department determines that available state and federal funds for publicly funded child care exceed the anticipated future expenditures for publicly funded child care, the director may issue and implement another administrative order increasing income eligibility levels to a specified percentage of the federal poverty line. The order shall include instructions and procedures to be used by the county departments. Each county department shall comply with the order not later than thirty days after it is issued.

(E) The department of job and family services shall do all of the following:

(1) Conduct a quarterly evaluation of the program of publicly funded child care that is operated pursuant to sections 5104.30 to 5104.43 of the Revised Code;

(2) Prepare reports based upon the evaluations that specify for each county the number of participants and amount of expenditures;

(3) Provide copies of the reports to both houses of the general assembly and, on request, to interested parties.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-09-2003; 05-18-2005



Section 5104.40 - Implementation of rules.

A county department of job and family services shall not be held responsible for implementing any rule adopted under this chapter regarding publicly funded child care until the later of thirty days after the effective date of the rule or thirty days after the county department receives notice of the rule if such notification is required under this chapter.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.41 - Protective day-care for homeless children.

A child and the child's caretaker who either temporarily reside in a facility providing emergency shelter for homeless families or are determined by the county department of job and family services to be homeless, and who are otherwise ineligible for publicly funded child care, are eligible for protective child care for the lesser of the following:

(A) Ninety days;

(B) The period of time they reside in the shelter, if they qualified for protective child care because they reside in the shelter, or the period of time in which the county department determines they are homeless.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.42 - Payment procedure for publicly funded child care.

(A) The director of job and family services shall adopt rules pursuant to section 111.15 of the Revised Code establishing a payment procedure for publicly funded child care.

(B) The director, by rule adopted in accordance with section 111.15 of the Revised Code, may establish a methodology for allocating the state and federal funds appropriated for publicly funded child care .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 05-18-2005



Section 5104.43 - Deposits into public assistance fund.

Each county department of job and family services shall deposit all funds received from any source for child care services into the public assistance fund established under section 5101.161 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5104.44 - Effect of child support default on license or certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the department of job and family services shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a license or certificate issued pursuant to this chapter.

Effective Date: 03-22-2001



Section 5104.99 - Penalty.

(A) Whoever violates section 5104.02 of the Revised Code shall be punished as follows:

(1) For each offense, the offender shall be fined not less than one hundred dollars nor more than five hundred dollars multiplied by the number of children receiving child care at the child day-care center or type A family day-care home that either exceeds the number of children to which a type B family day-care home may provide child care or, if the offender is a licensed type A family day-care home that is operating as a child day-care center without being licensed as a center, exceeds the license capacity of the type A home.

(2) In addition to the fine specified in division (A)(1) of this section, all of the following apply:

(a) Except as provided in divisions (A)(2)(b), (c), and (d) of this section, the court shall order the offender to reduce the number of children to which it provides child care to a number that does not exceed either the number of children to which a type B family day-care home may provide child care or, if the offender is a licensed type A family day-care home that is operating as a child day-care center without being licensed as a center, the license capacity of the type A home.

(b) If the offender previously has been convicted of or pleaded guilty to one violation of section 5104.02 of the Revised Code, the court shall order the offender to cease the provision of child care to any person until it obtains a child day-care center license or a type A family day-care home license, as appropriate, under section 5104.03 of the Revised Code.

(c) If the offender previously has been convicted of or pleaded guilty to two violations of section 5104.02 of the Revised Code, the offender is guilty of a misdemeanor of the first degree, and the court shall order the offender to cease the provision of child care to any person until it obtains a child day-care center license or a type A family day-care home license, as appropriate, under section 5104.03 of the Revised Code. The court shall impose the fine specified in division (A)(1) of this section and may impose an additional fine provided that the total amount of the fines so imposed does not exceed the maximum fine authorized for a misdemeanor of the first degree under section 2929.28 of the Revised Code.

(d) If the offender previously has been convicted of or pleaded guilty to three or more violations of section 5104.02 of the Revised Code, the offender is guilty of a felony of the fifth degree, and the court shall order the offender to cease the provision of child care to any person until it obtains a child day-care center license or a type A family day-care home license, as appropriate, under section 5104.03 of the Revised Code. The court shall impose the fine specified in division (A)(1) of this section and may impose an additional fine provided that the total amount of the fines so imposed does not exceed the maximum fine authorized for a felony of the fifth degree under section 2929.18 of the Revised Code.

(B) Whoever violates division (B) of section 5104.09 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender is a licensee of a center or type A home, the conviction shall constitute grounds for denial or revocation of an application for licensure pursuant to section 5104.04 of the Revised Code. If the offender is a person eighteen years of age or older residing in a center or type A home or is an employee of a center or a type A home and if the licensee had knowledge of, and acquiesced in, the commission of the offense, the conviction shall constitute grounds for denial or revocation of an application for licensure pursuant to section 5104.04 of the Revised Code.

(C) Whoever violates division (C) of section 5104.09 of the Revised Code is guilty of a misdemeanor of the third degree.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-01-1986; 05-18-2005






Chapter 5105 - AID FOR THE AGED [REPEALED]

Section 5105.01 - [Repealed].

Effective Date: 01-01-1974



Section 5105.02 - [Repealed].

Effective Date: 07-01-1966



Section 5105.03 - [Repealed].

Effective Date: 01-01-1974



Section 5105.04 - [Repealed].

Effective Date: 07-01-1966



Section 5105.05 to 5105.29 - [Repealed].

Effective Date: 01-01-1974



Section 5105.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 5106 - AID TO DISABLED PERSONS [REPEALED]

Section 5106.01 to 5106.08 - [Repealed].

Effective Date: 01-01-1974



Section 5106.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 5107 - OHIO WORKS FIRST PROGRAM

Section 5107.01 - Legislative policy.

(A) The Ohio general assembly hereby states the following beliefs with regard to the Ohio works first program:

(1) That the first priority for minor heads of household and adults participating in the program is to work, which includes keeping an employer's schedule and satisfying the employer's work requirements, and to develop marketable skills.

(2) That many minor heads of household and adults participating in the program need to complete high school or receive training for an occupation in order to qualify for employment.

(B) The general assembly recognizes that some provisions of the Ohio works first program as operated pursuant to federal waivers granted by the United States secretary of health and human services pursuant to requests made under former section 5101.09 of the Revised Code enacted by Substitute House Bill No. 167 of the 121st general assembly and pursuant to requests made under section 5107.30 of the Revised Code, regarding the LEAP program, prior to the enactment of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 ( P.L. 104-193 ) are inconsistent with that act. It is the intent of the general assembly to rely on the federal waivers for authority to conduct the program in the manner specified in this chapter to ensure the work readiness of program participants by requiring at least twenty hours of weekly participation in work activities, including, except as limited by division (B)(2) of section 5107.43 of the Revised Code, a work activity established under section 5107.58 of the Revised Code in which a participant is enrolled full-time in post-secondary education leading to vocation, and no more than ten hours of weekly participation in developmental activities in accordance with sections 5107.40 to 5107.69 of the Revised Code.

Effective Date: 10-01-1997



Section 5107.011 - [Repealed].

Effective Date: 10-01-1997



Section 5107.02 - Ohio works first program definitions.

As used in this chapter:

(A) "Adult" means an individual who is not a minor child.

(B) "Assistance group" means a group of individuals treated as a unit for purposes of determining eligibility for and the amount of assistance provided under Ohio works first.

(C) "Custodian" means an individual who has legal custody, as defined in section 2151.011 of the Revised Code, of a minor child or comparable status over a minor child created by a court of competent jurisdiction in another state.

(D) "Domestic violence" means being subjected to any of the following:

(1) Physical acts that resulted in, or threatened to result in, physical injury to the individual;

(2) Sexual abuse;

(3) Sexual activity involving a dependent child;

(4) Being forced as the caretaker relative of a dependent child to engage in nonconsensual sexual acts or activities;

(5) Threats of, or attempts at, physical or sexual abuse;

(6) Mental abuse;

(7) Neglect or deprivation of medical care.

(E) "Guardian" means an individual that is granted authority by a probate court pursuant to Chapter 2111. of the Revised Code, or a court of competent jurisdiction in another state, to exercise parental rights over a minor child to the extent provided in the court's order and subject to residual parental rights of the minor child's parents.

(F) "LEAP program" means the learning, earning, and parenting program conducted under section 5107.30 of the Revised Code.

(G) "Minor child" means either of the following:

(1) An individual who has not attained age eighteen;

(2) An individual who has not attained age nineteen and is a full-time student in a secondary school or in the equivalent level of vocational or technical training.

(H) "Minor head of household" means a minor child who is either of the following:

(1) Is married, at least six months pregnant, and a member of an assistance group that does not include an adult;

(2) Is married and is a parent of a child included in the same assistance group that does not include an adult.

(I) "Ohio works first" means the program established by this chapter known as temporary assistance for needy families in Title IV-A.

(J) "Payment standard" means the amount specified in rules adopted under section 5107.05 of the Revised Code that is the maximum amount of cash assistance an assistance group may receive under Ohio works first from state and federal funds.

(K) "Specified relative" means the following individuals who are age eighteen or older:

(1) The following individuals related by blood or adoption:

(a) Grandparents, including grandparents with the prefix "great," "great-great," or "great-great-great";

(b) Siblings;

(c) Aunts, uncles, nephews, and nieces, including such relatives with the prefix "great," "great-great," "grand," or "great-grand";

(d) First cousins and first cousins once removed.

(2) Stepparents and stepsiblings;

(3) Spouses and former spouses of individuals named in division (K)(1) or (2) of this section.

(L) "Title IV-A" or "Title IV-D" means Title IV-A or Title IV-D of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended.

Effective Date: 06-26-2003; 2007 HB119 06-30-2007



Section 5107.03 - Administration of program.

There is hereby established the Ohio works first program. The department of job and family services shall administer the program, as long as federal funds are provided for the program, in accordance with Title IV-A, federal regulations, state law, the Title IV-A state plan submitted to the United States secretary of health and human services under section 5101.80 of the Revised Code, amendments to the plan, and federal waivers granted by the United States secretary.

Effective Date: 07-01-2000; 2007 HB119 06-30-2007



Section 5107.031 - Amended and Renumbered RC 5107.24.

Effective Date: 10-01-1997



Section 5107.032 to 5107.034 - [Repealed].

Effective Date: 10-01-1997



Section 5107.04 - Sources of cash assistance payments.

As used in this section, "cost-of-living adjustment" means the cost-of-living adjustment made by the United States commissioner of social security under 42 U.S.C. 415(i) for benefits provided under Title II of the "Social Security Act of 1935."

The department of job and family services shall make all cash assistance payments for Ohio works first from funds appropriated for the Ohio works first program. The amount of a cash assistance payment the department is to make to an assistance group shall be determined in accordance with rules adopted under section 5107.05 of the Revised Code and shall not exceed the payment standard. The department shall increase the payment standard on January 1, 2009, and the first day of each January thereafter by the cost-of-living adjustment made in the immediately preceding December.

A county department of job and family services may use county funds to increase the amount of cash assistance an assistance group receives. An increase in the amount of cash assistance that results from such a use of county funds shall not be included as countable income, gross earned income, or gross unearned income of the assistance group.

Effective Date: 2007 HB119 06-30-2007



Section 5107.041 - Amended and Renumbered RC 5101.83.

Effective Date: 10-01-1997



Section 5107.05 - Adoption of rules.

The director of job and family services shall adopt rules to implement this chapter. The rules shall be consistent with Title IV-A, Title IV-D, federal regulations, state law, the Title IV-A state plan submitted to the United States secretary of health and human services under section 5101.80 of the Revised Code, amendments to the plan, and waivers granted by the United States secretary. Rules governing eligibility, program participation, and other applicant and participant requirements shall be adopted in accordance with Chapter 119. of the Revised Code. Rules governing financial and other administrative requirements applicable to the department of job and family services and county departments of job and family services shall be adopted in accordance with section 111.15 of the Revised Code.

(A) The rules shall specify, establish, or govern all of the following:

(1) A payment standard for Ohio works first based on federal and state appropriations that is increased in accordance with section 5107.04 of the Revised Code;

(2) For the purpose of section 5107.04 of the Revised Code, the method of determining the amount of cash assistance an assistance group receives under Ohio works first;

(3) Requirements for initial and continued eligibility for Ohio works first, including requirements regarding income, citizenship, age, residence, and assistance group composition;

(4) For the purpose of section 5107.12 of the Revised Code, application and verification procedures, including the minimum information an application must contain;

(5) The extent to which a participant of Ohio works first must notify, pursuant to section 5107.12 of the Revised Code, a county department of job and family services of additional income not previously reported to the county department;

(6) For the purpose of section 5107.16 of the Revised Code, both of the following:

(a) Standards for the determination of good cause for failure or refusal to comply in full with a provision of a self-sufficiency contract;

(b) The compliance activities a member of an assistance group must complete for the member to be considered to have ceased to fail or refuse to comply in full with a provision of a self-sufficiency contract

.

(7) The department of job and family services providing written notice of a sanction under section 5107.161 of the Revised Code;

(8) For the purpose of division (B) of section 5107.17 of the Revised Code, the circumstances under which the adult member of an assistance group or an assistance group's minor head of household whose failure or refusal, without good cause, to comply in full with a provision of a self-sufficiency contract causes a sanction under section 5107.16 of the Revised Code must enter into a new, or amend an existing, self-sufficiency contract before the assistance group may resume participation in Ohio works first following the sanction;

(9) Requirements for the collection and distribution of support payments owed participants of Ohio works first pursuant to section 5107.20 of the Revised Code;

(10) For the purpose of section 5107.22 of the Revised Code, what constitutes cooperating in establishing a minor child's paternity or establishing, modifying, or enforcing a child support order and good cause for failure or refusal to cooperate;

(11) The requirements governing the LEAP program, including the definitions of "equivalent of a high school diploma" and "good cause," and the incentives provided under the LEAP program;

(12) If the director implements section 5107.301 of the Revised Code, the requirements governing the award provided under that section, including the form that the award is to take and requirements an individual must satisfy to receive the award;

(13) Circumstances under which a county department of job and family services may exempt a minor head of household or adult from participating in a work activity or developmental activity for all or some of the weekly hours otherwise required by section 5107.43 of the Revised Code.

(14) The maximum amount of time the department will subsidize positions created by state agencies and political subdivisions under division (C) of section 5107.52 of the Revised Code;

(15) The implementation of sections 5107.71 to 5107.717 of the Revised Code by county departments of job and family services;

(16) A domestic violence screening process to be used for the purpose of division (A) of section 5107.71 of the Revised Code;

(17) The minimum frequency with which county departments of job and family services must redetermine a member of an assistance group's need for a waiver issued under section 5107.714 of the Revised Code.

(B) The rules adopted under division (A)(3) of this section regarding income shall specify what is countable income, gross earned income, and gross unearned income for the purpose of section 5107.10 of the Revised Code.

The rules adopted under division (A)(10) of this section shall be consistent with 42 U.S.C. 654(29).

The rules adopted under division (A)(13) of this section shall specify that the circumstances include that a school or place of work is closed due to a holiday or weather or other emergency and that an employer grants the minor head of household or adult leave for illness or earned vacation.

(C) The rules may provide that a county department of job and family services is not required to take action under section 5107.76 of the Revised Code to recover an erroneous payment under circumstances the rules specify.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 01-01-2006; 2007 HB119 09-29-2007



Section 5107.06 - [Repealed].

Effective Date: 10-01-1997



Section 5107.07 - Amended and Renumbered RC 5107.20.

Effective Date: 10-01-1997



Section 5107.071 - Amended and Renumbered RC 5107.22.

Effective Date: 10-01-1997



Section 5107.08, 5107.09 - [Repealed].

Effective Date: 10-01-1997



Section 5107.10 - Time-limited cash assistance.

(A) As used in this section:

(1) "Countable income," "gross earned income," and "gross unearned income" have the meanings established in rules adopted under section 5107.05 of the Revised Code.

(2) "Federal poverty guidelines" has the same meaning as in section 5101.46 of the Revised Code, except that references to a person's family in the definition shall be deemed to be references to the person's assistance group.

(3) "Gross income" means gross earned income and gross unearned income.

(4) "Strike" means continuous concerted action in failing to report to duty; willful absence from one's position; or stoppage of work in whole from the full, faithful, and proper performance of the duties of employment, for the purpose of inducing, influencing, or coercing a change in wages, hours, terms, and other conditions of employment. "Strike" does not include a stoppage of work by employees in good faith because of dangerous or unhealthful working conditions at the place of employment that are abnormal to the place of employment.

(B) Under the Ohio works first program, an assistance group shall receive, except as otherwise provided by this chapter, time-limited cash assistance. In the case of an assistance group that includes a minor head of household or adult, assistance shall be provided in accordance with the self-sufficiency contract entered into under section 5107.14 of the Revised Code.

(C) To be eligible to participate in Ohio works first, an assistance group must meet all of the following requirements:

(1) The assistance group, except as provided in division (E) of this section, must include at least one of the following:

(a) A minor child who, except as provided in section 5107.24 of the Revised Code, resides with a parent, or specified relative caring for the child, or, to the extent permitted by Title IV-A and federal regulations adopted until Title IV-A, resides with a guardian or custodian caring for the child;

(b) A parent residing with and caring for the parent's minor child who receives supplemental security income under Title XVI of the "Social Security Act," 86 Stat. 1475 (1972), 42 U.S.C.A. 1383, as amended, or federal, state, or local adoption assistance;

(c) A specified relative residing with and caring for a minor child who is related to the specified relative in a manner that makes the specified relative a specified relative and receives supplemental security income or federal, state, or local foster care or adoption assistance;

(d) A woman at least six months pregnant.

(2) The assistance group must meet the income requirements established by division (D) of this section.

(3) No member of the assistance group may be involved in a strike.

(4) The assistance group must satisfy the requirements for Ohio works first established by this chapter and sections 5101.58, 5101.59, and 5101.83 of the Revised Code.

(5) The assistance group must meet requirements for Ohio works first established by rules adopted under section 5107.05 of the Revised Code.

(D)

(1) Except as provided in division (D)(4) of this section, to determine whether an assistance group is initially eligible to participate in Ohio works first, a county department of job and family services shall do the following:

(a) Determine whether the assistance group's gross income exceeds fifty per cent of the federal poverty guidelines. In making this determination, the county department shall disregard amounts that federal statutes or regulations and sections 5101.17 and 5117.10 of the Revised Code require be disregarded. The assistance group is ineligible to participate in Ohio works first if the assistance group's gross income, less the amounts disregarded, exceeds fifty per cent of the federal poverty guidelines.

(b) If the assistance group's gross income, less the amounts disregarded pursuant to division (D)(1)(a) of this section, does not exceed fifty per cent of the federal poverty guidelines, determine whether the assistance group's countable income is less than the payment standard. The assistance group is ineligible to participate in Ohio works first if the assistance group's countable income equals or exceeds the payment standard.

(2) For the purpose of determining whether an assistance group meets the income requirement established by division (D)(1)(a) of this section, the annual revision that the United States department of health and human services makes to the federal poverty guidelines shall go into effect on the first day of July of the year for which the revision is made.

(3) To determine whether an assistance group participating in Ohio works first continues to be eligible to participate, a county department of job and family services shall determine whether the assistance group's countable income continues to be less than the payment standard. In making this determination, the county department shall disregard the first two hundred fifty dollars and fifty per cent of the remainder of the assistance group's gross earned income. No amounts shall be disregarded from the assistance group's gross unearned income. The assistance group ceases to be eligible to participate in Ohio works first if its countable income, less the amounts disregarded, equals or exceeds the payment standard.

(4) If an assistance group reapplies to participate in Ohio works first not more than four months after ceasing to participate, a county department of job and family services shall use the income requirement established by division (D)(3) of this section to determine eligibility for resumed participation rather than the income requirement established by division (D)(1) of this section.

(E)

(1) An assistance group may continue to participate in Ohio works first even though a public children services agency removes the assistance group's minor children from the assistance group's home due to abuse, neglect, or dependency if the agency does both of the following:

(a) Notifies the county department of job and family services at the time the agency removes the children that it believes the children will be able to return to the assistance group within six months;

(b) Informs the county department at the end of each of the first five months after the agency removes the children that the parent, guardian, custodian, or specified relative of the children is cooperating with the case plans prepared for the children under section 2151.412 of the Revised Code and that the agency is making reasonable efforts to return the children to the assistance group.

(2) An assistance group may continue to participate in Ohio works first pursuant to division (E)(1) of this section for not more than six payment months. This division does not affect the eligibility of an assistance group that includes a woman at least six months pregnant.

Effective Date: 09-05-2001; 09-29-2005; 2007 HB119 09-29-2007



Section 5107.11 - Minor child's assistance group.

(A) A specified relative of a minor child residing with the minor child is not required to be included in the minor child's assistance group. To the extent permitted by rules adopted under section 5107.05 of the Revised Code governing assistance group composition requirements and except as provided in division (B) of this section, the specified relative may choose to be included in the minor child's assistance group.

(B) If a specified relative resides with the specified relative's own minor child and another minor child who is related to the specified relative in a manner that makes the specified relative a specified relative, the specified relative shall be, to the extent provided by rules adopted under section 5107.05 of the Revised Code governing assistance group composition requirements, a member of the assistance group of the specified relative's own minor child but may not be a member of the other minor child's assistance group.

(C) A guardian or custodian may not be a member of the assistance group of the minor child for whom the guardian or custodian is guardian or custodian, unless the guardian or custodian is a specified relative of the minor child.

Effective Date: 09-29-1999



Section 5107.12 - Application for participation by assistance group.

An assistance group seeking to participate in the Ohio works first program shall apply to a county department of job and family services using an application containing information the director of job and family services requires pursuant to rules adopted under section 5107.05 of the Revised Code and any additional information the county department requires. If cash assistance under the program is to be paid by the director of budget and management through the medium of direct deposit as provided by section 329.03 of the Revised Code, the application shall be accompanied by information the director needs to make direct deposits.

When a county department receives an application for participation in Ohio works first, it shall promptly make an investigation and record of the circumstances of the applicant in order to ascertain the facts surrounding the application and to obtain such other information as may be required. Upon the completion of the investigation, the county department shall determine as soon as possible whether the applicant is eligible to participate, the amount of cash assistance the applicant should receive, and the approximate date when participation shall begin. The amount of cash assistance so determined shall be certified to the department of job and family services in such form as the department shall prescribe. Warrants, direct deposits, or debit cards shall be delivered or made payable in the manner the department may prescribe.

To the extent required by rules adopted under section 5107.05 of the Revised Code, a participant of Ohio works first shall notify the county department immediately upon the receipt or possession of additional income not previously reported to the county department. Any failure to so notify a county department shall be regarded as prima-facie evidence of an intent to defraud.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 07-01-2000; 2006 HB699 03-29-2007; 2007 HB119 09-29-2007



Section 5107.121 - Information regarding eligibility redetermination.

A county department of job and family services shall provide assistance groups applying for or undergoing a redetermination of eligibility for Ohio works first written and oral information about both of the following:

(A) The availability of counseling and supportive services pursuant to division (B) of section 5107.71 of the Revised Code for members of the assistance group who have been subjected to domestic violence;

(B) The availability of waivers under section 5107.714 of the Revised Code exempting members of the assistance group who have been subjected to domestic violence from a requirement of the Ohio works first program.

Effective Date: 2007 HB119 09-29-2007



Section 5107.13 - Amended and Renumbered RC 5107.77.

Effective Date: 10-01-1997



Section 5107.14 - Written self-sufficiency contracts.

(A) An assistance group is ineligible to participate in Ohio works first unless the following enter into a written self-sufficiency contract with the county department of job and family services :

(1) Each adult member of the assistance group;

(2) The assistance group's minor head of household .

(B) A self-sufficiency contract shall set forth the rights and responsibilities of the assistance group as applicants for and participants of Ohio works first. Each self-sufficiency contract shall include, based on appraisals conducted under section 5107.41 of the Revised Code and assessments conducted under section 5107.70 of the Revised Code, the following:

(1) The assistance group's plan, developed under section 5107.41 of the Revised Code, to achieve the goal of self sufficiency and personal responsibility through unsubsidized employment within the time limit for participating in Ohio works first established by section 5107.18 of the Revised Code;

(2) Work activities, developmental activities, and alternative work activities to which members of the assistance group are assigned under sections 5107.40 to 5107.69 of the Revised Code;

(3) The responsibility of a caretaker member of the assistance group to cooperate in establishing a minor child's paternity and establishing, modifying, and enforcing a support order for the child in accordance with section 5107.22 of the Revised Code;

(4) Other responsibilities that members of the assistance group must satisfy to participate in Ohio works first and the consequences for failure or refusal to satisfy the responsibilities;

(5) An agreement that, except as otherwise provided in a waiver issued under section 5107.714 of the Revised Code, the assistance group will comply with the conditions of participating in Ohio works first established by this chapter and sections 5101.58, 5101.59, and 5101.83 of the Revised Code;

(6) Assistance and services the county department will provide to the assistance group;

(7) Assistance and services the child support enforcement agency and public children services agency will provide to the assistance group pursuant to a plan of cooperation entered into under section 307.983 of the Revised Code;

(8) Other provisions designed to assist the assistance group in achieving self sufficiency and personal responsibility;

(9) Procedures for assessing whether responsibilities are being satisfied and whether the contract should be amended;

(10) Procedures for amending the contract.

(C) No self-sufficiency contract shall include provisions regarding the LEAP program.

(D) The county department shall provide without charge a copy of the self-sufficiency contract to each assistance group member who signs it.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 5107.15 - Amended and Renumbered RC 329.022.

Effective Date: 10-01-1997



Section 5107.151 - [Repealed].

Effective Date: 10-01-1997



Section 5107.16 - Sanctioning assistance group for noncompliance with contract.

(A) If a member of an assistance group fails or refuses, without good cause, to comply in full with a provision of a self-sufficiency contract entered into under section 5107.14 of the Revised Code, a county department of job and family services shall sanction the assistance group as follows:

(1) For a first failure or refusal, the county department shall deny or terminate the assistance group's eligibility to participate in Ohio works first for one payment month or until the failure or refusal ceases, whichever is longer;

(2) For a second failure or refusal, the county department shall deny or terminate the assistance group's eligibility to participate in Ohio works first for three payment months or until the failure or refusal ceases, whichever is longer;

(3) For a third or subsequent failure or refusal, the county department shall deny or terminate the assistance group's eligibility to participate in Ohio works first for six payment months or until the failure or refusal ceases, whichever is longer.

(B) The director of job and family services shall establish standards for the determination of good cause for failure or refusal to comply in full with a provision of a self-sufficiency contract in rules adopted under section 5107.05 of the Revised Code.

(C) An assistance group member who fails or refuses, without good cause, to comply in full with a provision of a self-sufficiency contract must complete all compliance activities specified in rules adopted under section 5107.05 of the Revised Code in order for the failure or refusal to be considered to have ceased.

(D) After sanctioning an assistance group under division (A) of this section, a county department of job and family services shall continue to work with the assistance group.

(E) An adult eligible for medicaid pursuant to division (C)(1)(a) of section 5111.01 of the Revised Code who is sanctioned under division (A)(3) of this section for a failure or refusal, without good cause, to comply in full with a provision of a self-sufficiency contract related to work responsibilities under sections 5107.40 to 5107.69 of the Revised Code loses eligibility for medicaid unless the adult is otherwise eligible for medicaid pursuant to another division of section 5111.01 of the Revised Code.

An assistance group that would be participating in Ohio works first if not for a sanction under this section shall continue to be eligible for all of the following:

(1) Publicly funded child care in accordance with division (A)(3) of section 5104.30 of the Revised Code;

(2) Support services in accordance with section 5107.66 of the Revised Code;

(3) To the extent permitted by the "Fair Labor Standards Act of 1938," 52 Stat. 1060, 29 U.S.C. 201, as amended, to participate in work activities, developmental activities, and alternative work activities in accordance with sections 5107.40 to 5107.69 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 05-18-2005; 2007 HB119 09-29-2007



Section 5107.161 - Written notice prior to sanction.

Before a county department of job and family services sanctions an assistance group under section 5107.16 of the Revised Code, the state department of job and family services shall provide the assistance group written notice of the sanction in accordance with rules adopted under section 5107.05 of the Revised Code. The written notice shall include a provision printed in bold type face that informs the assistance group that, not later than fifteen calendar days after the state department mailed the written notice to the assistance group, the assistance group may request, for the purpose of explaining why the assistance group believes it should not be sanctioned, a state hearing under division (B) of section 5101.35 of the Revised Code which, at the assistance group's request, may be preceded by a face-to-face county conference with the county department. The written notice shall include either the telephone number of an Ohio works first ombudsperson provided for under section 329.07 of the Revised Code or the toll-free telephone number of the state department of job and family services that the assistance group may call to obtain the telephone number of an Ohio works first ombudsperson.

Effective Date: 07-01-2000



Section 5107.162 - Request for state hearing on sanction.

If an assistance group requests a state hearing under division (B) of section 5101.35 of the Revised Code not later than fifteen calendar days after the department of job and family services mails the assistance group a written notice of a sanction under section 5107.161 of the Revised Code, a county department of job and family services shall postpone imposition of the sanction until the date a final decision is rendered in the state hearing, unless the assistance group withdraws the request for the state hearing because the assistance group is satisfied with the results of a county conference.

Effective Date: 07-01-2000



Section 5107.17 - Resuming participation following sanction.

Both of the following must occur before an assistance group may resume participation in Ohio works first following a sanction under section 5107.16 of the Revised Code :

(A) The assistance group must reapply under section 5107.12 of the Revised Code if any of the following apply:

(1) It is the assistance group's regularly scheduled time for an eligibility redetermination;

(2) If the sanction was imposed under division (A)(1) of section 5107.16 of the Revised Code, the failure or refusal on which the sanction was based is not considered to have ceased until after one payment month immediately following the date the sanction began;

(3) If the sanction was imposed under division (A)(2) of section 5107.16 of the Revised Code, the failure or refusal on which the sanction was based is not considered to have ceased until after three payment months immediately following the date the sanction began;

(4) If the sanction was imposed under division (A)(3) of section 5107.16 of the Revised Code, the failure or refusal on which the sanction was based is not considered to have ceased until after six payment months immediately following the date the sanction began.

(B) The adult member of the assistance group or the assistance group's minor head of household whose failure or refusal, without good cause, to comply in full with a provision of a self-sufficiency contract caused the sanction must enter into a new, or amend an existing, self-sufficiency contract under section 5107.14 of the Revised Code, if required to do so by rules adopted under section 5107.05 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999; 2007 HB119 09-29-2007



Section 5107.18 - Eligibility time limits.

(A) Except as provided in divisions (B), (C), (D), (E), and (F) of this section, an assistance group is ineligible to participate in Ohio works first if the assistance group includes an individual who has participated in the program for thirty-six months as any of the following: an adult head of household, minor head of household, or spouse of an adult head of household or minor head of household. The time limit applies regardless of whether the thirty-six months are consecutive.

(B) An assistance group that has ceased to participate in Ohio works first pursuant to division (A) of this section for at least twenty-four months, whether consecutive or not, may reapply to participate in the program if good cause exists as determined by the county department of job and family services. Good cause may include losing employment, inability to find employment, divorce, domestic violence considerations, and unique personal circumstances. The assistance group must provide a county department of job and family services verification acceptable to the county department of whether any members of the assistance group had employment during the period the assistance group was not participating in Ohio works first and the amount and sources of the assistance group's income during that period. If a county department is satisfied that good cause exists for the assistance group to reapply to participate in Ohio works first, the assistance group may reapply. Except as provided in divisions (C), (D), and (F) of this section, the assistance group may not participate in Ohio works first for more than twenty-four additional months. The time limit applies regardless of whether the twenty-four months are consecutive.

(C) In determining the number of months a parent or pregnant woman has received assistance under Title IV-A, a county department of job and family services shall disregard any month during which the parent or pregnant woman was a minor child but was neither a minor head of household nor married to the head of an assistance group.

(D) In determining the number of months an adult has received assistance under Title IV-A, a county department of job and family services shall disregard any month during which the adult lived on an Indian reservation or in an Alaska native village, as those terms are used in 42 U.S.C.A. 608(a)(7)(D), if, during the month, at least one thousand individuals lived on the reservation or in the village and at least fifty per cent of the adults living on the reservation or in the village were unemployed.

(E) A county department of job and family services may exempt an Ohio works first assistance group from the time limit established by division (A) of this section by issuing a waiver of the time limit in accordance with section 5107.714 of the Revised Code. A county department may not exempt an assistance group until the group has exhausted its thirty-six months of cash assistance. An exemption granted under this division shall not count toward the twenty per cent limitation that applies to the exemptions granted under division (F) of this section.

(F) A county department of job and family services may exempt not more than twenty per cent of the average monthly number of Ohio works first assistance groups from the time limit established by this section on the grounds that the county department determines that the time limit is a hardship. In the case of the time limit established by division (A) of this section, a county department may not exempt an assistance group until the group has exhausted its thirty-six months of cash assistance.

(G) The department of job and family services shall continually monitor the percentage of the average monthly number of Ohio works first assistance groups in each county that is exempted under division (F) of this section from the time limit established by this section. On determining that the percentage in any county equals or exceeds eighteen per cent, the department shall immediately notify the county department of job and family services.

(H) Only participation in Ohio works first on or after October 1, 1997, applies to the time limit established by this section. The time limit applies regardless of the source of funding for the program. Assistance under Title IV-A provided by any state applies to the time limit. The time limit is a lifetime limit. No assistance group shall receive assistance under the program in violation of the time limit for assistance under Title IV-A established by section 408(a)(7) of the "Social Security Act," as amended by the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," 110 Stat. 2105, 42 U.S.C.A. 608(a)(7).

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 5107.19 - Amended and Renumbered RC 5107.281.

Effective Date: 10-01-1997



Section 5107.20 - Assignment of rights to support.

As used in this section, "support" means child support, spousal support, and support for a spouse or a former spouse.

Participation in Ohio works first constitutes an assignment to the department of job and family services of any rights members of an assistance group have to support from any other person, excluding medical support assigned pursuant to section 5101.59 of the Revised Code. The rights to support assigned to the department pursuant to this section constitute an obligation of the person who is responsible for providing the support to the state for the amount of cash assistance provided to the assistance group.

The office of child support in the department of job and family services shall collect and distribute support payments owed to Ohio works first participants, whether assigned to the department or unassigned, in accordance with 42 U.S.C. 654 B and 657 and regulations adopted under those statutes, state statutes, and rules adopted under section 5107.05 of the Revised Code.

Upon implementation of centralized collection and disbursement under Chapter 3121. of the Revised Code, in accordance with 42 U.S.C. 654 B and 657 and regulations adopted under those statutes, the department shall deposit support payments it receives pursuant to this section into the state treasury to the credit of the child support collections fund or the child support administrative fund, both of which are hereby created. Money credited to the funds shall be used to make cash assistance payments under Ohio works first.

Effective Date: 03-22-2001



Section 5107.21 - Amended and Renumbered RC 5107.282.

Effective Date: 10-01-1997



Section 5107.22 - Cooperation in establishing paternity and obtaining child support.

As used in this section, "caretaker" means the parent of a minor child or a relative acting in the parent's place.

Unless good cause for failure or refusal exists as determined pursuant to rules adopted under section 5107.05 of the Revised Code, the caretaker of a minor child shall cooperate, if the caretaker is a member of the child's assistance group, in establishing the child's paternity and establishing, modifying, and enforcing a support order for the child. The child support enforcement agency with responsibility for administering the assistance group's paternity and support order requirements shall determine whether the caretaker is cooperating under this section. Cooperation includes providing sufficient information available to the caretaker to verify the identity of the minor child's father and establish, modify, and enforce a support order. With respect to charter counties only, cooperation also includes appearing at all proceedings to establish, modify, or enforce support for, and to establish paternity with respect to, the child.

A child support enforcement agency shall notify the county department of job and family services serving the county in which a caretaker resides if the agency determines that the caretaker has failed or refused to cooperate under this section without good cause and the caretaker is a member of an assistance group participating in Ohio works first.

Effective Date: 03-22-2001



Section 5107.23 - Amended and Renumbered RC 5107.284.

Effective Date: 10-01-1997



Section 5107.24 - Eligibility of pregnant minor or minor parent.

(A) As used in this section:

(1) "Adult-supervised living arrangement" means a family setting approved, licensed, or certified by the department of job and family services, the department of mental health, the department of developmental disabilities, the department of youth services, a public children services agency, a private child placing agency, or a private noncustodial agency that is maintained by a person age eighteen or older who assumes responsibility for the care and control of a minor parent, pregnant minor, or child of a minor parent or provides the minor parent, pregnant minor, or child of a minor parent supportive services, including counseling, guidance, and supervision. "Adult-supervised living arrangement" does not mean a public institution.

(2) "Child of a minor parent" means a child born to a minor parent, except that the child ceases to be considered a child of minor parent when the minor parent attains age eighteen.

(3) "Minor parent" means a parent who is under age eighteen and is not married.

(4) "Pregnant minor" means a pregnant person who is under age eighteen and not married.

(B)

(1) Except as provided in division (B)(2) of this section and to the extent permitted by Title IV-A and federal regulations adopted under Title IV-A, a pregnant minor, minor parent, or child of a minor parent must reside in a place of residence maintained by a parent, guardian, custodian, or specified relative of the pregnant minor or minor parent as the parent's, guardian's, custodian's, or specified relative's own home to be eligible to participate in Ohio works first.

(2) To the extent permitted by Title IV-A and federal regulations adopted under it, a pregnant minor, minor parent, or child of a minor parent is exempt from the requirement of division (B)(1) of this section if any of the following apply:

(a) The minor parent or pregnant minor does not have a parent, guardian, custodian, or specified relative living or whose whereabouts are known.

(b) No parent, guardian, custodian, or specified relative of the minor parent or pregnant minor will allow the pregnant minor, minor parent, or minor parent's child to live in the parent's, guardian's, custodian's, or specified relative's home.

(c) The department of job and family services, a county department of job and family services, or a public children services agency determines that the physical or emotional health or safety of the pregnant minor, minor parent, or minor parent's child would be in jeopardy if the pregnant minor, minor parent, or minor parent's child lived in the same home as the parent, guardian, custodian, or specified relative.

(d) The department of job and family services, a county department of job and family services, or a public children services agency otherwise determines that it is in the best interest of the pregnant minor, minor parent, or minor parent's child to waive the requirement of division (B)(1) of this section.

(C) A pregnant minor, minor parent, or child of a minor parent exempt from the requirement of division (B)(1) of this section must reside in an adult-supervised living arrangement to be eligible to participate in Ohio works first.

(D) The department of job and family services, whenever possible and to the extent permitted by Title IV-A and federal regulations adopted under it, shall provide cash assistance under Ohio works first to the parent, guardian, custodian, or specified relative of a pregnant minor or minor parent on behalf of the pregnant minor, minor parent, or minor parent's child.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5107.25 - Amended and Renumbered RC 5107.286.

Effective Date: 10-01-1997



Section 5107.26 - Terminating employment without just cause.

(A) As used in this section:

(1) "Transitional child care" means publicly funded child care provided under division (A)(3) of section 5104.34 of the Revised Code.

(2) "Transitional medicaid" means the medical assistance provided under section 5111.0115 of the Revised Code.

(B) Except as provided in division (C) of this section, each member of an assistance group participating in Ohio works first is ineligible to participate in the program for six payment months if a county department of job and family services determines that a member of the assistance group terminated the member's employment and each person who, on the day prior to the day a recipient begins to receive transitional child care or transitional medicaid, was a member of the recipient's assistance group is ineligible to participate in Ohio works first for six payment months if a county department determines that the recipient terminated the recipient's employment.

(C) No assistance group member shall lose or be denied eligibility to participate in Ohio works first pursuant to division (B) of this section if the termination of employment was because an assistance group member or recipient of transitional child care or transitional medicaid secured comparable or better employment or the county department of job and family services certifies that the member or recipient terminated the employment with just cause.

Just cause includes the following:

(1) Discrimination by an employer based on age, race, sex, color, handicap, religious beliefs, or national origin;

(2) Work demands or conditions that render continued employment unreasonable, such as working without being paid on schedule;

(3) Employment that has become unsuitable due to any of the following:

(a) The wage is less than the federal minimum wage;

(b) The work is at a site subject to a strike or lockout, unless the strike has been enjoined under section 208 of the "Labor-Management Relations Act," 61 Stat. 155 (1947), 29 U.S.C.A. 178, as amended, an injunction has been issued under section 10 of the "Railway Labor Act," 44 Stat. 586 (1926), 45 U.S.C.A. 160, as amended, or an injunction has been issued under section 4117.16 of the Revised Code;

(c) The documented degree of risk to the member or recipient's health and safety is unreasonable;

(d) The member or recipient is physically or mentally unfit to perform the employment, as documented by medical evidence or by reliable information from other sources.

(4) Documented illness of the member or recipient or of another assistance group member of the member or recipient requiring the presence of the member or recipient;

(5) A documented household emergency;

(6) Lack of adequate child care for children of the member or recipient who are under six years of age.

Effective Date: 07-01-2000; 05-18-2005; 10-01-2005

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 5107.27 - Amended and Renumbered RC 5104.31.

Effective Date: 07-22-1991



Section 5107.28 - Learnfare program.

(A) As used in this section and in sections 5107.281 to 5107.287 of the Revised Code:

(1) "Cash assistance payment" means the monthly amount an assistance group is eligible to receive under Ohio works first.

(2) "Parent" means the parent, guardian, custodian, or specified relative with charge or care of a learnfare participant.

(3) "Participating student" means a participant of Ohio works first who is subject to the school attendance requirement of the learnfare program as determined under section 5107.281 of the Revised Code.

(B) The department of job and family services shall establish the learnfare program. The board of county commissioners of any county may choose to have the county participate in the learnfare program. The county department of job and family services of each participating county shall administer the program in accordance with sections 5107.28 to 5107.287 of the Revised Code and policies the county department establishes for the program.

(C) The program shall provide for reduction in the cash assistance payment to the assistance group of a participating student if the student fails to comply with the program's school attendance requirement two or more times during a school year.

(D) The program may provide for an incentive to encourage a parent or, if a participating student is eighteen or nineteen years of age, the student to consent to the release of the participating student's school attendance records and the participating student to comply with the program's school attendance requirement.

Effective Date: 07-01-2000



Section 5107.281 - Mandatory participation in learnfare program.

A participant of Ohio works first who is enrolled in a school district in a county that is participating in the learnfare program and is not younger than age six but not older than age nineteen shall participate in the learnfare program unless one of the following is the case:

(A) The participant is not yet eligible for enrollment in first grade;

(B) The participant is subject to the LEAP program;

(C) The participant has received one of the following:

(1) A high school diploma;

(2) A certificate stating that the participant has achieved the equivalent of a high school education as measured by scores obtained on the tests of general educational development as published by the American council on education.

(D) The participant has been excused from school attendance pursuant to section 3321.04 of the Revised Code;

(E) If child care services for a member of the participant's household are necessary for the participant to attend school, child care licensed or certified under Chapter 5104. of the Revised Code or under sections 3301.52 to 3301.59 of the Revised Code and transportation to and from the child care are not available;

(F) The participant has been adjudicated a delinquent or unruly child pursuant to section 2151.28 of the Revised Code.

Effective Date: 10-01-1997; 2007 HB119 09-29-2007



Section 5107.282 - Notice of noncompliance with learnfare program's school attendance requirement.

The first time during a school year that a participating student fails to comply with the learnfare program's school attendance requirement, the county department of job and family services shall send the parent a notice warning that, if the student fails a second or subsequent time in the school year to comply with the school attendance requirement, the assistance group's cash assistance payment for the second month following report of the failure under section 5107.287 of the Revised Code will be reduced to the amount the assistance group would be eligible to receive if the student was not a member of the assistance group. The county department shall send the notice not later than the last day of the month that it is informed of the first failure to comply.

If a participating student fails two or more times in a school year to comply with the school attendance requirement, the county department shall reduce the assistance group's cash assistance payment for the second month following report of the failure. The county department shall reduce the cash assistance payment to the amount the assistance group would be eligible to receive if the participating student was not a member of the assistance group.

Effective Date: 07-01-2000



Section 5107.283 - Incentives for meeting learnfare school attendance requirement.

The county department of job and family services may provide an incentive established by the county department to the participating student or student's assistance group, whichever is appropriate, if the parent or, if the student is eighteen or nineteen years of age, the student, consents to the release of the student's school attendance records and the student complies with the learnfare school attendance requirement. An incentive may be a cash bonus or other form of incentive. The county department shall not receive any additional state or federal funds to pay for incentives.

Effective Date: 07-01-2000



Section 5107.284 - Reducing assistance for refusal to consent to release of records.

The county department of job and family services shall require the parent of each participating student, or, if the student is eighteen or nineteen years of age, the student to consent to release of the student's school attendance records. If the parent or participating student refuses to consent, the county department shall reduce the assistance group's cash assistance payment for the month immediately following the month of the refusal and each month thereafter until consent is given. The cash assistance payment shall be reduced to the amount the assistance group would be eligible to receive if neither the participating student nor the parent were members of the assistance group.

Effective Date: 07-01-2000



Section 5107.285 - Noncompliance with learnfare program's school attendance requirement not to affect other members of group.

Notwithstanding a reduction in a cash assistance payment under section 5107.282 or 5107.284 of the Revised Code, all members of the assistance group who are otherwise eligible to participate in Ohio works first shall continue to be considered participants of the program.

Effective Date: 10-01-1997



Section 5107.286 - Communications concerning participating student's attendance.

Communications between the school district and the county department of job and family services concerning a participating student's attendance shall be made only through the attendance officers and assistants appointed under section 3321.14 or 3321.15 of the Revised Code.

Effective Date: 07-01-2000



Section 5107.287 - Good cause for being absent from school.

The county department of job and family services shall establish policies defining "good cause for being absent from school" and specifying what constitutes a day of attendance for purposes of the learnfare program's school attendance requirement.

Not later than the fifteenth day of each month of a school year or another time agreed to by the county department of job and family services and state board of education but not later than the thirtieth day of each month, each attendance officer or assistant appointed under section 3321.14 or 3321.15 of the Revised Code who oversees the attendance of students enrolled in the school districts of a county that is participating in the learnfare program shall report to the county department of job and family services the previous month's school attendance record of each participating student. The report shall specify which if any of the participating student's absences are excused because the absence meets the definition of "good cause for being absent from school." No absence for which there is good cause shall be considered in determining whether a participating student has complied with the learnfare program's school attendance requirement.

Effective Date: 07-01-2000



Section 5107.29 - Amended and Renumbered RC 5104.36.

Effective Date: 07-22-1991



Section 5107.30 - Learning, earning, and parenting LEAP program.

(A) As used in this section:

(1) "Equivalent of a high school diploma" and "good cause" have the meanings established in rules adopted under section 5107.05 of the Revised Code.

(2) "Participating teen" means an individual to whom all of the following apply:

(a) The individual is a participant of Ohio works first;

(b) The individual is under age eighteen or is age eighteen and in school and is a natural or adoptive parent or is pregnant;

(c) The individual is subject to the LEAP program's requirements.

(3) "School" means an educational program that is designed to lead to the attainment of a high school diploma or the equivalent of a high school diploma.

(B) The director of job and family services may conduct a program titled the "LEAP program" in accordance with rules adopted under section 5107.05 of the Revised Code. The purpose of the LEAP program is to encourage teens to complete school. The LEAP program shall provide information on adoption as an option for unintended pregnancies to participating teens.

Every participating teen shall attend school in accordance with the requirements governing the LEAP program unless the participating teen shows good cause for not attending school. The department shall provide, in addition to the cash assistance payment provided under Ohio works first, an incentive payment, in an amount determined by the department, to every participating teen who attends school in accordance with the requirements governing the LEAP program. In addition to the incentive payment, the department may provide other incentives to participating teens who attend school in accordance with the LEAP program's requirements. The department shall reduce the cash assistance payment, in an amount determined by the department, under Ohio works first to every participating teen who fails or refuses, without good cause, to meet the LEAP program's requirements.

Every participating teen shall enter into a written agreement with the county department of job and family services that specifies all of the following:

(1) The participating teen, to be eligible to receive the incentive payment and other incentives, if any, under this section, must meet the requirements of the LEAP program.

(2) The incentive payment and other incentives, if any, will be provided if the participating teen meets the requirements of the LEAP program.

(3) The participating teen's cash assistance payment under Ohio works first will be reduced if the participating teen fails or refuses without good cause to attend school in accordance with the requirements governing the LEAP program.

(C) A minor head of household's participation in the LEAP program shall be counted in determining whether a county department of job and family services meets the requirement of section 5107.44 of the Revised Code.

(D) Subject to the availability of funds, county departments of job and family services shall provide for participating teens to receive support services the county department determines to be necessary for LEAP participation. Support services may include publicly funded child care under Chapter 5104. of the Revised Code, transportation, and other services.

Effective Date: 06-26-2003; 05-18-2005; 01-02-2006; 2007 HB119 09-29-2007; 2008 HB7 04-07-2009



Section 5107.301 - Award to LEAP program graduates for post-secondary education.

For the purpose of encouraging individuals who have successfully completed the requirements of the LEAP program to enroll in post-secondary education, the director of job and family services may provide an award to such individuals who enroll in post-secondary education. If provided, the award shall be provided in accordance with rules adopted under section 5107.05 of the Revised Code.

Effective Date: 01-01-2006



Section 5107.31 - Amended and Renumbered RC 5107.26.

Effective Date: 10-01-1997



Section 5107.32 - Amended and Renumbered RC 5107.14.

Effective Date: 10-01-1997



Section 5107.33, 5107.34 - [Repealed].

Effective Date: 10-01-1997



Section 5107.35 - [Repealed].

Effective Date: 11-15-1995



Section 5107.36 - Fugitive felons and probation or parole violators ineligible for participation.

An individual is ineligible for assistance under Ohio works first if either of the following apply:

(A) The individual is a fugitive felon as defined in section 5101.20 of the Revised Code;

(B) The individual is violating a condition of probation, a community control sanction, parole, or a post-release control sanction imposed under federal or state law.

Effective Date: 10-01-1997; 2007 HB119 09-29-2007



Section 5107.37 - Ineligibility of residents of public institutions.

(A) Except as provided in division (B) of this section, an individual who resides in a county home, city infirmary, jail, or other public institution is not eligible to participate in Ohio works first.

(B) Division (A) of this section does not apply to a minor child residing with the minor child's mother who participates in a prison nursery program established under section 5120.65 of the Revised Code.

Effective Date: 09-26-2003



Section 5107.40 - Ohio works first program additional definitions.

As used in sections 5107.40 to 5107.69 of the Revised Code:

(A) "Alternative work activity" means an activity designed to promote self sufficiency and personal responsibility established by a county department of job and family services under section 5107.64 of the Revised Code.

(B) "Developmental activity" means an activity designed to promote self sufficiency and personal responsibility established by a county department of job and family services under section 5107.62 of the Revised Code.

(C) "High school equivalence diploma" means a diploma attesting to achievement of the equivalent of a high school education as measured by scores obtained on the tests of general educational development published by the American council on education. "High school equivalence diploma" includes a certificate of high school equivalence issued prior to January 1, 1994, attesting to the achievement of the equivalent of a high school education as measured by scores obtained on tests of general educational development.

(D) "Work activity" means the following:

(1) Unsubsidized employment activities established under section 5107.60 of the Revised Code;

(2) The subsidized employment program established under section 5107.52 of the Revised Code;

(3) The work experience program established under section 5107.54 of the Revised Code;

(4) On-the-job training activities established under section 5107.60 of the Revised Code;

(5) The job search and readiness program established under section 5107.50 of the Revised Code;

(6) Community service activities established under section 5107.60 of the Revised Code;

(7) Vocational educational training activities established under section 5107.60 of the Revised Code;

(8) Jobs skills training activities established under section 5107.60 of the Revised Code that are directly related to employment;

(9) Education activities established under section 5107.60 of the Revised Code that are directly related to employment for participants of Ohio works first who have not earned a high school diploma or high school equivalence diploma;

(10) Education activities established under section 5107.60 of the Revised Code for participants of Ohio works first who have not completed secondary school or received a high school equivalence diploma under which the participants attend a secondary school or a course of study leading to a high school equivalence diploma;

(11) Child-care service activities, including training, established under section 5107.60 of the Revised Code to aid another participant of Ohio works first assigned to a community service activity or other work activity;

(12) The education program established under section 5107.58 of the Revised Code that are operated pursuant to a federal waiver granted by the United States secretary of health and human services pursuant to a request made under former section 5101.09 of the Revised Code;

(13) To the extent provided by division (C) of section 5107.30 of the Revised Code, the LEAP program established under that section.

Effective Date: 09-26-2003



Section 5107.41 - Appraisal of each member of assistance group who is minor head of household or adult.

As soon as possible after an assistance group submits an application to participate in Ohio works first, the county department of job and family services that receives the application shall schedule and conduct an appraisal of each member of the assistance group who is a minor head of household or adult, other than a minor head of household participating in the LEAP program. The appraisal may include an evaluation of the employment, educational, physiological, and psychological abilities or liabilities, or both, of the minor head of household or adult. At the appraisal, the county department shall develop with the minor head of household or adult a plan for the assistance group to achieve the goal of self sufficiency and personal responsibility through unsubsidized employment within the time limit for participating in the Ohio works first program established by section 5107.18 of the Revised Code. The plan shall include assignments to one or more work activities, developmental activities, or alternative work activities in accordance with section 5107.42 of the Revised Code. The county department shall include the plan in the self-sufficiency contract entered into under section 5107.14 of the Revised Code.

The county department shall conduct more appraisals of the minor head of household or adult at times the county department determines.

If the minor head of household or adult claims to have a medically determinable physiological or psychological impairment, illness, or disability, the county department may require that the minor head of household or adult undergo an independent medical or psychological examination at a time and place reasonably convenient to the minor head of household or adult.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007



Section 5107.42 - Assignment to work activities and developmental activities.

(A) Except as provided in divisions (B) and (C) of this section, county departments of job and family services shall assign each minor head of household and adult participating in Ohio works first, other than a minor head of household participating in the LEAP program, to one or more work activities and developmental activities.

If a county department assigns a minor head of household or adult to the work activity established under division (H) of section 5107.60 of the Revised Code, the county department shall make reasonable efforts to assign the minor head of household or adult to at least one other work activity at the same time. If a county department assigns a minor head of household or adult to the work activity established under section 5107.58 of the Revised Code, the county department shall assign the minor head of household or adult to at least one other work activity at the same time.

A county department may not assign a minor head of household or adult to a work activity established under division (D) of section 5107.60 of the Revised Code for more than twelve months.

(B) If a county department determines that a minor head of household or adult has a temporary or permanent barrier to participation in a work activity, it may assign the minor head of household or adult to one or more alternative work activities instead of assigning the minor head of household or adult to one or more work activities or developmental activities. A county department may not assign more than twenty per cent of minor heads of household and adults participating in Ohio works first to an alternative work activity.

County departments shall establish standards for determining whether a minor head of household or adult has a temporary or permanent barrier to participating in a work activity. The following are examples of circumstances that a county department may consider when it develops its standards:

(1) A minor head of household or adult provides the county department documented evidence that one or more members of the assistance group have been the victim of domestic violence and are in imminent danger of suffering continued domestic violence;

(2) A minor head of household or adult is actively participating in an alcohol or drug addiction program certified by the department of alcohol and drug addiction services under section 3793.06 of the Revised Code;

(3) An assistance group is homeless.

(C) A county department may exempt a minor head of household or adult who is unmarried and caring for a minor child under twelve months of age from the work requirements of sections 5107.40 to 5107.69 of the Revised Code for not more than twelve months. While exempt, the minor head of household or adult shall be disregarded in determining whether the county department is meeting the requirement of section 5107.44 of the Revised Code. The county department shall assign the exempt minor head of household or adult to at least one developmental activity for a number of hours a week the county department determines. The county department may assign the exempt minor head of household or adult to one or more work activities, in addition to developmental activities, for a number of hours the county department determines. Division (B) of section 5107.43 of the Revised Code does not apply to the exempt minor head of household or adult.

(D) A county department may reassign a minor head of household or adult when the county department determines reassignment will aid the assistance group in achieving self sufficiency and personal responsibility and shall make reassignments when circumstances requiring reassignment occur, including when a temporary barrier to participating in a work activity is eliminated.

A county department shall include assignments in the self-sufficiency contract entered into under section 5107.14 of the Revised Code and shall amend the contract when a reassignment is made to include the reassignment in the contract.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007



Section 5107.43 - Placement in assigned activity.

(A) After a minor head of household or adult is assigned to a work activity, developmental activity, or alternative work activity under section 5107.42 of the Revised Code, a county department of job and family services shall place the minor head of household or adult in the assigned activity as soon as the activity becomes available.

(B)

(1) Except as provided in rules adopted under section 5107.05 of the Revised Code, a minor head of household or adult placed in one or more work activities or developmental activities shall participate in the activities at least the following number of hours each week as determined by the county department:

(a) In the case of a minor head of household or adult in an assistance group that includes only one adult, thirty hours;

(b) In the case of adults in an assistance group that includes two adults, thirty-five hours between the two adults.

(2) Of the hours specified in division (B)(1) of this section, a minor head of household or adult shall participate in one or more work activities at least twenty hours a week. After the minor head of household or adult has participated in a work activity established under section 5107.58 of the Revised Code for one thousand forty hours, the minor head of household or adult may not participate in that work activity for more than five hours a week. The minor head of household or adult may participate in one or more developmental activities for up to ten hours a week, including a developmental activity that is identical to a work activity established under section 5107.58 of the Revised Code.

(3) If a minor head of household or adult and county department agree, the minor head of household or adult may volunteer to participate in work activities and developmental activities for more than the number of weekly hours the county department determines under division (B)(1) of this section.

(C) A minor head of household or adult placed in one or more alternative work activities shall participate in the activities a number of hours each week a county department determines.

Effective Date: 07-01-2000



Section 5107.44 - Exceeding federal minimum work activity participation rates.

County departments of job and family services, on a statewide average basis, shall exceed the federal minimum work activity participation rates established by section 407(a) of Title IV-A, 42 U.S.C.A. 607(a), by not less than five percentage points.

Effective Date: 07-01-2000



Section 5107.50 - Job search and readiness program.

There is hereby established, as a work activity under Ohio works first, the job search and readiness program under which applicants for and participants of Ohio works first are trained in strategies and skills in obtaining employment and engage in self-directed, job search activities. County departments of job and family services shall develop and administer the program and may utilize the services of private or government entities under contract with the county department or the department of job and family services in operating the program.

A county department may assign a minor head of household or adult applying for Ohio works first to the job search and readiness program before the applicant's eligibility for Ohio works first is determined.

An applicant or participant assigned to the job search and readiness program may not participate in the program for more than six weeks, unless the unemployment rate of the state is at least fifty per cent greater than the unemployment rate of the United States, in which case the applicant or participant may participate in the program not more than twelve weeks. An applicant or participant may not participate in the program more than four consecutive weeks. For one time only per applicant or participant, a county department shall consider the applicant or participant to have participated in the program one week after the applicant or participant participates for three or four, as specified by the county department, days during the week.

Effective Date: 07-01-2000



Section 5107.52 - Subsidized employment program.

(A) There is hereby established, as a work activity under Ohio works first, the subsidized employment program, under which private and government employers receive payments from appropriations to the department of job and family services for a portion of the costs of salaries, wages, and benefits those employers pay to or on behalf of employees who are participants of the subsidized employment program at the time of employment.

(B) The director of job and family services may redetermine rates of payments to employers under this section annually.

(C) A state agency or political subdivision may create or fill vacant full-time and part-time positions, including classified and unclassified positions for those positions that are included in the civil service under Chapter 124. of the Revised Code, for or with participants of the subsidized employment program. The director shall specify in rules adopted under section 5107.05 of the Revised Code the maximum amount of time the department will subsidize the positions. After the subsidy expires, the agency or subdivision may hire the participant for an unclassified position or as an employee in the classified civil service. The director of administrative services may adopt rules in accordance with Chapter 119. of the Revised Code governing this division.

(D) Participants of the subsidized employment program for whom payments are made under this section:

(1) Shall be considered regular employees of the employer, entitled to the same employment benefits and opportunities for advancement and affiliation with employee organizations that are available to other regular employees of the employer, and the employer shall pay premiums to the bureau of workers' compensation on account of employees for whom payments are made;

(2) Shall be paid at the same rate as other employees doing similar work for the employer.

(E) An agreement for employment of a subsidized employment program participant by a private employer shall require that the participant be given preference for any unsubsidized full-time position with the employer that becomes available after the participant completes any probationary or training period specified in the agreement.

Effective Date: 07-01-2000; 07-01-2007



Section 5107.54 - Work experience program.

(A) There is hereby established, as a work activity under Ohio works first, the work experience program. A participant of Ohio works first placed in the program shall receive work experience from private and government entities.

Participants of Ohio works first assigned to the work experience program are not employees of the department of job and family services or a county department of job and family services. The operation of the work experience program does not constitute the operation of an employment agency by the department of job and family services or a county department of job and family services.

(B) County departments of job and family services shall develop work projects to which participants of Ohio works first are assigned under the work experience program. Work projects may include assignments with private and government entities. Examples of work projects a county department may develop include unpaid internships, refurbishing publicly assisted housing, and having a participant volunteer to work at the head start agency in which the participant's minor child is enrolled. Each county department shall make a list of the work projects available to the public.

(C) Unless a county department of job and family services pays the premiums for the entity, a private or government entity with which a participant of Ohio works first is placed in the work experience program shall pay premiums to the bureau of workers' compensation on account of the participant.

Effective Date: 07-01-2000



Section 5107.541 - Assignment under work experience program.

A county department of job and family services may contract with the chief administrator of a nonpublic school or with any school district board of education that has adopted a resolution under section 3319.089 of the Revised Code to provide for a participant of the work experience program who has a minor child enrolled in the nonpublic school or a public school in the district to be assigned under the work experience program to volunteer or work for compensation at the school in which the child is enrolled. Unless it is not possible or practical, a contract shall provide for a participant to volunteer or work at the school as a classroom aide. If that is impossible or impractical, the contract may provide for the participant to volunteer to work in another position at the school. A contract may provide for the nonpublic school or board of education to receive funding to pay for coordinating, training, and supervising participants volunteering or working in schools.

Notwithstanding section 3319.088 of the Revised Code, a participant volunteering or working as a classroom aide under this section is not required to obtain an educational aide permit or paraprofessional license. The participant shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code and is not entitled to any immunity or defense available under that chapter, the common law of this state, or section 9.86 of the Revised Code.

An assignment under this section shall include attending academic home enrichment classes that provide instruction for parents in creating a home environment that prepares and enables children to learn at school.

Effective Date: 07-01-2000



Section 5107.58 - Education program.

In accordance with a federal waiver granted by the United States secretary of health and human services pursuant to a request made under former section 5101.09 of the Revised Code, county departments of job and family services may establish and administer as a work activity for minor heads of households and adults participating in Ohio works first an education program under which the participant is enrolled full-time in post-secondary education leading to vocation at a state institution of higher education, as defined in section 3345.031 of the Revised Code; a private nonprofit college or university that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code, or is exempted by division (E) of section 1713.02 of the Revised Code from the requirement of a certificate; a school that holds a certificate of registration and program authorization issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code; a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code; or a school that has entered into a contract with the county department of job and family services. The participant shall make reasonable efforts, as determined by the county department, to obtain a loan, scholarship, grant, or other assistance to pay for the tuition, including a federal Pell grant under 20 U.S.C.A. 1070a, an Ohio instructional grant under section 3333.12 of the Revised Code, and an Ohio college opportunity grant under section 3333.122 of the Revised Code. If the participant has made reasonable efforts but is unable to obtain sufficient assistance to pay the tuition the program may pay the tuition. On or after October 1, 1998, the county department may enter into a loan agreement with the participant to pay the tuition. The total period for which tuition is paid and loans made shall not exceed two years. If the participant, pursuant to division (B)(3) of section 5107.43 of the Revised Code, volunteers to participate in the education program for more hours each week than the participant is assigned to the program, the program may pay or the county department may loan the cost of the tuition for the additional voluntary hours as well as the cost of the tuition for the assigned number of hours. The participant may receive, for not more than three years, support services, including publicly funded child care under Chapter 5104. of the Revised Code and transportation, that the participant needs to participate in the program. To receive support services in the third year, the participant must be, as determined by the educational institution in which the participant is enrolled, in good standing with the institution.

A county department that provides loans under this section shall establish procedures governing loan application for and approval and administration of loans granted pursuant to this section.

Effective Date: 04-03-2003; 05-17-2005; 09-29-2005



Section 5107.60 - [Effective Until 1/1/2014] Administering additional work activities.

In accordance with Title IV-A, federal regulations, state law, the Title IV-A state plan prepared under section 5101.80 of the Revised Code, and amendments to the plan, county departments of job and family services shall establish and administer the following work activities, in addition to the work activities established under sections 5107.50, 5107.52, 5107.54, and 5107.58 of the Revised Code, for minor heads of households and adults participating in Ohio works first:

(A) Unsubsidized employment activities, including activities a county department determines are legitimate entrepreneurial activities;

(B) On-the-job training activities, including training to become an employee of a child day-care center or type A family day-care home, authorized provider of a certified type B family day-care home, or in-home aide;

(C) Community service activities including a program under which a participant of Ohio works first who is the parent, guardian, custodian, or specified relative responsible for the care of a minor child enrolled in grade twelve or lower is involved in the minor child's education on a regular basis;

(D) Vocational educational training activities;

(E) Jobs skills training activities that are directly related to employment;

(F) Education activities that are directly related to employment for participants who have not earned a high school diploma or high school equivalence diploma;

(G) Education activities for participants who have not completed secondary school or received a high school equivalence diploma under which the participants attend a secondary school or a course of study leading to a high school equivalence diploma, including LEAP participation by a minor head of household;

(H) Child-care service activities aiding another participant assigned to a community service activity or other work activity. A county department may provide for a participant assigned to this work activity to receive training necessary to provide child-care services.

Effective Date: 09-26-2003

This section is set out twice. See also §5107.602, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5107.60 - [Effective 1/1/2014] Administering additional work activities.

In accordance with Title IV-A, federal regulations, state law, the Title IV-A state plan prepared under section 5101.80 of the Revised Code, and amendments to the plan, county departments of job and family services shall establish and administer the following work activities, in addition to the work activities established under sections 5107.50, 5107.52, 5107.54, and 5107.58 of the Revised Code, for minor heads of households and adults participating in Ohio works first:

(A) Unsubsidized employment activities, including activities a county department determines are legitimate entrepreneurial activities;

(B) On-the-job training activities, including training to become an employee of a child day-care center or type A family day-care home, administrator of a licensed type B family day-care home, or in-home aide;

(C) Community service activities including a program under which a participant of Ohio works first who is the parent, guardian, custodian, or specified relative responsible for the care of a minor child enrolled in grade twelve or lower is involved in the minor child's education on a regular basis;

(D) Vocational educational training activities;

(E) Jobs skills training activities that are directly related to employment;

(F) Education activities that are directly related to employment for participants who have not earned a high school diploma or high school equivalence diploma;

(G) Education activities for participants who have not completed secondary school or received a high school equivalence diploma under which the participants attend a secondary school or a course of study leading to a high school equivalence diploma, including LEAP participation by a minor head of household;

(H) Child-care service activities aiding another participant assigned to a community service activity or other work activity. A county department may provide for a participant assigned to this work activity to receive training necessary to provide child-care services.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 09-26-2003

This section is set out twice. See also §5107.601, effective until 1/1/2014.



Section 5107.61 - Serving as ombudsperson.

Service as an Ohio works first ombudsperson pursuant to section 329.07 of the Revised Code may be an assignment under the work experience program or a work activity established under section 5107.60 of the Revised Code to which a participant of Ohio works first is assigned under section 5107.42 of the Revised Code.

Effective Date: 09-29-1999



Section 5107.62 - Developmental activities for minor heads of households and adults participating in Ohio works first.

County departments of job and family services shall establish and administer developmental activities for minor heads of households and adults participating in Ohio works first. In establishing developmental activities, county departments are not limited by the restrictions that Title IV-A imposes on work activities. Developmental activities may be identical or similar to, or different from, work activities and alternative work activities.

In accordance with a federal waiver granted by the United States secretary of health and human services pursuant to a request made under former section 5101.09 of the Revised Code, a county department may establish and administer a developmental activity under which a minor head of household or adult attends a school, special education program, or adult high school continuation program that conforms to the minimum standards prescribed by the state board of education or instructional courses designed to prepare the minor head of household or adult to earn a high school equivalence diploma. Pursuant to the waiver, a minor head of household or adult assigned to this developmental activity is required to earn a high school diploma, adult education diploma, or high school equivalence diploma not later than two years after the date the minor head of household or adult is placed in the activity.

Effective Date: 07-01-2000



Section 5107.64 - Alternative work activities.

County departments of job and family services shall establish and administer alternative work activities for minor heads of households and adults participating in Ohio works first. In establishing alternative work activities, county departments are not limited by the restrictions Title IV-A imposes on work activities. The following are examples of alternative work activities that a county department may establish:

(A) Parenting classes and life-skills training;

(B) Participation in an alcohol or drug addiction program certified by the department of alcohol and drug addiction services under section 3793.06 of the Revised Code;

(C) In the case of a homeless assistance group, finding a home;

(D) In the case of a minor head of household or adult with a disability, active work in an individual written rehabilitation plan with the rehabilitation services commission;

(E) In the case of a minor head of household or adult who has been the victim of domestic violence, residing in a domestic violence shelter, receiving counseling or treatment related to the domestic violence, or participating in criminal justice activities against the domestic violence offender;

(F) An education program under which a participant who does not speak English attends English as a second language course.

Effective Date: 07-01-2000



Section 5107.65 - Works first participants not to displace employees.

(A)

(1) No participant of Ohio works first shall be assigned to a work activity, developmental activity, or alternative work activity when the employer removes or discharges a person, for the purpose of substituting the participant in the person's place, in any of the following circumstances:

(a) The person is already employed as a regular full-time or part-time employee of the employer;

(b) The person has been employed full time or part time as a participant in a work activity, developmental activity, or alternative work activity;

(c) The person is or has been involved in a dispute between a labor organization and the employer;

(d) The person is on layoff from the same or any substantially equivalent job.

(B) No employer shall hire a participant of Ohio works first part-time to circumvent hiring a full-time employee.

(C) County departments of job and family services shall establish and maintain a grievance procedure for resolving complaints by individuals or their representatives that the assignment of a participant of Ohio works first violates this section.

Effective Date: 07-01-2000



Section 5107.66 - Support services.

Subject to the availability of funds and except as limited by section 5107.58 of the Revised Code, county departments of job and family services shall provide for participants of Ohio works first placed in a work activity, developmental activity, or alternative work activity to receive support services the county department determines to be necessary. County departments may provide for applicants of Ohio works first placed in the work activity established under section 5107.50 of the Revised Code to receive support services the county department determines to be necessary. Support services may include publicly funded child care under Chapter 5104. of the Revised Code, transportation, and other services.

Effective Date: 07-01-2000; 05-18-2005



Section 5107.67 - Public employee and unemployment compensation laws do not apply.

Except for a participant of Ohio works first who is assigned to a work activity established under section 5107.52 or division (A) of section 5107.60 of the Revised Code, credit for work performed by a participant in a work activity, developmental activity, or alternative work activity does not constitute remuneration for the purpose of Chapter 124., 144., or 145. of the Revised Code and services performed by the participant do not constitute employment for the purpose of Chapter 4141. of the Revised Code.

Effective Date: 10-01-1997



Section 5107.68 - County to implement and enforce program.

(A) The county directors of job and family services shall implement and enforce the requirements of sections 5107.40 to 5107.69 of the Revised Code. State and local agencies shall cooperate with county departments of job and family services to the maximum extent possible in the implementation of those sections.

(B) In employing persons to administer and supervise work activities, developmental activities, and alternative work activities under Ohio works first, a county department of job and family services shall give first consideration to applicants for and participants of Ohio works first, provided such applicants and participants qualify for the administrative and supervisory positions to be filled. An applicant or participant shall be eligible for first consideration only within the county in which the applicant applies for or participant participates in Ohio works first.

(C) To the maximum extent practicable, necessary support services provided under section 5107.66 of the Revised Code shall be performed by participants of Ohio works first placed in a work activity, developmental activity, or alternative work activity.

Effective Date: 07-01-2000



Section 5107.69 - No jeopardy to federal funding.

If the United States secretary of health and human services informs the department of job and family services that implementation of sections 5107.40 to 5107.69 of the Revised Code jeopardizes federal funding for the Ohio works first program, the department shall ensure that county departments of job and family services require minor heads of household and adults participating in Ohio works first to participate in work activities, developmental activities, and alternative work activities in a manner consistent with 42 U.S.C.A. 607.

Effective Date: 07-01-2000



Section 5107.70 - Conducting assessments of assistance groups.

A county department of job and family services, at times it determines, may conduct assessments of assistance groups participating in Ohio works first to determine whether any members of the group are in need of other assistance or services provided by the county department or other private or government entities. Assessments may include the following:

(A) Whether any member of the assistance group has a substance abuse problem;

(B) Whether there are any other circumstances that may limit an assistance group member's employability.

The county department may refer an assistance group member to a private or government entity that provides assistance or services the county department determines the member needs. The entity may be a public children services agency, chapter of alcoholics anonymous, narcotics anonymous, or cocaine anonymous, or any other entity the county department considers appropriate.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007



Section 5107.71 - County department duties under program rules.

Each county department of job and family services shall do all of the following in accordance with rules adopted under section 5107.05 of the Revised Code:

(A) Identify members of assistance groups applying for and participating in Ohio works first who have been subjected to domestic violence by utilizing the domestic violence screening process established in the rules;

(B) Refer a member who has been subjected to domestic violence to counseling and supportive services;

(C) Except as provided in section 5107.713 of the Revised Code, maintain the confidentiality of information about a member who has been subjected to domestic violence;

(D) Make a determination of whether a member who has been subjected to domestic violence should be issued a waiver under section 5107.714 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5107.711 - Domestic violence screening process.

When utilizing the domestic violence screening process established in rules adopted under section 5107.05 of the Revised Code to identify members of assistance groups applying for and participating in Ohio works first who have been subjected to domestic violence, a county department of job and family services shall do both of the following:

(A) Where available, rely on records from any of the following:

(1) Police, courts, and other governmental entities;

(2) Shelters and legal, religious, medical, and other professionals from whom an assistance group member sought assistance in dealing with domestic violence;

(3) Other persons with knowledge of the domestic violence.

(B) Rely on an assistance group member's allegation of domestic violence unless the county department has an independent, reasonable basis to find the allegation not credible.

Effective Date: 2007 HB119 09-29-2007



Section 5107.712 - Rejection of counseling or supportive services.

A member of an assistance group applying for or participating in Ohio works first who is referred to counseling or supportive services pursuant to division (B) of section 5107.71 of the Revised Code may decline the counseling, supportive services, or both.

Effective Date: 2007 HB119 09-29-2007



Section 5107.713 - Domestic violence information provided to department.

When a county department of job and family services identifies a member of an assistance group applying for or participating in Ohio works first who has been subjected to domestic violence, the county department shall provide information about the member to the department of job and family services. The department shall maintain the information for federal reporting and statistical analysis purposes only.

Effective Date: 2007 HB119 09-29-2007



Section 5107.714 - Waiver issued to domestic violence victim.

A county department of job and family services shall issue a member of an assistance group participating in Ohio works first a waiver that exempts the member from a requirement of the Ohio works first program if the county department determines that the member has been subjected to domestic violence and requiring compliance with the requirement would make it more difficult for the member to escape domestic violence or unfairly penalize the member. A waiver shall specify the particular requirement being waived. A waiver may not exempt the member from the time limit on participating in the Ohio works first program established by division (B) of section 5107.18 of the Revised Code. A waiver shall be effective for a period of time the county department determines necessary. The county department shall redetermine the member's need for the waiver not less often than a period of time specified in rules adopted under section 5107.05 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5107.715 - Explanation for refusal to issue waiver.

A county department of job and family services that refuses to issue a waiver under section 5107.714 of the Revised Code for a member of an assistance group participating in Ohio works first shall provide the member a written explanation for the refusal. The written explanation shall be provided to the member in a manner protecting the member's confidentiality. The member may appeal the refusal pursuant to section 5101.35 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5107.716 - Rejection or termination of waiver.

A member of an assistance group participating in Ohio works first may decline a waiver that would otherwise be issued under section 5107.714 of the Revised Code and may terminate at any time a waiver that has been issued under that section.

Effective Date: 2007 HB119 09-29-2007



Section 5107.717 - Department to monitor implementation of program.

The department of job and family services shall monitor county departments of job and family services' implementation of sections 5107.71 to 5107.716 of the Revised Code to ensure that the county departments comply with those sections.

Effective Date: 2007 HB119 09-29-2007



Section 5107.72 - Referrals for family planning.

Each county department of job and family services shall refer a parent participating in Ohio works first whose minor child is a member of the parent's assistance group to any private or public agency, medical doctor, clinic, or other person or organization which can advise the parent on methods of controlling the size and spacing of the parent's family, consistent with the parent's religious and moral views. A county department shall document each referral it makes under this section.

Effective Date: 07-01-2000



Section 5107.75 - Cash assistance under Ohio works first is inalienable.

Cash assistance under Ohio works first is inalienable whether by way of assignment, charge, or otherwise and exempt from execution, attachment, garnishment, and other like process.

Effective Date: 10-01-1997



Section 5107.76 - Recovering erroneous payments.

As used in this section, "erroneous payments" means payments of cash assistance made under Ohio works first to assistance groups not eligible to receive the assistance, including assistance paid as a result of misrepresentation or fraud and assistance paid due to an error by a member of an assistance group or a county department of job and family services.

Except as provided in rules adopted under section 5107.05 of the Revised Code, each county department of job and family services shall take action to recover erroneous payments. Action may include reducing payments of cash assistance made under Ohio works first to assistance groups that receive erroneous payments or instituting a civil action. If a minor child was a member of an assistance group that received an erroneous payment but becomes a member of a new assistance group that does not include a minor head of household or adult who also was a member of the previous assistance group, a county department shall not take action against the new assistance group to recover the erroneous payment the previous assistance group received.

Each county department of job and family services shall retain fifty per cent of the nonfederal share of the erroneous payments it, prior to October 1, 1996, determines occurred under this section, regardless of when recovery is made. The department of job and family services shall receive the remaining fifty per cent of the nonfederal share of those payments. Each county department shall retain twenty-five per cent of erroneous payments it, on or after October 1, 1996, determines occurred and recovers and the department shall receive the remaining seventy-five per cent.

Effective Date: 07-01-2000



Section 5107.77 - [Repealed].

Effective Date: 09-29-1999



Section 5107.78 - Support enforcement tracking system notice.

With each cash assistance payment provided under Ohio works first to an assistance group residing in a county in which the computer system known as support enforcement tracking system is in operation, the department of job and family services shall include a notice of the amount of support payments due a member of the assistance group that a child support enforcement agency collected and paid to the department pursuant to section 5107.20 of the Revised Code during the most recent month for which the department has this information.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000



Section 5107.80 - Quarterly report on employment of former participants.

The director of job and family services, using information provided by employers under sections 3121.891 and 3121.892 of the Revised Code, shall determine quarterly whether individuals who have ceased to participate in Ohio works first have entered the workforce.

Effective Date: 03-22-2001



Section 5107.99 - [Repealed].

Effective Date: 10-01-1997






Chapter 5108 - PREVENTION, RETENTION, AND CONTINGENCY PROGRAM

Section 5108.01 - Prevention, retention, and contingency program definitions.

As used in this chapter:

(A) "County family services planning committee" means the county family services planning committee established under section 329.06 of the Revised Code or the board created by consolidation under division (C) of section 6301.06 of the Revised Code.

(B) "Prevention, retention, and contingency program" means the program established by this chapter and funded in part with federal funds provided under Title IV-A.

(C) "Title IV-A" means Title IV-A of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended.

Effective Date: 09-26-2003



Section 5108.02 - Prevention, retention, and contingency program.

There is hereby established the prevention, retention, and contingency program. The department of job and family services shall administer the program, as long as federal funds are provided for the program, in accordance with Title IV-A, federal regulations, state law, the state Title IV-A plan submitted to the United States secretary of health and human services under section 5101.80 of the Revised Code, and amendments to the plan.

Effective Date: 07-01-2000



Section 5108.03 - Model design for assistance or services to promote self sufficiency and personal responsibility.

Under the prevention, retention, and contingency program, each county department of job and family services shall do both of the following in accordance with the statement of policies the county department develops under section 5108.04 of the Revised Code:

(A) Provide benefits and services that individuals need to overcome immediate barriers to achieving or maintaining self sufficiency and personal responsibility;

(B) Perform related administrative duties.

Effective Date: 09-26-2003



Section 5108.04 - Statement of policies governing the prevention, retention, and contingency program.

Each county department of job and family services shall adopt a written statement of policies governing the prevention, retention, and contingency program for the county. The statement of policies shall be adopted not later than October 1, 2003, and shall be updated at least every two years thereafter. A county department may amend its statement of policies to modify, terminate, and establish new policies. A county department also may amend its statement of policies to suspend operation of its prevention, retention, and contingency program temporarily. The county director of job and family services shall sign and date the statement of policies and any amendment to it. Neither the statement of policies nor any amendment to it may have an effective date that is earlier than the date of the county director's signature.

Each county department of job and family services shall provide the department of job and family services a written copy of the statement of policies and any amendments it adopts to the statement not later than ten calendar days after the statement or amendment's effective date.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 5108.05 - Provision in statement of policies.

In adopting a statement of policies under section 5108.04 of the Revised Code for the county's prevention, retention, and contingency program, each county department of job and family services shall do all of the following:

(A) Establish or specify all of the following:

(1) Benefits and services to be provided under the program that are allowable uses of federal Title IV-A funds under 42 U.S.C. 601 and 604(a), except that they may not be "assistance" as defined in 45 C.F.R. 260.31(a) but rather benefits and services that 45 C.F.R. 260.31(b) excludes from the definition of assistance;

(2) Restrictions on the amount, duration, and frequency of the benefits and services;

(3) Eligibility requirements for the benefits and services;

(4) Fair and equitable procedures for both of the following:

(a) The certification of eligibility for the benefits and services that do not have a financial need eligibility requirement;

(b) The determination and verification of eligibility for the benefits and services that have a financial need eligibility requirement.

(5) Objective criteria for the delivery of the benefits and services;

(6) Administrative requirements;

(7) Other matters the county department determines are necessary.

(B) Provide for the statement of policies to be consistent with all of the following:

(1) The plan of cooperation the board of county commissioners develops under section 307.983 of the Revised Code;

(2) The review and analysis of the county family services committee conducted in accordance with division (B)(2) of section 329.06 of the Revised Code;

(3) Title IV-A, federal regulations, state law, the Title IV-A state plan submitted to the United States secretary of health and human services under section 5101.80 of the Revised Code, and amendments to the plan.

(C) Either provide the public and local government entities at least thirty days to submit comments on, or have the county family services planning committee review, the statement of policies, including the design of the county's prevention, retention, and contingency program, before the county director signs and dates the statement of policies.

Effective Date: 09-26-2003



Section 5108.051 - Inapplicability of RC 5108.05.

A county department of job and family services is not required to follow division (C) of section 5108.05 of the Revised Code when amending its statement of policies under section 5108.04 of the Revised Code. Division (C) of section 5108.05 of the Revised Code applies only when a county department adopts its initial and updated statement of policies under section 5108.04 of the Revised Code.

Effective Date: 09-26-2003



Section 5108.06 - Specification of benefits and services.

In adopting a statement of policies under section 5108.04 of the Revised Code for the county's prevention, retention, and contingency program, a county department of job and family services may specify both of the following:

(A) Benefits and services to be provided under the program that prevent and reduce the incidence of out-of-wedlock pregnancies or encourage the formation and maintenance of two-parent families as permitted by 45 C.F.R. 260.20(c) and (d) ;

(B) How the county department will certify individuals' eligibility for such benefits and services.

Effective Date: 09-26-2003



Section 5108.07 - County commissioners' certification of compliance with chapter.

(A) Each statement of policies adopted under section 5108.04 of the Revised Code shall include the board of county commissioners' certification that the county department of job and family services complied with this chapter in adopting the statement of policies.

(B) The board of county commissioners shall revise its certification under division (A) of this section if the county department adopts an amendment under section 5108.04 of the Revised Code to suspend operation of its prevention, retention, and contingency program temporarily or any other amendment under that section the board considers to be significant.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 5108.08 - Benefits and services inalienable.

Benefits and services provided under the prevention, retention, and contingency program are inalienable whether by way of assignment, charge, or otherwise and exempt from execution, attachment, garnishment, and other like process.

Effective Date: 09-05-2001



Section 5108.09 - Basis for decision in administrative appeal.

When a state hearing under division (B) of section 5101.35 of the Revised Code or an administrative appeal under division (C) of that section is held regarding the prevention, retention, and contingency program, the hearing officer, director of job and family services, or director's designee shall base the decision in the hearing or appeal on the county department of job and family services' written statement of policies adopted under section 5108.04 of the Revised Code and any amendments the county department adopted to the statement if the county department provides a copy of the statement of policies and all amendments to the hearing officer, director, or director's designee at the hearing or appeal.

Effective Date: 09-26-2003



Section 5108.10 - Applying for participation.

Eligibility for a benefit or service under a county's prevention, retention, and contingency program shall be certified in accordance with the statement of policies adopted under section 5108.04 of the Revised Code if the benefit or service does not have a financial need eligibility requirement.

Eligibility for a benefit or service shall be determined in accordance with the statement of policies and based on an application containing information the county department of job and family services requires if the benefit or service has a financial need eligibility requirement. When a county department receives an application for such benefits and services, it shall follow verification procedures established by the statement of policies to verify the facts surrounding the application and to obtain such other information as may be required. On completion of the verification procedure, the county department shall determine whether the applicant is eligible for the benefits or services and the approximate date when the benefits or services are to begin.

Effective Date: 09-26-2003



Section 5108.11 - Contract for county's prevention, retention, and contingency program.

(A) To the extent permitted by section 307.982 of the Revised Code, a board of county commissioners may enter into a written contract with a private or government entity for the entity to do either or both of the following for the county's prevention, retention, and contingency program:

(1) Certify eligibility for benefits and services that do not have a financial need eligibility requirement;

(2) Accept applications and determine and verify eligibility for benefits and services that have a financial need eligibility requirement.

(B) If a board of county commissioners enters into a contract under division (A) of this section with a private or government entity, the county department of job and family services shall do all of the following:

(1) Ensure that eligibility for benefits and services is certified or determined and verified in accordance with the statement of policies adopted under section 5108.04 of the Revised Code;

(2) Ensure that the private or government entity maintains all records that are necessary for audits;

(3) Monitor the private or government entity for compliance with Title IV-A, this chapter of the Revised Code, and the statement of policies;

(4) Take actions that are necessary to recover any funds that are not spent in accordance with Title IV-A or this chapter of the Revised Code.

Effective Date: 09-26-2003



Section 5108.12 - Responsibility for funds expended or claimed.

Each county department of job and family services is responsible for funds expended or claimed under the county's prevention, retention, and contingency program that the department of job and family services, auditor of state, United States department of health and human services, or other government entity determines is expended or claimed in a manner that federal or state law or policy does not permit.

Effective Date: 09-26-2003






Chapter 5109 - BLIND-MADE PRODUCTS

Section 5109.01 to 5109.11 - [Repealed].

Effective Date: 09-09-1970



Section 5109.15 - Blind defined.

As used in section 5109.15 to 5109.18, inclusive, of the Revised Code, "blind" means having either of the following limitations:

(A) Vision twenty/two hundred or less in the better eye with proper correction;

(B) Field defect in the better eye with proper correction which contracts the peripheral field so that the diameter of the visual field subtends an angle no greater than twenty degrees.

Effective Date: 11-25-1969



Section 5109.16 - Authorization to identify blind-made goods.

To facilitate prompt and authoritative identification of goods and articles made by blind persons, any person, public or private institution or agency, firm, association, or corporation engaged in the manufacture or distribution of goods or articles made by blind persons may apply to the commission for the blind for registration and authorization to use an official imprint, stamp, symbol, or label, designed or approved by the commission to identify blind-made products and containing the words, "made by a blind workman" or "made by the blind," or "blind-made" and to which shall be added the name of the manufacturer, the place of manufacture, and such other information as the commission prescribes.

The commission shall adopt rules and regulations with respect to procedures to be followed in determining whether an applicant is engaged in the manufacture or distribution of blind-made goods or articles. Any applicant who complies with such rules and regulations and sections 5109.15 to 5109.18, inclusive, of the Revised Code, shall be provided with a certificate of registration and authorization to use the official mark of identification for blind-made products, valid for one year from the date of issue.

The commission may register, without investigation, nonresident individuals and out-of-state agencies, firms, associations, or corporations upon proof that they are recognized and approved by the state of residence or organized pursuant to a law of such state imposing requirements substantially similar to those prescribed by sections 5109.15 to 5109.18, inclusive, of the Revised Code.

Effective Date: 11-25-1969



Section 5109.17 - Conditions for identifying blind-made products.

Goods or articles may be identified as blind-made products only if the following conditions are met:

(A) At least seventy-five per cent of the total hours required to prepare, process, assemble, package, and pack the product are contributed by blind persons, but such total hours do not include time spent in supervision, administration, inspection, and shipping, or time required to produce component materials which are not produced as part of a program to employ blind persons;

(B) The labor performed by blind persons is not restricted to packaging or packing the goods or articles as distinguished from preparing, processing, or assembling.

A package which does not contain goods which are blind-made shall not carry the label "packaged by the blind" or words of similar import.

Effective Date: 11-25-1969



Section 5109.18 - Prohibiting sale without approval label.

No person, public or private institution or agency, firm, association, or corporation shall manufacture, distribute, display, advertise, offer for sale or sell goods or articles represented as made by blind persons unless such goods or articles bear an official imprint, stamp, symbol, or label designed or approved pursuant to section 5109.16 of the Revised Code by the commission for the blind which was attached by a person, institution, agency, firm, association or corporation holding a valid certificate of registration issued by the commission. A blind person offering for sale or selling a product made by him is not required to apply for registration or to label such product.

Effective Date: 11-25-1969



Section 5109.99 - Penalty.

Whoever violates section 5109.18 of the Revised Code shall be fined not less than one hundred nor more than five hundred dollars for a first offense; for each subsequent offense such person shall be fined not less than five hundred nor more than one thousand dollars.

Effective Date: 11-25-1969






Chapter 5110 - OHIO'S BEST RX PROGRAM

Section 5110.01 - Amended and Renumbered RC 173.71.

Effective Date: 07-01-2007



Section 5110.02 - Amended and Renumbered RC 173.72.

Effective Date: 07-01-2007



Section 5110.021 - Amended and Renumbered RC 173.721.

Effective Date: 07-01-2007



Section 5110.03 - Amended and Renumbered RC 173.73.

Effective Date: 07-01-2007



Section 5110.04 - Amended and Renumbered RC 173.731.

Effective Date: 07-01-2007



Section 5110.05 - Amended and Renumbered RC 173.732.

Effective Date: 07-01-2007



Section 5110.07 - Amended and Renumbered RC 173.74.

Effective Date: 07-01-2007



Section 5110.08 - Amended and Renumbered RC 173.741.

Effective Date: 07-01-2007



Section 5110.09 - Amended and Renumbered RC 173.742.

Effective Date: 07-01-2007



Section 5110.10 - Amended and Renumbered RC 173.75.

Effective Date: 07-01-2007



Section 5110.11 - Amended and Renumbered RC 173.751.

Effective Date: 07-01-2007



Section 5110.12 - Amended and Renumbered RC 173.752.

Effective Date: 07-01-2007



Section 5110.13 - Amended and Renumbered RC 173.753.

Effective Date: 07-01-2007



Section 5110.14 - Amended and Renumbered RC 173.76.

Effective Date: 07-01-2007



Section 5110.15 - Amended and Renumbered RC 173.77.

Effective Date: 07-01-2007



Section 5110.16 - Amended and Renumbered RC 173.771.

Effective Date: 07-01-2007



Section 5110.17 - Amended and Renumbered RC 173.772.

Effective Date: 07-01-2007



Section 5110.18 - Amended and Renumbered RC 173.773.

Effective Date: 07-01-2007



Section 5110.19 - Amended and Renumbered RC 173.78.

Effective Date: 07-01-2007



Section 5110.20 - Amended and Renumbered RC 173.79.

Effective Date: 07-01-2007



Section 5110.21 - Amended and Renumbered RC 173.791.

Effective Date: 07-01-2007



Section 5110.22 - Amended and Renumbered RC 173.80.

Effective Date: 07-01-2007



Section 5110.23 - Amended and Renumbered RC 173.801.

Effective Date: 07-01-2007



Section 5110.24 - Amended and Renumbered RC 173.802.

Effective Date: 07-01-2007



Section 5110.25 - Amended and Renumbered RC 173.803.

Effective Date: 07-01-2007



Section 5110.26 - Amended and Renumbered RC 173.81.

Effective Date: 07-01-2007



Section 5110.27 - Amended and Renumbered RC 173.811.

Effective Date: 07-01-2007



Section 5110.28 - Amended and Renumbered RC 173.812.

Effective Date: 07-01-2007



Section 5110.29 - Amended and Renumbered RC 173.813.

Effective Date: 07-01-2007



Section 5110.30 - Amended and Renumbered RC 173.814.

Effective Date: 07-01-2007



Section 5110.31 - Amended and Renumbered RC 173.815.

Effective Date: 07-01-2007



Section 5110.32 - Amended and Renumbered RC 173.82.

Effective Date: 07-01-2007



Section 5110.33 - Amended and Renumbered RC 5110.43.

Effective Date: 04-06-2007



Section 5110.35 - Amended and Renumbered RC 173.83.

Effective Date: 07-01-2007



Section 5110.351 - [Repealed].

Effective Date: 04-06-2007



Section 5110.352 - Amended and Renumbered RC 173.831.

Effective Date: 07-01-2007



Section 5110.353 - Amended and Renumbered RC 173.832.

Effective Date: 07-01-2007



Section 5110.354 - Amended and Renumbered RC 173.833.

Effective Date: 07-01-2007



Section 5110.36 - Amended and Renumbered RC 173.84.

Effective Date: 07-01-2007



Section 5110.37 - Amended and Renumbered RC 173.722.

Effective Date: 07-01-2007



Section 5110.38 - Amended and Renumbered RC 173.724.

Effective Date: 07-01-2007



Section 5110.39 - Amended and Renumbered RC 173.861.

Effective Date: 07-01-2007



Section 5110.40 - Amended and Renumbered RC 173.723.

Effective Date: 07-01-2007



Section 5110.42 - Amended and Renumbered RC 173.85.

Effective Date: 07-01-2007



Section 5110.43 - Amended and Renumbered RC 173.86.

Effective Date: 07-01-2007



Section 5110.45 - Amended and Renumbered RC 173.87.

Effective Date: 07-01-2007



Section 5110.46 - Amended and Renumbered RC 173.871.

Effective Date: 07-01-2007



Section 5110.47 - Amended and Renumbered RC 173.872.

Effective Date: 07-01-2007



Section 5110.48 - Amended and Renumbered RC 173.873.

Effective Date: 07-01-2007



Section 5110.49 - Amended and Renumbered RC 173.874.

Effective Date: 07-01-2007



Section 5110.50 - Amended and Renumbered RC 173.875.

Effective Date: 07-01-2007



Section 5110.51 - Amended and Renumbered RC 173.876.

Effective Date: 07-01-2007



Section 5110.54 - Amended and Renumbered RC 173.88.

Effective Date: 07-01-2007



Section 5110.55 - Amended and Renumbered RC 173.89.

Effective Date: 07-01-2007



Section 5110.56 - Amended and Renumbered RC 173.891.

Effective Date: 07-01-2007



Section 5110.57 - Amended and Renumbered RC 173.892.

Effective Date: 07-01-2007



Section 5110.58 - Amended and Renumbered RC 173.90.

Effective Date: 07-01-2007



Section 5110.59 - Amended and Renumbered RC 173.91.

Effective Date: 07-01-2007



Section 5110.99 - [Repealed].

Effective Date: 07-01-2007






Chapter 5111 - MEDICAL ASSISTANCE PROGRAMS

Section 5111.01 - Office of medical assistance; medicaid eligibility.

(A) As used in this chapter :

"Children's health insurance program" means the children's health insurance program part I, children's health insurance program part II, and children's health insurance program part III authorized by sections 5101.50 to 5101.529 of the Revised Code.

"Medical assistance program" or "medicaid" means the program that is authorized by this chapter and provided by the office of medical assistance under this chapter, Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396, et seq., as amended, and the waivers of Title XIX requirements granted to the office by the centers for medicare and medicaid services of the United States department of health and human services.

(B) There is hereby established the office of medical assistance as a work unit within the department of job and family services. The chief of the office shall hold the title of medical assistance director. Notwithstanding section 5101.06 of the Revised Code, the governor shall appoint the medical assistance director and the medical assistance director shall serve at the governor's pleasure. The medical assistance director is not an assistant director of the department of job and family services for purposes of section 121.05 or 5101.03 of the Revised Code or any other purpose.

Subject to appropriations for the medicaid program and children's health insurance program, the department of job and family services shall provide staff and support services as necessary for the operation of the office of medical assistance.

If a statute, rule, contract, or other legal authority requires the director of job and family services or department of job and family services to take an action regarding the medicaid program or children's health insurance program, the medical assistance director or office of medical assistance shall take the action in place of the director of job and family services or department of job and family services. If a statute, rule, contract, or other legal authority permits the director of job and family services or department of job and family services to take an action regarding the medicaid program or children's health insurance program, the medical assistance director or office of medical assistance shall take the action in place of the director of job and family services or department of job and family services if the action is to be taken.

The office of medical assistance shall act as the single state agency to supervise the administration of the medicaid program. As the single state agency, the office shall comply with 42 C.F.R. 431.10(e). The office's rules governing medicaid are binding on other agencies that administer components of the medicaid program. No agency may establish, by rule or otherwise, a policy governing medicaid that is inconsistent with a medicaid policy established, in rule or otherwise, by the medical assistance director .

(C) The office of medical assistance may provide medical assistance under the medicaid program as long as federal funds are provided for such assistance, to the following:

(1) Families with children that meet either of the following conditions:

(a) The family meets the income, resource, and family composition requirements in effect on July 16, 1996, for the former aid to dependent children program as those requirements were established by Chapter 5107. of the Revised Code, federal waivers granted pursuant to requests made under former section 5101.09 of the Revised Code, and rules adopted by the department or any changes the department makes to those requirements in accordance with paragraph (a)(2) of section 114 of the "Personal Responsibility and Work Opportunity Reconciliation Act of 1996," 110 Stat. 2177, 42 U.S.C.A. 1396u-1, for the purpose of implementing section 5111.0120 of the Revised Code. An adult loses eligibility for medicaid under division (C)(1)(a) of this section pursuant to division (E) of section 5107.16 of the Revised Code.

(b) The family does not meet the requirements specified in division (C)(1)(a) of this section but is eligible for medicaid pursuant to section 5101.18 of the Revised Code.

(2) Aged, blind, and disabled persons who meet the following conditions:

(a) Receive federal aid under Title XVI of the "Social Security Act," or are eligible for but are not receiving such aid, provided that the income from all other sources for individuals with independent living arrangements shall not exceed one hundred seventy-five dollars per month. The income standards hereby established shall be adjusted annually at the rate that is used by the United States department of health and human services to adjust the amounts payable under Title XVI.

(b) Do not receive aid under Title XVI, but meet any of the following criteria:

(i) Would be eligible to receive such aid, except that their income, other than that excluded from consideration as income under Title XVI, exceeds the maximum under division (C)(2)(a) of this section, and incurred expenses for medical care, as determined under federal regulations applicable to section 209(b) of the "Social Security Amendments of 1972," 86 Stat. 1381, 42 U.S.C. 1396a(f), as amended, equal or exceed the amount by which their income exceeds the maximum under division (C)(2)(a) of this section;

(ii) Received aid for the aged, aid to the blind, or aid for the permanently and totally disabled prior to January 1, 1974, and continue to meet all the same eligibility requirements;

(iii) Are eligible for medicaid pursuant to section 5101.18 of the Revised Code.

(3) Persons to whom federal law requires, as a condition of state participation in the medicaid program, that medicaid be provided;

(4) Persons under age twenty-one who meet the income requirements for the Ohio works first program established under Chapter 5107. of the Revised Code but do not meet other eligibility requirements for the program. The medical assistance director shall adopt rules in accordance with Chapter 119. of the Revised Code specifying which Ohio works first requirements shall be waived for the purpose of providing medicaid eligibility under division (C)(4) of this section.

(D) If sufficient funds are appropriated for the medicaid program, the office of medical assistance may provide medical assistance under the medicaid program to persons in groups designated by federal law as groups to which a state, at its option, may provide medical assistance under the medicaid program.

(E) The office of medical assistance may expand eligibility for the medicaid program to include individuals under age nineteen with family incomes at or below one hundred fifty per cent of the federal poverty guidelines, except that the eligibility expansion shall not occur unless the office receives the approval of the federal government. The office may implement the eligibility expansion authorized under this division on any date selected by the office, but not sooner than January 1, 1998.

(F) In addition to any other authority or requirement to adopt rules under this chapter, the medical assistance director may adopt rules in accordance with section 111.15 of the Revised Code as the director considers necessary to establish standards, procedures, and other requirements regarding the provision of medical assistance under the medicaid program. The rules may establish requirements to be followed in applying for medicaid, making determinations of eligibility for medicaid, and verifying eligibility for medicaid. The rules may include special conditions as the office determines appropriate for making applications, determining eligibility, and verifying eligibility for any medical assistance that the office may provide under the medicaid program pursuant to division (E) of this section and section 5111.014 or 5111.0120 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 2007 HB119 09-29-2007



Section 5111.011 - Determining eligibility for medical assistance.

(A) The director of job and family services shall adopt rules establishing eligibility requirements for the medicaid program. The rules shall be adopted pursuant to section 111.15 of the Revised Code and shall be consistent with federal and state law. The rules shall include rules that do all of the following:

(1) Establish standards consistent with federal law for allocating income and resources as income and resources of the spouse, children, parents, or stepparents of a recipient of or applicant for medicaid;

(2) Define the term "resources" as used in division (A)(1) of this section;

(3) Specify the number of months that is to be used for the purpose of the term "look-back date" used in section 5111.0116 of the Revised Code;

(4) Establish processes to be used to determine both of the following:

(a) The date an institutionalized individual's ineligibility for services under section 5111.0116 of the Revised Code is to begin;

(b) The number of months an institutionalized individual's ineligibility for such services is to continue.

(5) For the purpose of division (C) of section 5111.0116 of the Revised Code, establish procedures for granting waivers of all or a portion of the period of ineligibility that an institutionalized individual would otherwise be subject to under that section and additional reasons for which such waivers may be granted;

(6) Define the term "other medicaid-funded long-term care services" as used in sections 5111.0117 and 5111.0118 of the Revised Code;

(7) For the purpose of division (C)(2)(c) of section 5111.0117 of the Revised Code, establish the process to determine whether the child of an aged, blind, or disabled individual is financially dependent on the individual for housing.

(B) Notwithstanding any provision of state law, including statutes, administrative rules, common law, and court rules, regarding real or personal property or domestic relations, the standards established under rules adopted under division (A)(1) of this section shall be used to determine eligibility for medicaid.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 09-29-2005; 03-30-2006



Section 5111.012 - Eligibility for medical assistance of persons living in county.

(A) Except as provided in division (B) of this section, the county department of job and family services of each county shall establish the eligibility for medical assistance of persons living in the county, and shall notify the department of job and family services in the manner prescribed by the department. The county shall be reimbursed for administrative expenditures in accordance with sections 5101.16, 5101.161, and 5701.01 of the Revised Code. Expenditures for medical assistance shall be made from funds appropriated to the department of job and family services for public assistance subsidies. The program shall conform to the requirements of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

(B) If the department of job and family services elects to enter into agreements with county departments of job and family services pursuant to division (B) of section 5101.47 of the Revised Code, a county department of job and family services shall establish eligibility for medical assistance only if authorized to do so under such an agreement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5111.013 - Healthy start program.

(A) The provision of medical assistance to pregnant women and young children who are eligible for medical assistance under division (C)(3) of section 5111.01 of the Revised Code, but who are not otherwise eligible for medical assistance under that section, shall be known as the healthy start program.

(B) The department of job and family services shall do all of the following with regard to the application procedures for the healthy start program:

(1) Establish a short application form for the program that requires the applicant to provide no more information than is necessary for making determinations of eligibility for the healthy start program, except that the form may require applicants to provide their social security numbers. The form shall include a statement, which must be signed by the applicant, indicating that she does not choose at the time of making application for the program to apply for assistance provided under any other program administered by the department and that she understands that she is permitted at any other time to apply at the county department of job and family services of the county in which she resides for any other assistance administered by the department.

(2) To the extent permitted by federal law, do one or both of the following:

(a) Distribute the application form for the program to each public or private entity that serves as a women, infants, and children clinic or as a child and family health clinic and to each administrative body for such clinics and train employees of each such agency or entity to provide applicants assistance in completing the form;

(b) In cooperation with the department of health, develop arrangements under which employees of county departments of job and family services are stationed at public or private agencies or entities selected by the department of job and family services that serve as women, infants, and children clinics; child and family health clinics; or administrative bodies for such clinics for the purpose both of assisting applicants for the program in completing the application form and of making determinations at that location of eligibility for the program.

(3) Establish performance standards by which a county department of job and family services' level of enrollment of persons potentially eligible for the program can be measured, and establish acceptable levels of enrollment for each county department.

(4) Direct any county department of job and family services whose rate of enrollment of potentially eligible enrollees in the program is below acceptable levels established under division (B)(3) of this section to implement corrective action. Corrective action may include but is not limited to any one or more of the following to the extent permitted by federal law:

(a) Establishing formal referral and outreach methods with local health departments and local entities receiving funding through the bureau of maternal and child health;

(b) Designating a specialized intake unit within the county department for healthy start applicants;

(c) Establishing abbreviated timeliness requirements to shorten the time between receipt of an application and the scheduling of an initial application interview;

(d) Establishing a system for telephone scheduling of intake interviews for applicants;

(e) Establishing procedures to minimize the time an applicant must spend in completing the application and eligibility determination process, including permitting applicants to complete the process at times other than the regular business hours of the county department and at locations other than the offices of the county department.

(C) To the extent permitted by federal law, local funds, whether from public or private sources, expended by a county department for administration of the healthy start program shall be considered to have been expended by the state for the purpose of determining the extent to which the state has complied with any federal requirement that the state provide funds to match federal funds for medical assistance, except that this division shall not affect the amount of funds the county is entitled to receive under section 5101.16, 5101.161, or 5111.012 of the Revised Code.

(D) A county department of job and family services that maintains offices at more than one location shall accept applications for the healthy start program at all of those locations.

(E) The director of job and family services shall adopt rules in accordance with section 111.15 of the Revised Code as necessary to implement this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007



Section 5111.014 - Medicaid plan amendment making pregnant individual eligible.

(A) The director of job and family services shall submit to the United States secretary of health and human services an amendment to the state medicaid plan to make an individual who meets all of the following requirements eligible for medicaid:

(1) The individual is pregnant;

(2) The individual's family income does not exceed two hundred per cent of the federal poverty guidelines;

(3) The individual satisfies all relevant requirements established by rules adopted under division (F) of section 5111.01 of the Revised Code.

(B) If approved by the United States secretary of health and human services, the director of job and family services shall implement the medicaid plan amendment submitted under division (A) of this section as soon as possible after receipt of notice of the approval, but not sooner than January 1, 2008.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2000; 2007 HB119 09-29-2007



Section 5111.015 - Tuition payment contract or scholarship excluded from income.

(A) If the United States secretary of health and human services grants a waiver of any contrary federal requirements governing the medical assistance program or the director of job and family services determines that there are no contrary federal requirements, divisions (A)(1) and (2) of this section apply to determinations of eligibility under this chapter:

(1) In determining the eligibility of an assistance group for assistance under this chapter, the department of job and family services shall exclude from the income and resources applicable to the assistance group the value of any tuition payment contract entered into under section 3334.09 of the Revised Code or any scholarship awarded under section 3334.18 of the Revised Code and the amount of payments made by the Ohio tuition trust authority under section 3334.09 of the Revised Code pursuant to the contract or scholarship.

(2) The department shall not require any person to terminate a tuition payment contract entered into under Chapter 3334. of the Revised Code as a condition of an assistance group's eligibility for assistance under this chapter.

(B) To the extent required by federal law, the department shall include as income any refund paid under section 3334.10 of the Revised Code to a member of the assistance group.

(C) Not later than sixty days after July 1, 1994, the department shall apply to the United States department of health and human services for a waiver of any federal requirements that otherwise would be violated by implementation of division (A) of this section.

Effective Date: 07-01-2000



Section 5111.016 - Healthcheck program.

(A) As used in this section, "healthcheck" has the same meaning as in section 3313.714 of the Revised Code.

(B) The department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code establishing a combination of written and oral methods designed to provide information about healthcheck to all persons eligible for the program or their parents or guardians. The department shall ensure that its methods of providing information are effective. The methods shall comply with federal law and regulations.

Each county department of job and family services or other entity that distributes or accepts applications for medical assistance shall prominently display a notice that complies with the rules adopted under this division.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 5111.017 - [Repealed].

Effective Date: 09-26-2003



Section 5111.018 - Coverage of inpatient care and follow-up care for a mother and her newborn.

(A) The provision of medical assistance under this chapter shall include coverage of inpatient care and follow-up care for a mother and her newborn as follows:

(1) The medical assistance program shall cover a minimum of forty-eight hours of inpatient care following a normal vaginal delivery and a minimum of ninety-six hours of inpatient care following a cesarean delivery. Services covered as inpatient care shall include medical, educational, and any other services that are consistent with the inpatient care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals.

(2) The medical assistance program shall cover a physician-directed source of follow-up care. Services covered as follow-up care shall include physical assessment of the mother and newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system, performance of any medically necessary and appropriate clinical tests, and any other services that are consistent with the follow-up care recommended in the protocols and guidelines developed by national organizations that represent pediatric, obstetric, and nursing professionals. The coverage shall apply to services provided in a medical setting or through home health care visits. The coverage shall apply to a home health care visit only if the health care professional who conducts the visit is knowledgeable and experienced in maternity and newborn care.

When a decision is made in accordance with division (B) of this section to discharge a mother or newborn prior to the expiration of the applicable number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to all follow-up care that is provided within forty-eight hours after discharge. When a mother or newborn receives at least the number of hours of inpatient care required to be covered, the coverage of follow-up care shall apply to follow-up care that is determined to be medically necessary by the health care professionals responsible for discharging the mother or newborn.

(B) Any decision to shorten the length of inpatient stay to less than that specified under division (A)(1) of this section shall be made by the physician attending the mother or newborn, except that if a nurse-midwife is attending the mother in collaboration with a physician, the decision may be made by the nurse-midwife. Decisions regarding early discharge shall be made only after conferring with the mother or a person responsible for the mother or newborn. For purposes of this division, a person responsible for the mother or newborn may include a parent, guardian, or any other person with authority to make medical decisions for the mother or newborn.

(C) The department of job and family services, in administering the medical assistance program, may not do either of the following:

(1) Terminate the participation of a health care professional or health care facility as a provider under the program solely for making recommendations for inpatient or follow-up care for a particular mother or newborn that are consistent with the care required to be covered by this section;

(2) Establish or offer monetary or other financial incentives for the purpose of encouraging a person to decline the inpatient or follow-up care required to be covered by this section.

(D) This section does not do any of the following:

(1) Require the medical assistance program to cover inpatient or follow-up care that is not received in accordance with the program's terms pertaining to the health care professionals and facilities from which an individual is authorized to receive health care services.

(2) Require a mother or newborn to stay in a hospital or other inpatient setting for a fixed period of time following delivery;

(3) Require a child to be delivered in a hospital or other inpatient setting;

(4) Authorize a nurse-midwife to practice beyond the authority to practice nurse-midwifery in accordance with Chapter 4723. of the Revised Code;

(5) Establish minimum standards of medical diagnosis, care, or treatment for inpatient or follow-up care for a mother or newborn. A deviation from the care required to be covered under this section shall not, on the basis of this section, give rise to a medical claim or derivative medical claim, as those terms are defined in section 2305.113 of the Revised Code.

Effective Date: 04-11-2003



Section 5111.019 - [Renumbered as 5111.0120] Plan amendment making parent of child residing at home eligible.

Renumbered as § 5111.0120 by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.0110 - Breast and cervical cancer prevention and treatment.

(A) The director of job and family services shall submit to the United States secretary of health and human services an amendment to the state medicaid plan to implement the "Breast and Cervical Cancer Prevention and Treatment Act of 2000," 114 Stat. 1381, 42 U.S.C.A. 1396a, as amended, to provide medical assistance to women who meet all of the following requirements:

(1) Are under age sixty-five;

(2) Are not otherwise eligible for medicaid;

(3) Have been screened for breast and cervical cancer under the centers for disease control and prevention breast and cervical cancer early detection program established under 42 U.S.C.A. 300k in accordance with 42 U.S.C.A. 300n ;

(4) Need treatment for breast or cervical cancer;

(5) Are not otherwise covered under creditable coverage, as defined in 42 U.S.C.A. 300gg(c).

(B) If the United States secretary of health and human services approves the state medicaid plan amendment submitted under division (A) of this section, the director of job and family services shall implement the amendment. The medical assistance provided under the amendment shall be limited to medical assistance provided during the period in which a woman who meets the requirements of division (A) of this section requires treatment for breast or cervical cancer.

Effective Date: 09-05-2001



Section 5111.0111 - Individual receiving independent living services.

(A) The director of job and family services shall submit to the United States secretary of health and human services an amendment to the state medicaid plan to implement 42 U.S.C. 1396a(a)(10)(A)(ii)(XVII) to make an individual who meets all of the following requirements eligible for medicaid:

(1) The individual is under twenty-one years of age;

(2) The individual was in foster care under the responsibility of the state on the individual's eighteenth birthday;

(3) Foster care maintenance payments or independent living services were furnished under a program funded under Title IV-E of the Social Security Act of 1935 on the individual's behalf before the individual attained eighteen years of age;

(4) The individual meets all other applicable eligibility requirements established in rules adopted under section 5111.011 of the Revised Code.

(B) If approved by the United States secretary of health and human services, the director of job and family services shall implement the medicaid plan amendment submitted under this section beginning January 1, 2008.

Effective Date: 11-01-2002; 2007 HB119 09-29-2007



Section 5111.0112 - Cost-sharing program.

(A) The director of job and family services shall institute a cost-sharing program under the medicaid program. In instituting the cost-sharing program, the director shall comply with federal law. The cost-sharing program shall establish a copayment requirement for at least dental services, vision services, nonemergency emergency department services, and prescription drugs, other than generic drugs. The cost-sharing program shall establish requirements regarding premiums, enrollment fees, deductions, and similar charges. The director shall adopt rules under section 5111.02 of the Revised Code governing the cost-sharing program.

(B) The cost-sharing program shall, to the extent permitted by federal law, provide for all of the following with regard to any providers participating in the medicaid program:

(1) No provider shall refuse to provide a service to a medicaid recipient who is unable to pay a required copayment for the service.

(2) Division (B)(1) of this section shall not be considered to do either of the following with regard to a medicaid recipient who is unable to pay a required copayment:

(a) Relieve the medicaid recipient from the obligation to pay a copayment;

(b) Prohibit the provider from attempting to collect an unpaid copayment.

(3) Except as provided in division (C) of this section, no provider shall waive a medicaid recipient's obligation to pay the provider a copayment.

(4) No provider or drug manufacturer, including the manufacturer's representative, employee, independent contractor, or agent, shall pay any copayment on behalf of a medicaid recipient.

(5) If it is the routine business practice of the provider to refuse service to any individual who owes an outstanding debt to the provider, the provider may consider an unpaid copayment imposed by the cost-sharing program as an outstanding debt and may refuse service to a medicaid recipient who owes the provider an outstanding debt. If the provider intends to refuse service to a medicaid recipient who owes the provider an outstanding debt, the provider shall notify the individual of the provider's intent to refuse services.

(C) In the case of a provider that is a hospital, the cost-sharing program shall permit the hospital to take action to collect a copayment by providing, at the time services are rendered to a medicaid recipient, notice that a copayment may be owed. If the hospital provides the notice and chooses not to take any further action to pursue collection of the copayment, the prohibition against waiving copayments specified in division (B)(3) of this section does not apply.

(D) The department of job and family services may work with a state agency that is administering, pursuant to a contract entered into under section 5111.91 of the Revised Code, one or more components of the medicaid program or one or more aspects of a component as necessary for the state agency to apply the cost-sharing program to the components or aspects of the medicaid program that the state agency administers.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 09-26-2003; 09-29-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 5111.0113 - Children eligible for medical assistance through the medicaid program.

Children who are in the temporary or permanent custody of a certified public or private nonprofit agency or institution or in adoptions subsidized under division (B) of section 5153.163 of the Revised Code are eligible for medical assistance through the medicaid program established under section 5111.01 of the Revised Code.

Effective Date: 06-26-2003



Section 5111.0114 - Agreement for multiple-state drug purchasing program.

(A) As used in this section, "dangerous drug" and "manufacturer of dangerous drugs" have the same meaning as in section 4729.01 of the Revised Code.

(B) The director of job and family services may enter into or administer an agreement or cooperative arrangement with other states to create or join a multiple-state prescription drug purchasing program for the purpose of negotiating with manufacturers of dangerous drugs to receive discounts or rebates for dangerous drugs dispensed under the medicaid program.

Effective Date: 09-29-2005



Section 5111.0115 - Former Ohio works first participant ineligible due to employment.

(A) The department of job and family services may provide medical assistance under the medicaid program, as long as federal funds are provided for such assistance, to each former participant of the Ohio works first program established under Chapter 5107. of the Revised Code who meets all of the following requirements:

(1) Is ineligible to participate in Ohio works first solely as a result of increased income due to employment;

(2) Is not covered by, and does not have access to, medical insurance coverage through the employer with benefits comparable to those provided under this section, as determined in accordance with rules adopted by the director of job and family services under division (B) of this section;

(3) Meets any other requirement established by rule adopted under division (B) of this section.

(B) The director of job and family services shall adopt such rules under Chapter 119. of the Revised Code as are necessary to implement and administer the medical assistance program under this section.

(C) A person seeking to participate in a program of medical assistance under this section shall apply to the county department of job and family services in the county in which the applicant resides. The application shall be made on a form prescribed by the department of job and family services and furnished by the county department.

(D) If the county department of job and family services determines that a person is eligible to receive medical assistance under this section, the department shall provide assistance, to the same extent and in the same manner as medical assistance is provided to a person eligible for medical assistance pursuant to division (C)(1)(a) of section 5111.01 of the Revised Code, for no longer than twelve months, beginning the month after the date the participant's eligibility for Ohio works first is terminated.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-2005



Section 5111.0116 - Disposal of assets under market value after look-back date.

(A) As used in this section:

(1) "Assets" include all of an individual's income and resources and those of the individual's spouse, including any income or resources the individual or spouse is entitled to but does not receive because of action by any of the following:

(a) The individual or spouse;

(b) A person or government entity, including a court or administrative agency, with legal authority to act in place of or on behalf of the individual or spouse;

(c) A person or government entity, including a court or administrative agency, acting at the direction or on the request of the individual or spouse.

(2) "Home and community-based services" means home and community-based services furnished under a medicaid waiver granted by the United States secretary of health and human services under 42 U.S.C. 1396n(c) or (d).

(3) "Institutionalized individual" means a resident of a nursing facility, an inpatient in a medical institution for whom a payment is made based on a level of care provided in a nursing facility, or an individual described in 42 U.S.C. 1396a(a)(10)(A)(ii)(VI).

(4) "Look-back date" means the date that is a number of months specified in rules adopted under section 5111.011 of the Revised Code immediately before either of the following:

(a) The date an individual becomes an institutionalized individual if the individual is eligible for medicaid on that date;

(b) The date an individual applies for medicaid while an institutionalized individual.

(5) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(6) "Nursing facility equivalent services" means services that are covered by the medicaid program, equivalent to nursing facility services, provided by an institution that provides the same level of care as a nursing facility, and provided to an inpatient of the institution who is a medicaid recipient eligible for medicaid-covered nursing facility equivalent services.

(7) "Nursing facility services" means nursing facility services covered by the medicaid program that a nursing facility provides to a resident of the nursing facility who is a medicaid recipient eligible for medicaid-covered nursing facility services.

(8) "Undue hardship" means being deprived of either of the following:

(a) Medical care such that an individual's health or life is endangered;

(b) Food, clothing, shelter, or other necessities of life.

(B) Except as provided in division (C) of this section and rules adopted under section 5111.011 of the Revised Code, an institutionalized individual is ineligible for nursing facility services, nursing facility equivalent services, and home and community-based services if the individual or individual's spouse disposes of assets for less than fair market value on or after the look-back date. The institutionalized individual's ineligibility shall begin on a date determined in accordance with rules adopted under section 5111.011 of the Revised Code and shall continue for a number of months determined in accordance with such rules.

(C) An institutionalized individual may be granted a waiver of all or a portion of the period of ineligibility to which the individual would otherwise be subjected under division (B) of this section if the ineligibility would cause an undue hardship for the individual. An institutionalized individual shall be granted a waiver of all or a portion of the period of ineligibility if the administrator of the nursing facility in which the individual resides has notified the individual of a proposed transfer or discharge under section 3721.16 of the Revised Code due to failure to pay for the care the nursing facility has provided to the individual, the individual or the individual's sponsor requests a hearing on the proposed transfer or discharge in accordance with section 3721.161 of the Revised Code, and the transfer or discharge is upheld by a final determination that is not subject to further appeal. Waivers shall be granted in accordance with rules adopted under section 5111.011 of the Revised Code.

(D) To secure compliance with this section, the director of job and family services may require an individual, as a condition of initial or continued eligibility for medicaid, to provide documentation of the individual's assets up to five years before the date the individual becomes an institutionalized individual if the individual is eligible for medicaid on that date or the date the individual applies for medicaid while an institutionalized individual. Documentation may include tax returns, records from financial institutions, and real property records.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-30-2006



Section 5111.0117 - Real property not homestead after 13-month institutional residence.

(A) As used in this section and section 5111.0118 of the Revised Code:

(1) "ICF/MR services" means intermediate care facility for the mentally retarded services covered by the medicaid program that an intermediate care facility for the mentally retarded provides to a resident of the facility who is a medicaid recipient eligible for medicaid-covered intermediate care facility for the mentally retarded services.

(2) "Intermediate care facility for the mentally retarded" has the same meaning as in section 5111.20 of the Revised Code.

(3) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(4) "Nursing facility services" means nursing facility services covered by the medicaid program that a nursing facility provides to a resident of the nursing facility who is a medicaid recipient eligible for medicaid-covered nursing facility services.

(5) "Other medicaid-funded long-term care services" has the meaning specified in rules adopted under section 5111.011 of the Revised Code.

(B) Except as provided by division (C) of this section and for the purpose of determining whether an aged, blind, or disabled individual is eligible for nursing facility services, ICF/MR services, or other medicaid-funded long-term care services, the director of job and family services may consider an aged, blind, or disabled individual's real property to not be the individual's homestead or principal place of residence once the individual has resided in a nursing facility, intermediate care facility for the mentally retarded, or other medical institution for at least thirteen months.

(C) Division (B) of this section does not apply to an individual if any of the following reside in the individual's real property that, because of this division, continues to be considered the individual's homestead or principal place of residence:

(1) The individual's spouse;

(2) The individual's child if any of the following apply:

(a) The child is under twenty-one years of age.

(b) The child is considered blind or disabled under 42 U.S.C. 1382c.

(c) The child is financially dependent on the individual for housing as determined in accordance with rules adopted under section 5111.011 of the Revised Code.

(3) The individual's sibling if the sibling has a verified equity interest in the real property and resided in the real property for at least one year immediately before the date the individual was admitted to the nursing facility, intermediate care facility for the mentally retarded, or other medical institution.

Effective Date: 03-30-2006



Section 5111.0118 - Equity interest in home exceeds $500,000.

(A) Except as otherwise provided by this section, no individual shall qualify for nursing facility services or other medicaid-funded long-term care services if the individual's equity interest in the individual's home exceeds five hundred thousand dollars. The director of job and family services shall increase this amount effective January 1, 2011, and the first day of each year thereafter, by the percentage increase in the consumer price index for all urban consumers (all items; United States city average), rounded to the nearest one thousand dollars.

(B) This section does not apply to an individual if either of the following applies:

(1) Either of the following lawfully reside in the individual's home:

(a) The individual's spouse;

(b) The individual's child if the child is under twenty-one years of age or, under 42 U.S.C. 1382c, considered blind or disabled.

(2) The individual qualifies, pursuant to the process established under division (C) of this section, for a waiver of this section due to a demonstrated hardship.

(C) The director shall establish a process by which individuals may obtain a waiver of this section due to a demonstrated hardship. The process shall be consistent with the process for such waivers established by the United States secretary of health and human services under 42 U.S.C. 1396p(f)(4).

(D) Nothing in this section shall be construed as preventing an individual from using a reverse mortgage or home equity loan to reduce the individual's total equity interest in the home.

Effective Date: 03-30-2006



Section 5111.0119 - Confinement of medicaid recipient in correctional facility.

(A)

(1) As used in this section, subject to division (A)(2) of this section, "state or local correctional facility" means any of the following:

(a) A "state correctional institution," as defined in section 2967.01 of the Revised Code;

(b) A "local correctional facility," as defined in section 2903.13 of the Revised Code;

(c) A correctional facility that is privately operated and managed pursuant to section 9.06 of the Revised Code.

(2) "State or local correctional facility" does not include any facility operated directly by or at the direction of the department of youth services.

(B) If a person who is confined in a state or local correctional facility was a medicaid recipient immediately prior to being confined in the facility, all of the following apply:

(1) The person's eligibility for medicaid while so confined shall be suspended due to the confinement.

(2) No medicaid payment shall be made for any care, services, or supplies provided to the person during the suspension described in division (B)(1) of this section.

(3) The suspension described in division (B)(1) of this section shall end upon the release of the person from the confinement.

(4) Except as provided in division (C) of this section, the person shall not be required to reapply or undergo a redetermination of eligibility for medicaid when the suspension described in division (B)(1) of this section ends.

(C) A person may be disenrolled from medicaid any time after the suspension described in division (B)(1) of this section ends if the person is no longer eligible for medicaid. A person may be required to undergo a redetermination of eligibility for medicaid any time after the suspension described in division (B)(1) of this section ends if it is time or past time for the person's eligibility redetermination or the person's circumstances have changed in a manner warranting a redetermination.

(D) The department of job and family services shall take the steps necessary to begin implementation of this section not later than September 1, 2009.

Effective Date: 2008 HB215 04-07-2009



Section 5111.0120 - Plan amendment making parent of child residing at home eligible.

The director of job and family services shall submit to the United States secretary of health and human services an amendment to the state medicaid plan to make an individual eligible for medicaid who meets all of the following requirements:

(A) The individual is the parent of a child under nineteen years of age and resides with the child;

(B) The individual's family income does not exceed ninety per cent of the federal poverty guidelines;

(C) The individual is not otherwise eligible for medicaid;

(D) The individual satisfies all relevant requirements established by rules adopted under division (F) of section 5111.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Renumbered from § 5111.019 and amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 06-30-2005; 2007 HB119 09-29-2007



Section 5111.0121 - Redetermination of eligibility.

A parent eligible for the medicaid program pursuant to section 5111.0120 of the Revised Code shall not be required to undergo a redetermination of eligibility for the medicaid program more often than once every twelve months unless there are reasonable grounds to believe that circumstances have changed that may affect the parent's eligibility.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.0122 - Compliance with maintenance of effort requirement.

As used in this section, "maintenance of effort requirement" means the requirement established by section 1902(gg) of the "Social Security Act," 124 Stat. 275 (2010), 42 U.S.C. 1396a(gg), as amended, regarding medicaid eligibility standards, methodologies, and procedures.

Except to the extent, if any, otherwise authorized by the United States secretary of health and human services, the department of job and family services shall comply with the maintenance of effort requirement while the requirement is in effect.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5111.0123 - Rules to reduce complexity regarding determination of medicaid eligibility.

(A) Subject to division (B) of this section, the director of job and family services shall adopt rules under sections 5111.011 and 5111.85 of the Revised Code to reduce the complexity of the eligibility determination processes for the medicaid program caused by the different income and resource standards for the numerous medicaid eligibility categories.

(B) In implementing division (A) of this section, both of the following apply:

(1) Before implementing a revision to an eligibility determination process, the director shall obtain, to the extent necessary, the approval of the United States secretary of health and human services in the form of a federal medicaid waiver, medicaid state plan amendment, or demonstration grant.

(2) The director shall comply with section 5111.0122 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.0124 - Implementation of the presumptive eligibility for pregnant women option.

(A) As used in this section:

"Children's hospital" has the same meaning as in section 2151.86 of the Revised Code.

"Federally-qualified health center" has the same meaning as in 42 U.S.C. 1396d(l)(2)(B).

"Federally qualified health center look-alike" has the same meaning as in section 3701.047 of the Revised Code.

"Presumptive eligibility for pregnant women option" means the option available under 42 U.S.C. 1396r-1 to make ambulatory prenatal care available to pregnant women under the medicaid program during presumptive eligibility periods.

"Qualified provider" has the same meaning as in 42 U.S.C. 1396r - 1(b)(2).

(B) The director of job and family services shall submit a medicaid state plan amendment to the United States secretary of health and human services to implement the presumptive eligibility for pregnant women option. The director shall include in the medicaid state plan amendment a request to authorize children's hospitals, federally qualified health centers, and federally qualified health center look-alikes, if they are eligible to be qualified providers under 42 U.S.C. 1396r - 1(b)(2) and request to serve as qualified providers, to serve as qualified providers for purposes of the presumptive eligibility for pregnant women option. The director may include in the medicaid state plan amendment a request to authorize other types of providers that are eligible to be qualified providers under 42 U.S.C. 1396r - 1(b)(2) and request to serve as qualified providers to serve as qualified providers for purposes of the presumptive eligibility for pregnant women option. The director shall begin to implement the medicaid state plan amendment on the later of April 1, 2012, or a date that is not later than ninety days after the effective date of the approval of the amendment.

The director shall adopt rules under section 5111.011 of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.0125 - Medicaid state plan amendment; qualified entities for purposes of the presumptive eligibility for children option.

(A) As used in this section:

"Children's hospital" has the same meaning as in section 2151.86 of the Revised Code.

"Federally-qualified health center" has the same meaning as in 42 U.S.C. 1396d(l)(2)(B).

"Federally qualified health center look-alike" has the same meaning as in section 3701.047 of the Revised Code.

"Presumptive eligibility for children option" means the option available under 42 U.S.C. 1396r-1a to make medical assistance with respect to health care items and services available to children under the medicaid program during presumptive eligibility periods.

"Qualified entity" has the same meaning as in 42 U.S.C. 1396r - 1a(b)(3).

(B) The director of job and family services shall retain the presumptive eligibility for children option that was included in the state medicaid plan on the effective date of this section. The director shall submit a medicaid state plan amendment to the United States secretary of health and human services to authorize children's hospitals, federally qualified health centers, and federally qualified health center look-alikes, if they are eligible to be qualified entities under 42 U.S.C. 1396r - 1a(b)(3) and request to serve as qualified entities, to serve as qualified entities for purposes of the presumptive eligibility for children option. The director may include in the medicaid state plan amendment a request to authorize other types of entities that are eligible to be qualified entities under 42 U.S.C. 1396r - 1a(b)(3) and request to serve as qualified entities to serve as qualified entities for purposes of the presumptive eligibility for children option. The director shall begin to implement the medicaid state plan amendment on the later of April 1, 2012, or a date that is not later than ninety days after the effective date of the approval of the amendment.

The director shall adopt rules under section 5111.011 of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.02 - Rules establishing amount, duration and scope of services.

The director of job and family services shall adopt, and may amend or rescind, rules under Chapter 119. of the Revised Code establishing the amount, duration, and scope of medicaid services. The rules shall be consistent with federal and state law. The rules may be different for different medicaid services. The rules shall establish all of the following:

(A) The conditions under which the medicaid program shall cover and reimburse medicaid services;

(B) The method of reimbursement applicable to each medicaid service;

(C) The amount of reimbursement or, in lieu of amounts, methods by which amounts are to be determined for each medicaid service;

(D) Procedures for enforcing the rules adopted under this section that provide due process protections, including procedures for corrective action plans for, and imposing financial and administrative sanctions on, persons and government entities that violate the rules.

Effective Date: 06-26-2003; 06-30-2005



Section 5111.021 - Reimbursement of providers.

Under the medicaid program:

(A) Except as otherwise required by federal statute or regulation , the department of job and family services shall not reimburse a medical provider for any medical assistance rendered under the program an amount that exceeds the following:

(1) If the provider is a hospital, nursing facility, or intermediate care facility for the mentally retarded, the limits established under Subpart C of 42 C.F.R. Part 447;

(2) If the provider is other than a provider described in division (A)(1) of this section, the authorized reimbursement limits for the same service under the medicare program established under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as amended.

(B) Reimbursement for freestanding medical laboratory charges shall not exceed the customary and usual fee for laboratory profiles.

(C) The department may deduct from payments for services rendered by a medicaid provider under the medicaid program any amounts the provider owes the state as the result of incorrect medicaid payments the department has made to the provider.

(D) The department may conduct final fiscal audits in accordance with the applicable requirements set forth in federal laws and regulations and determine any amounts the provider may owe the state. When conducting final fiscal audits, the department shall consider generally accepted auditing standards, which include the use of statistical sampling.

(E) The number of days of inpatient hospital care for which reimbursement is made on behalf of a medicaid recipient to a hospital that is not paid under a diagnostic-related-group prospective payment system shall not exceed thirty days during a period beginning on the day of the recipient's admission to the hospital and ending sixty days after the termination of that hospital stay, except that the department may make exceptions to this limitation. The limitation does not apply to children participating in the program for medically handicapped children established under section 3701.023 of the Revised Code.

(F) The division of any reimbursement between a collaborating physician or podiatrist and a clinical nurse specialist, certified nurse-midwife, or certified nurse practitioner for services performed by the nurse shall be determined and agreed on by the nurse and collaborating physician or podiatrist. In no case shall reimbursement exceed the payment that the physician or podiatrist would have received had the physician or podiatrist provided the entire service.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-01-2003; 10-01-2005



Section 5111.022 - Lien for amount owed by provider.

Under the medicaid program, any amount determined to be owed the state by a final fiscal audit conducted pursuant to division (D) of section 5111.021 of the Revised Code, upon the issuance of an adjudication order pursuant to Chapter 119. of the Revised Code that contains a finding that there is a preponderance of the evidence that the provider will liquidate assets or file bankruptcy in order to prevent payment of the amount determined to be owed the state, becomes a lien upon the real and personal property of the provider. Upon failure of the provider to pay the amount to the state, the director of job and family services shall file notice of the lien, for which there shall be no charge, in the office of the county recorder of the county in which it is ascertained that the provider owns real or personal property. The director shall notify the provider by mail of the lien, but absence of proof that the notice was sent does not affect the validity of the lien. The lien is not valid as against the claim of any mortgagee, pledgee, purchaser, judgment creditor, or other lienholder of record at the time the notice is filed.

If the provider acquires real or personal property after notice of the lien is filed, the lien shall not be valid as against the claim of any mortgagee, pledgee, subsequent bona fide purchaser for value, judgment creditor, or other lienholder of record to such after-acquired property unless the notice of lien is refiled after the property is acquired by the provider and before the competing lien attaches to the after-acquired property or before the conveyance to the subsequent bona fide purchaser for value.

When the amount has been paid, the provider may record with the recorder notice of the payment. For recording such notice of payment, the recorder shall charge and receive from the provider a base fee of one dollar for services and a housing trust fund fee of one dollar pursuant to section 317.36 of the Revised Code.

In the event of a distribution of a provider's assets pursuant to an order of any court under the law of this state including any receivership, assignment for benefit of creditors, adjudicated insolvency, or similar proceedings, amounts then or thereafter due the state under this chapter have the same priority as provided by law for the payment of taxes due the state and shall be paid out of the receivership trust fund or other such trust fund in the same manner as provided for claims for unpaid taxes due the state.

If the attorney general finds after investigation that any amount due the state under this chapter is uncollectable, in whole or in part, the attorney general shall recommend to the director the cancellation of all or part of the claim. The director may thereupon effect the cancellation.

Effective Date: 06-29-2004; 10-01-2005



Section 5111.023 - Mental health services.

(A) As used in this section:

(1) "Community mental health agency or facility" means a community mental health agency or facility that has its community mental health services certified by the department of mental health under section 5119.611 of the Revised Code or by the department of job and family services.

(2) "Mental health professional" means a person qualified to work with mentally ill persons under the standards established by the director of mental health pursuant to section 5119.611 of the Revised Code.

(B) The state medicaid plan may include provision of the following mental health services when provided by community mental health agencies or facilities:

(1) Outpatient mental health services, including, but not limited to, preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health professional in accordance with a plan of treatment appropriately established, monitored, and reviewed;

(2) Partial-hospitalization mental health services rendered by persons directly supervised by a mental health professional;

(3) Unscheduled, emergency mental health services of a kind ordinarily provided to persons in crisis when rendered by persons supervised by a mental health professional;

(4) Subject to receipt of federal approval, assertive community treatment and intensive home-based mental health services.

(C) The department of job and family services shall enter into a separate contract with the department of mental health under section 5111.91 of the Revised Code with regard to the component of the medicaid program provided for by this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2000; 10-01-2005; 2007 HB119 09-29-2007



Section 5111.024 - Screening mammography and cytologic screening for cervical cancer.

(A) As used in this section, "screening mammography" means a radiologic examination utilized to detect unsuspected breast cancer at an early stage in asymptomatic women and includes the x-ray examination of the breast using equipment that is dedicated specifically for mammography, including the x-ray tube, filter, compression device, screens, film, and cassettes, and that has an average radiation exposure delivery of less than one rad mid-breast. "Screening mammography" includes two views for each breast. The term also includes the professional interpretation of the film.

"Screening mammography" does not include diagnostic mammography.

(B) In addition to any other services required to be included in the program or for which federal approval is received, the medical assistance program shall include both of the following if approval for use of federal funds is granted to the department by the federal agency responsible for distributing funds under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended:

(1) Effective July 1, 1993, screening mammography to detect presence of breast cancer in adult women;

(2) Effective January 1, 1993, cytologic screening for the presence of cervical cancer.

(C) The service provided under division (B)(1) of this section shall be provided in accordance with all of the following:

(1) If a woman is at least thirty-five years of age but under forty years of age, one screening mammography;

(2) If a woman is at least forty years of age but under fifty years of age, either of the following:

(a) One screening mammography every two years;

(b) If a licensed physician has determined that the woman has risk factors to breast cancer, one screening mammography every year.

(3) If a woman is at least fifty years of age but under sixty-five years of age, one screening mammography every year.

(D) The service provided under division (B)(1) of this section shall be provided only for screening mammographies that are performed in a facility or mobile mammography screening unit that is accredited under the American college of radiology mammography accreditation program or in a hospital as defined in section 3727.01 of the Revised Code.

(E) The service provided under division (B)(2) of this section shall be provided only for cytologic screenings that are processed and interpreted in a laboratory certified by the college of American pathologists or in a hospital as defined in section 3727.01 of the Revised Code.

Effective Date: 11-24-1995



Section 5111.025 - Manner of payment for community mental health facilities and alcohol and drug addiction services.

(A) In rules adopted under section 5111.02 of the Revised Code, the director of job and family services shall modify the manner or establish a new manner in which the following are paid under medicaid:

(1) Community mental health agencies or facilities for providing community mental health services included in the state medicaid plan pursuant to section 5111.023 of the Revised Code;

(2) Providers of alcohol and drug addiction services for providing alcohol and drug addiction services included in the medicaid program pursuant to rules adopted under section 5111.02 of the Revised Code.

(B) The director's authority to modify the manner, or to establish a new manner, for medicaid to pay for the services specified in division (A) of this section is not limited by any rules adopted under section 5111.02 or 5119.61 of the Revised Code that are in effect on June 26, 2003, and govern the way medicaid pays for those services. This is the case regardless of what state agency adopted the rules.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-26-2003; 10-01-2005



Section 5111.027 - Medicaid not to cover drugs for erectile dysfunction.

If the medicaid program provides prescription drug services to medicaid recipients, the program shall not provide reimbursement for prescription drugs for treatment of erectile dysfunction.

Effective Date: 09-29-2005



Section 5111.028 - Time-limited medicaid provider agreements.

(A) Pursuant to section 5111.02 of the Revised Code, the director of job and family services shall adopt rules establishing procedures for the use of time-limited provider agreements under the medicaid program. Except as provided in division (E) of this section, all provider agreements shall be time-limited in accordance with the procedures established in the rules.

The department of job and family services shall phase-in the use of time-limited provider agreements pursuant to this section during a period commencing not later than January 1, 2008, and ending January 1, 2015.

(B) In the use of time-limited provider agreements pursuant to this section, all of the following apply:

(1) Each provider agreement shall expire not later than seven years from the effective date of the agreement.

(2) During the phase-in period specified in division (A) of this section, the department may provide for the conversion of a provider agreement without a time limit to a provider agreement with a time limit. The department may take an action to convert the provider agreement by sending a notice by regular mail to the address of the provider on record with the department advising the provider of the conversion.

(3) The department may make the effective date of a provider agreement retroactive for a period not to exceed one year from the date of the provider's application for the agreement, as long as the provider met all medicaid program requirements during that period.

(C) The rules for use of time-limited provider agreements pursuant to this section shall include a process for re-enrollment of providers. All of the following apply to the re-enrollment process:

(1) The department of job and family services may terminate a time-limited provider agreement or deny re-enrollment when a provider fails to file an application for re-enrollment within the time and in the manner required under the re-enrollment process.

(2) If a provider files an application for re-enrollment within the time and in the manner required under the re-enrollment process, but the provider agreement expires before the department acts on the application or before the effective date of the department's decision on the application, the provider may continue operating under the terms of the expired provider agreement until the effective date of the department's decision.

(3) A decision by the department to approve an application for re-enrollment becomes effective on the date of the department's decision. A decision by the department to deny re-enrollment shall take effect not sooner than thirty days after the date the department mails written notice of the decision to the provider. The department shall specify in the notice the date on which the provider is required to cease operating under the provider agreement.

(D) Pursuant to section 5111.06 of the Revised Code, the department is not required to take the actions specified in division (C)(1) of this section by issuing an order pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code.

(E) The use of time-limited provider agreements pursuant to this section does not apply to provider agreements issued to the following, including any provider agreements issued to the following that are otherwise time-limited under the medicaid program:

(1) A managed care organization under contract with the department pursuant to section 5111.17 of the Revised Code;

(2) A nursing facility, as defined in section 5111.20 of the Revised Code;

(3) An intermediate care facility for the mentally retarded, as defined in section 5111.20 of the Revised Code;

(4) A hospital.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5111.029 - Medicaid coverage of occupational therapy services.

The medicaid program shall cover occupational therapy services provided by an occupational therapist licensed under section 4755.08 of the Revised Code. Coverage shall not be limited to services provided in a hospital or nursing facility. Any licensed occupational therapist may enter into a medicaid provider agreement with the department of job and family services to provide occupational therapy services under the medicaid program.

Effective Date: 2007 HB119 09-29-2007



Section 5111.0210 - Advanced diagnostic imaging services availability under medicaid program.

As used in this section, "advanced diagnostic imaging services" means magnetic resonance imaging services, computed tomography services, positron emission tomography services, cardiac nuclear medicine services, and similar imaging services.

Not later than January 1, 2010, the department of job and family services shall implement evidence-based, best practice guidelines or protocols and decision support tools for advanced diagnostic imaging services available under the fee-for-service component of the medicaid program.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.0211 - Nursing facility not required to submit Medicaid claim for Medicare cost-sharing expenses under certain circumstances.

As used in this section, "nursing facility" and "provider" have the same meanings as in section 5111.20 of the Revised Code.

The provider of a nursing facility is not required to submit a claim to the department of job and family services regarding the medicare cost-sharing expenses of a resident of the nursing facility who, under federal law, is eligible to have the medicaid program pay for a part of the cost-sharing expenses if the provider determines that, under rules adopted under section 5111.02 of the Revised Code, the nursing facility would not receive a medicaid payment for any part of the medicare cost-sharing expenses. In such a situation, a claim for the medicare cost-sharing expenses shall be considered to have been adjudicated at no payment.

Added by 128th General AssemblyFile No.44,HB 215, §1, eff. 9/13/2010.



Section 5111.0212 - Public notice for changes to medicaid reimbursement rate for medical assistance.

As necessary to comply with section 1902(a)(13)(A) of the "Social Security Act," 111 Stat. 507 (1997), 42 U.S.C. 1396a(a)(13)(A), as amended, and any other federal law that requires public notice of proposed changes to reimbursement rates for medical assistance provided under the medicaid program, the director of job and family services shall give public notice in the register of Ohio of any change to a method or standard used to determine the medicaid reimbursement rate for medical assistance.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.0213 - Adjustment of medicaid payments; payment for aide or nursing services.

(A) As used in this section:

(1) "Aide services" means all of the following:

(a) Home health aide services available under the home health services benefit pursuant to 42 C.F.R. 440.70(b)(2);

(b) Home care attendant services available under a home and community-based services medicaid waiver component;

(c) Personal care aide services available under a home and community-based services medicaid waiver component.

(2) "Home and community-based services medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

(3) "Independent provider" means an individual who personally provides aide services or nursing services and is not employed by, under contract with, or affiliated with another entity that provides those services.

(4) "Nursing services" means all of the following:

(a) Nursing services available under the home health services benefit pursuant to 42 C.F.R. 440.70(b)(1);

(b) Private duty nursing services as defined in 42 C.F.R. 440.80;

(c) Nursing services available under a home and community-based services medicaid waiver component.

(B) The department of job and family services shall do both of the following:

(1) Effective October 1, 2011, reduce the medicaid program's first-hour-unit price for aide services to ninety-seven per cent of the price paid on June 30, 2011, and for nursing services to ninety-five per cent of the price paid on June 30, 2011;

(2) Effective October 1, 2011, pay for a service that is an aide service or a nursing service provided by an independent provider eighty per cent of the price it pays for the same service provided by a provider that is not an independent provider;

(3) Not sooner than July 1, 2012, adjust the medicaid reimbursement rates for aide services and nursing services in a manner that reflects, at a minimum, labor market data, education and licensure status, home health agency and independent provider status, and length of service visit.

(C) The department shall strive to have the adjustment made under division (B)(3) of this section go into effect on July 1, 2012. The reductions made under divisions (B)(1) and (2) of this section shall remain in effect until the adjustment made under division (B)(3) of this section goes into effect.

(D) The director of job and family services shall adopt rules under sections 5111.02 and 5111.85 of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5111.0214 - Payment for provider-preventable condition.

The department of job and family services shall not knowingly make a medicaid payment for a provider-preventable condition for which federal financial participation is prohibited by regulations adopted under section 2702 of the "Patient Protection and Affordable Care Act," 124 Stat. 318 (2010), 42 U.S.C. 1396b-1. The director of job and family services shall adopt rules under section 5111.02 of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.0215 - Incentive payments for adoption and use of electronic health record technology.

(A) The department of job and family services may establish a program under which it provides incentive payments, as authorized by the "Health Information Technology for Economic and Clinical Health Act," 123 Stat. 489 (2009), 42 U.S.C. 1396b(a)(3)(F) and 1396b(t), as amended, to encourage the adoption and use of electronic health record technology by medicaid providers who are identified under that federal law as eligible professionals.

(B) After the department has made a determination regarding the amount of a medicaid provider's electronic health record incentive payment or the denial of an incentive payment, the department shall notify the provider. The provider may request that the department reconsider its determination.

A request for reconsideration shall be submitted in writing to the department not later than fifteen days after the provider receives notification of the determination. The request shall be accompanied by written materials setting forth the basis for, and supporting, the reconsideration request.

On receipt of a timely request, the department shall reconsider the determination. On the basis of the written materials accompanying the request, the department may uphold, reverse, or modify its original determination. The department shall mail to the provider by certified mail a written notice of the reconsideration decision.

In accordance with Chapter 2505. of the Revised Code, the medicaid provider may appeal the reconsideration decision by filing a notice of appeal with the court of common pleas of Franklin county. The notice shall identify the decision being appealed and the specific grounds for the appeal. The notice of appeal shall be filed not later than fifteen days after the department mails its notice of the reconsideration decision. A copy of the notice of appeal shall be filed with the department not later than three days after the notice is filed with the court.

(C) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5111.03 - Provider offenses.

(A) No provider of services or goods contracting with the department of job and family services pursuant to the medicaid program shall, by deception, obtain or attempt to obtain payments under this chapter to which the provider is not entitled pursuant to the provider agreement, or the rules of the federal government or the department of job and family services relating to the program. No provider shall willfully receive payments to which the provider is not entitled, or willfully receive payments in a greater amount than that to which the provider is entitled; nor shall any provider falsify any report or document required by state or federal law, rule, or provider agreement relating to medicaid payments. As used in this section, a provider engages in "deception" when the provider, acting with actual knowledge of the representation or information involved, acting in deliberate ignorance of the truth or falsity of the representation or information involved, or acting in reckless disregard of the truth or falsity of the representation or information involved, deceives another or causes another to be deceived by any false or misleading representation, by withholding information, by preventing another from acquiring information, or by any other conduct, act, or omission that creates, confirms, or perpetuates a false impression in another, including a false impression as to law, value, state of mind, or other objective or subjective fact. No proof of specific intent to defraud is required to show, for purposes of this section, that a provider has engaged in deception.

(B) Any provider who violates division (A) of this section shall be liable, in addition to any other penalties provided by law, for all of the following civil penalties:

(1) Payment of interest on the amount of the excess payments at the maximum interest rate allowable for real estate mortgages under section 1343.01 of the Revised Code on the date the payment was made to the provider for the period from the date upon which payment was made, to the date upon which repayment is made to the state;

(2) Payment of an amount equal to three times the amount of any excess payments;

(3) Payment of a sum of not less than five thousand dollars and not more than ten thousand dollars for each deceptive claim or falsification;

(4) All reasonable expenses which the court determines have been necessarily incurred by the state in the enforcement of this section.

(C) As used in this division, "intermediate care facility for the mentally retarded" and "nursing facility" have the same meanings given in section 5111.20 of the Revised Code.

In addition to the civil penalties provided in division (B) of this section, the director of job and family services, upon the conviction of, or the entry of a judgment in either a criminal or civil action against, a medicaid provider or its owner, officer, authorized agent, associate, manager, or employee in an action brought pursuant to section 109.85 of the Revised Code, shall terminate the provider agreement between the department and the provider and stop reimbursement to the provider for services rendered from the date of conviction or entry of judgment. As used in this division, "owner" means any person having at least five per cent ownership in the medicaid provider. No such provider, owner, officer, authorized agent, associate, manager, or employee shall own or provide services to any other medicaid provider or risk contractor or arrange for, render, or order services for medicaid recipients, nor shall such provider, owner, officer, authorized agent, associate, manager, or employee receive reimbursement in the form of direct payments from the department or indirect payments of medicaid funds in the form of salary, shared fees, contracts, kickbacks, or rebates from or through any participating provider or risk contractor. The provider agreement shall not be terminated or reimbursement terminated if the provider or owner can demonstrate that the provider or owner did not directly or indirectly sanction the action of its authorized agent, associate, manager, or employee that resulted in the conviction or entry of a judgment in a criminal or civil action brought pursuant to section 109.85 of the Revised Code. Nothing in this division prohibits any owner, officer, authorized agent, associate, manager, or employee of a medicaid provider from entering into a medicaid provider agreement if the person can demonstrate that the person had no knowledge of an action of the medicaid provider the person was formerly associated with that resulted in the conviction or entry of a judgment in a criminal or civil action brought pursuant to section 109.85 of the Revised Code.

Nursing facility or intermediate care facility for the mentally retarded providers whose agreements are terminated pursuant to this section may continue to receive reimbursement for up to thirty days after the effective date of the termination if the provider makes reasonable efforts to transfer recipients to another facility or to alternate care and if federal funds are provided for such reimbursement.

(D) For any reason permitted or required by federal law, the director of job and family services may deny a provider agreement or terminate a provider agreement.

For any reason permitted or required by federal law, the director may exclude an individual, provider of services or goods, or other entity from participation in the medicaid program. No individual, provider, or entity excluded under this division shall own or provide services to any other medicaid provider or risk contractor or arrange for, render, or order services for medicaid recipients during the period of exclusion, nor, during the period of exclusion, shall such individual, provider, or entity receive reimbursement in the form of direct payments from the department or indirect payments of medicaid funds in the form of salary, shared fees, contracts, kickbacks, or rebates from or through any participating provider or risk contractor. An excluded individual, provider, or entity may request a reconsideration of the exclusion. The director shall adopt rules in accordance with Chapter 119. of the Revised Code governing the process for requesting a reconsideration.

Nothing in this division limits the applicability of section 5111.06 of the Revised Code to a medicaid provider.

(E) Any provider of services or goods contracting with the department of job and family services pursuant to Title XIX of the "Social Security Act," who, without intent, obtains payments under this chapter in excess of the amount to which the provider is entitled, thereby becomes liable for payment of interest on the amount of the excess payments at the maximum real estate mortgage rate on the date the payment was made to the provider for the period from the date upon which payment was made to the date upon which repayment is made to the state.

(F) The attorney general on behalf of the state may commence proceedings to enforce this section in any court of competent jurisdiction; and the attorney general may settle or compromise any case brought under this section with the approval of the department of job and family services. Notwithstanding any other provision of law providing a shorter period of limitations, the attorney general may commence a proceeding to enforce this section at any time within six years after the conduct in violation of this section terminates.

(G) The authority, under state and federal law, of the department of job and family services or a county department of job and family services to recover excess payments made to a provider is not limited by the availability of remedies under sections 5111.11 and 5111.12 of the Revised Code for recovering benefits paid on behalf of recipients of medical assistance.

The penalties under this chapter apply to any overpayment, billing, or falsification occurring on and after April 24, 1978. All moneys collected by the state pursuant to this section shall be deposited in the state treasury to the credit of the general revenue fund.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 5111.031 - Action against noninstitutional medicaid provider.

(A) As used in this section:

(1) "Independent provider" has the same meaning as in section 5111.034 of the Revised Code.

(2) "Intermediate care facility for the mentally retarded" and "nursing facility" have the same meanings as in section 5111.20 of the Revised Code.

(3) "Noninstitutional medicaid provider" means any person or entity with a medicaid provider agreement other than a hospital, nursing facility, or intermediate care facility for the mentally retarded.

(4) "Owner" means any person having at least five per cent ownership in a noninstitutional medicaid provider.

(B) Notwithstanding any provision of this chapter to the contrary, the department of job and family services shall take action under this section against a noninstitutional medicaid provider or its owner, officer, authorized agent, associate, manager, or employee.

(C) Except as provided in division (D) of this section and in rules adopted by the department under division (H) of this section, on receiving notice and a copy of an indictment that is issued on or after September 29, 2007, and charges a noninstitutional medicaid provider or its owner, officer, authorized agent, associate, manager, or employee with committing an offense specified in division (E) of this section, the department shall suspend the provider agreement held by the noninstitutional medicaid provider. Subject to division (D) of this section, the department shall also terminate medicaid reimbursement to the provider for services rendered.

The suspension shall continue in effect until the proceedings in the criminal case are completed through dismissal of the indictment or through conviction, entry of a guilty plea, or finding of not guilty. If the department commences a process to terminate the suspended provider agreement, the suspension shall also continue in effect until the termination process is concluded.

Pursuant to section 5111.06 of the Revised Code, the department is not required to take action under this division by issuing an order pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code.

When subject to a suspension under this division, a provider, owner, officer, authorized agent, associate, manager, or employee shall not own or provide services to any other medicaid provider or risk contractor or arrange for, render, or order services for medicaid recipients during the period of suspension. During the period of suspension, the provider, owner, officer, authorized agent, associate, manager, or employee shall not receive reimbursement in the form of direct payments from the department or indirect payments of medicaid funds in the form of salary, shared fees, contracts, kickbacks, or rebates from or through any participating provider or risk contractor.

(D)

(1) The department shall not suspend a provider agreement or terminate medicaid reimbursement under division (C) of this section if the provider or owner can demonstrate through the submission of written evidence that the provider or owner did not directly or indirectly sanction the action of its authorized agent, associate, manager, or employee that resulted in the indictment.

(2) The termination of medicaid reimbursement applies only to payments for medicaid services rendered subsequent to the date on which the notice required under division (F) of this section is sent. Claims for reimbursement for medicaid services rendered by the provider prior to the issuance of the notice may be subject to prepayment review procedures whereby the department reviews claims to determine whether they are supported by sufficient documentation, are in compliance with state and federal statutes and rules, and are otherwise complete.

(E)

(1) In the case of a noninstitutional medicaid provider that is not an independent provider, the suspension of a provider agreement under division (C) of this section applies when an indictment charges a person with committing an act that would be a felony or misdemeanor under the laws of this state and the act relates to or results from either of the following:

(a) Furnishing or billing for medical care, services, or supplies under the medicaid program;

(b) Participating in the performance of management or administrative services relating to furnishing medical care, services, or supplies under the medicaid program.

(2) In the case of a noninstitutional medicaid provider that is an independent provider, the suspension of a provider agreement under division (C) of this section applies when an indictment charges a person with committing an act that would constitute a disqualifying offense as defined in section 5111.032 of the Revised Code.

(F) Not later than five days after suspending a provider agreement under division (C) of this section, the department shall send notice of the suspension to the affected provider or owner. In providing the notice, the department shall do all of the following:

(1) Describe the indictment that was the cause of the suspension, without necessarily disclosing specific information concerning any ongoing civil or criminal investigation;

(2) State that the suspension will continue in effect until the proceedings in the criminal case are completed through dismissal of the indictment or through conviction, entry of a guilty plea, or finding of not guilty and, if the department commences a process to terminate the suspended provider agreement, until the termination process is concluded;

(3) Inform the provider or owner of the opportunity to submit to the department, not later than thirty days after receiving the notice, a request for a reconsideration pursuant to division (G) of this section.

(G)

(1) Pursuant to the procedure specified in division (G)(2) of this section, a noninstitutional medicaid provider or owner subject to a suspension under this section may request a reconsideration. The request shall be made not later than thirty days after receipt of the notice provided under division (F) of this section. The reconsideration is not subject to an adjudication hearing pursuant to Chapter 119. of the Revised Code.

(2) In requesting a reconsideration, the provider or owner shall submit written information and documents to the department. The information and documents may pertain to any of the following issues:

(a) Whether the determination to suspend the provider agreement was based on a mistake of fact, other than the validity of the indictment;

(b) Whether any offense charged in the indictment resulted from an offense specified in division (E) of this section;

(c) Whether the provider or owner can demonstrate that the provider or owner did not directly or indirectly sanction the action of its authorized agent, associate, manager, or employee that resulted in the indictment.

(3) The department shall review the information and documents submitted in a request for reconsideration. After the review, the suspension may be affirmed, reversed, or modified, in whole or in part. The department shall notify the affected provider or owner of the results of the review. The review and notification of its results shall be completed not later than forty-five days after receiving the information and documents submitted in a request for reconsideration.

(H) The department may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules may specify circumstances under which the department would not suspend a provider agreement pursuant to this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB119 09-29-2007



Section 5111.032 - Criminal records check of provider personnel, owners and officers.

(A) As used in this section:

(1) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(2)

"Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

(3) "Owner" means a person who has an ownership interest in a provider or applicant to be a provider in an amount designated in rules adopted under this section.

(4) "Person subject to the criminal records check requirement" means the following:

(a) A provider or applicant to be a provider who is notified under division (E)(1) of this section that the provider or applicant is subject to a criminal records check;

(b) An owner or prospective owner, officer or prospective officer, or board member or prospective board member of a provider or applicant to be a provider if, pursuant to division (E)(1)(a) of this section, the owner or prospective owner, officer or prospective officer, or board member or prospective board member is specified in information given to the provider or applicant under division (E)(1) of this section;

(c) An employee or prospective employee of a provider or applicant to be a provider if both of the following apply:

(i) The employee or prospective employee is specified, pursuant to division (E)(1)(b) of this section, in information given to the provider or applicant under division (E)(1) of this section.

(ii) The provider or applicant is not prohibited by division (D)(3)(b) of this section from employing the employee or prospective employee.

(5) "Provider" means a person, institution, or entity that has a medicaid provider agreement with the department of job and family services .

(6) "Responsible entity" means the following:

(a) With respect to a criminal records check required under this section for a provider or applicant to be a provider, the department of job and family services or the department's designee;

(b) With respect to a criminal records check required under this section for an owner or prospective owner, officer or prospective officer, board member or prospective board member, or employee or prospective employee of a provider or applicant to be a provider, the provider or applicant.

(B) This section does not apply to any individual who is subject to a criminal records check under section 3712.09, 3721.121, 5111.034, 5123.081, or 5123.169 of the Revised Code or any individual who is subject to a database review or criminal records check under section 173.394, 3701.881, or 5111.033 of the Revised Code.

(C) The department of job and family services may do any of the following:

(1) Require that any provider or applicant to be a provider submit to a criminal records check as a condition of having a medicaid provider agreement

;

(2) Require that any provider or applicant to be a provider require an owner or prospective owner, officer or prospective officer, or board member or prospective board member of the provider or applicant submit to a criminal records check as a condition of being an owner, officer, or board member of the provider or applicant;

(3) Require that any provider or applicant to be a provider do the following:

(a) If so required by rules adopted under this section, determine pursuant to a database review conducted under division (F)(1)(a) of this section whether any employee or prospective employee of the provider or applicant is included in a database;

(b) Unless the provider or applicant is prohibited by division (D)(3)(b) of this section from employing the employee or prospective employee, require the employee or prospective employee to submit to a criminal records check as a condition of being an employee of the provider or applicant.

(D)

(1) The department or the department's designee shall terminate a provider's medicaid provider agreement or deny an applicant's application for a medicaid provider agreement if the provider or applicant is a person subject to the criminal records check requirement and either of the following applies:

(a) The provider or applicant fails to obtain the criminal records check after being given the information specified in division (G)(1) of this section.

(b) Except as provided in rules adopted under this section, the provider or applicant is found by the criminal records check to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense, regardless of the date of the conviction, the date of entry of the guilty plea, or the date the applicant or provider was found eligible for intervention in lieu of conviction.

(2) No provider or applicant to be a provider shall permit a person to be an owner, officer, or board member of the provider or applicant if the person is a person subject to the criminal records check requirement and either of the following applies:

(a) The person fails to obtain the criminal records check after being given the information specified in division (G)(1) of this section.

(b) Except as provided in rules adopted under this section, the person is found by the criminal records check to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense, regardless of the date of the conviction, the date of entry of the guilty plea, or the date the person was found eligible for intervention in lieu of conviction.

(3) No provider or applicant to be a provider shall employ a person if any of the following apply:

(a) The person has been excluded from providing services or items under the medicaid program, the medicare program operated pursuant to Title XVIII of the "Social Security Act," or any other federal health care program.

(b) If the person is subject to a database review conducted under division (F)(1)(a) of this section, the person is found by the database review to be included in a database and the rules adopted under this section regarding the database review prohibit the provider or applicant from employing a person included in the database.

(c) If the person is a person subject to the criminal records check requirement, either of the following applies:

(i) The person fails to obtain the criminal records check after being given the information specified in division (G)(1) of this section.

(ii) Except as provided in rules adopted under this section, the person is found by the criminal records check to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense, regardless of the date of the conviction, the date of entry of the guilty plea, or the date the person was found eligible for intervention in lieu of conviction.

(E)

(1) The department or the department's designee shall inform each provider or applicant to be a provider whether the provider or applicant is subject to a criminal records check . For providers, the information shall be given at times designated in rules adopted under this section. For applicants to be providers, the information shall be given at the time of initial application. When the information is given, the department or the department's designee shall specify the following:

(a) Which of the provider's or applicant's owners or prospective owners, officers or prospective officers, or board members or prospective board members are subject to a criminal records check ;

(b) Which of the provider's or applicant's employees or prospective employees are subject to division (C)(3) of this section.

(2) At times designated in rules adopted under this section, a provider or applicant to be a provider that is a person subject to the criminal records check requirement shall do the following:

(a) Inform each person specified under division (E)(1)(a) of this section that the person is required to submit to a criminal records check as a condition of being an owner, officer, or board member of the provider or applicant;

(b) Inform each person specified under division (E)(1)(b) of this section that the person is subject to division (C)(3) of this section.

(F)

(1) If a provider or applicant to be a provider is a person subject to the criminal records check requirement, the department or the department's designee shall require the conduct of a criminal records check by the superintendent of the bureau of criminal identification and

investigation. A provider or applicant to be a provider shall require the conduct of a criminal records check by the superintendent with respect to each of the persons specified under division (E)(1)(a) of this section. With respect to each employee and prospective employee specified under division (E)(1)(b) of this section, a provider or applicant to be a provider shall do the following:

(a) If rules adopted under this section require the provider or applicant to conduct a database review to determine whether the employee or prospective employee is included in a database, conduct the database review in accordance with the rules;

(b) Unless the provider or applicant is prohibited by division (D)(3)(b) of this section from employing the employee or prospective employee, require the conduct of a criminal records check of the employee or prospective employee by the superintendent.

(2) If a person subject to the criminal records check requirement does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent has requested information about the person from the federal bureau of investigation in a criminal records check, the responsible entity shall require the person to request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check of the person. Even if the person presents proof of having been a resident of this state for the five-year period, the responsible entity may require that the person request that the superintendent obtain information from the federal bureau of investigation and include it in the criminal records check of the person.

(G) Criminal records checks required by this section shall be obtained as follows:

(1) The responsible entity shall provide each person subject to the criminal records check requirement information about accessing and completing the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and the standard impression sheet prescribed pursuant to division (C)(2) of that section.

(2) The person subject to the criminal records check requirement shall submit the required form and one complete set of the person's fingerprint impressions directly to the superintendent for purposes of conducting the criminal records check using the applicable methods prescribed by division (C) of section 109.572 of the Revised Code. The person shall pay all fees associated with obtaining the criminal records check.

(3) The superintendent shall conduct the criminal records check in accordance with section 109.572 of the Revised Code. The person subject to the criminal records check requirement shall instruct the superintendent to submit the report of the criminal records check directly to the responsible entity. If the department or the department's designee is not the responsible entity, the department or designee may require the responsible entity to submit the report to the department or designee.

(H)

(1) A provider or applicant to be a provider may employ conditionally a person for whom a criminal records check is required by this section prior to obtaining the results of the criminal records check if both of the following apply:

(a) The provider or applicant is not prohibited by division (D)(3)(b) of this section from employing the person.

(b) The person submits a request for the criminal records check not later than five business days after the person begins conditional employment.

(2) A provider or applicant to be a provider that employs a person conditionally under division (H) (1) of this section shall terminate the person's employment if the results of the criminal records check request are not obtained within the period ending sixty days after the date the request is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the person has been convicted of, has pleaded guilty to, or has been found eligible for intervention in lieu of conviction for a disqualifying offense, the provider or applicant shall terminate the person's employment unless circumstances specified in rules adopted under this section exist that permit the provider or applicant to employ the person and the provider or applicant chooses to employ the person.

(I) The report of a criminal records check conducted pursuant to this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The person who is the subject of the criminal records check or the person's representative;

(2) The director of job and family services and the staff of the department who are involved in the administration of the medicaid program;

(3) The department's designee;

(4) The provider or applicant to be a provider who required the person who is the subject of the criminal records check to submit to the criminal records check;

(5) A court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(a) The denial or termination of a medicaid provider agreement;

(b) A person's denial of employment, termination of employment, or employment or unemployment benefits;

(c) A civil or criminal action regarding the medicaid program.

(J) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. If the director adopts such rules, the rules shall designate the times at which a criminal records check must be conducted under this section. The rules may do any of the following:

(1) Designate the categories of persons who are subject to a criminal records check under this section;

(2) Specify circumstances under which the department or the department's designee may continue a medicaid provider agreement or issue a medicaid provider agreement to an applicant when the provider or applicant is found by a criminal records check to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense;

(3) Specify circumstances under which a provider or applicant to be a provider may permit a person to be an employee, owner, officer, or board member of the provider or applicant, when the person is found by a criminal records check conducted pursuant to this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense;

(4) Specify all of the following:

(a) The circumstances under which a database review must be conducted under division (F)(1)(a) of this section to determine whether an employee or prospective employee of a provider or applicant to be a provider is included in a database;

(b) The procedures for conducting the database review;

(c) The databases that are to be checked;

(d) The circumstances under which a provider or applicant to be a provider is prohibited from employing a person who is found by the database review to be included in a database.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007; 2008 HB562 09-22-2008



Section 5111.033 - Criminal records checks by waiver agencies.

(A) As used in this section:

"Applicant" means a person who is under final consideration for employment with a waiver agency in a full-time, part-time, or temporary position that involves providing home and community-based services . .

"Community-based long-term care agency" has the same meaning as in section 173.39 of the Revised Code.

"Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

"Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

"Employee" means a person employed by a waiver agency in a full-time, part-time, or temporary position that involves providing home and community-based services.

"Home and community-based services medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"Waiver agency" means a person or government entity that provides home and community-based services under a home and community-based services medicaid waiver component administered by the department of job and family services, other than such a person or government entity that is certified under the medicare program. "Waiver agency" does not mean an independent provider as defined in section 5111.034 of the Revised Code.

(B) This section does not apply to any individual who is subject to a database review or criminal records check under section 3701.881 of the Revised Code. If a waiver agency also is a community-based long-term care agency, the agency may provide for applicants and employees to undergo database reviews and criminal records checks in accordance with section 173.394 of the Revised Code rather than this section.

(C) No waiver agency shall employ an applicant or continue to employ an employee in a position that involves providing home and community-based services if any of the following apply:

(1) A review of the databases listed in division (E) of this section reveals any of the following:

(a) That the applicant or employee is included in one or more of the databases listed in divisions (E)(1) to (5) of this section;

(b) That there is in the state nurse aide registry established under section 3721.32 of the Revised Code a statement detailing findings by the director of health that the applicant or employee neglected or abused a long-term care facility or residential care facility resident or misappropriated property of such a resident;

(c) That the applicant or employee is included in one or more of the databases, if any, specified in rules adopted under this section and the rules prohibit the waiver agency from employing an applicant or continuing to employ an employee included in such a database in a position that involves providing home and community-based services.

(2) After the applicant or employee is given the information and notification required by divisions (F)(2)(a) and (b) of this section, the applicant or employee fails to do either of the following:

(a) Access, complete, or forward to the superintendent of the bureau of criminal identification and investigation the form prescribed to division (C)(1) of section 109.572 of the Revised Code or the standard impression sheet prescribed pursuant to division (C)(2) of that section;

(b) Instruct the superintendent to submit the completed report of the criminal records check required by this section directly to the chief administrator of the waiver agency.

(3) Except as provided in rules adopted under this section, the applicant or employee is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense, regardless of the date of the conviction, date of entry of the guilty plea, or the date the applicant or employee was found eligible for intervention in lieu of conviction.

(D) At the time of each applicant's initial application for employment in a position that involves providing home and community-based services, the chief administrator of a waiver agency shall inform the applicant of both of the following:

(1) That a review of the databases listed in division (E) of this section will be conducted to determine whether the waiver agency is prohibited by division (C)(1) of this section from employing the applicant in the position;

(2) That, unless the database review reveals that the applicant may not be employed in the position, a criminal records check of the applicant will be conducted and the applicant is required to provide a set of the applicant's fingerprint impressions as part of the criminal records check.

(E) As a condition of employing any applicant in a position that involves providing home and community-based services, the chief administrator of a waiver agency shall conduct a database review of the applicant in accordance with rules adopted under this section. If rules adopted under this section so require, the chief administrator of a waiver agency shall conduct a database review of an employee in accordance with the rules as a condition of continuing to employ the employee in a position that involves providing home and community-based services. A database review shall determine whether the applicant or employee is included in any of the following:

(1) The excluded parties list system maintained by the United States general services administration pursuant to subpart 9.4 of the federal acquisition regulation;

(2) The list of excluded individuals and entities maintained by the office of inspector general in the United States department of health and human services pursuant to section 1128 of the "Social Security Act," 94 Stat. 2619 (1980), 42 U.S.C. 1320a-7, as amended, and section 1156 of the "Social Security Act," 96 Stat. 388 (1982), 42 U.S.C. 1320c-5, as amended;

(3) The registry of MR/DD employees established under section 5123.52 of the Revised Code;

(4) The internet-based sex offender and child-victim offender database established under division (A)(11) of section 2950.13 of the Revised Code;

(5) The internet-based database of inmates established under section 5120.66 of the Revised Code;

(6) The state nurse aide registry established under section 3721.32 of the Revised Code;

(7) Any other database, if any, specified in rules adopted under this section.

(F)

(1) As a condition of employing any applicant in a position that involves providing home and community-based services, the chief administrator of a waiver agency shall require the applicant to request that the superintendent of the bureau of criminal identification and investigation conduct a criminal records check of the applicant. If rules adopted under this section so require, the chief administrator of a waiver agency shall require an employee to request that the superintendent conduct a criminal records check of the employee at times specified in the rules as a condition of continuing to employ the employee in a position that involves providing home and community-based services. However, a criminal records check is not required for an applicant or employee if the waiver agency is prohibited by division (C)(1) of this section from employing the applicant or continuing to employ the employee in a position that involves providing home and community-based services. If an applicant or employee for whom a criminal records check request is required by this section does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent has requested information about the applicant or employee from the federal bureau of investigation in a criminal records check, the chief administrator shall require the applicant or employee to request that the superintendent obtain information from the federal bureau of investigation as part of the criminal records check . Even if an applicant or employee for whom a criminal records check request is required by this section presents proof of having been a resident of this state for the five-year period, the chief administrator may require the applicant or employee to request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) The chief administrator shall provide the following to each applicant and employee for whom a criminal records check is required by this section:

(a) Information about accessing, completing, and forwarding to the superintendent of the bureau of criminal identification and investigation the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and the standard impression sheet prescribed pursuant to division (C)(2) of that section;

(b) Written notification that the applicant or employee is to instruct the superintendent to submit the completed report of the criminal records check directly to the chief administrator.

(3) A waiver agency shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for any criminal records check required by this section. However, a waiver agency may require an applicant to pay to the bureau the fee for a criminal records check of the applicant. If the waiver agency pays the fee for an applicant, it may charge the applicant a fee not exceeding the amount the waiver agency pays to the bureau under this section if the waiver agency notifies the applicant at the time of initial application for employment of the amount of the fee and that, unless the fee is paid, the applicant will not be considered for employment.

(G)

(1) A waiver agency may employ conditionally an applicant for whom a criminal records check is required by this section prior to obtaining the results of the criminal records check if both of the following apply:

(a) The waiver agency is not prohibited by division (C)(1) of this section from employing the applicant in a position that involves providing home and community-based services.

(b) The chief administrator of the waiver agency requires the applicant to request a criminal records check regarding the applicant in accordance with division (F)(1) of this section not later than five business days after the applicant begins conditional employment.

(2) A waiver agency that employs an applicant conditionally under division (G)

(1) of this section shall terminate the applicant's employment if the results of the criminal records check , other than the results of any request for information from the federal bureau of investigation, are not obtained within the period ending sixty days after the date the request for the criminal records check is made. Regardless of when the results of the criminal records check are obtained, if the results indicate that the applicant has been convicted of, has pleaded guilty to, or has been found eligible for intervention in lieu of conviction for a disqualifying offense, the waiver agency shall terminate the applicant's employment unless circumstances specified in rules adopted under this section exist that permit the waiver agency to employ the applicant and the waiver agency chooses to employ the applicant.

(H) The report of any criminal records check conducted pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The applicant or employee who is the subject of the criminal records check or the representative of the applicant or employee;

(2) The chief administrator of the waiver agency that requires the applicant or employee to request the criminal records check or the administrator's representative;

(3) The director of job and family services and the staff of the department who are involved in the administration of the medicaid program;

(4) The director of aging or the director's designee if the waiver agency also is a community-based long-term care agency;

(5) A court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(a) A denial of employment of the applicant or employee;

(b) Employment or unemployment benefits of the applicant or employee;

(c) A civil or criminal action regarding the medicaid program.

(I) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

(1) The rules may do the following:

(a) Require employees to undergo database reviews and criminal records checks under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, exempt one or more classes of employees from the requirements;

(c) For the purpose of division (E)(7) of this section, specify other databases that are to be checked as part of a database review conducted under this section.

(2) The rules shall specify all of the following:

(a) The procedures for conducting a database review under this section;

(b) If the rules require employees to undergo database reviews and criminal records checks under this section, the times at which the database reviews and criminal records checks are to be conducted;

(c) If the rules specify other databases to be checked as part of a database review, the circumstances under which a waiver agency is prohibited from employing an applicant or continuing to employ an employee who is found by the database review to be included in one or more of those databases;

(d) The circumstances under which a waiver agency may employ an applicant or employee who is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(J) The amendments made by H.B. 487 of the 129th general assembly to this section do not preclude the department of job and family services from taking action against a person for failure to comply with former division (H) of this section as that division existed on the day preceding the effective date of this amendment.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5111.034 - Criminal records check by independent provider.

(A) As used in this section:

"Anniversary date" means the later of the effective date of the provider agreement relating to the independent provider or sixty days after September 26, 2003.

"Applicant" means a person who has applied for a medicaid provider agreement to provide home and community-based services as an independent provider under a home and community-based medicaid waiver component administered by the department of job and family services.

"Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

"Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

"Independent provider" means a person who has a medicaid provider agreement to provide home and community-based services as an independent provider in a home and community-based services medicaid waiver component administered by the department of job and family services .

"Home and community-based services medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

(B) The department of job and family services or the department's designee shall deny an applicant's application for a medicaid provider agreement and shall terminate an independent provider's medicaid provider agreement if either of the following applies:

(1) After the applicant or independent provider is given the information and notification required by divisions (D)(2)(a) and (b) of this section, the applicant or independent provider fails to do either of the following:

(a) Access, complete, or forward to the superintendent of the bureau of criminal identification and investigation the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code or the standard impression sheet prescribed pursuant to division (C)(2) of that section;

(b) Instruct the superintendent to submit the completed report of the criminal records check required by this section directly to the department or the department's designee.

(2) Except as provided in rules adopted under this section, the applicant or independent provider is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense, regardless of the date of the conviction, the date of entry of the guilty plea, or the date the applicant or independent provider was found eligible for intervention in lieu of conviction.

(C)

(1) The department or the department's designee shall inform each applicant, at the time of initial application for a medicaid provider agreement , that the applicant is required to provide a set of the applicant's fingerprint impressions and that a criminal records check is required to be conducted as a condition of the department's approving the application.

(2) Beginning on September 26, 2003, the department or the department's designee shall inform each independent provider on or before the time of the anniversary date of the medicaid provider agreement that the independent provider is required to provide a set of the independent provider's fingerprint impressions and that a criminal records check is required to be conducted.

(D)

(1) The department or the department's designee shall require an applicant to complete a criminal records check prior to entering into a medicaid provider agreement with the applicant. The department or the department's designee shall require an independent provider to complete a criminal records check at least annually . If an applicant or independent provider for whom a criminal records check is required by this section does not present proof of having been a resident of this state for the five-year period immediately prior to the date the criminal records check is requested or provide evidence that within that five-year period the superintendent of the bureau of criminal identification and investigation has requested information about the applicant or independent provider from the federal bureau of investigation in a criminal records check, the department or the department's designee shall request that the applicant or independent provider obtain through the superintendent a criminal records request from the federal bureau of investigation as part of the criminal records check of the applicant or independent provider. Even if an applicant or independent provider for whom a criminal records check request is required by this section presents proof of having been a resident of this state for the five-year period, the department or the department's designee may request that the applicant or independent provider obtain information through the superintendent from the federal bureau of investigation in the criminal records check.

(2) The department or the department's designee shall provide the following to each applicant and independent provider for whom a criminal records check is required by this section:

(a) Information about accessing, completing, and forwarding to the superintendent of the bureau of criminal identification and investigation the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and the standard impression sheet prescribed pursuant to division (C)(2) of that section;

(b) Written notification that the applicant or independent provider is to instruct the superintendent to submit the completed report of the criminal records check directly to the department or the department's designee.

(3) Each applicant and independent provider for whom a criminal records check is required by this section shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for the criminal records check conducted of the applicant or independent provider.

(E) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request made under this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the following:

(1) The person who is the subject of the criminal records check or the person's representative;

(2) The director of job and family services and the staff of the department who are involved in the administration of the medicaid program;

(3) The department's designee;

(4) An individual who receives home and community-based services from the person who is the subject of the criminal records check;

(5) A court, hearing officer, or other necessary individual involved in a case dealing with either of the following:

(a) A denial or termination of a provider agreement related to the criminal records check;

(b) A civil or criminal action regarding the medicaid program.

(F) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall specify circumstances under which the department or the department's designee may either approve an applicant's application or allow an independent provider to maintain an existing medicaid provider agreement even though the applicant or independent provider is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5111.035 - Creditable allegation of fraud; supsension of provider agreement.

(A) As used in this section:

(1) "Creditable allegation of fraud" has the same meaning as in 42 C.F.R. 455.2, except that for purposes of this section any reference in that regulation to the "state" or the "state medicaid agency" means the department of job and family services.

(2) "Provider" has the same meaning as in section 5111.032 of the Revised Code.

(3) "Owner" has the same meaning as in section 5111.031 of the Revised Code.

(B)

(1) Except as provided in division (C) of this section and in rules adopted by the department of job and family services under division (J) of this section, on determining there is a creditable allegation of fraud for which an investigation is pending under the medicaid program against a provider, the department shall suspend the provider agreement held by the provider. Subject to division (C) of this section, the department shall also terminate medicaid reimbursement to the provider for services rendered.

(2)

(a) The suspension shall continue in effect until either of the following is the case:

(i) The department or a prosecuting authority determines that there is insufficient evidence of fraud by the provider;

(ii) The proceedings in any related criminal case are completed through dismissal of the indictment or through conviction, entry of a guilty plea, or finding of not guilty.

(b) If the department commences a process to terminate the suspended provider agreement, the suspension shall also continue in effect until the termination process is concluded.

(3) Pursuant to section 5111.06 of the Revised Code, the department is not required to take action under division (B)(1) of this section by issuing an order pursuant to an adjudication in accordance with Chapter 119. of the Revised Code.

(4) When subject to a suspension under this section, a provider, owner, officer, authorized agent, associate, manager, or employee shall not own or provide services to any other medicaid provider or risk contractor or arrange for, render, or order services to any other medicaid provider or risk contractor or arrange for, render, or order services for medicaid recipients during the period of suspension. During the period of suspension, the provider, owner, officer, authorized agent, associate, manager, or employee shall not receive reimbursement in the form of direct payments from the department or indirect payments of medicaid funds in the form of salary, shared fees, contracts, kickbacks, or rebates from or through any participating provider or risk contractor.

(C) The department shall not suspend a provider agreement or terminate medicaid reimbursement under division (B) of this section if the provider or owner can demonstrate through the submission of written evidence that the provider or owner did not directly or indirectly sanction the action of its authorized agent, associate, manager, or employee that resulted in the creditable allegation of fraud.

(D) The termination of medicaid reimbursement under division (B) of this section applies only to payments for medicaid services rendered subsequent to the date on which the notice required by division (E) of this section is sent. Claims for reimbursement of medicaid services rendered by the provider prior to the issuance of the notice may be subject to prepayment review procedures whereby the department reviews claims to determine whether they are supported by sufficient documentation, are in compliance with state and federal statutes and rules, and are otherwise complete.

(E) After suspending a provider agreement under division (B) of this section, the department shall, as specified in 42 C.F.R. 455.23(b), send notice of the suspension to the affected provider or owner in accordance with the following timeframes:

(1) Not later than five days after the suspension, unless a law enforcement agency makes a written request to temporarily delay the notice;

(2) If a law enforcement agency makes a written request to temporarily delay the notice, not later than thirty days after the suspension occurs subject to the conditions specified in division (F) of this section.

(F) A written request for a temporary delay described in division (E)(2) of this section may be renewed in writing by a law enforcement agency not more than two times except that under no circumstances shall the notice be issued more than ninety days after the suspension occurs.

(G) The notice required by division (E) of this section shall do all of the following:

(1) State that payments are being suspended in accordance with this section and 42 C.F.R. 455.23;

(2) Set forth the general allegations related to the nature of the conduct leading to the suspension, except that it is not necessary to disclose any specific information concerning an ongoing investigation;

(3) State that the suspension continues to be in effect until either of the following is the case:

(a) The department or a prosecuting authority determines that there is insufficient evidence of fraud by the provider;

(b) The proceedings in any related criminal case are completed through dismissal of the indictment or through conviction, entry of a guilty plea, or finding of not guilty and, if the department commences a process to terminate the suspended provider agreement, until the termination process is concluded.

(4) Specify, if applicable, the type or types of medicaid claims or business units of the provider that are affected by the suspension;

(5) Inform the provider or owner of the opportunity to submit to the department, not later than thirty days after receiving the notice, a request for reconsideration of the suspension in accordance with division (H) of this section.

(H)

(1) Pursuant to the procedure specified in division (H)(2) of this section, a provider or owner subject to a suspension under this section may request a reconsideration of the suspension. The request shall be made not later than thirty days after receipt of a notice required by division (E) of this section. The reconsideration is not subject to an adjudication hearing pursuant to Chapter 119. of the Revised Code.

(2) In requesting a reconsideration, the provider or owner shall submit written information and documents to the department. The information and documents may pertain to any of the following issues:

(a) Whether the determination to suspend the provider agreement was based on a mistake of fact, other than the validity of an indictment in a related criminal case.

(b) If there has been an indictment in a related criminal case, whether any offense charged in the indictment resulted from an offense specified in division (E) of section 5111.031 of the Revised Code.

(c) Whether the provider or owner can demonstrate that the provider or owner did not directly or indirectly sanction the action of its authorized agent, associate, manager, or employee that resulted in the suspension under this section or an indictment in a related criminal case.

(I) The department shall review the information and documents submitted in a request made under division (H) of this section for reconsideration of a suspension. After the review, the suspension may be affirmed, reversed, or modified, in whole or in part. The department shall notify the affected provider or owner of the results of the review. The review and notification of its results shall be completed not later than forty-five days after receiving the information and documents submitted in a request for reconsideration.

(J) The department may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules may specify circumstances under which the department would not suspend a provider agreement pursuant to this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.04 - Outpatient health facilities.

(A) As used in this section:

(1) "Outpatient health facility" means a facility that provides comprehensive primary health services by or under the direction of a physician at least five days per week on a forty-hour per week basis to outpatients, is operated by the board of health of a city or general health district or another public agency or by a nonprofit private agency or organization under the direction and control of a governing board that has no health-related responsibilities other than the direction and control of one or more such outpatient health facilities, and receives at least seventy-five per cent of its operating funds from public sources, except that it does not include an outpatient hospital facility or a federally qualified health center as defined in Sec. 1905(l)(2)(B) of the "Social Security Act," 103 Stat. 2264 (1989), 42 U.S.C.A. 1396d(l)(2)(B).

(2) "Comprehensive primary health services" means preventive, diagnostic, therapeutic, rehabilitative, or palliative items or services that include all of the following:

(a) Services of physicians, physician assistants, and certified nurse practitioners;

(b) Diagnostic laboratory and radiological services;

(c) Preventive health services, such as children's eye and ear examinations, perinatal services, well child services, and family planning services;

(d) Arrangements for emergency medical services;

(e) Transportation services.

(3) "Certified nurse practitioner" has the same meaning as in section 4723.01 of the Revised Code.

(B) Outpatient health facilities are a separate category of medical care provider under the rules governing the administration of the medical assistance program established under section 5111.01 of the Revised Code. Rates of reimbursement for items and services provided by an outpatient health facility under this section shall be prospectively determined by the department of job and family services not less often than once each year, shall not be subject to retroactive adjustment based on actual costs incurred, and shall not exceed the maximum fee schedule or rates of payment, limitations based on reasonable costs or customary charges, and limitations based on combined payments received for furnishing comparable services, as are applicable to outpatient hospital facilities under Title XVIII of the "Social Security Act." In determining rates of reimbursement prospectively, the department shall take into account the historic expenses of the facility, the operating requirements and services offered by the facility, and the geographical location of the facility, shall provide incentives for the efficient and economical utilization of the facility's resources, and shall ensure that the facility does not discriminate between classes of persons for whom or by whom payment for items and services is made.

(C) A facility does not qualify for classification as an outpatient health facility under this section unless it:

(1) Has health and medical care policies developed with the advice of and subject to review by an advisory committee of professional personnel, including one or more physicians, one or more dentists if dental care is provided, and one or more registered nurses;

(2) Has a medical director, a dental director, if dental care is provided, and a nursing director responsible for the execution of such policies, and has physicians, dentists, nursing, and ancillary staff appropriate to the scope of services provided;

(3) Requires that the care of every patient be under the supervision of a physician, provides for medical care in case of emergency, has in effect a written agreement with one or more hospitals and one or more other outpatient facilities, and has an established system for the referral of patients to other resources and a utilization review plan and program;

(4) Maintains clinical records on all patients;

(5) Provides nursing services and other therapeutic services in compliance with applicable laws and rules and under the supervision of a registered nurse, and has a registered nurse on duty at all times when the facility is in operation;

(6) Follows approved methods and procedures for the dispensing and administration of drugs and biologicals;

(7) Maintains the accounting and record-keeping system required under federal laws and regulations for the determination of reasonable and allowable costs.

Effective Date: 04-10-2001



Section 5111.041 - [Repealed].

Effective Date: 06-06-2001; 07-01-2005



Section 5111.042 - Recipient with developmental disability who is eligible for medicaid case management services.

The departments of developmental disabilities and job and family services may approve, reduce, deny, or terminate a service included in the individualized service plan developed for a medicaid recipient with mental retardation or other developmental disability who is eligible for medicaid case management services. If either department approves, reduces, denies, or terminates a service, that department shall timely notify the medicaid recipient that the recipient may request a hearing under section 5101.35 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005



Section 5111.05 - Contracts for examination, processing, and determination of medical assistance claims.

(A) The department of job and family services may contract with any person or persons as a fiscal agent for the examination, processing, and determination of medical assistance claims under this chapter. The contracting party may provide any of the following services, as required by the contract:

(1) Design and operate medicaid management information systems, including the provision of data processing services;

(2) Determine the amounts of payments to be made upon claims for medical assistance;

(3) Prepare and furnish to the department lists and computer tapes of such claims for payment;

(4) In addition to audits which may be conducted by the department and by the auditor of state, make audits of providers and the claims of providers of medical assistance according to the standards set forth in the contract;

(5) Assist providers of medical assistance in the development of procedures relating to utilization practices, make studies of the effectiveness of such procedures and methods for their improvement, implement and enforce standards of medical policy, and assist in the application of safeguards against unnecessary utilization;

(6) Assist any institution, facility, or agency to qualify as a provider of medical assistance;

(7) Establish and maintain fiscal records for the medical assistance program;

(8) Perform statistical and research studies;

(9) Develop and implement programs for medical assistance cost containment;

(10) Perform such other duties as are necessary to carry out the medical assistance program.

(B) The department of job and family services may contract with any person or persons as an insuring agent for the examination, processing, and determination of medical assistance claims, as provided in division (A) of this section, and for the payment of medical assistance claims through an underwritten program in which the state pays the insuring agent a monthly premium and the insuring agent pays for medical services authorized under the state's medical assistance program. The person with whom the department contracts, with respect to the awarding, provisions, and performance of such contract, shall not be subject to the provisions of Title XXXIX [39] of the Revised Code or to regulation by the department of insurance, nor to taxation as an insurance company pursuant to section 5725.18 or 5729.03 of the Revised Code. A contract with an insuring agent shall specify the qualifications, including capital and surplus requirements, and other conditions with which the insuring agent must comply.

(C) In entering into a contract under this section, the department, in cooperation with the director of budget and management, shall determine that the contracting party is qualified to perform the required services and shall follow applicable procedures required of the department of administrative services in sections 125.07 to 125.11 of the Revised Code. A contract shall be awarded to the bidder who, with due consideration to the bidder's experience and financial capability, offers the lowest and best bid to the state for control of the costs of the medical assistance program consistent with meeting the obligations under that program for fair and equitable treatment of recipients and providers of medical services. Any arrangement whereby funds are paid to an insuring or fiscal agent for administrative functions under this section shall, for the purposes of section 125.081 of the Revised Code, be deemed to be a contract or purchase by the department of administrative services; however, money to be used by an insuring agent to pay for medical services authorized under the state's medical assistance program shall not be deemed a contract or purchase within the meaning of such section.

Effective Date: 07-01-2000



Section 5111.051 - Medical assistance payments made to organization on behalf of providers.

The director of job and family services may submit a medicaid state plan amendment or request for a federal waiver to the United States secretary of health and human services as necessary to implement, at the director's discretion, a system under which payments for medical assistance provided under the medicaid program are made to an organization on behalf of the providers of the medical assistance. The system may not provide for an organization to receive an amount that exceeds, in aggregate, the amount the department would have paid directly to the providers if not for this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.052 - Electronic claims submission process; electronic fund transfers.

(A) As used in this section, "electronic claims submission process" means any of the following:

(1) Electronic interchange of data;

(2) Direct entry of data through an internet-based mechanism implemented by the department of job and family services;

(3) Any other process for the electronic submission of claims that is specified in rules adopted under this section.

(B) Not later than January 1, 2013, and except as provided in division (C) of this section, each provider of services to medicaid recipients shall do both of the following:

(1) Use only an electronic claims submission process to submit to the department of job and family services claims for medicaid reimbursement for services provided to medicaid recipients;

(2) Arrange to receive medicaid reimbursement from the department by means of electronic funds transfer.

(C) Division (B) of this section does not apply to any of the following:

(1) A nursing facility, as defined in section 5111.20 of the Revised Code;

(2) An intermediate care facility for the mentally retarded, as defined in section 5111.20 of the Revised Code;

(3) A medicaid managed care organization under contract with the department pursuant to section 5111.17 of the Revised Code;

(4) Any other provider or type of provider designated in rules adopted under this section.

(D) The department shall not process a medicaid claim submitted on or after January 1, 2013, unless the claim is submitted through an electronic claims submission process in accordance with this section.

(E) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as the director considers necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.053 - Medicaid provider agreements for physician assistants.

(A) As used in this section, "group practice" has the same meaning as in section 4731.65 of the Revised Code.

(B) The department of job and family services shall establish a process by which a physician assistant may enter into a medicaid provider agreement.

(C)

(1) Subject to division (C)(2) of this section, a claim for reimbursement for a service provided by a physician assistant to a medicaid recipient may be submitted by the physician assistant who provided the service or the physician, group practice, clinic, or other health care facility that employs the physician assistant.

(2) A claim for reimbursement may be submitted by the physician assistant who provided the service only if the physician assistant has a valid provider agreement. When submitting the claim, the physician assistant shall use only the medicaid provider number the department has assigned to the physician assistant.

(D) The director of job and family services may adopt rules under section 5111.02 of the Revised Code to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.054 - Contracting for review and analysis, quality assurance and quality review.

(A) As used in this section:

(1) "Federal financial participation" means the federal government's share of expenditures made by an entity in implementing the medicaid program.

(2) "OCHSPS" means the private, not-for-profit corporation known as the Ohio children's hospital solutions for patient safety, which was formed for the purpose of improving pediatric patient care in this state, which performs functions that are included within the functions of a peer review committee as defined in section 2305.25 of the Revised Code, and which consists of all of the following members: Akron children's hospital, Cincinnati children's hospital medical center, Cleveland clinic children's hospital, Dayton children's medical center, mercy children's hospital, nationwide children's hospital, rainbow babies & children's hospital, and Toledo children's hospital.

(B) If, as authorized by section 5101.10 of the Revised Code, the department of job and family services chooses to contract with a person to perform either or both of the following services, it may contract with any qualified person, including OCHSPS, to perform the service or services on the department's behalf:

(1) Review and analyze claims for medical assistance made under this chapter to children in accordance with all state and federal laws governing the confidentiality of patient-identifying information;

(2) Perform quality assurance and quality review functions, other than those described in division (B)(1) of this section, related to medical assistance made under this chapter to children.

The functions specified in division (B)(2) of this section may include those recommended by the best evidence for advancing child health in Ohio now (BEACON) council.

(C) If the department enters into a contract with OCHSPS for OCHSPS to perform either or both of the services described in division (B) of this section, OCHSPS shall, only for purposes of section 5101.11 of the Revised Code, be considered a public entity and the department shall seek federal financial participation for costs incurred by OCHSPS in performing the service or services.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.06 - Adjudication orders of department.

(A)

(1) As used in this section and in sections 5111.061 and 5111.063 of the Revised Code:

(a) "Provider" means any person, institution, or entity that furnishes medicaid services under a provider agreement with the department of job and family services pursuant to Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

(b) "Party" has the same meaning as in division (G) of section 119.01 of the Revised Code.

(c) "Adjudication" has the same meaning as in division (D) of section 119.01 of the Revised Code.

(2) This section does not apply to either of the following:

(a) Any action taken or decision made by the department of job and family services with respect to entering into or refusing to enter into a contract with a managed care organization pursuant to section 5111.17 of the Revised Code;

(b) Any action taken by the department under sections 5111.35 to 5111.62 of the Revised Code.

(B) Except as provided in division (D) of this section and section 5111.914 of the Revised Code, the department shall do either of the following by issuing an order pursuant to an adjudication conducted in accordance with Chapter 119. of the Revised Code:

(1) Enter into or refuse to enter into a provider agreement with a provider, or suspend, terminate, renew, or refuse to renew an existing provider agreement with a provider;

(2) Take any action based upon a final fiscal audit of a provider.

(C) Any party who is adversely affected by the issuance of an adjudication order under division (B) of this section may appeal to the court of common pleas of Franklin county in accordance with section 119.12 of the Revised Code.

(D) The department is not required to comply with division (B)(1) of this section whenever any of the following occur:

(1) The terms of a provider agreement require the provider to hold a license, permit, or certificate or maintain a certification issued by an official, board, commission, department, division, bureau, or other agency of state or federal government other than the department of job and family services, and the license, permit, certificate, or certification has been denied, revoked, not renewed, suspended, or otherwise limited.

(2) The terms of a provider agreement require the provider to hold a license, permit, or certificate or maintain certification issued by an official, board, commission, department, division, bureau, or other agency of state or federal government other than the department of job and family services, and the provider has not obtained the license, permit, certificate, or certification.

(3) The provider agreement is denied, terminated, or not renewed due to the termination, refusal to renew, or denial of a license, permit, certificate, or certification by an official, board, commission, department, division, bureau, or other agency of this state other than the department of job and family services, notwithstanding the fact that the provider may hold a license, permit, certificate, or certification from an official, board, commission, department, division, bureau, or other agency of another state.

(4) The provider agreement is denied, terminated, or not renewed pursuant to division (C) or (F) of section 5111.03 of the Revised Code.

(5) The provider agreement is denied, terminated, or not renewed due to the provider's termination, suspension, or exclusion from the medicare program established under Title XVIII of the "Social Security Act" or from another state's medicaid program and, in either case, the termination, suspension, or exclusion is binding on the provider's participation in the medicaid program in this state.

(6) The provider agreement is denied, terminated, or not renewed due to the provider's pleading guilty to or being convicted of a criminal activity materially related to either the medicare or medicaid program.

(7) The provider agreement is denied, terminated, or suspended as a result of action by the United States department of health and human services and that action is binding on the provider's participation in the medicaid program.

(8) Pursuant to either section 5111.031 or 5111.035 of the Revised Code, the provider agreement is suspended and payments to the provider are suspended pending indictment of the provider.

(9) The provider agreement is denied, terminated, or not renewed because the provider or its owner, officer, authorized agent, associate, manager, or employee has been convicted of one of the offenses that caused the provider agreement to be suspended pursuant to section 5111.031 of the Revised Code.

(10) The provider agreement is converted under section 5111.028 of the Revised Code from a provider agreement that is not time-limited to a provider agreement that is time-limited.

(11) The provider agreement is terminated or an application for re-enrollment is denied because the provider has failed to apply for re-enrollment within the time or in the manner specified for re-enrollment pursuant to section 5111.028 of the Revised Code.

(12) The provider agreement is suspended or terminated, or an application for enrollment or re-enrollment is denied, for any reason authorized or required by one or more of the following: 42 C.F.R. 455.106, 455.23, 455.416, 455.434, or 455.450.

(13) The provider agreement is terminated or not renewed because the provider has not billed or otherwise submitted a medicaid claim to the department for two years or longer.

(14) The provider agreement is denied, terminated, or not renewed because the provider fails to provide to the department the national provider identifier assigned the provider by the national provider system pursuant to 45 C.F.R. 162.408.

In the case of a provider described in division (D)(13) or (14) of this section, the department may take its proposed action against a provider agreement by sending a notice explaining the proposed action to the provider. The notice shall be sent to the provider's address on record with the department. The notice may be sent by regular mail.

(E) The department may withhold payments for services rendered by a medicaid provider under the medicaid program during the pendency of proceedings initiated under division (B)(1) of this section. If the proceedings are initiated under division (B)(2) of this section, the department may withhold payments only to the extent that they equal amounts determined in a final fiscal audit as being due the state. This division does not apply if the department fails to comply with section 119.07 of the Revised Code, requests a continuance of the hearing, or does not issue a decision within thirty days after the hearing is completed. This division does not apply to nursing facilities and intermediate care facilities for the mentally retarded as defined in section 5111.20 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 10-01-2005; 2007 HB119 09-29-2007



Section 5111.061 - Recovery of medicaid overpayments.

(A)

(1) Except as provided in division (A)(2) of this section, the department of job and family services may recover a medicaid payment or portion of a payment made to a provider to which the provider is not entitled if the department notifies the provider of the overpayment during the five-year period immediately following the end of the state fiscal year in which the overpayment was made.

(2) In the case of a hospital provider, if the department determines as a result of a medicare or medicaid cost report settlement that the provider received an amount under the medicaid program to which the provider is not entitled, the department may recover the overpayment if the department notifies the provider of the overpayment during the later of the following:

(a) The five-year period immediately following the end of the state fiscal year in which the overpayment was made;

(b) The one-year period immediately following the date the department receives from the United States centers for medicare and medicaid services a completed, audited, medicare cost report for the provider that applies to the state fiscal year in which the overpayment was made.

(B) Among the overpayments that may be recovered under this section are the following:

(1) Payment for a service, or a day of service, not rendered;

(2) Payment for a day of service at a full per diem rate that should have been paid at a percentage of the full per diem rate;

(3) Payment for a service, or day of service, that was paid by, or partially paid by, a third party, as defined in section 5101.571 of the Revised Code, and the third party's payment or partial payment was not offset against the amount paid by the medicaid program to reduce or eliminate the amount that was paid by the medicaid program;

(4) Payment when a medicaid recipient's responsibility for payment was understated and resulted in an overpayment to the provider.

(C) The department may recover an overpayment under this section prior to or after any of the following:

(1) Adjudication of a final fiscal audit that section 5111.06 of the Revised Code requires to be conducted in accordance with Chapter 119. of the Revised Code;

(2) Adjudication of a finding under any other provision of this chapter or the rules adopted under it;

(3) Expiration of the time to issue a final fiscal audit that section 5111.06 of the Revised Code requires to be conducted in accordance with Chapter 119. of the Revised Code;

(4) Expiration of the time to issue a finding under any other provision of this chapter or the rules adopted under it.

(D)

(1) Subject to division (D)(2) of this section, the recovery of an overpayment under this section does not preclude the department from subsequently doing the following:

(a) Issuing a final fiscal audit in accordance with Chapter 119. of the Revised Code, as required under section 5111.06 of the Revised Code;

(b) Issuing a finding under any other provision of this chapter or the rules adopted under it.

(2) A final fiscal audit or finding issued subsequent to the recovery of an overpayment under this section shall be reduced by the amount of the prior recovery, as appropriate.

(E) Nothing in this section limits the department's authority to recover overpayments pursuant to any other provision of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-2005; 03-30-2006



Section 5111.062 - Hearing not required unless timely requested.

In any action taken by the department of job and family services under section 5111.06 or 5111.061 of the Revised Code or any other provision of this chapter that requires the department to give notice of an opportunity for a hearing in accordance with Chapter 119. of the Revised Code, if the department gives notice of the opportunity for a hearing but the provider or other entity subject to the notice does not request a hearing or timely request a hearing in accordance with section 119.07 of the Revised Code, the department is not required to hold a hearing. The director of job and family service may proceed by issuing a final adjudication order in accordance with Chapter 119. of the Revised Code.

Effective Date: 10-01-2005



Section 5111.063 - Funding for implementing the provider screening requirements.

For the purpose of raising funds necessary to pay the expenses of implementing the provider screening requirements of subpart E of 42 C.F.R. Part 455, the department of job and family services shall charge an application fee to a provider seeking to enter into or renew a medicaid provider agreement, unless the provider is exempt from paying the application fee under 42 C.F.R. 455.460(a). The application fees shall be deposited into the health care services administration fund created under section 5111.94 of the Revised Code.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section, including a rule establishing the amount of the application fee that is charged under this section. The amount of the application fee shall not be set at an amount that is more than necessary to pay for the expenses of implementing the provider screening requirements.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.07 - Determining maximum dispensing fee.

Commencing in July, 1986, and every second July thereafter, the department of job and family services shall initiate a private survey of retail pharmacy operations in the state as the basis for establishing a current maximum dispensing fee for licensed pharmacists who are providers of drugs under this chapter. The survey shall be conducted in conformance with the requirements set forth in 42 C.F.R. 447.331 through 447.333, as amended or superseded, and shall include operational data and direct prescription expenses, professional services and personnel costs, usual and customary overhead expenses, and profit data of the retail pharmacies surveyed. The survey shall be completed and its results published no later than the last day of October of the year in which the survey is conducted, and the survey shall compute and report dispensing fees on a basis of the usual and customary charges by retail pharmacies to their customers for dispensing drugs. The director of job and family services shall take into account the results of the survey in establishing a dispensing fee.

Effective Date: 07-01-2000



Section 5111.071 - Dispensing fee.

Commencing in December, 1986, and every second December thereafter, the director of job and family services shall establish a dispensing fee, effective the following January, for licensed pharmacists who are providers under this chapter. The dispensing fee shall take into consideration the results of the survey conducted under section 5111.07 of the Revised Code.

Effective Date: 06-26-2003



Section 5111.08 - Outpatient drug use review program.

In accordance with subsection (g) of section 1927 of the "Social Security Act," 49 Stat. 320 (1935), 42 U.S.C.A. 1396r - 8(g), as amended, the department of job and family services shall establish an outpatient drug use review program to assure that prescriptions obtained by recipients of medical assistance under this chapter are appropriate, medically necessary, and unlikely to cause adverse medical results.

Effective Date: 06-26-2003



Section 5111.081 - Supplemental drug rebate program.

The director of job and family services, in rules adopted under section 5111.02 of the Revised Code, may establish and implement a supplemental drug rebate program under which drug manufacturers may be required to provide the department of job and family services a supplemental rebate as a condition of having the drug manufacturers' drug products covered by the medicaid program without prior approval. The department may receive a supplemental rebate negotiated under the program for a drug dispensed to a medicaid recipient pursuant to a prescription or a drug purchased by a medicaid provider for administration to a medicaid recipient in the provider's primary place of business. If necessary, the director may apply to the United States secretary of health and human services for a waiver of federal statutes and regulations to establish the supplemental drug rebate program.

If the director establishes a supplemental drug rebate program, the director shall consult with drug manufacturers regarding the establishment and implementation of the program.

Effective Date: 07-01-2006



Section 5111.082 - State maximum allowable cost program.

(A) As used in this section:

(1) "State maximum allowable cost" means the per unit amount the department of job and family services reimburses a terminal distributor of dangerous drugs for a prescription drug included in the state maximum allowable cost program established under division (B) of this section. "State maximum allowable cost" excludes dispensing fees and copayments, coinsurance, or other cost-sharing charges, if any.

(2) "Terminal distributor of dangerous drugs" has the same meaning as in section 4729.01 of the Revised Code.

(B) The director of job and family services shall establish a state maximum allowable cost program for purposes of managing reimbursement to terminal distributors of dangerous drugs for prescription drugs identified by the director pursuant to this division. The director shall do all of the following with respect to the program:

(1) Identify and create a list of prescription drugs to be included in the program.

(2) Update the list of prescription drugs described in division (B)(1) of this section on a weekly basis.

(3) Review the state maximum allowable cost for each drug included on the list described in division (B)(1) of this section on a weekly basis.

(C) The director may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Effective Date: 07-01-2006



Section 5111.083 - E-prescribing system.

(A) As used in this section, "licensed health professional authorized to prescribe drugs" has the same meaning as in section 4729.01 of the Revised Code.

(B) The director of job and family services may establish an e-prescribing system for the medicaid program under which a medicaid provider who is a licensed health professional authorized to prescribe drugs shall use an electronic system to prescribe a drug for a medicaid recipient when required to do so by division (C) of this section. The e-prescribing system shall eliminate the need for such medicaid providers to make prescriptions for medicaid recipients by handwriting or telephone. The e-prescribing system also shall provide such medicaid providers with an up-to-date, clinically relevant drug information database and a system of electronically monitoring medicaid recipients' medical history, drug regimen compliance, and fraud and abuse.

(C) If the director establishes an e-prescribing system under division (B) of this section, the director shall do all of the following:

(1) Require that a medicaid provider who is a licensed health professional authorized to prescribe drugs use the e-prescribing system during a fiscal year if the medicaid provider was one of the ten medicaid providers who, during the calendar year that precedes that fiscal year, issued the most prescriptions for medicaid recipients receiving hospital services;

(2) Before the beginning of each fiscal year, determine the ten medicaid providers that issued the most prescriptions for medicaid recipients receiving hospital services during the calendar year that precedes the upcoming fiscal year and notify those medicaid providers that they must use the e-prescribing system for the upcoming fiscal year;

(3) Seek the most federal financial participation available for the development and implementation of the e-prescribing system.

Effective Date: 07-01-2006



Section 5111.084 - Pharmacy and therapeutics committee.

(A) There is hereby established the pharmacy and therapeutics committee of the department of job and family services. The committee shall assist the department with developing and maintaining a preferred drug list.

The committee shall review and recommend to the director of job and family services the drugs that should be included on the preferred drug list. The recommendations shall be made based on the evaluation of competent evidence regarding the relative safety, efficacy, and effectiveness of prescription drugs within a class or classes of prescription drugs.

(B) The committee shall consist of ten members and shall be appointed by the director of job and family services. The director shall seek recommendations for membership from relevant professional organizations. A candidate for membership recommended by a professional organization shall have professional experience working with medicaid recipients.

The membership of the committee shall include:

(1) Three pharmacists licensed under Chapter 4729. of the Revised Code;

(2) Two doctors of medicine and two doctors of osteopathy who hold certificates to practice issued under Chapter 4731. of the Revised Code, one of whom is a family practice physician;

(3) A registered nurse licensed under Chapter 4723. of the Revised Code;

(4) A pharmacologist who has a doctoral degree;

(5) A psychiatrist who holds a certificate to practice issued under Chapter 4731. of the Revised Code and specializes in psychiatry.

(C) The committee shall elect from among its members a chairperson. Five committee members constitute a quorum.

A vote by a majority of a quorum is necessary to make recommendations to the director. In the case of a tie, the chairperson shall decide the outcome.

(E) An interested party may request, and shall be permitted, to make a presentation or submit written materials to the committee during a committee meeting. The presentation or other materials shall be relevant to an issue under consideration by the committee and any written material, including a transcript of testimony to be given on the day of the meeting, may be submitted to the committee in advance of the meeting.

(F) The department shall post the following on the department's web site:

(1) Guidelines established by the committee under division (C) of this section;

(2) A detailed committee agenda not later than fourteen days prior to the date of a regularly scheduled meeting and not later than seventy-two hours prior to the date of a special meeting called by the committee;

(3) Committee recommendations not later than seven days after the meeting at which the recommendation was approved;

(4) The director's final determination as to the recommendations made by the committee under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2006; 2007 HB119 09-29-2007; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5111.085 - Adoption of rules for implementation of coordinated services program for medicaid users who abuse prescription drugs.

Not later than July 1, 2012, the department of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement a coordinated services program for medicaid recipients who are found to have obtained prescription drugs under the medicaid program at a frequency or in an amount that is not medically necessary. The program shall be implemented in a manner that is consistent with section 1915(a)(2) of the "Social Security Act," 95 Stat. 810 (1981), 42 U.S.C. 1396n(a)(2), as amended, and 42 C.F.R. 431.54(e).

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 07-01-2006



Section 5111.086 - Medicaid payment for a drug subject to a federal upper reimbursement limit.

As used in this section, "federal upper reimbursement limit" means the limit established pursuant to section 1927(e) of the "Social Security Act," 104 Stat. 1388-151 (1990), 42 U.S.C. 1396r-8(e), as amended.

The medicaid payment for a drug that is subject to a federal upper reimbursement limit shall not exceed, in the aggregate, the federal upper reimbursement limit for the drug. The director of job and family services shall adopt rules under section 5111.02 of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.09 - Annual report.

On or before the first day of January of each year, the department of job and family services shall submit to the speaker and minority leader of the house of representatives and the president and minority leader of the senate, and shall make available to the public, a report on the effectiveness of the Ohio works first program established under Chapter 5107. of the Revised Code and the medical assistance program established under this chapter in meeting the health care needs of low-income pregnant women, infants, and children. The report shall include: the estimated number of persons eligible for health care services to pregnant women, infants, and children under the programs; the actual number of eligible persons served; the number of prenatal, postpartum, and child health visits; a report on birth outcomes, including a comparison of low-birthweight births and infant mortality rates of program participants with the general female child-bearing and infant population in this state; and a comparison of the prenatal, delivery, and child health costs of the programs with such costs of similar programs in other states, where available.

Effective Date: 07-01-2000



Section 5111.091 - Quarterly reports on controlling increase in costs.

Semiannually, the director of job and family services shall submit to the president and minority leader of the senate, speaker and minority leader of the house of representatives, and the chairpersons of the standing committees of the senate and house of representatives with primary responsibility for legislation making biennial appropriations a report on the establishment and implementation of programs designed to control the increase of the cost of the medicaid program, increase the efficiency of the medicaid program, and promote better health outcomes. In each calendar year, one report shall be submitted not later than the last day of June and the subsequent report shall be submitted not later than the last day of December.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-05-2002; 2008 HB562 06-24-2008



Section 5111.092 - Annual report outlining efforts to minimize medicaid fraud, waste, and abuse.

(A) Not later than January 1, 2010, and each year thereafter, the department of job and family services shall prepare a report on the department's efforts to minimize fraud, waste, and abuse in the medicaid program.

(B) Each report shall be made available on the department's web site. The department shall submit a copy of each report to the governor and, in accordance with section 101.68 of the Revised Code, the general assembly. Copies of the report also shall be made available to the public on request.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.10 - Review of medicaid program - corrective action - sanctions.

The director of job and family services may conduct reviews of the medicaid program. The reviews may include physical inspections of records and sites where medicaid-funded services are provided and interviews of providers and recipients of the services. If the director determines pursuant to a review that a person or government entity has violated a rule governing the medicaid program, the director may establish a corrective action plan for the violator and impose fiscal, administrative, or both types of sanctions on the violator in accordance with rules governing the medicaid program.

Effective Date: 10-01-2005; 2007 HB119 09-29-2007



Section 5111.101 - Information required where annual medicaid payments exceed $5 million.

(A) As used in this section;

"Agent" and "contractor" include any agent, contractor, subcontractor, or other person who, on behalf of an entity, furnishes or authorizes the furnishing of health care items or services under the medicaid program, performs billing or coding functions, or is involved in monitoring of health care that an entity provides.

"Employee" includes any officer or employee (including management employees) of an entity.

"Entity" includes a governmental entity or an organization, unit, corporation, partnership, or other business arrangement, including any medicaid managed care organization, irrespective of the form of business structure or arrangement by which it exists, whether for-profit or not-for-profit. "Entity" does not include a government entity that administers one or more components of the medicaid program, unless the government entity receives medicaid payments for providing items or services.

"Federal health care programs" has the same meaning as in 42 U.S.C. 1320a-7 b(f).

(B) Each entity that receives or makes in a federal fiscal year payments under the medicaid program, either through the state medicaid plan or a federal medicaid waiver, totaling at least five million dollars shall, as a condition of receiving such payments, do all of the following not later than the first day of the succeeding calendar year:

(1) Establish written policies for all of the entity's employees, contractors, and agents that provide detailed information about the role of all of the following in preventing and detecting fraud, waste, and abuse in federal health care programs:

(a) Federal false claims law under 31 U.S.C. 3729 to 3733 ;

(b) Federal administrative remedies for false claims and statements available under 31 U.S.C. 3801 to 3812 ;

(c) Sections 124.341, 2913.40, 2913.401, and 2921.13 of the Revised Code and any other state laws pertaining to civil or criminal penalties for false claims and statements;

(d) Whistleblower protections under the laws specified in divisions (B)(1)(a) to (c) of this section.

(2) Include as part of the written policies required by division (B)(1) of this section detailed provisions regarding the entity's policies and procedures for preventing and detecting fraud, waste, and abuse.

(3) Disseminate the written policies required by division (B)(1) of this section to each of the entity's employees, contractors, and agents in a paper or electronic form and make the written policies readily available to the entity's employees, contractors, and agents.

(4) If the entity has an employee handbook, include in the employee handbook a specific discussion of the laws specified in division (B)(1) of this section, the rights of employees to be protected as whistleblowers, and the entity's policies and procedures for preventing and detecting fraud, waste, and abuse.

(5) Require the entity's contractors and agents to adopt the entity's written policies required by division (B)(1) of this section.

(C) An entity that furnishes items or services at multiple locations or under multiple contractual or other payment arrangements is required to comply with division (B) of this section if the entity receives in a federal fiscal year medicaid payments totaling in the aggregate at least five million dollars. This applies regardless of whether the entity submits claims for medicaid payments using multiple provider identification or tax identification numbers.

Effective Date: 06-30-2006; 2007 HB119 09-29-2007



Section 5111.102 - No state cause of action to enforce federal laws.

As used in this section, "state agency" has the same meaning as in section 9.23 of the Revised Code.

No provision of Title LI of the Revised Code or any other law of this state that incorporates any provision of federal Medicaid law, Title XIX of the Social Security Act, 79 Stat. 286 (1965), 42 U.S.C. 1396, or that may be construed as requiring the state, a state agency, or any state official or employee to comply with that federal provision, shall be construed as creating a cause of action to enforce such state law beyond the causes of action available under federal law for enforcement of the provision of federal law.

Effective Date: 2007 HB119 09-29-2007



Section 5111.11 - Estate recovery program.

(A) As used in this section and section 5111.111 of the Revised Code:

(1) "Estate" includes both of the following:

(a) All real and personal property and other assets to be administered under Title XXI of the Revised Code and property that would be administered under that title if not for section 2113.03 or 2113.031 of the Revised Code;

(b) Any other real and personal property and other assets in which an individual had any legal title or interest at the time of death (to the extent of the interest), including assets conveyed to a survivor, heir, or assign of the individual through joint tenancy, tenancy in common, survivorship, life estate, living trust, or other arrangement.

(2) "Institution" means a nursing facility, intermediate care facility for the mentally retarded, or a medical institution.

(3) "Intermediate care facility for the mentally retarded" and "nursing facility" have the same meanings as in section 5111.20 of the Revised Code.

(4) "Permanently institutionalized individual" means an individual to whom all of the following apply:

(a) Is an inpatient in an institution;

(b) Is required, as a condition of the medicaid program paying for the individual's services in the institution, to spend for costs of medical or nursing care all of the individual's income except for an amount for personal needs specified by the department of job and family services;

(c) Cannot reasonably be expected to be discharged from the institution and return home as determined by the department of job and family services.

(5) "Qualified state long-term care insurance partnership program" means the program established under section 5111.18 of the Revised Code.

(6) "Time of death" shall not be construed to mean a time after which a legal title or interest in real or personal property or other asset may pass by survivorship or other operation of law due to the death of the decedent or terminate by reason of the decedent's death.

(B) To the extent permitted by federal law, the department of job and family services shall institute a medicaid estate recovery program under which the department shall, except as provided in divisions (C) and (E) of this section, and subject to division (D) of this section, do all of the following:

(1) For the costs of medicaid services the medicaid program correctly paid or will pay on behalf of a permanently institutionalized individual of any age, seek adjustment or recovery from the individual's estate or on the sale of property of the individual or spouse that is subject to a lien imposed under section 5111.111 of the Revised Code;

(2) For the costs of medicaid services the medicaid program correctly paid or will pay on behalf of an individual fifty-five years of age or older who is not a permanently institutionalized individual, seek adjustment or recovery from the individual's estate;

(3) Seek adjustment or recovery from the estate of other individuals as permitted by federal law.

(C)

(1) No adjustment or recovery may be made under division (B)(1) of this section from a permanently institutionalized individual's estate or on the sale of property of a permanently institutionalized individual that is subject to a lien imposed under section 5111.111 of the Revised Code or under division (B)(2) or (3) of this section from an individual's estate while either of the following are alive:

(a) The spouse of the permanently institutionalized individual or individual;

(b) The son or daughter of a permanently institutionalized individual or individual if the son or daughter is under age twenty-one or, under 42 U.S.C. 1382c, is considered blind or disabled.

(2) No adjustment or recovery may be made under division (B)(1) of this section from a permanently institutionalized individual's home that is subject to a lien imposed under section 5111.111 of the Revised Code while either of the following lawfully reside in the home:

(a) The permanently institutionalized individual's sibling who resided in the home for at least one year immediately before the date of the permanently institutionalized individual's admission to the institution and on a continuous basis since that time;

(b) The permanently institutionalized individual's son or daughter who provided care to the permanently institutionalized individual that delayed the permanently institutionalized individual's institutionalization and resided in the home for at least two years immediately before the date of the permanently institutionalized individual's admission to the institution and on a continuous basis since that time.

(D) In the case of a participant of the qualified state long-term care insurance partnership program, adjustment or recovery required by this section may be reduced in accordance with rules adopted under division (G) of this section.

(E) The department shall, in accordance with procedures and criteria established in rules adopted under division (G) of this section, waive seeking an adjustment or recovery otherwise required by this section if the director of job and family services determines that adjustment or recovery would work an undue hardship. The department may limit the duration of the waiver to the period during which the undue hardship exists.

(F) For the purpose of determining whether an individual meets the definition of "permanently institutionalized individual" established for this section, a rebuttable presumption exists that the individual cannot reasonably be expected to be discharged from an institution and return home if either of the following is the case:

(1) The individual declares that he or she does not intend to return home.

(2) The individual has been an inpatient in an institution for at least six months.

(G) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code regarding the medicaid estate recovery program, including rules that do both of the following:

(1) For the purpose of division (D) of this section and consistent with 42 U.S.C. 1396p(b)(1)(C), provide for reducing an adjustment or recovery in the case of a participant of the qualified state long-term care insurance partnership program;

(2) For the purpose of division (E) of this section and consistent with the standards specified by the United States secretary of health and human services under 42 U.S.C. 1396p(b)(3), establish procedures and criteria for waiving adjustment or recovery due to an undue hardship.

Effective Date: 08-29-2000; 06-30-2005; 06-30-2006; 2007 HB119 09-29-2007



Section 5111.111 - Lien against property of recipient or spouse as part of estate recovery program.

(A) Except as provided in division (B) of this section and section 5111.12 of the Revised Code, no lien may be imposed against the property of an individual before the individual's death on account of medicaid services correctly paid or to be paid on the individual's behalf.

(B) Except as provided in division (C) of this section, the department of job and family services may impose a lien against the real property of a medicaid recipient who is a permanently institutionalized individual and against the real property of the recipient's spouse, including any real property that is jointly held by the recipient and spouse. The lien may be imposed on account of medicaid paid or to be paid on the recipient's behalf.

(C) No lien may be imposed under division (B) of this section against the home of a medicaid recipient if any of the following lawfully resides in the home:

(1) The recipient's spouse;

(2) The recipient's son or daughter who is under twenty-one years of age or, under 42 U.S.C. 1382c, considered to be blind or disabled;

(3) The recipient's sibling who has an equity interest in the home and resided in the home for at least one year immediately before the date of the recipient's admission to the institution.

(D) The director of job and family services or a person designated by the director shall sign a certificate to effectuate a lien required to be imposed under this section. The county department of job and family services shall file for recording and indexing the certificate, or a certified copy, in the real estate mortgage records in the office of the county recorder in every county in which real property of the recipient or spouse is situated. From the time of filing the certificate in the office of the county recorder, the lien attaches to all real property of the recipient or spouse described in the certificate for all amounts for which adjustment or recovery may be made under section 5111.11 of the Revised Code and, except as provided in division (E) of this section, shall remain a lien until satisfied.

Upon filing the certificate in the office of the recorder, all persons are charged with notice of the lien and the rights of the department of job and family services thereunder.

The county recorder shall keep a record of every certificate filed showing its date, the time of filing, the name and residence of the recipient or spouse, and any release, waivers, or satisfaction of the lien.

The priority of the lien shall be established in accordance with state and federal law.

The department may waive the priority of its lien to provide for the costs of the last illness as determined by the department, administration, attorney fees, administrator fees, a sum for the payment of the costs of burial, which shall be computed by deducting from five hundred dollars whatever amount is available for the same purpose from all other sources, and a similar sum for the spouse of the decedent.

(E) A lien imposed with respect to a medicaid recipient under this section shall dissolve on the recipient's discharge from the institution and return home.

Effective Date: 06-26-2003; 06-30-2005



Section 5111.112 - Certification of amounts due under estate recovery program - collection.

The department of job and family services shall certify amounts due under the medicaid estate recovery program instituted under section 5111.11 of the Revised Code to the attorney general pursuant to section 131.02 of the Revised Code. The attorney general may enter into a contract with any person or government entity to collect the amounts due on behalf of the attorney general.

The attorney general, in entering into a contract under this section, shall comply with all of the requirements that must be met for the state to receive federal financial participation for the costs incurred in entering into the contract and carrying out actions under the contract. The contract may provide for the person or government entity with which the attorney general contracts to be compensated from the property recovered under the medicaid estate recovery program or may provide for another manner of compensation agreed to by the parties to the contract.

Regardless of whether the attorney general collects the amounts due under the medicaid estate recovery program or contracts with a person or government entity to collect the amounts due on behalf of the attorney general, the amounts due shall be collected in accordance with applicable requirements of federal statutes and regulations and state statutes and rules.

Effective Date: 06-30-2005; 2007 HB119 09-29-2007



Section 5111.113 - Transfer of personal needs allowance account.

(A) As used in this section:

(1) "Commissioner" means a person appointed by a probate court under division (E) of section 2113.03 of the Revised Code to act as a commissioner.

(2) "Home" has the same meaning as in section 3721.10 of the Revised Code.

(3) "Personal needs allowance account" means an account or petty cash fund that holds the money of a resident of an adult care facility or home and that the facility or home manages for the resident.

(4) "Residential facility" means a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults.

(B) Except as provided in divisions (C) and (D) of this section, the owner or operator of a home or residential facility shall transfer to the department of job and family services the money in the personal needs allowance account of a resident of the home or facility who was a recipient of the medical assistance program no earlier than sixty days but not later than ninety days after the resident dies. The home or facility shall transfer the money even though the owner or operator of the facility or home has not been issued letters testamentary or letters of administration concerning the resident's estate.

(C) If funeral or burial expenses for a resident of a home or residential facility who has died have not been paid and the only resource the resident had that could be used to pay for the expenses is the money in the resident's personal needs allowance account, or all other resources of the resident are inadequate to pay the full cost of the expenses, the money in the resident's personal needs allowance account shall be used to pay for the expenses rather than being transferred to the department of job and family services pursuant to division (B) of this section.

(D) If, not later than sixty days after a resident of a home or residential facility dies, letters testamentary or letters of administration are issued, or an application for release from administration is filed under section 2113.03 of the Revised Code, concerning the resident's estate, the owner or operator of the home or facility shall transfer the money in the resident's personal needs allowance account to the administrator, executor, commissioner, or person who filed the application for release from administration.

(E) The transfer or use of money in a resident's personal needs allowance account in accordance with division (B), (C), or (D) of this section discharges and releases the home or residential facility, and the owner or operator of the home, from any claim for the money from any source.

(F) If, sixty-one or more days after a resident of a home or residential facility dies, letters testamentary or letters of administration are issued, or an application for release from administration under section 2113.03 of the Revised Code is filed, concerning the resident's estate, the department of job and family services shall transfer the funds to the administrator, executor, commissioner, or person who filed the application, unless the department is entitled to recover the money under the medicaid estate recovery program instituted under section 5111.11 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.52,SB 124, §1, eff. 1/13/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2000; 10-01-2005; 2007 HB119 09-29-2007



Section 5111.114 - Deducting personal needs allowance from recipient's income.

As used in this section, "nursing facility" and "intermediate care facility for the mentally retarded" have the same meanings as in section 5111.20 of the Revised Code.

In determining the amount of income that a recipient of medical assistance must apply monthly toward payment of the cost of care in a nursing facility or intermediate care facility for the mentally retarded, the county department of job and family services shall deduct from the recipient's monthly income a monthly personal needs allowance in accordance with section 1902 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396a, as amended.

For a resident of a nursing facility, the monthly personal needs allowance shall be not less than forty dollars for an individual resident and not less than eighty dollars for a married couple if both spouses are residents of a nursing facility.

For a resident of an intermediate care facility for the mentally retarded, the monthly personal needs allowance shall be forty dollars unless the resident has earned income, in which case the monthly personal needs allowance shall be determined by the state department of job and family services but shall not exceed one hundred five dollars.

Effective Date: 07-01-2000; 06-30-2005



Section 5111.12 - Recovering benefits incorrectly paid.

(A) The director of job and family services shall establish rules under which county departments of job and family services may take action to recover benefits incorrectly paid on behalf of recipients of medical assistance. The rules shall provide for recovery by the following methods:

(1) Soliciting voluntary payments from recipients or from persons holding property in which a recipient has a legal or equitable interest;

(2) Obtaining a lien on property pursuant to division (B) of this section.

(B) A county department of job and family services may bring a civil action in a court of common pleas against a recipient of medical assistance for the recovery of any medical assistance benefits determined by the court to have been paid incorrectly on behalf of the recipient. All persons holding property in which the recipient has a legal or equitable interest may be joined as parties. The court may issue pre-judgment orders, including injunctive relief or attachment under Chapter 2715. of the Revised Code, for the preservation of real or personal property in which the recipient may have a legal or equitable interest. If the court determines that benefits were paid incorrectly and issues a judgment to that effect, the county department may obtain a lien upon property of the recipient in accordance with Chapter 2329. of the Revised Code.

(C) The county department of job and family services shall retain fifty per cent of the balance remaining after deduction from the recovery of the amount required to be returned to the federal government and shall pay the other fifty per cent of the balance to the department of job and family services.

(D) Recovery of medical assistance benefits incorrectly paid to a recipient may not be accomplished by reducing the amount of benefits the recipient is entitled to receive under another government assistance program.

(E) The remedies provided pursuant to this section do not affect any other remedies county departments of job and family services may have to recover benefits incorrectly paid on behalf of recipients of medical assistance.

Effective Date: 07-01-2000



Section 5111.121 - Recovering health care costs provided to child.

(A) As used in this section, "third party" has the same meaning as in section 5101.571 of the Revised Code.

(B) In addition to the authority granted under section 5101.59 of the Revised Code, the department of job and family services may, to the extent necessary to reimburse its costs, garnish the wages, salary, or other employment income of, and withhold amounts from state tax refunds to, any person to whom both of the following apply:

(1) The person is required by a court or administrative order to provide coverage of the cost of health care services to a child eligible for medical assistance under this chapter.

(2) The person has received payment from a third party for the costs of such services but has not used the payment to reimburse either the other parent or guardian of the child or the provider of the services.

(C) Claims for current and past due child support shall take priority over claims under division (B) of this section.

Effective Date: 07-01-2000



Section 5111.13 - Enrolling in group health plan.

(A) As used in this section, "cost-effective" and "group health plan" have the same meanings as in section 1906 of the "Social Security Act," 104 Stat. 1388-161 (1990), 42 U.S.C. 1396e, as amended, and any regulations adopted under that section.

(B) The department of job and family services may submit a medicaid state plan amendment to the United States secretary of health and human services

for the purpose of implementing a program pursuant to section 1906 of the "Social Security Act," 104 Stat. 1388-161 (1990), 42 U.S.C. 1396e, as amended, for the enrollment of medicaid-eligible individuals in group health plans when the department determines that enrollment is cost-effective.

(C) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5111.14 - Coordinated care through health homes.

The director of job and family services may submit to the United States secretary of health and human services an amendment to the medicaid state plan in order to implement within the medicaid program a system under which medicaid recipients with chronic conditions are provided with coordinated care through health homes, as authorized by section 1945 of the "Social Security Act," 124 Stat. 319 (2010), 42 U.S.C. 1396w-4.

The director may adopt rules under section 5111.02 of the Revised Code to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Renumbered as §5111.141 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)



Section 5111.141 - Case management of nonemergency transportation services.

The department of job and family services may require county departments of job and family services to provide case management of nonemergency transportation services provided under the medical assistance program. County departments shall provide the case management if required by the department in accordance with rules adopted by the director of job and family services.

The department shall determine, for the purposes of claiming federal reimbursement under the medical assistance program, whether it will claim expenditures for nonemergency transportation services as administrative or program expenditures.

Renumbered from § 5111.14 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5111.15 - Beneficiary of disability trust.

If a recipient of medical assistance is the beneficiary of a trust created pursuant to section 5815.28 of the Revised Code, then, notwithstanding any contrary provision of this chapter or of a rule adopted pursuant to this chapter, divisions (C) and (D) of that section shall apply in determining the assets or resources of the recipient, the recipient's estate, the settlor, or the settlor's estate and to claims arising under this chapter against the recipient, the recipient's estate, the settlor, or the settlor's estate.

Effective Date: 10-26-2001; 01-01-2007



Section 5111.151 - Eligibility determinations for cases involving medicaid programs.

(A)

(1) This section applies only to either of the following:

(a) Initial eligibility determinations for the medicaid program made by the department of job and family services pursuant to section 5101.47 of the Revised Code or by a county department of job and family services pursuant to section 5111.012 of the Revised Code;

(b) An appeal from a determination described in division (A)(1)(a) of this section pursuant to section 5101.35 of the Revised Code.

(2)

(a) Except as provided in division (A)(2)(b) of this section, this section shall not be used by a court to determine the effect of a trust on an individual's initial eligibility for the medicaid program.

(b) The prohibition in division (A)(2)(a) of this section does not apply to an appeal described in division (A)(1)(b) of this section.

(B) As used in this section:

(1) "Trust" means any arrangement in which a grantor transfers real or personal property to a trust with the intention that it be held, managed, or administered by at least one trustee for the benefit of the grantor or beneficiaries. "Trust" includes any legal instrument or device similar to a trust.

(2) "Legal instrument or device similar to a trust" includes, but is not limited to, escrow accounts, investment accounts, partnerships, contracts, and other similar arrangements that are not called trusts under state law but are similar to a trust and to which all of the following apply:

(a) The property in the trust is held, managed, retained, or administered by a trustee.

(b) The trustee has an equitable, legal, or fiduciary duty to hold, manage, retain, or administer the property for the benefit of the beneficiary.

(c) The trustee holds identifiable property for the beneficiary.

(3) "Grantor" is a person who creates a trust, including all of the following:

(a) An individual;

(b) An individual's spouse;

(c) A person, including a court or administrative body, with legal authority to act in place of or on behalf of an individual or an individual's spouse;

(d) A person, including a court or administrative body, that acts at the direction or on request of an individual or the individual's spouse.

(4) "Beneficiary" is a person or persons, including a grantor, who benefits in some way from a trust.

(5) "Trustee" is a person who manages a trust's principal and income for the benefit of the beneficiaries.

(6) "Person" has the same meaning as in section 1.59 of the Revised Code and includes an individual, corporation, business trust, estate, trust, partnership, and association.

(7) "Applicant" is an individual who applies for medicaid or the individual's spouse.

(8) "Recipient" is an individual who receives medicaid or the individual's spouse.

(9) "Revocable trust" is a trust that can be revoked by the grantor or the beneficiary, including all of the following, even if the terms of the trust state that it is irrevocable:

(a) A trust that provides that the trust can be terminated only by a court;

(b) A trust that terminates on the happening of an event, but only if the event occurs at the direction or control of the grantor, beneficiary, or trustee.

(10) "Irrevocable trust" is a trust that cannot be revoked by the grantor or terminated by a court and that terminates only on the occurrence of an event outside of the control or direction of the beneficiary or grantor.

(11) "Payment" is any disbursal from the principal or income of the trust, including actual cash, noncash or property disbursements, or the right to use and occupy real property.

(12) "Payments to or for the benefit of the applicant or recipient" is a payment to any person resulting in a direct or indirect benefit to the applicant or recipient.

(13) "Testamentary trust" is a trust that is established by a will and does not take effect until after the death of the person who created the trust.

(C)

(1) If an applicant or recipient is a beneficiary of a trust, the county department of job and family services shall determine what type of trust it is and shall treat the trust in accordance with the appropriate provisions of this section and rules adopted by the department of job and family services governing trusts. The county department of job and family services may determine that the trust or portion of the trust:

(a) Is a resource available to the applicant or recipient;

(b) Contains income available to the applicant or recipient;

(c) Constitutes both items described in divisions (C)(1)(a) and (b) of this section;

(d) Is neither an item described in division (C)(1)(a) nor (C)(1)(b) of this section.

(2) Except as provided in division (F) of this section, a trust or portion of a trust that is a resource available to the applicant or recipient or contains income available to the applicant or recipient shall be counted for purposes of determining medicaid eligibility.

(D)

(1) A trust or legal instrument or device similar to a trust shall be considered a medicaid qualifying trust if all of the following apply:

(a) The trust was established on or prior to August 10, 1993.

(b) The trust was not established by a will.

(c) The trust was established by an applicant or recipient.

(d) The applicant or recipient is or may become the beneficiary of all or part of the trust.

(e) Payment from the trust is determined by one or more trustees who are permitted to exercise any discretion with respect to the distribution to the applicant or recipient.

(2) If a trust meets the requirement of division (D)(1) of this section, the amount of the trust that is considered by the county department of job and family services to be a resource available to the applicant or recipient shall be the maximum amount of payments permitted under the terms of the trust to be distributed to the applicant or recipient, assuming the full exercise of discretion by the trustee or trustees. The maximum amount shall include only amounts that are permitted to be distributed but are not distributed from either the income or principal of the trust.

(3) Amounts that are actually distributed from a medicaid qualifying trust to a beneficiary for any purpose shall be treated in accordance with rules adopted by the department of job and family services governing income.

(4) Availability of a medicaid qualifying trust shall be considered without regard to any of the following:

(a) Whether or not the trust is irrevocable or was established for purposes other than to enable a grantor to qualify for medicaid, medical assistance for covered families and children, or as a qualified medicare beneficiary, specified low-income medicare beneficiary, qualifying individual-1, or qualifying individual-2;

(b) Whether or not the trustee actually exercises discretion.

(5) If any real or personal property is transferred to a medicaid qualifying trust that is not distributable to the applicant or recipient, the transfer shall be considered an improper disposition of assets and shall be subject to section 5111.0116 of the Revised Code and rules to implement that section adopted under section 5111.011 of the Revised Code.

(6) The baseline date for the look-back period for disposition of assets involving a medicaid qualifying trust shall be the date on which the applicant or recipient is both institutionalized and first applies for medicaid.

(E)

(1) A trust or legal instrument or device similar to a trust shall be considered a self-settled trust if all of the following apply:

(a) The trust was established on or after August 11, 1993.

(b) The trust was not established by a will.

(c) The trust was established by an applicant or recipient, spouse of an applicant or recipient, or a person, including a court or administrative body, with legal authority to act in place of or on behalf of an applicant, recipient, or spouse, or acting at the direction or on request of an applicant, recipient, or spouse.

(2) A trust that meets the requirements of division (E)(1) of this section and is a revocable trust shall be treated by the county department of job and family services as follows:

(a) The corpus of the trust shall be considered a resource available to the applicant or recipient.

(b) Payments from the trust to or for the benefit of the applicant or recipient shall be considered unearned income of the applicant or recipient.

(c) Any other payments from the trust shall be considered an improper disposition of assets and shall be subject to section 5111.0116 of the Revised Code and rules to implement that section adopted under section 5111.011 of the Revised Code.

(3) A trust that meets the requirements of division (E)(1) of this section and is an irrevocable trust shall be treated by the county department of job and family services as follows:

(a) If there are any circumstances under which payment from the trust could be made to or for the benefit of the applicant or recipient, including a payment that can be made only in the future, the portion from which payments could be made shall be considered a resource available to the applicant or recipient. The county department of job and family services shall not take into account when payments can be made.

(b) Any payment that is actually made to or for the benefit of the applicant or recipient from either the corpus or income shall be considered unearned income.

(c) If a payment is made to someone other than to the applicant or recipient and the payment is not for the benefit of the applicant or recipient, the payment shall be considered an improper disposition of assets and shall be subject to section 5111.0116 of the Revised Code and rules to implement that section adopted under section 5111.011 of the Revised Code.

(d) The date of the disposition shall be the later of the date of establishment of the trust or the date of the occurrence of the event.

(e) When determining the value of the disposed asset under this provision, the value of the trust shall be its value on the date payment to the applicant or recipient was foreclosed.

(f) Any income earned or other resources added subsequent to the foreclosure date shall be added to the total value of the trust.

(g) Any payments to or for the benefit of the applicant or recipient after the foreclosure date but prior to the application date shall be subtracted from the total value. Any other payments shall not be subtracted from the value.

(h) Any addition of assets after the foreclosure date shall be considered a separate disposition.

(4) If a trust is funded with assets of another person or persons in addition to assets of the applicant or recipient, the applicable provisions of this section and rules adopted by the department of job and family services governing trusts shall apply only to the portion of the trust attributable to the applicant or recipient.

(5) The availability of a self-settled trust shall be considered without regard to any of the following:

(a) The purpose for which the trust is established;

(b) Whether the trustees have exercised or may exercise discretion under the trust;

(c) Any restrictions on when or whether distributions may be made from the trust;

(d) Any restrictions on the use of distributions from the trust.

(6) The baseline date for the look-back period for dispositions of assets involving a self-settled trust shall be the date on which the applicant or recipient is both institutionalized and first applies for medicaid.

(F) The principal or income from any of the following shall not be a resource available to the applicant or recipient:

(1)

(a) A special needs trust that meets all of the following requirements:

(i) The trust contains assets of an applicant or recipient under sixty-five years of age and may contain the assets of other individuals.

(ii) The applicant or recipient is disabled as defined in rules adopted by the department of job and family services.

(iii) The trust is established for the benefit of the applicant or recipient by a parent, grandparent, legal guardian, or a court.

(iv) The trust requires that on the death of the applicant or recipient the state will receive all amounts remaining in the trust up to an amount equal to the total amount of medicaid paid on behalf of the applicant or recipient.

(b) If a special needs trust meets the requirements of division (F)(1)(a) of this section and has been established for a disabled applicant or recipient under sixty-five years of age, the exemption for the trust granted pursuant to division (F) of this section shall continue after the disabled applicant or recipient becomes sixty-five years of age if the applicant or recipient continues to be disabled as defined in rules adopted by the department of job and family services. Except for income earned by the trust, the grantor shall not add to or otherwise augment the trust after the applicant or recipient attains sixty-five years of age. An addition or augmentation of the trust by the applicant or recipient with the applicant's own assets after the applicant or recipient attains sixty-five years of age shall be treated as an improper disposition of assets.

(c) Cash distributions to the applicant or recipient shall be counted as unearned income. All other distributions from the trust shall be treated as provided in rules adopted by the department of job and family services governing in-kind income.

(d) Transfers of assets to a special needs trust shall not be treated as an improper transfer of resources. An asset held prior to the transfer to the trust shall be considered as a resource available to the applicant or recipient, income available to the applicant or recipient, or both a resource and income available to the individual.

(2)

(a) A qualifying income trust that meets all of the following requirements:

(i) The trust is composed only of pension, social security, and other income to the applicant or recipient, including accumulated interest in the trust.

(ii) The income is received by the individual and the right to receive the income is not assigned or transferred to the trust.

(iii) The trust requires that on the death of the applicant or recipient the state will receive all amounts remaining in the trust up to an amount equal to the total amount of medicaid paid on behalf of the applicant or recipient.

(b) No resources shall be used to establish or augment the trust.

(c) If an applicant or recipient has irrevocably transferred or assigned the applicant's or recipient's right to receive income to the trust, the trust shall not be considered a qualifying income trust by the county department of job and family services.

(d) Income placed in a qualifying income trust shall not be counted in determining an applicant's or recipient's eligibility for medicaid. The recipient of the funds may place any income directly into a qualifying income trust without those funds adversely affecting the applicant's or recipient's eligibility for medicaid. Income generated by the trust that remains in the trust shall not be considered as income to the applicant or recipient.

(e) All income placed in a qualifying income trust shall be combined with any income available to the individual that is not placed in the trust to arrive at a base income figure to be used for spend down calculations.

(f) The base income figure shall be used for post-eligibility deductions, including personal needs allowance, monthly income allowance, family allowance, and medical expenses not subject to third party payment. Any income remaining shall be used toward payment of patient liability. Payments made from a qualifying income trust shall not be combined with the base income figure for post-eligibility calculations.

(g) The base income figure shall be used when determining the spend down budget for the applicant or recipient. Any income remaining after allowable deductions are permitted as provided under rules adopted by the department of job and family services shall be considered the applicant's or recipient's spend down liability.

(3)

(a) A pooled trust that meets all of the following requirements:

(i) The trust contains the assets of the applicant or recipient of any age who is disabled as defined in rules adopted by the department of job and family services.

(ii) The trust is established and managed by a nonprofit organization.

(iii) A separate account is maintained for each beneficiary of the trust but, for purposes of investment and management of funds, the trust pools the funds in these accounts.

(iv) Accounts in the trust are established by the applicant or recipient, the applicant's or recipient's parent, grandparent, or legal guardian, or a court solely for the benefit of individuals who are disabled.

(v) The trust requires that, to the extent that any amounts remaining in the beneficiary's account on the death of the beneficiary are not retained by the trust, the trust pay to the state the amounts remaining in the trust up to an amount equal to the total amount of medicaid paid on behalf of the beneficiary.

(b) Cash distributions to the applicant or recipient shall be counted as unearned income. All other distributions from the trust shall be treated as provided in rules adopted by the department of job and family services governing in-kind income.

(c) Transfers of assets to a pooled trust shall not be treated as an improper disposition of assets. An asset held prior to the transfer to the trust shall be considered as a resource available to the applicant or recipient, income available to the applicant or recipient, or both a resource and income available to the applicant or recipient.

(4) A supplemental services trust that meets the requirements of section 5815.28 of the Revised Code and to which all of the following apply:

(a) A person may establish a supplemental services trust pursuant to section 5815.28 of the Revised Code only for another person who is eligible to receive services through one of the following agencies:

(i) The department of developmental disabilities;

(ii) A county board of developmental disabilities;

(iii) The department of mental health;

(iv) A board of alcohol, drug addiction, and mental health services.

(b) A county department of job and family services shall not determine eligibility for another agency's program. An applicant or recipient shall do one of the following:

(i) Provide documentation from one of the agencies listed in division (F)(4)(a) of this section that establishes that the applicant or recipient was determined to be eligible for services from the agency at the time of the creation of the trust;

(ii) Provide an order from a court of competent jurisdiction that states that the applicant or recipient was eligible for services from one of the agencies listed in division (F)(4)(a) of this section at the time of the creation of the trust.

(c) At the time the trust is created, the trust principal does not exceed the maximum amount permitted. The maximum amount permitted in calendar year 2006 is two hundred twenty-two thousand dollars. Each year thereafter, the maximum amount permitted is the prior year's amount plus two thousand dollars.

(d) A county department of job and family services shall review the trust to determine whether it complies with the provisions of section 5815.28 of the Revised Code.

(e) Payments from supplemental services trusts shall be exempt as long as the payments are for supplemental services as defined in rules adopted by the department of job and family services. All supplemental services shall be purchased by the trustee and shall not be purchased through direct cash payments to the beneficiary.

(f) If a trust is represented as a supplemental services trust and a county department of job and family services determines that the trust does not meet the requirements provided in division (F)(4) of this section and section 5815.28 of the Revised Code, the county department of job and family services shall not consider it an exempt trust.

(G)

(1) A trust or legal instrument or device similar to a trust shall be considered a trust established by an individual for the benefit of the applicant or recipient if all of the following apply:

(a) The trust is created by a person other than the applicant or recipient.

(b) The trust names the applicant or recipient as a beneficiary.

(c) The trust is funded with assets or property in which the applicant or recipient has never held an ownership interest prior to the establishment of the trust.

(2) Any portion of a trust that meets the requirements of division (G)(1) of this section shall be a resource available to the applicant or recipient only if the trust permits the trustee to expend principal, corpus, or assets of the trust for the applicant's or recipient's medical care, care, comfort, maintenance, health, welfare, general well being, or any combination of these purposes.

(3) A trust that meets the requirements of division (G)(1) of this section shall be considered a resource available to the applicant or recipient even if the trust contains any of the following types of provisions:

(a) A provision that prohibits the trustee from making payments that would supplant or replace medicaid or other public assistance;

(b) A provision that prohibits the trustee from making payments that would impact or have an effect on the applicant's or recipient's right, ability, or opportunity to receive medicaid or other public assistance;

(c) A provision that attempts to prevent the trust or its corpus or principal from being a resource available to the applicant or recipient.

(4) A trust that meets the requirements of division (G)(1) of this section shall not be counted as a resource available to the applicant or recipient if at least one of the following circumstances applies:

(a) If a trust contains a clear statement requiring the trustee to preserve a portion of the trust for another beneficiary or remainderman, that portion of the trust shall not be counted as a resource available to the applicant or recipient. Terms of a trust that grant discretion to preserve a portion of the trust shall not qualify as a clear statement requiring the trustee to preserve a portion of the trust.

(b) If a trust contains a clear statement requiring the trustee to use a portion of the trust for a purpose other than medical care, care, comfort, maintenance, welfare, or general well being of the applicant or recipient, that portion of the trust shall not be counted as a resource available to the applicant or recipient. Terms of a trust that grant discretion to limit the use of a portion of the trust shall not qualify as a clear statement requiring the trustee to use a portion of the trust for a particular purpose.

(c) If a trust contains a clear statement limiting the trustee to making fixed periodic payments, the trust shall not be counted as a resource available to the applicant or recipient and payments shall be treated in accordance with rules adopted by the department of job and family services governing income. Terms of a trust that grant discretion to limit payments shall not qualify as a clear statement requiring the trustee to make fixed periodic payments.

(d) If a trust contains a clear statement that requires the trustee to terminate the trust if it is counted as a resource available to the applicant or recipient, the trust shall not be counted as such. Terms of a trust that grant discretion to terminate the trust do not qualify as a clear statement requiring the trustee to terminate the trust.

(e) If a person obtains a judgment from a court of competent jurisdiction that expressly prevents the trustee from using part or all of the trust for the medical care, care, comfort, maintenance, welfare, or general well being of the applicant or recipient, the trust or that portion of the trust subject to the court order shall not be counted as a resource available to the applicant or recipient.

(f) If a trust is specifically exempt from being counted as a resource available to the applicant or recipient by a provision of the Revised Code, rules, or federal law, the trust shall not be counted as such.

(g) If an applicant or recipient presents a final judgment from a court demonstrating that the applicant or recipient was unsuccessful in a civil action against the trustee to compel payments from the trust, the trust shall not be counted as a resource available to the applicant or recipient.

(h) If an applicant or recipient presents a final judgment from a court demonstrating that in a civil action against the trustee the applicant or recipient was only able to compel limited or periodic payments, the trust shall not be counted as a resource available to the applicant or recipient and payments shall be treated in accordance with rules adopted by the department of job and family services governing income.

(i) If an applicant or recipient provides written documentation showing that the cost of a civil action brought to compel payments from the trust would be cost prohibitive, the trust shall not be counted as a resource available to the applicant or recipient.

(5) Any actual payments to the applicant or recipient from a trust that meet the requirements of division (G)(1) of this section, including trusts that are not counted as a resource available to the applicant or recipient, shall be treated as provided in rules adopted by the department of job and family services governing income. Payments to any person other than the applicant or recipient shall not be considered income to the applicant or recipient. Payments from the trust to a person other than the applicant or recipient shall not be considered an improper disposition of assets.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-09-2004; 06-30-2006; 01-01-2007



Section 5111.16 - Care management system.

(A) As part of the medicaid program, the department of job and family services shall establish a care management system. The department shall submit, if necessary, applications to the United States department of health and human services for waivers of federal medicaid requirements that would otherwise be violated in the implementation of the system.

(B) The department shall implement the care management system in some or all counties and shall designate the medicaid recipients who are required or permitted to participate in the system. In the department's implementation of the system and designation of participants, all of the following apply:

(1) In the case of individuals who receive medicaid on the basis of being included in the category identified by the department as covered families and children, the department shall implement the care management system in all counties. All individuals included in the category shall be designated for participation, except for individuals included in one or more of the medicaid recipient groups specified in 42 C.F.R. 438.50(d). The department shall ensure that all participants are enrolled in health insuring corporations under contract with the department pursuant to section 5111.17 of the Revised Code.

(2) In the case of individuals who receive medicaid on the basis of being aged, blind, or disabled, as specified in division (C)(2) of section 5111.01 of the Revised Code, the department shall implement the care management system in all counties. Except as provided in division (C) of this section, all individuals included in the category shall be designated for participation. The department shall ensure that all participants are enrolled in health insuring corporations under contract with the department pursuant to section 5111.17 of the Revised Code.

(3) Alcohol, drug addiction, and mental health services covered by medicaid shall not be included in any component of the care management system when the nonfederal share of the cost of those services is provided by a board of alcohol, drug addiction, and mental health services or a state agency other than the department of job and family services, but the recipients of those services may otherwise be designated for participation in the system.

(C)

(1) In designating participants who receive medicaid on the basis of being aged, blind, or disabled, the department shall not include any of the following, except as provided under division (C)(2) of this section:

(a) Individuals who are under twenty-one years of age;

(b) Individuals who are institutionalized;

(c) Individuals who become eligible for medicaid by spending down their income or resources to a level that meets the medicaid program's financial eligibility requirements;

(d) Individuals who are dually eligible under the medicaid program and the medicare program established under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as amended;

(e) Individuals to the extent that they are receiving medicaid services through a medicaid waiver component, as defined in section 5111.85 of the Revised Code.

(2) If any necessary waiver of federal medicaid requirements is granted, the department may designate any of the following individuals who receive medicaid on the basis of being aged, blind, or disabled as individuals who are permitted or required to participate in the care management system:

(a) Individuals who are under twenty-one years of age;

(b) Individuals who reside in a nursing facility, as defined in section 5111.20 of the Revised Code;

(c) Individuals who, as an alternative to receiving nursing facility services, are participating in a home and community-based services medicaid waiver component, as defined in section 5111.85 of the Revised Code;

(d) Individuals who are dually eligible under the medicaid program and the medicare program.

(D) Subject to division (B) of this section, the department may do both of the following under the care management system:

(1) Require or permit participants in the system to obtain health care services from providers designated by the department;

(2) Require or permit participants in the system to obtain health care services through managed care organizations under contract with the department pursuant to section 5111.17 of the Revised Code.

(E)

(1) The department shall prepare an annual report on the care management system. The report shall address the department's ability to implement the system, including all of the following components:

(a) The required designation of participants included in the category identified by the department as covered families and children;

(b) The required designation of participants included in the aged, blind, or disabled category of medicaid recipients;

(c) The use of any programs for enhanced care management.

(2) The department shall submit each annual report to the general assembly. The first report shall be submitted not later than October 1, 2007.

(F) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005



Section 5111.161 - Recognition of pediatric accountable care organizations.

(A) As used in this section:

(1) "Children's care network" means any of the following:

(a) A children's hospital;

(b) A group of children's hospitals;

(c) A group of pediatric physicians .

(2) "Children's hospital" has the same meaning as in section 2151.86 of the Revised Code.

(B) If the department of job and family services includes in the care management system, pursuant to section 5111.16 of the Revised Code, individuals under twenty-one years of age included in the category of individuals who receive medicaid on the basis of being aged, blind, or disabled, as specified in division (C)(2) of section 5111.01 of the Revised Code, the department shall develop a system to recognize entities as pediatric accountable care organizations. The purpose of the recognition system shall be to meet the complex medical and behavioral needs of disabled children through new approaches to care coordination. The department shall implement the recognition system not later than July 1, 2012.

An entity recognized by the department as a pediatric accountable care organization may develop innovative partnerships between relevant groups and may contract directly or subcontract with the state to provide services to the medicaid recipients under twenty-one years of age described in this division who are permitted or required to participate in the care management system.

(C)

(1) To be recognized by the department as a pediatric accountable care organization, an entity shall meet the standards established in rules adopted under this section. Unless required by sections 2706 and 3022 of the "Patient Protection and Affordable Care Act," 124 Stat. 325 (2010) and Title XVIII of the "Social Security Act," 124 Stat. 395 (2010), 42 U.S.C. 1395jjj, the regulations adopted pursuant to those sections, and the laws of this state, the department shall not require that an entity be a health insuring corporation as a condition of receiving the department's recognition.

(2) Any of the following entities may receive the department's recognition, if the standards for recognition have been met:

(a) A children's care network;

(b) A children's care network that may include one or more other entities, including, but not limited to, health insuring corporations or other managed care organizations;

(c) Any other entity the department determines is qualified.

(D) The department shall consult with all of the following in adopting rules under division (E) of this section necessary for an entity to be recognized by the department as a pediatric accountable care organization:

(1) The superintendent of insurance;

(2) Children's hospitals;

(3) Managed care organizations under contract pursuant to section 5111.17 of the Revised Code;

(4) Any other relevant entities, as determined necessary by the department, with interests in pediatric accountable care organizations.

(E) The department shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section. In adopting the rules, the department shall do all of the following:

(1) Establish application procedures to be followed by an entity seeking recognition as a pediatric accountable care organization;

(2) Ensure that the standards for recognition as a pediatric accountable care organization are the same as and do not conflict with those specified in sections 2706 and 3022 of the "Patient Protection and Affordable Care Act," 124 Stat. 325 (2010) and Title XVIII of the "Social Security Act," 124 Stat. 395 (2010), 42 U.S.C. 1395jjj or the regulations adopted pursuant to those sections;

(3) Establish requirements regarding the access to pediatric specialty care provided through or by a pediatric accountable care organization;

(4) Establish accountability and financial requirements for an entity recognized as a pediatric accountable care organization;

(5) Establish quality improvement initiatives consistent with any state medicaid quality plan established by the department;

(6) Establish transparency and consumer protection requirements for an entity recognized as a pediatric accountable care organization;

(7) Establish a process for sharing data.

(F) This section does not limit the authority of the department of insurance to regulate the business of insurance in this state.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2007 HB119 09-29-2007



Section 5111.162 - Reference by managed care organization to noncontracting participant.

(A) As used in this section:

(1) "Emergency services" has the same meaning as in section 1932(b)(2) of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396u - 2(b) (2 ), as amended.

(2) "Medicaid managed care organization" means a managed care organization that has entered into a contract with the department of job and family services pursuant to section 5111.17 of the Revised Code.

(B) Except as provided in division (C) of this section, when a participant in the care management system established under section 5111.16 of the Revised Code is enrolled in a medicaid managed care organization and the organization refers the participant to receive services, other than emergency services provided on or after January 1, 2007, at a hospital that participates in the medicaid program but is not under contract with the organization, the hospital shall provide the service for which the referral was made and shall accept from the organization, as payment in full, the amount derived from the reimbursement rate used by the department to reimburse other hospitals of the same type for providing the same service to a medicaid recipient who is not enrolled in a medicaid managed care organization.

(C) A hospital is not subject to division (B) of this section if all of the following are the case:

(1) The hospital is located in a county in which participants in the care management system are required before January 1, 2006, to be enrolled in a medicaid managed care organization that is a health insuring corporation;

(2) The hospital has entered into a contract before January 1, 2006, with at least one health insuring corporation serving the participants specified in division (C)(1) of this section;

(3) The hospital remains under contract with at least one health insuring corporation serving participants in the care management system who are required to be enrolled in a health insuring corporation.

(D) The director of job and family services shall adopt rules specifying the circumstances under which a medicaid managed care organization is permitted to refer a participant in the care management system to a hospital that is not under contract with the organization. The director may adopt any other rules necessary to implement this section. All rules adopted under this section shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-30-2005; 06-30-2006



Section 5111.163 - Payment of nonsystem provider for emergency services.

(A) As used in this section:

(1) "Emergency services" has the same meaning as in section 1932(b)(2) of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396u - 2(b) (2 ), as amended.

(2) "Medicaid managed care organization" has the same meaning as in section 5111.162 of the Revised Code.

(3) "Provider" means any person, institution, or entity that furnishes emergency services to a medicaid recipient enrolled in a medicaid managed care organization, regardless of whether the person, institution, or entity has a provider agreement with the department of job and family services pursuant to Title XIX of the "Social Security Act."

(B) When a participant in the care management system established under section 5111.16 of the Revised Code is enrolled in a medicaid managed care organization and receives emergency services on or after January 1, 2007, from a provider that is not under contract with the organization, the provider shall accept from the organization, as payment in full, not more than the amounts (less any payments for indirect costs of medical education and direct costs of graduate medical education) that the provider could collect if the participant received medicaid other than through enrollment in a managed care organization.

Effective Date: 06-30-2006; 2007 HB119 09-29-2007



Section 5111.17 - Managed care system.

(A) The department of job and family services may enter into contracts with managed care organizations, including health insuring corporations, under which the organizations are authorized to provide, or arrange for the provision of, health care services to medical assistance recipients who are required or permitted to obtain health care services through managed care organizations as part of the care management system established under section 5111.16 of the Revised Code.

(B) The department or its actuary shall base the hospital inpatient capital payment portion of the payment made to managed care organizations on data for services provided to all recipients enrolled in managed care organizations with which the department contracts, as reported by hospitals on relevant cost reports submitted pursuant to rules adopted under this section.

(C) The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

(D) The department of job and family services shall allow a managed care organization to use providers to render care upon completion of the managed care organization's credentialing process.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007; 2008 HB125 06-25-2008



Section 5111.171 - Financial incentive awards.

The department of job and family services may provide financial incentive awards to managed care organizations under contract with the department pursuant to section 5111.17 of the Revised Code that meet or exceed performance standards specified in provider agreements or rules adopted by the department. The department may specify in a contract with a managed care organization the amounts of financial incentive awards, methodology for distributing awards, types of awards, and standards for administration by the department.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-26-2003



Section 5111.172 - Requiring coverage of prescription drugs for medicaid recipients.

(A) When contracting under section 5111.17 of the Revised Code with a managed care organization that is a health insuring corporation, the department of job and family services shall require the health insuring corporation to provide coverage of prescription drugs for medicaid recipients enrolled in the health insuring corporation. In providing the required coverage, the health insuring corporation may, subject to the department's approval and the limitations specified in division (B) of this section, use strategies for the management of drug utilization.

(B) The department shall not permit a health insuring corporation to impose a prior authorization requirement in the case of a drug to which all of the following apply:

(1) The drug is an antidepressant or antipsychotic.

(2) The drug is administered or dispensed in a standard tablet or capsule form, except that in the case of an antipsychotic, the drug also may be administered or dispensed in a long-acting injectable form.

(3) The drug is prescribed by either of the following:

(a) A physician whom the health insuring corporation, pursuant to division (C) of section 5111.17 of the Revised Code, has credentialed to provide care as a psychiatrist;

(b) A psychiatrist practicing at a community mental health agency certified by the department of mental health under section 5119.611 of the Revised Code.

(4) The drug is prescribed for a use that is indicated on the drug's labeling, as approved by the federal food and drug administration.

(C) As used in this division, "controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

The department shall permit a health insuring corporation to develop and implement a pharmacy utilization management program under which prior authorization through the program is established as a condition of obtaining a controlled substance pursuant to a prescription.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Effective Date: 06-26-2003; 2007 HB119 09-29-2007



Section 5111.173 - Appointment of temporary manager.

The department of job and family services shall appoint a temporary manager for a managed care organization under contract with the department pursuant to section 5111.17 of the Revised Code if the department determines that the managed care organization has repeatedly failed to meet substantive requirements specified in section 1903(m) of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396b(m), as amended; section 1932 of the Social Security Act, 42 U.S.C. 1396u-2, as amended; or 42 C.F.R. 438 Part I. The appointment of a temporary manager does not preclude the department from imposing other sanctions available to the department against the managed care organization.

The managed care organization shall pay all costs of having the temporary manager perform the temporary manager's duties, including all costs the temporary manager incurs in performing those duties. If the temporary manager incurs costs or liabilities on behalf of the managed care organization, the managed care organization shall pay those costs and be responsible for those liabilities.

The appointment of a temporary manager is not subject to Chapter 119. of the Revised Code, but the managed care organization may request a reconsideration of the appointment. Reconsiderations shall be requested and conducted in accordance with rules the director of job and family services shall adopt in accordance with Chapter 119. of the Revised Code.

The appointment of a temporary manager does not cause the managed care organization to lose the right to appeal, in accordance with Chapter 119. of the Revised Code, any proposed termination or any decision not to renew the managed care organization's medicaid provider agreement or the right to initiate the sale of the managed care organization or its assets.

In addition to the rules required to be adopted under this section, the director may adopt any other rules necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-26-2003



Section 5111.174 - Disenrolling some or all medicaid recipients enrolled in managed care organization under contract.

The department of job and family services may disenroll some or all medicaid recipients enrolled in a managed care organization under contract with the department pursuant to section 5111.17 of the Revised Code if the department proposes to terminate or not to renew the contract and determines that the recipients' access to medically necessary services is jeopardized by the proposal to terminate or not to renew the contract. The disenrollment is not subject to Chapter 119. of the Revised Code, but the managed care organization may request a reconsideration of the disenrollment. Reconsiderations shall be requested and conducted in accordance with rules the director of job and family services shall adopt in accordance with Chapter 119. of the Revised Code. The request for, or conduct of, a reconsideration regarding a proposed disenrollment shall not delay the disenrollment.

In addition to the rules required to be adopted under this section, the director may adopt any other rules necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 06-26-2003



Section 5111.175 - Records for determining costs.

For the purpose of determining the amount the department of job and family services pays hospitals under section 5112.08 of the Revised Code and the amount of disproportionate share hospital payments paid by the medicare program established under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396n, as amended, a managed care organization under contract with the department pursuant to section 5111.17 of the Revised Code authorizing the organization to provide, or arrange for the provision of, hospital services to medicaid recipients shall keep detailed records for each hospital with which it contracts about the cost to the hospital of providing the services, payments made by the organization to the hospital for the services, utilization of hospital services by medicaid recipients enrolled in the organization, and other utilization data required by the department.

Effective Date: 06-26-2003



Section 5111.176 - Medicaid health insuring corporation franchise permit fee - managed care assessment fund.

(A) As used in this section:

(1) "Medicaid health insuring corporation" means a health insuring corporation that holds a certificate of authority under Chapter 1751. of the Revised Code and has entered into a contract with the department of job and family services pursuant to section 5111.17 of the Revised Code.

(2) "Managed care premium" means any premium payment, capitation payment, or other payment a medicaid health insuring corporation receives for providing, or arranging for the provision of, health care services to its members or enrollees residing in this state.

(B) Except as provided in division (C) of this section, all of the following apply:

(1) Each medicaid health insuring corporation shall pay to the department of job and family services a franchise permit fee for the period December 1, 2005, through December 31, 2005, and each calendar quarter occurring between January 1, 2006, and September 30, 2009.

(2) The fee to be paid is an amount that is equal to a percentage of the managed care premiums the medicaid health insuring corporation received in the period December 1, 2005, through December 31, 2005, and in the subsequent quarter to which the fee applies, excluding the amount of any managed care premiums the corporation returned or refunded to enrollees, members, or premium payers during the period December 1, 2005, through December 31, 2005, or the subsequent quarter to which the fee applies.

(3) The percentage to be used in calculating the fee shall be four and one-half per cent, unless the department adopts rules under division (L) of this section decreasing the percentage below four and one-half per cent or increasing the percentage to not more than six per cent.

(C) The department shall reduce the franchise permit fee imposed under this section or terminate its collection of the fee if the department determines either of the following:

(1) That the reduction or termination is required to comply with federal statutes or regulations;

(2) That the fee does not qualify as a state share of medicaid expenditures eligible for federal financial participation.

(D) The franchise permit fee shall be paid on or before the thirtieth day following the end of the period December 1, 2005, through December 31, 2005, or the calendar quarter to which the fee applies. At the time the fee is submitted, the medicaid health insuring corporation shall file with the department a report on a form prescribed by the department. The corporation shall provide on the form all information required by the department and shall include with the form any necessary supporting documentation.

(E) The department may audit the records of any medicaid health insuring corporation to determine whether the corporation is in compliance with this section. The department may audit the records that pertain to the period December 1, 2005, through December 31, 2005, or a particular calendar quarter, at any time during the five years following the date the franchise permit fee payment for that period or quarter was due.

(F)

(1) A medicaid health insuring corporation that does not pay the franchise permit fee in full by the date the payment is due is subject to any or all of the following:

(a) A monetary penalty in the amount of five hundred dollars for each day any part of the fee remains unpaid, except that the penalty shall not exceed an amount equal to five per cent of the total fee that was due;

(b) Withholdings from future managed care premiums pursuant to division (G) of this section;

(c) Termination of the corporation's medicaid provider agreement pursuant to division (H) of this section.

(2) Penalties imposed under division (F)(1)(a) of this section are in addition to and not in lieu of the franchise permit fee.

(G) If a medicaid health insuring corporation fails to pay the full amount of its franchise permit fee when due, or the full amount of a penalty imposed under division (F)(1)(a) of this section, the department may withhold an amount equal to the remaining amount due from any future managed care premiums to be paid to the corporation under the medicaid program. The department may withhold amounts under this division without providing notice to the corporation. The amounts may be withheld until the amount due has been paid.

(H) The department may commence actions to terminate a medicaid health insuring corporation's medicaid provider agreement, and may terminate the agreement subject to division (I) of this section, if the corporation does any of the following:

(1) Fails to pay its franchise permit fee or fails to pay the fee promptly;

(2) Fails to pay a penalty imposed under division (F)(1)(a) of this section or fails to pay the penalty promptly;

(3) Fails to cooperate with an audit conducted under division (E) of this section.

(I) At the request of a medicaid health insuring corporation, the department shall grant the corporation a hearing in accordance with Chapter 119. of the Revised Code, if either of the following is the case:

(1) The department has determined that the corporation owes an additional franchise permit fee or penalty as the result of an audit conducted under division (E) of this section.

(2) The department is proposing to terminate the corporation's medicaid provider agreement and the provisions of section 5111.06 of the Revised Code requiring an adjudication in accordance with Chapter 119. of the Revised Code are applicable.

(J)

(1) At the request of a medicaid corporation, the department shall grant the corporation a reconsideration of any issue that arises out of the provisions of this section and is not subject to division (I) of this section. The department's decision at the conclusion of the reconsideration is not subject to appeal under Chapter 119. of the Revised Code or any other provision of the Revised Code.

(2) In conducting a reconsideration, the department shall do at least the following:

(a) Specify the time frames within which a corporation must act in order to exercise its opportunity for a reconsideration;

(b) Permit the corporation to present written arguments or other materials that support the corporation's position.

(K) There is hereby created in the state treasury the managed care assessment fund. Money collected from the franchise permit fees and penalties imposed under this section shall be credited to the fund. The department shall use the money in the fund to pay for medicaid services, the department's administrative costs, and contracts with medicaid health insuring corporations.

(L) The director of job and family services may adopt rules to implement and administer this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 11-22-2005



Section 5111.177 - Health insuring corporation contract to provide grievance process.

When contracting under section 5111.17 of the Revised Code with a health insuring corporation that holds a certificate of authority under Chapter 1751. of the Revised Code, the department of job and family services shall require the health insuring corporation to provide a grievance process for medicaid recipients in accordance with 42 C.F.R. 438, subpart F.

Effective Date: 09-29-2005



Section 5111.178 - Application for federal medicaid requirements waiver.

(A) The director of job and family services shall determine whether a waiver of federal medicaid requirements is necessary to fulfill the requirements of section 3901.3814 of the Revised Code. If the director determines a waiver is necessary, the department of job and family services shall apply to the United States secretary of health and human services for the waiver.

(B)

(1) If the director determines that section 3901.3814 of the Revised Code can be implemented without a waiver or a waiver is granted, the department shall notify the department of insurance that the section can be implemented. Implementation of the section shall be effective eighteen months after the notice is sent.

(2) At the time the notice is given under division (B)(1) of this section, the department shall also give notice to each health insuring corporation that provides coverage to medicaid recipients. The notice shall inform the corporation that sections 3901.38 and 3901.381 to 3901.3814 of the Revised Code apply to claims for services rendered to recipients on the date determined under division (B)(1) of this section, instead of the prompt payment requirements of 42 C.F.R. 447.46. That date shall be specified in the notice.

Effective Date: 06-30-2006



Section 5111.179 - Contracts with managed care organizations; Implementation of coordinated services program for medicaid recipients who abuse prescription drugs.

Each contract the department of job and family services enters into with a managed care organization under section 5111.17 of the Revised Code shall require the managed care organization to implement a coordinated services program for medicaid recipients enrolled in the organization who are found to have obtained prescription drugs under the medicaid program at a frequency or in an amount that is not medically necessary. The program shall be implemented in a manner that is consistent with section 1915(a)(2) of the "Social Security Act," 95 Stat. 810 (1981), 42 U.S.C. 1396n(a)(2), as amended, and 42 C.F.R. 431.54(e).

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Related Legislative Provision: See 129th General AssemblyFile No.19,HB 93, §6



Section 5111.1710 - Security agreements for managed care organization's use of drug database.

Each contract the department of job and family services enters into with a managed care organization under section 5111.17 of the Revised Code shall require the managed care organization to enter into a data security agreement with the state board of pharmacy governing the managed care organization's use of the board's drug database established and maintained under section 4729.75 of the Revised Code.

This section does not apply if the board no longer maintains the drug database.

Added by 129th General AssemblyFile No.19,HB 93, §1, eff. 5/20/2011.

Related Legislative Provision: See 129th General AssemblyFile No.19,HB 93, §7



Section 5111.1711 - Managed care performance payment program.

(A)

(1) The department of job and family services shall establish a managed care performance payment program. Under the program, the department may provide payments to managed care organizations under contract with the department pursuant to section 5111.17 of the Revised Code that meet performance standards established by the department.

(2) In establishing performance standards, the department may consult any of the following:

(a) Any quality measurements developed under the pediatric quality measures program established pursuant to 42 U.S.C. 1320b-9a;

(b) Any core set of adult health quality measures for medicaid eligible adults used for purposes of 42 U.S.C. 1320b-9b and any adult health quality used for purposes of the medicaid quality measurement program when the program is established under 42 U.S.C. 1320b-9b;

(c) The most recent healthcare effectiveness data and information set and quality measurement tool established by the national committee for quality assurance.

(3) The standards that must be met to receive the payments may be specified in the contract the department enters into with a managed care organization.

(4) If a managed care organization meets the performance standards established by the department, the department shall make one or more performance payments to the organization. The amount of each performance payment, the number of payments, and the schedule for making the payments shall be established by the department. The payments shall be discontinued if the department determines that the organization no longer meets the performance standards. The department shall not make or discontinue payments based on any performance standard that has been in effect as part of the organization's contract for less than six months.

(B) For purposes of the program, the department shall establish an amount that is to be withheld each time a premium payment is made to a managed care organization. The amount shall be established as a percentage of each premium payment. The percentage shall be the same for all managed care organizations under contract with the department. The sum of all withholdings under this division shall not exceed one per cent of the total of all premium payments made to all managed care organizations under contract with the department.

Each managed care organization shall agree to the withholding as a condition of receiving or maintaining its medicaid provider agreement with the department.

When the amount is established and each time the amount is modified thereafter, the department shall certify the amount to the director of budget and management and begin withholding the amount from each premium the department pays to a managed care organization.

(C) There is hereby created in the state treasury the managed care performance payment fund. The fund shall consist of amounts transferred to it by the director of budget and management for the purpose of the program. All investment earnings of the fund shall be credited to the fund. Amounts in the fund shall be used solely to make performance payments to managed care organizations in accordance with this section.

(D) The department may adopt rules as necessary to implement this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.18 - Qualified long-term care insurance partnership program.

Not later than September 1, 2007, the director of job and family services shall establish a qualified state long-term care insurance partnership program consistent with the definition of that term in 42 U.S.C. 1396p(b)(1)(C)(iii). An individual participating in the program who is subject to the medicaid estate recovery program instituted under section 5111.11 of the Revised Code shall be eligible for the reduced adjustment or recovery under division (D) of that section.

The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section.

Effective Date: 06-30-2006



Section 5111.181 - Life insurance policies.

(A) The general assembly hereby finds that the state has an insurable interest in medical assistance recipients because of the state's statutory right to recover from the estate of a recipient state funds used to provide the recipient with medical care and services.

(B) As used in this section:

(1) "Beneficiary" means the person or entity designated in a life insurance policy to receive the proceeds of the policy on the death of the insured or maturity of the policy.

(2) "Owner" means the person who has the right to designate the beneficiary of a life insurance policy and to change the designation.

(C) Notwithstanding section 5111.011 of the Revised Code, the value of a life insurance policy that would otherwise be considered a resource in determining eligibility for the medical assistance program shall be excluded from any determination of a person's eligibility for the medical assistance program if the owner designates the department of job and family services as beneficiary of the policy. The department may pay premiums to keep the policy in force. Premiums paid by the department are medical assistance payments correctly paid on behalf of a medical assistance recipient and subject to recovery under section 5111.11 of the Revised Code.

(D) The director of job and family services shall deposit the proceeds of a life insurance policy that do not exceed the amount the department may recover against the property and estate of the owner under section 5111.11 of the Revised Code into the general revenue fund. The director shall pay any remaining proceeds to the person designated by the owner. If the owner failed to designate a person, the director shall pay the remaining proceeds to the surviving spouse, or, if there is no surviving spouse, to the estate of the owner.

(E) If the owner designates the department of job and family services as the policy's beneficiary, the department shall notify the owner that the owner may designate a person to receive proceeds of the policy that exceed the amount the department may recover against the owner's property and estate under section 5111.11 of the Revised Code. The designation shall be made on a form provided by the department.

(F) The department of job and family services shall not implement this section if implementation would violate any federal requirement unless the department receives a waiver of the requirement from the United States department of health and human services.

Effective Date: 07-01-2000



Section 5111.19 - Reimbursement of graduate medical education costs.

The director of job and family services shall adopt rules governing the calculation and payment of graduate medical education costs associated with services rendered to medicaid recipients after June 30, 1994. Subject to section 5111.191 of the Revised Code, the rules shall provide for reimbursement of graduate medical education costs associated with services rendered to medicaid recipients, including recipients enrolled in a managed care organization under contract with the department under section 5111.17 of the Revised Code, that the department determines are allowable and reasonable.

If the department requires a managed care organization to pay a provider for graduate medical education costs associated with the delivery of services to medicaid recipients enrolled in the organization, the department shall include in its payment to the organization an amount sufficient for the organization to pay such costs. If the department does not include in its payments to the managed care organization amounts for graduate medical education costs of providers, all of the following apply:

(A) Except as provided in section 5111.191 of the Revised Code, the department shall pay the provider for graduate medical education costs associated with the delivery of services to medicaid recipients enrolled in the organization;

(B) No provider shall seek reimbursement from the organization for such costs;

(C) The organization is not required to pay providers for such costs.

Effective Date: 07-01-2000; 06-30-2005



Section 5111.191 - Payment for graduate medical education costs to noncontracting hospitals.

(A) Except as provided in division (B) of this section, the department of job and family services may deny payment to a hospital for direct graduate medical education costs associated with the delivery of services to any medicaid recipient if the hospital refuses without good cause to contract with a managed care organization that serves participants in the care management system established under section 5111.16 of the Revised Code who are required to be enrolled in a managed care organization and the managed care organization serves the area in which the hospital is located.

(B) A hospital is not subject to division (A) of this section if all of the following are the case:

(1) The hospital is located in a county in which participants in the care management system are required before January 1, 2006, to be enrolled in a medicaid managed care organization that is a health insuring corporation.

(2) The hospital has entered into a contract before January 1, 2006, with at least one health insuring corporation serving the participants specified in division (B)(1) of this section.

(3) The hospital remains under contract with at least one health insuring corporation serving participants in the care management system who are required to be enrolled in a health insuring corporation.

(C) The director of job and family services shall specify in the rules adopted under section 5111.19 of the Revised Code what constitutes good cause for a hospital to refuse to contract with a managed care organization.

Effective Date: 06-30-2005



Section 5111.20 - Nursing facilities and intermediate care facilities for mentally retarded definitions.

As used in sections 5111.20 to 5111.331 of the Revised Code:

(A) "Allowable costs" are those costs determined by the department of job and family services to be reasonable and do not include fines paid under sections 5111.35 to 5111.61 and section 5111.99 of the Revised Code.

(B) "Ancillary and support costs" means all reasonable costs incurred by a nursing facility other than direct care costs, tax costs, or capital costs. "Ancillary and support costs" includes, but is not limited to, costs of activities, social services, pharmacy consultants, habilitation supervisors, qualified mental retardation professionals, program directors, medical and habilitation records, program supplies, incontinence supplies, food, enterals, dietary supplies and personnel, laundry, housekeeping, security, administration, medical equipment, utilities, liability insurance, bookkeeping, purchasing department, human resources, communications, travel, dues, license fees, subscriptions, home office costs not otherwise allocated, legal services, accounting services, minor equipment, maintenance and repairs, help-wanted advertising, informational advertising, start-up costs, organizational expenses, other interest, property insurance, employee training and staff development, employee benefits, payroll taxes, and workers' compensation premiums or costs for self-insurance claims and related costs as specified in rules adopted by the director of job and family services under section 5111.02 of the Revised Code, for personnel listed in this division. "Ancillary and support costs" also means the cost of equipment, including vehicles, acquired by operating lease executed before December 1, 1992, if the costs are reported as administrative and general costs on the facility's cost report for the cost reporting period ending December 31, 1992.

(C) "Capital costs" means costs of ownership and, in the case of an intermediate care facility for the mentally retarded, costs of nonextensive renovation.

(1) "Cost of ownership" means the actual expense incurred for all of the following:

(a) Depreciation and interest on any capital assets that cost five hundred dollars or more per item, including the following:

(i) Buildings;

(ii) Building improvements that are not approved as nonextensive renovations under section 5111.251 of the Revised Code;

(iii) Except as provided in division (B) of this section, equipment;

(iv) In the case of an intermediate care facility for the mentally retarded, extensive renovations;

(v) Transportation equipment.

(b) Amortization and interest on land improvements and leasehold improvements;

(c) Amortization of financing costs;

(d) Except as provided in division (K) of this section, lease and rent of land, building, and equipment.

The costs of capital assets of less than five hundred dollars per item may be considered capital costs in accordance with a provider's practice.

(2) "Costs of nonextensive renovation" means the actual expense incurred by an intermediate care facility for the mentally retarded for depreciation or amortization and interest on renovations that are not extensive renovations.

(D) "Capital lease" and "operating lease" shall be construed in accordance with generally accepted accounting principles.

(E) "Case-mix score" means the measure determined under section 5111.232 of the Revised Code of the relative direct-care resources needed to provide care and habilitation to a resident of a nursing facility or intermediate care facility for the mentally retarded.

(F)

(1) "Date of licensure," for a facility originally licensed as a nursing home under Chapter 3721. of the Revised Code, means the date specific beds were originally licensed as nursing home beds under that chapter, regardless of whether they were subsequently licensed as residential facility beds under section 5123.19 of the Revised Code. For a facility originally licensed as a residential facility under section 5123.19 of the Revised Code, "date of licensure" means the date specific beds were originally licensed as residential facility beds under that section.

If nursing home beds licensed under Chapter 3721. of the Revised Code or residential facility beds licensed under section 5123.19 of the Revised Code were not required by law to be licensed when they were originally used to provide nursing home or residential facility services, "date of licensure" means the date the beds first were used to provide nursing home or residential facility services, regardless of the date the present provider obtained licensure.

If a facility adds nursing home beds or residential facility beds or extensively renovates all or part of the facility after its original date of licensure, it will have a different date of licensure for the additional beds or extensively renovated portion of the facility, unless the beds are added in a space that was constructed at the same time as the previously licensed beds but was not licensed under Chapter 3721. or section 5123.19 of the Revised Code at that time.

(2) The definition of "date of licensure" in this section applies in determinations of the medicaid reimbursement rate for a nursing facility or intermediate care facility for the mentally retarded but does not apply in determinations of the franchise permit fee for a nursing facility or intermediate care facility for the mentally retarded.

(G) "Desk-reviewed" means that costs as reported on a cost report submitted under section 5111.26 of the Revised Code have been subjected to a desk review under division (A) of section 5111.27 of the Revised Code and preliminarily determined to be allowable costs.

(H) "Direct care costs" means all of the following:

(1)

(a) Costs for registered nurses, licensed practical nurses, and nurse aides employed by the facility;

(b) Costs for direct care staff, administrative nursing staff, medical directors, respiratory therapists, and except as provided in division (H)(2) of this section, other persons holding degrees qualifying them to provide therapy;

(c) Costs of purchased nursing services;

(d) Costs of quality assurance;

(e) Costs of training and staff development, employee benefits, payroll taxes, and workers' compensation premiums or costs for self-insurance claims and related costs as specified in rules adopted by the director of job and family services in accordance with Chapter 119. of the Revised Code, for personnel listed in divisions (H)(1)(a), (b), and (d) of this section;

(f) Costs of consulting and management fees related to direct care;

(g) Allocated direct care home office costs.

(2) In addition to the costs specified in division (H)(1) of this section, for nursing facilities only, direct care costs include costs of habilitation staff (other than habilitation supervisors), medical supplies, oxygen, over-the-counter pharmacy products, behavioral and mental health services, physical therapists, physical therapy assistants, occupational therapists, occupational therapy assistants, speech therapists, audiologists, habilitation supplies, wheelchairs, resident transportation, and universal precautions supplies.

(3) In addition to the costs specified in division (H)(1) of this section, for intermediate care facilities for the mentally retarded only, direct care costs include both of the following:

(a) Costs for physical therapists and physical therapy assistants, occupational therapists and occupational therapy assistants, speech therapists, audiologists, habilitation staff (including habilitation supervisors), qualified mental retardation professionals, program directors, social services staff, activities staff, off-site day programming, psychologists and psychology assistants, and social workers and counselors;

(b) Costs of training and staff development, employee benefits, payroll taxes, and workers' compensation premiums or costs for self-insurance claims and related costs as specified in rules adopted under section 5111.02 of the Revised Code, for personnel listed in division (H)(3)(a) of this section.

(4) Costs of other direct-care resources that are specified as direct care costs in rules adopted under section 5111.02 of the Revised Code.

(I) "Fiscal year" means the fiscal year of this state, as specified in section 9.34 of the Revised Code.

(J) "Franchise permit fee" means the following:

(1) In the context of nursing facilities, the fee imposed by sections 3721.50 to 3721.58 of the Revised Code;

(2) In the context of intermediate care facilities for the mentally retarded, the fee imposed by sections 5112.30 to 5112.39 of the Revised Code.

(K) "Indirect care costs" means all reasonable costs incurred by an intermediate care facility for the mentally retarded other than direct care costs, other protected costs, or capital costs. "Indirect care costs" includes but is not limited to costs of habilitation supplies, pharmacy consultants, medical and habilitation records, program supplies, incontinence supplies, food, enterals, dietary supplies and personnel, laundry, housekeeping, security, administration, liability insurance, bookkeeping, purchasing department, human resources, communications, travel, dues, license fees, subscriptions, home office costs not otherwise allocated, legal services, accounting services, minor equipment, maintenance and repairs, help-wanted advertising, informational advertising, start-up costs, organizational expenses, other interest, property insurance, employee training and staff development, employee benefits, payroll taxes, and workers' compensation premiums or costs for self-ins urance claims and related costs as specified in rules adopted under section 5111.02 of the Revised Code, for personnel listed in this division. Notwithstanding division (C)(1) of this section, "indirect care costs" also means the cost of equipment, including vehicles, acquired by operating lease executed before December 1, 1992, if the costs are reported as administrative and general costs on the facility's cost report for the cost reporting period ending December 31, 1992.

(L) "Inpatient days" means the following:

(1) In the context of a nursing facility, both of the following:

(a) All days during which a resident, regardless of payment source, occupies a bed in a nursing facility that is included in the nursing facility's certified capacity under Title XIX ;

(b) Fifty per cent of the days for which payment is made under section 5111.331 of the Revised Code .

(2) In the context of an intermediate care facility for the mentally retarded, both of the following:

(a) All days during which a resident, regardless of payment source, occupies a bed in an intermediate care facility for the mentally retarded that is included in the facility's certified capacity under Title XIX;

(b) All days for which payment is made under section 5111.33 of the Revised Code.

(M) "Intermediate care facility for the mentally retarded" means an intermediate care facility for the mentally retarded certified as in compliance with applicable standards for the medicaid program by the director of health in accordance with Title XIX.

(N) "Maintenance and repair expenses" means, except as provided in division (BB)(2) of this section, expenditures that are necessary and proper to maintain an asset in a normally efficient working condition and that do not extend the useful life of the asset two years or more. "Maintenance and repair expenses" includes but is not limited to the cost of ordinary repairs such as painting and wallpapering.

(O) "Medicaid days" means the following:

(1) In the context of a nursing facility, both of the following:

(a) All days during which a resident who is a medicaid recipient eligible for nursing facility services occupies a bed in a nursing facility that is included in the nursing facility's certified capacity under Title XIX ;

(b) Fifty per cent of the days for which payment is made under section 5111.331 of the Revised Code .

(2) In the context of an intermediate care facility for the mentally retarded, both of the following:

(a) All days during which a resident who is a medicaid recipient eligible for intermediate care facility for the mentally retarded services occupies a bed in an intermediate care facility for the mentally retarded that is included in the facility's certified capacity under Title XIX;

(b) All days for which payment is made under section 5111.33 of the Revised Code.

(P) "Nursing facility" means a facility, or a distinct part of a facility, that is certified as a nursing facility by the director of health in accordance with Title XIX and is not an intermediate care facility for the mentally retarded. "Nursing facility" includes a facility, or a distinct part of a facility, that is certified as a nursing facility by the director of health in accordance with Title XIX and is certified as a skilled nursing facility by the director in accordance with Title XVIII.

(Q) "Operator" means the person or government entity responsible for the daily operating and management decisions for a nursing facility or intermediate care facility for the mentally retarded.

(R) "Other protected costs" means costs incurred by an intermediate care facility for the mentally retarded for medical supplies; real estate, franchise, and property taxes; natural gas, fuel oil, water, electricity, sewage, and refuse and hazardous medical waste collection; allocated other protected home office costs; and any additional costs defined as other protected costs in rules adopted under section 5111.02 of the Revised Code.

(S)

(1) "Owner" means any person or government entity that has at least five per cent ownership or interest, either directly, indirectly, or in any combination, in any of the following regarding a nursing facility or intermediate care facility for the mentally retarded:

(a) The land on which the facility is located;

(b) The structure in which the facility is located;

(c) Any mortgage, contract for deed, or other obligation secured in whole or in part by the land or structure on or in which the facility is located;

(d) Any lease or sublease of the land or structure on or in which the facility is located.

(2) "Owner" does not mean a holder of a debenture or bond related to the nursing facility or intermediate care facility for the mentally retarded and purchased at public issue or a regulated lender that has made a loan related to the facility unless the holder or lender operates the facility directly or through a subsidiary.

(T) "Patient" includes "resident."

(U) Except as provided in divisions (U)(1) and (2) of this section, "per diem" means a nursing facility's or intermediate care facility for the mentally retarded's actual, allowable costs in a given cost center in a cost reporting period, divided by the facility's inpatient days for that cost reporting period.

(1) When calculating indirect care costs for the purpose of establishing rates under section 5111.241 of the Revised Code, "per diem" means an intermediate care facility for the mentally retarded's actual, allowable indirect care costs in a cost reporting period divided by the greater of the facility's inpatient days for that period or the number of inpatient days the facility would have had during that period if its occupancy rate had been eighty-five per cent.

(2) When calculating capital costs for the purpose of establishing rates under section 5111.251 of the Revised Code, "per diem" means a facility's actual, allowable capital costs in a cost reporting period divided by the greater of the facility's inpatient days for that period or the number of inpatient days the facility would have had during that period if its occupancy rate had been ninety-five per cent.

(V) "Provider" means an operator with a provider agreement.

(W) "Provider agreement" means a contract between the department of job and family services and the operator of a nursing facility or intermediate care facility for the mentally retarded for the provision of nursing facility services or intermediate care facility services for the mentally retarded under the medicaid program.

(X) "Purchased nursing services" means services that are provided in a nursing facility by registered nurses, licensed practical nurses, or nurse aides who are not employees of the facility.

(Y) "Reasonable" means that a cost is an actual cost that is appropriate and helpful to develop and maintain the operation of patient care facilities and activities, including normal standby costs, and that does not exceed what a prudent buyer pays for a given item or services. Reasonable costs may vary from provider to provider and from time to time for the same provider.

(Z) "Related party" means an individual or organization that, to a significant extent, has common ownership with, is associated or affiliated with, has control of, or is controlled by, the provider.

(1) An individual who is a relative of an owner is a related party.

(2) Common ownership exists when an individual or individuals possess significant ownership or equity in both the provider and the other organization. Significant ownership or equity exists when an individual or individuals possess five per cent ownership or equity in both the provider and a supplier. Significant ownership or equity is presumed to exist when an individual or individuals possess ten per cent ownership or equity in both the provider and another organization from which the provider purchases or leases real property.

(3) Control exists when an individual or organization has the power, directly or indirectly, to significantly influence or direct the actions or policies of an organization.

(4) An individual or organization that supplies goods or services to a provider shall not be considered a related party if all of the following conditions are met:

(a) The supplier is a separate bona fide organization.

(b) A substantial part of the supplier's business activity of the type carried on with the provider is transacted with others than the provider and there is an open, competitive market for the types of goods or services the supplier furnishes.

(c) The types of goods or services are commonly obtained by other nursing facilities or intermediate care facilities for the mentally retarded from outside organizations and are not a basic element of patient care ordinarily furnished directly to patients by the facilities.

(d) The charge to the provider is in line with the charge for the goods or services in the open market and no more than the charge made under comparable circumstances to others by the supplier.

(AA) "Relative of owner" means an individual who is related to an owner of a nursing facility or intermediate care facility for the mentally retarded by one of the following relationships:

(1) Spouse;

(2) Natural parent, child, or sibling;

(3) Adopted parent, child, or sibling;

(4) Stepparent, stepchild, stepbrother, or stepsister;

(5) Father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law;

(6) Grandparent or grandchild;

(7) Foster caregiver, foster child, foster brother, or foster sister.

(BB) "Renovation" and "extensive renovation" mean:

(1) Any betterment, improvement, or restoration of an intermediate care facility for the mentally retarded started before July 1, 1993, that meets the definition of a renovation or extensive renovation established in rules adopted by the director of job and family services in effect on December 22, 1992.

(2) In the case of betterments, improvements, and restorations of intermediate care facilities for the mentally retarded started on or after July 1, 1993:

(a) "Renovation" means the betterment, improvement, or restoration of an intermediate care facility for the mentally retarded beyond its current functional capacity through a structural change that costs at least five hundred dollars per bed. A renovation may include betterment, improvement, restoration, or replacement of assets that are affixed to the building and have a useful life of at least five years. A renovation may include costs that otherwise would be considered maintenance and repair expenses if they are an integral part of the structural change that makes up the renovation project. "Renovation" does not mean construction of additional space for beds that will be added to a facility's licensed or certified capacity.

(b) "Extensive renovation" means a renovation that costs more than sixty-five per cent and no more than eighty-five per cent of the cost of constructing a new bed and that extends the useful life of the assets for at least ten years.

For the purposes of division (BB)(2) of this section, the cost of constructing a new bed shall be considered to be forty thousand dollars, adjusted for the estimated rate of inflation from January 1, 1993, to the end of the calendar year during which the renovation is completed, using the consumer price index for shelter costs for all urban consumers for the north central region, as published by the United States bureau of labor statistics.

The department of job and family services may treat a renovation that costs more than eighty-five per cent of the cost of constructing new beds as an extensive renovation if the department determines that the renovation is more prudent than construction of new beds.

(CC) "Tax costs" means the costs of taxes imposed under Chapter 5751. of the Revised Code, real estate taxes, personal property taxes, and corporate franchise taxes.

(DD) "Title XIX" means Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396, as amended.

(EE) "Title XVIII" means Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as amended.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-26-2003; 07-01-2005; 03-30-2006; 2007 HB119 09-29-2007



Section 5111.201 - Nursing facility references.

Whenever "skilled nursing facility," "intermediate care facility," or "dual skilled nursing and intermediate care facility" is referred to or designated in any statute, rule, contract, provider agreement, or other document pertaining to the medical assistance program, the reference or designation is deemed to refer to a nursing facility, except that a reference to or designation of an "intermediate care facility for the mentally retarded" is not deemed to refer to a nursing facility.

Effective Date: 12-13-1990



Section 5111.202 - Admission of mentally ill person to nursing facility.

(A) As used in this section:

(1) "Dementia" includes Alzheimer's disease or a related disorder.

(2) "Serious mental illness" means "serious mental illness," as defined by the United States department of health and human services in regulations adopted under section 1919(e)(7)(G)(i) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

(3) "Mentally ill individual" means an individual who has a serious mental illness other than either of the following:

(a) A primary diagnosis of dementia;

(b) A primary diagnosis that is not a primary diagnosis of dementia and a primary diagnosis of something other than a serious mental illness.

(4) "Mentally retarded individual" means an individual who is mentally retarded or has a related condition, as described in section 1905(d) of the "Social Security Act.

(5) "Specialized services" means the services specified by the United States department of health and human services in regulations adopted under section 1919(e)(7)(G)(iii) of the "Social Security Act.

(B)

(1) Except as provided in division (D) of this section, no nursing facility shall admit as a resident any mentally ill individual unless the facility has received evidence that the department of mental health has determined both of the following under section 5119.061 of the Revised Code:

(a) That the individual requires the level of services provided by a nursing facility because of the individual's physical and mental condition;

(b) Whether the individual requires specialized services for mental illness.

(2) Except as provided in division (D) of this section, no nursing facility shall admit as a resident any mentally retarded individual unless the facility has received evidence that the department of developmental disabilities has determined both of the following under section 5123.021 of the Revised Code:

(a) That the individual requires the level of services provided by a nursing facility because of the individual's physical and mental condition;

(b) Whether the individual requires specialized services for mental retardation.

(C) The department of job and family services shall not make payments under the medical assistance program to a nursing facility on behalf of any individual who is admitted to the facility in violation of division (B) of this section for the period beginning on the date of admission and ending on the date the requirements of division (B) of this section are met.

(D) A determination under division (B) of this section is not required for any individual who is exempted from the requirement that a determination be made by division (B)(2) of section 5119.061 of the Revised Code or rules adopted by the department of mental health under division (E)(3) of that section, or by division (B)(2) of section 5123.021 of the Revised Code or rules adopted by the department of developmental disabilities under division (E)(3) of that section.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5111.203 - Hearing.

Regardless of whether or not an applicant for admission to a nursing facility or resident of a nursing facility is an applicant for or recipient of medical assistance, the department of job and family services shall provide notice and an opportunity for a hearing to any applicant for admission to a nursing facility or resident of a nursing facility who is adversely affected by a determination made by the department of mental health under section 5119.061 of the Revised Code or by the department of developmental disabilities under section 5123.021 of the Revised Code. The hearing shall be conducted in the same manner as hearings conducted under section 5101.35 of the Revised Code. Any decision made by the department of job and family services on the basis of the hearing is binding on the department of mental health and the department of developmental disabilities.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5111.204 - Assessment to determine level of care.

(A) As used in this section , "representative" means a person acting on behalf of an applicant for or recipient of medicaid. A representative may be a family member, attorney, hospital social worker, or any other person chosen to act on behalf of an applicant or recipient.

(B) The department of job and family services may require each applicant for or recipient of medicaid who applies or intends to apply for admission to a nursing facility or resides in a nursing facility to undergo an assessment to determine whether the applicant or recipient needs the level of care provided by a nursing facility. The assessment may be performed concurrently with a long-term care consultation provided under section 173.42 of the Revised Code.

To the maximum extent possible, the assessment shall be based on information from the resident assessment instrument specified in rules adopted by the director of job and family services under division (E) of section 5111.232 of the Revised Code. The assessment shall also be based on criteria and procedures established in rules adopted under division (F) of this section and information provided by the person being assessed or the person's representative.

The department of job and family services, or if the assessment is performed by an agency under contract with the department pursuant to division (G) of this section , the agency, shall, not later than the time the level of care determination based on the assessment is required to be provided under division (C) of this section, give written notice of its conclusions and the basis for them to the person assessed and, if the department of job and family services or agency under contract with the department has been informed that the person has a representative, to the representative.

(C) The department of job and family services or agency under contract with the department, whichever performs the assessment, shall provide a level of care determination based on the assessment as follows:

(1) In the case of a person applying or intending to apply for admission to a nursing facility while hospitalized, not later than one of the following:

(a) One working day after the person or the person's representative submits the application or notifies the department of the person's intention to apply and submits all information required for providing the level of care determination, as specified in rules adopted under division (F)(2) of this section;

(b) A later date requested by the person or the person's representative.

(2) In the case of a person applying or intending to apply for admission to a nursing facility who is not hospitalized, not later than one of the following:

(a) Five calendar days after the person or the person's representative submits the application or notifies the department of the person's intention to apply and submits all information required for providing the level of care determination, as specified in rules adopted under division (F)(2) of this section;

(b) A later date requested by the person or the person's representative.

(3) In the case of a person who resides in a nursing facility, not later than one of the following:

(a) Five calendar days after the person or the person's representative submits an application for medical assistance and submits all information required for providing the level of care determination, as specified in rules adopted under division (F)(2) of this section;

(b) A later date requested by the person or the person's representative.

(4) In the case of an emergency, as specified in rules adopted under division (F)(4) of this section, within the number of days specified in the rules.

(D) A person assessed under this section or the person's representative may request a state hearing to dispute the conclusions reached by the department of job and family services or agency under contract with the department on the basis of the assessment. The request for a state hearing shall be made in accordance with section 5101.35 of the Revised Code. The department of job and family services or agency under contract with the department shall provide to the person or the person's representative and the nursing facility written notice of the person's right to request a state hearing. The notice shall include an explanation of the procedure for requesting a state hearing. If a state hearing is requested, the state shall be represented in the hearing by the department of job and family services or the agency under contract with the department, whichever performed the assessment.

(E) A nursing facility that admits or retains a person determined pursuant to an assessment required under this section not to need the level of care provided by the nursing facility shall not be reimbursed under the medicaid program for the person's care.

(F) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to implement and administer this section. The rules shall include all of the following:

(1) Criteria and procedures to be used in determining whether admission to a nursing facility or continued stay in a nursing facility is appropriate for the person being assessed;

(2) Information the person being assessed or the person's representative must provide to the department or agency under contract with the department for purposes of the assessment and providing a level of care determination based on the assessment;

(3) Circumstances under which a person is not required to be assessed;

(4) Circumstances that constitute an emergency for purposes of division (C)(4) of this section and the number of days within which a level of care determination must be provided in the case of an emergency.

(G) Pursuant to section 5111.91 of the Revised Code, the department of job and family services may enter into contracts in the form of interagency agreements with one or more other state agencies to perform the assessments required under this section. The interagency agreements shall specify the responsibilities of each agency in the performance of the assessments.

Effective Date: 07-01-2000; 09-29-2005



Section 5111.205 - [Repealed].

Effective Date: 07-01-2000; 06-30-2005



Section 5111.21 - Paying reasonable costs of services provided by eligible facility.

(A) In order to be eligible for medicaid payments, the operator of a nursing facility or intermediate care facility for the mentally retarded shall do all of the following:

(1) Enter into a provider agreement with the department as provided in section 5111.22, 5111.671, or 5111.672 of the Revised Code;

(2) Apply for and maintain a valid license to operate if so required by law;

(3) Subject to division (B) of this section, comply with all applicable state and federal laws and rules.

(B) A state rule that requires the operator of an intermediate care facility for the mentally retarded to have received approval of a plan for the proposed facility pursuant to section 5123.042 of the Revised Code as a condition of the operator being eligible for medicaid payments for the facility does not apply if, under former section 5123.193of the Revised Code as enacted by Am. Sub. H.B. 1 of the 128th general assembly or section 5123.197 of the Revised Code, a residential facility license was obtained or modified for the facility without obtaining approval of such a plan.

(C)

(1) Except as provided in division (C)(2) of this section, the operator of a nursing facility that elects to obtain and maintain eligibility for payments under the medicaid program shall qualify all of the facility's medicaid-certified beds in the medicare program established by Title XVIII. The director of job and family services may adopt rules under section 5111.02 of the Revised Code to establish the time frame in which a nursing facility must comply with this requirement.

(2) The department of veterans services is not required to qualify all of the medicaid-certified beds in a nursing facility the agency maintains and operates under section 5907.01 of the Revised Code in the medicare program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-26-2003; 07-01-2005



Section 5111.211 - Responsibility for nonfederal share of claims submitted for services.

(A) Except as provided in divisions (C) and (D) of this section, the department of developmental disabilities is responsible for the nonfederal share of claims submitted for services that are covered by the medicaid program and provided to an eligible medicaid recipient by an intermediate care facility for the mentally retarded if all of the following are the case:

(1) The services are provided on or after July 1, 2003;

(2) The facility receives initial certification by the director of health as an intermediate care facility for the mentally retarded on or after June 1, 2003;

(3) The facility, or a portion of the facility, is licensed by the director of developmental disabilities as a residential facility under section 5123.19 of the Revised Code;

(4) There is a valid provider agreement for the facility.

(B) Each month, the department of job and family services shall invoice the department of developmental disabilities by interagency transfer voucher for the claims for which the department of developmental disabilities is responsible pursuant to this section.

(C) Division (A) of this section does not apply to claims submitted for an intermediate care facility for the mentally retarded if, under former section 5123.193of the Revised Code as enacted by Am. Sub. H.B. 1 of the 128th general assembly or section 5123.197 of the Revised Code, a residential facility license was obtained or modified for the facility without obtaining approval of a plan for the proposed residential facility pursuant to section 5123.042 of the Revised Code.

(D) Beginning on the date the department of developmental disabilities assumes, under section 5111.226 of the Revised Code, the powers and duties of the department of job and family services regarding the medicaid program's coverage of services provided by intermediate care facilities for the mentally retarded, this section shall apply only to the extent, if any, provided in the contract required by that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003



Section 5111.212 - Payments made to facility for services provided after involuntary termination.

As used in this section, "effective date of an involuntary termination" and "involuntary termination" have the same meanings as in section 5111.65 of the Revised Code.

Medicaid payments may be made for nursing facility services and intermediate care facility for the mentally retarded services provided not later than thirty days after the effective date of an involuntary termination of the facility that provides the services if the services are provided to a medicaid recipient who is eligible for the services and resided in the facility before the effective date of the involuntary termination.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.22 - Provider agreement requirements.

A provider agreement between the department of job and family services and the provider of a nursing facility or intermediate care facility for the mentally retarded shall contain the following provisions:

(A) The department agrees to make payments to the provider, as provided in sections 5111.20 to 5111.331 of the Revised Code, for medicaid-covered services the facility provides to a resident of the facility who is a medicaid recipient. No payment shall be made for the day a medicaid recipient is discharged from the facility.

(B) The provider agrees to:

(1) Maintain eligibility as provided in section 5111.21 of the Revised Code;

(2) Keep records relating to a cost reporting period for the greater of seven years after the cost report is filed or, if the department issues an audit report in accordance with division (B) of section 5111.27 of the Revised Code, six years after all appeal rights relating to the audit report are exhausted;

(3) File reports as required by the department;

(4) Open all records relating to the costs of its services for inspection and audit by the department;

(5) Open its premises for inspection by the department, the department of health, and any other state or local authority having authority to inspect;

(6) Supply to the department such information as it requires concerning the facility's services to residents who are or are eligible to be medicaid recipients;

(7) Comply with section 5111.31 of the Revised Code.

The provider agreement may contain other provisions that are consistent with law and considered necessary by the department.

A provider agreement shall be effective for no longer than twelve months, except that if federal statute or regulations authorize a longer term, it may be effective for a longer term so authorized. A provider agreement may be renewed only if the facility is certified by the department of health for participation in the medicaid program.

The department of job and family services, in accordance with rules adopted under section 5111.02 of the Revised Code, may elect not to enter into, not to renew, or to terminate a provider agreement when the department determines that such an agreement would not be in the best interests of medicaid recipients or of the state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-26-2003; 07-01-2005



Section 5111.221 - Calculating rates and making payments.

The department of job and family services shall make its best efforts each year to calculate rates under sections 5111.20 to 5111.331 of the Revised Code in time to use them to make the payments due to providers by the fifteenth day of August. If the department is unable to calculate the rates so that they can be paid by that date, the department shall pay each provider the rate calculated for the provider's nursing facilities and intermediate care facilities for the mentally retarded under those sections at the end of the previous fiscal year. If the department also is unable to calculate the rates to make the payments due by the fifteenth day of September and the fifteenth day of October, the department shall pay the previous fiscal year's rate to make those payments. The department may increase by five per cent the previous fiscal year's rate paid for any facility pursuant to this section at the request of the provider. The department shall use rates calculated for the current fiscal year to make the payments due by the fifteenth day of November.

If the rate paid to a provider for a facility pursuant to this section is lower than the rate calculated for the facility for the current fiscal year, the department shall pay the provider the difference between the two rates for the number of days for which the provider was paid for the facility pursuant to this section. If the rate paid for a facility pursuant to this section is higher than the rate calculated for it for the current fiscal year, the provider shall refund to the department the difference between the two rates for the number of days for which the provider was paid for the facility pursuant to this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.222 - [Effective Until 7/1/2013] Calculation of payments to nursing facility providers; quality bonus.

(A) Except as otherwise provided by sections 5111.20 to 5111.331 of the Revised Code and by division (B) of this section, the total rate that the department of job and family services shall agree to pay for a fiscal year to the provider of a nursing facility pursuant to a provider agreement shall equal the sum of all of the following:

(1) The rate for direct care costs determined for the nursing facility under section 5111.231 of the Revised Code;

(2) The rate for ancillary and support costs determined for the nursing facility's ancillary and support cost peer group under section 5111.24 of the Revised Code;

(3) The rate for tax costs determined for the nursing facility under section 5111.242 of the Revised Code;

(4) The quality incentive payment paid to the nursing facility under section 5111.244 of the Revised Code;

(5) If the nursing facility qualifies as a critical access nursing facility, the critical access incentive payment paid to the nursing facility under section 5111.246 of the Revised Code;

(6) The rate for capital costs determined for the nursing facility's capital costs peer group under section 5111.25 of the Revised Code.

(B) The department shall adjust the rates otherwise determined under division (A) of this section as directed by the general assembly through the enactment of law governing medicaid payments to providers of nursing facilities, including any law that establishes factors by which the rates are to be adjusted.

(C) In addition to paying a nursing facility provider the total rate determined for the nursing facility under division (A) of this section for a fiscal year, the department shall pay the provider a quality bonus under section 5111.245 of the Revised Code for that fiscal year if the provider's nursing facility is a qualifying nursing facility, as defined in that section, for that fiscal year. The quality bonus shall not be part of the total rate.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.60,SB 264, §1, eff. 7/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2005; 06-30-2006

This section is set out twice. See also §5111.2222, as amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.



Section 5111.222 - [Effective 7/1/2013] Calculation of payments to nursing facility providers; quality bonus.

(A) As used in this section, "low resource utilization resident" means a medicaid recipient residing in a nursing facility who, for purposes of calculating the nursing facility's medicaid reimbursement rate for direct care costs, is placed in either of the two lowest resource utilization groups, excluding any resource utilization group that is a default group used for residents with incomplete assessment data.

(B) Except as otherwise provided by sections 5111.20 to 5111.331 of the Revised Code and by division (C) of this section, the total rate that the department of job and family services shall agree to pay for a fiscal year to the provider of a nursing facility pursuant to a provider agreement shall equal the sum of all of the following:

(1) The rate for direct care costs determined for the nursing facility under section 5111.231 of the Revised Code;

(2) The rate for ancillary and support costs determined for the nursing facility's ancillary and support cost peer group under section 5111.24 of the Revised Code;

(3) The rate for tax costs determined for the nursing facility under section 5111.242 of the Revised Code;

(4) The quality incentive payment paid to the nursing facility under section 5111.244 of the Revised Code;

(5) If the nursing facility qualifies as a critical access nursing facility, the critical access incentive payment paid to the nursing facility under section 5111.246 of the Revised Code;

(6) The rate for capital costs determined for the nursing facility's capital costs peer group under section 5111.25 of the Revised Code.

(C) The total rate determined under division (B) of this section shall not be paid for nursing facility services provided to low resource utilization residents. Instead, the total rate for nursing facility services that a nursing facility provides to low resource utilization residents shall be one hundred thirty dollars per medicaid day.

(D) In addition to paying a nursing facility provider the nursing facility's total rate determined under division (B) or (C) of this section for a fiscal year, the department shall pay the provider a quality bonus under section 5111.245 of the Revised Code for that fiscal year if the provider's nursing facility is a qualifying nursing facility, as defined in that section, for that fiscal year. The quality bonus shall not be part of the total rate.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.60,SB 264, §1, eff. 7/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2005; 06-30-2006

This section is set out twice. See also §5111.2221, effective until 7/1/2013.



Section 5111.223 - Facility operator may contract with more than one provider.

The operator of a nursing facility or intermediate care facility for the mentally retarded may enter into provider agreements for more than one nursing facility or intermediate care facility for the mentally retarded.

Effective Date: 07-01-2005



Section 5111.224 - Amount of payments to intermediate care facility for the mentally retarded pursuant to provider agreement.

(A) Except as otherwise provided by sections 5111.20 to 5111.331 of the Revised Code and by division (B) of this section, the payments that the department of job and family services shall agree to make to the provider of an intermediate care facility for the mentally retarded pursuant to a provider agreement shall equal the sum of all of the following:

(1) The rate for direct care costs determined for the facility under section 5111.23 of the Revised Code;

(2) The rate for other protected costs determined for the facility under section 5111.235 of the Revised Code;

(3) The rate for indirect care costs determined for the facility under section 5111.241 of the Revised Code;

(4) The rate for capital costs determined for the facility under section 5111.251 of the Revised Code.

(B) The department shall adjust the total rate otherwise determined under division (A) of this section as directed by the general assembly through the enactment of law governing medicaid payments to providers of intermediate care facilities for the mentally retarded.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.225 - Amount of payments for dual eligible individuals.

(A) As used in this section:

"Dual eligible individual" has the same meaning as in section 1915(h)(2)(B) of the "Social Security Act," 124 Stat. 315 (2010), 42 U.S.C. 1396n(h)(2)(B).

"Medicaid maximum allowable amount" means one hundred per cent of a nursing facility's per diem rate for a medicaid day.

(B) The department of job and family services shall pay the provider of a nursing facility the lesser of the following for nursing facility services the nursing facility provides on or after January 1, 2012, to a dual eligible individual who is eligible for nursing facility services under the medicaid program and post-hospital extended care services under Part A of Title XVIII:

(1) The coinsurance amount for the services as provided under Part A of Title XVIII;

(2) The medicaid maximum allowable amount for the services, less the amount paid under Part A of Title XVIII for the services.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.226 - Assumption of powers and duties regarding medicaid program's coverage of services provided by intermediate care facilities for the mentally retarded.

Subject, if needed, to the approval of the United States secretary of health and human services, the department of job and family services shall enter into a contract with the department of developmental disabilities under section 5111.91 of the Revised Code that provides for the department of developmental disabilities to assume the powers and duties of the department of job and family services with regard to the medicaid program's coverage of services provided by intermediate care facilities for the mentally retarded. The contract shall include a schedule for the assumption of the powers and duties. Except as otherwise authorized by the United States secretary of health and human services, no provision of the contract may violate a federal law or regulation governing the medicaid program. Once the contract goes into effect, all references to the department of job and family services, and all references to the director of job and family services, with regard to intermediate care facilities for the mentally retarded that are in law enacted by the general assembly shall be deemed to be references to the department of developmental disabilities and director of developmental disabilities, respectively, to the extent necessary to implement the terms of the contract.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.23 - Paying per resident per day rate for direct care costs.

(A) The department of job and family services shall pay a provider for each of the provider's eligible intermediate care facilities for the mentally retarded a per resident per day rate for direct care costs established prospectively for each facility. The department shall establish each facility's rate for direct care costs quarterly.

(B) Each facility's rate for direct care costs shall be based on the facility's cost per case-mix unit, subject to the maximum costs per case-mix unit established under division (B)(2) of this section, from the calendar year preceding the fiscal year in which the rate is paid. To determine the rate, the department shall do all of the following:

(1) Determine each facility's cost per case-mix unit for the calendar year preceding the fiscal year in which the rate will be paid by dividing the facility's desk-reviewed, actual, allowable, per diem direct care costs for that year by its average case-mix score determined under section 5111.232 of the Revised Code for the same calendar year.

(2)

(a) Set the maximum cost per case-mix unit for each peer group of intermediate care facilities for the mentally retarded with more than eight beds specified in rules adopted under division (F) of this section at a percentage above the cost per case-mix unit of the facility in the group that has the group's median medicaid day for the calendar year preceding the fiscal year in which the rate will be paid, as calculated under division (B)(1) of this section, that is no less than the percentage calculated under division (E)(2) of this section.

(b) Set the maximum cost per case-mix unit for each peer group of intermediate care facilities for the mentally retarded with eight or fewer beds specified in rules adopted under division (F) of this section at a percentage above the cost per case-mix unit of the facility in the group that has the group's median medicaid day for the calendar year preceding the fiscal year in which the rate will be paid, as calculated under division (B)(1) of this section, that is no less than the percentage calculated under division (E)(3) of this section.

(c) In calculating the maximum cost per case-mix unit under divisions (B)(2)(a) and (b) of this section for each peer group, the department shall exclude from its calculations the cost per case-mix unit of any facility in the group that participated in the medicaid program under the same operator for less than twelve months during the calendar year preceding the fiscal year in which the rate will be paid.

(3) Estimate the rate of inflation for the eighteen-month period beginning on the first day of July of the calendar year preceding the fiscal year in which the rate will be paid and ending on the thirty-first day of December of the fiscal year in which the rate will be paid, using the index specified in division (C) of this section. If the estimated inflation rate for the eighteen-month period is different from the actual inflation rate for that period, as measured using the same index, the difference shall be added to or subtracted from the inflation rate estimated under division (B)(3) of this section for the following fiscal year.

(4) The department shall not recalculate a maximum cost per case-mix unit under division (B)(2) of this section or a percentage under division (E) of this section based on additional information that it receives after the maximum costs per case-mix unit or percentages are set. The department shall recalculate a maximum cost per case-mix units or percentage only if it made an error in computing the maximum cost per case-mix unit or percentage based on information available at the time of the original calculation.

(C) The department shall use the following index for the purpose of division (B)(3) of this section:

(1) The employment cost index for total compensation, health services component, published by the United States bureau of labor statistics;

(2) If the United States bureau of labor statistics ceases to publish the index specified in division (C)(1) of this section, the index that is subsequently published by the bureau and covers nursing facilities' staff costs.

(D) Each facility's rate for direct care costs shall be determined as follows for each calendar quarter within a fiscal year:

(1) Multiply the lesser of the following by the facility's average case-mix score determined under section 5111.232 of the Revised Code for the calendar quarter that preceded the immediately preceding calendar quarter:

(a) The facility's cost per case-mix unit for the calendar year preceding the fiscal year in which the rate will be paid, as determined under division (B)(1) of this section;

(b) The maximum cost per case-mix unit established for the fiscal year in which the rate will be paid for the facility's peer group under division (B)(2) of this section;

(2) Adjust the product determined under division (D)(1) of this section by the inflation rate estimated under division (B)(3) of this section.

(E)

(1) The department shall calculate the percentage above the median cost per case-mix unit determined under division (B)(1) of this section for the facility that has the median medicaid day for calendar year 1992 for all intermediate care facilities for the mentally retarded with more than eight beds that would result in payment of all desk-reviewed, actual, allowable direct care costs for eighty and one-half per cent of the medicaid days for such facilities for calendar year 1992.

(2) The department shall calculate the percentage above the median cost per case-mix unit determined under division (B)(1) of this section for the facility that has the median medicaid day for calendar year 1992 for all intermediate care facilities for the mentally retarded with eight or fewer beds that would result in payment of all desk-reviewed, actual, allowable direct care costs for eighty and one-half per cent of the medicaid days for such facilities for calendar year 1992.

(F) The director of job and family services shall adopt rules under section 5111.02 of the Revised Code that specify peer groups of intermediate care facilities for the mentally retarded with more than eight beds and intermediate care facilities for the mentally retarded with eight or fewer beds, based on findings of significant per diem direct care cost differences due to geography and facility bed-size. The rules also may specify peer groups based on findings of significant per diem direct care cost differences due to other factors which may include case-mix.

(G) The department, in accordance with division (D) of section 5111.232 of the Revised Code and rules adopted under division (F) of that section, may assign case-mix scores or costs per case-mix unit if a provider fails to submit assessment data necessary to calculate an intermediate care facility for the mentally retarded's case-mix score in accordance with that section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.231 - [Effective Until 7/1/2013] Per resident per day rate for direct care costs.

(A) As used in this section :

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under division (D) of this section of each peer group's cost per case-mix unit, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (D) of this section of each peer groups' cost per case-mix unit using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such costs.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for direct care costs determined semiannually by multiplying the cost per case-mix unit determined under division (D) of this section for the facility's peer group by the facility's semiannual case-mix score determined under section 5111.232 of the Revised Code.

(C) For the purpose of determining nursing facilities' rate for direct care costs, the department shall establish three peer groups.

Each nursing facility located in any of the following counties shall be placed in peer group one: Brown, Butler, Clermont, Clinton, Hamilton, and Warren.

Each nursing facility located in any of the following counties shall be placed in peer group two: Ashtabula, Champaign, Clark, Cuyahoga, Darke, Delaware, Fairfield, Fayette, Franklin, Fulton, Geauga, Greene, Hancock, Knox, Lake, Licking, Lorain, Lucas, Madison, Marion, Medina, Miami, Montgomery, Morrow, Ottawa, Pickaway, Portage, Preble, Ross, Sandusky, Seneca, Summit, Union, and Wood.

Each nursing facility located in any of the following counties shall be placed in peer group three: Adams, Allen, Ashland, Athens, Auglaize, Belmont, Carroll, Columbiana, Coshocton, Crawford, Defiance, Erie, Gallia, Guernsey, Hardin, Harrison, Henry, Highland, Hocking, Holmes, Huron, Jackson, Jefferson, Lawrence, Logan, Mahoning, Meigs, Mercer, Monroe, Morgan, Muskingum, Noble, Paulding, Perry, Pike, Putnam, Richland, Scioto, Shelby, Stark, Trumbull, Tuscarawas, Van Wert, Vinton, Washington, Wayne, Williams, and Wyandot.

(D)

(1) The department shall determine a cost per case-mix unit for each peer group established under division (C) of this section. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made by this act to this section, the cost per case-mix unit determined under this division for a peer group shall be used for subsequent years until the department conducts a rebasing. To determine a peer group's cost per case-mix unit, the department shall do all of the following:

(a) Determine the cost per case-mix unit for each nursing facility in the peer group for the applicable calendar year by dividing each facility's desk-reviewed, actual, allowable, per diem direct care costs for the applicable calendar year by the facility's annual average case-mix score determined under section 5111.232 of the Revised Code for the applicable calendar year ;

(b) Subject to division (D)(2) of this section, identify which nursing facility in the peer group is at the twenty-fifth percentile of the cost per case-mix units determined under division (D)(1)(a) of this section ;

(c) Calculate the amount that is two per cent above the cost per case-mix unit determined under division (D)(1)(a) of this section for the nursing facility identified under division (D)(1)(b) of this section ;

(d) Using the index specified in division (D)(3) of this section, multiply the rate of inflation for the eighteen-month period beginning on the first day of July of the applicable calendar year and ending the last day of December of the calendar year immediately following the applicable calendar year

by the amount calculated under division (D)(1)(c) of this section;

(e) Until the first rebasing occurs, add one dollar and eighty-eight cents to the amount calculated under division (D)(1)(d) of this section.

(2) In making the identification under division (D)(1)(b) of this section, the department shall exclude both of the following:

(a) Nursing facilities that participated in the medicaid program under the same provider for less than twelve months in the applicable calendar year;

(b) Nursing facilities whose cost per case-mix unit is more than one standard deviation from the mean cost per case-mix unit for all nursing facilities in the nursing facility's peer group for the applicable calendar year.

(3) The following index shall be used for the purpose of the calculation made under division (D)(1)(d) of this section:

(a) Until the first rebasing occurs, the employment cost index for total compensation, health services component, published by the United States bureau of labor statistics, as the index existed on July 1, 2005;

(b) Effective with the first rebasing and except as provided in division (D)(3)(c) of this section, the employment cost index for total compensation, nursing and residential care facilities occupational group, published by the United States bureau of labor statistics;

(c) If the United States bureau of labor statistics ceases to publish the index specified in division (D)(3)(b) of this section, the index the bureau subsequently publishes that covers nursing facilities' staff costs.

(4) The department shall not redetermine a peer group's cost per case-mix unit under this division based on additional information that it receives after the peer group's per case-mix unit is determined. The department shall redetermine a peer group's cost per case-mix unit only if it made an error in determining the peer group's cost per case-mix unit based on information available to the department at the time of the original determination.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-06-2001; 07-01-2005; 03-30-2006

This section is set out twice. See also §5111.2312, as amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.



Section 5111.231 - [Effective 7/1/2013] Per resident per day rate for direct care costs.

(A) As used in this section:

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under division (D) of this section of each peer group's cost per case-mix unit, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (D) of this section of each peer groups' cost per case-mix unit using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such costs.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for direct care costs determined semiannually by multiplying the cost per case-mix unit determined under division (D) of this section for the facility's peer group by the facility's semiannual case-mix score determined under section 5111.232 of the Revised Code.

(C) For the purpose of determining nursing facilities' rate for direct care costs, the department shall establish three peer groups.

Each nursing facility located in any of the following counties shall be placed in peer group one: Brown, Butler, Clermont, Clinton, Hamilton, and Warren.

Each nursing facility located in any of the following counties shall be placed in peer group two: Ashtabula, Champaign, Clark, Cuyahoga, Darke, Delaware, Fairfield, Fayette, Franklin, Fulton, Geauga, Greene, Hancock, Knox, Lake, Licking, Lorain, Lucas, Madison, Marion, Medina, Miami, Montgomery, Morrow, Ottawa, Pickaway, Portage, Preble, Ross, Sandusky, Seneca, Summit, Union, and Wood.

Each nursing facility located in any of the following counties shall be placed in peer group three: Adams, Allen, Ashland, Athens, Auglaize, Belmont, Carroll, Columbiana, Coshocton, Crawford, Defiance, Erie, Gallia, Guernsey, Hardin, Harrison, Henry, Highland, Hocking, Holmes, Huron, Jackson, Jefferson, Lawrence, Logan, Mahoning, Meigs, Mercer, Monroe, Morgan, Muskingum, Noble, Paulding, Perry, Pike, Putnam, Richland, Scioto, Shelby, Stark, Trumbull, Tuscarawas, Van Wert, Vinton, Washington, Wayne, Williams, and Wyandot.

(D)

(1) The department shall determine a cost per case-mix unit for each peer group established under division (C) of this section. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made to this section by Am. Sub. H.B. 153 and Sub. H.B. 303, both of the 129th general assembly, the cost per case-mix unit determined under this division for a peer group shall be used for subsequent years until the department conducts a rebasing. To determine a peer group's cost per case-mix unit, the department shall do all of the following:

(a) Determine the cost per case-mix unit for each nursing facility in the peer group for the applicable calendar year by dividing each facility's desk-reviewed, actual, allowable, per diem direct care costs for the applicable calendar year by the facility's annual average case-mix score determined under section 5111.232 of the Revised Code for the applicable calendar year;

(b) Subject to division (D)(2) of this section, identify which nursing facility in the peer group is at the twenty-fifth percentile of the cost per case-mix units determined under division (D)(1)(a) of this section;

(c) Calculate the amount that is two per cent above the cost per case-mix unit determined under division (D)(1)(a) of this section for the nursing facility identified under division (D)(1)(b) of this section;

(d) Using the index specified in division (D)(3) of this section, multiply the rate of inflation for the eighteen-month period beginning on the first day of July of the applicable calendar year and ending the last day of December of the calendar year immediately following the applicable calendar year by the amount calculated under division (D)(1)(c) of this section;

(e) Until the first rebasing occurs, add one dollar and eighty-eight cents to the amount calculated under division (D)(1)(d) of this section;

(f) Until the first rebasing occurs, increase the amount calculated under division (D)(1)(e) of this section by five and eight hundredths per cent.

(2) In making the identification under division (D)(1)(b) of this section, the department shall exclude both of the following:

(a) Nursing facilities that participated in the medicaid program under the same provider for less than twelve months in the applicable calendar year;

(b) Nursing facilities whose cost per case-mix unit is more than one standard deviation from the mean cost per case-mix unit for all nursing facilities in the nursing facility's peer group for the applicable calendar year.

(3) The following index shall be used for the purpose of the calculation made under division (D)(1)(d) of this section:

(a) Until the first rebasing occurs, the employment cost index for total compensation, health services component, published by the United States bureau of labor statistics, as the index existed on July 1, 2005;

(b) Effective with the first rebasing and except as provided in division (D)(3)(c) of this section, the employment cost index for total compensation, nursing and residential care facilities occupational group, published by the United States bureau of labor statistics;

(c) If the United States bureau of labor statistics ceases to publish the index specified in division (D)(3)(b) of this section, the index the bureau subsequently publishes that covers nursing facilities' staff costs.

(4) The department shall not redetermine a peer group's cost per case-mix unit under this division based on additional information that it receives after the peer group's per case-mix unit is determined. The department shall redetermine a peer group's cost per case-mix unit only if it made an error in determining the peer group's cost per case-mix unit based on information available to the department at the time of the original determination.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-06-2001; 07-01-2005; 03-30-2006

This section is set out twice. See also §5111.2311, effective until 7/1/2013.



Section 5111.232 - Case-mix scores for nursing facilities.

(A)

(1) The department of job and family services shall determine semiannual and annual average case-mix scores for nursing facilities by using all of the following:

(a) Data from a resident assessment instrument specified in rules adopted under section 5111.02 of the Revised Code pursuant to section 1919(e)(5) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396r(e)(5), as amended, for the following residents:

(i) When determining semiannual case-mix scores for fiscal year 2012, each resident who is a medicaid recipient;

(ii) When determining semiannual case-mix scores for fiscal year 2013 and thereafter, each resident who is a medicaid recipient and not placed in either of the two lowest resource utilization groups, excluding any resource utilization group that is a default group used for residents with incomplete assessment data;

(iii) When determining annual average case-mix scores, each resident regardless of payment source.

(b) Except as provided in rules authorized by divisions (A)(2)(a) and (b) of this section, the case-mix values established by the United States department of health and human services;

(c) Except as modified in rules authorized by division (A)(2)(c) of this section, the grouper methodology used on June 30, 1999, by the United States department of health and human services for prospective payment of skilled nursing facilities under the medicare program established by Title XVIII.

(2) The director of job and family services may adopt rules under section 5111.02 of the Revised Code that do any of the following:

(a) Adjust the case-mix values specified in division (A)(1)(b) of this section to reflect changes in relative wage differentials that are specific to this state;

(b) Express all of those case-mix values in numeric terms that are different from the terms specified by the United States department of health and human services but that do not alter the relationship of the case-mix values to one another;

(c) Modify the grouper methodology specified in division (A)(1)(c) of this section as follows:

(i) Establish a different hierarchy for assigning residents to case-mix categories under the methodology;

(ii) Prohibit the use of the index maximizer element of the methodology;

(iii) Incorporate changes to the methodology the United States department of health and human services makes after June 30, 1999;

(iv) Make other changes the department determines are necessary.

(B) The department shall determine case-mix scores for intermediate care facilities for the mentally retarded using data for each resident, regardless of payment source, from a resident assessment instrument and grouper methodology prescribed in rules adopted under section 5111.02 of the Revised Code and expressed in case-mix values established by the department in those rules.

(C) Each calendar quarter, each provider shall compile complete assessment data, from the resident assessment instrument specified in rules authorized by division (A) or (B) of this section, for each resident of each of the provider's facilities, regardless of payment source, who was in the facility or on hospital or therapeutic leave from the facility on the last day of the quarter. Providers of a nursing facility shall submit the data to the department of health and, if required by rules, the department of job and family services. Providers of an intermediate care facility for the mentally retarded shall submit the data to the department of job and family services. The data shall be submitted not later than fifteen days after the end of the calendar quarter for which the data is compiled.

Except as provided in division (D) of this section, the department, every six months and after the end of each calendar year, shall calculate a semiannual and annual average case-mix score for each nursing facility using the facility's quarterly case-mix scores for that six-month period or calendar year. Also except as provided in division (D) of this section, the department, after the end of each calendar year, shall calculate an annual average case-mix score for each intermediate care facility for the mentally retarded using the facility's quarterly case-mix scores for that calendar year. The department shall make the calculations pursuant to procedures specified in rules adopted under section 5111.02 of the Revised Code.

(D)

(1) If a provider does not timely submit information for a calendar quarter necessary to calculate a facility's case-mix score, or submits incomplete or inaccurate information for a calendar quarter, the department may assign the facility a quarterly average case-mix score that is five per cent less than the facility's quarterly average case-mix score for the preceding calendar quarter. If the facility was subject to an exception review under division (C) of section 5111.27 of the Revised Code for the preceding calendar quarter, the department may assign a quarterly average case-mix score that is five per cent less than the score determined by the exception review. If the facility was assigned a quarterly average case-mix score for the preceding quarter, the department may assign a quarterly average case-mix score that is five per cent less than that score assigned for the preceding quarter.

The department may use a quarterly average case-mix score assigned under division (D)(1) of this section, instead of a quarterly average case-mix score calculated based on the provider's submitted information, to calculate the facility's rate for direct care costs being established under section 5111.23 or 5111.231 of the Revised Code for one or more months, as specified in rules authorized by division (E) of this section, of the quarter for which the rate established under section 5111.23 or 5111.231 of the Revised Code will be paid.

Before taking action under division (D)(1) of this section, the department shall permit the provider a reasonable period of time, specified in rules authorized by division (E) of this section, to correct the information. In the case of an intermediate care facility for the mentally retarded, the department shall not assign a quarterly average case-mix score due to late submission of corrections to assessment information unless the provider fails to submit corrected information prior to the eighty-first day after the end of the calendar quarter to which the information pertains. In the case of a nursing facility, the department shall not assign a quarterly average case-mix score due to late submission of corrections to assessment information unless the provider fails to submit corrected information prior to the earlier of the forty-sixth day after the end of the calendar quarter to which the information pertains or the deadline for submission of such corrections established by regulations adopted by the United States department of health and human services under Titles XVIII and XIX.

(2) If a provider is paid a rate for a facility calculated using a quarterly average case-mix score assigned under division (D)(1) of this section for more than six months in a calendar year, the department may assign the facility a cost per case-mix unit that is five per cent less than the facility's actual or assigned cost per case-mix unit for the preceding calendar year. The department may use the assigned cost per case-mix unit, instead of calculating the facility's actual cost per case-mix unit in accordance with section 5111.23 or 5111.231 of the Revised Code, to establish the facility's rate for direct care costs for the following fiscal year.

(3) The department shall take action under division (D)(1) or (2) of this section only in accordance with rules authorized by division (E) of this section. The department shall not take an action that affects rates for prior payment periods except in accordance with sections 5111.27 and 5111.28 of the Revised Code.

(E) The director shall adopt rules under section 5111.02 of the Revised Code that do all of the following:

(1) Specify whether providers of a nursing facility must submit the assessment data to the department of job and family services;

(2) Specify the medium or media through which the completed assessment data shall be submitted;

(3) Establish procedures under which the assessment data shall be reviewed for accuracy and providers shall be notified of any data that requires correction;

(4) Establish procedures for providers to correct assessment data and specify a reasonable period of time by which providers shall submit the corrections. The procedures may limit the content of corrections by providers of nursing facilities in the manner required by regulations adopted by the United States department of health and human services under Titles XVIII and XIX.

(5) Specify when and how the department will assign case-mix scores or costs per case-mix unit under division (D) of this section if information necessary to calculate the facility's case-mix score is not provided or corrected in accordance with the procedures established by the rules. Notwithstanding any other provision of sections 5111.20 to 5111.331 of the Revised Code, the rules also may provide for the following:

(a) Exclusion of case-mix scores assigned under division (D) of this section from calculation of an intermediate care facility for the mentally retarded's annual average case-mix score and the maximum cost per case-mix unit for the facility's peer group;

(b) Exclusion of case-mix scores assigned under division (D) of this section from calculation of a nursing facility's semiannual or annual average case-mix score and the cost per case-mix unit for the facility's peer group.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 5111.233 - Day programming.

The costs of day programming shall be part of the direct care costs of an intermediate care facility for the mentally retarded as off-site day programming if the area in which the day programming is provided is not certified by the director of health as an intermediate care facility for the mentally retarded under Title XIX and regardless of either of the following:

(A) Whether or not the area in which the day programming is provided is less than two hundred feet away from the intermediate care facility for the mentally retarded;

(B) Whether or not the day programming is provided by an individual who, or organization that, is a related party to the provider of the intermediate care facility for the mentally retarded.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.235 - Per resident per day rate for other protected costs.

(A) The department of job and family services shall pay a provider for each of the provider's eligible intermediate care facilities for the mentally retarded a per resident per day rate for other protected costs established prospectively each fiscal year for each facility. The rate for each facility shall be the facility's desk-reviewed, actual, allowable, per diem other protected costs from the calendar year preceding the fiscal year in which the rate will be paid, all adjusted for the estimated inflation rate for the eighteen-month period beginning on the first day of July of the calendar year preceding the fiscal year in which the rate will be paid and ending on the thirty-first day of December of that fiscal year. The department shall estimate inflation using the index specified in division (B) of this section. If the estimated inflation rate for the eighteen-month period is different from the actual inflation rate for that period, the difference shall be added to or subtracted from the inflation rate estimated for the following year.

(B) The department shall use the following index for the purpose of division (A) of this section:

(1) The consumer price index for all urban consumers for nonprescription drugs and medical supplies, as published by the United States bureau of labor statistics;

(2) If the United States bureau of labor statistics ceases to publish the index specified in division (B)(1) of this section, the index that is subsequently published by the bureau and covers nonprescription drugs and medical supplies.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.236 - Oxygen services for "medically fragile child".

(A) As used in this section, "medically fragile child" means an individual under eighteen years of age who requires both of the following:

(1) The services of a doctor of medicine or osteopathic medicine at least once a week due to the instability of the individual's medical condition;

(2) The services of a registered nurse on a daily basis.

(B) The medicaid program shall cover oxygen services that a medical supplier with a valid medicaid provider agreement provides to a medicaid recipient who is a medically fragile child and resides in an intermediate care facility for the mentally retarded. The medicaid program shall cover such oxygen services regardless of any of the following:

(1) The percentage of the medicaid recipient's arterial oxygen saturation at rest, exercise, or sleep;

(2) The type of system used in delivering the oxygen to the medicaid recipient;

(3) Whether the intermediate care facility for the mentally retarded in which the medicaid recipient resides purchases or rents the equipment used in the delivery of the oxygen to the recipient.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.24 - [Effective Until 7/1/2013] Per resident per day rate for ancillary and support costs.

(A) As used in this section :

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under division (D) of this section of each peer group's rate for ancillary and support costs, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (D) of this section of each peer groups' rate for ancillary and support costs using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such rates.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for ancillary and support costs determined for the nursing facility's peer group under division (D) of this section.

(C) For the purpose of determining nursing facilities' rate for ancillary and support costs, the department shall establish six peer groups.

Each nursing facility located in any of the following counties shall be placed in peer group one or two: Brown, Butler, Clermont, Clinton, Hamilton, and Warren. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group one. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group two.

Each nursing facility located in any of the following counties shall be placed in peer group three or four: Ashtabula, Champaign, Clark, Cuyahoga, Darke, Delaware, Fairfield, Fayette, Franklin, Fulton, Geauga, Greene, Hancock, Knox, Lake, Licking, Lorain, Lucas, Madison, Marion, Medina, Miami, Montgomery, Morrow, Ottawa, Pickaway, Portage, Preble, Ross, Sandusky, Seneca, Summit, Union, and Wood. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group three. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group four.

Each nursing facility located in any of the following counties shall be placed in peer group five or six: Adams, Allen, Ashland, Athens, Auglaize, Belmont, Carroll, Columbiana, Coshocton, Crawford, Defiance, Erie, Gallia, Guernsey, Hardin, Harrison, Henry, Highland, Hocking, Holmes, Huron, Jackson, Jefferson, Lawrence, Logan, Mahoning, Meigs, Mercer, Monroe, Morgan, Muskingum, Noble, Paulding, Perry, Pike, Putnam, Richland, Scioto, Shelby, Stark, Trumbull, Tuscarawas, Van Wert, Vinton, Washington, Wayne, Williams, and Wyandot. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group five. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group six.

(D)

(1) The department shall determine the rate for ancillary and support costs for each peer group established under division (C) of this section. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made by this act to this section, the rate for ancillary and support costs determined under this division for a peer group shall be used for subsequent years until the department conducts a rebasing. To determine a peer group's rate for ancillary and support costs, the department shall do all of the following:

(a) Subject to division (D)(2) of this section, determine the rate for ancillary and support costs for each nursing facility in the peer group for the applicable calendar year by using the greater of the nursing facility's actual inpatient days for the applicable calendar year or the inpatient days the nursing facility would have had for the applicable calendar year if its occupancy rate had been ninety per cent ;

(b) Subject to division (D) (3) of this section, identify which nursing facility in the peer group is at the twenty-fifth percentile of the rate for ancillary and support costs for the applicable calendar year determined under division (D)(1)(a) of this section ;

(c) Multiply the rate for ancillary and support costs determined under division (D)(1) (a) of this section for the nursing facility identified under division (D)(1)(b) of this section by the rate of inflation for the eighteen-month period beginning on the first day of July of the applicable calendar year and ending the last day of December of the calendar year immediately following the applicable calendar year using the following:

(i) Until the first rebasing occurs, the consumer price index for all items for all urban consumers for the north central region, published by the United States bureau of labor statistics, as that index existed on July 1, 2005;

(ii) Effective with the first rebasing and except as provided in division (D)(1) (c)(iii) of this section, the consumer price index for all items for all urban consumers for the midwest region, published by the United States bureau of labor statistics;

(iii) If the United States bureau of labor statistics ceases to publish the index specified in division (D)(1) (c)(ii) of this section, the index the bureau subsequently publishes that covers urban consumers' prices for items for the region that includes this state.

(2) For the purpose of determining a nursing facility's occupancy rate under division (D)(1)(a) of this section, the department shall include any beds that the nursing facility removes from its medicaid-certified capacity unless the nursing facility also removes the beds from its licensed bed capacity.

(3) In making the identification under division (D)(1)(b) of this section, the department shall exclude both of the following:

(a) Nursing facilities that participated in the medicaid program under the same provider for less than twelve months in the applicable calendar year;

(b) Nursing facilities whose ancillary and support costs are more than one standard deviation from the mean desk-reviewed, actual, allowable, per diem ancillary and support cost for all nursing facilities in the nursing facility's peer group for the applicable calendar year.

(4) The department shall not redetermine a peer group's rate for ancillary and support costs under this division based on additional information that it receives after the rate is determined. The department shall redetermine a peer group's rate for ancillary and support costs only if the department made an error in determining the rate based on information available to the department at the time of the original determination.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-2000; 07-01-2005

This section is set out twice. See also §5111.242, as amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.



Section 5111.24 - [Effective 7/1/2013] Per resident per day rate for ancillary and support costs.

(A) As used in this section:

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under division (D) of this section of each peer group's rate for ancillary and support costs, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (D) of this section of each peer groups' rate for ancillary and support costs using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such rates.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for ancillary and support costs determined for the nursing facility's peer group under division (D) of this section.

(C) For the purpose of determining nursing facilities' rate for ancillary and support costs, the department shall establish six peer groups.

Each nursing facility located in any of the following counties shall be placed in peer group one or two: Brown, Butler, Clermont, Clinton, Hamilton, and Warren. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group one. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group two.

Each nursing facility located in any of the following counties shall be placed in peer group three or four: Ashtabula, Champaign, Clark, Cuyahoga, Darke, Delaware, Fairfield, Fayette, Franklin, Fulton, Geauga, Greene, Hancock, Knox, Lake, Licking, Lorain, Lucas, Madison, Marion, Medina, Miami, Montgomery, Morrow, Ottawa, Pickaway, Portage, Preble, Ross, Sandusky, Seneca, Summit, Union, and Wood. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group three. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group four.

Each nursing facility located in any of the following counties shall be placed in peer group five or six: Adams, Allen, Ashland, Athens, Auglaize, Belmont, Carroll, Columbiana, Coshocton, Crawford, Defiance, Erie, Gallia, Guernsey, Hardin, Harrison, Henry, Highland, Hocking, Holmes, Huron, Jackson, Jefferson, Lawrence, Logan, Mahoning, Meigs, Mercer, Monroe, Morgan, Muskingum, Noble, Paulding, Perry, Pike, Putnam, Richland, Scioto, Shelby, Stark, Trumbull, Tuscarawas, Van Wert, Vinton, Washington, Wayne, Williams, and Wyandot. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group five. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group six.

(D)

(1) The department shall determine the rate for ancillary and support costs for each peer group established under division (C) of this section. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made to this section by Am. Sub. H.B. 153 and Sub. H.B. 303, both of the 129th general assembly, the rate for ancillary and support costs determined under this division for a peer group shall be used for subsequent years until the department conducts a rebasing. To determine a peer group's rate for ancillary and support costs, the department shall do all of the following:

(a) Subject to division (D)(2) of this section, determine the rate for ancillary and support costs for each nursing facility in the peer group for the applicable calendar year by using the greater of the nursing facility's actual inpatient days for the applicable calendar year or the inpatient days the nursing facility would have had for the applicable calendar year if its occupancy rate had been ninety per cent;

(b) Subject to division (D)(3) of this section, identify which nursing facility in the peer group is at the twenty-fifth percentile of the rate for ancillary and support costs for the applicable calendar year determined under division (D)(1)(a) of this section;

(c) Multiply the rate for ancillary and support costs determined under division (D)(1)(a) of this section for the nursing facility identified under division (D)(1)(b) of this section by the rate of inflation for the eighteen-month period beginning on the first day of July of the applicable calendar year and ending the last day of December of the calendar year immediately following the applicable calendar year using the following:

(i) Until the first rebasing occurs, the consumer price index for all items for all urban consumers for the north central region, published by the United States bureau of labor statistics, as that index existed on July 1, 2005;

(ii) Effective with the first rebasing and except as provided in division (D)(1)(c)(iii) of this section, the consumer price index for all items for all urban consumers for the midwest region, published by the United States bureau of labor statistics;

(iii) If the United States bureau of labor statistics ceases to publish the index specified in division (D)(1)(c)(ii) of this section, the index the bureau subsequently publishes that covers urban consumers' prices for items for the region that includes this state.

(d) Until the first rebasing occurs, increase the amount calculated under division (D)(1)(c) of this section by five and eight hundredths per cent.

(2) For the purpose of determining a nursing facility's occupancy rate under division (D)(1)(a) of this section, the department shall include any beds that the nursing facility removes from its medicaid-certified capacity unless the nursing facility also removes the beds from its licensed bed capacity.

(3) In making the identification under division (D)(1)(b) of this section, the department shall exclude both of the following:

(a) Nursing facilities that participated in the medicaid program under the same provider for less than twelve months in the applicable calendar year;

(b) Nursing facilities whose ancillary and support costs are more than one standard deviation from the mean desk-reviewed, actual, allowable, per diem ancillary and support cost for all nursing facilities in the nursing facility's peer group for the applicable calendar year.

(4) The department shall not redetermine a peer group's rate for ancillary and support costs under this division based on additional information that it receives after the rate is determined. The department shall redetermine a peer group's rate for ancillary and support costs only if the department made an error in determining the rate based on information available to the department at the time of the original determination.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-2000; 07-01-2005

This section is set out twice. See also §5111.241, effective until 7/1/2013.



Section 5111.241 - Per resident per day rate for indirect care costs - intermediate care facility.

(A) The department of job and family services shall pay a provider for each of the provider's eligible intermediate care facilities for the mentally retarded a per resident per day rate for indirect care costs established prospectively each fiscal year for each facility. The rate for each intermediate care facility for the mentally retarded shall be the sum of the following, but shall not exceed the maximum rate established for the facility's peer group under division (B) of this section:

(1) The facility's desk-reviewed, actual, allowable, per diem indirect care costs from the calendar year preceding the fiscal year in which the rate will be paid, adjusted for the inflation rate estimated under division (C)(1) of this section;

(2) An efficiency incentive in the following amount:

(a) For fiscal years ending in even-numbered calendar years:

(i) In the case of intermediate care facilities for the mentally retarded with more than eight beds, seven and one-tenth per cent of the maximum rate established for the facility's peer group under division (B) of this section;

(ii) In the case of intermediate care facilities for the mentally retarded with eight or fewer beds, seven per cent of the maximum rate established for the facility's peer group under division (B) of this section;

(b) For fiscal years ending in odd-numbered calendar years, the amount calculated for the preceding fiscal year under division (A)(2)(a) of this section.

(B)

(1) The maximum rate for indirect care costs for each peer group of intermediate care facilities for the mentally retarded with more than eight beds specified in rules adopted under division (D) of this section shall be determined as follows:

(a) For fiscal years ending in even-numbered calendar years, the maximum rate for each peer group shall be the rate that is no less than twelve and four-tenths per cent above the median desk-reviewed, actual, allowable, per diem indirect care cost for all intermediate care facilities for the mentally retarded with more than eight beds in the group, excluding facilities in the group whose indirect care costs for that period are more than three standard deviations from the mean desk-reviewed, actual, allowable, per diem indirect care cost for all intermediate care facilities for the mentally retarded with more than eight beds, for the calendar year preceding the fiscal year in which the rate will be paid, adjusted by the inflation rate estimated under division (C)(1) of this section.

(b) For fiscal years ending in odd-numbered calendar years, the maximum rate for each peer group is the group's maximum rate for the previous fiscal year, adjusted for the inflation rate estimated under division (C)(2) of this section.

(2) The maximum rate for indirect care costs for each peer group of intermediate care facilities for the mentally retarded with eight or fewer beds specified in rules adopted under division (D) of this section shall be determined as follows:

(a) For fiscal years ending in even-numbered calendar years, the maximum rate for each peer group shall be the rate that is no less than ten and three-tenths per cent above the median desk-reviewed, actual, allowable, per diem indirect care cost for all intermediate care facilities for the mentally retarded with eight or fewer beds in the group, excluding facilities in the group whose indirect care costs are more than three standard deviations from the mean desk-reviewed, actual, allowable, per diem indirect care cost for all intermediate care facilities for the mentally retarded with eight or fewer beds, for the calendar year preceding the fiscal year in which the rate will be paid, adjusted by the inflation rate estimated under division (C)(1) of this section.

(b) For fiscal years that end in odd-numbered calendar years, the maximum rate for each peer group is the group's maximum rate for the previous fiscal year, adjusted for the inflation rate estimated under division (C)(2) of this section.

(3) The department shall not recalculate a maximum rate for indirect care costs under division (B)(1) or (2) of this section based on additional information that it receives after the maximum rate is set. The department shall recalculate the maximum rate for indirect care costs only if it made an error in computing the maximum rate based on the information available at the time of the original calculation.

(C)

(1) When adjusting rates for inflation under divisions (A)(1), (B)(1)(a), and (B)(2)(a) of this section, the department shall estimate the rate of inflation for the eighteen-month period beginning on the first day of July of the calendar year preceding the fiscal year in which the rate will be paid and ending on the thirty-first day of December of the fiscal year in which the rate will be paid . To estimate the rate of inflation, the department shall use the following:

(a) The consumer price index for all items for all urban consumers for the north central region, published by the United States bureau of labor statistics;

(b) If the United States bureau of labor statistics ceases to publish the index specified in division (C)(1)(a) of this section, a comparable index that the bureau publishes and the department determines is appropriate.

(2) When adjusting rates for inflation under divisions (B)(1)(b) and (B)(2)(b) of this section, the department shall estimate the rate of inflation for the twelve-month period beginning on the first day of January of the fiscal year preceding the fiscal year in which the rate will be paid and ending on the thirty-first day of December of the fiscal year in which the rate will be paid . To estimate the rate of inflation, the department shall use the following:

(a) The consumer price index for all items for all urban consumers for the north central region, published by the United States bureau of labor statistics;

(b) If the United States bureau of labor statistics ceases to publish the index specified in division (C)(2)(a) of this section, a comparable index that the bureau publishes and the department determines is appropriate.

(3) If an inflation rate estimated under division (C)(1) or (2) of this section is different from the actual inflation rate for the relevant time period, as measured using the same index, the difference shall be added to or subtracted from the inflation rate estimated pursuant to this division for the following fiscal year.

(D) The director of job and family services shall adopt rules under section 5111.02 of the Revised Code that specify peer groups of intermediate care facilities for the mentally retarded with more than eight beds, and peer groups of intermediate care facilities for the mentally retarded with eight or fewer beds, based on findings of significant per diem indirect care cost differences due to geography and facility bed-size. The rules also may specify peer groups based on findings of significant per diem indirect care cost differences due to other factors, including case-mix.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.242 - [Effective Until 7/1/2013] Per resident per day rate for tax costs.

(A) As used in this section , "applicable calendar year" means the following:

(1) For the purpose of the department of job and family services' initial determination under this section of nursing facilities' rate for tax costs, calendar year 2003;

(2) For the purpose of the department's subsequent determinations under division (C) of this section of nursing facilities' rate for tax costs, the calendar year the department selects.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for tax costs determined under division (C) of this section.

(C) At least once every ten years, the department shall determine the rate for tax costs for each nursing facility. The rate for tax costs determined under this division for a nursing facility shall be used for subsequent years until the department redetermines it. To determine a nursing facility's rate for tax costs and except as provided in division (D) of this section, the department shall divide the nursing facility's desk-reviewed, actual, allowable tax costs paid for the applicable calendar year by the number of inpatient days the nursing facility would have had if its occupancy rate had been one hundred per cent during the applicable calendar year.

(D) If a nursing facility had a credit regarding its real estate taxes reflected on its cost report for calendar year 2003, the department shall determine its rate for tax costs for the period beginning on July 1, 2010, and ending on the first day of the fiscal year for which the department first redetermines all nursing facilities' rate for tax costs under division (C) of this section by dividing the nursing facility's desk-reviewed, actual, allowable tax costs paid for calendar year 2004 by the number of inpatient days the nursing facility would have had if its occupancy rate had been one hundred per cent during calendar year 2004.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.36,HB 198, §1, eff. 6/8/2010.

Effective Date: 07-01-2005

This section is set out twice. See also §5111.2422, as amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.



Section 5111.242 - [Effective 7/1/2013] Per resident per day rate for tax costs.

(A) As used in this section :

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under this section of nursing facilities' rate for tax costs, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (C) of this section of each nursing facility's rate for tax costs using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such rates.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for tax costs determined under division (C) of this section.

(C) The department shall determine the rate for tax costs for each nursing facility. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made to this section by Sub. H.B. 303 of the 129th general assembly, the rate for tax costs determined under this division for a nursing facility shall be used for subsequent years until the department conducts a rebasing. To determine a nursing facility's rate for tax costs and except as provided in division (D) of this section, the department shall do both of the following:

(1) Divide the nursing facility's desk-reviewed, actual, allowable tax costs paid for the applicable calendar year by the number of inpatient days the nursing facility would have had if its occupancy rate had been one hundred per cent during the applicable calendar year;

(2) Until the first rebasing occurs, increase the amount calculated under division (C)(1) of this section by five and eight hundredths per cent.

(D) If a nursing facility had a credit regarding its real estate taxes reflected on its cost report for calendar year 2003, the department shall determine, as follows, its rate for tax costs for the period beginning on July 1, 2010, and ending on the first day of the fiscal year for which the department first conducts a rebasing:

(1) Divide the nursing facility's desk-reviewed, actual, allowable tax costs paid for calendar year 2004 by the number of inpatient days the nursing facility would have had if its occupancy rate had been one hundred per cent during calendar year 2004;

(2) Until the first rebasing occurs, increase the amount calculated under division (D)(1) of this section by five and eight hundredths per cent.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.36,HB 198, §1, eff. 6/8/2010.

Effective Date: 07-01-2005

This section is set out twice. See also §5111.2421, effective until 7/1/2013.



Section 5111.243 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 7/1/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 07-01-2005



Section 5111.244 - Quality incentive payments for qualifying nursing facilities.

(A) As used in this section :

(1) "Applicable percentage" means, for the accountability measures identified in divisions (C)(10) to (13) of this section, the following:

(a) For fiscal year 2013, whichever of the following applies:

(i) The percentage that the department of job and family services specifies for an accountability measure pursuant to division (E)(1)(b) or (E)(2)(a)(ii) of this section;

(ii) The percentage specified for an accountability measure in division (E)(2)(b), (ii), (iii), (iv), or (v) of this section.

(b) For fiscal year 2014, whichever of the following applies:

(i) The percentage used pursuant to division (F)(2) of this section;

(ii) The percentage that the department specifies for an accountability measure pursuant to division (F)(3)(a) of this section.

(c) For fiscal year 2015 and thereafter, whichever of the following applies:

(i) The percentage used pursuant to division (F)(2) of this section;

(ii) The percentage used pursuant to division (F)(3)(b) of this section.

(2) "Complaint surveys" has the same meaning as in 42 C.F.R. 488.30.

(3) "Customer satisfaction survey" means the annual survey of long-term care facilities required by section 173.47 of the Revised Code.

(4) "Deficiency" has the same meaning as in 42 C.F.R. 488.301.

(5) "Family satisfaction survey" means a customer satisfaction survey, or part of a customer satisfaction survey, that contains the results of information obtained from the families of a nursing facility's residents.

(6) "Minimum data set" means the standardized, uniform comprehensive assessment of nursing facility residents that is used to identify potential problems, strengths, and preferences of residents and is part of the resident assessment instrument required by section 1919(e)(5) of the "Social Security Act," 101 Stat. 1330-197 (1987), 42 U.S.C. 1396r(e)(5), as amended.

(7) "National voluntary consensus standards for nursing homes" means measures used to determine the quality of care provided by nursing facilities as endorsed by the national quality forum.

(8) "Nurse aide" has the same meaning as in section 3721.21 of the Revised Code.

(9) "Resident satisfaction survey" means a customer satisfaction survey, or part of a customer satisfaction survey, that contains the results of information obtained from a nursing facility's residents.

(10) "Room mirror" means a mirror that is located in either of the following rooms:

(a) A resident bathroom if the sink used by a resident after the resident uses the resident bathroom is in the resident bathroom;

(b) A resident's room if the sink used by a resident after the resident uses the resident bathroom is in the resident's room.

(11) "Room sink" means a sink that is located in either of the following rooms:

(a) A resident bathroom if the sink used by a resident after the resident uses the resident bathroom is in the resident bathroom;

(b) A resident's room if the sink used by a resident after the resident uses the resident bathroom is in the resident's room.

(12) "Standard survey" has the same meaning as in 42 C.F.R. 488.301.

(B)

(1) Each fiscal year, the department of job and family services shall pay a quality incentive payment to the provider of each nursing facility that is awarded one or more points for meeting accountability measures under division (C) of this section. Subject to division (B)(2) of this section, the per medicaid day amount of a quality incentive payment paid to a provider shall be the product of the following:

(a) The number of points the provider's nursing facility is awarded for meeting accountability measures under division (C) of this section;

(b) Three dollars and twenty-nine cents.

(2) The maximum quality incentive payment that may be paid to the provider of a nursing facility for a fiscal year shall be sixteen dollars and forty-four cents per medicaid day.

(C) Subject to divisions (D), (E), and (F) of this section, the department shall award each nursing facility participating in the medicaid program one point for each of the following accountability measures the facility meets:

(1) The facility's overall score on its resident satisfaction survey is at least eighty-six.

(2) The facility's overall score on its family satisfaction survey is at least eighty-eight.

(3) The facility satisfies the requirements for participation in the advancing excellence in America's nursing homes campaign.

(4) The facility had neither of the following on the facility's most recent standard survey conducted not later than the last day of the calendar year preceding the fiscal year for which the point is to be awarded or any complaint surveys conducted in the calendar year preceding the fiscal year for which the point is to be awarded:

(a) A health deficiency with a scope and severity level greater than F;

(b) A deficiency that constitutes a substandard quality of care.

(5) The facility offers at least fifty per cent of its residents at least one of the following dining choices for at least one meal each day:

(a) Restaurant-style dining in which food is brought from the food preparation area to residents per the residents' orders;

(b) Buffet-style dining in which residents obtain their own food, or have the facility's staff bring food to them per the residents' directions, from the buffet;

(c) Family-style dining in which food is customarily served on a serving dish and shared by residents;

(d) Open dining in which residents have at least a two-hour period to choose when to have a meal;

(e) Twenty-four-hour dining in which residents may order meals from the facility any time of the day.

(6) At least fifty per cent of the facility's residents are able to take a bath or shower as often as they choose.

(7) The facility has at least both of the following scores on its resident satisfaction survey:

(a) With regard to the question in the survey regarding residents' ability to choose when to go to bed in the evening, at least eighty-nine;

(b) With regard to the question in the survey regarding residents' ability to choose when to get out of bed in the morning, at least seventy-six.

(8) The facility has at least both of the following scores on its family satisfaction survey:

(a) With regard to the question in the survey regarding residents' ability to choose when to go to bed in the evening, at least eighty-eight;

(b) With regard to the question in the survey regarding residents' ability to choose when to get out of bed in the morning, at least seventy-five.

(9) All of the following apply to the facility:

(a) At least seventy-five per cent of the facility's residents have the opportunity, following admission to the facility and before completing or quarterly updating their individual plans of care, to discuss their goals for the care they are to receive at the facility, including their preferences for advance care planning, with a member of the residents' healthcare teams that the facility, residents, and residents' sponsors consider appropriate.

(b) The facility records the residents' care goals, including the residents' advance care planning preferences, in their medical records.

(c) The facility uses the residents' care goals, including the residents' advance care planning preferences, in the development of the residents' individual plans of care.

(10) Not more than the applicable percentage of the facility's long-stay residents report severe to moderate pain during the minimum data set assessment process.

(11) Not more than the applicable percentage of the facility's long-stay, high-risk residents have been assessed as having one or more stage two, three, or four pressure ulcers during the minimum data set assessment process.

(12) Not more than the applicable percentage of the facility's long-stay residents were physically restrained as reported during the minimum data set assessment process.

(13) Less than the applicable percentage of the facility's long-stay residents had a urinary tract infection as reported during the minimum data set assessment process.

(14) The facility uses a tool for tracking residents' admissions to hospitals.

(15) An average of at least fifty per cent of the facility's medicaid-certified beds are in private rooms.

(16) The facility has accessible resident bathrooms, all of which meet at least two of the following standards and at least some of which meet all of the following standards:

(a) There are room mirrors that are accessible to residents in wheelchairs, can be adjusted so as to be visible to residents who are seated or standing, or both.

(b) There are room sinks that are accessible to residents in wheelchairs and have clearance for wheelchairs.

(c) There are room sinks that have faucets with adaptive or easy-to-use lever or paddle handles.

(17) The facility does both of the following:

(a) Maintains a written policy that prohibits the use of overhead paging systems or limits the use of overhead paging systems to emergencies, as defined in the policy;

(b) Communicates the policy to its staff, residents, and families of residents.

(18) The facility has a score of at least ninety on its resident satisfaction survey with regard to the question in the survey regarding residents' ability to personalize their rooms with personal belongings.

(19) The facility has a score of at least ninety-five on its family satisfaction survey with regard to the question in the survey regarding residents' ability to personalize their rooms with personal belongings.

(20) The facility does both of the following:

(a) Maintains a written policy that requires consistent assignment of nurse aides and specifies the goal of having a resident receive nurse aide care from not more than eight different nurse aides during a thirty-day period;

(b) Communicates the policy to its staff, residents, and families of residents.

(21) The facility's staff retention rate is at least seventy-five per cent.

(22) The facility's turnover rate for nurse aides is not higher than sixty-five per cent.

(23) For at least fifty per cent of the resident care conferences in the facility, a nurse aide who is a primary caregiver for the resident attends and participates in the conference.

(D)

(1) To be awarded a point for meeting an accountability measure under division (C) of this section other than the accountability measure identified in division (C)(4) of this section, a nursing facility must meet the accountability measure in the calendar year preceding the fiscal year for which the point is to be awarded. However, a nursing facility must meet the accountability measures specified in divisions (C)(3), (5), (6), (9), (14) to (17), (20), (22), and (23) of this section in the period beginning January 1, 2012, and ending March 31, 2012, to be awarded points for those accountability measures for fiscal year 2013.

(2) The department shall award points pursuant to division (C)(1) , (7), or (18) of this section to a nursing facility only if a resident satisfaction survey was initiated under section 173.47 of the Revised Code for the nursing facility in the calendar year preceding the fiscal year for which the points are to be awarded.

(3) The department shall award points pursuant to division (C)(2), (8), or (19) of this section to a nursing facility only if a family satisfaction survey was initiated under section 173.47 of the Revised Code for the nursing facility in the calendar year preceding the fiscal year for which the points are to be awarded.

(4) Not later than July 1, 2013, the department shall adjust the score used for the purpose of division (C)(8)(b) of this section in a manner that causes at least fifty per cent of nursing facilities to meet division (C)(8)(b) of this section.

(E) For the purposes of awarding points under divisions (C)(10) to (13) of this section for fiscal year 2013, the following apply:

(1) If, by July 1, 2012, the United States centers for medicare and medicaid services makes calculations using the 3.0 version of the minimum data set that indicate whether nursing facilities meet those accountability measures, the department shall do both of the following:

(a) Rely on those calculations;

(b) Specify the percentages to be used for the purposes of those accountability measures and, in specifying the percentages, provide for at least fifty per cent of nursing facilities to earn points for meeting those accountability measures.

(2) If, by July 1, 2012, the United States centers for medicare and medicaid services does not make calculations using the 3.0 version of the minimum data set that indicate whether nursing facilities meet those accountability measures, the department shall do either of the following:

(a) Do both of the following:

(i) Make the calculations using the 3.0 version of the minimum data set in accordance with the national voluntary consensus standards for nursing homes;

(ii) Specify the percentages to be used for the purposes of those accountability measures and, in specifying the percentages, provide for at least fifty per cent of nursing facilities to earn points for meeting those accountability measures.

(b) Do all of the following:

(i) Rely on the most recent calculations the United States centers for medicare and medicaid services made using the 2.0 version of the minimum data set that indicate whether nursing facilities meet those accountability measures;

(ii) Use four per cent as the applicable percentage for the accountability measure identified in division (C)(10) of this section;

(iii) Use nine per cent as the applicable percentage for the accountability measure identified in division (C)(11) of this section;

(iv) Use two per cent as the applicable percentage for the accountability measure identified in division (C)(12) of this section;

(v) Use ten per cent as the applicable percentage for the accountability measure identified in division (C)(13) of this section.

(F) For the purposes of awarding points under divisions (C)(10) to (13) of this section for fiscal year 2014 and thereafter, the department shall do the following:

(1) Rely on calculations the United States centers for medicare and medicaid services makes using the 3.0 version of the minimum data set that indicate whether nursing facilities meet those accountability measures;

(2) If the department takes action pursuant to division (E)(1) of this section for fiscal year 2013, continue to use the percentages the department specifies pursuant to division (E)(1)(b) of this section for the purposes of those accountability measures;

(3) If the department takes action pursuant to division (E)(2) of this section for fiscal year 2013, do the following:

(a) For fiscal year 2014, specify the percentages to be used for the purposes of those accountability measures and, in specifying the percentages, provide for at least fifty per cent of nursing facilities to earn points for meeting those accountability measures;

(b) For fiscal year 2015 and thereafter, continue to use the percentages the department specifies pursuant to division (F)(3)(a) of this section for the purposes of those accountability measures.

(G) The director of job and family services shall adopt rules under section 5111.02 of the Revised Code as necessary to implement this section.

The rules may specify what is meant by "some" as that word is used in division (C)(16) of this section.

Amended by 129th General AssemblyFile No.60,SB 264, §1, eff. 7/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2005; 06-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.60,SB 264, §6



Section 5111.245 - Payment of quality bonus.

(A) As used in this section:

(1) "Point days for a fiscal year" means the product of the following:

(a) A qualifying nursing facility's quality bonus points for the fiscal year;

(b) The number of the qualifying nursing facility's medicaid days in the fiscal year.

(2) "Qualifying nursing facility" means a nursing facility that qualifies for a quality bonus for a fiscal year as determined under division (B) of this section.

(3) "Quality bonus points for a fiscal year" means the amount determined by subtracting five from the number of points awarded to a qualifying nursing facility under division (C) of section 5111.244 of the Revised Code for a fiscal year.

(4) "Residual budgeted amount for quality incentive payments for a fiscal year" means the amount determined for a fiscal year as follows:

(a) Multiply the total number of medicaid days in the fiscal year by sixteen dollars and forty-four cents;

(b) Determine the total amount of quality incentive payments that was paid under section 5111.244 of the Revised Code to all nursing facility providers for the fiscal year;

(c) Subtract the amount determined under division (A)(4)(b) of this section from the product calculated under division (A)(4)(a) of this section.

(B) The department of job and family services shall pay a nursing facility provider a quality bonus for a fiscal year if both of the following apply:

(1) The provider's nursing facility is awarded more than five points under division (C) of section 5111.244 of the Revised Code for the fiscal year.

(2) The residual budgeted amount for quality incentive payments for the fiscal year is greater than zero.

(C) The total quality bonus to be paid to the provider of a qualifying nursing facility for a fiscal year shall equal the product of the following:

(1) The quality bonus per medicaid day for the fiscal year determined for the provider's qualifying nursing facility under division (D) of this section;

(2) The number of the qualifying nursing facility's medicaid days in the fiscal year.

(D) A qualifying nursing facility's quality bonus per medicaid day for a fiscal year shall be the product of the following:

(1) The nursing facility's quality bonus points for the fiscal year;

(2) The quality bonus per point for the fiscal year determined under division (E) of this section.

(E) The quality bonus per point for a fiscal year shall be determined as follows:

(1) Determine the number of each qualifying nursing facility's point days for the fiscal year;

(2) Determine the sum of all qualifying nursing facilities' point days for the fiscal year;

(3) Divide the residual budgeted amount for quality incentive payments for the fiscal year by the sum determined under division (E)(2) of this section.

(F) The calculation of a qualifying nursing facility's bonus payment is not subject to appeal under Chapter 119. of the Revised Code.

(G) The director of job and family services may adopt rules under section 5111.02 of the Revised Code as necessary to implement this section.

Added by 129th General AssemblyFile No.60,SB 264, §1, eff. 7/1/2012.



Section 5111.246 - [Effective Until 7/1/2013] Critical access incentive payments to qualified facilities.

(A) Each fiscal year, the department of job and family services shall pay a critical access incentive payment to the provider of each nursing facility that qualifies as a critical access nursing facility. To qualify as a critical access nursing facility for a fiscal year, a nursing facility must meet all of the following requirements:

(1) The nursing facility must be located in an area that, on December 31, 2011, was designated an empowerment zone under section 1391 of the "Internal Revenue Code of 1986," 107 Stat. 543, 26 U.S.C. 1391, as amended.

(2) The nursing facility must have an occupancy rate of at least eighty-five per cent as of the last day of the calendar year preceding the fiscal year.

(3) The nursing facility must have a medicaid utilization rate of at least sixty-five per cent as of the last day of the calendar year preceding the fiscal year.

(B) A critical access nursing facility's critical access incentive payment for a fiscal year shall equal five per cent of the portion of the nursing facility's total rate for the fiscal year that is the sum of the rates and payment identified in divisions (A)(1) to (4) and (6) of section 5111.222 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

This section is set out twice. See also §5111.2462, as amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.



Section 5111.246 - [Effective 7/1/2013] Critical access incentive payments to qualified facilities.

(A) Each fiscal year, the department of job and family services shall pay a critical access incentive payment to the provider of each nursing facility that qualifies as a critical access nursing facility. To qualify as a critical access nursing facility for a fiscal year, a nursing facility must meet all of the following requirements:

(1) The nursing facility must be located in an area that, on December 31, 2011, was designated an empowerment zone under section 1391 of the "Internal Revenue Code of 1986," 107 Stat. 543, 26 U.S.C. 1391, as amended.

(2) The nursing facility must have an occupancy rate of at least eighty-five per cent as of the last day of the calendar year preceding the fiscal year.

(3) The nursing facility must have a medicaid utilization rate of at least sixty-five per cent as of the last day of the calendar year preceding the fiscal year.

(B) A critical access nursing facility's critical access incentive payment for a fiscal year shall equal five per cent of the portion of the nursing facility's total rate for the fiscal year that is the sum of the rates and payment identified in divisions (B)(1) to (4) and (6) of section 5111.222 of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

This section is set out twice. See also §5111.2461, effective until 7/1/2013.



Section 5111.25 - [Effective Until 7/1/2013] Per resident per day rate for reasonable capital costs.

(A) As used in this section :

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under division (D) of this section of each peer group's rate for capital costs, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (D) of this section of each peer groups' rate for capital costs using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such rates.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for capital costs determined for the nursing facility's peer group under division (D) of this section.

(C) For the purpose of determining nursing facilities' rate for capital costs, the department shall establish six peer groups.

Each nursing facility located in any of the following counties shall be placed in peer group one or two: Brown, Butler, Clermont, Clinton, Hamilton, and Warren. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group one. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group two.

Each nursing facility located in any of the following counties shall be placed in peer group three or four: Ashtabula, Champaign, Clark, Cuyahoga, Darke, Delaware, Fairfield, Fayette, Franklin, Fulton, Geauga, Greene, Hancock, Knox, Lake, Licking, Lorain, Lucas, Madison, Marion, Medina, Miami, Montgomery, Morrow, Ottawa, Pickaway, Portage, Preble, Ross, Sandusky, Seneca, Summit, Union, and Wood. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group three. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group four.

Each nursing facility located in any of the following counties shall be placed in peer group five or six: Adams, Allen, Ashland, Athens, Auglaize, Belmont, Carroll, Columbiana, Coshocton, Crawford, Defiance, Erie, Gallia, Guernsey, Hardin, Harrison, Henry, Highland, Hocking, Holmes, Huron, Jackson, Jefferson, Lawrence, Logan, Mahoning, Meigs, Mercer, Monroe, Morgan, Muskingum, Noble, Paulding, Perry, Pike, Putnam, Richland, Scioto, Shelby, Stark, Trumbull, Tuscarawas, Van Wert, Vinton, Washington, Wayne, Williams, and Wyandot. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group five. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group six.

(D)

(1) The department shall determine the rate for capital costs for each peer group established under division (C) of this section. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made by this act to this section, the rate for capital costs determined under this division for a peer group shall be used for subsequent years until the department conducts a rebasing. A peer group's rate for capital costs shall be the rate for capital costs determined for the nursing facility in the peer group that is at the twenty-fifth percentile of the rate for capital costs for the applicable calendar year. In identifying that nursing facility, the department shall do both of the following:

(a) Subject to division (D)(2) of this section, use the greater of each nursing facility's actual inpatient days for the applicable calendar year or the inpatient days the nursing facility would have had for the applicable calendar year if its occupancy rate had been one hundred per cent ;

(b) Exclude both of the following:

(i) Nursing facilities that participated in the medicaid program under the same provider for less than twelve months in the applicable calendar year;

(ii) Nursing facilities whose capital costs are more than one standard deviation from the mean desk-reviewed, actual, allowable, per diem capital cost for all nursing facilities in the nursing facility's peer group for the applicable calendar year.

(2) For the purpose of determining a nursing facility's occupancy rate under division (D)(1)(a) of this section, the department shall include any beds that the nursing facility removes from its medicaid-certified capacity after June 30, 2005, unless the nursing facility also removes the beds from its licensed bed capacity.

(3) The department shall not redetermine a peer group's rate for capital costs under this division based on additional information that it receives after the rate is determined. The department shall redetermine a peer group's rate for capital costs only if the department made an error in determining the rate based on information available to the department at the time of the original determination.

(E) Buildings shall be depreciated using the straight line method over forty years or over a different period approved by the department. Components and equipment shall be depreciated using the straight-line method over a period designated in rules adopted under section 5111.02 of the Revised Code, consistent with the guidelines of the American hospital association, or over a different period approved by the department. Any rules authorized by this division that specify useful lives of buildings, components, or equipment apply only to assets acquired on or after July 1, 1993. Depreciation for costs paid or reimbursed by any government agency shall not be included in capital costs unless that part of the payment under sections 5111.20 to 5111.331 of the Revised Code is used to reimburse the government agency.

(F) The capital cost basis of nursing facility assets shall be determined in the following manner:

(1) Except as provided in division (F)(3) of this section, for purposes of calculating the rates to be paid for facilities with dates of licensure on or before June 30, 1993, the capital cost basis of each asset shall be equal to the desk-reviewed, actual, allowable, capital cost basis that is listed on the facility's cost report for the calendar year preceding the fiscal year during which the rate will be paid.

(2) For facilities with dates of licensure after June 30, 1993, the capital cost basis shall be determined in accordance with the principles of the medicare program established under Title XVIII, except as otherwise provided in sections 5111.20 to 5111.331 of the Revised Code.

(3) Except as provided in division (F)(4) of this section, if a provider transfers an interest in a facility to another provider after June 30, 1993, there shall be no increase in the capital cost basis of the asset if the providers are related parties or the provider to which the interest is transferred authorizes the provider that transferred the interest to continue to operate the facility under a lease, management agreement, or other arrangement. If the previous sentence does not prohibit the adjustment of the capital cost basis under this division, the basis of the asset shall be adjusted by

one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, during the time that the transferor held the asset.

(4) If a provider transfers an interest in a facility to another provider who is a related party, the capital cost basis of the asset shall be adjusted as specified in division (F)(3) of this section if all of the following conditions are met:

(a) The related party is a relative of owner;

(b) Except as provided in division (F)(4)(c)(ii) of this section, the provider making the transfer retains no ownership interest in the facility;

(c) The department of job and family services determines that the transfer is an arm's length transaction pursuant to rules adopted under section 5111.02 of the Revised Code. The rules shall provide that a transfer is an arm's length transaction if all of the following apply:

(i) Once the transfer goes into effect, the provider that made the transfer has no direct or indirect interest in the provider that acquires the facility or the facility itself, including interest as an owner, officer, director, employee, independent contractor, or consultant, but excluding interest as a creditor.

(ii) The provider that made the transfer does not reacquire an interest in the facility except through the exercise of a creditor's rights in the event of a default. If the provider reacquires an interest in the facility in this manner, the department shall treat the facility as if the transfer never occurred when the department calculates its reimbursement rates for capital costs.

(iii) The transfer satisfies any other criteria specified in the rules.

(d) Except in the case of hardship caused by a catastrophic event, as determined by the department, or in the case of a provider making the transfer who is at least sixty-five years of age, not less than twenty years have elapsed since, for the same facility, the capital cost basis was adjusted most recently under division (F)(4) of this section or actual, allowable cost of ownership was determined most recently under division (G)(9) of this section.

(G) As used in this division:

"Imputed interest" means the lesser of the prime rate plus two per cent or ten per cent.

"Lease expense" means lease payments in the case of an operating lease and depreciation expense and interest expense in the case of a capital lease.

"New lease" means a lease, to a different lessee, of a nursing facility that previously was operated under a lease.

(1) Subject to division (B) of this section, for a lease of a facility that was effective on May 27, 1992, the entire lease expense is an actual, allowable capital cost during the term of the existing lease. The entire lease expense also is an actual, allowable capital cost if a lease in existence on May 27, 1992, is renewed under either of the following circumstances:

(a) The renewal is pursuant to a renewal option that was in existence on May 27, 1992;

(b) The renewal is for the same lease payment amount and between the same parties as the lease in existence on May 27, 1992.

(2) Subject to division (B) of this section, for a lease of a facility that was in existence but not operated under a lease on May 27, 1992, actual, allowable capital costs shall include the lesser of the annual lease expense or the annual depreciation expense and imputed interest expense that would be calculated at the inception of the lease using the lessor's entire historical capital asset cost basis, adjusted by

one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, during the time the lessor held each asset until the beginning of the lease.

(3) Subject to division (B) of this section, for a lease of a facility with a date of licensure on or after May 27, 1992, that is initially operated under a lease, actual, allowable capital costs shall include the annual lease expense if there was a substantial commitment of money for construction of the facility after December 22, 1992, and before July 1, 1993. If there was not a substantial commitment of money after December 22, 1992, and before July 1, 1993, actual, allowable capital costs shall include the lesser of the annual lease expense or the sum of the following:

(a) The annual depreciation expense that would be calculated at the inception of the lease using the lessor's entire historical capital asset cost basis;

(b) The greater of the lessor's actual annual amortization of financing costs and interest expense at the inception of the lease or the imputed interest expense calculated at the inception of the lease using seventy per cent of the lessor's historical capital asset cost basis.

(4) Subject to division (B) of this section, for a lease of a facility with a date of licensure on or after May 27, 1992, that was not initially operated under a lease and has been in existence for ten years, actual, allowable capital costs shall include the lesser of the annual lease expense or the annual depreciation expense and imputed interest expense that would be calculated at the inception of the lease using the entire historical capital asset cost basis of

one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, during the time the lessor held each asset until the beginning of the lease.

(5) Subject to division (B) of this section, for a new lease of a facility that was operated under a lease on May 27, 1992, actual, allowable capital costs shall include the lesser of the annual new lease expense or the annual old lease payment. If the old lease was in effect for ten years or longer, the old lease payment from the beginning of the old lease shall be adjusted by

one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, from the beginning of the old lease to the beginning of the new lease.

(6) Subject to division (B) of this section, for a new lease of a facility that was not in existence or that was in existence but not operated under a lease on May 27, 1992, actual, allowable capital costs shall include the lesser of annual new lease expense or the annual amount calculated for the old lease under division (G)(2), (3), (4), or (6) of this section, as applicable. If the old lease was in effect for ten years or longer, the lessor's historical capital asset cost basis shall be , for purposes of calculating the annual amount under division (G)(2), (3), (4), or (6) of this section

, adjusted by one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, from the beginning of the old lease to the beginning of the new lease.

In the case of a lease under division (G)(3) of this section of a facility for which a substantial commitment of money was made after December 22, 1992, and before July 1, 1993, the old lease payment shall be adjusted for the purpose of determining the annual amount.

(7) For any revision of a lease described in division (G)(1), (2), (3), (4), (5), or (6) of this section, or for any subsequent lease of a facility operated under such a lease, other than execution of a new lease, the portion of actual, allowable capital costs attributable to the lease shall be the same as before the revision or subsequent lease.

(8) Except as provided in division (G)(9) of this section, if a provider leases an interest in a facility to another provider who is a related party or previously operated the facility, the related party's or previous operator's actual, allowable capital costs shall include the lesser of the annual lease expense or the reasonable cost to the lessor.

(9) If a provider leases an interest in a facility to another provider who is a related party, regardless of the date of the lease, the related party's actual, allowable capital costs shall include the annual lease expense, subject to the limitations specified in divisions (G)(1) to (7) of this section, if all of the following conditions are met:

(a) The related party is a relative of owner;

(b) If the lessor retains an ownership interest, it is, except as provided in division (G)(9)(c)(ii) of this section, in only the real property and any improvements on the real property;

(c) The department of job and family services determines that the lease is an arm's length transaction pursuant to rules adopted under section 5111.02 of the Revised Code. The rules shall provide that a lease is an arm's length transaction if all of the following apply:

(i) Once the lease goes into effect, the lessor has no direct or indirect interest in the lessee or, except as provided in division (G)(9)(b) of this section, the facility itself, including interest as an owner, officer, director, employee, independent contractor, or consultant, but excluding interest as a lessor.

(ii) The lessor does not reacquire an interest in the facility except through the exercise of a lessor's rights in the event of a default. If the lessor reacquires an interest in the facility in this manner, the department shall treat the facility as if the lease never occurred when the department calculates its reimbursement rates for capital costs.

(iii) The lease satisfies any other criteria specified in the rules.

(d) Except in the case of hardship caused by a catastrophic event, as determined by the department, or in the case of a lessor who is at least sixty-five years of age, not less than twenty years have elapsed since, for the same facility, the capital cost basis was adjusted most recently under division (F)(4) of this section or actual, allowable capital costs were determined most recently under division (G)(9) of this section.

(10) This division does not apply to leases of specific items of equipment.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-06-2001; 07-01-2005

This section is set out twice. See also §5111.252, as amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.



Section 5111.25 - [Effective 7/1/2013] Per resident per day rate for reasonable capital costs.

(A) As used in this section:

(1) "Applicable calendar year" means the following:

(a) For the purpose of the department of job and family services' initial determination under division (D) of this section of each peer group's rate for capital costs, calendar year 2003;

(b) For the purpose of the department's rebasings, the calendar year the department selects.

(2) "Rebasing" means a redetermination under division (D) of this section of each peer groups' rate for capital costs using information from cost reports for an applicable calendar year that is later than the applicable calendar year used for the previous determination of such rates.

(B) The department of job and family services shall pay a provider for each of the provider's eligible nursing facilities a per resident per day rate for capital costs determined for the nursing facility's peer group under division (D) of this section.

(C) For the purpose of determining nursing facilities' rate for capital costs, the department shall establish six peer groups.

Each nursing facility located in any of the following counties shall be placed in peer group one or two: Brown, Butler, Clermont, Clinton, Hamilton, and Warren. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group one. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group two.

Each nursing facility located in any of the following counties shall be placed in peer group three or four: Ashtabula, Champaign, Clark, Cuyahoga, Darke, Delaware, Fairfield, Fayette, Franklin, Fulton, Geauga, Greene, Hancock, Knox, Lake, Licking, Lorain, Lucas, Madison, Marion, Medina, Miami, Montgomery, Morrow, Ottawa, Pickaway, Portage, Preble, Ross, Sandusky, Seneca, Summit, Union, and Wood. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group three. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group four.

Each nursing facility located in any of the following counties shall be placed in peer group five or six: Adams, Allen, Ashland, Athens, Auglaize, Belmont, Carroll, Columbiana, Coshocton, Crawford, Defiance, Erie, Gallia, Guernsey, Hardin, Harrison, Henry, Highland, Hocking, Holmes, Huron, Jackson, Jefferson, Lawrence, Logan, Mahoning, Meigs, Mercer, Monroe, Morgan, Muskingum, Noble, Paulding, Perry, Pike, Putnam, Richland, Scioto, Shelby, Stark, Trumbull, Tuscarawas, Van Wert, Vinton, Washington, Wayne, Williams, and Wyandot. Each nursing facility located in any of those counties that has fewer than one hundred beds shall be placed in peer group five. Each nursing facility located in any of those counties that has one hundred or more beds shall be placed in peer group six.

(D)

(1) The department shall determine the rate for capital costs for each peer group established under division (C) of this section. The department is not required to conduct a rebasing more than once every ten years. Except as necessary to implement the amendments made to this section by Am. Sub. H.B. 153 and Sub. H.B. 303, both of the 129th general assembly, the rate for capital costs determined under this division for a peer group shall be used for subsequent years until the department conducts a rebasing. To determine a peer group's rate for capital costs , the department shall do both of the following:

(a) Determine the rate for capital costs for the nursing facility in the peer group that is at the twenty-fifth percentile of the rate for capital costs for the applicable calendar year;

(b) Until the first rebasing occurs, increase the amount calculated under division (D)(1)(a) of this section by five and eight hundredths per cent.

(2) To identify the nursing facility in a peer group that is at the twenty-fifth percentile of the rate for capital costs for the applicable calendar year, the department shall do both of the following:

(a) Subject to division (D) (3) of this section, use the greater of each nursing facility's actual inpatient days for the applicable calendar year or the inpatient days the nursing facility would have had for the applicable calendar year if its occupancy rate had been one hundred per cent;

(b) Exclude both of the following:

(i) Nursing facilities that participated in the medicaid program under the same provider for less than twelve months in the applicable calendar year;

(ii) Nursing facilities whose capital costs are more than one standard deviation from the mean desk-reviewed, actual, allowable, per diem capital cost for all nursing facilities in the nursing facility's peer group for the applicable calendar year.

(3) For the purpose of determining a nursing facility's occupancy rate under division (D) (2)(a) of this section, the department shall include any beds that the nursing facility removes from its medicaid-certified capacity after June 30, 2005, unless the nursing facility also removes the beds from its licensed bed capacity.

(4) The department shall not redetermine a peer group's rate for capital costs under this division based on additional information that it receives after the rate is determined. The department shall redetermine a peer group's rate for capital costs only if the department made an error in determining the rate based on information available to the department at the time of the original determination.

(E) Buildings shall be depreciated using the straight line method over forty years or over a different period approved by the department. Components and equipment shall be depreciated using the straight-line method over a period designated in rules adopted under section 5111.02 of the Revised Code, consistent with the guidelines of the American hospital association, or over a different period approved by the department. Any rules authorized by this division that specify useful lives of buildings, components, or equipment apply only to assets acquired on or after July 1, 1993. Depreciation for costs paid or reimbursed by any government agency shall not be included in capital costs unless that part of the payment under sections 5111.20 to 5111.331 of the Revised Code is used to reimburse the government agency.

(F) The capital cost basis of nursing facility assets shall be determined in the following manner:

(1) Except as provided in division (F)(3) of this section, for purposes of calculating the rates to be paid for facilities with dates of licensure on or before June 30, 1993, the capital cost basis of each asset shall be equal to the desk-reviewed, actual, allowable, capital cost basis that is listed on the facility's cost report for the calendar year preceding the fiscal year during which the rate will be paid.

(2) For facilities with dates of licensure after June 30, 1993, the capital cost basis shall be determined in accordance with the principles of the medicare program established under Title XVIII, except as otherwise provided in sections 5111.20 to 5111.331 of the Revised Code.

(3) Except as provided in division (F)(4) of this section, if a provider transfers an interest in a facility to another provider after June 30, 1993, there shall be no increase in the capital cost basis of the asset if the providers are related parties or the provider to which the interest is transferred authorizes the provider that transferred the interest to continue to operate the facility under a lease, management agreement, or other arrangement. If the previous sentence does not prohibit the adjustment of the capital cost basis under this division, the basis of the asset shall be adjusted by one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, during the time that the transferor held the asset.

(4) If a provider transfers an interest in a facility to another provider who is a related party, the capital cost basis of the asset shall be adjusted as specified in division (F)(3) of this section if all of the following conditions are met:

(a) The related party is a relative of owner;

(b) Except as provided in division (F)(4)(c)(ii) of this section, the provider making the transfer retains no ownership interest in the facility;

(c) The department of job and family services determines that the transfer is an arm's length transaction pursuant to rules adopted under section 5111.02 of the Revised Code. The rules shall provide that a transfer is an arm's length transaction if all of the following apply:

(i) Once the transfer goes into effect, the provider that made the transfer has no direct or indirect interest in the provider that acquires the facility or the facility itself, including interest as an owner, officer, director, employee, independent contractor, or consultant, but excluding interest as a creditor.

(ii) The provider that made the transfer does not reacquire an interest in the facility except through the exercise of a creditor's rights in the event of a default. If the provider reacquires an interest in the facility in this manner, the department shall treat the facility as if the transfer never occurred when the department calculates its reimbursement rates for capital costs.

(iii) The transfer satisfies any other criteria specified in the rules.

(d) Except in the case of hardship caused by a catastrophic event, as determined by the department, or in the case of a provider making the transfer who is at least sixty-five years of age, not less than twenty years have elapsed since, for the same facility, the capital cost basis was adjusted most recently under division (F)(4) of this section or actual, allowable cost of ownership was determined most recently under division (G)(9) of this section.

(G) As used in this division:

"Imputed interest" means the lesser of the prime rate plus two per cent or ten per cent.

"Lease expense" means lease payments in the case of an operating lease and depreciation expense and interest expense in the case of a capital lease.

"New lease" means a lease, to a different lessee, of a nursing facility that previously was operated under a lease.

(1) Subject to division (B) of this section, for a lease of a facility that was effective on May 27, 1992, the entire lease expense is an actual, allowable capital cost during the term of the existing lease. The entire lease expense also is an actual, allowable capital cost if a lease in existence on May 27, 1992, is renewed under either of the following circumstances:

(a) The renewal is pursuant to a renewal option that was in existence on May 27, 1992;

(b) The renewal is for the same lease payment amount and between the same parties as the lease in existence on May 27, 1992.

(2) Subject to division (B) of this section, for a lease of a facility that was in existence but not operated under a lease on May 27, 1992, actual, allowable capital costs shall include the lesser of the annual lease expense or the annual depreciation expense and imputed interest expense that would be calculated at the inception of the lease using the lessor's entire historical capital asset cost basis, adjusted by one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, during the time the lessor held each asset until the beginning of the lease.

(3) Subject to division (B) of this section, for a lease of a facility with a date of licensure on or after May 27, 1992, that is initially operated under a lease, actual, allowable capital costs shall include the annual lease expense if there was a substantial commitment of money for construction of the facility after December 22, 1992, and before July 1, 1993. If there was not a substantial commitment of money after December 22, 1992, and before July 1, 1993, actual, allowable capital costs shall include the lesser of the annual lease expense or the sum of the following:

(a) The annual depreciation expense that would be calculated at the inception of the lease using the lessor's entire historical capital asset cost basis;

(b) The greater of the lessor's actual annual amortization of financing costs and interest expense at the inception of the lease or the imputed interest expense calculated at the inception of the lease using seventy per cent of the lessor's historical capital asset cost basis.

(4) Subject to division (B) of this section, for a lease of a facility with a date of licensure on or after May 27, 1992, that was not initially operated under a lease and has been in existence for ten years, actual, allowable capital costs shall include the lesser of the annual lease expense or the annual depreciation expense and imputed interest expense that would be calculated at the inception of the lease using the entire historical capital asset cost basis of one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, during the time the lessor held each asset until the beginning of the lease.

(5) Subject to division (B) of this section, for a new lease of a facility that was operated under a lease on May 27, 1992, actual, allowable capital costs shall include the lesser of the annual new lease expense or the annual old lease payment. If the old lease was in effect for ten years or longer, the old lease payment from the beginning of the old lease shall be adjusted by one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, from the beginning of the old lease to the beginning of the new lease.

(6) Subject to division (B) of this section, for a new lease of a facility that was not in existence or that was in existence but not operated under a lease on May 27, 1992, actual, allowable capital costs shall include the lesser of annual new lease expense or the annual amount calculated for the old lease under division (G)(2), (3), (4), or (6) of this section, as applicable. If the old lease was in effect for ten years or longer, the lessor's historical capital asset cost basis shall be, for purposes of calculating the annual amount under division (G)(2), (3), (4), or (6) of this section, adjusted by one-half of the change in the consumer price index for all items for all urban consumers, as published by the United States bureau of labor statistics, from the beginning of the old lease to the beginning of the new lease.

In the case of a lease under division (G)(3) of this section of a facility for which a substantial commitment of money was made after December 22, 1992, and before July 1, 1993, the old lease payment shall be adjusted for the purpose of determining the annual amount.

(7) For any revision of a lease described in division (G)(1), (2), (3), (4), (5), or (6) of this section, or for any subsequent lease of a facility operated under such a lease, other than execution of a new lease, the portion of actual, allowable capital costs attributable to the lease shall be the same as before the revision or subsequent lease.

(8) Except as provided in division (G)(9) of this section, if a provider leases an interest in a facility to another provider who is a related party or previously operated the facility, the related party's or previous operator's actual, allowable capital costs shall include the lesser of the annual lease expense or the reasonable cost to the lessor.

(9) If a provider leases an interest in a facility to another provider who is a related party, regardless of the date of the lease, the related party's actual, allowable capital costs shall include the annual lease expense, subject to the limitations specified in divisions (G)(1) to (7) of this section, if all of the following conditions are met:

(a) The related party is a relative of owner;

(b) If the lessor retains an ownership interest, it is, except as provided in division (G)(9)(c)(ii) of this section, in only the real property and any improvements on the real property;

(c) The department of job and family services determines that the lease is an arm's length transaction pursuant to rules adopted under section 5111.02 of the Revised Code. The rules shall provide that a lease is an arm's length transaction if all of the following apply:

(i) Once the lease goes into effect, the lessor has no direct or indirect interest in the lessee or, except as provided in division (G)(9)(b) of this section, the facility itself, including interest as an owner, officer, director, employee, independent contractor, or consultant, but excluding interest as a lessor.

(ii) The lessor does not reacquire an interest in the facility except through the exercise of a lessor's rights in the event of a default. If the lessor reacquires an interest in the facility in this manner, the department shall treat the facility as if the lease never occurred when the department calculates its reimbursement rates for capital costs.

(iii) The lease satisfies any other criteria specified in the rules.

(d) Except in the case of hardship caused by a catastrophic event, as determined by the department, or in the case of a lessor who is at least sixty-five years of age, not less than twenty years have elapsed since, for the same facility, the capital cost basis was adjusted most recently under division (F)(4) of this section or actual, allowable capital costs were determined most recently under division (G)(9) of this section.

(10) This division does not apply to leases of specific items of equipment.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-06-2001; 07-01-2005

This section is set out twice. See also §5111.251, effective until 7/1/2013.



Section 5111.251 - Per resident per day rate for reasonable capital costs - intermediate care facility.

(A) The department of job and family services shall pay a provider for each of the provider's eligible intermediate care facilities for the mentally retarded for its reasonable capital costs, a per resident per day rate established prospectively each fiscal year for each intermediate care facility for the mentally retarded. Except as otherwise provided in sections 5111.20 to 5111.331 of the Revised Code, the rate shall be based on the facility's capital costs for the calendar year preceding the fiscal year in which the rate will be paid. The rate shall equal the sum of the following:

(1) The facility's desk-reviewed, actual, allowable, per diem cost of ownership for the preceding cost reporting period, limited as provided in divisions (C) and (F) of this section;

(2) Any efficiency incentive determined under division (B) of this section;

(3) Any amounts for renovations determined under division (D) of this section;

(4) Any amounts for return on equity determined under division (H) of this section.

Buildings shall be depreciated using the straight line method over forty years or over a different period approved by the department. Components and equipment shall be depreciated using the straight line method over a period designated by the director of job and family services in rules adopted under section 5111.02 of the Revised Code, consistent with the guidelines of the American hospital association, or over a different period approved by the department of job and family services. Any rules authorized by this division that specify useful lives of buildings, components, or equipment apply only to assets acquired on or after July 1, 1993. Depreciation for costs paid or reimbursed by any government agency shall not be included in costs of ownership or renovation unless that part of the payment under sections 5111.20 to 5111.331 of the Revised Code is used to reimburse the government agency.

(B) The department of job and family services shall pay to a provider for each of the provider's eligible intermediate care facilities for the mentally retarded an efficiency incentive equal to fifty per cent of the difference between any desk-reviewed, actual, allowable cost of ownership and the applicable limit on cost of ownership payments under division (C) of this section. For purposes of computing the efficiency incentive, depreciation for costs paid or reimbursed by any government agency shall be considered as a cost of ownership, and the applicable limit under division (C) of this section shall apply both to facilities with more than eight beds and facilities with eight or fewer beds. The efficiency incentive paid to a provider for a facility with eight or fewer beds shall not exceed three dollars per patient day, adjusted annually for the inflation rate for the twelve-month period beginning on the first day of July of the calendar year preceding the calendar year that precedes the fiscal year for which the efficiency incentive is determined and ending on the thirtieth day of the following June, using the consumer price index for shelter costs for all urban consumers for the north central region, as published by the United States bureau of labor statistics.

(C) Cost of ownership payments for intermediate care facilities for the mentally retarded with more than eight beds shall not exceed the following limits:

(1) For facilities with dates of licensure prior to January 1, l958, not exceeding two dollars and fifty cents per patient day;

(2) For facilities with dates of licensure after December 31, l957, but prior to January 1, l968, not exceeding:

(a) Three dollars and fifty cents per patient day if the cost of construction was three thousand five hundred dollars or more per bed;

(b) Two dollars and fifty cents per patient day if the cost of construction was less than three thousand five hundred dollars per bed.

(3) For facilities with dates of licensure after December 31, l967, but prior to January 1, l976, not exceeding:

(a) Four dollars and fifty cents per patient day if the cost of construction was five thousand one hundred fifty dollars or more per bed;

(b) Three dollars and fifty cents per patient day if the cost of construction was less than five thousand one hundred fifty dollars per bed, but exceeds three thousand five hundred dollars per bed;

(c) Two dollars and fifty cents per patient day if the cost of construction was three thousand five hundred dollars or less per bed.

(4) For facilities with dates of licensure after December 31, l975, but prior to January 1, l979, not exceeding:

(a) Five dollars and fifty cents per patient day if the cost of construction was six thousand eight hundred dollars or more per bed;

(b) Four dollars and fifty cents per patient day if the cost of construction was less than six thousand eight hundred dollars per bed but exceeds five thousand one hundred fifty dollars per bed;

(c) Three dollars and fifty cents per patient day if the cost of construction was five thousand one hundred fifty dollars or less per bed, but exceeds three thousand five hundred dollars per bed;

(d) Two dollars and fifty cents per patient day if the cost of construction was three thousand five hundred dollars or less per bed.

(5) For facilities with dates of licensure after December 31, l978, but prior to January 1, l980, not exceeding:

(a) Six dollars per patient day if the cost of construction was seven thousand six hundred twenty-five dollars or more per bed;

(b) Five dollars and fifty cents per patient day if the cost of construction was less than seven thousand six hundred twenty-five dollars per bed but exceeds six thousand eight hundred dollars per bed;

(c) Four dollars and fifty cents per patient day if the cost of construction was six thousand eight hundred dollars or less per bed but exceeds five thousand one hundred fifty dollars per bed;

(d) Three dollars and fifty cents per patient day if the cost of construction was five thousand one hundred fifty dollars or less but exceeds three thousand five hundred dollars per bed;

(e) Two dollars and fifty cents per patient day if the cost of construction was three thousand five hundred dollars or less per bed.

(6) For facilities with dates of licensure after December 31, 1979, but prior to January 1, 1981, not exceeding:

(a) Twelve dollars per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Six dollars per patient day if the beds were originally licensed as nursing home beds by the department of health.

(7) For facilities with dates of licensure after December 31, 1980, but prior to January 1, 1982, not exceeding:

(a) Twelve dollars per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Six dollars and forty-five cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(8) For facilities with dates of licensure after December 31, 1981, but prior to January 1, 1983, not exceeding:

(a) Twelve dollars per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Six dollars and seventy-nine cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(9) For facilities with dates of licensure after December 31, 1982, but prior to January 1, 1984, not exceeding:

(a) Twelve dollars per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Seven dollars and nine cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(10) For facilities with dates of licensure after December 31, 1983, but prior to January 1, 1985, not exceeding:

(a) Twelve dollars and twenty-four cents per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Seven dollars and twenty-three cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(11) For facilities with dates of licensure after December 31, 1984, but prior to January 1, 1986, not exceeding:

(a) Twelve dollars and fifty-three cents per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Seven dollars and forty cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(12) For facilities with dates of licensure after December 31, 1985, but prior to January 1, 1987, not exceeding:

(a) Twelve dollars and seventy cents per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Seven dollars and fifty cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(13) For facilities with dates of licensure after December 31, 1986, but prior to January 1, 1988, not exceeding:

(a) Twelve dollars and ninety-nine cents per patient day if the beds were originally licensed as residential facility beds by the department of developmental disabilities;

(b) Seven dollars and sixty-seven cents per patient day if the beds were originally licensed as nursing home beds by the department of health.

(14) For facilities with dates of licensure after December 31, 1987, but prior to January 1, 1989, not exceeding thirteen dollars and twenty-six cents per patient day;

(15) For facilities with dates of licensure after December 31, 1988, but prior to January 1, 1990, not exceeding thirteen dollars and forty-six cents per patient day;

(16) For facilities with dates of licensure after December 31, 1989, but prior to January 1, 1991, not exceeding thirteen dollars and sixty cents per patient day;

(17) For facilities with dates of licensure after December 31, 1990, but prior to January 1, 1992, not exceeding thirteen dollars and forty-nine cents per patient day;

(18) For facilities with dates of licensure after December 31, 1991, but prior to January 1, 1993, not exceeding thirteen dollars and sixty-seven cents per patient day;

(19) For facilities with dates of licensure after December 31, 1992, not exceeding fourteen dollars and twenty-eight cents per patient day.

(D) Beginning January 1, 1981, regardless of the original date of licensure, the department of job and family services shall pay a rate for the per diem capitalized costs of renovations to intermediate care facilities for the mentally retarded made after January 1, l981, not exceeding six dollars per patient day using 1980 as the base year and adjusting the amount annually until June 30, 1993, for fluctuations in construction costs calculated by the department using the "Dodge building cost indexes, northeastern and north central states," published by Marshall and Swift. The payment provided for in this division is the only payment that shall be made for the capitalized costs of a nonextensive renovation of an intermediate care facility for the mentally retarded. Nonextensive renovation costs shall not be included in cost of ownership, and a nonextensive renovation shall not affect the date of licensure for purposes of division (C) of this section. This division applies to nonextensive renovations regardless of whether they are made by an owner or a lessee. If the tenancy of a lessee that has made renovations ends before the depreciation expense for the renovation costs has been fully reported, the former lessee shall not report the undepreciated balance as an expense.

For a nonextensive renovation to qualify for payment under this division, both of the following conditions must be met:

(1) At least five years have elapsed since the date of licensure or date of an extensive renovation of the portion of the facility that is proposed to be renovated, except that this condition does not apply if the renovation is necessary to meet the requirements of federal, state, or local statutes, ordinances, rules, or policies.

(2) The provider has obtained prior approval from the department of job and family services. The provider shall submit a plan that describes in detail the changes in capital assets to be accomplished by means of the renovation and the timetable for completing the project. The time for completion of the project shall be no more than eighteen months after the renovation begins. The director of job and family services shall adopt rules under section 5111.02 of the Revised Code that specify criteria and procedures for prior approval of renovation projects. No provider shall separate a project with the intent to evade the characterization of the project as a renovation or as an extensive renovation. No provider shall increase the scope of a project after it is approved by the department of job and family services unless the increase in scope is approved by the department.

(E) The amounts specified in divisions (C) and (D) of this section shall be adjusted beginning July 1, 1993, for the estimated inflation for the twelve-month period beginning on the first day of July of the calendar year preceding the calendar year that precedes the fiscal year for which rate will be paid and ending on the thirtieth day of the following June, using the consumer price index for shelter costs for all urban consumers for the north central region, as published by the United States bureau of labor statistics.

(F)

(1) For facilities of eight or fewer beds that have dates of licensure or have been granted project authorization by the department of developmental disabilities before July 1, 1993, and for facilities of eight or fewer beds that have dates of licensure or have been granted project authorization after that date if the providers of the facilities demonstrate that they made substantial commitments of funds on or before that date, cost of ownership shall not exceed eighteen dollars and thirty cents per resident per day. The eighteen-dollar and thirty-cent amount shall be increased by the change in the "Dodge building cost indexes, northeastern and north central states," published by Marshall and Swift, during the period beginning June 30, 1990, and ending July 1, 1993, and by the change in the consumer price index for shelter costs for all urban consumers for the north central region, as published by the United States bureau of labor statistics, annually thereafter.

(2) For facilities with eight or fewer beds that have dates of licensure or have been granted project authorization by the department of developmental disabilities on or after July 1, 1993, for which substantial commitments of funds were not made before that date, cost of ownership payments shall not exceed the applicable amount calculated under division (F)(1) of this section, if the department of job and family services gives prior approval for construction of the facility. If the department does not give prior approval, cost of ownership payments shall not exceed the amount specified in division (C) of this section.

(3) Notwithstanding divisions (D) and (F)(1) and (2) of this section, the total payment for cost of ownership, cost of ownership efficiency incentive, and capitalized costs of renovations for an intermediate care facility for the mentally retarded with eight or fewer beds shall not exceed the sum of the limitations specified in divisions (C) and (D) of this section.

(G) Notwithstanding any provision of this section or section 5111.241 of the Revised Code, the director of job and family services may adopt rules under section 5111.02 of the Revised Code that provide for a calculation of a combined maximum payment limit for indirect care costs and cost of ownership for intermediate care facilities for the mentally retarded with eight or fewer beds.

(H)

The department of job and family services shall pay a provider for each of the provider's eligible proprietary intermediate care facilities for the mentally retarded a return on the facility's net equity computed at the rate of one and one-half times the average of interest rates on special issues of public debt obligations issued to the federal hospital insurance trust fund for the cost reporting period. No facility's return on net equity paid under this division shall exceed one dollar per patient day.

In calculating the rate for return on net equity, the department shall use the greater of the facility's inpatient days during the applicable cost reporting period or the number of inpatient days the facility would have had during that period if its occupancy rate had been ninety-five per cent.

(I)

(1) Except as provided in division (I)(2) of this section, if a provider leases or transfers an interest in a facility to another provider who is a related party, the related party's allowable cost of ownership shall include the lesser of the following:

(a) The annual lease expense or actual cost of ownership, whichever is applicable;

(b) The reasonable cost to the lessor or provider making the transfer.

(2) If a provider leases or transfers an interest in a facility to another provider who is a related party, regardless of the date of the lease or transfer, the related party's allowable cost of ownership shall include the annual lease expense or actual cost of ownership, whichever is applicable, subject to the limitations specified in divisions (B) to (H) of this section, if all of the following conditions are met:

(a) The related party is a relative of owner;

(b) In the case of a lease, if the lessor retains any ownership interest, it is, except as provided in division (I)(2)(d)(ii) of this section, in only the real property and any improvements on the real property;

(c) In the case of a transfer, the provider making the transfer retains, except as provided in division (I)(2)(d)(iv) of this section, no ownership interest in the facility;

(d) The department of job and family services determines that the lease or transfer is an arm's length transaction pursuant to rules adopted under section 5111.02 of the Revised Code. The rules shall provide that a lease or transfer is an arm's length transaction if all of the following, as applicable, apply:

(i) In the case of a lease, once the lease goes into effect, the lessor has no direct or indirect interest in the lessee or, except as provided in division (I)(2)(b) of this section, the facility itself, including interest as an owner, officer, director, employee, independent contractor, or consultant, but excluding interest as a lessor.

(ii) In the case of a lease, the lessor does not reacquire an interest in the facility except through the exercise of a lessor's rights in the event of a default. If the lessor reacquires an interest in the facility in this manner, the department shall treat the facility as if the lease never occurred when the department calculates its reimbursement rates for capital costs.

(iii) In the case of a transfer, once the transfer goes into effect, the provider that made the transfer has no direct or indirect interest in the provider that acquires the facility or the facility itself, including interest as an owner, officer, director, employee, independent contractor, or consultant, but excluding interest as a creditor.

(iv) In the case of a transfer, the provider that made the transfer does not reacquire an interest in the facility except through the exercise of a creditor's rights in the event of a default. If the provider reacquires an interest in the facility in this manner, the department shall treat the facility as if the transfer never occurred when the department calculates its reimbursement rates for capital costs.

(v) The lease or transfer satisfies any other criteria specified in the rules.

(e) Except in the case of hardship caused by a catastrophic event, as determined by the department, or in the case of a lessor or provider making the transfer who is at least sixty-five years of age, not less than twenty years have elapsed since, for the same facility, allowable cost of ownership was determined most recently under this division.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005



Section 5111.252 - Amended and Renumbered RC 5123.199.

Effective Date: 06-26-2003



Section 5111.254 - Initial rates for nursing facility with first licensure date after June 30, 2006.

(A) The department of job and family services shall establish initial rates for a nursing facility with a first date of licensure that is on or after July 1, 2006, including a facility that replaces one or more existing facilities, or for a nursing facility with a first date of licensure before that date that was initially certified for the medicaid program on or after that date, in the following manner:

(1) The rate for direct care costs shall be the product of the cost per case-mix unit determined under division (D) of section 5111.231 of the Revised Code for the facility's peer group and the nursing facility's case-mix score. For the purpose of division (A)(1) of this section, the nursing facility's case-mix score shall be the following:

(a) Unless the nursing facility replaces an existing nursing facility that participated in the medicaid program immediately before the replacement nursing facility begins participating in the medicaid program, the median annual average case-mix score for the nursing facility's peer group;

(b) If the nursing facility replaces an existing nursing facility that participated in the medicaid program immediately before the replacement nursing facility begins participating in the medicaid program, the semiannual case-mix score most recently determined under section 5111.232 of the Revised Code for the replaced nursing facility as adjusted, if necessary, to reflect any difference in the number of beds in the replaced and replacement nursing facilities.

(2) The rate for ancillary and support costs shall be the rate for the facility's peer group determined under division (D) of section 5111.24 of the Revised Code.

(3) The rate for capital costs shall be the rate for the facility's peer group determined under division (D) of section 5111.25 of the Revised Code.

(4) The rate for tax costs shall be the median rate for tax costs for the facility's peer group in which the facility is placed under division (C) of section 5111.24 of the Revised Code.

(5) The quality incentive payment shall be the mean payment made to nursing facilities under section 5111.244 of the Revised Code.

(B) Subject to division (C) of this section, the department shall adjust the rates established under division (A) of this section effective the first day of July, to reflect new rate calculations for all nursing facilities under sections 5111.20 to 5111.331 of the Revised Code.

(C) If a rate for direct care costs is determined under this section for a nursing facility using the median annual average case-mix score for the nursing facility's peer group, the rate shall be redetermined to reflect the replacement nursing facility's actual semiannual case-mix score determined under section 5111.232 of the Revised Code after the nursing facility submits its first two quarterly assessment data that qualify for use in calculating a case-mix score in accordance with rules authorized by division (E) of section 5111.232 of the Revised Code. If the nursing facility's quarterly submissions do not qualify for use in calculating a case-mix score, the department shall continue to use the median annual average case-mix score for the nursing facility's peer group in lieu of the nursing facility's semiannual case-mix score until the nursing facility submits two consecutive quarterly assessment data that qualify for use in calculating a case-mix score.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-2005



Section 5111.255 - Initial rates for intermediate care facility for mentally retarded with first licensure date after June 30, 2006.

(A) The department of job and family services shall establish initial rates for an intermediate care facility for the mentally retarded with a first date of licensure that is on or after January 1, 1993, including a facility that replaces one or more existing facilities, or for an intermediate care facility for the mentally retarded with a first date of licensure before that date that was initially certified for the medicaid program on or after that date, in the following manner:

(1) The rate for direct care costs shall be determined as follows:

(a) If there are no cost or resident assessment data as necessary to calculate a rate under section 5111.23 of the Revised Code, the rate shall be the median cost per case-mix unit calculated under division (B)(1) of that section for the relevant peer group for the calendar year preceding the fiscal year in which the rate will be paid, multiplied by the median annual average case-mix score for the peer group for that period and by the rate of inflation estimated under division (B)(3) of that section. This rate shall be recalculated to reflect the facility's actual quarterly average case-mix score, in accordance with that section, after it submits its first quarterly assessment data that qualifies for use in calculating a case-mix score in accordance with rules authorized by division (E) of section 5111.232 of the Revised Code. If the facility's first two quarterly submissions do not contain assessment data that qualifies for use in calculating a case-mix score, the department shall continue to calculate the rate using the median annual case-mix score for the peer group in lieu of an assigned quarterly case-mix score. The department shall assign a case-mix score or, if necessary, a cost per case-mix unit under division (D) of section 5111.232 of the Revised Code for any subsequent submissions that do not contain assessment data that qualifies for use in calculating a case-mix score.

(b) If the facility is a replacement facility and the facility or facilities that are being replaced are in operation immediately before the replacement facility opens, the rate shall be the same as the rate for the replaced facility or facilities, proportionate to the number of beds in each replaced facility. If one or more of the replaced facilities is not in operation immediately before the replacement facility opens, its proportion shall be determined under division (A)(1)(a) of this section.

(2) The rate for other protected costs shall be one hundred fifteen per cent of the median rate for intermediate care facilities for the mentally retarded calculated for the fiscal year under section 5111.235 of the Revised Code.

(3) The rate for indirect care costs shall be the applicable maximum rate for the facility's peer group as specified in division (B) of section 5111.241 of the Revised Code.

(4) The rate for capital costs shall be determined under section 5111.251 of the Revised Code using the greater of actual inpatient days or an imputed occupancy rate of eighty per cent.

(B) The department shall adjust the rates established under division (A) of this section at both of the following times:

(1) Effective the first day of July, to reflect new rate calculations for all facilities under sections 5111.20 to 5111.331 of the Revised Code;

(2) Following the provider's submission of the facility's cost report under division (A)(1)(b) of section 5111.26 of the Revised Code.

The department shall pay the rate adjusted based on the cost report beginning the first day of the calendar quarter that begins more than ninety days after the department receives the cost report.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.257 - Rate for added, replaced, or renovated beds.

If a provider of a nursing facility adds or replaces one or more medicaid certified beds to or at the nursing facility, or renovates one or more of the nursing facility's beds, the rate for the added, replaced, or renovated beds shall be the same as the rate for the nursing facility's existing beds.

Effective Date: 07-01-2005



Section 5111.258 - Calculating prospective rates for facilities with residents whose care costs are not otherwise adequately measured.

(A) Notwithstanding sections 5111.20 to 5111.331 of the Revised Code (except section 5111.259 of the Revised Code), the director of job and family services shall adopt rules under section 5111.02 of the Revised Code that establish a methodology for calculating the prospective rates that will be paid each fiscal year to a provider for each of the provider's eligible nursing facilities and intermediate care facilities for the mentally retarded, and discrete units of the provider's nursing facilities or intermediate care facilities for the mentally retarded, that serve residents who have diagnoses or special care needs that require direct care resources that are not measured adequately by the applicable assessment instrument specified in rules authorized by section 5111.232 of the Revised Code, or who have diagnoses or special care needs specified in the rules as otherwise qualifying for consideration under this section. The facilities and units of facilities whose rates are established under this division may include, but shall not be limited to, any of the following:

(1) In the case of nursing facilities, facilities and units of facilities that serve medically fragile pediatric residents, residents who are dependent on ventilators, or residents who have severe traumatic brain injury, end-stage Alzheimer's disease, or end-stage acquired immunodeficiency syndrome;

(2) In the case of intermediate care facilities for the mentally retarded, facilities and units of facilities that serve residents who have complex medical conditions or severe behavioral problems.

The department shall use the methodology established under this division to pay for services rendered by such facilities and units after June 30, 1993.

The rules authorized by this division shall specify the criteria and procedures the department will apply when designating facilities and units that qualify for calculation of rates under this division. The criteria shall include consideration of whether all of the allowable costs of the facility or unit would be paid by rates established under sections 5111.20 to 5111.331 of the Revised Code, and shall establish a minimum bed size for a facility or unit to qualify to have its rates established under this division. The criteria shall not be designed to require that residents be served only in facilities located in large cities. The methodology established by the rules shall consider the historical costs of providing care to the residents of the facilities or units.

The rules may require that a facility designated under this division or containing a unit designated under this division receive authorization from the department to admit or retain a resident to the facility or unit and shall specify the criteria and procedures the department will apply when granting that authorization.

Notwithstanding any other provision of sections 5111.20 to 5111.331 of the Revised Code (except section 5111.259 of the Revised Code), the costs incurred by facilities or units whose rates are established under this division shall not be considered in establishing payment rates for other facilities or units.

(B) The director may adopt rules under section 5111.02 of the Revised Code under which the department, notwithstanding any other provision of sections 5111.20 to 5111.331 of the Revised Code (except section 5111.259 of the Revised Code), may adjust the rates determined under sections 5111.20 to 5111.331 of the Revised Code for a facility that serves a resident who has a diagnosis or special care need that, in the rules authorized by division (A) of this section, would qualify a facility or unit of a facility to have its rate determined under that division, but who is not in such a unit. The rules may require that a facility that qualifies for a rate adjustment under this division receive authorization from the department to admit or retain a resident who qualifies the facility for the rate adjustment and shall specify the criteria and procedures the department will apply when granting that authorization.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.259 - Centers of excellence component.

The director of job and family services may submit a request to the United States secretary of health and human services for approval to establish a centers of excellence component of the medicaid program. The purpose of the centers of excellence component is to increase the efficiency and quality of nursing facility services provided to medicaid recipients with complex nursing facility service needs. If federal approval for the centers of excellence component is granted, the director may adopt rules under section 5111.02 of the Revised Code governing the component, including rules that establish a method of determining the medicaid reimbursement rates for nursing facilities providing nursing facility services to medicaid recipients participating in the component. The rules may specify the extent to which, if any, of the provisions of section 5111.258 of the Revised Code are to apply to the centers of excellence component. If such rules are adopted, the nursing facilities that provide nursing facility services to medicaid recipients participating in the centers of excellence component shall be paid for those services in accordance with the method established in the rules notwithstanding anything to the contrary in sections 5111.20 to 5111.331 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.26 - Annual cost report.

(A)

(1)

(a) Except as provided in division (A)(1)(b) of this section, each provider shall file with the department of job and family services an annual cost report for each of the provider's nursing facilities and intermediate care facilities for the mentally retarded that participate in the medicaid program. A provider shall prepare the reports in accordance with guidelines established by the department. A report shall cover a calendar year or the portion of a calendar year during which the facility participated in the medicaid program. A provider shall file the reports within ninety days after the end of the calendar year. The department, for good cause, may grant a fourteen-day extension of the time for filing cost reports upon written request from a provider. The director of job and family services shall prescribe, in rules adopted under section 5111.02 of the Revised Code, the cost reporting form and a uniform chart of accounts for the purpose of cost reporting, and shall distribute cost reporting forms or computer software for electronic submission of the cost report to each provider at least sixty days before the reporting date.

(b) If rates for a provider's nursing facility or intermediate care facility for the mentally retarded were most recently established under section 5111.254 or 5111.255 of the Revised Code, the provider shall submit a cost report for that facility no later than ninety days after the end of the facility's first three full calendar months of operation. If a nursing facility or intermediate care facility for the mentally retarded undergoes a change of provider that the department determines, in accordance with rules adopted under section 5111.02 of the Revised Code, is an arm's length transaction, the new provider shall submit a cost report for that facility not later than ninety days after the end of the facility's first three full calendar months of operation under the new provider. The provider of a facility that opens or undergoes a change of provider that is an arm's length transaction after the first day of October in any calendar year is not required to file a cost report for that calendar year.

(c) If a nursing facility undergoes a change of provider that the department determines, in accordance with rules adopted under section 5111.02 of the Revised Code, is not an arms length transaction, the new provider shall file a cost report under division (A)(1)(a) of this section for the facility. The cost report shall cover the portion of the calendar year during which the new provider operated the nursing facility and the portion of the calendar year during which the previous provider operated the nursing facility.

(2) If a provider required to submit a cost report for a nursing facility or intermediate care facility for the mentally retarded does not file the report within the required time period or within fourteen days thereafter if an extension is granted under division (A)(1)(a) of this section, or files an incomplete or inadequate report for the facility, the department shall provide immediate written notice to the provider that the provider agreement for the facility will be terminated in thirty days unless the provider submits a complete and adequate cost report for the facility within thirty days. During the thirty-day termination period or any additional time allowed for an appeal of the proposed termination of a provider agreement, the provider shall be paid the facility's then current per resident per day rate, minus two dollars. On July 1, 1994, the department shall adjust the two-dollar reduction to reflect the rate of inflation during the preceding twelve months, as shown in the consumer price index for all items for all urban consumers for the north central region, published by the United States bureau of labor statistics. On July 1, 1995, and the first day of July of each year thereafter, the department shall adjust the amount of the reduction in effect during the previous twelve months to reflect the rate of inflation during the preceding twelve months, as shown in the same index.

(B) No provider shall report fines paid under sections 5111.35 to 5111.62 or section 5111.99 of the Revised Code in any cost report filed under this section.

(C) The department shall develop an addendum to the cost report form that a provider may use to set forth costs that the provider believes may be disputed by the department. Any costs reported by the provider on the addendum may be considered by the department in setting the facility's rate. If the department does not consider the costs listed on the addendum in setting the facility's rate, the provider may seek reconsideration of that determination under section 5111.29 of the Revised Code. If the department subsequently includes the costs listed in the addendum in the facility's rate, the department shall pay the provider interest at a reasonable rate established in rules adopted under section 5111.02 of the Revised Code for the time that the rate paid excluded the costs.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.261 - Amendments to cost reports.

(A) Except as provided in division (B) of this section and not later than three years after a provider files a cost report with the department of job and family services under section 5111.26 of the Revised Code, the provider may amend the cost report if the provider discovers a material error in the cost report or additional information to be included in the cost report. The department shall review the amended cost report for accuracy and notify the provider of its determination.

(B) A provider may not amend a cost report if the department has notified the provider that an audit of the cost report or a cost report of the provider for a subsequent cost reporting period is to be conducted under section 5111.27 of the Revised Code. The provider may, however, provide the department information that affects the costs included in the cost report. Such information may not be provided after the adjudication of the final settlement of the cost report.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Renumbered as §5111.263 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)



Section 5111.262 - Claim for medicaid reimbursement for service provided to nursing facility resident.

No person, other than the provider of a nursing facility, shall submit a claim for medicaid reimbursement for a service provided to a nursing facility resident if the service is included in a medicaid payment made to the provider of a nursing facility under sections 5111.20 to 5111.33 of the Revised Code or in the reimbursable expenses reported on a provider's cost report for a nursing facility. No provider of a nursing facility shall submit a separate claim for medicaid reimbursement for a service provided to a resident of the nursing facility if the service is included in a medicaid payment made to the provider under sections 5111.20 to 5111.331 of the Revised Code or in the reimbursable expenses on the provider's cost report for the nursing facility.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/1/2009, op. 7/17/2009.

Effective Date: 06-06-2001; 06-30-2005



Section 5111.263 - Limiting compensation of owners, their relatives, administrators, and resident meals outside facility.

Except as otherwise provided in section 5111.264 of the Revised Code, the department of job and family services, in determining whether an intermediate care facility for the mentally retarded's direct care costs and indirect care costs are allowable, shall place no limit on specific categories of reasonable costs other than compensation of owners, compensation of relatives of owners, and compensation of administrators .

Compensation cost limits for owners and relatives of owners shall be based on compensation costs for individuals who hold comparable positions but who are not owners or relatives of owners, as reported on facility cost reports. As used in this section, "comparable position" means the position that is held by the owner or the owner's relative, if that position is listed separately on the cost report form, or if the position is not listed separately,the group of positions that is listed on the cost report form and that includes the position held by the owner or the owner's relative. In the case of an owner or owner's relative who serves the facility in a capacity such as corporate officer, proprietor, or partner for which no comparable position or group of positions is listed on the cost report form, the compensation cost limit shall be based on civil service equivalents and shall be specified in rules adopted under section 5111.02 of the Revised Code.

Compensation cost limits for administrators shall be based on compensation costs for administrators who are not owners or relatives of owners, as reported on facility cost reports. Compensation cost limits for administrators of four or more intermediate care facilities for the mentally retarded shall be the same as the limits for administrators of intermediate care facilities for the mentally retarded with one hundred fifty or more beds.

Renumbered from § 5111.261 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.264 - Related party costs to pass through.

Except as provided in section 5111.25 or 5111.251 of the Revised Code, the costs of goods, services, and facilities, furnished to a provider by a related party are includable in the allowable costs of the provider at the reasonable cost to the related party.

Effective Date: 03-22-1999; 07-01-2005



Section 5111.265 - Cost of operating rights for relocated beds not allowable cost.

If one or more medicaid-certified beds are relocated from one nursing facility to another nursing facility owned by a different person or government entity and the application for the certificate of need authorizing the relocation is filed with the director of health on or after the effective date of this section, amortization of the cost of acquiring operating rights for the relocated beds is not an allowable cost for the purpose of determining the nursing facility's medicaid reimbursement rate.

Effective Date: 07-01-2005



Section 5111.266 - Cost of franchise permit fee not reimbursable expense.

A provider of a nursing facility filing the facility's cost report with the department of job and family services under section 5111.26 of the Revised Code shall report as a nonreimbursable expense the cost of the nursing facility's franchise permit fee.

Effective Date: 07-01-2005



Section 5111.27 - Desk review of cost report.

(A) The department of job and family services shall conduct a desk review of each cost report it receives under section 5111.26 of the Revised Code. Based on the desk review, the department shall make a preliminary determination of whether the reported costs are allowable costs. The department shall notify each provider of whether any of the reported costs are preliminarily determined not to be allowable, the rate calculation under sections 5111.20 to 5111.331 of the Revised Code that results from that determination, and the reasons for the determination and resulting rate. The department shall allow the provider to verify the calculation and submit additional information.

(B) The department may conduct an audit, as defined by rule adopted under section 5111.02 of the Revised Code, of any cost report

. The decision whether to conduct an audit and the scope of the audit, which may be a desk or field audit, may be determined based on prior performance of the provider , a risk analysis, or other evidence that gives the department reason to believe that the provider has reported costs improperly. A desk or field audit may be performed annually, but is required whenever a provider does not pass the risk analysis tolerance factors. An audit shall be conducted by auditors under contract with or employed by the department. The department shall notify a provider of the findings of an audit by issuing an audit report. An audit report regarding a nursing facility shall include notice of any fine imposed under section 5111.271 of the Revised Code. The department shall issue the audit report no later than three years after the cost report is filed, or upon the completion of a desk or field audit on the report or a report for a subsequent cost reporting period, whichever is earlier.

The department may establish a contract for the auditing of facilities by outside firms. Each contract entered into by bidding shall be effective for one to two years. The department shall establish an audit manual and program which shall require that all field audits, conducted either pursuant to a contract or by department employees:

(1) Comply with the applicable rules prescribed pursuant to Titles XVIII and XIX;

(2) Consider generally accepted auditing standards prescribed by the American institute of certified public accountants;

(3) Include a written summary as to whether the costs included in the report examined during the audit are allowable and are presented in accordance with state and federal laws and regulations, and whether, in all material respects, allowable costs are documented, reasonable, and related to patient care;

(4) Are conducted by accounting firms or auditors who, during the period of the auditors' professional engagement or employment and during the period covered by the cost reports, do not have nor are committed to acquire any direct or indirect financial interest in the ownership, financing, or operation of a nursing facility or intermediate care facility for the mentally retarded in this state;

(5) Are conducted by accounting firms or auditors who, as a condition of the contract or employment, shall not audit any facility that has been a client of the firm or auditor;

(6) Are conducted by auditors who are otherwise independent as determined by the standards of independence included in the government auditing standards produced by the United States government accountability office;

(7) Are completed within the time period specified by the department;

(8) Provide to the provider complete written interpretations that explain in detail the application of all relevant contract provisions, regulations, auditing standards, rate formulae, and departmental policies, with explanations and examples, that are sufficient to permit the provider to calculate with reasonable certainty those costs that are allowable and the rate to which the provider's facility is entitled.

For the purposes of division (B)(4) of this section, employment of a member of an auditor's family by a nursing facility or intermediate care facility for the mentally retarded that the auditor does not review does not constitute a direct or indirect financial interest in the ownership, financing, or operation of the facility.

(C) The department, pursuant to rules adopted under section 5111.02 of the Revised Code, may conduct an exception review of assessment data submitted under section 5111.232 of the Revised Code. The department may conduct an exception review based on the findings of a certification survey conducted by the department of health, a risk analysis, or prior performance of the provider.

Exception reviews shall be conducted at the facility by appropriate health professionals under contract with or employed by the department of job and family services. The professionals may review resident assessment forms and supporting documentation, conduct interviews, and observe residents to identify any patterns or trends of inaccurate assessments and resulting inaccurate case-mix scores.

The rules shall establish an exception review program that requires that exception reviews do all of the following:

(1) Comply with Titles XVIII and XIX;

(2) Provide a written summary that states whether the resident assessment forms have been completed accurately;

(3) Are conducted by health professionals who, during the period of their professional engagement or employment with the department, neither have nor are committed to acquire any direct or indirect financial interest in the ownership, financing, or operation of a nursing facility or intermediate care facility for the mentally retarded in this state;

(4) Are conducted by health professionals who, as a condition of their engagement or employment with the department, shall not review any provider that has been a client of the professional.

For the purposes of division (C)(3) of this section, employment of a member of a health professional's family by a nursing facility or intermediate care facility for the mentally retarded that the professional does not review does not constitute a direct or indirect financial interest in the ownership, financing, or operation of the facility.

If an exception review is conducted before the effective date of the rate that is based on the case-mix data subject to the review and the review results in findings that exceed tolerance levels specified in the rules adopted under this division, the department, in accordance with those rules, may use the findings to recalculate individual resident case-mix scores, quarterly average facility case-mix scores, and annual average facility case-mix scores. The department may use the recalculated quarterly and annual facility average case-mix scores to calculate the facility's rate for direct care costs for the appropriate calendar quarter or quarters.

(D) The department shall prepare a written summary of any audit disallowance or exception review finding that is made after the effective date of the rate that is based on the cost or case-mix data. Where the provider is pursuing judicial or administrative remedies in good faith regarding the disallowance or finding, the department shall not withhold from the provider's current payments any amounts the department claims to be due from the provider pursuant to section 5111.28 of the Revised Code.

(E) The department shall not reduce rates calculated under sections 5111.20 to 5111.331 of the Revised Code on the basis that the provider charges a lower rate to any resident who is not eligible for the medicaid program.

(F) The department shall adjust the rates calculated under sections 5111.20 to 5111.331 of the Revised Code to account for reasonable additional costs that must be incurred by intermediate care facilities for the mentally retarded to comply with requirements of federal or state statutes, rules, or policies enacted or amended after January 1, 1992, or with orders issued by state or local fire authorities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005; 03-30-2006



Section 5111.271 - Nursing facility fines.

(A) Subject to division (D) of this section, the department of job and family services shall fine the provider of a nursing facility if the report of an audit conducted under division (B) of section 5111.27 of the Revised Code regarding a cost report for the nursing facility includes either of the following:

(1) Adverse findings that exceed three per cent of the total amount of medicaid-reimbursable costs reported in the cost report;

(2) Adverse findings that exceed twenty per cent of medicaid-reimbursable costs for a particular cost center reported in the cost report.

(B) A fine issued under this section shall equal the greatest of the following:

(1) If the adverse findings exceed three per cent but do not exceed ten per cent of the total amount of medicaid-reimbursable costs reported in the cost report, the greater of three per cent of those reported costs or ten thousand dollars;

(2) If the adverse findings exceed ten per cent but do not exceed twenty per cent of the total amount of medicaid-reimbursable costs reported in the cost report, the greater of six per cent of those reported costs or twenty-five thousand dollars;

(3) If the adverse findings exceed twenty per cent of the total amount of medicaid-reimbursable costs reported in the cost report, the greater of ten per cent of those reported costs or fifty thousand dollars;

(4) If the adverse findings exceed twenty per cent but do not exceed twenty-five per cent of medicaid-reimbursable costs for a particular cost center reported in the cost report, the greater of three per cent of the total amount of medicaid-reimbursable costs reported in the cost report or ten thousand dollars;

(5) If the adverse findings exceed twenty-five per cent but do not exceed thirty per cent of medicaid-reimbursable costs for a particular cost center reported in the cost report, the greater of six per cent of the total amount of medicaid-reimbursable costs reported in the cost report or twenty-five thousand dollars;

(6) If the adverse findings exceed thirty per cent of medicaid-reimbursable costs for a particular cost center reported in the cost report, the greater of ten per cent of the total amount of medicaid-reimbursable costs reported in the cost report or fifty thousand dollars.

(C) Fines paid under this section shall be deposited into the health care services administration fund created under section 5111.94 of the Revised Code.

(D) The department may not collect a fine under this section until all appeal rights relating to the audit report that is the basis for the fine are exhausted.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.28 - Refund of certain payments by operators.

(A) If a provider properly amends its cost report under section 5111.261 of the Revised Code and the amended report shows that the provider received a lower rate under the original cost report than it was entitled to receive, the department of job and family services shall adjust the provider's rate prospectively to reflect the corrected information. The department shall pay the adjusted rate beginning two months after the first day of the month after the provider files the amended cost report. If the department finds, from an exception review of resident assessment information conducted after the effective date of the rate for direct care costs that is based on the assessment information, that inaccurate assessment information resulted in the provider receiving a lower rate than it was entitled to receive, the department prospectively shall adjust the provider's rate accordingly and shall make payments using the adjusted rate for the remainder of the calendar quarter for which the assessment information is used to determine the rate, beginning one month after the first day of the month after the exception review is completed.

(B) If the provider properly amends its cost report under section 5111.261 of the Revised Code, the department makes a finding based on an audit under section 5111.27 of the Revised Code, or the department makes a finding based on an exception review of resident assessment information conducted under section 5111.27 of the Revised Code after the effective date of the rate for direct care costs that is based on the assessment information, any of which results in a determination that the provider has received a higher rate than it was entitled to receive, the department shall recalculate the provider's rate using the revised information. The department shall apply the recalculated rate to the periods when the provider received the incorrect rate to determine the amount of the overpayment. The provider shall refund the amount of the overpayment.

In addition to requiring a refund under this division, the department may charge the provider interest at the applicable rate specified in this division from the time the overpayment was made.

(1) If the overpayment resulted from costs reported for calendar year 1993, the interest shall be no greater than one and one-half times the average bank prime rate.

(2) If the overpayment resulted from costs reported for subsequent calendar years:

(a) The interest shall be no greater than two times the average bank prime rate if the overpayment was equal to or less than one per cent of the total medicaid payments to the provider for the fiscal year for which the incorrect information was used to establish a rate.

(b) The interest shall be no greater than two and one-half times the current average bank prime rate if the overpayment was greater than one per cent of the total medicaid payments to the provider for the fiscal year for which the incorrect information was used to establish a rate.

(C) The department also may impose the following penalties:

(1) If a provider does not furnish invoices or other documentation that the department requests during an audit within sixty days after the request, no more than the greater of one thousand dollars per audit or twenty-five per cent of the cumulative amount by which the costs for which documentation was not furnished increased the total medicaid payments to the provider during the fiscal year for which the costs were used to establish a rate;

(2) If an exiting operator or owner fails to provide notice of a facility closure, voluntary termination, or voluntary withdrawal of participation in the medicaid program as required by section 5111.66 of the Revised Code, or an exiting operator or owner and entering operator fail to provide notice of a change of operator as required by section 5111.67 of the Revised Code, no more than the current average bank prime rate plus four per cent of the last two monthly payments.

(D) If the provider continues to participate in the medicaid program, the department shall deduct any amount that the provider is required to refund under this section, and the amount of any interest charged or penalty imposed under this section, from the next available payment from the department to the provider. The department and the provider may enter into an agreement under which the amount, together with interest, is deducted in installments from payments from the department to the provider.

(E) The department shall transmit refunds and penalties to the treasurer of state for deposit in the general revenue fund.

(F) For the purpose of this section, the department shall determine the average bank prime rate using statistical release H.15, "selected interest rates," a weekly publication of the federal reserve board, or any successor publication. If statistical release H.15, or its successor, ceases to contain the bank prime rate information or ceases to be published, the department shall request a written statement of the average bank prime rate from the federal reserve bank of Cleveland or the federal reserve board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001; 07-01-2005



Section 5111.29 - Reconsideration of rate.

(A) The director of job and family services shall adopt rules under section 5111.02 of the Revised Code that establish a process under which a provider, or a group or association of providers, may seek reconsideration of rates established under sections 5111.20 to 5111.331 of the Revised Code, including a rate for direct care costs recalculated before the effective date of the rate as a result of an exception review of resident assessment information conducted under section 5111.27 of the Revised Code.

(1) Except as provided in divisions (A)(2) to (4) of this section, the only issue that a provider, group, or association may raise in the rate reconsideration shall be whether the rate was calculated in accordance with sections 5111.20 to 5111.331 of the Revised Code and the rules adopted under section 5111.02 of the Revised Code. The rules shall permit a provider, group, or association to submit written arguments or other materials that support its position. The rules shall specify time frames within which the provider, group, or association and the department must act. If the department determines, as a result of the rate reconsideration, that the rate established for one or more facilities of a provider is less than the rate to which the facility is entitled, the department shall increase the rate. If the department has paid the incorrect rate for a period of time, the department shall pay the provider the difference between the amount the provider was paid for that period for the facility and the amount the provider should have been paid for the facility.

(2) The rules shall provide that during a fiscal year, the department, by means of the rate reconsideration process, may increase the rate determined for an intermediate care facility for the mentally retarded as calculated under sections 5111.20 to 5111.331 of the Revised Code if the provider of the facility demonstrates that the facility's actual, allowable costs have increased because of extreme circumstances. A facility may qualify for a rate increase only if the facility's per diem, actual, allowable costs have increased to a level that exceeds its total rate. The rules shall specify the circumstances that would justify a rate increase under division (A)(2) of this section. The rules shall provide that the extreme circumstances include natural disasters, renovations approved under division (D) of section 5111.251 of the Revised Code, an increase in workers' compensation experience rating of greater than five per cent for a facility that has an appropriate claims management program, increased security costs for an inner-city facility, and a change of ownership that results from bankruptcy, foreclosure, or findings of violations of certification requirements by the department of health. An increase under division (A)(2) of this section is subject to any rate limitations or maximum rates established by sections 5111.20 to 5111.331 of the Revised Code for specific cost centers. Any rate increase granted under division (A)(2) of this section shall take effect on the first day of the first month after the department receives the request.

(3) The rules shall provide that the department, through the rate reconsideration process, may increase an intermediate care facility for the mentally retarded's rate as calculated under sections 5111.20 to 5111.331 of the Revised Code if the department, in the department's sole discretion, determines that the rate as calculated under those sections works an extreme hardship on the facility.

(4) The rules shall provide that when beds certified for the medicaid program are added to an existing intermediate care facility for the mentally retarded or replaced at the same site, the department, through the rate reconsideration process, shall increase the intermediate care facility for the mentally retarded's rate for capital costs proportionately, as limited by any applicable limitation under section 5111.251 of the Revised Code, to account for the costs of the beds that are added or replaced. The department shall make this increase one month after the first day of the month after the department receives sufficient documentation of the costs. Any rate increase granted under division (A)(4) of this section after June 30, 1993, shall remain in effect until the effective date of a rate calculated under section 5111.251 of the Revised Code that includes costs incurred for a full calendar year for the bed addition or bed replacement. The facility shall report double accumulated depreciation in an amount equal to the depreciation included in the rate adjustment on its cost report for the first year of operation. During the term of any loan used to finance a project for which a rate adjustment is granted under division (A)(4) of this section, if the facility is operated by the same provider, the provider shall subtract from the interest costs it reports on its cost report an amount equal to the difference between the following:

(a) The actual, allowable interest costs for the loan during the calendar year for which the costs are being reported;

(b) The actual, allowable interest costs attributable to the loan that were used to calculate the rates paid to the provider for the facility during the same calendar year.

(5) The department's decision at the conclusion of the reconsideration process shall not be subject to any administrative proceedings under Chapter 119. or any other provision of the Revised Code.

(B) All of the following are subject to an adjudication conducted in accordance with Chapter 119. of the Revised Code:

(1) Any audit disallowance that the department makes as the result of an audit under section 5111.27 of the Revised Code;

(2) Any adverse finding that results from an exception review of resident assessment information conducted under section 5111.27 of the Revised Code after the effective date of the facility's rate that is based on the assessment information;

(3) Any medicaid payment deemed an overpayment under section 5111.683 of the Revised Code;

(4) Any penalty the department imposes under division (C) of section 5111.28 of the Revised Code or section 5111.683 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001; 07-01-2005



Section 5111.291 - Computing rate for intermediate care facilities.

Notwithstanding sections 5111.20 to 5111.331 of the Revised Code, the department of job and family services may compute the rate for intermediate care facilities for the mentally retarded operated by the department of developmental disabilities or the department of mental health according to the reasonable cost principles of Title XVIII.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.30 - Termination for non-compliance with installation of fire extinguishing and fire alarm systems.

The department of job and family services shall terminate the provider agreement with a provider that does not comply with the requirements of section 3721.071 of the Revised Code for the installation of fire extinguishing and fire alarm systems.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.31 - Provider agreement to prohibit certain discriminatory actions.

(A) Every provider agreement with the provider of a nursing facility or intermediate care facility for the mentally retarded shall:

(1) Prohibit the provider from failing or refusing to retain as a patient any person because the person is, becomes, or may, as a patient in the facility, become a medicaid recipient. For the purposes of this division, a medicaid recipient who is a patient in a facility shall be considered a patient in the facility during any hospital stays totaling less than twenty-five days during any twelve-month period. Recipients who have been identified by the department of job and family services or its designee as requiring the level of care of an intermediate care facility for the mentally retarded shall not be subject to a maximum period of absences during which they are considered patients if prior authorization of the department for visits with relatives and friends and participation in therapeutic programs is obtained under rules adopted under section 5111.02 of the Revised Code.

(2) Except as provided by division (B)(1) of this section, include any part of the facility that meets standards for certification of compliance with federal and state laws and rules for participation in the medicaid program.

(3) Prohibit the provider from discriminating against any patient on the basis of race, color, sex, creed, or national origin.

(4) Except as otherwise prohibited under section 5111.55 of the Revised Code, prohibit the provider from failing or refusing to accept a patient because the patient is, becomes, or may, as a patient in the facility, become a medicaid recipient if less than eighty per cent of the patients in the facility are medicaid recipients.

(B)

(1) Except as provided by division (B)(2) of this section, the following are not required to be included in a provider agreement unless otherwise required by federal law:

(a) Beds added during the period beginning July 1, 1987, and ending July 1, 1993, to a nursing home licensed under Chapter 3721. of the Revised Code;

(b) Beds in an intermediate care facility for the mentally retarded that are designated for respite care under a medicaid waiver component operated pursuant to a waiver sought under section 5111.87 of the Revised Code.

(2) If a provider chooses to include a bed specified in division (B)(1)(a) of this section in a provider agreement, the bed may not be removed from the provider agreement unless the provider withdraws the facility in which the bed is located from the medicaid program.

(C) Nothing in this section shall bar a provider that is a religious organization operating a religious or denominational nursing facility or intermediate care facility for the mentally retarded from giving preference to persons of the same religion or denomination. Nothing in this section shall bar any provider from giving preference to persons with whom the provider has contracted to provide continuing care.

(D) Nothing in this section shall bar the provider of a county home organized under Chapter 5155. of the Revised Code from admitting residents exclusively from the county in which the county home is located.

(E) No provider of a nursing facility or intermediate care facility for the mentally retarded for which a provider agreement is in effect shall violate the provider contract obligations imposed under this section.

(F) Nothing in divisions (A) and (C) of this section shall bar a provider from retaining patients who have resided in the provider's facility for not less than one year as private pay patients and who subsequently become medicaid recipients, but refusing to accept as a patient any person who is or may, as a patient in the facility, become a medicaid recipient, if all of the following apply:

(1) The provider does not refuse to retain any patient who has resided in the provider's facility for not less than one year as a private pay patient because the patient becomes a medicaid recipient, except as necessary to comply with division (F)(2) of this section;

(2) The number of medicaid recipients retained under this division does not at any time exceed ten per cent of all the patients in the facility;

(3) On July 1, 1980, all the patients in the facility were private pay patients.

Effective Date: 07-01-2000; 07-01-2005; 06-30-2006; 2008 HB562 06-24-2008



Section 5111.32 - Action against facility for breach of provider agreement or other duties.

Any patient has a cause of action against the provider of a nursing facility or intermediate care facility for the mentally retarded for breach of the provider agreement obligations or other duties imposed by section 5111.31 of the Revised Code. The action may be commenced by the patient, or on the patient's behalf by the patient's sponsor or a residents' rights advocate, as either is defined under section 3721.10 of the Revised Code, by the filing of a civil action in the court of common pleas of the county in which the facility is located, or in the court of common pleas of Franklin county.

If the court finds that a breach of the provider agreement obligations imposed by section 5111.31 of the Revised Code has occurred, the court may enjoin the provider from engaging in the practice, order such affirmative relief as may be necessary, and award to the patient and a person or public agency that brings an action on behalf of a patient actual damages, costs, and reasonable attorney's fees.

Effective Date: 12-13-1990; 07-01-2005



Section 5111.33 - Reserving bed during temporary absence of resident.

Reimbursement to a provider of an intermediate care facility for the mentally retarded under sections 5111.20 to 5111.331 of the Revised Code shall include payments to the provider, at a rate equal to the percentage of the per resident per day rates that the department of job and family services has established for the provider's facility under sections 5111.20 to 5111.331 of the Revised Code for the fiscal year for which the cost of services is reimbursed, to reserve a bed for a recipient during a temporary absence under conditions prescribed by the department, to include hospitalization for an acute condition, visits with relatives and friends, and participation in therapeutic programs outside the facility, when the resident's plan of care provides for such absence and federal participation in the payments is available. The maximum period during which payments may be made to reserve a bed shall not exceed the maximum period specified under federal regulations, and shall not be more than thirty days during any calendar year for hospital stays, visits with relatives and friends, and participation in therapeutic programs.

Recipients shall not be subject to a maximum period during which payments may be made to reserve a bed in an intermediate care facility for the mentally retarded if prior authorization of the department is obtained for hospital stays, visits with relatives and friends, and participation in therapeutic programs. The director of job and family services shall adopt rules under section 5111.02 of the Revised Code establishing conditions under which prior authorization may be obtained.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 07-01-2005



Section 5111.331 - Payments made to reserve bed during temporary absence.

(A) The department of job and family services may make payments to a provider of a nursing facility under sections 5111.20 to 5111.331 of the Revised Code to reserve a bed for a recipient during a temporary absence under conditions prescribed by the department, to include hospitalization for an acute condition, visits with relatives and friends, and participation in therapeutic programs outside the facility, when the resident's plan of care provides for such absence and federal participation in the payments is available.

(B) The maximum period for which payments may be made to reserve a bed in a nursing facility shall not exceed thirty days in a calendar year.

(C) The department shall establish the per diem rates to be paid to providers of nursing facilities for reserving beds under this section. In establishing the per diem rates, the department shall do the following:

(1) In the case of a payment to reserve a bed for a day during calendar year 2011, set the per diem rate at an amount not exceeding fifty per cent of the per diem rate the provider would be paid if the recipient were not absent from the nursing facility that day;

(2) In the case of a payment to reserve a bed for a day during calendar year 2012 and each calendar year thereafter, set the per diem rate at an amount equal to the following:

(a) In the case of a nursing facility that had an occupancy rate in the preceding calendar year exceeding ninety-five per cent, an amount not exceeding fifty per cent of the per diem rate the provider would be paid if the recipient were not absent from the nursing facility that day;

(b) In the case of a nursing facility that had an occupancy rate in the preceding calendar year not exceeding ninety-five per cent, an amount not exceeding eighteen per cent of the per diem rate the provider would be paid if the recipient were not absent from the nursing facility that day.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.34 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 07-01-2005 )



Section 5111.341 - [Repealed].

Effective Date: 09-05-2001



Section 5111.35 - Nursing facility deficiency definitions.

As used in this section "a resident's rights" means the rights of a nursing facility resident under sections 3721.10 to 3721.17 of the Revised Code and subsection (c) of section 1819 or 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and regulations issued under those subsections.

As used in sections 5111.35 to 5111.62 of the Revised Code:

(A) "Certification requirements" means the requirements for nursing facilities established under sections 1819 and 1919 of the "Social Security Act."

(B) "Compliance" means substantially meeting all applicable certification requirements.

(C) "Contracting agency" means a state agency that has entered into a contract with the department of job and family services under section 5111.38 of the Revised Code.

(D)

(1) "Deficiency" means a finding cited by the department of health during a survey, on the basis of one or more actions, practices, situations, or incidents occurring at a nursing facility, that constitutes a severity level three finding, severity level four finding, scope level three finding, or scope level four finding. Whenever the finding is a repeat finding, "deficiency" also includes any finding that is a severity level two and scope level one finding, a severity level two and scope level two finding, or a severity level one and scope level two finding.

(2) "Cluster of deficiencies" means deficiencies that result from noncompliance with two or more certification requirements and are causing or resulting from the same action, practice, situation, or incident.

(E) "Emergency" means either of the following:

(1) A deficiency or cluster of deficiencies that creates a condition of immediate jeopardy;

(2) An unexpected situation or sudden occurrence of a serious or urgent nature that creates a substantial likelihood that one or more residents of a nursing facility may be seriously harmed if allowed to remain in the facility, including the following:

(a) A flood or other natural disaster, civil disaster, or similar event;

(b) A labor strike that suddenly causes the number of staff members in a nursing facility to be below that necessary for resident care.

(F) "Finding" means a finding of noncompliance with certification requirements determined by the department of health under section 5111.41 of the Revised Code.

(G) "Immediate jeopardy" means that one or more residents of a nursing facility are in imminent danger of serious physical or life-threatening harm.

(H) "Medicaid eligible resident" means a person who is a resident of a nursing facility, or is applying for admission to a nursing facility, and is eligible to receive financial assistance under the medical assistance program for the care the person receives in such a facility.

(I) "Noncompliance" means failure to substantially meet all applicable certification requirements.

(J) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(K) "Provider" means a person, institution, or entity that furnishes nursing facility services under a medical assistance program provider agreement.

(L) "Provider agreement" means a contract between the department of job and family services and a provider for the provision of nursing facility services under the medicaid program.

(M) "Repeat finding" or "repeat deficiency" means a finding or deficiency cited pursuant to a survey, to which both of the following apply:

(1) The finding or deficiency involves noncompliance with the same certification requirement, and the same kind of actions, practices, situations, or incidents caused by or resulting from the noncompliance, as were cited in the immediately preceding standard survey or another survey conducted subsequent to the immediately preceding standard survey of the facility. For purposes of this division, actions, practices, situations, or incidents may be of the same kind even though they involve different residents, staff, or parts of the facility.

(2) The finding or deficiency is cited subsequent to a determination by the department of health that the finding or deficiency cited on the immediately preceding standard survey, or another survey conducted subsequent to the immediately preceding standard survey, had been corrected.

(N)

(1) "Scope level one finding" means a finding of noncompliance by a nursing facility in which the actions, situations, practices, or incidents causing or resulting from the noncompliance affect one or a very limited number of facility residents and involve one or a very limited number of facility staff members.

(2) "Scope level two finding" means a finding of noncompliance by a nursing facility in which the actions, situations, practices, or incidents causing or resulting from the noncompliance affect more than a limited number of facility residents or involve more than a limited number of facility staff members, but the number or percentage of facility residents affected or staff members involved and the number or frequency of the actions, situations, practices, or incidents in short succession does not establish any reasonable degree of predictability of similar actions, situations, practices, or incidents occurring in the future.

(3) "Scope level three finding" means a finding of noncompliance by a nursing facility in which the actions, situations, practices, or incidents causing or resulting from the noncompliance affect more than a limited number of facility residents or involve more than a limited number of facility staff members, and the number or percentage of facility residents affected or staff members involved or the number or frequency of the actions, situations, practices, or incidents in short succession establishes a reasonable degree of predictability of similar actions, situations, practices, or incidents occurring in the future.

(4) "Scope level four finding" means a finding of noncompliance by a nursing facility causing or resulting from actions, situations, practices, or incidents that involve a sufficient number or percentage of facility residents or staff members or occur with sufficient regularity over time that the noncompliance can be considered systemic or pervasive in the facility.

(O)

(1) "Severity level one finding" means a finding of noncompliance by a nursing facility that has not caused and, if continued, is unlikely to cause physical harm to a facility resident, mental or emotional harm to a resident, or a violation of a resident's rights that results in physical, mental, or emotional harm to the resident.

(2) "Severity level two finding" means a finding of noncompliance by a nursing facility that, if continued over time, will cause, or is likely to cause, physical harm to a facility resident, mental or emotional harm to a resident, or a violation of a resident's rights that results in physical, mental, or emotional harm to the resident.

(3) "Severity level three finding" means a finding of noncompliance by a nursing facility that has caused physical harm to a facility resident, mental or emotional harm to a resident, or a violation of a resident's rights that results in physical, mental, or emotional harm to the resident.

(4) "Severity level four finding" means a finding of noncompliance by a nursing facility that has caused life-threatening harm to a facility resident or caused a resident's death.

(P) "State agency" has the same meaning as in section 1.60 of the Revised Code.

(Q) "Substandard care" means care furnished in a facility in which the department of health has cited a deficiency or deficiencies that constitute one of the following:

(1) A severity level four finding, regardless of scope;

(2) A severity level three and scope level four finding, in the quality of care provided to residents;

(3) A severity level three and scope level three finding, in the quality of care provided to residents.

(R)

(1) "Survey" means a survey of a nursing facility conducted under section 5111.39 of the Revised Code.

(2) "Standard survey" means a survey conducted by the department of health under division (A) of section 5111.39 of the Revised Code and includes an extended survey.

(3) "Follow-up survey" means a survey conducted by the department of health to determine whether a nursing facility has substantially corrected deficiencies cited in a previous survey.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5111.36 - Adoption of rules.

The director of job and family services may adopt rules under Chapter 119. of the Revised Code that are consistent with regulations, guidelines, and procedures issued by the United States secretary of health and human services under sections 1819 and 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and necessary for administration and enforcement of sections 5111.35 to 5111.62 of the Revised Code. If the secretary does not issue appropriate regulations for enforcement of sections 1819 and 1919 of the "Social Security Act" on or before December 13, 1990, the director of job and family services may adopt, under Chapter 119. of the Revised Code, rules that are consistent with those sections and with sections 5111.35 to 5111.62 of the Revised Code.

Effective Date: 07-01-2000



Section 5111.37 - Enforcement of rules.

The department of job and family services is hereby authorized to enforce sections 5111.35 to 5111.62 of the Revised Code. The department may enforce the sections directly or through contracting agencies. The department and agencies shall enforce the sections in accordance with the requirements of sections 1819 and 1919 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, that apply to nursing facilities; with regulations, guidelines, and procedures adopted by the United States secretary of health and human services for the enforcement of sections 1819 and 1919 of the "Social Security Act"; and with the rules adopted under section 5111.36 of the Revised Code. The department and agencies shall enforce sections 5111.35 to 5111.62 of the Revised Code for purposes of the medicare program, Title XVIII of the "Social Security Act," only to the extent prescribed by the regulations, guidelines, and procedures issued by the secretary under section 1819 of that act.

Effective Date: 07-01-2000



Section 5111.38 - Contracts with state agencies for enforcement.

The department of job and family services may enter into contracts with other state agencies that authorize the agencies to perform all or part of the duties assigned to the department of job and family services under sections 5111.35 to 5111.62 of the Revised Code. Each contract shall specify the duties the agency is authorized to perform and the sections of the Revised Code under which the agency is authorized to perform those duties.

Effective Date: 07-01-2000



Section 5111.39 - Annual standard surveys.

(A) The department of health shall conduct a survey, titled a standard survey, of every nursing facility in this state on a statewide average of not more than once every twelve months. Each nursing facility shall undergo a standard survey at least once every fifteen months as a condition of meeting certification requirements. The department may extend a standard survey; such a survey is titled an extended survey.

(B) The department may conduct surveys in addition to standard surveys when it considers them necessary.

(C) The department shall conduct surveys in accordance with the regulations, guidelines, and procedures issued by the United States secretary of health and human services under Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, sections 5111.40 to 5111.42 of the Revised Code, and rules adopted under section 3721.022 of the Revised Code.

Effective Date: 12-13-1990



Section 5111.40 - Exit interview with administrator.

(A) At the conclusion of each survey, the department of health survey team shall conduct an exit interview with the administrator or other person in charge of the nursing facility and any other facility staff members designated by the administrator or person in charge of the facility. During the exit interview, at the request of the administrator or other person in charge of the facility, the survey team shall provide one of the following, as selected by the survey team:

(1) Copies of all survey notes and any other written materials created during the survey;

(2) A written summary of the survey team's recommendations regarding findings of noncompliance with certification requirements;

(3) An audio or audiovisual recording of the interview. If the survey team selects this option, at least two copies of the recording shall be made and the survey team shall select one copy to be kept by the survey team for use by the department of health.

(B) All expenses of copying under division (A)(1) of this section or recording under division (A)(3) of this section, including the cost of the copy of the recording kept by the survey team, shall be paid by the facility.

Effective Date: 12-13-1990



Section 5111.41 - Citations for failure to comply with one or more certification requirements.

(A) Except as provided in section 3721.17 of the Revised Code, a finding shall be cited only on the basis of a survey and a determination that one or more actions, practices, situations, or incidents at a nursing facility caused or resulted from the facility's failure to comply with one or more certification requirements. The department of health shall determine whether the actions, practices, situations, or incidents can be justified by either of the following:

(1) The actions, practices, situations, or incidents resulted from a resident exercising the resident's rights guaranteed under the laws of the United States or of this state;

(2) The actions, practices, situations, or incidents resulted from a facility following the orders of a person licensed under Chapter 4731. of the Revised Code to practice medicine or surgery or osteopathic medicine and surgery.

(B) If the department of health determines both that the actions, practices, situations, or incidents cannot be justified by the factors identified in division (A) of this section and that one or more of the following are applicable, the department shall declare that the actions, practices, situations, or incidents constitute a finding:

(1) The actions, practices, situations, or incidents could have been prevented by one or more persons involved in the facility's operation;

(2) No person involved in the facility's operation identified the actions, practices, situations, or incidents prior to the survey;

(3) Prior to the survey, no person involved in the facility's operation initiated action to correct the noncompliance caused by or resulting in the actions, practices, situations, or incidents;

(4) The facility does not have in effect, if needed, a contingency plan that is reasonably calculated to prevent physical, mental, or emotional harm to residents while permanent corrective action is being taken.

(C) The department of health shall determine the severity level and scope level of each finding.

(D) A deficiency that is substantially corrected within the time limits specified in sections 5111.52 to 5111.56 of the Revised Code and for which no remedy is imposed, shall be counted as a deficiency for the purpose of determining whether a deficiency is a repeat deficiency.

(E) Whenever the department of health determines that during the period between two surveys a finding existed at the facility, but the facility substantially corrected it prior to the second survey, the department shall cite it. However, the department of job and family services or a contracting agency shall impose a remedy only as provided in division (C) of section 5111.46 of the Revised Code.

(F) Immediately upon determining the severity and scope of a finding at a nursing facility, the department of health shall notify the department of job and family services and any contracting agency of the finding, the severity and scope of the finding, and whether the finding creates immediate jeopardy. Immediately upon determining that an emergency exists at a facility that does not result from a deficiency that creates immediate jeopardy, the department of health shall notify the department of job and family services and any contracting agency.

Effective Date: 07-01-2000



Section 5111.411 - Survey results.

The results of a survey of a nursing facility that is conducted under section 5111.39 of the Revised Code, including any statement of deficiencies and all findings and deficiencies cited in the statement on the basis of the survey, shall be used solely to determine the nursing facility's compliance with certification requirements or with this chapter or another chapter of the Revised Code. Those results of a survey, that statement of deficiencies, and the findings and deficiencies cited in that statement shall not be used in any court or in any action or proceeding that is pending in any court and are not admissible in evidence in any action or proceeding unless that action or proceeding is an appeal of an administrative action by the department of job and family services or contracting agency under this chapter or is an action by any department or agency of the state to enforce this chapter or another chapter of the Revised Code.

Nothing in this section prohibits the results of a survey, a statement of deficiencies, or the findings and deficiencies cited in that statement on the basis of the survey under this section from being used in a criminal investigation or prosecution.

Effective Date: 11-07-2002



Section 5111.42 - Statement of deficiencies.

(A) Not later than ten days after an exit interview, the department of health shall deliver to the nursing facility a detailed statement, titled a statement of deficiencies, setting forth all findings and deficiencies cited on the basis of the survey, including any finding cited pursuant to division (E) of section 5111.41 of the Revised Code. The statement shall indicate the severity and scope level of each finding and fully describe the incidents or other facts that form the basis of the department's determination of the existence of each finding and deficiency. A failure by the survey team to completely disclose in the exit interview every finding that may result from the survey does not affect the validity of any finding or deficiency cited in the statement of deficiencies. On request of the facility, the department shall provide a copy of any written worksheet or other document produced by the survey team in making recommendations regarding scope and severity levels of findings and deficiencies.

(B) At the same time the department of health delivers a statement of deficiencies, it also shall deliver to the facility a separate written notice that states all of the following:

(1) That the department of job and family services or a contracting agency will issue an order under section 5111.57 of the Revised Code denying payment for any medicaid eligible residents admitted on and after the effective date of the order if the facility does not substantially correct, within ninety days after the exit interview, the deficiency or deficiencies cited in the statement of deficiencies in accordance with the plan of correction it submitted under section 5111.43 of the Revised Code;

(2) If a condition of substandard care has been cited on the basis of a standard survey and a condition of substandard care was also cited on the immediately preceding standard survey, that the department of job and family services or a contracting agency will issue an order under section 5111.57 of the Revised Code denying payment for any medicaid eligible residents admitted on and after the effective date of the order if a condition of substandard care is cited on the basis of the next standard survey;

(3) That the department of job and family services or a contracting agency will issue an order under section 5111.58 of the Revised Code terminating the facility's participation in the medical assistance program if either of the following applies:

(a) The facility does not substantially correct the deficiency or deficiencies in accordance with the plan of correction it submitted under section 5111.43 of the Revised Code within six months after the exit interview.

(b) The facility substantially corrects the deficiency or deficiencies within the six-month period, but after correcting it, the department of health, based on a follow-up survey conducted during the remainder of the six-month period, determines that the facility has failed to maintain compliance with certification requirements.

Effective Date: 07-01-2000



Section 5111.43 - Plan of correction.

Whenever a nursing facility receives a statement of deficiencies under section 5111.42 of the Revised Code, the facility shall submit to the department of health for its approval a plan of correction for each finding cited in the statement. The plan shall describe the actions the facility will take to correct each finding and specify the date by which each finding will be corrected. In the case of a finding cited pursuant to division (E) of section 5111.41 of the Revised Code, the plan shall describe the actions the facility took to correct the finding and the date on which it was corrected.

The department shall approve any plan that conforms to the requirements for approval of plans of corrections established in the regulations, guidelines, and procedures issued by the United States secretary of health and human services under Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended. The department also shall approve any modification of an existing plan submitted by a facility, if the plan as modified conforms to those regulations, guidelines, and procedures. The department shall not reject a facility's plan of correction or modification on the ground that the facility disputes the finding, if the plan is reasonably calculated to correct the finding.

A facility that complies with this section shall not be considered to have admitted the existence of a finding cited by the department.

Effective Date: 12-13-1990



Section 5111.44 - On-site monitoring.

The department of health may appoint employees of the department to conduct on-site monitoring of a nursing facility whenever a finding is cited, including any finding cited pursuant to division (E) of section 5111.41 of the Revised Code, or an emergency is found to exist. Appointment of monitors under this section is not subject to appeal under section 5111.60 or any other section of the Revised Code. No employee of a facility for which monitors are appointed, no person employed by the facility within the previous two years, and no person who currently has a consulting or other contract with the department or the facility, shall be appointed as a monitor under this section. Every monitor appointed under this section shall have the professional qualifications necessary to monitor correction of the finding or elimination of the emergency.

Effective Date: 12-13-1990



Section 5111.45 - Deficiencies not substantially corrected.

(A) If the department of health cites a deficiency or deficiencies that was not substantially corrected before a survey and that does not constitute a severity level four finding or create immediate jeopardy, the department of job and family services or a contracting agency shall permit the nursing facility to continue participating in the medical assistance program for up to six months after the exit interview, if all of the following apply:

(1) The facility meets the requirements, established in regulations issued by the United States secretary of health and human services under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, for certification of nursing facilities that have a deficiency.

(2) The department of health has approved a plan of correction submitted by the facility under section 5111.43 of the Revised Code for each deficiency.

(3) The provider agrees to repay the department of job and family services, in accordance with section 5111.58 of the Revised Code, the federal share of all payments made by the department to the facility during the six-month period following the exit interview if the facility does not within the six-month period substantially correct the deficiency or deficiencies in accordance with the plan of correction submitted under section 5111.43 of the Revised Code.

(B) If any of the conditions in divisions (A)(1) to (3) of this section do not apply, the department of job and family services or contracting agency shall issue an order terminating the facility's participation in the medical assistance program. An order issued under this division is subject to appeal under Chapter 119. of the Revised Code. The order shall not take effect prior to the later of the thirtieth day after it is delivered to the facility or, if the order is appealed, the date on which a final adjudication order upholding the termination becomes effective pursuant to Chapter 119. of the Revised Code.

(C) At the time the department of job and family services or contracting agency issues an order under division (B) of this section terminating a nursing facility's participation in the medical assistance program, it may also impose, subject to section 5111.50 of the Revised Code, other remedies under sections 5111.46 to 5111.48 of the Revised Code.

Effective Date: 07-01-2000



Section 5111.46 - Uncorrected deficiencies constituting severity level four findings.

(A) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey and constitutes a severity level four finding, the department of job and family services or contracting agency shall, subject to sections 5111.52 to 5111.56 of the Revised Code, impose a remedy for the deficiency or cluster of deficiencies. The department or agency may act under either division (A)(1) or (2) of this section:

(1) The department or agency may impose one or more of the following remedies:

(a) Issue an order terminating the nursing facility's participation in the medical assistance program.

(b) Do either of the following:

(i) Regardless of whether the provider consents, appoint a temporary manager of the facility.

(ii) Apply to the common pleas court of the county in which the facility is located for such injunctive or other equitable relief as is necessary for the appointment of a special master with such powers and authority over the facility and length of appointment as the court considers necessary.

(c) Do either of the following:

(i) Issue an order denying payment to the facility under the medical assistance program for all medicaid eligible residents admitted after the effective date of the order;

(ii) Impose a fine.

(d) Issue an order denying payment to the facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency.

(2) The department or agency may impose one or more of the following remedies:

(a) Appoint, subject to the continuing consent of the provider, a temporary manager of the facility;

(b) Do either of the following:

(i) Regardless of whether the provider consents, appoint a temporary manager of the facility;

(ii) Apply to the common pleas court of the county in which the facility is located for such injunctive or other equitable relief as is necessary for the appointment of a special master with such powers and authority over the facility and length of appointment as the court considers necessary.

(c) Do either of the following:

(i) Issue an order denying payment to the facility under the medical assistance program for all medicaid eligible residents admitted after the effective date of the order;

(ii) Impose a fine.

(d) Issue an order denying payment to the facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency;

(e) Issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction submitted by the facility and approved by the department of health under section 5111.43 of the Revised Code.

(B) The department of job and family services or contracting agency shall deliver a written order issued under division (A)(1) of this section terminating a nursing facility's participation in the medical assistance program to the facility within five days after the exit interview. If the facility alleges, at any time prior to the later of the twentieth day after the exit interview or the fifteenth day after it receives the order, that the deficiency or cluster of deficiencies for which the order was issued has been substantially corrected, the department of health shall conduct a follow-up survey to determine whether the deficiency or cluster of deficiencies has been substantially corrected. The order shall take effect and the facility's participation shall terminate on the twentieth day after the exit interview, unless the facility has substantially corrected the deficiency or cluster of deficiencies that constituted a severity level four finding or did not receive notice from the department of job and family services or contracting agency within five days after the exit interview. In the latter case, the order shall take effect and the facility's participation shall terminate on the fifteenth day after the facility received the order.

(C) If the department of health cites a deficiency or cluster of deficiencies pursuant to division (E) of section 5111.41 of the Revised Code that constituted a severity level four finding, the department of job and family services or a contracting agency shall, subject to section 5111.56 of the Revised Code, impose a fine. The fine shall be in effect for a period equal to the number of days the deficiency or cluster of deficiencies existed at the facility.

Effective Date: 07-01-2000



Section 5111.47 - Uncorrected deficiencies constituting severity level three and scope level three or four findings.

If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey and constitutes a severity level three and scope level three or four finding, the department of job and family services or a contracting agency may, subject to sections 5111.55 and 5111.56 of the Revised Code, impose one or more of the following remedies:

(A) Do either of the following:

(1) Issue an order denying payment to the facility under the medical assistance program for all medicaid eligible residents admitted after the effective date of the order;

(2) Impose a fine.

(B) Issue an order denying payment to the facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency;

(C) Issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction submitted by the facility and approved by the department of health under section 5111.43 of the Revised Code.

Effective Date: 07-01-2000



Section 5111.48 - Uncorrected deficiencies constituting severity level one or two or severity level three, scope level two finding.

(A) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey and constitutes a severity level three and scope level two finding, the department of job and family services or a contracting agency may, subject to sections 5111.55 and 5111.56 of the Revised Code, impose one or more of the following remedies:

(1) Do either of the following:

(a) Issue an order denying payment to the facility under the medical assistance program for all medicaid eligible residents admitted after the effective date of the order;

(b) Impose a fine.

(2) Issue an order denying payment to the facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency;

(3) Issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction proposed by the facility and approved by the department of health under section 5111.43 of the Revised Code.

(B) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey and constitutes a severity level three and scope level one finding, the department of job and family services or a contracting agency may, subject to sections 5111.55 and 5111.56 of the Revised Code, impose one or more of the following remedies:

(1) Impose a fine;

(2) Issue an order denying payment to the facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency;

(3) Issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction proposed by the facility and approved by the department of health under section 5111.43 of the Revised Code.

(C) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey and constitutes a severity level two and a scope level three or four finding, the department of job and family services or a contracting agency may, subject to sections 5111.55 and 5111.56 of the Revised Code, impose one or more of the following remedies:

(1) Impose a fine;

(2) Issue an order denying payment to the facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency;

(3) Issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction submitted by the facility and approved by the department of health under section 5111.43 of the Revised Code.

(D) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey, constitutes a severity level two and scope level one or two finding, and is a repeat finding, the department of job and family services or a contracting agency may issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction submitted by the facility and approved by the department of health under section 5111.43 of the Revised Code.

(E) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey and constitutes a severity level one and scope level three or four finding, the department of job and family services or a contracting agency may issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction submitted by the facility and approved by the department of health under section 5111.43 of the Revised Code.

(F) If the department of health cites a deficiency, or cluster of deficiencies, that was not substantially corrected before a survey, constitutes a severity level one and scope level two finding, and is a repeat finding, the department of job and family services or a contracting agency may issue an order requiring the facility to correct the deficiency or cluster of deficiencies under the plan of correction submitted by the facility and approved by the department of health under section 5111.43 of the Revised Code.

Effective Date: 07-01-2000



Section 5111.49 - Imposing remedies and fines.

(A) In determining which remedies to impose under section 5111.46, 5111.47, or 5111.48 of the Revised Code, including whether a fine should be imposed, the department of job and family services or a contracting agency shall do both of the following:

(1) Impose the remedies that are most likely to achieve correction of deficiencies, encourage sustained compliance with certification requirements, and protect the health, safety, and rights of facility residents, but that are not directed at punishment of the facility;

(2) Consider all of the following:

(a) The presence or absence of immediate jeopardy;

(b) The relationships of groups of deficiencies to each other;

(c) The facility's history of compliance with certification requirements generally and in the specific area of the deficiency or deficiencies;

(d) Whether the deficiency or deficiencies are directly related to resident care;

(e) The corrective, long-term compliance, resident protective, and nonpunitive outcomes sought by the department or agency;

(f) The nature, scope, and duration of the noncompliance with certification requirements;

(g) The existence of repeat deficiencies;

(h) The category of certification requirements with which the facility is out of compliance;

(i) Any period of noncompliance with certification requirements that occurred between two certifications by the department of health that the facility was in compliance with certification requirements;

(j) The facility's degree of culpability;

(k) The accuracy, extent, and availability of facility records;

(l) The facility's financial condition, exclusive of any moneys donated to a facility that is an organization described in subsection 501(c)(3) and is tax exempt under subsection 501(a) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1 ;

(m) Any adverse effect that the action or fine would have on the health and safety of facility residents;

(n) If the noncompliance that resulted in the citation of a deficiency or cluster of deficiencies existed before a change in ownership of the facility, whether the new owner or owners have had sufficient time to correct the noncompliance.

(B) Whenever the department or agency imposes remedies under section 5111.46, 5111.47, or 5111.48 of the Revised Code, it shall provide a written statement to the nursing facility that specifies all of the following:

(1) The effective date of each remedy;

(2) The deficiency or cluster of deficiencies for which each remedy is imposed;

(3) The severity and scope of the deficiency or cluster of deficiencies;

(4) The rationale, including all applicable factors specified in division (A) of this section, for imposing the remedies.

Effective Date: 07-01-2000



Section 5111.50 - Fine collected if termination order does not take effect.

At the time the department of job and family services or a contracting agency, under section 5111.45, 5111.46, or 5111.51 of the Revised Code, issues an order terminating a nursing facility's participation in the medical assistance program, the department or agency may also impose a fine, in accordance with sections 5111.46 to 5111.48 and 5111.56 of the Revised Code, to be collected in the event the termination order does not take effect. The department or agency shall not collect this fine if the termination order takes effect.

Effective Date: 07-01-2000



Section 5111.51 - Emergency remedies.

(A) If the department of health finds during a survey that an emergency exists at a nursing facility, as the result of a deficiency or cluster of deficiencies that creates immediate jeopardy, the department of job and family services or a contracting agency shall impose one or more of the remedies described in division (A)(1) of this section and, in addition, may take one or both of the actions described in division (A)(2) of this section.

(1) The department or agency shall impose one or more of the following remedies:

(a) Appoint, subject to the continuing consent of the provider, a temporary manager of the facility;

(b) Apply to the common pleas court of the county in which the facility is located for a temporary restraining order, preliminary injunction, or such other injunctive or equitable relief as is necessary to close the facility, transfer one or more residents to other nursing facilities or other appropriate care settings, or otherwise eliminate the condition of immediate jeopardy. If the court grants such an order, injunction, or relief, it may appoint a special master empowered to implement the court's judgment under the court's direct supervision.

(c) Issue an order terminating the facility's participation in the medical assistance program;

(d) Regardless of whether the provider consents, appoint a temporary manager of the facility.

(2) The department or agency may do one or both of the following:

(a) Issue an order denying payment to the facility for all medicaid eligible residents admitted after the effective date of the order;

(b) Impose remedies under sections 5111.46 to 5111.48 of the Revised Code appropriate to the severity and scope of the deficiency or cluster of deficiencies, except that the department or agency shall not impose a fine for the same deficiency for which the department or agency has issued an order under division (A)(2)(a) of this section.

(B) If the department of health, department of job and family services, or a contracting agency finds on the basis of a survey or other visit to the facility by representatives of that department or agency that an emergency exists at a facility that is not the result of a deficiency or cluster of deficiencies that constitutes immediate jeopardy, the department of job and family services or contracting agency may do either of the following:

(1) Appoint, subject to the continuing consent of the provider, a temporary manager of the facility;

(2) Apply to the common pleas court of the county in which the facility is located for a temporary restraining order, preliminary injunction, or such other injunctive or equitable relief as is necessary to close the facility, transfer one or more residents to other nursing facilities or other appropriate care settings, or otherwise eliminate the emergency. If the court grants such an order, injunction, or relief, it may appoint a special master empowered to implement the court's judgment under the court's direct supervision.

(C)

(1) Prior to acting under division (A)(1)(b), (c), (d), or (2), or (B)(2) of this section, the department of job and family services or contracting agency shall give written notice to the facility specifying all of the following:

(a) The nature of the emergency, including the nature of any deficiency or deficiencies that caused the emergency;

(b) The nature of the action the department or agency intends to take unless the department of health determines that the facility, in the absence of state intervention, possesses the capacity to eliminate the emergency;

(c) The rationale for taking the action.

(2) If the department of health determines that the facility does not possess the capacity to eliminate the emergency in the absence of state intervention, the department of job and family services or contracting agency may immediately take action under division (A) or (B) of this section. If the department of health determines that the facility possesses the capacity to eliminate the emergency, the department of job and family services or contracting agency shall direct the facility to eliminate the emergency within five days after the facility's receipt of the notice. At the end of the five-day period, the department of health shall conduct a follow-up survey that focuses on the emergency. If the department of health determines that the facility has eliminated the emergency within the time period, the department of job and family services or contracting agency shall not act under division (A)(1)(b), (c), (d), or (2)(a), or (B)(2) of this section. If the department of health determines that the facility has failed to eliminate the emergency within the five-day period, the department of job and family services or contracting agency shall take appropriate action under division (A)(1)(b), (c), (d), or (2), or (B)(2) of this section.

(3) Until the written notice required by division (C)(1) of this section is actually delivered, no action taken by the department of job and family services or contracting agency under division (A)(1)(b), (c), (d), or (2), or (B)(2) of this section shall have any legal effect. In addition to the written notice, the department of health survey team shall give oral notice to the facility, at the time of the survey, concerning any recommendations the survey team intends to make that could form the basis of a determination that an emergency exists.

(D) The department of job and family services or contracting agency shall deliver a written order issued under division (A)(1) of this section terminating a nursing facility's participation in the medical assistance program to the facility within five days after the exit interview. If the facility alleges, at any time prior to the later of the twentieth day after the exit interview or the fifteenth day after it receives the order, that the condition of immediate jeopardy for which the order was issued has been eliminated, the department of health shall conduct a follow-up survey to determine whether the immediate jeopardy has been eliminated. The order shall take effect and the facility's participation shall terminate on the twentieth day after the exit interview, unless the facility has eliminated the immediate jeopardy or did not receive notice from the department of job and family services or contracting agency within five days after the exit interview. In the latter case, the order shall take effect and the facility's participation shall terminate on the fifteenth day after the facility received the order.

(E) Any action taken by the department of job and family services or a contracting agency under division (A)(1)(c), (d), or (2)(a) of this section is subject to appeal under Chapter 119. of the Revised Code, except that the department or agency may take such action prior to and during the pendency of any proceeding under that chapter. No action taken by a facility under division (C) of this section to eliminate an emergency cited by the department of health shall be considered an admission by the facility of the existence of an emergency.

Effective Date: 07-01-2000



Section 5111.511 - Appointment of temporary resident safety assurance manager.

(A) If the department of job and family services determines that a nursing facility is experiencing or is likely to experience a serious financial loss or failure that jeopardizes or is likely to jeopardize the health, safety, and welfare of its residents, the department, subject to the provider's consent, may appoint a temporary resident safety assurance manager in the nursing facility to take actions the department determines are appropriate to ensure the health, safety, and welfare of the residents.

(B) A temporary resident safety assurance manager appointed under this section is vested with the authority necessary to take actions the department of job and family services determines are appropriate to ensure the health, safety, and welfare of the residents.

(C) A temporary resident safety assurance manager appointed under this section may use any of the following funds to pay for costs the manager incurs on behalf of the nursing facility:

(1) Medicaid payments made in accordance with the provider agreement for the nursing facility;

(2) Funds from the residents protection fund that the department provides the manager under section 5111.62 of the Revised Code;

(3) Other funds the department determines are appropriate if such use of the funds is consistent with the appropriations that authorize the use of the funds and all other state and federal laws governing the use of the funds.

(D) The provider is liable to the department for the amount of any payments the department makes to the temporary resident safety assurance manager, other than payments specified in division (C)(1) of this section. The department may recover the amount the provider owes the department by doing any of the following:

(1) Offsetting medicaid payments made to the provider in accordance with the provider agreement;

(2) Placing a lien on any of the provider's real and personal property;

(3) Initiating other collection actions.

(E) No action the department takes under this section is subject to appeal under Chapter 119. of the Revised Code.

(F) In rules adopted under section 5111.36 of the Revised Code, the director of job and family services may establish all of the following:

(1) Qualifications persons must meet to be appointed temporary resident safety assurance managers under this section;

(2) Procedures for maintaining a list of qualified temporary resident safety assurance managers;

(3) Procedures consistent with federal law for paying for the services of temporary resident safety assurance managers;

(4) Accounting and reporting requirements for temporary resident safety assurance managers;

(5) Other procedures and requirements the director determines are necessary to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.52 - Terminating provider agreements.

(A) As used in this section , "terminating" includes not renewing.

(B) A nursing facility's participation in the medical assistance program shall be terminated under sections 5111.35 to 5111.62 of the Revised Code as follows:

(1) If the department of job and family services is terminating the facility's participation, it shall issue an order terminating the facility's provider agreement.

(2) If the department of health, acting as a contracting agency, is terminating the facility's participation, it shall issue an order terminating certification of the facility's compliance with certification requirements. When the department of health terminates certification, the department of job and family services shall terminate the facility's provider agreement. The department of job and family services is not required to provide an adjudication hearing when it terminates a provider agreement following termination of certification by the department of health.

(3) If a state agency other than the department of health, acting as a contracting agency, is terminating the facility's participation, it shall notify the department of job and family services, and the department of job and family services shall issue an order terminating the facility's provider agreement. The contracting agency shall conduct any administrative proceedings concerning the order.

(C) If the following conditions are met, the department of job and family services may make medical assistance payments to a nursing facility for a period not exceeding thirty days after the effective date of termination under sections 5111.35 to 5111.62 of the Revised Code of the facility's participation in the medical assistance program:

(1) The payments are for medicaid eligible residents admitted to the facility prior to the effective date of the termination;

(2) The provider is making reasonable efforts to transfer medicaid eligible residents to other care settings.

The period during which payments may be made under this division begins on the later of the effective date of the termination or, if the facility has appealed a termination order, the date of issuance of the adjudication order upholding termination.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5111.53 - Transfer of residents to other appropriate care settings.

(A) Whenever a nursing facility is closed under sections 5111.35 to 5111.62 of the Revised Code, the department of job and family services or contracting agency shall arrange for the safe and orderly transfer of all residents, including residents who are not medicaid eligible residents, to other appropriate care settings. Whenever a facility's participation in the medical assistance program is terminated under sections 5111.35 to 5111.62 of the Revised Code, the department or agency shall arrange for the safe and orderly transfer of all medicaid eligible residents or, if the termination results in the closure of the facility, of all residents. The provider and all persons involved in the facility's operation shall cooperate with and assist in the transfer of residents.

(B) After a nursing facility's participation in the medical assistance program is terminated under section 5111.45, 5111.46, 5111.51, or 5111.58 of the Revised Code, the department of job and family services or contracting agency may appoint a temporary manager subject to the continuing consent of the provider, or may apply to the common pleas court of the county in which the facility is located for such injunctive relief as is necessary for the appointment of a special master, to ensure the transfer of medicaid eligible residents to other appropriate care settings and, if applicable, the orderly closure of the facility.

Effective Date: 07-01-2000



Section 5111.54 - Qualifications of temporary manager of nursing facility.

(A) A temporary manager of a nursing facility appointed by the department of job and family services or a contracting agency under sections 5111.35 to 5111.62 of the Revised Code shall meet all of the following qualifications:

(1) Be licensed as a nursing home administrator under Chapter 4751. of the Revised Code;

(2) Have demonstrated competence as a nursing home administrator;

(3) Have had no disciplinary action taken against the temporary manager by any licensing board or professional society in this state.

(B) The salary of a temporary manager or special master appointed under sections 5111.35 to 5111.62 of the Revised Code shall be paid by the facility and set by the department of job and family services or contracting agency, in the case of a temporary manager, or by the court, in the case of a special master, at a rate not to exceed the maximum allowable compensation for an administrator under the medical assistance program. The extent to which this compensation is allowable under the medical assistance program is subject to and limited by this chapter and rules of the department.

Subject to division (C) of this section, any costs incurred on behalf of a nursing facility by a temporary manager or special master appointed under sections 5111.35 to 5111.62 of the Revised Code shall be paid by the facility. The allowability of these costs under the medical assistance program shall be subject to and governed by this chapter and the rules of the department. This division does not prohibit a facility from applying for or receiving any waiver of cost ceilings available under rules of the department.

(C) No temporary manager or special master appointed under sections 5111.35 to 5111.62 of the Revised Code shall enter into any employment contract on behalf of a facility, or purchase any capital goods using facility funds totaling more than ten thousand dollars, unless the temporary manager or special master has obtained prior approval for the contract or purchase from either the provider or the court.

(D)

(1) A temporary manager appointed for a nursing facility under section 5111.46 of the Revised Code is hereby vested, subject to division (C) of this section, with the legal authority necessary to correct any deficiency or cluster of deficiencies at a facility, bring the facility into compliance with certification requirements, and otherwise ensure the health and safety of the residents.

(2) A temporary manager appointed under section 5111.51 of the Revised Code is hereby vested, subject to division (C) of this section, with the authority necessary to eliminate the emergency, bring the facility into compliance with certification requirements, and otherwise ensure the health and safety of the residents.

(3) A temporary manager appointed under section 5111.53 of the Revised Code is hereby vested, subject to division (C) of this section, with the authority necessary to ensure the transfer of medicaid eligible residents to other appropriate care settings and, if applicable, the orderly closure of the facility, and to otherwise ensure the health and safety of the residents.

(E) Prior to acting under division (A)(1)(b) or (2)(b) of section 5111.46 of the Revised Code to appoint a temporary manager or apply for a special master, the department of job and family services or contracting agency shall order the facility to substantially correct the deficiency or deficiencies within five days after receiving the statement and inform the facility, in the statement it provides pursuant to division (B) of section 5111.49 of the Revised Code, of the order and that it will not take that action unless the facility fails to substantially correct the deficiency or deficiencies within that five-day period. At the end of the five-day period, the department of health shall conduct a follow-up survey that focuses on the deficiency or deficiencies. If the department of health determines that the facility has substantially corrected the deficiency or deficiencies within that time, the department of job and family services or contracting agency shall not appoint a temporary manager or apply for a special master. If the department of health determines that the facility has failed to substantially correct the deficiency or deficiencies within that time, the department of job and family services or contracting agency may proceed with appointment of the temporary manager or application for a special master. Until the statement required under division (B) of section 5111.49 of the Revised Code is actually delivered, no action taken by the department or agency to appoint a temporary manager or apply for a temporary manager under division (A)(1)(b) or (2)(b) of section 5111.46 of the Revised Code shall have any legal effect. No action taken by a facility under this division to substantially correct a deficiency or deficiencies shall be considered an admission by the facility of the existence of a deficiency or deficiencies.

(F) Appointment of a temporary manager under division (A)(1)(b) or (2)(b) of section 5111.46 or division (A)(1)(d) of section 5111.51 of the Revised Code shall expire at the end of the seventh day following the appointment. If the department of job and family services or contracting agency finds that the deficiency or deficiencies that prompted the appointment under division (A)(1)(b) or (2)(b) of section 5111.46 of the Revised Code cannot be substantially corrected, or the condition of immediate jeopardy that prompted the appointment under division (A)(1)(d) of section 5111.51 of the Revised Code cannot be eliminated, prior to the expiration of the appointment, it may take one of the following actions:

(1) Appoint, subject to the continuing consent of the provider, a temporary manager for the facility;

(2) Apply to the common pleas court of the county in which the facility is located for an order appointing a special master who, under the authority and direct supervision of the court and subject to divisions (B) and (C) of this section, may take such additional actions as are necessary to correct the deficiency or deficiencies or eliminate the condition of immediate jeopardy and bring the facility into compliance with certification requirements.

(G) The court, on finding that the deficiency or deficiencies for which a special master was appointed under division (F)(2) of this section or division (A)(1)(b) or (2)(b) of section 5111.46 of the Revised Code has been substantially corrected, or the emergency for which a special master was appointed under division (F)(2) of this section or division (A)(1)(b) or (B)(2) of section 5111.51 of the Revised Code has been eliminated, that the facility has been brought into compliance with certification requirements, and that the provider has established the management capability to ensure continued compliance with the certification requirements, shall immediately terminate its jurisdiction over the facility and return control and management of the facility to the provider. If the deficiency or deficiencies cannot be substantially corrected, or the emergency cannot be eliminated practicably within a reasonable time following appointment of the special master, the court may order the special master to close the facility and transfer all residents to other nursing facilities or other appropriate care settings.

(H) This section does not apply to temporary resident safety assurance managers appointed under section 5111.511 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000



Section 5111.55 - Residents to whom denial of medicaid payments applies.

(A) An order issued under section 5111.46, 5111.47, 5111.48, 5111.51, or 5111.57 of the Revised Code denying payment to a nursing facility for all medicaid eligible residents admitted after its effective date, or an order issued under section 5111.46, 5111.47, or 5111.48 of the Revised Code denying payment to a nursing facility for medicaid eligible residents admitted after the effective date of the order who have specified diagnoses or special care needs, shall also apply to individuals admitted to the facility on and after the effective date of the order who are not medicaid eligible residents but become medicaid eligible residents after admission. Such an order shall not apply to any of the following:

(1) An individual who was a medicaid eligible resident of the facility on the day immediately preceding the effective date of the order and continues to be a medicaid eligible resident on and after that date;

(2) An individual who was a resident of the facility on the day immediately preceding the effective date of the order, continues to be a resident on and after that date, and becomes medicaid eligible on or after that date;

(3) An individual who was a medicaid eligible resident of the facility prior to the effective date of the order, is temporarily absent from the facility on that or a subsequent date due to hospitalization or participation in therapeutic programs outside the facility, and chooses to return to the facility;

(4) An individual who was a resident of the facility prior to the effective date of the order, is temporarily absent from the facility on that or a subsequent date due to hospitalization or participation in therapeutic programs outside the facility, becomes medicaid eligible on or after that date, and chooses to return to the facility.

(B) An order issued under section 5111.46 of the Revised Code denying payment to a nursing facility for all medicaid eligible residents admitted after its effective date, or denying payment to a facility for medicaid eligible residents admitted after the effective date of the order who have specified diagnoses or special care needs shall not take effect prior to the fifth day after the order is delivered to the facility. Such an order issued under section 5111.47 or 5111.48 of the Revised Code shall not take effect prior to the twentieth day after it is delivered to the facility.

(C) No nursing facility that has received an order under section 5111.46, 5111.47, 5111.48, 5111.51, or 5111.57 of the Revised Code denying payment for all new admissions of medicaid eligible residents shall admit a medicaid eligible resident on or after the effective date of the order, unless the resident is described in division (A)(3) or (4) of this section, until the order is terminated pursuant to this section. No nursing facility that has received an order under section 5111.46, 5111.47, or 5111.48 of the Revised Code denying payment to a nursing facility for new admissions of medicaid eligible residents with specified diagnoses or special care needs shall admit such a resident on or after the effective date of the order, unless the resident is described in division (A)(3) or (4) of this section, until the order is terminated pursuant to this section.

(D) In the case of an order imposed under division (B) of section 5111.57 of the Revised Code, the department or agency shall appoint monitors in accordance with section 5111.44 of the Revised Code to conduct on-site monitoring.

(E)

(1) A facility may give written notice to the department of health whenever any of the following apply:

(a) With respect to an order denying payment issued under section 5111.46, 5111.47, or 5111.48 of the Revised Code, either of the following is the case:

(i) The facility has completed implementation of the plan of correction it submitted under section 5111.43 of the Revised Code and substantially corrected all deficiencies for which the order was issued.

(ii) The facility has reduced the severity or scope of all of the deficiencies to a level at which sections 5111.46 to 5111.48 of the Revised Code do not authorize the order.

(b) With respect to an order denying payment issued under section 5111.51 of the Revised Code, the facility has eliminated the immediate jeopardy.

(c) With respect to an order denying payment issued under division (A) of section 5111.57 of the Revised Code, the facility has completed implementation of the plan of correction it submitted under section 5111.43 of the Revised Code and substantially corrected all deficiencies for which the order was issued.

(d) With respect to an order denying payment issued under division (B) of section 5111.57 of the Revised Code, both of the following are the case:

(i) The facility has completed implementation of the plan of correction it submitted under section 5111.43 of the Revised Code and substantially corrected all deficiencies for which the order was issued.

(ii) The facility is in compliance with certification requirements and has provided adequate assurance that it will remain in compliance with them.

(2) Within ten working days after it receives the notice under division (E)(1) of this section, the department of health shall conduct a follow-up survey that focuses on the cited deficiency or deficiencies, unless the department is able to determine, on the basis of documentation provided by the facility, that the facility has completed the applicable action described in divisions (E)(1)(a) to (d) of this section. If the department of health makes that determination on the basis of the documentation, the department of job and family services or contracting agency shall terminate the order denying payment as of the date the facility completed the applicable action, as subsequently verified by the department of health. If the department of health conducts a follow-up survey, the department of job and family services or contracting agency shall terminate the order denying payment as of the date the department of health makes the determination that the facility completed the applicable action.

(F) The department of job and family services or contracting agency shall provide public notice implementing an order under section 5111.46, 5111.47, 5111.48, 5111.51, or 5111.57 of the Revised Code denying payment to a nursing facility under the medical assistance program for all medicaid eligible residents by publishing in a newspaper of general circulation in the county in which the facility is located an announcement stating: "By order of the (Ohio Department of Job and Family Services or name of contracting agency), effective on and after (effective date of order), (name of facility) is no longer authorized to admit Medicaid eligible residents." Immediately following termination of any such order, the department or agency shall publish in a newspaper of general circulation in the county in which the facility is located an announcement stating: "By order of the (Ohio Department of Job and Family Services or name of contracting agency), effective on and after (effective date of termination), (name of facility) is hereby authorized to admit Medicaid eligible residents." Neither the department nor the contracting agency shall issue public notice of an order under section 5111.46, 5111.47, or 5111.48 of the Revised Code denying payment to a nursing facility for medicaid eligible residents with specified diagnoses or special care needs; public notice is not required for such an order to take effect.

(G) A facility that complies with division (E) of this section shall not be considered to have admitted to the existence of the deficiency that constitutes the basis of the department's or agency's order.

Effective Date: 07-01-2000



Section 5111.56 - Fines.

(A) As used in this section, "certified beds" means beds certified under Title XVIII or XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended.

(B) If the department of job and family services or a contracting agency imposes a fine on a nursing facility under section 5111.46, 5111.47, or 5111.48 of the Revised Code, it may impose one or more of the following:

(1) One hundred sixty per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level four and scope level four finding;

(2) One hundred forty per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level four and scope level three finding;

(3) One hundred twenty per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level four and scope level two finding;

(4) The amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level four and scope level one finding or any deficiency or cluster of deficiencies that constitutes a severity level three and scope level four finding;

(5) Ninety per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level three and scope level three finding;

(6) Eighty per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level three and scope level two finding;

(7) Seventy per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level three and scope level one finding;

(8) Fifty per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level two and scope level four finding;

(9) Forty per cent of the amount calculated under division (C) of this section for any deficiency or cluster of deficiencies that constitutes a severity level two and scope level three finding.

(C) The amount subject to division (B) of this section shall be the product of multiplying two dollars and fifty cents for each day the fine is in effect by the total number of licensed nursing home beds or certified beds, whichever is greater, in the facility as of the date the deficiency or cluster of deficiencies that is the reason for the fine was cited.

(D)

(1) The department of job and family services or contracting agency shall not impose on a facility, at any one time, more than four fines as a result of any one survey.

(2) The department of job and family services or contracting agency shall not impose more than one fine based on a deficiency or cluster of deficiencies. However, if the department of health, in a follow-up or other subsequent survey, finds a change in the scope or severity of the deficiency or cluster of deficiencies, the department of job and family services or contracting agency may increase or decrease the fine in accordance with division (B) of this section to reflect the change in scope or severity. The department or agency shall give the facility written notice of the change in the amount of the fine. The change shall take effect on the date the follow-up or other subsequent survey is completed.

If the department of health finds that a deficiency is a repeat deficiency, the department of job and family services or contracting agency may impose a fine that is one hundred per cent greater than the fine specified in division (B) of this section for the deficiency.

(E) The total amount of fines the department of job and family services or contracting agency may impose on a facility in a single calendar year shall not exceed five hundred dollars for each licensed nursing home bed or certified bed, whichever is greater in number, in the facility.

(F)

(1) Except as provided in division (F)(2) of this section, the department of job and family services or contracting agency shall not impose a fine under section 5111.46, 5111.47, or 5111.48 of the Revised Code if the deficiency or cluster of deficiencies is substantially corrected within twenty days after the nursing facility receives the statement provided under division (B) of section 5111.49 of the Revised Code. The department or agency shall inform the nursing facility in that statement that the fine will not be imposed if the deficiency or cluster of deficiencies is substantially corrected within the twenty-day period.

(2) If a nursing facility has substantially corrected a deficiency or cluster of deficiencies within six months after the exit interview of a survey that was the basis for citing a deficiency or cluster of deficiencies, but after correcting it has been cited for the same deficiency or cluster of deficiencies by the department of health on the basis of a subsequent survey conducted during the remainder of the six-month period, the department of job and family services or contracting agency may impose a fine beginning on the date of the exit interview of the subsequent survey.

(G) Whenever a facility believes that it has completed implementation of the plan of correction it submitted under section 5111.43 of the Revised Code and substantially corrected the cited deficiency or cluster of deficiencies that is the basis for a fine, it may give written notice to that effect to the department of health. After receiving the notice, the department shall conduct a follow-up survey of the facility that focuses on the deficiency or cluster, unless the department is able to determine, on the basis of documentation provided by the facility, that the facility has substantially corrected the deficiency or cluster. If, based on the follow-up survey, the department establishes that the facility had not completed implementation of the plan of correction at the time the department received the notice, any fine based on the deficiency or cluster shall be doubled effective from the date the department received the notice. A facility that complies with this division shall not be considered to have admitted the existence of the deficiency or cluster that is the basis for the fine.

(H) Except for a fine imposed under division (C) of section 5111.46 of the Revised Code and as provided in division (F)(2) of this section, the department of job and family services or contracting agency shall impose a fine only if the facility fails to give notice under division (G) of this section within twenty days after it receives the statement required by division (B) of section 5111.49 of the Revised Code or if the department of health determines, based on a follow-up survey, that the deficiency or cluster of deficiencies for which the fine is proposed has not been substantially corrected within the twenty-day period. The fine shall be imposed effective on the twenty-first day after the facility receives the statement under division (B) of section 5111.49 of the Revised Code. The fine shall remain in effect until the earliest of the following:

(1) The date the department of health receives notice under division (G) of this section, unless the department determines, on the basis of a follow-up survey, that the deficiency or cluster of deficiencies that is the basis for the fine has not been substantially corrected as of that date;

(2) The date on which the department of health makes a determination, on the basis of a follow-up survey, that the deficiency or cluster of deficiencies has been substantially corrected;

(3) The date the facility substantially corrected the deficiency or cluster, as subsequently determined by the department of health on the basis of documentation provided by the facility.

(I) Any fine imposed by the department of job and family services or contracting agency under this section is subject to appeal under Chapter 119. of the Revised Code. If the facility does not request a hearing under Chapter 119. of the Revised Code and either pays or agrees in writing to pay the fine when payment becomes due under division (J) of this section, the department or agency shall reduce the fine by fifty per cent. The department or agency may compromise any claim for payment of a fine under sections 5111.35 to 5111.62 of the Revised Code.

(J) The department of job and family services or contracting agency shall collect interest on fines, at the rate per calendar month that equals one-twelfth of the rate per year prescribed by section 5703.47 of the Revised Code for the calendar year that includes the month for which the interest charge accrues. Payment of a fine is due, and interest begins to accrue on the unpaid fine or balance, on the thirty-first day after the department or agency issues a final adjudication order imposing the fine. If the deficiency or deficiencies on which the fine is based have not been corrected when the final adjudication order is issued, the payment is due, and interest begins to accrue on the unpaid fine or balance, on the thirty-first day after the deficiency or deficiencies are corrected and the department or agency mails a notice specifying the amount of the fine to the facility.

(K) The department of job and family services or contracting agency shall collect fines and interest imposed under this section through one of the following means:

(1) A lump sum payment from the provider;

(2) Periodic payments for a period not to exceed twelve months, in accordance with a schedule approved by the department or agency;

(3) Appropriately reducing the amounts of payments made to the facility for care provided to medicaid eligible residents for a period not to exceed twelve months following the date on which payment of the fine becomes due under division (J) of this section. An amount equal to the amount by which each payment is reduced shall be deposited to the credit of the residents protection fund in accordance with section 5111.62 of the Revised Code.

Effective Date: 07-01-2000



Section 5111.57 - Order denying payment when deficiency is not corrected within time limits.

(A) The department of job and family services or a contracting agency shall issue an order denying payment to a nursing facility for all medicaid eligible residents admitted to the facility on or after the effective date of the order, if the facility has failed to substantially correct within ninety days after the exit interview a deficiency or cluster of deficiencies in accordance with the plan of correction it submitted under section 5111.43 of the Revised Code, as determined by the department of health on the basis of a follow-up survey.

(B) The department of job and family services or contracting agency shall issue an order denying payment to a nursing facility for all medicaid eligible residents admitted to the facility on or after the effective date of the order, if during three consecutive standard surveys conducted after December 13, 1990, the department of health has found a condition of substandard care in a facility.

(C) An order issued under division (A) or (B) of this section shall take effect on the later of the date the facility receives the order or the date the public notice required under division (F) of section 5111.55 of the Revised Code is published. The order is subject to appeal under Chapter 119. of the Revised Code; however the order may take effect prior to or during the pendency of any hearing under that chapter. In that case, the department or agency shall provide the facility an opportunity for a hearing in accordance with section 5111.60 of the Revised Code.

Effective Date: 07-01-2000



Section 5111.58 - Termination of participation for failure to correct deficiency within six months.

(A) If a nursing facility notifies the department of job and family services or a contracting agency, at any time during the six-month period following the exit interview of a survey that was the basis for citing a deficiency or deficiencies, that the deficiency or deficiencies have been substantially corrected in accordance with the plan of correction submitted and approved under section 5111.43 of the Revised Code, the department of health shall conduct a follow-up survey to determine whether the deficiency or deficiencies have been substantially corrected in accordance with the plan.

(B) The department of job and family services or a contracting agency shall terminate a nursing facility's participation in the medical assistance program whenever the facility has not substantially corrected, within six months after the exit interview of the survey on the basis of which it was cited, a deficiency or deficiencies in accordance with the plan of correction submitted under section 5111.43 of the Revised Code, as determined by the department of health on the basis of a follow-up survey.

(C) Unless the facility has substantially corrected the deficiency or deficiencies in accordance with the plan of correction, as determined by the department of health on the basis of a follow-up survey, the department of job and family services or contracting agency shall deliver to the facility, at least thirty days prior to the day that is six months after the exit interview, a written order terminating the facility's participation in the medical assistance program. The order shall take effect and the facility's participation shall terminate on the day that is six months after the exit interview. The order shall not take effect if, after it is delivered to the facility and prior to the effective date of the order, the department of health determines on the basis of a follow-up survey that the facility has corrected the deficiency or deficiencies.

An order issued under this section is subject to appeal under Chapter 119. of the Revised Code; however, the order may take effect prior to or during the pendency of any hearing under that chapter. In that case, the department of job and family services or contracting agency shall provide the facility an opportunity for a hearing in accordance with section 5111.60 of the Revised Code.

(D) Except as provided in division (E) of this section, whenever the department of job and family services or a contracting agency terminates a facility's participation in the medical assistance program pursuant to this section, the provider shall repay the department the federal share of all payments made by the department to the facility under the medical assistance program during the six-month period following the exit interview of the survey that was the basis for citing the deficiency or cluster of deficiencies. The provider shall repay the department within thirty days after the department repays to the federal government the federal share of payments made to the facility during that six-month period.

(E) A provider is not required to repay the department of job and family services if either of the following is the case:

(1) The facility has brought an appeal under Chapter 119. of the Revised Code of termination of its participation in the medical assistance program, except that the provider shall repay the department of job and family services within thirty days after the facility exhausts its right to appeal under that chapter.

(2) The facility complied with the plan of correction approved by the department of health and the obligation to repay resulted from the department's failure to provide timely verification to the United States department of health and human services of the facility's compliance with the plan of correction.

(F) If a provider's obligation to repay the department of job and family services under division (D) of this section results from disallowance of federal financial participation by the United States department of health and human services, the provider shall not be required to repay the department of job and family services until the federal disallowance becomes final.

(G) Any fines paid under sections 5111.35 to 5111.62 of the Revised Code during any period for which the facility is required to repay the department of job and family services under division (D) of this section shall be offset against the amount the provider is required to repay the department for that period.

(H) Prior to a change of ownership of a facility for which a provider has an obligation to repay the department of job and family services under division (D) of this section that has not become final, or has become final but not been paid, the department may do one or more of the following:

(1) Require the provider to place money in escrow, or obtain a bond, in sufficient amount to indemnify the state against the provider's failure to repay the department after the change of ownership occurs;

(2) Place a lien on the facility's real property;

(3) Use any method to recover the payments that is available to the attorney general to recover payments on behalf of the department of job and family services.

Effective Date: 07-01-2000



Section 5111.59 - Delivery of notices.

The department of job and family services, the department of health, and any contracting agency shall deliver a written notice, statement, or order to a nursing facility under sections 5111.35 to 5111.41 and 5111.43 to 5111.62 of the Revised Code by certified mail or hand delivery. If the notice, statement, or order is mailed, it shall be addressed to the administrator of the facility as indicated in the department's or agency's records. If it is hand delivered, it shall be delivered to a person at the facility who would appear to the average prudent person to have authority to accept it.

Delivery of written notice by a nursing facility to the department of health, the department of job and family services, or a contracting agency under sections 5111.35 to 5111.62 of the Revised Code shall be by certified mail or hand delivery to the appropriate department or the agency.

Effective Date: 07-01-2000



Section 5111.60 - Appeals.

(A) Except as provided in division (B) of this section, the following remedies are subject to appeal under Chapter 119. of the Revised Code:

(1) An order issued under section 5111.45, 5111.46, 5111.51, or 5111.58 of the Revised Code terminating a nursing facility's participation in the medical assistance program;

(2) Appointment of a temporary manager of a facility under division (A)(1)(b) or (2)(b) of section 5111.46, or division (A)(1)(d) of section 5111.51 of the Revised Code;

(3) An order issued under section 5111.46, 5111.47, 5111.48, 5111.51, or 5111.57 of the Revised Code denying payment to a facility under the medical assistance program for all medicaid eligible residents admitted after the effective date of the order;

(4) An order issued under section 5111.46, 5111.47, or 5111.48 of the Revised Code denying payment to a facility under the medical assistance program for medicaid eligible residents admitted after the effective date of the order who have certain diagnoses or special care needs specified by the department or agency;

(5) A fine imposed under section 5111.46, 5111.47, or 5111.48 of the Revised Code.

(B) The department of job and family services or contracting agency may do any of the following prior to or during the pendency of any proceeding under Chapter 119. of the Revised Code:

(1) Issue and execute an order under section 5111.46, 5111.51, or 5111.58 of the Revised Code terminating a nursing facility's participation in the medical assistance program;

(2) Appoint a temporary manager under division (A)(1)(b) or (2)(b) of section 5111.46 or division (A)(1)(d) of section 5111.51 of the Revised Code;

(3) Issue and execute an order under section 5111.46, 5111.47, 5111.51, or 5111.57 of the Revised Code denying payment to a facility for all medicaid eligible residents admitted after the effective date of the order;

(4) Issue and execute an order under section 5111.46 or 5111.47 or division (A), (B), or (C) of section 5111.48 of the Revised Code denying payment to a facility for medicaid eligible residents admitted after the effective date of the order who have specified diagnoses or special care needs.

(C) Whenever the department or agency imposes a remedy listed in division (B) of this section prior to or during the pendency of a proceeding, all of the following apply:

(1) The provider against whom the action is taken shall have ten days after the date the facility actually receives the notice specified in section 119.07 of the Revised Code to request a hearing.

(2) The hearing shall commence within thirty days after the date the department or agency receives the provider's request for a hearing.

(3) The hearing shall continue uninterrupted from day to day, except for Saturdays, Sundays, and legal holidays, unless other interruptions are agreed to by the provider and the department or agency.

(4) If the hearing is conducted by a hearing examiner, the hearing examiner shall file a report and recommendations within ten days after the close of the hearing.

(5) The provider shall have five days after the date the hearing officer files the report and recommendations within which to file objections to the report and recommendations.

(6) Not later than fifteen days after the date the hearing officer files the report and recommendations, the director of job and family services or the director of the contracting agency shall issue an order approving, modifying, or disapproving the report and recommendations of the hearing examiner.

(D) If the department or agency imposes more than one remedy as the result of deficiencies cited in a single survey, the proceedings for all of the remedies shall be consolidated. If any of the remedies are imposed during the pendency of a hearing, as permitted by division (B) of this section, the consolidated hearing shall be conducted in accordance with division (C) of this section. The consolidation of the remedies for purposes of a hearing does not affect the effective dates prescribed in sections 5111.35 to 5111.58 of the Revised Code.

(E) If a contracting agency conducts administrative proceedings pertaining to remedies imposed under sections 5111.35 to 5111.62 of the Revised Code, the department of job and family services shall not be considered a party to the proceedings.

Effective Date: 07-01-2000



Section 5111.61 - Confidentiality.

(A)

(1) Except as required by court order, as necessary for the administration or enforcement of any statute relating to nursing facilities, or as provided in division (C) of this section, the department of job and family services and any contracting agency shall not release any of the following information without the permission of the individual or the individual's legal representative:

(a) The identity of any resident of a nursing facility;

(b) The identity of any individual who submits a complaint about a nursing facility;

(c) The identity of any individual who provides the department or agency with information about a nursing facility and has requested confidentiality;

(d) Any information that reasonably would tend to disclose the identity of any individual described in division (A)(1)(a) to (c) of this section.

(2) An agency or individual to whom the department or contracting agency is required, by court order or for the administration or enforcement of a statute relating to nursing facilities, to release information described in division (A)(1) of this section shall not release the information without the permission of the individual who would be or would reasonably tend to be identified, or of the individual's legal representative, unless the agency or individual is required to release it by division (C) of this section, by court order, or for the administration or enforcement of a statute relating to nursing facilities.

(B) Except as provided in division (C) of this section, any record that identifies an individual described in division (A)(1) of this section or that reasonably would tend to identify such an individual is not a public record for the purposes of section 149.43 of the Revised Code, and is not subject to inspection and copying under section 1347.08 of the Revised Code.

(C) If the department or a contracting agency, or an agency or individual to whom the department or contracting agency was required by court order or for administration or enforcement of a statute relating to nursing facilities to release information described in division (A)(1) of this section, uses information in any administrative or judicial proceeding against a facility that reasonably would tend to identify an individual described in division (A)(1) of this section, the department, agency, or individual shall disclose that information to the facility. However, the department, agency, or individual shall not disclose information that directly identifies an individual described in divisions (A)(1)(a) to (c) of this section, unless the individual is to testify in the proceedings.

(D) No person shall knowingly register a false complaint about a nursing facility with the department or a contracting agency, or knowingly swear or affirm the truth of a false complaint, when the allegation is made for the purpose of incriminating another.

Effective Date: 07-01-2000



Section 5111.62 - Residents protection fund.

The proceeds of all fines, including interest, collected under sections 5111.35 to 5111.62 of the Revised Code shall be deposited in the state treasury to the credit of the residents protection fund, which is hereby created. The proceeds of all fines, including interest, collected under section 173.42 of the Revised Code shall be deposited in the state treasury to the credit of the residents protection fund.

Money in the fund shall be used for the protection of the health or property of residents of nursing facilities in which the department of health finds deficiencies, including payment for the costs of relocation of residents to other facilities, maintenance of operation of a facility pending correction of deficiencies or closure, and reimbursement of residents for the loss of money managed by the facility under section 3721.15 of the Revised Code. Money in the fund may also be used to make payments under section 5111.511 of the Revised Code.

The fund shall be maintained and administered by the department of job and family services under rules developed in consultation with the departments of health and aging and adopted by the director of job and family services under Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2000; 09-29-2005



Section 5111.63 - Hearing on transfer or discharge of resident who medicaid or medicare beneficiary.

For the purposes of this section, "facility," "medicare," and "medicaid" have the same meanings as in section 3721.10 of the Revised Code.

The department of health shall be the designee of the department of job and family services for the purpose of conducting a hearing pursuant to section 3721.162 of the Revised Code concerning a facility's decision to transfer or discharge a resident if the resident is a medicaid recipient or medicare beneficiary.

Effective Date: 09-05-2001



Section 5111.65 - Notice of facility closure, etc. - definitions.

As used in sections 5111.65 to 5111.689 of the Revised Code:

(A) "Affiliated operator" means an operator affiliated with either of the following:

(1) The exiting operator for whom the affiliated operator is to assume liability for the entire amount of the exiting operator's debt under the medicaid program or the portion of the debt that represents the franchise permit fee the exiting operator owes;

(2) The entering operator involved in the change of operator with the exiting operator specified in division (A)(1) of this section.

(B) "Change of operator" means an entering operator becoming the operator of a nursing facility or intermediate care facility for the mentally retarded in the place of the exiting operator.

(1) Actions that constitute a change of operator include the following:

(a) A change in an exiting operator's form of legal organization, including the formation of a partnership or corporation from a sole proprietorship;

(b) A transfer of all the exiting operator's ownership interest in the operation of the facility to the entering operator, regardless of whether ownership of any or all of the real property or personal property associated with the facility is also transferred;

(c) A lease of the facility to the entering operator or the exiting operator's termination of the exiting operator's lease;

(d) If the exiting operator is a partnership, dissolution of the partnership;

(e) If the exiting operator is a partnership, a change in composition of the partnership unless both of the following apply:

(i) The change in composition does not cause the partnership's dissolution under state law.

(ii) The partners agree that the change in composition does not constitute a change in operator.

(f) If the operator is a corporation, dissolution of the corporation, a merger of the corporation into another corporation that is the survivor of the merger, or a consolidation of one or more other corporations to form a new corporation.

(2) The following, alone, do not constitute a change of operator:

(a) A contract for an entity to manage a nursing facility or intermediate care facility for the mentally retarded as the operator's agent, subject to the operator's approval of daily operating and management decisions;

(b) A change of ownership, lease, or termination of a lease of real property or personal property associated with a nursing facility or intermediate care facility for the mentally retarded if an entering operator does not become the operator in place of an exiting operator;

(c) If the operator is a corporation, a change of one or more members of the corporation's governing body or transfer of ownership of one or more shares of the corporation's stock, if the same corporation continues to be the operator.

(C) "Effective date of a change of operator" means the day the entering operator becomes the operator of the nursing facility or intermediate care facility for the mentally retarded.

(D) "Effective date of a facility closure" means the last day that the last of the residents of the nursing facility or intermediate care facility for the mentally retarded resides in the facility.

(E) "Effective date of an involuntary termination" means the following:

(1) In the context of a nursing facility, the date the department of job and family services terminates the operator's provider agreement for the nursing facility;

(2) In the context of an intermediate care facility for the mentally retarded, the date the department terminates the operator's provider agreement for the facility or the last day that such a provider agreement is in effect when the department cancels or refuses to renew it.

(F) "Effective date of a voluntary termination" means the day the intermediate care facility for the mentally retarded ceases to accept medicaid patients.

(G) "Effective date of a voluntary withdrawal of participation" means the day the nursing facility ceases to accept new medicaid patients other than the individuals who reside in the nursing facility on the day before the effective date of the voluntary withdrawal of participation.

(H) "Entering operator" means the person or government entity that will become the operator of a nursing facility or intermediate care facility for the mentally retarded when a change of operator occurs or following an involuntary termination.

(I) "Exiting operator" means any of the following:

(1) An operator that will cease to be the operator of a nursing facility or intermediate care facility for the mentally retarded on the effective date of a change of operator;

(2) An operator that will cease to be the operator of a nursing facility or intermediate care facility for the mentally retarded on the effective date of a facility closure;

(3) An operator of an intermediate care facility for the mentally retarded that is undergoing or has undergone a voluntary termination;

(4) An operator of a nursing facility that is undergoing or has undergone a voluntary withdrawal of participation;

(5) An operator of a nursing facility or intermediate care facility for the mentally retarded that is undergoing or has undergone an involuntary termination.

(J)

(1) Subject to divisions (J)(2) and (3) of this section, "facility closure" means either of the following:

(a) Discontinuance of the use of the building, or part of the building, that houses the facility as a nursing facility or intermediate care facility for the mentally retarded that results in the relocation of all of the facility's residents;

(b) Conversion of the building, or part of the building, that houses a nursing facility or intermediate care facility for the mentally retarded to a different use with any necessary license or other approval needed for that use being obtained and one or more of the facility's residents remaining in the facility to receive services under the new use.

(2) A facility closure occurs regardless of any of the following:

(a) The operator completely or partially replacing the facility by constructing a new facility or transferring the facility's license to another facility;

(b) The facility's residents relocating to another of the operator's facilities;

(c) Any action the department of health takes regarding the facility's certification under Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396, as amended, that may result in the transfer of part of the facility's survey findings to another of the operator's facilities;

(d) Any action the department of health takes regarding the facility's license under Chapter 3721. of the Revised Code;

(e) Any action the department of developmental disabilities takes regarding the facility's license under section 5123.19 of the Revised Code.

(3) A facility closure does not occur if all of the facility's residents are relocated due to an emergency evacuation and one or more of the residents return to a medicaid-certified bed in the facility not later than thirty days after the evacuation occurs.

(K) "Fiscal year," "franchise permit fee," "intermediate care facility for the mentally retarded," "nursing facility," "operator," "owner," and "provider agreement" have the same meanings as in section 5111.20 of the Revised Code.

(L) "Involuntary termination" means the following:

(1) In the context of a nursing facility, the department of job and family services' termination of the operator's provider agreement for the nursing facility when the termination is not taken at the operator's request;

(2) In the context of an intermediate care facility for the mentally retarded, the department's termination of, cancellation of, or refusal to renew the operator's provider agreement for the facility when such action is not taken at the operator's request.

(M) "Voluntary termination" means an operator's voluntary election to terminate the participation of an intermediate care facility for the mentally retarded in the medicaid program but to continue to provide service of the type provided by a residential facility as defined in section 5123.19 of the Revised Code.

(N) "Voluntary withdrawal of participation" means an operator's voluntary election to terminate the participation of a nursing facility in the medicaid program but to continue to provide service of the type provided by a nursing facility.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2005



Section 5111.651 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 5111.66 - Notice of facility closure, termination, or withdrawal of participation.

An exiting operator or owner of a nursing facility or intermediate care facility for the mentally retarded participating in the medicaid program shall provide the department of job and family services written notice of a facility closure, voluntary termination, or voluntary withdrawal of participation not less than ninety days before the effective date of the facility closure, voluntary termination, or voluntary withdrawal of participation. The written notice shall be provided to the department in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code.

The written notice shall include all of the following:

(A) The name of the exiting operator and, if any, the exiting operator's authorized agent;

(B) The name of the nursing facility or intermediate care facility for the mentally retarded that is the subject of the written notice;

(C) The exiting operator's medicaid provider agreement number for the facility that is the subject of the written notice;

(D) The effective date of the facility closure, voluntary termination, or voluntary withdrawal of participation;

(E) The signature of the exiting operator's or owner's representative.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2005



Section 5111.661 - Compliance with Social Security Act required.

An operator shall comply with section 1919(c)(2)(F) of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396r(c)(2)(F) if the operator's nursing facility undergoes a voluntary withdrawal of participation.

Effective Date: 07-01-2005



Section 5111.67 - Operator notice of intent to continue participation.

(A) An exiting operator or owner and entering operator shall provide the department of job and family services written notice of a change of operator if the nursing facility or intermediate care facility for the mentally retarded participates in the medicaid program and the entering operator seeks to continue the facility's participation. The written notice shall be provided to the department in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code. The written notice shall be provided to the department not later than forty-five days before the effective date of the change of operator if the change of operator does not entail the relocation of residents. The written notice shall be provided to the department not later than ninety days before the effective date of the change of operator if the change of operator entails the relocation of residents.

The written notice shall include all of the following:

(1) The name of the exiting operator and, if any, the exiting operator's authorized agent;

(2) The name of the nursing facility or intermediate care facility for the mentally retarded that is the subject of the change of operator;

(3) The exiting operator's seven-digit medicaid legacy number and ten-digit national provider identifier number for the facility that is the subject of the change of operator;

(4) The name of the entering operator;

(5) The effective date of the change of operator;

(6) The manner in which the entering operator becomes the facility's operator, including through sale, lease, merger, or other action;

(7) If the manner in which the entering operator becomes the facility's operator involves more than one step, a description of each step;

(8) Written authorization from the exiting operator or owner and entering operator for the department to process a provider agreement for the entering operator;

(9) The names and addresses of the persons to whom the department should send initial correspondence regarding the change of operator;

(10) If the nursing facility also participates in the medicare program, notification of whether the entering operator intends to accept assignment of the exiting operator's medicare provider agreement;

(11) The signature of the exiting operator's or owner's representative.

(B) An exiting operator or owner and entering operator immediately shall provide the department written notice of any changes to information included in a written notice of a change of operator that occur after that notice is provided to the department. The notice of the changes shall be provided to the department in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2005



Section 5111.671 - Provider agreement with entering operator.

The department of job and family services may enter into a provider agreement with an entering operator that goes into effect at 12:01 a.m. on the effective date of the change of operator if all of the following requirements are met:

(A) The department receives a properly completed written notice required by section 5111.67 of the Revised Code on or before the date required by that section.

(B) The department receives both of the following in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code and not later than ten days after the effective date of the change of operator:

(1) From the entering operator, a completed application for a provider agreement and all other forms and documents specified in rules adopted under section 5111.689 of the Revised Code;

(2) From the exiting operator or owner, all forms and documents specified in rules adopted under section 5111.689 of the Revised Code.

(C) The entering operator is eligible for medicaid payments as provided in section 5111.21 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2005



Section 5111.672 - Effective date of provider agreement with entering operator.

(A) The department of job and family services may enter into a provider agreement with an entering operator that goes into effect at 12:01 a.m. on the date determined under division (B) of this section if all of the following are the case:

(1) The department receives a properly completed written notice required by section 5111.67 of the Revised Code.

(2) The department receives, from the entering operator and in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code, a completed application for a provider agreement and all other forms and documents specified in rules adopted under that section.

(3) The department receives, from the exiting operator or owner and in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code, all forms and documents specified in rules adopted under that section.

(4) One or more of the following apply:

(a) The requirement of division (A)(1) of this section is met after the time required by section 5111.67 of the Revised Code ;

(b) The requirement of division (A)(2) of this section is met more than ten days after the effective date of the change of operator ;

(c) The requirement of division (A)(3) of this section is met more than ten days after the effective date of the change of operator.

(5) The entering operator is eligible for medicaid payments as provided in section 5111.21 of the Revised Code.

(B) The department shall determine the date a provider agreement entered into under this section is to go into effect as follows:

(1) The effective date shall give the department sufficient time to process the change of operator, assure no duplicate payments are made, and make the withholding required by section 5111.681 of the Revised Code

.

(2) The effective date shall be not earlier than the latest of the following:

(a) The effective date of the change of operator ;

(b) The date that the entering operator complies with section 5111.67 of the Revised Code and division (A)(2) of this section;

(c) The date that the exiting operator or owner complies with section 5111.67 of the Revised Code and division (A)(3) of this section.

(3) The effective date shall be not later than the following after the later of the dates specified in division (B)(2) of this section:

(a) Forty-five days if the change of operator does not entail the relocation of residents;

(b) Ninety days if the change of operator entails the relocation of residents.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2005



Section 5111.673 - Entering operator duties under provider agreement.

A provider that enters into a provider agreement with the department of job and family services under section 5111.671 or 5111.672 of the Revised Code shall do all of the following:

(A) Comply with all applicable federal statutes and regulations;

(B) Comply with section 5111.22 of the Revised Code and all other applicable state statutes and rules;

(C) Comply with all the terms and conditions of the exiting operator's provider agreement, including, but not limited to, all of the following:

(1) Any plan of correction;

(2) Compliance with health and safety standards;

(3) Compliance with the ownership and financial interest disclosure requirements of 42 C.F.R. 455.104, 455.105, and 1002.3 ;

(4) Compliance with the civil rights requirements of 45 C.F.R. parts 80, 84, and 90;

(5) Compliance with additional requirements imposed by the department;

(6) Any sanctions relating to remedies for violation of the provider agreement, including deficiencies, compliance periods, accountability periods, monetary penalties, notification for correction of contract violations, and history of deficiencies.

Effective Date: 07-01-2005



Section 5111.674 - Exiting operator deemed operator pending change.

In the case of a change of operator, the exiting operator shall be considered to be the operator of the nursing facility or intermediate care facility for the mentally retarded for purposes of the medicaid program, including medicaid payments, until the effective date of the entering operator's provider agreement if the provider agreement is entered into under section 5111.671 or 5111.672 of the Revised Code.

Effective Date: 07-01-2005



Section 5111.675 - Provider agreement with operator not complying with prior agreement.

The department of job and family services may enter into a provider agreement as provided in section 5111.22 of the Revised Code, rather than section 5111.671 or 5111.672 of the Revised Code, with an entering operator if the entering operator does not agree to a provider agreement that satisfies the requirements of division (C) of section 5111.673 of the Revised Code. The department may not enter into the provider agreement unless the department of health certifies the nursing facility or intermediate care facility for the mentally retarded under Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396, as amended. The effective date of the provider agreement shall not precede any of the following:

(A) The date that the department of health certifies the facility;

(B) The effective date of the change of operator;

(C) The date the requirement of section 5111.67 of the Revised Code is satisfied.

Effective Date: 07-01-2005



Section 5111.676 - Medicaid reimbursement adjustments - change of operator.

The director of job and family services may adopt rules in accordance with Chapter 119. of the Revised Code governing adjustments to the medicaid reimbursement rate for a nursing facility or intermediate care facility for the mentally retarded that undergoes a change of operator. No rate adjustment resulting from a change of operator shall be effective before the effective date of the entering operator's provider agreement. This is the case regardless of whether the provider agreement is entered into under section 5111.671, section 5111.672, or, pursuant to section 5111.675, section 5111.22 of the Revised Code.

Effective Date: 07-01-2005



Section 5111.677 - Determination of change of operator - excluded factors.

Neither of the following shall affect the department of job and family services' determination of whether or when a change of operator occurs or the effective date of an entering operator's provider agreement under section 5111.671, section 5111.672, or, pursuant to section 5111.675, section 5111.22 of the Revised Code:

(A) The department of health's determination that a change of operator has or has not occurred for purposes of licensure under Chapter 3721. of the Revised Code;

(B) The department of developmental disabilities' determination that a change of operator has or has not occurred for purposes of licensure under section 5123.19 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2005



Section 5111.68 - Overpayment amounts determined following notice of closure, etc.

(A) On receipt of a written notice under section 5111.66 of the Revised Code of a facility closure, voluntary termination, or voluntary withdrawal of participation , on receipt of a written notice under section 5111.67 of the Revised Code of a change of operator, or on the effective date of an involuntary termination, the department of job and family services shall estimate the amount of any overpayments made under the medicaid program to the exiting operator, including overpayments the exiting operator disputes, and other actual and potential debts the exiting operator owes or may owe to the department and United States centers for medicare and medicaid services under the medicaid program, including a franchise permit fee.

(B) In estimating the exiting operator's other actual and potential debts to the department and the United States centers for medicare and medicaid services under the medicaid program, the department shall use a debt estimation methodology the director of job and family services shall establish in rules adopted under section 5111.689 of the Revised Code. The methodology shall provide for estimating all of the following that the department determines are applicable:

(1) Refunds due the department under section 5111.27 of the Revised Code;

(2) Interest owed to the department and United States centers for medicare and medicaid services;

(3) Final civil monetary and other penalties for which all right of appeal has been exhausted;

(4) Money owed the department and United States centers for medicare and medicaid services from any outstanding final fiscal audit, including a final fiscal audit for the last fiscal year or portion thereof in which the exiting operator participated in the medicaid program;

(5) Other amounts the department determines are applicable.

(C) The department shall provide the exiting operator written notice of the department's estimate under division (A) of this section not later than thirty days after the department receives the notice under section 5111.66 of the Revised Code of the facility closure, voluntary termination, or voluntary withdrawal of participation ; the department receives the notice under section 5111.67 of the Revised Code of the change of operator; or the effective date of the involuntary termination. The department's written notice shall include the basis for the estimate.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 5111.681 - Withholding from medicaid payment due exiting operator.

(A) Except as provided in divisions (B) , (C), and (D) of this section, the department of job and family services may withhold from payment due an exiting operator under the medicaid program the total amount specified in the notice provided under division (C) of section 5111.68 of the Revised Code that the exiting operator owes or may owe to the department and United States centers for medicare and medicaid services under the medicaid program.

(B) In the case of a change of operator and subject to division (E) of this section, the following shall apply regarding a withholding under division (A) of this section if the exiting operator or entering operator or an affiliated operator executes a successor liability agreement meeting the requirements of division (F) of this section:

(1) If the exiting operator, entering operator, or affiliated operator assumes liability for the total, actual amount of debt the exiting operator owes the department and the United States centers for medicare and medicaid services under the medicaid program as determined under section 5111.685 of the Revised Code, the department shall not make the withholding.

(2) If the exiting operator, entering operator, or affiliated operator assumes liability for only the portion of the amount specified in division (B)(1) of this section that represents the franchise permit fee the exiting operator owes, the department shall withhold not more than the difference between the total amount specified in the notice provided under division (C) of section 5111.68 of the Revised Code and the amount for which the exiting operator, entering operator, or affiliated operator assumes liability.

(C) In the case of a voluntary termination, voluntary withdrawal of participation, or facility closure and subject to division (E) of this section, the following shall apply regarding a withholding under division (A) of this section if the exiting operator or an affiliated operator executes a successor liability agreement meeting the requirements of division (F) of this section:

(1) If the exiting operator or affiliated operator assumes liability for the total, actual amount of debt the exiting operator owes the department and the United States centers for medicare and medicaid services under the medicaid program as determined under section 5111.685 of the Revised Code, the department shall not make the withholding.

(2) If the exiting operator or affiliated operator assumes liability for only the portion of the amount specified in division (C)(1) of this section that represents the franchise permit fee the exiting operator owes, the department shall withhold not more than the difference between the total amount specified in the notice provided under division (C) of section 5111.68 of the Revised Code and the amount for which the exiting operator or affiliated operator assumes liability.

(D) In the case of an involuntary termination and subject to division (E) of this section, the following shall apply regarding a withholding under division (A) of this section if the exiting operator, the entering operator, or an affiliated operator executes a successor liability agreement meeting the requirements of division (F) of this section and the department approves the successor liability agreement:

(1) If the exiting operator, entering operator, or affiliated operator assumes liability for the total, actual amount of debt the exiting operator owes the department and the United States centers for medicare and medicaid services under the medicaid program as determined under section 5111.685 of the Revised Code, the department shall not make the withholding.

(2) If the exiting operator, entering operator, or affiliated operator assumes liability for only the portion of the amount specified in division (D)(1) of this section that represents the franchise permit fee the exiting operator owes, the department shall withhold not more than the difference between the total amount specified in the notice provided under division (C) of section 5111.68 of the Revised Code and the amount for which the exiting operator, entering operator, or affiliated operator assumes liability.

(E) For an exiting operator or affiliated operator to be eligible to enter into a successor liability agreement under division (B) , (C), or (D) of this section, both of the following must apply:

(1) The exiting operator or affiliated operator must have one or more valid provider agreements, other than the provider agreement for the nursing facility or intermediate care facility for the mentally retarded that is the subject of the involuntary termination, voluntary termination, voluntary withdrawal of participation, facility closure, or change of operator;

(2) During the twelve-month period preceding either the effective date of the involuntary termination or the month in which the department receives the notice of the voluntary termination, voluntary withdrawal of participation, or facility closure under section 5111.66 of the Revised Code or the notice of the change of operator under section 5111.67 of the Revised Code, the average monthly medicaid payment made to the exiting operator or affiliated operator pursuant to the exiting operator's or affiliated operator's one or more provider agreements, other than the provider agreement for the nursing facility or intermediate care facility for the mentally retarded that is the subject of the involuntary termination, voluntary termination, voluntary withdrawal of participation, facility closure, or change of operator, must equal at least ninety per cent of the sum of the following:

(a) The average monthly medicaid payment made to the exiting operator pursuant to the exiting operator's provider agreement for the nursing facility or intermediate care facility for the mentally retarded that is the subject of the involuntary termination, voluntary termination, voluntary withdrawal of participation, facility closure, or change of operator;

(b) Whichever of the following apply:

(i) If the exiting operator or affiliated operator has assumed liability under one or more other successor liability agreements, the total amount for which the exiting operator or affiliated operator has assumed liability under the other successor liability agreements;

(ii) If the exiting operator or affiliated operator has not assumed liability under any other successor liability agreements, zero.

(F) A successor liability agreement executed under this section must comply with all of the following:

(1) It must provide for the operator who executes the successor liability agreement to assume liability for either of the following as specified in the agreement:

(a) The total, actual amount of debt the exiting operator owes the department and the United States centers for medicare and medicaid services under the medicaid program as determined under section 5111.685 of the Revised Code;

(b) The portion of the amount specified in division (F)(1)(a) of this section that represents the franchise permit fee the exiting operator owes.

(2) It may not require the operator who executes the successor liability agreement to furnish a surety bond.

(3) It must provide that the department, after determining under section 5111.685 of the Revised Code the actual amount of debt the exiting operator owes the department and United States centers for medicare and medicaid services under the medicaid program, may deduct the lesser of the following from medicaid payments made to the operator who executes the successor liability agreement:

(a) The total, actual amount of debt the exiting operator owes the department and the United States centers for medicare and medicaid services under the medicaid program as determined under section 5111.685 of the Revised Code;

(b) The amount for which the operator who executes the successor liability agreement assumes liability under the agreement.

(4) It must provide that the deductions authorized by division (F)(3) of this section are to be made for a number of months, not to exceed six, agreed to by the operator who executes the successor liability agreement and the department or, if the operator who executes the successor liability agreement and department cannot agree on a number of months that is less than six, a greater number of months determined by the attorney general pursuant to a claims collection process authorized by statute of this state.

(5) It must provide that, if the attorney general determines the number of months for which the deductions authorized by division (F)(3) of this section are to be made, the operator who executes the successor liability agreement shall pay, in addition to the amount collected pursuant to the attorney general's claims collection process, the part of the amount so collected that, if not for division (H) of this section, would be required by section 109.081 of the Revised Code to be paid into the attorney general claims fund.

(G) Execution of a successor liability agreement does not waive an exiting operator's right to contest the amount specified in the notice the department provides the exiting operator under division (C) of section 5111.68 of the Revised Code.

(H) Notwithstanding section 109.081 of the Revised Code, the entire amount that the attorney general, whether by employees or agents of the attorney general or by special counsel appointed pursuant to section 109.08 of the Revised Code, collects under a successor liability agreement, other than the additional amount the operator who executes the agreement is required by division (F)(5) of this section to pay, shall be paid to the department of job and family services for deposit into the appropriate fund. The additional amount that the operator is required to pay shall be paid into the state treasury to the credit of the attorney general claims fund created under section 109.081 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 5111.682 - Cost report by exiting operator - waiver.

(A) Except as provided in division (B) of this section, an exiting operator shall file with the department of job and family services a cost report not later than ninety days after the last day the exiting operator's provider agreement is in effect or, in the case of a voluntary withdrawal of participation, the effective date of the voluntary withdrawal of participation. The cost report shall cover the period that begins with the day after the last day covered by the operator's most recent previous cost report required by section 5111.26 of the Revised Code and ends on the last day the exiting operator's provider agreement is in effect or, in the case of a voluntary withdrawal of participation, the effective date of the voluntary withdrawal of participation. The cost report shall include, as applicable, all of the following:

(1) The sale price of the nursing facility or intermediate care facility for the mentally retarded;

(2) A final depreciation schedule that shows which assets are transferred to the buyer and which assets are not transferred to the buyer;

(3) Any other information the department requires.

(B) The department, at its sole discretion, may waive the requirement that an exiting operator file a cost report in accordance with division (A) of this section.

Effective Date: 07-01-2005



Section 5111.683 - Failure to file cost report - payments deemed overpayments.

If an exiting operator required by section 5111.682 of the Revised Code to file a cost report with the department of job and family services fails to file the cost report in accordance with that section, all payments under the medicaid program for the period the cost report is required to cover are deemed overpayments until the date the department receives the properly completed cost report. The department may impose on the exiting operator a penalty of one hundred dollars for each calendar day the properly completed cost report is late.

Effective Date: 07-01-2005



Section 5111.684 - Final payment withheld pending receipt of cost reports.

The department of job and family services may not provide an exiting operator final payment under the medicaid program until the department receives all properly completed cost reports the exiting operator is required to file under sections 5111.26 and 5111.682 of the Revised Code.

Effective Date: 07-01-2005



Section 5111.685 - Determination of debt of exiting operator - summary report.

The department of job and family services shall determine the actual amount of debt an exiting operator owes the department and the United States centers for medicare and medicaid services under the medicaid program by completing all final fiscal audits not already completed and performing all other appropriate actions the department determines to be necessary. The department shall issue an initial debt summary report on this matter not later than sixty days after the date the exiting operator files the properly completed cost report required by section 5111.682 of the Revised Code with the department or, if the department waives the cost report requirement for the exiting operator, sixty days after the date the department waives the cost report requirement. The initial debt summary report becomes the final debt summary report thirty-one days after the department issues the initial debt summary report unless the exiting operator, or an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, requests a review before that date.

The exiting operator, and an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, may request a review to contest any of the department's findings included in the initial debt summary report. The request for the review must be submitted to the department not later than thirty days after the date the department issues the initial debt summary report. The department shall conduct the review on receipt of a timely request and issue a revised debt summary report. If the department has withheld money from payment due the exiting operator under division (A) of section 5111.681 of the Revised Code, the department shall issue the revised debt summary report not later than ninety days after the date the department receives the timely request for the review unless the department and exiting operator or affiliated operator agree to a later date. The exiting operator or affiliated operator may submit information to the department explaining what the operator contests before and during the review, including documentation of the amount of any debt the department owes the operator. The exiting operator or affiliated operator may submit additional information to the department not later than thirty days after the department issues the revised debt summary report. The revised debt summary report becomes the final debt summary report thirty-one days after the department issues the revised debt summary report unless the exiting operator or affiliated operator timely submits additional information to the department. If the exiting operator or affiliated operator timely submits additional information to the department, the department shall consider the additional information and issue a final debt summary report not later than sixty days after the department issues the revised debt summary report unless the department and exiting operator or affiliated operator agree to a later date.

Each debt summary report the department issues under this section shall include the department's findings and the amount of debt the department determines the exiting operator owes the department and United States centers for medicare and medicaid services under the medicaid program. The department shall explain its findings and determination in each debt summary report.

The exiting operator, and an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, may request, in accordance with Chapter 119. of the Revised Code, an adjudication regarding a finding in a final debt summary report that pertains to an audit or alleged overpayment made under the medicaid program to the exiting operator. The adjudication shall be consolidated with any other uncompleted adjudication that concerns a matter addressed in the final debt summary report.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 5111.686 - Release of amount withheld less amounts owed.

The department of job and family services shall release the actual amount withheld under division (A) of section 5111.681 of the Revised Code, less any amount the exiting operator owes the department and United States centers for medicare and medicaid services under the medicaid program, as follows:

(A) Unless the department issues the initial debt summary report required by section 5111.685 of the Revised Code not later than sixty days after the date the exiting operator files the properly completed cost report required by section 5111.682 of the Revised Code, sixty-one days after the date the exiting operator files the properly completed cost report;

(B) If the department issues the initial debt summary report required by section 5111.685 of the Revised Code not later than sixty days after the date the exiting operator files a properly completed cost report required by section 5111.682 of the Revised Code, not later than the following:

(1) Thirty days after the deadline for requesting an adjudication under section 5111.685 of the Revised Code regarding the final debt summary report if the exiting operator, and an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, fail to request the adjudication on or before the deadline;

(2) Thirty days after the completion of an adjudication of the final debt summary report if the exiting operator, or an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, requests the adjudication on or before the deadline for requesting the adjudication.

(C) Unless the department issues the initial debt summary report required by section 5111.685 of the Revised Code not later than sixty days after the date the department waives the cost report requirement of section 5111.682 of the Revised Code, sixty-one days after the date the department waives the cost report requirement;

(D) If the department issues the initial debt summary report required by section 5111.685 of the Revised Code not later than sixty days after the date the department waives the cost report requirement of section 5111.682 of the Revised Code, not later than the following:

(1) Thirty days after the deadline for requesting an adjudication under section 5111.685 of the Revised Code regarding the final debt summary report if the exiting operator, and an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, fail to request the adjudication on or before the deadline;

(2) Thirty days after the completion of an adjudication of the final debt summary report if the exiting operator, or an affiliated operator who executes a successor liability agreement under section 5111.681 of the Revised Code, requests the adjudication on or before the deadline for requesting the adjudication.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2005



Section 5111.687 - Release of amount withheld on postponement of change of operator.

The department of job and family services, at its sole discretion, may release the amount withheld under division (A) of section 5111.681 of the Revised Code if the exiting operator submits to the department written notice of a postponement of a change of operator, facility closure, voluntary termination, or voluntary withdrawal of participation and the transactions leading to the change of operator, facility closure, voluntary termination, or voluntary withdrawal of participation are postponed for at least thirty days but less than ninety days after the date originally proposed for the change of operator, facility closure, voluntary termination, or voluntary withdrawal of participation as reported in the written notice required by section 5111.66 or 5111.67 of the Revised Code. The department shall release the amount withheld if the exiting operator submits to the department written notice of a cancellation or postponement of a change of operator, facility closure, voluntary termination, or voluntary withdrawal of participation and the transactions leading to the change of operator, facility closure, voluntary termination, or voluntary withdrawal of participation are canceled or postponed for more than ninety days after the date originally proposed for the change of operator, facility closure, voluntary termination, or voluntary withdrawal of participation as reported in the written notice required by section 5111.66 or 5111.67 of the Revised Code. A written notice shall be provided to the department in accordance with the method specified in rules adopted under section 5111.689 of the Revised Code.

After the department receives a written notice regarding a cancellation or postponement of a facility closure, voluntary termination, or voluntary withdrawal of participation, the exiting operator or owner shall provide new written notice to the department under section 5111.66 of the Revised Code regarding any transactions leading to a facility closure, voluntary termination, or voluntary withdrawal of participation at a future time. After the department receives a written notice regarding a cancellation or postponement of a change of operator, the exiting operator or owner and entering operator shall provide new written notice to the department under section 5111.67 of the Revised Code regarding any transactions leading to a change of operator at a future time.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-2005



Section 5111.688 - Disposition of amounts withheld from payment due an exiting operator.

(A) All amounts withheld under section 5111.681 of the Revised Code from payment due an exiting operator under the medicaid program shall be deposited into the medicaid payment withholding fund created by the controlling board pursuant to section 131.35 of the Revised Code. Money in the fund shall be used as follows:

(1) To pay an exiting operator when a withholding is released to the exiting operator under section 5111.686 or 5111.687 of the Revised Code;

(2) To pay the department of job and family services and United States centers for medicare and medicaid services the amount an exiting operator owes the department and United States centers under the medicaid program.

(B) Amounts paid from the medicaid payment withholding fund pursuant to division (A)(2) of this section shall be deposited into the appropriate department fund.

Added by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Former section 5111.688 amended and renumbered as § 5111.6891 by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.



Section 5111.689 - Adoption of rules.

The director of job and family services shall adopt rules under section 5111.02 of the Revised Code to implement sections 5111.65 to 5111.689 of the Revised Code, including rules applicable to an exiting operator that provides written notification under section 5111.66 of the Revised Code of a voluntary withdrawal of participation. Rules adopted under this section shall comply with section 1919(c)(2)(F) of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396r(c)(2)(F), regarding restrictions on transfers or discharges of nursing facility residents in the case of a voluntary withdrawal of participation. The rules may prescribe a medicaid reimbursement methodology and other procedures that are applicable after the effective date of a voluntary withdrawal of participation that differ from the reimbursement methodology and other procedures that would otherwise apply. The rules shall specify all of the following:

(A) The method by which written notices to the department required by sections 5111.65 to 5111.689 of the Revised Code are to be provided;

(B) The forms and documents that are to be provided to the department under sections 5111.671 and 5111.672 of the Revised Code, which shall include, in the case of such forms and documents provided by entering operators, all the fully executed leases, management agreements, merger agreements and supporting documents, and fully executed sales contracts and any other supporting documents culminating in the change of operator;

(C) The method by which the forms and documents identified in division (B) of this section are to be provided to the department.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended and renumbered from § 5111.6881 by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.



Section 5111.70 - Medicaid buy-in for workers with disabilities program.

(A) As used in sections 5111.70 to 5111.7011 of the Revised Code:

"Applicant" means an individual who applies to participate in the medicaid buy-in for workers with disabilities program.

"Earned income" has the meaning established by rules adopted under section 5111.708 of the Revised Code.

"Employed individual with a medically improved disability" has the same meaning as in 42 U.S.C. 1396d(v).

"Family" means an applicant or participant and the spouse and dependent children of the applicant or participant. If an applicant or participant is under eighteen years of age, "family" also means the parents of the applicant or participant.

"Federal poverty guidelines" has the same meaning as in section 5101.46 of the Revised Code.

"Health insurance" has the meaning established by rules adopted under section 5111.708 of the Revised Code.

"Income" means earned income and unearned income.

"Participant" means an individual who has been determined eligible for the medicaid buy-in for workers with disabilities program and is participating in the program.

"Resources" has the meaning established by rules adopted under section 5111.708 of the Revised Code.

"Spouse" has the meaning established in rules adopted under section 5111.708 of the Revised Code.

"Supplemental security income program" means the program established under Title XVI of the "Social Security Act," 86 Stat. 1329 (1972), 42 U.S.C. 1381, as amended.

"Medicaid buy-in for workers with disabilities program" means the component of the medicaid program established under sections 5111.70 to 5111.7011 of the Revised Code.

"Unearned income" has the meaning established by rules adopted under section 5111.708 of the Revised Code.

(B) Not later than one hundred eighty days after the effective date of this section, the director of job and family services shall submit to the United States secretary of health and human services an amendment to the state medicaid plan and any federal waiver necessary to establish the medicaid buy-in for workers with disabilities program in accordance with 42 U.S.C. 1396a(a) (10)(A)(ii)(XV) and (XVI) and sections 5111.70 to 5111.7011 of the Revised Code. The director shall implement sections 5111.701 to 5111.7011 of the Revised Code if the amendment and, if needed, federal waiver are approved.

Effective Date: 2007 HB119 09-29-2007



Section 5111.701 - Qualifications for assistance under program.

Under the medicaid buy-in for workers with disabilities program, an individual who does all of the following in accordance with rules adopted under section 5111.708 of the Revised Code qualifies for medical assistance under the medicaid program:

(A) Applies for the medicaid buy-in for workers with disabilities program;

(B) Provides satisfactory evidence of all of the following:

(1) That the individual is at least sixteen years of age and under sixty-five years of age;

(2) Except as provided in section 5111.706 of the Revised Code, that one of the following applies to the individual:

(a) The individual is considered disabled for the purpose of the supplemental security income program, regardless of whether the individual receives supplemental security income benefits, and the individual has earnings from employment.

(b) The individual is an employed individual with a medically improved disability.

(3) That the value of the individual's resources, less amounts disregarded pursuant to rules adopted under section 5111.708 of the Revised Code, does not exceed the amount provided for by section 5111.702 of the Revised Code;

(4) That the individual's income, less amounts disregarded pursuant to section 5111.703 of the Revised Code, does not exceed two hundred fifty per cent of the federal poverty guidelines;

(5) That the individual meets the additional eligibility requirements for the medicaid buy-in for workers with disabilities program that the director of job and family services establishes in rules adopted under section 5111.708 of the Revised Code.

(C) To the extent required by section 5111.704 of the Revised Code, pays the premium established under that section.

Effective Date: 2007 HB119 09-29-2007



Section 5111.702 - Resource eligibility limit - annual adjustment.

(A) Except as provided in division (B) of this section, the maximum value of resources, less amounts disregarded pursuant to rules adopted under section 5111.708 of the Revised Code, that an individual may have without the individual exceeding the resource eligibility limit for the medicaid buy-in for workers with disabilities program shall not exceed ten thousand dollars.

(B) Each calendar year, the director of job and family services shall adjust the resource eligibility limit specified in division (A) of this section by the change in the consumer price index for all items for all urban consumers for the previous calendar year, as published by the United States bureau of labor statistics. The annual adjustment shall go into effect on the earliest date possible.

Effective Date: 2007 HB119 09-29-2007



Section 5111.703 - Individual income eligibility limit.

For the purpose of determining whether an individual is within the income eligibility limit for the medicaid buy-in for workers with disabilities program, all of the following apply:

(A) Twenty thousand dollars of the individual's earned income shall be disregarded.

(B) No amount that the individual's employer pays to obtain health insurance for one or more members of the individual's family, including any amount of a premium established under section 5111.704 of the Revised Code that the employer pays, shall be treated as the individual's income.

(C) Any other amounts, if any, specified in rules adopted under section 5111.708 of the Revised Code shall be disregarded from the individual's earned income, unearned income, or both.

Effective Date: 2007 HB119 09-29-2007



Section 5111.704 - Amount of annual individual premium.

An individual whose income exceeds one hundred fifty per cent of the federal poverty guidelines shall pay an annual premium as a condition of qualifying for the medicaid buy-in for workers with disabilities program. The amount of the premium shall be determined as follows:

(A) Subtract one hundred fifty per cent of the federal poverty guidelines, as applicable for a family size equal to the size of the individual's family, from the amount of the income of the individual's family;

(B) Subtract an amount specified in rules adopted under section 5111.708 of the Revised Code from the difference determined under division (A) of this section;

(C) Multiply the difference determined under division (B) of this section by one tenth.

Effective Date: 2007 HB119 09-29-2007



Section 5111.705 - Eligibility not denied due to RC 5111.851 services.

No individual shall be denied eligibility for the medicaid buy-in for workers with disabilities program on the basis that the individual receives services under a home and community-based services medicaid waiver component as defined in section 5111.85 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5111.706 - Continued participation where employment ceases.

An individual participating in the medicaid buy-in for workers with disabilities program may continue to participate in the program for up to six months even though the individual ceases to have earnings from employment or to be an employed individual with a medically improved disability due to ceasing to be employed if the individual continues to meet all other eligibility requirements for the program.

Effective Date: 2007 HB119 09-29-2007



Section 5111.707 - Director to make federally required amendments.

If the United States secretary of health and human services requires that a provision in the amendment to the state medicaid plan or the federal waiver request submitted under section 5111.70 of the Revised Code be changed or removed in order for the secretary to approve the amendment or waiver or to avoid an extended delay in the secretary's approval, the director of job and family services shall make the change or removal. The change or removal may cause the medicaid buy-in for workers with disabilities program to include a provision that is inconsistent with sections 5111.70 to 5111.706 of the Revised Code. Such a change or removal shall be made only to the extent necessary to obtain the United States secretary's approval or avoid an extended delay in the secretary's approval and shall be reflected in rules adopted under section 5111.708 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5111.708 - Program implementing rules - disregarded income.

(A) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement the medicaid buy-in for workers with disabilities program. The rules shall do all of the following:

(1) Specify assets, asset values, and amounts to be disregarded in determining asset and income eligibility limits for the program;

(2) Establish meanings for the terms "earned income," "health insurance," "resources," "spouse," and "unearned income";

(3) Establish additional eligibility requirements for the program that must be established for the United States secretary of health and human services to approve the program;

(4) For the purpose of division (B) of section 5111.704 of the Revised Code, specify an amount to be subtracted from the difference determined under division (A) of that section.

(B) The director may adopt rules in accordance with Chapter 119. of the Revised Code to specify amounts to be disregarded from an individual's earned income, unearned income, or both under division (C) of section 5111.703 of the Revised Code for the purpose of determining whether the individual is within the income eligibility limit for the medicaid buy-in for workers with disabilities program.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Effective Date: 2007 HB119 09-29-2007



Section 5111.709 - Medicaid buy-in advisory council.

(A) There is hereby created the medicaid buy-in advisory council. The council shall consist of all of the following:

(1) The following voting members:

(a) The executive director of assistive technology of Ohio or the executive director's designee;

(b) The director of the axis center for public awareness of people with disabilities or the director's designee;

(c) The executive director of the cerebral palsy association of Ohio or the executive director's designee;

(d) The chief executive officer of Ohio advocates for mental health or the chief executive officer's designee;

(e) The state director of the Ohio chapter of AARP or the state director's designee;

(f) The director of the Ohio developmental disabilities council created under section 5123.35 of the Revised Code or the director's designee;

(g) The executive director of the governor's council on people with disabilities created under section 3303.41 of the Revised Code or the executive director's designee;

(h) The chairperson of the Ohio Olmstead task force or the chairperson's designee;

(i) The executive director of the Ohio statewide independent living council or the executive director's designee;

(j) The president of the Ohio chapter of the national multiple sclerosis society or the president's designee;

(k) The executive director of the arc of Ohio or the executive director's designee;

(l) The executive director of the commission on minority health or the executive director's designee;

(m) The executive director of the brain injury association of Ohio or the executive director's designee;

(n) The executive officer of any other advocacy organization who volunteers to serve on the council, or such an executive officer's designee, if the other voting members, at a meeting called by the chairperson elected under division (C) of this section, determine it is appropriate for the advocacy organization to be represented on the council;

(o) One or more participants who volunteer to serve on the council and are selected by the other voting members at a meeting the chairperson calls after the medicaid buy-in for workers with disabilities program is implemented.

(2) The following non-voting members:

(a) The director of job and family services or the director's designee;

(b) The administrator of the rehabilitation services commission or the administrator's designee;

(c) The director of alcohol and drug addiction services or the director's designee;

(d) The director of developmental disabilities or the director's designee;

(e) The director of mental health or the director's designee;

(f) The executive officer of any other government entity, or the executive officer's designee, if the voting members, at a meeting called by the chairperson, determine it is appropriate for the government entity to be represented on the council.

(B) All members of the medicaid buy-in advisory council shall serve without compensation or reimbursement, except as serving on the council is considered part of their usual job duties.

(C) The voting members of the medicaid buy-in advisory council shall elect one of the members of the council to serve as the council's chairperson for a two-year term. The chairperson may be re-elected to successive terms.

(D) The department of job and family services shall provide the Ohio medicaid buy-in advisory council with accommodations for the council to hold its meetings and shall provide the council with other administrative assistance the council needs to perform its duties.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5111.7010 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 2007 HB119 09-29-2007 )



Section 5111.7011 - Annual program report - distribution - contents.

Not less than once each year, the director of job and family services shall submit a report on the medicaid buy-in for workers with disabilities program to the governor, speaker and minority leader of the house of representatives, president and minority leader of the senate, and chairpersons of the house and senate committees to which the biennial operating budget bill is referred. The report shall include all of the following information:

(A) The number of individuals who participated in the medicaid buy-in for workers with disabilities program;

(B) The cost of the program;

(C) The amount of revenue generated by premiums that participants pay under section 5111.704 of the Revised Code;

(D) The average amount of earned income of participants' families;

(E) The average amount of time participants have participated in the program;

(F) The types of other health insurance participants have been able to obtain.

Effective Date: 2007 HB119 09-29-2007



Section 5111.71 - Plan amendment for medicaid school component.

(A) As used in sections 5111.71 to 5111.715 of the Revised Code, "qualified medicaid school provider" means the board of education of a city, local, or exempted village school district, the governing authority of a community school established under Chapter 3314. of the Revised Code, the state school for the deaf, and the state school for the blind to which both of the following apply:

(1) It holds a valid medicaid provider agreement.

(2) It meets all other conditions for participation in the medicaid school component of the medicaid program established in rules adopted under section 5111.715 of the Revised Code.

(B) The director of job and family services shall submit a state medicaid plan amendment to the United States secretary of health and human services for the purpose of creating, in accordance with sections 5111.71 to 5111.715 of the Revised Code, the medicaid school component of the medicaid program. The director shall create the medicaid school component on receipt of the United States secretary's approval of the amendment.

Effective Date: 2008 HB562 06-24-2008



Section 5111.711 - Claim by qualified medicaid school provider.

A qualified medicaid school provider participating in the medicaid school component of the medicaid program may submit a claim to the department of job and family services for federal financial participation for providing, in schools, services covered by the medicaid school component to medicaid recipients who are eligible for the services. No qualified medicaid school provider may submit such a claim before the provider incurs the cost of providing the service.

The claim shall include certification of the qualified medicaid school provider's expenditures for the service. The certification shall show that the money the qualified medicaid school provider used for the expenditures was nonfederal money the provider may legally use for providing the service and that the amount of the expenditures was sufficient to pay the full cost of the service.

Except as otherwise provided in sections 5111.71 to 5111.715 of the Revised Code and rules adopted under sections 5111.713 and 5111.715 of the Revised Code, a qualified medicaid school provider is subject to all conditions of participation in the medicaid program that generally apply to providers of goods and services under the medicaid program, including conditions regarding audits and recovery of overpayments.

Effective Date: 2008 HB562 06-24-2008



Section 5111.712 - Federal financial participation for medicaid school claims.

The department of job and family services shall seek federal financial participation for each claim a qualified medicaid school provider properly submits to the department under section 5111.711 of the Revised Code. The department shall disburse the federal financial participation the department receives from the federal government for such a claim to the qualified medicaid school provider that submitted the claim. The department may not pay the qualified medicaid school provider the nonfederal share of the cost of the services for which the claim was submitted.

Effective Date: 2008 HB562 06-24-2008



Section 5111.713 - Administration of medicaid school component.

The department of job and family services shall enter into an interagency agreement with the department of education under section 5111.91 of the Revised Code that provides for the department of education to administer the medicaid school component of the medicaid program other than the aspects of the component that sections 5111.71 to 5111.715 of the Revised Code require the department of job and family services to administer. The interagency agreement may include a provision that provides for the department of education to pay to the department of job and family services the nonfederal share of a portion of the administrative expenses the department of job and family services incurs in administering the aspects of the component that the department of job and family services administers.

The department of education shall establish, in rules adopted under Chapter 119. of the Revised Code, a process by which qualified medicaid school providers participating in the medicaid school component pay to the department of education the nonfederal share of the department's expenses incurred in administering the component.

Effective Date: 2008 HB562 06-24-2008



Section 5111.714 - Medicaid school program administrative fund.

(A) There is hereby created in the state treasury the medicaid school program administrative fund.

(B) Both of the following shall be deposited into the medicaid school program administrative fund:

(1) The federal funds the department of education receives for the expenses the department incurs in administering the medicaid school component of the medicaid program;

(2) The money the department collects from qualified medicaid school providers in the process established in rules adopted under section 5111.713 of the Revised Code.

(C) No funds shall be deposited into the medicaid school program administrative fund in violation of federal statutes or regulations.

(D) The department of education shall use money in the medicaid school program administrative fund for both of the following purposes:

(1) Paying for the expenses the department incurs in administering the medicaid school component of the medicaid program;

(2) Paying a qualified medicaid school provider a refund for any overpayment the provider makes to the department under the process established in rules adopted under section 5111.713 of the Revised Code if the process results in an overpayment.

Effective Date: 2008 HB562 06-24-2008



Section 5111.715 - Implementing rules for medicaid school component.

The director of job and family services shall adopt rules under Chapter 119. of the Revised Code as necessary to implement the medicaid school component of the medicaid program, including rules that establish or specify all of the following:

(A) Conditions a board of education of a city, local, or exempted school district, governing authority of a community school established under Chapter 3314. of the Revised Code, the state school for the deaf, and the state school for the blind must meet to participate in the component;

(B) Services the component covers;

(C) Reimbursement rates for the services the component covers.

Effective Date: 2008 HB562 06-24-2008



Section 5111.74 - [Repealed].

Effective Date: 05-17-2000



Section 5111.75 - [Repealed].

Effective Date: 08-25-1995



Section 5111.76 - [Repealed].

Effective Date: 07-01-1993



Section 5111.77, 5111.771 - [Repealed].

Effective Date: 08-25-1995



Section 5111.78 to 5111.80 - [Repealed].

Effective Date: 08-25-1995



Section 5111.81 - Amended and Renumbered to RC 5111.085.

Effective Date: 07-06-2001; 09-29-2005



Section 5111.811 - [Repealed].

Effective Date: 08-25-1995



Section 5111.82 - [Repealed].

Effective Date: 08-25-1995



Section 5111.83 - Application for reimbursement under medicaid administrative claiming program.

(A) Not later than January 1, 2012, the director of job and family services shall apply to the United States secretary of health and human services for approval of a medicaid administrative claiming program under which federal financial participation is received as reimbursement for administrative costs incurred by the department of health and the Arthur G. James and Richard J. Solove research institute of the Ohio state university in analyzing and evaluating both of the following pursuant to sections 3701.261 to 3701.236 of the Revised Code:

(1) Cancer reports under the Ohio cancer incidence surveillance system;

(2) The incidence, prevalence, costs, and medical consequences of cancer on medicaid recipients and other low-income populations.

(B) The director of job and family services shall consult with the director of health in seeking approval of the medicaid administrative claiming program. The directors shall cooperate in seeking the approval to the extent they find the approval necessary for the effective and efficient administration of the medicaid program.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5111.84 - Notice of intent to request medicaid waiver.

The director of job and family services may not submit a request to the United States secretary of health and human services for a medicaid waiver under section 1115 of the "Social Security Act of 1935," 42 U.S.C. 1315, unless the director provides the speaker of the house of representatives and president of the senate written notice of the director's intent to submit the request at least ten days before the date the director submits the request to the United States secretary. The notice shall include a detailed explanation of the medicaid waiver the director proposes to seek.

Effective Date: 2007 HB119 09-29-2007



Section 5111.85 - Medicaid waiver components.

(A) As used in this section and sections 5111.851 to 5111.856 of the Revised Code:

"Home and community-based services medicaid waiver component" means a medicaid waiver component under which home and community-based services are provided as an alternative to hospital, nursing facility, or intermediate care facility for the mentally retarded services.

"Hospital" has the same meaning as in section 3727.01 of the Revised Code.

"Intermediate care facility for the mentally retarded" has the same meaning as in section 5111.20 of the Revised Code.

"Medicaid waiver component" means a component of the medicaid program authorized by a waiver granted by the United States department of health and human services under section 1115 or 1915 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1315 or 1396n. "Medicaid waiver component" does not include a care management system established under section 5111.16 of the Revised Code.

"Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(B) The director of job and family services may adopt rules under Chapter 119. of the Revised Code governing medicaid waiver components that establish all of the following:

(1) Eligibility requirements for the medicaid waiver components;

(2) The type, amount, duration, and scope of services the medicaid waiver components provide;

(3) The conditions under which the medicaid waiver components cover services;

(4) The amount the medicaid waiver components pay for services or the method by which the amount is determined;

(5) The manner in which the medicaid waiver components pay for services;

(6) Safeguards for the health and welfare of medicaid recipients receiving services under a medicaid waiver component;

(7) Procedures for

prioritizing and approving for enrollment individuals who are eligible for a home and community-based services medicaid waiver component and choose to be enrolled in the component ;

(8) Procedures for enforcing the rules, including establishing corrective action plans for, and imposing financial and administrative sanctions on, persons and government entities that violate the rules. Sanctions shall include terminating medicaid provider agreements. The procedures shall include due process protections.

(9) Other policies necessary for the efficient administration of the medicaid waiver components.

(C) The director of job and family services may adopt different rules for the different medicaid waiver components. The rules shall be consistent with the terms of the waiver authorizing the medicaid waiver component.

(D) The following apply to procedures established under division (B)(7) of this section:

(1) Any such procedures established for the medicaid-funded component of the PASSPORT program shall be consistent with section 173.401 of the Revised Code.

(2) Any such procedures established for the Ohio home care program shall be consistent with section 5111.862 of the Revised Code.

(3) Any such procedures established for the unified long-term services and support medicaid waiver program shall be consistent with section 5111.865 of the Revised Code.

(4) Any such procedures established for the medicaid-funded component of the assisted living program shall be consistent with section 5111.894 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 10-01-2005



Section 5111.851 - Home and community-based services medicaid waiver components.

(A) As used in sections 5111.851 to 5111.855 of the Revised Code:

"Administrative agency" means, with respect to a home and community-based services medicaid waiver component, the department of job and family services or, if a state agency or political subdivision contracts with the department under section 5111.91 of the Revised Code to administer the component, that state agency or political subdivision.

"Level of care determination" means a determination of whether an individual needs the level of care provided by a hospital, nursing facility, or intermediate care facility for the mentally retarded and whether the individual, if determined to need that level of care, would receive hospital, nursing facility, or intermediate care facility for the mentally retarded services if not for a home and community-based services medicaid waiver component.

"Medicaid buy-in for workers with disabilities program" means the component of the medicaid program established under sections 5111.70 to 5111.7011 of the Revised Code.

"Skilled nursing facility" means a facility certified as a skilled nursing facility under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as amended.

(B) The following requirements apply to each home and community-based services medicaid waiver component:

(1) Only an individual who qualifies for a component shall receive that component's services.

(2) A level of care determination shall be made as part of the process of determining whether an individual qualifies for a component and shall be made each year after the initial determination if, during such a subsequent year, the administrative agency determines there is a reasonable indication that the individual's needs have changed.

(3) A written plan of care or individual service plan based on an individual assessment of the services that an individual needs to avoid needing admission to a hospital, nursing facility, or intermediate care facility for the mentally retarded shall be created for each individual determined eligible for a component.

(4) Each individual determined eligible for a component shall receive that component's services in accordance with the individual's level of care determination and written plan of care or individual service plan.

(5) No individual may receive services under a component while the individual is a hospital inpatient or resident of a skilled nursing facility, nursing facility, or intermediate care facility for the mentally retarded.

(6) No individual may receive prevocational, educational, or supported employment services under a component if the individual is eligible for such services that are funded with federal funds provided under 29 U.S.C. 730 or the "Individuals with Disabilities Education Act," 111 Stat. 37 (1997), 20 U.S.C. 1400, as amended.

(7) Safeguards shall be taken to protect the health and welfare of individuals receiving services under a component, including safeguards established in rules adopted under section 5111.85 of the Revised Code and safeguards established by licensing and certification requirements that are applicable to the providers of that component's services.

(8)

No services may be provided under a component by a provider that is subject to standards that 42 U.S.C. 1382e(e)(1) requires be established if the provider fails to comply with the standards applicable to the provider.

(9) Individuals determined to be eligible for a component, or such individuals' representatives, shall be informed of that component's services, including any choices that the individual or representative may make regarding the component's services, and given the choice of either receiving services under that component or, as appropriate, hospital, nursing facility, or intermediate care facility for the mentally retarded services.

(10) No individual shall lose eligibility for services under a component, or have the services reduced or otherwise disrupted, on the basis that the individual also receives services under the medicaid buy-in for workers with disabilities program.

(11) No individual shall lose eligibility for services under a component, or have the services reduced or otherwise disrupted, on the basis that the individual's income or resources increase to an amount above the eligibility limit for the component if the individual is participating in the medicaid buy-in for workers with disabilities program and the amount of the individual's income or resources does not exceed the eligibility limit for the medicaid buy-in for workers with disabilities program.

(12) No individual receiving services under a component shall be required to pay any cost sharing expenses for the services for any period during which the individual also participates in the medicaid buy-in for workers with disabilities program.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-2005; 2007 HB119 09-29-2007



Section 5111.852 - Review of plans of care and individual service plans.

The department of job and family services may review and approve, modify, or deny written plans of care and individual service plans that section 5111.851 of the Revised Code requires be created for individuals determined eligible for a home and community-based services medicaid waiver component. If a state agency or political subdivision contracts with the department under section 5111.91 of the Revised Code to administer a home and community-based services medicaid waiver component and approves, modifies, or denies a written plan of care or individual service plan pursuant to the agency's or subdivision's administration of the component, the department may review the agency's or subdivision's approval, modification, or denial and order the agency or subdivision to reverse or modify the approval, modification, or denial. The state agency or political subdivision shall comply with the department's order.

The department of job and family services shall be granted full and immediate access to any records the department needs to implement its duties under this section.

Effective Date: 10-01-2005



Section 5111.853 - Agency records of costs of medicaid waiver components.

Each administrative agency shall maintain, for a period of time the department of job and family services shall specify, financial records documenting the costs of services provided under the home and community-based services medicaid waiver components that the agency administers, including records of independent audits. The administrative agency shall make the financial records available on request to the United States secretary of health and human services, United States comptroller general, and their designees.

Effective Date: 10-01-2005



Section 5111.854 - Agency accountable for medicaid waiver components funds.

Each administrative agency is financially accountable for funds expended for services provided under the home and community-based services medicaid waiver components that the agency administers.

Effective Date: 10-01-2005



Section 5111.855 - Agency contracting for medicaid waiver components - assurance of compliance.

Each state agency and political subdivision that enters into a contract with the department of job and family services under section 5111.91 of the Revised Code to administer a home and community-based services medicaid waiver component, or one or more aspects of such a component, shall provide the department a written assurance that the agency or subdivision will not violate any of the requirements of sections 5111.85 to 5111.854 of the Revised Code.

Effective Date: 10-01-2005



Section 5111.856 - Transfer of enrollee in one medicaid waiver component to another.

To the extent necessary for the efficient and economical administration of medicaid waiver components, the department of job and family services may transfer an individual enrolled in a medicaid waiver component administered by the department to another medicaid waiver component the department administers if the individual is eligible for the medicaid waiver component and the transfer does not jeopardize the individual's health or safety.

Effective Date: 10-01-2005



Section 5111.86 - Creation of medicaid home and community-based services programs to replace former programs.

(A) As used in this section:

(1) "Hospital" has the same meaning as in section 3727.01 of the Revised Code.

(2) "Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

(3) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(4) "Ohio home care program" means the program the department of job and family services administers that provides state plan services and medicaid waiver component services pursuant to rules adopted under sections 5111.01 and 5111.02 of the Revised Code and a medicaid waiver that went into effect July 1, 1998.

(B) The director of job and family services may submit requests to the United States secretary of health and human services pursuant to section 1915 of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396n, as amended, to obtain waivers of federal medicaid requirements that would otherwise be violated in the creation and implementation of two or more medicaid waiver components under which home and community-based services are provided to eligible individuals who need the level of care provided by a nursing facility or hospital. In the requests, the director may specify the following:

(1) The maximum number of individuals who may be enrolled in each of the medicaid waiver components included in the requests;

(2) The maximum amount the medicaid program may expend each year for each individual enrolled in the medicaid waiver components;

(3) The maximum amount the medicaid program may expend each year for all individuals enrolled in the medicaid waiver components;

(4) Any other requirements the director selects for the medicaid waiver components.

(C) If the secretary approves the medicaid waivers requested under this section, the director may create and implement the medicaid waiver components in accordance with the provisions of the approved waivers. The department of job and family services shall administer the medicaid waiver components.

After the first of any medicaid waiver components created under this section begins to enroll eligible individuals, the director may submit to the United States secretary of health and human services an amendment to a medicaid waiver component of the Ohio home care program authorizing the department to cease enrolling additional individuals in that medicaid waiver component of the Ohio home care program. If the secretary approves the amendment, the director may cease to enroll additional individuals in that medicaid waiver component of the Ohio home care program.

Effective Date: 06-05-2002; 10-01-2005



Section 5111.861 - Ohio home care program .

(A) As used in this section:

"Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"Unified long-term services and support medicaid waiver component" means the medicaid waiver component authorized by section 5111.864 of the Revised Code.

(B) Subject to division (C) of this section, there is hereby created the Ohio home care program. The program shall provide home and community-based services. The department of job and family services shall administer the program.

(C) If the unified long-term services and support medicaid waiver component is created, the departments of aging and job and family services shall work together to determine whether the Ohio home care program should continue to operate as a separate medicaid waiver component or be terminated. If the departments determine that the Ohio home care program should be terminated, the program shall cease to exist on a date the departments shall specify.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.)

(Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )



Section 5111.862 - Home first component for the Ohio home care program.

(A) As used in this section:

"Hospital long-term care unit" has the same meaning as in section 3721.50 of the Revised Code.

"Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

"Ohio home care program" means the medicaid waiver component created under section 5111.861 of the Revised Code.

"Residential treatment facility" means a residential facility licensed by the department of mental health under section 5119.22 of the Revised Code, or an institution certified by the department of job and family services under section 5103.03 of the Revised Code, that serves children and either has more than sixteen beds or is part of a campus of multiple facilities or institutions that, combined, have a total of more than sixteen beds.

(B) Subject to division (C) of section 5111.861 of the Revised Code, the department of job and family services shall establish a home first component for the Ohio home care program. An individual is eligible for the Ohio home care program's home first component if the individual has been determined to be eligible for the Ohio home care program and at least one of the following applies:

(1) If the individual is under twenty-one years of age, the individual received inpatient hospital services for at least fourteen consecutive days, or had at least three inpatient hospital stays during the twelve months, immediately preceding the date the individual applies for the Ohio home care program.

(2) If the individual is at least twenty-one but less than sixty years of age, the individual received inpatient hospital services for at least fourteen consecutive days immediately preceding the date the individual applies for the Ohio home care program.

(3) The individual received private duty nursing services under the medicaid program for at least twelve consecutive months immediately preceding the date the individual applies for the Ohio home care program.

(4) The individual does not reside in a nursing facility or hospital long-term care unit at the time the individual applies for the Ohio home care program but is at risk of imminent admission to a nursing facility or hospital long-term care unit due to a documented loss of a primary caregiver.

(5) The individual resides in a nursing facility at the time the individual applies for the Ohio home care program.

(6) At the time the individual applies for the Ohio home care program, the individual participates in the money follows the person demonstration project authorized by section 6071 of the "Deficit Reduction Act of 2005," Pub. L. No. 109-171, as amended, and either resides in a residential treatment facility or inpatient hospital setting.

(C) An individual determined to be eligible for the home first component of the Ohio home care program shall be enrolled in the Ohio home care program in accordance with rules adopted under section 5111.85 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.863 - Ohio transitions II aging carve-out program.

(A) As used in this section:

"Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"Unified long-term services and support medicaid waiver component" means the medicaid waiver component authorized by section 5111.864 of the Revised Code.

(B) Subject to division (C) of this section, there is hereby created the Ohio transitions II aging carve-out program. The program shall provide home and community-based services. The department of job and family services shall administer the program.

(C) If the unified long-term services and support medicaid waiver component is created, the departments of aging and job and family services shall work together to determine whether the Ohio transitions II aging carve-out program should continue to operate as a separate medicaid waiver component or be terminated. If the departments determine that the Ohio transitions II aging carve-out program should be terminated, the program shall cease to exist on a date the departments shall specify.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.864 - Unified long-term services and support medicaid waiver component.

(A) As used in this section:

"Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(B) The director of job and family services shall submit a request to the United States secretary of health and human services pursuant to section 1915n of the "Social Security Act," 95 Stat. 809 (1981), 42 U.S.C. 1396n, as amended, to obtain approval to create a unified long-term services and support medicaid waiver component to provide home and community-based services to eligible individuals of any age who require the level of care provided by nursing facilities. The director of job and family services shall work with the director of aging in seeking approval of the unified long-term services and support medicaid waiver component and, if the approval is obtained, in creating and implementing the component.

If the request to create the unified long-term services and support medicaid waiver component is approved, the director of job and family services, working with the director of aging, shall adopt rules under section 5111.85 of the Revised Code to implement the component. The rules may authorize the director of aging to adopt rules in accordance with Chapter 119. of the Revised Code governing aspects of the unified long-term services and support medicaid waiver component.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.865 - Home first component for unified long-term services and support medicaid waiver program.

(A) As used in this section, "unified long-term services and support medicaid waiver program" or "program" means the medicaid waiver component authorized by section 5111.864 of the Revised Code.

(B) If the United States secretary of health and human services approves the request submitted under section 5111.864 of the Revised Code to create the unified long-term services and support medicaid waiver program, the department of job and family services shall establish a home first component for the program. The home first component shall be similar to the home first component of the medicaid-funded component of the PASSPORT program established under section 173.401 of the Revised Code, the home first component of the Ohio home care program established under section 5111.862 of the Revised Code, and the home first component of the medicaid-funded component of the assisted living program established under section 5111.894 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.87 - Medicaid waivers.

(A) As used in this section and section 5111.871 of the Revised Code:

(1) "Intermediate care facility for the mentally retarded" has the same meaning as in section 5111.20 of the Revised Code.

(2) "Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

(B) The director of job and family services may apply to the United States secretary of health and human services for both of the following:

(1) One or more medicaid waiver components under which home and community-based services are provided to individuals with mental retardation or other developmental disability as an alternative to placement in an intermediate care facility for the mentally retarded;

(2) One or more medicaid waiver components under which home and community-based services are provided in the form of any of the following:

(a) Early intervention and supportive services for children under three years of age who have developmental delays or disabilities the director determines are significant;

(b) Therapeutic services for children who have autism;

(c) Specialized habilitative services for individuals who are eighteen years of age or older and have autism.

(C) No medicaid waiver component authorized by division (B)(2)(b) or (c) of this section shall provide services that are available under another medicaid waiver component. No medicaid waiver component authorized by division (B)(2)(b) of this section shall provide services to an individual that the individual is eligible to receive through an individualized education program as defined in section 3323.01 of the Revised Code.

(D) The director of developmental disabilities or director of health may request that the director of job and family services apply for one or more medicaid waivers under this section.

(E) Before applying for a waiver under this section, the director of job and family services shall seek, accept, and consider public comments.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-29-2004; 09-29-2005



Section 5111.871 - Alternative to intermediate care facility for developmentally disabled.

The department of job and family services shall enter into a contract with the department of developmental disabilities under section 5111.91 of the Revised Code with regard to one or more of the medicaid waiver components established by the department of job and family services under section 5111.87 of the Revised Code. Subject, if needed, to the approval of the United States secretary of health and human services, the contract shall include the medicaid waiver component known as the transitions developmental disabilities waiver. The contract shall provide for the department of developmental disabilities to administer the components in accordance with the terms of the waivers. The contract shall include a schedule for the department of developmental disabilities to begin administering the transitions developmental disabilities waiver. The directors of job and family services and developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code governing the components.

If the department of developmental disabilities or the department of job and family services denies an individual's application for home and community-based services provided under any of these medicaid components, the department that denied the services shall give timely notice to the individual that the individual may request a hearing under section 5101.35 of the Revised Code.

The departments of developmental disabilities and job and family services may approve, reduce, deny, or terminate a service included in the individualized service plan developed for a medicaid recipient eligible for home and community-based services provided under any of these medicaid components. The departments shall consider the recommendations a county board of developmental disabilities makes under division (A)(1)(c) of section 5126.055 of the Revised Code. If either department approves, reduces, denies, or terminates a service, that department shall give timely notice to the medicaid recipient that the recipient may request a hearing under section 5101.35 of the Revised Code.

If supported living, as defined in section 5126.01 of the Revised Code, is to be provided as a service under any of these components, any person or government entity with a current, valid medicaid provider agreement and a current, valid certificate under section 5123.161 of the Revised Code may provide the service.

If a service is to be provided under any of these components by a residential facility, as defined in section 5123.19 of the Revised Code, any person or government entity with a current, valid medicaid provider agreement and a current, valid license under section 5123.19 of the Revised Code may provide the service.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 07-01-2005; 2007 HB119 06-30-2007



Section 5111.872 - Allocating enrollment numbers to county board of developmental disabilities.

(A) Subject to division (B) of this section, when the department of developmental disabilities allocates enrollment numbers to a county board of developmental disabilities for home and community-based services specified in division (B)(1) of section 5111.87 of the Revised Code and provided under any of the medicaid waiver components that the department administers under section 5111.871 of the Revised Code, the department shall consider all of the following:

(1) The number of individuals with mental retardation or other developmental disability who are on a waiting list the county board establishes under section 5126.042 of the Revised Code for those services and are given priority on the waiting list ;

(2) The implementation component required by division (A)(3) of section 5126.054 of the Revised Code of the county board's plan approved under section 5123.046 of the Revised Code;

(3) Anything else the department considers necessary to enable county boards to provide those services to individuals in accordance with the priority requirements for waiting lists established under section 5126.042 of the Revised Code for those services.

(B) Division (A) of this section applies to home and community-based services provided under the medicaid waiver component known as the transitions developmental disabilities waiver only to the extent, if any, provided by the contract required by section 5111.871 of the Revised Code regarding the waiver.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 2007 HB119 07-01-2007



Section 5111.873 - Reimbursement for home and community-based services provided under component of the medicaid program.

(A) Subject to division (D) of this section, the director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the amount of reimbursement or the methods by which amounts of reimbursement are to be determined for home and community-based services specified in division (B)(1) of section 5111.87 of the Revised Code and provided under the components of the medicaid program that the department of developmental disabilities administers under section 5111.871 of the Revised Code. With respect to these rules , all of the following apply:

(1) The rules shall establish procedures for the department of developmental disabilities to follow in arranging for the initial and ongoing collection of cost information from a comprehensive, statistically valid sample of persons and government entities providing the services at the time the information is obtained .

(2) The rules shall establish procedures for the collection of consumer-specific information through an assessment instrument the department of developmental disabilities shall provide to the department of job and family services .

(3) With the information collected pursuant to divisions (A)(1) and (2) of this section, an analysis of that information, and other information the director determines relevant, the rules shall establish reimbursement standards that do all of the following:

(a) Assure that reimbursement is consistent with efficiency, economy, and quality of care;

(b) Consider the intensity of consumer resource need;

(c) Recognize variations in different geographic areas regarding the resources necessary to assure the health and welfare of consumers;

(d) Recognize variations in environmental supports available to consumers.

(B) As part of the process of adopting rules under this section, the director shall consult with the director of developmental disabilities, representatives of county boards of developmental disabilities, persons who provide the home and community-based services, and other persons and government entities the director identifies.

(C) The directors of job and family services and developmental disabilities shall review the rules adopted under this section at times they determine are necessary to ensure that the amount of reimbursement or the methods by which the amounts of reimbursement are to be determined continue to meet the reimbursement standards established under division (A)(3) of this section .

(D) This section applies to home and community-based services provided under the medicaid waiver component known as the transitions developmental disabilities waiver only to the extent, if any, provided by the contract required by section 5111.871 of the Revised Code regarding the waiver.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003



Section 5111.874 - Conversion of beds to home and community-based services.

(A) As used in sections 5111.874 to 5111.8710 of the Revised Code:

"Home and community-based services" has the same meaning as in section 5123.01 of the Revised Code.

"ICF/MR services" means intermediate care facility for the mentally retarded services covered by the medicaid program that an intermediate care facility for the mentally retarded provides to a resident of the facility who is a medicaid recipient eligible for medicaid-covered intermediate care facility for the mentally retarded services.

"Intermediate care facility for the mentally retarded" means an intermediate care facility for the mentally retarded that is certified as in compliance with applicable standards for the medicaid program by the director of health in accordance with Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1396, as amended, and licensed as a residential facility under section 5123.19 of the Revised Code.

"Residential facility" has the same meaning as in section 5123.19 of the Revised Code.

(B) For the purpose of increasing the number of slots available for home and community-based services and subject to sections 5111.877 and 5111.878 of the Revised Code, the operator of an intermediate care facility for the mentally retarded may convert some or all of the beds in the facility from providing ICF/MR services to providing home and community-based services if all of the following requirements are met:

(1) The operator provides the directors of health and developmental disabilities at least ninety days' notice of the operator's intent to make the conversion.

(2) The operator complies with the requirements of sections 5111.65 to 5111.689 of the Revised Code regarding a voluntary termination as defined in section 5111.65 of the Revised Code if those requirements are applicable.

(3) If the operator intends to convert all of the facility's beds, the operator notifies each of the facility's residents that the facility is to cease providing ICF/MR services and inform each resident that the resident may do either of the following:

(a) Continue to receive ICF/MR services by transferring to another facility that is an intermediate care facility for the mentally retarded willing and able to accept the resident if the resident continues to qualify for ICF/MR services;

(b) Begin to receive home and community-based services instead of ICF/MR services from any provider of home and community-based services that is willing and able to provide the services to the resident if the resident is eligible for the services and a slot for the services is available to the resident.

(4) If the operator intends to convert some but not all of the facility's beds, the operator notifies each of the facility's residents that the facility is to convert some of its beds from providing ICF/MR services to providing home and community-based services and inform each resident that the resident may do either of the following:

(a) Continue to receive ICF/MR services from any provider of ICF/MR services that is willing and able to provide the services to the resident if the resident continues to qualify for ICF/MR services;

(b) Begin to receive home and community-based services instead of ICF/MR services from any provider of home and community-based services that is willing and able to provide the services to the resident if the resident is eligible for the services and a slot for the services is available to the resident.

(5) The operator meets the requirements for providing home and community-based services, including the following:

(a) Such requirements applicable to a residential facility if the operator maintains the facility's license as a residential facility;

(b) Such requirements applicable to a facility that is not licensed as a residential facility if the operator surrenders the facility's license as a residential facility under section 5123.19 of the Revised Code.

(6) The director of developmental disabilities approves the conversion.

(C) A decision by the director of developmental disabilities to approve or refuse to approve a proposed conversion of beds is final. In making a decision, the director shall consider all of the following:

(1) The fiscal impact on the facility if some but not all of the beds are converted;

(2) The fiscal impact on the medical assistance program;

(3) The availability of home and community-based services.

(D) The notice provided to the directors under division (B)(1) of this section shall specify whether some or all of the facility's beds are to be converted. If some but not all of the beds are to be converted, the notice shall specify how many of the facility's beds are to be converted and how many of the beds are to continue to provide ICF/MR services. The notice to the director of developmental disabilities shall specify whether the operator wishes to surrender the facility's license as a residential facility under section 5123.19 of the Revised Code.

(E)

(1) If the director of developmental disabilities approves a conversion under division (C) of this section, the director of health shall do the following:

(a) Terminate the certification of the intermediate care facility for the mentally retarded if the notice specifies that all of the facility's beds are to be converted;

(b) Reduce the facility's certified capacity by the number of beds being converted if the notice specifies that some but not all of the beds are to be converted.

(2) The director of health shall notify the director of job and family services of the termination or reduction. On receipt of the director of health's notice, the director of job and family services shall do the following:

(a) Terminate the operator's medicaid provider agreement that authorizes the operator to provide ICF/MR services at the facility if the facility's certification was terminated;

(b) Amend the operator's medicaid provider agreement to reflect the facility's reduced certified capacity if the facility's certified capacity is reduced.

(3) In the case of action taken under division (E)(2)(a) of this section, the operator is not entitled to notice or a hearing under Chapter 119. of the Revised Code before the director of job and family services terminates the medicaid provider agreement.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 06-24-2008



Section 5111.875 - Conversion of beds in acquired intermediate care facility.

(A) For the purpose of increasing the number of slots available for home and community-based services and subject to sections 5111.877 and 5111.878 of the Revised Code, a person who acquires, through a request for proposals issued by the director of developmental disabilities, a residential facility that is an intermediate care facility for the mentally retarded and for which the license as a residential facility was previously surrendered or revoked may convert some or all of the facility's beds from providing ICF/MR services to providing home and community-based services if all of the following requirements are met:

(1) The person provides the directors of health, job and family services, and developmental disabilities at least ninety days' notice of the person's intent to make the conversion.

(2) The person complies with the requirements of sections 5111.65 to 5111.689 of the Revised Code regarding a voluntary termination as defined in section 5111.65 of the Revised Code if those requirements are applicable.

(3) If the person intends to convert all of the facility's beds, the person notifies each of the facility's residents that the facility is to cease providing ICF/MR services and informs each resident that the resident may do either of the following:

(a) Continue to receive ICF/MR services by transferring to another facility that is an intermediate care facility for the mentally retarded willing and able to accept the resident if the resident continues to qualify for ICF/MR services;

(b) Begin to receive home and community-based services instead of ICF/MR services from any provider of home and community-based services that is willing and able to provide the services to the resident if the resident is eligible for the services and a slot for the services is available to the resident.

(4) If the person intends to convert some but not all of the facility's beds, the person notifies each of the facility's residents that the facility is to convert some of its beds from providing ICF/MR services to providing home and community-based services and inform each resident that the resident may do either of the following:

(a) Continue to receive ICF/MR services from any provider of ICF/MR services that is willing and able to provide the services to the resident if the resident continues to qualify for ICF/MR services;

(b) Begin to receive home and community-based services instead of ICF/MR services from any provider of home and community-based services that is willing and able to provide the services to the resident if the resident is eligible for the services and a slot for the services is available to the resident.

(5) The person meets the requirements for providing home and community-based services at a residential facility.

(B) The notice provided to the directors under division (A)(1) of this section shall specify whether some or all of the facility's beds are to be converted. If some but not all of the beds are to be converted, the notice shall specify how many of the facility's beds are to be converted and how many of the beds are to continue to provide ICF/MR services.

(C) On receipt of a notice under division (A)(1) of this section, the director of health shall do the following:

(1) Terminate the certification of the intermediate care facility for the mentally retarded if the notice specifies that all of the facility's beds are to be converted;

(2) Reduce the facility's certified capacity by the number of beds being converted if the notice specifies that some but not all of the beds are to be converted.

(D) The director of health shall notify the director of job and family services of the termination or reduction under division (C) of this section. On receipt of the director of health's notice, the director of job and family services shall do the following:

(1) Terminate the person's medicaid provider agreement that authorizes the person to provide ICF/MR services at the facility if the facility's certification was terminated;

(2) Amend the person's medicaid provider agreement to reflect the facility's reduced certified capacity if the facility's certified capacity is reduced.

The person is not entitled to notice or a hearing under Chapter 119. of the Revised Code before the director of job and family services terminates or amends the medicaid provider agreement.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 06-24-2008



Section 5111.876 - Request for federal approval of conversion of beds.

Subject to section 5111.877 of the Revised Code, the director of developmental disabilities may request that the director of job and family services seek the approval of the United States secretary of health and human services to increase the number of slots available for home and community-based services by a number not exceeding the number of beds that were part of the licensed capacity of a residential facility that had its license revoked or surrendered under section 5123.19 of the Revised Code if the residential facility was an intermediate care facility for the mentally retarded at the time of the license revocation or surrender. The revocation or surrender may have occurred before, or may occur on or after, June 24, 2008. The request may include beds the director removed from such a residential facility's licensed capacity before transferring ownership or operation of the residential facility pursuant to a request for proposals.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 06-24-2008



Section 5111.877 - Maximum number of beds approved.

The director of job and family services may seek approval from the United States secretary of health and human services for not more than a total of five hundred slots for home and community-based services for the purposes of sections 5111.874, 5111.875, and 5111.876 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 HB562 06-24-2008



Section 5111.878 - Maximum number of beds converted.

Not more than a total of five hundred beds may be converted from providing ICF/MR services to providing home and community-based services under sections 5111.874 and 5111.875 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 2008 HB562 06-24-2008



Section 5111.879 - Reconversion of beds to ICF/MR use.

No person or government entity may reconvert a bed to be used for ICF/MR services if the bed was converted to use for home and community-based services under section 5111.874 or 5111.875 of the Revised Code. This prohibition applies regardless of either of the following:

(A) The bed is part of the licensed capacity of a residential facility.

(B) The bed has been sold, leased, or otherwise transferred to another person or government entity.

Effective Date: 2008 HB562 06-24-2008



Section 5111.8710 - Implementing rules for conversion of beds.

The directors of job and family services and developmental disabilities may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement sections 5111.874 to 5111.8710 of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 06-24-2008



Section 5111.88 - Federal medicaid waivers authorizing components covering home care attendant services.

(A) As used in sections 5111.88 to 5111.8811 of the Revised Code:

(1) "Adult" means an individual at least eighteen years of age.

(2) "Authorized representative" means the following:

(a) In the case of a consumer who is a minor, the consumer's parent, custodian, or guardian;

(b) In the case of a consumer who is an adult, an individual selected by the consumer pursuant to section 5111.8810 of the Revised Code to act on the consumer's behalf for purposes regarding home care attendant services.

(3) "Authorizing health care professional" means a health care professional who, pursuant to section 5111.887 of the Revised Code, authorizes a home care attendant to assist a consumer with self-administration of medication, nursing tasks, or both.

(4) "Consumer" means an individual to whom all of the following apply:

(a) The individual is enrolled in a participating medicaid waiver component.

(b) The individual has a medically determinable physical impairment to which both of the following apply:

(i) It is expected to last for a continuous period of not less than twelve months.

(ii) It causes the individual to require assistance with activities of daily living, self-care, and mobility, including either assistance with self-administration of medication or the performance of nursing tasks, or both.

(c) In the case of an individual who is an adult, the individual is mentally alert and is, or has an authorized representative who is, capable of selecting, directing the actions of, and dismissing a home care attendant.

(d) In the case of an individual who is a minor, the individual has an authorized representative who is capable of selecting, directing the actions of, and dismissing a home care attendant.

(5) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(6) "Custodian" has the same meaning as in section 2151.011 of the Revised Code.

(7) "Gastrostomy tube" means a percutaneously inserted catheter that terminates in the stomach.

(8) "Guardian" has the same meaning as in section 2111.01 of the Revised Code.

(9) "Health care professional" means a physician or registered nurse.

(10) "Home care attendant" means an individual holding a valid medicaid provider agreement in accordance with section 5111.881 of the Revised Code that authorizes the individual to provide home care attendant services to consumers.

(11) "Home care attendant services" means all of the following as provided by a home care attendant:

(a) Personal care aide services;

(b) Assistance with the self-administration of medication;

(c) Assistance with nursing tasks.

(12) "Jejunostomy tube" means a percutaneously inserted catheter that terminates in the jejunum.

(13) "Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

(14) "Medication" means a drug as defined in section 4729.01 of the Revised Code.

(15) "Minor" means an individual under eighteen years of age.

(16) "Participating medicaid waiver component" means both of the following:

(a) The Ohio home care program created under section 5111.861 of the Revised Code;

(b) The Ohio transitions II aging carve-out program created under section 5111.863 of the Revised Code.

(17) "Physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(18) "Practice of nursing as a registered nurse," "practice of nursing as a licensed practical nurse," and "registered nurse" have the same meanings as in section 4723.01 of the Revised Code. "Registered nurse" includes an advanced practice registered nurse, as defined in section 4723.01 of the Revised Code.

(19) "Schedule II," "schedule III," "schedule IV," and "schedule V" have the same meanings as in section 3719.01 of the Revised Code.

(B) The director of job and family services may submit requests to the United States secretary of health and human services to amend the federal medicaid waivers authorizing the participating medicaid waiver components to have those components cover home care attendant services in accordance with sections 5111.88 to 5111.8810of the Revised Code and rules adopted under section 5111.8811 of the Revised Code. Notwithstanding sections 5111.881 to 5111.8811 of the Revised Code, those sections shall be implemented regarding a participating medicaid waiver component only if the secretary approves a waiver amendment for the component.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.881 - Home care attendant services providers.

The director of job and family services shall enter into a medicaid provider agreement with an individual to authorize the individual to provide home care attendant services to consumers if the individual does both of the following:

(A) Agrees to comply with the requirements of sections 5111.88 to 5111.8810 and rules adopted under section 5111.8811 of the Revised Code;

(B) Provides the director evidence satisfactory to the director of all of the following:

(1) That the individual either meets the personnel qualifications specified in 42 C.F.R. 484.4 for home health aides or has successfully completed at least one of the following:

(a) A competency evaluation program or training and competency evaluation program approved or conducted by the director of health under section 3721.31 of the Revised Code;

(b) A training program approved by the department of job and family services that includes training in at least all of the following and provides training equivalent to a training and competency evaluation program specified in division (B)(1)(a) of this section or meets the requirements of 42 C.F.R. 484.36(a) :

(i) Basic home safety;

(ii) Universal precautions for the prevention of disease transmission, including hand-washing and proper disposal of bodily waste and medical instruments that are sharp or may produce sharp pieces if broken;

(iii) Personal care aide services;

(iv) The labeling, counting, and storage requirements for schedule II, III, IV, and V medications.

(2) That the individual has obtained a certificate of completion of a course in first aid from a first aid course to which all of the following apply:

(a) It is not provided solely through the internet.

(b) It includes hands-on training provided by a first aid instructor who is qualified to provide such training according to standards set in rules adopted under section 5111.8811 of the Revised Code.

(c) It requires the individual to demonstrate successfully that the individual has learned the first aid taught in the course.

(3) That the individual meets any other requirements for the medicaid provider agreement specified in rules adopted under section 5111.8811 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.882 - Continuing education requirements for home care attendants.

A home care attendant shall complete not less than twelve hours of in-service continuing education regarding home care attendant services each year and provide the director of job and family services evidence satisfactory to the director that the attendant satisfied this requirement. The evidence shall be submitted to the director not later than the annual anniversary of the issuance of the home care attendant's initial medicaid provider agreement.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.883 - Responsibilities of home care attendants.

A home care attendant shall do all of the following:

(A) Maintain a clinical record for each consumer to whom the attendant provides home care attendant services in a manner that protects the consumer's privacy;

(B) Participate in a face-to-face visit every ninety days with all of the following to monitor the health and welfare of each of the consumers to whom the attendant provides home care attendant services:

(1) The consumer;

(2) The consumer's authorized representative, if any;

(3) A registered nurse who agrees to answer any questions that the attendant, consumer, or authorized representative has about consumer care needs, medications, and other issues.

(C) Document the activities of each visit required by division (B) of this section in the consumer's clinical record with the assistance of the registered nurse.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.884 - Nursing assistance by home care attendants.

(A) A home care attendant may assist a consumer with nursing tasks or self-administration of medication only after the attendant does both of the following:

(1) Subject to division (B) of this section, completes consumer-specific training in how to provide the assistance that the authorizing health care professional authorizes the attendant to provide to the consumer;

(2) At the request of the consumer, consumer's authorized representative, or authorizing health care professional, successfully demonstrates that the attendant has learned how to provide the authorized assistance to the consumer.

(B) The training required by division (A)(1) of this section shall be provided by either of the following:

(1) The authorizing health care professional;

(2) The consumer or consumer's authorized representative in cooperation with the authorizing health care professional.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.885 - Nursing assistance by home care attendants - consent and authorization.

A home care attendant shall comply with both of the following when assisting a consumer with nursing tasks or self-administration of medication:

(A) The written consent of the consumer or consumer's authorized representative provided to the director of job and family services under section 5111.886 of the Revised Code;

(B) The authorizing health care professional's written authorization provided to the director under section 5111.887 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.886 - Nursing assistance by home care attendants - writtent statement providing consent.

To consent to a home care attendant assisting a consumer with nursing tasks or self-administration of medication, the consumer or consumer's authorized representative shall provide the director of job and family services a written statement signed by the consumer or authorized representative under which the consumer or authorized representative consents to both of the following:

(A) Having the attendant assist the consumer with nursing tasks or self-administration of medication;

(B) Assuming responsibility for directing the attendant when the attendant assists the consumer with nursing tasks or self-administration of medication.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.887 - Nursing assistance by home care attendants - written statement of authorization.

To authorize a home care attendant to assist a consumer with nursing tasks or self-administration of medication, a health care professional shall provide the director of job and family services a written statement signed by the health care professional that includes all of the following:

(A) The consumer's name and address;

(B) A description of the nursing tasks or self-administration of medication with which the attendant is to assist the consumer, including, in the case of assistance with self-administration of medication, the name and dosage of the medication;

(C) The times or intervals when the attendant is to assist the consumer with the self-administration of each dosage of the medication or nursing tasks;

(D) The dates the attendant is to begin and cease providing the assistance;

(E) A list of severe adverse reactions the attendant must report to the health care professional should the consumer experience one or more of the reactions;

(F) At least one telephone number at which the attendant can reach the health care professional in an emergency;

(G) Instructions the attendant is to follow when assisting the consumer with nursing tasks or self-administration of medication, including instructions for maintaining sterile conditions and for storage of task-related equipment and supplies;

(H) The health care professional's attestation of both of the following:

(1) That the consumer or consumer's authorized representative has demonstrated to the health care professional the ability to direct the attendant;

(2) That the attendant has demonstrated to the health care professional the ability to provide the consumer assistance with nursing tasks or self-administration of medication that the health care professional has specifically authorized the attendant to provide and that the consumer or consumer's authorized representative has indicated to the health care professional that the consumer or authorized representative is satisfied with the attendant's demonstration.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.888 - Nursing assistance by home care attendants - unauthorized actions.

When authorizing a home care attendant to assist a consumer with nursing tasks or self-administration of medication a health care professional may not authorize a home care attendant to do any of the following:

(A) Perform a task that is outside of the health care professional's scope of practice;

(B) Assist the consumer with the self-administration of a medication, including a schedule II, schedule III, schedule IV, or schedule V drug unless both of the following apply:

(1) The medication is administered orally, topically, or via a gastrostomy tube or jejunostomy tube, including through any of the following:

(a) In the case of an oral medication, a metered dose inhaler;

(b) In the case of a topical medication, including a transdermal medication, either of the following:

(i) An eye, ear, or nose drop or spray;

(ii) A vaginal or rectal suppository.

(c) In the case of a gastrostomy tube or jejunostomy tube, only through a pre-programmed pump.

(2) The medication is in its original container and the label attached to the container displays all of the following:

(a) The consumer's full name in print;

(b) The medication's dispensing date, which must not be more than twelve months before the date the attendant assists the consumer with self-administration of the medication;

(c) The exact dosage and means of administration that match the health care professional's authorization to the attendant.

(C) Assist the consumer with the self-administration of a schedule II, schedule III, schedule IV, or schedule V medication unless, in addition to meeting the requirements of division (B) of this section, all of the following apply:

(1) The medication has a warning label on its container.

(2) The attendant counts the medication in the consumer's or authorized representative's presence when the medication is administered to the consumer and records the count on a form used for the count as specified in rules adopted under section 5111.8811 of the Revised Code.

(3) The attendant recounts the medication in the consumer's or authorized representative's presence at least monthly and reconciles the recount on a log located in the consumer's clinical record.

(4) The medication is stored separately from all other medications and is secured and locked at all times when not being administered to the consumer to prevent unauthorized access.

(D) Perform an intramuscular injection;

(E) Perform a subcutaneous injection unless it is for a routine dose of insulin;

(F) Program a pump used to deliver a medication unless the pump is used to deliver a routine dose of insulin;

(G) Insert, remove, or discontinue an intravenous access device;

(H) Engage in intravenous medication administration;

(I) Insert or initiate an infusion therapy;

(J) Perform a central line dressing change.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.889 - Practice of nursing as registered nurse or licensed practical nurse not allowed by home care attendants.

A home care attendant who provides home care attendant services to a consumer in accordance with the authorizing health care professional's authorization does not engage in the practice of nursing as a registered nurse or in the practice of nursing as a licensed practical nurse in violation of section 4723.03 of the Revised Code.

A consumer or the consumer's authorized representative shall report to the director of job and family services if a home care attendant engages in the practice of nursing as a registered nurse or the practice of nursing as a licensed practical nurse beyond the authorizing health care professional's authorization. The director shall forward a copy of each report to the board of nursing.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.8810 - Authorized representative.

A consumer who is an adult may select an individual to act on the consumer's behalf for purposes regarding home care attendant services by submitting a written notice of the consumer's selection of an authorized representative to the director of job and family services. The notice shall specifically identify the individual the consumer selects as authorized representative and may limit what the authorized representative may do on the consumer's behalf regarding home care attendant services. A consumer may not select the consumer's home care attendant to be the consumer's authorized representative.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.8811 - Adoption of rules under section 5111.85.

The director of job and family services shall adopt rules under section 5111.85 of the Revised Code as necessary for the implementation of sections 5111.88 to 5111.8810 of the Revised Code. The rules shall be consistent with federal and state law.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5111.8812 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5111.8813 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5111.8814 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5111.8815 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5111.8816 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5111.8817 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5111.89 - Assisted living program.

(A) As used in sections 5111.89 to 5111.894 of the Revised Code:

"Area agency on aging" has the same meaning as in section 173.14 of the Revised Code.

"Assisted living program" means the program created under this section.

"Assisted living services" means the following home and community-based services: personal care, homemaker, chore, attendant care, companion, medication oversight, and therapeutic social and recreational programming.

"Assisted living waiver" means the federal medicaid waiver granted by the United States secretary of health and human services that authorizes the medicaid-funded component of the assisted living program.

"County or district home" means a county or district home operated under Chapter 5155. of the Revised Code.

"Long-term care consultation program" means the program the department of aging is required to develop under section 173.42 of the Revised Code.

"Long-term care consultation program administrator" or "administrator" means the department of aging or, if the department contracts with an area agency on aging or other entity to administer the long-term care consultation program for a particular area, that agency or entity.

"Medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

"Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

"Residential care facility" has the same meaning as in section 3721.01 of the Revised Code.

"Unified long-term services and support medicaid waiver component" means the medicaid waiver component authorized by section 5111.864 of the Revised Code.

(B) There is hereby created the assisted living program. The program shall provide assisted living services to individuals who meet the program's applicable eligibility requirements. Subject to division (C) of this section, the program shall have a medicaid-funded component and a state-funded component.

(C)

(1) Unless the medicaid-funded component of the assisted living program is terminated under division (C)(2) of this section, all of the following apply:

(a) The department of aging shall administer the medicaid-funded component through a contract entered into with the department of job and family services under section 5111.91 of the Revised Code.

(b) The contract shall include an estimate of the medicaid-funded component's costs.

(c) The medicaid-funded component shall be operated as a separate medicaid waiver component.

(d) The medicaid-funded component may not serve more individuals than is set by the United States secretary of health and human services in the assisted living waiver.

(e) The director of job and family services may adopt rules under section 5111.85 of the Revised Code regarding the medicaid-funded component.

(f) The director of aging may adopt rules under Chapter 119. of the Revised Code regarding the medicaid-funded component that the rules adopted by the director of job and family services under division (C)(1)(e) of this section authorize the director of aging to adopt.

(2) If the unified long-term services and support medicaid waiver component is created, the departments of aging and job and family services shall work together to determine whether the medicaid-funded component of the assisted living program should continue to operate as a separate medicaid waiver component or be terminated. If the departments determine that the medicaid-funded component of the assisted living program should be terminated, the medicaid-funded component shall cease to exist on a date the departments shall specify.

(D) The department of aging shall administer the state-funded component of the assisted living program. The state-funded component shall not be administered as part of the medicaid program.

An individual who is eligible for the state-funded component may participate in the component for not more than ninety days.

The director of aging shall adopt rules in accordance with section 111.15 of the Revised Code to implement the state-funded component.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-2005; 2007 HB119 07-01-2007; 2008 HB420 12-31-2008



Section 5111.891 - Eligibility for assisted living program.

To be eligible for the medicaid-funded component of the assisted living program, an individual must meet all of the following requirements:

(A) Need an intermediate level of care as determined under rule 5101:3-3-06 of the Administrative Code;

(B) While receiving assisted living services under the medicaid-funded component, reside in a residential care facility that is authorized by a valid medicaid provider agreement to participate in the component, including both of the following:

(1) A residential care facility that is owned or operated by a metropolitan housing authority that has a contract with the United States department of housing and urban development to receive an operating subsidy or rental assistance for the residents of the facility;

(2) A county or district home licensed as a residential care facility.

(C) Meet all other eligibility requirements for the medicaid-funded component established in rules adopted pursuant to division (C) of section 5111.89 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-01-2005; 2007 HB119 07-01-2007; 2008 HB420 12-31-2008



Section 5111.892 - Eligibility requirements for state-funded component of assisted living program.

To be eligible for the state-funded component of the assisted living program, an individual must meet all of the following requirements:

(A) The individual must need an intermediate level of care as determined under rule 5101:3-3-06 of the Administrative Code;

(B) The individual must have an application for the medicaid-funded component of the assisted living program (or, if the medicaid-funded component is terminated under division (C)(2) of section 5111.89 of the Revised Code, the unified long-term services and support medicaid waiver component) pending and the department or the department's designee must have determined that the individual meets the nonfinancial eligibility requirements of the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of section 5111.89 of the Revised Code, the unified long-term services and support medicaid waiver component) and not have reason to doubt that the individual meets the financial eligibility requirements of the medicaid-funded component (or, if the medicaid-funded component is terminated under division (C)(2) of section 5111.89 of the Revised Code, the unified long-term services and support medicaid waiver component).

(C) While receiving assisted living services under state-funded component, the individual must reside in a residential care facility that is authorized by a valid provider agreement to participate in the component, including both of the following:

(1) A residential care facility that is owned or operated by a metropolitan housing authority that has a contract with the United States department of housing and urban development to receive an operating subsidy or rental assistance for the residents of the facility;

(2) A county or district home licensed as a residential care facility.

(D) The individual must meet all other eligibility requirements for the state-funded component established in rules adopted under division (D) of section 5111.89 of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Prior History: (Renumbered as §5111.893 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.)



Section 5111.893 - Staff requirements for assisted living program facility.

A residential care facility providing services covered by the assisted living program to an individual enrolled in the program shall have staff on-site twenty-four hours each day who are able to do all of the following:

(A) Meet the scheduled and unpredicted needs of the individuals enrolled in the assisted living program in a manner that promotes the individuals' dignity and independence;

(B) Provide supervision services for those individuals;

(C) Help keep the individuals safe and secure.

Renumbered from § 5111.892 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Former section repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 10-01-2005 )



Section 5111.894 - Home first component of the assisted living program.

(A) Subject to division (C)(2) of section 5111.89 of the Revised Code, the department of aging shall establish a home first component of the assisted living program under which eligible individuals may be enrolled in the medicaid-funded component of the assisted living program in accordance with this section. An individual is eligible for the assisted living program's home first component if both of the following apply:

(1) The individual has been determined to be eligible for the medicaid-funded component of the assisted living program.

(2) At least one of the following applies:

(a) The individual has been admitted to a nursing facility.

(b) A physician has determined and documented in writing that the individual has a medical condition that, unless the individual is enrolled in home and community-based services such as the assisted living program, will require the individual to be admitted to a nursing facility within thirty days of the physician's determination.

(c) The individual has been hospitalized and a physician has determined and documented in writing that, unless the individual is enrolled in home and community-based services such as the assisted living program, the individual is to be transported directly from the hospital to a nursing facility and admitted.

(d) Both of the following apply:

(i) The individual is the subject of a report made under section 5101.61 of the Revised Code regarding abuse, neglect, or exploitation or such a report referred to a county department of job and family services under section 5126.31 of the Revised Code or has made a request to a county department for protective services as defined in section 5101.60 of the Revised Code.

(ii) A county department of job and family services and an area agency on aging have jointly documented in writing that, unless the individual is enrolled in home and community-based services such as the assisted living program, the individual should be admitted to a nursing facility.

(B) Each month, each area agency on aging shall identify individuals residing in the area that the area agency on aging serves who are eligible for the home first component of the assisted living program. When an area agency on aging identifies such an individual and determines that there is a vacancy in a residential care facility participating in the medicaid-funded component of the assisted living program that is acceptable to the individual, the agency shall notify the long-term care consultation program administrator serving the area in which the individual resides. The administrator shall determine whether the assisted living program is appropriate for the individual and whether the individual would rather participate in the assisted living program than continue or begin to reside in a nursing facility. If the administrator determines that the assisted living program is appropriate for the individual and the individual would rather participate in the assisted living program than continue or begin to reside in a nursing facility, the administrator shall so notify the department of aging. On receipt of the notice from the administrator, the department shall approve the individual's enrollment in the medicaid-funded component of the assisted living program regardless of the unified waiting list established under section 173.404 of the Revised Code, unless the enrollment would cause the component to exceed any limit on the number of individuals who may participate in the component as set by the United States secretary of health and human services in the assisted living waiver.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.33,HB 398, §1, eff. 8/31/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2007 HB119 07-01-2007; 2008 HB420 12-31-2008



Section 5111.90 - Contracts with political subdivisions to pay nonfederal share.

(A) As used in sections 5111.90 to 5111.93 of the Revised Code:

(1) "Political subdivision" means a municipal corporation, township, county, school district, or other body corporate and politic responsible for governmental activities only in a geographical area smaller than that of the state.

(2) "State agency" means every organized body, office, or agency, other than the department of job and family services, established by the laws of the state for the exercise of any function of state government.

(B) To the extent permitted by Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C.A. 1396, as amended, and regulations adopted under that title, the department of job and family services may enter into contracts with political subdivisions to use funds of the political subdivision to pay the nonfederal share of expenditures under the medicaid program. The determination and provision of federal financial reimbursement to a subdivision entering into a contract under this section shall be determined by the department, subject to section 5111.92 of the Revised Code, approval by the United States secretary of health and human services, and the availability of federal financial participation.

Effective Date: 06-05-2002



Section 5111.91 - Contracts for administration of components.

The department of job and family services may enter into contracts with one or more other state agencies or political subdivisions to have the state agency or political subdivision administer one or more components of the medicaid program, or one or more aspects of a component, under the department's supervision. A state agency or political subdivision that enters into such a contract shall comply with the terms of the contract and any rules the director of job and family services has adopted governing the component, or aspect of the component, that the state agency or political subdivision is to administer, including any rules establishing review, audit, and corrective action plan requirements. A contract with a state agency shall be in the form of an interagency agreement.

A state agency or political subdivision that enters into a contract with the department under this section shall reimburse the department for the nonfederal share of the cost to the department of performing, or contracting for the performance of, a fiscal audit of the component of the medicaid program, or aspect of the component, that the state agency or political subdivision administers if rules governing the component, or aspect of the component, require that a fiscal audit be conducted.

There is hereby created in the state treasury the medicaid administrative reimbursement fund. The department shall use money in the fund to pay for the nonfederal share of the cost of a fiscal audit for which a state agency or political subdivision is required by this section to reimburse the department. The department shall deposit the reimbursements into the fund.

Effective Date: 06-05-2002



Section 5111.911 - Contract approval required.

Any contract the department of job and family services enters into with the department of mental health or department of alcohol and drug addiction services under section 5111.91 of the Revised Code is subject to the approval of the director of budget and management and shall require or specify all of the following:

(A) In the case of a contract with the department of mental health, that section 5111.912 of the Revised Code be complied with;

(B) In the case of a contract with the department of alcohol and drug addiction services, that section 5111.913 of the Revised Code be complied with;

(C) How providers will be paid for providing the services;

(D) The department of mental health's or department of alcohol and drug addiction services' responsibilities with regard to providers, including program oversight and quality assurance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-26-2003



Section 5111.912 - Department of mental health payment of nonfederal share of medicaid payment.

If the department of job and family services enters into a contract with the department of mental health under section 5111.91 of the Revised Code, the department of job and family services shall pay the nonfederal share of any medicaid payment to a provider for services under the component, or aspect of the component, the department of mental health administers. If necessary, the director of job and family services shall submit a medicaid state plan amendment to the United States secretary of health and human services regarding the department of job and family services' duty under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-26-2003



Section 5111.913 - Department of alcohol and drug addiction services payment of nonfederal share of medicaid payment.

If the department of job and family services enters into a contract with the department of alcohol and drug addiction services under section 5111.91 of the Revised Code, the department of job and family services shall pay the nonfederal share of any medicaid payment to a provider for services under the component, or aspect of the component, the department of alcohol and drug addiction services administers. If necessary, the director of job and family services shall submit a medicaid state plan amendment to the United States secretary of health and human services regarding the department of job and family services' duty under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-26-2003



Section 5111.914 - Agency action to recover overpayment to provider.

(A) As used in this section, "provider" has the same meaning as in section 5111.06 of the Revised Code.

(B) If a state agency that enters into a contract with the department of job and family services under section 5111.91 of the Revised Code identifies that a medicaid overpayment has been made to a provider, the state agency may commence actions to recover the overpayment on behalf of the department.

(C) In recovering an overpayment pursuant to this section, a state agency shall comply with the following procedures:

(1) The state agency shall attempt to recover the overpayment by notifying the provider of the overpayment and requesting voluntary repayment. Not later than five business days after notifying the provider, the state agency shall notify the department in writing of the overpayment. The state agency may negotiate a settlement of the overpayment and notify the department of the settlement. A settlement negotiated by the state agency is not valid and shall not be implemented until the department has given its written approval of the settlement.

(2) If the state agency is unable to obtain voluntary repayment of an overpayment, the agency shall give the provider notice of an opportunity for a hearing in accordance with Chapter 119. of the Revised Code. If the provider timely requests a hearing in accordance with section 119.07 of the Revised Code, the state agency shall conduct the hearing to determine the legal and factual validity of the overpayment. On completion of the hearing, the state agency shall submit its hearing officer's report and recommendation and the complete record of proceedings, including all transcripts, to the director of job and family services for final adjudication. The director may issue a final adjudication order in accordance with Chapter 119. of the Revised Code. The state agency shall pay any attorney's fees imposed under section 119.092 of the Revised Code. The department of job and family services shall pay any attorney's fees imposed under section 2335.39 of the Revised Code.

(D) In any action taken by a state agency under this section that requires the agency to give notice of an opportunity for a hearing in accordance with Chapter 119. of the Revised Code, if the agency gives notice of the opportunity for a hearing but the provider subject to the notice does not request a hearing or timely request a hearing in accordance with section 119.07 of the Revised Code, the agency is not required to hold a hearing. The agency may request that the director of job and family services issue a final adjudication order in accordance with Chapter 119. of the Revised Code.

(E) This section does not preclude the department of job and family services from adjudicating a final fiscal audit under section 5111.06 of the Revised Code, recovering overpayments under section 5111.061 of the Revised Code, or making findings or taking other actions authorized by this chapter.

Effective Date: 10-01-2005



Section 5111.915 - Contract for data collection and warehouse functions assessment.

(A) The department of job and family services shall enter into an agreement with the department of administrative services for the department of administrative services to contract through competitive selection pursuant to section 125.07 of the Revised Code with a vendor to perform an assessment of the data collection and data warehouse functions of the medicaid data warehouse system, including the ability to link the data sets of all agencies serving medicaid recipients.

The assessment of the data system shall include functions related to fraud and abuse detection, program management and budgeting, and performance measurement capabilities of all agencies serving medicaid recipients, including the departments of aging, alcohol and drug addiction services, health, job and family services, mental health, and developmental disabilities.

The department of administrative services shall enter into this contract within thirty days after September 29, 2005. The contract shall require the vendor to complete the assessment within ninety days after September 29, 2005.

A qualified vendor with whom the department of administrative services contracts to assess the data system shall also assist the medicaid agencies in the definition of the requirements for an enhanced data system or a new data system and assist the department of administrative services in the preparation of a request for proposal to enhance or develop a data system.

(B) Based on the assessment performed pursuant to division (A) of this section, the department of administrative services shall seek a qualified vendor through competitive selection pursuant to section 125.07 of the Revised Code to develop or enhance a data collection and data warehouse system for the department of job and family services and all agencies serving medicaid recipients.

Within ninety days after September 29, 2005, the department of job and family services shall seek enhanced federal funding for ninety per cent of the funds required to establish or enhance the data system. The department of administrative services shall not award a contract for establishing or enhancing the data system until the department of job and family services receives approval from the secretary of the United States department of health and human services for the ninety per cent federal match.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-2005



Section 5111.92 - Retaining or collecting percentage of federal financial participation.

(A)

(1) Except as provided in division (B) of this section, if a state agency or political subdivision administers one or more components of the medicaid program that the United States department of health and human services approved, and for which federal financial participation was initially obtained, prior to January 1, 2002, or administers one or more aspects of such a component, the department of job and family services may retain or collect not more than ten per cent of the federal financial participation the state agency or political subdivision obtains through an approved, administrative claim regarding the component or aspect of the component. If the department retains or collects a percentage of such federal financial participation, the percentage the department retains or collects shall be specified in a contract the department enters into with the state agency or political subdivision under section 5111.91 of the Revised Code.

(2) Except as provided in division (B) of this section, if a state agency or political subdivision administers one or more components of the medicaid program that the United States department of health and human services approved on or after January 1, 2002, or administers one or more aspects of such a component, the department of job and family services shall retain or collect not less than three and not more than ten per cent of the federal financial participation the state agency or political subdivision obtains through an approved, administrative claim regarding the component or aspect of the component. The percentage the department retains or collects shall be specified in a contract the department enters into with the state agency or political subdivision under section 5111.91 of the Revised Code.

(B) The department of job and family services may retain or collect a percentage of federal financial participation under divisions (A)(1) and (2) of this section only to the extent permitted by federal statutes and regulations.

(C) All amounts the department retains or collects under this section shall be deposited into the health care services administration fund created under section 5111.94 of the Revised Code.

Effective Date: 06-05-2002



Section 5111.93 - Retaining or collecting percentage of supplemental payment.

The department of job and family services may retain or collect a percentage of the federal financial participation included in a supplemental medicaid payment to one or more medicaid providers owned or operated by a state agency or political subdivision that brings the payment to such provider or providers to the upper payment limit established by 42 C.F.R. 447.272. If the department retains or collects a percentage of that federal financial participation, the department shall adopt a rule under Chapter 119. of the Revised Code specifying the percentage the department is to retain or collect. All amounts the department retains or collects under this section shall be deposited into the health care services administration fund created under section 5111.94 of the Revised Code.

Effective Date: 06-05-2002



Section 5111.94 - Health care services administration fund.

(A) As used in this section, "vendor offset" means a reduction of a medicaid payment to a medicaid provider to correct a previous, incorrect medicaid payment to that provider.

(B) There is hereby created in the state treasury the health care services administration fund. Except as provided in division (C) of this section, all the following shall be deposited into the fund:

(1) Amounts deposited into the fund pursuant to sections 5111.92 and 5111.93 of the Revised Code;

(2) The amount of the state share of all money the department of job and family services, in fiscal year 2003 and each fiscal year thereafter, recovers pursuant to a tort action under the department's right of recovery under section 5101.58 of the Revised Code that exceeds the state share of all money the department, in fiscal year 2002, recovers pursuant to a tort action under that right of recovery;

(3) Subject to division (D) of this section, the amount of the state share of all money the department of job and family services, in fiscal year 2003 and each fiscal year thereafter, recovers through audits of medicaid providers that exceeds the state share of all money the department, in fiscal year 2002, recovers through such audits;

(4) Amounts from assessments on hospitals under section 5112.06 of the Revised Code and intergovernmental transfers by governmental hospitals under section 5112.07 of the Revised Code that are deposited into the fund in accordance with the law;

(5) Amounts that the department of education pays to the department of job and family services, if any, pursuant to an interagency agreement entered into under section 5111.713 of the Revised Code;

(6) The application fees charged to providers under section 5111.063 of the Revised Code;

(7) The fines collected under section 5111.271 of the Revised Code.

(C) No funds shall be deposited into the health care services administration fund in violation of federal statutes or regulations.

(D) In determining under division (B)(3) of this section the amount of money the department, in a fiscal year, recovers through audits of medicaid providers, the amount recovered in the form of vendor offset shall be excluded.

(E) The director of job and family services shall use funds available in the health care services administration fund to pay for costs associated with the administration of the medicaid program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 2008 HB562 06-24-2008



Section 5111.941 - Health care/medicaid support and recoveries fund.

(A) The health care/medicaid support and recoveries fund is hereby created in the state treasury. All of the following shall be credited to the fund:

(1) Except as otherwise provided by statute or as authorized by the controlling board, the nonfederal share of all medicaid-related revenues, collections, and recoveries ;

(2) Federal reimbursement received for payment adjustments made pursuant to section 1923 of the "Social Security Act," 101 Stat. 1330-148 (1987), 42 U.S.C. 1396r-4, as amended, under the medicaid program to state mental health hospitals maintained and operated by the department of mental health under division (A) of section 5119.02 of the Revised Code;

(3) Revenues the department of job and family services receives from another state agency for medicaid services pursuant to an interagency agreement, other than such revenues required to be deposited into the health care services administration fund created under section 5111.94 of the Revised Code;

(4) The first seven hundred fifty thousand dollars the department receives in a fiscal year for performing eligibility verification services necessary for compliance with the independent, certified audit requirement of 42 C.F.R. 455.304.

(B) The department of job and family services shall use money credited to the health care/medicaid support and recoveries fund to pay for medicaid services and contracts.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012 and 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Effective Date: 07-01-2006; 2008 HB562 09-22-2008



Section 5111.942 - Prescription drug rebates fund.

(A) The prescription drug rebates fund is hereby created in the state treasury. Both of the following shall be credited to the fund:

(1) The non-federal share of all rebates paid by drug manufacturers to the department of job and family services in accordance with a rebate agreement required by 42 U.S.C.A. 1396r-8 ;

(2) The non-federal share of all supplemental rebates paid by drug manufacturers to the department of job and family services in accordance with the supplemental drug rebate program established under section 5111.081 of the Revised Code.

(B) The department of job and family services shall use money credited to the prescription drug rebates fund to pay for medicaid services and contracts.

Effective Date: 07-01-2006



Section 5111.943 - Health care-federal fund.

(A) The health care - federal fund is hereby created in the state treasury. All of the following shall be credited to the fund:

(1) Funds that division (B) of section 5112.18 of the Revised Code requires be credited to the fund;

(2) The federal share of all rebates paid by drug manufacturers to the department of job and family services in accordance with a rebate agreement required by 42 U.S.C. 1396r-8 ;

(3) The federal share of all supplemental rebates paid by drug manufacturers to the department of job and family services in accordance with the supplemental drug rebate program established under section 5111.081 of the Revised Code;

(4) Except as otherwise provided by statute or as authorized by the controlling board, the federal share of all other medicaid-related revenues, collections, and recoveries.

(B) All money credited to the health care - federal fund pursuant to division (B) of section 5112.18 of the Revised Code shall be used solely for distributing funds to hospitals under section 5112.08 of the Revised Code. The department of job and family services shall use all other money credited to the fund to pay for other medicaid services and contracts.

Effective Date: 07-01-2006



Section 5111.944 - Integrated care delivery systems fund.

(A) As used in this section:

"Dual eligible individual" has the same meaning as in section 1915(h)(2)(B) of the "Social Security Act," 124 Stat. 315 (2010), 42 U.S.C. 1396n(h)(2)(B).

"Dual eligible integrated care demonstration project" means the demonstration project authorized by section 5111.981 of the Revised Code.

"Medicare program" means the program created under Title XVIII of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C. 1395, as amended.

(B) There is created in the state treasury the integrated care delivery systems fund. If the terms of the federal approval for the dual eligible integrated care demonstration project provide for the state to receive a portion of the amounts that the demonstration project saves the medicare program, such amounts shall be deposited into the fund. The department of job and family services shall use the money in the fund to further develop integrated delivery systems and improved care coordination for dual eligible individuals.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.945 - Health care special activities fund.

There is created in the state treasury the health care special activities fund. The department of job and family services shall deposit all funds it receives pursuant to the administration of the medicaid program into the fund, other than any such funds that are required by law to be deposited into another fund. The department shall use the money in the fund to pay for expenses related to the services provided under, and the administration of, the medicaid program.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5111.946 - Health care compliance fund.

(A) As used in this section, "medicaid managed care organization" means a managed care organization under contract with the department of job and family services pursuant to section 5111.17 of the Revised Code.

(B) There is hereby created in the state treasury the health care compliance fund. All of the following shall be credited to the fund:

(1) All fines imposed on and collected from medicaid managed care organizations for failure to meet performance standards or other requirements specified in provider agreements or rules adopted by the department;

(2) Money the department receives in a fiscal year for performing eligibility verification services necessary for compliance with the independent, certified audit requirement of 42 C.F.R. 455.304, other than the amounts of such money that are to be credited to the health care/medicaid support and recoveries fund under section 5111.941 of the Revised Code;

(3) All investment earnings of the fund.

(C) Money credited to the health care compliance fund shall be used solely for the following purposes:

(1) To reimburse medicaid managed care organizations that have paid fines for failure to meet performance standards or other requirements and have come into compliance by meeting requirements as specified by the department;

(2) To provide financial incentive awards established pursuant to section 5111.171 of the Revised Code and specified in contracts between medicaid managed care organizations and the department.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5111.95 - Amended and Renumbered RC 5111.033.

Effective Date: 2007 HB119 09-29-2007



Section 5111.96 - Transition of medicaid recipients to community settings.

(A) As used in this section, "MFP demonstration project" means a money follows the person demonstration project that the United States secretary of health and human services is authorized to award under section 6071 of the Deficit Reduction Act of 2005 ( Pub. L. No. 109-171, as amended).

(B) To the extent funds are available under an MFP demonstration project awarded to the department of job and family services, the director of job and family services may operate the helping Ohioans move, expanding (HOME) choice demonstration component of the medicaid program to transition medicaid recipients who qualify for the demonstration component to community settings. The director may adopt rules in accordance with Chapter 119. of the Revised Code for the administration and operation of the demonstration component.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5111.97 - Ohio access success project.

(A) As used in this section :

(1) "Home and community-based services medicaid waiver component" has the same meaning as in section 5111.85 of the Revised Code.

(2) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(B) To the extent funds are available, the director of job and family services may establish the Ohio access success project to help medicaid recipients make the transition from residing in a nursing facility to residing in a community setting. The project may be established as a separate nonmedicaid program or integrated into a new or existing home and community-based services medicaid waiver component. The director shall permit any recipient of medicaid-funded nursing facility services to apply for participation in the project, but may limit the number of project participants.

The director shall ensure that an assessment of an applicant is conducted as soon as practicable to determine whether the applicant is eligible for participation in the project. To the maximum extent possible, the assessment and eligibility determination shall be completed not later than the date that occurs six months after the applicant became a recipient of medicaid-funded nursing facility services.

(C) To be eligible for benefits under the project, a medicaid recipient must satisfy all of the following requirements:

(1) The medicaid recipient must be a recipient of medicaid-funded nursing facility services, at the time of applying for the project benefits.

(2) If the project is established as a nonmedicaid program, the medicaid recipient must be able to remain in the community as a result of receiving project benefits and the projected cost of the benefits to the project does not exceed eighty per cent of the average monthly medicaid cost of a medicaid recipient in a nursing facility.

(3) If the project is integrated into a home and community-based services medicaid waiver component, the medicaid recipient must meet the waiver component's enrollment criteria.

(D) If the director establishes the Ohio access success project, the benefits provided under the project may include payment of all of the following:

(1) The first month's rent in a community setting;

(2) Rental deposits;

(3) Utility deposits;

(4) Moving expenses;

(5) Other expenses not covered by the medicaid program that facilitate a medicaid recipient's move from a nursing facility to a community setting.

(E) If the project is established as a nonmedicaid program, no participant may receive more than two thousand dollars' worth of benefits under the project.

(F) If the department of job and family services enters into a contract with an entity to provide fiscal management services regarding the project, the contract may provide for a portion of a participant's benefits under the project to be paid to the contracting entity. The contract shall specify the portion to be paid to the contracting entity.

(G) The director may submit a request to the United States secretary of health and human services pursuant to section 1915 of the "Social Security Act," 95 Stat. 809 ( 1981), 42 U.S.C. 1396n, as amended, to create a home and community-based services medicaid waiver component to serve individuals who meet the criteria for participation in the Ohio access success project.

(H) The director may adopt rules in accordance with Chapter 119. of the Revised Code for the administration and operation of the project. If the project is integrated into a home and community-based services medicaid waiver component, the rules shall be adopted under section 5111.85 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-2005



Section 5111.971 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Effective Date: 09-29-2005 )



Section 5111.98 - Powers of director regarding Medicare Prescription Act of 2003.

(A) The director of job and family services may do all of the following as necessary for the department of job and family services to fulfill the duties it has, as the single state agency for the medicaid program, under the "Medicare Prescription Drug, Improvement, and Modernization Act of 2003" Pub. L. No. 108-173 , 117 Stat. 2066:

(1) Adopt rules;

(2) Assign duties to county departments of job and family services;

(3) Make payments to the United States department of health and human services from appropriations made to the department of job and family services for this purpose.

(B) Rules adopted under division (A)(1) of this section shall be adopted as follows:

(1) If the rules concern the department's duties regarding service providers, in accordance with Chapter 119. of the Revised Code;

(2) If the rules concern the department's duties concerning individuals' eligibility for services, in accordance with section 111.15 of the Revised Code;

(3) If the rules concern the department's duties concerning financial and operational matters between the department and county departments of job and family services, in accordance with section 111.15 of the Revised Code as if the rules were internal management rules.

Effective Date: 06-30-2005



Section 5111.981 - Demonstration project to evaluate integration of care dual eligible individuals receive.

(A) As used in this section and section 5111.982 of the Revised Code:

"Dual eligible individual" has the same meaning as in the "Social Security Act," section 1915(h)(2)(B), 42 U.S.C. 1396n(h)(2)(B).

"Medicare " means the program created in the "Social Security Act," Title XVIII, 42 U.S.C. 1395et seq., as amended.

(B) Subject to division (C) of this section, the medical assistance director may implement a demonstration project called the integrated care delivery system to test and evaluate the integration of the care that dual eligible individuals receive under medicare and medicaid . No provision of Title LI of the Revised Code applies to the integrated care delivery system if that provision implements or incorporates a provision of federal law governing medicaid and that provision of federal law does not apply to the system.

(C) Before implementing the integrated care delivery system under division (B) of this section, the director shall obtain the approval of the United States secretary of health and human services in the form of a federal medicaid waiver, medicaid state plan amendment, or demonstration grant. The director is required to seek the federal approval only if the director seeks to implement the integrated care delivery system. The director shall implement the integrated care delivery system in accordance with the terms of the federal approval, including the terms regarding the duration of the system.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5111.982 - .

(A) As used in this section:

"Covered skilled nursing facility services" has the same meaning as in the "Social Security Act," section 1888(e)(2)(A), 42 U.S.C. 1395yy(e)(2)(A).

"Current medicare fee-for-service rate" means the fee-for-service rate in effect for a covered skilled nursing facility service under medicare at the time the service is provided.

"Skilled nursing facility" has the same meaning as in the "Social Security Act," section 1819(a), 42 U.S.C. 1395i-3(a).

(B) Except as provided in division (C) of this section, a managed care organization shall pay a skilled nursing facility at least the current medicare fee-for-service rate, without deduction for any coinsurance, for covered skilled nursing facility services that the skilled nursing facility provides to a dual eligible individual if the managed care organization is responsible for the payment under the terms of a contract that the managed care organization, medical assistance director, and United States secretary of health and human services jointly enter into under the integrated care delivery system authorized by section 5111.981 of the Revised Code.

(C) A managed care organization is required to pay the rate specified in division (B) of this section for covered skilled nursing facility services only if all of the following apply:

(1) The United States secretary agrees to the payment rate as part of the contract that the managed care organization, medical assistance director, and United States secretary jointly enter into under the integrated care delivery system;

(2) The managed care organization receives a federal capitation payment that is an actuarially sufficient amount for the costs that the managed care organization incurs in paying the rate;

(3) No state funds are used for any part of the costs that the managed care organization incurs in paying the rate;

(4) The integrated care delivery system provides for dual eligible individuals to receive the covered skilled nursing facility services as part of the system.

Added by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.



Section 5111.99 - Penalty.

(A) Whoever violates division (B) of section 5111.26 or division (E) of section 5111.31 of the Revised Code shall be fined not less than five hundred dollars nor more than one thousand dollars for the first offense and not less than one thousand dollars nor more than five thousand dollars for each subsequent offense. Fines paid under this section shall be deposited in the state treasury to the credit of the general revenue fund.

(B) Whoever violates division (D) of section 5111.61 of the Revised Code is guilty of registering a false complaint, a misdemeanor of the first degree.

Effective Date: 12-13-1990; 09-29-2005






Chapter 5112 - HOSPITAL CARE ASSURANCE PROGRAM

Section 5112.01 - [Repealed Effective 10/16/2013] Hospital care assurance program definitions.

As used in sections 5112.03 to 5112.21 of the Revised Code:

(A)

(1) "Hospital" means a nonfederal hospital to which either of the following applies:

(a) The hospital is registered under section 3701.07 of the Revised Code as a general medical and surgical hospital or a pediatric general hospital, and provides inpatient hospital services, as defined in 42 C.F.R. 440.10 ;

(b) The hospital is recognized under the medicare program established by Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, as a cancer hospital and is exempt from the medicare prospective payment system.

"Hospital" does not include a hospital operated by a health insuring corporation that has been issued a certificate of authority under section 1751.05 of the Revised Code or a hospital that does not charge patients for services.

(2) "Disproportionate share hospital" means a hospital that meets the definition of a disproportionate share hospital in rules adopted under section 5112.03 of the Revised Code.

(B) "Bad debt," "charity care," "courtesy care," and "contractual allowances" have the same meanings given these terms in regulations adopted under Title XVIII of the "Social Security Act."

(C) "Cost reporting period" means the twelve-month period used by a hospital in reporting costs for purposes of Title XVIII of the "Social Security Act."

(D) "Governmental hospital" means a county hospital with more than five hundred registered beds or a state-owned and -operated hospital with more than five hundred registered beds.

(E) "Indigent care pool" means the sum of the following:

(1) The total of assessments to be paid in a program year by all hospitals under section 5112.06 of the Revised Code, less the assessments deposited into the legislative budget services fund under section 5112.19 of the Revised Code and into the health care services administration fund created under section 5111.94 of the Revised Code;

(2) The total amount of intergovernmental transfers required to be made in the same program year by governmental hospitals under section 5112.07 of the Revised Code, less the amount of transfers deposited into the legislative budget services fund under section 5112.19 of the Revised Code and into the health care services administration fund created under section 5111.94 of the Revised Code;

(3) The total amount of federal matching funds that will be made available in the same program year as a result of funds distributed by the department of job and family services to hospitals under section 5112.08 of the Revised Code.

(F) "Intergovernmental transfer" means any transfer of money by a governmental hospital under section 5112.07 of the Revised Code.

(G) "Medical assistance program" means the program of medical assistance established under section 5111.01 of the Revised Code and Title XIX of the "Social Security Act."

(H) "Program year" means a period beginning the first day of October, or a later date designated in rules adopted under section 5112.03 of the Revised Code, and ending the thirtieth day of September, or an earlier date designated in rules adopted under that section.

(I) "Registered beds" means the total number of hospital beds registered with the department of health, as reported in the most recent "directory of registered hospitals" published by the department of health.

(J) "Total facility costs" means the total costs for all services rendered to all patients, including the direct, indirect, and overhead cost to the hospital of all services, supplies, equipment, and capital related to the care of patients, regardless of whether patients are enrolled in a health insuring corporation, excluding costs associated with providing skilled nursing services in distinct-part nursing facility units, as shown on the hospital's cost report filed under section 5112.04 of the Revised Code. Effective October 1, 1993, if rules adopted under section 5112.03 of the Revised Code so provide, "total facility costs" may exclude costs associated with providing care to recipients of any of the governmental programs listed in division (B) of that section.

(K) "Uncompensated care" means bad debt and charity care.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 06-05-2002



Section 5112.03 - [Repealed Effective 10/16/2013] Adoption of rules.

(A) The director of job and family services shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code for the purpose of administering sections 5112.01 to 5112.21 of the Revised Code, including rules that do all of the following:

(1) Define as a "disproportionate share hospital" any hospital included under subsection (b) of section 1923 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396r - 4(b), as amended, and any other hospital the director determines appropriate;

(2) Prescribe the form for submission of cost reports under section 5112.04 of the Revised Code;

(3) Establish, in accordance with division (A) of section 5112.06 of the Revised Code, the assessment rate or rates to be applied to hospitals under that section;

(4) Establish schedules for hospitals to pay installments on their assessments under section 5112.06 of the Revised Code and for governmental hospitals to pay installments on their intergovernmental transfers under section 5112.07 of the Revised Code;

(5) Establish procedures to notify hospitals of adjustments made under division (B)(2)(b) of section 5112.06 of the Revised Code in the amount of installments on their assessment;

(6) Establish procedures to notify hospitals of adjustments made under division (D) of section 5112.09 of the Revised Code in the total amount of their assessment and to adjust for the remainder of the program year the amount of the installments on the assessments;

(7) Establish, in accordance with section 5112.08 of the Revised Code, the methodology for paying hospitals under that section.

The director shall consult with hospitals when adopting the rules required by divisions (A)(4) and (5) of this section in order to minimize hospitals' cash flow difficulties.

(B) Rules adopted under this section may provide that "total facility costs" excludes costs associated with any of the following:

(1) Recipients of the medical assistance program;

(2) Recipients of financial assistance provided under Chapter 5115. of the Revised Code;

(3) Recipients of the program for medically handicapped children established under section 3701.023 of the Revised Code;

(4) Recipients of the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended:

(5) Recipients of Title V of the "Social Security Act";

(6) Any other category of costs deemed appropriate by the director in accordance with Title XIX of the "Social Security Act" and the rules adopted under that title.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5112.04 - [Repealed Effective 10/16/2013] Submitting financial statement and cost report.

(A) Except as provided in division (C) of this section, each hospital, on or before the first day of July of each year or at a later date approved by the director of job and family services, shall submit to the department of job and family services a financial statement for the preceding calendar year that accurately reflects the income, expenses, assets, liabilities, and net worth of the hospital, and accompanying notes. A hospital that has a fiscal year different from the calendar year shall file its financial statement within one hundred eighty days of the end of its fiscal year or at a later date approved by the director of job and family services. The financial statement shall be prepared by an independent certified public accountant and reflect an official audit report prepared in a manner consistent with generally accepted accounting principles. The financial statement shall, to the extent that the hospital has sufficient financial records, show bad debt and charity care separately from courtesy care and contractual allowances.

(B) Except as provided in division (C) of this section, each hospital, within one hundred eighty days after the end of the hospital's cost reporting period, shall submit to the department a cost report in a format prescribed in rules adopted by the director of job and family services under section 5112.03 of the Revised Code. The department shall grant a hospital an extension of the one hundred eighty day period if the health care financing administration of the United States department of health and human services extends the date by which the hospital must submit its cost report for the hospital's cost reporting period.

(C) The director of job and family services may adopt rules under section 5112.03 of the Revised Code specifying financial information that must be submitted by hospitals for which no financial statement or cost report is available. The rules shall specify deadlines for submitting the information. Each such hospital shall submit the information specified in the rules not later than the deadline specified in the rules.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000



Section 5112.05 - [Repealed Effective 10/16/2013] Assessment is impermissible health care-related tax.

The requirements of sections 5112.06 to 5112.09 of the Revised Code apply only as long as the United States health care financing administration determines that the assessment imposed under section 5112.06 of the Revised Code is a permissible health care-related tax pursuant to section 1903(w) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396b(w), as amended. Whenever the department of job and family services is informed that the assessment is an impermissible health care-related tax, the department shall promptly refund to each hospital the amount of money currently in the hospital care assurance program fund created by section 5112.18 of the Revised Code that has been paid by the hospital under section 5112.06 or 5112.07 of the Revised Code, plus any investment earnings on that amount.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000



Section 5112.06 - [Repealed Effective 10/16/2013] Annual assessment.

(A) For the purpose of distributing funds to hospitals under the medical assistance program pursuant to sections 5112.01 to 5112.21 of the Revised Code and depositing funds into the legislative budget services fund under section 5112.19 of the Revised Code and into the health care services administration fund created under section 5111.94 of the Revised Code, there is hereby imposed an assessment on all hospitals. Each hospital's assessment shall be based on total facility costs. All hospitals shall be assessed according to the rate or rates established each program year by the department of job and family services in rules adopted under section 5112.03 of the Revised Code. The department shall assess all hospitals uniformly and in a manner consistent with federal statutes and regulations. During any program year, the department shall not assess any hospital more than two per cent of the hospital's total facility costs.

The department shall establish an assessment rate or rates each program year that will do both of the following:

(1) Yield funds that, when combined with intergovernmental transfers and federal matching funds, will produce a program of sufficient size to pay a substantial portion of the indigent care provided by hospitals;

(2) Yield funds that, when combined with intergovernmental transfers and federal matching funds, will produce amounts for distribution to disproportionate share hospitals that do not exceed, in the aggregate, the limits prescribed by the United States health care financing administration under subsection (f) of section 1923 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396r - 4(f), as amended.

(B)

(1) Except as provided in division (B)(3) of this section, each hospital shall pay its assessment in periodic installments in accordance with a schedule established by the director of job and family services in rules adopted under section 5112.03 of the Revised Code.

(2) The installments shall be equal in amount, unless either of the following applies:

(a) The department makes adjustments during a program year under division (D) of section 5112.09 of the Revised Code in the total amount of hospitals' assessments;

(b) The director of job and family services determines that adjustments in the amounts of installments are necessary for the administration of sections 5112.01 to 5112.21 of the Revised Code and that unequal installments will not create cash flow difficulties for hospitals.

(3) The director may adopt rules under section 5112.03 of the Revised Code establishing alternate schedules for hospitals to pay assessments under this section in order to reduce hospitals' cash flow difficulties.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 06-05-2002



Section 5112.07 - [Repealed Effective 10/16/2013] Requiring governmental hospitals to make intergovernmental transfers.

(A) The department of job and family services may require governmental hospitals to make intergovernmental transfers each program year for the purpose of distributing funds to hospitals under the medical assistance program pursuant to sections 5112.01 to 5112.21 of the Revised Code and depositing funds into the legislative budget services fund under section 5112.19 of the Revised Code and into the health care services administration fund created under section 5111.94 of the Revised Code. The department shall not require transfers in an amount that, when combined with hospital assessments paid under section 5112.06 of the Revised Code and federal matching funds, produce amounts for distribution to disproportionate share hospitals that, in the aggregate, exceed limits prescribed by the United States health care financing administration under subsection (f) of section 1923 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396r - 4(f), as amended.

(B) Before or during each program year, the department shall notify each governmental hospital of the amount of the intergovernmental transfer it is required to make during the program year. Each governmental hospital shall make intergovernmental transfers as required by the department under this section in periodic installments, executed by electronic fund transfer, in accordance with a schedule established in rules adopted under section 5112.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 06-05-2002



Section 5112.08 - [Repealed Effective 10/16/2013] Methodology to pay hospitals sufficient to expend all money in indigent care pool.

The director of job and family services shall adopt rules under section 5112.03 of the Revised Code establishing a methodology to pay hospitals that is sufficient to expend all money in the indigent care pool. Under the rules:

(A) The department of job and family services may classify similar hospitals into groups and allocate funds for distribution within each group.

(B) The department shall establish a method of allocating funds to hospitals, taking into consideration the relative amount of indigent care provided by each hospital or group of hospitals. The amount to be allocated shall be based on any combination of the following indicators of indigent care that the director considers appropriate:

(1) Total costs, volume, or proportion of services to recipients of the medical assistance program, including recipients enrolled in health insuring corporations;

(2) Total costs, volume, or proportion of services to low-income patients in addition to recipients of the medical assistance program, which may include recipients of Title V of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and recipients of financial assistance provided under Chapter 5115. of the Revised Code;

(3) The amount of uncompensated care provided by the hospital or group of hospitals;

(4) Other factors that the director considers to be appropriate indicators of indigent care.

(C) The department shall distribute funds to each hospital or group of hospitals in a manner that first may provide for an additional distribution to individual hospitals that provide a high proportion of indigent care in relation to the total care provided by the hospital or in relation to other hospitals. The department shall establish a formula to distribute the remainder of the funds. The formula shall be consistent with section 1923 of the "Social Security Act," 42 U.S.C.A. 1396r-4, as amended, shall be based on any combination of the indicators of indigent care listed in division (B) of this section that the director considers appropriate.

(D) The department shall distribute funds to each hospital in installments not later than ten working days after the deadline established in rules for each hospital to pay an installment on its assessment under section 5112.06 of the Revised Code. In the case of a governmental hospital that makes intergovernmental transfers, the department shall pay an installment under this section not later than ten working days after the earlier of that deadline or the deadline established in rules for the governmental hospital to pay an installment on its intergovernmental transfer. If the amount in the hospital care assurance program fund created under section 5112.18 of the Revised Code and the portion of the health care - federal fund created under section 5111.943 of the Revised Code that is credited to that fund pursuant to division (B) of section 5112.18 of the Revised Code are insufficient to make the total distributions for which hospitals are eligible to receive in any period, the department shall reduce the amount of each distribution by the percentage by which the amount and portion are insufficient. The department shall distribute to hospitals any amounts not distributed in the period in which they are due as soon as moneys are available in the funds.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 03-30-2006; 07-01-2006



Section 5112.09 - [Repealed Effective 10/16/2013] Preliminary determination of assessment.

(A) Before or during each program year, the department of job and family services shall mail to each hospital by certified mail, return receipt requested, the preliminary determination of the amount that the hospital is assessed under section 5112.06 of the Revised Code during the program year. The preliminary determination of a hospital's assessment shall be calculated for a cost-reporting period that is specified in rules adopted under section 5112.03 of the Revised Code.

The department shall consult with hospitals each year when determining the date on which it will mail the preliminary determinations in order to minimize hospitals' cash flow difficulties.

If no hospital submits a request for reconsideration under division (B) of this section, the preliminary determination constitutes the final reconciliation of each hospital's assessment under section 5112.06 of the Revised Code. The final reconciliation is subject to adjustments under division (D) of this section.

(B) Not later than fourteen days after the preliminary determinations are mailed, any hospital may submit to the department a written request to reconsider the preliminary determinations. The request shall be accompanied by written materials setting forth the basis for the reconsideration. If one or more hospitals submit a request, the department shall hold a public hearing not later than thirty days after the preliminary determinations are mailed to reconsider the preliminary determinations. The department shall mail to each hospital a written notice of the date, time, and place of the hearing at least ten days prior to the hearing. On the basis of the evidence submitted to the department or presented at the public hearing, the department shall reconsider and may adjust the preliminary determinations. The result of the reconsideration is the final reconciliation of the hospital's assessment under section 5112.06 of the Revised Code. The final reconciliation is subject to adjustments under division (D) of this section.

(C) The department shall mail to each hospital a written notice of its assessment for the program year under the final reconciliation. A hospital may appeal the final reconciliation of its assessment to the court of common pleas of Franklin county. While a judicial appeal is pending, the hospital shall pay, in accordance with the schedules required by division (B) of section 5112.06 of the Revised Code, any amount of its assessment that is not in dispute into the hospital care assurance program fund created in section 5112.18 of the Revised Code.

(D) In the course of any program year, the department may adjust the assessment rate or rates established in rules pursuant to section 5112.06 of the Revised Code or adjust the amounts of intergovernmental transfers required under section 5112.07 of the Revised Code and, as a result of the adjustment, adjust each hospital's assessment and intergovernmental transfer, to reflect refinements made by the United States health care financing administration during that program year to the limits it prescribed under subsection (f) of section 1923 of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1396r - 4(f), as amended. When adjusted, the assessment rate or rates must comply with division (A) of section 5112.06 of the Revised Code. An adjusted intergovernmental transfer must comply with division (A) of section 5112.07 of the Revised Code. The department shall notify hospitals of adjustments made under this division and adjust for the remainder of the program year the installments paid by hospitals under sections 5112.06 and 5112.07 of the Revised Code in accordance with rules adopted under section 5112.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000



Section 5112.10 - [Repealed Effective 10/16/2013] Program year basis of operation.

The department of job and family services shall operate the hospital care assurance program established by sections 5112.01 to 5112.21 of the Revised Code on a program year basis. The department shall complete all program requirements on or before the thirtieth day of September each year.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000



Section 5112.11 - [Repealed Effective 10/16/2013] Prohibiting replacing funds appropriated for medical assistance program.

Except for moneys deposited into the legislative budget services fund under section 5112.19 of the Revised Code and the health care services administration fund created under section 5111.94 of the Revised Code, the department of job and family services shall not use money paid to the department under sections 5112.06 and 5112.07 of the Revised Code or money that the department pays to hospitals under section 5112.08 of the Revised Code to replace any funds appropriated by the general assembly for the medical assistance program.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 06-05-2002



Section 5112.12 to 5112.16 - [Repealed].

Effective Date: 10-01-1992



Section 5112.17 - Providing basic, medically necessary hospital-level services to individuals who are residents.

(A) As used in this section:

(1) "Federal poverty guideline" means the official poverty guideline as revised annually by the United States secretary of health and human services in accordance with section 673 of the "Community Service Block Grant Act," 95 Stat. 511 (1981), 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(2) "Third-party payer" means any private or public entity or program that may be liable by law or contract to make payment to or on behalf of an individual for health care services. "Third-party payer" does not include a hospital.

(B) Each hospital that receives funds distributed under sections 5112.01 to 5112.21 of the Revised Code shall provide, without charge to the individual, basic, medically necessary hospital-level services to individuals who are residents of this state, are not recipients of the medical assistance program, and whose income is at or below the federal poverty guideline. Recipients of disability financial assistance provided under Chapter 5115. of the Revised Code qualify for services under this section. The director of job and family services shall adopt rules under section 5112.03 of the Revised Code specifying the hospital services to be provided under this section.

(C) Nothing in this section shall be construed to prevent a hospital from requiring an individual to apply for eligibility under the medical assistance program before the hospital processes an application under this section. Hospitals may bill any third-party payer for services rendered under this section. Hospitals may bill the medical assistance program, in accordance with Chapter 5111. of the Revised Code and the rules adopted under that chapter, for services rendered under this section if the individual becomes a recipient of the program. Hospitals may bill individuals for services under this section if all of the following apply:

(1) The hospital has an established post-billing procedure for determining the individual's income and canceling the charges if the individual is found to qualify for services under this section.

(2) The initial bill, and at least the first follow-up bill, is accompanied by a written statement that does all of the following:

(a) Explains that individuals with income at or below the federal poverty guideline are eligible for services without charge;

(b) Specifies the federal poverty guideline for individuals and families of various sizes at the time the bill is sent;

(c) Describes the procedure required by division (C)(1) of this section.

(3) The hospital complies with any additional rules the department adopts under section 5112.03 of the Revised Code.

Notwithstanding division (B) of this section, a hospital providing care to an individual under this section is subrogated to the rights of any individual to receive compensation or benefits from any person or governmental entity for the hospital goods and services rendered.

(D) Each hospital shall collect and report to the department, in the form and manner prescribed by the department, information on the number and identity of patients served pursuant to this section.

(E) This section applies beginning May 22, 1992, regardless of whether the department has adopted rules specifying the services to be provided. Nothing in this section alters the scope or limits the obligation of any governmental entity or program, including the program awarding reparations to victims of crime under sections 2743.51 to 2743.72 of the Revised Code and the program for medically handicapped children established under section 3701.023 of the Revised Code, to pay for hospital services in accordance with state or local law.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5112.18 - [Repealed Effective 10/16/2013] Hospital care assurance program fund.

(A) Except as provided in section 5112.19 of the Revised Code, all payments of assessments by hospitals under section 5112.06 of the Revised Code and all intergovernmental transfers under section 5112.07 of the Revised Code shall be deposited in the state treasury to the credit of the hospital care assurance program fund, hereby created. All investment earnings of the hospital care assurance program fund shall be credited to the fund. The department of job and family services shall maintain records that show the amount of money in the hospital care assurance program fund at any time that has been paid by each hospital and the amount of any investment earnings on that amount. All moneys credited to the hospital care assurance program fund shall be used solely to make payments to hospitals under division (D) of this section and section 5112.08 of the Revised Code.

(B) All federal matching funds received as a result of the department distributing funds from the hospital care assurance program fund to hospitals under section 5112.08 of the Revised Code shall be credited to the health care - federal fund created under section 5111.943 of the Revised Code.

(C) All distributions of funds to hospitals under section 5112.08 of the Revised Code are conditional on:

(1) Expiration of the time for appeals under section 5112.09 of the Revised Code without the filing of an appeal, or on court determinations, in the event of appeals, that the hospital is entitled to the funds;

(2) The sum of the following being sufficient to distribute the funds after the final determination of any appeals:

(a) The available money in the hospital care assurance program fund;

(b) The available portion of the money in the health care - federal fund that is credited to that fund pursuant to division (B) of this section.

(3) The hospital's compliance with section 5112.17 of the Revised Code.

(D) If an audit conducted by the department of the amounts of payments made and funds received by hospitals under sections 5112.06, 5112.07, and 5112.08 of the Revised Code identifies amounts that, due to errors by the department, a hospital should not have been required to pay but did pay, should have been required to pay but did not pay, should not have received but did receive, or should have received but did not receive, the department shall:

(1) Make payments to any hospital that the audit reveals paid amounts it should not have been required to pay or did not receive amounts it should have received;

(2) Take action to recover from a hospital any amounts that the audit reveals it should have been required to pay but did not pay or that it should not have received but did receive.

Payments made under division (D)(1) of this section shall be made from the hospital care assurance program fund. Amounts recovered under division (D)(2) of this section shall be deposited to the credit of that fund. Any hospital may appeal the amount the hospital is to be paid under division (D)(1) or the amount that is to be recovered from the hospital under division (D)(2) of this section to the court of common pleas of Franklin county.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000; 07-01-2006



Section 5112.19 - [Repealed Effective 10/16/2013] Legislative budget services fund.

From the first installment of assessments paid under section 5112.06 of the Revised Code and intergovernmental transfers made under section 5112.07 of the Revised Code during each program year beginning in an odd-numbered calendar year, the department of job and family services shall deposit into the state treasury to the credit of the legislative budget services fund, which is hereby created, a total amount equal to the amount by which the biennial appropriation from that fund exceeds the amount of unexpended, unencumbered moneys in that fund. All investment earnings of the legislative budget services fund shall be credited to that fund. Money in the legislative budget services fund shall be used solely to pay the expenses of the legislative budget office of the legislative service commission.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §690.10.



Section 5112.20 - [Repealed].

Effective Date: 07-01-1997



Section 5112.21 - [Repealed Effective 10/16/2013] Confidentiality.

Except as specifically required by sections 5112.01 to 5112.19 of the Revised Code, information filed under those sections shall not include any patient-identifying material. Information that includes patient-identifying material is not a public record under section 149.43 of the Revised Code, and no patient-identifying material shall be released publicly by the department of job and family services or by any person under contract with the department who has access to such information.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 07-01-2000



Section 5112.30 - Definitions for sections to 5112.39.

As used in sections 5112.30 to 5112.39 of the Revised Code:

(A) "Franchise permit fee rate" means the following:

(1)

For fiscal year 2012, seventeen dollars and ninety-nine cents;

(2) For fiscal year 2013 and each fiscal year thereafter, eighteen dollars and thirty-two cents.

(B) "Indirect guarantee percentage" means the percentage specified in section 1903(w)(4)(C)(ii) of the "Social Security Act," 120 Stat. 2994 (2006), 42 U.S.C. 1396b(w)(4)(C)(ii), as amended, that is to be used in determining whether a class of providers is indirectly held harmless for any portion of the costs of a broad-based health-care-related tax. If the indirect guarantee percentage changes during a fiscal year, the indirect guarantee percentage is the following:

(1) For the part of the fiscal year before the change takes effect, the percentage in effect before the change;

(2) For the part of the fiscal year beginning with the date the indirect guarantee percentage changes, the new percentage.

(C) "Intermediate care facility for the mentally retarded" has the same meaning as in section 5111.20 of the Revised Code, except that, until August 1, 2009, it does not include any such facility operated by the department of developmental disabilities.

(D) "Medicaid" has the same meaning as in section 5111.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-30-1995; 06-30-2005



Section 5112.31 - Annual franchise permit fee.

The department of job and family services shall do all of the following:

(A) Subject to section 5112.331 of the Revised Code and divisions (B) and (C) of this section and for the purposes specified in section 5112.371 of the Revised Code, assess for each fiscal year each intermediate care facility for the mentally retarded a franchise permit fee equal to the franchise permit fee rate multiplied by the product of the following:

(1) The number of beds certified under Title XIX of the "Social Security Act" on the first day of May of the calendar year in which the assessment is determined pursuant to division (A) of section 5112.33 of the Revised Code;

(2) The number of days in the fiscal year.

(B) If the total amount of the franchise permit fee assessed under division (A) of this section for a fiscal year exceeds the indirect guarantee percentage of the actual net patient revenue for all intermediate care facilities for the mentally retarded for that fiscal year and seventy-five per cent or more of the total number of intermediate care facilities for the mentally retarded receive enhanced medicaid payments or other state payments equal to seventy-five per cent or more of their total franchise permit fee assessments, do both of the following:

(1) Recalculate the assessments under division (A) of this section using a per bed per day rate equal to the indirect guarantee percentage of actual net patient revenue for all intermediate care facilities for the mentally retarded for that fiscal year;

(2) Refund the difference between the amount of the franchise permit fee assessed for that fiscal year under division (A) of this section and the amount recalculated under division (B)(1) of this section as a credit against the assessments imposed under division (A) of this section for the subsequent fiscal year.

(C) If the United States secretary of health and human services determines that the franchise permit fee established by sections 5112.30 to 5112.39 of the Revised Code would be an impermissible health care-related tax under section 1903(w) of the "Social Security Act," 105 Stat. 1793 (1991), 42 U.S.C. 1396b(w), as amended, take all necessary actions to cease implementation of those sections in accordance with rules adopted under section 5112.39 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2003; 07-01-2005; 06-30-2006; 2008 HB562 07-01-2008



Section 5112.311 - [Repealed].

Effective Date: 2008 HB562 06-24-2008



Section 5112.32 - Reporting number of beds in each facility.

For the purpose of the franchise permit fee imposed under section 5112.31 of the Revised Code, the department of developmental disabilities shall:

(A) Not later than August 1, 1993, report to the department of job and family services the number of beds in each intermediate care facility for the mentally retarded certified on July 1, 1993, under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended;

(B) Not later than June 1, 1994, and the first day of each June thereafter, report to the department of job and family services the number of beds in each such facility certified on the preceding first day of May under that title.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5112.33 - Determination, notice and payment of annual franchise permit fee.

(A) Not later than the fifteenth day of August of each year, the department of job and family services shall determine the annual franchise permit fee for each intermediate care facility for the mentally retarded in accordance with section 5112.31 of the Revised Code.

(B) Not later than the first day of September of each year, the department shall mail to each intermediate care facility for the mentally retarded notice of the amount of the franchise permit fee the facility has been assessed under section 5112.31 of the Revised Code.

(C) Subject to section 5112.331 of the Revised Code, each intermediate care facility for the mentally retarded shall pay its fee under section 5112.31 of the Revised Code to the department in quarterly installment payments not later than forty-five days after the last day of each September, December, March, and June.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-2000



Section 5112.331 - Consequences of converting beds to providing home and community-based services by intermediate care facility for the mentally retarded.

(A) If, during the period beginning on the first day of May of a calendar year and ending on the first day of January of the immediately following calendar year, the operator of an intermediate care facility for the mentally retarded converts, pursuant to section 5111.874 of the Revised Code, one or more of the facility's beds to providing home and community-based services, the department of job and family services shall do the following:

(1) If the facility's medicaid certification is terminated because of the conversion, terminate the facility's franchise permit fee effective on the first day of the quarter immediately following the quarter in which the department receives the notice of the conversion from the director of health;

(2) If the facility's certified capacity under medicaid is reduced because of the conversion, redetermine the facility's franchise permit fee in accordance with division (B) of this section for the second half of the fiscal year for which the fee is assessed.

(B)

(1) To redetermine an intermediate care facility for the mentally retarded's franchise permit fee, the department shall multiply the franchise permit fee rate by the product of the following:

(a) The number of the facility's beds that remain certified under Title XIX of the "Social Security Act" as of the date the conversion takes effect;

(b) The number of days in the second half of the fiscal year for which the redetermination is made.

(2) The intermediate care facility for the mentally retarded shall pay its franchise permit fee as redetermined under division (B)(1) of this section in installment payments not later than forty-five days after the last day of March and June of the fiscal year for which the redetermination is made.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5112.34 - Assessing penalty for overdue installment.

If an intermediate care facility for the mentally retarded fails to pay the full amount of an installment when due, the department of job and family services may assess a five per cent penalty on the amount due for each month or fraction thereof the installment is overdue.

Effective Date: 07-01-2000



Section 5112.341 - Additional sanctions for overdue installment.

(A) In addition to assessing a penalty pursuant to section 5112.34 of the Revised Code, the department of job and family services may do any of the following if an intermediate care facility for the mentally retarded fails to pay the full amount of a franchise permit fee installment when due:

(1) Withhold an amount less than or equal to the installment and penalty assessed under section 5112.34 of the Revised Code from a medicaid payment due the facility until the facility pays the installment and penalty;

(2) Offset an amount less than or equal to the installment and penalty assessed under section 5112.34 of the Revised Code from a medicaid payment due the facility ;

(3) Terminate the facility's medicaid provider agreement.

(B) The department may offset a medicaid payment under division (A) of this section without providing notice to the intermediate care facility for the mentally retarded and without conducting an adjudication under Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 5112.35 - Appeal of fee.

(A) An intermediate care facility for the mentally retarded may appeal the franchise permit fee imposed under section 5112.31 of the Revised Code solely on the grounds that the department of job and family services committed a material error in determining the amount of the fee. A request for an appeal must be received by the department not later than fifteen days after the date the department mails the notice of the fee and must include written materials setting forth the basis for the appeal.

(B) If an intermediate care facility for the mentally retarded submits a request for an appeal within the time required under division (A) of this section, the department shall hold a public hearing in Columbus not later than thirty days after the date the department receives the request for an appeal. The department shall, not later than ten days before the date of the hearing, mail a notice of the date, time, and place of the hearing to the facility. The department may hear all requested appeals in one public hearing.

(C) On the basis of the evidence presented at the hearing or any other evidence submitted by the intermediate care facility for the mentally retarded, the department may adjust a fee. The department's decision is final.

Effective Date: 07-01-2000



Section 5112.37 - Home and community-based services for mentally retarded and developmentally disabled fund.

There is hereby created in the state treasury the home and community-based services for the mentally retarded and developmentally disabled fund. All installment payments and penalties paid by an intermediate care facility for the mentally retarded under sections 5112.33 and 5112.34 of the Revised Code shall be deposited into the fund. As soon as possible after the end of each quarter, the director of job and family services shall certify to the director of budget and management the amount of money that is in the fund as of the last day of that quarter. On receipt of a certification, the director of budget and management shall transfer the amount so certified from the home and community-based services for the mentally retarded and developmentally disabled fund to the department of developmental disabilities operating and services fund created under section 5112.371 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000; 2008 HB562 07-01-2008



Section 5112.371 - Department of developmental disabilities operating and services fund.

There is hereby created in the state treasury the department of developmental disabilities operating and services fund. The fund shall consist of the money transferred to it under section 5112.37 of the Revised Code. The money in the fund shall be used for the expenses of the programs that the department of developmental disabilities administers and the department's administrative expenses.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 7/17/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 07-01-2008



Section 5112.38 - Investigation - enforcement.

The department of job and family services may make any investigation it considers appropriate to obtain information necessary to fulfill its duties under sections 5112.30 to 5112.39 of the Revised Code. At the request of the department, the attorney general shall aid in any such investigations. The attorney general shall institute and prosecute all necessary actions for the enforcement of sections 5112.30 to 5112.39 of the Revised Code, except that at the request of the attorney general, the county prosecutor of the county in which an intermediate care facility for the mentally retarded that has failed to comply with those sections is located shall institute and prosecute any necessary action against the facility.

Effective Date: 07-01-2000



Section 5112.39 - Adoption of rules.

The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code to do both of the following:

(A) Prescribe the actions the department will take to cease implementation of sections 5112.30 to 5112.39 of the Revised Code if the United States secretary of health and human services determines that the franchise permit fee imposed under section 5112.31 of the Revised Code is an impermissible health care-related tax under section 1903(w) of the "Social Security Act," 105 Stat. 1793 ( 1991), 42 U.S.C. 1396b(w), as amended;

(B)

Establish any other requirements or procedures the director considers necessary to implement sections 5112.30 to 5112.39 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2000



Section 5112.40 - [Repealed Effective 10/1/2013] Definitions.

As used in sections 5112.40 to 5112.48 of the Revised Code:

(A) "Applicable assessment percentage" means the percentage specified in rules adopted under section 5112.46 of the Revised Code that is used in calculating a hospital's assessment under section 5112.41 of the Revised Code.

(B) "Assessment program year" means the twelve-month period beginning the first day of October of a calendar year and ending the last day of September of the following calendar year.

(C) "Cost reporting period" means the period of time used by a hospital in reporting costs for purposes of the medicare program.

(D) "Federal fiscal year" means the twelve-month period beginning the first day of October of a calendar year and ending the last day of September of the following calendar year.

(E)

(1) Except as provided in division (E)(2) of this section, "hospital" means a hospital to which any of the following applies:

(a) The hospital is registered under section 3701.07 of the Revised Code as a general medical and surgical hospital or a pediatric general hospital and provides inpatient hospital services, as defined in 42 C.F.R. 440.10.

(b) The hospital is recognized under the medicare program as a cancer hospital and is exempt from the medicare prospective payment system.

(c) The hospital is a psychiatric hospital licensed under section 5119.20 of the Revised Code.

(2) "Hospital" does not include either of the following:

(a) A federal hospital;

(b) A hospital that does not charge any of its patients for its services.

(F) "Hospital care assurance program" means the program established under sections 5112.01 to 5112.21 of the Revised Code.

(G) "Medicaid" has the same meaning as in section 5111.01 of the Revised Code.

(H) "Medicare" means the program established under Title XVIII of the Social Security Act.

(I) "State fiscal year" means the twelve-month period beginning the first day of July of a calendar year and ending the last day of June of the following calendar year.

(J) (1) Except as provided in divisions (J)(2) and (3) of this section, "total facility costs" means the total costs to a hospital for all care provided to all patients, including the direct, indirect, and overhead costs to the hospital of all services, supplies, equipment, and capital related to the care of patients, regardless of whether patients are enrolled in a health insuring corporation.

(2) "Total facility costs" excludes all of the following of a hospital's costs as shown on the cost-reporting data used for purposes of determining the hospital's assessment under section 5112.41 of the Revised Code:

(a) Skilled nursing services provided in distinct-part nursing facility units;

(b) Home health services;

(c) Hospice services;

(d) Ambulance services;

(e) Renting durable medical equipment;

(f) Selling durable medical equipment.

(3) "Total facility costs" excludes any costs excluded from a hospital's total facility costs pursuant to rules, if any, adopted under division (B)(1) of section 5112.46 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-30-1995



Section 5112.41 - [Repealed Effective 10/1/2013] Additional annual assessment.

(A) For the purposes specified in section 5112.45 of the Revised Code and subject to section 5112.48 of the Revised Code, there is hereby imposed an assessment on all hospitals each assessment program year. The amount of a hospital's assessment for an assessment program year shall equal the applicable assessment percentage of the hospital's total facility costs for the period of time specified in division (B) of this section. The amount of a hospital's total facility costs shall be derived from cost-reporting data for the hospital submitted to the department of job and family services for purposes of the hospital care assurance program. If a hospital has not submitted that cost-reporting data to the department, the amount of a hospital's total facility costs shall be derived from other financial statements that the hospital shall provide to the department as directed by the department. The cost-reporting data or financial statements used to determine a hospital's assessment is subject to the same type of adjustments made to the cost-reporting data under the hospital care assurance program.

(B)

The period of time specified in this division is the hospital's cost reporting period that ends in the state fiscal year that ends in the federal fiscal year that precedes the federal fiscal year that precedes the assessment program year for which the assessment is imposed.

(C) The assessment imposed by this section on a hospital is in addition to the assessment imposed by section 5112.06 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.42 - [Repealed Effective 10/1/2013] Preliminary determination of assessment amount.

(A) Before or during each assessment program year, the department of job and family services shall mail to each hospital by certified mail, return receipt requested, the preliminary determination of the amount that the hospital is assessed under section 5112.41 of the Revised Code for the assessment program year. Except as provided in division (B) of this section, the preliminary determination becomes the final determination for the assessment program year fifteen days after the preliminary determination is mailed to the hospital.

(B) A hospital may request that the department reconsider the preliminary determination mailed to the hospital under division (A) of this section by submitting to the department a written request for a reconsideration not later than fourteen days after the hospital's preliminary determination is mailed to the hospital. The request must be accompanied by written materials setting forth the basis for the reconsideration. On receipt of the timely request, the department shall reconsider the preliminary determination and may adjust the preliminary determination on the basis of the written materials accompanying the request. The result of the reconsideration is the final determination of the hospital's assessment under section 5112.41 of the Revised Code for the assessment program year.

(C) The department shall mail to each hospital a written notice of the final determination of its assessment for the assessment program year. A hospital may appeal the final determination to the court of common pleas of Franklin county. While a judicial appeal is pending, the hospital shall pay, in accordance with section 5112.43 of the Revised Code, any amount of its assessment that is not in dispute.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.43 - [Repealed Effective 10/1/2013] Assessment payment schedule.

Unless rules adopted under section 5112.46 of the Revised Code establish a different payment schedule, each hospital shall pay the amount it is assessed under section 5112.41 of the Revised Code in accordance with the following payment schedule:

(A) Twenty-eight per cent of a hospital's assessment is due on the last business day of October of each assessment program year.

(B) Thirty-one per cent of a hospital's assessment is due on the last business day of February of each assessment program year.

(C) Forty-one per cent of a hospital's assessment is due on the last business day of May of each assessment program year.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.44 - [Repealed Effective 10/1/2013] Audit.

The department of job and family services may audit a hospital to ensure that the hospital properly pays the amount it is assessed under section 5112.41 of the Revised Code. The department shall take action to recover from a hospital any amount the audit reveals that the hospital should have paid but did not pay.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.45 - [Repealed Effective 10/1/2013] Hospital assessment fund.

There is hereby created in the state treasury the hospital assessment fund. All installment payments made by hospitals under section 5112.43 of the Revised Code and all recoveries the department of job and family services makes under section 5112.44 of the Revised Code shall be deposited into the fund. All investment earnings of the fund shall be credited to the fund. The department shall use money in the fund to pay for the costs of the medicaid program, including the program's administrative costs.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.46 - [Repealed Effective 10/1/2013] Excluded costs.

(A) The director of job and family services shall adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code as necessary to implement sections 5112.40 to 5112.48 of the Revised Code, including rules that specify the percentage of hospitals' total facility costs to be used in calculating hospitals' assessments under section 5112.41 of the Revised Code.

(B) The rules adopted under this section may do the following:

(1) Provide that a hospital's total facility costs for the purpose of the assessment under section 5112.41 of the Revised Code exclude any of the following:

(a) A hospital's costs associated with providing care to recipients of any of the following:

(i) The medicaid program;

(ii) The medicare program;

(iii) The disability financial assistance program established under Chapter 5115. of the Revised Code;

(iv) The program for medically handicapped children established under section 3701.023 of the Revised Code;

(v) Services provided under the maternal and child health services block grant established under Title V of the Social Security Act.

(b) Any other category of hospital costs the director deems appropriate under federal law and regulations governing the medicaid program.

(2) Subject to division (C) of this section, provide for the percentage of hospitals' total facility costs used in calculating hospitals' assessments to vary for different hospitals;

(3) To reduce hospitals' cash flow difficulties, establish a schedule for hospitals to pay their assessments that is different from the schedule established under section 5112.43 of the Revised Code.

(C) Before adopting rules authorized by division (B)(2) of this section that establish varied percentages to be used in calculating hospitals' assessments, the director shall obtain a waiver from the United States secretary of health and human services under section 1903(w)(3)(E) of the "Social Security Act," 105 Stat. 1796 (1991), 42 U.S.C. 1396b(w)(3)(E), as amended, if the varied percentages would cause the assessments to not be imposed uniformly.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 10/1/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.47 - [Repealed Effective 10/1/2013] Implemenation shall not cause reduction in federal participation for medicaid program.

The director of job and family services shall implement the assessment imposed by section 5112.41 of the Revised Code in a manner that does not cause a reduction in federal financial participation for the medicaid program under 42 U.S.C. 1396b(w).

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.48 - [Repealed Effective 10/1/2013] Determination of assessment as impermissible health care-related tax.

If the United States secretary of health and human services determines that the assessment imposed by section 5112.41 of the Revised Code is an impermissible health care-related tax under 42 U.S.C. 1396b(w), the director of job and family services shall take all necessary actions to cease implementation of sections 5112.40 to 5112.47 of the Revised Code and shall promptly refund to each hospital the amount of money in the hospital assessment fund at the time the refund is to be made that the hospital paid under section 5112.43 of the Revised Code, plus any corresponding investment earnings on that amount.

Amended by 129th General AssemblyFile No.28,HB 153, §620.10, eff. 6/30/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §125.10, eff. 10/1/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5112.99 - [Repealed Effective 10/16/2013] Penalty.

(A) The director of job and family services shall impose a penalty for each day that a hospital fails to report the information required under section 5112.04 of the Revised Code on or before the dates specified in that section. The amount of the penalty shall be established by the director in rules adopted under section 5112.03 of the Revised Code.

(B) In addition to any other remedy available to the department of job and family services under law to collect unpaid assessments and transfers under sections 5112.01 to 5112.21 of the Revised Code, the director shall impose a penalty of ten per cent of the amount due on any hospital that fails to pay assessments or make intergovernmental transfers by the dates required by rules adopted under section 5112.03 of the Revised Code.

(C) In addition to any other remedy available to the department of job and family services under law to collect unpaid assessments imposed under section 5112.41 of the Revised Code, the director shall impose a penalty of ten per cent of the amount due on any hospital that fails to pay the assessment by the date it is due.

(D) The director shall waive the penalties provided for in this section for good cause shown by the hospital.

(E) All penalties imposed under this section shall be deposited into the health care administration fund created by section 5111.94 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §690.10, eff. 9/29/2011.

Repealed by 128th General AssemblyFile No.9,HB 1, §640.10, eff. 10/16/2013.

Effective Date: 09-26-2003



Section 5112.991 - Offsetting unpaid penalty.

The department of job and family services may offset the amount of a hospital's unpaid penalty imposed under section 5112.99 of the Revised Code from one or more payments due the hospital under the medicaid program. The total amount that may be offset from one or more payments shall not exceed the amount of the unpaid penalty.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.






Chapter 5113 - GENERAL ASSISTANCE [REPEALED, RENUMBERED]

Section 5113.01 to 5113.061 - [Repealed].

Effective Date: 07-17-1995



Section 5113.062 to 5113.064 - [Repealed].

Effective Date: 10-01-1991



Section 5113.07 to 5113.09 - [Repealed].

Effective Date: 07-17-1995



Section 5113.10 - [Repealed].

Effective Date: 12-23-1986



Section 5113.11 - [Repealed].

Effective Date: 07-17-1995



Section 5113.12, 5113.13 - [Repealed].

Effective Date: 10-05-1987



Section 5113.14 - Amended and Renumbered RC 5113.07.

Effective Date: 07-17-1995



Section 5113.15 - Renumbered RC 5101.521.

Effective Date: 07-26-1991



Section 5113.16 - Amended and Renumbered RC 5101.95.

Effective Date: 07-17-1995



Section 5113.18 - [Repealed].

Effective Date: 07-17-1995



Section 5113.99 - [Repealed].

Effective Date: 10-05-1987






Chapter 5115 - DISABILITY ASSISTANCE

Section 5115.01 - Disability assistance program - eligibility.

(A) The director of job and family services shall establish the disability financial assistance program.

(B) Subject to all other eligibility requirements established by this chapter and the rules adopted under it for the disability financial assistance program, a person may be eligible for disability financial assistance only if one of the following applies:

(1) The person is unable to do any substantial or gainful activity by reason of a medically determinable physical or mental impairment that can be expected to result in death or has lasted or can be expected to last for not less than nine months;

(2) On the day before the effective date of this amendment, the person was sixty years of age or older and one of the following is the case:

(a) The person was receiving or was scheduled to begin receiving financial assistance under this chapter on the basis of being sixty years of age or older;

(b) An eligibility determination was pending regarding the person's application to receive financial assistance under this chapter on the basis of being sixty years of age or older and, on or after the effective date of this amendment, the person receives a determination of eligibility based on that application.

Effective Date: 06-26-2003



Section 5115.011 - [Repealed].

Effective Date: 09-26-2003



Section 5115.012 - [Repealed].

Effective Date: 09-26-2003



Section 5115.02 - Eligibility for disability financial assistance.

(A) An individual is not eligible for disability financial assistance under this chapter if any of the following apply:

(1) The individual is eligible to participate in the Ohio works first program established under Chapter 5107. of the Revised Code; eligible to receive supplemental security income provided pursuant to Title XVI of the "Social Security Act," 86 Stat. 1475 (1972), 42 U.S.C. 1383, as amended; or eligible to participate in or receive assistance through another state or federal program that provides financial assistance similar to disability financial assistance, as determined by the director of job and family services;

(2) The individual is ineligible to participate in the Ohio works first program because of any of the following:

(a) The time limit established by section 5107.18 of the Revised Code;

(b) Failure to comply with an application or verification procedure;

(c) The fraud control provisions of section 5101.83 of the Revised Code or the fraud control program established pursuant to 45 C.F.R. 235.112, as in effect July 1, 1996;

(d) The self-sufficiency contract provisions of sections 5107.14 and 5107.16 of the Revised Code;

(e) The minor parent provisions of section 5107.24 of the Revised Code;

(f) The provisions of section 5107.26 of the Revised Code regarding termination of employment without just cause.

(3) The individual, or any of the other individuals included in determining the individual's eligibility, is involved in a strike, as defined in section 5107.10 of the Revised Code;

(4) For the purpose of avoiding consideration of property in determinations of the individual's eligibility for disability financial assistance or a greater amount of assistance, the individual has transferred property during the two years preceding application for or most recent redetermination of eligibility for disability assistance;

(5) The individual is a child and does not live with the child's parents, guardians, or other persons standing in place of parents, unless the child is emancipated by being married, by serving in the armed forces, or by court order;

(6) The individual reside in a county home, city infirmary, jail, or public institution;

(7) The individual is a fugitive felon as defined in section 5101.26 of the Revised Code;

(8) The individual is violating a condition of probation, a community control sanction, parole, or a post-release control sanction imposed under federal or state law.

(B)

(1) As used in division (B)(2) of this section, "assistance group" has the same meaning as in section 5107.02 of the Revised Code.

(2) Ineligibility under division (A)(2)(c) or (d) of this section applies as follows:

(a) In the case of an individual who is under eighteen years of age, the individual is ineligible only if the individual caused the assistance group to be ineligible to participate in the Ohio works first program or resides with an individual eighteen years of age or older who was a member of the same ineligible assistance group.

(b) In the case of an individual who is eighteen years of age or older, the individual is ineligible regardless of whether the individual caused the assistance group to be ineligible to participate in the Ohio works first program.

Effective Date: 06-26-2003



Section 5115.03 - Adoption of rules - investigations.

(A) The director of job and family services shall adopt rules in accordance with section 111.15 of the Revised Code governing the disability financial assistance program. The rules may establish or specify any or all of the following:

(1) Maximum payment amounts under the disability financial assistance program, based on state appropriations for the program;

(2) Limits on the length of time an individual may receive disability financial assistance;

(3) Limits on the total number of individuals in the state who may receive disability financial assistance;

(4) Income, resource, citizenship, age, residence, living arrangement, and other eligibility requirements for disability financial assistance;

(5) Procedures for disregarding amounts of earned and unearned income for the purpose of determining eligibility for disability financial assistance and the amount of assistance to be provided;

(6) Procedures for including the income and resources, or a certain amount of the income and resources, of a member of an individual's family when determining eligibility for disability financial assistance and the amount of assistance to be provided.

(B) In establishing or specifying eligibility requirements for disability financial assistance, the director shall exclude the value of any tuition payment contract entered into under section 3334.09 of the Revised Code or any scholarship awarded under section 3334.18 of the Revised Code and the amount of payments made by the Ohio tuition trust authority under section 3334.09 of the Revised Code pursuant to the contract or scholarship. The director shall not require any individual to terminate a tuition payment contract entered into under Chapter 3334. of the Revised Code as a condition of eligibility for disability financial assistance. The director shall consider as income any refund paid under section 3334.10 of the Revised Code.

(C) Notwithstanding section 3109.01 of the Revised Code, when a disability financial assistance applicant or recipient who is at least eighteen but under twenty-two years of age resides with the applicant's or recipient's parents, the income of the parents shall be taken into account in determining the applicant's or recipient's financial eligibility. In the rules adopted under this section, the director shall specify procedures for determining the amount of income to be attributed to applicants and recipients in this age category.

(D) For purposes of limiting the cost of the disability financial assistance program, the director may do either or both of the following:

(1) Adopt rules in accordance with section 111.15 of the Revised Code that revise the program's eligibility requirements, the maximum payment amounts, or any other requirement or standard established or specified in the rules adopted by the director;

(2) Suspend acceptance of applications for disability financial assistance. While a suspension is in effect, no person shall receive a determination or redetermination of eligibility for disability financial assistance unless the person was receiving the assistance during the month immediately preceding the suspension's effective date or the person submitted an application prior to the suspension's effective date and receives a determination of eligibility based on that application. The director may adopt rules in accordance with section 111.15 of the Revised Code establishing requirements and specifying procedures applicable to the suspension of acceptance of applications.

Effective Date: 09-26-2003



Section 5115.04 - Disability financial assistance program.

(A) The department of job and family services shall supervise and administer the disability financial assistance program, except that the department may require county departments of job and family services to perform any administrative function specified in rules adopted by the director of job and family services.

(B) If the department requires county departments to perform administrative functions under this section, the director shall adopt rules in accordance with section 111.15 of the Revised Code governing the performance of the functions to be performed by county departments. County departments shall perform the functions in accordance with the rules. The director shall conduct investigations to determine whether disability financial assistance is being administered in compliance with the Revised Code and rules adopted by the director.

(C) If disability financial assistance payments are made by the county department of job and family services, the department shall advance sufficient funds to provide the county treasurer with the amount estimated for the payments. Financial assistance payments shall be distributed in accordance with sections 126.35, 319.16, and 329.03 of the Revised Code.

Effective Date: 06-26-2003; 12-01-2006



Section 5115.05 - Establishing application and verification procedures, reapplication procedures and eligibility requirements for disability assistance.

(A) The director of job and family services shall adopt rules in accordance with section 111.15 of the Revised Code establishing application and verification procedures, reapplication procedures, and other requirements the director considers necessary in the administration of the application process for disability financial assistance. The rules may require recipients of disability financial assistance to participate in a reapplication process two months after initial approval for assistance has been determined and at such other times as specified in the rules.

(B) Any person who applies for disability financial assistance shall receive a voter registration application under section 3503.10 of the Revised Code.

Effective Date: 06-26-2003



Section 5115.06 - Method of providing assistance under program.

Assistance under the disability financial assistance program may be given by warrant, direct deposit, or, if provided by the director of job and family services pursuant to section 5101.33 of the Revised Code, by electronic benefit transfer. It shall be inalienable whether by way of assignment, charge, or otherwise, and is exempt from attachment, garnishment, or other like process.

Any direct deposit shall be made to a financial institution and account designated by the recipient. If disability financial assistance is to be paid by the director of budget and management through direct deposit, the application for assistance shall be accompanied by information the director needs to make direct deposits.

The director of job and family services may adopt rules for designation of financial institutions and accounts.

No financial institution shall impose any charge for direct deposit of disability financial assistance payments that it does not charge all customers for similar services.

Effective Date: 09-26-2003; 2006 HB699 03-29-2007



Section 5115.061 - [Repealed].

Effective Date: 09-26-2003



Section 5115.07 - Acceptance of financial assistance constitutes an assignment of rights.

The acceptance of financial assistance under the disability financial assistance program constitutes an assignment to the department of job and family services of any rights an individual receiving the assistance has to financial support from any other person. The rights to support assigned to the department pursuant to this section constitute an obligation of the person responsible for providing the support to the state for the amount of disability financial assistance payments to the recipient or recipients whose needs are included in determining the amount of assistance received. Support payments assigned to the state pursuant to this section shall be collected by the county department of job and family services and reimbursements for disability financial assistance payments shall be credited to the state treasury.

Effective Date: 06-26-2003



Section 5115.08 - [Repealed].

Effective Date: 09-29-1999



Section 5115.10 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-26-2003)



Section 5115.11 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-26-2003)



Section 5115.12 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-26-2003; 2007 HB119 09-29-2007)



Section 5115.13 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-26-2003)



Section 5115.14 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-26-2003)



Section 5115.15 - Amended and Renumbered RC 5115.23.

Effective Date: 06-26-2003



Section 5115.18 - [Repealed].

Effective Date: 10-01-1997



Section 5115.20 - Disability advocacy program.

(A) The department of job and family services shall establish a disability advocacy program and each county department of job and family services shall establish a disability advocacy program unit or join with other county departments of job and family services to establish a joint county disability advocacy program unit. Through the program the department and county departments shall cooperate in efforts to assist applicants for and recipients of assistance under the disability financial assistance program , who might be eligible for supplemental security income benefits under Title XVI of the "Social Security Act," 86 Stat. 1475 (1972), 42 U.S.C.A. 1383, as amended, in applying for those benefits.

As part of their disability advocacy programs, the state department and county departments may enter into contracts for the services of persons and government entities that in the judgment of the department or county department have demonstrated expertise in representing persons seeking supplemental security income benefits. Each contract shall require the person or entity with which a department contracts to assess each person referred to it by the department to determine whether the person appears to be eligible for supplemental security income benefits, and, if the person appears to be eligible, assist the person in applying and represent the person in any proceeding of the social security administration, including any appeal or reconsideration of a denial of benefits. The department or county department shall provide to the person or entity with which it contracts all records in its possession relevant to the application for supplemental security income benefits. The department shall require a county department with relevant records to submit them to the person or entity.

(B) Each applicant for or recipient of disability financial assistance who, in the judgment of the department or a county department might be eligible for supplemental security benefits, shall, as a condition of eligibility for assistance, apply for such benefits if directed to do so by the department or county department.

(C) With regard to applicants for and recipients of disability financial assistance , each county department of job and family services shall do all of the following:

(1) Identify applicants and recipients who might be eligible for supplemental security income benefits;

(2) Assist applicants and recipients in securing documentation of disabling conditions or refer them for such assistance to a person or government entity with which the department or county department has contracted under division (A) of this section;

(3) Inform applicants and recipients of available sources of representation, which may include a person or government entity with which the department or county department has contracted under division (A) of this section, and of their right to represent themselves in reconsiderations and appeals of social security administration decisions that deny them supplemental security income benefits. The county department may require the applicants and recipients, as a condition of eligibility for assistance, to pursue reconsiderations and appeals of social security administration decisions that deny them supplemental security income benefits, and shall assist applicants and recipients as necessary to obtain such benefits or refer them to a person or government entity with which the department or county department has contracted under division (A) of this section.

(4) Require applicants and recipients who, in the judgment of the county department, are or may be aged, blind, or disabled, to apply for medical assistance under Chapter 5111. of the Revised Code, make determinations when appropriate as to eligibility for medical assistance, and refer their applications when necessary to the disability determination unit established in accordance with division (F) of this section for expedited review;

(5) Require each applicant and recipient who in the judgment of the department or the county department might be eligible for supplemental security income benefits, as a condition of eligibility for disability financial assistance , to execute a written authorization for the secretary of health and human services to withhold benefits due that individual and pay to the director of job and family services or the director's designee an amount sufficient to reimburse the state and county shares of interim assistance furnished to the individual. For the purposes of division (C)(5) of this section, "benefits" and "interim assistance" have the meanings given in Title XVI of the "Social Security Act."

(D) The director of job and family services shall adopt rules in accordance with section 111.15 of the Revised Code for the effective administration of the disability advocacy program. The rules shall include all of the following:

(1) Methods to be used in collecting information from and disseminating it to county departments, including the following:

(a) The number of individuals in the county who are disabled recipients of disability financial assistance ;

(b) The final decision made either by the social security administration or by a court for each application or reconsideration in which an individual was assisted pursuant to this section.

(2) The type and process of training to be provided by the department of job and family services to the employees of the county department of job and family services who perform duties under this section;

(3) Requirements for the written authorization required by division (C)(5) of this section.

(E) The department shall provide basic and continuing training to employees of the county department of job and family services who perform duties under this section. Training shall include but not be limited to all processes necessary to obtain federal disability benefits, and methods of advocacy.

(F) The department shall establish a disability determination unit and develop guidelines for expediting reviews of applications for medical assistance under Chapter 5111. of the Revised Code for persons who have been referred to the unit under division (C)(4) of this section. The department shall make determinations of eligibility for medical assistance for any such person within the time prescribed by federal regulations.

(G) The department may, under rules the director of job and family services adopts in accordance with section 111.15 of the Revised Code, pay a portion of the federal reimbursement described in division (C)(5) of this section to persons or government entities that assist or represent assistance recipients in reconsiderations and appeals of social security administration decisions denying them supplemental security income benefits.

(H) The director shall conduct investigations to determine whether disability advocacy programs are being administered in compliance with the Revised Code and the rules adopted by the director pursuant to this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5115.22 - Change in recipient's eligiblity for assistance.

(A) If a recipient of disability financial assistance , or an individual whose income and resources are included in determining the recipient's eligibility for the assistance, becomes possessed of resources or income in excess of the amount allowed to retain eligibility, or if other changes occur that affect the recipient's eligibility or need for assistance, the recipient shall notify the state or county department of job and family services within the time limits specified in rules adopted by the director of job and family services in accordance with section 111.15 of the Revised Code. Failure of a recipient to report possession of excess resources or income or a change affecting eligibility or need within those time limits shall be considered prima-facie evidence of intent to defraud under section 5115.23 of the Revised Code.

(B) As a condition of eligibility for disability financial assistance , and as a means of preventing or reducing the provision of assistance at public expense, each applicant for or recipient of the assistance shall make reasonable efforts to secure support from persons responsible for the applicant's or recipient's support, and from other sources, including any federal program designed to provide assistance to individuals with disabilities. The state or county department of job and family services may provide assistance to the applicant or recipient in securing other forms of financial assistance.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003



Section 5115.23 - Recovery of erroneous payments.

As used in this section, "erroneous payments" means disability financial assistance payments made to persons who are not entitled to receive them, including payments made as a result of misrepresentation or fraud, and payments made due to an error by the recipient or by the county department of job and family services that made the payment.

The department of job and family services shall adopt rules in accordance with section 111.15 of the Revised Code specifying the circumstances under which action is to be taken under this section to recover erroneous payments. The department, or a county department of job and family services at the request of the department, shall take action to recover erroneous payments in the circumstances specified in the rules. The department or county department may institute a civil action to recover erroneous payments.

Whenever disability financial assistance has been furnished to a recipient for whose support another person is responsible, the other person shall, in addition to the liability otherwise imposed, as a consequence of failure to support the recipient, be liable for all assistance furnished the recipient. The value of the assistance so furnished may be recovered in a civil action brought by the county department of job and family services.

Each county department of job and family services shall retain fifty per cent of the erroneous payments it recovers under this section. The department of job and family services shall receive the remaining fifty per cent.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003






Chapter 5117 - ENERGY CREDIT PROGRAM

Section 5117.01 - Energy credit program definitions.

As used in sections 5117.01 to 5117.12 of the Revised Code:

(A) "Credit" means the credit on utility heating bills granted under division (A) of section 5117.09 of the Revised Code.

(B) "Current monthly bill" means the amount charged for energy consumed in the most recent monthly billing period and does not include any past due balance.

(C) "Current total income" means the adjusted gross income of the head of household and the person's spouse for the six-month period beginning the first day of January and ending the thirtieth day of June of the year in which an application is made, as determined under the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended, adjusted as follows:

(1) Subtract the amount of disability benefits included in adjusted gross income but not to exceed twenty-six hundred dollars;

(2) Add old age and survivors benefits received pursuant to the "Social Security Act" that are not included in federal adjusted gross income;

(3) Add retirement, pension, annuity, or other retirement payments or benefits not included in federal adjusted gross income;

(4) Add payments received pursuant to the "Railroad Retirement Act," 50 Stat. 307, 45 U.S.C. 228 ;

(5) Add interest on federal, state, and local government obligations;

(6) For an applicant who received a credit or payment for the preceding heating season on the basis of being permanently and totally disabled and whose application renewal form for the upcoming heating season is made on the basis of attaining sixty-five years of age or older, subtract the following amount:

(a) If the applicant received disability benefits that were not included in federal adjusted gross income in the year preceding a year in which the applicant applies for the credit or payment on the basis of attaining sixty-five years of age or older, subtract an amount equal to the disability benefits the applicant received in that preceding year, to the extent included in current total income, as defined in this section, and not subtracted under division (C)(1) of this section in the current year;

(b) If the applicant received disability benefits that were included in federal adjusted gross income in the year preceding a year in which the applicant applies for the credit or payment on the basis of attaining sixty-five years of age or older, subtract an amount equal to the amount of disability benefits that were subtracted pursuant to division (C)(1) of this section in that preceding year, to the extent included in current total income, as defined in this section, and not subtracted under division (C)(1) of this section in the current year.

Disability benefits paid by the department of veterans' affairs or a branch of the armed forces of the United States on account of an injury or disability are not included in current total income.

(D) "Energy company" means every retail propane dealer that distributes propane by pipeline, and every electric light, rural electric, gas, or natural gas company.

(E) "Energy dealer" means every retail dealer of fuel oil, propane, coal, wood, and kerosene.

(F) "Head of household" means a person who occupies a household as the person's homestead and who is financially responsible for its other occupants, if any, or the spouse of such a person if both occupy the same household. No person is a head of household if the person occupies a household for the taxable year prior to the year in which an application is filed and was claimed as a dependent on the federal income tax return of another occupant of the same household and was not the taxpayer's spouse or if the person could have been claimed if such a return had been filed for such year and was not the other occupant's spouse.

(G) "Household" means any dwelling unit, including a unit in a multiple unit dwelling, a manufactured home, or a mobile home, to which utility heating services or energy commodities are provided.

(H) "Payment" means the one hundred twenty-five-dollar payment provided under division (A) of section 5117.10 of the Revised Code.

(I) "Permanently and totally disabled" refers to a person who has, on the first day of July of the year an application is made, some impairment in body or mind that makes the person unable to work at any substantially remunerative employment that the person would otherwise be reasonably able to perform and that will, with reasonable probability, continue for an indefinite period of at least twelve months without any present indication of recovery therefrom, or who has been certified as permanently and totally disabled by a state or federal agency having the function of so classifying persons.

(J) "Sixty-five years of age or older" refers to a person who has attained age sixty-four prior to the first day of January of the year an application is made.

(K) "Total income" means the adjusted gross income of the head of household and the person's spouse for the year preceding the year in which an application is made, as determined under the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended, adjusted as follows:

(1) Subtract the amount of disability benefits included in adjusted gross income but not to exceed fifty-two hundred dollars;

(2) Add old age and survivors benefits received pursuant to the "Social Security Act" that are not included in federal adjusted gross income;

(3) Add retirement, pension, annuity, or other retirement payments or benefits not included in federal adjusted gross income;

(4) Add payments received pursuant to the "Railroad Retirement Act," 50 Stat. 307, 45 U.S.C. 228 ;

(5) Add interest on federal, state, and local government obligations;

(6) For an applicant who received a credit or payment for the preceding heating season on the basis of being permanently and totally disabled and whose application renewal form for the upcoming heating season is made on the basis of attaining sixty-five years of age or older, subtract the following amount:

(a) If the applicant received disability benefits that were not included in federal adjusted gross income in the year preceding a year in which the applicant applies for the credit or payment on the basis of attaining sixty-five years of age or older, subtract an amount equal to the disability benefits the applicant received in that preceding year, to the extent included in total income, as defined in this section, and not subtracted under division (K)(1) of this section in the current year;

(b) If the applicant received disability benefits that were included in federal adjusted gross income in the year preceding a year in which the applicant applies for the credit or payment on the basis of attaining sixty-five years of age or older, subtract an amount equal to the amount of disability benefits that were subtracted pursuant to division (K)(1) of this section in that preceding year, to the extent included in total income, as defined in this section, and not subtracted under division (K)(1) of this section in the current year.

Disability benefits paid by the department of veterans' affairs or a branch of the armed forces of the United States on account of an injury or disability shall not be included in total income.

(L) "Purchased power costs" means charges for the costs of power purchased by an electric light company under Chapters 4905. and 4909. of the Revised Code and includes charges resulting from the exchange of electric power.

Effective Date: 07-26-2000; 11-26-2004



Section 5117.02 - Adoption of rules.

(A) The director of development shall adopt rules, or amendments and rescissions of rules, pursuant to section 4928.52 of the Revised Code, for the administration of the Ohio energy credit program under sections 5117.01 to 5117.12 of the Revised Code.

(B) As a means of efficiently administering the program the director may extend, by as much as a total of thirty days, any date specified in such sections for the performance of a particular action by an individual or an officer.

(C)

(1) Except as provided in division (C)(2) of this section, the director shall adopt, in accordance with divisions (A), (B), (C), (D), (E), and (H) of section 119.03 and section 119.04 of the Revised Code, whatever rules, or amendments or rescissions of rules are required by or are otherwise necessary to implement sections 5117.01 to 5117.12 of the Revised Code. A rule, amendment, or rescission adopted under this division is not exempt from the hearing requirements of section 119.03 of the Revised Code pursuant to division (G) of that section, or subject to section 111.15 of the Revised Code.

(2) If an emergency necessitates the immediate adoption of a rule, or the immediate adoption of an amendment or rescission of a rule that is required by or otherwise necessary to implement sections 5117.01 to 5117.12 of the Revised Code, the director immediately may adopt the emergency rule, amendment, or rescission without complying with division (A), (B), (C), (D), (E), or (H) of section 119.03 of the Revised Code so long as the commissioner the director states the reasons for the necessity in the emergency rule, amendment, or rescission. The emergency rule, amendment, or rescission is effective on the day the emergency rule, amendment, or rescission, in final form and in compliance with division (A)(2) of section 119.04 of the Revised Code, is filed in electronic form with the secretary of state, the director of the legislative service commission, and the joint committee on agency rule review. If all filings are not completed on the same day, the emergency rule, amendment, or rescission is effective on the day on which the latest filing is completed. An emergency rule, amendment, or rescission adopted under this division is not subject to section 111.15

(D) Except where otherwise provided, each form, application, notice, and the like used in fulfilling the requirements of sections 5117.01 to 5117.12 of the Revised Code shall be approved by the tax commissioner.

Effective Date: 04-01-2002



Section 5117.03 - Form of application for assistance.

(A)

(1) The director of development shall prescribe the form of the application for assistance under the Ohio energy credit program. The application shall be in the form of a signed statement, shall require no more information than is necessary to establish an applicant's eligibility under section 5117.07 of the Revised Code, and shall be clear and concise in its format, requirements, and instructions. The form shall request the following information:

(a) The name and address of the applicant;

(b) The type of energy or commodity that is the source of the heat produced by the primary heating system in the residence of the applicant;

(c) The name of the energy company or energy dealer that supplies the energy or commodity that is the source of the heat produced by the primary heating system in the residence of the applicant and, if the applicant receives the applicant's energy from a company, the applicant's account number;

(d) The applicant's total income or current total income;

(e) In the case of an application based upon physical disability, a certification signed by a physician, in the case of an application based upon mental disability, a certification signed by a physician or psychologist, or in the case of either such disability, a certification from a state or federal agency having the function of so classifying persons;

(f) The age of the applicant;

(g) Any other information required to make eligibility determinations under section 5117.07 of the Revised Code.

Each form shall contain a statement that signing such application constitutes a delegation of authority by the applicant to the director to examine any financial records that relate to income earned by the applicant as stated on the application for the purpose of determining eligibility under section 5117.07 of the Revised Code and possible violation of division (B) of section 5117.11 of the Revised Code.

(2) The director shall mail or otherwise provide an application form to each person requesting such form.

(B)

(1) The director shall devise and prescribe an application renewal form on which the head of household may indicate by check mark that the head of household received a credit or payment for the preceding heating season. Application renewal forms shall seek from persons applying on such basis a certification by the applicant attesting to the applicant's permanent and total disability and the name of a physician, psychologist, or government agency willing to provide an additional certification if so requested under division (D) of section 5117.07 of the Revised Code. Such forms shall also include such other information as the director requires and shall be clear and concise in format, requirements, and instructions.

(2) On or before the fifteenth day of June, the director shall mail or otherwise provide an application renewal form to each head of household who received a credit or payment during the preceding heating season.

(3) Application renewal forms shall be reviewed and disposed of in the same manner provided for application forms in section 5117.07 of the Revised Code.

(C) Applications and application renewal forms shall be returned to the director no later than the first day of September. If an applicant is determined eligible for a credit under division (A)(1) of section 5117.07 of the Revised Code and the applicant's account number is not provided on the application form pursuant to division (A)(1)(c) of this section, the director shall make a good faith effort to acquire such number before certifying the applicant's eligibility to an energy company under section 5117.08 of the Revised Code. The director may request an energy company to assist in efforts to acquire an applicant's account number and, if so requested, a company shall cooperate in such efforts.

Effective Date: 07-01-2000



Section 5117.04 - Right of qualified residential customers to receive credit or payment.

(A) Every energy company and energy dealer, at least once during June, and once during August, shall begin to distribute to each of its residential heating customers a plain and clear notice, printed in ten-point type on a sheet or card on which no other words appear on either the front or back, that states the right of qualified residential customers to receive a credit or payment under the Ohio energy credit program and that explains in detail, in a fashion reasonably calculated to inform, the relevant mechanisms established under sections 5117.01 to 5117.12 of the Revised Code to effectuate that right. The notice shall also contain, in ten-point boldface type, the following statement: "The right of eligible customers to receive a credit against utility bills or a payment for energy bills is provided in legislation (House Bill 657) passed by the General Assembly and signed by the Governor."

(B) The director of development shall cause to be printed notices of the type specified in division (A) of this section and application forms in sufficient quantity for distribution. The director shall maintain a system for distributing application forms to appropriate public locations. The distribution system shall be designed to make application forms available to as many qualified persons as possible.

(C) The director shall arrange for the establishment of a toll-free telephone number to enable all persons in this state to make inquiries and obtain information concerning the credits or payments.

Effective Date: 07-01-2000



Section 5117.05 - Outreach program including Spanish-speaking communication formats.

The director of development, in consultation with the commission on Hispanic-Latino affairs, shall develop an outreach program, including Spanish-speaking communication formats, designed to make all Spanish-speaking persons who meet the eligibility requirements for participation in the Ohio energy credit program aware of the nature and extent of available benefits and methods for acquiring and making applications. The program shall include assistance to such persons in making applications. The director shall implement the program in cooperation with the commission.

Effective Date: 07-01-2000



Section 5117.06 - [Repealed].

Effective Date: 11-15-1981



Section 5117.07 - Determining eligibility.

(A) On or before the first day of October, the director of development shall review all applications submitted under division (C) of section 5117.03 of the Revised Code and shall determine the eligibility of each applicant to receive a credit or payment. The total income and current total income amounts set forth in division (A) of this section are subject to adjustment under section 5117.071 of the Revised Code.

(1) An applicant is eligible for a credit of thirty per cent if the applicant is a head of household, has a total income of five thousand dollars or less or a current total income of two thousand five hundred dollars or less, owns and occupies or rents and occupies a household receiving the source of energy for its primary heating system from an energy company and such energy is separately metered, and is either of the following:

(a) Sixty-five years of age or older;

(b) Permanently and totally disabled.

(2) An applicant is eligible for a credit of twenty-five per cent if the applicant is a head of household, has a total income of more than five thousand dollars but not more than nine thousand dollars or a current total income of more than two thousand five hundred dollars but not more than four thousand five hundred dollars, is sixty-five years of age or older or permanently and totally disabled, and owns and occupies or rents and occupies a household receiving the source of energy for its primary heating system from an energy company and such energy is separately metered.

(3) An applicant is eligible for a payment if either of the following applies to the applicant:

(a) The applicant would be eligible for the credit under division (A)(1) or (2) of this section but for the fact that the source of energy for the primary heating system of the applicant's household is not separately metered;

(b) The applicant is a head of household, has a total income of no more than nine thousand dollars or a current total income of no more than four thousand five hundred dollars, is sixty-five years of age or older or permanently and totally disabled, and owns and occupies or rents and occupies a household receiving the source of energy for its primary heating system from an energy dealer.

(4) In the case of a multiple unit dwelling for which separate metering for the source of energy for its primary heating system is not provided, more than one applicant occupying such dwelling may be determined eligible for a payment under division (A)(3)(a) of this section.

(B) Notwithstanding division (A) of this section:

(1) No head of household who resides in public housing or receives a rent subsidy from a government agency is eligible for a credit or payment unless the person's rent subsidy does not reflect the costs of that person's household receiving the source of energy for its primary heating system;

(2) A resident of a nursing home, hospital, or other extended health care facility is not eligible for a credit or payment for the costs of providing the source of energy for the primary heating system of the facility.

(C) The director shall establish a procedure whereby the director the commissioner can verify total income and current total income for the calendar year in which an applicant is determined eligible for a payment or credit. If a person receives a credit or payment that the person is ineligible to receive under division (A) of this section as determined by the director, that person shall refund to the director the credit or payment, or excess portion of a credit or payment, that person received. The sum refunded shall be deposited in the state treasury to the credit of the universal service fund created in section 4928.51 of the Revised Code.

(D) The director may request an additional certification of permanent and total disability for any applicant claiming such status on an application renewal form submitted under section 5117.03 of the Revised Code. Such certification shall be requested from the person or agency named on the form pursuant to division (B)(1) of section 5117.03 of the Revised Code. If such additional certification is refused due to a conclusion by the person or agency that the applicant is not permanently and totally disabled, the director shall determine the applicant ineligible for any credit or payment. If such additional certification is unavailable or refused for any other reason, the director may determine the applicant to be eligible for a credit or payment provided the director the commissioner has good cause to believe the applicant is permanently and totally disabled.

(E) On or before the first day of October, the director shall notify each applicant of the disposition of the applicant's application under divisions (A) and (B) of this section. At the same time, the director the tax commissioner shall notify the applicant, regardless of whether the applicant's application is approved or disapproved, that the applicant may be eligible to participate in a state or federal weatherization program and should contact the applicant's community action agency for further information. If an application is disapproved, the applicant may appeal to the director for a hearing on the matter. A notice of disapproval shall include a detailed explanation of the applicant's right of appeal under this chapter. Any such appeal shall be on an appeal form prescribed by the director and shall be filed with the director within twenty days of the receipt of the notice of disapproval.

Effective Date: 07-01-2000



Section 5117.071 - Annual adjustment of total income amounts used for applications.

(A) In September of each year, the tax commissioner shall adjust the total income amounts set forth in sections 5117.07 and 5117.09 of the Revised Code to be used for applications submitted for the heating season commencing in the next calendar year, by completing the following steps:

(1) Determine the percentage increase in the gross domestic product deflator determined by the bureau of economic analysis of the United States department of commerce for the preceding year;

(2) Multiply that percentage increase by each of the total income amounts for the preceding year;

(3) Add the resulting products to each of the total income amounts for the preceding year;

(4) Round the resulting sums upward to the nearest multiple of ten dollars.

The commissioner shall not make the adjustment in any year in which the amounts resulting from the adjustment would be less than the total income amounts for the preceding year.

(B) In September of each year, the tax commissioner also shall adjust the current total income amounts set forth in sections 5117.07 and 5117.09 of the Revised Code. For any year, the current total income amounts shall equal one-half of the respective total income amounts set forth in those sections and adjusted under division (A) of this section for that year.

(C) Each year, the tax commissioner shall provide both the adjusted total income amounts referred to in division (A) of this section and the current total income amounts referred to in division (B) of this section to the director of development.

(D) The director of development and each energy company and energy dealer shall use the adjusted total income amounts and the current total income amounts determined under divisions (A) and (B) of this section in performing their duties under sections 5117.01 to 5117.12 of the Revised Code.

Effective Date: 09-06-2002



Section 5117.08 - Certifying eligibility for credits.

(A)

(1) On or before the tenth day of October, the director of development shall begin to prepare and certify to each energy company that provides energy for home heating a list containing the name and account number of each head of household determined eligible for a credit under divisions (A) and (B) of section 5117.07 of the Revised Code and served by that company, the address of the household, and the source of the heat produced by the primary heating system in the residence of the applicant. The director, for good cause, may certify addenda to such lists, containing the names of any heads of household whose names were not included in the earlier lists but who, except for failure to meet the deadline requirements of sections 5117.01 to 5117.12 of the Revised Code, would have been certified in the original lists. Within thirty days of receipt of such list and in any month for which a credit is required under sections 5117.01 to 5117.12 of the Revised Code, the company may verify that each head of household on the director's list receives energy for home heating at the household address appearing on such list or that the source of heat produced by the primary heating system in the household is energy supplied by the company. If the company determines that a person listed does not receive energy for home heating at such address or that the source of the heat produced by the primary heating system in the residence of such person is not supplied by the company, it shall notify the director of such fact and may refuse to grant the credit provided under division (A) of section 5117.07 of the Revised Code. Upon receipt of such notice, the director shall determine the accuracy of the determination of the company and, should the director not concur with the company, shall order the company to provide the credit.

(2) The good faith exercise by any company of any power of refusal granted under division (A)(1) of this section does not subject such company to any penalty or liability provided under division (A) of section 5117.11 of the Revised Code.

(B)

(1) Nothing in sections 5117.01 to 5117.12 of the Revised Code shall be construed to abridge the right of an otherwise eligible applicant to receive a credit or payment because the applicant has either changed the location of the applicant's residence or the nature of the occupancy of the applicant's residence, as between a tenant or an owner, at a time that could, as a result of the operation of sections 5117.01 to 5117.12 of the Revised Code, cause the applicant to be disqualified from receiving, or continuing to receive, the credit or payment.

(2) Where a person who submits a form or information required under sections 5117.01 to 5117.10 of the Revised Code does so in a timely fashion but, because of the occurrence of an error or omission with respect to such form or information, either on the person's own part or on the part of those persons required by sections 5117.01 to 5117.12 of the Revised Code to take administrative, executive, or ministerial action regarding such form or information, the certification of eligibility by the director to an energy company takes place after the expiration of a deadline imposed under sections 5117.01 to 5117.12 of the Revised Code, the company shall grant the credit within thirty days and, whenever appropriate, grant the credit on a retroactive basis.

(3) The director shall adopt a rule ensuring that the requirements of divisions (B)(1) and (2) of this section are effectuated.

Effective Date: 07-01-2000



Section 5117.09 - Granting credit aginst monthly billing.

(A)

(1) With respect to each of its residential customers, every energy company shall, after receipt of a certification list provided under division (A) of section 5117.08 of the Revised Code, cause the granting of a credit in accordance with this section against the monthly billing of each household appearing on the list except as provided in division (A) of section 5117.08 of the Revised Code. In the case of an applicant who has a total income of five thousand dollars or less or a current total income of two thousand five hundred dollars or less, the credit shall amount to thirty per cent of the current monthly bill rendered to such household by the company for the billing months of December, January, February, March, and April following the receipt of a list on which the household appears. In the case of an applicant who has a total income of more than five thousand dollars but not more than nine thousand dollars or a current total income of more than two thousand five hundred dollars but not more than four thousand five hundred dollars, the credit shall amount to twenty-five per cent of the current monthly bill rendered to such household by the company for the billing months of December, January, February, March, and April following the receipt of a list on which the household appears. If purchased power costs are incurred by an energy company during the billing month for which a credit is provided under this division, the credit shall also be applied to such costs, whether or not the costs are charged to a current monthly bill for such months.

(2) The total income and current total income amounts set forth in division (A)(1) of this section are subject to adjustment under section 5117.071 of the Revised Code.

(B) Every energy company shall read the meter of each of its qualified residential customers who may receive a credit under division (A) of this section at least one time for the service period of November and at least one time in the service period for the current monthly bill rendered for the billing month of April. In the event a company is unable to read a meter because of failure to gain access after a good faith effort or because a certification list was supplied to the utility fewer than thirty days prior to the normal date of meter reading, the company may render a calculated bill. In such instances the company shall make an adjustment to the amount of the credit granted to the customer based upon the next actual reading of the meter if the reading shows the previous calculation to have been in error and set forth the amount of such adjustments in the report required to be filed with the director of development under division (D) of this section.

(C) On each billing that is subject to a credit under division (A) of this section, there shall appear in ten-point type both the amount of the credit and to the left of such amount "Ohio Energy Credit."

(D) On or before the fifteenth day of each month following one in which credits were provided under division (A) of this section, each energy company shall, on a form prescribed by the director and requesting information that the director the commissioner determines is necessary for the purpose of verifying the propriety of the payment of credits, certify to the director the total amount of all credits it granted pursuant to division (A) of this section during the preceding month. Not later than thirty days after receipt of such certification, the director shall pay the company the amount certified. If the director determines that a company previously received amounts greater than the amounts of credits properly granted, such company, upon notice from the director, shall reimburse the director in the amount of the overpayments. Such reimbursements shall be deposited in the general revenue fund.

(E)

(1) Any energy company that purposely fails to grant the credit provided under division (A) of this section is liable to each person entitled to the credit and certified to the company by the director pursuant to division (A) of section 5117.08 of the Revised Code in treble the amount of the total credit not granted. The consumers' counsel, on behalf of any person or persons not granted the credit, may bring an action to recover such treble damages in the court of common pleas of the county in which is located the office of the company nearest the household of any such person or persons. The consumers' counsel also, on behalf of any persons not granted the credit, may bring a class action to recover such treble damages in the court of common pleas of any county in which is located an office of the company and, if feasible, in which is located a significant number of members of the class. Any treble damage recovery under this division does not, in any manner, diminish any other liability provided under sections 5117.01 to 5117.12 of the Revised Code. Clerical errors shall not be considered an offense or incur liability under this division.

(2) An action shall be brought by the consumers' counsel under division (E)(1) of this section only after the consumers' counsel has made a good faith attempt to dispose of the claim by settlement, including a good faith request for only such information in the possession of an energy company as is needed to determine the existence or extent of such a right of action.

(3) Nothing in division (E)(1) of this section shall be construed to prevent persons acting without the assistance of the consumers' counsel from bringing an action or class action under such division.

Effective Date: 07-01-2000



Section 5117.10 - Payments to applicants.

(A) On or before the fifteenth day of January, the director of development shall pay each applicant determined eligible for a payment under divisions (A) and (B) of section 5117.07 of the Revised Code one hundred twenty-five dollars.

(B) The director may withhold from any payment to which a person would otherwise be entitled under division (A) of this section any amount that the director determines was erroneously received by such person in a preceding year under this or the program established under Am. Sub. H.B. 230, as amended by Am. H.B. 937, Am. Sub. H.B. 1073, Am. Sub. S.B. 493, and Am. Sub. S.B. 523 of the 112th general assembly, provided the director has employed all other legal methods reasonably available to obtain reimbursement for the erroneous payment or credit prior to the commencement of the current program year.

(C) Payments made under this section and credits granted under section 5117.09 of the Revised Code shall not be considered income for the purpose of determining eligibility or the level of benefits or assistance under section 329.042 or Chapters 5107., 5111., and 5115. of the Revised Code; supplemental security income payments under Title XVI of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended; or any other program under which eligibility or the level of benefits or assistance is based upon need measured by income.

Effective Date: 07-01-2000



Section 5117.11 - Prohibited acts.

(A) No person shall purposely fail to grant the credit provided under division (A) of section 5117.09 of the Revised Code. Each day that each person entitled to the credit is not afforded the credit constitutes a separate offense. Clerical errors shall not be considered an offense under this division.

(B) No person shall knowingly make a false statement for the purpose of obtaining a credit or payment.

(C) No person, including an applicant, shall knowingly make a false certification attesting to physical or mental condition for purposes of qualifying himself or another person for a payment or credit.

(D) No person shall fail to perform his obligations under division (A) of section 5117.04 or division (B) or (C) of section 5117.09 of the Revised Code.

(E) Notwithstanding sections 4933.12 and 4933.121 of the Revised Code, no energy company shall purposely discontinue heating service during the months of December, January, and February to a residential customer for nonpayment during any period for which the customer is eligible to receive a credit under this program.

Effective Date: 09-28-1979



Section 5117.12 - Reporting impact on number of uncollectible accounts and past due residential accounts.

(A) On or before the thirty-first day of August of each year, each energy company shall file a written report with the director of development regarding the impact, if any, of the requirements of division (E) of section 5117.11 of the Revised Code on the number of uncollectible and past due residential accounts for the twelve-month period ending on the preceding thirty-first day of July. The report shall include such information as is prescribed by the director. The information shall be based on actual reviews of residential customer accounts and shall be presented in verifiable form. The director may consult with the public utilities commission and the consumers' counsel in prescribing the contents of such reports and complying with the requirements of division (C)(4) of this section.

(B) Before the thirty-first day of January of each year, the director shall prepare a written report including a final review of the Ohio energy credit program for which applications were required to be mailed or provided by the fifteenth day of June of the second preceding calendar year pursuant to section 5117.03 of the Revised Code and an interim review of the program for which applications were required to be mailed or provided by the fifteenth day of June of the preceding calendar year under such section. On or before the thirty-first day of January of each year, the director shall provide written copies of such report to the speaker of the house of representatives, president of the senate, minority leaders of the house of representatives and senate, chairpersons of the house finance and appropriations committee and senate finance committee, chairpersons of the committees of the house of representatives and senate customarily entrusted with matters concerning public utilities, clerk of the house of representatives, and clerk of the senate.

(C) Each report prepared under division (B) of this section shall include a review of:

(1) Program costs;

(2) The number of persons receiving credits or payments under the program;

(3) Progress in the implementation of any changes in the program made by the general assembly within the period covered by the report;

(4) The impact, if any, of the requirements of division (E) of section 5117.11 of the Revised Code on the number of uncollectible and past due residential accounts of energy companies for the twelve-month period ending on the preceding thirty-first day of July;

(5) The impact of any federal energy assistance programs available to the same groups of people as are eligible for the energy credit program under sections 5117.01 to 5117.12 of the Revised Code, together with any recommendations on modifications that may, because of the federal programs, be needed in the energy credit program;

(6) Any suggestions for improving the program;

(7) Any other matters considered appropriate by the director.

(D) The director shall consult with the auditor of state, energy companies, energy dealers, department of aging, and commission on Hispanic-Latino affairs in the preparation of any report under this section. The director may require information from such agencies for the purpose of preparing such report.

Effective Date: 07-01-2000



Section 5117.21 - Percentage of funds to be used for energy-related home repair.

Not less than fifteen per cent of the funds received by the state in any fiscal year for the low-income home energy assistance block grant under Title XXVI of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 893, 42 U.S.C. 8621, and any amendments thereto, shall be used to provide low cost residential weatherization or other energy-related home repair for low-income households in accordance with that act, and any amendments thereto. The annual state home energy assistance application and plan and any revisions filed with the United States secretary of health and human services under the act shall include the requirement of this section, and any such plan in effect on the effective date of this section shall promptly be revised to include the requirement of this section.

Effective Date: 11-26-1982



Section 5117.22 - Energy oil overcharge fund.

All petroleum violation escrow funds received by this state from the federal government shall be deposited in the state treasury to the credit of the energy oil overcharge fund, which is hereby created. The fund shall be used by the development services agency for energy conservation and assistance programs approved by the United States department of energy. All investment earnings of the fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 07-01-1985



Section 5117.23 to 5117.29 - [Repealed].

Effective Date: 09-30-1980



Section 5117.99 - Penalty.

(A) Whoever violates division (A) of section 5117.11 of the Revised Code is guilty of a minor misdemeanor.

(B) Whoever violates division (B), (C), or (E) of section 5117.11 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(C) Whoever violates division (D) of section 5117.11 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 09-30-1980






Chapter 5119 - DEPARTMENT OF MENTAL HEALTH

Section 5119.01 - Director of mental health - powers and duties.

The director of mental health is the chief executive and administrative officer of the department of mental health. The director may establish procedures for the governance of the department, conduct of its employees and officers, performance of its business, and custody, use, and preservation of departmental records, papers, books, documents, and property. Whenever the Revised Code imposes a duty upon or requires an action of the department or any of its institutions, the director shall perform the action or duty in the name of the department, except that the medical director appointed pursuant to section 5119.07 of the Revised Code shall be responsible for decisions relating to medical diagnosis, treatment, rehabilitation, quality assurance, and the clinical aspects of the following: licensure of hospitals and residential facilities, research, community mental health plans, and delivery of mental health services.

The director shall:

(A) Adopt rules for the proper execution of the powers and duties of the department with respect to the institutions under its control, and require the performance of additional duties by the officers of the institutions as necessary to fully meet the requirements, intents, and purposes of this chapter. In case of an apparent conflict between the powers conferred upon any managing officer and those conferred by such sections upon the department, the presumption shall be conclusive in favor of the department.

(B) Adopt rules for the nonpartisan management of the institutions under the department's control. An officer or employee of the department or any officer or employee of any institution under its control who, by solicitation or otherwise, exerts influence directly or indirectly to induce any other officer or employee of the department or any of its institutions to adopt the exerting officer's or employee's political views or to favor any particular person, issue, or candidate for office shall be removed from the exerting officer's or employee's office or position, by the department in case of an officer or employee, and by the governor in case of the director.

(C) Appoint such employees, including the medical director, as are necessary for the efficient conduct of the department, and prescribe their titles and duties;

(D) Prescribe the forms of affidavits, applications, medical certificates, orders of hospitalization and release, and all other forms, reports, and records that are required in the hospitalization or admission and release of all persons to the institutions under the control of the department, or are otherwise required under this chapter or Chapter 5122. of the Revised Code;

(E) Contract with hospitals licensed by the department under section 5119.20 of the Revised Code for the care and treatment of mentally ill patients, or with persons, organizations, or agencies for the custody, evaluation, supervision, care, or treatment of mentally ill persons receiving services elsewhere than within the enclosure of a hospital operated under section 5119.02 of the Revised Code;

(F) Exercise the powers and perform the duties relating to community mental health facilities and services that are assigned to the director under this chapter and Chapter 340. of the Revised Code;

(G) Develop and implement clinical evaluation and monitoring of services that are operated by the department;

(H)

Adopt rules establishing standards for the performance of evaluations by a forensic center or other psychiatric program or facility of the mental condition of defendants ordered by the court under section 2919.271, or 2945.371 of the Revised Code, and for the treatment of defendants who have been found incompetent to stand trial and ordered by the court under section 2945.38, 2945.39, 2945.401, or 2945.402 of the Revised Code to receive treatment in facilities;

(I) On behalf of the department, have the authority and responsibility for entering into contracts and other agreements;

(J) Prepare and publish regularly a state mental health plan that describes the department's philosophy, current activities, and long-term and short-term goals and activities;

(K) Adopt rules in accordance with Chapter 119. of the Revised Code specifying the supplemental services that may be provided through a trust authorized by section 5815.28 of the Revised Code;

(L) Adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for the maintenance and distribution to a beneficiary of assets of a trust authorized by section 5815.28 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001; 09-05-2001; 01-01-2007



Section 5119.011 - Substantial direct operation of department.

The department of mental health shall be a substantial direct operator of mental health services.

Effective Date: 03-28-1988



Section 5119.012 - Authority of department.

The department of mental health has all the authority necessary to carry out its powers and duties under this chapter and Chapters 340., 2919., 2945., and 5122. of the Revised Code.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5119.013 - Contracts with public and private entities.

Pursuant to the director of mental health's authority under division (I) of section 5119.01 of the Revised Code, the director may contract with agencies, institutions, and other entities both public and private, as necessary for the department of mental health to carry out its duties under this chapter and Chapters 340., 2919., 2945., and 5122. of the Revised Code. Chapter 125. of the Revised Code does not apply to contracts the director enters into under this section for services provided to individuals with mental illness by agencies, institutions, and other entities not owned or operated by the department of mental health.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5119.02 - Department of mental health - powers and duties generally.

(A) The department of mental health shall maintain, operate, manage, and govern state institutions for the care and treatment of mentally ill persons.

(B) The department of mental health may designate all institutions under its jurisdiction by appropriate respective names, regardless of present statutory designation.

(C) Subject to section 5139.08 and pursuant to Chapter 5122. of the Revised Code and on the agreement of the departments of mental health and youth services, the department of mental health may receive from the department of youth services for psychiatric observation, diagnosis, or treatment any person eighteen years of age or older in the custody of the department of youth services. The departments shall enter into a written agreement specifying the procedures necessary to implement this division.

(D) The department of mental health shall designate hospitals, facilities, and community mental health agencies for the custody, care, and special treatment of, and authorize payment for such custody, care, and special treatment provided to, persons who are charged with a crime and who are found incompetent to stand trial or not guilty by reason of insanity.

(E) The department of mental health may do all of the following:

(1) Require reports from the managing officer of any institution under the department's jurisdiction, relating to the admission, examination, comprehensive evaluation, diagnosis, release, or discharge of any patient;

(2) Visit each institution regularly to review its operations and to investigate complaints made by any patient or by any person on behalf of a patient, provided these duties may be performed by a person designated by the director.

(F) The department of mental health shall divide the state into districts for the purpose of designating the institution in which mentally ill persons are hospitalized, and may change the districts.

(G) In addition to the powers expressly conferred, the department of mental health shall have all powers and authority necessary for the full and efficient exercise of the executive, administrative, and fiscal supervision over the state institutions described in this section.

(H) The department of mental health may provide for the custody, supervision, control, treatment, and training of mentally ill persons hospitalized elsewhere than within the enclosure of a hospital, if the department so determines with respect to any individual or group of individuals. In all such cases, the department shall ensure adequate and proper supervision for the protection of such persons and of the public.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1997



Section 5119.03 - Designating purpose of institutions.

The department of mental health shall operate, and with the approval of the governor, designate the purpose of institutions, and may change, with the approval of the governor, these designations when necessary.

Effective Date: 06-30-1997



Section 5119.04 - Medical and physical standards.

The department of mental health and any institutions under its supervision or jurisdiction shall, where applicable, be in substantial compliance with standards set forth for psychiatric facilities by the joint commission on accreditation of health care organizations or medical assistance standards under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, or other applicable standards, except that the department and any institution under its supervision or jurisdiction shall be in substantial compliance with standards for physical facilities and equipment by July 1, 1989. The requirements of this section do not apply to any facility designated by the director of mental health for use as a psychiatric rehabilitation center.

The requirements of this section are in addition to any other requirements established by the Revised Code and nothing in this section shall be construed to limit any rights, privileges, protections, or immunities which may exist under the constitution and laws of the United States or this state.

Effective Date: 07-01-1988



Section 5119.05 - Organization.

The director of mental health shall organize the department in such a manner as he considers necessary to provide for the efficient operation of the department and its institutions. The director may create and prescribe the duties of such offices or bureaus as he considers necessary and shall appoint employees and officers necessary to conduct the business of the department.

Effective Date: 07-01-1988



Section 5119.06 - Support of community support system; powers and duties regarding programs and services.

The department of mental health shall:

(A) To the extent the department has available resources and in consultation with boards of alcohol, drug addiction, and mental health services, support a community support system in accordance with section 340.03 of the Revised Code on a district or multi-district basis. The department shall define the essential elements of a community support system, shall assist in identifying resources, and may prioritize support for one or more of the elements.

(B) Operate inpatient and other mental health services

;

(C) Provide training, consultation, and technical assistance regarding mental health programs and services and appropriate prevention and mental health promotion activities, including those that are culturally sensitive, to employees of the department, community mental health agencies and boards, and other agencies providing mental health services;

(D) To the extent the department has available resources, promote and support a full range of mental health services that are available and accessible to all residents of this state, especially for severely mentally disabled children, adolescents, and adults, and other special target populations, including racial and ethnic minorities, as determined by the department ;

(E) Design and set criteria for the determination of severe mental disability;

(F) Establish standards for evaluation of mental health programs;

(G) Promote, direct, conduct, and coordinate scientific research, taking ethnic and racial differences into consideration, concerning the causes and prevention of mental illness, methods of providing effective services and treatment, and means of enhancing the mental health of all residents of this state;

(H) Foster the establishment and availability of vocational rehabilitation services and the creation of employment opportunities for consumers of mental health services, including members of racial and ethnic minorities;

(I) Establish a program to protect and promote the rights of persons receiving mental health services, including the issuance of guidelines on informed consent and other rights;

(J) Establish, in consultation with board of alcohol, drug addiction, and mental health services representatives and after consideration of the recommendations of the medical director, guidelines for the development of community mental health plans and the review and approval or disapproval of such plans submitted pursuant to section 340.03 of the Revised Code;

(K) Promote the involvement of persons who are receiving or have received mental health services, including families and other persons having a close relationship to a person receiving mental health services, in the planning, evaluation, delivery, and operation of mental health services ;

(L) Notify and consult with the relevant constituencies that may be affected by rules, standards, and guidelines issued by the department of mental health. These constituencies shall include consumers of mental health services and their families, and may include public and private providers, employee organizations, and others when appropriate. Whenever the department proposes the adoption, amendment, or rescission of rules under Chapter 119. of the Revised Code, the notification and consultation required by this division shall occur prior to the commencement of proceedings under Chapter 119. The department shall adopt rules under Chapter 119. of the Revised Code that establish procedures for the notification and consultation required by this division.

(M) In cooperation with board of alcohol, drug addiction, and mental health services representatives, provide training regarding the provision of community-based mental health services to those department employees who are utilized in state-operated, community-based mental health services;

(N) Provide consultation to the department of rehabilitation and correction concerning the delivery of mental health services in state correctional institutions .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-05-2001



Section 5119.061 - Determination of services needed.

(A) As used in this section, "mentally ill individual" and "specialized services" have the same meanings as in section 5111.202 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section and rules adopted under division (E)(3) of this section, for purposes of section 5111.202 of the Revised Code, the department of mental health shall determine in accordance with section 1919(e)(7) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and regulations adopted under section 1919(f)(8)(A) of that act whether, because of the individual's physical and mental condition, a mentally ill individual seeking admission to a nursing facility requires the level of services provided by a nursing facility and, if the individual requires that level of services, whether the individual requires specialized services for mental illness. The determination required by this division shall be based on an independent physical and mental evaluation performed by a person or entity other than the department.

(2) A determination under this division is not required for any of the following:

(a) An individual seeking readmission to a nursing facility after having been transferred from a nursing facility to a hospital for care;

(b) An individual who meets all of the following conditions:

(i) The individual is admitted to the nursing facility directly from a hospital after receiving inpatient care at the hospital;

(ii) The individual requires nursing facility services for the condition for which care in the hospital was received;

(iii) The individual's attending physician has certified, before admission to the nursing facility, that the individual is likely to require less than thirty days of nursing facility services.

(c) An individual transferred from one nursing facility to another nursing facility, with or without an intervening hospital stay.

(C) Except as provided in rules adopted under division (F)(3) of this section, the department of mental health shall review and determine for each resident of a nursing facility who is mentally ill, whether the resident, because of the resident's physical and mental condition, requires the level of services provided by a nursing facility and whether the resident requires specialized services for mental illness. The review and determination shall be conducted in accordance with section 1919(e)(7) of the "Social Security Act" and the regulations adopted under section 1919(f)(8)(A) of the act and based on an independent physical and mental evaluation performed by a person or entity other than the department. The review and determination shall be completed promptly after a nursing facility has notified the department that there has been a significant change in the resident's mental or physical condition.

(D)

(1) In the case of a nursing facility resident who has continuously resided in a nursing facility for at least thirty months before the date of a review and determination under division (C) of this section, if the resident is determined not to require the level of services provided by a nursing facility, but is determined to require specialized services for mental illness, the department, in consultation with the resident's family or legal representative and care givers, shall do all of the following:

(a) Inform the resident of the institutional and noninstitutional alternatives covered under the state plan for medical assistance;

(b) Offer the resident the choice of remaining in the nursing facility or receiving covered services in an alternative institutional or noninstitutional setting;

(c) Clarify the effect on eligibility for services under the state plan for medical assistance if the resident chooses to leave the facility, including its effect on readmission to the facility;

(d) Provide for or arrange for the provision of specialized services for the resident's mental illness in the setting chosen by the resident.

(2) In the case of a nursing facility resident who has continuously resided in a nursing facility for less than thirty months before the date of the review and determination under division (C) of this section, if the resident is determined not to require the level of services provided by a nursing facility, but is determined to require specialized services for mental illness, or if the resident is determined to require neither the level of services provided by a nursing facility nor specialized services for mental illness, the department shall act in accordance with its alternative disposition plan approved by the United States department of health and human services under section 1919(e)(7)(E) of the "Social Security Act."

(3) In the case of an individual who is determined under division (B) or (C) of this section to require both the level of services provided by a nursing facility and specialized services for mental illness, the department of mental health shall provide or arrange for the provision of the specialized services needed by the individual or resident while residing in a nursing facility.

(E) The department of mental health shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Establish criteria to be used in making the determinations required by divisions (B) and (C) of this section. The criteria shall not exceed the criteria established by regulations adopted by the United States department of health and human services under section 1919(f)(8)(A) of the "Social Security Act."

(2) Specify information to be provided by the individual or nursing facility resident being assessed;

(3) Specify any circumstances, in addition to circumstances listed in division (B) of this section, under which determinations under divisions (B) and (C) of this section are not required to be made.

Effective Date: 03-13-1997



Section 5119.07 - Medical director - qualifications - duties.

The director of mental health shall appoint a medical director who is a psychiatrist as defined in division (E) of section 5122.01 of the Revised Code, is eligible or certified by the American board of psychiatry and neurology or the American osteopathic board of neurology and psychiatry, and has at least five years of clinical and two years of administrative experience. The medical director shall be responsible for decisions relating to medical diagnosis, treatment, rehabilitation, quality assurance, and the clinical aspects of the following: licensure of hospitals and residential facilities, research, community mental health plans, and delivery of mental health services. The medical director shall also exercise clinical supervision of the chief clinical officers of hospitals and institutions under the jurisdiction of the department and shall review and approve decisions relating to the employment of the chief clinical officers. The medical director or his designee shall advise the director on matters relating to licensure, research, community mental health plans, and delivery of mental health services. The director of mental health may establish other duties of the medical director. The medical director shall participate in the development of guidelines for community mental health plans.

Effective Date: 07-01-1988



Section 5119.071 - Classified and unclassified appointments.

An appointing authority may appoint a person who holds a certified position in the classified service within the department of mental health to a position in the unclassified service within the department. A person appointed pursuant to this section to a position in the unclassified service shall retain the right to resume the position and status held by the person in the classified service immediately prior to the person's appointment to the position in the unclassified service, regardless of the number of positions the person held in the unclassified service. An employee's right to resume a position in the classified service may only be exercised when an appointing authority demotes the employee to a pay range lower than the employee's current pay range or revokes the employee's appointment to the unclassified service. An employee forfeits the right to resume a position in the classified service when the employee is removed from the position in the unclassified service due to incompetence, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of this chapter or Chapter 124. of the Revised Code, violation of the rules of the director of administrative services or the director of mental health, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony. An employee also forfeits the right to resume a position in the classified service upon transfer to a different agency.

Reinstatement to a position in the classified service shall be to a position substantially equal to that position in the classified service held previously, as certified by the director of administrative services. If the position the person previously held in the classified service has been placed in the unclassified service or is otherwise unavailable, the person shall be appointed to a position in the classified service within the department that the director of administrative services certifies is comparable in compensation to the position the person previously held in the classified service. Service in the position in the unclassified service shall be counted as service in the position in the classified service held by the person immediately prior to the person's appointment to the position in the unclassified service. When a person is reinstated to a position in the classified service as provided in this section, the person is entitled to all rights, status, and benefits accruing to the position in the classified service during the person's time of service in the position in the unclassified service.

Effective Date: 01-15-1981; 2006 HB699 03-29-2007



Section 5119.072 - Certain convictions preclude appointments.

(A) No appointing officer shall appoint a person to fill a position in either the classified or unclassified service of the department of mental health if the person has been convicted of or pleaded guilty to a violation of the following:

(1) Any felony contained in the Revised Code, if the felony bears a direct and substantial relationship to the position being filled;

(2) Any crime contained in the Revised Code constituting a misdemeanor of the first degree on the first offense and a felony on subsequent offenses, if the crime bears a direct and substantial relationship to the position being filled;

(3) An existing or former law of this state, any other state, or the United States, if the law violated is substantially equivalent to any of the offenses described in division (A)(1) or (2) of this section.

(B) The director of mental health shall adopt rules, in accordance with Chapter 119. of the Revised Code, to implement this section.

(C) The director or an appointing officer shall request the bureau of criminal identification and investigation created by section 109.51 of the Revised Code or, at his discretion, any other state or federal agency, to supply him with a written report regarding the criminal records of any applicant. For each investigation undertaken at the department's request under this section, the department shall pay a reasonable fee to the bureau or other state or federal agency conducting the investigation. The amount of the fee shall be determined by the bureau or other state or federal agency conducting the investigation and shall be sufficient to cover the costs of conducting the investigation. The report made by the bureau or other state or federal agency is not a public record for purposes of section 149.43 of the Revised Code and shall not be made available to any person, except the applicant, the appointing officer or his designee, or any hearing officer involved in a case denying employment.

(D) As used in this section, "applicant" means a person who is under final consideration for appointment to a position in the classified or unclassified service of the department of mental health.

Effective Date: 06-07-1984



Section 5119.08 - Fidelity bond.

The department of mental health shall require any of its employees and each officer and employee of every institution under its control who may be charged with custody or control of any money or property belonging to the state or who is required to give bond, to give a surety company bond, properly conditioned, in a sum to be fixed by the department which when approved by the department, shall be filed in the office of the secretary of state. The cost of such bonds, when approved by the department, shall be paid from funds available for the department. The bonds required or authorized by this section may, in the discretion of the director of mental health, be individual, schedule, or blanket bonds.

Effective Date: 07-01-1980



Section 5119.09 - Physician specialists.

The director of mental health shall prepare, and may amend from time to time, specifications descriptive of the duties, responsibilities, requirements, and desirable qualifications of physician specialists in the department of mental health. The director shall prepare, and may amend from time to time, classifications for those physician specialists, and they shall receive a salary fixed pursuant to section 124.15 or 124.152 of the Revised Code.

The director may employ and classify physicians in the department as physician specialists, within the classifications and pay ranges fixed pursuant to section 124.15 or 124.152 of the Revised Code. Any physician employed in the department, whether previously classified pursuant to section 124.15 or 124.152 of the Revised Code or otherwise employed in the department, may be classified or reclassified as a physician specialist, pursuant to this section, upon order of the director; provided that, each such physician shall be qualified as required by this section and meet the specifications for the classification to which the physician is assigned. Any physician classified and designated a physician specialist under authority of this section may be assigned to a different physician specialist classification upon order of the director; the director shall certify each such reclassification, and the department of administrative services shall be governed by the certification; provided that, nothing in this section shall alter the powers and duties of the state personnel board of review under division (A)(1) of section 124.03 of the Revised Code.

Each physician classified and designated as a physician specialist in the department, under authority of this section, shall be a reputable physician and a graduate of an accredited medical college, who has had special training and experience in the treatment of mental illness or other condition found in patients in the department.

Effective Date: 04-09-1986; 07-01-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 5119.091 - Amended and Renumbered RC 5119.16.

Effective Date: 07-01-1980



Section 5119.10 - Providing educational grants or tuition reimbursement for employees.

The department of mental health may provide educational grants or tuition reimbursements to upgrade the education, training, and professional achievement of its employees, whenever it determines that provision of such grants or reimbursements is essential to the achievement of its goals. The department may enter into agreements with its employees for the purposes of this section. The agreements may require, as a condition of each grant or reimbursement, that the employee continue employment with the department or with another federal, state, or local public agency designated by the department for a period of time stated in the agreement. If an employee does not fulfill the employment requirement stated in the agreement, the department may take action to recover the amount of all educational grants or tuition reimbursements paid to the employee under this section, plus interest at the rate of ten per cent per year calculated from the date of payment of each grant or reimbursement.

Effective Date: 07-01-1988



Section 5119.101 - Establishing physician recruitment program.

(A) As used in this section, "physician" means an individual authorized under Chapter 4731. of the Revised Code to practice medicine and surgery or osteopathic medicine and surgery.

(B) The department of mental health may establish a physician recruitment program under which the department agrees to repay all or part of the principal and interest of a government or other educational loan incurred by a physician who agrees to provide services to inpatients and outpatients of institutions under the department's administration. To be eligible to participate in the program, a physician must have attended a school that was, at the time of attendance, a medical school or osteopathic medical school in this country accredited by the liason committee on medical education or the American osteopathic association, or a medical school or osteopathic medical school located outside this country that was acknowledged by the world health organization and verified by a member state of that organization as operating within that state's jurisdiction.

(C) The department shall enter into a contract with each physician it recruits under this section. Each contract shall include at least the following terms:

(1) The physician agrees to provide a specified scope of medical or osteopathic medical services for a specified number of hours per week and a specified number of years to patients of one or more specified institutions administered by the department.

(2) The department agrees to repay all or a specified portion of the principal and interest of a government or other educational loan taken by the physician for the following expenses if the physician meets the service obligation agreed to and the expenses were incurred while the physician was enrolled in, for up to a maximum of four years, a school that qualifies the physician to participate in the program:

(a) Tuition;

(b) Other educational expenses for specific purposes, including fees, books, and laboratory expenses, in amounts determined to be reasonable in accordance with rules adopted under division (D) of this section;

(c) Room and board, in an amount determined to be reasonable in accordance with rules adopted under division (D) of this section.

(3) The physician agrees to pay the department a specified amount, which shall be not less than the amount already paid by the department pursuant to its agreement, as damages if he fails to complete the service obligation agreed to or fails to comply with other specified terms of the contract. The contract may vary the amount of damages based on the portion of the physician's service obligation that remains uncompleted as determined by the department.

(4) Other terms agreed upon by the parties.

(D) If the department elects to implement the physician recruitment program, it shall adopt rules in accordance with Chapter 119. of the Revised Code that establish all of the following:

(1) Criteria for designating institutions for which physicians will be recruited;

(2) Criteria for selecting physicians for participation in the program;

(3) Criteria for determining the portion of a physician's loan that the department will agree to repay;

(4) Criteria for determining reasonable amounts of the expenses described in divisions (C)(2)(b) and (c) of this section;

(5) Procedures for monitoring compliance by physicians with the terms of their contracts;

(6) Any other criteria or procedures necessary to implement the program.

Effective Date: 11-24-1995



Section 5119.11 - Conduct collaborative training efforts for students.

(A) The director of mental health may enter into an agreement with boards of trustees or boards of directors of one or more institutions of higher education or hospitals licensed pursuant to section 5119.20 of the Revised Code to establish, manage, and conduct collaborative training efforts for students enrolled in courses of studies for occupations or professions which may be determined by the director upon the approval of the medical director to be in occupations or professions needed to provide adequate care and treatment for persons receiving mental health services.

(B) Such collaborative training efforts may include but are not limited to programs in psychiatry, psychology, nursing, social work, counseling professions, and others considered appropriate by the director of mental health. Any such program shall be approved or accredited by its respective professional organization or state board having jurisdiction over the profession.

(1) The department shall require that the following be provided for in agreements between the department and institutions of higher education or hospitals licensed pursuant to section 5119.20 of the Revised Code:

(a) Establishment of inter-disciplinary committees to advise persons responsible for training programs. Each committee shall have representation drawn from the geographical community the institution of higher education or hospital serves and shall include representatives of agencies, boards, targeted populations as determined by the department, racial and ethnic minority groups, and publicly funded programs;

(b) Funding procedures;

(c) Specific outcomes and accomplishments that are expected or required of a program under such agreement;

(d) The types of services to be provided under such agreement.

(2) The department may require that the following be provided for in agreements between the department and institutions of higher education or hospitals licensed pursuant to section 5119.20 of the Revised Code:

(a) Special arrangements for individual residents or trainees to encourage their employment in publicly funded settings upon completion of their training;

(b) Procedures for the selection of residents or trainees to promote the admission, retention, and graduation of women, minorities, and handicapped persons;

(c) Cross-cultural training and other subjects considered necessary to enhance training efforts and the care and treatment of patients and clients;

(d) Funding of faculty positions oriented toward meeting the needs of publicly funded programs.

Subject to appropriations by the general assembly, the director of mental health has final approval of the funding of these collaborative training efforts.

Effective Date: 07-01-1988



Section 5119.12 - Courses of study for instruction and training of persons in institutions.

The courses of study for the instruction and training of all persons in institutions under the control of the department of mental health shall be subject to the approval of the superintendent of public instruction.

All teachers employed in institutions under the control of the department of mental health shall possess such educator licenses or have such qualifications and approval as the superintendent of public instruction, after consulting with the officers in charge of the institutions, prescribes for the various types of service in the institutions.

Effective Date: 10-29-1996



Section 5119.13 - [Repealed].

Effective Date: 07-01-1988



Section 5119.131 - Amended and Renumbered RC 5119.36.

Effective Date: 07-01-1980



Section 5119.14 - Appointing special police officers for institutions.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Subject to division (C) of this section, upon the recommendation of the director of mental health, the managing officer of an institution under the jurisdiction of the department of mental health may designate one or more employees to be special police officers of the department. The special police officers shall take an oath of office, wear the badge of office, and give bond for the proper and faithful discharge of their duties in an amount that the director requires.

(2) In accordance with section 109.77 of the Revised Code, the special police officers shall be required to complete successfully a peace officer basic training program approved by the Ohio peace officer training commission and to be certified by the commission. The cost of the training shall be paid by the department of mental health.

(3) Special police officers, on the premises of institutions under the jurisdiction of the department of mental health and subject to the rules of the department, shall protect the property of the institutions and the persons and property of patients in the institutions, suppress riots, disturbances, and breaches of the peace, and enforce the laws of the state and the rules of the department for the preservation of good order. They may arrest any person without a warrant and detain the person until a warrant can be obtained under the circumstances described in division (F) of section 2935.03 of the Revised Code.

(C)

(1) The managing officer of an institution under the jurisdiction of the department of mental health shall not designate an employee as a special police officer of the department pursuant to division (B)(1) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The managing officer of an institution under the jurisdiction of the department of mental health shall terminate the employment as a special police officer of the department of an employee designated as a special police officer under division (B)(1) of this section if that employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to that employee under section 109.77 of the Revised Code.

(b) The managing officer shall suspend from employment as a special police officer of the department an employee designated as a special police officer under division (B)(1) of this section if that employee is convicted, after trial, of a felony. If the special police officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the special police officer does not file a timely appeal, the managing officer shall terminate the employment of that special police officer. If the special police officer files an appeal that results in that special police officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that special police officer, the managing officer shall reinstate that special police officer. A special police officer of the department who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that special police officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the special police officer of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a special police officer under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 5119.15 - [Repealed].

Effective Date: 07-01-1988



Section 5119.16 - Providing goods and services to certain departments, agencies and institutions.

As used in this section, "free clinic" has the same meaning as in section 2305.2341 of the Revised Code.

(A) The department of mental health may provide certain goods and services for the department of mental health, the department of developmental disabilities, the department of rehabilitation and correction, the department of youth services, and other state, county, or municipal agencies requesting such goods and services when the department of mental health determines that it is in the public interest, and considers it advisable, to provide these goods and services. The department of mental health also may provide goods and services to agencies operated by the United States government and to public or private nonprofit agencies, other than free clinics, that are funded in whole or in part by the state if the public or private nonprofit agencies are designated for participation in this program by the director of mental health for community mental health agencies, the director of developmental disabilities for community developmental disabilities agencies, the director of rehabilitation and correction for community rehabilitation and correction agencies, or the director of youth services for community youth services agencies.

Designated community agencies shall receive goods and services through the department of mental health only in those cases where the designating state agency certifies that providing such goods and services to the agency will conserve public resources to the benefit of the public and where the provision of such goods and services is considered feasible by the department of mental health.

(B) The department of mental health may permit free clinics to purchase certain goods and services to the extent the purchases fall within the exemption to the Robinson-Patman Act, 15 U.S.C. 13 et seq., applicable to nonprofit institutions, in 15 U.S.C. 13c, as amended.

(C) The goods and services that may be provided by the department of mental health under divisions (A) and (B) of this section may include:

(1) Procurement, storage, processing, and distribution of food and professional consultation on food operations;

(2) Procurement, storage, and distribution of medical and laboratory supplies, dental supplies, medical records, forms, optical supplies, and sundries, subject to section 5120.135 of the Revised Code;

(3) Procurement, storage, repackaging, distribution, and dispensing of drugs, the provision of professional pharmacy consultation, and drug information services;

(4) Other goods and services .

(D) The department of mental health may provide the goods and services designated in division (C) of this section to its institutions and to state-operated community-based mental health services.

(E) After consultation with and advice from the director of developmental disabilities, the director of rehabilitation and correction, and the director of youth services, the department of mental health may provide the goods and services designated in division (C) of this section to the department of developmental disabilities, the department of rehabilitation and correction, and the department of youth services.

(F) The cost of administration of this section shall be determined by the department of mental health and paid by the agencies or free clinics receiving the goods and services to the department for deposit in the state treasury to the credit of the mental health fund, which is hereby created. The fund shall be used to pay the cost of administration of this section to the department.

(G) Whenever a state agency fails to make a payment for goods and services provided under this section within thirty-one days after the date the payment was due, the office of budget and management may transfer moneys from the state agency to the department of mental health. The amount transferred shall not exceed the amount of overdue payments. Prior to making a transfer under this division, the office of budget and management shall apply any credits the state agency has accumulated in payments for goods and services provided under this section.

(H) Purchases of goods and services under this section are not subject to section 307.86 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-18-1999; 06-30-2006



Section 5119.161 - Sale of goods and services fund.

Unless otherwise specifically provided by law, all moneys received by the department of mental health from the sale of goods and services, including, but not limited to, shared service agreements with other governmental entities and nongovernmental entities, employee housing and cafeteria receipts, fees for copying services, and sales of other tangible personal property under the department's control, shall be paid into the state treasury to the credit of the sale of goods and services fund, which is hereby created. Moneys received by the department pursuant to section 5119.16 of the Revised Code shall not be paid into the fund. The department shall use the moneys in the fund for paying operating expenses of the department.

Effective Date: 07-01-1985



Section 5119.17 - Services fund for individuals with mental illness.

(A) As used in this section, "supplemental services" has the same meaning as in section 5815.28 of the Revised Code.

(B) There is hereby created in the state treasury the services fund for individuals with mental illness. On the death of the beneficiary of a trust created pursuant to section 5815.28 of the Revised Code, the portion of the remaining assets of the trust specified in the trust instrument shall be deposited to the credit of the fund. Money credited to the fund shall be used for individuals with mental illness.

Supplemental services may be provided through the department or boards of alcohol, drug addiction, and mental health services. In accordance with Chapter 119. of the Revised Code, the department of mental health may adopt any rules necessary to implement this section.

Effective Date: 04-16-1993; 01-01-2007



Section 5119.18 - Department of mental health trust fund.

There is hereby created in the state treasury the department of mental health trust fund. Not later than the first day of September of each year, the director of mental health shall certify to the director of budget and management the amount of all of the unexpended, unencumbered balances of general revenue fund appropriations made to the department of mental health for the previous fiscal year, excluding funds appropriated for rental payments to the Ohio public facilities commission. On receipt of the certification, the director of budget and management shall transfer cash to the trust fund in an amount up to, but not exceeding, the total of the amounts certified by the director of mental health.

In addition, the trust fund shall receive all amounts, subject to any provisions in bond documents, received from the sale or lease of lands and facilities by the department.

All moneys in the trust fund shall be used by the department of mental health to pay for expenditures the department incurs in performing any of its duties under this chapter. The use of moneys in the trust fund pursuant to this section does not represent an ongoing commitment to the continuation of the trust fund or to the use of moneys in the trust fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 06-29-2004



Section 5119.19 - [Repealed].

Effective Date: 07-01-1988



Section 5119.20 - Inspecting and licensing of hospitals for mentally ill persons.

The department of mental health shall inspect and license all hospitals that receive mentally ill persons, except those hospitals managed by the department. No hospital may receive for care or treatment, either at public or private expense, any person who is or appears to be mentally ill, whether or not so adjudicated, unless the hospital has received a license from the department authorizing it to receive for care or treatment persons who are mentally ill or the hospital is managed by the department.

No such license shall be granted to a hospital for the treatment of mentally ill persons unless the department is satisfied, after investigation, that the hospital is managed and operated by qualified persons and has on its staff one or more qualified physicians responsible for the medical care of the patients confined there. At least one such physician shall be a psychiatrist.

The department shall adopt rules under Chapter 119. of the Revised Code prescribing minimum standards for the operation of hospitals for the care and treatment of mentally ill persons and establishing standards and procedures for the issuance, renewal, or revocation of full, probationary, and interim licenses. No license shall be granted to any hospital established or used for the care of mentally ill persons unless such hospital is operating in accordance with this section and rules adopted pursuant to this section. A full license shall expire one year after the date of issuance, a probationary license shall expire at the time prescribed by rule[s] adopted pursuant to Chapter 119. of the Revised Code by the director of mental health, and an interim license shall expire ninety days after the date of issuance. A full, probationary, or interim license may be renewed, except that an interim license may be renewed only twice. The department may fix reasonable fees for licenses and for license renewals. Such hospitals are subject to inspection and visitation by the department.

Except as otherwise provided in Chapter 5122. of the Revised Code, neither the director of the department of mental health; an employee of the department; a board of alcohol, drug addiction, and mental health services or agency employee; nor any other public official shall hospitalize any mentally ill person for care or treatment in any hospital that is not licensed in accordance with this section.

Any license issued by the department under this section may be revoked by the department for any of the following reasons:

(A) The hospital is no longer a suitable place for the care or treatment of mentally ill persons.

(B) The hospital refuses to be subject to inspection or visitation by the department.

(C) The hospital has failed to furnish humane, kind, and adequate treatment and care.

(D) The hospital fails to comply with the licensure rules of the department.

The department may inspect, visit, and review the records of any hospital that the department has reason to believe is operating without a license.

Effective Date: 10-10-1989



Section 5119.201 - Injunction.

If the department of mental health determines that a hospital not licensed by the department is receiving for care or treatment any person who is or appears to be mentally ill, the department may request in writing that the attorney general petition the court of common pleas in the county where the hospital is located to enjoin the hospital from continued operation in violation of section 5119.20 of the Revised Code.

Effective Date: 07-01-1988



Section 5119.202 - Payments and reimbursements to unlicensed hospital.

No third-party payer shall directly or indirectly reimburse, nor shall any person be obligated to pay any hospital for psychiatric services for which a license is required under section 5119.20 of the Revised Code unless the hospital is licensed by the department of mental health.

As used in this section, "third-party payer" means a health insuring corporation licensed under Chapter 1751. of the Revised Code, an insurance company that issues sickness and accident insurance in conformity with Chapter 3923. of the Revised Code, a state-financed health insurance program under Chapter 3701., 4123., or 5101. of the Revised Code, or any self-insurance plan.

Effective Date: 06-04-1997



Section 5119.21 - Prohibiting keeping or maintaining unlicensed hospital.

No person shall keep or maintain a hospital for the care or treatment of mentally ill persons unless it is licensed by the department of mental health, as provided by section 5119.20 of the Revised Code.

Effective Date: 07-01-1988



Section 5119.22 - Inspecting and licensing of residential facilities.

(A) As used in this section and section 5119.221 of the Revised Code:

(1) "Accommodations" means housing, daily meal preparation, laundry, housekeeping, arranging for transportation, social and recreational activities, maintenance, security, and other services that do not constitute personal care services or skilled nursing care.

(2) "ADAMHS board" means a board of alcohol, drug addiction, and mental health services.

(3) "Adult" means a person who is eighteen years of age or older, other than a person described in division (A)(4) of this section who is between eighteen and twenty-one years of age.

(4) "Child" means a person who is under eighteen years of age or a person with a mental disability who is under twenty-one years of age.

(5) "Community mental health agency" means a community mental health agency as defined in division (H) of section 5122.01 of the Revised Code.

(6) "Community mental health services" means any of the services listed in section 340.09 of the Revised Code.

(7) "Operator" means the person that is responsible for the administration and management of a residential facility.

(8) "Personal care services" means services including, but not limited to, the following:

(a) Assisting residents with activities of daily living;

(b) Assisting residents with self-administration of medication in accordance with rules adopted under this section;

(c) Preparing special diets, other than complex therapeutic diets, for residents pursuant to the instructions of a physician or a licensed dietitian, in accordance with rules adopted under this section.

"Personal care services" does not include "skilled nursing care" as defined in section 3721.01 of the Revised Code. A facility need not provide more than one of the services listed in division (A)(8) of this section to be considered to be providing personal care services.

(9) "Residential facility" means a publicly or privately operated home or facility that provides one of the following:

(a) Accommodations, supervision, personal care services, and community mental health services for one or more of the following unrelated persons who are referred by or are receiving community mental health services from a community mental health agency, hospital, or practitioner:

(i) Adults with mental illness;

(ii) Persons of any age with severe mental disabilities;

(iii) Children with serious emotional disturbances or in need of mental health services.

(b) Accommodations and personal care services for only one or two unrelated adults; accommodations, supervision, and personal care services for three to sixteen unrelated adults; or accommodations, supervision, and personal care services for one or two of the following unrelated persons:

(i) Persons of any age with mental illness who are referred by or are receiving community mental health services from a community mental health agency, hospital, or practitioner;

(ii) Persons of any age with severe mental disabilities who are referred by or are receiving community mental health services from a community mental health agency, hospital, or practitioner.

(c) Room and board for five or more of the following unrelated persons:

(i) Adults with mental illness who are referred by or are receiving community mental health services from a community mental health agency, hospital, or practitioner;

(ii) Adults with severe mental disabilities who are referred by or are receiving community mental health services from a community mental health agency, hospital, or practitioner.

(10) "Residential facility" does not include any of the following:

(a) A hospital subject to licensure under section 5119.20 of the Revised Code;

(b) A residential facility licensed under section 5123.19 of the Revised Code or otherwise regulated by the department of developmental disabilities;

(c) An institution or association subject to certification under section 5103.03 of the Revised Code;

(d) A facility operated by a hospice care program licensed under section 3712.04 of the Revised Code that is used exclusively for care of hospice patients;

(e) A facility operated by a pediatric respite care program licensed under section 3712.041 of the Revised Code that is used exclusively for care of pediatric respite care patients;

(f) A nursing home, residential care facility, or home for the aging as defined in section 3721.02 of the Revised Code;

(g) An alcohol or drug addiction program as defined in section 3793.01 of the Revised Code;

(h) A facility licensed to provide methadone treatment under section 3793.11 of the Revised Code;

(i) Any facility that receives funding for operating costs from the department of development under any program established to provide emergency shelter housing or transitional housing for the homeless;

(j) A terminal care facility for the homeless that has entered into an agreement with a hospice care program under section 3712.07 of the Revised Code;

(k) A facility approved by the veterans administration under section 104(a) of the "Veterans Health Care Amendments of 1983," 97 Stat. 993, 38 U.S.C. 630, as amended, and used exclusively for the placement and care of veterans.

(11) "Room and board" means the provision of sleeping and living space, meals or meal preparation, laundry services, housekeeping services, or any combination thereof.

(12) "Supervision" means any of the following:

(a) Observing a resident to ensure the resident's health, safety, and welfare while the resident engages in activities of daily living or other activities;

(b) Reminding a resident to perform or complete an activity, such as reminding a resident to engage in personal hygiene or other self-care activities;

(c) Assisting a resident in making or keeping an appointment.

(13) "Unrelated" means that a resident is not related to the owner or operator of a residential facility or to the owner's or operator's spouse as a parent, grandparent, child, stepchild, grandchild, brother, sister, niece, nephew, aunt, or uncle, or as the child of an aunt or uncle.

(B) Nothing in division (A)(9) of this section shall be construed to permit personal care services to be imposed on a resident who is capable of performing the activity in question without assistance.

(C) Except in the case of a residential facility described in division (A)(9)(a) of this section, members of the staff of a residential facility shall not administer medication to the facility's residents, but may do any of the following:

(1) Remind a resident when to take medication and watch to ensure that the resident follows the directions on the container;

(2) Assist a resident in the self-administration of medication by taking the medication from the locked area where it is stored, in accordance with rules adopted pursuant to this section, and handing it to the resident. If the resident is physically unable to open the container, a staff member may open the container for the resident.

(3) Assist a physically impaired but mentally alert resident, such as a resident with arthritis, cerebral palsy, or Parkinson's disease, in removing oral or topical medication from containers and in consuming or applying the medication, upon request by or with the consent of the resident. If a resident is physically unable to place a dose of medicine to the resident's mouth without spilling it, a staff member may place the dose in a container and place the container to the mouth of the resident.

(D)

(1) Except as provided in division (D)(2) of this section, a person operating or seeking to operate a residential facility shall apply for licensure of the facility to the department of mental health. The application shall be submitted by the operator. When applying for the license, the applicant shall pay to the department the application fee specified in rules adopted under division (L) of this section. The fee is nonrefundable.

The department shall send a copy of an application to the ADAMHS board serving the county in which the person operates or seeks to operate the facility. The ADAMHS board shall review the application and provide to the department any information about the applicant or the facility that the board would like the department to consider in reviewing the application.

(2) A person may not apply for a license to operate a residential facility if the person is or has been the owner, operator, or manager of a residential facility for which a license to operate was revoked or for which renewal of a license was refused for any reason other than nonpayment of the license renewal fee, unless both of the following conditions are met:

(a) A period of not less than two years has elapsed since the date the director of mental health issued the order revoking or refusing to renew the facility's license.

(b) The director's revocation or refusal to renew the license was not based on an act or omission at the facility that violated a resident's right to be free from abuse, neglect, or exploitation.

(E)

(1) Any person may operate a residential facility providing accommodations and personal care services for one to five unrelated persons and licensed as a residential facility that meets the criteria specified in division (A)(9)(b) of this section as a permitted use in any residential district or zone, including any single-family residential district or zone of any political subdivision. Such facilities may be required to comply with area, height, yard, and architectural compatibility requirements that are uniformly imposed upon all single-family residences within the district or zone.

(2) Any person may operate a residential facility providing accommodations and personal care services for six to sixteen persons and licensed as a residential facility that meets the criteria specified in division (A)(9)(b) of this section as a permitted use in any multiple-family residential district or zone of any political subdivision, except that a political subdivision that has enacted a zoning ordinance or resolution establishing planned-unit development districts as defined in section 519.021 of the Revised Code may exclude such facilities from such districts, and a political subdivision that has enacted a zoning ordinance or resolution may regulate such facilities in multiple-family residential districts or zones as a conditionally permitted use or special exception, in either case, under reasonable and specific standards and conditions set out in the zoning ordinance or resolution to:

(a) Require the architectural design and site layout of the home and the location, nature, and height of any walls, screens, and fences to be compatible with adjoining land uses and the residential character of the neighborhood;

(b) Require compliance with yard, parking, and sign regulation.

(3) Divisions (E)(1) and (2) of this section do not affect any right of a political subdivision to permit a person to operate a residential facility licensed under this section in a single-family residential district or zone under conditions established by the political subdivision.

(4)

(a) Notwithstanding divisions (E)(1) and (2) of this section and except as provided in division (E)(4)(b) of this section, a political subdivision that has enacted a zoning ordinance or resolution may limit the excessive concentration of licensed residential facilities that meet the criteria specified in division (A)(9)(b) of this section.

(b) Division (E)(4)(a) of this section does not authorize a political subdivision to prevent or limit the continued existence and operation of residential facilities existing and operating on September 10, 2012, and that meet the criteria specified in division (A)(9)(b) of this section. A political subdivision may consider the existence of such facilities for the purpose of limiting the excessive concentration of such facilities that meet the criteria specified in division (A)(9)(b) of this section that are not existing and operating on September 10, 2012.

(F)

(1) The department of mental health shall inspect and license the operation of residential facilities. The department shall consider the past record of the facility and the applicant or licensee in arriving at its licensure decision.

The department may issue full, probationary, and interim licenses. A full license shall expire two years after the date of issuance, a probationary license shall expire in a shorter period of time as specified in rules adopted by the director of mental health under division (L) of this section, and an interim license shall expire ninety days after the date of issuance. A license may be renewed in accordance with rules adopted by the director under division (L) of this section. The renewal application shall be submitted by the operator. When applying for renewal of a license, the applicant shall pay to the department the renewal fee specified in rules adopted under division (L) of this section. The fee is nonrefundable.

(2) The department may issue an order suspending the admission of residents to the facility or refuse to issue or renew and may revoke a license if it finds the facility is not in compliance with rules adopted by the director pursuant to division (L) of this section or if any facility operated by the applicant or licensee has been cited for repeated violations of statutes or rules during the period of previous licenses. Proceedings initiated to deny applications for full or probationary licenses or to revoke such licenses are governed by Chapter 119. of the Revised Code.

(G) The department may issue an interim license to operate a residential facility if both of the following conditions are met:

(1) The department determines that the closing of or the need to remove residents from another residential facility has created an emergency situation requiring immediate removal of residents and an insufficient number of licensed beds are available.

(2) The residential facility applying for an interim license meets standards established for interim licenses in rules adopted by the director under division (L) of this section.

An interim license shall be valid for ninety days and may be renewed by the director no more than twice. Proceedings initiated to deny applications for or to revoke interim licenses under this division are not subject to Chapter 119. of the Revised Code.

(H)

(1) The department of mental health may conduct an inspection of a residential facility as follows:

(a) Prior to issuance of a license for the facility;

(b) Prior to renewal of the license;

(c) To determine whether the facility has completed a plan of correction required pursuant to division (H)(2) of this section and corrected deficiencies to the satisfaction of the department and in compliance with this section and rules adopted pursuant to it;

(d) Upon complaint by any individual or agency;

(e) At any time the director considers an inspection to be necessary in order to determine whether the facility is in compliance with this section and rules adopted pursuant to this section.

(2) In conducting inspections the department may conduct an on-site examination and evaluation of the residential facility and its personnel, activities, and services. The department shall have access to examine and copy all records, accounts, and any other documents relating to the operation of the residential facility, including records pertaining to residents, and shall have access to the facility in order to conduct interviews with the operator, staff, and residents. Following each inspection and review, the department shall complete a report listing any deficiencies, and including, when appropriate, a time table within which the operator shall correct the deficiencies. The department may require the operator to submit a plan of correction describing how the deficiencies will be corrected.

(I) No person shall do any of the following:

(1) Operate a residential facility unless the facility holds a valid license;

(2) Violate any of the conditions of licensure after having been granted a license;

(3) Interfere with a state or local official's inspection or investigation of a residential facility;

(4) Violate any of the provisions of this section or any rules adopted pursuant to this section.

(J) The following may enter a residential facility at any time:

(1) Employees designated by the director of mental health;

(2) Employees of an ADAMHS board under either of the following circumstances:

(a) When a resident of the facility is receiving services from a community mental health agency under contract with that ADAMHS board or another ADAMHS board;

(b) When authorized by section 340.05 of the Revised Code.

(3) Employees of a community mental health agency under either of the following circumstances:

(a) When the agency has a client residing in the facility;

(b) When the agency is acting as an agent of an ADAMHS board other than the board with which it is under contract.

(4) Representatives of the state long-term care ombudsperson program when the facility provides accommodations, supervision, and personal care services for three to sixteen unrelated adults or to one or two unrelated adults who are recipients under the residential state supplement program.

The persons specified in division (J) of this section shall be afforded access to examine and copy all records, accounts, and any other documents relating to the operation of the residential facility, including records pertaining to residents.

(K) Employees of the department of mental health may enter, for the purpose of investigation, any institution, residence, facility, or other structure which has been reported to the department as, or that the department has reasonable cause to believe is, operating as a residential facility without a valid license.

(L) The director shall adopt and may amend and rescind rules pursuant to Chapter 119. of the Revised Code governing the licensing and operation of residential facilities. The rules shall establish all of the following:

(1) Minimum standards for the health, safety, adequacy, and cultural competency of treatment of and services for persons in residential facilities;

(2) Procedures for the issuance, renewal, or revocation of the licenses of residential facilities;

(3) Procedures for conducting criminal records checks for prospective operators, staff, and other individuals who, if employed by a residential facility, would have unsupervised access to facility residents;

(4) The fee to be paid when applying for a new residential facility license or renewing the license;

(5) Procedures for the operator of a residential facility to follow when notifying the ADAMHS board serving the county in which the facility is located when the facility is serving residents with mental illness or severe mental disability, including the circumstances under which the operator is required to make such a notification;

(6) Procedures for the issuance and termination of orders of suspension of admission of residents to a residential facility;

(7) Measures to be taken by residential facilities relative to residents' medication;

(8) Requirements relating to preparation of special diets;

(9) The maximum number of residents who may be served in a residential facility;

(10) The rights of residents of residential facilities and procedures to protect such rights;

(11) Procedures for obtaining an affiliation agreement approved by the board between a residential facility and a community mental health agency;

(12) Standards and procedures under which the director may waive the requirements of any of the rules adopted.

(M)

(1) The department may withhold the source of any complaint reported as a violation of this section when the department determines that disclosure could be detrimental to the department's purposes or could jeopardize the investigation. The department may disclose the source of any complaint if the complainant agrees in writing to such disclosure and shall disclose the source upon order by a court of competent jurisdiction.

(2) Any person who makes a complaint under division (M)(1) of this section, or any person who participates in an administrative or judicial proceeding resulting from such a complaint, is immune from civil liability and is not subject to criminal prosecution, other than for perjury, unless the person has acted in bad faith or with malicious purpose.

(N)

(1) The director of mental health may petition the court of common pleas of the county in which a residential facility is located for an order enjoining any person from operating a residential facility without a license or from operating a licensed facility when, in the director's judgment, there is a present danger to the health or safety of any of the occupants of the facility. The court shall have jurisdiction to grant such injunctive relief upon a showing that the respondent named in the petition is operating a facility without a license or there is a present danger to the health or safety of any residents of the facility.

(2) When the court grants injunctive relief in the case of a facility operating without a license, the court shall issue, at a minimum, an order enjoining the facility from admitting new residents to the facility and an order requiring the facility to assist with the safe and orderly relocation of the facility's residents.

(3) If injunctive relief is granted against a facility for operating without a license and the facility continues to operate without a license, the director shall refer the case to the attorney general for further action.

(O) The director may fine a person for violating division (I) of this section. The fine shall be five hundred dollars for a first offense; for each subsequent offense, the fine shall be one thousand dollars. The director's actions in imposing a fine shall be taken in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Effective Date: 09-05-2001



Section 5119.221 - Appointing receiver for residential facility.

(A) Upon petition by the director of mental health, the court of common pleas or the probate court may appoint a receiver to take possession of and operate a residential facility licensed pursuant to section 5119.22 of the Revised Code, when conditions existing at the residential facility present a substantial risk of physical or mental harm to residents and no other remedies at law are adequate to protect the health, safety, and welfare of the residents.

Petitions filed pursuant to this section shall include:

(1) A description of the specific conditions existing at the residential facility which present a substantial risk of physical or mental harm to residents;

(2) A statement of the absence of other adequate remedies at law;

(3) The number of individuals residing at the facility;

(4) A statement that the facts have been brought to the attention of the owner or licensee and that conditions have not been remedied within a reasonable period of time or that the conditions, though remedied periodically, habitually exist at the residential facility as a pattern or practice; and

(5) The name and address of the person holding the license for the residential facility.

(B) A court in which a petition is filed pursuant to this section shall notify the person holding the license for the facility of the filing. The department shall send notice of the filing to the following, as appropriate: the Ohio protection and advocacy system as defined in section 5123.60 of the Revised Code; facility owner; facility operator; board of alcohol, drug addiction, and mental health services; board of health; department of developmental disabilities; department of job and family services; facility residents; and residents' families and guardians. The court shall provide a hearing on the petition within five court days of the time it was filed, except that the court may appoint a receiver prior to that time if it determines that the circumstances necessitate such action.

Following a hearing on the petition, and upon a determination that the appointment of a receiver is warranted, the court shall appoint a receiver and notify the department of mental health and appropriate persons of this action.

In setting forth the powers of the receiver, the court may generally authorize the receiver to do all that is prudent and necessary to safely and efficiently operate the residential facility within the requirements of state and federal law, but shall require the receiver to obtain court approval prior to making any single expenditure of more than five thousand dollars to correct deficiencies in the structure or furnishings of a facility. The court shall closely review the conduct of the receiver and shall require regular and detailed reports.

(C) A receivership established pursuant to this section shall be terminated, following notification of the appropriate parties and a hearing, if the court determines either of the following:

(1) The residential facility has been closed and the former residents have been relocated to an appropriate facility;

(2) Circumstances no longer exist at the residential facility which present a substantial risk of physical or mental harm to residents, and there is no deficiency in the residential facility that is likely to create a future risk of harm.

Notwithstanding division (C)(2) of this section, the court shall not terminate a receivership for a residential facility that has previously operated under another receivership unless the responsibility for the operation of the facility is transferred to an operator approved by the court and the department of mental health.

(D) Except for the department of mental health or appropriate board of alcohol, drug addiction, and mental health services, no party or person interested in an action shall be appointed a receiver pursuant to this section.

To assist the court in identifying persons qualified to be named as receivers, the director of the department of mental health shall maintain a list of the names of such persons. The department of mental health, the department of job and family services, and the department of health shall provide technical assistance to any receiver appointed pursuant to this section.

Before entering upon the duties of receiver, the receiver must be sworn to perform the duties faithfully, and, with surety approved by the court, judge, or clerk, execute a bond to such person, and in such sum as the court or judge directs, to the effect that such receiver will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

(1) Under the control of the appointing court, a receiver may do the following:

(a) Bring and defend actions in the appointee's name as receiver;

(b) Take and keep possession of property.

(2) The court shall authorize the receiver to do the following:

(a) Collect payment for all goods and services provided to the residents or others during the period of the receivership at the same rate as was charged by the licensee at the time the petition for receivership was filed, unless a different rate is set by the court;

(b) Honor all leases, mortgages, and secured transactions governing all buildings, goods, and fixtures of which the receiver has taken possession, but, in the case of a rental agreement only to the extent of payments that are for the use of the property during the period of the receivership, or, in the case of a purchase agreement, only to the extent that payments come due during the period of the receivership;

(c) If transfer of residents is necessary, provide for the orderly transfer of residents by:

(i) Cooperating with all appropriate state and local agencies in carrying out the transfer of residents to alternative community placements;

(ii) Providing for the transportation of residents' belongings and records;

(iii) Helping to locate alternative placements and develop plans for transfer;

(iv) Encouraging residents or guardians to participate in transfer planning except when an emergency exists and immediate transfer is necessary.

(d) Make periodic reports on the status of the residential facility to the court; the appropriate state agencies; and the board of alcohol, drug addiction, and mental health services. Each report shall be made available to residents, their guardians, and families.

(e) Compromise demands or claims; and

(f) Generally do such acts respecting the residential facility as the court authorizes.

Notwithstanding any other provision of law, contracts which are necessary to carry out the powers and duties of the receiver need not be competitively bid.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5119.23 - Examining mental and physical condition of confined person.

The department of mental health may examine into, with or without expert assistance, the question of the mental and physical condition of any person committed to or involuntarily confined in any hospital for the mentally ill, or restrained of his liberty at any place within this state by reason of alleged mental illness and may order and compel the discharge of any such person who is not a mentally ill person subject to hospitalization by court order as defined in division (B) of section 5122.01 of the Revised Code and direct what disposition shall be made of him. The order of discharge shall be signed by the director of mental health. Upon receipt of such order by the superintendent or other person in charge of the building in which the person named in such order is confined, such person shall forthwith be discharged or otherwise disposed of according to the terms of said order, and any further or other detention of such person is unlawful. No such order shall be made in favor of any person committed and held for trial on a criminal charge, in confinement by an order of a judge or court made in a criminal proceeding, or in any case unless notice is given to the superintendent or other person having charge of the building in which the alleged mentally ill person is detained, and a reasonable opportunity is allowed the person in charge to justify further detention of the person confined.

Effective Date: 07-01-1980



Section 5119.24 - Investigative powers.

The department of mental health may make such investigations as are necessary in the performance of its duties and to that end the director of mental health shall have the same power as a judge of a county court to administer oaths and to enforce the attendance and testimony of witnesses and the production of books or papers.

The department shall keep a record of such investigations stating the time, place, charges or subject, witnesses summoned and examined, and its conclusions.

In matters involving the conduct of an officer, a stenographic report of the evidence shall be taken and a copy of such report, with all documents introduced, kept on file at the office of the department.

The fees of witnesses for attendance and travel shall be the same as in the court of common pleas, but no officer or employee of the institution under investigation is entitled to such fees.

Any judge of the probate court or of the court of common pleas, upon application of the department, may compel the attendance of witnesses, the production of books or papers, and the giving of testimony before the department, by a judgment for contempt or otherwise, in the same manner as in cases before such courts.

The department of mental health may appoint and commission any competent agency or person, to serve without compensation, as a special agent, investigator, or representative to perform a designated duty for the department. Specific credentials shall be given by the department to each person so designated. Each credential shall state the:

(A) Name of the agent, investigator, or representative;

(B) Agency with which such person is connected;

(C) Purpose of appointment;

(D) Date of expiration of appointment;

(E) Such information as the department considers proper.

Effective Date: 07-01-1980



Section 5119.25 - [Repealed].

Effective Date: 09-29-1997



Section 5119.26 - [Repealed].

Effective Date: 07-01-1988



Section 5119.27 - Managing office - duties.

Subject to the rules of the director of mental health, each institution under the jurisdiction of the department shall be under the management and control of a managing officer to be known as a superintendent or by another appropriate title. Such managing officer shall be appointed by the director of mental health, and shall be in the unclassified service and serve at the pleasure of the director. Each managing officer shall be of good moral character and have skill, ability, and experience in his profession. Appointment to this position may be made from persons holding positions in the classified service in the department.

The managing officer, under the director, shall have entire executive charge of the institution for which such managing officer is appointed. Subject to civil service rules, the managing officer shall appoint the necessary employees and he or the director may remove such employees for cause.

Effective Date: 07-01-1988



Section 5119.28 - [Repealed].

Effective Date: 09-29-1997



Section 5119.29 - [Repealed].

Effective Date: 07-12-1972



Section 5119.30 - Attorney general duties.

The attorney general shall attend to all suits instituted on behalf of or against any institution under the jurisdiction of the department of mental health and the managing officer thereof, except such institutions as are privately owned or operated under a license from the department of mental health, and shall represent the public hospital in proceedings under section 5122.15 of the Revised Code. The department of mental health shall reimburse the attorney general for the compensation of assistant attorneys general required to represent the public hospital in proceedings under section 5122.15 of the Revised Code and shall also pay the costs of litigation incurred by the attorney general under that section.

If a writ of habeas corpus is applied for, the clerk of the court shall give notice of the time and place of hearing to the attorney general.

Effective Date: 07-01-1988



Section 5119.31 - Procedure for purchase of supplies.

The department of administrative services shall purchase all supplies needed for the proper support and maintenance of the institutions under the control of the department of mental health in accordance with the competitive selection procedures of Chapter 125. of the Revised Code and such rules as the department of administrative services adopts. All bids shall be publicly opened on the day and hour and at the place specified in the advertisement.

Preference shall be given to bidders in localities wherein the institution is located, if the price is fair and reasonable and not greater than the usual price; but bids not meeting the specifications shall be rejected.

The department of administrative services may require such security as it considers proper to accompany the bids and shall fix the security to be given by the contractor.

The department of administrative services may reject any or all bids and secure new bids, if for any reason it is deemed for the best interest of the state to do so, and it may authorize the managing officer of any institution to purchase perishable goods and supplies for use in cases of emergency, in which cases such managing officer shall certify such fact in writing and the department of administrative services shall record the reasons for such purchase.

Effective Date: 07-01-1993



Section 5119.32 - Amended and Renumbered RC 5119.44.

Effective Date: 07-01-1980



Section 5119.33 - Funds.

The treasurer of state shall have charge of all funds under the jurisdiction of the department of mental health and shall pay out the same only in accordance with this chapter.

The department shall cause to be furnished a contract of indemnity to cover all funds received by it or by its managing officers, employees, or agents while the funds are in the possession of such managing officers, employees or agents. Such funds are designated as follows:

(A) Funds which are due and payable to the treasurer of state as provided by Chapter 131. of the Revised Code;

(B) Those funds which are held in trust by the managing officers, employees, or agents of the institution as local funds or accounts under the jurisdiction of the department.

Such contract of indemnity shall be made payable to the state and the premium for such contract of indemnity may be paid from any of the moneys received for the use of the department under this chapter and Chapters 5121. and 5122. of the Revised Code.

Funds collected from various sources, such as the sale of goods, and all miscellaneous articles, shall be transmitted on or before Monday of each week to the treasurer of state and a detailed statement of such collections shall be made to the department.

Effective Date: 07-01-1988



Section 5119.34 - Administering funds held in trusts for benefit of institution or mentally ill persons.

The director of mental health may accept, hold, and administer in trust on behalf of the state, if it is for the public interest, any grant, gift, devise, or bequest of money or property made to the state for the use or benefit of any institution described in section 5119.02 of the Revised Code or for the use and benefit of mentally ill persons under its control. If the trust so provides, the money or property may be used for any work which the department of mental health is authorized to undertake.

The department shall keep such gift, grant, devise, or bequest as a distinct property or fund and, if it is in money, shall invest it in the manner provided by law. The department may deposit in a proper trust company or savings bank any money left in trust during a specified life or lives and shall adopt rules governing the deposit, transfer, withdrawal, or investment of such money and the income thereof.

The department shall, in the manner prescribed by the director of budget and management pursuant to section 126.21 of the Revised Code, account for all money or property received or expended under this section. The records, together with a statement certified by the depository showing the funds deposited there to the credit of the trust, shall be open to public inspection. The director of budget and management may require the department to file a report with him on any particular portion, or the whole, of any trust property received or expended by it.

The department shall, upon the expiration of any trust according to its terms, dispose of the funds or property held thereunder in the manner provided in the instrument creating the trust. If the instrument creating the trust failed to make any terms of disposition, or if no trust was in evidence, then the decedent patient's money, saving or commercial deposits, dividends or distributions, bonds, or any other interest-bearing debt certificate or stamp issued by the United States government shall escheat to the state. All such unclaimed intangible personal property of a former patient shall be retained by the managing officer in such institution for the period of one year, during which time every possible effort shall be made to find such former patient or his legal representative.

If, after a period of one year from the time the patient has left the institution or has died, the managing officer has been unable to locate such person or his legal representative, then upon proper notice of such fact the director shall at that time formulate in writing a method of disposition on the minutes of the department authorizing the managing officer to convert such intangible personal property to cash to be paid into the state treasury to the credit of the general revenue fund.

The department shall include in its annual report a statement of all money and property and the terms and conditions relating thereto.

Effective Date: 07-01-1988



Section 5119.35 - Money and property of patients.

Money or property deposited with managing officers of institutions under the jurisdiction of the department of mental health by any patient under the department's control or by relatives, guardians, conservators, and others for the special benefit of such patient, as well as all other funds and all other income paid to the patient, his estate, or on his behalf, or paid to the managing officer or to the institution as representative payee or otherwise paid on the patient's behalf, shall remain in the hands of such officers in appropriate accounts for use accordingly. The managing officer shall keep itemized book accounts of the receipt and disposition of such money and property, which book shall be open at all times to the inspection of the department. The director of mental health shall adopt rules governing the deposit, transfer, withdrawal, or investment of the funds and the income thereof, as well as rules under which such funds and income shall be paid by managing officers for the support of the patients pursuant to Chapter 5121. of the Revised Code, or for their other needs.

Whenever any patient confined in any state institution subject to the jurisdiction of the department dies, escapes, or is discharged from such institution, and any personal funds of such person remain in the hands of the managing officer thereof and no demand for such funds is made upon such managing officer by the owner of the funds or his legally appointed representative, the managing officer shall hold the funds in the personal deposit fund for a period of at least one year during which time the managing officer shall make every effort possible to locate the owner or his legally appointed representative.

If at the end of this period no demand has been made for the funds, the managing officer shall dispose of the funds as follows:

(A) All money in a personal deposit fund in excess of ten dollars due for the support of a patient shall be paid in accordance with the provisions of Chapter 5121. of the Revised Code.

(B) All money in a personal deposit fund in excess of ten dollars not due for the support of a patient shall be placed to the credit of the institution's local account designated as the "industrial and entertainment" fund.

(C) The first ten dollars to the credit of a patient shall be placed to the credit of the institution's local account designated as the "industrial and entertainment" fund.

Whenever any patient in any state institution subject to the jurisdiction of the department dies, escapes, or is discharged from such institution, and any personal effects of such person remain in the hands of the managing officer thereof, and no demand is made upon such managing officer by the owner of the property or his legally appointed representative, the managing officer shall hold and dispose of such property in the following manner.

All the miscellaneous personal effects shall be held for a period of at least one year, during which time the managing officer shall make every effort possible to locate the owner or his legal representative. If at the end of this period, no demand has been made by the owner of the property or his legal representative, the managing officer shall file with the county recorder of the county of commitment of such owner, all deeds, wills, contract mortgages, or assignments. The balance of the personal effects shall be sold at public auction after being duly advertised, and the funds turned over to the treasurer of state for credit to the general revenue fund. If any of the property is not of a type to be filed with the county recorder and is not salable at public auction, then the managing officer of the institution shall destroy such property.

Effective Date: 07-01-1988



Section 5119.351 - Payment for personal use of resident eligible for supplemental social security benefits.

The department of mental health may pay an amount for personal use to each individual residing in a state institution as described in section 5119.02 of the Revised Code who would be eligible for supplemental security income benefits at the reduced rate established by Title XVI of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 1382, as amended, if the state plan for providing medical assistance under section 5111.01 of the Revised Code included reimbursement of services provided in such institutions. The amount paid by the department shall not exceed the reduced supplemental security income benefit rate established by Title XVI of the "Social Security Act."

Effective Date: 07-26-1991



Section 5119.36 - Industrial and entertainment fund - commissary fund.

Each managing officer of an institution under the jurisdiction of the department of mental health as described in section 5119.02 of the Revised Code, with the approval of the director of mental health, may establish local institution funds designated as follows:

(A) Industrial and entertainment fund created and maintained for the entertainment and welfare of the patients of the institution. The director shall establish rules for the operation of the industrial and entertainment fund.

(B) Commissary fund created and maintained for the benefit of patients in the institution. Commissary revenue over and above the operating costs and reserve shall be considered profits. All profits from the commissary fund operations shall be paid into the industrial and entertainment fund and used only for the entertainment and welfare of patients. The director shall establish rules for the operation of the commissary fund.

Effective Date: 07-01-1980



Section 5119.37 - Acquiring real estate.

When it is necessary for a state institution under the jurisdiction of the department of mental health to acquire any real estate, right of way, or easement in real estate in order to accomplish the purposes for which it was organized or is being conducted, and the department is unable to agree with the owner of such property upon the price to be paid therefor, such property may be appropriated in the manner provided for the appropriation of property for other state purposes.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 5119.38 - [Repealed].

Effective Date: 07-01-1988



Section 5119.39 - Sale or lease of land or facilities.

(A) The director of mental health may enter into agreements with any person, political subdivision, or state agency for the sale or lease of land or facilities under the jurisdiction of the director in the following manner:

(1) The director shall designate lands and facilities that are not needed by the department and are under the jurisdiction of the department.

(2) The director shall have a preliminary appraisal made of any lands or facilities designated under division (A) of this section by a disinterested professional appraiser from the department of administrative services. The appraiser shall deliver to the director a signed certificate of the probable market value of the lands and facilities as determined from the preliminary appraisal.

(3) The director shall certify to the clerk of the house of representatives and to the clerk of the senate a list of all lands and facilities which may be sold or leased, and shall include with the list the results of the preliminary appraisals of the lands and facilities, a general description of the land and facilities, and a description of the current use of the land and facilities.

(4) Every list of lands and facilities certified by the director to the clerk of the house of representatives and to the clerk of the senate under division (A)(3) of this section, shall immediately be transmitted by the respective clerks to the committees in the house and the senate to which land conveyance bills are usually referred. If either committee files in its clerk's office, within sixty calendar days of the original certification of the lands and facilities by the director, a report disapproving the sale or lease of any lands or facilities, the sale or lease of the lands or facilities disapproved in the report shall not be made under this section. With respect to a sale or lease of lands and facilities that has not been disapproved under this division, the director shall certify those lands and facilities to the auditor of state.

(5) After certification to the auditor of state under division (A)(4) of this section, the director of mental health shall have a formal appraisal made of the lands and facilities by a disinterested professional appraiser from the department of administrative services. The director may accept the formal appraisal or may reject it and order a new formal appraisal by a disinterested professional appraiser who shall not be from the department of administrative services. The director may then sell or lease the lands or facilities in accordance with this division and department of administrative services procedures as set forth in Chapter 123. of the Revised Code. Any such deed or lease shall be prepared and recorded pursuant to section 5301.13 of the Revised Code. The department of administrative services shall be the sole agent for the state and shall complete the sale or lease of the lands or facilities, up to and including the closing thereof, after the director approves the sale price. The director and the director of administrative services may, if it is determined to be in the best interests of the state, agree to sell surplus land for an amount less than the formal appraised value but shall not sell any land for less than two-thirds of the formal appraised value.

(B) Coincident with the certification made under division (A)(3) of this section concerning lands which may be sold, the director shall give written notice of the director's intention to sell the lands by certified mail to the executive officer of each county, township, municipal corporation, and school district within which the lands are situated. In each notice, the director shall specify the conditions under which the lands shall be sold, including whether the lands will be sold as a single unit or sold in specific parcels that the director designates, and shall solicit from the subdivision offers to purchase the lands in accordance with the conditions the director has specified and at a price equal to the preliminary appraised value determined pursuant to division (A)(2) of this section. If, within thirty days of having certified the lands to the auditor of state under division (A)(4) of this section, the director receives from the executive officer of a subdivision a written offer to purchase the lands at or above the price specified in the director's original notice to the officer, provided such offer otherwise complies with the conditions of purchase specified in the director's original notice, the director shall forthwith enter into an agreement to sell the lands to the subdivision. The agreement shall incorporate any and all terms that are acceptable to both parties and that are consistent with the terms specified in the director's original notice. If no offer to purchase is received by the director within the thirty-day period provided in this division, the director's original notice shall be considered withdrawn and the director shall be under no obligation to sell any of the lands specified in the notice to the subdivision. If two or more offers to purchase the same parcels of land are received by the director within the required time period from the executive officers of two or more subdivisions, the director shall accept the offer or offers to purchase that the director considers to be in the best interests of the state and of the department of mental health and shall proceed to enter into agreements of sale pursuant to this division. If all of the director's original notices relating to a given parcel of land become withdrawn, the director may thereupon proceed to sell the parcel as otherwise provided in this section. No subdivision may commence an action to enforce the provisions of this division, or to seek any other legal or equitable remedy relative to this division, with respect to any lands certified to the auditor of state under division (A)(4) of this section, except within sixty days of the date on which the lands were so certified.

(C) Any agreement under this section shall be at such terms as will be in the best interests of the state and the department of mental health. However, the terms of any agreement for sale shall include a provision that the purchaser will abide by any comprehensive plan for the area that has been adopted by the local government in which the property is located before the parties enter into the agreement. No lease shall be of a duration greater than fifteen years. No agreement, except an agreement entered into under division (B) of this section, shall be entered into before the proposal to sell or lease the land or facilities has been advertised once each week for four weeks in a newspaper of general circulation in every county in which the lands or facilities are located and if the preliminary appraised value of the land to be sold or leased is more than one hundred thousand dollars, advertisement shall be made once each week for four weeks in at least two newspapers in the state having a daily circulation of one hundred thousand or more. If a city in this state is served by more than one newspaper having a circulation of one hundred thousand or more, advertisement may be made in only one of the newspapers serving the city.

(D) Each deed or lease prepared and recorded pursuant to this section shall contain a recital stating that all provisions of this section have been complied with. The recital shall be considered binding and conclusive against all subdivisions of the state provided no action has been commenced pursuant to division (B) of this section. Any deed or lease containing such a recital shall be conclusively presumed to have been executed in compliance with this section insofar as title or other interest of any bona fide purchasers, lessees, or transferees of the property is concerned.

(E) Nothing in this section shall be construed as establishing a precedent for the disposal of state lands and facilities by other departments of the state.

Effective Date: 03-09-1999



Section 5119.40 - [Repealed] .

Repealed by 129th General AssemblyFile No.35,HB 133, §2, eff. 9/30/2011.

Effective Date: 07-01-1993

Related Legislative Provision: See 129th General AssemblyFile No.35,HB 133, §3



Section 5119.41 - [Repealed].

Effective Date: 07-01-1983



Section 5119.42 - Businesses located near institutions.

A person, firm, or corporation may file a petition in the court of common pleas of the county in which a benevolent institution is located, in which petition the desire to erect or carry on at a less[er] distance than that prescribed in section 3767.19 of the Revised Code shall be set forth, the business prohibited, the precise point of its establishment, and the reasons and circumstances, in its opinion, why the erection or carrying on thereof would not annoy or endanger the health, convenience, or recovery of the patients of such institution. The petitioner shall give notice in a newspaper of general circulation in the county of the pendency and prayer of the petition for at least six consecutive weeks before the day set for hearing the petition and serve a written notice upon the superintendent of the institution at least thirty days before the day set for hearing the petition.

If, upon the hearing of the petition, it appears that the notice has been given as required and the court is of the opinion that no good reason exists why such establishment may not be erected or such business carried on and that by the erection or carrying on thereof at the point named, the institution will sustain no detriment, the court may issue an order granting the prayer of the petitioner. Thereafter the petitioner may locate such establishment or carry on such business at the point named in the petition.

Effective Date: 07-01-1980



Section 5119.421 - [Repealed].

Effective Date: 10-07-1963



Section 5119.43 - Records.

The department of mental health shall keep in its office, accessible only to its employees, except by the consent of the department or the order of the judge of a court of record, a record showing the name, residence, sex, age, nativity, occupation, condition, and date of entrance or commitment of every patient in the institutions governed by it, the date, cause, and terms of discharge and the condition of such person at the time of leaving, and also a record of all transfers from one institution to another, and, if such person dies while in the care or custody of the department, the date and cause of death. These and such other facts as the department requires shall be furnished by the managing officer of each institution within twenty-four hours after the commitment, entrance, death, or discharge of a patient.

In case of an accident or injury or peculiar death of a patient the managing officer shall make a special report to the department within twenty-four hours thereafter, giving the circumstances as fully as possible.

Effective Date: 07-01-1988



Section 5119.44 - Books and accounts - form and method.

The department of mental health shall keep in its office a proper and complete set of books and accounts with each institution, which shall clearly show the nature and amount of every expenditure authorized and made at such institution, and which shall contain an account of all appropriations made by the general assembly and of all other funds, together with the disposition of such funds.

The department shall prescribe the form of vouchers, records, and methods of keeping accounts at each of the institutions, which shall be as nearly uniform as possible. The department may examine the records of each institution at any time.

The department may authorize any of its bookkeepers, accountants, or employees to examine and check the records, accounts, and vouchers or take an inventory of the property of any institution, or do whatever is necessary, and pay the actual and reasonable expenses incurred in such service when an itemized account is filed and approved.

Effective Date: 07-01-1980



Section 5119.45 - [Repealed].

Effective Date: 07-01-1988



Section 5119.46 - Annual report.

In its annual report, the department of mental health shall describe the services the department offers and how appropriated funds have been spent. The report shall include the utilization of state hospitals by each alcohol, drug addiction, and mental health service district, the number of severely mentally disabled persons served in each district, and the number and types of services provided to severely mentally disabled persons through state-operated services and community mental health agencies.

Effective Date: 10-10-1989



Section 5119.47 - State policies.

It is the policy of this state, and of the department of mental health, to operate state hospital inpatient services and other community-based services, in order to provide for a full range of services for persons in need of mental health services. In providing services, the department may deploy its staff in community settings and locations other than public hospitals. All such services shall be provided in a manner which ensures persons in need of care access to the least restrictive alternative that is available, appropriate, and culturally relevant to their needs. This chapter shall be construed to attain such purposes.

When a former state hospital mental health employee who has been deployed by the department to provide mental health services in a community setting or location other than a public hospital leaves the position or retires, the position shall cease to exist, unless the department and the employer at the community setting or location agree to continuation of the position.

Each year, the department shall submit to the committees of the house of representatives and senate that work with issues of finance and appropriations a report that provides the following information about the previous year:

(A) The number of positions at a community setting or location other than a public hospital filled by a former state hospital mental health employee that ceased to exist pursuant to this section;

(B) The number of times an employer at such a community setting or location requested that such a position continue;

(C) The number of times the department agreed to, and the number of times the department refused, a request to continue the position.

Effective Date: 06-30-1997



Section 5119.48 - Amended and Renumbered RC 5119.27.

Effective Date: 07-01-1980



Section 5119.49 - [Repealed].

Effective Date: 07-01-1980



Section 5119.491 to 5119.493 - Amended and Renumbered RC 5119.09 to 5119.11.

Effective Date: 07-01-1980



Section 5119.50 - Interstate compact on mental health.

The "interstate compact on mental health" is hereby ratified, enacted into law, and entered into by the state of Ohio as a party thereto with any other state which has legally joined in the compact as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally retarded can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally retarded under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental retardation.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, or convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental retardation" shall mean mental retardation as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental retardation, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally retarded, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental retardation, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental retardation.

Article X

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental retardation. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such states shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Effective Date: 07-01-1980



Section 5119.51 - Duties of compact administrators.

Pursuant to Article X of the compact set forth in section 5119.50 of the Revised Code, the director of mental health and the director of developmental disabilities each shall designate an officer who shall be the compact administrator for the department and who, acting jointly with like officers of other party states, shall adopt rules to carry out more effectively the terms of the compact. The compact administrators of each department shall serve subject to the pleasure of the governor and shall cooperate with all departments, agencies, and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreements entered into by this state thereunder.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-09-1981



Section 5119.52 - Supplementary agreements.

The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to articles VII and XI of the compact set forth in section 5119.50 of the Revised Code. In the event that such supplementary agreements require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of such service.

Effective Date: 07-01-1980



Section 5119.53 - Financial obligations.

Any payments necessary to discharge any financial obligations imposed upon the state of Ohio by the compact or by any supplementary agreement entered into thereunder, as provided in sections 5119.50 to 5119.52 of the Revised Code, shall be made from appropriated funds upon presentation to the director of budget and management of itemized vouchers approved by the compact administrator.

Effective Date: 09-29-1997



Section 5119.54 - Amended and Renumbered RC 5119.13.

Effective Date: 07-01-1980



Section 5119.55 - [Repealed].

Effective Date: 07-17-1961



Section 5119.56 - Amended and Renumbered RC 5119.47.

Effective Date: 07-01-1980



Section 5119.57 - Tracking and monitoring after release of insanity acquittees or defendants found incompetent.

No later than January 1, 1998, the department of mental health, in conjunction with boards of alcohol, drug addiction, and mental health services and community mental health boards, shall develop a coordinated system for tracking and monitoring persons found not guilty by reason of insanity and committed pursuant to section 2945.40 of the Revised Code who have been granted a conditional release and persons found incompetent to stand trial and committed pursuant to section 2945.39 of the Revised Code who have been granted a conditional release. The system shall do all of the following:

(A) Centralize responsibility for the tracking of those persons;

(B) Develop uniformity in monitoring those persons;

(C) Develop a mechanism to allow prompt rehospitalization, reinstitutionalization, or detention when a violation of the conditional release or decompensation occurs.

Effective Date: 07-01-1997



Section 5119.60 - Utilizing federal block grant funds.

The department of mental health is hereby designated as the state administrative agency for the alcohol, drug abuse and mental health services block grant authorized by the "Public Health Services Act," 95 Stat. 357, 543, 42 U.S.C. 300x, as amended, and similar alcohol, drug abuse, or mental health programs that are specified in an appropriations act. The department shall establish and administer an annual plan to utilize federal block grant funds. The department shall consult with the department of alcohol and drug addiction services on the allocation of funds for alcohol and drug addiction services pursuant to Chapter 3793. of the Revised Code and shall notify the controlling board, which shall authorize the transfer of funds allocated to the department of alcohol and drug addiction services.

Effective Date: 10-10-1989



Section 5119.61 - Director of mental health - duties regarding board of alcohol, drug addiction, and mental health services.

Any provision in this chapter that refers to a board of alcohol, drug addiction, and mental health services also refers to the community mental health board in an alcohol, drug addiction, and mental health service district that has a community mental health board.

The director of mental health with respect to all facilities and programs established and operated under Chapter 340. of the Revised Code for mentally ill and emotionally disturbed persons, shall do all of the following:

(A) Adopt rules pursuant to Chapter 119. of the Revised Code that may be necessary to carry out the purposes of Chapter 340. and sections 5119.61 to 5119.63 of the Revised Code.

(1) The rules shall include the following:

(a) Rules governing a community mental health agency's services under section 340.091 of the Revised Code to an individual referred to the agency under division (D)(2) of section 5119.69 of the Revised Code;

(b) For the purpose of division (A)(16) of section 340.03 of the Revised Code, rules governing the duties of mental health agencies and boards of alcohol, drug addiction, and mental health services regarding referrals of individuals with mental illness or severe mental disability to residential facilities as defined in division (A)(9)(b) of section 5119.22 of the Revised Code and effective arrangements for ongoing mental health services for the individuals.

(2) Rules may be adopted to govern the method of paying a community mental health facility, as defined in section 5111.023 of the Revised Code, for providing services listed in division (B) of that section. Such rules must be consistent with the contract entered into between the departments of job and family services and mental health under section 5111.91 of the Revised Code and include requirements ensuring appropriate service utilization.

(B) Review and evaluate, and, taking into account the findings and recommendations of the board of alcohol, drug addiction, and mental health services of the district served by the program and the requirements and priorities of the state mental health plan, including the needs of residents of the district now residing in state mental institutions, and make recommendations for needed improvements to boards of alcohol, drug addiction, and mental health services;

(C) Provide consultative services to community mental health agencies with the knowledge and cooperation of the board of alcohol, drug addiction, and mental health services;

(D) At the director's discretion, provide to boards of alcohol, drug addiction, and mental health services state or federal funds, in addition to those allocated under section 5119.62 of the Revised Code, for special programs or projects the director considers necessary but for which local funds are not available;

(E) Establish criteria by which a board of alcohol, drug addiction, and mental health services reviews and evaluates the quality, effectiveness, and efficiency of services provided through its community mental health plan. The criteria shall include requirements ensuring appropriate service utilization. The department shall assess a board's evaluation of services and the compliance of each board with this section, Chapter 340. or section 5119.62 of the Revised Code, and other state or federal law and regulations. The department, in cooperation with the board, periodically shall review and evaluate the quality, effectiveness, and efficiency of services provided through each board. The department shall collect information that is necessary to perform these functions.

(F) To the extent the director determines necessary and after consulting with boards of alcohol, drug addiction, and mental health services, develop and operate, or contract for the operation of, a community mental health information system or systems.

Boardsof alcohol, drug addiction, and mental health services shall submit information requested by the department in the form and manner prescribed by the department. Information collected by the department shall include, but not be limited to, all of the following:

(1) Information regarding units of services provided in whole or in part under contract with a board, including diagnosis and special needs, demographic information, the number of units of service provided, past treatment, financial status, and service dates in accordance with rules adopted by the department in accordance with Chapter 119. of the Revised Code;

(2) Financial information other than price or price-related data regarding expenditures of boards and community mental health agencies, including units of service provided, budgeted and actual expenses by type, and sources of funds.

Boards shall submit the information specified in division (F)(1) of this section no less frequently than annually for each client, and each time the client's case is opened or closed. The department shall not collect any personal information from the boards except as required or permitted by state or federal law for purposes related to payment, health care operations, program and service evaluation, reporting activities, research, system administration, and oversight.

(G) Review each board's community mental health plan submitted pursuant to section 340.03 of the Revised Code and approve or disapprove it in whole or in part. Periodically, in consultation with representatives of boards and after considering the recommendations of the medical director, the director shall issue criteria for determining when a plan is complete, criteria for plan approval or disapproval, and provisions for conditional approval. The factors that the director considers may include, but are not limited to, the following:

(1) The mental health needs of all persons residing within the board's service district, especially severely mentally disabled children, adolescents, and adults;

(2) The demonstrated quality, effectiveness, efficiency, and cultural relevance of the services provided in each service district, the extent to which any services are duplicative of other available services, and whether the services meet the needs identified above;

(3) The adequacy of the board's accounting for the expenditure of funds.

If the director disapproves all or part of any plan, the director shall provide the board an opportunity to present its position. The director shall inform the board of the reasons for the disapproval and of the criteria that must be met before the plan may be approved. The director shall give the board a reasonable time within which to meet the criteria, and shall offer technical assistance to the board to help it meet the criteria.

If the approval of a plan remains in dispute, the board or the director may request that the dispute be submitted to a mutually agreed upon third-party mediator with the cost to be shared by the board and the department. The mediator shall issue to the board and the department recommendations for resolution of the dispute. The director, taking into consideration the recommendations of the mediator, shall make a final determination and approve or disapprove the plan, in whole or in part.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012 and 9/101/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 10-10-2005



Section 5119.611 - Certifying community mental health agency's services.

(A) A community mental health agency that seeks certification of its community mental health services shall submit an application to the director of mental health. On receipt of the application, the director may visit and shall evaluate the agency to determine whether its services satisfy the standards established by rules adopted under division (C) of this section. The director shall make the evaluation, and, if the director visits the agency, shall make the visit, in cooperation with the board of alcohol, drug addiction, and mental health services with which the agency seeks to contract under division (A)(8)(a) of section 340.03 of the Revised Code.

(B) Subject to section 5119.612 of the Revised Code, the director shall determine whether the services of an applicant's community mental health agency satisfy the standards for certification of the services. If the director determines that a community mental health agency's services satisfy the standards for certification and the agency has paid the fee required under division (D) of this section, the director shall certify the services.

(C) If the director determines that a community mental health agency's services do not satisfy the standards for certification, the director shall identify the areas of noncompliance, specify what action is necessary to satisfy the standards, and offer technical assistance to the board of alcohol, drug addiction, and mental health services so that the board may assist the agency in satisfying the standards. The director shall give the agency a reasonable time within which to demonstrate that its services satisfy the standards or to bring the services into compliance with the standards. If the director concludes that the services continue to fail to satisfy the standards, the director may request that the board reallocate the funds for the community mental health services the agency was to provide to another community mental health agency whose community mental health services satisfy the standards. If the board does not reallocate those funds in a reasonable period of time, the director may withhold state and federal funds for the community mental health services and allocate those funds directly to a community mental health agency whose community mental health services satisfy the standards.

(D) Each community mental health agency seeking certification of its community mental health services under this section shall pay a fee for the certification required by this section. Fees shall be paid into the sale of goods and services fund created pursuant to section 5119.161 of the Revised Code.

(E) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. The rules shall do all of the following:

(1) Establish certification standards for community mental health services, including assertive community treatment and intensive home-based mental health services, that are consistent with nationally recognized applicable standards and facilitate participation in federal assistance programs. The rules shall include as certification standards only requirements that improve the quality of services or the health and safety of clients of community mental health services. The standards shall address at a minimum all of the following:

(a) Reporting major unusual incidents to the director;

(b) Procedures for applicants for and clients of community mental health services to file grievances and complaints;

(c) Seclusion;

(d) Restraint;

(e) Development of written policies addressing the rights of clients, including all of the following:

(i) The right to a copy of the written policies addressing client rights;

(ii) The right at all times to be treated with consideration and respect for the client's privacy and dignity;

(iii) The right to have access to the client's own psychiatric, medical, or other treatment records unless access is specifically restricted in the client's treatment plan for clear treatment reasons;

(iv) The right to have a client rights officer provided by the agency or board of alcohol, drug addiction, and mental health services advise the client of the client's rights, including the client's rights under Chapter 5122. of the Revised Code if the client is committed to the agency or board.

(2) Establish standards for qualifications of mental health professionals as defined in section 340.02 of the Revised Code and personnel who provide the community mental health services;

(3) Establish the process for certification of community mental health services;

(4) Set the amount of certification review fees based on a portion of the cost of performing the review;

(5) Specify the type of notice and hearing to be provided prior to a decision on whether to reallocate funds.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 2006 HB699 07-01-2007; 2007 HB119 09-29-2007



Section 5119.612 - Acceptance of accreditation from national accrediting organizations in lieu of certification.

(A) In lieu of a determination by the director of mental health of whether the services of a community mental health agency satisfy the standards for certification under section 5119.611 of the Revised Code, the director shall accept appropriate accreditation of an applicant's mental health services, integrated mental health and alcohol and other drug addiction services, or integrated mental health and physical health services being provided in this state from any of the following national accrediting organizations as evidence that the applicant satisfies the standards for certification:

(1) The joint commission;

(2) The commission on accreditation of rehabilitation facilities;

(3) The council on accreditation.

(B) If the director determines that an applicant's accreditation is current, is appropriate for the services for which the applicant is seeking certification, and the applicant meets any other requirements established under this section or in rules adopted under this section, the director shall certify the applicant's services that are accredited. Except as provided in division (C)(2) of this section, the director shall issue the certification without further evaluation of the services.

(C) For purposes of this section, all of the following apply:

(1) The director may review the accrediting organizations listed in division (A) of this section to evaluate whether the accreditation standards and processes used by the organizations are consistent with service delivery models the director considers appropriate for mental health services, physical health services, or both. The director may communicate to an accrediting organization any identified concerns, trends, needs, and recommendations.

(2) The director may visit or otherwise evaluate a community mental health agency at any time based on cause, including complaints made by or on behalf of consumers and confirmed or alleged deficiencies brought to the attention of the director.

(3) The director shall require a community mental health agency to notify the director not later than ten days after any change in the agency's accreditation status. The agency may notify the director by providing a copy of the relevant document the agency received from the accrediting organization.

(4) The director shall require a community mental health agency to submit to the director reports of major unusual incidents.

(5) The director may require a community mental health agency to submit to the director cost reports pertaining to the agency.

(D) The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section. In adopting the rules, the director shall do all of the following:

(1) Specify the documentation that must be submitted as evidence of holding appropriate accreditation;

(2) Establish a process by which the director may review the accreditation standards and processes used by the national accrediting organizations listed in division (A) of this section;

(3) Specify the circumstances under which reports of major unusual incidents and agency cost reports must be submitted to the director;

(4) Specify the circumstances under which the director may visit or otherwise evaluate a community mental health agency for cause;

(5) Establish a process by which the director, based on deficiencies identified as a result of visiting or evaluating a community mental health agency under division (C)(2) of this section, may take any of a range of corrective actions, with the most stringent being revocation of the certification of the agency's services.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Former section renumbered as § 5119.613 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5119.613 - Establishing grievance procedures.

The director of mental health shall require that each board of alcohol, drug addiction, and mental health services ensure that each community mental health agency with which it contracts under division (A)(8)(a) of section 340.03 of the Revised Code to provide community mental health services establish grievance procedures consistent with rules adopted under section 5119.611 of the Revised Code that are available to all applicants for and clients of the community mental health services.

Renumbered from § 5119.612 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5119.614 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Renumbered and amended from § 5119.613 by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 5119.62 - Allocations of funds for local mental health systems of care.

(A) The department of mental health shall establish a methodology for allocating to boards of alcohol, drug addiction, and mental health services the funds appropriated by the general assembly to the department for the purpose of local mental health systems of care. The department shall establish the methodology after notifying and consulting with relevant constituencies as required by division (L) of section 5119.06 of the Revised Code. The methodology may provide for the funds to be allocated to boards on a district or multi-district basis. Subject to sections 5119.622 and 5119.623 of the Revised Code, the department shall allocate the funds to the boards in a manner consistent with the methodology, this section, other state and federal laws, rules, and regulations.

(B) The department may allocate to boards a portion of the funds appropriated by the general assembly to the department for the operation of state hospital services. If the department allocates the funds, the department shall do all of the following:

(1) In consultation with the boards:

(a) Annually determine the unit costs of providing state hospital services; and

(b) Establish the methodology for allocating the funds to the boards.

(2) Determine the type of unit costs of providing state hospital services to be included as a factor in the methodology and include that unit cost as a factor in the methodology;

(3) Subject to sections 5119.622 and 5119.623 of the Revised Code, allocate the funds to the boards in a manner consistent with the methodology, this section, other state and federal laws, rules, and regulations.

(C) Not later than the first day of April of each year, the department shall notify each board of the department's estimate of the amount of funds to be allocated to the board under this section during the fiscal year beginning on the next July first. If the department makes an allocation under division (B) of this section, the department shall also notify each board of the unit costs of providing state hospital services for the upcoming fiscal year as determined under that division. Not later than the first day of May of each year, each board shall notify the department as to which of the following options it has elected for the upcoming fiscal year:

(1) The board elects to accept distribution of the amount allocated to it under this

section. Funds distributed to each board shall be used to supplement and not to supplant other state, local, or federal funds that are being used to support community-based programs for severely mentally disabled children, adolescents, and adults, unless the funds have been specifically designated for the initiation of programs in accordance with the community mental health plan developed and submitted under section 340.03 and approved under section 5119.61 of the Revised Code. Notwithstanding section 131.33 of the Revised Code, any board may expend unexpended funds distributed to the board from appropriations for the purpose of local management of mental health services in the fiscal year following the fiscal year for which the appropriations are made, in accordance with the approved community mental health plan.

(2) Subject to division (D) of this section, the board elects not to accept the amount allocated to it under this section, authorizes the department to determine the use of its allocation, and agrees to provide the department with a statement of projected utilization of state hospitals and other state-operated services by residents of its service district during the fiscal year.

(D) No board shall elect the option in division (C)(2) of this section unless all of the following apply:

(1) Either the total funds estimated by the department to be allocated to the board under this section for the next fiscal year are reduced by a substantial amount, as defined in guidelines adopted by the director of mental health under division (E) of this section, in comparison to the amount allocated for the current fiscal year, for reasons not related to performance

or the board has experienced other circumstances specified in the guidelines .

(2) The board provides the department written confirmation that the board has received input about the impact that the board's election will have on the mental health system in the board's district from all of the following:

(a) Individuals who receive mental health services and such individuals' families;

(b) Boards of county commissioners;

(c) Judges of juvenile and probate courts;

(d) County sheriffs, jail administrators, and other local law enforcement officials.

(3) Not later than seven days before notifying the department of its election and after providing the department the written confirmation required by division (D)(2) of this section, the board conducts a public hearing on the issue .

(E) For the purpose of division (D)(1) of this section, the director of mental health shall consult with the boards and other relevant constituencies to develop guidelines for determining what constitutes a substantial reduction of funds and what other circumstances qualify a board to elect the option in division (C)(2) of this section.

(F) No board shall use state funds for the purpose of discouraging employees from seeking collective bargaining representation or encouraging employees to decertify a recognized collective bargaining agent.

(G) The department shall charge against the allocation made to a board under division (B) of this section, if any, any unreimbursed costs for services provided by the department.

(H) A board's use of funds allocated under this section is subject to audit by county, state, and federal authorities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-1997



Section 5119.621 - Annual report by boards specifying use of funds.

(A) As used in this section, "administrative function" means a function related to one or more of the following:

(1) Continuous quality improvement;

(2) Utilization review;

(3) Resource development;

(4) Fiscal administration;

(5) General administration;

(6) Any other function related to administration that is required by Chapter 340. of the Revised Code.

(B) Each board of alcohol, drug addiction, and mental health services shall submit an annual report to the department of mental health specifying how the board used funds allocated to the board under section 5119.62 of the Revised Code for administrative functions in the year preceding the report's submission. The director of mental health shall establish the date by which the report must be submitted each year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5119.622 - Withholding of funds for failure to comply with statutory or regulatory provisions.

The director of mental health, in whole or in part, may withhold funds otherwise to be allocated to a board of alcohol, drug addiction, and mental health services under section 5119.62 of the Revised Code if the board fails to comply with Chapter 340. or section 5119.61, 5119.611, 5119.612, or 5119.621 of the Revised Code or rules of the department of mental health regarding a community mental health service. The director shall identify the areas of noncompliance and the action necessary to achieve compliance. The director shall offer technical assistance to the board to achieve compliance. The director shall give the board a reasonable time within which to comply or to present its position that it is in compliance. Before withholding funds, a hearing shall be conducted to determine if there are continuing violations and that either assistance is rejected or the board is unable to achieve compliance. Subsequent to the hearing process, if it is determined that compliance has not been achieved, the director may allocate all or part of the withheld funds to a public or private agency to provide the community mental health service for which the board is not in compliance until the time that there is compliance. The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 5119.623 - Withholding of funds for denial of services based on discrimination.

The director of mental health may withhold funds otherwise to be allocated to a board of alcohol, drug addiction, and mental health services under section 5119.62 of the Revised Code if the board denies available service on the basis of religion, race, color, creed, sex, national origin, age, disability as defined in section 4112.01 of the Revised Code, or developmental disability.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 5119.63 - State aid for community mental health construction programs.

(A) As used in this section, "private, nonprofit organization" means a private association, organization, corporation, or other entity that is tax exempt under section 501(a) and described in section 501 (c) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 501.

(B) To the extent funds are available and on application by boards of alcohol, drug addiction, and mental health services, the director of mental health may approve state reimbursement of, or state grants for, community mental health construction programs including residential housing for severely mentally disabled persons. The director may also approve an application for reimbursement or a grant for such programs submitted by other governmental entities or by private, nonprofit organizations, after the application has been reviewed and recommended for approval or disapproval by the board of alcohol, drug addiction, and mental health services for the district from which the application came, and the application is consistent with the plan submitted by the board under division (A) of section 340.03 of the Revised Code.

(C)

(1) The director of mental health shall adopt rules in accordance with Chapter 119. of the Revised Code that specify procedures for applying for state reimbursement of and state grants for residential housing for severely mentally disabled persons and procedures and criteria for approval of such reimbursement and grants.

(2) The director of mental health shall not approve state reimbursement or a state grant unless all of the following conditions are met:

(a) The applicant includes with the application a plan specifying the services, in addition to housing, that will be provided to persons who will reside in the residential housing. Services specified may include any of the services listed in section 340.09 of the Revised Code.

(b) The director is satisfied that the residential housing will be developed to promote the maximum practical integration of severely mentally disabled persons with persons at the same site who are not severely mentally disabled.

(c) The use of any funds distributed pursuant to the reimbursement or grant will not subject any obligation from which the funds are derived to federal income taxation.

(3) The director may enter into an agreement establishing terms for any reimbursement or grant approved under this division with the organization, board, or other government entity that is the recipient of the reimbursement or grant. Any such agreement is subject to any covenant or agreement pertaining to any obligation issued to provide funds for the reimbursement or grant.

Effective Date: 04-10-1990



Section 5119.631 - Replacement facility projects.

(A) This section applies to a board of alcohol, drug addiction, and mental health services, another governmental entity, or a private, nonprofit organization that received a grant or reimbursement under section 5119.63 of the Revised Code for a facility on which the department of mental health holds a security interest.

(B) A board of alcohol, drug addiction, and mental health services, another governmental entity, or a private, nonprofit organization to which this section applies may apply to the director of mental health for approval to sell its facility and acquire, construct, or renovate a replacement facility pursuant to this section. The director shall prescribe the form of the application. Before submitting an application to the director, a governmental entity or private, nonprofit organization must obtain approval of the application from the board of alcohol, drug addiction, and mental health services with jurisdiction over the service district in which the existing facility is located. The director shall approve an application for a replacement project upon determining that the project provides for the continuation of appropriate mental health services to the population served by the board, entity, or organization.

(C) A board, entity, or organization that obtains approval for a project under division (B) of this section shall pay the proceeds of the sale of its facility to the director of mental health. The director shall deposit the proceeds to the credit of the community capital replacement facilities fund.

(D) When a board, entity, or organization that has sold its facility notifies the director of mental health that it is ready to acquire, construct, or renovate a replacement facility, the director shall do one of the following:

(1) If the replacement facility is located in the same alcohol, drug addiction, and mental health service district as the original facility, and if the purposes for which the replacement facility will be used are the same as or similar to those for the original facility, the director shall pay to the board, entity, or organization from the community capital replacement facilities fund an amount equal to the lesser of an amount equal to the proceeds of the sale of the original facility or the amount of the state's agreed-upon participation (as a per cent of the total cost) in the cost of the replacement facility. If the amount of the state's agreed-upon participation in the cost of the replacement facility is less than the value of the state's security interest in the original facility, the difference between the state's agreed-upon participation in the cost of the replacement facility and the value of the state's security interest in the original facility shall be retained in the community capital replacement facilities fund, and any excess proceeds shall be paid to the board, entity, or organization.

(2) If the replacement facility is located in a different alcohol, drug addiction, and mental health service district than the original facility, or if the purposes for which the replacement facility will be used are not the same as or similar to those for the original facility, the director shall request controlling board approval for release of funds for the project. If the controlling board so approves, the director shall pay to the board, entity, or organization from the community capital replacement facilities fund the lesser of an amount equal to the proceeds of the sale of the original facility or the amount of the state's agreed-upon participation (as a per cent of the total cost) in the cost of the replacement facility. If the amount of the state's agreed-upon participation in the cost of the replacement facility is less than the value of the state's security interest in the original facility, the difference between the state's agreed-upon participation in the cost of the replacement facility and the value of the state's security interest in the original facility shall be retained in the community capital replacement facilities fund, and any excess proceeds shall be paid to the board, entity, or organization.

(E) The director of mental health and a board, entity, or organization shall enter into an agreement specifying the terms of any payment made to the board, entity, or organization under division (D) of this section. The terms may include provision for the department of mental health to hold a security interest in the facility.

(F)

(1) When approving an application under division (B) of this section, the director of mental health shall establish a deadline by which the board, entity, or organization must notify the director that it is ready to acquire, construct, or renovate a replacement facility. If the board, entity, or organization does not notify the director on or before the deadline, the director may cancel the project. Upon canceling the project, the director shall pay to the board, entity, or organization from the community capital replacement facilities fund an amount equal to the portion of the proceeds of the sale of the original facility that exceeds the value of the state's security interest in the facility.

(2) Notwithstanding the deadline established under division (F)(1) of this section, if at any time a board, entity, or organization notifies the director that it does not intend to acquire, construct, or renovate a replacement facility under this section, the director shall cancel the replacement project and pay to the board, entity, or organization from the community capital replacement facilities fund an amount equal to the portion of the proceeds of the sale of the original facility that exceeds the value of the state's security interest in the facility.

(G) If a replacement project is canceled after the sale of the original facility, the director of mental health shall use funds equal to the value of the state's security interest in the original facility for additional grants or reimbursements under section 5119.63 of the Revised Code. The director shall obtain the approval of the controlling board before releasing the additional grants or reimbursements.

(H) The community capital replacement facilities fund is hereby created in the state treasury. The director of mental health shall use the fund for the purposes of this section.

Effective Date: 09-29-1999



Section 5119.64 - Shelters for runaways - enforcement of provisions, definitions.

A board of alcohol, drug addiction, and mental health services established under Chapter 340. of the Revised Code is responsible for the enforcement of applicable federal requirements and rules of the board adopted under section 5119.66 of the Revised Code for the safety and effectiveness of facilities and programs of shelters for runaways located in the county.

(A) "Runaway minor" means any minor, whether a resident or nonresident of the state, who is separated from a person having responsibility for his care or education, and appears to be in need of emergency housing and other services. Included are minors who return to their families and those whose return is inadvisable for protective reasons or a stressful family situation. A minor may be considered to be in need of temporary emergency housing and short-term counseling with or without the consent of his parent, guardian, or custodian.

(B) "Shelter for runaways" means a facility that offers to provide and does provide to the public, crisis short-term counseling and temporary emergency housing for runaway minors.

Effective Date: 10-10-1989



Section 5119.65 - Operators of shelter for runaway minors.

(A) No person, organization, or public or private agency shall operate a shelter for runaway minors, except the public children services agency, unless such person, organization, or agency complies with sections 5119.64 to 5119.68 of the Revised Code and rules adopted under such sections by the board of alcohol, drug addiction, and mental health services serving the alcohol, drug addiction, and mental health service district in which the shelter is located.

(B) Whoever violates division (A) of this section shall be fined not less than five or more than five hundred dollars.

Effective Date: 10-01-1997



Section 5119.66 - Rules regulatng facilities and programs of shelters.

Each board of alcohol, drug addiction, and mental health services shall adopt rules governing shelters for runaways, reflecting the intent of Title III of the "Juvenile Justice and Delinquency Prevention Act of 1974," 88 Stat. 1109, 42 U.S.C. 5701, as amended, and regulations adopted thereunder. The board periodically shall review the rules, and shall consider in adopting and amending the rules other relevant standards for crisis child care and recommendations from individuals and groups in the community. Existing shelters for runaways shall participate in the development of the rules.

Effective Date: 10-10-1989



Section 5119.67 - Orders to secure compliance.

The board of alcohol, drug addiction, and mental health services may issue orders to secure compliance with sections 5119.64 to 5119.68 of the Revised Code and rules adopted thereunder. The board may hold hearings, issue subpoenas, compel testimony, and make adjudications. If the board finds that any shelter for runaways is being operated in violation of any provision of sections 5119.64 to 5119.68 of the Revised Code or any rule adopted thereunder, the board may issue an order for compliance within thirty days after holding the second of two public hearings.

Effective Date: 10-10-1989



Section 5119.68 - Furnishing information to board.

Each shelter for runaways shall submit to the board of alcohol, drug addiction, and mental health services serving the alcohol, drug addiction, and mental health service district in which it is located such information as the board requires concerning the operation of the shelter and compilations of data concerning runaway minors and other individuals served by the shelter.

The board shall, at least annually, send a list of shelters in operation in the county to the juvenile court and to the public children services agency.

Effective Date: 10-01-1997



Section 5119.69 - [See notes for effective dates] Residential state supplement program.

(A) As used in this section and section 5119.691 of the Revised Code:

(1) "Long-term care consultation program" means the program the department of aging is required to develop under section 173.42 of the Revised Code.

(2) "Long-term care consultation program administrator" or "administrator" means the department of aging or, if the department contracts with an area agency on aging or other entity to administer the long-term care consultation program for a particular area, that agency or entity.

(3) "Nursing facility" has the same meaning as in section 5111.20 of the Revised Code.

(4) "Residential state supplement administrative agency" means the department of mental health or, if the department designates an entity under division (C) of this section for a particular area, the designated entity.

(5) "Residential state supplement program" means the program administered pursuant to this section.

(B) The department of mental health shall implement the residential state supplement program under which the state supplements the supplemental security income payments received by aged, blind, or disabled adults under Title XVI of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A., as amended. Residential state supplement payments shall be used for the provision of accommodations, supervision, and personal care services to supplemental security income recipients who the department determines are at risk of needing institutional care.

(C) In implementing the program, the department may designate one or more entities to be responsible for providing administrative services regarding the program. The department may designate an entity to be a residential state supplement administrative agency under this division either by entering into a contract with the entity to serve in that capacity or by otherwise delegating to the entity the responsibility to serve in that capacity.

(D) For an individual to be eligible for residential state supplement payments, all of the following must be the case:

(1) Except as provided by division (H) of this section, the individual must reside in one of the following:

(a) A home or facility, other than a nursing home or nursing home unit of a home for the aging, licensed by the department of health under Chapter 3721. of the Revised Code ;

(b) A residential facility as defined in division (A) (9)(b) of section 5119.22 of the Revised Code licensed by the department of mental health;

(c) An apartment or room used to provide community mental health housing services certified by the department of mental health under section 5119.611 of the Revised Code and approved by a board of alcohol, drug addiction, and mental health services under division (A)(14) of section 340.03 of the Revised Code.

(2) A residential state supplement administrative agency must have determined that the environment in which the individual will be living while receiving the payments is appropriate for the individual's needs. If the individual is eligible for supplemental security income payments or social security disability insurance benefits because of a mental disability, the residential state supplement administrative agency shall refer the individual to a community mental health agency for an assessment under division (A) of section 340.091 of the Revised Code .

(3) The individual satisfies all eligibility requirements established by rules adopted under division (E) of this section.

(E) The directors of mental health and job and family services shall adopt rules in accordance with section 111.15 of the Revised Code as necessary to implement the residential state supplement program.

To the extent permitted by Title XVI of the "Social Security Act," and any other provision of federal law, the director of job and family services may adopt rules establishing standards for adjusting the eligibility requirements concerning the level of impairment a person must have so that the amount appropriated for the program by the general assembly is adequate for the number of eligible individuals. The rules shall not limit the eligibility of disabled persons solely on a basis classifying disabilities as physical or mental. The director of job and family services also may adopt rules that establish eligibility standards for aged, blind, or disabled individuals who reside in one of the homes or facilities specified in division (D)(1) of this section but who, because of their income, do not receive supplemental security income payments. The rules may provide that these individuals may include individuals who receive other types of benefits, including, social security disability insurance benefits provided under Title II of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 401, as amended. Notwithstanding division (B) of this section, such payments may be made if funds are available for them.

The director of mental health may adopt rules establishing the method to be used to determine the amount an eligible individual will receive under the program. The amount the general assembly appropriates for the program may be a factor included in the method that director establishes.

(F) The county department of job and family services of the county in which an applicant for the residential state supplement program resides shall determine whether the applicant meets income and resource requirements for the program.

(G) The department of mental health shall maintain a waiting list of any individuals eligible for payments under this section but not receiving them because moneys appropriated to the department for the purposes of this section are insufficient to make payments to all eligible individuals. An individual may apply to be placed on the waiting list even though the individual does not reside in one of the homes or facilities specified in division (D)(1) of this section at the time of application. The director of mental health, by rules adopted in accordance with Chapter 119. of the Revised Code, may specify procedures and requirements for placing an individual on the waiting list and priorities for the order in which individuals placed on the waiting list are to begin to receive residential state supplement payments. The rules specifying priorities may give priority to individuals placed on the waiting list on or after July 1, 2006, who receive supplemental security income benefits under Title XVI of the "Social Security Act," 86 Stat. 1475 (1972), 42 U.S.C. 1381, as amended. The rules shall not affect the place on the waiting list of any person who was on the list on July 1, 2006. The rules specifying priorities may also set additional priorities based on living arrangement, such as whether an individual resides in a facility listed in division (D)(1) of this section or has been admitted to a nursing facility.

(H) An individual in a licensed or certified living arrangement receiving state supplementation on November 15, 1990, under former section 5101.531 of the Revised Code shall not become ineligible for payments under this section solely by reason of the individual's living arrangement as long as the individual remains in the living arrangement in which the individual resided on November 15, 1990.

(I) The department of mental health shall notify each person denied approval for payments under this section of the person's right to a hearing. On request, the hearing shall be provided in accordance with Chapter 119. of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012, and 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 5119.691 - Residential state supplement program patient determination.

On a periodic schedule determined by the department of mental health, each residential state supplement administrative agency shall determine whether individuals who reside in the area that the agency serves and are on a waiting list for the residential state supplement program have been admitted to a nursing facility. If a residential state supplement administrative agency determines that such an individual has been admitted to a nursing facility, the agency shall notify the long-term care consultation program administrator serving the area in which the individual resides about the determination. The administrator shall determine whether the residential state supplement program is appropriate for the individual and whether the individual would rather participate in the program than continue residing in the nursing facility. If the administrator determines that the residential state supplement program is appropriate for the individual and the individual would rather participate in the program than continue residing in the nursing facility, the administrator shall so notify the department of mental health. On receipt of the notice from the administrator, the department of mental health shall approve the individual's enrollment in the residential state supplement program in accordance with the priorities specified in rules adopted under division (G) of section 5119.69 of the Revised Code. Each quarter, the department of mental health shall certify to the director of budget and management the estimated increase in costs of the residential state supplement program resulting from enrollment of individuals in the program pursuant to this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 5119.692 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.



Section 5119.693 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5119.70 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-05-2001; 07-01-2005



Section 5119.701 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999



Section 5119.71 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 05-27-2005; 07-01-2005



Section 5119.711 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1993



Section 5119.712 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5119.72 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 11-15-1990



Section 5119.73 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-2000; 09-29-2005



Section 5119.731 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-1996; 05-27-2005



Section 5119.74 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-15-1990



Section 5119.75 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-15-1990



Section 5119.76 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 11-15-1990



Section 5119.77 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-06-2001



Section 5119.78 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-15-1990



Section 5119.79 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999



Section 5119.80 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 11-15-1990



Section 5119.81 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 09-29-1995



Section 5119.82 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-15-1990



Section 5119.83 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-15-1990



Section 5119.84 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001



Section 5119.85 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 09-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §610.10.



Section 5119.86 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001



Section 5119.87 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999



Section 5119.88 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended and renumbered by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1999



Section 5119.99 - Penalty.

Whoever violates section 5119.21 of the Revised Code is guilty of a misdemeanor of the first degree.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-1980






Chapter 5120 - DEPARTMENT OF REHABILITATION AND CORRECTION

Section 5120.01 - Director of rehabilitation and correction - powers and duties.

The director of rehabilitation and correction is the executive head of the department of rehabilitation and correction. All duties conferred on the various divisions and institutions of the department by law or by order of the director shall be performed under the rules and regulations that the director prescribes and shall be under the director's control. Inmates committed to the department of rehabilitation and correction shall be under the legal custody of the director or the director's designee, and the director or the director's designee shall have power to control transfers of inmates between the several state institutions included under section 5120.05 of the Revised Code.

Effective Date: 03-31-2003



Section 5120.011 - Sanctions imposed for frivolous actions.

(A) As used in this section, "civil action or appeal against a government entity or employee," "inmate," "political subdivision," and "employee" have the same meanings as in section 2969.21 of the Revised Code.

(B) The director of rehabilitation and correction may adopt rules under section 5120.01 of the Revised Code to implement the procedures described in sections 2323.51, 2969.22, and 2969.23 of the Revised Code.

(C) The director of rehabilitation and correction shall adopt rules that provide that, if an inmate files a civil action or appeal against a government entity or employee or files a civil action against the state, a political subdivision, or an employee in a federal court and if the court in which the action or appeal is filed dismisses the action or appeal pursuant to section 2969.24 of the Revised Code or the federal court finds the action to be frivolous under 28 U.S.C. 1915(d), the inmate shall be subject to one or more of the following sanctions:

(1) Extra work duty, without compensation, for not more than sixty days;

(2) The loss of commissary privileges for not more than sixty days;

(3) The loss of sundry-package privileges for one time in any calendar year;

(4) The loss of television privileges for not more than sixty days;

(5) The loss of radio privileges for not more than sixty days;

(6) The loss of recreational activity privileges for not more than sixty days.

Effective Date: 10-17-1996



Section 5120.02 - Assistant director of department - powers and duties.

The assistant director of the department of rehabilitation and correction is hereby excepted from section 121.05 of the Revised Code. The assistant director shall exercise the powers and perform the duties which the director of correction may order and shall act as director in the absence or disability of the director, or in case of a vacancy in the position of director.

Effective Date: 07-12-1972



Section 5120.021 - Application of chapter.

(A) The provisions of Chapter 5120. of the Revised Code, as they existed prior to July 1, 1996, and that address the duration or potential duration of incarceration or parole or other forms of supervised release, apply to all persons upon whom a court imposed a term of imprisonment prior to July 1, 1996, and all persons upon whom a court, on or after July 1, 1996, and in accordance with law existing prior to July 1, 1996, imposed a term of imprisonment for an offense that was committed prior to July 1, 1996.

(B) The provisions of Chapter 5120. of the Revised Code, as they exist on or after July 1, 1996, and that address the duration or potential duration of incarceration or supervised release, apply to all persons upon whom a court imposed a stated prison term for an offense committed on or after July 1, 1996.

(C) Nothing in this section limits or affects the applicability of any provision in Chapter 5120. of the Revised Code, as amended or enacted on or after July 1, 1996, that pertains to an issue other than the duration or potential duration of incarceration or supervised release, to persons in custody or under the supervision of the department of rehabilitation and correction.

Effective Date: 07-01-1996; 05-18-2005



Section 5120.03 - Designation of use of institutions.

(A) Subject to division (C) of this section, the director of rehabilitation and correction may change the purpose for which any institution or place under the control of the department of rehabilitation and correction is being used. The director may designate a new or another use for such institution, if the change of use and new designation has for its objective, improvement in the classification, segregation, care, education, cure, or rehabilitation of persons subject to the control of the department.

(B) The director of rehabilitation and correction, by executive order, issued on or before December 31, 1988, shall eliminate the distinction between penal institutions and reformatory institutions. Notwithstanding any provision of the Revised Code or the Administrative Code to the contrary, upon the issuance of the executive order, any distinction made between the types of prisoners sentenced to or otherwise assigned to the institutions under the control of the department shall be discontinued.

(C) The director shall contract under section 9.06 of the Revised Code for the private operation and management of not less than two facilities under the control of the department, unless the contractor managing and operating a facility is not in substantial compliance with the material terms and conditions of its contract and no other person or entity is willing and able to satisfy the obligations of the contract. All inmates assigned to a facility operated and managed by a private contractor remain inmates in the care and custody of the department. The statutes, rules, and policies of the department may apply to the private contractor and any inmate assigned to a facility operated and managed by a private contractor as agreed to in the contract entered into under section 9.06 of the Revised Code.

Effective Date: 09-29-1997; 2006 HB699 03-29-2007



Section 5120.031 - Pilot program of shock incarceration.

(A) As used in this section:

(1) "Certificate of high school equivalence" means a statement that is issued by the state board of education or an equivalent agency of another state and that indicates that its holder has achieved the equivalent of a high school education as measured by scores obtained on the tests of general educational development published by the American council on education.

(2) "Certificate of adult basic education" means a statement that is issued by the department of rehabilitation and correction through the Ohio central school system approved by the state board of education and that indicates that its holder has achieved a 6.0 grade level, or higher, as measured by scores of nationally standardized or recognized tests.

(3) "Deadly weapon" and "firearm" have the same meanings as in section 2923.11 of the Revised Code.

(4) "Eligible offender" means a person, other than one who is ineligible to participate in an intensive program prison under the criteria specified in section 5120.032 of the Revised Code, who has been convicted of or pleaded guilty to, and has been sentenced for, a felony.

(5) "Shock incarceration" means the program of incarceration that is established pursuant to the rules of the department of rehabilitation and correction adopted under this section.

(B)

(1) The director of rehabilitation and correction, by rules adopted under Chapter 119. of the Revised Code, shall establish a pilot program of shock incarceration that may be used for offenders who are sentenced to serve a term of imprisonment under the custody of the department of rehabilitation and correction, whom the department determines to be eligible offenders, and whom the department, subject to the approval of the sentencing judge, may permit to serve their sentence as a sentence of shock incarceration in accordance with this section.

(2) The rules for the pilot program shall require that the program be established at an appropriate state correctional institution designated by the director and that the program consist of both of the following for each eligible offender whom the department, with the approval of the sentencing judge, permits to serve the eligible offender's sentence as a sentence of shock incarceration:

(a) A period of imprisonment at that institution of ninety days that shall consist of a military style combination of discipline, physical training, and hard labor and substance abuse education, employment skills training, social skills training, and psychological treatment. During the ninety-day period, the department may permit an eligible offender to participate in a self-help program. Additionally, during the ninety-day period, an eligible offender who holds a high school diploma or a certificate of high school equivalence may be permitted to tutor other eligible offenders in the shock incarceration program. If an eligible offender does not hold a high school diploma or certificate of high school equivalence, the eligible offender may elect to participate in an education program that is designed to award a certificate of adult basic education or an education program that is designed to award a certificate of high school equivalence to those eligible offenders who successfully complete the education program, whether the completion occurs during or subsequent to the ninety-day period. To the extent possible, the department shall use as teachers in the education program persons who have been issued a license pursuant to sections 3319.22 to 3319.31 of the Revised Code, who have volunteered their services to the education program, and who satisfy any other criteria specified in the rules for the pilot project.

(b) Immediately following the ninety-day period of imprisonment, and notwithstanding any other provision governing the early release of a prisoner from imprisonment or the transfer of a prisoner to transitional control, one of the following, as determined by the director:

(i) An intermediate, transitional type of detention for the period of time determined by the director and, immediately following the intermediate, transitional type of detention, a release under a post-release control sanction imposed in accordance with section 2967.28 of the Revised Code. The period of intermediate, transitional type of detention imposed by the director under this division may be in a halfway house, in a community-based correctional facility and program or district community-based correctional facility and program established under sections 2301.51 to 2301.58 of the Revised Code, or in any other facility approved by the director that provides for detention to serve as a transition between imprisonment in a state correctional institution and release from imprisonment.

(ii) A release under a post-release control sanction imposed in accordance with section 2967.28 of the Revised Code.

(3) The rules for the pilot program also shall include, but are not limited to, all of the following:

(a) Rules identifying the locations within the state correctional institution designated by the director that will be used for eligible offenders serving a sentence of shock incarceration;

(b) Rules establishing specific schedules of discipline, physical training, and hard labor for eligible offenders serving a sentence of shock incarceration, based upon the offender's physical condition and needs;

(c) Rules establishing standards and criteria for the department to use in determining which eligible offenders the department will permit to serve their sentence of imprisonment as a sentence of shock incarceration;

(d) Rules establishing guidelines for the selection of post-release control sanctions for eligible offenders;

(e) Rules establishing procedures for notifying sentencing courts of the performance of eligible offenders serving their sentences of imprisonment as a sentence of shock incarceration;

(f) Any other rules that are necessary for the proper conduct of the pilot program.

(C)

(1) If an offender is sentenced to a term of imprisonment under the custody of the department, if the sentencing court either recommends the offender for placement in a program of shock incarceration under this section or makes no recommendation on placement of the offender, and if the department determines that the offender is an eligible offender for placement in a program of shock incarceration under this section, the department may permit the eligible offender to serve the sentence in a program of shock incarceration, in accordance with division (I) of section 2929.14 of the Revised Code, with this section, and with the rules adopted under this section. If the sentencing court disapproves placement of the offender in a program of shock incarceration, the department shall not place the offender in any program of shock incarceration.

If the sentencing court recommends the offender for placement in a program of shock incarceration and if the department subsequently places the offender in the recommended program, the department shall notify the court of the offender's placement in the recommended program and shall include with the notice a brief description of the placement.

If the sentencing court recommends placement of the offender in a program of shock incarceration and the department for any reason does not subsequently place the offender in the recommended program, the department shall send a notice to the court indicating why the offender was not placed in the recommended program.

If the sentencing court does not make a recommendation on the placement of an offender in a program of shock incarceration and if the department determines that the offender is an eligible offender for placement in a program of that nature, the department shall screen the offender and determine if the offender is suited for the program of shock incarceration. If the offender is suited for the program of shock incarceration, at least three weeks prior to permitting an eligible offender to serve the sentence in a program of shock incarceration, the department shall notify the sentencing court of the proposed placement of the offender in the program and shall include with the notice a brief description of the placement. The court shall have ten days from receipt of the notice to disapprove the placement. If the sentencing court disapproves of the placement, the department shall not permit the eligible offender to serve the sentence in a program of shock incarceration. If the judge does not timely disapprove of placement of the offender in the program of shock incarceration, the department may proceed with plans for placement of the offender.

If the department determines that the offender is not eligible for placement in a program of shock incarceration, the department shall not place the offender in any program of shock incarceration.

(2) If the department permits an eligible offender to serve the eligible offender's sentence of imprisonment as a sentence of shock incarceration and the eligible offender does not satisfactorily complete the entire period of imprisonment described in division (B)(2)(a) of this section, the offender shall be removed from the pilot program for shock incarceration and shall be required to serve the remainder of the offender's sentence of imprisonment imposed by the sentencing court as a regular term of imprisonment. If the eligible offender commences a period of post-release control described in division (B)(2)(b) of this section and violates the conditions of that post-release control, the eligible offender shall be subject to the provisions of sections 2929.141, 2967.15, and 2967.28 of the Revised Code regarding violation of post-release control sanctions.

(3) If an eligible offender's stated prison term expires at any time during the eligible offender's participation in the shock incarceration program, the adult parole authority shall terminate the eligible offender's participation in the program and shall issue to the eligible offender a certificate of expiration of the stated prison term.

(D) The director shall keep sentencing courts informed of the performance of eligible offenders serving their sentences of imprisonment as a sentence of shock incarceration, including, but not limited to, notice of eligible offenders who fail to satisfactorily complete their entire sentence of shock incarceration or who satisfactorily complete their entire sentence of shock incarceration.

(E) Within a reasonable period of time after November 20, 1990, the director shall appoint a committee to search for one or more suitable sites at which one or more programs of shock incarceration, in addition to the pilot program required by division (B)(1) of this section, may be established. The search committee shall consist of the director or the director's designee, as chairperson; employees of the department of rehabilitation and correction appointed by the director; and any other persons that the director, in the director's discretion, appoints. In searching for such sites, the search committee shall give preference to any site owned by the state or any other governmental entity and to any existing structure that reasonably could be renovated, enlarged, converted, or remodeled for purposes of establishing such a program. The search committee shall prepare a report concerning its activities and, on the earlier of the day that is twelve months after the first day on which an eligible offender began serving a sentence of shock incarceration under the pilot program or January 1, 1992, shall file the report with the president and the minority leader of the senate, the speaker and the minority leader of the house of representatives, the members of the senate who were members of the senate judiciary committee in the 118th general assembly or their successors, and the members of the house of representatives who were members of the select committee to hear drug legislation that was established in the 118th general assembly or their successors. Upon the filing of the report, the search committee shall terminate. The report required by this division shall contain all of the following:

(1) A summary of the process used by the search committee in performing its duties under this division;

(2) A summary of all of the sites reviewed by the search committee in performing its duties under this division, and the benefits and disadvantages it found relative to the establishment of a program of shock incarceration at each such site;

(3) The findings and recommendations of the search committee as to the suitable site or sites, if any, at which a program of shock incarceration, in addition to the pilot program required by division (B)(1) of this section, may be established.

(F) The director periodically shall review the pilot program for shock incarceration required to be established by division (B)(1) of this section. The director shall prepare a report relative to the pilot program and, on the earlier of the day that is twelve months after the first day on which an eligible offender began serving a sentence of shock incarceration under the pilot program or January 1, 1992, shall file the report with the president and the minority leader of the senate, the speaker and the minority leader of the house of representatives, the members of the senate who were members of the senate judiciary committee in the 118th general assembly or their successors, and the members of the house of representatives who were members of the select committee to hear drug legislation that was established in the 118th general assembly or their successors. The pilot program shall not terminate at the time of the filing of the report, but shall continue in operation in accordance with this section. The report required by this division shall include all of the following:

(1) A summary of the pilot program as initially established, a summary of all changes in the pilot program made during the period covered by the report and the reasons for the changes, and a summary of the pilot program as it exists on the date of preparation of the report;

(2) A summary of the effectiveness of the pilot program, in the opinion of the director and employees of the department involved in its operation;

(3) An analysis of the total cost of the pilot program, of its cost per inmate who was permitted to serve a sentence of shock incarceration and who served the entire sentence of shock incarceration, and of its cost per inmate who was permitted to serve a sentence of shock incarceration;

(4) A summary of the standards and criteria used by the department in determining which eligible offenders were permitted to serve their sentence of imprisonment as a sentence of shock incarceration;

(5) A summary of the characteristics of the eligible offenders who were permitted to serve their sentence of imprisonment as a sentence of shock incarceration, which summary shall include, but not be limited to, a listing of every offense of which any such eligible offender was convicted or to which any such eligible offender pleaded guilty and in relation to which the eligible offender served a sentence of shock incarceration, and the total number of such eligible offenders who were convicted of or pleaded guilty to each such offense;

(6) A listing of the number of eligible offenders who were permitted to serve a sentence of shock incarceration and who did not serve the entire sentence of shock incarceration, and, to the extent possible, a summary of the length of the terms of imprisonment served by such eligible offenders after they were removed from the pilot program;

(7) A summary of the effect of the pilot program on overcrowding at state correctional institutions;

(8) To the extent possible, an analysis of the rate of recidivism of eligible offenders who were permitted to serve a sentence of shock incarceration and who served the entire sentence of shock incarceration;

(9) Recommendations as to legislative changes to the pilot program that would assist in its operation or that could further alleviate overcrowding at state correctional institutions, and recommendations as to whether the pilot program should be expanded.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-08-2002; 10-12-2006



Section 5120.032 - Intensive program prisons.

(A) No later than January 1, 1998, the department of rehabilitation and correction may develop and implement intensive program prisons for male and female prisoners other than prisoners described in division (B)(2) of this section. The intensive program prisons, if developed and implemented, shall include institutions at which imprisonment of the type described in division (B)(2)(a) of section 5120.031 of the Revised Code is provided and prisons that focus on educational achievement, vocational training, alcohol and other drug abuse treatment, community service and conservation work, and other intensive regimens or combinations of intensive regimens.

(B)

(1)

(a) Except as provided in division (B)(2) of this section, if one or more intensive program prisons are established under this section, if an offender is sentenced to a term of imprisonment under the custody of the department, if the sentencing court either recommends the prisoner for placement in an intensive program prison under this section or makes no recommendation on placement of the prisoner, and if the department determines that the prisoner is eligible for placement in an intensive program prison under this section, the department may place the prisoner in an intensive program prison established pursuant to division (A) of this section. If the sentencing court disapproves placement of the prisoner in an intensive program prison, the department shall not place the prisoner in any intensive program prison.

If the sentencing court recommends a prisoner for placement in an intensive program prison and if the department subsequently places the prisoner in the recommended prison, the department shall notify the court of the prisoner's placement in the recommended intensive program prison and shall include with the notice a brief description of the placement.

If the sentencing court recommends placement of a prisoner in an intensive program prison and the department for any reason does not subsequently place the prisoner in the recommended prison, the department shall send a notice to the court indicating why the prisoner was not placed in the recommended prison.

If the sentencing court does not make a recommendation on the placement of a prisoner in an intensive program prison and if the department determines that the prisoner is eligible for placement in a prison of that nature, the department shall screen the prisoner and determine if the prisoner is suited for the prison. If the prisoner is suited for an intensive program prison, at least three weeks prior to placing the prisoner in the prison, the department shall notify the sentencing court of the proposed placement of the prisoner in the intensive program prison and shall include with the notice a brief description of the placement. The court shall have ten days from receipt of the notice to disapprove the placement. If the sentencing court disapproves the placement, the department shall not proceed with it. If the sentencing court does not timely disapprove of the placement, the department may proceed with plans for it.

If the department determines that a prisoner is not eligible for placement in an intensive program prison, the department shall not place the prisoner in any intensive program prison.

(b) The department may reduce the stated prison term of a prisoner upon the prisoner's successful completion of a ninety-day period in an intensive program prison. A prisoner whose term has been so reduced shall be required to serve an intermediate, transitional type of detention followed by a release under post-release control sanctions or, in the alternative, shall be placed under post-release control sanctions, as described in division (B)(2)(b)(ii) of section 5120.031 of the Revised Code. In either case, the placement under post-release control sanctions shall be under terms set by the parole board in accordance with section 2967.28 of the Revised Code and shall be subject to the provisions of that section and section 2929.141 of the Revised Code with respect to a violation of any post-release control sanction.

(2) A prisoner who is in any of the following categories is not eligible to participate in an intensive program prison established pursuant to division (A) of this section:

(a) The prisoner is serving a prison term for aggravated murder, murder, or a felony of the first or second degree or a comparable offense under the law in effect prior to July 1, 1996, or the prisoner previously has been imprisoned for aggravated murder, murder, or a felony of the first or second degree or a comparable offense under the law in effect prior to July 1, 1996.

(b) The prisoner is serving a mandatory prison term, as defined in section 2929.01 of the Revised Code.

(c) The prisoner is serving a prison term for a felony of the third, fourth, or fifth degree that either is a sex offense, an offense betraying public trust, or an offense in which the prisoner caused or attempted to cause actual physical harm to a person, the prisoner is serving a prison term for a comparable offense under the law in effect prior to July 1, 1996, or the prisoner previously has been imprisoned for an offense of that type or a comparable offense under the law in effect prior to July 1, 1996.

(d) The prisoner is serving a mandatory prison term in prison for a third or fourth degree felony OVI offense, as defined in section 2929.01 of the Revised Code, that was imposed pursuant to division (G)(2) of section 2929.13 of the Revised Code.

(C) Upon the implementation of intensive program prisons pursuant to division (A) of this section, the department at all times shall maintain intensive program prisons sufficient in number to reduce the prison terms of at least three hundred fifty prisoners who are eligible for reduction of their stated prison terms as a result of their completion of a regimen in an intensive program prison under this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 5120.033 - Intensive program prisons for certain OVI offenders.

(A) As used in this section, "third degree felony OVI offense" and "fourth degree felony OVI offense" have the same meanings as in section 2929.01 of the Revised Code.

(B) Within eighteen months after October 17, 1996, the department of rehabilitation and correction may develop and implement intensive program prisons for male and female prisoners who are sentenced pursuant to division (G)(2) of section 2929.13 of the Revised Code to a mandatory prison term for a third or fourth degree felony OVI offense. If one or more intensive program prisons are established under this section, the department may contract pursuant to section 9.06 of the Revised Code for the private operation and management of the initial intensive program prison established under this section and may contract pursuant to that section for the private operation and management of any other intensive program prison established under this section. The intensive program prisons, if established under this section, shall include prisons that focus on educational achievement, vocational training, alcohol and other drug abuse treatment, community service and conservation work, and other intensive regimens or combinations of intensive regimens.

(C) Except as provided in division (D) of this section, the department may place a prisoner who is sentenced to a mandatory prison term for a third or fourth degree felony OVI offense in an intensive program prison established pursuant to division (B) of this section if the sentencing judge, upon notification by the department of its intent to place the prisoner in an intensive program prison, does not notify the department that the judge disapproves the placement. If the stated prison term imposed on a prisoner who is so placed is longer than the mandatory prison term that is required to be imposed on the prisoner, the department may reduce the stated prison term upon the prisoner's successful completion of the prisoner's mandatory prison term in an intensive program prison. A prisoner whose term has been so reduced shall be required to serve an intermediate, transitional type of detention followed by a release under post-release control sanctions or, in the alternative, shall be placed under post-release control sanctions, as described in division (B)(2)(b)(ii) of section 5120.031 of the Revised Code. In either case, the placement under post-release control sanctions shall be under terms set by the parole board in accordance with section 2967.28 of the Revised Code and shall be subject to the provisions of that section and section 2929.141 of the Revised Code with respect to a violation of any post-release control sanction. If one or more intensive program prisons are established pursuant to division (B) of this section and if as described in that division the initial intensive program prison is to be privately operated and managed by a contractor pursuant to a contract the department entered into under section 9.06 of the Revised Code, upon the establishment of that initial intensive program prison the department shall comply with divisions (G)(2)(a) and (b) of section 2929.13 of the Revised Code in placing prisoners in intensive program prisons under this section.

(D) A prisoner who is sentenced to a mandatory prison term for a third or fourth degree felony OVI offense is not eligible to participate in an intensive program prison established under division (B) of this section if any of the following applies regarding the prisoner:

(1) In addition to the mandatory prison term for the third or fourth degree felony OVI offense, the prisoner also is serving a prison term of a type described in division (B)(2)(a), (b), or (c) of section 5120.032 of the Revised Code.

(2) The prisoner previously has been imprisoned for an offense of a type described in division (B)(2)(a) or (c) of section 5120.032 of the Revised Code or a comparable offense under the law in effect prior to July 1, 1996.

(E) Intensive program prisons established under division (B) of this section are not subject to section 5120.032 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 5120.034 - Reentry services by nonprofit faith-based organizations.

(A)

(1) The department of rehabilitation and correction shall permit representatives of all nonprofit faith-based, business, professional, civic, educational, and community organizations that are registered with the department to enter institutions under the control of the department for the purpose of providing reentry services to inmates. Reentry services may include, but are not limited to, counseling, housing, job-placement, and money-management assistance.

(2) The department shall adopt rules pursuant to Chapter 119. of the Revised Code for the screening and registration of nonprofit faith-based, business, professional, civic, educational, and community organizations that apply to provide reentry services in institutions under the department's control.

(B)

(1) The department shall post a department telephone number on the department's official internet web site that nonprofit faith-based, business, professional, civic, educational, and community organizations that wish to provide reentry services to inmates may call to obtain information. The internet web site also shall list all of the nonprofit faith-based, business, professional, civic, educational, and community organizations that are registered with the department under this section.

(2) The department shall actively recruit nonprofit faith-based, business, professional, civic, educational, and community organizations to provide reentry services in institutions under the department's control. The department shall recruit nonprofit organizations from all faiths and beliefs.

(C) Annually, the department shall issue a written report on the department's progress in implementing the recommendations of the correctional faith-based initiatives task force. The department shall provide a copy of the written report to each member of the correctional institution inspection committee created under section 103.71 of the Revised Code.

(D) The department shall not endorse or sponsor any faith-based reentry program or endorse any specific religious message. The department may not require an inmate to participate in a faith-based program.

Effective Date: 2008 HB113 06-25-2008



Section 5120.036 - Risk reduction programming and treatment.

(A) The department of rehabilitation and correction shall provide risk reduction programming and treatment for inmates whom a court under section 2929.143 of the Revised Code recommends serve a risk reduction sentence and who meet the eligibility criteria described in division (B) of this section.

(B) If an offender is sentenced to a term of imprisonment in a state correctional institution and the sentencing court recommended that the offender serve a risk reduction sentence, the department of rehabilitation and correction shall conduct a validated and objective assessment of the person's needs and risk of reoffending. If the offender cooperates with the risk assessment and agrees to participate in any programming or treatment ordered by the department, the department shall provide programming and treatment to the offender to address the risks and needs identified in the assessment.

(C) If the department determines that an offender serving a term of incarceration for whom the sentencing court recommended a risk reduction sentence under section 2929.143 of the Revised Code has successfully completed the assessment and treatment or programming required by the department under division (B) of this section, the department shall release the offender to post-release control under one or more post-release control sanctions after the offender has served each mandatory prison term to which the offender was sentenced, if any, and a minimum of eighty per cent of the aggregated nonmandatory prison terms to which the offender was sentenced. The placement under post-release control sanctions shall be under terms set by the parole board in accordance with section 2967.28 of the Revised Code and shall be subject to the provisions of that section and sections 2929.141 and 2967.15 of the Revised Code regarding violation of post-release control sanctions. No mandatory prison term shall be reduced by, or as a result of, an offender's service of a risk reduction sentence. The department shall notify the sentencing court that the offender has successfully completed the terms of the risk reduction sentence at least thirty days prior to the date upon which the offender is to be released.

(D) As used in this section:

(1) "Mandatory prison term" has the same meaning as in section 2929.01 of the Revised Code.

(2) "Nonmandatory prison term" means a prison term that is not a mandatory prison term.

(3) "Post-release control" and "post-release control sanction" have the same meanings as in section 2967.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 5120.04 - Assigning prisoner labor on public works.

The department of rehabilitation and correction, with the approval of the governor and in accordance with rules adopted pursuant to division (B) of section 5145.03 of the Revised Code, may assign prisoners who are committed or transferred to institutions under the administration of the department to perform labor on any public work of the state.

Effective Date: 04-09-1982



Section 5120.05 - Maintenance and management of institutions.

The department of rehabilitation and correction may maintain, operate, manage, and govern all state institutions for the custody, control, training, and rehabilitation of persons convicted of crime and sentenced to correctional institutions.

The department may designate correctional institutions by appropriate respective names.

The department may receive from the department of youth services any children in the custody of the department of youth services, committed to the department of rehabilitation and correction by the department of youth services, upon the terms and conditions that are agreed upon by the departments.

Effective Date: 03-17-1998



Section 5120.051 - Mentally ill and mentally retarded persons who are incarcerated.

The department of rehabilitation and correction shall provide for the needs of mentally ill and mentally retarded persons who are incarcerated in state correctional institutions. The department may designate an institution or a unit within an institution for the custody, care, special training, treatment, and rehabilitation of mentally ill or mentally retarded persons.

Effective Date: 06-20-1996



Section 5120.06 - Divisions of department.

(A) The following divisions are hereby established in the department of rehabilitation and correction:

(1) The division of business administration;

(2) The division of parole and community services.

(B) The director of rehabilitation and correction may establish offices, divisions in addition to those specified in division (A) of this section, bureaus, and other administrative units within the department of rehabilitation and correction and prescribe their powers and duties.

Effective Date: 03-17-1998



Section 5120.07 - Ex-offender reentry coalition.

(A) There is hereby created the ex-offender reentry coalition consisting of the following eighteen members or their designees:

(1) The director of rehabilitation and correction;

(2) The director of aging;

(3) The director of alcohol and drug addiction services;

(4) The director of development;

(5) The superintendent of public instruction;

(6) The director of health;

(7) The director of job and family services;

(8) The director of mental health;

(9) The director of developmental disabilities;

(10) The director of public safety;

(11) The director of youth services;

(12) The chancellor of the Ohio board of regents;

(13) A representative or member of the governor's staff;

(14) The director of the rehabilitation services commission;

(15) The director of the department of commerce;

(16) The executive director of a health care licensing board created under Title XLVII of the Revised Code, as appointed by the chairperson of the coalition;

(17) The director of veterans services;

(18) An ex-offender appointed by the director of rehabilitation and correction.

(B) The members of the coalition shall serve without compensation. The director of rehabilitation and correction or the director's designee shall be the chairperson of the coalition.

(C) In consultation with persons interested and involved in the reentry of ex-offenders into the community, including but not limited to, service providers, community-based organizations, and local governments, the coalition shall identify and examine social service barriers and other obstacles to the reentry of ex-offenders into the community. Not later than one year after April 7, 2009, and on or before the same date of each year thereafter, the coalition shall submit to the speaker of the house of representatives and the president of the senate a report, including recommendations for legislative action, the activities of the coalition, and the barriers affecting the successful reentry of ex-offenders into the community. The report shall analyze the effects of those barriers on ex-offenders and on their children and other family members in various areas, including but not limited to, the following:

(1) Admission to public and other housing;

(2) Child support obligations and procedures;

(3) Parental incarceration and family reunification;

(4) Social security benefits, veterans' benefits, food stamps, and other forms of public assistance;

(5) Employment;

(6) Education programs and financial assistance;

(7) Substance abuse, mental health, and sex offender treatment programs and financial assistance;

(8) Civic and political participation;

(9) Other collateral consequences under the Revised Code or the Ohio administrative code law that may result from a criminal conviction.

(D)

(1) The report shall also include the following information:

(a) Identification of state appropriations for reentry programs;

(b) Identification of other funding sources for reentry programs that are not funded by the state;

(2) The coalition shall gather information about reentry programs in a repository maintained and made available by the coalition. Where available, the information shall include the following:

(a) The amount of funding received;

(b) The number of program participants;

(c) The composition of the program, including program goals, methods for measuring success, and program success rate;

(d) The type of post-program tracking that is utilized;

(e) Information about employment rates and recidivism rates of ex-offenders.

(E) The coalition shall cease to exist on December 31, 2014.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 129th General AssemblyFile No.29,HB 86, §7, eff. 9/30/2011.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Repealed by 127th General Assemblych.29,HB 130, §3, eff. 12/31/2014.

Effective Date: 2008 HB130 04-07-2008

Related Legislative Provision: See 129th General AssemblyFile No.131,SB 337, §5

See 129th General AssemblyFile No.39,SB 171, §4

See 128th General Assemblych.39,SB 79, §14



Section 5120.071 to 5120.074 - [Repealed].

Effective Date: 03-17-1998



Section 5120.08 - Bonds for employees.

The department of rehabilitation and correction shall require any of its employees and each officer and employee of every institution under its control who may be charged with custody or control of any money or property belonging to the state or who is required to give bond, to give a surety company bond, properly conditioned, in a sum to be fixed by the department which when approved by the department, shall be filed in the office of the secretary of state. The cost of such bonds, when approved by the department, shall be paid from funds available for the department. The bonds required or authorized by this section may, in the discretion of the director of rehabilitation and correction, be individual, schedule, or blanket bonds.

Effective Date: 07-12-1972



Section 5120.09 - Division of business administration - powers and duties.

Under the supervision and control of the director of rehabilitation and correction, the division of business administration shall do all of the following:

(A) Submit the budgets for the several divisions of the department of rehabilitation and correction, as prepared by the respective chiefs of those divisions, to the director. The director, with the assistance of the chief of the division of business administration, shall compile a departmental budget that contains all proposals submitted by the chiefs of the divisions and shall forward the departmental budget to the governor with comments and recommendations that the director considers necessary.

(B) Maintain accounts and records and compile statistics that the director prescribes;

(C) Under the control of the director, coordinate and make the necessary purchases and requisitions for the department and its divisions, except when goods and services are provided to the department as described in section 5119.16 of the Revised Code;

(D) Administer within this state federal criminal justice acts that the governor requires the department to administer. In order to improve the criminal justice system of this state, the division of business administration shall apply for, allocate, disburse, and account for grants that are made available pursuant to those federal criminal justice acts and grants that are made available from other federal government sources, state government sources, or private sources. As used in this division, "criminal justice system" and "federal criminal justice acts" have the same meanings as in section 5502.61 of the Revised Code.

(E) Audit the activities of governmental entities, persons as defined in section 1.59 of the Revised Code, and other types of nongovernmental entities that are financed in whole or in part by funds that the department allocates or disburses and that are derived from grants described in division (D) of this section;

(F) Enter into contracts, including contracts with federal, state, or local governmental entities, persons as defined in section 1.59 of the Revised Code, foundations, and other types of nongovernmental entities, that are necessary for the department to carry out its duties and that neither the director nor another section of the Revised Code authorizes another division of the department to enter;

(G) Exercise other powers and perform other duties that the director may assign to the division of business administration.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1997; 06-30-2005



Section 5120.091 - Education services fund.

There is hereby created in the state treasury the education services fund. The department of rehabilitation and correction shall deposit into the fund all state revenues it receives from the Ohio department of education. Any money in the fund shall solely be used to pay educational expenses incurred by the department.

Effective Date: 07-22-1994



Section 5120.092 - Adult and juvenile correctional facilities bond retirement fund.

There is hereby created in the state treasury the adult and juvenile correctional facilities bond retirement fund. The fund shall receive proceeds derived from the sale of state adult or juvenile correctional facilities. Investment income with respect to moneys on deposit in the fund shall be retained by the fund. No investment of moneys in, or transfer of moneys from, the fund shall be made if the effect of the investment or transfer would be to adversely affect the exclusion from gross income of the interest payable on obligations previously issued for state adult or juvenile correctional facilities . Upon receipt of one or more opinions of nationally recognized bond counsel that the transfer of such moneys will not adversely affect the exclusion from gross income of the interest payable on such obligations, the director of budget and management may direct that moneys in the fund be transferred to one or more of the general revenue fund, the adult correctional building fund, or the juvenile correctional building fund. Upon completion of such transfers, the adult and juvenile correctional facilities bond retirement fund shall be abolished.

Amended by 129th General AssemblyFile No.90,SB 312, §101.01, eff. 6/29/2012.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5120.10 - Jail standards.

(A)

(1) The director of rehabilitation and correction, by rule, shall promulgate minimum standards for jails in Ohio, including minimum security jails dedicated under section 341.34 or 753.21 of the Revised Code. Whenever the director files a rule or an amendment to a rule in final form with both the secretary of state and the director of the legislative service commission pursuant to section 111.15 of the Revised Code, the director of rehabilitation and correction promptly shall send a copy of the rule or amendment, if the rule or amendment pertains to minimum jail standards, by ordinary mail to the political subdivisions or affiliations of political subdivisions that operate jails to which the standards apply.

(2) The rules promulgated in accordance with division (A)(1) of this section shall serve as criteria for the investigative and supervisory powers and duties vested by division (D) of this section in the division of parole and community services of the department of rehabilitation and correction or in another division of the department to which those powers and duties are assigned.

(B) The director may initiate an action in the court of common pleas of the county in which a facility that is subject to the rules promulgated under division (A)(1) of this section is situated to enjoin compliance with the minimum standards for jails or with the minimum standards and minimum renovation, modification, and construction criteria for minimum security jails.

(C) Upon the request of an administrator of a jail facility, the chief executive of a municipal corporation, or a board of county commissioners, the director of rehabilitation and correction or the director's designee shall grant a variance from the minimum standards for jails in Ohio for a facility that is subject to one of those minimum standards when the director determines that strict compliance with the minimum standards would cause unusual, practical difficulties or financial hardship, that existing or alternative practices meet the intent of the minimum standards, and that granting a variance would not seriously affect the security of the facility, the supervision of the inmates, or the safe, healthful operation of the facility. If the director or the director's designee denies a variance, the applicant may appeal the denial pursuant to section 119.12 of the Revised Code.

(D) The following powers and duties shall be exercised by the division of parole and community services unless assigned to another division by the director:

(1) The investigation and supervision of county and municipal jails, workhouses, minimum security jails, and other correctional institutions and agencies;

(2) The management and supervision of the adult parole authority created by section 5149.02 of the Revised Code;

(3) The review and approval of proposals for community-based correctional facilities and programs and district community-based correctional facilities and programs that are submitted pursuant to division (B) of section 2301.51 of the Revised Code;

(4) The distribution of funds made available to the division for purposes of assisting in the renovation, maintenance, and operation of community-based correctional facilities and programs and district community-based correctional facilities and programs in accordance with section 5120.112 of the Revised Code;

(5) The performance of the duty imposed upon the department of rehabilitation and correction in section 5149.31 of the Revised Code to establish and administer a program of subsidies to eligible municipal corporations, counties, and groups of contiguous counties for the development, implementation, and operation of community-based corrections programs;

(6) Licensing halfway houses and community residential centers for the care and treatment of adult offenders in accordance with section 2967.14 of the Revised Code;

(7) Contracting with a public or private agency or a department or political subdivision of the state that operates a licensed halfway house or community residential center for the provision of housing, supervision, and other services to parolees, releasees, persons placed under a residential sanction, persons under transitional control, and other eligible offenders in accordance with section 2967.14 of the Revised Code.

Other powers and duties may be assigned by the director of rehabilitation and correction to the division of parole and community services. This section does not apply to the department of youth services or its institutions or employees.

Effective Date: 01-01-2004



Section 5120.101 - [Repealed].

Effective Date: 10-16-1996



Section 5120.102 - Halfway house facility definitions.

As used in sections 5120.102 to 5120.105 of the Revised Code:

(A) "Private, nonprofit organization" means a private association, organization, corporation, or other entity that is exempt from federal income taxation under section 501(a) and is described in section 501(c) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended.

(B) "Governmental agency" means a state agency; a municipal corporation, county, township, other political subdivision or special district in this state established by or pursuant to law, or a combination of those political subdivisions or special districts; the United States or a department, division, or agency of the United States; or an agency, commission, or authority established pursuant to an interstate compact or agreement.

(C) "State agency" means the state or one of its branches, offices, boards, commissions, authorities, departments, divisions, or other units or agencies of the state.

(D) "Halfway house organization" means a private, nonprofit organization or a governmental agency that provides programs or activities in areas directly concerned with housing and monitoring offenders who are under the community supervision of the department of rehabilitation and correction or whom a court places in a halfway house pursuant to section 2929.16 or 2929.26 of the Revised Code.

(E) "Halfway house facility" means a capital facility in this state to which all of the following apply:

(1) The construction of the capital facility is authorized or funded by the general assembly pursuant to division (C) of section 5120.105 of the Revised Code.

(2) The state owns or has a sufficient real property interest in the capital facility or in the site of the capital facility for a period of not less than the greater of the useful life of the capital facility, as determined by the director of budget and management using the guidelines for maximum maturities as provided under divisions (B), (C), and (E) of section 133.20 of the Revised Code and certified to the department of rehabilitation and correction and the Ohio building authority, or the final maturity of obligations issued by the Ohio building authority to finance the capital facility.

(3) The capital facility is managed directly by, or by contract with, the department of rehabilitation and correction and is used for housing offenders who are under the community supervision of the department of rehabilitation and correction or whom a court places in a halfway house pursuant to section 2929.16 or 2929.26 of the Revised Code.

(F) "Construction" includes acquisition, demolition, reconstruction, alteration, renovation, remodeling, enlargement, improvement, site improvements, and related equipping and furnishing.

(G) "General building services" means general building services for a halfway house facility that include, but are not limited to, general custodial care, security, maintenance, repair, painting, decoration, cleaning, utilities, fire safety, grounds and site maintenance and upkeep, and plumbing.

(H) "Manage," "operate," or "management" means the provision of, or the exercise of control over the provision of, activities that relate to the housing of offenders in correctional facilities, including, but not limited to, providing for release services for offenders who are under the community supervision of the department of rehabilitation and correction or are placed by a court in a halfway house pursuant to section 2929.16 or 2929.26 of the Revised Code, and who reside in halfway house facilities.

Effective Date: 01-01-2004



Section 5120.103 - Construction of halfway houses.

(A) To the extent that funds are available, the department of rehabilitation and correction, in accordance with this section and sections 5120.104 and 5120.105 of the Revised Code, may construct or provide for the construction of halfway house facilities for offenders whom a court places in a halfway house pursuant to section 2929.16 or 2929.26 of the Revised Code or who are eligible for community supervision by the department of rehabilitation and correction.

(B) A halfway house organization that seeks to assist in the program planning of a halfway house facility described in division (A) of this section shall file an application with the director of rehabilitation and correction as set forth in a request for proposal. Upon the submission of an application, the division of parole and community services shall review it and, if the division believes it is appropriate, shall submit a recommendation for its approval to the director. When the division submits a recommendation for approval of an application, the director may approve the application. The director shall not take action or fail to take action, or permit the taking of action or the failure to take action, with respect to halfway house facilities that would adversely affect the exclusion of interest on public obligations or on fractionalized interests in public obligations from gross income for federal income tax purposes, or the classification or qualification of the public obligations or the interest on or fractionalized interests in public obligations for, or their exemption from, other treatment under the Internal Revenue Code.

(C) The director of rehabilitation and correction and the halfway house organization may enter into an agreement establishing terms for the program planning of the halfway house facility. Any terms so established shall conform to the terms of any covenant or agreement pertaining to an obligation from which the funds used for the construction of the halfway house facility are derived.

(D) The director of rehabilitation and correction, in accordance with Chapter 119. of the Revised Code, shall adopt rules that specify procedures by which a halfway house organization may apply for a contract for program planning of a halfway house facility constructed under this section, procedures for the department to follow in considering an application, criteria for granting approval of an application, and any other rules that are necessary for the selection of program planners of a halfway house facility.

Effective Date: 01-01-2004



Section 5120.104 - Acquiring and leasing of capital facilities or sites for use as halfway house.

(A) It is hereby declared to be a public purpose and an essential governmental function of the state that the department of rehabilitation and correction, in the name of the state and for the use and benefit of the department, purchase, acquire, construct, own, lease, or sublease capital facilities or sites for capital facilities for use as halfway house facilities.

(B) The director of rehabilitation and correction may lease or sublease capital facilities or sites for capital facilities under division (A) of this section to or from, and may make any other agreement with respect to the purchase, construction, management, or operation of those capital facilities with, a halfway house organization or the Ohio building authority. The director may make any lease, sublease, or other agreement under this division without the necessity for advertisement, auction, competitive bidding, court order, or other action or formality otherwise required by law. Notwithstanding any other provision of the Revised Code, the director shall make each lease or sublease to or from the Ohio building authority in accordance with division (D) of section 152.24 of the Revised Code.

(C) The director, by a sale, lease, sublease, release, or other agreement, may dispose of real or personal property or a lesser interest in real or personal property that is held or owned by the state for the use and benefit of the department, if the department does not need the property or interest for its purposes. The department shall make a sale, lease, sublease, release, or other agreement under this division upon the terms that it determines, subject to the approval by the governor in the case of a sale, lease, sublease, release, or other agreement regarding real property or an interest in real property. The director may make a lease, sublease, or other grant of use of property or an interest in property under this division without the necessity for advertisement, auction, competitive bidding, court order, or other action or formality otherwise required by law.

(D) The director may grant an easement or other interest in real property held by the state for the use and benefit of the department if that easement or interest will not interfere with the use of the property as a halfway house facility.

(E) All property purchased, acquired, constructed, owned, leased, or subleased by the department in the exercise of its powers and duties are public property used exclusively for a public purpose, and that property and the income derived by the department from the property are exempt from all taxation within this state, including without limitation, ad valorem and excise taxes.

Effective Date: 03-17-1998



Section 5120.105 - Providing construction services for halfway houses.

(A) The Ohio facilities construction commission shall provide for the construction of a halfway house facility in conformity with Chapter 153. of the Revised Code, except that construction services may be provided by the department of rehabilitation and correction.

(B) The director of rehabilitation and correction may enter into an agreement with a halfway house organization for the management of a halfway house facility. The halfway house organization that occupies, will occupy, or is responsible for the management of a halfway house facility shall pay the costs of management of and general building services for the halfway house facility as provided in an agreement between the department of rehabilitation and correction and the halfway house organization.

(C) No state funds, including state bond proceeds, shall be spent on the construction of a halfway house facility under sections 5120.102 to 5120.105 of the Revised Code, unless the general assembly has specifically authorized the spending of money on, or has made an appropriation to the department of rehabilitation and correction for, the construction of the halfway house facility or rental payments relating to the financing of the construction of that facility. An authorization to spend money or an appropriation for planning a halfway house facility does not constitute an authorization to spend money on, or an appropriation for, the construction of that facility. Capital funds for the construction of halfway house facilities under sections 5120.102 to 5120.105 of the Revised Code shall be paid from the adult correctional building fund created in division (F) of section 154.24 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 03-17-1998



Section 5120.11 - Bureau of examination and classification.

Within the department of rehabilitation and correction, there shall be established and maintained a bureau of examination and classification. The bureau shall conduct or provide for sociological, psychological, and psychiatric examination of each inmate of the correctional institutions. The examination shall be made as soon as possible after each inmate is admitted to any of the institutions, and further examinations may be made, if it is advisable. If the inmate is determined to be a mentally retarded or developmentally disabled person, as defined in section 5123.01 of the Revised Code, the bureau shall notify the sentencing court in writing of its determination within forty-five days after sentencing.

The bureau shall collect such social and other information as will aid in the interpretation of its examinations.

Subject to division (C) of section 5120.21 of the Revised Code, the bureau shall keep a record of the health, activities, and behavior of each inmate while the inmate is in the custody of the state. The records, including the findings and recommendations of the bureau, shall be made available to the adult parole authority for use in imposing post-release control sanctions under section 2967.28 of the Revised Code or any other section of the Revised Code, in granting parole, and in making parole, post-release, and rehabilitation plans for the inmate when the inmate leaves the institution, and to the department for its use in approving transfers of inmates from one institution to another.

Effective Date: 07-01-1996



Section 5120.111 - Rules and forms for community-based correctional facilities and programs.

With respect to community-based correctional facilities and programs and district community-based correctional facilities and programs authorized under section 2301.51 of the Revised Code, the department of rehabilitation and correction shall do all of the following:

(A) Adopt rules, under Chapter 119. of the Revised Code, that serve as criteria for the operation of community-based correctional facilities and programs and district community-based correctional facilities and programs approved in accordance with sections 2301.51 and 5120.10 of the Revised Code;

(B) Adopt rules, under Chapter 119. of the Revised Code, governing the procedures for the submission of proposals for the establishment of community-based correctional facilities and programs and district community-based correctional facilities and programs to the division of parole and community services under division (B) of section 2301.51 of the Revised Code;

(C) Prescribe forms that are to be used by facility governing boards of community-based correctional facilities and programs and district community-based correctional facilities and programs in making application for state financial assistance under section 2301.56 of the Revised Code;

(D) Adopt rules, under Chapter 119. of the Revised Code, that prescribe the standards of operation for the facilities and programs that must be satisfied for community-based correctional facilities and programs and district community-based correctional facilities and programs to be eligible for state financial assistance . The standards adopted by the department shall specify the class of offender whose degree of felony, whose community control sanction revocation history, or whose risk level as assessed by the single validated risk assessment tool described in section 5120.114 of the Revised Code, make the offender suitable for admission to the facility. The rules shall make the level of state financial assistance provided to every facility contingent upon the number of offenders admitted to the facility each fiscal year who satisfy the admission suitability standards established by the department.

(E) Through the division of parole and community services, accept and review proposals for the establishment of community-based correctional facilities and programs and district community-based correctional facilities and programs and approve those proposals that satisfy the minimum requirements contained in section 2301.52 of the Revised Code; and administer the program for state financial assistance to the facilities and programs in accordance with section 5120.112 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 10-06-1994; 10-12-2006



Section 5120.112 - Application for state financial assistance to community-based correctional facilities and programs.

(A) The division of parole and community services shall accept applications for state financial assistance for the renovation, maintenance, and operation of proposed and approved community-based correctional facilities and programs and district community-based correctional facilities and programs that are filed in accordance with section 2301.56 of the Revised Code. The division, upon receipt of an application for a particular facility and program, shall determine whether the application is in proper form, whether the applicant satisfies the standards of operation that are prescribed by the department of rehabilitation and correction under section 5120.111 of the Revised Code, whether the applicant has established the facility and program, and, if the applicant has not at that time established the facility and program, whether the proposal of the applicant sufficiently indicates that the standards will be satisfied upon the establishment of the facility and program. If the division determines that the application is in proper form and that the applicant has satisfied or will satisfy the standards of the department, the division shall notify the applicant that it is qualified to receive state financial assistance for the facility and program under this section from moneys made available to the division for purposes of providing assistance to community-based correctional facilities and programs and district community-based correctional facilities and programs.

(B) The amount of state financial assistance that is awarded to a qualified applicant under this section shall be determined by the division of parole and community services in accordance with this division. In determining the amount of state financial assistance to be awarded to a qualified applicant under this section, the division shall not calculate the cost of an offender incarcerated in a community-based correctional facility and program or district community-based correctional facility program to be greater than the average yearly cost of incarceration per inmate in all state correctional institutions, as defined in section 2967.01 of the Revised Code, as determined by the department of rehabilitation and correction.

The times and manner of distribution of state financial assistance to be awarded to a qualified applicant under this section shall be determined by the division of parole and community services.

(C) Upon approval of a proposal for a community-based correctional facility and program or a district community-based correctional facility and program by the division of parole and community services, the facility governing board, upon the advice of the judicial advisory board, shall enter into an award agreement with the department of rehabilitation and correction that outlines terms and conditions of the agreement on an annual basis. In the award agreement, the facility governing board shall identify a fiscal agent responsible for the deposit of funds and compliance with sections 2301.55 and 2301.56 of the Revised Code.

(D) No state financial assistance shall be distributed to a qualified applicant until an agreement concerning the assistance has been entered into by the director of rehabilitation and correction and the deputy director of the division of parole and community services on the part of the state, and by the chairperson of the facility governing board of the community-based correctional facility and program or district community-based correctional facility and program to receive the financial assistance, whichever is applicable. The agreement shall be effective for a period of one year from the date of the agreement and shall specify all terms and conditions that are applicable to the awarding of the assistance, including, but not limited to:

(1) The total amount of assistance to be awarded for each community-based correctional facility and program or district community-based correctional facility and program, and the times and manner of the payment of the assistance;

(2) How persons who will staff and operate the facility and program are to be utilized during the period for which the assistance is to be granted, including descriptions of their positions and duties, and their salaries and fringe benefits;

(3) A statement that none of the persons who will staff and operate the facility and program, including those who are receiving some or all of their salaries out of funds received by the facility and program as state financial assistance, are employees or are to be considered as being employees of the department of rehabilitation and correction, and a statement that the employees who will staff and operate that facility and program are employees of the facility and program;

(4) A list of the type of expenses, other than salaries of persons who will staff and operate the facility and program, for which the state financial assistance can be used, and a requirement that purchases made with funds received as state financial assistance follow established fiscal guidelines as determined by the division of parole and community services and any applicable sections of the Revised Code, including, but not limited to, sections 125.01 to 125.11 and Chapter 153. of the Revised Code;

(5) The accounting procedures that are to be used by the facility and program in relation to the state financial assistance;

(6) A requirement that the facility and program file reports, during the period that it receives state financial assistance, with the division of parole and community services, which reports shall be statistical in nature and shall contain that information required under a research design agreed upon by all parties to the agreement, for purposes of evaluating the facility and program;

(7) A requirement that the facility and program comply with standards of operation as prescribed by the department under section 5120.111 of the Revised Code, and with all information submitted on its application;

(8) A statement that the facility and program will make a reasonable effort to augment the funding received from the state.

(E)

(1) No state financial assistance shall be distributed to a qualified applicant until its proposal for a community-based correctional facility and program or district community-based correctional facility and program has been approved by the division of parole and community services.

(2) State financial assistance may be denied to any applicant if it fails to comply with the terms of any agreement entered into pursuant to division (D) of this section.

Effective Date: 12-09-1994; 10-12-2006



Section 5120.113 - Written reentry plans.

(A) For each inmate committed to the department of rehabilitation and correction, except as provided in division (B) of this section, the department shall prepare a written reentry plan for the inmate to help guide the inmate's rehabilitation program during imprisonment, to assist in the inmate's reentry into the community, and to assess the inmate's needs upon release.

(B) Division (A) of this section does not apply to an inmate who has been sentenced to life imprisonment without parole or who has been sentenced to death. Division (A) of this section does not apply to any inmate who is expected to be imprisoned for thirty days or less, but the department may prepare a written reentry plan of the type described in that division if the department determines that the plan is needed.

(C) The department may collect, if available, any social and other information that will aid in the preparation of reentry plans under this section.

(D) In the event the department does not prepare a written reentry plan as specified in division (A) of this section, or makes a decision to not prepare a written reentry plan under division (B) of this section or to not collect information under division (C) of this section, that fact does not give rise to a claim for damages against the state, the department, the director of the department, or any employee of the department.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 5120.114 - Single validated risk assessment tool.

(A) The department of rehabilitation and correction shall select a single validated risk assessment tool for adult offenders. This assessment tool shall be used by the following entities:

(1) Municipal courts, when the particular court orders an assessment of an offender for sentencing or another purpose;

(2) Common pleas courts, when the particular court orders an assessment of an offender for sentencing or another purpose;

(3) County courts, when the particular court orders an assessment of an offender for sentencing or another purpose;

(4) Municipal court departments of probation;

(5) County departments of probation;

(6) Probation departments established by two or more counties;

(7) State and local correctional institutions;

(8) Private correctional facilities;

(9) Community-based correctional facilities;

(10) The adult parole authority;

(11) The parole board.

(B) For each entity required to use the assessment tool, every employee of the entity who actually uses the tool shall be trained and certified by a trainer who is certified by the department. Each entity utilizing the assessment tool shall develop policies and protocols regarding all of the following activities:

(1) Application and integration of the assessment tool into operations, supervision, and case planning;

(2) Administrative oversight of the use of the assessment tool;

(3) Staff training;

(4) Quality assurance;

(5) Data collection and sharing as described under section 5120.115 of the Revised Code.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 5120.115 - Authorized users; confidentiality of reports.

(A) Each authorized user of the single validated risk assessment tool described in section 5120.114 of the Revised Code shall have access to all reports generated by the risk assessment tool and all data stored in the risk assessment tool. An authorized user may disclose any report generated by the risk assessment tool to law enforcement agencies, halfway houses, and medical, mental health, and substance abuse treatment providers for penological and rehabilitative purposes. The user shall make the disclosure in a manner calculated to maintain the report's confidentiality.

(B) All reports generated by or data collected in the risk assessment tool are confidential information and are not a public record. No person shall disclose any report generated by or data collected in the risk assessment tool except as provided in division (A) of this section.

(C) As used in this section, "public record" has the same meaning as in section 149.43 of the Revised Code.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.



Section 5120.12 - [Repealed] .

Repealed by 129th General AssemblyFile No.35,HB 133, §2, eff. 9/30/2011.

Effective Date: 03-04-1998

Related Legislative Provision: See 129th General AssemblyFile No.35,HB 133, §3



Section 5120.13 - Holding funds in trust for inmates.

(A) The department of rehabilitation and correction shall accept and hold on behalf of the state, if it is for the public interest, any grant, gift, devise, or bequest of money or property made to or for the use or benefit of any institution described in section 5120.05 of the Revised Code. The department shall keep such gift, grant, devise, or bequest as a distinct property or fund, and shall invest the same, if in money, in the manner provided by law. The department may deposit in a proper trust company or savings bank any fund left in trust during a specified life or lives, and shall adopt rules governing the deposit, transfer, withdrawal, or investment of such funds and the income thereof. Upon the expiration of any trust according to its terms, the department shall dispose of the funds or property held thereunder in the manner provided in the instrument creating the trust; except that, if the instrument creating the trust failed to make any terms of disposition, or if no trust was in evidence, then the decedent patient's, pupil's, or inmate's moneys, savings or commercial deposits, dividends or distributions, bonds, or any other interest bearing debt certificate or stamp issued by the United States government shall escheat to the state. All such unclaimed intangible personal property of a former inmate shall be retained by the managing officer in such institution for the period of one year during which time every possible effort shall be made to find that former inmate or that former inmate's legal representative. If, after a period of one year from the time such inmate has left such institution or has died, the managing officer is unable to locate the inmate or the inmate's legal representative, upon proper notice of such fact, the director of rehabilitation and correction shall at that time formulate in writing a method of disposition on the minutes of the department authorizing the managing officer of the institution to convert the same to cash to be paid into the treasury of the state to the credit of the general revenue fund. The department shall include in the annual report a statement of all such funds and property and the terms and conditions relating thereto.

Moneys or property deposited with managing officers of institutions by relatives, guardians, conservators, and friends for the special benefit of any inmate shall remain in the hands of such officers for use accordingly. Such funds shall be deposited in a personal deposit fund. Each such managing officer shall keep an itemized book account of the receipt and disposition thereof, which book shall be open at all times to the inspection of the department. The department shall adopt rules governing the deposit, transfer, withdrawal, or investment of such funds and the income thereof.

(B) Whenever an inmate confined in any state institution subject to the jurisdiction of the department dies, escapes, is discharged or paroled from the institution, or is placed on a term of post-release control under any section of the Revised Code and personal funds of the person remain in the hands of the managing officer of the institution and no demand is made upon the managing officer by the owner of the funds or the owner's legally appointed representative, the managing officer shall hold the funds in the personal deposit fund for a period of at least one year during which time the managing officer shall make every effort possible to locate the owner or the owner's legally appointed representative.

If, at the end of this period, no demand has been made for the funds, the managing officer shall dispose of the funds as follows:

(1) All moneys in a personal deposit fund in excess of ten dollars due for the support of an inmate shall be paid into the state's general revenue fund.

(2) All moneys in a personal deposit fund in excess of ten dollars not due for the support of an inmate shall be placed to the credit of the institution's local account designated as "industrial and entertainment" fund.

(3) All moneys less than ten dollars to the credit of an inmate shall be placed to the credit of the institution's local account designated as "industrial and entertainment" fund.

(C) Whenever an inmate in any state institution subject to the jurisdiction of the department dies, escapes, is discharged or paroled from the institution or is placed on a term of post-release control, and personal effects of the person remain in the hands of the managing officer of the institution, and no demand is made upon the managing officer by the owner of the property or the owner's legally appointed representative, the managing officer shall hold and dispose of such property as follows:

All the miscellaneous personal effects shall be held for a period of at least one year, during which time the managing officer shall make every effort possible to locate the owner or the owner's legal representative. If at the end of this period no demand has been made by the owner of the property or the owner's legal representative, the managing officer shall file with the county recorder of the county of commitment of the owner, all deeds, wills, contract mortgages, or assignments. The balance of the personal effects shall be sold at public auction after being duly advertised, and the funds turned over to the treasurer of state for credit to the general revenue fund. If any of the property is not of a type to be filed with the county recorder and is not salable at public auction, then the managing officer of the institution shall destroy the property.

Effective Date: 07-01-1996



Section 5120.131 - Industrial and entertainment fund - commissary fund.

Each managing officer of an institution under the jurisdiction of the department of rehabilitation and correction as described in section 5120.05 of the Revised Code, with the approval of the director of the department of rehabilitation and correction, may establish local institution funds designated as follows:

(A) Industrial and entertainment fund created and maintained for the entertainment and welfare of the inmates of the institutions under the jurisdiction of the department. The director shall establish rules and regulations for the operation of the industrial and entertainment fund.

(B) Commissary fund created and maintained for the benefit of inmates in the institutions under the jurisdiction of the department.

Commissary revenue over and above operating costs and reserve shall be considered profits. All profits from the commissary fund operations shall be paid into the industrial and entertainment fund and used only for the entertainment and welfare of inmates. The director shall establish rules and regulations for the operation of the commissary fund.

Effective Date: 07-12-1972



Section 5120.132 - Prisoner programs fund.

(A) There is hereby created in the state treasury the prisoner programs fund. The director of rehabilitation and correction shall deposit in the fund all moneys received by the department from commissions on telephone systems and services provided to prisoners in relation to electronic mail, prisoner trust fund deposits, and the purchase of music, digital music players, and other electronic devices. The money in the fund shall be used only to pay for the costs of the following:

(1) The purchase of material, supplies, and equipment used in any library program, educational program, religious program, recreational program, or pre-release program operated by the department for the benefit of prisoners;

(2) The construction, alteration, repair, or reconstruction of buildings and structures owned by the department for use in any library program, educational program, religious program, recreational program, or pre-release program operated by the department for the benefit of prisoners;

(3) The payment of salary, wages, and other compensation to employees of the department who are employed in any library program, educational program, religious program, recreational program, or pre-release program operated by the department for the benefit of prisoners;

(4) The compensation to vendors that contract with the department for the provision of services for the benefit of prisoners in any library program, educational program, religious program, recreational program, or pre-release program operated by the department;

(5) The payment of prisoner release payments in an appropriate amount as determined pursuant to rule;

(6) The purchase of other goods and the payment of other services that are determined, in the discretion of the director, to be goods and services that may provide additional benefit to prisoners.

(B) The director shall establish rules for the operation of the prisoner programs fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1992



Section 5120.133 - Prisoner's financial obligations and funds.

(A) The department of rehabilitation and correction, upon receipt of a certified copy of the judgment of a court of record in an action in which a prisoner was a party that orders a prisoner to pay a stated obligation, may apply toward payment of the obligation money that belongs to a prisoner and that is in the account kept for the prisoner by the department. The department may transmit the prisoner's funds directly to the court for disbursement or may make payment in another manner as directed by the court. Except as provided in rules adopted under this section, when an amount is received for the prisoner's account, the department shall use it for the payment of the obligation and shall continue using amounts received for the account until the full amount of the obligation has been paid. No proceedings in aid of execution are necessary for the department to take the action required by this section.

(B) The department may adopt rules specifying a portion of an inmate's earnings or other receipts that the inmate is allowed to retain to make purchases from the commissary and that may not be used to satisfy an obligation pursuant to division (A) of this section. The rules shall not permit the application or disbursement of funds belonging to an inmate if those funds are exempt from execution, garnishment, attachment, or sale to satisfy a judgment or order pursuant to section 2329.66 of the Revised Code or to any other provision of law.

Effective Date: 10-06-1994



Section 5120.134 - Vending commission fund.

Each managing officer of an institution under the jurisdiction of the department of rehabilitation and correction, based upon a recommendation of the institution's joint labor management committee, may establish a local institution fund that shall be designated the vending commission fund and that shall be created and maintained for the benefit and welfare of the employees of that institution. The fund shall receive the profits from vending commission areas that are designated solely for use by department of rehabilitation and correction employees. The director of rehabilitation and correction shall establish rules for the operation of employee vending commission funds.

Effective Date: 06-30-1995



Section 5120.135 - Laboratory services.

(A) As used in this section, "laboratory services" includes the performance of medical laboratory analysis; professional laboratory and pathologist consultation; the procurement, storage, and distribution of laboratory supplies; and the performance of phlebotomy services.

(B) The department of rehabilitation and correction may provide laboratory services to the departments of mental health, developmental disabilities, youth services, and rehabilitation and correction. The department of rehabilitation and correction may also provide laboratory services to other state, county, or municipal agencies and to private persons that request laboratory services if the department of rehabilitation and correction determines that the provision of laboratory services is in the public interest and considers it advisable to provide such services. The department of rehabilitation and correction may also provide laboratory services to agencies operated by the United States government and to public and private entities funded in whole or in part by the state if the director of rehabilitation and correction designates them as eligible to receive such services.

The department of rehabilitation and correction shall provide laboratory services from a laboratory that complies with the standards for certification set by the United States department of health and human services under the "Clinical Laboratory Improvement Amendments of 1988," 102 Stat. 293, 42 U.S.C.A. 263a. In addition, the laboratory shall maintain accreditation or certification with an appropriate accrediting or certifying organization as considered necessary by the recipients of its laboratory services and as authorized by the director of rehabilitation and correction.

(C) The cost of administering this section shall be determined by the department of rehabilitation and correction and shall be paid by entities that receive laboratory services to the department for deposit in the state treasury to the credit of the laboratory services fund, which is hereby created. The fund shall be used to pay the costs the department incurs in administering this section.

(D) Whenever a state agency fails to make a payment for laboratory services provided to it by the department of rehabilitation and correction under this section within thirty-one days after the date the payment was due, the office of budget and management may transfer moneys from that state agency to the department of rehabilitation and correction for deposit to the credit of the laboratory services fund. The amount transferred shall not exceed the amount of the overdue payments. Prior to making a transfer under this division, the office shall apply any credits the state agency has accumulated in payment for laboratory services provided under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-18-1999



Section 5120.14 - Notice of escape and of apprehension of escapee.

(A) If a person who was convicted of or pleaded guilty to an offense escapes from a correctional institution in this state under the control of the department of rehabilitation and correction or otherwise escapes from the custody of the department, the department immediately after the escape shall report the escape, by telephone and in writing, to all local law enforcement agencies with jurisdiction in the county in which the institution from which the escape was made or to which the person was sentenced is located, to all local law enforcement agencies with jurisdiction in the county in which the person was convicted or pleaded guilty to the offense for which the escaped person was sentenced, to the state highway patrol, to the prosecuting attorney of the county in which the institution from which the escape was made or to which the person was sentenced is located, to the prosecuting attorney of the county in which the person was convicted or pleaded guilty to the offense for which the escaped person was sentenced, to a newspaper of general circulation in the county in which the institution from which the escape was made or to which the person was sentenced is located, and to a newspaper of general circulation in each county in which the escaped person was indicted for an offense for which, at the time of the escape, the escaped person had been sentenced to that institution. The written notice may be by either facsimile transmission or mail. A failure to comply with this requirement is a violation of section 2921.22 of the Revised Code.

(B) Upon the apprehension of the escaped person, the department shall give notice of the apprehension by telephone and in writing to the persons who were given notice of the escape under division (A) of this section.

Effective Date: 06-30-1999



Section 5120.15 - Admission and discharge of inmates.

The department of rehabilitation and correction shall regulate the admission and discharge of inmates in the institutions described in section 5120.05 of the Revised Code.

Effective Date: 07-12-1972



Section 5120.16 - Reception, examination, observation, and classification of inmantes.

(A) Persons sentenced to any institution, division, or place under the control of the department of rehabilitation and correction are committed to the control, care, and custody of the department. Subject to division (B) of this section, the director of rehabilitation and correction or the director's designee may direct that persons sentenced to the department, or to any institution or place within the department, shall be conveyed initially to an appropriate facility established and maintained by the department for reception, examination, observation, and classification of the persons so sentenced. If a presentence investigation report was not prepared pursuant to section 2947.06 or 2951.03 of the Revised Code or Criminal Rule 32.2 regarding any person sentenced to the department or to any institution or place within the department, the director or the director's designee may order the department's field staff to conduct an offender background investigation and prepare an offender background investigation report regarding the person. The investigation and report shall be conducted in accordance with division (A) of section 2951.03 of the Revised Code and the report shall contain the same information as a presentence investigation report prepared pursuant to that section.

When the examination, observation, and classification of the person have been completed by the facility and a written report of the examination, observation, and classification is filed with the commitment papers, the director or the director's designee, subject to division (B) of this section, shall assign the person to a suitable state institution or place maintained by the state within the director's department or shall designate that the person is to be housed in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, if authorized by section 5120.161 of the Revised Code, there to be confined, cared for, treated, trained, and rehabilitated until paroled, released in accordance with section 2929.20, 2967.26, 2967.28, or 5120.036 of the Revised Code, or otherwise released under the order of the court that imposed the person's sentence. No person committed by a probate court, a trial court pursuant to section 2945.40, 2945.401, or 2945.402 of the Revised Code subsequent to a finding of not guilty by reason of insanity, or a juvenile court shall be assigned to a state correctional institution.

If a person is sentenced, committed, or assigned for the commission of a felony to any one of the institutions or places maintained by the department or to a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, the department, by order duly recorded and subject to division (B) of this section, may transfer the person to any other institution, or, if authorized by section 5120.161 of the Revised Code, to a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse.

(B) If the case of a child who is alleged to be a delinquent child is transferred for criminal prosecution to the appropriate court having jurisdiction of the offense pursuant to section 2152.12 of the Revised Code, if the child is convicted of or pleads guilty to a felony in that case, if the child is sentenced to a prison term, as defined in section 2901.01 of the Revised Code, and if the child is under eighteen years of age when delivered to the custody of the department of rehabilitation and correction, all of the following apply regarding the housing of the child:

(1) Until the child attains eighteen years of age, subject to divisions (B)(2), (3), and (4) of this section, the department shall house the child in a housing unit in a state correctional institution separate from inmates who are eighteen years of age or older.

(2) The department is not required to house the child in the manner described in division (B)(1) of this section if the child does not observe the rules and regulations of the institution or the child otherwise creates a security risk by being housed separately.

(3) If the department receives too few inmates who are under eighteen years of age to fill a housing unit in a state correctional institution separate from inmates who are eighteen years of age or older, as described in division (B)(1) of this section, the department may house the child in a housing unit in a state correctional institution that includes both inmates who are under eighteen years of age and inmates who are eighteen years of age or older and under twenty-one years of age.

(4) Upon the child's attainment of eighteen years of age, the department may house the child with the adult population of the state correctional institution.

(C) The director or the director's designee shall develop a policy for dealing with problems related to infection with the human immunodeficiency virus. The policy shall include methods of identifying individuals committed to the custody of the department who are at high risk of infection with the virus and counseling those individuals.

Arrangements for housing individuals diagnosed as having AIDS or an AIDS-related condition shall be made by the department based on security and medical considerations and in accordance with division (B) of this section, if applicable.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 5120.161 - Local housing of certain state prisoners.

(A) Except as provided in division (C) of this section, the department of rehabilitation and correction may enter into an agreement with any local authority operating a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, as described in section 307.93, 341.21, or 753.16 of the Revised Code, for the housing in the jail or workhouse operated by the local authority of persons who are convicted of or plead guilty to a felony of the fourth or fifth degree if the person previously has not been convicted of or pleaded guilty to a felony and if the felony is not an offense of violence. The agreement shall specify a per diem fee that the department shall pay the local authority for each such person housed in the jail or workhouse pursuant to the agreement, shall set forth any other terms and conditions for the housing of such persons in the jail or workhouse, and shall indicate that the department, subject to the relevant terms and conditions set forth, may designate those persons to be housed at the jail or workhouse.

(B) A person designated by the department to be housed in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse that is the subject of an agreement entered into under division (A) of this section shall be conveyed by the department to that jail or workhouse and shall be kept at the jail or workhouse until the person's term of imprisonment expires, the person is pardoned, paroled, or placed under a post-release control sanction, or the person is transferred under the laws permitting the transfer of prisoners. The department shall pay the local authority that operates the jail or workhouse the per diem fee specified in the agreement for each such person housed in the jail or workhouse. Each such person housed in the jail or workhouse shall be under the direct supervision and control of the keeper, superintendent, or other person in charge of the jail or workhouse, but shall be considered for all other purposes to be within the custody of the department of rehabilitation and correction. Section 2967.193 of the Revised Code and all other provisions of the Revised Code that pertain to persons within the custody of the department that would not by their nature clearly be inapplicable apply to persons housed pursuant to this section.

(C) The department of rehabilitation and correction shall not enter into an agreement pursuant to division (A) of this section with any local authority unless the jail or workhouse operated by the authority complies with the Minimum Standards for Jails in Ohio.

(D) A court that sentences a person for a felony may include as the sentence or part of the sentence, in accordance with division (A) of section 2929.16 of the Revised Code and regardless of whether the jail or workhouse is the subject of an agreement entered into under division (A) of this section, a sanction that consists of a term of up to six months in a jail or workhouse or, if the offense is a fourth degree felony OVI offense and the offender is sentenced under division (G)(1) of section 2929.13 of the Revised Code, a sanction that consists of a term of up to one year in jail less the mandatory term of local incarceration of sixty or one hundred twenty consecutive days imposed pursuant to division (G)(1) of section 2929.13 of the Revised Code.

(E) "Fourth degree felony OVI offense" and "mandatory term of local incarceration" have the same meanings as in section 2929.01 of the Revised Code.

Effective Date: 01-01-2004



Section 5120.162 - Transferring children in custody of youth services department to correctional medical center.

(A) The department of rehabilitation and correction may enter into an agreement with the department of youth services pursuant to which the department of youth services may transfer to a correctional medical center established by the department of rehabilitation and correction children who are within its custody, who have an illness, physical condition, or other medical problem, and who apparently would benefit from diagnosis or treatment at the center for that illness, condition, or problem. Notwithstanding the fact that portions of the center may be used for the benefit of children in the custody of the department of youth services, the center shall be considered a facility of the department of rehabilitation and correction and shall be controlled and operated in accordance with the agreement and the provisions of this section. A child who is in the custody of the department of youth services and who is transferred to the center shall be considered as remaining in the custody of the department of youth services during the period of his diagnosis, treatment, or housing for diagnosis or treatment in the center.

During the development or renovation of a correctional medical center that is the subject of an agreement under this section, the department of rehabilitation and correction shall confer with the department of youth services to ensure that the center is planned and constructed or renovated to facilitate its use for the diagnosis or treatment of both prisoners in the custody of the department of rehabilitation and correction and children in the custody of the department of youth services who may be transferred to the center.

(B) All children who are in the custody of the department of youth services and who are transferred to a correctional medical center pursuant to an agreement under this section shall be housed in areas of the center that are totally separate and removed by sight and sound from all prisoners who are in the custody of the department of rehabilitation and correction and who are being diagnosed, treated, or housed for diagnosis or treatment in the center or who otherwise are in the center. For purposes of this division, children who are being diagnosed, treated, or housed for diagnosis or treatment in a building or wing of a building in which no prisoners in the custody of the department of rehabilitation and correction are being diagnosed, treated, or housed for diagnosis or treatment or otherwise are present are being housed totally separate from any prisoners who are in the custody of the department of rehabilitation and correction.

Effective Date: 11-13-1992



Section 5120.163 - Examination, testing and treatment for certain diseases.

At the time of reception and at other times the director determines to be appropriate, the department of rehabilitation and correction may examine and test a prisoner for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, and other contagious diseases. The department may test and treat involuntarily a prisoner in a state correctional institution who refuses to be tested or treated for tuberculosis, HIV infection, hepatitis, including but not limited to hepatitis A, B, and C, or another contagious disease.

Effective Date: 03-17-1998



Section 5120.17 - Transferring inmate to psychiatric hospital.

(A) As used in this section:

(1) "Mental illness" means a substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life.

(2) "Mentally ill person subject to hospitalization" means a mentally ill person to whom any of the following applies because of the person's mental illness:

(a) The person represents a substantial risk of physical harm to the person as manifested by evidence of threats of, or attempts at, suicide or serious self-inflicted bodily harm.

(b) The person represents a substantial risk of physical harm to others as manifested by evidence of recent homicidal or other violent behavior, evidence of recent threats that place another in reasonable fear of violent behavior and serious physical harm, or other evidence of present dangerousness.

(c) The person represents a substantial and immediate risk of serious physical impairment or injury to the person as manifested by evidence that the person is unable to provide for and is not providing for the person's basic physical needs because of the person's mental illness and that appropriate provision for those needs cannot be made immediately available in the correctional institution in which the inmate is currently housed.

(d) The person would benefit from treatment in a hospital for the person's mental illness and is in need of treatment in a hospital as manifested by evidence of behavior that creates a grave and imminent risk to substantial rights of others or the person.

(3) "Psychiatric hospital" means all or part of a facility that is operated and managed by the department of mental health to provide psychiatric hospitalization services in accordance with the requirements of this section pursuant to an agreement between the directors of rehabilitation and correction and mental health or, is licensed by the department of mental health pursuant to section 5119.20 of the Revised Code as a psychiatric hospital and is accredited by a healthcare accrediting organization approved by the department of mental health and the psychiatric hospital is any of the following:

(a) Operated and managed by the department of rehabilitation and correction within a facility that is operated by the department of rehabilitation and correction;

(b) Operated and managed by a contractor for the department of rehabilitation and correction within a facility that is operated by the department of rehabilitation and correction;

(c) Operated and managed in the community by an entity that has contracted with the department of rehabilitation and correction to provide psychiatric hospitalization services in accordance with the requirements of this section.

(4) "Inmate patient" means an inmate who is admitted to a psychiatric hospital.

(5) "Admitted" to a psychiatric hospital means being accepted for and staying at least one night at the psychiatric hospital.

(6) "Treatment plan" means a written statement of reasonable objectives and goals for an inmate patient that is based on the needs of the inmate patient and that is established by the treatment team, with the active participation of the inmate patient and with documentation of that participation. "Treatment plan" includes all of the following:

(a) The specific criteria to be used in evaluating progress toward achieving the objectives and goals;

(b) The services to be provided to the inmate patient during the inmate patient's hospitalization;

(c) The services to be provided to the inmate patient after discharge from the hospital, including, but not limited to, housing and mental health services provided at the state correctional institution to which the inmate patient returns after discharge or community mental health services.

(7) "Mentally retarded person subject to institutionalization by court order" has the same meaning as in section 5123.01 of the Revised Code.

(8) "Emergency transfer" means the transfer of a mentally ill inmate to a psychiatric hospital when the inmate presents an immediate danger to self or others and requires hospital-level care.

(9) "Uncontested transfer" means the transfer of a mentally ill inmate to a psychiatric hospital when the inmate has the mental capacity to, and has waived, the hearing required by division (B) of this section.

(10)

(a) "Independent decision-maker" means a person who is employed or retained by the department of rehabilitation and correction and is appointed by the chief or chief clinical officer of mental health services as a hospitalization hearing officer to conduct due process hearings.

(b) An independent decision-maker who presides over any hearing or issues any order pursuant to this section shall be a psychiatrist, psychologist, or attorney, shall not be specifically associated with the institution in which the inmate who is the subject of the hearing or order resides at the time of the hearing or order, and previously shall not have had any treatment relationship with nor have represented in any legal proceeding the inmate who is the subject of the order.

(B)

(1) Except as provided in division (C) of this section, if the warden of a state correctional institution or the warden's designee believes that an inmate should be transferred from the institution to a psychiatric hospital, the department shall hold a hearing to determine whether the inmate is a mentally ill person subject to hospitalization. The department shall conduct the hearing at the state correctional institution in which the inmate is confined, and the department shall provide qualified independent assistance to the inmate for the hearing. An independent decision-maker provided by the department shall preside at the hearing and determine whether the inmate is a mentally ill person subject to hospitalization.

(2) Except as provided in division (C) of this section, prior to the hearing held pursuant to division (B)(1) of this section, the warden or the warden's designee shall give written notice to the inmate that the department is considering transferring the inmate to a psychiatric hospital, that it will hold a hearing on the proposed transfer at which the inmate may be present, that at the hearing the inmate has the rights described in division (B)(3) of this section, and that the department will provide qualified independent assistance to the inmate with respect to the hearing. The department shall not hold the hearing until the inmate has received written notice of the proposed transfer and has had sufficient time to consult with the person appointed by the department to provide assistance to the inmate and to prepare for a presentation at the hearing.

(3) At the hearing held pursuant to division (B)(1) of this section, the department shall disclose to the inmate the evidence that it relies upon for the transfer and shall give the inmate an opportunity to be heard. Unless the independent decision-maker finds good cause for not permitting it, the inmate may present documentary evidence and the testimony of witnesses at the hearing and may confront and cross-examine witnesses called by the department.

(4) If the independent decision-maker does not find clear and convincing evidence that the inmate is a mentally ill person subject to hospitalization, the department shall not transfer the inmate to a psychiatric hospital but shall continue to confine the inmate in the same state correctional institution or in another state correctional institution that the department considers appropriate. If the independent decision-maker finds clear and convincing evidence that the inmate is a mentally ill person subject to hospitalization, the decision-maker shall order that the inmate be transported to a psychiatric hospital for observation and treatment for a period of not longer than thirty days. After the hearing, the independent decision-maker shall submit to the department a written decision that states one of the findings described in division (B)(4) of this section, the evidence that the decision-maker relied on in reaching that conclusion, and, if the decision is that the inmate should be transferred, the reasons for the transfer.

(C)

(1) The department may transfer an inmate to a psychiatric hospital under an emergency transfer order if the chief clinical officer of mental health services of the department or that officer's designee and either a psychiatrist employed or retained by the department or, in the absence of a psychiatrist, a psychologist employed or retained by the department determines that the inmate is mentally ill, presents an immediate danger to self or others, and requires hospital-level care.

(2) The department may transfer an inmate to a psychiatric hospital under an uncontested transfer order if both of the following apply:

(a) A psychiatrist employed or retained by the department determines all of the following apply:

(i) The inmate has a mental illness or is a mentally ill person subject to hospitalization.

(ii) The inmate requires hospital care to address the mental illness.

(iii) The inmate has the mental capacity to make a reasoned choice regarding the inmate's transfer to a hospital.

(b) The inmate agrees to a transfer to a hospital.

(3) The written notice and the hearing required under divisions (B)(1) and (2) of this section are not required for an emergency transfer or uncontested transfer under division (C)(1) or (2) of this section.

(4) After an emergency transfer under division (C)(1) of this section, the department shall hold a hearing for continued hospitalization within five working days after admission of the transferred inmate to the psychiatric hospital. The department shall hold subsequent hearings pursuant to division (F) of this section at the same intervals as required for inmate patients who are transported to a psychiatric hospital under division (B)(4) of this section.

(5) After an uncontested transfer under division (C)(2) of this section, the inmate may withdraw consent to the transfer in writing at any time. Upon the inmate's withdrawal of consent, the hospital shall discharge the inmate, or, within five working days, the department shall hold a hearing for continued hospitalization. The department shall hold subsequent hearings pursuant to division (F) of this section at the same time intervals as required for inmate patients who are transported to a psychiatric hospital under division (B)(4) of this section.

(D)

(1) If an independent decision-maker, pursuant to division (B)(4) of this section, orders an inmate transported to a psychiatric hospital or if an inmate is transferred pursuant to division (C)(1) or (2) of this section, the staff of the psychiatric hospital shall examine the inmate patient when admitted to the psychiatric hospital as soon as practicable after the inmate patient arrives at the hospital and no later than twenty-four hours after the time of arrival. The attending physician responsible for the inmate patient's care shall give the inmate patient all information necessary to enable the patient to give a fully informed, intelligent, and knowing consent to the treatment the inmate patient will receive in the hospital. The attending physician shall tell the inmate patient the expected physical and medical consequences of any proposed treatment and shall give the inmate patient the opportunity to consult with another psychiatrist at the hospital and with the inmate advisor.

(2) No inmate patient who is transported or transferred pursuant to division (B)(4) or (C)(1) or (2) of this section to a psychiatric hospital within a facility that is operated by the department of rehabilitation and correction shall be subjected to any of the following procedures:

(a) Convulsive therapy;

(b) Major aversive interventions;

(c) Any unusually hazardous treatment procedures;

(d) Psychosurgery.

(E) The department of rehabilitation and correction shall ensure that an inmate patient hospitalized pursuant to this section receives or has all of the following:

(1) Receives sufficient professional care within twenty days of admission to ensure that an evaluation of the inmate patient's current status, differential diagnosis, probable prognosis, and description of the current treatment plan have been formulated and are stated on the inmate patient's official chart;

(2) Has a written treatment plan consistent with the evaluation, diagnosis, prognosis, and goals of treatment;

(3) Receives treatment consistent with the treatment plan;

(4) Receives periodic reevaluations of the treatment plan by the professional staff at intervals not to exceed thirty days;

(5) Is provided with adequate medical treatment for physical disease or injury;

(6) Receives humane care and treatment, including, without being limited to, the following:

(a) Access to the facilities and personnel required by the treatment plan;

(b) A humane psychological and physical environment;

(c) The right to obtain current information concerning the treatment program, the expected outcomes of treatment, and the expectations for the inmate patient's participation in the treatment program in terms that the inmate patient reasonably can understand;

(d) Opportunity for participation in programs designed to help the inmate patient acquire the skills needed to work toward discharge from the psychiatric hospital;

(e) The right to be free from unnecessary or excessive medication and from unnecessary restraints or isolation;

(f) All other rights afforded inmates in the custody of the department consistent with rules, policy, and procedure of the department.

(F) The department shall hold a hearing for the continued hospitalization of an inmate patient who is transported or transferred to a psychiatric hospital pursuant to division (B)(4) or (C)(1) of this section prior to the expiration of the initial thirty-day period of hospitalization. The department shall hold any subsequent hearings, if necessary, not later than ninety days after the first thirty-day hearing and then not later than each one hundred and eighty days after the immediately prior hearing. An independent decision-maker shall conduct the hearings at the psychiatric hospital in which the inmate patient is confined. The inmate patient shall be afforded all of the rights set forth in this section for the hearing prior to transfer to the psychiatric hospital. The department may not waive a hearing for continued commitment. A hearing for continued commitment is mandatory for an inmate patient transported or transferred to a psychiatric hospital pursuant to division (B)(4) or (C)(1) of this section unless the inmate patient has the capacity to make a reasoned choice to execute a waiver and waives the hearing in writing. An inmate patient who is transferred to a psychiatric hospital pursuant to an uncontested transfer under division (C)(2) of this section and who has scheduled hearings after withdrawal of consent for hospitalization may waive any of the scheduled hearings if the inmate has the capacity to make a reasoned choice and executes a written waiver of the hearing.

If upon completion of the hearing the independent decision-maker does not find by clear and convincing evidence that the inmate patient is a mentally ill person subject to hospitalization, the independent decision-maker shall order the inmate patient's discharge from the psychiatric hospital. If the independent decision-maker finds by clear and convincing evidence that the inmate patient is a mentally ill person subject to hospitalization, the independent decision-maker shall order that the inmate patient remain at the psychiatric hospital for continued hospitalization until the next required hearing.

If at any time prior to the next required hearing for continued hospitalization, the medical director of the hospital or the attending physician determines that the treatment needs of the inmate patient could be met equally well in an available and appropriate less restrictive state correctional institution or unit, the medical director or attending physician may discharge the inmate to that facility.

(G) An inmate patient is entitled to the credits toward the reduction of the inmate patient's stated prison term pursuant to Chapters 2967. and 5120. of the Revised Code under the same terms and conditions as if the inmate patient were in any other institution of the department of rehabilitation and correction.

(H) The adult parole authority may place an inmate patient on parole or under post-release control directly from a psychiatric hospital.

(I) If an inmate patient who is a mentally ill person subject to hospitalization is to be released from a psychiatric hospital because of the expiration of the inmate patient's stated prison term, the director of rehabilitation and correction or the director's designee, at least fourteen days before the expiration date, may file an affidavit under section 5122.11 or 5123.71 of the Revised Code with the probate court in the county where the psychiatric hospital is located or the probate court in the county where the inmate will reside, alleging that the inmate patient is a mentally ill person subject to hospitalization by court order or a mentally retarded person subject to institutionalization by court order, whichever is applicable. The proceedings in the probate court shall be conducted pursuant to Chapter 5122. or 5123. of the Revised Code except as modified by this division.

Upon the request of the inmate patient, the probate court shall grant the inmate patient an initial hearing under section 5122.141 of the Revised Code or a probable cause hearing under section 5123.75 of the Revised Code before the expiration of the stated prison term. After holding a full hearing, the probate court shall make a disposition authorized by section 5122.15 or 5123.76 of the Revised Code before the date of the expiration of the stated prison term. No inmate patient shall be held in the custody of the department of rehabilitation and correction past the date of the expiration of the inmate patient's stated prison term.

(J) The department of rehabilitation and correction shall set standards for treatment provided to inmate patients.

(K) A certificate, application, record, or report that is made in compliance with this section and that directly or indirectly identifies an inmate or former inmate whose hospitalization has been sought under this section is confidential. No person shall disclose the contents of any certificate, application, record, or report of that nature or any other psychiatric or medical record or report regarding a mentally ill inmate unless one of the following applies:

(1) The person identified, or the person's legal guardian, if any, consents to disclosure, and the chief clinical officer or designee of mental health services of the department of rehabilitation and correction determines that disclosure is in the best interests of the person.

(2) Disclosure is required by a court order signed by a judge.

(3) An inmate patient seeks access to the inmate patient's own psychiatric and medical records, unless access is specifically restricted in the treatment plan for clear treatment reasons.

(4) Hospitals and other institutions and facilities within the department of rehabilitation and correction may exchange psychiatric records and other pertinent information with other hospitals, institutions, and facilities of the department, but the information that may be released about an inmate patient is limited to medication history, physical health status and history, summary of course of treatment in the hospital, summary of treatment needs, and a discharge summary, if any.

(5) An inmate patient's family member who is involved in planning, providing, and monitoring services to the inmate patient may receive medication information, a summary of the inmate patient's diagnosis and prognosis, and a list of the services and personnel available to assist the inmate patient and family if the attending physician determines that disclosure would be in the best interest of the inmate patient. No disclosure shall be made under this division unless the inmate patient is notified of the possible disclosure, receives the information to be disclosed, and does not object to the disclosure.

(6) The department of rehabilitation and correction may exchange psychiatric hospitalization records, other mental health treatment records, and other pertinent information with county sheriffs' offices, hospitals, institutions, and facilities of the department of mental health and with community mental health agencies and boards of alcohol, drug addiction, and mental health services with which the department of mental health has a current agreement for patient care or services to ensure continuity of care. Disclosure under this division is limited to records regarding a mentally ill inmate's medication history, physical health status and history, summary of course of treatment, summary of treatment needs, and a discharge summary, if any. No office, department, agency, or board shall disclose the records and other information unless one of the following applies:

(a) The mentally ill inmate is notified of the possible disclosure and consents to the disclosure.

(b) The mentally ill inmate is notified of the possible disclosure, an attempt to gain the consent of the inmate is made, and the office, department, agency, or board documents the attempt to gain consent, the inmate's objections, if any, and the reasons for disclosure in spite of the inmate's objections.

(7) Information may be disclosed to staff members designated by the director of rehabilitation and correction for the purpose of evaluating the quality, effectiveness, and efficiency of services and determining if the services meet minimum standards.

The name of an inmate patient shall not be retained with the information obtained during the evaluations.

(L) The director of rehabilitation and correction may adopt rules setting forth guidelines for the procedures required under divisions (B), (C)(1), and (C)(2) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-23-2002



Section 5120.171 - Care and treatment of seriously mentally ill inmates.

(A) The department of rehabilitation and correction shall have exclusive direction and control of the care and treatment of seriously mentally ill inmates who are in the department's custody. The department shall enter into any arrangements it considers desirable on such matters, including but not limited to both of the following:

(1) The monitoring of such services by another state agency or agencies;

(2) Adopting joint standards for the provision and monitoring of mental health services with the department of mental health and other state agencies.

(B) In order to implement its duties imposed by division (A) of this section, the department of rehabilitation and correction may enter into a contract for the provision of the mental health services described in that division.

Effective Date: 06-30-1995



Section 5120.172 - Consent to medical treatment of minor prosecuted as adult.

A minor whose case is transferred for criminal prosecution pursuant to section 2152.12 of the Revised Code, who is prosecuted as an adult and is convicted of or pleads guilty to one or more offenses in that case, and who is sentenced to a prison term or term of imprisonment in a state correctional institution for one or more of those offenses shall be considered emancipated for the purpose of consenting to medical treatment while confined in the state correctional institution.

Effective Date: 01-01-2002



Section 5120.173 - Report of child abuse or neglect to state highway patrol.

Any person who is required to report abuse or neglect of a child under eighteen years of age that is reasonably suspected or believed to have occurred or the threat of which is reasonably suspected or believed to exist pursuant to division (A) of section 2151.421 of the Revised Code, any person who is permitted to report or cause a report to be made of reasonably suspected abuse or neglect of a child under eighteen years of age pursuant to division (B) of that section, any person who is required to report suspected abuse or neglect of a person with mental retardation or a developmental disability pursuant to division (C) of section 5123.61 of the Revised Code, and any person who is permitted to report suspected abuse or neglect of a person with mental retardation or a developmental disability pursuant to division (F) of that section and who makes or causes the report to be made, shall direct that report to the state highway patrol if the child or the person with mental retardation or a developmental disability is an inmate in the custody of a state correctional institution. If the state highway patrol determines after receipt of the report that it is probable that abuse or neglect of the inmate occurred, the patrol shall report its findings to the department of rehabilitation and correction, to the court that sentenced the inmate for the offense for which the inmate is in the custody of the department, and to the chairperson and vice-chairperson of the correctional institution inspection committee established by section 103.71 of the Revised Code.

Effective Date: 01-30-2004; 08-03-2006



Section 5120.18 - Classifying public buildings - purchase of articles.

The department of rehabilitation and correction shall, with the advice and consent of the department of administrative services, classify public buildings, offices, and institutions and determine the kinds, patterns, designs, and qualities of articles to be manufactured for use therein, which shall be uniform for each class, so far as practicable.

Whenever the department of rehabilitation and correction gives written notice to the superintendent of purchases and printing, or other official having authority to purchase articles, that the department is prepared to supply such articles from any institution under its control, the superintendent or other official shall make any needed purchases of said articles from such institution, unless the chief officer thereof, or the department, having been requested to furnish such articles, gives notice in writing within thirty days from the date of the request, that such articles cannot be furnished.

If the superintendent requires such articles within thirty days from the day of making such request and so states upon the face of such request, the chief officer of such institution or the department of rehabilitation and correction shall forthwith advise the superintendent whether it will be able to furnish such articles within such time, the superintendent may purchase such articles in the open market as in other cases. This section does not apply to any officer, board, or agent of any municipal corporation which maintains an institution that produces or manufactures articles of the kind desired.

Effective Date: 08-26-1977



Section 5120.19 - Cultivating lands - transactions between institutions.

(A) The department of rehabilitation and correction, in accordance with rules adopted pursuant to division (B) of section 5145.03 of the Revised Code, shall determine and direct what lands belonging to institutions under its control shall be cultivated, the crops to be raised, and the use to be made of the land and crops, and may distribute the products among the different institutions. If the crops are distributed to institutions under the control of the department, the department shall keep records of the distributions and of the fair market value of the crops distributed. The department may sell any crops that are not necessary for the institutions under its control to any person. The money received from the sale of the crops shall be deposited in the services and agricultural fund created pursuant to section 5120.29 of the Revised Code.

The department may require institutions under its control, when they have proper lands and labor, to undertake intensive agriculture, may rent lands for the production of supplies for any of the institutions that have surplus labor, and may rent lands for the production of crops for sale, when it can be done to advantage.

The department shall pay and assign the prisoners who perform any labor pursuant to this division in accordance with the rules adopted pursuant to division (B) of section 5145.03 of the Revised Code.

(B) The department may direct the purchase of any materials, supplies, or other articles for any institution under its control from any other institution under its control at the reasonable market value, which value shall be fixed by the department. Payments for the articles shall be made as between institutions in the manner provided for payment for supplies.

Effective Date: 07-01-1987



Section 5120.20 - Cooperative tests by agriculture and health departments.

The department of agriculture, department of health, and Ohio state university shall cooperate with the department of rehabilitation and correction in making such cooperative tests as are necessary to determine the quality, strength, and purity of supplies, the value and use of farm lands, or conditions and needs of mechanical equipment.

Effective Date: 06-13-1975



Section 5120.21 - Records.

(A) The department of rehabilitation and correction shall keep in its office, accessible only to its employees, except by the consent of the department or the order of the judge of a court of record, and except as provided in division (C) of this section, a record showing the name, residence, sex, age, nativity, occupation, condition, and date of entrance or commitment of every inmate in the several institutions governed by it. The record also shall include the date, cause, and terms of discharge and the condition of such person at the time of leaving, a record of all transfers from one institution to another, and, if such inmate is dead, the date and cause of death. These and other facts that the department requires shall be furnished by the managing officer of each institution within ten days after the commitment, entrance, death, or discharge of an inmate.

(B) In case of an accident or injury or peculiar death of an inmate, the managing officer shall make a special report to the department within twenty-four hours thereafter, giving the circumstances as fully as possible.

(C)

(1) As used in this division, "medical record" means any document or combination of documents that pertains to the medical history, diagnosis, prognosis, or medical condition of a patient and that is generated and maintained in the process of medical treatment.

(2) A separate medical record of every inmate in an institution governed by the department shall be compiled, maintained, and kept apart from and independently of any other record pertaining to the inmate. Upon the signed written request of the inmate to whom the record pertains together with the written request of either a licensed attorney at law or a licensed physician designated by the inmate, the department shall make the inmate's medical record available to the designated attorney or physician. The record may be inspected or copied by the inmate's designated attorney or physician. The department may establish a reasonable fee for the copying of any medical record. If a physician concludes that presentation of all or any part of the medical record directly to the inmate will result in serious medical harm to the inmate, the physician shall so indicate on the medical record. An inmate's medical record shall be made available to a physician or to an attorney designated in writing by the inmate not more than once every twelve months.

(D) Except as otherwise provided by a law of this state or the United States, the department and the officers of its institutions shall keep confidential and accessible only to its employees, except by the consent of the department or the order of a judge of a court of record, all of the following:

(1) Architectural, engineering, or construction diagrams, drawings, or plans of a correctional institution;

(2) Plans for hostage negotiation, for disturbance control, for the control and location of keys, and for dealing with escapes;

(3) Statements made by inmate informants;

(4) Records that are maintained by the department of youth services, that pertain to children in its custody, and that are released to the department of rehabilitation and correction by the department of youth services pursuant to section 5139.05 of the Revised Code;

(5) Victim impact statements and information provided by victims of crimes that the department considers when determining the security level assignment, program participation, and release eligibility of inmates;

(6) Information and data of any kind or medium pertaining to groups that pose a security threat;

(7) Conversations recorded from the monitored inmate telephones that involve nonprivileged communications.

(E) Except as otherwise provided by a law of this state or the United States, the department of rehabilitation and correction may release inmate records to the department of youth services or a court of record, and the department of youth services or the court of record may use those records for the limited purpose of carrying out the duties of the department of youth services or the court of record. Inmate records released by the department of rehabilitation and correction to the department of youth services or a court of record shall remain confidential and shall not be considered public records as defined in section 149.43 of the Revised Code.

(F) Except as otherwise provided in division (C) of this section, records of inmates committed to the department of rehabilitation and correction as well as records of persons under the supervision of the adult parole authority shall not be considered public records as defined in section 149.43 of the Revised Code.

Effective Date: 03-31-2003



Section 5120.211 - Quality assurance records are confidential.

(A) As used in this section:

(1) "Quality assurance committee" means a committee that is appointed in the central office of the department of rehabilitation and correction by the director of rehabilitation and correction, a committee appointed at a state correctional institution by the managing officer of the institution, or a duly authorized subcommittee of a committee of that nature and that is designated to carry out quality assurance program activities.

(2) "Quality assurance program" means a comprehensive program within the department of rehabilitation and correction to systematically review and improve the quality of medical and mental health services within the department and its institutions, the safety and security of persons receiving medical and mental health services within the department and its institutions, and the efficiency and effectiveness of the utilization of staff and resources in the delivery of medical and mental health services within the department and its institutions.

(3) "Quality assurance program activities" includes the activities of the institutional and central office quality assurance committees, of persons who provide, collect, or compile information and reports required by quality assurance committees, and of persons who receive, review, or implement the recommendations made by quality assurance committees. "Quality assurance program activities" includes credentialing, infection control, utilization review including access to patient care, patient care assessments, medical and mental health records, medical and mental health resource management, mortality and morbidity review, and identification and prevention of medical or mental health incidents and risks, whether performed by a quality assurance committee or by persons who are directed by a quality assurance committee.

(4) "Quality assurance records" means the proceedings, records, minutes, and reports that emanate from quality assurance program activities. "Quality assurance records" does not include aggregate statistical information that does not disclose the identity of persons receiving or providing medical or mental health services in state correctional institutions.

(B)

(1) Except as provided in division (E) of this section, quality assurance records are confidential and are not public records under section 149.43 of the Revised Code, and shall be used only in the course of the proper functions of a quality assurance program.

(2) Except as provided in division (E) of this section, no person who possesses or has access to quality assurance records and who knows that the records are quality assurance records shall wilfully disclose the contents of the records to any person or entity.

(C)

(1) Except as provided in division (E) of this section, no quality assurance record shall be subject to discovery, and is not admissible in evidence, in any judicial or administrative proceeding.

(2) Except as provided in division (E) of this section, no member of a quality assurance committee or a person who is performing a function that is part of a quality assurance program shall be permitted or required to testify in a judicial or administrative proceeding with respect to quality assurance records or with respect to any finding, recommendation, evaluation, opinion, or other action taken by the committee, member, or person.

(3) Information, documents, or records otherwise available from original sources are not to be construed as being unavailable for discovery or admission in evidence in a judicial or administrative proceeding merely because they were presented to a quality assurance committee. No person testifying before a quality assurance committee or person who is a member of a quality assurance committee shall be prevented from testifying as to matters within the person's knowledge, but the witness cannot be asked about the witness' testimony before the quality assurance committee or about an opinion formed by the person as a result of the quality assurance committee proceedings.

(D)

(1) A person who, without malice and in the reasonable belief that the information is warranted by the facts known to the person, provides information to a person engaged in quality assurance program activities is not liable for damages in a civil action for injury, death, or loss to person or property to any person as a result of providing the information.

(2) A member of a quality assurance committee, a person engaged in quality assurance program activities, and an employee of the department of rehabilitation and correction shall not be liable in damages in a civil action for injury, death, or loss to person or property to any person for any acts, omissions, decisions, or other conduct within the scope of the functions of the quality assurance program.

(3) Nothing in this section shall relieve any institution or individual from liability arising from the treatment of a patient.

(E) Quality assurance records may be disclosed, and testimony may be provided concerning quality assurance records, only to the following persons or entities or in the following circumstances:

(1) Persons who are employed or retained by the department of rehabilitation and correction and who have authority to evaluate or implement the recommendations of an institutional or central office quality assurance committee;

(2) Public or private agencies or organizations if needed to perform a licensing or accreditation function related to state correctional institutions or to perform monitoring of state correctional institutions as required by law;

(3) A governmental board or agency, a professional health care society or organization, or a professional standards review organization, if the records or testimony are needed to perform licensing, credentialing, or monitoring of professional standards with respect to medical or mental health professionals employed or retained by the department;

(4) A criminal or civil law enforcement agency or public health agency charged by law with the protection of public health or safety, if a qualified representative of the agency makes a written request stating that the records or testimony is necessary for a purpose authorized by law;

(5) In a judicial or administrative proceeding commenced by an entity described in division (E)(3) or (4) of this section and for a purpose described in that division, but only with respect to the subject of the proceedings.

(F) A disclosure of quality assurance records pursuant to division (E) of this section does not otherwise waive the confidential and privileged status of the disclosed quality assurance records. The names and other identifying information regarding individual patients, employees, or members of a quality assurance committee contained in a quality assurance record shall be deleted from the record prior to the disclosure of the record unless the identity of an individual is necessary to the purpose for which disclosure is being made and does not constitute a clearly unwarranted invasion of personal privacy.

Effective Date: 03-17-1998



Section 5120.22 - Division of business administration - property management duties.

(A) The division of business administration shall examine the conditions of all buildings, grounds, and other property connected with the institutions under the control of the department of rehabilitation and correction, the methods of bookkeeping and storekeeping, and all matters relating to the management of such property. The division shall study and become familiar with the advantages and disadvantages of each as to location, freight rates, and efficiency of farm and equipment, for the purpose of aiding in the determination of the local and general requirements both for maintenance and improvements.

(B) The division, with respect to the various types of state-owned housing under jurisdiction of the department, shall adopt, in accordance with section 111.15 of the Revised Code, rules governing maintenance of the housing and its usage by department personnel. The rules shall include a procedure for determining charges for rent and utilities, which the division shall assess against and collect from department personnel using the housing. All money collected for rent and utilities pursuant to the rules shall be deposited into the property receipts fund, which is hereby created in the state treasury. Money in the fund shall be used for any expenses necessary to provide housing of department employees, including but not limited to expenses for the acquisition, construction, operation, maintenance, repair, reconstruction, or demolition of land and buildings.

(C) The division may enter into a lease or agreement with a state agency, political subdivision of the state, or private entity to use facilities or other property under the jurisdiction of the department that is not being utilized by the department. All money collected for leasing and services performed in accordance with the lease or agreement shall be deposited into the property receipts fund created under division (B) of this section. Money in the fund shall be used for any expenses resulting from the lease or agreement, including, but not limited to, expenses for services performed, construction, maintenance, repair, reconstruction, or demolition of the facilities or other property.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1995



Section 5120.23 - Estimates of required supplies.

(A) The department of rehabilitation and correction shall require proper officials of the state and its political subdivisions and of the institutions of the state and its political subdivisions, to report estimates for the ensuing year of the amount of supplies required by them, of the kinds that are produced by the state correctional and penal institutions. It may make rules for the reports and provide the manner in which the estimates shall be made.

(B) Any money that is received by the department of rehabilitation and correction from the state and its political subdivisions, any other state and its political subdivisions, the United States, or private persons for products and services produced by the state correctional and penal institutions shall be deposited in the services and agricultural fund or the Ohio penal industries manufacturing fund created pursuant to section 5120.29 of the Revised Code and shall be used and accounted for as provided in that section.

Effective Date: 07-01-1987



Section 5120.24 - Purchasing supplies.

The department of administrative services shall purchase all supplies needed for the proper support and maintenance of the institutions under the control of the department of rehabilitation and correction in accordance with the competitive selection procedures of Chapter 125. of the Revised Code and such rules as the department of administrative services adopts. All bids shall be publicly opened on the day and hour and at the place specified in the advertisement.

Preference shall be given to bidders in localities wherein the institution is located if the price is fair and reasonable and not greater than the usual price. Bids not meeting the specifications shall be rejected.

The department of administrative services may require such security as it considers proper to accompany the bids and shall fix the security to be given by the contractor.

The department of administrative services may reject any or all bids and secure new bids, if for any reason it is considered to be in the best interest of the state to do so, and it may authorize the managing officer of any institution to purchase perishable goods and supplies for use in cases of emergency, in which cases such managing officer shall certify such fact in writing and the department of administrative services shall record the reasons for such purchase.

Effective Date: 07-01-1993



Section 5120.25 - Books and accounts.

The department of correction shall keep in its office a proper and complete set of books and accounts with each institution, which shall clearly show the nature and amount of every expenditure authorized and made at such institution, and which shall contain an account of all appropriations made by the general assembly and of all other funds, together with the disposition of such funds.

The department shall prescribe the form of vouchers, records, and methods of keeping accounts at each of the institutions, which shall be as nearly uniform as possible. The department may examine the records of each institution, at any time.

The department may authorize any of its bookkeepers, accountants, or employees to examine and check the records, accounts, and vouchers or take an inventory of the property of any institution, or do whatever is necessary, and pay the actual and reasonable expenses incurred in such service when an itemized account is filed and approved.

Effective Date: 07-12-1972



Section 5120.26 - Funds.

(A) The treasurer of state shall have charge of all funds under the jurisdiction of the department of rehabilitation and correction and shall pay out the funds only in accordance with this chapter.

(B) The department shall cause to be furnished a contract of indemnity to cover all moneys and funds received by it or by its managing officers, employees, or agents while the moneys or funds are in the possession of the managing officers, employees, or agents. The funds are designated as follows:

(1) Funds that are due and payable to the treasurer of state as provided by Chapter 131. of the Revised Code;

(2) Funds that are held in trust by the managing officers, employees, or agents of the institution as local funds or accounts under the jurisdiction of the department.

The contract of indemnity shall be made payable to the state and the premium for the contract of indemnity may be paid from any of the moneys received for the use of the department under this chapter and Chapters 5121., 5123., and 5125. of the Revised Code.

(C) Moneys collected from various sources, such as the sale of goods, farm products, services, and all miscellaneous articles, shall be transmitted on or before Monday of each week to the treasurer of state and a detailed statement of the collections shall be made to the division of business administration by each managing officer. The receipts from manufacturing and service industries and agricultural products shall be used and accounted for as provided in section 5120.29 of the Revised Code.

Effective Date: 04-09-1982



Section 5120.27 - Industries carried on by institutions.

The department of rehabilitation and correction may assign among the correctional and penal institutions under its control and in accordance with the rules adopted pursuant to division (B) of section 5145.03 of the Revised Code, the industries to be carried on by the institutions, having due regard to the location and convenience of the industries, other institutions to be supplied, to the machinery in the institutions, and to the number and character of prisoners employed in the industries.

Effective Date: 04-09-1982



Section 5120.28 - Fixing prices for labor and services.

(A) The department of rehabilitation and correction, subject to the approval of the office of budget and management, shall fix the prices at which all labor and services performed, all agricultural products produced, and all articles manufactured in correctional and penal institutions shall be furnished to the state, the political subdivisions of the state, and the public institutions of the state and the political subdivisions, and to private persons. The prices shall be uniform to all and not higher than the usual market price for like labor, products, services, and articles.

(B) Any money received by the department of rehabilitation and correction for labor and services performed shall be deposited into the institutional services fund created pursuant to division (A) of section 5120.29 of the Revised Code and shall be used and accounted for as provided in that section and division (B) of section 5145.03 of the Revised Code.

(C) Any money received by the department of rehabilitation and correction for articles manufactured and agricultural products produced in penal and correctional institutions shall be deposited into the Ohio penal industries manufacturing fund created pursuant to division (B) of section 5120.29 of the Revised Code and shall be used and accounted for as provided in that section and division (B) of section 5145.03 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1987



Section 5120.29 - Institutional services fund; Ohio penal industries manufacturing fund.

(A) There is hereby created, in the state treasury, the institutional services fund, which shall be used for the:

(1) Purchase of material, supplies, and equipment and the erection and extension of buildings used in services provided between institutions of the department of rehabilitation and correction;

(2)

Payment of compensation to employees necessary to carry on institutional services;

(3) Payment of prisoners confined in state correctional institutions a portion of their earnings in accordance with rules adopted pursuant to section 5145.03 of the Revised Code.

(B) There is hereby created, in the state treasury, the Ohio penal industries manufacturing fund, which shall be used for the:

(1) Purchase of material, supplies, and equipment and the erection and extension of buildings used in manufacturing industries and agriculture;

(2) Purchase of lands and buildings necessary to carry on or extend the manufacturing industries and agriculture upon the approval of the governor;

(3) Payment of compensation to employees necessary to carry on the manufacturing industries and agriculture;

(4) Payment of prisoners confined in state correctional institutions a portion of their earnings in accordance with rules adopted pursuant to section 5145.03 of the Revised Code.

(C) The department of rehabilitation and correction shall, in accordance with rules adopted pursuant to section 5145.03 of the Revised Code and subject to any pledge made as provided in division (D) of this section, place to the credit of each prisoner the prisoner's earnings and pay the earnings so credited to the prisoner or the prisoner's family.

(D) Receipts credited to the funds created in divisions (A) and (B) of this section constitute available receipts as defined in section 152.09 of the Revised Code, and may be pledged to the payment of bond service charges on obligations issued by the Ohio building authority pursuant to Chapter 152. of the Revised Code to construct, reconstruct, or otherwise improve capital facilities useful to the department. The authority may, with the consent of the department, provide in the bond proceedings for a pledge of all or such portion of receipts credited to the funds as the authority determines. The authority may provide in the bond proceedings for the transfer of receipts credited to the funds to the appropriate bond service fund or bond service reserve fund as required to pay the bond service charges when due, and any such provision for the transfer of receipts shall be controlling notwithstanding any other provision of law pertaining to such receipts.

All receipts received by the treasurer of state on account of the department and required by the applicable bond proceedings to be deposited, transferred, or credited to the bond service fund or bond service reserve fund established by such bond proceedings shall be transferred by the treasurer of state to such fund, whether or not such fund is in the custody of the treasurer of state, without necessity for further appropriation, upon receipt of notice from the Ohio building authority as prescribed in the bond proceedings. The authority may covenant in the bond proceedings that so long as any obligations are outstanding to which receipts credited to the fund are pledged, the state and the department shall neither reduce the prices charged pursuant to section 5120.28 of the Revised Code nor the level of manpower collectively devoted to the production of goods and services for which prices are set pursuant to section 5120.28 of the Revised Code, which covenant shall be controlling notwithstanding any other provision of law; provided, that no covenant shall require the general assembly to appropriate money derived from the levying of excises or taxes to purchase such goods and services or to pay rent or bond service charges.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-06-1994



Section 5120.30 - Investigations.

The department of rehabilitation and correction may make any investigations that are necessary in the performance of its duties, and to that end the director of rehabilitation and correction shall have the same power as a judge of a county court to administer oaths and to enforce the attendance and testimony of witnesses and the production of books or papers.

The department shall keep a record of the investigations pursuant to the record retention schedule approved by the department of administrative services.

Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code, but no officer or employee of the institution under investigation is entitled to such fees.

Any judge of the probate court or of the court of common pleas, upon application of the department, may compel the attendance of witnesses, the production of books or papers, and the giving of testimony before the department, by a judgment for contempt or otherwise, in the same manner as in cases before courts of common pleas.

Effective Date: 03-31-2003; 2008 HB525 07-01-2009



Section 5120.31 - Appointing special agents and persons.

The department of rehabilitation and correction may appoint and commission any competent agency or person, to serve without compensation, as a special agent, investigator, or representative to perform a designated duty for and in behalf of the department. Specific credentials shall be given by the department to each person so designated, and each credential shall state:

(A) The name;

(B) Agency with which such person is connected;

(C) Purpose of appointment;

(D) Date of expiration of appointment;

(E) Such information as the department considers proper.

Effective Date: 07-12-1972



Section 5120.32 - Annual report.

In its annual report, the department of rehabilitation and correction shall include a complete financial statement of the various institutions under its control. The report shall state, as to each such institution, whether;

(A) The moneys appropriated have been economically and judiciously expended;

(B) The objects of the several institutions have been accomplished;

(C) The laws in relation to such institutions have been fully complied with;

(D) All parts of the state are equally benefited by said institutions.

Such annual report shall be accompanied by the reports of the managing officers and such other information and recommendations as the department considers proper.

Effective Date: 07-12-1972



Section 5120.33 - Listing employees.

The annual report of the department of rehabilitation and correction shall include a list of the officers and agents employed, and the conditions of the state institutions under its control. Such report may include statistics and information in regard to correctional institutions of this or other states.

Effective Date: 07-12-1972



Section 5120.331 - Annual report of inmate time served and releases.

(A) Not later than the first day of April of each year, the department of rehabilitation and correction shall prepare an annual report covering the preceding calendar year that does all of the following:

(1) Indicates the total number of persons sentenced to any institution, division, or place under its control and management who are delivered within that calendar year to its custody and control;

(2) Indicates the total number of persons who, during that calendar year, were released from a prison term on any of the following bases:

(a) On judicial release under section 2929.20 of the Revised Code;

(b) On transitional control under section 2967.26 of the Revised Code;

(c) As a result of successfully completing a risk reduction sentence under section 5120.036 of the Revised Code;

(d) On parole;

(e) Due to the expiration of the stated prison term imposed;

(f) On any basis not described in divisions (A)(2)(a) to (e) of this section.

(3) Lists each offense, by Revised Code section number and, if applicable, by designated name, for which at least one person who was released from a prison term in that calendar year was serving a prison term at the time of release;

(4) For each offense included in the list described in division (A)(3) of this section, indicates all of the following:

(a) The total number of persons released from a prison term in that calendar year who were serving a prison term for that offense at the time of release;

(b) The shortest, longest, and average prison term that had been imposed for that offense upon the persons described in division (A)(4)(a) of this section and that they were serving at the time of release;

(c) The shortest, longest, and average period of imprisonment actually served by the persons described in division (A)(4)(a) of this section under a prison term that had been imposed for that offense upon them and that they were serving at the time of release;

(d) The total number of persons released from a prison term in that calendar year under each of the bases for release set forth in division (A)(2) of this section who were serving a prison term for that offense at the time of release;

(e) The shortest, longest, and average prison term that had been imposed for that offense upon the persons in each category described in division (A)(4)(d) of this section and that they were serving at the time of release;

(f) The shortest, longest, and average period of imprisonment actually served by the persons in each category described in division (A)(4)(d) of this section under a prison term that had been imposed for that offense upon them and that they were serving at the time of release.

(B) No report prepared under division (A) of this section shall identify or enable the identification of any person released from a prison term in the preceding calendar year.

(C) Each annual report prepared under division (A) of this section shall be distributed to each member of the general assembly.

(D) As used in this section, "prison term" and "stated prison term" have the same meanings as in section 2929.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-17-1998



Section 5120.34 - Nonpartisan management of institutions.

The department of rehabilitation and correction shall make rules for the nonpartisan management of the institutions under its control. Any officer or employee of the department or any officer or employee of any institution under its control, who, by solicitation or otherwise, exerts his influence, directly or indirectly, to induce any other officer or employee of any such institutions to adopt his political views or to favor any particular person, issue, or candidate for office shall be removed from his office or position, by the department in case of an officer or employee and by the governor in case of the director of rehabilitation and correction.

Effective Date: 11-07-1975



Section 5120.35 - Annual report suggestions and recommendations.

In its annual report, the department of rehabilitation and correction shall make any suggestions or recommendations it considers wise for the more effectual accomplishment of the general purpose of Chapter 5120. of the Revised Code.

Effective Date: 07-12-1972



Section 5120.36 - Executive, administrative, and fiscal supervision of institutions.

The department of rehabilitation and correction, in addition to the powers expressly conferred, shall have all power and authority necessary for the full and efficient exercise of the executive, administrative, and fiscal supervision over the state institutions described in section 5120.05 of the Revised Code.

Effective Date: 07-12-1972



Section 5120.37 - Sharing information with department of job and family services.

The department of rehabilitation and correction shall enter into an agreement with the department of job and family services to exchange or share information monthly concerning persons under the control or supervision of the department of rehabilitation and correction.

Effective Date: 07-01-2000



Section 5120.38 - Duties of managing officer.

Subject to the rules of the department of rehabilitation and correction, each institution under the department's jurisdiction other than an institution operated pursuant to a contract entered into under section 9.06 of the Revised Code shall be under the control of a managing officer known as a warden or other appropriate title. The managing officer shall be appointed by the director of the department of rehabilitation and correction and shall be in the unclassified service and serve at the pleasure of the director. Appointment to the position of managing officer shall be made from persons who have criminal justice experience.

A person who is appointed to the position of managing officer from a position in the classified service shall retain the right to resume the status that the person held in the classified service immediately prior to the appointment. Upon being relieved of the person's duties as managing officer, the person shall be reinstated to the position in the classified service that the person held immediately prior to the appointment to the position of managing officer or to another position that the director, with approval of the state department of administrative services, certifies as being substantially equal to that prior position. Service as a managing officer shall be counted as service in the position in the classified service held by the person immediately preceding the person's appointment as managing officer. A person who is reinstated to a position in the classified service, as provided in this section, shall be entitled to all rights and emoluments accruing to the position during the time of the person's service as managing officer.

The managing officer, under the director, shall have entire executive charge of the institution for which the managing officer is appointed. Subject to civil service rules and regulations, the managing officer shall appoint the necessary employees and the managing officer or the director may remove such employees for cause. A report of all appointments, resignations, and discharges shall be filed with the director at the close of each month.

Effective Date: 03-31-2003



Section 5120.381 - Deputy warden.

Subject to the rules of the department of rehabilitation and correction, the director of rehabilitation and correction may appoint a deputy warden for each institution under the jurisdiction of the department. A deputy warden shall be in the unclassified service and serve at the pleasure of the director. The director shall make an appointment to the position of deputy warden from persons having criminal justice experience. A person who is appointed to a position as deputy warden from a position in the classified service shall retain the right to resume the position and status that the person held in the classified service immediately prior to the appointment. If the person is relieved of the person's duties as deputy warden, the director shall reinstate the person to the position in the classified service that the person held immediately prior to the appointment as deputy warden or to another position that is certified by the director, with approval of the department of administrative services, as being substantially equal to that prior position. Service as deputy warden shall be counted as service in the position in the classified service that the person held immediately preceding the appointment as deputy warden. A person who is reinstated to a position in the classified service as provided in this section is entitled to all rights and emoluments accruing to the position during the time of the person's service as deputy warden.

Effective Date: 03-17-1998



Section 5120.382 - Appointment of employees.

Except as otherwise provided in this chapter for appointments by division chiefs and managing officers, the director of rehabilitation and correction shall appoint employees who are necessary for the efficient conduct of the department of rehabilitation and correction and prescribe their titles and duties. A person who is appointed to an unclassified position from a position in the classified service shall serve at the pleasure of the director and retain the right to resume the position and status that the person held in the classified service immediately prior to the appointment. If the person is relieved of the person's duties for the unclassified position, the director shall reinstate the person to the position in the classified service that the person held immediately prior to the appointment or to another position that is certified by the director, with approval of the department of administrative services, as being substantially equal to that prior classified position. Service in the unclassified service pursuant to the appointment shall be counted as service in the position in the classified service that the person held immediately preceding the appointment. A person who is reinstated to a position in the classified service as provided in this section is entitled to all rights and emoluments accruing to the position during the time of the person's unclassified service.

Effective Date: 03-17-1998



Section 5120.39 - Superintendent of institution - powers and duties.

Each superintendent of an institution under the control of the department of rehabilitation and correction shall be of good moral character and have skill, ability, and experience in his profession. He shall have control of the institution, and be responsible for the management thereof and for the service of all its employees. He shall appoint necessary teachers, attendants, nurses, servants, and other persons, assign their places and duties, and may discharge them, keeping a record thereof and reasons therefor.

Effective Date: 07-12-1972



Section 5120.40 - Qualification of teachers.

All teachers employed in any institution under the jurisdiction of the department of rehabilitation and correction shall possess educator licenses or have the qualifications and approval that the superintendent of the Ohio central school system, after conference with the officers in charge of the several institutions, prescribes for the various particular types of service or service in the particular institutions.

Effective Date: 10-29-1996



Section 5120.41 - Courses of study.

The courses of study for the instruction and training of all persons in the correctional institutions under the control of the department of rehabilitation and correction shall be subject to the approval of the superintendent of public instruction.

Effective Date: 10-06-1994



Section 5120.42 - Rules for proper execution of powers.

The department of rehabilitation and correction shall make rules for the proper execution of its powers and may require the performance of additional duties by the officers of the several institutions, so as to fully meet the requirements, intents, and purposes of Chapter 5120. of the Revised Code, and particularly those relating to making estimates and furnishing proper proof of the use made of all articles furnished or produced in such institutions. In case of an apparent conflict between the powers conferred upon any managing officer and those conferred by such sections upon the department, the presumption shall be conclusive in favor of the department.

Effective Date: 07-12-1972



Section 5120.421 - Visitor searches.

(A) As used in this section:

(1) "Body cavity search" means an inspection of the anal or vaginal cavity of a person that is conducted visually, manually, by means of any instrument, apparatus, or object, or in any other manner.

(2) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(3) "Drug of abuse" has the same meaning as in section 3719.011 of the Revised Code.

(4) "Intoxicating liquor" has the same meaning as in section 4301.01 of the Revised Code.

(5) "Strip search" means an inspection of the genitalia, buttocks, breasts, or undergarments of a person that is preceded by the removal or rearrangement of some or all of the person's clothing that directly covers the person's genitalia, buttocks, breasts, or undergarments and that is conducted visually, manually, by means of any instrument, apparatus, or object, or in any other manner.

(B) For purposes of determining whether visitors to an institution under the control of the department of rehabilitation and correction are knowingly conveying, or attempting to convey, onto the grounds of the institution any deadly weapon, dangerous ordnance, drug of abuse, intoxicating liquor, or electronic communications device in violation of section 2921.36 of the Revised Code, the department may adopt rules, pursuant to Chapter 119. of the Revised Code, that are consistent with this section.

(C) For the purposes described in division (B) of this section, visitors who are entering or have entered an institution under the control of the department of rehabilitation and correction may be searched by the use of a magnetometer or similar device, by a pat-down of the visitor's person that is conducted by a person of the same sex as that of the visitor, and by an examination of the contents of pockets, bags, purses, packages, and other containers proposed to be conveyed or already conveyed onto the grounds of the institution. Searches of visitors authorized by this division may be conducted without cause, but shall be conducted uniformly or by automatic random selection. Discriminatory or arbitrary selection searches of visitors are prohibited under this division.

(D) For the purposes described in division (B) of this section, visitors who are entering or have entered an institution under the control of the department of rehabilitation and correction may be searched by a strip or body cavity search, but only under the circumstances described in this division. In order for a strip or body cavity search to be conducted of a visitor, the highest officer present in the institution shall expressly authorize the search on the basis of a reasonable suspicion, based on specific objective facts and reasonable inferences drawn from those facts in the light of experience, that a visitor proposed to be so searched possesses, and intends to convey or already has conveyed, a deadly weapon, dangerous ordnance, drug of abuse, intoxicating liquor, or electronic communications device onto the grounds of the institution in violation of section 2921.36 of the Revised Code.

Except as otherwise provided in this division, prior to the conduct of the strip or body cavity search, the highest officer present in the institution shall cause the visitor to be provided with a written statement that sets forth the specific objective facts upon which the proposed search is based. In the case of an emergency under which time constraints make it impossible to prepare the written statement before the conduct of the proposed search, the highest officer in the institution instead shall cause the visitor to be orally informed of the specific objective facts upon which the proposed search is based prior to its conduct, and shall cause the preparation of the written statement and its provision to the visitor within twenty-four hours after the conduct of the search. Both the highest officer present in the institution and the visitor shall retain a copy of a written statement provided in accordance with this division.

Any strip or body cavity search conducted pursuant to this division shall be conducted in a private setting by a person of the same sex as that of the visitor. Any body cavity search conducted under this division additionally shall be conducted by medical personnel.

This division does not preclude, and shall not be construed as precluding, a less intrusive search as authorized by division (C) of this section when reasonable suspicion as described in this division exists for a strip or body cavity search.

Effective Date: 03-31-2003



Section 5120.422 - Rules for site selection.

The department of rehabilitation and correction shall prescribe rules, in accordance with Chapter 119. of the Revised Code, that govern the department's actions whenever it has the authority to select a site for a proposed state correctional institution. The rules shall include at least procedures under which the department shall receive, review, and select proposals from persons and political subdivisions for the establishment of a proposed state correctional institution at a particular geographic location.

Effective Date: 09-29-1995



Section 5120.423 - Rules for designating equipment and programs that improve fighting skills.

The department of rehabilitation and correction shall adopt rules in accordance with Chapter 119. of the Revised Code that designate devices and programs that, in addition to free weight exercise equipment as defined in sections 341.41, 753.31, and 5145.30 of the Revised Code and in addition to boxing, wrestling, and martial arts programs, would enable a person who uses a designated device or participates in a designated program to increase muscle mass and physical strength or to improve fighting skills.

Effective Date: 10-04-1996



Section 5120.424 - Purchasing fixed weight exercise equipment.

On and after the effective date of this act, no moneys in the treasury of the state, or moneys coming lawfully into the possession or custody of the Treasurer of State, except moneys donated by gift, devise, or bequest specifically for this purpose, shall be used to purchase any fixed weight exercise equipment authorized by the act, and no moneys in the treasury of any subdivision of the state, or moneys coming lawfully into the possession or custody of the treasurer of any subdivision, shall be used to purchase any fixed weight exercise equipment for use at any facility described in Section 5 of this act.

Effective Date: 10-04-1996



Section 5120.425 - Prisoner access to inflammatory and other materials definitions.

As used in sections 5120.425 to 5120.428 of the Revised Code:

(A) "Head of a state correctional institution," "prisoner," and "state correctional institution" have the same meanings as in section 2967.01 of the Revised Code.

(B) "Material" means a prerecorded magnetic audio or video tape, book, drawing, magazine, newspaper, pamphlet, poster, print, photograph, or other similar printed, written, recorded, or otherwise produced item.

(C) "Prohibited inflammatory material" means a material that, in the determination of the warden or the warden's designee, is detrimental to, or poses a threat to, the rehabilitation of the inmates or the security, good order, or discipline within or on the grounds of the institution for any reason, including, but not limited to, that it is material with a sexually explicit nature.

(D) "Publication review committee" means the committee created by the director of rehabilitation and correction pursuant to division (C) of section 5120.426 of the Revised Code.

(E) "Warden" means the head of a state correctional institution.

(F) "Warden's designee" means a person or a panel of persons designated by a warden to perform a responsibility that sections 5120.425 to 5120.428 of the Revised Code generally otherwise impose upon the warden.

Effective Date: 11-03-1999



Section 5120.426 - Rules governing access to materials.

(A) The director of rehabilitation and correction shall adopt rules, and each warden shall adopt regulations that govern the form, medium, and quantity of materials that each prisoner confined in the warden's institution is permitted to receive and retain. Those rules and regulations shall be consistent with sections 5120.425 to 5120.428 of the Revised Code. The regulations adopted by the warden shall be consistent with the rules that the director of rehabilitation and correction adopts pursuant to this division.

(B) The director of rehabilitation and correction shall adopt a rule establishing a standard for determining whether material is a prohibited inflammatory material. In establishing the standard for determining whether material is a prohibited inflammatory material, the director shall consider all relevant information, including, but not limited to, the standard established for material that is harmful to juveniles in section 2907.01 of the Revised Code; in establishing the standard under this division, the director shall not be governed or limited by the standard established by section 2907.01 of the Revised Code.

(C) The director of rehabilitation and correction shall appoint a publication review committee of one or more persons. The member or members of the committee shall review withholding determinations pursuant to section 5120.428 of the Revised Code.

Effective Date: 11-03-1999



Section 5120.427 - Right to recieve materials.

(A) Each prisoner confined in a state correctional institution may receive a reasonable number of materials directly from the publishers or other distributors of those materials. With the prior approval of the warden of the state correctional institution in which a prisoner is confined, each prisoner also may receive a reasonable number of materials from a source other than the publisher or other distributor of those materials.

A prisoner's receipt and retention of materials is subject to security inspections conducted by the institution in which the prisoner is confined and to the rules and regulations adopted pursuant to section 5120.426 of the Revised Code. Subject to a contrary decision with respect to a material's nature by the publication review committee following a review pursuant to section 5120.428 of the Revised Code, a prisoner is not entitled to receive or retain any material that a warden or the warden's designee determines during the course of a security inspection to be a prohibited inflammatory material.

(B)

(1) For each state correctional institution, the warden or the warden's designee shall inspect each incoming material to determine whether the material is a prohibited inflammatory material or another type of material. The warden or the warden's designee shall not determine a material to be a prohibited inflammatory material solely on the basis of its appeal to a particular ethnic, racial, or religious audience.

(2) If the warden or the warden's designee determines that an incoming material is not a prohibited inflammatory material, the warden or the warden's designee shall cause the material to be promptly forwarded to the prisoner who is its intended recipient. If the warden or the warden's designee determines that an incoming material is a prohibited inflammatory material, the warden or the warden's designee shall cause the material to be withheld from the prisoner who is its intended recipient and promptly shall provide that prisoner with a written withholding notice containing all of the following:

(a) A general description of the withheld material;

(b) The reason why the material has not been forwarded to the prisoner;

(c) A statement of the prisoner's right under division (A) of section 5120.428 of the Revised Code to have the publication review committee review the withholding decision of the warden or the warden's designee.

(3) Within five working days after a prisoner's receipt of the withholding notice described in division (B)(2) of this section, the prisoner may submit to the warden a written request for a review of the withholding decision. If the prisoner fails to submit a timely written request for a review of that nature, the failure shall constitute the prisoner's acceptance of the withholding decision, and the warden or the warden's designee shall cause the material to be disposed of in the manner that the warden or the warden's designee considered to be most appropriate under the circumstances.

Effective Date: 11-03-1999



Section 5120.428 - Request for review.

(A) If a prisoner confined in a state correctional institution submits a timely written review request under division (B)(3) of section 5120.427 of the Revised Code, the warden of the state correctional institution in which the prisoner is confined or the warden's designee promptly shall forward the withheld material to the publication review committee. As soon as is practicable after receipt of the withheld material, the publication review committee shall review the material to determine whether it is a prohibited inflammatory material or another type of material.

(B) If the publication review committee determines that the withheld material is not a prohibited inflammatory material, the committee shall cause the withheld material to be promptly forwarded to the prisoner who requested the review.

(C) If the publication review committee determines that the withheld material is a prohibited inflammatory material, the committee shall forward the material to the warden or the warden's designee for disposal in the manner considered to be most appropriate under the circumstances.

Effective Date: 11-03-1999



Section 5120.43 - [Repealed].

Effective Date: 03-31-2003



Section 5120.44 - Liberal construction of chapter.

Chapter 5120: of the Revised Code attempts:

(A) To provide humane and scientific treatment and care and the highest attainable degree of individual development for the dependent wards of the state;

(B) To provide for the delinquent, conditions of modern education and training that will restore the largest possible portion of them to useful citizenship;

(C) To promote the study of the causes of dependency and delinquency, and of mental, moral, and physical defects, with a view to cure and ultimate prevention;

(D) To secure by uniform and systematic management the highest attainable degree of economy in the administration of the state institutions.

Such sections shall be liberally construed to attain such purposes.

Effective Date: 07-12-1972



Section 5120.45 - Burial or cremation of inmate.

The state shall bear the expense of the burial or cremation of an inmate who dies in a state correctional institution, if the body is not claimed for interment or cremation at the expense of friends or relatives, or is not delivered for anatomical purposes or for the study of embalming in accordance with section 1713.34 of the Revised Code. When the expense is borne by the state, interment of the person or the person's cremated remains shall be in the institution cemetery or other place provided by the state. The managing officer of the institution shall provide at the grave of the person or, if the person's cremated remains are buried, at the grave of the person's cremated remains, a metal, stone, or concrete marker on which shall be inscribed the name and age of the person and the date of death.

Effective Date: 08-05-1998



Section 5120.46 - Appropriating property.

When it is necessary for a state correctional institution to acquire any real estate, right-of-way, or easement in real estate in order to accomplish the purposes for which it was organized or is being conducted, and the department of rehabilitation and correction is unable to agree with the owner of the property upon the price to be paid therefor, the property may be appropriated in the manner provided for the appropriation of property for other state purposes.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 5120.47 - Leasing capital facilities.

The department of rehabilitation and correction shall lease capital facilities constructed, reconstructed, otherwise improved, or financed by the Ohio building authority pursuant to Chapter 152. of the Revised Code for the use of the department, and may enter into any other agreements with the authority ancillary to the construction, reconstruction, improvement, financing, leasing, or operation of such capital facilities, including, but not limited to, any agreements required by the applicable bond proceedings authorized by Chapter 152. of the Revised Code. Such agreements shall not be subject to section 5120.24 of the Revised Code. Any lease of capital facilities authorized by this section shall be governed by division (D) of section 152.24 of the Revised Code.

Effective Date: 05-28-1982



Section 5120.48 - Apprehending escapee or prisoner mistakenly released.

(A) If a prisoner escapes from a state correctional institution, the managing officer of the institution, after consultation with and upon the advice of appropriate law enforcement officials, shall assign and deploy into the community appropriate staff persons necessary to apprehend the prisoner. Correctional officers and officials may carry firearms when required in the discharge of their duties in apprehending, taking into custody, or transporting to a place of confinement a prisoner who has escaped from a state correctional institution.

(B) If a prisoner is released from a state correctional institution prior to the lawful end of the person's prison term or term of imprisonment, whether by error, inadvertence, fraud, or any other cause except a lawful parole or judicial release granted pursuant to section 2929.20 of the Revised Code or the successful completion of a risk reduction sentence under section 5120.036 of the Revised Code, the managing officer of the institution, after consulting with the bureau of sentence computation, shall notify the chief of the adult parole authority, the office of victim services of the division of parole and community services, and the sentencing court of the mistaken release. Upon the direction of the chief, or the chief's designee, field officers of the authority may arrest the prisoner without a warrant and return the prisoner to the state correctional institution to complete the balance of the prisoner's sentence. The chief of the adult parole authority, or the chief's designee, may require the assistance of any peace officer or law enforcement officer in the apprehension of a prisoner of that nature.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-31-2003



Section 5120.49 - Standards and guidelines for termination of parole board's control over certain sexually violent offenders.

The department of rehabilitation and correction, by rule adopted under Chapter 119. of the Revised Code, shall prescribe standards and guidelines to be used by the parole board in determining, pursuant to section 2971.04 of the Revised Code, whether it should terminate its control over an offender's service of a prison term imposed upon the offender under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code. The rules shall include provisions that specify that the parole board may not terminate its control over an offender's service of a prison term imposed upon the offender under any of the specified divisions until after the offender has served the minimum term imposed as part of that prison term and until the parole board has determined that the offender does not represent a substantial risk of physical harm to others.

Effective Date: 01-01-1997; 04-19-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 5120.50 - Interstate correction compact.

(A) The party states, desiring by common action to fully utilize and improve their programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide institutional facilities and such programs on a basis of cooperation with one another, thereby serving the best interest of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment, and rehabilitation of offenders with the most economical use of human and material resources.

(B) DEFINITIONS

As used in the compact, unless the context clearly requires otherwise:

(1) "State" means a state of the United States; the United States; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(2) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(3) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(4) "Inmate" means a male or female offender who is committed, under sentence to or confined in a state penal or state reformatory institution.

(5) "Institution" means any state penal or state reformatory facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in division (B)(4) of this section may lawfully be confined.

(C) CONTRACTS

(1) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(a) Its duration;

(b) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance;

(c) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(d) Delivery and retaking of inmates;

(e) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.

(2) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

(D) PROCEDURES AND RIGHTS

(1) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to division (C) of this section, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care, or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(2) No transfer shall take place pursuant to this compact unless one of the following has occurred: (a) the inmate has given his written consent to such transfer; (b) in the event the inmate does not consent to such transfer, a hearing shall be held and a record made indicating the reasons for said transfer.

(3) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractural [contractual] right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(4) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of division (C) of this section.

(5) Each receiving state shall provide regular reports, no less than semiannually, to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(6) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(7) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this division, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(8) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(9) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits, or incur or be relieved of any obligations, or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(10) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

(E) ACTS NOT REVIEWABLE IN RECEIVING STATE: EXTRADITION

(1) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(2) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

(F) FEDERAL AID

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto. Any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

(G) ENTRY INTO FORCE

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

(H) WITHDRAWAL AND TERMINATION

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

(I) OTHER ARRANGEMENTS UNAFFECTED

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation, or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

(J) CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(K) POWERS

The director of the department of rehabilitation and correction is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to the deputy director of the department of rehabilitation and correction.

Effective Date: 12-28-1976



Section 5120.51 - Population and cost impact statement for legislative bill.

(A)

(1) If the director of rehabilitation and correction determines that a bill introduced in the general assembly is likely to have a significant impact on the population of, or the cost of operating, any or all state correctional institutions under the administration of the department of rehabilitation and correction, the department shall prepare a population and cost impact statement for the bill, in accordance with division (A)(2) of this section.

(2) A population and cost impact statement required for a bill shall estimate the increase or decrease in the correctional institution population that likely would result if the bill were enacted, shall estimate, in dollars, the amount by which revenues or expenditures likely would increase or decrease if the bill were enacted, and briefly shall explain each of the estimates.

A population and cost impact statement required for a bill initially shall be prepared after the bill is referred to a committee of the general assembly in the house of origination but before the meeting of the committee at which the committee is scheduled to vote on whether to recommend the bill for passage. A copy of the statement shall be distributed to each member of the committee that is considering the bill and to the member of the general assembly who introduced it. If the bill is recommended for passage by the committee, the department shall update the statement before the bill is taken up for final consideration by the house of origination. A copy of the updated statement shall be distributed to each member of that house and to the member of the general assembly who introduced the bill. If the bill is passed by the house of origination and is introduced in the second house, the provisions of this division concerning the preparation, updating, and distribution of the statement in the house of origination also apply in the second house.

(B) The governor or any member of the general assembly, at any time, may request the department to prepare a population and cost impact statement for any bill introduced in the general assembly. Upon receipt of a request, the department promptly shall prepare a statement that includes the estimates and explanations described in division (A)(2) of this section and present a copy of it to the governor or member who made the request.

(C) In the preparation of a population and cost impact statement required by division (A) or (B) of this section, the department shall use a technologically sophisticated system capable of estimating future state correctional institution populations. The system shall have the capability to adjust its estimates based on actual and proposed changes in sentencing laws and trends, sentence durations, parole rates, crime rates, and any other data that affect state correctional institution populations. The department, in conjunction with the advisory committee appointed under division (E) of this section, shall review and update the data used in the system, not less than once every six months, to improve the accuracy of the system.

(D) At least once every six months, the department shall provide to the correctional institution inspection committee a copy of the estimates of state correctional institution populations obtained through use of the system described in division (C) of this section and a description of the assumptions regarding sentencing laws and trends, sentence durations, parole rates, crime rates, and other relevant data that were made by the department to obtain the estimates. Additionally, a copy of the estimates and a description of the assumptions made to obtain them shall be provided, upon reasonable request, to other legislative staff, including the staff of the legislative service commission , to the office of budget and management, and to the division of criminal justice services in the department of public safety.

(E) The correctional institution inspection committee shall appoint an advisory committee to review the operation of the system for estimating future state correctional institution populations that is used by the department in the preparation of population cost impact statements pursuant to this section and to join with the department in its reviews and updating of the data used in the system under division (C) of this section. The advisory committee shall be comprised of at least one prosecuting attorney, at least one common pleas court judge, at least one public defender, at least one person who is a member or staff employee of the committee, and at least one representative of the division of criminal justice services in the department of public safety.

Effective Date: 10-06-1994; 06-30-2005; 06-30-2005



Section 5120.52 - Contract for sewage services.

The department of rehabilitation and correction may enter into a contract with any person or with a political subdivision in which a state correctional institution is located under which an institution will provide water or sewage treatment services for the person or political subdivision if the institution has a water or sewage treatment facility with sufficient excess capacity to provide the services.

Any such contract shall include all of the following:

(A) Limitations on the quantity of sewage that the facility will accept or the quantity of potable water that the facility will provide that are compatible with the needs of the state correctional institution;

(B) The bases for calculating reasonable rates to be charged the person or political subdivision for potable water or for sewage treatment services and for adjusting the rates;

(C) All other provisions the department considers necessary or proper to protect the interests of the state in the facility and the purpose for which it was constructed.

All amounts due the department under the contract shall be paid to the department by the person or political subdivision at the times specified in the contract. The department shall deposit all such amounts in the state treasury to the credit of the correctional institution water and sewage treatment facility services fund, which is hereby created. The fund shall be used by the department to pay costs associated with operating and maintaining the water or sewage treatment facility.

Effective Date: 10-06-1994; 2008 HB130 04-07-2009



Section 5120.53 - Transfer or exchange of convicted offender to foreign country pursuant to treaty.

(A) If a treaty between the United States and a foreign country provides for the transfer or exchange, from one of the signatory countries to the other signatory country, of convicted offenders who are citizens or nationals of the other signatory country, the governor, subject to and in accordance with the terms of the treaty, may authorize the director of rehabilitation and correction to allow the transfer or exchange of convicted offenders and to take any action necessary to initiate participation in the treaty. If the governor grants the director the authority described in this division, the director may take the necessary action to initiate participation in the treaty and, subject to and in accordance with division (B) of this section and the terms of the treaty, may allow the transfer or exchange to a foreign country that has signed the treaty of any convicted offender who is a citizen or national of that signatory country.

(B)

(1) No convicted offender who is serving a term of imprisonment in this state for aggravated murder, murder, or a felony of the first or second degree, who is serving a mandatory prison term imposed under section 2925.03 or 2925.11 of the Revised Code in circumstances in which the court was required to impose as the mandatory prison term the maximum prison term authorized for the degree of offense committed, who is serving a term of imprisonment in this state imposed for an offense committed prior to the effective date of this amendment that was an aggravated felony of the first or second degree or that was aggravated trafficking in violation of division (A)(9) or (10) of section 2925.03 of the Revised Code, or who has been sentenced to death in this state shall be transferred or exchanged to another country pursuant to a treaty of the type described in division (A) of this section.

(2) If a convicted offender is serving a term of imprisonment in this state and the offender is a citizen or national of a foreign country that has signed a treaty of the type described in division (A) of this section, if the governor has granted the director of rehabilitation and correction the authority described in that division, and if the transfer or exchange of the offender is not barred by division (B)(1) of this section, the director or the director's designee may approve the offender for transfer or exchange pursuant to the treaty if the director or the designee, after consideration of the factors set forth in the rules adopted by the department under division (D) of this section and all other relevant factors, determines that the transfer or exchange of the offender is appropriate.

(C) Notwithstanding any provision of the Revised Code regarding the parole eligibility of, or the duration or calculation of a sentence of imprisonment imposed upon, an offender, if a convicted offender is serving a term of imprisonment in this state and the offender is a citizen or national of a foreign country that has signed a treaty of the type described in division (A) of this section, if the offender is serving an indefinite term of imprisonment, if the offender is barred from being transferred or exchanged pursuant to the treaty due to the indefinite nature of the offender's term of imprisonment, and if in accordance with division (B)(2) of this section the director of rehabilitation and correction or the director's designee approves the offender for transfer or exchange pursuant to the treaty, the parole board, pursuant to rules adopted by the director, shall set a date certain for the release of the offender. To the extent possible, the date certain that is set shall be reasonably proportionate to the indefinite term of imprisonment that the offender is serving. The date certain that is set for the release of the offender shall be considered only for purposes of facilitating the international transfer or exchange of the offender, shall not be viable or actionable for any other purpose, and shall not create any expectation or guarantee of release. If an offender for whom a date certain for release is set under this division is not transferred to or exchanged with the foreign country pursuant to the treaty, the date certain is null and void, and the offender's release shall be determined pursuant to the laws and rules of this state pertaining to parole eligibility and the duration and calculation of an indefinite sentence of imprisonment.

(D) If the governor, pursuant to division (A) of this section, authorizes the director of rehabilitation and correction to allow any transfer or exchange of convicted offenders as described in that division, the director shall adopt rules under Chapter 119. of the Revised Code to implement the provisions of this section. The rules shall include a rule that requires the director or the director's designee, in determining whether to approve a convicted offender who is serving a term of imprisonment in this state for transfer or exchange pursuant to a treaty of the type described in division (A) of this section, to consider all of the following factors:

(1) The nature of the offense for which the offender is serving the term of imprisonment in this state;

(2) The likelihood that, if the offender is transferred or exchanged to a foreign country pursuant to the treaty, the offender will serve a shorter period of time in imprisonment in the foreign country than the offender would serve if the offender is not transferred or exchanged to the foreign country pursuant to the treaty;

(3) The likelihood that, if the offender is transferred or exchanged to a foreign country pursuant to the treaty, the offender will return or attempt to return to this state after the offender has been released from imprisonment in the foreign country;

(4) The degree of any shock to the conscience of justice and society that will be experienced in this state if the offender is transferred or exchanged to a foreign country pursuant to the treaty;

(5) All other factors that the department determines are relevant to the determination.

Effective Date: 07-01-1996



Section 5120.55 - Licensed health professional recruitment program.

(A) As used in this section, "licensed health professional" means any or all of the following:

(1) A dentist who holds a current, valid license issued under Chapter 4715. of the Revised Code to practice dentistry;

(2) A licensed practical nurse who holds a current, valid license issued under Chapter 4723. of the Revised Code that authorizes the practice of nursing as a licensed practical nurse;

(3) An optometrist who holds a current, valid certificate of licensure issued under Chapter 4725. of the Revised Code that authorizes the holder to engage in the practice of optometry;

(4) A physician who is authorized under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, or podiatric medicine and surgery;

(5) A psychologist who holds a current, valid license issued under Chapter 4732. of the Revised Code that authorizes the practice of psychology as a licensed psychologist;

(6) A registered nurse who holds a current, valid license issued under Chapter 4723. of the Revised Code that authorizes the practice of nursing as a registered nurse , including such a nurse who is also authorized to practice as an advanced practice registered nurse as defined in section 4723.01 of the Revised Code.

(B)

(1) The department of rehabilitation and correction may establish a recruitment program under which the department, by means of a contract entered into under division (C) of this section, agrees to repay all or part of the principal and interest of a government or other educational loan incurred by a licensed health professional who agrees to provide services to inmates of correctional institutions under the department's administration.

(2)

(a) For a physician to be eligible to participate in the program, the physician must have attended a school that was, during the time of attendance, a medical school or osteopathic medical school in this country accredited by the liaison committee on medical education or the American osteopathic association, a college of podiatry in this country recognized as being in good standing under section 4731.53 of the Revised Code, or a medical school, osteopathic medical school, or college of podiatry located outside this country that was acknowledged by the world health organization and verified by a member state of that organization as operating within that state's jurisdiction.

(b) For a nurse to be eligible to participate in the program, the nurse must have attended a school that was, during the time of attendance, a nursing school in this country accredited by the commission on collegiate nursing education or the national league for nursing accrediting commission or a nursing school located outside this country that was acknowledged by the world health organization and verified by a member state of that organization as operating within that state's jurisdiction.

(c) For a dentist to be eligible to participate in the program, the dentist must have attended a school that was, during the time of attendance, a dental college that enabled the dentist to meet the requirements specified in section 4715.10 of the Revised Code to be granted a license to practice dentistry.

(d) For an optometrist to be eligible to participate in the program, the optometrist must have attended a school of optometry that was, during the time of attendance, approved by the state board of optometry.

(e) For a psychologist to be eligible to participate in the program, the psychologist must have attended an educational institution that, during the time of attendance, maintained a specific degree program recognized by the state board of psychology as acceptable for fulfilling the requirement of division (B)(4) of section 4732.10 of the Revised Code.

(C) The department shall enter into a contract with each licensed health professional it recruits under this section. Each contract shall include at least the following terms:

(1) The licensed health professional agrees to provide a specified scope of medical, osteopathic medical, podiatric, optometric, psychological, nursing, or dental services to inmates of one or more specified state correctional institutions for a specified number of hours per week for a specified number of years.

(2) The department agrees to repay all or a specified portion of the principal and interest of a government or other educational loan taken by the licensed health professional for the following expenses to attend, for up to a maximum of four years, a school that qualifies the licensed health professional to participate in the program:

(a) Tuition;

(b) Other educational expenses for specific purposes, including fees, books, and laboratory expenses, in amounts determined to be reasonable in accordance with rules adopted under division (D) of this section;

(c) Room and board, in an amount determined to be reasonable in accordance with rules adopted under division (D) of this section.

(3) The licensed health professional agrees to pay the department a specified amount, which shall be no less than the amount already paid by the department pursuant to its agreement, as damages if the licensed health professional fails to complete the service obligation agreed to or fails to comply with other specified terms of the contract. The contract may vary the amount of damages based on the portion of the service obligation that remains uncompleted.

(4) Other terms agreed upon by the parties.

The licensed health professional's lending institution or the Ohio board of regents, may be a party to the contract. The contract may include an assignment to the department of the licensed health professional's duty to repay the principal and interest of the loan.

(D) If the department elects to implement the recruitment program, it shall adopt rules in accordance with Chapter 119. of the Revised Code that establish all of the following:

(1) Criteria for designating institutions for which licensed health professionals will be recruited;

(2) Criteria for selecting licensed health professionals for participation in the program;

(3) Criteria for determining the portion of a loan which the department will agree to repay;

(4) Criteria for determining reasonable amounts of the expenses described in divisions (C)(2)(b) and (c) of this section;

(5) Procedures for monitoring compliance by a licensed health professional with the terms of the contract the licensed health professional enters into under this section;

(6) Any other criteria or procedures necessary to implement the program.

Amended by 129th General AssemblyFile No.194,HB 303, §1, eff. 3/20/2013.

Effective Date: 12-02-1996; 2008 SB147 04-07-2009



Section 5120.56 - Recovering cost of incarceration or supervision from offender.

(A) As used in this section:

(1) "Ancillary services" means services provided to an offender as necessary for the particular circumstances of the offender's personal supervision, including, but not limited to, specialized counseling, testing, or other services not included in the calculation of residential or supervision costs.

(2) "Cost debt" means a cost of incarceration or supervision that may be assessed against and collected from an offender as a debt to the state as described in division (D) of this section.

(3) "Detention facility" means any place used for the confinement of a person charged with or convicted of any crime.

(4) "Offender" means any inmate, parolee, person placed under a community control sanction, releasee, or other person who has been convicted of or pleaded guilty to any felony or misdemeanor and is sentenced to any of the following:

(a) A term of imprisonment, a prison term, a jail term, or another type of confinement in a detention facility;

(b) Participation in another correctional program in lieu of incarceration.

(5) "Community control sanction," "prison term," and "jail term" have the same meanings as in section 2929.01 of the Revised Code.

(6) "Parolee" and "releasee" have the same meanings as in section 2967.01 of the Revised Code.

(B) The department of rehabilitation and correction may recover from an offender who is in its custody or under its supervision any cost debt described in division (D) of this section. To satisfy a cost debt described in that division that relates to an offender, the department may apply directly assets that are in the department's possession and that are being held for that offender without further proceedings in aid of execution, and, if assets belonging to or subject to the direction of that offender are in the possession of a third party, the department may request the attorney general to initiate proceedings to collect the assets from the third party to satisfy the cost debt.

(C) Except as otherwise provided in division (E) or (G) of this section, all of the following assets of an offender shall be subject to attachment, collection, or application toward the cost debts described in division (D) of this section that are to be recovered under division (B) of this section:

(1) Subject to division (E) of this section, any pay the offender receives from the state;

(2) Subject to division (E) of this section, any funds the offender receives from persons on an approved visitor list;

(3) Any liquid assets belonging to the offender and in the custody of the department of rehabilitation and correction;

(4) Any assets the offender acquires or any other income the offender earns subsequent to the offender's commitment.

(D) Costs of incarceration or supervision that may be assessed against and collected from an offender under division (B) of this section as a debt to the state shall include, but are not limited to, all of the following costs that accrue while the offender is in the custody or under the supervision of the department of rehabilitation and correction:

(1) Any user fee or copayment for services at a detention facility or housing facility, including, but not limited to, a fee or copayment for sick call visits;

(2) Assessment for damage to or destruction of property in a detention facility subsequent to commitment;

(3) Restitution to an offender or to a staff member of a state correctional institution for theft, loss, or damage to the personal property of the offender or staff member;

(4) The cost of housing and feeding the offender in a detention facility;

(5) The cost of supervision of the offender;

(6) The cost of any ancillary services provided to the offender.

(E) The cost of housing and feeding an offender in a state correctional institution shall not be collected from a payment made to the offender for performing an activity at a state job or assignment that pays less than the minimum wage or from money the offender receives from visitors, unless the combined assets in the offender's institution personal account exceed, at any time, one hundred dollars. If the combined assets in that account exceed one hundred dollars, the cost of housing and feeding the offender may be collected from the amount in excess of one hundred dollars.

(F)

(1) The department of rehabilitation and correction shall adopt rules pursuant to section 111.15 of the Revised Code to implement the requirements of this section.

(2) The rules adopted under division (F)(1) of this section shall include, but are not limited to, rules that establish or contain all of the following:

(a) A process for ascertaining the items of cost to be assessed against an offender;

(b) Subject to division (F)(3) of this section, a process by which the offender shall have the opportunity to respond to the assessment of costs under division (B) of this section and to contest any item of cost in the department's calculation or as it applies to the offender;

(c) A requirement that the offender be notified, in writing, of a final decision to collect or apply the offender's assets under division (B) of this section and that the notification be provided after the offender has had an opportunity to contest the application or collection;

(d) Criteria for evaluating an offender's ongoing, permanent injury and evaluating the ability of that type of offender to provide for the offender after incarceration.

(3) The rules adopted under division (F)(1) of this section may allow the collection of a cost debt as a flat fee or over time in installments. If the cost debt is to be collected over time in installments, the rules are not required to permit the offender an opportunity to contest the assessment of each installment. The rules may establish a standard fee to apply to all offenders who receive a particular service.

(G) The department of rehabilitation and correction shall not collect cost debts or apply offender assets toward a cost debt under division (B) of this section if, due to an ongoing, permanent injury, the collection or application would unjustly limit the offender's ability to provide for the offender after incarceration.

(H) If an offender acquires assets after the offender is convicted of or pleads guilty to an offense and if the transferor knows of the offender's status as an offender, the transferor shall notify the department of rehabilitation and correction in advance of the transfer.

(I) There is hereby created in the state treasury the offender financial responsibility fund. All moneys collected by or on behalf of the department under this section, and all moneys currently in the department's custody that are applied to satisfy an allowable cost debt under this section, shall be deposited into the fund. The department of rehabilitation and correction may expend moneys in the fund for goods and services of the same type as those for which offenders are assessed pursuant to this section.

Effective Date: 01-01-2004



Section 5120.57 - Reimbursement for health care services rendered to insured offender.

(A) For each offender who is in the custody or under the supervision of the department of rehabilitation and correction, the department may make a determination as to whether the offender is covered under an individual or group sickness and accident insurance policy or an individual or group health insuring corporation policy, contract, or agreement. If the offender has coverage of that type, the department shall familiarize itself with the terms and conditions to receive benefits under the policy, contract, or agreement.

(B) If, pursuant to division (A) of this section, it is determined that the offender is covered under an individual or group sickness and accident insurance policy or an individual or group health insuring corporation policy, contract, or agreement and if, while that coverage is in force, the department renders or arranges for the rendering of health care services to the person in accordance with the terms and conditions of the policy, contract, or agreement, the department or provider of the health care services, as appropriate under the terms and conditions of the policy, contract, or agreement, may submit a claim for payment for the health care services to the appropriate third-party payer. If the policy holder is the offender, the offender shall be required to assign payment of benefits directly to the provider or department, as appropriate. If the policy holder is not the offender, the policy holder shall be asked to voluntarily provide policy information and assign payments directly to the provider or department, as appropriate. The department shall provide the third-party payer with a copy of the assignment of benefits by the policy holder. The policy holder and the third-party payer shall make all arrangements necessary to ensure that payment of any amount due on the claim is made to the provider or department as specified in the assignment. The department shall remain ultimately responsible for payment of all health care services provided to an offender in the custody or under the supervision of the department but shall be the payer of last resort. If the department pays a provider for health care services rendered to an offender and payment subsequently is made for the same services by a third-party payer, the provider shall refund the duplicate payment to the department and, the department shall deposit the refunded payment into the offender financial responsibility fund as described in division (E) of this section.

(C) If, pursuant to division (A) of this section, it is determined that the offender is covered under an individual or group sickness and accident insurance policy or an individual or group health insuring corporation policy, contract, or agreement, the department shall make a determination, after considering security, public safety, and transportation issues, whether or not to render or arrange for the rendering of health care services in accordance with the terms and conditions of the policy, contract, or agreement. The department, based on security, public safety, or transportation concerns or any combination of those concerns, may arrange for the rendering of health care services for the offender at a health care facility, by a provider, or at a health care facility and by a provider not covered by the policy, contract, or agreement and pay the costs of the health care services for the offender.

(D) If the department renders or arranges for the rendering of health care services to an offender and pays for the services, the department reserves the right to seek reimbursement from a third-party payer for the services if it subsequently is determined that the offender was covered under an individual or group sickness and accident insurance policy or an individual or group health insuring corporation policy, contract, or agreement. The department shall submit a claim for reimbursement of the type described in this division within the time frames applicable to claims submitted by a policy holder in accordance with the terms and conditions of the policy, contract, or agreement.

(E) Any payment made to the department pursuant to division (B) of this section shall be deposited into the offender financial responsibility fund created in section 5120.56 of the Revised Code.

(F) If, at the time the department arranges for health care services for an offender and a provider renders those services, the department determines pursuant to division (A) of this section that the offender is covered, or potentially is covered, under an individual or group sickness and accident insurance policy or an individual or group health insuring corporation policy, contract, or agreement, then all of the following apply:

(1) The department is responsible for any cost-sharing, co-payments, or deductibles required under the policy, contract, or agreement.

(2) If the insurer or potential insurer denies the claim for payment, the department remains liable for payment to the provider of services.

(3) If an insurer covers a service, but the amount the insurer pays to the provider is less than the amount negotiated and established by contract then in effect between the department and the provider, the department is liable for reimbursing the difference to the provider.

(G) Nothing in this section requires a third-party payer to reimburse any provider or the department for health care services not covered under the terms or conditions of an individual or group sickness and accident insurance policy, an individual or group health insuring corporation policy, contract, or agreement, or any other policy, contract, or agreement.

Effective Date: 09-06-2002



Section 5120.58 - Rules for health care benefits and preventive services.

The department of rehabilitation and correction shall adopt rules under section 111.15 of the Revised Code to do both of the following:

(A) Establish a schedule of health care benefits that are available to offenders who are in the custody or under the supervision of the department;

(B) Establish a program to encourage the utilization of preventive health care services by offenders.

Effective Date: 09-06-2002



Section 5120.59 - Verification of prisoner's identity before release.

Before a prisoner is released from a state correctional institution, the department of rehabilitation and correction shall attempt to verify the prisoner's identification and social security number. If the department is not able to verify the prisoner's identification and social security number, if the prisoner has no other documentary evidence required by the registrar of motor vehicles for the issuance of an identification card under section 4507.50 of the Revised Code, and if the department determines that the prisoner is legally living in the United States, the department shall issue to the prisoner upon the prisoner's release an identification card that the prisoner may present to the registrar or a deputy registrar of motor vehicles .

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 2008 HB130 04-07-2008



Section 5120.60 - Office of victim services.

(A) There is hereby created in the division of parole and community services the office of victim services.

(B) The office shall provide assistance to victims of crime, victims' representatives designated under section 2930.02 of the Revised Code, and members of the victim's family. The assistance shall include, but not be limited to, providing information about the policies and procedures of the department of rehabilitation and correction and the status of offenders under the department's jurisdiction.

(C) The office shall also make available publications that will assist victims in contacting staff of the department about problems with offenders under the supervision of the adult parole authority or confined in state correctional institutions under the department's jurisdiction.

(D) The office shall employ a victim coordinator who shall administer the office's functions. The victim coordinator shall be in the unclassified civil service and report directly to the chief of the division.

(E) The office shall also employ at least three persons in the unclassified civil service whose primary duties shall be to help parole board hearing officers identify victims' issues and to make recommendations to the parole board in accordance with rules adopted by the department. The member of the parole board appointed pursuant to division (B) of section 5149.10 of the Revised Code shall approve the hiring of the employees of the office.

(F) The office shall coordinate its activities with the member of the parole board appointed pursuant to division (B) of section 5149.10 of the Revised Code. The victim coordinator and other employees of the office shall have full access to records of prisoners under the department's jurisdiction.

(G) Information provided to the office of victim services by victims of crime or a victim representative designated under section 2930.02 of the Revised Code for the purpose of program participation, of receiving services, or to communicate acts of an inmate or person under the supervision of the adult parole authority that threaten the safety and security of the victim shall be confidential and is not a public record under section 149.43 of the Revised Code.

(H)

(1) If a person who was convicted of or pleaded guilty to an offense of violence that is a felony escapes from a correctional institution under the control of the department of rehabilitation and correction or otherwise escapes from the custody of the department, the office of victim services shall notify each victim of the offense or offenses committed by that person of that person's escape and, if applicable, of that person's subsequent apprehension. The office shall give this notice as soon as practicable after the escape and the office identifies and locates the victim. The office shall give this notice to each victim of the escaped person, regardless of whether the victim is registered for notification with the office, unless the victim has specifically notified the office that the victim does not wish to be notified regarding the person.

The office may give the notice required by this division by telephone, in person, or by e-mail or other electronic means. If the office cannot locate a victim to whom notice is to be provided under this division, the office shall send the notice in writing to the last known address of that victim.

(2) If a person escapes as described in division (H)(1) of this section, the office of victim services may request assistance from the prosecuting attorney of the county in which the person was convicted of or pleaded guilty to the offense in identifying and locating the victim of the offense.

(I) Any reference in any Revised Code section other than this section to the "office of victims' services" of the division of parole and community services or of the department of rehabilitation and correction shall be construed as being a reference to, and meaning, the office of victim services created by division (A) of this section.

(J) As used in this section, "crime," "member of the victim's family," and "victim" have the meanings given in section 2930.01 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-31-2003



Section 5120.61 - Risk assessment reports for sexually violent offenders.

(A)

(1) Not later than ninety days after January 1, 1997, the department of rehabilitation and correction shall adopt standards that it will use under this section to assess the following criminal offenders and may periodically revise the standards:

(a) A criminal offender who is convicted of or pleads guilty to a violent sex offense or designated homicide, assault, or kidnapping offense and is adjudicated a sexually violent predator in relation to that offense;

(b) A criminal offender who is convicted of or pleads guilty to a violation of division (A)(1)(b) of section 2907.02 of the Revised Code committed on or after January 2, 2007, and either who is sentenced under section 2971.03 of the Revised Code or upon whom a sentence of life without parole is imposed under division (B) of section 2907.02 of the Revised Code;

(c) A criminal offender who is convicted of or pleads guilty to attempted rape committed on or after January 2, 2007, and a specification of the type described in section 2941.1418, 2941.1419, or 2941.1420 of the Revised Code;

(d) A criminal offender who is convicted of or pleads guilty to a violation of section 2905.01 of the Revised Code and also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and who is sentenced pursuant to section 2971.03 of the Revised Code;

(e) A criminal offender who is convicted of or pleads guilty to aggravated murder and also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and who pursuant to division (A)(2)(b)(ii) of section 2929.022, division (A)(1)(e), (C)(1)(a)(v), (C)(2)(a)(ii), (D)(2)(b), (D)(3)(a)(iv), or (E)(1)(d) of section 2929.03, or division (A) or (B) of section 2929.06 of the Revised Code is sentenced pursuant to division (B)(3) of section 2971.03 of the Revised Code;

(f) A criminal offender who is convicted of or pleads guilty to murder and also is convicted of or pleads guilty to a sexual motivation specification that was included in the indictment, count in the indictment, or information charging that offense, and who pursuant to division (B)(2) of section 2929.02 of the Revised Code is sentenced pursuant to section 2971.03 of the Revised Code.

(2) When the department is requested by the parole board or the court to provide a risk assessment report of the offender under section 2971.04 or 2971.05 of the Revised Code, it shall assess the offender and complete the assessment as soon as possible after the offender has commenced serving the prison term or term of life imprisonment without parole imposed under division (A), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code. Thereafter, the department shall update a risk assessment report pertaining to an offender as follows:

(a) Periodically, in the discretion of the department, provided that each report shall be updated no later than two years after its initial preparation or most recent update;

(b) Upon the request of the parole board for use in determining pursuant to section 2971.04 of the Revised Code whether it should terminate its control over an offender's service of a prison term imposed upon the offender under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code;

(c) Upon the request of the court.

(3) After the department of rehabilitation and correction assesses an offender pursuant to division (A)(2) of this section, it shall prepare a report that contains its risk assessment for the offender or, if a risk assessment report previously has been prepared, it shall update the risk assessment report.

(4) The department of rehabilitation and correction shall provide each risk assessment report that it prepares or updates pursuant to this section regarding an offender to all of the following:

(a) The parole board for its use in determining pursuant to section 2971.04 of the Revised Code whether it should terminate its control over an offender's service of a prison term imposed upon the offender under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, if the parole board has not terminated its control over the offender;

(b) The court for use in determining, pursuant to section 2971.05 of the Revised Code, whether to modify the requirement that the offender serve the entire prison term imposed upon the offender under division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code in a state correctional institution, whether to revise any modification previously made, or whether to terminate the prison term;

(c) The prosecuting attorney who prosecuted the case, or the successor in office to that prosecuting attorney;

(d) The offender.

(B) When the department of rehabilitation and correction provides a risk assessment report regarding an offender to the parole board or court pursuant to division (A)(4)(a) or (b) of this section, the department, prior to the parole board's or court's hearing, also shall provide to the offender or to the offender's attorney of record a copy of the report and a copy of any other relevant documents the department possesses regarding the offender that the department does not consider to be confidential.

(C) As used in this section:

(1) "Adjudicated a sexually violent predator" has the same meaning as in section 2929.01 of the Revised Code, and a person is "adjudicated a sexually violent predator" in the same manner and the same circumstances as are described in that section.

(2) "Designated homicide, assault, or kidnapping offense" and "violent sex offense" have the same meanings as in section 2971.01 of the Revised Code.

Effective Date: 01-01-1997; 04-29-2005; 01-02-2007; 2007 SB10 01-01-2008



Section 5120.62 - Internet access for prisoners.

The director of rehabilitation and correction shall adopt rules under Chapter 119. of the Revised Code that govern the establishment and operation of a system that provides access to the internet for prisoners who are participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes. The rules shall include all of the following:

(A) Criteria by which inmates may be screened and approved for access or training involving the internet;

(B) Designation of the authority to approve internet sites for authorized use;

(C) A requirement that only pre-approved sites will be accessible on the computers used by prisoners in the educational program;

(D) A process for the periodic review of the operation of the system, including users of the system and the sites accessed by the system;

(E) Sanctions that must be imposed against prisoners and staff members who violate department rules governing prisoner access to the internet.

Effective Date: 06-08-2000



Section 5120.63 - Random drug testing of state prisoners.

(A) As used in this section:

(1) "Random drug testing" means a procedure in which blood or urine specimens are collected from individuals chosen by automatic, random selection and without prearrangement or planning, for the purpose of scientifically analyzing the specimens to determine whether the individual ingested or was injected with a drug of abuse.

(2) "State correctional institution" has the same meaning as in section 2967.01 of the Revised Code.

(3) "Stated prison term" has the same meaning as in section 2929.01 of the Revised Code.

(B) The department of rehabilitation and correction shall establish and administer a statewide random drug testing program in which all persons who were convicted of or pleaded guilty to a felony offense and are serving a stated prison term in a state correctional institution shall submit to random drug testing. The department may enter into contracts with laboratories or entities in the state that are accredited by the national institute on drug abuse to perform blood or urine specimen collection, documentation, maintenance, transportation, preservation, storage, and analyses and other duties required under this section in the performance of random drug testing of prisoners in those correctional institutions. The terms of any contract entered into under this division shall include a requirement that the laboratory or entity and its employees, the superintendents, managing officers, and employees of state correctional institutions, all employees of the department, and all other persons comply with the standards for the performance of random drug testing as specified in the policies and procedures established by the department under division (D) of this section. If no laboratory or entity has entered into a contract as specified in this division, the department shall cause a prisoner to submit to random drug testing performed by a reputable public laboratory to determine whether the prisoner ingested or was injected with a drug of abuse.

(C) A prisoner who is subjected to random drug testing under this section and whose test indicates that the prisoner ingested or was injected with a drug of abuse shall pay the fee for that positive test and other subsequent test fees as a sanction specified by the department of rehabilitation and correction pursuant to division (D)(6) of this section.

(D) The department of rehabilitation and correction shall establish policies and procedures to implement the random drug testing program established under this section. The policies and procedures shall include, but are not limited to, provisions that do the following:

(1) Establish standards for the performance of random drug testing that include, but are not limited to, standards governing the following:

(a) The collection by the laboratory or entity described in division (B) of this section of blood or urine specimens of individuals in a scientifically or medically approved manner and under reasonable and sanitary conditions;

(b) The collection and testing by the laboratory or entity described in division (B) of this section of blood or urine specimens with due regard for the privacy of the individual being tested and in a manner reasonably calculated to prevent substitutions or interference with the collection and testing of the specimens;

(c) The documentation of blood or urine specimens collected by the laboratory or entity described in division (B) of this section and documentation procedures that reasonably preclude the possibility of erroneous identification of test results and that provide the individual being tested an opportunity to furnish information identifying any prescription or nonprescription drugs used by the individual in connection with a medical condition;

(d) The collection, maintenance, storage, and transportation by the laboratory or entity described in division (B) of this section of blood or urine specimens in a manner that reasonably precludes the possibility of contamination or adulteration of the specimens;

(e) The testing by the laboratory or entity described in division (B) of this section of blood or urine specimen of an individual to determine whether the individual ingested or was injected with a drug of abuse, in a manner that conforms to scientifically accepted analytical methods and procedures and that may include verification or confirmation of any positive test result by a reliable analytical method;

(f) The analysis of an individual's blood or urine specimen by an employee of the laboratory or entity described in division (B) of this section who is qualified by education, training, and experience to perform that analysis and whose regular duties include the analysis of blood or urine specimens to determine the presence of a drug of abuse and whether the individual who is the subject of the test ingested or was injected with a drug of abuse.

(2) Specify the frequency of performing random drug testing of prisoners in a state correctional institution;

(3) Prescribe procedures for the automatic, random selection of prisoners in a state correctional institution to submit to random drug testing under this section;

(4) Provide for reasonable safeguards for the transmittal from the laboratory or entity described in division (B) of this section to the department of the results of the random drug testing of prisoners in state correctional institutions pursuant to division (F) of this section;

(5) Establish a reasonable fee to cover the costs associated with random drug testing and analyses performed by a laboratory or entity under this section and establish procedures for the collection of those fees from the prisoners subjected to the drug test;

(6) Establish guidelines for imposing sanctions upon a prisoner whose test results indicate that the prisoner ingested or was injected with a drug of abuse.

(E) The warden of each correctional institution, pursuant to the contract entered into under division (B) of this section or, if no contract was entered into under that division, pursuant to the policies and procedures established by the department of rehabilitation and correction under division (D) of this section, shall facilitate the collection, documentation, maintenance, and transportation by the laboratory or entity described in division (B) of this section, of the blood or urine specimens of the prisoners in the state correctional institution who are subject to random drug testing.

(F) A laboratory or entity that performs random drug testing of prisoners and analyses of blood or urine specimens under this section shall transmit the results of each drug test to the department of rehabilitation and correction. The department shall file for record the results of the drug tests that indicate whether or not each prisoner in the state correctional institution who was subjected to the drug test ingested or was injected with a drug of abuse. The department shall send a copy of the results of the drug tests to the warden of the state correctional institution in which the prisoner who was subjected to the drug test is confined. The warden shall give appropriate notice of the drug test results to each prisoner who was subjected to the drug test and whose drug test results indicate that the prisoner ingested or was injected with a drug of abuse. In accordance with institutional disciplinary procedures, the warden shall afford that prisoner an opportunity to be heard regarding the results of the drug test and to present contrary evidence at a hearing held before the warden within thirty days after notification to the prisoner under this division. After the hearing, if a hearing is held, the warden shall make a determination regarding any evidence presented by the prisoner. If the warden rejects the evidence presented by the prisoner at the hearing or if no hearing is held under this division, the warden may subject the prisoner to sanctions that include payment of the fee for the test.

(G) All fees for random drug tests collected from prisoners under this section or collected by the adult parole authority under section 2929.15, 2951.05, or 2967.131 of the Revised Code shall be forwarded to the treasurer of state for deposit in the offender financial responsibility fund created in division (I) of section 5120.56 of the Revised Code.

Effective Date: 09-22-2000; 2008 HB130 04-07-2009



Section 5120.64 - Rules regarding the return of Ohio prisoners from outside of this state into this state by a private person or entity.

(A) As used in this section:

(1) "Ohio prisoner" means a person who is charged with or convicted of a crime in this state or who is alleged or found to be a delinquent child in this state.

(2) "Out-of-state prisoner" and "private contractor" have the same meanings as in section 9.07 of the Revised Code.

(B) Not later than nine months after the effective date of this section, the department of rehabilitation and correction, in consultation with the attorney general, the county commissioners association of Ohio, and the buckeye state sheriffs association, shall adopt rules under Chapter 119. of the Revised Code regarding the return of Ohio prisoners from outside of this state into this state by a private person or entity pursuant to a contract entered into with a sheriff under authority of division (E) of section 311.29 of the Revised Code or the adult parole authority under authority of division (B) of section 5149.03 of the Revised Code. The rules shall establish all of the following:

(1) Standards that specify required training of officers and employees of the private person or entity that actually engage in the return of the prisoners, including standards related to the length and nature of the training;

(2) Physical standards for vehicles used in the return of the prisoners;

(3) Standards that govern the responsibility of the private person or entity to do one or more of the following:

(a) Provide an adequate policy of liability insurance to cover all injuries, death, or loss to person or property that arise from or is related to its return of the prisoners;

(b) Indemnify and hold harmless the sheriff, the county, and all county officers and employees regarding a contract for the return of prisoners entered into under division (E) of section 311.29 of the Revised Code or the department of rehabilitation and correction and all state officers and employees regarding a contract for the return of prisoners entered into under division (B) of section 5149.03 of the Revised Code;

(c) File a performance bond or other surety to guarantee performance.

(4) Standards requiring the private person or entity to have criminal records checks and pre-employment drug testing performed for officers and employees of the private person or entity that actually engage in the return of the prisoners and to have a random drug-screening policy and be able to document compliance with the policy;

(5) Standards requiring the private person or entity to have twenty-four-hour operations staff to constantly monitor activities in the field and to have on-board, constant communication ability with vehicles in the field;

(6) Standards requiring the officers and employees of the private person or entity that actually engage in the return of the prisoners to be CPR and first-aid certified.

(C) Upon the effective date of the rules adopted under division (B) of this section, in no case shall a private person or entity return Ohio prisoners from outside of this state into this state for a sheriff or for the adult parole authority unless the private person or entity complies with all applicable standards that are contained in the rules.

(D) This section does not apply regarding any out-of-state prisoner who is brought into this state to be housed pursuant to section 9.07 of the Revised Code in a correctional facility in this state that is managed and operated by a private contractor.

Effective Date: 03-15-2001



Section 5120.65 - Prison nursery program.

(A) The department of rehabilitation and correction may establish in one or more of the institutions for women operated by the department a prison nursery program under which eligible inmates and children born to them while in the custody of the department may reside together in the institution. If the department establishes a prison nursery program in one or more institutions under this section, sections 5120.651 to 5120.657 of the Revised Code apply regarding the program. If the department establishes a prison nursery program and an inmate participates in the program, neither the inmate's participation in the program nor any provision of sections 5120.65 to 5120.657 of the Revised Code affects, modifies, or interferes with the inmate's custodial rights of the child or establishes legal custody of the child with the department.

(B) As used in sections 5120.651 to 5120.657 of the Revised Code:

(1) "Prison nursery program" means the prison nursery program established by the department of rehabilitation and correction under this section, if one is so established.

(2) "Public assistance" has the same meaning as in section 5101.58 of the Revised Code.

(3) "Support" means amounts to be paid under a support order.

(4) "Support order" has the same meaning as in section 3119.01 of the Revised Code.

Effective Date: 03-15-2001; 09-03-2004



Section 5120.651 - Eligibility for program.

An inmate is eligible to participate in the prison nursery program if she is pregnant at the time she is delivered into the custody of the department of rehabilitation and correction, she gives birth on or after the date the program is implemented, she is subject to a sentence of imprisonment of not more than eighteen months, and she and the child meet any other criteria established by the department.

Effective Date: 03-15-2001



Section 5120.652 - Duties of inmate participants.

To participate in the prison nursery program, each eligible inmate selected by the department shall do all the following:

(A) Agree in writing to do all the following:

(1) Comply with any program, educational, counseling, and other requirements established for the program by the department of rehabilitation and correction;

(2) If eligible, have the child participate in the medicaid program or a health insurance program;

(3) Accept the normal risks of childrearing;

(4) Abide by any court decisions regarding the allocation of parental rights and responsibilities with respect to the child.

(B) Assign to the department any rights to support from any other person, excluding support assigned pursuant to section 5107.20 of the Revised Code and medical support assigned pursuant to section 5101.59 of the Revised Code;

(C) Specify with whom the child is to be placed in the event the inmate's participation in the program is terminated for a reason other than release from imprisonment.

Effective Date: 03-15-2001



Section 5120.653 - Termination of participation in program.

An inmate's participation in the prison nursery program may be terminated by the department of rehabilitation and correction if one of the following occurs:

(A) The inmate fails to comply with the agreement entered into under division (A) of section 5120.652 of the Revised Code.

(B) The inmate's child becomes seriously ill, cannot meet medical criteria established by the department of rehabilitation and correction for the program, or otherwise cannot safely participate in the program.

(C) A court issues an order that designates a person other than the inmate as the child's residential parent and legal custodian.

(D) A juvenile court, in an action brought pursuant to division (A)(2) of section 2151.23 of the Revised Code, grants custody of the child to a person other than the inmate.

(E) An order is issued pursuant to section 3109.04 of the Revised Code granting shared parenting of the child.

(F) An order of disposition regarding the child is issued pursuant to division (A)(2), (3), or (4) of section 2151.353 of the Revised Code granting temporary, permanent, or legal custody of the child to a person, other than the inmate, or to a public children services agency or private child placing agency.

(G) The inmate is released from imprisonment.

Effective Date: 03-15-2001



Section 5120.654 - Collecting support payments.

(A) The rights to support assigned by an inmate pursuant to section 5120.652 of the Revised Code constitute an obligation of the person who is responsible for providing the support to the department of rehabilitation and correction for the support provided the inmate and child pursuant to the prison nursery program. The division of child support in the department of job and family services shall collect support payments made pursuant to the assignment and forward them to the department of rehabilitation and correction.

(B) The department of rehabilitation and correction may receive the following:

(1) Money that is assigned or donated on behalf of, and public assistance provided to, a specific inmate or child participating in the prison nursery program;

(2) Money assigned or donated to establish and maintain the prison nursery program.

(C) The amounts described in division (B)(1) of this section shall be placed in the individual nursery account created and maintained under section 5120.655 of the Revised Code for the inmate and child for whom the money was received. The money described in division (B)(2) of this section shall be deposited in the appropriate prison nursery program fund.

Effective Date: 03-15-2001



Section 5120.655 - Prison nursery program fund - individual nursery accounts.

The managing officer of each institution in which a prison nursery program is established pursuant to section 5120.65 of the Revised Code shall do the following:

(A) Create and maintain a prison nursery program fund to pay expenses associated with the prison nursery program;

(B) Create and maintain an individual nursery account for each inmate participating in the prison nursery program at the institution to help pay for the support provided to the inmate and child pursuant to the program.

Effective Date: 03-15-2001



Section 5120.656 - No regulation by department of job and family services.

Notwithstanding any other provision of the Revised Code, neither the prison nursery program nor the department of rehabilitation and correction, with respect to the program, is subject to any regulation, licensing, or oversight by the department of job and family services unless the departments agree to voluntary regulation, licensing, or oversight by the department of job and family services.

Effective Date: 03-15-2001



Section 5120.657 - Adoption of rules.

If the department of rehabilitation and correction establishes the prison nursery program, it shall, in accordance with Chapter 119. of the Revised Code, adopt rules that establish requirements necessary and appropriate to the establishment, implementation, and operation of the program. The department shall adopt the rules prior to implementing the program.

Effective Date: 03-15-2001



Section 5120.66 - Internet database of inmate offense, sentence, and release information; "Laura's Law".

(A) Within ninety days after November 23, 2005, but not before January 1, 2006, the department of rehabilitation and correction shall establish and operate on the internet a database that contains all of the following:

(1) For each inmate in the custody of the department under a sentence imposed for a conviction of or plea of guilty to any offense, all of the following information:

(a) The inmate's name;

(b) For each offense for which the inmate was sentenced to a prison term or term of imprisonment and is in the department's custody, the name of the offense, the Revised Code section of which the offense is a violation, the gender of each victim of the offense if those facts are known, whether each victim of the offense was an adult or child if those facts are known, whether any victim of the offense was a law enforcement officer if that fact is known, the range of the possible prison terms or term of imprisonment that could have been imposed for the offense, the actual prison term or term of imprisonment imposed for the offense, the county in which the offense was committed, the date on which the inmate began serving the prison term or term of imprisonment imposed for the offense, and either the date on which the inmate will be eligible for parole relative to the offense if the prison term or term of imprisonment is an indefinite term or life term or the date on which the term ends if the prison term is a definite term;

(c) All of the following information that is applicable regarding the inmate:

(i) If known to the department prior to the conduct of any hearing for judicial release of the defendant pursuant to section 2929.20 of the Revised Code in relation to any prison term or term of imprisonment the inmate is serving for any offense or any hearing for release of the defendant pursuant to section 2967.19 of the Revised Code in relation to any such term, notice of the fact that the inmate will be having a hearing regarding a possible grant of judicial release or release, the date of the hearing, and the right of any person pursuant to division (J) of section 2929.20 or division (H) of section 2967.19 of the Revised Code, whichever is applicable, to submit to the court a written statement regarding the possible judicial release or release. The department also shall post notice of the submission to a sentencing court of any recommendation for early release of the inmate pursuant to section 2967.19 of the Revised Code, as required by division (E) of that section.

(ii) If the inmate is serving a prison term pursuant to division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, prior to the conduct of any hearing pursuant to section 2971.05 of the Revised Code to determine whether to modify the requirement that the inmate serve the entire prison term in a state correctional facility in accordance with division (C) of that section, whether to continue, revise, or revoke any existing modification of that requirement, or whether to terminate the prison term in accordance with division (D) of that section, notice of the fact that the inmate will be having a hearing regarding those determinations and the date of the hearing;

(iii) At least sixty days before the adult parole authority recommends a pardon or commutation of sentence for the inmate or at least sixty days prior to a hearing before the adult parole authority regarding a grant of parole to the inmate in relation to any prison term or term of imprisonment the inmate is serving for any offense, notice of the fact that the inmate might be under consideration for a pardon or commutation of sentence or will be having a hearing regarding a possible grant of parole, the date of any hearing regarding a possible grant of parole, and the right of any person to submit a written statement regarding the pending action;

(iv) At least sixty days before the inmate is transferred to transitional control under section 2967.26 of the Revised Code in relation to any prison term or term of imprisonment the inmate is serving for any offense, notice of the pendency of the transfer, the date of the possible transfer, and the right of any person to submit a statement regarding the possible transfer;

(v) Prompt notice of the inmate's escape from any facility in which the inmate was incarcerated and of the capture of the inmate after an escape;

(vi) Notice of the inmate's death while in confinement;

(vii) Prior to the release of the inmate from confinement, notice of the fact that the inmate will be released, of the date of the release, and, if applicable, of the standard terms and conditions of the release;

(viii) Notice of the inmate's judicial release pursuant to section 2929.20 of the Revised Code or release pursuant to section 2967.19 of the Revised Code.

(2) Information as to where a person can send written statements of the types referred to in divisions (A)(1)(c)(i), (iii), and (iv) of this section.

(B)

(1) The department shall update the database required under division (A) of this section every twenty-four hours to ensure that the information it contains is accurate and current.

(2) The database required under division (A) of this section is a public record open for inspection under section 149.43 of the Revised Code. The department shall make the database searchable by inmate name and by the county and zip code where the offender intends to reside after release from a state correctional institution if this information is known to the department.

(3) The database required under division (A) of this section may contain information regarding inmates who are listed in the database in addition to the information described in that division.

(4) No information included on the database required under division (A) of this section shall identify or enable the identification of any victim of any offense committed by an inmate.

(C) The failure of the department to comply with the requirements of division (A) or (B) of this section does not give any rights or any grounds for appeal or post-conviction relief to any inmate.

(D) This section, and the related provisions of sections 2929.20, 2967.03, 2967.12, and 2967.26 of the Revised Code enacted in the act in which this section was enacted, shall be known as "Laura's Law."

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 11-23-2005; 01-02-2007; 2007 SB10 01-01-2008; 2008 HB130 04-07-2009



Section 5120.70 - Federal equitable sharing fund.

(A) There is hereby created in the state treasury the federal equitable sharing fund. The director of rehabilitation and correction shall deposit in the fund all money received by the department from the federal government as equitable sharing payments under 28 U.S.C. 524. The director shall establish rules pursuant to Chapter 119. of the Revised Code for the operation of the fund.

(B)

(1) The department of rehabilitation and correction shall use federally forfeited property and the proceeds of federally forfeited property only for law enforcement purposes. The department shall implement auditing procedures that will trace assets and interest to the equitable sharing fund.

(2) Within sixty days of the close of the fiscal year, the department shall submit to the chairpersons of the committees of the senate and the house of representatives that consider criminal justice legislation all of the following information:

(a) The annual certification report submitted to the United States department of justice and the United States department of treasury;

(b) A report identifying all DAG-71 forms submitted to the federal government and a consecutive numbering log of the copies including identifiers for the type of asset, the amount, the share requested, the amount received, and the date received.

(3) The department shall provide the committees with any documentation related to the reports that members of the committees request. The report may be submitted in a tangible format, an electronic format, or both.

Effective Date: 2008 HB130 04-07-2008



Section 5120.99 - Penalty.

A person who violates division (B)(2) of section 5120.211 of the Revised Code shall be fined not more than two thousand five hundred dollars on a first offense and not more than twenty thousand dollars on a subsequent offense.

Effective Date: 03-17-1998






Chapter 5121 - WELFARE INSTITUTIONS - GENERALLY

Section 5121.01 - Cost for support of patients in hospitals and residents.

As used in sections 5121.01 to 5121.21 of the Revised Code:

(A) "Resident" means a person admitted to an institution or other facility pursuant to Chapter 5123. of the Revised Code who is under observation or receiving habilitation and care.

(B) "Applicable cost" means the rate for support applicable to a resident as specified in this section.

The cost for support of residents in institutions under the jurisdiction of the department of developmental disabilities, and of residents in private facilities or homes whose care or treatment is being paid for by the department, shall be based on the average per capita cost of the care and treatment of the residents. The cost of services for residents shall be computed using the projected average daily per capita cost at the institution, or at the discretion of the department, the subunit thereof in which services are provided. Such costs shall be computed at least annually for the next prospective period using generally accepted governmental accounting principles. The cost of services for residents that are being cared for and maintained in a private facility or home under the supervision of the department and for which a purchase of services contract is being paid to the private facility or home by the department shall not be more than the per diem cost of the contract. The cost of services for a resident receiving pre-admission care, after-care, day-care, or routine consultation and treatment services in a community service unit under the jurisdiction of the department shall be computed on the basis of the average cost of such services at the institution at which they are provided.

The department shall annually determine the ability to pay of a resident or the resident's liable relatives and the amount that such person shall pay in accordance with section 5121.04 of the Revised Code.

Collections of support payments shall be made by the department and, subject to meeting prior requirements for payment and crediting of such collections and other available receipts, in accordance with the bond proceedings applicable to obligations issued pursuant to section 154.20 of the Revised Code, such collections and other available receipts designated by the director of developmental disabilities for deposit in the special accounts, together with insurance contract payments provided for in division (B)(8) of section 5121.04 of the Revised Code, shall be remitted to the treasurer of state for deposit in the state treasury to the credit of the developmental disabilities operating fund, which is hereby created, to be used for the general purposes of the department. The department shall make refunds of overpayment of support charges from the developmental disabilities operating fund.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2006



Section 5121.02 - Traveling and incidental expenses.

All individuals admitted to a state institution operated by the department of developmental disabilities under section 5123.03 of the Revised Code shall be maintained at the expense of the state. Their traveling and incidental expenses in conveying them to the state institution shall be paid by the county of commitment. Upon admission, the individuals shall be neatly and comfortably clothed. Thereafter, the expense of necessary clothing shall be borne by the responsible relatives or guardian if they are financially able. If not furnished, the state shall bear the expense. Any required traveling expense after admission to the state institution shall be borne by the state if the responsible relatives or guardian are unable to do so.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2006



Section 5121.03 - Judicial commitment.

When any person is committed to an institution under the jurisdiction of the department of developmental disabilities pursuant to judicial proceedings, the judge ordering such commitment shall:

(A) Make a reliable report on the financial condition of such person and of each of the relatives of the person who are liable for the person's support, as provided in section 5121.06 of the Revised Code and rules and procedures adopted by the director of developmental disabilities;

(B) Certify to the managing officer of such institution, and the managing officer shall thereupon enter upon the managing officer's records the name and address of any guardian appointed and of any relative liable for such person's support under section 5121.06 of the Revised Code.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2006



Section 5121.04 - Investigating financial condition of patients or residents and relatives.

(A) The department of developmental disabilities shall investigate the financial condition of the residents in institutions, residents whose care or treatment is being paid for in a private facility or home under the control of the department, and of the relatives named in section 5121.06 of the Revised Code as liable for the support of such residents, in order to determine the ability of any resident or liable relatives to pay for the support of the resident and to provide suitable clothing as required by the superintendent of the institution.

(B) The department shall follow the provisions of this division in determining the ability to pay of a resident or the resident's liable relatives and the amount to be charged such resident or liable relatives.

(1) Subject to divisions (B)(10) and (11) of this section, a resident without dependents shall be liable for the full applicable cost. A resident without dependents who has a gross annual income equal to or exceeding the sum of the full applicable cost, plus fifty dollars per month, regardless of the source of such income, shall pay currently the full amount of the applicable cost; if the resident's gross annual income is less than such sum, not more than fifty dollars per month shall be kept for personal use by or on behalf of the resident, except as permitted in the state plan for providing medical assistance under Title XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended, and the balance shall be paid currently on the resident's support. Subject to divisions (B)(10) and (11) of this section, the estate of a resident without dependents shall pay currently any remaining difference between the applicable cost and the amounts prescribed in this section, or shall execute an agreement with the department for payment to be made at some future date under terms suitable to the department. However, no security interest, mortgage, or lien shall be taken, granted, or charged against any principal residence of a resident without dependents under an agreement or otherwise to secure support payments, and no foreclosure actions shall be taken on security interests, mortgages, or liens taken, granted, or charged against principal residences of residents prior to October 7, 1977.

(2) The ability to pay of a resident with dependents, or of a liable relative of a resident either with or without dependents, shall be determined in accordance with the resident's or liable relative's income or other assets, the needs of others who are dependent on such income and other assets for support, and, if applicable, divisions (B)(10) and (11) of this section.

For the first thirty days of care and treatment of each admission, but in no event for more than thirty days in any calendar year, the resident with dependents or the liable relative of a resident either with or without dependents shall be charged an amount equal to the percentage of the average applicable cost determined in accordance with the schedule of adjusted gross annual income contained after this paragraph. After such first thirty days of care and treatment, such resident or such liable relative shall be charged an amount equal to the percentage of a base support rate of four dollars per day for residents, as determined in accordance with the schedule of gross annual income contained after this paragraph, or in accordance with division (B)(5) of this section. Beginning January 1, 1978, the department shall increase the base rate when the consumer price index average is more than 4.0 for the preceding calendar year by not more than the average for such calendar year.

Adjusted Gross Annual Income of Resident or Liable Relative (FN a) Number of Dependents (FN b) 8 or 1 2 3 4 5 6 7 more Rate of Support (In Percentages) $15,000 or less -- -- -- -- -- -- -- -- 15,001 to 17,500 20 -- -- -- -- -- -- -- 17,501 to 20,000 25 20 -- -- -- -- -- -- 20,001 to 21,000 30 25 20 -- -- -- -- -- 21,001 to 22,000 35 30 25 20 -- -- -- -- 22,001 to 23,000 40 35 30 25 20 -- -- -- 23,001 to 24,000 45 40 35 30 25 20 -- -- 24,001 to 25,000 50 45 40 35 30 25 20 -- 25,001 to 26,000 55 50 45 40 35 30 25 20 26,001 to 27,000 60 55 50 45 40 35 30 25 27,001 to 28,000 70 60 55 50 45 40 35 30 28,001 to 30,000 80 70 60 55 50 45 40 35 30,001 to 40,000 90 80 70 60 55 50 45 40 40,001 and over 100 90 80 70 60 55 50 45

Footnote a. The resident or relative shall furnish a copy of the resident's or relative's federal income tax return as evidence of gross annual income.

Footnote b. The number of dependents includes the liable relative but excludes a resident in an institution. "Dependent" includes any person who receives more than half the person's support from the resident or the resident's liable relative.

(3) A resident or liable relative having medical, funeral, or related expenses in excess of four per cent of the adjusted gross annual income, which expenses were not covered by insurance, may adjust such gross annual income by reducing the adjusted gross annual income by the full amount of such expenses. Proof of such expenses satisfactory to the department must be furnished.

(4) Additional dependencies may be claimed if:

(a) The liable relative is blind;

(b) The liable relative is over sixty-five;

(c) A child is a college student with expenses in excess of fifty dollars per month;

(d) The services of a housekeeper, costing in excess of fifty dollars per month, are required if the person who normally keeps house for minor children is the resident.

(5) If with respect to any resident with dependents there is chargeable under division (B)(2) of this section less than fifty per cent of the applicable cost or, if the base support rate was used, less than fifty per cent of the amount determined by use of the base support rate, and if with respect to such resident there is a liable relative who has an estate having a value in excess of fifteen thousand dollars or if such resident has a dependent and an estate having a value in excess of fifteen thousand dollars, there shall be paid with respect to such resident a total of fifty per cent of the applicable cost or the base support rate amount, as the case may be, on a current basis or there shall be executed with respect to such resident an agreement with the department for payment to be made at some future date under terms suitable to the department.

(6) When a person has been a resident for fifteen years and the support charges for which a relative is liable have been paid for the fifteen-year period, the liable relative shall be relieved of any further support charges.

(7) The department shall accept voluntary payments from residents or liable relatives whose incomes are below the minimum shown in the schedule set forth in this division. The department also shall accept voluntary payments in excess of required amounts from both liable and nonliable relatives.

(8) If a resident is covered by an insurance policy, or other contract that provides for payment of expenses for care and treatment for mental retardation or other developmental disability at or from an institution or facility (including a community service unit under the jurisdiction of the department), the other provisions of this section, except divisions (B)(8), (10), and (11) of this section, and of section 5121.01 of the Revised Code shall be suspended to the extent that such insurance policy or other contract is in force, and such resident shall be charged the full amount of the applicable cost. Any insurance carrier or other third party payor providing coverage for such care and treatment shall pay for this support obligation in an amount equal to the lesser of either the applicable cost or the benefits provided under the policy or other contract. Whether or not an insured, owner of, or other person having an interest in such policy or other contract is liable for support payments under other provisions of this chapter, the insured, policy owner, or other person shall assign payment directly to the department of all assignable benefits under the policy or other contract and shall pay over to the department, within ten days of receipt, all insurance or other benefits received as reimbursement or payment for expenses incurred by the resident or for any other reason. If the insured, policy owner, or other person refuses to assign such payment to the department or refuses to pay such received reimbursements or payments over to the department within ten days of receipt, the insured's, policy owners', or other person's total liability for the services equals the applicable statutory liability for payment for the services as determined under other provisions of this chapter, plus the amounts payable under the terms of the policy or other contract. In no event shall this total liability exceed the full amount of the applicable cost. Upon its request, the department is entitled to a court order that compels the insured, owner of, or other person having an interest in the policy or other contract to comply with the assignment requirements of this division or that itself serves as a legally sufficient assignment in compliance with such requirements. Notwithstanding section 5123.89 of the Revised Code and any other law relating to confidentiality of records, the managing officer of the institution or facility where a person is or has been a resident shall disclose pertinent medical information concerning the resident to the insurance carrier or other third party payor in question, in order to effect collection from the carrier or payor of the state's claim for care and treatment under this division. For such disclosure, the managing officer is not subject to any civil or criminal liability.

(9) The rate to be charged for pre-admission care, after-care, day-care, or routine consultation and treatment services shall be based upon the ability of the resident or the resident's liable relatives to pay. When it is determined by the department that a charge shall be made, such charge shall be computed as provided in divisions (B)(1) and (2) of this section.

(10) If a resident with or without dependents is the beneficiary of a trust created pursuant to section 5815.28 of the Revised Code, then, notwithstanding any contrary provision of this chapter or of a rule adopted pursuant to this chapter, divisions (C) and (D) of that section shall apply in determining the assets or resources of the resident, the resident's estate, the settlor, or the settlor's estate and to claims arising under this chapter against the resident, the resident's estate, the settlor, or the settlor's estate.

(11) If the department waives the liability of an individual and the individual's liable relatives pursuant to section 5123.194 of the Revised Code, the liability of the individual and relative ceases in accordance with the waiver's terms.

(C) The department may enter into agreements with a resident or a liable relative for support payments to be made in the future. However, no security interest, mortgage, or lien shall be taken, granted, or charged against any principal family residence of a resident with dependents or a liable relative under an agreement or otherwise to secure support payments, and no foreclosure actions shall be taken on security interests, mortgages or liens taken, granted, or charged against principal residences of residents or liable relatives prior to October 7, 1977.

(D) The department shall make all investigations and determinations required by this section within ninety days after a resident is admitted to an institution under the department's control and immediately shall notify by mail the persons liable of the amount to be charged.

(E) All actions to enforce the collection of payments agreed upon or charged by the department shall be commenced within six years after the date of default of an agreement to pay support charges or the date such payment becomes delinquent. If a payment is made pursuant to an agreement which is in default, a new six-year period for actions to enforce the collection of payments under such agreement shall be computed from the date of such payment. For purposes of this division an agreement is in default or a payment is delinquent if a payment is not made within thirty days after it is incurred or a payment, pursuant to an agreement, is not made within thirty days after the date specified for such payment. In all actions to enforce the collection of payment for the liability for support, every court of record shall receive into evidence the proof of claim made by the state together with all debts and credits, and it shall be prima-facie evidence of the facts contained in it.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-26-2001; 01-01-2006; 01-01-2007



Section 5121.05 - Investigation powers.

The department of developmental disabilities may subpoena witnesses, take testimony under oath, and examine any public records relating to the income and other assets of a resident or liable relative. All information, conclusions, and recommendations shall be submitted to the department by the investigating agent of the department. The department shall determine the amount of support to be paid, by whom, and whether clothing shall be furnished by the relatives or guardian.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-09-1981; 01-01-2006



Section 5121.051 - Cancelling liability for support.

All outstanding liability of relatives for the support of any patient or resident in a benevolent institution under the control of the department of mental health or the department of developmental disabilities accrued prior to January 1, 1956, including the liability of the patient personally, is hereby canceled, provided that this section does not abrogate any written agreements or security arrangement for the payment of support charges entered into between the state and any patient or liable relative prior to such date.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-09-1981



Section 5121.06 - Persons liable for support.

(A) The following persons other than the resident or the resident's estate are liable relatives and all the following persons are jointly and severally liable for the support of a resident in an institution under the control of the department of developmental disabilities:

(1) The resident or the resident's estate;

(2) The resident's spouse;

(3) The father or mother, or both, of a minor resident under the age of eighteen years.

(B) The department shall determine, pursuant to section 5121.04 of the Revised Code, the amount to be charged each resident and liable relative in the order named in this section, but shall not collect from any person more than one hundred per cent of the applicable cost.

(C) An action to collect delinquent payments or to enforce agreements in default may be brought against any or all persons named in this section. To the extent parents of adult residents, pursuant to the language of this section previously in force, incurred charges for the support of such residents between the eighteenth birthday of such resident and July 1, 1975, their liability for such period may be canceled, compromised, or settled as provided in section 5121.07 of the Revised Code.

(D) Irrespective of the number of residents whose care might be chargeable against a liable relative, no individual liable relative nor group of liable relatives who are members of the same family unit shall be charged with the support of more than one resident during the same period of time, and different periods of time for which such liable relative has paid the charges for such different residents' care and support shall be added together for the purpose of completing the maximum fifteen-year period of liability of such liable relative under division (B)(6) of section 5121.04 of the Revised Code.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-1999; 01-01-2006



Section 5121.061 - Modifying support charges.

The authority of the department of developmental disabilities to modify support charges pursuant to section 5121.04 of the Revised Code shall not be exercised until the resident or liable relative has petitioned the department for modification as provided in section 5121.07 of the Revised Code and has offered to the department satisfactory proof of the resident's or liable relative's earnings and assets. The department may modify the charges if its investigation warrants such modification.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-09-1981; 01-01-2006



Section 5121.07 - Petitioning for release from charges.

Any person who has been charged with the payment of the support of a resident or for pre-admission care, after-care, day-care, or routine consultation and treatment services in a community service unit under the control of the department of developmental disabilities may petition the department for a release from, or modification of, such charge, and the department, after an investigation, may cancel or modify such former charge, or may cancel, compromise, or settle any accrued liability in an amount not exceeding five thousand dollars. Amounts in excess thereof may be canceled, compromised, or settled as provided in section 131.02 of the Revised Code. The department may for due cause increase the amount previously ordered paid.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-1999; 01-01-2006



Section 5121.08 - Submission of financial information to department.

The managing officers of the institutions under the control of the department of developmental disabilities and the committing court, if requested, shall submit to the department such information as they may obtain concerning the financial condition of any resident or of relatives liable for the resident's support.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-1999; 01-01-2006



Section 5121.09 - Appointment of guardian.

In case the estate of any resident in an institution under the jurisdiction of the department of developmental disabilities is sufficient for the resident's support, without hardship to any others who may be dependent thereon, and no guardian has been appointed for such estate, the agent of the department shall petition the probate court of the proper county to appoint a guardian.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-1999; 01-01-2006



Section 5121.10 - Claims against estate.

Upon the death of a resident or former resident of any institution under the jurisdiction of the department of developmental disabilities, or upon the death of a person responsible under section 5121.06 of the Revised Code for the support of a resident, the department may waive the presentation of any claim for support against the estate of such decedent, when in its judgment an otherwise dependent person will be directly benefited by the estate. Claims against an estate for support of a resident are subject to section 5815.28 and Chapter 2117. of the Revised Code, and shall be treated, and may be barred, the same as the claims of other creditors of the estate, pursuant to that section or chapter.

The department may accept from a guardian or trustee of a resident a contract agreeing to pay to the state from the property of the guardian's or trustee's ward before or at the death of the ward a fixed annual amount for the support of the ward while the ward is a resident, with interest at four per cent per annum. A copy of the contract shall be filed in the probate court of the proper county and duly entered as a part of the records concerning the ward.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-29-1999; 01-01-2006; 01-01-2007



Section 5121.11 - Burial or cremation of indigent patient or resident.

The state shall bear the expense of the burial or cremation of an indigent resident who dies in a state institution operated by the department of developmental disabilities under section 5123.03 of the Revised Code or in a state correctional institution if the body is not claimed for interment or cremation at the expense of friends or relatives or is not delivered for anatomical purposes or for the study of embalming in accordance with section 1713.34 of the Revised Code. The managing officer of the institution shall provide at the grave of the person or, if the person's cremated remains are buried, at the grave of the person's cremated remains, a metal, stone, or concrete marker on which shall be inscribed the name and age of the person and the date of death.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 08-05-1998; 01-01-2006



Section 5121.12 - Collection and payment for support and maintenance of patients and residents.

The support and maintenance of residents confined in state institutions operated by the department of developmental disabilities under section 5123.03 of the Revised Code, including those transferred to them from state correctional institutions, and also including persons under indictment or conviction for crime, shall be collected and paid in accordance with sections 5121.01 to 5121.21 of the Revised Code.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-06-1994; 01-01-2006



Section 5121.13 - Amended and Renumbered RC 5119.42.

Effective Date: 07-01-1980



Section 5121.14 - [Repealed].

Effective Date: 07-01-1980



Section 5121.15 - Amended and Renumbered RC 5119.14.

Effective Date: 07-01-1980



Section 5121.16 - [Repealed].

Effective Date: 07-22-1974



Section 5121.17 - Amended and Renumbered RC 5119.37.

Effective Date: 07-01-1980



Section 5121.18, 5121.19 - [Repealed].

Effective Date: 07-01-1980



Section 5121.20 - Suits by the institutions.

Claims due a benevolent institution may be sued for in the name of the institution.

Effective Date: 10-01-1953



Section 5121.21 - Recovery of payments by relatives.

If payment of any amount due the state under the provisions of Chapter 5121. of the Revised Code is made on account of a resident by any liable relative, as defined in division (A) of section 5121.06 of the Revised Code, such relative may recover the following amounts from the following persons; provided, that in no event may such relative recover in total more than such relative has paid the state, and provided, that in no event is the person from whom recovery is sought obliged to pay at a rate of support higher than such person would have paid had the state proceeded directly against such person:

(A) Any liable person may recover from the resident, the resident's guardian, or from the executor or administrator of the resident's estate the full amount of payment made by such liable relative.

(B) Any liable relative may recover from the resident's spouse the full amount of payment made by such liable relative.

(C) A minor resident's mother may recover from such minor resident's father one-half of the amount of payment made by such mother.

(D) Any liable relative, other than the resident's spouse and other than a minor resident's parent, may recover from such resident's adult sons and daughters as are liable under division (A)(4) of section 5121.06 of the Revised Code, the full amount of payment made by such liable relative; provided, that there may be recovered from each such son or daughter only such proportion of the total payment as the figure one bears to the total number of such adult sons and daughters.

(E) An adult resident's mother may recover from an adult resident's father one-half of the amount of payment made by such mother.

Effective Date: 04-09-1981; 01-01-2006



Section 5121.30 - Community mental health services definitions.

As used in sections 5121.30 to 5121.56 of the Revised Code:

(A) "Community mental health services client" or "client" means a person receiving state-operated community mental health services.

(B) "Countable assets" means all of the following:

(1) Cash;

(2) Bank deposits;

(3) Securities;

(4) Individual retirement accounts;

(5) Qualified employer plans, including 401(k) and Keogh plans;

(6) Annuities;

(7) Funds in a trust created under section 5815.28 of the Revised Code;

(8) Investment property and income;

(9) The cash surrender values of life insurance policies;

(10) Assets acquired by gift, bequest, devise, or inheritance;

(11) Any other asset determined by the department of mental health to be equivalent to the assets enumerated in this division.

(C) "Federal poverty level" or "FPL" means the income level represented by the poverty guidelines as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(D) "Federal poverty guidelines" means the poverty guidelines as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended, for a family size equal to the size of the family of the person whose income is being determined.

(E) "Hospital" means an institution, hospital, or other place established, controlled, or supervised by the department of mental health under Chapter 5119. of the Revised Code.

(F) "Liable relative" means all of the following:

(1) A patient's spouse;

(2) A patient's mother or father, or both, if the patient is under eighteen years of age;

(3) A patient's guardian.

(G) "Patient" means a person admitted to a hospital for inpatient care or treatment, including a person transferred to a hospital from a state correctional institution or a person under indictment or conviction who has been transferred to a hospital.

Effective Date: 01-01-2006; 01-01-2007



Section 5121.31 - Community mental health services patients maintained at state expense.

All patients shall be maintained at the expense of the state. The traveling and incidental expenses in conveying them to a hospital shall be paid by the county of commitment. On admission, patients shall be neatly and comfortably clothed. Thereafter, the expense of necessary clothing shall be borne by the responsible relatives or guardian if they are financially able. If not furnished, the state shall bear the expense. Any required traveling expense after admission to the hospital shall be borne by the state if the responsible relatives or guardian is unable to do so.

Effective Date: 01-01-2006



Section 5121.32 - Annual determination of per diem charge and rate per hospital.

On an annual basis, the department of mental health shall determine both of the following using generally accepted governmental accounting principles:

(A) The applicable per diem charge for each hospital operated by the department;

(B) The ancillary per diem rate for each hospital operated by the department.

In determining a hospital's applicable per diem charge and ancillary per diem rate, the department shall consider the average actual per diem cost of maintaining and treating a patient at the hospital or, at the department's discretion, the average actual per diem cost of maintaining and treating a patient in a unit of the hospital.

Effective Date: 01-01-2006



Section 5121.33 - Billing cycle charges to patient or relative.

Except as provided in sections 5121.35, 5121.43, 5121.46, 5121.47, 5121.49, and 5121.52 of the Revised Code, the department of mental health shall, for each billing cycle, charge a patient, patient's estate, or liable relative an amount equal to the sum of the following:

(A) The applicable per diem charge multiplied by the number of days the patient was admitted to the hospital;

(B) An amount that was previously billed but not paid.

Effective Date: 01-01-2006



Section 5121.34 - Joint and several liability of patient, estate, and liable relatives.

(A) A patient, patient's estate, and patient's liable relatives shall be jointly and severally liable for amounts charged by the department of mental health in accordance with section 5121.33 or 5121.35 of the Revised Code. In no case shall any of the foregoing persons be liable for more than one hundred per cent of the full sum charged under section 5121.33 of the Revised Code.

(B) Collections of support payments shall be made by the department and, subject to meeting prior requirements for payment and crediting of such collections and other available receipts, in accordance with the bond proceedings applicable to obligations issued pursuant to section 154.20 of the Revised Code. The collections and other available receipts designated by the director of mental health for deposit in the special accounts, together with insurance contract payments provided for in section 5121.43 of the Revised Code, shall be remitted to the treasurer of state for deposit in the state treasury to the credit of the mental health operating fund, which is hereby created, to be used for the general purposes of the department. The department shall make refunds of overpayment of support charges from the mental health operating fund.

Effective Date: 01-01-2006



Section 5121.35 - Discounted charges applied to eligible parties.

The department of mental health shall charge a patient, patient's estate, or liable relative an amount discounted from the amount the department charges under section 5121.33 of the Revised Code if the department determines through the application process described in section 5121.36 of the Revised Code or through the financial assessment process described in section 5121.37 of the Revised Code that the patient, estate, or relative is eligible for a discount.

Effective Date: 01-01-2006



Section 5121.36 - Application for discount - determination - notice.

(A) A patient, patient's estate, or liable relative may apply for a discount by completing an application form prescribed by the director of mental health. The department of mental health may require a patient, estate, or relative to furnish any of the following with an application form:

(1) A copy of the patient's, estate's, or liable relative's federal income tax return for the year preceding the date of application or, if that is not yet available, the preceding year;

(2) A copy of the patient's, estate's, or liable relative's employee tax withholding return (form W-2) for the year preceding the date of application;

(3) Any other relevant documents prescribed by the director of mental health.

(B) To be considered, an application must be submitted to the department not later than ninety days after the date the patient is admitted to a hospital.

(C) From the information provided by a patient, estate, or relative, the department shall determine whether the department will charge the person a discounted amount in accordance with sections 5121.40 and 5121.41 of the Revised Code. In making this determination, the department shall consider whether the patient is covered by an insurance policy or other contract that provides for payment of expenses and treatment for mental illness. If the department determines that the patient has coverage, the department shall require payment in accordance with section 5121.43 of the Revised Code.

(D) The department shall notify the patient, executor or administrator of the patient's estate, or liable relative who submitted the application form in writing regarding whether that person will be charged a discounted amount and the per diem rate to be charged.

(E) In accordance with section 5121.42 of the Revised Code, the department may, at any time, modify an amount charged or change the per diem rate to be charged if the department learns of countable assets or income that was not previously disclosed or was acquired after the application form was submitted. Within a reasonable time, the department shall notify in writing any person affected by a modification or change.

Effective Date: 01-01-2006



Section 5121.37 - Financial assessment regarding discount - modification.

After a patient's admittance to a hospital, the department of mental health shall conduct a financial assessment to determine whether the patient, patient's estate, or liable relative will be charged an amount discounted from the amount the department charges under section 5121.33 of the Revised Code. The department shall make the determination in accordance with sections 5121.40 and 5121.41 of the Revised Code.

If a discounted rate is to be charged, the department shall notify the person whose financial condition was assessed. The notice shall specify the per diem rate to be charged.

In accordance with section 5121.42 of the Revised Code, the department may, at any time, modify an amount charged or change the per diem rate to be charged if the department learns of countable assets or income that was not previously disclosed or was acquired after the assessment was conducted. Within a reasonable time, the department shall notify in writing any person affected by a modification or change.

Effective Date: 01-01-2006



Section 5121.38 - Department access to income and assets information.

The department of mental health may subpoena witnesses, take testimony under oath, and examine any public records relating to the income and other assets of a patient or of a relative liable for such patient's support. All information, conclusions, and recommendations shall be submitted to the department by the investigating agent of the department.

Effective Date: 01-01-2006



Section 5121.40 - Eligibility criteria for discounted charge.

(A) A patient, patient's estate, or liable relative may be eligible to be charged an amount discounted from the amount the department of mental health charges under section 5121.33 of the Revised Code if the patient, estate, or relative has countable assets with a total value that is not greater than an amount equal to fifty per cent of the difference between the following:

(1) The gross annual income that corresponds with a family size of two persons at one hundred per cent of the federal poverty level for the state;

(2) The gross annual income that corresponds with a family size of one person at one hundred per cent of the federal poverty level for the state. For purposes of determining family size, the patient is one dependent. One additional dependent shall be included for each of the following circumstances and persons:

(a) The patient or liable relative is legally blind or deaf.

(b) The patient or liable relative is of sixty-five years of age or older.

(c) Each child under eighteen years of age for which the patient or liable relative has legal custody;

(d) The patient's or liable relative's spouse.

(B) A patient, estate, or relative may, not later than ninety days after the patient's admission to a hospital, surrender the value of countable assets sufficient to reduce countable assets to not more than the limit described in division (A) of this section.

Effective Date: 01-01-2006



Section 5121.41 - Calculation of discount - reduced charges for impoverished patients.

(A) If the assets of a patient, patient's estate, or liable relative do not exceed the countable asset limit in section 5121.40 of the Revised Code and the annual income of the patient, estate, or relative does not exceed four hundred per cent of the federal poverty level, the patient, estate, or relative shall be charged an amount discounted from the amount the department charges under section 5121.33 of the Revised Code for the first thirty days the patient is admitted as an inpatient in a hospital and for which the patient is liable for the cost of care. The amount of the discount shall be computed according to the following schedule:

Annual Gross Income Expressed as a Percentage of FPL

Inpatient Days at a Hospital

0 - 175 176 - 199 200 - 249 250 - 299 300 - 349 400

Percentage discount from charged amount

1 - 14 100 90 70 50 30 10

15 - 30 100 95 75 55 35 15

(B) A patient, estate, or relative who is charged a discounted amount for the first thirty days the patient is admitted as an inpatient and who has an annual income not greater than one hundred seventy-five per cent of the federal poverty level shall not be charged for the days the patient is admitted beyond the thirtieth day.

(C) A patient, estate, or relative who is charged a discounted amount for the first thirty days the patient is admitted as an inpatient and who has an annual income greater than one hundred seventy-five per cent of the federal poverty level shall be charged an amount equal to the sum of the following for the days the patient is admitted beyond the thirtieth day:

(1) The ancillary per diem rate multiplied by the number of days the patient was admitted to the hospital;

(2) An amount that was previously charged but not paid.

Effective Date: 01-01-2006



Section 5121.42 - Termination of eligibility based on asset accumulation.

(A) Except as provided in division (B) of this section, a patient, patient's estate, or liable relative shall cease to be eligible for a discount under sections 5121.36 or 5121.37 of the Revised Code on accumulation of countable assets in excess of an amount equal to fifty per cent of the difference between the following:

(1) The gross annual income that corresponds with a family size of two persons at one hundred per cent of the federal poverty level for the state;

(2) The gross annual income that corresponds with a family size of one person at one hundred per cent of the federal poverty level for the state.

(B) Money needed to meet the patient's needs and burial fund as determined by a needs assessment conducted by the department of mental health pursuant to rules adopted under section 5119.01 of the Revised Code shall be excluded from any determination the department makes under division (A) of this section.

Effective Date: 01-01-2006



Section 5121.43 - Insurance covering patient expenses - payment over to department.

If a patient is covered by an insurance policy or other contract that provides for payment of expenses for care and treatment for mental illness at or from a hospital under the jurisdiction of the department of mental health, sections 5121.33 to 5121.55 of the Revised Code are inapplicable to the extent that the policy or contract is in force. Any insurance carrier or other third party payor providing coverage for such care and treatment shall pay for the patient's support obligation in amounts equal to the lesser of amounts charged by the department under section 5121.33 of the Revised Code or the benefits provided under the policy or other contract. Whether or not an insured, owner of, or other person having an interest in such policy or other contract is liable for support payments, the insured, policy owner, or other person shall assign payment directly to the department of all assignable benefits under the policy or other contract and shall pay to the department, within ten days of receipt, all insurance or other benefits received as reimbursement or payment for expenses incurred by the patient or for any other reason. If the insured, policy owner, or other person refuses to assign payment to the department or refuses to pay received reimbursements or payments to the department within ten days of receipt, the total liability of the insured, policy owner, or other person for the services is an amount equal to the per diem charge for the hospital where the patient was admitted multiplied by the number of days the patient was admitted.

In no event shall this total liability exceed the department's actual cost of providing care and treatment to a patient. The department may disqualify patients and liable relatives who have retained third party funds from future discounts. The department may request that the attorney general petition a court of competent jurisdiction to compel the insured, owner of, or other person having an interest in the policy or contract to comply with the assignment requirements in this section.

Effective Date: 01-01-2006



Section 5121.44 - Extended payment agreement - security interest in residence prohibited.

The department of mental health may enter into an extended payment agreement with a patient, patient's estate, or liable relative who has notified the department that the patient, estate, or relative cannot reasonably pay an amount the department has charged. In no case shall the department take a security interest, mortgage, or lien against the principal family residence of a patient or liable relative.

Effective Date: 01-01-2006



Section 5121.45 - Action to enforce collection of delinquent payment.

(A) For purposes of this section, "delinquent payment" means an amount owed by a patient, patient's estate, or liable relative to the department of mental health for which the person has failed to do either of the following not later than ninety days after the service associated with the charge was incurred:

(1) Make payment in full;

(2) Make a payment in accordance with the terms of an agreement entered into under section 5121.44 of the Revised Code.

(B) An action to enforce the collection of a delinquent payment shall be commenced not later than six years after the later of the following:

(1) The last date the department received money to satisfy the delinquent payment;

(2) The date the charge was due.

(C) In all actions to enforce the collection of delinquent payments, a court of record shall receive into evidence the proof of claim document made by the state together with all debts and credits. The proof of claim document shall be prima-facie evidence of the facts stated in the document.

Effective Date: 01-01-2006



Section 5121.46 - Conditions for exemption of liable relatives.

The department of mental health shall not charge a liable relative under sections 5121.33 and 5121.35 of the Revised Code who has done either of the following:

(A) Paid all amounts charged by the department for the care and treatment of a particular patient for fifteen consecutive years;

(B) Paid amounts charged by the department for the care and treatment of more than one patient for a total of fifteen consecutive years.

Effective Date: 01-01-2006



Section 5121.47 - Limitation on charges to liable relatives for multiple patients.

Irrespective of the number of patients for which the department of mental health may charge a liable relative under sections 5121.33 or 5121.35 of the Revised Code, the department shall not charge a liable relative or group of liable relatives who are members of the same family unit for the support of more than one patient during the same period of time.

Effective Date: 01-01-2006



Section 5121.48 - Acceptance of voluntary payments exceeding discount.

The department shall accept voluntary payments from a patient, patient's estate, or liable relative in excess of a discounted amount charged in accordance with section 5121.35 of the Revised Code.

Effective Date: 01-01-2006



Section 5121.49 - Petition for release, modification, or cancellation of charge.

(A) Any person who has been charged under section 5121.33 or 5121.35 of the Revised Code may petition the department of mental health to do the following:

(1) Release the person from a charge;

(2) Modify or cancel a charge.

(B) The department shall respond to a petition in writing and inform the petitioner of whether a release, modification, or cancellation has been approved.

Effective Date: 01-01-2006



Section 5121.50 - Procedure on judicial commitment of patient to hospital.

When a patient is committed to a hospital pursuant to judicial proceedings, the judge ordering the commitment shall:

(A) Make a reliable report on the financial condition of the patient and of each liable relative, as provided in rules adopted by the director of mental health;

(B) Certify the report required under division (A) of this section to the managing officer of the hospital. The managing officer shall thereupon enter in the managing officer's records the name and address of any guardian appointed and of any relative liable for the patient's support.

Effective Date: 01-01-2006



Section 5121.51 - Petition for guardian where estate sufficient for support.

In case the estate of any patient in a hospital is sufficient for the patient's support and no guardian has been appointed for such estate, the agent of the department of mental health shall petition the probate court of the proper county to appoint a guardian.

Effective Date: 01-01-2006



Section 5121.52 - Waiver of claim for support against decedent's estate.

On the death of a person who is a patient, or has been a patient in a hospital, or on the death of a person responsible under section 5121.34 of the Revised Code for the support of a patient, the department of mental health may waive the presentation of any claim for support against the estate of such decedent, when in its judgment an otherwise dependent person will be directly benefited by the estate. Claims against an estate for support of a patient are subject to section 5815.28 and Chapter 2117. of the Revised Code, and shall be treated, and may be barred, the same as the claims of other creditors of the estate, pursuant to that section or chapter.

The department of mental health may accept from a guardian or trustee of a patient a contract agreeing to pay to the state from the property of the guardian's or trustee's ward before or at the death of the ward a fixed annual amount for the support of the ward while the ward is a patient, with interest at four per cent per annum. A copy of the contract shall be filed in the probate court of the proper county and duly entered as a part of the records concerning the ward.

Effective Date: 01-01-2006; 01-01-2007



Section 5121.53 - State to bear burial expense of indigent patient.

The state shall bear the expense of the burial or cremation of an indigent patient who dies in a hospital if the body is not claimed for interment or cremation at the expense of friends or relatives, or is not delivered for anatomical purposes or for the study of embalming in accordance with section 1713.34 of the Revised Code. The managing officer of the hospital shall provide at the grave of the patient or, if the patient's cremated remains are buried, at the grave of the patient's cremated remains, a metal, stone, or concrete marker on which shall be inscribed the name and age of the patient and the date of death.

Effective Date: 01-01-2006



Section 5121.54 - Recovery of payment by liable relative against patient.

If payment of any amount due the state under the provisions of this chapter is made on account of a patient by any liable relative, as defined in section 5121.30 of the Revised Code, the relative may recover from the patient, the patient's guardian, or the executor or administrator of the patient's estate, the full amount of payment made by the liable relative; provided, that in no event may a relative recover in total more than the relative has paid the state, and provided, that in no event is the person from whom recovery is sought obliged to pay at a rate of support higher than the person would have paid had the state proceeded directly against that person.

Effective Date: 01-01-2006



Section 5121.55 - Department guidelines for cost of client support.

The cost for support of a client of state-operated community mental health services is an amount determined using guidelines the department of mental health shall issue. The guidelines shall be based on cost findings and rate-settings applicable to such services.

Effective Date: 01-01-2006



Section 5121.56 - Support of patients transferred from correctional institutions.

The support and maintenance of patients confined in state hospitals for the mentally ill, including persons transferred to them from state correctional institutions, and also including persons under indictment or conviction for crime, shall be collected and paid in accordance with sections 5121.30 to 5121.55 of the Revised Code.

Effective Date: 01-01-2006






Chapter 5122 - HOSPITALIZATION OF MENTALLY ILL

Section 5122.01 - Hospitalization of mentally ill definitions.

As used in this chapter and Chapter 5119. of the Revised Code:

(A) "Mental illness" means a substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life.

(B) "Mentally ill person subject to hospitalization by court order" means a mentally ill person who, because of the person's illness:

(1) Represents a substantial risk of physical harm to self as manifested by evidence of threats of, or attempts at, suicide or serious self-inflicted bodily harm;

(2) Represents a substantial risk of physical harm to others as manifested by evidence of recent homicidal or other violent behavior, evidence of recent threats that place another in reasonable fear of violent behavior and serious physical harm, or other evidence of present dangerousness;

(3) Represents a substantial and immediate risk of serious physical impairment or injury to self as manifested by evidence that the person is unable to provide for and is not providing for the person's basic physical needs because of the person's mental illness and that appropriate provision for those needs cannot be made immediately available in the community; or

(4) Would benefit from treatment in a hospital for the person's mental illness and is in need of such treatment as manifested by evidence of behavior that creates a grave and imminent risk to substantial rights of others or the person.

(C)

(1) "Patient" means, subject to division (C)(2) of this section, a person who is admitted either voluntarily or involuntarily to a hospital or other place under section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code subsequent to a finding of not guilty by reason of insanity or incompetence to stand trial or under this chapter, who is under observation or receiving treatment in such place.

(2) "Patient" does not include a person admitted to a hospital or other place under section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code to the extent that the reference in this chapter to patient, or the context in which the reference occurs, is in conflict with any provision of sections 2945.37 to 2945.402 of the Revised Code.

(D) "Licensed physician" means a person licensed under the laws of this state to practice medicine or a medical officer of the government of the United States while in this state in the performance of the person's official duties.

(E) "Psychiatrist" means a licensed physician who has satisfactorily completed a residency training program in psychiatry, as approved by the residency review committee of the American medical association, the committee on post-graduate education of the American osteopathic association, or the American osteopathic board of neurology and psychiatry, or who on July 1, 1989, has been recognized as a psychiatrist by the Ohio state medical association or the Ohio osteopathic association on the basis of formal training and five or more years of medical practice limited to psychiatry.

(F) "Hospital" means a hospital or inpatient unit licensed by the department of mental health under section 5119.20 of the Revised Code, and any institution, hospital, or other place established, controlled, or supervised by the department under Chapter 5119. of the Revised Code.

(G) "Public hospital" means a facility that is tax-supported and under the jurisdiction of the department of mental health.

(H) "Community mental health agency" means an agency that provides community mental health services that are certified by the director of mental health under section 5119.611 of the Revised Code.

(I) "Licensed clinical psychologist" means a person who holds a current valid psychologist license issued under section 4732.12 or 4732.15 of the Revised Code, and in addition, meets either of the following criteria:

(1) Meets the educational requirements set forth in division (B) of section 4732.10 of the Revised Code and has a minimum of two years' full-time professional experience, or the equivalent as determined by rule of the state board of psychology, at least one year of which shall be a predoctoral internship, in clinical psychological work in a public or private hospital or clinic or in private practice, diagnosing and treating problems of mental illness or mental retardation under the supervision of a psychologist who is licensed or who holds a diploma issued by the American board of professional psychology, or whose qualifications are substantially similar to those required for licensure by the state board of psychology when the supervision has occurred prior to enactment of laws governing the practice of psychology;

(2) Meets the educational requirements set forth in division (B) of section 4732.15 of the Revised Code and has a minimum of four years' full-time professional experience, or the equivalent as determined by rule of the state board of psychology, in clinical psychological work in a public or private hospital or clinic or in private practice, diagnosing and treating problems of mental illness or mental retardation under supervision, as set forth in division (I)(1) of this section.

(J) "Health officer" means any public health physician; public health nurse; or other person authorized by or designated by a city health district; a general health district; or a board of alcohol, drug addiction, and mental health services to perform the duties of a health officer under this chapter.

(K) "Chief clinical officer" means the medical director of a hospital, or a community mental health agency, or a board of alcohol, drug addiction, and mental health services, or, if there is no medical director, the licensed physician responsible for the treatment a hospital or community mental health agency provides. The chief clinical officer may delegate to the attending physician responsible for a patient's care the duties imposed on the chief clinical officer by this chapter. Within a community mental health agency, the chief clinical officer shall be designated by the governing body of the agency and shall be a licensed physician or licensed clinical psychologist who supervises diagnostic and treatment services. A licensed physician or licensed clinical psychologist designated by the chief clinical officer may perform the duties and accept the responsibilities of the chief clinical officer in the chief clinical officer's absence.

(L) "Working day" or "court day" means Monday, Tuesday, Wednesday, Thursday, and Friday, except when such day is a holiday.

(M) "Indigent" means unable without deprivation of satisfaction of basic needs to provide for the payment of an attorney and other necessary expenses of legal representation, including expert testimony.

(N) "Respondent" means the person whose detention, commitment, hospitalization, continued hospitalization or commitment, or discharge is being sought in any proceeding under this chapter.

(O) "Ohio protection and advocacy system" has the same meaning as in section 5123.60 of the Revised Code.

(P) "Independent expert evaluation" means an evaluation conducted by a licensed clinical psychologist, psychiatrist, or licensed physician who has been selected by the respondent or the respondent's counsel and who consents to conducting the evaluation.

(Q) "Court" means the probate division of the court of common pleas.

(R) "Expunge" means:

(1) The removal and destruction of court files and records, originals and copies, and the deletion of all index references;

(2) The reporting to the person of the nature and extent of any information about the person transmitted to any other person by the court;

(3) Otherwise insuring that any examination of court files and records in question shall show no record whatever with respect to the person;

(4) That all rights and privileges are restored, and that the person, the court, and any other person may properly reply that no such record exists, as to any matter expunged.

(S) "Residence" means a person's physical presence in a county with intent to remain there, except that:

(1) If a person is receiving a mental health service at a facility that includes nighttime sleeping accommodations, residence means that county in which the person maintained the person's primary place of residence at the time the person entered the facility;

(2) If a person is committed pursuant to section 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code, residence means the county where the criminal charges were filed.

When the residence of a person is disputed, the matter of residence shall be referred to the department of mental health for investigation and determination. Residence shall not be a basis for a board's denying services to any person present in the board's service district, and the board shall provide services for a person whose residence is in dispute while residence is being determined and for a person in an emergency situation.

(T) "Admission" to a hospital or other place means that a patient is accepted for and stays at least one night at the hospital or other place.

(U) "Prosecutor" means the prosecuting attorney, village solicitor, city director of law, or similar chief legal officer who prosecuted a criminal case in which a person was found not guilty by reason of insanity, who would have had the authority to prosecute a criminal case against a person if the person had not been found incompetent to stand trial, or who prosecuted a case in which a person was found guilty.

(V) "Treatment plan" means a written statement of reasonable objectives and goals for an individual established by the treatment team, with specific criteria to evaluate progress towards achieving those objectives. The active participation of the patient in establishing the objectives and goals shall be documented. The treatment plan shall be based on patient needs and include services to be provided to the patient while the patient is hospitalized and after the patient is discharged. The treatment plan shall address services to be provided upon discharge, including but not limited to housing, financial, and vocational services.

(W) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(X) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004; 2008 HB503 04-07-2009



Section 5122.011 - Application of chapter.

The provisions of this chapter regarding hospitalization apply to a person who is found incompetent to stand trial or not guilty by reason of insanity and is committed pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code to the extent that the provisions are not in conflict with any provision of sections 2945.37 to 2945.402 of the Revised Code. If a provision of this chapter is in conflict with a provision in sections 2945.37 to 2945.402 of the Revised Code regarding a person who has been so committed, the provision in sections 2945.37 to 2945.402 of the Revised Code shall control regarding that person.

Effective Date: 07-01-1997



Section 5122.02 - Application for voluntary admission.

(A) Except as provided in division (D) of this section, any person who is eighteen years of age or older and who is, appears to be, or believes self to be mentally ill may make written application for voluntary admission to the chief medical officer of a hospital.

(B) Except as provided in division (D) of this section, the application also may be made on behalf of a minor by a parent, a guardian of the person, or the person with custody of the minor, and on behalf of an adult incompetent person by the guardian or the person with custody of the incompetent person.

Any person whose admission is applied for under division (A) or (B) of this section may be admitted for observation, diagnosis, care, or treatment, in any hospital unless the chief clinical officer finds that hospitalization is inappropriate, and except that, in the case of a public hospital, no person shall be admitted without the authorization of the board of the person's county of residence.

(C) If a minor or person adjudicated incompetent due to mental illness whose voluntary admission is applied for under division (B) of this section is admitted, the court shall determine, upon petition by private or otherwise appointed counsel, a relative, or one acting as next friend, whether the admission or continued hospitalization is in the best interest of the minor or incompetent.

The chief clinical officer shall discharge any voluntary patient who has recovered or whose hospitalization the officer determines to be no longer advisable and may discharge any voluntary patient who refuses to accept treatment consistent with the written treatment plan required by section 5122.27 of the Revised Code.

(D) A person who is found incompetent to stand trial or not guilty by reason of insanity and who is committed pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code shall not voluntarily admit the person or be voluntarily admitted to a hospital pursuant to this section until after the final termination of the commitment, as described in division (J) of section 2945.401 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 07-01-1997



Section 5122.03 - Release of voluntary patients.

A patient admitted under section 5122.02 of the Revised Code who requests release in writing, or whose release is requested in writing by the patient's counsel, legal guardian, parent, spouse, or adult next of kin shall be released forthwith, except that when:

(A) The patient was admitted on the patient's own application and the request for release is made by a person other than the patient, release may be conditional upon the agreement of the patient; or

(B) The chief clinical officer of the hospital, within three court days from the receipt of the request for release, files or causes to be filed with the court of the county where the patient is hospitalized or of the county where the patient is a resident, an affidavit under section 5122.11 of the Revised Code. Release may be postponed until the hearing held under section 5122.141 of the Revised Code. A telephone communication within three court days from the receipt of the request for release from the chief clinical officer to the court, indicating that the required affidavit has been mailed, is sufficient compliance with the time limit for filing such affidavit.

Unless the patient is released within three days from the receipt of the request by the chief clinical officer, the request shall serve as a request for an initial hearing under section 5122.141 of the Revised Code. If the court finds that the patient is a mentally ill person subject to hospitalization by court order, all provisions of this chapter with respect to involuntary hospitalization apply to such person.

Judicial proceedings for hospitalization shall not be commenced with respect to a voluntary patient except pursuant to this section.

Sections 5121.30 to 5121.56 of the Revised Code apply to persons received in a hospital operated by the department of mental health on a voluntary application.

The chief clinical officer of the hospital shall provide reasonable means and arrangements for informing patients of their rights to release as provided in this section and for assisting them in making and presenting requests for release or for a hearing under section 5122.141 of the Revised Code.

Before a patient is released from a public hospital, the chief clinical officer shall, when possible, notify the board of the patient's county of residence of the patient's pending release after the chief clinical officer has informed the patient that the board will be so notified.

Effective Date: 07-01-1989; 01-01-2006



Section 5122.04 - Outpatient services for minors without knowledge or consent of parent or guardian.

(A) Upon the request of a minor fourteen years of age or older, a mental health professional may provide outpatient mental health services, excluding the use of medication, without the consent or knowledge of the minor's parent or guardian. Except as otherwise provided in this section, the minor's parent or guardian shall not be informed of the services without the minor's consent unless the mental health professional treating the minor determines that there is a compelling need for disclosure based on a substantial probability of harm to the minor or to other persons, and if the minor is notified of the mental health professional's intent to inform the minor's parent, or guardian.

(B) Services provided to a minor pursuant to this section shall be limited to not more than six sessions or thirty days of services whichever occurs sooner. After the sixth session or thirty days of services the mental health professional shall terminate the services or, with the consent of the minor, notify the parent, or guardian, to obtain consent to provide further outpatient services.

(C) The minor's parent or guardian shall not be liable for the costs of services which are received by a minor under division (A).

(D) Nothing in this section relieves a mental health professional from the obligations of section 2151.421 of the Revised Code.

(E) As used in this section, "mental health professional" has the same meaning as in section 340.02 of the Revised Code.

Effective Date: 07-01-1989



Section 5122.041 - Amended and Renumbered RC 5122.49.

Effective Date: 07-01-1980



Section 5122.05 - Involuntary admission.

(A) The chief clinical officer of a hospital may, and the chief clinical officer of a public hospital in all cases of psychiatric medical emergencies, shall receive for observation, diagnosis, care, and treatment any person whose admission is applied for under any of the following procedures:

(1) Emergency procedure, as provided in section 5122.10 of the Revised Code;

(2) Judicial procedure as provided in sections 2945.38, 2945.39, 2945.40, 2945.401, 2945.402, and 5122.11 to 5122.15 of the Revised Code.

Upon application for such admission, the chief clinical officer of a hospital immediately shall notify the board of the patient's county of residence. To assist the hospital in determining whether the patient is subject to involuntary hospitalization and whether alternative services are available, the board or an agency the board designates promptly shall assess the patient unless the board or agency already has performed such assessment, or unless the commitment is pursuant to section 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code.

(B) No person who is being treated by spiritual means through prayer alone, in accordance with a recognized religious method of healing, may be involuntarily committed unless the court has determined that the person represents a substantial risk of impairment or injury to self or others;

(C) Any person who is involuntarily detained in a hospital or otherwise is in custody under this chapter, immediately upon being taken into custody, shall be informed and provided with a written statement that the person may do any of the following:

(1) Immediately make a reasonable number of telephone calls or use other reasonable means to contact an attorney, a licensed physician, or a licensed clinical psychologist, to contact any other person or persons to secure representation by counsel, or to obtain medical or psychological assistance, and be provided assistance in making calls if the assistance is needed and requested;

(2) Retain counsel and have independent expert evaluation of the person's mental condition and, if the person is unable to obtain an attorney or independent expert evaluation, be represented by court-appointed counsel or have independent expert evaluation of the person's mental condition, or both, at public expense if the person is indigent;

(3) Have a hearing to determine whether or not the person is a mentally ill person subject to hospitalization by court order.

Effective Date: 07-01-1997



Section 5122.06 - [Repealed].

Effective Date: 07-01-1989



Section 5122.07, 5122.08 - [Repealed].

Effective Date: 08-26-1976



Section 5122.09 - Release before hearing.

If a person taken into custody under section 5122.10 or 5122.11 of the Revised Code is released from custody before having an initial hearing, a court that has made a file or record relating to the person during this period shall expunge it.

Effective Date: 07-01-1989



Section 5122.10 - Emergency hospitalization.

Any psychiatrist, licensed clinical psychologist, licensed physician, health officer, parole officer, police officer, or sheriff may take a person into custody, or the chief of the adult parole authority or a parole or probation officer with the approval of the chief of the authority may take a parolee, an offender under a community control sanction or a post-release control sanction, or an offender under transitional control into custody and may immediately transport the parolee, offender on community control or post-release control, or offender under transitional control to a hospital or, notwithstanding section 5119.20 of the Revised Code, to a general hospital not licensed by the department of mental health where the parolee, offender on community control or post-release control, or offender under transitional control may be held for the period prescribed in this section, if the psychiatrist, licensed clinical psychologist, licensed physician, health officer, parole officer, police officer, or sheriff has reason to believe that the person is a mentally ill person subject to hospitalization by court order under division (B) of section 5122.01 of the Revised Code, and represents a substantial risk of physical harm to self or others if allowed to remain at liberty pending examination.

A written statement shall be given to such hospital by the transporting psychiatrist, licensed clinical psychologist, licensed physician, health officer, parole officer, police officer, chief of the adult parole authority, parole or probation officer, or sheriff stating the circumstances under which such person was taken into custody and the reasons for the psychiatrist's, licensed clinical psychologist's, licensed physician's, health officer's, parole officer's, police officer's, chief of the adult parole authority's, parole or probation officer's, or sheriff's belief. This statement shall be made available to the respondent or the respondent's attorney upon request of either.

Every reasonable and appropriate effort shall be made to take persons into custody in the least conspicuous manner possible. A person taking the respondent into custody pursuant to this section shall explain to the respondent: the name, professional designation, and agency affiliation of the person taking the respondent into custody; that the custody-taking is not a criminal arrest; and that the person is being taken for examination by mental health professionals at a specified mental health facility identified by name.

If a person taken into custody under this section is transported to a general hospital, the general hospital may admit the person, or provide care and treatment for the person, or both, notwithstanding section 5119.20 of the Revised Code, but by the end of twenty-four hours after arrival at the general hospital, the person shall be transferred to a hospital as defined in section 5122.01 of the Revised Code.

A person transported or transferred to a hospital or community mental health agency under this section shall be examined by the staff of the hospital or agency within twenty-four hours after arrival at the hospital or agency. If to conduct the examination requires that the person remain overnight, the hospital or agency shall admit the person in an unclassified status until making a disposition under this section. After the examination, if the chief clinical officer of the hospital or agency believes that the person is not a mentally ill person subject to hospitalization by court order, the chief clinical officer shall release or discharge the person immediately unless a court has issued a temporary order of detention applicable to the person under section 5122.11 of the Revised Code. After the examination, if the chief clinical officer believes that the person is a mentally ill person subject to hospitalization by court order, the chief clinical officer may detain the person for not more than three court days following the day of the examination and during such period admit the person as a voluntary patient under section 5122.02 of the Revised Code or file an affidavit under section 5122.11 of the Revised Code. If neither action is taken and a court has not otherwise issued a temporary order of detention applicable to the person under section 5122.11 of the Revised Code, the chief clinical officer shall discharge the person at the end of the three-day period unless the person has been sentenced to the department of rehabilitation and correction and has not been released from the person's sentence, in which case the person shall be returned to that department.

Effective Date: 01-01-2004



Section 5122.11 - Judicial hospitalization.

Proceedings for the hospitalization of a person pursuant to sections 5122.11 to 5122.15 of the Revised Code shall be commenced by the filing of an affidavit in the manner and form prescribed by the department of mental health, by any person or persons with the court, either on reliable information or actual knowledge, whichever is determined to be proper by the court. This section does not apply to the hospitalization of a person pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code.

The affidavit shall contain an allegation setting forth the specific category or categories under division (B) of section 5122.01 of the Revised Code upon which the jurisdiction of the court is based and a statement of alleged facts sufficient to indicate probable cause to believe that the person is a mentally ill person subject to hospitalization by court order. The affidavit may be accompanied, or the court may require that the affidavit be accompanied, by a certificate of a psychiatrist, or a certificate signed by a licensed clinical psychologist and a certificate signed by a licensed physician stating that the person who issued the certificate has examined the person and is of the opinion that the person is a mentally ill person subject to hospitalization by court order, or shall be accompanied by a written statement by the applicant, under oath, that the person has refused to submit to an examination by a psychiatrist, or by a licensed clinical psychologist and licensed physician.

Upon receipt of the affidavit, if a judge of the court or a referee who is an attorney at law appointed by the court has probable cause to believe that the person named in the affidavit is a mentally ill person subject to hospitalization by court order, the judge or referee may issue a temporary order of detention ordering any health or police officer or sheriff to take into custody and transport the person to a hospital or other place designated in section 5122.17 of the Revised Code, or may set the matter for further hearing.

The person may be observed and treated until the hearing provided for in section 5122.141 of the Revised Code. If no such hearing is held, the person may be observed and treated until the hearing provided for in section 5122.15 of the Revised Code.

Effective Date: 07-01-1997



Section 5122.12 - Hearing notice.

After receipt of the affidavit required by section 5122.11 of the Revised Code, the court shall cause written notice by mail or otherwise of any hearing as the court directs to be given to the following persons:

(A) The respondent;

(B) The respondent's legal guardian, if any, the respondent's spouse, if any, and the respondent's parents, if the respondent is a minor, if these persons' addresses are known to the court or can be obtained through exercise of reasonable diligence;

(C) The person who filed the affidavit;

(D) Any one person designated by the respondent; but if the respondent does not make a selection, the notice shall be sent to the adult next of kin other than the person who filed the affidavit if that person's address is known to the court or can be obtained through exercise of reasonable diligence;

(E) The respondent's counsel;

(F) The director, chief clinical officer, or the respective designee of the hospital, board, agency, or facility to which the person has been committed;

(G) The board of alcohol, drug addiction, and mental health services serving the respondent's county of residence or an agency the board designates.

Any person entitled to notice under this section, with the exception of the respondent, may waive the notice.

A copy of the affidavit and temporary order of detention shall be served with the notice to the parties and to respondent's counsel, if counsel has been appointed or retained.

Effective Date: 07-01-1997



Section 5122.13 - Investigation.

Upon receipt of the affidavit required by section 5122.11 of the Revised Code, the court shall refer the affidavit to the board of alcohol, drug addiction, and mental health services or an agency the board designates to assist the court in determining whether the respondent is subject to hospitalization and whether alternative services are available, unless the agency or board has already performed such screening. The board or agency shall review the allegations of the affidavit and other information relating to whether or not the person named in the affidavit or statement is a mentally ill person subject to hospitalization by court order, and the availability of appropriate treatment alternatives.

The person who conducts the investigation shall promptly make a report to the court, in writing, in open court or in chambers, as directed by the court and a full record of the report shall be made by the court. The report is not admissible as evidence for the purpose of establishing whether or not the respondent is a mentally ill person subject to hospitalization by court order, but shall be considered by the court in its determination of an appropriate placement for any person after that person is found to be a mentally ill person subject to hospitalization.

The court, prior to the hearing under section 5122.141 of the Revised Code, shall release a copy of the investigative report to the respondent's counsel.

Nothing in this section precludes a judge or referee from issuing a temporary order of detention pursuant to section 5122.11 of the Revised Code.

Effective Date: 10-10-1989



Section 5122.14 - Pre-hearing medical examination.

Immediately after acceptance of an affidavit required under section 5122.11 of the Revised Code, the court may appoint a psychiatrist, or a licensed clinical psychologist and a licensed physician to examine the respondent, and at the first hearing held pursuant to section 5122.141 of the Revised Code, such psychiatrist, or licensed clinical psychologist and licensed physician, shall report to the court his findings as to the mental condition of respondent, and his need for custody, care, or treatment in a mental hospital. The court may accept as evidence the written report of a psychiatrist, or the written report of a licensed clinical psychologist and a licensed physician, designated by the board of alcohol, drug addiction, and mental health services as the report and findings referred to in this section.

The examination, if possible, shall be held at a hospital or other medical facility, at the home of the respondent, or at any other suitable place least likely to have a harmful effect on the respondent's health.

The court shall prior to a hearing under section 5122.141 or 5122.15 of the Revised Code release a copy of the report to the respondent's counsel.

Effective Date: 10-10-1989



Section 5122.141 - Initial hearing.

(A) A respondent who is involuntarily placed in a hospital or other place as designated in section 5122.10 or 5122.17 of the Revised Code, or with respect to whom proceedings have been instituted under section 5122.11 of the Revised Code, shall be afforded a hearing to determine whether or not the respondent is a mentally ill person subject to hospitalization by court order. The hearing shall be conducted pursuant to section 5122.15 of the Revised Code.

(B) The hearing shall be conducted within five court days from the day on which the respondent is detained or an affidavit is filed, whichever occurs first, in a physical setting not likely to have a harmful effect on the respondent, and may be conducted in a hospital in or out of the county. On the motion of the respondent, his counsel, the chief clinical officer, or on its own motion, and for good cause shown, the court may order a continuance of the hearing. The continuance may be for no more than ten days from the day on which the respondent is detained or on which an affidavit is filed, whichever occurs first. Failure to conduct the hearing within this time shall effect an immediate discharge of the respondent. If the proceedings are not reinstituted within thirty days, all records of the proceedings shall be expunged.

(C) If the court does not find that the respondent is a mentally ill person subject to hospitalization by court order, it shall order his immediate discharge, and shall expunge all record of the proceedings during this period.

(D) If the court finds that the respondent is a mentally ill person subject to hospitalization by court order, the court may issue an interim order of detention ordering any health or police officer or sheriff to take into custody and transport such person to a hospital or other place designated in section 5122.17 of the Revised Code, where the respondent may be observed and treated.

(E) A respondent or his counsel, after obtaining the consent of the respondent, may waive the hearing provided for in this section. In such case, unless the person has been discharged, a mandatory full hearing shall be held by the thirtieth day after the original involuntary detention of the respondent. Failure to conduct the mandatory full hearing within this time limit shall result in the immediate discharge of the respondent.

(F) Where possible, the initial hearing shall be held before the respondent is taken into custody.

Effective Date: 07-01-1989



Section 5122.15 - Full hearing.

(A) Full hearings shall be conducted in a manner consistent with this chapter and with due process of law. The hearings shall be conducted by a judge of the probate court or a referee designated by a judge of the probate court and may be conducted in or out of the county in which the respondent is held. Any referee designated under this division shall be an attorney.

(1) With the consent of the respondent, the following shall be made available to counsel for the respondent:

(a) All relevant documents, information, and evidence in the custody or control of the state or prosecutor;

(b) All relevant documents, information, and evidence in the custody or control of the hospital in which the respondent currently is held, or in which the respondent has been held pursuant to this chapter;

(c) All relevant documents, information, and evidence in the custody or control of any hospital, facility, or person not included in division (A)(1)(a) or (b) of this section.

(2) The respondent has the right to attend the hearing and to be represented by counsel of the respondent's choice. The right to attend the hearing may be waived only by the respondent or counsel for the respondent after consultation with the respondent.

(3) If the respondent is not represented by counsel, is absent from the hearing, and has not validly waived the right to counsel, the court shall appoint counsel immediately to represent the respondent at the hearing, reserving the right to tax costs of appointed counsel to the respondent, unless it is shown that the respondent is indigent. If the court appoints counsel, or if the court determines that the evidence relevant to the respondent's absence does not justify the absence, the court shall continue the case.

(4) The respondent shall be informed that the respondent may retain counsel and have independent expert evaluation. If the respondent is unable to obtain an attorney, the respondent shall be represented by court-appointed counsel. If the respondent is indigent, court-appointed counsel and independent expert evaluation shall be provided as an expense under section 5122.43 of the Revised Code.

(5) The hearing shall be closed to the public, unless counsel for the respondent, with the permission of the respondent, requests that the hearing be open to the public.

(6) If the hearing is closed to the public, the court, for good cause shown, may admit persons who have a legitimate interest in the proceedings. If the respondent, the respondent's counsel, the designee of the director or of the chief clinical officer objects to the admission of any person, the court shall hear the objection and any opposing argument and shall rule upon the admission of the person to the hearing.

(7) The affiant under section 5122.11 of the Revised Code shall be subject to subpoena by either party.

(8) The court shall examine the sufficiency of all documents filed and shall inform the respondent, if present, and the respondent's counsel of the nature and content of the documents and the reason for which the respondent is being detained, or for which the respondent's placement is being sought.

(9) The court shall receive only reliable, competent, and material evidence.

(10) Unless proceedings are initiated pursuant to section 5120.17 or 5139.08 of the Revised Code or proceedings are initiated regarding a resident of the service district of a board of alcohol, drug addiction, and mental health services that elects under division (C)(2) of section 5119.62 of the Revised Code not to accept the amount allocated to it under that section, an attorney that the board designates shall present the case demonstrating that the respondent is a mentally ill person subject to hospitalization by court order. The attorney shall offer evidence of the diagnosis, prognosis, record of treatment, if any, and less restrictive treatment plans, if any. In proceedings pursuant to section 5120.17 or 5139.08 of the Revised Code and in proceedings in which the respondent is a resident of a service district of a board that elects under division (C)(2) of section 5119.62 of the Revised Code not to accept the amount allocated to it under that section, the attorney general shall designate an attorney who shall present the case demonstrating that the respondent is a mentally ill person subject to hospitalization by court order. The attorney shall offer evidence of the diagnosis, prognosis, record of treatment, if any, and less restrictive treatment plans, if any.

(11) The respondent or the respondent's counsel has the right to subpoena witnesses and documents and to examine and cross-examine witnesses.

(12) The respondent has the right, but shall not be compelled, to testify, and shall be so advised by the court.

(13) On motion of the respondent or the respondent's counsel for good cause shown, or on the court's own motion, the court may order a continuance of the hearing.

(14) If the respondent is represented by counsel and the respondent's counsel requests a transcript and record, or if the respondent is not represented by counsel, the court shall make and maintain a full transcript and record of the proceeding. If the respondent is indigent and the transcript and record is made, a copy shall be provided to the respondent upon request and be treated as an expense under section 5122.43 of the Revised Code.

(15) To the extent not inconsistent with this chapter, the Rules of Civil Procedure are applicable.

(B) Unless, upon completion of the hearing the court finds by clear and convincing evidence that the respondent is a mentally ill person subject to hospitalization by court order, it shall order the respondent's discharge immediately.

(C) If, upon completion of the hearing, the court finds by clear and convincing evidence that the respondent is a mentally ill person subject to hospitalization by court order, the court shall order the respondent for a period not to exceed ninety days to any of the following:

(1) A hospital operated by the department of mental health if the respondent is committed pursuant to section 5139.08 of the Revised Code;

(2) A nonpublic hospital;

(3) The veterans' administration or other agency of the United States government;

(4) A board of alcohol, drug addiction, and mental health services or agency the board designates;

(5) Receive private psychiatric or psychological care and treatment;

(6) Any other suitable facility or person consistent with the diagnosis, prognosis, and treatment needs of the respondent.

(D) Any order made pursuant to division (C)(2), (3), (5), or (6) of this section shall be conditioned upon the receipt by the court of consent by the hospital, facility, agency, or person to accept the respondent.

(E) In determining the place to which, or the person with whom, the respondent is to be committed, the court shall consider the diagnosis, prognosis, preferences of the respondent and the projected treatment plan for the respondent and shall order the implementation of the least restrictive alternative available and consistent with treatment goals. If the court determines that the least restrictive alternative available that is consistent with treatment goals is inpatient hospitalization, the court's order shall so state.

(F) During such ninety-day period the hospital; facility; board of alcohol, drug addiction, and mental health services; agency the board designates; or person shall examine and treat the individual. If, at any time prior to the expiration of the ninety-day period, it is determined by the hospital, facility, board, agency, or person that the respondent's treatment needs could be equally well met in an available and appropriate less restrictive environment, both of the following apply:

(1) The respondent shall be released from the care of the hospital, agency, facility, or person immediately and shall be referred to the court together with a report of the findings and recommendations of the hospital, agency, facility, or person; and

(2) The hospital, agency, facility, or person shall notify the respondent's counsel or the attorney designated by a board of alcohol, drug addiction, and mental health services or, if the respondent was committed to a board or an agency designated by the board, it shall place the respondent in the least restrictive environment available consistent with treatment goals and notify the court and the respondent's counsel of the placement.

The court shall dismiss the case or order placement in the least restrictive environment.

(G)

(1) Except as provided in divisions (G)(2) and (3) of this section, any person who has been committed under this section, or for whom proceedings for hospitalization have been commenced pursuant to section 5122.11 of the Revised Code, may apply at any time for voluntary admission to the hospital, facility, agency that the board designates, or person to which the person was committed. Upon admission as a voluntary patient the chief clinical officer of the hospital, agency, or other facility, or the person immediately shall notify the court, the patient's counsel, and the attorney designated by the board, if the attorney has entered the proceedings, in writing of that fact, and, upon receipt of the notice, the court shall dismiss the case.

(2) A person who is found incompetent to stand trial or not guilty by reason of insanity and who is committed pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code shall not voluntarily commit the person pursuant to this section until after the final termination of the commitment, as described in division (J) of section 2945.401 of the Revised Code.

(H) If, at the end of the first ninety-day period or any subsequent period of continued commitment, there has been no disposition of the case, either by discharge or voluntary admission, the hospital, facility, board, agency, or person shall discharge the patient immediately, unless at least ten days before the expiration of the period the attorney the board designates or the prosecutor files with the court an application for continued commitment. The application of the attorney or the prosecutor shall include a written report containing the diagnosis, prognosis, past treatment, a list of alternative treatment settings and plans, and identification of the treatment setting that is the least restrictive consistent with treatment needs. The attorney the board designates or the prosecutor shall file the written report at least three days prior to the full hearing. A copy of the application and written report shall be provided to the respondent's counsel immediately.

The court shall hold a full hearing on applications for continued commitment at the expiration of the first ninety-day period and at least every two years after the expiration of the first ninety-day period.

Hearings following any application for continued commitment are mandatory and may not be waived.

Upon request of a person who is involuntarily committed under this section, or the person's counsel, that is made more than one hundred eighty days after the person's last full hearing, mandatory or requested, the court shall hold a full hearing on the person's continued commitment. Upon the application of a person involuntarily committed under this section, supported by an affidavit of a psychiatrist or licensed clinical psychologist, alleging that the person no longer is a mentally ill person subject to hospitalization by court order, the court for good cause shown may hold a full hearing on the person's continued commitment prior to the expiration of one hundred eighty days after the person's last full hearing. Section 5122.12 of the Revised Code applies to all hearings on continued commitment.

If the court, after a hearing for continued commitment finds by clear and convincing evidence that the respondent is a mentally ill person subject to hospitalization by court order, the court may order continued commitment at places specified in division (C) of this section.

(I) Unless the admission is pursuant to section 5120.17 or 5139.08 of the Revised Code, the chief clinical officer of the hospital or agency admitting a respondent pursuant to a judicial proceeding, within ten working days of the admission, shall make a report of the admission to the board of alcohol, drug addiction, and mental health services serving the respondent's county of residence.

(J) A referee appointed by the court may make all orders that a judge may make under this section and sections 5122.11 and 5122.141 of the Revised Code, except an order of contempt of court. The orders of a referee take effect immediately. Within fourteen days of the making of an order by a referee, a party may file written objections to the order with the court. The filed objections shall be considered a motion, shall be specific, and shall state their grounds with particularity. Within ten days of the filing of the objections, a judge of the court shall hold a hearing on the objections and may hear and consider any testimony or other evidence relating to the respondent's mental condition. At the conclusion of the hearing, the judge may ratify, rescind, or modify the referee's order.

(K) An order of the court under division (C), (H), or (J) of this section is a final order.

(L) Before a board, or an agency the board designates, may place an unconsenting respondent in an inpatient setting from a less restrictive placement, the board or agency shall do all of the following:

(1) Determine that the respondent is in immediate need of treatment in an inpatient setting because the respondent represents a substantial risk of physical harm to the respondent or others if allowed to remain in a less restrictive setting;

(2) On the day of placement in the inpatient setting or on the next court day, file with the court a motion for transfer to an inpatient setting or communicate to the court by telephone that the required motion has been mailed;

(3) Ensure that every reasonable and appropriate effort is made to take the respondent to the inpatient setting in the least conspicuous manner possible;

(4) Immediately notify the board's designated attorney and the respondent's attorney.

At the respondent's request, the court shall hold a hearing on the motion and make a determination pursuant to division (E) of this section within five days of the placement.

(M) Before a board, or an agency the board designates, may move a respondent from one residential placement to another, the board or agency shall consult with the respondent about the placement. If the respondent objects to the placement, the proposed placement and the need for it shall be reviewed by a qualified mental health professional who otherwise is not involved in the treatment of the respondent.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 07-01-1997



Section 5122.16 - Hospital care or treatment by veterans' administration or other U.S. agency.

If a person, ordered to be hospitalized pursuant to section 5122.15 of the Revised Code, is eligible for hospital care or treatment by the veterans' administration or other agency of the United States government, such hospitalization may be ordered to those facilities provided by section 5905.02 of the Revised Code.

Effective Date: 08-26-1976



Section 5122.17 - Temporary detention.

Pending his removal to a hospital, a person taken into custody or ordered to be hospitalized pursuant to this chapter may be detained for not more than forty-eight hours in a licensed rest or nursing home, a licensed or unlicensed hospital, a community mental health agency, or a county home, but he shall not be detained in a nonmedical facility used for detention of persons charged with or convicted of penal offenses unless the court finds that a less restrictive alternative cannot be made available.

Effective Date: 07-01-1989



Section 5122.18 - Notice of hospitalization.

Whenever a person has been involuntarily detained at or admitted to a hospital, community mental health agency, or other facility at the request of anyone other than the person's legal guardian, spouse, or next of kin under this chapter, the chief clinical officer of the hospital, agency, or other facility in which the person is temporarily detained under section 5122.17 of the Revised Code shall immediately notify the person's legal guardian, spouse or next of kin, and counsel, if these persons can be ascertained through exercise of reasonable diligence. If a person voluntarily remains at or is admitted to a hospital, agency, or other facility, such notification shall not be given without his consent. The chief clinical officer of the hospital, agency, or other facility shall inform a person voluntarily remaining at or admitted to a hospital, agency, or other facility that he may authorize such notification.

Effective Date: 07-01-1989



Section 5122.19 - Medical examination within 24 hours of arrival.

Every person transported to a hospital or community mental health agency pursuant to sections 5122.11 to 5122.16 of the Revised Code, shall be examined by the staff of the hospital or agency as soon as practicable after his arrival at the hospital or agency. Such an examination shall be held within twenty-four hours after the time of arrival, and if the chief clinical officer fails after such an examination to certify that in his opinion the person is a mentally ill person subject to hospitalization by court order, the person shall be immediately released.

Effective Date: 07-01-1989



Section 5122.20 - Transfers.

The director of mental health or the director's designee may transfer, or authorize the transfer of, an involuntary patient, or a consenting voluntary patient hospitalized pursuant to section 5122.02 or sections 5122.11 to 5122.15 of the Revised Code, from one public hospital to another, or to a hospital, community mental health agency, or other facility offering treatment or other services for mental illness, if the medical director of the department of mental health determines that it would be consistent with the medical needs of the patient to do so. If such a transfer is made to a private facility, the transfer shall be conditioned upon the consent of the facility.

Before an involuntary patient may be transferred to a more restrictive setting, the chief clinical officer shall file a motion with the court requesting the court to amend its order of placement issued under section 5122.15 of the Revised Code. At the patient's request, the court shall hold a hearing on the motion at which the patient has the same rights as at a full hearing under section 5122.15 of the Revised Code. The hearing shall be held within ten days after the date on which the respondent was transferred to the more restrictive setting or on which the motion was filed, whichever is earlier. On the motion of the respondent, the respondent's counsel, or the chief clinical officer, or on its own motion, and for good cause shown, the court may order a continuance of the hearing for up to ten days.

Whenever an involuntary patient is transferred, written notice of the transfer shall be given to the patient's legal guardian, parents, spouse, and counsel, or, if none is known, to the patient's nearest known relative or friend. If the patient is a minor, the department, before making such a transfer, shall make a minute of the order for the transfer and the reason for it upon its record and shall send a certified copy at least seven days prior to the transfer to the person shown by its record to have had the care or custody of the minor immediately prior to the minor's commitment. Whenever a consenting voluntary patient is transferred, the notification shall be given only at the patient's request. The chief clinical officer shall advise a voluntary patient who is being transferred that the patient may decide if the notification shall be given. In all such transfers, due consideration shall be given to the wishes of the patient, and the relationship of the patient to the patient's family, legal guardian, or friends, so as to maintain the relationship and encourage visits beneficial to the patient.

When a voluntary patient whose medical or psychological needs are found by the chief clinical officer to warrant a transfer refuses to be transferred to an alternate facility, the chief clinical officer may file an affidavit for a hearing under section 5122.11 of the Revised Code.

Effective Date: 07-01-1997



Section 5122.21 - Discharging involuntary patients.

(A) The chief clinical officer shall as frequently as practicable, and at least once every thirty days, examine or cause to be examined every patient, and, whenever the chief clinical officer determines that the conditions justifying involuntary hospitalization or commitment no longer obtain, shall discharge the patient not under indictment or conviction for crime and immediately make a report of the discharge to the department of mental health. The chief clinical officer may discharge a patient who is under an indictment, a sentence of imprisonment, a community control sanction, or a post-release control sanction or on parole ten days after written notice of intent to discharge the patient has been given by personal service or certified mail, return receipt requested, to the court having criminal jurisdiction over the patient. Except when the patient was found not guilty by reason of insanity and the defendant's commitment is pursuant to section 2945.40 of the Revised Code, the chief clinical officer has final authority to discharge a patient who is under an indictment, a sentence of imprisonment, a community control sanction, or a post-release control sanction or on parole.

(B) After a finding pursuant to section 5122.15 of the Revised Code that a person is a mentally ill person subject to hospitalization by court order, the chief clinical officer of the hospital or agency to which the person is ordered or to which the person is transferred under section 5122.20 of the Revised Code, may grant a discharge without the consent or authorization of any court.

Upon discharge, the chief clinical officer shall notify the court that caused the judicial hospitalization of the discharge from the hospital.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2004



Section 5122.22 - Trial visits.

When the chief clinical officer of a hospital considers it in the best interest of a patient, the officer may permit the patient to leave the hospital on a trial visit. The trial visit shall be for the period of time the chief clinical officer determines, but shall not exceed ninety days, unless extended for subsequent periods not to exceed ninety days after evaluation of the patient's condition.

The chief clinical officer, upon releasing a patient on trial visit, may impose requirements and conditions in relation to the patient while the patient is absent from the hospital that are consistent with the treatment plan.

The chief clinical officer of the hospital from which the patient is released on trial visit may at any time revoke the trial visit if there is reason to believe that it is in the best interests of the patient to be returned to the hospital.

If the revocation of the trial visit is not voluntarily complied with, the chief clinical officer, within five days, shall authorize any health or police officer or sheriff to take the patient into custody and transport the patient to the hospital.

At the completion of the trial visit, the chief clinical officer shall take whatever measures are necessary to enable the patient to return to the hospital.

If an involuntarily committed patient has successfully completed one year of continuous trial visit, the chief clinical officer shall discharge the patient subject to any applicable notice requirements of section 5122.21 of the Revised Code.

Effective Date: 07-01-1997



Section 5122.23 - Reporting death or change in custody status of patient.

The chief clinical officer of a public hospital shall immediately report to the department of mental health and the board of alcohol, drug addiction, and mental health services serving the patient's county of residence the removal, death, escape, discharge, or trial visit of any patient hospitalized under section 5122.15 of the Revised Code, or the return of such an escaped or visiting patient to the department, the probate judge of the county from which such patient was hospitalized, and the probate judge of the county of residence of such patient. In case of death, the chief clinical officer also shall notify one or more of the nearest relatives of the deceased patient, if known to him, by letter, telegram, or telephone. If the place of residence of such relative is unknown to the chief clinical officer, immediately upon receiving notification the probate judge shall in the speediest manner possible notify such relatives, if known to him.

The chief clinical officer of a public hospital, upon the request of the probate judge of the county from which a patient was hospitalized or the probate judge of the county of residence of such a patient, shall make a report to the judge of the condition of any patient under the care, treatment, custody, or control of the chief clinical officer.

Effective Date: 10-10-1989



Section 5122.231 - Applying for county services.

Any person who has been hospitalized or committed under this chapter may, at any time, apply to the board of alcohol, drug addiction, and mental health services serving his county of residence for services listed in section 340.09 of the Revised Code.

Effective Date: 10-10-1989



Section 5122.24 - [Repealed].

Effective Date: 07-01-1989



Section 5122.25 - Rehearing.

Upon the request of a hospital, person, board, agency, or facility who has custody of a patient hospitalized pursuant to section 5122.15 of the Revised Code, or on the order of the court, such patient may be called for a rehearing at such place within the county of his residence or the county where such patient is hospitalized as the court designates. The hearing shall be conducted pursuant to section 5122.15 of the Revised Code.

Effective Date: 07-01-1989



Section 5122.26 - Patient absent without leave.

(A) If a patient is absent without leave, on a verbal or written order issued within five days of the time of the unauthorized absence by the department of mental health, the chief clinical officer of the hospital from which the patient is absent without leave, or the court of either the county from which the patient was committed or in which the patient is found, any health or police officer or sheriff may take the patient into custody and transport the patient to the hospital in which the patient was hospitalized or to a place that is designated in the order. The officer immediately shall report such fact to the agency that issued the order.

The chief clinical officer of a hospital may discharge a patient who is under an indictment, a sentence of imprisonment, a community control sanction, or a post-release control sanction or on parole and who has been absent without leave for more than thirty days but shall give written notice of the discharge to the court with criminal jurisdiction over the patient. The chief clinical officer of a hospital may discharge any other patient who has been absent without leave for more than fourteen days.

The chief clinical officer shall take all proper measures for the apprehension of an escaped patient. The expense of the return of an escaped patient shall be borne by the hospital where the patient is hospitalized.

(B)

(1) Subject to division (B)(2) of this section, no patient hospitalized under Chapter 5122. of the Revised Code whose absence without leave was caused or contributed to by the patient's mental illness shall be subject to a charge of escape.

(2) Division (B)(1) of this section does not apply to any person who was hospitalized, institutionalized, or confined in a facility under an order made pursuant to or under authority of section 2945.37, 2945.371, 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code and who escapes from the facility, from confinement in a vehicle for transportation to or from the facility, or from supervision by an employee of the facility that is incidental to hospitalization, institutionalization, or confinement in the facility and that occurs outside the facility, in violation of section 2921.34 of the Revised Code.

Effective Date: 01-01-2004



Section 5122.27 - Chief clinical officer duties.

The chief clinical officer of the hospital or the chief clinical officer's designee shall assure that all patients hospitalized or committed pursuant to this chapter shall:

(A) Receive, within twenty days of their admission sufficient professional care to assure that an evaluation of current status, differential diagnosis, probable prognosis, and description of the current treatment plan is stated on the official chart;

(B) Have a written treatment plan consistent with the evaluation, diagnosis, prognosis, and goals which shall be provided, upon request of the patient or patient's counsel, to the patient's counsel and to any private physician or licensed clinical psychologist designated by the patient or the patient's counsel or to the Ohio protection and advocacy system;

(C) Receive treatment consistent with the treatment plan. The department of mental health shall set standards for treatment provided to such patients, consistent wherever possible with standards set by the joint commission on accreditation of healthcare organizations.

(D) Receive periodic reevaluations of the treatment plan by the professional staff at intervals not to exceed ninety days;

(E) Be provided with adequate medical treatment for physical disease or injury;

(F) Receive humane care and treatment, including without limitation, the following:

(1) The least restrictive environment consistent with the treatment plan;

(2) The necessary facilities and personnel required by the treatment plan;

(3) A humane psychological and physical environment;

(4) The right to obtain current information concerning the patient's treatment program and expectations in terms that the patient can reasonably understand;

(5) Participation in programs designed to afford the patient substantial opportunity to acquire skills to facilitate return to the community or to terminate an involuntary commitment;

(6) The right to be free from unnecessary or excessive medication;

(7) Freedom from restraints or isolation unless it is stated in a written order by the chief clinical officer or the chief clinical officer's designee, or the patient's individual physician or psychologist in a private or general hospital.

If the chief clinical officer of the hospital is unable to provide the treatment required by divisions (C), (E), and (F) of this section for any patient hospitalized pursuant to Chapter 5122. of the Revised Code, the chief clinical officer shall immediately notify the patient, the court, the Ohio protection and advocacy system, the director of mental health, and the patient's counsel and legal guardian, if known. If within ten days after receipt of such notification by the director, the director is unable to effect a transfer of the patient, pursuant to section 5122.20 of the Revised Code, to a hospital, community mental health agency, or other medical facility where treatment is available, or has not received an order of the court to the contrary, the involuntary commitment of any patient hospitalized pursuant to Chapter 5122. of the Revised Code and defined as a mentally ill person subject to hospitalization by court order under division (B)(4) of section 5122.01 of the Revised Code shall automatically be terminated.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 07-01-1989



Section 5122.271 - Consent to treatment.

(A) Except as provided in divisions (C), (D), and (E) of this section, the chief clinical officer or, in a nonpublic hospital, the attending physician responsible for a patient's care shall provide all information, including expected physical and medical consequences, necessary to enable any patient of a hospital for the mentally ill to give a fully informed, intelligent, and knowing consent, the opportunity to consult with independent specialists and counsel, and the right to refuse consent for any of the following:

(1) Surgery;

(2) Convulsive therapy;

(3) Major aversive interventions;

(4) Sterilizations;

(5) Any unusually hazardous treatment procedures;

(6) Psycho-surgery.

(B) No patient shall be subjected to any of the procedures listed in divisions (A)(4) to (6) of this section until both the patient's informed, intelligent, and knowing consent and the approval of the court have been obtained, except that court approval is not required for a legally competent and voluntary patient in a nonpublic hospital.

(C) If, after providing the information required under division (A) of this section to the patient, the chief clinical officer or attending physician concludes that a patient is physically or mentally unable to receive the information required for surgery under division (A)(1) of this section, or has been adjudicated incompetent, the information may be provided to the patient's natural or court-appointed guardian, who may give an informed, intelligent, and knowing written consent.

If a patient is physically or mentally unable to receive the information required for surgery under division (A)(1) of this section and has no guardian, the information, the recommendation of the chief clinical officer, and the concurring judgment of a licensed physician who is not a full-time employee of the state may be provided to the court in the county in which the hospital is located, which may approve the surgery. Before approving the surgery, the court shall notify the Ohio protection and advocacy system created by section 5123.60 of the Revised Code, and shall notify the patient of the rights to consult with counsel, to have counsel appointed by the court if the patient is indigent, and to contest the recommendation of the chief clinical officer.

(D) If, in a medical emergency, and after providing the information required under division (A) of this section to the patient, it is the judgment of one licensed physician that delay in obtaining surgery would create a grave danger to the health of the patient, it may be administered without the consent of the patient or the patient's guardian if the necessary information is provided to the patient's spouse or next of kin to enable that person to give informed, intelligent, and knowing written consent. If no spouse or next of kin can reasonably be contacted, or if the spouse or next of kin is contacted, but refuses to consent, the surgery may be performed upon the written authorization of the chief clinical officer or, in a nonpublic hospital, upon the written authorization of the attending physician responsible for the patient's care, and after the approval of the court has been obtained. However, if delay in obtaining court approval would create a grave danger to the life of the patient, the chief clinical officer or, in a nonpublic hospital, the attending physician responsible for the patient's care may authorize surgery, in writing, without court approval. If the surgery is authorized without court approval, the chief clinical officer or the attending physician who made the authorization and the physician who performed the surgery shall each execute an affidavit describing the circumstances constituting the emergency and warranting the surgery and the circumstances warranting their not obtaining prior court approval. The affidavit shall be filed with the court with which the request for prior approval would have been filed within five court days after the surgery, and a copy of the affidavit shall be placed in the patient's file and be given to the guardian, spouse, or next of kin of the patient, to the hospital at which the surgery was performed, and to the Ohio protection and advocacy system as defined in section 5123.60 of the Revised Code.

(E) Major aversive interventions shall not be used unless a patient continues to engage in behavior destructive to self or others after other forms of therapy have been attempted. Major aversive interventions may be applied if approved by the director of mental health. Major aversive interventions shall not be applied to a voluntary patient without the informed, intelligent, and knowing written consent of the patient or the patient's guardian.

(F) Unless there is substantial risk of physical harm to self or others, or other than under division (D) of this section, this chapter does not authorize any form of compulsory medical, psychological, or psychiatric treatment of any patient who is being treated by spiritual means through prayer alone in accordance with a recognized religious method of healing without specific court authorization.

(G) For purposes of this section, "convulsive therapy" does not include defibrillation.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 12-02-1996



Section 5122.28 - Labor and tasks performed by patients.

No patient of a hospital for the mentally ill shall be compelled to perform labor which involves the operation, support, or maintenance of the hospital or for which the hospital is under contract with an outside organization. Privileges or release from the hospital shall not be conditional upon the performance of such labor. Patients who volunteer to perform such labor shall be compensated at a rate derived from the value of work performed, having reference to the prevailing wage rate for comparable work or wage rates established under section 4111.06 of the Revised Code.

A patient may be required to perform therapeutic tasks which do not involve the operation, support, or maintenance of the hospital if those tasks are an integrated part of the patient's treatment plan and supervised by a person qualified to oversee the therapeutic aspects of the activity.

A patient may be required to perform tasks of a personal housekeeping nature.

Effective Date: 08-26-1976



Section 5122.29 - Patients' rights.

All patients hospitalized or committed pursuant to this chapter have the following rights:

(A) The right to a written list of all rights enumerated in this chapter, to that person, that person's legal guardian, and that person's counsel. If the person is unable to read, the list shall be read and explained to the person.

(B) The right at all times to be treated with consideration and respect for the patient's privacy and dignity, including without limitation, the following:

(1) At the time a person is taken into custody for diagnosis, detention, or treatment under Chapter 5122. of the Revised Code, the person taking that person into custody shall take reasonable precautions to preserve and safeguard the personal property in the possession of or on the premises occupied by that person;

(2) A person who is committed, voluntarily or involuntarily, shall be given reasonable protection from assault or battery by any other person.

(C) The right to communicate freely with and be visited at reasonable times by the patient's private counsel or personnel of the Ohio protection and advocacy system and, unless prior court restriction has been obtained, to communicate freely with and be visited at reasonable times by the patient's personal physician or psychologist.

(D) The right to communicate freely with others, unless specifically restricted in the patient's treatment plan for clear treatment reasons, including without limitation the following:

(1) To receive visitors at reasonable times;

(2) To have reasonable access to telephones to make and receive confidential calls, including a reasonable number of free calls if unable to pay for them and assistance in calling if requested and needed.

(E) The right to have ready access to letter writing materials, including a reasonable number of stamps without cost if unable to pay for them, and to mail and receive unopened correspondence and assistance in writing if requested and needed.

(F) The right to the following personal privileges consistent with health and safety:

(1) To wear the patient's own clothes and maintain the patient's own personal effects;

(2) To be provided an adequate allowance for or allotment of neat, clean, and seasonable clothing if unable to provide the patient's own;

(3) To maintain the patient's personal appearance according to the patient's own personal taste, including head and body hair;

(4) To keep and use personal possessions, including toilet articles;

(5) To have access to individual storage space for the patient's private use;

(6) To keep and spend a reasonable sum of the patient's own money for expenses and small purchases;

(7) To receive and possess reading materials without censorship, except when the materials create a clear and present danger to the safety of persons in the facility.

(G) The right to reasonable privacy, including both periods of privacy and places of privacy.

(H) The right to free exercise of religious worship within the facility, including a right to services and sacred texts that are within the reasonable capacity of the facility to supply, provided that no patient shall be coerced into engaging in any religious activities.

(I) The right to social interaction with members of either sex, subject to adequate supervision, unless such social interaction is specifically withheld under a patient's written treatment plan for clear treatment reasons.

As used in this section, "clear treatment reasons" means that permitting the patient to communicate freely with others will present a substantial risk of physical harm to the patient or others or will substantially preclude effective treatment of the patient. If a right provided under this section is restricted or withheld for clear treatment reasons, the patient's written treatment plan shall specify the treatment designed to eliminate the restriction or withholding of the right at the earliest possible time.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 07-01-1989



Section 5122.30 - Writ of habeas corpus.

Any person detained pursuant to this chapter or section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code shall be entitled to the writ of habeas corpus upon proper petition by self or by a friend to any court generally empowered to issue the writ of habeas corpus in the county in which the person is detained.

No person may bring a petition for a writ of habeas corpus that alleges that a person involuntarily detained pursuant to this chapter no longer is a mentally ill person subject to hospitalization by court order unless the person shows that the release procedures of division (H) of section 5122.15 of the Revised Code are inadequate or unavailable.

Effective Date: 07-01-1997



Section 5122.301 - Civil rights of patients.

No person shall be deprived of any public or private employment solely because of having been admitted to a hospital or otherwise receiving services, voluntarily or involuntarily, for a mental illness or other mental disability.

Any person admitted to a hospital or otherwise taken into custody, voluntarily or involuntarily, under this chapter retains all civil rights not specifically denied in the Revised Code or removed by an adjudication of incompetence following a judicial proceeding other than a proceeding under sections 5122.11 to 5122.15 of the Revised Code.

As used in this section, "civil rights" includes, without limitation, the rights to contract, hold a professional, occupational, or motor vehicle driver's or commercial driver's license, marry or obtain a divorce, annulment, or dissolution of marriage, make a will, vote, and sue and be sued.

Effective Date: 07-01-1989



Section 5122.31 - Confidentiality.

(A) All certificates, applications, records, and reports made for the purpose of this chapter and sections 2945.38, 2945.39, 2945.40, 2945.401, and 2945.402 of the Revised Code, other than court journal entries or court docket entries, and directly or indirectly identifying a patient or former patient or person whose hospitalization has been sought under this chapter, shall be kept confidential and shall not be disclosed by any person except:

(1) If the person identified, or the person's legal guardian, if any, or if the person is a minor, the person's parent or legal guardian, consents, and if the disclosure is in the best interests of the person, as may be determined by the court for judicial records and by the chief clinical officer for medical records;

(2) When disclosure is provided for in this chapter or section 5123.601 of the Revised Code;

(3) That hospitals, boards of alcohol, drug addiction, and mental health services, and community mental health agencies may release necessary medical information to insurers and other third-party payers, including government entities responsible for processing and authorizing payment, to obtain payment for goods and services furnished to the patient;

(4) Pursuant to a court order signed by a judge;

(5) That a patient shall be granted access to the patient's own psychiatric and medical records, unless access specifically is restricted in a patient's treatment plan for clear treatment reasons;

(6) That hospitals and other institutions and facilities within the department of mental health may exchange psychiatric records and other pertinent information with other hospitals, institutions, and facilities of the department, and with community mental health agencies and boards of alcohol, drug addiction, and mental health services with which the department has a current agreement for patient care or services. Records and information that may be released pursuant to this division shall be limited to medication history, physical health status and history, financial status, summary of course of treatment in the hospital, summary of treatment needs, and a discharge summary, if any.

(7) That hospitals within the department, other institutions and facilities within the department, hospitals licensed by the department under section 5119.20 of the Revised Code, and community mental health agencies may exchange psychiatric records and other pertinent information with payers and other providers of treatment and health services if the purpose of the exchange is to facilitate continuity of care for a patient;

(8) That a patient's family member who is involved in the provision, planning, and monitoring of services to the patient may receive medication information, a summary of the patient's diagnosis and prognosis, and a list of the services and personnel available to assist the patient and the patient's family, if the patient's treating physician determines that the disclosure would be in the best interests of the patient. No such disclosure shall be made unless the patient is notified first and receives the information and does not object to the disclosure.

(9) That community mental health agencies may exchange psychiatric records and certain other information with the board of alcohol, drug addiction, and mental health services and other agencies in order to provide services to a person involuntarily committed to a board. Release of records under this division shall be limited to medication history, physical health status and history, financial status, summary of course of treatment, summary of treatment needs, and discharge summary, if any.

(10) That information may be disclosed to the executor or the administrator of an estate of a deceased patient when the information is necessary to administer the estate;

(11) That records in the possession of the Ohio historical society may be released to the closest living relative of a deceased patient upon request of that relative;

(12) That information may be disclosed to staff members of the appropriate board or to staff members designated by the director of mental health for the purpose of evaluating the quality, effectiveness, and efficiency of services and determining if the services meet minimum standards. Information obtained during such evaluations shall not be retained with the name of any patient.

(13) That records pertaining to the patient's diagnosis, course of treatment, treatment needs, and prognosis shall be disclosed and released to the appropriate prosecuting attorney if the patient was committed pursuant to section 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code, or to the attorney designated by the board for proceedings pursuant to involuntary commitment under this chapter.

(14) That the department of mental health may exchange psychiatric hospitalization records, other mental health treatment records, and other pertinent information with the department of rehabilitation and correction to ensure continuity of care for inmates who are receiving mental health services in an institution of the department of rehabilitation and correction and may exchange psychiatric hospitalization records, other mental health treatment records, and other pertinent information with boards of alcohol, drug addiction, and mental health services and community mental health agencies to ensure continuity of care for inmates or offenders who are receiving mental health services in an institution and are scheduled for release within six months. The release of records under this division is limited to records regarding an inmate's or offender's medication history, physical health status and history, summary of course of treatment, summary of treatment needs, and a discharge summary, if any.

(15) That a community mental health agency that ceases to operate may transfer to either a community mental health agency that assumes its caseload or to the board of alcohol, drug addiction, and mental health services of the service district in which the patient resided at the time services were most recently provided any treatment records that have not been transferred elsewhere at the patient's request.

(B) Before records are disclosed pursuant to divisions (A)(3), (6), and (9) of this section, the custodian of the records shall attempt to obtain the patient's consent for the disclosure. No person shall reveal the contents of a medical record of a patient except as authorized by law.

(C) The managing officer of a hospital who releases necessary medical information under division (A)(3) of this section to allow an insurance carrier or other third party payor to comply with section 5121.43 of the Revised Code shall neither be subject to criminal nor civil liability.

Amended by 129th General AssemblyFile No.127,HB 487, §110.10, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-05-2001; 01-01-2006



Section 5122.311 - Notification of bureau of criminal identification and investigation of adjudication of mental illness.

(A) Notwithstanding any provision of the Revised Code to the contrary, if, on or after the effective date of this section, an individual is found by a court to be a mentally ill person subject to hospitalization by court order or becomes an involuntary patient other than one who is a patient only for purposes of observation, the probate judge who made the adjudication or the chief clinical officer of the hospital, agency, or facility in which the person is an involuntary patient shall notify the bureau of criminal identification and investigation, on the form described in division (C) of this section, of the identity of the individual. The notification shall be transmitted by the judge or the chief clinical officer not later than seven days after the adjudication or commitment.

(B) The bureau of criminal identification and investigation shall compile and maintain the notices it receives under division (A) of this section and shall use them for the purpose of conducting incompetency records checks pursuant to section 311.41 of the Revised Code. The notices and the information they contain are confidential, except as provided in this division, and are not public records.

(C) The attorney general, by rule adopted under Chapter 119. of the Revised Code, shall prescribe and make available to all probate judges and all chief clinical officers a form to be used by them for the purpose of making the notifications required by division (A) of this section.

Effective Date: 04-08-2004



Section 5122.32 - Confidentiality of quality assurance records.

(A) As used in this section:

(1) "Quality assurance committee" means a committee that is appointed in the central office of the department of mental health by the director of mental health, a committee of a hospital or community setting program, a committee established pursuant to section 5119.47 of the Revised Code of the department of mental health appointed by the managing officer of the hospital or program, or a duly authorized subcommittee of a committee of that nature and that is designated to carry out quality assurance program activities.

(2) "Quality assurance program" means a comprehensive program within the department of mental health to systematically review and improve the quality of medical and mental health services within the department and its hospitals and community setting programs, the safety and security of persons receiving medical and mental health services within the department and its hospitals and community setting programs, and the efficiency and effectiveness of the utilization of staff and resources in the delivery of medical and mental health services within the department and its hospitals and community setting programs. "Quality assurance program" includes the central office quality assurance committees, morbidity and mortality review committees, quality assurance programs of community setting programs, quality assurance committees of hospitals operated by the department of mental health, and the office of licensure and certification of the department.

(3) "Quality assurance program activities" include collecting or compiling information and reports required by a quality assurance committee, receiving, reviewing, or implementing the recommendations made by a quality assurance committee, and credentialing, privileging, infection control, tissue review, peer review, utilization review including access to patient care records, patient care assessment records, and medical and mental health records, medical and mental health resource management, mortality and morbidity review, and identification and prevention of medical or mental health incidents and risks, whether performed by a quality assurance committee or by persons who are directed by a quality assurance committee.

(4) "Quality assurance records" means the proceedings, discussion, records, findings, recommendations, evaluations, opinions, minutes, reports, and other documents or actions that emanate from quality assurance committees, quality assurance programs, or quality assurance program activities. "Quality assurance records" does not include aggregate statistical information that does not disclose the identity of persons receiving or providing medical or mental health services in department of mental health institutions.

(B)

(1) Except as provided in division (E) of this section, quality assurance records are confidential and are not public records under section 149.43 of the Revised Code, and shall be used only in the course of the proper functions of a quality assurance program.

(2) Except as provided in division (E) of this section, no person who possesses or has access to quality assurance records and who knows that the records are quality assurance records shall willfully disclose the contents of the records to any person or entity.

(C)

(1) Except as provided in division (E) of this section, no quality assurance record shall be subject to discovery in, and is not admissible in evidence, in any judicial or administrative proceeding.

(2) Except as provided in division (E) of this section, no member of a quality assurance committee or a person who is performing a function that is part of a quality assurance program shall be permitted or required to testify in a judicial or administrative proceeding with respect to quality assurance records or with respect to any finding, recommendation, evaluation, opinion, or other action taken by the committee, member, or person.

(3) Information, documents, or records otherwise available from original sources are not to be construed as being unavailable for discovery or admission in evidence in a judicial or administrative proceeding merely because they were presented to a quality assurance committee. No person testifying before a quality assurance committee or person who is a member of a quality assurance committee shall be prevented from testifying as to matters within the person's knowledge, but the witness cannot be asked about the witness' testimony before the quality assurance committee or about an opinion formed by the person as a result of the quality assurance committee proceedings.

(D)

(1) A person who, without malice and in the reasonable belief that the information is warranted by the facts known to the person, provides information to a person engaged in quality assurance program activities is not liable for damages in a civil action for injury, death, or loss to person or property to any person as a result of providing the information.

(2) A member of a quality assurance committee, a person engaged in quality assurance program activities, and an employee of the department of mental health shall not be liable in damages in a civil action for injury, death, or loss to person or property to any person for any acts, omissions, decisions, or other conduct within the scope of the functions of the quality assurance program.

(3) Nothing in this section shall relieve any institution or individual from liability arising from the treatment of a patient.

(E) Quality assurance records may be disclosed, and testimony may be provided concerning quality assurance records, only to the following persons or entities:

(1) Persons who are employed or retained by the department of mental health and who have authority to evaluate or implement the recommendations of a state-operated hospital, community setting program, or central office quality assurance committee;

(2) Public or private agencies or organizations if needed to perform a licensing or accreditation function related to department of mental health hospitals or community setting programs, or to perform monitoring of a hospital or program of that nature as required by law.

(F) A disclosure of quality assurance records pursuant to division (E) of this section does not otherwise waive the confidential and privileged status of the disclosed quality assurance records.

(G) Nothing in this section shall limit the access of the Ohio protection and advocacy system to records or personnel as required under section 5123.601 of the Revised Code. Nothing in this section shall limit the admissibility of documentary or testimonial evidence in an action brought by the Ohio protection and advocacy system in its own name or on behalf of a client.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 03-17-1998



Section 5122.33 - Department of mental health - additional powers.

The department of mental health may prescribe the form of applications, reports, records, and medical certificates provided for under this chapter, and the information required to be contained therein; require reports from the chief clinical officer of any public hospital relating to the admission, examination, diagnosis, release, or discharge of any patient; visit each such hospital regularly to review the admission procedures of all new patients admitted between visits; investigate by personal visit complaints made by any patient or by any person on behalf of a patient; and adopt such rules as are reasonably necessary to effectuate the provisions of this chapter.

Effective Date: 07-01-1989



Section 5122.34 - Immunity.

(A) Persons, including, but not limited to, boards of alcohol, drug addiction, and mental health services and community mental health agencies, acting in good faith, either upon actual knowledge or information thought by them to be reliable, who procedurally or physically assist in the hospitalization or discharge, determination of appropriate placement, or in judicial proceedings of a person under this chapter, do not come within any criminal provisions, and are free from any liability to the person hospitalized or to any other person.

(B) Regardless of whether any affirmative action has been taken under this chapter with respect to a mental health client or patient and except as otherwise provided in section 2305.51 of the Revised Code, no person shall be liable for any harm that results to any other person as a result of failing to disclose any confidential information about the mental health client or patient, or failing to otherwise attempt to protect such other person from harm by such client or patient.

(C) This section applies to expert witnesses who testify at hearings under this chapter.

(D) The immunity from liability conferred by this section is in addition to and not in limitation of any immunity conferred by any other section of the Revised Code or by judicial precedent.

Effective Date: 09-15-1999



Section 5122.341 - Immunity from liability.

(A) As used in this section:

(1) "Facility or agency" means, in the context of a person committed to the department of mental health under sections 2945.37 to 2945.402 of the Revised Code, any entity in which the department of mental health places such a person.

(2) "Person committed to the department" means a person committed to the department of mental health under sections 2945.37 to 2945.402 of the Revised Code.

(B) No member of a board of directors, or employee, of a facility or agency in which the department of mental health places a person committed to the department is liable for injury or damages caused by any action or inaction taken within the scope of the board member's official duties or employee's employment relating to the commitment of, and services provided to, the person committed to the department, unless the action or inaction constitutes willful or wanton misconduct. A board member's or employee's action or inaction does not constitute willful or wanton misconduct if the board member or employee acted in good faith and reasonably under the circumstances and with the knowledge reasonably attributable to the board member or employee.

The immunity from liability conferred by this section is in addition to and not in limitation of any immunity conferred by any other section of the Revised Code or by judicial precedent.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5122.35 - Venue.

(A) In a case in which the jurisdiction of a court has not been specifically given or the procedure provided for, the court in the county in which a person alleged to be mentally ill is found shall have full, complete, and general jurisdiction to make disposition of such person in accordance with the procedure prescribed by Chapter 5122. of the Revised Code.

(B) When an affidavit is filed in the court as provided in section 5122.11 of the Revised Code, and the person alleged to be mentally ill is detained in a hospital located in another county, the court of the county in which such hospital is located shall, upon the request of the court receiving the affidavit, hold a hearing and make disposition of such person in accordance with Chapter 5122. of the Revised Code.

Effective Date: 07-01-1980



Section 5122.36 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Effective Date: 07-01-1980 )



Section 5122.38 - Competency adjudications.

Each individual now or formerly hospitalized pursuant to this chapter or former Chapter 5123. of the Revised Code, is entitled to an adjudication of competency or incompetency or termination of guardianship upon written request by any such individual, his guardian, or the chief clinical officer to the probate court. The court, on its own motion, may initiate such a hearing.

Upon filing of such application, or on the court's own motion, notice of the purpose, time, and place of the hearing shall be given to the person upon whose affidavit such adjudication was made, to the guardian of the applicant, and to his spouse at his residence, if such address is known.

Upon hearing, if it is proven that such applicant is competent, the court shall so find and enter the finding on its journal. The adjudicating court shall send a transcript of the adjudication to the county of the patient's residence.

Effective Date: 07-01-1989



Section 5122.39 - Guardianship of mentally ill persons.

(A) Mentally ill minors shall remain under the natural guardianship of their parents, notwithstanding hospitalization pursuant to this chapter, unless parental rights have been terminated pursuant to a court finding that the minor is neglected or dependent. Where a mentally ill minor is found to be dependent or neglected, the public children's services agency in the county of residence has final guardianship authority and responsibility.

(B) In no case shall the guardianship of a mentally ill person be assigned to the chief medical officer or any staff member of a hospital, board, or agency from which the person is receiving mental health services.

Effective Date: 10-01-1997



Section 5122.41 - Transmission of court papers.

The court, upon making an order hospitalizing a person under this chapter, shall immediately transmit to the chief clinical officer of the hospital, copies, under his official seal, of court papers in the case, including the certificate of the medical witnesses and of his findings in the case.

Upon hospitalization, the chief clinical officer of the hospital to which the patient is admitted shall take possession of all money and other valuables that may be upon the person of the patient, and shall within ten days file a list thereof with the probate judge of the county of which the patient is a resident. If the amount of money is fifty dollars or less it shall be retained and expended by the chief clinical officer of the hospital for the benefit of the patient. Unless a guardian of the estate of the patient has already been appointed, the probate judge may, upon his own motion and without notice, appoint a special guardian of the estate of the patient. Any special guardian, before being appointed, shall file a bond approved by the probate judge in the same amount as is required by section 2109.04 of the Revised Code. A special guardian as provided for in this section, and while acting as such, shall be governed by all laws applicable to guardians of the estates of either minors or incompetents. The special guardian shall be allowed such compensation for his services as the court thinks reasonable, provided he forthwith performs all the duties incumbent upon him.

Effective Date: 07-01-1989



Section 5122.42 - Preservation of rights and privileges.

Nothing in this chapter limits any rights, privileges, or immunities under the constitution, and laws of the United States or this state.

Effective Date: 03-16-1978



Section 5122.43 - Payment of costs, fees, and expenses of proceedings - reimbursement.

(A) Costs, fees, and expenses of all proceedings held under this chapter shall be paid as follows:

(1) To police and health officers, other than sheriffs or their deputies, the same fees allowed to constables, to be paid upon the approval of the probate judge;

(2) To sheriffs or their deputies, the same fees allowed for similar services in the court of common pleas;

(3) To physicians or licensed clinical psychologists acting as expert witnesses and to other expert witnesses designated by the court, an amount determined by the court;

(4) To other witnesses, the same fees and mileage as for attendance at the court of common pleas, to be paid upon the approval of the probate judge;

(5) To a person, other than the sheriff or the sheriff's deputies, for taking a mentally ill person to a hospital or removing a mentally ill person from a hospital, the actual necessary expenses incurred, specifically itemized, and approved by the probate judge;

(6) To assistants who convey mentally ill persons to the hospital when authorized by the probate judge, a fee set by the probate court, provided the assistants are not drawing a salary from the state or any political subdivision of the state, and their actual necessary expenses incurred, provided that the expenses are specifically itemized and approved by the probate judge;

(7) To an attorney appointed by the probate division for an indigent who allegedly is a mentally ill person pursuant to any section of this chapter, the fees that are determined by the probate division. When those indigent persons are before the court, all filing and recording fees shall be waived.

(8) To a referee who is appointed to conduct proceedings under this chapter that involve a respondent whose domicile is or, before the respondent's hospitalization, was not the county in which the proceedings are held, compensation as fixed by the probate division, but not more than the compensation paid for similar proceedings for respondents whose domicile is in the county in which the proceedings are held;

(9) To a court reporter appointed to make a transcript of proceedings under this chapter, the compensation and fees allowed in other cases under section 2101.08 of the Revised Code.

(B) A county shall pay for the costs, fees, and expenses described in division (A) of this section with money appropriated pursuant to section 2101.11 of the Revised Code. A county may seek reimbursement from the department of mental health by submitting a request and certification by the county auditor of the costs, fees, and expenses to the department within two months of the date the costs, fees, and expenses are incurred by the county.

Each fiscal year, based on past allocations, historical utilization, and other factors the department considers appropriate, the department shall allocate for each county an amount for reimbursements under this section. The total of all the allocations shall equal the amount appropriated for the fiscal year to the department specifically for the purposes of this section.

On receipt, the department shall review each request for reimbursement and prepare a voucher for the amount of the costs, fees, and expenses incurred by the county, provided that the total amount of money paid to all counties in each fiscal year shall not exceed the total amount of moneys specifically appropriated to the department for these purposes.

The department's total reimbursement to each county shall be the lesser of the full amount requested or the amount allocated for the county under this division. In addition, the department shall distribute any surplus remaining from the money appropriated for the fiscal year to the department for the purposes of this section as follows to counties whose full requests exceed their allocations:

(1) If the surplus is sufficient to reimburse such counties the full amount of their requests, each such county shall receive the full amount of its request;

(2) If the surplus is insufficient, each such county shall receive a percentage of the surplus determined by dividing the difference between the county's full request and its allocation by the difference between the total of the full requests of all such counties and the total of the amounts allocated for all such counties.

The department may adopt rules in accordance with Chapter 119. of the Revised Code to implement the payment of costs, fees, and expenses under this section.

Effective Date: 09-29-1997



Section 5122.44 - Patients buried on department hospital grounds - definitions.

As used in sections 5122.44 to 5122.47 of the Revised Code:

(A) "Compilation" means a written list of the following information, as the department of mental health is able to reasonably ascertain, for every patient who was buried, entombed, or inurned prior to the effective date of this section in a cemetery located on the grounds of or adjacent to the grounds of a public hospital:

(1) Name;

(2) Date of birth;

(3) Date of death or burial;

(4) Specific physical location of the burial, entombment, or inurnment, including the plot or grave site number if available.

(B) "Patient" means an individual who died while admitted to a public hospital that was under the control of the department of mental health.

(C) "Record" has the same meaning as in section 149.011 of the Revised Code.

(D) "State agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government.

Effective Date: 03-31-2005



Section 5122.45 - Compilation of patient information for each cemetery.

The department of mental health shall create a separate compilation for each cemetery located on the grounds of or adjacent to the grounds of a public hospital that is under the control of the department on the effective date of this section. The compilation shall be created within a reasonable time not exceeding three years after the effective date of this section. The department shall use its best efforts to create the most complete compilations possible using records in the department's possession and records obtained in accordance with section 5122.46 of the Revised Code.

Effective Date: 03-31-2005



Section 5122.46 - Historical society and state agencies to provide access to information.

The Ohio historical society and each state agency shall, at the request of the department of mental health, provide the department access to records and information in the possession of the historical society or state agency for purposes of creating compilations.

Effective Date: 03-31-2005



Section 5122.47 - Deposit of compilations with historical society and state library.

The department of mental health shall deposit a copy of each compilation with the Ohio historical society and the state library as soon as a compilation is completed. The department shall not disclose any record or information used to create a compilation except as provided in sections 149.43 and 5122.31 of the Revised Code.

Effective Date: 03-31-2005



Section 5122.49 - [Repealed].

Effective Date: 10-10-1989



Section 5122.50 - Amended and Renumbered RC 3793.11.

Effective Date: 10-10-1989



Section 5122.51 - [Repealed].

Effective Date: 10-10-1989



Section 5122.52, 5122.53 - Amended and Renumbered RC 3793.12, 3793.13.

Effective Date: 10-10-1989



Section 5122.54, 5122.55 - [Repealed].

Effective Date: 10-10-1989



Section 5122.60 - [Repealed].

Effective Date: 10-10-1989



Section 5122.99 - Penalty.

A person who violates division (B)(2) of section 5122.32 of the Revised Code shall be fined not more than two thousand five hundred dollars on a first offense and not more than twenty thousand dollars on a subsequent offense.

Effective Date: 03-17-1998






Chapter 5123 - DEPARTMENT OF DEVELOPMENTAL DISABILITIES

Section 5123.01 - Department of developmental disabilities definitions.

As used in this chapter:

(A) "Chief medical officer" means the licensed physician appointed by the managing officer of an institution for the mentally retarded with the approval of the director of developmental disabilities to provide medical treatment for residents of the institution.

(B) "Chief program director" means a person with special training and experience in the diagnosis and management of the mentally retarded, certified according to division (C) of this section in at least one of the designated fields, and appointed by the managing officer of an institution for the mentally retarded with the approval of the director to provide habilitation and care for residents of the institution.

(C) "Comprehensive evaluation" means a study, including a sequence of observations and examinations, of a person leading to conclusions and recommendations formulated jointly, with dissenting opinions if any, by a group of persons with special training and experience in the diagnosis and management of persons with mental retardation or a developmental disability, which group shall include individuals who are professionally qualified in the fields of medicine, psychology, and social work, together with such other specialists as the individual case may require.

(D) "Education" means the process of formal training and instruction to facilitate the intellectual and emotional development of residents.

(E) "Habilitation" means the process by which the staff of the institution assists the resident in acquiring and maintaining those life skills that enable the resident to cope more effectively with the demands of the resident's own person and of the resident's environment and in raising the level of the resident's physical, mental, social, and vocational efficiency. Habilitation includes but is not limited to programs of formal, structured education and training.

(F) "Health officer" means any public health physician, public health nurse, or other person authorized or designated by a city or general health district.

(G) "Home and community-based services" means medicaid-funded home and community-based services specified in division (B)(1) of section 5111.87 of the Revised Code provided under the medicaid waiver components the department of developmental disabilities administers pursuant to section 5111.871 of the Revised Code. Except as provided in section 5123.0412 of the Revised Code, home and community-based services provided under the medicaid waiver component known as the transitions developmental disabilities waiver are to be considered to be home and community-based services for the purposes of this chapter only to the extent, if any, provided by the contract required by section 5111.871 of the Revised Code regarding the waiver.

(H) "Indigent person" means a person who is unable, without substantial financial hardship, to provide for the payment of an attorney and for other necessary expenses of legal representation, including expert testimony.

(I) "Institution" means a public or private facility, or a part of a public or private facility, that is licensed by the appropriate state department and is equipped to provide residential habilitation, care, and treatment for the mentally retarded.

(J) "Licensed physician" means a person who holds a valid certificate issued under Chapter 4731. of the Revised Code authorizing the person to practice medicine and surgery or osteopathic medicine and surgery, or a medical officer of the government of the United States while in the performance of the officer's official duties.

(K) "Managing officer" means a person who is appointed by the director of developmental disabilities to be in executive control of an institution for the mentally retarded under the jurisdiction of the department.

(L) "Medicaid" has the same meaning as in section 5111.01 of the Revised Code.

(M) "Medicaid case management services" means case management services provided to an individual with mental retardation or other developmental disability that the state medicaid plan requires.

(N) "Mentally retarded person" means a person having significantly subaverage general intellectual functioning existing concurrently with deficiencies in adaptive behavior, manifested during the developmental period.

(O) "Mentally retarded person subject to institutionalization by court order" means a person eighteen years of age or older who is at least moderately mentally retarded and in relation to whom, because of the person's retardation, either of the following conditions exist:

(1) The person represents a very substantial risk of physical impairment or injury to self as manifested by evidence that the person is unable to provide for and is not providing for the person's most basic physical needs and that provision for those needs is not available in the community;

(2) The person needs and is susceptible to significant habilitation in an institution.

(P) "A person who is at least moderately mentally retarded" means a person who is found, following a comprehensive evaluation, to be impaired in adaptive behavior to a moderate degree and to be functioning at the moderate level of intellectual functioning in accordance with standard measurements as recorded in the most current revision of the manual of terminology and classification in mental retardation published by the American association on mental retardation.

(Q) As used in this division, "substantial functional limitation," "developmental delay," and "established risk" have the meanings established pursuant to section 5123.011 of the Revised Code.

"Developmental disability" means a severe, chronic disability that is characterized by all of the following:

(1) It is attributable to a mental or physical impairment or a combination of mental and physical impairments, other than a mental or physical impairment solely caused by mental illness as defined in division (A) of section 5122.01 of the Revised Code.

(2) It is manifested before age twenty-two.

(3) It is likely to continue indefinitely.

(4) It results in one of the following:

(a) In the case of a person under three years of age, at least one developmental delay or an established risk;

(b) In the case of a person at least three years of age but under six years of age, at least two developmental delays or an established risk;

(c) In the case of a person six years of age or older, a substantial functional limitation in at least three of the following areas of major life activity, as appropriate for the person's age: self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, and, if the person is at least sixteen years of age, capacity for economic self-sufficiency.

(5) It causes the person to need a combination and sequence of special, interdisciplinary, or other type of care, treatment, or provision of services for an extended period of time that is individually planned and coordinated for the person.

(R) "Developmentally disabled person" means a person with a developmental disability.

(S) "State institution" means an institution that is tax-supported and under the jurisdiction of the department.

(T) "Residence" and "legal residence" have the same meaning as "legal settlement," which is acquired by residing in Ohio for a period of one year without receiving general assistance prior to July 17, 1995, under former Chapter 5113. of the Revised Code, financial assistance under Chapter 5115. of the Revised Code, or assistance from a private agency that maintains records of assistance given. A person having a legal settlement in the state shall be considered as having legal settlement in the assistance area in which the person resides. No adult person coming into this state and having a spouse or minor children residing in another state shall obtain a legal settlement in this state as long as the spouse or minor children are receiving public assistance, care, or support at the expense of the other state or its subdivisions. For the purpose of determining the legal settlement of a person who is living in a public or private institution or in a home subject to licensing by the department of job and family services, the department of mental health, or the department of developmental disabilities, the residence of the person shall be considered as though the person were residing in the county in which the person was living prior to the person's entrance into the institution or home. Settlement once acquired shall continue until a person has been continuously absent from Ohio for a period of one year or has acquired a legal residence in another state. A woman who marries a man with legal settlement in any county immediately acquires the settlement of her husband. The legal settlement of a minor is that of the parents, surviving parent, sole parent, parent who is designated the residential parent and legal custodian by a court, other adult having permanent custody awarded by a court, or guardian of the person of the minor, provided that:

(1) A minor female who marries shall be considered to have the legal settlement of her husband and, in the case of death of her husband or divorce, she shall not thereby lose her legal settlement obtained by the marriage.

(2) A minor male who marries, establishes a home, and who has resided in this state for one year without receiving general assistance prior to July 17, 1995, under former Chapter 5113. of the Revised Code, financial assistance under Chapter 5115. of the Revised Code, or assistance from a private agency that maintains records of assistance given shall be considered to have obtained a legal settlement in this state.

(3) The legal settlement of a child under eighteen years of age who is in the care or custody of a public or private child caring agency shall not change if the legal settlement of the parent changes until after the child has been in the home of the parent for a period of one year.

No person, adult or minor, may establish a legal settlement in this state for the purpose of gaining admission to any state institution.

(U)

(1) "Resident" means, subject to division (R)(2) of this section, a person who is admitted either voluntarily or involuntarily to an institution or other facility pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code subsequent to a finding of not guilty by reason of insanity or incompetence to stand trial or under this chapter who is under observation or receiving habilitation and care in an institution.

(2) "Resident" does not include a person admitted to an institution or other facility under section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code to the extent that the reference in this chapter to resident, or the context in which the reference occurs, is in conflict with any provision of sections 2945.37 to 2945.402 of the Revised Code.

(V) "Respondent" means the person whose detention, commitment, or continued commitment is being sought in any proceeding under this chapter.

(W) "Working day" and "court day" mean Monday, Tuesday, Wednesday, Thursday, and Friday, except when such day is a legal holiday.

(X) "Prosecutor" means the prosecuting attorney, village solicitor, city director of law, or similar chief legal officer who prosecuted a criminal case in which a person was found not guilty by reason of insanity, who would have had the authority to prosecute a criminal case against a person if the person had not been found incompetent to stand trial, or who prosecuted a case in which a person was found guilty.

(Y) "Court" means the probate division of the court of common pleas.

(Z) "Supported living" and "residential services" have the same meanings as in section 5126.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 07-01-2005; 2007 HB119 06-30-2007



Section 5123.011 - Adoption of rules.

The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code that establish definitions of "substantial functional limitation," "developmental delay," "established risk," "biological risk," and "environmental risk.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997; Effective Date: 01-10-1992



Section 5123.012 - Eligibility determinations.

(A) As used in this section:

(1) "Biological risk" and "environmental risk" have the meanings established pursuant to section 5123.011 of the Revised Code.

(2) "Preschool child with a disability" has the same meaning as in section 3323.01 of the Revised Code.

(B) Except as provided in division (C) of this section, the department of developmental disabilities shall make eligibility determinations in accordance with the definition of "developmental disability" in section 5123.01 of the Revised Code. The department may adopt rules in accordance with Chapter 119. of the Revised Code establishing eligibility for programs and services for either of the following:

(1) Individuals under age six who have a biological risk or environmental risk of a developmental delay;

(2) Any preschool child with a disability eligible for services under section 3323.02 of the Revised Code whose disability is not attributable solely to mental illness as defined in section 5122.01 of the Revised Code.

(C)

(1) The department shall make determinations of eligibility for protective services in accordance with sections 5123.55 to 5123.59 of the Revised Code.

(2) Determinations of whether a mentally retarded person is subject to institutionalization by court order shall be made in accordance with sections 5123.71 to 5123.76 of the Revised Code and shall be based on the definition of "mentally retarded person subject to institutionalization by court order" in section 5123.01 of the Revised Code.

(3) All persons who were eligible for services and enrolled in programs offered by the department of developmental disabilities pursuant to this chapter on July 1, 1991, shall continue to be eligible for those services and to be enrolled in those programs as long as they are in need of services.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994; 2007 HB119 09-29-2007



Section 5123.013 - Application of chapter.

The provisions of this chapter regarding institutionalization apply to a person who is found incompetent to stand trial or not guilty by reason of insanity and is committed pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code to the extent that the provisions are not in conflict with any provision of sections 2945.37 to 2945.402 of the Revised Code. If a provision of this chapter is in conflict with a provision in sections 2945.37 to 2945.402 of the Revised Code regarding a person who has been so committed, the provision in sections 2945.37 to 2945.402 of the Revised Code shall control regarding that person.

Renumbered from § 5123.011 and amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.



Section 5123.014 - Reference to department or director.

Whenever the department or director of mental retardation and developmental disabilities is referred to or designated in any statute, rule, contract, grant, or other document, the reference or designation shall be deemed to refer to the department or director of developmental disabilities, as the case may be.

Added by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.



Section 5123.02 - Duties of department.

The department of developmental disabilities shall do the following:

(A) Promote comprehensive statewide programs and services for persons with mental retardation or a developmental disability and their families wherever they reside in the state. These programs shall include public education, prevention, diagnosis, treatment, training, and care.

(B) Provide administrative leadership for statewide services which include residential facilities, evaluation centers, and community classes which are wholly or in part financed by the department of developmental disabilities as provided by section 5123.26 of the Revised Code;

(C) Develop and maintain, to the extent feasible, data on all services and programs for persons with mental retardation or a developmental disability, that are provided by governmental and private agencies;

(D) Make periodic determinations of the number of persons with mental retardation or a developmental disability requiring services in the state;

(E) Provide leadership to local authorities in planning and developing community-wide services for persons with mental retardation or a developmental disability and their families;

(F) Promote programs of professional training and research in cooperation with other state departments, agencies, and institutions of higher learning.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.021 - Determining need for nursing facility care.

(A) As used in this section, "mentally retarded individual" and "specialized services" have the same meanings as in section 5111.202 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section and rules adopted under division (E)(3) of this section, for purposes of section 5111.202 of the Revised Code, the department of developmental disabilities shall determine in accordance with section 1919(e)(7) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and regulations adopted under section 1919(f)(8)(A) of that act whether, because of the individual's physical and mental condition, a mentally retarded individual seeking admission to a nursing facility requires the level of services provided by a nursing facility and, if the individual requires that level of services, whether the individual requires specialized services for mental retardation.

(2) A determination under this division is not required for any of the following:

(a) An individual seeking readmission to a nursing facility after having been transferred from a nursing facility to a hospital for care;

(b) An individual who meets all of the following conditions:

(i) The individual is admitted to the nursing facility directly from a hospital after receiving inpatient care at the hospital;

(ii) The individual requires nursing facility services for the condition for which the individual received care in the hospital;

(iii) The individual's attending physician has certified, before admission to the nursing facility, that the individual is likely to require less than thirty days of nursing facility services.

(c) An individual transferred from one nursing facility to another nursing facility, with or without an intervening hospital stay.

(C) Except as provided in rules adopted under division (F)(3) of this section, the department of developmental disabilities shall review and determine, for each resident of a nursing facility who is mentally retarded, whether the resident, because of the resident's physical and mental condition, requires the level of services provided by a nursing facility and whether the resident requires specialized services for mental retardation. The review and determination shall be conducted in accordance with section 1919(e)(7) of the "Social Security Act" and the regulations adopted under section 1919(f)(8)(A) of the act. The review and determination shall be completed promptly after a nursing facility has notified the department that there has been a significant change in the resident's mental or physical condition.

(D)

(1) In the case of a nursing facility resident who has continuously resided in a nursing facility for at least thirty months before the date of a review and determination under division (C) of this section, if the resident is determined not to require the level of services provided by a nursing facility, but is determined to require specialized services for mental retardation, the department, in consultation with the resident's family or legal representative and care givers, shall do all of the following:

(a) Inform the resident of the institutional and noninstitutional alternatives covered under the state plan for medical assistance;

(b) Offer the resident the choice of remaining in the nursing facility or receiving covered services in an alternative institutional or noninstitutional setting;

(c) Clarify the effect on eligibility for services under the state plan for medical assistance if the resident chooses to leave the facility, including its effect on readmission to the facility;

(d) Provide for or arrange for the provision of specialized services for the resident's mental retardation in the setting chosen by the resident.

(2) In the case of a nursing facility resident who has continuously resided in a nursing facility for less than thirty months before the date of the review and determination under division (C) of this section, if the resident is determined not to require the level of services provided by a nursing facility, but is determined to require specialized services for mental retardation, or if the resident is determined to require neither the level of services provided by a nursing facility nor specialized services for mental retardation, the department shall act in accordance with its alternative disposition plan approved by the United States department of health and human services under section 1919(e)(7)(E) of the "Social Security Act.

(3) In the case of an individual who is determined under division (B) or (C) of this section to require both the level of services provided by a nursing facility and specialized services for mental retardation, the department of developmental disabilities shall provide or arrange for the provision of the specialized services needed by the individual or resident while residing in a nursing facility.

(E) The department of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Establish criteria to be used in making the determinations required by divisions (B) and (C) of this section. The criteria shall not exceed the criteria established by regulations adopted by the United States department of health and human services under section 1919(f)(8)(A) of the "Social Security Act.

(2) Specify information to be provided by the individual or nursing facility resident being assessed;

(3) Specify any circumstances, in addition to circumstances listed in division (B) of this section, under which determinations under divisions (B) and (C) of this section are not required to be made.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5123.022 - State policy regarding employment services for individuals with developmental disabilities.

It is hereby declared to be the policy of this state that employment services for individuals with developmental disabilities be directed at placement whenever possible of each individual in a position in the community in which the individual is integrated with the employer's other workers who are not developmentally disabled. The departments of developmental disabilities, education, job and family services, and mental health; the rehabilitation services commission; and each other state agency that provides employment services to individuals with developmental disabilities shall implement this policy and ensure that it is followed whenever employment services are provided to individuals with developmental disabilities.

The department of developmental disabilities shall coordinate the actions taken by state agencies to comply with the state's policy. Agencies shall collaborate within their divisions and with each other to ensure that state programs, policies, procedures, and funding support competitive and integrated employment of individuals with developmental disabilities. State agencies shall share information with the department, and the department shall track progress toward full implementation of the policy. The department, in coordination with any task force established by the governor, shall compile data and annually submit to the governor a report on implementation of the policy.

The department and state agencies may adopt rules to implement the policy.

The policy articulated in this section is intended to promote the right of each individual with a developmental disability to informed choice; however, nothing in this section requires any employer to give preference in hiring to an individual because the individual has a disability.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 5123.03 - Management of institutions and facilities.

(A) The department of developmental disabilities shall do all of the following:

(1) Maintain, operate, manage, and govern all state institutions for the care, treatment, and training of the mentally retarded;

(2) Designate all such institutions by appropriate names;

(3) Provide and designate facilities for the custody, care, and special treatment of persons of the following classes:

(a) Dangerous persons in state institutions for the mentally retarded who represent a serious threat to the safety of the other patients of the institution;

(b) Persons charged with crimes who are found incompetent to stand trial or not guilty by reason of insanity and who are also mentally retarded persons subject to institutionalization by court order.

(4) Have control of all institutions maintained in part by the state for the care, treatment, and training of the mentally retarded;

(5) Administer the laws relative to persons in such institutions in an efficient, economical, and humane manner;

(6) Ascertain by actual examinations and inquiry whether institutionalizations are made according to law.

(B) The department may do any of the following:

(1) Subject to section 5139.08 of the Revised Code, receive from the department of youth services for observation, diagnosis, care, habilitation, or placement any children in the custody of the department of youth services;

(2) Receive for observation any minor from a public institution other than an institution under the jurisdiction of the department of developmental disabilities, from a private charitable institution, or from a person having legal custody of such a minor, upon such terms as are proper;

(3) Receive from the department of mental health any patient in the custody of the department who is transferred to the department of developmental disabilities upon such terms and conditions as may be agreed upon by the two departments.

(C) In addition to the powers and duties expressly conferred by this section, the department may take any other action necessary for the full and efficient executive, administrative, and fiscal supervision of the state institutions described in this section.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-20-1996



Section 5123.031 - Nonpartisan management.

The director of developmental disabilities may require the performance of duties by the officers of the institutions under the jurisdiction of the department of developmental disabilities so as fully to meet the requirements, intents, and purposes of this chapter. In case of an apparent conflict between the powers conferred upon any managing officer and those conferred by this chapter upon the department, the presumption shall be conclusive in favor of the department.

The director shall adopt rules for the nonpartisan management of the institutions under the jurisdiction of the department. An officer or employee of the department or any officer or employee of any institution under its control who, by solicitation or otherwise, exerts the officer's or employee's influence directly or indirectly to induce any other officer or employee of the department or any of its institutions to adopt the officer's or employee's political views or to favor any particular person, issue, or candidate for office shall be removed from the officer's or employee's office or position, by the department in case of an officer or employee, and by the governor in case of the director.

The managing officer of any institution under the jurisdiction of the department shall submit reports to the director relating to the admission, examination, comprehensive evaluation, diagnosis, release, or discharge of any resident.

The director, or a person designated by the director, shall visit each institution regularly to review the admission procedures of all new residents and to investigate complaints made by any resident or by any person on behalf of a resident.

The director shall prescribe the forms of affidavits, applications, comprehensive evaluations, orders of institutionalization and release, and all other forms that are required in the institutionalization, admission, and release of all persons with respect to institutions under the jurisdiction of the department, and of reports and records provided for under this chapter.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994



Section 5123.032 - Closure of a developmental center.

(A) As used in this section, "developmental center" means any institution or facility of the department of developmental disabilities that, on or after January 30, 2004, is named, designated, or referred to as a developmental center.

(B) Notwithstanding any other provision of law, any closure of a developmental center shall be subject to, and in accordance with, this section.

(C) Notwithstanding any other provision of law, at least ten days prior to making any official, public announcement that the governor intends to close one or more developmental centers, the governor shall notify the general assembly in writing that the governor intends to close one or more developmental centers. The governor shall notify the general assembly in writing of the prior announcement and that the governor intends to close the center identified in the prior announcement, and the notification to the general assembly shall constitute, for purposes of this section, the governor's official, public announcement that the governor intends to close that center.

The notice required by this division shall identify by name each developmental center that the governor intends to close or, if the governor has not determined any specific developmental center to close, shall state the governor's general intent to close one or more developmental centers. When the governor notifies the general assembly as required by this division, the legislative service commission promptly shall conduct an independent study of the developmental centers of the department of developmental disabilities and of the department's operation of the centers, and the study shall address relevant criteria and factors, including, but not limited to, all of the following:

(1) The manner in which the closure of developmental centers in general would affect the safety, health, well-being, and lifestyle of the centers' residents and their family members and would affect public safety and, if the governor's notice identifies by name one or more developmental centers that the governor intends to close, the manner in which the closure of each center so identified would affect the safety, health, well-being, and lifestyle of the center's residents and their family members and would affect public safety;

(2) The availability of alternate facilities;

(3) The cost effectiveness of the facilities identified for closure;

(4) A comparison of the cost of residing at a facility identified for closure and the cost of new living arrangements;

(5) The geographic factors associated with each facility and its proximity to other similar facilities;

(6) The impact of collective bargaining on facility operations;

(7) The utilization and maximization of resources;

(8) Continuity of the staff and ability to serve the facility population;

(9) Continuing costs following closure of a facility;

(10) The impact of the closure on the local economy;

(11) Alternatives and opportunities for consolidation with other facilities;

(12) How the closing of a facility identified for closure relates to the department's plans for the future of developmental centers in this state;

(13) The effect of the closure of developmental centers in general upon the state's fiscal resources and fiscal status and, if the governor's notice identifies by name one or more developmental centers that the governor intends to close, the effect of the closure of each center so identified upon the state's fiscal resources and fiscal status.

(D) The legislative service commission shall complete the study required by division (C) of this section, and prepare a report that contains its findings, not later than sixty days after the governor makes the official, public announcement that the governor intends to close one or more developmental centers as described in division (C) of this section. The commission shall provide a copy of the report to each member of the general assembly who requests a copy of the report.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5123.033 - Department program fee fund.

The program fee fund is hereby created in the state treasury. All fees collected pursuant to sections 5123.161, 5123.164, and 5123.19 of the Revised Code shall be credited to the fund. Money credited to the fund shall be used solely for the department of developmental disabilities' duties under sections 5123.16 to 5123.1610[See Note], and 5123.19 of the Revised Code and to provide continuing education and professional training to providers of services to individuals with mental retardation or a developmental disability. If the money credited to the fund is inadequate to pay all of the department's costs in performing those duties and providing the continuing education and professional training, the department may use other available funds appropriated to the department to pay the remaining costs of performing those duties and providing the continuing education and professional training.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007

The amendment striking "5123.169" and inserting "5123.1610" made by 129th General AssemblyFile No.127,HB 487, §101.01 is eff. 1/1/2013.



Section 5123.04 - Director of department - powers and duties.

(A) The director of developmental disabilities is the executive head of the department of developmental disabilities. All duties conferred on the department and its institutions by law or by order of the director shall be performed under such rules as the director prescribes, and shall be under the director's control. The director shall establish bylaws for the government of all institutions under the jurisdiction of the department. Except as otherwise is provided as to appointments by chiefs of divisions, the director shall appoint such employees as are necessary for the efficient conduct of the department, and shall prescribe their titles and duties. If the director is not a licensed physician, decisions relating to medical diagnosis and treatment shall be the responsibility of a licensed physician appointed by the director.

(B) The director shall adopt rules for the proper execution of the powers and duties of the department.

(C) The director shall adopt rules establishing standards that mental retardation programs and facilities shall follow when performing evaluations of the mental condition of defendants ordered by the court under section 2919.271 or 2945.371 of the Revised Code, and for the treatment of defendants who have been found incompetent to stand trial under section 2945.38 of the Revised Code, and certify the compliance of such programs and facilities with the standards.

(D) On behalf of the department, the director has the authority to, and responsibility for, entering into contracts and other agreements.

(E) The director shall adopt rules in accordance with Chapter 119. of the Revised Code that do all of the following:

(1) Specify the supplemental services that may be provided through a trust authorized by section 5815.28 of the Revised Code;

(2) Establish standards for the maintenance and distribution to a beneficiary of assets of a trust authorized by section 5815.28 of the Revised Code.

(F) The director shall provide monitoring of county boards of developmental disabilities.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997; 01-01-2007



Section 5123.041 - [Repealed].

Effective Date: 06-05-2002; 07-01-2005



Section 5123.042 - Plans for development or modification of residential services; rules.

Except as provided in section 5123.197 of the Revised Code, each person or government entity seeking to develop new or modify existing residential services shall submit to the department of developmental disabilities a plan for the development or modification. The department shall approve a plan that is submitted in accordance with rules adopted under this section and meets the uniform standards for plans established in those rules.

The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code establishing the following:

(A) Procedures for submitting plans under this section;

(B) Uniform standards for the plans.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.043 - Complaint resolution.

(A) The director of developmental disabilities shall adopt rules establishing procedures for administrative resolution of complaints filed under division (B) of this section and section 5126.06 of the Revised Code. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

(B) Except as provided in division (C) of this section, any person or county board of developmental disabilities that has a complaint involving any of the programs, services, policies, or administrative practices of the department of developmental disabilities or any of the entities under contract with the department, may file a complaint with the department. Prior to commencing a civil action regarding the complaint, a person or county board shall attempt to have the complaint resolved through the administrative resolution process established in the rules adopted under this section. After exhausting the administrative resolution process, the person or county board may commence a civil action if the complaint is not settled to the person's or county board's satisfaction.

(C) An employee of the department may not file under this section a complaint related to the terms and conditions of employment for the employee.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2007 HB119 09-29-2007



Section 5123.044 - Determination of violation of rights; assistance to individuals.

The department of developmental disabilities shall determine whether county boards of developmental disabilities violate the rights that individuals with mental retardation or other developmental disabilities have under section 5126.046 of the Revised Code to obtain home and community-based services, nonmedicaid residential services, or nonmedicaid supported living from qualified and willing providers. The department shall provide assistance to an individual with mental retardation or other developmental disability who requests assistance with the individual's rights under that section if the department is notified of a county board's alleged violation of the individual's rights under that section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5123.045 - Certification and licensing of providers.

No person or government entity shall receive payment for providing home and community-based services unless the person or government entity is one of the following:

(A) Certified under section 5123.161 of the Revised Code;

(B) Licensed as a residential facility under section 5123.19 of the Revised Code.

Effective Date: 06-06-2001; 07-01-2005; 2007 HB119 06-30-2007



Section 5123.046 - Approving county board plans.

The department of developmental disabilities shall review each component of the three-calendar-year plan it receives from a county board of developmental disabilities under section 5126.054 of the Revised Code and, in consultation with the department of job and family services and office of budget and management, approve each component that includes all the information and conditions specified in that section. The third component of the plan shall be approved or disapproved not later than forty-five days after the third component is submitted to the department. If the department approves all three components of the plan, the plan is approved. Otherwise, the plan is disapproved. If the plan is disapproved, the department shall take action against the county board under division (B) of section 5126.056 of the Revised Code.

In approving plans under this section, the department shall ensure that the aggregate of all plans provide for the increased enrollment into home and community-based services during each state fiscal year of at least five hundred individuals who did not receive residential services, supported living, or home and community-based services the prior state fiscal year if the department has enough additional enrollment available for this purpose.

The department shall establish protocols that the department shall use to determine whether a county board is complying with the programmatic and financial accountability mechanisms and achieving outcomes specified in its approved plan. If the department determines that a county board is not in compliance with the mechanisms or achieving the outcomes specified in its approved plan, the department may take action under division (F) of section 5126.055 of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 07-01-2005; 2007 HB119 07-01-2007



Section 5123.047 - Department payment of nonfederal share of certain expenditures.

The department of developmental disabilities shall pay the nonfederal share of medicaid expenditures for medicaid case management services and home and community-based services for which no county board of developmental disabilities is required by section 5126.059 or 5126.0510 of the Revised Code to pay.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005; 2007 HB119 07-01-2007



Section 5123.048 - Payment of nonfederal share of county medicaid expenditures.

The director of developmental disabilities may enter into an agreement with a county board of developmental disabilities under which the department of developmental disabilities is to pay the nonfederal share of medicaid expenditures for one or more of the home and community-based services that the county board would, if not for the agreement, be required by section 5126.0510 of the Revised Code to pay. The agreement shall specify which home and community-based services the agreement covers. The department shall pay the nonfederal share of medicaid expenditures for the home and community-based services that the agreement covers as long as the agreement is in effect.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2005; 2007 HB119 07-01-2007



Section 5123.049 - Rules governing the authorization and payment of home and community-based services, medicaid case management services, and habilitation center services.

The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code governing the authorization and payment of home and community-based services and medicaid case management services. The rules shall provide for private providers of the services to receive one hundred per cent of the medicaid allowable payment amount and for government providers of the services to receive the federal share of the medicaid allowable payment, less the amount withheld as a fee under section 5123.0412 of the Revised Code . The rules shall establish the process by which county boards of developmental disabilities shall certify and provide the nonfederal share of medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay. The process shall require a county board to certify that the county board has funding available at one time for two months costs for those expenditures. The process may permit a county board to certify that the county board has funding available at one time for more than two months costs for those expenditures.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 07-01-2005; 2007 HB119 07-01-2007



Section 5123.0410 - Individual receiving services moving to new county.

An individual with mental retardation or other developmental disability who moves from one county in this state to another county in this state shall receive home and community-based services in the new county that are comparable in scope to the home and community-based services the individual receives in the prior county at the time the individual moves. If the county board serving the county to which the individual moves determines under section 5126.041 of the Revised Code that the individual is eligible for county board services, the county board shall ensure that the individual receives the comparable services. If the county board determines that the individual is not eligible for county board services, the department of developmental disabilities shall ensure that the individual receives the comparable services.

If the home and community-based services that the individual receives at the time the individual moves include supported living or residential services, the department shall reduce the amount the department allocates to the county board serving the county the individual left for those supported living or residential services by an amount that equals the payment the department authorizes or projects, or both, for those supported living or residential services from the last day the individual resides in the county to the last day of the state fiscal year in which the individual moves. The department shall increase the amount the department allocates to the county board serving the county the individual moves to by the same amount. The department shall make the reduction and increase effective the day the department determines the individual has residence in the new county. The department shall determine the amount that is to be reduced and increased in accordance with the department's rules for authorizing payments for home and community-based services established adopted under section 5123.049 of the Revised Code. The department shall annualize the reduction and increase for the subsequent state fiscal year as necessary.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5123.0411 - Mandamus.

The department of developmental disabilities may bring a mandamus action against a county board of developmental disabilities that fails to pay the nonfederal share of medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay. The department may bring the mandamus action in the court of common pleas of the county served by the county board or in the Franklin county court of common pleas.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2007 HB119 07-01-2007



Section 5123.0412 - ODDD and ODJFS administration and oversight funds.

(A) The department of developmental disabilities shall charge each county board of developmental disabilities an annual fee equal to one and one-quarter per cent of the total value of all medicaid paid claims for home and community-based services provided during the year to an individual eligible for services from the county board. However, the department shall not charge the fee for home and community-based services provided under the medicaid waiver component known as the transitions developmental disabilities waiver. No county board shall pass the cost of a fee charged to the county board under this section on to another provider of these services.

(B) The fees collected under this section shall be deposited into the ODDD administration and oversight fund and the ODJFS administration and oversight fund, both of which are hereby created in the state treasury. The portion of the fees to be deposited into the ODDD administration and oversight fund and the portion of the fees to be deposited into the ODJFS administration and oversight fund shall be the portion specified in an interagency agreement entered into under division (C) of this section. The department of developmental disabilities shall use the money in the ODDD administration and oversight fund and the department of job and family services shall use the money in the ODJFS administration and oversight fund for both of the following purposes:

(1) Medicaid administrative costs, including administrative and oversight costs of medicaid case management services and home and community-based services. The administrative and oversight costs of medicaid case management services and home and community-based services shall include costs for staff, systems, and other resources the departments need and dedicate solely to the following duties associated with the services:

(a) Eligibility determinations;

(b) Training;

(c) Fiscal management;

(d) Claims processing;

(e) Quality assurance oversight;

(f) Other duties the departments identify.

(2) Providing technical support to county boards' local administrative authority under section 5126.055 of the Revised Code for the services.

(C) The departments of developmental disabilities and job and family services shall enter into an interagency agreement to do both of the following:

(1) Specify which portion of the fees collected under this section is to be deposited into the ODDD administration and oversight fund and which portion is to be deposited into the ODJFS administration and oversight fund;

(2) Provide for the departments to coordinate the staff whose costs are paid for with money in the ODDD administration and oversight fund and the ODJFS administration and oversight fund.

(D) The departments shall submit an annual report to the director of budget and management certifying how the departments spent the money in the ODDD administration and oversight fund and the ODJFS administration and oversight fund for the purposes specified in division (B) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005; 2008 HB562 09-22-2008



Section 5123.0413 - Rules to applicable in event county tax levy for services for individuals with developmental disabilities fails.

The department of developmental disabilities, in consultation with the department of job and family services, office of budget and management, and county boards of developmental disabilities, shall adopt rules in accordance with Chapter 119. of the Revised Code to establish both of the following in the event a county property tax levy for services for individuals with mental retardation or other developmental disability fails:

(A) A method of paying for home and community-based services;

(B) A method of reducing the number of individuals a county board would otherwise be required by section 5126.0512 of the Revised Code to ensure are enrolled in home and community-based services .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 06-30-2006



Section 5123.0414 - Methods of notice by department.

(A) When the director of developmental disabilities, under section 119.07 of the Revised Code, sends a party a notice by registered mail, return receipt requested, that the director intends to take action against the party authorized by section 5123.166, 5123.168, 5123.19, 5123.45, 5123.51, or 5126.25 of the Revised Code and the notice is returned to the director with an endorsement indicating that the notice was refused or unclaimed, the director shall resend the notice by ordinary mail to the party.

(B) If the original notice was refused, the notice shall be deemed received as of the date the director resends the notice.

(C) If the original notice was unclaimed, the notice shall be deemed received as of the date the director resends the notice unless, not later than thirty days after the date the director sent the original notice, the resent notice is returned to the director for failure of delivery.

If the notice concerns taking action under section 5123.51 of the Revised Code and the resent notice is returned to the director for failure of delivery not later than thirty days after the date the director sent the original notice, the director shall cause the notice to be published in a newspaper of general circulation in the county of the party's last known residence or business and shall mail a dated copy of the published notice to the party at the last known address. The notice shall be deemed received as of the date of the publication.

If the notice concerns taking action under section 5123.166, 5123.168, 5123.19, 5123.45, or 5126.25 of the Revised Code and the resent notice is returned to the director for failure of delivery not later than thirty days after the date the director sent the original notice, the director shall resend the notice to the party a second time. The notice shall be deemed received as of the date the director resends the notice the second time.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.0415 - Notification of change of address.

Each person and each government entity that applies for or holds a valid license, certification, or registration issued under section 5123.161, 5123.19, 5123.45, or 5126.25 of the Revised Code shall notify the director of developmental disabilities of any change in the person's or government entity's address.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.0416 - Expenditure and allocation of appropriated fees.

(A) Subject to the availability of funds appropriated to the department of developmental disabilities for medicaid waiver state match, the department shall expend, in fiscal year 2009 and each fiscal year thereafter, not less than the amount appropriated in appropriation item 322-416, medicaid waiver state match, in fiscal year 2008 to do both of the following:

(1) Pay the nonfederal share of medicaid expenditures for home and community-based services that section 5123.047 of the Revised Code requires the department to pay;

(2) Assist county boards of developmental disabilities in paying the nonfederal share of medicaid expenditures for home and community-based services that section 5126.0510 of the Revised Code requires county boards to pay.

(B) The department shall make the expenditures required by division (A)(2) of this section in the form of allocations to county boards or by other means. If the department makes the expenditures in the form of allocations, the process for making the allocations shall conform to a process the department shall establish after consulting with representatives of county boards.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 07-01-2007



Section 5123.0417 - Programs for person under 22 with intensive behavioral needs.

(A) The director of developmental disabilities shall establish one or more programs for individuals under twenty-two years of age who have intensive behavioral needs, including such individuals with a primary diagnosis of autism spectrum disorder. The programs may include one or more medicaid waiver components that the director administers pursuant to section 5111.871 of the Revised Code. The programs may do one or more of the following:

(1) Establish models that incorporate elements common to effective intervention programs and evidence-based practices in services for children with intensive behavioral needs;

(2) Design a template for individualized education plans and individual service plans that provide consistent intervention programs and evidence-based practices for the care and treatment of children with intensive behavioral needs;

(3) Disseminate best practice guidelines for use by families of children with intensive behavioral needs and professionals working with such families;

(4) Develop a transition planning model for effectively mainstreaming school-age children with intensive behavioral needs to their public school district;

(5) Contribute to the field of early and effective identification and intervention programs for children with intensive behavioral needs by providing financial support for scholarly research and publication of clinical findings.

(B) The director of developmental disabilities shall collaborate with the director of job and family services and consult with the executive director of the Ohio center for autism and low incidence and university-based programs that specialize in services for individuals with developmental disabilities when establishing programs under this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB562 07-01-2008



Section 5123.0418 - Additional uses of funds.

(A) In addition to other authority granted the director of developmental disabilities for use of funds appropriated to the department of developmental disabilities, the director may use such funds for the following purposes:

(1) All of the following to assist persons with mental retardation or a developmental disability remain in the community and avoid institutionalization:

(a) Behavioral and short-term interventions;

(b) Residential services;

(c) Supported living.

(2) Respite care services;

(3) Staff training to help the following personnel serve persons with mental retardation or a developmental disability in the community:

(a) Employees of, and personnel under contract with, county boards of developmental disabilities;

(b) Employees of providers of supported living;

(c) Employees of providers of residential services;

(d) Other personnel the director identifies.

(B) The director may establish priorities for using funds for the purposes specified in division (A) of this section. The director shall use the funds in a manner consistent with the appropriations that authorize the director to use the funds and all other state and federal laws governing the use of the funds.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5123.0419 - Interagency workgroup on autism.

(A) The director of developmental disabilities may establish an interagency workgroup on autism. The purpose of the workgroup shall be to improve the coordination of the state's efforts to address the service needs of individuals with autism spectrum disorders and the families of those individuals. In fulfilling this purpose, the director may enter into interagency agreements with the government entities represented by the members of the workgroup. The agreements may specify any or all of the following:

(1) The roles and responsibilities of government entities that enter into the agreements;

(2) Procedures regarding the receipt, transfer, and expenditure of funds necessary to achieve the goals of the workgroup;

(3) The projects to be undertaken and activities to be performed by the government entities that enter into the agreements.

(B) Money received from government entities represented by the members of the workgroup shall be deposited into the state treasury to the credit of the interagency workgroup on autism fund, which is hereby created in the state treasury. Money credited to the fund shall be used by the department of developmental disabilities solely to support the activities of the workgroup.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.



Section 5123.05 - Audits of services and programs.

The department of developmental disabilities may conduct audits of the services and programs that either receive funds through the department or are subject to regulation by the department. Audits shall be conducted in accordance with procedures prescribed by the department. Records created or received by the department in connection with an audit are not public records under section 149.43 of the Revised Code until a report of the audit is released by the department.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.051 - Payment agreements with providers.

(A) If the department of developmental disabilities determines pursuant to an audit conducted under section 5123.05 of the Revised Code that money is owed the state by a provider of a service or program, the department may enter into a payment agreement with the provider. The agreement shall include the following:

(1) A schedule of installment payments whereby the money owed the state is to be paid in full within a period not to exceed one year;

(2) A provision that the provider may pay the entire balance owed at any time during the term of the agreement;

(3) A provision that if any installment is not paid in full within forty-five days after it is due, the entire balance owed is immediately due and payable;

(4) Any other terms and conditions that are agreed to by the department and the provider.

(B) The department may include a provision in a payment agreement that requires the provider to pay interest on the money owed the state. The department, in its discretion, shall determine whether to require the payment of interest and, if it so requires, the rate of interest. Neither the obligation to pay interest nor the rate of interest is subject to negotiation between the department and the provider.

(C) If the provider fails to pay any installment in full within forty-five days after its due date, the department shall certify the entire balance owed to the attorney general for collection under section 131.02 of the Revised Code. The department may withhold funds from payments made to a provider under section 5123.18 of the Revised Code to satisfy a judgment secured by the attorney general.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 2007 HB119 06-30-2007



Section 5123.06 - Divisions of department.

The director of developmental disabilities may establish divisions in the department of developmental disabilities and prescribe their powers and duties.

Each division shall consist of a deputy director and the officers and employees, including those in institutions, necessary for the performance of the functions assigned to it. The director shall supervise the work of each division and be responsible for the determination of general policies in the exercise of powers vested in the department and powers assigned to each division. The deputy director of each division shall be responsible to the director for the organization, direction, and supervision of the work of the division and the exercise of the powers and the performance of the duties of the department assigned to the division, and, with the approval of the director, may establish bureaus or other administrative units in the division.

Appointment to the position of deputy director of a division may be made from persons holding positions in the classified service in the department.

The deputy director of each division shall be a person who has had special training and experience in the type of work with the performance of which the division is charged.

Each deputy director of a division, under the director, shall have entire executive charge of the division to which the deputy director is appointed. Subject to sections 124.01 to 124.64 of the Revised Code, and civil service rules, the deputy director of a division shall, with the approval of the director, select and appoint the necessary employees in the deputy director's division and may remove those employees for cause.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.07 - Bureau of research - duties.

There may be created in the department of developmental disabilities a bureau of research. The bureau shall:

(A) Plan, direct, and coordinate all research programs conducted by the department;

(B) Provide continuing evaluation of research programs;

(C) Direct and coordinate scientific investigations and studies as undertaken under this section.

The department shall institute and encourage scientific investigation by the staffs of the various institutions under its control and supervision, and publish bulletins and reports of the scientific and clinical work done in such institutions. Scientific investigation in the department shall be undertaken and continued only with the approval of the director of developmental disabilities.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-04-1986



Section 5123.08 - Classified and unclassified appointments.

An appointing officer may appoint a person who holds a certified position in the classified service within the department of developmental disabilities to a position in the unclassified service within the department. A person appointed pursuant to this section to a position in the unclassified service shall retain the right to resume the position and status held by the person in the classified service immediately prior to the person's appointment to the position in the unclassified service, regardless of the number of positions the person held in the unclassified service. An employee's right to resume a position in the classified service may only be exercised when an appointing authority demotes the employee to a pay range lower than the employee's current pay range or revokes the employee's appointment to the unclassified service. An employee forfeits the right to resume a position in the classified service when the employee is removed from the position in the unclassified service due to incompetence, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of this chapter or Chapter 124. of the Revised Code, the rules of the director of developmental disabilities or the director of administrative services, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony. An employee also forfeits the right to resume a position in the classified service upon transfer to a different agency.

Reinstatement to a position in the classified service shall be to a position substantially equal to that position in the classified service held previously, as certified by the director of administrative services. If the position the person previously held in the classified service has been placed in the unclassified service or is otherwise unavailable, the person shall be appointed to a position in the classified service within the department that the director of administrative services certifies is comparable in compensation to the position the person previously held in the classified service. Service in the position in the unclassified service shall be counted as service in the position in the classified service held by the person immediately prior to the person's appointment to the position in the unclassified service. When a person is reinstated to a position in the classified service as provided in this section, the person is entitled to all rights, status, and benefits accruing to the position in the classified service during the time of the person's service in the position in the unclassified service.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-15-1981; 2006 HB699 03-29-2007



Section 5123.081 - Criminal records check.

(A) As used in this section:

(1)

(a) "Applicant" means any of the following:

(i) A person who is under final consideration for appointment to or employment with the department of developmental disabilities or a county board of developmental disabilities;

(ii) A person who is being transferred to the department or a county board;

(iii) An employee who is being recalled to or reemployed by the department or a county board after a layoff;

(iv) A person under final consideration for a direct services position with a provider or subcontractor.

(b) Neither of the following is an applicant:

(i) A person who is employed by a responsible entity in a position for which a criminal records check is required by this section and either is being considered for a different position with the responsible entity or is returning after a leave of absence or seasonal break in employment, unless the responsible entity has reason to believe that the person has committed a disqualifying offense;

(ii) A person who is to provide only respite care under a family support services program established under section 5126.11 of the Revised Code if a family member of the individual with mental retardation or a developmental disability who is to receive the respite care selects the person.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(3) "Direct services position" means an employment position in which the employee has the opportunity to be alone with or exercises supervision or control over one or more individuals with mental retardation or a developmental disability.

(4) "Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

(5)

(a) "Employee" means either of the following:

(i) A person appointed to or employed by the department of developmental disabilities or a county board of developmental disabilities;

(ii) A person employed in a direct services position by a provider or subcontractor.

(b) "Employee" does not mean a person who provides only respite care under a family support services program established under section 5126.11 of the Revised Code if a family member of the individual with mental retardation or a developmental disability who receives the respite care selected the person.

(6) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(7) "Provider" means a person that provides specialized services to individuals with mental retardation or a developmental disability and employs one or more persons in direct services positions.

(8) "Responsible entity" means the following:

(a) The department of developmental disabilities in the case of either of the following:

(i) A person who is an applicant because the person is under final consideration for appointment to or employment with the department, being transferred to the department, or being recalled to or reemployed by the department after a layoff;

(ii) A person who is an employee because the person is appointed to or employed by the department.

(b) A county board of developmental disabilities in the case of either of the following:

(i) A person who is an applicant because the person is under final consideration for appointment to or employment with the county board, being transferred to the county board, or being recalled to or reemployed by the county board after a layoff;

(ii) A person who is an employee because the person is appointed to or employed by the county board.

(c) A provider in the case of either of the following:

(i) A person who is an applicant because the person is under final consideration for a direct services position with the provider;

(ii) A person who is an employee because the person is employed in a direct services position by the provider.

(d) A subcontractor in the case of either of the following:

(i) A person who is an applicant because the person is under final consideration for a direct services position with the subcontractor;

(ii) A person who is an employee because the person is employed in a direct services position by the subcontractor.

(9) "Specialized services" means any program or service designed and operated to serve primarily individuals with mental retardation or a developmental disability, including a program or service provided by an entity licensed or certified by the department of developmental disabilities. If there is a question as to whether a provider or subcontractor is providing specialized services, the provider or subcontractor may request that the director of developmental disabilities make a determination. The director's determination is final.

(10) "Subcontractor" means a person to which both of the following apply:

(a) The person has either of the following:

(i) A subcontract with a provider to provide specialized services included in the contract between the provider and the department of developmental disabilities or a county board of developmental disabilities;

(ii) A subcontract with another subcontractor to provide specialized services included in a subcontract between the other subcontractor and a provider or other subcontractor.

(b) The person employs one or more persons in direct services positions.

(B) A responsible entity shall not employ an applicant or continue to employ an employee if either of the following applies:

(1) The applicant or employee fails to comply with division (D)(3) of this section.

(2) Except as provided in rules adopted under this section, the applicant or employee is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(C) Before employing an applicant in a position for which a criminal records check is required by this section, a responsible entity shall require the applicant to submit a statement with the applicant's signature attesting that the applicant has not been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense. The responsible entity also shall require the applicant to sign an agreement under which the applicant agrees to notify the responsible entity within fourteen calendar days if, while employed by the responsible entity, the applicant is formally charged with, is convicted of, pleads guilty to, or is found eligible for intervention in lieu of conviction for a disqualifying offense. The agreement shall provide that the applicant's failure to provide the notification may result in termination of the applicant's employment.

(D)

(1) As a condition of employing any applicant in a position for which a criminal records check is required by this section, a responsible entity shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check

of the applicant. If rules adopted under this section require an employee to undergo a criminal records check, a responsible entity shall request the superintendent to conduct a criminal records check of the employee at times specified in the rules as a condition of the responsible entity's continuing to employ the employee in a position for which a criminal records check is required by this section. If an applicant or employee does not present proof that the applicant or employee has been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested, the responsible entity shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check . If the applicant or employee presents proof that the applicant or employee has been a resident of this state for that five-year period, the responsible entity may request that the superintendent include information from the federal bureau of investigation in the criminal records check. For purposes of this division, an applicant or employee may provide proof of residency in this state by presenting, with a notarized statement asserting that the applicant or employee has been a resident of this state for that five-year period, a valid driver's license, notification of registration as an elector, a copy of an officially filed federal or state tax form identifying the applicant's or employee's permanent residence, or any other document the responsible entity considers acceptable.

(2) A responsible entity shall do all of the following:

(a) Provide to each applicant and employee for whom a criminal records check is required by this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code ;

(b) Obtain the completed form and standard impression sheet from the applicant or employee;

(c) Forward the completed form and standard impression sheet to the superintendent at the time the criminal records check is requested.

(3) Any applicant or employee who receives pursuant to this division a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of the standard impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of the applicant's or employee's fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the standard impression sheet with the impressions of the applicant's or employee's fingerprints.

(4) A responsible entity shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check requested and conducted pursuant to this section.

(E) A responsible entity may request any other state or federal agency to supply the responsible entity with a written report regarding the criminal record of an applicant or employee. If an employee holds an occupational or professional license or other credentials, the responsible entity may request that the state or federal agency that regulates the employee's occupation or profession supply the responsible entity with a written report of any information pertaining to the employee's criminal record that the agency obtains in the course of conducting an investigation or in the process of renewing the employee's license or other credentials. The responsible entity may consider the reports when determining whether to employ the applicant or to continue to employ the employee.

(F) As a condition of employing an applicant in a position for which a criminal records check is required by this section and that involves transporting individuals with mental retardation or developmental disabilities or operating a responsible entity's vehicles for any purpose, the responsible entity shall obtain the applicant's driving record from the bureau of motor vehicles. If rules adopted under this section require a responsible entity to obtain an employee's driving record, the responsible entity shall obtain the employee's driving record from the bureau at times specified in the rules as a condition of continuing to employ the employee. The responsible entity may consider the applicant's or employee's driving record when determining whether to employ the applicant or to continue to employ the employee.

(G) A responsible entity may employ an applicant conditionally pending receipt of a report regarding the applicant requested under this section. The responsible entity shall terminate the applicant's employment if it is determined from a report that the applicant failed to inform the responsible entity that the applicant had been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(H) A responsible entity may charge an applicant a fee for costs the responsible entity incurs in obtaining a report regarding the applicant under this section if the responsible entity notifies the applicant of the amount of the fee at the time of the applicant's initial application for employment and that, unless the fee is paid, the responsible entity will not consider the applicant for employment. The fee shall not exceed the amount of the fee, if any, the responsible entity pays for the report.

(I)

(1) Any report obtained pursuant to this section is not a public record for purposes of section 149.43 of the Revised Code and shall not be made available to any person, other than the following:

(a) The applicant or employee who is the subject of the report or the applicant's or employee's representative ;

(b) The responsible entity that requested the report or its representative ;

(c) The department if a county board, provider, or subcontractor is the responsible entity that requested the report and the department requests the responsible entity to provide a copy of the report to the department;

(d) A county board if a provider or subcontractor is the responsible entity that requested the report and the county board requests the responsible entity to provide a copy of the report to the county board;

(e) Any court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(i) The denial of employment to the applicant or employee;

(ii) The denial, suspension, or revocation of a certificate under section 5123.166 or 5123.45 of the Revised Code;

(iii) A civil or criminal action regarding the medicaid program or a program the department administers.

(2) An applicant or employee for whom responsible entity has obtained reports under this section may submit a written request to the responsible entity to have copies of the reports sent to any state agency, entity of local government, or private entity. The applicant or employee shall specify in the request the agencies or entities to which the copies are to be sent. On receiving the request, the responsible entity shall send copies of the reports to the agencies or entities specified.

(3) A responsible entity may request that a state agency, entity of local government, or private entity send copies to the responsible entity of any report regarding a records check or criminal records check that the agency or entity possesses, if the responsible entity obtains the written consent of the individual who is the subject of the report.

(4) A responsible entity shall provide each applicant and employee with a copy of any report obtained about the applicant or employee under this section.

(J) The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this section .

(1) The rules may do the following:

(a) Require employees to undergo criminal records checks under this section;

(b) Require responsible entities to obtain the driving records of employees under this section;

(c) If the rules require employees to undergo criminal records checks, require responsible entities to obtain the driving records of employees, or both, exempt one or more classes of employees from the requirements.

(2) The rules shall do both of the following:

(a) If the rules require employees to undergo criminal records checks, require responsible entities to obtain the driving records of employees, or both, specify the times at which the criminal records checks are to be conducted and the driving records are to be obtained;

(b) Specify circumstances under which a responsible entity may employ an applicant or employee who is found by a criminal records check required by this section to have been convicted of , pleaded guilty to , or been found eligible for intervention in lieu of conviction for a disqualifying offense but meets standards in regard to rehabilitation set by the director.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §751.20.



Section 5123.082 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5123.083 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-22-2001



Section 5123.09 - Managing officer of institution - powers and duties.

Subject to the rules of the department of developmental disabilities, each institution under the jurisdiction of the department shall be under the control of a managing officer to be known as a superintendent or by other appropriate title. The managing officer shall be appointed by the director of developmental disabilities and shall be in the unclassified service and serve at the pleasure of the director. Each managing officer shall be of good moral character and have skill, ability, and experience in the managing officer's profession. Appointment to the position of managing officer of an institution may be made from persons holding positions in the classified service in the department.

The managing officer, under the director, shall have entire executive charge of the institution for which the managing officer is appointed, except as provided in section 5119.16 of the Revised Code. Subject to civil service rules and rules adopted by the department, the managing officer shall appoint the necessary employees, and the managing officer or the director may remove those employees for cause. A report of all appointments, resignations, and discharges shall be filed with the appropriate division at the close of each month.

After conference with the managing officer of each institution, the director shall determine the number of employees to be appointed to the various institutions and clinics.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.091 - Changing purpose and use of institutions.

The director of developmental disabilities may, by rule and with the approval of the governor, change the purpose for which any institution under the control of the department is being used. The director may designate a new or another use for the institution, provided the change of use and new designation has for its objective improvement in the classification, segregation, care, education, cure, or rehabilitation of the persons admitted.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-09-1981



Section 5123.092 - Citizen's advisory council.

(A) There is hereby established at each institution and branch institution under the control of the department of developmental disabilities a citizen's advisory council consisting of thirteen members. At least seven of the members shall be persons who are not providers of mental retardation services. Each council shall include parents or other relatives of residents of institutions under the control of the department, community leaders, professional persons in relevant fields, and persons who have an interest in or knowledge of mental retardation. The managing officer of the institution shall be a nonvoting member of the council.

(B) The director of developmental disabilities shall be the appointing authority for the voting members of each citizen's advisory council. Each time the term of a voting member expires, the remaining members of the council shall recommend to the director one or more persons to serve on the council. The director may accept a nominee of the council or reject the nominee or nominees. If the director rejects the nominee or nominees, the remaining members of the advisory council shall further recommend to the director one or more other persons to serve on the advisory council. This procedure shall continue until a member is appointed to the advisory council.

Each advisory council shall elect from its appointed members a chairperson, vice-chairperson, and a secretary to serve for terms of one year. Advisory council officers shall not serve for more than two consecutive terms in the same office. A majority of the advisory council members constitutes a quorum.

(C) Terms of office shall be for three years, each term ending on the same day of the same month of the year as did the term which it succeeds. No member shall serve more than two consecutive terms, except that any former member may be appointed if one year or longer has elapsed since the member served two consecutive terms. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any vacancy shall be filled in the same manner in which the original appointment was made, and the appointee to a vacancy in an unexpired term shall serve the balance of the term of the original appointee. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(D) Members shall be expected to attend all meetings of the advisory council. Unexcused absence from two successive regularly scheduled meetings shall be considered prima-facie evidence of intent not to continue as a member. The chairperson of the board shall, after a member has been absent for two successive regularly scheduled meetings, direct a letter to the member asking if the member wishes to remain in membership. If an affirmative reply is received, the member shall be retained as a member except that, if, after having expressed a desire to remain a member, the member then misses a third successive regularly scheduled meeting without being excused, the chairperson shall terminate the member's membership.

(E) A citizen's advisory council shall meet six times annually, or more frequently if three council members request the chairperson to call a meeting. The council shall keep minutes of each meeting and shall submit them to the managing officer of the institution with which the council is associated and the department of developmental disabilities.

(F) Members of citizen's advisory councils shall receive no compensation for their services, except that they shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties by the institution with which they are associated from funds allocated to it, provided that reimbursement for those expenses shall not exceed limits imposed upon the department of developmental disabilities by administrative rules regulating travel within this state.

(G) The councils shall have reasonable access to all patient treatment and living areas and records of the institution, except those records of a strictly personal or confidential nature. The councils shall have access to a patient's personal records with the consent of the patient or the patient's legal guardian or, if the patient is a minor, with the consent of the parent or legal guardian of the patient.

(H) As used in this section, "branch institution" means a facility that is located apart from an institution and is under the control of the managing officer of the institution.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5123.093 - Duties of citizen's advisory council.

The citizen's advisory councils established under section 5123.092 of the Revised Code shall:

(A) Transmit verbal or written information from any person or organization associated with the institution or within the community, that an advisory council considers important, to the director of developmental disabilities;

(B) Review the records of all applicants to any unclassified position at the institution, except for resident physician positions filled under section 5123.11 of the Revised Code;

(C) Review and evaluate institutional employee training and continuing education programs;

(D) On or before the thirty-first day of January of each year, submit a written report to the director of developmental disabilities regarding matters affecting the institution including, but not limited to, allegations of dehumanizing practices and violations of individual or legal rights;

(E) Review institutional budgets, programs, services, and planning;

(F) Develop and maintain relationships within the community with community mental retardation and developmental disabilities organizations;

(G) Participate in the formulation of the institution's objectives, administrative procedures, program philosophy, and long range goals;

(H) Bring any matter that an advisory council considers important to the attention of the joint council on developmental disabilities and the director of developmental disabilities;

(I) Recommend to the director of developmental disabilities persons for appointment to citizen's advisory councils;

(J) Adopt any rules or procedures necessary to carry out this section.

The chairperson of the advisory council or the chairperson's designee shall be notified within twenty-four hours of any alleged incident of abuse to a resident or staff member by anyone. Incidents of resident or staff abuse shall include, but not be limited to, sudden deaths, accidents, suicides, attempted suicides, injury caused by other persons, alleged criminal acts, errors in prescribing or administering medication, theft from clients, fires, epidemic disease, administering unprescribed drugs, unauthorized use of restraint, withholding of information concerning alleged abuse, neglect, or any deprivation of rights as defined in Chapter 5122. or 5123. of the Revised Code.

Amended by 129th General AssemblyFile No.39,SB 171, §1, eff. 6/30/2011.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5123.10 - Bond of employees.

The department of developmental disabilities shall require any of its employees and each officer and employee of every institution under its control who may be charged with custody or control of any money or property belonging to the state or who is required to give bond to give a surety company bond, properly conditioned, in a sum to be fixed by the department which, when approved by the department, shall be filed in the office of the secretary of state. The cost of such bonds, when approved by the department, shall be paid from funds available for the department. The bonds required or authorized by this section may, in the discretion of the director of developmental disabilities, be individual, schedule, or blanket bonds.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.11 - Residency medical and psychological training programs.

(A) The director of developmental disabilities may enter into an agreement with the boards of trustees or boards of directors of two or more universities in which there is a college of medicine or college of osteopathic medicine, or of two or more colleges of medicine or colleges of osteopathic medicine, or any combination of those universities and colleges, to establish, manage, and conduct residency medical training programs. The agreement may also provide for clinical clerkships for medical students. The director shall also enter into an agreement with the boards of trustees or boards of directors of one or more universities in which there is a school of professional psychology to establish, manage, and conduct residency psychological training programs.

(B) The department shall pay all costs incurred by a university or college that relate directly to the training of resident physicians or psychologists in programs developed under this section. The director of developmental disabilities shall ensure that any procedures and limitations imposed for the purpose of reimbursing universities or colleges, or for direct payment of residents' salaries, are incorporated into agreements between the department and the universities or colleges. Any agreement shall provide that residency training for a physician shall not exceed four calendar years.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.12 - Residency training programs for students enrolled in appropriate care programs.

The director of developmental disabilities may enter into an agreement with boards of trustees or boards of directors of one or more universities, colleges, or schools to establish, manage, and conduct residency training programs for students enrolled in courses of studies for occupations or professions which may be determined by the director to be needed by the department to provide adequate care and treatment for the residents of any institution administered by the director.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.121 - Amended and Renumbered RC 5123.18.

Effective Date: 07-01-1980



Section 5123.122 - Support rate.

Notwithstanding section 5121.04 of the Revised Code and except as provided in section 5123.194 of the Revised Code, the liable relative of a mentally retarded or developmentally disabled person who is a minor receiving residential services pursuant to a contract entered into with the department of developmental disabilities under section 5123.18 of the Revised Code shall be charged for the minor's support the percentage of a base support rate determined in accordance with division (B)(2) of section 5121.04 of the Revised Code.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-30-1997



Section 5123.13 - Special police officers.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Subject to division (C) of this section, upon the recommendation of the director of developmental disabilities, the managing officer of an institution under the jurisdiction of the department of developmental disabilities may designate one or more employees to be special police officers of the department. The special police officers shall take an oath of office, wear the badge of office, and give bond for the proper and faithful discharge of their duties in an amount that the director requires.

(2) In accordance with section 109.77 of the Revised Code, the special police officers shall be required to complete successfully a peace officer basic training program approved by the Ohio peace officer training commission and to be certified by the commission. The cost of the training shall be paid by the department of developmental disabilities.

(3) Special police officers, on the premises of institutions under the jurisdiction of the department of developmental disabilities and subject to the rules of the department, shall protect the property of the institutions and the persons and property of patients in the institutions, suppress riots, disturbances, and breaches of the peace, and enforce the laws of the state and the rules of the department for the preservation of good order. They may arrest any person without a warrant and detain the person until a warrant can be obtained under the circumstances described in division (F) of section 2935.03 of the Revised Code.

(C)

(1) The managing officer of an institution under the jurisdiction of the department of developmental disabilities shall not designate an employee as a special police officer of the department pursuant to division (B)(1) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The managing officer of an institution under the jurisdiction of the department of developmental disabilities shall terminate the employment as a special police officer of the department of an employee designated as a special police officer under division (B)(1) of this section if that employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to that employee under section 109.77 of the Revised Code.

(b) The managing officer shall suspend from employment as a special police officer of the department an employee designated as a special police officer under division (B)(1) of this section if that employee is convicted, after trial, of a felony. If the special police officer files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the special police officer does not file a timely appeal, the managing officer shall terminate the employment of that special police officer. If the special police officer files an appeal that results in that special police officer's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that special police officer, the managing officer shall reinstate that special police officer. A special police officer of the department who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that special police officer's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the special police officer of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a special police officer under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2004



Section 5123.14 - Investigations.

The department of developmental disabilities may make such investigations as are necessary in the performance of its duties and to that end the director of developmental disabilities shall have the same power as a judge of a county court to administer oaths and to enforce the attendance and testimony of witnesses and the production of books or papers.

The department shall keep a record of such investigations stating the time, place, charges or subject, witnesses summoned and examined, and its conclusions.

In matters involving the conduct of an officer, a stenographic report of the evidence shall be taken and a copy of such report, with all documents introduced, kept on file at the office of the department.

Witnesses shall be paid the fees and mileage provided for under section 119.094 of the Revised Code, but no officer or employee of the institution under investigation is entitled to such fees.

Any judge of the probate court or of the court of common pleas, upon application of the department, may compel the attendance of witnesses, the production of books or papers, and the giving of testimony before the department, by a judgment for contempt or otherwise, in the same manner as in cases before said courts.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980; 2008 HB525 07-01-2009



Section 5123.141 - [Repealed].

Effective Date: 07-01-1980



Section 5123.15 - Appointing special agents and persons.

The department of developmental disabilities may appoint and commission any competent agency or person, to serve without compensation, as a special agent, investigator, or representative to perform a designated duty for and in behalf of the department. Specific credentials shall be given by the department to each person so designated, and each credential shall state the:

(A) Name;

(B) Agency with which such person is connected;

(C) Purpose of appointment;

(D) Date of expiration of appointment;

(E) Such information as the department considers proper.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.16 - Valid supported living certificate required.

(A) As used in sections 5123.16 to 5123.1610 of the Revised Code:

(1) "Applicant" means any of the following:

(a) The chief executive officer of a business that applies under section 5123.161 of the Revised Code for a certificate to provide supported living;

(b) The chief executive officer of a business that seeks renewal of the business's supported living certificate under section 5123.164 of the Revised Code;

(c) An individual who applies under section 5123.161 of the Revised Code for a certificate to provide supported living as an independent provider;

(d) An independent provider who seeks renewal of the independent provider's supported living certificate under section 5123.164 of the Revised Code.

(2)

(a) "Business" means either of the following:

(i) An association, corporation, nonprofit organization, partnership, trust, or other group of persons;

(ii) An individual who employs, directly or through contract, one or more other individuals to provide supported living.

(b) "Business" does not mean an independent provider.

(3) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(4) "Disqualifying offense" means any of the offenses listed or described in divisions (A)(3)(a) to (e) of section 109.572 of the Revised Code.

(5) "Independent provider" means a provider who provides supported living on a self-employed basis and does not employ, directly or through contract, another individual to provide the supported living.

(6) "Provider" means a person or government entity certified by the director of developmental disabilities to provide supported living.

(7) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

(8) "Related party" means any of the following:

(a) In the case of a provider who is an individual, any of the following:

(i) The spouse of the provider;

(ii) A parent or stepparent of the provider or provider's spouse;

(iii) A child of the provider or provider's spouse;

(iv) A sibling, half sibling, or stepsibling of the provider or provider's spouse;

(v) A grandparent of the provider or provider's spouse;

(vi) A grandchild of the provider or provider's spouse;

(vii) An employee or employer of the provider or provider's spouse.

(b) In the case of a provider that is a person other than an individual, any of the following:

(i) An employee of the person;

(ii) An officer of the provider, including the chief executive officer, president, vice-president, secretary, and treasurer;

(iii) A member of the provider's board of directors or trustees;

(iv) A person owning a financial interest of five per cent or more in the provider;

(v) A corporation that has a subsidiary relationship with the provider;

(vi) A person or government entity that has control over the provider's day-to-day operation;

(vii) A person over which the provider has control of the day-to-day operation.

(c) In the case of a provider that is a government entity, any of the following:

(i) An employee of the provider;

(ii) An officer of the provider;

(iii) A member of the provider's governing board;

(iv) A government entity that has control over the provider's day-to-day operation;

(v) A person or government entity over which the provider has control of the day-to-day operation.

(B) No person or government entity may provide supported living without a valid supported living certificate issued by the director of developmental disabilities.

(C) A county board of developmental disabilities may provide supported living only to the extent permitted by rules adopted under section 5123.1610 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2005; 2007 HB119 06-30-2007



Section 5123.161 - Application for supported living certificate.

A person or government entity that seeks to provide supported living shall apply to the director of developmental disabilities for a supported living certificate.

Except as provided in sections 5123.166 and 5123.169 of the Revised Code, the director shall issue to the person or government entity a supported living certificate if the person or government entity follows the application process established in rules adopted under section 5123.1610 of the Revised Code, meets the applicable certification standards established in those rules, and pays the certification fee established in those rules.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.162 - Applicant survey to determine if standards met.

The director of developmental disabilities may conduct surveys of persons and government entities that seek a supported living certificate to determine whether the persons and government entities meet the certification standards. The director may also conduct surveys of providers to determine whether the providers continue to meet the certification standards. The director shall conduct the surveys in accordance with rules adopted under section 5123.1610 of the Revised Code.

The records of surveys conducted under this section are public records for the purpose of section 149.43 of the Revised Code and shall be made available on the request of any person or government entity.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.163 - Term of supported living certificate.

A supported living certificate is valid for a period of time established in rules adopted under section 5123.1610 of the Revised Code, unless any of the following occur before the end of that period of time:

(A) The director of developmental disabilities issues an order requiring that action be taken against the certificate holder under section 5123.166 of the Revised Code.

(B) The director issues an order terminating the certificate under section 5123.168 of the Revised Code.

(C) The certificate holder voluntarily surrenders the certificate to the director.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.164 - Renewal of supported living certificate.

Except as provided in sections 5123.166 and 5123.169 of the Revised Code, the director of developmental disabilities shall renew a supported living certificate if the certificate holder follows the renewal process established in rules adopted under section 5123.1610 of the Revised Code, continues to meet the applicable certification standards established in those rules, and pays the renewal fee established in those rules.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.165 - Provision of supported living and residence.

(A) Except as provided in division (B) of this section, no person or government entity may provide supported living to an individual with mental retardation or a developmental disability if the person or government entity also provides the individual a residence.

(B) A person may provide supported living to an individual with mental retardation or a developmental disability even though the person also provides the individual a residence if either of the following apply:

(1) The person also resides in the residence with the individual and does not provide at any one time supported living to more than a total of three individuals with mental retardation or a developmental disability who reside in that residence;

(2) The person is an association of family members related to two or more of the individuals with mental retardation or a developmental disability who reside in the residence and does not provide at any one time supported living to more than a total of four individuals with mental retardation or a developmental disability who reside in that residence.

Effective Date: 2007 HB119 06-30-2007



Section 5123.166 - Adjudication order against certificate applicant or holder.

(A) If good cause exists as specified in division (B) of this section and determined in accordance with procedures established in rules adopted under section 5123.1610 of the Revised Code, the director of developmental disabilities may issue an adjudication order requiring that one of the following actions be taken against a person or government entity seeking or holding a supported living certificate:

(1) Refusal to issue or renew a supported living certificate;

(2) Revocation of a supported living certificate;

(3) Suspension of a supported living certificate holder's authority to do either or both of the following:

(a) Continue to provide supported living to one or more individuals from one or more counties who receive supported living from the certificate holder at the time the director takes the action;

(b) Begin to provide supported living to one or more individuals from one or more counties who do not receive supported living from the certificate holder at the time the director takes the action.

(B) The following constitute good cause for taking action under division (A) of this section against a person or government entity seeking or holding a supported living certificate:

(1) The person or government entity's failure to meet or continue to meet the applicable certification standards established in rules adopted under section 5123.1610 of the Revised Code;

(2) The person or government entity violates section 5123.165 of the Revised Code;

(3) The person or government entity's failure to satisfy the requirements of section 5123.081 or 5123.52 of the Revised Code;

(4) Misfeasance;

(5) Malfeasance;

(6) Nonfeasance;

(7) Confirmed abuse or neglect;

(8) Financial irresponsibility;

(9) Other conduct the director determines is or would be injurious to individuals who receive or would receive supported living from the person or government entity.

(C) Except as provided in division (D) of this section, the director shall issue an adjudication order under division (A) of this section in accordance with Chapter 119. of the Revised Code.

(D)

(1) The director may issue an order requiring that action specified in division (A)(3) of this section be taken before a provider is provided notice and an opportunity for a hearing if all of the following are the case:

(a) The director determines such action is warranted by the provider's failure to continue to meet the applicable certification standards;

(b) The director determines that the failure either represents a pattern of serious noncompliance or creates a substantial risk to the health or safety of an individual who receives or would receive supported living from the provider;

(c) If the order will suspend the provider's authority to continue to provide supported living to an individual who receives supported living from the provider at the time the director issues the order, both of the following are the case:

(i) The director makes the individual, or the individual's guardian, aware of the director's determination under division (D)(1)(b) of this section and the individual or guardian does not select another provider.

(ii) A county board of developmental disabilities has filed a complaint with a probate court under section 5126.33 of the Revised Code that includes facts describing the nature of abuse or neglect that the individual has suffered due to the provider's actions that are the basis for the director making the determination under division (D)(1)(b) of this section and the probate court does not issue an order authorizing the county board to arrange services for the individual pursuant to an individualized service plan developed for the individual under section 5126.31 of the Revised Code.

(2) If the director issues an order under division (D)(1) of this section, sections 119.091 to 119.13 of the Revised Code and all of the following apply:

(a) The director shall send the provider notice of the order by registered mail, return receipt requested, not later than twenty-four hours after issuing the order and shall include in the notice the reasons for the order, the citation to the law or rule directly involved, and a statement that the provider will be afforded a hearing if the provider requests it within ten days of the time of receiving the notice.

(b) If the provider requests a hearing within the required time and the provider has provided the director the provider's current address, the director shall immediately set, and notify the provider of, the date, time, and place for the hearing.

(c) The date of the hearing shall be not later than thirty days after the director receives the provider's timely request for the hearing.

(d) The hearing shall be conducted in accordance with section 119.09 of the Revised Code, except for all of the following:

(i) The hearing shall continue uninterrupted until its close, except for weekends, legal holidays, and other interruptions the provider and director agree to.

(ii) If the director appoints a referee or examiner to conduct the hearing, the referee or examiner, not later than ten days after the date the referee or examiner receives a transcript of the testimony and evidence presented at the hearing or, if the referee or examiner does not receive the transcript or no such transcript is made, the date that the referee or examiner closes the record of the hearing, shall submit to the director a written report setting forth the referee or examiner's findings of fact and conclusions of law and a recommendation of the action the director should take.

(iii) The provider may, not later than five days after the date the director, in accordance with section 119.09 of the Revised Code, sends the provider or the provider's attorney or other representative of record a copy of the referee or examiner's report and recommendation, file with the director written objections to the report and recommendation.

(iv) The director shall approve, modify, or disapprove the referee or examiner's report and recommendation not earlier than six days, and not later than fifteen days, after the date the director, in accordance with section 119.09 of the Revised Code, sends a copy of the report and recommendation to the provider or the provider's attorney or other representative of record.

(3) The director may lift an order issued under division (D)(1) of this section even though a hearing regarding the order is occurring or pending if the director determines that the provider has taken action eliminating the good cause for issuing the order. The hearing shall proceed unless the provider withdraws the request for the hearing in a written letter to the director.

(4) The director shall lift an order issued under division (D)(1) of this section if both of the following are the case:

(a) The provider provides the director a plan of compliance the director determines is acceptable.

(b) The director determines that the provider has implemented the plan of compliance correctly.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012 and 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.167 - Reapplication after negative adjudication on certificate.

If the director of developmental disabilities issues an adjudication order under section 5123.166 of the Revised Code refusing to issue a supported living certificate to a person or government entity or to renew a person or government entity's supported living certificate, neither the person or government entity nor a related party of the person or government entity may apply for another supported living certificate earlier than the date that is one year after the date the order is issued. If the director issues an adjudication order under that section revoking a person or government entity's supported living certificate, neither the person or government entity nor a related party of the person or government entity may apply for another supported living certificate earlier than the date that is five years after the date the order is issued.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.168 - Termination of certificate for failure to bill for services.

The director of developmental disabilities may issue an adjudication order in accordance with Chapter 119. of the Revised Code to terminate a supported living certificate if the certificate holder has not billed for supported living for twelve consecutive months.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.169 - Issuance of supported living certificate.

(A) The director of developmental disabilities shall not issue a supported living certificate to an applicant or renew an applicant's supported living certificate if either of the following applies:

(1) The applicant fails to comply with division (C)(2) of this section;

(2) Except as provided in rules adopted under section 5123.1610 of the Revised Code, the applicant is found by a criminal records check required by this section to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense.

(B) Before issuing a supported living certificate to an applicant or renewing an applicant's supported living certificate, the director shall require the applicant to submit a statement with the applicant's signature attesting that the applicant has not been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense. The director also shall require the applicant to sign an agreement under which the applicant agrees to notify the director within fourteen calendar days if, while holding a supported living certificate, the applicant is formally charged with, is convicted of, pleads guilty to, or is found eligible for intervention in lieu of conviction for a disqualifying offense. The agreement shall provide that the applicant's failure to provide the notification may result in action being taken by the director against the applicant under section 5123.166 of the Revised Code.

(C)

(1) As a condition of receiving a supported living certificate or having a supported living certificate renewed, an applicant shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check of the applicant. If an applicant does not present proof to the director that the applicant has been a resident of this state for the five-year period immediately prior to the date that the applicant applies for issuance or renewal of the supported living certificate, the director shall require the applicant to request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check. If the applicant presents proof to the director that the applicant has been a resident of this state for that five-year period, the director may require the applicant to request that the superintendent include information from the federal bureau of investigation in the criminal records check. For purposes of this division, an applicant may provide proof of residency in this state by presenting, with a notarized statement asserting that the applicant has been a resident of this state for that five-year period, a valid driver's license, notification of registration as an elector, a copy of an officially filed federal or state tax form identifying the applicant's permanent residence, or any other document the director considers acceptable.

(2) Each applicant shall do all of the following:

(a) Obtain a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a standard impression sheet prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code;

(b) Complete the form and provide the applicant's fingerprint impressions on the standard impression sheet;

(c) Forward the completed form and standard impression sheet to the superintendent at the time the criminal records check is requested;

(d) Instruct the superintendent to submit the completed report of the criminal records check directly to the director;

(e) Pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check of the applicant requested and conducted pursuant to this section.

(D) The director may request any other state or federal agency to supply the director with a written report regarding the criminal record of an applicant. The director may consider the reports when determining whether to issue a supported living certificate to the applicant or to renew an applicant's supported living certificate.

(E) An applicant who seeks to be an independent provider or is an independent provider seeking renewal of the applicant's supported living certificate shall obtain the applicant's driving record from the bureau of motor vehicles and provide a copy of the record to the director if the supported living that the applicant will provide involves transporting individuals with mental retardation or developmental disabilities. The director may consider the applicant's driving record when determining whether to issue the applicant a supported living certificate or to renew the applicant's supported living certificate.

(F)

(1) A report obtained pursuant to this section is not a public record for purposes of section 149.43 of the Revised Code and shall not be made available to any person, other than the following:

(a) The applicant who is the subject of the report or the applicant's representative;

(b) The director or the director's representative;

(c) Any court, hearing officer, or other necessary individual involved in a case dealing with any of the following:

(i) The denial of a supported living certificate or refusal to renew a supported living certificate;

(ii) The denial, suspension, or revocation of a certificate under section 5123.45 of the Revised Code;

(iii) A civil or criminal action regarding the medicaid program.

(2) An applicant for whom the director has obtained reports under this section may submit a written request to the director to have copies of the reports sent to any person or state or local government entity. The applicant shall specify in the request the person or entities to which the copies are to be sent. On receiving the request, the director shall send copies of the reports to the persons or entities specified.

(3) The director may request that a person or state or local government entity send copies to the director of any report regarding a records check or criminal records check that the person or entity possesses, if the director obtains the written consent of the individual who is the subject of the report.

(4) The director shall provide each applicant with a copy of any report obtained about the applicant under this section.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

This section is set out twice. See also §5123.1691, effective until 1/1/2013.



Section 5123.1610 - Rules governing supported living program.

The director of developmental disabilities shall adopt rules under Chapter 119. of the Revised Code establishing all of the following:

(A) The extent to which a county board of developmental disabilities may provide supported living;

(B) The application process for obtaining a supported living certificate under section 5123.161 of the Revised Code;

(C) The certification standards a person or government entity must meet to obtain a supported living certificate to provide supported living;

(D) The certification fee for a supported living certificate, which shall be deposited into the program fee fund created under section 5123.033 of the Revised Code;

(E) The period of time a supported living certificate is valid;

(F) The process for renewing a supported living certificate under section 5123.164 of the Revised Code;

(G) The renewal fee for a supported living certificate, which shall be deposited into the program fee fund created under section 5123.033 of the Revised Code;

(H) Procedures for conducting surveys under section 5123.162 of the Revised Code;

(I) Procedures for determining whether there is good cause to take action under section 5123.166 of the Revised Code against a person or government entity seeking or holding a supported living certificate;

(J) Circumstances under which the director may issue a supported living certificate to an applicant or renew an applicant's supported living certificate if the applicant is found by a criminal records check required by section 5123.169 of the Revised Code to have been convicted of, pleaded guilty to, or been found eligible for intervention in lieu of conviction for a disqualifying offense but meets standards in regard to rehabilitation set by the director.

Renumbered from § 5123.169 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 06-30-2007



Section 5123.17 - Care outside institution.

The department of developmental disabilities may provide for the custody, supervision, control, treatment, and training of persons with mental retardation or a developmental disability elsewhere than within the enclosure of an institution under its jurisdiction, if the department so determines with respect to any individual or group of individuals. In all such cases, the department shall ensure adequate and proper supervision for the protection of those persons and of the public.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.171 - Respite care services.

As used in this section, "respite care" means appropriate, short-term, temporary care provided to a mentally retarded or developmentally disabled person to sustain the family structure or to meet planned or emergency needs of the family.

The department of developmental disabilities shall provide respite care services to persons with mental retardation or a developmental disability for the purpose of promoting self-sufficiency and normalization, preventing or reducing inappropriate institutional care, and furthering the unity of the family by enabling the family to meet the special needs of a mentally retarded or developmentally disabled person.

In order to be eligible for respite care services under this section, the mentally retarded or developmentally disabled person must be in need of habilitation services as defined in section 5126.01 of the Revised Code.

Respite care may be provided in a residential facility licensed under section 5123.19 of the Revised Code (including a residential facility certified as an intermediate care facility for the mentally retarded under Title XIX of the "Social Security Act," 79 Stat. 344 ( 1965), 42 U.S.C. 1396, et seq., as amended ) and a respite care home certified under section 5126.05 of the Revised Code.

The department shall develop a system for locating vacant beds that are available for respite care and for making information on vacant beds available to users of respite care services. Facilities certified as intermediate care facilities for the mentally retarded shall report vacant beds to the department but shall not be required to accept respite care clients.

The director of developmental disabilities shall adopt, and may amend or rescind, rules in accordance with Chapter 119. of the Revised Code for both of the following:

(A) Certification by county boards of developmental disabilities of respite care homes;

(B) Provision of respite care services authorized by this section. Rules adopted under this division shall establish all of the following:

(1) A formula for distributing funds appropriated for respite care services;

(2) Standards for supervision, training and quality control in the provision of respite care services;

(3) Eligibility criteria for emergency respite care services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-29-1993



Section 5123.172 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 11-09-1994 )



Section 5123.18 - Contracts with person or agency to provide services.

(A) The department of developmental disabilities may enter into a contract with a person or government agency to provide residential services to individuals with mental retardation or developmental disabilities in need of residential services. To be eligible to enter into a contract with the department under this section, a person or government entity and the home in which the residential services are provided must meet all applicable standards for licensing or certification by the appropriate government entity.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.181 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 09-22-2000 )



Section 5123.182 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5123.183 - Amended and Renumbered RC 5123.051.

Effective Date: 09-22-2000



Section 5123.19 - Operation of residential facilities.

(A) As used in sections 5123.19 to 5123.20 of the Revised Code:

(1) "Independent living arrangement" means an arrangement in which a mentally retarded or developmentally disabled person resides in an individualized setting chosen by the person or the person's guardian, which is not dedicated principally to the provision of residential services for mentally retarded or developmentally disabled persons, and for which no financial support is received for rendering such service from any governmental agency by a provider of residential services.

(2) "Intermediate care facility for the mentally retarded" has the same meaning as in section 1905(d) of the "Social Security Act," 101 Stat. 1330-204 (1987), 42 U.S.C. 1396d(d), as amended.

(3) "Licensee" means the person or government agency that has applied for a license to operate a residential facility and to which the license was issued under this section.

(4) "Political subdivision" means a municipal corporation, county, or township.

(5) "Related party" has the same meaning as in section 5123.16 of the Revised Code except that "provider" as used in the definition of "related party" means a person or government entity that held or applied for a license to operate a residential facility, rather than a person or government entity certified to provide supported living.

(6)

(a) Except as provided in division (A)(6)(b) of this section, "residential facility" means a home or facility, including a facility certified as an intermediate care facility for the mentally retarded, in which an individual with mental retardation or a developmental disability resides.

(b) "Residential facility" does not mean any of the following:

(i) The home of a relative or legal guardian in which an individual with mental retardation or a developmental disability resides;

(ii) A respite care home certified under section 5126.05 of the Revised Code;

(iii) A county home or district home operated pursuant to Chapter 5155. of the Revised Code;

(iv) A dwelling in which the only residents with mental retardation or developmental disabilities are in independent living arrangements or are being provided supported living.

(B) Every person or government agency desiring to operate a residential facility shall apply for licensure of the facility to the director of developmental disabilities unless the residential facility is subject to section 3721.02, 5103.03, 5119.20, or division (A)(9)(b) of section 5119.22 of the Revised Code.

(C) Subject to section 5123.196 of the Revised Code, the director of developmental disabilities shall license the operation of residential facilities. An initial license shall be issued for a period that does not exceed one year, unless the director denies the license under division (D) of this section. A license shall be renewed for a period that does not exceed three years, unless the director refuses to renew the license under division (D) of this section. The director, when issuing or renewing a license, shall specify the period for which the license is being issued or renewed. A license remains valid for the length of the licensing period specified by the director, unless the license is terminated, revoked, or voluntarily surrendered.

(D) If it is determined that an applicant or licensee is not in compliance with a provision of this chapter that applies to residential facilities or the rules adopted under such a provision, the director may deny issuance of a license, refuse to renew a license, terminate a license, revoke a license, issue an order for the suspension of admissions to a facility, issue an order for the placement of a monitor at a facility, issue an order for the immediate removal of residents, or take any other action the director considers necessary consistent with the director's authority under this chapter regarding residential facilities. In the director's selection and administration of the sanction to be imposed, all of the following apply:

(1) The director may deny, refuse to renew, or revoke a license, if the director determines that the applicant or licensee has demonstrated a pattern of serious noncompliance or that a violation creates a substantial risk to the health and safety of residents of a residential facility.

(2) The director may terminate a license if more than twelve consecutive months have elapsed since the residential facility was last occupied by a resident or a notice required by division (K) of this section is not given.

(3) The director may issue an order for the suspension of admissions to a facility for any violation that may result in sanctions under division (D)(1) of this section and for any other violation specified in rules adopted under division (H)(2) of this section. If the suspension of admissions is imposed for a violation that may result in sanctions under division (D)(1) of this section, the director may impose the suspension before providing an opportunity for an adjudication under Chapter 119. of the Revised Code. The director shall lift an order for the suspension of admissions when the director determines that the violation that formed the basis for the order has been corrected.

(4) The director may order the placement of a monitor at a residential facility for any violation specified in rules adopted under division (H)(2) of this section. The director shall lift the order when the director determines that the violation that formed the basis for the order has been corrected.

(5) If the director determines that two or more residential facilities owned or operated by the same person or government entity are not being operated in compliance with a provision of this chapter that applies to residential facilities or the rules adopted under such a provision, and the director's findings are based on the same or a substantially similar action, practice, circumstance, or incident that creates a substantial risk to the health and safety of the residents, the director shall conduct a survey as soon as practicable at each residential facility owned or operated by that person or government entity. The director may take any action authorized by this section with respect to any facility found to be operating in violation of a provision of this chapter that applies to residential facilities or the rules adopted under such a provision.

(6) When the director initiates license revocation proceedings, no opportunity for submitting a plan of correction shall be given. The director shall notify the licensee by letter of the initiation of the proceedings. The letter shall list the deficiencies of the residential facility and inform the licensee that no plan of correction will be accepted. The director shall also send a copy of the letter to the county board of developmental disabilities. The county board shall send a copy of the letter to each of the following:

(a) Each resident who receives services from the licensee;

(b) The guardian of each resident who receives services from the licensee if the resident has a guardian;

(c) The parent or guardian of each resident who receives services from the licensee if the resident is a minor.

(7) Pursuant to rules which shall be adopted in accordance with Chapter 119. of the Revised Code, the director may order the immediate removal of residents from a residential facility whenever conditions at the facility present an immediate danger of physical or psychological harm to the residents.

(8) In determining whether a residential facility is being operated in compliance with a provision of this chapter that applies to residential facilities or the rules adopted under such a provision, or whether conditions at a residential facility present an immediate danger of physical or psychological harm to the residents, the director may rely on information obtained by a county board of developmental disabilities or other governmental agencies.

(9) In proceedings initiated to deny, refuse to renew, or revoke licenses, the director may deny, refuse to renew, or revoke a license regardless of whether some or all of the deficiencies that prompted the proceedings have been corrected at the time of the hearing.

(E) The director shall establish a program under which public notification may be made when the director has initiated license revocation proceedings or has issued an order for the suspension of admissions, placement of a monitor, or removal of residents. The director shall adopt rules in accordance with Chapter 119. of the Revised Code to implement this division. The rules shall establish the procedures by which the public notification will be made and specify the circumstances for which the notification must be made. The rules shall require that public notification be made if the director has taken action against the facility in the eighteen-month period immediately preceding the director's latest action against the facility and the latest action is being taken for the same or a substantially similar violation of a provision of this chapter that applies to residential facilities or the rules adopted under such a provision. The rules shall specify a method for removing or amending the public notification if the director's action is found to have been unjustified or the violation at the residential facility has been corrected.

(F)

(1) Except as provided in division (F)(2) of this section, appeals from proceedings initiated to impose a sanction under division (D) of this section shall be conducted in accordance with Chapter 119. of the Revised Code.

(2) Appeals from proceedings initiated to order the suspension of admissions to a facility shall be conducted in accordance with Chapter 119. of the Revised Code, unless the order was issued before providing an opportunity for an adjudication, in which case all of the following apply:

(a) The licensee may request a hearing not later than ten days after receiving the notice specified in section 119.07 of the Revised Code.

(b) If a timely request for a hearing that includes the licensee's current address is made, the hearing shall commence not later than thirty days after the department receives the request.

(c) After commencing, the hearing shall continue uninterrupted, except for Saturdays, Sundays, and legal holidays, unless other interruptions are agreed to by the licensee and the director.

(d) If the hearing is conducted by a hearing examiner, the hearing examiner shall file a report and recommendations not later than ten days after the last of the following:

(i) The close of the hearing;

(ii) If a transcript of the proceedings is ordered, the hearing examiner receives the transcript;

(iii) If post-hearing briefs are timely filed, the hearing examiner receives the briefs.

(e) A copy of the written report and recommendation of the hearing examiner shall be sent, by certified mail, to the licensee and the licensee's attorney, if applicable, not later than five days after the report is filed.

(f) Not later than five days after the hearing examiner files the report and recommendations, the licensee may file objections to the report and recommendations.

(g) Not later than fifteen days after the hearing examiner files the report and recommendations, the director shall issue an order approving, modifying, or disapproving the report and recommendations.

(h) Notwithstanding the pendency of the hearing, the director shall lift the order for the suspension of admissions when the director determines that the violation that formed the basis for the order has been corrected.

(G) Neither a person or government agency whose application for a license to operate a residential facility is denied nor a related party of the person or government agency may apply for a license to operate a residential facility before the date that is one year after the date of the denial. Neither a licensee whose residential facility license is revoked nor a related party of the licensee may apply for a residential facility license before the date that is five years after the date of the revocation.

(H) In accordance with Chapter 119. of the Revised Code, the director shall adopt and may amend and rescind rules for licensing and regulating the operation of residential facilities. The rules for residential facilities that are intermediate care facilities for the mentally retarded may differ from those for other residential facilities. The rules shall establish and specify the following:

(1) Procedures and criteria for issuing and renewing licenses, including procedures and criteria for determining the length of the licensing period that the director must specify for each license when it is issued or renewed;

(2) Procedures and criteria for denying, refusing to renew, terminating, and revoking licenses and for ordering the suspension of admissions to a facility, placement of a monitor at a facility, and the immediate removal of residents from a facility;

(3) Fees for issuing and renewing licenses, which shall be deposited into the program fee fund created under section 5123.033 of the Revised Code;

(4) Procedures for surveying residential facilities;

(5) Requirements for the training of residential facility personnel;

(6) Classifications for the various types of residential facilities;

(7) Certification procedures for licensees and management contractors that the director determines are necessary to ensure that they have the skills and qualifications to properly operate or manage residential facilities;

(8) The maximum number of persons who may be served in a particular type of residential facility;

(9) Uniform procedures for admission of persons to and transfers and discharges of persons from residential facilities;

(10) Other standards for the operation of residential facilities and the services provided at residential facilities;

(11) Procedures for waiving any provision of any rule adopted under this section.

(I) Before issuing a license, the director of the department or the director's designee shall conduct a survey of the residential facility for which application is made. The director or the director's designee shall conduct a survey of each licensed residential facility at least once during the period the license is valid and may conduct additional inspections as needed. A survey includes but is not limited to an on-site examination and evaluation of the residential facility, its personnel, and the services provided there.

In conducting surveys, the director or the director's designee shall be given access to the residential facility; all records, accounts, and any other documents related to the operation of the facility; the licensee; the residents of the facility; and all persons acting on behalf of, under the control of, or in connection with the licensee. The licensee and all persons on behalf of, under the control of, or in connection with the licensee shall cooperate with the director or the director's designee in conducting the survey.

Following each survey, unless the director initiates a license revocation proceeding, the director or the director's designee shall provide the licensee with a report listing any deficiencies, specifying a timetable within which the licensee shall submit a plan of correction describing how the deficiencies will be corrected, and, when appropriate, specifying a timetable within which the licensee must correct the deficiencies. After a plan of correction is submitted, the director or the director's designee shall approve or disapprove the plan. A copy of the report and any approved plan of correction shall be provided to any person who requests it.

The director shall initiate disciplinary action against any department employee who notifies or causes the notification to any unauthorized person of an unannounced survey of a residential facility by an authorized representative of the department.

(J) In addition to any other information which may be required of applicants for a license pursuant to this section, the director shall require each applicant to provide a copy of an approved plan for a proposed residential facility pursuant to section 5123.042 of the Revised Code. This division does not apply to renewal of a license or to an applicant for an initial or modified license who meets the requirements of section 5123.197 of the Revised Code.

(K) A licensee shall notify the owner of the building in which the licensee's residential facility is located of any significant change in the identity of the licensee or management contractor before the effective date of the change if the licensee is not the owner of the building.

Pursuant to rules which shall be adopted in accordance with Chapter 119. of the Revised Code, the director may require notification to the department of any significant change in the ownership of a residential facility or in the identity of the licensee or management contractor. If the director determines that a significant change of ownership is proposed, the director shall consider the proposed change to be an application for development by a new operator pursuant to section 5123.042 of the Revised Code and shall advise the applicant within sixty days of the notification that the current license shall continue in effect or a new license will be required pursuant to this section. If the director requires a new license, the director shall permit the facility to continue to operate under the current license until the new license is issued, unless the current license is revoked, refused to be renewed, or terminated in accordance with Chapter 119. of the Revised Code.

(L) A county board of developmental disabilities and any interested person may file complaints alleging violations of statute or department rule relating to residential facilities with the department. All complaints shall be in writing and shall state the facts constituting the basis of the allegation. The department shall not reveal the source of any complaint unless the complainant agrees in writing to waive the right to confidentiality or until so ordered by a court of competent jurisdiction.

The department shall adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures for the receipt, referral, investigation, and disposition of complaints filed with the department under this division.

(M) The department shall establish procedures for the notification of interested parties of the transfer or interim care of residents from residential facilities that are closing or are losing their license.

(N) Before issuing a license under this section to a residential facility that will accommodate at any time more than one mentally retarded or developmentally disabled individual, the director shall, by first class mail, notify the following:

(1) If the facility will be located in a municipal corporation, the clerk of the legislative authority of the municipal corporation;

(2) If the facility will be located in unincorporated territory, the clerk of the appropriate board of county commissioners and the fiscal officer of the appropriate board of township trustees.

The director shall not issue the license for ten days after mailing the notice, excluding Saturdays, Sundays, and legal holidays, in order to give the notified local officials time in which to comment on the proposed issuance.

Any legislative authority of a municipal corporation, board of county commissioners, or board of township trustees that receives notice under this division of the proposed issuance of a license for a residential facility may comment on it in writing to the director within ten days after the director mailed the notice, excluding Saturdays, Sundays, and legal holidays. If the director receives written comments from any notified officials within the specified time, the director shall make written findings concerning the comments and the director's decision on the issuance of the license. If the director does not receive written comments from any notified local officials within the specified time, the director shall continue the process for issuance of the license.

(O) Any person may operate a licensed residential facility that provides room and board, personal care, habilitation services, and supervision in a family setting for at least six but not more than eight persons with mental retardation or a developmental disability as a permitted use in any residential district or zone, including any single-family residential district or zone, of any political subdivision. These residential facilities may be required to comply with area, height, yard, and architectural compatibility requirements that are uniformly imposed upon all single-family residences within the district or zone.

(P) Any person may operate a licensed residential facility that provides room and board, personal care, habilitation services, and supervision in a family setting for at least nine but not more than sixteen persons with mental retardation or a developmental disability as a permitted use in any multiple-family residential district or zone of any political subdivision, except that a political subdivision that has enacted a zoning ordinance or resolution establishing planned unit development districts may exclude these residential facilities from those districts, and a political subdivision that has enacted a zoning ordinance or resolution may regulate these residential facilities in multiple-family residential districts or zones as a conditionally permitted use or special exception, in either case, under reasonable and specific standards and conditions set out in the zoning ordinance or resolution to:

(1) Require the architectural design and site layout of the residential facility and the location, nature, and height of any walls, screens, and fences to be compatible with adjoining land uses and the residential character of the neighborhood;

(2) Require compliance with yard, parking, and sign regulation;

(3) Limit excessive concentration of these residential facilities.

(Q) This section does not prohibit a political subdivision from applying to residential facilities nondiscriminatory regulations requiring compliance with health, fire, and safety regulations and building standards and regulations.

(R) Divisions (O) and (P) of this section are not applicable to municipal corporations that had in effect on June 15, 1977, an ordinance specifically permitting in residential zones licensed residential facilities by means of permitted uses, conditional uses, or special exception, so long as such ordinance remains in effect without any substantive modification.

(S)

(1) The director may issue an interim license to operate a residential facility to an applicant for a license under this section if either of the following is the case:

(a) The director determines that an emergency exists requiring immediate placement of persons in a residential facility, that insufficient licensed beds are available, and that the residential facility is likely to receive a permanent license under this section within thirty days after issuance of the interim license.

(b) The director determines that the issuance of an interim license is necessary to meet a temporary need for a residential facility.

(2) To be eligible to receive an interim license, an applicant must meet the same criteria that must be met to receive a permanent license under this section, except for any differing procedures and time frames that may apply to issuance of a permanent license.

(3) An interim license shall be valid for thirty days and may be renewed by the director for a period not to exceed one hundred fifty days.

(4) The director shall adopt rules in accordance with Chapter 119. of the Revised Code as the director considers necessary to administer the issuance of interim licenses.

(T) Notwithstanding rules adopted pursuant to this section establishing the maximum number of persons who may be served in a particular type of residential facility, a residential facility shall be permitted to serve the same number of persons being served by the facility on the effective date of the rules or the number of persons for which the facility is authorized pursuant to a current application for a certificate of need with a letter of support from the department of developmental disabilities and which is in the review process prior to April 4, 1986.

(U) The director or the director's designee may enter at any time, for purposes of investigation, any home, facility, or other structure that has been reported to the director or that the director has reasonable cause to believe is being operated as a residential facility without a license issued under this section.

The director may petition the court of common pleas of the county in which an unlicensed residential facility is located for an order enjoining the person or governmental agency operating the facility from continuing to operate without a license. The court may grant the injunction on a showing that the person or governmental agency named in the petition is operating a residential facility without a license. The court may grant the injunction, regardless of whether the residential facility meets the requirements for receiving a license under this section.

Amended by 129th General AssemblyFile No.127,HB 487, §110.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 12-20-2005; 2007 HB119 06-30-2007



Section 5123.191 - Appointing receiver to operate residential facility.

(A) The court of common pleas or a judge thereof in the judge's county, or the probate court, may appoint a receiver to take possession of and operate a residential facility licensed by the department of developmental disabilities, in causes pending in such courts respectively, when conditions existing at the facility present a substantial risk of physical or mental harm to residents and no other remedies at law are adequate to protect the health, safety, and welfare of the residents. Conditions at the facility that may present such risk of harm include, but are not limited to, instances when any of the following occur:

(1) The residential facility is in violation of state or federal law or regulations.

(2) The facility has had its license revoked or procedures for revocation have been initiated, or the facility is closing or intends to cease operations.

(3) Arrangements for relocating residents need to be made.

(4) Insolvency of the operator, licensee, or landowner threatens the operation of the facility.

(5) The facility or operator has demonstrated a pattern and practice of repeated violations of state or federal laws or regulations.

(B) A court in which a petition is filed pursuant to this section shall notify the person holding the license for the facility and the department of developmental disabilities of the filing. The court shall order the department to notify the facility owner, facility operator, county board of developmental disabilities, facility residents, and residents' parents and guardians of the filing of the petition.

The court shall provide a hearing on the petition within five court days of the time it was filed, except that the court may appoint a receiver prior to that time if it determines that the circumstances necessitate such action. Following a hearing on the petition, and upon a determination that the appointment of a receiver is warranted, the court shall appoint a receiver and notify the department of developmental disabilities and appropriate persons of this action.

(C) A residential facility for which a receiver has been named is deemed to be in compliance with section 5123.19 and Chapter 3721. of the Revised Code for the duration of the receivership.

(D) When the operating revenue of a residential facility in receivership is insufficient to meet its operating expenses, including the cost of bringing the facility into compliance with state or federal laws or regulations, the court may order the state to provide necessary funding, except as provided in division (K) of this section. The state shall provide such funding, subject to the approval of the controlling board. The court may also order the appropriate authorities to expedite all inspections necessary for the issuance of licenses or the certification of a facility, and order a facility to be closed if it determines that reasonable efforts cannot bring the facility into substantial compliance with the law.

(E) In establishing a receivership, the court shall set forth the powers and duties of the receiver. The court may generally authorize the receiver to do all that is prudent and necessary to safely and efficiently operate the residential facility within the requirements of state and federal law, but shall require the receiver to obtain court approval prior to making any single expenditure of more than five thousand dollars to correct deficiencies in the structure or furnishings of a facility. The court shall closely review the conduct of the receiver it has appointed and shall require regular and detailed reports. The receivership shall be reviewed at least every sixty days.

(F) A receivership established pursuant to this section shall be terminated, following notification of the appropriate parties and a hearing, if the court determines either of the following:

(1) The residential facility has been closed and the former residents have been relocated to an appropriate facility.

(2) Circumstances no longer exist at the facility that present a substantial risk of physical or mental harm to residents, and there is no deficiency in the facility that is likely to create a future risk of harm.

Notwithstanding division (F)(2) of this section, the court shall not terminate a receivership for a residential facility that has previously operated under another receivership unless the responsibility for the operation of the facility is transferred to an operator approved by the court and the department of developmental disabilities.

(G) The department of developmental disabilities may, upon its own initiative or at the request of an owner, operator, or resident of a residential facility, or at the request of a resident's guardian or relative or a county board of developmental disabilities, petition the court to appoint a receiver to take possession of and operate a residential facility. When the department has been requested to file a petition by any of the parties listed above, it shall, within forty-eight hours of such request, either file such a petition or notify the requesting party of its decision not to file. If the department refuses to file, the requesting party may file a petition with the court requesting the appointment of a receiver to take possession of and operate a residential facility.

Petitions filed pursuant to this division shall include the following:

(1) A description of the specific conditions existing at the facility which present a substantial risk of physical or mental harm to residents;

(2) A statement of the absence of other adequate remedies at law;

(3) The number of individuals residing at the facility;

(4) A statement that the facts have been brought to the attention of the owner or licensee and that conditions have not been remedied within a reasonable period of time or that the conditions, though remedied periodically, habitually exist at the facility as a pattern or practice;

(5) The name and address of the person holding the license for the facility and the address of the department of developmental disabilities.

The court may award to an operator appropriate costs and expenses, including reasonable attorney's fees, if it determines that a petitioner has initiated a proceeding in bad faith or merely for the purpose of harassing or embarrassing the operator.

(H) Except for the department of developmental disabilities or a county board of developmental disabilities, no party or person interested in an action shall be appointed a receiver pursuant to this section.

To assist the court in identifying persons qualified to be named as receivers, the director of developmental disabilities or the director's designee shall maintain a list of the names of such persons. The director shall, in accordance with Chapter 119. of the Revised Code, establish standards for evaluating persons desiring to be included on such a list.

(I) Before a receiver enters upon the duties of that person, the receiver must be sworn to perform the duties of receiver faithfully, and, with surety approved by the court, judge, or clerk, execute a bond to such person, and in such sum as the court or judge directs, to the effect that such receiver will faithfully discharge the duties of receiver in the action, and obey the orders of the court therein.

(J) Under the control of the appointing court, a receiver may bring and defend actions in the receiver's own name as receiver and take and keep possession of property.

The court shall authorize the receiver to do the following:

(1) Collect payment for all goods and services provided to the residents or others during the period of the receivership at the same rate as was charged by the licensee at the time the petition for receivership was filed, unless a different rate is set by the court;

(2) Honor all leases, mortgages, and secured transactions governing all buildings, goods, and fixtures of which the receiver has taken possession and continues to use, subject to the following conditions:

(a) In the case of a rental agreement, only to the extent of payments that are for the use of the property during the period of the receivership;

(b) In the case of a purchase agreement only to the extent of payments that come due during the period of the receivership.

(3) If transfer of residents is necessary, provide for the orderly transfer of residents by doing the following:

(a) Cooperating with all appropriate state and local agencies in carrying out the transfer of residents to alternative community placements;

(b) Providing for the transportation of residents' belongings and records;

(c) Helping to locate alternative placements and develop discharge plans;

(d) Preparing residents for the trauma of discharge;

(e) Permitting residents or guardians to participate in transfer or discharge planning except when an emergency exists and immediate transfer is necessary.

(4) Make periodic reports on the status of the residential program to the appropriate state agency, county board of developmental disabilities, parents, guardians, and residents;

(5) Compromise demands or claims;

(6) Generally do such acts respecting the residential facility as the court authorizes.

(K) Neither the receiver nor the department of developmental disabilities is liable for debts incurred by the owner or operator of a residential facility for which a receiver has been appointed.

(L) The department of developmental disabilities may contract for the operation of a residential facility in receivership. The department shall establish the conditions of a contract. Notwithstanding any other provision of law, contracts that are necessary to carry out the powers and duties of the receiver need not be competitively bid.

(M) The department of developmental disabilities, the department of job and family services, and the department of health shall provide technical assistance to any receiver appointed pursuant to this section.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5123.192 - Licensing for intermediate care facility for the mentally retarded after 6/30/2012.

(A) A person or government agency operating, on the effective date of this section, an intermediate care facility for the mentally retarded pursuant to a nursing home license issued under Chapter 3721. of the Revised Code shall do both of the following as a condition of continuing to operate the facility on and after July 1, 2013:

(1) Not later than February 1, 2013, apply to the director of developmental disabilities for a residential facility license under section 5123.19 of the Revised Code for the facility;

(2) Not later than July 1, 2013, obtain the residential facility license for the facility.

(B) The nursing home license of an intermediate care facility for the mentally retarded shall cease to be valid at the earliest of the following:

(1) The date that the facility's nursing home license is revoked or voided under section 3721.07 of the Revised Code;

(2) The date that a residential facility license is obtained for the facility under section 5123.19 of the Revised Code;

(3) July 1, 2013.

(C) Except for existing nursing home beds not certified as intermediate care facility for the mentally retarded beds and relocated in accordance with a move authorized by a certificate of need under Chapter 3702. of the Revised Code, no bed that is part of an intermediate care facility for the mentally retarded that is licensed as a nursing home on the effective date of this section may be used as part of a nursing home on and after the earlier of the following:

(1) The date that a residential facility license is obtained for the facility under section 5123.19 of the Revised Code;

(2) July 1, 2013.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5123.193 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009. )



Section 5123.194 - Waiving support collection requirements to facilitate independent living.

In the case of an individual who resides in a residential facility and is preparing to move into an independent living arrangement and the individual's liable relative, the department of developmental disabilities may waive the support collection requirements of sections 5121.04 and 5123.122 of the Revised Code for the purpose of allowing income or resources to be used to acquire items necessary for independent living. The department shall adopt rules in accordance with section 111.15 of the Revised Code to implement this section, including rules that establish the method the department shall use to determine when an individual is preparing to move into an independent living arrangement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-30-1997



Section 5123.195 - Reporting implementation of amendments to statute.

(A) Not later than sixty days after the end of calendar years 2003, 2004, and 2005, the director of developmental disabilities shall submit a report to the president and minority leader of the senate and speaker and minority leader of the house of representatives regarding the implementation of section 5123.19 of the Revised Code since March 31, 2003. The director shall include in the report all of the following information:

(1) A summary of any rules adopted under that section to implement the amendments to that section that go into effect on March 31, 2003;

(2) The number of residential facility licenses issued, renewed, and denied under that section since the effective date of the amendments to section 5123.19 of the Revised Code that go into effect on March 31, 2003 or, in the case of the reports due in 2005 and 2006, since the previous report was submitted;

(3) The length of time for which residential facility licenses are issued and renewed under that section;

(4) The sanctions imposed pursuant to division (D) of section 5123.19 of the Revised Code and the kinds of violations that cause the sanctions;

(5) Any other information the director determines is important to the implementation of the amendments to section 5123.19 of the Revised Code that go into effect on March 31, 2003.

(B) On submission of the report under division (A) of this section, the director shall inform each member of the general assembly that the report is available.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.196 - Maximum number of beds.

(A) Except as provided in division (E) of this section, the director of developmental disabilities shall not issue a license under section 5123.19 of the Revised Code on or after July 1, 2003, if issuance will result in there being more beds in all residential facilities licensed under that section than is permitted under division (B) of this section.

(B) The maximum number of beds for the purpose of division (A) of this section shall not exceed ten thousand eight hundred thirty-eight minus, except as provided in division (C) of this section, both of the following:

(1) The number of such beds that cease to be residential facility beds on or after July 1, 2003, because a residential facility license is revoked, terminated, or not renewed for any reason or is surrendered in accordance with section 5123.19 of the Revised Code;

(2) The number of such beds for which a licensee voluntarily converts to use for supported living on or after July 1, 2003.

(C) The director is not required to reduce the maximum number of beds pursuant to division (B) of this section by a bed that ceases to be a residential facility bed if the director determines that the bed is needed to provide services to an individual with mental retardation or a developmental disability who resided in the residential facility in which the bed was located.

(D) The director shall maintain an up-to-date written record of the maximum number of residential facility beds provided for by division (B) of this section.

(E) The director may issue an interim license under division (S) of section 5123.19 of the Revised Code and issue, pursuant to rules adopted under division (H)(11) of that section, a waiver allowing a residential facility to admit more residents than the facility is licensed to admit regardless of whether the interim license or waiver will result in there being more beds in all residential facilities licensed under that section than is permitted under division (B) of this section.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 06-30-2006; 2007 HB119 06-30-2007; 2008 HB562 06-24-2008



Section 5123.197 - Initial residential facility license or modification of existing facility license not required in certain instances.

Neither an applicant for an initial residential facility license under section 5123.19 of the Revised Code nor an applicant for a modification of an existing residential facility license under that section is required to obtain approval of a plan for the proposed new residential facility or modification to the existing residential facility pursuant to section 5123.042 of the Revised Code if all of the following apply:

(A) The new residential facility or modification to the existing residential facility is to serve individuals who have diagnoses or special care needs for which a medicaid reimbursement rate is set pursuant to section 5111.258 of the Revised Code;

(B) The directors of job and family services and developmental disabilities determine that there is a need under the medicaid program for the proposed new residential facility or modification to the existing residential facility and that approving the application for the initial residential facility license or modification to the existing residential facility license is fiscally prudent for the medicaid program;

(C) The director of budget and management notifies the directors of job and family services and developmental disabilities that the director of budget and management agrees with the directors' determination under division (B) of this section.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5123.198 - Reduction in number of residents.

(A) As used in this section, "date of the commitment" means the date that an individual specified in division (B) of this section begins to reside in a state-operated intermediate care facility for the mentally retarded after being committed to the facility pursuant to sections 5123.71 to 5123.76 of the Revised Code.

(B) Except as provided in division (C) of this section, whenever a resident of a residential facility is committed to a state-operated intermediate care facility for the mentally retarded pursuant to sections 5123.71 to 5123.76 of the Revised Code, the department of developmental disabilities, pursuant to an adjudication order issued in accordance with Chapter 119. of the Revised Code, shall reduce by one the number of residents for which the facility in which the resident resided is licensed.

(C) The department shall not reduce under division (B) of this section the number of residents for which a residential facility is licensed if any of the following are the case:

(1) The resident of the residential facility who is committed to a state-operated intermediate care facility for the mentally retarded resided in the residential facility because of the closure, on or after June 26, 2003, of another state-operated intermediate care facility for the mentally retarded;

(2) The residential facility admits within ninety days of the date of the commitment an individual who resides on the date of the commitment in a state-operated intermediate care facility for the mentally retarded or another residential facility;

(3) The department fails to do either of the following within ninety days of the date of the commitment:

(a) Identify an individual to whom all of the following applies:

(i) Resides on the date of the commitment in a state-operated intermediate care facility for the mentally retarded or another residential facility;

(ii) Has indicated to the department an interest in relocating to the residential facility or has a parent or guardian who has indicated to the department an interest for the individual to relocate to the residential facility;

(iii) The department determines the individual has needs that the residential facility can meet.

(b) Provide the residential facility with information about the individual identified under division (C)(2)(a) of this section that the residential facility needs in order to determine whether the facility can meet the individual's needs.

(4) If the department completes the actions specified in divisions (C)(3)(a) and (b) of this section not later than ninety days after the date of the commitment and except as provided in division (D) of this section, the residential facility does all of the following not later than ninety days after the date of the commitment:

(a) Evaluates the information provided by the department;

(b) Assesses the identified individual's needs;

(c) Determines that the residential facility cannot meet the identified individual's needs.

(5) If the department completes the actions specified in divisions (C)(3)(a) and (b) of this section not later than ninety days after the date of the commitment and the residential facility determines that the residential facility can meet the identified individual's needs, the individual, or a parent or guardian of the individual, refuses placement in the residential facility.

(D) The department may reduce under division (B) of this section the number of residents for which a residential facility is licensed even though the residential facility completes the actions specified in division (C)(4) of this section not later than ninety days after the date of the commitment if all of the following are the case:

(1) The department disagrees with the residential facility's determination that the residential facility cannot meet the identified individual's needs.

(2) The department issues a written decision pursuant to the uniform procedures for admissions, transfers, and discharges established by rules adopted under division (H)(9) of section 5123.19 of the Revised Code that the residential facility should admit the identified individual.

(3) After the department issues the written decision specified in division (D)(2) of this section, the residential facility refuses to admit the identified individual.

(E) A residential facility that admits, refuses to admit, transfers, or discharges a resident under this section shall comply with the uniform procedures for admissions, transfers, and discharges established by rules adopted under division (H)(9) of section 5123.19 of the Revised Code.

(F) The department of developmental disabilities may notify the department of job and family services of any reduction under this section in the number of residents for which a residential facility that is an intermediate care facility for the mentally retarded is licensed. On receiving the notice, the department of job and family services may transfer to the department of developmental disabilities the savings in the nonfederal share of medicaid expenditures for each fiscal year after the year of the commitment to be used for costs of the resident's care in the state-operated intermediate care facility for the mentally retarded. In determining the amount saved, the department of job and family services shall consider medicaid payments for the remaining residents of the facility in which the resident resided.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 2007 HB119 06-30-2007



Section 5123.199 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5123.20 - Prohibiting operation without license.

No person or government agency shall operate a residential facility or receive a mentally retarded or developmentally disabled person as a resident of a residential facility unless the facility is licensed under section 5123.19 of the Revised Code, and no person or governmental agency shall operate a respite care home or receive a mentally retarded or developmentally disabled person in a respite care home unless the home is certified under section 5126.05 of the Revised Code.

Effective Date: 11-11-1994; 2007 HB119 06-30-2007



Section 5123.21 - Transfers.

The director of developmental disabilities or the director's designee may transfer or authorize the transfer of an involuntary resident or a consenting voluntary resident from one public institution to another or to an institution other than a public institution or other facility, if the director determines that it would be consistent with the habilitation needs of the resident to do so.

Before an involuntary resident may be transferred to a more restrictive setting, the managing officer of the institution shall file a motion with the court requesting the court to amend its order of placement issued under section 5123.76 of the Revised Code. At the resident's request, the court shall hold a hearing on the motion at which the resident has the same rights as at a full hearing under section 5123.76 of the Revised Code.

Whenever a resident is transferred, the director shall give written notice of the transfer to the resident's legal guardian, parents, spouse, and counsel, or, if none is known, to the resident's nearest known relative or friend. If the resident is a minor, the department before making such a transfer shall make a minute of the order for the transfer and the reason for it upon its record and shall send a certified copy at least seven days prior to the transfer to the person shown by its record to have had the care or custody of the minor immediately prior to the minor's commitment. Whenever a consenting voluntary resident is transferred, the notification shall be given only at the resident's request. The managing officer shall advise a voluntary resident who is being transferred that the patient may decide if such a notification shall be given. In all such transfers, due consideration shall be given to the relationship of the resident to the resident's family, legal guardian, or friends, so as to maintain relationships and encourage visits beneficial to the resident.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.211 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 07-26-1991; 2007 HB119 06-30-2007 )



Section 5123.22 - Appropriating property.

When it is necessary for an institution under the jurisdiction of the department of developmental disabilities to acquire any real estate, right-of-way, or easement in real estate in order to accomplish the purposes for which it was organized or is being conducted, and the department is unable to agree with the owner of such property upon the price to be paid therefor, such property may be appropriated in the manner provided for the appropriation of property for other state purposes.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-26-1999



Section 5123.221 - Cultivating land - purchases from other institutions.

The department of developmental disabilities shall determine and direct what lands belonging to institutions under its control shall be cultivated.

The department of agriculture, the department of health, and the Ohio state university shall cooperate with the department of developmental disabilities, and the managing officer of each institution mentioned in section 5123.03 of the Revised Code, in making such cooperative tests as are necessary to determine the quality, strength, and purity of supplies, the value and use of farm lands, or the conditions and needs of mechanical equipment.

The department may direct the purchase of any materials, supplies, or other articles for any institution subject to its jurisdiction from any other such institution at the reasonable market value, such value to be fixed by the department, and payments therefor shall be made as between institutions in the manner provided for payment for supplies.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1985



Section 5123.23 - [Repealed] .

Repealed by 129th General AssemblyFile No.35,HB 133, §2, eff. 9/30/2011.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-24-1986

Related Legislative Provision: See 129th General AssemblyFile No.35,HB 133, §3



Section 5123.231 - [Repealed].

Effective Date: 09-22-2000



Section 5123.24 - Businesses located near institutions.

A person, firm, or corporation may file a petition in the court of common pleas of the county in which an institution under the jurisdiction of the department of developmental disabilities is located, in which petition the desire to erect or carry on at a less distance than that prescribed in section 3767.19 of the Revised Code shall be set forth, the business prohibited, the precise point of its establishment, and the reasons and circumstances, in its opinion, why the erection or carrying on thereof would not annoy or endanger the health, convenience, or recovery of the residents of such institution. The petitioner shall give notice in a newspaper of general circulation in the county of the pendency and prayer of the petition for at least six consecutive weeks before the day set for hearing the petition and serve a written notice upon the superintendent of the institution at least thirty days before the day set for hearing the petition.

If, upon the hearing of the petition, it appears that the notice has been given as required and the court is of the opinion that no good reason exists why such establishment may not be erected or such business carried on and that by the erection or carrying on thereof at the point named, the institution will sustain no detriment, the court may issue an order granting the prayer of the petitioner. Thereafter the petitioner may locate such establishment or carry on such business at the point named in the petition.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.25 - Purchasing supplies.

The department of administrative services shall purchase all supplies needed for the proper support and maintenance of the institutions under the control of the department of developmental disabilities in accordance with the competitive selection procedures of Chapter 125. of the Revised Code and such rules as the department of administrative services adopts. All bids shall be publicly opened on the day and hour and at the place specified in the advertisement.

Preference shall be given to bidders in localities wherein the institution is located, if the price is fair and reasonable and not greater than the usual price.

The department of administrative services may require such security as it considers proper to accompany the bids and shall fix the security to be given by the contractor.

The department of administrative services may reject any or all bids and secure new bids, if for any reason it is considered for the best interest of the state to do so, and it may authorize the managing officer of any institution to purchase perishable goods and supplies for use in cases of emergency, in which cases the managing officer shall certify such fact in writing and the department of administrative services shall record the reasons for the purchases.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1993



Section 5123.26 - Funds.

The treasurer of state shall have charge of all funds under the jurisdiction of the department of developmental disabilities and shall pay out the same only in accordance with Chapter 5123. of the Revised Code.

The department shall cause to be furnished a contract of indemnity to cover all moneys and funds received by it or by its managing officers, employees, or agents while such moneys or funds are in the possession of such managing officers, employees, or agents. Such funds are designated as follows:

(A) Funds which are due and payable to the treasurer of state as provided by Chapter 131. of the Revised Code;

(B) Those funds which are held in trust by the managing officers, employees, or agents of the institution as local funds or accounts under the jurisdiction of the department.

Such contract of indemnity shall be made payable to the state and the premium for such contract of indemnity may be paid from any of the funds received for the use of the department under this chapter or Chapter 5121. of the Revised Code.

Funds collected from various sources, such as the sale of goods, farm products, and all miscellaneous articles, shall be transmitted on or before Monday of each week to the treasurer of state and a detailed statement of such collections shall be made to the division of business administration by each managing officer.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.27 - Holding property in trust.

The director of developmental disabilities may accept, hold, and administer in trust on behalf of the state, if it is for the public interest, any grant, devise, gift, or bequest of money or property made to the state for the use or benefit of any institution under the jurisdiction of the department of developmental disabilities or for the use and benefit of persons with mental retardation or a developmental disability under the control of the department. If the trust so provides, the money or property may be used for any work which the department is authorized to undertake.

The department shall keep such gift, grant, devise, or bequest as a distinct property or fund and, if it is in money, shall invest it in the manner provided by law. The department may deposit in a proper trust company or savings bank any money left in trust during a specified life or lives and shall adopt rules governing the deposit, transfer, withdrawal, or investment of the money and the income from it.

The department shall, in the manner prescribed by the director of budget and management pursuant to section 126.21 of the Revised Code, account for all money or property received or expended under this section. The records, together with a statement certified by the depository showing the money deposited there to the credit of the trust, shall be open to public inspection. The director of budget and management may require the department to file a report with the director on any particular portion, or the whole, of any trust property received or expended by it.

The department shall, upon the expiration of any trust according to its terms, dispose of the money or property held under the trust in the manner provided in the instrument creating the trust. If the instrument creating the trust failed to make any terms of disposition, or if no trust was in evidence, the decedent resident's money, saving or commercial deposits, dividends or distributions, bonds, or any other interest-bearing debt certificate or stamp issued by the United States government shall escheat to the state. All such unclaimed intangible personal property of a former resident shall be retained by the managing officer in such institution for the period of one year, during which time every possible effort shall be made to find the former resident or the former resident's legal representative.

If after a period of one year from the time the resident has left the institution or has died, the managing officer has been unable to locate the person or the person's legal representative, then, upon proper notice of that fact, the director shall at that time formulate in writing a method of disposition on the minutes of the department authorizing the managing officer to convert such intangible personal property to cash to be paid into the state treasury to the credit of the general revenue fund.

The department shall include in its annual report a statement of all such money and property and the terms and conditions relating to them.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.28 - Handling funds belonging to residents.

(A) Except as otherwise provided in this division, money or property deposited with managing officers of institutions under the jurisdiction of the department of developmental disabilities by any resident under the department's control or by relatives, guardians, conservators, and others for the special benefit of such resident, as well as all other funds and all other income paid to the resident, to the resident's estate, or on the resident's behalf, or paid to the managing officer or to the institution as representative payee or otherwise paid on the resident's behalf, shall remain in the hands of such managing officers in appropriate accounts for use accordingly. Each such managing officer shall keep itemized book accounts of the receipt and disposition of such money and property, which book shall be open at all times to the inspection of the department. The director of developmental disabilities shall adopt rules governing the deposit, transfer, withdrawal, or investment of such funds and the income of the funds, as well as rules under which such funds and income shall be paid by managing officers, institutions, or district managers for the support of such residents pursuant to Chapter 5121. of the Revised Code, or for their other needs.

This division does not require, and shall not be construed as requiring, the deposit of the principal or income of a trust created pursuant to section 5815.28 of the Revised Code with managing officers of institutions under the jurisdiction of the department.

(B) Whenever any resident confined in a state institution under the jurisdiction of the department dies, escapes, or is discharged from the institution, any personal funds of the resident remain in the hands of the managing officer of the institution, and no demand is made upon the managing officer by the owner of the funds or the owner's legally appointed representative, the managing officer shall hold the funds in the personal deposit fund for a period of at least one year during which time the managing officer shall make every effort possible to locate the owner or the owner's legally appointed representative. If, at the end of this period, no demand has been made for the funds, the managing officer shall dispose of the funds as follows:

(1) All money in a personal deposit fund in excess of ten dollars due for the support of a resident, shall be paid in accordance with Chapter 5121. of the Revised Code.

(2) All money in a personal deposit fund in excess of ten dollars not due for the support of a resident, shall be placed to the credit of the institution's local account designated as the "industrial and entertainment" fund.

(3) The first ten dollars to the credit of a resident shall be placed to the credit of the institution's local account designated as the "industrial and entertainment" fund.

(C) Whenever any resident in any state institution subject to the jurisdiction of the department dies, escapes, or is discharged from the institution, any personal effects of the resident remain in the hands of the managing officer of the institution, and no demand is made upon the managing officer by the owner of the personal effects or the owner's legally appointed representative, the managing officer shall hold and dispose of the personal effects in the following manner. All the miscellaneous personal effects shall be held for a period of at least one year, during which time the managing officer shall make every effort possible to locate the owner or the owner's legal representative. If, at the end of this period, no demand has been made by the owner of the property or the owner's legal representative, the managing officer shall file with the county recorder of the county of commitment of such owner, all deeds, wills, contract mortgages, or assignments. The balance of the personal effects shall be sold at public auction after being duly advertised, and the funds turned over to the treasurer of state for credit to the general revenue fund. If any of the property is not of a type to be filed with the county recorder and is not salable at public auction, the managing officer of the institution shall destroy that property.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-29-1993; 01-01-2007



Section 5123.29 - Industrial and entertainment fund - commissary fund.

Each managing officer of an institution under the jurisdiction of the department of developmental disabilities, with the approval of the director of developmental disabilities, may establish funds in the institutions under the jurisdiction of the department, designated as follows:

(A) Industrial and entertainment fund for the entertainment and welfare of the residents of the institution.

(B) Commissary fund for the benefit of residents of the institution. Commissary revenue in excess of operating costs and reserve shall be considered profits. All profits from the commissary fund operations shall be paid into the industrial and entertainment fund, and used only for the entertainment and welfare of residents.

The director shall establish rules for the operation of the industrial and entertainment and commissary funds.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.30 - Books and accounts.

The department of developmental disabilities shall keep in its office a proper and complete set of books and accounts with each institution, which shall clearly show the nature and amount of every expenditure authorized and made at such institution, and which shall contain an account of all appropriations made by the general assembly and of all other funds, together with the disposition of such funds.

The department shall prescribe the form of vouchers, records, and methods of keeping accounts at each of the institutions, which shall be as nearly uniform as possible. The department may examine the records of any institution at any time.

The department may authorize any of its bookkeepers, accountants, or employees to examine the records, accounts, and vouchers or take an inventory of the property of any institution, or do whatever is necessary, and pay the actual and reasonable expenses incurred in such service when an itemized account is filed and approved.

Amended by 128th General Assemblych.35,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.31 - Confidentiality.

(A) The department of developmental disabilities shall keep a record showing the name, residence, sex, age, nativity, occupation, condition, and date of entrance or commitment of every resident in the institutions governed by it, the date, cause, and terms of discharge and the condition of such person at the time of leaving, and also a record of all transfers from one institution to another, and, if such person dies while in the care or custody of the department, the date and cause of death. These and such other facts as the department requires shall be furnished by the managing officer of each institution within ten days after the commitment, entrance, death, or discharge of a resident.

Except as provided in division (C) of this section, the department shall maintain the records described in this division in its office. The department shall make the records accessible only to its employees, except by the consent of the department or the order of the judge of a court of record.

(B) In case of an accident or injury or peculiar death of an institution resident the managing officer shall make a special report to the department within twenty-four hours thereafter, giving the circumstances as fully as possible.

(C) After a period of time determined by the department, the records described in division (A) of this section may be deposited with the Ohio historical society. Neither the records nor the information contained in them shall be disclosed by the historical society, except as provided in section 5123.89 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.32 - [Repealed].

Effective Date: 09-29-1997



Section 5123.33 - Annual report.

In its annual report, the department of developmental disabilities shall include a list of the officers and agents employed, and complete financial statement of the various institutions under its control. The report shall describe the condition of each institution, and shall state, as to each institution, whether:

(A) The moneys appropriated have been economically and judiciously expended;

(B) The objects of the institutions have been accomplished;

(C) The laws in relation to such institutions have been fully complied with;

(D) All parts of the state are equally benefited by the institutions.

Such annual report shall be accompanied by the reports of the managing officers, such other information as the department considers proper, and the department's recommendations for the more effective accomplishment of the general purpose of this chapter.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.34 - Liberal construction of chapter.

This chapter attempts to do all of the following:

(A) Provide humane and scientific treatment and care and the highest attainable degree of individual development for persons with mental retardation or a developmental disability;

(B) Promote the study of the causes of mental retardation and developmental disabilities, with a view to ultimate prevention;

(C) Secure by uniform and systematic management the highest attainable degree of economy in the administration of the institutions under the control of the department of developmental disabilities.

Sections 5123.02 to 5123.04, 5123.042, 5123.043, 5123.10, 5123.21, 5123.221, 5123.25, and 5123.31 of the Revised Code shall be liberally construed to attain these purposes.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000; 07-01-2005



Section 5123.35 - Ohio developmental disabilities council.

(A) There is hereby created the Ohio developmental disabilities council, which shall serve as an advocate for all persons with developmental disabilities. The council shall act in accordance with the "Developmental Disabilities Assistance and Bill of Rights Act," 98 Stat. 2662 (1984), 42 U.S.C. 6001, as amended. The governor shall appoint the members of the council in accordance with 42 U.S.C. 6024.

(B) The Ohio developmental disabilities council shall develop the state plan required by federal law as a condition of receiving federal assistance under 42 U.S.C. 6021 to 6030. The department of developmental disabilities, as the state agency selected by the governor for purposes of receiving the federal assistance, shall receive, account for, and disburse funds based on the state plan and shall provide assurances and other administrative support services required as a condition of receiving the federal assistance.

(C) The federal funds may be disbursed through grants to or contracts with persons and government agencies for the provision of necessary or useful goods and services for developmentally disabled persons. The Ohio developmental disabilities council may award the grants or enter into the contracts.

(D) The Ohio developmental disabilities council may award grants to or enter into contracts with a member of the council or an entity that the member represents if all of the following apply:

(1) The member serves on the council as a representative of one of the principal state agencies concerned with services for persons with developmental disabilities as specified in 42 U.S.C. 6024(b)(3), a representative of a university affiliated program as defined in 42 U.S.C. 6001(18), or a representative of the Ohio protection and advocacy system, as defined in section 5123.60 of the Revised Code.

(2) The council determines that the member or the entity the member represents is capable of providing the goods or services specified under the terms of the grant or contract.

(3) The member has not taken part in any discussion or vote of the council related to awarding the grant or entering into the contract, including service as a member of a review panel established by the council to award grants or enter into contracts or to make recommendations with regard to awarding grants or entering into contracts.

(E) A member of the Ohio developmental disabilities council is not in violation of Chapter 102. or section 2921.42 of the Revised Code with regard to receiving a grant or entering into a contract under this section if the requirements of division (D) of this section have been met.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-29-1993; 12-30-2004; 06-27-2005

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5123.351 - Eligibility for state reimbursement of expenses incurred by facilities and programs.

The director of developmental disabilities, with respect to the eligibility for state reimbursement of expenses incurred by facilities and programs established and operated under Chapter 5126. of the Revised Code for persons with mental retardation or a developmental disability, shall do all of the following:

(A) Make rules that may be necessary to carry out the purposes of Chapter 5126. and sections 5123.35, 5123.351, and 5123.36 of the Revised Code;

(B) Define minimum standards for qualifications of personnel, professional services, and in-service training and educational leave programs;

(C) Review and evaluate community programs and make recommendations for needed improvements to county boards of developmental disabilities and to program directors;

(D) Withhold state reimbursement, in whole or in part, from any county or combination of counties for failure to comply with Chapter 5126. or section 5123.35 or 5123.351 of the Revised Code or rules of the department of developmental disabilities;

(E) Withhold state funds from an agency, corporation, or association denying or rendering service on the basis of race, color, sex, religion, ancestry, national origin, disability as defined in section 4112.01 of the Revised Code, or inability to pay;

(F) Provide consultative staff service to communities to assist in ascertaining needs and in planning and establishing programs.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.352 - Community developmental disabilities trust fund.

There is hereby created in the state treasury the community developmental disabilities trust fund. The director of developmental disabilities, not later than sixty days after the end of each fiscal year, shall certify to the director of budget and management the amount of all the unexpended, unencumbered balances of general revenue fund appropriations made to the department of developmental disabilities for the fiscal year, excluding appropriations for rental payments to the Ohio public facilities commission, and the amount of any other funds held by the department in excess of amounts necessary to meet the department's operating costs and obligations pursuant to this chapter and Chapter 5126. of the Revised Code. On receipt of the certification, the director of budget and management shall transfer cash to the trust fund in an amount up to, but not exceeding, the total of the amounts certified by the director of developmental disabilities, except in cases in which the transfer will involve more than twenty million dollars. In such cases, the director of budget and management shall notify the controlling board and must receive the board's approval of the transfer prior to making the transfer.

All moneys in the trust fund shall be used for purposes specified in section 5123.0418 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-29-2004; 12-30-2004; 06-27-2005



Section 5123.353 - [Repealed].

Effective Date: 12-30-2004



Section 5123.36 - State participation in developmental disability construction programs.

(A) To the extent funds are available and on application by a county board of developmental disabilities or private nonprofit agency incorporated to provide mental retardation or developmental disability services, the director of developmental disabilities may enter into an agreement with the county board or agency to assist the county board or agency with a mental retardation or developmental disability construction project. Except as provided by division (B) of this section, the director may provide up to ninety per cent of the total project cost where circumstances warrant. The director may, where circumstances warrant, use existing facilities or other in-kind match for the local share of the communities' share of the cost.

(B) Upon the recommendation of the director, for projects of the highest priority of the department of developmental disabilities, the controlling board may authorize the director to provide more than ninety per cent of the total cost of a project under this section.

(C) A county board is eligible for funds under this section for a project bid on or after January 1, 1992, under either section 153.07 or 307.86 of the Revised Code, as long as all other applicable requirements were followed.

(D) A private nonprofit agency that receives funds pursuant to this section for the construction of a single-family home, including, where appropriate, the acquisition and installation of a single-family home fabricated in an off-site facility, is not subject to the requirements of Chapter 153. of the Revised Code with respect to the construction project, notwithstanding any provision of that chapter to the contrary.

(E) The director may not assist a project under this section unless the controlling board or director of budget and management also approves the project pursuant to section 126.14 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994; 03-30-2006; 03-30-2006; 2008 HB562 09-22-2008



Section 5123.37 - Application to sell facility and acquire replacement.

A county board of developmental disabilities or private, nonprofit agency that receives state funds pursuant to an agreement with the director of developmental disabilities under section 5123.36 of the Revised Code to acquire a facility may apply to the director for approval to sell the facility before the terms of the agreement expire for the purpose of acquiring a replacement facility to be used to provide mental retardation or developmental disability services to individuals the county board or agency serves. The application shall be made on a form the director shall prescribe. The county board or agency shall include in the application the specific purpose for which the replacement facility is to be used. The director may refuse to approve the application if the director determines that any of the following apply:

(A) The application is incomplete or indicates that the county board or agency is unable to purchase a replacement facility.

(B) The replacement facility would not be used to continue to provide mental retardation or developmental disability services that the director determines are appropriate for the individuals the county board or agency serves.

(C) The county board or agency has failed to comply with a provision of Chapter 5123. or 5126. of the Revised Code or a rule adopted by the director.

(D) Approving the application would be inconsistent with the plans and priorities of the department of developmental disabilities.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2006



Section 5123.371 - Payment to director after sale of facility.

If the director of developmental disabilities approves an application submitted under section 5123.37 of the Revised Code, the county board of developmental disabilities or private, nonprofit agency that submitted the application shall, after selling the facility for which the county board or agency received approval to sell, pay to the director the portion of the proceeds that equals the amount that the director determines the county board or agency owes the department of developmental disabilities, including the department's security interest in the facility, for the state funds used to acquire the facility.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2006



Section 5123.372 - Deadline for acquisition of replacement facility.

If the director of developmental disabilities approves an application submitted under section 5123.37 of the Revised Code, the director shall establish a deadline by which the county board of developmental disabilities or private, nonprofit agency that submitted the application must notify the director that the county board or agency is ready to acquire a replacement facility to be used for the purpose stated in the application. The director may extend the deadline as many times as the director determines necessary.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2006



Section 5123.373 - Agreement to pay percentage of cost of acquisition.

If, on or before the deadline or, if any, the last extended deadline established under section 5123.372 of the Revised Code for a county board of developmental disabilities or private, nonprofit agency, the county board or agency notifies the director of developmental disabilities that the county board or agency is ready to acquire the replacement facility, the director shall enter into an agreement with the county board or agency that provides for the director to pay to the county board or agency a percentage of the cost of acquiring the replacement facility. The agreement shall specify the amount that the director shall pay. The amount may be the amount of the security interest that the department of developmental disabilities had in the previous facility or a different amount. The agreement may provide for the department to hold a security interest in the replacement facility.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2006



Section 5123.374 - Rescission of approval of application.

(A) The director of developmental disabilities may rescind approval of an application submitted under section 5123.37 of the Revised Code if either of the following occurs:

(1) The county board of developmental disabilities or private, nonprofit agency that submitted the application fails, on or before the deadline or, if any, the last extended deadline established under section 5123.372 of the Revised Code for the county board or agency, to notify the director that the county board or agency is ready to acquire the replacement facility.

(2) The county board or agency at any time notifies the director that the county board or agency no longer intends to acquire a replacement facility.

(B) If the director rescinds approval of an application, the director shall use any funds the county board or agency paid to the director under section 5123.371 of the Revised Code to assist mental retardation or developmental disabilities construction projects under section 5123.36 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2006



Section 5123.375 - Developmental disabilities community capital replacement fund.

The developmental disabilities community capital replacement facilities fund is hereby created in the state treasury. The director of developmental disabilities shall credit all amounts paid to the director under section 5123.371 of the Revised Code to the fund. The director shall use the money in the fund as follows:

(A) To make payments to county boards of developmental disabilities and private, nonprofit agencies pursuant to agreements entered into under section 5123.373 of the Revised Code;

(B) To provide, pursuant to section 5123.374 of the Revised Code, assistance for mental retardation or developmental disabilities construction projects under section 5123.36 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2006



Section 5123.38 - Effect of transfer from supported services to commitment to intermediate care facility.

(A) Except as provided in division (B) of this section, if an individual receiving supported living or home and community-based services funded by a county board of developmental disabilities is committed to a state-operated intermediate care facility for the mentally retarded pursuant to sections 5123.71 to 5123.76 of the Revised Code, the county board is responsible for the nonfederal share of medicaid expenditures for the individual's care in the state-operated facility. The department of developmental disabilities shall collect the amount of the nonfederal share from the county board by either withholding that amount from funds the department has otherwise allocated to the county board or submitting an invoice for payment of that amount to the county board.

(B) Division (A) of this section does not apply under any of the following circumstances:

(1) The county board, not later than ninety days after the date of the commitment of a person receiving supported living, commences funding of supported living for an individual who resides in a state-operated intermediate care facility for the mentally retarded on the date of the commitment or another eligible individual designated by the department.

(2) The county board, not later than ninety days after the date of the commitment of a person receiving home and community-based services, commences funding of home and community-based services for an individual who resides in a state-operated intermediate care facility for the mentally retarded on the date of the commitment or another eligible individual designated by the department.

(3) The director of developmental disabilities, after determining that circumstances warrant granting a waiver in an individual's case, grants the county board a waiver that exempts the county board from responsibility for the nonfederal share for that case.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 2007 HB119 06-30-2007



Section 5123.39 - Patient clothing.

If not otherwise furnished, the probate judge shall see that each patient hospitalized under section 5123.76 of the Revised Code is properly attired for transportation, and, in addition, the institution shall be furnished a complete change of clothing for such patient, which shall be paid for on the certificate of the probate judge and the order of the county auditor from the county treasury. Such clothing shall be new or as good as new.

Effective Date: 07-01-1988



Section 5123.40 - Services fund for individuals with developmental disabilities.

There is hereby created in the state treasury the services fund for individuals with mental retardation and developmental disabilities. On the death of the beneficiary of a trust created pursuant to section 5815.28 of the Revised Code, the portion of the remaining assets of the trust specified in the trust instrument shall be deposited to the credit of the fund.

Money credited to the fund shall be used for individuals with mental retardation and developmental disabilities. In accordance with Chapter 119. of the Revised Code, the department of developmental disabilities may adopt any rules necessary to implement this section.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-16-1993; 01-01-2007



Section 5123.41 - Administration of prescribed medications, performance of health-related activities, tube feeding definitions.

As used in this section and sections 5123.42 to 5123.47 of the Revised Code:

(A) "Adult services" has the same meaning as in section 5126.01 of the Revised Code.

(B) "Certified supported living provider" means a person or government entity certified under section 5123.161 of the Revised Code.

(C) "Drug" has the same meaning as in section 4729.01 of the Revised Code.

(D) "Family support services" has the same meaning as in section 5126.01 of the Revised Code.

(E) "Health-related activities" means the following:

(1) Taking vital signs;

(2) Application of clean dressings that do not require health assessment;

(3) Basic measurement of bodily intake and output;

(4) Oral suctioning;

(5) Use of glucometers;

(6) External urinary catheter care;

(7) Emptying and replacing colostomy bags;

(8) Collection of specimens by noninvasive means.

(F) "Licensed health professional authorized to prescribe drugs" has the same meaning as in section 4729.01 of the Revised Code.

(G) "MR/DD personnel" means the employees and the workers under contract who provide specialized services to individuals with mental retardation and developmental disabilities. "MR/DD personnel" includes those who provide the services as follows:

(1) Through direct employment with the department of developmental disabilities or a county board of developmental disabilities;

(2) Through an entity under contract with the department of developmental disabilities or a county board of developmental disabilities;

(3) Through direct employment or by being under contract with private entities, including private entities that operate residential facilities.

(H) "Nursing delegation" means the process established in rules adopted by the board of nursing pursuant to Chapter 4723. of the Revised Code under which a registered nurse or licensed practical nurse acting at the direction of a registered nurse transfers the performance of a particular nursing activity or task to another person who is not otherwise authorized to perform the activity or task.

(I) "Prescribed medication" means a drug that is to be administered according to the instructions of a licensed health professional authorized to prescribe drugs.

(J) "Residential facility" means a facility licensed under section 5123.19 of the Revised Code .

(K) "Specialized services" has the same meaning as in section 5123.50 of the Revised Code.

(L) "Tube feeding" means the provision of nutrition to an individual through a gastrostomy tube or a jejunostomy tube.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003; 07-01-2005; 2007 HB119 06-30-2007



Section 5123.42 - Authorization for workers to administer prescribed medications, perform health-related activities, or perform tube feedings.

(A) Beginning nine months after March 31, 2003, MR/DD personnel who are not specifically authorized by other provisions of the Revised Code to administer prescribed medications, perform health-related activities, or perform tube feedings may do so pursuant to this section as part of the specialized services the MR/DD personnel provide to individuals with mental retardation and developmental disabilities in the following categories:

(1) Recipients of early intervention, preschool, and school-age services offered or provided pursuant to this chapter or Chapter 5126. of the Revised Code;

(2) Recipients of adult services offered or provided pursuant to this chapter or Chapter 5126. of the Revised Code;

(3) Recipients of family support services offered or provided pursuant to this chapter or Chapter 5126. of the Revised Code;

(4) Recipients of services from certified supported living providers, if the services are offered or provided pursuant to this chapter or Chapter 5126. of the Revised Code;

(5) Recipients of residential support services from certified home and community-based services providers, if the services are received in a community living arrangement that includes not more than four individuals with mental retardation and developmental disabilities and the services are offered or provided pursuant to this chapter or Chapter 5126. of the Revised Code;

(6) Recipients of services not included in divisions (A)(1) to (5) of this section that are offered or provided pursuant to this chapter or Chapter 5126. of the Revised Code;

(7) Residents of a residential facility with five or fewer resident beds;

(8) Residents of a residential facility with at least six but not more than sixteen resident beds;

(9) Residents of a residential facility with seventeen or more resident beds who are on a field trip from the facility, if all of the following are the case:

(a) The field trip is sponsored by the facility for purposes of complying with federal medicaid statutes and regulations, state medicaid statutes and rules, or other federal or state statutes, regulations, or rules that require the facility to provide habilitation, community integration, or normalization services to its residents.

(b) Not more than ten field trip participants are residents who have health needs requiring the administration of prescribed medications, excluding participants who self-administer prescribed medications or receive assistance with self-administration of prescribed medications.

(c) The facility staffs the field trip with MR/DD personnel in such a manner that one person will administer prescribed medications, perform health-related activities, or perform tube feedings for not more than four participants if one or more of those participants have health needs requiring the person to administer prescribed medications through a gastrostomy or jejunostomy tube.

(d) According to the instructions of a health care professional acting within the scope of the professional's practice, the health needs of the participants who require administration of prescribed medications by MR/DD personnel are such that the participants must receive the medications during the field trip to avoid jeopardizing their health and safety.

(B)

(1) In the case of recipients of early intervention, preschool, and school-age services, as specified in division (A)(1) of this section, all of the following apply:

(a) With nursing delegation, MR/DD personnel may perform health-related activities.

(b) With nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(2) In the case of recipients of adult services, as specified in division (A)(2) of this section, all of the following apply:

(a) With nursing delegation, MR/DD personnel may perform health-related activities.

(b) With nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(3) In the case of recipients of family support services, as specified in division (A)(3) of this section, all of the following apply:

(a) Without nursing delegation, MR/DD personnel may perform health-related activities.

(b) Without nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(e) With nursing delegation, MR/DD personnel may administer routine doses of insulin through subcutaneous injections and insulin pumps.

(4) In the case of recipients of services from certified supported living providers, as specified in division (A)(4) of this section, all of the following apply:

(a) Without nursing delegation, MR/DD personnel may perform health-related activities.

(b) Without nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(e) With nursing delegation, MR/DD personnel may administer routine doses of insulin through subcutaneous injections and insulin pumps.

(5) In the case of recipients of residential support services from certified home and community-based services providers, as specified in division (A)(5) of this section, all of the following apply:

(a) Without nursing delegation, MR/DD personnel may perform health-related activities.

(b) Without nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(e) With nursing delegation, MR/DD personnel may administer routine doses of insulin through subcutaneous injections and insulin pumps.

(6) In the case of recipients of services not included in divisions (A)(1) to (5) of this section, as specified in division (A)(6) of this section, all of the following apply:

(a) With nursing delegation, MR/DD personnel may perform health-related activities.

(b) With nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(7) In the case of residents of a residential facility with five or fewer beds, as specified in division (A)(7) of this section, all of the following apply:

(a) Without nursing delegation, MR/DD personnel may perform health-related activities.

(b) Without nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(e) With nursing delegation, MR/DD personnel may administer routine doses of insulin through subcutaneous injections and insulin pumps.

(8) In the case of residents of a residential facility with at least six but not more than sixteen resident beds, as specified in division (A)(8) of this section, all of the following apply:

(a) With nursing delegation, MR/DD personnel may perform health-related activities.

(b) With nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(9) In the case of residents of a residential facility with seventeen or more resident beds who are on a field trip from the facility, all of the following apply during the field trip, subject to the limitations specified in division (A)(9) of this section:

(a) With nursing delegation, MR/DD personnel may perform health-related activities.

(b) With nursing delegation, MR/DD personnel may administer oral and topical prescribed medications.

(c) With nursing delegation, MR/DD personnel may administer prescribed medications through gastrostomy and jejunostomy tubes, if the tubes being used are stable and labeled.

(d) With nursing delegation, MR/DD personnel may perform routine tube feedings, if the gastrostomy and jejunostomy tubes being used are stable and labeled.

(C) The authority of MR/DD personnel to administer prescribed medications, perform health-related activities, and perform tube feedings pursuant to this section is subject to all of the following:

(1) To administer prescribed medications, perform health-related activities, or perform tube feedings for individuals in the categories specified under divisions (A)(1) to (8) of this section, MR/DD personnel shall obtain the certificate or certificates required by the department of developmental disabilities and issued under section 5123.45 of the Revised Code. MR/DD personnel shall administer prescribed medication, perform health-related activities, and perform tube feedings only as authorized by the certificate or certificates held.

(2) To administer prescribed medications, perform health-related activities, or perform tube feedings for individuals in the category specified under division (A)(9) of this section, MR/DD personnel shall successfully complete the training course or courses developed under section 5123.43 of the Revised Code for the MR/DD personnel. MR/DD personnel shall administer prescribed medication, perform health-related activities, and perform tube feedings only as authorized by the training completed.

(3) If nursing delegation is required under division (B) of this section, MR/DD personnel shall not act without nursing delegation or in a manner that is inconsistent with the delegation.

(4) The employer of MR/DD personnel shall ensure that MR/DD personnel have been trained specifically with respect to each individual for whom they administer prescribed medications, perform health-related activities, or perform tube feedings. MR/DD personnel shall not administer prescribed medications, perform health-related activities, or perform tube feedings for any individual for whom they have not been specifically trained.

(5) If the employer of MR/DD personnel believes that MR/DD personnel have not or will not safely administer prescribed medications, perform health-related activities, or perform tube feedings, the employer shall prohibit the action from continuing or commencing. MR/DD personnel shall not engage in the action or actions subject to an employer's prohibition.

(D) In accordance with section 5123.46 of the Revised Code, the department of developmental disabilities shall adopt rules governing its implementation of this section. The rules shall include the following:

(1) Requirements for documentation of the administration of prescribed medications, performance of health-related activities, and performance of tube feedings by MR/DD personnel pursuant to the authority granted under this section;

(2) Procedures for reporting errors that occur in the administration of prescribed medications, performance of health-related activities, and performance of tube feedings by MR/DD personnel pursuant to the authority granted under this section;

(3) Other standards and procedures the department considers necessary for implementation of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.421 - Complaints and investigations.

The department of developmental disabilities shall accept complaints from any person or government entity regarding the administration of prescribed medications, performance of health-related activities, and performance of tube feedings by MR/DD personnel pursuant to the authority granted under section 5123.42 of the Revised Code. The department shall conduct investigations of complaints as it considers appropriate. The department shall adopt rules in accordance with section 5123.46 of the Revised Code establishing procedures for accepting complaints and conducting investigations under this section.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.422 - Immunity.

MR/DD personnel who administer prescribed medications, perform health-related activities, or perform tube feedings pursuant to the authority granted under section 5123.42 of the Revised Code are not liable for any injury caused by administering the medications, performing the health-related activities, or performing the tube feedings, if both of the following apply:

(A) The MR/DD personnel acted in accordance with the methods taught in training completed in compliance with section 5123.42 of the Revised Code;

(B) The MR/DD personnel did not act in a manner that constitutes wanton or reckless misconduct.

Effective Date: 12-31-2003



Section 5123.43 - Training courses for administration of prescribed medications, performance of health-related activities, and performance of tube feedings.

(A) The department of developmental disabilities shall develop courses for the training of MR/DD personnel in the administration of prescribed medications, performance of health-related activities, and performance of tube feedings pursuant to the authority granted under section 5123.42 of the Revised Code. The department may develop separate or combined training courses for the administration of prescribed medications, performance of health-related activities, and performance of tube feedings. Training in the administration of prescribed medications through gastrostomy and jejunostomy tubes may be included in a course providing training in tube feedings. Training in the administration of insulin may be developed as a separate course or included in a course providing training in the administration of other prescribed medications.

(B)

(1) The department shall adopt rules in accordance with section 5123.46 of the Revised Code that specify the content and length of the training courses developed under this section. The rules may include any other standards the department considers necessary for the training courses.

(2) In adopting rules that specify the content of a training course or part of a training course that trains MR/DD personnel in the administration of prescribed medications, the department shall ensure that the content includes all of the following:

(a) Infection control and universal precautions;

(b) Correct and safe practices, procedures, and techniques for administering prescribed medication;

(c) Assessment of drug reaction, including known side effects, interactions, and the proper course of action if a side effect occurs;

(d) The requirements for documentation of medications administered to each individual;

(e) The requirements for documentation and notification of medication errors;

(f) Information regarding the proper storage and care of medications;

(g) Information about proper receipt of prescriptions and transcription of prescriptions into an individual's medication administration record, except when the MR/DD personnel being trained will administer prescribed medications only to residents of a residential facility with seventeen or more resident beds who are participating in a field trip, as specified in division (A)(9) of section 5123.42 of the Revised Code;

(h) Course completion standards that require successful demonstration of proficiency in administering prescribed medications;

(i) Any other material or course completion standards that the department considers relevant to the administration of prescribed medications by MR/DD personnel.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.44 - Training registered nurses to provide training courses for department personnel.

The department of developmental disabilities shall develop courses that train registered nurses to provide the MR/DD personnel training courses developed under section 5123.43 of the Revised Code. The department may develop courses that train registered nurses to provide all of the courses developed under section 5123.43 of the Revised Code or any one or more of the courses developed under that section.

The department shall adopt rules in accordance with section 5123.46 of the Revised Code that specify the content and length of the training courses. The rules may include any other standards the department considers necessary for the training courses.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.441 - Certificates to provide training courses.

(A) Each MR/DD personnel training course developed under section 5123.43 of the Revised Code shall be provided by a registered nurse.

(B)

(1) Except as provided in division (B)(2) of this section, to provide a training course or courses to MR/DD personnel, a registered nurse shall obtain the certificate or certificates required by the department and issued under section 5123.45 of the Revised Code. The registered nurse shall provide only the training course or courses authorized by the certificate or certificates the registered nurse holds.

(2) A registered nurse is not required to obtain a certificate to provide a training course to MR/DD personnel if the only MR/DD personnel to whom the course or courses are provided are those who administer prescribed medications, perform health-related activities, or perform tube feedings for residents of a residential facility with seventeen or more resident beds who are on a field trip from the facility, as specified in division (A)(9) of section 5123.42 of the Revised Code. To provide the training course or courses, the registered nurse shall successfully complete the training required by the department through the courses it develops under section 5123.44 of the Revised Code. The registered nurse shall provide only the training courses authorized by the training the registered nurse completes.

Effective Date: 03-31-2003



Section 5123.45 - Program for issuing of certificates.

(A) The department of developmental disabilities shall establish a program under which the department issues certificates to the following:

(1) MR/DD personnel, for purposes of meeting the requirement of division (C)(1) of section 5123.42 of the Revised Code to obtain a certificate or certificates to administer prescribed medications, perform health-related activities, and perform tube feedings;

(2) Registered nurses, for purposes of meeting the requirement of division (B)(1) of section 5123.441 of the Revised Code to obtain a certificate or certificates to provide the MR/DD personnel training courses developed under section 5123.43 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, to receive a certificate issued under this section, MR/DD personnel and registered nurses shall successfully complete the applicable training course or courses and meet all other applicable requirements established in rules adopted pursuant to this section. The department shall issue the appropriate certificate or certificates to MR/DD personnel and registered nurses who meet the requirements for the certificate or certificates.

(2) The department shall include provisions in the program for issuing certificates to MR/DD personnel and registered nurses who were required to be included in the certificate program pursuant to division (B)(2) of this section as that division existed immediately before the effective date of this amendment. MR/DD personnel who receive a certificate under division (B)(2) of this section shall not administer insulin until they have been trained by a registered nurse who has received a certificate under this section that allows the registered nurse to provide training courses to MR/DD personnel in the administration of insulin . A registered nurse who receives a certificate under division (B)(2) of this section shall not provide training courses to MR/DD personnel in the administration of insulin unless the registered nurse completes a course developed under section 5123.44 of the Revised Code that enables the registered nurse to receive a certificate to provide training courses to MR/DD personnel in the administration of insulin.

(C) Certificates issued to MR/DD personnel are valid for one year and may be renewed. Certificates issued to registered nurses are valid for two years and may be renewed.

To be eligible for renewal, MR/DD personnel and registered nurses shall meet the applicable continued competency requirements and continuing education requirements specified in rules adopted under division (D) of this section. In the case of registered nurses, continuing nursing education completed in compliance with the license renewal requirements established under Chapter 4723. of the Revised Code may be counted toward meeting the continuing education requirements established in the rules adopted under division (D) of this section.

(D) In accordance with section 5123.46 of the Revised Code, the department shall adopt rules that establish all of the following:

(1) Requirements that MR/DD personnel and registered nurses must meet to be eligible to take a training course;

(2) Standards that must be met to receive a certificate, including requirements pertaining to an applicant's criminal background;

(3) Procedures to be followed in applying for a certificate and issuing a certificate;

(4) Standards and procedures for renewing a certificate, including requirements for continuing education and, in the case of MR/DD personnel who administer prescribed medications, standards that require successful demonstration of proficiency in administering prescribed medications;

(5) Standards and procedures for suspending or revoking a certificate;

(6) Standards and procedures for suspending a certificate without a hearing pending the outcome of an investigation;

(7) Any other standards or procedures the department considers necessary to administer the certification program.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.451 - Registry listing all MR/DD personnel and registered nurses holding valid certificates.

The department of developmental disabilities shall establish and maintain a registry that lists all MR/DD personnel and registered nurses holding valid certificates issued under section 5123.45 of the Revised Code. The registry shall specify the type of certificate held and any limitations that apply to a certificate holder. The department shall make the information in the registry available to the public in computerized form or any other manner that provides continuous access to the information in the registry.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.46 - Rules adopted in conjunction with board of nursing and the Ohio nurses association.

All rules adopted under sections 5123.41 to 5123.45 of the Revised Code shall be adopted in consultation with the board of nursing and the Ohio nurses association. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Effective Date: 03-31-2003



Section 5123.47 - Authorizing in-home worker to perform health care tasks.

(A) As used in this section:

(1) "In-home care" means the supportive services provided within the home of an individual with mental retardation or a developmental disability who receives funding for the services through a county board of developmental disabilities, including any recipient of residential services funded as home and community-based services, family support services provided under section 5126.11 of the Revised Code, or supported living provided in accordance with sections 5126.41 to 5126.47 of the Revised Code. "In-home care" includes care that is provided outside an individual's home in places incidental to the home, and while traveling to places incidental to the home, except that "in-home care" does not include care provided in the facilities of a county board of developmental disabilities or care provided in schools.

(2) "Parent" means either parent of a child, including an adoptive parent but not a foster parent.

(3) "Unlicensed in-home care worker" means an individual who provides in-home care but is not a health care professional.

(4) "Family member" means a parent, sibling, spouse, son, daughter, grandparent, aunt, uncle, cousin, or guardian of the individual with mental retardation or a developmental disability if the individual with mental retardation or developmental disabilities lives with the person and is dependent on the person to the extent that, if the supports were withdrawn, another living arrangement would have to be found.

(5) "Health care professional" means any of the following:

(a) A dentist who holds a valid license issued under Chapter 4715. of the Revised Code;

(b) A registered or licensed practical nurse who holds a valid license issued under Chapter 4723. of the Revised Code;

(c) An optometrist who holds a valid license issued under Chapter 4725. of the Revised Code;

(d) A pharmacist who holds a valid license issued under Chapter 4729. of the Revised Code;

(e) A person who holds a valid certificate issued under Chapter 4731. of the Revised Code to practice medicine and surgery, osteopathic medicine and surgery, podiatric medicine and surgery, or a limited brand of medicine;

(f) A physician assistant who holds a valid certificate issued under Chapter 4730. of the Revised Code;

(g) An occupational therapist or occupational therapy assistant or a physical therapist or physical therapist assistant who holds a valid license issued under Chapter 4755. of the Revised Code;

(h) A respiratory care professional who holds a valid license issued under Chapter 4761. of the Revised Code.

(6) "Health care task" means a task that is prescribed, ordered, delegated, or otherwise directed by a health care professional acting within the scope of the professional's practice.

(B) Except as provided in division (E) of this section, a family member of an individual with mental retardation or a developmental disability may authorize an unlicensed in-home care worker to administer oral and topical prescribed medications or perform other health care tasks as part of the in-home care the worker provides to the individual, if all of the following apply:

(1) The family member is the primary supervisor of the care.

(2) The unlicensed in-home care worker has been selected by the family member or the individual receiving care and is under the direct supervision of the family member.

(3) The unlicensed in-home care worker is providing the care through an employment or other arrangement entered into directly with the family member and is not otherwise employed by or under contract with a person or government entity to provide services to individuals with mental retardation and developmental disabilities.

(C) A family member shall obtain a prescription, if applicable, and written instructions from a health care professional for the care to be provided to the individual. The family member shall authorize the unlicensed in-home care worker to provide the care by preparing a written document granting the authority. The family member shall provide the unlicensed in-home care worker with appropriate training and written instructions in accordance with the instructions obtained from the health care professional.

(D) A family member who authorizes an unlicensed in-home care worker to administer oral and topical prescribed medications or perform other health care tasks retains full responsibility for the health and safety of the individual receiving the care and for ensuring that the worker provides the care appropriately and safely. No entity that funds or monitors the provision of in-home care may be held liable for the results of the care provided under this section by an unlicensed in-home care worker, including such entities as the county board of developmental disabilities and the department of developmental disabilities.

An unlicensed in-home care worker who is authorized under this section by a family member to provide care to an individual may not be held liable for any injury caused in providing the care, unless the worker provides the care in a manner that is not in accordance with the training and instructions received or the worker acts in a manner that constitutes wanton or reckless misconduct.

(E) A county board of developmental disabilities may evaluate the authority granted by a family member under this section to an unlicensed in-home care worker at any time it considers necessary and shall evaluate the authority on receipt of a complaint. If the board determines that a family member has acted in a manner that is inappropriate for the health and safety of the individual receiving the care, the authorization granted by the family member to an unlicensed in-home care worker is void, and the family member may not authorize other unlicensed in-home care workers to provide the care. In making such a determination, the board shall use appropriately licensed health care professionals and shall provide the family member an opportunity to file a complaint under section 5126.06 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-31-2003



Section 5123.48 - [Repealed].

Effective Date: 07-01-1980



Section 5123.49 - [Repealed].

Effective Date: 10-25-1961



Section 5123.50 - Registry of employees guilty of abuse, neglect or misappropriation definitions.

As used in sections 5123.50 to 5123.542 of the Revised Code:

(A) "Abuse" means all of the following:

(1) The use of physical force that can reasonably be expected to result in physical harm or serious physical harm;

(2) Sexual abuse;

(3) Verbal abuse.

(B) "Misappropriation" means depriving, defrauding, or otherwise obtaining the real or personal property of an individual by any means prohibited by the Revised Code, including violations of Chapter 2911. or 2913. of the Revised Code.

(C) "MR/DD employee" means all of the following:

(1) An employee of the department of developmental disabilities;

(2) An employee of a county board of developmental disabilities;

(3) An employee in a position that includes providing specialized services to an individual with mental retardation or another developmental disability;

(4) An independent provider as defined in section 5123.16 of the Revised Code.

(D) "Neglect" means, when there is a duty to do so, failing to provide an individual with any treatment, care, goods, or services that are necessary to maintain the health and safety of the individual.

(E) "Offense of violence" has the same meaning as in section 2901.01 of the Revised Code.

(F) "Physical harm" and "serious physical harm" have the same meanings as in section 2901.01 of the Revised Code.

(G) "Prescribed medication" has the same meaning as in section 5123.41 of the Revised Code.

(H) "Sexual abuse" means unlawful sexual conduct or sexual contact.

(I) "Specialized services" means any program or service designed and operated to serve primarily individuals with mental retardation or a developmental disability, including a program or service provided by an entity licensed or certified by the department of developmental disabilities. A program or service available to the general public is not a specialized service.

(J) "Verbal abuse" means purposely using words to threaten, coerce, intimidate, harass, or humiliate an individual.

(K) "Sexual conduct," "sexual contact," and "spouse" have the same meanings as in section 2907.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5123.51 - Reviewing report of abuse, neglect or misappropriation.

(A) In addition to any other action required by sections 5123.61 and 5126.31 of the Revised Code, the department of developmental disabilities shall review each report the department receives of abuse or neglect of an individual with mental retardation or a developmental disability or misappropriation of an individual's property that includes an allegation that an MR/DD employee committed or was responsible for the abuse, neglect, or misappropriation. The department shall review a report it receives from a public children services agency only after the agency completes its investigation pursuant to section 2151.421 of the Revised Code. On receipt of a notice under section 2930.061 or 5123.541 of the Revised Code, the department shall review the notice.

(B) The department shall do both of the following:

(1) Investigate the allegation or adopt the findings of an investigation or review of the allegation conducted by another person or government entity and determine whether there is a reasonable basis for the allegation;

(2) If the department determines that there is a reasonable basis for the allegation, conduct an adjudication pursuant to Chapter 119. of the Revised Code.

(C)

(1) The department shall appoint an independent hearing officer to conduct any hearing conducted pursuant to division (B)(2) of this section, except that, if the hearing is regarding an employee of the department who is represented by a union, the department and a representative of the union shall jointly select the hearing officer.

(2)

(a) Except as provided in division (C)(2)(b) of this section, no hearing shall be conducted under division (B)(2) of this section until any criminal proceeding or collective bargaining arbitration concerning the same allegation has concluded.

(b) The department may conduct a hearing pursuant to division (B)(2) of this section before a criminal proceeding concerning the same allegation is concluded if both of the following are the case:

(i) The department notifies the prosecutor responsible for the criminal proceeding that the department proposes to conduct a hearing.

(ii) The prosecutor consents to the hearing.

(3) In conducting a hearing pursuant to division (B)(2) of this section, the hearing officer shall do all of the following:

(a) Determine whether there is clear and convincing evidence that the MR/DD employee has done any of the following:

(i) Misappropriated property of one or more individuals with mental retardation or a developmental disability that has a value, either separately or taken together, of one hundred dollars or more;

(ii) Misappropriated property of an individual with mental retardation or a developmental disability that is designed to be used as a check, draft, negotiable instrument, credit card, charge card, or device for initiating an electronic fund transfer at a point of sale terminal, automated teller machine, or cash dispensing machine;

(iii) Misappropriated prescribed medication of an individual with mental retardation or a developmental disability;

(iv) Knowingly abused such an individual;

(v) Recklessly abused or neglected such an individual, with resulting physical harm;

(vi) Negligently abused or neglected such an individual, with resulting serious physical harm;

(vii) Recklessly neglected such an individual, creating a substantial risk of serious physical harm;

(viii) Engaged in sexual conduct or had sexual contact with an individual with mental retardation or another developmental disability who was not the MR/DD employee's spouse and for whom the MR/DD employee was employed or under a contract to provide care;

(ix) Unreasonably failed to make a report pursuant to division (C) of section 5123.61 of the Revised Code when the employee knew or should have known that the failure would result in a substantial risk of harm to an individual with mental retardation or a developmental disability;

(x) Been convicted of or entered a plea of guilty to any of the following if the victim of the offense is an individual with mental retardation or a developmental disability: an offense of violence, a violation of a section contained in Chapter 2907. or Chapter 2913. of the Revised Code, or a violation of section 2903.16, 2903.34, 2903.341, or 2919.22 of the Revised Code.

(b) Give weight to the decision in any collective bargaining arbitration regarding the same allegation;

(c) Give weight to any relevant facts presented at the hearing.

(D)

(1) Unless the director of developmental disabilities determines that there are extenuating circumstances and except as provided in division (E) of this section, if the director, after considering all of the factors listed in division (C)(3) of this section, finds that there is clear and convincing evidence that an MR/DD employee has done one or more of the things described in division (C)(3)(a) of this section the director shall include the name of the employee in the registry established under section 5123.52 of the Revised Code.

(2) Extenuating circumstances the director must consider include the use of physical force by an MR/DD employee that was necessary as self-defense.

(3) If the director includes an MR/DD employee in the registry established under section 5123.52 of the Revised Code, the director shall notify the employee, the person or government entity that employs or contracts with the employee, the individual with mental retardation or a developmental disability who was the subject of the report and that individual's legal guardian, if any, the attorney general, and the prosecuting attorney or other law enforcement agency. If the MR/DD employee holds a license, certificate, registration, or other authorization to engage in a profession issued pursuant to Title XLVII of the Revised Code, the director shall notify the appropriate agency, board, department, or other entity responsible for regulating the employee's professional practice.

(4) If an individual whose name appears on the registry is involved in a court proceeding or arbitration arising from the same facts as the allegation resulting in the individual's placement on the registry, the disposition of the proceeding or arbitration shall be noted in the registry next to the individual's name.

(E) In the case of an allegation concerning an employee of the department, after the hearing conducted pursuant to division (B)(2) of this section, the director of health or that director's designee shall review the decision of the hearing officer to determine whether the standard described in division (C)(3) of this section has been met. If the director or designee determines that the standard has been met and that no extenuating circumstances exist, the director or designee shall notify the director of developmental disabilities that the MR/DD employee is to be included in the registry established under section 5123.52 of the Revised Code. If the director of developmental disabilities receives such notification, the director shall include the MR/DD employee in the registry and shall provide the notification described in division (D)(3) of this section.

(F) If the department is required by Chapter 119. of the Revised Code to give notice of an opportunity for a hearing and the MR/DD employee subject to the notice does not timely request a hearing in accordance with section 119.07 or 5123.0414 of the Revised Code, the department is not required to hold a hearing.

(G) Files and records of investigations conducted pursuant to this section are not public records as defined in section 149.43 of the Revised Code, but, on request, the department shall provide copies of those files and records to the attorney general, a prosecuting attorney, or a law enforcement agency.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004; 2007 HB119 06-30-2007

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 5123.52 - Registry of employees guilty of abuse, neglect or misappropriation.

(A) The department of developmental disabilities shall establish a registry of MR/DD employees consisting of the names of MR/DD employees included in the registry pursuant to section 5123.51 of the Revised Code.

(B) Before a person or government entity hires, contracts with, or employs an individual as an MR/DD employee, the person or government entity shall inquire whether the individual is included in the registry.

(C) When it receives an inquiry regarding whether an individual is included in the registry, the department shall inform the person making the inquiry whether the individual is included in the registry.

(D)

(1) Except as otherwise provided in a collective bargaining agreement entered into under Chapter 4117. of the Revised Code that is in effect on November22, 2000, no person or government entity shall hire, contract with, or employ as an MR/DD employee an individual who is included in the registry. Notwithstanding sections 4117.08 and 4117.10 of the Revised Code, no agreement entered into under Chapter 4117. of the Revised Code after November22, 2000, may contain any provision that in any way limits the effect or operation of this section.

(2) Neither the department nor any county board of developmental disabilities may enter into a new contract or renew a contract with a person or government entity that fails to comply with division (D)(1) of this section until the department or board is satisfied that the person or government entity will comply.

(3) A person or government entity that fails to hire or retain as an MR/DD employee a person because the person is included in the registry shall not be liable in damages in a civil action brought by the employee or applicant for employment. Termination of employment pursuant to division (D)(1) of this section constitutes a discharge for just cause for the purposes of section 4141.29 of the Revised Code.

(E) Information contained in the registry is a public record for the purposes of section 149.43 of the Revised Code and is subject to inspection and copying under section 1347.08 of the Revised Code.

Amended by 128th General Assemblych.10,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-22-2000



Section 5123.53 - Petitioning for removal from registry.

An individual who is included in the registry may petition the director of developmental disabilities for removal from the registry. If the director determines that good cause exists, the director shall remove the individual from the registry and may properly reply to an inquiry that the individual is not included in the registry. Good cause includes meeting rehabilitation standards established in rules adopted under section 5123.54 of the Revised Code.

Amended by 128th General Assemblych.10,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-22-2000



Section 5123.54 - Rehabilitation standard rules.

The director of developmental disabilities shall adopt rules under Chapter 119. of the Revised Code to implement sections 5123.51, 5123.52, and 5123.53 of the Revised Code. The rules shall establish rehabilitation standards for the purposes of section 5123.53 of the Revised Code and specify circumstances, other than meeting the standards, that constitute good cause for the purposes of that section.

Amended by 128th General Assemblych.10,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-22-2000



Section 5123.541 - Employees engaging in sexual conduct or contact with individual under department care.

(A) No MR/DD employee shall engage in any sexual conduct or have any sexual contact with an individual with mental retardation or another developmental disability for whom the MR/DD employee is employed or under a contract to provide care unless the individual is the MR/DD employee's spouse.

(B) Any MR/DD employee who violates division (A) of this section shall be eligible to be included in the registry regarding misappropriation, abuse, neglect, or other specified misconduct by MR/DD employees established under section 5123.52 of the Revised Code, in addition to any other sanction or penalty authorized or required by law.

(C)

(1) Any person listed in division (C)(2) of section 5123.61 of the Revised Code who has reason to believe that an MR/DD employee has violated division (A) of this section shall immediately report that belief to the department of developmental disabilities.

(2) Any person who has reason to believe that an MR/DD employee has violated division (A) of this section may report that belief to the department of developmental disabilities.

Amended by 128th General Assemblych.10,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5123.542 - Notice explaining prohibited conduct.

(A) Each of the following shall annually provide a written notice to each of its MR/DD employees explaining the conduct for which an MR/DD employee may be included in the registry established under section 5123.52 of the Revised Code:

(1) The department of developmental disabilities;

(2) Each county board of developmental disabilities;

(3) Each provider and subcontractor, as defined in section 5123.081 of the Revised Code;

(4) Each owner, operator, or administrator of a residential facility, as defined in section 5123.19 of the Revised Code;

(5) Each owner, operator, or administrator of a program certified by the department to provide supported living.

(B) The department of developmental disabilities or a county board of developmental disabilities shall provide the notice required by division (A) of this section to an MR/DD employee who is an independent provider as defined in section 5123.16 of the Revised Code.

(C) The notice described in division (A) of this section shall be in a form and provided in a manner prescribed by the department of developmental disabilities. The form shall be the same for all persons and entities required to provide notice under division (A) of this section.

(C) The fact that an MR/DD employee does not receive the notice required by this section does not exempt the employee from inclusion in the registry established under section 5123.52 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5123.55 - Protective services definitions.

As used in sections 5123.55 to 5123.59 of the Revised Code:

(A) "Guardian" means a guardian of the person, limited guardian, interim guardian, or emergency guardian pursuant to appointment by the probate court under Chapter 2111. of the Revised Code.

(B) "Trustee" means a trustee appointed by and accountable to the probate court, in lieu of a guardian and without a judicial determination of incompetency, with respect to an estate of ten thousand dollars or less.

(C) "Protector" means an agency under contract with the department of developmental disabilities acting with or without court appointment to provide guidance, service, and encouragement in the development of maximum self-reliance to a person with mental retardation or a developmental disability, independent of any determination of incompetency.

(D) "Protective service" means performance of the duties of a guardian, trustee, or conservator, or acting as a protector, with respect to a person with mental retardation or a developmental disability.

(E) "Conservator" means a conservator of the person pursuant to an appointment by a probate court under Chapter 2111. of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.56 - Statewide system of protective service.

The department of developmental disabilities shall develop a statewide system of protective service in accordance with rules and standards established by the department. With respect to this program, the department may enter into a contract with any responsible public or private agency for provision of protective service by the agency, and the contract may permit the agency to charge the person receiving services fees for services provided.

No costs or fees shall be charged by a probate court for the filing of a petition for guardianship, trusteeship, protectorship, or conservatorship under sections 5123.55 to 5123.59 of the Revised Code, or for any service performed by a probate court, or by any state agency in the course of petitioning for protective services, or for any protective services provided under those sections.

An agency that provides protective services pursuant to a contract with another agency or a court may charge the agency or court fees for the services provided.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5123.57 - Evaluation before guardianship or trusteeship begins.

No guardianship or trusteeship appointment shall be made under sections 5123.55 to 5123.59 of the Revised Code and no person shall be accepted for service by a protector under those sections unless a comprehensive evaluation has been made in a clinic or other facility approved by the department of developmental disabilities. The evaluation shall include a medical, psychological, social, and educational evaluation, and a copy of the evaluation shall be filed with the department.

Any agency that is appointed as a guardian, trustee, or conservator under sections 5123.55 to 5123.59 of the Revised Code or accepted as a protector under those sections shall provide for a review at least once each year in writing of the physical, mental, and social condition of each mentally retarded or developmentally disabled person for whom it is acting as guardian, trustee, or protector. An agency providing protective services under contract with the department shall file these reports with the department of developmental disabilities. Any record of the department or agency pertaining to a mentally retarded or developmentally disabled person shall not be a public record under section 149.43 of the Revised Code. Information contained in those records shall not be disclosed publicly in such a manner as to identify individuals, but may be made available to persons approved by the director of developmental disabilities or the court.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991



Section 5123.58 - Nomination of protective services agency as guardian, trustee or protector.

An agency providing protective services under contract with the department of developmental disabilities may be nominated under any of the following conditions as guardian, trustee, protector, conservator, or as trustee and protector of a mentally retarded or developmentally disabled person:

(A) The person who needs or believes the person needs protective service may make application in writing.

(B) Any interested person may make application in writing on behalf of a mentally retarded or developmentally disabled person.

(C) A parent may name the department or agency as guardian or successor guardian in a will.

(D) A parent may name the department or agency as guardian, trustee, or protector, to assume such duties during the parent's lifetime.

If the results of the comprehensive evaluation required under section 5123.57 of the Revised Code indicate that the person named in the nomination is in need of protective services, the agency or service either shall reject or accept the nomination as guardian, trustee, or conservator, subject to appointment by the probate court, or reject or accept the nomination as protector, or trustee and protector.

At the time the nomination is accepted or when an appointment is made by the court, the mentally retarded or developmentally disabled person and any person who made application for service on the mentally retarded or developmentally disabled person's behalf under this section shall be informed by the agency, service, or court of the procedure for terminating the appointment or service. The agency or service shall cease to provide protective service as a protector pursuant to nomination under division (A), (B), or (D) of this section when a written request for termination is received by the agency from or on behalf of the mentally retarded or developmentally disabled person. If the agency or service believes the person to be in need of protective service, the agency or service may file an application for guardianship, trusteeship, or protectorship with the probate court. Termination of any court appointment as guardian, trustee, or protector shall be by order of the probate court.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1991



Section 5123.59 - Bond.

Before entering upon the duties of trustee, an agency under contract with the department of developmental disabilities may require any of its employees having custody or control of funds or property to give bond to the probate court with sufficient surety, conditioned upon the full and faithful accounting of all trust funds which the employee holds. The amount of the bond shall be determined by the court and may be modified by the court.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-1990



Section 5123.60 - Ohio protection and advocacy system.

(A) As used in this section and section 5123.601 of the Revised Code, "Ohio protection and advocacy system" means the nonprofit entity designated by the governor in accordance with H.B. 153 of the 129th general assembly to serve as the state's protection and advocacy system and client assistance program.

(B) The Ohio protection and advocacy system shall provide both of the following:

(1) Advocacy services for people with disabilities, as provided under section 101 of the "Developmental Disabilities Assistance and Bill of Rights Act of 2000," 114 Stat. 1678 (2000), 42 U.S.C. 15001;

(2) A client assistance program, as provided under section 112 of the "Workforce Investment Act of 1998," 112 Stat. 1163 (1998), 29 U.S.C. 732, as amended.

(C) The Ohio protection and advocacy system may establish any guidelines necessary for its operation.

Added by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Repealed by 129th General AssemblyFile No.39,SB 171, §2.01, eff. 10/1/2012.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007



Section 5123.601 - Access to information by staff and attorneys.

(A) The Ohio protection and advocacy system staff, and attorneys designated by the system to represent persons detained, hospitalized, or institutionalized under this chapter or Chapter 5122. of the Revised Code shall have ready access to all of the following:

(1) During normal business hours and at other reasonable times, all records, except records of community residential facilities and records of contract agencies of county boards of developmental disabilities and boards of alcohol, drug addiction, and mental health services, relating to expenditures of state and federal funds or to the commitment, care, treatment, and habilitation of all persons represented by the Ohio protection and advocacy system, including those who may be represented pursuant to division (D) of this section, or persons detained, hospitalized, institutionalized, or receiving services under this chapter or Chapter 340., 5119., 5122., or 5126. of the Revised Code that are records maintained by the following entities providing services for those persons: departments; institutions; hospitals; boards of alcohol, drug addiction, and mental health services; county boards of developmental disabilities; and any other entity providing services to persons who may be represented by the Ohio protection and advocacy system pursuant to division (D) of this section;

(2) Any records maintained in computerized data banks of the departments or boards or, in the case of persons who may be represented by the Ohio protection and advocacy system pursuant to division (D) of this section, any other entity that provides services to those persons;

(3) During their normal working hours, personnel of the departments, facilities, boards, agencies, institutions, hospitals, and other service-providing entities;

(4) At any time, all persons detained, hospitalized, or institutionalized; persons receiving services under this chapter or Chapter 340., 5119., 5122., or 5126. of the Revised Code; and persons who may be represented by the Ohio protection and advocacy system pursuant to division (D) of this section.

(5) Records of a community residential facility, a contract agency of a board of alcohol, drug addiction, and mental health services, or a contract agency of a county board of developmental disabilities with one of the following consents:

(a) The consent of the person, including when the person is a minor or has been adjudicated incompetent;

(b) The consent of the person's guardian of the person, if any, or the parent if the person is a minor;

(c) No consent, if the person is unable to consent for any reason, and the guardian of the person, if any, or the parent of the minor, has refused to consent or has not responded to a request for consent and either of the following has occurred:

(i) A complaint regarding the person has been received by the Ohio protection and advocacy system;

(ii) The Ohio protection and advocacy system has determined that there is probable cause to believe that such person has been subjected to abuse or neglect.

(B) All records received or maintained by the Ohio protection and advocacy system in connection with any investigation, representation, or other activity under this section shall be confidential and shall not be disclosed except as authorized by the person represented by the Ohio protection and advocacy system or, subject to any privilege, a guardian of the person or parent of the minor. Relationships between personnel and the agents of the Ohio protection and advocacy system and its clients shall be fiduciary relationships, and all communications shall be privileged as if between attorney and client.

(C) The Ohio protection and advocacy system may compel by subpoena the appearance and sworn testimony of any person the Ohio protection and advocacy system reasonably believes may be able to provide information or to produce any documents, books, records, papers, or other information necessary to carry out its duties. On the refusal of any person to produce or authenticate any requested documents, the Ohio protection and advocacy system may apply to the Franklin county court of common pleas to compel the production or authentication of requested documents. If the court finds that failure to produce or authenticate any requested documents was improper, the court may hold the person in contempt as in the case of disobedience of the requirements of a subpoena issued from the court, or a refusal to testify in the court.

(D) In addition to providing services to mentally ill, mentally retarded, or developmentally disabled persons, when a grant authorizing the provision of services to other individuals is accepted by the Ohio protection and advocacy system, the Ohio protection and advocacy system may provide advocacy to those other individuals and exercise any other authority granted by this section on behalf of those individuals. Determinations of whether an individual is eligible for services under this division shall be made by the Ohio protection and advocacy system.

Renumbered and amended from § 5123.60 by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1988



Section 5123.602 - Compensation in class action cases.

If compensation for the work of attorneys employed by the Ohio protection and advocacy system or an agency or political subdivision of the state is awarded to the system in a class action lawsuit pursued by the system, the compensation shall be limited to the actual hourly rate of pay for that legal work.

Added by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1988; 2007 HB119 09-29-2007



Section 5123.603 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §120.22, eff. 10/1/2012.

Prior History: (Effective Date: 07-01-1988 )



Section 5123.604 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §120.22, eff. 10/1/2012.

Prior History: (Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 07-01-2000 )



Section 5123.605 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §120.22, eff. 10/1/2012.

Prior History: (Effective Date: 2007 HB119 06-30-2007 )



Section 5123.61 - Reporting abuse, neglect, and other major unusual incidents.

(A) As used in this section:

(1) "Law enforcement agency" means the state highway patrol, the police department of a municipal corporation, or a county sheriff.

(2) "Abuse" has the same meaning as in section 5123.50 of the Revised Code, except that it includes a misappropriation, as defined in that section.

(3) "Neglect" has the same meaning as in section 5123.50 of the Revised Code.

(B) The department of developmental disabilities shall establish a registry office for the purpose of maintaining reports of abuse, neglect, and other major unusual incidents made to the department under this section and reports received from county boards of developmental disabilities under section 5126.31 of the Revised Code. The department shall establish committees to review reports of abuse, neglect, and other major unusual incidents.

(C)

(1) Any person listed in division (C)(2) of this section, having reason to believe that a person with mental retardation or a developmental disability has suffered or faces a substantial risk of suffering any wound, injury, disability, or condition of such a nature as to reasonably indicate abuse or neglect of that person, shall immediately report or cause reports to be made of such information to the entity specified in this division. Except as provided in section 5120.173 of the Revised Code or as otherwise provided in this division, the person making the report shall make it to a law enforcement agency or to the county board of developmental disabilities. If the report concerns a resident of a facility operated by the department of developmental disabilities the report shall be made either to a law enforcement agency or to the department. If the report concerns any act or omission of an employee of a county board of developmental disabilities, the report immediately shall be made to the department and to the county board.

(2) All of the following persons are required to make a report under division (C)(1) of this section:

(a) Any physician, including a hospital intern or resident, any dentist, podiatrist, chiropractor, practitioner of a limited branch of medicine as specified in section 4731.15 of the Revised Code, hospital administrator or employee of a hospital, nurse licensed under Chapter 4723. of the Revised Code, employee of an ambulatory health facility as defined in section 5101.61 of the Revised Code, employee of a home health agency, employee of a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and person care services for three to sixteen unrelated adults, or employee of a community mental health facility;

(b) Any school teacher or school authority, social worker, psychologist, attorney, peace officer, coroner, or residents' rights advocate as defined in section 3721.10 of the Revised Code;

(c) A superintendent, board member, or employee of a county board of developmental disabilities; an administrator, board member, or employee of a residential facility licensed under section 5123.19 of the Revised Code; an administrator, board member, or employee of any other public or private provider of services to a person with mental retardation or a developmental disability, or any MR/DD employee, as defined in section 5123.50 of the Revised Code;

(d) A member of a citizen's advisory council established at an institution or branch institution of the department of developmental disabilities under section 5123.092 of the Revised Code;

(e) A member of the clergy who is employed in a position that includes providing specialized services to an individual with mental retardation or another developmental disability, while acting in an official or professional capacity in that position, or a person who is employed in a position that includes providing specialized services to an individual with mental retardation or another developmental disability and who, while acting in an official or professional capacity, renders spiritual treatment through prayer in accordance with the tenets of an organized religion.

(3)

(a) The reporting requirements of this division do not apply to employees of the Ohio protection and advocacy system.

(b) An attorney or physician is not required to make a report pursuant to division (C)(1) of this section concerning any communication the attorney or physician receives from a client or patient in an attorney-client or physician-patient relationship, if, in accordance with division (A) or (B) of section 2317.02 of the Revised Code, the attorney or physician could not testify with respect to that communication in a civil or criminal proceeding, except that the client or patient is deemed to have waived any testimonial privilege under division (A) or (B) of section 2317.02 of the Revised Code with respect to that communication and the attorney or physician shall make a report pursuant to division (C)(1) of this section, if both of the following apply:

(i) The client or patient, at the time of the communication, is a person with mental retardation or a developmental disability.

(ii) The attorney or physician knows or suspects, as a result of the communication or any observations made during that communication, that the client or patient has suffered or faces a substantial risk of suffering any wound, injury, disability, or condition of a nature that reasonably indicates abuse or neglect of the client or patient.

(4) Any person who fails to make a report required under division (C) of this section and who is an MR/DD employee, as defined in section 5123.50 of the Revised Code, shall be eligible to be included in the registry regarding misappropriation, abuse, neglect, or other specified misconduct by MR/DD employees established under section 5123.52 of the Revised Code.

(D) The reports required under division (C) of this section shall be made forthwith by telephone or in person and shall be followed by a written report. The reports shall contain the following:

(1) The names and addresses of the person with mental retardation or a developmental disability and the person's custodian, if known;

(2) The age of the person with mental retardation or a developmental disability;

(3) Any other information that would assist in the investigation of the report.

(E) When a physician performing services as a member of the staff of a hospital or similar institution has reason to believe that a person with mental retardation or a developmental disability has suffered injury, abuse, or physical neglect, the physician shall notify the person in charge of the institution or that person's designated delegate, who shall make the necessary reports.

(F) Any person having reasonable cause to believe that a person with mental retardation or a developmental disability has suffered or faces a substantial risk of suffering abuse or neglect may report or cause a report to be made of that belief to the entity specified in this division. Except as provided in section 5120.173 of the Revised Code or as otherwise provided in this division, the person making the report shall make it to a law enforcement agency or the county board of developmental disabilities. If the person is a resident of a facility operated by the department of developmental disabilities, the report shall be made to a law enforcement agency or to the department. If the report concerns any act or omission of an employee of a county board of developmental disabilities, the report immediately shall be made to the department and to the county board.

(G)

(1) Upon the receipt of a report concerning the possible abuse or neglect of a person with mental retardation or a developmental disability, the law enforcement agency shall inform the county board of developmental disabilities or, if the person is a resident of a facility operated by the department of developmental disabilities, the director of the department or the director's designee.

(2) On receipt of a report under this section that includes an allegation of action or inaction that may constitute a crime under federal law or the law of this state, the department of developmental disabilities shall notify the law enforcement agency.

(3) When a county board of developmental disabilities receives a report under this section that includes an allegation of action or inaction that may constitute a crime under federal law or the law of this state, the superintendent of the board or an individual the superintendent designates under division (H) of this section shall notify the law enforcement agency. The superintendent or individual shall notify the department of developmental disabilities when it receives any report under this section.

(4) When a county board of developmental disabilities receives a report under this section and believes that the degree of risk to the person is such that the report is an emergency, the superintendent of the board or an employee of the board the superintendent designates shall attempt a face-to-face contact with the person with mental retardation or a developmental disability who allegedly is the victim within one hour of the board's receipt of the report.

(H) The superintendent of the board may designate an individual to be responsible for notifying the law enforcement agency and the department when the county board receives a report under this section.

(I) An adult with mental retardation or a developmental disability about whom a report is made may be removed from the adult's place of residence only by law enforcement officers who consider that the adult's immediate removal is essential to protect the adult from further injury or abuse or in accordance with the order of a court made pursuant to section 5126.33 of the Revised Code.

(J) A law enforcement agency shall investigate each report of abuse or neglect it receives under this section. In addition, the department, in cooperation with law enforcement officials, shall investigate each report regarding a resident of a facility operated by the department to determine the circumstances surrounding the injury, the cause of the injury, and the person responsible. The investigation shall be in accordance with the memorandum of understanding prepared under section 5126.058 of the Revised Code. The department shall determine, with the registry office which shall be maintained by the department, whether prior reports have been made concerning an adult with mental retardation or a developmental disability or other principals in the case. If the department finds that the report involves action or inaction that may constitute a crime under federal law or the law of this state, it shall submit a report of its investigation, in writing, to the law enforcement agency. If the person with mental retardation or a developmental disability is an adult, with the consent of the adult, the department shall provide such protective services as are necessary to protect the adult. The law enforcement agency shall make a written report of its findings to the department.

If the person is an adult and is not a resident of a facility operated by the department, the county board of developmental disabilities shall review the report of abuse or neglect in accordance with sections 5126.30 to 5126.33 of the Revised Code and the law enforcement agency shall make the written report of its findings to the county board.

(K) Any person or any hospital, institution, school, health department, or agency participating in the making of reports pursuant to this section, any person participating as a witness in an administrative or judicial proceeding resulting from the reports, or any person or governmental entity that discharges responsibilities under sections 5126.31 to 5126.33 of the Revised Code shall be immune from any civil or criminal liability that might otherwise be incurred or imposed as a result of such actions except liability for perjury, unless the person or governmental entity has acted in bad faith or with malicious purpose.

(L) No employer or any person with the authority to do so shall discharge, demote, transfer, prepare a negative work performance evaluation, reduce pay or benefits, terminate work privileges, or take any other action detrimental to an employee or retaliate against an employee as a result of the employee's having made a report under this section. This division does not preclude an employer or person with authority from taking action with regard to an employee who has made a report under this section if there is another reasonable basis for the action.

(M) Reports made under this section are not public records as defined in section 149.43 of the Revised Code. Information contained in the reports on request shall be made available to the person who is the subject of the report, to the person's legal counsel, and to agencies authorized to receive information in the report by the department or by a county board of developmental disabilities.

(N) Notwithstanding section 4731.22 of the Revised Code, the physician-patient privilege shall not be a ground for excluding evidence regarding the injuries or physical neglect of a person with mental retardation or a developmental disability or the cause thereof in any judicial proceeding resulting from a report submitted pursuant to this section.

Amended by 129th General AssemblyFile No.127,HB 487, §110.30, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5123.611 - Reviewing report of abuse, neglect, or a major unusual incident.

(A) As used in this section, "MR/DD employee" means all of the following:

(1) An employee of the department of developmental disabilities;

(2) An employee of a county board of developmental disabilities;

(3) An employee in a position that includes providing specialized services, as defined in section 5123.50 of the Revised Code, to an individual with mental retardation or a developmental disability.

(B) At the conclusion of a review of a report of abuse, neglect, or a major unusual incident that is conducted by a review committee established pursuant to section 5123.61 of the Revised Code, the committee shall issue recommendations to the department. The department shall review the committee's recommendations and issue a report of its findings. The department shall make the report available to all of the following:

(1) The individual with mental retardation or a developmental disability who is the subject of the report;

(2) That individual's guardian or legal counsel;

(3) The licensee, as defined in section 5123.19 of the Revised Code, of a residential facility in which the individual resides;

(4) The employer of any MR/DD employee who allegedly committed or was responsible for the abuse, neglect, or major unusual incident.

(C) Except as provided in this section, the department shall not disclose its report to any person or government entity that is not authorized to investigate reports of abuse, neglect, or other major unusual incidents, unless the individual with mental retardation or a developmental disability who is the subject of the report or the individual's guardian gives the department written consent.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-31-2003



Section 5123.612 - Reporting unusual incidents.

The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code regarding the reporting of major unusual incidents and unusual incidents concerning persons with mental retardation or a developmental disability. The rules shall specify what constitutes a major unusual incident or an unusual incident.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.613 - Subject of report or representative has right to report and related records.

(A) When a person who is the subject of a report under section 5123.61 of the Revised Code dies, the department of developmental disabilities or the county board of developmental disabilities, whichever is applicable, shall, on written request, provide to both of the following persons the report and any records relating to the report:

(1) If the report or records are necessary to administer the estate of the person who is the subject of the report, to the executor or administrator of the person's estate;

(2) To the guardian of the person who is the subject of the report or, if the individual had no guardian at the time of death, to a person in the first applicable of the following categories:

(a) The person's spouse;

(b) The person's children;

(c) The person's parents;

(d) The person's brothers or sisters;

(e) The person's uncles or aunts;

(f) The person's closest relative by blood or adoption;

(g) The person's closest relative by marriage.

(B) The department or county board shall provide the report and related records as required by this section not later than thirty days after receipt of the request.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.614 - Procedure following report of major unusual incident.

(A) Subject to division (B) of this section, on receipt of a report of a major unusual incident made pursuant to section 5123.61 or 5126.31 of the Revised Code or rules adopted under section 5123.612 of the Revised Code, the department of developmental disabilities may do either of the following:

(1) Conduct an independent review or investigation of the incident;

(2) Request that an independent review or investigation of the incident be conducted by a county board of developmental disabilities that is not implicated in the report, a regional council of government, or any other entity authorized to conduct such investigations.

(B) If a report described in division (A) of this section concerning the health or safety of a person with mental retardation or a developmental disability involves an allegation that an employee of a county board of developmental disabilities has created a substantial risk of serious physical harm to a person with mental retardation or a developmental disability, the department shall do one of the following:

(1) Conduct an independent investigation regarding the incident;

(2) Request that an independent review or investigation of the incident be conducted by a county board of developmental disabilities that is not implicated in the report, a regional council of government, or any other entity authorized to conduct such investigations.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5123.62 - Rights of persons with a developmental disability.

The rights of persons with mental retardation or a developmental disability include, but are not limited to, the following:

(A) The right to be treated at all times with courtesy and respect and with full recognition of their dignity and individuality;

(B) The right to an appropriate, safe, and sanitary living environment that complies with local, state, and federal standards and recognizes the persons' need for privacy and independence;

(C) The right to food adequate to meet accepted standards of nutrition;

(D) The right to practice the religion of their choice or to abstain from the practice of religion;

(E) The right of timely access to appropriate medical or dental treatment;

(F) The right of access to necessary ancillary services, including, but not limited to, occupational therapy, physical therapy, speech therapy, and behavior modification and other psychological services;

(G) The right to receive appropriate care and treatment in the least intrusive manner;

(H) The right to privacy, including both periods of privacy and places of privacy;

(I) The right to communicate freely with persons of their choice in any reasonable manner they choose;

(J) The right to ownership and use of personal possessions so as to maintain individuality and personal dignity;

(K) The right to social interaction with members of either sex;

(L) The right of access to opportunities that enable individuals to develop their full human potential;

(M) The right to pursue vocational opportunities that will promote and enhance economic independence;

(N) The right to be treated equally as citizens under the law;

(O) The right to be free from emotional, psychological, and physical abuse;

(P) The right to participate in appropriate programs of education, training, social development, and habilitation and in programs of reasonable recreation;

(Q) The right to participate in decisions that affect their lives;

(R) The right to select a parent or advocate to act on their behalf;

(S) The right to manage their personal financial affairs, based on individual ability to do so;

(T) The right to confidential treatment of all information in their personal and medical records, except to the extent that disclosure or release of records is permitted under sections 5123.89 and 5126.044 of the Revised Code;

(U) The right to voice grievances and recommend changes in policies and services without restraint, interference, coercion, discrimination, or reprisal;

(V) The right to be free from unnecessary chemical or physical restraints;

(W) The right to participate in the political process;

(X) The right to refuse to participate in medical, psychological, or other research or experiments.

Effective Date: 09-22-2000



Section 5123.63 - Distributing copies of rights.

Every state agency, county board of developmental disabilities, or political subdivision that provides services, either directly or through a contract, to persons with mental retardation or a developmental disability shall give each provider a copy of the list of rights contained in section 5123.62 of the Revised Code. Each public and private provider of services shall carry out the requirements of this section in addition to any other posting or notification requirements imposed by local, state, or federal law or rules.

The provider shall make copies of the list of rights and shall be responsible for an initial distribution of the list to each individual receiving services from the provider. If the individual is unable to read the list, the provider shall communicate the contents of the list to the individual to the extent practicable in a manner that the individual understands. The individual receiving services or the parent, guardian, or advocate of the individual shall sign an acknowledgement of receipt of a copy of the list of rights, and a copy of the signed acknowledgement shall be placed in the individual's file. The provider shall also be responsible for answering any questions and giving any explanations necessary to assist the individual to understand the rights enumerated. Instruction in these rights shall be documented.

Each provider shall make available to all persons receiving services and all employees and visitors a copy of the list of rights and the addresses and telephone numbers of the Ohio protection and advocacy system, the department of developmental disabilities, and the county board of developmental disabilities of the county in which the provider provides services.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.64 - Enforcement duties.

(A) Every provider of services to persons with mental retardation or a developmental disability shall establish policies and programs to ensure that all staff members are familiar with the rights enumerated in section 5123.62 of the Revised Code and observe those rights in their contacts with persons receiving services. Any policy, procedure, or rule of the provider that conflicts with any of the rights enumerated shall be null and void. Every provider shall establish written procedures for resolving complaints of violations of those rights. A copy of the procedures shall be provided to any person receiving services or to any parent, guardian, or advocate of a person receiving services.

(B) Any person with mental retardation or a developmental disability who believes that the person's rights as enumerated in section 5123.62 of the Revised Code have been violated may:

(1) Bring the violation to the attention of the provider for resolution;

(2) Report the violation to the department of developmental disabilities, the Ohio protection and advocacy system, or the appropriate county board of developmental disabilities;

(3) Take any other appropriate action to ensure compliance with sections 5123.61 to 5123.64 of the Revised Code, including the filing of a legal action to enforce rights or to recover damages for violation of rights.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.65 - Self-administration of medication.

In addition to the rights specified in section 5123.62 of the Revised Code, individuals with mental retardation and developmental disabilities who can safely self-administer medication or receive assistance with self-administration of medication have the right to self-administer medication or receive assistance with the self-administration of medication. The department of developmental disabilities shall adopt rules as it considers necessary to implement and enforce this section. The rules shall be adopted in accordance with Chapter 119. of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5123.651 - Assistance in self-administration of prescribed medication.

(A) As used in this section, "MR/DD personnel" and "prescribed medication" have the same meanings as in section 5123.41 of the Revised Code.

(B) MR/DD personnel who are not specifically authorized by other provisions of the Revised Code to provide assistance in the self-administration of prescribed medication may, under this section, provide that assistance as part of the services they provide to individuals with mental retardation and developmental disabilities. To provide assistance with self-administration of prescribed medication, MR/DD personnel are not required to be trained or certified in accordance with section 5123.42 of the Revised Code.

(C) When assisting in the self-administration of prescribed medication, MR/DD personnel shall take only the following actions:

(1) Remind an individual when to take the medication and observe the individual to ensure that the individual follows the directions on the container;

(2) Assist an individual by taking the medication in its container from the area where it is stored, handing the container with the medication in it to the individual, and opening the container, if the individual is physically unable to open the container;

(3) Assist, on request by or with the consent of, a physically impaired but mentally alert individual, with removal of oral or topical medication from the container and with the individual's taking or applying of the medication. If an individual is physically unable to place a dose of oral medication to the individual's mouth without spilling or dropping it, MR/DD personnel may place the dose in another container and place that container to the individual's mouth.

Effective Date: 03-31-2003



Section 5123.66 - Amended and Renumbered RC 5119.53.

Effective Date: 07-01-1980



Section 5123.67 - Liberal construction of chapter.

This chapter shall be liberally interpreted to accomplish the following purposes:

(A) To promote the human dignity and to protect the constitutional rights of persons with mental retardation or a developmental disability in the state;

(B) To encourage the development of the ability and potential of each person with mental retardation or a developmental disability in the state to the fullest possible extent, no matter how severe the degree of disability;

(C) To promote the economic security, standard of living, and meaningful employment of persons with mental retardation or a developmental disability;

(D) To maximize the assimilation of persons with mental retardation or a developmental disability into the ordinary life of the communities in which they live;

(E) To promote opportunities for persons with mental retardation or a developmental disability to live in surroundings or circumstances that are typical for other community members;

(F) To promote the right of persons with mental retardation or a developmental disability to speak and be heard about the desired direction of their lives and to use available resources in ways that further that direction.

Effective Date: 09-22-2000



Section 5123.68 - Amended and Renumbered RC 5123.01.

Effective Date: 07-01-1980



Section 5123.69 - Voluntary admission.

(A) Except as provided in division (D) of this section, any person who is eighteen years of age or older and who is or believes self to be mentally retarded may make written application to the managing officer of any institution for voluntary admission. Except as provided in division (D) of this section, the application may be made on behalf of a minor by a parent or guardian, and on behalf of an adult adjudicated mentally incompetent by a guardian.

(B) The managing officer of an institution, with the concurrence of the chief program director, may admit a person applying pursuant to this section only after a comprehensive evaluation has been made of the person and only if the comprehensive evaluation concludes that the person is mentally retarded and would benefit significantly from admission.

(C) The managing officer shall discharge any voluntary resident if, in the judgment of the chief program director, the results of a comprehensive examination indicate that institutionalization no longer is advisable. In light of the results of the comprehensive evaluation, the managing officer also may discharge any voluntary resident if, in the judgment of the chief program director, the discharge would contribute to the most effective use of the institution in the habilitation and care of the mentally retarded.

(D) A person who is found incompetent to stand trial or not guilty by reason of insanity and who is committed pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code shall not voluntarily commit self pursuant to this section until after the final termination of the commitment, as described in division (J) of section 2945.401 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 07-01-1997



Section 5123.70 - Requesting release of voluntary resident.

(A) A resident admitted pursuant to section 5123.69 of the Revised Code who requests his own release or whose release is requested in writing by his counsel, legal guardian, parent, spouse, or adult next of kin shall be released forthwith except that;

(1) If a resident was admitted on his own application and the request for release is made by a person other than the resident, release may be made conditional upon the agreement of the resident thereto if his continued institutionalization is supported by his most recent comprehensive evaluation:

(2) If, within three court days from the receipt of the request for release, the managing officer files an affidavit or causes an affidavit to be filed under section 5123.71 of the Revised Code with the probate division of the court of common pleas of the county where the resident has his residence, or where he is institutionalized, release may be postponed until a hearing can be held pursuant to section 5123.76 of the Revised Code. In such case, the request for release shall substitute for the request for a probable cause hearing under section 5123.75 of the Revised Code.

A telephone communication to the probate division from the managing officer of the institution or his designee indicating that the required affidavit has been mailed by certified mail shall be sufficient compliance with division (A)(2) of this section.

(B) Judicial proceedings for institutionalization shall not be commenced with respect to a voluntary resident except pursuant to division (A)(2) of this section.

(C) Sections 5121.01 to 5121.10 of the Revised Code shall apply to the persons received in a public institution on a voluntary application.

(D) The managing officer shall inform residents, parents, guardians, and custodians of the right to release as provided in this section and shall assist residents in making and presenting requests for release.

Effective Date: 07-01-1975



Section 5123.701 - Application for short-term care.

(A) Except as provided in division (D) of this section, any person in the community who is eighteen years of age or older and who is or believes self to be mentally retarded may make written application to the managing officer of any institution for temporary admission for short-term care. The application may be made on behalf of a minor by a parent or guardian, and on behalf of an adult adjudicated mentally incompetent by a guardian.

(B) For purposes of this section, short-term care shall be defined to mean appropriate services provided to a person with mental retardation for no more than fourteen consecutive days and for no more than forty-two days in a fiscal year. When circumstances warrant, the fourteen-day period may be extended at the discretion of the managing officer. Short-term care is provided in a developmental center to meet the family's or caretaker's needs for separation from the person with mental retardation.

(C) The managing officer of an institution, with the concurrence of the chief program director, may admit a person for short-term care only after a medical examination has been made of the person and only if the managing officer concludes that the person is mentally retarded.

(D)

A person who is found not guilty by reason of insanity shall not admit self to an institution for short-term care unless a hearing was held regarding the person pursuant to division (A) of section 2945.40 of the Revised Code and either of the following applies:

(1) The person was found at the hearing not to be a mentally retarded person subject to institutionalization by court order;

(2) The person was found at the hearing to be a mentally retarded person subject to institutionalization by court order, was involuntarily committed, and was finally discharged.

(E) The mentally retarded person, liable relatives, and guardians of mentally retarded persons admitted for respite care shall pay support charges in accordance with sections 5121.01 to 5121.21 of the Revised Code.

(F) At the conclusion of each period of short-term care, the person shall return to the person's family or caretaker. Under no circumstances shall a person admitted for short-term care according to this section remain in the institution after the period of short-term care unless the person is admitted according to section 5123.70, sections 5123.71 to 5123.76, or section 2945.38, 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 07-01-1997; 01-01-2006



Section 5123.71 - Affidavit for involuntary institutionalization.

(A)

(1) Proceedings for the involuntary institutionalization of a person pursuant to sections 5123.71 to 5123.76 of the Revised Code shall be commenced by the filing of an affidavit with the probate division of the court of common pleas of the county where the person resides or where the person is institutionalized, in the manner and form prescribed by the department of developmental disabilities either on information or actual knowledge, whichever is determined to be proper by the court. The affidavit may be filed only by a person who has custody of the individual as a parent, guardian, or service provider or by a person acting on behalf of the department or a county board of developmental disabilities. This section does not apply regarding the institutionalization of a person pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code.

The affidavit shall contain an allegation setting forth the specific category or categories under division (O) of section 5123.01 of the Revised Code upon which the commencement of proceedings is based and a statement of the factual ground for the belief that the person is a mentally retarded person subject to institutionalization by court order. Except as provided in division (A)(2) of this section, the affidavit shall be accompanied by both of the following:

(a) A comprehensive evaluation report prepared by the person's evaluation team that includes a statement by the members of the team certifying that they have performed a comprehensive evaluation of the person and that they are of the opinion that the person is a mentally retarded person subject to institutionalization by court order;

(b) An assessment report prepared by the county board of developmental disabilities under section 5123.711 of the Revised Code specifying that the individual is in need of services on an emergency or priority basis.

(2) In lieu of the comprehensive evaluation report, the affidavit may be accompanied by a written and sworn statement that the person or the guardian of a person adjudicated incompetent has refused to allow a comprehensive evaluation and county board assessment and assessment reports. Immediately after accepting an affidavit that is not accompanied by the reports of a comprehensive evaluation and county board assessment, the court shall cause a comprehensive evaluation and county board assessment of the person named in the affidavit to be performed. The evaluation shall be conducted in the least restrictive environment possible and the assessment shall be conducted in the same manner as assessments conducted under section 5123.711 of the Revised Code. The evaluation and assessment must be completed before a probable cause hearing or full hearing may be held under section 5123.75 or 5123.76 of the Revised Code.

A written report of the evaluation team's findings and the county board's assessment shall be filed with the court. The reports shall, consistent with the rules of evidence, be accepted as probative evidence in any proceeding under section 5123.75 or 5123.76 of the Revised Code. If the counsel for the person who is evaluated or assessed is known, the court shall send to the counsel a copy of the reports as soon as possible after they are filed and prior to any proceedings under section 5123.75 or 5123.76 of the Revised Code.

(B) Any person who is involuntarily detained in an institution or otherwise is in custody under this chapter shall be informed of the right to do the following:

(1) Immediately make a reasonable number of telephone calls or use other reasonable means to contact an attorney, a physician, or both, to contact any other person or persons to secure representation by counsel, or to obtain medical assistance, and be provided assistance in making calls if the assistance is needed and requested;

(2) Retain counsel and have independent expert evaluation and, if the person is an indigent person, be represented by court-appointed counsel and have independent expert evaluation at court expense;

(3) Upon request, have a hearing to determine whether there is probable cause to believe that the person is a mentally retarded person subject to institutionalization by court order.

(C) No person who is being treated by spiritual means through prayer alone in accordance with a recognized religious method of healing may be ordered detained or involuntarily committed unless the court has determined that the person represents a very substantial risk of self-impairment, self-injury, or impairment or injury to others.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005



Section 5123.711 - Assessment of individual's needs.

(A) As used in this section:

(1) "Emergency" means either of the following that creates a risk of substantial harm to an individual or others if action is not taken within thirty days:

(a) Health and safety conditions that pose a serious risk of immediate harm or death to the individual or others;

(b) Changes in the emotional or physical condition of an individual that necessitates substantial accommodation that cannot reasonably be provided by the individual's existing caretaker.

(2) "Priority" means a situation creating a risk of substantial harm to an individual or others, but for which action within thirty days is not necessary.

(3) "Resources" has the same meaning as in section 5126.01 of the Revised Code.

(B) Prior to filing an affidavit under section 5123.71 of the Revised Code for the involuntary institutionalization of an individual, a person who is eligible to file under that section and intends to do so shall request that the county board of developmental disabilities conduct an assessment of the individual's needs. Not later than thirty days after the date a request is received, the board shall complete the assessment and provide to the person a report of its findings and recommendations. The report shall be delivered by certified mail.

Within three working days after receiving a request for an assessment, the board shall notify the department of developmental disabilities that the request has been made and that there is the potential for court-ordered institutionalization of an individual. The department may provide assistance to the board in the performance of the assessment.

(C) The board's assessment of an individual's needs shall include the following:

(1) A determination of the current needs of the individual, including an appropriate plan for services;

(2) A determination of whether the community is the least restrictive environment in which the individual may be appropriately served;

(3) A determination of whether the individual meets the conditions for assistance on an emergency or priority basis;

(4) Identification of available resources to meet the individual's needs, including service providers with the capability of appropriately meeting those needs, special ancillary services, and moneys to pay for the services necessary to meet the individual's needs within the community rather than in a state institution.

(D) If the board's assessment of an individual identifies that county resources are available to meet the individual's needs in the community, the board shall provide services to the individual or arrange for the provision of services. If county resources are not available, the board shall petition the department of developmental disabilities for necessary resources that may be available from the department.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5123.72 - Presentation of case for state.

The director of developmental disabilities shall designate a person to present the case on behalf of the state at the hearings provided for in sections 5123.75 and 5123.76 of the Revised Code. The designee of the director also may present the case on behalf of the state in any other hearing provided for in this chapter.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997



Section 5123.73 - Notice of hearing.

(A) After receipt of the affidavit required by section 5123.71 of the Revised Code, the court shall cause written notice, by mail or otherwise, of any hearing the court directs, to be given to all of the following persons:

(1) The respondent;

(2) The respondent's legal guardian, if any;

(3) The respondent's spouse, if address is known;

(4) The person filing the affidavit;

(5) Any one person designated by the respondent, except that if the respondent does not make a selection, the notice shall be sent to the adult next of kin other than the person who filed the affidavit, if that person's address is known to the court;

(6) The respondent's counsel;

(7) The director of developmental disabilities or the director's designee under section 5123.72 of the Revised Code.

(B) All persons entitled to notice under this section may waive that notice.

(C) A copy of the affidavit and of any temporary order shall be served with a notice under this section.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1997



Section 5123.74 - Emergency institutionalization by probate court.

(A) On receipt of an affidavit under section 5123.71 of the Revised Code, the probate division of the court of common pleas may, if it has probable cause to believe that the person named in the affidavit is a mentally retarded person subject to institutionalization by court order and that emergency institutionalization is required, do any of the following:

(1) Issue a temporary order of detention ordering any health or police officer or sheriff to take into custody and transport such person to an institution or other place as designated in section 5123.77 of the Revised Code;

(2) Order the county board of developmental disabilities to provide services to the individual in the community if the board's assessment of the individual conducted under section 5123.711 of the Revised Code identifies that resources are available to meet the individual's needs in an appropriate manner within the community as an alternative to institutionalization;

(3) Set the matter for further hearing.

(B) A managing officer of a nonpublic institution may, and the managing officer of a public institution shall, receive for observation, diagnosis, habilitation, and care any person whose admission is ordered pursuant to division (A)(1) of this section.

The alternatives to institutionalization that may be ordered under division (A)(2) of this section are limited to those that are necessary to remediate the emergency condition; necessary for the person's health, safety or welfare; and necessary for the protection of society, if applicable.

(C) A person detained under this section may be observed and habilitated until the probable cause hearing provided for in section 5123.75 of the Revised Code. If no probable cause hearing is requested or held, the person may be evaluated and shall be provided with habilitative services until the full hearing is held pursuant to section 5123.76 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5123.75 - Probable cause hearing.

A respondent who is involuntarily placed in an institution or other place as designated in section 5123.77 of the Revised Code or with respect to whom proceedings have been instituted under section 5123.71 of the Revised Code shall, on request of the respondent, the respondent's guardian, or the respondent's counsel, or upon the court's own motion, be afforded a hearing to determine whether there is probable cause to believe that the respondent is a mentally retarded person subject to institutionalization by court order.

(A) The probable cause hearing shall be conducted within two court days from the day on which the request is made. Failure to conduct the probable cause hearing within this time shall effect an immediate discharge of the respondent. If the proceedings are not reinstituted within thirty days, records of the proceedings shall be expunged.

(B) The respondent shall be informed that the respondent may retain counsel and have independent expert evaluation and, if the respondent is an indigent person, be represented by court appointed counsel and have independent expert evaluation at court expense.

(C) The probable cause hearing shall be conducted in a manner consistent with the procedures set forth in division (A) of section 5123.76 of the Revised Code, except divisions (A)(10) and (14) of that section, and the designee of the director of developmental disabilities shall present evidence for the state.

(D) If the court does not find probable cause to believe that the respondent is a mentally retarded person subject to institutionalization by court order, it shall order immediate release of the respondent and dismiss and expunge all record of the proceedings under this chapter.

(E) On motion of the respondent or the respondent's counsel and for good cause shown, the court may order a continuance of the hearing.

(F) If the court finds probable cause to believe that the respondent is a mentally retarded person subject to institutionalization by court order, the court may issue an interim order of placement and, where proceedings under section 5123.71 of the Revised Code have been instituted, shall order a full hearing as provided in section 5123.76 of the Revised Code to be held on the question of whether the respondent is a mentally retarded person subject to institutionalization by court order. Unless specifically waived by the respondent or the respondent's counsel, the court shall schedule said hearing to be held as soon as possible within ten days from the probable cause hearing. A waiver of such full hearing at this point shall not preclude the respondent from asserting the respondent's right to such hearing under section 5123.76 of the Revised Code at any time prior to the mandatory hearing provided in division (H) of section 5123.76 of the Revised Code. In any case, if the respondent has waived the right to the full hearing, a mandatory hearing shall be held under division (H) of section 5123.76 of the Revised Code between the ninetieth and the one hundredth day after the original involuntary detention of the person unless the respondent has been discharged.

(G) Whenever possible, the probable cause hearing shall be held before the respondent is taken into custody.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.76 - Full hearing.

(A) The full hearing shall be conducted in a manner consistent with the procedures outlined in this chapter and with due process of law. The hearing shall be held by a judge of the probate division or, upon transfer by the judge of the probate division, by another judge of the court of common pleas, or a referee designated by the judge of the probate division. Any referee designated by the judge of the probate division must be an attorney.

(1) The following shall be made available to counsel for the respondent:

(a) All relevant documents, information, and evidence in the custody or control of the state or prosecutor;

(b) All relevant documents, information, and evidence in the custody or control of the institution, facility, or program in which the respondent currently is held or in which the respondent has been held pursuant to these proceedings;

(c) With the consent of the respondent, all relevant documents, information, and evidence in the custody or control of any institution or person other than the state.

(2) The respondent has the right to be represented by counsel of the respondent's choice and has the right to attend the hearing except if unusual circumstances of compelling medical necessity exist that render the respondent unable to attend and the respondent has not expressed a desire to attend.

(3) If the respondent is not represented by counsel and the court determines that the conditions specified in division (A)(2) of this section justify the respondent's absence and the right to counsel has not been validly waived, the court shall appoint counsel forthwith to represent the respondent at the hearing, reserving the right to tax costs of appointed counsel to the respondent unless it is shown that the respondent is indigent. If the court appoints counsel, or if the court determines that the evidence relevant to the respondent's absence does not justify the absence, the court shall continue the case.

(4) The respondent shall be informed of the right to retain counsel, to have independent expert evaluation, and, if an indigent person, to be represented by court appointed counsel and have expert independent evaluation at court expense.

(5) The hearing may be closed to the public unless counsel for the respondent requests that the hearing be open to the public.

(6) Unless objected to by the respondent, the respondent's counsel, or the designee of the director of developmental disabilities, the court, for good cause shown, may admit persons having a legitimate interest in the proceedings.

(7) The affiant under section 5123.71 of the Revised Code shall be subject to subpoena by either party.

(8) The court shall examine the sufficiency of all documents filed and shall inform the respondent, if present, and the respondent's counsel of the nature of the content of the documents and the reason for which the respondent is being held or for which the respondent's placement is being sought.

(9) The court shall receive only relevant, competent, and material evidence.

(10) The designee of the director shall present the evidence for the state. In proceedings under this chapter, the attorney general shall present the comprehensive evaluation, assessment, diagnosis, prognosis, record of habilitation and care, if any, and less restrictive habilitation plans, if any. The attorney general does not have a similar presentation responsibility in connection with a person who has been found not guilty by reason of insanity and who is the subject of a hearing under section 2945.40 of the Revised Code to determine whether the person is a mentally retarded person subject to institutionalization by court order.

(11) The respondent has the right to testify and the respondent or the respondent's counsel has the right to subpoena witnesses and documents and to present and cross-examine witnesses.

(12) The respondent shall not be compelled to testify and shall be so advised by the court.

(13) On motion of the respondent or the respondent's counsel for good cause shown, or upon the court's own motion, the court may order a continuance of the hearing.

(14) To an extent not inconsistent with this chapter, the Rules of Civil Procedure shall be applicable.

(B) Unless, upon completion of the hearing, the court finds by clear and convincing evidence that the respondent named in the affidavit is a mentally retarded person subject to institutionalization by court order, it shall order the respondent's discharge forthwith.

(C) If, upon completion of the hearing, the court finds by clear and convincing evidence that the respondent is a mentally retarded person subject to institutionalization by court order, the court may order the respondent's discharge or order the respondent, for a period not to exceed ninety days, to any of the following:

(1) A public institution, provided that commitment of the respondent to the institution will not cause the institution to exceed its licensed capacity determined in accordance with section 5123.19 of the Revised Code and provided that such a placement is indicated by the comprehensive evaluation report filed pursuant to section 5123.71 of the Revised Code;

(2) A private institution;

(3) A county mental retardation program;

(4) Receive private habilitation and care;

(5) Any other suitable facility, program, or the care of any person consistent with the comprehensive evaluation, assessment, diagnosis, prognosis, and habilitation needs of the respondent.

(D) Any order made pursuant to division (C)(2), (4), or (5) of this section shall be conditional upon the receipt by the court of consent by the facility, program, or person to accept the respondent.

(E) In determining the place to which, or the person with whom, the respondent is to be committed, the court shall consider the comprehensive evaluation, assessment, diagnosis, and projected habilitation plan for the respondent, and shall order the implementation of the least restrictive alternative available and consistent with habilitation goals.

(F) If, at any time it is determined by the director of the facility or program to which, or the person to whom, the respondent is committed that the respondent could be equally well habilitated in a less restrictive environment that is available, the following shall occur:

(1) The respondent shall be released by the director of the facility or program or by the person forthwith and referred to the court together with a report of the findings and recommendations of the facility, program, or person.

(2) The director of the facility or program or the person shall notify the respondent's counsel and the designee of the director of developmental disabilities.

(3) The court shall dismiss the case or order placement in the less restrictive environment.

(G)

(1) Except as provided in divisions (G)(2) and (3) of this section, any person who has been committed under this section may apply at any time during the ninety-day period for voluntary admission to an institution under section 5123.69 of the Revised Code. Upon admission of a voluntary resident, the managing officer immediately shall notify the court, the respondent's counsel, and the designee of the director in writing of that fact by mail or otherwise, and, upon receipt of the notice, the court shall dismiss the case.

(2) A person who is found incompetent to stand trial or not guilty by reason of insanity and who is committed pursuant to section 2945.39, 2945.40, 2945.401, or 2945.402 of the Revised Code shall not be voluntarily admitted to an institution pursuant to division (G)(1) of this section until after the termination of the commitment, as described in division (J) of section 2945.401 of the Revised Code.

(H) If, at the end of any commitment period, the respondent has not already been discharged or has not requested voluntary admission status, the director of the facility or program, or the person to whose care the respondent has been committed, shall discharge the respondent forthwith, unless at least ten days before the expiration of that period the designee of the director of developmental disabilities or the prosecutor files an application with the court requesting continued commitment.

(1) An application for continued commitment shall include a written report containing a current comprehensive evaluation and assessment, a diagnosis, a prognosis, an account of progress and past habilitation, and a description of alternative habilitation settings and plans, including a habilitation setting that is the least restrictive setting consistent with the need for habilitation. A copy of the application shall be provided to respondent's counsel. The requirements for notice under section 5123.73 of the Revised Code and the provisions of divisions (A) to (E) of this section apply to all hearings on such applications.

(2) A hearing on the first application for continued commitment shall be held at the expiration of the first ninety-day period. The hearing shall be mandatory and may not be waived.

(3) Subsequent periods of commitment not to exceed one hundred eighty days each may be ordered by the court if the designee of the director of developmental disabilities files an application for continued commitment, after a hearing is held on the application or without a hearing if no hearing is requested and no hearing required under division (H)(4) of this section is waived. Upon the application of a person involuntarily committed under this section, supported by an affidavit of a licensed physician alleging that the person is no longer a mentally retarded person subject to institutionalization by court order, the court for good cause shown may hold a full hearing on the person's continued commitment prior to the expiration of any subsequent period of commitment set by the court.

(4) A mandatory hearing shall be held at least every two years after the initial commitment.

(5) If the court, after a hearing upon a request to continue commitment, finds that the respondent is a mentally retarded person subject to institutionalization by court order, the court may make an order pursuant to divisions (C), (D), and (E) of this section.

(I) Notwithstanding the provisions of division (H) of this section, no person who is found to be a mentally retarded person subject to institutionalization by court order pursuant to division (O)(2) of section 5123.01 of the Revised Code shall be held under involuntary commitment for more than five years.

(J) The managing officer admitting a person pursuant to a judicial proceeding, within ten working days of the admission, shall make a report of the admission to the department.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005



Section 5123.77 - Temporary holding.

(A) Pending removal to an institution, a person taken into custody or ordered to be institutionalized pursuant to this chapter may be held in the person's home, a certified foster home, licensed rest or nursing home, a county home, or a facility used for detention, but the person shall be kept separate from persons charged with or convicted of penal offenses.

(B) Whenever any person is taken into custody under this chapter, the person in charge of the institution or facility in which that person is temporarily held under division (A) of this section immediately shall notify that person's legal guardian, spouse, or next of kin and the person's counsel, if such can be ascertained.

Effective Date: 01-01-2001



Section 5123.78 - Amended and Renumbered RC 5123.21.

Effective Date: 07-01-1980



Section 5123.79 - Discharging involuntary resident.

(A) Notwithstanding a finding pursuant to section 5123.76 of the Revised Code that a person is a mentally retarded person subject to institutionalization by court order, the managing officer of an institution, with the concurrence of the chief program director, shall, except as provided in division (C) of this section, grant a discharge without the consent or the authorization of any court upon a determination that institutionalization no longer is appropriate. Upon the discharge, the managing officer of the institution shall notify the probate division of the court of common pleas that made the involuntary commitment.

(B) Upon the request of the director of a private institution, program, facility, or person having custody of a resident institutionalized pursuant to section 5123.76 of the Revised Code, or on the order of the probate division of the court of common pleas, the resident may be called for a rehearing to determine the advisability of continued institutionalization at a place within the county of resident's residence or the county where the resident is institutionalized as the probate division designates. The hearing shall be held pursuant to section 5123.76 of the Revised Code.

Effective Date: 07-01-1997



Section 5123.80 - Trial visits.

(A) When the chief program director of an institution for the mentally retarded considers that it is in the best interest of a resident, the managing officer may permit the resident to leave the institution on a trial visit. The trial visit shall be for the period of time the managing officer determines.

(B) The managing officer, upon releasing a resident on trial visit, may impose such requirements and conditions upon the resident while the resident is absent from the institution as are consistent with the habilitation plan.

(C) The managing officer of the institution from which an involuntary resident is given trial visit status may at any time revoke the trial visit if there is reason to believe that it is in the best interests of the resident to be returned to the institution.

(D) If the revocation is not voluntarily complied with the managing officer, within five days, shall authorize any health or police officer, or sheriff to take the resident into custody and transport the resident to the institution.

(E) An involuntarily committed resident who has successfully completed one year of continuous trial visit shall be automatically discharged.

Effective Date: 07-01-1997



Section 5123.801 - Expenses of trial visit or discharge.

If neither a discharged resident, nor a resident granted trial visit, nor the persons requesting the resident's trial visit or discharge are financially able to bear the expense of the resident's trial visit or discharge, the managing officer of an institution under the control of the department of developmental disabilities may then provide actual traveling and escort expenses to the township of which the resident resided at the time of institutionalization. The amount payable shall be charged to the current expense fund of the institution.

The expense of the return of a resident on trial visit from an institution, if it cannot be paid by the responsible relatives, shall be borne by the county of institutionalization.

The managing officer of the institution shall provide sufficient and proper clothing for traveling if neither the resident nor the persons requesting the resident's trial visit or discharge are financially able to provide that clothing.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003



Section 5123.81 - Involuntarily committed resident absent without leave.

When an involuntarily committed resident of an institution for the mentally retarded is absent without leave, an order shall be issued within five days after the resident's absence requiring the resident to be taken into custody by any health or police officer, or sheriff and transported to the institution from which the resident is absent. The order may be issued by the director of developmental disabilities, the managing officer of the institution from which the resident is absent, or the probate judge of the county from which the resident was ordered institutionalized or in which he is found. The officer who takes the resident into custody shall immediately notify the issuer of the order.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.811 - Reporting change of location, death or condition of resident.

The managing officer of an institution under the control of the department of developmental disabilities shall immediately report the removal, death, absence without leave, discharge, or trial visit of any resident, or return of an absent without leave or visiting resident to the department, the probate judge of the county from which such resident was institutionalized, and the probate judge of the county of the residence of such resident. In case of death, the managing officer shall also notify one or more of the nearest relatives of the deceased resident, if known to the managing officer, by letter, telegram, or telephone. If the place of residence of such relative is unknown to the managing officer, immediately upon receiving notification, the probate judge shall in the speediest manner possible notify such relatives, if known to the probate judge.

The managing officer of the institution shall, upon the request of the probate judge of the county from which such resident was institutionalized or the probate judge of the county of the residence of such resident, make a report to such judge of the condition of any resident under the care, treatment, custody, or control of such managing officer.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-09-1981



Section 5123.82 - Application for habilitation and care of discharged resident.

(A) Any person who has been institutionalized under this chapter may, at any time after discharge from such institution, make application to the managing officer of any public institution for habilitation and care if such person feels the person is in need of such services. If the chief program director determines the applicant to be in need of such services, the managing officer may provide such services as are required by the applicant.

(B) Any person may apply to the managing officer of any public institution for habilitation and care if such person feels the person is in need of such services. If the person's condition warrants, the person's may be enrolled as an outpatient and, during such enrollment, the person may receive services subject to Chapter 5121. of the Revised Code.

(C) The application prescribed in division (A) or (B) of this section may also be made on behalf of a minor by a parent, guardian, or custodian of a minor, and on behalf of an adult adjudicated incompetent by the guardian or custodian of the adult.

(D) The managing officer of the public institution may refer any discharged resident who makes an application under this section to the director of any community mental retardation program serving the county in which such resident resides, or to such other facility as the director of developmental disabilities may designate. Upon notice of such referral, the director of such program may provide the services required by the applicant.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.83 - Civil and public or private employment rights.

No person shall be deprived of any civil right, or public or private employment, solely by reason of his having received services, voluntarily or involuntarily, for mental retardation or a developmental disability. Any person in custody, voluntarily or involuntarily, under the provisions of this chapter, retains all rights not specifically denied him under this or any other chapter of the Revised Code.

Effective Date: 07-01-1991



Section 5123.84 - Free communication with others by residents.

All residents of institutions for the mentally retarded shall be allowed to communicate freely with others, including but not restricted to the following:

(A) Receiving visitors at reasonable times;

(B) Being visited by counsel or personal physician, or both, at any reasonable time;

(C) Having reasonable access to telephones to make and receive confidential calls, including a reasonable number of free calls if unable to pay for them and assistance in calling if requested and needed;

(D) Having ready access to letter writing materials and stamps, including a reasonable number without cost if the resident is unable to pay for them, to mailing and receiving unopened correspondence, and to receiving assistance in writing if requested and needed.

Effective Date: 07-01-1975



Section 5123.85 - Habilitation plan.

(A) All residents institutionalized pursuant to this chapter shall receive, within thirty days of their admission, a comprehensive evaluation, a diagnosis, a prognosis, and a description of habilitation goals consistent therewith.

(B) All such residents shall have a written habilitation plan consistent with the comprehensive evaluation, diagnosis, prognosis, and goals which shall be provided, upon request of resident or resident's counsel, to resident's counsel and to any private physician designated by the resident or the resident's counsel.

(C) All such residents shall receive habilitation and care consistent with the habilitation plan. The department of developmental disabilities shall set standards for habilitation and care provided to such residents, consistent wherever possible with standards set by the joint commission on accreditation of facilities for the mentally retarded.

(D) All such residents shall receive periodic comprehensive re-evaluations of the habilitation plan by the professional staff of the institution at intervals not to exceed ninety days.

(E) All such residents shall be provided with prompt and adequate medical treatment for any physical or mental disease or injury.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.851 - Procedure upon discharge.

When a resident institutionalized pursuant to this chapter is discharged from the institution, the managing officer of the institution may provide the resident with all personal items that were purchased in implementing the resident's habilitation plan established pursuant to section 5123.85 of the Revised Code. The personal items may be provided to the resident, regardless of the source of the funds that were used to purchase the items.

Effective Date: 09-26-2003



Section 5123.86 - Consent for medical treatment.

(A) Except as provided in divisions (C), (D), (E), and (F) of this section, the chief medical officer shall provide all information, including expected physical and medical consequences, necessary to enable any resident of an institution for the mentally retarded to give a fully informed, intelligent, and knowing consent if any of the following procedures are proposed:

(1) Surgery;

(2) Convulsive therapy;

(3) Major aversive interventions;

(4) Sterilization;

(5) Experimental procedures;

(6) Any unusual or hazardous treatment procedures.

(B) No resident shall be subjected to any of the procedures listed in division (A)(4), (5), or (6) of this section without the resident's informed consent.

(C) If a resident is physically or mentally unable to receive the information required for surgery under division (A)(1) of this section, or has been adjudicated incompetent, the information may be provided to the resident's natural or court-appointed guardian, including an agency providing guardianship services under contract with the department of developmental disabilities under sections 5123.55 to 5123.59 of the Revised Code, who may give the informed, intelligent, and knowing written consent for surgery. Consent for surgery shall not be provided by a guardian who is an officer or employee of the department of mental health or the department of developmental disabilities.

If a resident is physically or mentally unable to receive the information required for surgery under division (A)(1) of this section and has no guardian, then the information, the recommendation of the chief medical officer, and the concurring judgment of a licensed physician who is not a full-time employee of the state may be provided to the court in the county in which the institution is located, which may approve the surgery. Before approving the surgery, the court shall notify the Ohio protection and advocacy system created by section 5123.60 of the Revised Code, and shall notify the resident of the resident's rights to consult with counsel, to have counsel appointed by the court if the resident is indigent, and to contest the recommendation of the chief medical officer.

(D) If, in the judgment of two licensed physicians, delay in obtaining consent for surgery would create a grave danger to the health of a resident, emergency surgery may be performed without the consent of the resident if the necessary information is provided to the resident's guardian, including an agency providing guardianship services under contract with the department of developmental disabilities under sections 5123.55 to 5123.59 of the Revised Code, or to the resident's spouse or next of kin to enable that person or agency to give an informed, intelligent, and knowing written consent.

If the guardian, spouse, or next of kin cannot be contacted through exercise of reasonable diligence, or if the guardian, spouse, or next of kin is contacted, but refuses to consent, then the emergency surgery may be performed upon the written authorization of the chief medical officer and after court approval has been obtained. However, if delay in obtaining court approval would create a grave danger to the life of the resident, the chief medical officer may authorize surgery, in writing, without court approval. If the surgery is authorized without court approval, the chief medical officer who made the authorization and the physician who performed the surgery shall each execute an affidavit describing the circumstances constituting the emergency and warranting the surgery and the circumstances warranting their not obtaining prior court approval. The affidavit shall be filed with the court with which the request for prior approval would have been filed within five court days after the surgery, and a copy of the affidavit shall be placed in the resident's file and shall be given to the guardian, spouse, or next of kin of the resident, to the hospital at which the surgery was performed, and to the Ohio protection and advocacy system created by section 5123.60 of the Revised Code.

(E)

(1) If it is the judgment of two licensed physicians, as described in division (E)(2) of this section, that a medical emergency exists and delay in obtaining convulsive therapy creates a grave danger to the life of a resident who is both mentally retarded and mentally ill, convulsive therapy may be administered without the consent of the resident if the resident is physically or mentally unable to receive the information required for convulsive therapy and if the necessary information is provided to the resident's natural or court-appointed guardian, including an agency providing guardianship services under contract with the department of developmental disabilities under sections 5123.55 to 5123.59 of the Revised Code, or to the resident's spouse or next of kin to enable that person or agency to give an informed, intelligent, and knowing written consent. If neither the resident's guardian, spouse, nor next of kin can be contacted through exercise of reasonable diligence, or if the guardian, spouse, or next of kin is contacted, but refuses to consent, then convulsive therapy may be performed upon the written authorization of the chief medical officer and after court approval has been obtained.

(2) The two licensed physicians referred to in division (E)(1) of this section shall not be associated with each other in the practice of medicine or surgery by means of a partnership or corporate arrangement, other business arrangement, or employment. At least one of the physicians shall be a psychiatrist as defined in division (E) of section 5122.01 of the Revised Code.

(F) Major aversive interventions shall not be used unless a resident continues to engage in behavior destructive to self or others after other forms of therapy have been attempted. Major aversive interventions shall not be applied to a voluntary resident without the informed, intelligent, and knowing written consent of the resident or the resident's guardian, including an agency providing guardianship services under contract with the department of developmental disabilities under sections 5123.55 to 5123.59 of the Revised Code.

(G)

(1) This chapter does not authorize any form of compulsory medical or psychiatric treatment of any resident who is being treated by spiritual means through prayer alone in accordance with a recognized religious method of healing.

(2) For purposes of this section, "convulsive therapy" does not include defibrillation.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-02-1996



Section 5123.87 - Labor or tasks performed by residents.

(A) No resident of an institution for the mentally retarded shall be compelled to perform labor which involves the operation, support, or maintenance of the institution or for which the institution is under contract with an outside organization. Privileges or release from the institution shall not be conditional upon the performance of such labor. Residents who volunteer to perform such labor shall be compensated at a rate derived from the value of the work performed, having reference to the prevailing wage rate for comparable work or wage rates established under section 4111.06 of the Revised Code.

(B) A resident may be required to perform habilitative tasks which do not involve the operation, support, or maintenance of the institution if those tasks are an integrated part of the resident's habilitation plan and supervised by a mental retardation professional designated by the chief program director.

(C) A resident may be required to perform tasks of a personal housekeeping nature.

Effective Date: 07-01-1975



Section 5123.88 - Writ of habeas corpus.

Any person detained pursuant to this chapter shall be entitled to the writ of habeas corpus upon proper petition by himself or a friend to any court generally empowered to issue the writ of habeas corpus in the county in which the person is detained.

No person may bring a petition for a writ of habeas corpus that alleges that a person involuntarily detained pursuant to this chapter is no longer mentally retarded subject to institutionalization by court order unless the person shows that the release procedures of division (H) of section 5123.76 of the Revised Code are inadequate or unavailable.

Effective Date: 04-09-1981



Section 5123.89 - Confidentiality.

(A) All certificates, applications, records, and reports made for the purpose of this chapter, other than court journal entries or court docket entries, which directly or indirectly identify a resident or former resident of an institution for the mentally retarded or person whose institutionalization has been sought under this chapter shall be kept confidential and shall not be disclosed by any person except in the following situations:

(1) It is the judgment of the court for judicial records, and the managing officer for institution records, that disclosure is in the best interest of the person identified, and that person or that person's guardian or, if that person is a minor, that person's parent or guardian consents.

(2) Disclosure is provided for in other sections of this chapter.

(3) It is the judgment of the managing officer for institution records that disclosure to a mental health facility is in the best interest of the person identified.

(4) Disclosure is of a record deposited with the Ohio historical society pursuant to division (C) of section 5123.31 of the Revised Code and the disclosure is made to the closest living relative of the person identified, on the relative's request.

(B) The department of developmental disabilities shall adopt rules with respect to the systematic and periodic destruction of residents' records.

(C)

(1) As used in this division, "family" means a parent, brother, sister, spouse, son, daughter, grandparent, aunt, uncle, or cousin.

(2) Upon the death of a resident or former resident of an institution for the mentally retarded or a person whose institutionalization was sought under this chapter, the managing officer of an institution shall provide access to the certificates, applications, records, and reports made for the purposes of this chapter to the resident's, former resident's, or person's guardian if the guardian makes a written request. If a deceased resident, former resident, or person whose institutionalization was sought under this chapter did not have a guardian at the time of death, the managing officer shall provide access to the certificates, applications, records, and reports made for purposes of this chapter to a member of the person's family, upon that family member's written request.

(D) No person shall reveal the contents of a record of a resident except as authorized by this chapter.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5123.90 - Attorney general duties.

The attorney general shall attend to all suits instituted on behalf of or against any public institution under the jurisdiction of the department of developmental disabilities and the managing officer thereof.

If a writ of habeas corpus is applied for, the clerk of the court shall give notice of the time and place of hearing to the attorney general.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1980



Section 5123.91 - Immunity.

All persons who are not subject to any criminal provisions and who act reasonably and in good faith, either upon actual knowledge or upon information reasonably thought by them to be reliable, shall be free from any liability to a person institutionalized in institutions for the mentally retarded or to any other person in their procedural or physical assistance administered in the course of the institutionalization or discharge of a person pursuant to the provisions of this chapter.

Effective Date: 07-01-1975



Section 5123.92 - Venue.

If an affidavit alleging that a person is mentally retarded and subject to institutionalization by court order is filed, according to the provisions of section 5123.71 of the Revised Code, in the probate division of a county within the institutional district but not in the county within which the institution is located, and if such person is detained in the institution, the probate division of the county in which the institution is located shall, upon the request of the probate division receiving the affidavit, hold a hearing and make a disposition of the person in accordance with the procedures prescribed by this chapter.

Effective Date: 07-01-1975



Section 5123.93 - Guardianship of minor.

Minors with mental retardation shall remain under the guardianship of their parents or of a guardian appointed pursuant to Chapter 2111. of the Revised Code, notwithstanding institutionalization pursuant to any section of this chapter, unless parental rights have been terminated pursuant to a court finding that the child is neglected, abused, or dependent pursuant to Chapter 2151. of the Revised Code. If a minor with mental retardation has been found to be dependent, abused, or neglected, the public children services agency to whom permanent custody has been assigned pursuant to Chapter 2151. of the Revised Code shall have the same authority and responsibility it would have if the child were not mentally retarded and were not institutionalized. In no case shall the guardianship of a person with mental retardation be assigned to the managing officer or any other employee of an institution in which the person is institutionalized, or be assigned, unless there is a relationship by blood or marriage or unless the service is a protective service as defined in section 5123.55 of the Revised Code, to a person or agency who provides services to the person with mental retardation.

Effective Date: 09-22-2000



Section 5123.94 - Amended and Renumbered RC 5123.60.

Effective Date: 07-01-1980



Section 5123.95 - Transmission of court papers.

The probate judge, upon making an order institutionalizing a person under this chapter, shall forthwith transmit copies, under his official seal, of court papers in the case, including the certificate of the expert witnesses, and of his findings in the case to the managing officer of the institution for the mentally retarded.

If not otherwise furnished, the probate judge shall see that each person institutionalized under section 5123.76 of the Revised Code is properly attired for transportation and, in addition, the institution shall be furnished a complete change of clothing for such person, which shall be paid for on the certificate of the probate judge and the order of the county auditor from the county treasury. The clothing shall be new or as good as new. The managing officer of the institution need not receive the person without such clothing.

Upon institutionalization, the managing officer of the institution to which the individual is admitted shall take possession of all money and other valuables that may be upon the person of the individual and shall, within ten days, file a list thereof with the probate judge of the county of which the individual is a resident. If the amount of money is fifty dollars or less it shall be retained and expended by the managing officer of the institution for the benefit of the individual. Unless a guardian of the estate of the individual has already been appointed, the probate judge may, upon his own motion and without notice, appoint a special guardian of the estate of the individual. Any special guardian, before being appointed, shall file a bond approved by the probate judge in the same amount as is required by section 2109.04 of the Revised Code. A special guardian as provided for in this section, and while acting as such, shall be governed by all laws applicable to guardians of the estates of incompetents. The special guardian shall be allowed such compensation for his services as the court thinks reasonable, providing he forthwith performs all the duties incumbent upon him.

Effective Date: 10-29-1993



Section 5123.96 - Payment of costs, fees, and expenses of proceedings.

Costs, fees, and expenses of all proceedings held under this chapter shall be paid as follows:

(A) To police and health officers, other than sheriffs or their deputies, the same fees allowed to constables, to be paid upon the approval of the probate judge;

(B) To sheriffs or their deputies, the same fees allowed for similar services in the court of common pleas;

(C) To physicians or licensed clinical psychologists acting as expert witnesses and to other expert witnesses designated by the court, an amount determined by the court;

(D) To witnesses in an administrative proceeding, the same fees and mileage as are provided to witnesses by section 119.094 of the Revised Code, and to witnesses in a judicial proceeding, the same fees and mileage as are provided to witnesses by section 2335.06 of the Revised Code, to be paid upon the approval of the probate judge;

(E) To a person, other than the sheriff or the sheriff's deputies, for taking a mentally retarded person to an institution or removing a mentally retarded person from an institution, the actual necessary expenses incurred, specifically itemized, and approved by the probate judge;

(F) To assistants who convey mentally retarded persons to institutions when authorized by the probate judge, a fee set by the probate court, provided the assistants are not drawing a salary from the state or any political subdivision of the state, and their actual necessary expenses incurred, provided that the expenses are specifically itemized and approved by the probate judge;

(G) To an attorney appointed by the probate division for an indigent who allegedly is a mentally retarded person pursuant to any section of this chapter, the fees that are determined by the probate division. When those indigent persons are before the court, all filing and recording fees shall be waived.

(H) To a referee who is appointed to conduct proceedings under this chapter that involve a respondent whose domicile is or, before the respondent's institutionalization, was not the county in which the proceedings are held, compensation as fixed by the probate division, but not more than the compensation paid for similar proceedings for respondents whose domicile is in the county in which the proceedings are held;

(I) To a court reporter appointed to make a transcript of proceedings under this chapter, the compensation and fees allowed in other cases under section 2101.08 of the Revised Code.

All costs, fees, and expenses described in this section, after payment by the county from appropriations pursuant to section 2101.11 of the Revised Code, shall be certified by the county auditor to the department of developmental disabilities within two months of the date the costs, fees, and expenses are incurred by the county. Payment shall be provided for by the director of budget and management upon presentation of properly verified vouchers. The director of developmental disabilities may adopt rules in accordance with Chapter 119. of the Revised Code to implement the payment of costs, fees, and expenses under this section.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-08-1992; 2008 HB525 07-01-2009



Section 5123.97 - Record of probate judge.

In cases of proceedings held under this chapter, the probate judge shall file and preserve all papers filed with him and make such entries upon his docket as, together with the papers so filed, will constitute a complete record of each case determined by him.

Effective Date: 07-01-1975



Section 5123.98 - Amended and Renumbered RC 5123.61.

Effective Date: 07-01-1980



Section 5123.99 - Penalty.

(A) Whoever violates section 5123.16 or 5123.20 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (C), (E), or (G)(3) of section 5123.61 of the Revised Code is guilty of a misdemeanor of the fourth degree or, if the abuse or neglect constitutes a felony, a misdemeanor of the second degree. In addition to any other sanction or penalty authorized or required by law, if a person who is convicted of or pleads guilty to a violation of division (C), (E), or (G)(3) of section 5123.61 of the Revised Code is an MR/DD employee, as defined in section 5123.50 of the Revised Code, the offender shall be eligible to be included in the registry regarding misappropriation, abuse, neglect, or other specified misconduct by MR/DD employees established under section 5123.52 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Effective Date: 01-30-2004; 2007 HB119 06-30-2007






Chapter 5125 - MENTALLY RETARDED OFFENDERS [REPEALED, RENUMBERED]

Section 5125.01 - [Repealed].

Effective Date: 07-01-1980



Section 5125.011 - [Repealed].

Effective Date: 07-01-1975



Section 5125.02 - Amended and Renumbered RC 5120.051.

Effective Date: 10-06-1994



Section 5125.03 - [Repealed].

Effective Date: 07-01-1980



Section 5125.04 - [Repealed].

Effective Date: 11-01-1978



Section 5125.05 - Amended and Renumbered RC 5120.17.

Effective Date: 07-01-1980



Section 5125.06 to 5125.10 - [Repealed].

Effective Date: 11-01-1978



Section 5125.11 - [Repealed].

Effective Date: 07-01-1980



Section 5125.12 - [Repealed].

Effective Date: 11-01-1978



Section 5125.13 - [Repealed].

Effective Date: 07-01-1980



Section 5125.14 - [Repealed].

Effective Date: 08-26-1976



Section 5125.15 to 5125.20 - [Repealed].

Effective Date: 10-25-1961



Section 5125.21 - [Repealed].

Effective Date: 10-02-1953



Section 5125.22 - [Repealed].

Effective Date: 10-25-1961



Section 5125.23, 5125.231 - [Repealed].

Effective Date: 07-01-1975



Section 5125.24 - [Repealed].

Effective Date: 09-24-1963



Section 5125.25 to 5125.312 - [Repealed].

Effective Date: 07-01-1975



Section 5125.32 to 5125.40 - [Repealed].

Effective Date: 10-25-1961






Chapter 5126 - COUNTY BOARDS OF DEVELOPMENTAL DISABILITIES

Section 5126.01 - County boards of developmental disabilities definitions.

As used in this chapter:

(A) As used in this division, "adult" means an individual who is eighteen years of age or over and not enrolled in a program or service under Chapter 3323. of the Revised Code and an individual sixteen or seventeen years of age who is eligible for adult services under rules adopted by the director of developmental disabilities pursuant to Chapter 119. of the Revised Code.

(1) "Adult services" means services provided to an adult outside the home, except when they are provided within the home according to an individual's assessed needs and identified in an individual service plan, that support learning and assistance in the area of self-care, sensory and motor development, socialization, daily living skills, communication, community living, social skills, or vocational skills.

(2) "Adult services" includes all of the following:

(a) Adult day habilitation services;

(b) Adult day care;

(c) Prevocational services;

(d) Sheltered employment;

(e) Educational experiences and training obtained through entities and activities that are not expressly intended for individuals with mental retardation and developmental disabilities, including trade schools, vocational or technical schools, adult education, job exploration and sampling, unpaid work experience in the community, volunteer activities, and spectator sports;

(f) Community employment services and supported employment services.

(B)

(1) "Adult day habilitation services" means adult services that do the following:

(a) Provide access to and participation in typical activities and functions of community life that are desired and chosen by the general population, including such activities and functions as opportunities to experience and participate in community exploration, companionship with friends and peers, leisure activities, hobbies, maintaining family contacts, community events, and activities where individuals without disabilities are involved;

(b) Provide supports or a combination of training and supports that afford an individual a wide variety of opportunities to facilitate and build relationships and social supports in the community.

(2) "Adult day habilitation services" includes all of the following:

(a) Personal care services needed to ensure an individual's ability to experience and participate in vocational services, educational services, community activities, and any other adult day habilitation services;

(b) Skilled services provided while receiving adult day habilitation services, including such skilled services as behavior management intervention, occupational therapy, speech and language therapy, physical therapy, and nursing services;

(c) Training and education in self-determination designed to help the individual do one or more of the following: develop self-advocacy skills, exercise the individual's civil rights, acquire skills that enable the individual to exercise control and responsibility over the services received, and acquire skills that enable the individual to become more independent, integrated, or productive in the community;

(d) Recreational and leisure activities identified in the individual's service plan as therapeutic in nature or assistive in developing or maintaining social supports;

(e) Counseling and assistance provided to obtain housing, including such counseling as identifying options for either rental or purchase, identifying financial resources, assessing needs for environmental modifications, locating housing, and planning for ongoing management and maintenance of the housing selected;

(f) Transportation necessary to access adult day habilitation services;

(g) Habilitation management, as described in section 5126.14 of the Revised Code.

(3) "Adult day habilitation services" does not include activities that are components of the provision of residential services, family support services, or supported living services.

(C) "Appointing authority" means the following:

(1) In the case of a member of a county board of developmental disabilities appointed by, or to be appointed by, a board of county commissioners, the board of county commissioners;

(2) In the case of a member of a county board appointed by, or to be appointed by, a senior probate judge, the senior probate judge.

(D) "Community employment services" or "supported employment services" means job training and other services related to employment outside a sheltered workshop. "Community employment services" or "supported employment services" include all of the following:

(1) Job training resulting in the attainment of competitive work, supported work in a typical work environment, or self-employment;

(2) Supervised work experience through an employer paid to provide the supervised work experience;

(3) Ongoing work in a competitive work environment at a wage commensurate with workers without disabilities;

(4) Ongoing supervision by an employer paid to provide the supervision.

(E) As used in this division, "substantial functional limitation," "developmental delay," and "established risk" have the meanings established pursuant to section 5123.011 of the Revised Code.

"Developmental disability" means a severe, chronic disability that is characterized by all of the following:

(1) It is attributable to a mental or physical impairment or a combination of mental and physical impairments, other than a mental or physical impairment solely caused by mental illness as defined in division (A) of section 5122.01 of the Revised Code;

(2) It is manifested before age twenty-two;

(3) It is likely to continue indefinitely;

(4) It results in one of the following:

(a) In the case of a person under age three, at least one developmental delay or an established risk;

(b) In the case of a person at least age three but under age six, at least two developmental delays or an established risk;

(c) In the case of a person age six or older, a substantial functional limitation in at least three of the following areas of major life activity, as appropriate for the person's age: self-care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living, and, if the person is at least age sixteen, capacity for economic self-sufficiency.

(5) It causes the person to need a combination and sequence of special, interdisciplinary, or other type of care, treatment, or provision of services for an extended period of time that is individually planned and coordinated for the person.

(F) "Early childhood services" means a planned program of habilitation designed to meet the needs of individuals with mental retardation or other developmental disabilities who have not attained compulsory school age.

(G)

(1) "Environmental modifications" means the physical adaptations to an individual's home, specified in the individual's service plan, that are necessary to ensure the individual's health, safety, and welfare or that enable the individual to function with greater independence in the home, and without which the individual would require institutionalization.

(2) "Environmental modifications" includes such adaptations as installation of ramps and grab-bars, widening of doorways, modification of bathroom facilities, and installation of specialized electric and plumbing systems necessary to accommodate the individual's medical equipment and supplies.

(3) "Environmental modifications" does not include physical adaptations or improvements to the home that are of general utility or not of direct medical or remedial benefit to the individual, including such adaptations or improvements as carpeting, roof repair, and central air conditioning.

(H) "Family support services" means the services provided under a family support services program operated under section 5126.11 of the Revised Code.

(I) "Habilitation" means the process by which the staff of the facility or agency assists an individual with mental retardation or other developmental disability in acquiring and maintaining those life skills that enable the individual to cope more effectively with the demands of the individual's own person and environment, and in raising the level of the individual's personal, physical, mental, social, and vocational efficiency. Habilitation includes, but is not limited to, programs of formal, structured education and training.

(J) "Home and community-based services" means medicaid-funded home and community-based services specified in division (B)(1) of section 5111.87 of the Revised Code and provided under the medicaid waiver components the department of developmental disabilities administers pursuant to section 5111.871 of the Revised Code. However, home and community-based services provided under the medicaid waiver component known as the transitions developmental disabilities waiver are to be considered to be home and community-based services for the purposes of this chapter only to the extent, if any, provided by the contract required by section 5111.871 of the Revised Code regarding the waiver.

(K) "Immediate family" means parents, grandparents, brothers, sisters, spouses, sons, daughters, aunts, uncles, mothers-in-law, fathers-in-law, brothers-in-law, sisters-in-law, sons-in-law, and daughters-in-law.

(L) "Medicaid" has the same meaning as in section 5111.01 of the Revised Code.

(M) "Medicaid case management services" means case management services provided to an individual with mental retardation or other developmental disability that the state medicaid plan requires.

(N) "Mental retardation" means a mental impairment manifested during the developmental period characterized by significantly subaverage general intellectual functioning existing concurrently with deficiencies in the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected of the individual's age and cultural group.

(O) "Residential services" means services to individuals with mental retardation or other developmental disabilities to provide housing, food, clothing, habilitation, staff support, and related support services necessary for the health, safety, and welfare of the individuals and the advancement of their quality of life. "Residential services" includes program management, as described in section 5126.14 of the Revised Code.

(P) "Resources" means available capital and other assets, including moneys received from the federal, state, and local governments, private grants, and donations; appropriately qualified personnel; and appropriate capital facilities and equipment.

(Q) "Senior probate judge" means the current probate judge of a county who has served as probate judge of that county longer than any of the other current probate judges of that county. If a county has only one probate judge, "senior probate judge" means that probate judge.

(R) "Service and support administration" means the duties performed by a service and support administrator pursuant to section 5126.15 of the Revised Code.

(S)

(1) "Specialized medical, adaptive, and assistive equipment, supplies, and supports" means equipment, supplies, and supports that enable an individual to increase the ability to perform activities of daily living or to perceive, control, or communicate within the environment.

(2) "Specialized medical, adaptive, and assistive equipment, supplies, and supports" includes the following:

(a) Eating utensils, adaptive feeding dishes, plate guards, mylatex straps, hand splints, reaches, feeder seats, adjustable pointer sticks, interpreter services, telecommunication devices for the deaf, computerized communications boards, other communication devices, support animals, veterinary care for support animals, adaptive beds, supine boards, prone boards, wedges, sand bags, sidelayers, bolsters, adaptive electrical switches, hand-held shower heads, air conditioners, humidifiers, emergency response systems, folding shopping carts, vehicle lifts, vehicle hand controls, other adaptations of vehicles for accessibility, and repair of the equipment received.

(b) Nondisposable items not covered by medicaid that are intended to assist an individual in activities of daily living or instrumental activities of daily living.

(T) "Supportive home services" means a range of services to families of individuals with mental retardation or other developmental disabilities to develop and maintain increased acceptance and understanding of such persons, increased ability of family members to teach the person, better coordination between school and home, skills in performing specific therapeutic and management techniques, and ability to cope with specific situations.

(U)

(1) "Supported living" means services provided for as long as twenty-four hours a day to an individual with mental retardation or other developmental disability through any public or private resources, including moneys from the individual, that enhance the individual's reputation in community life and advance the individual's quality of life by doing the following:

(a) Providing the support necessary to enable an individual to live in a residence of the individual's choice, with any number of individuals who are not disabled, or with not more than three individuals with mental retardation and developmental disabilities unless the individuals are related by blood or marriage;

(b) Encouraging the individual's participation in the community;

(c) Promoting the individual's rights and autonomy;

(d) Assisting the individual in acquiring, retaining, and improving the skills and competence necessary to live successfully in the individual's residence.

(2) "Supported living" includes the provision of all of the following:

(a) Housing, food, clothing, habilitation, staff support, professional services, and any related support services necessary to ensure the health, safety, and welfare of the individual receiving the services;

(b) A combination of lifelong or extended-duration supervision, training, and other services essential to daily living, including assessment and evaluation and assistance with the cost of training materials, transportation, fees, and supplies;

(c) Personal care services and homemaker services;

(d) Household maintenance that does not include modifications to the physical structure of the residence;

(e) Respite care services;

(f) Program management, as described in section 5126.14 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 2005 SB10 09-05-2005; 2005 HB66 07-01-2005; 2006 HB699 03-29-2007



Section 5126.011 - Reference to county board.

Whenever a county board of mental retardation and developmental disabilities is referred to or designated in any statute, rule, contract, grant, or other document, the reference or designation shall be deemed to refer to a county board of developmental disabilities.

Added by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.



Section 5126.02 - County or multicounty board of developmental disability required.

(A) Each county shall have its own county board of developmental disabilities . Subject to division (B) of this section:

(1) A county board shall be operated as a separate administrative and service entity.

(2) The functions of a county board shall not be combined with the functions of any other entity of county government.

(B) Division (A) of this section does not prohibit or restrict any county board from sharing administrative functions or personnel with one or more other county boards, including entering into an arrangement authorized by division (B) of section 5126.0219 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.021 - Membership of county boards.

Each county board of developmental disabilities shall consist of seven members. The board of county commissioners of the county shall appoint five members and the senior probate judge of the county shall appoint two members.

Amended by 128th General Assemblych.28,SB 79, §2, eff. 10/6/2009.

Prior History: (Effective Date: 2005 SB10 09-05-2005)



Section 5126.022 - Appointment of members of county boards .

When making appointments to a county board of developmental disabilities, an appointing authority shall do all of the following:

(A) Appoint only individuals who are residents of the county the appointing authority serves, citizens of the United States, and interested and knowledgeable in the field of mental retardation and other allied fields;

(B) If the appointing authority is a board of county commissioners, appoint at least two individuals who are immediate family members of individuals eligible for services provided by the county board and, whenever possible, ensure that one of those two members is an immediate family member of an individual eligible for adult services and the other is an immediate family member of an individual eligible for early intervention services or services for preschool or school-age children;

(C) If the appointing authority is a senior probate judge, appoint at least one individual who is an immediate family member of an individual eligible for residential services or supported living;

(D) Appoint, to the maximum extent possible, individuals who have professional training and experience in business management, finance, law, health care practice, personnel administration, or government service;

(E) Provide for the county board's membership to reflect, as nearly as possible, the composition of the county that the county board serves.

Amended by 128th General Assemblych.28,SB 79, §2, eff. 10/6/2009.

Prior History: (Effective Date: 2005 SB10 09-05-2005)



Section 5126.023 - Persons who may not serve on a county board of developmental disabilities .

None of the following individuals may serve as a member of a county board of developmental disabilities:

(A) An elected public official, except for a township trustee, township fiscal officer, or individual excluded from the definition of public official or employee in division (B) of section 102.01 of the Revised Code;

(B) An immediate family member of a member of the same county board ;

(C) An employee of any county board;

(D) An immediate family member of an employee of the same county board;

(E) A former employee of a county board whose employment ceased less than four calendar years before the former employee would begin to serve as a member of the same county board;

(F) A former employee of a county board whose employment ceased less than two years before the former employee would begin to serve as a member of a different county board;

(G) Unless there is no conflict of interest, an individual who or whose immediate family member is a board member of an agency licensed or certified by the department of developmental disabilities to provide services to individuals with mental retardation or developmental disabilities or an individual who or whose immediate family member is an employee of such an agency;

(H) An individual with an immediate family member who serves as a county commissioner of a county served by the county board unless the individual was a member of the county board before October 31, 1980.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §2, eff. 10/6/2009.

Prior History: (2005 SB10 09-05-2005; 2006 HB699 03-29-2007)



Section 5126.024 - Declaration of eligibility prior to appointment to board .

(A) No individual may be appointed or reappointed to a county board of developmental disabilities unless the individual, before the appointment or reappointment, provides to the appointing authority a written declaration specifying both of the following:

(1) That no circumstance described in section 5126.023 of the Revised Code exists that bars the individual from serving on the county board;

(2) Whether the individual or an immediate family member of the individual has an ownership interest in or is under contract with an agency contracting with the county board, and, if such an ownership interest or contract exists, the identity of the agency and the nature of the relationship to that agency.

(B) On appointment or reappointment of an individual to the county board, the appointing authority shall provide a copy of the individual's declaration to the superintendent of the county board. The declaration is a public record for the purpose of section 149.43 of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §2, eff. 10/6/2009.

Prior History: (Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007)



Section 5126.025 - Time and term of appointment of members of board .

Except for members appointed under section 5126.027 of the Revised Code to fill a vacancy, members of a county board of developmental disabilities shall be appointed or reappointed not later than the last day of November, commence their terms on the date of the stated annual organizational meeting in the following January as provided under section 5126.029 of the Revised Code, and serve terms of four years. The membership of an individual appointed as an immediate family member of a recipient of services shall not be terminated because the services are no longer received.

Amended by 128th General Assemblych.127,SB 79, §2, eff. 10/6/2009.

Prior History: (Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007)



Section 5126.026 - Reappointment of members of board .

Except as otherwise provided in this section and section 5126.0218 of the Revised Code, a member of a county board of developmental disabilities may be reappointed to the county board. Prior to making a reappointment, the appointing authority shall ascertain, through written communication with the board, that the member being considered for reappointment meets the requirements of sections 5126.022 and 5126.0218 of the Revised Code.

A member who has served during each of three consecutive terms shall not be reappointed for a subsequent term until two years after ceasing to be a member of the county board, except that a member who has served for ten years or less within three consecutive terms may be reappointed for a subsequent term before becoming ineligible for reappointment for two years.

Amended by 128th General Assemblych.127,SB 79, §2, eff. 10/6/2009.

Prior History: (Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007)



Section 5126.027 - Filling of vacancy on board for unexpired term .

Within sixty days after a vacancy on a county board of developmental disabilities occurs, including a vacancy created under section 5126.0213 of the Revised Code, the appointing authority shall fill the vacancy for the unexpired term. Before filling a vacancy, the appointing authority shall cause a notice of the vacancy to be published on at least two separate dates in one or more newspapers serving the county or counties the county board serves.

A member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of that term.

Amended by 128th General Assemblych.127,SB 79, §2, eff. 10/6/2009.

Prior History: (Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007)



Section 5126.028 - Members of board not compensated - reimbursement for expenses.

Members of a county board of developmental disabilities shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the conduct of county board business, including expenses that are incurred in the member's county of residence in accordance with an established policy of the county board.

Amended § 5126.0215 by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.029 - Organization of board.

(A) Each county board of developmental disabilities shall hold an organizational meeting no later than the thirty-first day of January of each year and shall elect its officers, which shall include a president, vice-president, and recording secretary. After its annual organizational meeting, the board shall meet in such manner and at such times as prescribed by rules adopted by the board, but the board shall meet at least the following number of times annually in regularly scheduled sessions in accordance with section 121.22 of the Revised Code, not including in-service training sessions:

(1) Unless division (A)(2) of this section applies to the board, ten;

(2) If the board shares a superintendent or other administrative staff with one or more other boards of developmental disabilities, eight.

(B) A majority of the board constitutes a quorum. The board shall adopt rules for the conduct of its business and a record shall be kept of board proceedings, which shall be open for public inspection.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended § 5126.0216 by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0210 - Members of board to attend annual in-service training.

Each year, each member of a county board of developmental disabilities shall attend at least four hours of in-service training provided or approved by the department of developmental disabilities. This training shall not be considered regularly scheduled meetings of the county board.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0211 - Virtual attendance at in-service training sessions.

A member of a county board of developmental disabilities shall be considered present at an in-service training session even though the member is not physically present in the room in which the session is held if the member is connected to the session through a system that enables the member to communicate with the individuals participating in the session and such individuals to communicate with the member.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0212 - Participation by member in matter involving conflict of interest.

In no circumstance shall a member of a county board of developmental disabilities participate in or vote on any matter before the county board concerning a contract agency of which the member or an immediate family member of the member is also a board member or an employee.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0213 - Grounds for removal of member of board.

(A) Subject to sections 5126.0214 and 5126.0216 of the Revised Code, an appointing authority shall remove a member of a county board of developmental disabilities for any of the following reasons:

(1) Neglect of duty;

(2) Misconduct;

(3) Malfeasance;

(4) Ineligibility to serve on the county board pursuant to section 5126.023 of the Revised Code;

(5) Failure to attend at least four hours of in-service training session each year;

(6) Failure to attend within one year four regularly scheduled board meetings;

(7) Failure to attend within one year two regularly scheduled board meetings if the member gave no prior notice of the member's absence;

(8) Consistently poor performance on the county board, as demonstrated by documentation that the president of the county board provides to the appointing authority and the appointing authority determines is convincing evidence.

(B) The removal provisions of divisions (A)(6) and (7) of this section do not apply to absences from special meetings or work sessions.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.0214 - Waiver of removal requirement for nonattendance.

An appointing authority shall not remove a member of a county board of developmental disabilities from the county board by reason of division (A)(5), (6), or (7) of section 5126.0213 of the Revised Code if the director of developmental disabilities waives the requirement that the member be removed. The director may issue the waiver only if the appointing authority requests that the director issue the waiver and provides the director evidence that is satisfactory to the director that the member's absences from the in-service training sessions or regularly scheduled board meetings are due to a serious health problem of the member or a member of the member's immediate family. The director's decision on whether to issue the waiver is final and not subject to appeal.

The county board on which the member serves may pass a resolution urging the appointing authority to request that the director issue the waiver. The member whose absences from the sessions or meetings are at issue may not vote on the resolution. The appointing authority may request the waiver regardless of whether the county board adopts the resolution.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.0215 - Notice of grounds of removal to member and appointing authority.

If there are grounds for the mandatory removal of a member of a county board of developmental disabilities under section 5126.0213 of the Revised Code, the county board shall supply the board member and the member's appointing authority with written notice of the grounds.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.0216 - Request for hearing on proposed removal of member.

An appointing authority shall afford a member of a county board of developmental disabilities an opportunity for a hearing on the member's proposed removal in accordance with procedures the appointing authority shall establish, unless the appointing authority requested that the director of developmental disabilities waive the mandatory removal under section 5126.0214 of the Revised Code and the director refused to issue the waiver. The appointing authority shall hold the hearing if the member requests the hearing not later than thirty days after the date that the county board sends the member the notice required by section 5126.0215 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.0217 - Removal of member prohibited before conclusion of hearing.

If a member of a county board of developmental disabilities requests a hearing within the time required by section 5126.0216 of the Revised Code, the appointing authority may not remove the member from the board before the conclusion of the hearing.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.0218 - Eligibility of removed member for reappointment.

A member of a county board of developmental disabilities who is removed from the county board is ineligible for reappointment to the board for not less than one year. The appointing authority shall specify the time during which the member is ineligible for reappointment. If the member is removed under division (A)(5) of section 5126.0213 of the Revised Code, the county board shall specify the training the member must complete before being eligible for reappointment.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.0219 - Superintendent.

(A) Each county board of developmental disabilities shall either employ a superintendent or obtain the services of the superintendent of another county board of developmental disabilities. The board shall provide for a superintendent who is qualified, as specified in rules adopted by the department of developmental disabilities in accordance with Chapter 119. of the Revised Code. The superintendent shall have no voting privileges on the board.

The board shall prescribe the duties of its superintendent and review the superintendent's performance. The superintendent may be removed, suspended, or demoted for cause pursuant to section 5126.23 of the Revised Code. The board shall fix the superintendent's compensation and reimburse the superintendent for actual and necessary expenses.

Each county board that employs its own superintendent shall employ the superintendent under a contract. To enter into a contract, the board shall adopt a resolution agreeing to the contract. Each contract for employment or re-employment of a superintendent shall be for a term of not less than one and not more than five years. At the expiration of a superintendent's current term of employment, the superintendent may be re-employed. If the board intends not to re-employ the superintendent, the board shall give the superintendent written notification of its intention. The notice shall be given not less than ninety days prior to the expiration of the superintendent's contract.

(B) Two or more county boards may enter into an arrangement under which the superintendent of one county board acts as the superintendent of another county board. To enter into such an arrangement, each board shall adopt a resolution agreeing to the arrangement. The resolutions shall specify the duration of the arrangement and the contribution each board is to make to the superintendent's compensation and reimbursement for expenses.

(C) If a vacancy occurs in the position of superintendent, a county board may appoint a person who holds a valid superintendent's certificate issued under the rules of the department to work under a contract for an interim period not to exceed one hundred eighty days until a permanent superintendent can be employed or arranged for under division (A) or (B) of this section. The director of the department may approve additional periods of time for these types of interim appointments when so requested by a resolution adopted by a county board, if the director determines that the additional periods are warranted and the services of a permanent superintendent are not available.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0220 - Superintendent of county board - powers and duties.

(A) The superintendent of the county board of developmental disabilities shall do all of the following:

(1) Administer the work of the board, subject to the board's rules;

(2) Recommend to the board the changes necessary to increase the effectiveness of the programs and services offered pursuant to Chapters 3323. and 5126. of the Revised Code;

(3) Employ persons for all positions authorized by the board, approve contracts of employment for management employees that are for a term of one year or less, and approve personnel actions that involve employees in the classified civil service as may be necessary for the work of the board;

(4) Approve compensation for employees within the limits set by the salary schedule and budget set by the board , and ensure that all employees and consultants are properly reimbursed for actual and necessary expenses incurred in the performance of official duties;

(5) Provide consultation to public agencies as defined in division (C) of section 102.01 of the Revised Code, including other county boards of developmental disabilities, and to individuals, agencies, or organizations providing services supported by the board.

(B) The superintendent may authorize the payment of board obligations by the county auditor.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0221 - Individuals disqualified from employment by board.

(A) As used in this section, "specialized services" has the same meaning as in section 5123.081 of the Revised Code.

(B) Except as provided in division (C) of section 5126.033 of the Revised Code, none of the following individuals may be employed by a county board of developmental disabilities:

(1) An employee of an agency contracting with the county board;

(2) An immediate family member of an employee of an agency contracting with the county board unless the county board adopts a resolution authorizing the immediate family member's employment with the county board or the employment is consistent with a policy adopted by the board establishing parameters for such employment and the policy is consistent with Chapter 102. and sections 2921.42, 2921.421, and 2921.43 of the Revised Code;

(3) An individual with an immediate family member who serves as a county commissioner of any of the counties served by the county board unless the individual was an employee of the county board before October 31, 1980;

(4) An individual who is employed by, has an ownership interest in, performs or provides administrative duties for, or is a member of the governing board of an entity that provides specialized services, regardless of whether the entity contracts with the county board to provide specialized services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005



Section 5126.0222 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005

This section is set out twice. See also §5126.02222, as amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.



Section 5126.0222 - Employee of county board of developmental disabilities may be member of governing board of political subdivision.

As used in this section, "specialized services" has the same meaning as in section 5123.081 of the Revised Code.

Notwithstanding any provision of the Revised Code to the contrary, including applicable provisions of sections 102.03, 102.04, 2921.42, and 2921.43 of the Revised Code, an employee of a county board of developmental disabilities also may be a member of the governing board of a political subdivision, including the board of education of a school district, or an agency that does not provide specialized services. The county board may contract with such a governing board even though the governing board includes an individual who is an employee of the county board. That member of the governing board may not vote on any matter before the governing board concerning a contract with the county board or participate in any discussion or debate regarding such a contract.

Added by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005

This section is set out twice. See also §5126.02221, effective until 9/24/2012.



Section 5126.03 - Direct services contract definitions.

As used in this section and in sections 5126.031 to 5126.034 of the Revised Code:

(A) "Direct services contract" means any legally enforceable agreement with an individual, agency, or other entity that, pursuant to its terms or operation, may result in a payment from a county board of developmental disabilities to an eligible person or to a member of the immediate family of an eligible person for services rendered to the eligible person. "Direct services contract" includes a contract for supported living pursuant to sections 5126.40 to 5126.47 of the Revised Code, family support services under section 5126.11 of the Revised Code, and reimbursement for transportation expenses.

(B) "Eligible person" means a person eligible to receive services from a county board or from an entity under contract with a county board.

(C) "Former board member" means a person whose service on the county board ended less than one year prior to commencement of services under a direct services contract.

(D) "Former employee" means a person whose employment by the county board ended less than one year prior to commencement of services under a direct services contract.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997; 2005 SB10 09-05-2005



Section 5126.031 - Appointing ethics council.

(A) Except as provided in division (B) of this section, annually at the organizational meeting required by section 5126.029 of the Revised Code, the chairperson of the county board of developmental disabilities shall appoint three members of the board to an ethics council to review all direct services contracts. The board's chairperson may be one of those appointed. The superintendent of the board shall be a nonvoting member of the council. The chairperson shall not appoint a person to the council if the person, or any member of the person's immediate family, will have any interest in any direct services contract under review by the council while the person serves on the council or during the twelve-month period after completing service on the council. If a council member or a member of the council member's immediate family has or will have such an interest, the chairperson shall replace the member by appointing another board member to the council.

The council shall meet regularly as directed by the board to perform its duties. Minutes shall be kept of the actions of the council. The minutes shall be part of the public record of the county board.

Any action taken by the council on direct services contracts under its review shall be in public. The council shall afford an affected party the opportunity to meet with the council on matters related to a direct services contract or any action taken by the council.

(B) If a county board establishes a policy specifying that the board is not willing to enter into direct services contracts with any person who is a board member or former board member or a member of the immediate family of a board member or former board member, the board may assume the responsibilities and perform the duties of an ethics council specified in section 5126.032 of the Revised Code. The policy shall be established by resolution adopted by a majority of the members of the board in attendance at a meeting at which there is a quorum and shall be in effect for one year after its adoption, at which time the board shall, by resolution adopted in the same manner as the initial resolution, either renew the policy or establish a new one.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997; 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.032 - Reviewing direct services contracts.

(A) The ethics council appointed for a county board of developmental disabilities shall review all direct services contracts, and approve or disapprove each contract in accordance with the standards in section 5126.033 of the Revised Code. The council shall develop, in consultation with the prosecuting attorney, and recommend to the board ethical standards, contract audit procedures, and grievance procedures with respect to the award and reconciliation of direct services contracts. The superintendent, or an employee of the county board designated by the superintendent, shall, in accordance with a policy established by the county board, certify to the council a copy of each proposed direct services contract or contract renewal at a reasonable time before the contract would take effect if entered into or renewed, if, at the time the contract or renewal is proposed, resources approved by the board for such purposes are available.

The council shall promptly review each direct services contract certified to it. If the contract does not meet the conditions specified in section 5126.033 of the Revised Code, the council shall recommend that the board not enter into the contract or suggest specified revisions. The superintendent shall provide all the information the council needs to make its determinations.

The council shall certify to the board its recommendation with regard to each contract. Except as provided in division (B) of this section, the board, by resolution, shall enter into each direct services contract that the council recommends or recommends with specified revisions. The board shall not enter into any contract that is not recommended by the council or enter into any contract to which revisions are suggested if the contract does not include the specified revisions.

(B) The prosecuting attorney, at the request of the board, shall prepare a legal review of any direct services contract that has been recommended, or recommended with revisions, by the council. The board shall enter into only those contracts submitted for review that are determined by the prosecuting attorney to be in compliance with state law.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5126.033 - Direct services contract requirements.

(A) A county board of developmental disabilities shall not enter into a direct services contract unless the contract is limited either to the actual amount of the expenses or to a reasonable and allowable amount projected by the board.

(B) A county board shall not enter into a direct services contract that would result in payment to a board member, former board member, employee, former employee, or member of the immediate family of a board member, former board member, employee, or former employee if the person who would receive services under the contract stands to receive any preferential treatment or any unfair advantage over other eligible persons.

(C) A county board shall not enter into a direct services contract for services provided in accordance with section 5126.11 or sections 5126.40 to 5126.46 of the Revised Code under which an individual, agency, or other entity will employ an individual who is also an employee of that county board unless all of the following conditions are met:

(1) The employee is not in a capacity to influence the award of the contract.

(2) The employee has not attempted in any manner to secure the contract on behalf of the individual, agency, or other entity.

(3) The employee is not employed in management level two or three according to rules adopted by the director of developmental disabilities and does not provide service and support administration.

(4) The employee is not employed by the board during the period when the contract is developed as an administrator or supervisor responsible for approving or supervising services to be provided under the contract and agrees not to take such a position while the contract is in effect, regardless of whether the position is related to the services provided under the contract.

(5) The employee has not taken any actions that create the need for the services to be provided under the contract.

(6) The individual, agency, or other entity seeks the services of the employee because of the employee's expertise and familiarity with the care and condition of one or more eligible persons and other individuals with such expertise and familiarity are unavailable, or an eligible person has requested to have the services provided by that employee.

The superintendent of the county board shall notify the employee and the individual, agency, or other entity that seeks the employee's services of the ethics council's determination under section 5126.032 of the Revised Code regarding the contract. The council's determination shall be binding on all parties.

The employee who is the subject of the contract shall inform the superintendent of the county board of any employment the employee has outside the county board that is with any individual, agency, or other entity that has a contract with the county board.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2005 SB10 09-05-2005



Section 5126.034 - Contracts in conformity with law.

(A) If the requirements of section 5126.033 of the Revised Code have been met for a particular direct services contract, a member or former member of a county board of developmental disabilities, an employee or former employee of a county board, or an immediate family member of a member, former member, employee, or former employee of a county board is not in violation of the restrictions in Chapter 102. and sections 2921.42 and 5126.023 of the Revised Code with regard to that contract.

(B) Nothing in section 5126.033 of the Revised Code shall be construed to allow a member or employee of a county board to authorize, or use the authority of the member's or employee's office or employment to secure authorization of, a contract that could result in receipt by the county board member or employee or a member of the immediate family of the county board member or employee of payment for expenses incurred on behalf of an immediate family member who is an eligible person.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997; 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.035 - [Repealed].

Effective Date: 2007 HB119 09-29-2007



Section 5126.036 - [Repealed].

Effective Date: 2007 HB119 09-29-2007



Section 5126.037 - Restriction on contract by board with agency of county.

No county board of developmental disabilities shall contract with a nongovernmental agency whose board includes a county commissioner of any of the counties served by the county board.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2006 HB699 03-29-2007



Section 5126.038 - Identification of certain expenses.

(A) As used in this section, "professional services" means all of the following services provided on behalf of a county board of developmental disabilities, members or employees of a county board, or both:

(1) Lobbying and other governmental affairs services;

(2) Legal services other than the legal services provided by a county prosecutor or provided for the purpose of collective bargaining;

(3) Public relation services;

(4) Consulting services;

(5) Personnel training services, not including tuition or professional growth reimbursement programs for county board members or employees.

(B) Each county board of developmental disabilities shall submit to the board of county commissioners of each county that is served by the county board, in accordance with the normal budget process and as part of its budget request, a list identifying the total expenditures projected for any of the following:

(1) Any membership dues of the members or employees of the county board, in any organization, association, or other entity;

(2) Any professional services of the county board, its members or employees, or both;

(3) Any training of the members or employees of the county board.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 2005 SB10 09-05-2005; 2007 HB119 09-29-2007



Section 5126.04 - Planning and setting priorities.

(A) Each county board of developmental disabilities shall plan and set priorities based on available resources for the provision of facilities, programs, and other services to meet the needs of county residents who are individuals with mental retardation and other developmental disabilities, former residents of the county residing in state institutions or, before the effective date of this amendment, placed under purchase of service agreements under section 5123.18 of the Revised Code, and children subject to a determination made pursuant to section 121.38 of the Revised Code.

Each county board shall assess the facility and service needs of the individuals with mental retardation and other developmental disabilities who are residents of the county or former residents of the county residing in state institutions or, before the effective date of this amendment, placed under purchase of service agreements under section 5123.18 of the Revised Code.

Each county board shall require individual habilitation or service plans for individuals with mental retardation and other developmental disabilities who are being served or who have been determined eligible for services and are awaiting the provision of services. Each board shall ensure that methods of having their service needs evaluated are available.

(B)

(1) If a foster child is in need of assessment for eligible services or is receiving services from a county board of developmental disabilities and that child is placed in a different county, the agency that placed the child, immediately upon placement, shall inform the county board in the new county all of the following:

(a) That a foster child has been placed in that county;

(b) The name and other identifying information of the foster child;

(c) The name of the foster child's previous county of residence;

(d) That the foster child was in need of assessment for eligible services or was receiving services from the county board of developmental disabilities in the previous county.

(2) Upon receiving the notice described in division (B)(1) of this section or otherwise learning that the child was in need of assessment for eligible services or was receiving services from a county board of developmental disabilities in the previous county, the county board in the new county shall communicate with the county board of the previous county to determine how services for the foster child shall be provided in accordance with each board's plan and priorities as described in division (A) of this section.

If the two county boards are unable to reach an agreement within ten days of the child's placement, the county board in the new county shall send notice to the Ohio department of developmental disabilities of the failure to agree. The department shall decide how services shall be provided for the foster child within ten days of receiving notice that the county boards could not reach an agreement. The department may decide that one, or both, of the county boards shall provide services. The services shall be provided in accordance with the board's plan and priorities as described in division (A) of this section.

(C) The department of developmental disabilities may adopt rules in accordance with Chapter 119. of the Revised Code as necessary to implement this section. To the extent that rules adopted under this section apply to the identification and placement of children with disabilities under Chapter 3323. of the Revised Code, the rules shall be consistent with the standards and procedures established under sections 3323.03 to 3323.05 of the Revised Code.

(D) The responsibility or authority of a county board to provide services under this chapter does not affect the responsibility of any other entity of state or local government to provide services to individuals with mental retardation and developmental disabilities.

(E) On or before the first day of February prior to a school year, a county board of developmental disabilities may elect not to participate during that school year in the provision of or contracting for educational services for children ages six through twenty-one years of age, provided that on or before that date the board gives notice of this election to the superintendent of public instruction, each school district in the county, and the educational service center serving the county. If a board makes this election, it shall not have any responsibility for or authority to provide educational services that school year for children ages six through twenty-one years of age. If a board does not make an election for a school year in accordance with this division, the board shall be deemed to have elected to participate during that school year in the provision of or contracting for educational services for children ages six through twenty-one years of age.

(F) If a county board of developmental disabilities elects to provide educational services during a school year to individuals six through twenty-one years of age who have multiple disabilities, the board may provide these services to individuals who are appropriately identified and determined eligible pursuant to Chapter 3323. of the Revised Code, and in accordance with applicable rules of the state board of education. The county board may also provide related services to individuals six through twenty-one years of age who have one or more disabling conditions, in accordance with section 3317.20 and Chapter 3323. of the Revised Code and applicable rules of the state board of education.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1998; 2007 HB119 09-29-2007; 2008 HB214 05-14-2008



Section 5126.041 - Eligibility determinations.

(A) As used in this section:

(1) "Biological risk" and "environmental risk" have the meanings established pursuant to section 5123.011 of the Revised Code.

(2) "Preschool child with a disability" has the same meaning as in section 3323.01 of the Revised Code.

(3) "State institution" means all or part of an institution under the control of the department of developmental disabilities pursuant to section 5123.03 of the Revised Code and maintained for the care, treatment, and training of the mentally retarded.

(B) Except as provided in division (C) of this section, each county board of developmental disabilities shall make eligibility determinations in accordance with the definition of "developmental disability" in section 5126.01 of the Revised Code. Pursuant to rules the department of developmental disabilities shall adopt in accordance with Chapter 119. of the Revised Code, a county board may establish eligibility for programs and services for either of the following:

(1) Individuals under age six who have a biological risk or environmental risk of a developmental delay;

(2) Any preschool child with a disability eligible for services under section 3323.02 of the Revised Code whose disability is not attributable solely to mental illness as defined in section 5122.01 of the Revised Code.

(C)

(1) A county board shall make determinations of eligibility for service and support administration in accordance with rules adopted under section 5126.08 of the Revised Code.

(2) All persons who were eligible for services and enrolled in programs offered by a county board of developmental disabilities pursuant to this chapter on July 1, 1991, shall continue to be eligible for those services and to be enrolled in those programs as long as they are in need of services.

(3) A person who resided in a state institution on or before October 29, 1993, is eligible for programs and services offered by a county board of developmental disabilities, unless the person is determined by the county board not to be in need of those programs and services.

(D) A county board shall refer a person who requests but is not eligible for programs and services offered by the board to other entities of state and local government or appropriate private entities that provide services.

(E) Membership of a person on, or employment of a person by, a county board of developmental disabilities does not affect the eligibility of any member of that person's family for services provided by the board or by any entity under contract with the board.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 2007 HB119 09-29-2007



Section 5126.042 - Waiting lists for services.

(A) As used in this section

, emergency status" means a status that an individual with mental retardation or developmental disabilities has when the individual is at risk of substantial self-harm or substantial harm to others if action is not taken within thirty days. An "emergency status" may include a status resulting from one or more of the following situations:

(1) Loss of present residence for any reason, including legal action;

(2) Loss of present caretaker for any reason, including serious illness of the caretaker, change in the caretaker's status, or inability of the caretaker to perform effectively for the individual;

(3) Abuse, neglect, or exploitation of the individual;

(4) Health and safety conditions that pose a serious risk to the individual or others of immediate harm or death;

(5) Change in the emotional or physical condition of the individual that necessitates substantial accommodation that cannot be reasonably provided by the individual's existing caretaker.

(B) If a county board of developmental disabilities determines that available resources are not sufficient to meet the needs of all individuals who request non-medicaid programs or services , it shall establish one or more waiting lists for the non-medicaid programs or services in accordance with its plan developed under section 5126.04 of the Revised Code. The board may establish priorities for making placements on its waiting lists established under this division. Any such priorities shall be consistent with the board's plan and applicable law.

(C) If a county board ; determines that available resources are insufficient to meet the needs of all individuals who request home and community-based services, it shall establish a waiting list for the services. An individual's date of placement on the waiting list shall be the date a request is made to the board for the individual to receive the home and community-based services. The board shall provide for an individual who has an emergency status to receive priority status on the waiting list. The board shall also provide for an individual to whom any of the following apply to receive priority status on the waiting list in accordance with rules adopted under division (E) of this section:

(1) The individual is receiving supported living, family support services, or adult services for which no federal financial participation is received under the medicaid program;

(2) The individual's primary caregiver is at least sixty years of age;

(3) The individual has intensive needs as determined in accordance with rules adopted under division (E) of this section.

(D) If two or more individuals on a waiting list established under division (C) of this section for home and community-based services have priority for the services pursuant to division (C)(1) , (2), or (3) of this section, a county board shall use criteria specified in rules adopted under division (E) of this section in determining the order in which the individuals with priority will be offered the

services. An individual who has priority for home and community-based services because the individual has an emergency status has priority for the services over all other individuals on the waiting list who do not have emergency status.

(E) The department of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code governing waiting lists established under division (C) of this section. The rules shall include procedures to be followed to ensure that the due process rights of individuals placed on waiting lists are not violated. As

part of the rules adopted under this division, the department shall adopt rules establishing criteria a county board shall use under division (D) of this section in determining the order in which individuals with priority for home and community-based services pursuant to division (C)(1), (2), or (3) of this section will be offered the services.

(F) The following shall take precedence over the applicable provisions of this section:

(1) Medicaid rules and regulations;

(2) Any specific requirements that may be contained within a medicaid state plan amendment or waiver program that a county board has authority to administer or with respect to which it has authority to provide services, programs, or supports.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 07-01-2005; 2007 HB119 09-29-2007; 2008 HB405 09-01-2008



Section 5126.043 - Decisions by individuals with mental retardation or other developmental disability; authorization for decision by adult; decisions by guardian.

(A) Unless a guardian has been appointed for the individual, when a decision regarding receipt of a service or participation in a program provided for or funded under this chapter or Chapter 5123. of the Revised Code by an individual with mental retardation or other developmental disability must be made, the individual shall be permitted to make the decision. The individual may obtain support and guidance from an adult family member or other person, but doing so does not affect the right of the individual to make the decision.

(B) An individual with mental retardation or other developmental disability may authorize an adult to make a decision described in division (A) of this section on the individual's behalf, as long as the adult does not have a financial interest in the decision. The authorization shall be made in writing.

(C) If a guardian has been appointed for an individual with mental retardation or other developmental disability, the guardian shall make any decision described in division (A) of this section on behalf of the individual. This section does not require appointment of a guardian.

(D) Individuals with mental retardation and other developmental disabilities, including those who have been adjudicated incompetent pursuant to Chapter 2111. of the Revised Code, have the right to participate in decisions that affect their lives and to have their needs, desires, and preferences considered. An adult or guardian who makes a decision pursuant to division (B) or (C) of this section shall make a decision that is in the best interests of the individual on whose behalf the decision is made and that is consistent with the needs, desires, and preferences of that individual.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-13-1997



Section 5126.044 - Confidentiality.

(A) As used in this section :

(1) "Eligible person" has the same meaning as in section 5126.03 of the Revised Code.

(2) "Treatment" means the provision, coordination, or management of services provided to an eligible person.

(3) "Payment" means activities undertaken by a service provider or governmental entity to obtain or provide reimbursement for services to an eligible person.

(B) Except as provided in division (C) of this section, no person shall disclose the identity of an individual who requests programs or services under this chapter or release a record or report regarding an eligible person that is maintained by a county board of developmental disabilities or an entity under contract with a county board unless one of the following circumstances exists:

(1) The individual, eligible person, or the individual's guardian, or, if the individual is a minor, the individual's parent or guardian, makes a written request to the county board or entity for or approves in writing disclosure of the individual's identity or release of the record or report regarding the eligible person.

(2) Disclosure of the identity of an individual is needed for approval of a direct services contract under section 5126.032 or 5126.033 of the Revised Code. The county board shall release only the individual's name and the general nature of the services to be provided.

(3) Disclosure of the identity of the individual is needed to ascertain that the county board's waiting lists for programs or services are being maintained in accordance with section 5126.042 of the Revised Code and the rules adopted under that section. The county board shall release only the individual's name, the general nature of the programs or services to be provided the individual, the individual's rank on each waiting list that includes the individual, and any circumstances under which the individual was given priority when placed on a waiting list.

(4) Disclosure of the identity of an individual who is an eligible person is needed for treatment of or payment for services provided to the individual.

(C)

(1) At the request of an eligible person or the person's guardian or, if the eligible person is a minor, the person's parent or guardian, a county board or entity under contract with a county board shall provide the person who made the request access to records and reports regarding the eligible person. On written request, the county board or entity shall provide copies of the records and reports to the eligible person, guardian, or parent. The county board or entity may charge a reasonable fee to cover the costs of copying. The county board or entity may waive the fee in cases of hardship.

(2) A county board shall provide access to any waiting list or record or report regarding an eligible person maintained by the board to any state agency responsible for monitoring and reviewing programs and services provided or arranged by the county board, any state agency involved in the coordination of services for an eligible person, and any agency under contract with the department of developmental disabilities for the provision of protective service pursuant to section 5123.56 of the Revised Code.

(3) When an eligible person who requests programs or services under this chapter dies, the county board or entity under contract with the county board, shall, on written request, provide to both of the following persons any reports and records in the board or entity's possession concerning the eligible person:

(a) If the report or records are necessary to administer the estate of the person who is the subject of the reports or records, to the executor or administrator of the person's estate;

(b) To the guardian of the person who is the subject of the reports or records or, if the individual had no guardian at the time of death, to a person in the first applicable of the following categories:

(i) The person's spouse;

(ii) The person's children;

(iii) The person's parents;

(iv) The person's brothers or sisters;

(v) The person's uncles or aunts;

(vi) The person's closest relative by blood or adoption;

(vii) The person's closest relative by marriage.

The county board or entity shall provide the reports and records as required by division (C)(3) of this section not later than thirty days after receipt of the request.

(D) A county board shall notify an eligible person, the person's guardian, or, if the eligible person is a minor, the person's parent or guardian, prior to destroying any record or report regarding the eligible person.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5126.045 - Fees for services.

(A) As used in this section, "eligible person" means a person eligible to receive services from a county board of developmental disabilities or from an entity under contract with a county board.

(B) A county board shall establish fees for services rendered to eligible persons if such fees are required by federal regulation and by rule adopted by the director of developmental disabilities.

A county board may provide services to a person who does not meet the standards for eligibility. The board may establish fees for these services, which may be paid for by the person, by another person on the person's behalf of the ineligible person, or by another governmental entity.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5126.046 - Right to community-based services; list of providers.

(A) Except as otherwise provided by 42 C.F.R. 431.51, an individual with mental retardation or other developmental disability who is eligible for home and community-based services has the right to obtain the services from any provider of the services that is qualified to furnish the services and is willing to furnish the services to the individual. A county board of developmental disabilities that has medicaid local administrative authority under division (A) of section 5126.055 of the Revised Code for home and community-based services and refuses to permit an individual to obtain home and community-based services from a qualified and willing provider shall provide the individual timely notice that the individual may request a hearing under section 5101.35 of the Revised Code.

(B) An individual with mental retardation or other developmental disability who is eligible for nonmedicaid residential services or nonmedicaid supported living has the right to obtain the services from any provider of the residential services or supported living that is qualified to furnish the residential services or supported living and is willing to furnish the residential services or supported living to the individual.

(C) The department of developmental disabilities shall make available to the public on its internet web site an up-to-date list of all providers of home and community-based services, nonmedicaid residential services, and nonmedicaid supported living. County boards shall assist individuals with mental retardation or other developmental disabilities and the families of such individuals access the list on the department's internet web site.

(D) The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code governing the implementation of this section. The rules shall include procedures for individuals to choose their providers. The rules shall not be limited by a provider selection system established under section 5126.42 of the Revised Code, including any pool of providers created pursuant to a provider selection system.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2007 HB119 06-30-2007



Section 5126.05 - County board - powers and duties.

(A) Subject to the rules established by the director of developmental disabilities pursuant to Chapter 119. of the Revised Code for programs and services offered pursuant to this chapter, and subject to the rules established by the state board of education pursuant to Chapter 119. of the Revised Code for programs and services offered pursuant to Chapter 3323. of the Revised Code, the county board of developmental disabilities shall:

(1) Administer and operate facilities, programs, and services as provided by this chapter and Chapter 3323. of the Revised Code and establish policies for their administration and operation;

(2) Coordinate, monitor, and evaluate existing services and facilities available to individuals with mental retardation and developmental disabilities;

(3) Provide early childhood services, supportive home services, and adult services, according to the plan and priorities developed under section 5126.04 of the Revised Code;

(4) Provide or contract for special education services pursuant to Chapters 3317. and 3323. of the Revised Code and ensure that related services, as defined in section 3323.01 of the Revised Code, are available according to the plan and priorities developed under section 5126.04 of the Revised Code;

(5) Adopt a budget, authorize expenditures for the purposes specified in this chapter and do so in accordance with section 319.16 of the Revised Code, approve attendance of board members and employees at professional meetings and approve expenditures for attendance, and exercise such powers and duties as are prescribed by the director;

(6) Submit annual reports of its work and expenditures, pursuant to sections 3323.09 and 5126.12 of the Revised Code, to the director, the superintendent of public instruction, and the board of county commissioners at the close of the fiscal year and at such other times as may reasonably be requested;

(7) Authorize all positions of employment, establish compensation, including but not limited to salary schedules and fringe benefits for all board employees, approve contracts of employment for management employees that are for a term of more than one year, employ legal counsel under section 309.10 of the Revised Code, and contract for employee benefits;

(8) Provide service and support administration in accordance with section 5126.15 of the Revised Code;

(9) Certify respite care homes pursuant to rules adopted under section 5123.171 of the Revised Code by the director of developmental disabilities.

(B) To the extent that rules adopted under this section apply to the identification and placement of children with disabilities under Chapter 3323. of the Revised Code, they shall be consistent with the standards and procedures established under sections 3323.03 to 3323.05 of the Revised Code.

(C) Any county board may enter into contracts with other such boards and with public or private, nonprofit, or profit-making agencies or organizations of the same or another county, to provide the facilities, programs, and services authorized or required, upon such terms as may be agreeable, and in accordance with this chapter and Chapter 3323. of the Revised Code and rules adopted thereunder and in accordance with sections 307.86 and 5126.071 of the Revised Code.

(D) A county board may combine transportation for children and adults enrolled in programs and services offered under Chapter 5126. of the Revised Code with transportation for children enrolled in classes funded under section 3317.20 or units approved under section 3317.05 of the Revised Code.

(E) A county board may purchase all necessary insurance policies, may purchase equipment and supplies through the department of administrative services or from other sources, and may enter into agreements with public agencies or nonprofit organizations for cooperative purchasing arrangements.

(F) A county board may receive by gift, grant, devise, or bequest any moneys, lands, or property for the benefit of the purposes for which the board is established and hold, apply, and dispose of the moneys, lands, and property according to the terms of the gift, grant, devise, or bequest. All money received by gift, grant, bequest, or disposition of lands or property received by gift, grant, devise, or bequest shall be deposited in the county treasury to the credit of such board and shall be available for use by the board for purposes determined or stated by the donor or grantor, but may not be used for personal expenses of the board members. Any interest or earnings accruing from such gift, grant, devise, or bequest shall be treated in the same manner and subject to the same provisions as such gift, grant, devise, or bequest.

(G) The board of county commissioners shall levy taxes and make appropriations sufficient to enable the county board of developmental disabilities to perform its functions and duties, and may utilize any available local, state, and federal funds for such purpose.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01. See act for effective dates.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2007 HB119 09-29-2007



Section 5126.051 - Residential services and supported living services.

(A) To the extent that resources are available, a county board of developmental disabilities shall provide for or arrange residential services and supported living for individuals with mental retardation and developmental disabilities.

A county board may acquire, convey, lease, or sell property for residential services and supported living and enter into loan agreements, including mortgages, for the acquisition of such property. A county board is not required to comply with provisions of Chapter 307. of the Revised Code providing for competitive bidding or sheriff sales in the acquisition, lease, conveyance, or sale of property under this division, but the acquisition, lease, conveyance, or sale must be at fair market value determined by appraisal of one or more disinterested persons appointed by the board.

Any action taken by a county board under this division that will incur debt on the part of the county shall be taken in accordance with Chapter 133. of the Revised Code. A county board shall not incur any debt on the part of the county without the prior approval of the board of county commissioners.

(B)

(1) To the extent that resources are available, in addition to sheltered employment and work activities provided as adult services pursuant to division (A)(3) of section 5126.05 of the Revised Code, a county board of developmental disabilities may provide or arrange for job training, vocational evaluation, and community employment services to mentally retarded and developmentally disabled individuals who are age eighteen and older and not enrolled in a program or service under Chapter 3323. of the Revised Code or age sixteen or seventeen and eligible for adult services under rules adopted by the director of developmental disabilities under Chapter 119. of the Revised Code. These services shall be provided in accordance with the individual's individual service or habilitation plan and shall include support services specified in the plan.

(2) A county board may, in cooperation with the Ohio rehabilitation services commission, seek federal funds for job training and community employment.

(3) A county board may contract with any agency, board, or other entity that is accredited by the commission on accreditation of rehabilitation facilities to provide services. A county board that is accredited by the commission on accreditation of rehabilitation facilities may provide services for which it is certified by the commission.

(C) To the extent that resources are available, a county board may provide services to an individual with mental retardation or other developmental disability in addition to those provided pursuant to this section, section 5126.05 of the Revised Code, or any other section of this chapter. The services shall be provided in accordance with the individual's habilitation or service plan and may be provided in collaboration with other entities of state or local government.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5126.052 - Volunteer bus rider assistance program.

(A) The superintendent of a county board of developmental disabilities providing transportation for pupils to special education programs under this chapter may establish a volunteer bus rider assistance program under which qualified persons may be authorized to ride with pupils to and from such programs. Volunteers shall not be compensated for their services and are not employees for purposes of Chapter 4117. or 4123. of the Revised Code. Nothing in this section authorizes a superintendent or board to adversely affect the employment of any employee of the board.

Volunteers may be assigned duties or responsibilities by the superintendent, including but not limited to, assisting pupils in embarking and disembarking from buses and in crossing streets where necessary to ensure the safety of the pupil, assisting the bus driver, and such other activities as the superintendent determines will aid in the safe and efficient transportation of pupils.

(B) The superintendent shall ensure that each pupil receiving transportation under this chapter is instructed in school bus safety, proper bus rider behavior, and the potential problems and hazards associated with school bus ridership. Such instruction shall occur within two weeks after the pupil first receives transportation under this chapter.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5126.053 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5126.054 - Three-calendar year plan.

(A) Each county board of developmental disabilities shall, by resolution, develop a three-calendar year plan that includes the following three components:

(1) An assessment component that includes all of the following:

(a) The number of individuals with mental retardation or other developmental disability residing in the county who need the level of care provided by an intermediate care facility for the mentally retarded, may seek home and community-based services, and are given priority on a waiting list established for the services pursuant to section 5126.042 of the Revised Code; the service needs of those individuals; and the projected annualized cost for services;

(b) The source of funds available to the county board to pay the nonfederal share of medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay;

(c) Any other applicable information or conditions that the department of developmental disabilities requires as a condition of approving the component under section 5123.046 of the Revised Code.

(2) A preliminary implementation component that specifies the number of individuals to be provided, during the first year that the plan is in effect, home and community-based services pursuant to the waiting list priority given to them under section 5126.042 of the Revised Code and the types of home and community-based services the individuals are to receive;

(3) A component that provides for the implementation of medicaid case management services and home and community-based services for individuals who begin to receive the services on or after the date the plan is approved under section 5123.046 of the Revised Code. A county board shall include all of the following in the component:

(a) If the department of developmental disabilities or department of job and family services requires, an agreement to pay the nonfederal share of medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay;

(b) How the services are to be phased in over the period the plan covers, including how the county board will serve individuals who have priority on a waiting list established under section 5126.042 of the Revised Code;

(c) Any agreement or commitment regarding the county board's funding of home and community-based services that the county board has with the department at the time the county board develops the component;

(d) Assurances adequate to the department that the county board will comply with all of the following requirements:

(i) To provide the types of home and community-based services specified in the preliminary implementation component required by division (A)(2) of this section to at least the number of individuals specified in that component;

(ii) To use any additional funds the county board receives for the services to improve the county board's resource capabilities for supporting such services available in the county at the time the component is developed and to expand the services to accommodate the unmet need for those services in the county;

(iii) To employ or contract with a business manager or enter into an agreement with another county board of developmental disabilities that employs or contracts with a business manager to have the business manager serve both county boards. No superintendent of a county board may serve as the county board's business manager.

(iv) To employ or contract with a medicaid services manager or enter into an agreement with another county board of developmental disabilities that employs or contracts with a medicaid services manager to have the medicaid services manager serve both county boards. No superintendent of a county board may serve as the county board's medicaid services manager.

(e) Programmatic and financial accountability measures and projected outcomes expected from the implementation of the plan;

(f) Any other applicable information or conditions that the department requires as a condition of approving the component under section 5123.046 of the Revised Code.

(B) A county board whose plan developed under division (A) of this section is approved by the department under section 5123.046 of the Revised Code shall update and renew the plan in accordance with a schedule the department shall develop.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 07-01-2005; 2007 HB119 07-01-2007



Section 5126.055 - Services provided by board that has medicaid local administrative authority.

(A) Except as provided in section 5126.056 of the Revised Code, a county board of developmental disabilities has medicaid local administrative authority to, and shall, do all of the following for an individual with mental retardation or other developmental disability who resides in the county that the county board serves and seeks or receives home and community-based services:

(1) Perform assessments and evaluations of the individual. As part of the assessment and evaluation process, the county board shall do all of the following:

(a) Make a recommendation to the department of developmental disabilities on whether the department should approve or deny the individual's application for the services, including on the basis of whether the individual needs the level of care an intermediate care facility for the mentally retarded provides;

(b) If the individual's application is denied because of the county board's recommendation and the individual requests a hearing under section 5101.35 of the Revised Code, present, with the department of developmental disabilities or department of job and family services, whichever denies the application, the reasons for the recommendation and denial at the hearing;

(c) If the individual's application is approved, recommend to the departments of developmental disabilities and job and family services the services that should be included in the individual's individualized service plan and, if either department approves, reduces, denies, or terminates a service included in the individual's individualized service plan under section 5111.871 of the Revised Code because of the county board's recommendation, present, with the department that made the approval, reduction, denial, or termination, the reasons for the recommendation and approval, reduction, denial, or termination at a hearing under section 5101.35 of the Revised Code.

(2) Perform any duties assigned to the county board in rules adopted under section 5126.046 of the Revised Code regarding the individual's right to choose a qualified and willing provider of the services and, at a hearing under section 5101.35 of the Revised Code, present evidence of the process for appropriate assistance in choosing providers;

(3) If the county board is certified under section 5123.161 of the Revised Code to provide the services and agrees to provide the services to the individual and the individual chooses the county board to provide the services, furnish, in accordance with the county board's medicaid provider agreement and for the authorized reimbursement rate, the services the individual requires;

(4) Monitor the services provided to the individual and ensure the individual's health, safety, and welfare. The monitoring shall include quality assurance activities. If the county board provides the services, the department of developmental disabilities shall also monitor the services.

(5) Develop, with the individual and the provider of the individual's services, an effective individualized service plan that includes coordination of services, recommend that the departments of developmental disabilities and job and family services approve the plan, and implement the plan unless either department disapproves it. The individualized service plan shall include a summary page, agreed to by the county board, provider, and individual receiving services, that clearly outlines the amount, duration, and scope of services to be provided under the plan.

(6) Have an investigative agent conduct investigations under section 5126.313 of the Revised Code that concern the individual;

(7) Have a service and support administrator perform the duties under division (B)(9) of section 5126.15 of the Revised Code that concern the individual.

(B) A county board shall perform its medicaid local administrative authority under this section in accordance with all of the following:

(1) The county board's plan that the department of developmental disabilities approves under section 5123.046 of the Revised Code;

(2) All applicable federal and state laws;

(3) All applicable policies of the departments of developmental disabilities and job and family services and the United States department of health and human services;

(4) The department of job and family services' supervision under its authority under section 5111.01 of the Revised Code to act as the single state medicaid agency;

(5) The department of developmental disabilities' oversight.

(C) The departments of developmental disabilities and job and family services shall communicate with and provide training to county boards regarding medicaid local administrative authority granted by this section. The communication and training shall include issues regarding audit protocols and other standards established by the United States department of health and human services that the departments determine appropriate for communication and training. County boards shall participate in the training. The departments shall assess the county board's compliance against uniform standards that the departments shall establish.

(D) A county board may not delegate its medicaid local administrative authority granted under this section but may contract with a person or government entity, including a council of governments, for assistance with its medicaid local administrative authority. A county board that enters into such a contract shall notify the director of developmental disabilities. The notice shall include the tasks and responsibilities that the contract gives to the person or government entity. The person or government entity shall comply in full with all requirements to which the county board is subject regarding the person or government entity's tasks and responsibilities under the contract. The county board remains ultimately responsible for the tasks and responsibilities.

(E) A county board that has medicaid local administrative authority under this section shall, through the departments of developmental disabilities and job and family services, reply to, and cooperate in arranging compliance with, a program or fiscal audit or program violation exception that a state or federal audit or review discovers. The department of job and family services shall timely notify the department of developmental disabilities and the county board of any adverse findings. After receiving the notice, the county board, in conjunction with the department of developmental disabilities, shall cooperate fully with the department of job and family services and timely prepare and send to the department a written plan of correction or response to the adverse findings. The county board is liable for any adverse findings that result from an action it takes or fails to take in its implementation of medicaid local administrative authority.

(F) If the department of developmental disabilities or department of job and family services determines that a county board's implementation of its medicaid local administrative authority under this section is deficient, the department that makes the determination shall require that county board do the following:

(1) If the deficiency affects the health, safety, or welfare of an individual with mental retardation or other developmental disability, correct the deficiency within twenty-four hours;

(2) If the deficiency does not affect the health, safety, or welfare of an individual with mental retardation or other developmental disability, receive technical assistance from the department or submit a plan of correction to the department that is acceptable to the department within sixty days and correct the deficiency within the time required by the plan of correction.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 07-01-2005; 2007 HB119 09-29-2007; 2008 HB405 09-01-2008



Section 5126.056 - Terminating county board's medicaid local administrative authority.

(A) The department of developmental disabilities shall take action under division (B) of this section against a county board of developmental disabilities if any of the following are the case:

(1) The county board fails to submit to the department all the components of its three-year plan required by section 5126.054 of the Revised Code.

(2) The department disapproves the county board's three-year plan under section 5123.046 of the Revised Code.

(3) The county board fails, as required by division (B) of section 5126.054 of the Revised Code, to update and renew its three-year plan in accordance with a schedule the department develops under that section.

(4) The county board fails to implement its initial or renewed three-year plan approved by the department.

(5) The county board fails to correct a deficiency within the time required by division (F) of section 5126.055 of the Revised Code to the satisfaction of the department.

(6) The county board fails to submit an acceptable plan of correction to the department within the time required by division (F)(2) of section 5126.055 of the Revised Code.

(B) If required by division (A) of this section to take action against a county board, the department shall issue an order terminating the county board's medicaid local administrative authority over all or part of home and community-based services, medicaid case management services, or all or part of both of those services. The department shall provide a copy of the order to the board of county commissioners, senior probate judge, county auditor, and president and superintendent of the county board. The department shall specify in the order the medicaid local administrative authority that the department is terminating, the reason for the termination, and the county board's option and responsibilities under this division.

A county board whose medicaid local administrative authority is terminated may, not later than thirty days after the department issues the termination order, recommend to the department that another county board that has not had any of its medicaid local administrative authority terminated or another entity the department approves administer the services for which the county board's medicaid local administrative authority is terminated. The department may contract with the other county board or entity to administer the services. If the department enters into such a contract, the county board shall adopt a resolution giving the other county board or entity full medicaid local administrative authority over the services that the other county board or entity is to administer. The other county board or entity shall be known as the contracting authority.

If the department rejects the county board's recommendation regarding a contracting authority, the county board may appeal the rejection under section 5123.043 of the Revised Code.

If the county board does not submit a recommendation to the department regarding a contracting authority within the required time or the department rejects the county board's recommendation and the rejection is upheld pursuant to an appeal, if any, under section 5123.043 of the Revised Code, the department shall appoint an administrative receiver to administer the services for which the county board's medicaid local administrative authority is terminated. To the extent necessary for the department to appoint an administrative receiver, the department may utilize employees of the department, management personnel from another county board, or other individuals who are not employed by or affiliated with in any manner a person that provides home and community-based services or medicaid case management services pursuant to a contract with any county board. The administrative receiver shall assume full administrative responsibility for the county board's services for which the county board's medicaid local administrative authority is terminated.

The contracting authority or administrative receiver shall develop and submit to the department a plan of correction to remediate the problems that caused the department to issue the termination order. If, after reviewing the plan, the department approves it, the contracting authority or administrative receiver shall implement the plan.

The county board shall transfer control of state and federal funds it is otherwise eligible to receive for the services for which the county board's medicaid local administrative authority is terminated and funds the county board may use under division (A) of section 5126.0511 of the Revised Code to pay the nonfederal share of the services that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay. The county board shall transfer control of the funds to the contracting authority or administrative receiver administering the services. The amount the county board shall transfer shall be the amount necessary for the contracting authority or administrative receiver to fulfill its duties in administering the services, including its duties to pay its personnel for time worked, travel, and related matters. If the county board fails to make the transfer, the department may withhold the state and federal funds from the county board and bring a mandamus action against the county board in the court of common pleas of the county served by the county board or in the Franklin county court of common pleas. The mandamus action may not require that the county board transfer any funds other than the funds the county board is required by division (B) of this section to transfer.

The contracting authority or administrative receiver has the right to authorize the payment of bills in the same manner that the county board may authorize payment of bills under this chapter and section 319.16 of the Revised Code.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2005 SB10 09-05-2005; 2005 HB66 07-01-2005; 2007 HB119 07-01-2007



Section 5126.057 - Amended and Renumbered RC 5126.0511.

Effective Date: 2007 HB119 07-01-2007



Section 5126.058 - Memorandum of understanding.

(A) Each county board of developmental disabilities shall prepare a memorandum of understanding that is developed by all of the following and that is signed by the persons identified in divisions (A)(2) to (7) of this section:

(1) The senior probate judge of the county or the senior probate judge's representative;

(2) The county peace officer;

(3) All chief municipal peace officers within the county;

(4) Other law enforcement officers handling abuse, neglect, and exploitation of mentally retarded and developmentally disabled persons in the county;

(5) The prosecuting attorney of the county;

(6) The public children services agency;

(7) The coroner of the county.

(B) A memorandum of understanding shall set forth the normal operating procedure to be employed by all concerned officials in the execution of their respective responsibilities under this section and sections 313.12, 2151.421, 2903.16, 5126.31, and 5126.33 of the Revised Code and shall have as its primary goal the elimination of all unnecessary interviews of persons who are the subject of reports made pursuant to this section. A failure to follow the procedure set forth in the memorandum by the concerned officials is not grounds for, and shall not result in, the dismissal of any charge or complaint arising from any reported case of abuse, neglect, or exploitation or the suppression of any evidence obtained as a result of any reported abuse, neglect, or exploitation and does not give any rights or grounds for appeal or post-conviction relief to any person.

(C) A memorandum of understanding shall include, but is not limited to, all of the following:

(1) The roles and responsibilities for handling emergency and nonemergency cases of abuse, neglect, or exploitation;

(2) The roles and responsibilities for handling and coordinating investigations of reported cases of abuse, neglect, or exploitation and methods to be used in interviewing the person who is the subject of the report and who allegedly was abused, neglected, or exploited;

(3) The roles and responsibilities for addressing the categories of persons who may interview the person who is the subject of the report and who allegedly was abused, neglected, or exploited;

(4) The roles and responsibilities for providing victim services to mentally retarded and developmentally disabled persons pursuant to Chapter 2930. of the Revised Code;

(5) The roles and responsibilities for the filing of criminal charges against persons alleged to have abused, neglected, or exploited mentally retarded or developmentally disabled persons.

(D) A memorandum of understanding may be signed by victim advocates, municipal court judges, municipal prosecutors, and any other person whose participation furthers the goals of a memorandum of understanding, as set forth in this section.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004; 2005 SB10 09-05-2005



Section 5126.059 - Payment of nonfederal share of medicaid expenditures.

A county board of developmental disabilities shall pay the nonfederal share of medicaid expenditures for medicaid case management services the county board provides to an individual with mental retardation or other developmental disability who the county board determines under section 5126.041 of the Revised Code is eligible for county board services.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 07-01-2007



Section 5126.0510 - Payment of nonfederal share of home services expenditures.

(A) Except as otherwise provided in an agreement entered into under section 5123.048 of the Revised Code and subject to divisions (B), (C), and (D) of this section, a county board of developmental disabilities shall pay the nonfederal share of medicaid expenditures for the following home and community-based services provided to an individual with mental retardation or other developmental disability who the county board determines under section 5126.041 of the Revised Code is eligible for county board services:

(1) Home and community-based services provided by the county board to such an individual;

(2) Home and community-based services provided by a provider other than the county board to such an individual who is enrolled as of June 30, 2007, in the medicaid waiver component under which the services are provided;

(3) Home and community-based services provided by a provider other than the county board to such an individual who, pursuant to a request the county board makes, enrolls in the medicaid waiver component under which the services are provided after June 30, 2007;

(4) Home and community-based services provided by a provider other than the county board to such an individual for whom there is in effect an agreement entered into under division (E) of this section between the county board and director of developmental disabilities.

(B) In the case of medicaid expenditures for home and community-based services for which division (A)(2) of this section requires a county board to pay the nonfederal share, the following shall apply to such services provided during fiscal year 2008 under the individual options medicaid waiver component:

(1) The county board shall pay no less than the total amount the county board paid as the nonfederal share for home and community-based services provided in fiscal year 2007 under the individual options medicaid waiver component;

(2) The county board shall pay no more than the sum of the following:

(a) The total amount the county board paid as the nonfederal share for home and community-based services provided in fiscal year 2007 under the individual options medicaid waiver component;

(b) An amount equal to one per cent of the total amount the department of developmental disabilities and county board paid as the nonfederal share for home and community-based services provided in fiscal year 2007 under the individual options medicaid waiver component to individuals the county board determined under section 5126.041 of the Revised Code are eligible for county board services.

(C) A county board is not required to pay the nonfederal share of home and community-based services provided after June 30, 2008, that the county board is otherwise required by division (A)(2) of this section to pay if the department of developmental disabilities fails to comply with division (A) of section 5123.0416 of the Revised Code.

(D) A county board is not required to pay the nonfederal share of home and community-based services that the county board is otherwise required by division (A)(3) of this section to pay if both of the following apply:

(1) The services are provided to an individual who enrolls in the medicaid waiver component under which the services are provided as the result of an order issued following a state hearing, administrative appeal, or appeal to a court of common pleas made under section 5101.35 of the Revised Code;

(2) There are more individuals who are eligible for services from the county board enrolled in home and community-based services than is required by section 5126.0512 of the Revised Code.

(E) A county board may enter into an agreement with the director of developmental disabilities under which the county board agrees to pay the nonfederal share of medicaid expenditures for one or more home and community-based services that the county board is not otherwise required by division (A)(1), (2), or (3) of this section to pay and that are provided to an individual the county board determines under section 5126.041 of the Revised Code is eligible for county board services. The agreement shall specify which home and community-based services the agreement covers. The county board shall pay the nonfederal share of medicaid expenditures for the home and community-based services that the agreement covers as long as the agreement is in effect.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 07-01-2007



Section 5126.0511 - Payment of nonfederal share of home services.

(A) A county board of developmental disabilities may use the following funds to pay the nonfederal share of the medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay:

(1) To the extent consistent with the levy that generated the taxes, the following taxes:

(a) Taxes levied pursuant to division (L) of section 5705.19 of the Revised Code and section 5705.222 of the Revised Code;

(b) Taxes levied under section 5705.191 of the Revised Code that the board of county commissioners allocates to the county board.

(2) Funds that the department of developmental disabilities distributes to the county board under section 5126.18 of the Revised Code and for purposes of the family support services program established under section 5126.11 of the Revised Code;

(3) Earned federal revenue funds the county board receives for medicaid services the county board provides pursuant to the county board's valid medicaid provider agreement;

(4) Funds that the department of developmental disabilities distributes to the county board as subsidy payments;

(5) In the case of medicaid expenditures for home and community-based services, funds allocated to or otherwise made available for the county board under section 5123.0416 of the Revised Code to pay the nonfederal share of such medicaid expenditures.

(B) Each year, each county board shall adopt a resolution specifying the amount of funds it will use in the next year to pay the nonfederal share of the medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay. The amount specified shall be adequate to assure that the services for which the medicaid expenditures are made will be available in the county in a manner that conforms to all applicable state and federal laws. A county board shall state in its resolution that the payment of the nonfederal share represents an ongoing financial commitment of the county board. A county board shall adopt the resolution in time for the county auditor to make the determination required by division (C) of this section.

(C) Each year, a county auditor shall determine whether the amount of funds a county board specifies in the resolution it adopts under division (B) of this section will be available in the following year for the county board to pay the nonfederal share of the medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay. The county auditor shall make the determination not later than the last day of the year before the year in which the funds are to be used.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 07-01-2007



Section 5126.0512 - Number enrolled in home and community-based services.

(A) Except as provided in rules adopted under section 5123.0413 of the Revised Code, each county board of developmental disabilities shall ensure that the number of individuals eligible under section 5126.041 of the Revised Code for services from the county board who are enrolled in home and community-based services is no less than the sum of the following:

(1) The number of individuals eligible for services from the county board who are enrolled in home and community-based services on June 30, 2007;

(2) The number of home and community-based services slots the county board requested before July 1, 2007, that were assigned to the county board before that date but in which no individual was enrolled before that date.

(B) An individual enrolled in home and community-based services after March 1, 2007, due to an emergency reserve capacity waiver assignment shall not be counted in determining the number of individuals a county board must ensure under division (A) of this section are enrolled in home and community-based services.

(C) An individual who is enrolled in home and community-based services to comply with the terms of the consent order filed March 5, 2007, in Martin v. Strickland, Case No. 89-CV-00362, in the United States district court for the southern district of Ohio, eastern division, shall be excluded in determining whether a county board has complied with division (A) of this section.

(D) A county board shall make as many requests for individuals to be enrolled in home and community-based services as necessary for the county board to comply with division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 2007 HB119 07-01-2007



Section 5126.06 - Resolution of complaints.

(A) Except as provided in division (B) of this section, any person who has a complaint involving any of the programs, services, policies, or administrative practices of a county board of developmental disabilities or any of the entities under contract with the county board, may file a complaint with the board. Prior to commencing a civil action regarding the complaint, a person shall attempt to have the complaint resolved through the administrative resolution process established in the rules adopted under section 5123.043 of the Revised Code. After exhausting the administrative resolution process, the person may commence a civil action if the complaint is not settled to the person's satisfaction.

(B) An employee of a county board may not file under this section a complaint related to the terms and conditions of employment of the employee.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2007 HB119 09-29-2007



Section 5126.07 - Discrimination prohibited - affirmative action plan.

No county board of developmental disabilities or any agency, corporation, or association under contract with a county board of developmental disabilities shall discriminate in the provision of services under its authority or contract on the basis of race, color, sex, creed, disability, national origin, or the inability to pay.

Each county board of developmental disabilities shall provide a plan of affirmative action describing its goals and methods for the provision of equal employment opportunities for all persons under its authority and shall ensure nondiscrimination in employment under its authority or contract on the basis of race, color, sex, creed, disability, or national origin.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-31-1980



Section 5126.071 - Set aside for minority business enterprise contracts.

(A) As used in this section, "minority business enterprise" has the meaning given in division (E)(1) of section 122.71 of the Revised Code.

(B) Any minority business enterprise that desires to bid on a contract under division (C) or (D) of this section shall first apply to the equal employment opportunity coordinator in the department of administrative services for certification as a minority business enterprise. The coordinator shall approve the application of any minority business enterprise that complies with the rules adopted under section 122.71 of the Revised Code. The coordinator shall prepare and maintain a list of minority business enterprises certified under this section.

(C) From the contracts to be awarded for the purchases of equipment, materials, supplies, insurance, and nonprogram services, other than contracts entered into and exempt under sections 307.86 and 5126.05 of the Revised Code, each county board of developmental disabilities shall select a number of contracts with an aggregate value of approximately fifteen per cent of the total estimated value of such contracts to be awarded in the current calendar year. The board shall set aside the contracts so selected for bidding by minority business enterprises only. The bidding procedures for such contracts shall be the same as for all other contracts awarded under section 307.86 of the Revised Code, except that only minority business enterprises certified and listed under division (B) of this section shall be qualified to submit bids. Contracts set aside and awarded under this section shall not include contracts for the purchase of services such as direct and ancillary services, service and support administration, residential services, and family support services.

(D) To the extent that a board is authorized to enter into contracts for construction which are not exempt from the competitive bidding requirements of section 307.86 of the Revised Code, the board shall set aside a number of contracts the aggregate value of which equals approximately five per cent of the aggregate value of construction contracts for the current calendar year for bidding by minority business enterprises only. The bidding procedures for the contracts set aside for minority business enterprises shall be the same as for all other contracts awarded by the board, except that only minority business enterprises certified and listed under division (B) of this section shall be qualified to submit bids.

Any contractor awarded a construction contract pursuant to this section shall make every effort to ensure that certified minority business subcontractors and materials suppliers participate in the contract. In the case of contracts specified in this division, the total value of subcontracts awarded to and materials and services purchased from minority businesses shall be at least ten per cent of the total value of the contract, wherever possible and whenever the contractor awards subcontracts or purchases materials or services.

(E) In the case of contracts set aside under divisions (C) and (D) of this section, if no bid is submitted by a minority business enterprise, the contract shall be awarded according to normal bidding procedures. The board shall from time to time set aside such additional contracts as are necessary to replace those contracts previously set aside on which no minority business enterprise bid.

(F) This section does not preclude any minority business enterprise from bidding on any other contract not specifically set aside for minority business enterprises.

(G) Within ninety days after the beginning of each calendar year, each county board of developmental disabilities shall file a report with the department of developmental disabilities that shows for that calendar year the name of each minority business enterprise with which the board entered into a contract, the value and type of each such contract, the total value of contracts awarded under divisions (C) and (D) of this section, the total value of contracts awarded for the purchases of equipment, materials, supplies, or services, other than contracts entered into under the exemptions of sections 307.86 and 5126.05 of the Revised Code, and the total value of contracts entered into for construction.

(H) Any person who intentionally misrepresents that person as owning, controlling, operating, or participating in a minority business enterprise for the purpose of obtaining contracts or any other benefits under this section shall be guilty of theft by deception as provided for in section 2913.02 of the Revised Code.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5126.08 - Programs and services offered by county board.

(A) The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code for all programs and services offered by a county board of developmental disabilities. Such rules shall include, but are not limited to, the following:

(1) Determination of what constitutes a program or service;

(2) Standards to be followed by a board in administering, providing, arranging, or operating programs and services;

(3) Standards for determining the nature and degree of mental retardation, including mild mental retardation, or developmental disability;

(4) Standards for determining eligibility for programs and services under section 5126.15 of the Revised Code;

(5) Procedures for obtaining consent for the arrangement of services under section 5126.31 of the Revised Code and for obtaining signatures on individual service plans under that section;

(6) Specification of the service and support administration to be provided by a county board and standards for resolving grievances in connection with service and support administration

.

(B) The director shall be the final authority in determining the nature and degree of mental retardation or developmental disability.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5126.081 - System of accreditation for county boards of developmental disabilities.

(A) In addition to the rules adopted under division (A)(2) of section 5126.08 of the Revised Code establishing standards for the administration, provision, arrangement, and operation of programs and services by county boards of developmental disabilities, the department of developmental disabilities shall establish a system of accreditation for county boards of developmental disabilities to ensure that the boards are in compliance with federal and state statutes and rules. The department shall adopt rules in accordance with Chapter 119. of the Revised Code governing the system of accreditation. The rules shall include appropriate timelines for compliance when a board is found to be not in compliance and appropriate actions to be taken by boards in complying with the accreditation requirements.

(B) Prior to accrediting a board, the department shall conduct a comprehensive, on-site review of the board. During the review, the department shall document the board's compliance with the department's accreditation requirements. After completing the review, the department shall conduct an exit conference with the president of the board, the superintendent of the board, and any other officials the board asks to have present. The department shall discuss its findings from the review with the board's representatives and provide a written report of its findings not later than thirty days following the exit conference. If the department finds that the board is in compliance with the requirements for accreditation, the department shall issue evidence of accreditation to the board.

Accreditation may be granted for periods of up to five years and may be renewed. Not less than once prior to the date a board's accreditation is scheduled to expire, the department shall conduct a comprehensive, on-site review of the board.

Each board shall conduct an annual audit of itself to evaluate its compliance with the requirements for accreditation. The department may conduct an interim review of any new program or service initiated by a board after its last comprehensive review. The department may conduct other reviews and investigations as necessary to enforce this section.

(C) If the department determines through its review of a board that the board is not in compliance with the requirements for accreditation, the department shall, except as provided in division (F) of this section, grant the board an opportunity to correct the matters in which it is not in compliance. The department shall grant the board an appropriate length of time to comply with the requirements prior to taking any action to deny accreditation to the board. To avoid denial of accreditation, the board superintendent shall prepare a plan of correction to remediate the matters specified in the department's written report as not being in compliance with the requirements for accreditation. The superintendent shall submit the plan to the board for review, and the board shall review the plan. If the board believes that the plan is sufficient to correct the matters, the board shall approve the plan by resolution and submit the plan to the department for its review. The department shall review the plan of correction. If the department approves the plan, the board shall commence action to implement the plan. The department shall, as necessary, conduct follow-up reviews of the board to determine whether it has met the requirements for accreditation. If the plan of correction submitted by a board is disapproved, the department shall inform the board of the reasons for disapproval and may grant the board an opportunity to submit a revised plan of correction.

A board may request technical assistance from the department, other boards, or professional organizations in preparing plans of correction and in implementing plans of correction.

(D) If, after being given the opportunity to implement a plan of correction, a board continues to fail to meet the requirements for accreditation, the department shall issue an order denying accreditation to the board. The department may deny accreditation to the board for all or part of the programs or services offered by the board.

The department shall simultaneously notify all of the following officials in the county: the members of the board of county commissioners, the senior probate judge, the county auditor, and the president and superintendent of the county board of developmental disabilities. The notice shall identify the programs and services that have been denied accreditation, the requirements for accreditation with which the board is not in compliance, and the responsibilities of the county officials to contract under division (E)(1) of this section to have the board's programs and services administered by another party or become subject to administrative receivership under division (E)(2) of this section.

(E)

(1) When a board is denied accreditation, the department shall first give the board the option of contracting to have the board's programs and services that were denied accreditation administered by an accredited county board of developmental disabilities or another qualified entity subject to the approval of the department. The board may contract with more than one board that has been accredited. When a board enters into a contract, the board shall, by resolution, give the contractor full administrative authority over the programs and services that the contractor will administer.

(2) If a board fails to exercise its option of entering into a contract under division (E)(1) of this section sooner than thirty days after the department denies accreditation, the department shall appoint an administrative receiver of the board's programs and services that were denied accreditation. The department may appoint employees of the department, management personnel from county boards of developmental disabilities, or individuals from other entities as necessary to meet its needs for appointing an administrative receiver, except that individuals from other entities may be appointed only when qualified department employees or board management personnel are unavailable. The department may not appoint an individual who is employed by or affiliated with an entity that is under contract with the board. The administrative receiver shall assume full administrative responsibility for the board's programs and services that were denied accreditation.

(3) The board or entity that contracts with a board under division (E)(1) of this section, or the administrative receiver appointed under division (E)(2) of this section, shall develop and implement a plan of correction to remediate the matters that caused the department to deny accreditation. The contractor or administrative receiver shall submit the plan to the department, and the department shall review the plan. If the plan is approved by the department, the contractor or administrative receiver shall commence action to implement the plan. The contractor or administrative receiver shall report to the department any findings it can make pertaining to issues or circumstances that are beyond the control of the board and result in the unlikelihood that compliance with the requirements for accreditation can be achieved unless the issues or circumstances are remediated.

(4) For purposes of divisions (E)(1) and (2) of this section, the department shall require the board that has been denied accreditation to transfer control of state and federal funds it is eligible to receive for the board's programs and services that have been denied accreditation in an amount necessary for the contractor or administrative receiver to fulfill its duties in administering the programs and services for the board. The transfer of control of funds does not cause any programs and services of the board that are accredited to lose their accreditation. If the board refuses to transfer control of funds, the department may withhold state and federal funds from the board in an amount necessary for the contractor or administrative receiver to fulfill its duties. The amount transferred or withheld from a board shall include reimbursements for the personnel of the contractor or administrative receiver, including amounts for time worked, travel, and related expenses.

A contractor or administrative receiver that has assumed the administration of a board's programs and services has the right to authorize the payment of bills in the same manner that a board may authorize payment of bills under this chapter and section 319.16 of the Revised Code.

(F) When the department's review of a board reveals serious health and safety issues within the programs and services offered by the board, the department shall order the board to correct the violations immediately or appoint an administrative receiver.

(G) At any time a board can demonstrate that it is capable of assuming its duties in compliance with the department's requirements for accreditation, the department shall reverse its order denying accreditation and issue evidence of accreditation to the board.

A board may appeal the department's denial of accreditation or refusal to reverse a denial of accreditation only by filing a complaint under section 5123.043 of the Revised Code. If in its appeal the board can demonstrate that it is capable of assuming its duties in compliance with the department's requirements for accreditation, the department shall reverse its order denying accreditation and shall issue evidence of accreditation to the board.

(H) All notices issued to a board by the department under this section shall be delivered to the board's president and superintendent.

(I) A board's president may designate another member of the board as the individual to be responsible for fulfilling all or part of the president's responsibilities established under this section.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000; 2005 SB10 09-05-2005



Section 5126.082 - Standards for promoting and advancing the quality of life of individuals.

(A) In addition to the rules adopted under division (A)(2) of section 5126.08 of the Revised Code establishing standards to be followed by county boards of developmental disabilities in administering, providing, arranging, and operating programs and services and in addition to the board accreditation system established under section 5126.081 of the Revised Code, the director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standards for promoting and advancing the quality of life of individuals with mental retardation and developmental disabilities receiving any of the following:

(1) Early childhood services pursuant to section 5126.05 of the Revised Code for children under age three;

(2) Adult services pursuant to section 5126.05 and division (B) of section 5126.051 of the Revised Code for individuals age sixteen or older;

(3) Family support services pursuant to section 5126.11 of the Revised Code.

(B) The rules adopted under this section shall specify the actions county boards of developmental disabilities and the agencies with which they contract should take to do the following:

(1) Offer individuals with mental retardation and developmental disabilities, and their families when appropriate, choices in programs and services that are centered on the needs and desires of those individuals;

(2) Maintain infants with their families whenever possible by collaborating with other agencies that provide services to infants and their families and taking other appropriate actions;

(3) Provide families that have children with mental retardation and developmental disabilities under age eighteen residing in their homes the resources necessary to allow the children to remain in their homes;

(4) Create and implement community employment services based on the needs and desires of adults with mental retardation and developmental disabilities;

(5) Create, in collaboration with other agencies, transportation systems that provide safe and accessible transportation within the county to individuals with disabilities;

(6) Provide services that allow individuals with disabilities to be integrated into the community by engaging in educational, vocational, and recreational activities with individuals who do not have disabilities;

(7) Provide age-appropriate retirement services for individuals age sixty-five and older with mental retardation and developmental disabilities;

(8) Establish residential services and supported living for individuals with mental retardation and developmental disabilities in accordance with their needs.

(C) To assist in funding programs and services that meet the standards established under this section, each county board of developmental disabilities shall make a good faith effort to acquire available federal funds, including reimbursements under Title XIX of the "Social Security Act," 79 Stat. 286 (1965), 42 U.S.C.A. 1396, as amended.

(D) Each county board of developmental disabilities shall work toward full compliance with the standards established under this section, based on its available resources. Funds received under this chapter shall be used to comply with the standards. Annually, each board shall conduct a self audit to evaluate the board's progress in complying fully with the standards.

(E) The department shall complete a program quality review of each county board of developmental disabilities to determine the extent to which the board has complied with the standards. The review shall be conducted in conjunction with the comprehensive accreditation review of the board that is conducted under section 5126.081 of the Revised Code.

Notwithstanding any provision of this chapter or Chapter 5123. of the Revised Code requiring the department to distribute funds to county boards of developmental disabilities, the department may withhold funds from a board if it finds that the board is not in substantial compliance with the standards established under this section.

(F) When the standards for accreditation from the commission on accreditation of rehabilitation facilities, or another accrediting agency, meet or exceed the standards established under this section, the director may accept accreditation from the commission or other agency as evidence that the board is in compliance with all or part of the standards established under this section. Programs and services accredited by the commission or agency are exempt from the program quality reviews required by division (E) of this section.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5126.083 - Amended and Renumbered RC 5126.27.

Effective Date: 05-04-1992



Section 5126.09 - Liability insurance.

A county board of developmental disabilities may procure a policy or policies of insurance insuring board members or employees of the board or agencies with which the board contracts or volunteer bus rider assistants authorized by section 5126.061 of the Revised Code against liability arising from the performance of their official duties.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-28-1985



Section 5126.10 - Standard cost allocation procedures.

The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code establishing standard cost allocation procedures and shall require county boards of developmental disabilities to use such procedures to allocate all indirect costs to services provided pursuant to Chapters 3323. and 5126. of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-1985



Section 5126.11 - Family support services program.

(A) As used in this section, "respite care" means appropriate, short-term, temporary care that is provided to a mentally retarded or developmentally disabled person to sustain the family structure or to meet planned or emergency needs of the family.

(B) Subject to rules adopted by the director of developmental disabilities, and subject to the availability of money from state and federal sources, the county board of developmental disabilities shall establish a family support services program. Under such a program, the board shall make payments to an individual with mental retardation or other developmental disability or the family of an individual with mental retardation or other developmental disability who desires to remain in and be supported in the family home. Payments shall be made for all or part of costs incurred or estimated to be incurred for services that would promote self-sufficiency and normalization, prevent or reduce inappropriate institutional care, and further the unity of the family by enabling the family to meet the special needs of the individual and to live as much like other families as possible. Payments may be made in the form of reimbursement for expenditures or in the form of vouchers to be used to purchase services.

(C) Payment shall not be made under this section to an individual or the individual's family if the individual is living in a residential facility that is providing residential services under contract with the department of developmental disabilities or a county board.

(D) Payments may be made for the following services:

(1) Respite care, in or out of the home;

(2) Counseling, supervision, training, and education of the individual, the individual's caregivers, and members of the individual's family that aid the family in providing proper care for the individual, provide for the special needs of the family, and assist in all aspects of the individual's daily living;

(3) Special diets, purchase or lease of special equipment, or modifications of the home, if such diets, equipment, or modifications are necessary to improve or facilitate the care and living environment of the individual;

(4) Providing support necessary for the individual's continued skill development, including such services as development of interventions to cope with unique problems that may occur within the complexity of the family, enrollment of the individual in special summer programs, provision of appropriate leisure activities, and other social skills development activities;

(5) Any other services that are consistent with the purposes specified in division (B) of this section and specified in the individual's service plan.

(E) In order to be eligible for payments under a family support services program, the individual or the individual's family must reside in the county served by the county board, and the individual must be in need of habilitation. Payments shall be adjusted for income in accordance with the payment schedule established in rules adopted under this section. Payments shall be made only after the county board has taken into account all other available assistance for which the individual or family is eligible.

(F) Before incurring expenses for a service for which payment will be sought under a family support services program, the individual or family shall apply to the county board for a determination of eligibility and approval of the service. The service need not be provided in the county served by the county board. After being determined eligible and receiving approval for the service, the individual or family may incur expenses for the service or use the vouchers received from the county board for the purchase of the service.

If the county board refuses to approve a service, an appeal may be made in accordance with rules adopted by the department under this section.

(G) To be reimbursed for expenses incurred for approved services, the individual or family shall submit to the county board a statement of the expenses incurred accompanied by any evidence required by the board. To redeem vouchers used to purchase approved services, the entity that provided the service shall submit to the county board evidence that the service was provided and a statement of the charges. The county board shall make reimbursements and redeem vouchers no later than forty-five days after it receives the statements and evidence required by this division.

(H) A county board shall consider the following objectives in carrying out a family support services program:

(1) Enabling individuals to return to their families from an institution under the jurisdiction of the department of developmental disabilities;

(2) Enabling individuals found to be subject to institutionalization by court order under section 5123.76 of the Revised Code to remain with their families with the aid of payments provided under this section;

(3) Providing services to eligible children and adults currently residing in the community;

(4) Providing services to individuals with developmental disabilities who are not receiving other services from the board.

(I) The director shall adopt, and may amend and rescind, rules for the implementation of family support services programs by county boards. Such rules shall include the following:

(1) A payment schedule adjusted for income;

(2)

Standards for supervision, training, and quality control in the provision of respite care services;

(3) Eligibility standards and procedures for providing temporary emergency respite care;

(4) Procedures for hearing and deciding appeals made under division (F) of this section

.

Rules adopted under division (I)(1) of this section shall be adopted in accordance with section 111.15 of the Revised Code. Rules adopted under divisions (I) (2) to (4) of this section shall be adopted in accordance with Chapter 119. of the Revised Code.

(J) All individuals certified by the superintendent of the county board as eligible for temporary emergency respite care in accordance with rules adopted under this section shall be considered eligible for temporary emergency respite care for not more than five days to permit the determination of eligibility for family support services. The requirements of divisions (E) and (F) of this section do not apply to temporary emergency respite care.

(K)

The county board shall not be required to make payments for family support services at a level that exceeds available state and federal funds for such payments.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003



Section 5126.12 - Annual reports on income and operating expenditures.

On or before the last day of each April, each county board of developmental disabilities shall certify to the director of developmental disabilities all of the county board's income and operating expenditures for the immediately preceding calendar year . The certification shall be provided in an itemized report prepared and submitted in a format specified by the department of developmental disabilities in rules .

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-26-2003; 07-01-2005; 2007 HB119 06-30-2007



Section 5126.121 - Employment of business manager.

Each county board of developmental disabilities may be eligible to receive a subsidy from the department of developmental disabilities for the employment of a business manager as provided in this section. The department shall adopt rules in accordance with Chapter 119. of the Revised Code specifying standards for the employment of such a business manager. The rules shall include the minimum education and experience requirements for the position of business manager and shall specify requirements for courses in fiscal and business management that are annually sponsored or certified by the department and that are applicable to the position and designed to teach effective business practices. Each county board of developmental disabilities that employs a business manager in accordance with the standards adopted under this section may receive a subsidy from the department.

The department shall distribute this subsidy to eligible county boards in quarterly installments of equal amounts. The installments shall be made not later than the thirtieth day of September, the thirty-first day of December, the thirty-first day of March, and the thirtieth day of June.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003



Section 5126.13 - Regional council.

(A) A county board of developmental disabilities may enter into an agreement with one or more other county boards of developmental disabilities to establish a regional council in accordance with Chapter 167. of the Revised Code. The agreement shall specify the duties and functions to be performed by the council, which may include any duty or function a county board is required or authorized to perform under this chapter.

A county board may also enter into an agreement with one or more school districts or other political subdivisions to establish a regional council in accordance with Chapter 167. of the Revised Code.

(B) On or before the thirtieth day of March, the fiscal officer of a regional council described in this section shall report to the department of developmental disabilities, in the format specified by the department, all income and operating expenditures of the council for the immediately preceding calendar year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5126.14 - Administrative oversight.

The entity responsible for the habilitation management included in adult day habilitation services, the program management included in residential services, and the program management included in supported living shall provide administrative oversight by doing all of the following:

(A) Having available supervisory personnel to monitor and ensure implementation of all interventions in accordance with every individual service plan implemented by the staff who work with the individuals receiving the services;

(B) Providing appropriate training and technical assistance for all staff who work with the individuals receiving services;

(C) Communicating with service and support administration staff for the purpose of coordinating activities to ensure that services are provided to individuals in accordance with individual service plans and intended outcomes;

(D) Monitoring for unusual and major unusual incidents and cases of abuse, neglect, exploitation, or misappropriation of funds involving the individual under the care of staff who are providing the services; taking immediate actions as necessary to maintain the health, safety, and welfare of the individuals receiving the services; and providing notice of unusual and major unusual incidents and suspected cases of abuse, neglect, exploitation, or misappropriation of funds to the county board of developmental disabilities;

(E) Performing other administrative duties as required by state or federal law or by the county board of developmental disabilities through contracts with providers.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001



Section 5126.15 - Service and support administration provided.

(A) A county board of developmental disabilities shall provide service and support administration to each individual three years of age or older who is eligible for service and support administration if the individual requests, or a person on the individual's behalf requests, service and support administration. A board shall provide service and support administration to each individual receiving home and community-based services. A board may provide, in accordance with the service coordination requirements of 34 C.F.R. 303.23, service and support administration to an individual under three years of age eligible for early intervention services under 34 C.F.R. part 303. A board may provide service and support administration to an individual who is not eligible for other services of the board. Service and support administration shall be provided in accordance with rules adopted under section 5126.08 of the Revised Code.

A board may provide service and support administration by directly employing service and support administrators or by contracting with entities for the performance of service and support administration. Individuals employed or under contract as service and support administrators shall not be in the same collective bargaining unit as employees who perform duties that are not administrative.

Individuals employed by a board as service and support administrators shall not be assigned responsibilities for implementing other services for individuals and shall not be employed by or serve in a decision-making or policy-making capacity for any other entity that provides programs or services to individuals with mental retardation or developmental disabilities. An individual employed as a conditional status service and support administrator shall perform the duties of service and support administration only under the supervision of a management employee who is a service and support administration supervisor.

(B) The individuals employed by or under contract with a board to provide service and support administration shall do all of the following:

(1) Establish an individual's eligibility for the services of the county board of developmental disabilities;

(2) Assess individual needs for services;

(3) Develop individual service plans with the active participation of the individual to be served, other persons selected by the individual, and, when applicable, the provider selected by the individual, and recommend the plans for approval by the department of developmental disabilities when services included in the plans are funded through medicaid;

(4) Establish budgets for services based on the individual's assessed needs and preferred ways of meeting those needs;

(5) Assist individuals in making selections from among the providers they have chosen;

(6) Ensure that services are effectively coordinated and provided by appropriate providers;

(7) Establish and implement an ongoing system of monitoring the implementation of individual service plans to achieve consistent implementation and the desired outcomes for the individual;

(8) Perform quality assurance reviews as a distinct function of service and support administration;

(9) Incorporate the results of quality assurance reviews and identified trends and patterns of unusual incidents and major unusual incidents into amendments of an individual's service plan for the purpose of improving and enhancing the quality and appropriateness of services rendered to the individual

.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 04-14-2006; 2007 HB119 06-30-2007



Section 5126.16 - [Repealed].

Effective Date: 06-05-2002



Section 5126.17 - Amended and Renumbered RC 5126.18.

Effective Date: 06-05-2002



Section 5126.18 - County eligibility to receive tax equity payments.

(A) As used in this section:

(1) "Taxable value" means the taxable value of a county certified under division (B) of this section.

(2) "Per-mill yield" means the quotient obtained by dividing the taxable value of a county by one thousand.

(3) "Population" of a county means that shown by the federal census for a census year or, for a noncensus year, the population as estimated by the department of development.

(4) "Six-year moving average" means the average of the per-mill yields of a county for the most recent six years.

(5) "Yield per person" means the quotient obtained by dividing the six-year moving average of a county by the population of that county.

(6) "Tax equity payments" means payments to county boards of developmental disabilities under this section or a prior version of this section from money appropriated by the general assembly to the department of developmental disabilities for that purpose.

(7) "Eligible county" means a county determined under division (C) of this section to be eligible for tax equity payments for the two-year period for which that determination is made.

(8) "Threshold county" means the county with the lowest yield per person that is determined not to be eligible to receive tax equity payments.

(B) At the request of the director of developmental disabilities, the tax commissioner shall certify to the director the taxable value of property on each county's most recent tax list of real and public utility property. The director may request any other tax information necessary for the purposes of this section.

(C) Beginning in 2011, on or before the thirty-first day of May of that year and of every second year thereafter, the director of developmental disabilities shall determine whether a county is eligible to receive tax equity payments for the ensuing two fiscal years as follows:

(1) The director shall determine the six-year moving average, population, and yield per person of each county in the state, based on the most recent information available.

(2) The director shall calculate a tax equity funding threshold by adding the population of the county with the lowest yield per person and the populations of individual counties in order from lowest yield per person to highest yield per person until the addition of the population of another county would increase the aggregate sum to over thirty per cent of the total state population. A county is eligible to receive tax equity payments for the two-year period if its population is included in the calculation of the threshold and the addition of its population does not increase such sum to over thirty per cent of the total state population.

(D)

(1) Except as provided in divisions (D)(2) and (3) of this section, beginning in fiscal year 2012 and for each fiscal year thereafter, the director shall make tax equity payments to each eligible county equal to the population of the county multiplied by the difference between the yield per person of the threshold county and the yield per person of the eligible county. For purposes of this division, the population and yield per person of a county equal the population and yield per person most recently determined for that county under division (C)(1) of this section. The payments shall be made in quarterly installments of equal amounts not later than the thirtieth day of September, the thirty-first day of December, the thirty-first day of March, and the thirtieth day of June of each fiscal year.

(2) In fiscal year 2012, if the amount determined under division (D)(1) of this section for an eligible county is at least twenty thousand dollars greater than or twenty thousand dollars less than the amount of tax equity payments the county received in fiscal year 2011, the county's tax equity payments for fiscal years 2012 through 2014 shall equal the following:

(a) For fiscal year 2012, one-fourth of the amount calculated for the eligible county under division (D)(1) of this section plus three-fourths of the amount of tax equity payments the county received in fiscal year 2011;

(b) For fiscal year 2013, one-half of the amount calculated for the eligible county under division (D)(1) of this section plus one-half of the amount of tax equity payments the county received in fiscal year 2011;

(c) For fiscal year 2014, three-fourths of the amount calculated for the eligible county under division (D)(1) of this section plus one-fourth of the amount of tax equity payments the county received in fiscal year 2011.

(3) In any fiscal year, if the total amount of tax equity payments for all eligible counties as determined under divisions (D)(1) and (2) of this section is greater than the amount appropriated to the department of developmental disabilities for the purpose of making such payments in that fiscal year, the director shall reduce the payments to each eligible county board in equal proportion. If the total amount of tax equity payments as determined under that division is less than the amount appropriated to the department for that purpose, the director shall determine how to allocate the excess money after consultation with the Ohio association of county boards serving people with developmental disabilities.

(4) Tax equity payments shall be paid only to an eligible county board of developmental disabilities and not to a regional council established under section 5126.13 of the Revised Code or any other entity.

(E)

(1) Except as provided in division (E)(2) of this section, a county board of developmental disabilities shall use tax equity payments solely to pay the nonfederal share of medicaid expenditures it is required to pay under sections 5126.059 and 5126.0510 of the Revised Code. Tax equity payments shall not be used to pay any salary or other compensation to county board personnel.

(2) Upon the written request of a county board, the director of developmental disabilities may authorize a county board to use tax equity payments for infrastructure improvements necessary to support medicaid waiver administration.

(3) The director may audit any county board receiving tax equity payments to ensure appropriate use of the payments in accordance with this section. If the director determines that a county board is using payments inappropriately, the director shall notify the county board in writing of the determination. Within thirty days after receiving the director's notification, the county board shall submit a written plan of correction to the director. The director may accept or reject the plan. If the director rejects the plan, the director may require the county board to repay all or a portion of the amount of tax equity payments used inappropriately. The director shall distribute any tax equity payments returned under this division to other eligible county boards in accordance with a plan developed by the director after consultation with the Ohio association of county boards serving people with developmental disabilities.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Prior History: (Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.)

(Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 09-26-2003; 2007 HB119 06-30-2007 )



Section 5126.19 - [Repealed] .

Repealed by 129th General AssemblyFile No.28,HB 153, §105.01, eff. 9/29/2011.

Prior History: (Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009. )

(Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009. )

(Effective Date: 12-13-2001; 2007 HB119 06-30-2007 )



Section 5126.20 - Employee definitions.

As used in this section and sections 5126.21 to 5126.25 of the Revised Code:

(A) "Service employee" means a person employed by a county board of developmental disabilities in a position which may require registration under section 5126.25 of the Revised Code but for which a bachelor's degree from an accredited college or university is not required, and includes employees in the positions listed in division (C) of section 5126.22 of the Revised Code.

(B)

(1) "Professional employee" means both of the following:

(a) A person employed by a board in a position for which either a bachelor's degree from an accredited college or university or a license or certificate issued under Title XLVII of the Revised Code is a minimum requirement;

(b) A person employed by a board as a conditional status service and support administrator.

(2) "Professional employee" includes employees in the positions listed in division (B) of section 5126.22 of the Revised Code.

(C) "Management employee" means a person employed by a board in a position having supervisory or managerial responsibilities and duties, and includes employees in the positions listed in division (A) of section 5126.22 of the Revised Code.

(D) "Limited contract" means a contract of limited duration which is renewable at the discretion of the superintendent.

(E)

"Supervisory responsibilities and duties" includes the authority to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees of the board; to responsibly direct them; to adjust their grievances; or to effectively recommend such action, if the exercise of that authority is not of a merely routine or clerical nature but requires the use of independent judgment.

(F) "Managerial responsibilities and duties" includes formulating policy on behalf of the board, responsibly directing the implementation of policy, assisting in the preparation for the conduct of collective negotiations, administering collectively negotiated agreements, or having a major role in personnel administration.

(G) "Investigative agent" means an individual who conducts investigations under section 5126.313 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 04-14-2006



Section 5126.201 - Conditional status service and support administrator - minimum requirements.

A person may be employed by a county board of developmental disabilities as a conditional status service and support administrator only if either of the following is true:

(A) The person has at least an appropriate associate degree;

(B) The person meets both of the following requirements:

(1) The person was employed by the county board and performed service and support administration duties on June 30, 2005;

(2) The person holds a high school diploma or a general educational development certificate of high school equivalence.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 04-14-2006



Section 5126.21 - Management employees.

As used in this section, "management employee" does not include the superintendent of a county board of developmental disabilities.

(A)

(1) Each management employee of a county board of developmental disabilities shall hold a limited contract for a period of not less than one year and not more than five years, except that a management employee hired after the beginning of a program year may be employed under a limited contract expiring at the end of the program year. The board shall approve all contracts of employment for management employees that are for a term of more than one year. A management employee shall receive notice of the superintendent's intention not to rehire the employee at least ninety days prior to the expiration of the contract.

(2) During the term of a contract a management employee's salary may be increased, but shall not be reduced unless the reduction is part of a uniform plan affecting all employees of the board.

(B) All management employees may be removed, suspended, or demoted for cause pursuant to section 5126.23 of the Revised Code.

(C) All management employees shall receive employee benefits as established by the board. Sections 124.38 and 325.19 of the Revised Code do not apply to management employees.

(D) The superintendent of a county board of developmental disabilities shall notify all management employees of the board of their salary no later than thirty days before the first day of the new contract year.

(E)

Each county board of developmental disabilities shall establish a lay-off policy to be followed if it determines a reduction in the number of management employees is necessary.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-16-1989



Section 5126.22 - Classification of employees.

(A) Employees who hold the following positions in a county board of developmental disabilities are management employees:

assistant superintendent

director of business

director of personnel

adult services director

workshop director

habilitation manager

director of residential services

principal (director of children services)

program or service supervisor

plant manager

production manager

service and support administration supervisor

investigative agent

confidential employees as defined in section 4117.01 of the Revised Code

positions designated by the director of developmental disabilities as having managerial or supervisory responsibilities and duties

positions designated by the county board in accordance with division (D) of this section.

(B) Employees who hold the following positions in a board are professional employees:

personnel licensed or certified pursuant to Chapter 3319. of the Revised Code

early intervention specialist

physical development specialist

habilitation specialist

work adjustment specialist

placement specialist

vocational evaluator

psychologist

occupational therapist

speech and language pathologist

recreation specialist

behavior management specialist

physical therapist

supportive home services specialist

licensed practical nurse or registered nurse

rehabilitation counselor

doctor of medicine and surgery or of osteopathic medicine and surgery

dentist

service and support administrator

conditional status service and support administrator

social worker

any position that is not a management position and for which the standards for certification established by the director of developmental disabilities under section 5126.25 of the Revised Code require a bachelor's or higher degree

professional positions designated by the director

professional positions designated by the county board in accordance with division (D) of this section.

(C) Employees who hold positions in a board that are neither management positions nor professional positions are service employees. Service employee positions include:

workshop specialist

workshop specialist assistant

contract procurement specialist

community employment specialist

any assistant to a professional employee certified to provide, or supervise the provision of, adult services or service and support administration

service positions designated by the director

service positions designated by a county board in accordance with division (D) of this section.

(D) A county board may designate a position only if the position does not include directly providing, or supervising employees who directly provide, service or instruction to individuals with mental retardation or developmental disabilities.

(E) If a county board desires to have a position established that is not specifically listed in this section that includes directly providing, or supervising employees who directly provide, services or instruction to individuals with mental retardation or developmental disabilities, the board shall submit to the director a written description of the position and request that the director designate the position as a management, professional, or service position under this section. The director shall consider each request submitted under this division and respond within thirty days. If the director approves the request, the director shall designate the position as a management, professional, or service position.

(F) A county board shall not terminate its employment of any management, professional, or service employee solely because a position is added to or eliminated from those positions listed in this section or because a position is designated or no longer designated by the director or a county board.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5126.221 - Investigative agents.

Each county board of developmental disabilities shall employ at least one investigative agent or contract with a person or government entity, including another county board of developmental disabilities or a regional council established under section 5126.13 of the Revised Code, for the services of an investigative agent. Neither a county board nor a person or government entity with which a county board contracts for the services of an investigative agent shall assign any duties to an investigative agent other than conducting investigations under section 5126.313 of the Revised Code.

All investigative agents shall be trained in civil and criminal investigatory practices. The person responsible for supervising the work of the investigative agents shall report directly to a county board's superintendent regarding the investigative agents.

No investigative agent shall do anything that interferes with the investigative agent's objectivity in conducting investigations under section 5126.313 of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001



Section 5126.23 - Discipline of management employee or superintendent.

(A) As used in this section, "employee" means a management employee or superintendent of a county board of developmental disabilities.

(B) An employee may be removed, suspended, or demoted in accordance with this section for violation of written rules set forth by the board or for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, or other acts of misfeasance, malfeasance, or nonfeasance.

(C) Prior to the removal, suspension, or demotion of an employee pursuant to this section, the employee shall be notified in writing of the charges against the employee. Except as otherwise provided in division (H) of this section, not later than thirty days after receiving such notification, a predisciplinary conference shall be held to provide the employee an opportunity to refute the charges against the employee. At least seventy-two hours prior to the conference, the employee shall be given a copy of the charges against the employee.

If the removal, suspension, or demotion action is directed against a management employee, the conference shall be held by the superintendent or a person the superintendent designates, and the superintendent shall notify the management employee within fifteen days after the conference of the decision made with respect to the charges. If the removal, suspension, or demotion action is directed against a superintendent, the conference shall be held by the members of the board or their designees, and the board shall notify the superintendent within fifteen days after the conference of its decision with respect to the charges.

(D) Within fifteen days after receiving notification of the results of the predisciplinary conference, an employee may file with the board a written demand for a hearing before the board or before a referee, and the board shall set a time for the hearing which shall be within thirty days from the date of receipt of the written demand, and the board shall give the employee at least twenty days notice in writing of the time and place of the hearing.

(E) If a referee is demanded by an employee or a county board, the hearing shall be conducted by a referee selected in accordance with division (F) of this section; otherwise, it shall be conducted by a majority of the members of the board and shall be confined to the charges enumerated at the predisciplinary conference.

(F) Referees for the hearings required by this section shall be selected from the list of names compiled by the superintendent of public instruction pursuant to section 3319.161 of the Revised Code. Upon receipt of notice that a referee has been demanded by an employee or a county board, the superintendent of public instruction shall immediately designate three persons from such list, from whom the referee for the hearing shall be chosen, and the superintendent of public instruction shall immediately notify the designees, the county board, and the employee. If within five days of receipt of the notice, the county board and employee are unable to agree upon one of the designees to serve as referee, the superintendent of public instruction shall appoint one of the designees to serve as referee. The appointment of the referee shall be entered in the minutes of the county board. The referee appointed shall be paid the referee's usual and customary fee for attending the hearing which shall be paid from the general fund of the county board of developmental disabilities.

(G) The board shall provide for a complete stenographic record of the proceedings, and a copy of the record shall be furnished to the employee.

Both parties may be present at the hearing, be represented by counsel, require witnesses to be under oath, cross-examine witnesses, take a record of the proceedings, and require the presence of witnesses in their behalf upon subpoena to be issued by the county board. If any person fails to comply with a subpoena, a judge of the court of common pleas of the county in which the person resides, upon application of any interested party, shall compel attendance of the person by attachment proceedings as for contempt. Any member of the board or the referee may administer oaths to witnesses. After a hearing by a referee, the referee shall file a report within ten days after the termination of the hearing. After consideration of the referee's report, the board, by a majority vote, may accept or reject the referee's recommendation. After a hearing by the board, the board, by majority vote, may enter its determination upon its minutes. If the decision, after hearing, is in favor of the employee, the charges and the record of the hearing shall be physically expunged from the minutes and, if the employee has suffered any loss of salary by reason of being suspended, the employee shall be paid the employee's full salary for the period of such suspension.

Any employee affected by a determination of the board under this division may appeal to the court of common pleas of the county in which the board is located within thirty days after receipt of notice of the entry of such determination. The appeal shall be an original action in the court and shall be commenced by the filing of a complaint against the board, in which complaint the facts shall be alleged upon which the employee relies for a reversal or modification of such determination. Upon service or waiver of summons in that appeal, the board immediately shall transmit to the clerk of the court for filing a transcript of the original papers filed with the board, a certified copy of the minutes of the board into which the determination was entered, and a certified transcript of all evidence adduced at the hearing or hearings before the board or a certified transcript of all evidence adduced at the hearing or hearings before the referee, whereupon the cause shall be at issue without further pleading and shall be advanced and heard without delay. The court shall examine the transcript and record of the hearing and shall hold such additional hearings as it considers advisable, at which it may consider other evidence in addition to the transcript and record.

Upon final hearing, the court shall grant or deny the relief prayed for in the complaint as may be proper in accordance with the evidence adduced in the hearing. Such an action is a special proceeding, and either the employee or the board may appeal from the decision of the court of common pleas pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

(H) Notwithstanding divisions (C) to (G) of this section, a county board and an employee may agree to submit issues regarding the employee's removal, suspension, or demotion to binding arbitration. The terms of the submission, including the method of selecting the arbitrator or arbitrators and the responsibility for compensating the arbitrator, shall be provided for in the arbitration agreement. The arbitrator shall be selected within fifteen days of the execution of the agreement. Chapter 2711. of the Revised Code governs the arbitration proceedings.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-16-1989



Section 5126.24 - Salary schedules for teaching and nonteaching employees.

(A) As used in this section:

(1) "License" means an educator license issued by the state board of education under section 3319.22 of the Revised Code or a certificate issued by the department of developmental disabilities.

(2) "Teacher" means a person employed by a county board of developmental disabilities in a position that requires a license.

(3) "Nonteaching employee" means a person employed by a county board of developmental disabilities in a position that does not require a license.

(4) "Years of service" includes all service described in division (A) of section 3317.13 of the Revised Code.

(B) Subject to rules established by the director of developmental disabilities pursuant to Chapter 119. of the Revised Code, each county board of developmental disabilities shall annually adopt separate salary schedules for teachers and nonteaching employees.

(C) The teachers' salary schedule shall provide for increments based on training and years of service. The board may establish its own service requirements provided no teacher receives less than the salary the teacher would be paid under section 3317.13 of the Revised Code if the teacher were employed by a school district board of education and provided full credit for a minimum of five years of actual teaching and military experience as defined in division (A) of such section is given to each teacher.

Each teacher who has completed training that would qualify the teacher for a higher salary bracket pursuant to this section shall file by the fifteenth day of September with the fiscal officer of the board, satisfactory evidence of the completion of such additional training. The fiscal officer shall then immediately place the teacher, pursuant to this section, in the proper salary bracket in accordance with training and years of service. No teacher shall be paid less than the salary to which the teacher would be entitled under section 3317.13 of the Revised Code if the teacher were employed by a school district board of education.

The superintendent of each county board, on or before the fifteenth day of October of each year, shall certify to the state board of education the name of each teacher employed, on an annual salary, in each special education program operated pursuant to section 3323.09 of the Revised Code during the first full school week of October. The superintendent further shall certify, for each teacher, the number of years of training completed at a recognized college, the degrees earned from a college recognized by the state board, the type of license held, the number of months employed by the board, the annual salary, and other information that the state board may request.

(D) The nonteaching employees' salary schedule established by the board shall be based on training, experience, and qualifications with initial salaries no less than salaries in effect on July 1, 1985. Each board shall prepare and may amend from time to time, specifications descriptive of duties, responsibilities, requirements, and desirable qualifications of the classifications of employees required to perform the duties specified in the salary schedule. All nonteaching employees shall be notified of the position classification to which they are assigned and the salary for the classification. The compensation of all nonteaching employees working for a particular board shall be uniform for like positions except as compensation would be affected by salary increments based upon length of service.

On the fifteenth day of October of each year the nonteaching employees' salary schedule and list of job classifications and salaries in effect on that date shall be filed by each board with the superintendent of public instruction. If such salary schedule and classification plan is not filed, the superintendent of public instruction shall order the board to file such schedule and list forthwith. If this condition is not corrected within ten days after receipt of the order from the superintendent, no money shall be distributed to the board under Chapter 3317. of the Revised Code until the superintendent has satisfactory evidence of the board's full compliance with such order.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-29-1996

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 5126.25 - Uniform standards and procedures for certification and registrations of persons seeking employment.

(A) The director of developmental disabilities shall adopt rules under division (C) of this section establishing uniform standards and procedures for the certification and registration of persons , other than the persons described in division (I) of this section, who are seeking employment with or are employed by either of the following:

(1) A county board of developmental disabilities;

(2) An entity that contracts with a county board to operate programs and services for individuals with mental retardation or developmental disabilities.

(B) No person shall be employed in a position for which certification or registration is required pursuant to the rules adopted under this section without the certification or registration that is required for that position. The person shall not be employed or shall not continue to be employed if the required certification or registration is denied, revoked, or not renewed.

(C) The director shall adopt rules in accordance with Chapter 119. of the Revised Code as the director considers necessary to implement and administer this section, including rules establishing all of the following:

(1) Positions of employment that are subject to this section and, for each position, whether a person must receive certification or receive registration to be employed in that position;

(2) Requirements that must be met to receive the certification or registration required to be employed in a particular position, including standards regarding education, specialized training, and experience, taking into account the needs of individuals with mental retardation or developmental disabilities and the specialized techniques needed to serve them, except that the rules shall not require a person designated as a service employee under section 5126.22 of the Revised Code to have or obtain a bachelor's or higher degree;

(3) Procedures to be followed in applying for initial certification or registration and for renewing the certification or registration.

(4) Requirements that must be met for renewal of certification or registration, which may include continuing education and professional training requirements;

(5) Subject to section 5126.23 of the Revised Code, grounds for which certification or registration may be denied, suspended, or revoked and procedures for appealing the denial, suspension, or revocation.

(D) Each person seeking certification or registration for employment shall apply in the manner established in rules adopted under this section.

(E)

(1) Except as provided in division (E)(2) of this section, the superintendent of each county board is responsible for taking all actions regarding certification and registration of employees, other than the position of superintendent or investigative agent. For the position of superintendent or investigative agent, the director of developmental disabilities is responsible for taking all such actions.

Actions that may be taken by the superintendent or director include issuing, renewing, denying, suspending, and revoking certification and registration. All actions shall be taken in accordance with the rules adopted under this section.

The superintendent may charge a fee to persons applying for certification or registration. The superintendent shall establish the amount of the fee according to the costs the county board incurs in administering its program for certification and registration of employees.

A person subject to the denial, suspension, or revocation of certification or registration may appeal the decision. The appeal shall be made in accordance with the rules adopted under this section.

(2) Pursuant to division (C) of section 5126.05 of the Revised Code, the superintendent may enter into a contract with any other entity under which the entity is given authority to carry out all or part of the superintendent's responsibilities under division (E)(1) of this section.

(F) A person with valid certification or registration under this section on the effective date of any rules adopted under this section that increase the standards applicable to the certification or registration shall have such period as the rules prescribe, but not less than one year after the effective date of the rules, to meet the new certification or registration standards.

(G) A person with valid certification or registration is qualified to be employed according to that certification or registration by any county board or entity contracting with a county board.

(H) The director shall monitor county boards to ensure that their employees and the employees of their contracting entities have the applicable certification or registration required under this section and that the employees are performing only those functions they are authorized to perform under the certification or registration

. The superintendent of each county board or the superintendent's designee shall maintain in appropriate personnel files evidence acceptable to the director that the employees have met the requirements . On request, representatives of the department of developmental disabilities shall be given access to the evidence .

(I)

The certification and registration requirements of this section and the rules adopted under it do not apply to either of the following:

(1) A person who holds a valid license issued or certificate issued under Chapter 3319. of the Revised Code and performs no duties other than teaching or supervision of a teaching program;

(2) A person who holds a valid license or certificate issued under Title XLVII of the Revised Code and performs only those duties governed by the license or certificate.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 2007 HB119 06-30-2007



Section 5126.251 - Effect of child support default on certificate.

On receipt of a notice pursuant to section 3123.43 of the Revised Code, the director of developmental disabilities or the superintendent of a county board of developmental disabilities shall comply with sections 3123.41 to 3123.50 of the Revised Code and any applicable rules adopted under section 3123.63 of the Revised Code with respect to a person's certification or registration under section 5126.25 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-22-2001



Section 5126.252 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5126.253 - Information concerning improper conduct by licensed employee.

(A) As used in this section:

(1) "Conduct unbecoming to the teaching profession" shall be as described in rules adopted by the state board of education.

(2) "Intervention in lieu of conviction" means intervention in lieu of conviction under section 2951.041 of the Revised Code.

(3) "License" has the same meaning as in section 3319.31 of the Revised Code.

(4) "Pre-trial diversion program" means a pre-trial diversion program under section 2935.36 of the Revised Code or a similar diversion program under rules of a court.

(B) The superintendent of each county board of developmental disabilities or the president of the board, if division (C) of this section applies, shall promptly submit to the superintendent of public instruction the information prescribed in division (D) of this section when any of the following conditions applies to an employee of the board who holds a license issued by the state board of education:

(1) The superintendent or president knows that the employee has pleaded guilty to, has been found guilty by a jury or court of, has been convicted of, has been found to be eligible for intervention in lieu of conviction for, or has agreed to participate in a pre-trial diversion program for an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(2) The board has initiated termination or nonrenewal proceedings against, has terminated, or has not renewed the contract of the employee because the board has reasonably determined that the employee has committed an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(3) The employee has resigned under threat of termination or nonrenewal as described in division (B)(2) of this section.

(4) The employee has resigned because of or in the course of an investigation by the board regarding whether the employee has committed an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(C) If the employee to whom any of the conditions prescribed in divisions (B)(1) to (4) of this section applies is the superintendent of a county board of developmental disabilities, the president of the board shall make the report required under this section.

(D) If a report is required under this section, the superintendent or president shall submit to the superintendent of public instruction the name and social security number of the employee about whom information is required and a factual statement regarding any of the conditions prescribed in divisions (B)(1) to (4) of this section that applies to the employee.

(E) A determination made by the board as described in division (B)(2) of this section or a termination, nonrenewal, resignation, or other separation described in divisions (B)(2) to (4) of this section does not create a presumption of the commission or lack of the commission by the employee of an act unbecoming to the teaching profession or an offense described in division (B)(2) or (C) of section 3319.31 or division (B)(1) of section 3319.39 of the Revised Code.

(F) No individual required to submit a report under division (B) of this section shall knowingly fail to comply with that division.

(G) An individual who provides information to the superintendent of public instruction in accordance with this section in good faith shall be immune from any civil liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2007; 2008 HB428 09-12-2008



Section 5126.254 - Report of improper conduct investigation kept in personnel file.

The superintendent of each county board of developmental disabilities shall require that the reports of any investigation by the board of an employee regarding whether the employee has committed an act or offense for which the superintendent is required to make a report to the superintendent of public instruction under section 5126.253 of the Revised Code be kept in the employee's personnel file. If, after an investigation under division (A) of section 3319.311 of the Revised Code, the superintendent of public instruction determines that the results of that investigation do not warrant initiating action under section 3319.31 of the Revised Code, the superintendent of the county board shall require the reports of the board's investigation to be moved from the employee's personnel file to a separate public file.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-30-2007; 2008 HB428 09-12-2008



Section 5126.255 - RC 5126.253 and RC 5126.254 prevail over contractual provisions.

Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of sections 5126.253 and 5126.254 of the Revised Code prevail over any conflicting provisions of a collective bargaining agreement or contract for employment entered into after the effective date of this section.

Effective Date: 03-30-2007



Section 5126.26 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 05-04-1992



Section 5126.27 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 05-04-1992



Section 5126.28 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5126.281 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 1/1/2013.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-22-2000



Section 5126.29 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-29-1996



Section 5126.30 - Protective services for adults with developmental disability definitions.

As used in sections 5126.30 to 5126.34 of the Revised Code:

(A) "Adult" means a person eighteen years of age or older with mental retardation or a developmental disability.

(B) "Caretaker" means a person who is responsible for the care of an adult by order of a court, including an order of guardianship, or who assumes the responsibility for the care of an adult as a volunteer, as a family member, by contract, or by the acceptance of payment for care.

(C) "Abuse" has the same meaning as in section 5123.50 of the Revised Code, except that it includes a misappropriation, as defined in that section.

(D) "Neglect" has the same meaning as in section 5123.50 of the Revised Code.

(E) "Exploitation" means the unlawful or improper act of a caretaker using an adult or an adult's resources for monetary or personal benefit, profit, or gain, including misappropriation, as defined in section 5123.50 of the Revised Code, of an adult's resources.

(F) "Working day" means Monday, Tuesday, Wednesday, Thursday, or Friday, except when that day is a holiday as defined in section 1.14 of the Revised Code.

(G) "Incapacitated" means lacking understanding or capacity, with or without the assistance of a caretaker, to make and carry out decisions regarding food, clothing, shelter, health care, or other necessities, but does not include mere refusal to consent to the provision of services.

(H) "Emergency protective services" means protective services furnished to a person with mental retardation or a developmental disability to prevent immediate physical harm.

(I) "Protective services" means services provided by the county board of developmental disabilities to an adult with mental retardation or a developmental disability for the prevention, correction, or discontinuance of an act of as well as conditions resulting from abuse, neglect, or exploitation.

(J) "Protective service plan" means an individualized plan developed by the county board of developmental disabilities to prevent the further abuse, neglect, or exploitation of an adult with mental retardation or a developmental disability.

(K) "Substantial risk" has the same meaning as in section 2901.01 of the Revised Code.

(L) "Party" means all of the following:

(1) An adult who is the subject of a probate proceeding under sections 5126.30 to 5126.33 of the Revised Code;

(2) A caretaker, unless otherwise ordered by the probate court;

(3) Any other person designated as a party by the probate court including but not limited to, the adult's spouse, custodian, guardian, or parent.

(M) "Board" means a county board of developmental disabilities.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004; 2005 SB10 09-05-2005



Section 5126.31 - Reviewing reports of abuse and neglect.

(A) A county board of developmental disabilities shall review reports of abuse and neglect made under section 5123.61 of the Revised Code and reports referred to it under section 5101.611 of the Revised Code to determine whether the person who is the subject of the report is an adult with mental retardation or a developmental disability in need of services to deal with the abuse or neglect. The board shall give notice of each report to the registry office of the department of developmental disabilities established pursuant to section 5123.61 of the Revised Code on the first working day after receipt of the report. If the report alleges that there is a substantial risk to the adult of immediate physical harm or death, the board shall initiate review within twenty-four hours of its receipt of the report. If the board determines that the person is sixty years of age or older but does not have mental retardation or a developmental disability, it shall refer the case to the county department of job and family services. If the board determines that the person is an adult with mental retardation or a developmental disability, it shall continue its review of the case.

(B) For each review over which the board retains responsibility under division (A) of this section, it shall do all of the following:

(1) Give both written and oral notice of the purpose of the review to the adult and, if any, to the adult's legal counsel or caretaker, in simple and clear language;

(2) Visit the adult, in the adult's residence if possible, and explain the notice given under division (B)(1) of this section;

(3) Request from the registry office any prior reports concerning the adult or other principals in the case;

(4) Consult, if feasible, with the person who made the report under section 5101.61 or 5123.61 of the Revised Code and with any agencies or persons who have information about the alleged abuse or neglect;

(5) Cooperate fully with the law enforcement agency responsible for investigating the report and for filing any resulting criminal charges and, on request, turn over evidence to the agency;

(6) Determine whether the adult needs services, and prepare a written report stating reasons for the determination. No adult shall be determined to be abused, neglected, or in need of services for the sole reason that, in lieu of medical treatment, the adult relies on or is being furnished spiritual treatment through prayer alone in accordance with the tenets and practices of a church or religious denomination of which the adult is a member or adherent.

(C) The board shall arrange for the provision of services for the prevention, correction or discontinuance of abuse or neglect or of a condition resulting from abuse or neglect for any adult who has been determined to need the services and consents to receive them. These services may include, but are not limited to, service and support administration, fiscal management, medical, mental health, home health care, homemaker, legal, and residential services and the provision of temporary accommodations and necessities such as food and clothing. The services do not include acting as a guardian, trustee, or protector as defined in section 5123.55 of the Revised Code. If the provision of residential services would require expenditures by the department of developmental disabilities, the board shall obtain the approval of the department prior to arranging the residential services.

To arrange services, the board shall:

(1) Develop an individualized service plan identifying the types of services required for the adult, the goals for the services, and the persons or agencies that will provide them;

(2) In accordance with rules established by the director of developmental disabilities, obtain the consent of the adult or the adult's guardian to the provision of any of these services and obtain the signature of the adult or guardian on the individual service plan. An adult who has been found incompetent under Chapter 2111. of the Revised Code may consent to services. If the board is unable to obtain consent, it may seek, if the adult is incapacitated, a court order pursuant to section 5126.33 of the Revised Code authorizing the board to arrange these services.

(D) The board shall ensure that the adult receives the services arranged by the board from the provider and shall have the services terminated if the adult withdraws consent.

(E) On completion of a review, the board shall submit a written report to the registry office established under section 5123.61 of the Revised Code. If the report includes a finding that a person with mental retardation or a developmental disability is a victim of action or inaction that may constitute a crime under federal law or the law of this state, the board shall submit the report to the law enforcement agency responsible for investigating the report. Reports prepared under this section are not public records as defined in section 149.43 of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5126.311 - Requesting review of reports of abuse or neglect by other entities.

(A) Notwithstanding the requirement of section 5126.31 of the Revised Code that a county board of developmental disabilities review reports of abuse and neglect, one of the following government entities, at the request of the county board or the department of developmental disabilities, shall review the report instead of the county board if circumstances specified in rules adopted under division (B) of this section exist:

(1) Another county board of developmental disabilities;

(2) The department;

(3) A regional council of government established pursuant to Chapter 167. of the Revised Code;

(4) Any other government entity authorized to investigate reports of abuse and neglect.

(B) The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code specifying circumstances under which it is inappropriate for a county board to review reports of abuse and neglect.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5126.312 - Amended and Renumbered RC 5126.34.

Effective Date: 03-31-2003



Section 5126.313 - Investigations.

(A) After reviewing a report of abuse or neglect under section 5126.31 of the Revised Code or a report of a major unusual incident made in accordance with rules adopted under section 5123.612 of the Revised Code, a county board of developmental disabilities shall conduct an investigation if circumstances specified in rules adopted under division (B) of this section exist. If the circumstances specified in the rules exist, the county board shall conduct the investigation in the manner specified by the rules.

(B) The director of developmental disabilities shall adopt rules in accordance with Chapter 119. of the Revised Code specifying circumstances under which a county board shall conduct investigations under division (A) of this section and the manner in which the county board shall conduct the investigation.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001



Section 5126.32 - Obstructing review or investigation.

If during the course of the review conducted under section 5126.31 of the Revised Code or the investigation conducted under section 5126.313 of the Revised Code, any person denies or obstructs the board's access to the residence of the adult who is the subject of the review or investigation, the board may file a petition with the probate court of the county in which the residence is located for a temporary restraining order, in accordance with Civil Rule 65, to prevent the denial or obstruction of access. If the court finds reasonable cause to believe that the adult is abused or neglected and that access to the adult's residence has been denied or obstructed, the court shall issue a temporary order restraining the interference or obstruction. After the order has been obtained, at the request of the board, an officer of the law enforcement agency investigating the report shall accompany representatives of the board to the adult's residence.

If a person refuses to allow or interferes with the provision of services described in division (C) of section 5126.31 of the Revised Code to an adult who has consented to them, the county board may file a petition with the probate court of the county in which the adult resides for appropriate injunctive relief in accordance with Civil Rule 65.

Effective Date: 06-06-2001



Section 5126.33 - Complaint process.

(A) A county board of developmental disabilities may file a complaint with the probate court of the county in which an adult with mental retardation or a developmental disability resides for an order authorizing the board to arrange services described in division (C) of section 5126.31 of the Revised Code for that adult if the adult is eligible to receive services or support under section 5126.041 of the Revised Code and the board has been unable to secure consent. The complaint shall include:

(1) The name, age, and address of the adult;

(2) Facts describing the nature of the abuse, neglect, or exploitation and supporting the board's belief that services are needed;

(3) The types of services proposed by the board, as set forth in the protective service plan described in division (J) of section 5126.30 of the Revised Code and filed with the complaint;

(4) Facts showing the board's attempts to obtain the consent of the adult or the adult's guardian to the services.

(B) The board shall give the adult notice of the filing of the complaint and in simple and clear language shall inform the adult of the adult's rights in the hearing under division (C) of this section and explain the consequences of a court order. This notice shall be personally served upon all parties, and also shall be given to the adult's legal counsel, if any. The notice shall be given at least twenty-four hours prior to the hearing, although the court may waive this requirement upon a showing that there is a substantial risk that the adult will suffer immediate physical harm in the twenty-four hour period and that the board has made reasonable attempts to give the notice required by this division.

(C) Upon the filing of a complaint for an order under this section, the court shall hold a hearing at least twenty-four hours and no later than seventy-two hours after the notice under division (B) of this section has been given unless the court has waived the notice. All parties shall have the right to be present at the hearing, present evidence, and examine and cross-examine witnesses. The Ohio Rules of Evidence shall apply to a hearing conducted pursuant to this division. The adult shall be represented by counsel unless the court finds that the adult has made a voluntary, informed, and knowing waiver of the right to counsel. If the adult is indigent, the court shall appoint counsel to represent the adult. The board shall be represented by the county prosecutor or an attorney designated by the board.

(D)

(1) The court shall issue an order authorizing the board to arrange the protective services if it finds, on the basis of clear and convincing evidence, all of the following:

(a) The adult has been abused, neglected, or exploited;

(b) The adult is incapacitated;

(c) There is a substantial risk to the adult of immediate physical harm or death;

(d) The adult is in need of the services;

(e) No person authorized by law or court order to give consent for the adult is available or willing to consent to the services.

(2) The board shall develop a detailed protective service plan describing the services that the board will provide, or arrange for the provision of, to the adult to prevent further abuse, neglect, or exploitation. The board shall submit the plan to the court for approval. The protective service plan may be changed only by court order.

(3) In formulating the order, the court shall consider the individual protective service plan and shall specifically designate the services that are necessary to deal with the abuse, neglect, or exploitation or condition resulting from abuse, neglect, or exploitation and that are available locally, and authorize the board to arrange for these services only. The court shall limit the provision of these services to a period not exceeding six months, renewable for an additional six-month period on a showing by the board that continuation of the order is necessary.

(E) If the court finds that all other options for meeting the adult's needs have been exhausted, it may order that the adult be removed from the adult's place of residence and placed in another residential setting. Before issuing that order, the court shall consider the adult's choice of residence and shall determine that the new residential setting is the least restrictive alternative available for meeting the adult's needs and is a place where the adult can obtain the necessary requirements for daily living in safety. The court shall not order an adult to a hospital or public hospital as defined in section 5122.01 or a state institution as defined in section 5123.01 of the Revised Code.

(F) The court shall not authorize a change in an adult's placement ordered under division (E) of this section unless it finds compelling reasons to justify a change. The parties to whom notice was given in division (B) of this section shall be given notice of a proposed change at least five working days prior to the change.

(G) The adult, the board, or any other person who received notice of the petition may file a motion for modification of the court order at any time.

(H) The county board shall pay court costs incurred in proceedings brought pursuant to this section. The adult shall not be required to pay for court-ordered services.

(I)

(1) After the filing of a complaint for an order under this section, the court, prior to the final disposition, may enter any temporary order that the court finds necessary to protect the adult with mental retardation or a developmental disability from abuse, neglect, or exploitation including, but not limited to, the following:

(a) A temporary protection order;

(b) An order requiring the evaluation of the adult;

(c) An order requiring a party to vacate the adult's place of residence or legal settlement, provided that, subject to division (K)(1)(d) of this section, no operator of a residential facility licensed by the department may be removed under this division;

(d) In the circumstances described in, and in accordance with the procedures set forth in, section 5123.191 of the Revised Code, an order of the type described in that section that appoints a receiver to take possession of and operate a residential facility licensed by the department.

(2) The court may grant an ex parte order pursuant to this division on its own motion or if a party files a written motion or makes an oral motion requesting the issuance of the order and stating the reasons for it if it appears to the court that the best interest and the welfare of the adult require that the court issue the order immediately. The court, if acting on its own motion, or the person requesting the granting of an ex parte order, to the extent possible, shall give notice of its intent or of the request to all parties, the adult's legal counsel, if any. If the court issues an ex parte order, the court shall hold a hearing to review the order within seventy-two hours after it is issued or before the end of the next day after the day on which it is issued, whichever occurs first. The court shall give written notice of the hearing to all parties to the action.

Amended by 129th General AssemblyFile No.28,HB 153, §120.20, eff. 10/1/2012.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5126.331 - Ex parte emergency order.

(A) A probate court, through a probate judge or magistrate, may issue by telephone an ex parte emergency order authorizing any of the actions described in division (B) of this section if all of the following are the case:

(1) The court receives notice from the county board of developmental disabilities, or an authorized employee of the board, that the board or employee believes an emergency order is needed as described in this section.

(2) The adult who is the subject of the notice is eligible to receive services or support under section 5126.041 of the Revised Code.

(3) There is reasonable cause to believe that the adult is incapacitated.

(4) There is reasonable cause to believe that there is a substantial risk to the adult of immediate physical harm or death.

(B) An order issued under this section may authorize the county board of developmental disabilities to do any of the following:

(1) Provide, or arrange for the provision of, emergency protective services for the adult;

(2) Remove the adult from the adult's place of residence or legal settlement;

(3) Remove the adult from the place where the abuse, neglect, or exploitation occurred.

(C) A court shall not issue an order under this section to remove an adult from a place described in division (B)(2) or (3) of this section until the court is satisfied that reasonable efforts have been made to notify the adult and any person with whom the adult resides of the proposed removal and the reasons for it, except that, the court may issue an order prior to giving the notice if one of the following is the case:

(1) Notification could jeopardize the physical or emotional safety of the adult.

(2) The notification could result in the adult being removed from the court's jurisdiction.

(D) An order issued under this section shall be in effect for not longer than twenty-four hours, except that if the day following the day on which the order is issued is a weekend-day or legal holiday, the order shall remain in effect until the next business day.

(E)

(1) Except as provided in division (E)(2) of this section, not later than twenty-four hours after an order is issued under this section, the county board or employee that provided notice to the probate court shall file a complaint with the court in accordance with division (A) of section 5126.33 of the Revised Code.

(2) If the day following the day on which the order was issued is a weekend-day or a holiday, the county board or employee shall file the complaint with the probate court on the next business day.

(3) Except as provided in section 5126.332 of the Revised Code, proceedings on the complaint filed pursuant to this division shall be conducted in accordance with section 5126.33 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5126.332 - Probable cause hearing.

(A) If an order is issued pursuant to section 5126.331 of the Revised Code, the court shall hold a hearing not later than twenty-four hours after the issuance to determine whether there is probable cause for the order, except that if the day following the day on which the order is issued is a weekend-day or legal holiday, the court shall hold the hearing on the next business day.

(B) At the hearing, the court:

(1) Shall consider the adult's choice of residence and determine whether protective services are the least restrictive alternative available for meeting the adult's needs;

(2) May issue temporary orders to protect the adult from immediate physical harm, including, but not limited to, temporary protection orders, evaluations, and orders requiring a party to vacate the adult's place of residence or legal settlement;

(3) May order emergency protective services.

(C) A temporary order issued pursuant to division (B)(2) of this section is effective for thirty days. The court may renew the order for an additional thirty-day period.

Effective Date: 01-30-2004



Section 5126.333 - Investigation of allegation of substantial risk.

Any person who has reason to believe that there is a substantial risk to an adult with mental retardation or a developmental disability of immediate physical harm or death and that the responsible county board of developmental disabilities has failed to seek an order pursuant to section 5126.33 or 5126.331 of the Revised Code may notify the department of developmental disabilities. Within twenty-four hours of receipt of such notice, the department shall cause an investigation to be conducted regarding the notice. The department shall provide assistance to the county board to provide for the health and safety of the adult as permitted by law.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-30-2004



Section 5126.34 - Training standards for reviewing abuse and neglect reports.

Each county board of developmental disabilities shall provide comprehensive, formal training for county board employees and other persons authorized to implement sections 5126.30 to 5126.34 of the Revised Code.

The department of developmental disabilities shall adopt rules establishing minimum standards for the training provided by county boards pursuant to this section. The training provided by the county boards shall meet the minimum standards prescribed by the rules.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5126.35 - [Repealed].

Effective Date: 12-31-2003



Section 5126.351 - [Repealed].

Effective Date: 12-31-2003



Section 5126.352 - [Repealed].

Effective Date: 12-31-2003



Section 5126.353 - [Repealed].

Effective Date: 12-31-2003



Section 5126.354 - Amended and Renumbered RC 5123.422.

Effective Date: 12-31-2003



Section 5126.355 - Renumbered RC 5123.651.

Effective Date: 12-31-2003



Section 5126.356 - [Repealed].

Effective Date: 12-31-2003



Section 5126.357 - Amended and Renumbered RC 5123.47.

Effective Date: 12-13-2003



Section 5126.36 - Authorization administer medications and perform health-related activities and tube feedings.

(A) As used in this section, "health-related activities," "prescribed medication," and "tube feeding" have the same meanings as in section 5123.41 of the Revised Code.

(B) In accordance with sections 5123.42 and 5123.651 of the Revised Code, an employee of a county board of developmental disabilities or an entity under contract with the board who is not specifically authorized by other provisions of the Revised Code to administer prescribed medications, perform health-related activities, perform tube feedings, or provide assistance in the self-administration of prescribed medications may do so pursuant to the authority granted under those sections.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-31-2003



Section 5126.38 - Amended and Renumbered RC 5126.044.

Effective Date: 03-13-1997



Section 5126.40 - Supported living.

(A) Sections 5126.40 to 5126.47 of the Revised Code do not apply to medicaid-funded supported living.

(B) As used in sections 5126.40 to 5126.47 of the Revised Code, "provider" means a person or government entity certified by the director of developmental disabilities to provide supported living for individuals with mental retardation and developmental disabilities.

(C) On and after July 1, 1995, each county board shall plan and develop supported living for individuals with mental retardation and developmental disabilities who are residents of the county in accordance with sections 5126.41 to 5126.47 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994; 2007 HB119 06-30-2007



Section 5126.41 - Individual service plans.

The county board of developmental disabilities shall identify residents of the county for whom supported living is to be provided. Identification of the residents shall be made in accordance with the priorities set under section 5126.04 of the Revised Code and the waiting lists established under section 5126.042 of the Revised Code. The board shall assist the residents in identifying their individual service needs.

To arrange supported living for an individual, the board shall assist the individual in developing an individual service plan. In developing the plan, the individual shall choose a residence that is appropriate according to local standards; the individuals, if any, with whom the individual will live in the residence; the services the individual needs to live in the individual's residence of choice; and the providers from which the services will be received. The choices available to an individual shall be based on available resources.

The board shall obtain the consent of the individual or the individual's guardian and the signature of the individual or guardian on the individual service plan. The county board shall ensure that the individual receives from the provider the services contracted for under section 5126.45 of the Revised Code.

An individual service plan for supported living shall be effective for a period of time agreed to by the county board and the individual. In determinating that period, the county board and the individual shall consider the nature of the services to be provided and the manner in which they are customarily provided.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5126.42 - Advisory council.

(A) A county board of developmental disabilities shall establish an advisory council composed of board members or employees of the board, providers, individuals receiving supported living, and advocates for individuals receiving supported living to provide on-going communication among all persons concerned with supported living.

(B) The board shall develop procedures for the resolution of grievances between the board and providers or between the board and an entity with which it has a shared funding agreement.

(C) The board shall develop and implement a provider selection system. Each system shall enable an individual to choose to continue receiving supported living from the same providers, to select additional providers, or to choose alternative providers. Annually, the board shall review its provider selection system to determine whether it has been implemented in a manner that allows individuals fair and equitable access to providers.

In developing a provider selection system, the county board shall create a pool of providers for individuals to use in choosing their providers of supported living. The pool shall be created by placing in the pool all providers on record with the board or by placing in the pool all providers approved by the board through soliciting requests for proposals for supported living contracts. In either case, only providers that are certified by the director of developmental disabilities may be placed in the pool.

If the board places all providers on record in the pool, the board shall review the pool at least annually to determine whether each provider has continued interest in being a provider and has maintained its certification by the department. At any time, an interested and certified provider may make a request to the board that it be added to the pool, and the board shall add the provider to the pool not later than seven days after receiving the request.

If the board solicits requests for proposals for inclusion of providers in the pool, the board shall develop standards for selecting the providers to be included. Requests for proposals shall be solicited at least annually. When requests are solicited, the board shall cause legal notices to be published once each week for two consecutive weeks in a newspaper of general circulation within the county or as provided in section 7.16 of the Revised Code. The board's formal request for proposals shall include a description of any applicable contract terms, the standards that are used to select providers for inclusion in the pool, and the process the board uses to resolve disputes arising from the selection process. The board shall accept requests from any entity interested in being a provider of supported living for individuals served by the board. Requests shall be approved or denied according to the standards developed by the board. Providers that previously have been placed in the pool are not required to resubmit a request for proposal to be included in the pool, unless the board's standards have been changed.

In assisting an individual in choosing a provider, the county board shall provide the individual with uniform and consistent information pertaining to each provider in the pool. An individual may choose to receive supported living from a provider that is not included in the pool, if the provider is certified by the director of developmental disabilities.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994; 2007 HB119 06-30-2007



Section 5126.43 - Supported living arrangements.

(A) After receiving notice from the department of developmental disabilities of the amount of state funds to be distributed to it for planning, developing, contracting for, and providing supported living, the county board of developmental disabilities shall arrange for supported living on behalf of and with the consent of individuals based on their individual service plans developed under section 5126.41 of the Revised Code. With the state distribution and any other money designated by the board for supported living, the board shall arrange for supported living in one or more of the following ways:

(1) By contracting under section 5126.45 of the Revised Code with providers selected by the individual to be served;

(2) By entering into shared funding agreements with state agencies, local public agencies, or political subdivisions at rates negotiated by the board;

(3) By providing direct payment or vouchers to be used to purchase supported living, pursuant to a written contract in an amount determined by the board, to the individual or a person providing the individual with protective services as defined in section 5123.55 of the Revised Code.

(B) The board may arrange for supported living only with providers that are certified by the director of developmental disabilities.

When no certified provider is willing and able to provide supported living for an individual in accordance with the terms of the individual service plan for that individual, a county board may provide supported living directly if it is certified by the director of developmental disabilities to provide supported living.

A county board may, for a period not to exceed ninety days, contract for or provide supported living without meeting the requirements of this section for an individual it determines to be in emergency need of supported living. Thereafter, the individual shall choose providers in accordance with sections 5126.41 and 5126.42 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997; 2007 HB119 06-30-2007



Section 5126.431 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5126.44 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5126.45 - Contract with provider of supported living.

(A) A contract between a county board of developmental disabilities and a provider of supported living shall be in writing and shall be based on the individual service plan developed by the individual under section 5126.41 of the Revised Code. The plan may be submitted as an addendum to the contract. An individual receiving services pursuant to a contract shall be considered a third-party beneficiary to the contract.

(B) The contract shall be negotiated between the provider and the county board. The terms of the contract shall include at least the following:

(1) The contract period and conditions for renewal;

(2) The services to be provided pursuant to the individual service plan;

(3) The rights and responsibilities of all parties to the contract;

(4) The methods that will be used to evaluate the services delivered by the provider;

(5) Procedures for contract modification that ensure all parties affected by the modification are involved and agree;

(6) A process for resolving conflicts between individuals receiving services, the county board, and the provider, as applicable;

(7) Procedures for the retention of applicable records;

(8) Provisions for contract termination by any party involved that include requirements for an appropriate notice of intent to terminate the contract;

(9) Methods to be used to document services provided;

(10) Procedures for submitting reports required by the county board as a condition of receiving payment under the contract;

(11) The method and schedule the board will use to make payments to the provider and whether periodic payment adjustments will be made to the provider;

(12) Provisions for conducting fiscal reconciliations for payments made through methods other than a fee-for-service arrangement.

(C) Payments to the provider under a supported living contract must be determined by the board to be reasonable in accordance with policies and procedures developed by the board. Goods or services provided without charge to the provider shall not be included as expenditures of the provider.

(D) The board shall establish procedures for reconciling expenditures and payments, other than those made under a fee-for-service arrangement, for the prior contract year when a contract is not renewed and shall reconcile expenditures and payments in accordance with these procedures.

(E) A provider or an entity with which the board has entered into a shared funding agreement may appeal a negotiated contract or proposed shared funding rate to the county board using the procedures established by the board under section 5126.42 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994; 2007 HB119 06-30-2007



Section 5126.451 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5126.46 - Obligations to provide residential services.

(A) No county board of developmental disabilities shall be obligated to use any money other than money in the community developmental disabilities residential services fund to furnish residential services.

(B) Except with respect to a child required to be provided services pursuant to section 121.38 of the Revised Code, no court or other entity of state or local government shall order or otherwise require a county board of developmental disabilities to use money from local sources for residential services for an individual with mental retardation or developmental disabilities or to arrange for residential services for such an individual unless a vacancy exists in an appropriate residential setting within the county.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 08-08-1996



Section 5126.47 - Joint county residential services consortium.

A county board of developmental disabilities may, pursuant to a resolution adopted by an affirmative vote of the majority of its members, establish, by agreement with one or more other county boards of developmental disabilities, a residential services consortium to jointly provide residential services and supported living. The agreement shall designate one board to assume the fiscal responsibilities for the consortium. The county auditor of the designated county shall establish a community developmental disabilities residential services fund for the consortium. Each board that is a member of the consortium shall cause to be deposited in the fund any state or federal money received for community residential services the county board has agreed to contribute to the consortium.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 11-11-1994; 2007 HB119 06-30-2007



Section 5126.49 - Residential facility linked deposit program.

The county board of developmental disabilities may adopt a resolution requesting the board of county commissioners to implement a residential facility linked deposit program under sections 5126.51 to 5126.62 of the Revised Code if the county board of developmental disabilities finds all of the following:

(A) There is a shortage of residential facilities in the county for individuals with mental retardation or developmental disabilities.

(B) Eligible organizations, otherwise willing and able to develop residential facilities in the county, have been unable to do so because of high interest rates.

(C) Placement of residential facility linked deposits will assist in financing the development of residential facilities in the county that otherwise would not be developed because of high interest rates.

The board shall transmit a certified copy of the resolution to the board of county commissioners.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.50 - Standards for residential facility linked deposit program.

If the board of county commissioners adopts a resolution under sections 135.801 and 135.802 of the Revised Code implementing a residential facility linked deposit program, the county board of developmental disabilities shall adopt a resolution that does all of the following:

(A) Establishes standards for its review of applications and its approval or disapproval of proposed residential facilities under section 5126.55 of the Revised Code;

(B) Prescribes the form of applications under section 5126.54 of the Revised Code;

(C) Establishes standards for approval or disapproval of applications for linked deposit loans under section 5126.58 of the Revised Code.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.51 - Residential facility linked deposit program definitions.

As used in sections 5126.51 to 5126.62 of the Revised Code:

(A) "Develop" or "development," in contexts not referring to developmental disabilities, means construction or rehabilitation.

(B) "Eligible lending institution" means a financial institution that meets all of the following requirements:

(1) Is eligible to make commercial loans;

(2) Has an office located within the territorial limits of the county;

(3) Is an institution into which the county's investing authority may deposit the public moneys of the county;

(4) Holds itself out as participating in the residential facility linked deposit program.

(C) "Eligible organization" means

a nonprofit corporation that has as its primary activity the development or operation of a residential facility

.

(D) "Investing authority" has the same meaning as in section 135.31 of the Revised Code.

(E) "Residential facility" has the same meaning as in section 5123.19 of the Revised Code .

(F) "Residential facility linked deposit program" means the linked deposit program provided for in sections 5126.51 to 5126.62 of the Revised Code. A "residential facility linked deposit" is a deposit of public moneys of the county under, and for the purposes of, the residential facility linked deposit program. A "residential facility linked deposit loan" is a loan under, and for the purposes of, the residential facility linked deposit program.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-17-1990



Section 5126.52 - Shortage of suitable residential facilities.

The general assembly finds that individuals with mental retardation or developmental disabilities residing in the state face a shortage of suitable residential facilities; that loans to finance the development of suitable residential facilities are subject to high interest rates; that eligible organizations, otherwise willing and able to develop suitable residential facilities, are unable to do so because of the high interest rates; and, consequently, that the shortage of suitable residential facilities is likely to continue and worsen.

The residential facility linked deposit program, when implemented in a county, is intended to provide low-cost funds for lending purposes that will effectively reduce high interest rates and materially contribute to remedying the shortage of suitable residential facilities for individuals with mental retardation or developmental disabilities who reside in the county.

Effective Date: 07-17-1990



Section 5126.53 - Resolution by county commissioners.

The residential facility linked deposit program is not operative in a county unless the board of county commissioners has adopted a resolution under sections 135.801 and 135.802 of the Revised Code implementing the program in the county.

Effective Date: 07-17-1990



Section 5126.54 - Application for loan to develop facility.

An eligible organization that seeks a residential facility linked deposit loan to finance all or part of the development of a residential facility shall obtain approval of the proposed project from the county board of developmental disabilities of the county in which the facility will be developed. The application shall be in the form prescribed by the board and include all of the following:

(A) The organization's name, business address, and telephone number;

(B) The name of an officer or employee of the organization who may be contacted with regard to the application;

(C) A description of the residential facility and a timetable showing the time at which each phase of its development is expected to be completed;

(D) The amount of the loan to be applied for;

(E) Any other information the board considers necessary to successfully review the application.

Whoever knowingly makes a false statement on an application is guilty of the offense of falsification under section 2921.13 of the Revised Code.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.55 - Resolution approving or disapproving development of proposed residential facility.

The county board of developmental disabilities shall review each application filed under section 5126.54 of the Revised Code and adopt a resolution approving or disapproving development of the proposed residential facility. The board shall not approve development of the proposed residential facility unless it finds, based upon the application and its evaluation of the applicant, that development of the residential facility is consistent with its plan and priorities, under section 5126.05 of the Revised Code, for the provision of residential facilities for individuals with mental retardation or developmental disabilities residing in the county.

The resolution shall include specific findings of fact justifying the approval or disapproval.

The board shall transmit a certified copy of the resolution to the applicant and to the board of county commissioners.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.56 - Applying to eligible lending institution after approval.

On receiving a resolution under section 5126.55 of the Revised Code approving development of a residential facility, an eligible organization may apply to an eligible lending institution, in the form prescribed by the institution, for a residential facility linked deposit loan to finance all or part of the development of the residential facility. The eligible organization shall include with its application both of the following:

(A) A copy of the resolution adopted under section 5126.55 of the Revised Code;

(B) A resolution, adopted by the organization's board of trustees, certifying that if the organization's application for a residential facility linked deposit loan is approved and accepted, the organization will use the loan solely to finance all or part of the cost of developing the residential facility as approved in the resolution adopted under section 5126.55 of the Revised Code.

Effective Date: 07-17-1990



Section 5126.57 - Approving or disapproving application for residential facility linked deposit loan.

In reviewing an application for a residential facility linked deposit loan, the eligible lending institution shall apply the same lending standards as it customarily applies to applications for loans for the development of residential property. The lending institution shall either approve or disapprove an application for a residential facility linked deposit loan within a reasonable time, in accordance with commercial practice.

If the lending institution approves an application, it shall prepare and transmit each of the following to the county board of developmental disabilities:

(A) A certification that it is an eligible lending institution;

(B) A statement that it has approved a residential facility linked deposit loan to the eligible organization and the amount of the loan;

(C) A copy of the eligible organization's loan application and a copy of the resolution of the eligible organization's board of trustees included with the loan application;

(D) Any other information the board of county commissioners requires in the resolution adopted under sections 135.801 and 135.802 of the Revised Code.

If the lending institution does not approve an application for a residential facility linked deposit loan, it shall promptly notify the county board of developmental disabilities of such disapproval.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.58 - Board approval or disapproval of loan application.

The county board of developmental disabilities shall adopt a resolution approving or disapproving an eligible organization's application for a residential facility linked deposit loan. The board shall disapprove an application unless it finds, based on the application and its evaluation of the applicant, each of the following:

(A) The applicant has fully complied with sections 5126.54 and 5126.56 of the Revised Code.

(B) Development of the residential facility will materially contribute to alleviating the shortage of residential facilities in the county for individuals with mental retardation or developmental disabilities.

(C) The applicant is ready to proceed with development of the residential facility, but is unable to do so because of high interest rates.

(D) The board of county commissioners has certified that public moneys of the county are currently available for placement of the residential facility linked deposit necessary to provide low-cost financing to the applicant.

(E) Placement of the residential facility linked deposit, considered in the aggregate with all other residential facility linked deposits under the county's residential facility linked deposit program, will not cause the total amount of the county's residential facility linked deposits to exceed an amount equal to ten per cent of the operating budget of the county board of developmental disabilities for the current year. If placement of the residential facility linked deposit would cause the total amount of the county's residential facility linked deposits to exceed the maximum established by this division, the board may accept the application but limit the amount of the residential facility linked deposit accordingly.

The resolution shall include specific findings of fact justifying acceptance or rejection of the application. If the board accepts the application, it shall specify the amount of the residential facility linked deposit in the resolution.

The board shall transmit a certified copy of the resolution to the applicant, the eligible lending institution, and the county's investing authority.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.59 - Residential facility linked deposit agreement.

On acceptance of a residential facility linked deposit loan by the county board of developmental disabilities, the county's investing authority shall enter into a residential facility linked deposit agreement with the eligible lending institution. The agreement shall include all of the following terms:

(A) An agreement by the investing authority to place certificates of deposit with the eligible lending institution, in the amount of the residential facility linked deposit specified in the resolution, at an interest rate of up to five per cent per year below current annual market rates, for a term considered appropriate by the investing authority, not to exceed five years, and to renew the certificates of deposit for up to four additional terms, each additional term not to exceed five years;

(B) An agreement by the eligible lending institution to lend the value of the certificates of deposit placed with the institution to the eligible organization at an annual interest rate that is the same number of percentage points below the annual borrowing rate currently applicable to similar loans as the annual interest rate agreed to for certificates of deposit placed pursuant to division (A) of this section is below current annual market rates;

(C) An agreement by the eligible lending institution to pay interest on the certificates of deposit at times determined by the investing authority;

(D) The form in which the eligible lending institution is to make the certification required by section 5126.60 of the Revised Code;

(E) Any other terms necessary to carry out the purpose of sections 5126.51 to 5126.62 of the Revised Code.

The agreement may contain terms specifying the period of time during which the eligible lending institution is to lend funds upon placement of the residential facility linked deposit.

The investing authority shall determine current market rates under the agreement.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.60 - Lending value of residential facility linked deposit.

On placement of a residential facility linked deposit pursuant to the residential facility linked deposit agreement under section 5126.59 of the Revised Code, the eligible lending institution shall lend the value of the residential facility linked deposit in accordance with the agreement. The loan shall be at an annual interest rate that is the same number of percentage points below the annual borrowing rate currently applicable to similar loans as the annual interest rate agreed to for certificates of deposit placed pursuant to division (A) of section 5126.59 of the Revised Code is below current annual market rates.

On complying with the agreement as provided in this section, the eligible lending institution shall transmit to the county investing authority, in the form prescribed by the residential facility linked deposit agreement, a certification of its compliance.

Effective Date: 07-17-1990



Section 5126.61 - Monitoring compliance - annual report.

The county investing authority shall monitor the compliance with sections 5126.51 to 5126.62 of the Revised Code of eligible lending institutions and eligible organizations receiving residential facility linked deposits and loans.

The investing authority shall annually report to the board of county commissioners and county board of developmental disabilities with regard to the operation of the county's residential facility linked deposit program. The report shall list the eligible organizations receiving residential facility linked deposit loans under the residential facility linked deposit program.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.62 - No liability for defaults on loans.

The county, board of county commissioners, county board of developmental disabilities, and county investing authority are not liable to any eligible lending institution in any manner for payment of the principal or interest on a loan to an eligible organization. Delay in payment or default on the part of an eligible organization does not in any manner affect the residential facility linked deposit agreement between the county investing authority and the eligible lending institution.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-17-1990



Section 5126.99 - Penalty.

(A) Whoever violates division (B) of section 5126.044 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (F) of section 5126.253 of the Revised Code shall be punished as follows:

(1) Except as otherwise provided in division (B)(2) of this section, the person is guilty of a misdemeanor of the fourth degree.

(2) The person is guilty of a misdemeanor of the first degree if both of the following conditions apply:

(a) The employee who is the subject of the report that the person fails to submit was required to be reported for the commission or alleged commission of an act or offense involving the infliction on a child of any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child;

(b) During the period between the violation of division (F) of section 5126.253 of the Revised Code and the conviction of or plea of guilty by the person for that violation, the employee who is the subject of the report that the person fails to submit inflicts on any child attending a school district, educational service center, public or nonpublic school, or county board of developmental disabilities where the employee works any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997; 2008 HB428 09-12-2008






Chapter 5127 - TRAINING OF MENTALLY RETARDED PERSONS [REPEALED, RENUMBERED]

Section 5127.01 - Amended and Renumbered RC 5126.06.

Effective Date: 08-27-1976



Section 5127.02 - [Repealed].

Effective Date: 08-27-1976



Section 5127.03 - Amended and Renumbered RC 5126.07.

Effective Date: 08-27-1976



Section 5127.04 - [Repealed].

Effective Date: 08-27-1976



Section 5127.05 - [Repealed].

Effective Date: 09-25-1963






Chapter 5129 - PSYCHIATRIC TRAINING [REPEALED]

Section 5129.01 - Amended and Renumbered RC 5119.18.

Effective Date: 07-01-1980



Section 5129.011 - Amended and Renumbered RC 5123.07.

Effective Date: 07-01-1980



Section 5129.02, 5129.03 - [Repealed].

Effective Date: 06-30-1961






Chapter 5139 - YOUTH SERVICES

Section 5139.01 - Department of youth services - definitions.

(A) As used in this chapter:

(1) "Commitment" means the transfer of the physical custody of a child or youth from the court to the department of youth services.

(2) "Permanent commitment" means a commitment that vests legal custody of a child in the department of youth services.

(3) "Legal custody," insofar as it pertains to the status that is created when a child is permanently committed to the department of youth services, means a legal status in which the department has the following rights and responsibilities: the right to have physical possession of the child; the right and duty to train, protect, and control the child; the responsibility to provide the child with food, clothing, shelter, education, and medical care; and the right to determine where and with whom the child shall live, subject to the minimum periods of, or periods of, institutional care prescribed in sections 2152.13 to 2152.18 of the Revised Code; provided, that these rights and responsibilities are exercised subject to the powers, rights, duties, and responsibilities of the guardian of the person of the child, and subject to any residual parental rights and responsibilities.

(4) Unless the context requires a different meaning, "institution" means a state facility that is created by the general assembly and that is under the management and control of the department of youth services or a private entity with which the department has contracted for the institutional care and custody of felony delinquents.

(5) "Full-time care" means care for twenty-four hours a day for over a period of at least two consecutive weeks.

(6) "Placement" means the conditional release of a child under the terms and conditions that are specified by the department of youth services. The department shall retain legal custody of a child released pursuant to division (C) of section 2152.22 of the Revised Code or division (C) of section 5139.06 of the Revised Code until the time that it discharges the child or until the legal custody is terminated as otherwise provided by law.

(7) "Home placement" means the placement of a child in the home of the child's parent or parents or in the home of the guardian of the child's person.

(8) "Discharge" means that the department of youth services' legal custody of a child is terminated.

(9) "Release" means the termination of a child's stay in an institution and the subsequent period during which the child returns to the community under the terms and conditions of supervised release.

(10) "Delinquent child" has the same meaning as in section 2152.02 of the Revised Code.

(11) "Felony delinquent" means any child who is at least ten years of age but less than eighteen years of age and who is adjudicated a delinquent child for having committed an act that if committed by an adult would be a felony. "Felony delinquent" includes any adult who is between the ages of eighteen and twenty-one and who is in the legal custody of the department of youth services for having committed an act that if committed by an adult would be a felony.

(12) "Juvenile traffic offender" has the same meaning as in section 2152.02 of the Revised Code.

(13) "Public safety beds" means all of the following:

(a) Felony delinquents who have been committed to the department of youth services for the commission of an act, other than a violation of section 2911.01 or 2911.11 of the Revised Code, that is a category one offense or a category two offense and who are in the care and custody of an institution or have been diverted from care and custody in an institution and placed in a community corrections facility;

(b) Felony delinquents who, while committed to the department of youth services and in the care and custody of an institution or a community corrections facility, are adjudicated delinquent children for having committed in that institution or community corrections facility an act that if committed by an adult would be a misdemeanor or a felony;

(c) Children who satisfy all of the following:

(i) They are at least ten years of age but less than eighteen years of age.

(ii) They are adjudicated delinquent children for having committed acts that if committed by an adult would be a felony.

(iii) They are committed to the department of youth services by the juvenile court of a county that has had one-tenth of one per cent or less of the statewide adjudications for felony delinquents as averaged for the past four fiscal years.

(iv) They are in the care and custody of an institution or a community corrections facility.

(d) Felony delinquents who, while committed to the department of youth services and in the care and custody of an institution are serving disciplinary time for having committed an act described in division (A)(18)(a), (b), or (c) of this section, and who have been institutionalized or institutionalized in a secure facility for the minimum period of time specified in divisions (A)(1)(b) to (e) of section 2152.16 of the Revised Code.

(e) Felony delinquents who are subject to and serving a three-year period of commitment order imposed by a juvenile court pursuant to divisions (A) and (B) of section 2152.17 of the Revised Code for an act, other than a violation of section 2911.11 of the Revised Code, that would be a category one offense or category two offense if committed by an adult.

(f) Felony delinquents who are described in divisions (A)(13)(a) to (e) of this section, who have been granted a judicial release to court supervision under division (B) or (D) of section 2152.22 of the Revised Code or a judicial release to the department of youth services supervision under division (C) or (D) of that section from the commitment to the department of youth services for the act described in divisions (A)(13)(a) to (e) of this section, who have violated the terms and conditions of that release, and who, pursuant to an order of the court of the county in which the particular felony delinquent was placed on release that is issued pursuant to division (E) of section 2152.22 of the Revised Code, have been returned to the department for institutionalization or institutionalization in a secure facility.

(g) Felony delinquents who have been committed to the custody of the department of youth services, who have been granted supervised release from the commitment pursuant to section 5139.51 of the Revised Code, who have violated the terms and conditions of that supervised release, and who, pursuant to an order of the court of the county in which the particular child was placed on supervised release issued pursuant to division (F) of section 5139.52 of the Revised Code, have had the supervised release revoked and have been returned to the department for institutionalization. A felony delinquent described in this division shall be a public safety bed only for the time during which the felony delinquent is institutionalized as a result of the revocation subsequent to the initial thirty-day period of institutionalization required by division (F) of section 5139.52 of the Revised Code.

(14) Unless the context requires a different meaning, "community corrections facility" means a county or multicounty rehabilitation center for felony delinquents who have been committed to the department of youth services and diverted from care and custody in an institution and placed in the rehabilitation center pursuant to division (E) of section 5139.36 of the Revised Code.

(15) "Secure facility" means any facility that is designed and operated to ensure that all of its entrances and exits are under the exclusive control of its staff and to ensure that, because of that exclusive control, no child who has been institutionalized in the facility may leave the facility without permission or supervision.

(16) "Community residential program" means a program that satisfies both of the following:

(a) It is housed in a building or other structure that has no associated major restraining construction, including, but not limited to, a security fence.

(b) It provides twenty-four-hour care, supervision, and programs for felony delinquents who are in residence.

(17) "Category one offense" and "category two offense" have the same meanings as in section 2151.26 of the Revised Code.

(18) "Disciplinary time" means additional time that the department of youth services requires a felony delinquent to serve in an institution, that delays the felony delinquent's planned release, and that the department imposes upon the felony delinquent following the conduct of an internal due process hearing for having committed any of the following acts while committed to the department and in the care and custody of an institution:

(a) An act that if committed by an adult would be a felony;

(b) An act that if committed by an adult would be a misdemeanor;

(c) An act that is not described in division (A)(18)(a) or (b) of this section and that violates an institutional rule of conduct of the department.

(19) "Unruly child" has the same meaning as in section 2151.022 of the Revised Code.

(20) "Revocation" means the act of revoking a child's supervised release for a violation of a term or condition of the child's supervised release in accordance with section 5139.52 of the Revised Code.

(21) "Release authority" means the release authority of the department of youth services that is established by section 5139.50 of the Revised Code.

(22) "Supervised release" means the event of the release of a child under this chapter from an institution and the period after that release during which the child is supervised and assisted by an employee of the department of youth services under specific terms and conditions for reintegration of the child into the community.

(23) "Victim" means the person identified in a police report, complaint, or information as the victim of an act that would have been a criminal offense if committed by an adult and that provided the basis for adjudication proceedings resulting in a child's commitment to the legal custody of the department of youth services.

(24) "Victim's representative" means a member of the victim's family or another person whom the victim or another authorized person designates in writing, pursuant to section 5139.56 of the Revised Code, to represent the victim with respect to proceedings of the release authority of the department of youth services and with respect to other matters specified in that section.

(25) "Member of the victim's family" means a spouse, child, stepchild, sibling, parent, stepparent, grandparent, other relative, or legal guardian of a child but does not include a person charged with, convicted of, or adjudicated a delinquent child for committing a criminal or delinquent act against the victim or another criminal or delinquent act arising out of the same conduct, criminal or delinquent episode, or plan as the criminal or delinquent act committed against the victim.

(26) "Judicial release to court supervision" means a release of a child from institutional care or institutional care in a secure facility that is granted by a court pursuant to division (B) of section 2152.22 of the Revised Code during the period specified in that division or that is granted by a court to court supervision pursuant to division (D) of that section during the period specified in that division.

(27) "Judicial release to department of youth services supervision" means a release of a child from institutional care or institutional care in a secure facility that is granted by a court pursuant to division (C) of section 2152.22 of the Revised Code during the period specified in that division or that is granted to department supervision by a court pursuant to division (D) of that section during the period specified in that division.

(28) "Juvenile justice system" includes all of the functions of the juvenile courts, the department of youth services, any public or private agency whose purposes include the prevention of delinquency or the diversion, adjudication, detention, or rehabilitation of delinquent children, and any of the functions of the criminal justice system that are applicable to children.

(29) "Metropolitan county criminal justice services agency" means an agency that is established pursuant to division (A) of section 5502.64 of the Revised Code.

(30) "Administrative planning district" means a district that is established pursuant to division (A) or (B) of section 5502.66 of the Revised Code.

(31) "Criminal justice coordinating council" means a criminal justice services agency that is established pursuant to division (D) of section 5502.66 of the Revised Code.

(32) "Comprehensive plan" means a document that coordinates, evaluates, and otherwise assists, on an annual or multi-year basis, all of the functions of the juvenile justice systems of the state or a specified area of the state, that conforms to the priorities of the state with respect to juvenile justice systems, and that conforms with the requirements of all federal criminal justice acts. These functions include, but are not limited to, all of the following:

(a) Delinquency;

(b) Identification, detection, apprehension, and detention of persons charged with delinquent acts;

(c) Assistance to crime victims or witnesses, except that the comprehensive plan does not include the functions of the attorney general pursuant to sections 109.91 and 109.92 of the Revised Code;

(d) Adjudication or diversion of persons charged with delinquent acts;

(e) Custodial treatment of delinquent children;

(f) Institutional and noninstitutional rehabilitation of delinquent children.

(B) There is hereby created the department of youth services. The governor shall appoint the director of the department with the advice and consent of the senate. The director shall hold office during the term of the appointing governor but subject to removal at the pleasure of the governor. Except as otherwise authorized in section 108.05 of the Revised Code, the director shall devote the director's entire time to the duties of the director's office and shall hold no other office or position of trust or profit during the director's term of office.

The director is the chief executive and administrative officer of the department and has all the powers of a department head set forth in Chapter 121. of the Revised Code. The director may adopt rules for the government of the department, the conduct of its officers and employees, the performance of its business, and the custody, use, and preservation of the department's records, papers, books, documents, and property. The director shall be an appointing authority within the meaning of Chapter 124. of the Revised Code. Whenever this or any other chapter or section of the Revised Code imposes a duty on or requires an action of the department, the duty or action shall be performed by the director or, upon the director's order, in the name of the department.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 09-26-2003; 06-30-2005



Section 5139.02 - Appointment of managing officers.

(A)

(1) As used in this section, "managing officer" means a deputy director, an assistant deputy director, a superintendent, a regional administrator, a deputy superintendent, or the superintendent of schools of the department of youth services, a member of the release authority, the chief of staff to the release authority, and the victims administrator of the office of victim services.

(2) Each division established by the director of youth services shall consist of managing officers and other employees, including those employed in institutions and regions as necessary to perform the functions assigned to them. The director or appropriate deputy director or managing officer of the department shall supervise the work of each division and determine general policies governing the exercise of powers vested in the department and assigned to each division. The appropriate managing officer or deputy director is responsible to the director for the organization, direction, and supervision of the work of the division or unit and for the exercise of the powers and the performance of the duties of the department assigned to it and, with the director's approval, may establish bureaus or other administrative units within the department.

(B) The director shall appoint all managing officers, who shall be in the unclassified civil service. The director may appoint a person who holds a certified position in the classified service within the department to a position as a managing officer within the department. A person appointed pursuant to this division to a position as a managing officer shall retain the right to resume the position and status held by the person in the classified service immediately prior to the person's appointment as managing officer, regardless of the number of positions the person held in the unclassified service. A managing officer's right to resume a position in the classified service may only be exercised when the director demotes the managing officer to a pay range lower than the managing officer's current pay range or revokes the managing officer's appointment to the position of managing officer. A managing officer forfeits the right to resume a position in the classified service when the managing officer is removed from the position of managing officer due to incompetence, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment of the public, neglect of duty, violation of this chapter or Chapter 124. of the Revised Code, the rules of the director of youth services or the director of administrative services, any other failure of good behavior, any other acts of misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony. A managing officer also forfeits the right to resume a position in the classified service upon transfer to a different agency.

Reinstatement to a position in the classified service shall be to the position held in the classified service immediately prior to appointment as managing officer, or to another position certified by the director of administrative services as being substantially equal to that position. If the position the person previously held in the classified service immediately prior to appointment as a managing officer has been placed in the unclassified service or is otherwise unavailable, the person shall be appointed to a position in the classified service within the department that the director of administrative services certifies is comparable in compensation to the position the person previously held in the classified service. Service as a managing officer shall be counted as service in the position in the classified service held by the person immediately prior to the person's appointment as a managing officer. If a person is reinstated to a position in the classified service under this division, the person shall be returned to the pay range and step to which the person had been assigned at the time of the appointment as managing officer. Longevity, where applicable, shall be calculated pursuant to the provisions of section 124.181 of the Revised Code.

(C) Each person appointed as a managing officer shall have received special training and shall have experience in the type of work that the person's division is required to perform. Each managing officer, under the supervision of the director, has entire charge of the division, institution, unit, or region for which the managing officer is appointed and, with the director's approval, shall appoint necessary employees and may remove them for cause.

(D) The director may designate one or more deputy directors to sign any personnel actions on the director's behalf. The director shall make a designation in a writing signed by the director, and the designation shall remain in effect until the director revokes or supersedes it with a new designation.

Effective Date: 01-01-2002; 2006 HB699 03-29-2007; 2008 HB130 04-07-2009

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 5139.03 - Control and management of state institutions or facilities.

The department of youth services shall control and manage all state institutions or facilities established or created for the training or rehabilitation of delinquent children committed to the department, except where the control and management of an institution or facility is vested by law in another agency. The department shall employ, in addition to other personnel authorized under Chapter 5139. of the Revised Code, sufficient personnel to maintain food service and buildings and grounds operations.

The department of youth services shall, insofar as practicable, purchase foods and other commodities incident to food service operations from the department of mental health. The department of youth services may enter into agreements with the department of mental health providing for assistance and consultation in the construction of, or major modifications to, capital facilities of the department of youth services.

The directors of mental health and of youth services shall enter into written agreements to implement this section. Such directors may, from time to time, amend any agreements entered into under this section for the purposes of making more efficient use of personnel, taking advantage of economies in quantity purchasing, or for any other purpose which is mutually advantageous to both the department of youth services and the department of mental health.

The department of youth services may transfer any of its excess or surplus supplies to a community corrections facility. These supplies shall remain the property of the department for a period of five years from the date of the transfer. After the five-year period, the supplies shall become the property of the facility.

Effective Date: 06-30-1997



Section 5139.031 - [Repealed].

Effective Date: 09-04-2000



Section 5139.04 - Powers and duties of department.

The department of youth services shall do all of the following:

(A) Support service districts through a central administrative office that shall have as its administrative head a deputy director who shall be appointed by the director of the department. When a vacancy occurs in the office of that deputy director, an assistant deputy director shall act as that deputy director until the vacancy is filled. The position of deputy director and assistant deputy director described in this division shall be in the unclassified civil service of the state.

(B) Receive custody of all children committed to it under Chapter 2152. of the Revised Code, cause a study to be made of those children, and issue any orders, as it considers best suited to the needs of any of those children and the interest of the public, for the treatment of each of those children;

(C) Obtain personnel necessary for the performance of its duties;

(D) Adopt rules that regulate its organization and operation, that implement sections 5139.34 and 5139.41 to 5139.43 of the Revised Code, and that pertain to the administration of other sections of this chapter;

(E) Submit reports of its operations to the governor and the general assembly by the thirty-first day of January of each odd-numbered year;

(F) Conduct a program of research in diagnosis, training, and treatment of delinquent children to evaluate the effectiveness of the department's services and to develop more adequate methods;

(G) Develop a standard form for the disposition investigation report that a juvenile court is required pursuant to section 2152.18 of the Revised Code to complete and provide to the department when the court commits a child to the legal custody of the department;

(H) Do all other acts necessary or desirable to carry out this chapter.

Effective Date: 09-26-2003



Section 5139.05 - Order to commit.

(A) The juvenile court may commit any child to the department of youth services as authorized in Chapter 2152. of the Revised Code, provided that any child so committed shall be at least ten years of age at the time of the child's delinquent act, and, if the child is ten or eleven years of age, the delinquent act is a violation of section 2909.03 of the Revised Code or would be aggravated murder, murder, or a first or second degree felony offense of violence if committed by an adult. Any order to commit a child to an institution under the control and management of the department shall have the effect of ordering that the child be committed to the department and assigned to an institution as follows:

(1) For an indefinite term consisting of the prescribed minimum period specified by the court under division (A)(1) of section 2152.16 of the Revised Code and a maximum period not to exceed the child's attainment of twenty-one years of age, if the child was committed pursuant to section 2152.16 of the Revised Code;

(2) Until the child's attainment of twenty-one years of age, if the child was committed for aggravated murder or murder pursuant to section 2152.16 of the Revised Code;

(3) For a period of commitment that shall be in addition to, and shall be served consecutively with and prior to, a period of commitment described in division (A)(1) or (2) of this section, if the child was committed pursuant to section 2152.17 of the Revised Code;

(4) If the child is ten or eleven years of age, to an institution, a residential care facility, a residential facility, or a facility licensed by the department of job and family services that the department of youth services considers best designated for the training and rehabilitation of the child and protection of the public. The child shall be housed separately from children who are twelve years of age or older until the child is released or discharged or until the child attains twelve years of age, whichever occurs first. Upon the child's attainment of twelve years of age, if the child has not been released or discharged, the department is not required to house the child separately.

(B)

(1) Except as otherwise provided in section 5139.54 of the Revised Code, the release authority of the department of youth services, in accordance with section 5139.51 of the Revised Code and at any time after the end of the minimum period specified under division (A)(1) of section 2152.16 of the Revised Code, may grant the release from custody of any child committed to the department.

The order committing a child to the department of youth services shall state that the child has been adjudicated a delinquent child and state the minimum period. The jurisdiction of the court terminates at the end of the minimum period except as follows:

(a) In relation to judicial release procedures, supervision, and violations;

(b) With respect to functions of the court related to the revocation of supervised release that are specified in sections 5139.51 and 5139.52 of the Revised Code;

(c) In relation to its duties relating to serious youthful offender dispositional sentences under sections 2152.13 and 2152.14 of the Revised Code.

(2) When a child has been committed to the department under section 2152.16 of the Revised Code, the department shall retain legal custody of the child until one of the following:

(a) The department discharges the child to the exclusive management, control, and custody of the child's parent or the guardian of the child's person or, if the child is eighteen years of age or older, discharges the child.

(b) The committing court, upon its own motion, upon petition of the parent, guardian of the person, or next friend of a child, or upon petition of the department, terminates the department's legal custody of the child.

(c) The committing court grants the child a judicial release to court supervision under section 2152.22 of the Revised Code.

(d) The department's legal custody of the child is terminated automatically by the child attaining twenty-one years of age.

(e) If the child is subject to a serious youthful offender dispositional sentence, the adult portion of that dispositional sentence is imposed under section 2152.14 of the Revised Code.

(C) When a child is committed to the department of youth services, the department may assign the child to a hospital for mental, physical, and other examination, inquiry, or treatment for the period of time that is necessary. The department may remove any child in its custody to a hospital for observation, and a complete report of every observation at the hospital shall be made in writing and shall include a record of observation, treatment, and medical history and a recommendation for future treatment, custody, and maintenance. The department shall thereupon order the placement and treatment that it determines to be most conducive to the purposes of Chapters 2151. and 5139. of the Revised Code. The committing court and all public authorities shall make available to the department all pertinent data in their possession with respect to the case.

(D) Records maintained by the department of youth services pertaining to the children in its custody shall be accessible only to department employees, except by consent of the department , upon the order of the judge of a court of record, or as provided in divisions (D)(1) and (2) of this section. These records shall not be considered "public records," as defined in section 149.43 of the Revised Code.

(1) Except as otherwise provided by a law of this state or the United States, the department of youth services may release records that are maintained by the department of youth services and that pertain to children in its custody to the department of rehabilitation and correction regarding persons who are under the jurisdiction of the department of rehabilitation and correction and who have previously been committed to the department of youth services. The department of rehabilitation and correction may use those records for the limited purpose of carrying out the duties of the department of rehabilitation and correction. Records released by the department of youth services to the department of rehabilitation and correction shall remain confidential and shall not be considered public records as defined in section 149.43 of the Revised Code.

(2) The department of youth services shall provide to the superintendent of the school district in which a child discharged or released from the custody of the department is entitled to attend school under section 3313.64 or 3313.65 of the Revised Code the records described in divisions (D)(4)(a) to (d) of section 2152.18 of the Revised Code. Subject to the provisions of section 3319.321 of the Revised Code and the Family Educational Rights and Privacy Act, 20 U.S.C. 1232g, as amended, the records released to the superintendent shall remain confidential and shall not be considered public records as defined in section 149.43 of the Revised Code.

(E)

(1) When a child is committed to the department of youth services, the department, orally or in writing, shall notify the parent, guardian, or custodian of a child that the parent, guardian, or custodian may request at any time from the superintendent of the institution in which the child is located any of the information described in divisions (E)(1)(a), (b), (c), and (d) of this section. The parent, guardian, or custodian may provide the department with the name, address, and telephone number of the parent, guardian, or custodian, and, until the department is notified of a change of name, address, or telephone number, the department shall use the name, address, and telephone number provided by the parent, guardian, or custodian to provide notices or answer inquiries concerning the following information:

(a) When the department of youth services makes a permanent assignment of the child to a facility, the department, orally or in writing and on or before the third business day after the day the permanent assignment is made, shall notify the parent, guardian, or custodian of the child of the name of the facility to which the child has been permanently assigned.

If a parent, guardian, or custodian of a child who is committed to the department of youth services requests, orally or in writing, the department to provide the parent, guardian, or custodian with the name of the facility in which the child is currently located, the department, orally or in writing and on or before the next business day after the day on which the request is made, shall provide the name of that facility to the parent, guardian, or custodian.

(b) If a parent, guardian, or custodian of a child who is committed to the department of youth services, orally or in writing, asks the superintendent of the institution in which the child is located whether the child is being disciplined by the personnel of the institution, what disciplinary measure the personnel of the institution are using for the child, or why the child is being disciplined, the superintendent or the superintendent's designee, on or before the next business day after the day on which the request is made, shall provide the parent, guardian, or custodian with written or oral responses to the questions.

(c) If a parent, guardian, or custodian of a child who is committed to the department of youth services, orally or in writing, asks the superintendent of the institution in which the child is held whether the child is receiving any medication from personnel of the institution, what type of medication the child is receiving, or what condition of the child the medication is intended to treat, the superintendent or the superintendent's designee, on or before the next business day after the day on which the request is made, shall provide the parent, guardian, or custodian with oral or written responses to the questions.

(d) When a major incident occurs with respect to a child who is committed to the department of youth services, the department, as soon as reasonably possible after the major incident occurs, shall notify the parent, guardian, or custodian of the child that a major incident has occurred with respect to the child and of all the details of that incident that the department has ascertained.

(2) The failure of the department of youth services to provide any notification required by or answer any requests made pursuant to division (E) of this section does not create a cause of action against the state.

(F) The department of youth services, as a means of punishment while the child is in its custody, shall not prohibit a child who is committed to the department from seeing that child's parent, guardian, or custodian during standard visitation periods allowed by the department of youth services unless the superintendent of the institution in which the child is held determines that permitting that child to visit with the child's parent, guardian, or custodian would create a safety risk to that child, that child's parents, guardian, or custodian, the personnel of the institution, or other children held in that institution.

(G) As used in this section:

(1) "Permanent assignment" means the assignment or transfer for an extended period of time of a child who is committed to the department of youth services to a facility in which the child will receive training or participate in activities that are directed toward the child's successful rehabilitation. "Permanent assignment" does not include the transfer of a child to a facility for judicial release hearings pursuant to section 2152.22 of the Revised Code or for any other temporary assignment or transfer to a facility.

(2) "Major incident" means the escape or attempted escape of a child who has been committed to the department of youth services from the facility to which the child is assigned; the return to the custody of the department of a child who has escaped or otherwise fled the custody and control of the department without authorization; the allegation of any sexual activity with a child committed to the department; physical injury to a child committed to the department as a result of alleged abuse by department staff; an accident resulting in injury to a child committed to the department that requires medical care or treatment outside the institution in which the child is located; the discovery of a controlled substance upon the person or in the property of a child committed to the department; a suicide attempt by a child committed to the department; a suicide attempt by a child committed to the department that results in injury to the child requiring emergency medical services outside the institution in which the child is located; the death of a child committed to the department; an injury to a visitor at an institution under the control of the department that is caused by a child committed to the department; and the commission or suspected commission of an act by a child committed to the department that would be an offense if committed by an adult.

(3) "Sexual activity" has the same meaning as in section 2907.01 of the Revised Code.

(4) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(5) "Residential care facility" and "residential facility" have the same meanings as in section 2151.011 of the Revised Code.

Effective Date: 07-05-2002; 09-16-2004



Section 5139.06 - Disposition of child.

(A) When a child has been committed to the department of youth services, the department shall do both of the following:

(1) Place the child in an appropriate institution under the condition that it considers best designed for the training and rehabilitation of the child and the protection of the public, provided that the institutional placement shall be consistent with the order committing the child to its custody;

(2) Maintain the child in institutional care or institutional care in a secure facility for the required period of institutionalization in a manner consistent with division (A)(1) of section 2152.16 and divisions (A) to (F) of section 2152.17 of the Revised Code, whichever are applicable, and with section 5139.38 or division (B) , (C), or (D) of section 2152.22 of the Revised Code.

(B) When a child has been committed to the department of youth services and has not been institutionalized or institutionalized in a secure facility for the prescribed minimum period of time, including, but not limited to, a prescribed period of time under division (A)(1)(a) of section 2152.16 of the Revised Code, the department, the child, or the child's parent may request the court that committed the child to order a judicial release to court supervision or a judicial release to department of youth services supervision in accordance with division (B) , (C), or (D) of section 2152.22 of the Revised Code, and the child may be released from institutionalization or institutionalization in a secure facility in accordance with the applicable division. A child in those circumstances shall not be released from institutionalization or institutionalization in a secure facility except in accordance with section 2152.22 or 5139.38 of the Revised Code. When a child is released pursuant to a judicial release to court supervision under division (B) or (D) of section 2152.22 of the Revised Code, the department shall comply with division (B)(3) of that section and, if the court requests, shall send the committing court a report on the child's progress in the institution and recommendations for conditions of supervision by the court after release. When a child is released pursuant to a judicial release to department of youth services supervision under division (C) or (D) of section 2152.22 of the Revised Code, the department shall comply with division (C)(3) of that section relative to the child and shall send the committing court and the juvenile court of the county in which the child is placed a copy of the treatment and rehabilitation plan described in that division and the conditions that it fixed. The court of the county in which the child is placed may adopt the conditions as an order of the court and may add any additional consistent conditions it considers appropriate, provided that the court may not add any condition that decreases the level or degree of supervision specified by the department in its plan, that substantially increases the financial burden of supervision that will be experienced by the department, or that alters the placement specified by the department in its plan. Any violations of the conditions of the child's judicial release or early release shall be handled pursuant to division (E) of section 2152.22 of the Revised Code.

(C) When a child has been committed to the department of youth services, the department may do any of the following:

(1) Notwithstanding the provisions of this chapter, Chapter 2151., or Chapter 2152. of the Revised Code that prescribe required periods of institutionalization, transfer the child to any other state institution, whenever it appears that the child by reason of mental illness, mental retardation, or other developmental disability ought to be in another state institution. Before transferring a child to any other state institution, the department shall include in the minutes a record of the order of transfer and the reason for the transfer and, at least seven days prior to the transfer, shall send a certified copy of the order to the person shown by its record to have had the care or custody of the child immediately prior to the child's commitment. Except as provided in division (C)(2) of this section, no person shall be transferred from a benevolent institution to a correctional institution or to a facility or institution operated by the department of youth services.

(2) Notwithstanding the provisions of this chapter, Chapter 2151., or Chapter 2152. of the Revised Code that prescribe required periods of institutionalization, transfer the child under section 5120.162 of the Revised Code to a correctional medical center established by the department of rehabilitation and correction, whenever the child has an illness, physical condition, or other medical problem and it appears that the child would benefit from diagnosis or treatment at the center for that illness, condition, or problem. Before transferring a child to a center, the department of youth services shall include in the minutes a record of the order of transfer and the reason for the transfer and, except in emergency situations, at least seven days prior to the transfer, shall send a certified copy of the order to the person shown by its records to have had the care or custody of the child immediately prior to the child's commitment. If the transfer of the child occurs in an emergency situation, as soon as possible after the decision is made to make the transfer, the department of youth services shall send a certified copy of the order to the person shown by its records to have had the care or custody of the child immediately prior to the child's commitment. A transfer under this division shall be in accordance with the terms of the agreement the department of youth services enters into with the department of rehabilitation and correction under section 5120.162 of the Revised Code and shall continue only as long as the child reasonably appears to receive benefit from diagnosis or treatment at the center for an illness, physical condition, or other medical problem.

(3) Revoke or modify any order of the department except an order of discharge as often as conditions indicate it to be desirable;

(4) If the child was committed pursuant to division (A)(1)(b), (c), (d), or (e) of section 2152.16 of the Revised Code and has been institutionalized or institutionalized in a secure facility for the prescribed minimum periods of time under the division pursuant to which the commitment was made, assign the child to a family home, a group care facility, or other place maintained under public or private auspices, within or without this state, for necessary treatment and rehabilitation, the costs of which may be paid by the department, provided that the department shall notify the committing court, in writing, of the place and terms of the assignment at least fifteen days prior to the scheduled date of the assignment;

(5) Release the child from an institution in accordance with sections 5139.51 to 5139.54 of the Revised Code in the circumstances described in those sections.

(D) The department of youth services shall notify the committing court of any order transferring the physical location of any child committed to it in accordance with section 5139.35 of the Revised Code. Upon the discharge from its custody and control, the department may petition the court for an order terminating its custody and control.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-05-2002



Section 5139.07 - Rehabilitation.

(A)

(1)

(a) As a means of correcting the socially harmful tendencies of a child committed to it, the department of youth services may require a child to participate in vocational, physical, and corrective training and activities, and the conduct and modes of life that seem best adapted to rehabilitate the child and fit the child for return to full liberty without danger to the public welfare.

(b) Except as otherwise provided, the department shall require any child committed to it who has not attained a diploma or certificate of high school equivalence, to participate in courses leading toward a high school diploma or an Ohio certificate of high school equivalence. This requirement does not apply to a child in an assessment program or treatment intervention program prescribed by the department.

(c) The department may monetarily compensate the child for the activities described in this section by transferring the wages of the child for those activities to the appropriate youth benefit fund created under section 5139.86 of the Revised Code.

(d) This section does not permit the department to release a child committed to it from institutional care or institutional care in a secure facility, whichever is applicable, other than in accordance with sections 2152.22, 5139.06, 5139.38, and 5139.50 to 5139.54 of the Revised Code.

(2) The failure of the department of youth services to provide, pursuant to division (A)(1) of this section, an opportunity for any child committed to it to participate in courses that lead to a high school diploma or an Ohio certificate of high school equivalence, does not give rise to a claim for damages against the department.

(B) The department may require a child committed to it to return to the child's home or to be placed in a foster care placement if it is authorized to make a placement of that nature under sections 2152.22, 5139.06, 5139.38, and 5139.50 to 5139.54 of the Revised Code. Any placement of that nature shall be made in accordance with those sections. The legal residence of a child so placed by the department is the place in which the child is residing in accordance with a department order of placement. The school district responsible for payment of tuition on behalf of the child so placed shall be determined pursuant to section 3313.64 or 3313.65 of the Revised Code.

Effective Date: 01-01-2002



Section 5139.08 - Agreements with other state agencies.

The department of youth services may enter into an agreement with the director of rehabilitation and correction pursuant to which the department of youth services, in accordance with division (C)(2) of section 5139.06 and section 5120.162 of the Revised Code, may transfer to a correctional medical center established by the department of rehabilitation and correction, children who are within its custody for diagnosis or treatment of an illness, physical condition, or other medical problem. The department of youth services may enter into any other agreements with the director of job and family services, the director of mental health, the director of developmental disabilities, the director of rehabilitation and correction, with the courts having probation officers or other public officials, and with private agencies or institutions for separate care or special treatment of children subject to the control of the department of youth services. The department of youth services may, upon the request of a juvenile court not having a regular probation officer, provide probation services for such court.

Upon request by the department of youth services, any public agency or group care facility established or administered by the state for the care and treatment of children and youth shall, consistent with its functions, accept and care for any child whose custody is vested in the department in the same manner as it would be required to do if custody had been vested by a court in such agency or group care facility. If the department has reasonable grounds to believe that any child or youth whose custody is vested in it is mentally ill or mentally retarded, the department may file an affidavit under section 5122.11 or 5123.76 of the Revised Code. The department's affidavit for admission of a child or youth to such institution shall be filed with the probate court of the county from which the child was committed to the department. Such court may request the probate court of the county in which the child is held to conduct the hearing on the application, in which case the court making such request shall bear the expenses of the proceeding. If the department files such an affidavit, the child or youth may be kept in such institution until a final decision on the affidavit is made by the appropriate court.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 07-01-2000



Section 5139.09 - Periodic re-examination of children.

The department of youth services shall make periodic re-examination of all children under its control for the purpose of determining whether existing orders in individual cases should be modified or continued in force. These examinations shall be made with respect to every child at least once annually.

Effective Date: 11-23-1981



Section 5139.10 - Final discharges ends control by department.

Unless the child has already received a final discharge, the control by the department of youth services of a child committed as a delinquent shall cease when the child reaches the age of twenty-one years.

Effective Date: 11-23-1981



Section 5139.11 - Prevention and control of juvenile delinquency.

The department of youth services shall do all of the following:

(A) Through a program of education, promotion, and organization, form groups of local citizens and assist these groups in conducting activities aimed at the prevention and control of juvenile delinquency, making use of local people and resources for the following purposes:

(1) Combatting local conditions known to contribute to juvenile delinquency;

(2) Developing recreational and other programs for youth work;

(3) Providing adult sponsors for delinquent children cases;

(4) Dealing with other related problems of the locality.

(B) Advise local, state, and federal officials, public and private agencies, and lay groups on the needs for and possible methods of the reduction and prevention of juvenile delinquency and the treatment of delinquent children;

(C) Consult with the schools and courts of this state on the development of programs for the reduction and prevention of delinquency and the treatment of delinquents;

(D) Cooperate with other agencies whose services deal with the care and treatment of delinquent children to the end that delinquent children who are state wards may be assisted whenever possible to a successful adjustment outside of institutional care;

(E) Cooperate with other agencies in surveying, developing, and utilizing the recreational resources of a community as a means of combatting the problem of juvenile delinquency and effectuating rehabilitation;

(F) Hold district and state conferences from time to time in order to acquaint the public with current problems of juvenile delinquency and develop a sense of civic responsibility toward the prevention of juvenile delinquency;

(G) Assemble and distribute information relating to juvenile delinquency and report on studies relating to community conditions that affect the problem of juvenile delinquency;

(H) Assist any community within the state by conducting a comprehensive survey of the community's available public and private resources, and recommend methods of establishing a community program for combatting juvenile delinquency and crime, but no survey of that type shall be conducted unless local individuals and groups request it through their local authorities, and no request of that type shall be interpreted as binding the community to following the recommendations made as a result of the request;

(I) Evaluate the rehabilitation of children committed to the department and prepare and submit periodic reports to the committing court for the following purposes:

(1) Evaluating the effectiveness of institutional treatment;

(2) Making recommendations for judicial release under section 2152.22 of the Revised Code if appropriate and recommending conditions for judicial release;

(3) Reviewing the placement of children and recommending alternative placements where appropriate.

(J) Coordinate dates for hearings to be conducted under section 2152.22 of the Revised Code and assist in the transfer and release of children from institutionalization to the custody of the committing court;

(K)

(1) Coordinate and assist juvenile justice systems by doing the following:

(a) Performing juvenile justice system planning in the state, including any planning that is required by any federal law;

(b) Collecting, analyzing, and correlating information and data concerning the juvenile justice system in the state;

(c) Cooperating with and providing technical assistance to state departments, administrative planning districts, metropolitan county criminal justice services agencies, criminal justice coordinating councils, and agencies, offices, and departments of the juvenile justice system in the state, and other appropriate organizations and persons;

(d) Encouraging and assisting agencies, offices, and departments of the juvenile justice system in the state and other appropriate organizations and persons to solve problems that relate to the duties of the department;

(e) Administering within the state any juvenile justice acts and programs that the governor requires the department to administer;

(f) Implementing the state comprehensive plans;

(g) Visiting and inspecting jails, detention facilities, correctional facilities, facilities that may hold juveniles involuntarily, or any other facility that may temporarily house juveniles on a voluntary or involuntary basis for the purpose of compliance pursuant to the "Juvenile Justice and Delinquency Prevention Act of 1974," 88 Stat. 1109, as amended;

(h) Auditing grant activities of agencies, offices, organizations, and persons that are financed in whole or in part by funds granted through the department;

(i) Monitoring or evaluating the performance of juvenile justice system projects and programs in the state that are financed in whole or in part by funds granted through the department;

(j) Applying for, allocating, disbursing, and accounting for grants that are made available pursuant to federal juvenile justice acts, or made available from other federal, state, or private sources, to improve the criminal and juvenile justice systems in the state. All money from federal juvenile justice act grants shall, if the terms under which the money is received require that the money be deposited into an interest bearing fund or account, be deposited in the state treasury to the credit of the federal juvenile justice program purposes fund, which is hereby created. All investment earnings shall be credited to the fund.

(k) Contracting with federal, state, and local agencies, foundations, corporations, businesses, and persons when necessary to carry out the duties of the department;

(l) Overseeing the activities of metropolitan county criminal justice services agencies, administrative planning districts, and juvenile justice coordinating councils in the state;

(m) Advising the general assembly and governor on legislation and other significant matters that pertain to the improvement and reform of the juvenile justice system in the state;

(n) Preparing and recommending legislation to the general assembly and governor for the improvement of the juvenile justice system in the state;

(o) Assisting, advising, and making any reports that are required by the governor, attorney general, or general assembly;

(p) Adopting rules pursuant to Chapter 119. of the Revised Code.

(2) Division (K)(1) of this section does not limit the discretion or authority of the attorney general with respect to crime victim assistance and criminal and juvenile justice programs.

(3) Nothing in division (K)(1) of this section is intended to diminish or alter the status of the office of the attorney general as a criminal justice services agency.

(4) The governor may appoint any advisory committees to assist the department that the governor considers appropriate or that are required under any state or federal law.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-2002



Section 5139.12 - [Repealed].

Effective Date: 07-01-1983



Section 5139.13 - Facilities for treatment and training of children.

(A) The department of youth services shall do all of the following:

(1) Control and manage all institutions for the rehabilitation of delinquent children and youthful offenders that are operated by the state, except where the control and management of an institution is vested by law in another agency;

(2) Provide treatment and training for children committed to the department and assigned by the department to various institutions under its control and management, including, but not limited to, for a child committed to it for an act that is a sexually oriented offense or a child-victim oriented offense, treatment that is appropriate for a child who commits an act that is a sexually oriented offense or a child-victim oriented offense and that is intended to ensure that the child does not commit any subsequent act that is a sexually oriented offense or a child-victim oriented offense;

(3) Establish and maintain appropriate reception centers for the reception of children committed to the department and employ competent persons to have charge of those centers and to conduct investigations;

(4) Establish and maintain any other facilities necessary for the training, treatment, and rehabilitation of children committed to the department.

(B) As used in this section, "sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

Effective Date: 07-31-2003; 2007 SB10 01-01-2008



Section 5139.131 - Vocational education programs.

The department of youth services may conduct programs for the vocational education of children committed to the department or involved in aftercare services provided by the department, under which services are provided or products are made, and offered, for sale. Any profits made from the selling of such products or services shall be deposited into the industrial and entertainment fund created under section 5139.86 of the Revised Code.

Effective Date: 07-01-1993



Section 5139.14 - Reentry services by nonprofit faith-based organizations.

(A)

(1) The department of youth services shall permit representatives of all nonprofit faith-based, business, professional, civic, educational, and community organizations that are registered with the department to enter institutions that are under the department's control and management for the purpose of providing reentry services to delinquent children in the department's custody. Reentry services may include, but are not limited to, counseling, housing, job-placement, and money-management assistance.

(2) The department shall adopt rules pursuant to Chapter 119. of the Revised Code for the screening and registration of nonprofit faith-based, business, professional, civic, educational, and community organizations that apply to provide reentry services to delinquent children in institutions under the department's control and management.

(B)

(1) The department shall post a department telephone number on the department's official internet web site that nonprofit faith-based, business, professional, civic, educational, and community organizations that wish to provide reentry services to delinquent children may call to obtain information. The internet web site also shall list all of the faith-based, business, professional, civic, educational, and community organizations that are registered with the department under this section.

(2) The department shall actively recruit nonprofit faith-based, business, professional, civic, educational, and community organizations to provide reentry services in institutions under the department's control and management. The department shall recruit nonprofit organizations from all faiths and beliefs.

(C) Annually, the department shall issue a written report on the department's progress in implementing the recommendations of the correctional faith-based initiatives task force. The department shall provide a copy of the written report to each member of the correctional institution inspection committee created under section 103.71 of the Revised Code.

(D) The department shall not endorse or sponsor any faith-based reentry program or endorse any specific religious message. The department may not require any child in its custody to participate in a faith-based program.

Effective Date: 2008 HB113 06-25-2008



Section 5139.15 - [Repealed].

Effective Date: 12-22-1992



Section 5139.16 - Accepting gifts and bequests.

The department of youth services may accept, hold, and use, for the benefit of the department or the children committed to it, any gift, donation, bequest, or devise, and may agree to and perform all conditions of the gift, donation, bequest, or devise, not contrary to law.

Effective Date: 11-23-1981



Section 5139.17 - [Repealed].

Effective Date: 07-01-1993



Section 5139.171 - [Repealed].

Effective Date: 11-23-1981



Section 5139.18 - Supervision of children released from institutions.

(A) Except with respect to children who are granted a judicial release to court supervision pursuant to division (B) or (D) of section 2152.22 of the Revised Code, the department of youth services is responsible for locating homes or jobs for children released from its institutions, for supervision of children released from its institutions, and for providing or arranging for the provision to those children of appropriate services that are required to facilitate their satisfactory community adjustment. Regional administrators through their staff of parole officers shall supervise children paroled or released to community supervision in a manner that insures as nearly as possible the children's rehabilitation and that provides maximum protection to the general public.

(B) The department of youth services shall exercise general supervision over all children who have been released on placement from any of its institutions other than children who are granted a judicial release to court supervision pursuant to division (B) or (D) of section 2152.22 of the Revised Code. The director of youth services, with the consent and approval of the board of county commissioners of any county, may contract with the public children services agency of that county, the department of probation of that county established pursuant to section 2301.27 of the Revised Code, or the probation department or service established pursuant to sections 2151.01 to 2151.54 of the Revised Code for the provision of direct supervision and control over and the provision of supportive assistance to all children who have been released on placement into that county from any of its institutions, or, with the consent of the juvenile judge or the administrative judge of the juvenile court of any county, contract with any other public agency, institution, or organization that is qualified to provide the care and supervision that is required under the terms and conditions of the child's treatment plan for the provision of direct supervision and control over and the provision of supportive assistance to all children who have been released on placement into that county from any of its institutions.

(C) A juvenile parole officer shall furnish to a child placed on community control under the parole officer's supervision a statement of the conditions of parole and shall instruct the child regarding them. The parole officer shall keep informed concerning the conduct and condition of a child under the parole officer's supervision and shall report on the child's conduct to the judge as the judge directs. A parole officer shall use all suitable methods to aid a child on community control and to improve the child's conduct and condition. A parole officer shall keep full and accurate records of work done for children under the parole officer's supervision.

(D) In accordance with division (D) of section 2151.14 of the Revised Code, a court may issue an order requiring boards of education, governing bodies of chartered nonpublic schools, public children services agencies, private child placing agencies, probation departments, law enforcement agencies, and prosecuting attorneys that have records related to the child in question to provide copies of one or more specified records, or specified information in one or more specified records, that the individual or entity has with respect to the child to the department of youth services when the department has custody of the child or is performing any services for the child that are required by the juvenile court or by statute, and the department requests the records in accordance with division (D)(3)(a) of section 2151.14 of the Revised Code.

(E) Whenever any placement official has reasonable cause to believe that any child released by a court pursuant to section 2152.22 of the Revised Code has violated the conditions of the child's placement, the official may request, in writing, from the committing court or transferee court a custodial order, and, upon reasonable and probable cause, the court may order any sheriff, deputy sheriff, constable, or police officer to apprehend the child. A child so apprehended may be confined in the detention facility of the county in which the child is apprehended until further order of the court. If a child who was released on supervised release by the release authority of the department of youth services or a child who was granted a judicial release to department of youth services supervision violates the conditions of the supervised release or judicial release, section 5139.52 of the Revised Code applies with respect to that child.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002; 2008 HB130 04-07-2009



Section 5139.19 - Managing officers of institutions.

Subject to the rules of the department of youth services, each institution and community regional office under the jurisdiction of the department shall be under the control of a managing officer to be known as a superintendent or by other appropriate title. Such managing officer shall be appointed by the director of the department and shall be in the unclassified service and serve at the pleasure of the director. Each managing officer appointed under this section may, subject to the approval of the director, appoint an assistant managing officer and deputy managing officers, all of whom shall be in the unclassified civil service. Subject to Chapter 124. of the Revised Code, the director shall appoint the necessary employees and may remove such employees for cause.

Effective Date: 07-01-1983



Section 5139.191 - Apprehending juvenile escapees.

Any sheriff, deputy sheriff, constable, officer of state or local police, or employee of the department of youth services shall apprehend any child who has escaped from an institution under the jurisdiction of the department and return the child. The written request of the superintendent of the institution from which the child has escaped shall be sufficient cause to authorize the apprehension and return of the child to the institution. Such request shall state the name and description of the child, that the child is under the jurisdiction of the department of youth services, and that the superintendent has personal knowledge that the child has escaped. A child so apprehended may be confined in the detention facility of the county in which the child is apprehended until removed to the proper institution.

Effective Date: 01-01-2002



Section 5139.20 - Emergency overcrowding conditions.

(A) Notwithstanding any other provision of the Revised Code that sets forth the minimum periods or period for which a child committed to the department of youth services is to be institutionalized or institutionalized in a secure facility or the procedures for the judicial release to court supervision or judicial release to department of youth services supervision, the department may grant emergency releases to children confined in state juvenile institutions if the governor, upon request of the director of the department authorizes the director, in writing, to issue a declaration that an emergency overcrowding condition exists in all of the institutions in which males are confined, or in all of the institutions in which females are confined, that are under the control of the department. If the governor authorizes the issuance of a declaration, the director may issue the declaration. If the director issues the declaration, the director shall file a copy of it with the secretary of state, which copy shall be a public record. Upon the filing of the copy, the department is authorized to grant emergency releases to children within its custody subject to division (B) of this section. The authority to grant the emergency releases shall continue until the expiration of thirty days from the day on which the declaration was filed. The director shall not issue a declaration that an emergency overcrowding condition exists unless the director determines that no other method of alleviating the overcrowding condition is available.

(B)

(1) If the department is authorized under division (A) of this section to grant emergency releases to children within its custody, the department shall determine which, if any, children to release under that authority only in accordance with this division and divisions (C), (D), and (E) of this section. The department, in determining which, if any, children to release, initially shall classify each child within its custody according to the degree of offense that the act for which the child is serving the period of institutionalization would have been if committed by an adult. The department then shall scrutinize individual children for emergency release, based upon their degree of offense, in accordance with the categories and the order of consideration set forth in division (B)(2) of this section. After scrutiny of all children within the particular category under consideration, the department shall designate individual children within that category to whom it wishes to grant an emergency release.

(2) The categories of children in the custody of the department that may be considered for emergency release under this section, and the order in which the categories shall be considered, are as follows:

(a) Initially, only children who are not serving a period of institutionalization for an act that would have been aggravated murder, murder, or a felony of the first, second, third, or fourth degree if committed by an adult or for an act that was committed before July 1, 1996, and that would have been an aggravated felony of the first, second, or third degree if committed by an adult may be considered.

(b) When all children in the category described in division (B)(2)(a) of this section have been scrutinized and all children in that category who have been designated for emergency release under division (B)(1) of this section have been so released, then all children who are not serving a period of institutionalization for an act that would have been aggravated murder, murder, or a felony of the first or second degree if committed by an adult or for an act that was committed before July 1, 1996, and that would have been an aggravated felony of the first or second degree if committed by an adult may be considered.

(c) When all children in the categories described in divisions (B)(2)(a) and (b) of this section have been scrutinized and all children in those categories who have been designated for emergency release under division (B)(1) of this section have been released, then all children who are not serving a term of institutionalization for an act that would have been aggravated murder, murder, or a felony of the first degree if committed by an adult or for an act that was committed before July 1, 1996, and that would have been an aggravated felony of the first or second degree if committed by an adult may be considered.

(d) In no case shall the department consider for emergency release any child who is serving a term of institutionalization for an act that would have been aggravated murder, murder, or a felony of the first degree if committed by an adult or for an act that was committed before July 1, 1996, and that would have been an aggravated felony of the first degree if committed by an adult, and in no case shall the department grant an emergency release to any such child pursuant to this section.

(C) An emergency release granted pursuant to this section shall consist of one of the following:

(1) A supervised release under terms and conditions that the department believes conducive to law-abiding conduct;

(2) A discharge of the child from the custody and control of the department if the department is satisfied that the discharge is consistent with the welfare of the individual and protection of the public;

(3) An assignment to a family home, a group care facility, or other place maintained under public or private auspices, within or without this state, for necessary treatment or rehabilitation, the costs of which may be paid by the department.

(D) If a child is granted an emergency release pursuant to this section, the child thereafter shall be considered to have been institutionalized or institutionalized in a secure facility for the prescribed minimum period of time under division (A)(1)(b), (c), (d), or (e) of section 2152.16of the Revised Code, or all definite periods of commitment imposed under division (A) , (B), (C), or (D) of section 2152.17 of the Revised Code plus the prescribed minimum period of time imposed under division (A)(1)(b), (c), (d), or (e) of section 2152.16 of the Revised Code, whichever is applicable. The department shall retain legal custody of a child so released until it discharges the child or until its custody is terminated as otherwise provided by law.

(E)

(1) If a child is granted an emergency release so that the child is released on supervised release or assigned to a family home, group care facility, or other place for treatment or rehabilitation, the department shall prepare a written treatment and rehabilitation plan for the child in accordance with division (F) of section 2152.22 of the Revised Code, which shall include the conditions of the child's release or assignment, and shall send the committing court and the juvenile court of the county in which the child is placed a copy of the plan and the conditions that it fixed. The court of the county in which the child is placed may adopt the conditions as an order of the court and may add any additional consistent conditions it considers appropriate. If a child is released on supervised release or is assigned subject to specified conditions and the court of the county in which the child is placed has reason to believe that the child's deportment is not in accordance with any post-release conditions established by the court in its journal entry, the court of the county in which the child is placed, in its discretion, may schedule a time for a hearing on whether the child violated any of the post-release conditions. If that court conducts a hearing and determines at the hearing that the child violated any of the post-release conditions established in its journal entry, the court, if it determines that the violation of the conditions was a serious violation, may order the child to be returned to the department of youth services for institutionalization or, in any case, may make any other disposition of the child authorized by law that the court considers proper. If the court of the county in which the child is placed orders the child to be returned to a department of youth services institution, the child shall remain institutionalized for a minimum period of three months.

(2) The department also shall file a written progress report with the committing court regarding each child granted an emergency release pursuant to this section at least once every thirty days unless specifically directed otherwise by the court. The report shall include the information required of reports described in division (G) of section 2152.22 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 5139.21 - Prohibited acts.

No person shall influence or attempt to influence any child under supervision of the department of youth services, to leave the institution or home in which he was placed, his home, or place of employment or to violate any of the conditions upon which he was released under supervision.

Effective Date: 11-23-1981



Section 5139.22 - Transportation costs.

Each county shall bear all of the expenses incident to the transportation of a child committed to the department of youth services by the juvenile court of that county from that county to the institution to which the department has assigned the child and shall bear the fees and costs allowed in similar cases. The fees, costs, and expenses shall be paid from the county treasury upon itemized vouchers certified to by the judge of the juvenile court.

Effective Date: 07-01-1993



Section 5139.23 - Leasing capital facilities from Ohio building authority.

The department of youth services shall lease capital facilities which are constructed, reconstructed, improved, or financed by the Ohio building authority pursuant to section 307.021 and Chapter 152. of the Revised Code for the use of the department, and may enter into any other agreements with the authority ancillary to the construction, reconstruction, improvement, financing, leasing, or operation of such facilities, including, but not limited to agreements required by the applicable bond proceedings authorized by Chapter 152. of the Revised Code. Rentals from such leases shall constitute available receipts as defined in section 152.09 of the Revised Code and may be pledged for the payment of bond service charges as provided in section 152.10 of the Revised Code.

Effective Date: 06-29-1988



Section 5139.24 - [Repealed].

Effective Date: 01-01-2002



Section 5139.25 - Designating names of institutions.

The department of youth services may designate the institutions under its management and control, present and future, by appropriate respective names, regardless of present statutory designation.

Effective Date: 11-23-1981



Section 5139.251 - Rules for searching visitors.

(A) As used in this section:

(1) "Body cavity search" and "strip search" have the same meanings as in section 5120.421 of the Revised Code.

(2) "Deadly weapon" and "dangerous ordnance" have the same meanings as in section 2923.11 of the Revised Code.

(3) "Drug of abuse" has the same meaning as in section 3719.011 of the Revised Code.

(4) "Intoxicating liquor" has the same meaning as in section 4301.01 of the Revised Code.

(B) For purposes of determining whether visitors to an institution under the control of the department of youth services are knowingly conveying, or attempting to convey, onto the grounds of the institution any deadly weapon, dangerous ordnance, drug of abuse, intoxicating liquor, or electronic communications device in violation of section 2921.36 of the Revised Code, the department may adopt rules, pursuant to Chapter 119. of the Revised Code, that are consistent with this section.

(C) For the purposes described in division (B) of this section, visitors who are entering or have entered an institution under the control of the department of youth services may be searched by the use of a magnetometer or similar device, by a pat-down of the visitor's person that is conducted by a person of the same sex as that of the visitor, and by an examination of the contents of pockets, bags, purses, packages, and other containers proposed to be conveyed or already conveyed onto the grounds of the institution. Searches of visitors authorized by this division may be conducted without cause, but shall be conducted uniformly or by automatic random selection. Discriminatory or arbitrary selection searches of visitors are prohibited under this division.

(D) For the purposes described in division (B) of this section, visitors who are entering or have entered an institution under the control of the department of youth services may be searched by a strip or body cavity search, but only under the circumstances described in this division. In order for a strip or body cavity search to be conducted of a visitor, the highest officer present in the institution shall expressly authorize the search on the basis of a reasonable suspicion, based on specific objective facts and reasonable inferences drawn from those facts in the light of experience, that a visitor proposed to be so searched possesses, and intends to convey or already has conveyed, a deadly weapon, dangerous ordnance, drug of abuse, intoxicating liquor, or electronic communications device onto the grounds of the institution in violation of section 2921.36 of the Revised Code.

Except as otherwise provided in this division, prior to the conduct of the strip or body cavity search, the highest officer present in the institution shall cause the visitor to be provided with a written statement that sets forth the specific objective facts upon which the proposed search is based. In the case of an emergency under which time constraints make it impossible to prepare the written statement before the conduct of the proposed search, the highest officer in the institution instead shall cause the visitor to be orally informed of the specific objective facts upon which the proposed search is based prior to its conduct, and shall cause the preparation of the written statement and its provision to the visitor within twenty-four hours after the conduct of the search. Both the highest officer present in the institution and the visitor shall retain a copy of a written statement provided in accordance with this division.

Any strip or body cavity search conducted pursuant to this division shall be conducted in a private setting by a person of the same sex as that of the visitor. Any body cavity search conducted under this division additionally shall be conducted by medical personnel. This division does not preclude, and shall not be construed as precluding, a less intrusive search as authorized by division (C) of this section when reasonable suspicion as described in this division exists for a strip or body cavity search.

Effective Date: 03-31-2003



Section 5139.26 - Acquiring and disposing of land or property.

The department of youth services, with the approval of the governor and the attorney general, may buy, sell, lease, or exchange portions of land or property, real or personal, under the management and control of the department, or enter into contracts relative thereto, or grant easements or licenses for the use thereof, when such purchase, sale, lease, exchange, contract, easement, or license is advantageous to the state. An action may be brought to enforce any agreement authorized by this section. Revenues received from agreements entered into under this section shall be deposited in the state treasury to the credit of the general fund.

Effective Date: 11-23-1981



Section 5139.27 - Financial assistance rules.

The department of youth services shall adopt rules prescribing the minimum standards of construction for a school, forestry camp, or other facility established under section 2151.65 of the Revised Code for which financial assistance may be granted to assist in defraying the cost of the construction of the school, forestry camp, or other facility. If an application for that financial assistance is filed with the department under section 2151.651 of the Revised Code, and the department finds that the application is in proper form and the specifications for the construction of the school, forestry camp, or other facility meet the minimum standards set forth in the rules adopted by the department, the department may, from moneys available to it for granting financial assistance for the construction of schools, forestry camps, or other facilities established under section 2151.65 of the Revised Code, grant financial assistance to the county making the application, subject to the approval of the controlling board, in an amount not to exceed one-half of the county's share of the cost of construction of the school, forestry camp, or other facility but not to exceed six thousand five hundred dollars for each bed unit provided for in the school, forestry camp, or other facility. As used in this section, "construction" means the building and the initial equipping of new structures and, to the extent provided for in rules adopted by the department, the acquisition, remodeling, and initial equipping of existing structures, excluding architect's fees and the cost of land acquisition.

A county that receives financial assistance under this section shall not be obligated to repay the assistance to the state unless the school, forestry camp, or other facility for which the assistance is granted is used within the ten-year period immediately following its establishment for other than the purpose of rehabilitating children between the ages of twelve to eighteen years, other than psychotic or mentally retarded children, who are designated delinquent children, as defined in section 2152.02 of the Revised Code, or unruly, as defined in section 2151.022 of the Revised Code, by order of a juvenile court. If the department of youth services finds that the school, forestry camp, or other facility is used for other than that purpose within that ten-year period, the county shall be obligated to repay the assistance to the state and, through its board of county commissioners, may enter into an agreement with the director of budget and management for the discharge of that obligation over a period not to exceed ten years in duration. Whenever a county is obligated to repay that assistance to the state and its board of county commissioners fails to enter into or fails to comply with an agreement for the discharge of that obligation, the tax commissioner, pursuant to section 5747.54 of the Revised Code, shall withhold from distribution to the county from the local government fund an amount sufficient to discharge the county from that obligation to the state.

Effective Date: 01-01-2002



Section 5139.271 - Granting financial assistance to counties.

Subject to the approval of the controlling board, the department of youth services may grant and pay financial assistance to defray the county's share of the cost of acquiring or constructing a district detention facility, established under section 2152.41 of the Revised Code, to any county making application under section 2152.43 of the Revised Code if the department finds that the application was made in accordance with its rules and the facility or the specifications for the facility meet minimum standards established by the department. No financial assistance shall be granted for defraying the cost of architects' fees or land.

The department shall adopt rules prescribing the minimum standards of construction and condition of existing structures, established under section 2152.41 of the Revised Code, for which financial assistance is granted under this section. The department may recommend programs of education and training and the qualifications desired for personnel of a district detention facility.

The amount of financial assistance granted to any county shall not exceed one-half of the county's share of the cost of acquisition or construction of the facility. The total of all state assistance for any home shall not exceed six thousand five hundred dollars for each bed unit provided for in the facility.

A county that receives financial assistance under this section shall repay the assistance to the state if the facility for which the assistance is granted is used within the ten-year period immediately following its establishment for purposes other than those contained in section 2152.41 of the Revised Code. A board of county commissioners that uses the facility for any other purpose within that period shall enter into an agreement with the director of budget and management for the discharge of that obligation over a period not to exceed ten years. If a board of county commissioners fails to enter into an agreement for the discharge of that obligation, or fails to comply with the terms of such an agreement, the director shall direct the tax commissioner, pursuant to section 5747.54 of the Revised Code, to withhold from the distribution of the local government fund an amount sufficient to discharge the obligation.

As used in this section:

(A) "Construction" means the building and initial equipping of new structures.

(B) "Acquisition" means "acquisition" as defined in the rules of the department, which may include the purchase, remodeling, and initial equipping of existing structures.

Effective Date: 01-01-2002



Section 5139.28 - [Repealed].

Effective Date: 09-05-2001



Section 5139.281 - Granting financial assistance to detention facilities.

The department of youth services shall adopt rules prescribing the manner of application for financial assistance under this section for the operation and maintenance of a detention facility provided, or district detention facility established, under section 2151.41 of the Revised Code and prescribing minimum standards of operation, including criteria for programs of education, training, counseling, recreation, health, and safety, and qualifications of personnel with which a facility shall comply as a condition of eligibility for assistance under this section. If the board of county commissioners providing a detention facility or the board of trustees of a district detention facility applies to the department for assistance and if the department finds that the application is in accordance with the rules adopted under this section and that the facility meets the minimum standards adopted under this section, the department may grant assistance to the applicant board for the operation and maintenance of each facility in an amount not to exceed fifty per cent of the approved annual operating cost. The board shall make a separate application for each year for which assistance is requested.

The department shall adopt any necessary rules for the care, treatment, and training in a district detention facility of children found to be delinquent children and committed to the facility by the juvenile court under section 2151.19 of the Revised Code and may approve for this purpose any facility that is found to be in compliance with the rules it adopts.

The department shall fund, at least once every six months, in-service training programs approved by the department for staff members of detention facilities or district detention facilities .

Effective Date: 01-01-2002; 2008 HB130 04-07-2009



Section 5139.29 - Payment of assistance rules.

The department of youth services shall adopt and promulgate regulations prescribing the method of calculating the amount of and the time and manner for the payment of financial assistance granted under sections 5139.27 and 5139.271 of the Revised Code, for the construction or acquisition of a district detention facility established under section 2152.41 of the Revised Code, or for the construction and maintenance of a school, forestry camp, or other facility established under section 2151.65 of the Revised Code.

Effective Date: 01-01-2002



Section 5139.30 - Transferring children.

The department of youth services may, by mutual agreement with the governing board of a school, forestry camp, or other facility established under section 2151.65 of the Revised Code, transfer to such school, forestry camp, or other facility any child committed to the department.

Effective Date: 11-23-1981



Section 5139.31 - Inspections.

The department of youth services may inspect any school, forestry camp, district detention facility, or other facility for which an application for financial assistance has been made to the department under section 2152.43 or 2151.651 of the Revised Code or for which financial assistance has been granted by the department under section 5139.27, 5139.271, or 5139.281 of the Revised Code. The inspection may include, but need not be limited to, examination and evaluation of the physical condition of the school, forestry camp, district detention facility, or other facility, including any equipment used in connection with it; observation and evaluation of the programming and treatment of children admitted to it; examination and analysis and copying of any papers, records, or other documents relating to the qualifications of personnel, the commitment of children to it, and its administration.

Effective Date: 01-01-2002; 2008 HB130 04-07-2009



Section 5139.32 - Child unable to benefit from programs.

(A) Whenever a child committed to the department of youth services is unable to benefit from the programs conducted by the department, as found under division (B) of this section, the department forthwith shall release or discharge such child from its jurisdiction and either return the child to the committing court, provided that such court so consents or directs, or otherwise secure for the child an environment more beneficial to the child's future development.

(B) The determination that a child is unable to benefit from the programs conducted by the department shall be made by the committing court on its own motion or upon application by the department or by a parent or the guardian of the person of the child, or, if the child has been institutionalized or institutionalized in a secure facility, whichever is applicable, for the prescribed minimum period set forth in Chapter 2152. of the Revised Code and the child's commitment order, by the department itself.

Effective Date: 01-01-2002



Section 5139.33 - Grants for county community-based programs and services for adjudicated delinquent children for commission of acts that would be felonies if committed by adult.

(A) The department of youth services shall make grants in accordance with this section to encourage counties to use community-based programs and services for juveniles who are adjudicated delinquent children for the commission of acts that would be felonies if committed by an adult.

(B) Each county seeking a grant under this section shall file an application with the department of youth services. The application shall be filed at the time and in accordance with procedures established by the department in rules adopted under this section. Each application shall be accompanied by a plan designed to reduce the county's commitment percentage, or to enable it to maintain or attain a commitment percentage that is equal to or below the statewide average commitment percentage. A county's commitment percentage is the percentage determined by dividing the number of juveniles the county committed to the department during the year by the number of juveniles who were eligible to be committed. The statewide average commitment percentage is the percentage determined by dividing the number of juveniles in the state committed to the department during the year by the number of juveniles who were eligible to be committed. These percentages shall be determined by the department using the most reliable data available to it.

Each plan shall include a method of ensuring equal access for minority youth to the programs and services for which the grant will be used.

The department shall review each application and plan to ensure that the requirements of this division are satisfied. Any county applying for a grant under this section that received a grant under this section during the preceding year and that failed to meet its commitment goals for that year shall make the changes in its plan that the department requires in order to continue to be eligible for grants under this section.

(C) Subject to division (E) of this section, the amounts appropriated for the purpose of making grants under this section shall be distributed annually on a per capita basis among the counties that have complied with division (B) of this section.

(D) The department shall adopt rules to implement this section. The rules shall include, but are not limited to, procedures and schedules for submitting applications and plans under this section, including procedures allowing joint-county applications and plans; and procedures for monitoring and evaluating the effectiveness of the programs and services financed with grant money, the enhancement of the use of local facilities and services, and the adequacy of the supervision and treatment provided to juveniles by those programs and services.

(E)

(1) Three months prior to the implementation of the felony delinquent care and custody program described in section 5139.43 of the Revised Code, each county that is entitled to a grant under this section shall receive its grant money for the fiscal year or the remainder of its grant money for the fiscal year, other than any grant money to which it is entitled and that is set aside by the department of youth services for purposes of division (E)(2) of this section. The grant money so distributed shall be paid in a lump sum.

(2) During the first twelve months that the felony delinquent care and custody program described in section 5139.43 of the Revised Code is implemented in a county, any grant or the remainder of any grant to which a county is entitled and that is payable from the appropriation made to the department of youth services for community sanctions shall be distributed as follows:

(a) In the first quarter of the twelve-month period, the county shall receive one hundred per cent of the quarterly distribution.

(b) In the second quarter of the twelve-month period, the county shall receive seventy-five per cent of the quarterly distribution.

(c) In the third quarter of the twelve-month period, the county shall receive fifty per cent of the quarterly distribution.

(d) In the fourth quarter of the twelve-month period, the county shall receive twenty-five per cent of the quarterly distribution.

(3) Grant moneys received pursuant to divisions (E)(1) and (2) of this section shall be transmitted by the juvenile court of the recipient county to the county treasurer, shall be deposited by the county treasurer into the felony delinquent care and custody fund created pursuant to division (B)(1) of section 5139.43 of the Revised Code, and shall be used by the juvenile court in accordance with division (B)(2) of that section. The grant moneys shall be in addition to, and shall not be used to reduce, any usual annual increase in county funding that the juvenile court is eligible to receive or the current level of county funding of the juvenile court and of any programs or services for delinquent children, unruly children, or juvenile traffic offenders.

(4) One year after the commencement of its operation of the felony delinquent care and custody program described in section 5139.43 of the Revised Code, the department shall not make any further grants under this section.

Effective Date: 09-26-2003



Section 5139.34 - Granting state subsidies to counties.

(A) Funds may be appropriated to the department of youth services for the purpose of granting state subsidies to counties. A county or the juvenile court that serves a county shall use state subsidies granted to the county pursuant to this section only in accordance with divisions (B)(2)(a) and (3)(a) of section 5139.43 of the Revised Code and the rules pertaining to the state subsidy funds that the department adopts pursuant to division (D) of section 5139.04 of the Revised Code. The department shall not grant financial assistance pursuant to this section for the provision of care and services for children in a placement facility unless the facility has been certified, licensed, or approved by a state or national agency with certification, licensure, or approval authority, including, but not limited to, the department of job and family services, department of education, department of mental health, department of developmental disabilities, or American correctional association. For the purposes of this section, placement facilities do not include a state institution or a county or district children's home.

The department also shall not grant financial assistance pursuant to this section for the provision of care and services for children, including, but not limited to, care and services in a detention facility, in another facility, or in out-of-home placement, unless the minimum standards applicable to the care and services that the department prescribes in rules adopted pursuant to division (D) of section 5139.04 of the Revised Code have been satisfied.

(B) The department of youth services shall apply the following formula to determine the amount of the annual grant that each county is to receive pursuant to division (A) of this section, subject to the appropriation for this purpose to the department made by the general assembly:

(1) Each county shall receive a basic annual grant of fifty thousand dollars.

(2) The sum of the basic annual grants provided under division (B)(1) of this section shall be subtracted from the total amount of funds appropriated to the department of youth services for the purpose of making grants pursuant to division (A) of this section to determine the remaining portion of the funds appropriated. The remaining portion of the funds appropriated shall be distributed on a per capita basis to each county that has a population of more than twenty-five thousand for that portion of the population of the county that exceeds twenty-five thousand.

(C)

(1) Prior to a county's receipt of an annual grant pursuant to this section, the juvenile court that serves the county shall prepare, submit, and file in accordance with division (B)(3)(a) of section 5139.43 of the Revised Code an annual grant agreement and application for funding that is for the combined purposes of, and that satisfies the requirements of, this section and section 5139.43 of the Revised Code. In addition to the subject matters described in division (B)(3)(a) of section 5139.43 of the Revised Code or in the rules that the department adopts to implement that division, the annual grant agreement and application for funding shall address fiscal accountability and performance matters pertaining to the programs, care, and services that are specified in the agreement and application and for which state subsidy funds granted pursuant to this section will be used.

(2) The county treasurer of each county that receives an annual grant pursuant to this section shall deposit the state subsidy funds so received into the county's felony delinquent care and custody fund created pursuant to division (B)(1) of section 5139.43 of the Revised Code. Subject to exceptions prescribed in section 5139.43 of the Revised Code that may apply to the disbursement, the department shall disburse the state subsidy funds to which a county is entitled in a lump sum payment that shall be made in July of each calendar year.

(3) Upon an order of the juvenile court that serves a county and subject to appropriation by the board of county commissioners of that county, a county treasurer shall disburse from the county's felony delinquent care and custody fund the state subsidy funds granted to the county pursuant to this section for use only in accordance with this section, the applicable provisions of section 5139.43 of the Revised Code, and the county's approved annual grant agreement and application for funding.

(4) The moneys in a county's felony delinquent care and custody fund that represent state subsidy funds granted pursuant to this section are subject to appropriation by the board of county commissioners of the county; shall be disbursed by the county treasurer as required by division (C)(3) of this section; shall be used in the manners referred to in division (C)(3) of this section; shall not revert to the county general fund at the end of any fiscal year; shall carry over in the felony delinquent care and custody fund from the end of any fiscal year to the next fiscal year; shall be in addition to, and shall not be used to reduce, any usual annual increase in county funding that the juvenile court is eligible to receive or the current level of county funding of the juvenile court and of any programs, care, or services for alleged or adjudicated delinquent children, unruly children, or juvenile traffic offenders or for children who are at risk of becoming delinquent children, unruly children, or juvenile traffic offenders; and shall not be used to pay for the care and custody of felony deliquents who are in the care and custody of an institution pursuant to a commitment, recommitment, or revocation of a release on parole by the juvenile court of that county or who are in the care and custody of a community corrections facility pursuant to a placement by the department with the consent of the juvenile court as described in division (E) of section 5139.36 of the Revised Code.

(5) As a condition of the continued receipt of state subsidy funds pursuant to this section, each county and the juvenile court that serves each county that receives an annual grant pursuant to this section shall comply with divisions (B)(3)(b), (c), and (d) of section 5139.43 of the Revised Code.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 2003 HB95 09-26-2003



Section 5139.35 - Prior consent of committing court required for placement in less restrictive setting.

(A) Except as provided in division (C) of this section and division (C)(2) of section 5139.06 of the Revised Code, the department of youth services shall not place a child committed to it pursuant to section 2152.16 or divisions (A) and (B) of section 2152.17 of the Revised Code who has not been institutionalized or institutionalized in a secure facility for the prescribed minimum period of institutionalization in an institution with a less restrictive setting than that in which the child was originally placed, other than an institution under the management and control of the department, without first obtaining the prior consent of the committing court.

(B) Except as provided in division (C) of this section, the department of youth services shall notify the committing court, in writing, of any placement of a child committed to it pursuant to division (A)(1)(b), (c), (d), or (e) of section 2152.16 or divisions (A) and (B) of section 2152.17 of the Revised Code who has been institutionalized or institutionalized in a secure facility for the prescribed minimum period of institutionalization under those divisions in an institution with a less restrictive setting than that in which the child was originally placed, other than an institution under the management and control of the department, at least fifteen days before the scheduled date of placement.

(C) If, pursuant to division (C)(2) of section 5139.06 of the Revised Code, the department of youth services transfers a child committed to it pursuant to division (A)(1)(b), (c), (d), or (e) of section 2152.16 or divisions (A) and (B) of section 2152.17 of the Revised Code to a correctional medical center established by the department of rehabilitation and correction, the department of youth services shall send the committing court a certified copy of the transfer order.

Effective Date: 01-01-2002



Section 5139.36 - Grants to operate community corrections facilities for felony delinquents.

(A) In accordance with this section and the rules adopted under it and from funds appropriated to the department of youth services for the purposes of this section, the department shall make grants that provide financial resources to operate community corrections facilities for felony delinquents.

(B)

(1) Each community corrections facility that intends to seek a grant under this section shall file an application with the department of youth services at the time and in accordance with the procedures that the department shall establish by rules adopted in accordance with Chapter 119. of the Revised Code. In addition to other items required to be included in the application, a plan that satisfies both of the following shall be included:

(a) It reduces the number of felony delinquents committed to the department from the county or counties associated with the community corrections facility.

(b) It ensures equal access for minority felony delinquents to the programs and services for which a potential grant would be used.

(2) The department of youth services shall review each application submitted pursuant to division (B)(1) of this section to determine whether the plan described in that division, the community corrections facility, and the application comply with this section and the rules adopted under it.

(C) To be eligible for a grant under this section and for continued receipt of moneys comprising a grant under this section, a community corrections facility shall satisfy at least all of the following requirements:

(1) Be constructed, reconstructed, improved, or financed by the Ohio building authority pursuant to section 307.021 of the Revised Code and Chapter 152. of the Revised Code for the use of the department of youth services and be designated as a community corrections facility;

(2) Have written standardized criteria governing the types of felony delinquents that are eligible for the programs and services provided by the facility;

(3) Have a written standardized intake screening process and an intake committee that at least performs both of the following tasks:

(a) Screens all eligible felony delinquents who are being considered for admission to the facility in lieu of commitment to the department;

(b) Notifies, within ten days after the date of the referral of a felony delinquent to the facility, the committing court whether the felony delinquent will be admitted to the facility.

(4) Comply with all applicable fiscal and program rules that the department adopts in accordance with Chapter 119. of the Revised Code and demonstrate that felony delinquents served by the facility have been or will be diverted from a commitment to the department.

(D) The department of youth services shall determine the method of distribution of the funds appropriated for grants under this section to community corrections facilities.

(E)

(1) The department of youth services shall adopt rules in accordance with Chapter 119. of the Revised Code to establish the minimum occupancy threshold of community corrections facilities.

(2) The department may make referrals for the placement of children in its custody to a community corrections facility. At least forty-five days prior to the referral of a child or within any shorter period prior to the referral of the child that the committing court may allow, the department shall notify the committing court of its intent to place the child in a community corrections facility. The court shall have thirty days after the receipt of the notice to approve or disapprove the placement. If the court does not respond to the notice of the placement within that thirty-day period, the department shall proceed with the placement and debit the county in accordance with sections 5139.41 to 5139.43 of the Revised Code. A child placed in a community corrections facility pursuant to this division shall remain in the legal custody of the department of youth services during the period in which the child is in the community corrections facility.

(3) Counties that are not associated with a community corrections facility may refer children to a community corrections facility with the consent of the facility. The department of youth services shall debit the county that makes the referral in accordance with sections 5139.41 to 5139.43 of the Revised Code.

(F) The board or other governing body of a community corrections facility shall meet not less often than once per quarter. A community corrections facility may reimburse the members of the board or other governing body of the facility and the members of an advisory board created by the board or other governing body of the facility for their actual and necessary expenses incurred in the performance of their official duties . The members of the board or other governing body of the facility and the members of an advisory board created by the board or other governing body of the facility shall serve without compensation.

Effective Date: 09-26-2003; 09-29-2005; 2008 HB130 04-07-2009



Section 5139.37 - [Repealed].

Effective Date: 07-01-1993



Section 5139.38 - Transferring felony delinquent to community facility for supervised treatment prior to ordering release.

Within ninety days prior to the expiration of the prescribed minimum period of institutionalization of a felony delinquent committed to the department of youth services and with prior approval of the committing court, the department may transfer the felony delinquent to a community facility on supervised release as described in section 5139.18 of the Revised Code. For purposes of transfers under this section, both of the following apply:

(A) The community facility may be a community corrections facility that has received a grant pursuant to section 5139.36 of the Revised Code, a community residential program with which the department has contracted for purposes of this section, or another private entity with which the department has contracted for purposes of this section. Division (E) of section 5139.36 of the Revised Code does not apply in connection with a transfer of a felony delinquent that is made to a community corrections facility pursuant to this section.

(B) During the period in which the felony delinquent is in the community facility, the felony delinquent shall remain in the custody of the department.

Effective Date: 07-01-1998; 2008 HB130 04-07-2009



Section 5139.39 - Transfer to certified foster care facility.

The department of youth services, in the manner provided in this chapter and Chapter 2151. of the Revised Code, may transfer to a foster care facility certified by the department of job and family services under section 5103.03 of the Revised Code, any child committed to it and, in the event of a transfer of that nature, unless otherwise mutually agreed, the department of youth services shall bear the cost of care and services provided for the child in the foster care facility. A juvenile court may transfer to any foster facility certified by the department of job and family services any child between twelve and eighteen years of age, other than a psychotic or mentally retarded child, who has been designated a delinquent child and placed on probation by order of the juvenile court as a result of having violated any law of this state or the United States or any ordinance of a political subdivision of this state.

Effective Date: 07-01-2000



Section 5139.40 - [Repealed].

Effective Date: 07-01-1993



Section 5139.41 - Formula for expending appropriation for care and custody of felony delinquents.

The appropriation made to the department of youth services for care and custody of felony delinquents shall be expended in accordance with the following procedure that the department shall use for each year of a biennium. The procedure shall be consistent with sections 5139.41 to 5139.43 of the Revised Code and shall be developed in accordance with the following guidelines:

(A) The line item appropriation for the care and custody of felony delinquents shall provide funding for operational costs for the following:

(1) Institutions and the diagnosis, care, or treatment of felony delinquents at facilities pursuant to contracts entered into under section 5139.08 of the Revised Code;

(2) Community corrections facilities constructed, reconstructed, improved, or financed as described in section 5139.36 of the Revised Code for the purpose of providing alternative placement and services for felony delinquents who have been diverted from care and custody in institutions;

(3) County juvenile courts that administer programs and services for prevention, early intervention, diversion, treatment, and rehabilitation services and programs that are provided for alleged or adjudicated unruly or delinquent children or for children who are at risk of becoming unruly or delinquent children;

(4) Administrative expenses the department incurs in connection with the felony delinquent care and custody programs described in section 5139.43 of the Revised Code.

(B) From the appropriated line item for the care and custody of felony delinquents, the department, with the advice of the RECLAIM advisory committee established under section 5139.44 of the Revised Code, shall allocate annual operational funds for county juvenile programs, institutional care and custody, community corrections facilities care and custody, and administrative expenses incurred by the department associated with felony delinquent care and custody programs. The department, with the advice of the RECLAIM advisory committee, shall adjust these allocations, when modifications to this line item are made by legislative or executive action.

(C) The department shall divide county juvenile program allocations among county juvenile courts that administer programs and services for prevention, early intervention, diversion, treatment, and rehabilitation that are provided for alleged or adjudicated unruly or delinquent children or for children who are at risk of becoming unruly or delinquent children. The department shall base funding on the county's previous year's ratio of the department's institutional and community correctional facilities commitments to that county's average of felony adjudications, as specified in the following formula:

(1) The department shall give to each county a proportional allocation of commitment credits. The proportional allocation of commitment credits shall be calculated by the following procedures:

(a) The department shall determine for each county and for the state an average of felony adjudications. Beginning July 1, 2012, the average shall include felony adjudications for fiscal year 2007 and for each subsequent fiscal year through fiscal year 2016. Beginning July 1, 2017, the most recent felony adjudication data shall be included and the oldest fiscal year data shall be removed so that a ten-year average of felony adjudication data will be maintained.

(b) The department shall determine for each county and for the state the number of charged bed days, for both the department and community correctional facilities, from the previous year.

(c) The department shall divide the statewide total number of charged bed days by the statewide total number of felony adjudications, which quotient shall then be multiplied by a factor determined by the department.

(d) The department shall calculate the county's allocation of credits by multiplying the number of adjudications for each court by the result determined pursuant to division (C)(1)(c) of this section.

(2) The department shall subtract from the allocation determined pursuant to division (C)(1) of this section a credit for every chargeable bed day a youth stays in a department institution and two-thirds of credit for every chargeable bed day a youth stays in a community correctional facility, except for public safety beds. At the end of the year, the department shall divide the amount of remaining credits of that county's allocation by the total number of remaining credits to all counties, to determine the county's percentage, which shall then be applied to the total county allocation to determine the county's payment for the fiscal year.

(3) The department shall pay counties three times during the fiscal year to allow for credit reporting and audit adjustments, and modifications to the appropriated line item for the care and custody of felony delinquents, as described in this section. The department shall pay fifty per cent of the payment by the fifteenth of July of each fiscal year, twenty-five per cent by the fifteenth of January of that fiscal year, and twenty-five per cent of the payment by the fifteenth of June of that fiscal year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003; 2008 HB130 04-07-2009



Section 5139.42 - [Repealed].

Effective Date: 09-26-2003



Section 5139.43 - Felony delinquent care and custody program.

(A) The department of youth services shall operate a felony delinquent care and custody program that shall be operated in accordance with the formula developed pursuant to section 5139.41 of the Revised Code, subject to the conditions specified in this section.

(B)

(1) Each juvenile court shall use the moneys disbursed to it by the department of youth services pursuant to division (B) of section 5139.41 of the Revised Code in accordance with the applicable provisions of division (B)(2) of this section and shall transmit the moneys to the county treasurer for deposit in accordance with this division. The county treasurer shall create in the county treasury a fund that shall be known as the felony delinquent care and custody fund and shall deposit in that fund the moneys disbursed to the juvenile court pursuant to division (B) of section 5139.41 of the Revised Code. The county treasurer also shall deposit into that fund the state subsidy funds granted to the county pursuant to section 5139.34 of the Revised Code. The moneys disbursed to the juvenile court pursuant to division (B) of section 5139.41 of the Revised Code and deposited pursuant to this division in the felony delinquent care and custody fund shall not be commingled with any other county funds except state subsidy funds granted to the county pursuant to section 5139.34 of the Revised Code; shall not be used for any capital construction projects; upon an order of the juvenile court and subject to appropriation by the board of county commissioners, shall be disbursed to the juvenile court for use in accordance with the applicable provisions of division (B)(2) of this section; shall not revert to the county general fund at the end of any fiscal year; and shall carry over in the felony delinquent care and custody fund from the end of any fiscal year to the next fiscal year. The maximum balance carry-over at the end of each respective fiscal year in the felony delinquent care and custody fund in any county from funds allocated to the county pursuant to sections 5139.34 and 5139.41 of the Revised Code in the previous fiscal year shall not exceed an amount to be calculated as provided in the formula set forth in this division, unless that county has applied for and been granted an exemption by the director of youth services. Beginning June 30, 2008, the maximum balance carry-over at the end of each respective fiscal year shall be determined by the following formula: for fiscal year 2008, the maximum balance carry-over shall be one hundred per cent of the allocation for fiscal year 2007, to be applied in determining the fiscal year 2009 allocation; for fiscal year 2009, it shall be fifty per cent of the allocation for fiscal year 2008, to be applied in determining the fiscal year 2010 allocation; for fiscal year 2010, it shall be twenty-five per cent of the allocation for fiscal year 2009, to be applied in determining the fiscal year 2011 allocation; and for each fiscal year subsequent to fiscal year 2010, it shall be twenty-five per cent of the allocation for the immediately preceding fiscal year, to be applied in determining the allocation for the next immediate fiscal year. The department shall withhold from future payments to a county an amount equal to any moneys in the felony delinquent care and custody fund of the county that exceed the total maximum balance carry-over that applies for that county for the fiscal year in which the payments are being made and shall reallocate the withheld amount. The department shall adopt rules for the withholding and reallocation of moneys disbursed under sections 5139.34 and 5139.41 of the Revised Code and for the criteria and process for a county to obtain an exemption from the withholding requirement. The moneys disbursed to the juvenile court pursuant to division (B) of section 5139.41 of the Revised Code and deposited pursuant to this division in the felony delinquent care and custody fund shall be in addition to, and shall not be used to reduce, any usual annual increase in county funding that the juvenile court is eligible to receive or the current level of county funding of the juvenile court and of any programs or services for delinquent children, unruly children, or juvenile traffic offenders.

(2)

(a) A county and the juvenile court that serves the county shall use the moneys in its felony delinquent care and custody fund in accordance with rules that the department of youth services adopts pursuant to division (D) of section 5139.04 of the Revised Code and as follows:

(i) The moneys in the fund that represent state subsidy funds granted to the county pursuant to section 5139.34 of the Revised Code shall be used to aid in the support of prevention, early intervention, diversion, treatment, and rehabilitation programs that are provided for alleged or adjudicated unruly children or delinquent children or for children who are at risk of becoming unruly children or delinquent children. The county shall not use for capital improvements more than fifteen per cent of the moneys in the fund that represent the applicable annual grant of those state subsidy funds.

(ii) The moneys in the fund that were disbursed to the juvenile court pursuant to division (B) of section 5139.41 of the Revised Code and deposited pursuant to division (B)(1) of this section in the fund shall be used to provide programs and services for the training, treatment, or rehabilitation of felony delinquents that are alternatives to their commitment to the department, including, but not limited to, community residential programs, day treatment centers, services within the home, and electronic monitoring, and shall be used in connection with training, treatment, rehabilitation, early intervention, or other programs or services for any delinquent child, unruly child, or juvenile traffic offender who is under the jurisdiction of the juvenile court.

The fund also may be used for prevention, early intervention, diversion, treatment, and rehabilitation programs that are provided for alleged or adjudicated unruly children, delinquent children, or juvenile traffic offenders or for children who are at risk of becoming unruly children, delinquent children, or juvenile traffic offenders. Consistent with division (B)(1) of this section, a county and the juvenile court of a county shall not use any of those moneys for capital construction projects.

(iii) Moneys in the fund shall not be used to support programs or services that do not comply with federal juvenile justice and delinquency prevention core requirements or to support programs or services that research has shown to be ineffective. Research-supported, outcome-based programs and services, to the extent they are available, shall be encouraged.

(iv) The county and the juvenile court that serves the county may use moneys in the fund to provide out-of-home placement of children only in detention centers, community rehabilitation centers, or community corrections facilities approved by the department pursuant to standards adopted by the department, licensed by an authorized state agency, or accredited by the American correctional association or another national organization recognized by the department.

(b) Each juvenile court shall comply with division (B)(3)(d) of this section as implemented by the department. If a juvenile court fails to comply with division (B)(3)(d) of this section, the department shall not be required to make any disbursements in accordance with division (C) of section 5139.41 or division (C)(2) of section 5139.34 of the Revised Code.

(3) In accordance with rules adopted by the department pursuant to division (D) of section 5139.04 of the Revised Code, each juvenile court and the county served by that juvenile court shall do all of the following that apply:

(a) The juvenile court shall prepare an annual grant agreement and application for funding that satisfies the requirements of this section and section 5139.34 of the Revised Code and that pertains to the use, upon an order of the juvenile court and subject to appropriation by the board of county commissioners, of the moneys in its felony delinquent care and custody fund for specified programs, care, and services as described in division (B)(2)(a) of this section, shall submit that agreement and application to the county family and children first council, the regional family and children first council, or the local intersystem services to children cluster as described in sections 121.37 and 121.38 of the Revised Code, whichever is applicable, and shall file that agreement and application with the department for its approval. The annual grant agreement and application for funding shall include a method of ensuring equal access for minority youth to the programs, care, and services specified in it.

The department may approve an annual grant agreement and application for funding only if the juvenile court involved has complied with the preparation, submission, and filing requirements described in division (B)(3)(a) of this section. If the juvenile court complies with those requirements and the department approves that agreement and application, the juvenile court and the county served by the juvenile court may expend the state subsidy funds granted to the county pursuant to section 5139.34 of the Revised Code only in accordance with division (B)(2)(a) of this section, the rules pertaining to state subsidy funds that the department adopts pursuant to division (D) of section 5139.04 of the Revised Code, and the approved agreement and application.

(b) By the thirty-first day of August of each year, the juvenile court shall file with the department a report that contains all of the statistical and other information for each month of the prior state fiscal year. If the juvenile court fails to file the report required by division (B)(3)(b) of this section by the thirty-first day of August of any year, the department shall not disburse any payment of state subsidy funds to which the county otherwise is entitled pursuant to section 5139.34 of the Revised Code and shall not disburse pursuant to division (B) of section 5139.41 of the Revised Code the applicable allocation until the juvenile court fully complies with division (B)(3)(b) of this section.

(c) If the department requires the juvenile court to prepare monthly statistical reports and to submit the reports on forms provided by the department, the juvenile court shall file those reports with the department on the forms so provided. If the juvenile court fails to prepare and submit those monthly statistical reports within the department's timelines, the department shall not disburse any payment of state subsidy funds to which the county otherwise is entitled pursuant to section 5139.34 of the Revised Code and shall not disburse pursuant to division (B) of section 5139.41 of the Revised Code the applicable allocation until the juvenile court fully complies with division (B)(3)(c) of this section. If the juvenile court fails to prepare and submit those monthly statistical reports within one hundred eighty days of the date the department establishes for their submission, the department shall not disburse any payment of state subsidy funds to which the county otherwise is entitled pursuant to section 5139.34 of the Revised Code and shall not disburse pursuant to division (B) of section 5139.41 of the Revised Code the applicable allocation, and the state subsidy funds and the remainder of the applicable allocation shall revert to the department. If a juvenile court states in a monthly statistical report that the juvenile court adjudicated within a state fiscal year five hundred or more children to be delinquent children for committing acts that would be felonies if committed by adults and if the department determines that the data in the report may be inaccurate, the juvenile court shall have an independent auditor or other qualified entity certify the accuracy of the data on a date determined by the department.

(d) If the department requires the juvenile court and the county to participate in a fiscal monitoring program or another monitoring program that is conducted by the department to ensure compliance by the juvenile court and the county with division (B) of this section, the juvenile court and the county shall participate in the program and fully comply with any guidelines for the performance of audits adopted by the department pursuant to that program and all requests made by the department pursuant to that program for information necessary to reconcile fiscal accounting. If an audit that is performed pursuant to a fiscal monitoring program or another monitoring program described in this division determines that the juvenile court or the county used moneys in the county's felony delinquent care and custody fund for expenses that are not authorized under division (B) of this section, within forty-five days after the department notifies the county of the unauthorized expenditures, the county either shall repay the amount of the unauthorized expenditures from the county general revenue fund to the state's general revenue fund or shall file a written appeal with the department. If an appeal is timely filed, the director of the department shall render a decision on the appeal and shall notify the appellant county or its juvenile court of that decision within forty-five days after the date that the appeal is filed. If the director denies an appeal, the county's fiscal agent shall repay the amount of the unauthorized expenditures from the county general revenue fund to the state's general revenue fund within thirty days after receiving the director's notification of the appeal decision.

(C) The determination of which county a reduction of the care and custody allocation will be charged against for a particular youth shall be made as outlined below for all youths who do not qualify as public safety beds. The determination of which county a reduction of the care and custody allocation will be charged against shall be made as follows until each youth is released:

(1) In the event of a commitment, the reduction shall be charged against the committing county.

(2) In the event of a recommitment, the reduction shall be charged against the original committing county until the expiration of the minimum period of institutionalization under the original order of commitment or until the date on which the youth is admitted to the department of youth services pursuant to the order of recommitment, whichever is later. Reductions of the allocation shall be charged against the county that recommitted the youth after the minimum expiration date of the original commitment.

(3) In the event of a revocation of a release on parole, the reduction shall be charged against the county that revokes the youth's parole.

(D) A juvenile court is not precluded by its allocation amount for the care and custody of felony delinquents from committing a felony delinquent to the department of youth services for care and custody in an institution or a community corrections facility when the juvenile court determines that the commitment is appropriate.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 2007 HB119 09-29-2007; 2008 HB130 04-07-2009



Section 5139.44 - RECLAIM advisory committee.

(A)

(1) There is hereby created the RECLAIM advisory committee that shall be composed of the following nine members:

(a) Two members shall be juvenile court judges appointed by the Ohio association of juvenile and family court judges.

(b) One member shall be the director of youth services or the director's designee.

(c) One member shall be the director of budget and management or the director's designee.

(d) One member shall be a member of a senate committee dealing with finance or criminal justice issues appointed by the president of the senate.

(e) One member shall be a member of a committee of the house of representatives dealing with finance or criminal justice issues appointed by the speaker of the house of representatives.

(f) One member shall be a member of a board of county commissioners appointed by the county commissioners association of Ohio.

(g) Two members shall be juvenile court administrators appointed by the Ohio association of juvenile and family court judges.

(2) The members of the committee shall be appointed or designated within thirty days after the effective date of this section, and the director of youth services shall be notified of the names of the members.

(3) Members described in divisions (A)(1)(a), (f), and (g) of this section shall serve for terms of two years and shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members described in divisions (A)(1)(b) and (c) of this section shall serve as long as they hold the office described in that division. Members described in divisions (A)(1)(d) and (e) of this section shall serve for the duration of the session of the general assembly during which they were appointed, provided they continue to hold the office described in that division. The members described in divisions (A)(1)(a), (d), (e), (f), and (g) may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(4) Membership on the committee does not constitute the holding of an incompatible public office or employment in violation of any statutory or common law prohibition pertaining to the simultaneous holding of more than one public office or employment. Members of the committee are not disqualified from holding by reason of that membership and do not forfeit because of that membership their public office or employment that qualifies them for membership on the committee notwithstanding any contrary disqualification or forfeiture requirement under existing Revised Code sections.

(B) The director of youth services shall serve as an interim chair of the RECLAIM advisory committee until the first meeting of the committee. Upon receipt of the names of the members of the committee, the director shall schedule the initial meeting of the committee that shall take place at an appropriate location in Columbus and occur not later than sixty days after the effective date of this section. The director shall notify the members of the committee of the time, date, and place of the meeting. At the initial meeting, the committee shall organize itself by selecting from among its members a chair, vice-chair, and secretary. The committee shall meet at least once each quarter of the calendar year but may meet more frequently at the call of the chair.

(C) In addition to its functions with respect to the RECLAIM program described in section 5139.41 of the Revised Code, the RECLAIM advisory committee periodically shall do all of the following:

(1) Evaluate the operation of the RECLAIM program by the department of youth services, evaluate the implementation of the RECLAIM program by the counties, and evaluate the efficiency of the formula described in section 5139.41 of the Revised Code. In conducting these evaluations, the committee shall consider the public policy that RECLAIM funds are to be expended to provide the most appropriate programs and services for felony delinquents and other youthful offenders.

(2) Advise the department of youth services, the office of budget and management, and the general assembly on the following changes that the committee believes should be made:

(a) Changes to sections of the Revised Code that pertain to the RECLAIM program, specifically the formula specified in section 5139.41 of the Revised Code;

(b) Changes in the funding level for the RECLAIM program, specifically the amounts distributed under the formula for county allocations, community correctional facilities, and juvenile correctional facility budgets.

Effective Date: 09-26-2003



Section 5139.45 - [Repealed].

(A) On and after January 1, 1995, the department of youth services shall determine for each year of a biennium the amount to be set aside under division (A) of section 5139.41 of the Revised Code for purposes of the contingency program described in this section.

(B) The primary purpose of the contingency program shall be to ensure that a juvenile court is not precluded from committing a felony delinquent to the department of youth services for care and custody in an institution or a community corrections facility when the juvenile court determines that the commitment is appropriate, the county has exhausted its current and future monthly allocations for the current fiscal year as determined under division (B)(1) of section 5139.43 of the Revised Code, and division (B)(2)(b) of that section applies. Other purposes of the contingency program shall be to ensure that institutions and community corrections facilities are fiscally solvent and to permit the department to cover the amount of any excess described in division (B)(3)(b)(i) of section 5139.43 of the Revised Code and any insufficiency described in division (B)(3)(b)(ii) of that section.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, the department of youth services may submit to the director of budget and management a written petition that requests a grant from the contingency program to support the operating needs of, remedy any cash flow problems of, and otherwise ensure the fiscal solvency of its institutions or to augment the funds of community corrections facilities to ensure that they are fiscally solvent. The department may submit the petition as soon as it becomes aware of an existing or expectant fiscal problem. The director shall review each petition submitted pursuant to division (C)(1) of this section and, to the extent sufficient moneys exist at the time in the contingency program for the awarding of a grant based on the petition, shall award a grant from the program to the department if it demonstrates a purpose described in division (C)(1) of this section.

(2) Without the necessity of submitting a petition as described in division (C)(1) of this section to the director of budget and management and without the necessity for obtaining the prior approval of or a grant from the director, the department of youth services may debit the amount of the appropriation for care and custody of felony delinquents that was set aside for the contingency program pursuant to division (A) of section 5139.41 of the Revised Code when the circumstances described in division (B)(2)(b) or (3)(b)(i) or (ii) of section 5139.43 of the Revised Code exist.

Effective Date: 12-02-1996



Section 5139.46 - [Repealed].

Effective Date: 12-02-1996



Section 5139.47 to 5139.49 - [Repealed].

Effective Date: 06-29-1975



Section 5139.50 - Release authority - appointment - duties.

(A) The release authority of the department of youth services is hereby created as a bureau in the department. The release authority shall consist of five members who are appointed by the director of youth services and who have the qualifications specified in division (B) of this section. The members of the release authority shall devote their full time to the duties of the release authority and shall neither seek nor hold other public office. The members shall be in the unclassified civil service.

(B) A person appointed as a member of the release authority shall have a bachelor's degree from an accredited college or university or equivalent relevant experience and shall have the skills, training, or experience necessary to analyze issues of law, administration, and public policy. The membership of the release authority shall represent, insofar as practicable, the diversity found in the children in the legal custody of the department of youth services.

In appointing the five members, the director shall ensure that the appointments include all of the following:

(1) At least four members who have five or more years of experience in criminal justice, juvenile justice, or an equivalent relevant profession;

(2) At least one member who has experience in victim services or advocacy or who has been a victim of a crime or is a family member of a victim;

(3) At least one member who has experience in direct care services to delinquent children.

(C) The initial appointments of members of the release authority shall be for a term of six years for the chairperson and one member, a term of four years for two members, and a term of two years for one member. Thereafter, members shall be appointed for six-year terms until the effective date of this amendment, after which members shall be appointed for four-year terms. At the conclusion of a term, a member shall hold office until the appointment and qualification of the member's successor. The director shall fill a vacancy occurring before the expiration of a term for the remainder of that term and, if a member is on extended leave or disability status for more than thirty work days, may appoint an interim member to fulfill the duties of that member. A member may be reappointed. A member may be removed for good cause by the director.

(D) The director of youth services shall designate as chairperson of the release authority one of the members who has experience in criminal justice, juvenile justice, or an equivalent relevant profession. The chairperson shall be a managing officer of the department, shall supervise the members of the board and the other staff in the bureau, and shall perform all duties and functions necessary to ensure that the release authority discharges its responsibilities. The chairperson shall serve as the official spokesperson for the release authority.

(E) The release authority shall do all of the following:

(1) Serve as the final and sole authority for making decisions, in the interests of public safety and the children involved, regarding the release and discharge of all children committed to the legal custody of the department of youth services, except children placed by a juvenile court on judicial release to court supervision or on judicial release to department of youth services supervision, children who have not completed a prescribed minimum period of time or prescribed period of time in a secure facility, or children who are required to remain in a secure facility until they attain twenty-one years of age;

(2) Establish written policies and procedures for conducting reviews of the status for all youth in the custody of the department, setting or modifying dates of release and discharge, specifying the duration, terms, and conditions of release to be carried out in supervised release subject to the addition of additional consistent terms and conditions by a court in accordance with section 5139.51 of the Revised Code, and giving a child notice of all reviews;

(3) Maintain records of its official actions, decisions, orders, and hearing summaries and make the records accessible in accordance with division (D) of section 5139.05 of the Revised Code;

(4) Cooperate with public and private agencies, communities, private groups, and individuals for the development and improvement of its services;

(5) Collect, develop, and maintain statistical information regarding its services and decisions;

(6) Submit to the director an annual report that includes a description of the operations of the release authority, an evaluation of its effectiveness, recommendations for statutory, budgetary, or other changes necessary to improve its effectiveness, and any other information required by the director.

(F) The release authority may do any of the following:

(1) Conduct inquiries, investigations, and reviews and hold hearings and other proceedings necessary to properly discharge its responsibilities;

(2) Issue subpoenas, enforceable in a court of law, to compel a person to appear, give testimony, or produce documentary information or other tangible items relating to a matter under inquiry, investigation, review, or hearing;

(3) Administer oaths and receive testimony of persons under oath;

(4) Request assistance, services, and information from a public agency to enable the authority to discharge its responsibilities and receive the assistance, services, and information from the public agency in a reasonable period of time;

(5) Request from a public agency or any other entity that provides or has provided services to a child committed to the department's legal custody information to enable the release authority to properly discharge its responsibilities with respect to that child and receive the information from the public agency or other entity in a reasonable period of time.

(G) The release authority may delegate responsibilities to hearing officers or other designated staff under the release authority's auspices. However, the release authority shall not delegate its authority to make final decisions regarding policy or the release of a child.

The release authority shall adopt a written policy and procedures governing appeals of its release and discharge decisions.

(H) The legal staff of the department of youth services shall provide assistance to the release authority in the formulation of policy and in its handling of individual cases.

Effective Date: 07-05-2002; 06-30-2006; 2008 HB130 04-07-2009



Section 5139.51 - Supervised release or discharge.

(A) The release authority of the department of youth services shall not release a child who is in the custody of the department of youth services from institutional care or institutional care in a secure facility and shall not discharge the child or order the child's release on supervised release prior to the expiration of the prescribed minimum period of institutionalization or institutionalization in a secure facility or prior to the child's attainment of twenty-one years of age, whichever is applicable under the order of commitment, other than as is provided in section 2152.22 of the Revised Code. The release authority may conduct periodic reviews of the case of each child who is in the custody of the department and who is eligible for supervised release or discharge after completing the minimum period of time or period of time in an institution prescribed by the committing court. At least thirty days prior to conducting a periodic review of the case of a child who was committed to the department regarding the possibility of supervised release or discharge and at least thirty days prior to conducting a release review, a release hearing, or a discharge review under division (E) of this section, the release authority shall give notice of the review or hearing to the court that committed the child, to the prosecuting attorney in the case, and to the victim of the delinquent act for which the child was committed or the victim's representative. If a child is on supervised release and has had the child's parole revoked, and if, upon release, there is insufficient time to provide the notices otherwise required by this division, the release authority, at least ten days prior to the child's release, shall provide reasonable notice of the child's release to the court that committed the child, to the prosecuting attorney in the case, and to the victim of the delinquent act for which the child was committed or the victim's representative. The court or prosecuting attorney may submit to the release authority written comments regarding, or written objections to, the supervised release or discharge of that child. Additionally, if the child was committed for an act that is a category one or category two offense, the court or prosecuting attorney orally may communicate to a representative of the release authority comments regarding, or objections to, the supervised release or discharge of the child or, if a hearing is held regarding the possible release or discharge of the child, may communicate those comments at the hearing. In conducting the review of the child's case regarding the possibility of supervised release or discharge, the release authority shall consider any comments and objections so submitted or communicated by the court or prosecutor and any statements or comments submitted or communicated under section 5139.56 of the Revised Code by a victim of an act for which the child was committed to the legal custody of the department or by the victim's representative of a victim of an act of that type.

The release authority shall determine the date on which a child may be placed on supervised release or discharged. If the release authority believes that a child should be placed on supervised release, it shall comply with division (B) of this section. If the release authority believes that a child should be discharged, it shall comply with division (C) or (E) of this section. If the release authority denies the supervised release or discharge of a child, it shall provide the child with a written record of the reasons for the decision.

(B)

(1) When the release authority decides to place a child on supervised release, consistent with division (D) of this section, the department shall prepare a written supervised release plan that specifies the terms and conditions upon which the child is to be released from an institution on supervised release and, at least thirty days prior to the release of the child on the supervised release, shall send to the committing court and the juvenile court of the county in which the child will be placed a copy of the supervised release plan and the terms and conditions of release. The juvenile court of the county in which the child will be placed, within fifteen days after its receipt of the copy of the supervised release plan, may add to the supervised release plan any additional consistent terms and conditions it considers appropriate, provided that the court may not add any term or condition that decreases the level or degree of supervision specified by the release authority in the plan, that substantially increases the financial burden of supervision that will be experienced by the department of youth services, or that alters the placement specified by the plan.

If, within fifteen days after its receipt of the copy of the supervised release plan, the juvenile court of the county in which the child will be placed does not add to the supervised release plan any additional terms and conditions, the court shall enter the supervised release plan in its journal within that fifteen-day period and, within that fifteen-day period, shall send to the release authority a copy of the journal entry of the supervised release plan. The journalized plan shall apply regarding the child's supervised release.

If, within fifteen days after its receipt of the copy of the supervised release plan, the juvenile court of the county in which the child will be placed adds to the supervised release plan any additional terms and conditions, the court shall enter the supervised release plan and the additional terms and conditions in its journal and, within that fifteen-day period, shall send to the release authority a copy of the journal entry of the supervised release plan and additional terms and conditions. The journalized supervised release plan and additional terms and conditions added by the court that satisfy the criteria described in this division shall apply regarding the child's supervised release.

If, within fifteen days after its receipt of the copy of the supervised release plan, the juvenile court of the county in which the child will be placed neither enters in its journal the supervised release plan nor enters in its journal the supervised release plan plus additional terms and conditions added by the court, the court and the department of youth services may attempt to resolve any differences regarding the plan within three days. If a resolution is not reached within that three-day period, thereafter, the supervised release plan shall be enforceable to the same extent as if the court actually had entered the supervised release plan in its journal.

(2) When the release authority receives from the court a copy of the journalized supervised release plan and, if applicable, a copy of the journalized additional terms and conditions added by the court, the release authority shall keep the original copy or copies in the child's file and shall provide a copy of each document to the child, the employee of the department who is assigned to supervise and assist the child while on release, and the committing court.

(C) If a child who is in the custody of the department of youth services was committed pursuant to division (A)(1)(b), (c), (d), or (e) of section 2152.16 of the Revised Code and has been institutionalized or institutionalized in a secure facility for the prescribed minimum periods of time under those divisions and if the release authority is satisfied that the discharge of the child without the child being placed on supervised release would be consistent with the welfare of the child and protection of the public, the release authority, without approval of the court that committed the child, may discharge the child from the department's custody and control without placing the child on supervised release. Additionally, the release authority may discharge a child in the department's custody without the child being placed on supervised release if the child is removed from the jurisdiction of this state by a court order of a court of this state, another state, or the United States, or by any agency of this state, another state, or the United States, if the child is convicted of or pleads guilty to any criminal offense, or as otherwise provided by law. At least fifteen days before the scheduled date of discharge of the child without the child being placed on supervised release, the department shall notify the committing court, in writing, that it is going to discharge the child and of the reason for the discharge. Upon discharge of the child without the child being placed on supervised release, the department immediately shall certify the discharge in writing and shall transmit the certificate of discharge to the committing court.

(D) In addition to requirements that are reasonably related to the child's prior pattern of criminal or delinquent behavior and the prevention of further criminal or delinquent behavior, the release authority shall specify the following requirements for each child whom it releases:

(1) The child shall observe the law.

(2) The child shall maintain appropriate contact, as specified in the written supervised release plan for that child.

(3) The child shall not change residence unless the child seeks prior approval for the change from the employee of the department assigned to supervise and assist the child, provides that employee, at the time the child seeks the prior approval for the change, with appropriate information regarding the new residence address at which the child wishes to reside, and obtains the prior approval of that employee for the change.

(E) The period of a child's supervised release may extend from the date of release from an institution until the child attains twenty-one years of age. If the period of supervised release extends beyond one year after the date of release, the child may request in writing that the release authority conduct a discharge review after the expiration of the one-year period or the minimum period or period. If the child so requests, the release authority shall conduct a discharge review and give the child its decision in writing. The release authority shall not grant a discharge prior to the discharge date if it finds good cause for retaining the child in the custody of the department until the discharge date. A child may request an additional discharge review six months after the date of a previous discharge review decision, but not more than once during any six-month period after the date of a previous discharge review decision.

(F) At least two weeks before the release authority places on supervised release or discharge a child who was committed to the legal custody of the department, the release authority shall provide notice of the release or discharge as follows:

(1) In relation to the placement on supervised release or discharge of a child who was committed to the department for committing an act that is a category one or category two offense, the release authority shall notify, by the specified deadline, all of the following of the release or discharge:

(a) The prosecuting attorney of the county in which the child was adjudicated a delinquent child and committed to the custody of the department;

(b) Whichever of the following is applicable:

(i) If upon the supervised release or discharge the child will reside in a municipal corporation, the chief of police or other chief law enforcement officer of that municipal corporation;

(ii) If upon the supervised release or discharge the child will reside in an unincorporated area of a county, the sheriff of that county.

(2) In relation to the placement on supervised release or discharge of a child who was committed to the department for committing any act, the release authority shall notify, by the specified deadline, each victim of the act for which the child was committed to the legal custody of the department who, pursuant to section 5139.56 of the Revised Code, has requested to be notified of the placement of the child on supervised release or the discharge of the child, provided that, if any victim has designated a person pursuant to that section to act on the victim's behalf as a victim's representative, the notification required by this division shall be provided to that victim's representative.

Effective Date: 01-01-2002



Section 5139.511 - Verification of identity prior to release.

Before a youth is released from a secure facility under the control of the department of youth services, the department of youth services shall attempt to verify the youth's identification and social security number. If the department is able to verify the youth's identity with a verified birth certificate and social security number, the department shall issue an identification card that the youth may present to the registrar or deputy registrar of motor vehicles. If the department is not able to verify the youth's identity with both a verified birth certificate and social security number, the youth shall not receive an identification card under this section.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5139.52 - Violating term or condition of supervised release or judicial release.

(A) At any time during a child's supervised release or during the period of a child's judicial release to department of youth services supervision, if the regional administrator or the employee of the department assigned to supervise and assist the child has reasonable grounds to believe that the child has violated a term or condition of the supervised release or judicial release, the administrator or employee may request a court to issue a summons that requires the child to appear for a hearing to answer charges of the alleged violation. The summons shall contain a brief statement of the alleged violation, including the date and place of the violation, and shall require the child to appear for a hearing before the court at a specific date, time, and place.

(B)

(1) At any time while a child is on supervised release or during the period of a child's judicial release to department of youth services supervision, a regional administrator or a designee of a regional administrator, upon application of the employee of the department assigned to supervise and assist the child as described in this division, may issue, or cause to be issued, an order of apprehension for the arrest of the child for the alleged violation of a term or condition of the child's supervised release or judicial release. An application requesting an order of apprehension shall set forth that, in the good faith judgment of the employee of the department assigned to supervise and assist the child making the application, there is reasonable cause to believe that the child who is on supervised release or judicial release to department of youth services supervision has violated or is violating a term or condition of the child's supervised release or judicial release, shall state the basis for that belief, and shall request that the child be taken to an appropriate place of secure detention pending a probable cause determination. As an alternative to an order of apprehension for the child, a regional administrator or the employee of the department assigned to supervise and assist the child may request a court to issue a warrant for the arrest of the child.

Subject to the provision of prior notice required by division (D)(1) of this section, if a regional administrator or a designee of a regional administrator issues, in writing, an order of apprehension for the arrest of a child, a staff member of the department of youth services who has been designated pursuant to division (A)(1) of section 5139.53 of the Revised Code as being authorized to arrest and who has received the training described in division (B)(1) of that section, or a peace officer, as defined in section 2935.01 of the Revised Code, may arrest the child, without a warrant, and place the child in secure detention in accordance with this section.

If a child is on supervised release or judicial release to department of youth services supervision, any peace officer, as defined in section 2935.01 of the Revised Code, may arrest the child without a warrant or order of apprehension if the peace officer has reasonable grounds to believe that the child has violated or is violating any of the following that has been prescribed by the release authority or department of youth services relative to the child:

(a) A condition that prohibits the child's ownership, possession, or use of a firearm, deadly weapon, ammunition, or dangerous ordnance, all as defined in section 2923.11 of the Revised Code;

(b) A condition that prohibits the child from being within a specified structure or geographic area;

(c) A condition that confines the child to a residence, facility, or other structure;

(d) A condition that prohibits the child from contacting or communicating with any specified individual;

(e) A condition that prohibits the child from associating with a specified individual;

(f) Any other rule, term, or condition governing the conduct of the child that has been prescribed by the release authority.

(2) Subject to the provision of prior notice required by division (D)(1) of this section, a staff member of the department of youth services who is designated by the director pursuant to division (A)(1) of section 5139.53 of the Revised Code and who has received the training described in division (B)(1) of that section, a peace officer, as defined in section 2935.01 of the Revised Code, or any other officer with the power to arrest may execute a warrant or order of apprehension issued under division (B)(1) of this section and take the child into secure custody.

(C) A staff member of the department of youth services who is designated by the director of youth services pursuant to division (A)(1) of section 5139.53 of the Revised Code and who has received the training described in division (B)(1) of that section, a peace officer, as defined in section 2935.01 of the Revised Code, or any other officer with the power to arrest may arrest without a warrant or order of apprehension and take into secure custody a child in the legal custody of the department, if the staff member, peace officer, or other officer has reasonable cause to believe that the child who is on supervised release or judicial release to department of youth services supervision has violated or is violating a term or condition of the supervised release or judicial release in any of the following manners:

(1) The child committed or is committing an offense or delinquent act in the presence of the staff member, peace officer, or other officer.

(2) There is probable cause to believe that the child violated a term or condition of supervised release or judicial release and that the child is leaving or is about to leave the state.

(3) The child failed to appear before the release authority pursuant to a summons for a modification or failed to appear for a scheduled court hearing.

(4) The arrest of the child is necessary to prevent physical harm to another person or to the child.

(D)

(1) Except as otherwise provided in this division, prior to arresting a child under this section, either in relation to an order of apprehension or a warrant for arrest or in any other manner authorized by this section, a staff member or employee of the department of youth services shall provide notice of the anticipated arrest to each county, municipal, or township law enforcement agency with jurisdiction over the place at which the staff member or employee anticipates making the arrest. A staff member or employee is not required to provide the notice described in this division prior to making an arrest in any emergency situation or circumstance described under division (C) of this section.

(2) If a child is arrested under this section and if it is known that the child is on supervised release or judicial release to department of youth services supervision, a juvenile court, local juvenile detention facility, or jail shall notify the appropriate department of youth services regional office that the child has been arrested and shall provide to the regional office or to an employee of the department of youth services a copy of the arrest information pertaining to the arrest.

(3) Nothing in this section limits the power to make an arrest that is granted to specified peace officers under section 2935.03 of the Revised Code, to any person under section 2935.04 of the Revised Code, or to any other specified category of persons by any other provision of the Revised Code, or the power to take a child into custody that is granted pursuant to section 2151.31 of the Revised Code.

(E) If a child who is on supervised release or who is under a period of judicial release to department of youth services supervision is arrested under an order of apprehension, under a warrant, or without a warrant as described in division (B)(1), (B)(2), or (C) of this section and taken into secure custody, all of the following apply:

(1) If no motion to revoke the child's supervised release or judicial release has been filed within seventy-two hours after the child is taken into secure custody, the juvenile court, in making its determinations at a detention hearing as to whether to hold the child in secure custody up to seventy-two hours so that a motion to revoke the child's supervised release or judicial release may be filed, may consider, in addition to all other evidence and information considered, the circumstances of the child's arrest and, if the arrest was pursuant to an order of apprehension, the order and the application for the order.

(2) If no motion to revoke the child's supervised release or judicial release has been filed within seventy-two hours after the child is taken into secure custody and if the child has not otherwise been released prior to the expiration of that seventy-two-hour period, the child shall be released upon the expiration of that seventy-two-hour period.

(3) If the person is eighteen, nineteen, or twenty years of age, the person may be confined in secure detention in the jail of the county in which the person is taken into custody. If the person is under eighteen years of age, the person may be confined in secure detention in the nearest juvenile detention facility.

(4) If a motion to revoke the child's supervised release or judicial release is filed after the child has been taken into secure custody and the court decides at the detention hearing to release the child from secure custody, the court may release the child on the same terms and conditions that are currently in effect regarding the child's supervised release or judicial release, pending revocation or subsequent modification.

(F) If a child who is on supervised release is arrested under an order of apprehension, under a warrant, or without a warrant as described in division (B)(1), (B)(2), or (C) of this section and taken into secure custody, and if a motion to revoke the child's supervised release is filed, the juvenile court of the county in which the child is placed promptly shall schedule a time for a hearing on whether the child violated any of the terms and conditions of the supervised release. If a child is released on supervised release and the juvenile court of the county in which the child is placed otherwise has reason to believe that the child has not complied with the terms and conditions of the supervised release, the court of the county in which the child is placed, in its discretion, may schedule a time for a hearing on whether the child violated any of the terms and conditions of the supervised release. If the court of the county in which the child is placed on supervised release conducts a hearing and determines at the hearing that the child did not violate any term or condition of the child's supervised release, the child shall be released from custody, if the child is in custody at that time, and shall continue on supervised release under the terms and conditions that were in effect at the time of the child's arrest, subject to subsequent revocation or modification. If the court of the county in which the child is placed on supervised release conducts a hearing and determines at the hearing that the child violated one or more of the terms and conditions of the child's supervised release, the court, if it determines that the violation was a serious violation, may revoke the child's supervised release and order the child to be returned to the department of youth services for institutionalization or, in any case, may make any other disposition of the child authorized by law that the court considers proper. If the court orders the child to be returned to a department of youth services institution, the child shall remain institutionalized for a minimum period of thirty days, the department shall not reduce the minimum thirty-day period of institutionalization for any time that the child was held in secure custody subsequent to the child's arrest and pending the revocation hearing and the child's return to the department, the release authority, in its discretion, may require the child to remain in institutionalization for longer than the minimum thirty-day period, and the child is not eligible for judicial release or early release during the minimum thirty-day period of institutionalization or any period of institutionalization in excess of the minimum thirty-day period.

This division does not apply regarding a child who is under a period of judicial release to department of youth services supervision. Division (E) of section 2152.22 of the Revised Code applies in relation to a child who is under a period of judicial release to department of youth services supervision.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2002



Section 5139.53 - Employees authorized to apprehend violators.

(A)

(1) The director of youth services shall designate certain employees of the department of youth services, including regional administrators, as persons who are authorized, in accordance with section 5139.52 of the Revised Code, to execute an order of apprehension or a warrant for, or otherwise to arrest, children in the custody of the department who are violating or are alleged to have violated the terms and conditions of supervised release or judicial release to department of youth services supervision.

(2) The director of youth services may designate some of the employees designated under division (A)(1) of this section as employees authorized to carry a firearm issued by the department while on duty for their protection in carrying out official duties.

(B)

(1) An employee of the department designated by the director pursuant to division (A)(1) of this section as having the authority to execute orders of apprehension or warrants and to arrest children as described in that division shall not undertake an arrest until the employee has successfully completed training courses regarding the making of arrests by employees of that nature that are developed in cooperation with and approved by the executive director of the Ohio peace officer training commission. The courses shall include, but shall not be limited to, training in arrest tactics, defensive tactics, the use of force, and response tactics.

(2) The director of youth services shall develop, and shall submit to the governor for the governor's approval, a deadly force policy for the department. The deadly force policy shall require each employee who is designated under division (A)(2) of this section to carry a firearm in the discharge of official duties to receive training in the use of deadly force, shall specify the number of hours and the general content of the training in the use of deadly force that each of the designated employees must receive, and shall specify the procedures that must be followed after the use of deadly force by any of the designated employees. Upon receipt of the policy developed by the director under this division, the governor, in writing, promptly shall approve or disapprove the policy. If the governor, in writing, disapproves the policy, the director shall develop and resubmit a new policy under this division, and no employee shall be trained under the disapproved policy. If the governor, in writing, approves the policy, the director shall adopt it as a department policy and shall distribute it to each employee designated under (A)(2) of this section to carry a firearm in the discharge of official duties. An employee designated by the director pursuant to division (A)(2) of this section to carry a firearm in the discharge of official duties shall not carry a firearm until the employee has successfully completed both of the following:

(a) Training in the use of deadly force that comports with the policy approved by the governor and developed and adopted by the director under division (B)(2) of this section. The training required by this division shall be conducted at a training school approved by the Ohio peace officer training commission and shall be in addition to the training described in divisions (B)(1) and (2)(b) of this section that the employee must complete prior to undertaking an arrest and separate from and independent of the training required by division (B)(2)(b) of this section.

(b) A basic firearm training program that is conducted at a training school approved by the Ohio peace officer training commission and that is substantially similar to the basic firearm training program for peace officers conducted at the Ohio peace officer training academy and has received a certificate of satisfactory completion of that program from the executive director of the Ohio peace officer training commission. The training described in this division that an employee must complete prior to carrying a firearm shall be in addition to the training described in division (B)(1) of this section that the employee must complete prior to undertaking an arrest.

(C) After receipt of a certificate of satisfactory completion of a basic firearm training program, to maintain the right to carry a firearm in the discharge of official duties, an employee authorized under this section to carry a firearm shall successfully complete a firearms requalification program in accordance with section 109.801 of the Revised Code.

(D) Each employee authorized to carry a firearm shall give bond to the state to be approved by the clerk of the court of common pleas in the county of that employee's residence. The bond shall be in the sum of one thousand dollars, conditioned to save the public harmless by reason of the unlawful use of a firearm. A person injured or the family of a person killed by the employee's improper use of a firearm may have recourse on the bond.

(E) In addition to the deadly force policy adopted under division (B)(2) of this section, the director of youth services shall establish policies for the carrying and use of firearms by the employees that the director designates under this section.

Effective Date: 07-05-2002



Section 5139.54 - Medical release or discharge.

(A) Notwithstanding any other provision for determining when a child shall be released or discharged from the legal custody of the department of youth services, including jurisdictional provisions in section 2152.22 of the Revised Code, the release authority, for medical reasons, may release a child upon supervised release or discharge the child from the custody of the department when any of the following applies:

(1) The child is terminally ill or otherwise in imminent danger of death.

(2) The child is incapacitated due to injury, disease, illness, or other medical condition and is no longer a threat to public safety.

(3) The child appears to be a mentally ill person subject to hospitalization by court order, as defined in section 5122.01 of the Revised Code, or a mentally retarded person subject to institutionalization by court order, as defined in section 5123.01 of the Revised Code.

(B) When considering whether to release or discharge a child under this section for medical reasons, the release authority may request additional medical information about the child or may ask the department to conduct additional medical examinations.

(C) The release authority shall determine the appropriate level of supervised release for a child released under this section. The terms and conditions of the release may require periodic medical reevaluations as appropriate. Upon granting a release or discharge under this section, the release authority shall give notice of the release and its terms and conditions or of the discharge to the court that committed the child to the custody of the department.

(D) The release authority shall submit annually to the director of youth services a report that includes all of the following information for the previous calendar year:

(1) The number of children the release authority considered for medical release or discharge;

(2) The nature of the injury, disease, illness, or other medical condition of each child considered for medical release or discharge;

(3) The decision made by the release authority for each child, including the reasons for denying medical release or discharge or for granting it;

(4) The number of children on medical release who were returned to a secure facility or whose supervised release was revoked.

Effective Date: 01-01-2002



Section 5139.55 - Office of victims' services.

(A)

(1) The office of victims' services is hereby created within the release authority of the department of youth services. The office of victims' services shall provide assistance to victims, victims' representatives, and members of a victim's family. The assistance shall include, but shall not be limited to, all of the following:

(a) If the court has provided the name and address of the victims of the child's acts to the department of youth services, notification that the child has been committed to the department, notification of the right of the victim or another authorized person to designate a person as a victim's representative under section 5139.56 of the Revised Code and of the actions that must be taken to make that designation, and notification of the right to be notified of release reviews, pending release hearings, revocation reviews, and discharge reviews related to that child and of the right to participate in release proceedings under that section and of the actions that must be taken to exercise those rights;

(b) The provision of information about the policies and procedures of the department of youth services and the status of children in the legal custody of the department.

(2) The office shall make available information to assist victims of delinquent children on supervised release or in a secure facility.

(B) The office of victims' services shall employ a victims administrator who shall administer the duties of the office. The victims administrator shall be in the unclassified civil service and a managing officer of the department. The office shall employ other staff members to assist the members of the release authority and hearing representatives in identifying victims' issues, ensure that the release authority upholds the provisions of section 5139.56 of the Revised Code, and make recommendations to the release authority in accordance with policies adopted by the department.

(C) The office of victims' services shall coordinate its activities with the chairperson of the release authority. The victims administrator and other employees of the office shall have full access to the records of children in the legal custody of the department in accordance with division (D) of section 5139.05 of the Revised Code.

Effective Date: 01-01-2002



Section 5139.56 - Notice to victim of all release reviews, pending release hearings, supervised release revocation hearings, and discharge reviews.

(A) The victim of an act for which a child has been committed to the legal custody of the department of youth services may submit a written request to the release authority to notify the victim of all release reviews, pending release hearings, supervised release revocation hearings, and discharge reviews relating to the child, of the placement of the child on supervised release, and of the discharge of the child. If the victim is a minor, is incapacitated, incompetent, or chooses to be represented by another person, the victim may designate in writing a person to act on the victim's behalf as a victim's representative and to request and receive the notices. If the victim is deceased, the executor or administrator of the victim's estate or, if there is no executor or administrator of the victim's estate, a member of the victim's family may designate in writing a person to act on the victim's behalf as a victim's representative and to request and receive the notices. If more than one person seeks to act as the representative of the victim, the release authority shall designate one person to act as the victim's representative. If the victim chooses not to have a representative, the victim shall be the sole person accorded rights under this section. The release authority may give notice by any means reasonably calculated to provide prompt actual notice.

If a victim, an executor or administrator, or a member of a victim's family designates a person in writing pursuant to this division to act on the victim's behalf as a victim's representative, the victim, executor, administrator, or family member, or the victim's representative, shall notify the release authority that the victim's representative is to act for the victim. A victim, executor, administrator, or member of a victim's family who has designated a person in writing pursuant to this division to act on the victim's behalf as a victim's representative may revoke the authority of that person to act as the victim's representative. Upon the revocation, the victim, executor, administrator, or member of the victim's family shall notify the release authority in writing that the authority of the person to so act has been revoked. At any time after the revocation, the victim, executor, administrator, or member of the victim's family may designate in writing a different person to act on the victim's behalf as a victim's representative.

The victim or victim's representative shall provide the release authority an address or telephone number at which notice may be given and shall notify the release authority in writing of any changes in that information. If at any time the victim or victim's representative elects to waive notice and other rights afforded by this section, the victim or victim's representative may do so in a written statement to the release authority.

(B) If a victim or victim's representative has requested notice of release reviews, pending release hearings, supervised release revocation hearings, and discharge reviews related to a child, of the placement of the child on supervised release, and of the discharge of the child, the release authority shall give that person notice of a release review, release hearing, or discharge review at least thirty days prior to the date of the review or hearing. The notice shall specify the date, time, and place of the review or hearing, the right of the victim or victim's representative to make an oral or written statement addressing the impact of the offense or delinquent act upon the victim or oral or written comments regarding the possible release or discharge, and, if the notice pertains to a hearing, the right to attend, and make the statements or comments at the hearing. Upon receiving notice that a release hearing is scheduled, a victim or victim's representative who intends to attend the release hearing, at least two days prior to the hearing, shall notify the release authority of the victim's or representative's intention to be present at the release hearing so that the release authority may ensure appropriate accommodations and security. If the child is placed on supervised release or is discharged, the release authority shall provide notice of the release or discharge to the victim or victim's representative in accordance with division (F) of section 5139.51 of the Revised Code. If the child is on supervised release, if a court has scheduled a hearing pursuant to division (F) of section 5139.52 of the Revised Code to consider the revocation of the supervised release, and if the release authority has been informed of the hearing, the release authority promptly shall notify the victim or victim's representative of the date, time, and place of the hearing.

(C) If a victim or victim's representative has requested notice of release reviews, pending release hearings, supervised release revocation hearings, and discharge reviews related to a child, of the placement of the child on supervised release, and of the discharge of the child, and if a release review, release hearing, or discharge review is scheduled or pending, the release authority shall give that person an opportunity to provide a written statement or communicate orally with a representative of the release authority regarding the possible release or discharge or to make oral or written comments regarding the possible release or discharge to a representative of the release authority, regardless of whether the victim or victim's representative is present at a hearing on the matter. If a victim or victim's representative is present at a release hearing, the authority shall give that person an opportunity to make the oral or written statement or comments at the hearing. The oral or written statement and comments may address the impact of the offense or delinquent act upon the victim, including the nature and extent of any harm suffered, the extent of any property damage or economic loss, any restitution ordered by the committing court and the progress the child has made toward fulfillment of that obligation, and the victim's recommendation for the outcome of the release hearing. A written statement or written comments submitted by a victim or a victim's representative under this section are confidential, are not a public record, and shall be returned to the release authority at the end of a release hearing by any person who receives a copy of them.

At a release hearing before the release authority, a victim or victim's representative may be accompanied by another person for support, but that person shall not act as a victim's representative. The release authority and other employees of the department of youth services shall make reasonable efforts to minimize contact between the child and the victim, victim's representative, or support person before, during, and after the hearing. The release authority shall use a separate waiting area for the victim, victim's representative, and support person if a separate area is available.

(D) At no time shall a victim or victim's representative be compelled to disclose the victim's address, place of employment, or similar identifying information to the child or the child's parent or legal guardian. Upon request of a victim or a victim's representative, the release authority shall keep in its files only the address or telephone number to which it shall send notice of a release review, pending release hearing, supervised release revocation hearing, discharge review, grant of supervised release, or discharge.

(E) No employer shall discharge, discipline, or otherwise retaliate against a victim or victim's representative for participating in a hearing before the release authority. This division generally does not require an employer to compensate an employee for time lost as a result of attendance at a hearing before the release authority.

(F) The release authority shall make reasonable, good faith efforts to comply with the provisions of this section. Failure of the release authority to comply with this section does not give rise to a claim for damages against the release authority and does not require modification of a final decision by the release authority.

(G) If a victim is in the legal custody of the department of youth services and resides in a secure facility or in another secure residential program, including a community corrections facility, or is incarcerated, the release authority may modify the victim's rights under this section to prevent a security risk, hardship, or undue burden upon a public official or agency with a duty under this section. If the victim resides in another state under similar circumstances, the release authority may make similar modifications of the victim's rights.

Effective Date: 09-01-1998



Section 5139.84 - [Repealed].

Effective Date: 08-18-1969



Section 5139.85 - Disposing of property of former inmates.

(A) Whenever any child under the jurisdiction of the department of youth services dies, and any personal funds or property of the child remain in the hands of the department and no demand is made upon the department by the decedent's legally appointed executor or administrator, all money and other personal property of the decedent remaining in the custody or possession of the department shall be held by the department for a period of one year from the date of death of the decedent, for the benefit of the heirs, legatees, or successors in interest of the decedent, during which time the department shall make a reasonable effort to locate the owner or his legally appointed executor or administrator.

Upon the expiration of the one-year period, any money remaining unclaimed in the custody or possession of the department shall be delivered to the state treasurer for deposit in the general revenue fund, except that of the total amount of unclaimed money in a child's personal account, the department may transfer an amount not to exceed one hundred dollars to the industrial and entertainment fund established under the authority of section 5139.86 of the Revised Code.

Upon the expiration of the one-year period, all personal property, other than cash, remaining unclaimed in the custody or possession of the department shall be disposed of as provided in division (C) of this section.

(B) Whenever any child under the jurisdiction of the department of youth services escapes, or is discharged or paroled, and any personal funds in excess of twenty dollars or property of the child remain in the hands of the department, and no demand is made upon the department by the owner of the funds or property or his legally appointed representative, all money in excess of twenty dollars and other intangible property of the child, other than deeds, contracts, assignments, or transfers, remaining in the custody or possession of the department shall be held for the period of the minority of such ward and for a period of one year thereafter, for the benefit of such ward or his successors in interest, during which time the department shall make reasonable effort to locate the owner or his legally appointed executor or administrator.

Any personal funds in amounts of twenty dollars or less shall be transferred to the industrial and entertainment fund established under section 5139.86 of the Revised Code unless they are demanded by the child or his legal representative at the time of discharge or parole.

Upon the expiration of such period of time, any money in excess of twenty dollars or other intangible personal property, other than deeds, contracts, assignments, or transfers, remaining unclaimed in custody or possession of the department shall be delivered to the state treasurer for deposit in the general revenue fund, except that of the total amount of unclaimed money in a child's personal account, the department may transfer an amount not to exceed one hundred dollars to the industrial and entertainment fund established under the authority of section 5139.86 of the Revised Code. Upon the expiration of one year from the date of such escape, discharge, or parole, any tangible personal property shall be disposed of as provided in division (C) of this section.

(C) Any property remaining after the provisions of divisions (A) and (B) of this section have been complied with shall be disposed of as follows:

(1) All deeds, contracts, assignments, or transfers shall be filed by the department with the county recorder of the county of commitment of such child or as otherwise provided by law.

(2) All tangible personal property other than money, remaining unclaimed in the department's custody or possession, shall be sold by the department at public auction and the proceeds of the sale delivered to the state treasurer for deposit in the general revenue fund. If the department considers it expedient, it may accumulate the property of several children and sell the property in such lots as it may determine, provided that it makes a determination as to each child's share of the proceeds.

(3) If any tangible personal property covered by this section is not salable at public auction, or if it has no intrinsic value, or if the value is not sufficient to justify its retention by the department to be offered for sale at public auction at a later date, the department may order it destroyed.

Effective Date: 07-22-1994



Section 5139.86 - Cafeteria fund - industrial and entertainment fund - youth benefit fund - employee food service fund.

(A) Each managing officer of an institution or regional office under the jurisdiction of the department of youth services, with the approval of the director of the department, may establish local funds designated as follows:

(1) The cafeteria fund, created and maintained for the benefit of the institution, into which shall be deposited all money received from the sale of cafeteria meals. The fund shall be used to pay costs of providing employee meals, and to reimburse the employee food service fund for amounts spent from that fund to support cafeteria operations. Reimbursements to the employee food service fund shall be made in such amounts and at such times as directed by the director of budget and management.

(2) The industrial and entertainment fund, created and maintained for the benefit of the children confined in the institution or placed in the region. The fund shall receive profits from commissary sales, any vocational education programs provided under section 5139.131 of the Revised Code, vending machine leases, and yearbook sales; unclaimed youth benefit funds; any moneys received from commissions on telephone systems established for the use of confined children; any amounts transferred to the fund pursuant to division (A) or (B) of section 5139.85 of the Revised Code; and any donations designated for the benefit of confined children or children placed in the region. Expenditures from the industrial and entertainment fund shall be used solely for the benefit of the children confined in the institution or placed in the region.

(3) The youth benefit fund, created and maintained for the benefit of the children who are confined in the institution or placed in the region. The fund may receive and disburse all benefits that are due a child, including, but not limited to, social security payments, railroad retirement payments, veterans administration payments, any allowances, and any monetary compensation of the child as provided in section 5139.07 of the Revised Code.

(B) The managing officer of the institution or regional office, subject to the approval of the director of the department, shall establish policies and procedures for the operation of the cafeteria fund, industrial and entertainment fund, and youth benefit fund.

(C) There is hereby created in the state treasury the employee food service fund, consisting of money received from institutional cafeterias and money received from the sale of surplus property. The fund shall be used to purchase food, supplies, and cafeteria equipment for the institutions.

(D) As used in this section, "profits" means the revenue from the sale of commissary items over and above operating costs and a reserve established by the managing officer of the institution.

Effective Date: 09-29-1997



Section 5139.87 - Federal juvenile justice programs funds.

(A) The department of youth services shall serve as the state agent for the administration of all federal juvenile justice grants awarded to the state.

(B) There are hereby created in the state treasury the federal juvenile justice programs funds. A separate fund shall be established each federal fiscal year. All federal grants and other moneys received for federal juvenile programs shall be deposited into the funds. All receipts deposited into the funds shall be used for federal juvenile programs. All investment earnings on the cash balance in a federal juvenile program fund shall be credited to that fund for the appropriate federal fiscal year.

(C) All rules, orders, and determinations of the office of criminal justice services regarding the administration of federal juvenile justice grants that are in effect on the effective date of this amendment shall continue in effect as rules, orders, and determinations of the department of youth services.

Effective Date: 09-26-2003



Section 5139.99 - Penalty.

Whoever violates section 5139.21 of the Revised Code shall be fined not less than ten nor more than five hundred dollars or imprisoned not more than one year, or both.

Effective Date: 03-10-1964



Section 5141.01 to 5141.16 - [Repealed].

Effective Date: 10-07-1963






Chapter 5141 - INDUSTRIAL SCHOOLS [REPEALED]

Section 5141.31 - [Repealed].

Effective Date: 10-07-1963



Section 5141.32 - [Repealed].

Effective Date: 10-01-1955



Section 5141.33 - [Repealed].

Effective Date: 10-07-1963



Section 5141.34 - [Repealed].

Effective Date: 10-01-1955



Section 5141.35 to 5141.37 - [Repealed].

Effective Date: 10-07-1963



Section 5141.38 - [Repealed].

Effective Date: 10-01-1955



Section 5141.39 to 5141.43 - [Repealed].

Effective Date: 10-07-1963



Section 5141.99 - [Repealed].

Effective Date: 10-07-1963






Chapter 5143 - REFORMATORIES [REPEALED]

Section 5143.01 to 5143.03 - [Repealed].

Effective Date: 10-06-1994



Section 5143.04 - [Repealed].

Effective Date: 12-19-1973



Section 5143.05 - [Repealed].

Effective Date: 10-06-1994



Section 5143.06 - [Repealed].

Effective Date: 01-01-1983



Section 5143.07 to 5143.10 - [Repealed].

Effective Date: 10-06-1994



Section 5143.11 - [Repealed].

Effective Date: 07-12-1972



Section 5143.12 - [Repealed].

Effective Date: 09-30-1955



Section 5143.13, 5143.14 - [Repealed].

Effective Date: 10-06-1994



Section 5143.21 - [Repealed].

Effective Date: 10-06-1994



Section 5143.22 - [Repealed].

Effective Date: 10-01-1955



Section 5143.23 - [Repealed].

Effective Date: 10-06-1994



Section 5143.24 - [Repealed].

Effective Date: 03-10-1964



Section 5143.25 - [Repealed].

Effective Date: 10-06-1994






Chapter 5145 - PENITENTIARY

Section 5145.01 - Length of sentences.

Courts shall impose sentences to a state correctional institution for felonies pursuant to sections 2929.13 and 2929.14 of the Revised Code. All prison terms may be ended in the manner provided by law, but no prison term shall exceed the maximum term provided for the felony of which the prisoner was convicted as extended pursuant to section 2929.141 or 2967.28 of the Revised Code.

If a prisoner is sentenced for two or more separate felonies, the prisoner's term of imprisonment shall run as a concurrent sentence, except if the consecutive sentence provisions of sections 2929.14 and 2929.41 of the Revised Code apply. If sentenced consecutively, for the purposes of sections 5145.01 to 5145.27 of the Revised Code, the prisoner shall be held to be serving one continuous term of imprisonment.

If a court imposes a sentence to a state correctional institution for a felony of the fourth or fifth degree, the department of rehabilitation and correction, notwithstanding the court's designation of a state correctional institution as the place of service of the sentence, may designate that the person sentenced is to be housed in a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse if authorized pursuant to section 5120.161 of the Revised Code.

If, through oversight or otherwise, a person is sentenced to a state correctional institution under a definite term for an offense for which a definite term of imprisonment is not provided by statute, the sentence shall not thereby become void, but the person shall be subject to the liabilities of such sections and receive the benefits thereof, as if the person had been sentenced in the manner required by this section.

As used in this section, "prison term" has the same meaning as in section 2929.01 of the Revised Code.

Effective Date: 07-08-2002; 2008 HB130 04-07-2009



Section 5145.02 - [Repealed].

Effective Date: 07-01-1996



Section 5145.03 - Rules for government and employment of prisoners.

(A) The department of rehabilitation and correction, subject to the approval of the governor, shall make any rules for the government of prisoners that tend to promote their reformation, or be necessary for the purpose of sections 5145.01 to 5145.27 of the Revised Code, except that any rules that govern penal manufacturing and service industries and agriculture or labor performed by prisoners and that do not govern security shall be adopted pursuant to division (B) of this section. The department shall make provisions for the separation or classification of prisoners, their division into different grades with promotion or degradation according to merit or demerit, their instruction in industrial pursuits, and their education.

(B) The director of the department of rehabilitation and correction shall adopt rules for the administration of the department's program for employment of prisoners that is established pursuant to section 5145.16 of the Revised Code. The rules shall be adopted, amended, and rescinded pursuant to Chapter 119. of the Revised Code, except that rules governing security shall not be adopted pursuant to that chapter and except that no prisoner who is in the custody of the department and who is incarcerated has any legal right to attend any hearing that is held on the rules pursuant to that chapter and that is held outside the institution in which the prisoner is incarcerated; however, the attorney for any prisoner may attend the hearing on behalf of the prisoner. The director may hold hearings on the rules pursuant to that chapter at any of the department's correctional institutions to receive comment from prisoners, which hearings may be attended by prisoners incarcerated at the institution at which any of the hearings is held. The rules shall provide for the following:

(1) A procedure for seeking the employment of prisoners in penal industries and agriculture, in private industry and agriculture located within or outside the department's institutions, in public works, in institutional jobs necessary for the proper maintenance or operation of the department's institutions, and in other appropriate forms of labor;

(2) A system of compensation, allowances, hours, conditions of employment, and advancement for prisoners who are employed in any form of labor;

(3) The regulation of the working conditions for prisoners who are employed in any form of labor;

(4) The categorization of all jobs performed by prisoners into levels, grades within the levels, or other appropriate categories based upon the skills required to perform the job, the security required for the job, the location at which the job is performed, and any other relevant characteristics of the job;

(5) A procedure for the assignment of prisoners to perform jobs in correctional industries and agriculture, and in private industry and agriculture, that are located in institutions under the control of the department other than the institutions to which the prisoners are committed;

(6) A procedure for the periodic review of each prisoner's performance at his jobs and for the periodic evaluation of the prisoner's qualifications for other jobs at higher grades, levels, or categories, with different skill requirements, with different career potential, with other training potentials, or with other working conditions or schedules;

(7) An accounting system for the allocation of the earnings of each prisoner;

(8) A procedure for the transportation of prisoners whenever necessary between institutions and to and from private industry or agriculture to perform jobs;

(9) A disciplinary procedure for violations of work or security requirements;

(10) Any other rules on any subject that are otherwise necessary to administer sections 5145.16 and 5145.161 of the Revised Code or to provide employment for as many prisoners as possible.

(C) The department shall keep a correct daily record of the conduct of each prisoner and of his fidelity and diligence in the performance of his work.

Effective Date: 10-06-1994



Section 5145.04 - Maintaining control of prisoners - daily record of conduct.

The department of rehabilitation and correction shall maintain the control over prisoners committed to its custody that prevents them from committing crime, secure their self-support, and accomplish their reformation.

When a prisoner is received into a state correctional institution upon direct sentence to the institution, the department shall enter in a register the date of the admission, the prisoner's name, age, nativity, nationality, and other facts as to parentage and early social influences that might indicate the constitutional and acquired defects and tendencies of the prisoner. Upon these entries in the register shall be based an estimate of the condition of the prisoner and the best probable plan of his treatment.

Effective Date: 10-06-1994



Section 5145.05 - Contents of daily record of conduct.

The department of rehabilitation and correction, upon the register required to be maintained by section 5145.04 of the Revised Code, shall enter notes of observed improvement or deterioration of character of the prisoner, the method of treatment employed for the prisoner, orders or alterations affecting his standing or situation, the prisoner's performance of labor while committed, and subsequent facts of personal history that may be officially brought to the knowledge of the department, bearing upon the propriety of the release or parole of the prisoner.

Effective Date: 04-09-1982



Section 5145.06 - Ohio central school system.

(A) The department of rehabilitation and correction shall establish and operate a school system that is approved and chartered by the department of education and designated as the Ohio central school system to serve all of the correctional institutions under its control. The Ohio central school system shall provide educational programs for prisoners to allow them to complete adult basic education courses, earn Ohio certificates of high school equivalence, or pursue vocational training. To that end, the department may employ appropriately certified teachers, administrators, and support staff. The department shall provide classrooms, shops, and other appropriate facilities and necessary furniture, books, stationery, supplies, and equipment.

(B)

(1) The department of rehabilitation and correction shall require each prisoner who has not obtained a high school diploma to take courses leading toward an Ohio certificate of high school equivalence, an Ohio high school diploma pursuant to section 3313.61 of the Revised Code, or courses that provide vocational training. If a prisoner has obtained a high school diploma, the department shall encourage the prisoner to participate in a program of advanced studies or training for a skilled trade.

(2) The department of rehabilitation and correction shall adopt rules that prescribe disciplinary actions that the department may take if a prisoner refuses to participate in an educational program required under division (B)(1) of this section.

(3) The failure of the department of rehabilitation and correction to provide, pursuant to division (B)(1) of this section, an opportunity for any prisoner to participate in courses that lead toward an Ohio certificate of high school equivalence or an Ohio high school diploma, or that provide vocational training, does not give rise to a claim for damages against the department.

(C) The department of rehabilitation and correction, for a clearly established medical, mental health, or security reason, may exclude certain prisoners from the requirement to take courses pursuant to division (B)(1) of this section. Any exclusion under this division shall be only for a clearly established medical, mental health, or security reason. Within six months after the effective date of this amendment, the department shall adopt rules pursuant to Chapter 119. of the Revised Code to establish the criteria and procedures for an exclusion under this division.

Effective Date: 03-31-2003



Section 5145.07 to 5145.10 - [Repealed].

Effective Date: 10-06-1994



Section 5145.11 - [Repealed].

Effective Date: 07-01-1996



Section 5145.12 - [Repealed].

Effective Date: 10-06-1994



Section 5145.13 - Monthly reports of management and progress of school.

The superintendent of the elementary day school for uneducated prisoners in the penitentiary shall make monthly reports to the department of rehabilitation and correction with respect to the management and progress of the school and as to all matters under his supervision.

Effective Date: 07-12-1972



Section 5145.14 - Labor or services.

Labor or service shall not be performed by a prisoner within a correctional institution, unless the labor or service is expressly authorized by rules adopted by the department of rehabilitation and correction pursuant to division (B) of section 5145.03 of the Revised Code.

Effective Date: 04-09-1982



Section 5145.15 - Employing prisoners in certain work for the state.

The department of rehabilitation and correction may, in accordance with rules adopted pursuant to division (B) of section 5145.03 of the Revised Code, employ a portion of the prisoners in the manufacture of articles that are used by the state, any other state, any political subdivision or institution of this state, any other state, or the United States, or private persons. The department may procure machinery and prepare shop room for that purpose. The department may employ a portion of the prisoners in the preparation and manufacture of any or all forms of road-making material for use in the construction, improvement, maintenance, and repair of highways, roads, or streets.

For these purposes the department may, with the approval of the governor, purchase the necessary land, quarries, buildings, machinery, and erect buildings and shops for these purposes, and employ any persons necessary to instruct the prisoners in such manufacture. The terms and manner of employment of the persons who instruct the prisoners shall be fixed and determined by the department.

Effective Date: 04-09-1982



Section 5145.16 - Work programs.

(A) The department of rehabilitation and correction shall establish work programs in some form of labor for as many prisoners as possible who are in the custody of the department, except those prisoners who are not able to perform labor because of illness or other health problems, security requirements, routine processing, disciplinary action, or other reasonable circumstances or because they are engaged in educational, vocational, or other training. The labor may be in the department's manufacturing and service industries and agriculture, in private industry or agriculture that is located within or outside the department's institutions, in public works, in institutional jobs necessary for the proper maintenance and operation of the institutions under the control of the department, or in any other appropriate form of labor. The department, pursuant to the program, shall attempt to engage in work programs as many prisoners as possible who are in its custody and who are eligible for the programs. The department is not required to engage every eligible prisoner in a work program when sufficient money, facilities, or jobs are not available for the program; however, the department shall continuously seek sources of labor for as many eligible prisoners as possible.

(B) The department, in establishing and administering work programs established pursuant to division (A) of this section, shall do all of the following:

(1) Assign a level, grade within the level, or other category for each job within the penal manufacturing and service industries and agriculture, each job within private industry and agriculture, each institutional job, each job in public works, and every other job for which prisoners are eligible to perform labor. The level, grade, and other categorization of each job shall be dependent upon the skills required to perform the job, the security that is present at the job, the salary and other compensation for the job, and any other relevant characteristics of the job.

(2) Establish for each institution controlled by the department a system for assigning prisoners to perform jobs, for periodically evaluating the job performance of each prisoner, and for periodically evaluating the qualifications of each prisoner for other jobs;

(3) Transfer prisoners, whenever appropriate, to institutions controlled by the department to enable a prisoner to be engaged in a different job;

(4) Whenever appropriate, permit prisoners to be released on transitional control, in addition to other authorized reasons for transferring a prisoner to transitional control, to gain post-release employment in private industry or agriculture;

(5) Attempt to provide jobs and job training for prisoners that will be useful to the prisoners in obtaining employment when released, except that institutional jobs at the institutions need not be related to employment outside the institution;

(6) Establish an accounting system to administer and allocate the earnings of the prisoners as provided by division (C)(8) of this section;

(7) Require all persons in private industry or agriculture who employ prisoners to meet all applicable work safety standards.

(C) The department, in establishing and administering the work programs required to be established by division (A) of this section, may do any of the following:

(1) Enter into contracts with private industry and agriculture and receive grants to establish test work programs within or outside institutions under the control of the department;

(2) Enter into contracts with private industry for the establishment of manufacturing and service industries within or close to institutions under the control of the department for the employment of prisoners;

(3) Enter into contracts with private industry and agriculture to provide work programs for prisoners;

(4) Lease or sell state-owned land for the establishment of private industry or agriculture upon the condition that the majority of the industrial or agricultural jobs created by the industry or agriculture be given to prisoners;

(5) Construct factories or shops to provide work programs for prisoners;

(6) Enter into contracts with labor organizations, except that the department shall not permit any prisoners to establish their own labor organization and that a labor organization shall not represent any prisoners employed within an institution controlled by the department;

(7) Enter into any other contracts or perform any other functions that are necessary to comply with division (A) of this section or section 5145.161 of the Revised Code;

(8) Allocate the earnings of the prisoners as follows:

(a) Up to twenty-five per cent of the earnings to reimburse the state for room and board and for the expense of providing employment to the prisoner.

(b) Up to twenty-five per cent of the earnings to be distributed to one or both of the following:

(i) To the victims of the prisoner's offenses for restitution if the prisoner voluntarily requests or is under court order to make restitution payments;

(ii) To the reparations fund established pursuant to division (A) of section 2743.191 of the Revised Code if the prisoner voluntarily participates in an approved work and training program under this section.

(c) Up to twenty-five per cent of the earnings to the prisoner's dependents.

(d) At least twenty-five per cent of the earnings to the account of the prisoner.

(D) A prisoner who is engaged in a work program that is established under this section and in which the prisoner is required to operate a motor vehicle, as defined in division (I) of section 4509.01 of the Revised Code, is an "employee" of the state for the sole purpose of liability insurance coverage pursuant to section 9.83 of the Revised Code to cover the prisoner's required operation of the motor vehicle. A prisoner enrolled in a work program established by the department of rehabilitation and correction shall not be considered as an employee of the state under any other circumstance or for any other purpose.

Effective Date: 03-17-1998



Section 5145.161 - Program for employment of prisoners.

(A) The program for the employment of prisoners within the custody of the department of rehabilitation and correction that the department is required to establish by division (A) of section 5145.16 of the Revised Code shall be administered in accordance with any rules adopted pursuant to division (B) of section 5145.03 of the Revised Code and with the following requirements:

(1) The department shall consider the nature of the offense committed by a prisoner, the availability of employment, the security requirements for the prisoner, the prisoner's present state of mind, the prisoner's record in the institution to which the prisoner has been committed, and all other relevant factors when assigning a prisoner to the prisoner's initial job assignment. The department, when making a prisoner's initial job assignment, shall attempt to develop the prisoner's work skills, provide rehabilitation for the prisoner, consider the proximity to the prisoner's family, and permit the prisoner to provide support for the prisoner's dependents if the prisoner's earnings are sufficient for that to be feasible.

(2)

(a) Except as provided in division (A)(2)(b) of this section, no prisoner shall be assigned to any job with the Ohio penal industries, or to any other job level or job grade of prisoner employment that the director of rehabilitation and correction may designate, unless the prisoner has obtained a high school diploma or a certificate of high school equivalence.

(b) Division (A)(2)(a) of this section does not apply to either of the following:

(i) A prisoner who is determined, in accordance with a procedure approved by the director, to be incapable of obtaining a diploma or certificate of high school equivalence;

(ii) A prisoner working in the Ohio penal industries as of February 1, 1999, who applied on or before May 1, 1999, for enrollment in a program leading to a diploma or a certificate of high school equivalence, and who has been enrolled in that program for less than one year.

(3) Each prisoner shall be required to perform the prisoner's job satisfactorily, be permitted to be absent from the prisoner's job only for legitimate reasons, be required to comply with all security requirements, and be required to comply with any other reasonable job performance standards.

(4) A prisoner who advances from one job grade to the next higher job grade within the job level, advances from one job level to the next higher job level, or advances from one job category to the next highest job category shall receive additional benefits in accordance with the rules adopted pursuant to division (B) of section 5145.03 of the Revised Code.

(5) A prisoner shall not be eligible for a job in private industry or agriculture, unless the prisoner meets the requirements of the department for private employment that are set forth in rules adopted pursuant to division (B) of section 5145.03 of the Revised Code.

(6) A prisoner who violates the work requirements of any job grade, level, or category shall be disciplined pursuant to the disciplinary procedure adopted pursuant to division (B)(9) of section 5145.03 of the Revised Code.

(B) The department of rehabilitation and correction may administer the program that it is required to establish by division (A) of section 5145.16 of the Revised Code in any manner that is consistent with division (A) of this section, division (B) of section 5145.03, and section 5145.16 of the Revised Code.

Effective Date: 03-22-2001



Section 5145.162 - Advisory council of directors for prison labor.

(A) There is hereby created the advisory council of directors for prison labor consisting of five appointed members and the director of the office of the correctional institution inspection committee, who shall serve as an ex officio member. Each member shall have experience in labor relations, marketing, business management, or business. The members shall be appointed by the governor. Within thirty days after April 9, 1981, the governor shall make the initial appointments to the council of directors. Of the initial appointments made to the council of directors, two shall be for a term ending one year after April 9, 1981, two shall be for a term ending two years after that date, and one shall be for a term ending three years after that date. After the expiration of the initial terms, the terms of office for the members shall be for three years, each term ending on the same day of the same month of the year as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any vacancy on the advisory council shall be filled by the governor. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of the predecessor's term. Any member shall continue in office subsequent to the expiration date of the member's term until a successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(B) Each member of the advisory council, while engaged in the performance of the business of the advisory council, shall be reimbursed for expenses actually and necessarily incurred in the performance of official duties.

(C) The advisory council shall meet within two weeks after the initial members have been appointed at a time and place determined by the governor. At its first meeting, the advisory council shall elect a chairperson and shall adopt rules for its procedures. The advisory council shall elect a new chairperson annually at its January meeting. The advisory council shall meet at least once every January and at least once every two months thereafter, and otherwise shall meet at the call of the chairperson or upon the written request of at least a quorum of the members. Three of the members constitutes a quorum, and no action shall be taken without the concurrence of a quorum of the members.

(D) The advisory council shall advise and assist the department of rehabilitation and correction when the department adopts rules pursuant to division (B) of section 5145.03 of the Revised Code, establishes prices for goods, products, services, or labor produced or supplied by prisoners, and otherwise establishes and administers the program for employment of prisoners established by the department pursuant to division (A) of section 5145.16 of the Revised Code. The department shall consider the advice and assistance of the advisory council that is provided pursuant to this section, and shall cooperate with the advisory council. The advisory council may recommend to the general assembly any further legislation that it believes is necessary to implement the department's program of employment of prisoners.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5145.163 - Insurnace for participants in federal prison industries enhancement certification program.

(A) As used in this section:

(1) "Customer model enterprise" means an enterprise conducted under a federal prison industries enhancement certification program in which a private party participates in the enterprise only as a purchaser of goods and services.

(2) "Employer model enterprise" means an enterprise conducted under a federal prison industries enhancement certification program in which a private party participates in the enterprise as an operator of the enterprise.

(3) "Injury" means a diagnosable injury to an inmate supported by medical findings that it was sustained in the course of and arose out of authorized work activity that was an integral part of the inmate's participation in the Ohio penal industries program.

(4) "Inmate" means any person who is committed to the custody of the department of rehabilitation and correction and who is participating in an Ohio penal industries program that is under the federal prison industries enhancement certification program.

(5) "Federal prison industries enhancement certification program" means the program authorized pursuant to 18 U.S.C. 1761.

(6) "Loss of earning capacity" means an impairment of the body of an inmate to a degree that makes the inmate unable to return to work activity under the Ohio penal industries program and results in a reduction of compensation earned by the inmate at the time the injury occurred.

(B) Every inmate shall be covered by a policy of disability insurance to provide benefits for loss of earning capacity due to an injury and for medical treatment of the injury following the inmate's release from prison. If the enterprise for which the inmate works is a customer model enterprise, Ohio penal industries shall purchase the policy. If the enterprise for which the inmate works is an employer model enterprise, the private participant shall purchase the policy. The person required to purchase the policy shall submit proof of coverage to the prison labor advisory board before the enterprise begins operation.

(C) Within ninety days after an inmate sustains an injury, the inmate may file a disability claim with the person required to purchase the policy of disability insurance. Upon the request of the insurer, the inmate shall be medically examined, and the insurer shall determine the inmate's entitlement to disability benefits based on the medical examination. The inmate shall accept or reject an award within thirty days after a determination of the inmate's entitlement to the award. If the inmate accepts the award, the benefits shall be paid upon the inmate's release from prison . The amount of disability benefits payable to the inmate shall be reduced by sick leave benefits or other compensation for lost pay made by Ohio penal industries to the inmate due to an injury that rendered the inmate unable to work. An inmate shall not receive disability benefits for injuries occurring as the result of a fight, assault, horseplay, purposely self-inflicted injury, use of alcohol or controlled substances, misuse of prescription drugs, or other activity that is prohibited by the department's or institution's inmate conduct rules or the work rules of the private participant in the enterprise.

(D) Inmates are not employees of the department of rehabilitation and correction or the private participant in an enterprise.

(E) An inmate is ineligible to receive compensation or benefits under Chapter 4121., 4123., 4127., or 4131. of the Revised Code for any injury, death, or occupational disease received in the course of, and arising out of, participation in the Ohio penal industries program. Any claim for an injury arising from an inmate's participation in the program is specifically excluded from the jurisdiction of the Ohio bureau of workers' compensation and the industrial commission of Ohio.

(F) Any disability benefit award accepted by an inmate under this section shall be the inmate's exclusive remedy against the insurer, the private participant in an enterprise, and the state. If an inmate rejects an award or a disability claim is denied, the inmate may bring an action in the court of claims within the appropriate period of limitations.

(G) If any inmate who is paid disability benefits under this section is reincarcerated, the benefits shall immediately cease but shall resume upon the inmate's subsequent release from incarceration.

Effective Date: 03-31-2003; 2008 HB130 04-07-2009



Section 5145.17 - Contracts for sale of roadmaking materials.

(A) The department of rehabilitation and correction may make contracts for the sale of roadmaking materials prepared by prisoners pursuant to section 5145.15 of the Revised Code with any department, public institution, or subdivision of the state or with any person and for furnishing and delivering the roadmaking material for use upon the appropriate roads, streets, and highways.

(B) Any money received for roadmaking materials prepared by prisoners shall be deposited into the Ohio penal industries manufacturing fund created pursuant to section 5120.29 of the Revised Code and shall be used and accounted for as provided in that section.

Effective Date: 07-01-1987



Section 5145.18 - Printing or binding.

Any printing or binding performed in a state correctional institution may be performed for the use of the institution, the departments of mental health, developmental disabilities, and rehabilitation and correction, the department of public safety in connection with the registration of motor vehicles, and for any other purpose authorized by division (B) of section 5145.03 and by sections 5145.16 and 5145.161 of the Revised Code.

Amended by 128th General Assemblych.39,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-06-1994



Section 5145.19, 5145.20 - [Repealed].

Effective Date: 10-06-1994



Section 5145.21 - Arrest and return of escaped prisoner.

The warden of a state correctional institution shall arrest and again commit to the institution a convict who escapes from the institution and is found at large, whether the term for which he was sentenced to imprisonment has expired.

Effective Date: 10-06-1994



Section 5145.22 - Record of vital statistics and medical records.

(A) The chief physician shall keep a correct record of vital statistics of the penitentiary, containing the name, nationality or race, weight, stature, former occupation, and family history of each prisoner, a statement of the condition of the heart, lungs, and other leading organs, rate of the pulse and respiration, measurement of the chest and abdomen, condition of the inguinal canal, and the arch of the foot, and any existing disease, deformity, or other disability, acquired or inherited. The chief physician shall perform such other duties in the line of his profession as the department of rehabilitation and correction requires.

(B) The chief physician shall keep a separate medical record of each prisoner as provided in division (C) of section 5120.21 of the Revised Code.

Effective Date: 07-20-1988



Section 5145.23 - [Repealed].

Effective Date: 10-06-1994



Section 5145.24 - Administrative release for certain escapees.

(A) The director of rehabilitation and correction may grant an administrative release, as defined in section 2967.01 of the Revised Code, to a prisoner who escaped from a state correctional institution and whose whereabouts are unknown when both of the following apply:

(1) The ninetieth anniversary of the prisoner's birth has passed;

(2) A period of at least twenty years has passed since the date of the prisoner's escape.

(B) The director shall adopt rules pursuant to section 111.15 of the Revised Code for the granting of an administrative release under this section.

(C) An administrative release granted under this section does not operate to restore the rights and privileges forfeited by conviction as provided in section 2961.01 of the Revised Code.

(D) The authority to grant an administrative release that is contained in this section is independent of the administrative release provisions contained in section 2967.17 of the Revised Code.

Effective Date: 03-17-1998



Section 5145.25, 5145.26 - [Repealed].

Effective Date: 10-06-1994



Section 5145.27 - Prohibited acts.

No officer or employee of a state correctional institution, contractor, or the employee of such contractor, shall make a present to, receive a present from, or have barter or dealings with a convict.

An officer shall not receive compensation for his services other than that prescribed by law, or for an act or service which he performs for or on behalf of a contractor, or the agent, or employee of such contractor.

Whoever violates this section shall be dismissed, and a contractor, or the agent, or employee of such contractor, concerned in the violation, shall be expelled from the state correctional institution and not again permitted within it in such capacity.

Effective Date: 10-06-1994



Section 5145.28 - Participation in research program.

With the approval of the director of rehabilitation and correction, convicts in state correctional institutions may voluntarily participate, as research subjects, in medical research programs approved by the director. Any remuneration received from a researcher for participation by convict volunteer research subjects shall be paid into the prisoner's aid fund to provide books and other educational materials for the inmates of the volunteer's correctional institution.

Effective Date: 10-06-1994



Section 5145.29 - [Repealed].

Effective Date: 10-26-1961



Section 5145.30 - Exercise activity and equipment - clothing.

(A) As used in this section:

(1) "Free weight exercise equipment" means any equipment or device that is designed to increase the muscle mass and physical strength of the person using it. "Free weight exercise equipment" includes, but is not limited to, barbells, dumbbells, weight plates, and similar free weight-type equipment and other devices that the department of rehabilitation and correction, in rules adopted under section 5120.423 of the Revised Code, designates as enabling a person to increase muscle mass and physical strength.

(2) "Fixed weight exercise equipment" means any equipment, machine, or device that is not designed primarily to increase muscle mass and physical strength but rather to keep a person in relatively good physical condition. "Fixed weight exercise equipment" includes, but is not limited to, weight machines that utilize weight plates, tension bands, or similar devices that provide weight training resistance like universal and nautilus equipment. "Fixed weight exercise equipment" includes machines that are usually assembled as a unit, are not readily dismantled, and have been specifically modified for prison use so as to make them secure and immobile.

(B)

(1) No officer or employee of a correctional institution under the control or supervision of the department of rehabilitation and correction shall do any of the following:

(a) Provide a prisoner access to free weight exercise equipment;

(b) Provide a prisoner access to fixed weight exercise equipment unless the prisoner is incarcerated in a minimum or medium security facility. Such a prisoner shall be allowed access to such equipment for no more than three hours per week. The prisoner shall be supervised at all times access is permitted, and a list documenting names of prisoners and supervising personnel, dates, and times of usage shall be maintained at each facility.

(c) Allow a prisoner to provide or receive instruction in boxing, wrestling, karate, judo, or another form of martial arts, or any other program that the department, in rules adopted under section 5120.423 of the Revised Code, designates as enabling a person to improve fighting skills.

(2) Nothing in division (B)(1) of this section prohibits an officer or employee of a correctional institution under the control or supervision of the department from allowing a prisoner to participate in jogging, basketball, stationary exercise bicycling, supervised calisthenics, or other physical activities that are not designed to increase muscle mass and physical strength or improve fighting skills.

(C) All of the following apply regarding each correctional institution under the control or supervision of the department of rehabilitation and correction that houses any prisoners:

(1) The department shall provide clothing for all prisoners who are housed in the institution that is conspicuous in its color, style, or color and style, that conspicuously identifies its wearer as a prisoner, and that is readily distinguishable from clothing of a nature that normally is worn outside the institution by non-prisoners, shall require all prisoners housed in the institution to wear the clothing so provided, and shall not permit any prisoner, while inside or on the premises of the institution or while being transported to or from the institution, to wear any clothing of a nature that does not conspicuously identify its wearer as a prisoner and that normally is worn outside the institution by non-prisoners.

(2) The security classification schedule the department uses for prisoners housed in the institution shall require the consideration of all information relevant to the classification, including, but not limited to, all pending criminal charges against the prisoner being classified, the offense for which the prisoner will be confined in the institution, and all prior convictions of or pleas of guilty by the prisoner.

Effective Date: 06-30-1999



Section 5145.31 - Improper internet access - state penitentiary.

(A) As used in this section, "computer," "computer network," "computer system," "computer services," "telecommunications service," and "information service" have the same meanings as in section 2913.01 of the Revised Code.

(B) No officer or employee of a correctional institution under the control or supervision of the department of rehabilitation and correction shall provide a prisoner access to or permit a prisoner to have access to the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(1) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(2) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(C)

(1) No prisoner in a correctional institution under the control or supervision of the department of rehabilitation and correction shall access the internet through the use of a computer, computer network, computer system, computer services, telecommunications service, or information service unless both of the following apply:

(a) The prisoner is participating in an approved educational program with direct supervision that requires the use of the internet for training or research purposes.

(b) The provision of and access to the internet is in accordance with rules promulgated by the department of rehabilitation and correction pursuant to section 5120.62 of the Revised Code.

(2) Whoever violates division (C)(1) of this section is guilty of improper internet access, a misdemeanor of the first degree.

Effective Date: 06-08-2000; 11-05-2004



Section 5145.32 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 06-02-2000)






Chapter 5147 - CONVICT LABOR

Section 5147.01 to 5147.04 - [Repealed].

Effective Date: 04-09-1982



Section 5147.05 - [Repealed].

Effective Date: 09-30-1955



Section 5147.06 - [Repealed].

Effective Date: 04-09-1982



Section 5147.07 - Purchasing supplies.

No articles or supplies manufactured under sections 5147.01 to 5147.26 of the Revised Code by the labor of convicts of state correctional institutions shall be purchased from any other source for the state or its institutions unless the department of rehabilitation and correction first certifies, on requisition made, that the articles cannot be furnished.

Effective Date: 10-06-1994



Section 5147.08 to 5147.11 - [Repealed].

Effective Date: 09-30-1955



Section 5147.12 - Labor of prisoners not to be sold.

The labor or time of any person confined in any workhouse or jail shall not be let, farmed out, given, sold, or contracted to any person. Work performed under a work-release program authorized under section 5147.28 of the Revised Code is not in violation of this section.

This section does not apply to any person serving a periodic sentence under division (B) of section 2929.26 of the Revised Code, insofar as that person is engaged between periods of confinement in the person's regular trade or occupation for the support of the person or the person's family. This section does not apply to prisoners participating in a county jail industry program established under section 5147.30 of the Revised Code.

Effective Date: 01-01-2004



Section 5147.13 - Prisoners in workhouses or jails may be employed to manufacture articles for public institutions.

Persons confined in any workhouse or jail may be employed in the manufacture of articles used by any department or public institution belonging to or controlled by the political subdivisions supporting or contributing to the support of any such workhouse or jail or to any political subdivision of the state.

Effective Date: 10-01-1953



Section 5147.14 - Authority to procure equipment.

The board or officer in charge of any workhouse or jail may provide, prepare, and procure machinery, power, and shop room for the manufacture of the articles specified in section 5147.13 of the Revised Code, and may employ such persons as may be necessary to instruct persons confined in such workhouses or jails in such manufacture.

Effective Date: 10-01-1953



Section 5147.15 - Employment of prisoners.

Except for articles manufactured in a county jail industry program established under section 5147.30 of the Revised Code, no articles other than those specified in section 5147.13 of the Revised Code shall be manufactured by the labor of prisoners in any jail or workhouse. This section does not prevent the employment by any political subdivision of any person so confined, elsewhere than within the jail or workhouse where that person has been committed.

Effective Date: 11-08-1990



Section 5147.16 - Purchase or lease beds of limestone, or other suitable road-building material.

The board of county commissioners may purchase or lease beds of limestone, or other suitable road-building material, after such material is approved by the director of transportation as suitable for the construction of roads, or such board may lease and operate a plant for the manufacture of brick or other road-building materials or supplies needed for the construction or maintenance of public roads in such county and employ a superintendent to supervise the work. When such property is purchased or leased, the board shall make the arrangements necessary to work the convicts of the county.

Effective Date: 09-28-1973



Section 5147.17 - Sentence of hard labor in county.

When the board of county commissioners has secured property and completed arrangements for the working of its prisoners as provided in section 5147.16 of the Revised Code, a court or magistrate may sentence persons convicted of offenses, the punishment of which is, in whole or in part, imprisonment in the county jail or workhouse, to be imprisoned at hard labor within such county for the same terms or periods as are prescribed for their confinement in such jail or workhouse.

Effective Date: 10-01-1953



Section 5147.18 - Duty of county commissioners to work prisoners at hard labor.

In counties which have secured property and completed arrangements for the working of their convicts, the board of county commissioners, whenever practicable, shall cause to be worked as provided in sections 5147.01 to 5147.26, inclusive, of the Revised Code, all convicts sentenced to imprisonment at hard labor, and also all male convicts, physically capable of performing hard labor, confined in the county jail or workhouse for failure to pay a fine in criminal prosecution, or who plead insolvency or inability to pay such fine. A person confined for failure to pay a fine shall be released when the fine has been discharged by his labor at the rates to be fixed by such board.

Effective Date: 09-03-1970



Section 5147.19 - Control of prisoners at hard labor.

Except for prisoners participating in a county jail industry program established under section 5147.30 of the Revised Code, prisoners sentenced to hard labor under section 5147.18 of the Revised Code shall be under the control of the board of county commissioners, which may enact rules for the successful working of those prisoners according to sections 5147.01 to 5147.20 of the Revised Code. Sections 5147.01 to 5147.20 of the Revised Code do not authorize taking a prisoner convicted in a city from the control of the proper officer of the city and transferring him into the control of the board.

Effective Date: 11-08-1990



Section 5147.20 - Resentence of prisoner sick or incapacitated for work.

When a prisoner sentenced to imprisonment at hard labor under section 5147.17 of the Revised Code, becomes sick or incapacitated for work, or the board of county commissioners finds it impracticable to employ him, the prisoner shall be taken forthwith before the court or magistrate which imposed the sentence and he shall be resentenced to confinement in the jail or a workhouse for the unexpired portion of his sentence. If such prisoner becomes able to labor before completing his sentence, or if the board finds it practicable to employ him, he shall be liable to work, as provided in section 5147.18 of the Revised Code.

Effective Date: 10-01-1953



Section 5147.21 - Board of county commissioners may employ superintendent.

The board of county commissioners may employ a superintendent and such guards and attendants as are necessary for the safekeeping, proper working, and welfare of its convicts, and, in all other respects, shall make efficient the service contemplated in sections 5147.01 to 5147.26, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5147.22 - Earnings of prisoners.

Except for prisoners participating in a county jail industry program established under section 5147.30 of the Revised Code, the board of county commissioners, or officer in charge of any workhouse or jail, shall place to the credit of each prisoner the amount of the prisoner's earnings that the board or officer considers equitable and just, taking into consideration the character of the prisoner, the nature of the crime for which he is imprisoned, and the prisoner's general deportment. The board or officer may cancel any portion of that credit for violation of the rules, want of propriety, or other misconduct. When such earnings are credited to any such prisoner and the prisoner has a child under the age of sixteen or a spouse, the board or officer in control of the workhouse or jail shall pay the earnings weekly to the person having custody of the child, to any incorporated humane society that will serve as trustees for the child without compensation, or to the spouse of the prisoner, as the board or officer determines. When the prisoner has no such child or spouse, the earnings shall be paid to the prisoner upon discharge.

Effective Date: 11-08-1990



Section 5147.23 to 5147.26 - [Repealed].

Effective Date: 04-09-1982



Section 5147.27 - Temporary details to specified labor.

The department of rehabilitation and correction, in accordance with rules adopted pursuant to division (B) of section 5145.03 of the Revised Code, may detail, temporarily, from a state correctional institution, with the consent of the managing officer of the institution, any inmates under its control, to perform specified labor.

Effective Date: 10-06-1994



Section 5147.28 - Court may establish work-release program.

(A) The court of common pleas and each municipal and county court in a county in which all of those courts agree on uniform standards may provide by rule for a work-release program to permit any prisoner in a county or city jail or workhouse, other than a prisoner sentenced under a non-suspendable sentence, to be employed with the prisoner's consent outside of the jail or workhouse. In any county in which the common pleas court, after reasonable efforts to obtain such an agreement, determines that such an agreement is not possible, the court, after reasonable notice to all interested courts and officials, shall place into effect rules of the court making provision for a work-release program available to all courts within the county. These rules shall limit the participants eligible for the work release program at any one time to a number established by the officer in charge of the county or city jail or workhouse in which the prisoners are confined. The limit shall be based upon the number of beds that may be allocated for the work release program under the classification plan of the facility adopted pursuant to rules adopted pursuant to section 5120.10 of the Revised Code.

(B) Any court that establishes a work-release program under division (A) of this section shall adopt rules prescribing the conditions under which a prisoner is to leave the jail or workhouse during the hours of the prisoner's employment and go to and from work. The rules shall limit the hours of work-release to the hours of work plus a reasonable period of time for travel to and from the work site. The rules shall require a prisoner requesting additional travel time or modification to the hours of employment to justify the need for the additional travel time or modification to the hours of employment.

(C) Upon approval of the sentencing judge located in any jurisdiction having a work-release program and subject to division (A) of this section, any person sentenced to a county or city jail or workhouse shall be permitted to participate in a work-release program. The sentencing judge may modify the conditions of work-release as the judge considers appropriate.

(D) The court shall not assign a prisoner to work in an establishment where a legally constituted strike is in process.

(E) Any prisoner participating in a work-release program shall be paid remuneration, subject to garnishment, and have hours and other conditions of work that are substantially equal to those prevailing for similar work in the locality.

(F) If the officer in charge of the county or city jail or workhouse believes that a prisoner participating in the work-release program has violated the conditions of work-release, the officer may temporarily suspend the prisoner's work-release privileges pending the outcome of the hearing described in this division. The officer shall provide notice to the prisoner and to the sentencing judge on the next day that the court is in session. The sentencing judge shall hold a hearing to determine whether the prisoner violated the conditions of work-release and, if the prisoner is found to have violated the conditions of work release, take appropriate action.

Effective Date: 10-16-1996



Section 5147.29 - Collection and disbursal of prisoner's earnings from work-release program.

(A) A prisoner participating in a work-release program shall surrender his earnings, less standard payroll deductions required by law, to a person designated by the court which has established the work-release program.

(B) The person designated by the court to collect the earnings of the prisoner shall maintain complete and accurate records as to all prisoners employed in a work-release program with respect to all moneys received and disbursed. Each prisoner shall be furnished a written statement of his account at least every sixty days.

(C) The earnings of the prisoner participating in a work-release program shall be disbursed in the following order:

(1) Reimbursement of the county or city for the direct costs of administering the program and the cost of boarding the prisoner in accordance with division (D) of this section;

(2) Support of the prisoner's dependents as ordered by the sentencing judge;

(3) Necessary travel expenses to and from work and other expenses incidental to employment;

(4) Payment of fines, court costs, and debts acknowledged by the prisoner in writing subsequent to his sentencing or which have resulted in garnishment or other attachment of personal earnings;

(5) The balance to the prisoner upon discharge from the sentence.

(D) The court may establish rules to determine the amount of the payments that are required to be made under division (C)(1) of this section from a prisoner's earnings to reimburse the county or city for the costs of boarding the prisoner while on the work-release program. The rules shall require the payment for each day of boarding to be based upon a uniform schedule based upon the average weekly earnings of the prisoner and upon the number of persons actually dependent upon the prisoner for their support. The payment may be less than, but shall not exceed, the actual cost of boarding the prisoner for a day.

Effective Date: 06-19-1978



Section 5147.30 - County jail industry program.

(A) As used in this section, "prisoner" means any person confined in the county jail in lieu of bail while awaiting trial, any person committed to jail for nonpayment of a fine, or any person sentenced by a court to the jail.

(B) A board of county commissioners, by resolution adopted by a majority vote of its members, may approve the establishment of a county jail industry program for its county in accordance with this section.

(C) Upon the adoption by the board of the resolution described in division (B) of this section, a jail industry board shall be established, consisting of three voting members appointed by the board of county commissioners, three voting members appointed by the county sheriff, and one voting member appointed jointly by the board of county commissioners and the county sheriff. One of these voting members shall have knowledge of and experience in the social services, one in the field of labor, one in law enforcement, and one in business. The initial appointments to the jail industry board shall be made on the same date. Of the initial appointments, one by the board of county commissioners and one by the county sheriff shall be for terms ending one year after the date of appointment, two by the board of county commissioners and two by the county sheriff shall be for terms ending two years after that date, and the joint appointment shall be for a term ending three years after that date. Thereafter, terms of office for all appointed members shall be for three years, with each term ending on the same day of the same month as did the term that it succeeds. Any vacancy on the board shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. Any member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The jail industry board, by majority vote, may appoint additional persons to serve as nonvoting members of the board.

Each member of the jail industry board shall be reimbursed for expenses actually and necessarily incurred in the performance of the member's duties as a board member. The board of county commissioners, by resolution, shall approve the expenses to be reimbursed.

(D) A jail industry board established under division (C) of this section shall establish a program for the employment of as many prisoners as possible, except those unable to perform labor because of illness or other health problems, security requirements, routine processing, disciplinary action, or other reasonable circumstances or because they are engaged in education or vocational or other training. The employment may be in jail manufacturing and service industries and agriculture, in private industry or agriculture that is located within or outside the jail, in public works, in institutional jobs necessary for the proper maintenance and operation of the jail, or in any other appropriate form of labor. The county shall attempt to employ, provide employment for, and seek employment for as many prisoners as possible through the program. The county is not required to provide employment for every employable prisoner when the available funds, facilities, or jobs are insufficient to provide the employment; however, a county that has a county jail industry program shall continuously seek sources of employment for as many employable prisoners as possible.

(E) The jail industry program established under division (D) of this section shall do all of the following:

(1) Establish a system for assigning prisoners to perform jobs, for periodically evaluating the job performance of each prisoner, and for periodically evaluating the qualifications of each prisoner for other jobs;

(2) Attempt to provide jobs and job training for prisoners that will be useful to them in obtaining employment when released, except that institutional jobs at the jail need not be related to any previous employment of the prisoner or relevant to any job the prisoner intends to pursue after release from jail;

(3) Establish an accounting system to administer and allocate the earnings of each prisoner. The accounting system may permit earnings to be used for payment of the employee taxes and workers' compensation of the prisoner, for reimbursing the county for room and board and for the expense of providing employment to the prisoner, for restitution to the victims of the prisoner's offenses if the prisoner voluntarily requests or is under court order to make restitution payments, for fines and court costs, for support of the dependents of the prisoner, and for an account for the prisoner.

(4) Require all persons who employ prisoners to meet all applicable work safety standards.

(F) The jail industry board, with the approval of the county sheriff, shall adopt rules for the establishment and administration of the jail industry program. The rules shall provide for all of the following:

(1) A procedure for seeking the employment of prisoners in penal industries and agriculture, in private industry and agriculture located within or outside the county jail, in public works, in institutional jobs necessary for the proper maintenance or operation of the county's institutions, and in other appropriate forms of labor;

(2) A system of compensation, allowances, hours, conditions of employment, and advancement for prisoners employed in any form of labor;

(3) The regulation of the working conditions of prisoners employed in any form of labor;

(4) An accounting system for the allocation of the earnings of each prisoner;

(5) Any other rules on any subject that are necessary to administer the program or to provide employment for as many prisoners as possible.

(G) In establishing and administering a county jail industry program, the board of county commissioners, upon the recommendation of the jail industry board and the county sheriff may do any of the following:

(1) Enter into contracts with private industry, agriculture, and other organizations or persons, and receive grants to establish test work programs within or outside institutions under the control of the county;

(2) Enter into contracts with private industry for the establishment of manufacturing and service industries within or near institutions under the control of the county for the employment of prisoners;

(3) Enter into contracts with private industry, agriculture, and other organizations or persons to provide employment for prisoners;

(4) Enter into any other contracts or perform any other functions that are necessary for the county jail industry program.

(H) The jail industry program established under division (D) of this section shall be administered in accordance with any rules adopted by the jail industry board pursuant to division (F) of this section and with the following requirements:

(1) The county sheriff at all times shall be responsible for the security and discipline of the prisoners in the program. the sheriff shall adopt a procedure for the discipline of a prisoner who violates the requirements of a job in the program, and the sheriff may remove a prisoner from the program if the sheriff determines that considerations of security or discipline require it.

(2) When the sentence imposed on a prisoner includes a specification pursuant to division (E) of section 2929.24 of the Revised Code, authorizing the county sheriff to consider the prisoner for participation in the county jail industry program, the sheriff shall review the qualifications of the prisoner and determine whether the prisoner's participation in the program is appropriate.

(3) When making the initial job assignment for a prisoner whom the county sheriff has approved for participation in the program, the board shall consider the nature of the offense committed by the prisoner, the availability of employment, the security requirements of the prisoner, the prisoner's present state of mind, the prisoner's jail record, and all other relevant factors. When making the initial job assignment of a prisoner, the board shall attempt to develop the work skills of the prisoner, provide the prisoner rehabilitation, consider the proximity of the job to the prisoner's family, and permit the prisoner to provide support for the prisoner's dependents if the prisoner's earnings are sufficient to make that feasible.

(4) Each prisoner shall be required to perform satisfactorily the job to which the prisoner is assigned, be permitted to be absent from that job only for legitimate reasons, be required to comply with all security requirements, and be required to comply with any other reasonable job performance standards.

(5) A prisoner who violates the work requirements of any job shall be disciplined pursuant to the disciplinary procedure adopted by the county sheriff pursuant to division (H)(1) of this section.

Effective Date: 01-01-2004



Section 5147.99 - [Repealed].

Effective Date: 04-09-1982






Chapter 5149 - ADULT PAROLE AUTHORITY

Section 5149.01 - Adult parole authority definitions.

As used in Chapter 5149. of the Revised Code:

(A) "Authority" means the adult parole authority created by section 5149.02 of the Revised Code.

(B) "State correctional institution," "pardon," "commutation," "reprieve," "parole," "head of a state correctional institution," "convict," "prisoner," "parolee," "final release," and "parole violator" have the same meanings as in section 2967.01 of the Revised Code.

(C) "Full board hearing" means a parole board hearing conducted by a majority of parole board members as described in section 5149.101 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 07-01-1996



Section 5149.02 - Adult parole authority.

There is hereby created in the division of parole and community services of the department of rehabilitation and correction at bureau level an adult parole authority. The adult parole authority consists of its chief, a field services section, and a parole board. The director of rehabilitation and correction shall appoint the chief of the adult parole authority, one or more superintendents of the field services section, and the chairperson of the parole board, all of whom shall serve at the pleasure of the director and shall be in the unclassified civil service.

The authority is a regular administrative unit of the department of rehabilitation and correction and shall operate under rules adopted by the director. The chief of the division of parole and community services may adopt supplemental rules governing operation of the authority, assigning specific powers and duties to the chief of the authority, and assigning specific functions to sections within the authority.

No person shall be appointed as chief of the adult parole authority who is not qualified by education or experience in correctional work, including law enforcement, probation, or parole, in law, in social work, or in a combination of the three categories.

Effective Date: 03-31-2003



Section 5149.03 - Duties of adult parole authority.

(A) The adult parole authority shall administer Chapter 5149. and the provisions of Chapter 2967., Chapter 2971., and sections 2301.27 to 2301.32, 2941.46, 2951.06, and 2951.08 of the Revised Code that impose duties upon the authority.

The authority may enter into a written agreement with a person or government entity to share information, personnel, and services for one or more of the following purposes: training, crime interdiction, fugitive apprehension, and community supervision. The agreement may permit the authority to act in concert with and provide assistance to a law enforcement agency, as defined in section 5101.26 of the Revised Code, in detecting, tracking, apprehending, or detaining an individual subject to arrest.

(B)

(1) As used in division (B) of this section:

(a) "Ohio prisoner" has the same meaning as in section 5120.64 of the Revised Code.

(b) "Out-of-state prisoner" and "private contractor" have the same meanings as in section 9.07 of the Revised Code.

(2) The adult parole authority, in order to discharge its duties under Chapters 2967. and 5149. of the Revised Code, may enter into a contract with a private person or entity for the return of Ohio prisoners who are the responsibility of the department of rehabilitation and correction from outside of this state to a location in this state specified by the adult parole authority. If the adult parole authority enters into a contract as described in this division, subject to division (B)(3) of this section, the private person or entity in accordance with the contract may return Ohio prisoners from outside of this state to locations in this state specified by the adult parole authority. A contract entered into under this division shall include all of the following:

(a) Specific provisions that assign the responsibility for costs related to medical care of prisoners while they are being returned that is not covered by insurance of the private person or entity;

(b) Specific provisions that set forth the number of days, not exceeding ten, within which the private person or entity, after it receives the prisoner in the other state, must deliver the prisoner to the location in this state specified by the adult parole authority, subject to the exceptions adopted as described in division (B)(2)(c) of this section;

(c) Any exceptions to the specified number of days for delivery specified as described in division (B)(2)(b) of this section;

(d) A requirement that the private person or entity immediately report all escapes of prisoners who are being returned to this state, and the apprehension of all prisoners who are being returned and who have escaped, to the adult parole authority and to the local law enforcement agency of this state or another state that has jurisdiction over the place at which the escape occurs;

(e) A schedule of fines that the adult parole authority shall impose upon the private person or entity if the private person or entity fails to perform its contractual duties, and a requirement that, if the private person or entity fails to perform its contractual duties, the adult parole authority shall impose a fine on the private person or entity from the schedule of fines and, in addition, may exercise any other rights it has under the contract.

(f) If the contract is entered into on or after the effective date of the rules adopted by the department of rehabilitation and correction under section 5120.64 of the Revised Code, specific provisions that comport with all applicable standards that are contained in those rules.

(3) If the private person or entity that enters into the contract fails to perform its contractual duties, the adult parole authority shall impose upon the private person or entity a fine from the schedule, the money paid in satisfaction of the fine shall be paid into the state treasury, and the adult parole authority may exercise any other rights it has under the contract. If a fine is imposed under this division, the adult parole authority may reduce the payment owed to the private person or entity pursuant to any invoice in the amount of the fine.

(4) Upon the effective date of the rules adopted by the department of rehabilitation and correction under section 5120.64 of the Revised Code, notwithstanding the existence of a contract entered into under division (B)(2) of this section, in no case shall the private person or entity that is a party to the contract return Ohio prisoners from outside of this state into this state for the adult parole authority unless the private person or entity complies with all applicable standards that are contained in the rules.

(5) Divisions (B)(1) to (4) of this section do not apply regarding any out-of-state prisoner who is brought into this state to be housed pursuant to section 9.07 of the Revised Code in a correctional facility in this state that is managed and operated by a private contractor.

Effective Date: 01-01-2004



Section 5149.031 - Use of private vehicle by parole officer on duty.

No parole officer employed by the adult parole authority shall be required while engaged in the course of the parole officer's employment or official responsibilities for the adult parole authority to use the parole officer's privately owned motor vehicle to transport any offender, an offender's relatives or associates, or any urine sample.

Effective Date: 03-30-2007



Section 5149.04 - Field services section.

(A) Persons paroled, conditionally pardoned, or released to community supervision shall be under jurisdiction of the adult parole authority and shall be supervised by the field services section through its staff of parole and field officers in such manner as to insure as nearly as possible the offender's rehabilitation while at the same time providing maximum protection to the general public. All state and local officials shall furnish such information to officers of the section as they may request in the performance of their duties.

(B) The superintendent, or superintendents, of the field services section shall be a person, or persons, especially qualified by training and experience in the field of corrections. The superintendent, or superintendents, shall supervise the work of the section and shall formulate and execute an effective program of offender supervision. The superintendent, or superintendents, shall collect and preserve any records and statistics with respect to offenders that are required by the chief of the authority. The section also shall include other personnel who are necessary for the performance of the section's duties.

No person shall be appointed as a superintendent who is not qualified by education or experience in correctional work including law enforcement, probation, or parole work, in law, in social work, or in a combination of the three categories.

(C) The superintendent, or superintendents, of the field services section, with the approval of the chief of the authority, may establish district offices for the section and may assign necessary parole and field officers and clerical staff to the district offices.

(D) The field services section in the exercise of its supervision over offenders and persons conditionally pardoned shall carry out all lawful orders, terms, and conditions prescribed by the authority, the chief of the division of parole and community services, or the governor.

Effective Date: 03-31-2003



Section 5149.05 - Training requirements for permission to carry firearm.

The chief of the adult parole authority may grant an employee permission to carry a firearm in the discharge of the employee's official duties if the employee has successfully completed a basic firearm training program that is approved by the executive director of the Ohio peace officer training commission. In order to continue to carry a firearm in the discharge of the employee's official duties, the employee annually shall successfully complete a firearms requalification program in accordance with section 109.801 of the Revised Code.

Effective Date: 03-31-2003



Section 5149.06 - Duties of field services section.

One of the primary duties of the field services section is to assist the counties in developing their own probation services on either a single-county or multiple-county basis. The section, within limits of available personnel and funds, may supervise selected probationers from local courts.

Effective Date: 03-31-2004; 2008 HB130 04-07-2009



Section 5149.061 - Amended and Renumbered RC 5120.112.

Effective Date: 12-09-1994



Section 5149.07 - Maintenance of files and records.

The department of rehabilitation and correction shall maintain central files and records pertaining to the work of the adult parole authority, and shall coordinate the department's record-keeping with that of the adult parole authority. Additionally, the department shall not later than the first Monday of January of odd-numbered years prepare and submit to the governor for the governor's approval and signature a written report showing each case of pardon, commutation, or reprieve granted during the preceding biennium, stating the name and crime of the convict or prisoner, the sentence, its date, and the date of the clemency action, together with the reasons listed therefor in the governor's clemency record. The report shall conform to the requirements of Section 11 of Article III, Ohio Constitution.

The department shall conduct research relative to the functioning of clemency, probation, and parole as part of the adult corrections program in this state, which research shall be designed to yield information upon which the division of parole and community services, the department of rehabilitation and correction, the governor, and the general assembly can base policy decisions.

At the end of each quarter, the department shall submit to the chairpersons of the committees of the senate and the house of representatives that consider criminal justice legislation a report on the number and results of parole hearings conducted during the quarter and a list of persons incarcerated for committing offenses of violence who were granted parole and a summary of the terms and conditions of their parole. The department shall provide the committees with any documentation related to the reports that members of the committees may request.

Upon request, the department shall provide a detailed statement, supported by documentation, of the reasons why a particular prisoner was granted parole to the law enforcement agency that arrested the prisoner, the prosecuting attorney who prosecuted the case, or any person who is a member of the general assembly at the time the person makes the request.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 07-01-1983



Section 5149.08 - Attorney general duties.

The attorney general is the legal adviser of the adult parole authority, its officers and employees, and neither the authority nor any of its officers or employees shall employ or be represented in its or his official capacity by any other counsel or attorney at law.

Effective Date: 03-18-1965



Section 5149.09 - Appointing officers and employees.

The chief of the division of parole and community services is the principal appointing authority of the adult parole authority, and the chief shall appoint all officers and employees of the authority except for those officers appointed by the director of rehabilitation and correction pursuant to section 5149.02 or division (B) of section 5149.10 of the Revised Code.

Effective Date: 03-17-1998



Section 5149.10 - Parole board.

(A)

(1) The parole board shall consist of up to twelve members, one of whom shall be designated as chairperson by the director of the department of rehabilitation and correction and who shall continue as chairperson until a successor is designated, and any other personnel that are necessary for the orderly performance of the duties of the board. In addition to the rules authorized by section 5149.02 of the Revised Code, the chief of the adult parole authority, subject to the approval of the chief of the division of parole and community services and subject to this section, shall adopt rules governing the proceedings of the parole board. The rules shall provide for the convening of full board hearings, the procedures to be followed in full board hearings, and general procedures to be followed in other hearings of the board and by the board's hearing officers. The rules also shall require agreement by a majority of all the board members to any recommendation of clemency transmitted to the governor.

(2) When the board members sit as a full board, the chairperson shall preside. The chairperson shall also allocate the work of the parole board among the board members. The full board shall meet at least once each month. In the case of a tie vote on the full board, the chief of the adult parole authority shall cast the deciding vote. The chairperson may designate a person to serve in the chairperson's place.

(3) Except for the chairperson and the member appointed under division (B) of this section, a member appointed to the parole board on or after the effective date of this amendment shall be appointed to a six-year term. A member appointed as described in this division shall hold office from the date of appointment until the end of the term for which the member was appointed. A member appointed as described in this division is eligible for reappointment for another six-year term that may or may not be consecutive to the first six-year term. A member appointed as described in this division is not eligible for reappointment after serving two six-year terms whether or not served consecutively. Vacancies shall be filled in the same manner provided for original appointments. Any member appointed as described in this division to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall begin that member's first six-year term upon appointment, regardless of the time remaining in the term of the member's predecessor. A member appointed as described in this division shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

(4) Except as otherwise provided in division (B) of this section, no person shall be appointed a member of the board who is not qualified by education or experience in correctional work, including law enforcement, prosecution of offenses, advocating for the rights of victims of crime, probation, or parole, in law, in social work, or in a combination of the three categories.

(B) The director of rehabilitation and correction, in consultation with the governor, shall appoint one member of the board, who shall be a person who has been a victim of crime or who is a member of a victim's family or who represents an organization that advocates for the rights of victims of crime. After appointment, this member shall be an unclassified employee of the department of rehabilitation and correction.

The initial appointment shall be for a term ending four years after July 1, 1996. Thereafter, the term of office of the member appointed under this division shall be for four years, with each term ending on the same day of the same month as did the term that it succeeds. The member shall hold office from the date of appointment until the end of the term for which the member was appointed and may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed under this division to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. The member appointed under this division shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

The member appointed under this division shall be compensated in the same manner as other board members and shall be reimbursed for actual and necessary expenses incurred in the performance of the member's duties. The member may vote on all cases heard by the full board under section 5149.101 of the Revised Code, has such duties as are assigned by the chairperson of the board, and shall coordinate the member's activities with the office of victims' services created under section 5120.60 of the Revised Code.

As used in this division, "crime," "member of the victim's family," and "victim" have the meanings given in section 2930.01 of the Revised Code.

(C) The chairperson shall submit all recommendations for or against clemency directly to the governor.

(D) The chairperson shall transmit to the chief of the adult parole authority all determinations for or against parole made by the board. Parole determinations are final and are not subject to review or change by the chief.

(E) In addition to its duties pertaining to parole and clemency, if an offender is sentenced to a prison term pursuant to division (A)(3), (B)(1)(a), (b), or (c), (B)(2)(a), (b), or (c), or (B)(3)(a), (b), (c), or (d) of section 2971.03 of the Revised Code, the parole board shall have control over the offender's service of the prison term during the entire term unless the board terminates its control in accordance with section 2971.04 of the Revised Code. The parole board may terminate its control over the offender's service of the prison term only in accordance with section 2971.04 of the Revised Code.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-31-2003; 01-02-2007; 2007 SB10 01-01-2008



Section 5149.101 - Full board hearings.

(A)

(1) A board hearing officer, a board member, or the office of victims' services may petition the board for a full board hearing that relates to the proposed parole or re-parole of a prisoner. At a meeting of the board at which a majority of board members are present, the majority of those present shall determine whether a full board hearing shall be held.

(2) A victim of a violation of section 2903.01 or 2903.02 of the Revised Code, an offense of violence that is a felony of the first, second, or third degree, or an offense punished by a sentence of life imprisonment, the victim's representative, or any person described in division (B)(5) of this section may request the board to hold a full board hearing that relates to the proposed parole or re-parole of the person that committed the violation. If a victim, victim's representative, or other person requests a full board hearing pursuant to this division, the board shall hold a full board hearing.

At least thirty days before the full hearing, except as otherwise provided in this division, the board shall give notice of the date, time, and place of the hearing to the victim regardless of whether the victim has requested the notification. The notice of the date, time, and place of the hearing shall not be given under this division to a victim if the victim has requested pursuant to division (B)(2) of section 2930.03 of the Revised Code that the notice not be provided to the victim. At least thirty days before the full board hearing and regardless of whether the victim has requested that the notice be provided or not be provided under this division to the victim, the board shall give similar notice to the prosecuting attorney in the case, the law enforcement agency that arrested the prisoner if any officer of that agency was a victim of the offense, and, if different than the victim, the person who requested the full hearing. If the prosecuting attorney has not previously been sent an institutional summary report with respect to the prisoner, upon the request of the prosecuting attorney, the board shall include with the notice sent to the prosecuting attorney an institutional summary report that covers the offender's participation while confined in a state correctional institution in training, work, and other rehabilitative activities and any disciplinary action taken against the offender while so confined. Upon the request of a law enforcement agency that has not previously been sent an institutional summary report with respect to the prisoner, the board also shall send a copy of the institutional summary report to the law enforcement agency. If notice is to be provided as described in this division, the board may give the notice by any reasonable means, including regular mail, telephone, and electronic mail, in accordance with division (D)(1) of section 2930.16 of the Revised Code. If the notice is based on an offense committed prior to the effective date of this amendment, the notice also shall include the opt-out information described in division (D)(1) of section 2930.16 of the Revised Code. The board, in accordance with division (D)(2) of section 2930.16 of the Revised Code, shall keep a record of all attempts to provide the notice, and of all notices provided, under this division.

The preceding paragraph, and the notice-related provisions of divisions (E)(2) and (K) of section 2929.20, division (D)(1) of section 2930.16, division (H) of section 2967.12, division (E)(1)(b) of section 2967.19, division (A)(3)(b) of section 2967.26, and division (D)(1) of section 2967.28 of the Revised Code enacted in the act in which this paragraph was enacted, shall be known as "Roberta's Law."

(B) At a full board hearing that relates to the proposed parole or re-parole of a prisoner and that has been petitioned for or requested in accordance with division (A) of this section, the parole board shall permit the following persons to appear and to give testimony or to submit written statements:

(1) The prosecuting attorney of the county in which the original indictment against the prisoner was found and members of any law enforcement agency that assisted in the prosecution of the original offense;

(2) The judge of the court of common pleas who imposed the original sentence of incarceration upon the prisoner, or the judge's successor;

(3) The victim of the original offense for which the prisoner is serving the sentence or the victim's representative designated pursuant to section 2930.02 of the Revised Code ;

(4) The victim of any behavior that resulted in parole being revoked;

(5) With respect to a full board hearing held pursuant to division (A)(2) of this section, all of the following:

(a) The spouse of the victim of the original offense;

(b) The parent or parents of the victim of the original offense;

(c) The sibling of the victim of the original offense;

(d) The child or children of the victim of the original offense.

(6) Counsel or some other person designated by the prisoner as a representative, as described in division (C) of this section.

(C) Except as otherwise provided in this division, a full board hearing of the parole board is not subject to section 121.22 of the Revised Code. The persons who may attend a full board hearing are the persons described in divisions (B)(1) to (6) of this section, and representatives of the press, radio and television stations, and broadcasting networks who are members of a generally recognized professional media organization.

At the request of a person described in division (B)(3) of this section, representatives of the news media described in this division shall be excluded from the hearing while that person is giving testimony at the hearing. The prisoner being considered for parole has no right to be present at the hearing, but may be represented by counsel or some other person designated by the prisoner.

If there is an objection at a full board hearing to a recommendation for the parole of a prisoner, the board may approve or disapprove the recommendation or defer its decision until a subsequent full board hearing. The board may permit interested persons other than those listed in this division and division (B) of this section to attend full board hearings pursuant to rules adopted by the adult parole authority.

(D) If the victim of the original offense died as a result of the offense and the offense was aggravated murder, murder, an offense of violence that is a felony of the first, second, or third degree, or an offense punished by a sentence of life imprisonment, the family of the victim may show at a full board hearing a video recording not exceeding five minutes in length memorializing the victim.

(E) The adult parole authority shall adopt rules for the implementation of this section. The rules shall specify reasonable restrictions on the number of media representatives that may attend a hearing, based on considerations of space, and other procedures designed to accomplish an effective, orderly process for full board hearings.

Amended by 129th General AssemblyFile No.178,SB 160, §1, eff. 3/22/2013.

Effective Date: 07-01-1996; 04-29-2005



Section 5149.11 - Oaths - subpoenas - witnesses.

In the exercise of any of the powers vested in the adult parole authority, the chief of the authority, any member of the board, or any hearing officer may administer oaths and in the name of the authority may issue subpoenas and subpoenas duces tecum. The authority may compel the attendance of witnesses and the production of records and papers of all kinds and description including any and all books, accounts, documents, memorandums, and transcripts of testimony, pertaining to any inquiry within the powers and duties of the authority. Upon the failure of any person to comply with any order of the authority or any subpoena or subpoena duces tecum lawfully issued, or upon the refusal of any witness to testify to any matter regarding which the witness may be lawfully interrogated, a judge of the court of common pleas of any county in this state, on the application of the authority, shall compel obedience by attachment proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from a court of common pleas or a refusal to testify therein.

Each witness who appears before the authority or before a member of the parole board by the authority's or member's order shall receive for attendance the fees and mileage provided for under section 119.094 of the Revised Code, and the fees and mileage shall be audited and paid out of the state treasury in the same manner as other expenses are audited and paid, upon the presentation of properly verified vouchers approved by the chief of the authority.

The chief of the authority or a member of the board, or any party who is the subject of the investigation, may in any investigation cause depositions of witnesses residing within or without the state to be taken in the manner prescribed by sections 2319.08, 2319.09, 2319.11, and 2319.27 of the Revised Code and the Civil Rules.

Copies of the proceedings, minutes, actions, findings, recommendations, orders, and other records of the authority or its predecessors shall be verified and certified to by the officer conducting or responsible for such and attested by the chief of the authority, and when certified and attested shall be received in evidence as proof of the facts therein stated.

Minutes, actions, findings, recommendations, determinations, and orders made and kept by the adult parole authority are public records.

Effective Date: 10-06-1994; 2008 HB525 07-01-2009



Section 5149.12 - General supervision of probation and parole.

The adult parole authority shall exercise general supervision over the work of all probation and parole officers throughout the state, excluding those appointed in county probation departments and those appointed by municipal judges.

Effective Date: 03-31-2003



Section 5149.17 - [Repealed].

Effective Date: 01-25-2002



Section 5149.18 - Interstate compact for supervision of parolees and probationers definitions.

For the purposes of Chapter 5149. of the Revised Code, all of the following apply:

(A) "State, states, or States" means one or several of the fifty states of the United States, Puerto Rico, the Virgin Islands, and the District of Columbia.

(B) The term "parole" includes post-release control under section 2967.28 of the Revised Code.

(C) The term "probation" includes non-prison sanctions imposed under sections 2929.16, 2929.17, and 2929.18 of the Revised Code and community control sanctions imposed under sections 2929.26, 2929.27, and 2929.28 of the Revised Code.

Pursuant to the consent and authorization contained in Section 111 (b) of title 4 of the United States Code as cited in section 5149.17 of the Revised Code, this state shall be a party to "Interstate Compact for the Supervision of Parolees and Probationers" with any additional jurisdiction legally joining therein when such jurisdiction has entered in said compact in accordance with its terms.

Effective Date: 01-01-2004



Section 5149.21 - Interstate compact for adult offender supervision.

The "interstate compact for adult offender supervision" is hereby enacted into law and entered into with all other jurisdictions legally joining in that compact in the form substantially as follows:

"INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

ARTICLE I PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the "Crime Control Act," 4 U.S.C. Section 112(1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact and the interstate commission created under this compact, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

In addition, this compact will: create an interstate commission that will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies that will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and in that state apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated under this compact. It is the policy of the compacting states that the activities conducted by the interstate commission created in this compact are the formation of public policies and are therefore public business.

ARTICLE II DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(A) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(B) "Bylaws" means those bylaws established by the interstate commission for its governance, or for directing or controlling the interstate commission's actions or conduct.

(C) "Compact administrator" means the individual in each compacting state who is appointed pursuant to the terms of this compact and who is responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission, and policies adopted by the state council under this compact.

(D) "Compacting state" means any state that has enacted the enabling legislation for this compact.

(E) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(F) "Interstate commission" means the interstate commission for adult offender supervision established by this compact.

(G) "Member" means the commissioner of a compacting state or designee, who is a person officially connected with the commissioner.

(H) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

(I) "Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(J) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(K) "Rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission.

The rules shall have the force and effect of law in the compacting states.

(L) "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(M) "State council" means the resident members of the state council for interstate adult offender supervision created by each state under Article III of this compact.

ARTICLE III THE COMPACT COMMISSION

The compacting states hereby create the "interstate commission for adult offender supervision." The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers, and duties set forth in this compact, including the power to sue and be sued, and any additional powers that may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state.

In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations. The non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All non-commissioner members of the interstate commission shall be ex-officio (nonvoting) members. The interstate commission may provide in its bylaws for any additional, ex-officio, nonvoting members that it deems necessary.

Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws, and as directed by the interstate commission; and performs other duties as directed by commission or set forth in the bylaws.

ARTICLE IV THE STATE COUNCIL

Each member state shall create a state council for interstate adult offender supervision. The compact administrator or the administrator's designee shall be the commissioner of the state council to serve on the interstate commission. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the governor. In addition to appointment of its commissioner to the national interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the following powers:

(A) To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

(B) To promulgate rules that have the force and effect of statutory law and are binding in the compacting states to the extent and in the manner provided in this compact;

(C) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission;

(D) To enforce compliance with compact provisions, interstate commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

(E) To establish and maintain offices;

(F) To purchase and maintain insurance and bonds;

(G) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

(H) To establish and appoint committees and hire staff that it considers necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III of this compact. The committees shall have the power to act on behalf of the interstate commission in carrying out its powers and duties under this compact.

(I) To elect or appoint any officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(J) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of those donations and grants;

(K) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(L) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(M) To establish a budget and make expenditures and levy dues as provided in Article X of this compact;

(N) To sue and be sued;

(O) To provide for dispute resolution among compacting states;

(P) To perform any functions that may be necessary or appropriate to achieve the purposes of this compact;

(Q) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the interstate commission.

(R) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity;

(S) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(A) Bylaws

The interstate commission shall, by a majority of the members, within twelve months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but, not limited to all of the following:

(1) Establishing the fiscal year of the interstate commission;

(2) Establishing an executive committee and any other committees that may be necessary;

(3) Providing reasonable standards and procedures:

(a) For the establishment of committees;

(b) Governing any general or specific delegation of any authority or function of the interstate commission.

(4) Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each meeting;

(5) Establishing the titles and responsibilities of the officers of the interstate commission;

(6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission.

(7) Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations;

(8) Providing transition rules for "start up" administration of the compact;

(9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(B) Officers and staff

The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have the authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

The interstate commission shall, through its executive committee, appoint or retain an executive director for the period, upon the terms and conditions, and for the compensation that the interstate commission considers appropriate. The executive director shall serve as secretary to the interstate commission, and hire and supervise the other staff that may be authorized by the interstate commission, but shall not be a member.

(C) Corporate records of the interstate commission

The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

(D) Qualified immunity, defense and indemnification

The members, officers, executive director, and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties, or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

Upon the request of the attorney general, the interstate commission shall assist in the defense of the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of the person.

The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee, or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of the person.

ARTICLE VII ACTIVITIES OF THE INTERSTATE COMMISSION

(A) The interstate commission shall meet and take any actions that are consistent with the provisions of this compact.

Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, the act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating those rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as amended. The interstate commission and any of its committees may close a meeting to the public if it determines by two-thirds vote that an open meeting would be likely to do any of the following:

(1) Relate solely to the interstate commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) Involve accusing any person of a crime or formally censuring any person;

(5) Disclose information of a personal nature if disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of the regulated entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

(B) For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in the legal officer's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes, and the minutes shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons for the actions, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in the minutes.

The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules. The bylaws and rules shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

ARTICLE VIII RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(A) The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant to this article. The rulemaking shall substantially conform to the principles of the "Federal Administrative Procedure Act," 5 U.S.C.S. section 551 et seq., and the "Federal Advisory Committee Act," 5 U.S.C.S. app. 2, section 1 et seq., as amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule shall have no further force and effect in any compacting state.

When promulgating a rule, the interstate commission shall do all of the following:

(1) Publish the proposed rule stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

(2) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing;

(4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(B) Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

Subjects to be addressed within twelve months after the first meeting shall at a minimum include all of the following:

(1) Notice to victims and an opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations and returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(10) Mediation, arbitration, and dispute resolution.

(C) The existing rules governing the operation of the previous compact superseded by this act shall be null and void twelve months after the first meeting of the interstate commission created under this compact.

Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule, and the emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided under this compact shall be retroactively applied to the rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

(A) Oversight

The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

(B) Dispute Resolution

The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and noncompacting states.

The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(C) Enforcement

The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, division B, of this compact.

ARTICLE X FINANCE

The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff. The annual assessment shall be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state, and shall promulgate a rule that is binding upon all compacting states and governs the assessment.

The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the obligation, and the interstate commission shall not pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Any state, as defined in Article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. After the initial effective date, it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

(A) Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute that enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt of the notice from the withdrawing state.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon any later date as determined by the interstate commission.

(B) Default

(1) If the interstate commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(a) Fines, fees, and costs in any amounts that are determined to be reasonable as fixed by the interstate commission;

(b) Remedial training and technical assistance as directed by the interstate commission;

(c) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

(2) The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed in this compact, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of the termination.

The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

(C) Judicial enforcement

The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules, and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation including reasonable attorneys fees.

(D) Dissolution of compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound up, and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and, if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV BINDING EFFECT OF COMPACT AND OTHER LAWS

(A) Other laws

Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(B) Binding effect of the compact

All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

If any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the interstate commission shall be ineffective and the obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency of that state to which the obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective."

Effective Date: 07-24-2002



Section 5149.22 - Ohio council for interstate adult offender supervision.

There is hereby established the Ohio council for interstate adult offender supervision pursuant to Article IV of the interstate compact for adult offender supervision. The council shall be comprised of seven members. One member shall be the compact administrator for this state for the interstate compact for adult offender supervision, or the administrator's designee. The speaker of the house of representatives shall appoint one member, who shall be a member of the house of representatives. The president of the senate shall appoint one member, who shall be a member of the senate. The chief justice of the supreme court shall appoint one member, who shall be a member of the judiciary. The governor shall appoint three members, one of whom shall be a representative of a crime victim's organization, and one of whom shall be from the executive branch. The Ohio council for interstate adult offender supervision is not subject to section 101.84 of the Revised Code.

Each appointee to the state council shall be appointed in consultation with the department of rehabilitation and correction and shall serve at the pleasure of the appointing authority. The members of the council shall serve without compensation, but each member shall be reimbursed for the member's actual and necessary expenses incurred in the performance of the member's official duties on the council.

The compact administrator for this state for the interstate compact for adult offender supervision, or the administrator's designee shall serve as commissioner of the state council and as this state's representative to the interstate commission established under Article III of that compact.

Effective Date: 07-24-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5149.23 - Deputizing employees to effect return of violators.

(A) The chief of the adult parole authority may deputize any person regularly employed by another state to act as an officer and agent of this state in effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state. In any matter relating to the return of such a person, any agent so deputized shall have all the powers of a police officer of this state.

Any deputization pursuant to this section shall be in writing, and any person authorized to act as an agent of this state pursuant to this section shall carry formal evidence of his deputization and shall produce the evidence upon demand.

(B) The chief may, subject to the approval of the director of budget and management, enter into contracts with similar officials of any other state for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state.

Effective Date: 07-01-1985



Section 5149.24 - Restricting release on bond or final release.

(A) When a sending state places a hold warrant or a detainer warrant on an offender supervised under the interstate compact for adult offender supervision who is in custody in this state and that warrant does not provide that the offender may be released on bond pending return to the sending state, no court of record in this state has authority to release the offender on bond until the sending state withdraws the warrant.

(B) A receiving state has no authority to grant a final release from supervision to any offender supervised under the interstate compact for adult offender supervision unless and until the final release has been approved by the supervising authority of the sending state. The sending state shall not unreasonably withhold such a final release and shall promptly communicate the release to the supervising authorities of the receiving state.

Effective Date: 07-24-2002



Section 5149.30 - Community corrections program definitions.

As used in sections 5149.30 to 5149.37 of the Revised Code:

(A) "Community corrections programs" include, but are not limited to, probation, parole, preventive or diversionary corrections programs, release-on-recognizance programs, prosecutorial diversion programs, specialized treatment programs for alcoholic and narcotic-addicted offenders, and community control sanctions as defined in section 2929.01 of the Revised Code.

(B) "Local corrections planning board" means the board established in each county under section 5149.34 of the Revised Code.

(C) "Joint county corrections planning board" means the board established by multiple counties under section 5149.35 of the Revised Code.

Effective Date: 03-17-1998



Section 5149.31 - Subsidies and standards for community-based corrections programs; Eligibility.

(A) The department of rehabilitation and correction shall do all of the following:

(1) Establish and administer a program of subsidies for eligible counties and groups of counties for felony offenders and a program of subsidies for eligible municipal corporations, counties, and groups of counties for misdemeanor offenders for the development, implementation, and operation of community corrections programs. Department expenditures for administration of both programs of subsidies shall not exceed ten per cent of the moneys appropriated for each of the purposes of this division.

(2) Adopt and promulgate rules, under Chapter 119. of the Revised Code, providing standards for community corrections programs. The standards adopted by the department shall specify the class of offender whose degree of felony, whose community control sanction revocation history, or whose risk level as assessed by the single validated risk assessment tool described in section 5120.114 of the Revised Code, make the offender suitable for participation in community corrections programs. The rules shall make the level of subsidy provided to every county or group of counties contingent upon the number of offenders participating in community corrections programs each fiscal year who satisfy the participation suitability standards established by the department. The standards shall be designed to improve the quality and efficiency of the programs and to reduce the number of persons committed to state correctional institutions and to county, multicounty, municipal, municipal-county, or multicounty-municipal jails or workhouses for offenses for which community control sanctions are authorized under section 2929.13, 2929.15, or 2929.25 of the Revised Code. In developing the standards, the department shall consult with, and seek the advice of, local corrections agencies, law enforcement agencies, and other public and private agencies concerned with corrections. The department shall conduct, and permit participation by local corrections planning boards established under section 5149.34 of the Revised Code and joint county corrections planning boards established under section 5149.35 of the Revised Code in, an annual review of the standards to measure their effectiveness in promoting the purposes specified in this division and shall amend or rescind any existing rule providing a standard or adopt and promulgate additional rules providing standards, under Chapter 119. of the Revised Code, if the review indicates that the standards fail to promote the purposes.

(3) Accept and use any funds, goods, or services from the federal government or any other public or private source for the support of the subsidy programs established under division (A) of this section. The department may comply with any conditions and enter into any agreements that it considers necessary to obtain these funds, goods, or services.

(4) Adopt rules, in accordance with Chapter 119. of the Revised Code, and do all other things necessary to implement sections 5149.30 to 5149.37 of the Revised Code;

(5) Evaluate or provide for the evaluation of community corrections programs funded by the subsidy programs established under division (A)(1) of this section and establish means of measuring their effectiveness;

(6) Prepare an annual report evaluating the subsidy programs established under division (A)(1) of this section. The report shall include, but need not be limited to, analyses of the structure of the programs and their administration by the department, the effectiveness of the programs in the development and implementation of community corrections programs, the specific standards adopted and promulgated under division (A)(2) of this section and their effectiveness in promoting the purposes of the programs, and the findings of the evaluations conducted under division (A)(5) of this section. The director of rehabilitation and correction shall review and certify the accuracy of the report and provide copies of it, upon request, to members of the general assembly.

(7) Provide training or assistance, upon the request of a local corrections planning board or a joint county corrections planning board, to any local unit of government, subject to available resources of the department.

(B)

(1) In order to be eligible for the subsidies under this section, counties, groups of counties, and municipal corporations shall satisfy all applicable requirements under sections 2301.27 and 2301.30 of the Revised Code and, except for sentencing decisions made by a court when use of the risk assessment tool is discretionary, shall utilize the single validated risk assessment tool selected by the department under section 5120.114 of the Revised Code.

(2) The department shall give any county, group of counties, or municipal corporation found to be noncompliant with the requirements described in division (B)(1) of this section a reasonable period of time to come into compliance. If the noncompliant county, group of counties, or municipal corporation does not become compliant after a reasonable period of time, the department shall reduce or eliminate the subsidy granted to that county, group of counties, or municipal corporation.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 01-01-2004



Section 5149.311 - [First of two versions] Establishment and administration of probation improvement grant and probation incentive grant.

(A) The department of rehabilitation and correction shall establish and administer the probation improvement grant and the probation incentive grant for probation departments that supervise offenders sentenced by courts of common pleas or municipal courts.

(B)

(1) The probation improvement grant shall provide funding to court probation departments to adopt policies and practices based on the latest research on how to reduce the number of offenders on probation supervision who violate the conditions of their supervision.

(2) The department shall adopt rules for the distribution of the probation improvement grant, including the formula for the allocation of the subsidy based on the number of offenders placed on probation annually in each jurisdiction.

(C)

(1) The probation incentive grant shall provide a performance-based level of funding to court probation departments that are successful in reducing the number of felony offenders on probation supervision whose terms of supervision are revoked.

(2) The department shall calculate annually any cost savings realized by the state from a reduction in the percentage of people who are incarcerated because their terms of supervised probation were revoked. The cost savings estimate shall be calculated for each jurisdiction served by the probation department eligible for a grant under this section and be based on the difference from fiscal year 2010 and the fiscal year under examination.

(3) The department shall adopt rules that specify the subsidy amount to be appropriated to court probation departments that successfully reduce the percentage of people on probation who are incarcerated because their terms of supervision are revoked.

(D) The following stipulations apply to both the probation improvement grant and the probation incentive grant:

(1) In order to be eligible for the probation improvement grant and the probation incentive grant, courts of common pleas must satisfy all requirements under sections 2301.27 and 2301.30 of the Revised Code . Except for sentencing decisions made by a court when use of the risk assessment tool is discretionary, in order to be eligible for the probation improvement grant and the probation incentive grant, a court must utilize the single validated risk assessment tool selected by the department of rehabilitation and correction under section 5120.114 of the Revised Code.

(2) The department may deny a subsidy under this section to any applicant if the applicant fails to comply with the terms of any agreement entered into pursuant to any of the provisions of this section.

(3) The department shall evaluate or provide for the evaluation of the policies, practices, and programs the court probation departments utilize with the programs of subsidies established under this section and establish means of measuring their effectiveness.

(4) The department shall specify the policies, practices, and programs for which court probation departments may use the program subsidy and shall establish minimum standards of quality and efficiency that recipients of the subsidy must follow. The department shall give priority to supporting evidence-based policies and practices, as defined by the department.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

This section is set out twice. See also §5149.3112, as amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.



Section 5149.311 - [Second of two versions] Establishment and administration of probation improvement grant and probation incentive grant.

(A) The department of rehabilitation and correction shall establish and administer the probation improvement grant and the probation incentive grant for common pleas, municipal, and county court probation departments that supervise offenders.

(B)

(1) The probation improvement grant shall provide funding to common pleas, municipal, and county court probation departments to adopt policies and practices based on the latest research on how to reduce the number of offenders on probation supervision who violate the conditions of their supervision.

(2) The department shall adopt rules for the distribution of the probation improvement grant, including the formula for the allocation of the subsidy based on the number of offenders placed on probation annually in each jurisdiction.

(C)

(1) The probation incentive grant shall provide a performance-based level of funding to common pleas, municipal, and county court probation departments that are successful in reducing the number of offenders on probation supervision whose terms of supervision are revoked.

(2) The department shall calculate annually any cost savings realized by the state from a reduction in the percentage of people who are incarcerated because their terms of supervised probation were revoked. The cost savings estimate shall be calculated for each jurisdiction served by the probation department eligible for a grant under this section and be based on the difference from fiscal year 2010 and the fiscal year under examination.

(3) The department shall adopt rules that specify the subsidy amount to be appropriated to common pleas, municipal, and county court probation departments that successfully reduce the percentage of people on probation who are incarcerated because their terms of supervision are revoked.

(D) The following stipulations apply to both the probation improvement grant and the probation incentive grant:

(1) In order to be eligible for the probation improvement grant and the probation incentive grant, common pleas, municipal, and county courts must satisfy all requirements under sections 2301.27 and 2301.30 of the Revised Code . Except for sentencing decisions made by a court when use of the risk assessment tool is discretionary, in order to be eligible for the probation improvement grant and the probation incentive grant, a court must utilize the single validated risk assessment tool selected by the department of rehabilitation and correction under section 5120.114 of the Revised Code.

(2) The department may deny a subsidy under this section to any applicant if the applicant fails to comply with the terms of any agreement entered into pursuant to any of the provisions of this section.

(3) The department shall evaluate or provide for the evaluation of the policies, practices, and programs the common pleas, municipal, or county court probation departments utilize with the programs of subsidies established under this section and establish means of measuring their effectiveness.

(4) The department shall specify the policies, practices, and programs for which common pleas, municipal, or county court probation departments may use the program subsidy and shall establish minimum standards of quality and efficiency that recipients of the subsidy must follow. The department shall give priority to supporting evidence-based policies and practices, as defined by the department.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Added by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

This section is set out twice. See also §5149.3111, effective until 9/28/2012.



Section 5149.32 - Eligibility for funds from subsidy programs.

To be eligible for funds from the subsidy programs established under division (A)(1) of section 5149.31 of the Revised Code, a municipal corporation, county, or group of counties shall comply with all of the following that are relevant:

(A) Maintain programs that meet the standards adopted under division (A)(2) of section 5149.31 of the Revised Code;

(B) Demonstrate that it has made efforts to unify or coordinate its correctional service programs through consolidation, written agreements, purchase of service contracts, or other means;

(C) Demonstrate that the comprehensive plan for the county in which the municipal corporation is located, for the county, or for each county of the group of counties, as adopted under section 5149.34 of the Revised Code, has been approved by the director of rehabilitation and correction;

(D) Deliver programming that addresses the assessed needs of high risk offenders as established by the single validated risk assessment tool described in section 5120.114 of the Revised Code and that may be delivered through available and acceptable resources within the municipal corporation, county, or group of counties or through the department of rehabilitation and correction;

(E) If a subsidy was received in any prior fiscal year from a subsidy program established under division (A)(1) of section 5149.31 of the Revised Code, demonstrate that the subsidy was expended in a good faith effort to improve the quality and efficiency of its community corrections programs and to reduce the number of persons committed to state correctional institutions and to county, multicounty, municipal, municipal-county, or multicounty-municipal jails or workhouses.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-17-1998



Section 5149.33 - Prohibiting reducing local funding.

No municipal corporation, county, or group of counties receiving a subsidy under division (A)(1) of section 5149.31 of the Revised Code shall reduce, by the amount of the subsidy it receives or by a greater or lesser amount, the amount of local, nonfederal funds it expends for corrections, including, but not limited to, the amount of local, nonfederal funds it expends for the operation of the county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse, for any county or municipal probation department, or for any community corrections program. Each subsidy shall be used to make corrections expenditures in excess of those being made from local, nonfederal funds. No subsidy or portion of a subsidy shall be used to make capital improvements. If a recipient violates this section, the department of rehabilitation and correction may discontinue subsidy payments to the recipient.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-17-1998



Section 5149.34 - Local corrections planning board.

(A)

(1) If a county desires to receive a subsidy from a subsidy program established under division (A)(1) of section 5149.31 of the Revised Code for community corrections programs as described in division (A)(2) of that section, the board of county commissioners of the county shall establish, by a resolution as described in this division, and maintain a local corrections planning board that, except as provided in division (A)(2) of this section, shall include an administrator of a county, multicounty, municipal, municipal-county, or multicounty-municipal jail or workhouse located in the county ; a county commissioner of that county ; a judge of the court of common pleas of that county ; a judge of a municipal court or county court of that county ; an attorney whose practice of law primarily involves the representation of criminal defendants ; the chief law enforcement officer of the largest municipal corporation located in the county ; the county sheriff ; one or more prosecutors, as defined in section 2935.01 of the Revised Code ; the executive director of the board of alcohol, drug addiction, and mental health services serving that county or the executive director's designee, or the executive directors of both the community mental health board and the alcohol and drug addiction services board serving that county or their designees, whichever is applicable; the executive director of the county board of developmental disabilities of that county or the executive director's designee; an administrator of a halfway house serving that county, if any, or the administrator's designee; an administrator of a community-based correctional facility, if any, serving the court of common pleas of that county or the administrator's designee; an administrator of a community corrections act-funded program in that county, if any, or the administrator's designee; one or more representatives of the public, one of whom shall be a victim of crime ; one or more additional representatives of the law enforcement community ; one or more additional representatives of the judiciary ; one or more additional representatives of the field of corrections ; and officials from the largest municipal corporation located in the county. A majority of the members of the board shall be employed in the adult criminal justice field. At least two members of the board shall be members of the largest racial minority population, if any, in the county, and at least two other members of the board shall be women. The resolution shall state the number and nature of the members, the duration of their terms, the manner of filling vacancies on the board, and the compensation, if any, that members are to receive. The board of county commissioners also may specify, as part of the resolution, any other duties the local corrections planning board is to assume.

(2) If, for good cause shown, including, but not limited to, the refusal of a specified individual to serve on a local corrections planning board, a particular county is not able to satisfy the requirements specified in division (A)(1) of this section for the composition of such a board, the director of rehabilitation and correction may waive the requirements to the extent necessary and approve a composition for the board that otherwise is consistent with the requirements.

(B) Each local corrections planning board established pursuant to division (A) of this section shall adopt within eighteen months after its establishment, and from time to time shall revise, a comprehensive plan for the development, implementation, and operation of corrections services in the county. The plan shall include a description of the offender population's assessed needs as established by the single validated risk assessment tool described in section 5120.114 of the Revised Code, with particular attention to high risk offenders, and the capacity to deliver services and programs within the county and surrounding region that address the offender population's needs. The plan shall be adopted and revised after consideration has been given to the impact that it will have or has had on the populations of state correctional institutions and county, multicounty, municipal, municipal-county, or multicounty-municipal jails or workhouses in the county, and shall be designed to unify or coordinate corrections services in the county and to reduce the number of persons committed, consistent with the standards adopted under division (A)(2) of section 5149.31 of the Revised Code, from that county to state correctional institutions and to county, multicounty, municipal, municipal-county, or multicounty-municipal jails or workhouses. The plan and any revisions to the plan shall be submitted to the board of county commissioners of the county in which the local corrections planning board is located for approval.

If a county has a community-based correctional facility and program established in accordance with sections 2301.51 to 2301.58 of the Revised Code, the budgets of the facility and program shall not be subject to approval by the local corrections planning board, but instead shall continue to be determined in accordance with those sections. However, the local corrections planning board shall include the facility and program as part of the comprehensive plan adopted and revised pursuant to this division.

(C) As used in this section:

(1) "Halfway house" and "community-based correctional facility" have the same meanings as in section 2929.01 of the Revised Code.

(2) "Offender population" means the total number of offenders currently receiving corrections services provided by the county.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-17-1998; 10-12-2006



Section 5149.35 - Joint county corrections planning board.

The boards of county commissioners of two or more counties may enter into an agreement for the joint development, implementation, and operation of community corrections programs and may establish and maintain a joint county corrections planning board. Subject to division (A)(2) of section 5149.34 of the Revised Code, the board shall consist of an equal number of members of each county's local corrections planning board as established and maintained under division (A)(1) or (2) of that section. The joint county corrections planning board shall comply with the comprehensive plans adopted under that section in the operation of community corrections programs, but, if provisions of the comprehensive plans are contradictory or otherwise inconsistent, the board shall determine which provisions control.

Effective Date: 03-17-1998



Section 5149.36 - Awarding subsidies to eligible municipal corporations and counties.

Subject to appropriations by the general assembly, the department of rehabilitation and correction shall award subsidies to eligible municipal corporations, counties, and groups of counties pursuant to the subsidy programs described in division (A)(1) of section 5149.31 of the Revised Code only in accordance with criteria that the department shall specify in rules adopted pursuant to Chapter 119. of the Revised Code. The criteria shall be designed to provide for subsidy awards only on the basis of demonstrated need and the satisfaction of specified priorities. The criteria shall be consistent with the following:

(A) First priority shall be given to the continued funding of existing community corrections programs that satisfy the standards adopted pursuant to division (A)(2) of section 5149.31 of the Revised Code and that are designed to reduce the number of persons committed to state correctional institutions.

(B) Second priority shall be given to new community corrections programs that are designed to reduce the number of persons committed to state correctional institutions or the number of persons committed to county, multicounty, municipal, municipal-county, or multicounty-municipal jails or workhouses.

Amended by 129th General AssemblyFile No.29,HB 86, §1, eff. 9/30/2011.

Effective Date: 03-17-1998



Section 5149.37 - No limitation on powers of department of rehabilitation and correction.

No provision of sections 5149.30 to 5149.36 of the Revised Code shall be construed to impose limitations upon the power of the department of rehabilitation and correction under Chapters 5120. and 5149. of the Revised Code to afford municipal corporations and counties with and to supervise their probation, parole, and other corrections services.

Effective Date: 03-17-1998






Chapter 5151 - NEEDY BLIND [REPEALED]

Section 5151.01 to 5151.07 - [Repealed].

Effective Date: 01-01-1974



Section 5151.08 - [Repealed].

Effective Date: 11-02-1959



Section 5151.09, 5151.10 - [Repealed].

Effective Date: 07-01-1966



Section 5151.11 - [Repealed].

Effective Date: 01-01-1974






Chapter 5153 - COUNTY CHILDREN SERVICES

Section 5153.01 - County children services definitions.

(A) As used in the Revised Code, "public children services agency" means an entity specified in section 5153.02 of the Revised Code that has assumed the powers and duties of the children services function prescribed by this chapter for a county.

(B) As used in this chapter:

(1) "Certified foster home" means a foster home, as defined in section 5103.02 of the Revised Code, certified under section 5103.03 of the Revised Code.

(2) "Certified organization" means any organization holding a certificate issued pursuant to section 5103.03 of the Revised Code that is in full force and effect.

(3) "Child" means any person under eighteen years of age or a mentally or physically handicapped person, as defined by rule adopted by the director of job and family services, under twenty-one years of age.

(4) "Executive director" means the person charged with the responsibility of administering the powers and duties of a public children services agency appointed pursuant to section 5153.10 of the Revised Code.

(5) "Organization" means any public, semipublic, or private institution, including maternity homes and day nurseries, and any private association, society, or agency, located or operating in this state, incorporated or unincorporated, having among its functions the furnishing of protective services or care for children or the placement of children in certified foster homes or elsewhere.

(6) "PCSA caseworker" means an individual employed by a public children services agency as a caseworker.

(7) "PCSA caseworker supervisor" means an individual employed by a public children services agency to supervise PCSA caseworkers.

Effective Date: 07-01-2000; 09-21-2006



Section 5153.02 - Who may serve as county public children services agency.

Each county shall have a public children services agency. Any of the following may be the public children services agency:

(A) A county children services board;

(B) A county department of job and family services;

(C) A private or government entity designated under section 307.981 of the Revised Code.

Effective Date: 07-01-2000



Section 5153.03 - Appointment to county board.

If a county children services board is a public children services agency for a county, the board of county commissioners shall appoint five members of the county children services board and for good cause may remove any member so appointed. Each of these members shall be appointed for the term of four years, but the board shall stagger their terms so that the terms of not more than two of the required members of the board expire in one year. The elected chairperson of any citizens advisory committee established under section 5153.05 of the Revised Code shall be an ex officio voting member of the county children services board. In addition to the five members it is required to appoint, a board of county commissioners of a county having less than one hundred thousand population according to the last federal census may appoint up to five or a board of county commissioners of a county having a population of one hundred thousand or more according to such census may appoint up to nine additional members of the county children services board. If these additional members are appointed, they shall be appointed for initial terms of one, two, three or four years as will maintain balance in the expiration dates of the members of the board. After the expiration of these original terms, these additional members shall be appointed for four-year terms. Any vacancy shall be filled in the same manner as the original appointment.

Effective Date: 10-01-1997



Section 5153.04 - Officers - meetings.

A county children services board appointed under section 5153.03 of the Revised Code shall elect one of its members as chairperson and another as secretary. The chairperson may appoint committees composed of board members and other persons interested in child care. A majority of the members of the board shall constitute a quorum, and the action of a majority of the members present shall constitute the action of the board. The board shall meet at least once a month and called or adjourned meetings may be held at any time, as the board determines. The board members shall serve without compensation, but they shall be entitled to their necessary expenses and shall be considered employees of the county under section 325.20 of the Revised Code. Failure of any member of the board to attend three consecutive regular meetings, unless for reasons beyond the member's control, or other manifest indifference to the purposes or work of the board, shall be cause for the member's removal from such board.

Effective Date: 10-01-1997



Section 5153.05 - Advisory committee on children services.

If a county children services board appointed under section 5153.03 of the Revised Code is a public children services agency for a county, the board may appoint an advisory committee on children services. If an entity specified in division (B) or (C) of section 5153.02 of the Revised Code is a public children services agency for a county, the board of county commissioners may appoint an advisory committee on children services. If appointed, an advisory committee may do all of the following:

(A) Further cooperation between the public children services agency and other child-caring agencies in the county;

(B) Carry out studies of the effectiveness and need for particular services to children in the county;

(C) Advise the public children services agency on policies pertaining to the provision of services to children.

Effective Date: 10-01-1997



Section 5153.06 - Employment contract with executive director.

The county children services board may enter into a written contract with the board's executive director specifying terms and conditions of the executive director's employment. The executive director shall not be in the classified civil service. The period of the contract shall not exceed three years. Such a contract shall in no way abridge the right of the county children services board to terminate the employment of the executive director as an unclassified employee at will, but may specify terms and conditions for any such termination.

Effective Date: 09-05-2001



Section 5153.07 - [Repealed].

Effective Date: 10-01-1997



Section 5153.08 to 5153.091 - Amended and Renumbered RC 5153.03 to 5153.05.

Effective Date: 10-01-1997



Section 5153.10 - Executive director - inquiry into community conditions.

Each public children services agency shall designate an executive officer known as the "executive director," who shall not be in the classified civil service. The superintendent of the children's home, the county director of job and family services, or other individual may serve as the executive director.

The agency shall, from time to time, inquire into community conditions affecting the welfare of children and study the work of the agency and its relation to the work of other organizations whose functions are related to child welfare. The agency may, after consultation with the executive director, adopt rules of general application, not inconsistent with law or with the rules adopted by the director of job and family services.

Effective Date: 07-01-2000



Section 5153.11 - Executive director - powers and duties.

The executive director shall administer the work of the public children services agency, subject to the rules of the agency. With the approval of the agency, the executive director shall appoint all other employees except the superintendent of any institution maintained by the agency. Such superintendent shall appoint all employees in any such institution.

Upon the advice of one or more reputable practicing physicians, the executive director may consent to such medical, dental, and surgical care, including surgery and the administration of anesthetics, inoculations, and immunizations, or other care as appears to be necessary for any child who is in the temporary or permanent custody of such agency. The executive director may also consent to the enlistment of a ward of such agency into the armed forces of the United States.

Effective Date: 10-01-1997



Section 5153.111 - Criminal records check.

(A)

(1) The executive director of a public children services agency shall request the superintendent of the bureau of criminal identification and investigation to conduct a criminal records check with respect to any applicant who has applied to the agency for employment as a person responsible for the care, custody, or control of a child. If the applicant does not present proof that the applicant has been a resident of this state for the five-year period immediately prior to the date upon which the criminal records check is requested or does not provide evidence that within that five-year period the superintendent has requested information about the applicant from the federal bureau of investigation in a criminal records check, the executive director shall request that the superintendent obtain information from the federal bureau of investigation as a part of the criminal records check for the applicant. If the applicant presents proof that the applicant has been a resident of this state for that five-year period, the executive director may request that the superintendent include information from the federal bureau of investigation in the criminal records check.

(2) Any person required by division (A)(1) of this section to request a criminal records check shall provide to each applicant a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code, provide to each applicant a standard impression sheet to obtain fingerprint impressions prescribed pursuant to division (C)(2) of section 109.572 of the Revised Code, obtain the completed form and impression sheet from each applicant, and forward the completed form and impression sheet to the superintendent of the bureau of criminal identification and investigation at the time the person requests a criminal records check pursuant to division (A)(1) of this section.

(3) Any applicant who receives pursuant to division (A)(2) of this section a copy of the form prescribed pursuant to division (C)(1) of section 109.572 of the Revised Code and a copy of an impression sheet prescribed pursuant to division (C)(2) of that section and who is requested to complete the form and provide a set of fingerprint impressions shall complete the form or provide all the information necessary to complete the form and shall provide the impression sheet with the impressions of the applicant's fingerprints. If an applicant, upon request, fails to provide the information necessary to complete the form or fails to provide impressions of the applicant's fingerprints, that agency shall not employ that applicant for any position for which a criminal records check is required by division (A)(1) of this section.

(B)

(1) Except as provided in rules adopted by the director of job and family services in accordance with division (E) of this section, no public children services agency shall employ a person as a person responsible for the care, custody, or control of a child if the person previously has been convicted of or pleaded guilty to any of the following:

(a) A violation of section 2903.01, 2903.02, 2903.03, 2903.04, 2903.11, 2903.12, 2903.13, 2903.16, 2903.21, 2903.34, 2905.01, 2905.02, 2905.05, 2907.02, 2907.03, 2907.04, 2907.05, 2907.06, 2907.07, 2907.08, 2907.09, 2907.21, 2907.22, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321, 2907.322, 2907.323, 2909.02, 2909.03, 2911.01, 2911.02, 2911.11, 2911.12, 2919.12, 2919.22, 2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, 2925.03, 2925.04, 2925.05, 2925.06, or 3716.11 of the Revised Code, a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, a violation of section 2919.23 of the Revised Code that would have been a violation of section 2905.04 of the Revised Code as it existed prior to July 1, 1996, had the violation occurred prior to that date, a violation of section 2925.11 of the Revised Code that is not a minor drug possession offense, or felonious sexual penetration in violation of former section 2907.12 of the Revised Code;

(b) A violation of an existing or former law of this state, any other state, or the United States that is substantially equivalent to any of the offenses or violations described in division (B)(1)(a) of this section.

(2) A public children services agency may employ an applicant conditionally until the criminal records check required by this section is completed and the agency receives the results of the criminal records check. If the results of the criminal records check indicate that, pursuant to division (B)(1) of this section, the applicant does not qualify for employment, the agency shall release the applicant from employment.

(C)

(1) Each public children services agency shall pay to the bureau of criminal identification and investigation the fee prescribed pursuant to division (C)(3) of section 109.572 of the Revised Code for each criminal records check conducted in accordance with that section upon the request pursuant to division (A)(1) of this section of the executive director of the agency.

(2) A public children services agency may charge an applicant a fee for the costs it incurs in obtaining a criminal records check under this section. A fee charged under this division shall not exceed the amount of fees the agency pays under division (C)(1) of this section. If a fee is charged under this division, the agency shall notify the applicant at the time of the applicant's initial application for employment of the amount of the fee and that, unless the fee is paid, the agency will not consider the applicant for employment.

(D) The report of any criminal records check conducted by the bureau of criminal identification and investigation in accordance with section 109.572 of the Revised Code and pursuant to a request under division (A)(1) of this section is not a public record for the purposes of section 149.43 of the Revised Code and shall not be made available to any person other than the applicant who is the subject of the criminal records check or the applicant's representative, the public children services agency requesting the criminal records check or its representative, and any court, hearing officer, or other necessary individual involved in a case dealing with the denial of employment to the applicant.

(E) The director of job and family services shall adopt rules pursuant to Chapter 119. of the Revised Code to implement this section, including rules specifying circumstances under which a public children services agency may hire a person who has been convicted of an offense listed in division (B)(1) of this section but who meets standards in regard to rehabilitation set by the department.

(F) Any person required by division (A)(1) of this section to request a criminal records check shall inform each person, at the time of the person's initial application for employment, that the person is required to provide a set of impressions of the person's fingerprints and that a criminal records check is required to be conducted and satisfactorily completed in accordance with section 109.572 of the Revised Code if the person comes under final consideration for appointment or employment as a precondition to employment for that position.

(G) As used in this section:

(1) "Applicant" means a person who is under final consideration for appointment or employment in a position with the agency as a person responsible for the care, custody, or control of a child.

(2) "Criminal records check" has the same meaning as in section 109.572 of the Revised Code.

(3) "Minor drug possession offense" has the same meaning as in section 2925.01 of the Revised Code.

Effective Date: 07-01-2000; 09-21-2006

Related Legislative Provision: See 129th General AssemblyFile No.127,HB 487, §620.10.



Section 5153.112 - Caseworker qualifications.

(A) A public children services agency may hire as a caseworker only the following:

(1) A person who has a bachelor's degree in human services-related studies;

(2) A person who has a bachelor's degree in any field and has been employed for at least two years in a human services-related occupation;

(3) A person who has an associate's degree in human services-related studies;

(4) A person who has been employed for at least five years in a human services-related occupation.

(B) For employment to continue, a person described in division (A)(2), (3), or (4) of this section must obtain a job-related bachelor's degree not later than five years after the date employment with the agency commences.

(C) This section applies only to persons hired on or after the effective date of this section and does not apply to a caseworker employed by a public children services agency before the effective date of this section who is hired by another public children services agency on or after that date.

Effective Date: 10-05-2000



Section 5153.12 - Classified civil service status of employees.

All employees of the public children services agency shall be in the classified civil service. The agency may establish compensation rates and vacation benefits for any of its employees. Insofar as practicable, all employees holding positions in the classified service, whose duties are transferred by this section to the agency, shall be continued, with like status, by the appointing authority before any other appointments are made. This chapter shall not affect the civil service status of any employee.

Effective Date: 10-01-1997



Section 5153.121 - Permitting employee sharing between department and county board.

(A) The board of county commissioners and the county children services board may agree to permit any employee of the department of job and family services also to perform duties for the county children services board, or to permit any employee of the county children services board also to perform duties for the department of job and family services.

(B) An agreement made under division (A) of this section may require the board of county commissioners to pay a portion of the wages of any employee of the county children services board who also performs duties for the department of job and family services or require the county children services board to pay a portion of the wages of any employee of the department of job and family services who also performs duties for the county children services board.

Effective Date: 07-01-2000



Section 5153.122 - Caseworker in-service training.

Each PCSA caseworker hired after January 1, 2007, shall complete at least one hundred two hours of in-service training during the first year of the caseworker's continuous employment as a PCSA caseworker, except that the executive director of the public children services agency may waive the training requirement for a school of social work graduate who participated in the university partnership program described in division (E) of section 5101.141 of the Revised Code. The training shall consist of courses in all of the following:

(A) Recognizing, accepting reports of, and preventing child abuse, neglect, and dependency;

(B) Assessing child safety;

(C) Assessing risks;

(D) Interviewing persons;

(E) Investigating cases;

(F) Intervening;

(G) Providing services to children and their families;

(H) The importance of and need for accurate data;

(I) Preparation for court;

(J) Maintenance of case record information;

(K) The legal duties of PCSA caseworkers to protect the constitutional and statutory rights of children and families from the initial time of contact during investigation through treatment , including instruction regarding parents' rights and the limitations that the Fourth Amendment to the United States Constitution places upon caseworkers and their investigations;

(L) Content on other topics relevant to child abuse, neglect, and dependency, including permanency strategies, concurrent planning, and adoption as an option for unintended pregnancies.

After a PCSA caseworker's first year of continuous employment as a PCSA caseworker, the caseworker annually shall complete thirty-six hours of training in areas relevant to the caseworker's assigned duties.

During the first two years of continuous employment as a PCSA caseworker, each PCSA caseworker shall complete at least twelve hours of training in recognizing the signs of domestic violence and its relationship to child abuse as established in rules the director of job and family services shall adopt pursuant to Chapter 119. of the Revised Code. The twelve hours may be in addition to the training required during the caseworker's first year of employment or part of the training required during the second year of employment.

Effective Date: 09-26-2003; 04-11-2005; 09-21-2006; 2008 HB214 05-14-2008; 2008 HB7 04-07-2009



Section 5153.123 - Caseworker supervisor in-service training.

Each PCSA caseworker supervisor shall complete at least sixty hours of in-service training during the first year of the supervisor's continuous employment as a PCSA caseworker supervisor. The training shall include courses in screening reports of child abuse, neglect, or dependency. After a PCSA caseworker supervisor's first year of continuous employment as a PCSA caseworker supervisor, the supervisor annually shall complete thirty hours of training in areas relevant to the supervisor's assigned duties. During the first two years of continuous employment as a PCSA caseworker supervisor, each PCSA caseworker supervisor shall complete at least twelve hours of training in recognizing the signs of domestic violence and its relationship to child abuse as established in rules the director of job and family services shall adopt pursuant to Chapter 119. of the Revised Code. The twelve hours may be in addition to the training required during the supervisor's first year of employment or part of the training required during the second year of employment.

Effective Date: 09-21-2006; 2008 HB214 05-14-2008



Section 5153.124 - Rules implementing training requirements.

(A) The director of job and family services shall adopt rules as necessary to implement the training requirements of sections 5153.122 and 5153.123 of the Revised Code.

(B) Notwithstanding sections 5103.33 to 5103.422 and sections 5153.122 to 5153.127 of the Revised Code, the department of job and family services may require additional training for PCSA caseworkers and PCSA caseworker supervisors as necessary to comply with federal requirements.

Effective Date: 09-21-2006



Section 5153.125 - Determining caseworker's training needs.

Each PCSA caseworker supervisor shall work with each PCSA caseworker the supervisor supervises to determine the caseworker's training needs in accordance with, and ensure the caseworker's compliance with, the training requirements of section 5153.122 of the Revised Code. Once every two years, each PCSA caseworker and the caseworker's supervisor shall jointly complete the caseworker's individual training needs assessment created under section 5103.37 of the Revised Code .

Effective Date: 09-21-2006



Section 5153.126 - Determining supervisor's training needs.

The executive director of each public children services agency or a person designated by the executive director shall work with each PCSA caseworker supervisor employed by the agency to determine the supervisor's training needs in accordance with, and ensure the supervisor's compliance with, the training requirements of section 5153.123 of the Revised Code. Once every two years, each PCSA caseworker supervisor and the executive director of the public children services agency employing the supervisor, or the person designated by the executive director, shall jointly complete the supervisor's individual training needs assessment created under section 5103.37 of the Revised Code .

Effective Date: 09-21-2006



Section 5153.127 - Collect and maintaining data from individual training needs assessment forms.

The executive director of each public children services agency or a person designated by the executive director shall collect and maintain the data from individual training needs assessments completed under sections 5153.125 and 5153.126 of the Revised Code for each PCSA caseworker and PCSA caseworker supervisor employed by the agency. The executive director or designated person shall compile and forward the data collected from the completed assessments to the regional training center established under section 5103.42 of the Revised Code for the training region the agency is located in.

Effective Date: 09-21-2006



Section 5153.13 - Bonds.

Before entering upon official duties, the executive director shall give a bond to the county in such sum as is fixed by the public children services agency, with sufficient surety, conditioned upon the faithful performance of official duties and the full and faithful accounting of all funds and properties of the agency or county coming into the executive director's hands. Before entering upon such duties, the executive director shall give a bond to the probate court, with sufficient surety, conditioned upon the full and faithful accounting of all trust funds which the executive director holds on behalf of wards. The amount of such bond shall be determined by the court and may be modified by the court, provided that the minimum amount of the bond shall be five thousand dollars.

The agency may require any other employee thereof, including the superintendent of the children's home, having custody or control of funds or property, to give bond to the county, in such sum as the board determines, with sufficient surety, conditioned upon the faithful performance of the duties of such employee and the full and faithful accounting of any funds and properties coming into the employee's hands. The cost of such bonds shall be paid by the agency.

Effective Date: 10-01-1997



Section 5153.131 - Liability insurance.

A public children services agency may procure a policy or policies of insurance insuring employees of the agency, volunteers, foster caregivers associated with the agency, and, if a county children services board is the public children services agency, board members against liability arising from the performance of their official duties.

Effective Date: 10-05-2000



Section 5153.14 - Reports.

The executive director shall prepare and submit an annual report to the public children services agency at the end of each calendar year and shall file copies of such report with the department of job and family services, the board of county commissioners, and the juvenile court. The executive director shall submit the inspection reports required under section 5153.16 of the Revised Code and such other reports as are required by law, by the rules of the director of job and family services, or by the board of county commissioners to specified governmental bodies and officers and shall provide reports to the public, when so authorized.

Effective Date: 07-01-2000



Section 5153.15 - Vesting powers in single county agency.

The powers and duties enumerated in sections 5153.16 to 5153.19 of the Revised Code, with respect to the care of children, needing or likely to need public care or services, shall be vested in a single agency of county government, namely, a county department of job and family services or a county children services board.

Effective Date: 07-01-2000



Section 5153.16 - Duties of agency.

(A) Except as provided in section 2151.422 of the Revised Code, in accordance with rules adopted under section 5153.166 of the Revised Code, and on behalf of children in the county whom the public children services agency considers to be in need of public care or protective services, the public children services agency shall do all of the following:

(1) Make an investigation concerning any child alleged to be an abused, neglected, or dependent child;

(2) Enter into agreements with the parent, guardian, or other person having legal custody of any child, or with the department of job and family services, department of mental health, department of developmental disabilities, other department, any certified organization within or outside the county, or any agency or institution outside the state, having legal custody of any child, with respect to the custody, care, or placement of any child, or with respect to any matter, in the interests of the child, provided the permanent custody of a child shall not be transferred by a parent to the public children services agency without the consent of the juvenile court;

(3) Accept custody of children committed to the public children services agency by a court exercising juvenile jurisdiction;

(4) Provide such care as the public children services agency considers to be in the best interests of any child adjudicated to be an abused, neglected, or dependent child the agency finds to be in need of public care or service;

(5) Provide social services to any unmarried girl adjudicated to be an abused, neglected, or dependent child who is pregnant with or has been delivered of a child;

(6) Make available to the bureau for children with medical handicaps of the department of health at its request any information concerning a crippled child found to be in need of treatment under sections 3701.021 to 3701.028 of the Revised Code who is receiving services from the public children services agency;

(7) Provide temporary emergency care for any child considered by the public children services agency to be in need of such care, without agreement or commitment;

(8) Find certified foster homes, within or outside the county, for the care of children, including handicapped children from other counties attending special schools in the county;

(9) Subject to the approval of the board of county commissioners and the state department of job and family services, establish and operate a training school or enter into an agreement with any municipal corporation or other political subdivision of the county respecting the operation, acquisition, or maintenance of any children's home, training school, or other institution for the care of children maintained by such municipal corporation or political subdivision;

(10) Acquire and operate a county children's home, establish, maintain, and operate a receiving home for the temporary care of children, or procure certified foster homes for this purpose;

(11) Enter into an agreement with the trustees of any district children's home, respecting the operation of the district children's home in cooperation with the other county boards in the district;

(12) Cooperate with, make its services available to, and act as the agent of persons, courts, the department of job and family services, the department of health, and other organizations within and outside the state, in matters relating to the welfare of children, except that the public children services agency shall not be required to provide supervision of or other services related to the exercise of parenting time rights granted pursuant to section 3109.051 or 3109.12 of the Revised Code or companionship or visitation rights granted pursuant to section 3109.051, 3109.11, or 3109.12 of the Revised Code unless a juvenile court, pursuant to Chapter 2151. of the Revised Code, or a common pleas court, pursuant to division (E)(6) of section 3113.31 of the Revised Code, requires the provision of supervision or other services related to the exercise of the parenting time rights or companionship or visitation rights;

(13) Make investigations at the request of any superintendent of schools in the county or the principal of any school concerning the application of any child adjudicated to be an abused, neglected, or dependent child for release from school, where such service is not provided through a school attendance department;

(14) Administer funds provided under Title IV-E of the "Social Security Act," 94 Stat. 501 (1980), 42 U.S.C.A. 671, as amended, in accordance with rules adopted under section 5101.141 of the Revised Code;

(15) In addition to administering Title IV-E adoption assistance funds, enter into agreements to make adoption assistance payments under section 5153.163 of the Revised Code;

(16) Implement a system of safety and risk assessment, in accordance with rules adopted by the director of job and family services, to assist the public children services agency in determining the risk of abuse or neglect to a child;

(17) Enter into a plan of cooperation with the board of county commissioners under section 307.983 of the Revised Code and comply with each fiscal agreement the board enters into under section 307.98 of the Revised Code that include family services duties of public children services agencies and contracts the board enters into under sections 307.981 and 307.982 of the Revised Code that affect the public children services agency;

(18) Make reasonable efforts to prevent the removal of an alleged or adjudicated abused, neglected, or dependent child from the child's home, eliminate the continued removal of the child from the child's home, or make it possible for the child to return home safely, except that reasonable efforts of that nature are not required when a court has made a determination under division (A)(2) of section 2151.419 of the Revised Code;

(19) Make reasonable efforts to place the child in a timely manner in accordance with the permanency plan approved under division (E) of section 2151.417 of the Revised Code and to complete whatever steps are necessary to finalize the permanent placement of the child;

(20) Administer a Title IV-A program identified under division (A)(4)(c) or (f) of section 5101.80 of the Revised Code that the department of job and family services provides for the public children services agency to administer under the department's supervision pursuant to section 5101.801 of the Revised Code;

(21) Administer the kinship permanency incentive program created under section 5101.802 of the Revised Code under the supervision of the director of job and family services;

(22) Provide independent living services pursuant to sections 2151.81 to 2151.84 of the Revised Code;

(23) File a missing child report with a local law enforcement agency upon becoming aware that a child in the custody of the public children services agency is or may be missing.

(B) The public children services agency shall use the system implemented pursuant to division (A)(16) of this section in connection with an investigation undertaken pursuant to division (F)(1) of section 2151.421 of the Revised Code to assess both of the following:

(1) The ongoing safety of the child;

(2) The appropriateness of the intensity and duration of the services provided to meet child and family needs throughout the duration of a case.

(C) Except as provided in section 2151.422 of the Revised Code, in accordance with rules of the director of job and family services, and on behalf of children in the county whom the public children services agency considers to be in need of public care or protective services, the public children services agency may do the following:

(1) Provide or find, with other child serving systems, specialized foster care for the care of children in a specialized foster home, as defined in section 5103.02 of the Revised Code, certified under section 5103.03 of the Revised Code;

(2)

(a) Except as limited by divisions (C)(2)(b) and (c) of this section, contract with the following for the purpose of assisting the agency with its duties:

(i) County departments of job and family services;

(ii) Boards of alcohol, drug addiction, and mental health services;

(iii) County boards of developmental disabilities;

(iv) Regional councils of political subdivisions established under Chapter 167. of the Revised Code;

(v) Private and government providers of services;

(vi) Managed care organizations and prepaid health plans.

(b) A public children services agency contract under division (C)(2)(a) of this section regarding the agency's duties under section 2151.421 of the Revised Code may not provide for the entity under contract with the agency to perform any service not authorized by the department's rules.

(c) Only a county children services board appointed under section 5153.03 of the Revised Code that is a public children services agency may contract under division (C)(2)(a) of this section. If an entity specified in division (B) or (C) of section 5153.02 of the Revised Code is the public children services agency for a county, the board of county commissioners may enter into contracts pursuant to section 307.982 of the Revised Code regarding the agency's duties.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/22/2013.

Amended by 128th General Assemblych.180,SB 79, §1, eff. 10/6/2009.

Effective Date: 09-26-2003; 09-29-2005; 09-21-2006



Section 5153.161 - Place for providing care.

(A) As used in this section, "qualified nonrelative" means a nonrelative adult whom a child or the current custodial caretaker of a child identifies as having a familiar and longstanding relationship or bond with the child or the child's family that will ensure the child's social and cultural ties.

(B) Care provided by the public children services agency under division (A)(4) of section 5153.16 of the Revised Code shall be provided by the agency, by its own means or through other available resources, in the child's own home, in the home of a relative or qualified nonrelative, or in a certified foster home, any other home approved by the court, receiving home, school, hospital, convalescent home, or other public or private institution within or outside the county or state.

Amended by 129th General AssemblyFile No.180,HB 279, §1, eff. 3/22/2013.

Effective Date: 01-01-2001



Section 5153.162 - Operation, acquisition, or maintenance of children's home, training school, or other institution for care of children.

Pursuant to an agreement entered into under division (A)(9) of section 5153.16 of the Revised Code respecting the operation, acquisition, or maintenance of a children's home, training school, or other institution for the care of children maintained by a municipal corporation or other political subdivision, the public children services agency may acquire, operate, and maintain such an institution. The agency may enter into an agreement with a municipal corporation, a board of education, and the board of county commissioners, or with any one of them, to provide for the maintenance and operation of children's training schools. The agreement may provide for the contribution of funds by the municipal corporation, board of education, or board of county commissioners, in such proportions and amounts as the agreement states. The agreement also may provide for the operation and supervision of the training school by any one of them, or by the joint action of two or more of them, provided that municipal corporations, boards of education, and boards of county commissioners may expend moneys from their general funds for maintaining and operating the joint children's training school.

Effective Date: 10-01-1997



Section 5153.163 - Payments to adoptive parent of child with special needs.

(A) As used in this section, "adoptive parent" means, as the context requires, a prospective adoptive parent or an adoptive parent.

(B)

(1) Before a child's adoption is finalized, a public children services agency may enter into an agreement with the child's adoptive parent under which the agency , to the extent state funds are available, may make state adoption maintenance subsidy payments as needed on behalf of the child when all of the following apply:

(a) The child is a child with special needs.

(b) The child was placed in the adoptive home by a public children services agency or a private child placing agency and may legally be adopted.

(c) The adoptive parent has the capability of providing the permanent family relationships needed by the child.

(d) The needs of the child are beyond the economic resources of the adoptive parent.

(e) Acceptance of the child as a member of the adoptive parent's family would not be in the child's best interest without payments on the child's behalf under this section.

(f) The gross income of the adoptive parent's family does not exceed one hundred twenty per cent of the median income of a family of the same size, including the child, as most recently determined for this state by the secretary of health and human services under Title XX of the "Social Security Act," 88 Stat. 2337, 42 U.S.C.A. 1397, as amended.

(g) The child is not eligible for adoption assistance payments under Title IV-E of the "Social Security Act," 94 Stat. 501 (1980), 42 U.S.C.A. 671, as amended.

(2) State adoption maintenance subsidy payment agreements must be made by either the public children services agency that has permanent custody of the child or the public children services agency of the county in which the private child placing agency that has permanent custody of the child is located.

(3) State adoption maintenance subsidy payments shall be made in accordance with the agreement between the public children services agency and the adoptive parent and are subject to an annual redetermination of need.

(4) Payments under this division may begin either before or after issuance of the final adoption decree, except that payments made before issuance of the final adoption decree may be made only while the child is living in the adoptive parent's home. Preadoption payments may be made for not more than twelve months, unless the final adoption decree is not issued within that time because of a delay in court proceedings. Payments that begin before issuance of the final adoption decree may continue after its issuance.

(C)

(1) If, after the child's adoption is finalized, a public children services agency considers a child residing in the county served by the agency to be in need of public care or protective services, the agency may, to the extent state funds are available for this purpose, enter into an agreement with the child's adoptive parent under which the agency may make post adoption special services subsidy payments on behalf of the child as needed when both of the following apply:

(a) The child has a physical or developmental handicap or mental or emotional condition that either:

(i) Existed before the adoption petition was filed; or

(ii) Developed after the adoption petition was filed and can be directly attributed to factors in the child's preadoption background, medical history, or biological family's background or medical history.

(b) The agency determines the expenses necessitated by the child's handicap or condition are beyond the adoptive parent's economic resources.

(2) Services for which a public children services agency may make post adoption special services subsidy payments on behalf of a child under this division shall include medical, surgical, psychiatric, psychological, and counseling services, including residential treatment.

(3) The department of job and family services shall establish clinical standards to evaluate a child's physical or developmental handicap or mental or emotional condition and assess the child's need for services.

(4) The total dollar value of post adoption special services subsidy payments made on a child's behalf shall not exceed ten thousand dollars in any fiscal year, unless the department determines that extraordinary circumstances exist that necessitate further funding of services for the child. Under such extraordinary circumstances, the value of the payments made on the child's behalf shall not exceed fifteen thousand dollars in any fiscal year.

(5) The adoptive parent or parents of a child who receives post adoption special services subsidy payments shall pay at least five per cent of the total cost of all services provided to the child; except that a public children services agency may waive this requirement if the gross annual income of the child's adoptive family is not more than two hundred per cent of the federal poverty guideline.

(6) A public children services agency may use other sources of revenue to make post adoption special services subsidy payments, in addition to any state funds appropriated for that purpose.

(D) No payment shall be made under division (B) or (C) of this section on behalf of any person eighteen years of age or older beyond the end of the school year during which the person attains the age of eighteen or on behalf of a mentally or physically handicapped person twenty-one years of age or older.

(E) The director of job and family services shall adopt rules in accordance with Chapter 119. of the Revised Code that are needed to implement this section. The rules shall establish all of the following:

(1) The application process for all forms of assistance provided under this section;

(2) The method to determine the amount of assistance payable under division (B) of this section;

(3) The definition of "child with special needs" for this section;

(4) The process whereby a child's continuing need for services provided under division (B) of this section is annually redetermined;

(5) The method of determining the amount, duration, and scope of services provided to a child under division (C) of this section;

(6) Any other rule, requirement, or procedure the department considers appropriate for the implementation of this section.

(F) The state adoption special services subsidy program ceases to exist on July 1, 2004, except that, subject to the findings of the annual redetermination process established under division (E) of this section and the child's individual need for services, a public children services agency may continue to provide state adoption special services subsidy payments on behalf of a child for whom payments were being made prior to July 1, 2004.

(G) No public children services agency shall, pursuant to either section 2151.353 or 5103.15 of the Revised Code, place or maintain a child with special needs who is in the permanent custody of an institution or association certified by the department of job and family services under section 5103.03 of the Revised Code in a setting other than with a person seeking to adopt the child, unless the agency has determined and redetermined at intervals of not more than six months the impossibility of adoption by a person who wishes to adopt children, and is approved by an agency so empowered under Chapter 5103. of the RevisedCode, or by a person who wishes to adopt a child with special needs as defined in rules adopted under this section, and who is approved by an agency so empowered under Chapter 5103. of the Revised Code, including the impossibility of entering into a payment agreement with such a person. The agency so maintaining such a child shall report its reasons for doing so to the department of job and family services.

The department may take any action permitted under section 5101.24 of the Revised Code for an agency's failure to determine, redetermine, and report on a child's status.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 07-01-2004



Section 5153.164 - [Repealed].

Effective Date: 06-30-1997



Section 5153.165 - Emergency benefits and services necessary to prevent removal or permit return of child to home.

If a family is encountering an emergency that could lead, or has led, to removal of a child from the family's home pursuant to Chapter 2151. of the Revised Code, the public children services agency shall determine whether the child could remain safely with, or be safely returned to, the family if the emergency were alleviated by providing benefits and services under the prevention, retention, and contingency program established under Chapter 5108. of the Revised Code. If it is determined that the child could remain safely with, or be safely returned to, the family, the agency, with the cooperation of the child's family, shall determine the amount of benefits and services necessary to prevent the removal of the child from the home or to permit the child's return to the home and may provide the benefits and services pursuant to a plan of cooperation entered into under section 307.983 of the Revised Code.

Effective Date: 09-05-2001



Section 5153.166 - Additional rules governing agency performance of duties.

In addition to other rules specifically authorized by the Revised Code, the director of job and family services may adopt rules governing public children services agencies' performance of their family services duties, including the family services duties that public children services agencies have under sections 5153.16 to 5153.19 of the Revised Code.

Effective Date: 09-21-2006



Section 5153.17 - Maintenance of records.

The public children services agency shall prepare and keep written records of investigations of families, children, and foster homes, and of the care, training, and treatment afforded children, and shall prepare and keep such other records as are required by the department of job and family services. Such records shall be confidential, but, except as provided by division (B) of section 3107.17 of the Revised Code, shall be open to inspection by the agency, the director of job and family services, and the director of the county department of job and family services, and by other persons upon the written permission of the executive director.

Effective Date: 07-01-2000; 09-21-2006



Section 5153.171 - Request for nformation concerning deceased child whose death may have been caused by abuse, neglect, or other criminal conduct.

(A) On receipt by a public children services agency of a request for the release of information about a child under eighteen years of age who was a resident of the county served by the agency at the time of death and whose death may have been caused by abuse, neglect, or other criminal conduct, the director of the agency immediately shall confer with the prosecuting attorney of that county. After the executive director confers with the prosecuting attorney, the following apply:

(1) If the prosecuting attorney intends to prosecute a person for causing the child's death, the prosecuting attorney shall determine the information described in division (A) of section 5153.172 of the Revised Code that may be released, if any, and notify the director of the intent to prosecute and the determination of what information may be released. Except as provided in section 5153.173 of the Revised Code, on receipt of the notice, the director shall release the information the prosecutor determines may be released and no other information.

(2) If the prosecuting attorney does not intend to prosecute a person for causing the death of the child, the prosecuting attorney shall notify the director that no prosecution is intended. Except as provided in section 5153.173 of the Revised Code, on receipt of the notice, the director shall release the information described in division (A) of section 5153.172 of the Revised Code.

(B) A public children services agency director who releases information in accordance with this section in good faith shall not be subject to civil or criminal liability for injury, death, or loss to person or property incurred or imposed as a result of provision of the information.

Effective Date: 10-05-2000



Section 5153.172 - Information concerning deceased child whose death may have been caused by abuse, neglect, or other criminal conduct.

(A) Notwithstanding sections 2151.421, 3701.243, 5153.17, and any other section of the Revised Code pertaining to confidentiality and unless precluded by section 5153.173 of the Revised Code, the director shall disclose the following information concerning a deceased child in accordance with section 5153.171 of the Revised Code:

(1) The child's name;

(2) A summary report of the chronology of abuse or neglect reports made pursuant to section 2151.421 of the Revised Code of which the child is the subject and the final disposition of the investigations of the reports or, if investigations have not been completed, the status of any investigations;

(3) Services provided to or purchased for the child or to which the child was referred by a public children services agency;

(4) Actions taken by a public children services agency in response to any report of abuse or neglect of which the child was the subject.

(B) No person may release, pursuant to a request made under this section concerning a deceased child, the name of any person or entity that made a report or participated in making a report of child abuse or neglect of which the child was the subject; the names of the parents or siblings of the child; the contents of any psychological, psychiatric, therapeutic, clinical, or medical reports or evaluations regarding the child; witness statements; police or other investigative reports; or any other information other than the information that may be released in accordance with this section.

Effective Date: 10-05-2000



Section 5153.173 - Court determination against disclosure.

The director shall not disclose any information pursuant to section 5153.172 of the Revised Code if a judge of the common pleas court of the county the deceased child resided in at the time of death determines, on motion of the public children services agency, that disclosing the information would not be in the best interest of a sibling of the deceased child or another child residing in the household the child resided in at the time of death.

Effective Date: 10-05-2000



Section 5153.175 - [Effective Until 1/1/2014] Information regarding fitness of day-care license applicant to be provided.

(A) Notwithstanding division (H)(1) of section 2151.421, section 5153.17, and any other section of the Revised Code pertaining to confidentiality, when a public children services agency has determined that child abuse or neglect occurred and that abuse or neglect involves a person who has applied for licensure or renewal of licensure as a type A family day-care home or certification or renewal of certification as a type B family day-care home, the agency shall promptly provide to the department of job and family services or to a county department of job and family services any information the agency determines to be relevant for the purpose of evaluating the fitness of the person, including, but not limited to, both of the following:

(1) A summary report of the chronology of abuse and neglect reports made pursuant to section 2151.421 of the Revised Code of which the person is the subject where the agency determined that abuse or neglect occurred and the final disposition of the investigation of the reports or, if the investigations have not been completed, the status of the investigations;

(2) Any underlying documentation concerning those reports.

(B) The agency shall not include in the information provided to the department or county department under division (A) of this section the name of the person or entity that made the report or participated in the making of the report of child abuse or neglect.

(C) Upon provision of information under division (A) of this section, the agency shall notify the department or county department of both of the following:

(1) That the information is confidential;

(2) That unauthorized dissemination of the information is a violation of division (H)(2) of section 2151.421 of the Revised Code and any person who permits or encourages unauthorized dissemination of the information is guilty of a misdemeanor of the fourth degree pursuant to section 2151.99 of the Revised Code.

Effective Date: 05-18-2005; 03-30-2007

This section is set out twice. See also §5153.1752, as amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.



Section 5153.175 - [Effective 1/1/2014] Information regarding fitness of day-care license applicant to be provided.

(A) Notwithstanding division (H)(1) of section 2151.421, section 5153.17, and any other section of the Revised Code pertaining to confidentiality, when a public children services agency has determined that child abuse or neglect occurred and that abuse or neglect involves a person who has applied for licensure as a type A family day-care home or type B family day-care home, the agency shall promptly provide to the department of job and family services any information the agency determines to be relevant for the purpose of evaluating the fitness of the person, including, but not limited to, both of the following:

(1) A summary report of the chronology of abuse and neglect reports made pursuant to section 2151.421 of the Revised Code of which the person is the subject where the agency determined that abuse or neglect occurred and the final disposition of the investigation of the reports or, if the investigations have not been completed, the status of the investigations;

(2) Any underlying documentation concerning those reports.

(B) The agency shall not include in the information provided to the department under division (A) of this section the name of the person or entity that made the report or participated in the making of the report of child abuse or neglect.

(C) Upon provision of information under division (A) of this section, the agency shall notify the department of both of the following:

(1) That the information is confidential;

(2) That unauthorized dissemination of the information is a violation of division (H)(2) of section 2151.421 of the Revised Code and any person who permits or encourages unauthorized dissemination of the information is guilty of a misdemeanor of the fourth degree pursuant to section 2151.99 of the Revised Code.

Amended by 129th General AssemblyFile No.128,SB 316, §120.01, eff. 1/1/2014.

Effective Date: 05-18-2005; 03-30-2007

This section is set out twice. See also §5153.1751, effective until 1/1/2014.



Section 5153.176 - Information concerning child abuse or neglect by licensee.

As used in this section, "license" has the same meaning as in section 3319.31 of the Revised Code.

(A) Notwithstanding division (H)(1) of section 2151.421, section 5153.17, or any other section of the Revised Code pertaining to confidentiality, the director of a public children services agency shall promptly provide to the superintendent of public instruction information regarding the agency's investigation of a report of child abuse or neglect made pursuant to section 2151.421 of the Revised Code involving a person who holds a license issued by the state board of education where the agency has determined that child abuse or neglect occurred and that abuse or neglect is related to the person's duties and responsibilities under the license. The information provided by the director shall include the following:

(1) A summary of the nature of the allegations contained in the report of which the person is the subject and the final disposition of the investigation conducted in response to that report or, if the investigation is not complete, the status of the investigation;

(2) Upon written request of the superintendent of public instruction, the additional information described in division (C) of this section regarding the agency's investigation of the report, unless the prosecuting attorney of the county served by the agency determines that such information may not be released pursuant to division (B) of this section.

(B) Upon receipt of a written request from the superintendent of public instruction for the additional information described in division (C) of this section, the director shall determine if the prosecuting attorney of the county served by the public children services agency intends to prosecute the subject of the report based on the allegations contained in the report. If the prosecuting attorney intends to prosecute the subject of the report, the prosecuting attorney shall determine the information described in division (C) of this section that may be released, if any, and shall provide the director with written authorization to release the information so determined. The director shall provide the superintendent of public instruction with any information described in division (C) of this section that the prosecuting attorney determines may be released, but in no case shall the director provide any information that the prosecuting attorney determines shall not be released. If the prosecuting attorney does not intend to prosecute the subject of the report, the prosecuting attorney shall notify the director of that fact and the director shall provide all of the information described in division (C) of this section to the superintendent of public instruction.

(C) In accordance with division (B) of this section, the director shall provide information to the superintendent of public instruction regarding the public children services agency's investigation of the report described in division (A) of this section, including, but not limited to, the following:

(1) The following information about the alleged child victim of the abuse or neglect:

(a) Full name;

(b) Date of birth;

(c) Address and telephone number;

(d) Grade level;

(e) Name and contact information of the child's parent, guardian, or legal custodian;

(f) Name and contact information of any medical facility that provided treatment to the child, if the child was injured in connection with the abuse or neglect and if that information is available;

(g) A summary of interviews with the child or, if an entity other than the agency conducted the interviews, the contact information for that entity. The summary shall include an accounting of the facts and circumstances of the alleged abuse or neglect, including, but not limited to, the time and place that the abuse or neglect occurred.

(h) Copies of any written correspondence between the child and the alleged perpetrator of the abuse or neglect that was used by the agency to determine that abuse or neglect occurred, the release of which is not otherwise prohibited by law.

(2) The following information about the alleged perpetrator of the abuse or neglect:

(a) Full name;

(b) Date of birth;

(c) Address and telephone number;

(d) Name of school district and school building that employed the alleged perpetrator at the time the report was made;

(e) Name and contact information of any medical facility that provided treatment to the alleged perpetrator, if the alleged perpetrator was injured in connection with the abuse or neglect and if that information is available;

(f) A summary of interviews with the alleged perpetrator or, if an entity other than the agency conducted the interviews, the contact information for that entity. The summary shall include an accounting of the facts and circumstances of the alleged abuse or neglect, including, but not limited to, the time and place that the abuse or neglect occurred.

(g) Copies of any written correspondence between the alleged child victim and the alleged perpetrator that was used by the agency to determine that abuse or neglect occurred, the release of which is not otherwise prohibited by law;

(h) If the alleged perpetrator has been the subject of any previous reports made pursuant to section 2151.421 of the Revised Code where the agency determined that physical or sexual child abuse occurred, a summary of the chronology of those reports; the final disposition of the investigations conducted in response to those reports, or if an investigation is not complete, the status of that investigation; and any underlying documentation concerning those reports.

(3) The following information about each person, other than the alleged child victim and the alleged perpetrator, whom the agency has determined to be important to the investigation, except that the information shall not be provided about the person who made the report unless that person grants written permission for the director to release the information:

(a) Full name;

(b) Address and telephone number;

(c) If the person has been interviewed regarding the alleged abuse or neglect, a summary of those interviews or, if an entity other than the agency conducted the interviews, the contact information for such entity.

(D) Upon provision of any information to the superintendent of public instruction under this section, the director shall notify the superintendent of both of the following:

(1) That the information is confidential;

(2) That unauthorized dissemination of the information is a violation of division (H)(2) of section 2151.421 and section 3319.311 of the Revised Code and any person who permits or encourages unauthorized dissemination of the information is guilty of a misdemeanor of the fourth degree pursuant to section 2151.99 of the Revised Code.

If the director determines that the superintendent of public instruction or any person involved in the conduct of an investigation under section 3319.311 of the Revised Code committed, caused, permitted, or encouraged the unauthorized dissemination of any information provided under this section, the director shall provide written notification of the unauthorized dissemination to the prosecuting attorney of the county or the village solicitor, city director of law, or similar chief legal officer of the municipal corporation in which the unauthorized dissemination occurred. A copy of the notification shall be retained in the investigative record maintained by the public children services agency.

(E) The director shall include documentation of the information provided to the superintendent of public instruction under this section in the investigative record maintained by the public children services agency. The documentation shall include the following:

(1) A list of the information provided;

(2) The date the information was provided;

(3) If the superintendent of public instruction designates a person to receive the information on the superintendent's behalf, the name of that person;

(4) The reason for providing the information;

(5) If written authorization to provide the information is required from the prosecuting attorney under division (B) of this section, a copy of that authorization.

(F) No director of a public children services agency shall knowingly fail to comply with division (A) or (C) of this section.

(G) A director of a public children services agency who provides information to the superintendent of public instruction in accordance with this section in good faith shall be immune from any civil or criminal liability that otherwise might be incurred or imposed for injury, death, or loss to person or property as a result of the provision of that information.

(H) Notwithstanding any provision to the contrary in Chapter 4117. of the Revised Code, the provisions of this section prevail over any conflicting provisions of a collective bargaining agreement or contract for employment entered into after March 30, 2007.

Effective Date: 03-30-2007; 2008 HB428 09-12-2008



Section 5153.18 - Public children services agency - executive director - powers and duties.

(A) The public children services agency shall have the capacity possessed by natural persons to institute proceedings in any court.

(B) When appointed by the probate court exercising jurisdiction in adoption proceedings, the executive director may act as next friend of any child and perform the duties of such next friend.

(C) When appointed by the probate court, in lieu of a guardian, in accordance with section 2111.05 of the Revised Code:

(1) The executive director may act as trustee of the estate of any ward, provided such an estate does not exceed one thousand dollars in value.

(2) The executive director may also act as trustee, on behalf of any ward, of periodic payments of not more than twenty-five dollars per week of which such ward is entitled as a claimant pursuant to the terms of any insurance policy, annuity, pension, benefit, or allowance, governmental or private.

(3) Such director shall administer all trusteeships in accordance with the laws relating to fiduciaries.

The funds of any such trusteeship shall not be mingled with other moneys of the agency or of the county. The cost of any such trusteeship shall be paid out of the funds of the trust, but no fee shall be allowed to the executive director as such trustee. At least once a year, or more often if required by the probate court, the executive director shall make a complete report and accounting to the agency as to the disposition of all trust funds administered by the executive director during the year.

Effective Date: 10-01-1997



Section 5153.19 - Determining ability to pay cost of care.

The public children services agency shall, before entering into any agreement obligating the agency with respect to the care of any child, determine the ability of the child, parent, guardian, or other person to pay for the cost of such care, having due regard for other dependents. Such determination shall, if accepted by the parent, guardian, or other person, be made a part of such agreement. If the executive director has been appointed in lieu of a guardian and is acting as trustee of the estate of the child, such determination shall be subject to the approval of the probate court.

Effective Date: 10-01-1997



Section 5153.20 - Cost of care charged to county of legal residence.

(A)

(1) Except as provided in division (B) of this section, the cost of care furnished by the public children services agency or the board of county commissioners to any child having a legal residence in another county shall be charged to the county of legal residence. No expense shall be incurred by the agency or the board of county commissioners, on account of such care, except for temporary or emergency care, without the consent of the agency or board of county commissioners, or as provided by this section. If such consent cannot be obtained the board of county commissioners may file a petition in the court of common pleas of the county in which the child is found for a determination of legal residence of such child. Summons in such a proceeding shall be served, as in other civil actions, upon the board of county commissioners and the executive director of the agency of the county alleged to be the county of legal residence, but the answer day shall be the tenth day after the issuance of such summons. The return day shall be the fifth day after issuance of the summons. The cause shall be set for hearing not less than ten nor more than thirty days after the issuance of the summons. The finding and determination by the court upon such application, subject to the right of appeal, shall be final and conclusive as to the county chargeable under this section with the costs of the care of such child. The board of county commissioners out of its general funds shall reimburse the agency furnishing such care, upon receipt of itemized statements.

(2) Any moneys received by the agency furnishing such care from persons liable for the cost of any part of such care, by agreement or otherwise, shall be credited to the county of legal residence.

(3) The agency may remove and deliver any child, having legal residence in another county in Ohio and deemed to be in need of public care, to the public children services agency of the county of legal residence. All cost incidental to the transportation of such child and of any escort required shall be paid by the public children services agency which delivers back the child. With the approval of the department of job and family services, any child whose legal residence has been found to be in another state or country may be transferred to the department for return to the place of legal residence, or such child may be returned by the agency. All costs incidental to the transportation of such child and of any escort required shall be paid by the department of job and family services if it returns the child, otherwise the cost shall be paid by the agency, subject in either case to such reimbursement as may be obtained from the responsible persons or authorities of the place of legal residence. The department of job and family services may enter into agreements with the authorities of other states relative to the placement and return of children.

(B)

(1) If a court determines that reasonable efforts have been made to prevent removal of an adopted child from the child's home pursuant to section 2151.419 of the Revised Code and an adopted child is placed in the temporary or permanent custody of a public children services agency or a private child placing agency within thirty-six months of the date that the child's adoption was finalized, the agency that previously held permanent custody of the child when the child was placed with the adoptive parent shall be given opportunity to participate in planning for the child's care and treatment and shall assume fifty per cent of the financial responsibility for the care and treatment. Shared planning and financial responsibility shall cease on the first day of the thirty-seventh month after the date that the child's adoption was finalized and, on this date, the custodial agency shall then assume full planning and financial responsibility. The custodial agency and the agency that previously held permanent custody of the child may enter into a written agreement for shared financial responsibility that differs from the responsibilities allocated in this division.

(2) Division (B)(1) of this section does not apply to any of the following:

(a) An adoption by a stepparent whose spouse is a biological or adoptive parent of the child;

(b) An international adoption;

(c) An adoption where either the custodial agency or agency that previously held permanent custody of the child is not in this state.

(3) Nothing in division (B) of this section shall prevent a court or a child support enforcement agency from issuing a child support order.

Effective Date: 07-01-2000; 09-21-2006



Section 5153.21 - Establishing children's home.

The board of county commissioners may establish a children's home upon the recommendation of the public children services agency and subject to certification by the department of job and family services under section 5103.03 of the Revised Code.

Effective Date: 07-01-2000



Section 5153.22 - Frnishing of institutional care to children of county.

If there is no children's home in the county or if the facilities for institutional care are inadequate, the public children services agency may, subject to the approval of the department of job and family services and the board of county commissioners, enter into an agreement with the public children services agency of, or a certified organization located in, another county, or with the board of trustees of any district or semipublic children's home, or with any agency or institution outside the state for the furnishing of institutional care to children of the county.

Effective Date: 07-01-2000



Section 5153.23 - Superintendent of home - powers and duties.

The superintendent of the county children's home shall control, manage, operate, and have general charge of such home, subject to the rules, standards, and orders of the public children services agency.

Effective Date: 10-01-1997



Section 5153.24 - Admission, removal and transfer of children to children's home.

The children to be admitted for care in a county children's home, the period during which such children shall be cared for therein, and the removal and transfer of children therefrom shall be determined by the executive secretary, subject to the agreement, surrender, or commitment respecting any particular child.

Effective Date: 09-14-1957



Section 5153.25 - Industrial, agricultural, and other pursuits.

The superintendent of the county children's home may provide and carry on, in connection with a children's home, such industrial, agricultural, and other pursuits for the children in such home as are deemed expedient by the public children services agency. Any products of such pursuits not needed to maintain the home may be sold, and all receipts from such sales shall be paid into the county treasury.

Effective Date: 10-01-1997



Section 5153.26 - Fund for payment of emergency accounts.

At the request of the superintendent of the county children's home, the public children services agency may issue orders upon the county auditor for the payment to such superintendent of a sum, not exceeding two hundred dollars at any one time, to be designated the fund for the payment of emergency accounts, and to be used and accounted for by the superintendent. The amounts so paid in any year, after the first full year of operation, shall not exceed twenty per cent of the total expenditures for such children's home during the preceding year.

Effective Date: 10-01-1997



Section 5153.27 - Department of job and family services certification.

A public children services agency operating a children's home or other institution is subject to sections 5103.03 and 5103.04 of the Revised Code respecting certification by the department of job and family services.

Effective Date: 07-01-2000



Section 5153.28 - Reporting child in need of public care.

Boards of township trustees, the superintendent of any county home, and other officers and employees of any county, municipal corporation, or other political subdivisions of the state shall make a report to the public children services agency respecting any child in the county coming to their attention, who is deemed to be in need of public care.

No child shall be kept or maintained in any county home, except with the approval of the public children services agency of such county.

Effective Date: 10-01-1997



Section 5153.29 - Sale, lease or other use of county children's home.

The board of county commissioners of any county having a county children's home, may, upon the recommendation of the public children services agency and with the approval of the department of job and family services, abandon the use of such home and proceed to sell or lease the site, building, furniture, and equipment of such home in the manner most advantageous to the county, or it may use the home for other necessary and proper purposes. The net proceeds of any such sale or lease shall be paid into the county treasury.

Effective Date: 07-01-2000



Section 5153.30 - Accepting gifts and bequests.

The public children services agency may accept and receive bequests, donations, and gifts of funds or property, real or personal, for child care and services. The facilities or services to be established or maintained through any such gift shall be subject to the approval of the department of job and family services.

Effective Date: 07-01-2000



Section 5153.31 - Institution or agency - transfer of power and duties.

All personal property, records, files, and other documents and papers belonging to or in the possession of any agency or institution, the powers and duties of which are transferred by this chapter to the public children services agency, the proceeds of all tax levies in process of collection, the unexpended balances of all current appropriations for the use of such agencies and institutions, and the custody of all wards of such agencies and institutions, shall be deemed transferred to the agency.

Effective Date: 10-01-1997



Section 5153.32 - Transfer from corporation to child welfare institution or agency.

Any corporation, organized under the laws of this state for the purpose of establishing, conducting, and maintaining a child welfare institution or agency, which is unable, for any reason, to conduct and maintain such institution or agency, and which has not, for a period of three consecutive years, conducted or maintained a place or establishment for the care of children, and which has in its hands funds or properties acquired by it for the purpose of establishing, conducting, and maintaining such institution or agency, may, subject to the approval of the department of job and family services, and subject to the terms of any deed, will, or other instrument pursuant to which such funds or properties were acquired, transfer such funds or properties to the public children services agency, to be used for the purposes for which such funds or property were acquired. The transfer of such funds or properties to the agency shall be a full discharge of the obligation or liability of such corporation and its trustees with respect to the funds and properties so transferred.

Effective Date: 07-01-2000



Section 5153.33 - Investing funds.

Funds in the hands of the public children services agency, donated or transferred to such agency under sections 5153.31 and 5153.32 of the Revised Code, and which are not immediately needed, may be invested in bonds of the United States or of any political subdivision of the state.

Effective Date: 10-01-1997



Section 5153.34 - Acquiring property and equipment.

The public children services agency may acquire such property and equipment and purchase such supplies and services as are necessary for the proper conduct of its work, including the ownership, operation, and maintenance of motor vehicles. Neither the director nor an employee of the agency shall sell or supply any article to the agency, or to any institution maintained by such agency, or be personally interested in any contract made by the agency.

Effective Date: 10-01-1997



Section 5153.35 - Levying taxes and making appropriations for public children services agency.

The boards of county commissioners shall levy taxes and make appropriations sufficient to enable the public children services agency to perform its functions and duties under this chapter. If the board of county commissioners levies a tax for children services and the children services functions are transferred from a county children services board to the department of job and family services, or from the department of job and family services to a county children services board, the levy shall continue in effect for the period for which it was approved by the electors for the use by the public children services agency that provides children services pursuant to the transfer.

In addition to making the usual appropriations, there may be allowed annually to the executive director an amount not to exceed one-half the executive director's official salary to provide for necessary expenses which are incurred by the executive director or the executive director's staff in the performance of their official duties. Upon the order of the executive director, the county auditor shall draw a warrant on the county treasurer payable to the executive director or such other person as the order designates, for such amount as the order requires, not exceeding the amount provided for in this section, and to be paid out of the general fund of the county. The bond of the executive director provided for by section 5153.13 of the Revised Code shall at all times be in sufficient amount to cover the additional appropriations provided for by this section.

The executive director, annually, before the first Monday of January, shall file with the auditor a detailed and itemized statement, verified by the executive director, as to the manner in which the fund has been expended during the current year, and if any part of such fund remains in the executive director's hands unexpended, forthwith shall pay that amount into the county treasury.

Effective Date: 07-01-2000



Section 5153.36 - Joint board for establishment of district children's home.

The boards of county commissioners of two or more adjoining counties, not to exceed four, may, upon the recommendation of the public children services agencies of such counties, and subject to the approval of the department of job and family services form themselves into a joint board, and proceed to organize a district for the establishment and support of a children's home, by using a site and buildings already established in one such county, or by providing for the purchase of a site and the erection of necessary buildings thereon.

Effective Date: 07-01-2000



Section 5153.37 - Annual assessment of taxes for support of home.

The board of county commissioners of any county having a children's home, and the joint boards of county commissioners of district children's homes, shall make annual assessments of taxes sufficient to support and defray all necessary expenses of such home.

Effective Date: 09-14-1957



Section 5153.38 - Accepting gifts and bequests.

When any person donates or bequeaths the person's real or personal estate, or any part thereof, to the use and benefit of a district children's home, the board of trustees of the home may accept and use such donation or bequest as they deem for the best interests of the institution, and consistent with the conditions of such bequest. The facilities or services to be established or maintained through any such gift shall be subject to the approval of the department of job and family services.

Effective Date: 07-01-2000



Section 5153.39 - Appointing board of trustees.

Immediately upon the organization of the joint board of county commissioners as provided by section 5153.36 of the Revised Code, or as soon thereafter as practicable, such joint board of county commissioners shall appoint a board of five trustees, which shall hold office and perform its duties until the first annual meeting after the choice of an established site and buildings or after the selection and purchase of a building site, at which time such joint board of county commissioners shall appoint a board of five trustees, one of whom shall hold office for the term of one year, one for the term of two years, one for the term of three years, one for the term of four years, and one for the term of five years. Annually thereafter, the joint board of county commissioners shall appoint one trustee, who shall hold his office for the term of five years. The annual meeting of the board of trustees shall be held on the first Tuesday of May in each year.

Effective Date: 09-14-1957



Section 5153.40 - Meetings.

A majority of the board of trustees appointed under section 5153.39 of the Revised Code constitutes a quorum. Board meetings shall be held quarterly. The executive secretary of each of the counties of the district organized pursuant to section 5153.36 of the Revised Code shall attend such meetings, or shall designate a member of his staff to do so. The members of the board shall receive no compensation for their services, except their actual traveling expenses, which, when properly certified, shall be allowed and paid.

Effective Date: 09-14-1957



Section 5153.41 - Superintendent of home - bond - powers and duties.

The board of trustees of a district children's home shall appoint the superintendent thereof. Before entering upon his duties such superintendent shall give a bond to the board, in such sum as it fixes, with sufficient surety, conditioned upon the faithful performance of his duties and the full and faithful accounting of the funds and properties coming into his hands.

The superintendent shall appoint all employees, who, except for the superintendent, shall be in the classified civil service.

The superintendent, under the supervision and subject to the rules and regulations of the board, shall control, manage, operate, and have general charge of the home, and shall have the custody of its property, files, and records.

The children to be admitted for care in such home, the period during which they shall be cared for in the home, and the removal and transfer of children from such home shall be determined by the executive secretaries of the respective counties, subject to the terms of the agreement, surrender, or commitment respecting any particular child.

Effective Date: 09-14-1957



Section 5153.42 - Management and operation of district children's homes.

District children's homes shall be established, operated, maintained, and managed in the same manner so far as applicable as county children's homes.

Effective Date: 09-14-1957



Section 5153.43 - Site of district children's home.

When the board of trustees appointed under section 5153.39 of the Revised Code does not choose an established institution in one of the counties of the district it may select a suitable site for the erection of a district children's home. Such site must be easily accessible, and when, in the judgment of the board, it is equally conducive to health, economy in purchasing or in building, and to the general interest of the home and inmates, such site shall be as near as practicable to the geographical center of the district. When only two counties form such district the site shall be as near as practicable to the dividing line between such counties.

Effective Date: 09-14-1957



Section 5153.44 - Appointing trustees.

Each county in the district, organized under section 5153.36 of the Revised Code, shall be entitled to one trustee, and in districts composed of but two counties, each county shall be entitled to not less than two trustees. The county in which a district children's home is located shall have not less than two trustees, who, in the interim period between the regular meetings of the board of trustees, shall act as an executive committee in the discharge of all business pertaining to the home.

Effective Date: 09-14-1957



Section 5153.45 - Removal - vacancy.

The joint board of county commissioners organized under section 5153.36 of the Revised Code may remove any trustee appointed under section 5153.39 of the Revised Code, but no such removal shall be made on account of the religious or political opinion of such trustee. The trustee appointed to fill any vacancy shall hold his office for the unexpired term of his predecessor.

Effective Date: 09-14-1957



Section 5153.46 - Powers between selection and purchase of site, and erection and occupancy.

In the interim, between the selection and purchase of a site, and the erection and occupancy of the district children's home, the joint board of county commissioners provided by section 5153.36 of the Revised Code may delegate to board of trustees appointed under section 5153.39 of the Revised Code, such powers and duties as, in its judgment, will be of general interest or aid to the institution. Such joint board of county commissioners may appropriate a trustees' fund, to be expended by the board of trustees in payment of such contracts, purchases, or other expenses necessary to the wants or requirements of the home, which are not otherwise provided for. The board of trustees shall make a complete settlement with the joint board of county commissioners once each six months, or quarterly if required, and shall make a full report of the condition of the home and inmates, as provided by section 5153.14 of the Revised Code.

Effective Date: 09-14-1957



Section 5153.47 - Control of farm.

The choice of an established site and buildings, or the purchase of a site, stock, implements, and general farm equipment, should there be a farm, the erection of buildings, and the completion and furnishing of the district children's home for occupancy, shall be in the hands of the joint board of county commissioners organized under section 5153.36 of the Revised Code. Such joint board of county commissioners may delegate all or a portion of these duties to the board of trustees provided for under section 5153.39 of the Revised Code, under such restrictions and regulations as the joint board of county commissioners imposes.

Effective Date: 09-14-1957



Section 5153.48 - Appraising value of site and buildings.

When an established site and buildings are used for a district children's home the joint board of county commissioners organized under section 5153.36 of the Revised Code shall cause the value of such site and buildings to be properly appraised. This appraisal value, or in case of the purchase of a site, the purchase price and the cost of all betterments and additions thereto, shall be paid by the counties comprising the district, in proportion to the taxable property of each county, as shown by its tax duplicate. The current expense of maintaining the home and the cost of ordinary repairs thereto shall be paid by each such county in proportion to the number of children from such county who are maintained in the home during the year.

Effective Date: 09-14-1957



Section 5153.49 - County withdrawing from district.

The board of county commissioners of any county within a children's home district may, upon the recommendation of the public children services agency, and subject to the approval of the department of job and family services, withdraw from such district and dispose of its interest in such home by selling or leasing its right, title, and interest in the site, buildings, furniture, and equipment to any counties in the district, at such price and on such terms as are agreed upon among the boards of county commissioners of the counties concerned. Section 307.10 of the Revised Code does not apply to this section. The net proceeds of any such sale or lease shall be paid into the county treasury of the withdrawing county.

Members of the board of trustees of a district children's home who are residents of a county withdrawing from such district are deemed to have resigned their positions upon completion of the withdrawal procedure provided by this section. Vacancies thus created shall be filled according to sections 5153.39 and 5153.45 of the Revised Code.

Effective Date: 07-01-2000



Section 5153.50 - Meeting of county auditors of counties comprising district.

The county auditors of the several counties composing a children's home district, shall meet at the district children's home, not less than once in six months, to adjust accounts and to transact such other duties in connection with the institution as pertain to the business of their office.

Effective Date: 09-14-1957



Section 5153.51 - Expenses of county commissioners.

Members of the board of county commissioners who meet by appointment to consider the organization of a district children's home, shall, upon presentation of properly certified accounts, be paid their necessary expenses upon a warrant drawn by the county auditor of their county.

Effective Date: 09-14-1957



Section 5153.52 - County may support private children's homes.

The board of county commissioners of any county which has no county children's home may aid an incorporated children's home or other unincorporated society, whose object is the care, aid, and education of neglected or destitute children, by contributing toward the purchase of land for such home or society, the erection of buildings by it, or of additions to existing buildings, or other improvements, to an amount not to exceed twenty-five hundred dollars in any one year.

The board of any such county may submit to the people of such county, under section 133.18 of the Revised Code, the question of whether bonds of such county shall be issued for the purposes of this section. If the people of such county approve the issue of bonds, the board may issue the bonds under Chapter 133. of the Revised Code, as if they were being issued for the construction of a county children's home owned by the county, and may use the proceeds of such bond issue for the purposes of and without the restriction as to amount imposed by this section.

The board may contribute an amount not to exceed five hundred dollars in any one year for the purpose of keeping such property in repair. If such children's home ceases to exist, so that the property so purchased ceases to be used for the purpose of a children's home by the corporation, such county shall have a lien upon the property for the amount of money contributed for its purchase, and if such corporation fails to maintain, manage, and control such home so as to subserve the purpose of a children's home for which it was incorporated, the board may enforce such lien or, if it prefers may, upon approval of the department of job and family services, first being obtained, organize such home into a county children's home. The title to such property, where the county has contributed the whole amount of the purchase money, shall vest in and be the property of such county.

Effective Date: 07-01-2000



Section 5153.53 - Operating buses for educational purposes.

The public children services agency may purchase, operate, and maintain buses to be used for educational purposes.

The operation and maintenance of such buses shall be according to the law relating to school buses.

Effective Date: 10-01-1997



Section 5153.60 - Amended and Renumbered RC 5103.30.

Effective Date: 01-01-2004; 09-03-2004; 09-21-2006



Section 5153.61 - Amended and Renumbered RC 5103.35.

Effective Date: 10-05-2000; 09-21-2006



Section 5153.62 - Amended and Renumbered RC 5103.36.

Effective Date: 10-05-2000; 09-21-2006



Section 5153.63 - Amended and Renumbered RC 5103.362.

Effective Date: 10-05-2000; 09-21-2006



Section 5153.64 - Amended and Renumbered RC 5103.30.

Effective Date: 10-05-2000; 09-21-2006



Section 5153.65 - Amended and Renumbered RC 5103.37.

Effective Date: 10-05-2000; 09-21-2006



Section 5153.66 - Amended and Renumbered RC 5103.39.

Effective Date: 09-21-2006



Section 5153.67 - Amended and Renumbered RC 5103.391.

Effective Date: 10-05-2000; 09-21-2006



Section 5153.68 - Adopting bylaws.

After the training program steering committee is appointed under section 5153.67 of the Revised Code, the director of job and family services shall call the committee to meet for the purpose of adopting bylaws governing the operation of the committee. The bylaws shall include provisions addressing the committee's governing structure, subcommittees, frequency of meetings, and amendment of the bylaws. The committee shall adopt the bylaws, pursuant to Chapter 119. of the Revised Code, by majority vote of all members of the committee. The committee shall adopt the bylaws no later than one hundred eighty days after the effective date of this section.

Effective Date: 10-05-2000



Section 5153.69 - Monitoring and evaluation.

The training program steering committee shall monitor and evaluate the Ohio child welfare training program to ensure the following:

(A) That the Ohio child welfare training program is a competency-based training system that satisfies the training requirements for public children services agency caseworkers and supervisors under section 5153.122 of the Revised Code;

(B) That the Ohio child welfare training program provides preplacement or continuing training for foster caregivers as required by section 5153.60 of the Revised Code that meets the requirements preplacement training programs and continuing training programs must meet pursuant to section 5103.038 of the Revised Code to obtain approval by the department of job and family services, except that the Ohio child welfare training program is not required to obtain department approval.

Effective Date: 06-26-2003



Section 5153.70 - Amended and Renumbered RC 5103.38.

Effective Date: 09-21-2006



Section 5153.71 - Amended and Renumbered RC 5103.41.

Effective Date: 09-21-2006



Section 5153.72 - Amended and Renumbered RC 5103.42.

Effective Date: 09-21-2006



Section 5153.73 - Amended and Renumbered RC 5103.421.

Effective Date: 09-21-2006



Section 5153.74 - Amended and Renumbered RC 5103.422.

Effective Date: 09-21-2006



Section 5153.75 - Amended and Renumbered RC 5103.125.

Effective Date: 09-21-2006



Section 5153.76 - Amended and Renumbered RC 5103.126.

Effective Date: 09-21-2006



Section 5153.77 - Amended and Renumbered RC 5103.127.

Effective Date: 09-21-2006



Section 5153.78 - Amended and Renumbered RC 5103.32.

Effective Date: 09-21-2006



Section 5153.99 - Penalty.

Whoever violates division (F) of section 5153.176 of the Revised Code shall be punished as follows:

(A) Except as otherwise provided in division (B) of this section, the person is guilty of a misdemeanor of the fourth degree.

(B) The person is guilty of a misdemeanor of the first degree if, during the period between the violation and the conviction of or plea of guilty by the person for that violation, the license holder who is the subject of the investigation about which the person fails to provide information inflicts on any child attending a school district, educational service center, public or nonpublic school, or county board of developmental disabilities where the license holder works any physical or mental wound, injury, disability, or condition of a nature that constitutes abuse or neglect of the child.

Amended by 128th General Assemblych.128,SB 79, §1, eff. 10/6/2009.

Effective Date: 2008 HB428 09-12-2008






Chapter 5155 - COUNTY HOMES

Section 5155.01 - Contracts for new buildings and additions.

The board of county commissioners shall make all contracts for new buildings and for additions to existing buildings necessary for the county home, and shall prescribe rules for the management and good government of the home.

The superintendent or administrator may employ an administrative assistant and additional necessary personnel, at rates of wages to be fixed by the board of county commissioners, as may not be found available on the part of the residents of the facility. The superintendent or administrator and administrative assistant shall be removed if either of them requires or permits residents or employees to render services for the private interests of the superintendent or administrator, the administrative assistant, any member of the board of county commissioners, any private interest, or any member of the board of county hospital trustees if that board has entered into an agreement or otherwise has operational control as provided in section 5155.011 of the Revised Code.

Effective Date: 05-13-1980; 04-29-2005



Section 5155.011 - Transfer of control of county home to county hospital trustees.

(A) As used in this chapter, "operator" means a board of county hospital trustees acting under an agreement, or pursuant to a resolution adopted by the board of county commissioners, as provided in this section.

(B) The board of county commissioners may transfer operational control of the county home to the board of county hospital trustees of a county hospital located in the county by either of the following means:

(1) By adopting a resolution to transfer all operational control of the home to the board of county hospital trustees of that county hospital. The board of county hospital trustees also must adopt a resolution to accept the transfer of operational control. In transferring operational control, the board of county commissioners cannot and does not transfer ownership of any real or personal property of the county to the board of county hospital trustees.

(2) By entering into an agreement with the board of county hospital trustees of that county hospital to authorize the board of county hospital trustees to manage and operate the home on behalf of the board of county commissioners. Except as otherwise provided in the agreement, the operator shall carry out the duties of an operator authorized in this chapter in the same manner as otherwise would be required of the board of county commissioners. The agreement may specify duties set forth in this chapter that will be retained by the board of county commissioners instead of being carried out by the operator on behalf of the board. The board of county commissioners shall retain ownership of the county home under the agreement.

Effective Date: 04-29-2005



Section 5155.012 - Board may enter contract for management of county home.

A board of county commissioners may enter into a contract to aid it in the execution of its powers and duties for the management and good government of the county home.

Effective Date: 04-29-2005



Section 5155.02 - Record of board's transactions respecting county home.

The clerk of the board of county commissioners or, if there is no clerk of the board, the county auditor shall keep a record of the board's transactions respecting the county home, and this record shall be kept in the manner provided by sections 305.10 and 305.11 of the Revised Code. The board of county commissioners may determine that the clerk or, if there is no clerk of the board, the county auditor shall keep a separate record of the board's transactions respecting the county home. If a separate record is kept, it shall be kept in the manner provided by sections 305.10 and 305.11 of the Revised Code. Either record shall at all reasonable times be open to public inspection.

The operator shall keep a record of its transactions regarding the county home in the manner provided in sections 305.10 and 305.11 of the Revised Code. The record shall be open to public inspection at all reasonable times.

Effective Date: 09-04-1985; 04-29-2005



Section 5155.03 - Appointing superintendent or administrator.

The board of county commissioners or operator shall appoint a superintendent, who may be authorized to use the title "administrator," who may reside on the premises of the county home or another building contiguous to the county home, and who shall receive the compensation the board or operator determines. The superintendent or administrator and any administrative assistant shall each be allowed actual necessary expenses incurred in the discharge of official duties. The superintendent or administrator shall perform the duties that the board or operator imposes and shall be governed in all respects by the board's or operator's rules. The superintendent or administrator shall be in the unclassified civil service.

The board or operator may, by resolution, provide for the appointment by the superintendent or administrator of an assistant superintendent or administrator, who shall perform the duties at the county home prescribed by the superintendent or administrator. The board or operator shall not appoint one of its own board members superintendent or administrator, nor shall any commissioner or trustee be eligible to any other office in the county home, or receive any compensation as physician or otherwise, directly or indirectly, wherein the appointing power is vested in the board of county commissioners or board of county hospital trustees, as applicable.

Effective Date: 05-13-1980; 04-29-2005; 07-01-2007



Section 5155.04 - Bond.

Before entering upon official duties, the superintendent or administrator of the county home shall give bond as the board of county commissioners or operator requires, with a surety acceptable to the board or operator, conditioned for the faithful discharge of the duties of that office. The bond, with the approval of the board or operator and the oath of office of the superintendent or administrator, required by sections 3.22 and 3.23 of the Revised Code and by Section 7 of Article XV, Ohio Constitution, endorsed on it, shall be deposited with the county treasurer and kept in the treasurer's office.

Effective Date: 05-13-1980; 04-29-2005



Section 5155.05 - [Repealed].

Effective Date: 04-29-2005



Section 5155.06 - [Repealed].

Effective Date: 04-29-2004



Section 5155.07 - [Repealed].

Effective Date: 04-29-2004



Section 5155.08 - Leave without acknowledgement of supervisor.

Whenever a resident in any county home leaves such home without the acknowledgement of the superintendent or administrator thereof, such superintendent or administrator, if he believes it is for the public welfare that such resident should be returned to the home, may pursue and retake such resident. However, if the resident contends that the public welfare will not be furthered by his return, the superintendent or administrator shall file an affidavit, in the court of common pleas of the county in which such home is located in which he shall set forth the name and residence of such resident, the date on which such resident was received in the home, and the date on which the resident left such home without acknowledgement. Such affidavit shall state the reasons that it is for the public welfare that such resident should be returned to the home.

Effective Date: 05-13-1980



Section 5155.09 - Hearing.

When an affidavit has been filed as provided by section 5155.08 of the Revised Code, the resident shall be brought forthwith before the court of common pleas, whereupon a hearing shall be had as in a prosecution for misdemeanor. Such resident is entitled, on demand, to a jury trial, but if no such demand is made on his first appearance before the court such trial is deemed waived and the cause shall be heard by the court alone.

Effective Date: 05-13-1980



Section 5155.10 - Order to return resident to home.

If the court of common pleas is satisfied, upon a hearing being had as provided by section 5155.09 of the Revised Code, that it is for the public welfare that a resident of a county home who left without the acknowledgement of the superintendent or administrator should be returned to such home, the court shall so order and shall issue an order authorizing the superintendent or administrator to take and keep such resident in the home until the further order of the court.

Effective Date: 05-13-1980



Section 5155.11 - Duties of prosecuting attorney.

On the request of the superintendent or administrator of the county home the prosecuting attorney shall prepare the affidavit provided for by section 5155.08 of the Revised Code, and shall also represent the complainant at the hearing provided for by section 5155.09 of the Revised Code.

Effective Date: 05-13-1980



Section 5155.12 - Subpoena of witnesses.

Witnesses may be subpoenaed on a hearing under section 5155.09 of the Revised Code. They shall be entitled to receive the same fees and mileage as provided by section 2335.08 of the Revised Code. Such subpoenas may be served by the sheriff or the superintendent or administrator of the county home. The sheriff and the jurors shall receive the same fees and mileage as provided by sections 311.17 and 2313.22 of the Revised Code.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 05-13-1980



Section 5155.13 - Superintendent or administrator compensation and expenses.

The superintendent or administrator of the county home shall receive no extra compensation for his services under sections 5155.08 to 5155.12 of the Revised Code, except his actual expense in pursuing a resident who left the home, to be paid out of the county home fund.

Effective Date: 05-13-1980



Section 5155.14 - Reserve fund.

At the request of the superintendent or administrator of the county home, the board of county commissioners or operator shall set apart from the county home fund, a reserve fund not to exceed five thousand dollars at any time, which, upon the order of the board or operator shall be paid to the superintendent or administrator and expended as needed for emergency supplies and expenses. The superintendent or administrator shall keep an accurate account of the reserve fund, in a book to be provided at the expense of the county for that purpose, and all expenditures from it shall be audited by the board or operator. The county home fund shall be reimbursed by the superintendent or administrator, in full, for any items expended by the superintendent or administrator from the reserve fund, which items are not allowed by the board or operator. When, and as often as such amount is entirely disbursed, on the order of the board or operator, the county auditor shall pay to the superintendent or administrator the amount so appropriated.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 05-13-1980; 04-29-2005



Section 5155.15 - Vouchers for payments.

The county auditor shall receive vouchers given by the board of county commissioners, and countersigned by its clerk to any person other than the commissioners themselves, for labor, provisions, medical attendance, or supplies of any kind furnished to the facility, and shall give the person a warrant on the county treasurer for the proper amount. The treasurer shall pay such warrant from the county home fund, and the vouchers shall show the specific items allowed by the board, or shall be accompanied by a statement in writing showing the items.

Effective Date: 05-13-1980



Section 5155.16 - Annual report.

The superintendent or administrator or, if operational control has been transferred to an operator under section 5155.011 of the Revised Code, the operator of the county home shall submit to the board of county commissioners an annual report. The report shall show all of the following:

(A) The number of residents at the beginning of the year, the number admitted during the year, the number born in the home, and the total number of resident days for the year;

(B) The number of residents discharged, the number of deaths, the number removed to other counties, states, and institutions during the year, and the number of residents remaining;

(C) The daily average census;

(D) The total current expenses for the year;

(E) The amount of salaries paid during the year to the superintendent or administrator and the administrative assistant, and the amount of wages paid other employees;

(F) Any other information the board or operator requires.

Effective Date: 05-13-1980; 04-29-2005



Section 5155.17, 5155.18 - [Repealed].

Effective Date: 05-13-1980



Section 5155.19 - Monthly report.

The board of county commissioners or the operator may require the superintendent or administrator of the county home to submit to the board of county commissioners and, if applicable, to the operator a monthly report . The monthly report may contain any or all of the following:

(A) The number of residents at the beginning of each month;

(B) The number of residents admitted during the month;

(C) The number of residents discharged during the month;

(D) The number of deaths during the month;

(E) The total current expenses;

(F) Any other information the board or operator requires.

Effective Date: 05-13-1980; 04-29-2005



Section 5155.20 - [Repealed].

Effective Date: 05-13-1980



Section 5155.21 - Removal of resident.

The superintendent or administrator of the county home may remove any person who is a resident of the home and who has no legal settlement in the state, to the county and state where such person has a legal settlement.

Effective Date: 05-13-1980



Section 5155.22 - Admission to county home.

In any county having a county home, when the superintendent or administrator, after making the inquiry provided by law, is of the opinion that the person complained of is entitled to admission to such home, he shall forthwith complete a statement of facts showing cause for admission to the home. If it appears that such person is legally settled in the township or has no legal settlement in this state, or that such settlement is unknown, and the superintendent or administrator of the home is satisfied that such person should become a resident of the county home, the superintendent or administrator shall admit such person as a resident and shall receive and provide for him in such facility forthwith, or as soon as the physical condition of such person will so permit. The county shall not be liable for any relief furnished, or expenses incurred by the board of township trustees or by a municipal corporation.

Effective Date: 05-13-1980



Section 5155.23 - Possession of property of persons entering county homes.

When a person becomes a resident of a county home, and is possessed of or is the owner of property, real or personal, or has an interest in remainder, or is in any manner legally entitled to a gift, legacy, or bequest, the board of county commissioners or the superintendent or administrator of the county home shall seek to secure possession of such property by filing a petition in the probate court of the county in which the property is located, and the proceedings for sale, confirmation of sale, and execution of deed by such board or superintendent or administrator shall, in all respects, be conducted as provided by sections 2127.01 to 2127.43 of the Revised Code. The net proceeds of such sale shall be applied in whole or in part, under the special direction of the board or the superintendent or administrator to the maintenance of such person, so long as he remains a resident of a county home.

Effective Date: 05-13-1980



Section 5155.24 - Distributing proceeds of sale of property.

(A) The net proceeds arising from the sale of the property of a resident of a county home, under section 5155.23 of the Revised Code, shall be paid to the county treasurer, and by him placed to the credit of such person, to be paid out on the warrant of the county auditor, upon the order of the board of county commissioners. The superintendent or administrator of the county home shall open an account with the person and charge him with board, at a reasonable rate, and with items furnished for his exclusive use, which account shall be approved by the board.

(B) Personal funds received by a county home resident which are intended for the unrestricted use of the resident may be kept by the superintendent or administrator in such a manner that the resident shall have access to these funds at reasonable hours. The county home superintendent or administrator shall keep a complete record of the personal funds of each resident, including a listing of all deposits and withdrawals transacted. All deposits and withdrawals shall be substantiated by receipts.

Effective Date: 05-13-1980



Section 5155.25 - Balance paid resident upon discharge.

When a resident of a county home is discharged from a county home, and his property or effects have been disposed of and the proceeds applied as provided by sections 5155.23 and 5155.24 of the Revised Code, any balance due in favor of such person on the books of the facility shall be paid to him by the superintendent or administrator of such facility, or, in case of his death, shall be paid to his legal representative. When any such fund is exhausted or any balance is paid in manner prescribed by this section, the superintendent or administrator shall file with the probate court a complete statement showing receipts, itemized expenditures, and balance, and the court shall file such report with the records relating to the original order of sale of such person.

Effective Date: 05-13-1980



Section 5155.26 - Exempting property from possession proceedings.

A board of county commissioners shall not seek to take charge of property in the manner prescribed by section 5155.23 of the Revised Code if the guardian, spouse, heirs, or persons entitled to the residuary interest in such property give bond to the board or officers to their satisfaction, and if, at such times as the board requires, such persons pay into the hands of the superintendent or administrator of the county home, an amount sufficient to support the person while he remains a resident of the county home. The probate court may, at the time of hearing a petition for sale, in lieu of an order for sale, order the guardian, spouse, heirs, or persons entitled to a residuary interest in the property of such person, to make payments to the superintendent or administrator of the county home for the maintenance of such person, and failure to do so shall make any person so ordered punishable by the court as for contempt.

Effective Date: 05-13-1980



Section 5155.261 - Lien in lieu of taking property.

A board of county commissioners shall not be required to take charge of property in the manner prescribed by section 5155.23 of the Revised Code, if it determines that a lien may be taken on property of a person who becomes a resident of a county home. In such event a lien as provided in this section may be taken and, if taken, shall remain a lien until satisfied. For the period during which such person remains a resident of a county home, any income received from rentals on property on which such a lien is taken shall be applied to the payment of taxes on and upkeep of such property. Any balance remaining after the payment of such taxes and upkeep shall be paid to the county supplying maintenance to a resident of a county home and shall be applied toward such maintenance in the same manner described as to the proceeds of sale by sections 5155.24 and 5155.25 of the Revised Code.

When a person becomes a resident of a county home under this chapter, the name and residence of the recipient and spouse, the date of such occurrence, the legal description of all real estate owned by the recipient and spouse, and such other information as the board of county commissioners requires, shall be entered upon a certificate, signed by such recipient and his or her spouse, the form of which shall be prescribed by the board of county commissioners. When the certificate describes real estate owned by such recipient or spouse, the board of county commissioners shall file for recording and indexing a certificate, or a certified copy, in the real estate mortgage records in the office of the county recorder in every county in which real property of such recipient or spouse is situated. From the time of filing the certificate in the office of the recorder, the lien attaches to all real property of such recipient or spouse described therein for all amounts of board or items thereafter furnished and shall remain a lien until satisfied.

Upon filing the certificate in the office of the recorder, all persons are charged with notice of the lien and the rights of the board of county commissioners thereunder.

The recorders shall keep a record of every certificate filed showing its date, the time of filing, the name and residence of the recipient or spouse, and any release, waivers, or satisfaction of the lien. There shall be no fee for filing or recording any such certificate. As an incident of the lien the recipient and spouse, or either of them, shall take a life estate of the premises in all cases in which they could have conveyed, reserved, or received that right by deed at the time of application. Such life estate shall take priority with the lien of the board of county commissioners over subsequently acquired liens except tax liens, and except in those cases wherein the life estate is voluntarily waived by express waiver, by waste, nonpayment of taxes, or by transfer to persons other than those entitled to use or reside upon the premises. The rights to such property shall descend by devise or by operation of law subject to the lien of the board of county commissioners for both past and future payments and subject to the life estate of the recipient or spouse.

Upon transfer of such property to persons other than those entitled to use or reside thereon, the board of county commissioners may foreclose its lien upon any real property conveyed. The proceeds of sale in such proceeding shall be applied in the order provided by law.

All real property subject to the lien of the board of county commissioners upon the death of the persons entitled to use or reside in the premises, or upon waiver of the life estate by the survivor, may be sold in foreclosure proceedings or in the administration of the owner's estate and the proceeds applied as provided by law.

The board of county commissioners shall waive the priority of its lien to provide for the costs of the last illness as determined by the board of county commissioners, administration, attorney fees, administrator fees, a sum for the payment of the costs of burial, which shall be computed by deducting from five hundred dollars whatever amount is available for those purposes from all other sources, and a similar sum for the spouse of the decedent.

Effective Date: 07-01-1993



Section 5155.27 - Medical care contract.

The board of county commissioners or operator may contract with one or more competent physicians to furnish medical relief and medicines necessary for the residents of the county home, but no contract shall extend beyond one year. Medical statistics shall be kept by the facility. Those statistics shall show the nature and extent of the services rendered, to whom they were rendered, and the character of the diseases treated. The board or operator may discharge any such physician for proper cause. No medical relief shall be furnished by the county to persons in their own homes, except for persons who are not residents of the state or county for one year, or of a township or city for three months, and except under section 5155.22 of the Revised Code.

Effective Date: 05-13-1980; 04-29-2005



Section 5155.28 - [Repealed].

Effective Date: 04-29-2004



Section 5155.29 - [Repealed].

Effective Date: 07-01-1996



Section 5155.30 - [Repealed].

Effective Date: 04-29-2004



Section 5155.31 - Closing of home - subsequent care.

(A) As used in this section, "county nursing home" means a facility that is owned and operated by the county or, if the board of county commissioners has transferred operational authority of the county home to a board of county hospital trustees, is operated by the board of county hospital trustees and that is used for the reception and care of individuals who by reason of illness or physical or mental impairment require skilled nursing care and of individuals who require personal assistance, as "mental impairment," "skilled nursing care," and "personal assistance" are defined in section 3721.01 of the Revised Code.

(B) Whenever the buildings of a county home or a county nursing home have become unsuitable for habitation, or whenever the population of a county home or a county nursing home is too small for economical and efficient operation, or for any other reason made of record, the board of county commissioners may close the home or sell it to a third party, and provide for the care of its residents and of other persons afterwards determined eligible for county care by housing them in another county home, a home licensed under Chapter 3721. of the Revised Code, or private homes within the county that the board considers proper, and upon such terms as may be agreed upon by the boards of the respective counties.

(C) Whenever the board of county commissioners closes a county home or a county nursing home pursuant to division (B) of this section, the board may lease the county home to an individual, partnership, firm, association, or corporation for the establishment of a home licensed under Chapter 3721. of the Revised Code. Any lease granted under this division and any renewals of it shall not be for a longer period than five years. The form of any lease shall be approved by the prosecuting attorney.

Effective Date: 05-25-1983; 04-29-2005



Section 5155.32 - Screening of residents after closing of home.

After a county home has been closed as provided in section 5155.31 of the Revised Code, the board of county commissioners, or a person appointed by the board for that purpose, shall determine who is eligible for county care, and shall certify and convey persons determined eligible to the county home with which a contract has been made under such section, and shall perform all the duties of the superintendent or administrator of a county home so far as such duties relate to acceptance and discharge of persons determined eligible for county care. The board may appoint a person or a social or welfare agency to perform these duties for it.

Effective Date: 05-13-1980



Section 5155.33 - Sale or lease of county home farm.

After a county home has been closed as provided by section 5155.31 of the Revised Code, the board of county commissioners may sell or lease any part of the county home farm, and all receipts from such sales or leases shall be paid to the county treasurer and credited to the general county fund, and shall be subject to appropriation for such purposes as the board decides.

Effective Date: 09-14-1957



Section 5155.34 - District homes.

The boards of county commissioners of two or more counties may form themselves into a joint board of county commissioners for the purpose of establishing a "district home." For such purpose a joint board of county commissioners may use a county home site and buildings already established in one such county, or, it may purchase a new site and erect suitable buildings thereon, provided existing county homes in such counties, other than the one in which the established site is chosen, are to be closed and abandoned.

When an established site and buildings are used such joint board of county commissioners shall cause the value of the site and buildings to be properly appraised. The appraised value of an established site and buildings, or in case of the purchase of a new site and construction and of later betterments and additions, and the purchase of additional land, shall be apportioned among the counties of the district in proportion to the taxable property of each county as shown by their respective duplicates. After decision to establish a district home has been made the board of county commissioners of each county shall proceed to provide the necessary funds for the development and subsequent operations thereof.

If two counties create a district home the boards of county commissioners thereof shall constitute the board of trustees for the construction and subsequent management when ready for occupancy. If three or more counties join in establishing a district home, the board of trustees shall consist of one person appointed by the board of each county. The first appointment to such board of trustees shall be so arranged that the term of one trustee shall expire one year after the first Monday in February following the appointment, and one each year after such day. Subsequent appointments to the board of trustees shall be for the same number of years as there are counties in the district. Such trustees shall serve without compensation, but shall be entitled to receive necessary expenses entailed in the performance of their duties. Any appointed trustee may be removed by the joint board of county commissioners, for good and sufficient cause, after a hearing upon written charges. The board of trustees shall be responsible for the erection and subsequent management of the district home, when it is ready for occupancy. Such board of trustees shall appoint a superintendent or administrator and conduct the home in the manner prescribed by sections 5155.01 to 5155.33 of the Revised Code, insofar as such sections are applicable.

Effective Date: 05-13-1980



Section 5155.35 - Apportioning costs of district homes.

The expense of operating a district home shall be apportioned among the counties of the district in proportion to the amount of care given to former residents of the respective counties. The superintendent or administrator of such home shall keep exact records showing each day's enrollment and attendance of residents from each county, and shall report such enrollment and attendance monthly to the county auditor of each county of the district. The auditor and the county treasurer of the county in which the district home is located shall be the auditor and treasurer of the home. Preceding the occupancy of the district home, the board of trustees of the home as provided by section 5155.34 of the Revised Code shall prepare an estimate of each county's share of operating expense for the next six months. When such estimate has been filed with the auditor of each county such auditor shall draw a warrant on the treasurer for the payment of such estimated amount to the treasurer of the home, who shall credit such amount to the home fund. Semiannually thereafter, or more often if advisable, the auditors of the respective counties shall audit the accounts for the preceding period, balance the accounts of their respective counties according to the service rendered, review estimates of expenses for the next six months as submitted by the board of trustees, and agree on amounts to be transferred from the respective counties for operating expenses for the ensuing period of six months.

Effective Date: 05-13-1980



Section 5155.38 - Certification of long-term care beds.

As used in this section, "long-term care bed" has the same meaning as in section 3702.51 of the Revised Code.

The operator of each county home and each county nursing home shall, not later than November 1, 2009, certify to the director of health the number of long-term care beds that were in operation in the home on July 1, 1993. The certification shall be accompanied by any documentation requested by the director.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5155.99 - [Repealed].

Effective Date: 07-01-1996









Title [53] LIII REAL PROPERTY

Chapter 5301 - CONVEYANCES; ENCUMBRANCES

Section 5301.01 - Acknowledgment of deed, mortgage, land contract, lease or memorandum of trust.

(A) A deed, mortgage, land contract as referred to in division (A)(2)(b) of section 317.08 of the Revised Code, or lease of any interest in real property and a memorandum of trust as described in division (A) of section 5301.255 of the Revised Code shall be signed by the grantor, mortgagor, vendor, or lessor in the case of a deed, mortgage, land contract, or lease or shall be signed by the trustee in the case of a memorandum of trust. The signing shall be acknowledged by the grantor, mortgagor, vendor, or lessor, or by the trustee, before a judge or clerk of a court of record in this state, or a county auditor, county engineer, notary public, or mayor, who shall certify the acknowledgement and subscribe the official's name to the certificate of the acknowledgement.

(B)

(1) If a deed, mortgage, land contract as referred to in division (A)(2)(b) of section 317.08 of the Revised Code, lease of any interest in real property, or a memorandum of trust as described in division (A) of section 5301.255 of the Revised Code was executed prior to February 1, 2002, and was not acknowledged in the presence of, or was not attested by, two witnesses as required by this section prior to that date, both of the following apply:

(a) The instrument is deemed properly executed and is presumed to be valid unless the signature of the grantor, mortgagor, vendor, or lessor in the case of a deed, mortgage, land contract, or lease or of the settlor and trustee in the case of a memorandum of trust was obtained by fraud.

(b) The recording of the instrument in the office of the county recorder of the county in which the subject property is situated is constructive notice of the instrument to all persons, including without limitation, a subsequent purchaser in good faith or any other subsequent holder of an interest in the property, regardless of whether the instrument was recorded prior to, on, or after February 1, 2002.

(2) Division (B)(1) of this section does not affect any accrued substantive rights or vested rights that came into existence prior to February 1, 2002.

Effective Date: 07-20-2004; 2007 SB134 01-17-2008



Section 5301.011 - Recorded instrument to contain volume and page reference.

A recorded grant, reservation, or agreement creating an easement or a recorded lease of any interest in real property shall contain a reference by volume and page to the record of the deed or other recorded instrument under which the grantor claims title, but the omission of such reference shall not affect the validity of the same.

Effective Date: 01-23-1963



Section 5301.012 - Identification of agency for whose use and benefit interest in real property is acquired.

(A) As used in this section, "agency" means every organized body, office, or agency established by the laws of the state for the exercise of any function of state government.

(B) Any instrument by which the state or an agency of the state acquires an interest in real property, including any deed, transfer, grant, reservation, agreement creating an easement, or lease, shall identify the agency for whose use and benefit the interest in the real property is acquired.

(C)

(1) If the instrument conveys less than a fee simple interest in real property and if the agency has authority to hold an interest in property in its own name, the instrument shall state that the interest in the real property is conveyed "to .......... (the name of the agency)." Otherwise, the instrument shall state that the interest in the real property is conveyed "to the State of Ohio for the use and benefit of .......... (name of agency)."

(2) If the instrument conveys a fee simple interest in real property and if the agency has authority to hold a fee simple interest in real property in its own name, the instrument shall state that the interest in the real property is conveyed "to the .......... (name of agency) and its successors and assigns." Otherwise, the instrument that conveys a fee simple interest in the real property shall state "to the State of Ohio and its successors and assigns for the use and benefit of .......... (name of agency)."

(D) The purpose of specifying the name of the agency in the instrument is to identify the agency that has the use and benefit of the real property. The identification of the agency pursuant to this section does not confer on that agency any additional property rights in regard to the real property.

Effective Date: 10-26-1999



Section 5301.02 - Words necessary to create a fee simple estate.

The use of terms of inheritance or succession are not necessary to create a fee simple estate, and every grant, conveyance, or mortgage of lands, tenements, or hereditaments shall convey or mortgage the entire interest which the grantor could lawfully grant, convey, or mortgage, unless it clearly appears by the deed, mortgage, or instrument that the grantor intended to convey or mortgage a less estate.

Effective Date: 10-01-1953



Section 5301.03 - Grantee as trustee or agent.

"Trustees," "as trustee," or "agent," or words of similar import, following the name of the grantee in any deed of conveyance or mortgage of land executed and recorded, without other language showing a trust or expressly limiting the grantee's or mortgagee's powers, or for whose benefit the same is made, or other recorded instrument showing such trust and its terms, do not give notice to or put upon inquiry any person dealing with said land that a trust or agency exists, or that there are beneficiaries of said conveyance or mortgage other than the grantee and those persons disclosed by the record, or that there are any limitations on the power of the grantee to convey or mortgage said land, or to assign or release any mortgage held by such grantee. As to all subsequent bona fide purchasers, mortgagees, lessees, and assignees for value, a conveyance, mortgage, assignment, or release of mortgage by such grantee, whether or not his name is followed by "trustee," "as trustee," "agent," or words of similar import, conveys a title or lien free from the claims of any undisclosed beneficiaries, and free from any obligation on the part of any purchaser, mortgagee, lessee, or assignee to see to the application of any purchase money. This section does not apply to suits brought prior to July 16, 1927, in which any such deeds of conveyance, leases, or mortgages are called in question, or in which the rights of any beneficiaries in the lands described therein are involved. This section does not prevent the original grantor, trustor, undisclosed beneficiary, or any one claiming under them, from bringing suits other than suits affecting land which is the subject of such conveyance or mortgage.

Effective Date: 10-01-1953



Section 5301.04 - Deed, mortgage, or lease of a married person.

A deed, mortgage, or lease of any interest of a married person in real property shall be signed, acknowledged, and certified as provided in section 5301.01 of the Revised Code.

Effective Date: 02-01-2002



Section 5301.05 - [Repealed].

Effective Date: 05-31-1988



Section 5301.057 - Transfer fee covenant.

(A) As used in this section:

(1) "Environmental covenant" means

(a) A servitude that imposes activity and use limitations on real property and meets the requirements of section 5301.82 of the Revised Code;

(b) A conservation easement or agricultural easement as defined in section 5301.67 of the Revised Code.

(2) "Transfer" means the sale, gift, conveyance, assignment, inheritance, or other transfer of an ownership interest in real property located in this state.

(3) "Transfer fee" means a fee or charge required by a transfer fee covenant and payable upon the transfer of an interest in real property, or payable for the right to make or accept such a transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price, or other consideration given for the transfer. The following are not transfer fees for purposes of this section:

(a) Any consideration payable by the grantee to the grantor for the interest in real property being transferred. For the purposes of division (A)(3)(a) of this section, an interest in real property includes a separate mineral estate and its appurtenant surface access rights.

(b) Any commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the grantor or the grantee, including any subsequent additional commission for that transfer payable by the grantor or the grantee based upon any subsequent appreciation, development, or sale of real property;

(c) Any interest, charges, fees, or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property;

(d) Any rent, reimbursement, charge, fee, or other amount payable by a lessee to a lessor under a lease;

(e) Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing, or not exercising the option or right upon the transfer of the property to another person;

(f) Any tax, fee, charge, assessment, fine, or other amount payable to or imposed by a governmental authority;

(g) Any fee, charge, assessment, fine, or other amount payable to a homeowners, condominium, cooperative, mobile home, or property owners association pursuant to a declaration or covenant or law applicable to the association;

(h) Any payment required pursuant to an environmental covenant.

(4) "Transfer fee covenant" means a declaration or covenant recorded against the title to real property that requires or purports to require the payment of a transfer fee to the declarant or other person specified in the declaration or covenant or to their successors or assigns upon a subsequent transfer of an interest in the real property.

(B) A transfer fee covenant recorded in this state on or after September 13, 2010, does not run with the title to real property and is not binding on or enforceable against any subsequent owner, purchaser, or mortgagee of any interest in real property as an equitable servitude or otherwise.

(C) Any lien purporting to secure the payment of a transfer fee under a transfer fee covenant that is recorded in this state on or after September 13, 2010, is void.

Amended by 129th General AssemblyFile No.162,HB 274, §1, eff. 3/22/2013.

Added by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.



Section 5301.06 - Instruments executed according to law of place where made.

All deeds, mortgages, powers of attorney, and other instruments of writing for the conveyance or encumbrance of lands, tenements, or hereditaments situated within this state, executed and acknowledged, or proved, in any other state, territory, or country in conformity with the laws of such state, territory, or country, or in conformity with the laws of this state, are as valid as if executed within this state, in conformity with sections 1337.01 to 1337.03, inclusive, and 5301.01 to 5301.04, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5301.07 - Validating certain deeds - limitations.

When any instrument conveying real estate, or any interest therein, is of record for more than twenty-one years in the office of the county recorder of the county within this state in which such real estate is situated, and the record shows that there is a defect in such instrument, such instrument and the record thereof shall be cured of such defect and be effective in all respects as if such instrument had been legally made, executed, and acknowledged, if such defect is due to any one or more of the following:

(A) Such instrument was not properly witnessed.

(B) Such instrument contained no certificate of acknowledgment.

(C) The certificate of acknowledgment was defective in any respect.

Any person claiming adversely to such instrument, if not already barred by limitation or otherwise, may, at any time within twenty-one years after the time of recording such instrument, bring proceedings to contest the effect of such instrument.

This section does not affect any suit brought prior to November 9, 1959 in which the validity of the acknowledgment of any such instrument is drawn in question.

Effective Date: 01-10-1961



Section 5301.071 - Validity of instruments not affected by certain actions or omissions.

No instrument conveying real property, or any interest in real property, and of record in the office of the county recorder of the county within this state in which that real property is situated shall be considered defective nor shall the validity of that conveyance be affected because of any of the following:

(A) The dower interest of the spouse of any grantor was not specifically released, but that spouse executed the instrument in the manner provided in section 5301.01 of the Revised Code.

(B) The officer taking the acknowledgment of the instrument having an official seal did not affix that seal to the certificate of acknowledgment.

(C) The certificate of acknowledgment is not on the same sheet of paper as the instrument.

(D) The executor, administrator, guardian, assignee, or trustee making the instrument signed or acknowledged the same individually instead of in a representative or official capacity.

(E)

(1) The grantor or grantee of the instrument is a trust rather than the trustee or trustees of the trust if the trust named as grantor or grantee has been duly created under the laws of the state of its existence at the time of the conveyance and a memorandum of trust that complies with section 5301.255 of the Revised Code and contains a description of the real property conveyed by that instrument is recorded in the office of the county recorder in which the instrument of conveyance is recorded. Upon compliance with division (E)(1) of this section, a conveyance to a trust shall be considered to be a conveyance to the trustee or trustees of the trust in furtherance of the manifest intention of the parties.

(2) Except as otherwise provided in division (E)(2) of this section, division (E)(1) of this section shall be given retroactive effect to the fullest extent permitted under section 28 of Article II, Ohio Constitution. Division (E) of this section shall not be given retroactive or curative effect if to do so would invalidate or supersede any instrument that conveys real property, or any interest in the real property, recorded in the office of the county recorder in which that real property is situated prior to the date of recording of a curative memorandum of trust or the effective date of this section, whichever event occurs later.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 11-09-1959



Section 5301.072 - Deed restrictions prohibiting placement of flag unenforceable.

(A) No covenant, condition, or restriction set forth in a deed, and no rule, regulation, bylaw, or other governing document or agreement of a homeowners, neighborhood, civic, or other association, shall prohibit or be construed to prohibit the placement on any property of a flagpole that is to be used for the purpose of displaying, or shall prohibit or be construed to prohibit the display on any property of, the flag of the United States if the flag is displayed in accordance with any of the following:

(1) The patriotic customs set forth in 4 U.S.C.A. 5 - 10, as amended, governing the display and use of the flag of the United States;

(2) The consent of the property's owner or of any person having lawful control of the property;

(3) The recommended flagpole standards set forth in "Our Flag," published pursuant to S.C.R. 61 of the 105th Congress, 1st Session (1998);

(4) Any federal law, proclamation of the president of the United States or the governor, section of the Revised Code, or local ordinance or resolution.

(B) A covenant, condition, restriction, rule, regulation, bylaw, governing document, or agreement or a construction of any of these items that violates division (A) of this section is against public policy and unenforceable in any court of this state to the extent it violates that division.

Effective Date: 04-07-2003



Section 5301.08 - Certain leases unaffected.

Sections 5301.01 to 5301.45 of the Revised Code do not affect the validity of any lease of lands appropriated by congress for the support of schools or for ministerial purposes for any term not exceeding ten years or of any other lands for any term not exceeding three years or require that lease to be acknowledged or recorded.

Effective Date: 02-01-2002



Section 5301.09 - Recording lease of natural gas and petroleum.

All leases, licenses, and assignments thereof, or of any interest therein, given or made concerning lands or tenements in this state, by which any right is granted to operate or to sink or drill wells thereon for natural gas and petroleum or either, or pertaining thereto, shall be filed for record and recorded in such lease record without delay, and shall not be removed until recorded. No such lease or assignment thereof shall be accepted for record after September 24, 1963 unless it contains the mailing address of both the lessor and lessee or assignee. If the county in which the land subject to any such lease is located maintains permanent parcel numbers or sectional indexes pursuant to section 317.20 of the Revised Code, no such lease shall be accepted for record after December 31, 1984, unless it contains the applicable permanent parcel number and the information required by section 317.20 of the Revised Code to index such lease in the sectional indexes; and, in the event any such lease recorded after December 31, 1984, is subsequently assigned in whole or in part, and the county in which the land subject thereto is located maintains records by microfilm or other microphotographic process, the assignment shall contain the same descriptive information required to be included in the original lease by this sentence, but the omission of the information required by this section does not affect the validity of any lease. Whenever any such lease is forfeited for failure of the lessee, his successors or assigns to abide by specifically described covenants provided for in the lease, or because the term of the lease has expired, the lessee, his successors or assigns, shall have such lease released of record in the county where such land is situated without cost to the owner thereof.

No such lease or license is valid until it is filed for record, except as between the parties thereto, unless the person claiming thereunder is in actual and open possession.

Effective Date: 09-20-1984



Section 5301.10 - Parties defendant in suits to cancel leases.

The plaintiff in an action to cancel a lease or license mentioned in section 5301.09 of the Revised Code, or in any way involving it, in order to finally adjudicate and determine all questions involving such lease or license in such action, need only make those persons defendants, so far as such lease or license is involved, who claim thereunder and are in actual and open possession, and those who then appear of record, or by the files in such office, to own or have an interest in such lease or license. If there is no claimant in actual and open possession, and no persons whose interest appears of record or file, then so far as such lease or license is involved, it will only be necessary to make the original lessee or licensee defendant in order to finally adjudicate and determine all questions concerning such lease or license.

Effective Date: 10-01-1953



Section 5301.11 - Effect of destruction of building upon lessee.

The lessee of a building which, without fault or neglect on his part, is destroyed or so injured as to be unfit for occupancy, is not liable to pay rent to the lessor or owner thereof, after such destruction or injury, unless otherwise expressly provided by written agreement or covenant. The lessee thereupon must surrender possession of such premises.

Effective Date: 10-01-1953



Section 5301.12 - Purchaser at tax sale.

When real estate is sold at tax sale, and the purchaser has received a deed therefor, and it has been placed upon the tax duplicate in his name, or those claiming under him, who openly and notoriously claim the title and ownership to such property, and pay the taxes thereon, as against any title acquired by deed executed after such tax sale, such facts are prima-facie evidence of the possession of such real estate by such purchaser, or those holding under him, from the date of such sale until it is set aside or redeemed. The knowledge, by a person acquiring title by deed executed after such tax sale, of the payment of taxes, and the claim of title and ownership shall, as to him, be conclusive proof of possession.

Effective Date: 10-01-1953



Section 5301.13 - Mode of conveyance by state.

All conveyances of real estate, or any interest therein, sold on behalf of the state, with the exception of those agreements made pursuant to divisions (A), (B), (C), (D), and (E) of section 123.53 of the Revised Code, shall be drafted by the auditor of state, executed in the name of the state, signed by the governor, countersigned by the secretary of state, and sealed with the great seal of the state. The auditor of state thereupon must record such conveyance in books to be kept by him for that purpose, deliver them to the persons entitled thereto, and keep a record of such delivery, showing to whom delivered and the date thereof.

Effective Date: 11-15-1981



Section 5301.14 - Copy of record of lost deed to be evidence.

When a title deed, recorded by the auditor of state as required by section 5301.13 of the Revised Code, or recorded in the office of the secretary of state, the record of which is required to be kept in the office of the auditor of state, has been lost or destroyed by accident, without having been recorded in the county recorder's office, on demand and tender of the fees therefor, the auditor of state must furnish to any person a copy of such deed certified under his official seal, which copy shall be received everywhere in this state as prima-facie evidence of the existence of the deed, and in all respects shall have the effect of certified copies from the records of deeds recorded in the county where such lands are situated.

Effective Date: 10-01-1953



Section 5301.15 - Governor may execute new deed to supply lost conveyance.

When a deed executed for land purchase from the state is lost or destroyed, or when a person who has an interest in such land, by the use of diligence cannot find it, and no record exists from which a certified copy can be made to supply the evidence of such deed, or when a certificate of the purchase of land sold at a land office of this state, or any other contract, bond, or memorandum evidencing a purchase of land has been lost or destroyed, or when from any cause the owner of such land, by the use of diligence, cannot find such certificate, contract, bond, or memorandum, the governor, when satisfied that the original purchase money for such land has been fully paid, shall execute a deed therefor in the name of the original purchaser which must recite the facts authorizing its making. Such deed shall be recorded in the office of the auditor of state who shall transmit it to the present claimant.

Such deed has the same effect as the original deed, had it been preserved and recorded, or as a deed would have had, made to the original purchaser upon the date of the full payment of the purchase money.

Effective Date: 10-01-1953



Section 5301.16 - Execution of conveyance by state when purchaser dies before deed made.

When the purchaser of land from the state dies before a deed is made, and the lands pass to another by descent or devise, and the title still remains in him, or when the person to whom the lands have so passed has conveyed them or his interest therein to another person, by deed of general warranty or quitclaim, upon the proof of such facts being made to him and the attorney general, the governor shall execute the deed directly to the person entitled to the lands, although such person derives his title through one or more successive conveyances from the person to whom the lands passed by descent or devise.

Effective Date: 10-01-1953



Section 5301.17 - New deed from state to correct errors.

When, from satisfactory evidence, it appears to the governor and attorney general that an error has occurred in a deed executed and delivered in the name of the state, or in the certificate of any public officer, upon which, if correct, a conveyance would be required from the state, the governor shall correct such error by the execution of a correct title deed, according to the intent and object of the original purchase or conveyance, to the party entitled to it, his heirs, or legal assigns, and take from such party a release to the state of the property erroneously conveyed.

Effective Date: 10-01-1953



Section 5301.18 - Deeds from state must recite facts.

All deeds executed under sections 5301.15, 5301.16, and 5301.17 of the Revised Code must recite the facts, as ascertained by the governor and attorney general, upon the proof of which they are executed, and shall be recorded in the office of the auditor of state.

Effective Date: 10-01-1953



Section 5301.19 - Release of mortgage to the state.

When lands or tenements are mortgaged to the state to secure the payment of money due the state, and the money so secured, together with the legal interest due thereon, is paid to the treasurer of state, or other person authorized to receive it, the governor shall sign and deliver to the mortgagor, his heirs, or assigns, a deed of release of the real estate so mortgaged.

Effective Date: 10-10-1963



Section 5301.20 - Reversion to owner of land conveyed to state.

When a conveyance of lands or tenements made to the state contains a condition that the real estate so conveyed shall revert to the grantor on the payment of a certain sum of money, or on the performance of other conditions, and the money, with legal interest thereon, from the time it was due or payable, is paid to the treasurer of state, or other person authorized to receive it, or the other conditions stated in such deed are performed according to the stipulations contained therein, on receiving a certificate from the proper officer of such payment or other performance, the governor shall execute and deliver to the grantor, his heirs, or assigns, a deed of release for the property so conveyed.

When there has been a foreclosure of the equity of redemption for the nonperformance of the conditions stated in any such deed of conveyance, this section and section 5301.19 of the Revised Code are inoperative as to such case.

Effective Date: 10-01-1953



Section 5301.21 - Adjoining owners may fix corner or line.

When the owners of adjoining tracts of land, or of lots in a municipal corporation, agree upon the site of a corner or line common to such tracts or lots, in a written instrument containing a pertinent description thereof, either with or without a plat, executed, acknowledged, and recorded as are deeds, such corner or line thenceforth shall be established as between the parties to such agreement, and all persons subsequently deriving title from them.

Such agreement must be recorded by the county recorder, in the book in his office in which surveys are recorded. The original agreement, after being so recorded, or a certified copy thereof from the record, is competent evidence in any court in this state against a party thereto, or persons in privity with him.

When a tract of land is owned by the state, the officer or board having administrative control thereof, with the approval of the attorney general, may execute said written instrument and following recording in the county where the land is situated, said instrument shall be filed with the auditor of state with the evidence of title to the land affected.

Effective Date: 10-19-1959



Section 5301.22 - Effect of agreement with a guardian.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

No agreement described in section 5301.21 of the Revised Code shall be executed by a minor or incompetent person, but it may be executed and delivered for record, on such a person's behalf, by the person's guardian. When executed, acknowledged, delivered for record, and recorded, such agreement shall be as effectual against such minor or incompetent person, as if the person had been under no disability, and had performed such acts personally. An owner, not under any of such disabilities, may perform all such acts by an attorney in fact. The power of such attorney must be in writing and first recorded in the county recorder's office.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 5301.23 - Mortgage effective dates.

(A) All properly executed mortgages shall be recorded in the office of the county recorder of the county in which the mortgaged premises are situated and shall take effect at the time they are delivered to the recorder for record. If two or more mortgages pertaining to the same premises are presented for record on the same day, they shall take effect in the order of their presentation. The first mortgage presented shall be the first recorded, and the first mortgage recorded shall have preference.

(B) A mortgage that is presented for record shall contain the then current mailing address of the mortgagee. The omission of this address or the inclusion of an incorrect address shall not affect the validity of the instrument or render it ineffective for purposes of constructive notice.

Effective Date: 01-01-1994



Section 5301.231 - Effective dates of amendments, supplements, modifications or extensions of mortgages, or of debt secured by mortgages,.

(A) All amendments or supplements of mortgages, or modifications or extensions of mortgages or of the debt secured by mortgages, that have been executed in the manner provided in section 5301.01 of the Revised Code shall be recorded in the office of the county recorder of the county in which the mortgaged premises are situated and shall take effect at the time they are delivered to the recorder for record. Sections 317.08, 5301.23, and 5301.231 of the Revised Code do not affect the enforceability, validity, or legal effect of instruments recorded in those mortgage records prior to October 10, 1963.

(B) An amendment or supplement of a mortgage, or a modification or extension of a mortgage or of the debt secured by a mortgage, that is presented for record shall contain the then current mailing address of the mortgagee. The omission of this address or the inclusion of an incorrect address shall not affect the validity of the instrument or render it ineffective for purposes of constructive notice.

Effective Date: 01-01-1994



Section 5301.232 - Open-end mortgages.

(A) Whether or not it secures any other debt or obligation, a mortgage may secure unpaid balances of loan advances made after the mortgage is delivered to the recorder for record, to the extent that the total unpaid loan indebtedness, exclusive of interest thereon, does not exceed the maximum amount of loan indebtedness which the mortgage states may be outstanding at any time. With respect to such unpaid balances, division (B) of this section is applicable if the mortgage states, in substance or effect, that the parties thereto intend that the mortgage shall secure the same, the maximum amount of unpaid loan indebtedness, exclusive of interest thereon, which may be outstanding at any time, and contains at the beginning thereof the words "Open-end mortgage."

(B) A mortgage complying with division (A) of this section and securing unpaid balances of loan advances referred to in such division is a lien on the premises described therein from the time such mortgage is delivered to the recorder for record for the full amount of the total unpaid loan indebtedness, including the unpaid balances of such advances that are made under such mortgage, plus interest thereon, regardless of the time when such advances are made. If such an advance is made after the holder of the mortgage receives written notice of a lien or encumbrance on the mortgaged premises which is subordinate to the lien of the mortgage, and if such holder is not obligated to make such advance at the time such notice is received, then the lien of the mortgage for the unpaid balance of the advance so made is subordinate to such lien or encumbrance. If an advance is made after the holder of the mortgage receives written notice of work or labor performed or to be performed or machinery, material, or fuel furnished or to be furnished for the construction, alteration, repair, improvement, enhancement, or embellishment of any part of the mortgaged premises and if such holder is not obligated to make such advance at the time such notice is received, then the lien of the mortgage for the unpaid balance of the advance so made is subordinate to a valid mechanic's lien for the work or labor actually performed or machinery, material, or fuel actually furnished as specified in such notice.

(C) The mortgagor may limit the loan indebtedness secured by the mortgage to that in existence at the time of the delivery of a written notice to that effect to the recorder for record, if such notice is executed by the mortgagor in the manner provided in section 5301.01 of the Revised Code, states the volume and initial page of the record or the recorder's file number of the mortgage, and a copy thereof is served upon the holder of the mortgage prior to the delivery of such notice to the recorder for record. Any such notice shall be recorded and indexed by the recorder as an amendment of the mortgage. Such right of the mortgagor to limit loan indebtedness secured by the mortgage is not applicable to interest subsequently accruing on loan indebtedness, loan advances the holder of the mortgage is obligated to make, or loan advances made after the delivery of any such notice to the recorder for record in order to pay for the cost of completing any construction, alteration, repair, improvement, enhancement, or embellishment of any part of the mortgaged premises the financing of which, in whole or in part, the mortgage was given to secure.

(D) The written notices provided for in division (B) of this section shall be signed by the holder of the lien or encumbrance or the person who has performed or intends to perform work or labor or who has furnished or intends to furnish machinery, material, or fuel, or by his agent or attorney, and shall set forth a description of the real property to which the notice relates, the date, parties to, the volume and initial page of the record or the recorder's file number of the mortgage over which priority is claimed for the lien or encumbrance, and the amount and nature of the claim to which the lien or encumbrance relates or the nature of the work or labor performed or to be performed or machinery, material, or fuel furnished or to be furnished and the amount claimed or to be claimed therefor. The written notices provided for in divisions (B) and (C) of this section shall be deemed to have been received by or served upon the holder of the mortgage when delivered to such holder personally or by registered or certified mail at the address of such holder appearing in the mortgage or an assignment thereof or, if no address is so given, at the principal place of business or residence of such holder or the statutory agent of such holder within this state or, if such holder has no principal place of business or residence or a statutory agent within this state, when posted in some conspicuous place on the mortgaged premises.

(E) As used in this section:

(1) "Mortgage" includes a mortgage, deed of trust, or other instrument in the nature of a mortgage.

(2) "Mortgagor" includes the mortgagor's successors in interest as disclosed by the records of the recorder or recorders of the county or counties in which the mortgaged premises are situated.

(3) "Holder of the mortgage" means the holder of the mortgage as disclosed by the records of the recorder or recorders of the county or counties in which the mortgaged premises are situated.

(4) A holder of a mortgage is "obligated" to make an advance if such holder or the person to whom the repayment of such advance is owed has a contractual commitment to do so, even though the making of such advance may be conditioned upon the occurrence or existence, or the failure to occur or exist, of any event or fact.

(5) "Statutory agent" means the statutory agent of a corporation as disclosed by the records of the secretary of state and provided for in sections 1701.07, 1702.06, and 1703.041 of the Revised Code.

(6) "Loan indebtedness" does not include unpaid balances of advances made for the payment of taxes, assessments, insurance premiums, and costs incurred for the protection of the mortgaged premises.

(F) This section is not exclusive, does not apply to any mortgage filed or recorded in conformity with section 1701.66 of the Revised Code, and does not prohibit the use of other types of mortgages permitted by law.

Effective Date: 07-14-1987



Section 5301.233 - Mortgage may secure unpaid balances of advances made.

In addition to any other debt or obligation, a mortgage may secure unpaid balances of advances made, with respect to the mortgaged premises, for the payment of taxes, assessments, insurance premiums, or costs incurred for the protection of the mortgaged premises, if such mortgage states that it shall secure such unpaid balances. A mortgage complying with this section is a lien on the premises described therein from the time such mortgage is delivered to the recorder for record for the full amount of the unpaid balances of such advances that are made under such mortgage, plus interest thereon, regardless of the time when such advances are made.

Effective Date: 03-18-1969



Section 5301.234 - [Repealed].

Effective Date: 02-01-2002



Section 5301.24 - Acquisition of property by state not to affect mortgage lien - state, a party.

The lien or priority of any existing valid mortgage or lien shall not be affected by reason of the fact that this state or any political subdivision thereof acquires the property on which said lien exists, unless said property is acquired by regular judicial proceedings. The state, or any board or commission of the state, may be made a party in any court of common pleas or probate court, to any foreclosure proceedings, or other proceedings to sell real estate and marshal liens, to secure an adjudication concerning any claim, mortgage, or other lien which the state has or claims on the premises involved.

Service of summons shall be made by the clerk of the court who shall, by registered mail, send service of summons and a copy of the petition to the attorney general. The answer day and other proceedings thereafter shall be the same as though a personal service had been made as of the date the return receipt is signed, and thereafter the procedure shall be the same as though a private corporation had been sued under the laws of this state.

No subsequent statute shall modify or change this section unless such statute specifically provides that it is modifying or changing this section.

Effective Date: 10-01-1953



Section 5301.25 - Recording in county where real estate situated - survey form.

(A) All deeds, land contracts referred to in division(A)(2)(b) of section 317.08 of the Revised Code, and instruments of writing properly executed for the conveyance or encumbrance of lands, tenements, or hereditaments, other than as provided in division (C) of this section and section 5301.23 of the Revised Code, shall be recorded in the office of the county recorder of the county in which the premises are situated . Until so recorded or filed for record, they are fraudulent insofar as they relate to a subsequent bona fide purchaser having, at the time of purchase, no knowledge of the existence of that former deed, land contract, or instrument.

(B) Whenever a survey is made of lands that are being conveyed, the county auditor shall require that the name of the person who made the survey appear in the deed. The name shall either be printed, typewritten, stamped, or signed in a legible manner. An instrument is in compliance with this division if it contains a statement in the following form:

"A survey of this property was made by ..............."

This division does not apply to any court decree, order, judgment, or writ, to any instrument executed or acknowledged outside of this state, or to any instrument executed within this state prior to September 20, 1965.

(C) All tax certificates sold pursuant to section 5721.32 or 5721.33 of the Revised Code, or memoranda thereof, may be recorded in the office of the county recorder of the county in which the premises are situated, as provided in division (B) of section 5721.35 of the Revised Code; provided, however, that the first and superior lien of the state and its taxing districts conveyed to the holder of the tax certificate, as provided in division (A) of section 5721.35 of the Revised Code, shall in no way be diminished or adversely affected if the tax certificate evidencing the conveyance of such first and superior lien, or memorandum thereof, is not recorded as provided in this section.

Effective Date: 07-20-2004



Section 5301.251 - Memorandum of lease recording.

In lieu of the recording of a lease, there may be recorded a memorandum of that lease, executed and acknowledged in accordance with section 5301.01 of the Revised Code. The memorandum of lease shall contain the names of the lessor and the lessee and their addresses as set forth in the lease, a reference to the lease with its date of execution, a description of the leased premises with such certainty as to identify the property, including the reference provided for in section 5301.011 of the Revised Code, the term of the lease, together with any rights of renewal or extension of the lease, and the date of commencement of the term or the manner of determining the commencement of the term as set forth in the lease.

A memorandum of lease that is entitled to be so recorded also may set forth any other provisions contained in the lease, or the substance of those provisions, and shall be constructive notice of only that information contained in the memorandum.

Sections 317.08, 5301.251, and 5301.33 of the Revised Code shall not be construed to affect the enforceability, validity, or legal effect of instruments recorded in those lease records prior to August 9, 1963.

Effective Date: 02-01-2002



Section 5301.252 - Recording affidavit relating to title.

(A) An affidavit stating facts relating to the matters set forth under division (B) of this section that may affect the title to real estate in this state, made by any person having knowledge of the facts or competent to testify concerning them in open court, may be recorded in the office of the county recorder in the county in which the real estate is situated. When so recorded, such affidavit, or a certified copy, shall be evidence of the facts stated, insofar as such facts affect title to real estate.

(B) The affidavits provided for under this section may relate to the following matters:

(1) Age, sex, birth, death, capacity, relationship, family history, heirship, names, identity of parties, marriage, residence, or service in the armed forces;

(2) Possession;

(3) The happening of any condition or event that may create or terminate an estate or interest;

(4) The existence and location of monuments and physical boundaries, such as fences, streams, roads, and rights of way;

(5) In an affidavit of a registered surveyor, facts reconciling conflicts and ambiguities in descriptions of land in recorded instruments.

(C) The county recorder for the county where such affidavit is offered for record shall receive and cause the affidavit to be recorded as deeds are recorded, and collect the same fees for recording such affidavit as for recording deeds.

(D) Every affidavit provided for under this section shall include a description of the land, title to which may be affected by facts stated in such affidavit, and a reference to an instrument of record containing such description, and shall state the name of the person appearing by the record to be the owner of such land at the time of the recording of the affidavit. The recorder shall index the affidavit in the name of such record owner.

(E) Any person who knowingly makes any false statement in any affidavit provided for in this section is guilty of falsification under division (A)(6) of section 2921.13 of the Revised Code.

Effective Date: 03-18-1997



Section 5301.253 - Written notice of code violations prior to entering into agreement for transfer of title to property.

(A) The owner of any property who has received written notice that the property is in violation of any building or housing code shall give the purchaser or grantee of the property written notice of the code violations prior to entering into an agreement for the transfer of title to the property, or if the owner does not enter into a written agreement for the transfer, prior to the filing for record of a deed to the property. Any notice or order of a court or of a housing or building authority of the state or a political subdivision that relates to a violation of the building or housing code of the state or any political subdivision and that appears on the public records of the issuing authority is notice to all subsequent purchasers, transferees, or any other persons who acquire any interest in the real property in which the violation exists and may be enforced against their interest in the real property without further notice or order to them.

(B) The transfer of title to, or any interest in, real property in which a housing or building code violation exists shall not be grounds for dismissal of charges in any court against a previous owner of the real property for failure to comply with a notice for correction of a housing or building code violation.

Effective Date: 08-16-1978



Section 5301.254 - Filing information with secretary of state by nonresident alien acquiring interest in real property.

(A) For the purposes of this section, "nonresident alien" means any individual who is not a citizen of, and is not domiciled in, the United States.

(B) Every nonresident alien who acquires any interest either in his own name or in the name of another, in real property located in this state that is in excess of three acres or that has a market value greater than one hundred thousand dollars or any interest in and to minerals, and any mining or other rights appurtenant thereto or in connection therewith that has a market value in excess of fifty thousand dollars shall, within thirty days of the acquisition of the interest in the property, together with a filing fee of five dollars, submit to the secretary of state on forms prescribed by him all of the following information:

(1) Name, address, and telephone number;

(2) Country of citizenship;

(3) Location and amount of acreage of real property;

(4) Intended use of real property at the time of filing.

(C) Every corporation or other business entity that is created or organized under the laws of any state or a foreign nation or that has its principal place of business in a foreign nation, in which a nonresident alien acquires at least ten per cent of the shares of stock or other interests or in which any number of nonresident aliens acquire at least forty per cent of the shares of stock or other interests, and which acquires any interest either in its own name or in the name of another, in real property located in this state that is in excess of three acres or that has a market value greater than one hundred thousand dollars or any interest in and to minerals, and any mining or other rights appurtenant thereto or exercisable in connection therewith that has a market value in excess of fifty thousand dollars shall, within thirty days of acquisition of the interest in the property, together with a filing fee of twenty-five dollars, submit to the secretary of state on forms prescribed by him all of the following information:

(1) Name, address of principal place of business, and address of principal Ohio office;

(2) Name, address, telephone number, and country of citizenship of each nonresident alien who owns at least ten per cent of the shares of stock or other interests, if any;

(3) The percentage, within five percentage points, of shares of stock or other interests controlled by the nonresident aliens of each country represented by them if such interests exceed five per cent;

(4) Location and amount of acreage of real property;

(5) Principal business of corporation or entity;

(6) Intended use of real property at the time of filing;

(7) Chairman of the governing board, if any; chief executive, if any, and partners, if any;

(8) Corporation's or entity's agent in this state;

(9) Place of incorporation, if a corporation;

(10) Number of persons who own shares of stock or other interests.

(D) If the ownership or control of a corporation or other business entity that is required in division (C) of this section to file with the secretary of state changes in such a way that the information contained on the filing form is no longer accurate, the corporation or other business entity shall notify the secretary of state in writing of such change within thirty days of the occurrence of the change.

If the ownership or control of a corporation or other business entity that owns real property in an amount larger than three acres or that has a market value greater than one hundred thousand dollars or that owns any interest in and to minerals, and any mining or other rights appurtenant thereto or exercisable in connection therewith that has a market value in excess of fifty thousand dollars changes in such a way that a nonresident alien acquires at least ten per cent of the shares of stock or other interests or any number of nonresident aliens acquire at least forty per cent of the shares of stock or other interests, the corporation or other business entity shall file with the secretary of state as required in division (C) of this section within thirty days of the occurrence of the change.

If a nonresident alien who is required to file with the secretary of state in division (B) of this section becomes a resident alien or a citizen of the United States, he shall notify the secretary of state in writing of the change in his status within thirty days of the change.

If a nonresident alien or a corporation or other business entity that is required to file with the secretary of state pursuant to this section sells the real property or mineral or mining rights that were reported to the secretary of state, the nonresident alien or corporation or other business entity shall notify the secretary of state in writing of the sale within thirty days of the sale.

(E) The secretary of state shall:

(1) Prescribe all forms and make all rules that are necessary for the implementation of this section;

(2) Maintain accurate records of the information that he receives pursuant to this section and make such information available to the public;

(3) Annually report this information, itemized by county, to the general assembly.

(F) No nonresident alien or corporation or other business entity that is required to file with the secretary of state pursuant to this section shall fail to comply with this section. Either the county prosecutor of the county in which the real property or the mineral or mining rights are located or the attorney general may bring action against any alleged offender. The secretary of state may request a county prosecutor or the attorney general to bring such an action.

(G) The filing of the information required by this section shall not be construed to perfect any interests permitted to be perfected under Title XIII [13] of the Revised Code by filing with the secretary of state.

Effective Date: 03-19-1979



Section 5301.255 - Memorandum of trust recording.

(A) A memorandum of trust that satisfies both of the following may be presented for recordation in the office of the county recorder of any county in which real property that is subject to the trust is located:

(1) The memorandum shall be executed by the trustee of the trust and acknowledged by the trustee of the trust in accordance with section 5301.01 of the Revised Code.

(2) The memorandum shall state all of the following:

(a) The name and address of the trustee of the trust;

(b) The date of execution of the trust;

(c) The powers specified in the trust relative to the acquisition, sale, or encumbering of real property by the trustee or the conveyance of real property by the trustee, and any restrictions upon those powers.

(B) A memorandum of trust that satisfies divisions (A)(1) and (2) of this section also may set forth the substance or actual text of provisions of the trust that are not described in those divisions.

(C) A memorandum of trust that satisfies divisions (A)(1) and (2) of this section shall constitute notice only of the information contained in it.

(D) Upon the presentation for recordation of a memorandum of trust that satisfies divisions (A)(1) and (2) of this section and the payment of the requisite fee prescribed in section 317.32 of the Revised Code, a county recorder shall record the memorandum of trust as follows:

(1) Unless division (D)(2) of this section applies, in the record of deeds described in division (A)(1) of section 317.08 of the Revised Code, if the memorandum of trust describes specific real property, or in the record of powers of attorney described in division (A)(3) of that section, if the memorandum of trust does not describe specific real property;

(2) If the county recorder records instruments in accordance with division (C) of section 317.08 of the Revised Code, in the official records described in that division.

Effective Date: 07-20-2004; 2007 SB134 01-17-2008



Section 5301.26 - Vendor's lien.

As between the vendor and vendee of land the vendor shall have a lien for so much of the purchase money as remains unpaid. Such lien shall not be effective as against a purchaser, mortgagee, judgment creditor, or other encumbrancer, unless there is a recital or a reservation of the lien in the deed, or in some instrument of record executed with the same formalities as are required for the execution of deeds and mortgages of land. The vendor waives his lien by taking a mortgage for any unpaid purchase money on the land conveyed or any part thereof, and the filing for record of such a mortgage with the county recorder of the county in which said land is located shall be constructive notice of the waiver of the vendor's lien.

Effective Date: 10-01-1953



Section 5301.27 - Conditional grants or devises of real estate.

When any lands are left encumbered, by a deed, will, or other instrument of record, with the payment of money, or the performance of any acts by the grantee or devisee, such grantee or devisee or his heirs or assigns, upon the payment of the money or the performance of the acts, may present the receipt of such payment, or the proof of the performance of such acts, to the probate court of the county in which such lands are situated. The court must enter such payments and the proof of the performance of such acts on its journal, record the receipts and the proof of the performance of such acts on the margin of the will record in which such encumbrances are created, and order that this be done in like manner on the margin of the deed record by the county recorder. Such lands will then be relieved from the encumbrances except for fraud.

No such record of receipts or orders may be made by the probate judge nor shall he enter proof of the performance of such acts until notice thereof has been given as is required by sections 2109.32 and 2109.33 of the Revised Code.

Effective Date: 10-01-1953



Section 5301.28 - Release of mortgage - assignment.

When the mortgagee of property within this state, or the party to whom the mortgage has been assigned, either by a separate instrument, or in writing on that mortgage, or on the margin of the record of the mortgage, which assignment, if in writing on the mortgage or on the margin of the record of the mortgage, need not be acknowledged, receives payment of any part of the money due the holder of the mortgage, and secured by the mortgage, and enters satisfaction or a receipt for the payment, either on the mortgage or its record, that satisfaction or receipt, when entered on the record, or copied on the record from the original mortgage by the county recorder, will release the mortgage to the extent of the receipt. In all cases when a mortgage has been assigned in writing on that mortgage, the recorder shall copy the assignment from the original mortgage upon the margin of the record of the mortgage before the satisfaction or receipt is entered upon the record of the mortgage.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that all satisfactions of mortgages be made by separate instrument. The original instrument bearing the proper endorsement may be used as such separate instrument. That separate instrument shall be recorded in the book provided by section 5301.34 of the Revised Code for the satisfactions of mortgages. The recorder shall charge the fee for the recording as provided by section 317.32 of the Revised Code for recording mortgages.

Effective Date: 02-01-2002



Section 5301.29 - Releases of mortgages made valid.

When any release, cancellation, or satisfaction of a mortgage of real estate has been of record for more than twenty-one years in the office of the county recorder of the county in which such real estate is situated, and the record thereof shows that there is a defect in such release, cancellation, or satisfaction, such release, cancellation, or satisfaction, and the record thereof shall be cured of such defect, if such defect is due to any of the following:

(A) It purports to be signed by an agent or attorney of the mortgagee or a trustee, and no power of attorney or other evidence of authority so to release, cancel, or satisfy such mortgage is of record.

(B) It was signed by less than all of two or more executors, administrators, guardians, assignees in insolvency, or trustees.

(C) The record of such release, cancellation, or satisfaction is not attested by the recorder.

(D) The release, cancellation, or satisfaction by a corporation is executed by officers thereof without signing the name of the corporation thereto.

Effective Date: 11-09-1959



Section 5301.291 - Mortgage release, cancellation, or satisfaction not defective.

No real estate mortgage release, cancellation, or satisfaction of record in the office of the county recorder of the county within this state in which such real estate is situated shall be deemed defective because:

(A) The executor, administrator, guardian, assignee, or trustee signed it individually instead of in his representative or official capacity.

(B) The release, cancellation, or satisfaction is by separate instrument, and the certificate of acknowledgment is not on the same sheet of paper as the release, cancellation, or satisfaction.

(C) A satisfaction was not recorded within ninety days as required by division (B) of section 5301.36 of the Revised Code.

Effective Date: 09-20-1984



Section 5301.30 - Expiration of mortgage lien - limitation.

The record of any mortgage which remains unsatisfied or unreleased of record for more than twenty-one years after the date of the mortgage or twenty-one years after the stated maturity date of the principal sum, if a stated date of maturity is provided in the mortgage, whichever is later, secured as shown in the record of such mortgage, does not give notice to or put on inquiry any person dealing with the land described in such mortgage that such mortgage debt remains unpaid or has been extended or renewed. As to subsequent bona fide purchasers, mortgagees, and other persons dealing with such land for value, the lien of such mortgage has expired. The mortgage creditor may at any time refile in the county recorder's office the mortgage or a sworn copy thereof for record, together with an affidavit stating the amount remaining due thereon and the due date thereof, whether or not such date has been extended. Subject to the rights of bona fide purchasers, mortgagees, and other persons dealing with such land for value, whose rights were acquired or vested between such expiration and refiling, such refiling is constructive notice of such mortgage only for a period of twenty-one years after such refiling, or for twenty-one years after the stated maturity of the debt, whichever is the longer period.

Effective Date: 07-26-1963



Section 5301.31 - Assignment or partial release in margin of original record.

Except in counties in which a separate instrument is required to assign or partially release a mortgage as described in section 5301.32 of the Revised Code, a mortgage may be assigned or partially released by the holder of the mortgage, by writing the assignment or partial release on the original mortgage or upon the margin of the record of the original mortgage and signing it. The assignment or partial release need not be acknowledged, but, if it is written upon the margin of the record of the original mortgage, the signing shall be attested by the county recorder. The assignment, whether it is upon the original mortgage, upon the margin of the record of the original mortgage, or by separate instrument, shall transfer not only the lien of the mortgage but also all interest in the land described in the mortgage. An assignment of a mortgage shall contain the then current mailing address of the assignee. The signature of a person on the assignment or partial release may be a facsimile of that person's signature. A facsimile of a signature on an assignment or partial release is equivalent to and constitutes the written signature of the person for all requirements regarding mortgage assignments or partial releases.

For entering an assignment or partial release of a mortgage upon the margin of the record of the original mortgage or for attesting it, the recorder shall be entitled to the fee provided by section 317.32 of the Revised Code for recording the assignment and satisfaction of mortgages.

Effective Date: 02-01-2002



Section 5301.32 - Assignment or partial release by separate instrument.

A mortgage may be assigned or partially released by a separate instrument of assignment or partial release, acknowledged as provided by section 5301.01 of the Revised Code. The separate instrument of assignment or partial release shall be recorded in the book provided by section 5301.34 of the Revised Code for the recording of satisfactions of mortgages. The county recorder shall be entitled to charge the fee for that recording as provided by section 317.32 of the Revised Code for recording deeds. The signature of a person on the assignment or partial release may be a facsimile of that person's signature. A facsimile of a signature on an assignment or partial release is equivalent to and constitutes the written signature of the person for all requirements regarding mortgage assignments or partial releases.

In a county in which the recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that all assignments and partial releases of mortgages be by separate instruments. The original instrument bearing the proper endorsement may be used as the separate instrument.

An assignment of a mortgage shall contain the then current mailing address of the assignee.

Effective Date: 02-01-2002



Section 5301.33 - Cancellation, release, and assignment of leases.

Except in counties where deeds or other separate instruments are required as provided in this section, a lease, whether or not renewable forever, that is recorded in any county recorder's office, may be canceled or partially released by the lessor and lessee, or assigned by either of them, by writing the cancellation, partial release, or assignment on the original lease, or upon the margin of the record of the original lease, and by signing it. That cancellation, partial release, or assignment need not be acknowledged, but if written on the margin of the record, the signing shall be attested to by the recorder. The assignment by the lessee, whether it is upon the lease, or upon the margin of the record of the lease, or by separate instrument, shall transfer all interest held by the lessee under the lease in the premises described in the lease, unless otherwise stated in the lease or in the assignment. For copying the cancellation, partial release, or assignment upon the margin of the record, if written upon the original instrument, or for attesting it, if written upon the margin of the record, the recorder shall charge the fee provided by section 317.32 of the Revised Code for recording the assignment and satisfaction of mortgages.

A lease, whether or not renewable forever, that is recorded in any county recorder's office, also may be canceled, partially released, or assigned by deed or by other separate instrument acknowledged as provided in section 5301.01 of the Revised Code. Unless in the form of a deed, a separate instrument of cancellation, partial release, or assignment shall be recorded in the record of leases provided for by section 317.08 of the Revised Code. The recorder shall charge the fee for that recording as provided in section 317.32 of the Revised Code for recording deeds.

If a lease has been canceled, partially released, or assigned by deed or by other separate instrument and that deed or other separate instrument recites the recorder's file number of the original lease or the volume and page of the record in which the original lease is recorded, the recorder shall note on the margin of the record of the original lease the recorder's file number of the deed or other separate instrument or the volume and page of the record in which the same is recorded.

"Lessor" and "lessee" as used in this section include an assignee of the interest of either. "Lease" as used in this section includes a memorandum of lease provided for by section 5301.251 of the Revised Code. This section does not permit the assignment of any lease if the assignment is prohibited by the terms of the lease.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that all cancellations, partial releases, and assignments of leases be by deed or other separate instrument. The original instrument bearing the proper endorsement may be used as such separate instrument.

Effective Date: 02-01-2002



Section 5301.331 - Land contract cancellation, partial release, or assignment.

Except in counties where deeds or other instruments are required as provided in this section, a land contract that is recorded in the office of the county recorder may be cancelled, partially released by the vendor and vendee, or assigned by either of them by writing the cancellation, partial release, or assignment on the original land contract or upon the margin of the record of the original land contract, and by signing it. That cancellation, partial release, or assignment need not be acknowledged, but if written on the margin of the record, the signing shall be attested to by the county recorder. The assignment by the vendee, whether it is on the land contract or upon the margin of the record of that contract, or by separate instrument, shall transfer the right held by the vendee under the land contract in the premises described in the contract unless otherwise stated in the land contract or in the assignment. For copying the cancellation, partial release, or assignment upon the margin of the record, or for attesting it, if written upon the margin of the record, the recorder shall charge the fee provided by section 317.32 of the Revised Code for recording the assignment and satisfaction of mortgages.

A land contract that is recorded in the office of the county recorder may also be cancelled, partially released, or assigned by deed or by other separate instrument, acknowledged as provided in section 5301.01 of the Revised Code. Unless in the form of a deed, a separate instrument of cancellation, partial release, or assignment shall be recorded in the book provided by section 5301.34 of the Revised Code for recording satisfactions of mortgages. The recorder shall charge the fee for that record as provided for in section 317.32 of the Revised Code for record fees.

If a land contract has been cancelled, partially released, or assigned by deed or other separate instrument, and that deed or other separate instrument recites the recorder's file number of the original land contract or the volume and page of the record in which the original land contract is recorded, the recorder shall note on the margin of the original land contract the recorder's file number of the deed or other separate instrument or the volume and page of the record in which the same is recorded.

"Vendor" and "vendee" as used in this section include an assignee of the interest of either. This section does not permit the assignment of any land contract if the assignment is prohibited by the terms of the land contract.

In a county where the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that all cancellations, partial releases, and assignments of land contracts be by deed or other separate instrument. The original instrument bearing the proper endorsement may be used as such separate instrument.

Effective Date: 02-01-2002



Section 5301.332 - Forfeiture for failure of lessee, successors or assigns to abide by specifically described covenants.

Whenever leases of natural gas and oil lands recorded under section 5301.09 of the Revised Code concerning lands upon which there are no producing or drilling oil or gas wells become forfeited for failure of the lessee, his successors or assigns, to abide by specifically described covenants provided for in the lease, or because the term of the lease has expired, the lessor, his successors or assigns, may file for record an affidavit for forfeiture with the county recorder after serving notice by certified mail, return receipt requested, to the lessee, his successors or assigns, at his last known address, or if service is not obtained by certified mail, by giving notice by publication at least once in a newspaper of general circulation in the county in which the land is located of the lessor's intent to declare the lease forfeited.

The notice or publication shall be addressed to the lessee, his successors or assigns, and shall contain the name of the lessee; a general description of the land; the number of acres; the date of the lease; the volume and page of the lease record where the lease is recorded; the cause of the forfeiture; and shall state the intention of the lessor to file for record an affidavit of forfeiture with the county recorder if the lessee does not have the lease released of record within thirty days from the date of receipt of the notice or of publication.

After thirty days and not more than sixty days from the date of proof of mailing or publication of the notice, the lessor, his successors or assigns, may file with the county recorder an affidavit of forfeiture setting forth that he is the lessor of an oil or gas lease; the volume and page of the lease record where the oil or gas lease is recorded; that the lessee, his successors or assigns, has failed and neglected to comply with specifically described covenants provided for in the lease, reciting the facts constituting such failure, or that the term of the lease has expired; that there are no producing or drilling oil or gas wells on the leased premises; that the lease has been forfeited and is void; and that notice was served on the lessee, his successors or assigns, or publication made and the manner and time thereof.

If the lessee, his successors or assigns, claims that the lease is in full force and effect, the lessee, his successors or assigns, shall, within sixty days after the mailing or publication of the notice of the lessor of his intention to declare the lease forfeited, notify the person who filed the affidavit of forfeiture of the claim, and file for record an affidavit with the office of the county recorder of the county in which the land is situated stating that the lease has not been forfeited and that the lessee, his successors or assigns, still claim that the lease is in full force and effect.

If the lessee, his successors or assigns, does not give such notice in writing to the lessor at any time prior to the sixtieth day after the mailing or publication of the notice of the lessor of his intention to declare the lease forfeited, then the lessor shall cause the county recorder to note upon the margin of the record of the lease the following: "This lease cancelled pursuant to affidavit of forfeiture recorded in Lease Vol. . . ., Page. . . ." Thereafter the record of the lease shall not be notice to the public of the existence of the lease or of any interest therein or rights thereunder and the record shall not be received in evidence in any court of the state on behalf of lessee, his successors or assigns, against the lessor, his successors or assigns.

For recording the affidavit of forfeiture, for noting such cancellation upon the margin of the record, and for recording the affidavit giving notice that the lease has not been forfeited, the recorder shall charge the fees provided by section 317.32 of the Revised Code.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may, where applicable, require that the notation "This lease cancelled pursuant to affidavit of forfeiture recorded in Lease Vol. . . ., Page . . . ." be entered on the affidavit, and that the affidavit be recorded in the record of leases provided for by section 317.08 of the Revised Code. The recorder shall charge the fee for such recording as provided by section 317.32 of the Revised Code for the recording of deeds. The record of the lease is not notice to the public of the existence of the lease or of any interests therein or rights thereunder and the record shall not be received in evidence in any court of the state on behalf of the lessee, his successors or assigns, against the lessor, his successors or assigns.

Effective Date: 10-31-1979



Section 5301.34 - Release of mortgage on certificate of mortgagee or assignee.

A mortgage shall be discharged upon the record of the mortgage by the county recorder when there is presented to the county recorder a certificate executed by the mortgagee or the mortgagee's assigns, acknowledged as provided in section 5301.01 of the Revised Code, or when there is presented to the recorder a deed of release executed by the governor as provided in section 5301.19 of the Revised Code, certifying that the mortgage has been fully paid and satisfied. In addition to the discharge on the records by the recorder, such certificate shall be recorded in a book kept for that purpose by the recorder. The recorder is entitled to the fees for such recording as provided by section 317.32 of the Revised Code for recording deeds.

Effective Date: 02-01-2002



Section 5301.35 - Waiver of priority of mortgages - execution and recording - fees.

The priority of the lien of a mortgage may be waived to the extent specified by the holder of the lien in favor of any lien, mortgage, lease, easement, or other interest in the property covered by the mortgage, by writing the waiver of priority on the original mortgage and signing it, by writing the waiver of priority upon the margin of the record of that mortgage and signing it, or by a separate instrument acknowledged as provided by section 5301.01 of the Revised Code. That waiver, when recorded upon the margin of the record of the mortgage, or when recorded as a separate instrument, is constructive notice to all persons dealing with either the property described in that mortgage or the mortgage itself from the date of filing the waiver for record. The waiver, if written upon the mortgage or upon the margin of the record of the mortgage, need not be acknowledged, but if written upon the margin of the record, the signing shall be attested by the county recorder.

If the waiver of priority is by separate instrument, it shall be recorded in the book provided by section 5301.34 of the Revised Code for the recording of satisfactions of mortgages. For the recording, the county recorder may charge the fee as provided by section 317.32 of the Revised Code for recording deeds. For entering any waiver of priority upon the margin of the record of the mortgage, or for attesting it, the recorder is entitled to the fees for recording those waivers of priority that are charged for assignments or satisfactions of mortgages under section 317.32 of the Revised Code.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code, the recorder may require that all waivers of priority of mortgages be made by separate instrument. The original instrument bearing the proper endorsement may be used as such separate instrument.

Effective Date: 02-01-2002



Section 5301.36 - Entry of satisfaction.

(A) Except in a county in which the county recorder has elected to require that all satisfactions of mortgages be recorded by separate instrument as allowed under section 5301.28 of the Revised Code, when recording a mortgage, county recorders shall leave space on the margin of the record for the entry of satisfaction, and record therein the satisfaction made on the mortgage, or permit the owner of the claim secured by the mortgage to enter such satisfaction. Such record shall have the same effect as the record of a release of the mortgage.

(B) Within ninety days from the date of the satisfaction of a residential mortgage, the mortgagee shall record the fact of the satisfaction in the appropriate county recorder's office and pay any fees required for the recording. The mortgagee may, by contract with the mortgagor, recover the cost of the fees required for the recording of the satisfaction by the county recorder.

(C) If the mortgagee fails to comply with division (B) of this section, the mortgagor may recover, in a civil action, damages of two hundred fifty dollars. This division does not preclude or affect any other legal remedies that may be available to the mortgagor.

(D) As used in this section, "residential mortgage" means an obligation to pay a sum of money evidenced by a note and secured by a lien upon real property located within this state containing two or fewer residential units or on which two or fewer residential units are to be constructed and shall include such an obligation on a residential condominium or cooperative unit.

Effective Date: 12-13-1984



Section 5301.37 - Recording of separate instruments.

Whenever the county recorder in making photostatic or photographic records leaves no margin suitable for the entering or recording of assignments, cancellations, or further transactions relating to the instruments so recorded, or whenever such margin is completely filled with assignments, cancellations, or further transactions relating to the instruments so recorded, such transactions shall be effected by separate instruments executed and recorded according to law.

Effective Date: 10-01-1953



Section 5301.38 - Record of patents, copies, and exemplifications.

Patents for lands lying within this state, granted to any person by the president of the United States, and copies of such patents, certified under the official seal of the commissioner of the general land office of the United States, and exemplifications of the record of the general land office of any patent recorded there, may be recorded in the office of the county recorder of the county in which such lands, or a part thereof, are situated.

The recorder shall be paid the fees for recording such patents as provided in section 317.32 of the Revised Code for recording deeds.

Effective Date: 10-01-1953



Section 5301.39 - When court to order clerk to make entry on record of mortgage.

The court in which proceedings are commenced, relative to a mortgage or other lien, change of title, or partition of lands, the final judgment, order, or decree in which is to release or declare such mortgage or other lien void, in whole or in part, or require the judicial sale of property included in the mortgage or other lien, in case of failure to pay the amount secured thereby, or when the title has been changed by judgment or decree, or partition made and confirmed between tenants in common, at the rendition of such final judgment, order, or decree, shall make the necessary order for the proper entry of a memorandum, release, or satisfaction, by the clerk of such court, on the record of such mortgage or other lien, and in cases of change of title or partition, for the record of so much of the decree in the records in the office of the county recorder, as is necessary to show such change of title or partition.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised code and has elected to require a separate instrument for satisfactions and other actions affecting mortgages and other liens on real property, the court order for proper entry as referred to in this section, or certified copy thereof, may constitute the separate instrument and shall be recorded according to the type of action involved.

Effective Date: 12-17-1973



Section 5301.40 - Mortgage or lien satisfied by suit.

When a mortgage or other lien is satisfied or declared void, in whole or in part, by a judgment, final order, or decree, the clerk of the court in which the proceedings are had shall enter upon the record of the mortgage or other lien, in the county recorder's office where it is recorded, a memorandum of the character of the proceedings, giving also the volume and page of the record where they are recorded.

The clerk may tax in the bill of costs the fees of the recorder provided by law for the entry of the memorandum, release, satisfaction, or record, including a fee to himself for making the entry as provided for in division (K) of section 2303.20 of the Revised Code, and the fees provided by law for official copies of records.

In a county in which the county recorder has determined to use the microfilm process as provided by section 9.01 of the Revised Code and has elected to require a separate instrument for satisfactions of mortgages and other liens, the judgment, final order, or decree may constitute the separate instrument and shall be recorded as appropriate for the type of action involved.

Effective Date: 01-01-1993



Section 5301.41 - Effect of reversal of judgment.

If the final judgment, order, or decree referred to in section 5301.39 of the Revised Code, upon which the entry of release, satisfaction, change of title, or partition is based, or in which the order for release, satisfaction, or record is included, is reversed, vacated, or modified, such reversal, vacation, or modification, so far as it applies to such memorandum, release, or satisfaction of such mortgage or other lien, record of change of title, or partition, will vacate or modify the entry and record.

Effective Date: 01-10-1961



Section 5301.42 - Effect of entry by clerk.

Sections 5301.39 to 5301.41, inclusive, of the Revised Code do not give to any judgment, order, or decree an effect, by reason of the entry thereof in the county recorder's office, other than that which it would have had without such entry.

Effective Date: 10-01-1953



Section 5301.43 - Certified copy of record of instrument as evidence.

A copy of the record of a deed or other instrument of writing, certified by the county recorder with his official seal affixed thereto, shall be received in all courts and places within this state, as prima-facie evidence of the existence of such instrument, and as conclusive evidence of the existence of such record.

Effective Date: 10-01-1953



Section 5301.44 - Certified copy of record in action to cure defects.

When a conveyance of real estate has been executed in which there is a mistake, defect or omission in the description of the lands, execution, acknowledgment, or otherwise, and it has been recorded in the county recorder's office of the county where the lands are or were situated at the time of such record, the record or a certified copy thereof in an action to cure or supply such defect, mistake, or omission, or to compel the execution of a valid conveyance of such real estate, may be read in evidence, and shall be prima-facie evidence that such instrument was executed and existed as shown by such record.

Effective Date: 10-01-1953



Section 5301.45 - Instrument executed and acknowledged upon different sheets.

When a deed, mortgage, lease, or other instrument of writing intended to convey or encumber an interest in real estate is not printed or written on a single sheet, or when the certificate of acknowledgment thereof is not printed or written on the same sheet with the instrument, and such defective conveyance is corrected by the judgment of a court, or by the voluntary act of the parties thereto, such judgment or act shall relate back so as to be operative from the time of filing the original conveyance in the county recorder's office.

Effective Date: 10-01-1953



Section 5301.46 - Assignment, release, or cancellation of interest made by separate instrument to contain description.

(A) As used in this section, "separate instrument" means an instrument other than the writing in which was created the interest in real property that is being assigned, released, or canceled.

(B) In any county that maintains sectional indexes pursuant to section 317.20 of the Revised Code, each assignment, release, or cancellation of an interest in real property that is made by a separate instrument shall contain a description of the real property that is subject to the interest sufficient to enable the county recorder to index the assignment, release, or cancellation correctly, and the description shall include all of the following:

(1) The permanent parcel number, if there is one, for the real property;

(2) The section, range, tract, subdivision, addition, lot, quarter, and municipal corporation, town, or township associated with the real property.

(C) If division (B) of this section requires a description of the subject real property to be contained in an assignment, release, or cancellation of an interest in real property that is made by a separate instrument, the omission in the assignment, release, or cancellation of any part of the description does not invalidate that instrument.

Effective Date: 10-10-1991



Section 5301.47 - Marketable title definitions.

As used in sections 5301.47 to 5301.56, inclusive, of the Revised Code:

(A) "Marketable record title" means a title of record, as indicated in section 5301.48 of the Revised Code, which operates to extinguish such interests and claims, existing prior to the effective date of the root of title, as are stated in section 5301.50 of the Revised Code.

(B) "Records" includes probate and other official public records, as well as records in the office of the recorder of the county in which all or part of the land is situate.

(C) "Recording," when applied to the official public records of the probate or other court, includes filing.

(D) "Person dealing with land" includes a purchaser of any estate or interest therein, a mortgagee, a levying or attaching creditor, a land contract vendee, or any other person seeking to acquire an estate or interest therein, or impose a lien thereon.

(E) "Root of title" means that conveyance or other title transaction in the chain of title of a person, purporting to create the interest claimed by such person, upon which he relies as a basis for the marketability of his title, and which was the most recent to be recorded as of a date forty years prior to the time when marketability is being determined. The effective date of the "root of title" is the date on which it is recorded.

(F) "Title transaction" means any transaction affecting title to any interest in land, including title by will or descent, title by tax deed, or by trustee's, assignee's, guardian's, executor's, administrator's, or sheriff's deed, or decree of any court, as well as warranty deed, quit claim deed, or mortgage.

Effective Date: 09-29-1961



Section 5301.48 - Unbroken chain of title of record.

Any person having the legal capacity to own land in this state, who has an unbroken chain of title of record to any interest in land for forty years or more, has a marketable record title to such interest as defined in section 5301.47 of the Revised Code, subject to the matters stated in section 5301.49 of the Revised Code.

A person has such an unbroken chain of title when the official public records disclose a conveyance or other title transaction, of record not less than forty years at the time the marketability is to be determined, which said conveyance or other title transaction purports to create such interest, either in:

(A) The person claiming such interest; or

(B) Some other person from whom, by one or more conveyances or other title transactions of record, such purported interest has become vested in the person claiming such interest; with nothing appearing of record, in either case, purporting to divest such claimant of such purported interest.

Effective Date: 09-29-1961



Section 5301.49 - Record marketable title.

Such record marketable title shall be subject to:

(A) All interests and defects which are inherent in the muniments of which such chain of record title is formed; provided that a general reference in such muniments, or any of them, to easements, use restrictions, or other interests created prior to the root of title shall not be sufficient to preserve them, unless specific identification be made therein of a recorded title transaction which creates such easement, use restriction, or other interest; and provided that possibilities of reverter, and rights of entry or powers of termination for breach of condition subsequent, which interests are inherent in the muniments of which such chain of record title is formed and which have existed for forty years or more, shall be preserved and kept effective only in the manner provided in section 5301.51 of the Revised Code;

(B) All interests preserved by the filing of proper notice or by possession by the same owner continuously for a period of forty years or more, in accordance with section 5301.51 of the Revised Code;

(C) The rights of any person arising from a period of adverse possession or user, which was in whole or in part subsequent to the effective date of the root of title;

(D) Any interest arising out of a title transaction which has been recorded subsequent to the effective date of the root of title from which the unbroken chain of title or record is started; provided that such recording shall not revive or give validity to any interest which has been extinguished prior to the time of the recording by the operation of section 5301.50 of the Revised Code;

(E) The exceptions stated in section 5301.53 of the Revised Code.

Effective Date: 01-23-1963



Section 5301.50 - Interests prior to effective date of root of title.

Subject to the matters stated in section 5301.49 of the Revised Code, such record marketable title shall be held by its owner and shall be taken by any person dealing with the land free and clear of all interests, claims, or charges whatsoever, the existence of which depends upon any act, transaction, event, or omission that occurred prior to the effective date of the root of title. All such interests, claims, or charges, however denominated, whether legal or equitable, present or future, whether such interests, claims, or charges are asserted by a person sui juris or under a disability, whether such person is within or without the state, whether such person is natural or corporate, or is private or governmental, are hereby declared to be null and void.

Effective Date: 09-29-1961



Section 5301.51 - Preservation of interest in land.

(A) Any person claiming an interest in land may preserve and keep effective the interest by filing for record during the forty-year period immediately following the effective date of the root of title of the person whose record title would otherwise be marketable, a notice in compliance with section 5301.52 of the Revised Code. No disability or lack of knowledge of any kind on the part of anyone suspends the running of the forty-year period. The notice may be filed for record by the claimant or by any other person acting on behalf of any claimant who is:

(1) Under a disability;

(2) Unable to assert a claim on his own behalf; or

(3) One of a class, but whose identity cannot be established or is uncertain at the time of filing the notice of claim for record.

(B) If the same record owner of any possessory interest in land has been in possession of the land continuously for a period of forty years or more, during which period no title transaction with respect to such interest appears of record in his chain of title, and no notice has been filed by him on his behalf as provided in division (A) of this section, and such possession continues to the time when marketability is being determined, the period of possession is equivalent to the filing of the notice immediately preceding the termination of the forty-year period described in division (A) of this section.

Effective Date: 05-31-1988



Section 5301.52 - Notice and filing of claim of interest in land.

(A) To be effective and entitled to recording, the notice referred to in section 5301.51 of the Revised Code shall satisfy all of the following:

(1) Be in the form of an affidavit;

(2) State the nature of the claim to be preserved and the names and addresses of the persons for whose benefit the notice is being filed;

(3) Contain an accurate and full description of all land affected by the notice, which description shall be set forth in particular terms and not by general inclusions, except that if the claim is founded upon a recorded instrument, the description in the notice may be the same as that contained in such recorded instrument;

(4) State the name of each record owner of the land affected by the notice, at the time of its recording, together with the recording information of the instrument by which each record owner acquired title to the land;

(5) Be made by any person who has knowledge of the relevant facts or is competent to testify concerning them in court.

(B) The notice shall be filed for record in the office of the recorder of the county or counties where the land described in it is situated. The recorder of each county shall accept all such notices presented to him which describe land situated in the county in which he serves, shall enter and record them in the deed records of that county, and shall index each notice in the grantee deed index under the names of the claimants appearing in that notice and in the grantor deed index under the names of the record owners appearing in that notice. Such notices also shall be indexed under the description of the real estate involved in a book set apart for that purpose to be known as the "Notice Index." Each recorder may charge the same fees for the recording of such notices as are charged for recording deeds.

(C) A notice prepared, executed, and recorded in conformity with the requirements of this section, or a certified copy of it, shall be accepted as evidence of the facts stated insofar as they affect title to the land affected by that notice.

(D) Any person who knowingly makes any false statement in a notice executed under this section is guilty of perjury under section 2921.11 of the Revised Code.

Effective Date: 05-31-1988



Section 5301.53 - Certain rights not barred or extinguished.

(A) Any lessor or his successor as reversioner of his right to possession on the expiration of any lease, or any lessee or his successor of his rights in and to any lease, except as may be permitted under section 5301.56 of the Revised Code;

(B) Any easement or interest in the nature of an easement created or held for any railroad or public utility purpose;

(C) Any easement or interest in the nature of an easement, the existence of which is clearly observable by physical evidence of its use;

(D) Any easement or interest in the nature of an easement, or any rights granted, excepted, or reserved by the instrument creating such easement or interest, including any rights for future use, if the existence of such easement or interest is evidenced by the location beneath, upon, or above any part of the land described in such instrument of any pipe, valve, road, wire, cable, conduit, duct, sewer, track, pole, tower, or other physical facility and whether or not the existence of such facility is observable;

(E) Any right, title, estate, or interest in coal, and any mining or other rights pertinent to or exercisable in connection with any right, title, estate, or interest in coal;

(F) Any mortgage recorded in conformity with section 1701.66 of the Revised Code;

(G) Any right, title, or interest of the United States, of this state, or of any political subdivision, body politic, or agency of the United States or this state.

Effective Date: 03-22-1989



Section 5301.54 - Effect of changes.

Nothing contained in sections 5301.47 to 5301.56, inclusive, of the Revised Code, shall be construed to extend the period for the bringing of an action or for the doing of any other required act under any statutes of limitations, nor, except as provided in sections 5301.47 to 5301.56, inclusive, of the Revised Code, to affect the operation of any statutes governing the effect of the recording or the failure to record any instrument affecting land.

Effective Date: 09-29-1961



Section 5301.55 - Liberal construction of statutes.

Sections 5301.47 to 5301.56, inclusive, of the Revised Code, shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record chain of title as described in section 5301.48 of the Revised Code, subject only to such limitations as appear in section 5301.49 of the Revised Code.

Effective Date: 09-29-1961



Section 5301.56 - Mineral interests - vesting in surface owner.

(A) As used in this section:

(1) "Holder" means the record holder of a mineral interest, and any person who derives the person's rights from, or has a common source with, the record holder and whose claim does not indicate, expressly or by clear implication, that it is adverse to the interest of the record holder.

(2) "Drilling or mining permit" means a permit issued under Chapter 1509., 1513., or 1514. of the Revised Code to the holder to drill an oil or gas well or to mine other minerals.

(3) "Mineral interest" means a fee interest in at least one mineral regardless of how the interest is created and of the form of the interest, which may be absolute or fractional or divided or undivided.

(4) "Mineral" means gas, oil, coal, coalbed methane gas, other gaseous, liquid, and solid hydrocarbons, sand, gravel, clay, shale, gypsum, halite, limestone, dolomite, sandstone, other stone, metalliferous or nonmetalliferous ore, or another material or substance of commercial value that is excavated in a solid state from natural deposits on or in the earth.

(5) "Owner of the surface of the lands subject to the interest" includes the owner's successors and assignees.

(B) Any mineral interest held by any person, other than the owner of the surface of the lands subject to the interest, shall be deemed abandoned and vested in the owner of the surface of the lands subject to the interest if the requirements established in division (E) of this section are satisfied and none of the following applies:

(1) The mineral interest is in coal, or in mining or other rights pertinent to or exercisable in connection with an interest in coal, as described in division (E) of section 5301.53 of the Revised Code. However, if a mineral interest includes both coal and other minerals that are not coal, the mineral interests that are not in coal may be deemed abandoned and vest in the owner of the surface of the lands subject to the interest.

(2) The mineral interest is held by the United States, this state, or any political subdivision, body politic, or agency of the United States or this state, as described in division (G) of section 5301.53 of the Revised Code.

(3) Within the twenty years immediately preceding the date on which notice is served or published under division (E) of this section, one or more of the following has occurred:

(a) The mineral interest has been the subject of a title transaction that has been filed or recorded in the office of the county recorder of the county in which the lands are located.

(b) There has been actual production or withdrawal of minerals by the holder from the lands, from lands covered by a lease to which the mineral interest is subject, from a mine a portion of which is located beneath the lands, or, in the case of oil or gas, from lands pooled, unitized, or included in unit operations, under sections 1509.26 to 1509.28 of the Revised Code, in which the mineral interest is participating, provided that the instrument or order creating or providing for the pooling or unitization of oil or gas interests has been filed or recorded in the office of the county recorder of the county in which the lands that are subject to the pooling or unitization are located.

(c) The mineral interest has been used in underground gas storage operations by the holder.

(d) A drilling or mining permit has been issued to the holder, provided that an affidavit that states the name of the permit holder, the permit number, the type of permit, and a legal description of the lands affected by the permit has been filed or recorded, in accordance with section 5301.252 of the Revised Code, in the office of the county recorder of the county in which the lands are located.

(e) A claim to preserve the mineral interest has been filed in accordance with division (C) of this section.

(f) In the case of a separated mineral interest, a separately listed tax parcel number has been created for the mineral interest in the county auditor's tax list and the county treasurer's duplicate tax list in the county in which the lands are located.

(C)

(1) A claim to preserve a mineral interest from being deemed abandoned under division (B) of this section may be filed for record by its holder. Subject to division (C)(3) of this section, the claim shall be filed and recorded in accordance with division (H) of this section and sections 317.18 to 317.201 and 5301.52 of the Revised Code, and shall consist of a notice that does all of the following:

(a) States the nature of the mineral interest claimed and any recording information upon which the claim is based;

(b) Otherwise complies with section 5301.52 of the Revised Code;

(c) States that the holder does not intend to abandon, but instead to preserve, the holder's rights in the mineral interest.

(2) A claim that complies with division (C)(1) of this section or, if applicable, divisions (C)(1) and (3) of this section preserves the rights of all holders of a mineral interest in the same lands.

(3) Any holder of an interest for use in underground gas storage operations may preserve the holder's interest, and those of any lessor of the interest, by a single claim, that defines the boundaries of the storage field or pool and its formations, without describing each separate interest claimed. The claim is prima-facie evidence of the use of each separate interest in underground gas storage operations.

(D)

(1) A mineral interest may be preserved indefinitely from being deemed abandoned under division (B) of this section by the occurrence of any of the circumstances described in division (B)(3) of this section, including, but not limited to, successive filings of claims to preserve mineral interests under division (C) of this section.

(2) The filing of a claim to preserve a mineral interest under division (C) of this section does not affect the right of a lessor of an oil or gas lease to obtain its forfeiture under section 5301.332 of the Revised Code.

(E) Before a mineral interest becomes vested under division (B) of this section in the owner of the surface of the lands subject to the interest, the owner of the surface of the lands subject to the interest shall do both of the following:

(1) Serve notice by certified mail, return receipt requested, to each holder or each holder's successors or assignees, at the last known address of each, of the owner's intent to declare the mineral interest abandoned. If service of notice cannot be completed to any holder, the owner shall publish notice of the owner's intent to declare the mineral interest abandoned at least once in a newspaper of general circulation in each county in which the land that is subject to the interest is located. The notice shall contain all of the information specified in division (F) of this section.

(2) At least thirty, but not later than sixty days after the date on which the notice required under division (E)(1) of this section is served or published, as applicable, file in the office of the county recorder of each county in which the surface of the land that is subject to the interest is located an affidavit of abandonment that contains all of the information specified in division (G) of this section.

(F) The notice required under division (E)(1) of this section shall contain all of the following:

(1) The name of each holder and the holder's successors and assignees, as applicable;

(2) A description of the surface of the land that is subject to the mineral interest. The description shall include the volume and page number of the recorded deed or other recorded instrument under which the owner of the surface of the lands claims title or otherwise satisfies the requirements established in division (A)(3) of section 5301.52 of the Revised Code.

(3) A description of the mineral interest to be abandoned. The description shall include the volume and page number of the recorded instrument on which the mineral interest is based.

(4) A statement attesting that nothing specified in division (B)(3) of this section has occurred within the twenty years immediately preceding the date on which notice is served or published under division (E) of this section;

(5) A statement of the intent of the owner of the surface of the lands subject to the mineral interest to file in the office of the county recorder an affidavit of abandonment at least thirty, but not later than sixty days after the date on which notice is served or published, as applicable.

(G) An affidavit of abandonment shall contain all of the following:

(1) A statement that the person filing the affidavit is the owner of the surface of the lands subject to the interest;

(2) The volume and page number of the recorded instrument on which the mineral interest is based;

(3) A statement that the mineral interest has been abandoned pursuant to division (B) of this section;

(4) A recitation of the facts constituting the abandonment;

(5) A statement that notice was served on each holder or each holder's successors or assignees or published in accordance with division (E) of this section.

(H)

(1) If a holder or a holder's successors or assignees claim that the mineral interest that is the subject of a notice under division (E) of this section has not been abandoned, the holder or the holder's successors or assignees, not later than sixty days after the date on which the notice was served or published, as applicable, shall file in the office of the county recorder of each county where the land that is subject to the mineral interest is located one of the following:

(a) A claim to preserve the mineral interest in accordance with division (C) of this section;

(b) An affidavit that identifies an event described in division (B)(3) of this section that has occurred within the twenty years immediately preceding the date on which the notice was served or published under division (E) of this section.

The holder or the holder's successors or assignees shall notify the person who served or published the notice under division (E) of this section of the filing under this division.

(2) If a holder or a holder's successors or assignees who claim that the mineral interest that is the subject of a notice under division (E) of this section has not been abandoned fails to file a claim to preserve the mineral interest, files such a claim more than sixty days after the date on which the notice was served or published under division (E) of this section, fails to file an affidavit that identifies an event described in division (B)(3) of this section that has occurred within the twenty years immediately preceding the date on which the notice was served or published under division (E) of this section, or files such an affidavit more than sixty days after the date on which the notice was served or published under that division, the owner of the surface of the lands subject to the interest who is seeking to have the interest deemed abandoned and vested in the owner shall cause the county recorder of each applicable county to memorialize the record on which the severed mineral interest is based with the following: "This mineral interest abandoned pursuant to affidavit of abandonment recorded in volume ...., page ....."

Immediately after the county recorder memorializes the record, the mineral interest shall vest in the owner of the surface of the lands formerly subject to the interest, and the record of the mineral interest shall cease to be notice to the public of the existence of the mineral interest or of any rights under it. In addition, the record shall not be received as evidence in any court in this state on behalf of the former holder or the former holder's successors or assignees against the owner of the surface of the lands formerly subject to the interest. However, the abandonment and vesting of a mineral interest pursuant to divisions (E) to (I) of this section only shall be effective as to the property of the owner that filed the affidavit of abandonment under division (E) of this section.

(I) For purposes of a recording under this section, a county recorder shall charge the fee established under section 317.32 of the Revised Code.

A county recorder who uses microfilm as provided under section 9.01 of the Revised Code may require the memorial "This mineral interest abandoned pursuant to affidavit of abandonment recorded in volume ...., page ....." to be located on the affidavit of abandonment instead of the record on which the severed mineral interest is based, and the affidavit may be recorded under section 317.08 of the Revised Code.

Effective Date: 03-22-1989; 06-30-2006



Section 5301.61 - Removal of fixtures or improvements from mortgaged realty.

No person having an interest in real property, buyer, lessee, tenant, or occupant of real property, knowing that such real property is mortgaged or the subject of a land contract, shall remove, or cause or permit the removal of any improvement or fixture from such real property without the consent of the mortgagee, vendor under the land contract, or other person authorized to give such consent.

Effective Date: 01-01-1974



Section 5301.63 - Solar access easement requirements.

For the purpose of ensuring adequate access of solar energy collection devices to sunlight, any person may grant a solar access easement. Such easements shall be in writing and shall be subject to the same conveyance and recording requirements as other easements.

Any instrument that grants a solar access easement shall include:

(A) A description of the real property burdened and benefited by the solar access easement;

(B) A description of the limits in heights, locations, or both, of permissible development on the burdened land in terms of structures, vegetation, or both, for the purpose of providing solar access for the benefited land;

(C) Any terms or conditions under which the solar access easement is granted or may be terminated;

(D) A term stating that the solar access easement runs with the land, unless terminated in accordance with the terms of the easement regarding termination, or unless otherwise agreed by the parties;

(E) Any other provisions necessary or desirable to execute the instrument.

The owner of the benefited land may prevent any obstruction of the solar access described in the solar access easement by any equitable remedy, and may maintain any action at law for any damages caused by any such obstruction.

Nothing in this section shall affect the status of any recorded easement to protect or ensure adequate access of solar energy collection devices to sunlight conveyed prior to the effective date of this section.

Effective Date: 08-14-1979



Section 5301.67 - Conservation, agricultural easement definitions.

As used in sections 5301.67 to 5301.70 of the Revised Code:

(A) "Conservation easement" means an incorporeal right or interest in land that is held for the public purpose of retaining land, water, or wetland areas predominantly in their natural, scenic, open, or wooded condition, including, without limitation, the use of land in agriculture when consistent with and in furtherance of the purpose of retaining those areas in such a condition, or retaining their use predominantly as suitable habitat for fish, plants, or wildlife; that imposes any limitations on the use or development of the areas that are appropriate at the time of creation of the conservation easement to achieve one or more of those purposes; and that includes appropriate provisions for the holder to enter the property subject to the easement at reasonable times to ensure compliance with its provisions.

(B) "Agriculture" means those activities occurring on land devoted exclusively to agricultural use, as defined in section 5713.30 of the Revised Code, or on land that constitutes a homestead.

(C) "Agricultural easement" means an incorporeal right or interest in land that is held for the public purpose of retaining the use of land predominantly in agriculture; that imposes any limitations on the use or development of the land that are appropriate at the time of creation of the easement to achieve that purpose; that is in the form of articles of dedication, easement, covenant, restriction, or condition; and that includes appropriate provisions for the holder to enter the property subject to the easement at reasonable times to ensure compliance with its provisions.

(D) "Homestead" means the portion of a farm on which is located a dwelling house, yard, or outbuildings such as a barn or garage.

Effective Date: 07-26-2001



Section 5301.68 - Granting conservation or agricultural easement.

An owner of land may grant a conservation easement to the department of natural resources, a park district created under Chapter 1545. of the Revised Code, a township park district created under section 511.18 of the Revised Code, a conservancy district created under Chapter 6101. of the Revised Code, a soil and water conservation district created under Chapter 1515. of the Revised Code, a regional water and sewer district created under Chapter 6119. of the Revised Code, a county, a township, a municipal corporation, or a charitable organization that is authorized to hold conservation easements by division (B) of section 5301.69 of the Revised Code, in the form of articles of dedication, easement, covenant, restriction, or condition. An owner of land also may grant an agricultural easement to the director of agriculture; to a municipal corporation, county, township, or soil and water conservation district; or to a charitable organization described in division (B) of section 5301.69 of the Revised Code. An owner of land may grant an agricultural easement only on land that is valued for purposes of real property taxation at its current value for agricultural use under section 5713.31 of the Revised Code or that constitutes a homestead when the easement is granted.

All conservation easements and agricultural easements shall be executed and recorded in the same manner as other instruments conveying interests in land.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 07-26-2001; 04-15-2005



Section 5301.69 - Who may acquire conservation or agricultural easement.

(A) The director of natural resources, the board of park commissioners of a park district created under Chapter 1545. of the Revised Code, the board of park commissioners of a township park district created under section 511.18 of the Revised Code, the board of directors of a conservancy district created under Chapter 6101. of the Revised Code, the board of supervisors of a soil and water conservation district created under Chapter 1515. of the Revised Code, the board of trustees of a regional water and sewer district created under Chapter 6119. of the Revised Code, the board of county commissioners of a county, the board of township trustees of a township, or the legislative authority of a municipal corporation may acquire conservation easements in the name of the state, the district, or the county, township, or municipal corporation in the same manner as other interests in land may be acquired under section 307.02, 307.18, 505.10, 505.261, 511.23, 717.01, 1501.01, 1515.08, 1545.11, 6101.15, or 6119.111 of the Revised Code. Each officer, board, or authority acquiring a conservation easement shall name an appropriate administrative officer, department, or division to supervise and enforce the easement.

(B) A charitable organization may acquire and hold conservation easements if it is exempt from federal taxation under subsection 501(a) and is described in subsection 501(c) of the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended, and organized for any of the following purposes: the preservation of land areas for public outdoor recreation or education, or scenic enjoyment; the preservation of historically important land areas or structures; or the protection of natural environmental systems. Such a charitable organization also may acquire and hold agricultural easements subject to the limitation that it may do so only on land that is valued for purposes of real property taxation at its current value for agricultural use under section 5713.31 of the Revised Code or that constitutes a homestead when the easement is granted.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 07-26-2001



Section 5301.691 - Director of agriculture purchase of agricultural easements.

(A)

(1) Subject to divisions (A)(2) and (F) of this section, the director of agriculture, with moneys credited to the agricultural easement purchase fund created in section 901.21 of the Revised Code, may purchase agricultural easements in the name of the state.

(2) Not less than thirty days prior to the acquisition of an agricultural easement under division (A)(1) of this section or the extinguishment of such an easement purchased under that division, the director shall provide written notice of the intention to do so to the board of county commissioners of the county in which the land that is or is proposed to be subject to the easement or extinguishment is located, and either to the legislative authority of the municipal corporation in which the land is located, if it is located in an incorporated area, or to the board of township trustees of the township in which the land is located, if it is located in an unincorporated area. If, within thirty days after the director provides the notice, the board of county commissioners, legislative authority, or board of township trustees requests an informational meeting with the director regarding the proposed acquisition or extinguishment, the director shall meet with the legislative authority or board to respond to the board's or authority's questions and concerns. If a meeting is timely requested under division (A)(2) of this section, the director shall not undertake the proposed acquisition or extinguishment until after the meeting has been concluded.

The director, upon the director's own initiative and prior to the purchase of an agricultural easement under division (A)(1) of this section or the extinguishment of such an easement, may hold an informational meeting with the board of county commissioners and the legislative authority of the municipal corporation or board of township trustees in which land that would be affected by the proposed acquisition or extinguishment is located, to respond to any questions and concerns of the board or authority regarding the proposed acquisition or extinguishment.

(B)

(1) Subject to division (F) of this section, the legislative authority of a municipal corporation, board of county commissioners of a county, or board of trustees of a township, with moneys in the political subdivision's general fund not required by law or charter to be used for other specified purposes or with moneys in a special fund of the political subdivision to be used for the purchase of agricultural easements, may purchase agricultural easements in the name of the municipal corporation, county, or township.

(2) Subject to division (F) of this section, the legislative authority of a municipal corporation, board of county commissioners of a county, or board of township trustees of a township may acquire agricultural easements by gift, devise, or bequest. Any terms may be included in an agricultural easement so acquired that are necessary or appropriate to preserve on behalf of the grantor of the easement the favorable tax consequences of the gift, devise, or bequest under the "Internal Revenue Act of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(C)

(1) Subject to division (F) of this section, the board of supervisors of a soil and water conservation district, with moneys in any fund not required by law to be used for other specified purposes or with moneys provided to the board through matching grants made under section 901.22 of the Revised Code for the purchase of agricultural easements, may purchase agricultural easements in the name of the board.

(2) Subject to division (F) of this section, the board of supervisors of a soil and water conservation district may acquire agricultural easements by gift, devise, or bequest. Any terms may be included in an agricultural easement so acquired that are necessary or appropriate to preserve on behalf of the grantor of the easement the favorable tax consequences of the gift, devise, or bequest under the "Internal Revenue Act of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(D)

(1) The term of an agricultural easement purchased wholly or in part with money from the agricultural easement purchase fund shall be perpetual and shall run with the land.

(2) The term of an agricultural easement purchased by the legislative authority of a municipal corporation, board of county commissioners of a county, board of township trustees of a township, or board of supervisors of a soil and water conservation district without the use of any money from the agricultural easement purchase fund may be perpetual or for a specified period. The agricultural easement shall run with the land. The instrument conveying an agricultural easement for a specified period shall include provisions specifying, at a minimum, all of the following:

(a) The consideration to be paid for the easement and manner of payment;

(b) Whether the easement is renewable and, if so, procedures for its renewal;

(c) The circumstances under which the easement may be extinguished;

(d) The method for determining the amount of money, if any, due the holder of the easement upon extinguishment and for payment of that amount to the holder.

(E)

(1) The director and each legislative authority of a municipal corporation, board of county commissioners, board of township trustees, or board of supervisors of a soil and water conservation district, upon acquiring an agricultural easement by purchase, gift, devise, or bequest under this section or section 901.21 of the Revised Code, shall name an appropriate administrative officer, department, or division to supervise and enforce the easement. A legislative authority of a municipal corporation, board of county commissioners, or board of township trustees may enter into a contract with the board of park commissioners of a park district established under Chapter 1545. of the Revised Code, the board of park commissioners of a township park district established under section 511.18 of the Revised Code, or the board of supervisors of a soil and water conservation district having territorial jurisdiction within the municipal corporation, county, or township, or with a charitable organization described in division (B) of section 5301.69 of the Revised Code, to supervise on behalf of the legislative authority or board an agricultural easement so acquired. A board of supervisors of a soil and water conservation district may enter into a contract with the board of park commissioners of a park district established under Chapter 1545. of the Revised Code or the board of park commissioners of a township park district established under section 511.18 of the Revised Code having territorial jurisdiction within the soil and water conservation district, or with a charitable organization described in division (B) of section 5301.69 of the Revised Code, to supervise on behalf of the board an agricultural easement so acquired. The contract may be entered into on such terms as are agreeable to the parties and shall specify or prescribe a method for determining the amounts of any payments to be made by the legislative authority , board of county commissioners , board of township trustees, or board of supervisors for the performance of the contract.

(2) With respect to an agricultural easement purchased with a matching grant that is made under division (D) of section 901.22 of the Revised Code and that consists in whole or in part of moneys from the clean Ohio agricultural easement fund created in section 901.21 of the Revised Code, the recipient of the matching grant shall make an annual monitoring visit to the land that is the subject of the easement. The purpose of the visit is to ensure that no development that is prohibited by the terms of the easement has occurred or is occurring. In accordance with rules adopted under division (A)(1)(d) of section 901.22 of the Revised Code, the grant recipient shall prepare a written annual monitoring report and submit it to the office of farmland preservation in the department of agriculture. If necessary to enforce the terms of the easement, the grant recipient shall take corrective action in accordance with those rules. The director may agree to share these monitoring and enforcement responsibilities with the grant recipient.

(F) The director; a municipal corporation, county, township, or soil and water conservation district; or a charitable organization may acquire agricultural easements by purchase, gift, devise, or bequest only on land that is valued for purposes of real property taxation at its current value for agricultural use under section 5713.31 of the Revised Code or that constitutes a homestead when the easement is granted.

(G) An agricultural easement acquired by the director under division (A) of this section may be extinguished if an unexpected change in the conditions of or surrounding the land that is subject to the easement makes impossible or impractical the continued use of the land for the purposes described in the agricultural easement, or if the requirements of the easement are extinguished by judicial proceedings. Upon the sale, exchange, or involuntary conversion of the land subject to the easement, the director shall be paid an amount of money that is at least equal to the proportionate value of the easement compared to the total value of the land at the time the easement was acquired. Moneys so received shall be credited to the agricultural easement purchase fund.

An agricultural easement acquired by a municipal corporation, county, or township under division (B) of this section or by a soil and water conservation district under division (C) of this section may be extinguished under the circumstances prescribed, and in accordance with the terms and conditions set forth, in the instrument conveying the agricultural easement. An agricultural easement acquired by a charitable organization described in division (B) of section 5301.69 of the Revised Code may be extinguished under the circumstances prescribed, and in accordance with the terms and conditions set forth, in the instrument conveying the agricultural easement.

Any instrument extinguishing an agricultural easement shall be executed and recorded in the same manner as other instruments conveying or terminating interests in real property.

(H) Promptly after the recording and indexing of an instrument conveying an agricultural easement to any person or to a municipal corporation, county, township, or soil and water conservation district or of an instrument extinguishing an agricultural easement held by any person or such a political subdivision, the county recorder shall mail, by regular mail, a photocopy of the instrument to the office of farmland preservation in the department of agriculture. The photocopy shall be accompanied by an invoice for the applicable fee established in section 317.32 of the Revised Code. Promptly after receiving the photocopy and invoice, the office of farmland preservation shall remit the fee to the county recorder.

(I) The director, the legislative authority of a municipal corporation, a board of county commissioners, a board of township trustees, or a board of supervisors of a soil and water conservation district may receive and expend grants from any public or private source for the purpose of purchasing agricultural easements and supervising and enforcing them.

Effective Date: 05-30-2002; 04-15-2005



Section 5301.692 - Holding land or interests in land for purpose of retaining use of land predominantly in agriculture.

The legislative authority of a municipal corporation, board of county commissioners of a county, or board of township trustees of a township, in addition to the legislative authority's or board's other powers, may hold land or interests in land for the purpose of retaining the use of the land predominantly in agriculture. The authority and boards may do all things necessary or appropriate to achieve that purpose, including, without limitation, performing any of the activities described in division (A)(1) or (2) of section 5713.30 of the Revised Code or entering into contracts to lease or rent the land or interests in land so held to persons or governmental entities who will use the land predominantly in agriculture.

Effective Date: 04-05-1999



Section 5301.70 - Enforcement of conservation easement.

Conservation easements are not unenforceable for lack of privity of contract or estate or lack of benefit to a particular dominant estate. Conservation easements are assignable to another entity authorized to hold conservation easements. Nothing in sections 5301.67 to 5301.70 of the Revised Code affects the enforceability of any article of dedication, restriction, easement, covenant, or condition that does not meet the requirements of those sections.

The terms of a conservation easement may be enforced by injunction or in any other civil action by the holder of the easement.

Effective Date: 03-14-1980



Section 5301.80 - Environmental covenants - definitions.

As used in sections 5301.80 to 5301.92 of the Revised Code:

(A) "Activity and use limitations" means restrictions or obligations created under sections 5301.80 to 5301.92 of the Revised Code with respect to real property.

(B) "Agency" means the environmental protection agency or any other state or federal agency that determines or approves the environmental response project pursuant to which an environmental covenant is created.

(C) "Common interest community" means a condominium, a cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums or to pay for maintenance or improvement of other real property described in a recorded covenant that creates the common interest community.

(D) "Environmental covenant" means a servitude arising under an environmental response project that imposes activity and use limitations and that meets the requirements established in section 5301.82 of the Revised Code.

(E) "Environmental response project" means a plan or work performed for environmental remediation of real property or for protection of ecological features associated with real property and conducted as follows:

(1) Under a federal or state program governing environmental remediation of real property that is subject to agency review or approval, including, but not limited to, property that is the subject of any of the following:

(a) A corrective action, closure, or post-closure pursuant to the "Resource Conservation and Recovery Act of 1976," 90 Stat. 2806, 42 U.S.C.A. 6921, et seq., as amended, or any regulation adopted under that act, or Chapter 3734. of the Revised Code or any rule adopted under it;

(b) A removal or remedial action pursuant to the "Comprehensive Environmental Response, Compensation, and Liability Act of 1980," 94 Stat. 2767, 42 U.S.C.A. 9601, et seq., as amended, or any regulation adopted under that act, or Chapter 3734. or 6111. of the Revised Code or any rule adopted under those chapters;

(c) A no further action letter submitted with a request for a covenant not to sue pursuant to section 3746.11 of the Revised Code;

(d) A no further action letter prepared pursuant to section 122.654 of the Revised Code;

(e) A corrective action pursuant to section 3737.88, 3737.882, or 3737.89 of the Revised Code or any rule adopted under those sections.

(2) Pursuant to a mitigation requirement associated with the section 401 water quality certification program or the isolated wetland program as required by Chapter 6111. of the Revised Code;

(3) Pursuant to a grant commitment or loan agreement entered into pursuant to section 6111.036 or 6111.037 of the Revised Code;

(4) Pursuant to a supplemental environmental project embodied in orders issued by the director of environmental protection pursuant to Chapter 6111. of the Revised Code.

(F) "Holder" means a grantee of an environmental covenant as specified in division (A) of section 5301.81 of the Revised Code.

(G) "Person" includes the state, a political subdivision, another state or local entity, the United States and any agency or instrumentality of it, and any legal entity defined as a person under section 1.59 of the Revised Code.

(H) "Record," when used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Effective Date: 12-30-2004



Section 5301.81 - Holder of environmental covenant.

(A) Any person, including a person that owns an interest in the real property that is the subject of an environmental covenant, may be a holder. An environmental covenant may identify more than one holder.

(B) The interest of a holder is an interest in real property. However, a right of an agency under sections 5301.80 to 5301.92 of the Revised Code or under an environmental covenant, other than a right as a holder, is not an interest in real property.

Effective Date: 12-30-2004



Section 5301.82 - Contents of environmental covenant - required signatures.

(A) An environmental covenant shall contain all of the following:

(1) A statement that the instrument is an environmental covenant executed pursuant to sections 5301.80 to 5301.92 of the Revised Code;

(2) A legally sufficient description of the real property that is subject to the environmental covenant;

(3) A description of the activity and use limitations on the real property;

(4) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in the use of, applications for building permits for, or proposals for any site work affecting contamination on, the property that is subject to the environmental covenant;

(5) The name or identity of every holder;

(6) Rights of access to the property granted in connection with implementation or enforcement of the environmental covenant;

(7) The signatures of the applicable agency, every holder, and, unless waived by the agency, every owner of the fee simple of the real property that is subject to the environmental covenant;

(8) An identification of the name and location of any administrative record for the environmental response project pursuant to which the environmental covenant is created.

(B) In addition to the information required by division (A) of this section, an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed the environmental covenant, including any of the following:

(1) Requirements for periodic reporting describing compliance with the environmental covenant;

(2) A brief narrative description of contamination on the property and its remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(3) Limitations on amendment or termination of the environmental covenant in addition to those established in sections 5301.89 and 5301.90 of the Revised Code;

(4) Rights of the holder in addition to the right to enforce the environmental covenant pursuant to section 5301.91 of the Revised Code.

(C) In addition to other conditions for an agency's approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property that is the subject of the environmental covenant to sign the covenant.

Effective Date: 12-30-2004



Section 5301.83 - Copies of environmental covenant to be provided.

(A) A copy of an environmental covenant shall be provided to all of the following in a manner required by the applicable agency:

(1) Each person that signed the environmental covenant;

(2) Each person holding a recorded interest in the real property that is subject to the environmental covenant;

(3) Each person in possession of the real property that is subject to the environmental covenant;

(4) Each unit of local government in which the real property that is subject to the environmental covenant is located;

(5) Any other person that the agency requires.

(B) The validity of an environmental covenant is not affected by failure to provide a copy of the environmental covenant as required under this section.

Effective Date: 12-30-2004



Section 5301.84 - Obligations under environmental covenant.

An agency is bound by any obligation that it expressly assumes in an environmental covenant, but an agency does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations that the person assumes in the environmental covenant, but signing the environmental covenant does not change obligations, rights, or protections that are granted or imposed under law other than sections 5301.80 to 5301.92 of the Revised Code, except as provided in the environmental covenant.

Effective Date: 12-30-2004



Section 5301.85 - Environmental covenant runs with land - enforceability.

(A) An environmental covenant that complies with sections 5301.80 to 5301.92 of the Revised Code runs with the land.

(B) An environmental covenant that is otherwise effective is valid and enforceable even if any of the following limitations on enforcement of interests applies:

(1) It is not appurtenant to an interest in real property.

(2) It can be or has been assigned to a person other than the original holder.

(3) It is not of a character that has been recognized traditionally at common law.

(4) It imposes a negative burden.

(5) It imposes an affirmative obligation on a person having an interest in the real property or on the holder.

(6) The benefit or burden of the environmental covenant does not touch or concern real property.

(7) There is no privity of estate or contract.

(8) The holder dies, ceases to exist, resigns, or is replaced.

(9) The owner of an interest that is subject to the environmental covenant and the holder are the same person.

(C) An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before the effective date of sections 5301.80 to 5301.92 of the Revised Code is not invalid or unenforceable because of any of the limitations on enforcement of interests described in division (B) of this section or because it was identified as an easement, servitude, deed restriction, or other interest. Sections 5301.80 to 5301.92 of the Revised Code do not apply in any other respect to such an instrument.

(D) Sections 5301.80 to 5301.92 of the Revised Code do not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the laws of this state.

(E) Nothing in sections 5301.80 to 5301.92 of the Revised Code shall be construed to restrict, affect, or impair the rights of any person under the Revised Code or common law to enter into or record a restrictive covenant, institutional control, easement, servitude, or other restriction on the use of property that does not satisfy the requirements of division (A) of section 5301.82 of the Revised Code and does not have the permission, approval, or consent of an agency, political subdivision, regulatory body, or other unit of government. However, a restrictive covenant, institutional control, easement, servitude, or other restriction on the use of property entered into or recorded without such permission, approval, or consent is not an environmental covenant and is not binding on an agency, political subdivision, regulatory body, or other unit of government.

Effective Date: 12-30-2004



Section 5301.86 - Antecedent interests in real property - subordination agreement.

With respect to interests in real property in existence at the time that an environmental covenant is created or amended, all of the following apply:

(A) An interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest agrees to subordinate that interest to the environmental covenant.

(B) Sections 5301.80 to 5301.92 of the Revised Code do not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant.

(C) A subordination agreement may be contained in an environmental covenant or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person who is authorized by the common interest community.

(D) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that persons's interest, but does not by itself impose any affirmative obligation on the person with respect to the environmental covenant.

Effective Date: 12-30-2004



Section 5301.87 - Zoning regulations and prior instruments.

Sections 5301.80 to 5301.92 of the Revised Code do not authorize a use of real property that is otherwise prohibited by zoning, by law other than sections 5301.80 to 5301.92 of the Revised Code regulating use of real property, or by a recorded instrument that has priority over an environmental covenant. An environmental covenant may prohibit or restrict uses of real property that are authorized by zoning or by law other than sections 5301.80 to 5301.92 of the Revised Code.

Effective Date: 12-30-2004



Section 5301.88 - Filing and recording of environmental covenants.

(A) Except as otherwise provided in division (B) of this section, an environmental covenant and any amendment or termination of the environmental covenant shall be filed in the office of the county recorder of each county in which the real property that is subject to the environmental covenant is located and shall be recorded in the same manner as a deed to the property. For purposes of indexing, a holder shall be treated as a grantee.

(B) Pursuant to Chapter 5309. of the Revised Code, an environmental covenant and any amendment or termination of the environmental covenant in connection with registered land, as defined in section 5309.01 of the Revised Code, shall be entered as a memorial on the page of the register where the title of the owner is registered.

(C) Except as otherwise provided in division (C) of section 5301.89 of the Revised Code, an environmental covenant is subject to the laws of this state governing recording and priority of interest in real property.

Effective Date: 12-30-2004



Section 5301.89 - Environmental covenant perpetual - exceptions - judicial termination - limitation.

(A) An environmental covenant is perpetual unless any of the following applies:

(1) The environmental covenant is limited by its terms to a specific duration or is terminated by its terms by the occurrence of a specific event.

(2) The environmental covenant is terminated by consent pursuant to section 5301.90 of the Revised Code.

(3) The environmental covenant is terminated pursuant to division (B) of this section.

(4) The environmental covenant is terminated by foreclosure of an interest that has priority over the environmental covenant.

(5) The environmental covenant is terminated or modified in an eminent domain proceeding, but only if all of the following apply:

(a) The agency that signed the environmental covenant is a party to the proceeding.

(b) All persons identified in divisions (A) and (B) of section 5301.90 of the Revised code are given notice of the pendency of the proceeding.

(c) The court determines, after a hearing, that the termination or modification will not adversely affect human health or safety or the environment.

(B) If the agency that signed an environmental covenant has determined that the intended benefits of the environmental covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in divisions (A) and (B) of section 5301.90 of the Revised Code have been given notice, may terminate the environmental covenant or reduce its burden on the real property that is subject to the environmental covenant.

(C) Except as otherwise provided in divisions (A) and (B) of this section, an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence or a similar doctrine.

(D) An environmental covenant may not be extinguished, limited, or impaired by application of sections 5301.47 to 5301.56 of the Revised Code.

Effective Date: 12-30-2004



Section 5301.90 - Amendment or termination of environmental covenant by consent - assignment.

(A) An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by all of the following:

(1) The applicable agency;

(2) Unless waived by that agency, the current owner of the fee simple of the real property that is subject to the environmental covenant;

(3) Each person that originally signed the environmental covenant unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence;

(4) Except as otherwise provided in division (D)(2) of this section, each holder.

(B) If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the environmental covenant unless the current owner of the interest consents in writing to the amendment or has waived in a signed record the right to consent to amendments.

(C) Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment of the environmental covenant.

(D) Except as otherwise provided in an environmental covenant, both of the following apply:

(1) A holder may not assign its interest without consent of the other parties to the environmental covenant specified in division (A) of this section.

(2) A holder may be removed and replaced by agreement of the other parties specified in division (A) of this section.

(E) A court of competent jurisdiction may fill a vacancy in the position of holder.

Effective Date: 12-30-2004



Section 5301.91 - Civil action for violation - regulatory authority - liability.

(A) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by any of the following:

(1) A party to the environmental covenant specified in division (A) of section 5301.90 of the Revised Code that is not otherwise specified in divisions (A)(2) to (6) of this section;

(2) The environmental protection agency;

(3) The applicable agency if it is other than the environmental protection agency;

(4) Any person to whom the environmental covenant expressly grants the authority to maintain such an action;

(5) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the environmental covenant;

(6) A unit of local government in which the real property that is subject to the environmental covenant is located.

(B) Sections 5301.80 to 5301.92 of the Revised Code do not limit the regulatory authority of the applicable agency or the environmental protection agency if it is not the applicable agency under any law other than sections 5301.80 to 5301.92 of the Revised Code with respect to an environmental response project.

(C) A person is not responsible for or subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.

Effective Date: 12-30-2004



Section 5301.92 - Preemption of federal electronic signatures statute.

Sections 5301.80 to 5301.92 of the Revised Code modify, limit, or supersede the "Electronic Signatures in Global and National Commerce Act," 114 Stat. 464 (2000), 15 U.S.C. 7001 et seq., as amended, except that sections 5301.80 to 5301.92 of the Revised Code do not modify, limit, or supersede section 101 of that act, 15 U.S.C. 7001(a), as amended, or authorize electronic delivery of any of the notices described in section 103 of that act, 15 U.S.C. 7003(b), as amended.

Effective Date: 12-30-2004



Section 5301.99 - Penalty.

(A) Any individual, corporation, or other business entity that violates section 5301.254 of the Revised Code shall be fined not less than five thousand dollars nor more than an amount equal to twenty-five per cent of the market value of the real property or mineral or mining rights about which information must be filed with the secretary of state pursuant to section 5301.254 of the Revised Code.

(B) Whoever violates section 5301.61 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 03-19-1979






Chapter 5302 - STATUTORY FORMS OF LAND CONVEYANCE

Section 5302.01 - Statutory forms.

The forms set forth in sections 5302.05, 5302.07, 5302.09, 5302.11, 5302.12, 5302.14, and5302.17 of the Revised Code may be used and shall be sufficient for their respective purposes. They shall be known as "Statutory Forms" and may be referred to as such. They may be altered as circumstances require, and the authorization of those forms shall not prevent the use of other forms. Wherever the phrases defined in sections 5302.06, 5302.08, 5302.10, and 5302.13 of the Revised Code are to be incorporated in instruments by reference, the method of incorporation as indicated in the statutory forms shall be sufficient, but shall not preclude other methods.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 08-29-2000



Section 5302.02 - Rules and definitions applicable to all instruments relating to real estate.

The rules and definitions contained in sections 5302.03, 5302.04, 5302.06, 5302.08, 5302.10, 5302.13, 5302.17, 5302.18, 5302.19, 5302.20, and5302.21 of the Revised Code apply to all deeds or other instruments relating to real estate, whether the statutory forms or other forms are used, where the instruments are executed on or after October 1, 1965 . The rules and definitions contained in section 5302.22 of the Revised Code, as it existed prior to the effective date of this amendment, apply to instruments executed on or after August 29, 2000, and prior to the effective date of this amendment. The rules and definitions contained in section 5302.22 of the Revised Code apply to instruments executed on or after the effective date of this amendment.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 08-29-2000



Section 5302.03 - Use of word grant.

In a conveyance of real estate or any interest therein, the word "grant" is a sufficient word of conveyance without the use of more words. No covenant shall be implied from the use of the word "grant."

Effective Date: 10-30-1965



Section 5302.04 - All interest conveyed unless otherwise stated in instrument.

In a conveyance of real estate or any interest therein, all rights, easements, privileges, and appurtenances belonging to the granted estate shall be included in the conveyance, unless the contrary is stated in the deed, and it is unnecessary to enumerate or mention them either generally or specifically.

Effective Date: 10-30-1965



Section 5302.05 - General warranty deed form.

A deed in substance following the form set forth in this section, when duly executed in accordance with Chapter 5301. of the Revised Code, has the force and effect of a deed in fee simple to the grantee, the grantee's heirs, assigns, and successors, to the grantee's and the grantee's heirs', assigns', and successors' own use, with covenants on the part of the grantor with the grantee, the grantee's heirs, assigns, and successors, that, at the time of the delivery of that deed the grantor was lawfully seized in fee simple of the granted premises, that the granted premises were free from all encumbrances, that the grantor had good right to sell and convey the same to the grantee and the grantee's heirs, assigns, and successors, and that the grantor does warrant and will defend the same to the grantee and the grantee's heirs, assigns, and successors, forever, against the lawful claims and demands of all persons.

"GENERAL WARRANTY DEED

. . . . . . (marital status), of . . . . . . . County,. . . . . . for valuable consideration paid, grant(s), with general warranty covenants, to . . . . ., whose tax-mailing address is . . . . . ., the following real property:

(description of land or interest therein and encumbrances, reservations, and exceptions, if any)

Prior Instrument Reference: Volume . . . ., Page . . .

. . . . . ., wife (husband) of the grantor, releases all rights of dower therein.

Executed this . . . . . . . day of . . . . . ..

. . . . . . . . . . . . . . . . . . . . . . . . . .

(Signature of Grantor)

(Execution in accordance with Chapter 5301. of the Revised Code)"

Effective Date: 02-01-2002



Section 5302.06 - General warranty covenants meaning and effect.

In a conveyance of real estate, or any interest therein, the words "general warranty covenants" have the full force, meaning, and effect of the following words: "The grantor covenants with the grantee, his heirs, assigns, and successors, that he is lawfully seized in fee simple of the granted premises; that they are free from all encumbrances; that he has good right to sell and convey the same, and that he does warrant and will defend the same to the grantee and his heirs, assigns, and successors, forever, against the lawful claims and demands of all persons."

Effective Date: 10-30-1965



Section 5302.07 - Limited warranty deed form.

A deed in substance following the form set forth in this section, when duly executed in accordance with Chapter 5301. of the Revised Code, has the force and effect of a deed in fee simple to the grantee, the grantee's heirs, assigns, and successors, to the grantee's and the grantee's heirs', assigns', and successors' own use, with covenants on the part of the grantor with the grantee, the grantee's heirs, assigns, and successors, that, at the time of the delivery of that deed the premises were free from all encumbrances made by the grantor, and that the grantor does warrant and will defend the same to the grantee and the grantee's heirs, assigns, and successors, forever, against the lawful claims and demands of all persons claiming by, through, or under the grantor, but against none other.

"LIMITED WARRANTY DEED

. . . . . . (marital status), of . . . . . . . County,. . . . . . for valuable consideration paid, grant(s), with limited warranty covenants, to . . . . ., whose tax-mailing address is . . . . . ., the following real property:

(description of land or interest therein and encumbrances, reservations, and exceptions, if any)

Prior Instrument Reference: Volume . . . ., Page . . .

. . . . . ., wife (husband) of said grantor, releases to said grantee all rights of dower therein.

Executed this . . . . . . . day of . . . . . ..

. . . . . . . . . . . . . . . . . . . . . . . . . .

(Signature of Grantor)

(Execution in accordance with Chapter 5301. of the Revised Code)"

Effective Date: 02-01-2002



Section 5302.08 - Limited warranty covenants meaning and effect.

In a conveyance of real estate, or any interest therein, the words "limited warranty covenants" have the full force, meaning, and effect of the following words: "The grantor covenants with the grantee, his heirs, assigns, and successors, that the granted premises are free from all encumbrances made by the grantor, and that he does warrant and will defend the same to the grantee and his heirs, assigns, and successors, forever, against the lawful claims and demands of all persons claiming by, through, or under the grantor, but against none other."

Effective Date: 10-30-1965



Section 5302.09 - Deed of executor, administrator, trustee, guardian, receiver, or commissioner form.

A deed in substance following the form set forth in this section, when duly executed in accordance with Chapter 5301. of the Revised Code, has the force and effect of a deed in fee simple to the grantee, the grantee's heirs, assigns, and successors, to the grantee's and the grantee's heirs', assigns', and successors' own use, with covenants on the part of the grantor with the grantee, the grantee's heirs, assigns, and successors, that, at the time of the delivery of that deed, the grantor was duly appointed, qualified, and acting in the fiduciary capacity described in that deed, and was duly authorized to make the sale and conveyance of the premises; that in all of the grantor's proceedings in the sale of the premises the grantor has complied with the requirements of the statutes in such case provided.

"DEED OF EXECUTOR, ADMINISTRATOR, TRUSTEE, GUARDIAN, RECEIVER, OR COMMISSIONER

. . . . . . ., executor of the will of . . . . . . ., (administrator of the estate of . . . . . .) (trustee under . . . . . .) (guardian of . . . . . .) (receiver of. . . . . .) (commissioner), by the power conferred by . . . . . ., and every other power, for . . . . . .dollars paid, grants, with fiduciary covenants, to. . . . . ., whose tax-mailing address is . . . . . ., the following real property:

(description of land or interest therein and encumbrances, reservations, and exceptions, if any)

Prior Instrument Reference: Volume . . . . . ., Page . . . . . .

Executed this . . . . . . . day of . . . . . ..

. . . . . . . . . . . . . . . . . . . . . . . . . .

(Signature of Grantor)

(Execution in accordance with Chapter 5301. of the Revised Code)"

Effective Date: 02-01-2002



Section 5302.10 - Fiduciary covenants meaning and effect.

In a conveyance of real estate, or any interest therein, the words "fiduciary covenants" have the full force, meaning, and effect of the following words: "The grantor covenants with the grantee, his heirs, assigns, and successors, that he is duly appointed, qualified, and acting in the fiduciary capacity described in such deed, and is duly authorized to make the sale and conveyance of the granted premises, and that in all of his proceedings in the sale thereof he has complied with the requirements of the statutes in such case provided."

Effective Date: 10-30-1965



Section 5302.11 - Quit-claim deed form.

A deed in substance following the form set forth in this section, when duly executed in accordance with Chapter 5301. of the Revised Code, has the force and effect of a deed in fee simple to the grantee, the grantee's heirs, assigns, and successors, and to the grantee's and the grantee's heirs', assigns', and successors' own use, but without covenants of any kind on the part of the grantor.

"QUIT-CLAIM DEED

. . . . . . . (marital status), of . . . . . . County, . . . . . . for valuable consideration paid, grant(s) to . . . . ., whose tax-mailing address is . . . . ., the following real property:

(description of land or interest therein and encumbrances, reservations, and exceptions, if any)

Prior Instrument Reference: Volume . . . . . ., Page . . . .

. . . . . ., wife (husband) of the grantor, releases all rights of dower therein.

Executed this . . . . . . . day of . . . . . . ..

. . . . . . . . . . . . . . . . . . . . . . . . . .

(Signature of Grantor)

(Execution in accordance with Chapter 5301. of the Revised Code)"

Effective Date: 02-01-2002



Section 5302.12 - Mortgage form.

A mortgage in substance following the form set forth in this section, when duly executed in accordance with Chapter 5301. of the Revised Code, has the force and effect of a mortgage to the use of the mortgagee and the mortgagee's heirs, assigns, and successors, with mortgage covenants and upon the statutory condition, as defined in sections 5302.13 and 5302.14 of the Revised Code, to secure the payment of the money or the performance of any obligation specified in the mortgage. The parties may insert in the mortgage any other lawful agreement or condition.

"MORTGAGE

. . . . . . . . . . . ., . . . . . . . (marital status), of. . . . . . (current mailing address), for . . . . . .Dollars paid, grant(s), with mortgage covenants, to . . . ., of . . . . . . . . . . . . (current mailing address), the following real property:

(Description of land or interest in land and encumbrances, reservations, and exceptions, if any.)

(A reference to the last recorded instrument through which the mortgagor claims title. The omission of the reference shall not affect the validity of the mortgage.)

This mortgage is given, upon the statutory condition, to secure the payment of . . . . . . . . . . . . dollars with interest as provided in a note of the same date.

"Statutory condition" is defined in section 5302.14 of the Revised Code and provides generally that, if the mortgagor pays the principal and interest secured by this mortgage, performs the other obligations secured by this mortgage and the conditions of any prior mortgage, pays all the taxes and assessments, maintains insurance against fire and other hazards, and does not commit or suffer waste, then this mortgage shall be void.

. . . . . . . . . . . ., wife (husband) of the mortgagor, releases to the mortgagee all rights of dower in the described real property.

Executed this . . . . . . . day of . . . . . . ..

. . . . . . . . . . . . . . . . . . . . . . . . . .

(Signature of Mortgagor)

(Execution in accordance with Chapter 5301. of the Revised Code)"

Effective Date: 02-01-2002



Section 5302.13 - Mortgage covenants meaning and effect.

In mortgage of real estate, or any interest therein, the words "mortgage covenants" have the full force, meaning, and effect of the following words, and shall be applied and construed accordingly:

"The mortgagor covenants with the mortgagee and his heirs, assigns, and successors, that he is lawfully seized in fee simple of the granted premises; that they are free from all encumbrances; that the mortgagor has good right to sell and convey the same; and that he does warrant and will defend the same to the mortgagee and his heirs, assigns, and successors, forever, against the lawful claims and demands of all persons."

Effective Date: 10-30-1965



Section 5302.14 - Statutory condition meaning and effect.

In a mortgage of real estate, or any interest therein, the words "statutory condition" have the full force, meaning, and effect of the following words and shall be applied and construed accordingly:

"Provided, nevertheless, except as otherwise specifically stated in the mortgage, that if the mortgagor, or his heirs, executors, administrators, assigns, or successors, shall pay unto the mortgagee or his executors, administrators, assigns, or successors, the principal and interest secured by the mortgage, and shall perform all other obligations secured by the mortgage, and shall perform the condition of any prior mortgage, and until such payment and performance shall pay when due and payable all taxes and assessments on the mortgaged premises, shall keep the buildings on said premises insured against fire and other hazards commonly known as Extended Coverage Risks in a sum not less than the amount secured by the mortgage or as otherwise provided therein for the benefit of the mortgagee and his executors, administrators, assigns, and successors, in a company or companies authorized to write insurance business in the state of Ohio and acceptable to the mortgagee, shall pay all premiums therefor, and deliver all policies therefor, to the mortgagee or his executors, administrators, assigns, or successors, and, at least two days before the expiration of any policy on said premises, shall deliver to him or them a new and sufficient policy to take the place of the one so expiring; and shall not commit or suffer any waste of the mortgaged premises or any breach of any covenant contained in the mortgage or in any prior mortgage, then the mortgage shall be void."

Effective Date: 10-30-1965



Section 5302.15 - Master mortgage form.

An instrument containing a form or forms of covenants, conditions, obligations, powers, and other clauses of a mortgage, may be recorded in the record of mortgages of any county. Every such instrument shall be entitled "Master Mortgage Form Recorded By (name of the person causing the instrument to be recorded)" and shall be dated and signed by the person causing it to be recorded, but need not be acknowledged. Upon presentation for record and payment of the fees provided in section 317.32 of the Revised Code, the county recorder shall record any such master mortgage form in the record of mortgages of the county and shall index it in the general alphabetical index of grantees under the name appearing in the title, in the same manner as mortgages of real property.

Effective Date: 11-24-1967



Section 5302.16 - Master mortgage form incorporated by reference.

The provisions of a master mortgage form recorded pursuant to section 5302.15 of the Revised Code may be incorporated by reference in any mortgage of real property situated in the county where such master mortgage form is recorded, by stating in such mortgage the volume and page number of the record of mortgages where such master mortgage form is recorded, and, if only a part of such master mortgage form is to be incorporated in the mortgage, the part or parts to be excluded. A copy of such master mortgage form shall be furnished to the mortgagors prior to the execution of the mortgage, and receipt thereof shall be noted in such mortgage.

Any part or all of a master mortgage form incorporated by reference pursuant to this section in a mortgage of real property is a part of such mortgage the same as if fully rewritten therein, and need not be recorded with such mortgage to be effective.

Effective Date: 11-24-1967



Section 5302.17 - Survivorship deed form.

A deed conveying any interest in real property to two or more persons, and in substance following the form set forth in this section, when duly executed in accordance with Chapter 5301. of the Revised Code, creates a survivorship tenancy in the grantees, and upon the death of any of the grantees, vests the interest of the decedent in the survivor, survivors, or the survivor's or survivors' separate heirs and assigns.

"SURVIVORSHIP DEED

............ (marital status), of ............ County, ............ for valuable consideration paid, grant(s), (covenants, if any), to ............ (marital status) and ............ (marital status), for their joint lives, remainder to the survivor of them, whose tax-mailing addresses are ............, the following real property:

(description of land or interest therein and encumbrances, reservations, and exceptions, if any)

Prior Instrument Reference: .............

............, wife (husband) of the grantor, releases all rights of dower therein.

Executed this ............ day of ............

. . . . . . . . . . . . . . . . . . . . . . . . . .

(Signature of Grantor)

(Execution in accordance with Chapter 5301. of the Revised Code)"

Any persons who are the sole owners of real property, prior to April 4, 1985, as tenants with a right of survivorship under the common or statutory law of this state or as tenants in common may create in themselves and in any other person or persons a survivorship tenancy in the real property by executing a deed as provided in this section conveying their entire, separate interests in the real property to themselves and to the other person or persons.

Except as otherwise provided in this section, when a person holding real property as a survivorship tenant dies, the transfer of the interest of the decedent may be recorded by presenting to the county auditor and filing with the county recorder either a certificate of transfer as provided in section 2113.61 of the Revised Code, or an affidavit accompanied by a certified copy of a death certificate. The affidavit shall recite the names of the other survivorship tenant or tenants, the address of the other survivorship tenant or tenants, the date of death of the decedent, and a description of the real property. The county recorder shall make index reference to any certificate or affidavit so filed in the record of deeds. When a person holding real property as a survivorship tenant dies and the title to the property is registered pursuant to Chapter 5309. of the Revised Code, the procedure for the transfer of the interest of the decedent shall be pursuant to section 5309.081 of the Revised Code.

Effective Date: 02-01-2002



Section 5302.171 - Affidavit for successor trustee.

Upon the death, resignation, removal, or other event terminating the appointment of a trustee of a trust, which trustee holds title to real property, the successor trustee or any co-trustee of the trust shall file with the county auditor and the county recorder of the county in which the real property is located, as soon as is practical, an affidavit reciting the name of the immediately preceding trustee and any co-trustees, the addresses of all trustees, a reference to the deed or other instrument vesting title in the trustees, and a legal description of the real property. The affidavit shall be indexed and recorded in the record of deeds.

The affidavit described in this section shall not be required if the original trust instrument naming the trustees and successors and containing relevant facts pertaining to the succession of trustees, or if a memorandum of trust in compliance with section 5301.255 of the Revised Code that contains relevant facts pertaining to the succession of trustees, is recorded in the office of the county recorder.

Failure to file the affidavit required by this section does not affect title to real property in the one or more trustees.

Effective Date: 03-18-1997



Section 5302.18 - Grantor also a grantee.

A deed in which a grantor is also a grantee is effective to convey the interest in the title of the grantor or grantors to all of the grantees in the proportion and manner indicated in the deed.

Effective Date: 04-04-1985



Section 5302.19 - Tenancy in common.

Except as provided in sections 5302.17, 5302.20, and 5302.21 of the Revised Code, if any interest in real property is conveyed or devised to two or more persons, such persons hold title as tenants in common and the joint interest created is a tenancy in common.

Effective Date: 04-04-1985



Section 5302.20 - Survivorship tenancy.

(A) Except as provided in section 5302.21 of the Revised Code, if any interest in real property is conveyed or devised to two or more persons for their joint lives and then to the survivor or survivors of them, those persons hold title as survivorship tenants, and the joint interest created is a survivorship tenancy. Any deed or will containing language that shows a clear intent to create a survivorship tenancy shall be liberally construed to do so. The use of the word "or" between the names of two or more grantees or devisees does not by itself create a survivorship tenancy but shall be construed and interpreted as if the word "and" had been used between the names.

(B) If two or more persons hold an interest in the title to real property as survivorship tenants, each survivorship tenant holds an equal share of the title during their joint lives unless otherwise provided in the instrument creating the survivorship tenancy. Upon the death of any of them, the title of the decedent vests proportionately in the surviving tenants as survivorship tenants. This is the case until only one survivorship tenant remains alive, at which time the survivor is fully vested with title to the real property as the sole title holder. If the last two or more survivorship tenants die under such circumstances that the survivor cannot be determined, title passes as if those last survivors had been tenants in common.

(C) A survivorship tenancy has the following characteristics or ramifications:

(1) Unless otherwise provided in the instrument creating the survivorship tenancy, each of the survivorship tenants has an equal right to share in the use, occupancy, and profits, and each of the survivorship tenants is subject to a proportionate share of the costs related to the ownership and use of the real property subject to the survivorship tenancy.

(2) A conveyance from all of the survivorship tenants to any other person or from all but one of the survivorship tenants to the remaining survivorship tenant terminates the survivorship tenancy and vests title in the grantee. A conveyance from any survivorship tenant, or from any number of survivorship tenants that is from less than all of them, to a person who is not a survivorship tenant vests the title of the grantor or grantors in the grantee, conditioned on the survivorship of the grantor or grantors of the conveyance, and does not alter the interest in the title of any of the other survivorship tenants who do not join in the conveyance.

(3) A fee simple title, leasehold interest, or land contract vendee's interest in real property or any fractional interest in any of these interests may be subjected to a survivorship tenancy.

(4) A creditor of a survivorship tenant may enforce a lien against the interest of one or more survivorship tenants by an action to marshall liens against the interest of the debtor or debtors. Every person with an interest in or lien against the interest of the debtor or debtors shall be made a party to the action. Upon a determination by the court that a party or cross-claimant has a valid lien against the interest of a survivorship tenant, the title to the real property ceases to be a survivorship tenancy and becomes a tenancy in common. Each tenant in common of that nature then holds an undivided share in the title. The interest of each tenant in common of that nature shall be equal unless otherwise provided in the instrument creating the survivorship tenancy. The court then may order the sale of the fractional interest of the lien debtor or debtors as on execution, and the proceeds of the sale shall be applied to pay the lien creditors in the order of their priority.

(5) If the entire title to a parcel of real property is held by two survivorship tenants who are married to each other and the marriage is terminated by divorce, annulment, or dissolution of marriage, the title, except as provided in this division, immediately ceases to be a survivorship tenancy and becomes a tenancy in common. Each tenant in common of that nature holds an undivided interest in common in the title to the real property, unless the judgment of divorce, annulment, or dissolution of marriage expressly states that the survivorship tenancy shall continue after termination of the marriage. The interest of each tenant in common of that nature shall be equal unless otherwise provided in the instrument creating the survivorship tenancy or in the judgment of divorce, annulment, or dissolution of marriage.

If a survivorship tenancy includes one or more survivorship tenants in addition to a husband and wife whose marriage is terminated by divorce, annulment, or dissolution of marriage, the survivorship tenancy is not affected by the divorce, annulment, or dissolution of marriage unless the court alters the interest of the survivorship tenants whose marriage has been terminated.

Effective Date: 03-11-1996



Section 5302.21 - Prior tenancy by the entireties or survivorship tenancy.

(A) Sections 5302.17 to 5302.20 of the Revised Code do not affect deeds that were executed and recorded prior to the effective date of this section and that created a tenancy by the entireties in a husband and wife pursuant to section 5302.17 of the Revised Code as it existed prior to the effective date of this section. If spouses covered by such deeds are tenants by the entireties on the day prior to the effective date of this section, such deeds continue to be valid on and after such effective date, and, unless they choose to do so, the spouses do not have to prepare a deed, as described in section 5302.17 of the Revised Code as effective on the effective date of this section, creating in themselves a survivorship tenancy.

(B) Sections 5302.17 to 5302.20 of the Revised Code do not affect conveyances or devises of real property to two or more persons for their joint lives and then to the survivor or survivors of them, that occurred prior to the effective date of this section and that did not involve tenancies by the entireties. These conveyances and devises, if they are valid on the effective date of this section, continue to be valid on and after that date. Unless persons so holding property choose to do so, they do not have to prepare a deed, as described in section 5302.17 of the Revised Code as effective on the effective date of this section, creating in themselves a survivorship tenancy.

Effective Date: 04-04-1985



Section 5302.22 - Transfer on death deed form.

(A) As used in sections 5302.22, 5302.222, 5302.23, and 5302.24 of the Revised Code:

(1) "Affidavit of confirmation" means an affidavit executed under division (A) of section 5302.222 of the Revised Code.

(2) "Survivorship tenancy" means an ownership of real property or any interest in real property by two or more persons that is created by executing a deed pursuant to section 5302.17 of the Revised Code.

(3) "Survivorship tenant" means one of the owners of real property or any interest in real property in a survivorship tenancy.

(4) "Tenants by the entireties" mean only those persons who are vested as tenants in an estate by the entireties with survivorship pursuant to any deed recorded between February 9, 1972, and April 3, 1985, under section 5302.17 of the Revised Code as it existed during that period of time. Nothing in sections 5302.22, 5302.222, 5302.23, and 5302.24 of the Revised Code authorizes the creation of a tenancy by the entireties or recognizes a tenancy by the entireties created outside that period of time.

(5) "Transfer on death designation affidavit" means an affidavit executed under this section.

(6) "Transfer on death beneficiary or beneficiaries" means the beneficiary or beneficiaries designated in a transfer on death designation affidavit.

(B) Any individual who, under the Revised Code or the common law of this state, owns real property or any interest in real property as a sole owner , as a tenant in common, or as a survivorship tenant, or together with the individual's spouse owns an indivisible interest in real property as tenants by the entireties, may designate the entire interest, or any specified part that is less than the entire interest, in that real property as transferable on death to a designated beneficiary or beneficiaries by executing , together with the individual's spouse, if any, a transfer on death designation affidavit as provided in this section .

If the affidavit is executed by an individual together with the individual's spouse, if any, the dower rights of the spouse are subordinate to the vesting of title to the interest in the real property in the transfer on death beneficiary or beneficiaries designated under this section. The affidavit shall be recorded in the office of the county recorder in the county in which the real property is located, and, when so recorded, the affidavit or a certified copy of the affidavit shall be evidence of the transfer on death beneficiary or beneficiaries so designated in the affidavit insofar as the affidavit affects title to the real property.

(C)

(1) If an individual who owns real property or an interest in real property as a sole owner or as a tenant in common executes a transfer on death designation affidavit, upon the death of that individual, title to the real property or interest in the real property specified in the affidavit vests in the transfer on death beneficiary or beneficiaries designated in the affidavit.

(2) If an individual who owns real property or an interest in real property as a survivorship tenant executes a transfer on death designation affidavit, upon the death of that individual or of one but not all of the surviving survivorship tenants, title to the real property or interest in the real property specified in the affidavit vests in the surviving survivorship tenant or tenants. Upon the death of the last surviving survivorship tenant, title to the real property or interest in the real property vests in the transfer on death beneficiary or beneficiaries designated in the affidavit, subject to division (B)(7) of section 5302.23 of the Revised Code.

(3) If an individual who together with the individual's spouse owns an indivisible interest in real property as tenants by the entireties executes a transfer on death designation affidavit, upon the death of that individual, title to the real property or interest in the real property vests in the remaining tenant by the entireties. Upon the death of the remaining tenant by the entireties, title to the real property or interest in the real property vests in the transfer on death beneficiary or beneficiaries designated in the affidavit, subject to division (B)(7) of section 5302.23 of the Revised Code.

(D) A transfer on death designation affidavit shall be verified before any person authorized to administer oaths and shall include all of the following:

(1) A description of the real property the title to which is affected by the affidavit and a reference to an instrument of record containing that description;

(2) If less than the entire interest in the real property is to be transferred on death under the affidavit, a statement of the specific interest or part of the interest in the real property that is to be so transferred;

(3) A statement by the individual executing the affidavit that the individual is the person appearing on the record of the real property as the owner of the real property or interest in the real property at the time of the recording of the affidavit and the marital status of that owner. If the owner is married, the affidavit shall include a statement by the owner's spouse stating that the spouse's dower rights are subordinate to the vesting of title to the real property or interest in the real property in the transfer on death beneficiary or beneficiaries designated in the affidavit.

(4) A statement designating one or more persons, identified by name, as transfer on death beneficiary or beneficiaries.

(E) The county recorder of the county in which a transfer on death designation affidavit is offered for recording shall receive the affidavit and cause it to be recorded in the same manner as deeds are recorded. The county recorder shall collect a fee for recording the affidavit in the same amount as the fee for recording deeds. The county recorder shall index the affidavit in the name of the owner of record of the real property or interest in the real property who executed the affidavit.

(F) A transfer on death designation affidavit need not be supported by consideration and need not be delivered to the transfer on death beneficiary or beneficiaries designated in the affidavit to be effective. However, in order to be effective, that affidavit shall be recorded with the county recorder as described in this section prior to the death of the individual who executed the affidavit.

(G) Subject to division (C) of this section, upon the death of any individual who owns real property or an interest in real property that is subject to a transfer on death beneficiary designation made under a transfer on death designation affidavit as provided in this section, that real property or interest in real property of the deceased owner shall be transferred only to the transfer on death beneficiary or beneficiaries who are identified in the affidavit by name and who survive the deceased owner or that are in existence on the date of death of the deceased owner.

For purposes of this division, if a natural or legal person designated by name in the affidavit as a transfer on death beneficiary or as a contingent transfer on death beneficiary as provided in division (B)(2) of section 5302.23 of the Revised Code solely in that person's capacity as a trustee of a trust has died, has resigned, or otherwise has been replaced by a successor trustee of the trust on the date of death of the deceased owner, the successor trustee of the trust shall be considered the transfer on death beneficiary or contingent transfer on death beneficiary in existence on the date of death of the deceased owner in full compliance with this division, notwithstanding that the successor trustee is not named as a transfer on death beneficiary or contingent transfer on death beneficiary in the affidavit.

(H) Any person who knowingly makes any false statement in a transfer on death designation affidavit is guilty of falsification under division (A)(6) of section 2921.13 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 02-01-2002



Section 5302.221 - Transfer on death deed medicaid estate recovery form.

(A) As used in this section:

"Estate" has the same meaning as in section 5111.11 of the Revised Code.

"Medicaid estate recovery program" means the program instituted under section 5111.11 of the Revised Code.

(B) The administrator of the medicaid estate recovery program shall prescribe a form on which a beneficiary of a transfer on death designation affidavit as provided in section 5302.22 of the Revised Code, who survives the deceased owner of the real property or an interest in the real property or that is in existence on the date of death of the deceased owner, or that beneficiary's representative is to indicate both of the following:

(1) Whether the deceased owner was either of the following:

(a) A decedent subject to the medicaid estate recovery program;

(b) The spouse of a decedent subject to the medicaid estate recovery program.

(2) Whether the real property or interest in the real property was part of the estate of a decedent subject to the medicaid estate recovery program.

(C) A county recorder shall obtain a properly completed form prescribed under division (B) of this section from the beneficiary of a transfer on death designation affidavit or the beneficiary's representative and send a copy of the form to the administrator of the medicaid estate recovery program before recording the transfer of the real property or interest in the real property under section 5302.222 of the Revised Code.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 2007 HB119 09-29-2007



Section 5302.222 - Transfer of deceased's real property; Recording; Affidavit of confirmation.

(A) The transfer of a deceased owner's real property or interest in real property as designated in a transfer on death designation affidavit provided in section 5302.22 of the Revised Code shall be recorded by presenting to the county auditor of the county in which the real property is located and filing with the county recorder of that county an affidavit of confirmation executed by any transfer on death beneficiary to whom the transfer is made. The affidavit of confirmation shall be verified before a person authorized to administer oaths and shall be accompanied by a certified copy of the death certificate for the deceased owner. The affidavit of confirmation shall contain all of the following information:

(1) The name and address of each transfer on death beneficiary who survived the deceased owner or that is in existence on the date of death of the deceased owner. If a named beneficiary was designated as a transfer on death beneficiary solely in that person's capacity as a trustee of a trust and that trustee subsequently has been replaced by a successor trustee, the affidavit of confirmation shall include the name and address of the successor trustee and shall be accompanied by a copy of the recorded successor trustee affidavit described in section 5302.171 of the Revised Code.

(2) The date of death of the deceased owner;

(3) A description of the subject real property or interest in real property;

(4) The name of each transfer on death beneficiary who has not survived the deceased owner or that is not in existence on the date of death of the deceased owner.

(B) The affidavit of confirmation shall be accompanied by a certified copy of the death certificate for each transfer on death beneficiary who has not survived the deceased owner.

(C) The county recorder shall make an index reference in the record of deeds to any affidavit of confirmation filed with the county recorder under this section.

(D) Upon the death of any individual holding real property or an interest in real property that is the subject of a transfer on death designation affidavit as provided in section 5302.22 of the Revised Code, if the title to the real property is registered pursuant to Chapter 5309. of the Revised Code, the procedure for the transfer of the interest of the deceased owner to the transfer on death beneficiary or beneficiaries designated in the affidavit shall be pursuant to section 5309.081 of the Revised Code.

(E) Any person who knowingly makes any false statement in an affidavit of confirmation is guilty of falsification under division (A)(6) of section 2921.13 of the Revised Code.

Added by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.



Section 5302.23 - Designating transfer on death beneficiary.

(A) Any affidavit containing language that shows a clear intent to designate a transfer on death beneficiary shall be liberally construed to do so.

(B) Real property or an interest in real property that is the subject of a transfer on death designation affidavit as provided in section 5302.22 of the Revised Code or as described in division (A) of this section has all of the following characteristics and ramifications:

(1) An interest of a deceased owner shall be transferred to the transfer on death beneficiaries who are identified in the affidavit by name and who survive the deceased owner or that are in existence on the date of the deceased owner's death. If there is a designation of more than one transfer on death beneficiary, the beneficiaries shall take title to the interest in equal shares as tenants in common, unless the deceased owner has specifically designated other than equal shares or has designated that the beneficiaries take title as survivorship tenants, subject to division (B)(3) of this section. If a transfer on death beneficiary does not survive the deceased owner or is not in existence on the date of the deceased owner's death, and the deceased owner has designated one or more persons as contingent transfer on death beneficiaries as provided in division (B)(2) of this section, the designated contingent transfer on death beneficiaries shall take the same interest that would have passed to the transfer on death beneficiary had that transfer on death beneficiary survived the deceased owner or been in existence on the date of the deceased owner's death. If none of the designated transfer on death beneficiaries survives the deceased owner or is in existence on the date of the deceased owner's death and no contingent transfer on death beneficiaries have been designated , have survived the deceased owner, or are in existence on the date of death of the deceased owner, the interest of the deceased owner shall be distributed as part of the probate estate of the deceased owner of the interest. If there are two or more transfer on death beneficiaries and the deceased owner has designated that title to the interest in the real property be taken by those beneficiaries as survivorship tenants, no designated contingent transfer on death beneficiaries shall take title to the interest unless none of the transfer on death beneficiaries survives the deceased owner on the date of death of the deceased owner.

(2) A transfer on death designation affidavit may contain a designation of one or more persons as contingent transfer on death beneficiaries, who shall take the interest of the deceased owner that would otherwise have passed to the transfer on death beneficiary if that named transfer on death beneficiary does not survive the deceased owner or is not in existence on the date of death of the deceased owner. Persons designated as contingent transfer on death beneficiaries shall be identified in the affidavit by name.

(3) Any transfer on death beneficiary or contingent transfer on death beneficiary may be a natural or legal person, including, but not limited to, a bank as trustee of a trust, except that if two or more transfer on death beneficiaries are designated as survivorship tenants, all of those beneficiaries shall be natural persons and if two or more contingent transfer on death beneficiaries are designated as survivorship tenants, all of those contingent beneficiaries shall be natural persons. A natural person who is designated a transfer on death beneficiary or contingent transfer on death beneficiary solely in that natural person's capacity as a trustee of a trust is not considered a natural person for purposes of designating the transfer on death beneficiaries or contingent transfer on death beneficiaries as survivorship tenants under division (B)(3) of this section.

(4) The designation of a transfer on death beneficiary has no effect on the present ownership of real property, and a person designated as a transfer on death beneficiary has no interest in the real property until the death of the owner of the interest.

(5) The designation in a transfer on death designation affidavit of any transfer on death beneficiary may be revoked or changed at any time, without the consent of that transfer on death beneficiary, by the owner of the interest, by the surviving survivorship tenants of the interest, or by the remaining tenant by the entireties of the interest, by executing and recording, prior to the death of the owner of the interest, of the surviving survivorship tenants of the interest, or of the remaining tenant by the entireties of the interest, as the case may be, a new transfer on death designation affidavit pursuant to section 5302.22 of the Revised Code stating the revocation or change in that designation. The new transfer on death designation affidavit shall automatically supersede and revoke all prior recorded transfer on death designation affidavits with respect to the real property or the interest in real property identified in the new affidavit, provided that the prior recorded affidavit was executed before the later recorded affidavit.

(6) A fee simple title or any fractional interest in a fee simple title may be subjected to a transfer on death beneficiary designation.

(7)

(a) A transfer on death beneficiary takes only the interest that the deceased owner or owners of the interest held on the date of death, subject to all encumbrances, reservations, and exceptions.

(b) If the owners hold title to the interest in a survivorship tenancy, the death of all except the last survivorship tenant automatically terminates and nullifies any transfer on death beneficiary designations made solely by the deceased survivorship tenant or tenants without joinder by the last surviving survivorship tenant. The termination or nullification of any transfer on death beneficiary designations under division (B)(7)(b) of this section is effective as of the date of death of a deceased survivorship tenant. No affirmative act of revocation is required of the last surviving survivorship tenant for the termination or nullification of the transfer on death beneficiary designations to occur as described in division (B)(7)(b) of this section. If the last surviving survivorship tenant dies with no transfer on death beneficiary designation, the entire interest of that last surviving survivorship tenant shall be distributed as part of the tenant's probate estate.

(c) If the owners hold title to the interest in a tenancy by the entireties, the death of the first tenant by the entireties automatically terminates and nullifies any transfer on death beneficiary designations made solely by that deceased first tenant without joinder by the remaining tenant by the entireties. The termination or nullification of any transfer on death beneficiary designations under division (B)(7)(c) of this section is effective as of the date of death of the first tenant by the entireties. No affirmative act of revocation is required of the remaining tenant by the entireties for the termination or nullification of the transfer on death beneficiary designations to occur as described in division (B)(7)(c) of this section. If the remaining tenant by the entireties dies with no transfer on death beneficiary designation, the entire interest of that remaining tenant shall be distributed as part of the tenant's probate estate.

(8) No rights of any lienholder, including, but not limited to, any mortgagee, judgment creditor, or mechanic's lien holder, shall be affected by the designation of a transfer on death beneficiary pursuant to this section and section 5302.22 of the Revised Code. If any lienholder takes action to enforce the lien, by foreclosure or otherwise through a court proceeding, it is not necessary to join any transfer on death beneficiary as a party defendant in the action unless the transfer on death beneficiary has another interest in the real property .

(9) Any transfer on death of real property or of an interest in real property that results from a transfer on death designation affidavit designating a transfer on death beneficiary is not testamentary. That transfer on death shall supersede any attempted testate or intestate transfer of that real property or interest in real property.

(10) The execution and recording of a transfer on death designation affidavit shall be effective to terminate the designation of a transfer on death beneficiary in a transfer on death deed involving the same real property or interest in real property and recorded prior to the effective date of this section.

(11) The execution and recording of a transfer on death designation affidavit shall be effective to bar the vesting of any rights of dower in a subsequent spouse of the owner of the real property who executed that affidavit unless the affidavit is revoked or changed.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 08-29-2000



Section 5302.24 - Affect of Revised Code sections 5302.22, 5302.222, and 5302.23.

Sections 5302.22, 5302.222, and 5302.23 of the Revised Code do not affect any deed that was executed and recorded prior to the effective date of this section, or any transfer on death beneficiary designation made, pursuant to section 5302.22 of the Revised Code as it existed prior to the effective date of this section. If that deed or designation is valid on the day prior to the effective date of this section, the deed or designation continues to be valid on and after the effective date of this section. A grantee of that deed need not execute a transfer on death designation affidavit that designates the same transfer on death beneficiary or beneficiaries as in the deed unless the grantee chooses to do so.

Added by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.



Section 5302.30 - Property disclosure form required for all residential real property transfers.

(A) As used in this section:

(1) "Good faith" means honesty in fact in a transaction involving the transfer of residential real property.

(2) "Land installment contract" has the same meaning as in section 5313.01 of the Revised Code.

(3) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(4) "Residential real property" means real property that is improved by a building or other structure that has one to four dwelling units.

(B)

(1) Except as provided in division (B)(2) of this section, this section applies to any transfer of residential real property that occurs on or after July 1, 1993, by sale, land installment contract, lease with option to purchase, exchange, or lease for a term of ninety-nine years and renewable forever. For purposes of this section, a transfer occurs when the initial contract for transfer is executed, regardless of when legal title is transferred, and references in this section to transfer offers and transfer agreements refer to offers and agreements in respect of the initial contract for transfer.

(2) This section does not apply to any transfer of residential real property that is any of the following:

(a) A transfer pursuant to court order, including, but not limited to, a transfer ordered by a probate court during the administration of a decedent's estate, a transfer pursuant to a writ of execution, a transfer by a trustee in bankruptcy, a transfer as a result of the exercise of the power of eminent domain, and a transfer that results from a decree for specific performance of a contract or other agreement between persons;

(b) A transfer to a mortgagee by a mortgagor by deed in lieu of foreclosure or in satisfaction of the mortgage debt;

(c) A transfer to a beneficiary of a deed of trust by a trustor in default;

(d) A transfer by a foreclosure sale that follows a default in the satisfaction of an obligation secured by a mortgage;

(e) A transfer by a sale under a power of sale following a default in the satisfaction of an obligation that is secured by a deed of trust or another instrument containing a power of sale;

(f) A transfer by a mortgagee, or a beneficiary under a deed of trust, who has acquired the residential real property at a sale conducted pursuant to a power of sale under a mortgage or a deed of trust or who has acquired the residential real property by a deed in lieu of foreclosure;

(g) A transfer by a fiduciary in the course of the administration of a decedent's estate, a guardianship, a conservatorship, or a trust;

(h) A transfer from one co-owner to one or more other co-owners;

(i) A transfer made to the transferor's spouse or to one or more persons in the lineal line of consanguinity of one or more of the transferors;

(j) A transfer between spouses or former spouses as a result of a decree of divorce, dissolution of marriage, annulment, or legal separation or as a result of a property settlement agreement incidental to a decree of divorce, dissolution of marriage, annulment, or legal separation;

(k) A transfer to or from the state, a political subdivision of the state, or another governmental entity;

(l) A transfer that involves newly constructed residential real property that previously has not been inhabited;

(m) A transfer to a transferee who has occupied the property as a personal residence for one or more years immediately prior to the transfer;

(n) A transfer from a transferor who both has not occupied the property as a personal residence within one year immediately prior to the transfer and has acquired the property through inheritance or devise.

(C) Except as provided in division (B)(2) of this section and subject to divisions (E) and (F) of this section, every person who intends to transfer any residential real property on or after July 1, 1993, by sale, land installment contract, lease with option to purchase, exchange, or lease for a term of ninety-nine years and renewable forever shall complete all applicable items in a property disclosure form prescribed under division (D) of this section and shall deliver in accordance with division (I) of this section a signed and dated copy of the completed form to each prospective transferee or prospective transferee's agent as soon as is practicable.

(D)

(1) Prior to July 1, 1993, the director of commerce, by rule adopted in accordance with Chapter 119. of the Revised Code, shall prescribe the disclosure form to be completed by transferors. The form prescribed by the director shall be designed to permit the transferor to disclose material matters relating to the physical condition of the property to be transferred, including, but not limited to, the source of water supply to the property; the nature of the sewer system serving the property; the condition of the structure of the property, including the roof, foundation, walls, and floors; the presence of hazardous materials or substances, including lead-based paint, asbestos, urea-formaldehyde foam insulation, and radon gas; and any material defects in the property that are within the actual knowledge of the transferor.

The form also shall set forth a statement of the purpose of the form, including statements substantially similar to the following: that the form constitutes a statement of the conditions of the property and of information concerning the property actually known by the transferor; that, unless the transferee is otherwise advised in writing, the transferor, other than having lived at or owning the property, possesses no greater knowledge than that which could be obtained by a careful inspection of the property by a potential transferee; that the statement is not a warranty of any kind by the transferor or by any agent or subagent representing the transferor in this transaction; that the statement is not a substitute for any inspections; that the transferee is encouraged to obtain the transferee's own professional inspection; that the representations are made by the transferor and are not the representations of the transferor's agent or subagent; and that the form and the representations contained therein are provided by the transferor exclusively to potential transferees in a transfer made by the transferor, and are not made to transferees in any subsequent transfers.

The form shall include instructions to the transferor for completing the form, space in which the transferor or transferors shall sign and date the form, and space in which the transferee or transferees shall sign and date the form acknowledging receipt of a copy of the form and stating that the transferee or transferees understand the purpose of the form as stated thereon.

(2) Not later than January 1, 2006, the director shall revise the disclosure form to include a statement that information on the operation and maintenance of the type of sewage treatment system serving the property is available from the department of health or the board of health of the health district in which the property is located.

As used in this section, "sewage treatment system" has the same meaning as in section 3718.01 of the Revised Code.

(E)

(1) Each disclosure of an item of information that is required to be made in the property disclosure form prescribed under division (D) of this section in connection with particular residential real property and each act that may be performed in making any disclosure of an item of information shall be made or performed in good faith.

(2) If an item of information is unknown to the transferor of residential real property at the time the item is required to be disclosed in the property disclosure form and if the approximation is not used for the purpose of circumventing or otherwise evading divisions (C) and (D) of this section, the transferor may make a good faith approximation of the item of information.

(F)

(1) A transferor of residential real property is not liable in damages in a civil action for injury, death, or loss to person or property that allegedly arises from any error in, inaccuracy of, or omission of any item of information required to be disclosed in the property disclosure form if the error, inaccuracy, or omission was not within the transferor's actual knowledge.

(2) If any item of information that is disclosed in the property disclosure form is rendered inaccurate after the delivery of the form to the transferee of residential real property or the transferee's agent as a result of any act, occurrence, or agreement, the subsequent inaccuracy does not cause, and shall not be construed as causing, the transferor of the residential real property to be in noncompliance with the requirements of divisions (C) and (D) of this section.

(G) Any disclosure of an item of information in the property disclosure form prescribed under division (D) of this section may be amended in writing by the transferor of residential real property at any time following the delivery of the form in accordance with divisions (C) and (I) of this section. The amendment shall be subject to this section.

(H) Except as provided in division (B)(2) of this section, every prospective transferee of residential real property who receives in accordance with division (C) of this section a signed and dated copy of a completed property disclosure form as prescribed under division (D) of this section shall acknowledge receipt of the form by doing both of the following:

(1) Signing and dating a copy of the form;

(2) Delivering a signed and dated copy of the form to the transferor or the transferor's agent or subagent.

(I) The transferor's delivery under division (C) of this section of a property disclosure form as prescribed under division (D) of this section and the prospective transferee's delivery under division (H) of this section of an acknowledgment of receipt of that form shall be made by personal delivery to the other party or the other party's agent or subagent, by ordinary mail or certified mail, return receipt requested, or by facsimile transmission. For the purposes of the delivery requirements of this section, the delivery of a property disclosure form to a prospective co-transferee of residential real property or a prospective co-transferee's agent shall be considered delivery to the other prospective transferees unless otherwise provided by contract.

(J) The specification of items of information that must be disclosed in the property disclosure form as prescribed under division (D)(1) of this section does not limit or abridge, and shall not be construed as limiting or abridging, any obligation to disclose an item of information that is created by any other provision of the Revised Code or the common law of this state or that may exist in order to preclude fraud, either by misrepresentation, concealment, or nondisclosure in a transaction involving the transfer of residential real property. The disclosure requirements of this section do not bar, and shall not be construed as barring, the application of any legal or equitable defense that a transferor of residential real property may assert in a civil action commenced against the transferor by a prospective or actual transferee of that property.

(K)

(1) Except as provided in division (K)(2) of this section, but subject to divisions (J) and (L) of this section, a transfer of residential real property that is subject to this section shall not be invalidated because of the failure of the transferor to provide to the transferee in accordance with division (C) of this section a completed property disclosure form as prescribed under division (D) of this section.

(2) Subject to division (K)(3)(c) of this section, if a transferee of residential real property that is subject to this section receives a property disclosure form or an amendment of that form as described in division (G) of this section after the transferee has entered into a transfer agreement with respect to the property, the transferee, after receipt of the form or amendment, may rescind the transfer agreement in a written, signed, and dated document that is delivered to the transferor or the transferor's agent or subagent in accordance with divisions (K)(3)(a) and (b) of this section, without incurring any legal liability to the transferor because of the rescission, including, but not limited to, a civil action for specific performance of the transfer agreement. Upon the rescission of the transfer agreement, the transferee is entitled to the return of, and the transferor shall return, any deposits made by the transferee in connection with the proposed transfer of the residential real property.

(3)

(a) Subject to division (K)(3)(b) of this section, a rescission of a transfer agreement under division (K)(2) of this section only may occur if the transferee's written, signed, and dated document of rescission is delivered to the transferor or the transferor's agent or subagent within three business days following the date on which the transferee or the transferee's agent receives the property disclosure form prescribed under division (D) of this section or the amendment of that form as described in division (G) of this section.

(b) A transferee may not rescind a transfer agreement under division (K)(2) of this section unless the transferee rescinds the transfer agreement by the earlier of the date that is thirty days after the date upon which the transferor accepted the transferee's transfer offer or the date of the closing of the transfer of the residential real property.

(c) A transferee of residential real property may waive the right of rescission of a transfer agreement described in division (K)(2) of this section.

(d) A rescission of a transfer agreement is not permissible under division (K)(2) of this section if a transferee of residential real property that is subject to this section receives a property disclosure form as prescribed under division (D) of this section or an amendment of that form as described in division (G) of this section prior to the transferee's submission to the transferor or the transferor's agent or subagent of a transfer offer and the transferee's entry into a transfer agreement with respect to the property.

(4) If a transferee of residential real property subject to this section does not receive a property disclosure form from the transferor after the transferee has submitted to the transferor or the transferor's agent or subagent a transfer offer and has entered into a transfer agreement with respect to the property, the transferee may rescind the transfer agreement in a written, signed, and dated document that is delivered to the transferor or the transferor's agent or subagent in accordance with division (K)(4) of this section without incurring any legal liability to the transferor because of the rescission, including, but not limited to, a civil action for specific performance of the transfer agreement. Upon the rescission of the transfer agreement, the transferee is entitled to the return of, and the transferor shall return, any deposits made by the transferee in connection with the proposed transfer of the residential real property. A transferee may not rescind a transfer agreement under division (K)(4) of this section unless the transferee rescinds the transfer agreement by the earlier of the date that is thirty days after the date upon which the transferor accepted the transferee's transfer offer or the date of the closing of the transfer of the residential real property.

(L) The right of rescission of a transfer agreement described in division (K)(2) of this section or the absence of that right does not affect, and shall not be construed as affecting, any other legal causes of action or other remedies that a transferee or prospective transferee of residential real property may possess against the transferor of that property.

Effective Date: 03-19-1993; 05-06-2005






Chapter 5303 - ACTIONS RELATING TO REALTY

Section 5303.01 - Action to quiet title.

An action may be brought by a person in possession of real property, by himself or tenant, against any person who claims an interest therein adverse to him, for the purpose of determining such adverse interest. Such action may be brought also by a person out of possession, having, or claiming to have, an interest in remainder or reversion in real property, against any person who claims to have an interest therein, adverse to him, for the purpose of determining the interests of the parties therein.

Whenever the state or any agency or political subdivision thereof has, or appears to have, an interest in real property adverse to the person in possession claiming the right thereto, the state or such agency or such political subdivision may be made a party in any action brought under this section.

The clerk of the court shall cause to be recorded in the deed records of each county in which any part of the real property lies, a certified copy of the judgment or decree determining the interests of the parties. The usual fees of the clerk and recorder shall be taxed as part of the costs of the case.

Effective Date: 03-31-1973



Section 5303.02 - Vendee may recoup.

In actions to recover the purchase money of real estate by vendor against vendee, the vendee, notwithstanding his continued possession, may by way of counterclaim set up any breach of the covenants of title acquired by him from the plaintiff, and make any person claiming an adverse interest therein a party to the action. Upon the hearing, he may recoup against the plaintiff's demand the present worth of any existing lien or encumbrance thereon. If the adverse interest of the claimant is an estate in reversion or remainder, or contingent upon a future event, with his assent, the court of common pleas may order the vendee to surrender possession to his vendor upon the repayment of so much of the purchase money as has been paid, with interest, or direct the payment of the purchase money claimed in the action, upon the plaintiff's giving bond in double its amount with two or more sureties to be approved by the court, for the payment thereof with interest, if by reason of the defect the defendant or his privies are subsequently evicted.

Effective Date: 10-01-1953



Section 5303.03 - Petition in action for land.

In an action for the recovery of real property, it is sufficient if the plaintiff states in his petition that he has a legal estate therein and is entitled to the possession thereof, describing it with such certainty as to identify the property, and that the defendant unlawfully keeps him out of the possession. It is not necessary to state how the plaintiff's estate or ownership is derived.

Effective Date: 10-01-1953



Section 5303.04 - Answer to action for land.

In an action for the recovery of real property, it is sufficient if in his answer the defendant denies generally the title alleged in the petition, or that he withholds the possession. If he denies the title only, possession by him shall be taken as admitted. When he does not defend for the whole premises, the answer shall describe the particular part for which defense is made. The defendant also may set forth in his answer other grounds of defense and counterclaim, as in any other form of action.

Effective Date: 10-01-1953



Section 5303.05 - Petition by tenant against cotenant.

In an action by a tenant in common of real property against a cotenant, the plaintiff must state, in addition to what is required in section 5303.03 of the Revised Code, that the defendant either denied the plaintiff's right, or did some act amounting to such denial.

Effective Date: 10-01-1953



Section 5303.06 - Recovery when right terminates during the action.

In an action for the recovery of real property, when the plaintiff shows a right to recover at the time the action was begun, but during its pendency his right has terminated, the verdict and judgment must be according to the fact, and the plaintiff may recover for the withholding of the property.

Effective Date: 10-01-1953



Section 5303.07 - Occupying claimant law.

In an action for the recovery of real property the parties may avail themselves of the benefit of sections 5303.08 to 5303.17, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5303.08 - Cases in which occupying claimant is paid for improvements.

A person who, without fraud or collusion on his part, obtained title to and is in the quiet possession of lands or tenements, claiming to own them, shall not be evicted or turned out of possession by any person who sets up and proves an adverse and better title, until the occupying claimant, or his heirs, is paid the value of lasting improvements made by the occupying claimant on the land, or by the person under whom he holds, before the commencement of suit on the adverse claim by which such eviction may be effected, unless the occupying claimant refuses to pay to the party establishing a better title the value of the lands without such improvements, on demand by him or his heirs, when such occupying claimant holds:

(A) Under a plain and connected title, in law or equity, derived from the records of a public office;

(B) By deed, devise, descent, contract, bond, or agreement, from and under a person claiming a plain and connected title, in law or equity, derived from the records of a public office, or by deed authenticated and recorded;

(C) Under sale on execution against a person claiming a plain and connected title, in law or equity, derived from the records of a public office, or by deed authenticated and recorded;

(D) Under a sale for taxes authorized by the laws of this state;

(E) Under a sale and conveyance made by executors, administrators, or guardians, or by any other person, in pursuance of an order or decree of court, where lands are directed to be sold.

Effective Date: 10-01-1953



Section 5303.09 - Title under a sale for taxes.

In cases of lands sold for taxes the title by which the successful claimant succeeds against the occupying claimant is an adverse and better title under section 5303.08 of the Revised Code, whether it is the title under which the taxes were due and for which the land was sold, or any other title or claim. The occupying claimant holding possession of land sold for taxes, having the deed of a county auditor therefor, or a certificate of such sale from a county treasurer, or claiming under the person who holds such deed or certificate, has sufficient title to the land to demand the value of improvements under such section.

Effective Date: 10-01-1953



Section 5303.10 - Entry of claim against occupying claimant.

The court rendering judgment against the occupying claimant in any case provided for in sections 5303.08 to 5303.17, inclusive, of the Revised Code, at the request of either party, shall cause a journal entry thereof to be made, and the action shall then proceed as other civil actions.

Effective Date: 10-01-1953



Section 5303.11 - Conduct of case.

For the trial of a question of fact remaining undisposed of, a jury shall be impaneled and sworn, and shall at once proceed to view the premises in question. After viewing the premises, the jury shall return to the courthouse and the trial shall proceed. After hearing the testimony produced by either party, the jury shall determine the rights of the parties under the direction of the court. From such view and the testimony, the jury shall ascertain and find in its verdict the reasonable value of permanent and valuable improvements made on the land previous to the occupying claimant's receipt of actual notice of the adverse claim of the plaintiff, the damages the land has sustained by waste, including the value of timber or other valuable material removed or destroyed, and the net annual value, rents, and profits of the land accruing after the occupying claimant received notice of claim by service of summons. The jury shall find the value of the land at the time the judgment was rendered with the improvements thereon, and its value without the improvements or damages sustained by waste, including the removal or destruction of the timber or other valuable material, and return its verdict in open court.

Effective Date: 10-01-1953



Section 5303.12 - Setting verdict aside.

If either party is aggrieved by an assessment or valuation made by a jury under section 5303.11 of the Revised Code, he may apply to the court during the term at which the trial was had, by a motion to set aside the verdict, assessment, and valuation, and, upon good cause shown, it may set aside such assessment, valuation, and verdict, order a new valuation and another jury to be drawn, which shall proceed as provided in such section. Either party may challenge jurors as in other civil actions. If more than three witnesses are examined by either party on the same point in the same case, the judge may tax the costs of such additional witnesses to the party calling them.

Effective Date: 10-01-1953



Section 5303.13 - Judgment and execution on verdict for plaintiff.

If, under section 5303.11 of the Revised Code, the jury reports a sum in favor of the plaintiff in ejectment on the assessment and valuation of the valuable and lasting improvements, the assessment of damages for waste, and the net annual value of the rents and profits, the court shall render a judgment therefor, without pleadings, and issue execution thereon as in other cases. In such case, or in cases in which no such excess is reported, such plaintiff is barred from having or maintaining an action for mesne profits.

Effective Date: 10-01-1953



Section 5303.14 - Proceedings if verdict is for occupying claimant.

If, under section 5303.11 of the Revised Code, the jury reports a sum in favor of the occupying claimant, on the assessment and valuation of the valuable and lasting improvements, deducting therefrom the damages, sustained by waste, together with the net annual value of the rents and profits which the defendant received after commencement of the action, the successful claimant, or his heirs, or, if they are minors, their guardians, may demand of the occupying claimant the value of the land without the improvements so assessed and tender a deed of it to him, or pay him the sum so allowed by the jury in his favor, within such reasonable time as the court allows.

Effective Date: 10-01-1953



Section 5303.15 - Writ of possession.

If the successful claimant, his heirs, or their guardians, elect to, and do pay to the occupying claimant, the sum reported in his favor by the jury, within the time allowed therefor, then a writ of possession shall issue in favor of him, his heirs, or their guardians.

Effective Date: 10-01-1953



Section 5303.16 - Election by successful claimant to receive value of land.

If the successful claimant, his heirs, or their guardians, elect to receive the value of the land without the improvements assessed under section 5303.11 of the Revised Code, to be paid by the occupying claimant, and tender a general warranty deed of the land conveying such adverse or better title, within the time allowed by the court for the payment of the money, and the occupying claimant refuses or neglects to pay it to him, his heirs, or their guardians within such time, a writ of possession shall be issued in favor of the successful claimant, his heirs, or their guardians.

Effective Date: 10-01-1953



Section 5303.17 - Action by occupying claimant after election.

When an application is made for the value of improvements to land, the occupying claimant or his heirs shall not be evicted from the possession of such land except as provided in sections 5303.15 and 5303.16 of the Revised Code. When an election has been made by the successful claimant, his heirs, or their guardians, to surrender the land, if the occupying claimant or his heirs, within the time allowed, pay into court its value, without improvements, thereafter they may bring suit in the court which gave judgment of eviction, and obtain judgment for the title to the land, if it was not previously conveyed to such occupant.

Effective Date: 10-01-1953



Section 5303.18 - Authority to convey.

When two or more persons who own an interest in land become bound in writing for the sale and conveyance thereof, and one dies before the land is conveyed, the survivors, by petition against the purchaser, and the heirs or devisees of such deceased party, may be authorized to complete such contract.

Effective Date: 10-01-1953



Section 5303.19 - Petition to convey land.

The petition provided for in section 5303.18 of the Revised Code must set forth the names of all the contracting parties, describe the lands contracted for, state the time the contract was made, that it has been fully performed by the purchaser, and have a copy of the contract annexed.

Effective Date: 10-01-1953



Section 5303.20 - Judgment and deed to convey land.

If the court finds the allegations of the petition provided for in section 5303.18 of the Revised Code to be true, it may make an order authorizing the survivors to complete the contract by conveying the land. The deed shall recite the order, and shall convey as complete and perfect a title, and have the same effect, as if executed by all the owners.

Effective Date: 10-01-1953



Section 5303.21 - Sale of entailed and other estates.

(A) In an action by the tenant in tail or for life, or in an action by the grantee or devisee of a qualified or conditional fee, or of any other qualified, conditional, or determinable interest, or in an action by a person claiming under such tenant, grantee, or devisee, or in an action by the trustee or beneficiaries, if the estate is held in trust, courts of common pleas may, subject to division (B) of this section, authorize the sale of any estate, whether it was created by will, deed, or contract, or came by descent, when satisfied that such sale would be for the benefit of the person holding the first and present estate, interest, or use, and do no substantial injury to the heirs in tail, or others in expectancy, succession, reversion, or remainder. This division does not extend to estates in dower.

(B) If an estate is held in trust and if the trustee is authorized by the trust instrument to sell real property, a court of common pleas shall not authorize the sale of the estate pursuant to division (A) of this section unless the trustee consents to the sale.

Effective Date: 10-14-1983



Section 5303.211 - Estate held in trust sale or lease.

Where the estate sought to be sold or leased is held in trust under the jurisdiction of a probate court, an action may be brought by the trustee in the probate court of the county in which he was appointed or in which the estate subject to sale or lease or any part thereof is situated; and the sale or lease of such estate may be authorized by such court which shall have the same jurisdiction and power as is provided for courts of common pleas in sections 5303.21 to 5303.31, inclusive, of the Revised Code.

If the action is brought in a county other than that in which the estate or a part thereof is situated, a certified transcript of the record of all proceedings had therein shall be filed with and recorded by the probate court of each county in which such estate or any part thereof is situated.

Effective Date: 08-10-1965



Section 5303.22 - Petition and defendants.

The petition for a sale of an estate described in section 5303.21 of the Revised Code shall contain a description of such estate, a clear statement of the interest of the plaintiff therein, and a copy of the will, deed, or other instrument of writing by which the estate is created. All persons in being who are interested in the estate, or who may, by the terms of the will, deed, other instrument creating the entailment or other estate, thereafter become interested therein as heir, reversioner, or otherwise, shall be made parties to the action. If the names or residence of persons who should be made parties are unknown to the plaintiff, that fact shall be verified by affidavit of the plaintiff, whereupon the sale may be ordered.

Effective Date: 10-01-1953



Section 5303.23 - Order for sale and effect.

Upon the hearing, if it is proved that a sale of an estate described in section 5303.21 of the Revised Code would be for the benefit of the tenant in tail, or for life, and do no substantial injury to the heirs in tail, or others in expectancy, succession, reversion, or remainder, the court shall direct a sale to be made, the manner thereof and appoint some suitable person to make it. Such sale shall vest the estate sold in the purchaser, free from the entailment, limitation, or condition.

Effective Date: 10-01-1953



Section 5303.24 - Sale may be had by consent.

All parties in interest may appear voluntarily, and consent in writing to a sale of an estate described in section 5303.21 of the Revised Code. Testamentary guardians, and guardians appointed by the probate court, in the place of their wards, also may assent to the sale.

Effective Date: 10-01-1953



Section 5303.25 - Report and confirmation of sale and deed.

A sale of an estate described in section 5303.21 of the Revised Code shall be reported to the court of common pleas authorizing such sale. On examination thereof, if it appears that the sale was fairly conducted and made, and that the price obtained is the reasonable value of the estate sold, the court shall confirm the sale and direct a deed of conveyance of the premises sold to be made to the purchaser on payment of the purchase money, or on securing its payment as the court approves.

Effective Date: 10-01-1953



Section 5303.26 - Proceeds of sale.

All money arising from a sale of an estate described in section 5303.21 of the Revised Code, for purposes of descent, succession, reversion, or remainder, has the same character and is governed by the same principles as the estate sold, and passes according to the terms of the deed, will, or other instrument creating the estate.

Effective Date: 10-01-1953



Section 5303.27 - Investing money from sale of entailed estates - insurance.

Under the direction and approval of the court of common pleas, money arising from the sale of an estate described in section 5303.21 of the Revised Code and from the notes given for purchase money shall be invested in the bonds or other interest-bearing obligations of this state, any political subdivision of this state, or the United States, or in bonds or notes secured by a mortgage on unencumbered real estate located in this state, of double the value of the money secured. The buildings on such real estate shall be well insured against loss by fire and windstorm, and so kept by the mortgagor for the benefit of the mortgagee, until the debt is paid. The mortgagee shall so insure the buildings if the mortgagor fails to do so, and the expense of the insurance shall be repaid by the mortgagor and be a lien on the property concurrent with the mortgage; or the court may order the money reinvested in other real estate within this state under such restrictions as it prescribes, which investments shall be reported to the court and be subject to its approval and confirmation. For purposes of descent, succession, reversion, or remainder, the real estate in which the money is reinvested has the same character and is governed by the same principles as the estate sold, and passes according to the terms of the deed, will, or other instrument creating the estate sold. The court also may authorize the investment of any such funds in securities, interest-bearing obligations, or contract or deposit accounts which are legal for the investment of funds held by testamentary trustees as provided by sections 2109.37, 2109.371, and 2109.372 of the Revised Code.

Effective Date: 10-20-1987



Section 5303.28 - Trustees for entailed estates.

The court of common pleas shall appoint competent trustees to invest and manage the money referred to in section 5303.27 of the Revised Code. Such trustees, from time to time, must report to the court their proceedings and the condition of the fund. The court shall require of such trustees security for the faithful discharge of their duties, from time to time may require additional security, remove them for cause or reasonable apprehension thereof, accept the resignation of a trustee, and fill a vacancy by a new appointment.

Where a trustee has been appointed and qualified in a court of probate all money arising from the sale of an estate described in section 5303.21 or 5303.211 of the Revised Code and from the notes given for the purchase money shall be ordered by the court authorizing such sale to be delivered to said trustee to be invested as provided by section 5303.27 of the Revised Code and the investment and management of such money shall thereafter be under the exclusive jurisdiction of the court of probate.

Effective Date: 09-09-1957



Section 5303.29 - Consolidation of actions or trusts.

Under the direction and approval of the court of common pleas, money arising from a sale of an estate described in section 5303.21 of the Revised Code, may be invested in bonds which are either a portion or the whole of an issue secured by a first mortgage or trust deed upon the real estate so sold, under such restrictions as the court prescribes, which investment must be reported to the court and be subject to its approval and confirmation. When parts of the same entailed estate have been or are sought to be sold in separate actions, the court may, before or after the sale in any action, or at any time during the continuance of the trusts, consolidate any two or more such actions or the trusts created thereunder. The court may make all orders and decrees necessary or proper to effect consolidation.

Effective Date: 10-01-1953



Section 5303.30 - Income - payment of taxes and expenses.

The net income accruing from a sale of an estate described in section 5303.21 of the Revised Code shall be paid to the person who would be entitled to the use or income of the estate were it unsold. Taxes and the expenses of the investment and management of the fund shall be paid by the person entitled to the income thereof.

Effective Date: 10-01-1953



Section 5303.31 - Estates may be leased.

(A) Upon like proceedings as for the sale of an estate described in section 5303.21 of the Revised Code, but subject to division (B) of this section, the court of common pleas may direct that such estate be leased for a term of years, renewable or otherwise, with or without an option on the part of the lessee to purchase the estate leased, as appears most beneficial, and on such terms as appear just and equitable. The rents and profits shall be paid to the person who might otherwise be entitled to the use and occupancy of the estate or the income of it.

(B) If an estate is held in trust and if the trustee is authorized by the trust instrument to lease real property, a court of common pleas shall not direct pursuant to division (A) of this section that the estate be leased unless the trustee consents to the lease.

Effective Date: 10-14-1983



Section 5303.32 - Sale of property given for a religious use.

When real estate, except burial grounds or cemeteries, has been donated, bequeathed, or otherwise entrusted to, or purchased by any person or trustee, for public religious use, but not to or for the use of a specific or particular religious society or denomination, or when it has been donated, bequeathed, or entrusted to, or purchased by a particular religious society or denomination, and abandoned for such use, the court of common pleas of the county in which it is located, on good cause shown, upon the petition of a citizen of the vicinity, may make an order for the sale of such property, whether or not it has been built upon or otherwise improved, and make such order as to costs and the disposition of the proceeds of the sale to such religious or other public use as is just and equitable. The purchaser shall be invested with as full and complete a title thereto as the character of the original grant for such religious use permits.

Effective Date: 10-01-1953



Section 5303.33 - Necessary parties to proceeding.

All persons who have vested, contingent, or reversionary interest in the real estate referred to in section 5303.32 of the Revised Code, and the trustees or other temporal officers of the religious society then using it, shall be made parties to such petition, and be notified of its filing, as in a civil action.

Effective Date: 10-01-1953






Chapter 5305 - DOWER

Section 5305.01 - Assignment of dower.

When the lands of a deceased person are not encumbered by mortgage, or by judgment obtained against such decedent during life, the heir, guardian of an heir, or other person having the next immediate estate of inheritance, may assign in writing to the surviving spouse, dower therein, particularly describing such estate, which, if approved in writing on the deed of assignment by the probate judge of the county, and also by the probate judge of the county appointing such guardian, and accepted by such spouse, in writing thereon, shall be a valid assignment.

Effective Date: 10-01-1953



Section 5305.02 - Petition for dower.

A surviving spouse may file a petition for dower in the court of common pleas, against the heir, or other person having the next immediate estate of inheritance or other estate or interest therein, setting forth the right thereto, and describing the tracts of land in which dower is claimed. On the hearing the court shall render such judgment as appears just and consistent with the rights of the parties interested.

Effective Date: 10-01-1953



Section 5305.03 - Encumbrances presented.

When the rights of a lessee or lienor are shown by cross-petition filed before judgment, such rights and liens shall be regarded by the court of common pleas, and no inequality shall be allowed or injustice done to such lessee or lienor.

Effective Date: 10-01-1953



Section 5305.04 - Land situated in different counties.

When the lands in which dower is claimed lie in several counties, the petition for dower may be filed by the surviving spouse in any county in which a part of the estate is situated. The court of common pleas of such county has complete jurisdiction, and may order the whole dower of such spouse to be assigned in one or more of such counties, and out of one or more of such tracts of land, if it may be done without prejudice to the rights of any person claiming title to or holding a lien on the land.

Effective Date: 10-01-1953



Section 5305.05 - Death of plaintiff before assignment.

When a plaintiff in an action to assign dower dies before the assignment, or before entry of the final judgment, the action may be revived in the name of the executor or administrator. The court of common pleas shall determine, if not before decided, whether the plaintiff was entitled to dower in such action. If the plaintiff was so entitled, the court shall adjudge in favor of such executor or administrator a sum equal to one third of the rental value of the real estate in which the plaintiff was entitled to dower, from the filing of the petition until death, after deducting one third of the necessary expenses. The sum so adjudged in favor of such executor or administrator is a lien upon such real estate, and its payment may be enforced by sale as upon execution.

Effective Date: 10-01-1953



Section 5305.06 - Appointment of commissioners to assign dower.

When dower is adjudged, the court of common pleas shall appoint three judicious, disinterested men of the county in which the action to assign dower is pending, who are not of kin to either of the parties interested, to be commissioners. The court shall issue its order to the sheriff of that county, commanding him that by the oaths of the commissioners which may be administered by him, he cause such dower to be set off and assigned to the plaintiff in the manner set forth in the judgment.

Effective Date: 10-01-1953



Section 5305.07 - Proceedings upon return of assignment of dower.

The commissioners provided for in section 5305.06 of the Revised Code and the sheriff shall obey the order to assign dower, and return their proceedings thereon to the court of common pleas at such time as it appoints. If the court approves the assignment, it shall be entered on its records, and thenceforth the assignment is valid. Thereupon execution shall be issued, directing the sheriff to put the surviving spouse in full possession of the dower assigned.

Effective Date: 10-01-1953



Section 5305.08 - Assignment of dower when estate indivisible.

When an estate of which a surviving spouse is dowable is entire, and no division of it can be made by metes and bounds, dower shall be assigned as of a third part of the rents, issues, and profits thereof, to be computed and ascertained by the commissioners provided for in section 5305.06 of the Revised Code.

Effective Date: 10-01-1953



Section 5305.09 - Timberlands or other unimproved lands or lots.

When an estate of which a surviving spouse is dowable, or in which such spouse owns a dower interest assigned to or vested in such spouse, consists in whole or in part of timberlands or other unimproved lands or lots, the commissioners, appointed as provided in section 5305.06 of the Revised Code, shall return to the court of common pleas a true appraisement of such lands in money, and also a true appraisement of their annual rental value. Upon the hearing of such report, if it appears to the court that the assignment of dower in such lands, either by metes and bounds, or as of the rents, issues, and profits, cannot be or has not been made so as to provide such surviving spouse with an income from the lands or lots so charged commensurate with their value, as fixed by such commissioners, the court shall determine the value of such dower in money, and make an order directing the sheriff to advertise and sell such lands, or so much thereof as is necessary, as upon execution. The sheriff shall not cause the lands to be appraised, but their value as returned by the commissioners shall be the appraised value, and they shall not be sold for less than two thirds of that value. Upon the confirmation of such sale, the court shall order the payment to the surviving spouse out of the money arising therefrom the value of the dower so determined by it.

Effective Date: 10-01-1953



Section 5305.10 - Election by owner of lands to pay value of dower.

The person owning lands or lots mentioned in section 5305.09 of the Revised Code, at the time the order for the sale of such lands is made, may elect to pay to the surviving spouse the value of the dower. If such payment is made within ten days or such further reasonable time as the court of common pleas grants not exceeding ninety days from such election, the court shall make a decree divesting such spouse of any interest by way of dower in such lands. A surviving spouse owning a dower interest in timber lands or other unimproved lots or lands assigned to or vested in such spouse may maintain an action for relief in accordance with section 5305.09 of the Revised Code.

Effective Date: 10-01-1953



Section 5305.11 - Dower during pendency of petition.

When the commissioners provided for in section 5305.06 of the Revised Code have set off and assigned dower, they shall make a true appraisement of the yearly value, after deducting necessary expenses, of the real estate in which the surviving spouse is entitled to dower, estimating such value from the day of filing the petition for dower to the day of assigning dower, and return such appraisement and assignment. The court of common pleas shall adjudge the payment of one third of the whole sum so returned to the surviving spouse out of the real estate not covered by the dower, upon which judgment execution may issue. This section does not require execution to be issued against such of the defendants in dower as are minors. In such cases the dower shall operate as a lien upon the real estate, for their proportion of the judgment, until it is paid.

Effective Date: 10-01-1953



Section 5305.12 - Exemptions in estimating yearly value of dower.

In making the appraisement of the yearly value of the real estate provided for in section 5305.11 of the Revised Code, the commissioners must exclude all permanent or valuable improvements made thereon after the deceased consort of the surviving spouse ceased to be its owner.

Effective Date: 10-01-1953



Section 5305.13 - Minor heir not to be prejudiced by collusive assignment of dower.

During the minority of an heir, if dower is assigned to a surviving spouse not entitled thereto, or, if such dower was recovered by the default, fraud, or collusion of the guardian, such heir, on coming of age, may have an action against such spouse to recover the lands wrongfully awarded.

Effective Date: 10-01-1953



Section 5305.14 - Costs.

If the petition of a person claiming dower is contested, and the court of common pleas finds that such person is entitled to dower as claimed therein, the defendant so contesting shall pay all costs of the suit. If the petition is not contested, the plaintiff shall pay one third, and the legal owner of the real estate two thirds of the costs.

Effective Date: 10-01-1953



Section 5305.15 - Surviving spouse may elect to be endowed out of proceeds of sale.

In actions for partition, when an estate cannot be divided, and is ordered to be sold, and in actions for the sale of real estate by executors, administrators, guardians, and assignees, acting under a general assignment for the benefit of creditors, and in all other actions and proceedings in which the court orders the sale of real estate to satisfy a judgment or decree, the surviving spouse who has a dower interest in such real estate, and is a party, may file an answer, waive the assignment of dower by metes and bounds, and ask to have the estate sold free of dower and to be allowed, in lieu thereof, such money out of the proceeds of sale as the court deems the just value of the dower interest therein.

Effective Date: 10-01-1953



Section 5305.16 - Election by answer is a release of dower.

The answer of a surviving spouse under section 5305.15 of the Revised Code has the same effect, in all respects, as a deed of release to the purchaser of such estate of the dower interest therein of such spouse.

Effective Date: 10-01-1953



Section 5305.17 - Guardian may elect for surviving spouse.

As used in this section and sections 5305.18 to 5305.22 of the Revised Code, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

The guardian of a surviving spouse who has been adjudged to be an incompetent person may appear and answer for such incompetent person in an action under section 5305.15 of the Revised Code, subject to the approval of the court in which it is pending. Such answer has the same effect as if such spouse answered personally. The guardian shall be liable to such spouse, or the heirs, for all damage or loss sustained by the guardian's fraud or collusion, notwithstanding the approval of the court.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 5305.18 - Petition to discharge land of dower of incompetent person.

A person owning real property in this state, encumbered by the contingent or vested right of dower of an incompetent person, may apply, by petition to the court of common pleas of the county in which the real estate, or any part thereof, is situated, making defendants thereto such incompetent person, and the spouse and guardian, if such incompetent person has either or both, for leave to sell any part of such real property, discharged and unencumbered of such contingent or vested right of dower. The petition must set forth the grounds for the incompetency of the person, together with a description of the land proposed to be sold. Thereupon the court shall appoint a committee of six competent individuals, of whom at least three are physicians, who, under oath, shall inquire into the competence of such person, and hear testimony to be produced by the spouse or guardian, or, if there is no such guardian, by a guardian ad litem to be appointed in the action. The committee shall make a report, in writing, of the result of its investigation, signed by its members.

Effective Date: 08-06-1976; 2007 HB53 08-07-2007



Section 5305.19 - Inquest of competence.

If the committee provided for in section 5305.18 of the Revised Code unanimously reports that the person having a contingent or vested right of dower, in its opinion, is a permanently incompetent person, the court of common pleas shall appoint three judicious freeholders to appraise the real estate described in the petition mentioned in said section, whether or not such real estate is in one or several counties. Such freeholders shall report in writing the value of each tract.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 5305.20 - Proceedings on report of inquest of competence.

When the report provided for in section 5305.19 of the Revised Code is filed, the court of common pleas may direct the petitioner, by a sufficient deed of conveyance, to convey to the incompetent person, to be held by such person in fee, such proportion of the real estate described in the petition as seems just, or the court may assign to such incompetent person, to be held by the incompetent person during life, after the death of the spouse of such person, such proportion of the real estate described in the petition as seems just, for the incompetent person's support, or the court may order the petitioner to invest an amount by it fixed, in the stock of a company, or stocks created by the laws of this state, as the court designates, the profits, and dividends or distributions, arising from such investment to be applied to the support and maintenance of the incompetent person after the death of the spouse of such person. The petitioner, upon compliance with the order of the court, may sell all the real property the petitioner is possessed of, described in the petition, free and unencumbered of the contingent or vested right of dower of such incompetent person.

Effective Date: 07-30-1984; 2007 HB53 08-07-2007



Section 5305.21 - Dower of incompetent person may be barred.

When the spouse of an incompetent person conveys real estate in this state, in which such person has a contingent or vested right of dower, and the incompetent person does not join the spouse in the conveyance, the spouse may apply by petition to the court of common pleas of the county in which the incompetent person resides, or, if such incompetent person resides out of the state, then in the county in which the real estate is situated, for leave to have part or all of such real estate so conveyed, released of the dower right therein. Such petition shall set forth the grounds for incompetency of the incompetent person, and a description of the land proposed to be affected. The incompetent person, guardian, if there is one, and all persons in interest, shall be made defendants, and the action shall be proceeded with as prescribed in sections 5305.18 to 5305.20 of the Revised Code, except that instead of ordering the petitioner to sell the real estate or to convey or assign to such incompetent person any part of it, the court shall direct the petitioner to make such investment as is provided in section 5305.20 of the Revised Code, or require the petitioner to secure the amount to the use of the incompetent person by mortgage of unencumbered real estate of at least double the value thereof. Upon compliance by the petitioner with the order made, the court shall enter a judgment releasing and discharging the real estate from the encumbrance of such right of dower, and adjudge the holder of the legal title, or other party liable, to pay to the petitioner any sum withheld or retained as indemnity against such dower right.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 5305.22 - Real estate may be conveyed free from dower if spouse incompetent.

(A) Any real estate or interest in real estate coming to a person by purchase, inheritance, or otherwise, after the spouse of the person is adjudged a mentally ill person subject to hospitalization by court order and admitted to either a hospital for persons with mental illness in this or any other state of the United States or the psychiatric department of any hospital of the United States, may be conveyed by the person while the person's spouse who is a mentally ill person subject to hospitalization by court order remains a patient of that hospital, free and clear from any dower right or expectancy of the person's spouse who is a mentally ill person subject to hospitalization by court order. Dower shall not attach to any real estate so acquired and conveyed during the time described in this section in favor of such spouse who is a mentally ill person subject to hospitalization by court order. The indorsement upon the instrument of conveyance, by the superintendent of the hospital to which the spouse was admitted, that the spouse of the person conveying the real estate is a mentally ill person subject to hospitalization by court order who has been admitted to that hospital, stating when received in that hospital and signed officially by the superintendent, shall be sufficient evidence of the fact that the spouse of the person conveying the real estate is a mentally ill person subject to hospitalization by court order. This indorsement shall be a part of the instrument of conveyance.

(B) As used in this section, "mentally ill person subject to hospitalization by court order" has the same meaning as in section 5122.01 of the Revised Code.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007; 2008 SB157 05-14-2008






Chapter 5307 - PARTITION

Section 5307.01 - Persons compelled to partition.

Tenants in common, survivorship tenants, and coparceners, of any estate in lands, tenements, or hereditaments within the state, may be compelled to make or suffer partition thereof as provided in sections 5307.01 to 5307.25 of the Revised Code.

Effective Date: 04-04-1985



Section 5307.02 - Place of partition proceedings.

When the estate is situated in one county, the proceedings for partition shall be had in that county. When the estate is situated in two or more counties, such proceedings may be had in any county in which a part of such estate is situated.

Effective Date: 10-01-1953



Section 5307.03 - Filing of petition - contents.

A person entitled to partition of an estate may file his petition therefor in the court of common pleas, setting forth the nature of his title, a pertinent description of the lands, tenements, or hereditaments of which partition is demanded, and naming each tenant in common, coparcener, or other person interested therein, as defendant. When the title to such estate came to such person by descent or devise upon the death of an inhabitant of this state, a partition thereof shall not be ordered by the court within one year from the date of the death of such decedent, unless the petition sets forth and it is proved that all claims against the estate of such decedent have been paid, or secured to be paid, or that the personal property of the deceased is sufficient to pay them.

Effective Date: 10-01-1953



Section 5307.04 - Order of partition.

If the court of common pleas finds that the plaintiff in an action for partition has a legal right to any part of the estate, it shall order partition of the estate in favor of the plaintiff or all interested parties, appoint one suitable disinterested person to be the commissioner to make the partition, and issue a writ of partition. The court on its own motion may, and upon motion of a party or any other interested person shall, appoint one or two additional suitable persons to be commissioners. If the estate to be partitioned extends beyond the county in which the action is commenced, the court may appoint a separate commissioner or commissioners, not to exceed three, to make the partition of that portion of the estate located in the other county.

Effective Date: 10-14-1997



Section 5307.041 - Share of survivorship tenants.

If partition is granted among survivorship tenants, the court shall determine the share to which each is entitled as if the tenants were tenants in common.

Effective Date: 04-04-1985



Section 5307.05 - Writ of partition.

A writ of partition issued under section 5307.04 of the Revised Code may be directed to the sheriff of any of the counties in which any part of the estate lies and shall command the sheriff that, by the oaths of the commissioner or commissioners, the sheriff shall cause to be set off and divided to the plaintiff or each interested party, whatever part and proportion of the estate as the court of common pleas orders.

The oaths of the commissioner or commissioners may be administered by the sheriff.

Effective Date: 10-14-1997



Section 5307.06 - Duty of commissioners in making partition.

In making a partition, the commissioner or commissioners shall view and examine the estate and, on their oaths and having due regard to the improvements, situation, and quality of the different parts, set it apart in lots that will be most advantageous and equitable.

If the commissioner or commissioners set the estate apart in lots, it shall be surveyed and platted in compliance with sections 711.001 to 711.15 of the Revised Code and with rules adopted pursuant to those sections.

Effective Date: 10-14-1997



Section 5307.07 - Partition of multiple tracts.

When partition of more than one tract is demanded, the commissioner or commissioners shall set off to each plaintiff or interested party the plaintiff's or interested party's proper proportion in each of the several tracts unless the tracts are owned by the same proprietors in like proportion in each tract, in which case the share of any proprietor, in all the tracts, may be set off to the proprietor according to the best discretion of the commissioner or commissioners. If the commissioner or commissioners divide any tract, it shall be surveyed and platted in compliance with sections 711.001 to 711.15 of the Revised Code and with rules adopted pursuant to those sections.

Effective Date: 10-14-1997



Section 5307.08 - Amicable partition.

Before a writ of partition is issued under section 5307.04 of the Revised Code, the person of whom partition is demanded may appear in the court of common pleas in person or by attorney and consent to a partition of the estate agreeable to the prayer and facts set forth in the petition, which amicable partition, when made and recorded, shall be valid and binding between the parties to the partition. In cases in which a requested partition is consented to under this section and in all cases in which the lands are divided among the parties by the commissioner or commissioners, the court shall order the sheriff to execute and deliver a deed to each person entitled to a deed for the portion set off and assigned to the person. Land divided pursuant to this section shall be surveyed and platted in compliance with sections 711.001 to 711.15 of the Revised Code and with rules adopted pursuant to those sections.

Effective Date: 10-14-1997



Section 5307.09 - Proceedings where estate cannot be divided without loss of value.

When the commissioner or commissioners are of opinion that the estate cannot be divided according to the demand of the writ of partition without manifest injury to its value, the commissioner or commissioners shall return that fact to the court of common pleas with a just valuation of the estate. If the court approves the return and if one or more of the parties elects to take the estate at the appraised value, it shall be adjudged to them, upon their paying to the other parties their proportion of its appraised value, according to their respective rights, or securing it as provided in section 5307.10 of the Revised Code.

Effective Date: 10-14-1997



Section 5307.10 - Terms of payment when estate taken by party - execution of conveyance.

If one or more of the parties in the action for partition elects to take the estate at the appraised value, unless on good cause shown by special order the court of common pleas directs the entire payment to be made in cash, or all the parties in interest agree thereon, the terms of payment shall be one third cash, one third in one year, and one third in two years, with interest, the deferred payments to be secured to the satisfaction of the court. On payment being made in full, or in part, with sufficient security for the remainder, as provided in this section, according to the order of the court the sheriff shall make and execute a conveyance to the parties electing to take it.

Effective Date: 10-01-1953



Section 5307.11 - Sale of estate when no election made.

If no party elects to take the estate, at the insistence of a party, the court of common pleas may order a sale of the estate at public auction by one of the following:

(A) The sheriff who executed the writ of partition or the sheriff's successor in office;

(B) An auctioneer who is licensed under Chapter 4707. of the Revised Code and who is qualified under section 4707.021 of the Revised Code to conduct an auction of real property.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 5307.12 - Conduct of sale - terms.

(A) A sale of an estate under section 5307.11 of the Revised Code shall be made as follows:

(1) If the sale is made by a sheriff, the sale shall be made at the door of the courthouse, unless for good cause the court of common pleas directs it to be made on the premises. The sale shall be conducted as upon execution, except that it is unnecessary to appraise the estate.

(2) If the sale is made by a licensed auctioneer, the sale shall be made pursuant to Chapter 4707. of the Revised Code.

(B) No property shall be sold for less than two thirds of the value returned by the commissioner or commissioners.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-14-1997



Section 5307.13 - Confirmation of sale and execution of conveyance.

On the return of the proceedings to sell the estate, the court of common pleas shall examine them. If a sale has been made, and the court approves it, the sheriff shall execute and deliver a deed to the purchaser on receiving payment of the consideration money, or taking sufficient security for that payment, to the satisfaction of the court.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 5307.14 - Distribution of proceeds; auctioneer's compensation and reimbursement for expenses; sheriff's liability.

(A) Subject to division (B) of this section, the money or securities arising from a sale of, or an election to take an estate, shall be distributed and paid, by order of the court of common pleas, to the parties entitled to the money or securities, in lieu of their respective parts and proportions of the estate, according to their rights in the estate.

(B) When a sale is made by a licensed auctioneer, the auctioneer shall receive compensation and reimbursement for expenses as described in section 2335.021 of the Revised Code, that the court shall apportion as costs to the parties as the court finds reasonable and proper.

(C) All receipts of money or securities by the sheriff arising from a sale or election are in the sheriff's official capacity, and the sureties on the sheriff's official bond are liable for any misapplication of those receipts.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 5307.15 - Proceedings when estate has been once offered and not sold.

When the estate has been offered once and not sold, alias writs for its sale may issue as often as need be. The court of common pleas may order a revaluation by up to three suitable disinterested persons and direct a sale of the estate at not less than two thirds of the revaluation, or, if deemed for the interest of the parties, the court may order a sale without a revaluation, at not less than a sum it fixes.

Effective Date: 10-14-1997



Section 5307.16 - Execution and delivery by sheriff or officer performing duties of sheriff where property not conveyed.

If an officer or auctioneer has not conveyed land sold or elected to be taken in a proceeding for partition, the court of common pleas on being first satisfied that such sale or election was regularly made, and that the purchase money has been fully paid or secured, on motion, may order the sheriff of the county, or officer performing the duties of sheriff, to execute and deliver to the purchaser, or person electing to take the property, a deed for the property.

Amended by 128th General AssemblyFile No.45,HB 292, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 5307.17 - Dower assigned to widow - exceptions.

(A) When a widow is entitled to dower in an estate of which partition is sought, dower must be assigned her in the estate, except in the following cases:

(1) When an assignment of dower already has been made;

(2) When, by answer, she has elected to be endowed out of the proceeds of a sale of the estate, and the commissioner or commissioners do not make partition but return a valuation of it;

(3) When the right of dower extends only to an undivided interest in the estate.

(B) In cases in which the right of dower extends only to an undivided interest in the estate, and in cases in which an undivided interest is subject to a life estate, and the tenant for life has not, by answer, elected to receive the value of the tenant for life's estate out of the proceeds of a sale of such interest, if an appraisement of the estate is to be returned, the commissioner or commissioners may assign the dower or set off the life estate, or, if the commissioner or commissioners find it for the interest of the parties to do so, the commissioner or commissioners may appraise the whole interest, and the widow and the tenant for life shall receive the value of their interests out of the proceeds of a sale of it.

Effective Date: 10-14-1997



Section 5307.18 - Commissioners to set off dower.

The commissioner or commissioners shall set off to a widow her dower in the estate under section 5307.17 of the Revised Code. In the performance of that duty, the commissioner or commissioners shall be governed by, and the proceedings shall conform to, sections 5305.01 to 5305.22 of the Revised Code.

Effective Date: 10-14-1997



Section 5307.19 - Power of guardian to act for ward in partition.

As used in this section and section 5307.20 of the Revised Code, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

The guardian of a minor or incompetent person, on behalf of the guardian's ward, may perform any act, matter, or thing respecting the partition of an estate which such ward could do under sections 5307.01 to 5307.25 of the Revised Code, if the ward were of age and of sound mind. On behalf of such ward, the guardian may elect to take the estate, when it cannot be divided without injury, and make payments therefor on the ward's behalf.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 5307.20 - Powers of foreign guardian.

A person appointed according to the laws of any other state or country to take charge of the estate of an incompetent person not a resident of this state, upon being authorized in this state to take charge of such estate situated therein, may act in the partition of the estate the same as the guardian of an incompetent person is authorized to do by section 5307.19 of the Revised Code.

Effective Date: 10-01-1953; 2007 HB53 08-07-2007



Section 5307.21 - Actions by one coparcener against another.

One tenant in common, or coparcener, may recover from another tenant in common, or coparcener[,] his share of rents and profits received by such tenant in common or coparcener from the estate, according to the justice and equity of the case. One coparcener may maintain an action of waste against another coparcener. No coparcener shall have any privileges over another coparcener, in any election, division, partition, or matter to be made or done, concerning lands which have descended.

Effective Date: 10-01-1953



Section 5307.22 - Partition of property belonging to religious corporations.

When two or more religious denominations, or other societies, or associations, have united in a corporation, and as such corporation acquire title to real estate in this state, and they subsequently agree to separate and form two or more corporations under the laws of this state, either corporation, after such separate organization, may file its petition for partition under section 5307.03 of the Revised Code of such property so acquired and held.

Effective Date: 10-01-1953



Section 5307.23 - Partition of property belonging to religious societies.

When two or more religious societies or congregations, by gift or purchase have acquired land upon which to erect a house of public worship, and other buildings for church or school purposes, and for a cemetery, in common, and either of such societies or congregations desires to abandon the joint use of such house of worship, or other erections, it may commence an action for the partition of the use of such common property, except the cemetery, which may continue to be used in common.

Effective Date: 10-01-1953



Section 5307.24 - Effect of partition of religious property.

If the court of common pleas finds that partition, in cases mentioned in section 5307.23 of the Revised Code, can be so made as to occasion no confusion or inconvenience to either party in the separate use of the common property, it may order the partition thereof. The judgment shall specify for what purpose partition of the use is made, and how and for what purpose the use of the premises allotted to each party are to be occupied. In no case shall such property, or any part thereof be occupied for any other purpose than the erection of a house of worship, and other erections connected therewith.

Effective Date: 10-01-1953



Section 5307.25 - Costs and expenses to be equitably taxed.

Having regard to the interest of the parties, the benefit each may derive from a partition, and according to equity, the court of common pleas shall tax the costs and expenses which accrue in the action, including reasonable counsel fees, which must be paid to plaintiff's counsel unless the court awards some part thereof to other counsel for services in the case for the common benefit of all the parties; and execution may issue therefor as in other cases.

Effective Date: 10-01-1953






Chapter 5309 - REGISTRATION OF LAND TITLES

Section 5309.01 - Registration of land title definitions.

As used in this chapter and Chapter 5310. of the Revised Code:

(A) "Certificate of title" includes all memorials and notations noted under a certificate of title.

(B) "Trust deed in the nature of a mortgage" is a mortgage and subject to the same rules as a mortgage.

(C) "Probate court" has the same meaning as in section 2101.01 of the Revised Code.

(D) "Registered land" means any land registered under this chapter and Chapter 5310. of the Revised Code.

(E) "Housing accommodations" and "restrictive covenant" have the same meanings as in section 4112.01 of the Revised Code.

Effective Date: 03-30-1999



Section 5309.02 - Jurisdiction of the court of common pleas and the probate court.

Concurrent jurisdiction, except as otherwise provided, is hereby conferred upon the court of common pleas and the probate court in all matters arising under sections 5309.02 to 5310.21, inclusive, of the Revised Code. The probate court shall have all the powers at law and in equity of a court of general jurisdiction as to such matters. In counties having three or more judges of the court of common pleas, such judges may select one or more from their own number who shall act as judges in land registration cases and matters. If the judges so selected are unable to perform the duties on account of interest, absence, or other disability, or in case of emergency, any other judge of the court of common pleas for the same county may perform them. The court of common pleas in any county may appoint one or more deputy clerks to assist the clerk in attending to land registration cases and matters. Such court may inquire into the condition of the title to all interests in land, legal or equitable, or any lien, charge, or encumbrance thereon, and make all orders, judgments, and decrees necessary to settle, as against all persons known and unknown, in being or unborn, such title or interest, and all liens and encumbrances existing therein, and their order and preference, and remove clouds from such title and forever quiet and settle the title.

Effective Date: 10-01-1953



Section 5309.03 - Powers of the county recorder.

To carry out sections 5309.02 to 5310.21, inclusive, of the Revised Code, the county recorder may administer oaths, issue subpoenas, summons, and other process, serve and cause notices to be served, enforce the attendance of and examine witnesses, compel the production of papers and evidence, order surveys and appoint competent surveyors to make them, and conduct hearings and make such orders as are appropriate and in accordance with such sections.

Effective Date: 10-01-1953



Section 5309.031 - Maintain registered land records by use of photographic, magnetic, electronic, or certain other processes means, or displays.

(A) Notwithstanding any provision of this chapter or Chapter 5310. of the Revised Code to the contrary, and in accordance with the rules adopted by the county recorder under division (C) of this section, the recorder may perform any of the following functions by nonpaper means:

(1) Transcribe a certified copy of a decree of registration sent by the clerk of a probate court pursuant to section 5309.25 of the Revised Code;

(2) Enter any memorial, notation, or memorandum pertaining to registered land;

(3) Register a subsequent transfer of registered land and carry forward in connection with the registration any memorial, notation, or memorandum;

(4) Enter, index, and, if applicable, file any registered land record, including, but not limited to, documents relating to cancellations, releases, discharges, or satisfactions;

(5) Maintain each of the following:

(a) The register of titles kept pursuant to section 5309.25 of the Revised Code;

(b) The records of surveys of registered land kept pursuant to section 5309.32 of the Revised Code;

(c) The tract indexes, if any, required by the board of county commissioners pursuant to section 5309.33 of the Revised Code and the alphabetical indexes kept pursuant to that section;

(d) The record of trusts and exceptional estates in registered land kept pursuant to section 5309.35 of the Revised Code;

(e) The entry book kept pursuant to section 5309.38 of the Revised Code;

(f) The records of liens on registered land kept pursuant to section 5309.50 of the Revised Code and the record of leases on registered land kept pursuant to that section.

(6) Fulfill any other requirement of this chapter or Chapter 5310. of the Revised Code concerning the recorder's maintenance of registered land records.

(B) If a county recorder maintains registered land records by nonpaper means under division (A) of this section, all of the following shall apply:

(1) The recorder shall keep and have readily available the machines and equipment necessary to permit the inspection of, or to reproduce copies of, the registered land records maintained at the recorder's office, to fulfill requests made under section 149.43 of the Revised Code.

(2) Photographs, microphotographs, films, or microfilms shall be placed and kept in conveniently accessible, fireproof, and insulated files, cabinets, or containers.

(3) Notwithstanding any rules adopted by a county records commission under section 149.38 of the Revised Code specifying the length of time original paper records must be retained in that format, the recorder may dispose of the register of titles kept in book format and any other original paper registered land record provided for in section 5309.25 of the Revised Code after it has been transcribed, registered, entered, indexed, or filed by nonpaper means under division (A) of this section, in accordance with the rules adopted under division (C) of this section. The recorder shall adhere to all other applicable records retention rules adopted by a county records commission under section 149.38 of the Revised Code.

(C)

(1) A county recorder choosing to maintain registered land records by nonpaper means under division (A) of this section shall adopt rules for implementing this section. These rules shall be subject to approval by the board of county commissioners and shall do all of the following:

(a) Specify the type of nonpaper means that the county recorder will use to perform registered land functions;

(b) Identify the registered land functions that the county recorder will perform, and the registered land records that the county recorder will maintain, by nonpaper means;

(c) Specify the form of the record maintained by nonpaper means that will be deemed the original certificate of title under division (B) of section 5309.25 of the Revised Code;

(d) Provide for preserving, safekeeping, using, examining, exhibiting, projecting, and enlarging photographs, microphotographs, films, and microfilms;

(e) Provide for secure storage and maintenance of nonpaper records, including, but not limited to, requiring daily backups of records stored on computer to reflect daily changes made to those records;

(f) Specify the manner in which the recorder will sign an original certificate of title or other registered land record that is entered, indexed, or filed by nonpaper means;

(g) Provide for any other policies, procedures, or practices necessary for the maintenance of registered land records by nonpaper means.

(2) All registered land functions of a county recorder and all registered land records maintained by nonpaper means under division (A) of this section shall comply with the otherwise applicable requirements of this chapter and Chapter 5310. of the Revised Code.

(3) Any rules adopted under division (C)(1) of this section dealing with secure storage and computer or other security processes for nonpaper records may be approved in an executive session of a board of county commissioners.

(D) As used in this section and sections 5309.24, 5309.25, 5309.95, 5309.96, and 5309.98 of the Revised Code, "nonpaper means" means at least one process from each of the following categories, which process provides a medium of copying, recording, or reproducing applicable registered land records, including, but not limited to, memoranda, certificates, affidavits, or decrees:

(1) Any photostatic, photographic, miniature photographic, film, microfilm, or microphotographic process;

(2) Perforated tape, magnetic tape, or other magnetic means, electronic data processing or other electronic means, machine readable means, or graphic or video display.

Effective Date: 10-29-2003



Section 5309.04 - Examiners of titles - qualifications, bond, duties.

The court of common pleas in each county shall appoint, subject to removal at any time by said court, one or more examiners of titles, who shall be officers of the court and competent attorneys at law with skill and experience in the examination of titles to real estate. Each examiner, before entering on the discharge of his duties, shall give a bond payable to this state for the use of whom it may concern, in an amount and with such sureties as are approved by a judge of said court, but in no case less than one thousand nor more than ten thousand dollars, conditioned for the honest and faithful performance of his duties and the faithful accounting for and turning over all papers, documents, money, or property which may come into his possession by virtue of his appointment. Such bond shall be filed with the clerk of the court of common pleas and recorded and shall then be deposited with the county treasurer who shall receipt to the clerk therefor by indorsement on the record of such bond. Said examiners may administer oaths, take testimony and other evidence, and generally exercise all powers and perform and duties of masters of chancery. No examiner of titles shall in any way represent any party in interest in any matters in any way relating to proceedings to register title to land, or any interest therein, or lien or charge thereon, or in any suit or proceeding relating to registered land.

Effective Date: 10-01-1953



Section 5309.05 - Persons permitted to have title to land registered.

The persons who, singly or collectively, claim to own and to be seized of, or to have the power of appointing or disposing of, the legal or equitable estate in fee in and to the whole of any parcel of land, may personally or through an attorney in fact, authorized by an instrument signed, acknowledged, and recorded as a deed, have their title to that estate in that land, or the whole title to that land, registered in the county where the land is situated. A corporation may apply by its agent or attorney, authorized by vote of its board of directors, and any person under disability may apply by the person's legal guardian or trustee. All persons in whose behalf the application is made shall be named as the applicants or plaintiffs, except in cases mentioned in section 5309.66 of the Revised Code.

Effective Date: 02-01-2002



Section 5309.06 - Estates or interests which may be registered - procedure.

No estate less than a fee simple and no mortgage, lien, or charge of any kind shall be registered unless the fee in possession, remainder, or reversion or other character of fee in and to the land has been registered first or is registered at the same time. If the estate of the applicant is subject to any outstanding lesser estate, including life estates, estates for years, conditional limitations, executory devises or uses, springing or shifting uses, or other future estate, interest, or limitation, whether vested or contingent, is subject to any private easement or other estate or interest of any kind, or is subject to any mortgage, lien, or charge, each lesser estate, private easement, other estate or interest, mortgage, lien, or charge shall be noted on the certificate of title and duplicate of the certificate of title, except taxes not due, leases for less than three years, and restrictive covenants described in division (B) of section 5309.24 of the Revised Code. The title to the estate so registered and certified shall be subject only to the lesser estates, private easements, other estates or interests, mortgages, liens, and charges so noted, except as provided in section 5309.28 of the Revised Code. A perpetual leasehold, for purposes of this chapter and Chapter 5310. of the Revised Code, shall be treated as an estate in fee, and the possible reversion or remainder in fee under the leasehold shall be treated as the lesser estate.

No parcel of land that lies partly in two or more counties shall be registered if one or more of the counties in which the parcel lies have abolished their land registration systems.

Effective Date: 03-30-1999



Section 5309.07 - Tax deed entitled to be registered.

No title derived from any tax sale or tax deed may be registered unless it appears that title under said tax sale or tax deed has been established and confirmed, or acquired, by a valid judgment or decree of a court of competent jurisdiction, or that the applicant and those from whom the applicant claims title have been in the actual, undisputed, and adverse possession of the land under such title for at least twenty-one years and have paid all taxes and assessments legally levied thereon for at least ten successive years next preceding the filing of the application.

Effective Date: 10-01-1953



Section 5309.08 - Application to register title.

Application to register the title to land or to any interest therein shall be made by petition, as in the commencement of a civil action, filed in the probate court or court of common pleas of the county in which the land is situated. When the application is filed, the clerk of the probate court or the clerk of the court of common pleas shall forthwith file in the office of the county recorder of said county and in the office of the recorder of each county in which any part of the land lies a memorandum stating that application for registration has been filed, the date and place of filing, and a copy of the description of the land contained in the application. Such memorandum shall be recorded and indexed by the recorder.

The applicant may include in his application all lands in the county owned by him in fee, but when more than one distinct parcel of land is included, each separate parcel shall be separately described and numbered and the allegations and statements of fact made in reference to it as provided in section 5309.09 of the Revised Code. A public or private way, when the applicant owns the fee subject thereto, shall not be regarded as separating land into parcels.

If more than one person joins in the application, each person must have a common and like interest in all the property included therein.

If any separate parcel of land lies partly in two or more counties, the application may be filed in the probate court or the court of common pleas of any of such counties and the title registered in each county in which any part of such parcel of land lies, under the decree obtained in the court in which such application is filed.

Effective Date: 10-01-1953



Section 5309.081 - Death of survivorship tenant transfer of interest.

When an interest in title to registered land is vested in two or more persons as a survivorship tenancy and one of the survivorship tenants dies, the interest of the decedent shall be transferred by presenting to the county auditor and filing with the county recorder either a certificate of transfer as provided in section 2113.61 of the Revised Code, or an affidavit accompanied by a certified copy of a death certificate and by an owner's duplicate of the relevant certificate of title. The affidavit shall certify that the owner of a survivorship tenancy interest in the title to a parcel or parcels of registered land has died and recite the names of the surviving tenants, the current residence address of each surviving tenant, the date of death of the decedent, a description of the land, and the number of the certificate of title where the land is registered. The county recorder shall register the title in the surviving tenants, upon a new folium in the register of titles; enter all memorials, notations, and memoranda to which the land is subject at the time of transfer; and issue a new certificate of title to the surviving tenants setting forth all of the information as to each required to be shown pursuant to section 5309.40 of the Revised Code.

Effective Date: 08-19-1992



Section 5309.082 - Survivorship tenant medicaid estate recovery form.

(A) As used in this section:

"Estate" has the same meaning as in section 5111.11 of the Revised Code.

"Medicaid estate recovery program" means the program instituted under section 5111.11 of the Revised Code.

(B) The administrator of the medicaid estate recovery program shall prescribe a form on which a surviving tenant under a survivorship tenancy or such a surviving tenant's representative is to indicate both of the following:

(1) Whether the deceased survivorship tenant was either of the following:

(a) A decedent subject to the medicaid estate recovery program;

(b) The spouse of a decedent subject to the medicaid estate recovery program.

(2) Whether the registered land under a survivorship tenancy was part of the estate of a decedent subject to the medicaid estate recovery program.

(C) A county recorder shall obtain a properly completed form prescribed under division (B) of this section from the surviving tenant under a survivorship tenancy or the surviving tenant's representative and send a copy of the form to the administrator of the medicaid estate recovery program before registering the title in the surviving tenants under section 5309.081 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5309.09 - Contents of application.

The application to register the title to land or to any interest in land shall be signed and sworn to by each applicant or by an authorized person for each applicant. In addition to any other appropriate, relevant, and material matter, the application shall set forth substantially all of the following:

(A) The full name, age, place of residence, and post-office address of the applicant or owner, the full name, place of residence, and post-office address of any person acting on behalf of the applicant or owner, the name of the applicant or owner as it appears in the muniments of title, whether the applicant or owner is now married or single and, if married, the full name of the applicant's or owner's spouse, whether the applicant or owner has been previously married and, if so, when and by what means the marriage relation was terminated and, if by divorce, dissolution of marriage, or annulment, when, where, and by what court the divorce, dissolution of marriage, or annulment was granted, and what interest in or lien upon the land described in the application a former spouse has; if the application is by a guardian or trustee, the name of the guardian or trustee, how, when, where, and by what court the guardian or trustee was appointed, the full name, nature of disability, and post-office address of the ward, and with whom the ward resides; or if made by a corporation, the names and addresses of its president, secretary, and managing officers, when and where it was incorporated, and its principal place of doing business;

(B) An accurate and full description of the land as it appears in the muniments of title of the applicant or owner, if it is there so described, or otherwise a pertinent description from which the land can be definitely and accurately located; and, in all cases, an accurate plat of the land that is drawn to a scale and shows the lines, corners, monuments, courses and distances, streets, public ways or places, highways, private ways, and adjoining lands with names of owners, streams, and other important objects connected with those lands;

(C) A description of the buildings and improvements on the land;

(D) The applicant's or owner's interest in the land, buildings, and improvements and the source of the applicant's or owner's title;

(E) For what purpose the land, buildings, or improvements are occupied or used and, if occupied or used by any person other than the applicant or owner, the name, place of residence, and post-office address of each occupant or user and what interest each occupant or user has or claims in the land, buildings, or improvements;

(F) The nature, amount, date, maturity, and volume and page of record of all apparent or real liens, charges, and encumbrances of any kind on the land, buildings, or improvements or any part of the land, buildings, or improvements, including, but not limited to, mortgages, deeds of trust as security, mechanics' liens, judgments, decrees, and executions, home and foreign, the name, place of residence, and post-office address of each holder of the liens, charges, and encumbrances and of each person shown by the records or known to at any time have had an interest in any of the liens, charges, or encumbrances, and which of the apparent liens, charges, and encumbrances are clouds upon the applicant's or owner's title; and the style, docket number, and character of all suits pending by or against the applicant or owner or any of the applicant's or owner's predecessors in title in any court of record, the judgments in which might affect in any way the title of the applicant or owner to, or might become liens upon, the lands described in the application. On and after the effective date of this amendment, an application shall not set forth pursuant to this division any restrictive covenant that appears to apply to the land, buildings, or improvements or any part of the land, buildings, or improvements, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

(G) Whether any other person to the knowledge or information of the applicant or owner or as shown by the records has or claims any interest in the lands, buildings, or improvements, either in law or equity, apparent or real, or in possession, remainder, reversion, expectancy, or otherwise; the name, place of residence, and post-office address of each person of that nature and the nature of the apparent or real interest so held or claimed; and which of those apparent interests are clouds upon the applicant's or owner's title. On and after the effective date of this amendment, an application shall not set forth pursuant to this division any restrictive covenant that appears to apply to the land, buildings, or improvements or any part of the land, buildings, or improvements, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

(H) The name, place of residence, and post-office address of each owner and of each occupant of the adjoining lands so far as shown by the records and so far as the applicant or owner, upon diligent inquiry and research, is able to ascertain, and the extent and character of those adjoining lands;

(I) If this state, any political subdivision of the state, any public authority, or any public body corporate will in any way be affected by a decree of the probate court determining or ordering the title of the applicant or owner to be registered, the state, political subdivision, public authority, or public body corporate shall be made a defendant to the application, and proper allegations shall be made as to its interest in the case.

(J) If the applicant or owner desires to have the boundaries of any street, public way, private way, or highway adjacent to or located within the land determined, a statement to that effect, describing the street, public way, private way, or highway, the proper public authority having charge and control of that street, public way, or highway, and the persons interested in that private way. The proper public authorities and interested persons shall be made defendants to the application and, as applicable, their places of residence and post-office addresses shall be given.

(K) Any further statements and allegations that are required by this chapter or Chapter 5310. of the Revised Code or that may be required by general or special rule or order of the court in which the application is filed;

(L) Any other material facts within the knowledge or information of the applicant or owner relating to the title or possession of the lands, buildings, or improvements, to any estate in the lands, buildings, or improvements, or to any lien, charge, or encumbrance on the land, buildings, or improvements. On and after the effective date of this amendment, an application shall not set forth pursuant to this division any restrictive covenant that appears to apply to the land, buildings, or improvements, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

(M) A prayer that all persons mentioned in the application, whether by name or other designation, and all other persons may be made and treated as defendants to the application and properly brought before the court, that the title of the applicant or owner may be settled and determined, that all clouds may be removed from the title, that the title may be ordered to be registered as set out in the application, and that all lesser or other estates and interests in and all liens, charges, and encumbrances upon the land or any part of the land may be settled and determined by the court and, subject to division (B) of section 5309.24 of the Revised Code, may be ordered to be registered.

Effective Date: 03-30-1999



Section 5309.10 - Assent by spouse.

If the application to register the title to land or to any interest in land is made by a married person, the spouse of that person shall signify the spouse's assent to the registration as prayed for by endorsement on the application acknowledged as a deed, or by a separate instrument so acknowledged and filed with the application. If the spouses are separated and living apart, or either one refuses to consent to the application of the other, the assent of the nonapplicant spouse is not necessary, and in that case the nonapplicant spouse shall be treated and named as a party defendant to the application.

Effective Date: 02-01-2002



Section 5309.11 - Application by nonresident.

If the application to register the title to land or to any interest therein is made by a nonresident of the state, he shall, in his petition, or in a separate paper to be filed in the case, give the name, residence, and post-office address of someone residing in the state, upon whom, as his agent, service of notice can be made in relation to any matter arising under or in connection with said application, and agree that such service on such agent shall have the same effect as if made on the applicant or owner personally within the state. Upon the death, removal, or incapacity of such agent for service, such nonresident shall appoint another in his stead and in default thereof the application may be dismissed.

Effective Date: 10-01-1953



Section 5309.12 - Parties.

The applicant desiring to register the title to land or to any interest therein shall be regarded as plaintiff and all other persons named in the application and to be affected by the decree shall by name be entered in the caption of the petition and treated as defendants, and all persons not so named, whether mentioned in the application or not, shall be included and considered as defendants under the designation, which shall appear in the caption of the petition, "all other persons, if any, having any right or interest in or lien upon the lands, or any part thereof, described herein."

When the names of any persons or heirs or devisees of a deceased person, necessary or proper to be made parties defendant to an application, are unknown to the applicant after diligent inquiry and research, the character and extent of which shall be stated, or if the applicant is unable to ascertain whether a person who is a necessary party is living or dead, or if dead whether he died testate or intestate, the applicant shall so state and allege in his application or any amendment thereof and such persons and their heirs or devisees shall thereupon be included and considered as defendants to such application under the term and designation, "all other persons, if any, having any right or interest in or lien upon land or any part thereof described herein," or under the designation, "unknown heirs, and devisees of . . . . . . . . . ." as the case may require, and notified by publication as provided in section 5309.15 of the Revised Code. When the place of residence or post-office address of any person, whose residence or post-office address is required to be given, is unknown, it shall be so stated and alleged, if the applicant also alleges that upon diligent inquiry and research, stating of what such inquiry and research consisted, he has been unable to ascertain such residence or address. Thereupon such person shall be notified by publication as provided in such section, as one whose residence and post-office address are unknown.

If any person named as a defendant is known by the plaintiff to be under disability of any kind, that fact and the nature thereof, and the name, place of residence, and post-office address of the guardian or trustee of such person shall be stated in the application or an amendment thereof, or reason given for the omission of such information.

The probate court or the court of common pleas may order an application to be amended in any particular, not inconsistent with sections 5309.02 to 5310.21, inclusive, of the Revised Code, but all amendments shall be in writing signed and sworn to the same as the original.

Effective Date: 10-01-1953



Section 5309.13 - Record and index of applications.

After the filing of the application to register the title to land or to any interest therein and before registration, the land described in such application may be dealt with and instruments relating thereto may be recorded and indexed, in the same manner as if no such application had been filed. As soon as an application is disposed of, the clerk of the probate court or the clerk of the court of common pleas shall make a memorandum stating the disposition of the case and shall send it to the county recorder, who shall record and index it with the records of deeds.

Effective Date: 10-01-1953



Section 5309.14 - Application referred to examiner of titles for investigation - report.

Immediately after the filing of the application to register the title to land or to any interest therein, the probate court or the court of common pleas shall enter an order referring it to one of the examiners of titles, who shall search the records and investigate all facts stated and all allegations made in the petition, or otherwise brought to his notice. Such examiner shall investigate particularly whether the land or any part thereof is occupied by, or is in the possession, actual or constructive, of any person other than the applicant and if so, by whom, the nature of the occupation or possession, and by what right; and whether the boundaries and monuments or objects called for marking such land, as shown by the record title, appear to be reasonably certain and definite. Such examiner shall file in the case a report on his investigation, concluding with a certificate of his opinion upon the title and the necessity for a resurvey of the land and giving the names, residences, and post-office addresses, if known or ascertainable by reasonable diligence, of any persons in addition to those named in the petition which in the opinion of the examiner are necessary or proper parties to a complete determination of the case and to the settling and determination by the court of all apparent or real interests in or liens or charges upon the lands described in the application or any part thereof. Such persons shall be made additional parties defendant to the application by amendment or by order of the court before the publication of the notice provided for in section 5309.15 of the Revised Code. The examiner may require the applicant to file with him affidavits or other evidence relating to the title. Every report of an examiner shall be based upon a personal inspection and examination of the record or of a certified copy of the record of every instrument or proceeding affecting the title to said land for a period of at least seventy-five years prior to the filing of the application if the record title extends back that far. The clerk of the probate court or the clerk of the court of common pleas shall give notice to the applicant or his attorney of the filing of such report. If the opinion of the examiner is adverse to the applicant, such applicant shall, except in cases provided for in section 5309.66 of the Revised Code, be allowed a reasonable time by the court in which to elect to proceed further or to withdraw his application. The election shall be made in writing and filed with the clerk.

Effective Date: 10-01-1953



Section 5309.15 - Publication of notice of filing and substance of application.

After the investigation authorized by section 5309.14 of the Revised Code, if, in the opinion of the examiner of titles, the applicant has a good title as alleged, and proper for registration, or if the applicant after an adverse opinion of the examiner elects to proceed further, the clerk of the probate court or the clerk of the court of common pleas shall, upon the filing of the examiner's report or the applicant's election, cause notice of the filing, substance, and prayer of the application to be published once a week for three consecutive weeks in a newspaper, which may be designated by the applicant, published and of general circulation in each county where any portion of the land lies, or if no newspaper is published in any of such counties, then in a newspaper so designated, published, and of general circulation in an adjoining county. The expense of such publication shall be paid by the applicant and taxed as costs in the case. The notice shall be issued by order of the court, attested by the clerk, and shall be in form substantially as follows:

". . . . . . . . Court of . . . . . . . County, Ohio.

A. B., plaintiff,vs .

C. D. et al, defendants

APPLICATION TO REGISTER TITLE TO LAND.

To (here insert the names, residences, and addresses of all the defendants so far as known), and to all persons having any interest in or lien or charge upon the lands or any part thereof described herein. You are hereby notified that an application has been filed in said court by ................. to settle, determine, and remove all clouds from and register such person's (or such persons') title in and to, and to settle, determine, and register all lesser or other estates and interests in, and all liens and charges upon, the following described land (insert description).

You are hereby required to answer said application on or before the ....... day of ......., .......... and show cause, if any you have, why the prayer of said application should not be granted. And unless you appear at said court on or before the time aforesaid and make answer or other plea to said application, your default will be recorded, the said application will be taken as confessed, and you will be forever barred from contesting said application or any decree entered thereon.

WITNESS................ Judge of said Court, this ........ day of ......................., .........

Attest:"

The form of said notice in cases mentioned in section 5309.66 of the Revised Code may be varied as the facts require.

Effective Date: 05-09-2000



Section 5309.16 - Answer day.

The answer day of the notice set forth in section 5309.15 of the Revised Code shall be the third Saturday after the publication is completed. The probate court or the court of common pleas shall, within seven days after the first publication of said notice in a newspaper, cause a copy of such published notice to be served on the defendants by registered letter, mailed by the clerk of the probate court or the clerk of the court of common pleas, with a five day return card thereon, to every defendant named in said notice whose address is given or known.

The court shall cause a copy of the notice attested by the clerk to be posted by the sheriff in a conspicuous place on each parcel of land included in the application, at least fourteen days before the answer day of such notice. Such sheriff's return shall be proof of such posting. The court may cause additional notice of the application to be given or additional persons to be made parties and served as provided by law in civil actions. The court shall, so far as it considers it possible, require proof of actual notice to all adjoining owners and to all persons resident of the state who appear to be in possession or occupancy of, or to have any interest in or claim to, or lien or charge upon the land, or any part thereof, included in the application. If any registered letter containing such published notice, mailed by the clerk to a defendant named as a resident of the state, is returned undelivered, such notice shall be remailed by the clerk to any other address of such party of which the plaintiff is able to learn and which he shall designate by amendment of his application filed in the case. If there is no other address, or if said letter is again returned undelivered, the clerk shall thereupon, on the praecipe of the plaintiff, issue summons for such defendant as in other cases. Such summons shall be directed to the sheriff of each of the counties in which the plaintiff, in his application or any amendment thereof, states that such defendant resides. Such summons shall have attached thereto an attested copy of said published notice. If said summons and notice are returned unserved because the defendant cannot be found, then such defendant may be regarded as having been served by such published notice as a person whose place of residence and post-office address are unknown. In all cases, whether of original registration or subsequently arising in any way in reference to registered land or any interest in or lien or charge upon it, in which notice is required or may be ordered by the court to be given to parties by the clerk by publishing or mailing, or both, the certificate of the clerk, stating that he has served the notices as required or as directed by the court and stating which of the letters mailed by him containing said notices have been returned to him undelivered, shall be filed in the case before any order or decree is taken or made and shall be proof of such service.

Effective Date: 10-01-1953



Section 5309.17 - Guardian ad litem - duties, compensation.

When proof of service of all orders of notice issued and when the probate court or the court of common pleas is satisfied that all necessary defendants are properly before the court, the court shall appoint a disinterested person, other than the examiner of titles by whom the title was examined and reported upon, to act as guardian ad litem for persons under any disability, and for all persons not in being, unascertained, unknown, or out of the state, who may have an interest, which is vested, contingent, in expectancy, or otherwise. The compensation of the guardian under the schedule of fees set forth in section 5310.15 of the Revised Code shall be determined by the court and paid as part of the costs in the case. Such guardian shall file an answer in the case and actively ascertain and protect, so far as is reasonably possible, the interests of all persons for whom he was appointed guardian for the suit and particularly represent, act for, and protect the interests and rights of all persons not in being.

Effective Date: 10-01-1953



Section 5309.18 - Answer or cross-petition in land registration case.

Any person who claims an interest in, or who may be affected by the judgment in a land registration case, whether or not named in the notice required by section 5309.15 of the Revised Code, may appear and file an answer or other pleas on or before the answer day, or within such further time as the probate court or the court of common pleas allows. Such answer shall state all objections to the application, shall set forth the interest claimed by the person who files it, and shall be signed and sworn to by him or by a person in his behalf. Any person claiming an interest in the land may by answer or other plea oppose the application for registration of the land as belonging to the plaintiff, or may by cross-petition set up a demand to have the title claimed by the plaintiff registered in the name of the cross-petitioner. If a person answering claims an interest in, or lien upon the property separate from that claimed by the plaintiff, such person may ask to have his title to such interest or lien registered.

Effective Date: 10-01-1953



Section 5309.19 - Order of default and decree of title and registration - final order.

If no person appears and answers or files other plea to an application in a land registration case within the time allowed, after the appointment of a guardian ad litem and the filing of an answer by him as required in section 5309.17 of the Revised Code, the probate court or the court of common pleas may upon motion of the applicant, no reason to the contrary appearing, order a general default to be recorded and the application to be taken for confessed and a decree to be entered confirming the title of the applicant and ordering registration of such title. The court shall in no case, either upon default or after a hearing, make a final order directing the registration of title to land until there is filed in the case the certificate of an examiner of titles to whom the matter shall be referred for that purpose, stating that all necessary and proper persons to a complete determination of the case have been made parties and properly brought before the court, and that the entry of such order would be correct. The court shall not be bound by the report of such examiner but may require further proof. By the description in the application and published notice, "all persons having any interest in or lien upon the land or any part thereof," all the world, except defendants personally served, shall be regarded as having been made parties defendant and properly served.

Effective Date: 10-01-1953



Section 5309.20 - Cause may be referred to examiner of titles for hearing and report.

If, in any land registration case, an answer is filed raising an issue, the cause shall be set down for hearing on the motion of either party. The probate court or the court of common pleas may refer the cause or any part thereof to one of the examiners of titles as master, to hear the parties and their evidence, and make report of such evidence and his findings on it to the court. Such examiner's report shall have the same effect as that of a master appointed by the court in other cases and he shall proceed according to the rules of said court applicable to masters, except as such rules are modified by sections 5309.02 to 5310.21, inclusive, of the Revised Code, or by special or general orders of the court. The court may before decree, require a survey to be made by the county engineer for the purpose of determining boundaries and a more accurate and definite description of the land to be prepared and may order durable monuments to be set by said engineer and referred to in such description.

The expense of the survey and monuments shall be taxed in the costs of the case and may be apportioned among the parties as justice requires. If no persons appear to oppose the application to register, such expense shall be borne by the applicant. If a survey is ordered, the clerk of the probate court or the clerk of the court of common pleas shall, at least five days prior to the time such survey is to be made, mail a notice thereof to each owner and occupant of adjoining lands at the addresses given in the application or any amendments thereof. Said engineer may call witnesses at the time and place of making such survey or at such other time and place as he may appoint, administer oaths, and take and report to the court evidence pertinent to said survey and boundaries, and may adjourn the making of said survey and the taking of said evidence from time to time until such survey is completed. Said engineer's report shall state whether any of the boundary lines are in dispute.

Effective Date: 10-01-1953



Section 5309.21 - Effect of decree dismissing application.

In a land registration case, if the probate court or the court of common pleas finds that the applicant does not have a title proper for registration, a decree shall be entered dismissing the application. Such decree may be ordered to be without prejudice, in whole or in part; but unless it is so ordered it shall bind the parties, their privies, and the land in respect to any issue of fact or law which has been tried and determined. The dismissal of the application of the plaintiff shall in no way affect any cross-petition filed in the case, but the issues raised by such cross-petition may be tried and determined by the court notwithstanding such dismissal, and all parties, their privies, and the land shall be bound by such determination. All statutes of limitation relating to the recovery of possession or title to any interest in land, or the enforcement of any lien or charge on such land, shall apply and be given effect only in favor of and against the applicant or plaintiff, in all actions or proceedings under sections 5309.02 to 5310.21, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5309.22 - Death of applicant.

If the applicant in a land registration case dies between the filing of the application and the final decree thereon, the proceedings shall not abate, but shall be completed in the name of the widow or widower and heirs and devisees of the applicant. If the probate court or the court of common pleas orders the land registered, such court shall order that the certificate issue to such widow or widower and heirs and devisees of the applicant, according to their respective rights and interests, but subject to the right of the creditors of the deceased to have said land sold to pay his debts and subject to the right to contest any will of such deceased applicant. The personal representative of the deceased, the relict, or any of said heirs or devisees may by supplemental petition set up the facts relating to the transmission of the title to said land by reason of the death of the original applicant and cause all necessary new persons to be made parties and properly brought before the court as upon the filing of an application, or by summons or other process as provided by law in civil actions as the court directs.

Effective Date: 10-01-1953



Section 5309.23 - Decree of confirmation and registration - effect.

If the probate court or the court of common pleas after a hearing in a land registration case finds that the applicant has title in whole or in part as stated in his application, and proper for registration, then to the extent of the title so found a decree of confirmation and registration shall be entered, which shall have the effect of a decree in rem and, subject only to the exceptions stated in section 5309.28 of the Revised Code, shall bind the land and all interests and rights therein and liens and charges thereon. After the expiration of the time for appeal and except as otherwise provided in sections 5309.02 to 5310.21, inclusive, of the Revised Code, such decree of confirmation and registration shall be absolutely conclusive against all persons, including the state or any political subdivision thereof, whether mentioned by name in the application, notice, or other papers in the case, or as unknown heirs and devisees, or included in the general description "all other persons, if any, having any right or interest in or lien upon the lands or any part thereof," and whether under disability, not in being, unknown, or unascertained. After the expiration of the time for appeal, except as otherwise provided in such sections, no such person shall in any of the courts of this state assert by suit or otherwise any claim to an interest in or lien or charge upon registered land in derogation of or contrary to the purport of such decree. Such decree shall not, after the expiration of the time for appeal, be opened because of the absence, infancy, or other disability of any person affected thereby, or by any suit or proceeding at law or in equity for opening up judgments or decrees because a party has not had actual notice of the suit or proceedings. Any person deprived of land or of any interest therein or lien or charge thereon by a decree of registration obtained by fraud may file a petition in the case to open up and review such case within one year after the entry of the decree, provided no innocent purchaser for value, mortgagee, or other lien holder has acquired an interest. If there is any such purchaser, mortgagee, or other lien holder, the decree of registration shall not as to them or any person holding under them be opened, but shall remain in effect forever, subject only to the right of appeal. Any person who is aggrieved by such decree may pursue his remedy by action of tort against the applicant or against any other person for fraud in procuring the decree.

Effective Date: 10-01-1953



Section 5309.24 - Contents of decree of registration.

(A) Every decree of registration in land registration cases shall bear the year, month, day, hour, and minute of its entry and shall be signed by the clerk of the probate court. It shall give the place of residence and post-office address of the owner of the land registered, state whether the owner is married or unmarried, and, if the owner is married, state the name of the owner's spouse. If the owner is under disability, the decree shall state the nature of the disability and, if the owner is a minor, shall state the minor's age. The decree shall contain an accurate description and plat of each separate parcel of the land as finally determined and adopted by the probate court, shall set forth the estate of the owner, and, in a manner that shows their relative priority, but subject to division (B) of this section, shall set forth all particular estates, mortgages, easements, liens, attachments, and other encumbrances, including rights of spouses, to which the land or the owner's estate is subject, all suits pending by or against the owner or any of the owner's predecessors in title in any court of record in the county the judgments in which might affect the land or the owner's title to the land, and all suits of that nature elsewhere pending if they were brought to the attention of the probate court by the pleadings or evidence in the case. The decree may contain any other matter properly to be determined by the court under this chapter and Chapter 5310. of the Revised Code. The decree shall be stated in a form convenient for physical transcription upon, transcription by any of the applicable nonpaper means referred to in division (D) of section 5309.031 of the Revised Code upon, or binding in the register of titles described in section 5309.25 of the Revised Code, shall be in a form suitable to constitute the decree as a certificate of title, and shall give insofar as possible the full name, place of residence, and post-office address of each owner and holder of any interest in or lien, charge, or encumbrance upon the lands or any part of the lands, except as provided in division (B) of this section. The clerk, under the direction of the court, shall make and keep indexes of all applications and of all decrees of registration.

(B) On and after March 30, 1999, a decree of registration in a land registration case shall not set forth pursuant to division (A) of this section any restrictive covenant that appears to apply to the land or any part of the land, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

Effective Date: 10-29-2003



Section 5309.25 - Register of titles - duties of county recorder and clerk.

(A) Immediately upon the entry of the decree of registration as provided in sections 5309.23 and 5309.24 of the Revised Code, the clerk of the probate court or the clerk of the court of common pleas shall send a certified copy of the decree, under the seal of the court, to the county recorder for the county in which the land or any part of the land lies. The recorder shall transcribe or bind the decree in a book to be called the register of titles, in which leaves in consecutive order shall be devoted exclusively to each title, with appropriate blanks for the entry of memorials and notations. The recorder shall note in the register the day, hour, and minute when the decree is filed with the recorder.

The entry made by the recorder in the register in each case shall be the original certificate of title and shall be signed by the recorder. Each certificate of title with its blanks for memorials and notations shall constitute a separate folium of the register. All memorials and notations that may be entered upon the register under this chapter or Chapter 5310. of the Revised Code shall be entered upon the folium constituted by the last certificate of title of the land to which they relate.

All certificates of title shall be numbered consecutively, beginning with number one. The recorder shall in each case make an exact physical duplicate of the original certificate, put on the duplicate "Owner's duplicate certificate," and deliver it to the owner or to the owner's authorized attorney. In case of a variance between the owner's duplicate certificate and the original certificate, the original shall prevail.

The certified copy of the decree of registration shall, in case it is transcribed into the register, be filed and numbered by the recorder, with a reference noted on it to the place of record of the original certificate of title. The recorder may rebind or retranscribe the certificates in new volumes of the register containing respectively canceled and uncanceled certificates and prepare new indexes for the uncanceled certificates.

If an application includes land lying in more than one county, the court shall cause the part lying in each county to be platted and described separately by metes and bounds or other definite description in the decree of registration; the clerk shall send to the recorder for each county a copy of the decree containing a plat and description of the land within that county; and the recorder shall register it and issue an owner's duplicate certificate of title; thereafter, for all matters pertaining to registration, the portion in each county shall be treated as a separate parcel of land. If more than one entire and distinct parcel of land lying wholly in the county is included in the application and decree, the clerk shall, if required by the applicant, send the recorder certified copies of the decree insofar as it relates to each of the separate and distinct parcels, giving plat and description of each parcel; separate registration of each parcel shall be made accordingly by the recorder.

The clerk shall, at once in every cause, make a final record of the cause and immediately thereafter deliver to the recorder all papers in the case, taking the recorder's receipt for those papers the recorder's office those papers may be found.

(B) If the county recorder maintains registered land records by nonpaper means under section 5309.031 of the Revised Code, the record that the recorder designates under division (C)(1)(c) of that section shall be deemed the original certificate of title for the registered land.

Effective Date: 10-29-2003



Section 5309.26 - Entering original certificate of title.

The certificate of title first registered in pursuance of a decree of registration in regard to any parcel of land shall, in the register of titles, be entitled "Original certificate of title, entered pursuant to decree of the . . . . . . court, dated at . . . . . (stating time and place of entry of decree and the number of the case)." Such certificate shall relate back to and take effect from the date of the order or decree directing registration, and all dealings with the land, and all statutory or other liens upon it subsequent to the filing of the application, shall be subject to and shown by such order or decree of the probate court or the court of common pleas. Subsequent certificates relating to the same land shall be in like form, but shall be entitled "Transfer from No. . . . . . . ." (the number of the last previous certificate relating to the same land), and also "Originally registered" (date, volume, and page of registration) and shall take effect from and be dated the exact time of filing and noting in the county recorder's office of the instrument of transfer pursuant to which the certificate is issued. The recorder shall make out and deliver to the proper parties duplicates of all subsequent certificates.

Duplicate certificates may be issued to each person holding a lesser estate but the recorder shall note in the register of titles and on each duplicate to whom such duplicate was issued. All certificates of title shall contain an accurate plat and description of the lands covered thereby.

Effective Date: 10-01-1953



Section 5309.27 - Certificates to owners as tenants in common - duplicate certificates.

If two or more persons are registered owners as tenants in common, or otherwise, of undivided interests in land, one owner's duplicate certificate of title may be issued for the whole land, or the owner of a separate or undivided interest may, upon the return and cancellation or proper notation upon the outstanding certificate, have a separate registration of his interest and a duplicate certificate of title issued to him.

A registered owner who holds one duplicate certificate for several distinct parcels of land may surrender such certificate and have separate registration and duplicate certificates for portions thereof, or if he holds separate duplicate certificates for several distinct parcels he may surrender them and have registration made of and take out a single duplicate certificate for the whole land, or several registration and duplicate certificates for different portions thereof. If a new or different plat and description is to be given in any new certificate so issued, such plat and description must be definite and certain and in conformity with the previously registered plat and descriptions and must be subject to the approval of the county recorder, who may in any case require the same to be approved by the court.

An owner who subdivides a tract of registered land into lots shall file with the clerk of the probate court or the clerk of the court of common pleas a plan thereof, when applying for a new certificate, and the probate court or the court of common pleas, before ordering such certificate to be issued, shall cause the plan to be certified and filed with the recorder and recorded, and require that all boundaries, streets, and passageways shall be distinctly and accurately delineated thereon.

Effective Date: 10-01-1953



Section 5309.28 - Holder of certificate of title holds free from encumbrances - exceptions.

(A) Every applicant in a land registration case who, without fraud on the applicant's part, receives a certificate of title in pursuance of a decree of registration and every subsequent purchaser of registered land who takes a certificate of title for value and in good faith shall hold the registered land free from all estates, encumbrances, and rights except those noted on the certificate and except any of the following estates, encumbrances, and rights that may exist:

(1) Liens, claims, or rights arising or existing under the laws or constitution of the United States that the statutes of this state cannot require to appear of record in the county recorder's office;

(2) Taxes and assessments levied by the United States, this state, or any taxing district of this state;

(3) Any highway, public way, or private way laid out or acquired by law or otherwise, unless the certificate of title states that the nonexistence of the way or the boundaries of the way, if any boundaries exist, have been determined by the court;

(4) Any lease for a term not exceeding three years, when there is actual possession under the lease;

(5) Right of appeal within thirty days after decree of registration;

(6) If there are easements or other rights appurtenant to a parcel of registered land that are not subject to section 5309.281 of the Revised Code and that for any reason have not been registered, those easements or rights shall remain appurtenant notwithstanding the failure to register them and shall be held to pass with the land.

(B) This section shall be printed or written on all duplicate certificates of title before delivery by the county recorder.

Effective Date: 03-30-1999



Section 5309.281 - Restrictive covenants constituting unlawful discriminatory practices.

On and after the effective date of this section, no county recorder shall do any of the following:

(A) Transcribe or bind in the register of titles and, if applicable, file a certified copy of a decree of registration sent by the clerk of a probate court pursuant to section 5309.25 of the Revised Code, if the decree sets forth any restrictive covenant that appears to apply to the land involved and any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code;

(B) Make and deliver to the owner of land or that owner's authorized attorney an owner's duplicate certificate pursuant to section 5309.25 of the Revised Code, if division (A) of this section prohibits the transcribing or binding of the certified copy of the decree of registration in the register of titles;

(C) Issue any duplicate certificate of title to registered land, any certified copy of a lost or destroyed duplicate certificate of title to registered land, or any new certificate of title to registered land under any provision of this chapter and Chapter 5310. of the Revised Code and under circumstances not described in division (B) of this section, without first deleting in the duplicate certificate of title, certified copy of the lost or destroyed duplicate certificate of title, or new certificate of title any reference to any restrictive covenant described in division (A) of this section;

(D) Initially enter any memorial, notation, or memorandum to the extent that it refers to any restrictive covenant described in division (A) of this section;

(E) Notwithstanding any contrary provision of this chapter or Chapter 5310. of the Revised Code, carry forward in connection with the registration of a transfer of registered land any memorial, notation, or memorandum to the extent that it refers to any restrictive covenant described in division (A) of this section;

(F) Notwithstanding any contrary provision of this chapter, file any instrument or paper that relates to registered land and that refers to any restrictive covenant described in division (A) of this section;

(G) Notwithstanding any contrary provision of this chapter, enter and index any instrument or paper with a reference to a certificate of title, if the instrument or paper refers to any restrictive covenant described in division (A) of this section.

Effective Date: 03-30-1999



Section 5309.29 - Decree and certificate of title run with the land.

The obtaining of a decree of registration and receiving a certificate of title is an agreement running with the land that the land shall, unless the owner complies with the provisions of section 5309.68 of the Revised Code or unless a resolution of abolition is implemented under section 5310.38 of the Revised Code, remain registered land and be subject to sections 5309.02 to 5310.21 of the Revised Code. Such agreement is binding on the applicant and the successors in title. All dealings with the land or any interest therein, after such land has been brought under such sections, and all liens, encumbrances, and charges upon such land shall be made only subject to such sections.

If any involuntary interest in registered land has come into existence by executory devise, executory limitation, or otherwise since the issuing of any certificate of title, the registered owner or the person claiming such interest may apply to the court by petition, to which all persons in interest shall be made parties and brought before the probate court or the court of common pleas, as provided in original registration or as in other civil actions, to have such interest registered. The court upon a hearing shall make such order as the case requires and direct the county recorder to make registration accordingly.

Effective Date: 02-28-1991



Section 5309.30 - Signature and address of owner taken and preserved.

The county recorder shall take from the owner of any registered property, right, interest, lien, or charge, in every case in which it is practicable to do so, the owner's receipt or signature card, giving the residence and post-office address, for the certificate of title, or whatever paper is issued or delivered to or filed by the owner, signed by the owner in person and witnessed. If the receipt or signature card is signed in the recorder's office, it may be witnessed by the recorder or a deputy. If signed elsewhere, the receipt or signature card shall be acknowledged before an officer authorized to take acknowledgment of deeds. When signed, witnessed or acknowledged, and filed with the recorder, the receipt shall be regarded as containing the genuine signature of that person.

Effective Date: 02-01-2002



Section 5309.31 - Lost or destroyed certificate of title.

If a duplicate certificate of title is lost or destroyed, the owner, together with other persons having knowledge of the circumstances, may make affidavit before the county recorder, stating the facts of the case, the names and residences of the registered owners, and such other matters that the recorder requires. If the recorder is satisfied as to the truth of such affidavit, and the bona fides of the transaction, he shall issue to the owner a certified copy of the original certificate, with the memorials and notations appearing upon the register, and shall note upon the register the fact, cause, and date of such issue, and shall also mark upon such certified copy "owner's certified copy issued in the place of lost (or destroyed, as the case may be) duplicate certificate." Such certified copy shall stand in the place of and have like effect as the missing certificate.

Effective Date: 10-01-1953



Section 5309.32 - Records of surveys of registered land.

The county recorder shall keep books to be known as "records of surveys of registered land," in which the recorder shall accurately copy each survey ordered by the probate court or the court of common pleas in the original or any subsequent registration. The volume and page of such book where such survey is recorded shall be entered on the register of land titles on each certificate of title to said land thereafter issued.

Effective Date: 10-01-1953



Section 5309.33 - Tract and alphabetical indexes.

(A) The county recorder shall keep tract indexes if the board of county commissioners orders the recorder to do so and provides the proper records for those indexes. In those indexes, the recorder shall enter the lands registered in the numerical order of the townships, ranges, and sections, or original surveys, and, in the case of subdivisions, the blocks and lots in the subdivisions; the name of the owners; and a reference to the volume and folium of the register in which the lands are registered. The recorder shall keep alphabetical indexes in which shall be entered in alphabetical order the names of all registered owners and all other persons interested in, or holding charges upon, registered land, a short description of the land, the nature of the dealing, and a reference to the volume and folium of the register in which the land is registered.

(B) In connection with any transfer of registered land that occurs on and after the effective date of this amendment in accordance with this chapter and Chapter 5310. of the Revised Code, the county recorder shall delete from the indexes maintained under this section all references to any restrictive covenant that appears to apply to the transferred registered land, if any inclusion of the restrictive covenant in a transfer, rental, or lease of housing accommodations, any honoring or exercising of the restrictive covenant, or any attempt to honor or exercise the restrictive covenant constitutes an unlawful discriminatory practice under division (H)(9) of section 4112.02 of the Revised Code.

Effective Date: 03-30-1999



Section 5309.34 - Transferee of registered land not on notice or inquiry.

Except in case of fraud, and except as provided in sections 5309.02 to 5310.21, inclusive, of the Revised Code, no person taking a transfer of registered land, or any interest therein, or of any charge upon such land, from the registered owner, need inquire into the circumstances under which, or the consideration for which such owner or any previous registered owner was registered. Such transferee shall not be affected with notice, actual or constructive, of any unregistered trust, lien, claim, demand, or interest. The knowledge that any unregistered trust, lien, claim, demand, or interest is in existence shall not of itself be imputed to such transferee as fraud. No unregistered estate, interest, power, right, claim, contract, or trust shall prevail against the title of a registered owner taken bona fide for valuable consideration or of any person bona fide claiming through or under him.

Effective Date: 10-01-1953



Section 5309.35 - Record of trusts and exceptional estates in registered land.

Deeds and other instruments relating to registered land, which create or declare trusts, or contain unusual or exceptional covenants, restrictions, or conditions, or create unusual or exceptional interests, may, upon the demand of a party in interest and the payment of the proper fees, be recorded by the county recorder in books to be kept for that purpose in his office and known as the "record of trusts and exceptional estates in registered land." The number of the page of the record shall be noted on the folium of the register of land titles in which the land affected is entered, and such reference shall be made to such number in the certificate of title or memorial.

Effective Date: 10-01-1953



Section 5309.36 - Certificate notation carried until cancellation.

Subject to division (E) of section 5309.281 of the Revised Code, if a memorial or notation has been entered as permitted by this chapter and Chapter 5310. of the Revised Code, the county recorder shall carry the memorial or notation forward upon all certificates of title until those certificates are canceled in some manner authorized by this chapter or Chapter 5310. of the Revised Code.

Effective Date: 03-30-1999



Section 5309.37 - Transfers of registered land - certificate as to taxes and special assessments.

Transfers of registered land shall be made or entered in the office of the county auditor, subject to the same requirements and on payment of the same fees as provided by law for unregistered land.

Upon demand and upon payment of the fee provided in section 5310.15 of the Revised Code, at the time of issuing any certificate of title to registered land, or of making any transfer of registered land, or of entry upon the register of titles of any memorial of a mortgage or other lien on registered land, the county recorder shall examine the county treasurer's tax duplicates and issue a certificate as to the taxes and special assessments shown thereon to be a lien upon the premises registered in said certificate of title.

Such certificate as to taxes and special assessment shall show in whose name the premises are listed for taxation, the total sum due for taxes and special assessments, and what general taxes are a lien, as such items appear by the last treasurer's tax duplicate.

Such certificate as to taxes and special assessments shall be issued subject to special assessments which are not yet entered upon the last treasurer's tax duplicate, and subject to any additional sum which the treasurer is authorized to collect.

Effective Date: 10-01-1953



Section 5309.38 - Entry book.

Each county recorder shall keep an entry book in which the recorder shall enter and number in the order of their reception all deeds and other voluntary instruments, all involuntary instruments, and copies of writs or other papers that are filed with the recorder and that relate to registered land. Except as provided in section 5309.281 of the Revised Code, the recorder shall note in the entry book the year, month, day, hour, and minute of reception of all instruments or papers in the order in which they are received and shall enter at the same time the number of an instrument or paper in the appropriate blank space on the registered certificate of title for the land to which it relates. Except as provided in section 5309.281 of the Revised Code, the instruments and papers shall be regarded as registered and become effective for the purposes intended from the time they are so filed and noted, and certificates of title and the memorial of each instrument or paper when made on the registered certificate of title or duplicate certificate of title to which it relates shall bear the same date, except as provided in this chapter and Chapter 5310. of the Revised Code.

Every deed or other voluntary or involuntary instrument and every paper that is filed with the recorder shall be numbered and endorsed over the official signature of the recorder with the time of filing and, subject to section 5309.281 of the Revised Code, shall be entered and indexed with a reference to the proper certificate of title. All records, instruments, and papers relative to registered land in the office of the recorder shall be open to the public in the same manner as other public records, subject to reasonable regulations that the recorder makes under the direction of the probate court.

Effective Date: 03-30-1999



Section 5309.39 - Instruments shall be filed under proper numbers.

All duplicate certificates of title and all instruments and memorandums in any way affecting the title to registered land, surrendered to the county recorder for cancellation, and all other instruments, notices, and papers required or permitted under sections 5309.02 to 5310.21, inclusive, of the Revised Code, to be filed with the recorder, shall be filed under their proper file numbers or other designation and carefully preserved.

Effective Date: 10-01-1953



Section 5309.40 - Transfer of estate by registered owner in fee.

A registered owner in fee of real property, in order to transfer the owner's whole interest in the property or in any part of the property or to transfer any undivided interest in the property shall execute to the intended transferee a deed or instrument of conveyance that, in case of transfer of the whole of the property, may be on the duplicate certificate of title. The deed or instrument of conveyance may be in any form authorized by law. When the transferee presents the deed or instrument of conveyance to the county recorder of the county in which the property is situated, the recorder shall file the deed or instrument of conveyance, and, if the recorder finds that the transferor is entitled to make the transfer under this chapter and Chapter 5310. of the Revised Code, the recorder shall register the title, in accordance with the deed or instrument of conveyance, in the name of the transferee upon a new folium in the register of titles, shall enter on the new folium in a manner consistent with section 5309.281 of the Revised Code all memorials, notations, and memoranda to which the property is subject at the time of the transfer, and shall issue a new certificate of title to the transferee that states the transferee's full name, place of residence, and post-office address, whether the transferee is married, and, if the transferee is married, the name of the transferee's spouse. If the transferee is a minor, the transferee's exact age must be given on the new certificate of title, or, if the transferee is under another disability, the nature and character of that disability must be stated on the new certificate of title. Before a transfer can be registered, the transferor or the transferee shall deliver to the recorder the duplicate certificate of title of the transferor, and the recorder shall enter upon the folium of the register in which the title of the transferor is registered and upon the duplicate certificate of title a memorial or memorandum canceling it, in whole or in part, as the interest of the transferee may appear from the deed or other instrument of conveyance, with the particulars of the transfer that may be necessary for identification, the date of transfer, the name, place of residence, and post-office address of the transferee, and the volume and folium of the register in which the transferee's title is registered.

Effective Date: 03-30-1999



Section 5309.41 - Canceled instruments shall be preserved.

In all cases in which a certificate of title, or any other instrument or memorandum affecting registered land, is wholly canceled, it shall be retained by the county recorder and filed in his office under its proper file number and carefully preserved.

In all cases where the land described in a certificate of title is only partially transferred, the recorder shall issue a new certificate of title to the registered owner, for the part of the land not transferred, and shall indorse on the registered certificate and on the duplicate certificate surrendered, a memorial canceling the same, and the reasons therefor, giving the volume and folium of the register where the new title is registered, and the number of the new certificate. The recorder may cancel the property or estate transferred on the registered and duplicate certificates of the transferor without the issue of a new certificate to the transferor for the residue.

Effective Date: 10-01-1953



Section 5309.42 - Transfer of an estate less than a fee.

No new certificate of title shall be entered or issued upon any transfer of registered land which does not divest the title in fee from the registered owner or some one of the registered owners. When a registered owner desires to transfer to another a lesser estate than the fee, as an estate for life, for years, or other term, or any other kind of lesser estate than a fee, he may do so by executing to the transferee a deed, lease, or other proper instrument of conveyance or transfer of such estate, in any form authorized by law, giving the number of his certificate and other requirements of identification. When such transferee presents such deed, lease, or other instrument of transfer to the county recorder of the county where the land is situated, together with the owner's duplicate certificate of title, the recorder shall file such instrument and indorse thereon the exact time of such filing. If upon examination it appears to the recorder that the transferor is entitled to make such conveyance, the recorder shall register the same by indorsing upon the folium of the register where such title is registered and upon the duplicate certificate of title, a memorial of such transfer, giving the exact time of filing, name, residence, and post-office address of the transferee, nature and kind of estate transferred, and such other material matter as is contained in said instrument of transfer, and shall indorse on the instrument of transfer the volume and folium of the register where registered.

Effective Date: 10-01-1953



Section 5309.43 - Questions as to instruments presented for registration referred to court of common pleas or to examiner of titles.

If the county recorder is in doubt upon any question, or if any person in interest does not agree as to the proper memorandum to be made in pursuance of any deed, mortgage, or other voluntary instrument presented for registration, the question may, on the certificate of the recorder stating the question upon which the recorder is in doubt or upon which the person in interest does not agree, be referred to the court of common pleas for decision. The court, after notice to all parties and a hearing, shall enter an order directing the action of and prescribing the form of memorandum to be made by the recorder, who shall make registration or otherwise act in accordance therewith, and such order shall be final.

The recorder may refer such question to an examiner of titles, and upon receipt of his report thereon the recorder shall notify the parties interested and fix a time for hearing. The recorder shall on such hearing make such disposition of said question as to him seems just and proper and in accordance with law.

Effective Date: 10-01-1953



Section 5309.44 - New certificate of title issued.

No new certificate of title shall be entered, and no memorandum shall be made upon the register of any certificate of title by the county recorder in pursuance of any deed or other voluntary instrument, unless the owner's duplicate certificate is presented with such instrument, except in cases expressly provided for in sections 5309.02 to 5310.21, inclusive, of the Revised Code, or upon the order of the probate court or the court of common pleas, for cause shown. Whenever such order is made, a memorandum thereof shall be entered on the new certificate of title and on the owner's duplicate. The production of the owner's duplicate, whenever a voluntary instrument is presented for registration, is authority from the registered owner to the recorder to enter a new certificate or to make a memorial of registration in accordance with such instrument, and the new certificate or memorial shall be binding upon the registered owner and upon all persons claiming under him, in favor of every purchaser and holder for value and in good faith and in favor of all persons holding under such purchaser and holder. In all cases of registration which are procured by fraud, the owner may pursue all his legal and equitable remedies against the parties to such fraud, without prejudice to the rights of any innocent holder for value of a certificate of title or any person holding under such innocent holder.

After the entering and issuing of a certificate of title by the recorder on the decree of registration under the original application, any subsequent registration which is procured by the presentation of a forged duplicate certificate, or of a forged deed or other instrument, shall be void. In case of the loss or theft of an owner's duplicate certificate, notice shall be sent by the owner, or by a person in his behalf, to the recorder of the county in which the land lies, as soon as the loss or theft is discovered.

Effective Date: 10-01-1953



Section 5309.45 - Application for registration on the death of registered owner.

Upon the death of a registered owner of land, one or more of his heirs or devisees, or the assignee for the benefit of creditors, or administrators or executors, or holder of an involuntary lien or charge against the interest of any such heir or devisee or their heirs or devisees, or an heir, devisee, administrator, or executor of a deceased heir or devisee of such heir or devisee of a deceased registered owner, may at any time after the expiration of thirty days from such owner's death, if he died intestate, or from the probate of such owner's will and the election of the relict thereunder, if he died testate, make application to the probate court or the court of common pleas for registration of the title of the deceased in such heirs and devisees according to their respective rights and interests. The application shall be sworn to and shall set forth the lands of which such registered owner died seized, giving reference to the certificate therefor, whether he left a will, and if so a copy of such will, shall state the name in full, residence, and post-office address of the relict, and of each devisee and heir, and of each relict, heir, or devisee of any deceased heir or devisee, and of each person then holding any interest, present or future, vested or contingent, in said lands derived by devise or inheritance from such deceased owner or by descent or devise from any person subsequent to his death, so far as the applicants after diligent research and inquiry, have been able to ascertain the same, and that to the knowledge, information, and belief of the applicants, no other persons, whether in being or unborn, have any interest or estate, present or future, vested or contingent, in said premises, except as stated. If any persons in interest are under disability of any kind, the nature thereof shall be stated and the name, residence, and post-office address of their guardians or trustees given, and if minors, their ages stated. All persons in interest not joining in the application shall be made defendants thereto and may be notified and brought before the court, either in the manner provided for in original registration or by summons or other process as in civil actions, as the court directs. If there appears, from the application or otherwise, to be any doubt as to persons then holding interests in such land, or if the name or residence of any such person is unknown, then by name if known, and if not, under the designation of "all persons having an interest in the land herein described," all persons whomsoever shall be made parties to the application and served by publication of notice as provided for in sections 5309.14 and 5309.15 of the Revised Code, or as provided in civil actions, as the court directs. A guardian ad litem shall be appointed by the court as provided in section 5309.17 of the Revised Code with like duties as in cases of initial registration. The decree of registration and certificates issued under such decree shall be in like form and number and have like effect as in original registration, except that such decree and certificates, in case they are issued before the estate of the deceased owner is finally settled, or before the time for contesting his will has expired, or before the final determination of any suit to contest or set aside his will, shall expressly state that they are entered and issued by transfer from the last registered owner, by descent or devise, subject to final settlement of the estate and right to contest the will of such deceased owner. After the final settlement of the estate in the probate court, and the expiration of the time for contest of the will or the final determination of suit to contest the will, the heirs at law, or devisees, or other persons in interest may petition the probate court or the court of common pleas for an order to cancel the memorandum upon such certificate, stating that the same is subject to final settlement of the estate and right to contest the will. The court, after notice and a hearing, may grant the petition; but the liability of heirs of registered land for claims against the estate of the deceased shall not in any way be diminished or changed. No voluntary instrument or deed of an administrator, executor, assignee for the benefit of creditors, sheriff, master commissioner, or other officer purporting to transfer or create a lien or charge upon any interest of such devisee or heir in such registered land or to authorize the same to be done, shall have any effect in law or equity to accomplish such purpose until the title of such heir or devisee is registered as provided in this section. An involuntary lien, charge, or lis pendens against the interest of a relict, heir, or devisee in the lands of a deceased registered owner can, prior to the registration of the title of such relict, heir, or devisee, only be obtained by filing the proper papers with the county recorder as in other cases and the recorder making entry thereof as a memorial on the registered certificate of title of such deceased owner giving the name, residence, and post-office address of the relict, heir, or devisee against whom said lien, charge, or lis pendens is to operate.

This section does not in any way affect or impair the jurisdiction of the probate court to authorize an executor or administrator to sell or convey registered land for any purpose for which authority may be granted in the case of unregistered land. The transferee who takes a deed which is executed in pursuance of such authority to sell or convey shall be entitled to a new certificate of title, or memorandum of registration.

Effective Date: 10-01-1953



Section 5309.46 - Title acquired through executor.

When the will of a deceased registered owner of real property, or any right or interest therein, empowers the executor to sell, encumber or otherwise deal with such property, right, or interest, such executor need not be registered as the owner thereof; but any person who acquires title by virtue of the execution of such power may have such title registered, by application to and order of the probate court or the court of common pleas made after notice to all persons in interest to be given by the clerk of said court by registered mail or otherwise as the court directs.

Effective Date: 10-01-1953



Section 5309.47 - Encumbrances on registered land.

Whenever any registered land or interest therein is intended to be charged or made security in favor of any mortgagee, the mortgagor shall execute a mortgage deed. Whenever any such land is intended to be charged with, or made security for the payment of an annuity, rent charge, sum of money, or any other charge or lien, in favor of any encumbrancer or lien holder, the encumberer shall execute an instrument of encumbrance. Every mortgage deed and instrument of encumbrance shall contain a pertinent description of the land and an accurate statement of the interest intended to be mortgaged, charged, or encumbered, and when registered shall operate as a lien or charge upon and bind the land covered thereby for the period ending twenty-one years after the maturity of the last secured debt or obligation. Thereafter, as to subsequent bona fide purchasers, mortgagees, and other persons dealing with such land for value, the lien of such mortgage shall expire. The mortgage creditor, may, at any time within one year next preceding the expiration of such period of twenty-one years, refile in the county recorder's office the mortgage or a sworn copy thereof, together with an affidavit thereon, stating the amount remaining due and the due date, as extended if it is extended, and thereupon such refiling after registration has been made upon the certificate of title, shall operate as a lien or charge upon and bind the land then covered thereby only for a period of twenty-one years after the expiration of such prior period of twenty-one years.

Effective Date: 10-01-1953



Section 5309.48 - Mortgage, encumbrance entered - mortgagee's duplicate certificate.

When a mortgage, encumbrance, or other instrument intended to create a lien upon or charge against registered land, as provided in section 5309.47 of the Revised Code, is filed in the county recorder's office, and the owner's duplicate certificate of title is produced, and it appears to the recorder that the person intending to create the lien or charge set forth in such instrument, has such right, and that the person in whose favor the same is sought to be created is entitled under sections 5309.02 to 5310.21, inclusive, of the Revised Code, to have such instrument entered as a memorial upon the register, the recorder shall enter upon the proper folium of the register, where such title is registered, and upon the owner's duplicate certificate of title, a memorial accurately stating the purport and nature of the lien or charge created, the date of filing the instrument, and its file number. The recorder shall note upon the instrument filed with him the volume and folium of the register in which the memorial is entered. The recorder shall at any time after registration of a mortgage, upon the request of the mortgagee and the tender of the proper fee therefor, make and deliver to the mortgagee a duplicate of the owner's registered certificate of title but having indorsed, stamped, or printed thereon in large letters "Mortgagee's Duplicate Certificate" instead of "Owner's Duplicate Certificate." The recorder shall note on the registered certificate of title the fact and date of making and delivering such duplicate and to whom delivered. In case of the loss or destruction of such mortgagee's duplicate certificate, another may be issued to him as provided in section 5309.31 of the Revised Code in reference to the loss or destruction of an owner's duplicate certificate.

Effective Date: 10-01-1953



Section 5309.49 - Filing and notation of instruments affecting registered land.

When any mortgage, lease, or other instrument affecting registered land, or any interest therein, is in duplicate, triplicate, or more parts, only one of the parts need be filed and kept in the county recorder's office, but the recorder shall note upon the register whether such instrument is in duplicate, triplicate, or more parts, and shall mark upon such other parts "mortgagee's duplicate," "lessor's duplicate," "lessee's duplicate," "encumberer's duplicate," or as the case may be, and shall note upon such other parts the date of filing and the volume and folium of the register where the memorial is entered, and deliver such other parts to the persons entitled thereto.

Certified copies of all instruments which are filed and registered may be obtained at any time, upon the payment of the recorder's fees. A mortgagee may obtain a certified copy of the mortgage which shall have stamped or printed in large letters across its face "Mortgagee's Certified Copy of Mortgage." The issuance of such certified copy shall be noted on the registered memorial of the mortgage, which certified copy may be used by such mortgagee for all purposes of assignment and release for which the original mortgage could have been used if retained by him.

Effective Date: 10-01-1953



Section 5309.50 - Records in addition to registration.

The county recorder, upon the written request of a lessee, mortgagee, or encumbrancer, and payment of the proper fees, shall record the instrument filed in his office in volumes to be known respectively as "records of liens on registered land" and "record of leases on registered land," and shall note on such instrument and on the volume and folium of the register containing the certificate of title the fact of such record and the volume and page where recorded, with the exact time of such recording. The recorder shall deliver such instrument after such record and notation to the party named as mortgagee, lessee, or encumbrancer, and take his receipt therefor, with his residence and post-office address, which receipt shall either be written in or pasted or bound in a book kept for that purpose and properly indexed.

Effective Date: 10-01-1953



Section 5309.51 - Assignment of lease, encumbrance, or lien upon registered land - registration of waivers of priority of lien.

The holder of any mortgage, encumbrance, lease, charge, or lien upon registered land may execute to a transferee an assignment for the whole or any part of the mortgage, encumbrance, lease, charge, or lien, by endorsement of the assignment on the original instrument of encumbrance, the holder's duplicate, the mortgagee's certified copy of a mortgage, or by a separate instrument acknowledged as required by section 5301.01 of the Revised Code. The assignment of only a part of the mortgage, encumbrance, lease, charge, or lien shall state whether the part transferred is to be given priority, be deferred, or rank equally with the remaining part. When that assignment is filed with the county recorder and the assignor produces the instrument of encumbrance that the assignor holds, if that instrument is the original instrument or one of the original duplicates of the instrument, and in the case of a mortgage when the assignor produces the "mortgagee's certified copy," if that copy was issued and delivered, the recorder, being satisfied that the assignment is properly made and should be registered, shall register the assignment by entering a memorial of the part transferred, the date of transfer, the name, residence, and post-office address of the transferee, how the part transferred is to rank with the remaining part, and the file number upon the register in which the instrument creating the charge is registered, and in case of assignment by separate instrument, upon the original instrument. The recorder shall endorse on the instrument of assignment the exact time of filing and the volume and folium of the register in which the assignment is registered. If the original instrument of encumbrance, or one of the duplicates of the instrument, is recorded, the assignee, on payment of the recorder's fees, may have that assignment copied on the margin of the record of the instrument assigned, or copied in a separate volume and noted on the margin of the record of the instrument assigned, if the recorder keeps any such separate volume for the record of assignments and transfers. The record of that assignment shall be noted on the indexes of the instrument assigned. If the original instrument of encumbrance or one of the original duplicates of the instrument, endorsed by the recorder, or a mortgagee's certified copy of the mortgage, is outstanding in the hands of the encumbrancer, lessee, or their assigns, no entry or memorial of an assignment or transfer of that instrument or security of any part of the instrument shall be made by the recorder without the production of the original instrument, or the endorsed original duplicate of the instrument, or the mortgagee's certified copy.

Waivers of the priority of lien of mortgages may be registered subject to the requirements of this section as to assignments.

Effective Date: 02-01-2002



Section 5309.52 - Entry of release or discharge of encumbrance.

When any registered mortgage, encumbrance, lien, charge, or lesser estate, vested, contingent, expectant, or inchoate, is satisfied, released, extinguished, or terminated, in any manner in whole or in part, the mortgagee, encumbrancer, assignee, owner of lesser estate, or his legal representative, holder of lien, or other person authorized to discharge or release such encumbrance, shall forthwith file with the county recorder or deliver to the encumberer or owner such satisfaction, release, or discharge, in whole or in part. The recorder shall enter such satisfaction, release, or discharge upon the registered certificate of title, upon the original instrument on file or the margin of the record thereof, if recorded, and properly note such cancellation in all the indexes of such mortgage, encumbrance, lien, or charge. If an original instrument, or one of the original duplicates thereof, or a mortgagee's certified copy, indorsed by the recorder, is outstanding in the hands of the encumbrancer or his assigns, no entry or memorial of satisfaction of such instrument shall, except upon notice and a hearing, be made by the recorder without the production of said original instrument or original duplicate or mortgagee's certified copy. If the encumbrancer, owner of a lesser estate or his legal representative, or other person, fails to file such satisfaction or release with the recorder or deliver it to the encumberer, or if such satisfaction or release has been delivered to the encumberer or transferor and become lost or destroyed or from any other cause cannot be produced, then the encumberer, transferor, or other person entitled to such discharge or release may present proof of the same before the recorder, ten days' notice having been given to the person holding the security or lesser estate or to his personal and legal representatives and all persons in interest as shown by the records, or as known. When the recorder is convinced that such mortgage, encumbrance, or other charge has been satisfied, or that said lesser estate has been extinguished or terminated as claimed, he shall enter such satisfaction, release, extinguishment, or termination on the instrument on file with him or the record thereof, if recorded, and indorse the same upon the registered and also on the owner's duplicate certificate of title; application in such cases may be made to the probate court or the court of common pleas by petition and the court upon notice and hearing shall make such order as is appropriate and the recorder shall act in accordance therewith, and the entry of such discharge, satisfaction, release, extinguishment, or termination by the recorder pursuant to his finding or the order of the court, subject to proceedings on appeal, is conclusive evidence thereof.

Effective Date: 10-01-1953



Section 5309.53 - Decree or order of court a lien upon registered land.

No judgment or decree or order of a court shall be a lien upon or affect registered land, or any interest therein, until a certificate under the hand and official seal of the clerk of the court in which the case is entered, or of record, stating the date and purport of the judgment, decree, or order, or other action taken by the court, giving the number of the case, the full names of the parties, plaintiff and defendant, and the volume and page of the journal or record in which it is entered, or certified copy of such judgment, decree, order, or action of the court, stating the facts required by this section, is filed and noted in the office of the county recorder. When such filing is completed, a memorial of such filing shall be entered by the recorder upon the folium of the register in which the title to the land to be affected is last registered.

Effective Date: 10-01-1953



Section 5309.54 - Judgment of county court judge, mayor or other officer a lien upon registered land.

Whenever any transcript from the docket of a judge of a county court or mayor, or other officer or tribunal which may render judgments, is filed in the office of the clerk of the court of common pleas for a lien, the party, or his agent or attorney, filing such transcript shall notify the clerk whether the land upon which the lien is sought is registered. If such land is registered, in addition to the fee required for such filing, such party shall pay such clerk's fee for a certificate which the clerk shall thereupon issue to such party under such clerk's hand and the seal of the court of common pleas stating the number of the case, parties, date of the judgment, amount of judgment, and costs, and the exact time when filed in his office, and the volume and page where entered. The party receiving such certificate shall file it with the county recorder, who shall make notation of the filing and enter a memorial thereof on the last registered certificate of title for such land. No lien shall attach to any registered land under such transcript until such certificate is filed with the recorder and noted by him.

Effective Date: 01-01-1958



Section 5309.55 - Lien attaches in proceedings in execution and attachment.

When any registered land is levied upon or seized by virtue of any writ of attachment, execution, or other process, the officer making such levy or seizure shall forthwith file with the county recorder a certificate of the fact of such levy or seizure, stating the court from which it was issued, the number of the case, parties to the suit, amount of the claim, the precise date of the attachment, levy, seizure, or other action taken, with a pertinent description of the land, a memorial of which shall forthwith be entered by the recorder upon the registered certificate of title for such land. No lien shall attach to or be created upon any registered land by reason of such attachment, levy, or seizure, or other action taken, until the filing of such certificate with the recorder and his notation thereof on the last registered certificate of title, any notice thereof, actual or constructive, to the contrary notwithstanding.

Effective Date: 10-01-1953



Section 5309.56 - Writ issued from county other than where land situated.

Whenever a sheriff or other officer seizes or levies upon any registered land by virtue of an execution, order of attachment, or other writ issued to him from a county other than the county in which the land is situated, such sheriff shall forthwith file with the county recorder a certified copy of the writ, and the things such sheriff has done under such writ, and the return made by him as such sheriff thereon, which return shall show the exact time when the seizure or levy was made. The sheriff shall indorse on said writ, and as a part of his return, "land seized (levied upon or attached) is registered land," and that he filed such copy with the recorder, giving the exact time of filing. Upon the receipt of the copy of such writ and return, the recorder shall forthwith file and make notation of the same and enter a memorial thereof upon the appropriate folium of the register containing the last registered certificate of title for such land, with the exact time of filing. Until such required certified copy of the writ and return is filed with the recorder and noted by him on the last registered certificate of title for such land, the land is not bound by such seizure or levy or any lien obtained thereby.

Effective Date: 10-01-1953



Section 5309.57 - Accounts of mechanics or laborers constitute lien.

Whenever any attested account to obtain a mechanic's, material supplier's, or laborer's lien is filed in the office of the county recorder by which a lien is sought to be obtained upon any registered land, the county recorder shall forthwith make notation and enter a memorial thereof upon the folium of the register where the last certificate of title to the land is registered, stating the name of the claimant, amount claimed, volume and folium of the record where recorded, and the exact time when said memorial was entered. No lien shall attach to said land until such notation is entered by the recorder.

The recorder may, upon written application of the registered owner, cancel from any certificate of title, a mechanic's lien which has remained uncanceled for six years and one day from the date of registration of said lien, provided that no notice of any suit affecting said lien has been noted upon the register.

Effective Date: 10-01-1953; 03-30-2007



Section 5309.58 - Action or proceeding lis pendens.

No suit, action, or proceeding, pending in any court, affecting registered land or any interest therein or charge upon such land is lis pendens, or notice to any person dealing with such land, until a certificate of the pendency of such suit, bill, or proceeding, under the hand and official seal of the clerk of the court in which it is pending, is filed with the county recorder, and a memorial thereof entered by him upon the last registered certificate of title to the land to be affected. This section does not apply to attachment or other proceedings, in which the officer making the attachment or levy, under sections 5309.02 to 5310.21, inclusive, of the Revised Code, is required to file and has filed with the recorder a certificate of the things such officer has done under the writ in his hands.

When any suit, bill, or proceeding has been dismissed or otherwise disposed of, or any judgment, decree, or order has been satisfied, released, reversed, or modified, or any levy of execution, attachment, or other process has been released, discharged, or otherwise disposed of, the sheriff, or the clerk of the court in which such proceedings were pending or had, shall forthwith under his hand, and if the clerk, under the seal of the court, certify to and file with the recorder an instrument showing such discharge, release, dismissal, or final disposition. When such instrument is filed with him, the recorder shall enter a memorial thereof on the last registered certificate of title opposite or under the memorial registering such suit, bill, proceeding, or charge. The costs of such certificate and memorial shall be taxed as other costs in the case.

Effective Date: 10-01-1953



Section 5309.59 - Certificate of sale must be presented to recorder - notation.

The holder of any certificate of sale of registered land, or any interest therein, for any tax, assessment, or imposition, shall forthwith present such certificate to the county recorder, who shall thereupon enter upon the registered certificate of title of the land a memorial thereof, stating the amount and day of sale, the date of presentation, and shall enter upon the certificate of sale the date of presentation and book and folium of the register where the memorial is entered.

Effective Date: 10-01-1953



Section 5309.60 - No registration or certificate of title shall issue upon tax deed except on order of court.

A tax deed of registered land, or an interest therein, issued in pursuance of any sale for a tax, assessment, or other imposition, shall have only the effect of an agreement for the transfer of the title upon the register. Before any person dealing with such land is affected by such tax deed such deed must be filed in the county recorder's office and a memorial of such filing be made by the recorder on the registered certificate of title for such land. No registration of title under such tax deed shall be made, or certificate of title issued thereon, unless the tax deed is filed within sixty days after its date, or in any case except upon the order of the probate court or the court of common pleas, on application therefor by petition to which all persons in interest shall be made parties and brought before the court. Any person interested in the land may show, as cause why such certificate shall not issue, any fact that might be shown at law or in equity on his behalf to set aside such tax deed. The party named in the tax deed must show affirmatively that the law entitling him to a deed has been strictly complied with. In such suit the court may decree such deed and tax sale under which the same was issued to be invalid for the purposes of entitling the purchaser or grantee to a transfer of the title to said land and order the same to be canceled upon the payment by any party in interest to said purchaser or grantee of the amount paid by him on such tax sale and subsequently as taxes on the property, together with interest on all such sums.

Effective Date: 10-01-1953



Section 5309.61 - Partition and sale confirmed only on report of examiner of titles.

In any suit or proceeding in any of the courts of record in this state in which registered land may be partitioned or sold, or the title to any part thereof, or to any interest in, or lien or charge upon such land may be transferred or affected by the orders or judgment of the court, no confirmation of such partition, sale, or transfer shall be made by the court, or decree settling or affecting title entered, until there is first filed in the case the report of an examiner of titles to whom the matter shall be referred by the court for that purpose, showing that all persons necessary to such suit or proceeding have been made parties and properly brought before the court and that the proceedings and sale have in all respects been regular and pursuant to law and the orders of the court. The court shall not be bound by the report of such examiner but may inquire into its correctness.

Effective Date: 10-01-1953



Section 5309.62 - Certificates of title issued to allottees in partition.

On the confirmation of the report of commissioners setting off registered lands in proceedings for partition, the parties to whom the lands are allotted shall cause a certified copy of the judgment or decree to be filed with the county recorder. Thereupon the recorder shall transfer such lands upon the register and issue new certificates of title to the respective allottees. Title in severalty shall not vest until such registration.

Effective Date: 10-01-1953



Section 5309.63 - Liens attach to lands set off in partition proceedings.

When any lien or interest exists upon or in an undivided interest in land, and such interest is set off in severalty in proceedings for partition, such lien or interest shall attach only to the lands so set off, and the county recorder shall note the same upon the register of the new certificates of title, and shall indorse a memorandum of the partition upon the instrument creating such lien or other interest before a new certificate of title shall issue to the allottee.

Effective Date: 10-01-1953



Section 5309.64 - Transfer of title under order of sale.

(A) Whenever registered land is sold to satisfy any judgment, decree, or order of a court, or the title is transferred or affected by a decree or judgment of a court, the purchaser, or the person in whose favor such decree was rendered, on filing with the county recorder a certificate that the terms of sale have been complied with and a certified copy of the order of sale and return thereof and confirmation, or a certified copy of the decree of the court transferring or affecting the title, as the case may be, is entitled to have the property transferred to the purchaser or person in whose favor the decree was rendered and the title registered accordingly and a new certificate of title issued therefor.

(B) When registered land is sold by the sheriff under order of a court, the sheriff shall file with the county recorder a certificate that the terms of sale have been complied with and a certified copy of the order of sale and return thereof and confirmation. The purchaser is thereafter entitled to have the property transferred to the purchaser and the title registered accordingly and a new certificate of title issued therefor.

Effective Date: 10-01-1953; 2008 HB138 09-11-2008



Section 5309.65 - Transfer of title by assignee or trustee - procedure.

Before an assignee or trustee for the benefit of creditors, receiver, master commissioner, special master commissioner, executor, or other person appointed by a court, shall deal with or transfer registered land, or any interest therein, such person shall file in the county recorder's office a certified copy of the deed, order of the court, will, or other authority showing the such person is authorized to deal with or transfer such land or interest, and shall present to the recorder the duplicate certificate of title for such land. The recorder shall enter upon the registered certificate and on the duplicate certificate of title, a memorial thereof, with a reference to such deed, order of the court, will, or other authority by its file number. In case of a deed of the land in fee simple to the assignee, receiver, or other officer, the recorder shall register the title in the name of such transferee and issue to him a certificate of title, stating therein the purpose for which the land was transferred to him.

Effective Date: 10-01-1953



Section 5309.66 - Optional registration of title to land sold in partition or by assignee or administrator.

In all suits to sell an estate in fee in the whole of unregistered land brought by an assignee or trustee for the benefit of creditors, commissioners of insolvents, receiver, master commissioner, administrator, executor, or other person appointed by a court, and in all suits to partition unregistered land held in fee, proper allegations and parties necessary to a decree for original registration of the title to said estate may be made in the petition, such allegations to be included in a separate cause of action. Such title, before any order of sale or partition is made or entered in the case, may, with the approval of the court in which such action is pending, be registered in the name of the person, living or dead, whose title is sought to be sold, or in the names of the tenants in common. If the legal title is in any such assignee, trustee, receiver, or other person appointed by a court, such title may be so registered and the purposes for which said legal title is held stated in the decree and certificate of title. Upon any such sale or partition and confirmation thereof the title may be transferred to and registered in the name of the purchasers or allottees as in other cases of judicial sales or partition of registered land. If such land is not sold the person entitled thereto may procure a transfer and certificate therefor to be made to him by application to and order of the probate court or the court of common pleas, made after hearing upon notice to all persons in interest to be given by the clerk of said court by registered mail or otherwise as the court directs. In any such suit where registration of title to land is prayed for all parties shall for all purposes of the case be brought before the court in the manner provided for in original registration. The court may for good cause shown, in any case provided for in this section, enter an order dispensing with registration or permit the withdrawal of the application to register.

Effective Date: 10-01-1953



Section 5309.67 - Nonconformity does not void proceedings.

No decree or order of sale or partition whether made before or after June 8, 1915, in any suit, action, or proceeding mentioned in section 5309.66 of the Revised Code, and no sale, conveyance, or partition, or decree confirming the same made in any such suit, action, or proceeding shall be void or affected in any way by want of conformity of such suit, action, or proceeding to such section.

Effective Date: 10-01-1953



Section 5309.68 - Certificate of title - surrender - withdrawal.

Any person owning real estate, the title to which is registered, may request the withdrawal of such real estate from registration by presenting to the county recorder an affidavit of intention to withdraw. The affidavit shall describe the real estate, shall be properly executed and signed, and shall have attached to it the owner's duplicate certificate of title. Thereupon the county recorder shall register or record the affidavit and, upon order of the court, cancel said certificate of record, and thereafter said title shall be considered the same as other unregistered lands. All deeds and mortgages heretofore filed conveying registered lands, the registration certificate of which has been surrendered as herein provided, shall be recorded according to law, and thereafter the lands conveyed therein shall be considered the same as other unregistered lands.

Effective Date: 08-27-1957



Section 5309.69 - Declaring trusts upon registered land - negotiations.

Trusts may be declared upon registered land, or upon any interest therein, by deed or other instrument in writing, fully and clearly defining the trusts, conditions, and limitations, and the powers and duties of the trustee and giving his name, residence, and post-office address and the name, residence, and post-office address of each beneficiary. When such deed of trust or other instrument is filed with the county recorder, accompanied with the owner's duplicate certificate of title, if the recorder finds that the grantor had the right to make such grant, and the trustee had the right to receive it, and the instrument conforms to sections 5309.02 to 5310.21, inclusive, of the Revised Code, he shall register such instrument as other instruments are registered. The recorder shall enter on the registered and duplicate certificate of title, memorials of the terms, conditions and limitations of the trust, and also in plain letters the words "in trust," and record such deed of trust in the "record of trusts and exceptional estates" and note the volume and folium where such instrument is recorded. Thereafter no transfer, charge, or other dealing with the land, estate or interest, shall be registered, unless the opinion of the probate court or the court of common pleas, certified to the recorder, is first obtained, that such transfer or dealing is in accordance with the true intent and meaning of the trust. If the court has doubt as to the true intent and meaning of the trust, the court shall order an issue to be made up and all parties in interest notified, and the court shall hear and determine the matter and make an order in accordance with law.

Effective Date: 10-01-1953



Section 5309.70 - Attachment of rights of dower and homestead.

Rights of dower and to an exemption under division (A)(1) of section 2329.66 of the Revised Code shall attach to registered land, subject to the limitations contained in sections 5309.02 to 5310.21 of the Revised Code, but unless it appears on the last registered certificate of title that such rights are so attached before any person has acquired an interest in the land in good faith and for a valuable consideration, the person shall not be prejudiced.

Effective Date: 09-28-1979



Section 5309.71 - Proceedings in eminent domain.

When registered land, or any interest therein, is sought to be taken in the exercise of the right of eminent domain, notice of the proceedings with a pertinent description of the lands sought to be appropriated together with the name of the owner, shall be filed with the county recorder, and a memorial made on the last registered certificate of title of the lands sought to be appropriated.

No title to such lands shall pass until a certified copy of the order of appropriation made by the probate court or the court of common pleas, setting forth by whom, from whom, and the amount of land appropriated, with an accurate description and plat of such lands, and that the damages assessed have been paid or secured to be paid, is filed with the recorder under the seal of the court. When such order, description, and plat are filed, the recorder shall note on the last registered certificate of title of the owner whose lands have been appropriated, the amount appropriated, in exact terms, and shall register in the name of the person, corporation, or other body entitled thereto, the title of the land taken, and issue a certificate therefor. If land which was taken for a public use reverts by operation of law to the owner from whom it was taken, or to his heirs or assigns, the court upon petition of the person entitled to the benefit of the reversion, after notice and a hearing, may order the entry of a new certificate of title to him.

Effective Date: 10-01-1953



Section 5309.72 - Proceedings by adverse claimant.

Any person asserting any interest, claim, or lien, not shown upon the register, in or against registered land adverse to the title of any registered owner, when no provision is made by sections 5309.02 to 5310.21, inclusive, of the Revised Code, for registering such interest, claim, or lien in the county recorder's office, may make affidavit thereto, setting forth his interest, right, title, claim, lien, charge, or demand, and how and under whom derived, and the character and nature thereof. The affiant shall state his full name, place of residence, and post-office address and shall designate a place within the state at which all notices relating thereto may be served upon him. If the affiant is a nonresident of the state, such affiant shall state the name, residence, and post-office address of some person residing within the state upon whom service may be made as his agent, and by which service he will be bound the same as if such service is made upon him within the state. When such affidavit is filed in the recorder's office, the recorder shall enter forthwith a memorial thereof, upon the registered certificate of title, stating the exact time when said affidavit was filed and the purport and nature thereof.

Effective Date: 10-01-1953



Section 5309.73 - Notice by claimant to registered owner.

In all cases provided for in section 5309.72 of the Revised Code the claimant shall, within ten days after filing an affidavit described in such section, notify the registered owner by registered letter with five days' return card thereon, directed to such owner's registered address, of the filing of such affidavit and claim and make proof thereof to the satisfaction of the county recorder. Every claimant failing to serve such notice within said ten days, or to make proof of such notice within thirty days after such filing, releases said claim and waives his right to have such claim appear upon the register, and the recorder shall cancel it.

Effective Date: 10-01-1953



Section 5309.74 - Power of attorney must be filed with county recorder - revocation.

Before any person can convey, transfer, charge, or deal with any registered land, or any interest therein, as an attorney in fact for another, the deed or instrument empowering such person to so act shall be filed with the county recorder, and a memorial thereof entered upon the registered certificate of title giving the exact time of the filing. Such power of attorney may be revoked by revocation in writing, but such revocation shall not take effect until it is filed with the recorder and noted as a memorial on the register of title. Death shall not effect a revocation of such power of attorney until notice of the death is filed with the recorder and entered on the certificate of title.

Effective Date: 10-01-1953



Section 5309.75 - Statements in instrument constituting a person an attorney in fact.

The deed or instrument constituting a person an attorney in fact shall contain:

(A) The full name of the party appointing, and of the person appointed, and the residence and post-office address of each;

(B) The number of the outstanding certificate of title, and the volume and folium of the register;

(C) A description of the land that shall be the same as given in the certificate of title;

(D) A brief statement of the powers conferred upon the attorney in fact.

That deed or instrument shall be signed by the person making it and acknowledged as provided in section 5301.01 of the Revised Code.

Effective Date: 02-01-2002



Section 5309.76 - Alterations or erasures not permitted - exceptions.

(A) After a title is registered and a certificate of title is issued for the registered land or after a memorandum, notation, or memorial is made on the register of titles and attested, no alteration or erasure shall be made in the register except in the manner provided in this section and as required by section 5309.281 of the Revised Code.

(B) A person whose name changes after the issuing of a registered certificate of title, who is registered as married but whose marriage has terminated, or whose name by mistake is wrongly stated in a registered certificate of title, upon satisfying the county recorder of the facts, shall surrender that person's duplicate certificate of title and take out a new certificate of title in that person's correct or changed name. The recorder shall enter and attest on the register of titles a memorandum of that change or correction and its date. This division applies to every person holding a registered interest in or upon land, and no transfer or assignment shall be registered until a change or correction described in this division is made.

(C) When it appears that there is an error or omission in any certificate of title, memorandum, or memorial, that any memorandum or memorial was made, entered, and endorsed or any certificate of title was entered or issued by mistake, or that any certificate of title, memorandum, or memorial by mistake or otherwise was improperly canceled or improperly removed from the register of titles, the county recorder, on the recorder's own motion or upon the application of any interested person, may summon all persons registered as interested in the lands to which the certificate of title, memorandum, or memorial relates to appear at an appointed time and to produce their certificates of title or registered instruments. If, at the appointed time, the recorder finds an error, omission, mistake, improper cancellation, or improper removal as described in this division and that no rights of bona fide purchasers or lienholders for value have intervened by which their estate or interest will be impaired by the correction of the error, omission, or mistake or by the restoration to the register of any improperly canceled or improperly removed certificate of title, memorandum, or memorial, the recorder shall correct the error or mistake, supply the omission, correct the cancellation of the certificate of title, memorandum, or memorial, or restore to the register the improperly removed certificate of title, memorandum, or memorial, provided that, in correcting any error or mistake, the original words shall not be erased or rendered illegible. The recorder shall attest the corrections and restorations by affixing the recorder's initials or name and the date of the corrections or restorations.

Effective Date: 03-30-1999



Section 5309.77 - Effect of instruments dealing with registered land.

A deed, mortgage, lease or other instrument purporting to convey, transfer, mortgage, lease, charge, or otherwise deal with registered land, or any interest therein, or charge upon such land, other than a will, or a lease for a term not exceeding three years when the land is in the actual possession of the lessee or his assigns, shall take effect only as a contract between the parties thereto and as authority to the county recorder to register the transfer, mortgage, lease, charge, or other dealing upon compliance with sections 5309.02 to 5310.21, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5309.78 - Application for continuation and certification of duplicate certificate of title.

The holder of a duplicate certificate of title may at any time present such duplicate certificate to the county recorder and request him to continue such duplicate certificate to date and enter thereon all memorials and notations on the registered certificate of title, not appearing on such duplicate certificate, and also enter references to all instruments filed and noted, but not yet entered as memorials on the registered certificate of title. Thereupon the recorder shall make and certify such entries giving the minute, hour, day, and year of such certification. At the time of making application for such continuation and certification of a duplicate certificate of title, the registered owner may file with the recorder an affidavit that said application is made in good faith for the purpose of closing up a bona fide transfer or encumbrance of the land or some part thereof described in such duplicate certificate, naming the proposed transferee or encumbrancer, and thereupon the recorder shall note upon the registered certificate and also upon the duplicate certificate of title a stay of registration for the period of twenty-four hours of all instruments and papers affecting said land other than those relating to, or connected with such proposed transfer or encumbrance. All such other instruments and papers so filed within said twenty-four hours shall be registered after and subordinate to such instruments relating to, or connected with such proposed transfer or encumbrance provided the latter are filed within said twenty-four hours.

Effective Date: 10-01-1953



Section 5309.79 - References required in instruments transferring title or creating or discharging liens.

Every voluntary instrument intended to be used in transferring any title or estate in registered land, or in creating any lien or charge thereon, or assigning, releasing, or discharging any lien or charge, in whole or in part, and every certificate or other paper filed with the county recorder for the purpose of acquiring or creating an involuntary lien, interest, or charge upon registered land, shall at least refer by number to the certificate of title covering such land or containing a memorial of such interest, lien, or charge. Such reference shall be contained in the body of all voluntary instruments, and in the case of such certificate or papers so filed to acquire involuntary interests, liens, or charges, such reference shall be either in the body of such certificate or papers or indorsed thereon and the indorsement shall be signed by the proper officer or a person in interest. Each of such instruments referred to in the preceding sentence shall also have the words "REGISTERED LAND" conspicuously typed or printed in capital letters on the reverse side of the last page of the instrument, which page is also known as the caption page or the backing of the instrument. If only a part of the land covered by such certificate of title is sought to be affected, an accurate description of such part enabling it to be definitely located and platted shall be given in such voluntary instrument, or in or upon such certificate or paper so filed, in addition to such reference to the certificate of title by number.

Effective Date: 06-19-1974



Section 5309.80 - Statements or indorsements contained in instruments presented for registration.

Every deed or other voluntary instrument which is presented for registration, and every instrument or paper filed with the county recorder by any person or officer under sections 5309.02 to 5310.21, inclusive, of the Revised Code, or any amendment thereof, for the purpose of acquiring or affecting in any way an involuntary interest in, or lien or charge upon registered land, shall contain or have indorsed upon it the full name, county of residence, and post-office address of the grantee or other person who acquires, or claims, or is seeking to acquire or claim, an interest under such instrument, or to affect thereby some estate or interest in, or lien or charge upon said registered land. Every deed shall state whether the grantor and also the grantee are married or unmarried, and if married, the name in full of the husband or wife.

Any change in the residence or post-office address of any such person shall, by sworn statement of the party or his authorized agent or attorney, immediately be filed with the recorder, who shall indorse such sworn change on the original instrument and on the record thereof if recorded. The names, residences, and addresses of all such persons, and all sworn changes thereof, shall also be entered on all certificates of title in the register.

Effective Date: 10-01-1953



Section 5309.81 - Parties to suit or proceeding involving registered land.

In all suits and proceedings in any of the courts of this state in which any estate or interest in, or lien or charge upon registered land is in any way involved or affected, or any registered land is to be sold, or the title otherwise transferred, all persons shown by the registered certificate of title to have any interest in the subject matter of the suit or proceeding, and all other persons known or appearing to have an interest, shall be made parties and brought before the court and shall be bound by the orders, judgments, and decrees of the court in the same manner and to the same extent as in the initial registration of title to land as provided in sections 5309.02 to 5310.21, inclusive, of the Revised Code. The residence and post-office address of any party in interest as shown by the certificate of title, or memorials, or memorandums indorsed thereon in the office of the county recorder, unless known by the plaintiff or party required to cause notice to be given to be incorrect, may be regarded as the correct residence and address of such party in interest and service made accordingly whether he resides within or without the state. In any matter or proceeding before the recorder in relation to registered land, or any interest in, or lien or charge upon such land, when notice is required to be or may be given, such residence and address, in the absence of knowledge to the contrary, may be regarded as correct and service made accordingly. In all such suits and proceedings in any court of the state or matters or proceedings before a recorder relating to registered land, or any interest in, or lien or charge upon such land, service of summons or notice may be made on any party in interest by the clerk of such court or recorder by mailing to such party such summons or notice in a registered letter with a five days' return card thereon, directed to his post-office address as shown by the registered certificate of title, or if not so shown, to his known post-office address. If said letter is not returned by the postal authorities to the officer mailing it, such service is deemed to have been made. If said letter is so returned, upon the filing of an affidavit of the plaintiff, or other party required to give notice, or his attorney, that he does not know and after diligent research has been unable to learn of any other residence and address of such party in interest than those stated in the registered certificate of title, or that he has been unable to learn the residence and address of any person in interest whose name, residence, and address is not so shown by the registered certificate of title, if such person in interest is shown by the registered certificate or is known to be a resident of this state, summons as provided in civil actions shall be issued for him to the sheriff of the county of his residence as so shown or known, and if returned "not found," such person and also such like person not so shown or known to reside in the state, may be served by publication as in other cases, or as in original registration, as one whose residence is unknown. Unknown heirs and devisees, and all other unknown persons, whether in being or not, under the designation of "whom it may concern" may be made parties and served by publication as in original registration or as in other civil cases, and all such persons so made parties and so served shall be bound by the judgment or decree with no right to question such judgment or decree except upon appeal, or for fraud of the successful party in procuring such judgment or decree to be asserted only against persons not bona fide purchasers or encumbrancers, or persons holding under them, by suit to be brought within one year from the entry of such judgment or decree.

Effective Date: 10-01-1953



Section 5309.82 - Notice to registered owner upon the filing of instruments.

When any voluntary instrument of transfer, encumbrance, assignment, release, or satisfaction is filed, the county recorder shall at once give notice of such filing to the registered owner or holder by letter mailed to his registered address, unless such registered owner or holder is personally present at the time of such filing. When any paper for the purpose of acquiring an involuntary lien, charge, or interest on, or in registered land is filed, the recorder shall at once give like notice to the registered owner.

Effective Date: 10-01-1953



Section 5309.83 - Notice of appeal - petition, bond, and transcript.

Any person feeling himself aggrieved by the action, finding, or decision of the county recorder, or by his refusal to act, in any matter pertaining to the first registration of land, or any subsequent transfer, or charge, lien, interest, or estate in or upon such land, or by the recorder's filing, failing, neglecting, or refusing to file any instrument, or entering or canceling or failing, neglecting, or refusing to enter or cancel any memorial or notation, or by his wrongfully doing, or by his failing, neglecting, or refusing to do any other thing required of him by sections 5309.02 to 5310.21, inclusive, of the Revised Code, may, within three days thereafter, file with the recorder a written notice of intention to appeal, and shall, within ten days thereafter, file in the court of common pleas a petition setting forth the matter complained of and making the recorder and other persons whose interest may be affected, parties defendant, who shall be notified by summons or other process as provided by law in civil actions, or by registered mail and other process as provided in cases of original registration. Such person shall also file with his petition a bond with sureties to the approval of the clerk of the court of common pleas in such sum as may be fixed by a judge of said court or of the probate court conditioned for the due prosecution of such proceeding and payment of all costs and of all damages which any person in interest may suffer if the judgment of the court should be against the appellant. The recorder shall forthwith after the filing of such bond, file with such clerk a statement or transcript of the things the recorder has done in the matter complained of in the petition. The court shall proceed therein as in other cases and make such order or decree as is according to law and equity in the premises and sections 5309.02 to 5310.21, inclusive[,] of the Revised Code. The clerk of the court making such order shall under the seal of the court, make and deliver a certified copy thereof to the recorder who shall file and make entry of such order and otherwise act in pursuance of and according to the terms of such order. Such order shall be final.

Effective Date: 10-01-1953



Section 5309.84 - Right to appeal on questions of law and fact or on questions of law to court of appeals.

Except as otherwise provided in this chapter or Chapter 5310. of the Revised Code, the parties aggrieved by the final order, judgment, or decree of the probate court or the court of common pleas provided for in any matters, proceedings, suits, or actions under those chapters, may appeal on questions of law to the court of appeals pursuant to the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.

Effective Date: 03-17-1987



Section 5309.85 - Burdens and incidents of registered land.

Registered land, and ownership therein, except as otherwise provided in sections 5309.02 to 5310.21, inclusive, of the Revised Code, shall in all respects be subject to the same burdens and incidents which attach by law to unregistered land. Such sections shall not relieve registered land or the owners thereof from any rights incident to the relation of husband or wife, or from liability to attachment or mesne process or levy, on execution, or from liability to any lien of any description established by law on land and the buildings thereon, or the interest of the owner in such land or buildings, or change the laws of descent, or the rights of partition between cotenants, or the rights to take such land or buildings by eminent domain, or relieve such land from liability to be recovered by an assignee in insolvency under the laws relative to preferences, or change or affect in any way any other rights or liabilities created by law and applicable to unregistered land, except as otherwise expressly provided in sections 5309.02 to 5310.21, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5309.86 - Signature of county recorder to instruments.

Every memorial, notation, or cancellation of such memorial or notation, made on any certificate of title or duplicate thereof shall be signed by the county recorder or his authorized deputy or clerk.

Effective Date: 10-01-1953



Section 5309.87 - Mistakes.

No petition, order, affidavit, certificate, registration, or other proceeding under sections 5309.02 to 5310.21, inclusive, of the Revised Code, shall be invalid by reason of any informality, mistake, or technical irregularity therein not affecting the substantial justice of the proceedings, or the substantial rights of any party in interest.

Effective Date: 10-01-1953



Section 5309.88 - Death of maker before registration.

If any person, whether grantor, grantee, mortgagor, mortgagee, lessor, lessee, or other person in interest, dies after the execution of any instrument affecting land and before registration thereof, the registration of such instrument may be proceeded with in accordance with sections 5309.02 to 5310.21, inclusive, of the Revised Code, and shall be valid notwithstanding such death.

Effective Date: 10-01-1953



Section 5309.89 - Title by prescription or adverse possession.

No title to registered real property in derogation of that of the registered owner shall be acquired by prescription or adverse possession.

Effective Date: 10-01-1953



Section 5309.90 - [Repealed].

Effective Date: 08-27-1957



Section 5309.91 - Enforcement of charges.

All charges upon registered land, or any interest in such land may be enforced as provided by law, except as provided by sections 5309.02 to 5310.21, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5309.92 - Transfers.

Voluntary transfer or encumbrance of a registered estate or any interest therein shall be made only as prescribed by sections 5309.02 to 5310.21 of the Revised Code, and by entry on the register of land titles. No estate, legal or equitable, in registered land, shall pass by a mere assignment or delivery of a duplicate certificate of title or other instrument.

This section does not apply upon implementation of a resolution of abolition under section 5310.38 of the Revised Code.

Effective Date: 02-28-1991



Section 5309.93 - Effective liens.

No statutory or other lien except taxes and assessments, lawfully levied, and liens, claims, or rights arising or existing under the laws or constitution of the United States prior to October 4, 1933, shall affect the title to registered land, until after such lien is noted upon the registered certificate of title.

Effective Date: 10-01-1953



Section 5309.94 - Serving and waiver of notices.

All notices required under sections 5309.02 to 5310.21, inclusive, of the Revised Code, shall be served in the same manner as required by law for service of summons or like notices.

In any suit or proceeding for registering land, or any interest therein, or lien thereon, or in relation to registered land, or any interest in, or lien or charge on such registered land, parties may waive notice and enter appearance as in civil actions and in all such cases service of notice may be dispensed with.

Effective Date: 10-01-1953



Section 5309.95 - Materials furnished by board of county commissioners.

All books, blanks, papers, and other things necessary for administering this chapter and Chapter 5310. of the Revised Code, including, but not limited to, equipment, machines, and materials related to the registered land functions of a county recorder and the maintenance of registered land records by nonpaper means under division (A) of section 5309.031 of the Revised Code, shall be furnished by the board of county commissioners.

Effective Date: 10-29-2003



Section 5309.96 - Instruments shall not be taken from office - copies.

No record, instrument this chapter or Chapter 5310. of the Revised Code to be filed or kept in the office of the county recorder, including, but not limited to, any registered land record maintained by nonpaper means under division (A) of section 5309.031 of the Revised Code, shall be taken or otherwise caused to be removed from the recorder's office except by a subpoena duces tecum issued for and served upon the recorder by a court of record. When any record, instrument, paper, or other document is registered, the recorder, on demand and the tendering of the proper fee for it, shall deliver to any person a copy of the record, instrument, paper, or other document with, when applicable, all memoranda, memorials, and notations on it, certified under the recorder's hand and seal of office. The recorder shall endorse, in writing, across the face of all such copies, in red ink, "copy; no rights conveyed hereby."

Every copy of original records, instruments, papers, or other documents, certified as provided in this section, shall be received in all cases in place of the original record, instrument, paper, or other document and shall have the same effect in evidence as the original record, instrument, paper, or other document.

Effective Date: 10-29-2003



Section 5309.97 - [Repealed].

Effective Date: 01-15-1998



Section 5309.98 - Rules of practice and procedure.

Except for registered land records maintained by nonpaper means under division (A) of section 5309.031 of the Revised Code, which shall be governed by the rules adopted under division (C) of that section, the court of appeals in any appellate district may prescribe rules of practice and procedure for the guidance of each county recorder, and the conduct of proceedings in the probate courts or courts of common pleas, within the district, in any matter arising under this chapter or Chapter 5310. of the Revised Code.

Effective Date: 10-29-2003






Chapter 5310 - REGISTRATION OF LAND TITLES

Section 5310.01 - Acceptance of fees and employment by county recorder prohibited.

No county recorder or deputy, while in office, shall directly or indirectly accept any employment, or be interested in fees arising from such employment, as attorney, agent, or otherwise, from an applicant to register land, or other person connected with or concerned in the registration of land, or any lien, or charge thereon, or other matter in any way connected with the registration of land.

Effective Date: 10-01-1953



Section 5310.02 - Priority of persons entering claims on registered certificate of title.

Every transferee, mortgagee, lessee, and encumbrancer of registered land or any part thereof, or any interest therein, holds his title or lien subject to the interests and estates, mortgages, encumbrances, and all liens and memorials which have been entered upon the registered certificate of title prior to such transfer of the land or mortgage, lease, or encumbrance thereof, unless it is expressly otherwise provided in the instrument of transfer, mortgage, lease, or encumbrance.

Effective Date: 10-01-1953



Section 5310.03 - Certificates of title and copies shall be received in evidence.

The original certificate of title in the register of titles, any copy of it certified under the signature of the county recorder, and the owner's duplicate of the original certificate of title shall be received as evidence in all the courts of the state and shall be conclusive as to all matters contained in it, except as provided in this chapter or Chapter 5309. of the Revised Code. All subsequent certificates of title and memorials on them shall be conclusive in favor of bona fide owners and holders except subsequent certificates and memorials on them procured by forgery.

Effective Date: 10-29-2003



Section 5310.04 - Powers of courts.

The county recorder and the probate court and the court of common pleas on the application of any party in interest, in any matter, suit, or proceeding in any way relating to registered land, or to any estate or interest therein, or lien or charge thereon, may compel by punishment as for a contempt the production and delivery to said recorder or courts of any duplicate or owner's certificate of title, duplicate or original mortgage, lease, or other paper pertaining to such land, or any estate therein, or lien or charge thereon. Said recorder and courts may by like means compel the release and discharge by the proper party of any lien or charge upon such land, or any part thereof, and may compel the performance of any act or thing required by sections 5309.02 to 5310.21, inclusive, of the Revised Code to be performed by any person.

Effective Date: 10-01-1953



Section 5310.05 - Assurance fund rate.

Upon the original registration of land, the clerk of the probate court or the clerk of the court of common pleas shall be paid one-tenth of one per cent of the assessed value of the land, on the basis of the last assessment for general taxation, for the purposes of an assurance fund.

Effective Date: 10-01-1953



Section 5310.06 - Monthly payments of money to treasurer of state - investment of funds.

All money received by the clerk of the probate court or the clerk of the court of common pleas under section 5310.05 of the Revised Code shall be paid at least once a month to the treasurer of state, who shall, with the advice and approval of the secretary of state, and the auditor of state, invest, reinvest, and keep invested such funds in bonds and securities of the United States, or of this state, or of any county, township, district, or municipal corporation of this state, or in approved mortgages on income producing lands that are registered, provided that no loan shall be made by mortgage on any land which is not assessed, at the latest general assessment, for at least twice the amount of the loan, exclusive of improvements.

Effective Date: 10-01-1953



Section 5310.07 - Right of action by registered owners for loss or damage by fraud, mistake, or error.

A person who, without negligence on the person's part, sustains loss or damage or is deprived of land or of any interest in land, after the original registration of land, by the registration of another person as owner of the land or of any interest in the land, through fraud, or in consequence of any error, omission, mistake, or misdescription in any certificate of title or in any entry or memorandum in the register of titles, may bring an action in the court of common pleas of the county in which the land is situated against the treasurer of state for the recovery of compensation for that loss or damage, or for that land or interest in land, from the assurance fund. If the person who is deprived of land or of any interest in land in the manner stated in this section has a right of action or another remedy for the recovery of the land or the interest in land, the person shall exhaust that remedy before resorting to the action of contract provided in this section. This section does not deprive the plaintiff of any action in tort that the plaintiff may have against any person for the loss or damage or the deprivation of any land or of any interest in land.

Effective Date: 10-29-2003



Section 5310.08 - Against whom actions shall be brought.

If the action provided for in section 5310.07 of the Revised Code is brought to recover for loss or damage, or for deprivation of land or of any interest therein which arises wholly through any actionable fraud, negligence, omission, mistake, or misfeasance of the county recorder or his deputies, or of any examiner of titles, in the performance of executive or ministerial duties, or of any of the assistants or clerks of the recorder, in the performance of their respective duties, the action shall be brought against the treasurer of state and such officers and the sureties on their bonds as are within the jurisdiction of the court of common pleas as defendants. If such action is brought to recover for loss or damage, or deprivation of land, or of any interest therein which arises wholly through any actionable fraud, negligence, omission, mistake, or misfeasance of some person other than the recorder or his deputies, or the other officers and their deputies or assistants named in this section, or which arises jointly through the actionable fraud, negligence, omission, mistake, or misfeasance of such other person and the recorder, deputy recorder, or other officers and assistants named in this section, such action shall be brought against both the treasurer of state and such officers and their sureties, and such other persons only, as are within the jurisdiction of the court.

Effective Date: 10-01-1953



Section 5310.09 - Amount of damages shall be paid from assurance fund.

In all actions provided for in section 5310.07 of the Revised Code in which there are defendants other than the treasurer of state, and damages have been recovered, no final judgment may be entered against the treasurer of state until execution against the other defendants is returned unsatisfied in whole or in part, and the officer returning the execution certifies that the amount still due upon the execution cannot be collected except by application to the indemnity fund. Thereupon, the court of common pleas, being satisfied as to the truth of such return, shall order final judgment against the treasurer of state for the amount of the execution and costs, or so much thereof as remains unpaid. The treasurer of state shall upon such order of the court and final judgment, pay the amount of such judgment out of the assurance fund.

Effective Date: 10-01-1953



Section 5310.10 - Attorney general shall defend actions.

The attorney general shall appear and defend all actions provided for in section 5310.07 of the Revised Code. If the funds in the assurance fund at any time are insufficient to pay any judgment in full, the balance unpaid shall draw interest at the legal rate of interest, and be paid with such interest out of the first funds coming into the fund.

Effective Date: 10-01-1953



Section 5310.11 - Assurance fund not liable for loss or damage occasioned by breach of trust.

The assurance fund provided for in section 5310.05 of the Revised Code shall not be liable in any action to pay for any loss, damage, or deprivation occasioned by a breach of trust, whether express, implied, or constructive, by any registered owner who is a trustee.

Final judgment shall not be entered against the treasurer of state in any action to recover from the assurance fund more than the fair market value of the real estate at the time the plaintiff suffered the loss, damage, or deprivation thereof.

Effective Date: 10-01-1953



Section 5310.12 - Limitation of actions.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

No action or proceeding for compensation from the assurance fund provided for in section 5310.05 of the Revised Code for, or by reason of, any deprivation, loss, or damage shall be made, brought or taken, except within a period of six years from the time when the right to bring such action or proceeding first accrued. If at the time when such right of action first accrues the person entitled to bring such action or take such proceedings is within the age of eighteen years, an incompetent person, imprisoned, or absent from the United States in the service of the United States or of this state, such person or anyone claiming from, by, or under the person, may bring the action at any time within two years after such disability is removed.

Effective Date: 01-01-1974; 2007 HB53 08-07-2007



Section 5310.13 - Subrogation.

In every case in which payment has been made from the assurance fund provided for in section 5310.05 of the Revised Code by the treasurer of state, the state shall be subrogated to all rights of the plaintiff against any other parties or securities, and the treasurer of state and attorney general shall enforce such rights in behalf of the state. Amounts so recovered by the state shall be paid into the treasury of the state to the account of the assurance fund.

Effective Date: 10-01-1953



Section 5310.14 - Application of income of assurance fund.

The income of the assurance fund provided for in section 5310.05 of the Revised Code shall be added to the principal and invested, until such fund amounts to three hundred thousand dollars, and thereafter the income of such fund shall be used to defray the expense of the administration of sections 5309.02 to 5310.21, inclusive, of the Revised Code, instead of being added to the fund and accumulated.

Effective Date: 10-01-1953



Section 5310.15 - Fees.

On filing an application for registration, the applicant shall pay to the clerk of the probate court or the clerk of the court of common pleas ten dollars, which is full payment for all clerk's fees and charges in such proceeding on behalf of the applicant. Any defendant, except a guardian ad litem, on entering an appearance by filing a pleading of any kind, shall pay to the clerk five dollars, which is full payment for all clerk's fees on behalf of such defendant. When any number of defendants enter their appearance at the same time in one pleading by filing a pleading of any kind, one fee shall be paid.

Every required publication in a newspaper shall be paid for by the party on whose application the order of publication is made, in addition to the fees prescribed in the first paragraph of this section. The party at whose request, or on whose behalf, any notice is issued, shall pay for the service of such notice except when such notice is sent by mail by the clerk or the county recorder.

Examiners of titles shall receive for examining title or original reference, and making report on all matters arising under the application, including final certificate as to all necessary parties being made and properly brought before the probate court or the court of common pleas, and as to the proceedings being regular and legal, one half of one per cent of the appraised tax value, the fee in no case to be less than seventy-five or more than two hundred fifty dollars, for each separate and distinct parcel of land included in the application although made up of more than one tract.

Upon a reference to an examiner of titles or to any other person upon a hearing to take evidence and make report to the court, the fee of the referee shall be fixed by the court at not more than fifteen dollars per day for the time actually employed.

For a certificate of an examiner of titles that all necessary parties are before the court, and the proceedings are regular and legal in a suit for partition, foreclosure of mortgage, marshalling of liens, or other suit or proceeding affecting the title of any interest in, or lien or charge upon registered lands, the fees shall be fixed by the court, and shall not be more than twenty-five dollars for each separate and distinct parcel of land included in the petition or application although such parcel is made up of more than one tract.

Guardians for the suit in original registration shall receive three dollars when there is no contest in which the guardian participates. In other cases such guardians shall receive such fees as the court fixes, but not more than twenty-five dollars.

For certifying pending suits, judgments, liens, attachments, executions, or levies, the officers certifying them to the recorder shall receive a fee of twenty-five cents to be paid by the party interested and taxed in the costs of the case.

For serving summons, notice, or other paper provided for in sections 5309.02 to 5310.21 of the Revised Code, the sheriff or other officer shall receive the same fees as in other similar cases.

The recorder shall receive the following fees, to include base fees for services and housing trust fund fees pursuant to section 317.36 of the Revised Code:

(A) For original registration of title, issuing duplicate certificate, entering memorials and memorandums, as directed by the decree, and indexing it, a base fee of thirty dollars and a housing trust fund fee of thirty dollars;

(B) For examining and registering each transfer of registered land, including the filing of all papers therewith, entering memorials, issuing new duplicate certificate of title and indexing it, a base fee of thirty dollars and a housing trust fund fee of thirty dollars for the first distinct body or parcel of land contained in such certificate, and a base fee of two dollars and a housing trust fund fee of two dollars for each additional distinct body or parcel of land contained in such certificate;

(C) For filing, examining, and entering a memorial of each mortgage or lease, upon registered land, and indexing it, for each separately registered parcel, a base fee of ten dollars and a housing trust fund fee of ten dollars;

(D) For filing, examining, and entering a memorial of each lien, charge, or demand upon registered land, and indexing it, for each separately registered parcel of land, a base fee of five dollars and a housing trust fund fee of five dollars;

(E) For cancellation of any memorial or memorandum, a base fee of five dollars and a housing trust fund fee of five dollars; for entry of change of address, or notice of dower, for each separately registered parcel, a base fee of five dollars and a housing trust fund fee of five dollars;

(F) For each certified copy of a registered certificate, or issuing a mortgagee's duplicate certificate, or issuing a new owner's duplicate certificate to replace one which has been lost or destroyed, a base fee of fifteen dollars and a housing trust fund fee of fifteen dollars;

(G) For filing, examining, and entering a memorial of each release, assignment, or waiver of priority of a mortgage, lease, lien, charge, or demand upon registered land and indexing it, for each separately registered parcel, a base fee of five dollars and a housing trust fund fee of five dollars;

(H) For filing, examining, and entering a memorial of each official certificate of pending suit, judgment, lien, attachment, execution, or levy, upon registered land and indexing it, for each separately registered parcel, a base fee of five dollars and a housing trust fund fee of five dollars;

(I) For continuing an owner's duplicate certificate, or mortgagee's duplicate certificate and entering and certifying memorials and notations thereon, a base fee of five dollars and a housing trust fund fee of five dollars;

(J) For certificate as to taxes and special assessments, for each separately registered parcel, a base fee of ten dollars and a housing trust fund fee of ten dollars;

(K) For filing, recording, and indexing any papers or instruments other than those provided in this section, any certified copy of record, or of any instrument on file in the recorder's office, the same fees allowed by law for like services;

(L) For issuing subpoenas and notices and swearing witnesses, the same fees allowed the clerk for like services.

Costs as provided in this section may be taxed and by the court ordered to be paid by the parties in such manner as is just.

Effective Date: 08-01-2003



Section 5310.16 - Conviction no bar to civil action.

No proceedings or conviction for any crime relating to the administration of Chapters 5309. and 5310. of the Revised Code, shall affect any remedy which any person aggrieved or injured by such act has at law or in equity against the person who has committed such act, or against his estate, or against the county recorder, or examiner of titles, or the sureties on their official bonds.

Effective Date: 05-25-1976



Section 5310.17 to 5310.20 - [Repealed].

Effective Date: 01-01-1974



Section 5310.21 - Construction.

Sections 5309.02 to 5310.21, inclusive, of the Revised Code shall be construed liberally for the purpose of effecting its general intent.

Effective Date: 10-01-1953



Section 5310.31 - Abolition of registration definitions.

As used in sections 5310.31 to 5310.54 of the Revised Code:

(A) "Conclusive effect" means the conclusive effect of the notations on a certificate of title with regard to conveyances or encumbrances affecting registered land, as provided in sections 5309.06, 5309.24, 5309.28, 5309.34, 5309.93, 5310.02, and 5310.03 of the Revised Code or in any other statute having a similar effect.

(B) "Date of implementation" means the date, set by the county recorder under section 5310.38 of the Revised Code, as the date upon which implementation of a resolution of abolition is to begin.

(C) "Land registration" and "land registration system" mean the system of registering titles and conveyances and encumbrances of land provided for in Chapter 5309. and sections 5310.01 to 5310.21 of the Revised Code.

(D) "Nonabolishing county" means, in the case of a parcel of registered land that lies partly in two or more counties, one of which counties has abolished land registration, the county or counties that have not abolished land registration.

(E) "Resolution of abolition" means a resolution, adopted by a board of county commissioners under section 5310.36 of the Revised Code, that requires abolition of land registration in the county.

(F) "Traditional recordation" and "traditional recordation system" mean the system of recording deeds and other instruments for the conveyance or encumbrance of land contemplated by sections 317.08 and 5301.25 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.32 - County resolution to consider merits of abolishment of land registration.

A board of county commissioners may adopt a resolution to consider the merits of abolishing land registration in the county. When a resolution of abolition has previously failed of adoption, it is not in order for the board to adopt a resolution under this section unless two years have elapsed since the date on which the last resolution of abolition failed of adoption.

Effective Date: 02-28-1991



Section 5310.33 - Costs and benefits of maintaining land registration system.

After adopting a resolution to consider the merits of abolishing land registration, the board of county commissioners shall collect evidence with regard to the costs and benefits of maintaining a land registration system in the county. The board shall collect the evidence by means of a public hearing, and by means of independent studies, investigations, interviews, surveys, and other research that it conducts or causes to be conducted. The board shall conduct the public hearing as provided in section 5310.35 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.34 - Relevant evidence of costs and benefits of maintaining land registration system.

Evidence relevant to the costs and benefits of maintaining a land registration system in a county includes, but is not limited to, evidence with regard to the following:

(A) The monetary cost to a landowner of initially registering land in the county;

(B) The monetary cost to a landowner or other person of registering subsequent conveyances and encumbrances in the county, as compared to the monetary cost to a landowner or other person of traditionally recording a conveyance or encumbrance in the county;

(C) The monetary cost to the county of maintaining separate sets of records, one for land registration and one for traditional recordation;

(D) The monetary cost to the county of winding up land registration if a resolution of abolition were implemented;

(E) The frequency with which land registration is used in the county, as compared to the frequency with which traditional recordation is used in the county;

(F) The time and steps required to initially register land in the county;

(G) The time and steps required to register a subsequent conveyance or encumbrance under the land registration system, as compared to the time and steps required to record a conveyance or encumbrance under the traditional recordation system;

(H) The number of officers and employees required to administer both the land registration system and the traditional recordation system in the county, and the number of officers and employees that would be needed if the land registration system were abolished in the county;

(I) The degree to which the county's officers and employees who process land conveyances are familiar with, and knowledgeable about, the land registration system, and the degree to which the county's officers and employees who process land conveyances are familiar with, and knowledgeable about, the traditional recordation system;

(J) The county recorder's ability, as an officer having duties that are principally ministerial in nature, to properly carry out his duties under Chapter 5309. and sections 5310.01 to 5310.21 of the Revised Code;

(K) Instances of misfilings as between the land registration and traditional recordation systems;

(L) Liabilities for fraud, negligence, omission, mistake, or misfeasance that have been incurred by the county recorder or his deputies, any examiner of titles, or any of the recorder's assistants or clerks in connection with the land registration and traditional recordation systems;

(M) The advantages commonly cited by proponents of land registration, and the degree to which operation of the county's land registration system has achieved those advantages;

(N) The disadvantages commonly cited by opponents of land registration, and the degree to which operation of the county's land registration system has borne out those disadvantages;

(O) The degree to which other devices, such as quiet title actions, marketable title statutes, and title insurance, have tended to make the claimed advantages of land registration superfluous in the county;

(P) The level of popular support among the county's landowners for the county's land registration system, and reasons such landowners state for supporting or opposing the county's land registration system;

(Q) The importance to the county's landowners of the conclusive effect of a certificate of title, and of the conclusive right to possession afforded by land registration, as opposed to risk of ouster and risk of acquisition of rights by prescription or adverse possession under the traditional recordation system;

(R) The degree to which the land registration and traditional recordation systems respectively lend themselves to microfilming and data processing.

Effective Date: 02-28-1991



Section 5310.35 - Public hearing.

The board of county commissioners shall conduct the public hearing required by section 5310.33 of the Revised Code in accordance with this section.

(A)

(1) The board shall prepare a notice of the hearing that includes each of the following:

(a) A statement that the board is considering abolishing land registration in the county, that abolition would require the deregistration of all registered land in the county, and that after abolition all land in the county would have to be dealt with as nonregistered land;

(b) A statement that the board seeks evidence with regard to the matters listed in section 5310.34 of the Revised Code;

(c) The date, time, and place of the hearing, which shall be not earlier than two nor later than three months after the resolution to consider the merits of abolishing land registration was adopted by the board;

(d) A statement that any person affected by the proposed abolition of land registration may appear at the hearing and present evidence as provided in division (B) of this section.

(2) The board shall serve the notice by both of the following means:

(a) Ordinary mail, evidenced by a certificate of mailing, addressed to each person from whom a receipt or signature card, giving residence and post-office address, has been taken by the county recorder under section 5309.30 or 5309.50 of the Revised Code, and to each person who has filed an affidavit with the county recorder under section 5309.72 of the Revised Code. The county recorder, within one month after the adoption of a resolution to consider the merits of abolishing land registration in the county, shall provide the board with the names and respective addresses of the persons who are entitled to notice under this division.

If a notice is returned with an endorsement showing failure of delivery, the board is under no further obligation to directly serve the notice upon the addressee. The board shall preserve the returned notice in the records pertaining to its consideration of the merits of abolishing land registration in the county.

(b) Publication twice a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. Publication of the notice shall be completed at least one month prior to the date set for the hearing.

(B) At the date, time, and place specified in the notice, the board shall conduct a hearing, which may be adjourned from day to day until complete, at which any person affected by the proposed abolition of land registration may appear in person, by attorney, or both, and present evidence, orally or in writing, with regard to the costs and benefits of maintaining land registration in the county. Any person who presents evidence may also present evidence refuting any evidence offered in opposition to the person's evidence.

The board shall cause a stenographic record to be made of the hearing. The president of the board, or a member the president designates, shall preside at the hearing.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-28-1991



Section 5310.36 - Determination to abolish land registration system.

Within one month after conclusion of the public hearing required by section 5310.33 of the Revised Code, the board of county commissioners shall review and assess the evidence presented at the public hearing, as well as any other evidence that has been obtained by the board as a result of its independent studies, investigations, interviews, surveys, and other research.

The board shall determine, as a result of this review and assessment, whether the costs exceed the benefits of maintaining a land registration system in the county. If the board so finds, it may adopt a resolution of abolition that makes specific findings with regard to the costs and benefits and requires abolition of land registration in the county. If such a resolution of abolition is adopted, abolition of land registration shall be implemented as provided in section 5310.38 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.37 - Order restraining implementation of abolition of land registration.

Not later than two months after the adoption of a resolution of abolition, any person having registered land in the county may bring a civil action in the court of common pleas of the county, praying for an order restraining implementation of abolition of land registration. The board of county commissioners and county recorder shall be named as defendants.

The plaintiff shall describe with particularity in his complaint the error in the proceedings before the board, how the findings of the board resulting in adoption of the resolution of abolition were unreasonable, or why abolition of land registration is constitutionally invalid.

Within one month after an action is commenced under this section, the board shall prepare and file in the court a complete record of the evidence presented to or obtained by it in considering the merits of abolishing land registration in the county. The board shall cause the stenographic record of the public hearing to be transcribed.

The court is confined to the evidence presented to or obtained by the board, except that any party may move for leave to introduce additional evidence. The court shall grant such a motion only if the moving party shows that the evidence is newly discovered and could not, with reasonable diligence, have been discovered prior to the public hearing before the board.

The court shall enter an order dismissing the action unless it finds, upon the evidence presented to or obtained by the board and such additional evidence as it may have allowed, that abolition of land registration is constitutionally invalid, clear and convincing proof that there was error in the proceedings before the board, or clear and convincing proof that the findings of the board resulting in adoption of the resolution of abolition were unreasonable. If the court makes any of these findings, it shall enter an order enjoining the board and county recorder from implementing abolition of land registration in the county.

Any party may appeal from an adverse judgment in the same manner as in any other civil action.

Unless based upon a finding that abolition of land registration is constitutionally invalid, the entry of an order enjoining implementation of abolition of land registration does not bar the board from subsequently adopting a new resolution to consider the merits of abolishing land registration in the county.

This section is the sole means for judicial review of resolutions of abolition. Such resolutions are not appealable under section 2506.01 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.38 - Implementation of resolution of abolition.

(A) A resolution of abolition shall not be implemented until one of the following applies:

(1) The time for bringing an action under section 5310.37 of the Revised Code has expired without the commencement of such an action;

(2) An action was commenced under section 5310.37 of the Revised Code, the court has dismissed the action, and:

(a) The time for appeal of the dismissal has expired;

(b) The dismissal has been appealed, and appeals have been exhausted without the dismissal having been reversed.

(3) An action was commenced under section 5310.37 of the Revised Code, the court issued an order enjoining implementation of abolition of land registration, the board of county commissioners or county recorder appealed the order, and appeals have been exhausted with the order having been reversed.

(B) The county recorder shall administer this section by closely monitoring the course of events following adoption of a resolution of abolition. Within ten days after implementation of the resolution becomes required under division (A) of this section, the recorder shall notify the board, the clerk of the court of common pleas, and the clerk of the probate court in writing of the fact and set the date upon which implementation of abolition of land registration in the county is to begin. The date thus set, which is the "date of implementation," shall be not later than one month after the day upon which implementation became required under division (A) of this section.

If one or more parcels of land registered in the county lie partly in another county or counties, the recorder shall send a copy of the notice required by the preceding paragraph to the recorder, clerk of the court of common pleas, and clerk of the probate court of each such other county.

(C) Beginning on the date of implementation, winding up of land registration shall proceed to completion in the county, and to the extent required in any nonabolishing county, as provided in sections 5310.41 to 5310.54 of the Revised Code. Except as necessary for the winding up of land registration, Chapter 5309. and sections 5310.01 to 5310.21 of the Revised Code do not apply in the county on and after the date of implementation.

Effective Date: 02-28-1991



Section 5310.41 - Registered land after abolition of system.

Subject to sections 5310.44 and 5310.47 of the Revised Code, on and after the date of implementation, registered land in a county that has abolished land registration shall be dealt with the same as if it were not registered land, and instruments for its conveyance or encumbrance shall be recorded in the traditional recordation system, not in the land registration system. Until there has been a conveyance of the entire fee of such land, in preparing the prior instrument reference of each such instrument of conveyance or encumbrance, the certificate of title that pertains to the land shall be identified as the prior instrument.

Effective Date: 02-28-1991



Section 5310.42 - Certificate of title of registered land effect after abolition.

A certificate of title that is transcribed or bound in the register of titles on the date of implementation in a county that has abolished land registration has the following effects on and after such date:

(A) Conclusive effect as to conveyances and encumbrances occurring before the date of implementation and noted on the certificate;

(B) Conclusive effect as to conveyances and encumbrances occurring before the date of implementation that, as of the date of implementation were not noted on the certificate, but the instruments for which had been filed for such notation;

(C) No conclusive effect with regard to conveyances or encumbrances occurring on or after the date of implementation.

The period of limitations prescribed in section 2305.04 of the Revised Code begins to run on the date of implementation with regard to any registered land in a county that has abolished land registration, the title to which land would, prior to the date of implementation, have been subject to acquisition by prescription or adverse possession but for section 5309.89 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.43 - Pending cases involving application for registration effect after abolition.

No case involving an application for the registration of land that is pending on the date of implementation, including, but not limited to, cases arising under section 5309.05, 5309.29, 5309.45, 5309.46, 5309.60, or 5309.66 of the Revised Code, is affected by the abolition of land registration in the county. The case shall proceed, in the same manner, and with the same effects, as if land registration had not been abolished, to the entry of either a decree requiring registration or a decree dismissing the application for registration. A party aggrieved by the decree in such a case may appeal as provided in section 5309.84 of the Revised Code.

A certificate of title issued pursuant to a decree requiring registration relates back to and takes effect from the date of the decree, as provided in section 5309.26 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.44 - Pending proceeding relating to registered land effect after abolition.

No proceeding relating to registered land that is pending before any court, the county recorder, or an examiner of titles on the date of implementation, including, but not limited to, proceedings arising under section 5309.27, 5309.43, 5309.44, 5309.52, 5309.61, 5309.69, 5309.71, 5309.76, 5309.81, 5309.83, or 5309.84 of the Revised Code, is affected by the abolition of land registration in the county. The proceeding shall be carried through to completion in the same manner, with the same effects, and with the same rights of appeal, as if land registration had not been abolished in the county.

Effective Date: 02-28-1991



Section 5310.45 - Certificates of title resulting from pending proceedings.

On and after the effective date of a certificate of title issued as the result of any proceeding contemplated by section 5310.43 or 5310.44 of the Revised Code, land registered under the certificate shall be dealt with the same as if it were not registered land, and instruments for its conveyance or encumbrance shall be recorded in the traditional recordation system, not in the land registration system. Until there has been a conveyance of the entire fee of such land, in preparing the prior instrument reference on each such instrument of conveyance or encumbrance, the certificate of title that pertains to the land shall be identified as the prior instrument.

Effective Date: 02-28-1991



Section 5310.46 - Effects of certificate of title.

A certificate of title issued as the result of any proceeding contemplated by section 5310.43 or 5310.44 of the Revised Code has the following effects:

(A) Conclusive effect as to conveyances and encumbrances occurring before the effective date of the certificate;

(B) No conclusive effect with regard to any conveyance or encumbrance occurring on or after the effective date of the certificate.

Effective Date: 02-28-1991



Section 5310.47 - Abolition of land registration does not bar certai actions.

Abolition of land registration in a county does not bar either of the following:

(A) A person who is deprived of land, any interest therein, or any encumbrance thereon as the result of a decree obtained by fraud in a case relating to registered land or to the initial registration of land from filing a complaint to open up and review the case as provided in section 5309.23 or 5309.81 of the Revised Code;

(B) A person who has a cause of action under section 5310.07 of the Revised Code from commencing and prosecuting an action as provided in that section, subject to the period of limitation provided in section 5310.12 of the Revised Code. If judgment is rendered for the plaintiff in such an action, recovery shall be had as provided in sections 5310.09 to 5310.11 and 5310.13 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.48 - Duplicate certificate of title.

On and after the date of implementation, with regard to registered land in a county that has abolished land registration:

(A) A duplicate certificate of title has no use other than as a copy of the certificate that is transcribed or bound in the register of titles;

(B) No person shall present, and the county recorder shall not accept, the duplicate as the instrument of any conveyance or encumbrance of the land to which it pertains.

The holder of a duplicate certificate of title that pertains to land in a county that has abolished land registration may present the duplicate to the county recorder with a request for its continuation. Upon receiving such a presentation and request, the recorder shall continue the certificate by entering thereon all notations that appear on the registered title but not on the duplicate, as well as notations of all conveyances or encumbrances occurring before the date of implementation, the instruments for which, as of the date of implementation, had been filed for notation, but as of receipt of the request for continuation, have not been noted on the registered title.

The recorder shall issue a replacement duplicate certificate of title, as provided in section 5309.31 of the Revised Code, for any certificate of title that is recorded in the traditional recordation system under section 5310.50 or 5310.51 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.49 - Jurisdiction after abolition of land registration system.

Except to the extent necessary to carry out the purposes of sections 5310.43, 5310.44, and 5310.47 of the Revised Code, on and after the date of implementation in a county that has abolished land registration:

(A) The court of common pleas and probate court of the county have no jurisdiction under Chapter 5309. or sections 5310.01 to 5310.21 of the Revised Code;

(B) No person shall file, and the clerk of the court of common pleas or clerk of the probate court of the county shall not accept, any application, pleading, or other paper commencing any action or proceeding arising under Chapter 5309. or sections 5310.01 to 5310.21 of the Revised Code except as contemplated by section 5310.44 or 5310.47 of the Revised Code.

On and after the date of implementation, the court of common pleas of the county shall phase out the office of examiner of titles. The court shall continue examiners in their positions only insofar as their services are required in matters contemplated by sections 5310.43, 5310.46, and 5310.47 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.50 - County recorder duties.

Beginning on the date of implementation in a county that has abolished land registration, the county recorder shall:

(A) Continue all certificates of title that, on the date of implementation, were transcribed or bound in the register of titles, to reflect both of the following:

(1) Conveyances and encumbrances occurring prior to the date of implementation that, as of the date of implementation were not noted on the certificate, but the instruments for which had been filed for such notation;

(2) Matters subject to determination as the result of proceedings contemplated by section 5310.44 of the Revised Code.

(B) When the continuation of a certificate of title is complete, duplicate the certificate and record the duplicate as a muniment of title in the traditional recordation system. A duplicate certificate of title, filed in the traditional recordation system under this division, has the same effects under section 5310.42 of the Revised Code as the identical certificate bound or transcribed in the register of titles.

(C) Archive, in a safe, secure, and readily accessible place, the register of titles and the several other files, books, indexes, and other records that pertain to registered land;

(D) Record, as muniments of title in the traditional recordation system, instruments for the conveyance or encumbrance of registered land that, on and after the date of implementation, are filed for recordation in the traditional recordation system as provided in sections 5310.41 and 5310.45 of the Revised Code, rather than issuing a new certificate of title or entering a notation upon the certificate of title that pertains to the land.

Effective Date: 02-28-1991



Section 5310.51 - Certificates of title resulting from pending actions.

The county recorder, with regard to a certificate of title issued as the result of any proceeding contemplated by section 5310.43 or 5310.44 of the Revised Code, shall do both of the following:

(A) Transcribe or bind the certificate in the register of titles, the same as if land registration had not been abolished in the county. The recorder shall issue duplicates of such a certificate of title as provided in sections 5309.25 to 5309.27 of the Revised Code.

(B) Duplicate the certificate of title and record the duplicate as a muniment of title in the traditional recordation system. A duplicate certificate of title, filed in the traditional recordation system under this division, has the same effects under section 5310.46 of the Revised Code as the identical certificate bound or transcribed in the register of titles.

Effective Date: 02-28-1991



Section 5310.52 - Parcel lying partly in nonabolishing county.

If a parcel of registered land lies partly in two or more counties, and one of the counties abolishes land registration, the portion lying in the nonabolishing county is subject to the following on and after the date of implementation:

(A) The portion shall be dealt with, and instruments for its conveyance or encumbrance recorded, as provided in sections 317.14 and 5310.41 of the Revised Code;

(B) The certificate of title pertaining to the portion has the effects stated in section 5310.42 of the Revised Code;

(C) Any proceedings pertaining to the portion as contemplated by section 5310.44 of the Revised Code that are pending on the date of implementation shall be carried through to completion as provided in that section. Upon conclusion of such proceedings, the portion shall be dealt with, and instruments for its conveyance or encumbrance recorded, as provided in section 5310.45 of the Revised Code. Any certificate of title that results from such proceedings has the effects stated in section 5310.46 of the Revised Code.

(D) Any person who has a cause of action with regard to the portion as contemplated by section 5310.47 of the Revised Code may commence and prosecute an action as provided in that section;

(E) Section 5310.48 of the Revised Code applies to any duplicate certificate of title that pertains to the portion;

(F) The court of common pleas and probate court of the nonabolishing county have jurisdiction with regard to the portion only as provided in section 5310.49 of the Revised Code;

(G) Subject to section 5310.54 of the Revised Code, the county recorder of the nonabolishing county shall proceed to deregister the portion in his county in the manner prescribed in sections 5310.50 and 5310.51 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.53 - Portion lying partly in nonabolishing county.

If, as the result of a proceeding contemplated by section 5310.43 of the Revised Code, a decree is entered requiring registration of a parcel of land that lies partly in two or more counties, the portion lying in each county shall be registered as provided in section 5309.25 and division (A) of section 5310.51 of the Revised Code, except that the portion lying in the nonabolishing county is subject to the following on and after its initial registration:

(A) The portion shall be dealt with, and instruments for its conveyance or encumbrance recorded, as provided in sections 317.14 and 5310.45 of the Revised Code;

(B) The certificate of title pertaining to the portion has the effect stated in section 5310.46 of the Revised Code;

(C) Any person who has a cause of action with regard to the portion as contemplated by section 5310.47 of the Revised Code may commence and prosecute an action as provided in that section;

(D) Section 5310.48 of the Revised Code applies to any duplicate certificate of title that pertains to the portion;

(E) The court of common pleas and probate court of the nonabolishing county have jurisdiction with regard to the portion only as provided in section 5310.49 of the Revised Code;

(F) Subject to section 5310.54 of the Revised Code, the county recorder of the nonabolishing county shall proceed to deregister the portion in the manner prescribed in section 5310.51 of the Revised Code.

Effective Date: 02-28-1991



Section 5310.54 - Nonabolishing county's land registration system.

A nonabolishing county's land registration system, except insofar as required to carry out sections 5310.52 and 5310.53 of the Revised Code, shall remain intact and fully operational.

Effective Date: 02-28-1991



Section 5310.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 5311 - CONDOMINIUM PROPERTY

Section 5311.01 - Condominium property definitions.

(A) "Agent" means any person who represents a developer or who acts for or on behalf of a developer in selling or offering to sell any ownership interest in a condominium development. "Agent" does not include an attorney whose representation of a developer consists solely of rendering legal services.

(B) "Additional property" means land, including surface and air rights, or improvements to land that are described in an original declaration and that may be added in the future to an expandable condominium property.

(C) "Affiliate of a developer" means any person who controls a developer or is controlled by a developer. For the purposes of this division:

(1) A person "controls" a developer if any of the following applies:

(a) The person is a general partner, officer, member, manager, director, or employer of the developer.

(b) The person owns, controls, holds with power to vote, or holds proxies representing more than twenty per cent of the voting interest in the developer, doing so either directly or indirectly, acting in concert with one or more other persons, or through one or more subsidiaries.

(c) The person controls, in any manner, the election of a majority of the developer's directors.

(d) The person has contributed more than twenty per cent of the developer's capital.

(2) A person "is controlled by" a developer if any of the following applies:

(a) The developer is a general partner, member, manager, officer, director, or employer of the person.

(b) The developer owns, controls, holds with power to vote, or holds proxies representing more than twenty per cent of the voting interest in the person, doing so either directly or indirectly, acting in concert with one or more other persons, or through one or more subsidiaries.

(c) The developer controls, in any manner, the election of a majority of the person's directors.

(d) The developer has contributed more than twenty per cent of the person's capital.

(3) "Control" does not exist for purposes of division (C)(1) or (2) of this section if a person or developer holds any power described in either of those divisions solely as security for an obligation and that power is not exercised.

(D) "Body of water" means a stream, lake, pond, marsh, river, or other body of natural or artificial surface water.

(E) "Common assessments" means assessments that are charged proportionately against all units for common purposes.

(F) "Common elements" means, unless otherwise provided in the declaration, the following parts of the condominium property:

(1) The land described in the declaration;

(2) All other areas, facilities, places, and structures that are not part of a unit, including, but not limited to, the following:

(a) Foundations, columns, girders, beams, supports, supporting walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, entrances, and exits of buildings;

(b) Basements, yards, gardens, parking areas, garages, and storage spaces;

(c) Premises for the lodging of janitors or persons in charge of the property;

(d) Installations of central services, including, but not limited to, power, light, gas, hot and cold water, heating, refrigeration, air conditioning, and incinerating;

(e) Elevators, tanks, pumps, motors, fans, compressors, ducts, and, in general, all apparatus and installations existing for common use;

(f) Community and commercial facilities that are not listed in division (F)(2)(a), (b), (c), (d), or (e) of this section but provided for in the declaration;

(g) All parts of the condominium property that are not listed in division (F)(2)(a), (b), (c), (d), (e), or (f) of this section that are necessary or convenient to its existence, maintenance, and safety, that are normally in common use, or that have been designated as common elements in the declaration or drawings.

(G) "Common expenses" means expenses designated as common expenses in this chapter or in the declaration.

(H) "Common losses" means the amount by which the common expenses during any period of time exceeds the common assessments and common profits during that period.

(I) "Common profits" means the amount by which the total income received from any of the following exceeds expenses allocable to the particular income, rental, fee, or charge:

(1) Assessments charged for special benefits to specific units;

(2) Rents received from the rental of equipment or space in common elements;

(3) Any other fee, charge, or income other than common assessments.

(J) "Common surplus" means the amount by which common assessments collected during any period exceed common expenses.

(K) "Condominium" means a form of real property ownership in which a declaration has been filed submitting the property to the condominium form of ownership pursuant to this chapter and under which each owner has an individual ownership interest in a unit with the right to exclusive possession of that unit and an undivided ownership interest with the other unit owners in the common elements of the condominium property.

(L) "Condominium development" means a condominium property in which two or more individual residential or water slip units, together with their undivided interests in the common elements of the property, are offered for sale pursuant to a common promotional plan.

(M) "Condominium instruments" means the declaration and accompanying drawings and plans, the bylaws of the unit owners association, the condominium development disclosure statement described in section 5311.26 of the Revised Code, any contracts pertaining to the management of the condominium property, and any other documents, contracts, or instruments establishing ownership of or exerting control over a condominium property or unit.

(N) "Condominium ownership interest" means a fee simple estate or a ninety-nine-year leasehold estate, renewable forever, in a unit, together with an appurtenant undivided interest in the common elements.

(O) "Condominium property" means all real and personal property submitted to the provisions of this chapter, including land, the buildings, improvements, and structures on that land, the land under a water slip, the buildings, improvements, and structures that form or that are utilized in connection with that water slip, and all easements, rights, and appurtenances belonging to the land or to the land under a water slip.

(P) "Conversion condominium development" means a condominium development that was operated as a rental property and occupied by tenants immediately prior to the submission of the property to the provisions of this chapter.

(Q) "Convertible unit" means a unit that may be converted into one or more units and common elements, including limited common elements.

(R) "Declaration" means the instrument by which property is submitted to the provisions of this chapter. "Declaration" includes all amendments to that declaration.

(S) "Developer" means any person who directly or indirectly sells or offers for sale condominium ownership interests in a condominium development. "Developer" includes the declarant of a condominium development and any successor to that declarant who stands in the same relation to the condominium development as the declarant.

(T) "Exclusive use area" means common elements that the declaration reserves for delegation by the board of directors to the use of a certain unit or units, to the exclusion of other units.

(U) "Expandable condominium property" means a condominium property in which the original declaration reserves the right to add additional property.

(V) "Leasehold condominium development" means a condominium development in which each unit owner owns a ninety-nine-year leasehold estate, renewable forever, in the owner's unit, in the land upon which that unit is situated, or in both, together with an undivided leasehold interest in the common elements, with all leasehold interests due to expire at the same time.

(W) "Limited common elements" means the common elements that the declaration designates as being reserved for use by a certain unit or units, to the exclusion of the other units.

(X) "Offer" includes any inducement or solicitation to encourage a person to acquire a condominium ownership interest in a condominium development.

(Y) "Par value" means a number, expressed in dollars, points, or as a percentage or fraction, attached to a unit by the declaration.

(Z) "Purchaser" means a person who purchases a condominium ownership interest for consideration pursuant to an agreement for the conveyance or transfer of that interest for consideration.

(AA) "Sale of a condominium ownership interest" means the execution by both parties of an agreement for the conveyance or transfer for consideration of a condominium ownership interest. "Sale of a condominium ownership interest" does not include a transfer of one or more units from the developer to another developer, a subsidiary of the developer, or a financial institution for the purpose of facilitating the sale or development of the remaining or unsold portion of the condominium property or additional property.

(BB) "Unit" means the part of the condominium property that is designated as a unit in the declaration, is delineated as a unit on the drawings prepared pursuant to section 5311.07 of the Revised Code, and is one of the following:

(1) A residential unit, in which the designated part of the condominium property is devoted in whole or in part to use as a residential dwelling consisting of one or more rooms on one or more floors of a building. A "residential unit" may include exterior portions of the building, spaces in a carport, and parking spaces as described and designated in the declaration and drawings.

(2) A water slip unit, which consists of the land that is under the water in a water slip and the land that is under the piers or wharves that form the water slip, and that is used for the mooring of watercraft.

(3) A commercial unit in which the property is designated for separate ownership or occupancy solely for commercial purposes, industrial purposes, or other nonresidential or nonwater slip use.

(CC) "Unit owner" means a person who owns a condominium ownership interest in a unit.

(DD) "Unit owners association" means the organization that administers the condominium property and that consists of all the owners of units in a condominium property.

(EE) "Watercraft" has the same meaning as in division (A) of section 1547.01 of the Revised Code.

(FF) "Water slip" means a channel of water between piers or wharves.

Effective Date: 07-20-2004



Section 5311.02 - Chapter applicable to condominium property.

Chapter 5311: of the Revised Code applies only to property that is specifically submitted to its provisions by the execution and filing for record of a declaration by the owner, as provided in this chapter. In every instance, any property so submitted shall be either a fee simple estate or a ninety-nine year leasehold, renewable forever. Neither the submission of property to the provisions of this chapter, nor the conveyance or transfer of a condominium ownership interest constitutes a subdivision within the meaning of, or is subject to, Chapter 711. of the Revised Code.

Effective Date: 10-01-1978



Section 5311.03 - Condominium units deemed real property.

(A) Each unit of a condominium property, together with the undivided interest in the common elements appurtenant to it, is real property for all purposes and is real estate within the meaning of all provisions of the Revised Code.

(B) A unit owner is entitled to the exclusive ownership and possession of the unit and to ownership of an undivided interest in the common elements as expressed in the declaration.

(C)

(1) Each residential and commercial unit shall have a direct exit to a public street or highway, to a common element leading to a public street or highway, or to a permanent easement leading to a public street or highway.

(2) Each water slip unit shall have a direct exit to a body of water, to a common element leading to a body of water, or to a permanent easement leading to a body of water. Each water slip unit also shall have a direct exit to a public street or highway or to a common element leading to a public street or highway.

(D) Unless otherwise provided in the declaration or drawings :

(1) The boundaries of residential and commercial units are the interior surfaces of the perimeter walls, floors, and ceilings.

(2) Windows and doors, sashes, thresholds, frames, jambs, and hardware in the perimeter walls, floors, or ceilings of the unit are part of the unit.

(3) Supporting walls, fixtures, and other parts of the building that are within the boundaries of the unit but that are necessary for the existence, support, maintenance, safety, or comfort of any other part of the condominium property are not part of the unit.

(E)

(1) Ownership of a residential unit includes the right to exclusive possession, use, and enjoyment of the interior surfaces of the perimeter walls, floors, and ceilings and of the supporting walls, fixtures, and other parts of the building within its boundaries, including the right to paint, tile, wax, paper, or otherwise finish, refinish, or decorate the unit.

(2) Ownership of a water slip unit includes the exclusive right to moor a watercraft in the portion of water above the water slip unit and the right to exclusive possession, use, and enjoyment of the piers or wharves that are within the boundaries of the water slip unit.

(3) Ownership of a commercial unit includes the right to exclusive possession, use, and enjoyment of the unit within the unit's boundaries.

(F) Each unit is subject to the right of access for the purpose of maintenance, repair, or service of any common element located within its boundaries or of any portion of the unit itself by persons authorized by the board of directors of the unit owners association. No maintenance, repair, or service of any portion of a unit shall be authorized, however, unless it is necessary in the opinion of the board of directors for public safety or in order to prevent damage to or destruction of any other part of the condominium property.

Effective Date: 07-20-2004



Section 5311.031 - Relocation and reallocation of boundaries.

(A) Except as otherwise provided in the declaration, the boundaries between adjoining units and appurtenant limited common elements may be relocated and the undivided interests in the common elements appurtenant to those units may be reallocated by an amendment to the declaration pursuant to the following procedures:

(1)

(a) The owners of the adjoining units shall submit to the board of directors of the unit owners association a written application for the relocation and reallocation. The application shall be accompanied by the written consents of the holders of all liens on those units, except liens for real estate taxes and assessments not due and payable.

(b) In the application, the owners of the adjoining units may request a specific reallocation of their undivided interests in the common elements allocated to the adjoining units.

(2) Unless the board of directors finds any requested reallocation of the undivided interests in the common elements to be unreasonable, within thirty days after the board receives the application, the association shall prepare, at the expense of the owners of the adjoining units, an amendment to the declaration that is executed by the owners of the affected units and that includes all of the following:

(a) Identification of the affected units;

(b) Words of conveyance between the owners of the units;

(c) A specification of the undivided interests in the common elements, the proportionate shares of common surplus and common expenses, and the voting powers of each unit resulting from the relocation and reallocation, the total of which shall equal the interests, shares, and powers of the former adjoining units.

(3) At the expense of the owners of the affected units, the association shall record the amendment to the declaration together with both of the following:

(a) Any drawing, plat, or plans necessary to show the altered boundaries of the affected units;

(b) The dimensions and identifying number of each unit that results from the relocation and reallocation.

(B) Existing liens automatically shall attach to each unit that results from the relocation and reallocation.

Effective Date: 07-20-2004



Section 5311.032 - Reallocation of rights to use of limited common elements.

(A) Except as otherwise provided in the declaration, rights to the use of limited common elements may be reallocated between or among units by an amendment to the declaration pursuant to the following procedures:

(1) The owners of the affected units shall prepare and execute at their expense an amendment to the declaration that identifies the affected units and specifies the reallocated rights to the affected limited common elements.

(2) The owners of the affected units shall submit to the board of directors of the unit owners association the amendment, accompanied by the written consents of the owners of all affected units and the holders of all liens on those units except liens for real estate taxes and assessments not due and payable.

(3) At the expense of the owners of the affected units, the unit owners association shall record the submitted amendment to the declaration.

(B)

(1) If the declaration reserves any common element as an exclusive use area, the board of directors may delegate that common element to the use of a certain unit or units, to the exclusion of other units. The delegation of a common element may be subject to criteria that the unit owners association establishes, including the payment of an additional fee that is part of each benefited unit's common expenses and that is only to be used for the delegated common element.

(2) Nothing in division (B)(1) of this section affects a unit owner's right to exclusive use of any common element that the declaration designates as a limited common element appurtenant to the owner's unit.

Effective Date: 07-20-2004



Section 5311.033 - Conversion of convertible units.

(A)

(1) Except as otherwise provided in the declaration, all or any portion of a convertible unit may be converted into one or more units or common elements, including limited common elements.

(2)

(a) To cause the conversion, the owner shall prepare and execute an amendment to the declaration that describes the conversion and record the amendment together with the drawings described in division (E) of section 5311.07 of the Revised Code.

(b) The amendment shall specify the undivided interests in the common elements, proportionate shares of common surplus and common expenses, and the voting powers of each unit resulting from the conversion, the total of which shall equal the interest, share, and power of the unit that was converted. The amendment to the declaration shall assign an identifying number to each unit formed, allocate to each unit a portion of the undivided interest in the common elements appurtenant to the convertible unit, describe or delineate the limited common elements formed out of the convertible unit, and show or designate each unit to which those limited common elements are reserved.

(3) The conversion of a convertible unit pursuant to this section is deemed to occur at the time that all appropriate instruments are recorded in accordance with division (A)(2) of this section and division (E) of section 5311.07 of the Revised Code.

(B) A convertible unit that, in whole or in part, is not converted in accordance with this section shall be treated as a single unit until it is so converted.

Effective Date: 07-20-2004



Section 5311.04 - Common areas and facilities.

(A) The common elements of a condominium property are owned by the unit owners as tenants in common, and the ownership shall remain undivided. No action for partition of any part of the common elements may be commenced, except as provided in section 5311.14 of the Revised Code, and no unit owner otherwise may waive or release any rights in the common elements.

(B) The declaration shall set forth the undivided interest in the common elements appurtenant to each unit.

(1) For units in condominium properties other than expandable condominium properties, the undivided interest in the common elements shall be computed in the proportion that the fair market value of the unit bears to the aggregate fair market value of all units on the date that the declaration is originally filed for record, shall be based on the size or par value of the unit, or shall be computed on an equal basis.

(2) Except as provided in division(D) of this section, the interest in the common elements appurtenant to units in expandable condominium properties may be computed in any proportion or on any basis that is the same for units submitted by the declaration as originally filed and those submitted later by the addition of additional property and that uniformly reallocates undivided interests of units previously submitted when additional property is submitted.

(C) If a par value is assigned to any unit, a par value shall be assigned to every unit. Substantially identical units shall be assigned the same par value, but units located at substantially different heights above the ground or having substantially different views, amenities, or other characteristics that might result in differences in fair market value may be considered substantially identical. If par value is stated in terms of dollars, it need not reflect or relate in any way to the sale price or fair market value of any unit, and no opinion, appraisal, or market transaction at a different figure affects the par value of any unit.

(D) The declaration for an expandable condominium property shall not allocate interest in the common elements on the basis of par value, unless the declaration as originally filed does either of the following:

(1) Requires that all units created on any additional property that is added to the condominium property be substantially identical to the units created on the condominium property previously submitted;

(2) Describes the types of units that may be created on any additional property and states the par value that will be assigned to every unit that is created.

(E) Except as provided in sections 5311.031 to 5311.033 and 5311.051 of the Revised Code, the undivided interest in the common elements of each unit as expressed in the original declaration shall not be altered except by an amendment to the declaration unanimously approved by all unit owners affected. The undivided interest in the common elements shall not be separated from the unit to which it appertains and is deemed conveyed or encumbered with the unit even though that interest is not expressly mentioned or described in the deed, mortgage, lease, or other instrument of conveyance or encumbrance.

(F) Each unit owner may use the common elements in accordance with the purposes for which they are intended. No unit owner may hinder or encroach upon the lawful rights of the other unit owners in the common elements.

(G) Subject to rules the board of directors adopts pursuant to division (B)(5) of section 5311.081 of the Revised Code, the board may authorize the use of limited common elements, as distinguished from the common elements and exclusive use areas, for the construction of open, unenclosed patios, hedges, decks, fences, or similar improvements provided that the improvements are maintained and insured by the owner of the unit to which the limited common area is appurtenant. The construction of an addition to or an expansion of a unit into limited common elements or common elements may not be authorized without the consent of all unit owners.

(H)

(1) Subject to the bylaws and the declaration, the unit owners association may purchase, hold title to, and sell real property that is not declared to be part of the condominium property.

(2) Any transaction pursuant to division (H)(1) of this section that takes place prior to the date that the unit owners other than the developer assume control of the unit owners association requires the approval of the developer, the approval of the unit owners other than the developer who exercise not less than seventy-five per cent of the voting power of the unit owners association, and the authorization of the board of directors.

(3) Any transaction pursuant to division (H)(1) of this section that takes place after the unit owners assume control of the unit owners association requires the approval of the unit owners who exercise not less than seventy-five per cent of the voting power of the unit owners association and the authorization of the board of directors.

(4) Expenses incurred in connection with any transaction pursuant to division (H)(1) of this section are common expenses.

Effective Date: 10-01-1978



Section 5311.041 - Common expenses.

(A) All costs of the administration, operation, maintenance, repair, and replacement of common elements are common expenses.

(B)

(1) The declaration, either as filed and recorded by the declarant pursuant to section 5311.06 of the Revised Code or as amended by a vote of the unit owners exercising not less than ninety per cent of the voting power of the unit owners association, may provide that, regardless of undivided interests, the following common expenses shall be computed on an equal per unit basis:

(a) Expenses that arise out of the administration, operation, maintenance, repair, and replacement of security, telecommunications, rubbish removal, roads, entrances, recreation facilities, landscaping, and grounds care;

(b) Legal, accounting, and management expenses.

(2) Expenses not included in division (B)(1) of this section shall be computed on the basis of the undivided interest in the common elements allocated to each unit.

Effective Date: 07-20-2004



Section 5311.05 - Condominium declaration.

(A) A declaration submitting property to the provisions of this chapter shall be signed and acknowledged by the owner before a judge or clerk of a court of record, county auditor, county engineer, notary public, or mayor, who shall certify the acknowledgment and subscribe the certificate of acknowledgment.

(B) A declaration shall contain all of the following:

(1) A legal description of the land or, for a water slip condominium property, of the land and the land under the water area, submitted to the provisions of this chapter;

(2) The name of the condominium property, which shall include the word "condominium";

(3) The purpose of the condominium property, the units and recreational and commercial facilities situated in the condominium property, and any restrictions upon the use of the condominium property;

(4) A general description of buildings submitted to the provisions of this chapter, stating the principal construction materials and the number of stories, basements, and units. The declaration for a water slip property shall also contain a general description of each water slip and of the piers and wharves forming each water slip submitted to the provisions of this chapter;

(5) The unit designation of each unit submitted to the provisions of this chapter and a statement of its location, approximate area, the immediate common element or limited common element to which it has access, and any other information necessary for its proper identification;

(6) A description of the common elements and limited common elements submitted to the provisions of this chapter, the undivided interest in those elements appurtenant to each unit, the basis upon which those appurtenant undivided interests are allocated, and the procedures whereby the undivided interests appertaining to each unit may be altered . The undivided interests, basis, and procedures shall be in accordance with sections 5311.031 to 5311.033 and 5311.04 of the Revised Code;

(7) A statement that each unit owner is a member of a unit owners association established for the administration of the condominium property;

(8) The name of a person to receive service of process for the unit owners association, together with the person's residence or place of business located in this state;

(9) A statement of any membership requirement if the unit owners association or any unit owners are required to be members of a not-for-profit organization that provides facilities or recreation, education, or social services to owners of property other than the condominium property;

(10) The method by which the declaration may be amended, which, except as provided in division(E) of this section, division (E) of section 5311.04, division (B) of section 5311.041, and sections 5311.031 to 5311.033 and 5311.051 of the Revised Code, requires the affirmative vote of unit owners exercising not less than seventy-five per cent of the voting power;

(11) Any further provisions deemed desirable.

(C) The declaration for an expandable condominium property shall contain all of the following in addition to the requirements of division (B) of this section:

(1) The explicit reservation of the declarant's option to expand the condominium property;

(2) A statement of any limitations on that option to expand, including a statement as to whether the consent of any unit owner is required, and how that consent is to be ascertained; or a statement that there are no limitations on the option to expand;

(3)

(a) The time at which the option to expand the condominium development expires, which shall not exceed seven years from the date the declaration is filed for record;

(b) A statement that the declarant may, during the six months prior to the time that the option expires, extend the option for an additional seven years with the consent of the holders of a majority of the voting power of the unit owners other than the declarant;

(c) A statement of any circumstances that will terminate the option to expand prior to the time established pursuant to division (C)(3)(a) or (b) of this section.

(4) A legal description of all additional property that, through exercise of the option, may be submitted to the provisions of this chapter and added to the condominium property;

(5) A statement that specifies all of the following:

(a) Whether the addition of all or a particular portion of the additional property is mandatory;

(b) If the addition of additional property is not mandatory, whether all or a particular portion of the additional property must be added if any other additional property is added;

(c) Whether or not there are any limitations on portions of additional property that may be added.

(6) A statement of whether portions of the additional property may be added at different times and a statement that sets forth any limitations on the addition of additional property at different times, including the legal descriptions of the boundaries of portions that may be added and specifications on the order in which those portions may be added to the condominium property or a statement that there are no limitations on the addition of additional property;

(7) A statement of any limitations on the location of any improvements that may be made on any portion of the additional property added to the condominium property, or a statement that there are no limitations of that kind;

(8) A statement of the maximum number of units that may be created on the additional property. If portions of the additional property may be added to the condominium property and the boundaries of those portions are fixed in accordance with division (C)(6) of this section, the declaration also shall state the maximum number of units that may be created on each portion added to the condominium property. If portions of the additional property may be added to the condominium property and the boundaries of those portions are not fixed in accordance with division (C)(6) of this section, the declaration also shall state the maximum number of units per acre that may be created on any portion added to the condominium property.

(9) Except when the original condominium property contained no units restricted to residential use, a statement of the maximum percentage of the aggregate land area and the maximum percentage of aggregate floor area that may be devoted to units not restricted to residential use on any additional property added to the condominium property;

(10) A statement of the extent to which any structures erected on any portion of the additional property added to the condominium property will be compatible with structures on the submitted property in terms of quality of construction, the principal materials to be used, and architectural style, or a statement that the structures need not be compatible in those respects;

(11) With respect to all improvements to any portion of additional property added to the condominium property, other than structures, a statement setting forth both of the following:

(a) A description of the improvements that must be made or a statement that no other improvements must be made;

(b) Any restrictions or limitations on the improvements that may be made or a statement that there are no restrictions or limitations on improvements.

(12) With respect to all units created on any portion of additional property added to the condominium property, a statement setting forth both of the following:

(a) Whether all units of that kind must be substantially identical to units on previously submitted property;

(b) Any limitations on the types of units that may be created on the additional property or a statement that there are no limitations of that kind.

(13) A description of any reserved right of the declarant to create limited common elements within any portion of the additional property added to the condominium property or to designate common elements within each portion. The description shall specify the types, sizes, and maximum number of limited common elements in each portion that may subsequently be assigned to units;

(14) Drawings and plans that the declarant considers appropriate in supplementing the requirements of division (C) of this section;

(15) A statement that a successor owner of the condominium property or of additional property added to the condominium property who is not an affiliate of the developer and who is a bona fide purchaser of the property for value, or a purchaser who acquires the property at a sheriff's sale or by deed in lieu of a foreclosure, is not liable in damages for harm caused by an action or omission of the developer or a breach of an obligation by the developer.

(D) The declaration for a leasehold condominium development shall contain all of the following in addition to the requirements of division (B) of this section:

(1) With respect to any ground lease or other leases, the expiration or termination of which could terminate or reduce the amount of condominium property, a statement setting forth the county in which the lease is recorded and the volume and page of the record;

(2) A statement setting forth the date upon which each lease referred to in division (D)(1) of this section expires;

(3)

(a) A statement of whether the unit owners own any land or improvements of the condominium property in fee simple, and if so, a description of the improvements and a legal description of the land ;

(b) A statement of any rights the unit owners have to remove any improvements within a reasonable time after the expiration or termination of any ninety-nine year lease, or a statement that they have no rights of that nature.

(4) A statement of the rights that the unit owners have to redeem the reversion or any of the reversions, or a statement that they have no rights of that nature;

(5) A statement that, subsequent to the recording of the declaration, no lessor who executed it and no successor in interest to that lessor has any right or power to terminate any part of the leasehold interest of any unit owner who makes timely payment of the unit owner's share of the rent to the person designated in the declaration for the receipt of that rent and who otherwise complies with all covenants that, if violated, entitle the lessor to terminate the lease.

(E)

(1) Without a vote of the unit owners, the board of directors may amend the declaration in any manner necessary for any of the following purposes:

(a) To meet the requirements of institutional mortgagees, guarantors and insurers of first mortgage loans, the federal national mortgage association, the federal home loan mortgage corporation, the federal housing administration, the veterans administration, and similar institutions;

(b) To meet the requirements of insurance underwriters;

(c) To bring the declaration into compliance with this chapter;

(d) To correct clerical or typographical errors or obvious factual errors in the declaration or an exhibit to the declaration;

(e) To designate a successor to the person named to receive service of process for the unit owners association. If the association is incorporated in this state, this may be accomplished by filing with the secretary of state an appropriate change of statutory agent designation.

(2) Division (E)(1) of this section applies to condominium properties submitted to this chapter prior to, on, or after the effective date of this amendment.

(3) Any unit owner who is aggrieved by an amendment to the declaration that the board of directors makes pursuant to division (E)(1) of this section may commence a declaratory judgment action to have the amendment declared invalid as violative of division (E)(1) of this section. Any action filed pursuant to division (E)(3) of this section shall be filed in the appropriate court of common pleas within one year from the date of the recordation of the amendment.

Effective Date: 07-20-2004



Section 5311.051 - Expandable condominium property.

Land and improvements on the property of an expandable condominium property are considered added to the condominium property and submitted to the provisions of this chapter upon the declarant and all owners and lessees of the added land executing and filing for record pursuant to sections 5311.06 and 5311.07 of the Revised Code, an amendment to the declaration that contains the information, drawings, and plans with respect to the additional property and improvements required by those sections and by divisions (A) and (B) of section 5311.05 of the Revised Code. The amendment, pursuant to the declaration and section 5311.04 of the Revised Code, shall allocate and reallocate undivided interests in the common elements of the condominium property appertaining to each unit of the condominium property. The execution and filing for record of an amendment submitting additional property to an expandable condominium property is an effective amendment of the declaration without a vote of the unit owners.

Effective Date: 07-20-2004



Section 5311.052 - Action to contest change in percentage interests in common areas and facilities of unit owners.

If a condominium property for which the declaration was filed with a county recorder prior to October 1, 1978, has been expanded by the addition of units in accordance with the declaration, and if the unit owners do not commence an action to contest the change in the undivided interests in the common elements in a court of competent jurisdiction within two years after the date that the amendment was filed with the county recorder, each of the unit owners of the condominium property as expanded is deemed to have assented to and ratified the amendment, and the undivided interests in the common elements of the unit owners is no longer contestable.

Effective Date: 07-20-2004



Section 5311.06 - Declaration of condominium property filed and recorded.

(A)

(1) A declaration of condominium property shall be filed and recorded in the office of the recorder of the county or counties in which the land or water slips described in the declaration are situated. All original declarations when filed shall be accompanied by a set of drawings of the condominium property as required by section 5311.07 of the Revised Code and a true copy of the bylaws of the unit owners association as required by section 5311.08 of the Revised Code.

(2) Any amendment to the declaration that effects any change in the bylaws or drawings, including an amendment to add additional land or an improvement to the condominium property, shall be accompanied by a true copy of the change in the bylaws and drawings.

(B) A recorder shall not accept any declaration or amendment and any bylaws and drawings for recording until a copy of the declaration or amendment and the bylaws and drawings have been filed with the auditor of the county and the declaration or amendment contains the auditor's certification that a copy of the declaration or amendment and any bylaws and drawings have been filed with the auditor.

(C) No interest in a unit shall be conveyed until the declaration, bylaws, and drawings, certified as required by this section, have been filed for record. Errors or omissions in the declaration, bylaws, or drawings do not affect the title of a grantee of a unit.

(D) This section does not prohibit a developer and a purchaser from entering into an agreement for the sale of a condominium ownership interest prior to filing the documents that create that condominium ownership interest.

Effective Date: 07-20-2004



Section 5311.07 - Condominium drawings.

(A)

(1) A set of drawings shall be prepared for every condominium property that graphically shows the boundaries, location, designation, length, width, and height of each unit ; the boundaries, location, designation, and dimensions of the common elements and the limited common elements and exclusive use areas; and the location and dimensions of all appurtenant easements or encroachments .

(2) If the condominium property is not contiguous, the drawings shall show the distances between parcels of land or water slips.

(3) The drawings for commercial units that do not have wall surfaces shall show the monumental perimeter boundaries of those units.

(4) The drawings need not show interior walls or partitions that are not load-bearing.

(B) Each drawing shall bear both of the following:

(1) The certified statement of a registered architect or registered professional engineer that the drawing accurately shows each building or water slip as built or constructed;

(2) The certified statement of a registered professional surveyor that the drawing accurately reflects the location of improvements and recorded easements.

(C) If some, but not all, portions of the condominium property are to be held by unit owners in a leasehold estate, the drawings shall show the location and dimensions of each portion and shall label the portion as leased land or as leased property. If there is more than one portion of leased land or leased property, the drawings shall label each portion in a manner that is different from the labels designating any other portions of the leased land or leased property and different from the identifying number of any unit.

(D) If the condominium property contains any improvements other than units, the drawings or amendments shall indicate which, if any, of the improvements have been begun but have not been substantially completed by the use of the phrase "(NOT YET COMPLETED)."

(E)

(1) If any owner of a convertible unit converts all or any portion of a convertible unit into one or more units and common elements, including limited common elements, the owner shall prepare, file, and record drawings as described in divisions (E)(2) and (3) of this section that pertain to the portion of the building, improvement, or structure that constituted the former convertible unit.

(2) The drawings shall show the boundaries, location, designation, length, width, and height of each unit formed out of the former convertible unit; the boundaries, location, designation, and dimensions of the limited common elements appurtenant to each unit; and the boundaries, location, designation, and dimensions of any common element formed out of the former convertible unit.

(3) Each drawing shall bear the certified statement of a registered architect or registered professional engineer that the drawing accurately shows the units, common elements, and appurtenant limited common elements formed out of the former convertible unit.

Effective Date: 07-20-2004



Section 5311.08 - Unit owners association.

(A)

(1) Every condominium property shall be administered by a unit owners association . All power and authority of the unit owners association shall be exercised by a board of directors, which the unit owners shall elect from among the unit owners or the spouses of unit owners. If a unit owner is not an individual, that unit owner may nominate for the board of directors any principal, member of a limited liability company, partner, director, officer, or employee of that unit owner.

(2) The board of directors shall elect a president, secretary, treasurer, and other officers that the board may desire.

(3) Unless otherwise provided in the declaration or the bylaws, all meetings of the unit owners association are open to the unit owners, and those present in person or by proxy when action is taken during a meeting of the unit owners association constitute a sufficient quorum.

(4)

(a) A meeting of the board of directors may be held by any method of communication, including electronic or telephonic communication provided that each member of the board can hear, participate, and respond to every other member of the board.

(b) In lieu of conducting a meeting, the board of directors may take action with the unanimous written consent of the members of the board. Those written consents shall be filed with the minutes of the meetings of the board.

(B) The unit owners association shall be governed by bylaws. No modification of or amendment to the bylaws is valid unless it is set forth in an amendment to the declaration, and the amendment to the declaration is filed for record. Unless otherwise provided by the declaration, the bylaws shall provide for the following:

(1)

(a) The election of the board of directors of the unit owners association;

(b) The number of persons constituting the board;

(c) The terms of the directors, with not less than one-fifth to expire annually;

(d) The powers and duties of the board;

(e) The compensation of the directors;

(f) The method of removal of directors from office;

(g) The election of officers of the board;

(h) Whether or not the services of a manager or managing agent may be engaged .

(2) The time and place for holding meetings; the manner of and authority for calling, giving notice of, and conducting meetings; and the requirement, in terms of undivided interests in the common elements, of a quorum for meetings of the unit owners association;

(3) By whom and the procedure by which maintenance, repair, and replacement of the common elements may be authorized;

(4) The common expenses for which assessments may be made and the manner of collecting from the unit owners their respective shares of the common expenses;

(5) The method of distributing the common profits;

(6) By whom and the procedure by which administrative rules governing the operation and use of the condominium property or any portion of the property may be adopted and amended. These rules may govern any aspect of the condominium property that is not required to be governed by bylaws and may include standards governing the type and nature of information and documents that are subject to examination and copying by unit owners pursuant to section 5311.091 of the Revised Code, including the times and location at which items may be examined or copied and any required fee for copying the information or documents.

(C)

(1) The unit owners association shall be established not later than the date that the deed or other evidence of ownership is filed for record following the first sale of a condominium ownership interest in a condominium development. Membership in the unit owners association shall be limited to unit owners, and all unit owners shall be members. Until the unit owners association is established, the developer shall act in all instances in which action of the unit owners association or its officers is authorized or required by law or the declaration.

(2)

(a) Not later than sixty days after the developer has sold and conveyed condominium ownership interests appertaining to twenty-five per cent of the undivided interests in the common elements in a condominium development, the unit owners association shall meet, and the unit owners other than the developer shall elect not less than one-third of the members of the board of directors.

(b) When computing undivided interests in expandable condominium properties for purposes of divisions (C) and (D) of this section, the undivided interests in common elements shall be computed by comparing the number of units sold and conveyed to the maximum number of units that may be created, as stated in the declaration pursuant to division (C)(8) of section 5311.05 of the Revised Code.

(D)

(1) Except as provided in division (C) of this section, the declaration or bylaws of a condominium development may authorize the developer or persons the developer designates to appoint and remove members of the board of directors of the unit owners association and to exercise the powers and responsibilities otherwise assigned by law, the declaration, or the bylaws to the unit owners association or to the board of directors. The authorization for developer control may extend from the date the unit owners association is established until sixty days after the sale and conveyance to purchasers in good faith for value of condominium ownership interests to which seventy-five per cent of the undivided interests in the common elements appertain, except that in no case may the authorization extend for more than five years after the unit owners association is established if the declaration includes expandable condominium property or more than three years after the unit owners association is established if the declaration does not include expandable condominium property.

(2) If there is a unit owner other than the developer, the declaration of a condominium development shall not be amended to increase the scope or the period of the developer's control.

(3) Within sixty days after the expiration of the period during which the developer has control pursuant to division (D)(1) of this section, the unit owners association shall meet and elect all members of the board of directors of the association. The persons elected shall take office at the end of the meeting during which they are elected and shall, as soon as reasonably possible, appoint officers.

(E) The board of directors, or the developer while in control of the association, may take any measures necessary to incorporate the unit owners association as a not-for-profit corporation.

Effective Date: 07-20-2004



Section 5311.081 - Powers and duties of board of directors.

(A) Unless otherwise provided in the declaration or bylaws, the unit owners association, through the board of directors, shall do both of the following:

(1) Adopt and amend budgets for revenues, expenditures, and reserves in an amount adequate to repair and replace major capital items in the normal course of operations without the necessity of special assessments, provided that the amount set aside annually for reserves shall not be less than ten per cent of the budget for that year unless the reserve requirement is waived annually by the unit owners exercising not less than a majority of the voting power of the unit owners association;

(2) Collect assessments for common expenses from unit owners.

(B) Unless otherwise provided in the declaration, the unit owners association, through the board of directors, may exercise all powers of the association, including the power to do the following:

(1) Hire and fire managing agents, attorneys, accountants, and other independent contractors and employees that the board determines are necessary or desirable in the management of the condominium property and the association;

(2) Commence, defend, intervene in, settle, or compromise any civil, criminal, or administrative action or proceeding that is in the name of, or threatened against, the unit owners association, the board of directors, or the condominium property, or that involves two or more unit owners and relates to matters affecting the condominium property;

(3) Enter into contracts and incur liabilities relating to the operation of the condominium property;

(4) Regulate the use, maintenance, repair, replacement, modification, and appearance of the condominium property;

(5) Adopt rules that regulate the use or occupancy of units, the maintenance, repair, replacement, modification, and appearance of units, common elements, and limited common elements when the actions regulated by those rules affect common elements or other units;

(6) Cause additional improvements to be made as part of the common elements;

(7) Purchase, encumber, and convey units, and, subject to any restrictions in the declaration or bylaws and with the approvals required by division (H)(2) or (3) of section 5311.04 of the Revised Code, acquire an interest in other real property and encumber or convey that interest. All expenses incurred in connection with the acquisition, encumbrance, use, and operation of that interest are common expenses.

(8) Acquire, encumber, and convey or otherwise transfer personal property;

(9) Hold in the name of the unit owners association the real property and personal property acquired pursuant to divisions (B)(7) and (8) of this section;

(10) Grant easements, leases, licenses, and concessions through or over the common elements;

(11) Impose and collect fees or other charges for the use, rental, or operation of the common elements or for services provided to unit owners;

(12) Impose interest and late charges for the late payment of assessments; impose returned check charges; and, pursuant to division (C) of this section, impose reasonable enforcement assessments for violations of the declaration, the bylaws, and the rules of the unit owners association, and reasonable charges for damage to the common elements or other property;

(13) Adopt and amend rules that regulate the collection of delinquent assessments and the application of payments of delinquent assessments;

(14) Subject to applicable laws, adopt and amend rules that regulate the termination of utility or other service to a commercial unit if the unit owner is delinquent in the payment of an assessment that pays, in whole or in part, the cost of that service;

(15) Impose reasonable charges for preparing, recording, or copying amendments to the declaration, resale certificates, or statements of unpaid assessments;

(16) Enter a unit for bona fide purposes when conditions exist that involve an imminent risk of damage or harm to common elements, another unit, or to the health or safety of the occupants of that unit or another unit;

(17) To the extent provided in the declaration or bylaws, assign the unit owners association's rights to common assessments, or other future income, to a lender as security for a loan to the unit owners association;

(18) Suspend the voting privileges and use of recreational facilities of a unit owner who is delinquent in the payment of assessments for more than thirty days;

(19) Purchase insurance and fidelity bonds the directors consider appropriate or necessary;

(20) Invest excess funds in investments that meet standards for fiduciary investments under Ohio law;

(21) Exercise powers that are:

(a) Conferred by the declaration or the bylaws of the unit owners association or the board of directors;

(b) Necessary to incorporate the unit owners association as a not-for-profit corporation;

(c) Permitted to be exercised in this state by a not-for-profit corporation;

(d) Necessary and proper for the government and operation of the unit owners association.

(C)

(1) Prior to imposing a charge for damages or an enforcement assessment pursuant to division (B)(12) of this section, the board of directors shall give the unit owner a written notice that includes all of the following:

(a) A description of the property damage or violation;

(b) The amount of the proposed charge or assessment;

(c) A statement that the owner has a right to a hearing before the board of directors to contest the proposed charge or assessment;

(d) A statement setting forth the procedures to request a hearing pursuant to division (C)(2) of this section;

(e) A reasonable date by which the unit owner must cure the violation to avoid the proposed charge or assessment.

(2)

(a) To request a hearing, the owner shall deliver a written notice to the board of directors not later than the tenth day after receiving the notice required by division (C)(1) of this section. If the owner fails to make a timely request for a hearing, the right to that hearing is waived, and the board may immediately impose a charge for damages or an enforcement assessment pursuant to division (C) of this section.

(b) If a unit owner requests a hearing, at least seven days prior to the hearing the board of directors shall provide the unit owner with a written notice that includes the date, time, and location of the hearing.

(3) The board of directors shall not levy a charge or assessment before holding any hearing requested pursuant to division (C)(2) of this section.

(4) The unit owners, through the board of directors, may allow a reasonable time to cure a violation described in division (B)(12) of this section before imposing a charge or assessment.

(5) Within thirty days following a hearing at which the board of directors imposes a charge or assessment, the unit owners association shall deliver a written notice of the charge or assessment to the unit owner.

(6) Any written notice that division (C) of this section requires shall be delivered to the unit owner or any occupant of the unit by personal delivery, by certified mail, return receipt requested, or by regular mail.

Effective Date: 07-20-2004



Section 5311.09 - Unit owners association records.

(A)

(1) The unit owners association shall keep all of the following:

(a) Correct and complete books and records of account that specify the receipts and expenditures relating to the common elements and other common receipts and expenses ;

(b) Records showing the allocation, distribution, and collection of the common profits, losses, and expenses among and from the unit owners;

(c) Minutes of the meetings of the association and the board of directors;

(d) Records of the names and addresses of the unit owners and their respective undivided interests in the common elements.

(2) Within thirty days after a unit owner obtains a condominium ownership interest, the unit owner shall provide the following information in writing to the unit owners association through the board of directors:

(a) The home address, home and business mailing addresses, and the home and business telephone numbers of the unit owner and all occupants of the unit;

(b) The name, business address, and business telephone number of any person who manages the owner's unit as an agent of that owner.

(3) Within thirty days after a change in any information that division (A)(2) of this section requires, a unit owner shall notify the association, through the board of directors, in writing of the change. When the board of directors requests, a unit owner shall verify or update the information.

(B)

(1) When elected members of a board of directors of a unit owners association take control of the association, the declarant or developer shall deliver to the board correct and complete copies of all of the following:

(a) The books, records, and minutes referred to in division (A) of this section;

(b) The declaration, the bylaws, the drawings prepared pursuant to section 5311.07 of the Revised Code, as recorded, and any articles of incorporation of the unit owners association, as recorded;

(c) Except in the case of a conversion condominium, documents, information, and sources of information concerning the location of underground utility lines, and plans and specifications that are not proprietary or copyrighted, of the buildings, other improvements, and structures of the condominium property that are reasonably available to the developer, but only in connection with condominium developments declared on or after the effective date of this amendment and condominium developments that are declared prior to that date but originally built or constructed on or after that date.

(2) The board of directors may commence a civil action on behalf of the unit owners association in the court of common pleas of the county in which the condominium property is located to obtain injunctive relief or recover damages for harm resulting from the declarant's or developer's failure to comply with division (B)(1) of this section.

Effective Date: 07-20-2004



Section 5311.091 - Examination of books, records, minutes.

(A) Except as otherwise prohibited by this section, any member of a unit owners association may examine and copy the books, records, and minutes described in division (A) of section 5311.09 of the Revised Code pursuant to reasonable standards set forth in the declaration, bylaws, or rules the board promulgates, which may include, but are not limited to, standards governing the type of documents that are subject to examination and copying, the times and locations at which those documents may be examined or copied, and the specification of a reasonable fee for copying the documents.

(B) The unit owners association is not required to permit the examination and copying of any of the following from books, records, and minutes:

(1) Information that pertains to condominium property-related personnel matters;

(2) Communications with legal counsel or attorney work product pertaining to pending litigation or other condominium property-related matters;

(3) Information that pertains to contracts or transactions currently under negotiation, or information that is contained in a contract or other agreement containing confidentiality requirements and that is subject to those requirements;

(4) Information that relates to the enforcement of the declaration, bylaws, or rules of the unit owners association against unit owners;

(5) Information the disclosure of which is prohibited by state or federal law.

Effective Date: 07-20-2004



Section 5311.10 - Description of units in deed, mortgage, lease, other instrument of conveyance or encumbrance and lien.

In any deed, mortgage, lease, or other instrument of conveyance or encumbrance of, or by which a lien is created upon any interest or estate in any unit of condominium property, it is sufficient to describe the unit by setting forth the name of the condominium property, the number or other designation of the unit, and the numbers of the volumes and initial pages of the records of the declaration and drawings of the condominium property. This section does not require reference by volume and page to amendments to the declaration or the drawings of the condominium property that accompany an amendment, and the omission of any reference to amendments does not affect the validity of any deed, mortgage, lease, or other instrument referred to in this section.

Effective Date: 07-20-2004



Section 5311.11 - Each unit is separate parcel for taxation and assessment purposes.

Each unit of a condominium property and the undivided interest in the common elements appurtenant to it is deemed a separate parcel for all purposes of taxation and assessment of real property, and no other unit or other part of the condominium property shall be charged with the payment of those taxes and assessments.

Effective Date: 07-20-2004



Section 5311.12 - Liens and encumbrances paid prior to conveyance.

No owner of property submitted to the provisions of this chapter shall convey fee title to any unit of the condominium property until all liens and encumbrances, except taxes and assessments of political subdivisions not then due and payable, affecting both the unit and any other part of the condominium property are paid and satisfied, the unit is released from the operation of those liens and encumbrances, or the purchaser of the unit assumes the lien.

Effective Date: 07-20-2004



Section 5311.13 - Liens and encumbrances procedure.

(A) Liens and encumbrances arise with respect to and affect a unit of a condominium property and the undivided interest in the common elements appurtenant to it in the same manner and under the same conditions as liens and encumbrances arise with respect to and affect any other real estate, except as provided in this section.

(B) Any person who does work or labor upon or furnishes machinery, material, or fuel for the alteration or repair of any unit without the consent or authorization of any owner or lessee of any interest in the unit or the owner's or lessee's authorized agent nevertheless is entitled to a lien to secure payment for the work, labor, machinery, material, or fuel on the estate or interest in the unit of the owner, pursuant to sections 1311.01 to 1311.38 of the Revised Code, if the work, labor, alteration, or repair was duly authorized or directed by the board of directors of the unit owners association and necessary in the opinion of the board of directors for public safety or to prevent damage to or destruction of any other part of the condominium property.

(C) Any person who does work or labor upon or furnishes machinery, material, or fuel for the construction, alteration, repair, improvement, enhancement, or embellishment of any part of the common elements of any condominium property is entitled to a lien to secure payment for the work, labor, machinery, material, or fuel on the estates or interests of all owners in all units and their respective undivided interests in the common elements, pursuant to sections 1311.01 to 1311.38 of the Revised Code, if the work, labor, construction, alteration, repair, improvement, enhancement, or embellishment was duly authorized or directed by the board of directors of the unit owners association.

(D) If a lien or encumbrance arises with respect to and affects any estate or interest in two or more units, the proportionate amount of the obligation secured or evidenced by the lien or encumbrance that is attributable to the estate or interest in any unit shall be in the ratio that the undivided interests in the common elements appurtenant to that unit bears to the total undivided interests in the common elements appurtenant to all units. An estate or interest in a unit may be released and discharged from the operation of the lien or encumbrance, in the same manner and to the same extent that a lien or encumbrance is released and discharged with respect to any separate parcel of real estate, by payment to the lienholder or encumbrancer of the proportionate amount of the obligation secured or evidenced by the lien or encumbrance that is attributable to the estate or interest.

(E)

(1) When a lien exists under Chapter 1311. of the Revised Code to secure payment for work or labor done or machinery, material, or fuel furnished for property that subsequently becomes condominium property through the filing and recording of a declaration under section 5311.06 of the Revised Code, regardless of the property to which the lien originally attached, after the declaration is filed for record, the lien is enforceable as to condominium property only against units and their appurtenant interests in the common elements that the developer owned or conveyed, other than as described in division (F) of this section.

(2) Foreclosure of a lien described in division (E)(1) of this section does not of itself terminate the condominium property.

(3) Divisions (E)(1) and (2) of this section do not limit the right to enforce a lien arising under Chapter 1311. of the Revised Code against property that does not become condominium property through the filing and recording of a declaration under section 5311.06 of the Revised Code.

(F) No lien acquired under Chapter 1311. of the Revised Code is enforceable against any purchaser in good faith for value of a unit and its appurtenant interest in the common elements from the developer unless the affidavit required by section 1311.06 of the Revised Code is filed for record before the deed or other instrument of conveyance of the unit is filed for record.

Effective Date: 07-20-2004



Section 5311.14 - Repair or restoration of damages - sale.

(A) Unless provided otherwise in the declaration, damage to or destruction of all or any part of the common elements of a condominium property shall be promptly repaired and restored by the board of directors of the unit owners association. The cost of the repairs and restoration shall be paid from the proceeds of insurance, if any, payable because of the damage or destruction, and the balance of that cost is a common expense.

(B)

(1) Unless provided otherwise in the declaration, in the event of damage to or destruction of all or any part of the common elements of a condominium property, the unit owners, by the affirmative vote of those entitled to exercise not less than seventy-five per cent of the voting power or a greater per cent if provided in the declaration, may elect not to repair or restore the damaged or destroyed common elements.

(2) Upon an election not to repair or restore, all of the condominium property is subject to an action for sale as upon partition at the suit of unit owners exercising a majority of the voting power of unit owners. If the condominium property is sold pursuant to division (B)(2) of this section, any net proceeds of the sale, the net proceeds of insurance, and any other indemnity arising because of the damage or destruction are considered as one fund for distribution to all unit owners in proportion to the undivided interests in the common elements appurtenant to their units.

No unit owner is entitled to receive any portion of those proceeds until all liens and encumbrances on the unit, except taxes and assessments of political subdivisions not then due and payable, are paid, released, or discharged.

Effective Date: 07-20-2004



Section 5311.15 - [Repealed].

Effective Date: 07-20-2004



Section 5311.16 - Condominium insurance.

Unless otherwise provided by the declaration or bylaws, the board of directors shall insure all unit owners, their tenants, and all persons lawfully in possession or control of any part of the condominium property for the amount that it determines against liability for personal injury or property damage arising from or relating to the common elements and shall obtain for the benefit of all unit owners, fire and extended coverage insurance on all buildings and structures of the condominium property in an amount not less than eighty per cent of the fair market value. The cost of the insurance is a common expense.

Effective Date: 07-20-2004



Section 5311.17 - Removing condominium property from provisions of condominium law.

(A) Unless otherwise provided by the declaration or division (B) of section 5311.14 of the Revised Code, the unit owners, by the affirmative vote of all unit owners, may elect to remove condominium property from the provisions of this chapter. In the event of that election, all liens and encumbrances, except taxes and assessments of political subdivisions not then due and payable, upon all or any part of the condominium property, shall be paid, released, modified, or discharged . A certificate setting forth that the election was made shall be filed with the recorder of the county or counties in which the condominium property is situated and recorded by each recorder. The certificate shall be signed as follows:

(1) By the president or other chief officer of the unit owners association, who shall certify in the certificate under oath that all liens and encumbrances, except taxes and assessments of political subdivisions not then due and payable, upon all or any part of the common elements have been paid, released, modified, or discharged ;

(2) By the unit owners, each of whom shall certify in the certificate under oath that all liens and encumbrances on the owner's unit or units have been paid, released, modified, or discharged, except taxes and assessments of political subdivisions not then due and payable.

(B) A recorder shall not accept for recording any certificate pursuant to this section until a copy is filed with the auditor of the same county, and the certificate contains the auditor's endorsement that a copy is filed with the auditor.

(C) A condominium property is deemed removed from the provisions of this chapter upon the filing of the certificate with the recorder or recorders, and upon that removal, the property is owned in common by the unit owners. The undivided interest in the property owned by each unit owner is the undivided interest in the common elements appurtenant to the units in the condominium property previously owned by each owner.

Effective Date: 07-20-2004



Section 5311.18 - Lien for common expenses.

(A)

(1) Unless otherwise provided by the declaration or the bylaws, the unit owners association has a lien upon the estate or interest of the owner in any unit and the appurtenant undivided interest in the common elements for the payment of any of the following expenses that are chargeable against the unit and that remain unpaid for ten days after any portion has become due and payable :

(a) The portion of the common expenses chargeable against the unit;

(b) Interest, administrative late fees, enforcement assessments, and collection costs, attorney's fees, and paralegal fees the association incurs if authorized by the declaration, the bylaws, or the rules of the unit owners association and if chargeable against the unit.

(2) Unless otherwise provided by the declaration, the bylaws, or the rules of the unit owners association, the association shall credit payments made by a unit owner for the expenses described in divisions (A)(1)(a) and (b) of this section in the following order of priority:

(a) First, to interest owed to the association;

(b) Second, to administrative late fees owed to the association;

(c) Third, to collection costs, attorney's fees, and paralegal fees incurred by the association;

(d) Fourth, to the principal amounts the unit owner owes to the association for the common expenses or penalty assessments chargeable against the unit.

(3) The lien described in division (A)(1) of this section is effective on the date that a certificate of lien in the form described in division (A)(3) of this section is filed for record in the office of the recorder of the county or counties in which the condominium property is situated pursuant to an authorization given by the board of directors of the unit owners association. The certificate shall contain a description of the unit, the name of the record owner of the unit, and the amount of the unpaid portion of the common expenses and, subject to subsequent adjustments, any unpaid interest, administrative late fees, enforcement assessments, collection costs, attorney's fees, and paralegal fees. The certificate shall be subscribed by the president or other designated representative of the association.

(4) The lien described in division (A)(1) of this section is valid for a period of five years from the date of filing, unless it is sooner released or satisfied in the same manner provided by law for the release and satisfaction of mortgages on real property or unless it is discharged by the final judgment or order of a court in an action brought to discharge the lien as provided in division (C) of this section.

(B)

(1) The lien described in division (A)(1) of this section is prior to any lien or encumbrance subsequently arising or created except liens for real estate taxes and assessments of political subdivisions and liens of first mortgages that have been filed for record and may be foreclosed in the same manner as a mortgage on real property in an action brought on behalf of the unit owners association by the president or other chief officer of the association pursuant to authority given to that individual by the board of directors.

(2) In a foreclosure action a unit owners association commences pursuant to division (B)(1) of this section or a foreclosure action the holder of a first mortgage or other lien on a unit commences, the owner of the unit, as the defendant in the action, shall be required to pay a reasonable rental for the unit during the pendency of the action . The unit owners association or the holder of the lien is entitled to the appointment of a receiver to collect the rental. Each rental payment a receiver collects during the pendency of the foreclosure action shall be applied first to the payment of the portion of the common expenses chargeable to the unit during the foreclosure action.

(3) In a foreclosure action the holder of a lien on a unit commences, the holder of that lien shall name the unit owners association as a defendant in the action.

(4) Unless prohibited by the declaration or the bylaws, following a foreclosure action a unit owners association commences pursuant to division (B)(1) of this section or a foreclosure action the holder of a lien on a unit commences, the association or its agent duly authorized by action of the board of directors, is entitled to become a purchaser at the foreclosure sale.

(5) A mortgage on a unit may contain a provision that secures the mortgagee's advances for the payment of the portion of the common expenses chargeable against the unit upon which the mortgagee holds the mortgage.

(6) In any foreclosure action, it is not a defense, set off, counterclaim, or crossclaim that the unit owners association has failed to provide the unit owner with any service, goods, work, or material, or failed in any other duty.

(C) A unit owner who believes that the portion of the common expenses chargeable to the unit, for which the unit owners association files a certificate of lien pursuant to division (A) of this section, has been improperly charged may commence an action for the discharge of the lien in the court of common pleas of the county in which all or a part of the condominium property is situated. In the action, if it is finally determined that the portion of the common expenses was improperly charged to the unit owner or the unit, the court shall enter an order that it determines to be just, which may provide for a discharge of record of all or a portion of the lien.

Effective Date: 07-20-2004



Section 5311.19 - Compliance with deed restrictions, declaration, bylaws and administrative rules and regulations.

(A) All unit owners, their tenants, all persons lawfully in possession and control of any part of a condominium property, and the unit owners association of a condominium property shall comply with all covenants, conditions, and restrictions set forth in a deed to which they are subject or in the declaration, the bylaws, or the rules of the unit owners association, as lawfully amended. Violations of those covenants, conditions, or restrictions shall be grounds for the unit owners association or any unit owner to commence a civil action for damages, injunctive relief, or both, and an award of court costs and reasonable attorney's fees in both types of action.

(B)

(1) Except as otherwise provided in the declaration or the bylaws, a unit owners association may initiate eviction proceedings, pursuant to Chapters 5321. and 1923. of the Revised Code, to evict a tenant for a violation of division (A) of this section. The action shall be brought by the unit owners association, as the unit owner's agent, in the name of the unit owner.

(2) In addition to any procedures required by Chapters 5321. and 1923. of the Revised Code, the unit owners association shall give the unit owner at least ten days written notice of the intended eviction action.

(3) The costs of any eviction action brought pursuant to division (B)(1) of this section, including reasonable attorney's fees, shall be charged to the unit owner and shall be the subject of a special assessment against the offending unit and made a lien against that unit.

Effective Date: 07-20-2004



Section 5311.191 - Condominium declaration prohibiting placement of flag unenforceable.

(A) No declaration, bylaw, rule, regulation, or agreement of a condominium property or construction of any of these items by the board of managers of its unit owners association shall prohibit the placement of a flagpole that is to be used for the purpose of displaying, or shall prohibit the display of, the flag of the United States on or within the limited common areas and facilities of a unit owner or on the immediately adjacent exterior of the building in which the unit of a unit owner is located, if the flag is displayed in accordance with any of the following:

(1) The patriotic customs set forth in 4 U.S.C.A. 5 - 10, as amended, governing the display and use of the flag of the United States;

(2) The recommended flagpole standards set forth in "Our Flag," published pursuant to S.C.R. 61 of the 105th Congress, 1st Session (1998);

(3) Any federal law, proclamation of the president of the United States or the governor, section of the Revised Code, or local ordinance or resolution.

(B) A declaration, bylaw, rule, regulation, or agreement or the construction of any of these items that violates division (A) of this section is against public policy and unenforceable in any court of this state to the extent it violates that division.

Effective Date: 04-07-2003



Section 5311.20 - Unit owners association may sue or be sued.

In any action relating to the common elements or to any right, duty, or obligation possessed or imposed upon the unit owners association by statute or otherwise, the unit owners association may sue or be sued as a separate legal entity. In any action of that nature, service of summons or other process may be made upon the unit owners association by serving the process personally upon the president or other designated representative of the unit owners association named in the declaration to receive service of process, or the person named as statutory agent of the association if it is an incorporated entity, or by leaving the process at the residence or place of business of a person named in the declaration or named as statutory agent. Any action brought by or on behalf of the unit owners association shall be pursuant to authority granted by the board of directors.

Effective Date: 07-20-2004



Section 5311.21 - Common profits and expenses distributed.

Unless retained by the board of directors as reserves, the common profits of a condominium property shall be distributed among, and, except as provided in division (B) of section 5311.041 of the Revised Code, the common expenses shall be charged to the unit owners according to the undivided interests in the common elements appurtenant to their respective units.

Effective Date: 07-20-2004



Section 5311.22 - Voting.

(A) Unless otherwise provided in the declaration or bylaws, each unit owner may exercise that percentage of the total voting power of all unit owners on any question for which the vote of unit owners is permitted or required that is equivalent to the undivided interest in the common elements appurtenant to the owner's unit.

(B) Fiduciaries who are owners of record of a unit or units may vote their respective interests as unit owners. Unless otherwise provided in the declaration or bylaws, if two or more persons, whether fiduciaries, tenants in common, or otherwise, own undivided interests in a unit, each person may exercise the proportion of the voting power of all of the owners of the unit that is equivalent to the person's proportionate undivided interest in the unit.

(C) A fiduciary for a unit owner or of the estate of a unit owner may vote as though the fiduciary were the unit owner when the fiduciary has furnished to the unit owners association proof, satisfactory to it, of the fiduciary's appointment and qualification as an executor under the last will of a deceased unit owner , an administrator of the estate of a deceased unit owner , a guardian, committee, or conservator of the estate of a minor or incompetent who is a unit owner , a trustee in bankruptcy of a unit owner , a statutory or judicial receiver or liquidator of the estate or affairs of a unit owner , or an assignee for the benefit of creditors of a unit owner.

(D) When any fiduciary or representative of a unit owner who is not described in division (C) of this section has furnished the unit owners association with satisfactory proof of authority, that person may vote as though a unit owner.

Effective Date: 07-20-2004



Section 5311.23 - Failure to comply with lawful provision of condominium instruments.

(A) A declarant, developer, agent, or unit owner or any person entitled to occupy a unit is liable in damages in a civil action for harm caused to any person or to the unit owners association by that individual's failure to comply with any lawful provision of the condominium instruments.

(B) Any interested person, including a unit owners association, may commence an action for a declaratory judgment to determine that person's legal relations under the condominium instruments or to obtain an injunction against a declarant, developer, agent, unit owner, or person entitled to occupy a unit who refuses to comply, or threatens to refuse to comply, with a provision of the condominium instruments.

(C) In connection with either type of action described in this section, one or more unit owners may bring a class action on behalf of all unit owners. The lawful provisions of the condominium instruments, if necessary to carry out their purposes, may be enforced in either type of action against the condominium property or any person who owns or previously has owned any estate or interest in the condominium property.

(D) An action by the unit owners association under this section may be commenced by the association in its own name, in the name of the board of directors, or in the name of the association's managing agent.

Effective Date: 07-20-2004



Section 5311.24 - Exceptions to requirements for written instruments.

(A) Sections 5311.25 to 5311.27 of the Revised Code do not apply to any of the following, unless the method of disposing of the condominium property is adopted for the purpose of evading their provisions:

(1) The sale of a condominium ownership interest solely for commercial or industrial purposes or uses;

(2) The sale of real estate under or pursuant to court order;

(3) The sale of real estate by the United States, by this state or any political subdivision of this state, or by any of their agencies or instrumentalities;

(4) The sale of condominium ownership interests in individual dwelling units or individual water slip units and in their appurtenant common elements for the account of a person other than a declarant, developer, or agent when the sale is not conducted pursuant to the common promotional plan of the developer for sales in a condominium development.

(B) A sale or offer to sell a condominium ownership interest does not exist when a reservation agreement is entered into that does not legally require a prospective purchaser to purchase a condominium ownership interest and under which the prospective purchaser may relinquish all rights and receive a full refund of all deposits, without penalty, at any time prior to entering into a contract to purchase a condominium ownership interest.

Effective Date: 07-20-2004



Section 5311.241 - [Repealed].

Effective Date: 07-20-2004



Section 5311.25 - Required provisions for condominium instruments.

(A)

(1) Except as provided in division (A)(2) of this section, any deposit or down payment made in connection with the sale of a condominium ownership interest shall be held in trust or escrow until delivered at settlement, returned to or otherwise credited to the purchaser, or forfeited to the developer . If a deposit or down payment of more than two thousand dollars is held for more than ninety days and is not withdrawn pursuant to division (A)(2) of this section, interest at a rate equal to the prevailing rate payable by federally insured financial institutions in the county of the condominium property on daily interest accounts for any period exceeding ninety days shall be credited to the purchaser at settlement or upon return or other credit made to the purchaser or added to any forfeiture to the developer . Interest is payable only on the amount of the deposit or down payment that exceeds two thousand dollars.

(2)

(a) If a contract for the sale of a condominium ownership interest contains the legend described in division (A)(2)(b) of this section, a developer may, in accordance with the contractual provisions, withdraw a deposit or down payment from trust or escrow upon the commencement of construction of the structure of the condominium property in which the purchaser's unit will be located and use the moneys in the actual construction and development of the condominium property. The developer shall not use the moneys for advertising purposes or for the salaries, commissions, or expenses of agents.

(b) A contract that permits withdrawals of a deposit or down payment for the purposes described in division (A)(2)(a) of this section shall include the following legend conspicuously printed or stamped in boldface type on the contract's first page and immediately above the signature of the purchaser: "Purchaser acknowledges that, pursuant to this contract, the developer may withdraw and then use for construction and development of the condominium property any deposit or down payment that the purchaser makes prior to closing."

(3) Deposits and down payments held in trust or escrow in accordance with division (A)(1) of this section are not subject to attachment, garnishment, or other legal process by creditors of the developer, agents, or the purchaser of the condominium ownership interest.

(B) Except in the capacity as a unit owner of unsold condominium ownership interests, the developer or agent shall not retain a property interest in any of the common elements after unit owners other than the developer assume control of the unit owners association except as follows:

(1) In a leasehold condominium development, the developer or agent may retain the same interest in the common elements as the developer or agent retains in the entire condominium development.

(2) In an expandable condominium property, the developer may retain an interest consistent with the declaration and necessary to ensure both of the following, whether or not the condominium property is expanded to include the additional property:

(a) Ingress and egress over the common elements for the benefit of the additional property;

(b) The availability of utilities from and to the common elements for the benefit of the additional property.

(3) The developer may retain the right to enter upon the condominium property to fulfill any warranty obligations to the unit owners association or to unit owners.

(C) The owners of condominium ownership interests that have been sold by the developer or an agent shall assume control of the common elements and of the unit owners association as prescribed in divisions (C) and (D) of section 5311.08 of the Revised Code .

(D) Unless a contract or other agreement is renewed by a vote of the unit owners exercising a majority of the voting power of the unit owners association, neither the unit owners association nor the unit owners shall be subject to either of the following:

(1) For more than ninety days subsequent to the date that the unit owners other than the developer assume control of the unit owners association, any management contract executed prior to that assumption of control;

(2) For more than one year subsequent to an assumption of control, any other contract executed prior to that assumption of control, except for contracts for necessary utility services.

(E)

(1) Except as provided in division (E)(4) of this section, the developer shall furnish both of the following:

(a) A minimum of a two-year warranty covering the full cost of labor and materials for any repair or replacement of roof and structural components, and mechanical, electrical, plumbing, and common service elements serving the condominium property or additional property as a whole, occasioned or necessitated by a defect in material or workmanship;

(b) A one-year warranty covering the full cost of labor and materials for any repair or replacement of structural, mechanical, and other elements pertaining to each unit occasioned or necessitated by a defect in material or workmanship.

(2) The two-year warranty shall commence as follows:

(a) For a condominium development other than an expandable condominium development, on the date the deed or other evidence of ownership is filed for record following the sale of the first condominium ownership interest in the development to a purchaser in good faith for value ;

(b)

(i) For an expandable condominium development, for property submitted by the original declaration, on the date the deed or other evidence of ownership is filed for record following the sale of the first condominium ownership interest in the property to a purchaser in good faith for value;

(ii) For an expandable condominium development, for any additional property submitted by amendment to the declaration, on the date the deed or other evidence of ownership is filed for record following the sale of the first condominium ownership interest in the additional property to a purchaser in good faith for value.

(3) The one-year warranty for each unit shall commence on the date the deed or other evidence of ownership is filed for record following the developer's sale and conveyance of the condominium ownership interest in the unit to a purchaser in good faith for value.

(4) The valid assignment by the developer of the express and implied warranty of the manufacturer satisfies the developer's obligation under this section with respect to ranges, refrigerators, washing machines, clothes dryers, hot water heaters, and other similar appliances installed and furnished as part of the unit by the developer . The developer's warranty under division (E)(1) of this section is limited to the installation of the appliances.

(5) All warranties made to the developer that exceed time periods specified in division (E)(1) of this section with respect to any part of a unit shall be assigned to the purchaser of that unit and warranties with respect to any part of the common elements shall be assigned to the unit owners association.

(F) The developer shall assume the rights and obligations of a unit owner in the developer's capacity as owner of condominium ownership interests not yet sold, including the obligation to pay common expenses attaching to those interests, from the date the declaration is filed for record even if the construction of the units and the appurtenant common elements subject to the condominium ownership interests has not started or is not complete.

(G) In a conversion condominium development, the developer shall offer each tenant an option, exercisable within not less than ninety days after notice, to purchase a condominium ownership interest in the development that the tenant occupies and at a price that is not greater than the price at which the unit will be offered to the general public for the subsequent one hundred eighty-day period. The developer shall give each tenant written notice of not less than one hundred twenty days prior to the conversion or intended conversion, during which time the tenant may not be evicted to accommodate or facilitate the sale of any unit if the tenant is not in default under the tenant's terms of tenancy. The ninety-day and one hundred twenty-day notice periods may run concurrently and may be waived in writing by a tenant. If two or more tenants occupy a unit in a conversion condominium development, the option to purchase shall be given jointly to those tenants.

(H) Except as provided in section 5311.24 of the Revised Code, no developer or agent, directly or indirectly, shall sell or offer to sell a condominium ownership interest in a condominium development unless the condominium instruments include a statement that sets forth the requirements of this section and sections 5311.26 and 5311.27 of the Revised Code.

Effective Date: 07-20-2004



Section 5311.26 - Written statement of material circumstances or features affecting condominium development.

Except as provided in section 5311.24 of the Revised Code, no developer or agent, directly or indirectly, shall sell or offer to sell a condominium ownership interest in a residential or water slip condominium development unless the developer or agent provides the prospective purchaser a condominium development disclosure statement that discloses fully and accurately all material circumstances or features affecting the development in a readable and understandable written statement. The statement shall not intentionally omit any material fact or contain any untrue statement of a material fact and shall contain all of the following:

(A) The name and address of the condominium development, and the name, address, and telephone number of the developer and of the development manager if other than the developer, or that manager's agent;

(B) A general narrative description of the development stating the total number of units, a description of the types of units, the total number of units that may be included in the development by reason of future expansion or merger of the development, and a precise statement of the nature of the condominium ownership interest that is being offered;

(C) A general disclosure of the following:

(1) The status of construction, zoning, site plan, or other governmental approvals ;

(2) Compliance or notice of failure to comply with any federal, state, or local statutes or regulations affecting the development ;

(3) The actual or scheduled dates of completion of any buildings, recreation facilities, and other common elements;

(4) Whether the developer is required to construct recreational facilities or other common elements;

(D) The significant terms of any financing offered by or through the developer to purchasers of the condominium ownership interests in the development, including the name of any bank or other institution involved in the financing, the minimum down payment, a statement that the prospective purchaser may obtain financing from another bank or institution, and the annual interest rate;

(E) A description of warranties for structural elements and mechanical and other systems, stated separately for units and for common elements;

(F) A two-year projection, revised and updated within the past year if changed, unless the developer no longer controls the association, of annual expenditures necessary to operate and maintain the common elements of the condominium development and the cost of any mandatory dues and membership in a not-for-profit organization described in division (B)(9) of section 5311.05 of the Revised Code. The projection shall be prepared by the developer, specifically state the assumptions and bases of the projection, and include a complete statement of the estimated monthly cost per unit for the two-year period, including all of the following:

(1) The formula for determining each unit's share of common expenses;

(2) The amount of insurance and a description of the basis or formula used in arriving at that amount;

(3) The dollar amount of operating and maintenance expenses;

(4) The monthly cost of utilities;

(5) Any other costs, fees, and assessments reasonably ascertainable by the developer.

(G) For a conversion condominium development, the offering price of each unsold unit or type of unsold unit and a report by the developer stating the age, the condition, and the developer's opinion of the remaining useful life of structural elements and mechanical and supporting systems, together with the developer's estimate of repair and replacement costs projected for five years from the date the property is submitted to the provisions of this chapter . The report shall be based on facts reasonably ascertainable by the developer through inspection of relevant drawings and records and, to the extent permitted by the physical limits of the site, by personal inspection of the elements and systems . Any limits on the inspection shall be stated in the report .

(H) A statement of significant provisions for management of the condominium development, including all of the following:

(1) Conditions for the formation of a unit owners association;

(2) The apportionment of voting rights among the members of the unit owners association;

(3) The contractual rights and responsibilities of the unit owners association;

(4) A statement advising the purchaser that the condominium instruments are binding legal documents and describing how those instruments may be altered or amended by the unit owners association.

(I) A facsimile of any management contract or other agreement affecting the operation, use, or maintenance of or access to all or any part of the condominium development, with a brief narrative statement of the effect of each agreement upon a purchaser, including a specification of the services to be rendered and the charges to be made under it, and a statement of the relationship, if any, between the developer and the managing agent;

(J) A statement in conspicuous boldface type of the purchaser's right to review the condominium instruments, the purchaser's right to void the contract, any conditions for the return of a deposit, and the rights of purchasers under section 5311.27 of the Revised Code;

(K) The existence or requirement for the establishment of a reserve fund to finance the cost of repair or replacement of the components of the common elements;

(L) The significant terms of any encumbrances, easements, liens, and matters of title affecting the condominium development;

(M) A statement of the requirement for escrow of deposits and the right of the developer to use all or any part of these;

(N) A statement of any restraints on the free alienability of all or any part of the condominium development;

(O) A statement describing any present litigation concerning the condominium development.

Effective Date: 07-20-2004



Section 5311.27 - Purchaser's remedies - attorney general actions.

(A)

(1) In addition to any other remedy available, a contract or agreement for the sale of a condominium ownership interest that is executed in violation of section 5311.25 or 5311.26 of the Revised Code shall be voidable by the purchaser until the later of fifteen days after the contract is entered into for sale of the condominium ownership interest or fifteen days after the purchaser executes a document evidencing receipt of the information required by section 5311.26 of the Revised Code, except that in no case is the contract or agreement voidable after the title to the condominium ownership interest is conveyed to the purchaser.

(2) Upon the exercise of the right to void the contract or agreement, the developer or an agent shall refund fully and promptly to the purchaser any deposit or other prepaid fee or item and any amount paid on the purchase price and shall pay all closing costs paid by the purchaser or for which the purchaser is liable in connection with the void sale.

(B)

(1) Any developer or agent who sells a condominium ownership interest in violation of section 5311.25 or 5311.26 of the Revised Code shall be liable to the purchaser in an amount equal to the difference between the amount paid for the interest and the least of the following amounts:

(a) The fair market value of the interest as of the time the suit is brought;

(b) The price at which the interest is disposed of in a bona fide market transaction before suit is brought;

(c) The price at which the unit is disposed of in a bona fide market transaction after suit is brought but before judgment is entered.

(2)

(a) In no case shall the amount recoverable under this section be less than five hundred dollars for each violation against each purchaser bringing an action under this section, together with court costs and reasonable attorney's fees.

(b) If the purchaser complaining of the violation of section 5311.25 or 5311.26 of the Revised Code brings or maintains an action that the purchaser knows to be groundless or in bad faith and if the developer or agent prevails, the court shall award reasonable attorney's fees to the developer or agent.

(C)

(1) If the attorney general has reason to believe that substantial numbers of persons are affected and substantial harm is occurring or is about to occur to those persons or that the case is otherwise of substantial public interest, the attorney general may do either of the following:

(a) Bring an action to obtain a declaratory judgment that an act or practice of a developer violates section 5311.25 or 5311.26 of the Revised Code or the condominium instruments, or to enjoin a developer who is violating or threatening to violate those sections or instruments;

(b) Bring a class action for damages on behalf of persons injured by a developer's violation of section 5311.25 or 5311.26 of the Revised Code or of the condominium instruments.

(2)

(a) On motion of the attorney general and without bond, in an attorney general's action under this section, the court may make appropriate orders, including, but not limited to, orders for appointment of a master or a receiver, for sequestration of assets, to reimburse persons found to have been damaged, or to grant other appropriate relief. The court may assess the expenses of a master or receiver against the developer.

(b) Any moneys or property recovered by the attorney general in an action under this section that, with due diligence within five years, cannot be restored to persons entitled to them shall be unclaimed funds reportable under Chapter 169. of the Revised Code.

(c) No action may be brought by the attorney general under this section to recover for a transaction more than two years after the occurrence of a violation.

(d) If a court determines that provision has been made for reimbursement or other appropriate corrective action, insofar as practicable, with respect to all persons damaged by a violation, or in any other appropriate case, the attorney general, with court approval, may terminate enforcement proceedings brought by the attorney general upon acceptance of an assurance from the developer of voluntary compliance with sections 5311.25 and 5311.26 of the Revised Code or with the condominium instruments, with respect to the alleged violation. The assurance shall be filed with the court and entered as a consent judgment. A consent judgment is not evidence of prior violation of those sections. Disregard of the terms of a consent judgment entered upon an assurance shall be treated as a violation of an injunction issued under this section.

(D) Nonmaterial errors and omissions in the disclosure statements required by sections 5311.25 and 5311.26 of the Revised Code shall not be actionable in a civil action otherwise authorized by this section if the developer or agent has attempted in good faith to comply with the disclosure requirements and if the developer or agent has substantially complied with those requirements.

Effective Date: 07-20-2004






Chapter 5312 - OHIO PLANNED COMMUNITY LAW

Section 5312.01 - Definitions.

As used in this chapter:

(A) "Assessment" means the liability for an expense that is allocated to a lot in a planned community.

(B) "Bylaws" means an instrument filed with the declaration that provides for the operation of the owners association. "Bylaws" also is referred to as "regulations" pursuant to Chapter 1702. of the Revised Code.

(C) "Common element" means any property in a planned community that the owners association holds in fee or has use of pursuant to a lease or easement.

(D) "Common expense" means any expense or financial liability of the owners association, including allocations the association designates for reserves.

(E) "Declarant" means the owner of property who executes and records a declaration that the property is a planned community.

(F) "Declarant control" means the period of time in which the declarant controls the owners association by appointing or electing the members of the association's board of directors.

(G) "Declaration" means an instrument a property owner executes and records to declare that the property is a planned community subject to the provisions of this chapter.

(H) "Dwelling unit" means a detached building or the portion of a building that is designed and intended for use and occupancy for residential purposes by a single household or family.

(I) "Limited common element" means a common element that a declaration designates as reserved for use by a certain lot or lots, to the exclusion of other lots.

(J) "Lot" means a parcel or tract of land that is formed when a larger parcel of land is subdivided pursuant to Chapter 711. of the Revised Code, has a separate parcel number assigned by the county auditor, and is occupied or intended to be occupied by a dwelling unit.

(K) "Owner" means a person who owns a lot in a planned community. "Owner" does not include any person that has an interest in a lot solely as security for an obligation.

(L) "Owners association" means an organization that is comprised of owners of lots in a planned community and that is responsible for the administrative governance, maintenance, and upkeep of the planned community.

(M) "Planned community" means a community comprised of individual lots for which a deed, common plan, or declaration requires any of the following:

(1) That owners become members of an owners association that governs the community;

(2) That owners or the owners association holds or leases property or facilities for the benefit of the owners;

(3) That owners support by membership or fees, property or facilities for all owners to use.

A condominium property as defined in section 5311.01 of the Revised Code is not a "planned community."

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.02 - Applicability of chapter; establishment of planned community.

(A) Any planned community in this state is subject to this chapter. No person shall establish a planned community unless that person files and records a declaration and bylaws for that planned community in the office of the recorder of the county or counties in which the planned community is located.

(B) Any declaration for a planned community shall be accompanied by bylaws that provide for the operation of the planned community. The declaration and bylaws shall provide for all of the following:

(1) The election of the board of directors of the owners association;

(2) The number of persons constituting the board;

(3) The terms of the directors, with not less than one-fifth to expire annually;

(4) The powers and duties of the board;

(5) The method of removal of directors from office;

(6) Whether the services of a manager or managing agent may be engaged;

(7) The method of amending the declaration and bylaws;

(8) The time and place for holding meetings and the manner of and authority for calling, giving notice of, and conducting meetings;

(9) The common expenses for which assessments may be made and the manner of collecting from the owners their respective shares of the common expenses;

(10) Any other matters the original declarant or the owners association deem necessary and appropriate.

(C) Nothing in this chapter invalidates any provision of a document that governs a planned community if that provision was in the document at the time the document was recorded and the document was recorded prior to the original effective date of this chapter.

(D)

(1) The board of directors of the owners association of any planned community that is in existence on the original effective date of this chapter shall file and record the bylaws of that planned community that are in effect on that effective date in the office of the recorder of the county or counties in which the planned community is located within one hundred eighty days after that effective date.

(2) The board of directors of the owners association of any planned community that is in existence on the original effective date of this chapter shall file and record the bylaws that are adopted by the owners association on or after that effective date in the office of the recorder of the county or counties in which the planned community is located within ninety days after the date of adoption of the bylaws.

(3) The board of directors of the owners association of any planned community that adopts an amendment to the bylaws of that planned community shall file and record the amendment in the office of the recorder of the county or counties in which the planned community is located within sixty days after the date of adoption of the amendment.

(4) Nothing in division (D)(1) or (2) of this section shall require the board of directors or owners association of any planned community that is in existence on the original effective date of this chapter to adopt bylaws of that planned community.

(5) No board of directors of the owners association of a planned community that is in existence on the original effective date of this chapter shall pursue any civil action against any person based upon any provision of the bylaws of that planned community or upon any amendments to the bylaws until the bylaws or amendments are filed and recorded under division (D)(1), (2), or (3) of this section.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.03 - Administration; owners association; board of directors.

(A)

(1) An owners association shall administer a planned community, and a board of directors the owners elect from among the owners and their spouses shall exercise all power and authority of the owners association. If an owner is not an individual, any principal, member of a limited liability company, partner, director, officer, trustee, or employee of the owner may be elected to the board.

(2) Unless otherwise provided, a board of directors may carry out any action this chapter requires or allows an owners association to take, subject to any vote required of the owners.

(B) A declarant shall establish an owners association not later than the date upon which the first lot in the planned community is conveyed to a bona fide purchaser for value. The owners association shall be organized as a nonprofit corporation pursuant to Chapter 1702. of the Revised Code.

(C)

(1) If provided in the declaration, a declarant may control the owners association for the period of time the declaration specifies. During the time of declarant control, the declarant or the declarant's designee may appoint and remove the members of the board. The period of declarant control shall terminate not later than the time at which all of the lots have been transferred to owners.

(2) Not later than the termination of any period of declarant control, the owners shall elect a board of directors comprised of the number of members the declaration or bylaws specify.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.04 - Election of officers; powers; meetings.

(A) A board of directors of an owners association shall elect officers from the members of the board, to include a president, secretary, treasurer, and other officers as the board designates.

(B) A board may act in all instances on behalf of an association unless otherwise provided in this chapter, the declaration, or bylaws. The board may appoint persons to fill vacancies in its membership for the unexpired portion of any term.

(C) Except during a period of declarant control, the board shall call a meeting of the owners association at least once each year. Special meetings may be called by the president, a majority of the board, owners representing fifty per cent of the voting power in the owners association, or any lower share of the voting power as the declaration or bylaws specify.

(D) The board may hold a meeting by any method of communication, including electronic or telephonic communication, provided that each member of the board can hear or read in real time and participate and respond to every other member of the board.

(E) In lieu of conducting a meeting, the board may take an action with the unanimous written consent of the members of the board. Any written consent shall be filed with the minutes of the meetings of the board.

(F) No owner other than a director may attend or participate in any discussion or deliberation of a meeting of the board of directors unless the board expressly authorizes that owner to attend or participate.

(G) The board of directors of an owners association shall comply with all applicable state and federal laws concerning prohibitions against discrimination on the basis of race, color, religion, sex, military status, national origin, disability, age, or ancestry, including, but not limited to, Chapter 4112. of the Revised Code. No private right of action additional to those conferred by the applicable state and federal anti-discrimination laws is conferred on any aggrieved individual by the preceding sentence.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.05 - Amendments to declaration or bylaws.

(A) Unless otherwise specified in the declaration or bylaws, the owners may amend the declaration and bylaws by the consent of seventy-five per cent of the owners, either in writing or in a meeting called for that purpose. No amendment to the declaration or bylaws is effective until filed in the office of the county recorder.

(B) A vote to terminate the applicability of the declaration and to dissolve the planned community requires the unanimous consent of owners.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.06 - Powers of owner's association.

(A) Unless otherwise provided in the declaration or bylaws, the owners association, through its board of directors, shall do both of the following:

(1) Annually adopt and amend an estimated budget for revenues and expenditures. Any budget shall include reserves in an amount adequate to repair and replace major capital items in the normal course of operations without the necessity of special assessments, unless the owners, exercising not less than a majority of the voting power of the owners association, waive the reserve requirement annually.

(2) Collect assessments for common expenses from owners in accordance with section 5312.10 of the Revised Code.

(B) Commencing not later than the time of the first conveyance of a lot to a person other than a declarant, the owners association shall maintain all of the following to the extent reasonably available and applicable:

(1) Property insurance on the common elements;

(2) Liability insurance pertaining to the common elements;

(3) Directors and officers liability insurance.

(C) The owners association shall keep all of the following:

(1) Correct and complete books and records of account that specify the receipts and expenditures relating to the common elements and other common receipts and expenses;

(2) Records showing the collection of the common expenses from the owners;

(3) Minutes of the meetings of the association and the board of directors;

(4) Records of the names and addresses of the owners.

(D) An owners association, through its board of directors, may do any of the following:

(1) Hire and fire managing agents, attorneys, accountants, and other independent professionals and employees that the board determines are necessary or desirable in the management of the property and the association;

(2) Commence, defend, intervene in, settle, or compromise any civil, criminal, or administrative action or proceeding that is in the name of, or threatened against, the association, the board of directors, or the property, or that involves two or more owners and relates to matters affecting the property;

(3) Enter into contracts and incur liabilities relating to the operation of the property;

(4) Enforce all provisions of the declaration, bylaws, covenants, conditions, restrictions, and articles of incorporation governing the lots, common elements, and limited common elements;

(5) Adopt and enforce rules that regulate the maintenance, repair, replacement, modification, and appearance of common elements, and any other rules as the declaration provides;

(6) Acquire, encumber, and convey or otherwise transfer real and personal property, subject to section 5312.10 of the Revised Code;

(7) Hold in the name of the owners association the real property and personal property;

(8) Grant easements, leases, licenses, and concessions through or over the common elements;

(9) Levy and collect fees or other charges for the use, rental, or operation of the common elements or for services provided to owners;

(10) Pursuant to section 5312.11 of the Revised Code, levy the following charges and assessments:

(a) Interest and charges for the late payment of assessments;

(b) Returned check charges;

(c) Enforcement assessments for violations of the declaration, the bylaws, and the rules of the owners association;

(d) Charges for damage to the common elements or other property.

(11) Adopt and amend rules that regulate the collection of delinquent assessments and the application of payments of delinquent assessments;

(12) Impose reasonable charges for preparing, recording, or copying the declaration, bylaws, amendments to the declaration and bylaws, resale certificates, or statements of unpaid assessments;

(13) Authorize entry to any portion of the planned community by designated individuals when conditions exist that involve an imminent risk of damage or harm to common elements, another dwelling unit, or to the health or safety of the occupants of that dwelling unit or another dwelling unit;

(14) Subject to division (A)(1) of section 5312.09 of the Revised Code, borrow money and assign the right to common assessments or other future income to a lender as security for a loan to the owners association;

(15) Suspend the voting privileges and use of recreational facilities of an owner who is delinquent in the payment of assessments for more than thirty days;

(16) Purchase insurance and fidelity bonds the directors consider appropriate and necessary;

(17) Invest excess funds in investments that meet standards for fiduciary investments under the laws of this state;

(18) Exercise powers that are any of the following:

(a) Conferred by the declaration or bylaws;

(b) Necessary to incorporate the owners association as a nonprofit corporation;

(c) Permitted to be exercised in this state by a nonprofit corporation;

(d) Necessary and proper for the government and operation of the owners association.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.07 - Examination of books and records.

(A) Unless otherwise prohibited by this section, any owner may examine and copy the books, records, and minutes of the owners association that division (C) of section 5312.06 of the Revised Code describes, pursuant to reasonable standards set forth in the declaration, bylaws, or rules the board promulgates. The standards may include, but are not limited to, standards governing the type of documents that are subject to examination and copying, the times and locations at which those documents may be examined or copied, and the specification of a reasonable fee for copying the documents.

(B) Unless approved by the board of directors, an owner may not examine or copy any of the following from books, records, and minutes:

(1) Information that pertains to property-related personnel matters;

(2) Communications with legal counsel or attorney work product pertaining to potential, threatened or pending litigation, or other property-related matters;

(3) Information that pertains to contracts or transactions currently under negotiation, or information that is contained in a contract or other agreement containing confidentiality requirements and that is subject to those requirements;

(4) Information that relates to the enforcement of the declaration, bylaws, or rules of the owners association against other owners;

(5) Information, the disclosure of which is prohibited by state or federal law.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.08 - Common elements; maintenance, repair and replacement.

(A) Unless otherwise provided by the declaration, the owners association is responsible for reasonable maintenance, repair, and replacement of the common elements, and each owner is responsible for maintenance, repair, and replacement of the owner's lot and improvements to that lot, including the dwelling unit and the utility lines serving that dwelling unit.

(B) An owner shall permit agents or employees of the owners association and other owners access through the owner's lot and dwelling unit for the purpose of fulfilling the association's duties and obligations. Any damage to the common elements, lot, or dwelling unit due to that access is the responsibility of the owner that caused the damage or the owners association if it is responsible for the damage. That owner, or the owners association, is liable for the prompt repair of any damage and, if not repairable, for the value of the damaged property or item as it existed immediately prior to that damage.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.09 - Assignment or conveyance of rights or interest in common elements.

(A)

(1) The owners association may not assign the right to common assessments, or the future income from those assessments, or convey any fee interest or any security interest in any portion of the common elements unless the declaration specifically provides for such a conveyance or seventy-five per cent of the voting power of the owners association, or any larger percentage the declaration specifies, approves the conveyance.

(2) The owners association may not convey any fee interest in a limited common element or subject a limited common element to a security interest without the approval of all of the owners of the lots to which the limited common element is allocated. Any proceeds of the conveyance of a limited common element are an asset of the owners association.

(B) No contract to convey or subject a common element or a limited common element to a security interest is enforceable against the owners association unless it complies with division (A) of this section. The board of directors, on behalf of the owners association, has all powers necessary and appropriate to effect a conveyance or encumbrance that division (A) of this section permits, including the power to execute a deed or other instrument.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.10 - Common expense liability.

(A)

(1) In accordance with its declaration, all costs the owners association incurs in the administration, governance, and maintenance of a planned community are common expenses. Unless otherwise provided in the declaration, all costs of the administration, operation, maintenance, repair, and replacement of the common elements are common expenses.

(2) The common expense liability of each lot shall be allocated in accordance with the allocation set forth in the declaration. If the declaration does not establish any allocation, the common expense liability shall be allocated equally among all the lots.

(3) The board of directors shall assess the common expense liability for each lot at least annually, based on a budget the board adopts at least annually.

(B) The board shall charge interest on any past due assessment or installment at the rate the board establishes, not to exceed any maximum rate permitted by law.

(C)

(1) The board may not charge assessments for common expenses unless the declaration provides for or contemplates the charging of such assessments.

(2) The board may not increase any assessment for common expenses when the declaration limits the amount of such assessments unless the owners amend the declaration as provided in division (A) of section 5312.05 of the Revised Code to allow the increased amount.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.11 - Individual lot assessments.

(A) An owners association may assess an individual lot for any of the following:

(1) Enforcement assessments and individual assessments for utility service that are imposed or levied in accordance with the declaration, as well as expenses the board incurs in collecting those assessments;

(2) Costs of maintenance, repair, or replacement incurred due to the willful or negligent act of an owner or occupant of a lot or their family, tenants, guests, or invitees, including, but not limited to, attorney's fees, court costs, and other expenses;

(3) Costs associated with the enforcement of the declaration or the rules and regulations of the owners association, including, but not limited to, attorney's fees, court costs, and other expenses;

(4) Costs or charges the declaration or bylaws permit.

(B) Unless otherwise provided by the declaration, bylaws, or rules, the owners association shall credit any amount it receives from a lot owner pursuant to this section in the following order:

(1) To interest owed to the owners association;

(2) To administrative late fees or enforcement assessments owed to the owners association;

(3) To collection costs, attorney's fees, and paralegal fees the owners association incurred in collecting the assessment;

(4) To the oldest principal amounts the owner owes to the owners association for the common expenses chargeable against the dwelling unit or lot.

(C) Prior to imposing a charge for damages or an enforcement assessment pursuant to this section, the board of directors shall give the owner a written notice that includes all of the following:

(1) A description of the property damage or violation;

(2) The amount of the proposed charge or assessment;

(3) A statement that the owner has a right to a hearing before the board to contest the proposed charge or assessment;

(4) A statement setting forth the procedures to request a hearing;

(5) A reasonable date by which the owner must cure a continuing violation to avoid the proposed charge or assessment, if such an opportunity to cure is applicable.

(D)

(1) To request a hearing, the owner shall deliver a written notice to the board not later than the tenth day after receiving the notice this division requires. If the owner fails to make a timely request for a hearing, the right to that hearing is waived, and the board immediately may impose a charge for damages or an enforcement assessment pursuant to this section.

(2) If an owner requests a hearing, at least seven days prior to the hearing the board shall provide the owner with a written notice that includes the date, time, and location of the hearing.

(3) The board shall not levy a charge or assessment before holding any hearing requested pursuant to this section.

(4) Within thirty days following a hearing at which the board imposes a charge or assessment, the owners association shall deliver a written notice of the charge or assessment to the owner.

(5) Any written notice that this section requires shall be delivered to the owner or any occupant of the dwelling unit by personal delivery, by certified mail, return receipt requested, or by regular mail.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.12 - Liens.

(A) The owners association has a lien upon the estate or interest in any lot for the payment of any assessment or charge levied in accordance with section 5312.11 of the Revised Code, as well as any related interest, administrative late fees, enforcement assessments, collection costs, attorney's fees, and paralegal fees, that are chargeable against the lot and that remain unpaid ten days after any portion has become due and payable.

(B) All of the following apply to a lien charged against a property pursuant to this section:

(1) The lien is effective on the date that a certificate of lien is filed for record in the office of the recorder of the county or counties in which the lot is situated, pursuant to authorization by the board of directors of the owners association. The certificate shall contain a description of the lot, the name of the record owner of the lot, and the amount of the unpaid assessment or charge. It shall be subscribed to by the president of the board or other designated representative of the owners association.

(2) The lien is a continuing lien upon the lot against which each assessment or charge is made, subject to automatic subsequent adjustments reflecting any additional unpaid interest, administrative late fees, enforcement assessments, collection costs, attorney's fees, paralegal fees, and court costs.

(3) The lien is valid for a period of five years from the date of filing, unless it is sooner released or satisfied in the same manner provided by law for the release and satisfaction of mortgages on real property or unless it is discharged by the final judgment or order of a court in an action brought to discharge the lien as provided in this section.

(4) The lien is prior to any lien or encumbrance subsequently arising or created, except liens for real estate taxes and assessments of political subdivisions and liens of first mortgages that have been filed for record prior to the recording of the lien, and may be foreclosed in the same manner as a mortgage on real property in an action brought by the owners association.

(C)

(1) In any foreclosure action that the holder of a lien commences, the holder shall name the owners association as a defendant in the action. The owners association or the holder of the lien is entitled to the appointment of a receiver to collect rental payments due on the property. Any rental payment a receiver collects during the pendency of the foreclosure action shall be applied first to the payment of the portion of the common expenses chargeable to the lot during the foreclosure action.

(2) Unless prohibited by the declaration or the bylaws, following any foreclosure action, the owners association or an agent the board authorizes is entitled to become a purchaser at the foreclosure sale.

(3) A mortgage on a lot may contain a provision that secures the mortgagee's advances for the payment of the portion of the common expenses chargeable against the lot upon which the mortgagee holds the mortgage.

(D) An owner may commence an action for the discharge of the lien in the court of common pleas of the county in which all or a part of the property is situated if the owner believes that the liability for the unpaid assessment or charge for which the owners association filed a certificate of lien was improperly charged. In the action, if it is finally determined that the unpaid amount of the assessment or charge was improperly charged to the owner or the lot, the court shall enter an order that it determines to be just, which may provide for a discharge of record of all or a portion of the lien and an award of attorney's fees to the owner.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.13 - Compliance with covenants, conditions and restrictions; action for damages.

The owners association and all owners, residents, tenants, and other persons lawfully in possession and control of any part of an ownership interest shall comply with any covenant, condition, and restriction set forth in any recorded document to which they are subject, and with the bylaws and the rules of the owners association, as lawfully amended. Any violation is grounds for the owners association or any owner to commence a civil action for damages, injunctive relief, or both, and an award of court costs and reasonable attorney's fees in both types of action.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.14 - Service of process.

In any action relating to the common elements or to any right, duty, or obligation possessed or imposed upon the owners association by statute or otherwise, the owners association may sue or be sued as a separate legal entity. Service of summons or other process may be made upon the owners association by serving the process personally upon the president of the board of directors or the person named as statutory agent of the association if it is an incorporated entity. Any action brought by or on behalf of the owners association shall be pursuant to authority granted by the board of directors.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.



Section 5312.15 - Construction of chapter.

This chapter shall be construed to establish a uniform framework for the operation and management of planned communities in this state and to supplement any planned community governing document that is in existence on the effective date of this chapter. In the event of a specific conflict between this chapter and express requirements or restrictions in such a governing document, the governing document shall control. This chapter shall control if any governing document is silent with respect to any provision of this chapter.

Added by 128th General AssemblyFile No.41,SB 187, §1, eff. 9/10/2010.






Chapter 5313 - LAND INSTALLMENT CONTRACTS

Section 5313.01 - Land installment contract definitions.

As used in Chapter 5313. of the Revised Code:

(A) "Land installment contract" means an executory agreement which by its terms is not required to be fully performed by one or more of the parties to the agreement within one year of the date of the agreement and under which the vendor agrees to convey title in real property located in this state to the vendee and the vendee agrees to pay the purchase price in installment payments, while the vendor retains title to the property as security for the vendee's obligation. Option contracts for the purchase of real property are not land installment contracts.

(B) "Property" means real property located in this state improved by virtue of a dwelling having been erected on the real property.

(C) "Vendor" means any individual, partnership, corporation, association, trust, or any other group of individuals however organized making a sale of property by means of a land installment contract.

(D) "Vendee" means the person who acquires an interest in property pursuant to a land installment contract, or any legal successor in interest to that person.

(E) "Legal description" means a description of the property by metes and bounds or lot numbers of a recorded plat including a description of any portion of the property subject to an easement or reservation, if any.

Effective Date: 10-06-1980



Section 5313.02 - Required provisions of land installment contracts.

(A) Every land installment contract shall be executed in duplicate, and a copy of the contract shall be provided to the vendor and the vendee. The contract shall contain at least the following provisions:

(1) The full names and then current mailing addresses of all the parties to the contract;

(2) The date when the contract was signed by each party;

(3) A legal description of the property conveyed;

(4) The contract price of the property conveyed;

(5) Any charges or fees for services that are includable in the contract separate from the contract price;

(6) The amount of the vendee's down payment;

(7) The principal balance owed, which is the sum of the items specified in divisions (A)(4) and (5) of this section less the item specified in division (A)(6) of this section;

(8) The amount and due date of each installment payment;

(9) The interest rate on the unpaid balance and the method of computing the rate;

(10) A statement of any encumbrances against the property conveyed;

(11) A statement requiring the vendor to deliver a general warranty deed on completion of the contract, or another deed that is available when the vendor is legally unable to deliver a general warranty deed;

(12) A provision that the vendor provide evidence of title in accordance with the prevailing custom in the area in which the property is located;

(13) A provision that, if the vendor defaults on any mortgage on the property, the vendee can pay on that mortgage and receive credit on the land installment contract;

(14) A provision that the vendor shall cause a copy of the contract to be recorded;

(15) A requirement that the vendee be responsible for the payment of taxes, assessments, and other charges against the property from the date of the contract, unless agreed to the contrary;

(16) A statement of any pending order of any public agency against the property.

(B) No vendor shall hold a mortgage on property sold by a land installment contract in an amount greater than the balance due under the contract, except a mortgage that covers real property in addition to the property that is the subject of the contract where the vendor has made written disclosure to the vendee of the amount of that mortgage and the release price, if any, attributable to the property in question.

No vendor shall place a mortgage on the property in an amount greater than the balance due on the contract without the consent of the vendee.

(C) Within twenty days after a land installment contract has been signed by both the vendor and the vendee, the vendor shall cause a copy of the contract to be recorded as provided in section 5301.25 of the Revised Code and a copy of the contract to be delivered to the county auditor.

(D) Every land installment contract shall conform to the formalities required by law for the execution of deeds and mortgages. The vendor of any land installment contract that contains a metes and bounds legal description shall have that description reviewed by the county engineer. The county engineer shall indicate his approval of the description on the contract.

Effective Date: 03-19-1993



Section 5313.03 - Biannual statements furnished to vendee.

Every vendor under a land installment contract shall, at least once a year, or on demand of the vendee, but no more than twice a year, furnish a statement to the vendee showing the following:

(A) The amount credited to principal and interest;

(B) The balance due.

A land contract passbook issued by the vendor or a financial institution shall be sufficient compliance with this section.

Effective Date: 11-25-1969



Section 5313.04 - Vendee to enforce chapter provisions.

Upon the failure of any vendor to comply with Chapter 5313. of the Revised Code, the vendee may enforce such provisions in a municipal court, county court, or court of common pleas. Upon the determination of the court that the vendor has failed to comply with these provisions, the court shall grant appropriate relief.

Effective Date: 11-25-1969



Section 5313.05 - Default of vendee.

When the vendee of a land installment contract defaults in payment, forfeiture of the interest of the vendee under the contract may be enforced only after the expiration of thirty days from the date of the default. A vendee in default may, prior to the expiration of the thirty-day period, avoid the forfeiture of his interest under the contract by making all payments currently due under the contract and by paying any fees or charges for which he is liable under the contract. If such payments are made within the thirty-day period, forfeiture of the interest of the vendee shall not be enforced.

Effective Date: 11-25-1969



Section 5313.06 - Notice of forfeiture.

Following expiration of the period of time provided in section 5313.05 of the Revised Code, forfeiture of the interest of a vendee in default under a land installment contract shall be initiated by the vendor or by his successor in interest, by serving or causing to be served on the vendee or his successor in interest, if known to the vendor or his successor in interest, a written notice which:

(A) Reasonably identifies the contract and describes the property covered by it;

(B) Specifies the terms and conditions of the contract which have not been complied with;

(C) Notifies the vendee that the contract will stand forfeited unless the vendee performs the terms and conditions of the contract within ten days of the completed service of notice and notifies the vendee to leave the premises.

Such notice shall be served by the vendor or his successor in interest by handing a written copy of the notice to the vendee or his successor in interest in person, or by leaving it at his usual place of abode or at the property which is the subject of the contract or by registered or certified mail by mailing to the last known address of the vendee or his successor in interest.

Effective Date: 04-01-1986



Section 5313.07 - Proceeding for foreclosure and judicial sale.

If the vendee of a land installment contract has paid in accordance with the terms of the contract for a period of five years or more from the date of the first payment or has paid toward the purchase price a total sum equal to or in excess of twenty per cent thereof, the vendor may recover possession of his property only by use of a proceeding for foreclosure and judicial sale of the foreclosed property as provided in section 2323.07 of the Revised Code. Such action may be commenced after expiration of the period of time prescribed by sections 5313.05 and 5313.06 of the Revised Code. In such an action, as between the vendor and vendee, the vendor shall be entitled to proceeds of the sale up to and including the unpaid balance due on the land installment contract.

Chapter 5313: of the Revised Code does not prevent the vendor or vendee of a land installment contract from commencing a quiet title action to establish the validity of his claim to the property conveyed under a land installment contract nor from bringing an action for unpaid installments.

Chapter 5313: of the Revised Code does not prevent the vendor and vendee from cancelling their interest in a land installment contract under section 5301.331 of the Revised Code.

Effective Date: 11-25-1969



Section 5313.08 - Action for forfeiture and restitution.

If the contract has been in effect for less than five years, in addition to any other remedies provided by law and after the expiration of the periods prescribed by sections 5313.05 and 5313.06 of the Revised Code, if the vendee is still in default of any payment the vendor may bring an action for forfeiture of the vendee's rights in the land installment contract and for restitution of his property under Chapter 1923. of the Revised Code. When bringing the action under Chapter 1923. of the Revised Code, the vendor complies with the notice requirement of division (A) of section 1923.04 of the Revised Code by serving notice pursuant to section 5313.06 of the Revised Code. The court may also grant any other claim arising out of the contract.

Effective Date: 10-06-1980



Section 5313.09 - Instrument of cancellation of land contract.

A judgment for the vendor shall operate to cancel the land installment contract as of a date to be specified by the court. The clerk of the county or municipal court in which such judgment is rendered shall transmit an authenticated copy of such dated judgment to the county recorder of the county in which the property is located.

The county recorder of such county shall record such authenticated judgment as an instrument of cancellation under section 5301.331 of the Revised Code.

Effective Date: 11-25-1969



Section 5313.10 - Terminating land installment contract is exclusive remedy.

The election of the vendor to terminate the land installment contract by an action under section 5313.07 or 5313.08 of the Revised Code is an exclusive remedy which bars further action on the contract unless the vendee has paid an amount less than the fair rental value plus deterioration or destruction of the property occasioned by the vendee's use. In such case the vendor may recover the difference between the amount paid by the vendee on the contract and the fair rental value of the property plus an amount for the deterioration or destruction of the property occasioned by the vendee's use.

Effective Date: 11-25-1969






Chapter 5315 - LAKE LANDS

Section 5315.05 - 5315.05

Effective Date: 11-15-1981






Chapter 5321 - LANDLORDS AND TENANTS

Section 5321.01 - Landlord and tenant definitions.

As used in this chapter:

(A) "Tenant" means a person entitled under a rental agreement to the use and occupancy of residential premises to the exclusion of others.

(B) "Landlord" means the owner, lessor, or sublessor of residential premises, the agent of the owner, lessor, or sublessor, or any person authorized by the owner, lessor, or sublessor to manage the premises or to receive rent from a tenant under a rental agreement.

(C) "Residential premises" means a dwelling unit for residential use and occupancy and the structure of which it is a part, the facilities and appurtenances in it, and the grounds, areas, and facilities for the use of tenants generally or the use of which is promised the tenant. "Residential premises" includes a dwelling unit that is owned or operated by a college or university. "Residential premises" does not include any of the following:

(1) Prisons, jails, workhouses, and other places of incarceration or correction, including, but not limited to, halfway houses or residential arrangements that are used or occupied as a requirement of a community control sanction, a post-release control sanction, or parole;

(2) Hospitals and similar institutions with the primary purpose of providing medical services, and homes licensed pursuant to Chapter 3721. of the Revised Code;

(3) Tourist homes, hotels, motels, recreational vehicle parks, recreation camps, combined park-camps, temporary park-camps, and other similar facilities where circumstances indicate a transient occupancy;

(4) Elementary and secondary boarding schools, where the cost of room and board is included as part of the cost of tuition;

(5) Orphanages and similar institutions;

(6) Farm residences furnished in connection with the rental of land of a minimum of two acres for production of agricultural products by one or more of the occupants;

(7) Dwelling units subject to sections 3733.41 to 3733.49 of the Revised Code;

(8) Occupancy by an owner of a condominium unit;

(9) Occupancy in a facility licensed as an SRO facility pursuant to Chapter 3731. of the Revised Code, if the facility is owned or operated by an organization that is exempt from taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, or by an entity or group of entities in which such an organization has a controlling interest, and if either of the following applies:

(a) The occupancy is for a period of less than sixty days.

(b) The occupancy is for participation in a program operated by the facility, or by a public entity or private charitable organization pursuant to a contract with the facility, to provide either of the following:

(i) Services licensed, certified, registered, or approved by a governmental agency or private accrediting organization for the rehabilitation of mentally ill persons, developmentally disabled persons, adults or juveniles convicted of criminal offenses, or persons suffering from substance abuse;

(ii) Shelter for juvenile runaways, victims of domestic violence, or homeless persons.

(10) Emergency shelters operated by organizations exempt from federal income taxation under section 501(c)(3) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 501, as amended, for persons whose circumstances indicate a transient occupancy, including homeless people, victims of domestic violence, and juvenile runaways.

(D) "Rental agreement" means any agreement or lease, written or oral, which establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of residential premises by one of the parties.

(E) "Security deposit" means any deposit of money or property to secure performance by the tenant under a rental agreement.

(F) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(G) "Controlled substance" has the same meaning as in section 3719.01 of the Revised Code.

(H) "Student tenant" means a person who occupies a dwelling unit owned or operated by the college or university at which the person is a student, and who has a rental agreement that is contingent upon the person's status as a student.

(I) "Recreational vehicle park," "recreation camp," "combined park-camp," and "temporary park-camp" have the same meanings as in section 3729.01 of the Revised Code.

(J) "Community control sanction" has the same meaning as in section 2929.01 of the Revised Code.

(K) "Post-release control sanction" has the same meaning as in section 2967.01 of the Revised Code.

(L) "School premises" has the same meaning as in section 2925.01 of the Revised Code.

(M) "Sexually oriented offense" and "child-victim oriented offense" have the same meanings as in section 2950.01 of the Revised Code.

(N) "Preschool or child day-care center premises" has the the same meaning as in section 2950.034 of the Revised Code.

Effective Date: 01-01-2004; 10-13-2004; 2007 SB10 07-01-2007



Section 5321.02 - Retaliatory action by landlord prohibited.

(A) Subject to section 5321.03 of the Revised Code, a landlord may not retaliate against a tenant by increasing the tenant's rent, decreasing services that are due to the tenant, or bringing or threatening to bring an action for possession of the tenant's premises because:

(1) The tenant has complained to an appropriate governmental agency of a violation of a building, housing, health, or safety code that is applicable to the premises, and the violation materially affects health and safety;

(2) The tenant has complained to the landlord of any violation of section 5321.04 of the Revised Code;

(3) The tenant joined with other tenants for the purpose of negotiating or dealing collectively with the landlord on any of the terms and conditions of a rental agreement.

(B) If a landlord acts in violation of division (A) of this section the tenant may:

(1) Use the retaliatory action of the landlord as a defense to an action by the landlord to recover possession of the premises;

(2) Recover possession of the premises; or

(3) Terminate the rental agreement.

In addition, the tenant may recover from the landlord any actual damages together with reasonable attorneys' fees.

(C) Nothing in division (A) of this section shall prohibit a landlord from increasing the rent to reflect the cost of improvements installed by the landlord in or about the premises or to reflect an increase in other costs of operation of the premises.

Effective Date: 11-04-1974



Section 5321.03 - Action for possession by landlord.

(A) Notwithstanding section 5321.02 of the Revised Code, a landlord may bring an action under Chapter 1923. of the Revised Code for possession of the premises if:

(1) The tenant is in default in the payment of rent;

(2) The violation of the applicable building, housing, health, or safety code that the tenant complained of was primarily caused by any act or lack of reasonable care by the tenant, or by any other person in the tenant's household, or by anyone on the premises with the consent of the tenant;

(3) Compliance with the applicable building, housing, health, or safety code would require alteration, remodeling, or demolition of the premises which would effectively deprive the tenant of the use of the dwelling unit;

(4) A tenant is holding over the tenant's term.

(5) The residential premises are located within one thousand feet of any school premises or preschool or child day-care center premises, and both of the following apply regarding the tenant or other occupant who resides in or occupies the premises:

(a) The tenant's or other occupant's name appears on the state registry of sex offenders and child-victim offenders maintained under section 2950.13 of the Revised Code.

(b) The state registry of sex offenders and child-victim offenders indicates that the tenant or other occupant was convicted of or pleaded guilty to a sexually oriented offense or a child-victim oriented offense in a criminal prosecution and was not sentenced to a serious youthful offender dispositional sentence for that offense.

(B) The maintenance of an action by the landlord under this section does not prevent the tenant from recovering damages for any violation by the landlord of the rental agreement or of section 5321.04 of the Revised Code.

(C) This section does not apply to a dwelling unit occupied by a student tenant.

Effective Date: 07-31-2003; 2007 SB10 07-01-2007



Section 5321.031 - College or university student tenant rental agreements.

A college or university may terminate a rental agreement with a student tenant prior to the expiration of the term of the agreement and require that the student vacate the dwelling unit only when the termination follows a hearing in which it was determined by the college or university that the student violated a term of the rental agreement or violated the college's or university's code of conduct or other policies and procedures. The hearing must be preceded by a written notice to the student, must include a right to be heard, and must otherwise comply with the college's or university's procedures for disciplinary hearings. The written rental agreement must specify the conditions under which the rental agreement may be terminated and specify the college's or university's notice and hearing procedures that will be followed in making a determination under this section.

Effective Date: 10-12-1994



Section 5321.04 - Landlord obligations.

(A) A landlord who is a party to a rental agreement shall do all of the following:

(1) Comply with the requirements of all applicable building, housing, health, and safety codes that materially affect health and safety;

(2) Make all repairs and do whatever is reasonably necessary to put and keep the premises in a fit and habitable condition;

(3) Keep all common areas of the premises in a safe and sanitary condition;

(4) Maintain in good and safe working order and condition all electrical, plumbing, sanitary, heating, ventilating, and air conditioning fixtures and appliances, and elevators, supplied or required to be supplied by the landlord;

(5) When the landlord is a party to any rental agreements that cover four or more dwelling units in the same structure, provide and maintain appropriate receptacles for the removal of ashes, garbage, rubbish, and other waste incidental to the occupancy of a dwelling unit, and arrange for their removal;

(6) Supply running water, reasonable amounts of hot water, and reasonable heat at all times, except where the building that includes the dwelling unit is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection;

(7) Not abuse the right of access conferred by division (B) of section 5321.05 of the Revised Code;

(8) Except in the case of emergency or if it is impracticable to do so, give the tenant reasonable notice of the landlord's intent to enter and enter only at reasonable times. Twenty-four hours is presumed to be a reasonable notice in the absence of evidence to the contrary.

(9) Promptly commence an action under Chapter 1923. of the Revised Code, after complying with division (C) of section 5321.17 of the Revised Code, to remove a tenant from particular residential premises, if the tenant fails to vacate the premises within three days after the giving of the notice required by that division and if the landlord has actual knowledge of or has reasonable cause to believe that the tenant, any person in the tenant's household, or any person on the premises with the consent of the tenant previously has or presently is engaged in a violation as described in division (A)(6)(a)(i) of section 1923.02 of the Revised Code, whether or not the tenant or other person has been charged with, has pleaded guilty to or been convicted of, or has been determined to be a delinquent child for an act that, if committed by an adult, would be a violation as described in that division. Such actual knowledge or reasonable cause to believe shall be determined in accordance with that division.

(10) Comply with the rights of tenants under the Servicemembers Civil Relief Act, 117 Stat. 2835, 50 U.S.C. App. 501.

(B) If the landlord makes an entry in violation of division (A)(8) of this section, makes a lawful entry in an unreasonable manner, or makes repeated demands for entry otherwise lawful that have the effect of harassing the tenant, the tenant may recover actual damages resulting from the entry or demands, obtain injunctive relief to prevent the recurrence of the conduct, and obtain a judgment for reasonable attorney's fees, or may terminate the rental agreement.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 08-22-1990



Section 5321.05 - Tenant obligations.

(A) A tenant who is a party to a rental agreement shall do all of the following:

(1) Keep that part of the premises that he occupies and uses safe and sanitary;

(2) Dispose of all rubbish, garbage, and other waste in a clean, safe, and sanitary manner;

(3) Keep all plumbing fixtures in the dwelling unit or used by him as clean as their condition permits;

(4) Use and operate all electrical and plumbing fixtures properly;

(5) Comply with the requirements imposed on tenants by all applicable state and local housing, health, and safety codes;

(6) Personally refrain and forbid any other person who is on the premises with his permission from intentionally or negligently destroying, defacing, damaging, or removing any fixture, appliance, or other part of the premises;

(7) Maintain in good working order and condition any range, refrigerator, washer, dryer, dishwasher, or other appliances supplied by the landlord and required to be maintained by the tenant under the terms and conditions of a written rental agreement;

(8) Conduct himself and require other persons on the premises with his consent to conduct themselves in a manner that will not disturb his neighbors' peaceful enjoyment of the premises;

(9) Conduct himself, and require persons in his household and persons on the premises with his consent to conduct themselves, in connection with the premises so as not to violate the prohibitions contained in Chapters 2925. and 3719. of the Revised Code, or in municipal ordinances that are substantially similar to any section in either of those chapters, which relate to controlled substances.

(B) The tenant shall not unreasonably withhold consent for the landlord to enter into the dwelling unit in order to inspect the premises, make ordinary, necessary, or agreed repairs, decorations, alterations, or improvements, deliver parcels that are too large for the tenant's mail facilities, supply necessary or agreed services, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen, or contractors.

(C)

(1) If the tenant violates any provision of this section, other than division (A)(9) of this section, the landlord may recover any actual damages that result from the violation together with reasonable attorney's fees. This remedy is in addition to any right of the landlord to terminate the rental agreement, to maintain an action for the possession of the premises, or to obtain injunctive relief to compel access under division (B) of this section.

(2) If the tenant violates division (A)(9) of this section and if the landlord has actual knowledge of or has reasonable cause to believe that the tenant, any person in the tenant's household, or any person on the premises with the consent of the tenant previously has or presently is engaged in a violation as described in division (A)(6)(a)(i) of section 1923.02 of the Revised Code, whether or not the tenant or other person has been charged with, has pleaded guilty to or been convicted of, or has been determined to be a delinquent child for an act that, if committed by an adult, would be a violation as described in that division, then the landlord promptly shall give the notice required by division (C) of section 5321.17 of the Revised Code. If the tenant fails to vacate the premises within three days after the giving of that notice, then the landlord promptly shall comply with division (A)(9) of section 5321.04 of the Revised Code. For purposes of this division, actual knowledge or reasonable cause to believe as described in this division shall be determined in accordance with division (A)(6)(a)(i) of section 1923.02 of the Revised Code.

Effective Date: 08-22-1990



Section 5321.051 - Eviction of tenant allowing sex or child victim offenders to occupy premises near school.

(A)

(1) No tenant of any residential premises located within one thousand feet of any school premises or preschool or child day-care center premises shall allow any person to occupy those residential premises if both of the following apply regarding the person:

(a) The person's name appears on the state registry of sex offenders and child-victim offenders maintained under section 2950.13 of the Revised Code.

(b) The state registry of sex offenders and child-victim offenders indicates that the person was convicted of or pleaded guilty to either a sexually oriented offense that is not a registration-exempt sexually oriented offense or a child-victim oriented offense in a criminal prosecution and was not sentenced to a serious youthful offender dispositional sentence for that offense.

(2) If a tenant allows occupancy in violation of this section or a person establishes a residence or occupies residential premises in violation of section 2950.034 of the Revised Code, the landlord for the residential premises that are the subject of the rental agreement or other tenancy may terminate the rental agreement or other tenancy of the tenant and all other occupants.

(B) If a landlord is authorized to terminate a rental agreement or other tenancy pursuant to division (A) of this section but does not so terminate the rental agreement or other tenancy, the landlord is not liable in a tort or other civil action in damages for any injury, death, or loss to person or property that allegedly results from that decision.

Effective Date: 07-31-2003; 2007 SB10 07-01-2007



Section 5321.06 - Terms and conditions of rental agreement.

A landlord and a tenant may include in a rental agreement any terms and conditions, including any term relating to rent, the duration of an agreement, and any other provisions governing the rights and obligations of the parties that are not inconsistent with or prohibited by Chapter 5321. of the Revised Code or any other rule of law.

Effective Date: 11-04-1974



Section 5321.07 - Failure of landlord to fulfill obligations - remedies of tenant.

(A) If a landlord fails to fulfill any obligation imposed upon him by section 5321.04 of the Revised Code, other than the obligation specified in division (A)(9) of that section, or any obligation imposed upon him by the rental agreement, if the conditions of the residential premises are such that the tenant reasonably believes that a landlord has failed to fulfill any such obligations, or if a governmental agency has found that the premises are not in compliance with building, housing, health, or safety codes that apply to any condition of the premises that could materially affect the health and safety of an occupant, the tenant may give notice in writing to the landlord, specifying the acts, omissions, or code violations that constitute noncompliance. The notice shall be sent to the person or place where rent is normally paid.

(B) If a landlord receives the notice described in division (A) of this section and after receipt of the notice fails to remedy the condition within a reasonable time considering the severity of the condition and the time necessary to remedy it, or within thirty days, whichever is sooner, and if the tenant is current in rent payments due under the rental agreement, the tenant may do one of the following:

(1) Deposit all rent that is due and thereafter becomes due the landlord with the clerk of the municipal or county court having jurisdiction in the territory in which the residential premises are located;

(2) Apply to the court for an order directing the landlord to remedy the condition. As part of the application, the tenant may deposit rent pursuant to division (B)(1) of this section, may apply for an order reducing the periodic rent due the landlord until the landlord remedies the condition, and may apply for an order to use the rent deposited to remedy the condition. In any order issued pursuant to this division, the court may require the tenant to deposit rent with the clerk of court as provided in division (B)(1) of this section.

(3) Terminate the rental agreement.

(C) This section does not apply to any landlord who is a party to rental agreements that cover three or fewer dwelling units and who provides notice of that fact in a written rental agreement or, in the case of an oral tenancy, delivers written notice of that fact to the tenant at the time of initial occupancy by the tenant.

(D) This section does not apply to a dwelling unit occupied by a student tenant.

Effective Date: 10-12-1994



Section 5321.08 - Rent deposits - duty of clerk of court.

(A) Whenever a tenant deposits rent with the clerk of a court as provided in section 5321.07 of the Revised Code, the clerk shall give written notice of this fact to the landlord and to his agent, if any.

(B) The clerk shall place all rent deposited with him in a separate rent escrow account in the name of the clerk in a bank or building and loan association domiciled in this state.

(C) The clerk shall keep in a separate docket an account of each deposit, with the name and address of the tenant, and the name and address of the landlord and of his agent, if any.

(D) For his costs, the clerk may charge a fee of one per cent of the amount of the rent deposited, which shall be assessed as court costs.

(E) All interest that has accrued on the rent deposited by the clerk of a county court under division (B) of this section shall be paid into the treasury of the political subdivision for which the clerk performs his duties. All interest that has accrued on the rent deposited by the clerk of a municipal court under division (B) of this section shall be paid into the city treasury as defined in division (B) of section 1901.03 of the Revised Code.

Effective Date: 09-01-1975



Section 5321.09 - Landlord application for release of rent.

(A) A landlord who receives notice that rent due him has been deposited with a clerk of a municipal or county court pursuant to section 5321.07 of the Revised Code, may do any of the following:

(1) Apply to the clerk of the court for release of the rent on the ground that the condition contained in the notice given pursuant to division (A) of section 5321.07 of the Revised Code has been remedied. The clerk shall forthwith release the rent, less costs, to the landlord if the tenant gives written notice to the clerk that the condition has been remedied.

(2) Apply to the court for release of the rent on the ground that the tenant did not comply with the notice requirement of division (A) of section 5321.07 of the Revised Code, or that the tenant was not current in rent payments due under the rental agreement at the time the tenant initiated rent deposits with the clerk of the court under division (B)(1) of section 5321.07 of the Revised Code.

(3) Apply to the court for release of the rent on the ground that there was no violation of any obligation imposed upon the landlord by section 5321.04 of the Revised Code, other than the obligation specified in division (A)(9) of that section, any obligation imposed upon him by the rental agreement, or any obligation imposed upon him by any building, housing, health, or safety code, or that the condition contained in the notice given pursuant to division (A) of section 5321.07 of the Revised Code has been remedied.

(B) The tenant shall be named as a party to any action filed by the landlord under this section, and shall have the right to file an answer and counterclaim, as in other civil actions. A trial shall be held within sixty days of the date of the filing of the landlord's complaint, unless, for good cause shown, the court continues the period for trial.

(C) If the court finds that there was no violation of any obligation imposed upon the landlord by section 5321.04 of the Revised Code, other than the obligation specified in division (A)(9) of that section, any obligation imposed upon him by the rental agreement, or any obligation imposed upon him by any building, housing, health, or safety code, that the condition contained in the notice given pursuant to division (A) of section 5321.07 of the Revised Code has been remedied, that the tenant did not comply with the notice requirement of division (A) of section 5321.07 of the Revised Code, or that the tenant was not current in rent payments at the time the tenant initiated rent deposits with the clerk of court under division (B)(1) of section 5321.07 of the Revised Code, the court shall order the release to the landlord of rent on deposit with the clerk, less costs.

(D) If the court finds that the condition contained in the notice given pursuant to division (A) of section 5321.07 of the Revised Code was the result of an act or omission of the tenant, or that the tenant intentionally acted in bad faith in proceeding under section 5321.07 of the Revised Code, the tenant shall be liable for damages caused to the landlord and costs, together with reasonable attorney's fees if the tenant intentionally acted in bad faith.

Effective Date: 08-22-1990



Section 5321.10 - Release of part of rent.

(A) If a landlord brings an action for the release of rent deposited with a clerk of court, the court may, during the pendency of the action, upon application of the landlord, release part of the rent on deposit for payment of the periodic interest on a mortgage on the premises, the periodic principal payments on a mortgage on the premises, the insurance premiums for the premises, real estate taxes on the premises, utility services, repairs, and other customary and usual costs of operating the premises as a rental unit.

(B) In determining whether to release rent for the payments described in division (A) of this section, the court shall consider the amount of rent the landlord receives from other rental units in the buildings of which the residential premises are a part, the cost of operating those units, and the costs which may be required to remedy the condition contained in the notice given pursuant to division (A) of section 5321.07 of the Revised Code.

Effective Date: 11-04-1974



Section 5321.11 - Failure of tenant to fulfill obligations - remedies of landlord.

If the tenant fails to fulfill any obligation imposed upon him by section 5321.05 of the Revised Code that materially affects health and safety, other than the obligation described in division (A)(9) of that section, the landlord may deliver a written notice of this fact to the tenant specifying the act or omission that constitutes noncompliance with the pertinent obligations and specifying that the rental agreement will terminate upon a date specified in the notice, not less than thirty days after receipt of the notice. If the tenant fails to remedy the condition specified in the notice, the rental agreement shall terminate as provided in the notice.

Effective Date: 08-22-1990



Section 5321.12 - Recovery of damages.

In any action under Chapter 5321. of the Revised Code, any party may recover damages for the breach of contract or the breach of any duty that is imposed by law.

Effective Date: 11-04-1974



Section 5321.13 - Terms prohibited in rental agreement.

(A) No provision of this chapter may be modified or waived by any oral or written agreement except as provided in division (F) of this section.

(B) No warrant of attorney to confess judgment shall be recognized in any rental agreement or in any other agreement between a landlord and tenant for the recovery of rent or damages to the residential premises.

(C) No agreement to pay the landlord's or tenant's attorney's fees shall be recognized in any rental agreement for residential premises or in any other agreement between a landlord and tenant.

(D) No agreement by a tenant to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or its related costs shall be recognized in any rental agreement or in any other agreement between a landlord and tenant.

(E) A rental agreement, or the assignment, conveyance, trust deed, or security instrument of the landlord's interest in the rental agreement may not permit the receipt of rent free of the obligation to comply with section 5321.04 of the Revised Code.

(F) The landlord may agree to assume responsibility for fulfilling any duty or obligation imposed on a tenant by section 5321.05 of the Revised Code, other than the obligation specified in division (A)(9) of that section.

Effective Date: 08-22-1990



Section 5321.14 - Unconscionable terms.

(A) If the court as a matter of law finds a rental agreement, or any clause thereof, to have been unconscionable at the time it was made, it may refuse to enforce the rental agreement or it may enforce the remainder of the rental agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(B) When it is claimed or appears to the court that the rental agreement, or any clause thereof, may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.

Effective Date: 11-04-1974



Section 5321.15 - Acts of landlord prohibited if residential property involved.

(A) No landlord of residential premises shall initiate any act, including termination of utilities or services, exclusion from the premises, or threat of any unlawful act, against a tenant, or a tenant whose right to possession has terminated, for the purpose of recovering possession of residential premises, other than as provided in Chapters 1923., 5303., and 5321. of the Revised Code.

(B) No landlord of residential premises shall seize the furnishings or possessions of a tenant, or of a tenant whose right to possession has terminated, for the purpose of recovering rent payments, other than in accordance with an order issued by a court of competent jurisdiction.

(C) A landlord who violates this section is liable in a civil action for all damages caused to a tenant, or to a tenant whose right to possession has terminated, together with reasonable attorneys fees.

Effective Date: 11-04-1974



Section 5321.16 - Procedures for security deposits.

(A) Any security deposit in excess of fifty dollars or one month's periodic rent, whichever is greater, shall bear interest on the excess at the rate of five per cent per annum if the tenant remains in possession of the premises for six months or more, and shall be computed and paid annually by the landlord to the tenant.

(B) Upon termination of the rental agreement any property or money held by the landlord as a security deposit may be applied to the payment of past due rent and to the payment of the amount of damages that the landlord has suffered by reason of the tenant's noncompliance with section 5321.05 of the Revised Code or the rental agreement. Any deduction from the security deposit shall be itemized and identified by the landlord in a written notice delivered to the tenant together with the amount due, within thirty days after termination of the rental agreement and delivery of possession. The tenant shall provide the landlord in writing with a forwarding address or new address to which the written notice and amount due from the landlord may be sent. If the tenant fails to provide the landlord with the forwarding or new address as required, the tenant shall not be entitled to damages or attorneys fees under division (C) of this section.

(C) If the landlord fails to comply with division (B) of this section, the tenant may recover the property and money due him, together with damages in an amount equal to the amount wrongfully withheld, and reasonable attorneys fees.

Effective Date: 11-04-1974



Section 5321.17 - Termination of tenancy.

(A) Except as provided in division (C) of this section, the landlord or the tenant may terminate or fail to renew a week-to-week tenancy by notice given the other at least seven days prior to the termination date specified in the notice.

(B) Except as provided in division (C) of this section, the landlord or the tenant may terminate or fail to renew a month-to-month tenancy by notice given the other at least thirty days prior to the periodic rental date.

(C) If a tenant violates division (A)(9) of section 5321.05 of the Revised Code and if the landlord has actual knowledge of or has reasonable cause to believe that the tenant, any person in the tenant's household, or any person on the residential premises with the consent of the tenant previously has or presently is engaged in a violation as described in division (A)(6)(a)(i) of section 1923.02 of the Revised Code, the landlord shall terminate the week-to-week tenancy, month-to-month tenancy, or other rental agreement with the tenant by giving a notice of termination to the tenant in accordance with this division. The notice shall specify that the tenancy or other rental agreement is terminated three days after the giving of the notice, and the landlord may give the notice whether or not the tenant or other person has been charged with, has pleaded guilty to or been convicted of, or has been determined to be a delinquent child for an act that, if committed by an adult, would be a violation as described in division (A)(6)(a)(i) of section 1923.02 of the Revised Code. If the tenant fails to vacate the premises within three days after the giving of that notice, then the landlord promptly shall comply with division (A)(9) of section 5321.04 of the Revised Code. For purposes of this division, actual knowledge or reasonable cause to believe as described in this division shall be determined in accordance with division (A)(6)(a)(i) of section 1923.02 of the Revised Code.

(D) This section does not apply to a termination based on the breach of a condition of a rental agreement or the breach of a duty and obligation imposed by law, except that it does apply to a breach of the obligation imposed upon a tenant by division (A)(9) of section 5321.05 of the Revised Code.

Effective Date: 08-22-1990



Section 5321.18 - Written rental agreement for residential premises provisions.

(A) Every written rental agreement for residential premises shall contain the name and address of the owner and the name and address of the owner's agent, if any. If the owner or the owner's agent is a corporation, partnership, limited partnership, association, trust, or other entity, the address shall be the principal place of business in the county in which the residential property is situated or if there is no place of business in such county then its principal place of business in this state, and shall include the name of the person in charge thereof.

(B) If the rental agreement is oral, the landlord, at the commencement of the term of occupancy, shall deliver to tenant a written notice containing the information required in division (A) of this section.

(C) If the landlord fails to provide the notice of the name and address of the owner and owner's agent, if any, required under division (A) or (B) of this section, the notices to the landlord required under division (A) of section 5321.07 and division (A) of section 5321.08 of the Revised Code shall be waived by the landlord and his agent.

Effective Date: 11-04-1974



Section 5321.19 - Effect of chapter on municipal ordinances, township resolutions.

No municipal corporation may adopt or continue in existence any ordinance and no township may adopt or continue in existence any resolution that is in conflict with this chapter, or that regulates the rights and obligations of parties to a rental agreement that are regulated by this chapter. This chapter does not preempt any housing, building, health, or safety code, or any ordinance as described in division (A)(9) of section 5321.04 of the Revised Code, of any municipal corporation or township.

Effective Date: 09-17-1991






Chapter 5322 - STORAGE FACILITIES

Section 5322.01 - Storage facility definitions.

As used in sections 5322.01 to 5322.05 of the Revised Code:

(A) "Self-service storage facility" means any real property that is designed and used only for the purpose of renting or leasing individual storage space in the facility under the following conditions:

(1) The occupants have access to the storage space only for the purpose of storing and removing personal property .

(2) The owner does not issue a warehouse receipt, bill of lading, or other document of title, as defined in section 1301.201 of the Revised Code, for the personal property stored in the storage space

.

"Self-service storage facility" does not include any garage used principally for parking motor vehicles, any garage or storage area in a private residence, an establishment licensed pursuant to sections 915.14 to 915.24 of the Revised Code, or any property of a bank or savings and loan association that contains vaults, safe deposit boxes, or other receptacles for the uses, purposes, and benefits of the bank's or savings and loan association's customers.

(B) "Owner" means a person that is either the owner of a self-service storage facility or the lessor of an entire self-service storage facility and that receives rent from an occupant pursuant to a rental agreement that the person enters into with the occupant.

(C) "Occupant" means a person that rents storage space at a self-service storage facility pursuant to a rental agreement that the person enters into with the owner.

(D) "Rental agreement" means any written agreement that is entered into by the owner and the occupant and that establishes the terms and conditions of the occupant's use of storage space at a self-service storage facility.

(E) "Personal property" means money and every animate or inanimate tangible thing that is the subject of ownership, except anything forming part of a parcel of real estate, as defined in section 5701.02 of the Revised Code, and except anything that is an agricultural commodity, as defined in division (A) of section 926.01 of the Revised Code.

(F) "Late fee" means any fee or charge assessed for an occupant's failure to pay rent when due. "Late fee" does not include interest on a debt, reasonable expenses incurred in the collection of unpaid rent, or costs associated with the enforcement of any other remedy provided by statute or contract.

(G) "Last known address" means either of the following:

(1) The mailing address provided by the occupant in the most recent rental agreement or the mailing address provided by the occupant in a subsequent written notice of a change of address;

(2) The mailing address of any of the persons described in division (A) of section 5322.03 of the Revised Code that is provided by any of those persons to the owner of a self-service storage facility or that is discovered by the owner of a self-service storage facility.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.9,HB 9, §1, eff. 6/29/2011.

Effective Date: 05-04-2004



Section 5322.02 - Owner's lien against stored property upon default.

(A) The owner of a self-service storage facility has a lien against the occupant on the personal property stored pursuant to a rental agreement in any storage space at the self-service storage facility, or on the proceeds of the personal property subject to the defaulting occupant's rental agreement in the owner's possession, for rent, labor, or other charges in relation to the personal property that are specified in the rental agreement and that have become due and for expenses necessary for the preservation of the personal property or expenses reasonably incurred in the sale or other disposition of the personal property pursuant to law. The owner's lien provided for in this section is also effective against the following persons:

(1) A person who has an unfiled security interest in the personal property, except that the owner's lien is not effective against a person who has a valid security interest in a motor vehicle or a valid security interest in a watercraft, whether or not the security interest in the motor vehicle or watercraft is filed;

(2) A person who meets both of the following requirements:

(a) The person has a legal interest in the personal property, a filed security interest in the personal property, or a valid security interest in the personal property that is a motor vehicle .

(b) The person consents in writing to the storage of the personal property.

(B) The owner's lien created by division (A) of this section attaches as of the date the personal property is brought to the self-service storage facility. An owner loses the owner's lien on any personal property that the owner voluntarily permits to be removed from the self-service storage facility or unjustifiably refuses to permit to be removed from the self-service storage facility.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 01-09-1981



Section 5322.03 - Enforcement of owner's lien.

An owner's lien created by division (A) of section 5322.02 of the Revised Code for a claim that has become due may be enforced only as follows:

(A) The following persons shall be notified in accordance with divisions (B) and (C) of this section :

(1) All persons whom the owner has actual knowledge of and who claim an interest in the personal property;

(2) All persons holding liens on any motor vehicle or watercraft amongst the property;

(3) All persons who have filed security agreements in the name of the occupant evidencing a security interest in the personal property with either the secretary of state or the county recorder of the county in which the self-service storage facility is located or the Ohio county of the last known address of the occupant.

(B) The notice shall be delivered in person , sent by certified mail, or sent by first-class mail with a certificate of mailing to the last known address of each person who is required to be notified by division (A) of this section;

(C) The notice shall include all of the following:

(1) The name and last known address of the occupant who rented the storage space in which the personal property was stored;

(2) An itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

(3) A brief and general description of the personal property subject to the lien. The description shall be reasonably adequate to permit the person notified to identify it except that any container including, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner that deters immediate access to its contents and that has not been opened by the owner prior to the date on which the notice is given may be described as such without describing its contents.

(4) A notice of denial of access to the personal property, if a denial of access is permitted under the terms of the rental agreement, which notice provides the name, street address, and telephone number of the person whom the person notified may contact to pay the claim and to either obtain the personal property or enter into a rental agreement for the storage of the personal property;

(5) A demand for payment within a specified time not less than ten days after delivery of the notice;

(6) A conspicuous statement that unless the claim is paid within that time the personal property will be advertised for sale and will be sold by auction at a specified time and place and that, if no person purchases the personal property at the auction, the personal property may be sold at a private sale or destroyed;

(7) The address of the place at which the sale will be held, if the sale will be held at a place other than the self-service storage facility in which the personal property was stored.

(D) Any notice given pursuant to this section shall be presumed delivered, if the notice is sent by first-class mail with a certificate of mailing, when it is deposited with the United States postal service and properly addressed with proper postage prepaid.

(E) The sale of the personal property shall conform to the terms of the notice as provided for in this section .

(F) The sale of the personal property shall be held at the self-service storage facility or, if the address of the place was included in the notice as required by division (C)(7) of this section, at the nearest suitable place to the self-service storage facility at which the personal property is stored .

(G) After the expiration of the time given in the notice, an advertisement of the sale shall be published once a week for two consecutive weeks in a newspaper of general circulation in the county in which the self-service storage facility is located or any other commercially reasonable manner. The manner of advertisement shall be deemed commercially reasonable if at least three independent bidders attend the sale at the time and place advertised. The advertisement shall include all of the following:

(1) A brief and general description of the personal property as required by division (C)(3) of this section, except that the description shall describe the contents of any trunk, valise, or box that is locked, fastened, sealed, or tied in a manner that deters immediate access to its contents, if the trunk, valise, or box is opened by the owner prior to the date on which the advertisement of sale is published;

(2) The name and last known address of the occupant who rented the storage space in which the personal property was stored;

(3) The address of the self-service storage facility;

(4) The time, place, and manner of the sale.

The sale shall take place at least fifteen days after the first publication.

(H)

(1) Any person who has a a security interest in , or who holds a lien against, a motor vehicle or watercraft may pay the amount necessary to satisfy the lien created by division (A) of section 5322.02 of the Revised Code and the reasonable expenses incurred under this section. That person , upon payment of the amount necessary to satisfy the lien plus expenses, may enter into a new rental agreement for the storage of the motor vehicle or watercraft. Any person who presents proof of a security interest in or lien on a motor vehicle or watercraft or a court order authorizing the person to take possession of a motor vehicle or watercraft may immediately remove the motor vehicle or watercraft from the self-service storage facility without satisfying the lien or expenses of the owner.

(2) Before any sale of personal property other than a motor vehicle or watercraft pursuant to this section, any person who has a legal interest or a security interest in, or who holds a lien against, any personal property other than a motor vehicle or watercraft may pay the amount necessary to satisfy the lien created by division (A) of section 5322.02 of the Revised Code and the reasonable expenses incurred under this section and remove the personal property in which the person has the interest or against which the person holds the lien. After removal of all the personal property, including any motor vehicle or watercraft, from the storage space of the self-service storage facility by any means under this section, any person can enter into a rental agreement for the storage of personal property with the owner, and the owner has no obligation to the prior occupant of that storage space in the self-service storage facility. Before entering into a new rental agreement, the owner must have any motor vehicle or watercraft towed from that storage space.

(3) Upon receipt of the payment from a person other than the occupant, the owner shall enter into a new rental agreement for the storage of the personal property or, if the person meets the conditions set forth in division (H)(2) of this section, shall permit the person to remove the personal property from the self-service storage facility.

(4) If the occupant pays the amount necessary to satisfy the lien created by division (A) of section 5322.02 of the Revised Code and the reasonable expenses incurred under this section, the occupant shall immediately remove all of the occupant's personal property from the self-service storage facility, unless the owner of the self-service storage facility agrees to enter into a new rental agreement for the storage of the property.

(I)

(1) If property on which there is a lien under division (A) of section 5322.02 of the Revised Code is not sold at auction, but is claimed under division (H) of this section and the owner's lien is satisfied, then all legal or security interest in, or any other liens held against, the property shall remain intact.

(2) A purchaser at auction in good faith, except an owner or an owner's agent, of the personal property sold to satisfy an owner's lien created by division (A) of section 5322.02 of the Revised Code takes the property free and clear of any rights of persons against whom the lien was valid, or any persons who had an interest in, or who held, any other lien against the property, despite noncompliance by the owner with the requirements of this section .

(J) The owner may examine any personal property to be sold pursuant to this section. The examination may include, but is not limited to, the opening of any trunk, valise, box, or other container that is locked, fastened, sealed, tied, or otherwise closed in a manner that deters immediate access to its contents.

(K)

(1) If the property upon which the lien created under division (A) of this section is claimed is a motor vehicle or a watercraft, the owner shall have the motor vehicle or watercraft towed from the premises if any of the following circumstances applies:

(a) The notice was delivered or sent pursuant to division (B) of this section to all persons holding a lien on the motor vehicle or watercraft, and thirty days have elapsed since the notice was delivered or sent without a response from any of those persons.

(b) Rent and other charges related to the property remain unpaid or unsatisfied by the occupant for sixty days, and no lien holders have been identified.

(c) The owner is planning to hold a sale at auction of the personal property that was stored in the self-service storage unit with that motor vehicle or watercraft, in which case the motor vehicle or watercraft shall be towed prior to the auction.

(2) The owner shall not be liable for the motor vehicle or watercraft or any damages to the motor vehicle or watercraft once the tower takes possession of the property. The notice delivered or sent pursuant to division (B) of this section to all persons holding a lien on the motor vehicle or watercraft shall include the name of the towing company. The name and the address of the towing company shall also be made available to the occupant or any lien holder upon the presentation of a document of title or another document that confirms an interest in the motor vehicle or watercraft.

(L) The owner may satisfy the owner's lien from the proceeds of any sale held pursuant to this section, but shall mail the balance, if any, by certified mail to the occupant at the occupant's last known address. If the balance is returned to the owner after the owner mailed the balance by certified mail to the occupant or if the address of the occupant is not known, the owner shall hold the balance for two years after the date of the sale for delivery on demand to the occupant or to any other person who would have been entitled to possession of the personal property. After the expiration of the two-year period, the balance shall become unclaimed funds, as defined in division (B) of section 169.01 of the Revised Code, and shall be disposed of pursuant to Chapter 169. of the Revised Code.

(M) An owner may buy at any public sale held pursuant to this section.

(N) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against a debtor.

(O)

(1) If the owner complies with the requirements for sale under this section, the owner's liability to persons who have an interest in the personal property sold is limited to the balance of the proceeds of the sale after the owner has satisfied the owner's lien.

(2) The owner is liable for damages caused by the failure to comply with the requirements for sale under this section and is liable for conversion for willful violation of the requirements for sale under this section.

(P) If no person purchases the personal property at the auction and if the owner has complied with this section, the owner may do any of the following:

(1) Advertise and sell the personal property pursuant to divisions (F) to (O) of this section;

(2) Sell the personal property at a private sale;

(3) Dispose of the personal property in any manner considered appropriate by the owner including, but not limited to, destroying the personal property.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Effective Date: 01-09-1981



Section 5322.04 - Use for residential purposes prohibited.

No occupant shall use a self-service storage facility for residential purposes.

Effective Date: 01-09-1981



Section 5322.05 - Late fees for failure to pay rent when due for use of self-service storage facility.

(A) Subject to division (B) of this section, a reasonable late fee may be imposed and collected by an owner for each service period that an occupant does not pay rent when due under a rental agreement, provided that the due date for the rental payment is not earlier than the day before the first day of the service period to which the rental payment applies. However, no late fee shall be imposed or collected if the occupant makes a rental payment in full by the third day after the due date under the rental agreement.

(B) No late fee may be collected pursuant to division (A) of this section unless the amount of that fee and the conditions for imposing that fee are stated in the rental agreement or an addendum to that agreement.

(C) For purposes of division (A) of this section, a late fee of twenty dollars for each late rental payment, or twenty per cent of the amount of each late rental payment, whichever is greater, is deemed reasonable and does not constitute a penalty. However, the contract may provide for a late fee in a greater amount if that amount is reasonable. The owner has the burden of proof that the late fee in the greater amount is reasonable.

(D) Any reasonable expense incurred in rent collection or lien enforcement by an owner may be charged to the occupant in addition to the late fees permitted by this section.

Effective Date: 05-04-2004






Chapter 5323 - RESIDENTIAL RENTAL PROPERTY

Section 5323.01 - Residential rental property definitions.

As used in this chapter:

(A) "Hotel" has the same meaning as in section 3731.01 of the Revised Code.

(B) "Manufactured home" has the same meaning as in section 3781.06 of the Revised Code.

(C) "Mobile home" and "recreational vehicle" have the same meanings as in section 4501.01 of the Revised Code.

(D) "Political subdivision" means a county that has a population of more than two hundred thousand according to the most recent decennial census or a township, municipal corporation, or other body corporate and politic that is located in a county that has a population of more than two hundred thousand according to the most recent decennial census and is responsible for government activities in a geographic area smaller than that of the state.

(E) "Residential rental property" means real property that is located in a county that has a population of more than two hundred thousand according to the most recent decennial census and on which is located one or more dwelling units leased or otherwise rented to tenants solely for residential purposes, or a mobile home park or other permanent or semipermanent site at which lots are leased or otherwise rented to tenants for the parking of a manufactured home, mobile home, or recreational vehicle that is used solely for residential purposes. "Residential rental property" does not include a hotel or a college or university dormitory.

Effective Date: 09-28-2006; 2007 HB119 09-29-2007



Section 5323.02 - Filing of information by owner with county auditor.

(A) An owner of residential rental property shall file with the county auditor of the county in which the property is located the following information:

(1) The name, address, and telephone number of the owner;

(2) If the residential rental property is owned by a trust, business trust, estate, partnership, limited partnership, limited liability company, association, corporation, or any other business entity, the name, address, and telephone number of the following:

(a) A trustee, in the case of a trust or business trust;

(b) The executor or administrator, in the case of an estate;

(c) A general partner, in the case of a partnership or a limited partnership;

(d) A member, manager, or officer, in the case of a limited liability company;

(e) An associate, in the case of an association;

(f) An officer, in the case of a corporation;

(g) A member, manager, or officer, in the case of any other business entity.

(3) The street address and permanent parcel number of the residential rental property.

(B) The information required under division (A) of this section shall be filed and maintained on the tax list or the real property record.

(C) An owner of residential rental property shall update the information required under division (A) of this section within sixty days after any change in the information occurs.

(D) The county auditor shall provide an owner of residential rental property located in a county that has a population of more than two hundred thousand according to the most recent decennial census with notice pursuant to division (B) of section 323.131 of the Revised Code of the requirement to file the information required under division (A) of this section and the requirement to update that information under division (C) of this section.

(E) The owner of residential real property shall comply with the requirements under divisions (A) and (C) of this section within sixty days after receiving the notice provided under division (D) of this section, division (D) of section 319.202, or division (B) of section 323.131 of the Revised Code.

Effective Date: 09-28-2006; 2007 HB119 09-29-2007



Section 5323.03 - Designation of filing agent by out-of-state owner.

An owner of residential rental property who resides outside the state shall designate, in a manner to be determined by the county auditor of the county in which the property is located, an individual who resides in the state to serve as the owner's agent for the acceptance of service of process on behalf of the owner in any legal action or proceeding in the state, unless the owner previously designated and continues to maintain a statutory agent for the service of process with the secretary of state as a condition of being authorized to engage in business in this state pursuant to another section of the Revised Code.

An owner who designates an agent pursuant to this section shall file in writing with the relevant county auditor the name, address, and telephone number of the agent. An owner who previously designated and continues to maintain a statutory agent for the service of process with the secretary of state as a condition of being authorized to engage in business in this state pursuant to another section of the Revised Code shall file in writing with the county auditor of the county in which the residential rental property is located a certified copy of the document filed with the secretary of state containing that designation.

Effective Date: 09-28-2006



Section 5323.04 - Filed information as public record.

(A) All information filed with a county auditor under this chapter is a public record under section 149.43 of the Revised Code.

(B) An owner of residential rental property who complies with the requirements of this chapter shall be deemed to be in full compliance with any request by the state or any political subdivision to that owner for information that is identical to the information filed with the county auditor under this chapter.

Effective Date: 09-28-2006



Section 5323.99 - Failure to comply with chapter - penalty.

No owner of residential rental property shall fail to comply with the filing or updating of information requirements of section 5323.02 of the Revised Code or shall fail to satisfy the designation of agent requirement or the filing of the appropriate designation of agent document requirement of section 5323.03 of the Revised Code. The county auditor may impose upon any person who violates this section a special assessment on the residential rental property that is the subject of the violation that is not less than fifty dollars or more than one hundred fifty dollars. Such special assessment may be appealed to the county board of revision.

Effective Date: 09-28-2006; 2007 HB119 09-29-2007









Title [55] LV ROADS - HIGHWAYS - BRIDGES

Chapter 5501 - DEPARTMENT OF TRANSPORTATION

Section 5501.01 - Department of transportation definitions.

As used in Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code:

(A) "Transportation facilities" means all publicly owned modes and means of transporting people and goods, including the physical facilities, garages, district offices, and other related buildings therefor, and including, but not limited to, highways, rights-of-way, roads and bridges, parking facilities, aviation facilities, port facilities, rail facilities, public transportation facilities, rest areas, and roadside parks.

(B) "Public transportation" means publicly owned or operated transportation by bus, rail, or other conveyance, which provides to the public transit or paratransit service on a regular and continuing basis within the state, and may include demand-responsive transportation, subscription bus service, shared-ride taxi service, car pools, van pools, or jitney service. "Public transportation" does not include school bus transportation or charter or sightseeing services.

(C) "Road" or "highway" includes all appurtenances to the road or highway, including but not limited to, bridges, viaducts, grade separations, culverts, lighting, signalization, and approaches on or to such road or highway.

(D) "Right-of-way" has the same meaning as in division (UU)(2) of section 4511.01 of the Revised Code.

(E) "Telecommunications service provider" means an entity that, for a fee, provides telecommunications services, including, but not limited to, voice, data, interactive or two-way telecommunications services, without regard to the way such services are delivered.

(F) "Telecommunications facility" means a facility for the provision of telecommunications services. The facility may include, but is not limited to, a tower, monopole, antenna or other ancillary equipment, or buildings used to deliver telecommunications services.

Effective Date: 06-29-1999



Section 5501.02 - Director of transportation to prescribe rules and appoint employees.

All duties, powers, and functions conferred by law on the department of transportation and the divisions of the department shall be performed under such rules as the director of transportation may prescribe, and shall be under the director's control. The director shall appoint such employees of the department as are necessary, and shall prescribe their titles and duties.

Effective Date: 09-17-1996



Section 5501.03 - [Effective Until 7/1/2013] Department of transportation - powers and duties.

(A) The department of transportation shall:

(1) Exercise and perform such other duties, powers, and functions as are conferred by law on the director, the department, the assistant directors, the deputy directors, or on the divisions of the department;

(2) Coordinate and develop, in cooperation with local, regional, state, and federal planning agencies and authorities, comprehensive and balanced state policy and planning to meet present and future needs for adequate transportation facilities in this state, including recommendations for adequate funding of the implementation of such planning;

(3) Coordinate its activities with those of other appropriate state departments, public agencies, and authorities, and enter into any contracts with such departments, agencies, and authorities as may be necessary to carry out its duties, powers, and functions;

(4) Cooperate with and assist the public utilities commission in the commission's administration of sections 4907.47 to 4907.476 of the Revised Code, particularly with respect to the federal highway administration;

(5) Cooperate with and assist the Ohio power siting board in the board's administration of Chapter 4906. of the Revised Code;

(6) Give particular consideration to the development of policy and planning for public transportation facilities, and to the coordination of associated activities relating thereto, as prescribed under divisions (A)(2) and (3) of this section;

(7) Conduct, in cooperation with the Ohio legislative service commission, any studies or comparisons of state traffic laws and local traffic ordinances with model laws and ordinances that may be required to meet program standards adopted by the United States department of transportation pursuant to the "Highway Safety Act of 1966," 80 Stat. 731, U.S.C.A. 401;

(8) Prepare, print, distribute, and advertise books, maps, pamphlets, and other information that, in the judgment of the director, will inform the public and other governmental departments, agencies, and authorities as to the duties, powers, and functions of the department;

(9) In its research and development program, consider technologies for improving roadways, including construction techniques and materials to prolong project life, being used or developed by other states that have geographic, geologic, or climatic features similar to this state's, and collaborate with those states in that development.

(B) Nothing contained in division (A)(1) of this section shall be held to in any manner affect, limit, restrict, or otherwise interfere with the exercise of powers relating to transportation facilities by appropriate agencies of the federal government, or by counties, municipal corporations, or other political subdivisions or special districts in this state authorized by law to exercise such powers.

(C) The department may use all appropriate sources of revenue to assist in the development and implementation of rail service as defined by division (C) of section 4981.01 of the Revised Code.

(D) The director of transportation may enter into contracts with public agencies including political subdivisions, other state agencies, boards, commissions, regional transit authorities, county transit boards, and port authorities, to administer the design, qualification of bidders, competitive bid letting, construction inspection, and acceptance of any projects administered by the department, provided the administration of such projects is performed in accordance with all applicable state and federal laws and regulations with oversight by the department.

Amended by 128th General Assemblych.,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-30-1999

This section is set out twice. See also § 5501.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5501.03 - [Effective 7/1/2013] Department of transportation - powers and duties.

(A) The department of transportation shall:

(1) Exercise and perform such other duties, powers, and functions as are conferred by law on the director, the department, the assistant directors, the deputy directors, or on the divisions of the department;

(2) Coordinate and develop, in cooperation with local, regional, state, and federal planning agencies and authorities, comprehensive and balanced state policy and planning to meet present and future needs for adequate transportation facilities in this state, including recommendations for adequate funding of the implementation of such planning;

(3) Coordinate its activities with those of other appropriate state departments, public agencies, and authorities, and enter into any contracts with such departments, agencies, and authorities as may be necessary to carry out its duties, powers, and functions;

(4) Cooperate with and assist the public utilities commission in the commission's administration of sections 4907.47 to 4907.476 of the Revised Code, particularly with respect to the federal highway administration;

(5) Cooperate with and assist the Ohio power siting board in the board's administration of Chapter 4906. of the Revised Code;

(6) Give particular consideration to the development of policy and planning for public transportation facilities, and to the coordination of associated activities relating thereto, as prescribed under divisions (A)(2) and (3) of this section;

(7) Conduct, in cooperation with the Ohio legislative service commission, any studies or comparisons of state traffic laws and local traffic ordinances with model laws and ordinances that may be required to meet program standards adopted by the United States department of transportation pursuant to the "Highway Safety Act of 1966," 80 Stat. 731, U.S.C.A. 401;

(8) Prepare, print, distribute, and advertise books, maps, pamphlets, and other information that, in the judgment of the director, will inform the public and other governmental departments, agencies, and authorities as to the duties, powers, and functions of the department;

(9) In its research and development program, consider technologies for improving safety, mobility, aviation and aviation education, transportation facilities, roadways, including construction techniques and materials to prolong project life, being used or developed by other states that have geographic, geologic, or climatic features similar to this state's, and collaborate with those states in that development.

(B) Nothing contained in this section shall be held to in any manner affect, limit, restrict, or otherwise interfere with the exercise of powers relating to transportation facilities by appropriate agencies of the federal government, or by counties, municipal corporations, or other political subdivisions or special districts in this state authorized by law to exercise such powers.

(C) The department may use all appropriate sources of revenue to assist in the development and implementation of rail service as defined by division (C) of section 4981.01 of the Revised Code.

(D) The director of transportation may enter into contracts with public agencies including political subdivisions, other state agencies, boards, commissions, regional transit authorities, county transit boards, and port authorities, to administer the design, qualification of bidders, competitive bid letting, construction inspection, research, and acceptance of any projects or transportation facilities administered by the department, provided the administration of such projects or transportation facilities is performed in accordance with all applicable state and federal laws and regulations with oversight by the department.

(E) The director may enter into cooperative or contractual agreements with any individual, organization, or business related to the creation or promotion of a traveler information program. The traveler information program shall provide real-time traffic conditions and travel time information to travelers by telephone, text message, internet, or other similar means at no cost to the traveler. The director may contract with a program manager for the traveler information program. The program manager shall be responsible for all costs associated with the development and operation of the traveler information program. The compensation due to a program manager or vendor under any of these agreements may include deferred compensation in an amount determined by the director. Excess revenue shall be remitted to the department for deposit into the highway operating fund.

(F) Any materials or data submitted to, made available to, or received by the director of transportation, to the extent that the materials or data consist of trade secrets, as defined in section 1333.61 of the Revised Code, or commercial or financial information, are confidential and are not public records for the purposes of section 149.43 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-30-1999

This section is set out twice. See also § 5501.03, effective until 7/1/2013.



Section 5501.031 - Energy conservation in planning, design, and utilization of transportation facilities.

The department of transportation shall:

(A) Consider energy conservation as an integral factor along with economics, engineering, safety, and the environment in the planning, design, and utilization of transportation facilities;

(B) Reevaluate existing plans for highways and other transportation modes and require regional transportation studies and local planning agencies operating under state coordination or with state funds to cooperate in such reevaluation. Such reevaluation shall consider shifts to energy conservation modes and improvement in modal energy efficiencies, and shall include both technological alternatives and administrative or management strategies. Short-term conservation measures must be adaptable to long-term conservation requirements to include permanent reductions in gasoline usage and revitalization of railroads.

(C) Take all necessary steps to increase the level of awareness of transportation professions and related government sectors of those techniques that are immediately available to reduce petroleum consumption in improving operation and maintenance of transportation facilities;

(D) Review construction specifications and design standards for highway construction and maintenance, with a view to pursuing the elimination of those found to be unnecessary and wasteful of energy;

(E) Submit recommendations to the department of development and to the general assembly, designed to reduce the energy intensive nature of the existing transportation system, control the growth of gasoline demand, and support other efforts to conserve energy;

(F) In cooperation with the department of development, encourage and promote the establishment of carpool and vanpool programs including preferential parking for vehicles used in carpools or vanpools. The department of transportation shall also study the feasibility of preferential traffic control for public transportation vehicles and variable working hours as additional conservation measures.

The department shall undertake to utilize to the fullest extent funds made available under federal or state programs for the development of park-and-ride lots to serve carpools and vanpools and encourage the use of public transportation facilities. Potential locations and funds for park-and-ride lots shall be identified in at least one location in each standard metropolitan statistical area in the state. These locations shall be reported to the department of development.

Effective Date: 03-17-1989



Section 5501.04 - Distribution of duties, powers, and functions of the department; deputy directors.

Pursuant to section 5501.02 of the Revised Code, the director of transportation shall distribute the duties, powers, and functions of the department among the divisions of the department.

Each division shall be headed by a deputy director, whose title shall be designated by the director, and shall include those other officers and employees as may be necessary to carry out the work of the division. Each deputy director of each division shall be in the unclassified civil service of the state and shall serve at the pleasure of the director. The director shall be responsible for the determination of general policies in the performance of the duties, powers, and functions of the department and of each division. The director shall have complete executive charge of the department, shall be responsible for the organization, direction, and supervision of the work of the department and the performance of the duties, powers, and functions assigned to each division, and may establish necessary administrative units therein. Each deputy director of each division, with the approval of the director and subject to Chapter 124. of the Revised Code, shall appoint the necessary employees of the division and may remove such employees for cause.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-1999



Section 5501.05 - Prohibiting use of highway funds for non-highway purposes.

Moneys appropriated to the department of transportation and derived from fees, excises, or license taxes relating to the registration, operation, or use of vehicles on public highways, or to fuels used for propelling such vehicles, shall not be expended for any purpose other than as provided in Section 5a of Article XII, Ohio Constitution, and such moneys may be expended only for expenses directly chargeable to the purposes set forth in such section. The director of transportation may make rules facilitating, to the extent practical under the circumstances, the use of public transportation systems and aviation systems by the handicapped.

Effective Date: 03-17-1989



Section 5501.051 - Transfer of realty to municipality for health care services.

Notwithstanding section 5501.05 of the Revised Code, real property purchased with money appropriated to the department of transportation may be transferred to a municipality with a population of no more than ten thousand persons as of December 31, 1992, if the real property is to be used for the public purpose of providing health care services to the community.

Effective Date: 04-16-1993



Section 5501.06 - Department of transportation succeeds to rights and duties of department of highways.

(A) For the purpose of succession to all duties, powers, and functions transferred, and of the conduct and completion of matters relating thereto, the department of transportation or the director of transportation shall be held to constitute the continuation of the department of highways and the director of highways. All rules, regulations, acts, determinations, and decisions pertaining to such duties, powers, and functions for the department of highways and the director of highways, in force and effect at the time of such transfer, shall continue in force and effect until further action thereon by the department of transportation or the director of transportation. Wherever the department of highways is referred to in any provision of law, or in any contract or document that pertains to such duties, powers, and functions, the reference or designation shall be held to refer to the department of transportation or the director of transportation. No pending action or proceeding to which the department of highways or the director of highways is a party and which pertains to such duties, powers, and functions shall be affected by any provision effecting the transfer of such duties, powers, and functions, but may be prosecuted or defended in the name of the department of transportation or of the director of transportation; and in any such action or proceeding, the department or the director, upon application to the court, shall be substituted as a party.

(B) The director shall make annually, at the end of each fiscal year, in quadruplicate, a report of the transactions and proceedings of his department for such fiscal year, specifically disclosing the total receipts and disbursements of each division within the department, together with a summary of the official acts of the director and the department. On the first day of August of each year, one of such reports shall be filed with the governor, one with the secretary of state, one shall be kept on file in the office of the department and one with the legislative auditor who shall transmit copies to the members of the house and senate finance committees.

Effective Date: 09-28-1973



Section 5501.07 - Office of public transportation of division of multi-modal planning and programs.

In addition to those duties, powers, and functions the director of transportation assigns to it, the office of transit:

(A) May issue grants from any public transportation grant appropriation to county transit boards, regional transit authorities, regional transit commissions, counties, municipal corporations, and private nonprofit organizations that operate or will operate a public transportation system.

The director shall establish criteria for the distribution of such grants. These criteria may include and the director may consider each of the following:

(1) The degree to which comprehensive regional transportation planning goals may be attained through a program for which a grant will be used;

(2) The amount of local financial or other support of public transportation operations and facilities affected by the program;

(3) The levels of existing service and fare;

(4) The degree to which the proposed plan demonstrates approaches of potential value to other local transit boards, authorities, commissions, counties, municipal corporations, and private nonprofit organizations operating public transportation systems;

(5) The degree to which the grant applicant will use state and local funds to match a federal grant;

(6) Such other factors as the director determines.

Any criteria established by the director for the distribution of such grants shall be consistent with the requirements of the United States department of transportation, or any administration in the department, including, but not limited to, the federal transit administration. The director may designate in the criteria certain dates after which applications for specified portions of the appropriations made for this purpose will not be accepted.

(B) May issue grants from any elderly and handicapped transit fare assistance grant appropriation to county transit boards, regional transit authorities, regional transit commissions, counties, municipal corporations, and private nonprofit organizations that operate or will operate public transportation systems for the purpose of reducing the transit or paratransit fares of elderly or handicapped persons. The director shall establish criteria for the distribution of such grants.

(C) May administer provisions of federal public transportation acts or programs applicable within the state, pursuant to an agreement entered into by the director with an appropriate official of the federal agency responsible for implementation of the federal acts or programs. The federal acts or programs shall include, but are not limited to, programs authorized under the "Act of July 5, 1994," 108 Stat. 785, 49 U.S.C.A. 5301, as amended.

(D) Shall furnish, upon request and within the limits of appropriated funds, guidance in technical or policy matters to a county transit board, regional transit authority, regional transit commission, county, municipal corporation, or private nonprofit organization that operates or proposes to operate a public transportation system, and provide assistance and liaison in the preparation and submission of applications for federal and state funds;

(E) May apply for and accept grants or loans from any federal agency for the purpose of providing for the development or improvement of public transportation facilities or for the coordination of any activities related to the development or improvement of such facilities, and may provide any consideration from any public transportation grant appropriation and enter into any contracts that may be required in order to obtain such grants or loans from a federal agency.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-30-1999



Section 5501.071 - Deposit of public transportation program funds to highway operating fund.

All funds received by the department of transportation from federal, local, or private sources for the purpose of carrying out public transportation programs shall be deposited into the highway operating fund.

Effective Date: 06-30-1995



Section 5501.08 - [Repealed].

Effective Date: 06-30-1995



Section 5501.09 - [Repealed] .

Repealed by 129th General AssemblyFile No.127,HB 487, §105.01, eff. 9/10/2012.

Effective Date: 2008 HB562 09-22-2008



Section 5501.10 - Classification and prioritization of new construction plans and contracts.

Within three months of the effective date of this act, the department of transportation shall establish a written policy for the classification and prioritization of all new construction plans and contracts. The policy shall consider all aspects of new construction planning in a manner allowing the comparison of competing projects. The director of transportation shall utilize the policy in regard to all new construction plans and contracts.

Effective Date: 06-30-1995



Section 5501.101 - Amended and Renumbered RC 5501.18.

Effective Date: 09-28-1973



Section 5501.11 - Department of transportation with respect to highways.

(A) The functions of the department of transportation with respect to highways shall be to do all of the following:

(1) Establish state highways on existing roads, streets, and new locations and construct, reconstruct, widen, resurface, maintain, and repair the state system of highways and the bridges and culverts thereon;

(2) Cooperate with the federal government in the establishment, construction, reconstruction, improvement, maintenance, and repair of post roads and other roads designated by the federal authorities;

(3) Conduct research and cooperate with organizations conducting research in matters pertaining to highway design, construction, maintenance, material, safety, and traffic;

(4) Cooperate with the counties, municipal corporations, townships, and other subdivisions of the state in the establishment, construction, reconstruction, maintenance, repair, and improvement of the public roads and bridges.

(B) To fulfill its functions under division (A) of this section, the department shall develop and maintain a pavement management system. The system shall inventory and evaluate basic road and bridge conditions throughout the state highway system and develop strategies to improve those conditions, minimize annual maintenance of the state highway system, and ensure that a disproportionate percentage of the roads and bridges on the state highway system are not due for replacement or major repair at the same time. The department shall identify and promote longer pavement life spans to lessen user delays and the disruption to traffic on the state highway system.

Effective Date: 09-28-1973; 03-29-2005



Section 5501.111, 5501.112 - Amended and Renumbered RC 5501.32, 5501.33.

Effective Date: 06-21-1990



Section 5501.113, 5501.114, 5501.115, 55 - Amended and Renumbered RC 5501.34, 5501.35, 5501.36, 5501.37.

Effective Date: 07-01-1985



Section 5501.117 - Amended and Renumbered RC 5501.38.

Effective Date: 06-30-1997



Section 5501.12 - Chief engineer.

The director of transportation shall appoint a chief engineer, who shall be a registered professional engineer and who shall serve at the pleasure of the director. The chief engineer is exempt from state civil service requirements and regulations, and shall perform such duties as are designated by the director.

Effective Date: 09-17-1996



Section 5501.13 - [Repealed].

Effective Date: 09-17-1996



Section 5501.14 - Division of state into districts - district deputy directors.

The director of transportation shall divide the state into not exceeding twelve districts and give to each district an appropriate number or name. Each district shall manage all activities within the area of the district, including transportation planning, intermodal coordination, design, operation, and maintenance of highways and bridges, and any associated administrative activities.

The director may appoint and assign to each district a district deputy director. Each district deputy shall serve during the pleasure of and perform such duties as are prescribed by the director. Each district deputy shall exercise professional judgment in the administration of all district activities and shall be accountable for all district duties. Policy, procedures, and operational plans of a district deputy shall follow the overall goals and objectives of the department of transportation.

The director may establish, equip, and staff an office in each district for the use of the district deputy, and the director may acquire suitable space for such office by purchase or lease or by the purchase of a site and the erection of a building thereon.

Effective Date: 09-17-1996



Section 5501.15 - [Repealed].

Effective Date: 06-30-1991



Section 5501.16 - Chief clerk and secretaries.

The director of transportation may appoint a chief clerk, who shall be exempt from civil service requirements or regulations.

The director may appoint a secretary to the director and a secretary to each assistant director. Secretaries so appointed shall be exempt from civil service requirements or regulations.

Effective Date: 03-17-1989



Section 5501.161, 5501.162, 5501.163 - Amended and Renumbered RC 5501.44, 5501.45, 5501.46.

Effective Date: 09-28-1973



Section 5501.17 - [Effective Until 7/1/2013] Assistants to prepare plans and surveys - contracts with planning commissions.

The director of transportation may employ such assistants as are necessary to prepare plans and surveys. Compensation paid for the preparation of plans, surveys, and specifications shall be regarded as a part of the cost and expense of the improvement for which they were made and shall be paid from funds set aside for the improvement.

The director may appoint additional clerks and stenographers, and such other engineers, inspectors, technicians, and other employees as are necessary to carry out Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code. All such technicians employed under the authority of this section shall be eligible to receive pay during periods of on the job training or while attending special training schools conducted by the department of transportation. Such employees and appointees, in addition to their salaries, shall receive their actual necessary traveling expenses when on official business.

The director may contract with regional, county, or municipal planning commissions or county engineers having adequate staffs, and with planning agencies of adjacent states, for the preparation of comprehensive transportation and land use studies and major thoroughfare reports, or parts thereof, and pay the commissions, county engineers, or planning agencies of adjacent states for such work from funds available to the department.

Effective Date: 06-29-2001

This section is set out twice. See also § 5501.17, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5501.17 - [Effective 7/1/2013] Assistants to prepare plans and surveys - contracts with planning commissions.

The director of transportation may employ such assistants as are necessary to prepare plans and surveys. Compensation paid for the preparation of plans, surveys, and specifications shall be regarded as a part of the cost and expense of the improvement for which they were made and shall be paid from funds set aside for the improvement.

The director may appoint additional clerks and stenographers, and such other engineers, inspectors, technicians, and other employees as are necessary to carry out Chapters 4561., 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code. All such technicians employed under the authority of this section shall be eligible to receive pay during periods of on the job training or while attending special training schools conducted by the department of transportation. Such employees and appointees, in addition to their salaries, shall receive their actual necessary traveling expenses when on official business.

The director may contract with regional, county, or municipal planning commissions or county engineers having adequate staffs, and with planning agencies of adjacent states, for the preparation of comprehensive transportation and land use studies and major thoroughfare reports, or parts thereof, and pay the commissions, county engineers, or planning agencies of adjacent states for such work from funds available to the department.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-29-2001

This section is set out twice. See also § 5501.17, effective until 7/1/2013.



Section 5501.18 - [Repealed].

Effective Date: 06-29-2001



Section 5501.19 - [Repealed].

Effective Date: 09-16-1998



Section 5501.20 - Department of transportation business plan.

(A) As used in this section:

(1) "Career professional service" means that part of the competitive classified service that consists of employees of the department of transportation who, regardless of job classification, meet both of the following qualifications:

(a) They are supervisors, professional employees who are not in a collective bargaining unit, confidential employees, or management level employees, all as defined in section 4117.01 of the Revised Code.

(b) They exercise authority that is not merely routine or clerical in nature and report only to a higher level unclassified employee or employee in the career professional service.

(2) "Demoted" means that an employee is placed in a position where the employee's wage rate equals, or is not more than twenty per cent less than, the employee's wage rate immediately prior to demotion or where the employee's job responsibilities are reduced, or both.

(3) "Employee in the career professional service with restoration rights" means an employee in the career professional service who has been in the classified civil service for at least two years and who has a cumulative total of at least ten years of continuous service with the department of transportation.

(B) Not later than the first day of July of each odd-numbered year, the director of transportation shall adopt a rule in accordance with section 111.15 of the Revised Code that establishes a business plan for the department of transportation that states the department's mission, business objectives, and strategies and that establishes a procedure by which employees in the career professional service will be held accountable for their performance. The director shall adopt a rule that establishes a business plan for the department only once in each two years. Within sixty days after the effective date of a rule that establishes a business plan for the department, the director shall adopt a rule in accordance with section 111.15 of the Revised Code that identifies specific positions within the department of transportation that are included in the career professional service. The director may amend the rule that identifies the specific positions included in the career professional service whenever the director determines necessary. Any rule adopted under this division is subject to review and invalidation by the joint committee on agency rule review as provided in division (D) of section 111.15 of the Revised Code. The director shall provide a copy of any rule adopted under this division to the director of budget and management.

Except as otherwise provided in this section, an employee in the career professional service is subject to the provisions of Chapter 124. of the Revised Code that govern employees in the classified civil service.

(C) After an employee is appointed to a position in the career professional service, the employee's direct supervisor shall provide the employee appointed to that position with a written performance action plan that describes the department's expectations for that employee in fulfilling the mission, business objectives, and strategies stated in the department's business plan. No sooner than four months after being appointed to a position in the career professional service, an employee appointed to that position shall receive a written performance review based on the employee's fulfillment of the mission, business objectives, and strategies stated in the department's business plan. After the initial performance review, the employee shall receive a written performance review at least once each year or as often as the director considers necessary. The department shall give an employee whose performance is unsatisfactory an opportunity to improve performance for a period of at least six months, by means of a written corrective action plan, before the department takes any disciplinary action under this section or section 124.34 of the Revised Code. The department shall base its performance review forms on its business plan.

(D) An employee in the career professional service may be suspended, demoted, or removed because of performance that hinders or restricts the fulfillment of the department's business plan or for disciplinary reasons under section 124.34 or 124.57 of the Revised Code. An employee in the career professional service may appeal only the employee's removal to the state personnel board of review. An employee in the career professional service may appeal a demotion or a suspension of more than three days pursuant to rules the director adopts in accordance with section 111.15 of the Revised Code.

(E) An employee in the career professional service with restoration rights has restoration rights if demoted because of performance that hinders or restricts fulfillment of the mission, business objectives, or strategies stated in the department's business plan, but not if involuntarily demoted or removed for any of the reasons described in section 124.34 or for a violation of section 124.57 of the Revised Code. The director shall demote an employee who has restoration rights of that nature to a position in the classified service that in the director's judgment is similar in nature to the position the employee held immediately prior to being appointed to the position in the career professional service. The director shall assign to an employee who is demoted to a position in the classified service as provided in this division a wage rate that equals, or that is not more than twenty per cent less than, the wage rate assigned to the employee in the career professional service immediately prior to the employee's demotion.

Effective Date: 03-31-2003



Section 5501.21 - Department seal - records, documents - deposition of director.

The director of transportation shall provide a seal of the department of transportation, which shall be inscribed: "State of Ohio, Department of Transportation."

Copies of records or parts thereof, and copies of any plan, drawing, document, or paper writing in the department when certified by the director to be true and correct copies of the record, plan, drawing, document, or paper writing and attested by the seal of the department shall be received in evidence in the courts of the state in the same manner and with the same effect as though the record, plan, drawing, document, or paper writing were offered. Any such copy as may be required by any party to any suit, upon request of such party, shall be furnished by the director.

The director need not produce in any court an original record, plan, drawing, document, or paper writing.

Any party to any suit pending in any court may take the deposition of the director, provided it is taken at the office of the director. All records, plans, and other documents and drawings of the department shall be open to the inspection of any interested person, subject to such reasonable rules as to the time of inspection and as to supervision, as the director prescribes.

Effective Date: 09-17-1996



Section 5501.22 - Actions against director.

The director of transportation shall not be suable, either as a sole defendant or jointly with other defendants, in any court outside Franklin county except in actions brought by a railroad company under section 4957.30 of the Revised Code, or by a property owner to prevent the taking of property without due process of law, in which case suit may be brought in the county where such property is situated, or in any action otherwise specifically provided for in Chapters 5501., 5503., 5511., 5512. , 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code.

Effective Date: 09-28-1973



Section 5501.23 - Lectures by director.

The director of transportation, either in person or through a representative of the department of transportation, may accept invitations to give addresses or lectures before persons interested in transportation improvement and development. In such cases the director, or the person designated by him, shall receive his actual and necessary expenses in addition to his salary.

Effective Date: 09-28-1973



Section 5501.24 - Director may call conference.

The director of transportation may call into conference any employee of the department of transportation or the officials of any county, township, or municipal corporation for any purpose connected with the director's official duties. Any employee of the department so called into conference shall be entitled to receive his actual and necessary expenses in addition to his salary.

Effective Date: 09-28-1973



Section 5501.25 - Bond of employees.

Each employee or appointee under Chapters 5501., 5503., 5511., 5512. , 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code in cases other than where the amount of the bond is fixed, may be required to give bond in such sum as the director of transportation may determine. All bonds shall be conditioned upon the faithful discharge of the duties of their respective positions and such bonds, except the bond of the director which shall be approved as to sureties by the governor, shall be approved as to the sufficiency of the sureties by the director, and as to legality and form by the attorney general, and shall be deposited with the secretary of state. The premium on such bonds shall be paid out of appropriate funds of the department of transportation. Bonds authorized or required by this section may, in the discretion of the director, be individual, schedule, or blanket bonds.

Effective Date: 09-28-1973



Section 5501.26 - [Repealed].

Effective Date: 12-02-1996



Section 5501.27 - Increased penalties for traffic violations in construction zone.

(A) The director of transportation shall adopt rules that do the following:

(1) Rules governing the posting of signs advising motorists that increased penalties apply for certain traffic violations occurring on streets or highways in a construction zone;

(2) Rules governing the posting of signs to be used pursuant to section 2903.081 of the Revised Code giving notice to motorists of the prohibitions set forth in sections 2903.06 and 2903.08 of the Revised Code regarding the death of or injury to any person in a construction zone as a proximate result of a reckless operation offense or speeding offense.

(B) The rules required under divisions (A)(1) and (2) of this section shall include guidelines to determine which areas are appropriate to the posting of such signs. The guidelines may include consideration of the following: the duration of the work on the street or highway, the proximity of workers to moving traffic, the existence of any unusual or hazardous conditions, the volume of traffic on the street or highway, and any other appropriate factors. The director shall formulate design specifications for the signs described in division (A)(1) of this section advising motorists of the increased penalties and the signs described in division (A)(2) of this section notifying motorists of the prohibitions set forth in sections 2903.06 and 2903.08 of the Revised Code regarding the death of or injury to any person in a construction zone as a proximate result of a reckless operation offense or speeding offense as described in that division. For purposes of traffic violation penalties, nothing in this section is intended to conflict with any standard set forth in the federal manual of uniform traffic control devices for streets and highways.

(C) As used in this section and in section 4511.98 of the Revised Code, "construction zone" means that lane or portion of street or highway open to vehicular traffic and adjacent to a lane, berm, or shoulder of a street or highway within which lane, berm, or shoulder construction, reconstruction, resurfacing, or any other work of a repair or maintenance nature, including public utility work, is being conducted, commencing with the point where the first worker or piece of equipment is located and ending where the last worker or piece of equipment is located.

Effective Date: 11-01-1994; 06-01-2004



Section 5501.31 - [Effective Until 7/1/2013] Director of transportation - powers and duties.

The director of transportation shall have general supervision of all roads comprising the state highway system. The director may alter, widen, straighten, realign, relocate, establish, construct, reconstruct, improve, maintain, repair, and preserve any road or highway on the state highway system, and, in connection therewith, relocate, alter, widen, deepen, clean out, or straighten the channel of any watercourse as the director considers necessary, and purchase or appropriate property for the disposal of surplus materials or borrow pits, and, where an established road has been relocated, establish, construct, and maintain such connecting roads between the old and new location as will provide reasonable access thereto.

The director may purchase or appropriate property necessary for the location or construction of any culvert, bridge, or viaduct, or the approaches thereto, including any property needed to extend, widen, or alter any feeder or outlet road, street, or way adjacent to or under the bridge or viaduct when the extension, widening, or alteration of the feeder road, street, or way is necessary for the full utilization of the bridge or viaduct, or for any other highway improvement. The director may purchase or appropriate, for such length of time as is necessary and desirable, any additional property required for the construction and maintenance of slopes, detour roads, sewers, roadside parks, rest areas, recreational park areas, park and ride facilities, and park and carpool or vanpool facilities, scenic view areas, drainage systems, or land to replace wetlands, incident to any highway improvement, that the director is or may be authorized to locate or construct. Also incident to any authorized highway improvement, the director may purchase property from a willing seller as required for the construction and maintenance of bikeways and bicycle paths or to replace, preserve, or conserve any environmental resource if the replacement, preservation, or conservation is required by state or federal law.

Title to property purchased or appropriated by the director shall be taken in the name of the state either in fee simple or in any lesser estate or interest that the director considers necessary or proper, in accordance with forms to be prescribed by the attorney general. The deed shall contain a description of the property and be recorded in the county where the property is situated and, when recorded, shall be kept on file in the department of transportation. The property may be described by metes and bounds or by the department of transportation parcel number as shown on a right of way plan recorded in the county where the property is located.

Provided that when property, other than property used by a railroad for operating purposes, is acquired in connection with improvements involving projects affecting railroads wherein the department is obligated to acquire property under grade separation statutes, or on other improvements wherein the department is obligated to acquire lands under agreements with railroads, or with a public utility, political subdivision, public corporation, or private corporation owning transportation facilities for the readjustment, relocation, or improvement of their facilities, a fee simple title or an easement may be acquired by purchase or appropriation in the name of the railroad, public utility, political subdivision, public corporation, or private corporation in the discretion of the director. When the title to lands, which are required to adjust, relocate, or improve such facilities pursuant to agreements with the director, is taken in the name of the state, then, in the discretion of the director, the title to such lands may be conveyed to the railroad, public utility, political subdivision, or public corporation for which they were acquired. The conveyance shall be prepared by the attorney general and executed by the governor and bear the great seal of the state of Ohio.

The director, in the maintenance or repair of state highways, is not limited to the use of the materials with which the highways, including the bridges and culverts thereon, were originally constructed, but may use any material that is proper or suitable. The director may aid any board of county commissioners in establishing, creating, and repairing suitable systems of drainage for all highways within the jurisdiction or control of the board and advise with it as to the establishment, construction, improvement, maintenance, and repair of the highways.

Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code do not prohibit the federal government, or any individual or corporation, from contributing a portion of the cost of the establishment, construction, reconstruction, relocating, widening, resurfacing, maintenance, and repair of the highways.

Except in the case of maintaining, repairing, erecting traffic signs on, or pavement marking of state highways within villages, which is mandatory as required by section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the Revised Code, no duty of constructing, reconstructing, widening, resurfacing, maintaining, or repairing state highways within municipal corporations, or the culverts thereon, shall attach to or rest upon the director, but the director may construct, reconstruct, widen, resurface, maintain, and repair the same with or without the cooperation of any municipal corporation, or with or without the cooperation of boards of county commissioners upon each municipal corporation consenting thereto.

Effective Date: 06-29-2001; 2007 HB67 07-03-2007

This section is set out twice. See also § 5501.31, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5501.31 - [Effective 7/1/2013] Director of transportation - powers and duties.

The director of transportation shall have general supervision of all roads comprising the state highway system. The director may alter, widen, straighten, realign, relocate, establish, construct, reconstruct, improve, maintain, repair, and preserve any road or highway on the state highway system, and, in connection therewith, relocate, alter, widen, deepen, clean out, or straighten the channel of any watercourse as the director considers necessary, and purchase or appropriate property for the disposal of surplus materials or borrow pits, and, where an established road has been relocated, establish, construct, and maintain such connecting roads between the old and new location as will provide reasonable access thereto.

The director may purchase or appropriate property necessary for the location or construction of any culvert, bridge, or viaduct, or the approaches thereto, including any property needed to extend, widen, or alter any feeder or outlet road, street, or way adjacent to or under the bridge or viaduct when the extension, widening, or alteration of the feeder road, street, or way is necessary for the full utilization of the bridge or viaduct, or for any other highway improvement. The director may purchase or appropriate, for such length of time as is necessary and desirable, any additional property required for the construction and maintenance of slopes, detour roads, sewers, roadside parks, rest areas, recreational park areas, park and ride facilities, and park and carpool or vanpool facilities, scenic view areas, drainage systems, or land to replace wetlands, incident to any highway improvement, that the director is or may be authorized to locate or construct. Also incident to any authorized highway improvement, the director may purchase property from a willing seller as required for the construction and maintenance of bikeways and bicycle paths or to replace, preserve, or conserve any environmental resource if the replacement, preservation, or conservation is required by state or federal law.

Title to property purchased or appropriated by the director shall be taken in the name of the state either in fee simple or in any lesser estate or interest that the director considers necessary or proper, in accordance with forms to be prescribed by the attorney general. The deed shall contain a description of the property and be recorded in the county where the property is situated and, when recorded, shall be kept on file in the department of transportation. The property may be described by metes and bounds or by the department of transportation parcel number as shown on a right of way plan recorded in the county where the property is located.

Provided that when property, other than property used by a railroad for operating purposes, is acquired in connection with improvements involving projects affecting railroads wherein the department is obligated to acquire property under grade separation statutes, or on other improvements wherein the department is obligated to acquire lands under agreements with railroads, or with a public utility, political subdivision, public corporation, or private corporation owning transportation facilities for the readjustment, relocation, or improvement of their facilities, a fee simple title or an easement may be acquired by purchase or appropriation in the name of the railroad, public utility, political subdivision, public corporation, or private corporation in the discretion of the director. When the title to lands, which are required to adjust, relocate, or improve such facilities pursuant to agreements with the director, is taken in the name of the state, then, in the discretion of the director, the title to such lands may be conveyed to the railroad, public utility, political subdivision, or public corporation for which they were acquired. The conveyance shall be prepared by the attorney general and executed by the governor and bear the great seal of the state of Ohio.

The director, in the maintenance or repair of state highways, is not limited to the use of the materials with which the highways, including the bridges and culverts thereon, were originally constructed, but may use any material that is proper or suitable. The director may aid any board of county commissioners in establishing, creating, and repairing suitable systems of drainage for all highways within the jurisdiction or control of the board and advise with it as to the establishment, construction, improvement, maintenance, and repair of the highways.

Chapters 4561., 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code do not prohibit the federal government, any government agency, or any individual or corporation, from contributing a portion of the cost of the establishment, construction, reconstruction, relocating, widening, resurfacing, maintenance, and repair of the highways or transportation facilities.

Except in the case of maintaining, repairing, erecting traffic signs on, or pavement marking of state highways within villages, which is mandatory as required by section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the Revised Code, no duty of constructing, reconstructing, widening, resurfacing, maintaining, or repairing state highways within municipal corporations, or the culverts thereon, shall attach to or rest upon the director, but the director may construct, reconstruct, widen, resurface, maintain, and repair the same with or without the cooperation of any municipal corporation, or with or without the cooperation of boards of county commissioners upon each municipal corporation consenting thereto.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-29-2001; 2007 HB67 07-03-2007

This section is set out twice. See also § 5501.31, effective until 7/1/2013.



Section 5501.311 - Leases or lease-purchase of transportation facilities.

(A) Notwithstanding sections 123.01 and 127.16 of the Revised Code the director of transportation may lease or lease-purchase all or any part of a transportation facility to or from one or more persons, one or more governmental agencies, a transportation improvement district, or any combination thereof, and may grant leases, easements, or licenses for lands under the control of the department of transportation. The director may adopt rules necessary to give effect to this section.

(B) Plans and specifications for the construction of a transportation facility under a lease or lease-purchase agreement are subject to approval of the director and must meet or exceed all applicable standards of the department.

(C) Any lease or lease-purchase agreement under which the department is the lessee shall be for a period not exceeding the then current two-year period for which appropriations have been made by the general assembly to the department, and such agreement may contain such other terms as the department and the other parties thereto agree, notwithstanding any other provision of law, including provisions that rental payments in amounts sufficient to pay bond service charges payable during the current two-year lease term shall be an absolute and unconditional obligation of the department independent of all other duties under the agreement without set-off or deduction or any other similar rights or defenses. Any such agreement may provide for renewal of the agreement at the end of each term for another term, not exceeding two years, provided that no renewal shall be effective until the effective date of an appropriation enacted by the general assembly from which the department may lawfully pay rentals under such agreement. Any such agreement may include, without limitation, any agreement by the department with respect to any costs of transportation facilities to be included prior to acquisition and construction of such transportation facilities. Any such agreement shall not constitute a debt or pledge of the faith and credit of the state, or of any political subdivision of the state, and the lessor shall have no right to have taxes or excises levied by the general assembly, or the taxing authority of any political subdivision of the state, for the payment of rentals thereunder. Any such agreement shall contain a statement to that effect.

(D) A municipal corporation, township, or county may use service payments in lieu of taxes credited to special funds or accounts pursuant to sections 5709.43, 5709.75, and 5709.80 of the Revised Code to provide its contribution to the cost of a transportation facility, provided such facility was among the purposes for which such service payments were authorized. The contribution may be in the form of a lump sum or periodic payments.

(E) Pursuant to the "Telecommunications Act of 1996," 110 Stat. 152, 47 U.S.C. 332 note, the director may grant a lease, easement, or license in a transportation facility to a telecommunications service provider for construction, placement, or operation of a telecommunications facility. An interest granted under this division is subject to all of the following conditions:

(1) The transportation facility is owned in fee simple or easement by this state at the time the lease, easement, or license is granted to the telecommunications provider.

(2) The lease, easement, or license shall be granted on a competitive basis in accordance with policies and procedures to be determined by the director. The policies and procedures may include provisions for master leases for multiple sites.

(3) The telecommunications facility shall be designed to accommodate the state's multi-agency radio communication system, the intelligent transportation system, and the department's communication system as the director may determine is necessary for highway or other departmental purposes.

(4) The telecommunications facility shall be designed to accommodate such additional telecommunications equipment as may feasibly be co-located thereon as determined in the discretion of the director.

(5) The telecommunications service providers awarded the lease, easement, or license, agree to permit other telecommunications service providers to co-locate on the telecommunications facility, and agree to the terms and conditions of the co-location as determined in the discretion of the director.

(6) The director shall require indemnity agreements in favor of the department as a condition of any lease, easement, or license granted under this division. Each indemnity agreement shall secure this state and its agents from liability for damages arising out of safety hazards, zoning, and any other matter of public interest the director considers necessary.

(7) The telecommunications service provider fully complies with any permit issued under section 5515.01 of the Revised Code pertaining to land that is the subject of the lease, easement, or license.

(8) All plans and specifications shall meet with the director's approval.

(9) Any other conditions the director determines necessary.

(F) In accordance with section 5501.031 of the Revised Code, to further efforts to promote energy conservation and energy efficiency, the director may grant a lease, easement, or license in a transportation facility to a utility service provider that has received its certificate from the Ohio power siting board or appropriate local entity for construction, placement, or operation of an alternative energy generating facility service provider as defined in section 4928.64 of the Revised Code. An interest granted under this division is subject to all of the following conditions:

(1) The transportation facility is owned in fee simple or in easement by this state at the time the lease, easement, or license is granted to the utility service provider.

(2) The lease, easement, or license shall be granted on a competitive basis in accordance with policies and procedures to be determined by the director. The policies and procedures may include provisions for master leases for multiple sites.

(3) The alternative energy generating facility shall be designed to provide energy for the department's transportation facilities with the potential for selling excess power on the power grid, as the director may determine is necessary for highway or other departmental purposes.

(4) The director shall require indemnity agreements in favor of the department as a condition of any lease, easement, or license granted under this division. Each indemnity agreement shall secure this state from liability for damages arising out of safety hazards, zoning, and any other matter of public interest the director considers necessary.

(5) The alternative energy service provider fully complies with any permit issued by the Ohio power siting board under Chapter 4906. of the Revised Code and complies with section 5515.01 of the Revised Code pertaining to land that is the subject of the lease, easement, or license.

(6) All plans and specifications shall meet with the director's approval.

(7) Any other conditions the director determines necessary.

(G) Money the department receives under divisions (E) and (F) of this section shall be deposited into the state treasury to the credit of the highway operating fund.

(H) A lease, easement, or license granted under division (E) or (F) of this section, and any telecommunications facility or alternative energy generating facility relating to such interest in a transportation facility, is hereby deemed to further the essential highway purpose of building and maintaining a safe, energy-efficient, and accessible transportation system.

Amended by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-30-1997



Section 5501.312 - Contracts for use or service of transportation facility.

The director of transportation may do all of the following:

(A) Contract in the manner provided by this section with one or more persons, a transportation improvement district, one or more governmental agencies, or any combination thereof, desiring the use or service of a transportation facility, and fix the terms, conditions, rentals, or other charges for such use or services. Such contract may provide for acquisition by such person or governmental agency of all or any part of the facility for such consideration payable over the period of the contract or otherwise as the director in his sole discretion determines to be appropriate.

(B) Make loans from any available source, including the federal share of a project, for the planning, acquisition, or construction of transportation facilities upon such terms as the director may determine or authorize, including secured or unsecured loans, and in connection therewith, enter into loan agreements, subordination agreements, and other agreements, accept notes and other forms of obligation to evidence the indebtedness and mortgages, liens, pledges, assignments, or other security interests to secure the indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests, or liens or encumbrances, and take such actions as are appropriate to protect the security and safeguard against losses, including foreclosure and the bidding upon and purchase of property upon foreclosure or other sale. Repayments of a federal share loan may be obligated by the director for any transportation purpose, including the reloaning of such repaid funds for other projects. Reloaned funds would be considered state loans, not federal share loans.

(C) Sell transportation facilities under such terms as he may determine, including conditional sale or installment sale, under which title may pass prior to or after completion of the facility, or at any time provided in the agreement pertaining to the sale, including sale under an option to purchase at a price which may be a nominal amount or less than true value at the time of the purchase;

(D) Grant a mortage [mortgage], lien, or other encumbrance on, or pledge or assignment of, or other security interest with respect to, all or any part of a transportation facility, or on, of, or with respect to any lease, sublease, sale, conditional sale or installment sale agreement, loan agreement, or other agreement pertaining to the lease, sublease, sale, or other disposition of a facility or pertaining to a loan made for a facility, or any guaranty or insurance agreement made with respect thereto, or any interest of the department of transportation therein, or any other interest granted, assigned, or released to secure payments to be made by the department, which mortgage, lien, encumbrance, pledge, assignment, or other security interest may be prior or subordinate to or on a parity with any other mortgage assignment, or other security interest, lien, or encumbrance;

(E) Contract for the acquisition or construction of a transportation facility or any part thereof and for the leasing, subleasing, sale, or other disposition of the facility in a manner determined by the director.

Effective Date: 06-30-1993



Section 5501.32 - Purchase of real property for highway purposes.

The director of transportation may purchase property in fee simple in the name of the state by warranty deed, and all or any part of a tract of land when the acquisition of a part of the land needed for highway purposes will result in substantial damages to the residue by severance, controlled access, or isolation. The warranty deed shall contain a description of the property suitable for platting on tax maps. Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 04-05-2001



Section 5501.33 - Accepting donations of real property.

At any time during the development of a highway project, subject to section 5501.331 of the Revised Code, the owner of an interest in real property may donate to the state, and the director of transportation may accept in the name of the state, all or part of the interest that is needed for purposes of the highway project.

Effective Date: 06-21-1990



Section 5501.331 - Deed for donated property.

If an interest in real property is donated under section 5501.33 of the Revised Code before adoption of an environmental document prepared by the department of transportation for the highway project, the deed by which the donation is made shall clearly state each of the following:

(A) All alternatives to a proposed alignment of the highway project shall be studied and considered pursuant to the "National Environmental Policy Act of 1969," 83 Stat. 852, 42 U.S.C.A. 4321 et seq., as amended.

(B) Acceptance of the donation shall not influence the environmental assessment of the highway project, including the decision relative to the need to construct the project or selection of its specific location.

(C) The donated interest shall revert to the grantor or his successors or assigns if the interest is not required for the alignment chosen for the highway project after public hearings, if hearings are required, and adoption of the environmental document.

Effective Date: 06-21-1990



Section 5501.332 - Deed releasing donated property.

Upon the occurrence of the condition stated in a deed pursuant to division (C) of section 5501.331 of the Revised Code, the director of transportation shall prepare and issue a certification of the occurrence to the grantor or his successors or assigns, the governor, and the auditor of state.

Upon receipt of the certification, the auditor of state, with the assistance of the attorney general, shall prepare a deed releasing the property donated under section 5501.33 of the Revised Code to the grantor or his successors or assigns. The deed shall declare the occurrence of the condition and the consequent reversion. The deed shall be executed by the governor, countersigned by the secretary of state, recorded in the office of the auditor of state, and delivered to the grantor or his successors or assigns.

Effective Date: 06-21-1990



Section 5501.34 - Selling real property no longer required for highway purposes.

(A) If circumstances alter the highway requirements after the director of transportation has acquired property so that the real property or part of the real property is no longer required for highway purposes, the director, in the name of the state, may sell all the right, title, and interest of the state in any of the real property. After determining that a parcel of real property is no longer required for highway purposes, the director shall have the parcel appraised by a department prequalified appraiser.

(B) Except as otherwise provided in this section, the director shall advertise the sale of real property that is no longer required for highway purposes in a newspaper of general circulation in the county in which the real property is situated for at least two consecutive weeks prior to the date set for the sale. The real property may be sold at public auction to the highest bidder for not less than two-thirds of its appraised value, but the director may reject all bids that are less than the full appraised value of the real property. However, if no sale has been effected after an effort to sell under this division, the director may set aside the appraisal, order a new appraisal, and, except as otherwise provided in this section, readvertise the property for sale.

(C) If real property no longer required for highway purposes is appraised or reappraised as having a current fair market value of twenty thousand dollars or less, the director may sell the real property to the sole abutting owner through a private sale at a price not less than the appraised value. If there is more than one abutting owner, the director may invite all of the abutting owners to submit sealed bids and may sell the real property to the highest bidder at not less than its appraised value.

(D) If real property no longer required for highway purposes is appraised or reappraised as having a fair market value of five thousand dollars or less, and no sale has been effected after an effort to sell to the abutting owner or owners, the director may advertise the sale of the real property in accordance with division (B) of this section. The director may sell the land at public auction to the highest bidder without regard to its appraised value, but the director may reject all bids that are less than the full appraised value of the real property.

(E) The department shall pay all expenses incurred in the sale of a parcel of real property out of the proceeds of the sale and shall deposit the balance of the proceeds in the highway fund used to acquire that parcel of real property.

(F) Upon a determination that real property previously acquired within a highway improvement project corridor no longer is needed for highway purposes, the director may offer the unneeded property to another landowner located within that project's corridor as full or partial consideration for other real property to be acquired from the landowner. If the landowner accepts the offer, the director shall convey the unneeded property directly to the landowner at the full fair market value determined by the department by appraisal. The director shall credit the value of the unneeded property against the acquisition price of the property being acquired by the department, and the landowner shall pay the department the difference if the value of the unneeded property exceeds the acquisition price of the property being acquired.

(G) Conveyances of real property under this section shall be by a deed executed by the governor, bearing the great seal of the state, and in the form prescribed by the attorney general. The director shall keep a record of all conveyances of real property made under this section. This section applies to all real property acquired by the department, regardless of how or from whom the property was acquired.

Amended by 128th General Assemblych.127,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-2003



Section 5501.35, 5501.36 - [Repealed].

Effective Date: 07-01-1985



Section 5501.37 - [Repealed].

Effective Date: 04-05-2001



Section 5501.38 - Reusing petroleum contaminated sands, gravel and soils as highway construction materials.

The director of transportation has determined that it is feasible to use in the construction of highways sands, gravel, and soils that contain varying amounts of petroleum products resulting from the upgrading of underground storage tanks. In order to maximize the beneficial reuse of these petroleum contaminated sands, gravel, and soils, the director shall establish a program to promote the reuse of these materials as highway construction materials.

Not later than one hundred eighty days after the effective date of this section, the director of transportation, in consultation with the chief of the bureau of underground storage tanks and the director of environmental protection, shall issue highway construction specifications that facilitate the reuse of petroleum contaminated sands, gravel, and soils that are removed during the repair, removal, or closure of underground storage tanks that are under the jurisdiction of the chief of the bureau of underground storage tanks. Following issuance of the specifications, the director of transportation shall prepare and distribute to any interested party information describing the program of the department to facilitate the reuse of such petroleum contaminated sands, gravel, and soils in the construction of highways.

In order to accumulate a sufficient and ready supply of petroleum contaminated sands, gravel, and soils that meet the specifications, the director of transportation is authorized to construct and operate temporary covered structures in locations that are in close proximity to highway projects and accumulate bulk quantities of these sands, gravel, and soils for reuse. These materials shall be made available to the department of transportation and its contractors for reuse on highway construction projects.

As used in this section, "petroleum" has the same meaning as in division (J) of section 3737.87 of the Revised Code, except that it does not include used oil.

Effective Date: 06-30-1997



Section 5501.39 - Research laboratory.

The director of transportation shall maintain a laboratory of research and tests and employ qualified personnel to conduct research pertaining to materials, supplies, and equipment used in road construction and maintenance and to test materials, supplies, and equipment used in the construction and maintenance of the state highway system. The director may make tests of road building materials for authorities of any county, municipal corporation, township, or other subdivision of the state. When the director makes such tests he shall collect from such county, municipal corporation, township, or other subdivision of the state a fee sufficient to cover the actual cost of making such tests. The fees collected shall be paid into the state treasury to the credit of the state highway operating fund.

Effective Date: 11-23-1977



Section 5501.40 - Housing and care of equipment.

The director of transportation may secure suitable buildings for housing, storing, caring for, and keeping in repair, automobiles, motor trucks, road machinery, and other equipment owned by the department of transportation. Such buildings may be secured by purchase or lease or by the purchase of a suitable site and the erection thereon of suitable buildings. The director may equip such buildings with the necessary tools and equipment for the care and repair of such automobiles, trucks, machinery, and other equipment. The expense incurred by the director in providing such sites and buildings, and storing, housing, caring for, and repairing such automobiles, trucks, machinery, and equipment, shall be paid from any available funds of the department.

Effective Date: 09-28-1973



Section 5501.41 - Removal of snow and ice.

The director of transportation may remove snow and ice from state highways, purchase the necessary equipment including snow fences, employ the necessary labor, and make all contracts necessary to enable such removal. The direct or may remove snow and ice from the state highways within municipal corporations, but before doing so he must obtain the consent of the legislative authority of such municipal corporation. The board of county commissioners of county highways, and the board of township trustees on township road, shall have the same authority to purchase equipment for the removal of and to remove snow and ice as the director has on the state highway system.

Effective Date: 09-28-1973



Section 5501.42 - Supervision of trees and shrubs.

The director of transportation shall have supervision and control of all trees and shrubs within the limits of a state highway. The department of agriculture or other proper department may, with the consent of the director of transportation, take charge of the care of such trees, and such department, in the event it takes charge of such tress, may, with the consent of the director of transportation, plant additional trees within the limits of a state highway. The cost and expense of caring for or planting such trees may be paid out of any funds available to the director or for the development of forestry of the state.

The director may cut, trim, or remove any grass, shrubs, trees, or weeds growing or being within the limits of a state highway.

The powers conferred by this section upon the director shall be exercised only when made necessary by the construction or maintenance of the highway or for the safety of the traveling public.

Effective Date: 09-28-1973



Section 5501.43 - Contracts in name of state.

Any contract made by the director of transportation under Chapters 4561., 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code shall be made in the name of the state and executed on its behalf by the director. No appointee of the director, other than the assistant directors of transportation, may bind the director in a contract, except when given general or special authority by the director.

Effective Date: 09-17-1996



Section 5501.44 - Cooperative agreements for repair of bridges and regional traffic management systems.

(A) Notwithstanding section 5735.27 of the Revised Code, the director of transportation, when the director determines it in the interest of the welfare and safety of the citizens of Ohio, may enter into agreements with other states or subdivisions thereof or the United States relative to the cooperation in the repair, maintenance, or construction of a bridge crossing a stream that forms a boundary line of this state, and may expend state highway funds for said purpose.

(1) No such agreement shall be made that obligates this state to expend more than the cost of the construction of such portion of said bridge as is located within the state, and not more than fifty per cent of the cost of maintenance of any such bridge, and no such agreement shall be made that obligates the state in excess of three hundred thousand dollars in any one year for maintenance.

(2) Notwithstanding division (A)(1) of this section, the director may expend funds for the design, construction, inspection, maintenance, repair, and replacement of bridge and bridge approaches for the bridge that were transferred from the Ohio bridge commission to the control of the state of Ohio, department of transportation, as provided in Section 4 of Amended Substitute House Bill No. 98 of the 114th general assembly. Following the replacement of that bridge, the director may expend funds for the design, construction, inspection, maintenance, repair, and replacement of bridge and bridge approaches.

(3) Any such agreements shall be approved by the governor and attorney general of the state before they become effective.

(4) Each agreement entered into shall designate responsibility for inspection, provide for annual inspection, and require that a report of each inspection be filed with the department of transportation. The director, with regard to all existing bridges or other bridges on a stream that forms a boundary line of this state, shall take all reasonable measures to obtain and to secure the filing of a copy of each inspection report for each bridge with the department of transportation.

(5) The department, upon hearing that a bridge across the Ohio river is scheduled to be closed by a contiguous state, shall make all reasonable efforts to notify the Ohio residents likely to be adversely affected by that closing. The department also shall cooperate and communicate with contiguous states in trying to resolve bridge closing problems.

(B)

(1) The director, when the director considers it in the interest of the welfare and safety of the citizens of Ohio, may enter into agreements with other states, subdivisions thereof, metropolitan planning organizations, or the United States, relative to the design, construction, operation, maintenance, and repair of a regional traffic management system, and may expend state and federal highway funds for such purposes, notwithstanding any other provision of the Revised Code.

(2) No such agreement shall be made that obligates this state to expend more than the cost of construction of such portion of a regional traffic management system as is located within the state, and not more than a proportional amount, based upon the system presence in this state, for costs of design, operation, maintenance, and repair.

(3) Any such agreements shall be approved by the governor and attorney general of the state before they become effective.

(4) As used in division (B) of this section, "regional traffic management system" means an integrated, high-technology system to provide remote control center surveillance and monitoring of the regional freeways and main arterial routes in order to reduce and eliminate major backups and delays to motorists in the area.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1993



Section 5501.45 - Conveyance of lands not needed for highway or recreation purposes.

(A) The director of transportation may convey or transfer the fee simple estate or any lesser estate or interest in, or permit the use of, for such period as the director shall determine, any lands owned by the state and acquired or used for the state highway system or for highways or in connection with highways or as incidental to the acquisition of land for highways, provided that the director determines, after consulting with the director of natural resources, that the property or interest conveyed or made subject to a permit to use is not needed by the state for highway or recreation purposes. Such conveyance, transfer, or permit to use may be to the grantee or permittee or to the grantee or permittee and the grantee's or its successors and assigns and shall be of such portion of such lands as the director shall determine, which shall be described in the deed, transfer, or other instrument or conveyance and in any permit to use, and may include or be limited to areas or space on, above, or below the surface, and also may include the grant of easements or other interests in any such lands for use by the grantee for buildings or structures or for other uses and purposes, and for the support of buildings or structures constructed or to be constructed on or in the lands or areas or space conveyed or made subject to a permit to use.

(B) Whenever pursuant to this section separate units of property are created in any lands, each unit shall for all purposes constitute real property and shall be deemed real estate within the meaning of all provisions of the Revised Code, shall be deemed to be a separate parcel for all purposes of taxation and assessment of real property, and no other unit or other part of such lands shall be charged with the payment of such taxes and assessments.

(C) With respect to any portion of the state highway system not owned in fee simple by the state, the director may permit the use of any portion thereof in perpetuity or for such period of time as the director shall specify, including areas or space on, above, or beneath the surface, together with rights for the support of buildings or structures constructed or to be constructed thereon or therein, provided that the director determines that the portion made subject to a right to use is not needed by the state for highway purposes.

(D) The director shall require, as either a condition precedent or a condition subsequent to any conveyance, transfer, or grant or permit to use, that the plans and specifications for all such buildings or structures and the contemplated use thereof, be approved by the director as not interfering with the use of the state highway system and not unduly endangering the public. The director may require such indemnity agreements in favor of the director and the public as shall be lawful and as shall be deemed necessary by the director. The director shall not unreasonably withhold approval of such plans, specifications, and contemplated use.

(E)

(1) All such conveyances, transfers, grants, or permits to use that are made to state institutions, agencies, commissions, instrumentalities, political subdivisions, or taxing districts of the state, to institutions receiving financial assistance from the state, or to the federal government shall be upon such consideration as shall be determined by the director to be fair and reasonable, without competitive bidding. Conveyances of real property under this section shall be by deed executed by the director and shall be in the form prescribed by the attorney general. Sections 5301.13 and 5515.01 of the Revised Code, relating to the sale or use of public lands, shall not apply to conveyances, grants, transfers, or permits to use made pursuant to this division. An institution receiving financial assistance from the state shall provide the director with acceptable documentary evidence of the state loan, grant, or other state financial assistance. The director shall keep a record of all such conveyances.

(2) As used in this division, "institution receiving financial assistance from the state" includes any public or private organization, especially one of a charitable, civic, or educational character, in receipt of a state loan, grant, or other type of state financial assistance.

(F) Except as provided in division (E) of this section, all conveyances, grants, or permits to use that are made to private persons, firms, or corporations shall be conducted in accordance with the procedure set forth in section 5501.311 or 5501.34 of the Revised Code, as applicable.

(G) In any case where the director has acquired or acquires, for the state highway system, easements in or permits to use areas or space on, above, or below the surface, the director may extinguish them in whole or in part or subordinate them to uses by others, provided that the director determines that the easements or permit to use so extinguished or subordinated are not needed by the state for highway purposes. The director shall make any extinguishments to the current underlying fee owner of record at no cost.

(H) No conveyance, transfer, easement, lease, permit, or other instrument executed pursuant to the authorization given by this section shall prejudice any right, title, or interest in any lands affected thereby which at the date thereof existed in any person, firm, or corporation, other than the state and other than members of the general public having no specific rights in said lands, unless the right, title, or interest was expressly subject to the right of the state to make such conveyance or transfer, grant such right, or execute such instrument, and unless the state by such instrument expressly exercises such right, nor shall any public utility be required to move or relocate any of its facilities that may be located in or on the areas described in any such conveyance, transfer, easement, lease, permit, or other instrument.

Effective Date: 03-31-2003



Section 5501.451 - Leasing state lands for erecting advertising devices.

In accordance with section 5501.45 of the Revised Code, the director of transportation shall implement a program allowing, by lease or permit, the use of lands owned by the state and acquired or used for the state highway system or for highways or in connection with highways or as incidental to the acquisition of land for highways by persons erecting advertising devices on the property. The program shall be operated in accordance with guidelines in effect on January 1, 1996.

Nothing in this section shall prohibit or restrict the director from determining that property on which an advertising device is located has become necessary for state highway or recreation purposes and terminating a lease or permit. Nothing in this section shall require the director to maintain a lease or permit at a specific location or prohibit the director from modifying the terms of a specific lease or permit.

As used in this section "advertising device" has the same meaning as in section 5516.01 of the Revised Code.

Effective Date: 05-15-1997



Section 5501.46 - Conveying land to department of transportation by other state agencies and political subdivisions.

Notwithstanding section 9.70 and Chapters 123., 339., 501., 511., 721., 723., 747., 749., 759., 903., 3301., 3313., 3337., 3339., 3341., 3343., 3349., and 3375. of the Revised Code, the various departments of state, institutions, commissions, subdivisions, and districts of the state, and other public agencies, without competitive bidding, may grant, convey, or transfer real property to the department of transportation in fee simple or in any such lesser estate as it determines and for such consideration as is mutually agreed upon, provided that any such transactions under authority of this section with a valuation of forty thousand dollars or more shall first be approved by the state controlling board. Any title to such property or lands taken shall be taken in the name of the state.

Effective Date: 07-22-1994



Section 5501.47 - Bridge inspections.

(A) The director of transportation is responsible for inspection of all bridges on the state highway system inside and outside of municipalities, all bridges connecting Ohio with another state for which the department of transportation has inspection authority, and all other bridges or portions of bridges for which responsibility for inspection is by law or agreement assigned to the department.

Such inspection shall be made annually by a professional engineer or other qualified person under the supervision of a professional engineer, or more frequently if required by the director, in accordance with the manual of bridge inspection described in division (B) of this section.

The director shall cause to be maintained in each district of the department an updated inventory of all bridges within such district that are on the state highway system, including those located within municipalities, and all other bridges for which the department has responsibility for inspection. The inventory record shall indicate who is responsible for inspection and for maintenance, and the authority for such responsibilities.

On those bridges where there exists joint maintenance responsibility, the director shall furnish a copy of reports to each party responsible for a share of maintenance.

"Maintenance" as used in this division means actual performance of maintenance work.

(B)

(1) As used in this division:

(a) "Inspection" means the inspection described in the manual of bridge inspection adopted by the department.

(b) "Highway" means those highway systems in section 5535.01 of the Revised Code, highways, streets, and roads within municipalities, and any other highway, street, and road on which the public travels.

(c) "Bridge" means any structure of ten feet or more clear span or ten feet or more in diameter on, above, or below a highway, including structures upon which railroad locomotives or cars may travel.

(2) The director shall have general responsibility for initiating, developing, and maintaining procedures and practices that provide for and promote professional inspection of bridges. The director shall:

(a) Prepare, maintain, and update a manual of bridge inspection that will provide standards applicable to the inspection of all bridges on, above, or below highways. The manual shall include, but is not limited to, standards relating to frequency of inspection, qualifications of persons inspecting or supervising inspections, procedures and practices facilitating professional inspection of bridges;

(b) Develop and furnish inspection forms and other forms relating to inspection, and approve forms used in lieu of the departmental forms;

(c) Assist and cooperate with governmental units, upon request, with inspection, disseminate information to appropriate governmental officials and agencies with regard to responsibility and inspection practices, and confer with public officials and other individuals on inspection of bridges; such assistance may be in the form of contracts with counties or municipal corporations for transportation department inspection services;

(d) Inspect any bridge on a highway, with a designated representative of the owner, where he has reason to believe that the report of inspection does not reflect the condition of such bridge or that the inspection did not accord with the standards contained in the manual of bridge inspection.

Effective Date: 09-28-1973



Section 5501.48 - Toll bridge inspection.

The operator of a toll bridge located entirely or partly in the state shall inspect such bridge each year and file a copy of the annual inspection report with the director of transportation. Inspection shall be made or supervised by a professional engineer.

Effective Date: 09-28-1973



Section 5501.49 - Lift bridge inspection.

(A) The director of transportation is responsible for the construction, reconstruction, major maintenance and repair, and operation of all bridges located on the state highway system within a municipal corporation. The public entity responsible for maintaining the pavements and sidewalks on either end of the bridge is responsible for the routine maintenance of all bridges located on the state highway system within the municipal corporation.

(B) The director may enter into an agreement with the legislative authority of a municipal corporation or a county, upon mutually agreeable terms, for the municipal corporation or county to operate and perform major maintenance and repair on any bridge located on the state highway system within the municipal corporation or county.

(C) The director is not required to obtain the consent of a municipal corporation prior to the performance of any major bridge maintenance and repair. Except in an emergency, the director shall give a municipal corporation reasonable notice prior to the performance of any work that will affect the flow of traffic. No utilities, signs, or other appurtenances shall be attached to a bridge without the prior written consent of the director.

(D) As used in this section:

(1) Major and routine maintenance and repair relates to all elements of a bridge, including abutments, wingwalls, and headwalls but excluding approach fill and approach slab, and appurtenances thereto.

(2) "Major maintenance" includes the painting of a bridge, and the repair of deteriorated or damaged elements of bridge decks, including emergency patching of bridge decks, to restore the structural integrity of a bridge.

(3) "Routine maintenance" includes without limitation, clearing debris from the deck, sweeping, snow and ice removal, minor wearing surface patching, cleaning bridge drainage systems, marking decks for traffic control, minor and emergency repairs to railing and appurtenances, emergency patching of deck, and maintenance of traffic signal and lighting systems, including the supply of electrical power.

(4) "Operation" relates solely to lift bridges and to those expenses that are necessary for the routine, daily operation of a lift bridge, such as payroll, workers' compensation and retirement payments, and the cost of utilities.

Effective Date: 06-30-1991; 2007 HB67 07-03-2007



Section 5501.50 - Leases of real property not immediately needed for highway purposes for agricultural purposes.

(A) As used in this section, "agricultural purposes" means commercial animal or poultry husbandry, or the production for a commercial purpose of field crops, tobacco, fruits, or vegetables. "Agricultural purposes" also includes algaculture meaning the farming of algae.

(B) Whenever the director of transportation acquires real property as provided in section 5501.32 of the Revised Code or otherwise acquires real property in fee simple in the name of the state for highway purposes and subsequently finds the property is not needed for such purposes, or will not be needed for such purposes for a period of two years or more following the date of acquisition of the property, and the property is adjacent to or in the near vicinity of property used for agricultural purposes, the director may, at the director's discretion, offer to lease the property for agricultural purposes for one year at a price consistent with rentals of adjacent agricultural lands in the manner provided in divisions (C), (D), (E), (F), (G), (H), and (I) of this section before conveying or transferring the fee simple estate or any lesser estate or interest in the property, or permitting its use by another.

(C) Real property shall be offered for lease by mailing a notice, in writing, to each person who owns or leases property being used for agricultural purposes that adjoins or is in the near vicinity of the property. The notice shall include a general description of the property offered for lease, the cost of the lease, the manner in which the lease will be made, the requirements of this section, a statement that the person shall notify the director in writing within no more than four weeks following mailing of the notice if the person is interested in leasing the property, and such other information as the director considers necessary.

(D) If the director receives information in writing from two or more persons who are interested in leasing the real property, one of whom is the owner of real property that adjoins the property offered for lease, the director may lease the property to that person. If the director receives such information from two or more persons, two or more of whom are owners of real property that adjoins the property offered for lease, the director shall lease the property to the person whose information is contained in the envelope bearing the earliest postmark.

(E) Any lease made under this section shall be conditioned upon the lessee's written agreement to maintain weed control on the property. If the director has reasonable cause to believe that such an agreement is violated, the director, or any of the director's authorized agents, may, at the director's or authorized agent's discretion, do either of the following:

(1) Provide necessary weed control. The expense of providing weed control shall be paid by the director out of any appropriation to the department of transportation available for the establishment, use, maintenance, or repair of highways and the amount thereof shall be reimbursed by the lessee to the department and if not reimbursed the amount thereof shall be certified to the attorney general for collection by civil action against the lessee of the property.

(2) File a complaint by petition in the court of common pleas of the county in which the property is located. Upon a finding by the court that a violation of the agreement exists as alleged in the petition, the court shall enter an order of abatement against the lessee of the property.

(F) If real property offered for lease as provided in this section is located near a highway where the use of the property for crops such as corn and wheat will obstruct the view of any part of the highway from a person operating a vehicle on the highway or on an intersecting highway or private road, or near an airport where such use of the property may interfere with airport safety, any lease made shall be conditioned upon the lessee's written agreement to use the property for only crops that will not create such an obstruction of the view of the highway or interference with airport safety. If the director has reasonable cause to believe that such an agreement is violated, the director, or any of the director's authorized agents, may, at the director's or authorized agent's discretion, do either of the following:

(1) Remove the crop or such part thereof as may be necessary to ensure that the view of the highway will not be obstructed, or that airport safety will not be reduced. The expense of the removal shall be paid by the director out of any appropriation to the department of transportation available for the establishment, use, maintenance, or repair of highways and the amount thereof shall be reimbursed by the lessee to the department and if not reimbursed the amount thereof shall be certified to the attorney general for collection by civil action against the lessee of the property.

(2) File a complaint by petition in the court of common pleas of the county in which the property is located. Upon a finding by the court that a violation of the agreement exists as alleged in the petition, the court shall enter an order of abatement against the lessee of the property.

(G) The director may offer to renew annually any lease of real property made under this section to the current lessee or may offer the opportunity to lease to others in the manner and subject to the requirements and limitations as provided for in this section.

(H) The requirements of sections 5501.32, 5501.34, and 5501.45 of the Revised Code relating to the appraisal, advertisement, manner of sale, and minimum sale price of property not needed for highway purposes and the requirements of sections 5501.34 and 5501.45 of the Revised Code relating to the use of property not needed for highway purposes for recreation purposes, do not apply to a lease or renewal of a lease of real property made in accordance with this section.

(I) Except as provided in divisions (E)(1) and (F)(1) of this section, all expense incurred in the lease of real property under this section shall be paid out of the proceeds of the lease and the balance shall be deposited in the highway fund from which the purchase of the real property giving rise to the proceeds was made.

(J) Nothing in this section shall be construed to permit the director to acquire real property by appropriation for the purpose of leasing it for agricultural purposes.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Effective Date: 04-05-2001



Section 5501.51 - [Effective Until 7/1/2013] Reimbursing utility for facilities relocated by highway project.

(A) The state shall reimburse a utility for the cost of relocation of utility facilities necessitated by the construction of a highway project only in the event that the utility can evidence a vested interest in the nature of a fee interest, an easement interest, or a lesser estate in the real property it occupies in the event that the utility possesses a vested interest in such property. The utility shall present evidence satisfactory to the state substantiating the cost of relocation. The director may audit all financial records which the director determines necessary to verify such actual costs.

(B) The director of transportation may establish and enforce such rules and procedures as the director may determine to be necessary to assure consistency governing any and all aspects of the cost of utility relocations. The director may adopt such amendments to such rules as are necessary and within the guidelines of this section.

(C) As used in this section:

(1)

"Cost of relocation" includes the actual cost paid by a utility directly attributable to relocation after deducting any increase in the value of the new facility and any salvage value derived from the old facility.

(2) "Utility" includes publicly, privately, and cooperatively owned utilities that are subject to the authority of the public utilities commission of Ohio. "Utility" also includes a cable operator as defined in the "Cable Communications Policy Act of 1984," 98 Stat. 2780, 47 U.S.C. 522, as amended by the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 151, and includes the provision of other information or telecommunications services, or both, and an electric cooperative and a municipal electric utility, both as defined in section 4928.01 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 03-21-1989

This section is set out twice. See also § 5501.51, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5501.51 - [Effective 7/1/2013] Reimbursing utility for facilities relocated by highway project.

(A) The state shall reimburse a utility for the cost of relocation of utility facilities necessitated by the construction of a highway project only in the event that the utility can evidence a vested interest in the nature of a fee interest, an easement interest, or a lesser estate in the real property it occupies in the event that the utility possesses a vested interest in such property. The utility shall present evidence satisfactory to the state substantiating the cost of relocation. The director may audit all financial records which the director determines necessary to verify such actual costs.

(B) The director of transportation may establish and enforce such rules and procedures as the director may determine to be necessary to assure consistency governing any and all aspects of the cost of utility relocations. The director may adopt such amendments to such rules as are necessary and within the guidelines of this section.

(C) As used in this section:

(1) "Cost of relocation" includes the actual cost paid by a utility directly attributable to relocation after deducting any increase in the value of the new facility and any salvage value derived from the old facility.

(2) "Utility" includes all of the following:

(a) Publicly, privately, and cooperatively owned utilities that are subject to the authority of the public utilities commission of Ohio ;

(b) A cable operator as defined in the "Cable Communications Policy Act of 1984," 98 Stat. 2780, 47 U.S.C. 522, as amended by the "Telecommunications Act of 1996," 110 Stat. 56, 47 U.S.C. 151, and includes the provision of other information or telecommunications services, or both ;

(c) An electric cooperative and a municipal electric utility, both as defined in section 4928.01 of the Revised Code;

(d) County-owned or county-operated water and sewer facilities.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 03-21-1989

This section is set out twice. See also § 5501.51, effective until 7/1/2013.



Section 5501.511 - [Repealed].

Effective Date: 06-30-1995



Section 5501.52 - Annual reports summarizing state and federal money spent on highway projects.

Not later than the thirty-first day of December of each year, the Ohio department of transportation shall submit reports to the president of the senate and the speaker of the house of representatives summarizing, by county and by project, the amounts of state and federal money spent or encumbered for highway projects during the preceding fiscal year. The summaries shall indicate whether a project is for new construction, reconstruction, repair, or maintenance; when it was commenced and when it was or is expected to be completed; the total amount that has been spent on the project; and what the total cost of the project will be when it is completed. Upon request, a copy of the summaries required by this section shall be made available to any county engineer or member of the general assembly.

Effective Date: 07-01-1989



Section 5501.53 - Private contribution money to support highways and roads used by animal-drawn vehicles.

(A) Any organization, individual, or group of individuals may give to the state or to any county or township by way of private contribution money to pay the expenses the state or county or township incurs in maintaining, repairing, or reconstructing highways and roads upon which animal-drawn vehicles travel.

(1) All money the state receives under this division shall be credited to the highway operating fund created by section 5735.291 of the Revised Code to be expended by the department of transportation as described in this division. If money is contributed to the state under this section, the donor may direct that the contribution be used to pay the maintenance, repair, or reconstruction expenses of a particular state highway or portion of state highway by specifically designating that state highway or portion thereof at the time of the contribution, and the department shall so expend the contribution. If the donor does not make such a designation, the department shall use the contribution to pay the maintenance, repair, or reconstruction expenses of a portion of state highway located within the county in which the donor resides or in which the organization maintains property and upon which animal-drawn vehicles regularly travel. The department may accumulate contributions designated for a particular highway until such time as the contributions can be expended in a meaningful manner.

(2) If a donor contributes money to a county or township, the donor is not permitted to make any specific road or highway designation. However, the county or township shall expend all contributions received under this section to maintain, repair, or reconstruct any road located within the county or township upon which animal-drawn vehicles travel. A county or township may accumulate contributions received under this section until such time as the contributions can be expended in a meaningful manner.

(B) Not later than the first day of April of every year, the department and every county and township that receives money under this section shall issue a written report detailing the amount of money the state, county, or township received under this section during the previous calendar year; the amount of money expended during the previous calendar year pursuant to this section; the amount of money received under this section but not expended during the previous calendar year; the highway or road projects for which the expenditures were made; and any other relevant data.

Effective Date: 03-31-2003



Section 5501.55 - Overseeing safety practices of rail fixed guideway systems.

(A) The department of transportation is the designated state agency responsible for overseeing the safety practices of rail fixed guideway systems and the administration of 49 U.S.C. 5330. The director of transportation shall develop any guidelines necessary to oversee the safety practices of rail fixed guideway systems that are consistent with the federal act and rules adopted thereunder.

(B) In accordance with guidelines developed by the director, the department shall do all of the following:

(1) Establish a safety program plan standard for transit agencies operating a rail fixed guideway system within the state;

(2) Adopt standards for the personal security of passengers and employees of rail fixed guideway systems;

(3) Review and approve or disapprove the annual internal safety audit conducted by a transit agency under section 5501.56 of the Revised Code;

(4) Periodically, conduct an on-site safety review of each transit agency and make recommendations based on the review of the system safety program plan;

(5)

(a) Establish procedures for the investigation of accidents and unacceptable hazardous conditions as defined in the guidelines developed by the director;

(b) Investigate accidents and unacceptable hazardous conditions at transit agencies;

(c) Approve or disapprove any plan of a transit agency to minimize, control, correct, or eliminate any investigated hazard.

(6) Submit to the federal transit administration any reports or other information necessary to remain in compliance with 49 U.S.C. 5330 and the rules adopted under it.

(C) The department may use a contractor to act on its behalf in carrying out the duties of the Department under this section and section 5501.56 of the Revised Code and 49 U.S.C. 5330 and the rules adopted under it.

(D)

(1) Reports of any investigation conducted by the department, a transit agency operating a rail fixed guideway system, or a contractor acting on behalf of the department or such a transit agency are confidential and are not subject to disclosure, inspection, or copying under section 149.43 of the Revised Code. Information contained in investigative files shall be disclosed only at the discretion of the director or as otherwise provided in this section.

(2) Reports of any investigation conducted by the department, a transit agency operating a rail fixed guideway system, or a contractor acting on behalf of the department or such a transit agency shall not be admitted in evidence or used for any purpose in any action or proceeding arising out of any matter referred to in the investigation, except in actions or proceedings instituted by the state or by the department on behalf of the state, nor shall any member of the department or its employees, a transit agency acting on behalf of the department, or a contractor acting on behalf of the department or such a transit agency be required to testify to any facts ascertained in, or information obtained by reason of, the person's official capacity, or to testify as an expert witness in any action or proceeding involving or pertaining to rail fixed guideway systems to which the state is not a party.

(E) In accordance with the guidelines developed by the director, the department may establish such programs, procedures, and administrative mandates as may be necessary to carry out its duties under this section and section 5501.56 of the Revised Code and 49 U.S.C. 5330 and the rules adopted under it.

(F) As used in this section and in section 5501.56 of the Revised Code:

(1) "Rail fixed guideway system" means any light, heavy, or rapid rail system, monorail, inclined plane, funicular, trolley, or automated guideway that is included in the federal transit administration's calculation of fixed guideway route miles or receives funding for urbanized areas under 49 U.S.C. 5336 and is not regulated by the federal railroad administration.

(2) "Transit agency" means an entity operating a rail fixed guideway system.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 09-17-1996



Section 5501.56 - System safety program plan.

(A) Each transit agency shall do all of the following:

(1) Develop a system safety program plan that complies with the safety program plan standards adopted by the department of transportation under section 5501.55 of the Revised Code and includes standards for the personal security of passengers and employees;

(2) Conduct an annual internal safety audit and submit the audit to the department;

(3) Report accidents and unacceptable hazardous conditions, as defined in the guidelines developed by the director of transportation under section 5501.55 of the Revised Code, to the department within a time period specified by the department;

(4) Minimize, control, correct, or eliminate any investigated unacceptable hazardous condition within a time period specified by the department and in accordance with a plan approved by the department;

(5) Provide all necessary assistance to the department as required to allow the department to conduct appropriate on-site investigations of accidents and unacceptable hazardous conditions at the transit system.

(B) Any part of a transit agency's system safety program plan that concerns security for the system is confidential and is not subject to disclosure, inspection, or copying under section 149.43 of the Revised Code. Security information shall be disclosed only at the discretion of the director or as otherwise provided in section 5501.55 of the Revised Code.

Effective Date: 09-17-1996



Section 5501.57 - Amended and Renumbered RC 4981.032.

Effective Date: 10-20-1994



Section 5501.58, 5501.59 - [Repealed].

Effective Date: 10-20-1994



Section 5501.60 - [Repealed].

Effective Date: 03-17-1989



Section 5501.61 - Amended and Renumbered RC 5501.59.

Effective Date: 03-17-1989



Section 5501.62, 5501.63 - [Repealed].

Effective Date: 03-17-1989



Section 5501.70 - Definitions for ORC sections to 5501.83.

As used in sections 5501.70 to 5501.83 of the Revised Code:

(A) "Affected jurisdiction" means any unit of government within the state in which all or part of a transportation facility is located or any other public entity directly affected by the transportation facility.

(B) "Force majeure" means an uncontrollable force or natural disaster not within the power of the operator or the state.

(C) "Maintenance" includes routine maintenance, major maintenance, and any other categories of maintenance that may be designated by the department of transportation.

(D) "Material default" means any failure of an operator to perform any duties under a public-private agreement that jeopardizes delivery of adequate service to the public and remains unsatisfied after a reasonable period of time and after the operator has received written notice from the department of the failure.

(E) "Operate" means any action to maintain, repair, improve, equip, or modify a transportation facility.

(F) "Operator" means a private entity that has entered into a public-private agreement under sections 5501.71 to 5501.83 of the Revised Code.

(G) "Private entity" means any natural person, corporation, general partnership, limited liability company, limited partnership, joint venture, business trust, public benefit corporation, nonprofit entity, or other business entity.

(H) "Public-private agreement" means the agreement between a private entity and the department that relates to the development, financing, maintenance, or operation of a transportation facility subject to sections 5501.70 to 5501.83 of the Revised Code.

(I) "Public-private initiative" means an arrangement between the department and one or more private entities, the terms of which are stated in a public-private agreement, that provides for all of the following:

(1) Acceptance of a private contribution, including a money payment, for a project or service for a transportation facility;

(2) Sharing of resources and the means of providing a project or service for a transportation facility;

(3) Cooperation in researching, developing, and implementing projects or services for a transportation facility.

(J) "Transportation facility" has the same meaning as in section 5501.01 of the Revised Code and also includes a tunnel, ferry, port facility on navigable waters that are used for commerce, intermodal facility, or similar facility open to the public and used for the transportation of persons or goods, and any building, structure, parking area, or other appurtenances or property needed to operate a transportation facility that is subject to a public-private agreement.

(K) "User fee" means a rate, toll, fee, or other charge imposed by an operator for use of all or part of a transportation facility.

(L) "Utility" means a privately, publicly, or cooperatively owned line, facility, or system for producing, transmitting, or distributing communications, cable television, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, alternative or renewable energy sources such as wind or solar, or any other similar commodity, including a fire or police signal system or street lighting system that directly or indirectly serves the public.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.71 - Authority for department of transportation to enter public-private initiative; solicitation and selection.

(A) The department of transportation may solicit, receive, consider, evaluate, and accept a proposal for a public-private initiative.

(B) In soliciting and selecting a private entity with which to enter into a public-private initiative, the department shall use one or both of the following:

(1) Sealed bidding;

(2) Selection of proposals, with or without negotiations, based on qualifications, best value, or both.

(C) The department shall consider the following factors in evaluating and selecting a bid or proposal to enter into a public-private initiative:

(1) The ability of the transportation facility to improve safety, reduce congestion, increase capacity, and promote economic growth;

(2) The extent that the private entity's proposal addresses the needs identified in the appropriate state, regional, or local transportation plan by improving safety, reducing congestion, increasing capacity, or enhancing economic efficiency and the private entity's proposal is on the transportation improvement program for the affected metropolitan planning organization or the state transportation improvement program;

(3) The proposed cost of and financial plan for the transportation facility;

(4) The general reputation, qualifications, industry experience, and financial capacity of the private entity;

(5) The proposed design, operation, and feasibility of the transportation facility;

(6) Comments from local citizens and affected jurisdictions;

(7) Benefits to the public and the affected transportation facility;

(8) The safety record of the private entity;

(9) Any other criteria that the department considers appropriate.

(D) The department may select multiple private entities with which to enter a public-private agreement for a transportation facility if it is in the public interest to do so.

(E) The department shall select a private entity or entities for a public-private initiative on a competitive basis.

(F) Any materials or data submitted to, made available to, or received by the director of transportation, to the extent that the material or data consist of trade secrets, as defined in section 1333.61 of the Revised Code, are confidential and are not public records for the purposes of section 149.43 of the Revised Code. Financial information received by the director that is related to a proposal is confidential and not a public record for purposes of section 149.43 of the Revised Code until such time as a proposal is selected. Prior to submission of a solicited proposal, a private entity may request a review by the department of information that the private entity has identified as confidential, to determine whether such information would be subject to disclosure under section 149.43 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.72 - Unsolicited proposals.

(A) The department of transportation may receive, consider, evaluate, and accept an unsolicited proposal for a public-private initiative if the proposal meets all of the following:

(1) Addresses the needs identified in the appropriate state, regional, or local transportation plan by improving safety, reducing congestion, increasing capacity, or enhancing economic efficiency and the proposal is on the transportation improvement program for the affected metropolitan planning organization or state transportation improvement program;

(2) Is independently originated and developed by the proposer;

(3) Benefits the public;

(4) Is prepared without department supervision;

(5) Includes sufficient detail and information for the department to evaluate the proposal in an objective and timely manner;

(6) Is made by a private entity that is not prohibited from making an unsolicited proposal under division (AA)(1) of section 3517.13 of the Revised Code.

(B) Within ninety days after receiving an unsolicited proposal, the department shall undertake a preliminary evaluation of the unsolicited proposal to determine if the proposal complies with the requirements of division (A) of this section.

(C) Any materials or data submitted to, made available to, or received by the director of transportation under this section, to the extent that the material or data consist of trade secrets, as defined in section 1333.61 of the Revised Code, are confidential and are not public records for the purposes of section 149.43 of the Revised Code. Financial information received by the director that is related to a proposal is confidential and not a public record for purposes of section 149.43 of the Revised Code until the department accepts or rejects the proposal. Prior to submission of an unsolicited proposal or a competing proposal, a private entity may request a review by the department of information that the private entity has identified as confidential to determine whether such information would be subject to disclosure under section 149.43 of the Revised Code.

(D) If the unsolicited proposal does not comply with division (A) of this section, the department shall return the proposal without further action.

(E) If the unsolicited proposal complies with division (A) of this section, the department may continue to evaluate the proposal in accordance with this section.

(F)

(1) If the unsolicited proposal complies with division (A) of this section, the department shall advertise the unsolicited proposal for the purpose of receiving competitive proposals for the proposed transportation facility.

(2) The advertisement shall outline the general nature and scope of the unsolicited proposal, including the location of the transportation facility and the work to be performed on or in connection with the transportation facility and shall specify an address to which a competing proposal may be submitted.

(3) The advertisement shall specify a reasonable time period by which competitors must submit a competing proposal to the department.

(G) The department shall charge a reasonable fee to cover its costs to process, review, and evaluate an unsolicited proposal and any competing proposals.

(H) Upon receipt of any competing proposals, the department shall do all of the following:

(1) Determine if any competing proposal is comparable in nature and scope to the original unsolicited proposal;

(2) Evaluate the original unsolicited proposal and any comparable competing proposal;

(3) Conduct any good faith discussions and, if necessary, any negotiations concerning each qualified proposal.

(I) The department shall evaluate an unsolicited proposal and any comparable competing proposal using the following factors:

(1) Novel methods, approaches, or concepts demonstrated by the proposal;

(2) Scientific, technical, or socioeconomic merits of the proposal;

(3) Potential contribution of the proposal to the department's mission;

(4) Capabilities, related experience, facilities, or techniques of the private entity or unique combinations of these qualities that are integral factors for achieving the proposal objectives;

(5) Qualifications, capabilities, and experience of the proposed principal investigator, team leader, or key personnel, who are critical to achieving the proposal objectives;

(6) How the proposal benefits the public;

(7) Any other factors appropriate to a particular proposal.

(J) After evaluating the unsolicited proposal and any competing proposals, the department may do any of the following:

(1) Accept the unsolicited proposal and reject any competing proposals;

(2) Reject the unsolicited proposal and accept a comparable competing proposal if the department determines that the comparable competing proposal is the most advantageous to the state;

(3) Accept both an unsolicited proposal and a competing proposal if accepting both proposals is advantageous to the state;

(4) Reject the unsolicited proposal and any competing proposals.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.73 - [Effective Until 7/1/2013] Public-private agreement.

(A) After selecting a solicited or unsolicited proposal for a public-private initiative, the department of transportation shall enter into a public-private agreement for a transportation facility with the selected private entity or any configuration of private entities. An affected jurisdiction may be a party to a public-private agreement entered into by the department and a selected private entity or combination of private entities.

(B) A public-private agreement under this section shall provide for all of the following:

(1) Planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing, or operation of a transportation facility;

(2) Term of the public-private agreement;

(3) Type of property interest, if any, the private entity will have in the transportation facility;

(4) A specific plan to ensure proper maintenance of the transportation facility throughout the term of the agreement and a return of the facility to the department, if applicable, in good condition and repair;

(5) Whether user fees will be collected on the transportation facility and the basis by which such user fees shall be determined and modified;

(6) Compliance with applicable federal, state, and local laws;

(7) Grounds for termination of the public-private agreement by the department or operator;

(8) Disposition of the facility upon completion of the agreement;

(9) Procedures for amendment of the agreement.

(C) A public-private agreement under this section may provide for any of the following:

(1) Review and approval by the department of the operator's plans for the development and operation of the transportation facility;

(2) Inspection by the department of construction of or improvements to the transportation facility;

(3) Maintenance by the operator of a policy of liability insurance or self-insurance;

(4) Filing by the operator, on a periodic basis, of appropriate financial statements in a form acceptable to the department;

(5) Filing by the operator, on a periodic basis, of traffic reports in a form acceptable to the department;

(6) Financing obligations of the operator and the department;

(7) Apportionment of expenses between the operator and the department;

(8) Rights and duties of the operator, the department, and other state and local governmental entities with respect to use of the transportation facility;

(9) Rights and remedies available in the event of default or delay;

(10) Terms and conditions of indemnification of the operator by the department;

(11) Assignment, subcontracting, or other delegation of responsibilities of the operator or the department under the agreement to third parties, including other private entities and other state agencies;

(12) Sale or lease to the operator of private property related to the transportation facility;

(13) Traffic enforcement and other policing issues, including any reimbursement by the private entity for such services.

(D)

No public-private agreement entered into under this section shall be construed to transfer to a private entity the director's authority to appropriate property under Chapters 163., 5501., and 5519. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

This section is set out twice. See also § 5501.73, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5501.73 - [Effective 7/1/2013] Public-private agreement.

(A) After selecting a solicited or unsolicited proposal for a public-private initiative, the department of transportation shall enter into a public-private agreement for a transportation facility with the selected private entity or any configuration of private entities. An affected jurisdiction may be a party to a public-private agreement entered into by the department and a selected private entity or combination of private entities.

(B) A public-private agreement under this section shall provide for all of the following:

(1) Planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing, or operation of a transportation facility;

(2) Term of the public-private agreement;

(3) Type of property interest, if any, the private entity will have in the transportation facility;

(4) A specific plan to ensure proper maintenance of the transportation facility throughout the term of the agreement and a return of the facility to the department, if applicable, in good condition and repair;

(5) Whether user fees will be collected on the transportation facility and the basis by which such user fees shall be determined and modified;

(6) Compliance with applicable federal, state, and local laws;

(7) Grounds for termination of the public-private agreement by the department or operator;

(8) Disposition of the facility upon completion of the agreement;

(9) Procedures for amendment of the agreement.

(C) A public-private agreement under this section may provide for any of the following:

(1) Review and approval by the department of the operator's plans for the development and operation of the transportation facility;

(2) Inspection by the department of construction of or improvements to the transportation facility;

(3) Maintenance by the operator of a policy of liability insurance or self-insurance;

(4) Filing by the operator, on a periodic basis, of appropriate financial statements in a form acceptable to the department;

(5) Filing by the operator, on a periodic basis, of traffic reports in a form acceptable to the department;

(6) Financing obligations of the operator and the department;

(7) Apportionment of expenses between the operator and the department;

(8) Rights and duties of the operator, the department, and other state and local governmental entities with respect to use of the transportation facility;

(9) Rights and remedies available in the event of default or delay;

(10) Terms and conditions of indemnification of the operator by the department;

(11) Assignment, subcontracting, or other delegation of responsibilities of the operator or the department under the agreement to third parties, including other private entities and other state agencies;

(12) Sale or lease to the operator of private property related to the transportation facility;

(13) Traffic enforcement and other policing issues, including any reimbursement by the private entity for such services.

(D)

(1) The director of transportation may include in any public-private agreement under sections 5501.70 to 5501.83 of the Revised Code a provision authorizing a binding dispute resolution method for any controversy subsequently arising out of the contract. The binding dispute resolution method may proceed only upon agreement of all parties to the controversy. If all parties do not agree to proceed to a binding dispute resolution, a party having a claim against the department shall exhaust its administrative remedies specified in the public-private agreement prior to filing any action against the department in the court of claims.

No appeal from the determination of a technical expert lies to any court, except that the court of common pleas of Franklin County may issue an order vacating such a determination upon the application of any party to the binding dispute resolution if any of the following applies:

(a) The determination was procured by corruption, fraud, or undue means.

(b) There was evidence of partiality or corruption on the part of the technical expert.

(c) The technical expert was guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy, or of any other misbehavior by which the rights of any party have been prejudiced.

(2) As used in this division, "binding dispute resolution" means a binding determination after review by a technical expert of all relevant items, which may include documents, and by interviewing appropriate personnel and visiting the project site involved in the controversy. "Binding dispute resolution" does not involve representation by legal counsel or advocacy by any person on behalf of any party to the controversy.

(E) No public-private agreement entered into under this section shall be construed to transfer to a private entity the director's authority to appropriate property under Chapters 163., 5501., and 5519. of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

This section is set out twice. See also § 5501.73, effective until 7/1/2013.



Section 5501.74 - Termination of public-private agreement.

In the event of termination of the public-private agreement, the authority and duties of the operator cease, except for any duties and obligations that extend beyond the termination as provided in the public-private agreement, and the transportation facility reverts to the department of transportation and shall be dedicated to the department for public use.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.75 - Material default by operator.

(A) Upon the occurrence and during the continuation of material default by an operator, not related to an event of force majeure, the department of transportation may do the following:

(1) Elect to take over the transportation facility, including the succession of all right, title, and interest in the transportation facility, subject to any liens on revenues previously granted by the private entity;

(2) Terminate the public-private agreement and exercise any other available rights and remedies.

(B) In the event that the department elects to take over a transportation facility, the department shall collect and pay any revenues that are subject to lien to satisfy any obligation and may do the following:

(1) Develop and operate the transportation facility, impose user fees for the use of the transportation facility, and comply with any service contracts;

(2) Solicit proposals for the maintenance and operation of the transportation facility under section 5501.71 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.76 - Issuance of obligations.

Obligations may be issued under section 5531.10 of the Revised Code for the purpose of providing funds to carry out sections 5501.70 to 5501.83 of the Revised Code with respect to the development or financing of a transportation facility.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.77 - [Effective Until 7/1/2013] Powers of department.

(A) For the purposes of carrying out sections 5501.70 to 5501.83 of the Revised Code, the department of transportation may do all of the following:

(1) Accept, subject to applicable terms and conditions, available funds from the United States or any of its agencies, whether the funds are made available by grant, loan, or other financial assistance;

(2) Enter into agreements or other arrangements with the United States or any of its agencies as may be necessary;

(3) For the purpose of completing a transportation facility under an agreement, accept from any source any grant, donation, gift, or other form of conveyance of land, money, other real or personal property, or other item of value made to the state or the department.

(B) Any transportation facility may be financed in whole or in part by contribution of any funds or property made by any private entity or affected jurisdiction that is party to a public-private agreement under sections 5501.70 to 5501.83 of the Revised Code.

(C) The department may use federal, state, local, and private funds to finance a transportation facility under sections 5501.70 to 5501.83 of the Revised Code and shall comply with any requirements and restrictions governing the use of the funds, including maintaining the funds separately when necessary.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

This section is set out twice. See also § 5501.77, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5501.77 - [Effective 7/1/2013] Powers of department.

(A) For the purposes of carrying out sections 5501.70 to 5501.83 of the Revised Code, the department of transportation may do all of the following:

(1) Accept, subject to applicable terms and conditions, available funds from the United States or any of its agencies, whether the funds are made available by grant, loan, or other financial assistance;

(2) Enter into agreements or other arrangements with the United States or any of its agencies as may be necessary;

(3) For the purpose of completing a transportation facility under an agreement, accept from any source any grant, donation, gift, or other form of conveyance of land, money, other real or personal property, or other item of value made to the state or the department.

(B) Any transportation facility may be financed in whole or in part by contribution of any funds or property made by any private entity or affected jurisdiction that is party to a public-private agreement under sections 5501.70 to 5501.83 of the Revised Code.

(C) The department may use federal, state, local, and private funds to finance a transportation facility under sections 5501.70 to 5501.83 of the Revised Code and shall comply with any requirements and restrictions governing the use of the funds, including maintaining the funds separately when necessary.

(D) The director of transportation, in accordance with Chapter 119. of the Revised Code, may adopt such rules as the director considers advisable for the control and regulation of traffic on any transportation facility subject to a public-private agreement, for the protection and preservation of the transportation facility, for the maintenance and preservation of good order within the transportation facility, and for the purpose of establishing vehicle owner or operator liability for avoidance of user fees. The rules shall provide that public police officers shall be afforded ready access, while in the performance of their official duties, to the transportation facility without the payment of user fees.

(1) No person shall violate any rules of the department of transportation adopted under this division.

(2)

(a) All fines collected for the violation of applicable laws of the state and the rules of the department of transportation or money arising from bonds forfeited for such violation shall be disposed of in accordance with section 5503.04 of the Revised Code.

(b) All fees or charges assessed by the department of transportation or a public-private operator in accordance with this section against an owner or operator of a vehicle as a civil violation for failure to comply with toll collection rules shall be revenues of the department or public-private operator as set forth in the public-private agreement.

(E)

(1) Except as provided in division (E)(2) of this section, whoever violates division (D)(1) of this section is guilty of a minor misdemeanor on a first offense; on each subsequent offense such person is guilty of a misdemeanor of the fourth degree.

(2) Whoever violates division (D)(1) of this section when the violation is a civil violation for failure to comply with toll collection rules is subject to a fee or charge established by the department by rule.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

This section is set out twice. See also § 5501.77, effective until 7/1/2013.



Section 5501.78 - Exemption from ad valorem property taxes and special assessments.

A transportation facility and any tangible personal property used exclusively with a transportation facility that is owned by the department of transportation and leased, licensed, financed, or otherwise conveyed to an operator, or that is acquired, constructed, or otherwise provided by an operator on behalf of the department, is exempt from all ad valorem property taxes and special assessments levied against property by the state or any political subdivision of the state.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.79 - Acquisition of property.

The department of transportation, in the same manner and for the same transportation purposes established in section 5519.01 of the Revised Code, may acquire property, rights-of-way, or other rights in property for transportation use in connection with transportation projects that are part of a public-private initiative in accordance with Chapter 163. of the Revised Code. If the department proposes to acquire property, rights-of-way, or other rights in property for such transportation use at the request of a private entity, the acquisition shall be by the department, in accordance with Chapter 163. of the Revised Code and only if the director of transportation first makes a finding that the acquisition is for a public transportation use and serves the public transportation purposes of sections 5501.70 to 5501.83 of the Revised Code; the director also shall require the private party to pay the costs of the acquisition.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.80 - Law enforcement officers; powers.

All law enforcement officers of the state and of an affected local jurisdiction shall have the same powers and jurisdiction within the limits of the transportation facility as they have in their respective areas of jurisdiction and access to the transportation facility at any time for the purpose of exercising such powers and jurisdiction.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.81 - Crossing or relocation of facility.

An operator under sections 5501.70 to 5501.83 of the Revised Code and any utility whose facility is to be crossed or relocated shall cooperate fully in planning and arranging the manner of the crossing or relocation of the utility facility.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.82 - Sovereign immunity.

Nothing in sections 5501.70 to 5501.83 of the Revised Code shall be construed or deemed to affect any waiver of the sovereign immunity of the state or any officer or employee of the state with respect to the participation in or approval of all or any part of the transportation facility or its operation.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5501.83 - Adoption of rules.

The department of transportation may adopt rules under Chapter 119. of the Revised Code to carry out sections 5501.70 to 5501.83 of the Revised Code.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.






Chapter 5502 - DEPARTMENT OF PUBLIC SAFETY

Section 5502.01 - [Effective Until 7/1/2013] General duties of department.

(A) The department of public safety shall administer and enforce the laws relating to the registration, licensing, sale, and operation of motor vehicles and the laws pertaining to the licensing of drivers of motor vehicles.

The department shall compile, analyze, and publish statistics relative to motor vehicle accidents and the causes of them, prepare and conduct educational programs for the purpose of promoting safety in the operation of motor vehicles on the highways, and conduct research and studies for the purpose of promoting safety on the highways of this state.

(B) The department shall administer the laws and rules relative to trauma and emergency medical services specified in Chapter 4765. of the Revised Code.

(C) The department shall administer and enforce the laws contained in Chapters 4301. and 4303. of the Revised Code and enforce the rules and orders of the liquor control commission pertaining to retail liquor permit holders.

(D) The department shall administer the laws governing the state emergency management agency and shall enforce all additional duties and responsibilities as prescribed in the Revised Code related to emergency management services.

(E) The department shall conduct investigations pursuant to Chapter 5101. of the Revised Code in support of the duty of the department of job and family services to administer the supplemental nutrition assistance program throughout this state. The department of public safety shall conduct investigations necessary to protect the state's property rights and interests in the supplemental nutrition assistance program.

(F) The department of public safety shall enforce compliance with orders and rules of the public utilities commission and applicable laws in accordance with Chapters 4905., 4921., and 4923. of the Revised Code regarding commercial motor vehicle transportation safety, economic, and hazardous materials requirements.

(G) Notwithstanding Chapter 4117. of the Revised Code, the department of public safety may establish requirements for its enforcement personnel, including its enforcement agents described in section 5502.14 of the Revised Code, that include standards of conduct, work rules and procedures, and criteria for eligibility as law enforcement personnel.

(H) The department shall administer, maintain, and operate the Ohio criminal justice network. The Ohio criminal justice network shall be a computer network that supports state and local criminal justice activities. The network shall be an electronic repository for various data, which may include arrest warrants, notices of persons wanted by law enforcement agencies, criminal records, prison inmate records, stolen vehicle records, vehicle operator's licenses, and vehicle registrations and titles.

(I) The department shall coordinate all homeland security activities of all state agencies and shall be a liaison between state agencies and local entities for those activities and related purposes.

(J) Beginning July 1, 2004, the department shall administer and enforce the laws relative to private investigators and security service providers specified in Chapter 4749. of the Revised Code.

(K) The department shall administer criminal justice services in accordance with sections 5502.61 to 5502.66 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 07-01-2004; 06-30-2005

This section is set out twice. See also § 5502.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5502.01 - [Effective 7/1/2013] General duties of department.

(A) The department of public safety shall administer and enforce the laws relating to the registration, licensing, sale, and operation of motor vehicles and the laws pertaining to the licensing of drivers of motor vehicles.

The department shall compile, analyze, and publish statistics relative to motor vehicle accidents and the causes of them, prepare and conduct educational programs for the purpose of promoting safety in the operation of motor vehicles on the highways, and conduct research and studies for the purpose of promoting safety on the highways of this state.

(B) The department shall administer the laws and rules relative to trauma and emergency medical services specified in Chapter 4765. of the Revised Code and any laws and rules relative to medical transportation services specified in Chapter 4766. of the Revised Code.

(C) The department shall administer and enforce the laws contained in Chapters 4301. and 4303. of the Revised Code and enforce the rules and orders of the liquor control commission pertaining to retail liquor permit holders.

(D) The department shall administer the laws governing the state emergency management agency and shall enforce all additional duties and responsibilities as prescribed in the Revised Code related to emergency management services.

(E) The department shall conduct investigations pursuant to Chapter 5101. of the Revised Code in support of the duty of the department of job and family services to administer the supplemental nutrition assistance program throughout this state. The department of public safety shall conduct investigations necessary to protect the state's property rights and interests in the supplemental nutrition assistance program.

(F) The department of public safety shall enforce compliance with orders and rules of the public utilities commission and applicable laws in accordance with Chapters 4905., 4921., and 4923. of the Revised Code regarding commercial motor vehicle transportation safety, economic, and hazardous materials requirements.

(G) Notwithstanding Chapter 4117. of the Revised Code, the department of public safety may establish requirements for its enforcement personnel, including its enforcement agents described in section 5502.14 of the Revised Code, that include standards of conduct, work rules and procedures, and criteria for eligibility as law enforcement personnel.

(H) The department shall administer, maintain, and operate the Ohio criminal justice network. The Ohio criminal justice network shall be a computer network that supports state and local criminal justice activities. The network shall be an electronic repository for various data, which may include arrest warrants, notices of persons wanted by law enforcement agencies, criminal records, prison inmate records, stolen vehicle records, vehicle operator's licenses, and vehicle registrations and titles.

(I) The department shall coordinate all homeland security activities of all state agencies and shall be a liaison between state agencies and local entities for those activities and related purposes.

(J) Beginning July 1, 2004, the department shall administer and enforce the laws relative to private investigators and security service providers specified in Chapter 4749. of the Revised Code.

(K) The department shall administer criminal justice services in accordance with sections 5502.61 to 5502.66 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 07-01-2004; 06-30-2005

This section is set out twice. See also § 5502.01, effective until 7/1/2013.



Section 5502.011 - Duties of director.

(A) As used in this section, "department of public safety" and "department" include all divisions within the department of public safety.

(B) The director of public safety is the chief executive and administrative officer of the department. The director may establish policies governing the department, the performance of its employees and officers, the conduct of its business, and the custody, use, and preservation of departmental records, papers, books, documents, and property. The director also may authorize and approve investigations to be conducted by any of the department's divisions. Whenever the Revised Code imposes a duty upon or requires an action of the department, the director may perform the action or duty in the name of the department or direct such performance to be performed by the director's designee.

(C) In addition to any other duties enumerated in the Revised Code, the director or the director's designee shall do all of the following:

(1) Administer and direct the performance of the duties of the department;

(2) Pursuant to Chapter 119. of the Revised Code, approve, adopt, and prescribe such forms and rules as are necessary to carry out the duties of the department;

(3) On behalf of the department and in addition to any authority the Revised Code otherwise grants to the department, have the authority and responsibility for approving and entering into contracts, agreements, and other business arrangements;

(4) Make appointments for the department as needed to comply with requirements of the Revised Code;

(5) Approve employment actions of the department, including appointments, promotions, discipline, investigations, and terminations;

(6) Accept, hold, and use, for the benefit of the department, any gift, donation, bequest, or devise, and may agree to and perform all conditions of the gift, donation, bequest, or devise, that are not contrary to law;

(7) Apply for, allocate, disburse, and account for grants made available under federal law or from other federal, state, or private sources;

(8) Develop a list of disqualifying offenses for licensure as a private investigator or a security guard provider pursuant to sections 4749.03, 4749.04, 4749.10, and 4776.10 of the Revised Code;

(9) Do all other acts necessary or desirable to carry out this chapter.

(D)

(1) The director of public safety may assess a reasonable fee, plus the amount of any charge or fee passed on from a financial institution, on a drawer or indorser for each of the following:

(a) A check, draft, or money order that is returned or dishonored;

(b) An automatic bank transfer that is declined, due to insufficient funds or for any other reason;

(c) Any financial transaction device that is returned or dishonored for any reason.

(2) The director shall deposit any fee collected under this division in an appropriate fund as determined by the director based on the tax, fee, or fine being paid.

(3) As used in this division, "financial transaction device" has the same meaning as in section 113.40 of the Revised Code.

(E) The director shall establish a homeland security advisory council to advise the director on homeland security, including homeland security funding efforts. The advisory council shall include, but not be limited to, state and local government officials who have homeland security or emergency management responsibilities and who represent first responders. The director shall appoint the members of the council, who shall serve without compensation.

(F)

(1) The director or the director's designee shall carry out the duties required of the director under Chapter 5507. of the Revised Code. The director may, at the director's discretion, assign employees of the department to provide assistance in carrying out those duties as the director considers necessary.

(2) The director may adopt rules under Chapter 111. of the Revised Code to approve, adopt, and prescribe such forms and processes as are necessary to carry out the duties required of the director under Chapter 5507. of the Revised Code.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 09-16-2004; 04-14-2006



Section 5502.02 - State highway patrol retirement system - mandatory membership.

All expenditures for the administration and enforcement of motor vehicle and traffic laws by the department of public safety shall be paid out of moneys derived from fees, excises, or license taxes relating to registration, operation, or use of vehicles on public highways or to fuels used for propelling such vehicles as provided in Section 5a of Article XII, Ohio Constitution.

Effective Date: 03-31-2003



Section 5502.03 - Division of homeland security.

(A) There is hereby created in the department of public safety a division of homeland security.

(B) The division shall do all of the following:

(1) Coordinate all homeland security activities of all state agencies and be the liaison between state agencies and local entities for the purposes of communicating homeland security funding and policy initiatives;

(2) Collect, analyze, maintain, and disseminate information to support local, state, and federal law enforcement agencies, other government agencies, and private organizations in detecting, deterring, preventing, preparing for, responding to, and recovering from threatened or actual terrorist events. This information is not a public record pursuant to section 149.43 of the Revised Code.

(3) Coordinate efforts of state and local governments and private organizations to enhance the security and protection of critical infrastructure, including casino facilities, and key assets in this state;

(4) Develop and coordinate policies, protocols, and strategies that may be used to prevent, detect, prepare for, respond to, and recover from terrorist acts or threats;

(5) Develop, update, and coordinate the implementation of an Ohio homeland security strategic plan that will guide state and local governments in the achievement of homeland security in this state.

(C) The director of public safety shall appoint an executive director, who shall be head of the division of homeland security and who regularly shall advise the governor and the director on matters pertaining to homeland security. The executive director shall serve at the pleasure of the director of public safety. To carry out the duties assigned under this section, the executive director, subject to the direction and control of the director of public safety, may appoint and maintain necessary staff and may enter into any necessary agreements.

(D) Except as otherwise provided by law, nothing in this section shall be construed to give the director of public safety or the executive director of the division of homeland security authority over the incident management structure or responsibilities of local emergency response personnel.

(E) There is hereby created in the state treasury the homeland security fund. The fund shall consist of sixty cents of each fee collected under sections 4501.34, 4503.26, 4506.08, and 4509.05 of the Revised Code as specified in those sections, plus on and after October 1, 2009, sixty cents of each fee collected under sections 4505.14 and 4519.63 of the Revised Code as specified in those sections. The fund shall be used to pay the expenses of administering the law relative to the powers and duties of the executive director of the division of homeland security, except that the director of budget and management may transfer excess money from the homeland security fund to the state highway safety fund if the director of public safety determines that the amount of money in the homeland security fund exceeds the amount required to cover such costs incurred by the division of homeland security and requests the director of budget and management to make the transfer.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General Assemblych.38,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-26-2003; 04-14-2006; 2007 HB67 07-03-2007



Section 5502.031 - Regulation of amateur radio service communications and structures.

(A) As used in this section:

(1) "Amateur radio service" means the amateur service, the amateur-satellite service, and the radio amateur civil emergency service as provided for under 47 C.F.R. part 97.

(2) "Amateur station" means a station in an amateur radio service consisting of the apparatus necessary for carrying on radio communications.

(3) "Legislative authority" means the following:

(a) With respect to a county, any county rural zoning commission, board of county commissioners, or county board of zoning appeals;

(b) With respect to a township, any township zoning commission, board of township trustees, or township board of zoning appeals;

(c) With respect to a municipal corporation, the legislative authority of any municipal corporation, a planning commission established under section 713.01 of the Revised Code, or an administrative board created under section 713.11 of the Revised Code.

(B) Sections 303.01 to 303.25, 303.99, 519.01 to 519.25, 519.99, and 713.06 to 713.15 of the Revised Code do not confer on any legislative authority the authority to preclude amateur radio service communications. Any rules adopted under those sections by a legislative authority to regulate amateur radio service shall comply with the following limitations:

(1) The legislative authority shall not restrict the height or location of amateur station antenna structures in such a way as to prevent effective amateur radio service communications and shall comply with 47 C.F.R. 97.15.

(2) The rules shall reasonably accommodate amateur station communications and shall constitute the minimum practicable regulation necessary to accomplish the legislative authority's purpose.

(C) Any legislative authority that denies an application for approval of an amateur station antenna structure shall state the reasons for the denial and shall, on appeal, bear the burden of proving that the authority's actions are consistent with this section.

Added by 129th General AssemblyFile No.103,HB 158, §1, eff. 8/15/2012.



Section 5502.05 - Driver's license examination section.

There is hereby created in the department of public safety, a driver's license examination section .

The director of public safety may appoint necessary driver's license examiners and clerical personnel necessary to carry out the duties assigned under this section. The examiners shall be citizens of the United States and residents of the state and shall have such additional qualifications as the director prescribes.

The salaries and classifications of examiners and personnel shall be fixed in accordance with section 124.15 or 124.152 of the Revised Code.

Renumbered from § 5503.21 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-12-1992



Section 5502.06 - Duty of examiners.

Driver's license examiners assigned to the driver's license examination section shall conduct all examinations for driver's licenses as required by sections 4507.01 to 4507.36 of the Revised Code, subject to the rules issued by the registrar of motor vehicles.

Renumbered from § 5503.22 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-2004



Section 5502.07 - Training schools for examiners.

The director of public safety may conduct training schools for prospective driver's license examiners and may establish rules governing the qualifications for admission to such schools and provide for competitive examinations to determine the fitness of such students for prospective examiners, not inconsistent with the rules of the director of administrative services.

Renumbered from § 5503.23 and amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-12-1992



Section 5502.10 - State registry of habitual OVI/OMWI offenders.

(A) The department of public safety, not later than ninety days after the effective date of this section, shall do all of the following:

(1) Establish and maintain a state registry, named "Ohio's habitual OVI/OMWI offenders," that contains all of the information specified in divisions (A)(1)(a) and (b) of this section regarding any person who on or after the effective date of this section is convicted in this state for the fifth or subsequent time in the preceding twenty years of an OVI/OMWI violation. The state registry is a public record open for inspection under section 149.43 of the Revised Code. The department shall obtain the information to be included in the state registry from the reports provided by the court pursuant to division (B) of this section. The state registry of Ohio's habitual OVI/OMWI offenders shall include at least the following information regarding each offender who on or after the effective date of this section is convicted in this state for the fifth or subsequent time in the preceding twenty years of an OVI/OMWI violation:

(a) The offender's name, date of birth, and residence address, including, but not limited to, the street address, municipal corporation or township, county, and zip code of the person's place of residence;

(b) The number of times within the preceding twenty years that the offender has been convicted in this state for an OVI/OMWI violation and the date of each of those convictions.

(2) Establish and operate on the internet a database that contains for each person who on or after the effective date of this section is convicted in this state for the fifth or subsequent time in the preceding twenty years of an OVI/OMWI violation all of the information regarding the offender that is included in the state registry of Ohio's habitual OVI/OMWI offenders that is established and maintained under division (A)(1) of this section. The database is a public record open for inspection under section 149.43 of the Revised Code, and it shall be searchable by an offender's name, by county, and by zip code.

(B) A court that convicts a person for an OVI/OMWI violation shall send to the department of public safety, within thirty days after the conviction of the offender the information specified in divisions (A)(1)(a) and (b) of this section.

(C) The department of public safety shall update the state registry of Ohio's habitual OVI/OMWI offenders required under division (A)(1) of this section and the database required under division (A)(2) of this section every month to ensure that the information they contain is accurate and current.

(D) As used in this section:

(1) "Equivalent offense" and "municipal OVI ordinance" have the same meanings as in section 4511.181 of the Revised Code.

(2) "OVI/OMWI violation" means any of the following:

(a) A violation of division (A) or (B) of section 4511.19 of the Revised Code or a violation of a municipal OVI ordinance;

(b) A violation of section 4511.194 of the Revised Code or a substantially equivalent municipal ordinance;

(c) A violation of division (A) or (B) of section 1547.11 of the Revised Code or a violation of a municipal ordinance, law of another state, or law of the United States that is substantially equivalent to division (A) or (B) of section 1547.11 of the Revised Code;

(d) Any equivalent offense not listed in divisions (D)(2)(a) to (c) of this section.

Effective Date: 2008 SB17 09-30-2008



Section 5502.11 - Written report of motor vehicle accident.

Every law enforcement agency representing a township, county, municipal corporation, or other political subdivision investigating a motor vehicle accident involving a fatality, personal injury, or property damage in an amount greater than one thousand dollars , within five days, shall forward a written report of such accident to the director of public safety on a form, which the director shall adopt subject to sections 119.01 to 119.13 of the Revised Code.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 11-12-1992; 09-16-2004



Section 5502.12 - Use of written report of motor vehicle accident.

(A) The accident reports submitted pursuant to section 5502.11 of the Revised Code shall be for the use of the director of public safety for purposes of statistical, safety, and other studies. The law enforcement agency that submitted a report shall furnish a copy of such report and associated documents to any person claiming an interest arising out of a motor vehicle accident, or to the person's attorney, upon the payment of a nonrefundable fee of four dollars or the amount approved by the board of county commissioners of the county in which the law enforcement agency is located as provided in division (B) of this section. With respect to accidents investigated by the state highway patrol, the director of public safety shall furnish to such person all related reports and statements upon the payment of a nonrefundable fee of four dollars. The cost of photographs or any other electronic format shall be in addition to the nonrefundable four-dollar fee for the accident report, whether the report was submitted by the state highway patrol or another law enforcement agency. A law enforcement agency may charge a fee that is in excess of four dollars for photographs and other electronic formats if such a fee is approved by a board of county commissioners of the county in which the law enforcement agency is located as provided in division (B) of this section.

Such state highway patrol reports, statements, and photographs, in the discretion of the director of public safety, may be withheld until all criminal prosecution has been concluded; the director of public safety may require proof, satisfactory to the director, of the right of any applicant to be furnished such documents.

(B) If, after the effective date of this amendment, the state highway patrol is authorized to charge a nonrefundable fee in excess of four dollars for an accident report relating to an accident investigated by the state highway patrol and all related reports and statements or a fee in excess of four dollars for photographs or other electronic formats related to an accident report, a law enforcement agency described in section 5502.11 of the Revised Code shall be authorized to charge that same fee for an accident report relating to an accident investigated by that law enforcement agency and all related reports and statements or for photographs or other electronic formats related to an accident report investigated by that law enforcement agency upon approval of the board of county commissioners of the county in which that law enforcement agency is located.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 06-29-2001



Section 5502.13 - Investigative unit.

The department of public safety shall maintain an investigative unit in order to conduct investigations and other enforcement activity authorized by Chapters 4301., 4303., 5101., 5107., 5108., and 5115. and sections 2903.12, 2903.13, 2903.14, 2907.09, 2913.46, 2917.11, 2921.13, 2921.31, 2921.32, 2921.33, 2923.12, 2923.121, 2925.11, 2925.13, 2927.02, and 4507.30 of the Revised Code. The director of public safety shall appoint the employees of the unit who are necessary, designate the activities to be performed by those employees, and prescribe their titles and duties.

Effective Date: 06-26-2003



Section 5502.131 - Investigations fund.

There is hereby created in the state treasury the investigations fund. The fund shall consist of thirty cents of each fee collected under sections 4501.34, 4503.26, 4506.08, and 4509.05 of the Revised Code as specified in those sections, plus on and after October 1, 2009, thirty cents of each fee collected under sections 4505.14 and 4519.63 of the Revised Code as specified in those sections. The director of public safety shall use the money in the fund to pay the operating expenses of investigations, except that the director of budget and management may transfer excess money from the investigations fund to the state highway safety fund if the director of public safety determines that the amount of money in the investigations fund exceeds the amount required to cover investigative costs incurred by the investigative unit and requests the director of budget and management to make the transfer.

Added by 128th General Assemblych.9,HB 2, §101.01, eff. 7/1/2009.



Section 5502.14 - Enforcement agent.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) Any person who is employed by the department of public safety and designated by the director of public safety to enforce Title XLIII of the Revised Code, the rules adopted under it, and the laws and rules regulating the use of supplemental nutrition assistance program benefits shall be known as an enforcement agent. The employment by the department of public safety and the designation by the director of public safety of a person as an enforcement agent shall be subject to division (D) of this section. An enforcement agent has the authority vested in peace officers pursuant to section 2935.03 of the Revised Code to keep the peace, to enforce all applicable laws and rules on any retail liquor permit premises, or on any other premises of public or private property, where a violation of Title XLIII of the Revised Code or any rule adopted under it is occurring, and to enforce all laws and rules governing the use of supplemental nutrition assistance program benefits, women, infants, and children's coupons, electronically transferred benefits, or any other access device that is used alone or in conjunction with another access device to obtain payments, allotments, benefits, money, goods, or other things of value, or that can be used to initiate a transfer of funds, pursuant to the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any supplemental food program administered by any department of this state pursuant to the "Child Nutrition Act of 1966," 80 Stat. 885, 42 U.S.C.A. 1786. Enforcement agents, in enforcing compliance with the laws and rules described in this division, may keep the peace and make arrests for violations of those laws and rules.

(2) In addition to the authority conferred by division (B)(1) of this section, an enforcement agent also may execute search warrants and seize and take into custody any contraband, as defined in section 2901.01 of the Revised Code, or any property that is otherwise necessary for evidentiary purposes related to any violations of the laws or rules described in division (B)(1) of this section. An enforcement agent may enter public or private premises where activity alleged to violate the laws or rules described in division (B)(1) of this section is occurring.

(3) Enforcement agents who are on, immediately adjacent to, or across from retail liquor permit premises and who are performing investigative duties relating to that premises, enforcement agents who are on premises that are not liquor permit premises but on which a violation of Title XLIII of the Revised Code or any rule adopted under it allegedly is occurring, and enforcement agents who view a suspected violation of Title XLIII of the Revised Code, of a rule adopted under it, or of another law or rule described in division (B)(1) of this section have the authority to enforce the laws and rules described in division (B)(1) of this section, authority to enforce any section in Title XXIX of the Revised Code or any other section of the Revised Code listed in section 5502.13 of the Revised Code if they witness a violation of the section under any of the circumstances described in this division, and authority to make arrests for violations of the laws and rules described in division (B)(1) of this section and violations of any of those sections.

(4) The jurisdiction of an enforcement agent under division (B) of this section shall be concurrent with that of the peace officers of the county, township, or municipal corporation in which the violation occurs.

(C) Enforcement agents of the department of public safety who are engaged in the enforcement of the laws and rules described in division (B)(1) of this section may carry concealed weapons when conducting undercover investigations pursuant to their authority as law enforcement officers and while acting within the scope of their authority pursuant to this chapter.

(D)

(1) The department of public safety shall not employ, and the director of public safety shall not designate, a person as an enforcement agent on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The department of public safety shall terminate the employment of a person who is designated as an enforcement agent and who does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the enforcement agent agrees to surrender the certificate awarded to that agent under section 109.77 of the Revised Code.

(b) The department shall suspend the employment of a person who is designated as an enforcement agent if the person is convicted, after trial, of a felony. If the enforcement agent files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if no timely appeal is filed, the department shall terminate the employment of that agent. If the enforcement agent files an appeal that results in that agent's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against the agent, the department shall reinstate the agent. An enforcement agent who is reinstated under division (D)(2)(b) of this section shall not receive any back pay unless the conviction of that agent of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the agent of the felony.

(3) Division (D) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension or termination of the employment of a person designated as an enforcement agent under division (D)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2004



Section 5502.15 - Using federal funds.

Any funding provided or made available by the United States or by any agency designated and authorized by the United States government for the purposes of enforcing compliance with supplemental nutrition assistance program laws shall be expended by the department of public safety for those purposes.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-29-1995



Section 5502.16 - Cooperative or contractual arrangements with other governmental entities.

The director of public safety, on behalf of enforcement agents, may enter into cooperative or contractual arrangements with the United States, any agency or department of the United States, other states, other departments and political subdivisions of this state, or any other person or body politic to accomplish the purposes of the investigative unit of the department of public safety. The director shall cooperate with and not infringe upon the rights of other state departments, divisions, boards, commissions, and agencies, and private agencies, in the conduct of enforcement plans and other matters in which the department of public safety and those departments and agencies have common interests.

Effective Date: 06-30-1999



Section 5502.17 - Public safety enforcement agents requirements.

Enforcement agents of the department of public safety shall comply with the certification requirements established in section 109.77 of the Revised Code, take an oath of office, and receive from the governor, upon recommendation of the director of public safety, a commission indicating authority to make arrests as provided in section 5502.14 of the Revised Code.

Effective Date: 06-30-1999



Section 5502.18 - Enforcement agents may assist state or local law enforcement officers.

Enforcement agents of the department of public safety may render assistance to a state or local law enforcement officer at the request of that officer or may render assistance to a state or local law enforcement officer in the event of an emergency. An enforcement agent who serves outside the department under this section shall be considered as performing services within the agent's regular employment for purposes of compensation, indemnity fund rights, workers' compensation, and any other rights and benefits to which the agent may be entitled as incidents of the agent's regular employment. Such an enforcement agent retains personal immunity from civil liability under section 9.86 of the Revised Code and shall not be considered an employee of a political subdivision for purposes of Chapter 2744. of the Revised Code.

A political subdivision that receives the assistance of an enforcement agent under this section is not subject to civil liability under Chapter 2744. of the Revised Code as a result of any action or omission of the agent.

Effective Date: 06-30-1999



Section 5502.19 - Department of public safety inspections of retail liquor permit premises.

The department of public safety shall conduct inspections of retail liquor permit premises to determine their compliance with Chapters 4301. and 4303. of the Revised Code and the rules adopted under them by the liquor control commission pertaining to retail liquor permit holders.

Except as otherwise provided in this section, those inspections may be conducted only during those hours in which the permit holder is open for business and only by authorized enforcement agents of the department of public safety or by any peace officer, as defined in section 2935.01 of the Revised Code. Inspections may be conducted at other hours only to determine compliance with laws or commission rules that regulate the hours of sale of beer and intoxicating liquor and only if the enforcement agent or peace officer involved has reasonable cause to believe that those laws or rules are being violated. Any inspection conducted pursuant to this section is subject to all of the following requirements:

(A) The only property that may be confiscated is contraband, as defined in section 2901.01 of the Revised Code, or property that is otherwise necessary for evidentiary purposes.

(B) A complete inventory of all property confiscated from the premises shall be given to the permit holder or the permit holder's agent or employee by the confiscating enforcement agent or peace officer at the conclusion of the inspection. At that time, the inventory shall be signed by the confiscating enforcement agent or peace officer, and the enforcement agent or peace officer shall give the permit holder or the permit holder's agent or employee the opportunity to sign the inventory.

(C) Inspections conducted pursuant to this section shall be conducted in a reasonable manner. A finding by any court of competent jurisdiction that the inspection was not conducted in a reasonable manner in accordance with this section or any rules promulgated by the liquor control commission may be considered grounds for suppression of evidence. A finding by the liquor control commission that the inspection was not conducted in a reasonable manner in accordance with this section or any rules promulgated by the commission may be considered grounds for dismissal of the commission case.

If any court of competent jurisdiction finds that property confiscated as the result of an inspection is not necessary for evidentiary purposes and is not contraband, as defined in section 2901.01 of the Revised Code, the court shall order the immediate return of the confiscated property, if such property is not otherwise subject to forfeiture, to the permit holder. However, the return of this property is not grounds for dismissal of the case. The commission likewise may order the return of confiscated property if no criminal prosecution is pending or anticipated.

Effective Date: 06-30-1999



Section 5502.21 - Emergency management definitions.

As used in sections 5502.21 to 5502.51 of the Revised Code:

(A) "Agency" means any administrative or operational division, including an office, department, bureau, board, commission, or authority, of the state or of a political subdivision thereof, including volunteer agencies, organizations, or departments.

(B) "Attack" means any attack, either actual or imminent, or a series of attacks by an actual or potential enemy of the United States or by a foreign nation upon the United States that causes or may cause substantial damage to or destruction of life, property, or the environment within the United States or that is designed to injure the military or economic strength of the United States. "Attack" includes, without limitation, acts of sabotage, acts of terrorism, invasion, the use of bombs or shellfire, conventional, nuclear, chemical, or biological warfare, and the use of other weapons or processes.

(C) "Chief executive" means the president of the United States, the governor of this state, the board of county commissioners of any county, the board of township trustees of any township, or the mayor or city manager of any municipal corporation within this state.

(D) "Civil defense" is an integral part of emergency management that includes all those activities and measures designed or undertaken to minimize the effects upon the civilian population caused or that would be caused by any hazard and to effect emergency repairs to, or the emergency restoration of, vital equipment, resources, supplies, utilities, and facilities necessary for survival and for the public health, safety, and welfare that would be damaged or destroyed by any hazard. "Civil defense" includes, but is not limited to:

(1) Those measures to be taken during a hazard, including all of the following:

(a) The enforcement of those passive defense regulations necessary for the protection of the civilian population and prescribed by duly established military or civil authorities;

(b) The evacuation of personnel to shelter areas;

(c) The control of traffic and panic situations;

(d) The control and use of emergency communications, lighting, and warning equipment and systems.

(2) Those measures to be taken after a hazard has occurred, including all of the following:

(a) Activities necessary for firefighting, rescue, emergency, medical, health, and sanitation services;

(b) Monitoring for secondary hazards that could be caused from the initiating event;

(c) Damage assessment and disaster analysis operations;

(d) Coordination of disaster assistance programs;

(e) Monitoring for effects from weapons;

(f) Unexploded bomb reconnaissance;

(g) Essential debris clearance;

(h) Decontamination operations;

(i) Documentation of operations and financial expenses;

(j) Resource control;

(k) Any other activities that may be necessary for survival and the overall health, safety, and welfare of the civilian population.

(E) "Disaster" means any imminent threat or actual occurrence of widespread or severe damage to or loss of property, personal hardship or injury, or loss of life that results from any natural phenomenon or act of a human.

(F) Except as provided in section 5502.41 of the Revised Code, "emergency" means any period during which the congress of the United States or a chief executive has declared or proclaimed that an emergency exists.

(G) "Emergency management" includes all emergency preparedness and civil defense activities and measures, whether or not mentioned or described in sections 5502.21 to 5502.51 of the Revised Code, that are designed or undertaken to minimize the effects upon the civilian population caused or that could be caused by any hazard and that are necessary to address mitigation, emergency preparedness, response, and recovery.

(H) "Emergency preparedness" is an integral part of emergency management that includes those activities and measures designed or undertaken in preparation for any hazard, including, but not limited to, natural disasters and hazards involving hazardous materials or radiological materials, and that will enhance the probability for preservation of life, property, and the environment. "Emergency preparedness" includes, without limitation:

(1) The establishment of appropriate agencies and organizations;

(2) The development of necessary plans and standard operating procedures for mitigation, preparation, response, and recovery purposes, including, without limitation, the development of supporting agreements and memorandums of understanding;

(3) Hazard identification;

(4) Capability assessment;

(5) The recruitment, retention, and training of personnel;

(6) The development, printing, and distribution of emergency public information, education, and training materials and programs;

(7) The necessary conduct of research;

(8) The development of resource inventories;

(9) The procurement and stockpiling of equipment, food, water, medical supplies, and any other supplies necessary for survival and for the public health, safety, and welfare;

(10) The development and construction of public shelter facilities and shelter spaces;

(11) The development and construction of emergency operations centers for the conduct and support of coordination, direction, and control activities;

(12) When appropriate and considered necessary, the nonmilitary evacuation or temporary relocation of the civilian population.

(I) "Hazard" means any actual or imminent threat to the survival or overall health, safety, or welfare of the civilian population that is caused by any natural, human-made, or technological event. "Hazard" includes, without limitation, an attack, disaster, and emergency.

(J) "Hazard identification" means an identification, historical analysis, inventory, or spatial distribution of risks that could affect a specific geographical area and that would cause a threat to the survival, health, safety, or welfare of the civilian population, the property of that population, or the environment.

(K) "Law" includes a general or special statute, law, local law, ordinance, resolution, rule, order, or rule of common law.

(L) "Mitigation" means all those activities that reduce or eliminate the probability of a hazard. "Mitigation" also includes long-term activities and measures designed to reduce the effects of unavoidable hazards.

(M) Except as provided in section 5502.41 of the Revised Code, "political subdivision" means a county, township, or municipal corporation in this state.

(N) "Recovery" includes all those activities required and necessary to return an area to its former condition to the extent possible following the occurrence of any hazard.

(O) "Response" includes all those activities that occur subsequent to any hazard and that provide emergency assistance from the effects of any such hazard, reduce the probability of further injury, damage, or destruction, and are designed or undertaken to speed recovery operations.

(P) "Structure" includes shelters, additions to or alterations of existing buildings, and portions of existing buildings dedicated to public use, made and designed exclusively for protection against the shock or other effects of nuclear, biological, or chemical warfare, special housing for equipment, and all other structural means of protection of individuals and property against any hazard.

(Q) "Equipment" includes fire-fighting, first-aid, emergency medical, hospital, salvage, and rescue equipment and materials, equipment for evacuation or relocation of individuals, radiological monitoring equipment, hazardous materials response gear, communications equipment, warning equipment, and all other means, in the nature of personal property, to be used exclusively in the protection of individuals and property against the effects of any hazard.

(R) "Certifying authority" means the executive director of the emergency management agency provided for by section 5502.22 of the Revised Code.

(S) "Civil defense certificate" means a civil defense certificate of necessity issued pursuant to section 5502.42 of the Revised Code.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Effective Date: 09-29-1999



Section 5502.22 - Emergency management agency.

(A) There is hereby established within the department of public safety an emergency management agency, which shall be governed under rules adopted by the director of public safety under section 5502.25 of the Revised Code. The director, with the concurrence of the governor, shall appoint an executive director, who shall be head of the emergency management agency. The executive director may appoint a chief executive assistant, executive assistants, and administrative and technical personnel within that agency as may be necessary to plan, organize, and maintain emergency management adequate to the needs of the state. The executive director shall coordinate all activities of all agencies for emergency management within the state, shall maintain liaison with similar agencies of other states and of the federal government, shall cooperate with those agencies subject to the approval of the governor, and shall develop a statewide emergency operations plan that shall meet any applicable federal requirements for such plans. The executive director shall have such additional authority, duties, and responsibilities as are prescribed by the governor and the director or provided by law in all matters relating to emergency management that may be reflected in other sections of the Revised Code. The executive director shall advise the governor and director on matters pertaining to emergency management on a regular basis.

Whenever the disaster services agency or director is referred to or designated in any statute, rule, contract, or other document, the reference or designation shall be deemed to refer to the emergency management agency or executive director, as the case may be.

(B) For the purposes of emergency management, the executive director, with the approval of the director, may participate in federal programs, accept grants from, and enter into cooperative agreements or contractual arrangements with any federal, state, or local department, agency, or subdivision thereof, or any other person or body politic. Whenever the duties of the emergency management agency overlap with rights or duties of other federal, state, or local departments, agencies, subdivisions, or officials, or private agencies, the executive director shall cooperate with, and not infringe upon the rights and duties of, the other public or private entities.

Funds made available by the United States for the use of the emergency management agency shall be expended by that agency only for the purposes for which the funds were appropriated. In accepting federal funds, the emergency management agency shall abide by the terms and conditions of the grant, cooperative agreement, or contractual arrangement and shall expend the funds in accordance with the laws and regulations of the United States.

Effective Date: 09-29-1999



Section 5502.23 - [Repealed].

Effective Date: 12-02-1996



Section 5502.24 - Designation of temporary seats of state and local government in event of emergency.

(A) The governor may designate by written proclamation an emergency temporary location, or locations, for the seat of government for use in the event an emergency renders it imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the seat thereof. He shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to that emergency temporary location, or locations. The emergency location, or locations, shall be within this state, may be changed at any time, either before or during the emergency, if the governor considers the change advisable, and shall remain as the seat of government until the general assembly by law establishes a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location. During such time as the seat of government remains at the emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer or agency of this state, including the convening and meeting of the general assembly in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government.

(B) The governing body of each political subdivision of this state may establish and designate, by ordinance, resolution, or other manner, alternate or substitute sites or places as the emergency location, or locations, of government and may make any necessary arrangements for the use of those sites or places. Whenever due to an emergency it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing bodies may meet at those previously designated sites or places, or at any other convenient site or place, on the call of the presiding officer or any two members of the governing bodies. The sites or places may be within or without the territorial limits of the political subdivisions and shall be within this state. All, or any part, of the public business may be transacted and conducted at the sites or places during the emergency situation. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state have and possess and shall exercise, at the location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon that body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency without regard to or compliance with time-consuming procedures and formalities prescribed by law pertaining thereto, and all acts of that body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Effective Date: 10-29-1995



Section 5502.25 - Rules for emergency management of state.

The director of public safety, in accordance with Chapter 119. of the Revised Code, shall adopt, may amend or rescind, and shall enforce rules with respect to the emergency management of the state for the purpose of providing protection for its people against any hazard. The rules shall be made available for public inspection at the emergency operations center/joint dispatch facility and at such other places and during such reasonable hours as fixed by the executive director of emergency management.

Effective Date: 09-29-1999



Section 5502.26 - Countywide emergency management agency.

(A) The board of county commissioners of a county and the chief executive of all or a majority of the other political subdivisions within the county may enter into a written agreement establishing a countywide emergency management agency.

A representative from each political subdivision entering into the agreement, selected by the political subdivision's chief executive, shall constitute a countywide advisory group for the purpose of appointing an executive committee under this section through which the countywide agency shall implement emergency management in the county in accordance with this section and for the purpose of advising the executive committee on matters pertaining to countywide emergency management. The executive committee shall consist of at least the following seven members: one county commissioner representing the board of county commissioners entering into the agreement; five chief executives representing the muncipal corporations and townships entering into the agreement; and one nonelected representative. The countywide agreement shall specify how many additional members, if any, shall serve on the executive committee and their manner of selection.

The agency shall be supported financially by the political subdivisions entering into the countywide agreement. The executive committee shall appoint a director/coordinator of emergency management who shall pursue a professional development training program in accordance with rules adopted under section 5502.25 of the Revised Code. The director/coordinator of emergency management may be an official or employee of any political subdivision entering into the countywide agreement, except that the director/coordinator shall not be the chief executive of any such political subdivision.

A countywide emergency management agency organized under this section shall establish a program for emergency management that:

(1) Is in accordance with sections 5502.21 to 5502.51 of the Revised Code, rules adopted under those sections, local ordinances pertaining to emergency management, the "Robert T. Stafford Disaster Relief and Emergency Assistance Act," 88 Stat. 143, 42 U.S.C. 5121, et. seq., as amended, and all applicable rules and regulations adopted under that act;

(2) Includes, without limitation, development of an all-hazards emergency operations plan that has been coordinated with all agencies, boards, and divisions having emergency management functions within the county;

(3) Includes the preparation and conduct of an annual exercise of the county's all-hazards emergency operations plan;

(4) Is applicable to all political subdivisions entering into the countywide agreement.

The director/coordinator of emergency management for a countywide agency organized under this section shall be responsible for coordinating, organizing, administering, and operating emergency management in accordance with the agency's program established under this section, subject to the direction and control of the executive committee. All agencies, boards, and divisions having emergency management functions within each political subdivision within the county shall cooperate in the development of the all-hazards emergency operations plan and shall cooperate in the preparation and conduct of the annual exercise.

(B) Nothing in this section requires any political subdivision that is located within a county that has entered into a written agreement under this section establishing a countywide emergency management agency to enter into that agreement, provided that the political subdivision has established a program for emergency management in accordance with section 5502.271 of the Revised Code.

(C) A countywide emergency management agency shall be considered a county board and shall receive the services of the auditor, treasurer, and prosecuting attorney of the county in the same manner as other county agencies, boards, or divisions.

Effective Date: 05-15-2002



Section 5502.261 - Appropriation from general fund for agency functions.

A board of county commissioners that has entered into an agreement to establish a countywide emergency management agency may appropriate money from its general fund to support the functions and operations of the agency, including the development, acquisition, operation, and maintenance of a countywide public safety communication system and any communication devices, radios, and other equipment necessary for the system's operation and use. Money appropriated under this section may be expended to purchase and maintain the assets or equipment of the agency, including equipment used by the personnel of other political subdivisions that have entered into the agreement with the board establishing the agency. Money also may be appropriated under this section directly to a political subdivision that has entered into the agreement with the board establishing the agency, to enable the political subdivision to purchase communication devices, radios, and other equipment necessary for the countywide public safety communication system's operation and use.

Effective Date: 03-30-2006



Section 5502.27 - Regional authority for emergency management.

(A) In lieu of establishing a countywide emergency management agency under section 5502.26 of the Revised Code, the boards of county commissioners of two or more counties, with the consent of the chief executives of a majority of the participating political subdivisions of each county involved, may enter into a written agreement establishing a regional authority for emergency management.

A representative from each political subdivision entering into the agreement, selected by the political subdivision's chief executive, shall constitute a regional advisory group for the purpose of appointing an executive committee under this section through which the regional authority shall implement emergency management in the counties in accordance with this section and for the purpose of advising the executive committee on matters pertaining to regional emergency management. The executive committee shall consist of at least the following nine members: two county commissioners representing the boards of county commissioners entering into the agreement; six chief executives representing the municipal corporations and townships entering into the agreement; and one nonelected representative. The regional agreement shall specify how many additional members, if any, shall serve on the executive committee and their manner of selection.

The authority shall be supported financially by the political subdivisions entering into the regional agreement. The executive committee shall appoint a director/coordinator of emergency management who shall pursue a professional development training program in accordance with rules adopted under section 5502.25 of the Revised Code. The director/coordinator of emergency management may be an official or employee of any political subdivision entering into the regional agreement, except that the director/coordinator shall not be the chief executive of any such political subdivision.

A regional authority for emergency management organized under this section shall establish a program for emergency management that:

(1) Is in accordance with sections 5502.21 to 5502.51 of the Revised Code, rules adopted under those sections, local ordinances pertaining to emergency management, the "Robert T. Stafford Disaster Relief and Emergency Assistance Act," 88 Stat. 143, 42 U.S.C. 5121, et. seq., as amended, and all applicable rules and regulations adopted under that act;

(2) Includes, without limitation, development of an all-hazards emergency operations plan that has been coordinated with all agencies, boards, and divisions having emergency management functions within the regional authority;

(3) Includes the preparation and conduct of an annual exercise of the regional authority's all-hazards emergency operations plan;

(4) Is applicable to all political subdivisions entering into the regional agreement.

The director/coordinator of emergency management for a regional authority organized under this section shall be responsible for coordinating, organizing, administering, and operating emergency management in accordance with the authority's program established under this section, subject to the direction and control of the executive committee. All agencies, boards, and divisions having emergency management functions within each political subdivision within the regional authority shall cooperate in the development of the all-hazards emergency operations plan and shall cooperate in the preparation and conduct of the annual exercise.

(B) Nothing in this section requires any political subdivision that is located within a county that has entered into a written agreement under this section establishing a regional authority for emergency management to enter into that agreement, provided that the political subdivision has established a program for emergency management in accordance with section 5502.271 of the Revised Code.

(C) A regional authority for emergency management may designate the county auditor and county treasurer of one of the counties in the region as fiscal officers for the regional authority and may designate the prosecuting attorney of one of the counties in the region as legal advisor for the regional authority.

Effective Date: 05-15-2002



Section 5502.271 - Program for emergency management.

The chief executive of any political subdivision that has not entered into a written agreement establishing either a countywide emergency management agency under section 5502.26 of the Revised Code or a regional authority for emergency management under section 5502.27 of the Revised Code shall establish a program for emergency management within that political subdivision that meets all of the following criteria:

(A) Is in accordance with sections 5502.21 to 5502.51 of the Revised Code, rules adopted under those sections, local ordinances pertaining to emergency management, the "Robert T. Stafford Disaster Relief and Emergency Assistance Act," 88 Stat. 143, 42 U.S.C. 5121, et. seq., as amended, and all applicable rules and regulations adopted under that act;

(B) Includes, without limitation, development of an all-hazards emergency operations plan that has been coordinated with all agencies, boards, and divisions having emergency management functions within the political subdivision;

(C) Includes the preparation and conduct of an annual exercise of the political subdivision's all-hazards emergency operations plan;

(D) Is not inconsistent with the program for emergency management established for the county in which the political subdivision is located by a countywide emergency management agency under section 5502.26 of the Revised Code or a regional authority for emergency management under section 5502.27 of the Revised Code.

All agencies, boards, and divisions having emergency management functions within the political subdivision shall cooperate in the development of the all-hazards emergency operations plan and shall cooperate in the preparation and conduct of the annual exercise.

The chief executive shall appoint a director/coordinator of emergency management who shall pursue a professional development training program in accordance with rules adopted under section 5502.25 of the Revised Code. The director/coordinator of emergency management may be an official or employee of the political subdivision, but shall not be the chief executive of the political subdivision.

The director/coordinator shall be responsible for coordinating, organizing, administering, and operating emergency management in accordance with the political subdivision's program established under this section, subject to the direction and control of the chief executive.

Effective Date: 05-15-2002



Section 5502.28 - Cooperation with governor and executive director.

(A) In carrying out sections 5502.21 to 5502.51 of the Revised Code, the governor shall utilize the services, equipment, supplies, and facilities of existing agencies of the state and of political subdivisions to the maximum extent practicable, and the officers and personnel of all such agencies shall cooperate with and extend such services, equipment, supplies, and facilities to the governor and to the executive director of the emergency management agency upon request.

(B) Every agency for emergency management established pursuant to sections 5502.21 to 5502.51 of the Revised Code and every political subdivision that has established a program for emergency management under section 5502.271 of the Revised Code, and the officers thereof, shall execute and enforce any emergency management orders and rules issued or adopted by the director of public safety.

(C) The national incident management system (NIMS) is hereby adopted as the standard procedure for incident management in this state. All departments, agencies, and political subdivisions within the state shall utilize the system for incident management.

Effective Date: 09-29-1999; 04-14-2006



Section 5502.281 - Volunteer database; registration; privacy provisions; liability.

(A) The executive director of the emergency management agency, jointly with the director of health, shall do both of the following:

(1) Advise, assist, consult with, and cooperate with agencies and political subdivisions of this state to establish and maintain a statewide system for recruiting, registering, training, and deploying the types of volunteers reasonably necessary to respond to an emergency declared by the state or a political subdivision;

(2) Establish fees, procedures, standards, and requirements necessary for recruiting, registering, training, and deploying the volunteers as required under this section.

(B)

(1) A registered volunteer's status as a volunteer, and any information presented in summary, statistical, or aggregate form that does not identify an individual, is a public record pursuant to section 149.43 of the Revised Code.

(2) Information related to a registered volunteer's specific and unique responsibilities, assignments, or deployment plans, including but not limited to training, preparedness, readiness, or organizational assignment, is a security record for purposes of section 149.433 of the Revised Code.

(3) Information related to a registered volunteer's personal information, including but not limited to contact information, medical information, or information related to family members or dependents, is not a public record pursuant to section 149.43 of the Revised Code.

(C) A volunteer registered under this section is not liable in damages to any person or government entity in tort or other civil action, including an action upon a medical, dental, chiropractic, optometric, or other health-related claim or veterinary claim, for injury, death, or loss to person or property that may arise from an act or omission of that volunteer. This division applies to a registered volunteer while providing services within the scope of the volunteer's responsibilities during an emergency declared by the state or political subdivision or in disaster-related exercises, testing, or other training activities, if the volunteer's act or omission does not constitute willful or wanton misconduct.

(D) As used in this section:

(1) "Registered volunteer" means any individual registered as a volunteer pursuant to procedures established under this section and who serves without pay or other consideration, other than the reasonable reimbursement or allowance for expenses actually incurred or the provision of incidental benefits related to the volunteer's service, such as meals, lodging, and child care.

(2) "Political subdivision" means a county, township, or municipal corporation in this state.

Added by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.



Section 5502.29 - Mutual emergency management assistance or aid agreements.

(A) As used in this section, "political subdivision" has the same meaning as in section 5502.41 of the Revised Code.

(B) Political subdivisions, in collaboration with other public and private agencies within this state, may develop mutual assistance or aid agreements for reciprocal emergency management assistance or aid for purposes of preparing for, responding to, and recovering from an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources. In time of any incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, each political subdivision may render assistance in accordance with such mutual assistance or aid agreements. Such mutual assistance or aid agreements shall not in any manner relieve the chief elected official of any political subdivision of the responsibility for providing emergency management

(C) Political subdivisions, in collaboration with political subdivisions in adjacent states, may develop agreements for mutual assistance or aid for purposes of preparing for, responding to, and recovering from an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources. Each political subdivision may render assistance in accordance with the mutual assistance or aid agreements. A mutual assistance or aid agreement with political subdivisions in adjacent states shall be approved by the chief elected officials of the agreeing political subdivisions or their designees and shall be prepared in accordance with the laws, regulations, ordinances, and resolutions applicable to the agreeing political subdivisions.

(D) When engaged in preparation for, response to, or recovery from an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, and in accordance with the applicable mutual assistance or aid agreement, personnel from political subdivisions outside this state shall be permitted to provide services within this state in accordance with this section and the terms of the mutual assistance or aid agreement.

(E) Personnel of the responding political subdivision shall continue under their local command and control structure, but shall be under the operational control of the appropriate officials within the incident management system of the political subdivision receiving the assistance or aid.

(F) Nothing in this section shall be construed to prohibit a private company or its employees from participating in the provision of mutual assistance or aid, if the responding political subdivision approves the participation and the contract between the political subdivision and the private company permits the participation.

(G) Nothing in this section shall be construed to prohibit personnel of political subdivisions in this state from responding to a request for mutual assistance or aid resulting from an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, when the personnel are responding as part of a regional response team that is under the operational control of the incident command structure.

(H) Whenever a person from outside this state who is subject to a mutual assistance or aid agreement authorized by this section holds a license, certificate, or other permit issued by any state evidencing qualification for professional, mechanical, or other skills, such license, certificate, or other permit shall be recognized by this state as authorizing the person to render assistance or aid in this state involving such skill to meet the request for assistance or aid, so long as the person is acting within the scope of the person's license, certificate, or other permit.

(I) Personnel rendering assistance or aid pursuant to a mutual assistance or aid agreement authorized by this section remain employees or agents of their respective political subdivisions, including for purposes of tort liability and immunity from tort liability, and nothing in this section or any mutual assistance or aid agreement entered into pursuant to this section creates an employment relationship between the political subdivision requesting aid and the employees or agents of the political subdivision rendering aid.

(J) Responding political subdivisions and the personnel of that political subdivision, while rendering assistance or aid under this section, or while in route to or from rendering assistance or aid under this section, in a political subdivision in an adjacent state under an agreement authorized by this section, shall be deemed to be exercising governmental functions as defined in section 2744.01 of the Revised Code, shall have the defenses to and immunities from civil liability provided in sections 2744.02 and 2744.03 of the Revised Code, and shall be entitled to all applicable limitations on recoverable damages under section 2744.05 of the Revised Code.

(K) All pension, disability, death benefits, workers' compensation, and other benefits enjoyed by personnel rendering interstate or intrastate mutual assistance or aid shall extend to the services they perform outside their respective political subdivisions to the same extent as while acting within the boundaries of the political subdivisions, and personnel are entitled to the rights and benefits of Chapter 4123. to the same extent as while performing service within the boundaries of the political subdivisions.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Effective Date: 10-29-1995



Section 5502.291 - Interstate arrangements - coordination of mutual aid plans.

The governor may enter into mutual aid arrangements for reciprocal emergency management aid and assistance with other states and shall coordinate mutual aid plans between political subdivisions, between this state and other states, or between this state and the United States.

Effective Date: 10-29-1995



Section 5502.30 - Immunity from liability.

(A) The state, any political subdivision, any municipal agency, any emergency management volunteer, another state, or an emergency management agency thereof or of the federal government or of another country or province or subdivision thereof performing emergency management services in this state pursuant to an arrangement, agreement, or compact for mutual aid and assistance, or any agency, member, agent, or representative of any of them, or any individual, partnership, corporation, association, trustee, or receiver, or any of the agents thereof, in good faith carrying out, complying with, or attempting to comply with any state or federal law or any arrangement, agreement, or compact for mutual aid and assistance, or any order issued by federal or state military authorities relating to emergency management, is not liable for any injury to or death of persons or damage to property as the result thereof during training periods, test periods, practice periods, or other emergency management operations, or false alerts, as well as during any hazard, actual or imminent, and subsequent to the same except in cases of willful misconduct. As used in this division, "emergency management volunteer" means only an individual who is authorized to assist any agency performing emergency management during a hazard.

(B) The state, any political subdivision, any individual, partnership, corporation, association, trustee, or receiver, or any agent, agency, representative, officer, or employee of any of them that owns, maintains, occupies, operates, or controls all or part of any building, structure, or premises shall not be liable for any injury or death sustained by any person or damage caused to any property while that person or property is in the building, structure, or premises for duty, training, or shelter purposes during a hazard, drill, test, or false warning, or is entering therein for such purposes or departing therefrom, or for any injury, death, or property damage as the result of any condition in or on the building, structure, or premises or of any act or omission with respect thereto, except a willful act intended to cause injury or damage.

(C) This section does not affect the right of any person to receive benefits to which he may be entitled under Chapter 4123. of the Revised Code or any pension law, nor the rights of any person to receive any benefits or compensation under any act of congress or under any law of this state.

Effective Date: 10-29-1995



Section 5502.31 - Appropriations for expenses.

Each political subdivision may make appropriations for the payment of the expenses of its local activities for emergency management incurred by an agency established pursuant to section 5502.271 of the Revised Code or chargeable to that political subdivision by agreement in any county wherein a countywide agency for emergency management has been established pursuant to section 5502.26 of the Revised Code or a regional authority has been established pursuant to section 5502.27 of the Revised Code.

Effective Date: 10-29-1995; 2008 SB84 07-18-2008



Section 5502.32 - Acceptance of private offers of assistance for purposes of emergency management.

When any person, firm, or corporation offers to the state or to any political subdivision thereof services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of emergency management, the state or the political subdivision may accept the offer and, upon acceptance, may authorize any officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, or funds on behalf of the state or political subdivision.

Effective Date: 10-29-1995



Section 5502.33 - Political activity prohibited.

No agency for emergency management established under sections 5502.21 to 5502.51 of the Revised Code shall participate in any form of political activity, nor shall it be employed directly or indirectly for any political purposes.

Effective Date: 10-29-1995



Section 5502.34 - Disqualification for subversive activities - registration and oath required.

No person shall be employed or associated in any capacity in any position or agency established under sections 5502.21 to 5502.51 of the Revised Code who advocates or has advocated a change by force or violence in the constitutional form of the government of the United States or of this state or who has been convicted of or is under indictment or information charging any subversive act against the United States or this state. Each person who is appointed to serve in any position in emergency management or in an agency for emergency management, before entering upon the person's duties, shall register, in writing, the person's name, address, and any other necessary information pertaining to the person's qualifications and choice of type of service and shall take an oath before the executive director of the emergency management agency or local emergency management director or deputy director, or any other person authorized to administer oaths in this state, which oath shall be as follows:

"I,............., do solemnly swear (or affirm) that I will support and defend the constitution of the United States and the constitution of the state of Ohio, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the governor of the state of Ohio; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will faithfully discharge the duties upon which I am about to enter.

"And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates, the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am engaged in emergency management employment or activities, I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."

Effective Date: 09-29-1999



Section 5502.35 - Exercising emergency management powers outside jurisdiction.

Notwithstanding any inconsistent provisions of law, persons engaged in emergency management activities, members of emergency management agencies in this state, and members of the emergency management agencies of other states or of the federal government or of another country or of a province or subdivision thereof performing emergency management services at any place in this state pursuant to agreements, compacts, or arrangements for mutual aid and assistance, to which the state or a political subdivision thereof is a party, shall possess the same powers, duties, immunities, and privileges they would ordinarily possess if performing their duties in the jurisdiction in which normally employed or rendering services.

Effective Date: 10-29-1995



Section 5502.36 - Judicial notice.

All courts shall take judicial notice of plans, ordinances, resolutions, rules, or orders adopted pursuant to sections 5502.21 to 5502.51 of the Revised Code.

Such a plan, ordinance, resolution, rule, or order may be read in evidence, at any time, from a copy thereof, if there is contained on the same page or in the same publication in which the copy is contained a printed certificate of the secretary of state or of the clerk of the political subdivision that the copy is a correct transcript of the text of the original.

Effective Date: 10-29-1995



Section 5502.37 - Emergency management prohibitions.

(A) No person shall wear or display an emergency management insignia, bear official emergency management identification, or identify himself as being affiliated with or otherwise a member of an emergency management agency established under this chapter who is not a registered member of such an agency.

(B) No person shall willfully and knowingly spread false rumors of a hazard for the purpose of instigating public panic or disorder.

(C) No person shall destroy, attempt to destroy, or tamper with any hazard warning system.

(D) No person shall willfully and knowingly send or cause to be sent an unauthorized hazard warning on any warning system or simulate any official hazard signal.

Effective Date: 10-29-1995



Section 5502.38 - Emergency response provisions not affected by emergency planning provisions.

Except as provided in this section, sections 5502.21 to 5502.51 of the Revised Code and rules adopted under those sections do not apply to any activity carried out under Chapter 3750. of the Revised Code.

A countywide or regional director/coordinator of emergency management appointed under section 5502.26 or 5502.27, or a director/coordinator appointed under 5502.271 of the Revised Code, respectively, may serve on the local emergency planning committee appointed under Chapter 3750. of the Revised Code for the emergency planning district that includes his county or counties and may, if so appointed, also serve as chairperson of that committee. Any director/coordinator serving on such a committee shall incorporate any plans developed by the committee into his county's or counties' planning and preparedness activities with regard to hazards involving hazardous materials.

Effective Date: 10-29-1995



Section 5502.39 - Emergency management agency service and reimbursement fund.

There is hereby created in the state treasury the emergency management agency service and reimbursement fund. The fund shall consist of one dollar and twenty-five cents of each fee collected under sections 4501.34, 4503.26, 4506.08, and 4509.05 of the Revised Code as specified in those sections, plus on and after October 1, 2009, one dollar and twenty-five cents of each fee collected under sections 4505.14 and 4519.63 of the Revised Code as specified in those sections, and money collected under sections 5502.21 to 5502.38 of the Revised Code. All money in the fund shall be used to pay the costs of administering programs of the emergency management agency, except that the director of budget and management may transfer excess money from the emergency management agency service and reimbursement fund to the state highway safety fund if the director of public safety determines that the amount of money in the emergency management agency service and reimbursement fund exceeds the amount required to cover such costs incurred by the emergency management agency and requests the director of budget and management to make the transfer.

Amended by 128th General Assemblych.95,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-2003



Section 5502.40 - Emergency management assistance compact.

The emergency management assistance compact is hereby ratified, enacted into law, and entered into with all other jurisdictions legally joining in it, in the following form:

"ARTICLE I - PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in the compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II - GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III - PARTY STATE RESPONSIBILITIES

(A) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(i) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(ii) Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(iii) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(iv) Assist in warning communities adjacent to or crossing the state boundaries.

(v) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(vi) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(vii) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(B) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(i) A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(ii) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(iii) The specific place and time for staging of the assisting party's response and a point of contact at that location.

(C) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV - LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V - LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI - LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII - SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII - COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX - REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X - EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI - IMPLEMENTATION

(A) This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

(B) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(C) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII - VALIDITY

This Act shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this act and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII - ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of title 18, United States Code."

Effective Date: 02-01-2002



Section 5502.41 - Intrastate mutual aid compact.

(A) As used in this section:

(1) "Chief executive of a participating political subdivision" means the elected chief executive of a participating political subdivision or, if the political subdivision does not have an elected chief executive, a member of the political subdivision's governing body or an employee of the political subdivision appointed by the governing body's members to be its representative for purposes of the intrastate mutual aid program created pursuant to this section.

(2) "Countywide emergency management agency" means a countywide emergency management agency established under section 5502.26 of the Revised Code.

(3) "Emergency" means any period during which the congress of the United States, a chief executive as defined in section 5502.21 of the Revised Code, or a chief executive of a participating political subdivision has declared or proclaimed that an emergency exists.

(4) "Participating political subdivision" means each political subdivision in this state except a political subdivision that enacts or adopts, by appropriate legislation, ordinance, resolution, rule, bylaw, or regulation signed by its chief executive, a decision not to participate in the intrastate mutual aid program created by this section and that provides a copy of the legislation, ordinance, resolution, rule, bylaw, or regulation to the state emergency management agency and to the countywide emergency management agency, regional authority for emergency management, or program for emergency management within the political subdivision.

(5) "Planned event" means a scheduled nonemergency activity as defined by the national incident management system adopted under section 5502.28 of the Revised Code as the state's standard procedure for incident management. "Planned event" includes, but is not limited to, a sporting event, concert, or parade.

(6) "Political subdivision" or "subdivision" has the same meaning as in section 2744.01 of the Revised Code and also includes a health district established under Chapter 3709. of the Revised Code.

(7) "Program for emergency management within a political subdivision" means a program for emergency management created by a political subdivision under section 5502.271 of the Revised Code.

(8) "Regional authority for emergency management" means a regional authority for emergency management established under section 5502.27 of the Revised Code.

(9) "Regional response team" means a group of persons from participating political subdivisions who provide mutual assistance or aid in preparation for, response to, or recovery from an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources. "Regional response team" includes, but is not limited to, an incident management team, hazardous materials response team, water rescue team, bomb team, or search and rescue team.

(B) There is hereby created the intrastate mutual aid program to be known as "the intrastate mutual aid compact" to complement existing mutual aid agreements . The program shall have two purposes:

(1) Provide for mutual assistance or aid among the participating political subdivisions for purposes of preparing for, responding to, and recovering from an incident, disaster , exercise, training activity, planned event, or emergency, any of which requires additional resources;

(2) Establish a method by which a participating political subdivision may seek assistance or aid that resolves many of the common issues facing political subdivisions before, during, and after an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, and that ensures, to the extent possible, eligibility for available state and federal disaster assistance or other funding.

(C) Each countywide emergency management agency, regional authority for emergency management, and program for emergency management within a political subdivision, in coordination with all departments, divisions, boards, commissions, agencies, and other instrumentalities within that political subdivision shall establish procedures or plans that, to the extent possible, accomplish both of the following:

(1) Identify hazards that potentially could affect the participating political subdivisions served by that agency, authority, or program;

(2) Identify and inventory the current services, equipment, supplies, personnel, and other resources related to the preparedness, response, and recovery activities of the participating political subdivisions served by that agency, authority, or program.

(D)

(1) The executive director of the state emergency management agency shall coordinate with the countywide emergency management agencies, regional authorities for emergency management, and programs for emergency management within a political subdivision in identifying and formulating appropriate procedures or plans to resolve resource shortfalls

(2) During and after the formulation of the procedures or plans to resolve resource shortfalls, there shall be ongoing consultation and coordination among the executive director of the state emergency management agency; the countywide emergency management agencies, regional authorities for emergency management, and programs for emergency management within a political subdivision and all departments, divisions, boards, commissions, agencies, and other instrumentalities of, and having emergency response functions within, each participating political subdivision, regarding this section, local procedures and plans, and the resolution of the resource shortfalls.

(E)

(1) A participating political subdivision that is impacted by an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, may request mutual assistance or aid by doing either of the following:

(a) Declaring a state of emergency and issuing a request for assistance or aid from any other participating political subdivision;

(b) Issuing to another participating political subdivision a verbal or written request for assistance or aid. If the request is made verbally, a written confirmation of the request shall be made not later than seventy-two hours after the verbal request is made.

(2) Requests for assistance or aid made under division (E)(1) of this section shall be made through the emergency management agency of a participating political subdivision or an official designated by the chief executive of the participating political subdivision from which the assistance or aid is requested and shall provide the following information:

(a) A description of the incident, disaster, exercise, training activity, planned event, or emergency;

(b) A description of the assistance or aid needed;

(c) An estimate of the length of time the assistance or aid will be needed;

(d) The specific place and time for staging of the assistance or aid and a point of contact at that location.

(F) A participating political subdivision shall provide assistance or aid to another participating political subdivision that is impacted by an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources. The provision of the assistance or aid is subject to the following conditions:

(1)

The responding political subdivision may withhold resources necessary to provide for its own protection.

(2) Personnel of the responding political subdivision shall continue under their local command and control structure, but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving assistance or aid.

(3) Responding law enforcement officers acting pursuant to this section have the same authority to enforce the law as when acting within the territory of their regular employment.

(G)

(1) Nothing in this section shall do any of the following:

(a) Alter the duties and responsibilities of emergency response personnel;

(b) Prohibit a private company from participating in the provision of mutual assistance or aid pursuant to the compact created pursuant to this section if the participating political subdivision approves the participation and the contract with the private company allows for the participation;

(c) Prohibit employees of participating political subdivisions from responding to a request for mutual assistance or aid precipitated by an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, when the employees are responding as part of a regional response team that is under the operational control of the incident command structure;

(d) Authorize employees of participating political subdivisions to respond to an incident, disaster, exercise, training activity, planned event, or emergency, any of which requires additional resources, without a request from a participating political subdivision.

(2) This section does not preclude a participating political subdivision from entering into a mutual aid or other agreement with another political subdivision, and does not affect any other agreement to which a participating political subdivision may be a party, or any request for assistance or aid that may be made, under any other section of the Revised Code, including, but not limited to, any mutual aid arrangement under this chapter, any fire protection or emergency medical services contract under section 9.60 of the Revised Code, sheriffs' requests for assistance to preserve the public peace and protect persons and property under section 311.07 of the Revised Code, any agreement for mutual assistance or aid in police protection under section 737.04 of the Revised Code, any agreement for law enforcement services between universities and colleges and political subdivisions under section 3345.041 or 3345.21 of the Revised Code, and mutual aid agreements among emergency planning districts for hazardous substances or chemicals response under sections 3750.02 and 3750.03 of the Revised Code.

(H)

(1) Personnel of a responding participating political subdivision who suffer injury or death in the course of, and arising out of, their employment while rendering assistance or aid under this section to another participating political subdivision are entitled to all applicable benefits under Chapters 4121. and 4123. of the Revised Code.

(2) Personnel of a responding participating political subdivision shall be considered, while rendering assistance or aid under this section in another participating political subdivision , to be agents of the responding political subdivision for purposes of tort liability and immunity from tort liability under the law of this state.

(3)

(a) A responding participating political subdivision and the personnel of that political subdivision, while rendering assistance or aid under this section, or while in route to or from rendering assistance or aid under this section, in another participating political subdivision , shall be deemed to be exercising governmental functions as defined in section 2744.01 of the Revised Code, shall have the defenses to and immunities from civil liability provided in sections 2744.02 and 2744.03 of the Revised Code, and shall be entitled to all applicable limitations on recoverable damages under section 2744.05 of the Revised Code.

(b) A participating political subdivision requesting assistance or aid and the personnel of that political subdivision, while requesting or receiving assistance or aid under this section from any other participating political subdivision, shall be deemed to be exercising governmental functions as defined in section 2744.01 of the Revised Code, shall have the defenses to and immunities from civil liability provided in sections 2744.02 and 2744.03 of the Revised Code, and shall be entitled to all applicable limitations on recoverable damages under section 2744.05 of the Revised Code.

(I) If a person holds a license, certificate, or other permit issued by a participating political subdivision evidencing qualification in a professional, mechanical, or other skill, and if the assistance or aid of that person is asked for under this section by a participating political subdivision , the person shall be deemed to be licensed or certified in or permitted by the participating political subdivision receiving the assistance or aid to render the assistance or aid, subject to any limitations and conditions the chief executive of the participating political subdivision receiving the assistance or aid may prescribe by executive order or otherwise.

(J)

(1) Subject to division (K) of this section and except as provided in division (J)(2) of this section, any participating political subdivision rendering assistance or aid under this section in another participating political subdivision shall be reimbursed by the participating political subdivision receiving the assistance or aid for any loss or damage to, or expense incurred in the operation of, any equipment used in rendering the assistance or aid, for any expense incurred in the provision of any service used in rendering the assistance or aid, and for all other costs incurred in responding to the request for assistance or aid. To avoid duplication of payments, insurance proceeds available to cover any loss or damage to equipment of a participating political subdivision rendering assistance or aid shall be considered in the reimbursement by the participating political subdivision receiving the assistance or aid.

(2) A participating political subdivision rendering assistance or aid under this section to another participating political subdivision shall not be reimbursed for either of the following:

(a) The first eight hours of mutual assistance or aid it provides to the political subdivision receiving the assistance or aid;

(b) Expenses the participating political subdivision incurs under division (H)(1) of this section.

(K) A participating political subdivision rendering assistance or aid under this section may do any of the following:

(1) Assume, in whole or in part, any loss, damage, expense, or cost the political subdivision incurs in rendering the assistance or aid;

(2) Loan, without charge, any equipment, or donate any service, to the political subdivision receiving the assistance or aid;

(3) Enter into agreements with one or more other participating political subdivisions to establish different allocations of losses, damages, expenses, or costs among such political subdivisions.

Amended by 129th General AssemblyFile No.95,SB 243, §1, eff. 7/3/2012.

Effective Date: 12-23-2002; 04-14-2006



Section 5502.42 - Civil defense certificate of necessity - application.

Application for a civil defense certificate of necessity shall be filed at such time, in such manner, and in such office as may be prescribed by rule adopted pursuant to section 5502.51 of the Revised Code, but no later than the expiration of six months after the beginning of construction, reconstruction, erection, or installation of the structure or the acquisition of the equipment. The application shall be in such form as may be prescribed by that rule and shall contain plans and specifications of the structure or structures, including all materials incorporated or to be incorporated therein, and a descriptive list of all equipment acquired or to be acquired. If the certifying authority finds that the facility or proposed facility is necessary in the interest of civil defense, is designed exclusively as a civil defense facility, and is suitable and reasonably adequate for the intended purpose, it shall issue a certificate to that effect. No structure or equipment shall be considered suitable and adequate unless it is constructed to provide reasonable protection against modern methods of warfare including nuclear, biological, and chemical warfare in accordance with any standards of adequacy furnished by the federal emergency management agency.

Effective Date: 10-29-1995



Section 5502.43 - Notice and hearing prior to issuance of certificate - revocation or modification.

Before issuing any civil defense certificate, the certifying authority shall give notice in writing by registered mail to the tax commissioner, and, in case the application relates to a structure, written notice to the county auditor of the county in which such structure is or is to be located, and shall afford to the applicant and the tax commissioner and the county auditor to whom such notice has been given an opportunity for a hearing. On like notice to the applicant and opportunity for hearing the certifying authority, on its own initiative or on complaint by the tax commissioner or the county auditor of the county in which any property to which a civil defense certificate relates is located, shall revoke such civil defense certificate whenever any of the following appears:

(A) That the certificate was obtained by fraud or misrepresentation;

(B) That the holder of the certificate has failed substantially to proceed with the construction, reconstruction, installation, or acquisition of the civil defense facility contemplated by the certificate;

(C) That the structure, or the equipment, or both, to which the certificate relates is being used for the ordinary and usual purposes of the holder, and is no more than sufficient for such ordinary and usual purposes; provided, that where the circumstances so require, the certifying authority in lieu of revoking such certificate may modify the same by restricting its operation.

Upon the mailing of notice of the action of the certifying authority revoking or modifying a civil defense certificate, as provided in section 5502.44 of the Revised Code, such certificate shall cease to be in force, or shall remain in force only as modified, as the case may require.

Effective Date: 10-29-1995



Section 5502.44 - Distribution of certificate.

A civil defense certificate, when issued, shall be sent by registered mail to the applicant and notice of such issuance, in the form of certified copies thereof, shall be sent by registered mail by the certifying authority to the tax commissioner and to the county auditor of the county in which any property to which the same relates is located. Notice of the order of the certifying authority denying, revoking, or modifying a civil defense certificate, in the form of certified copies thereof, shall be sent by registered mail to the applicant or holder thereof and to the tax commissioner and such county auditor. The applicant or holder and the tax commissioner and such county auditor are parties for the purpose of the review afforded by section 5502.45 of the Revised Code.

Effective Date: 10-29-1995



Section 5502.45 - Appeal.

Any party aggrieved by the issuance, the refusal to issue, the revocation, or the modification of a civil defense certificate may appeal to the common pleas court of the county in which the property to which the same relates, or would relate, is located. The party desiring to appeal shall file a notice of appeal with the certifying authority setting forth the order appealed from and the grounds of his appeal. A copy of such notice of appeal shall also be filed by appellant with the court. Such notice of appeal shall be filed within fifteen days after mailing of notice as provided in section 5505.44 of the Revised Code.

The filing of a notice of appeal shall not operate as a suspension of the order of the certifying authority. Within ten days after receipt of notice of appeal the certifying authority shall prepare and certify to the court a complete record of its proceedings in the matter. Upon demand by any party the certifying authority shall furnish at the cost of such party a copy of the stenographic report of testimony offered and evidence submitted at any hearing.

In the hearing of the appeal the court shall be confined to the record as certified to it. The court shall determine the rights of the parties in accordance with sections 5502.42 to 5502.51 of the Revised Code, and may affirm, reverse, vacate, or modify the action of the certifying authority complained of in the appeal. The court shall certify its judgment to the parties to the appeal or take such other action in connection therewith as may be required to give its judgment effect.

Effective Date: 10-29-1995



Section 5502.46 - Revocation due to fraud - taxes and penalties.

Whenever a civil defense certificate is revoked because it was obtained by fraud or misrepresentation, all taxes that would have been payable had no certificate been issued shall be assessed with maximum penalties prescribed by the law applicable thereto.

Effective Date: 10-29-1995



Section 5502.47 - Exemption from real property tax.

No civil defense structure shall be considered an improvement on the land on which the same is located for the purpose of real property taxation, if and from the time that a certified copy of the civil defense certificate shall have been filed in the office of the county auditor of the county in which the same is situated, and so long as such civil defense certificate shall be in force.

Effective Date: 10-29-1995



Section 5502.48 - Exemption from personal property tax.

No civil defense structure or equipment shall be considered as "used in business" for the purpose of personal property taxation.

Effective Date: 10-29-1995



Section 5502.49 - Exemption from corporate franchise tax.

No civil defense structure or equipment for which a civil defense certificate has been issued shall be considered as an asset of any corporation in determining the value of its issued and outstanding shares or the value of the property owned and used by it in this state for the purpose of the franchise tax.

Effective Date: 10-29-1995



Section 5502.50 - Cost of superior protection from attack does not increase tax value of structure.

Where for reasons of national defense, a structure is constructed by an industry that is included on the list of critical industries as furnished by the federal emergency management agency, and the structure is located underground or in such similar fashion so as to provide superior protection against attack, that portion of the cost of the structure that is attributable to the added protection shall not be considered in determining the value of the structure for purposes of property taxation.

Effective Date: 10-29-1995



Section 5502.51 - Rules and standards for issuance of certificates.

The director of public safety shall adopt and may amend or rescind rules and standards, consistent with sections 5502.42 to 5502.51 of the Revised Code, to govern the issuance of civil defense certificates and carry out the purposes of those sections.

Effective Date: 10-29-1995



Section 5502.52 - Statewide emergency alert program - abducted children - false report.

(A) There is hereby created the statewide emergency alert program to aid in the identification and location of children who are under eighteen years of age, who are abducted, and whose abduction, as determined by a law enforcement agency, poses a credible threat of immediate danger of serious bodily harm or death to a child. The program shall be a coordinated effort among the governor's office, the department of public safety, the attorney general, law enforcement agencies, the state's public and commercial television and radio broadcasters, and others as deemed necessary by the governor.

(B) The statewide emergency alert program shall not be implemented unless all of the following activation criteria are met:

(1) The local investigating law enforcement agency confirms that an abduction has occurred.

(2) An abducted child is under eighteen years of age.

(3) The abduction poses a credible threat of immediate danger of serious bodily harm or death to a child.

(4) A law enforcement agency determines that the child is not a runaway and has not been abducted as a result of a child custody dispute, unless the dispute poses a credible threat of immediate danger of serious bodily harm or death to the child.

(5) There is sufficient descriptive information about the child, the abductor, and the circumstances surrounding the abduction to indicate that activation of the alert will help locate the child.

(C) Nothing in division (B) of this section prevents the activation of a local or regional emergency alert program that may impose different criteria for the activation of a local or regional plan.

(D) Any radio broadcast station, television broadcast station, or cable television system participating in the statewide emergency alert program or in any local or regional emergency alert program, and any director, officer, employee, or agent of any such station or system, shall not be liable to any person for damages for any loss allegedly caused by or resulting from the station's or system's broadcast or cablecast of, or failure to broadcast or cablecast, any information pursuant to the statewide emergency alert program or the local or regional emergency alert program.

(E) No person shall knowingly make a false report that a child has been abducted and that leads to the implementation of the statewide emergency alert program created under this section or that leads to the implementation of a local or regional emergency alert program. Whoever violates this division is guilty of a felony of the fourth degree.

(F) As used in this section:

(1) "Abducted child" means a child for whom there is credible evidence to believe that the child has been abducted in violation of section 2905.01, 2905.02, 2905.03, or 2905.05 of the Revised Code.

(2) "Cable television system" means a cable system, as defined in section 2913.04 of the Revised Code.

(3) "Law enforcement agency" includes, but is not limited to, a county sheriff's office, the office of a village marshal, a police department of a municipal corporation, a police force of a regional transit authority, a police force of a metropolitan housing authority, the state highway patrol, a state university law enforcement agency, the office of a township police constable, and the police department of a township or joint police district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-09-2003; 03-31-2005; 04-05-2007



Section 5502.521 - AMBER alert advisory committee.

(A) There is hereby created the AMBER alert advisory committee, consisting of members to be appointed by the governor. The committee shall advise the governor, the attorney general, the department of public safety, and law enforcement agencies on an ongoing basis on the implementation, operation, improvement, and evaluation of the statewide emergency alert program created under section 5502.52 of the Revised Code.

(B) Initial appointments to the committee shall be made within thirty days after the effective date of this section. Terms of office shall be for two years. Members may be reappointed. Vacancies shall be filled in the same manner as provided for original appointments.

(C) The committee shall include, but not be limited to, the following:

(1) The governor's designee;

(2) A representative from the department of public safety, representing the emergency management agency;

(3) A representative from the department of public safety, representing the state highway patrol;

(4) A representative from the attorney general's office--missing children clearing house;

(5) A representative from the state emergency communications committee;

(6) A representative from the federal bureau of investigation;

(7) A representative from the buckeye state sheriffs association;

(8) A representative from the Ohio association of chiefs of police;

(9) A broadcast industry designee;

(10) A victim or a victim's advocate;

(11) A representative from a local or regional AMBER plan;

(12) A representative of any other agency or organization as deemed appropriate by the governor.

(D) The governor shall select one member to serve as chairperson for a two-year term.

(E) The committee may meet periodically to review and evaluate the operation and effectiveness of the statewide emergency alert program, develop recommendations for procedures to improve the efficiency and effectiveness of the program, and work in a coordinated effort to make recommendations for needed legislative change.

(F) Members of the committee shall serve without compensation.

Effective Date: 01-09-2003

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5502.522 - Statewide emergency alert program.

(A) There is hereby created the statewide emergency alert program to aid in the identification and location of any individual who has a mental impairment or is sixty-five years of age or older, who is or is believed to be a temporary or permanent resident of this state, is at a location that cannot be determined by an individual familiar with the missing individual, and is incapable of returning to the missing individual's residence without assistance, and whose disappearance, as determined by a law enforcement agency, poses a credible threat of immediate danger of serious bodily harm or death to the missing individual. The program shall be a coordinated effort among the governor's office, the department of public safety, the attorney general, law enforcement agencies, the state's public and commercial television and radio broadcasters, and others as determined necessary by the governor. No name shall be given to the program created under this division that conflicts with any alert code standards that are required by federal law and that govern the naming of emergency alert programs.

(B) The statewide emergency alert program shall not be implemented unless all of the following activation criteria are met:

(1) The local investigating law enforcement agency confirms that the individual is missing.

(2) The individual is sixty-five years of age or older or has a mental impairment.

(3) The disappearance of the individual poses a credible threat of immediate danger of serious bodily harm or death to the individual.

(4) There is sufficient descriptive information about the individual and the circumstances surrounding the individual's disappearance to indicate that activation of the alert will help locate the individual.

(C) Nothing in division (B) of this section prevents the activation of a local or regional emergency alert program that may impose different criteria for the activation of a local or regional plan.

(D) Any radio broadcast station, television broadcast station, or cable system participating in the statewide emergency alert program or in any local or regional emergency alert program, and any director, officer, employee, or agent of any station or system participating in either type of alert program, shall not be liable to any person for damages for any loss allegedly caused by or resulting from the station's or system's broadcast or cablecast of, or failure to broadcast or cablecast, any information pursuant to the statewide emergency alert program or the local or regional emergency alert program.

(E) A local investigating law enforcement agency shall not be required to notify the statewide emergency alert program that the law enforcement agency has received information that meets the activation criteria set forth in division (B) of this section during the first twenty-four hours after the law enforcement agency receives the information.

(F) Nothing in this section shall be construed to authorize the use of the federal emergency alert system unless otherwise authorized by federal law.

(G) As used in this section:

(1) "Cable system" has the same meaning as in section 2913.04 of the Revised Code.

(2) "Law enforcement agency" includes, but is not limited to, a county sheriff's office, the office of a village marshal, a police department of a municipal corporation, a police force of a regional transit authority, a police force of a metropolitan housing authority, the state highway patrol, a state university law enforcement agency, the office of a township police constable, and the police department of a township or joint police district.

(3) "Mental impairment" means a substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, or ability to live independently or provide self-care as certified by a licensed physician, psychiatrist, or psychologist.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2008 SB87 06-20-2008



Section 5502.53 - Statewide blue alert program.

(A) As used in this section:

"Cable system" has the meaning defined in section 2913.04 of the Revised Code.

"Law enforcement agency" means an organization or unit made up of law enforcement officers as defined in section 2901.01 of the Revised Code.

(B) There is created the statewide blue alert program that consists of a statewide system for the rapid dissemination of information to speed the apprehension of persons suspected of killing or seriously injuring law enforcement officers and to aid in the location of missing law enforcement officers. The governor shall organize the program as a coordinated effort among the governor's office, the department of public safety, the attorney general, law enforcement agencies, the state's public and commercial television and radio broadcasters, the state's cable systems, and others as considered necessary by the governor.

(C) A statewide blue alert shall be activated if all of the following activation criteria are met:

(1) A local law enforcement agency confirms that a law enforcement officer has been seriously injured or killed, and a suspect has not been apprehended, or that a law enforcement officer is missing while on duty under circumstances warranting concern for the law enforcement officer's safety.

(2) There is sufficient descriptive information about the suspect or the circumstances surrounding a law enforcement officer's injury, death, or disappearance to indicate that activation of the alert may help locate a suspect or a missing law enforcement officer.

Nothing in this division prevents the activation of a local or regional emergency alert program that may impose different criteria for the activation of a local or regional emergency alert.

(D) A radio broadcast station, television broadcast station, or cable system participating in the statewide blue alert program, and a director, officer, employee, or agent of a station or system participating in the program, is immune from liability for damages for any loss allegedly caused by or resulting from the station's or system's broadcast or cablecast of, or failure to broadcast or cablecast, any information pursuant to the statewide blue alert program.

(E) The statewide blue alert program shall be operated in such a manner that it complements and does not conflict with similar federal alert programs.

Added by 129th General AssemblyFile No.87,SB 258, §1, eff. 6/8/2012.



Section 5502.61 - Criminal justice services definitions.

As used in sections 5502.61 to 5502.66 of the Revised Code:

(A) "Federal criminal justice acts" means any federal law that authorizes financial assistance and other forms of assistance to be given by the federal government to the states to be used for the improvement of the criminal and juvenile justice systems of the states.

(B)

(1) "Criminal justice system" includes all of the functions of the following:

(a) The state highway patrol, county sheriff offices, municipal and township police departments, and all other law enforcement agencies;

(b) The courts of appeals, courts of common pleas, municipal courts, county courts, and mayor's courts, when dealing with criminal cases;

(c) The prosecuting attorneys, city directors of law, village solicitors, and other prosecuting authorities when prosecuting or otherwise handling criminal cases, and the county and joint county public defenders and other public defender agencies or offices;

(d) The department of rehabilitation and correction, probation departments, county and municipal jails and workhouses, and any other department, agency, or facility that is concerned with the rehabilitation or correction of criminal offenders;

(e) Any public or private agency whose purposes include the prevention of crime or the diversion, adjudication, detention, or rehabilitation of criminal offenders;

(f) Any public or private agency, the purposes of which include assistance to crime victims or witnesses.

(2) The inclusion of any public or private agency, the purposes of which include assistance to crime victims or witnesses, as part of the criminal justice system pursuant to division (B)(1) of this section does not limit, and shall not be construed as limiting, the discretion or authority of the attorney general with respect to crime victim assistance and criminal justice programs.

(C) "Juvenile justice system" includes all of the functions of the juvenile courts, the department of youth services, any public or private agency whose purposes include the prevention of delinquency or the diversion, adjudication, detention, or rehabilitation of delinquent children, and any of the functions of the criminal justice system that are applicable to children.

(D) "Comprehensive plan" means a document that coordinates, evaluates, and otherwise assists, on an annual or multi-year basis, any of the functions of the criminal and juvenile justice systems of the state or a specified area of the state, that conforms to the priorities of the state with respect to criminal and juvenile justice systems, and that conforms with the requirements of all federal criminal justice acts. These functions may include, but are not limited to, any of the following:

(1) Crime and delinquency prevention;

(2) Identification, detection, apprehension, and detention of persons charged with criminal offenses or delinquent acts;

(3) Assistance to crime victims or witnesses, except that the comprehensive plan does not include the functions of the attorney general pursuant to sections 109.91 and 109.92 of the Revised Code;

(4) Adjudication or diversion of persons charged with criminal offenses or delinquent acts;

(5) Custodial treatment of criminal offenders, delinquent children, or both;

(6) Institutional and noninstitutional rehabilitation of criminal offenders, delinquent children, or both.

(E) "Metropolitan county criminal justice services agency" means an agency that is established pursuant to division (A) of section 5502.64 of the Revised Code.

(F) "Administrative planning district" means a district that is established pursuant to division (A) or (B) of section 5502.66 of the Revised Code.

(G) "Criminal justice coordinating council" means a criminal justice services agency that is established pursuant to division (D) of section 5502.66 of the Revised Code.

(H) "Local elected official" means any person who is a member of a board of county commissioners or township trustees or of a city or village council, judge of the court of common pleas, a municipal court, or a county court, sheriff, county coroner, prosecuting attorney, city director of law, village solicitor, or mayor.

(I) "Juvenile justice coordinating council" means a juvenile justice services agency that is established pursuant to division (D) of section 5502.66 of the Revised Code.

(J) "Mcgruff house program" means a program in which individuals or families volunteer to have their homes or other buildings serve as places of temporary refuge for children and to display the mcgruff house symbol identifying the home or building as that type of place.

(K) "Mcgruff house symbol" means the symbol that is characterized by the image of "mcgruff," the crime dog, and the slogan "take a bite out of crime," and that has been adopted by the national crime prevention council as the symbol of its national citizens' crime prevention campaign.

(L) "Sponsoring agency" means any of the following:

(1) The board of education of any city, local, or exempted village school district;

(2) The governing board of any educational service center;

(3) The governing authority of any chartered nonpublic school;

(4) The police department of any municipal corporation, township, township police district, or joint police district;

(5) The office of any township constable or county sheriff.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-2005; 04-01-2007



Section 5502.62 - Office of criminal justice services - powers and duties.

(A) There is hereby created in the department of public safety a division of criminal justice services. The director of public safety, with the concurrence of the governor, shall appoint an executive director of the division of criminal justice services. The executive director shall be the head of the division. The executive director shall serve at the pleasure of the director of public safety. To carry out the duties assigned under this section and to comply with sections 5502.63 to 5502.66 of the Revised Code, the executive director, subject to the direction and control of the director of public safety, may appoint and maintain any necessary staff and may enter into any necessary contracts and other agreements. The executive director of the division, and all professional and technical personnel employed within the division who are not public employees as defined in section 4117.01 of the Revised Code, shall be in the unclassified civil service, and all other persons employed within the division shall be in the classified civil service.

(B) Subject to division (F) of this section and subject to divisions (D) to (F) of section 5120.09 of the Revised Code insofar as those divisions relate to federal criminal justice acts that the governor requires the department of rehabilitation and correction to administer, the division of criminal justice services shall do all of the following:

(1) Serve as the state criminal justice services agency and perform criminal justice system planning in the state, including any planning that is required by any federal law;

(2) Collect, analyze, and correlate information and data concerning the criminal justice system in the state;

(3) Cooperate with and provide technical assistance to state departments, administrative planning districts, metropolitan county criminal justice services agencies, criminal justice coordinating councils, agencies, offices, and departments of the criminal justice system in the state, and other appropriate organizations and persons;

(4) Encourage and assist agencies, offices, and departments of the criminal justice system in the state and other appropriate organizations and persons to solve problems that relate to the duties of the division;

(5) Administer within the state any federal criminal justice acts that the governor requires it to administer;

(6) Administer funds received under the "Family Violence Prevention and Services Act," 98 Stat. 1757 (1984), 42 U.S.C.A. 10401, as amended, with all powers necessary for the adequate administration of those funds, including the authority to establish a family violence prevention and services program;

(7) Implement the state comprehensive plans;

(8) Audit grant activities of agencies, offices, organizations, and persons that are financed in whole or in part by funds granted through the division;

(9) Monitor or evaluate the performance of criminal justice system projects and programs in the state that are financed in whole or in part by funds granted through the division;

(10) Apply for, allocate, disburse, and account for grants that are made available pursuant to federal criminal justice acts, or made available from other federal, state, or private sources, to improve the criminal justice system in the state. All money from such federal grants that require that the money be deposited into an interest-bearing fund or account, that are intended to provide funding to local criminal justice programs, and that require that investment earnings be distributed for program purposes shall be deposited in the state treasury to the credit of the federal justice programs funds, which are hereby created. A separate fund shall be established each federal fiscal year. All investment earnings of a federal justice programs fund shall be credited to that fund and distributed in accordance with the terms of the grant under which the money is received. If the terms under which the money is received do not require the money to be deposited into an interest-bearing fund or account, all money from such federal grants shall be deposited into the state treasury to the credit of the federal justice grants fund, which is hereby created. Money credited to the fund shall be used or distributed pursuant to the federal grant programs under which the money is received.

(11) Contract with federal, state, and local agencies, foundations, corporations, businesses, and persons when necessary to carry out the duties of the division;

(12) Oversee the activities of metropolitan county criminal justice services agencies, administrative planning districts, and criminal justice coordinating councils in the state;

(13) Advise the director of public safety, general assembly, and governor on legislation and other significant matters that pertain to the improvement and reform of criminal and juvenile justice systems in the state;

(14) Prepare and recommend legislation to the director of public safety, general assembly, and governor for the improvement of the criminal and juvenile justice systems in the state;

(15) Assist, advise, and make any reports that are requested or required by the governor, director of public safety, attorney general, or general assembly;

(16) Develop and maintain the Ohio incident-based reporting system in accordance with division (C) of this section;

(17) Subject to the approval of the director of public safety, adopt rules pursuant to Chapter 119. of the Revised Code;

(18)

(a) Not later than June 1, 2007, and subject to the approval of the director of public safety, adopt rules for the establishment and maintenance of a mcgruff house program by any sponsoring agency. The rules shall include the following:

(i) The adoption of the mcgruff house symbol to be used exclusively in all mcgruff house programs in this state;

(ii) The requirements for any sponsoring agency to establish and maintain a mcgruff house program;

(iii) The criteria for the selection of volunteers to participate in a mcgruff house program that shall include, but not be limited to, criminal background checks of those volunteers;

(iv) Any other matters that the division of criminal justice services considers necessary for the establishment and maintenance of mcgruff house programs by sponsoring agencies and the participation of volunteers in those programs.

(b) The division of criminal justice services shall distribute materials and provide technical assistance to any sponsoring agency that establishes and maintains a mcgruff house program, any volunteer group or organization that provides assistance to that sponsoring agency, or any volunteer who participates in a mcgruff house program.

(C) The division of criminal justice services shall develop and maintain the Ohio incident-based reporting system to facilitate the sharing of information with the federal bureau of investigation and participating law enforcement agencies in Ohio. The Ohio incident-based reporting system shall be known as OIBRS. In connection with OIBRS, the division shall do all of the following:

(1) Collect and organize statistical data for reporting to the national incident-based reporting system operated by the federal bureau of investigation for the purpose of securing federal criminal justice grants;

(2) Analyze and highlight mapping data for participating law enforcement agencies;

(3) Distribute data and analyses to participating law enforcement agencies;

(4) Encourage nonparticipating law enforcement agencies to participate in OIBRS by offering demonstrations, training, and technical assistance;

(5) Provide assistance, advice, and reports requested by the governor, the general assembly, or the federal bureau of investigation;

(6) Require every law enforcement agency that receives federal criminal justice grants or state criminal justice information system general revenue funds through the division to participate in OIBRS or in the uniform crime reporting program of the federal bureau of investigation. An agency that submits OIBRS data to the Ohio local law enforcement information sharing network shall be considered to be in compliance with division (C)(6) of this section if both of the following apply:

(a) The Ohio local law enforcement information sharing network is capable of collecting OIBRS data.

(b) The division of criminal justice services has the ability to extract the OIBRS data for reporting to the national incident-based reporting system in the manner required by the federal bureau of investigation.

(D) Upon the request of the director of public safety or governor, the division of criminal justice services may do any of the following:

(1) Collect, analyze, or correlate information and data concerning the juvenile justice system in the state;

(2) Cooperate with and provide technical assistance to state departments, administrative planning districts, metropolitan county criminal justice service agencies, criminal justice coordinating councils, agency offices, and the departments of the juvenile justice system in the state and other appropriate organizations and persons;

(3) Encourage and assist agencies, offices, and departments of the juvenile justice system in the state and other appropriate organizations and persons to solve problems that relate to the duties of the division.

(E) Divisions (B), (C), and (D) of this section do not limit the discretion or authority of the attorney general with respect to crime victim assistance and criminal justice programs.

(F) Nothing in this section is intended to diminish or alter the status of the office of the attorney general as a criminal justice services agency or to diminish or alter the status or discourage the development and use of other law enforcement information systems in Ohio.

Effective Date: 06-30-2005; 04-01-2007; 2006 HB699 12-28-2006; 2007 HB67 07-03-2007



Section 5502.63 - Poster and brochure describing safe firearms practices and information regarding human trafficking.

(A) The division of criminal justice services in the department of public safety shall prepare a poster and a brochure that describe safe firearms practices. The poster and brochure shall contain typeface that is at least one-quarter inch tall. The division shall furnish copies of the poster and brochure free of charge to each federally licensed firearms dealer in this state.

As used in this division, "federally licensed firearms dealer" means an importer, manufacturer, or dealer having a license to deal in destructive devices or their ammunition, issued and in effect pursuant to the federal "Gun Control Act of 1968," 82 Stat. 1213, 18 U.S.C. 923 et seq., and any amendments or additions to that act or reenactments of that act.

(B)

(1) The division of criminal justice services shall create a poster that provides information regarding the national human trafficking resource center hotline. The poster shall be no smaller than eight and one-half inches by eleven inches in size and shall include a statement in substantially the following form:

"If you or someone you know is being forced to engage in any activity and cannot leave whether it is commercial sex, housework, farm work, or any other activity call the National Human Trafficking Resource Center Hotline at 1-888-373-7888 to access help and services.

Victims of human trafficking are protected under U.S. and Ohio law.

The toll-free Hotline is:

- Available 24 hours a day, 7 days a week

- Operated by a non-profit, non-governmental organization

- Anonymous & confidential

- Accessible in 170 languages

- Able to provide help, referral to services, training, and general information."

The statement shall appear on each poster in English, Spanish, and, for each county, any other language required for voting materials in that county under section 1973aa-1a of the "Voting Rights Act of 1965," 79 Stat. 437, 42 U.S.C. 1973, as amended. In addition to the national human trafficking resource center hotline, the statement may contain any additional hotlines regarding human trafficking for access to help and services.

(2) The division shall make the poster available for print on its public web site and shall make the poster available to and encourage its display at each of the following places:

(a) A highway truck stop;

(b) A hotel, as defined in section 3731.01 of the Revised Code;

(c) An adult entertainment establishment, as defined in section 2907.39 of the Revised Code;

(d) A beauty salon, as defined in section 4713.01 of the Revised Code;

(e) An agricultural labor camp, as defined in section 3733.41 of the Revised Code;

(f) A hospital or urgent care center;

(g) Any place where there is occurring a contest for the championship of a division, conference, or league of a professional athletic association or of a national collegiate athletic association division I intercollegiate sport or where there is occurring an athletic competition at which cash prizes are awarded to individuals or teams;

(h) Any establishment operating as a massage parlor, massage spa, alternative health clinic, or similar entity by persons who do not hold a valid certificate from the state medical board to practice massage therapy under Chapter 4731. of the Revised Code;

(i) A fair.

(3) As used in this section:

(a) "Fair" means the annual exposition conducted by any county or independent agricultural society or the Ohio expositions commission.

(b) "Highway truck stop" means a gas station with a sign that is visible from a highway, as defined in section 5501.01 of the Revised Code, that offers amenities to commercial vehicles.

Amended by 129th General AssemblyFile No.142,HB 262, §1, eff. 6/27/2012.

Effective Date: 06-30-2005



Section 5502.64 - Metropolitan county criminal justice services agency - powers and duties.

(A) A county may enter into an agreement with the largest city within the county to establish a metropolitan county criminal justice services agency, if the population of the county exceeds five hundred thousand or the population of the city exceeds two hundred fifty thousand.

(B) A metropolitan county criminal justice services agency shall do all of the following:

(1) Accomplish criminal and juvenile justice systems planning within its services area;

(2) Collect, analyze, and correlate information and data concerning the criminal and juvenile justice systems within its services area;

(3) Cooperate with and provide technical assistance to all criminal and juvenile justice agencies and systems and other appropriate organizations and persons within its services area;

(4) Encourage and assist agencies of the criminal and juvenile justice systems and other appropriate organizations and persons to solve problems that relate to its duties;

(5) Administer within its services area any federal criminal justice acts or juvenile justice acts that the division of criminal justice services pursuant to section 5139.11 of the Revised Code or the department of youth services administers within the state;

(6) Implement the comprehensive plans for its services area;

(7) Monitor or evaluate, within its services area, the performance of the criminal and juvenile justice systems projects and programs that are financed in whole or in part by funds granted through it;

(8) Apply for, allocate, and disburse grants that are made available pursuant to any federal criminal justice acts, or pursuant to any other federal, state, or private sources for the purpose of improving the criminal and juvenile justice systems;

(9) Contract with federal, state, and local agencies, foundations, corporations, and other businesses or persons to carry out the duties of the agency.

Effective Date: 06-30-2005



Section 5502.65 - Metropolitan county criminal justice services agency - funding, supervisory board.

(A)

(1) When funds are available for criminal justice purposes pursuant to section 5502.64 of the Revised Code, the division of criminal justice services shall provide funds to metropolitan county criminal justice services agencies for the purpose of developing, coordinating, evaluating, and implementing comprehensive plans within their respective counties. The division of criminal justice services shall provide funds to an agency only if it complies with the conditions of division (B) of this section.

(2) When funds are available for juvenile justice purposes pursuant to section 5502.64 of the Revised Code, the department of youth services shall provide funds to metropolitan county criminal justice services agencies for the purpose of developing, coordinating, evaluating, and implementing comprehensive plans within their respective counties. The department shall provide funds to an agency only if it complies with the conditions of division (B) of this section.

(B) A metropolitan county criminal justice services agency shall do all of the following:

(1) Submit, in a form that is acceptable to the division of criminal justice services or the department of youth services pursuant to section 5139.01 of the Revised Code, a comprehensive plan for the county;

(2) Establish a metropolitan county criminal justice services supervisory board whose members shall include a majority of the local elected officials in the county and representatives from law enforcement agencies, courts, prosecuting authorities, public defender agencies, rehabilitation and correction agencies, community organizations, juvenile justice services agencies, professionals, and private citizens in the county, and that shall have the authority set forth in division (C) of this section;

(3) Organize in the manner provided in sections 167.01 to 167.03, 302.21 to 302.24, or 713.21 to 713.27 of the Revised Code, unless the board created pursuant to division (B)(2) of this section organizes pursuant to these sections.

(C) A metropolitan county criminal justice services supervisory board shall do all of the following:

(1) Exercise leadership in improving the quality of the criminal and juvenile justice systems in the county;

(2) Review, approve, and maintain general oversight of the comprehensive plans for the county and the implementation of the plans;

(3) Review and comment on the overall needs and accomplishments of the criminal and juvenile justice systems in the county;

(4) Establish, as required to comply with this division, task forces, ad hoc committees, and other committees, whose members shall be appointed by the chairperson of the board;

(5) Establish any rules that the board considers necessary and that are consistent with the federal criminal justice acts and section 5502.62 of the Revised Code.

Effective Date: 06-30-2005



Section 5502.66 - Metropolitan county criminal justice services agency - administrative planning district, criminal or juvenile justice coordinating council.

(A) In counties in which a metropolitan county criminal justice services agency does not exist, the division of criminal justice services shall discharge the division's duties that the director of public safety requires it to administer by establishing administrative planning districts for criminal justice programs. An administrative planning district shall contain a group of contiguous counties in which no county has a metropolitan county criminal justice services agency.

(B) In counties in which a metropolitan county criminal justice services agency does not exist, the department of youth services shall discharge pursuant to section 5139.11 of the Revised Code the department's duty by establishing administrative planning districts for juvenile justice programs.

(C) All administrative planning districts shall contain a group of contiguous counties in which no county has a metropolitan county criminal justice services agency.

(D) Any county or any combination of contiguous counties within an administrative planning district may form a criminal justice coordinating council or a juvenile justice coordinating council for its respective programs, if the county or the group of counties has a total population in excess of two hundred fifty thousand. The council shall comply with the conditions set forth in divisions (B) and (C) of section 5502.65 of the Revised Code, and exercise within its jurisdiction the powers and duties set forth in division (B) of section 5502.64 of the Revised Code.

Effective Date: 06-30-2005



Section 5502.67 - Justice program service fund.

There is hereby created in the state treasury the justice program services fund. The fund shall consist of the court costs designated for the fund pursuant to section 2949.094 of the Revised Code, twenty-five cents of each fee collected under sections 4501.34, 4503.26, 4506.08, and 4509.05 of the Revised Code as specified in those sections, plus on and after October 1, 2009, twenty-five cents of each fee collected under sections 4505.14 and 4519.63 of the Revised Code as specified in those sections, and all money collected by the division of criminal justice services for nonfederal purposes, including subscription fees for participating in the Ohio incident-based reporting system under division (C) of section 5502.62 of the Revised Code, unless otherwise designated by law. The justice program services fund shall be used to pay costs of administering the operations of the division of criminal justice services, except that the director of budget and management may transfer excess money from the justice program services fund to the state highway safety fund if the director of public safety determines that the amount of money in the justice program services fund exceeds the amount required to cover such costs incurred by the office of criminal justice services and requests the director of budget and management to make the transfer.

Amended by 128th General Assemblych.142,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2007 HB67 07-03-2007; 2009 HB2 07-01-2009



Section 5502.68 - Drug law enforcement fund.

(A) There is hereby created in the state treasury the drug law enforcement fund. Ninety-seven per cent of three dollars and fifty cents out of each ten-dollar court cost imposed pursuant to section 2949.094 of the Revised Code shall be credited to the fund. Money in the fund shall be used only in accordance with this section to award grants to counties, municipal corporations, townships, township police districts, and joint police districts to defray the expenses that a drug task force organized in the county, or in the county in which the municipal corporation, township, or district is located, incurs in performing its functions related to the enforcement of the state's drug laws and other state laws related to illegal drug activity.

The division of criminal justice services shall administer all money deposited into the drug law enforcement fund and, by rule adopted under Chapter 119. of the Revised Code, shall establish procedures for a county, municipal corporation, township, township police district, or joint police district to apply for money from the fund to defray the expenses that a drug task force organized in the county, or in the county in which the municipal corporation, township, or district is located, incurs in performing its functions related to the enforcement of the state's drug laws and other state laws related to illegal drug activity, procedures and criteria for determining eligibility of applicants to be provided money from the fund, and procedures and criteria for determining the amount of money to be provided out of the fund to eligible applicants.

(B) The procedures and criteria established under division (A) of this section for applying for money from the fund shall include, but shall not be limited to, a provision requiring a county, municipal corporation, township, township police district, or joint police district that applies for money from the fund to specify in its application the amount of money desired from the fund, provided that the cumulative amount requested in all applications submitted for any single drug task force may not exceed more than two hundred fifty thousand dollars in any calendar year for that task force.

(C) The procedures and criteria established under division (A) of this section for determining eligibility of applicants to be provided money from the fund and for determining the amount of money to be provided out of the fund to eligible applicants shall include, but not be limited to, all of the following:

(1) Provisions requiring that, in order to be eligible to be provided money from the fund, a drug task force that applies for money from the fund must provide evidence that the drug task force will receive a local funding match of at least twenty-five per cent of the task force's projected operating costs in the period of time covered by the grant;

(2) Provisions requiring that money from the fund be allocated and provided to drug task forces that apply for money from the fund in accordance with the following priorities:

(a) Drug task forces that apply, that are in existence on the date of the application, and that are determined to be eligible applicants, and to which either of the following applies shall be given first priority to be provided money from the fund:

(i) Drug task forces that received funding through the division of criminal justice services in calendar year 2007;

(ii) Drug task forces in a county that has a population that exceeds seven hundred fifty thousand.

(b) If any moneys remain in the fund after all drug task forces that apply, that are in existence on the date of the application, that are determined to be eligible applicants, and that satisfy the criteria set forth in division (C)(2)(a)(i) or (ii) of this section are provided money from the fund as described in division (C)(2)(a) of this section, the following categories of drug task forces that apply and that are determined to be eligible applicants shall be given priority to be provided money from the fund in the order in which they apply for money from the fund:

(i) Drug task forces that are not in existence on the date of the application;

(ii) Drug task forces that are in existence on the date of the application but that do not satisfy the criteria set forth in division (C)(2)(a)(i) or (ii) of this section.

(D) The procedures and criteria established under division (A) of this section for determining the amount of money to be provided out of the fund to eligible applicants shall include, but shall not be limited to, a provision specifying that the cumulative amount provided to any single drug task force may not exceed more than two hundred fifty thousand dollars in any calendar year.

(E) As used in this section, "drug task force" means a drug task force organized in any county by the sheriff of the county, the prosecuting attorney of the county, the chief of police of the organized police department of any municipal corporation or township in the county, and the chief of police of the police force of any township police district or joint police district in the county to perform functions related to the enforcement of state drug laws and other state laws related to illegal drug activity.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 2008 HB562 (vetoed provisions) 09-22-2008



Section 5502.99 - Penalty.

(A) Whoever violates division (A) of section 5502.37 of the Revised Code shall be fined fifty dollars or imprisoned for not less than sixty days, or both.

(B) Whoever violates division (B) of section 5502.37 of the Revised Code shall be fined not less than five thousand nor more than ten thousand dollars, or imprisoned for not less than one nor more than five years, or both.

(C) Whoever violates division (C) or (D) of section 5502.37 of the Revised Code shall be fined not less than two thousand nor more than five thousand dollars, or imprisoned for not less than one nor more than five years, or both.

(D) Except as provided in divisions (A), (B), and (C) of this section and unless another penalty is provided by the laws of this state, whoever violates sections 5502.21 to 5502.37 of the Revised Code, or any other law enacted, adopted, or issued pursuant to those sections, shall be fined not more than fifty dollars or imprisoned for not more than sixty days, or both.

Effective Date: 10-29-1995






Chapter 5503 - STATE HIGHWAY PATROL

Section 5503.01 - [Effective Until 7/1/2013] Division of state highway patrol.

There is hereby created in the department of public safety a division of state highway patrol which shall be administered by a superintendent of the state highway patrol.

The superintendent shall be appointed by the director of public safety, and shall serve at the director's pleasure. The superintendent shall give bond for the faithful performance of the superintendent's official duties in such amount and with such security as the director approves.

The superintendent, with the approval of the director, may appoint any number of state highway patrol troopers and radio operators as are necessary to carry out sections 5503.01 to 5503.06 of the Revised Code, but the number of troopers shall not be less than eight hundred eighty. The number of radio operators shall not exceed eighty in number. Except as provided in this section, at the time of appointment, troopers shall be not less than twenty-one years of age, nor have reached thirty-five years of age. A person who is attending a training school for prospective state highway patrol troopers established under section 5503.05 of the Revised Code and attains the age of thirty-five years during the person's period of attendance at that training school shall not be disqualified as over age and shall be permitted to continue to attend the training school as long as the person otherwise is eligible to do so. Such a person also remains eligible to be appointed a trooper. Any other person who attains or will attain the age of thirty-five years prior to the time of appointment shall be disqualified as over age.

At the time of appointment, troopers shall have been legal residents of Ohio for at least one year, except that this residence requirement may be waived by the superintendent.

If any state highway patrol troopers become disabled through accident or illness, the superintendent, with the approval of the director, shall fill any vacancies through the appointment of other troopers from a qualified list to serve during the period of the disability.

The superintendent and state highway patrol troopers shall be vested with the authority of peace officers for the purpose of enforcing the laws of the state that it is the duty of the patrol to enforce and may arrest, without warrant, any person who, in the presence of the superintendent or any trooper, is engaged in the violation of any such laws. The state highway patrol troopers shall never be used as peace officers in connection with any strike or labor dispute.

Each state highway patrol trooper and radio operator, upon appointment and before entering upon official duties, shall take an oath of office for faithful performance of the trooper's or radio operator's official duties and execute a bond in the sum of twenty-five hundred dollars, payable to the state and for the use and benefit of any aggrieved party who may have a cause of action against any trooper or radio operator for misconduct while in the performance of official duties. In no event shall the bond include any claim arising out of negligent operation of a motorcycle or motor vehicle used by a trooper or radio operator in the performance of official duties.

The superintendent shall prescribe a distinguishing uniform and badge which shall be worn by each state highway patrol trooper and radio operator while on duty, unless otherwise designated by the superintendent. No person shall wear the distinguishing uniform of the state highway patrol or the badge or any distinctive part of that uniform, except on order of the superintendent.

The superintendent, with the approval of the director, may appoint necessary clerks, stenographers, and employees.

Effective Date: 04-22-1997

This section is set out twice. See also § 5503.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5503.01 - [Effective 7/1/2013] Division of state highway patrol.

There is hereby created in the department of public safety a division of state highway patrol which shall be administered by a superintendent of the state highway patrol.

The superintendent shall be appointed by the director of public safety, and shall serve at the director's pleasure. The superintendent shall hold the rank of colonel and be appointed from within the eligible ranks of the patrol. The superintendent shall give bond for the faithful performance of the superintendent's official duties in such amount and with such security as the director approves.

The superintendent, with the approval of the director, may appoint any number of state highway patrol troopers and radio operators as are necessary to carry out sections 5503.01 to 5503.06 of the Revised Code, but the number of troopers shall not be less than eight hundred eighty. The number of radio operators shall not exceed eighty in number. Except as provided in this section, at the time of appointment, troopers shall be not less than twenty-one years of age, nor have reached thirty-five years of age. A person who is attending a training school for prospective state highway patrol troopers established under section 5503.05 of the Revised Code and attains the age of thirty-five years during the person's period of attendance at that training school shall not be disqualified as over age and shall be permitted to continue to attend the training school as long as the person otherwise is eligible to do so. Such a person also remains eligible to be appointed a trooper. Any other person who attains or will attain the age of thirty-five years prior to the time of appointment shall be disqualified as over age.

At the time of appointment, troopers shall have been legal residents of Ohio for at least one year, except that this residence requirement may be waived by the superintendent.

If any state highway patrol troopers become disabled through accident or illness, the superintendent, with the approval of the director, shall fill any vacancies through the appointment of other troopers from a qualified list to serve during the period of the disability.

The superintendent and state highway patrol troopers shall be vested with the authority of peace officers for the purpose of enforcing the laws of the state that it is the duty of the patrol to enforce and may arrest, without warrant, any person who, in the presence of the superintendent or any trooper, is engaged in the violation of any such laws. The state highway patrol troopers shall never be used as peace officers in connection with any strike or labor dispute.

Each state highway patrol trooper and radio operator, upon appointment and before entering upon official duties, shall take an oath of office for faithful performance of the trooper's or radio operator's official duties and execute a bond in the sum of twenty-five hundred dollars, payable to the state and for the use and benefit of any aggrieved party who may have a cause of action against any trooper or radio operator for misconduct while in the performance of official duties. In no event shall the bond include any claim arising out of negligent operation of a motorcycle or motor vehicle used by a trooper or radio operator in the performance of official duties.

The superintendent shall prescribe a distinguishing uniform and badge which shall be worn by each state highway patrol trooper and radio operator while on duty, unless otherwise designated by the superintendent. No person shall wear the distinguishing uniform of the state highway patrol or the badge or any distinctive part of that uniform, except on order of the superintendent.

The superintendent, with the approval of the director, may appoint necessary clerks, stenographers, and employees.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-22-1997

This section is set out twice. See also § 5503.01, effective until 7/1/2013.



Section 5503.02 - State highway patrol - powers and duties.

(A) The state highway patrol shall enforce the laws of the state relating to the titling, registration, and licensing of motor vehicles; enforce on all roads and highways, notwithstanding section 4513.39 of the Revised Code, the laws relating to the operation and use of vehicles on the highways; enforce and prevent the violation of the laws relating to the size, weight, and speed of commercial motor vehicles and all laws designed for the protection of the highway pavements and structures on the highways; investigate and enforce rules and laws of the public utilities commission governing the transportation of persons and property by motor carriers and report violations of such rules and laws to the commission; enforce against any motor carrier as defined in section 4923.01 of the Revised Code those rules and laws that, if violated, may result in a forfeiture as provided in section 4923.99 of the Revised Code; investigate and report violations of all laws relating to the collection of excise taxes on motor vehicle fuels; and regulate the movement of traffic on the roads and highways of the state, notwithstanding section 4513.39 of the Revised Code.

The patrol, whenever possible, shall determine the identity of the persons who are causing or who are responsible for the breaking, damaging, or destruction of any improved surfaced roadway, structure, sign, marker, guardrail, or other appurtenance constructed or maintained by the department of transportation and shall arrest the persons who are responsible for the breaking, damaging, or destruction and bring them before the proper officials for prosecution.

State highway patrol troopers shall investigate and report all motor vehicle accidents on all roads and highways outside of municipal corporations. The superintendent of the patrol or any state highway patrol trooper may arrest, without a warrant, any person, who is the driver of or a passenger in any vehicle operated or standing on a state highway, whom the superintendent or trooper has reasonable cause to believe is guilty of a felony, under the same circumstances and with the same power that any peace officer may make such an arrest.

The superintendent or any state highway patrol trooper may enforce the criminal laws on all state properties and state institutions, owned or leased by the state, and, when so ordered by the governor in the event of riot, civil disorder, or insurrection, may, pursuant to sections 2935.03 to 2935.05 of the Revised Code, arrest offenders against the criminal laws wherever they may be found within the state if the violations occurred upon, or resulted in injury to person or property on, state properties or state institutions, or under the conditions described in division (B) of this section. This authority of the superintendent and any state highway patrol trooper to enforce the criminal laws shall extend to the Lake Erie Correctional Institution, to the same extent as if that prison were owned by this state.

(B) In the event of riot, civil disorder, or insurrection, or the reasonable threat of riot, civil disorder, or insurrection, and upon request, as provided in this section, of the sheriff of a county or the mayor or other chief executive of a municipal corporation, the governor may order the state highway patrol to enforce the criminal laws within the area threatened by riot, civil disorder, or insurrection, as designated by the governor, upon finding that law enforcement agencies within the counties involved will not be reasonably capable of controlling the riot, civil disorder, or insurrection and that additional assistance is necessary. In cities in which the sheriff is under contract to provide exclusive police services pursuant to section 311.29 of the Revised Code, in villages, and in the unincorporated areas of the county, the sheriff has exclusive authority to request the use of the patrol. In cities in which the sheriff does not exclusively provide police services, the mayor, or other chief executive performing the duties of mayor, has exclusive authority to request the use of the patrol.

The superintendent or any state highway patrol trooper may enforce the criminal laws within the area designated by the governor during the emergency arising out of the riot, civil disorder, or insurrection until released by the governor upon consultation with the requesting authority. State highway patrol troopers shall never be used as peace officers in connection with any strike or labor dispute.

When a request for the use of the patrol is made pursuant to this division, the requesting authority shall notify the law enforcement authorities in contiguous communities and the sheriff of each county within which the threatened area, or any part of the threatened area, lies of the request, but the failure to notify the authorities or a sheriff shall not affect the validity of the request.

(C) Any person who is arrested by the superintendent or a state highway patrol trooper shall be taken before any court or magistrate having jurisdiction of the offense with which the person is charged. Any person who is arrested or apprehended within the limits of a municipal corporation shall be brought before the municipal court or other tribunal of the municipal corporation.

(D)

(1) State highway patrol troopers have the same right and power of search and seizure as other peace officers.

No state official shall command, order, or direct any state highway patrol trooper to perform any duty or service that is not authorized by law. The powers and duties conferred on the patrol are supplementary to, and in no way a limitation on, the powers and duties of sheriffs or other peace officers of the state.

(2)

(a) A state highway patrol trooper, pursuant to the policy established by the superintendent of the state highway patrol under division (D)(2)(b) of this section, may render emergency assistance to any other peace officer who has arrest authority under section 2935.03 of the Revised Code, if both of the following apply:

(i) There is a threat of imminent physical danger to the peace officer, a threat of physical harm to another person, or any other serious emergency situation;

(ii) Either the peace officer requests emergency assistance, or it appears that the peace officer is unable to request emergency assistance and the circumstances observed by the state highway patrol trooper reasonably indicate that emergency assistance is appropriate, or the peace officer requests emergency assistance and in the request the peace officer specifies a particular location and the state highway patrol trooper arrives at that location prior to the time that the peace officer arrives at that location and the circumstances observed by the state highway patrol trooper reasonably indicate that emergency assistance is appropriate.

(b) The superintendent of the state highway patrol shall establish, within sixty days of August 8, 1991, a policy that sets forth the manner and procedures by which a state highway patrol trooper may render emergency assistance to any other peace officer under division (D)(2)(a) of this section. The policy shall include a provision that a state highway patrol trooper never be used as a peace officer in connection with any strike or labor dispute.

(3)

(a) A state highway patrol trooper who renders emergency assistance to any other peace officer under the policy established by the superintendent pursuant to division (D)(2)(b) of this section shall be considered to be performing regular employment for the purposes of compensation, pension, indemnity fund rights, workers' compensation, and other rights or benefits to which the trooper may be entitled as incident to regular employment.

(b) A state highway patrol trooper who renders emergency assistance to any other peace officer under the policy established by the superintendent pursuant to division (D)(2)(b) of this section retains personal immunity from liability as specified in section 9.86 of the Revised Code.

(c) A state highway patrol trooper who renders emergency assistance under the policy established by the superintendent pursuant to division (D)(2)(b) of this section has the same authority as the peace officer for or with whom the state highway patrol trooper is providing emergency assistance.

(E)

(1) Subject to the availability of funds specifically appropriated by the general assembly for security detail purposes, the state highway patrol shall provide security as follows:

(a) For the governor;

(b) At the direction of the governor, for other officials of the state government of this state; officials of the state governments of other states who are visiting this state; officials of the United States government who are visiting this state; officials of the governments of foreign countries or their political subdivisions who are visiting this state; or other officials or dignitaries who are visiting this state, including, but not limited to, members of trade missions;

(c) For the capitol square, as defined in section 105.41 of the Revised Code;

(d) For other state property.

(2) To carry out the security responsibilities of the patrol listed in division (E)(1) of this section, the superintendent may assign state highway patrol troopers to a separate unit that is responsible for security details. The number of troopers assigned to particular security details shall be determined by the superintendent.

(3) The superintendent and any state highway patrol trooper, when providing security pursuant to division (E)(1)(a) or (b) of this section, have the same arrest powers as other peace officers to apprehend offenders against the criminal laws who endanger or threaten the security of any person being protected, no matter where the offense occurs.

The superintendent, any state highway patrol trooper, and any special police officer designated under section 5503.09 of the Revised Code, when providing security pursuant to division (E)(1)(c) of this section, shall enforce any rules governing capitol square adopted by the capitol square review and advisory board.

(F) The governor may order the state highway patrol to undertake major criminal investigations that involve state property interests. If an investigation undertaken pursuant to this division results in either the issuance of a no bill or the filing of an indictment, the superintendent shall file a complete and accurate report of the investigation with the president of the senate, the speaker of the house of representatives, the minority leader of the senate, and the minority leader of the house of representatives within fifteen days after the issuance of the no bill or the filing of an indictment. If the investigation does not have as its result any prosecutorial action, the superintendent shall, upon reporting this fact to the governor, file a complete and accurate report of the investigation with the president of the senate, the speaker of the house of representatives, the minority leader of the senate, and the minority leader of the house of representatives.

(G) The superintendent may purchase or lease real property and buildings needed by the patrol, negotiate the sale of real property owned by the patrol, rent or lease real property owned or leased by the patrol, and make or cause to be made repairs to all property owned or under the control of the patrol. Any instrument by which real property is acquired pursuant to this division shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Sections 123.01 and 125.02 of the Revised Code do not limit the powers granted to the superintendent by this division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 10-26-1999



Section 5503.03 - [Effective Until 7/1/2013] Equipment - rules - promotions.

The state highway patrol and the superintendent of the state highway patrol shall be furnished by the state with such vehicles, equipment, and supplies as the director of public safety deems necessary, all of which shall remain the property of the state and be strictly accounted for by each member of the patrol.

The patrol may be equipped with standardized and tested devices for weighing vehicles, and may stop and weigh any vehicle which appears to weigh in excess of the amounts permitted by sections 5577.01 to 5577.14 of the Revised Code.

The superintendent, with the approval of the director, shall prescribe rules for instruction and discipline, make all administrative rules, and fix the hours of duty for patrol officers. He shall divide the state into districts and assign members of the patrol to such districts in a manner that he deems proper. He may transfer members of the patrol from one district to another, and classify and rank members of the patrol. All promotions to a higher grade shall be made from the next lower grade. When a patrol officer is promoted by the superintendent, the officer's salary shall be increased to that of the lowest step in the pay range for the new grade which shall increase the officer's salary or wage by at least nine per cent of the base pay wherever possible.

Effective Date: 11-12-1992

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.

This section is set out twice. See also § 5503.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5503.03 - [Effective 7/1/2013] Equipment - rules - promotions.

The state highway patrol and the superintendent of the state highway patrol shall be furnished by the state with such vehicles, equipment, and supplies as the director of public safety deems necessary, all of which shall remain the property of the state and be strictly accounted for by each member of the patrol.

The patrol may be equipped with standardized and tested devices for weighing vehicles, and may stop and weigh any vehicle which appears to weigh in excess of the amounts permitted by sections 5577.01 to 5577.14 of the Revised Code.

The superintendent, with the approval of the director, shall prescribe rules for instruction and discipline, make all administrative rules, and fix the hours of duty for patrol officers. The superintendent shall divide the state into districts and assign members of the patrol to such districts in a manner that the superintendent deems proper. The superintendent may transfer members of the patrol from one district to another, and rank members of the patrol. All ranks below the level of superintendent shall be classified. All promotions to a higher grade shall be made from the next lower grade. When a patrol officer is promoted by the superintendent, the officer's salary shall be increased to that of the lowest step in the pay range for the new grade which shall increase the officer's salary or wage by at least nine per cent of the base pay wherever possible.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-12-1992

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.

This section is set out twice. See also § 5503.03, effective until 7/1/2013.



Section 5503.04 - [Effective Until 7/1/2013] Disposition of fines and moneys arising from bail forfeitures.

Forty-five per cent of the fines collected from or moneys arising from bail forfeited by persons apprehended or arrested by state highway patrol troopers shall be paid into the state treasury to be credited to the general revenue fund, five per cent shall be paid into the state treasury to be credited to the trauma and emergency medical services fund created by section 4513.263 of the Revised Code, and fifty per cent shall be paid into the treasury of the municipal corporation where the case is prosecuted, if in a mayor's court. If the prosecution is in a trial court outside a municipal corporation, or outside the territorial jurisdiction of a municipal court, the fifty per cent of the fines and moneys that is not paid into the state treasury shall be paid into the treasury of the county where the case is prosecuted. The fines and moneys paid into a county treasury and the fines and moneys paid into the treasury of a municipal corporation shall be deposited one-half to the same fund and expended in the same manner as is the revenue received from the registration of motor vehicles, and one-half to the general fund of such county or municipal corporation.

If the prosecution is in a municipal court, forty-five per cent of the fines and moneys shall be paid into the state treasury to be credited to the general revenue fund, five per cent shall be paid into the state treasury to be credited to the trauma and emergency medical services grants fund created by division (E) of section 4513.263 of the Revised Code, ten per cent shall be paid into the county treasury to be credited to the general fund of the county, and forty per cent shall be paid into the municipal treasury to be credited to the general fund of the municipal corporation. In the Auglaize county, Clermont county, Crawford county, Hocking county, Jackson county, Lawrence county, Madison county, Miami county, Ottawa county, Portage county, and Wayne county municipal courts, that portion of money otherwise paid into the municipal treasury shall be paid into the county treasury.

The trial court shall make remittance of the fines and moneys as prescribed in this section, and at the same time as the remittance is made of the state's portion to the state treasury, the trial court shall notify the superintendent of the state highway patrol of the case and the amount covered by the remittance.

This section does not apply to fines for violations of division (B) of section 4513.263 of the Revised Code, or for violations of any municipal ordinance that is substantively comparable to that division, all of which shall be delivered to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-03-2000

This section is set out twice. See also § 5503.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5503.04 - [Effective 7/1/2013] Disposition of fines and moneys arising from bail forfeitures.

Forty-five per cent of the fines collected from or moneys arising from bail forfeited by persons apprehended or arrested by state highway patrol troopers shall be paid into the state treasury to be credited to the general revenue fund, five per cent shall be paid into the state treasury to be credited to the trauma and emergency medical services fund created by section 4513.263 of the Revised Code, and fifty per cent shall be paid into the treasury of the municipal corporation where the case is prosecuted, if in a mayor's court. If the prosecution is in a trial court outside a municipal corporation, or outside the territorial jurisdiction of a municipal court, the fifty per cent of the fines and moneys that is not paid into the state treasury shall be paid into the treasury of the county where the case is prosecuted. The fines and moneys paid into a county treasury and the fines and moneys paid into the treasury of a municipal corporation shall be deposited one-half to the same fund and expended in the same manner as is the revenue received from the registration of motor vehicles, and one-half to the general fund of such county or municipal corporation.

If the prosecution is in a municipal court, forty-five per cent of the fines and moneys shall be paid into the state treasury to be credited to the general revenue fund, five per cent shall be paid into the state treasury to be credited to the trauma and emergency medical services fund created by division (E) of section 4513.263 of the Revised Code, ten per cent shall be paid into the county treasury to be credited to the general fund of the county, and forty per cent shall be paid into the municipal treasury to be credited to the general fund of the municipal corporation. In the Auglaize county, Clermont county, Crawford county, Hocking county, Jackson county, Lawrence county, Madison county, Miami county, Ottawa county, Portage county, and Wayne county municipal courts, that portion of money otherwise paid into the municipal treasury shall be paid into the county treasury.

The trial court shall make remittance of the fines and moneys as prescribed in this section, and at the same time as the remittance is made of the state's portion to the state treasury, the trial court shall notify the superintendent of the state highway patrol of the case and the amount covered by the remittance.

This section does not apply to fines for violations of division (B) of section 4513.263 of the Revised Code, or for violations of any municipal ordinance that is substantively comparable to that division, all of which shall be delivered to the treasurer of state as provided in division (E) of section 4513.263 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-03-2000

This section is set out twice. See also § 5503.04, effective until 7/1/2013.



Section 5503.05 - Training schools for prospective state highway patrol troopers.

The superintendent of the state highway patrol, with the approval of the director of public safety, may conduct training schools for prospective state highway patrol troopers. The prospective troopers, during the period of their training and as members of the state patrol school, shall be paid a reasonable salary out of highway funds. The superintendent may furnish the necessary supplies and equipment for the use of the prospective troopers during the training period.

The superintendent may establish rules governing the qualifications for admission to training schools for prospective troopers and provide for competitive examinations to determine the fitness of the students and prospective troopers, not inconsistent with the rules of the director of administrative services.

Effective Date: 11-12-1992



Section 5503.051 - [Repealed].

Effective Date: 03-18-1997



Section 5503.06 - Regulation of motor transportation by public utilities commission not affected.

Sections 5503.01 to 5503.05 of the Revised Code do not supersede, limit, or suspend any law relative to the regulation of motor transportation upon the public highways of the state by the public utilities commission.

In addition to the powers and duties of the state highway patrol set forth in section 5503.02 of the Revised Code, a state highway patrol trooper or other authorized employee may conduct inspections of any motor vehicle subject to inspection by the commission. Such inspections shall be conducted in accordance with rules adopted by the commission and for the purpose of ensuring compliance with such rules.

Effective Date: 07-01-1992



Section 5503.07 - Misdemeanor arrests.

In addition to the powers and duties of the state highway patrol set forth in section 5503.02 of the Revised Code and subject to the limitations of section 5503.01 of the Revised Code, a state highway patrol trooper shall arrest any person found committing a misdemeanor within the bounds of rest areas or roadside parks within the limits of the right-of-way of interstate highways and other state highways, or in violation of section 5515.07 of the Revised Code in other areas within the limits of the right-of-way of interstate highways.

Effective Date: 08-08-1991



Section 5503.08 - Occupational injury leave.

Each state highway patrol officer shall, in addition to the sick leave benefits provided in section 124.38 of the Revised Code, be entitled to occupational injury leave. Occupational injury leave of one thousand five hundred hours with pay may, with the approval of the superintendent of the state highway patrol, be used for absence resulting from each independent injury incurred in the line of duty, except that occupational injury leave is not available for injuries incurred during those times when the patrol officer is actually engaged in administrative or clerical duties at a patrol facility, when a patrol officer is on a meal or rest period, or when the patrol officer is engaged in any personal business. The superintendent of the state highway patrol shall, by rule, define those administrative and clerical duties and those situations where the occurrence of an injury does not entitle the patrol officer to occupational injury leave. Each injury incurred in the line of duty which aggravates a previously existing injury, whether the previously existing injury was so incurred or not, shall be considered an independent injury. When its use is authorized under this section, all occupational injury leave shall be exhausted before any credit is deducted from unused sick leave accumulated under section 124.38 of the Revised Code, except that, unless otherwise provided by the superintendent of the state highway patrol, occupational injury leave shall not be used for absence occurring within seven calendar days of the injury. During that seven calendar day period, unused sick leave may be used for such an absence.

When occupational injury leave is used, it shall be deducted from the unused balance of the patrol officer's occupational injury leave for that injury on the basis of one hour for every one hour of absence from previously scheduled work.

Before a patrol officer may use occupational injury leave, the patrol officer shall:

(A) Apply to the superintendent for permission to use occupational injury leave on a form that requires the patrol officer to explain the nature of the patrol officer's independent injury and the circumstances under which it occurred; and

(B) Submit to a medical examination. The individual who conducts the examination shall report to the superintendent the results of the examination and whether or not the independent injury prevents the patrol officer from attending work.

The superintendent shall, by rule, provide for periodic medical examinations of patrol officers who are using occupational injury leave. The individual selected to conduct the medical examinations shall report to the superintendent the results of each such examination, including a description of the progress made by the patrol officer in recovering from the independent injury, and whether or not the independent injury continues to prevent the patrol officer from attending work.

The superintendent shall appoint to conduct medical examinations under this division individuals authorized by the Revised Code to do so, including any physician assistant, clinical nurse specialist, certified nurse practitioner, or certified nurse-midwife.

A patrol officer is not entitled to use or continue to use occupational injury leave after refusing to submit to a medical examination or if the individual examining the patrol officer reports that the independent injury does not prevent the patrol officer from attending work.

A patrol officer who falsifies an application for permission to use occupational injury leave or a medical examination report is subject to disciplinary action, including dismissal.

The superintendent shall, by rule, prescribe forms for the application and medical examination report.

Occupational injury leave pay made according to this section is in lieu of such workers' compensation benefits as would have been payable directly to a patrol officer pursuant to sections 4123.56 and 4123.58 of the Revised Code, but all other compensation and benefits pursuant to Chapter 4123. of the Revised Code are payable as in any other case. If at the close of the period, the patrol officer remains disabled, the patrol officer is entitled to all compensation and benefits, without a waiting period pursuant to section 4123.55 of the Revised Code based upon the injury received, for which the patrol officer qualifies pursuant to Chapter 4123. of the Revised Code. Compensation shall be paid from the date that the patrol officer ceases to receive the patrol officer's regular rate of pay pursuant to this section.

Occupational injury leave shall not be credited to or, upon use, deducted from, a patrol officer's sick leave.

Effective Date: 03-31-2003



Section 5503.09 - Special police officers to serve on state property.

The superintendent of the state highway patrol , with the approval of the director of public safety, may designate one or more persons to be special police officers to preserve the peace and enforce the laws of this state with respect to persons and property under their jurisdiction and control.

The officers are vested with the same powers of arrest as police officers under section 2935.03 of the Revised Code when exercising their responsibilities on lands owned by the Ohio expositions commission and on those state properties and institutions owned or leased by the state where the officers are assigned by the superintendent.

Special police officers shall be required to complete peace officer basic training for the position to which they have been appointed as required by the Ohio peace officer training commission as authorized in section 109.73 of the Revised Code. They also shall take an oath of office, wear the badge of office, and provide bond to the state in the amount of twenty-five hundred dollars for the proper performance of their duties.

Effective Date: 10-21-1997



Section 5503.10 - Law enforcement automated data system.

There is hereby created in the department of public safety, division of state highway patrol, a program for administering and operating a law enforcement automated data system, to be known as LEADS, providing computerized data and communications to the various criminal justice agencies of the state. The program shall be administered by the superintendent of the state highway patrol, who may employ such persons as are necessary to carry out the purposes of this section. The superintendent shall adopt rules under Chapter 119. of the Revised Code establishing fees and guidelines for the operation of and participation in the LEADS program. These rules shall include criteria for granting and restricting access to information maintained in LEADS.

The superintendent shall appoint a steering committee to advise him in the operation of the law enforcement automated data system, comprised of persons who are representative of the criminal justice agencies in Ohio that use the system. The superintendent or his designee shall be chairman of the committee.

Effective Date: 11-12-1992



Section 5503.11 - Auxiliary unit.

(A) The superintendent of the state highway patrol, with the approval of the director of public safety, may establish an auxiliary unit within the state highway patrol, and provide for the regulation of the auxiliary officers. The superintendent shall be the head of the auxiliary unit, and shall have the sole authority to make all appointments to and dismissals from the auxiliary unit. The superintendent shall prescribe rules for the organization, administration, and control of the auxiliary unit, and the eligibility requirements, training, and conduct of the auxiliary officers. The superintendent also shall have the authority to expend any funds appropriated to the state highway patrol to pay any expenses the state highway patrol incurs in administering the auxiliary unit. Members of the auxiliary unit may be required to pay any portion of their expenses, as determined by the superintendent.

No member of the auxiliary unit shall have any power to arrest any person or to enforce any law of this state.

(B) Each member of the auxiliary unit, in the performance of the member's official duties as determined by the superintendent, possesses personal immunity from civil liability for damages for injury, death, or loss to person or property as specified in section 9.86 of the Revised Code, and is entitled to indemnification and representation as an officer or employee of this state to the extent described in and in accordance with sections 109.361 to 109.366 of the Revised Code.

Effective Date: 06-01-1998



Section 5503.12 - Registrars to collect inspection and testing fees.

(A) The superintendent of the state highway patrol, with the approval of the director of public safety, may authorize the registrar of motor vehicles and designated deputy registrars to collect inspection and testing fees on behalf of the state highway patrol. The superintendent and the registrar jointly shall determine and designate the deputy registrars who shall collect inspection and testing fees under this section.

(B)

(1) In addition to collecting the inspection and testing fees, the registrar and each designated deputy registrar may collect and retain a service fee in the amount specified in division (D) of section 4503.10 of the Revised Code for each inspection and testing fee collected on behalf of the state highway patrol.

(2) Each designated deputy registrar, upon receipt of any inspection and testing fee, shall transmit the fees to the registrar in the manner prescribed by the registrar.

(3) The registrar shall deposit the inspection and testing fees collected by and transmitted to the registrar to the credit of the fund specified by law.

(C) The superintendent, with the approval of the director, shall establish appropriate procedures to be used by the registrar and designated deputy registrars for determining proof of payment of inspection and testing fees.

(D) As used in this section, "inspection and testing fees" includes the following:

(1) Fees for vehicle inspections conducted under sections 4505.11, 4505.111, 4513.52, 4513.53, 4519.56, and 4519.61 of the Revised Code;

(2) Fees for testing of commercial driver's license applicants under section 4506.09 of the Revised Code;

(3) Except as may otherwise be specifically provided by law, any statutory fees for similar vehicle inspections or driver testing conducted by the state highway patrol that the superintendent may specify for collection under this section.

Effective Date: 03-09-2004



Section 5503.21 - [Renumbered] .

Renumbered as § 5502.05 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-12-1992



Section 5503.22 - [Renumbered] .

Renumbered as § 5502.06 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-2004



Section 5503.23 - [Renumbered] .

Renumbered as § 5502.07 by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 11-12-1992



Section 5503.24 - [Repealed].

Effective Date: 01-01-1962



Section 5503.31 - [Effective Until 7/1/2013] Arrest authority on turnpike projects.

The state highway patrol shall have the same authority as is conferred upon it by section 5503.02 of the Revised Code with respect to the enforcement of state laws on other roads and highways and on other state properties, to enforce on all turnpike projects the laws of the state and the bylaws, rules, and regulations of the Ohio turnpike commission. The patrol, the superintendent of the patrol, and all state highway patrol troopers shall have the same authority to make arrests on all turnpike projects for violations of state laws and of bylaws, rules, and regulations of the Ohio turnpike commission as is conferred upon them by section 5503.02 of the Revised Code to make arrests on, and in connection with offenses committed on, other roads and highways and on other state properties.

Effective Date: 08-08-1991

This section is set out twice. See also § 5503.31, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5503.31 - [Effective 7/1/2013] Arrest authority on turnpike projects.

The state highway patrol shall have the same authority as is conferred upon it by section 5503.02 of the Revised Code with respect to the enforcement of state laws on other roads and highways and on other state properties, to enforce on all turnpike projects the laws of the state and the bylaws, rules, and regulations of the Ohio turnpike and infrastructure commission. The patrol, the superintendent of the patrol, and all state highway patrol troopers shall have the same authority to make arrests on all turnpike projects for violations of state laws and of bylaws, rules, and regulations of the Ohio turnpike and infrastructure commission as is conferred upon them by section 5503.02 of the Revised Code to make arrests on, and in connection with offenses committed on, other roads and highways and on other state properties.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 08-08-1991

This section is set out twice. See also § 5503.31, effective until 7/1/2013.



Section 5503.32 - [Effective Until 7/1/2013] Contracts for policing of turnpike projects.

The director of public safety may from time to time enter into contracts with the Ohio turnpike commission with respect to the policing of turnpike projects by the state highway patrol. The contracts shall provide for the reimbursement of the state by the commission for the costs incurred by the patrol in policing turnpike projects, including, but not limited to, the salaries of employees of the patrol assigned to the policing, the current costs of funding retirement pensions for the employees of the patrol and of providing workers' compensation for them, the cost of training state highway patrol troopers and radio operators assigned to turnpike projects, and the cost of equipment and supplies used by the patrol in such policing, and of housing for such troopers and radio operators, to the extent that the equipment, supplies, and housing are not directly furnished by the commission. Each contract may provide for the ascertainment of such costs, and shall be of any duration, not in excess of five years, and may contain any other terms, that the director and the commission may agree upon. The patrol shall not be obligated to furnish policing services on any turnpike project beyond the extent required by the contract. All payments pursuant to any contract in reimbursement of the costs of the policing shall be deposited in the state treasury to the credit of the turnpike policing fund, which is hereby created. All investment earnings of the fund shall be credited to the fund.

Effective Date: 11-12-1992

This section is set out twice. See also § 5503.32, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5503.32 - [Effective 7/1/2013] Contracts for policing of turnpike projects.

The director of public safety may from time to time enter into contracts with the Ohio turnpike and infrastructure commission with respect to the policing of turnpike projects by the state highway patrol. The contracts shall provide for the reimbursement of the state by the commission for the costs incurred by the patrol in policing turnpike projects, including, but not limited to, the salaries of employees of the patrol assigned to the policing, the current costs of funding retirement pensions for the employees of the patrol and of providing workers' compensation for them, the cost of training state highway patrol troopers and radio operators assigned to turnpike projects, and the cost of equipment and supplies used by the patrol in such policing, and of housing for such troopers and radio operators, to the extent that the equipment, supplies, and housing are not directly furnished by the commission. Each contract may provide for the ascertainment of such costs, and shall be of any duration, not in excess of five years, and may contain any other terms, that the director and the commission may agree upon. The patrol shall not be obligated to furnish policing services on any turnpike project beyond the extent required by the contract. All payments pursuant to any contract in reimbursement of the costs of the policing shall be deposited in the state treasury to the credit of the turnpike policing fund, which is hereby created. All investment earnings of the fund shall be credited to the fund.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-12-1992

This section is set out twice. See also § 5503.32, effective until 7/1/2013.



Section 5503.33 - Assignment of state highway patrol troopers and radio operators to turnpike project.

The superintendent of the state highway patrol shall assign any number of state highway patrol troopers and radio operators to each turnpike project that may be provided for in any contract or contracts made pursuant to section 5503.32 of the Revised Code. The number of troopers and radio operators from time to time regularly assigned to policing turnpike projects shall be in addition to, and an enlargement of, the authorized complement of the patrol as provided in any other law or laws; provided, however, that nothing in this section shall preclude the superintendent from temporarily increasing or decreasing the troopers or radio operators so assigned, as emergencies indicate a need for shifting assignments, to the extent provided by any contracts made pursuant to section 5503.32 of the Revised Code. All such troopers and radio operators shall have the same qualifications and be appointed and paid, and receive the same benefits and provisions, as all other troopers and radio operators.

Effective Date: 08-08-1991



Section 5503.34 - Commercial motor vehicle safety enforcement unit.

There is hereby created in the department of public safety, division of state highway patrol, a motor carrier enforcement unit, to be administered by the superintendent of the state highway patrol. This unit shall be responsible for enforcement of commercial motor vehicle transportation safety and hazardous materials requirements.

The superintendent, with the approval of the director of public safety, may appoint and maintain necessary staff to carry out the duties assigned under this section.

Employees of the motor carrier enforcement unit shall cooperate with the public utilities commission to enforce compliance with orders and rules of the commission, applicable laws under Chapters 4905., 4921., and 4923. of the Revised Code, and any other applicable laws or rules.

Uniformed employees of the motor carrier enforcement unit may stop commercial motor vehicles for the exclusive purpose of inspecting such vehicles to enforce compliance with orders and rules of the public utilities commission as required by division (F) of section 5502.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 09-26-1996; 09-16-2004






Chapter 5505 - HIGHWAY PATROL RETIREMENT SYSTEM

Section 5505.01 - [Effective Until 1/1/2015] Highway patrol retirement system definitions.

As used in this chapter:

(A) "Employee" means any qualified employee in the uniform division of the state highway patrol, any qualified employee in the radio division hired prior to November 2, 1989, and any state highway patrol cadet attending training school pursuant to section 5503.05 of the Revised Code whose attendance at the school begins on or after June 30, 1991. "Employee" includes the superintendent of the state highway patrol. In all cases of doubt, the state highway patrol retirement board shall determine whether any person is an employee as defined in this division, and the decision of the board is final.

(B) "Prior service" means all service rendered as an employee of the state highway patrol prior to September 5, 1941, to the extent credited by the board, provided that in no case shall prior service include service rendered prior to November 15, 1933.

(C) "Total service" means all service rendered by an employee to the extent credited by the board. Total service includes all of the following:

(1) Contributing service rendered by the employee since last becoming a member of the state highway patrol retirement system;

(2) All prior service credit;

(3) Restored service credit as provided in this chapter;

(4) Military service credit purchased under division (D) of section 5505.16 or section 5505.25 of the Revised Code;

(5) Credit granted under division (C) of section 5505.17 or section 5505.201, 5505.40, or 5505.402 of the Revised Code;

(6) Credit for any period, not to exceed three years, during which the member was out of service and receiving benefits under Chapters 4121. and 4123. of the Revised Code.

(D) "Beneficiary" means any person, except a retirant, who is in receipt of a pension or other benefit payable from funds of the retirement system.

(E) "Regular interest" means interest compounded at rates designated from time to time by the retirement board.

(F) "Plan" means the provisions of this chapter.

(G) "Retirement system" or "system" means the state highway patrol retirement system created and established in the plan.

(H) "Contributing service" means all service rendered by a member since September 4, 1941, for which deductions were made from the member's salary under the plan.

(I) "Retirement board" or "board" means the state highway patrol retirement board provided for in the plan.

(J) Except as provided in section 5505.18 of the Revised Code, "member" means any employee included in the membership of the retirement system, whether or not rendering contributing service.

(K) "Retirant" means any member who retires with a pension payable from the retirement system.

(L) "Accumulated contributions" means the sum of the following credited to a member's individual account in the employees' savings fund:

(1) All amounts deducted from the salary of the member;

(2) All amounts paid by the member to purchase state highway patrol retirement system service credit pursuant to this chapter or other state law.

(M)

(1) Except as provided in division (M)(2) of this section, "final average salary" means the average of the highest salary paid a member during any three consecutive or nonconsecutive years.

If a member has less than three years of contributing service, the member's final average salary shall be the average of the annual rates of salary paid to the member during the member's total years of contributing service.

(2) If a member is credited with service under division (C)(6) of this section or division (D) of section 5505.16 of the Revised Code, the member's final average salary shall be the average of the highest salary that was paid to the member or would have been paid to the member, had the member been rendering contributing service, during any three consecutive or nonconsecutive years. If that member has less than three years of total service, the member's final average salary shall be the average of the annual rates of salary that were paid to the member or would have been paid to the member during the member's years of total service.

(N) "Pension" means an annual amount payable by the retirement system throughout the life of a person or as otherwise provided in the plan.

(O) "Pension reserve" means the present value of any pension, or benefit in lieu of any pension, computed upon the basis of mortality and other tables of experience and interest the board shall from time to time adopt.

(P) "Deferred pension" means a pension for which an eligible member of the system has made application and which is payable as provided in division (A) or (B) of section 5505.16 of the Revised Code.

(Q) "Retirement" means termination as an employee of the state highway patrol, with application having been made to the system for a pension or a deferred pension.

(R) "Fiduciary" means any of the following:

(1) A person who exercises any discretionary authority or control with respect to the management of the system, or with respect to the management or disposition of its assets;

(2) A person who renders investment advice for a fee, direct or indirect, with respect to money or property of the system;

(3) A person who has any discretionary authority or responsibility in the administration of the system.

(S)

(1) Except as otherwise provided in this division, "salary" means all compensation, wages, and other earnings paid to a member by reason of employment but without regard to whether any of the compensation, wages, or other earnings are treated as deferred income for federal income tax purposes. Salary includes all of the following:

(a) Payments for shift differential, hazard duty, professional achievement, and longevity;

(b) Payments for occupational injury leave, personal leave, sick leave, bereavement leave, administrative leave, and vacation leave used by the member;

(c) Payments made under a disability leave program sponsored by the state for which the state is required by section 5505.151 of the Revised Code to make periodic employer and employee contributions to the retirement system.

(2) "Salary" does not include any of the following:

(a) Payments resulting from the conversion of accrued but unused sick leave, personal leave, compensatory time, and vacation leave;

(b) Payments made by the state to provide life insurance, sickness, accident, endowment, health, medical, hospital, dental, or surgical coverage, or other insurance for the member or the member's family, or amounts paid by the state to the member in lieu of providing that insurance;

(c) Payments for overtime work;

(d) Incidental benefits, including lodging, food, laundry, parking, or services furnished by the state, use of property or equipment of the state, and reimbursement for job-related expenses authorized by the state including moving and travel expenses and expenses related to professional development;

(e) Payments made to or on behalf of a member that are in excess of the annual compensation that may be taken into account by the retirement system under division (a)(17) of section 401 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a)(17), as amended;

(f) Payments made under division (B), (C), or (E) of section 5923.05 of the Revised Code, Section 4 of Substitute Senate Bill No. 3 of the 119th general assembly, Section 3 of Amended Substitute Senate Bill No. 164 of the 124th general assembly, or Amended Substitute House Bill No. 405 of the 124th general assembly.

(3) The retirement board shall determine by rule whether any compensation, wages, or earnings not enumerated in this division are salary, and its decision shall be final.

(T) "Actuary" means an individual who satisfies all of the following requirements:

(1) Is a member of the American academy of actuaries;

(2) Is an associate or fellow of the society of actuaries;

(3) Has a minimum of five years' experience in providing actuarial services to public retirement plans.

Effective Date: 03-24-2003

This section is set out twice. See also §5505.012, as amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 1/1/2015.



Section 5505.01 - [Effective 1/1/2015] Highway patrol retirement system definitions.

As used in this chapter:

(A) "Employee" means any qualified employee in the uniform division of the state highway patrol, any qualified employee in the radio division hired prior to November 2, 1989, and any state highway patrol cadet attending training school pursuant to section 5503.05 of the Revised Code whose attendance at the school begins on or after June 30, 1991. "Employee" includes the superintendent of the state highway patrol. In all cases of doubt, the state highway patrol retirement board shall determine whether any person is an employee as defined in this division, and the decision of the board is final.

(B) "Prior service" means all service rendered as an employee of the state highway patrol prior to September 5, 1941, to the extent credited by the board, provided that in no case shall prior service include service rendered prior to November 15, 1933.

(C) "Total service" means all service rendered by an employee to the extent credited by the board. Total service includes all of the following:

(1) Contributing service rendered by the employee since last becoming a member of the state highway patrol retirement system;

(2) All prior service credit;

(3) Restored service credit as provided in this chapter;

(4) Military service credit purchased under division (D) of section 5505.16 or section 5505.25 of the Revised Code;

(5) Credit granted under division (C) of section 5505.17 or section 5505.201, 5505.40, or 5505.402 of the Revised Code;

(6) Credit for any period, not to exceed three years, during which the member was out of service and receiving benefits under Chapters 4121. and 4123. of the Revised Code.

(D) "Beneficiary" means any person, except a retirant, who is in receipt of a pension or other benefit payable from funds of the retirement system.

(E) "Regular interest" means interest compounded at rates designated from time to time by the retirement board.

(F) "Plan" means the provisions of this chapter.

(G) "Retirement system" or "system" means the state highway patrol retirement system created and established in the plan.

(H) "Contributing service" means all service rendered by a member since September 4, 1941, for which deductions were made from the member's salary under the plan.

(I) "Retirement board" or "board" means the state highway patrol retirement board provided for in the plan.

(J) Except as provided in section 5505.18 of the Revised Code, "member" means any employee included in the membership of the retirement system, whether or not rendering contributing service.

(K) "Retirant" means any member who retires with a pension payable from the retirement system.

(L) "Accumulated contributions" means the sum of the following credited to a member's individual account in the employees' savings fund:

(1) All amounts deducted from the salary of the member;

(2) All amounts paid by the member to purchase state highway patrol retirement system service credit pursuant to this chapter or other state law.

(M)

(1) Except as provided in division (M)(2) of this section, "final average salary" means the average of the highest salary paid a member during any five consecutive or nonconsecutive years.

If a member has less than five years of contributing service, the member's final average salary shall be the average of the annual rates of salary paid to the member during the member's total years of contributing service.

(2) If a member is credited with service under division (C)(6) of this section or division (D) of section 5505.16 of the Revised Code, the member's final average salary shall be the average of the highest salary that was paid to the member or would have been paid to the member, had the member been rendering contributing service, during any five consecutive or nonconsecutive years. If that member has less than five years of total service, the member's final average salary shall be the average of the annual rates of salary that were paid to the member or would have been paid to the member during the member's years of total service.

(N) "Pension" means an annual amount payable by the retirement system throughout the life of a person or as otherwise provided in the plan.

(O) "Pension reserve" means the present value of any pension, or benefit in lieu of any pension, computed upon the basis of mortality and other tables of experience and interest the board shall from time to time adopt.

(P) "Deferred pension" means a pension for which an eligible member of the system has made application and which is payable as provided in division (A) or (B) of section 5505.16 of the Revised Code.

(Q) "Retirement" means termination as an employee of the state highway patrol, with application having been made to the system for a pension or a deferred pension.

(R) "Fiduciary" means any of the following:

(1) A person who exercises any discretionary authority or control with respect to the management of the system, or with respect to the management or disposition of its assets;

(2) A person who renders investment advice for a fee, direct or indirect, with respect to money or property of the system;

(3) A person who has any discretionary authority or responsibility in the administration of the system.

(S)

(1) Except as otherwise provided in this division, "salary" means all compensation, wages, and other earnings paid to a member by reason of employment but without regard to whether any of the compensation, wages, or other earnings are treated as deferred income for federal income tax purposes. Salary includes all of the following:

(a) Payments for shift differential, hazard duty, professional achievement, and longevity;

(b) Payments for occupational injury leave, personal leave, sick leave, bereavement leave, administrative leave, and vacation leave used by the member;

(c) Payments made under a disability leave program sponsored by the state for which the state is required by section 5505.151 of the Revised Code to make periodic employer and employee contributions to the retirement system.

(2) "Salary" does not include any of the following:

(a) Payments resulting from the conversion of accrued but unused sick leave, personal leave, compensatory time, and vacation leave;

(b) Payments made by the state to provide life insurance, sickness, accident, endowment, health, medical, hospital, dental, or surgical coverage, or other insurance for the member or the member's family, or amounts paid by the state to the member in lieu of providing that insurance;

(c) Payments for overtime work;

(d) Incidental benefits, including lodging, food, laundry, parking, or services furnished by the state, use of property or equipment of the state, and reimbursement for job-related expenses authorized by the state including moving and travel expenses and expenses related to professional development;

(e) Payments made to or on behalf of a member that are in excess of the annual compensation that may be taken into account by the retirement system under division (a)(17) of section 401 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 401(a)(17), as amended;

(f) Payments made under division (B), (C), or (E) of section 5923.05 of the Revised Code, Section 4 of Substitute Senate Bill No. 3 of the 119th general assembly, Section 3 of Amended Substitute Senate Bill No. 164 of the 124th general assembly, or Amended Substitute House Bill No. 405 of the 124th general assembly.

(3) The retirement board shall determine by rule whether any compensation, wages, or earnings not enumerated in this division are salary, and its decision shall be final.

(T) "Actuary" means an individual who satisfies all of the following requirements:

(1) Is a member of the American academy of actuaries;

(2) Is an associate or fellow of the society of actuaries;

(3) Has a minimum of five years' experience in providing actuarial services to public retirement plans.

Amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 1/1/2015.

Effective Date: 03-24-2003

This section is set out twice. See also §5505.011, effective until 1/1/2015.



Section 5505.02 - State highway patrol pension fund established - membership mandatory.

The state highway patrol retirement system is hereby established for the state highway patrol employees, as defined in division (A) of section 5505.01 of the Revised Code.

Membership in the retirement system includes all state highway patrol employees, as defined in section 5505.01 of the Revised Code, and such membership is mandatory for such employees.

Effective Date: 02-21-1967



Section 5505.03 - Creation of funds.

(A) The funds created by this section are the "employees' savings fund," "employer's accumulation fund," "pension reserve fund," "survivors' benefit fund," "income fund," and "expense fund." When reference is made to any of such funds, such reference is made to each as a separate legal entity; provided that the moneys in the funds may be intermingled for deposit and investment purposes.

(B) The employees' savings fund is the fund in which shall be accumulated the contributions deducted from the salaries of members, except as provided in division (B)(1)(b) of section 5505.54 of the Revised Code. Any refunds of accumulated contributions, as provided in the plan, shall be paid from such fund. Upon a member's retirement, the accumulated contributions standing to the member's credit in the fund shall be transferred to the pension reserve fund if the member's retirement occurs on or after January 1, 1966, or to the employer's accumulation fund if the member's retirement occurred prior to January 1, 1966. If a pension is payable on account of the death of a member, the accumulated contributions standing to the member's credit in the employees' savings fund shall be transferred to the survivors' benefit fund if the member's death occurs after January 1, 1966, or to the employer's accumulation fund if the member's death occurs prior to January 1, 1966.

(C)

(1) The employer's accumulation fund is the fund in which shall be accumulated the state's contribution to the state highway patrol retirement system and the amounts contributed under division (B)(1)(b) of section 5505.54 of the Revised Code. Upon a member's retirement after January 1, 1966, the difference between the member's pension reserve and the member's accumulated contributions shall be transferred to the pension reserve fund. If a pension is payable on account of a member's death occurring after January 1, 1966, the difference between the pension reserve for that pension and the member's accumulated contributions shall be transferred to the survivors' benefit fund.

(2) All pensions allowed and payable prior to January 1, 1966, shall be continued according to the provisions of the plan in force the day preceding January 1, 1966, unless otherwise provided for in this chapter and shall be paid from the employer's accumulation fund.

(D) The pension reserve fund is the fund from which shall be paid all pensions on account of members who retire on or after January 1, 1966. If a disability retirant returns to the employ of the state highway patrol, the disability retirant's pension reserve at that time shall be transferred to the employees' savings fund and the employer's accumulation fund in the same proportion as the pension reserve was originally transferred to the pension reserve fund.

(E) The survivors' benefit fund is the fund from which shall be paid all pensions, payable under section 5505.17 of the Revised Code, on account of members who die on or after January 1, 1966.

(F)

(1) The income fund is the fund to which shall be credited all interest, dividends, distributions, and other income derived from deposits and investments of moneys of the retirement system, all gifts and bequests to the system, all transfers from the employees' savings fund because of lack of claimant, and any other moneys the disposition of which is not otherwise provided for in the plan.

(2) If the balance in the income fund exceeds the requirements of the fund, the state highway patrol retirement board may transfer amounts from the income fund to meet special requirements of the various other funds of the retirement system.

(G) The expense fund is the fund from which the expense of the administration of this chapter shall be paid, exclusive of amounts payable as retirement allowances and as other benefits. The state highway patrol retirement board shall estimate annually the amount to be provided in the expense fund and such amount shall be transferred from the income fund. If such amount is insufficient during any year, the board is authorized to transfer the amount of such insufficiency from the income fund.

Amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 1/7/2013.

Effective Date: 07-30-1984



Section 5505.04 - State highway patrol retirement board organization and rules.

(A)

(1) The general administration and management of the state highway patrol retirement system and the making effective of this chapter are hereby vested in the state highway patrol retirement board. The board may sue and be sued, plead and be impleaded, contract and be contracted with, and do all things necessary to carry out this chapter.

The board shall consist of the following members:

(a) The superintendent of the state highway patrol;

(b) Two retirant members who reside in this state;

(c) Five employee-members;

(d) One member, known as the treasurer of state's investment designee, who shall be appointed by the treasurer of state for a term of four years and who shall have the following qualifications:

(i) The member is a resident of this state.

(ii) Within the three years immediately preceding the appointment, the member has not been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(iii) The member has direct experience in the management, analysis, supervision, or investment of assets.

(iv) The member is not currently employed by the state or a political subdivision of the state.

(e) Two investment expert members, who shall be appointed to four-year terms. One investment expert member shall be appointed by the governor, and one investment expert member shall be jointly appointed by the speaker of the house of representatives and the president of the senate. Each investment expert member shall have the following qualifications:

(i) Each investment expert member shall be a resident of this state.

(ii) Within the three years immediately preceding the appointment, each investment expert member shall not have been employed by the public employees retirement system, police and fire pension fund, state teachers retirement system, school employees retirement system, or state highway patrol retirement system or by any person, partnership, or corporation that has provided to one of those retirement systems services of a financial or investment nature, including the management, analysis, supervision, or investment of assets.

(iii) Each investment expert member shall have direct experience in the management, analysis, supervision, or investment of assets.

(2) The board shall annually elect a chairperson and vice-chairperson from among its members. The vice-chairperson shall act as chairperson in the absence of the chairperson. A majority of the members of the board shall constitute a quorum and any action taken shall be approved by a majority of the members of the board. The board shall meet not less than once each year, upon sufficient notice to the members. All meetings of the board shall be open to the public except executive sessions as set forth in division (G) of section 121.22 of the Revised Code, and any portions of any sessions discussing medical records or the degree of disability of a member excluded from public inspection by this section.

(3) Any investment expert member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed holds office until the end of such term. The member continues in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

(B) The attorney general shall prescribe procedures for the adoption of rules authorized under this chapter, consistent with the provision of section 111.15 of the Revised Code under which all rules shall be filed in order to be effective. Such procedures shall establish methods by which notice of proposed rules are given to interested parties and rules adopted by the board published and otherwise made available. When it files a rule with the joint committee on agency rule review pursuant to section 111.15 of the Revised Code, the board shall submit to the Ohio retirement study council a copy of the full text of the rule, and if applicable, a copy of the rule summary and fiscal analysis required by division (B) of section 127.18 of the Revised Code.

(C)

(1) As used in this division, "personal history record" means information maintained by the board on an individual who is a member, former member, retirant, or beneficiary that includes the address, telephone number, social security number, record of contributions, correspondence with the system, and other information the board determines to be confidential.

(2) The records of the board shall be open to public inspection, except for the following which shall be excluded: the member's, former member's, retirant's, or beneficiary's personal history record and the amount of a monthly allowance or benefit paid to a retirant, beneficiary, or survivor, except with the written authorization of the individual concerned.

(D) All medical reports and recommendations are privileged except as follows:

(1) Copies of such medical reports or recommendations shall be made available to the individual's personal physician, attorney, or authorized agent upon written release received from such individual or such individual's agent, or when necessary for the proper administration of the fund to the board-assigned physician.

(2) Documentation required by section 2929.193 of the Revised Code shall be provided to a court holding a hearing under that section.

(E) Notwithstanding the exceptions to public inspection in division (C)(2) of this section, the board may furnish the following information:

(1) If a member, former member, or retirant is subject to an order issued under section 2907.15 of the Revised Code or an order issued under division (A) or (B) of section 2929.192 of the Revised Code or is convicted of or pleads guilty to a violation of section 2921.41 of the Revised Code, on written request of a prosecutor as defined in section 2935.01 of the Revised Code, the board shall furnish to the prosecutor the information requested from the individual's personal history record.

(2) Pursuant to a court order issued under Chapters 3119., 3121., and 3123. of the Revised Code, the board shall furnish to a court or child support enforcement agency the information required under those chapters.

(3) At the written request of any nonprofit organization or association providing services to retirement system members, retirants, or beneficiaries, the board shall provide to the organization or association a list of the names and addresses of members, former members, retirants, or beneficiaries if the organization or association agrees to use such information solely in accordance with its stated purpose of providing services to such individuals and not for the benefit of other persons, organizations, or associations. The costs of compiling, copying, and mailing the list shall be paid by such entity.

(4) Within fourteen days after receiving from the director of job and family services a list of the names and social security numbers of recipients of public assistance pursuant to section 5101.181 of the Revised Code, the board shall inform the auditor of state of the name, current or most recent employer address, and social security number of each member whose name and social security number are the same as those of a person whose name or social security number was submitted by the director. The board and its employees, except for purposes of furnishing the auditor of state with information required by this section, shall preserve the confidentiality of recipients of public assistance in compliance with section 5101.181 of the Revised Code.

(5) The system shall comply with orders issued under section 3105.87 of the Revised Code.

On the written request of an alternate payee, as defined in section 3105.80 of the Revised Code, the system shall furnish to the alternate payee information on the amount and status of any amounts payable to the alternate payee under an order issued under section 3105.171 or 3105.65 of the Revised Code.

(6) At the request of any person, the board shall make available to the person copies of all documents, including resumes, in the board's possession regarding filling a vacancy of an employee member or retirant member of the board. The person who made the request shall pay the cost of compiling, copying, and mailing the documents. The information described in this division is a public record.

(7) The system shall provide the notice required by section 5505.263 of the Revised Code to the prosecutor assigned to the case.

(F) A statement that contains information obtained from the system's records that is certified and signed by an officer of the retirement system and to which the system's official seal is affixed, or copies of the system's records to which the signature and seal are attached, shall be received as true copies of the system's records in any court or before any officer of this state.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 04-01-2001; 09-15-2004; 2008 SB3 05-13-2008



Section 5505.041 - Election to board - retirant member eligibility - terms.

All elections for retirant member and employee members of the state highway patrol retirement board shall be held under the direction of the board in accordance with rules adopted under section 5505.047 of the Revised Code. A person who at the time of retirement is an employee member of the board is not eligible to become a retirant member of the board until three years after the person's retirement date. Service and disability retirants may vote in elections for the retirant member of the board. Contributing members may vote in elections for the employee member of the board.

On certification of the election results in accordance with rules adopted under section 5505.047 of the Revised Code, the person elected as a retirant member of the board or an employee member of the board shall serve a four-year term beginning on the first day of August following the election.

The initial election of the second retirant-member shall be held at the first election that occurs later than ninety days after the effective date of this section. The subsequent term shall commence on the first day of August of the fourth year thereafter.

Effective Date: 09-15-2004



Section 5505.042 - Filing of vacancies by election.

Except as provided in section 5505.043 of the Revised Code, any vacancy occurring in the term of a retirant member of the state highway patrol retirement board or an employee member of the board shall be filled by an election conducted in the same manner as other retirant member and employee member elections under section 5505.041 of the Revised Code. On certification of the election results in accordance with rules adopted under section 5505.047 of the Revised Code, the retirant member or employee member elected shall hold office until the first day of the new term that follows the next board election that occurs not less than ninety days after the member's election.

Effective Date: 09-15-2004; 08-04-2005



Section 5505.043 - Election not required where candidate unopposed.

(A) The state highway patrol retirement board is not required to hold an election for a position on the board as a retirant member or employee member if only one candidate has been nominated for the position in accordance with rules governing the election adopted under section 5505.047 of the Revised Code. The candidate shall take office as if elected and the term of office shall be four years beginning in August of the year the candidate was nominated.

(B) The board is not required to hold an election for a vacated position on the board as a retirant member or employee member if either of the following is the case:

(1) Only one candidate has been nominated for the vacancy in accordance with rules governing the election adopted under section 5505.047 of the Revised Code, in which case the candidate shall fill the unexpired term.

(2) Less than ninety days remain in the member's term on the day that member's position becomes vacant.

Effective Date: 09-15-2004; 04-06-2007



Section 5505.044 - Candidate campaign finance statements - donor statement of independent expenditures.

(A) As used in this section:

(1) "Campaign committee" means a candidate or a combination of two or more persons authorized by a candidate to receive contributions and in-kind contributions and make expenditures on behalf of the candidate.

(2) "Candidate" means an individual who has been nominated in accordance with rules adopted under section 5505.047 of the Revised Code for election to the state highway patrol retirement board or who is seeking to be elected to fill a vacancy on the board pursuant to section 5505.042 of the Revised Code.

(3) "Contribution" means a loan, gift, deposit, forgiveness of indebtedness, donation, advance, payment, transfer of funds or transfer of anything of value including a transfer of funds from an inter vivos or testamentary trust or decedent's estate, and the payment by any person other than the person to whom the services are rendered for the personal services of another person, which contribution is made, received, or used for the purpose of influencing the results of an election to the state highway patrol retirement board under section 5505.041 or 5505.042 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to section 5505.042 of the Revised Code. "Contribution" does not include:

(a) Services provided without compensation by individuals volunteering a portion or all of their time on behalf of a person;

(b) Ordinary home hospitality;

(c) The personal expenses of a volunteer paid for by that volunteer campaign worker.

(4) "Election day" means the following, as appropriate to the situation:

(a) The last day that ballots for an election to the state highway patrol retirement board under section 5505.041 or 5505.042 of the Revised Code may be returned in order for the ballot to be counted;

(b) If, pursuant to section 5505.043 of the Revised Code, no election is held, the last day that ballots would have been required to be returned in order to be counted if an election was to be held under section 5505.041 or 5505.042 of the Revised Code.

(5) "Expenditure" means the disbursement or use of a contribution for the purpose of influencing the results of an election to the state highway patrol retirement board under section 5505.041 or 5505.042 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to section 5505.042 of the Revised Code.

(6) "Independent expenditure" means an expenditure by an individual, partnership, or other entity advocating the election or defeat of an identified candidate or candidates, that is not made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of any candidate or candidates or of the campaign committee or agent of the candidate or candidates. An independent expenditure shall not be construed as being a contribution. As used in division (A)(6) of this section:

(a) "Advocating" means any communication containing a message advocating election or defeat.

(b) "Identified candidate" means that the name of the candidate appears, a photograph or drawing of the candidate appears, or the identity of the candidate is otherwise apparent by unambiguous reference.

(c) "Made in coordination, cooperation, or consultation with, or at the request or suggestion of, any candidate or the campaign committee or agent of the candidate" means made pursuant to any arrangement, coordination, or direction by the candidate, the candidate's campaign committee, or the candidate's agent prior to the publication, distribution, display, or broadcast of the communication. An expenditure is presumed to be so made when it is any of the following:

(i) Based on information about the candidate's plans, projects, or needs provided to the person making the expenditure by the candidate, or by the candidate's campaign committee or agent, with a view toward having an expenditure made;

(ii) Made by or through any person who is, or has been, authorized to raise or expend funds, who is, or has been, an officer of the candidate's campaign committee, or who is, or has been, receiving any form of compensation or reimbursement from the candidate or the candidate's campaign committee or agent;

(iii) Made by a political party in support of a candidate, unless the expenditure is made by a political party to conduct voter registration or voter education efforts.

(d) "Agent" means any person who has actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate, or means any person who has been placed in a position with the candidate's campaign committee or organization such that it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

(7) "In-kind contribution" means anything of value other than money that is used to influence the results of an election to the state highway patrol retirement board under section 5505.041 or 5505.042 of the Revised Code or the results of an election to fill a vacancy on the board pursuant to section 5505.042 of the Revised Code or is transferred to or used in support of or in opposition to a candidate and that is made with the consent of, in coordination, cooperation, or consultation with, or at the request or suggestion of the benefited candidate. The financing of the dissemination, distribution, or republication, in whole or in part, of any broadcast or of any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's campaign committee, or their authorized agents is an in-kind contribution to the candidate and an expenditure by the candidate.

(8) "Personal expenses" includes ordinary expenses for accommodations, clothing, food, personal motor vehicle or airplane, and home telephone.

(B) Except as otherwise provided in division (D) of this section, each candidate who, or whose campaign committee, receives contributions or in-kind contributions totaling one thousand dollars or more or has expenditures totaling one thousand dollars or more in connection with the candidate's efforts to be elected to the state highway patrol retirement board shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the contributions, in-kind contributions, and expenditures. The statements shall be filed regardless of whether an election is held or, pursuant to section 5505.043 of the Revised Code, an election is not held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect contributions and in-kind contributions received and expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(C) Each individual, partnership, or other entity who makes an independent expenditure in connection with the candidate's efforts to be elected to the state highway patrol retirement board shall file with the secretary of state two complete, accurate, and itemized statements setting forth in detail the independent expenditures. The statements shall be filed regardless of whether an election is held or, pursuant to section 5505.043 of the Revised Code, an election is not held. The statements shall be made on a form prescribed under section 111.30 of the Revised Code.

The first statement shall be filed not later than four p.m. on the day that is twelve days before election day. The second statement shall be filed not sooner than the day that is eight days after election day and not later than thirty-eight days after election day. The first statement shall reflect independent expenditures made to the close of business on the twentieth day before election day. The second statement shall reflect independent expenditures made during the period beginning on the nineteenth day before election day and ending on the close of business on the seventh day after election day.

(D) Each candidate who, or whose campaign committee, receives a contribution or in-kind contribution or makes an expenditure in connection with the candidate's efforts to be elected to fill a vacancy in the public employees retirement board pursuant to section 5505.042 of the Revised Code shall file with the secretary of state a complete, accurate, and itemized statement setting forth in detail the contributions, in-kind contributions, and expenditures. The statement shall be made on a form prescribed under section 111.30 of the Revised Code. Every expenditure shall be vouched for by a receipted bill, stating the purpose of the expenditures, that shall be filed with the statement; a canceled check with a notation of the purpose of the expenditure is a receipted bill for purposes of this division.

The statement shall be filed within thirty-eight days after the day the candidate takes office. The statement shall reflect contributions and in-kind contributions received and expenditures made to the close of business on the seventh day after the day the candidate takes office.

Effective Date: 09-15-2004



Section 5505.045 - Filing of statements - prohibited campaign activities.

(A) No person shall knowingly fail to file a complete and accurate campaign finance statement or independent expenditure statement in accordance with section 5505.044 of the Revised Code.

(B) No person, during the course of a person seeking nomination for, and during any campaign for, election to the state highway patrol retirement board, shall knowingly and with intent to affect the nomination or the outcome of the campaign do any of the following by means of campaign materials, an advertisement on radio or television or in a newspaper or periodical, a public speech, press release, or otherwise:

(1) With regard to a candidate, identify the candidate in a manner that implies that the candidate is a member of the board or use the term "re-elect" when the candidate is not currently a member of the board;

(2) Make a false statement concerning the formal schooling or training completed or attempted by a candidate; a degree, diploma, certificate, scholarship, grant, award, prize, or honor received, earned, or held by a candidate; or the period of time during which a candidate attended any school, college, community technical school, or institution;

(3) Make a false statement concerning the professional, occupational, or vocational licenses held by a candidate, or concerning any position the candidate held for which the candidate received a salary or wages;

(4) Make a false statement that a candidate or board member has been indicted or convicted of a theft offense, extortion, or other crime involving financial corruption or moral turpitude;

(5) Make a statement that a candidate has been indicted for any crime or has been the subject of a finding by the Ohio elections commission without disclosing the outcome of any legal proceedings resulting from the indictment or finding;

(6) Make a false statement that a candidate or board member has a record of treatment or confinement for mental disorder;

(7) Make a false statement that a candidate or board member has been subjected to military discipline for criminal misconduct or dishonorably discharged from the armed services;

(8) Falsely identify the source of a statement, issue statements under the name of another person without authorization, or falsely state the endorsement of or opposition to a candidate by a person or publication;

(9) Make a false statement concerning the voting record of a candidate or board member;

(10) Post, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.

Effective Date: 09-15-2004



Section 5505.046 - Complaint alleging violation of RC 5505.045 - procedure - fine.

The secretary of state, or any person acting on personal knowledge and subject to the penalties of perjury, may file a complaint with the Ohio elections commission alleging a violation of section 5505.045 of the Revised Code. The complaint shall be made on a form prescribed and provided by the commission.

On receipt of a complaint under this section, the commission shall hold a hearing open to the public to determine whether the violation alleged in the complaint has occurred. The commission may administer oaths and issue subpoenas to any person in the state compelling the attendance of witnesses and the production of relevant papers, books, accounts, and reports. On the refusal of any person to obey a subpoena or to be sworn or to answer as a witness, the commission may apply to the court of common pleas of Franklin county under section 2705.03 of the Revised Code. The court shall hold contempt proceedings in accordance with Chapter 2705. of the Revised Code.

The commission shall provide the person accused of the violation at least seven days prior notice of the time, date, and place of the hearing. The accused may be represented by an attorney and shall have an opportunity to present evidence, call witnesses, and cross-examine witnesses.

At the hearing, the commission shall determine whether the violation alleged in the complaint has occurred. If the commission determines that a violation of division (A) of section 5505.045 of the Revised Code has occurred, the commission shall either impose a fine under section 5505.99 of the Revised Code or enter a finding that good cause has been shown not to impose the fine. If the commission determines that a violation of division (B) of section 5505.045 of the Revised Code has occurred, the commission shall impose the fine described in section 5505.99 of the Revised Code, refer the matter to the appropriate prosecutor, or enter a finding that good cause has been shown to not impose a fine or refer the matter to the appropriate prosecutor.

Effective Date: 09-15-2004



Section 5505.047 - Adoption of election rules - certification of nominating petitions and election results.

(A) The state highway patrol board, after consultation with the secretary of state, shall adopt rules in accordance with Chapter 119. of the Revised Code, governing all of the following:

(1) The administration of elections of members of the board under section 5505.041 of the Revised Code and elections held under section 5505.042 of the Revised Code to fill vacancies on the board;

(2) Nominating petitions for the elections;

(3) Certification of the validity of nominating petitions for the elections;

(4) Certification of the results of the elections.

(B) The board may contract with the secretary of state or an independent firm to administer the elections, certify the validity of nominating petitions, and certify the results of the elections. The secretary of state and the independent firm shall perform these services in accordance with the rules adopted under division (A) of this section. Notwithstanding section 5505.04 of the Revised Code, the board shall provide information necessary for the secretary of state or the independent firm to certify the election. If the board contracts with an independent firm to administer an election, the secretary of state may audit the election.

Effective Date: 09-15-2004



Section 5505.048 - Disqualification of convicted member - misconduct in office - removal procedure.

(A) The office of an employee member or retirant member of the state highway patrol retirement board who is convicted of or pleads guilty to a felony, a theft offense as defined in section 2913.01 of the Revised Code, or a violation of section 102.02, 102.03, 102.04, 2921.02, 2921.11, 2921.13, 2921.31, 2921.41, 2921.42, 2921.43, or 2921.44 of the Revised Code shall be deemed vacant. A person who has pleaded guilty to or been convicted of an offense of that nature is ineligible for election to the office of employee member or retirant member of the state highway patrol retirement board.

(B) A member of the state highway patrol retirement board who willfully and flagrantly exercises authority or power not authorized by law, refuses or willfully neglects to enforce the law or to perform any official duty imposed by law, or is guilty of gross neglect of duty, gross immorality, drunkenness, misfeasance, malfeasance, or nonfeasance is guilty of misconduct in office. On complaint and hearing in the manner provided for in this section, the board member shall have judgment of forfeiture of the office with all its emoluments entered against the board member, creating in the office a vacancy to be filled as provided by law.

(C) Proceedings for removal of a state retirement system board member on any of the grounds enumerated in division (B) of this section shall be commenced by filing with the court of common pleas of the county in which the board member resides a written complaint specifically setting forth the charge. The complaint shall be accepted if signed by the governor or signed as follows:

(1) If the complaint is against an employee member of the board, the complaint must be signed by a number of members of the retirement system that equals at least the following and must include signatures of at least twenty employee members residing in at least five different counties:

(a) If the employee member was most recently elected in accordance with division (C)(2) of section 5505.04 of the Revised Code, ten per cent of the number of contributing members of the system who voted in that election;

(b) If the employee member was most recently elected to the board pursuant to division (C)(3) of section 5505.04 of the Revised Code or took office in accordance with division (C)(4) of that section, ten per cent of the number of contributing members of the system who voted in the most recent election held in accordance with division (C)(2) of section 5505.04 of the Revised Code for that employee member position on the board.

(2) If the complaint is against the retirant member of the board, the complaint must be signed by a number of service and disability retirants that equals at least the following and must include signatures of at least twenty service and disability members residing in at least five different counties:

(a) If the retirant member was most recently elected in accordance with division (C)(1) of section 5505.04 of the Revised Code, ten per cent of the number of service and disability retirants who voted in that election;

(b) If the retirant member was most recently elected to the board pursuant to division (C)(3) of section 5505.04 of the Revised Code or took office in accordance with division (C)(4) of that section, ten per cent of the number of service and disability retirants who voted in the most recent election held in accordance with division (C)(1) of section 5505.04 of the Revised Code for that retirant member position on the board.

(D) The clerk of the court of common pleas in which a complaint against a board member is filed under division (C) of this section shall do both of the following with respect to the complaint:

(1) Submit the signatures obtained pursuant to division (C) of this section to the board for purposes of verifying the validity of the signatures. The board shall verify the validity of the signatures and report its findings to the court.

(2) Cause a copy of the complaint to be served on the board member at least ten days before the hearing on the complaint. The court shall hold a public hearing not later than thirty days after the filing of the complaint. The court may subpoena witnesses and compel their attendance in the same manner as in civil cases. Process shall be served by the sheriff of the county in which the witness resides. Witness fees and other fees in connection with the proceedings shall be the same as in civil cases. The court may suspend the board member pending the hearing.

If the court finds that one or more of the charges in the complaint are true, it shall make a finding for removal of the board member. The court's finding shall include a full, detailed statement of the reasons for the removal. The finding shall be filed with the clerk of the court and be made a matter of public record.

The board member has the right to appeal to the court of appeals.

(E) No individual who has been removed from the board pursuant to this section shall be eligible to fill an elective or appointed position as a member of the board.

Effective Date: 09-15-2004; 04-06-2007



Section 5505.049 - Members with excessive travel expenses ineligible for another term.

A person who served as an elected or appointed member of the state highway patrol retirement board for one or more entire fiscal years in fiscal years 2000, 2001, or 2002 is ineligible for re-election or reappointment to the board if the board paid travel-related expenses of the person or reimbursed the person for travel-related expenses that averaged more than ten thousand dollars annually for those fiscal years.

Effective Date: 09-15-2004



Section 5505.05 - Oath - expenses - liability insurance.

(A) Each member of the state highway patrol retirement board, upon appointment or election, shall take an oath of office that he will support the constitutions of the United States and this state, that he will diligently and honestly administer the affairs of the board, and that he will not knowingly violate or willfully permit the violation of any law applicable to this chapter. The oath shall be subscribed to by the member making it, certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(B) The members of the board shall serve without compensation, except that they shall suffer no loss because of absence from their regular employment while engaged in official duties as board members. The members of the board shall be reimbursed for actual and necessary expenses from the expense fund.

(C) The board may secure insurance coverage designed to indemnify board members and employees for their actions or conduct in the performance of official duties, and may pay required premiums for such coverage from the expense fund.

(D) The board shall adopt rules in accordance with section 111.15 of the Revised Code establishing a policy for reimbursement of travel expenses incurred by board members in the performance of their official duties. As part of any audit performed under Chapter 117. of the Revised Code, an inquiry shall be made into whether board members have complied with these rules.

(E) No board member shall accept payment or reimbursement for travel expenses, other than for meals and other food and beverages provided to the member, from any source other than the expense fund. Except in the case of an emergency, no out-of-state travel expenses shall be reimbursed unless approved in advance by a majority of the board at a regular board meeting.

Effective Date: 08-25-1995



Section 5505.06 - Investment and fiduciary duties of state highway patrol retirement board.

(A) The members of the state highway patrol retirement board shall be the trustees of the funds created by section 5505.03 of the Revised Code. The board shall have full power to invest the funds. The board and other fiduciaries shall discharge their duties with respect to the funds solely in the interest of the participants and beneficiaries; for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering the system; with care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims; and by diversifying the investments of the system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

To facilitate investment of the funds, the board may establish a partnership, trust, limited liability company, corporation, including a corporation exempt from taxation under the Internal Revenue Code, 100 Stat. 2085, 26 U.S.C. 1, as amended, or any other legal entity authorized to transact business in this state.

(B) In exercising its fiduciary responsibility with respect to the investment of the funds, it shall be the intent of the board to give consideration to investments that enhance the general welfare of the state and its citizens where the investments offer quality, return, and safety comparable to other investments currently available to the board. In fulfilling this intent, equal consideration shall be given to investments otherwise qualifying under this section that involve minority owned and controlled firms and firms owned and controlled by women, either alone or in joint venture with other firms.

The board shall adopt, in regular meeting, policies, objectives, or criteria for the operation of the investment program that include asset allocation targets and ranges, risk factors, asset class benchmarks, time horizons, total return objectives, and performance evaluation guidelines. In adopting policies and criteria for the selection of agents with whom the board may contract for the administration of the funds, the board shall comply with sections 5505.062 and 5505.064 of the Revised Code and shall also give equal consideration to minority owned and controlled firms, firms owned and controlled by women, and joint ventures involving minority owned and controlled firms and firms owned and controlled by women that otherwise meet the policies and criteria established by the board. Amendments and additions to the policies and criteria shall be adopted in regular meeting. The board shall publish its policies, objectives, and criteria under this provision no less often than annually and shall make copies available to interested parties.

When reporting on the performance of investments, the board shall comply with the performance presentation standards established by the association for investment management and research.

(C) All evidences of title of the investments purchased by the board shall be delivered to the treasurer of state, who is hereby designated as the custodian thereof, or to the treasurer of state's authorized agent. Evidences of title of the investments may be deposited by the treasurer of state for safekeeping with an authorized agent, selected by the treasurer of state, who is a qualified trustee under section 135.18 of the Revised Code. The treasurer of state shall collect the principal, interest, dividends, and distributions that become due and payable and, when collected, shall credit them to the custodial funds.

The treasurer of state shall pay for the investments purchased by the board on receipt of written or electronic instructions from the board or the board's designated agent authorizing the purchase and pending receipt of the evidence of title of the investment by the treasurer of state or the treasurer of state's authorized agent. The board may sell investments held by the board, and the treasurer of state or the treasurer of state's authorized agent shall accept payment from the purchaser and deliver evidence of title of the investment to the purchaser on receipt of written or electronic instructions from the board or the board's designated agent authorizing the sale, and pending receipt of the moneys for the investments. The amount received shall be placed in the custodial funds. The board and the treasurer of state may enter into agreements to establish procedures for the purchase and sale of investments under this division and the custody of the investments.

(D) All of the board's business shall be transacted, all its funds shall be invested, all warrants for money drawn and payments shall be made, and all of its cash, securities, and other property shall be held, in the name of the board or its nominee, provided that nominees are authorized by board resolution for the purpose of facilitating the ownership and transfer of investments.

(E) No purchase or sale of any investment shall be made under this section except as authorized by the board.

(F) Any statement of financial position distributed by the board shall include the fair value, as of the statement date, of all investments held by the board under this section.

Effective Date: 03-07-1997; 09-15-2004



Section 5505.061 - Transactions prohibited.

(A) Except as provided in division (B) of this section, a fiduciary shall not cause the state highway patrol retirement system to engage in a transaction, if he knows or should know that such transaction constitutes a direct or indirect:

(1) Sale or exchange, or leasing, of any property between the system and a party in interest;

(2) Lending of money or other extension of credit between the system and a party in interest;

(3) Furnishing of goods, services, or facilities between the system and a party in interest;

(4) Transfer to, or use by or for the benefit of a party in interest, of any assets of the system; or

(5) Acquisition, on behalf of the system, of any employer security or employer real property.

(B) Nothing in this section shall prohibit any transaction between the state highway patrol retirement system and any fiduciary or party in interest if:

(1) All the terms and conditions of the transaction are comparable to the terms and conditions which might reasonably be expected in a similar transaction between similar parties who are not parties in interest; and

(2) The transaction is consistent with the fiduciary duties described in Chapter 5505 of the Revised Code.

(C) A fiduciary shall not:

(1) Deal with the assets of the system in his own interest or for his own account;

(2) In his individual or in any other capacity act in any transaction involving the system on behalf of a party (or represent a party) whose interests are adverse to the interests of the system or the interests of its participants or beneficiaries; or

(3) Receive any consideration for his own personal account from any party dealing with such system in connection with a transaction involving the assets of the system.

(D) In addition to any liability which he may have under any other provision, a fiduciary with respect to the system shall be liable for a breach of fiduciary responsibility of any fiduciary with respect to the system in the following circumstances:

(1) If he participates knowingly in, or knowingly undertakes to conceal, an act or omission of such other fiduciary, knowing such act or omission is a breach;

(2) If, by his failure to comply with Chapter 5505. of the Revised Code, he has enabled such other fiduciary to commit a breach; or

(3) If he has knowledge of a breach by such other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the breach.

(E) Every fiduciary of the system shall be bonded or insured to an amount of not less than one million dollars for loss by reason of acts of fraud or dishonesty.

Effective Date: 06-22-1984



Section 5505.062 - Travel expense policies - bonus policy - budget.

The state highway patrol retirement board shall do all of the following:

(A) In consultation with the Ohio ethics commission, review any existing policy regarding the travel and payment of travel expenses of members and employees of the state highway patrol retirement board and adopt rules in accordance with section 5505.04 of the Revised Code establishing a new or revised policy regarding travel and payment of travel expenses. Not less than sixty days before adopting a new or revised policy, the board shall submit the policy to the Ohio retirement study council for review.

(B) If the board intends to award a bonus to any employee of the board, adopt rules in accordance with section 5505.04 of the Revised Code establishing a policy regarding employee bonuses;

(C) Provide copies of the rules adopted under divisions (A) and (B) of this section to each member of the Ohio retirement study council;

(D) Submit to the Ohio retirement study council a proposed operating budget, including an administrative budget for the board, for the next immediate fiscal year and adopt that budget not earlier than sixty days after it is submitted to the council;

(E) Submit to the council a plan describing how the board will improve the dissemination of public information pertaining to the board.

Effective Date: 09-15-2004



Section 5505.063 - Ethics policy - commission approval - ethics training.

The state highway patrol retirement board shall, in consultation with the Ohio ethics commission, develop an ethics policy to govern board members and employees in the performance of their official duties. The board shall submit this policy to the commission for approval.

The commission shall review the policy and, if the commission determines that the policy is adequate, approve the policy. If the commission determines that the policy is inadequate, it shall specify the revisions to be made and the board shall submit a revised policy. If the commission approves the revised policy, the board shall adopt it. If not, the board shall make any further revisions required by the commission and adopt the policy. Not less than sixty days before adopting the policy, the board shall submit it to the Ohio retirement study council for review.

The board periodically shall provide ethics training to members and employees of the board. The training shall include training regarding the requirements and prohibitions of Chapter 102. of the Revised Code and sections 2921.42 and 2921.43 of the Revised Code and any other training the board considers appropriate.

The board shall establish a procedure to ensure that each employee of the board is informed of the procedure for filing a complaint alleging violation of Chapter 102. of the Revised Code or section 2921.42 or 2921.43 of the Revised Code with the Ohio ethics commission or the appropriate prosecuting attorney.

Effective Date: 09-15-2004



Section 5505.064 - Orientation program required for new members - continuing education.

Each newly elected member of the state highway patrol retirement board and each individual appointed to fill a vacancy on the board, shall, not later than ninety days after commencing service as a board member, complete the orientation program component of the retirement board member education program established under section 171.50 of the Revised Code.

Each member of the board who has served a year or longer as a board member shall, not less than twice each year, attend one or more programs that are part of the continuing education component of the retirement board member education program established under section 171.50 of the Revised Code.

Effective Date: 09-15-2004



Section 5505.065 - Chief investment officer - supervision duties - monitoring of securities transactions.

(A) The state highway patrol retirement board shall designate a person who is a licensed state retirement system investment officer to be the chief investment officer for the state highway patrol retirement system. The board shall notify the division of securities of the department of commerce in writing of its designation and of any change in its designation within ten calendar days of the designation or change.

(B) The chief investment officer shall reasonably supervise the licensed state retirement system investment officers and other persons employed by the state highway patrol retirement system with a view toward preventing violations of Chapter 1707. of the Revised Code, the "Commodity Exchange Act," 42 Stat. 998, 7 U.S.C. and following, the "Securities Act of 1933," 48 Stat. 74, 15 U.S.C. and following, and the "Securities Exchange Act of 1934," 48 Stat. 881, 15 U.S.C. 78a, and following, and the rules and regulations promulgated under those statutes. This duty of reasonable supervision shall include the adoption, implementation, and enforcement of written policies and procedures reasonably designed to prevent persons employed by the state highway patrol retirement system from misusing material, nonpublic information in violation of those laws, rules, and regulations.

For purposes of this division, no chief investment officer shall be considered to have failed to satisfy the officer's duty of reasonable supervision if the officer has done all of the following:

(1) Adopted and implemented written procedures, and a system for applying the procedures, that would reasonably be expected to prevent and detect, insofar as practicable, any violation by its licensed investment officers and other persons employed by the state highway patrol retirement system;

(2) Reasonably discharged the duties and obligations incumbent on the chief investment officer by reason of the established procedures and the system for applying the procedures when the officer had no reasonable cause to believe that there was a failure to comply with the procedures and systems;

(3) Reviewed, at least annually, the adequacy of the policies and procedures established pursuant to this section and the effectiveness of their implementation.

(C) The chief investment officer shall establish and maintain a policy to monitor and evaluate the effectiveness of securities transactions executed on behalf of the board.

No chief investment officer shall be considered to have failed to satisfy the officer's duty under this section if the officer has done both of the following:

(1) Implemented the policy adopted by the board under section 5505.068 of the Revised Code that outlines the criteria used to select agents that execute securities transactions on behalf of the state highway patrol retirement system.

(2) Reviewed, at least annually, the performance of agents that execute securities transactions on behalf of the state highway patrol retirement system.

Effective Date: 09-15-2004



Section 5505.068 - Designation of Ohio-qualified agents - selection policy - utilization - annual report.

(A) As used in this section and in section 5505.0610 of the Revised Code:

(1) "Agent" means a dealer, as defined in section 1707.01 of the Revised Code, who is licensed under sections 1707.01 to 1707.45 of the Revised Code or under comparable laws of another state or of the United States.

(2) "Minority business enterprise" has the same meaning as in section 122.71 of the Revised Code.

(3) "Ohio-qualified agent" means an agent designated as such by the state highway patrol retirement board.

(4) "Ohio-qualified investment manager" means an investment manager designated as such by the state highway patrol retirement board.

(5) "Principal place of business" means an office in which the agent regularly provides securities or investment advisory services and solicits, meets with, or otherwise communicates with clients.

(B) The state highway patrol retirement board shall, for the purposes of this section, designate an agent as an Ohio-qualified agent if the agent meets all of the following requirements:

(1) The agent is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code.

(2) The agent is authorized to conduct business in this state;

(3) The agent maintains a principal place of business in this state and employs at least five residents of this state.

(C) The state highway patrol retirement board shall adopt and implement a written policy to establish criteria and procedures used to select agents to execute securities transactions on behalf of the retirement system. The policy shall address each of the following:

(1) Commissions charged by the agent, both in the aggregate and on a per share basis;

(2) The execution speed and trade settlement capabilities of the agent;

(3) The responsiveness, reliability, and integrity of the agent;

(4) The nature and value of research provided by the agent;

(5) Any special capabilities of the agent.

(D)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified agents for the execution of domestic equity and fixed income trades on behalf of the retirement system, when an Ohio-qualified agent offers quality, services, and safety comparable to other agents otherwise available to the board and meets the criteria established under division (C) of this section.

(2) The board shall review, at least annually, the performance of the agents that execute securities transactions on behalf of the board.

(3) The board shall determine whether an agent is an Ohio-qualified agent, meets the criteria established by the board pursuant to division (C) of this section, and offers quality, services, and safety comparable to other agents otherwise available to the board. The board's determination shall be final.

(E) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each agent designated as an Ohio-qualified agent under this section;

(2) The name of each agent that executes securities transactions on behalf of the board;

(3) The amount of equity and fixed-income trades that are executed by Ohio-qualified agents, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(4) The compensation paid to Ohio-qualified agents, expressed as a percentage of total compensation paid to all agents that execute securities transactions on behalf of the board;

(5) The amount of equity and fixed-income trades that are executed by agents that are minority business enterprises, expressed as a percentage of all equity and fixed-income trades that are executed by agents on behalf of the board;

(6) Any other information requested by the Ohio retirement study council regarding the board's use of agents.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 5505.069 - Annual disclosures to Ohio Ethics Commission.

(A) The state highway patrol retirement system shall disclose the following to the Ohio ethics commission:

(1) Anything of value received by the system from an agent and anything of value given on behalf of the system by an agent;

(2) The name of any employee of the system with authority over the investment of retirement system funds or any board member of the system who deals with an agent regarding amounts described in division (A)(1) of this section.

(B) The disclosures required by this section shall be made annually in a report submitted by a date prescribed by the Ohio ethics commission.

Effective Date: 09-15-2004



Section 5505.0610 - Designation of Ohio-qualified investment managers - utilization - annual report.

(A) The state highway patrol retirement board shall, for the purposes of this section, designate an investment manager as an Ohio-qualified investment manager if the investment manager meets all of the following requirements:

(1) The investment manager is subject to taxation under Chapter 5725., 5726., 5733., 5747., or 5751. of the Revised Code.

(2) The investment manager meets one of the following requirements:

(a) Has its corporate headquarters or principal place of business in this state;

(b) Employs at least five hundred individuals in this state;

(c) Has a principal place of business in this state and employs at least twenty residents of this state.

(B)

(1) The board shall, at least annually, establish a policy with the goal to increase utilization by the board of Ohio-qualified investment managers, when an Ohio-qualified investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The policy shall also provide for the following:

(a) A process whereby the board can develop a list of Ohio-qualified investment managers and their investment products;

(b) A process whereby the board can give public notice to Ohio-qualified investment managers of the board's search for an investment manager that includes the board's search criteria.

(2) The board shall determine whether an investment manager is an Ohio-qualified investment manager and whether the investment manager offers quality, services, and safety comparable to other investment managers otherwise available to the board. The board's determination shall be final.

(C) The board shall, at least annually, submit to the Ohio retirement study council a report containing the following information:

(1) The name of each investment manager designated as an Ohio-qualified investment manager under this section;

(2) The name of each investment manager with which the board contracts;

(3) The amount of assets managed by Ohio-qualified investment managers, expressed as a percentage of the total assets held by the retirement system and as a percentage of assets managed by investment managers with which the board has contracted;

(4) The compensation paid to Ohio-qualified investment managers, expressed as a percentage of total compensation paid to all investment managers with which the board has contracted;

(5) Any other information requested by the Ohio retirement study council regarding the board's use of investment managers.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-15-2004



Section 5505.07 - Secretary, actuary, and employees - compensation and expenses.

(A) The state highway patrol retirement board may employ a secretary and secure the services of employees for the transaction of business of the state highway patrol retirement system.

Effective ninety days after the effective date of this amendment, the board may not employ a state retirement system investment officer, as defined in section 1707.01 of the Revised Code, who does not hold a valid state retirement system investment officer license issued by the division of securities in the department of commerce.

The compensation of all persons engaged by the board and all other expenses of the board necessary for the proper operation of the pension fund shall be paid at such rates and in such amounts as the board approves. Every expense voucher of an employee, officer, or board member of the state highway patrol retirement system shall itemize all purchases and expenditures.

(B) The clerical procedures required in the operation of the retirement system shall be performed by the staff of the secretary appointed by the board. The cost of such clerical procedures and the services performed by the secretary of the retirement system shall be paid by the retirement system.

(C) The board shall appoint an actuary who shall be its technical advisor.

(D) The board shall from time to time adopt such mortality and other tables of experience, and such rate or rates of interest, as are required in the proper operation of the retirement system.

(E) The board shall determine by appropriate rules the service to be credited any member in any calendar year.

The board shall perform other functions and adopt rules as required for the proper execution of Chapter 5505. of the Revised Code.

Effective Date: 08-20-1976



Section 5505.08 - No participation by trustees.

Except as provided in Chapter 5505. of the Revised Code, no trustees and no employee of the state highway patrol retirement board shall have any interest, direct or indirect, in the gains or profits of any investment made by the board, nor as such, directly or indirectly, receive any pay or emolument for his services. No trustees or employee of the board directly or indirectly, for himself or as an agent or partner or others, shall borrow any of its funds or deposits or in any manner use the same except to make such current and necessary payments as are authorized by the board: nor shall any member or employee of the board be an indorser or surety or be in any manner an obligor for moneys loaned by or borrowed by the board.

The state highway patrol retirement system shall make no investments through, purchases from, or otherwise do any business with any individual who is, or any person who within the preceding three years was employed by, a board member of, or an officer of the system, partnership, association, or corporation that is owned or controlled by, a person, who within the preceding three years was employed by a board member of, or an officer of the system, holds a fiduciary, administrative, supervisory, or trust position, or any other position in which such person would be involved, on behalf of his employer, in decisions or recommendations affecting the investment policy of the system, and in which such person would benefit by any monetary gain.

Effective Date: 08-20-1976



Section 5505.09 - Bonds of taxing districts may be offered to board.

The boards and officers of the several taxing districts of the state in the issuance and sale of evidences of indebtedness of their respective taxing districts, may offer in writing at a fair market price, which price shall not be less than par and accrued interest, to the state highway patrol retirement board, prior to advertising the same for sale, all such issues as may not have been taken by the trustees of the sinking fund of the taxing district issuing such evidences of indebtedness. The board shall, within ten days after the receipt of such written offer, either:

(A) Accept the same and purchase such evidences of indebtedness, or any portion thereof, at a fair market price, to be evidenced by a resolution of the board of officers of the taxing district issuing such evidences of indebtedness, but at a price of not less than par and accrued interest;

(B) Reject such offer in writing.

Effective Date: 01-01-1966



Section 5505.10 - Deposit and security.

There shall be kept available by the treasurer of state an amount not exceeding ten per cent of the total assets of the state highway patrol retirement system, on deposit in any bank in this state, organized under the laws of this state or of the United States, or with any trust company incorporated under the laws of this state. Such bank or trust company shall furnish adequate security for said deposit and the sum so deposited in any one bank or trust company shall not exceed twenty-five per cent of the paid-up capital and surplus of said bank or trust company.

Effective Date: 01-01-1966



Section 5505.11 - Treasurer of state is treasurer of state highway patrol retirement system.

The treasurer of state shall be the treasurer of the state highway patrol retirement system and the custodian of its funds. All disbursements therefrom shall be made by him only upon instruments authorized by the state highway patrol retirement board and bearing signatures of the chairman, or vice-chairman in the absence of the chairman, and the secretary of the retirement system. Such instruments may bear the facsimile signature of the chairman of the board. No instrument shall be drawn unless it has been previously authorized by a specific or general resolution adopted by the board.

The treasurer of state shall give a separate and additional surety bond satisfactory to the board, for the faithful performance of his duties as treasurer of the retirement system and custodian of its funds. The surety bond shall be in such amount and with such surety as the board determines and shall be deposited with the secretary of state and kept in his office. The premium on the bond shall be paid by the board.

The treasurer of state shall deposit any portion of the funds of the retirement system not needed for immediate use in the same manner as state funds are deposited, and subject to all laws with respect to the deposit of state funds, by the treasurer of state. All interest earned by such portion of retirement system funds so deposited by the treasurer of state shall be collected by him and credited to the board.

The treasurer of state shall furnish annually to the board a sworn statement of the amount of funds in his custody belonging to the retirement system.

The fiscal records of the retirement system shall be open to public inspection. Any member shall be furnished with a statement of his accumulated contributions standing to his credit in his individual account in the employees savings fund, upon his written request filed with the board; provided, that the board shall not be required to answer more than one such request of a member in any one year.

Effective Date: 07-01-1985



Section 5505.111 - Selection of internal auditor.

The state highway patrol retirement board shall appoint a committee to oversee the selection of an internal auditor. The committee shall select one or more persons for employment as an internal auditor. The board shall employ the person or persons selected by the committee.

The committee shall consist of the following board members: one retirant member, one employee member, and one ex officio member. The committee shall annually prepare and submit to the Ohio retirement study council a report of its actions during the preceding year.

Effective Date: 09-15-2004



Section 5505.12 - Actuarial valuation of pension assets, liabilities, and funding requirements of state highway patrol retirement system.

(A) The state highway patrol retirement board shall have prepared annually by or under the supervision of an actuary an actuarial valuation of the pension assets, liabilities, and funding requirements of the state highway patrol retirement system as established pursuant to this chapter. The actuary shall complete the valuation in accordance with actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries and prepare a report of the valuation. The report shall include all of the following:

(1) A summary of the benefit provisions evaluated;

(2) A summary of the census data and financial information used in the valuation;

(3) A description of the actuarial assumptions, actuarial cost method, and asset valuation method used in the valuation, including a statement of the assumed rate of payroll growth and assumed rate of growth or decline in the number of members contributing to the retirement system;

(4) A summary of findings that includes a statement of the actuarial accrued pension liabilities and unfunded actuarial accrued pension liabilities;

(5) A schedule showing the effect of any changes in the benefit provisions, actuarial assumptions, or cost methods since the last annual actuarial valuation;

(6) A statement of whether contributions to the retirement system are expected to be sufficient to satisfy the funding objectives established by the board.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of July following the year for which the valuation was made.

(B) At such times as the state highway patrol retirement board determines, and at least once in each five-year period after January 1, 1966, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the mortality, service, and other experience of the members, retirants, and beneficiaries to update the actuarial assumptions used in the actuarial valuation required by division (A) of this section. The actuary shall prepare a report of the actuarial investigation. The report shall be prepared and any recommended changes in actuarial assumptions shall be made in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The report shall include all of the following:

(1) A summary of relevant decrement and economic assumption experience observed over the period of the investigation;

(2) Recommended changes in actuarial assumptions to be used in subsequent actuarial valuations required by division (A) of this section;

(3) A measurement of the financial effect of the recommended changes in actuarial assumptions;

(4) If the investigation required by this division includes the investigation required by division (F) of this section, a report of the result of that investigation.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of November following the last fiscal year of the period the report covers.

(C) The board may at any time request the actuary to make any studies or actuarial valuations to determine the adequacy of the rates of contributions provided by section 5505.15 of the Revised Code.

(D) The board shall have prepared by or under the supervision of an actuary an actuarial analysis of any introduced legislation expected to have a measurable financial impact on the retirement system. The actuarial analysis shall be completed in accordance with the actuarial standards of practice promulgated by the actuarial standards board of the American academy of actuaries. The actuary shall prepare a report of the actuarial analysis, which shall include all of the following:

(1) A summary of the statutory changes that are being evaluated;

(2) A description of or reference to the actuarial assumptions and actuarial cost method used in the report;

(3) A description of the participant group or groups included in the report;

(4) A statement of the financial impact of the legislation, including the resulting increase, if any, in the employer normal cost percentage; the increase, if any, in actuarial accrued liabilities; and the per cent of payroll that would be required to amortize the increase in actuarial accrued liabilities as a level per cent of covered payroll for all active members over a period not to exceed thirty years;

(5) A statement of whether the scheduled contributions to the system after the proposed change is enacted are expected to be sufficient to satisfy the funding objectives established by the board.

Not later than sixty days from the date of introduction of the legislation, the board shall submit a copy of the actuarial analysis to the legislative service commission, the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation, and the Ohio retirement study council.

(E) The board shall have prepared annually a report giving a full accounting of the revenues and costs relating to the provision of benefits under section 5505.28 of the Revised Code. The report shall be made as of December 31, 1997, and the thirty-first day of December of each year thereafter. The report shall include the following:

(1) A description of the statutory authority for the benefits provided;

(2) A summary of the benefits;

(3) A summary of the eligibility requirements for the benefits;

(4) A statement of the number of participants eligible for the benefits;

(5) A description of the accounting, asset valuation, and funding method used to provide the benefits;

(6) A statement of the net assets available for the provision of the benefits as of the last day of the fiscal year;

(7) A statement of any changes in the net assets available for the provision of benefits, including participant and employer contributions, net investment income, administrative expenses, and benefits provided to participants, as of the last day of the fiscal year;

(8) For the last six consecutive fiscal years, a schedule of the net assets available for the benefits, the annual cost of benefits, administrative expenses incurred, and annual employer contributions allocated for the provision of benefits;

(9) A description of any significant changes that affect the comparability of the report required under this division;

(10) A statement of the amount paid under division (B) of section 5505.28 of the Revised Code.

The board shall submit the report to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the thirtieth day of June following the year for which the report was made.

(F) At least once in each five-year period, the board shall have prepared by or under the supervision of an actuary an actuarial investigation of the deferred retirement option plan established under section 5505.50 of the Revised Code. The investigation shall include an examination of the financial impact, if any, on the retirement system of offering the plan to members.

The actuary shall prepare a report of the actuarial investigation. The report shall include a determination of whether the plan, as established or modified, has a negative financial impact on the retirement system and, if so, recommendations on how to modify the plan to eliminate the negative financial impact. If the actuarial report indicates that the plan has a negative financial impact on the retirement system, the board shall modify the plan. If the board modifies the plan, the rights and obligations of members who have already elected to participate shall not be altered.

The state's contributions to the employer accumulation fund shall not be increased to offset any negative financial impact of the deferred retirement option plan.

The board may include the actuarial investigation required under this division as part of the actuarial investigation required under division (B) of this section. If the report of the actuarial investigation required by this division is not included in the report required by division (B) of this section, the board shall submit the report required by this division to the Ohio retirement study council and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation not later than the first day of November following the last fiscal year of the period the report covers.

Effective Date: 10-01-2002; 06-15-2006



Section 5505.121 - Amortizing state highway patrol retirement system's unfunded actuarial accrued pension liabilities.

The state highway patrol retirement board shall establish a period of not more than thirty years to amortize the state highway patrol retirement system's unfunded actuarial accrued pension liabilities. If in any year the period necessary to amortize the unfunded actuarial accrued pension liability exceeds thirty years, as determined by the annual actuarial valuation required by section 5505.12 of the Revised Code, the board, not later than ninety days after receipt of the valuation, shall prepare and submit to the Ohio retirement study commission and the standing committees of the house of representatives and the senate with primary responsibility for retirement legislation a report that includes the following information:

(A) The number of years needed to amortize the unfunded actuarial accrued pension liability as determined by the annual actuarial valuation;

(B) A plan approved by the board that indicates how the board will reduce the amortization period of unfunded actuarial accrued pension liability to not more than thirty years.

Effective Date: 03-07-1997



Section 5505.122 - Format for report to retirement study council.

If the Ohio retirement study council establishes a uniform format for any report the state highway patrol retirement board is required to submit to the council, the board shall submit the report in that format.

Effective Date: 09-15-2004



Section 5505.13 - [Repealed].

Effective Date: 07-01-1985



Section 5505.14 - Certificate of prior service.

Subject to such rules and regulations as the state highway patrol retirement board adopts, the board shall issue, upon written request of the member, a certificate certifying to the aggregate length of all his prior service as a state highway patrol employee. In no event shall service be computed prior to November 15, 1933.

Effective Date: 01-01-1966



Section 5505.15 - [Effective Until 6/24/2013] Employer contribution.

(A)

(1) A member of the state highway patrol retirement system shall contribute ten per cent of the member's annual salary to the state highway patrol retirement fund. The amount shall be deducted by the employer from the employee's salary for each payroll period.

(2) The total contributions arising from deductions made prior to January 1, 1966, from the salaries of members in the employ of the state highway patrol and standing to the credit of their individual accounts in the retirement fund shall be transferred and credited to their respective individual accounts in the employees' savings fund.

(B) The state shall annually pay into the employer accumulation fund, in monthly or less frequent installments as the state highway patrol retirement board requires, the employer contribution. The employer contribution shall be an amount equal to twenty-six and one-half per cent of the total salaries paid contributing members. If a member severs connection with the patrol or is dismissed, the employer contribution shall remain in the retirement system.

The rate percentage of the employer contribution shall be certified by the board to the director of budget and management and shall not be lower than nine per cent of the total salaries paid contributing members and shall not exceed three times the rate percentage being deducted from the annual salaries of contributing members. The board shall prepare and submit to the director, on or before the first day of November of each even-numbered year, an estimate of the amounts necessary to pay the state's obligations accruing during the biennium beginning the first day of July of the following year. Such amounts shall be included in the budget and allocated as certified by the board.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-24-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.

This section is set out twice. See also §5505.152, as amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 6/24/2013.



Section 5505.15 - [Effective 6/24/2013] Employer contribution.

(A)

(1) A member of the state highway patrol retirement system shall contribute a certain percentage of the member's annual salary to the state highway patrol retirement fund. The percentage shall be not less than ten per cent of the member's annual salary but not more than fourteen per cent. The state highway patrol retirement board shall establish and may adjust the rate as it considers necessary to meet the amortization period requirement of section 5505.121 of the Revised Code. The board shall base its determination of the necessary rate on the annual actuarial valuation required by section 5505.12 of the Revised Code. The amount shall be deducted by the employer from the employee's salary for each payroll period.

(2) The total contributions arising from deductions made prior to January 1, 1966, from the salaries of members in the employ of the state highway patrol and standing to the credit of their individual accounts in the retirement fund shall be transferred and credited to their respective individual accounts in the employees' savings fund.

(B) The state shall annually pay into the employer accumulation fund, in monthly or less frequent installments as the state highway patrol retirement board requires, the employer contribution. The employer contribution shall be an amount equal to twenty-six and one-half per cent of the total salaries paid contributing members. If a member severs connection with the patrol or is dismissed, the employer contribution shall remain in the retirement system.

The rate percentage of the employer contribution shall be certified by the board to the director of budget and management and shall not be lower than nine per cent of the total salaries paid contributing members and shall not exceed three times the rate percentage being deducted from the annual salaries of contributing members. The board shall prepare and submit to the director, on or before the first day of November of each even-numbered year, an estimate of the amounts necessary to pay the state's obligations accruing during the biennium beginning the first day of July of the following year. Such amounts shall be included in the budget and allocated as certified by the board.

Amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 6/24/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-24-2003

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.

This section is set out twice. See also §5505.151, effective until 6/24/2013.



Section 5505.151 - Contributions for time off while on disability leave.

Except as otherwise provided in section 124.385 of the Revised Code, any member who is granted disability leave pursuant to a program sponsored by the state, whereby the member receives a percentage of his salary while on disability leave, shall not be required to make contributions for time off while on disability leave.

Except as otherwise provided in section 124.385 of the Revised Code, the state, as sponsor of a disability leave program, shall make the periodic employee and employer contributions, in the amounts set pursuant to section 5505.15 of the Revised Code, for members granted disability leave, based on the employee's rate of pay in effect at the time disability leave was granted.

Effective Date: 03-14-1984



Section 5505.152 - Annual review of adequacy of contributions rates.

(A) As used in this section, "entry age normal actuarial cost method" means an actuarial cost method under which the actuarial present value of the projected benefits of each individual included in the valuation is allocated on a level basis over the earnings or service of the individual between the entry age and the assumed exit age, with the portion of the actuarial present value that is allocated to the valuation year to be the normal cost and the portion of the actuarial present value not provided for at the valuation date by the actuarial present value of future normal costs to be the actuarial accrued liability. Under this method, the actuarial gains or losses are reflected as they occur in a decrease or increase in the unfunded actuarial accrued liability.

(B) The Ohio retirement study council shall annually review the adequacy of the contribution rates provided under divisions (A) and (B) of section 5505.15 of the Revised Code and the contribution rates recommended in a report by the actuary of the state highway patrol retirement system for the forthcoming year.

The actuarial calculations used by the actuary shall be based on the entry age normal actuarial cost method, and the adequacy of the contribution rates shall be reported on the basis of that method. The Ohio retirement study council shall make recommendations to the general assembly that it finds necessary for the proper financing of the benefits of the state highway patrol retirement system.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5505.16 - Application for pension.

(A) A member of the state highway patrol retirement system who has been in the service of the state highway patrol for a period of twenty-five years as an employee according to the rules adopted by the state highway patrol retirement board may make application for a pension which, if the member is under age forty-eight, shall be deferred until age forty-eight.

(B) A member of the retirement system who has been in the service of the highway patrol for a period of twenty years as an employee according to the rules adopted by the retirement board, may make application for a pension that, if the member is under age fifty-two, shall be deferred until age fifty-two, except that any such member who has attained twenty years of service may, on or after attaining age forty-eight but before attaining age fifty-two, elect to receive a reduced pension of the greater of nine hundred dollars or an amount computed as follows:

ATTAINED AGE REDUCED PENSION

48 75% of normal service pension

49 80% of normal service pension

50 86% of normal service pension

51 93% of normal service pension

In the case of a member who elects to receive a reduced pension after attaining age forty-eight, the reduced pension is payable from the later of the date of the member's most recent birthday or the date the member becomes eligible to receive the reduced pension.

A member who has elected to receive a reduced pension in accordance with the schedule provided in this division and has received a payment in connection therewith may not change the election.

(C) Any member who attains the age of sixty years and has been in the service of the patrol for a period of twenty years as a uniformed patrol officer according to the rules adopted by the board, shall file application for retirement with the board, and if the member refuses or neglects to do so, the board may deem the member's application to have been filed on the member's sixtieth birthday. The member may, upon written application approved by the superintendent of the state highway patrol, be continued in service after attaining the age of sixty years, but only until the member has accumulated twenty years of service.

(D)

(1) As used in this division:

(a) "Service in the uniformed services" means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time national guard duty, and a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty.

(b) "Uniformed services" of the United States includes both:

(i) Army, navy, air force, marine corps, coast guard, or any reserve components of these services; auxiliary corps as established by congress; army nurse corps; navy nurse corps; service as red cross nurse with the army, navy, air force, or hospital service of the United States, or serving full-time with the American red cross in a combat zone; and such other service as is designated by congress as included therein;

(ii) Personnel of the Ohio national guard, the Ohio military reserve, the Ohio naval militia, and the reserve components of the armed forces enumerated in division (D)(1) of this section who are called to active duty pursuant to an executive order issued by the president of the United States or an act of congress.

(2) A member's total service credit may include periods not to exceed a total of seven years, while the member's employment with the state highway patrol is or was interrupted due to service in the uniformed services of the United States. Such military service shall be credited to the member towards total service as provided by this chapter and to the extent approved by the board, provided that:

(a) The member is or was honorably discharged from service in the uniformed services;

(b) The member is or was re-employed by the state highway patrol within ninety days immediately following termination of service in the uniformed services;

(c) The member, subject to board rules, pays into the retirement system to the member's credit in the employees' savings fund an amount equal to the total contributions the member would have paid had state highway patrol employment not been so interrupted. Such payment may be made at any time prior to receipt of a pension.

(3) If the member meets the requirements of division (D)(2) of this section, on receipt of contributions from the member, the state highway patrol shall be billed for the employer contribution that would have been paid pursuant to section 5505.15 of the Revised Code if the member had not rendered service in the uniformed services, subject to board rules.

(4) If under division (D)(2)(c) of this section a member pays all or any portion of the contributions later than the lesser of five years or a period that is three times the member's period of service in the uniformed services beginning from the later of the member's date of re-employment or October 29, 1996, an amount equal to compound interest at a rate established by the board from the later of the member's date of re-employment or October 29, 1996, to the date of payment shall be added to the remaining amount to be paid by the member to purchase service credit under this section.

(5) Credit purchased by a member under division (D)(2) of this section shall be used to determine the member's eligibility for retirement under this section and section 5505.17 of the Revised Code.

Effective Date: 06-30-2000; 09-16-2004



Section 5505.161 - Retirant re-employed in other state retirement system.

On receipt of notice from the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, or school employees retirement system of the re-employment of a retirant, the state highway patrol retirement system shall not pay, or if paid shall recover, any amount to be forfeited by the retirant in accordance with section 145.38, 742.26, 3307.35, or 3309.341 of the Revised Code.

Effective Date: 07-13-2000



Section 5505.162 - Election of type of pension.

(A) On application for retirement as provided in section 5505.16 of the Revised Code, a member of the state highway patrol retirement system may elect, on a form provided by the state highway patrol retirement board, to receive the pension that the member is eligible to receive on retirement under that section in one of the following forms:

(1) A single lifetime pension;

(2) The actuarial equivalent of the single lifetime pension that the member may elect under division (A)(1) of this section in a lesser annual amount payable for the member's life and continuing after the member's death to a surviving designated beneficiary under one of the following optional plans, provided the annual amount payable to the designated beneficiary shall not exceed the annual amount payable to such retiring member, the amount is certified by the actuary employed by the system to be the actuarial equivalent of the member's pension, and the amount is approved by the board:

(a) Option 1. The member's lesser pension shall be paid for life to the member's sole beneficiary designated at the time of retirement.

(b) Option 2. One-half or some other portion of the member's lesser pension shall be paid for life to the member's sole beneficiary designated at the time of retirement.

(c) Option 3. Upon death before the expiration of a certain period from the member's retirement date as elected by the member and approved by the board, the member's lesser pension shall be continued for the remainder of such period to the beneficiaries, and in such order, as designated by the member in writing and filed with the board. No monthly payments shall be paid to joint beneficiaries, but they may jointly receive the present value of any remaining payments in a lump sum settlement. If all designated beneficiaries die before the expiration of such period, the present value of all the payments yet remaining in the period shall be paid to the estate of the beneficiary last receiving such payments.

(d) Option 4. The member's lesser pension or portion of the lesser pension shall be paid for life to two, three, or four surviving beneficiaries designated at the time of the member's retirement, in such portions as specified at retirement. If the member elects this plan as required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding the division of marital property and compliance with the court order requires the allocation of a portion less than ten per cent to any person, the member shall allocate a portion less than ten per cent to that person in accordance with that order. In all other circumstances, no portion allocated under this plan of payment shall be less than ten per cent. The total of the portions allocated shall not exceed one hundred per cent of the member's lesser pension.

(3) If the member has attained age fifty-one with at least twenty-five years' total service or fifty-two with at least twenty years' total service, a pension consisting of both a partial benefit lump sum in an amount the member designates that constitutes a portion of the single lifetime pension the member may elect under division (A)(1) of this section and the actuarial equivalent of the remainder of the single lifetime pension payable for the member's life, provided an actuary employed by the system certifies the actuarial equivalent and the board approves the partial benefit lump sum payment and the amount to be paid as the actuarial equivalent.

The amount designated by a member shall be not less than six times the monthly amount that would be payable to the member as a single lifetime pension under division (A)(1) of this section and not more than sixty times that amount.

A member who has attained the age of fifty-one with twenty-five years of service who elects a partial benefit lump sum may designate an amount that does not exceed an amount equal to one month's pension for each month of service beyond twenty-five years. A member who has attained the age of fifty-two with twenty years of service who elects a partial benefit lump sum may designate an amount that does not exceed an amount equal to one month's pension for each month of service beyond twenty years.

(4) If a plan of payment providing for payment in a specified portion of the pension continuing after the member's death to a former spouse is required by a court order issued under section 3105.171 or 3105.65 of the Revised Code or the laws of another state regarding division of marital property prior to the effective date of the member's retirement and the board has received a copy of the order, the board shall accept the member's election of a plan of payment under this section only if the member elects a plan of payment that is in accordance with the order.

(B)

(1) The death of a spouse designated as beneficiary or the death of any other designated beneficiary following retirement shall cancel the portion of the optional plan of payment selected under division (A)(2) of this section providing continuing lifetime benefits to the deceased designated beneficiary. The member shall receive the actuarial equivalent of the member's single lifetime pension, as determined by the board based on the number of remaining beneficiaries, with no change in the amount payable to any remaining beneficiary. The change shall be effective the month following receipt by the board of notice of the death.

(2) On divorce, annulment, or marriage dissolution, a member receiving a pension under a plan that provides for continuation of all or part of the pension after death for the lifetime of the member's surviving spouse may, with the written consent of the spouse or pursuant to an order of the court with jurisdiction over the termination of the marriage, elect to cancel the portion of the plan providing continuing lifetime benefits to that spouse. The member shall receive the actuarial equivalent of the member's single lifetime pension as determined by the board based on the number of remaining beneficiaries, with no change in amount payable to any remaining beneficiary. The election shall be made on a form provided by the board and shall be effective the month following its receipt by the board.

(C)

(1) Following marriage or remarriage, both of the following apply:

(a) A member may elect a new optional plan of payment under division (A)(2) of this section based on the actuarial equivalent of the member's single lifetime pension as determined by the board.

(b) A member who is receiving a pension pursuant to a plan of payment providing for payment to a former spouse pursuant to a court order described in division (A)(4) of this section may elect a new plan of payment under "option 4" based on the actuarial equivalent of the retirant's single lifetime pension as determined by the board if the new plan of payment elected does not reduce the payment to the former spouse.

(2) If the marriage or remarriage occurs on or after the effective date of this amendment, the election must be made not later than one year after the date of the marriage or remarriage.

The plan elected under this section shall become effective on the date of receipt by the board of an application on a form approved by the board, but any change in the amount of the pension shall commence on the first day of the month following the effective date of the plan.

(D) A member who has elected an optional plan under division (A)(2) of this section may, with the written consent of the designated beneficiary, cancel the optional plan and receive the single lifetime pension that the member would have received had the member elected the single lifetime pension under division (A)(1) of this section, if the member makes a request to cancel the optional plan not later than one year after the date on which the member first receives a payment under the plan. Cancellation of the optional plan shall be effective the month after acceptance of the request by the board. No payment or adjustment shall be made in the single lifetime pension to compensate for the lesser pension the member received under the optional plan.

The request to cancel the optional plan shall be made on a form provided by the board and shall be valid only if the completed form includes a signed statement of the designated beneficiary's understanding of and consent to the cancellation. The designated beneficiary's signature shall be verified by the board prior to its acceptance of the cancellation.

(E) Any option elected and payments made under division (A)(2) of this section shall be in addition to any pension payable to the member's surviving spouse, children, or parents under section 5505.17 of the Revised Code.

Effective Date: 03-24-2003; 03-01-2005; 2004 HB98 10-27-2006



Section 5505.163 - Election by retirant prior to 9-21-94.

(A) A retirant who retired prior to September 21, 1994, under section 5505.16 of the Revised Code may elect to receive the actuarial equivalent of the retirant's pension in a lesser amount payable for the remainder of the retirant's life and continuing after death to the retirant's surviving designated beneficiary under one of the optional plans described in division (A)(2)(a), (b), or (c) of section 5505.162 of the Revised Code, provided the annual amount payable to the designated beneficiary shall not exceed the annual amount payable to the retirant, the amount is certified by the actuary employed by the state highway patrol retirement system to be the actuarial equivalent of the retirant's pension, and the state highway patrol retirement board approves the amount.

(B) A retirant interested in making the election authorized by division (A) of this section shall file a notice of interest with the board not later than sixty days after June 30, 2000. The board shall advise the retirant with respect to the choices available under the optional plans and have a determination made of the monthly pension payable under the optional plan elected by the member for inclusion in the statement to be filed under division (C) of this section.

(C) To make the election authorized by division (A) of this section, a retirant shall file a statement, on a form provided by the board, indicating that the retirant elects to participate in the optional plan specified in the statement. The form must be filed with the board not later than one hundred twenty days after June 30, 2000.

(D) A notice or statement mailed to the board shall be considered to have been filed on its postmark date.

(E) Any option elected and payments made under this section shall be in addition to any pension payable to the retirant's surviving spouse, children, or parents under section 5505.17 of the Revised Code.

Effective Date: 03-24-2003



Section 5505.17 - Pension and benefits upon retirement.

(A)

(1) Upon retirement as provided in section 5505.16 of the Revised Code, a member of the state highway patrol retirement system shall receive a life pension, without guaranty or refund, equal to the greater of one thousand fifty dollars or the sum of two and one-half per cent of the member's final average salary multiplied by the first twenty years of total service credit, plus two and one-quarter per cent of the member's final average salary multiplied by the number of years, and fraction of a year, of total service credit in excess of twenty years but not in excess of twenty-five years, plus two per cent of the member's final average salary multiplied by the number of years, and fraction of a year, in excess of twenty-five years; provided that in no case shall the pension exceed the lesser of seventy-nine and one-quarter per cent of the member's final average salary or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(2) A member with fifteen or more years of total service credit, who voluntarily resigns or who is discharged from the state highway patrol for any reason except retirement under this chapter, death, dishonesty, cowardice, intemperate habits, or conviction of a felony, shall receive a pension equal to one and one-half per cent of the member's final average salary multiplied by the number of years, and fraction of a year, of total service credit, except that the pension shall not exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended. The pension shall commence at the end of the calendar month in which the application is filed with the retirement board on or after the attainment of age fifty-five years by the applicant. A member who withdraws any part or all of the accumulated contributions from the employees' savings fund shall thereupon forfeit all rights to a pension provided for in this division.

(3)

(a) A surviving spouse of a deceased member shall receive a monthly pension, determined as follows, during the spouse's life:

(i) If at the time of death the member was not eligible to be granted a pension payable under this section or to elect to receive a reduced pension payable under section 5505.16 of the Revised Code, nine hundred dollars;

(ii) If at the time of death the member was eligible to be granted a pension payable under this section or to elect to receive a reduced pension payable under section 5505.16 of the Revised Code, the greater of nine hundred dollars or fifty per cent of the computed monthly pension the member would have received had the member been granted a pension under this section or elected to receive a reduced pension under section 5505.16 of the Revised Code.

(b) The surviving spouse of a retirant shall receive a monthly pension, determined as follows, during the spouse's life:

(i) If the retirant had applied for a pension payable under section 5505.16 of the Revised Code, but at the time of death had not attained the age of eligibility for the pension, nine hundred dollars;

(ii) If the retirant had applied for a pension payable under section 5505.16 of the Revised Code and had attained the age of eligibility for the pension, but at the time of death had not elected to begin receiving the pension, the greater of nine hundred dollars or fifty per cent of the computed monthly pension the retirant was eligible to receive under section 5505.16 of the Revised Code;

(iii) If the retirant was receiving a pension under this section or section 5505.16 or 5505.18 of the Revised Code, or, regardless of whether or not the retirant had actually received any payment, if the retirant was eligible to receive a pension under this section or section 5505.16 or 5505.18 of the Revised Code and had elected to begin receiving it, the greater of nine hundred dollars or fifty per cent of the computed monthly pension awarded the retirant.

(c) If a monthly pension to a surviving spouse was terminated due to a remarriage, the surviving spouse is eligible to receive a monthly pension under division (A)(3) of this section effective the first day of the first month following June 5, 1996. The pension shall be computed under division (A)(3) of this section as of June 5, 1996. The pension payable to a person who is the surviving spouse of more than one state highway patrol retirement system member or retirant shall be computed on the basis of the service of the member or retirant to whom the surviving spouse was most recently married.

(4) A pension of one hundred fifty dollars per month shall be paid by the system to or for the benefit of each child of a deceased member or retirant until the child attains the age of eighteen years or marries, whichever event occurs first, or until the child attains twenty-three years of age if the child is a student in and attending an institution of learning or training pursuant to a program designed to complete in each school year the equivalent of at least two-thirds of the full-time curriculum requirements of the institution, as determined by the retirement board. If any surviving child, regardless of age at the time of the member's or retirant's death, because of physical or mental disability, was totally dependent upon the deceased member or retirant for support at the time of death, a pension of one hundred fifty dollars per month shall be paid by the system to or for the benefit of the child during the child's natural life or until the child recovers from the disability.

(5)

(a) If a retirant died prior to June 6, 1988, and the surviving spouse was not married to the retirant while the retirant was in the active service of the patrol, the surviving spouse shall receive a pension of the greater of four hundred twenty-five dollars per month or fifty per cent of the computed monthly pension the retirant was receiving.

(b) If the pension payable to a person receiving a pension under division (A)(5)(a) of this section on the effective date of this amendment is less than nine hundred dollars per month, the pension shall be increased to nine hundred dollars per month.

(6)

(a) If the pension payable to the surviving spouse of a deceased member or retirant under division (A)(3) of this section on the effective date of this amendment is less than nine hundred dollars per month, the pension shall be increased to nine hundred dollars per month.

(b) The pension payable to a child of a deceased member or retirant who is receiving a pension under division (A)(4) of this section on June 5, 1996, shall be increased to one hundred fifty dollars per month.

(7) If a deceased member or retirant leaves no spouse or surviving children, but leaves two parents depending solely upon the deceased member or retirant for support, each parent shall be paid a monthly pension of one hundred fifty-four dollars. If in such case there is only one parent dependent solely upon the deceased member or retirant for support, such parent shall be paid a monthly pension of one hundred fifty-four dollars. Such pension shall be paid during the life of the surviving parents, or until dependency ceases, or until remarriage, whichever event occurs first.

(8) Any amount remaining as accumulated contributions at the time of death of a member or retirant who leaves no surviving spouse or dependent children or parents shall be paid to the estate of the member or retirant.

(9) The increases provided for by divisions (A)(5) and (A)(6)(a) of this section shall be included in the calculation of the additional benefit paid under section 5505.174 of the Revised Code.

(B) The board shall adopt, and may amend or rescind, the necessary rules for the administration of this section and all decisions of the board shall be final. Any payment of a pension or benefit under this section is subject to the provisions of section 5505.26 of the Revised Code.

(C) A member's total service credit may include periods during which the member's employment with the state highway patrol is interrupted by a leave of absence, when requested by the governor, to accept employment with another agency of the state, provided that:

(1) The member is reemployed by the state highway patrol within thirty days following termination of such other employment;

(2) The member pays into the retirement system, to the credit of the employees' savings fund, an amount equal to the total contributions the member would have paid had the state highway patrol employment not been so interrupted. Such repayment shall begin within ninety days after the member's return to duty with the state highway patrol and be completed within a period equal to that of the leave of absence.

(D) Service credits granted under division (C) of this section shall not include any duplications of credits for which a pension is payable by the public employees retirement system.

Effective Date: 06-30-2000



Section 5505.171 - Additional monthly payments and benefits.

(A) All persons who retired and were eligible to receive a pension that was payable prior to July 1, 1968, pursuant to division (A)(1) of section 5505.17 or division (B)(1) of section 5505.18 of the Revised Code, shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement or disability and December 31, 1971, or an additional fifty dollars, whichever is less.

(B) Each person who retired and was eligible to receive a pension, other than a reduced pension, that was payable prior to June 30, 2000, pursuant to division (A) or (B) of section 5505.16 or division (B) of section 5505.18 of the Revised Code shall have the pension recalculated by the board so that the person receives a monthly pension of not less than one thousand fifty dollars. Any pension increase resulting from a recalculation made under this division shall be included in the calculation of the additional benefit paid under section 5505.174 of the Revised Code.

(C) The pension of each person who is receiving a pension pursuant to division (B) of section 5505.16 of the Revised Code on June 5, 1996, of less than nine hundred dollars per month shall be increased to nine hundred dollars per month. Any increase under this division shall be included in the calculation of the additional benefit paid under section 5505.174 of the Revised Code.

Effective Date: 06-29-2001



Section 5505.172 - Additional monthly payments eligibility on or after 7-1-68 and prior to 7-1-71.

On and after the effective date of this section, all persons who retired and were eligible to receive a pension that was first payable on or after July 1, 1968, and prior to July 1, 1971, pursuant to division (A)(1) of section 5505.17 or division (B)(1) of section 5505.18 of the Revised Code, shall receive an additional monthly payment of two dollars for each year between the member's effective date of retirement or disability and July 1, 1973.

Effective Date: 12-19-1973



Section 5505.173 - Increase in monthly pension, allowance or benefit effective 7-1-81.

(A) Effective July 1, 1981, each person eligible to receive an age and service or disability pension, allowance, or benefit pursuant to Chapter 5505. of the Revised Code, that was based upon an award made effective before October 1, 1974, shall have the person's monthly pension increased by five per cent of the first five thousand dollars of the annual pension, allowance, or benefit.

(B) Effective July 1, 1981, each person eligible to receive a survivor's benefit pursuant to Chapter 5505. of the Revised Code that was based upon an award made effective before July 1, 1981, shall have the person's monthly benefit increased by five per cent, except that the twelve-month sum of such increases shall not exceed five per cent of the first five thousand dollars of the annual benefit.

(C) The increases provided in divisions (A) and (B) of this section shall be applied to the benefit payable on and after July 1, 1981.

(D) The benefits provided in divisions (A) and (B) of this section are a continuation of those first provided in Am. Sub. H.B. 204 as passed by the 113th general assembly.

Effective Date: 06-29-2001



Section 5505.174 - Eligibility for cost-of-living increase.

(A) Eligibility for an increase under this section shall be determined as follows:

(1) For a person whose pension effective date is prior to the effective date of this amendment, an "eligible person" is one of the following:

(a) A person fifty-three years old or older who has been receiving a pension pursuant to division (B) of section 5505.16, division (A)(1) of section 5505.17, or division (B) of section 5505.18 of the Revised Code for not less than twelve months;

(b) A person who has been receiving a pension pursuant to division (B) of section 5505.18 of the Revised Code for not less than sixty months regardless of age;

(c) A person who has been receiving a pension pursuant to section 5505.162 or division (A)(3), (4), (5), (6), or (7) of section 5505.17 of the Revised Code for not less than twelve months regardless of age.

(2) For a person whose pension effective date is on or after the effective date of this amendment, an "eligible person" is a person who is sixty years old or older who has been receiving a pension pursuant to division (B) of section 5505.16, section 5505.162, division (A)(1), (3), (4), (5), (6), or (7) of section 5505.17, or division (B) of section 5505.18 of the Revised Code for not less than twelve months.

(B)

(1) Except as otherwise provided in this section, the state highway patrol retirement board shall annually increase pensions payable to eligible persons under this chapter

in accordance with the following:

(a) For each person sixty-five years of age or older who is receiving a pension not greater than one hundred eighty-five per cent of the federal poverty level for a family of two persons, as revised annually by the United States department of health and human services in accordance with section 673(2) of the "Omnibus Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C. 9902, as amended, the board shall increase the pension by three per cent.

(b) For persons other than those described in division (B)(1)(a) of this section, the board may increase the pension. Any increase shall be determined by the board based on compliance with the amortization period requirement of section 5505.121 of the Revised Code. The board's determination shall be based on the annual actuarial valuation required by section 5505.12 of the Revised Code. If the board determines that an increase may be made, the increase shall not exceed three per cent of the eligible person's pension.

(2) No increase under this section shall exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 415, as amended.

(3) The date of the first increase paid under this section shall be the anniversary date for future increases. The pension used in the first calculation of an increase under this section shall remain as the base for all future increases paid under this section, unless a new base is established.

(C) If payment of a portion of a benefit is made to an alternate payee under section 5505.261 of the Revised Code, increases under this section granted while the order is in effect shall be apportioned between the alternate payee and the eligible person in the same proportion that the amount being paid to the alternate payee bears to the amount paid to the eligible person.

If payment of a portion of a benefit is made to one or more beneficiaries under "option 4" under division (A)(4) of section 5505.162 of the Revised Code, each increase under this section granted while the plan of payment is in effect shall be divided among the designated beneficiaries in accordance with the portion each beneficiary has been allocated.

(D) The board shall adopt, and may amend or rescind, any rule necessary to carry out this section.

Amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 1/7/2013.

Effective Date: 02-01-2002; 2004 HB98 10-27-2006



Section 5505.175 - Increase in benefit or allowance when IRC 415 limits increased.

Whenever the limits established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, are raised, the state highway patrol retirement board shall increase the amount of the pension, benefit, or allowance of any person whose pension, benefit, or allowance payable under section 5505.17, 5505.174, or 5505.18 of the Revised Code was limited by the application of section 415. The amount of the increased pension, benefit, or allowance shall not exceed the lesser of the amount the person would have received if the limits established by section 415 had not been applied or the amount the person is eligible to receive subject to the new limits established by section 415.

Effective Date: 07-01-1990



Section 5505.176 - Increase in pension for certain retirees prior to 9-16-98.

(A) The state highway patrol retirement system shall increase the pension payable to each person receiving a pension granted prior to September 16, 1998, that was calculated under division (A)(1) of section 5505.17 of the Revised Code on the basis of total service credit of more than twenty-five years. The increase shall be an amount determined by multiplying the pension payable to the member on September 16, 1998, by the product obtained by multiplying by one-half of one per cent the member's years and fraction of a year of service in excess of twenty-five years, except that the increased pension shall not exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended. The increased pension shall be effective on October 1, 1998, and shall be used in determining the amount of the additional benefit paid under section 5505.174 of the Revised Code.

(B) The state highway patrol retirement system shall increase the pension payable to each person receiving a pension granted prior to the effective date of this amendment that was calculated under division (A)(1) of section 5505.17 of the Revised Code on the basis of total service credit of more than twenty years. The increase shall be an amount determined by multiplying the pension payable to the member on the effective date of this amendment by the product obtained by multiplying by one-quarter of one per cent the member's years and fraction of a year of service in excess of twenty years but not in excess of twenty-five years, except that the increased pension shall not exceed the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended. The increased pension shall be effective on the first day of the first month following the effective date of this amendment and shall be used in determining the amount of the additional benefit paid under section 5505.174 of the Revised Code.

Effective Date: 06-30-2000



Section 5505.177 - Qualified governmental excess benefit arrangement maintained and established.

The state highway patrol retirement board may establish and maintain a qualified governmental excess benefit arrangement that meets the requirements of division (m) of section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended, and any regulations adopted thereunder. If established, the arrangement shall be a separate portion of the state highway patrol retirement system and be maintained solely for the purpose of providing to retired members that part of a benefit otherwise payable under this chapter that exceeds the limits established by section 415 of the "Internal Revenue Code of 1986," as amended.

Members participating in an arrangement established under this section shall not be permitted to elect to defer compensation to the arrangement. Contributions to and benefits paid under an arrangement shall not be payable from a trust that is part of the system unless the trust is maintained solely for the purpose of providing such benefits.

The board shall adopt rules to administer an arrangement established under this section.

Effective Date: 07-13-2000



Section 5505.178 - Pensions paid in equal monthly installments.

Except as provided in division (A)(3) of section 5505.162 of the Revised Code, all pensions shall be paid in equal monthly installments.

Effective Date: 03-24-2003



Section 5505.18 - Disability retirement.

As used in this section, "member" does not include state highway patrol cadets attending training schools pursuant to section 5503.05 of the Revised Code.

(A) Upon the application of a member of the state highway patrol retirement system, a person acting on behalf of a member, or the superintendent of the state highway patrol on behalf of a member, a member who becomes totally and permanently incapacitated for duty in the employ of the state highway patrol may be retired by the board.

The medical or psychological examination of a member who has applied for disability retirement shall be conducted by a competent health-care professional or professionals appointed by the board. The health-care professional or professionals shall file a written report with the board containing the following information:

(1) Whether the member is totally incapacitated for duty in the employ of the patrol;

(2) Whether the incapacity is expected to be permanent;

(3) The cause of the member's incapacity.

The board shall determine whether the member qualifies for disability retirement and its decision shall be final. The board shall consider the written medical or psychological report, opinions, statements, and other competent evidence in making its determination. If the incapacity is a result of heart disease or any cardiovascular disease of a chronic nature, which disease or any evidence of which was not revealed by the physical examination passed by the member on entry into the patrol, the member is presumed to have incurred the disease in the line of duty as a member of the patrol, unless the contrary is shown by competent evidence.

(B)

(1) Except as provided under division (A) of section 5505.58 of the Revised Code, a member whose retirement on account of disability incurred in the line of duty shall receive the applicable pension provided for in section 5505.17 of the Revised Code, except that if the member has less than twenty-five years of contributing service, the member's service credit shall be deemed to be twenty-five years for the purpose of this provision. In no case shall the member's disability pension be less than sixty-one and one-quarter per cent or exceed the lesser of seventy-nine and one-quarter per cent of the member's final average salary or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(2) Except as provided under division (B) of section 5505.58 of the Revised Code, a member whose retirement on account of disability incurred not in the line of duty shall receive the applicable pension provided for in section 5505.17 of the Revised Code, except that if the member has less than twenty years of contributing service, the member's service credit shall be deemed to be twenty years for the purpose of this provision. In no case shall the member's disability pension exceed the lesser of seventy-nine and one-quarter per cent of the member's final average salary or the limit established by section 415 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 415, as amended.

(C) The state highway patrol retirement board shall adopt rules requiring a disability pension recipient, as a condition of continuing to receive a disability pension, to agree in writing to obtain any medical or psychological treatment recommended by the board's health-care professional and submit medical or psychological reports regarding the treatment. If the board determines that a disability pension recipient is not obtaining the medical or psychological treatment or the board does not receive a required medical or psychological report, the disability pension shall be suspended until the treatment is obtained, the report is received by the board, or the board's health-care professional certifies that the treatment is no longer helpful or advisable. Should the recipient's failure to obtain treatment or submit a medical or psychological report continue for one year, the recipient's right to the disability benefit shall be terminated as of the effective date of the original suspension.

(D) A member placed on a disability pension who has not attained the age of sixty years shall be subject to an annual medical or psychological re-examination by health-care professionals appointed by the board, except that the board may waive the re-examination if the board's health-care professionals certify that the member's disability is ongoing. If any member placed on a disability pension refuses to submit to a medical or psychological re-examination, the member's disability pension shall be suspended until the member withdraws the refusal. If the refusal continues for one year, all the member's rights under and to the disability pension shall be terminated as of the effective date of the original suspension.

(E) Each recipient of a disability pension who has not attained the age of sixty years shall file with the board an annual statement of earnings, current medical or psychological information on the recipient's condition, and any other information required in rules adopted by the board. The board may waive the requirement that a disability benefit recipient file an annual statement of earnings or current medical or psychological information if the board's health-care professional certifies that the recipient's disability is ongoing.

The board shall annually examine the information submitted by the recipient. If a recipient refuses to file the statement or information, the disability pension shall be suspended until the statement and information are filed. If the refusal continues for one year, the right to the pension shall be terminated as of the effective date of the original suspension.

(F)

(1) Except as provided in division (F)(2) of this section, a retirant who has been on disability pension, and who has been physically or psychologically examined and found no longer incapable of performing the retirant's duties, shall be restored to the rank the retirant held at the time the retirant was pensioned and all previous rights shall be restored, including the retirant's civil service status, and the disability pension shall terminate. Upon return to employment in the patrol, the retirant shall again become a contributing member of the retirement system, the total service at the time of the retirant's retirement shall be restored to the retirant's credit, and the retirant shall be given service credit for the period the retirant was in receipt of a disability pension. The provisions of division (F)(1) of this section shall be retroactive to September 5, 1941.

(2) The state highway patrol is not required to take action under division (F)(1) of this section if the retirant was dismissed or resigned in lieu of dismissal for dishonesty, misfeasance, malfeasance, or conviction of a felony.

(G) The board may adopt rules to carry out this section, including rules that specify the types of health-care professionals the board may appoint for the purpose of this section.

Effective Date: 03-24-2003; 06-15-2006



Section 5505.181 - Annual report disability retirement experience of each employer.

Not later than March 1, 2000, and each first day of March thereafter, the state highway patrol retirement board shall make and submit a report for the preceding fiscal year of the disability retirement experience of the state highway patrol. The report shall specify the total number of disability applications submitted, the status of each application as of the last day of the fiscal year, total applications granted or denied, and the percentage of disability benefit recipients to the total number of the patrol's employees who are members of the state highway patrol retirement system. The report shall be submitted to the governor, the Ohio retirement study council, and the chairpersons of the standing committees and subcommittees of the senate and house of representatives with primary responsibility for retirement legislation.

Effective Date: 09-16-1998; 04-06-2007



Section 5505.19 - Cessation of membership - disposition of accumulations.

Subject to section 5505.26 of the Revised Code, a member of the state highway patrol retirement system who ceases to be an employee of the state highway patrol for any cause except death, disability, or retirement, upon application filed in writing with the state highway patrol retirement board, shall be paid the accumulated contributions, less interest, standing to the credit of the member's individual account in the employees' savings fund. Except as otherwise provided in this chapter, five years after a member ceases to be an employee of the patrol any balance of accumulated contributions standing to the member's credit in the employees' savings fund shall be transferred to the income fund and after that shall be paid from that fund to the member, or in the case of a deceased member or retirant who dies leaving no surviving spouse or dependent children or parents, shall be paid from that fund to the estate of the deceased member or retirant, upon application to the board.

A member described in this section who is married at the time of application for payment and would be eligible for age and service retirement under section 5505.16 or 5505.17 of the Revised Code but for a forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code shall submit with the application a written statement by the member's spouse attesting that the spouse consents to the payment of the member's accumulated contributions. Consent shall be valid only if it is signed and witnessed by a notary public. The board may waive the requirement of consent if the spouse is incapacitated or cannot be located, or for any other reason specified by the board. Consent or waiver is effective only with regard to the spouse who is the subject of the consent or waiver.

Effective Date: 06-05-1996; 2008 SB3 05-13-2008



Section 5505.20 - Restoration of membership.

Should a member of the state highway patrol retirement system cease to be an employee of the state highway patrol, for any reason, except his retirement or death, he shall thereupon cease to be a member of the retirement system and he shall forfeit his total service credit at that time. Should he return to the employ of the state highway patrol, he shall again become a member. When said re-employment occurs the total service credit last forfeited by him shall be restored to his credit, provided he pays into the employees' savings fund the amount, if any, he withdrew therefrom, together with such compound interest as the board may require from the date of withdrawal to the date of repayment. The member may choose to purchase only part of such credit in any one payment, subject to board rules. The return of accumulated contributions shall be made according to such rules as the board shall from time to time adopt.

Effective Date: 07-13-1977



Section 5505.201 - Full credit for time served as police officer or firefighter.

Except for service credit transferred under section 5505.41 of the Revised Code, a member of the state highway patrol retirement system shall, in computing years of active service in the highway patrol under sections 5505.16, 5505.17, and 5505.18 of the Revised Code, be given full credit for time served as a police officer or firefighter covered under Chapter 742. and former Chapters 521. and 541. of the Revised Code, provided such member pays to the state highway patrol retirement system the amount received by the member under division (I) of former section 521.11, division (I) of former section 741.18, division (I) of former section 741.49, or division (G) of section 742.37 of the Revised Code, with compound interest thereon at a rate to be determined by the state highway patrol retirement board from the date of such receipt to the date of such deposit. A member may choose to purchase only part of such credit in any one payment, subject to board rules.

Upon certification by the state highway patrol retirement board to the board of trustees of the Ohio police and fire pension fund of such payment by the member, the Ohio police and fire pension fund shall pay from the appropriate employers' contribution fund under section 742.59 of the Revised Code to the state highway patrol retirement system an amount equal to the payment of the member.

Effective Date: 02-20-2002



Section 5505.202 - Amended and Renumbered RC 5505.40.

Effective Date: 04-01-2001



Section 5505.203 - Payroll deduction plan for payments for service credits.

(A) The state highway patrol retirement board may establish by rule a payroll deduction plan for payment of the following:

(1) The cost of restoring service credit under section 5505.20 of the Revised Code or purchasing any service credit members of the state highway patrol retirement system are eligible to purchase under this chapter;

(2) Charges for participation in programs established under section 5505.33 of the Revised Code;

(3) Deposits under section 5505.281 of the Revised Code and any charges for participation in the program established under that section.

(B) In addition to any other matter considered relevant by the board, the rules shall specify all of the following:

(1) The types of service credit that may be paid for through payroll deduction, including the section of the Revised Code that authorizes the purchase of each type of service credit for which payment may be made by payroll deduction;

(2) The procedure to be followed by a member to inform the member's employer and the system that the member wishes to purchase service credit under this chapter or pay for participation in programs established under section 5505.33 of the Revised Code through payroll deduction;

(3) The procedure to be followed by the system and employers to determine for each request the amount to be deducted, the number of deductions to be made, and the interval at which deductions will be made. The rules may provide for a minimum amount for each deduction or a maximum number of deductions for the purchase of any type of credit.

(4) The procedure to be followed by employers in transmitting amounts deducted from the salaries of their employees to the system;

(5) The procedure to be followed by the system in crediting service credit to members who choose to purchase it through payroll deduction.

(C) If the board establishes a payroll deduction plan under this section, it shall certify to the member's employer for each member for whom deductions are to be made, the amount of each deduction and the payrolls from which deductions are to be made. The employer shall make the deductions as certified and transmit the amounts deducted in accordance with the rules established by the board under this section.

(D) Rules adopted under this section shall not affect any right to purchase service credit conferred by any other section of the Revised Code, including the right of a member under any such section to purchase only part of the service credit the member is eligible to purchase.

(E) No payroll deduction made pursuant to this section may exceed the amount of a member's net compensation after all other deductions and withholdings required by law.

Effective Date: 07-01-1993; 04-06-2007



Section 5505.21 - Distribution of accumulated contributions when no pension payable.

Should a member of the state highway patrol retirement system die and no pension becomes payable from funds of the system on account of his employment with the patrol, his accumulated contributions, less interest, standing to his credit in the employees' savings fund at the time of his death shall be paid to such person or persons as he has nominated by written designation duly executed and filed with the state highway patrol retirement board. If there is no such designated person or persons surviving such member, his accumulated contributions shall be paid according to the state law of descent and distribution; provided that, if his accumulated contributions are not claimed by an eligible person or by the estate of the deceased member within seven years, they shall be transferred to the income fund of the system and after that shall be paid from that fund to such person or estate upon application to the board.

Effective Date: 04-16-1993



Section 5505.22 - Pension and accumulated contributions exempt from tax.

The right of any individual to a pension, or to the return of accumulated contributions, payable as provided under this chapter, and all moneys and investments of the state highway patrol retirement system and income from moneys or investments are exempt from any state tax, except the tax imposed by section 5747.02 of the Revised Code, and are exempt from any county, municipal, or other local tax, except income taxes imposed pursuant to section 5748.02 , 5748.08, or 5748.09 of the Revised Code, and, except as provided in sections 3105.171, 3105.65, 3115.32, 3119.80, 3119.81, 3121.02, 3121.03, 3123.06, 5505.26, 5505.262, and 5505.263 of the Revised Code, shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever, and shall be unassignable except as specifically provided in this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002; 2008 SB3 05-13-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 5505.23 - Legal adviser.

The attorney general shall be the legal adviser to the state highway patrol retirement board.

Effective Date: 01-01-1966



Section 5505.24 - [Repealed].

Effective Date: 07-01-1996



Section 5505.25 - Purchase service credit for military service.

(A) A member of the state highway patrol retirement system who is not receiving a pension from the system may purchase service credit for each year of service incurred by reason of having been on active duty as a member of the uniformed services of the United States if the member is honorably discharged. Credits that are not authorized under division (D) of section 5505.16 of the Revised Code may be purchased at any time. The number of years purchased under this division shall not exceed five.

(B) For the purposes of this division, "prisoner of war" means any regularly appointed, enrolled, enlisted, or inducted member of the uniformed services of the United States who was captured, separated, and incarcerated by an enemy of the United States.

A member may purchase service credit for each year of service such member was a prisoner of war. The number of years purchased under this division shall not exceed five. Service credit may be purchased under this division for the same years of service used to purchase service credit under division (A) of this section. The member may choose to purchase only part of such credit in any one payment, subject to board rules.

(C) The total number of years purchased under this section shall not exceed the member's total accumulated number of years in the service of the state highway patrol.

Credit purchased by a member under this section shall be used to determine the member's eligibility for retirement under sections 5505.16 and 5505.17 of the Revised Code.

(D) For each year of service purchased under division (A) or (B) of this section, the member shall pay to the system for credit to the member's accumulated account an amount determined by the member rate of contribution in effect at the time the military service began multiplied by the annual compensation for full-time employment during the first year of service in Ohio following termination of military service. To this amount shall be added an amount equal to compound interest at a rate established by the state highway patrol retirement board from the date active military service terminated to date of payment.

A member is ineligible to purchase service credit under this section for any year of military service that was:

(1) Used in the calculation of any retirement benefit currently being paid to the member or payable in the future under any other retirement program, except for retired pay for nonregular service under Chapter 1223 of Section 1662 of Title XVI of the "National Defense Authorization Act for Fiscal Year 1995," 108 Stat. 2998 (1994), 10 U.S.C.A. 12731 to 12739, or social security;

(2) Used to obtain service credit pursuant to section 5505.16 of the Revised Code.

At the time the credit is purchased, the member shall certify on a form furnished by the board that the member does and will conform to this requirement. Any benefit paid under this section to which the member is not entitled shall be recovered by any recovery procedures available under this chapter.

As used in this section, "uniformed services" of the United States has the same meaning as in division (D) of section 5505.16 of the Revised Code.

Effective Date: 10-29-1996



Section 5505.26 - Restitution order based on theft in office or certain sex offenses.

(A) Notwithstanding any other provision of this chapter, any payment that is to be made under a pension or other type of benefit, other than a survivorship benefit, that has been granted to a person under this chapter, any payment of accumulated contributions standing to a person's credit under this chapter, and any payment of any other amounts to be paid to a person under this chapter upon withdrawal of contributions pursuant to this chapter shall be subject to any withholding order issued pursuant to section 2907.15 of the Revised Code or division (C)(2)(b) of section 2921.41 of the Revised Code, and the state highway patrol retirement board shall comply with that withholding order in making the payment.

(B) Notwithstanding any other provision of this chapter, if the board receives notice pursuant to section 2907.15 of the Revised Code or division (D) of section 2921.41 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with a violation of section 2907.02, 2907.03, 2907.04, 2907.05, or 2921.41 of the Revised Code, no payment of those accumulated contributions or of any other amounts to be paid under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(1) If the person is convicted of or pleads guilty to the charge and no motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, thirty days after the day on which final disposition of the charge is made;

(2) If the person is convicted of or pleads guilty to the charge and a motion for a withholding order for purposes of restitution has been filed under section 2907.15 of the Revised Code or division (C)(2)(b)(i) of section 2921.41 of the Revised Code, the day on which the court decides the motion;

(3) If the charge is dismissed or the person is found not guilty or not guilty by reason of insanity of the charge, the day on which final disposition of the charge is made.

Effective Date: 12-06-1996



Section 5505.261 - Order for division of marital property.

(A) As used in this section, "alternate payee," "benefit," "lump sum payment," "participant," and "public retirement program" have the same meanings as in section 3105.80 of the Revised Code.

(B) On receipt of an order issued under section 3105.171 or 3105.65 of the Revised Code, the state highway patrol retirement system shall determine whether the order meets the requirements of sections 3105.80 to 3105.90 of the Revised Code. The system shall retain in the participant's record an order the system determines meets the requirements. Not later than sixty days after receipt, the system shall return to the court that issued the order any order the system determines does not meet the requirements.

(C) The system shall comply with an order retained under division (B) of this section at either of the following times as appropriate:

(1) If the participant has applied for or is receiving a benefit or has applied for but not yet received a lump sum payment, as soon as practicable;

(2) If the participant has not applied for a benefit or lump sum payment, on application by the participant for a benefit or lump sum payment.

(D) If the system transfers a participant's service credit or contributions made by or on behalf of a participant to a public retirement program that is not named in the order, the system shall do both of the following:

(1) Notify the court that issued the order by sending the court a copy of the order and the name and address of the public retirement program to which the transfer was made.

(2) Send a copy of the order to the public retirement program to which the transfer was made.

(E) If it receives a participant's service credit or contributions and a copy of an order as provided in division (D) of this section, the system shall administer the order as if it were the public retirement program named in the order.

(F) If a participant's benefit or lump sum payment is or will be subject to more than one order described in section 3105.81 of the Revised Code or to an order described in section 3105.81 of the Revised Code and a withholding order under section 3111.23 or 3113.21 of the Revised Code, the system shall, after determining that the amounts that are or will be withheld will cause the benefit or lump sum payment to fall below the limits described in section 3105.85 of the Revised Code, do all of the following:

(1) Establish, in accordance with division (G) of this section and subject to the limits described in section 3105.85 of the Revised Code, the priority in which the orders are or will be paid by the retirement system in accordance with division (G) of this section;

(2) Reduce the amount paid to an alternate payee based on the priority established under division (F)(1) of this section;

(3) Notify, by regular mail, a participant and alternate payee of any action taken under this division.

(G) A withholding or deduction notice issued under section 3111.23 or 3113.21 of the Revised Code or an order described in section 3115.32 of the Revised Code has priority over all other orders and shall be complied with in accordance with child support enforcement laws. All other orders are entitled to priority in order of earliest retention by the system. The system is not to retain an order that provides for the division of property unless the order is filed in a court with jurisdiction in this state.

(H) The system is not liable in civil damages for loss resulting from any action or failure to act in compliance with this section.

Effective Date: 01-01-2002



Section 5505.262 - Forfeiture of retirement benefits under RC 2929.192.

(A) Notwithstanding any other provision of this chapter, any payment of accumulated contributions standing to a person's credit under this chapter and any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be subject to any forfeiture ordered under division (A) or (B) of section 2929.192 of the Revised Code, and the state highway patrol retirement system shall comply with that order in making the payment. Upon payment of the person's accumulated contributions and cancellation of the corresponding service credit, a person who is subject to the forfeiture described in this division may not restore the canceled service credit under this chapter or under Chapter 145., 742., 3305., 3307., or 3309. of the Revised Code.

(B) Notwithstanding any other provision of this chapter, if the system receives notice pursuant to section 2901.43 of the Revised Code that a person who has accumulated contributions standing to the person's credit pursuant to this chapter is charged with any offense or violation listed or described in divisions (D)(1) to (3) of section 2929.192 of the Revised Code that is a felony in the circumstances specified in the particular division, all of the following apply:

(1) No payment of those accumulated contributions or of any other amount or amounts to be paid to a person who is a contributor under this chapter upon the person's withdrawal of contributions pursuant to this chapter shall be made prior to whichever of the following is applicable:

(a) If the person is convicted of or pleads guilty to the charge and forfeiture is ordered under division (A) or (B) of section 2929.192 of the Revised Code, the day on which the system receives from the court a copy of the journal entry of the offender's sentence under that section;

(b) If the charge against the person is dismissed, the person is found not guilty of the charge, or the person is found not guilty by reason of insanity of the charge, the day on which the system receives notice of the final disposition of the charge.

(2) The system shall not process any application for payment under this chapter from the person prior to the final disposition of the charge.

Effective Date: 2008 SB3 05-13-2008



Section 5505.263 - Benefits subject to termination.

Notwithstanding any other provision of this chapter, a disability benefit granted under this chapter is subject to an order issued under section 2929.193 of the Revised Code. The state highway patrol retirement board shall comply with the order.

On receipt of notice under section 2901.43 of the Revised Code that a state highway patrol retirement system member is charged with an offense listed in division (D) of section 2929.192 of the Revised Code under the circumstances specified in that division, the system shall determine whether the member has been granted a disability benefit. If so, the system shall send written notice to the prosecutor assigned to the case that the member has been granted a disability benefit under this chapter and may be subject to section 2929.193 of the Revised Code.

Added by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.



Section 5505.27 - Payments from state treasury.

All amounts due the state highway patrol retirement system from the state treasury pursuant to this chapter shall be promptly paid upon warrant of the director of budget and management pursuant to a voucher approved by the director.

Effective Date: 07-01-1985; 12-01-2006



Section 5505.28 - Health insurance.

(A) The state highway patrol retirement board may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a policy or contract of health, medical, hospital, or surgical benefits, or any combination thereof, for those persons receiving pensions and subscribing to the plan. Notwithstanding any other provision of this chapter, the policy or contract may also include coverage for any eligible individual's spouse and dependent children and for any of the individual's sponsored dependents as the board considers appropriate.

If all or any portion of the policy or contract premium is to be paid by any individual receiving a service, disability, or survivor pension or benefit, the individual shall, by written authorization, instruct the board to deduct from the individual's pension or benefit the premium agreed to be paid by the individual to the company, corporation, or agency.

The board may contract for coverage on the basis of part or all of the cost of the coverage to be paid from appropriate funds of the state highway patrol retirement system. The cost paid from the funds of the system shall be included in the employer's contribution rate as provided by section 5505.15 of the Revised Code.

(B) The board shall, beginning the month following receipt of satisfactory evidence of the payment for coverage, pay monthly to each recipient of a pension under the state highway patrol retirement system who is eligible for coverage under part B of the medicare program established under Title XVIII of "The Social Security Amendments of 1965," 79 Stat. 301 (1965), 42 U.S.C.A. 1395j, as amended, an amount established by board rule not exceeding the basic premium for such coverage.

(C) The board shall establish by rule requirements for the coordination of any coverage, payment, or benefit provided under this section with any similar coverage, payment, or benefit made available to the same individual by the public employees retirement system, Ohio police and fire pension fund, state teachers retirement system, or school employees retirement system.

(D) The board shall make all other necessary rules pursuant to the purpose and intent of this section.

Amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 1/7/2013.

Effective Date: 10-01-2002



Section 5505.281 - Additional deposits to fund medical expenses.

The state highway patrol retirement board may establish a program under which a member or a member's employer is permitted to make additional deposits for the purpose of providing funds for the payment of health, medical, hospital, surgical, dental, or vision care expenses, including insurance premiums, deductible amounts, or copayments. The program may be a voluntary employees' beneficiary association, as described in section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9), as amended; an account described in section 26 U.S.C. 401(h) of the Internal Revenue Code, 26 U.S.C. 401(h), as amended; a medical savings account; or a similar type of program under which an individual may accumulate funds for the purpose of paying such expenses. To implement the program, the board may enter into agreements with insurance companies or other entities authorized to conduct business in this state.

If the board establishes a program under this section, it shall adopt rules to administer the program.

Effective Date: 04-06-2007



Section 5505.29 - Refunding cost of restored service credit.

The state highway patrol retirement board shall refund the cost of service credit restored under section 5505.20 or purchased under division (D) of section 5505.16, division (C) of section 5505.17, or section 5505.201, 5505.25, 5505.40, or 5505.402 of the Revised Code to the extent the credit does not, or, in the case of a person who retired or died prior to June 30, 2000, did not, increase the pension provided to the retirant or surviving spouse under section 5505.16, 5505.162, 5505.17, or 5505.18 of the Revised Code. The board shall provide the refund to the retirant or surviving spouse. The refund cancels an equivalent amount of service credit.

Effective Date: 04-01-2001



Section 5505.30 - Lump sum death benefit payment.

On the death of a person who at the time of death is receiving a pension from the state highway patrol retirement system under division (A)(1) or (2) of section 5505.17 or section 5505.18 of the Revised Code, a lump-sum payment of five thousand dollars shall be paid to the retirant's surviving spouse. If there is no surviving spouse, the payment shall be made to the retirant's estate.

Application for the payment shall be made on a form provided by the state highway patrol retirement board.

A benefit paid under this section shall be treated as life insurance for purposes of this chapter and shall be funded solely from contributions made under division (B) of section 5505.15 of the Revised Code and any earnings attributable to those contributions.

Effective Date: 09-21-2000



Section 5505.33 - Long-term care insurance programs.

(A) As used in this section:

(1) "Long-term care insurance" has the same meaning as in section 3923.41 of the Revised Code.

(2) "Retirement systems" has the same meaning as in division (A) of section 145.581 of the Revised Code.

(B) The state highway patrol retirement board shall establish a program under which members of the retirement system, employers on behalf of members, and persons receiving service or disability pensions or survivor benefits are permitted to participate in contracts for long-term care insurance. Participation may include dependents and family members. If a participant in a contract for long-term care insurance leaves employment, the person and the person's dependents and family members may, at their election, continue to participate in a program established under this section in the same manner as if the person had not left employment, except that no part of the cost of the insurance shall be paid by the person's former employer. Such program may be established independently or jointly with one or more of the retirement systems.

(C) The board may enter into an agreement with insurance companies, health insuring corporations, or government agencies authorized to do business in the state for issuance of a long-term care insurance policy or contract. However, prior to entering into such an agreement with an insurance company or health insuring corporation, the board shall request the superintendent of insurance to certify the financial condition of the company or corporation. The board shall not enter into the agreement if, according to that certification, the company or corporation is insolvent, is determined by the superintendent to be potentially unable to fulfill its contractual obligations, or is placed under an order of rehabilitation or conservation by a court of competent jurisdiction or under an order of supervision by the superintendent.

(D) The board shall adopt rules in accordance with section 111.15 of the Revised Code governing the program. The rules shall establish methods of payment for participation under this section, which may include establishment of a payroll deduction plan under section 5505.203 of the Revised Code, deduction of the full premium charged from a person's service or disability pension or survivor benefit, or any other method of payment considered appropriate by the board. If the program is established jointly with one or more of the other retirement systems, the rules also shall establish the terms and conditions of such joint participation.

Effective Date: 06-04-1997



Section 5505.34 - Recovering erroneous payments.

If a person who is a disability benefit recipient or an alternate payee, as defined in section 3105.80 of the Revised Code, is paid any benefit or payment by the state highway patrol retirement system to which the person is not entitled, the person shall repay the retirement system. If the person fails to repay, the retirement system shall withhold the amount due from any benefit or payment due the person or may collect the amount in any other manner provided by law.

Amended by 129th General AssemblyFile No.16,HB 123, §101, eff. 7/29/2011.

Effective Date: 01-01-2002



Section 5505.40 - Full credit for service credit earned for full-time service as member of non-uniform system.

(A) As used in this section and section 5505.41 of the Revised Code:

(1) "Full-time service" means full-time service as defined by rule which shall be adopted by the state highway patrol retirement board.

(2) "Military service credit" means credit for service in the armed forces of the United States purchased or obtained under this chapter or Chapter 145., 3307., or 3309. of the Revised Code.

(3) "Non-uniform retirement system" or "non-uniform system" means the public employees retirement system, school employees retirement system, or state teachers retirement system.

(B)

(1)

(a) For purposes of computing the pension payable under section 5505.17 or 5505.18 of the Revised Code, a member of the state highway patrol retirement system who is a former member of a non-uniform retirement system and has received a return of contributions from the non-uniform system shall be given full credit for service credit earned for full-time service as a member of the non-uniform system or purchased or obtained as military service credit if, for each year of service credit, the state highway patrol retirement system receives the sum of the following:

(i) An amount, which shall be paid by the member to the member's credit in the employees' savings fund, equal to the amount received by the member from the non-uniform system for that year that is attributable to contributions made for full-time service and payments for military service credit, plus interest at a rate established by the board on that amount from the date payment was made to the member by the non-uniform system to the date the member makes the payment to the state highway patrol retirement system;

(ii) If a member is seeking credit for service under the public employees retirement system or state teachers retirement system, an amount, which shall be paid by the member, equal to the amount of any employer contributions and interest on employee contributions the member received under section 145.40 or 3307.563 of the Revised Code;

(iii) Interest, which shall be transferred by the non-uniform system, on the amount received by the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the amount was paid to the member;

(iv) An amount, which shall be transferred by the non-uniform system, equal to the lesser of the employer's contributions to the non-uniform system for the year of service or the amount that would have been contributed by the employer for the full-time service had the member been a member of the state highway patrol retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer is made.

(b) On receipt of payment from the member, the state highway patrol retirement system shall notify the non-uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined in accordance with division (F) of this section.

(c) The amount transferred under division (B)(1)(a) of this section by the public employees retirement system or state teachers retirement system shall not include any amount of employer contributions and interest on employee contributions the member received under section 145.40 or 3307.563 of the Revised Code.

(2) For purposes of computing the pension payable under section 5505.17 or 5505.18 of the Revised Code, a member of the state highway patrol retirement system who has contributions on deposit with a non-uniform retirement system shall be given full credit for service credit earned for full-time service as a member of that non-uniform system or any service credit purchased or obtained as military service credit if, for each year of service, the non-uniform system transfers to the state highway patrol retirement system the sum of the following:

(a) The amount, contributed by the member or, in the case of military service, paid by the member, that is attributable to that service;

(b) An amount equal to the lesser of the employer's contributions to the non-uniform system for the year of service or the amount that would have been contributed by the employer for the full-time service had the member been a member of the state highway patrol retirement system at the time the credit was earned;

(c) Interest, determined in accordance with division (F) of this section, on the amounts specified in divisions (B)(2)(a) and (b) of this section from the last day of the year for which the service credit in the non-uniform system was earned or in which military service credit was purchased or obtained to the date the transfer is made.

On receipt of a request from the member, the appropriate non-uniform system shall make the transfer.

(3) Unless section 5505.402 of the Revised Code applies, for purposes of computing the pension payable under section 5505.17 or 5505.18 of the Revised Code, a member of the state highway patrol retirement system who has contributions on deposit with the Cincinnati retirement system shall be given full credit for service credit earned for full-time service as a member of that retirement system or purchased or obtained as military service credit if, for each year of service credit, the state highway patrol retirement system receives the sum of the following:

(a) An amount, which shall be paid by the member to the member's credit in the employees' savings fund, equal to the amount withdrawn from the Cincinnati retirement system that is attributable to that year of service, with interest on that amount determined in accordance with division (F) of this section from the date of withdrawal to the date of payment;

(b) Interest, which shall be paid either by the member or the Cincinnati retirement system, on the amount withdrawn from the Cincinnati retirement system that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the amount was withdrawn;

(c) An amount, which shall be paid either by the member or the Cincinnati retirement system, equal to the lesser of the employer's contributions to the Cincinnati retirement system for the year of service or the amount that would have been contributed by the employer for the full-time service had the member been a member of the state highway patrol retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned or in which payment was made for military service to the date the payment is made.

(C) If a member who is not a current contributor and has not received a refund of accumulated contributions elects to receive credit under section 145.295, 3307.761, or 3309.73 of the Revised Code for service for which the member contributed to the state highway patrol retirement system and credit purchased as military service credit, the state highway patrol retirement system shall transfer to the appropriate retirement system the amount specified in division (C) of section 145.295, division (B) of section 3307.761, or division (B) of section 3309.73 of the Revised Code.

(D)

(1) A member is ineligible to purchase or otherwise receive credit under this section for service that is used in the calculation of any retirement benefit currently being paid or that is payable in the future to the member under any other retirement program, service rendered concurrently with any other period for which service credit has already been granted, or for service credit that may be transferred under section 5505.41 of the Revised Code.

(2) Except as provided under division (D)(3) of this section, no service credit purchased under this section or received as a result of a transfer requested under this section shall be used to determine any member's eligibility for retirement under sections 5505.16 and 5505.17 of the Revised Code.

(3) Service credit obtained under this section by a member for military service credit or for service as a state highway patrol cadet attending training school pursuant to section 5503.05 of the Revised Code shall be used to determine the member's eligibility for retirement under sections 5505.16 and 5505.17 of the Revised Code.

(4) Subject to rules of the state highway patrol retirement system, a member may choose to purchase only part of the credit the member is eligible to purchase under division (B)(1) or (3) of this section.

(E) At the request of the state highway patrol retirement system, the non-uniform retirement system or Cincinnati retirement system shall certify to the state highway patrol retirement system a copy of the records of service, salary, and contributions of a member who seeks service credit under this section.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the state highway patrol retirement system or of the system in which the credit was earned. The interest shall be compounded annually.

(G) The state highway patrol retirement system board may adopt rules establishing procedures for the purchase of service credit or the transfer of contributions under this section.

Effective Date: 02-20-2002



Section 5505.401 - Transfers of service credit and contributions between system and Cincinnati retirement system.

(A) As used in this section and sections 5505.402 and 5505.403 of the Revised Code, "military service credit" means credit purchased or obtained from the state highway patrol retirement system or city of Cincinnati retirement system for service in the armed forces of the United States.

(B) Service credit and contributions may be transferred between the state highway patrol retirement system and the Cincinnati retirement system as specified in sections 5505.402 and 5505.403 of the Revised Code if both of the following conditions are met:

(1) The Cincinnati city council and the board of trustees of the Cincinnati retirement system take all actions, including the adoption of any ordinance or resolution, necessary to authorize the transfer of service credit and contributions between the retirement systems.

(2) The state highway patrol retirement system and Cincinnati retirement system, through their boards of trustees, enter into an agreement governing the transfers that is consistent with the requirements of sections 5505.402 and 5505.403 of the Revised Code and includes both of the following:

(a) A provision under which the retirement systems agree to transfer the amounts specified in those sections;

(b) A provision that specifies an amount of credit the system to which the transfer is made will grant for a specific period of service earned under the transferring system.

(C) The amount of credit specified under division (B)(2) of this section may be less than the person earned for a specific period of service under the transferring system.

(D)

(1) The state highway patrol retirement system, through its board of trustees, and the Cincinnati retirement system, acting pursuant to the authority granted it by the Cincinnati city council, may do either of the following:

(a) By mutual consent, modify the agreement described in this section;

(b) Rescind the agreement described in this section.

(2) Any action taken under division (D)(1) of this section does not affect any transfers made between the systems and grants of credit made by the systems prior to the time action is taken.

(3) Rescinding of an agreement as provided in division (D)(1)(b) of this section does not require mutual consent. The retirement system that rescinds the agreement must promptly notify the other.

(E) If either of the conditions described in division (B) of this section is not met, a member of the state highway patrol retirement system who meets the requirements of section 5505.40 of the Revised Code may purchase credit under division (B)(3) of that section for service in the Cincinnati retirement system.

Effective Date: 04-01-2001



Section 5505.402 - Eligibility for credit for service in Cincinnati retirement system.

(A) If the conditions described in division (B) of section 5505.401 of the Revised Code are met, a member of the state highway patrol retirement system who is not receiving a pension or benefit from the state highway patrol retirement system is eligible to obtain credit for service as a member of the Cincinnati retirement system under this section.

(B) A member of the state highway patrol retirement system who has contributions on deposit with the Cincinnati retirement system shall, in computing years of service credit, be given credit for service credit earned for full-time service as a member of the Cincinnati retirement system or purchased or obtained as military service credit if for each year of service, the Cincinnati retirement system transfers to the state highway patrol retirement system the sum of the following:

(1) The amount, contributed by the member, or, in the case of military service credit, paid by the member, that is attributable to that service;

(2) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system for the year of service or the amount that would have been contributed by the employer for the full-time service had the member been a member of the state highway patrol retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer is made.

(C) A member of the state highway patrol retirement system who has received a refund of the member's contributions to the Cincinnati retirement system shall, in computing years of service, be given credit for service credit earned for full-time service as a member of the Cincinnati retirement system or purchased or obtained as military service credit if both of the following occur:

(1) For each year of service, the Cincinnati retirement system transfers to the state highway patrol retirement system the sum of the following:

(a) Interest on the amount refunded to the member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(b) An amount equal to the lesser of the employer's contributions to the Cincinnati retirement system for the year of service or the amount that would have been contributed by the employer for the full-time service had the member been a member of the state highway patrol retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(2) The member pays an amount equal to the amount refunded by the Cincinnati retirement system to the member for that year for contributions and payments for military service, with interest at a rate established by the board of trustees of the state highway patrol retirement system on that amount from the date of the refund to the date of payment.

(D) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the state highway patrol retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(E) Subject to the rules of the state highway patrol retirement system, a member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section.

(F) A member of the state highway patrol retirement system is ineligible to receive credit under this section for service that is used in the calculation of any retirement benefit currently paid or payable in the future to the member, or service rendered concurrently with any other period for which service credit has already been granted.

(G) At the request of the state highway patrol retirement system, the Cincinnati retirement system shall certify to the state highway patrol retirement system a copy of the records of service, salary, and contributions of a member who seeks service credit under this section.

(H) On receipt of payment from the member under division (C)(2) of this section, the state highway patrol retirement system shall notify the Cincinnati retirement system. On receipt of the notice, the Cincinnati retirement system shall transfer the amount described in division (C)(1) of this section.

(I) In addition to entering into an agreement with the Cincinnati retirement system under section 5505.401 of the Revised Code, the state highway patrol retirement system may adopt rules establishing procedures for the purchase of service credit under this section.

Effective Date: 04-01-2001



Section 5505.403 - Transferring contributions to Cincinnati retirement system.

(A) If the conditions described in division (B) of section 5505.401 of the Revised Code are met and a person who is a member or former member of the state highway patrol retirement system but not a current contributor and who is not receiving a pension or benefit from the state highway patrol retirement system elects to receive credit under the Cincinnati retirement system for service for which the person contributed to the state highway patrol retirement system or purchased or obtained as military service credit, the state highway patrol retirement system shall transfer the amounts specified in division (B) or (C) of this section to the Cincinnati retirement system.

(B) If a person has not received a refund of accumulated contributions from the state highway patrol retirement system, the retirement system shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) An amount equal to the person's contributions to the state highway patrol retirement system and payments made by the member for military service credit;

(2) An amount equal to the lesser of the employer's contributions to the state highway patrol retirement system for the year of service or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned;

(3) Interest on the amounts specified in divisions (B)(1) and (2) of this section for the period from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the transfer was made.

(C) If the person has received a refund of accumulated contributions to the state highway patrol retirement system, the retirement system shall, for each year of service credit, transfer to the Cincinnati retirement system the sum of the following:

(1) Interest on the amount refunded to the former member that is attributable to the year of service from the last day of the year for which the service credit was earned or in which payment was made for military service credit to the date the refund was made;

(2) An amount equal to the lesser of the employer's contributions to the state highway patrol retirement system for the year of service or the amount that would have been contributed by the employer for the service had the person been a member of the Cincinnati retirement system at the time the credit was earned, with interest on that amount from the last day of the year for which the service credit was earned to the date of the transfer.

(D) The amount transferred under division (C)(1) of this section shall not include any amount of interest the Cincinnati retirement system paid to the person when it made the refund.

(E) On receipt of notice from the Cincinnati retirement system that the Cincinnati retirement system has received payment from a person described in division (C) of this section, the state highway patrol retirement system shall transfer the amount described in that division.

(F) Interest charged under this section shall be calculated separately for each year of service credit. Unless otherwise specified in this section, it shall be calculated at the lesser of the actuarial assumption rate for that year of the state highway patrol retirement system or the Cincinnati retirement system. The interest shall be compounded annually.

(G) The transfer of any amount under this section cancels an equivalent amount of service credit.

(H) At the request of the Cincinnati retirement system, the state highway patrol retirement system shall certify to the Cincinnati retirement system a copy of the records of the service and contributions of a member or former member of the state highway patrol retirement system who elects to receive service credit under the Cincinnati retirement system.

(I) In addition to entering into an agreement with the Cincinnati retirement system under section 5505.401 of the Revised Code, the state highway patrol retirement system board may adopt rules establishing procedures for the transfer of contributions under this section.

Effective Date: 04-01-2001



Section 5505.41 - Transferring contributions on deposit from non-uniform retirement system.

(A) As used in this section, "transferred service credit" means service credit purchased or obtained under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code prior to the date a member commenced the employment covered by the state highway patrol retirement system for which the member is currently contributing to the system.

(B) A member of the state highway patrol retirement system who has contributions on deposit with, but is no longer contributing to, a non-uniform retirement system shall, in computing years of service, be given full credit for transferred service credit if a transfer to the state highway patrol retirement system is made under this section. At the request of a member, the non-uniform system shall transfer to the state highway patrol retirement system the sum of the following:

(1) An amount equal to the amounts transferred to the non-uniform system under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code;

(2) Interest, determined as provided in division (E) of this section, on the amount specified in division (B)(1) of this section for the period from the last day of the year in which the transfer under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code was made to the date a transfer is made under this section.

(C) A member with at least eighteen months of contributing service credit with the state highway patrol retirement system who has received a refund of contributions to a non-uniform retirement system shall, in computing years of service, be given full credit for transferred service credit if, for each year of service, the state highway patrol retirement system receives the sum of the following:

(1) An amount, which shall be paid by the member, equal to the amount refunded by the non-uniform system to the member for that year for transferred service credit, with interest on that amount from the date of the refund to the date a payment is made under this section;

(2) Interest, which shall be transferred by the non-uniform system, on the amount refunded to the member for the period from the last day of the year in which the transfer under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code was made to the date the refund was made;

(3) If the non-uniform system retained any portion of the amount transferred under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code, an amount, which shall be transferred by the non-uniform system, equal to the amount retained, with interest on that amount for the period from the last day of the year in which the transfer under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code was made to the date a transfer is made under this section.

On receipt of payment from the member, the state highway patrol retirement system shall notify the non-uniform system, which, on receipt of the notice, shall make the transfer required by this division. Interest shall be determined as provided in division (E) of this section.

(D) Service credit purchased or obtained under this section shall be used in computing the pensions payable under section 5505.17 or 5505.18 of the Revised Code. A member may choose to purchase only part of the credit the member is eligible to purchase under division (C) of this section in any one payment, subject to rules adopted by the state highway patrol retirement board. A member is ineligible to purchase or obtain service credit under this section for service to be used in the calculation of any retirement benefit currently being paid or payable to the member in the future under any other retirement program or for service credit that may be purchased or obtained under section 5505.40 of the Revised Code.

(E) Interest charged under this section shall be calculated separately for each year of service credit at the lesser of the actuarial assumption rate for that year of the state highway patrol retirement system or of the non-uniform retirement system to which the credit was transferred under section 145.295, 145.2913, 3307.761, 3307.765, 3309.73, or 3309.731 of the Revised Code. The interest shall be compounded annually.

(F) Any amounts transferred or paid under divisions (B) and (C) of this section that are attributable to contributions made by the member or to amounts paid to purchase service credit shall be credited to the employees' savings fund created under section 5505.03 of the Revised Code. Any remaining amounts shall be credited to one or more of the funds created under that section as determined by the board.

(G) At the request of the state highway patrol retirement system, the non-uniform retirement system shall certify to the state highway patrol retirement system a copy of the records of the service and contributions of a member who seeks service credit under this section. The non-uniform retirement system shall specify the portions of the amounts transferred that are attributable to employee contributions, employer contributions, and interest.

(H) If a member who is not a current contributor elects to receive service credit under section 145.2913, 3307.765, or 3309.731 of the Revised Code for transferred service credit, as defined in those sections, the system shall transfer to the non-uniform retirement system, as applicable, the amount specified in division (B) or (C) of section 145.2913, division (B) or (C) of section 3307.765, or division (B) or (C) of section 3309.731 of the Revised Code.

(I) The board may adopt rules to implement this section.

Effective Date: 02-20-2002



Section 5505.50 - Deferred retirement option plan.

The state highway patrol retirement board shall establish and administer a deferred retirement option plan. In establishing and administering the plan, the board shall comply with sections 5505.51 to 5505.59 of the Revised Code and may do all things necessary to meet the requirements of section 401(a) of the "Internal Revenue Code of 1986," ( 26 U.S.C. 401(a) ) as amended, applicable to governmental plans.

The board shall adopt rules to implement this section and sections 5505.51 to 5505.59 of the Revised Code. The rules shall specify the date of initial implementation of the plan established under this section. The rules may also specify a period during which an election made under section 5505.51 of the Revised Code may be rescinded.

Effective Date: 06-15-2006



Section 5505.51 - Participation in deferred retirement plan - election procedure.

A state highway patrol retirement system member who meets the following requirements may, at any time prior to applying for a pension under section 5505.16 of the Revised Code, elect to participate in the deferred retirement option plan established under section 5505.50 of the Revised Code:

(1) The member is younger than fifty-eight years of age.

(2) The member is eligible to apply for a pension under section 5505.16 of the Revised Code, unless the pension is a reduced pension as described in division (B) of that section.

The member shall make the election by filing with the retirement system an election form provided by the system. The election is effective on the day the member files the election form.

At the time of making the election to participate in the deferred retirement option plan, the member also shall make an election under section 5505.162 of the Revised Code. Except as provided in that section, the election under section 5505.162 of the Revised Code is irrevocable from the date it is received by the retirement system.

A member electing to participate in the deferred retirement option plan must agree to terminate active service in the state highway patrol and begin receiving the member's pension not later than the earlier of the member's sixtieth birthday or the date that is eight years after the effective date of the election to participate in the plan. If the member refuses or neglects to terminate active service in accordance with the agreement, the state highway patrol retirement board shall deem the member's service terminated.

A member electing to participate in the deferred retirement option plan is a retirant for the purposes of rules adopted by the state highway patrol retirement board.

Effective Date: 06-15-2006



Section 5505.52 - Plan members ineligible for service credit or health benefits.

(A) A member who makes an election under section 5505.51 of the Revised Code shall continue in the active service of the state highway patrol but shall not earn service credit under this chapter for employment after the election's effective date. While the member is in the active service of the state highway patrol, the member shall contribute, and the state shall contribute and report, to the state highway patrol retirement system in accordance with section 5505.15 of the Revised Code.

On and after the effective date of the member's election to participate in the deferred retirement option plan, the member is ineligible to purchase service credit under this chapter.

Neither the member nor the member's spouse and dependents are eligible for any benefit under section 5505.28 of the Revised Code while the member is participating in the deferred retirement option plan.

(B) A member participating in the deferred retirement option plan is eligible to vote in elections for the retirant members of the state highway patrol retirement system board, but not eligible to vote in elections for the employee members of the board.

Effective Date: 06-15-2006



Section 5505.53 - Determination of plan member's pension amount.

For each member who elects to participate in the deferred retirement option plan, the state highway patrol retirement system shall determine the member's pension amount under section 5505.17 of the Revised Code. In determining the pension amount, the retirement system shall use the member's total service credit and final average salary as of the last day of the employer's payroll period immediately prior to the effective date of the member's election to participate in the plan. The pension amount shall be calculated using the election made by the member under section 5505.162 of the Revised Code.

Effective Date: 06-15-2006



Section 5505.54 - Accrual of plan member's pension and contributions.

(A) During the period beginning on the effective date of an election to participate in the deferred retirement option plan and ending on the date participation ceases, a member's monthly pension amount determined under section 5505.53 of the Revised Code shall accrue to the member's benefit. To this amount shall be added any benefit increases the member would be eligible for under section 5505.174 of the Revised Code had the member, on the effective date of the member's election, retired under section 5505.16 of the Revised Code.

(B)

(1) The amounts contributed under division (A) of section 5505.15 of the Revised Code by a member participating in the deferred retirement option plan shall be credited as follows:

(a) Ten per cent of the member's annual salary shall accrue to the member's benefit.

(b) Any amount of the member's annual salary that is in excess of ten per cent shall be credited to the employer's accumulation fund.

(2) The state highway patrol retirement system shall credit to the employer's accumulation fund the amounts contributed by the state under section 5505.15 of the Revised Code on behalf of a member participating in the deferred retirement option plan.

(C) During the period beginning on the election's effective date and ending on the date the member ceases participation in the plan, the amounts described in divisions (A) and (B)(1)(a) of this section shall earn interest at an annual rate established by the state highway patrol retirement board and compounded annually using a method established by rule adopted under section 5505.50 of the Revised Code.

Amended by 129th General AssemblyFile No.149,SB 345, §1, eff. 1/7/2013.

Effective Date: 06-15-2006



Section 5505.55 - Events terminating member's participation in plan.

A member's participation in the deferred retirement option plan ceases on the occurrence of the earliest of the following:

(A) Termination of the member's active service in the state highway patrol;

(B) The last day of the eight-year period that begins on the effective date of the member's election to participate in the plan;

(C) The member's sixtieth birthday;

(D) Acceptance by the member of a disability benefit awarded by the state highway patrol retirement board under section 5505.18 of the Revised Code;

(E) The member's death.

Effective Date: 06-15-2006



Section 5505.56 - Notice of termination of active service - distribution of accrued amount.

(A) A member participating in the deferred retirement option plan who terminates active service in the state highway patrol shall notify the state highway patrol retirement system of the date of termination on a form prescribed by the retirement system. The member is not eligible to make another election under section 5505.51 of the Revised Code.

(B)

(1) With regard to a member who was younger than age fifty-two on the effective date of the election to participate in the plan, if the date of termination of the member's active service occurs on or after the first day of the fourth year after the effective date of the election, the entire amount that has accrued to the member's benefit under the deferred retirement option plan shall be distributed to the member pursuant to the member's selection under section 5505.57 of the Revised Code.

If the date of termination occurs earlier than four years after the effective date of the election to participate, the member shall forfeit the interest credited under division (C) of section 5505.54 of the Revised Code.

(2) With regard to a member who, on the effective date of the election to participate in the plan, was age fifty-two or older, if the date of termination of the member's active service occurs on or after the first day of the third year after the effective date of the election, the entire amount that has accrued to the member's benefit under the deferred retirement option plan shall be distributed to the member pursuant to the member's selection under section 5505.57 of the Revised Code.

If the termination of active service occurs earlier than three years after the effective date of the election to participate, the member shall forfeit the interest credited under division (C) of section 5505.54 of the Revised Code.

(C) Once a member ceases participation in the deferred retirement option plan as described in division (A), (B), or (C) of section 5505.55 of the Revised Code, the member's monthly pension amount determined under section 5505.53 of the Revised Code shall be paid to the member, commencing the day following the member's last day of active service in the state highway patrol.

Effective Date: 06-15-2006



Section 5505.57 - Method and timing of distribution of accrued amount.

(A) On ceasing participation in the deferred retirement option plan as described in division (A), (B), or (C) of section 5505.55 of the Revised Code, a member shall select as the method of distribution of the amount accrued to the member under the plan one of the distribution options provided under section 401(a) of the "Internal Revenue Code of 1986," ( 26 U.S.C. 401(a) ) as amended, applicable to governmental plans.

(B) The retirement system shall distribute the amount accrued to a member's benefit under the deferred retirement option plan as follows:

(1) For a member who was younger than fifty-two years of age on the date of the election to participate in the plan, distribution shall not commence until the first day of the fourth year after the effective date of the member's election to participate in the plan.

(2) For a member who was fifty-two years of age or older on the date of the election to participate in the plan, distribution shall not commence until the first day of the third year after the effective date of the member's election to participate in the plan.

Effective Date: 06-15-2006



Section 5505.58 - Plan member qualifying for disability retirement.

(A) A member participating in the deferred retirement option plan who qualifies for disability retirement under division (B)(1) of section 5505.18 of the Revised Code shall elect to receive one of the following:

(1) The applicable pension provided for in section 5505.53 of the Revised Code, plus any amounts that have accrued under section 5505.54 of the Revised Code to the member's benefit under the deferred retirement option plan.

(2) The disability pension provided for by division (B)(1) of section 5505.18 of the Revised Code. Acceptance of a disability pension requires forfeiture of all amounts accrued under section 5505.54 of the Revised Code to the member's benefit under the deferred retirement option plan, and those amounts shall be treated as if the member had continued in the active service of the state highway patrol and not participated in the plan. The member shall be granted service credit for the period the member was participating in the plan.

(B) A member participating in the deferred retirement option plan who qualifies for disability retirement under division (B)(2) of section 5505.18 of the Revised Code shall receive the applicable pension provided for in section 5505.53 of the Revised Code, plus any amounts that have accrued under section 5505.54 of the Revised Code to the member's benefit under the deferred retirement option plan.

Effective Date: 06-15-2006



Section 5505.59 - Plan member dying while participant - distribution of benefits.

If a member dies while participating in the deferred retirement option plan, all of the following apply:

(A) The amounts accrued to the member's benefit shall be paid to the member's surviving spouse or, if there is no surviving spouse, the beneficiary designated by the member on a form provided by the state highway patrol retirement system. If there is no surviving spouse or designated beneficiary, the amounts accrued to the member's benefit shall be paid to the member's estate.

Any payment made under this division shall be made in the form of a single lump sum payment.

(B) The surviving spouse and, if eligible, each surviving child, shall receive a pension as described in division (A)(3)(b)(iii) or (4) of section 5505.17 of the Revised Code, utilizing the pension amount calculated under section 5505.53 of the Revised Code.

(C) If the member has no surviving spouse or surviving children, but has a parent or parents dependent on the member for support, the parent or parents shall receive a pension determined under division (A)(7) of section 5505.17 of the Revised Code.

(D) The lump sum payment described in section 5505.30 of the Revised Code shall be paid to the member's surviving spouse or, if there is no surviving spouse, to the member's estate.

Effective Date: 06-15-2006



Section 5505.99 - Penalty.

(A) Whoever violates division (A) of section 5505.045 of the Revised Code shall be fined not more than one hundred dollars for each day of the violation.

(B) Whoever violates division (B) of section 5505.045 of the Revised Code shall be imprisoned for not more than six months or fined not more than five thousand dollars, or both.

(C) Fines imposed by the Ohio elections commission under this section shall be paid into the Ohio elections commission fund created under section 3513.10 of the Revised Code.

Effective Date: 09-15-2004






Chapter 5507 - EMERGENCY TELEPHONE NUMBER SYSTEM

Section 5507.01 - Definitions.

As used in this chapter:

(A) "9-1-1 system" means a system through which individuals can request emergency service using the telephone number 9-1-1.

(B) "Basic 9-1-1" means a 9-1-1 system in which a caller provides information on the nature of and the location of an emergency, and the personnel receiving the call must determine the appropriate emergency service provider to respond at that location.

(C) "Enhanced 9-1-1" means a 9-1-1 system capable of providing both enhanced wireline 9-1-1 and wireless enhanced 9-1-1.

(D) "Enhanced wireline 9-1-1" means a 9-1-1 system in which the wireline telephone network, in providing wireline 9-1-1, automatically routes the call to emergency service providers that serve the location from which the call is made and immediately provides to personnel answering the 9-1-1 call information on the location and the telephone number from which the call is being made.

(E) "Wireless enhanced 9-1-1" means a 9-1-1 system that, in providing wireless 9-1-1, has the capabilities of phase I and, to the extent available, phase II enhanced 9-1-1 services as described in 47 C.F.R. 20.18(d) to (h).

(F)

(1) "Wireless service" means federally licensed commercial mobile service as defined in 47 U.S.C. 332(d) and further defined as commercial mobile radio service in 47 C.F.R. 20.3, and includes service provided by any wireless, two-way communications device, including a radio-telephone communications line used in cellular telephone service or personal communications service, a network radio access line, or any functional or competitive equivalent of such a radio-telephone communications or network radio access line.

(2) Nothing in this chapter applies to paging or any service that cannot be used to call 9-1-1.

(G) "Wireless service provider" means a facilities-based provider of wireless service to one or more end users in this state.

(H) "Wireless 9-1-1" means the emergency calling service provided by a 9-1-1 system pursuant to a call originating in the network of a wireless service provider.

(I) "Wireline 9-1-1" means the emergency calling service provided by a 9-1-1 system pursuant to a call originating in the network of a wireline service provider.

(J) "Wireline service provider" means a facilities-based provider of wireline service to one or more end-users in this state.

(K) "Wireline service" means basic local exchange service, as defined in section 4927.01 of the Revised Code, that is transmitted by means of interconnected wires or cables by a wireline service provider authorized by the public utilities commission.

(L) "Wireline telephone network" means the selective router and data base processing systems, trunking and data wiring cross connection points at the public safety answering point, and all other voice and data components of the 9-1-1 system.

(M) "Subdivision" means a county, municipal corporation, township, township fire district, joint fire district, township police district, joint police district, joint ambulance district, or joint emergency medical services district that provides emergency service within its territory, or that contracts with another municipal corporation, township, or district or with a private entity to provide such service; and a state college or university, port authority, or park district of any kind that employs law enforcement officers that act as the primary police force on the grounds of the college or university or port authority or in the parks operated by the district.

(N) "Emergency service" means emergency law enforcement, firefighting, ambulance, rescue, and medical service.

(O) "Emergency service provider" means the state highway patrol and an emergency service department or unit of a subdivision or that provides emergency service to a subdivision under contract with the subdivision.

(P) "Public safety answering point" means a facility to which 9-1-1 system calls for a specific territory are initially routed for response and where personnel respond to specific requests for emergency service by directly dispatching the appropriate emergency service provider, relaying a message to the appropriate provider, or transferring the call to the appropriate provider.

(Q) "Customer premises equipment" means telecommunications equipment, including telephone instruments, on the premises of a public safety answering point that is used in answering and responding to 9-1-1 system calls.

(R) "Municipal corporation in the county" includes any municipal corporation that is wholly contained in the county and each municipal corporation located in more than one county that has a greater proportion of its territory in the county to which the term refers than in any other county.

(S) "Board of county commissioners" includes the legislative authority of a county established under Section 3 of Article X, Ohio Constitution, or Chapter 302. of the Revised Code.

(T) "Final plan" means a final plan adopted under division (B) of section 5507.08 of the Revised Code and, except as otherwise expressly provided, an amended final plan adopted under section 5507.12 of the Revised Code.

(U) "Subdivision served by a public safety answering point" means a subdivision that provides emergency service for any part of its territory that is located within the territory of a public safety answering point whether the subdivision provides the emergency service with its own employees or pursuant to a contract.

(V) A township's population includes only population of the unincorporated portion of the township.

(W) "Telephone company" means a company engaged in the business of providing local exchange telephone service by making available or furnishing access and a dial tone to persons within a local calling area for use in originating and receiving voice grade communications over a switched network operated by the provider of the service within the area and gaining access to other telecommunications services. "Telephone company" includes a wireline service provider and a wireless service provider unless otherwise expressly specified. For purposes of sections 5507.25 and 5507.26 of the Revised Code, "telephone company" means a wireline service provider.

(X) "Prepaid wireless calling service" has the same meaning as in division (AA)(5) of section 5739.01 of the Revised Code.

(Y) "Provider of a prepaid wireless calling service" means a wireless service provider that provides a prepaid wireless calling service.

(Z) "Retail sale" has the same meaning as in section 5739.01 of the Revised Code.

(AA) "Seller" means a person that sells a prepaid wireless calling service to another person by retail sale.

(BB) "Consumer" means the person for whom the prepaid wireless calling service is provided, to whom the transfer effected or license given by a sale is or is to be made or given, to whom the prepaid wireless calling service is charged, or to whom the admission is granted.

(CC) "Reseller" means a nonfacilities-based provider of wireless service that provides wireless service under its own name to one or more end users in this state using the network of a wireless service provider.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.40 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.02 - Statewide emergency services internet protocol network steering committee.

(A)

(1) There is hereby created the statewide emergency services internet protocol network steering committee, consisting of the following ten members:

(a) The state chief information officer or the officer's designee;

(b) Two members of the house of representatives appointed by the speaker, one from the majority party and one from the minority party;

(c) Two members of the senate appointed by the president, one from the majority party and one from the minority party;

(d) Five members appointed by the governor.

(2) In appointing the five members under division (A)(1)(d) of this section, the governor shall appoint two representatives of the county commissioners' association of Ohio or a successor organization, two representatives of the Ohio municipal league or a successor organization, and one representative of the Ohio township association or a successor organization. For each of these appointments, the governor shall consider a nominee proposed by the association or successor organization. The governor may reject any of the nominees and may request that a nominating entity submit alternative nominees.

(3) Initial appointments shall be made not later than ten days after September 28, 2012.

(B)

(1) The state chief information officer or the officer's designee shall serve as the chairperson of the steering committee and shall be a nonvoting member. All other members shall be voting members.

(2) A member of the steering committee appointed from the membership of the senate or the house of representatives shall serve during the member's term as a member of the general assembly and until a successor is appointed and qualified, notwithstanding adjournment of the general assembly or the expiration of the member's term as a member of the general assembly.

(3) The initial terms of one of the representatives of the county commissioners' association of Ohio, one of the representatives of the Ohio municipal league, and the representative of the Ohio township association shall all expire on December 31, 2016. The initial terms of the other representatives of the county commissioners' association of Ohio and the Ohio municipal league shall expire on December 31, 2014. Thereafter, terms of the members appointed by the governor shall be for four years, with each term ending on the same day of the same month as the term it succeeds. Each member appointed by the governor shall hold office from the date of the member's appointment until the end of the term for which the member was appointed, and may be reappointed. A member appointed by the governor shall continue in office after the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first. Members appointed by the governor shall serve without compensation and shall not be reimbursed for expenses.

(4) A vacancy in the position of any member of the steering committee shall be filled for the unexpired term in the same manner as the original appointment.

(C) The steering committee shall generally advise the state on the implementation, operation, and maintenance of a statewide emergency services internet protocol network that would support state and local government next-generation 9-1-1 and the dispatch of emergency service providers. The steering committee shall do all of the following:

(1) On or before May 15, 2013, deliver an initial report to the speaker of the house of representatives, the president of the senate, and the governor providing recommendations for the state to address the development of a statewide emergency services internet protocol network, which recommendations shall include a review of the current funding model for this state's 9-1-1 systems and may include a recommendation for a reduction in wireless 9-1-1 charges;

(2) Examine the readiness of the state's current technology infrastructure for a statewide emergency services internet protocol network;

(3) Research legislative authority with regard to governance and funding of a statewide emergency services internet protocol network, and provide recommendations on best practices to limit duplicative efforts to ensure an effective transition to next-generation 9-1-1;

(4) Make recommendations for consolidation of public-safety-answering-point operations in this state, including recommendations for accelerating the consolidation schedule established in section 5507.571 of the Revised Code, to accommodate next-generation 9-1-1 technology and to facilitate a more efficient and effective emergency services system;

(5) Recommend policies, procedures, and statutory or regulatory authority to effectively govern a statewide emergency services internet protocol network;

(6) Designate a next-generation 9-1-1 statewide coordinator to serve as the primary point of contact for federal initiatives;

(7) Coordinate with statewide initiatives and associations such as the state interoperable executive committee, the Ohio geographically referenced information program council, the Ohio multi-agency radio communications system steering committee, and other interested parties.

(D)

(1) Not later than February 15, 2013, each chairperson of a countywide 9-1-1 planning committee or the chairperson's designee shall report the following information to the steering committee:

(a) The geographic location and population of the area for which the planning committee is responsible;

(b) Statistics detailing the number of 9-1-1 calls received;

(c) A report of expenditures made from disbursements from the wireless 9-1-1 government assistance fund;

(d) An inventory of and the technical specifications for the current 9-1-1 network and equipment;

(e) Any other information requested by the steering committee.

(2)

(a) If, by February 15, 2013, a countywide 9-1-1 planning committee fails to provide to the steering committee the information required under division (D)(1) of this section, the steering committee shall notify the Ohio 9-1-1 coordinator of the failure and the coordinator shall suspend disbursements from the wireless 9-1-1 government assistance fund to that county. Disbursements to the county shall resume after the steering committee receives the required information and notifies the coordinator that the requirement has been met.

(b) Beginning January 1, 2014, the notification that the steering committee has received the required information shall be sent to the tax commissioner, and the disbursements to the county shall resume after the tax commissioner receives that notice.

(E) The steering committee shall hold its inaugural meeting not later than thirty days after September 28, 2012. Thereafter, the steering committee shall meet at least once a month, either in person or utilizing telecommunication-conferencing technology. A majority of the voting members shall constitute a quorum.

(F)

(1) The steering committee shall have a permanent technical-standards subcommittee and a permanent public-safety-answering-point-operations subcommittee, and may, from time to time, establish additional subcommittees, to advise and assist the steering committee based upon the subcommittees' areas of expertise.

(2) The membership of subcommittees shall be determined by the steering committee.

(a) The technical-standards subcommittee shall include one member representing a wireline or wireless service provider that participates in the state's 9-1-1 system, one representative of the Ohio academic resources network, one representative of the Ohio multi-agency radio communications system steering committee, one representative of the Ohio geographically referenced information program, and one member representing each of the following associations selected by the steering committee from nominations received from that association:

(i) The Ohio telephone association;

(ii) The Ohio chapter of the association of public-safety communications officials;

(iii) The Ohio chapter of the national emergency number association.

(b) The public-safety-answering-point-operations subcommittee shall include one member representing the division of emergency management of the department of public safety, one member representing the state highway patrol, two members recommended by the county commissioners' association of Ohio who are managers of public safety answering points, two members recommended by the Ohio municipal league who are managers of public safety answering points, and one member from each of the following associations selected by the steering committee from nominations received from that association:

(i) The buckeye state sheriffs' association;

(ii) The Ohio association of chiefs of police;

(iii) The Ohio association of fire chiefs;

(iv) The Ohio chapter of the association of public-safety communications officials;

(v) The Ohio chapter of the national emergency number association.

(G) The committee is not an agency, as defined in section 101.82 of the Revised Code, for purposes of sections 101.82 to 101.87 of the Revised Code.

(H) As used in this section, "9-1-1 system," "wireless service provider," "wireline service provider," "emergency service provider," and "public safety answering point" have the same meanings as in section 5507.01 of the Revised Code.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 125.183 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.03 - Countywide 9-1-1 system.

(A)

(1) A countywide 9-1-1 system shall include all of the territory of the townships and municipal corporations in the county and any portion of such a municipal corporation that extends into an adjacent county.

(2) The system shall exclude any territory served by a wireline service provider that is not capable of reasonably meeting the technical and economic requirements of providing the wireline telephone network portion of the countywide system for that territory. The system shall exclude from enhanced 9-1-1 any territory served by a wireline service provider that is not capable of reasonably meeting the technical and economic requirements of providing the wireline telephone network portion of enhanced 9-1-1 for that territory. If a 9-1-1 planning committee and a wireline service provider do not agree on whether the provider is so capable, the committee shall notify the department of public safety, and the department shall determine whether the wireline service provider is so capable. The committee shall ascertain whether such disagreement exists before making its implementation proposal under division (A) of section 5507.07 of the Revised Code. The department's determination shall be in the form of an order. No final plan shall require a wireline service provider to provide the wireline telephone network portion of a 9-1-1 system that the department has determined the provider is not reasonably capable of providing.

(B) A countywide 9-1-1 system may be a basic or enhanced 9-1-1 system, or a combination of the two, and shall be for the purpose of providing both wireline 9-1-1 and wireless 9-1-1.

(C) Every emergency service provider that provides emergency service within the territory of a countywide 9-1-1 system shall participate in the countywide system.

(D)

(1) Each public safety answering point shall be operated by a subdivision or a regional council of governments and shall be operated constantly.

(2) A subdivision or a regional council of governments that operates a public safety answering point shall pay all of the costs associated with establishing, equipping, furnishing, operating, and maintaining that facility and shall allocate those costs among itself and the subdivisions served by the answering point based on the allocation formula in a final plan. The wireline service provider or other entity that provides or maintains the customer premises equipment shall bill the operating subdivision or the operating regional council of governments for the cost of providing such equipment, or its maintenance. A wireless service provider and a subdivision or regional council of governments operating a public safety answering point may enter into a service agreement for providing wireless enhanced 9-1-1 pursuant to a final plan adopted under this chapter.

(E) Except to the extent provided in a final plan that provides for funding of a 9-1-1 system in part through charges imposed under section 5507.22 of the Revised Code, each subdivision served by a public safety answering point shall pay the subdivision or regional council of governments that operates the answering point the amount computed in accordance with the allocation formula set forth in the final plan.

(F) Notwithstanding any other provision of law, the purchase or other acquisition, installation, and maintenance of the telephone network for a 9-1-1 system and the purchase or other acquisition, installation, and maintenance of customer premises equipment at a public safety answering point made in compliance with a final plan or an agreement under section 5507.09 of the Revised Code, including customer premises equipment used to provide wireless enhanced 9-1-1, are not subject to any requirement of competitive bidding.

(G) Each emergency service provider participating in a countywide 9-1-1 system shall maintain a telephone number in addition to 9-1-1.

(H) Whenever a final plan provides for the implementation of basic 9-1-1, the planning committee shall so notify the department of public safety, which shall determine whether the wireline service providers serving the territory covered by the plan are capable of reasonably meeting the technical and economic requirements of providing the wireline telephone network portion of an enhanced 9-1-1 system. The determination shall be made solely for purposes of division (C)(2) of section 5507.18 of the Revised Code.

(I) If the public safety answering point personnel reasonably determine that a 9-1-1 call is not an emergency, the personnel shall provide the caller with the telephone number of an appropriate subdivision agency as applicable.

(J) A final plan adopted under this chapter, or an agreement under section 5507.09 of the Revised Code, may provide that, by further agreement included in the plan or agreement, the state highway patrol or one or more public safety answering points of another 9-1-1 system is the public safety answering point or points for the provision of wireline or wireless 9-1-1 for all or part of the territory of the 9-1-1 system established under the plan or agreement. In that event, the subdivision for which the wireline or wireless 9-1-1 is provided as named in the agreement shall be deemed the subdivision operating the public safety answering point or points for purposes of this chapter, except that, for the purpose of division (D)(2) of this section, that subdivision shall pay only so much of the costs of establishing, equipping, furnishing, operating, or maintaining any such public safety answering point as are specified in the agreement with the patrol or other system.

(K) A final plan for the provision of wireless enhanced 9-1-1 shall provide that any wireless 9-1-1 calls routed to a state highway patrol-operated public safety answering point by default, due to a wireless service provider so routing all such calls of its subscribers without prior permission, are instead to be routed as provided under the plan. Upon the implementation of countywide wireless enhanced 9-1-1 pursuant to a final plan, the state highway patrol shall cease any functioning as a public safety answering point providing wireless 9-1-1 within the territory covered by the countywide 9-1-1 system so established, unless the patrol functions as a public safety answering point providing wireless enhanced 9-1-1 pursuant to an agreement included in the plan as authorized under division (J) of this section.

Renumbered from § 4931.41 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.06 - Planning committee and technical advisory committee.

(A) A board of county commissioners or the legislative authority of any municipal corporation in the county that contains at least thirty per cent of the county's population may adopt a resolution to convene a 9-1-1 planning committee, which shall serve without compensation and shall consist of three voting members as follows:

(1) The president or other presiding officer of the board of county commissioners, who shall serve as chairperson of the committee;

(2) The chief executive officer of the most populous municipal corporation in the county;

(3) From the more populous of the following, either the chief executive officer of the second most populous municipal corporation in the county or a member of the board of township trustees of the most populous township in the county as selected by majority vote of the board of trustees.

In counties with a population of one hundred seventy-five thousand or more, the planning committee shall consist of two additional voting members as follows: a member of a board of township trustees selected by the majority of boards of township trustees in the county pursuant to resolutions they adopt, and the chief executive officer of a municipal corporation in the county selected by the majority of the legislative authorities of municipal corporations in the county pursuant to resolutions they adopt.

When determining population under this division, population residing outside the county shall be excluded.

(B) Within thirty days after the adoption of a resolution to convene the committee under division (A) of this section, the committee shall convene for the sole purpose of developing a final plan for implementing a countywide 9-1-1 system. The county shall provide the committee with any clerical, legal, and other staff assistance necessary to develop the final plan and shall pay for copying, mailing, and any other such expenses incurred by the committee in developing the final plan and in meeting the requirements imposed by sections 5507.06 to 5507.08 of the Revised Code.

(C) The 9-1-1 planning committee shall appoint a 9-1-1 technical advisory committee to assist it in planning the countywide 9-1-1 system. The advisory committee shall include at least one fire chief and one police chief serving in the county, the county sheriff, a representative of the state highway patrol selected by the patrol, one representative of each telephone company in each case selected by the telephone company represented, the director/coordinator of emergency management appointed under section 5502.26, 5502.27, or 5502.271 of the Revised Code, as appropriate, and a member of a board of township trustees of a township in the county selected by a majority of boards of township trustees in the county pursuant to resolutions they adopt.

Renumbered from § 4931.42 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.07 - Proposal to implement system; final plan.

(A) The 9-1-1 planning committee shall prepare a proposal on the implementation of a countywide 9-1-1 system and shall hold a public meeting on the proposal to explain the system to and receive comments from public officials. At least thirty but not more than sixty days before the meeting, the committee shall send a copy of the implementation proposal and written notice of the meeting:

(1) By certified mail, to the board of county commissioners, the legislative authority of each municipal corporation in the county, and to the board of trustees of each township in the county; and

(2) To the board of trustees, directors, or park commissioners of each subdivision that will be served by a public safety answering point under the plan.

(B) The proposal and the final plan adopted by the committee shall specify:

(1) Which telephone companies serving customers in the county and, as authorized in division (A)(1) of section 5507.03 of the Revised Code, in an adjacent county will participate in the 9-1-1 system;

(2) The location and number of public safety answering points; how they will be connected to a company's telephone network; from what geographic territory each will receive 9-1-1 calls; whether basic or enhanced 9-1-1 service will be provided within such territory; what subdivisions will be served by the answering point; and whether an answering point will respond to calls by directly dispatching an emergency service provider, by relaying a message to the appropriate provider, or by transferring the call to the appropriate provider;

(3) Which subdivision or regional council of governments will establish, equip, furnish, operate, and maintain a particular public safety answering point;

(4) A projection of the initial cost of establishing, equipping, and furnishing and of the annual cost of the first five years of operating and maintaining each public safety answering point;

(5) Whether the cost of establishing, equipping, furnishing, operating, or maintaining each public safety answering point should be funded through charges imposed under section 5507.22 of the Revised Code or will be allocated among the subdivisions served by the answering point and, if any such cost is to be allocated, the formula for so allocating it;

(6) How each emergency service provider will respond to a misdirected call.

(C) Following the meeting required by this section, the 9-1-1 planning committee may modify the implementation proposal and, no later than nine months after the resolution authorized by section 5507.06 of the Revised Code is adopted, may adopt, by majority vote, a final plan for implementing a countywide 9-1-1 system. If a planning committee and wireline service provider do not agree on whether the wireline service provider is capable of providing the wireline telephone network as described under division (A) of section 5507.03 of the Revised Code and the planning committee refers that question to the department of public safety, the department may extend the nine-month deadline established by this division to twelve months. Immediately on completion of the plan, the committee shall send a copy of the final plan:

(1) By certified mail to the board of county commissioners of the county, to the legislative authority of each municipal corporation in the county, and to the board of township trustees of each township in the county; and

(2) To the board of trustees, directors, or park commissioners of each subdivision that will be served by a public safety answering point under the plan.

(D) If the committee has not adopted a final plan on or before the deadline in division (C) of this section, the committee shall cease to exist. A new 9-1-1 planning committee may be convened in the manner established in section 5507.06 of the Revised Code to develop an implementation proposal and final plan in accordance with the requirements of sections 5507.06 to 5507.08 of the Revised Code.

Renumbered from § 4931.43 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.08 - Resolution to approve or disapprove plan.

(A) Within sixty days after receipt of the final plan pursuant to division (C) of section 5507.07 of the Revised Code, the board of county commissioners of the county and the legislative authority of each municipal corporation in the county and of each township whose territory is proposed to be included in a countywide 9-1-1 system shall act by resolution to approve or disapprove the plan, except that, with respect to a final plan that provides for funding of the 9-1-1 system in part through charges imposed under section 5507.22 of the Revised Code, the board of county commissioners shall not act by resolution to approve or disapprove the plan until after a resolution adopted under section 5507.22 of the Revised Code has become effective as provided in division (D) of that section. A municipal corporation or township whose territory is proposed to be included in the system includes any municipal corporation or township in which a part of its territory is excluded pursuant to division (A)(2) of section 5507.03 of the Revised Code. Each such authority immediately shall notify the board of county commissioners in writing of its approval or disapproval of the final plan. Failure by a board or legislative authority to notify the board of county commissioners of approval or disapproval within such sixty-day period shall be deemed disapproval by the board or authority.

(B) As used in this division, "county's population" excludes the population of any municipal corporation or township that, under the plan, is completely excluded from 9-1-1 service in the county's final plan. A countywide plan is effective if all of the following entities approve the plan in accordance with this section:

(1) The board of county commissioners;

(2) The legislative authority of a municipal corporation that contains at least thirty per cent of the county's population, if any;

(3) The legislative authorities of municipal corporations and townships that contain at least sixty per cent of the county's population or, if the plan has been approved by a municipal corporation that contains at least sixty per cent of the county's population, by the legislative authorities of municipal corporations and townships that contain at least seventy-five per cent of the county's population.

(C) After a countywide plan approved in accordance with this section is adopted, all of the telephone companies, subdivisions, and regional councils of governments included in the plan are subject to the specific requirements of the plan and to this chapter.

Renumbered from § 4931.44 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.09 - Municipal corporations or townships establishing own system.

(A) If a final plan is disapproved under division (B) of section 5507.08 of the Revised Code, by resolution, the legislative authority of a municipal corporation or township that contains at least thirty per cent of the county's population may establish within its boundaries, or the legislative authorities of a group of municipal corporations or townships each of which is contiguous with at least one other such municipal corporation or township in the group, together containing at least thirty per cent of the county's population, may jointly establish within their boundaries a 9-1-1 system. For that purpose, the municipal corporation or township may enter into an agreement, and the contiguous municipal corporations or townships may jointly enter into an agreement with one or more telephone companies.

(B) If no resolution has been adopted to convene a 9-1-1 planning committee under section 5507.06 of the Revised Code, by resolution, the legislative authority of any municipal corporation in the county may establish within its boundaries, or the legislative authorities of a group of municipal corporations and townships each of which is contiguous to at least one of the other such municipal corporations or townships in the group may jointly establish within their boundaries, a 9-1-1 system. For that purpose, the municipal corporation, or contiguous municipal corporations and townships, may enter into an agreement with one or more telephone companies.

(C) Whenever a telephone company that is a wireline service provider and one or more municipal corporations and townships enter into an agreement under division (A) or (B) of this section to provide for the wireline telephone network portion of a basic 9-1-1 system, the telephone company shall so notify the department of public safety, which shall determine whether the telephone company is capable of reasonably meeting the technical and economic requirements of providing the wireline telephone network for an enhanced system within the territory served by the company and covered by the agreement. The determination shall be made solely for the purposes of division (C)(2) of section 5507.18 of the Revised Code.

(D) Within three years from the date of entering into an initial agreement described under division (C) of this section, the telephone company shall have installed the wireline telephone network portion of the 9-1-1 system according to the terms, conditions, requirements, and specifications set forth in the agreement.

(E) A telephone company that is a wireline service provider shall recover the cost of installing the wireline telephone network system pursuant to agreements made under this section as provided in sections 5507.18 and 5733.55 of the Revised Code.

Renumbered from § 4931.48 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.021 - Adoption of rules establishing technical and operational standards for public safety answering points.

Not later than January 1, 2014, and in accordance with Chapter 119. of the Revised Code, the statewide emergency services internet protocol network steering committee shall adopt rules that establish technical and operational standards for public safety answering points eligible to receive disbursements under section 5507.55 of the Revised Code. The rules shall incorporate industry standards and best practices for wireless 9-1-1 services. Public safety answering points shall comply with the standards not later than two years after the effective date of the rules adopting the standards.

Added by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.022 - Guidelines for disbursements.

The statewide emergency services internet protocol network steering committee shall establish guidelines for the tax commissioner to use when disbursing money from the next generation 9-1-1 fund to countywide 9-1-1 systems in the state. The guidelines shall be consistent with the standards adopted in section 5507.021 of the Revised Code and shall specify that disbursements may be used for costs associated with the operation of and equipment for phase II wireless systems and for costs associated with a county's migration to next generation 9-1-1 systems and technology.

Added by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.11 - [Repealed].

Effective Date: 07-30-1979



Section 5507.12 - Amendment of plan.

(A) An amended final plan is required for any of the following purposes:

(1) Expanding the territory included in the countywide 9-1-1 system;

(2) Upgrading any part or all of a system from basic to enhanced wireline 9-1-1;

(3) Adjusting the territory served by a public safety answering point;

(4) Permitting a regional council of governments to operate a public safety answering point;

(5) Represcribing the funding of public safety answering points as between the alternatives set forth in division (B)(5) of section 5507.07 of the Revised Code;

(6) Providing for wireless enhanced 9-1-1;

(7) Adding a telephone company as a participant in a countywide 9-1-1 system after the implementation of wireline 9-1-1 or wireless enhanced 9-1-1;

(8) Providing that the state highway patrol or one or more public safety answering points of another 9-1-1 system function as a public safety answering point or points for the provision of wireline or wireless 9-1-1 for all or part of the territory of the system established under the final plan, as contemplated under division (J) of section 5507.03 of the Revised Code;

(9) Making any other necessary adjustments to the plan.

(B) Except as otherwise provided in division (C) of this section, a final plan shall be amended in the manner provided for adopting a final plan under sections 5507.06 to 5507.08 of the Revised Code, including convening a 9-1-1 planning committee and developing a proposed amended plan prior to adopting an amended final plan.

(C)

(1) To amend a final plan for the purpose described in division (A)(7) of this section, an entity that wishes to be added as a participant in a 9-1-1 system shall file a written letter of that intent with the board of county commissioners of the county that approved the final plan. The final plan is deemed amended upon the filing of that letter. The entity that files the letter shall send written notice of that filing to all subdivisions, regional councils of governments, and telephone companies participating in the system.

(2) An amendment to a final plan for a purpose set forth in division (A)(1), (3), (6), or (9) of this section may be made by an addendum approved by a majority of the 9-1-1 planning committee. The board of county commissioners shall call a meeting of the 9-1-1 planning committee for the purpose of considering an addendum pursuant to this division.

(3) Adoption of any resolution under section 5507.22 of the Revised Code pursuant to a final plan that both has been adopted and provides for funding through charges imposed under that section is not an amendment of a final plan for the purpose of this division.

(D) When a final plan is amended for a purpose described in division (A)(1), (2), or (7) of this section, sections 5507.18 and 5733.55 of the Revised Code apply with respect to the receipt of the nonrecurring and recurring rates and charges for the wireline telephone network portion of the 9-1-1 system.

Renumbered from § 4931.45 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.15 - Deadline for installation of 9-1-1 system.

(A) Within three years from the date an initial final plan becomes effective under division (B) of section 5507.08 of the Revised Code, the wireline service providers designated in the plan shall have installed the wireline telephone network portion of the 9-1-1 system according to the terms, conditions, requirements, and specifications set forth in that plan.

(B)

(1) Upon installation of a countywide 9-1-1 system, the board of county commissioners may direct the county engineer to erect and maintain at the county boundaries on county roads and state and interstate highways, signs indicating the availability of a countywide 9-1-1 system. Any sign erected by a county under this section shall be erected in accordance with and meet the specifications established under division (B)(2) of this section. All expenses incurred in erecting and maintaining the signs shall be paid by the county.

(2) The director of transportation shall develop design specifications for signs giving notice of the availability of a countywide 9-1-1 system. The director also shall establish standards for the erection of the signs and, in accordance with federal law and regulations and recognized engineering practices, specify those locations where the signs shall not be erected.

Renumbered from § 4931.46 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.18 - Determining rates and charges.

(A) In accordance with this chapter and Chapters 4901., 4903., 4905., and 4909. of the Revised Code, the public utilities commission shall determine the just, reasonable, and compensatory rates, tolls, classifications, charges, or rentals to be observed and charged for the wireline telephone network portion of a basic or enhanced 9-1-1 system, and each telephone company that is a wireline service provider participating in the system shall be subject to those chapters, to the extent they apply, as to the service provided by its portion of the wireline telephone network for the system as described in the final plan or to be installed pursuant to agreements under section 5507.09 of the Revised Code, and as to the rates, tolls, classifications, charges, or rentals to be observed and charged for that service.

(B) Only the customers of a participating telephone company described in division (A) of this section that are served within the area covered by a 9-1-1 system shall pay the recurring rates for the maintenance and operation of the company's portion of the wireline telephone network of the system. Such rates shall be computed by dividing the total monthly recurring rates set forth in the company's schedule as filed in accordance with section 4905.30 of the Revised Code, by the total number of residential and business customer access lines, or their equivalent, within the area served. Each residential and business customer within the area served shall pay the recurring rates based on the number of its residential and business customer access lines or their equivalent. No company shall include such amount on any customer's bill until the company has completed its portion of the wireline telephone network in accordance with the terms, conditions, requirements, and specifications of the final plan or an agreement made under section 5507.09 of the Revised Code.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, a participating telephone company described in division (A) of this section may receive through the credit authorized by section 5733.55 of the Revised Code the total nonrecurring charges for its portion of the wireline telephone network of the system and the total nonrecurring charges for any updating or modernization of that wireline telephone network in accordance with the terms, conditions, requirements, and specifications of the final plan or pursuant to agreements under section 5507.09 of the Revised Code, as such charges are set forth in the schedule filed by the telephone company in accordance with section 4905.30 of the Revised Code. However, that portion, updating, or modernization shall not be for or include the provision of wireless 9-1-1. As applicable, the receipt of permissible charges shall occur only upon the completion of the installation of the network or the completion of the updating or modernization.

(2) The credit shall not be allowed under division (C)(1) of this section for the upgrading of a system from basic to enhanced wireline 9-1-1 if both of the following apply:

(a) The telephone company received the credit for the wireline telephone network portion of the basic 9-1-1 system now proposed to be upgraded.

(b) At the time the final plan or agreement pursuant to section 5507.09 of the Revised Code calling for the basic 9-1-1 system was agreed to, the telephone company was capable of reasonably meeting the technical and economic requirements of providing the wireline telephone network portion of an enhanced 9-1-1 system within the territory proposed to be upgraded, as determined by the department of public safety under division (A) or (H) of section 5507.03 or division (C) of section 5507.09 of the Revised Code.

(3) If the credit is not allowed under division (C)(2) of this section, the total nonrecurring charges for the wireline telephone network used in providing 9-1-1 service, as set forth in the schedule filed by a telephone company in accordance with section 4905.30 of the Revised Code, on completion of the installation of the network in accordance with the terms, conditions, requirements, and specifications of the final plan or pursuant to section 5507.09 of the Revised Code, shall be paid by the municipal corporations and townships with any territory in the area in which such upgrade from basic to enhanced 9-1-1 is made.

(D) If customer premises equipment for a public safety answering point is supplied by a telephone company that is required to file a schedule under section 4905.30 of the Revised Code pertaining to customer premises equipment, the recurring and nonrecurring rates and charges for the installation and maintenance of the equipment specified in the schedule shall apply.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.47 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.22 - Imposing charges on improved realty to pay for public safety answering points.

(A)

(1) For the purpose of paying the costs of establishing, equipping, and furnishing one or more public safety answering points as part of a countywide 9-1-1 system effective under division (B) of section 5507.08 of the Revised Code and paying the expense of administering and enforcing this section, the board of county commissioners of a county, in accordance with this section, may fix and impose, on each lot or parcel of real property in the county that is owned by a person, municipal corporation, township, or other political subdivision and is improved, or is in the process of being improved, reasonable charges to be paid by each such owner. The charges shall be sufficient to pay only the estimated allowed costs and shall be equal in amount for all such lots or parcels.

(2) For the purpose of paying the costs of operating and maintaining the answering points and paying the expense of administering and enforcing this section, the board, in accordance with this section, may fix and impose reasonable charges to be paid by each owner, as provided in division (A)(1) of this section, that shall be sufficient to pay only the estimated allowed costs and shall be equal in amount for all such lots or parcels. The board may fix and impose charges under this division pursuant to a resolution adopted for the purposes of both divisions (A)(1) and (2) of this section or pursuant to a resolution adopted solely for the purpose of division (A)(2) of this section, and charges imposed under division (A)(2) of this section may be separately imposed or combined with charges imposed under division (A)(1) of this section.

(B) Any board adopting a resolution under this section pursuant to a final plan initiating the establishment of a 9-1-1 system or pursuant to an amendment to a final plan shall adopt the resolution within sixty days after the board receives the final plan for the 9-1-1 system pursuant to division (C) of section 5507.07 of the Revised Code. The board by resolution may change any charge imposed under this section whenever the board considers it advisable. Any resolution adopted under this section shall declare whether securities will be issued under Chapter 133. of the Revised Code in anticipation of the collection of unpaid special assessments levied under this section.

(C) The board shall adopt a resolution under this section at a public meeting held in accordance with section 121.22 of the Revised Code. Additionally, the board, before adopting any such resolution, shall hold at least two public hearings on the proposed charges. Prior to the first hearing, the board shall publish notice of the hearings once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. The notice shall include a listing of the charges proposed in the resolution and the date, time, and location of each of the hearings. The board shall hear any person who wishes to testify on the charges or the resolution.

(D) No resolution adopted under this section shall be effective sooner than thirty days following its adoption nor shall any such resolution be adopted as an emergency measure. The resolution is subject to a referendum in accordance with sections 305.31 to 305.41 of the Revised Code unless, in the resolution, the board of county commissioners directs the board of elections of the county to submit the question of imposing the charges to the electors of the county at the next primary or general election in the county occurring not less than ninety days after the resolution is certified to the board. No resolution shall go into effect unless approved by a majority of those voting upon it in any election allowed under this division.

(E) To collect charges imposed under division (A) of this section, the board of county commissioners shall certify them to the county auditor of the county who then shall place them upon the real property duplicate against the properties to be assessed, as provided in division (A) of this section. Each assessment shall bear interest at the same rate that securities issued in anticipation of the collection of the assessments bear, is a lien on the property assessed from the date placed upon the real property duplicate by the auditor, and shall be collected in the same manner as other taxes.

(F) All money collected by or on behalf of a county under this section shall be paid to the county treasurer of the county and kept in a separate and distinct fund to the credit of the county. The fund shall be used to pay the costs allowed in division (A) of this section and specified in the resolution adopted under that division. In no case shall any surplus so collected be expended for other than the use and benefit of the county.

Renumbered from § 4931.51 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.25 - Election on adding monthly charge to telephone bills to fund 9-1-1 system.

(A) This section applies only to a county that meets both of the following conditions:

(1) A final plan for a countywide 9-1-1 system either has not been approved in the county under section 5507.08 of the Revised Code or has been approved but has not been put into operation because of a lack of funding;

(2) The board of county commissioners, at least once, has submitted to the electors of the county the question of raising funds for a 9-1-1 system under section 5507.22, 5705.19, or 5739.026 of the Revised Code, and a majority of the electors has disapproved the question each time it was submitted.

(B) A board of county commissioners may adopt a resolution imposing a monthly charge on telephone access lines to pay for the equipment costs of establishing and maintaining no more than three public safety answering points of a countywide 9-1-1 system, which public safety answering points shall be only twenty-four-hour dispatching points already existing in the county. The resolution shall state the amount of the charge, which shall not exceed fifty cents per month, and the month the charge will first be imposed, which shall be no earlier than four months after the special election held pursuant to this section. Each residential and business telephone company customer within the area served by the 9-1-1 system shall pay the monthly charge for each of its residential or business customer access lines or their equivalent.

Before adopting a resolution under this division, the board of county commissioners shall hold at least two public hearings on the proposed charge. Before the first hearing, the board shall publish notice of the hearings once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. The notice shall state the amount of the proposed charge, an explanation of the necessity for the charge, and the date, time, and location of each of the hearings.

(C) A resolution adopted under division (B) of this section shall direct the board of elections to submit the question of imposing the charge to the electors of the county at a special election on the day of the next primary or general election in the county. The board of county commissioners shall certify a copy of the resolution to the board of elections not less than ninety days before the day of the special election. No resolution adopted under division (B) of this section shall take effect unless approved by a majority of the electors voting upon the resolution at an election held pursuant to this section.

In any year, the board of county commissioners may impose a lesser charge than the amount originally approved by the electors. The board may change the amount of the charge no more than once a year. The board may not impose a charge greater than the amount approved by the electors without first holding an election on the question of the greater charge.

(D) Money raised from a monthly charge on telephone access lines under this section shall be deposited into a special fund created in the county treasury by the board of county commissioners pursuant to section 5705.12 of the Revised Code, to be used only for the necessary equipment costs of establishing and maintaining no more than three public safety answering points of a countywide 9-1-1 system pursuant to a resolution adopted under division (B) of this section. In complying with this division, any county may seek the assistance of the department of public safety with regard to operating and maintaining a 9-1-1 system.

(E) Pursuant to the voter approval required by division (C) of this section, the final plan for a countywide 9-1-1 system that will be funded through a monthly charge imposed in accordance with this section shall be amended by the existing 9-1-1 planning committee, and the amendment of such a final plan is not an amendment of a final plan for the purpose of division (A) of section 5507.12 of the Revised Code.

Renumbered from § 4931.52 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.26 - Election on monthly charge on telephone access lines to fund certain systems.

(A) This section applies only to a county that has a final plan for a countywide 9-1-1 system that either has not been approved in the county under section 5507.08 of the Revised Code or has been approved but has not been put into operation because of a lack of funding.

(B) A board of county commissioners may adopt a resolution imposing a monthly charge on telephone access lines to pay for the operating and equipment costs of establishing and maintaining no more than one public safety answering point of a countywide 9-1-1 system. The resolution shall state the amount of the charge, which shall not exceed fifty cents per month, and the month the charge will first be imposed, which shall be no earlier than four months after the special election held pursuant to this section. Each residential and business telephone company customer within the area of the county served by the 9-1-1 system shall pay the monthly charge for each of its residential or business customer access lines or their equivalent.

Before adopting a resolution under this division, the board of county commissioners shall hold at least two public hearings on the proposed charge. Before the first hearing, the board shall publish notice of the hearings once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. The notice shall state the amount of the proposed charge, an explanation of the necessity for the charge, and the date, time, and location of each of the hearings.

(C) A resolution adopted under division (B) of this section shall direct the board of elections to submit the question of imposing the charge to the electors of the county at a special election on the day of the next primary or general election in the county. The board of county commissioners shall certify a copy of the resolution to the board of elections not less than ninety days before the day of the special election. No resolution adopted under division (B) of this section shall take effect unless approved by a majority of the electors voting upon the resolution at an election held pursuant to this section.

In any year, the board of county commissioners may impose a lesser charge than the amount originally approved by the electors. The board may change the amount of the charge no more than once a year. The board shall not impose a charge greater than the amount approved by the electors without first holding an election on the question of the greater charge.

(D) Money raised from a monthly charge on telephone access lines under this section shall be deposited into a special fund created in the county treasury by the board of county commissioners pursuant to section 5705.12 of the Revised Code, to be used only for the necessary operating and equipment costs of establishing and maintaining no more than one public safety answering point of a countywide 9-1-1 system pursuant to a resolution adopted under division (B) of this section. In complying with this division, any county may seek the assistance of the department of public safety with regard to operating and maintaining a 9-1-1 system.

(E) Nothing in sections 5507.01 to 5507.34 of the Revised Code precludes a final plan adopted in accordance with those sections from being amended to provide that, by agreement included in the plan, a public safety answering point of another countywide 9-1-1 system is the public safety answering point of a countywide 9-1-1 system funded through a monthly charge imposed in accordance with this section. In that event, the county for which the public safety answering point is provided shall be deemed the subdivision operating the public safety answering point for purposes of sections 5507.01 to 5507.34 of the Revised Code, except that, for the purpose of division (D) of section 5507.03 of the Revised Code, the county shall pay only so much of the costs associated with establishing, equipping, furnishing, operating, or maintaining the public safety answering point specified in the agreement included in the final plan.

(F) Pursuant to the voter approval required by division (C) of this section, the final plan for a countywide 9-1-1 system that will be funded through a monthly charge imposed in accordance with this section, or that will be amended to include an agreement described in division (E) of this section, shall be amended by the existing 9-1-1 planning committee, and the amendment of such a final plan is not an amendment of a final plan for the purpose of division (A) of section 5507.12 of the Revised Code.

Renumbered from § 4931.53 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.27 - Billing and collection of charges.

(A) As part of its normal monthly billing process, each telephone company with customers in the area served by a 9-1-1 system shall bill and collect from those customers any charge imposed under section 5507.25 or 5507.26 of the Revised Code. The company may list the charge as a separate entry on each bill and may indicate on the bill that the charge is made pursuant to approval of a ballot issue by county voters. Any customer billed by a company for a charge imposed under section 5507.25 or 5507.26 of the Revised Code is liable to the county for the amount billed. The company shall apply any partial payment of a customer's bill first to the amount the customer owes the company. The company shall keep complete records of charges it bills and collects, and such records shall be open during business hours for inspection by the county commissioners or their agents or employees. If a company fails to bill any customer for the charge, it is liable to the county for the amount that was not billed.

(B) A telephone company that collects charges under this section shall remit the money to the county on a quarterly basis. The company may retain three per cent of any charge it collects as compensation for the costs of such collection. If a company collects charges under this section and fails to remit the money to the county as prescribed, it is liable to the county for any amount collected and not remitted.

Renumbered from § 4931.54 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.32 - Immunity; prohibited conduct.

(A)

(1) The state, the state highway patrol, a subdivision, or a regional council of governments participating in a 9-1-1 system established under this chapter and any officer, agent, employee, or independent contractor of the state, the state highway patrol, or such a participating subdivision or regional council of governments is not liable in damages in a civil action for injuries, death, or loss to persons or property arising from any act or omission, except willful or wanton misconduct, in connection with developing, adopting, or approving any final plan or any agreement made under section 5507.09 of the Revised Code or otherwise bringing into operation the 9-1-1 system pursuant to this chapter.

(2) The Ohio 9-1-1 council, the wireless 9-1-1 advisory board, and any member of that council or board are not liable in damages in a civil action for injuries, death, or loss to persons or property arising from any act or omission, except willful or wanton misconduct, in connection with the development or operation of a 9-1-1 system established under this chapter.

(B) Except as otherwise provided in section 5507.32 of the Revised Code, an individual who gives emergency instructions through a 9-1-1 system established under this chapter, and the principals for whom the person acts, including both employers and independent contractors, public and private, and an individual who follows emergency instructions and the principals for whom that person acts, including both employers and independent contractors, public and private, are not liable in damages in a civil action for injuries, death, or loss to persons or property arising from the issuance or following of emergency instructions, except where the issuance or following of the instructions constitutes willful or wanton misconduct.

(C) Except for willful or wanton misconduct, a telephone company, and any other installer, maintainer, or provider, through the sale or otherwise, of customer premises equipment, and their respective officers, directors, employees, agents, and suppliers are not liable in damages in a civil action for injuries, death, or loss to persons or property incurred by any person resulting from any of the following:

(1) Such an entity's or its officers', directors', employees', agents', or suppliers' participation in or acts or omissions in connection with participating in or developing, maintaining, or operating a 9-1-1 system;

(2) Such an entity's or its officers', directors', employees', agents', or suppliers' provision of assistance to a public utility, municipal utility, or state or local government as authorized by divisions (G)(4) and (5) of this section.

(D) Except for willful or wanton misconduct, a provider of and a seller of a prepaid wireless calling service and their respective officers, directors, employees, agents, and suppliers are not liable in damages in a civil action for injuries, death, or loss to persons or property incurred by any person resulting from anything described in division (C) of this section.

(E) No person shall knowingly use the telephone number of a 9-1-1 system established under this chapter to report an emergency if the person knows that no emergency exists.

(F) No person shall knowingly use a 9-1-1 system for a purpose other than obtaining emergency service.

(G) No person shall disclose or use any information concerning telephone numbers, addresses, or names obtained from the data base that serves the public safety answering point of a 9-1-1 system established under this chapter, except for any of the following purposes or under any of the following circumstances:

(1) For the purpose of the 9-1-1 system;

(2) For the purpose of responding to an emergency call to an emergency service provider;

(3) In the circumstance of the inadvertent disclosure of such information due solely to technology of the wireline telephone network portion of the 9-1-1 system not allowing access to the data base to be restricted to 9-1-1 specific answering lines at a public safety answering point;

(4) In the circumstance of access to a data base being given by a telephone company that is a wireline service provider to a public utility or municipal utility in handling customer calls in times of public emergency or service outages. The charge, terms, and conditions for the disclosure or use of such information for the purpose of such access to a data base shall be subject to the jurisdiction of the department of public safety.

(5) In the circumstance of access to a data base given by a telephone company that is a wireline service provider to a state and local government in warning of a public emergency, as determined by the department of public safety. The charge, terms, and conditions for the disclosure or use of that information for the purpose of access to a data base is subject to the jurisdiction of the department of public safety.

Renumbered from § 4931.49 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.34 - Proceedings to enforce compliance.

(A) The attorney general, upon request of the department of public safety , or on the attorney general's own initiative, shall begin proceedings against a telephone company that is a wireline service provider to enforce compliance with this chapter or with the terms, conditions, requirements, or specifications of a final plan or of an agreement under section 5507.09 of the Revised Code as to wireline or wireless 9-1-1.

(B) The attorney general, upon the attorney general's own initiative, or any prosecutor, upon the prosecutor's initiative, shall begin proceedings against a subdivision or a regional council of governments as to wireline or wireless 9-1-1 to enforce compliance with this chapter or with the terms, conditions, requirements, or specifications of a final plan or of an agreement under section 5507.09 of the Revised Code as to wireline or wireless 9-1-1.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.50 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.40 - [Repealed Effective 1/1/2014] 9-1-1 service program; duties of coordinator.

There is hereby created within the public utilities commission the 9-1-1 service program, headed by an Ohio 9-1-1 coordinator in the unclassified civil service pursuant to division (A)(9) of section 124.11 of the Revised Code. The coordinator shall be appointed by and serve at the pleasure of the commission chairperson and shall report directly to the chairperson. On May 6, 2005, the chairperson shall appoint an interim coordinator and, upon submission of a list of nominees by the Ohio 9-1-1 council pursuant to section 5507.65 of the Revised Code, shall consider those nominees in making the final appointment and in appointing any subsequent coordinator. The chairperson may request the council to submit additional nominees and may reject any of the nominees. The chairperson shall fix the compensation of the coordinator. The chairperson shall evaluate the performance of the coordinator after considering the evaluation and recommendations of the council under section 5507.65 of the Revised Code.

The Ohio 9-1-1 coordinator shall administer the wireless 9-1-1 government assistance fund as specified in sections 5507.53 and 5507.55 of the Revised Code. The coordinator shall carry out the coordinator's duties under this chapter. The chairperson may establish additional duties of the coordinator based on a list of recommended duties submitted by the Ohio 9-1-1 council pursuant to section 5507.65 of the Revised Code. The chairperson may assign one or more commission employees to assist the coordinator in carrying out the coordinator's duties.

Repealed by 129th General AssemblyFile No.188,HB 472, §4, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.60 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.42 - Wireless 9-1-1 charge imposed on subscribers.

(A) There is hereby imposed a wireless 9-1-1 charge of twenty-five cents per month as follows:

(1) On each wireless telephone number of a wireless service subscriber who has a billing address in this state. The subscriber shall pay the wireless 9-1-1 charge for each such wireless telephone number assigned to the subscriber. Each wireless service provider and each reseller shall collect the wireless 9-1-1 charge as a specific line item on each subscriber's monthly bill. The line item shall be expressly designated "State/Local Wireless-E911 Costs ($0.25/billed number)." If a provider bills a subscriber for any wireless enhanced 9-1-1 costs that the provider may incur, the charge or amount is not to appear in the same line item as the state/local line item. If the charge or amount is to appear in its own, separate line item on the bill, the charge or amount shall be expressly designated "[Name of Provider] Federal Wireless-E911 Costs."

(2)

(a) Prior to January 1, 2014, on each subscriber of prepaid wireless service. A wireless service provider or reseller shall collect the wireless 9-1-1 charge in either of the following manners:

(i) If the subscriber has a positive account balance on the last day of the month and has used the service during that month, by reducing that balance not later than the end of the first week of the following month by twenty-five cents or an equivalent number of airtime minutes;

(ii) By dividing the total earned prepaid wireless telephone revenue from sales within this state received by the wireless service provider or reseller during the month by fifty, multiplying the quotient by twenty-five cents.

(b) Amounts collected under division (A)(2) of this section shall be remitted pursuant to division (A)(1) of section 5507.46 of the Revised Code.

The wireless 9-1-1 charges authorized under this section shall not be imposed on a subscriber of wireless lifeline service or a provider of that service.

(B) Beginning January 1, 2014:

(1) There is hereby imposed, on each retail sale of a prepaid wireless calling service occurring in this state, a wireless 9-1-1 charge of five tenths of one per cent of the sale price.

(2) For purposes of division (B)(1) of this section, a retail sale occurs in this state if it is effected by the consumer appearing in person at a seller's business location in this state, or if the sale is sourced to this state under division (E)(3) of section 5739.034 of the Revised Code, except that under that division, in lieu of sourcing a sale under division (C)(5) of section 5739.033 of the Revised Code, the seller, rather than the service provider, may elect to source the sale to the location associated with the mobile telephone number.

(3)

(a) Except as provided in division (B)(4)(c) of this section, the seller of the prepaid wireless calling service shall collect the charge from the consumer at the time of each retail sale and disclose the amount of the charge to the consumer at the time of the sale by itemizing the charge on the receipt, invoice, or similar form of written documentation provided to the consumer.

(b) The seller shall comply with the reporting and remittance requirements under section 5507.46 of the Revised Code.

(4) When a prepaid wireless calling service is sold with one or more other products or services for a single, nonitemized price, the wireless 9-1-1 charge imposed under division (B)(1) of this section shall apply to the entire nonitemized price, except as provided in divisions (B)(4)(a) to (c) of this section.

(a) If the amount of the prepaid wireless calling service is disclosed to the consumer as a dollar amount, the seller may elect to apply the charge only to that dollar amount.

(b) If the seller can identify the portion of the nonitemized price that is attributable to the prepaid wireless calling service, by reasonable and verifiable standards from the seller's books and records that are kept in the regular course of business for other purposes, including nontax purposes, the seller may elect to apply the charge only to that portion.

(c) If a minimal amount of a prepaid wireless calling service is sold with a prepaid wireless calling device for the single, nonitemized price, the seller may elect not to collect the charge. As used in this division, "minimal" means either ten minutes or less or five dollars or less.

(C) The wireless 9-1-1 charges shall be exempt from state or local taxation.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.61 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.44 - Notice of changes to wireless 9-1-1 charges.

Beginning January 1, 2014, the tax commissioner shall provide notice to all known wireless service providers, resellers , and sellers of prepaid wireless calling services of any increase or decrease in either of the wireless 9-1-1 charges imposed under section 5507.42 of the Revised Code. Each notice shall be provided not less than thirty days before the effective date of the increase or decrease.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Added by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.46 - Wireless 9-1-1 charges remitted to coordinator; filing returns; subscriber liability; audit; collection.

(A) Prior to January 1, 2014:

(1) A wireless service provider or reseller , not later than the last day of each month, shall remit the full amount of all wireless 9-1-1 charges it collected under division (A) of section 5507.42 of the Revised Code for the second preceding calendar month to the Ohio 9-1-1 coordinator, with the exception of charges equivalent to the amount authorized as a billing and collection fee under division (A)(2) of this section. In doing so, the provider or reseller may remit the requisite amount in any reasonable manner consistent with its existing operating or technological capabilities, such as by customer address, location associated with the wireless telephone number, or another allocation method based on comparable, relevant data. If the wireless service provider or reseller receives a partial payment for a bill from a wireless service subscriber, the wireless service provider or reseller shall apply the payment first against the amount the subscriber owes the wireless service provider or reseller and shall remit to the coordinator such lesser amount, if any, as results from that invoice.

(2) A wireless service provider or reseller may retain as a billing and collection fee two per cent of the total wireless 9-1-1 charges it collects in a month and shall account to the coordinator for the amount retained.

(3) The coordinator shall return to, or credit against the next month's remittance of, a wireless service provider or reseller the amount of any remittances the coordinator determines were erroneously submitted by the provider or reseller.

(B) Beginning January 1, 2014:

(1) Each seller of a prepaid wireless calling service , wireless service provider, and reseller shall, on or before the twenty-third day of each month, except as provided in divisions (B)(2) and (3) of this section, do both of the following:

(a) Make and file a return for the preceding month, in the form prescribed by the tax commissioner, showing the amount of the wireless 9-1-1 charges due under section 5507.42 of the Revised Code for that month;

(b) Remit the full amount due, as shown on the return, with the exception of charges equivalent to the amount authorized as a collection fee under division (B)(4) of this section.

(2) The commissioner may grant one or more thirty-day extensions for making and filing returns and remitting amounts due.

(3) If a seller is required to collect prepaid wireless 9-1-1 charges in amounts that do not merit monthly returns, the commissioner may authorize the seller to make and file returns less frequently. The commissioner shall ascertain whether this authorization is warranted upon the basis of administrative costs to the state.

(4) A wireless service provider, reseller, and seller may each retain as a collection fee three per cent of the total wireless 9-1-1 charges required to be collected under section 5507.42 of the Revised Code, and shall account to the tax commissioner for the amount retained.

(5) The return required under division (B)(1)(a) of this section shall be filed electronically using the Ohio business gateway, as defined in section 718.051 of the Revised Code, the Ohio telefile system, or any other electronic means prescribed by the tax commissioner. Remittance of the amount due shall be made electronically in a manner approved by the commissioner. A wireless service provider, reseller, or seller may apply to the commissioner on a form prescribed by the commissioner to be excused from either electronic requirement of this division. For good cause shown, the commissioner may excuse the provider, reseller, or seller from either or both of the requirements and may permit the provider, reseller, or seller to file returns or make remittances by nonelectronic means.

(C)

(1) Prior to January 1, 2014, each subscriber on which a wireless 9-1-1 charge is imposed under division (A) of section 5507.42 of the Revised Code is liable to the state for the amount of the charge. If a wireless service provider or reseller fails to collect the charge under that division from a subscriber of prepaid wireless service, or fails to bill any other subscriber for the charge, the wireless service provider or reseller is liable to the state for the amount not collected or billed. If a wireless service provider or reseller collects charges under that division and fails to remit the money to the coordinator, the wireless service provider or reseller is liable to the state for any amount collected and not remitted.

(2) Beginning January 1, 2014:

(a) Each subscriber or consumer on which a wireless 9-1-1 charge is imposed under section 5507.42 of the Revised Code is liable to the state for the amount of the charge. If a wireless service provider or reseller fails to bill or collect the charge , or if a seller fails to collect the charge, the provider , reseller, or seller is liable to the state for the amount not billed or collected. If a provider , reseller , or seller fails to remit money to the tax commissioner as required under this section, the provider , reseller, or seller is liable to the state for the amount not remitted, regardless of whether the amount was collected.

(b) No provider of a prepaid wireless calling service shall be liable to the state for any wireless 9-1-1 charge imposed under division (B)(1) of section 5507.42 of the Revised Code that was not collected or remitted.

(D) Prior to January 1, 2014:

(1) If the public utilities commission has reason to believe that a wireless service provider or reseller has failed to bill, collect, or remit the wireless 9-1-1 charge as required by divisions (A)(1) and (C)(1) of this section or has retained more than the amount authorized under division (A)(2) of this section, and after written notice to the provider or reseller, the commission may audit the provider or reseller for the sole purpose of making such a determination. The audit may include, but is not limited to, a sample of the provider's or reseller's billings, collections, remittances, or retentions for a representative period, and the commission shall make a good faith effort to reach agreement with the provider or reseller in selecting that sample.

(2) Upon written notice to the wireless service provider or reseller, the commission, by order after completion of the audit, may make an assessment against the provider or reseller if, pursuant to the audit, the commission determines that the provider or reseller has failed to bill, collect, or remit the wireless 9-1-1 charge as required by divisions (A)(1) and (C)(1) of this section or has retained more than the amount authorized under division (A)(2) of this section. The assessment shall be in the amount of any remittance that was due and unpaid on the date notice of the audit was sent by the commission to the provider or reseller or, as applicable, in the amount of the excess amount under division (A)(2) of this section retained by the provider or reseller as of that date.

(3) The portion of any assessment not paid within sixty days after the date of service by the commission of the assessment notice under division (D)(2) of this section shall bear interest from that date until paid at the rate per annum prescribed by section 5703.47 of the Revised Code. That interest may be collected by making an assessment under division (D)(2) of this section. An assessment under this division and any interest due shall be remitted in the same manner as the wireless 9-1-1 charge imposed under division (A) of section 5507.42 of the Revised Code.

(4) An assessment is final and due and payable and shall be remitted to the commission unless the assessed party petitions for rehearing under section 4903.10 of the Revised Code. The proceedings of the commission specified in division (D)(4) of this section are subject to and governed by Chapter 4903. of the Revised Code, except that the court of appeals of Franklin county has exclusive, original jurisdiction to review, modify, or vacate an order of the commission under division (D)(2) of this section. The court shall hear and determine such appeal in the same manner and under the same standards as the Ohio supreme court hears and determines appeals under Chapter 4903. of the Revised Code.

The judgment of the court of appeals is final and conclusive unless reversed, vacated, or modified on appeal. Such an appeal may be made by the commission or the person to whom the order under division (D)(2) of this section was issued and shall proceed as in the case of appeals in civil actions as provided in Chapter 2505. of the Revised Code.

(5) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the commission's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the place of business of the assessed party is located. If the party maintains no place of business in this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county. Immediately upon the filing, the clerk shall enter a judgment for the state against the assessed party in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for wireless 9-1-1 charges" and shall have the same effect as other judgments. The judgment shall be executed upon the request of the commission.

(6) An assessment under this division does not discharge a subscriber's liability to reimburse the provider or reseller for the wireless 9-1-1 charge imposed under division (A) of section 5507.42 of the Revised Code. If, after the date of service of the audit notice under division (D)(1) of this section, a subscriber pays a wireless 9-1-1 charge for the period covered by the assessment, the payment shall be credited against the assessment.

(7) All money collected by the commission under division (D) of this section shall be paid to the treasurer of state, for deposit to the credit of the wireless 9-1-1 government assistance fund.

(E) Beginning January 1, 2014:

(1) If the tax commissioner has reason to believe that a wireless service provider, reseller, or seller has failed to bill, collect, or remit the wireless 9-1-1 charge as required by this section and section 5507.42 of the Revised Code or has retained more than the amount authorized under division (B)(4) of this section, and after written notice to the provider, reseller, or seller, the tax commissioner may audit the provider, reseller, or seller for the sole purpose of making such a determination. The audit may include, but is not limited to, a sample of the provider's, reseller's, or seller's billings, collections, remittances, or retentions for a representative period, and the tax commissioner shall make a good faith effort to reach agreement with the provider, reseller, or seller in selecting that sample.

(2) Upon written notice to the wireless service provider, reseller, or seller, the tax commissioner, after completion of the audit, may make an assessment against the provider, reseller, or seller if, pursuant to the audit, the tax commissioner determines that the provider, reseller, or seller has failed to bill, collect, or remit the wireless 9-1-1 charge as required by this section and section 5507.42 of the Revised Code or has retained more than the amount authorized under division (B)(4) of this section. The assessment shall be in the amount of any remittance that was due and unpaid on the date notice of the audit was sent by the tax commissioner to the provider, reseller, or seller or, as applicable, in the amount of the excess amount under division (B)(4) of this section retained by the provider, reseller, or seller as of that date.

(3) The portion of any assessment not paid within sixty days after the date of service by the tax commissioner of the assessment notice under division (E)(2) of this section shall bear interest from that date until paid at the rate per annum prescribed by section 5703.47 of the Revised Code. That interest may be collected by making an assessment under division (E)(2) of this section. An assessment under this division and any interest due shall be remitted in the same manner as the wireless 9-1-1 charges imposed under section 5507.42 of the Revised Code.

(4) The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until it is paid. Interest shall be remitted in the same manner as the 9-1-1 charges and may be collected by the issuance of an assessment under division (E) of this section.

(5) Unless the provider, reseller, or seller assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment, signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment shall become final and the amount of the assessment shall be due and payable from the party assessed to the treasurer of state, for deposit to the next generation 9-1-1 fund, which is created under section 5507.54 of the Revised Code. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(6) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the final assessment may be filed in the office of the clerk of the court of common pleas in the county in which the business of the assessed party is conducted. If the party assessed maintains no place of business in this state, the certified copy of the final assessment may be filed in the office of the clerk of the court of common pleas of Franklin county. Immediately upon the filing, the clerk shall enter a judgment for the state against the assessed party in the amount shown on the final assessment. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for wireless 9-1-1 charges" and shall have the same effect as other judgments. The judgment shall be executed upon the request of the tax commissioner.

(7) If the commissioner determines that the commissioner erroneously has refunded a wireless 9-1-1 charge to any person, the commissioner may make an assessment against that person for recovery of the erroneously refunded charge.

(8) An assessment under division (E) of this section does not discharge a subscriber's or consumer's liability to reimburse the provider, reseller, or seller for a wireless 9-1-1 charge. If, after the date of service of the audit notice under division (E)(1) of this section, a subscriber or consumer pays a wireless 9-1-1 charge for the period covered by the assessment, the payment shall be credited against the assessment.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.62 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.51 - [Repealed] .

Repealed by 129th General AssemblyFile No.188,HB 472, §2, eff. 12/20/2012.

Prior History: (Added by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.)



Section 5507.52 - Sales subject to taxes on retail sales.

(A) Beginning on July 1, 2013, each seller of a prepaid wireless calling service required to collect prepaid wireless 9-1-1 charges under division (B) of section 5507.42 of the Revised Code shall also be subject to the provisions of Chapter 5739. of the Revised Code regarding the excise tax on retail sales levied under section 5739.02 of the Revised Code, as those provisions apply to audits, assessments, appeals, enforcement, liability, and penalties.

(B) The tax commissioner shall establish procedures by which a person may document that a sale is not a retail sale of a prepaid wireless calling service. The procedures shall substantially coincide with similar procedures under Chapter 5739. of the Revised Code.

Added by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.53 - [Repealed Effective 1/1/2014] Wireless 9-1-1 administrative fund; wireless 9-1-1- government assistance fund.

(A) There is hereby created the wireless 9-1-1 administrative fund in the state treasury. A sufficient percentage, determined by the chairperson of the public utilities commission but not to exceed two per cent, of the periodic remittances of the wireless 9-1-1 charges under section 5507.46 of the Revised Code shall be deposited to the credit of the fund

, to be used by the commission to cover such nonpayroll costs and, at the discretion of the commission such payroll costs, of the commission as are incurred in assisting the coordinator in carrying out sections 5507.40 to 5507.66 of the Revised Code and in conducting audits under division (D) of section 5507.46 of the Revised Code. In addition, the compensation of the Ohio 9-1-1 coordinator, and any expenses of the coordinator in carrying out those sections, shall be paid from the fund.

(B) There is hereby created the wireless 9-1-1 government assistance fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. The periodic remittances of the wireless 9-1-1 charges under section 5507.46 of the Revised Code, remaining after the deposit required by division (A) of this section, shall be deposited to the credit of the wireless 9-1-1 government assistance fund. The treasurer of state shall deposit or invest the moneys in this fund in accordance with Chapter 135. of the Revised Code and any other provision of law governing public moneys of the state as defined in section 135.01 of the Revised Code. The treasurer of state shall credit the interest earned to the fund. The treasurer of state shall disburse money from the fund solely upon order of the coordinator as authorized under division (A) of section 5507.55 of the Revised Code. Annually, unless the fund is depleted, the treasurer of state shall certify to the coordinator the amount of moneys in the treasurer of state's custody belonging to the fund.

(C) The commission shall transfer the funds remaining in the wireless 9-1-1 government assistance fund after the disbursements made under division (A) of section 5507.55 of the Revised Code to the credit of the next generation 9-1-1 fund, created in section 5507.54 of the Revised Code.

Repealed by 129th General AssemblyFile No.188,HB 472, §4, eff. 1/1/2014.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.63 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.54 - Wireless 9-1-1 government assistance fund; next generation 9-1-1 fund.

(A) Beginning January 1, 2014:

(1) The periodic remittances of the wireless 9-1-1 charges under section 5507.46 of the Revised Code shall be paid to the treasurer of state for deposit as follows:

(a) Ninety-eight per cent to the wireless 9-1-1 government assistance fund, which is hereby created in the custody of the treasurer of state but which shall not be a part of the state treasury. The treasurer of state shall deposit or invest the moneys in this fund in accordance with Chapter 135. of the Revised Code and any other provision of law governing public moneys of the state as defined in section 135.01 of the Revised Code. The treasurer of state shall credit the interest earned to the fund. The treasurer of state shall disburse money from the fund solely upon order of the tax commissioner according to policies established by the statewide emergency services internet protocol network steering committee as authorized under section 5507.021 of the Revised Code. Annually, until the fund is depleted, the treasurer of state shall certify to the commissioner the amount of moneys in the treasurer of state's custody belonging to the fund.

(b) One per cent to the wireless 9-1-1 administrative fund, which is hereby created in the state treasury. The treasurer of state shall credit the interest earned to the fund.

(c) One per cent to the wireless 9-1-1 public safety administrative fund, which is hereby created in the state treasury. The treasurer of state shall credit the interest earned to the fund.

(2) The tax commissioner shall use the remittances in the wireless 9-1-1 administrative fund to defray the costs in carrying out this chapter.

(3) The director of public safety shall use the remittances in the wireless 9-1-1 public safety administrative fund to defray the costs incurred by the department in carrying out this chapter.

(4) Annually, the tax commissioner and the director of public safety, after paying administrative costs under division (B) of this section, shall transfer any excess remaining in the administrative funds to the next generation 9-1-1 fund, created under this section.

(B)

(1) There is hereby created the next generation 9-1-1 fund, which shall be in the custody of the treasurer but shall not be a part of the state treasury.

(2) Beginning on January 1, 2014, the tax commissioner shall transfer the funds remaining in the wireless 9-1-1 government assistance fund after the disbursements made under division (B)(1) of section 5507.55 of the Revised Code to the credit of the next generation 9-1-1 fund.

(3) The treasurer of state shall deposit or invest the moneys in the next generation 9-1-1 fund in accordance with Chapter 135. of the Revised Code and any other provision of law governing public moneys of the state as defined in section 135.01 of the Revised Code. The treasurer of state shall credit the interest earned to the fund. The treasurer of state shall disburse money from the fund solely upon order of the tax commissioner according to policies established by the statewide emergency services internet protocol network steering committee as authorized under section 5507.021 of the Revised Code. Annually, until the fund is depleted, the treasurer of state shall certify to the commissioner the amount of moneys in the treasurer of state's custody belonging to the fund.

Added by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.



Section 5507.55 - Disbursement of government assistance fund monies.

(A) Prior to January 1, 2014, the public utilities commission shall disburse moneys from the wireless 9-1-1 government assistance fund to each county in the same manner as the 2012 disbursements, in accordance with divisions (A) and (B) of section 4931.64 of the Revised Code as those divisions existed prior to the effective date of H.B. 360 of the 129th general assembly.

(B) Beginning January 1, 2014:

(1) The tax commissioner, not later than the last day of each month, shall disburse moneys from the wireless 9-1-1 government assistance fund to each county in the same manner as the 2012 disbursements, in accordance with divisions (A) and (B) of section 4931.64 of the Revised Code as those divisions existed prior to the effective date of H.B. 360 of the 129th general assembly.

(2) The tax commissioner shall disburse moneys from the next generation 9-1-1 fund in accordance with the guidelines established under section 5507.022 of the Revised Code.

(C) Immediately upon receipt by a county treasurer of a disbursement under division (A) or (B) (1) of this section, the county shall disburse, in accordance with the allocation formula set forth in the final plan, the amount the county so received to any other subdivisions in the county and any regional councils of governments in the county that pay the costs of a public safety answering point providing wireless enhanced 9-1-1 under the plan.

(D) Nothing in this chapter affects the authority of a subdivision operating or served by a public safety answering point of a 9-1-1 system or a regional council of governments operating a public safety answering point of a 9-1-1 system to use, as provided in the final plan for the system or in an agreement under section 5507.09 of the Revised Code, any other authorized revenue of the subdivision or the regional council of governments for the purposes of providing basic or enhanced 9-1-1.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.64 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.57 - County systems receiving disbursements to provide wireless 9-1-1 service.

Except as otherwise provided in section 5507.571 of the Revised Code:

(A) A countywide 9-1-1 system receiving a disbursement under section 5507.55 of the Revised Code shall provide countywide wireless enhanced 9-1-1 in accordance with this chapter beginning as soon as reasonably possible after receipt of the first disbursement or, if that service is already implemented, shall continue to provide such service. Except as provided in divisions (B), (C), and (E) of this section, a disbursement shall be used solely for the purpose of paying either or both of the following:

(1) Any costs of designing, upgrading, purchasing, leasing, programming, installing, testing, or maintaining the necessary data, hardware, software, and trunking required for the public safety answering point or points of the 9-1-1 system to provide wireless enhanced 9-1-1, which costs are incurred before or on or after May 6, 2005, and consist of such additional costs of the 9-1-1 system over and above any costs incurred to provide wireline 9-1-1 or to otherwise provide wireless enhanced 9-1-1. Annually, up to twenty-five thousand dollars of the disbursements received on or after January 1, 2009, may be applied to data, hardware, and software that automatically alerts personnel receiving a 9-1-1 call that a person at the subscriber's address or telephone number may have a mental or physical disability, of which that personnel shall inform the appropriate emergency service provider. On or after the provision of technical and operational standards pursuant to division (D)(1) of section 5507.65 of the Revised Code, a regional council of governments operating a public safety answering point or a subdivision shall consider the standards before incurring any costs described in this division.

(2) Any costs of training the staff of the public safety answering point or points to provide wireless enhanced 9-1-1, which costs are incurred before or on or after May 6, 2005.

(B) A subdivision or a regional council of governments that certifies to the department of public safety that it has paid the costs described in divisions (A)(1) and (2) of this section and is providing countywide wireless enhanced 9-1-1 may use disbursements received under section 5507.55 of the Revised Code to pay any of its personnel costs of one or more public safety answering points providing countywide wireless enhanced 9-1-1.

(C) After receiving its July 2013 disbursement under division (A) of section 5507.55 of the Revised Code, a regional council of governments operating a public safety answering point or a subdivision may use any remaining balance of disbursements it received under that division to pay any of its costs of providing countywide wireless 9-1-1, including the personnel costs of one or more public safety answering points providing that service.

(D) The costs described in divisions (A), (B), (C), and (E) of this section may include any such costs payable pursuant to an agreement under division (J) of section 5507.03 of the Revised Code.

(E)

(1) No disbursement to a countywide 9-1-1 system for costs of a public safety answering point shall be made from the wireless 9-1-1 government assistance fund or the next generation 9-1-1 fund unless the public safety answering point meets the standards set by rule of the statewide emergency services internet protocol network steering committee under section 5507.021 of the Revised Code.

(2) The department of public safety shall monitor compliance with the standards set by the steering committee. The department shall notify the tax commissioner to suspend disbursements to a countywide 9-1-1 system that fails to meet the standards. Upon receipt of this notification, the commissioner shall suspend disbursements until the commissioner is notified of compliance with the standards.

(F) The auditor of state may audit and review each county's expenditures of funds received from the wireless 9-1-1 government assistance fund to verify that the funds were used in accordance with the requirements of this chapter.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.65 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.571 - Limitation on use of RC 5507.57 payments.

(A) Payment of costs specified in divisions (A) to (D) of section 5507.57 of the Revised Code from a disbursement under section 5507.55 of the Revised Code shall be limited to those specified and payable costs incurred for a specified number of public safety answering points of the particular 9-1-1 system as follows:

(1) For the period beginning on March 1, 2009, and ending on December 31, 2015, a countywide 9-1-1 system may use disbursements for not more than five public safety answering points per calendar year.

(2) Except as provided in division (B) of this section:

(a) For the period beginning on January 1, 2016, and ending on December 31, 2017, a countywide 9-1-1 system may use disbursements for not more than four public safety answering points per calendar year.

(b) For the period beginning on January 1, 2018, and thereafter a countywide 9-1-1 system may use disbursements for not more than three public safety answering points per calendar year.

(B) If within a county there is a municipal corporation with a population of over 175,000 according to the most recent federal decennial census, that county may use disbursements for one public safety answering point in addition to the number of public safety answering points allowed under division (A)(2) of this section.

(C) If a county exceeds the allowable number of public safety answering points under this section, disbursements to countywide 9-1-1 systems made to the county from the wireless 9-1-1 government assistance fund and the next generation 9-1-1 fund shall be reduced by fifty per cent until the county complies with the public safety answering point limitations established under this section.

Renumbered from § 4931.651 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.60 - Service providers to supply information; confidentiality.

(A)

(1) A telephone company, the state highway patrol as described in division (J) of section 5507.03 of the Revised Code, and each subdivision or regional council of governments operating one or more public safety answering points for a countywide system providing wireless 9-1-1, shall provide the director of public safety and the tax commissioner with such information as the director and tax commissioner request for the purposes of carrying out their duties under this chapter, including, but not limited to, duties regarding the collection of the wireless 9-1-1 charges imposed under section 5507.42 of the Revised Code.

(2) A wireless service provider shall provide an official, employee, agent, or representative of a subdivision or regional council of governments operating a public safety answering point, or of the state highway patrol as described in division (J) of section 5507.03 of the Revised Code, with such technical, service, and location information as the official, employee, agent, or representative requests for the purpose of providing wireless 9-1-1.

(3) A subdivision or regional council of governments operating one or more public safety answering points of a 9-1-1 system, and a telephone company, shall provide to the Ohio 9-1-1 council such information as the council requires for the purpose of carrying out its duties under division (D) of section 5507.65 of the Revised Code.

(B)

(1) Any information provided under division (A) of this section that consists of trade secrets as defined in section 1333.61 of the Revised Code or of information regarding the customers, revenues, expenses, or network information of a telephone company shall be confidential and does not constitute a public record for the purpose of section 149.43 of the Revised Code.

(2) The director, tax commissioner, and any official, employee, agent, or representative of the director, of the tax commissioner, of the state highway patrol as described in division (J) of section 5507.03 of the Revised Code, or of a subdivision or regional council of governments operating a public safety answering point, while acting or claiming to act in the capacity of the director or tax commissioner or such official, employee, agent, or representative, shall not disclose any information provided under division (A) of this section regarding a telephone company's customers, revenues, expenses, or network information. Nothing in division (B)(2) of this section precludes any such information from being aggregated and included in any report required under division (D) of section 5507.66 of the Revised Code, provided the aggregated information does not identify the number of any particular company's customers or the amount of its revenues or expenses or identify a particular company as to any network information.

Renumbered from § 4931.66 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.63 - Adoption of rules; charge prescribed by general assembly.

(A) The tax commissioner may adopt rules in accordance with Chapter 119. of the Revised Code to carry out this chapter, including rules prescribing the necessary accounting for the collection fee under division (B)(4) of section 5507.46 of the Revised Code.

(B) The amounts of the wireless 9-1-1 charges shall be prescribed only by act of the general assembly.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.67 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.65 - Ohio 9-1-1 council; member terms; duties.

(A) There is hereby created the Ohio 9-1-1 council, consisting of eleven members as follows: the Ohio 9-1-1 coordinator, until January 1, 2014; the director of public safety or a designee of the department of public safety selected by the director of public safety, beginning January 1, 2014; and ten members appointed by the governor. In appointing the ten members, the governor shall select at least one representative of public safety communications officials in this state, one representative of administrators of 9-1-1 service in this state, one representative of countywide 9-1-1 systems in this state, three representatives of wireline service providers in this state, and three representatives of wireless service providers in this state. For each such appointment, the governor shall consider a nominee proposed, respectively, by the Ohio chapter of the association of public-safety communications officials, the Ohio chapter of the national emergency number association, the county commissioners association of Ohio; and nominees proposed, respectively, by the Ohio telecom association and the wireless operators of Ohio; or any successor organization of each such entity.

Initial appointments shall be made not later than thirty days after May 6, 2005. Nothing in this section shall prevent the governor from rejecting any of the nominees or requesting that a nominating entity under this division submit the names of alternative nominees for consideration.

(B) The term of the initial appointee to the council representing public safety communications officials and the terms of one of the initial appointees representing wireline service providers and one representing wireless service providers shall expire on January 31, 2007. The term of the initial appointee to the council representing administrators of 9-1-1 service and the terms of another one of the initial appointees representing wireline service providers and another representing wireless service providers shall expire on January 31, 2008. The term of the initial appointee to the council representing countywide 9-1-1 systems and the terms of another one of the initial appointees representing wireline service providers and another representing wireless service providers shall expire on January 31, 2009. Thereafter, terms of appointed members shall be for three years, with each term ending on the same day of the same month as the term it succeeds.

Each council member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. Members may be reappointed.

Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office as a member for the remainder of that term. A member shall continue in office after the expiration date of the member's term until the member's successor takes office or until a period of sixty days has elapsed, whichever occurs first.

Appointed members shall serve without compensation and shall not be reimbursed for expenses.

(C) The council shall select a chairperson from among the appointed members. Each member shall have one vote in all deliberations of the council. A majority of the voting members constitutes a quorum.

(D) The duties of the council shall consist of both of the following:

(1) Arbitrating or establishing relative to 9-1-1 systems in this state nondiscriminatory, competitively neutral, and uniform technical and operational standards consistent with recognized industry standards and federal law. This authority does not include authority to prescribe the technology that a telephone company or reseller uses to deliver 9-1-1 calls.

(2) Including for the purpose of reporting to the general assembly, conducting research and making recommendations or reports regarding any wireline and wireless 9-1-1 issues, any improvements in the provision of service by 9-1-1 systems in this state, or any legislation or policies concerning such systems;

(3) Regarding the position of Ohio 9-1-1 coordinator, submitting names of nominees and recommended duties as authorized under section 5507.40 of the Revised Code and, at least biennially, conducting and submitting with recommendations to the public utilities commission a performance evaluation of the coordinator.

(E) The council is not an agency, as defined in section 101.82 of the Revised Code, for purposes of sections 101.82 to 101.87 of the Revised Code.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.68 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.66 - Wireless 9-1-1 advisory board; member terms; recommendations.

(A) There is hereby created the wireless 9-1-1 advisory board, consisting of the Ohio 9-1-1 council appointee that represents public safety communications officials and five members appointed by the governor as follows: one of the council appointees that represents wireless service providers in this state, whose council term expires after the council term of the council appointee representing public safety communications officials, one noncouncil representative of wireless service providers in this state, one noncouncil representative of public safety communications officials in this state, and two noncouncil representatives of municipal and county governments in this state.

(B) The terms of the advisory board members who are also council members shall be concurrent with their terms as members of the council, as prescribed under division (B) of section 5507.65 of the Revised Code. The terms of the initial noncouncil appointee to the advisory board who represents wireless service providers and of one of the initial noncouncil appointees who represents municipal and county government shall expire on January 31, 2009. The terms of the initial noncouncil appointee to the advisory board representing public safety communications officials and of the other initial noncouncil appointee representing municipal and county government shall expire on January 31, 2010. Thereafter, terms of the noncouncil appointees shall be for three years, with each term ending on the same day of the same month as the term it succeeds. The conditions of holding office, manner of filling vacancies, and other matters concerning service by any member of the advisory board shall be the same as set forth for council members under division (B) of section 5507.65 of the Revised Code.

(C) The director of public safety shall appoint the chairperson of the advisory board. Each member of the board shall be a voting member and shall have one vote in all deliberations of the board. A majority of the members constitutes a quorum.

(D)

The advisory board is not an agency, as defined in section 101.82 of the Revised Code, for purposes of sections 101.82 to 101.87 of the Revised Code.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Renumbered from § 4931.69 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.



Section 5507.99 - Penalties.

(A) Whoever violates division (E) of section 5507.32 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(B)

Whoever violates division (F) or (G) of section 5507.32 or division (B)(2) of section 5507.60 of the Revised Code is guilty of a misdemeanor of the fourth degree on a first offense and a felony of the fifth degree on each subsequent offense.

Renumbered from § 4931.99 and amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.






Chapter 5511 - STATE HIGHWAY SYSTEM

Section 5511.01 - State highway system established.

All state highways established by law shall continue to be known as state highways, and the state highway system established by law shall continue to be known as the state highway system.

Before establishing any additional highways as part of the state highway system, or making any significant changes in existing highways comprising the system, the director of transportation shall notify the general community of the project and offer an opportunity for appropriate public involvement in the project process.

The opportunity for public involvement shall satisfy the requirements of the "National Environmental Policy Act of 1969," 83 Stat. 852, 42 U.S.C.A. 4321 et seq., as amended, and may consist of activities including public meetings or hearings, small group meetings with local officials, individual meetings, news releases, public notices, workshops, newsletters, electronic communications, radio announcements, mail notification, and other activities considered appropriate for the exchange of information. The director or the director's designee shall provide the public involvement activities in each of the counties in which the highway proposed to be established is to be located or in which it is proposed to make those changes.

Any changes made in existing highways by the director or any additional highways established by the director following the public involvement activities shall be certified to the following authorities interested in them: the legislative authority of municipalities, the board of county commissioners, the board of township trustees, the municipal, county, and regional planning commissions, and the municipal, township, or county officer authorized to issue land use or building permits. Before any zoning change or subdivision plat is approved and before any permit for land use or the erection, alteration, or moving of a building is granted affecting any land within three hundred feet of the center line of a proposed new highway or highway for which changes are proposed, as described in the certification by the director, or within a radius of five hundred feet from the point of intersection of that center line with any public road or highway, the authority authorized to approve the zoning change or subdivision plat or the authority authorized to grant the permit for land use or the erection, alteration, or moving of the building shall give notice, by certified mail, to the director, and shall not approve a zoning change or subdivision plat or grant a permit for land use or the erection, alteration, or moving of a building for one hundred twenty days from date notice is received by the director. During the one hundred twenty-day period and any extension of it as may be agreed to between the director and any property owner, notice of which has been given to the authority to which the application has been made, the director shall proceed to acquire any land needed by purchase or gift, or by initiating proceedings to appropriate, or make a finding that acquisition at such time is not in the public interest. Upon purchase, initiation of appropriation proceedings, or a finding that acquisition is not in the public interest, the director shall notify the authority from which notice was received of that action. Upon being notified that the director has purchased or initiated proceedings to appropriate the land that authority shall refuse to rezone land or to approve any subdivision plat that includes the land which the director has purchased or has initiated proceedings to appropriate, and that authority shall refuse to grant a permit for land use or the erection, alteration, or moving of a building on the land which the director has purchased or initiated proceedings to appropriate. Upon notification that the director has found acquisition at that time not to be in the public interest, or upon the expiration of the one hundred twenty-day period or any extension of it, if no notice has been received from the director, that authority shall proceed in accordance with law.

A report of the change or addition shall be filed in the office of the director, and the report of the director making the change or establishing the highway shall be placed on file in the office of the department of transportation.

In no event shall the total mileage of the state highway system be increased under this section to exceed two hundred miles in one year.

The director, upon petition of the boards of the counties traversed by a highway or of citizens of those counties, may officially assign to a highway of the state highway system a distinctive name commemorative of a historical event or personage, or officially assign to a highway of the state highway system a commonly accepted and appropriate name by which the highway is known.

The director may, upon giving appropriate notice and offering the opportunity for public involvement and comment, abandon a highway on the state highway system or part of such a highway which the director determines is of minor importance or which traverses territory adequately served by another state highway, and the abandoned highway shall revert to a county or township road or municipal street. A report covering that action shall be filed in the office of the director, and the director shall certify the action to the board of the county in which the highway or portion of the highway so abandoned is situated.

The director shall make a map showing, by appropriate numbering or other designation, all the state highways. The map shall be kept on file in the director's office, and the director shall cause the map to be corrected and revised to show all changes and additions to the date of the correction. A copy of the map, certified by the director as a correct copy of the map on file in the director's office, shall be admissible as evidence in any court to prove the existence and location of the several highways and roads of the state highway system.

The state highway routes into or through municipal corporations, as designated or indicated by state highway route markers erected on the routes, are state highways and a part of the state highway system. The director may erect state highway route markers and other signs directing traffic as the director thinks proper upon those portions of the state highway system lying within municipal corporations, and the consent of the municipal corporations to that erection and marking shall not be necessary. However, the director may erect traffic signs in villages in accordance with section 5521.01 of the Revised Code. No change in the route of any highway through a municipal corporation shall be made except after providing public involvement activities.

Except as provided in sections 5501.49 and 5517.04 of the Revised Code, no duty of constructing, reconstructing, maintaining, and repairing such state highways within municipal corporations shall attach to or rest upon the director. The director may enter upon such state highways within any municipal corporation and construct, reconstruct, widen, improve, maintain, and repair them, provided the municipal corporation first consents by resolution of its legislative authority, except that the director need not obtain the consent of the municipal corporation if the existing highway being changed or the location of an additional highway being established was not within the corporate limits of the municipal corporation at the time the establishment or change is approved by the director, or if the director is acting pursuant to section 5501.49 of the Revised Code.

The director shall place in the files of the department a record of the routes of all such state highways within municipal corporations, and shall cause them to be corrected and revised to show all changes and additions to the date of the correction. A copy of the record or any pertinent part of it, certified by the director to be a true and correct copy, shall be admissible in evidence in any court of the state for the purpose of proving the existence and location of any state highway within a municipal corporation.

When the director proposes to change an existing state highway and there exists upon the highway a separated railroad crossing, the director shall mail to the interested railroad company a copy of the notice, which shall be mailed by first-class mail, postage prepaid, and certified with return receipt requested, at least two weeks before the time fixed for any public involvement activity. When the director proposes to change an existing state highway within a municipal corporation, the director shall mail to the mayor or other chief executive officer of the municipal corporation a copy of the notice, which shall be mailed by first-class mail, postage prepaid, and certified with return receipt requested, at least two weeks before the time fixed for any public involvement activity.

Nothing in this section shall be construed to require providing public involvement activities before the construction, reconstruction, maintenance, improvement, or widening of an existing highway where no relocation is involved.

With the exception of the authority conferred upon the director by this section to erect state highway route markers and signs directing traffic and by section 5501.49 of the Revised Code, Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code shall not in any way modify, limit, or restrict the authority conferred by section 723.01 of the Revised Code upon municipal corporations to regulate the use of streets and to have the care, supervision, and control of the public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts, and viaducts within the municipal corporations, or the liability imposed upon municipal corporations by division (B)(3) of section 2744.02 of the Revised Code for negligent failure to keep public roads in repair and other negligent failure to remove obstructions from public roads.

Effective Date: 04-09-2003



Section 5511.02 - Limited access highways and freeways.

The director of transportation may lay out, establish, acquire, open, construct, improve, maintain, regulate, vacate, or abandon "limited access highways" or "freeways" in the same manner in which the director may lay out, establish, acquire, open, construct, improve, maintain, regulate, vacate, or abandon highways. The director, board or municipal authority shall have all additional authority relative to such "limited access highways" or "freeways" as he possesses relative to highways, including the authority to acquire by gift, purchase, condemnation, or otherwise land required for right of way.

Where an existing highway, in whole or part, has been designated as, or included within, a "limited access highway" or "freeway," existing easements of access may be extinguished by purchase, gift, agreement, or by condemnation.

As an adjunct of any "limited access highway" or "freeway" the director, board, or municipal authority may lay out and construct highways and drives, to be designated as service highways, to provide access from areas adjacent to a limited access highway or freeway.

A "limited access highway" or "freeway" is a highway especially designed for through traffic and over which abutting property owners have no easement or right of access by reason of the fact that their property abuts upon such highway, and access to which may be allowed only at highway intersections designated by the director.

Limitations imposed on the mileage of state highways shall not apply to highways established under this section.

Effective Date: 09-28-1973



Section 5511.03 - Highway facilities for state institutions.

The director of transportation shall examine the existing highway facilities serving the several hospitals, educational institutions, and correctional and other similar institutions belonging to the state, and located outside municipal corporations. Where the director finds that any such state institution is not located on a state highway or connected with a highway by a suitable road, affording in its present condition adequate transportation facilities to those having occasion to visit such institution, the director may establish a state highway leading to such institution from a convenient point on an existing highway. Where the director finds that any such institution is not served by adequate highway facilities connecting it with the railroad delivery point from which it principally obtains fuel, provisions, and supplies, the director may establish a highway connecting such institution and railroad delivery point. Limitations imposed on the mileage of state highways shall not apply to highways established under this section.

The director may construct at state expense all highways established under authority of this section and pay the entire cost thereof from the state highway operating fund. Such highways shall be maintained by the department of transportation and the cost shall be paid from the highway operating fund of the department.

The directors of transportation, mental health, developmental disabilities, and rehabilitation and correction may cooperate in the establishment, construction, reconstruction, maintenance, and repair of roads within the limits of state institutions. The cost shall be paid from funds appropriated for highway purposes and from the funds appropriated to the department of mental health, department of developmental disabilities, or the department of rehabilitation and correction for capital improvements or maintenance in such proportion as may be agreed upon by the directors of transportation, mental health, developmental disabilities, and rehabilitation and correction.

Amended by 128th General Assemblych.166,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-06-1994



Section 5511.04 - Roads for conservancy districts.

The director of transportation may relocate and for that purpose construct or reconstruct the relocated portions of all roads, highways, and streets, within, leading through, or adjacent to any lands owned by a conservancy district organized under Chapter 6101. of the Revised Code or lands on which any conservancy district has a flood easement, construction easement, or right-of-way.

The director may cooperate in the construction, reconstruction, improvement, repair, and maintenance of roads leading from a state highway to any public park, forest preserve, or recreational area, or within the boundary of any public park, forest preserve, or recreational area, under the control and custody of a conservancy district.

The director shall confer with the board of directors of a conservancy district upon the construction, reconstruction, location, or relocation of any roads or highways that must be in conformity with the general engineering plans of the district.

With respect to any such road improvement projects, the director may, upon the terms mutually agreed between the director and the board of the district, in view of the benefits to be derived, enter into any contracts with the district as may be necessary or convenient to carry out the general plans of the district.

The costs of the improvements shall be paid in the same manner as for a state highway improvement, provided the expenditures in any one year shall not exceed two hundred thousand dollars.

This section does not derogate or limit the powers of the director to add additional mileage to the state highway system.

This section does not derogate or limit the power and authority conferred upon a district and its board by Chapter 6101. of the Revised Code.

Effective Date: 09-21-2000



Section 5511.05 - Construction and maintenance of access roads.

The director of transportation may establish, construct, reconstruct, improve, repair, and maintain roads leading from a state highway to any state park, including all such parks and properties under the control and custody of the department of natural resources and the Ohio historical society, or roads leading from a state highway to any state property used for military purposes, or any road which leads along the side of or through school lands which are owned by the state. The director shall confer with the authority in control of any such park or property before deciding upon the location and character of any such improvement. The director may add such roads to the state highway system. Such additional mileage is in addition to and not subject to section 5511.01 of the Revised Code.

The director may establish, construct, reconstruct, improve, repair, and maintain roads within the boundary of any state park, including all such parks and properties under the control and custody of the department of natural resources and the Ohio historical society or used for military purposes, provided the officer or board which has control of or supervision over such property first requests in writing the establishment, construction, reconstruction, improvement, repair, and maintenance of such road. Thereafter the director may cause to be prepared the necessary engineering plans and specifications for construction and reconstruction, which plans and specifications shall be subject to the approval of the officer or board which has control of or supervision over such property. Such roads shall be maintained in a manner agreed upon between the director and such officer or board.

The director may install and maintain suitable, uniform markers designating intersections with and accesses to state recreational trails, where trails established pursuant to Chapter 1519 of the Revised Code intersect with a state highway. He may cooperate with the director of natural resources in providing appropriate means for such trails to cross highways.

The costs of such establishment, construction, installation, reconstruction, improvement, repair, and maintenance shall be paid from highway operating funds.

Effective Date: 11-23-1977



Section 5511.06 - Park drives or park roads.

The director of transportation may cooperate in the construction, reconstruction, improvement, repair, and maintenance of park drives or park roads within the boundaries of parks created under sections 511.18 to 511.34 and 1545.01 to 1545.22 of the Revised Code, together with roads leading from state highways to and into any such park.

The director, after agreement with the board of park commissioners of any such park district, may proceed with the construction, reconstruction, improvement, repair, and maintenance of any such drives or roads within such park, or roads leading from state highways to such park areas. Such construction, reconstruction, improvement, repair, and maintenance shall be in conformity with the general engineering plans of the park district.

The director may, with respect to any such park drive or road improvement, under such terms as are mutually agreed upon between him and any such board, because of benefits to be derived thereby, enter into a contract with any such park district that may be necessary or convenient to carry out the general plans of the park district, insofar as they relate to park roadway or drive improvement or repair.

The cost of such construction, reconstruction, improvement, repair, and maintenance shall be paid in the same manner as provided for state highway improvement, provided the expenditures in any one year, for the purposes set forth in this section, shall not exceed one and one-half million dollars.

This section does not derogate or limit the powers of the director to add additional mileage to the state highway system, and limitations imposed on the mileage of state highways shall not apply to work done under this section.

This section does not derogate or limit the power and authority conferred upon park districts and boards of commissioners created by sections 511.18 to 511.34 and 1545.01 to 1545.22 of the Revised Code, or of any amendatory or supplementary acts thereto.

Effective Date: 07-01-1989



Section 5511.07 - Procedure for vacating highway.

In pursuance of section 5501.31 of the Revised Code, the director of transportation, in vacating any highway or portion thereof on the state highway system that the director finds is no longer necessary for the purposes of a public highway, shall issue such a finding, which shall contain a description of the highway or part thereof to be vacated. Notice of such finding shall be published once a week, for two consecutive weeks, in a newspaper of general circulation in the county in which the highway, or part thereof, to be vacated lies, and a copy of the notice shall be served as in civil cases, or by registered first class mail, return receipt requested, upon each owner of property abutting on the portion of the highway to be vacated, and upon the director of natural resources. Any owner whose place of residence is unknown, or who is a nonresident of the state, shall be specifically named in the notice of publication and shall be directed in the finding to take due notice of the contents thereof. The director shall make any vacation of a highway or portion of a highway to an abutting landowner or current underlying fee owner of record at no cost.

The notice shall fix a date, not less than twenty days after the date of the final publication of the notice, and shall contain a determination that on or before that date claims for compensation and damage, or either, by reason of the vacation proceedings, must be filed in writing, in duplicate, with the district deputy director of transportation in whose district lies any portion of the highway to be vacated. Failure to file claims in that manner is a waiver of any claim for damage by reason of the vacation.

After considering any claims filed, the director shall make awards as the director considers just and equitable, and if, within ten days, the amount so awarded has not been accepted and waivers therefor signed, that amount shall be deposited in the probate court or court of common pleas of the county in which the vacation lies, wholly or in part, and the procedure to adjudicate such claims shall be that provided under section 5519.01 of the Revised Code.

No final determination shall be made by the director in vacating such highway or portion thereof until all awards are accepted, or deposit therefor made, in the probate court or court of common pleas.

No public utility shall be required to move or relocate any of its facilities that may be located in or on any highway or portion thereof being vacated. Any deed, transfer, or other instrument or conveyance made by reason of the vacation shall indicate the right of any public utility to continue its use or occupation of the highway or portion of the highway being vacated.

Effective Date: 04-05-2001



Section 5511.08 - [Repealed].

Effective Date: 04-01-1990



Section 5511.09 - Procedure for naming of highway.

Within a county, any highway or bridge that is part of the state highway system may be officially assigned a distinctive name, commemorative of an historical event or personage or a commonly accepted and appropriate name, by which the highway or bridge is known. Upon agreement of the governing bodies of the county and each township and municipal corporation within the county through which the highway extends or in which the bridge is located, a request for approval of the highway or bridge name may be submitted to the director of transportation. The agreement shall be indicated by a resolution from each governing body in support of the proposed highway or bridge name. The resolution may not be withdrawn, amended, or repealed for thirty days following receipt of the resolution by the requesting authority, or during the time the request is pending before the director.

Within thirty days after receipt of such a request, the director shall inform the requesting authority of the director's decision. If the director approves the request, the requesting authority , at its own expense, may erect markers indicating the name of the highway or bridge within the county, provided that any marker so erected shall conform to the law of this state and to federal law and shall be in accordance with the directives for the signing of named memorial highways included in the manual adopted by the department of transportation under section 4511.09 of the Revised Code.

Only one name per county shall be assigned to a highway or a bridge under this section, and the name shall apply to the entire extension of the highway or the entire portion of the bridge within the county. A name assigned to a state highway or part thereof or a bridge under this section may be altered or abolished, pursuant to approval of the director, in the same manner as provided for assignment of the original name.

This section shall not in any way modify, limit, or restrict the authority of a municipal corporation to designate within the municipal corporation, the name of a highway or a bridge that is part of the state highway system. If a municipal corporation has acted pursuant to its authority and designated the name of a highway or bridge within the municipal corporation, no other name may be assigned to that highway or bridge under this section.

Effective Date: 05-31-1990; 2008 SB44 08-22-2008






Chapter 5512 - TRANSPORTATION REVIEW ADVISORY COUNCIL

Section 5512.01 - Strategic initiatives of department of transportation.

The director of transportation shall develop the strategic initiatives of the department of transportation. Not more than six months after the effective date of this section, the director shall submit the strategic initiatives of the department to the transportation review advisory council.

Effective Date: 06-30-1997



Section 5512.02 - Project selection process for prioritization of new transportation capacity projects.

(A) The director of transportation shall develop a written project selection process for the prioritization of new transportation capacity projects. The director shall include the following in the process:

(1) A description of how strategic initiatives submitted by the director are advanced by the process;

(2) A definition of the kinds of projects to which the process applies;

(3) Criteria that are used to rank proposed projects by how effectively a project contributes to the advancement of the strategic initiatives;

(4) Data that is necessary to apply the ranking criteria;

(5) Any other provisions the director considers appropriate.

(B) In developing the project selection process, the director shall seek and consider public comment on the process. In doing so, the director may hold public hearings in various locations around the state.

Effective Date: 06-30-1997



Section 5512.03 - Council review of selection process.

Upon completing the written project selection process for the prioritization of new transportation capacity projects, the director of transportation shall submit it to the transportation review advisory council. The council shall review the process, and approve it or make revisions.

Effective Date: 06-30-1997



Section 5512.04 - Biennial fiscal forecasts.

At least once every two years, the director of transportation shall prepare a fiscal forecast predicting or indicating the amount of funding expected to be available for construction of new transportation capacity projects during the period of the forecast. The forecast shall be consistent with the biennial budget approved by the general assembly.

The transportation review advisory council shall develop and approve a list of projects that will not cause spending to significantly exceed the funding predicted to be available by the fiscal forecast.

Effective Date: 06-30-1997



Section 5512.05 - Public hearing for public comment related to project selection process.

In performing its duty to develop the project selection process, and list of projects, the transportation review advisory council shall conduct no more than six public hearings per year at various locations around the state. At the hearings, the council shall accept public comment related to the project selection process, and on the merits of major new transportation projects. Members of the council shall attend the hearings in person.

Effective Date: 06-30-1997



Section 5512.06 - Biennial reports to governor and general assembly.

The director of transportation, with the approval of the transportation review advisory council, shall submit biennial reports to the governor and the general assembly on the conduct of the project selection process for prioritizing transportation capacity projects, and on the progress of those projects undertaken.

Effective Date: 06-30-1997



Section 5512.07 - Transportation review advisory council.

(A) There is hereby created the transportation review advisory council. No member of the general assembly shall be a member of the council. The council shall consist of nine members, one of whom is the director of transportation. Six members shall be appointed by the governor with the advice and consent of the senate. One member shall be appointed by the speaker of the house of representatives and one member shall be appointed by the president of the senate. In making their appointments, the governor, the speaker of the house of representatives, and the president of the senate shall consult with each other so that of the total number of eight appointed members, at least two are affiliated with the major political party not represented by the governor. In making the governor's appointments, the governor shall appoint persons who reside in different geographic areas of the state. Within ninety days after June 30, 1997, the governor, speaker, and president shall make the initial appointments to the council.

Appointed members shall have no conflict of interest with the position. For purposes of this section, "conflict of interest" means taking any action that violates any provision of Chapter 102. or 2921. of the Revised Code.

Each of the members the governor appoints shall have experience either in the area of transportation or in that of business or economic development.

One such member shall be selected from a list of five names provided by the Ohio public expenditure council.

(B) Of the governor's initial appointments made to the council, one shall be for a term ending one year after June 30, 1997, one shall be for a term ending two years after June 30, 1997, one shall be for a term ending four years after June 30, 1997, and one shall be for a term ending five years after June 30, 1997. Within ninety days after September 16, 1998, the governor shall make two appointments to the council. Of these appointments, one shall be for a term ending June 30, 2001, and one shall be for a term ending June 30, 2002. The speaker's and president's initial appointments made to the council shall be for a term ending three years after June 30, 1997. Thereafter, all terms of office, including the terms for those persons who are appointed to succeed the persons whose appointments are made within ninety days after September 16, 1998, shall be for five years, with each term ending on the same day of the same month as did the term that it succeeds. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Members may be reappointed. Vacancies shall be filled in the manner provided for original appointments. Any member appointed to fill another member's unexpired term shall hold office for the remainder of that unexpired term. A member shall continue in office subsequent to the expiration of the member's term until the member's successor takes office.

(C) The director of transportation is the chairperson of the council.

Effective Date: 11-02-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5512.08 - Council members compensation and expenses.

Members of the transportation review advisory council, except the director of transportation, shall be compensated at the rate of seven thousand five hundred dollars for service on the council from July 1, 1997, through June 30, 1998, and five thousand dollars for each subsequent year beginning on July 1, 1998. In addition, members shall receive necessary travel and other expenses related to their service on the council, except that the combined amount of compensation and expenses paid to any member under this section shall not exceed fifteen thousand dollars in any year.

As used in this section, "year" means the first day of July through the thirtieth day of June.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5512.09 - Staff assistance and office space for council.

At the request of the transportation review advisory council, the department of transportation shall provide staff assistance and office space for the council.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5512.10 - Review of request for interchange.

This section applies if a political subdivision outside the jurisdiction of a metropolitan planning organization submits a request to the department of transportation for an interchange to be constructed on an interstate highway or a multi-lane, fully controlled-access highway under the jurisdiction of the department. When reviewing such a request, the department or the transportation review advisory council shall consider whether the proposal promotes farmland preservation and efforts to control urban sprawl.

Effective Date: 06-30-1999






Chapter 5513 - MATERIALS - PURCHASE; SALE; EXCHANGE

Section 5513.01 - [Effective Until 7/1/2013] Purchases of machinery, materials, and supplies - participation in contracts.

(A) All purchases of machinery, materials, supplies, or other articles that the director of transportation makes shall be in the manner provided in this section. In all cases except those in which the director provides written authorization for purchases by district deputy directors of transportation, all such purchases shall be made at the central office of the department of transportation in Columbus. Before making any purchase at that office, the director, as provided in this section, shall give notice to bidders of the director's intention to purchase. Where the expenditure does not exceed the amount applicable to the purchase of supplies specified in division (B) of section 125.05 of the Revised Code, as adjusted pursuant to division (D) of that section, the director shall give such notice as the director considers proper, or the director may make the purchase without notice. Where the expenditure exceeds the amount applicable to the purchase of supplies specified in division (B) of section 125.05 of the Revised Code, as adjusted pursuant to division (D) of that section, the director shall give notice by posting for not less than ten days a written, typed, or printed invitation to bidders on a bulletin board, which shall be located in a place in the offices assigned to the department and open to the public during business hours. Producers or distributors of any product may notify the director, in writing, of the class of articles for the furnishing of which they desire to bid and their post-office addresses, in which case copies of all invitations to bidders relating to the purchase of such articles shall be mailed to such persons by the director by regular first class mail at least ten days prior to the time fixed for taking bids. The director also may mail copies of all invitations to bidders to news agencies or other agencies or organizations distributing information of this character. Requests for invitations shall not be valid nor require action by the director unless renewed, either annually or after such shorter period as the director may prescribe by a general rule. The invitation to bidders shall contain a brief statement of the general character of the article that it is intended to purchase, the approximate quantity desired, and a statement of the time and place where bids will be received, and may relate to and describe as many different articles as the director thinks proper, it being the intent and purpose of this section to authorize the inclusion in a single invitation of as many different articles as the director desires to invite bids upon at any given time. Invitations issued during each calendar year shall be given consecutive numbers, and the number assigned to each invitation shall appear on all copies thereof. In all cases where notice is required by this section, sealed bids shall be taken, on forms prescribed and furnished by the director, and modification of bids after they have been opened shall not be permitted.

(B) The director may permit the Ohio turnpike commission, any political subdivision, and any state university or college to participate in contracts into which the director has entered for the purchase of machinery, materials, supplies, or other articles. The turnpike commission and any political subdivision or state university or college desiring to participate in such purchase contracts shall file with the director a certified copy of the bylaws or rules of the turnpike commission or the ordinance or resolution of the legislative authority, board of trustees, or other governing board requesting authorization to participate in such contracts and agreeing to be bound by such terms and conditions as the director prescribes. Purchases made by the turnpike commission, political subdivisions, or state universities or colleges under this division are exempt from any competitive bidding required by law for the purchase of machinery, materials, supplies, or other articles.

(C) As used in this section:

(1) "Political subdivision" means any county, township, municipal corporation, conservancy district, township park district, park district created under Chapter 1545. of the Revised Code, port authority, regional transit authority, regional airport authority, regional water and sewer district, county transit board, or school district as defined in section 5513.04 of the Revised Code.

(2) "State university or college" has the same meaning as in division (A)(1) of section 3345.32 of the Revised Code.

(3) "Ohio turnpike commission" means the commission created by section 5537.02 of the Revised Code.

Amended by 128th General AssemblyFile No.56,HB 330, §1, eff. 3/24/2011.

Effective Date: 03-04-1998; 2008 HB562 09-22-2008

This section is set out twice. See also § 5513.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5513.01 - [Effective 7/1/2013] Purchases of machinery, materials, and supplies - participation in contracts.

(A) All purchases of machinery, materials, supplies, or other articles that the director of transportation makes shall be in the manner provided in this section. In all cases except those in which the director provides written authorization for purchases by district deputy directors of transportation, all such purchases shall be made at the central office of the department of transportation in Columbus. Before making any purchase at that office, the director, as provided in this section, shall give notice to bidders of the director's intention to purchase. Where the expenditure does not exceed the amount applicable to the purchase of supplies specified in division (B) of section 125.05 of the Revised Code, as adjusted pursuant to division (D) of that section, the director shall give such notice as the director considers proper, or the director may make the purchase without notice. Where the expenditure exceeds the amount applicable to the purchase of supplies specified in division (B) of section 125.05 of the Revised Code, as adjusted pursuant to division (D) of that section, the director shall give notice by posting for not less than ten days a written, typed, or printed invitation to bidders on a bulletin board, which shall be located in a place in the offices assigned to the department and open to the public during business hours. Producers or distributors of any product may notify the director, in writing, of the class of articles for the furnishing of which they desire to bid and their post-office addresses, in which case copies of all invitations to bidders relating to the purchase of such articles shall be mailed to such persons by the director by regular first class mail at least ten days prior to the time fixed for taking bids. The director also may mail copies of all invitations to bidders to news agencies or other agencies or organizations distributing information of this character. Requests for invitations shall not be valid nor require action by the director unless renewed, either annually or after such shorter period as the director may prescribe by a general rule. The invitation to bidders shall contain a brief statement of the general character of the article that it is intended to purchase, the approximate quantity desired, and a statement of the time and place where bids will be received, and may relate to and describe as many different articles as the director thinks proper, it being the intent and purpose of this section to authorize the inclusion in a single invitation of as many different articles as the director desires to invite bids upon at any given time. Invitations issued during each calendar year shall be given consecutive numbers, and the number assigned to each invitation shall appear on all copies thereof. In all cases where notice is required by this section, sealed bids shall be taken, on forms prescribed and furnished by the director, and modification of bids after they have been opened shall not be permitted.

(B) The director may permit the Ohio turnpike and infrastructure commission, any political subdivision, and any state university or college to participate in contracts into which the director has entered for the purchase of machinery, materials, supplies, or other articles. The turnpike and infrastructure commission and any political subdivision or state university or college desiring to participate in such purchase contracts shall file with the director a certified copy of the bylaws or rules of the turnpike and infrastructure commission or the ordinance or resolution of the legislative authority, board of trustees, or other governing board requesting authorization to participate in such contracts and agreeing to be bound by such terms and conditions as the director prescribes. Purchases made by the turnpike and infrastructure commission, political subdivisions, or state universities or colleges under this division are exempt from any competitive bidding required by law for the purchase of machinery, materials, supplies, or other articles.

(C) As used in this section:

(1) "Political subdivision" means any county, township, municipal corporation, conservancy district, township park district, park district created under Chapter 1545. of the Revised Code, port authority, regional transit authority, regional airport authority, regional water and sewer district, county transit board, or school district as defined in section 5513.04 of the Revised Code.

(2) "State university or college" has the same meaning as in division (A)(1) of section 3345.32 of the Revised Code.

(3) "Ohio turnpike and infrastructure commission" means the commission created by section 5537.02 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.56,HB 330, §1, eff. 3/24/2011.

Effective Date: 03-04-1998; 2008 HB562 09-22-2008

This section is set out twice. See also § 5513.01, effective until 7/1/2013.



Section 5513.02 - Purchases with and without notice.

(A) Specifications describing the character of the articles that the department of transportation is proposing to purchase, and the conditions governing shipment and delivery, shall be kept on file at the department and open to public inspection throughout the time during which an invitation to bidders is required to be posted. The director of transportation may require bids to be accompanied by a certified check payable to the director in an amount fixed by the director and stated in the invitation to bidders. Persons, firms, or corporations desiring to bid on more than one invitation shall be relieved from furnishing certified checks with their bids provided they first furnish a bond payable to the state, in an amount and with surety approved by the director, conditioned for the faithful performances of all contracts that may be awarded to them, and otherwise conditioned as the director requires. All bids shall be publicly opened and read at the time and place mentioned in the notice. All purchases shall be made by the director from the lowest responsive and responsible bidder for each item in accordance with section 9.312 of the Revised Code, except where the director has established in the bidding documents a provision for multiple awards for the purchase of items such as asphalt, aggregates, machinery parts, and others as the director determines necessary, and except that in the purchase of machinery, equipment, or supplies for which fixed and definite specifications cannot be prepared, the director may purchase the articles meeting the general specifications prescribed and which the director finds are most suitable for the uses intended. Sections 5513.01 to 5513.04 of the Revised Code shall apply to the exchange of machinery and equipment and in force account operations where the director desires to combine in one order the furnishing, hauling, and placing of material. The director may purchase or authorize the purchase without notice, or upon such notice as the director prescribes, of materials that in the director's judgment may be required for the immediate repair of roads or bridges destroyed or damaged by flood, landslide, or other casualty. No person shall place separate orders for the purpose of defeating such sections, and contracts of purchase shall not be valid unless made in conformity with this section.

(B) Section 125.092 and division (B) of section 125.11 of the Revised Code apply to the purchase of products by the director pursuant to sections 5513.01 to 5513.04 of the Revised Code.

Amended by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.

Effective Date: 09-16-1998



Section 5513.03 - Delegation of authority to purchase.

The director of transportation may authorize district deputy directors of transportation to purchase materials, small tools, repair parts for machinery and equipment, and supplies at their respective offices. Before conferring such authority upon deputies, the director shall adopt a regulation prescribing the authority to the deputies in this respect, the conditions under which and the manner in which such purchases may be made by deputies, and the notice that deputies shall give to prospective bidders. No deputy shall make any purchase except in conformity with the regulation. The notice that the deputies shall give to prospective bidders shall be at least the equal as to character and time of that required to be given by the director. Copies of all notices that deputies may be required to post shall be mailed to the director via regular first class mail not later than the first day on which such notices are required to be posted by the deputies, and upon receipt by the director such copies shall be posted on the bulletin board in the director's offices.

Effective Date: 09-17-1996



Section 5513.04 - Disposition of property unfit for use or not needed by department of transportation.

(A) Notwithstanding sections 125.12, 125.13, and 125.14 of the Revised Code, the director of transportation may sell, transfer, or otherwise dispose of any item of personal property that is not needed by the department of transportation. The director may exchange any such item, in the manner provided for in this chapter, and pay the balance of the cost of such new item from funds appropriated to the department. The director also may accept a credit voucher or cash in an amount mutually agreed upon between a vendor and the department. The director shall apply the amount of any credit voucher to future purchases from that vendor and shall deposit any cash into the state treasury to the credit of the highway operating fund created in section 5735.291 of the Revised Code.

(B)

(1) The director may sell or transfer any structure, machinery, tools, equipment, parts, material, office furniture, or supplies unfit for use or not needed by the department of transportation to any agency of the state or a political subdivision of the state without notice of the proposed disposal and upon any mutually agreed upon terms.

(2) Before selling any passenger vehicle, van, truck, trailer, or other heavy equipment , the director shall notify each county, municipal corporation, township, and school district of the sale. The director shall similarly notify the board of trustees of any regional water and sewer district established under Chapter 6119. of the Revised Code, when the board has forwarded to the director the district's name and current business address. For the purposes of this division, the name and current business address of a regional water and sewer district shall be forwarded to the director once each year during any year in which the board wishes the notification to be given. The notice required by this division may be given by the most economical means considered to be effective. If after seven days following mailing or other issuance of the director's notice, no county, municipal corporation, township, regional water and sewer district, educational service center, or school district has notified the director that it wishes to purchase any such vehicle or other heavy equipment, the director may proceed with the sale under division (C) of this section.

In the discretion of the director, the director may transfer any vehicle or other heavy equipment that is unfit for use or not needed by the department to any agency of the state or political subdivision of the state without advertising for bids and upon mutually agreed upon terms.

(3) The director may sell or otherwise dispose of any structure or structural materials salvaged on the state highway system that in the director's judgment are no longer needed by the department, or that, through wear or obsolescence, have become unfit for use. The director may transfer the structure or materials to counties, municipal corporations, school districts, or other political subdivisions without advertising for bids and upon mutually agreed upon terms. The director may transfer the structure or structural materials to a nonprofit corporation upon being furnished a copy of a contract between the nonprofit corporation and a county, municipal corporation, or other political subdivision to which the structure is to be moved pursuant to which the nonprofit corporation must make the structure or structural materials available for rent or sale within a period of three months after becoming available for occupancy to an individual or family which has been displaced by governmental action or which occupies substandard housing as certified by such political subdivision, without advertising for bids. Any such transfers shall be for such consideration as shall be determined by the director to be fair and reasonable, and shall be upon such terms and specifications with respect to performance and indemnity as shall be determined necessary by the director.

When, in carrying out an improvement that replaces any structure or structural materials, it is advantageous to dispose of the structure or structural materials by providing in the contract for the improvement that the structure or structural materials, or any part thereof, shall become the property of the contractor, the director may so proceed.

(C)

(1) Any item that has not been sold or transferred as provided in division (B) of this section may be sold at a public sale, as determined by the director. The director may authorize such sale by the deputy directors of transportation, and the proceedings of such sale shall be conducted in the same manner as provided for sales by the director. The director may establish a minimum price for any item to be sold and may establish any other terms, conditions, and manner for the sale of a particular item, which may be on any basis the director determines to be most advantageous to the department. The director may reject any offer or bid for an item. The director may remove any item from a sale if it develops that a public authority has a use for the item. In any notice of a sale, the director shall include a brief description of the item to be sold, the terms and conditions of the sale, and a statement of the time, place, and manner of the sale.

(2)

(a) If, in the opinion of the director, any item to be sold has an estimated fair market value in excess of one thousand dollars, the director shall post a notice of the sale , for not less than ten days, on the official web site of the department. If the district where the property is located maintains a web site, notice of the sale also shall be posted on that web site. At least ten days before the sale, the director also shall publish one notice of the sale in a periodical or newspaper of general circulation in the region in which the items are located. A sale under division(C)(2)(a) of this section shall be made to the highest responsible bidder.

(b) If, in the opinion of the director, any item to be sold has an estimated fair market value of one thousand dollars or less, the director is not required to advertise the proposed sale except by notice posted on the official web site of the department. The notice shall be posted for at least five working days . A sale under division (C)(2)(b) of this section shall be made to the highest responsible bidder.

(D) Proceeds of any sale described in this section shall be paid into the state treasury to the credit of the highway operating fund or any other fund of the department as determined by the director.

(E) Once each year, the state board of education shall provide the director with a current list of the addresses of all school districts and educational service centers in the state.

(F) As used in this section:

(1) "Personal property" means any structure or structural material, machinery, tools, equipment, parts, material, office furniture, supplies, passenger vehicle, van, truck, trailer, or other heavy equipment of the department;

(2) "School district" means any city school district, local school district, exempted village school district, cooperative education school district, and joint vocational school district, as defined in Chapter 3311. of the Revised Code.

(3) "Sale" means fixed price sale, live or internet auction, or any other type of sale determined by the director.

Effective Date: 06-30-1997; 03-29-2005



Section 5513.05 - Article failing to conform to specifications and conditions prescribed by director.

(A) If any article furnished by a vendor in the performance of a contract or purchase order fails to conform to the specifications and conditions prescribed by the director of transportation or to any sample of the article submitted by the vendor, the director may reject the article. Without additional expense to the department of transportation, the vendor shall reclaim and remove any rejected article that has been delivered and immediately shall replace all rejected articles with articles that conform to the specifications and conditions or samples. Notwithstanding sections 5513.01 and 5513.02 of the Revised Code, if the vendor does not immediately replace the rejected articles with conforming articles, the director may cancel the contract or purchase order and purchase the article without using a notice and bidding procedure. In an emergency situation as determined by the director, the director immediately may purchase any necessary replacement article. The director may deduct from any moneys due or that may thereafter become due to the vendor who provided the rejected article the difference between the price named in the canceled contract or purchase order with the vendor and the actual cost of the article purchased by the department in substitution for that due from the vendor.

(B) Notwithstanding sections 5513.01 and 5513.02 of the Revised Code, if a vendor fails to make prompt delivery of any article, and the delivery is delayed by circumstances other than fire, strike, freight embargo, or an act of God or a government, the director may cancel the contract or purchase order and purchase the article without using a notice and bidding procedure. The director may deduct from any moneys due or that may thereafter become due to the vendor who failed to promptly deliver the article the difference between the price named in the canceled contract or purchase order with the vendor and the actual cost of the article purchased by the department in substitution for that due from the vendor.

(C) The department may recover from a vendor who fails to promptly provide conforming articles any incidental or consequential damages as defined in section 1302.89 of the Revised Code incurred by the department in promptly obtaining the conforming articles.

(D) The rights and remedies established in this section are not exclusive and are in addition to any other available rights and remedies.

Effective Date: 03-13-1997



Section 5513.06 - Debarring vendor from consideration for contract award.

(A) The director of transportation may debar a vendor from consideration for contract awards upon a finding based upon a reasonable belief that the vendor has done any of the following:

(1) Abused the solicitation process by repeatedly withdrawing bids before purchase orders or contracts are issued or failing to accept orders based upon firm bids;

(2) Failed to substantially perform a contract according to its terms, conditions, and specifications within specified time limits;

(3) Failed to cooperate in monitoring contract performance by refusing to provide information or documents required in a contract, failed to respond and correct matters related to complaints to the vendor, or accumulated repeated justified complaints regarding performance of a contract;

(4) Attempted to influence a public employee to breach ethical conduct standards;

(5) Colluded with other bidders to restrain competition by any means;

(6) Been convicted of a criminal offense related to the application for or performance of any public or private contract, including, but not limited to, embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, and any other offense that directly reflects on the vendor's business integrity;

(7) Been convicted under state or federal antitrust laws;

(8) Deliberately or willfully submitted false or misleading information in connection with the application for or performance of a public contract;

(9) Has been debarred by another state or by any agency or department of the federal government;

(10) Violated any other responsible business practice or performed in an unsatisfactory manner as determined by the director.

(B) When the director reasonably believes that grounds for debarment exist, the director shall send the vendor a notice of proposed debarment. If the vendor is a partnership, association, or corporation, the director also may debar from consideration for contract awards any partner of the partnership, or the officers and directors of the association or corporation, being debarred. When the director reasonably believes that grounds for debarment exist, the director shall send the individual involved a notice of proposed debarment. A notice of proposed debarment shall indicate the grounds for the debarment of the vendor or individual and the procedure for requesting a hearing. The notice and hearing shall be in accordance with Chapter 119. of the Revised Code. If the vendor or individual does not respond with a request for a hearing in the manner specified in Chapter 119. of the Revised Code, the director shall issue the debarment decision without a hearing and shall notify the vendor or individual of the decision by certified mail, return receipt requested. The debarment period may be of any length determined by the director and the director may modify or rescind the debarment at any time. During the period of debarment, the director shall not include on a bidder list or consider for a contract award any partnership, association, or corporation affiliated with a debarred individual. After the debarment period expires, the vendor or individual, and any partnership, association, or corporation affiliated with the individual, may reapply for inclusion on bidder lists through the regular application process.

Effective Date: 06-30-1997



Section 5513.07 - Policy of preference for American products.

(A) The director of transportation shall adopt a policy for use by the department of transportation in giving preference to United States products. The policy shall include criteria and procedures for determining that a product is produced or mined in the United States and shall address information to be submitted by bidders as to the nature of the product and the location where it is produced or mined. The policy may include waivers and such other requirements or procedures reasonably necessary to implement the system of preferences established pursuant to this section. In adopting the policy, the director shall consider, and to the extent possible and appropriate, shall conform to the requirements of the federal "Buy America Act," 47 Stat. 1520 (1933), 41 U.S.C. 10a-10 d, as amended, and to the regulations adopted thereunder.

(B) Prior to awarding a contract under section 5513.02 of the Revised Code, the director shall evaluate the bids received to determine if a product is produced or mined in the United States. The director shall first reject bids that offer products that have not been or that will not be produced or mined in the United States, provided that the director is not required to reject such bids if the rejection would result in an excessive price for the product or in acquiring a disproportionately inferior product. When the system of preferences is in effect, no person with responsibility for awarding contracts for the department shall do so in violation of the preference system.

Effective Date: 03-13-1997






Chapter 5515 - STATE HIGHWAYS - USE; OBSTRUCTION

Section 5515.01 - Permits granted to use or occupy portion of road or highway.

The director of transportation may upon formal application being made to the director, grant a permit to any individual, firm, or corporation to use or occupy such portion of a road or highway on the state highway system as will not incommode the traveling public. Such permits, when granted, shall be upon the following conditions:

(A) The director may issue a permit to any individual, firm, or corporation for any use of a road or highway on the state highway system that is consistent with applicable federal law or federal regulations.

(B) Such location shall be changed as prescribed by the director when the director deems such change necessary for the convenience of the traveling public, or in connection with or contemplation of the construction, reconstruction, improvement, relocating, maintenance, or repair of such road or highway.

(C) The placing of objects or things shall be at a grade and in accordance with such plans, specifications, or both, as shall be first approved by the director.

(D) The road or highway in all respects shall be fully restored to its former condition of usefulness and at the expense of such individual, firm, or corporation.

(E) Such individual, firm, or corporation shall maintain all objects and things in a proper manner, promptly repair all damages resulting to such road or highway on account thereof, and in event of failure to so repair such road or highway to pay to the state all costs and expenses that may be expended by the director in repairing any damage.

(F) Such other conditions as may seem reasonable to the director, but no condition shall be prescribed that imposes the payment of a money consideration for the privilege granted. Nothing in this division prohibits the director from requiring payment of money consideration for a lease, easement, license, or other interest in a transportation facility under control of the department of transportation.

(G) Permits may be revoked by the director at any time for a noncompliance with the conditions imposed.

(H) As a condition precedent to the issuance of any permit for telecommunications facilities or carbon capture and storage pipelines, the director shall require the applicant to provide proof it is party to a lease, easement, or license for the construction, placement, or operation of such facility or pipeline in or on a transportation facility.

Except as otherwise provided in this section and section 5501.311 of the Revised Code, Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code do not prohibit telephone and electric light and power companies from constructing, maintaining, and using telephone or electric light and power lines along and upon such roads or highways under section4933.14 or other sections of the Revised Code, or to affect existing rights of any such companies, or to require such companies to obtain a permit from the director, except with respect to the location of poles, wires, conduits, and other equipment comprising lines on or beneath the surface of such road or highways.

This section does not prohibit steam or electric railroad companies from constructing tracks across such roads or highways, nor authorize the director to grant permission to any company owning, operating, controlling, or managing a steam railroad or interurban railway in this state to build a new line of railroad, or to change or alter the location of existing tracks across any road or highway on the state highway system at grade. No such company shall change the elevation of any of its tracks across such road or highway except in accordance with plans and specifications first approved by the director.

This section does not relieve any individual, firm, or corporation from the obligation of satisfying any claim or demand of an owner of lands abutting on such road or highway on the state highway system on account of placing in such road or highway a burden in addition to public travel.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Amended by 128th General Assemblych.43,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-29-1999



Section 5515.02 - Removal of structures constituting obstructions or interferences.

All individuals, firms, and corporations using or occupying any part of a road or highway on the state highway system with telegraph or telephone lines, steam, electrical, or industrial railways, oil, gas, water, or other pipes, mains, conduits, or any object or structure, other than by virtue of a franchise or permit granted and in force, shall remove from the bounds of the road or highway, their poles and wires connected therewith, and any tracks, switches, spurs, or oil, gas, water, or other pipes, mains, conduits, or other objects or structures, when in the opinion of the director of transportation they constitute obstructions, or they interfere or may interfere with the contemplated construction, reconstruction, improvement, maintenance, repair, or use by the traveling public of the roads or highways.

All individuals, firms, or corporations so occupying any road or highway on the state highway system, under and by virtue of a franchise or permit granted and in force, shall relocate their properties and all parts thereof within the bounds of the road or highway when in the opinion of the director they constitute obstructions, or they interfere with or may interfere with the contemplated construction, reconstruction, improvement, maintenance, repair, or use of the road or highway. The relocation within the bounds of the road or highway shall be in the manner and to the extent prescribed by the director.

If, in the opinion of the director, such individuals, firms, or corporations have obstructed any road or highway on the state highway system, or if any of their properties are so located that they do or may interfere with the contemplated construction, reconstruction, improvement, maintenance, repair, or use of the road or highway, the director shall notify such individual, firm, or corporation directing the removal of the obstruction or properties, or the relocation of the properties. If the individual, firm, or corporation does not within five days from the service of the notice proceed to remove or relocate the obstruction or properties and complete the removal or relocation within a reasonable time, the director may remove or relocate the same by employing the necessary labor, tools, and equipment. Any notice required under this section shall be made by personal service, certified mail, or express mail.

If, in the director's opinion, the obstruction or properties present an immediate and serious threat to the safety of the traveling public, the director may remove or relocate the obstruction or properties without prior notice.

When the director performs a removal or relocation under this section, the costs and expenses shall be paid by the director out of any appropriation of the department of transportation available for the establishment, construction, reconstruction, improvement, maintenance, or repair of highways, and the amount thereof shall be certified to the attorney general for collection by civil action.

As used in this section, "road" or "highway" has the same meaning as in section 5501.01 of the Revised Code and also includes any part of the right of way.

Effective Date: 04-05-2001



Section 5515.03 - Occupants of land to remove all obstructions.

Occupants of land situated along the roads and highways of the state highway system shall remove all obstructions within the bounds of such roads and highways which have been placed there either by themselves or their agents, or with their consent, and not under a franchise or permit legally granted. By obtaining the consent and approval of the director of transportation, obstructions placed within the bounds of such roads or highways prior to January 2, 1928 may be permitted to remain upon the conditions prescribed in section 5515.01 of the Revised Code.

No individual, firm, or corporation shall place or maintain any post, sign, or obstruction within the bounds of any road or highway on the state highway system without first obtaining the consent and approval of the director.

Effective Date: 09-28-1973



Section 5515.04 - Attaching guideposts or signs to utility poles.

Utility poles along the public highway may be used for the purpose of attaching thereto or placing thereon, signposts, guideposts, warning signs, or other signs when prescribed by the director of transportation or county engineer.

Effective Date: 04-05-2001



Section 5515.05 - Grant of franchise to street or interurban railways.

No franchise or grant to any street, interurban, or other railway shall be granted by the director of transportation, board of county commissioners, or by the council of any municipal corporation, unless such franchise or grant provides that the company shall, when required by the proper authorities in charge of such road or street, make such changes in its grade and method of construction as are necessary to conform to any improvement made on such street or road. The type of construction used by the company shall be approved in the first instance:

(A) By the director, if such road is under jurisdiction of the state;

(B) By the engineer of a municipal corporation if such improvement is within the bounds of such municipal corporation;

(C) By the county engineer in the case of other roads, and shall also be approved by the proper authorities having jurisdiction over such street or road.

Effective Date: 09-28-1973



Section 5515.06 - Procedure to remove buildings or other obstructions near railroad crossings.

If the director of transportation or board of county commissioners deems it necessary, at or near railroad crossings, to remove buildings or other obstructions near such crossings, they shall, by resolution, declare it necessary to appropriate such buildings or other obstructions and the ground upon which they are located, if deemed advisable, and cause notice of the passage of such resolution to be served upon owners of the property sought to be appropriated. If such owners are nonresidents, the director or board shall cause notice of such resolution to be given by one publication in some newspaper of general circulation in the county in which the property sought to be appropriated is located, and, if the address of such owners is known to the county auditor, he shall cause a copy of such notice to be mailed to them. Within ten days after service of the resolution or publication of notice, such owners shall file with the director or board their claims for compensation and damages. The director or board shall make allowances of compensation and damages to owners who have filed claims therefor, and, without the filing of such claims, shall make allowances of compensation and damages to such owners as are under disability. If such owners are not satisfied with the allowances made, they may appeal to the probate court as provided in sections 5563.01 to 5563.19 of the Revised Code.

Effective Date: 09-28-1973



Section 5515.07 - Use and control of rest areas - commercial activities prohibited.

(A) The director of transportation, in accordance with Chapter 119. of the Revised Code, shall adopt rules consistent with the safety of the traveling public and consistent with the national policy to govern the use and control of rest areas within the limits of the right-of-way of interstate highways and other state highways and in other areas within the limits of the right-of-way of interstate highways.

(B) Except as provided in division (C) of this section or as otherwise authorized by applicable federal law or federal regulations, no person shall engage in selling or offering for sale or exhibiting for purposes of sale, goods, products, merchandise, or services within the bounds of rest areas within the limits of the right-of-way of interstate highways and other state highways, or in other areas within the limits of the right-of-way of interstate highways, unless the director issues a permit in accordance with section 5515.01 of the Revised Code. Notwithstanding any rules adopted by the director to the contrary or any other policy changes proposed by the director, each district deputy director of the department of transportation shall continue to implement any program allowing organizations to dispense free coffee or similar items after obtaining a permit that operated within the district prior to January 1, 1997. Each district deputy director shall operate such program within the district in the same manner as the program was operated prior to that date.

(C) In accordance with rules adopted under division (A) of this section, the director may cause vending machines to be placed within each rest area that is able to accommodate the machines. The vending machines shall dispense food, drink, and other appropriate articles.

(D) This section does not apply to the sale of goods, products, merchandise, or services required for the emergency repair of motor vehicles or emergency medical treatment, or to the department of transportation as provided in section 5515.08 of the Revised Code.

Amended by 128th General Assemblych.43,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-26-2003



Section 5515.08 - Sale of commercial advertising space within a roadside rest area.

(A) The department of transportation may contract to sell commercial advertising space within or on the outside surfaces of any building located within a roadside rest area under its jurisdiction in exchange for cash payment. Money the department receives under this section shall be deposited in the state treasury to the credit of the roadside rest area improvement fund, which is hereby created. The department shall use the money in the fund only to improve roadside rest areas in accordance with section 5529.06 of the Revised Code.

(B) Advertising placed under this section shall comply with all of the following:

(1) It shall not be libelous or obscene and shall not promote any illegal product or service.

(2) It shall not promote illegal discrimination on the basis of the race, religion, national origin, handicap, age, or ancestry of any person.

(3) It shall not support or oppose any candidate for political office or any political cause, issue, or organization.

(4) It shall comply with any controlling federal or state regulations or restrictions.

(5) To the extent physically and technically practical, it shall state that the advertisement is a paid commercial advertisement and that the state does not endorse the product or service promoted by the advertisement or make any representation about the accuracy of the advertisement or the quality or performance of the product or service promoted by the advertisement.

(6) It shall conform to all applicable rules adopted by the director of transportation under division (E) of this section.

(C) Contracts entered into under this section shall be awarded only to the qualified bidder who submits the highest responsive bid or according to uniformly applied rate classes.

(D) No person, except an advertiser alleging a breach of contract or the improper awarding of a contract, has a cause of action against the state with respect to any contract or advertising authorized by this section. Under no circumstances is the state liable for consequential or noneconomic damages with respect to any contract or advertising authorized under this section.

(E) The director, in accordance with Chapter 119. of the Revised Code, shall adopt rules to implement this section. The rules shall be consistent with the policy of protecting the safety of the traveling public and consistent with the national policy governing the use and control of such roadside rest areas. The rules shall regulate the awarding of contracts and may regulate the content, display, and other aspects of the commercial advertising authorized by this section.

Effective Date: 09-26-2003



Section 5515.21 to 5515.24 - [Repealed].

Effective Date: 06-28-1961



Section 5515.99 - Penalty.

Whoever violates section 5515.07 of the Revised Code or any rule or regulation adopted pursuant to such section shall be fined not more than one hundred dollars for a first offense; for a subsequent offense such person shall be fined not more than five hundred dollars.

Effective Date: 09-20-1963






Chapter 5516 - ADVERTISING ON INTERSTATE HIGHWAYS

Section 5516.01 - Advertising on interstate highway definitions.

As used in sections 5516.01 to 5516.14 of the Revised Code:

(A) "Advertising device" includes any outdoor sign, display, device, figure, painting, drawing, message, placard, poster, billboard, or any other contrivance designed, intended, or used to advertise or to give information in the nature of advertising, or any part thereof, the advertising or informative contents of which are visible from the main traveled way of any highway on the interstate system or primary system in this state.

(B) "Visible" means capable of being seen and comprehended without visual aid by a person traveling the posted speed limit on the main traveled way of the highway.

(C) "Interstate system" means that portion of the interstate system, or the national highway system, located within this state.

(D) "Erect" means to construct or allow to be constructed, but it shall not include any activity when performed as an incident to the change of advertising message or normal maintenance of a sign or sign structure.

(E) "Maintain" means to preserve, keep in repair, continue, allow to exist, or restore.

(F) "National policy" means the provisions of 23 U.S.C.A. 131 and the national standards, criteria, and rules promulgated pursuant to such provisions.

(G) "Primary system" means the federal-aid primary system in existence on June 1, 1991, and any highway that is not on such system but that is on the national highway system.

(H) "Zoned commercial or industrial areas" means those nonagricultural areas which are reserved for business, commerce, or trade, pursuant to local zoning laws, regulations, or state laws.

(I) "Unzoned commercial or industrial area" means an area not zoned by state or local law, regulation, or ordinance, in which there is located one or more commercial or industrial activities. Such area may also include the lands along the highway for a distance of eight hundred fifty feet immediately adjacent to such activities. This distance shall be measured from the buildings, parking lots, storage or processing areas of the activities, and along or parallel to the near edge of the main traveled way of the highway. This distance shall not include land on the opposite side of the highway from such activities, nor land predominantly used for residential purposes. An area shall be considered predominately residential if fifty per cent or more of the eight hundred fifty feet immediately adjacent to the activities contains land used as residential property. Each side of the highway will be considered separately in applying this definition.

(J) "Commercial or industrial activities" means those activities generally recognized as commercial or industrial by zoning authorities of this state. The following activities shall not be considered commercial or industrial:

(1) Activities relating to advertising structures;

(2) Agricultural, forestry, ranching, grazing, farming, and related activities, including, but not limited to, activities relating to wayside fresh produce stands;

(3) Transient or temporary activities;

(4) Activities not visible from the main traveled way;

(5) Activities located more than six hundred sixty feet from the nearest edge of the right-of-way;

(6) Activities conducted in a building principally used as a residence;

(7) Activities relating to railroad tracks and minor sidings;

(8) Activities relating to highways, roads, and streets.

(K) "Directional and official signs and notices" means those signs and notices that are required or authorized by law and conform to the rules for such signs and notices as adopted by the director in accordance with 23 C.F.R. 750.151 to 750.155.

(L) "Nonconforming advertising device" means an advertising device that was:

(1) Lawfully in existence prior to December 7, 1971;

(2) Lawfully on any highway made a part of the interstate system or primary highway system on or after December 7, 1971;

(3) Lawfully erected prior to any revision in the law effective December 7, 1971; or

(4) Lawfully erected but:

(a) No longer in compliance with the provisions of state law enacted or rules adopted at a later date; or

(b) No longer in compliance with state laws or rules due to changed conditions, including, but not limited to, zoning changes, highway relocation, highway reclassification, or changes in restrictions on sizing, lighting, spacing, or distance of advertising devices.

Illegally erected or maintained advertising devices are not nonconforming signs.

(M) "Scenic byway" means any linear transportation corridor as designated or as may hereafter be so designated by the director under the Ohio scenic byways program as having outstanding scenic qualities.

(N) "Director" means the director of the Ohio department of transportation.

(O) "Commercial or industrial zone" means those areas established by any state, county, municipal, or other local zoning authority as being most appropriate for business, commerce, industry, or trade. Any action taken by a state, county, municipal, or other local zoning authority that is not part of comprehensive zoning and is created primarily to permit outdoor advertising devices shall not be considered a commercial or industrial zone for purposes of this chapter.

(P) "Last permit holder" includes any of the following:

(1) The most recent holder of the advertising device permit;

(2) A business, cooperative, corporation, enterprise, joint venture, limited liability company, partnership, sole proprietorship, or subsidiary, the viability of which is dependant on its relationship with the most recent holder of the advertising device permit;

(3) Any person or entity that is closely related to or closely connected with the most recent holder of the advertising device permit.

(Q) "Professional sports facility" means all or a portion of a stadium, arena, motorsports complex, or other facility, including all parking facilities, walkways, and other auxiliary facilities that may be used for or in connection with the sports facility or its operation, the primary purpose of which is to provide a site or venue for the presentation to the public of either of the following:

(1) Events of one or more major or minor league professional athletic or sports teams that are associated with the state or with a city or region of the state;

(2) Motorsports events.

Effective Date: 06-30-1997; 09-16-2004; 2007 HB67 07-03-2007



Section 5516.02 - Limitating advertising devices along interstate highways.

No advertising device shall be erected or maintained within six hundred sixty feet of the edge of the right-of-way of a highway on the interstate system except the following:

(A) Directional and official signs and notices that conform to rules adopted by the director of transportation;

(B) Signs advertising the sale or lease of the property upon which they are located;

(C) Advertising devices indicating the name of the business or profession conducted on such property or that identify the goods produced, sold, or services rendered on such property, and that conform to rules adopted by the director;

(D) Advertising devices that are located in commercial or industrial zones traversed by segments of the interstate system within the boundaries of a municipal corporation as such boundaries existed on September 21, 1959, and that conform to rules adopted by the director;

(E) Advertising devices that are located on the premises of a professional sports facility and that conform to rules adopted by the director.

Effective Date: 09-16-1998



Section 5516.03 - Rules for outdoor advertising.

The director of transportation shall adopt, amend, and enforce rules, consistent with the customary use of outdoor advertising, the safety of the traveling public, and national policy as are necessary to carry out the provisions of this chapter. Such rules may include, but shall not be limited to, sizing, lighting, spacing, and such other conditions as may be necessary to promote the safety of the traveling public and effect the national policy. The rules shall be in addition to the provisions of municipal ordinances regulating advertising devices and shall not invalidate the provisions of any municipal ordinance that are equivalent to and consistent with the rules adopted by the director under this section. The director shall furnish a copy of such rules, without charge, to any person making a request therefor.

Effective Date: 06-30-1997



Section 5516.04 - Orders to remove and take remedial action for violating advertising devices.

(A) Any advertising device that violates section 5516.02, 5516.06, 5516.061, or 5516.062 of the Revised Code or the rules adopted thereunder, or that is being maintained without a validly issued permit, is a public and private nuisance, and shall be removed. Immediately upon discovering the existence of such a nuisance, the director of transportation shall issue an order to the owner or lessee of the land on which such advertising device is located, and to the owner of such advertising device, if known, to remove the device or to initiate any remedial action specified in the order, within thirty days of the issuance of the order. The order shall be in writing and shall be sent by certified mail. If the owner of the advertising device is unknown, the director shall make a reasonable attempt to ascertain the identity of such owner.

If such owner cannot be determined or the certified mail is not claimed, the director may post a copy of the order in a conspicuous place on the advertising device.

If removal or remediation is not completed within thirty days of the date of the order, the director immediately may remove the sign without further notice or may file for an injunction or other appropriate relief in a civil action for abatement in the court of common pleas of the county in which the advertising device is located. A copy of the complaint shall be served upon the owner or lessee of the land and the owner of the device, if known, in accordance with the Rules of Civil Procedure. If certified mail service, personal service, or residence service of the complaint is refused, or certified mail service is not claimed and the director has made a request for ordinary mail service of the complaint, or has used publication service in accordance with the Rules of Civil Procedure, then a copy of the complaint shall be posted in a conspicuous place on the advertising device.

The court in a civil action for abatement shall conduct a hearing at least twenty-eight days after service of the complaint on the owner of the advertising device and the owner or lessee of the land. If the court finds at the hearing that a violation of sections 5516.02 to 5516.04 of the Revised Code exists as alleged in the complaint and also finds that the owner of the advertising device or the owner or lessee of the land has been afforded an opportunity to abate the nuisance but has refused or failed to do so, the court may issue an injunction requiring the owner of the advertising device or the owner or lessee of the land to abate the nuisance or may issue any other order that it considers necessary or appropriate to cause the abatement of the public nuisance. If an injunction is issued pursuant to this section, the owner of the advertising device or the owner or lessee of the land shall be given no more than thirty days from the date of the entry of the court's order to comply with the injunction, unless the court, for good cause shown, extends the time for compliance. The judge in any civil action described in this section, or the judge's successor in office, has continuing jurisdiction to review the condition of any advertising device that was determined to be a public nuisance pursuant to this section.

(B) If the department removes an advertising device pursuant to an order of the director, the cost or expense of such removal shall be paid by the director out of any appropriation of the department of transportation available for the establishment, use, maintenance, or repair of highways, and the amount thereof shall be certified to the attorney general for collection by civil action against the device owner or the owner or lessee of the land on which such advertising device is located. Such owners and lessees shall be jointly liable for such costs or expenses.

(C) Employees, agents, or independent contractors of the department of transportation may enter upon private property for the purpose of removing advertising devices in accordance with this section, without incurring any liability for so entering.

Effective Date: 06-30-1997; 09-16-2004



Section 5516.05 - Designation of scenic byways - advertising devices.

The director of transportation may designate any portion of the interstate system, national highway system, or primary system as a scenic byway. The director shall exclude from designation as a scenic byway any segment of a highway in a zoned or unzoned commercial or industrial area that is determined by the director to be inconsistent with the designation of a scenic byway.

No advertising device may be erected upon a designated scenic byway, except in accordance with division (A), (B), or (C) of section 5516.02 of the Revised Code, division (A), (B), (C), (D), (E), or (G) of section 5516.06 of the Revised Code, or division (A), (B), (C), or (D) of section 5516.061 of the Revised Code. Any advertising device lawfully in existence prior to the designation of a scenic byway, upon such designation, is a nonconforming advertising device under section 5516.07 of the Revised Code.

Effective Date: 09-16-1998



Section 5516.06 - Requirements for advertising devices along state primary highways.

No advertising device shall be erected or maintained within six hundred sixty feet of the edge of the right-of-way of a highway on the primary system except the following:

(A) Directional and other official signs and notices that conform to rules adopted by the director of transportation;

(B) Signs advertising the sale or lease of the property upon which they are located;

(C) Advertising devices indicating the name of the business, activities, or profession conducted on such property or that identify the goods produced, sold, or services rendered on such property and that conform to rules adopted by the director;

(D) Precautionary signs relating to the premises;

(E) Signs, displays, or devices which locate, identify, mark, or warn of the presence of pipe lines, utility lines, or rail lines, and appurtenances thereof, including, but not limited to, markers used in the maintenance, operation, observation, and safety of said lines;

(F) Advertising devices located in zoned or unzoned industrial or commercial areas adjacent to highways on the primary system that conform to rules adopted by the director;

(G) Signs lawfully in existence on October 22, 1965, that the director, subject to the approval of the secretary of the United States department of transportation, has determined to be landmark signs, including signs on farm structures or natural surfaces, which are of historic or artistic significance;

(H) Advertising devices that are located on the premises of a professional sports facility and that conform to rules adopted by the director.

Effective Date: 09-16-1998



Section 5516.061 - Requirements for advertising devices outside urban areas.

No advertising device shall be erected outside of urban areas further than six hundred sixty feet from the right-of-way of the main traveled way of a highway on the interstate or primary system if such device would be visible from such main traveled way, except the following:

(A) Directional and official signs and notices that conform to rules adopted by the director of transportation;

(B) Signs advertising the sale or lease of the property upon which they are located;

(C) Advertising devices indicating the name of the business, activities, or profession conducted on such property or that identify the goods produced, sold, or services rendered on such property and that conform to rules adopted by the director;

(D) Signs lawfully in existence on October 22, 1965, that the director, subject to the approval of the secretary of the United States department of transportation, has determined to be landmark signs, including signs on farm structures or natural surfaces, which are of historic or artistic significance.

Any advertising device lawfully in existence prior to November 28, 1975, or lawfully on any highway made a part of the interstate or primary system on or after that date, the erection of which would be illegal under this section, is nonconforming, and may be maintained subject to the permit provisions of section 5516.10 of the Revised Code. An advertising device existing prior to the effective date of this section which would be illegal under this section shall be considered a nonconforming advertising device and may be maintained subject to the permit provisions of section 5516.10 of the Revised Code.

As used in this section, "urban area" means an urbanized area or an urban place as designated by the bureau of the census having a population of five thousand or more, and within boundaries approved by the United States secretary of transportation.

Effective Date: 06-30-1997; 09-16-2004



Section 5516.062 - Prohibiting advertising devices outside urban areas without permit.

(A) No person shall erect, use, maintain, operate, construct, or cause or permit to be erected, used, maintained, operated, or constructed any advertising device that is located both inside an urban area, as defined by section 5516.061 of the Revised Code, and outside the boundaries of a municipal corporation as such boundaries existed on September 21, 1959, without first obtaining a permit and permit plates from the director of transportation pursuant to section 5516.10 of the Revised Code.

(B) An advertising device existing prior to the effective date of this section which would be illegal under this section shall be considered a nonconforming advertising device and may be maintained subject to the permit provisions of section 5516.10 of the Revised Code.

Effective Date: 09-16-2004



Section 5516.07 - Nonconforming advertising devices.

All nonconforming advertising devices shall be maintained, subject to the provisions of sections 5516.10 and 5516.12 of the Revised Code.

A nonconforming advertising device found to be in violation of any of the provisions of this Chapter or the rules adopted thereunder may be subject to removal without compensation. A nonconforming advertising device may be sold, leased, or otherwise transferred without affecting its status, but its location may not be changed. The director may adopt rules regarding the repair or maintenance of, or changes to, nonconforming advertising devices, including the size, lighting, replacement, rebuilding, or re-erection of the structure, and damage or depreciation of the nonconforming advertising device.

Effective Date: 06-30-1997



Section 5516.08 - Eminent domain actions against nonconforming devices.

(A) The director of transportation, or a state, county, municipal, or other local zoning authority, may order the removal of nonconforming advertising devices that are lawfully maintained pursuant to section 5516.07 of the Revised Code, or under a zoning ordinance or regulation. Each such removal ordered by the director or zoning authority shall be deemed to constitute a taking of all right, title, and interest in such advertising device, including any leasehold interest, of the owner of the advertising device and of the right of the owner of the real property on which the advertising device is located to erect and maintain such advertising device thereon. The director or zoning authority shall pay just compensation for all such interests in any such taking, in the same manner as other property is acquired pursuant to Chapter 163. of the Revised Code, notwithstanding the right or obligation of the owner of such advertising device, as against the owner of the real property on which the advertising device is located, to remove such device at any time. The director, or a state, county, municipal, or other local zoning authority is authorized to acquire by gift, purchase, or appropriation, devices ordered removed under this section.

If the director or zoning authority and any such owner of a compensable right or interest under this section do not reach agreement as to the amount of compensation to be paid for the taking of such right or interest, the director or zoning authority shall institute an action to appropriate the interest of such person in accordance with Chapter 163. of the Revised Code. In any such action, loss of business shall not be considered an item of compensable damages.

Neither the director nor a state, county, municipal, or other local zoning authority shall enter upon any property to cause the physical removal of any nonconforming advertising device, for which an owner is entitled to just compensation, until the owner and the director or zoning authority have reached agreement as to the compensation to be paid or until the compensation proposed to be paid by the director or zoning authority has been deposited pursuant to section 163.06 of the Revised Code.

(B) The director shall not order the removal of any advertising device for which federal reimbursement is contemplated pursuant to 23 U.S.C.A. 131(g), nor approve any application for reimbursement made under division (C) of this section, unless and until federal funds for the federal share of compensation therefor have been appropriated by the federal government and made available to the director for such purposes. The director shall provide by rule for the making of reimbursements to state, county, municipal, and other local zoning authorities for the removal of nonconforming advertising devices for which federal reimbursement is contemplated.

(C) No state, county, municipal, or other local zoning authority shall be reimbursed by the director for the removal of any nonconforming advertising device as provided in this section unless the zoning authority, prior to such removal, makes application for reimbursement to the director and the director approves the application. The application shall include such information as the director requires by rule.

Effective Date: 06-30-1997



Section 5516.09 - Use of right-of-way.

Unless otherwise provided by law, both of the following are prohibited:

(A) The use of the right-of-way of a limited access highway for construction, maintenance, or copy change of a lawful advertising device;

(B) The use of the right-of-way of any highway other than a limited access highway to construct, maintain, or service a lawful advertising device without the written permission of the appropriate district office of the department of transportation.

Effective Date: 06-30-1997



Section 5516.10 - Permits and permit plates - application process.

(A) No person shall do either of the following without first obtaining a permit and permit plates from the director of transportation:

(1) Erect, use, maintain, operate, construct, or cause or permit to be erected, used, maintained, operated, or constructed, any advertising device located in either of the following:

(a) Commercial or industrial zones traversed by segments of the interstate system within the boundaries of a municipal corporation as such boundaries existed on September 21, 1959;

(b) Zoned or unzoned industrial or commercial areas adjacent to highways on the primary system.

(2) Maintain any nonconforming advertising device.

(B) Applications for such a permit shall be made on forms prescribed by the director, and a separate application shall be submitted for each sign face. The director shall adopt rules setting forth the requirements for completion of the application process and the issuance of permits consistent with this section.

(1) As part of the application process, the director may require an acknowledgment to be signed by the owner or person in lawful possession or control of the proposed location of the advertising device. Such acknowledgment may include, but shall not be limited to, a statement that the applicant has the right to occupy the land at the subject location, that if at any time removal is required, the owner or person in lawful possession or control of the location may be jointly liable, and that the applicant may only occupy the land for a specified time period. If legal use of the location is terminated at any time during the permit period, the permit is subject to cancellation pursuant to section 5516.12 of the Revised Code.

(2) As part of the application process, the director may require an applicant or the applicant's authorized representative to certify in a notarized signed statement that the applicant has not knowingly provided materially false, misleading, or inaccurate information.

(3) Each application shall be accompanied by the appropriate application fee as set forth in the fee schedule established by the director. Such fee schedule shall be based on the reasonable cost of administering and processing such permits. Application fees shall be nonrefundable.

(4) Applications for permits shall be disapproved and permits shall not be issued under any of the following conditions:

(a) The proposed location for an advertising device is not visible from the main traveled portion of the highway due to existing landscaping on the right-of-way of any highway.

(b) The advertising device can be erected or maintained only from the right-of-way of an interstate or primary highway system.

(c) The proposed location for the advertising device is on land that is used principally as a residence.

(d) The advertising device is erected or maintained on trees, or painted or drawn upon rocks or other natural features.

(e) The advertising device would be a traffic hazard or a danger to the safety of the traveling public.

(f) The advertising device would prevent the driver of a motor vehicle from having a clear and unobstructed view of official signs and approaching or merging traffic.

(g) The advertising device is illuminated so as to interfere with the effectiveness of an official sign, signal, or other traffic control device.

(h) The advertising device attempts, or appears to attempt, to direct the movement of traffic, or interferes with, imitates, or resembles an official sign, signal, or other traffic control device.

(C) The issuance of a permit under this section shall not be construed to invalidate municipal ordinances requiring a permit or license or providing for an inspection fee for advertising devices, or regulating such advertising devices. The cost of the application fee for such permits or licenses issued, or the cost of initial inspection fees charged under municipal ordinances shall be credited against and shall reduce the cost of the permit issued by the director under this section. If a permit is issued by a zoning authority pursuant to its ordinances, rules, or regulations controlling outdoor advertising devices, a copy thereof shall be furnished to the director with any application for a new permit required by this section or within thirty days of its issuance by a zoning authority.

(D) Where an application is submitted for the erection, use, maintenance, operation, or construction of an advertising device, the director may conditionally approve such application as to location only, and final approval shall remain pending until the advertising device is erected, used, maintained, or constructed or becomes operational. Upon notification by the permit applicant that the erection, use, maintenance, construction, or operation of the advertising device is completed, the director shall verify that the advertising device complies with the terms and conditions of the conditional permit. Upon verification of compliance with the terms and conditions of the conditional permit, the director may approve and issue a permit and permit plates, which shall be securely and permanently attached in the corner of the face of the advertising device nearest to the highway in such a manner as to be visible from the main traveled way of the interstate or primary highway system. Replacement plates may be issued upon request and upon the payment of a replacement fee to be determined by the director.

(E) All permits issued pursuant to this section shall be in effect for a period of two years. Permits may be renewed upon application made on forms designated by the director and upon the payment of a nonrefundable renewal fee in an amount to be determined by the director based on the reasonable cost of administering and processing such renewal permits. Any permits that are not renewed, and any permit plates issued in connection with such permits, shall be returned to the director for cancellation by the expiration date. The director may adopt rules for the reinstatement of permits canceled as a result of nonpayment of renewal fees, and shall develop a fee schedule for late renewals.

(F)

(1) Where the director conditionally approves the issuance of a permit as to location only and the permit applicant fails to construct, erect, use, operate, or maintain an advertising device within the period for which the permit was issued, such permit shall not be renewed unless a renewal fee is paid to extend the privilege for one additional permit period. No conditional permit shall be renewed and no extensions shall be granted after the second renewal period.

(2) A last permit holder's application for a permit shall not be accepted until a permit issued pursuant to division (F)(1) of this section has expired for a period of six months, commencing from the expiration date, for any of the following locations:

(a) The expired location;

(b) A location within five hundred feet of the expired location on an interstate highway, a primary highway outside a municipal corporation, or a freeway inside a municipal corporation;

(c) A location within two hundred fifty feet of the expired location on any other primary highway inside a municipal corporation.

The director shall process written applications in the order in which they are received.

(G) Permits for advertising devices erected and maintained with a valid permit issued before July 1, 1997, may be renewed unless the director finds that the permit application contains materially false, misleading, or inaccurate information or the sign has been erected or maintained contrary to this chapter or the rules adopted thereunder, and in such event the director may take appropriate action pursuant to section 5516.12 of the Revised Code. An applicant who has a conditional permit issued by the director before June 30, 1997, and who has not yet exercised the privilege of constructing, using, operating, erecting, or maintaining an advertising device at the proposed location as of that date, shall have until December 31, 1997, to comply with the terms and conditions of the conditional permit or such permit shall be canceled. However, the applicant may request that the conditional permit be renewed by submitting a renewal application and paying a nonrefundable renewal fee to extend the privilege for one additional permit period.

(H) Permits may be transferred from one sign owner to another upon written acknowledgment from the current permittee and the payment of a transfer fee in an amount to be determined by the director for each permit to be transferred. The new permit holder is subject to all the terms and conditions of the prior permit holder and shall be subject to this chapter and the rules adopted thereunder.

(I) No person shall submit an application for an advertising device permit where the proposed location is adjacent to a proposed project on the interstate or primary system and the proposed location for the device would be illegal under this chapter upon completion of the project.

(J) Any permit issued by the director under this chapter or the rules adopted under it, is the property of the permit holder. Upon the sale of an advertising device, a permit issued under this section continues in effect for the period established under division (E) of this section.

Effective Date: 06-29-2001; 09-16-2004



Section 5516.11 - Regulation of advertising devices through zoning rules and regulations.

This chapter does not affect the authority of a state, county, municipal, or other local zoning authority to zone areas for commercial or industrial purposes under its respective zoning laws. Whenever a state, county, municipal, or other local zoning authority has adopted comprehensive zoning and established rules and regulations controlling the size, lighting, and spacing of outdoor advertising devices, that are equivalent to and consistent with the intent of this chapter, such rules and regulations will be accepted in lieu of the controls provided in division (D) of section 5516.02 and in section 5516.061 of the Revised Code in the commercial and industrial zones within the geographical jurisdiction of such authority.

Whenever a zoning authority establishes new comprehensive zoning rules or regulations, a copy thereof shall be furnished to the director of transportation within thirty days after its passage.

Chapter 5516: of the Revised Code shall not be construed to allow the erection of an advertising device in an area zoned by state, county, municipal, or other local authorities to exclude such devices.

Effective Date: 06-30-1997



Section 5516.12 - Disapproving, cancelling, or revoking permits.

The director of transportation may disapprove, cancel, or revoke any permit requested or issued under this chapter if the director determines any of the following:

(A) That the application for the permit contains materially false, misleading, or inaccurate information;

(B) An advertising device has been erected or maintained contrary to the terms and conditions of the permit;

(C) The required fee has not been paid;

(D) That the location does not conform to the laws and rules of the state;

(E) That any other provisions of this chapter or the rules adopted thereunder have been violated.

The director shall give thirty days' notice, by certified mail, to the owner or lessee of the land on which such advertising device is located and to the owner of such advertising device, if known. If the owner of such advertising device is unknown, the director shall make a reasonable attempt to ascertain the identity of such owner.

Such notice may specify any remedial action that is required to correct any false or misleading information or other violation of this chapter and advise that failure to take the remedial action within thirty days may result in denial, cancellation, or revocation of the permit and removal of the advertising device. The written notice shall further state that the applicant, or owner of the advertising device, or the owner or lessee of the land on which the advertising device is located, has a right to an adjudication hearing pursuant to section 119.06 of the Revised Code, which request must be filed with the director within thirty days after the receipt of the written notice. If a hearing is requested, it shall be conducted in accordance with the provisions of sections 119.01 to 119.13 of the Revised Code and any rules adopted by the director establishing procedures for such hearings.

Upon the expiration of the thirty days' notice, if no request for an adjudication hearing has been filed with the director, the director may declare the advertising device to be a public and private nuisance and order its removal. Removal of the advertising device shall proceed in accordance with divisions (B) and (C) of section 5516.04 of the Revised Code.

Effective Date: 06-30-1997



Section 5516.13 - Administering chapter.

The director of transportation shall exercise the powers and perform the duties delegated to the director by sections 5516.02 to 5516.14 of the Revised Code, in accordance with rules the director shall adopt under Chapter 119. of the Revised Code.

Effective Date: 06-30-1997



Section 5516.14 - Application for vegetation permit.

The director may issue a permit to any sign owner who has a lawful permit issued pursuant to section 5516.10 of the Revised Code to remove, cut, and trim vegetation located on the right-of-way of any highway of the interstate or primary system adjacent to the permitted advertising device and replace the same as directed, whenever such vegetation prevents clear visibility from the main traveled way of such highway. The director shall adopt rules for the enforcement of this section. The rules may include requirements for appropriate vehicle identification signage, appropriate bond or insurance, distance limits, and any other conditions as may be required by the director.

An application for a vegetation permit shall be made on forms designated by the director and a separate application must be submitted for each sign face. Each application shall be accompanied by a nonrefundable application fee in an amount to be determined by the director. Permits issued hereunder shall run for a period of one year and may be renewed upon application made upon forms prescribed by the director and upon the payment of a nonrefundable renewal fee in an amount to be determined by the director. Any permits that are not renewed shall be returned to the director for cancellation by the expiration date.

The director may modify any vegetation permit as is considered necessary for the safety of the traveling public. The director may revoke, cancel, or disapprove a permit or an application pursuant to section 5516.12 of the Revised Code for any violation of this section or the rules adopted thereunder.

Effective Date: 06-30-1997



Section 5516.99 - Penalty.

Whoever erects or maintains an advertising device in violation of sections 5516.01 to 5516.14 of the Revised Code, or rules adopted thereunder, shall be fined not less than one hundred nor more than five thousand dollars.

Effective Date: 06-30-1997






Chapter 5517 - PROPOSED PROJECTS - MAINTENANCE; REPAIR

Section 5517.01 - Filing plans of proposed projects - right of entry.

The director of transportation shall make a map in outline and profile, and plans, specifications, profiles, and estimates covering proposed projects. When completed the director shall indorse upon such maps, profiles, plans, specifications, and estimates of quantities his approval of the same and cause one copy thereof to be placed on file in his office and another in the office of the district deputy director of transportation, for public inspection on or before starting the publication of notice to bidders. The director may sell prints or copies of any plans, specifications, or contracts for a charge not to exceed the cost of such prints or copies. The money received from such sale shall be deposited with the state treasury to the credit of the appropriate fund.

In the execution of any survey authorized by the director any person, firm, or corporation, without doing unnecessary injury thereto, may enter upon any lands within the state for the purpose of inspecting, surveying, leveling, or doing any work deemed necessary to carry out Chapters 5501., 5503., 5511., 5512. , 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code. If the person, firm, or corporation, whose premises are entered upon for this purpose, makes any claim for compensation or damages for injury thereto, and the parties cannot agree as to the amount to be paid, either party may petition the probate court of the county in which such land is situated. The court shall appoint a time for a preliminary hearing in such petition, notify the parties interested, fix a time for hearing of the matter in controversy, and the court may view the premises if it sees fit, hear evidence relating thereto, and assess such compensation or damages as the court deems just. When a petition is filed with the probate court it shall require the party filing such petition to give bond in such sum as it may fix to cover costs of proceedings on appeal. If either party is not satisfied with the judgment of the court, he may ask for a jury trial, and the court shall thereupon summon a jury and the trial shall proceed as provided by law relating to appeals in road cases.

The director may in the preparation of plans for any improvement include a designation of the unloading points for materials to be used in such improvement, and he may also include in the plans a designation of the routes over which materials for use in such improvement shall be transported. Any designation of unloading points or routes for the transportation of materials so made shall be clearly and conspicuously shown upon the plans for such improvement, and any person awarded the contract for constructing such improvement shall, in such event, be required to unload all materials at the points designated on the plans and transport the same over the routes thereupon designated.

Effective Date: 09-28-1973



Section 5517.011 - Combining design and construction elements of highway or bridge project into single contract.

Notwithstanding section 5517.01 of the Revised Code, the director of transportation may establish a program to expedite the sale and construction of special projects by combining the design and construction elements of a highway or bridge project into a single contract. The director shall prepare and distribute a scope of work document upon which the bidders shall base their bids. Except in regard to those requirements relating to providing plans, the director shall award contracts under this section in accordance with Chapter 5525. of the Revised Code.

Notwithstanding any provision of Chapter 5525. of the Revised Code, the director may use a value-based selection process, combining technical qualifications and competitive bidding elements, including consideration for minority or disadvantaged businesses that may include joint ventures, when letting special projects that contain both design and construction elements of a transportation project into a single contract.

The total dollar value of contracts made under this section shall not exceed one billion dollars per fiscal year. The director may provide compensation for preparation of a responsive preliminary design concept to not more than two bidders who, after the successful bidder, submitted the next best bids. The director may establish policies or procedures necessary to determine the amount of compensation to be provided for each project and the method of evaluating the value of the preliminary design concept submitted, but in no instance may the compensation exceed the value of such concept.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-2003



Section 5517.02 - [Effective Until 7/1/2013] Estimates - force account projects.

(A) Before undertaking the construction, reconstruction by widening or resurfacing, or improvement of a state highway, or a bridge or culvert thereon, or the installation of a traffic control signal on a state highway, the director of transportation shall make an estimate of the cost of the work using the force account project assessment form developed by the auditor of state under section 117.16 of the Revised Code. In constructing, or reconstructing by widening or resurfacing, improving, maintaining, and repairing state highways, and the bridges and culverts thereon, and in installing, maintaining, and repairing traffic control signals on state highways, the director, except as provided in division (B) of this section, shall proceed by contract let to the lowest competent and responsible bidder, after advertisement as provided in section 5525.01 of the Revised Code.

(B)

(1) Where the work contemplated is the construction of a bridge or culvert, or the installation of a traffic control signal, estimated to cost not more than fifty thousand dollars, the director may proceed by employing labor, purchasing materials, and furnishing equipment.

(2) The director may also proceed with maintenance or repair work by employing labor, purchasing materials, and furnishing equipment, provided the total estimated cost of the completed operation, or series of connected operations, does not exceed twenty-five thousand dollars per mile of highway, exclusive of structures and traffic control signals, or fifty thousand dollars for any single structure or traffic control signal.

(3) The director may proceed by furnishing equipment, purchasing materials, and employing labor in the erection of temporary bridges or the making of temporary repairs to a highway or bridge rendered necessary by flood, landslide, or other extraordinary emergency. If the director determines inability to complete such emergency work by force account, the director may contract for any part of the work, with or without advertising for bids, as the director considers for the best interest of the department of transportation.

Effective Date: 03-05-2004

This section is set out twice. See also § 5517.02, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5517.02 - [Effective 7/1/2013] Estimates - force account projects.

(A) Before undertaking the construction, reconstruction by widening or resurfacing, or improvement of a state highway, or a bridge or culvert thereon, or the installation of a traffic control signal on a state highway, the director of transportation, except as provided in section 5517.021 of the Revised Code, shall make an estimate of the cost of the work using the force account project assessment form developed by the auditor of state under section 117.16 of the Revised Code. When a force account project assessment form is required, the estimate shall include costs for subcontracted work and any competitively bid component costs.

(B)

(1)

After complying with division (A) of this section, the director may proceed without competitive bidding with maintenance or repair work by employing labor, purchasing materials, and furnishing equipment, if the total estimated cost of the completed operation, or series of connected operations, does not exceed the following, as adjusted under division (B)(2) of this section:

(a) Thirty thousand dollars per centerline mile of highway, exclusive of structures and traffic control signals ;

(b) Sixty thousand dollars for any single traffic control signal or any other single project.

(2) On the first day of July of every odd-numbered year beginning in 2015, the director shall increase the amounts established in division (B)(1) of this section by an amount not to exceed the lesser of three per cent, or the percentage amount of any increase in the department of transportation's construction cost index as annualized and totaled for the prior two calendar years. The director shall publish the applicable amounts on the department's internet web site.

(C) The director may proceed by furnishing equipment, purchasing materials, and employing labor in the erection of temporary bridges or the making of temporary repairs to a highway or bridge rendered necessary by flood, landslide, or other extraordinary emergency. If the director determines inability to complete such emergency work by force account, the director may contract for any part of the work, with or without advertising for bids, as the director considers for the best interest of the department of transportation.

(D) When a project proceeds by force account under this section or section 5517.021 of the Revised Code, the department of transportation shall perform the work in compliance with any project requirements and specifications that would have applied if a contract for the work had been let by competitive bidding. The department shall retain in the project record all records documenting materials testing compliance, materials placement compliance, actual personnel and equipment hours usage, and all other documentation that would have been required if a contract for the work had been let by competitive bidding.

(E) The director shall proceed by competitive bidding to let work to the lowest competent and responsible bidder after advertisement as provided in section 5525.01 of the Revised Code in both of the following situations:

(1) When the scope of work exceeds the limits established in section 5517.021 of the Revised Code;

(2) When the estimated cost for a project, other than work described in section 5517.021 of the Revised Code, exceeds the amounts established in division (B) of this section, as adjusted.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-05-2004

This section is set out twice. See also § 5517.02, effective until 7/1/2013.



Section 5517.021 - [Effective 7/1/2013] Work not requiring competitive bidding.

(A)

(1) The director of transportation may proceed without competitive bidding by employing labor, purchasing materials, and furnishing equipment to do any of the following work:

(a) Replace any single span bridge in its substantial entirety or widen any single span bridge, including necessary modifications to accommodate widening the existing substructure and wing walls. The director shall proceed under division (A)(1)(a) of this section only if the deck area of the new or widened bridge does not exceed seven hundred square feet as measured around the outside perimeter of the deck.

(b) Replace the bearings, beams, and deck of any bridge on that bridge's existing foundation if the deck area of the rehabilitated structure does not exceed eight hundred square feet;

(c) Construct or replace any single cell or multi-cell culvert whose total waterway opening does not exceed fifty-two square feet;

(d) Pave or patch an asphalt surface if the operation does not exceed one hundred twenty tons of asphalt per lane-mile of roadway length, except that the department shall not perform a continuous resurfacing operation under this section if the cost of the work exceeds the amount established in division (B)(1)(a) of section 5517.02 of the Revised Code, as adjusted.

(2) Work performed in accordance with division (A)(1) of this section may include approach roadway work, extending not more than one hundred fifty feet as measured from the back side of the bridge abutment wall or outside edge of the culvert, as applicable. The length of an approach guardrail shall be in accordance with department of transportation design requirements and shall not be included in the approach work size limitation.

(B) The requirements of section 117.16 of the Revised Code shall not apply to work described in division (A) of this section and the work shall be exempt from audit for force account purposes except to determine compliance with the applicable size or tonnage restrictions.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5517.03 - Closing highways or bridges.

The director of transportation shall, at the time the director indorses the director's approval upon the surveys, plans, profiles, and specifications covering any proposed project, determine whether the making of the improvement will require the closing to traffic of the highway, bridge, or culvert involved and, if the director finds it necessary to close the same to traffic, the extent to which the same shall be closed. Such finding shall be indorsed on the plans. Plans and specifications for the construction of any project, whenever practicable, shall be prepared so as to avoid closing to traffic at any time the entire width of the highway, bridge, or culvert being improved. Upon receipt of written notice from the director ordering the highway, bridge, or culvert, or any part thereof, to be opened for travel, the contractor shall remove all barriers and obstructions and put the highway, bridge, or culvert or such portions thereof as the director orders, in such condition for travel as the director orders.

No contractor or other persons shall close a highway or bridge being improved by the state, unless that action has first been determined to be necessary by the director. If the director determines that the making of the improvement will require the closing to traffic of the highway, bridge, or culvert, the director shall further determine whether it is practicable to construct within the limits of the highway or to provide a new location for and construct a temporary highway, bridge, or culvert to be used by travelers in lieu of the closed highway, bridge, or culvert. The director's determination in respect to all matters set forth in this section shall be indorsed in writing upon the surveys, plans, profiles, cross sections, estimates, and specifications. If the director determines that it is impracticable to construct a temporary highway or bridge the director shall cause to be included as a part of the plans for improvement, plans, specifications, and estimates for all necessary and proper barriers and uniform detour signs. Signs must be so placed and maintained as to conspicuously indicate the points at which it is necessary for traffic to leave the closed highway, and plainly mark the most direct and practicable route to be followed, indicating the road to be followed by the detoured traffic at all road crossings and forks. The costs and expenses of constructing temporary highways or bridges or placing barriers and detour signs shall be included in and regarded as a part of the costs and expenses of the improvement, and shall be paid accordingly. No contractor or employee of the department of transportation, when the state is proceeding by force account, shall close any highway, bridge, or culvert until such temporary highway or bridge has been constructed or such barriers and detour signs have been placed. Immediately upon the reopening of the highway, bridge, or culvert, the contractor or employee of the department in charge of the work, in case the state is proceeding by force account, shall immediately remove all barriers and detour signs. Only that portion of any highway shall be closed at any one time as is considered reasonably necessary by the director. The right-of-way for temporary highways and bridges shall, where a private right-of-way is necessary, be provided by the director, and all temporary highways, bridges, and culverts and detour signs shall be maintained by the contractor until the permanent highway, bridge, or culvert is completed and reopened for traffic. For the purpose of locating, constructing, and erecting temporary highways or bridges the director, or any persons acting under the director's authority, may enter upon lands adjoining or near to a highway to be closed and agree with the owners of the lands as to damages caused thereby. If the director is unable to agree with the owners as to the amount of damages sustained, the amount thereof shall be ascertained, determined, and paid as set out in the case of the condemnation of highway right-of-way.

If the director determines that it is impracticable to construct, either within the limits of the highway or upon a new location over private lands, a temporary highway, bridge, or culvert to be used by travelers, in lieu of the closed highway, bridge, or culvert, the director shall, before closing to traffic the highway, bridge, or culvert to be constructed, improved, or repaired, select the most practicable direct detour route over existing highways and cause detour signs to be placed and maintained along that route. The director shall, before the closing to traffic of the highway, bridge, or culvert to be constructed, improved, or repaired, place in passable condition for traffic the detour route so selected and marked by the director and maintain it in a passable condition for traffic during the entire time that the highway, bridge, or culvert under construction is closed to traffic. The director shall, at the time of the opening to traffic of the highway, bridge, or culvert so constructed, restore the detour route to as good condition as it was at the time of its selection by the director as a detour route. In instances where traffic from the closed highway, bridge, or culvert causes damage by using a route other than the selected detour, the director shall maintain such other route in a passable condition and restore it in the same manner as if it were the selected detour route. The director is not required to maintain and restore more than one such additional detour route, except that upon petition from the appropriate local legislative authority the director shall maintain and restore more than one additional detour route if the director finds that traffic from the closed highway, bridge, or culvert caused damage to the additional detour routes that are the subject of the petition.

Effective Date: 06-30-1991; 2007 HB67 07-03-2007



Section 5517.04 - Director to repair damage to county or township roads.

The director of transportation shall repair all substantial damage done to county and township roads or to streets in municipal corporations resulting from the transportation of materials or equipment over such roads for use in constructing, reconstructing, or repairing, either by force account or contract, any road, street, or highway project of the department. Temporary repairs on such roads made necessary by reason of such transportation of materials or equipment shall be made during the construction period so as to assure normal conditions for the general public. Final repairs shall be made immediately upon the completion of the work on such road, street, or highway project, or as soon thereafter as weather conditions permit, and may be by contract or by the purchase of materials and employment of labor by the department of transportation.

Effective Date: 06-30-1991



Section 5517.05 - Sound barrier notice and hearing.

(A) Whenever any proposed project of the department of transportation includes the construction of a sound barrier, the director of transportation shall notify the appropriate local legislative authority of the proposed construction. The director shall conduct at least one public hearing on the proposed sound barrier in the county in which it is to be located. Once a week for two successive weeks, the director shall publish notice of all hearings on the proposed sound barrier in one or more newspapers of general circulation in the county in which the proposed sound barrier is to be located. The notice shall state the time and place of all hearings. The director or his designee and at least one representative of the appropriate local legislative authority shall attend and hear any discussion on the matter. At the hearings, the director or the director's designee shall present the design options available for the proposed sound barrier, including, when physically feasible, at least one design consisting of natural barriers such as trees, shrubs, mounds, and other similar elements.

(B) Upon the completion of all hearings, the director shall notify the appropriate local legislative authority in writing of the available design options for the sound barrier. Within thirty days after the date on the notice, the local legislative authority shall make a determination of the preferred option, giving foremost consideration to the views of the impacted residents as expressed at the hearings conducted by the department or otherwise communicated to the legislative authority, and shall notify the director in writing of its decision. The department shall construct the sound barrier in accordance with the determination of the local authority.

(C) As used in this section:

(1) "Appropriate local legislative authority" means the board of county commissioners or the legislative authority of a municipal corporation within whose jurisdiction the majority of impacted residents are located.

(2) "Impacted residents" means those persons residing in the immediate area of the proposed location of the sound barrier.

Effective Date: 06-30-1995






Chapter 5519 - APPROPRIATION OF PROPERTY

Section 5519.01 - Appropriation of property.

If the director of transportation is unable to purchase property for any purpose related to highways, roads, or bridges authorized by Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code, or, if the Ohio rail development commission is unable to purchase property for any purpose necessary for the implementation of rail service under Chapter 4981. of the Revised Code, the director shall issue, or the commission shall enter on the records of the commission, a finding that it is necessary, for the public convenience and welfare, to appropriate such property as the director or commission considers needed for such purposes. The finding shall contain a definite, accurate, and detailed description of the property, and the name and place of residence, if known or with reasonable diligence ascertainable, of the owner of the property appropriated. The commission shall submit to the director a copy of its record finding that the appropriation of property is necessary. The commission shall not proceed with the appropriation unless it is first approved by the director.

The director or commission, in such finding, shall fix what the director or commission considers to be the value of such property appropriated, together with damages to the residue, and deposit the value thereof, together with the damages, with the probate court or the court of common pleas of the county within which the property, or a part thereof, is situated. The power to appropriate property for any purpose authorized by such chapters shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999



Section 5519.02 to 5519.03 - [Repealed].

Effective Date: 10-25-1978



Section 5519.04 - Costs and expenses for purchase or appropriation of property.

The costs and expenses in connection with the purchase and appropriation of property for highway purposes shall be payable by the director of transportation out of any funds of the department of transportation available for the establishment, construction, improvement, maintenance, and repair of highways.

Effective Date: 09-28-1973



Section 5519.05 - Right-of-way to be monumented - preservation of landmarks.

The director of transportation, when he acquires property for highway purposes, either by purchase or appropriation, shall promptly monument the right-of-way line of the property acquired.

The director, as soon as practicable in view of the availability of the funds and forces of his department, shall definitely and accurately ascertain and monument the roads and highways on the state highway system. At the discretion of the director, such monuments may be located in the center line of the highway or improvement.

The director, in making plans for any road improvement, shall cause such plans to be so prepared as to provide for the preservation of all cornerstones and landmarks set within the limits of the highway to be improved. All such cornerstones and landmarks shall be preserved or reset in their exact locations, and where located within the improved surface of the highway, the plans for the improvement shall be so drawn as to furnish adequate protection to such cornerstones and landmarks and also to furnish, by suitable devices or otherwise, full opportunity for consulting or referring to the same at any time, without destruction of or injury to the surface of the road improvement.

Effective Date: 09-28-1973



Section 5519.06 - [Repealed].

Effective Date: 08-05-1969






Chapter 5520 - RELOCATION ALLOWANCES [REPEALED]

Section 5520.01 to 5520.07 - 5520.01 to 5520.07

Effective Date: 06-11-1971






Chapter 5521 - MUNICIPAL AND COUNTY COOPERATION

Section 5521.01 - Establishment and improvement of state highways within municipal corporation.

The director of transportation, upon the request by and the approval of the legislative authority of a village, shall maintain, repair, and apply standard longitudinal pavement marking lines as the director considers appropriate, or may establish, construct, reconstruct, improve, or widen any section of a state highway within the limits of a village. The director also may erect regulatory and warning signs, as defined in the manual adopted under section 4511.09 of the Revised Code, on any section of a state highway within the limits of a village. The director may establish, construct, reconstruct, improve, widen, maintain, or repair any section of state highway within the limits of a city, including the elimination of railway grade crossings, and pay the entire or any part of the cost and expense thereof from state funds, but in all cases the director first shall obtain the consent of the legislative authority of the municipal corporation, except that the director need not obtain the consent of the municipal corporation if the existing highway being changed or the location of an additional highway being established was not within the corporate limits of the municipal corporation at the time the director determines the establishment or change should be made, or if the director is acting pursuant to section 5501.49 of the Revised Code.

Except as provided in section 5501.49 of the Revised Code, when in the opinion of the director there is urgent need to establish a state highway, which is to be designated a federal aid highway, or a federal aid interstate highway within a municipal corporation or, in the opinion of the director, any federal aid highway or interstate federal aid highway is in urgent need of repair, reconstruction, widening, improvement, or relocation, so as to accommodate the traveling public, the director shall submit a written request to the legislative authority of the municipal corporation for its consent to the desired establishment or improvement. The legislative authority, within sixty days after the written request has been received from the director, either shall grant its consent to the establishment or improvement or refuse consent by filing in writing with the director a statement of its reasons for refusing consent and any alternate proposals it considers reasonable. If the legislative authority fails to act or refuses consent, the director, upon consideration of the reasons for rejection, may make a resolution declaring the necessity of the establishment or improvement, and then proceed in the same manner as if consent had been given. A certified copy of the resolution shall be served upon the municipal legislative authority, which, within twenty days from the date of service, may appeal to the court of common pleas of the county in which the municipal corporation is situated, upon the reasonableness and necessity of the action provided for in the resolution. In the hearing upon appeal, the director shall introduce the record of the director's proceedings, including the director's findings with respect to factors referred to in section 5521.011 of the Revised Code, and such other competent evidence as the director desires in support of the director's resolution, and the municipality likewise may introduce competent evidence opposing the resolution, and findings. The court may affirm or revoke the resolution. The decision of the common pleas court may be appealed to the court of appeals and the supreme court as in other cases. If the court affirms the resolution, the director may proceed with the establishment or improvement with or without the cooperation of the municipal corporation. Any such municipal corporation may cooperate with the director in the work and pay such portion of the cost as is agreed upon between the municipal corporation and the director. The legislative authority of any municipal corporation desiring to cooperate, by resolution, may propose such cooperation to the director, and a copy of the resolution, which shall set forth the proportion of the cost and expense to be contributed by the municipal corporation, shall be filed with the director. The director shall cause to be prepared the necessary surveys, plans, profiles, cross sections, estimates, and specifications and shall file copies of them with the legislative authority of the municipal corporation. After the legislative authority has approved the surveys, plans, profiles, cross sections, estimates, and specifications, and after the municipal corporation has provided the funds necessary to meet the portion of the cost of the work assumed by it, the municipal corporation shall enter into a contract with the state providing for payment by the municipal corporation of the agreed portion of the cost. The form of the contract shall be prescribed by the attorney general, and such contracts shall be submitted to the director and approved before the receipt of bids. Section 5705.41 of the Revised Code applies to such contract to be made by the municipal corporation, and a duplicate of the certificate of the chief fiscal officer of the municipal corporation shall be filed in the office of the director. That part of the cost of the work assumed by the municipal corporation shall be paid from the proceeds of taxes or special assessments, or both, or from the proceeds of notes or bonds issued and sold in anticipation of the collection of the taxes and assessments. For the purpose of providing funds for the payment of that part of the cost of the work assumed by the municipal corporation, the municipal corporation has the same authority to make special assessments, levy taxes, and issue bonds or notes, in anticipation of the collection of the same, as it has with respect to improvements constructed under the sole supervision and control of the municipal corporation. All such assessments shall be made, taxes levied, and bonds or notes issued and sold under such conditions and restrictions as may be provided with respect to assessments, taxes, bonds, or notes made, levied, issued, or sold in connection with improvements of the same class and character constructed under the sole supervision and control of the municipal corporation. The improvement shall be constructed under the sole supervision of the director. The proportion of the cost and expense payable by the municipal corporation shall be paid by the proper officers thereof, upon the requisition of the director, and at times during the progress of the work as may be determined by the director or as may be otherwise provided by law.

Effective Date: 04-05-2001



Section 5521.011 - New highway locations.

In determining new highway locations the director shall consider the following factors, wherever applicable, and include such considerations in the record of his proceedings: national defense; economic activity; employment; open spaces; existing park lands; recreation; fire protection; esthetics; public utilities; safety; residential character and location; religious institutions and practices; rights and freedoms of individuals; conduct and financing of government; conservation; property values; replacement housing; education and disruption of school district operations; specific numbers of families and business displaced; engineering, right-of-way, and construction costs for proposed highway facilities and related transportation facilities; maintenance of highway facilities and other transportation facilities; use of highways and other transportation facilities, and user costs; and operation of highway facilities and other transportation facilities during construction and following completion.

Documentation should cover the consideration given to each determinant, including a statement as to which were not considered significant as between alternatives.

Effective Date: 11-24-1967



Section 5521.02 - County co-operation in planning and construction.

The board of county commissioners of any county may co-operate with the director of transportation in the elimination of railroad grade crossings on the state highway system, and in the construction or reconstruction of bridges and viaducts, together with the approaches thereto, and may pay such portion of the cost of any such work as is agreed upon between the board and the director. Such board may cooperate with the director in the preparation of comprehensive transportation and land use studies and major thoroughfare reports and in establishing, constructing, reconstructing, resurfacing, or widening a state highway, and it may, under such circumstances, pay any agreed portion of the cost of such work. Any board desiring to co-operate as provided in this section may, by resolution, propose such co-operation to the director, and a copy of such resolution, which shall set forth the proportion of the cost and expense to be contributed by such county, shall be filed with the director. Where any portion of the work covered by such proposal is within the limits of a municipal corporation, such proposal shall be accompanied by the consent of the municipal corporation to the doing of such work, evidenced by proper legislation of its legislative body, unless such consent has already been given to the director. The boards may co-operate with the director in the cost of obtaining right-of-way required for or in connection with any state highway improvement or repair contemplated by the director, and may pay any agreed proportion of the cost of such right-of-way. Unless expressly restricted, the authority granted to boards by this section to co-operate with the director shall extend to all portions of the state highway system, both within and without municipal corporations, subject to the condition that the consent of a municipal corporation be given to the performance of any work within its limits.

When the board or the legislative authority of a municipal corporation co-operate with the director and assume all or a part of the cost of establishing, constructing, reconstructing, resurfacing, or widening a state highway, such board or municipal authority may specially assess such portion of the cost assumed on behalf of the county or municipal corporation as is deemed proper. In making such assessments the board or municipal authority shall proceed in the manner provided for the levying of special assessments by the board of county commissioners or municipal authorities for road improvement.

The board or municipal authority may issue notes and bonds in anticipation of the collection of the special assessments provided for by this section as is provided with respect to special assessments for the construction of highway improvements under the sole authority and control of such board or municipal authorities.

Effective Date: 09-28-1973



Section 5521.03 - Proceedings when county and municipal corporation co-operate with director of transportation.

Where the board of county commissioners, under authority of section 5521.02 of the Revised Code, co-operate with the director of transportation in any work within a municipal corporation, such board and the legislative authority of the municipal corporation may co-operate with respect to such work, and the legislative authority of the municipal corporation may assume and pay such portion of that part of the entire cost assumed in the first instance by the board as may be agreed upon between council and the board. In such event all of the proceedings involving such co-operation between the board and the municipal corporation shall be conducted under sections 5557.01 to 5557.08 of the Revised Code. The municipal corporation shall have the same authority to make special assessments, levy taxes, and issue and sell notes and bonds for the purpose of meeting that portion of the cost assumed by it, as is or may be granted to it with respect to improvements of the same character constructed under its exclusive jurisdiction and control. The municipal corporation shall, prior to the making by the board of the contract provided for by section 5521.05 of the Revised Code, provide and pay that portion of the cost assumed by it into the county treasury, to the credit of a special fund which shall be created for the construction of the improvement. The contract and certificate required of the board by section 5521.05 of the Revised Code shall embrace the funds furnished by the municipal corporation, which funds shall be disbursed upon the requisition of the director.

Effective Date: 09-28-1973



Section 5521.04 - Approval of proposal to co-operate.

If the director of transportation approves the proposal to co-operate, the director shall certify such approval to the board of county commissioners or the municipal authorities so offering to co-operate. The director shall cause to be transmitted to the board or municipal authority copies of such maps, plans, profiles, specifications, and estimates as the director may prepare for the construction of the work covered by the proposal. Upon receipt of the maps, plans, profiles, specifications, and estimates for the proposed improvement, the board or municipal authority, by resolution, may adopt the same and provide for co-operation in the construction of the work. A certified copy of the resolution shall be transmitted to the director.

Effective Date: 09-17-1996



Section 5521.041 - Notice of change order or extra work contract.

The director of transportation, after receipt of a resolution providing for cooperation in a project as provided in section 5521.04 of the Revised Code, shall not approve a change order or extra work contract relating to that project until he first gives notice, in writing, of the change order or extra work contract to the affected board of county commissioners or municipal authorities.

Effective Date: 07-01-1989



Section 5521.05 - Resolution requesting director to proceed with the work.

If the board of county commissioners or municipal authority, after adopting the maps, plans, profiles, specifications, and estimates, are still of the opinion that the work should be constructed, and that they should co-operate upon the basis set forth in the proposal, such board or municipal authority shall adopt a resolution requesting the director of transportation to proceed with the work, and shall enter into a contract with the state providing for the payment by such county or municipal corporation of the agreed proportion of the cost and expense. The form of such contract shall be prescribed by the attorney general, and all such contracts shall be submitted to the attorney general and approved by him before the director may advertise for bids. All improvements upon which any county or municipal corporation may co-operate shall be constructed under the sole supervision of the director. The proportion of the cost and expense payable by the county or municipal corporation, shall be paid by the county treasurer or the treasurer of the municipal corporation upon the warrant of the county or municipal auditor, issued upon the requisition of the director. Upon completion of the improvement the director shall ascertain the exact cost and expense thereof and notify the board or municipal authority. Any balance, in the fund provided by such board or municipal authority, shall be returned to the county or municipal corporation.

Effective Date: 09-28-1973



Section 5521.06 - Purchase or appropriation of property by board of county commissioners or the legislative authority of a municipal corporation.

Where the board of county commissioners or the legislative authority of a municipal corporation, under authority of sections 5521.02 and 5521.03 of the Revised Code, co-operate with the department of transportation, said board of [or] municipal authority may purchase or appropriate such property as is needed, or pay damages, in the establishment, construction, reconstruction, resurfacing, widening, maintenance, repair, or preservation of state highways, including the bridges, culverts, and viaducts thereon, and the approaches thereto, and may purchase or appropriate the right to make waste dumps, borrow pits, and to relocate, alter, widen, clean out, deepen, straighten, or change the channel of any watercourse necessary for any of the above purposes, and the board of municipal authority shall follow the procedure specified for the director of transportation as set out in section 5501.31 and sections 5519.01 to 5519.04 of the Revised Code.

Effective Date: 09-28-1973



Section 5521.07 - Portion of cost paid into highway operating fund.

In all cases in which the director of transportation desires to cooperate with the board of county commissioners or with any municipal corporation in the establishment, construction, reconstruction, widening, maintenance, repair, railway grade crossing elimination, or other improvement of any section or portion of a state highway, the director may, as a condition precedent to his extending such cooperation, require such county or municipal corporation to provide the portion of the cost of such improvement which it proposes to furnish, and to pay the cost into the state treasury to the credit of the highway operating fund. Such requirement may be prescribed by the director at any time after the board or legislative authority of the municipal corporation has, by resolution, proposed such cooperation, and when such requirement is prescribed, the director may not proceed with the improvement upon the cooperative basis proposed until such requirement is met.

Effective Date: 07-01-1985



Section 5521.08 - Disbursement of funds.

The director of transportation shall make payments from the funds described in section 5521.07 of the Revised Code in such amounts and at such times as he determines during the progress of the work described in such section, and any surplus remaining after the work has been completed and the portion of the cost assumed by the county or municipal corporation has been fully paid shall be returned to the county or municipal corporation.

Effective Date: 07-01-1985



Section 5521.09 - Tax levy by county commissioners authorized.

For the purpose of providing a fund for the payment of the county's proportion of the cost and expense of co-operating with the department of transportation, the board of county commissioners may levy a tax, not exceeding one and one-half mills, upon all taxable property of the county. The proceeds of such levy shall be used for the purpose of paying the county's proportion of the cost and expense of any work conducted by the department in co-operating with such county.

Effective Date: 09-28-1973



Section 5521.10 - Commissioners may sell bonds.

The board of county commissioners, in anticipation of the collection of the taxes provided for by section 5521.09 of the Revised Code, and in anticipation of the assessments which it is authorized to levy, may, whenever in its judgment it is deemed necessary, sell the bonds of said county in any amount not greater than the aggregate sum necessary to pay the share of the estimated compensation, damages, cost, and expense payable by the county, and by the owners of the lands assessed or to be assessed for such improvement. The aggregate amount of such bonds issued and outstanding at any one time, and to be redeemed by a tax levy upon the grand duplicate of the county, shall not be in excess of one per cent of the tax duplicate of such county. In computing such one per cent, bonds to be redeemed by special assessments shall not be taken into account. Bonds issued under this section shall state for what purpose issued and bear interest at such rate as is fixed by the board, payable semiannually, and in such amounts as to mature in not more than ten years after their issue, as the board determines. Prior to the issuance of such bonds the board shall provide for the levying of a tax upon all the taxable property of the county to cover any deficiency in the levy, payment, or collection of any special assessments anticipated by such bonds. The proceeds of such bonds shall be used exclusively for the payment of the cost and expense of the work for which the bonds are issued.

Effective Date: 10-01-1953



Section 5521.11 - Cities, counties, or townships not prohibited from making improvement.

Chapters 5501., 5503., 5511., 5512. , 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code do not prohibit the board of county commissioners, at the expense of the county, or in co-operation with the board of township trustees, or municipal authorities, at the expense of the municipal corporation, or in co-operation with the board of township trustees, from constructing any part of the state highway system, or the bridges and culverts thereon, within such county, municipal corporation, or township. The plans and specifications covering any such proposed construction by the board of county commissioners, municipal authorities, or the board of township trustees shall be first submitted to the director of transportation and receive his approval. Any such construction shall be under the supervision and inspection of the director, his agents, or employees. The costs and expenses of such inspection and supervision shall be paid by the county or the municipal corporation as a part of the cost and expense of such construction. No estimate on account of any contract covering any such construction shall be paid until it has been first submitted to and approved by the director, or one of his deputies or engineers designated by him for that purpose.

Effective Date: 09-28-1973



Section 5521.12 - Advance purchase of right-of-way for cooperative projects.

The legislative authority of a municipal corporation may submit preliminary plans to the director of transportation for any project wherein co-operation between the municipal corporation and the state is contemplated ultimately under Chapter 5521. of the Revised Code. The director may give conditional approval to such project by the issuance of a letter of intent directed to the municipal corporation, and thereupon the municipal corporation may expend its own funds for detailed engineering plans and the acquisition of right-of-way for such project and shall be entitled to reimbursement therefor by the state in accordance with the conditions of such letter of intent upon the submission of satisfactory proof of the expenditure made, and that sufficient title has been acquired, and that such lands are necessary for the construction of the project. The reimbursement may be in the form of a credit against that portion of the cost of the project which is to be borne by the municipal corporation.

Effective Date: 09-28-1973



Section 5521.13 - Highway improvement projects proposed by political subdivision.

(A) Except as provided in division (B) of this section, whenever a political subdivision submits to the director of transportation any documents, reports, plans, or other materials relating to a proposed highway improvement project on the state highway system or relating to a road construction or improvement in accordance with section 5535.15 of the Revised Code, the director shall review and approve such documents, reports, plans, or other materials within sixty days after the date of submission if all of the following apply:

(1) The entire cost of the project is to be funded privately or by a local subdivision;

(2) The documents, plans, reports, or other materials relating to the project comply with applicable design development criteria of the Ohio department of transportation and the federal highway administration;

(3) Except in regard to a project proposed under section 5535.15 of the Revised Code, the proposed project has been approved in concept by the appropriate local legislative authority.

(B) If the director of transportation determines that the materials submitted to him in connection with a proposed highway improvement project do not comply with criteria described in division (A)(2) of this section, he shall, within sixty days after the date the material was submitted for his review, give written notification of his determination to the person or political subdivision that submitted the materials, and specify in the notification the reasons for his determination.

(C) After receiving notification pursuant to division (B) of this section, the person or political subdivision shall, within thirty days, modify, revise, or submit such additional information as is necessary to rectify the deficiencies in the submissions cited by the director, and the director shall, within the next thirty days, review the revisions, modifications, and additional information submitted, and either approve the submissions or notify the person or political subdivision of the criteria described in division (A)(2) of this section that are not satisfied. The procedure established by this division shall be followed until the project is approved.

(D) The department may require a person or political subdivision to pay a fee for the department's review of materials submitted to it under this section. These fees shall be computed on a reasonable cost basis. Any money collected by the department pursuant to this section shall be paid into the state treasury to the credit of the highway operating fund.

Effective Date: 04-11-1991






Chapter 5523 - GRADE CROSSINGS

Section 5523.01 - Relocation or grade changes - elimination of grade crossings.

For the purpose of eliminating one or more existing grade crossings on any road or highway on the state highway system or any extension thereof, the director of transportation may relocate any portion of a road or highway on the system or any portion of any extension thereof; or the director may raise or lower the grade of any road or highway on the system or of any extension thereof, above or below the existing tracks of a railroad and parallel and adjacent interurban railways and require any company owning, operating, managing, or controlling a railroad and any company owning, operating, managing, or controlling an interurban railway parallel and adjacent to such railroad to raise or lower the grade of its tracks above or below the grade of any highway on the state highway system, or on any extension of the system, and may construct ways or crossings for such highway or extension thereof above the tracks of any railroad and parallel and adjacent interurban railway, or require such company owning, operating, controlling, or managing any such railroad and any such parallel and adjacent interurban railway to construct ways or crossings for such highway or extension to be passed under its tracks, whenever, in the opinion of the director, the raising or lowering of any such railroad and parallel and adjacent interurban railway tracks, or the raising, lowering, or construction of such highway or extension is necessary, upon the terms of sections 5523.01 to 5523.20 of the Revised Code.

Effective Date: 09-28-1973



Section 5523.02 - Relocation of state highway to eliminate grade crossings.

When it is necessary, in the elimination of existing grade crossings, to change the location of any highway on the state highway system or any extension of the system, the director of transportation may relocate the highway or any part thereof, or the extension or any part thereof, and may vacate the whole or any portion of such highway or extension no longer needed by reason of such relocation, and cause the improvement contemplated to be placed in the relocated highway or extension. In the relocation of any such highway, the portion of the highway within the limits of the right-of-way of railroad companies participating in the cost of the improvement shall be vacated and closed to the public upon the opening of the relocated portion of the highway or extension to the public. The director at such time shall declare the relocated highway, or portion or extension thereof, open to travel, and the portion of such highway no longer needed, including grade crossings over any steam, electric, or other railroad proposed to be eliminated, the director shall declare vacated and closed to the public. The director shall transmit a certified copy of the declaration to the companies affected, and upon receipt thereof, such companies may erect fences or other barriers barring the public from use of the crossings. The director shall file a certified copy of the declaration with the board of county commissioners of any county in which any part of the project is located.

Effective Date: 09-17-1996



Section 5523.03 - Issuance of finding and order on crossing to be abolished - hearing.

The director of transportation, in a grade crossing elimination, shall proceed by issuing a finding and order, setting out a full written description of the existing grade crossing that is proposed to be abolished, showing its location, the reasons that tend to make its elimination necessary, the names of the companies owning, operating, controlling, or managing such railroads or interurban railways, the manner in which it is contemplated the proposed improvement should be accomplished, and the proposed relocation of the highway or extension if any relocation is to be made. In this finding and order the director shall fix a time and place for the holding of a hearing as to the necessity and expediency of the proposed improvement, and shall serve a copy of the finding and order on such companies at least thirty days prior to the time fixed for hearing. The director may adjourn the hearing as the director sees fit. Service shall be made by the sheriff of the county within which the crossing involved is located, in the same manner as is provided for the service of summons in civil actions, or by registered mail as determined by the director.

If, when the hearing is held, the director is of the opinion that the proposed improvement is or is not reasonably necessary and expedient, the director shall so find and order and issue such a finding and order.

A finding and order that the proposed improvement is not reasonably necessary and expedient shall not prevent a future hearing for the same purpose, involving the same crossing.

Effective Date: 09-17-1996



Section 5523.04 - Railroad company to co-operate.

If the director of transportation enters a finding and determination for a proposed grade crossing improvement the railroad companies involved in such proceedings shall co-operate with the director in the preparation of plans and specifications covering the construction of the proposed project. Such companies shall furnish such plans, specifications, and approximate estimates as the director directs. In changing the grade of any railroad, no grade shall be required in excess of that adopted by a company for the construction of its tracks on the division or part of the railroad on which the improvement is to be made without the consent of the company, nor shall the tracks of any company, or the grade of any road or highway on the state highway system, or any extension thereof, be required to be placed below high-water elevation, except by mutual agreement.

Effective Date: 09-28-1973



Section 5523.05 - Failure to agree upon necessity of improvement - plans - specifications.

If at the expiration of three months from the time of the entering of the finding and determination for the proposed grade crossing improvement by the director of transportation the railroad companies involved and the director have refused, failed, or neglected to agree upon the necessity of the improvement, or upon the plans, specifications, and estimates covering the proposed project, the companies involved or the director may submit the matter of determining the method by which the improvement shall be made, and plans, specifications, and estimates covering the same, to the court of common pleas of the county in which the crossing is located. The companies involved or the director, after the expiration of three months from the entering of the finding and determination for the proposed improvement by the director, may apply to such court by petition setting out a method of accomplishing the proposed improvement, accompanied with the plans, specifications, and estimates covering the same. Such plans, specifications, and estimates must show the grades to be established for and the changes to be made in the location of the highway or extension, the height, character, and estimated cost of any structure or way above or below the railroad tracks, the number, character, and location of piers, abutments, or supports to be permanently located within the bounds of the highway or extension, and the change of grade to be made in any railroad tracks including sidetracks and switches.

Effective Date: 09-28-1973



Section 5523.06 - Right to file answer to petition - presentation of other plans - hearing - finding.

Upon the filing of a petition under section 5523.05 of the Revised Code, accompanied by plans, the railroad company or director opposed to the prayer thereof, or directly interested therein, may, within forty days after service of summons, file an answer to such petition and present other plans for the abolition of such crossing. After expiration of such forty days the court shall proceed to a hearing upon the petition and answers that have been filed, which hearing must be advanced upon the docket upon motion of either party. After examination of all plans presented to it and after hearing the evidence, the court shall make a finding as to whether such plans or any of them are reasonable and practicable.

Effective Date: 10-01-1953



Section 5523.07 - Finding of court - modification or alteration of plans - apportionment - appeal.

If the court finds any of the plans presented under section 5523.05 of the Revised Code are reasonable and practicable it shall so find and order the proposed improvement to be made in accordance with such plans. The court may modify or change any plans submitted and order the proposed improvement to be made under the modified or changed plans. The state shall make such changes in the highway or extension as may be necessary and the company shall make the changes necessary in the tracks and roadbed, in order to comply with the findings and orders of the court. If more than one company owns tracks on a crossing in question, the court may apportion among them the fifteen per cent or other agreed proportion provided by section 5523.08 of the Revised Code to be paid by such companies, and when making such apportionment the court shall take into consideration the difference in cost of construction and the benefits derived as between companies. If the court finds that none of the plans are reasonable or practicable or that none of them can be modified or changed in such manner as to make them reasonable or practicable, the improvement shall not be made upon any plans submitted. Either party feeling aggrieved by the decision and order of the court may prosecute error or appeal as in other cases. If the director of transportation or railroad company refuses or neglects to comply with the orders or findings made by the court, under this section, the court may enforce its order or finding by mandamus, mandatory injunction, or contempt of court, upon the application of any party to the case.

Effective Date: 09-28-1973



Section 5523.08 - Costs chargeable to the improvement - proportion of costs.

The cost of constructing the improvement authorized, including the making of ways, crossings, or viaducts, above or below the railroad tracks, together with sufficient approaches thereto, necessary guardrails, and adequate drainage, shall be part of and chargeable to the improvement. If the improvement replaces a portion of highway which prior to the improvement was unimproved, the surface chargeable to the improvement outside the limits of the right-of-way of the railroad company, the costs of which are to be shared by such company, shall not exceed in cost the costs of a traffic bond surface of sufficient thickness to sustain highway traffic. If the improvement replaces a portion of the highway or extension which has an improved surface, the cost of a new pavement, of equivalent width and of sufficient type to sustain highway traffic, shall be chargeable to the improvement on that portion outside the limits of the right-of-way of the company. The cost of the pavement on bridges for the full width of the roadway thereon shall be chargeable to the improvement. Within the limits of the right-of-way of the company, the pavement shall be chargeable to the improvement and shall be of such extent as the director of transportation determines.

The raising or lowering of the grades of the railroad tracks, sidetracks, and switches for such distance required, and as provided in the plans and made necessary by such improvement, including the cost of moving or changing existing structures, sheriff's fees, and other incidental expenses, together with the cost of land or property purchased or appropriated and damages to owners of abutting or other property, shall be chargeable to the improvement. All costs and things made chargeable to the improvement by this section shall be borne, unless otherwise agreed upon, eighty-five per cent by the state and fifteen per cent by such company. The state has the right of action against any such company for the recovery of the fifteen per cent, or other agreed proportion of such cost payable by it, with interest from the time that it became due. The director and the company involved may agree as to what part of the work shall be done by the company and also fix the amount or agree upon a method or basis for calculating and ascertaining the amount to be allowed or accredited to the company for doing such work. Such company shall be entitled to deduct from the fifteen per cent, or other agreed proportion of the cost of the improvement to be paid by such company, the expense incurred by it in the change of its grade required by the director or made necessary by him under the plans, but only in case the amount of the expense or method for calculating it has been agreed upon in writing between the director and the company. If the amount of work done by the company or made necessary by reason of such change of grade or raising or lowering its tracks exceeds fifteen per cent, or other agreed proportion of the cost of the improvement to be paid by such company, then such excess shall be payable to the company by the director.

In connection with such improvement the director and the company involved may agree as to the portion of such construction the cost of which is to be shared and upon the percentage of the cost to be borne by the state and such company, but if such agreement is not made, this section shall apply. In the event that two or more railroad companies or interurban railway companies are required to cooperate in the improvement, and such companies are unable, for any reason, after three months from the date of the formal submission of the plans and estimates for the improvement, to agree among themselves as to what proportion of the costs to be paid by all companies is to be paid by each company, but the companies have agreed upon all other phases and details of the improvements, either of such companies or the director may petition the court of common pleas of the county in which such improvement is to be made, making the other companies defendants and asking for the apportionment of the costs which each shall bear, on which petition summons shall issue as in civil actions. After hearing the court shall determine and adjudge the proper proportions to be paid by the companies in the manner provided for in section 5523.07 of the Revised Code, pending which determination the director may fix tentatively the proportion of the cost which each railroad company or interurban railway company shall bear, and the companies and director shall execute an agreement based upon the plans, specifications, and estimates and such tentative distribution of cost, pending a final agreement among such railroad companies or interurban companies and the director or a decision of the courts in the matter, saving to such companies the right to prosecute error or appeal. The director may make requisition upon such companies in accordance with his tentative apportionment of costs. Each company shall promptly pay such requisitions according to their tenor, and the proceeding with the work shall not be delayed on account of the failure of said companies to agree upon an apportionment of costs between or among them. After the proportion of costs to be paid by each company has been finally determined, by agreement between them or by a judgment of court, the director shall make requisition in accordance with such agreement or judgment, and any of such companies shall have a right of action against any other such company to adjust the payment of costs in accordance with such agreement or judgment. Such tentative distribution shall be inadmissible as evidence in the hearing to determine final distribution and shall in no way affect such final distribution.

Effective Date: 07-01-1985



Section 5523.09 - Contract to be approved by attorney general.

Before the director of transportation may enter into any contract provided for in section 5523.08 of the Revised Code, such contract shall be submitted to and receive the approval of the attorney general as to its form.

Effective Date: 09-28-1973



Section 5523.10 - Purchase or appropriation of property for grade crossing elimination.

The property or rights therein, necessary in making a proposed grade crossing improvement and any relocation of the highway, shall be purchased or appropriated by the director of transportation, who may effect settlement for damages involved. Any appropriation of property by the director shall be in accordance with sections 163.01 to 163.22 of the Revised Code. The property, or rights therein, required to make any alterations in the railroad or tracks, shall be purchased or appropriated, and damages resulting shall be paid or determined by the railroad company involved after the manner provided for the appropriation of private property by such companies. Such company and the director may agree that the land or property may be purchased or appropriated and damages resulting may be settled or determined by the director, but he shall not appropriate land held or owned by a company and necessary for the use of the company in maintaining and operating its road. The grant of specific powers by this section does not limit the power of the director to acquire property or rights therein, for any purpose reasonably necessary, incident to the construction, reconstruction, maintenance, and repair of any grade elimination or separation improvement, as the director is authorized by law to acquire for any highway improvement.

Effective Date: 10-25-1978



Section 5523.11 - Plans of proposed improvement.

Before any work is done that may be required in the making of the proposed grade crossing elimination improvement, the director of transportation shall file plans covering the proposed improvement in the office of the district deputy director of transportation of the state highway district within which such improvement or any part thereof is located, for the examination of all persons interested. The plans shall show all changes of grade and location of any highway or portion thereof, all private property to be taken, and any highway or portion thereof to be vacated, including the crossing to be eliminated, and the general specifications under which the work is to be carried out.

Upon the filing of plans as provided in this section, the director shall issue a finding and determination of the director's intention to make the proposed improvement in accordance with such plans. The director then shall cause to be published, in a newspaper published and of general circulation in each county, or if there is no such newspaper, then in one of general circulation in such county in which any portion of such improvement is to be constructed, once each week for two consecutive weeks, notice of the entry of said findings and determination, and a statement that a copy of the plans of such improvement is on file with the district deputy director for the inspection of all interested persons.

The director, by contract, may agree with any railroad company involved that the director will not settle any claim for compensation, or damages, or both, except with the approval of such company.

Effective Date: 09-17-1996



Section 5523.12 - [Repealed].

Effective Date: 10-25-1978



Section 5523.13 - Director may prescribe manner and time of payment.

The director of transportation may prescribe the manner and time of payment by a railroad company of the proportion of the cost of the proposed grade crossing improvement that the company shall pay.

Effective Date: 09-17-1996



Section 5523.14 - Clearance under viaduct.

Any way, crossing, or viaduct constructed over the tracks of any railroad company under sections 5523.01 to 5523.13, inclusive, of the Revised Code, shall be of such height as not to be less than twenty-one feet in the clear, from the top surface of the rails of the railroad track to the lowest point or projection of such overhead way, crossing, or viaduct, unless such company consents to or the court orders a less height. In no event shall the court order a less height than sixteen feet three inches.

Effective Date: 10-01-1953



Section 5523.15 - Co-operation by municipal corporations.

A municipal corporation may co-operate with the department of transportation in the abolishment of railway grade crossings and the construction or reconstruction of bridges and viaducts within such municipal corporation, and may pay such portion of the cost of any such work as is agreed upon between the legislative authority of such municipal corporation and the director of transportation. The legislative authority of any municipal corporation desiring to co-operate as above, may, by resolution, propose such co-operation to the director, and a copy of such resolution, which shall set forth the proportion of the cost and expense to be contributed by the municipal corporation, shall be filed with the director. The subsequent proceedings shall be conducted as provided in sections 5521.01 to 5521.11 of the Revised Code. For the purpose of providing funds to pay the proportion of the cost of such work assumed by any municipal corporation, the legislative authority thereof may levy taxes and issue bonds as in cases of similar improvements constructed under the exclusive jurisdiction and control of the municipal corporation.

Effective Date: 09-28-1973



Section 5523.16 - Appeal to public utilities commission.

From the finding and order of the director of transportation that such improvement as provided for in section 5523.02 of the Revised Code is reasonably necessary and expedient, any railroad company or any interurban railway company may, upon the question of such necessity and expediency, take an appeal to the public utilities commission. A party desiring to take an appeal shall file with the director written notice of its intention to do so within thirty days after service upon it of a copy of such finding and order, as provided in section 5523.03 of the Revised Code, and the director shall certify to such commission all original papers on file with him, together with a copy of all orders made by him in said proceeding. Such appeal shall be docketed by the commission and, after not less than ten days' written notice to all interested parties setting forth the time and place when and where said appeal will be heard, it shall hear the same upon the evidence adduced before it and shall determine whether such improvement is necessary and expedient. An appeal from the order of the director, fixing the contribution of a street or interurban railway company to the commission may be taken and shall be heard and decided in the same manner. Any party to such proceedings on appeal, deeming himself aggrieved by the decision of the commission, may prosecute error or appeal to the supreme court as in other cases.

Effective Date: 09-28-1973



Section 5523.17 - Improvement to be kept in repair - responsibility for bridge inspection.

After the completion of the work of constructing, reconstructing, widening, or realigning a separated crossing by the director of transportation, in accordance with sections 5523.01 to 5523.20 of the Revised Code, the separated crossing and approaches thereto shall be kept in repair as follows:

(A) When the public way crosses the tracks of any railroad company by a structure carrying the highway over such tracks the responsibility for inspection and the cost of maintenance shall be borne by the state;

(B) When the public way passes under the tracks of any such company:

(1) The responsibility for inspection and cost of maintaining the bridge and its abutments shall be borne by such company;

(2) When there is more than one company involved the bridge and abutments shall be maintained by the companies in such proportion as is fixed by agreement between them and responsibility for inspection shall rest upon the company actually performing the greatest share of maintenance work;

(3) In the absence of any such agreement the cost shall be borne in such proportion as is found by the court of common pleas of the county within which the crossing is located to be just and equitable and responsibility for inspection shall rest upon the company actually performing the greatest share of maintenance work;

(C) All such public ways and their approaches shall be inspected, maintained, and kept in repair by the state.

Effective Date: 09-28-1973



Section 5523.18 - Costs of improvement.

The proportion of the cost of grade crossing improvement to be paid by the state shall be paid by the director of transportation, upon estimates, out of any fund appropriated to the department of transportation available for the establishment, construction, reconstruction, improvement, maintenance, or repair of highways, funds contributed by the local subdivisions, and funds contributed by the federal government. The portion of the costs to be paid by the railroad company shall be paid in the manner and at the time agreed upon, or, in the absence of agreement, as the director directs.

Effective Date: 09-28-1973



Section 5523.19 - Separated crossing not constructed under certain sections.

When a separated crossing, which was not constructed in accordance with sections 4957.01 to 4957.26 or sections 5561.01 to 5561.15 of the Revised Code, is situated on a road or highway on the state highway system or an extension thereof, and is so located that in order to provide for the safety and convenience of the traveling public having occasion to use such road or highway or extension, the director of transportation deems it necessary to relocate and reconstruct the same in whole or in part outside the right-of-way of such road or highway or extension thereof, or when, in the opinion of the director, a separated crossing which was not constructed in accordance with such sections, and which separated crossing is located on a road or highway on the state system or an extension thereof, which road or highway was laid out and opened after the construction of the railroad, is in need of widening, reconstruction, or realignment in order to provide for the safety and convenience of the traveling public having occasion to use such road or highway or extension thereof, the director may relocate and reconstruct, widen, reconstruct, or realign the same.

The director may take such action and initiate and prosecute such proceedings as provided in sections 5523.01 to 5523.18 of the Revised Code, to secure the elimination of existing grade crossings. The cost and expense of such relocation and reconstruction, widening, reconstruction, or realignment shall be borne by the state, or by the state and any other political subdivision in which the crossing is located, and by the railroad company in the proportions set out in sections 5523.01 to 5523.20 of the Revised Code, in relation to the elimination of existing grade crossings, unless otherwise agreed upon.

Every person or company owning, controlling, managing, or operating a railroad in this state shall maintain and keep in good repair good, safe, adequate, and sufficient crossings and approaches thereto, whether at grade or otherwise, across its tracks, at all points other than crossings separated in accordance with sections 4957.01 to 4957.26 and 5561.01 to 5561.15 of the Revised Code, or in accordance with sections 5523.01 to 5523.20 of the Revised Code, and other than separated crossings relocated and reconstructed, widened, reconstructed, or realigned in accordance with this section, where such tracks intersect a road or highway on the state highway system or an extension thereof.

Effective Date: 09-28-1973



Section 5523.20 - Grade separation when highway is adjacent to or near a railroad.

When a state highway or an extension or relocation thereof is parallel, adjacent, or near to a railroad, and the director of transportation deems it necessary to separate the grades of any intersecting highway, road, or street with such highway, extension, or relocation thereof, but which separation of grades should not, in the opinion of the director, be accomplished without eliminating an adjacent grade crossing over the tracks or reconstructing an existing separated crossing over or under the tracks of the railroad on such intersecting highway, road, or street, then the director was proceed with such proposed improvement, providing federal aid highway funds are used to pay costs involved, in whole or in part, including the elimination of the grade crossing over the tracks of such railroad, or the reconstruction of such existing separated crossing over or under such tracks, paying construction costs and acquiring and paying for property and rights therein as provided for in section 5531.02 of the Revised Code. Unless otherwise agreed upon, costs of the improvements to be borne by the railroad shall not be in excess of the amount or percentage set forth in an act of congress authorizing or appropriating federal aid highway funds, or other federal funds for highway purposes, which are used to finance the cost of the improvement in whole or in part.

Effective Date: 09-28-1973



Section 5523.31 - Amended and Renumbered RC 4907.471.

Effective Date: 10-29-1989



Section 5523.311 - Amended and Renumbered RC 4907.472.

Effective Date: 07-01-1989



Section 5523.312 - Renumbered RC 4907.473.

Effective Date: 10-29-1989



Section 5523.32, 5523.33 - Amended and Renumbered RC 4907.474, 4907.475.

Effective Date: 10-29-1989



Section 5523.99 - [Repealed].

Effective Date: 10-29-1989






Chapter 5524 - DEVICES AT RAILROAD CROSSINGS [REPEALED]

Section 5524.01 to 5524.03 - 5524.01 to 5524.03

Effective Date: 01-10-1961






Chapter 5525 - CONSTRUCTION CONTRACTS

Section 5525.01 - [Effective Until 7/1/2013] Advertisement for bids - awarding of contracts - ODOT letting fund.

Before entering into a contract the director of transportation shall advertise for bids for two consecutive weeks in one newspaper of general circulation published in the county in which the improvement or part thereof is located, but if there is no such newspaper then in one newspaper having general circulation in an adjacent county. The director may advertise for bids in such other publications as the director considers advisable. Such notices shall state that plans and specifications for the improvement are on file in the office of the director and the district deputy director of the district in which the improvement or part thereof is located and the time within which bids therefor will be received.

Each bidder shall be required to file with the bidder's bid a bid guaranty in the form of a certified check , a cashier's check, or an electronic funds transfer to the treasurer of state that is evidenced by a receipt or by a certification to the director of transportation in a form prescribed by the director that an electronic funds transfer has been made to the treasurer of state, for an amount equal to five per cent of the bidder's bid, but in no event more than fifty thousand dollars, or a bid bond for ten per cent of the bidder's bid, payable to the director, which check, transferred sum, or bond shall be forthwith returned to the bidder in case the contract is awarded to another bidder, or, in case of a successful bidder, when the bidder has entered into a contract and furnished the bonds required by section 5525.16 of the Revised Code. In the event the contract is awarded to a bidder, and the bidder fails or refuses to furnish the bonds as required by section 5525.16 of the Revised Code, the check, transferred sum, or bid bond filed with the bidder's bid shall be forfeited as liquidated damages. No bidder shall be required either to file a signed contract with the bidder's bid, to enter into a contract, or to furnish the contract performance bond and the payment bond required by that section until the bids have been opened and the bidder has been notified by the director that the bidder is awarded the contract.

The director shall permit a bidder to withdraw the bidder's bid from consideration, without forfeiture of the check, transferred sum, or bid bond filed with the bid, providing a written request together with a sworn statement of the grounds for such withdrawal is delivered within forty-eight hours after the time established for the receipt of bids, and if the price bid was substantially lower than the other bids, providing the bid was submitted in good faith, and the reason for the price bid being substantially lower was a clerical mistake evident on the face of the bid, as opposed to a judgment mistake, and was actually due to an unintentional and substantial arithmetic error or an unintentional omission of a substantial quantity of work, labor, or material made directly in the compilation of the bid. In the event the director decides the conditions for withdrawal have not been met, the director may award the contract to such bidder. If such bidder does not then enter into a contract and furnish the contract bond as required by law, the director may declare forfeited the check, transferred sum, or bid bond as liquidated damages and award the contract to the next higher bidder or reject the remaining bids and readvertise the project for bids. Such bidder may, within thirty days, appeal the decision of the director to the court of common pleas of Franklin county and the court may affirm or reverse the decision of the director and may order the director to refund the amount of the forfeiture. At the hearing before the common pleas court evidence may be introduced for and against the decision of the director. The decision of the common pleas court may be appealed as in other cases.

There is hereby created the ODOT letting fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. All certified checks and cashiers' checks received with bidders' bids, and all sums transferred to the treasurer of state by electronic funds transfer in connection with bidders' bids, under this section shall be credited to the fund. All such bid guaranties shall be held in the fund until a determination is made as to the final disposition of the money. If the department determines that any such bid guaranty is no longer required to be held, the amount of the bid guaranty shall be returned to the appropriate bidder. If the department determines that a bid guaranty under this section shall be forfeited, the amount of the bid guaranty shall be transferred or, in the case of money paid on a forfeited bond, deposited into the state treasury, to the credit of the highway operating fund. Any investment earnings of the ODOT letting fund shall be distributed as the treasurer of state considers appropriate.

The director shall require all bidders to furnish the director, upon such forms as the director may prescribe, detailed information with respect to all pending work of the bidder, whether with the department of transportation or otherwise, together with such other information as the director considers necessary.

In the event a bidder fails to submit anything required to be submitted with the bid and then fails or refuses to so submit such at the request of the director, the failure or refusal constitutes grounds for the director, in the director's discretion, to declare as forfeited the bid guaranty submitted with the bid.

The director may reject any or all bids. Except in regard to contracts for environmental remediation and specialty work for which there are no classes of work set out in the rules adopted by the director, if the director awards the contract, the director shall award it to the lowest competent and responsible bidder as defined by rules adopted by the director under section 5525.05 of the Revised Code, who is qualified to bid under sections 5525.02 to 5525.09 of the Revised Code. In regard to contracts for environmental remediation and specialty work for which there are no classes of work set out in the rules adopted by the director, the director shall competitively bid the projects in accordance with this chapter and shall award the contracts to the lowest and best bidder.

The award for all projects competitively let by the director under this section shall be made within ten days after the date on which the bids are opened, and the successful bidder shall enter into a contract and furnish a contract performance bond and a payment bond, as provided for in section 5525.16 of the Revised Code, within ten days after the bidder is notified that the bidder has been awarded the contract.

The director may insert in any contract awarded under this chapter a clause providing for value engineering change proposals, under which a contractor who has been awarded a contract may propose a change in the plans and specifications of the project that saves the department time or money on the project without impairing any of the essential functions and characteristics of the project such as service life, reliability, economy of operation, ease of maintenance, safety, and necessary standardized features. If the director adopts the value engineering proposal, the savings from the proposal shall be divided between the department and the contractor according to guidelines established by the director, provided that the contractor shall receive at least fifty per cent of the savings from the proposal. The adoption of a value engineering proposal does not invalidate the award of the contract or require the director to rebid the project.

Effective Date: 03-13-1997; 03-29-2005; 2008 HB562 09-22-2008

This section is set out twice. See also § 5525.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5525.01 - [Effective 7/1/2013] Advertisement for bids - awarding of contracts - ODOT letting fund.

Before entering into a contract, the director of transportation shall advertise for bids for two consecutive weeks in one newspaper of general circulation published in the county in which the improvement or part thereof is located, but if there is no such newspaper then in one newspaper having general circulation in an adjacent county. In the alternative, the director may advertise for bids as provided in section 7.16 of the Revised Code. The director may advertise for bids in such other publications as the director considers advisable. Such notices shall state that plans and specifications for the improvement are on file in the office of the director and the district deputy director of the district in which the improvement or part thereof is located and the time within which bids therefor will be received.

Each bidder shall be required to file with the bidder's bid a bid guaranty in the form of a certified check, a cashier's check, or an electronic funds transfer to the treasurer of state that is evidenced by a receipt or by a certification to the director of transportation in a form prescribed by the director that an electronic funds transfer has been made to the treasurer of state, for an amount equal to five per cent of the bidder's bid, but in no event more than fifty thousand dollars, or a bid bond for ten per cent of the bidder's bid, payable to the director, which check, transferred sum, or bond shall be forthwith returned to the bidder in case the contract is awarded to another bidder, or, in case of a successful bidder, when the bidder has entered into a contract and furnished the bonds required by section 5525.16 of the Revised Code. In the event the contract is awarded to a bidder, and the bidder fails or refuses to furnish the bonds as required by section 5525.16 of the Revised Code, the check, transferred sum, or bid bond filed with the bidder's bid shall be forfeited as liquidated damages. No bidder shall be required either to file a signed contract with the bidder's bid, to enter into a contract, or to furnish the contract performance bond and the payment bond required by that section until the bids have been opened and the bidder has been notified by the director that the bidder is awarded the contract.

The director shall permit a bidder to withdraw the bidder's bid from consideration, without forfeiture of the check, transferred sum, or bid bond filed with the bid, providing a written request together with a sworn statement of the grounds for such withdrawal is delivered within forty-eight hours after the time established for the receipt of bids, and if the price bid was substantially lower than the other bids, providing the bid was submitted in good faith, and the reason for the price bid being substantially lower was a clerical mistake evident on the face of the bid, as opposed to a judgment mistake, and was actually due to an unintentional and substantial arithmetic error or an unintentional omission of a substantial quantity of work, labor, or material made directly in the compilation of the bid. In the event the director decides the conditions for withdrawal have not been met, the director may award the contract to such bidder. If such bidder does not then enter into a contract and furnish the contract bond as required by law, the director may declare forfeited the check, transferred sum, or bid bond as liquidated damages and award the contract to the next higher bidder or reject the remaining bids and readvertise the project for bids. Such bidder , within thirty days, may appeal the decision of the director to the court of common pleas of Franklin county and the court may affirm or reverse the decision of the director and may order the director to refund the amount of the forfeiture. At the hearing before the common pleas court evidence may be introduced for and against the decision of the director. The decision of the common pleas court may be appealed as in other cases.

There is hereby created the ODOT letting fund, which shall be in the custody of the treasurer of state but shall not be part of the state treasury. All certified checks and cashiers' checks received with bidders' bids, and all sums transferred to the treasurer of state by electronic funds transfer in connection with bidders' bids, under this section shall be credited to the fund. All such bid guaranties shall be held in the fund until a determination is made as to the final disposition of the money. If the department determines that any such bid guaranty is no longer required to be held, the amount of the bid guaranty shall be returned to the appropriate bidder. If the department determines that a bid guaranty under this section shall be forfeited, the amount of the bid guaranty shall be transferred or, in the case of money paid on a forfeited bond, deposited into the state treasury, to the credit of the highway operating fund. Any investment earnings of the ODOT letting fund shall be distributed as the treasurer of state considers appropriate.

The director shall require all bidders to furnish the director, upon such forms as the director may prescribe, detailed information with respect to all pending work of the bidder, whether with the department of transportation or otherwise, together with such other information as the director considers necessary.

In the event a bidder fails to submit anything required to be submitted with the bid and then fails or refuses to so submit such at the request of the director, the failure or refusal constitutes grounds for the director, in the director's discretion, to declare as forfeited the bid guaranty submitted with the bid.

The director may reject any or all bids. Except in regard to contracts for environmental remediation and specialty work for which there are no classes of work set out in the rules adopted by the director, if the director awards the contract, the director shall award it to the lowest competent and responsible bidder as defined by rules adopted by the director under section 5525.05 of the Revised Code, who is qualified to bid under sections 5525.02 to 5525.09 of the Revised Code. In regard to contracts for environmental remediation and specialty work for which there are no classes of work set out in the rules adopted by the director, the director shall competitively bid the projects in accordance with this chapter and shall award the contracts to the lowest and best bidder.

The award for all projects competitively let by the director under this section shall be made within ten days after the date on which the bids are opened, and the successful bidder shall enter into a contract and furnish a contract performance bond and a payment bond, as provided for in section 5525.16 of the Revised Code, within ten days after the bidder is notified that the bidder has been awarded the contract.

The director may insert in any contract awarded under this chapter a clause providing for value engineering change proposals, under which a contractor who has been awarded a contract may propose a change in the plans and specifications of the project that saves the department time or money on the project without impairing any of the essential functions and characteristics of the project such as service life, reliability, economy of operation, ease of maintenance, safety, and necessary standardized features. If the director adopts the value engineering proposal, the savings from the proposal shall be divided between the department and the contractor according to guidelines established by the director, provided that the contractor shall receive at least fifty per cent of the savings from the proposal. The adoption of a value engineering proposal does not invalidate the award of the contract or require the director to rebid the project.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-13-1997; 03-29-2005; 2008 HB562 09-22-2008

This section is set out twice. See also § 5525.01, effective until 7/1/2013.



Section 5525.011 - Complying with federal surface transportation assistance act.

(A) The director of transportation shall award contracts pursuant to this chapter in conformity to the requirements of subsection (f) of section 105 of the federal "Surface Transportation Assistance Act of 1982," 96 Stat. 2099, 23 U.S.C.A. 105.

(B) Notwithstanding sections 153.50 to 153.52 of the Revised Code, neither the director nor any political subdivision or other public authority is required to solicit separate bids or award separate contracts for any branch of work in a contract for the construction or improvement of a road or highway funded in whole or in part by or through the department of transportation.

(C) When the director estimates that more than fifty-one per cent of the dollar amount of work to be performed in a contract is to be performed by one branch of work, the director shall designate the prime contractor for the contract from that one branch of work. This division does not apply if the director does not receive any bids from a prequalified prime contractor from that branch of work.

(D) As used in this section:

(1) "Road" or "highway" does not include physical facilities, garages, district offices, or other buildings funded in whole or in part by or through the department of transportation.

(2) "Branch of work" means any of the following:

(a) Plumbing and gas-fitting;

(b) Steam and hot-water heating, ventilating apparatus, and steam-powered plant;

(c) Electrical equipment.

Effective Date: 06-29-1999



Section 5525.02 - Qualification and classification of bidders.

Sections 5525.02 to 5525.09 of the Revised Code shall govern the qualification and classification of all bidders desiring to offer bids for the performance of contracts proposed to be awarded by the director of transportation, and all contracts attempted to be awarded to any person other than a bidder previously qualified in compliance with such sections shall be void, except that bidders submitting bids on environmental remediation and specialty projects for which there are no classes of work established by rules adopted by the director are not subject to the qualification requirements of sections 5525.02 to 5525.09 of the Revised Code. The director shall cause to be prepared the rules authorized to be made by the director, together with all printed forms for applications for qualification and statements of prospective bidders, and shall cause copies of the same to be disseminated as the director considers appropriate. All applications, statements, and other forms that applicants for qualification may be required to use shall be furnished by the director to any person on request.

Effective Date: 03-13-1997



Section 5525.03 - Application for qualification.

All prospective bidders other than environmental remediators and specialty contractors for which there are no classes of work provided for in the rules adopted by the director of transportation shall apply for qualification on forms prescribed and furnished by the director. The application shall be accompanied by a certificate of compliance with affirmative action programs issued pursuant to section 9.47 of the Revised Code and dated no earlier than one hundred eighty days prior to the date fixed for the opening of bids for a particular project. The director shall act upon an application for qualification within thirty days after it is presented to the director. Upon the receipt of any application for qualification, the director shall examine the application to determine whether the applicant is competent and responsible and possesses the financial resources required by section 5525.04 of the Revised Code. If the applicant is found to possess the qualifications prescribed by sections 5525.02 to 5525.09 of the Revised Code and by rules adopted by the director, including a certificate of compliance with affirmative action programs, a certificate of qualification shall be issued to the applicant, which shall be valid for the period of one year or such shorter period of time as the director prescribes, unless revoked by the director for cause as defined by rules adopted by the director under section 5525.05 of the Revised Code. The certificate of qualification shall contain a statement fixing the aggregate amount of work, for any or all owners, that the applicant may have under construction and uncompleted at any one time and may contain a statement limiting such bidder to the submission of bids upon a certain class of work. Subject to any restriction as to amount or class of work therein contained, the certificate of qualification shall authorize its holder to bid on all work on which bids are taken by the department of transportation during the period of time therein specified. An applicant who has received a certificate of qualification and desires to amend the certificate by the dollar amount or by the classes of work may submit to the director such documentation as the director considers appropriate. The director shall review the documentation submitted by the applicant and, within fifteen days, shall either amend the certificate of qualification or deny the request. If the director denies the request to amend the certificate, the applicant may appeal that decision to the director's prequalification review board in accordance with section 5525.07 of the Revised Code. Two or more persons, partnerships, or corporations may bid jointly on any one project, but only on condition that prior to the time bids are taken on the project the bidders make a joint application for qualification and obtain a joint certificate qualification.

The director may debar from participating in future contracts with the department any bidding company as well as any partner of a partnership, or the officers and directors of an association or corporation if the certificate of qualification of the company, partnership, association, or corporation is revoked or not renewed by the director. When the director reasonably believes that grounds for revocation and debarment exist, the director shall send the bidding company and any individual involved a notice of proposed revocation and debarment indicating the grounds for such action as established in rules adopted by the director under section 5525.05 of the Revised Code and the procedure for requesting a hearing. The notice and hearing shall be in accordance with Chapter 119. of the Revised Code. If the bidding company or individual does not respond with a request for a hearing in the manner specified in Chapter 119. of the Revised Code, the director shall revoke the certificate and issue the debarment decision without a hearing and shall notify the bidding company or individual of the decision by certified mail, return receipt requested. The debarment period may be of any length determined by the director and the director may modify or rescind the debarment at any time. During the period of debarment, the director shall not issue a certificate of qualification for any company, partnership, association, or corporation affiliated with a debarred individual. After the debarment period expires, the bidding company or individual, and any partnership, association, or corporation affiliated with the individual may make an application for qualification.

Effective Date: 06-30-1997



Section 5525.04 - Financial statement and financial audit.

No bidder shall be given a certificate of qualification unless the bidder's financial statement and the investigation made by the director of transportation show that the bidder possesses net current assets or working capital sufficient, in the judgment of the director, to render it probable that the bidder can satisfactorily execute the bidder's contracts and meet all contractual obligations. Any applicant desiring a certificate of qualification in an amount of five million dollars or more shall submit on forms prescribed by the director a financial audit prepared and attested as correct by an independent certified public accountant. Any applicant desiring a certificate of qualification in an amount that is less than five million dollars shall submit a financial review on forms prescribed by the director. The aggregate amount of work set forth in either type of certificate of qualification shall not exceed ten times the applicant's net current assets or working capital. At the time of bidding, a bidder's qualification is determined by the bidder's qualification amount minus all of the bidder's pending work.

Applicants for qualification shall expressly authorize the director to obtain any information that the director considers pertinent, with respect to the financial worth, assets, and liabilities of the applicant, from banks or other financial institutions, surety companies, dealers in material, equipment, or supplies, or other persons having business transactions with the applicant. Applicants shall expressly authorize all such financial institutions or other persons to furnish any such information requested from them by the director. All information filed with or furnished to the director by applicants or other persons, in connection with the administration of sections 5525.02 to 5525.09 of the Revised Code, shall be kept in confidence by the director and not revealed to any person, except upon proper order of a court. Failure to submit the required information or to expressly grant the director authority to obtain the required information shall result in the denial of a certificate of qualification. The director or the director's subordinates shall have access to the books of account and financial records of all applicants, unless the financial statement furnished by any applicant is prepared and attested as correct by a certified public accountant.

If an applicant for either type of certificate of qualification is or has been an employer in this state the application shall be accompanied by satisfactory evidence that the applicant has complied with Chapter 4123. of the Revised Code.

The director may require all qualified bidders to file financial statements at such intervals as the director prescribes. Sections 5525.02 to 5525.09 of the Revised Code shall be administered without reference to the residence of applicants, and the rules of the director shall apply equally to residents and nonresidents of this state. Sections 5525.02 to 5525.09 of the Revised Code, do not apply to the purchase of material, equipment, or supplies.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-13-1997



Section 5525.05 - Rules - lists of qualified bidders.

For the purpose of carrying into effect sections 5525.02 to 5525.09 of the Revised Code, and ensuring that the award of all contracts is made to competent and responsible bidders or the lowest and best bidders for environmental remediation and specialty work for which there are no classes of work set out in the rules adopted by the director, subject to and in accordance with Chapter 119. of the Revised Code, the director of transportation may adopt such rules as the director considers proper. The rules may cover the requirements of the department of transportation with respect to classes of work, joint ventures, subcontracting procedures, causes for revocation or nonrenewal of a certificate of qualification, establishment of a debarment process, equipment, past record and experience of applicant, personnel of organization, and any other matters the director considers necessary to enable the director to pass upon the qualifications of applicants. The director may make public lists of qualified bidders, but the lists shall not indicate the bidders' prequalification amounts.

Effective Date: 03-13-1997



Section 5525.06 - Subcontractor must be properly qualified.

No successful bidder shall enter into a subcontract with any other person, involving the performance of any part of any work upon which the bidder may be engaged for the department of transportation, unless the subcontractor has been properly qualified for the work sublet to the subcontractor or the subcontractor is eligible for participation without previous qualification under rules adopted by the director of transportation under section 5525.05 of the Revised Code.

Effective Date: 03-13-1997



Section 5525.061 - Subcontract approval.

The director of transportation shall not authorize or approve any subcontract pursuant to this chapter unless the subcontract is evidenced in writing and is in conformity with all applicable state and federal laws and regulations.

Effective Date: 07-01-1983



Section 5525.07 - Notification of final action - prequalification review board.

All applicants for qualification shall be promptly notified by the director of transportation of the director's final action on their applications. Any applicant, other than one who has been debarred, aggrieved by the decision of the director may file a new application at any time for qualification or, within ten days after receiving notification of such decision, the applicant may request, in writing, a reconsideration of the application by a prequalification review board, which the director shall create within the department of transportation with the request for reconsideration, the applicant shall submit additional evidence bearing on the applicant's qualifications. The review board shall consider the matter and either may adhere to or modify the director's previous decision. The review board shall act upon any request for reconsideration within fifteen days after the hearing and shall notify the applicant of the action taken. Upon being notified of the final action of the review board upon reconsideration, any applicant that is still aggrieved by the decision, within ten days after receiving notification of the decision, may take an appeal therefrom to the court of common pleas of Franklin county. The appeal shall be perfected by the filing of a bond with the clerk of the court of common pleas in an amount determined by the clerk, conditioned for payment by the appellant of the costs of the appeal in case the decision of the review board is sustained, and by causing a summons to be served upon the review board as in other civil actions involving the department. The grounds of appeal shall be fraud or abuse of discretion by the review board. The court shall hear the evidence offered by the appellant and by the review board, and if it finds there was neither fraud nor abuse of discretion, it shall dismiss the appeal; otherwise it may make the order with respect to qualification which it finds should have been made by the review board.

Effective Date: 06-30-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5525.08 - Disposition of bids of unqualified bidders - nonresponsive bids.

Except as otherwise provided in this section, the director of transportation shall not consider any bid filed with the director by any person who has not been qualified to bid. Bids from unqualified bidders discovered by the director prior to the reading thereof to be from such persons shall be returned without being read. If the director finds, subsequent to the opening of bids, that facts exist that would disqualify the lowest bidder, or that such bidder either is not competent and responsible or has submitted a nonresponsive bid, the director shall reject such bid, despite the fact of prior qualification of such bidder. No contract shall be awarded to any bidder not qualified to bid thereon at the time fixed for receiving bids, except that the director may award contracts for environmental remediation and specialty work not set out in the director's rules governing classes of work to bidders that are not qualified under sections 5525.02 to 5525.09 of the Revised Code.

Effective Date: 03-13-1997



Section 5525.09 - False statement with respect to financial worth.

No applicant for qualification shall knowingly make a false statement with respect to his financial worth in any application for qualification, financial statement, or other written instrument filed by him with the department of transportation, pursuant to sections 5525.02 to 5525.09 of the Revised Code, or the rules and regulations adopted pursuant thereto. Whoever violates this section shall be disqualified from submitting bids on contracts advertised for letting by the department of transportation for the period of two years following the date of his conviction.

Effective Date: 09-28-1973



Section 5525.10 - Contracts not to be awarded for more than cost plus five per cent.

Except as provided in section 5525.15 of the Revised Code, no contract for any road improvement shall be awarded for a greater sum than the estimated cost thereof plus five per cent. The bids received for an improvement shall be opened at the time and place stated in the notice and the bids shall conform to such other requirements as the director of transportation prescribes. If no acceptable bid is made the director may readvertise the work at the original estimate or amend the estimate and again proceed to advertise for bids. The director may contract for the construction or improvement of bridges and culverts or the grading required in connection with an improvement and may defer making contracts for the remainder of said improvement until such grade has become stable and solid.

Effective Date: 09-28-1973; 03-29-2005



Section 5525.11 - Contract upon a unit price basis.

The director of transportation may enter into any contract authorized by law upon a unit price basis. Where a contract is entered into upon a unit price basis, the contractor shall state in his bid the sum for which he offers to perform each unit of each different kind or class of work, and upon completion the quantities of each kind of work shall be measured and the contractor paid only for the quantities of work actually performed by him. Where the director elects to enter into a contract upon a unit price basis he may include in the estimate such reasonable sums as he deems necessary to cover variations in the actual quantities of work as compared with the estimated quantities. In the event the actual compensation earned by the contractor exceeds the estimate, any such excess shall be paid from any funds of the department of transportation which may be expended upon the improvement in question. In the event the actual compensation earned by the contractor is less than the estimate, the saving shall inure to the benefit of the state.

Effective Date: 09-28-1973



Section 5525.12 - Lumber deemed material.

Lumber in highway work shall be deemed material within the meaning of sections 153.54, 1311.26, and 5525.16 of the Revised Code when it actually becomes part of the structure or improvement in which it is used, or when it is used as form material.

Effective Date: 10-01-1953



Section 5525.13 - Limitation of surety bond and insurance.

Where surety bond is accepted from a surety company by the director of transportation on a contract it shall not be for more than ten per cent of the company's capital and surplus, unless the amount in excess of ten per cent is fully reinsured in some surety company that is authorized to transact business in this state.

The director may limit the total amount of insurance in force at any one time in any one company.

In the event of the insolvency of any surety, at any time prior to the completion of a contract, the director may require the contractor to furnish forthwith a new bond covering the uncompleted portion of the work.

Effective Date: 09-28-1973



Section 5525.14 - Written change orders or orders for extra work.

(A) Notwithstanding sections 125.01 to 125.11 of the Revised Code, the director of transportation, by written instruction to the contractor, may increase the quantities of any item specified or not specified in a competitively bid construction contract but, except as provided in division (B) of this section, the additional cost incurred by the increase shall not exceed the lesser of one hundred thousand dollars or five per cent of the total contract price. Any such provision for increased quantities or extra work shall be made in the form of a written change to the original contract and does not require competitive bidding.

(B) The one hundred thousand dollar or five per cent restriction in division (A) of this section does not apply to change orders or extra work contracts when the total dollar amount of the increase is twenty-five thousand dollars or less or to change orders or extra work contracts resulting from any of the following:

(1) An increase in the plan quantity that is determined during the final measurement of an item of work.

(2) Federally mandated requirements that did not exist at the time of the original contract award.

(3) Circumstances that would create a life-, safety-, or health-threatening situation or would unduly delay the completion of a project and increase its costs, but only if the director makes a finding of such fact, declares an emergency, and issues the finding. Extra work that the director contracts for in these circumstances may include not only construction needed to complete a project, but also adjustments needed to meet changed conditions, alterations in original plans, unforeseen contingencies, or payments necessitated by contract terminations or suspensions.

All change orders or extra work contracts set forth in division (B) of this section shall be reported to the controlling board quarterly in writing.

(C) The director, by written instruction to the contractor, may decrease or cancel the quantity of any item specified in a contract or portion of a contract and authorize payment to the contractor for reasonable costs incurred to date.

Effective Date: 04-05-2001



Section 5525.15 - Cost estimates may be confidential.

The director of transportation may provide that prior to the bid opening, the official engineer's estimate of cost of any project to be constructed by the department of transportation shall be confidential information . After the bid opening, only the total official engineer's estimate of cost may be published.

The unit price components and the estimate of cost of any particular item of work involved therein shall be kept and regarded by the director and all the director's subordinates as confidential, and are not public records for purposes of section 149.43 of the Revised Code . This section does not prohibit the department from furnishing unit price components and the estimate of cost for any particular item of work involved therein to the federal government, counties, municipal corporations, or other local political subdivisions or to railroad or railway companies proposing to pay any portion of the cost of an improvement. Planning estimates are those estimates created for management of the capital program of the department and are public records for purposes of section 149.43 of the Revised Code.

Section 5525.10 of the Revised Code, which provides that no contract for any improvement shall be awarded for a greater sum than the estimated cost thereof plus five per cent, does not apply in the case of any project with respect to which the authority conferred by this section is exercised. In cases in which the authority conferred by this section is exercised and in which the bid of the successful bidder exceeds the estimate, the director, before entering into a contract, shall determine that the bid of the successful bidder is fair and reasonable, and as long as the federal government imposes regulation on prices charged for construction service, shall require the successful bidder to certify that the bidder's bid does not exceed the maximum permitted by such federal regulation.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 09-17-1996; 03-29-2005



Section 5525.16 - [Effective Until 7/1/2013] Contract performance bond and payment bond.

(A) Before entering into a contract, the director of transportation shall require a contract performance bond and a payment bond with sufficient sureties, as follows:

(1) A contract performance bond in an amount equal to one hundred per cent of the estimated cost of the work, conditioned, among other things, that the contractor will perform the work upon the terms proposed, within the time prescribed, and in accordance with the plans and specifications, will indemnify the state against any damage that may result from any failure of the contractor to so perform, and, further, in case of a grade separation will indemnify any railroad company involved against any damage that may result by reason of the negligence of the contractor in making the improvement.

(2) A payment bond in an amount equal to one hundred per cent of the estimated cost of the work, conditioned for the payment by the contractor and all subcontractors for labor or work performed or materials furnished in connection with the work, improvement, or project involved.

(B) In no case is the state liable for damages sustained in the construction of any work, improvement, or project under this chapter and Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code.

This section does not require the director to take bonds as described in division (A) of this section in connection with any force account work, but the director may require those bonds in connection with force account work.

If any bonds taken under this section are executed by a surety company, the director may not approve such bonds unless there is attached a certificate of the superintendent of insurance that the company is authorized to transact business in this state, and a copy of the power of attorney of the agent of the company. The superintendent, upon request, shall issue to any licensed agent of such company the certificate without charge.

The bonds required to be taken under this section shall be executed by the same surety, approved by the director as to sufficiency of the sureties, and be in the form prescribed by the attorney general.

(C) Any person to whom any money is due for labor or work performed or materials furnished in connection with a work, improvement, or project, at any time after performing the labor or furnishing the materials but not later than ninety days after the acceptance of the work, improvement, or project by the director, may furnish to the sureties on the payment bond a statement of the amount due the person. If the indebtedness is not paid in full at the expiration of sixty days after the statement is furnished, the person may commence an action in the person's own name upon the bond as provided in sections 2307.06 and 2307.07 of the Revised Code.

An action shall not be commenced against the sureties on a payment bond until sixty days after the furnishing of the statement described in this section or, notwithstanding section 2305.12 of the Revised Code, later than one year after the date of the acceptance of the work, improvement, or project.

(D) As used in this section, "improvement," "subcontractor," "material supplier," and "materials" have the same meanings as in section 1311.01 of the Revised Code, and "contractor" has the same meaning as "original contractor" as defined in that section.

Effective Date: 03-13-1997; 03-30-2007

This section is set out twice. See also § 5525.16, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5525.16 - [Effective 7/1/2013] Contract performance bond and payment bond.

(A) Before entering into a contract, the director of transportation shall require a contract performance bond and a payment bond with sufficient sureties, as follows:

(1) A contract performance bond in an amount equal to one hundred per cent of the contract amount, conditioned, among other things, that the contractor will perform the work upon the terms proposed, within the time prescribed, and in accordance with the plans and specifications, will indemnify the state against any damage that may result from any failure of the contractor to so perform, and, further, in case of a grade separation will indemnify any railroad company involved against any damage that may result by reason of the negligence of the contractor in making the improvement.

(2) A payment bond in an amount equal to one hundred per cent of the contract amount, conditioned for the payment by the contractor and all subcontractors for labor or work performed or materials furnished in connection with the work, improvement, or project involved.

(B) In no case is the state liable for damages sustained in the construction of any work, improvement, or project under this chapter and Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code.

This section does not require the director to take bonds as described in division (A) of this section in connection with any force account work, but the director may require those bonds in connection with force account work.

If any bonds taken under this section are executed by a surety company, the director may not approve such bonds unless there is attached a certificate of the superintendent of insurance that the company is authorized to transact business in this state, and a copy of the power of attorney of the agent of the company. The superintendent, upon request, shall issue to any licensed agent of such company the certificate without charge.

The bonds required to be taken under this section shall be executed by the same surety, approved by the director as to sufficiency of the sureties, and be in the form prescribed by the attorney general.

(C) Any person to whom any money is due for labor or work performed or materials furnished in connection with a work, improvement, or project, at any time after performing the labor or furnishing the materials but not later than ninety days after the acceptance of the work, improvement, or project by the director, may furnish to the sureties on the payment bond a statement of the amount due the person. If the indebtedness is not paid in full at the expiration of sixty days after the statement is furnished, the person may commence an action in the person's own name upon the bond as provided in sections 2307.06 and 2307.07 of the Revised Code.

An action shall not be commenced against the sureties on a payment bond until sixty days after the furnishing of the statement described in this section or, notwithstanding section 2305.12 of the Revised Code, later than one year after the date of the acceptance of the work, improvement, or project.

(D) As used in this section, "improvement," "subcontractor," "material supplier," and "materials" have the same meanings as in section 1311.01 of the Revised Code, and "contractor" has the same meaning as "original contractor" as defined in that section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 03-13-1997; 03-30-2007

This section is set out twice. See also § 5525.16, effective until 7/1/2013.



Section 5525.17 - Failure of contractor or surety to complete work.

If a contractor has not commenced his work within a reasonable time, or does not carry the same forward with reasonable progress, or is improperly performing his work, or has abandoned, or fails or refuses to complete a contract entered into under Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code, the director of transportation shall make a finding to that effect and so notify the contractor in writing, and the rights of the contractor to control and supervise the work shall immediately cease. The director shall forthwith give written notice to the sureties on the bonds of such contractor of such action. If, within ten days after the receipt of such notice, such sureties on the contract performance bond or any one or more of them notify the director in writing of their intention to enter upon and complete the work covered by such contract, such sureties shall be permitted to do so and the director shall allow them thirty days, after the receipt of such notice in writing, within which to enter upon the work and resume construction, unless such time is extended by the director for good cause shown. If such sureties do not carry the same forward with reasonable progress, or if they improperly perform, abandon, or fail to complete the work covered by any such contract, the director shall complete the same in the manner provided in this section. In the event the sureties on the contract performance bond, or any one or more of them, notify the director in writing of their intention to enter upon and complete the work covered by such contract, and then fail or refuse to so complete, any additional costs reasonably incurred by the director as a result of such failure or refusal shall be computed by the director and become the liability of such surety, which is not limited by the amount of the contract performance bond. If the surety fails to pay such amount, the director shall certify the facts to the attorney general, who shall proceed to collect such additional costs from the surety and the amount so collected shall be paid into the state treasury to the credit of the fund from which the excess cost was originally paid.

If, after receiving notice of the action of the director in terminating the control of the contractor over the work covered by his contract, the sureties on such contract performance bond do not within ten days give the director the written notice provided for in this section, the director shall cause that portion of the work which remains uncompleted to be re-estimated and relet in accordance with the requirements applicable to original bids; or in the event the director determines with the approval of the controlling board that an extraordinary emergency exists, he may contract for the completion of the work without advertising the bids, if he considers it to be in the best public interest.

Before entering into a contract for the completion of any such improvement, the director shall require a contract performance bond and a payment bond with sufficient sureties each in an amount equal to one hundred per cent of the estimated cost of completing the work, and conditions relating to the bonds of original contractors shall apply to such bonds.

If the cost of completing such work exceeds the amount set aside or apportioned therefor, the remainder of the cost shall be paid from the appropriations from the state highway operating fund available for the use of the department of transportation and against which no contractual obligations exist.

If the cost of completing any such improvement exceeds the portion of the contract price remaining unpaid to the original contractor at the time of his default, such excess shall be computed by the director and becomes the liability of such contractor or surety or both. If either the contractor or surety fails to pay such amount, the director shall certify the facts to the attorney general, who shall proceed to collect such excess cost from the contractor and the sureties upon his contract performance bond, and the amount so collected shall be paid into the state treasury to the credit of the fund from which the excess cost was originally paid.

Where the estimated cost of completing a defaulted contract does not exceed five thousand dollars, the director may complete the same by force account, or by a contract let without advertisement.

Effective Date: 11-23-1977



Section 5525.18 - Contract with foreign corporation.

No contract shall be entered into by the director of transportation, if the bidder awarded the contract is a foreign corporation, until the secretary of state has certified that the corporation is authorized to do business in this state, and, if the bidder awarded the contract is a person or partnership nonresident of the state, until the person or partnership has filed with the secretary of state a power of attorney designating the secretary of state as its agent for the purpose of accepting service of summons in any action brought in this state against the person, firm, or corporation relating to the contract, or under the highway laws or under Chapter 4123. of the Revised Code. No estimate shall be paid to any contractor by the director until the administrator of workers' compensation has certified that the contractor has complied with every condition of Chapter 4123. of the Revised Code, and all acts amendatory thereof and supplementary thereto. The certificate of compliance shall be valid for fifteen days following the period for which the employer has paid an advance premium, and shall warrant and require the payment of all estimates dated during the fifteen-day period, other than final estimates, unless the certificate is revoked by the administrator. Upon the request of any contractor upon state highway work, or person, firm, or corporation intending to engage in contracting upon such work, the administrator, upon the receipt of any premium due, shall forward the certificate to the director.

Effective Date: 11-03-1989



Section 5525.19 - Payment of costs.

Payment for the cost of the establishment, construction, reconstruction, improvement, maintenance, and repair of a highway under Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code shall be made at intervals of not less than once a month as the work progresses, upon estimates made by the district deputy director of transportation in charge of the improvement and upon approval of the director of transportation. When an estimate is allowed on account of material delivered on the site of the work or in the vicinity thereof, but not yet incorporated therein, the material shall become the property of the state, but if the material is stolen, destroyed, or damaged by casualty before being used, or for any reason becomes unfit for use, the contractor shall replace the material at the contractor's own expense.

In addition to the estimates provided for by law, the director, under such conditions as the director prescribes, may allow and pay to a contractor a sum not exceeding the value of the material delivered by the contractor and safely stored at an approved site. When such estimate is allowed, the material on which it is allowed shall become the property of the state, but in case the material is stolen, destroyed, or damaged by casualty before being used, or for any reason becomes unfit for use, the contractor shall replace the material at the contractor's expense. A contractor may insure against loss or damage by fire or otherwise all materials on which estimates have been allowed.

Effective Date: 09-16-1998



Section 5525.20 - Incentive and disincentive contract provisions.

(A) Subject to division (B) of this section, the director of transportation may include incentive and disincentive provisions in contracts the director executes for projects or portions or phases of projects that involve any of the following:

(1) A major bridge out of service;

(2) A lengthy detour;

(3) Excessive disruption to traffic;

(4) A significant impact on public safety;

(5) A link that completes a segment of a highway.

(B) No such provisions shall be included in any particular contract without the prior consent of the municipal corporation, or, if outside a municipal corporation and off the state highway system, the prior consent of the board of county commissioners of the county, in which the bridge, detour, disruption, impact, or link will be located or occur.

(C) If the director decides to include incentive and disincentive provisions in such contracts, the director shall make those provisions part of the bid proposal issued by the director pursuant to this chapter and shall also adopt rules, in accordance with Chapter 119. of the Revised Code, governing the formulation and use of those provisions. The rules shall be equivalent in scope, content, and coverage to the regulations the federal highway administrator issues concerning the use of such provisions in state contracts.

As used in this section, "incentive and disincentive provisions" means provisions under which the contractor would be compensated a certain amount of money for each day specified critical work is completed ahead of schedule or under which the contractor would be assessed a deduction for each day the specified critical work is completed behind schedule. The director also may elect to compensate the contractor in the form of a lump sum incentive for completing critical work ahead of schedule.

Effective Date: 03-31-2003



Section 5525.21 - Authorizing minimal amount of foreign steel products in bridge projects.

In conjunction with the requirements of section 153.011 of the Revised Code, the director of transportation may, in connection with any bridge project for which a contract has been entered into, authorize in writing the use of a minimal amount of foreign steel products if either of the following is true:

(A) The cost for each contract item used does not exceed one-tenth of one per cent of the total contract cost, or two thousand five hundred dollars, whichever is greater. For the purposes of this section, the cost is the value of the steel product as delivered to the project.

(B) The director determines that specified steel materials are not produced in the United States in sufficient quantity or otherwise are not reasonably available to meet contract requirements.

Effective Date: 07-20-1992



Section 5525.22 - Demolition contracts.

For contracts for projects that involve the demolition of property for a right-of-way, the director of transportation shall include in the contract adequate provision for liquidated damages and a requirement that the contractor inform the department of the method for disposal of demolition debris prior to the start of work.

Effective Date: 06-30-1995



Section 5525.23 - Binding dispute resolution for contract controversies.

(A) The director of transportation may include in any construction contract a provision authorizing a binding dispute resolution method for any controversy subsequently arising out of the contract. The binding dispute resolution method may proceed only upon agreement of all parties to the controversy. If all parties do not agree to proceed to binding dispute resolution, a party having a claim against the department of transportation shall exhaust its administrative remedies specified in the construction contract prior to filing any action against the department in the court of claims.

No appeal from the determination of a technical expert lies to any court, except that the court of common pleas of Franklin county may issue an order vacating such a determination upon the application of any party to the binding dispute resolution if any of the following applies:

(1) The determination was procured by corruption, fraud, or undue means.

(2) There was evident partiality or corruption on the part of the technical expert.

(3) The technical expert was guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy, or of any other misbehavior by which the rights of any party have been prejudiced.

(B) The director, not later than the first day of February of every year, shall provide the governor, the attorney general, the president of the senate, and the speaker of the house of representatives with a written list detailing the claims resolved in the manner provided by division (A) of this section during the preceding calendar year.

(C) As used in this section, "binding dispute resolution" means a binding determination after review by a technical expert of all relevant items, which may include documents, and by interviewing appropriate personnel and visiting the project site involved in the controversy. "Binding dispute resolution" does not involve representation by legal counsel or advocacy by any person on behalf of any party to the controversy.

Effective Date: 06-29-2001



Section 5525.25 - Warranty specifications in bidding documents.

(A) For each fiscal year, not more than one-fifth of the department of transportation's capital construction projects shall be bid requiring a warranty as specified in the bidding documents and in division (B) of this section.

(B) A warranty period under this section shall be:

(1) Not more than seven years, for pavement in the case of new construction;

(2) Not more than five years, in the case of bridge painting and pavement resurfacing and rehabilitation;

(3) Not more than two years, in the case of pavement preventative maintenance, pavement markings, raised pavement markers, guardrail, and other project items as determined by the director.

This section does not apply to contracts the director makes on behalf of a political subdivision.

Effective Date: 06-29-2001; 03-29-2005



Section 5525.26 - Employment of residents and local businesses.

Except as provided in federal law, if a project for the construction, reconstruction, or other improvement to a road or highway is administered by the department of transportation or any local public authority authorized under division (C) of section 5501.03 of the Revised Code, if the project is located in a municipal corporation with a population of at least four hundred thousand that is in a county with a population of at least one million two hundred thousand, and if the project is funded with at least one hundred thousand dollars from a political subdivision, then a contractor for the project shall comply with regulations or ordinances of the political subdivision that are in effect before July 1, 2009, and that specifically relate to the employment of residents and local businesses of the political subdivision in the performance of the work of the project, and such ordinances or regulations shall be included by reference unambiguously in the contract between the department of transportation or public authority and the contractor for the project.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.



Section 5525.99 - Penalty.

(A) Whoever violates sections 5525.02 to 5525.99, inclusive, of the Revised Code, shall be fined not less than one hundred nor more than five hundred dollars.

Effective Date: 10-01-1953






Chapter 5526 - CONTRACTS FOR PROFESSIONAL SERVICES

Section 5526.01 - [Effective Until 7/1/2013] Contracts for professional services definitions.

As used in this chapter:

(A) "Firm" means any person or limited liability company that is legally engaged in rendering professional services.

(B) "Federal Water Pollution Control Act" has the same meaning as in section 6111.01 of the Revised Code.

(C) "Professional services" means any of the following:

(1) The practice of engineering as defined in section 4733.01 of the Revised Code;

(2) The practice of surveying as defined in section 4733.01 of the Revised Code;

(3) The practice of landscape architecture as defined in section 4703.30 of the Revised Code;

(4) The evaluation of environmental impacts performed in accordance with the "National Environmental Policy Act of 1969," 83 Stat. 852, 42 U.S.C. 4321, as amended, the Federal Water Pollution Control Act, or any other applicable law or regulation;

(5) Right-of-way acquisition services such as right-of-way project management, title searches, property valuations, appraisals, appraisal reviews, negotiations, relocation services, appropriation activities, real estate closings, and property management activities that are performed for the purpose of properly acquiring private and public property rights in conjunction with public highway projects and that conform to Chapters 163. and 5501. of the Revised Code; rules 5501:2-5-01 to 5501:2-5-06 of the Ohio Administrative Code; the "Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970," 84 Stat. 1894, 42 U.S.C. 4601, et seq., as amended; the "Surface Transportation and Uniform Relocation Assistance Act of 1987," Public Law No. 100-17 , 101 Stat. 132; applicable provisions of Titles 23 and 49 of the Code of Federal Regulations; and any applicable policies and procedures established by the department of transportation;

(6) Services related to the department's administration of construction contract claims, including, but not limited to, the analysis of claims, assistance in negotiations, and assistance during litigation;

(7) Architectural services related to bridges;

(8) Any other professional service that is determined by the director of transportation or any other designated officials of the department to be necessary for the provision of transportation services.

"Professional services" does not mean the practice of architecture as regulated under Chapter 4703. of the Revised Code, except landscape architecture and architectural services related to bridges as provided in divisions (C)(3) and (7) of this section.

(D) "Qualifications" means all of the following:

(1) The competence of a firm to perform required professional services as indicated by the technical training, education, and experience of the firm's personnel, in particular the technical training, education, and experience of the firm's personnel assigned to perform professional services for the department;

(2) The ability of a firm in terms of its workload and the availability of qualified personnel, equipment, and facilities to perform the required professional services competently and expeditiously;

(3) The past performance of a firm as indicated by evaluations of previous clients of the firm with respect to such factors as control of costs, quality of work, and meeting of deadlines;

(4) Any other relevant factors as determined by the director.

Effective Date: 06-29-2001

This section is set out twice. See also § 5526.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5526.01 - [Effective 7/1/2013] Contracts for professional services definitions.

As used in this chapter:

(A) "Firm" means any person or limited liability company that is legally engaged in rendering professional services.

(B) "Federal Water Pollution Control Act" has the same meaning as in section 6111.01 of the Revised Code.

(C) "Professional services" means any of the following:

(1) The practice of engineering as defined in section 4733.01 of the Revised Code;

(2) The practice of surveying as defined in section 4733.01 of the Revised Code;

(3) The practice of landscape architecture as defined in section 4703.30 of the Revised Code;

(4) The evaluation of environmental impacts performed in accordance with the "National Environmental Policy Act of 1969," 83 Stat. 852, 42 U.S.C. 4321, as amended, the Federal Water Pollution Control Act, or any other applicable law or regulation;

(5) Right-of-way acquisition services such as right-of-way project management, title searches, property valuations, appraisals, appraisal reviews, negotiations, relocation services, appropriation activities, real estate closings, and property management activities that are performed for the purpose of properly acquiring private and public property rights in conjunction with public highway projects and that conform to Chapters 163. and 5501. of the Revised Code; rules 5501:2-5-01 to 5501:2-5-06 of the Ohio Administrative Code; the "Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970," 84 Stat. 1894, 42 U.S.C. 4601, et seq., as amended; the "Surface Transportation and Uniform Relocation Assistance Act of 1987," Public Law No. 100-17, 101 Stat. 132; applicable provisions of Titles 23 and 49 of the Code of Federal Regulations; and any applicable policies and procedures established by the department of transportation;

(6) Services related to the department's administration of construction contract claims, including, but not limited to, the analysis of claims, assistance in negotiations, and assistance during litigation;

(7) Architectural services related to bridges;

(8) Any other professional service that is determined by the director of transportation or any other designated officials of the department to be necessary for the provision of transportation services or to provide assistance to the department in furtherance of its statutory duties and powers.

"Professional services" does not mean the practice of architecture as regulated under Chapter 4703. of the Revised Code, except landscape architecture and architectural services related to bridges as provided in divisions (C)(3) and (7) of this section.

(D) "Qualifications" means all of the following:

(1) The competence of a firm to perform required professional services as indicated by the technical training, education, and experience of the firm's personnel, in particular the technical training, education, and experience of the firm's personnel assigned to perform professional services for the department;

(2) The ability of a firm in terms of its workload and the availability of qualified personnel, equipment, and facilities to perform the required professional services competently and expeditiously;

(3) The past performance of a firm as indicated by evaluations of previous clients of the firm with respect to such factors as control of costs, quality of work, and meeting of deadlines;

(4) Any other relevant factors as determined by the director.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-29-2001

This section is set out twice. See also § 5526.01, effective until 7/1/2013.



Section 5526.02 - Contracts for professional services.

Notwithstanding Chapter 125. and sections 153.65 to 153.71 of the Revised Code, the director of transportation may employ or enter into contracts with any qualified firm for professional services in accordance with this chapter.

Effective Date: 06-29-2001



Section 5526.03 - Notice of intent to enter into contract for professional services.

The director of transportation shall issue public notice of the intent of the department of transportation to enter into a contract for professional services. The director shall advertise the public notice via the internet or by other means to ensure that qualified firms are notified and given the opportunity to be considered for the award of the contract. The director may include more than one contract in a single public notice. The director may limit the number of contracts to which a firm may respond for the purpose of ensuring quality in the performance of those contracts.

A public notice issued under this section shall be issued in a uniform and consistent manner, shall be issued sufficiently in advance of the time that responses must be received, and shall do both of the following:

(A) Include a general description of the project, a statement of the specific professional services required, and a description of the qualifications required for the project;

(B) Describe the procedures by which firms may submit statements of qualifications in order to be considered for a contract.

Effective Date: 06-29-2001



Section 5526.04 - Prequalification requirements for firms seeking to provide professional services.

The director of transportation may institute prequalification requirements for firms seeking to provide professional services and may require that each prequalified firm maintain a current statement of qualifications with the department of transportation. The prequalification requirements shall be based on the factors set forth in division (D) of section 5526.01 of the Revised Code.

Effective Date: 06-29-2001



Section 5526.05 - Evaluation of qualifications.

(A) For every professional service contract for which the department of transportation provides public notice under section 5526.03 of the Revised Code, the director of transportation shall evaluate the qualifications of each firm seeking to enter into the contract with the department. The director may hold discussions with any such firm for the purposes of obtaining more information about a statement of qualifications submitted by the firm, the scope and nature of the services that the firm would provide, and the various technical approaches that the firm may take with respect to the project to which the proposed contract applies.

(B) Following the evaluation of the qualifications of firms and any additional discussions with those firms with respect to a contract for professional services, the director shall do both of the following:

(1) Select and rank no fewer than three firms that the director considers to be the most qualified to provide the required professional services unless the director determines that fewer than three qualified firms are available, in which case the director shall select and rank those firms;

(2) Negotiate a contract with the firm that is ranked the most qualified to perform the required professional services. The contract negotiations shall be directed toward all of the following:

(a) Ensuring that the firm and the department have a mutual understanding of the essential requirements involved in providing the required professional services;

(b) Determining that the firm will make available the necessary personnel, equipment, and facilities to perform the professional services within the time that will be required in the contract;

(c) Agreeing on compensation that is fair and reasonable, taking into account the estimated value, scope, complexity, and nature of the services.

(C) Upon the failure to negotiate a contract with the firm that is ranked most qualified under division (B) of this section, the director shall notify the firm in writing of the termination of negotiations and shall enter into negotiations with the firm that is ranked next most qualified. If negotiations fail with that firm, the director shall negotiate with each subsequently ranked firm in order of ranking until a contract is negotiated and entered into or until the director selects and ranks additional firms under division (D) of this section. All negotiations shall comply with this section and any rules adopted under this chapter.

(D) If the director fails to negotiate a contract with any of the firms selected under division (B) of this section, the director shall select and rank additional firms based on their qualifications. Negotiations shall continue in the same manner as with the firms selected and ranked under division (B) of this section until a contract is negotiated and entered into.

(E) When a contract is negotiated, the director, if required under section 127.16 of the Revised Code, shall request approval of the controlling board to make expenditures under the contract. However, if the director is selecting firms for a group of contracts included in a single announcement and the approval of the controlling board is required under that section, the director may present the selections as a group to the controlling board for the board's approval prior to negotiation of the contracts. Final negotiations of the group of contracts may be completed after the controlling board's approval. If the director fails to negotiate a contract with a firm that is selected to perform one of the contracts of a group of contracts, the director shall notify the controlling board of the selection of an alternate firm under division (C) or (D) of this section.

If the estimated construction cost of a project is twenty million dollars or more, the director may present preliminary estimates regarding the project to the controlling board for the purpose of requesting authority to select firms and enter into contracts for professional services for that project without further consent of the controlling board. The director shall keep itemized records of the funds that are obligated under each contract and shall report those amounts to the controlling board annually.

Effective Date: 06-29-2001



Section 5526.06 - Contracts for professional servicesules.

(A) The director of transportation may adopt, amend, or rescind rules in accordance with Chapter 119. of the Revised Code for the purpose of implementing sections 5526.02 to 5526.05 of the Revised Code.

(B) Sections 5526.02 to 5526.05 of the Revised Code do not apply to any of the following:

(1) A project with an estimated cost of less than fifty thousand dollars;

(2) A project that is determined by the director to be an emergency requiring immediate action under section 5526.08 of the Revised Code. When contracting for professional services for the purpose of addressing the emergency, the director shall comply with that section.

(3) A project requiring special expertise where there exist fewer than three qualified firms.

Effective Date: 06-29-2001



Section 5526.07 - Professional liability insurance policy.

(A) Except for any firm providing professional services that relate to research or training, right-of-way acquisition services, or services to assist the department of transportation in the administration of contract claims, a firm that renders professional services to the department, during the period of the performance of professional services for the department and for any other period of time specified in a contract with the department, shall have and maintain, or be covered by, a professional liability insurance policy or policies with a company or companies that are authorized to do business in this state and that afford professional liability coverage for the professional services rendered. The insurance shall be in an amount considered sufficient by the director of transportation.

(B) The requirement to have or be covered by professional liability insurance under division (A) of this section may be waived by the director for good cause.

Effective Date: 06-29-2001



Section 5526.08 - Emergency declaration.

The director of transportation may declare an emergency if circumstances exist that threaten life, safety, or health or if a situation arises that would greatly increase the costs of a project if not addressed. The director shall declare an emergency by preparing a written statement of the circumstances that exist that warrant the declaration. Notwithstanding section 127.16 of the Revised Code, the director may then select a firm with appropriate qualifications and negotiate a contract for the immediate performance of emergency professional services. Not later than thirty days after the professional services have been performed, the director shall submit a written report to the controlling board indicating the amount of the emergency contract, the services performed by the firm, and the circumstances giving rise to the emergency.

Effective Date: 06-29-2001






Chapter 5527 - STATE HIGHWAY CONSTRUCTION FUND

Section 5527.01 - [Repealed].

Effective Date: 11-23-1977



Section 5527.02 - Use of funds from registration of automobiles.

Funds derived by the department of transportation from the registration of automobiles shall be used for the reconstruction, widening, repairing, resurfacing, and maintaining of the state highway system.

Effective Date: 09-28-1973



Section 5527.03 - Use of funds for lighting and safety purposes.

Funds derived from the state's share of the motor vehicle fuel taxes and the highway use tax may be used by the director of transportation for the purpose of lighting limited access interchanges, roadway parks and rest areas, and elsewhere on state highways where in the discretion of the director lighting is needed for informational purposes or to alert the traveling public of unusual roadway hazards.

Effective Date: 09-28-1973






Chapter 5528 - STATE HIGHWAY BONDS

Section 5528.01 - [Repealed].

Effective Date: 05-21-1976



Section 5528.02 to 5528.06 - [Repealed].

Effective Date: 08-26-1977



Section 5528.07 to 5528.08 - [Repealed].

Effective Date: 05-21-1976



Section 5528.10 - Selling bonds.

The commissioners of the sinking fund designated by Section 8 of Article VIII, Ohio Constitution and section 129.01 of the Revised Code are hereby authorized to issue and sell, in amounts authorized by the general assembly, bonds and other obligations of this state in accordance with Section 2g of Article VIII, Ohio Constitution and this section.

The total debt created as evidenced by such bonds and other obligations shall not exceed five hundred million dollars and shall be discharged in full not later than December 31, 1989.

The principal of all bonds and other obligations and the interest thereon shall be exempt from all taxes levied by the state or any taxing subdivision or district thereof.

All bonds and other obligations shall pass as negotiable instruments and shall possess all of the attributes thereof.

All bonds or other obligations shall bear interest at such rates as may be fixed in the resolution of the commissioners of the sinking fund awarding them to the successful bidder or bidders.

All bonds or other obligations may, at the option of the commissioners of the sinking fund, be issued subject to call, in whole or in part, at par and accrued interest at such times as may be determined by the commissioners.

All bonds or other obligations shall mature at such a time or times as may be fixed by the commissioners of the sinking fund in the resolution authorizing the issuance of such bonds or other obligations, provided that all bonds or other obligations shall be retired in full not later than December 31, 1989.

All bonds or other obligations shall be signed by such members of the commissioners of the sinking fund as are designated in the resolution authorizing such bonds or other obligations. Any coupons attached to such bonds or other obligations shall bear the facsimile signature of the treasurer of state. In case any officer or member of the commissioners of the sinking fund whose signature or a facsimile of whose signature appears on any bonds or other obligations or on any coupons attached thereto ceases to be such officer or such commissioner before the delivery of such bonds or other obligations, such signature or such facsimile is nevertheless valid and sufficient for all purposes the same as if he had remained in office until such delivery.

All bonds or other obligations shall be sold at public sale, after publication of notice of such sale as provided by this section, to the highest bidder or bidders therefor based on the lowest interest cost to absolute maturity.

Notice of the sale of bonds or other obligations having a maturity of more than one year shall be published once each week for three consecutive weeks on the same day of each of such weeks, the first of such notices being published at least twenty-one full days before the date of such sale, in each of the eight most populous counties in the state as determined by the 1960 federal census in a newspaper of general circulation in the county. A notice of such sale may also be published in one or more financial journals of national circulation.

Notice of the sale of bonds or other obligations having a maturity of one year or less shall be published once, at least ten full days before the date of such sale, in one or more newspapers published in and of general circulation in Franklin county and in one or more financial journals of national circulation.

Each of such published notices shall state the day, hour, and place of the sale, the total principal amount and date of the bonds or other obligations to be sold, the dates of payment of principal and interest, whether or not they are callable, information as to their denominations, amounts of principal maturities and rates of interest which they shall bear, and such other information as the commissioners of the sinking fund consider advisable.

The commissioners of the sinking fund may reject all bids and readvertise and reoffer bonds or other obligations for sale.

Each issue of bonds or other obligations shall be authorized by a resolution adopted by a majority of the full membership of the commissioners of the sinking fund. The resolution shall set forth the date of the bonds or other obligations, the principal amount thereof, the estimated interest rate, the date or dates of payment of principal and interest, the places of payment of principal and interest, the amounts and dates of maturity of principal, whether or not they shall have interest coupons attached, whether or not they shall be callable, the privileges of registration of the principal or of the principal and interest, the title of the bonds or other obligations, information as to their denominations, and shall provide the method of executing the bonds or other obligations and for affixing thereto the great seal of this state.

Effective Date: 08-26-1977



Section 5528.11 - Issuing notes in anticipation of bonds.

The phrase "other obligations" as used in section 5528.10 and this section of the Revised Code includes notes issued in anticipation of the issuance of bonds, which notes may be renewed from time to time, and which renewal notes and bonds issued to fund other obligations, shall not be charged against the aggregate amount of indebtedness which can be incurred under authority of Section 2g of Article VIII, Ohio Constitution.

If notes are issued in anticipation of bonds the commissioners of the sinking fund shall issue bonds to retire such notes at their maturity unless the commissioners have provided for such retirement from the proceeds of renewal notes issued in anticipation of bonds, or moneys to be available on the maturity date in the highway improvement bond retirement fund created by section 5528.12 of the Revised Code, or both.

Effective Date: 12-02-1964



Section 5528.12 - Highway improvement bond retirement fund.

There is hereby created in the state treasury a fund to be known as the "highway improvement bond retirement fund." Moneys to the credit of said fund shall be expended for the purpose of paying interest, principal, and charges for the issuance and retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution and sections 5528.10 and 5528.11 of the Revised Code.

All moneys credited to such fund are hereby pledged and appropriated to meet payments of interest, principal, and charges for the issuance and retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution and sections 5528.10 and 5528.11 of the Revised Code upon the order of the commissioners of the sinking fund.

Effective Date: 12-02-1964



Section 5528.13 - Investing excess moneys of highway improvement bond retirement fund.

The commissioners of the sinking fund may invest any moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code, in excess of the total amount of moneys necessary to meet in full all payments of interest, principal, and charges on outstanding bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, due and payable during the current calendar year, in bonds, notes, certificates of indebtedness, treasury bills, or other securities, issued by and constituting direct obligations of the United States of America, or discount notes of the federal national mortgage association; provided, that only such obligations as will mature or are redeemable at the option of the holder within two years from the date of purchase shall be eligible securities for such investments. All investment earnings of the fund shall be credited to the fund.

Effective Date: 07-01-1985



Section 5528.14 - Certifying moneys needed to meet all bond payments for year.

The commissioners of the sinking fund shall on or before the fifteenth day of January of each calendar year, certify to the treasurer of state the total amount of moneys required, during the current calendar year, to meet in full all payments of interest, principal, and charges due and payable in that calendar year for the retirement of bonds and other obligations after deducting from such total amount the principal of notes which the commissioners of the sinking fund certify will be paid from the proceeds of bonds or renewal notes, issued pursuant to Section 2g of Article VIII, Ohio Constitution and sections 5528.10 and 5528.11 of the Revised Code.

Effective Date: 12-02-1964



Section 5528.15 - Certifying sufficient moneys to meet bond payments for year for highway improvement bond retirement fund.

When the moneys to the credit of the highway improvement bond retirement fund, created by section 5528.12 of the Revised Code, are sufficient to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution and sections 5528.10 and 5528.11 of the Revised Code, due and payable during the current calendar year, except the principal of notes which the commissioners of the sinking fund certify will be retired by the issuance of bonds or renewal notes, the commissioners of the sinking fund shall certify such fact to the treasurer of state.

Effective Date: 12-02-1964



Section 5528.16 - Insufficient moneys in highway improvement bond retirement fund.

In the event the moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code are insufficient to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g, Article VIII, Ohio Constitution and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year, except the principal of notes which the commissioners of the sinking fund certify will be retired by the issuance of bonds or renewal notes, the commissioners of the sinking fund may on or before the fifteenth day of January of any such year or any time or times during such calendar year but shall in any event within ten days prior to the time any such payments are due certify to the treasurer of state the total amount of such payments, the amount of moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code, and the amount of additional money necessary to be credited to such bond retirement fund to meet in full the payment of such interest, principal, or charges when due.

Upon the receipt of such certification, or if on presentation for payment when due of either principal or interest on the bonds or other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, there be insufficient moneys for payment of such principal and interest, the treasurer of state shall transfer the amount required as the additional moneys necessary to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code to the highway improvement bond retirement fund created by section 5528.12 of the Revised Code from the undistributed revenues derived from fees, excise, or license taxes, levied by the state, relating to registration, operation or use of vehicles on public highways, or to fuels used for propelling such vehicles.

Effective Date: 11-23-1977



Section 5528.17 - Certifying sufficient moneys to meet bond payments for highway improvement bond retirement fund for two years.

When the moneys to the credit of the highway improvement bond retirement fund, created by section 5528.12 of the Revised Code, are sufficient to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year and the next succeeding calendar year, except the principal of notes which the commissioners of the sinking fund certify will be retired by the issuance of bonds or renewal notes, the commissioners of the sinking fund shall certify such fact to the treasurer of state.

Effective Date: 12-02-1964



Section 5528.18 - Certifying sufficient moneys to retire all bonds issued.

When the moneys to the credit of the highway improvement bond retirement fund, created by section 5528.12 of the Revised Code, are sufficient to meet in full all payments of interest, principal, and charges for the retirement of all bonds and other obligations which may be issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, the commissioners of the sinking fund shall certify such fact to the treasurer of state.

Effective Date: 12-02-1964



Section 5528.19 - Certifying retirement of all bonds - transferring remaining funds.

Upon the payment in full of all interest, principal, and charges for the retirement of all bonds and other obligations which may be issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, the commissioners of the sinking fund shall make a certification of such fact to the clerk of the senate, the chief administrative officer of the house of representatives, and the treasurer of state.

Upon the receipt of such certification, the treasurer of state shall transfer all moneys remaining to the credit of the highway improvement bond retirement fund, created by section 5528.12 of the Revised Code, to the highway obligations bond retirement fund created by section 5528.32 of the Revised Code.

Effective Date: 03-09-1999



Section 5528.20 - Substituting pledged taxes.

The general assembly may from time to time repeal any fee, excise, or tax pledged by Section 2g of Article VIII, Ohio Constitution, to the payment of the interest on or principal of the bonds or other obligations issued pursuant to said Section 2g and sections 5528.10 and 5528.11 of the Revised Code, and enact as a substitute therefor any fee, excise, or tax relating to the registration, operation, or use of vehicles on the public highways, or to fuels used for propelling such vehicles, provided that nothing in this section authorizes any impairment of the obligation of this state to levy and collect sufficient of said fees, excises, or taxes to pay the bonds or other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, for which other provision is not made.

Effective Date: 02-21-1967



Section 5528.30 - Sale of highway obligations.

The commissioners of the sinking fund designated by Section 8 of Article VIII, Ohio Constitution, and section 129.01 of the Revised Code are hereby authorized in accordance with Section 2i of Article VIII, Ohio Constitution and sections 5528.30 to 5528.40 of the Revised Code, to issue and sell, in amounts authorized by the general assembly, tax supported obligations, herein called "highway obligations," including bonds and notes of the state for the purpose of the construction, reconstruction, or other improvement of highways, including those on the state highway system and urban extensions thereof, those within or leading to public parks or recreational areas, and those within or leading to municipal corporations, the acquisition, construction, reconstruction, or other improvement of, and the provision of equipment for, buildings, structures, or other improvements for research and development with respect to highways and highway transportation, the acquisition and improvement of real estate and interests therein and necessary planning and engineering, required for such improvements, including participation in such improvements with the federal government, municipal corporations, counties or other governmental entities or any one or more of them which participation may be by grants, loans or contributions to them for any of such improvements. As used in sections 5528.30 to 5528.41 of the Revised Code, any reference to obligations authorized or issued pursuant to or in accordance with Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, includes only those tax supported obligations so identified in such Section 2i for the purpose stated in this section.

Not more than one hundred million dollars principal amount of highway obligations may be issued in any calendar year and not more than five hundred million dollars principal amount thereof may be outstanding at any one time.

The principal of all highway obligations and the interest thereon shall be exempt from all taxes levied by the state or any taxing subdivision or district thereof.

Highway obligations shall pass as negotiable instruments and shall possess all of the attributes thereof, shall bear interest at such rates as may be fixed in the resolution of the commissioners of the sinking fund awarding them to the successful bidder or bidders, may, at the option of the commissioners of the sinking fund, be issued subject to call, in whole or in part, at such price or prices and accrued interest, and at such times, all as may be determined by the commissioners, and shall mature at such times as may be fixed by the commissioners of the sinking fund in the resolution authorizing the issuance of such obligations, provided that highway obligations shall mature in not more than thirty years from the date of issuance thereof, or, if issued to retire highway obligations previously issued hereunder, within thirty years from the date the debt was originally contracted.

Highway obligations shall be signed by such members of the commissioners of the sinking fund as are designated in the resolution authorizing such obligations provided that all but one of such signatures may be by facsimile signatures. Any coupons attached to such obligations shall bear the facsimile signature of the treasurer of state. In case any officer or member of the commissioners of the sinking fund whose signature or a facsimile of whose signature appears on any such obligations or on any coupons attached thereto ceases to be such officer or such commissioner before the delivery thereof, such signature or such facsimile is nevertheless valid and sufficient for all purposes the same as if the officer or commissioner had remained in office until such delivery.

All bonds shall be sold at public sale to the highest bidder or bidders therefor based on the lowest interest cost to absolute maturity. All notes shall be sold at public sale either, as determined in the resolution of the commissioners of the sinking fund authorizing such notes, to the highest bidder or bidders therefor based on the lowest interest cost to absolute maturity or the bidder or combination of bidders bidding the lowest interest rate or combination of rates. Notice of the sale of obligations to be sold at public sale shall be published once, at least ten full days before the date of such sale in one or more newspapers published in and of general circulation in Franklin county and in one or more financial journals.

Each of such published notices shall state the day, hour, and place of the sale, the total principal amount, the price or prices, and date of highway obligations to be sold, the dates of payment of principal and interest, whether or not they are callable, information as to their denominations, amounts of principal maturities and rates of interest which they shall bear, and such other information as the commissioners of the sinking fund may determine or authorize including, without limitation thereto, the method of determining the lowest interest cost, limitations on interest rate, and any other conditions and terms of sale. The commissioners of the sinking fund may reject all bids and readvertise and reoffer such obligations or other obligations for sale.

Each issue of highway obligations shall be authorized by a resolution adopted by a majority of the full membership of the commissioners of the sinking fund. Such resolution shall set forth the date of the obligations, the principal amount thereof, the permitted discount, if any, the estimated interest rate or rates, which may be a variable rate or rates; the date or dates of payment of principal and interest, the places of payment of principal and interest, the amounts and dates of maturity of principal, whether or not they shall have interest coupons attached, whether or not they shall be callable, any privileges of registration of the principal or of the principal and interest and for exchange between bonds or notes in registered and coupon form and notes of different denomination, the title of the obligations, information as to their denominations, the manner of sale for purposes of this section, and shall provide the method of executing the obligations and for affixing thereto the great seal of this state or a facsimile thereof. The resolution may provide for municipal bond insurance, letters of credit, and other related agreements, the cost of which may be included in the costs of issuance of the obligations, and the pledge, holding, and disposition of the proceeds thereof.

Effective Date: 06-30-2000



Section 5528.31 - Issuing notes in anticipation of bonds.

Notes as used in section 5528.30 and this section of the Revised Code includes notes issued in anticipation of the issuance of bonds, which notes may be renewed from time to time, and which renewal notes and bonds issued to fund other obligations, shall not be counted against the aggregate principal amount of highway obligations which may be issued in any calendar year or which may be outstanding at any one time under authority of Section 2i of Article VIII, Ohio Constitution.

If notes are issued in anticipation of bonds the commissioners of the sinking fund shall issue bonds to retire such notes at their maturity unless the commissioners have provided for such retirement from the proceeds of renewal notes issued in anticipation of bonds, or moneys to be available on the maturity date in the highway obligations bond retirement fund created by section 5528.32 of the Revised Code, or both. So long as any notes are outstanding and while any bonds are outstanding there shall be paid annually into the highway obligations bond retirement fund from the excises, taxes, and fees authorized for payment of highway obligations at least two and one-half per cent of the total amount of such notes or bonds and such amounts paid with respect to such notes or bonds in anticipation of which such notes have been issued shall be used only for the payment of principal of such notes or of bonds in anticipation of which such notes have been issued, and such amounts paid with respect to bonds for which anticipatory notes have not been issued shall be used only for the payment of principal of bonds, but provided that such annual payments shall be fixed so that the total amount thereof shall be sufficient to provide for the retirement of such notes or bonds within a period of thirty years from the date the debt was originally contracted. For the purpose only of determining the amounts and times of such payments into such bond retirement fund while such notes or bonds are outstanding the commissioners of the sinking fund in its resolution authorizing the issuance of such notes or bonds shall set forth a schedule of annual payments and the annual payment dates the first of which shall be no later than eighteen months after the date of issuance of such notes or bonds, and the annual payments shall be fixed in such schedule so that each annual payment is at least two and one-half per cent of the total amount of such bonds or notes and so that the total amount of such annual payments shall be sufficient to provide for the retirement of such notes or bonds within a period of thirty years from the date the debt was originally contracted.

Effective Date: 11-05-1969



Section 5528.32 - Highway obligations bond retirement fund.

There is hereby created in the state treasury the highway obligations bond retirement fund. The faith and credit of the state and the excises, and taxes thereof, excluding ad valorem taxes on real and personal property and income taxes, but including fees, excises, or license taxes relating to the registration, operation, or use of vehicles on the public highways, or to fuels used for propelling such vehicles, are hereby pledged to the payment of the principal of and interest on highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, and so long as such obligations are outstanding, there shall be levied and collected, in amounts sufficient to pay the principal of and interest on such obligations, excises, and taxes, excluding those above excepted. The principal of and interest on such highway obligations are payable from such excises and taxes, except those above enumerated, and, during the period beginning with the effective date of the first authorization to issue such highway obligations and continuing during such time as such highway obligations are outstanding, and so long as moneys in the fund are insufficient to pay all interest, principal, and charges of such highway obligations becoming due in each year, a sufficient amount of such excises and taxes, after making provision in accordance with sections 129.73, 5528.14, 5528.15, 5528.16, and 5528.17 of the Revised Code, for the amounts required by Section 2g of Article VIII, Ohio Constitution, for obligations heretofore or hereafter issued pursuant to such section of Article VIII, Ohio Constitution, and pursuant to former section 129.70 of the Revised Code and Section 2i of Article VIII, Ohio Constitution, is hereby appropriated in each year for the purpose of paying the interest, principal, and charges for the issuance and retirement of highway obligations issued pursuant to sections 5528.30 and 5528.31 of the Revised Code becoming due in that year without necessity for further act of appropriation for such purpose, and the levy and collection of such excises and taxes and their application to the payment of the interest, principal, and charges for the issuance and retirement of such obligations, as provided in this section, shall continue and is hereby covenanted with the holders of such obligations to be continued so long as such obligations are outstanding and the moneys to the credit of the fund are insufficient to pay all interest, principal, and charges of all such highway obligations.

The director of budget and management shall establish and maintain records or accounts for or within the fund in such manner as to show that the amounts paid to such fund pursuant to section 5528.31 of the Revised Code are used only for the payment of principal of notes or bonds as provided for in such section. Except as otherwise provided in the second paragraph of section 5528.31 of the Revised Code, the moneys credited to the fund shall be expended for the purpose of paying interest, principal, and charges for the issuance and retirement of obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code. All moneys credited to such fund are hereby pledged and appropriated without necessity for further act of appropriation to meet payments of interest, principal, and charges for the issuance and retirement of obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code upon the order of the commissioners of the sinking fund, provided that moneys credited to such fund pursuant to the second paragraph of section 5528.31 of the Revised Code are hereby pledged and appropriated to meet only payments of principal of notes or bonds issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code as provided for in the second paragraph of section 5528.31 of the Revised Code.

Effective Date: 09-14-2000



Section 5528.33 - Investing excess moneys of highway obligations bond retirement fund.

The commissioners of the sinking fund may invest any moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code in the classifications of obligations eligible for investment or deposit provided for in section 135.14 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

Effective Date: 07-01-1985



Section 5528.34 - Certifying moneys needed to meet all bond payments for year.

The commissioners of the sinking fund shall, on or before the fifteenth day of January of each calendar year, certify to the treasurer of state the total amount of moneys required during the current calendar year to meet in full all payments of interest, principal, and charges due and payable in that calendar year for the retirement of highway obligations, including deposits required by the second paragraph of section 5528.31 of the Revised Code, after deducting from such total amount the principal of notes which the commissioners of the sinking fund certify will be paid from the proceeds of bonds or renewal notes, issued pursuant to Section 2i of Article VIII, Ohio Constitution and sections 5528.30 and 5528.31 of the Revised Code.

Effective Date: 11-05-1969



Section 5528.35 - Certifying sufficient moneys to meet bond payments for year for highway obligations bond retirement fund.

When the moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code are sufficient, taking into consideration restrictions provided for in the second paragraph of section 5528.31 of the Revised Code on the use thereof to the payment only of the principal of specified issues of notes or of bonds, to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, due and payable during the current calendar year, except the principal of notes which the commissioners of the sinking fund certify will be retired by the issuance of bonds or renewal notes, the commissioners of the sinking fund shall certify such fact to the treasurer of state.

Effective Date: 11-05-1969



Section 5528.36 - Insufficient moneys in highway obligations bond retirement fund.

In the event the moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code are insufficient, either in amount or by reason of restrictions provided for in the second paragraph of section 5528.31 of the Revised Code on the use thereof to the payment only of the principal of specified issues of notes or of bonds, to meet in full all payments of interest, principal, and charges for the retirement of obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, except the principal of notes that the commissioners of the sinking fund certify will be retired by the issuance of bonds or renewal notes but including deposits required by the second paragraph of section 5528.31 of the Revised Code, the commissioners of the sinking fund may on or before the fifteenth day of January of any such year or any time or times during such calendar year, but shall in any event within ten days prior to the time any such payments are due or prior to the date the payments required by the second paragraph of section 5528.31 of the Revised Code become due, certify to the treasurer of state the total amount of such payments of principal, interest, or charges, the amount of moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code, the amount thereof the use of which is restricted by the second paragraph of section 5528.31 of the Revised Code to the payment only of the principal of specified issues of notes or of bonds, and the specified issue or issues of notes or such bonds with respect to which such amount is so restricted, and the amount of additional money necessary to be credited to such bond retirement fund to meet in full the payment of such interest, principal, or charges when due and the amount required to make the payments required by the second paragraph of section 5528.31 of the Revised Code.

Upon the receipt of such certification, or if on presentation for payment when due of either principal or interest on obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, there are insufficient moneys for payment of such principal and interest, the treasurer of state, after making any transfer of moneys to the highway improvement bond retirement fund created by section 5528.12 of the Revised Code for the payment of interest, principal, and charges due and payable for the retirement of bonds issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code as required by section 5528.16 of the Revised Code, shall transfer the amount required as the additional moneys necessary to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code or the amount required to make the payments required by the second paragraph of section 5528.31 of the Revised Code to the highway obligations bond retirement fund created by section 5528.32 of the Revised Code from the undistributed revenues derived from fees, excise, or license taxes, levied by the state, relating to registration, operation, or use of vehicles on public highways, or to fuels used for propelling such vehicles.

If, after the transfer of undistributed revenues to the highway obligations bond retirement fund in accordance with the foregoing paragraph of this section, there be insufficient moneys for the payment of such principal and interest or to make the payments required by the second paragraph of section 5528.31 of the Revised Code as certified to the treasurer of state, the treasurer of state, after making whatever transfers are required by division (C) of section 129.73 of the Revised Code, shall transfer a sufficient amount to the highway obligations bond retirement fund from the undistributed revenues derived from all excises and taxes of the state, except ad valorem taxes on real and personal property and income taxes, which excises and taxes, other than those excepted, are and shall be deemed to be levied, in addition to the purposes otherwise provided for by law, to provide in accordance with the provisions of this section for the payment of interest, principal, and charges on highway obligations, including bonds and notes, issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, provided that the treasurer shall draw from the undistributed revenues derived from the taxes levied by sections 3769.08, 4301.42, 4301.43, 4305.01, 5725.18, 5727.24, 5727.38, 5729.03, 5731.02, 5731.18, 5731.19, 5733.06, 5739.02, 5741.02, 5743.02, and 5743.32 of the Revised Code in proportion to the amount of undistributed revenues from each such tax remaining after the transfer to the public improvements bond retirement fund created by section 129.72 of the Revised Code, of such amount of those revenues as may be required by section 129.73 of the Revised Code to be so transferred; provided, however, that the commissioners of the sinking fund, in any resolution authorizing the issuance of such highway obligations, may provide for the reservation of the right to have the undistributed revenues referred to in this paragraph applied first to such bonds or other obligations as may thereafter be issued and in priority to application thereof to the payment of the principal and interest on such highway obligations, but such reservation shall not in any way qualify the obligation of the state, which shall be absolute and unconditional, to levy and collect at all times sufficient excises and taxes, other than those excepted in Section 2i of Article VIII, Ohio Constitution, as will produce adequate revenues available for the payment of the principal and interest of such highway obligations.

Effective Date: 09-14-2000



Section 5528.37 - Repealing, increasing or reducing of licenses and fees.

The general assembly may from time to time repeal or reduce any fee, excise, or tax pledged pursuant to Section 2i of Article VIII, Ohio Constitution, to the payment of the interest on or principal of the obligations issued pursuant to said Section 2i and sections 5528.30 and 5528.31 of the Revised Code, and may levy any new or increased fee, excise, or tax relating to the registration, operation, or use of vehicles on the public highways, or to fuels used for propelling such vehicles, or any other excises and taxes of the state, to be available to meet the pledge of the state to the highway obligations, except ad valorem taxes on real or personal property and income taxes, provided that nothing in this section authorizes any impairment of the obligation of this state to levy and collect sufficient excises and taxes to pay highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code for which other provision is not made.

Effective Date: 11-05-1969



Section 5528.38 - Certifying sufficient moneys to meet bond payments for highway obligations bond retirement fund for two years.

When the moneys to the credit of the highway obligations bond retirement fund, created by section 5528.32 of the Revised Code, are sufficient, taking into consideration restrictions provided for in the second paragraph of section 5528.31 of the Revised Code on the use thereof to the payment only of principal of specified issues of notes or of bonds to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year and the next succeeding calendar year, except the principal of notes which the commissioners of the sinking fund certify will be retired by the issuance of bonds or renewal notes, the commissioners of the sinking fund shall certify such fact to the treasurer of state.

Effective Date: 11-05-1969



Section 5528.39 - Retiring obligations.

When the moneys to the credit of the highway obligations bond retirement fund, created by section 5528.32 of the Revised Code, are sufficient to meet in full all payments of interest, principal, and charges for the retirement of all highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, the commissioners of the sinking fund shall certify such fact to the treasurer of state.

Effective Date: 11-05-1969



Section 5528.40 - Certifying retirement of obligations.

Upon the payment in full of all interest, principal, and charges for the retirement of all highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, the commissioners of the sinking fund shall make a certification of such fact to the clerk of the senate, the clerk of the house of representatives, and the treasurer of state.

Upon receipt of such certification the treasurer of state shall transfer all moneys then remaining to the credit of the highway obligations bond retirement fund, created by section 5528.32 of the Revised Code, to the highway operating fund.

Effective Date: 11-23-1977



Section 5528.41 - [Repealed].

Effective Date: 06-30-2000



Section 5528.51 - Improvements under Ohio Constitution article VIII definitions.

As used in sections 5528.51 to 5328.56 of the Revised Code:

(A) "Bond proceedings" means the resolutions, trust agreements, indentures, and other agreements, credit enhancement facilities, and amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing, awarding, or providing for the terms and conditions applicable to or providing for the security or liquidity of obligations, and the provisions contained in those obligations.

(B) "Bond service charges" means principal, including any mandatory sinking fund or redemption requirements for retirement of obligations, interest and other accreted amounts, and any redemption premium, payable on obligations.

(C) "Bond service fund" means the fund, and any accounts in that fund, created by former section 5528.55 of the Revised Code, including all moneys and investments, and earnings from investments, credited and to be credited to that fund and accounts as and to the extent provided in the bond proceedings.

(D) "Commissioners of the sinking fund" or "commissioners" means the board of commissioners of the sinking fund referred to in Section 8 of Article VIII, Ohio Constitution, and section 129.01 of the Revised Code.

(E) "Costs of projects" means the costs of acquiring, constructing, reconstructing, rehabilitating, remodeling, renovating, enlarging, improving, equipping, or furnishing projects, and the financing thereof, including the cost of clearance and preparation of the site and of any land to be used in connection with projects, the cost of any indemnity and surety bonds and premiums on insurance, all related direct administrative expenses and allocable portions of direct costs of the commissioners and department of transportation, cost of engineering and architectural services, designs, plans, specifications, surveys, and estimates of cost, legal fees, fees and expenses of trustees, depositories, and paying agents for the obligations, cost of issuance of the obligations and financing charges and fees and expenses of financial advisers and consultants in connection therewith, interest on obligations from the date thereof to the time when interest is to be covered from sources other than proceeds of obligations, amounts necessary to establish any reserves as required by the bond proceedings, costs of audits, the reimbursement of all moneys advanced or applied by or borrowed from any governmental agency, whether to or by the commissioners or others, from whatever source provided, for the payment of any item or items of cost of projects, and all other expenses necessary or incident to planning or determining feasibility or practicability with respect to projects, and such other expenses as may be necessary or incident to the acquisition, construction, reconstruction, rehabilitation, remodeling, renovation, enlargement, improvement, equipment, and furnishing of projects, the financing thereof and the placing of the same in use and operation, including any one, part of, or combination of such classes of costs and expenses.

(F) "Credit enhancement facilities," "financing costs," and "interest" or "interest equivalent" have the meanings as in section 133.01 of the Revised Code.

(G) "Infrastructure project obligations" means those obligations issued for a project pursuant to section 5531.10 of the Revised Code.

(H) "Local government entity" means any county, municipal corporation, township, or transportation improvement district, or any other local government agency designated by law including by any capital appropriations act.

(I) "Net proceeds" means amounts received from the sale of obligations, excluding amounts used to refund or retire outstanding obligations, and does not include amounts required to be deposited into special funds pursuant to the applicable bond proceedings, or financing costs paid from such amounts received.

(J) "Obligations" means bonds, notes, or other evidences of obligation of the state, including any interest coupons pertaining thereto, issued pursuant to sections 5528.51 to 5528.56 of the Revised Code.

(K) "Principal amount" means the aggregate of the amount as stated or provided for in the bond proceedings authorizing the obligations as the amount on which interest or interest equivalent is initially calculated and shall not include any premium paid by the initial purchaser of the obligations.

(L) "Project" means highway capital improvements, which shall be limited to highways, including those on the state highway system and urban extensions thereof, those within or leading to public parks or recreation areas, and those within or leading to municipal corporations.

(M) "Special funds" or "funds", unless the context indicates otherwise, means the bond service fund, and any other funds, including any reserve funds, created under the bond proceedings and stated to be special funds in those proceedings, including all moneys and investments, and earnings from investments, credited and to be credited to the particular fund. Special funds do not include the highway capital improvement fund created by section 5528.53 of the Revised Code or other funds created by the bond proceedings that are not stated by those proceedings to be special funds.

Effective Date: 09-14-2000



Section 5528.52 - Designee of commissioner may vote and attend meetings.

For meetings of the commissioners of the sinking fund pertaining to obligations, each of the commissioners may designate an employee or officer of that commissioner's office to attend meetings of the commissioners when that commissioner is absent or unable for any reason to attend and such designee, when present, shall be counted in determining whether a quorum is present at the meeting and may vote and participate in all proceedings and actions of the commissioners pertaining to obligations, provided, that such designee shall not execute or cause a facsimile of the designee's signature to be placed on any obligation, or execute any trust agreement or indenture of the commissioners. Such designation shall be in writing, executed by the designating member, and shall be filed with the secretary of the commissioners and such designation may be changed from time to time by a similar written designation.

Effective Date: 08-15-1996



Section 5528.53 - Highway capital improvement fund.

The highway capital improvement fund is hereby created in the state treasury. The fund shall consist of the proceeds of obligations issued pursuant to section 151.01 and 151.06 of the Revised Code, and issued prior to September 30, 2000, pursuant to section 5528.54 of the Revised Code, except for amounts deposited into special funds, or into escrow funds for the purpose of refunding outstanding obligations. Money to the credit of this fund may be expended to pay costs of projects. All investment earnings of the fund shall be credited to the fund. The state may participate in financing projects by grants, loans, or contributions to local government entities. To the extent practicable, Ohio products, materials, services, and labor shall be used in any project financed in whole or in part from the fund.

Effective Date: 09-14-2000



Section 5528.54 - Issuing general obligations to finance state projects.

(A) The commissioners of the sinking fund are authorized to issue and sell, as provided in this section and in amounts from time to time authorized by the general assembly, general obligations of this state for the purpose of financing or assisting in the financing of the costs of projects. The full faith and credit, revenues, and taxing power of the state are and shall be pledged to the timely payment of bond service charges on outstanding obligations, all in accordance with Section 2m of Article VIII, Ohio Constitution, and sections 5528.51 to 5528.53 of the Revised Code, and so long as such obligations are outstanding there shall be levied and collected excises, taxes, and other revenues in amounts sufficient to pay the bond service charges on such obligations and costs relating to credit enhancement facilities.

(B) Not more than two hundred twenty million dollars principal amount of obligations, plus the principal amount of obligations that in any prior fiscal years could have been, but were not issued within that two-hundred-twenty-million-dollar fiscal year limit, may be issued in any fiscal year, and not more than one billion two hundred million dollars principal amount of obligations may be outstanding at any one time, all determined as provided in sections 5528.51 to 5528.53 of the Revised Code.

(C) The state may participate in financing projects by grants, loans, or contributions to local government entities.

(D) Each issue of obligations shall be authorized by resolution of the commissioners. The bond proceedings shall provide for the principal amount or maximum principal amount of obligations of an issue, and shall provide for or authorize the manner for determining the principal maturity or maturities, not exceeding the earlier of thirty years from the date of issuance of the particular obligations or thirty years from the date the debt represented by the particular obligations was originally contracted, the interest rate or rates, the date of and the dates of payment of interest on the obligations, their denominations, and the establishment within or outside the state of a place or places of payment of bond service charges. Sections 9.96, 9.98, 9.981, 9.982, and 9.983 of the Revised Code are applicable to the obligations. The purpose of the obligations may be stated in the bond proceedings as "financing or assisting in the financing of highway capital improvement projects as provided in Section 2m of Article VIII, Ohio Constitution."

(E) The proceeds of the obligations, except for any portion to be deposited into special funds, or into escrow funds for the purpose of refunding outstanding obligations, all as may be provided in the bond proceedings, shall be deposited into the highway capital improvement fund established by section 5528.53 of the Revised Code.

(F) The commissioners may appoint or provide for the appointment of paying agents, bond registrars, securities depositories, and transfer agents, and may retain the services of financial advisers and accounting experts, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the judgment of the commissioners to carry out sections 5528.51 to 5528.53 of the Revised Code. Financing costs are payable, as provided in the bond proceedings, from the proceeds of the obligations, from special funds, or from other moneys available for the purpose.

(G) The bond proceedings, including any trust agreement, may contain additional provisions customary or appropriate to the financing or to the obligations or to particular obligations including, but not limited to:

(1) The redemption of obligations prior to maturity at the option of the state or of the holder or upon the occurrence of certain conditions at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) The form of and other terms of the obligations;

(3) The establishment, deposit, investment, and application of special funds, and the safeguarding of moneys on hand or on deposit, in lieu of otherwise applicable provisions of Chapter 131. or 135. of the Revised Code, but subject to any special provisions of this section with respect to particular funds or moneys, and provided that any bank or trust company that acts as a depository of any moneys in special funds may furnish such indemnifying bonds or may pledge such securities as required by the commissioners;

(4) Any or every provision of the bond proceedings binding upon the commissioners and such state agency or local government entities, officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(5) The maintenance of each pledge, any trust agreement, or other instrument composing part of the bond proceedings until the state has fully paid or provided for the payment of the bond service charges on the obligations or met other stated conditions;

(6) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the commissioners made as part of a contract under which the obligations were issued or secured, the enforcement of such payments or agreements by mandamus, suit in equity, action at law, or any combination of the foregoing;

(7) The rights and remedies of the holders of obligations and of the trustee under any trust agreement, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(8) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(9) Provision for the funding, refunding, or advance refunding or other provision for payment of obligations that will then no longer be outstanding for purposes of sections 5528.51 to 5528.56 of the Revised Code or of the bond proceedings;

(10) Any provision that may be made in bond proceedings or a trust agreement, including provision for amendment of the bond proceedings;

(11) Any other or additional agreements with the holders of the obligations relating to any of the foregoing;

(12) Such other provisions as the commissioners determine, including limitations, conditions, or qualifications relating to any of the foregoing.

(H) The great seal of the state or a facsimile of that seal may be affixed to or printed on the obligations. The obligations requiring signatures by the commissioners shall be signed by or bear the facsimile signatures of two or more of the commissioners as provided in the bond proceedings. Any obligations may be signed by the person who, on the date of execution, is the authorized signer although on the date of such obligations such person was not a commissioner. In case the individual whose signature or a facsimile of whose signature appears on any obligation ceases to be a commissioner before delivery of the obligation, such signature or facsimile is nevertheless valid and sufficient for all purposes as if that individual had remained the member until such delivery, and in case the seal to be affixed to or printed on obligations has been changed after the seal has been affixed to or a facsimile of the seal has been printed on the obligations, that seal or facsimile seal shall continue to be sufficient as to those obligations and obligations issued in substitution or exchange therefor.

(I) The obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. Obligations may be issued in coupon or in fully registered form, or both, as the commissioners determine. Provision may be made for the registration of any obligations with coupons attached as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion. Pending preparation of definitive obligations, the commissioners may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(J) Obligations may be sold at public sale or at private sale, and at such price at, above, or below par, as determined by the commissioners in the bond proceedings.

(K) In the discretion of the commissioners, obligations may be secured additionally by a trust agreement between the state and a corporate trustee which may be any trust company or bank having a place of business within the state. Any trust agreement may contain the resolution authorizing the issuance of the obligations, any provisions that may be contained in the bond proceedings, and other provisions that are customary or appropriate in an agreement of the type.

(L) Except to the extent that their rights are restricted by the bond proceedings, any holder of obligations, or a trustee under the bond proceedings may by any suitable form of legal proceedings protect and enforce any rights under the laws of this state or granted by the bond proceedings. Such rights include the right to compel the performance of all duties of the commissioners and the state. Each duty of the commissioners and its employees, and of each state agency and local government entity and its officers, members, or employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the commissioners, and of each such agency, local government entity, officer, member, or employee having authority to perform such duty, specifically enjoined by the law and resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the commissioners of the sinking fund, or its employees, are not liable in their personal capacities on any obligations or any agreements of or with the commissioners relating to obligations or under the bond proceedings.

(M) Obligations are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund, the administrator of workers' compensation, subject to the approval of the workers' compensation board and the industrial commission, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(N) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the special funds established by or pursuant to this section may be invested by or on behalf of the commissioners only in notes, bonds, or other direct obligations of the United States or of any agency or instrumentality thereof, in obligations of this state or any political subdivision of this state, in certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions, in the Ohio subdivision's fund established pursuant to section 135.45 of the Revised Code, in no-front-end-load money market mutual funds consisting exclusively of direct obligations of the United States or of an agency or instrumentality thereof, and in repurchase agreements, including those issued by any fiduciary, secured by direct obligations of the United States or an agency or instrumentality thereof, and in common trust funds established in accordance with section 1109.20 of the Revised Code and consisting exclusively of direct obligations of the United States or of an agency or instrumentality thereof, notwithstanding division (A)(4) of that section. The income from investments shall be credited to such special funds or otherwise as the commissioners determine in the bond proceedings, and the investments may be sold or exchanged at such times as the commissioners determine or authorize.

(O) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in a special fund shall be disbursed on the order of the commissioners, provided that no such order is required for the payment from the bond service fund or other special fund when due of bond service charges or required payments under credit enhancement facilities.

(P) The commissioners may covenant in the bond proceedings, and any such covenants shall be controlling notwithstanding any other provision of law, that the state and the applicable officers and agencies of the state, including the general assembly, shall, so long as any obligations are outstanding in accordance with their terms, maintain statutory authority for and cause to be charged and collected taxes, excises, and other receipts of the state so that the receipts to the bond service fund shall be sufficient in amounts to meet bond service charges and for the establishment and maintenance of any reserves and other requirements, including payment of financing costs, provided for in the bond proceedings.

(Q) The obligations, and the transfer of, and the interest, interest equivalent, and other income and accreted amounts from, including any profit made on the sale, exchange, or other disposition of, the obligations shall at all times be free from taxation, direct or indirect, within the state.

(R) This section applies only with respect to obligations issued and delivered prior to September 30, 2000.

Effective Date: 09-14-2000; 2007 HB119 09-29-2007



Section 5528.55 to 5528.57 - [Repealed].

Effective Date: 09-14-2000






Chapter 5529 - ROADSIDE IMPROVEMENTS

Section 5529.01 - Lands vacated or abandoned available as roadside parks.

When the director of transportation, in the construction, maintenance, or repair of a road on the state highway system outside the limits of municipal corporations, relocates the road or relocates or constructs a bridge, culvert, underpass, overpass, or other structure or improvement, the highway or portion thereof from which it is proposed to divert the travel shall not thereby be deemed to be vacated or abandoned, nor shall the title or easement of the state therein be vacated or abandoned, but shall remain in effect until the road or portion thereof is vacated or otherwise disposed of. Such highway portion not vacated or abandoned shall be available to the director for use as roadside parks, for the benefit of the traveling public, or such other use as may be incident to the construction, maintenance, and repair of the system.

Effective Date: 09-17-1996



Section 5529.02 - [Repealed].

Effective Date: 10-30-1965



Section 5529.03 - Acquiring land for rest and recreation areas and sanitary and other facilities.

(A)

(1) The director of transportation may acquire by gift, purchase, or appropriation, any interest, estate, or right in and to real property adjacent to highways of this state as necessary for the restoration, preservation, and enhancement of scenic beauty adjacent to those highways, or for the establishment of publicly owned and controlled rest and recreation areas and sanitary and other facilities within or adjacent to the right-of-way of those highways to accommodate the traveling public. Nothing in this section authorizes the director to appropriate fee simple title to real property further than three hundred feet from the nearest edge of the highway right-of-way.

(2) Division (A)(1) of this section does not apply to the purchase or appropriation of any interest in property under section 5501.31 of the Revised Code that is required for land to replace wetlands or to the purchase of property under that section to replace, preserve, or conserve any environmental resource.

(B) The director may convey or lease any such property adjacent to the highway right-of-way to any person or entity in the manner and subject to such reservations, conditions, covenants, or other contractual arrangements as the director determines will not substantially interfere with the scenic character or beauty of the area traversed by the highway.

(C) The director may employ consulting engineers and enter into contracts for consulting engineering services with any qualified person or firm to prepare plans and estimates and generally supervise the construction and landscaping for scenic enhancement and roadside beautification projects, and in the awarding of such contracts compliance with sections 5501.17 and 5525.01 of the Revised Code is not required.

(D) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 06-29-2001



Section 5529.04 - Implementing federal highway beautification act of 1965.

The director of transportation may enter into agreements with the secretary of commerce of the United States as provided by "Federal Highway Beautification Act of 1965," 79 Stat. 1028, 23 U.S.C. 319, relating to landscaping, scenic enhancement, or the establishment of publicly owned and controlled rest and recreation areas and sanitary and other facilities necessary to accommodate the traveling public in areas within or adjacent to federal-aid highways within this state.

Effective Date: 09-28-1973



Section 5529.05 - License plate fees used for roadside park construction and maintenance.

The fees levied, charged, or referred to in sections 4503.40 and 4503.42 of the Revised Code shall be deposited in the state treasury to the credit of the highway operating fund created by section 5735.291 of the Revised Code, and shall be used to construct, reconstruct, maintain, and repair public roadside park areas, to provide for beautification projects along the state highway system, and to implement sections 5529.03 and 5529.06 of the Revised Code.

Effective Date: 06-30-1995



Section 5529.06 - Maintenance of roadside rest areas.

(A) The director of transportation shall develop and implement a program for improving the roadside rest area system along highways of the interstate system and the primary system. Each sanitary facility in the roadside rest area system on the interstate system and at selected locations on the primary system that is upgraded shall have potable water, water flush toilets, and wash basins equipped with running water for the use of the traveling public, in accordance with standards developed by the department of transportation as approved by the appropriate state and federal agencies.

(B) The director shall provide that each sanitary facility in a roadside rest area be kept clean and maintained in a sanitary condition.

(C) The director shall provide for beautification projects along the state highway system.

Effective Date: 07-01-1989



Section 5529.07 - Interstate rest area flags.

(A) The director of transportation shall display the following flags at each rest area that is along the interstate system located within this state:

(1) The flag of the United States;

(2) The flag of Ohio;

(3) The flag that depicts the profile of a prisoner of war against the background of a prisoner of war camp watchtower, commonly known as the POW/MIA flag.

(B) In purchasing flags to comply with division (A) of this section, the director shall, to the maximum extent possible, conform to the preference requirements of sections 125.09 and 125.11 of the Revised Code and all rules adopted under those sections to ensure the purchase and use of products made in Ohio and the United States.

Added by 129th General AssemblyFile No.165,SB 222, §1, eff. 3/22/2013.



Section 5529.08 - Memorial markers listing POWS/MIAS at any improved roadside rest area.

At any improved roadside rest area along highways of the interstate system or the primary system, the names of Ohio residents who are listed by the United States department of defense as prisoners of war or missing in action from the Korean conflict or the Vietnam conflict may be memorialized by means of an appropriate marker listing all such persons. The design, size, and specific placement of the markers, in accordance with section 5913.30 of the Revised Code, shall be subject to the approval of the director of transportation.

Effective Date: 09-29-1992



Section 5529.11 - Planting trees and shrubs may be permitted.

The director of transportation may, by a permit in writing, authorize the owners of property adjoining inter-county and state highways, at their own expense, to locate and plant trees and shrubs along such highways, subject to his approval as to kind, size, and location. The county engineer shall have the same authority on county roads and the board of township trustees on township roads.

Effective Date: 09-28-1973



Section 5529.12 - Tree planting.

The director of transportation, board of county commissioners, board of township trustees, or other proper officials, may, as a part of the plans or specifications for a proposed improvement, provide for the planting of trees or shrubbery along or upon the public highway embraced within the proposed improvement. Such officials may provide for the planting of trees or shrubbery along any public highway.

Effective Date: 09-28-1973






Chapter 5531 - FEDERAL COOPERATION

Section 5531.01 - Highways affected by river improvements.

The director of transportation may enter into agreements with the secretary of defense or other proper official of the United States in connection with the establishment, construction, reconstruction, relocation, maintenance, and repair, made necessary by river improvements, to highways and lands under jurisdiction and control of the director.

The director may relinquish to the United States all property rights of the state in existing highways and lands under his jurisdiction and control, required in connection with river improvements, and may release the United States from all claims for damages to highways and lands resulting from the establishment, construction, operation, and maintenance of such river improvements, if the state is reimbursed therefor by the United States or any department or agency thereof, and the agreements and other papers relating thereto are first submitted to the attorney general for approval. The director shall credit any moneys so received to the proper funds of the department of transportation.

Effective Date: 09-28-1973



Section 5531.02 - Federal aid for rural post roads.

The general assembly assents to the act of congress, approved July 11, 1916, entitled "An act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes," thirty-ninth United States statutes at large, page 355, and the emergency relief appropriation act of 1935, approved April 8, 1935, and all acts amendatory thereof and supplemental thereto, and other acts providing funds for the same or similar purposes.

The department of transportation may enter into all contracts and agreements with the United States, relating to the construction and maintenance of rural post roads under such act, and submit such programs of construction and maintenance as required by the federal government and do all other things necessary to carry out the co-operation contemplated and provided by such acts and amendments. The good faith of the state is pledged to make available funds sufficient for any biennium, to enable the state or its political subdivisions to comply with the requirements of the federal government concerning the sums apportioned to the state by the United States during each of the years for which federal funds are appropriated by such acts, to maintain the roads constructed under such acts, and to make adequate provisions for carrying out such maintenance. All moneys accruing to the highway fund and available for expenditure in the construction and maintenance of highways and all federal funds apportioned to this state for the highway improvement purposes under such acts of congress, shall be expended upon the highways comprising the state highway system, or upon the extension of such highways into or through municipal corporations, except that where funds are allocated to this state from any appropriations made by congress for such purposes, and which allocation provides that a fixed per cent shall be expended upon secondary roads, including United States post roads, school bus routes, and farm-to-market roads, such percentage allocated by federal legislation shall be expended upon secondary or feeder roads as defined by federal law or ruling by any federal agency pursuant to law. The director of transportation shall not request the federal government to reduce the percentage of the apportionment to this state for expenditure on secondary or feeder roads. Such expenditures shall be equitably expended in the several counties of the state. The director may use department equipment under his jurisdiction and charge the cost and expense incident to such use to the fund from which the other costs of the work are paid to carry out the purposes of sections 5531.02 to 5531.04 of the Revised Code, and to comply with the requirements of the federal government, and any road or street funds that are to the credit of the county, township, or municipal corporation in which the proposed improvement is to be made, may be used in such proportion as is agreed upon between the director and the board of county commissioners, or the board of township trustees or the legislative authority of a municipal corporation for the purpose of supplementing federal funds. The board of county commissioners or legislative authority of a municipal corporation may assume such proportion of the cost of an improvement under its respective jurisdiction as available funds will permit.

Effective Date: 09-28-1973



Section 5531.03 - Acceptance of federal funds for elimination of grade crossings.

The director of transportation may accept any allotment of funds by the United States or any department or agency thereof, as appropriated under the "emergency relief appropriation act of 1935," 49 Stat. 115, or by the act of congress approved July 11, 1916, entitled "An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes," known as the "federal road aid act of 1916," as amended by the act of congress approved June 16, 1936, and any subsequent legislation either supplementing or amending either of such acts, or otherwise providing funds for the same or similar purposes, in accordance with the rules and regulations issued thereunder, for or in connection with the separation of grades of a public highway and a railroad by the construction of a bridge, underpass, or highway, or railroad relocation, or for the alteration, relocation, reconstruction, change, or repair of any bridge or underpass carrying a public highway over or under a railroad, or for the protection of grade crossings. If any allotment of funds is made by the United States or any department or agency thereof, for the purposes stated, the division of any expense, in connection with such improvement, between the state or any political subdivision thereof and the railroad involved, unless otherwise agreed upon, shall be in accordance with existing laws applying to municipal, county, or state highway grade separation projects, but the division of expense shall be limited to only that part of the expense of the improvement as remains after the application thereto of any funds accepted from the United States or any department or agency thereof.

To accomplish the improvements contemplated under the "emergency relief appropriation act of 1935," or the "federal road act of 1916," as amended, and any subsequent legislation supplementing or amending either of such acts, or under any other act of congress, the director, in all instances where it is necessary and expedient and the appropriate federal agency is in accord, may proceed with the separation of grades of any public highway or street and a railroad, or the alteration, relocation, reconstruction, change, or repair of any crossing of a public highway or street and railroad at which the grades are already separated. The procedure governing such improvements shall be in accordance with sections 5523.01 and 5523.19 and related sections of the Revised Code, as applicable to railroad crossings on the state highway system, except as provided in this section. On receipt of waiver of the notice of hearing provided for in section 5523.03 of the Revised Code from the affected railroad company, the director may dispense with a hearing under that section and issue an order declaring the grade separation improvement necessary and expedient. As a condition precedent to such a declaration in connection with a grade separation within a municipal corporation or on a county road not on the state highway system, the director must receive from the municipal corporation or county an ordinance or resolution, duly enacted by a majority of votes of the legislative authority of the municipal corporation or the board of county commissioners in which the improvement is located, consenting to the improvement and agreeing to assume the maintenance obligation imposed on that political subdivision in the case of a grade separation improvement constructed in co-operation with a railroad company under existing statutes.

The director may provide protection at grade crossings with federal funds, providing the appropriate federal agency is in accord, and upon application of a railroad company specifying the type of protection requested, accompanied by its agreement to maintain the protection at the grade crossing.

The legislative authority of a political subdivision, when approved by the director and when co-operating with the department of transportation, may follow the procedure available to the director in grade elimination projects as provided in Chapters 5501., 5503., 5511., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code, as further modified by this section, but no contracts shall be awarded for the construction of such an improvement until the director is satisfied that all needed property is available. For the purpose of expediting such improvements as are undertaken under this section, work may begin on such improvement immediately after the completion of the publication of notice of the intention to proceed with the improvement required in section 5523.11 of the Revised Code, except that the notice need not name any owners not of record or whose place of residence is unknown and cannot, by the exercise of reasonable diligence, be ascertained, or who are nonresidents of the state. Service of notice upon the owners of all property to be taken, and on owners of land abutting on any portion of the highway to be physically changed, or that will be vacated in the construction of the improvement, shall be completed in accordance with section 5523.11 of the Revised Code within one hundred twenty days after the publication of the notice. Any owners whose place of residence is unknown and cannot, by the exercise of reasonable diligence, be ascertained, or who are nonresidents of the state shall be notified by a further publication of a time for the presentation of their claims, which shall be not less than twenty days after the completion of publication. Such further publication shall be in a newspaper and for such time as is provided in section 5523.11 of the Revised Code. The requirements of the holding of an open meeting to explain the plans, as provided in section 5523.11 of the Revised Code, shall be optional with the director in connection with such an improvement.

The board or legislative authority of any municipal corporation may co-operate with the director in any of the improvements described in this section, adopting the appropriate procedure set forth in sections 5521.02, 5521.07, and 5523.15 and related sections of the Revised Code. The portion of the cost to be borne by the board or legislative authority of a municipal corporation may be paid from any available county or municipal funds.

Effective Date: 09-17-1996



Section 5531.04 - Defense highway act.

The director of transportation may co-operate with the United States or any department or agency thereof in carrying out provisions of the "Defense Highway Act of 1941" and any amendments thereof or supplements thereto. Such cooperation shall follow the procedural provisions of the Revised Code, applicable to the state highway system. Acts of co-operation in connection with projects not upon the system shall place no obligation of maintenance upon the director. Any expenditures of money by the director in connection with co-operation authorized by this section shall be payable from any funds available to the director.

Effective Date: 09-28-1973



Section 5531.05 - Agreements with federal government relating to erection of advertising devices along highways.

The director of transportation may enter into agreements with the secretary of commerce of the United States as provided by Section122 Public Law 85-381 , the "Federal-Aid Highway Act of 1958." Any expenditures of money by the director in connection with agreements authorized by this section shall be payable from any funds available to the director.

Effective Date: 09-28-1973



Section 5531.06 - Accepting federal funds.

The director of transportation may accept any allotment of funds by the United States, or any department of [or] agency thereof, appropriated under the "Federal-Aid Highway Act of 1958" and any subsequent legislation either supplementary to or amending such act.

Effective Date: 09-28-1973



Section 5531.07 - Agreements with federal government for highway beautification.

The director of transportation may enter into agreements with the secretary of transportation or other appropriate official of the United States as provided by the "Highway Beautification Act of 1965," 79 Stat. 1028, 23 U.S.C. 131, and any amendments thereof or supplements thereto.

Any expenditures of money by the director in connection with agreements authorized by this section shall be payable from any funds available to the director.

Effective Date: 09-28-1973



Section 5531.08 - Using money in highway operating fund for construction costs.

(A) In order to expedite a highway project involving the expenditure of federal and state funds and to utilize all privileges provided by the "Intermodal Surface Transportation Efficiency Act of 1991," 105 Stat. 1914, 49 U.S.C.A. 101, the director of transportation may designate a project team for the purposes of certifying design review and performing field and office inspections and cost estimates, on behalf of the federal highway administration.

(B)

(1) Upon a written determination by the director that it would be in the best interests of the traveling public, the director, upon the written request of a county, township, or municipal corporation, may utilize moneys in the highway operating fund created by section 5735.291 of the Revised Code to pay that portion of the construction cost of a highway project which the county, township, or municipal corporation normally would be required to pay.

(2) The director shall not utilize moneys in the highway operating fund for a highway project in the manner described in division (B)(1) of this section unless all of the following apply:

(a) The preliminary engineering design of the project is complete, all necessary rights-of-way have been obtained, and all federal, state, and local environmental studies and permits have been performed or obtained;

(b) The director of transportation has submitted the proposed project to the director of development for an evaluation of the potential economic benefit to the area. The county, township, or municipal corporation certifies to the director of development that the project will create not less than five permanent living wage jobs. This requirement shall be fulfilled during the three-year period following the completion date of the project, and the county, township, or municipal corporation may define the geographic area within which the jobs will be created.

(c) The quotient resulting from the division of the total amount of moneys utilized to cover the portion of the construction cost of the highway project that a county, township, or municipal corporation would normally be required to pay, divided by the number of permanent living wage jobs certified to the director of development by the county, township, or municipal corporation pursuant to division (B)(2)(b) of this section is less than or equal to ten thousand dollars.

(C) Upon a written determination by the director of transportation that it would be in the best interests of the traveling public, the director, upon the written request of a county, township, or municipal corporation, may declare a waiver of that portion of the construction cost of a highway project which the county, township, or municipal corporation normally would be required to pay.

The director shall not declare a waiver described in this division for a highway project unless, prior to the declaration, the preliminary engineering design of the project is complete, all necessary rights-of-way have been obtained, and all federal, state, and local environmental studies and permits have been performed or obtained.

(D) The director of development shall do all of the following:

(1) Review all requests submitted by a county, township, or municipal corporation to the director of transportation pursuant to division (B) of this section for the expenditure of moneys from the highway operating fund;

(2) Submit its findings and recommendations to the director of transportation upon completion of the review process;

(3) Monitor the results of a highway project for which moneys in the highway operating fund are utilized in order to ascertain whether the number of permanent living wage jobs certified to the director of transportation pursuant to division (B)(2)(b) of this section actually are created as a result of the highway project within the three-year period following the completion of the project, and submit reports relating to this subject to the director as necessary.

(E) The director of transportation may award eligible federal funds or state general revenue funds to local units of government, including regional transit authorities providing public transportation service and metropolitan planning organizations. These funds may be used for such purposes as alleviating traffic congestion or improving air quality in nonattainment areas of the state as defined by the "Clean Air Act of 1990," 104 Stat. 2399, 42 U.S.C.A. 7401. The funds also may be used to acquire or construct park-and-ride facilities, to purchase traffic devices to improve vehicular flow, and for other travel demand management activities that meet the mandates of the Clean Air Act in nonattainment areas of the state.

(F) As used in this section, "living wage job" means an employment position paying an annual average gross wage amount per full-time person of not less than twenty thousand dollars per year.

Effective Date: 10-14-1992



Section 5531.09 - State infrastructure bank - funds.

(A) The state infrastructure bank shall consist of the highway and transit infrastructure bank fund, the aviation infrastructure bank fund, the rail infrastructure bank fund, and the infrastructure bank obligations fund, which are hereby created as funds of the state treasury, to be administered by the director of transportation and used for the purposes described in division (B) of this section. The highway and transit infrastructure bank fund, the aviation infrastructure bank fund, and the rail infrastructure bank fund shall consist of federal grants and awards or other assistance received by the state and eligible for deposit therein under applicable federal law, payments received by the department in connection with providing financial assistance for qualifying projects under division (B) of this section, and such other amounts as may be provided by law. The infrastructure bank obligations fund shall consist of such amounts of the proceeds of obligations issued under section 5531.10 of the Revised Code as the director of transportation determines with the advice of the director of budget and management; and such other amounts as may be provided by law. The director of budget and management, upon the request of the director of transportation, may transfer amounts between the funds created in this division, except the infrastructure bank obligations fund. The investment earnings of each fund created by this division shall be credited to such fund.

(B) The director of transportation shall use the state infrastructure bank to encourage public and private investment in transportation facilities that contribute to the multi-modal and intermodal transportation capabilities of the state, develop a variety of financing techniques designed to expand the availability of funding resources and to reduce direct state costs, maximize private and local participation in financing projects, and improve the efficiency of the state transportation system by using and developing the particular advantages of each transportation mode to the fullest extent. In furtherance of these purposes, the director shall use the state infrastructure bank to provide financial assistance to public or private entities for qualified projects. Such assistance shall be in the form of loans, loan guarantees, letters of credit, leases, lease-purchase agreements, interest rate subsidies, debt service reserves, and such other forms as the director determines to be appropriate. All fees, charges, rates of interest, payment schedules, security for, and other terms and conditions relating to such assistance shall be determined by the director.

(C) The director of transportation shall adopt rules establishing guidelines necessary for the implementation and exercise of the authority granted by this section, including rules for receiving, reviewing, evaluating, and selecting projects for which financial assistance may be approved.

(D) As used in this section and in section 5531.10 of the Revised Code, "qualified project" means any public or private transportation project as determined by the director of transportation, including, without limitation, planning, environmental impact studies, engineering, construction, reconstruction, resurfacing, restoring, rehabilitation, or replacement of public or private transportation facilities within the state, studying the feasibility thereof, and the acquisition of real or personal property or interests therein; any highway, public transit, aviation, rail, or other transportation project eligible for financing or aid under any federal or state program; and any project involving the maintaining, repairing, improving, or construction of any public or private highway, road, street, parkway, public transit, aviation, or rail project, and any related rights-of-way, bridges, tunnels, railroad-highway crossings, drainage structures, signs, guardrails, or protective structures.

(E) The general assembly finds that state infrastructure projects, as defined in division (A)(8) of section 5531.10 of the Revised Code, and the state infrastructure bank, will materially contribute to the economic revitalization of areas of the state and result in improving the economic welfare of all the people of the state. Accordingly, it is declared to be the public purpose of the state, through operations under sections 5531.09 and 5531.10 of the Revised Code, and other applicable laws adopted pursuant to Section 13 of Article VIII, Ohio Constitution, and other authority vested in the general assembly, to assist in and facilitate the purposes set forth in division (B) of section 5531.10 of the Revised Code, and to assist and cooperate with any governmental agency in achieving such purposes.

Amended by 128th General Assemblych.165,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 03-31-1997; 03-29-2005



Section 5531.10 - Issuing obligations for state infrastructure projects.

(A) As used in this chapter:

(1) "Bond proceedings" means the resolution, order, trust agreement, indenture, lease, lease-purchase agreements, and other agreements, amendments and supplements to the foregoing, or any one or more or combination thereof, authorizing or providing for the terms and conditions applicable to, or providing for the security or liquidity of, obligations issued pursuant to this section, and the provisions contained in such obligations.

(2) "Bond service charges" means principal, including mandatory sinking fund requirements for retirement of obligations, and interest, and redemption premium, if any, required to be paid by the state on obligations.

(3) "Bond service fund" means the applicable fund and accounts therein created for and pledged to the payment of bond service charges, which may be, or may be part of, the state infrastructure bank revenue bond service fund created by division (R) of this section including all moneys and investments, and earnings from investments, credited and to be credited thereto.

(4) "Issuing authority" means the treasurer of state, or the officer who by law performs the functions of the treasurer of state.

(5) "Obligations" means bonds, notes, or other evidence of obligation including interest coupons pertaining thereto, issued pursuant to this section.

(6) "Pledged receipts" means moneys accruing to the state from the lease, lease-purchase, sale, or other disposition, or use, of qualified projects, and from the repayment, including interest, of loans made from proceeds received from the sale of obligations; accrued interest received from the sale of obligations; income from the investment of the special funds; any gifts, grants, donations, and pledges, and receipts therefrom, available for the payment of bond service charges; and any amounts in the state infrastructure bank pledged to the payment of such charges. If the amounts in the state infrastructure bank are insufficient for the payment of such charges, "pledged receipts" also means moneys that are apportioned by the United States secretary of transportation under United States Code, Title XXIII, as amended, or any successor legislation, or under any other federal law relating to aid for highways, and that are to be received as a grant by the state, to the extent the state is not prohibited by state or federal law from using such moneys and the moneys are pledged to the payment of such bond service charges.

(7) "Special funds" or "funds" means, except where the context does not permit, the bond service fund, and any other funds, including reserve funds, created under the bond proceedings, and the state infrastructure bank revenue bond service fund created by division (R) of this section to the extent provided in the bond proceedings, including all moneys and investments, and earnings from investment, credited and to be credited thereto.

(8) "State infrastructure project" means any public transportation project undertaken by the state, including, but not limited to, all components of any such project, as described in division (D) of section 5531.09 of the Revised Code.

(9) "District obligations" means bonds, notes, or other evidence of obligation including interest coupons pertaining thereto, issued to finance a qualified project by a transportation improvement district created pursuant to section 5540.02 of the Revised Code, of which the principal, including mandatory sinking fund requirements for retirement of such obligations, and interest and redemption premium, if any, are payable by the department of transportation.

(B) The issuing authority, after giving written notice to the director of budget and management and upon the certification by the director of transportation to the issuing authority of the amount of moneys or additional moneys needed either for state infrastructure projects or to provide financial assistance for any of the purposes for which the state infrastructure bank may be used under section 5531.09 of the Revised Code, or needed for capitalized interest, funding reserves, and paying costs and expenses incurred in connection with the issuance, carrying, securing, paying, redeeming, or retirement of the obligations or any obligations refunded thereby, including payment of costs and expenses relating to letters of credit, lines of credit, insurance, put agreements, standby purchase agreements, indexing, marketing, remarketing and administrative arrangements, interest swap or hedging agreements, and any other credit enhancement, liquidity, remarketing, renewal, or refunding arrangements, all of which are authorized by this section, shall issue obligations of the state under this section in the required amount. The proceeds of such obligations, except for the portion to be deposited in special funds, including reserve funds, as may be provided in the bond proceedings, shall as provided in the bond proceedings be credited to the infrastructure bank obligations fund of the state infrastructure bank created by section 5531.09 of the Revised Code and disbursed as provided in the bond proceedings for such obligations. The issuing authority may appoint trustees, paying agents, transfer agents, and authenticating agents, and may retain the services of financial advisors, accounting experts, and attorneys, and retain or contract for the services of marketing, remarketing, indexing, and administrative agents, other consultants, and independent contractors, including printing services, as are necessary in the issuing authority's judgment to carry out this section. The costs of such services are payable from funds of the state infrastructure bank.

(C) The holders or owners of such obligations shall have no right to have moneys raised by taxation by the state of Ohio obligated or pledged, and moneys so raised shall not be obligated or pledged, for the payment of bond service charges. The right of such holders and owners to the payment of bond service charges is limited to all or that portion of the pledged receipts and those special funds pledged thereto pursuant to the bond proceedings for such obligations in accordance with this section, and each such obligation shall bear on its face a statement to that effect. Moneys received as repayment of loans made by the state infrastructure bank pursuant to section 5531.09 of the Revised Code shall not be considered moneys raised by taxation by the state of Ohio regardless of the source of the moneys.

(D) Obligations shall be authorized by order of the issuing authority and the bond proceedings shall provide for the purpose thereof and the principal amount or amounts, and shall provide for or authorize the manner or agency for determining the principal maturity or maturities, not exceeding twenty-five years from the date of issuance, the interest rate or rates or the maximum interest rate, the date of the obligations and the dates of payment of interest thereon, their denomination, and the establishment within or without the state of a place or places of payment of bond service charges. Sections 9.98 to 9.983 of the Revised Code are applicable to obligations issued under this section. The purpose of such obligations may be stated in the bond proceedings in terms describing the general purpose or purposes to be served. The bond proceedings also shall provide, subject to the provisions of any other applicable bond proceedings, for the pledge of all, or such part as the issuing authority may determine, of the pledged receipts and the applicable special fund or funds to the payment of bond service charges, which pledges may be made either prior or subordinate to other expenses, claims, or payments, and may be made to secure the obligations on a parity with obligations theretofore or thereafter issued, if and to the extent provided in the bond proceedings. The pledged receipts and special funds so pledged and thereafter received by the state immediately are subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledges is valid and binding against all parties having claims of any kind against the state or any governmental agency of the state, irrespective of whether such parties have notice thereof, and shall create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement, or other document with respect thereto; and the pledge of such pledged receipts and special funds is effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any act of appropriation. Every pledge, and every covenant and agreement made with respect thereto, made in the bond proceedings may therein be extended to the benefit of the owners and holders of obligations authorized by this section, and to any trustee therefor, for the further security of the payment of the bond service charges.

(E) The bond proceedings may contain additional provisions as to:

(1) The redemption of obligations prior to maturity at the option of the issuing authority at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the obligations;

(3) Limitations on the issuance of additional obligations;

(4) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(5) The deposit, investment, and application of special funds, and the safeguarding of moneys on hand or on deposit, without regard to Chapter 131. or 135. of the Revised Code, but subject to any special provisions of this section with respect to particular funds or moneys, provided that any bank or trust company which acts as depository of any moneys in the special funds may furnish such indemnifying bonds or may pledge such securities as required by the issuing authority;

(6) Any or every provision of the bond proceedings being binding upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(7) Any provision that may be made in a trust agreement or indenture;

(8) Any other or additional agreements with the holders of the obligations, or the trustee therefor, relating to the obligations or the security therefor, including the assignment of mortgages or other security relating to financial assistance for qualified projects under section 5531.09 of the Revised Code.

(F) The obligations may have the great seal of the state or a facsimile thereof affixed thereto or printed thereon. The obligations and any coupons pertaining to obligations shall be signed or bear the facsimile signature of the issuing authority. Any obligations or coupons may be executed by the person who, on the date of execution, is the proper issuing authority although on the date of such bonds or coupons such person was not the issuing authority. In case the issuing authority whose signature or a facsimile of whose signature appears on any such obligation or coupon ceases to be the issuing authority before delivery thereof, such signature or facsimile nevertheless is valid and sufficient for all purposes as if the former issuing authority had remained the issuing authority until such delivery; and in case the seal to be affixed to obligations has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal shall continue to be sufficient as to such obligations and obligations issued in substitution or exchange therefor.

(G) All obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued in coupon or in registered form, or both, as the issuing authority determines. Provision may be made for the registration of any obligations with coupons attached thereto as to principal alone or as to both principal and interest, their exchange for obligations so registered, and for the conversion or reconversion into obligations with coupons attached thereto of any obligations registered as to both principal and interest, and for reasonable charges for such registration, exchange, conversion, and reconversion.

(H) Obligations may be sold at public sale or at private sale, as determined in the bond proceedings.

(I) Pending preparation of definitive obligations, the issuing authority may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(J) In the discretion of the issuing authority, obligations may be secured additionally by a trust agreement or indenture between the issuing authority and a corporate trustee which may be any trust company or bank having a place of business within the state. Any such agreement or indenture may contain the order authorizing the issuance of the obligations, any provisions that may be contained in any bond proceedings, and other provisions which are customary or appropriate in an agreement or indenture of such type, including, but not limited to:

(1) Maintenance of each pledge, trust agreement, indenture, or other instrument comprising part of the bond proceedings until the state has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the issuing authority made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, suit in equity, action at law, or any combination of the foregoing;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on the rights of individual holders of obligations;

(4) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the issuing authority agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(K) Any holder of obligations or a trustee under the bond proceedings, except to the extent that the holder's or trustee's rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by such bond proceedings. Such rights include the right to compel the performance of all duties of the issuing authority and the director of transportation required by the bond proceedings or sections 5531.09 and 5531.10 of the Revised Code; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any obligations or in the performance of any covenant or agreement on the part of the issuing authority or the director of transportation in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the pledged receipts and special funds, other than those in the custody of the treasurer of state, which are pledged to the payment of the bond service charges on such obligations or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of bond service charges on, such obligations, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income or moneys of the state or local governmental entities, or agencies thereof, to the payment of such principal and interest and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any project facilities.

Each duty of the issuing authority and the issuing authority's officers and employees, and of each state or local governmental agency and its officers, members, or employees, undertaken pursuant to the bond proceedings or any loan, loan guarantee, lease, lease-purchase agreement, or other agreement made under authority of section 5531.09 of the Revised Code, and in every agreement by or with the issuing authority, is hereby established as a duty of the issuing authority, and of each such officer, member, or employee having authority to perform such duty, specifically enjoined by the law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

The person who is at the time the issuing authority, or the issuing authority's officers or employees, are not liable in their personal capacities on any obligations issued by the issuing authority or any agreements of or with the issuing authority.

(L) The issuing authority may authorize and issue obligations for the refunding, including funding and retirement, and advance refunding with or without payment or redemption prior to maturity, of any obligations previously issued by the issuing authority or district obligations. Such refunding obligations may be issued in amounts sufficient for payment of the principal amount of the prior obligations or district obligations, any redemption premiums thereon, principal maturities of any such obligations or district obligations maturing prior to the redemption of the remaining obligations or district obligations on a parity therewith, interest accrued or to accrue to the maturity dates or dates of redemption of such obligations or district obligations, and any expenses incurred or to be incurred in connection with such issuance and such refunding, funding, and retirement. Subject to the bond proceedings therefor, the portion of proceeds of the sale of refunding obligations issued under this division to be applied to bond service charges on the prior obligations or district obligations shall be credited to an appropriate account held by the trustee for such prior or new obligations or to the appropriate account in the bond service fund for such obligations or district obligations. Obligations authorized under this division shall be deemed to be issued for those purposes for which such prior obligations or district obligations were issued and are subject to the provisions of this section pertaining to other obligations, except as otherwise provided in this section. The last maturity of obligations authorized under this division shall not be later than twenty-five years from the date of issuance of the original securities issued for the original purpose.

(M) The authority to issue obligations under this section includes authority to issue obligations in the form of bond anticipation notes and to renew the same from time to time by the issuance of new notes. The holders of such notes or interest coupons pertaining thereto shall have a right to be paid solely from the pledged receipts and special funds that may be pledged to the payment of the bonds anticipated, or from the proceeds of such bonds or renewal notes, or both, as the issuing authority provides in the order authorizing such notes. Such notes may be additionally secured by covenants of the issuing authority to the effect that the issuing authority and the state will do such or all things necessary for the issuance of such bonds or renewal notes in the appropriate amount, and apply the proceeds thereof to the extent necessary, to make full payment of the principal of and interest on such notes at the time or times contemplated, as provided in such order. For such purpose, the issuing authority may issue bonds or renewal notes in such principal amount and upon such terms as may be necessary to provide funds to pay when required the principal of and interest on such notes, notwithstanding any limitations prescribed by or for purposes of this section. Subject to this division, all provisions for and references to obligations in this section are applicable to notes authorized under this division.

The issuing authority in the bond proceedings authorizing the issuance of bond anticipation notes shall set forth for such bonds an estimated interest rate and a schedule of principal payments for such bonds and the annual maturity dates thereof.

(N) Obligations issued under this section are lawful investments for banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any agency of the state with respect to investments by them, and are also acceptable as security for the deposit of public moneys.

(O) Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the special funds established by or pursuant to this section may be invested by or on behalf of the issuing authority only in notes, bonds, or other obligations of the United States, or of any agency or instrumentality of the United States, obligations guaranteed as to principal and interest by the United States, obligations of this state or any political subdivision of this state, and certificates of deposit of any national bank located in this state and any bank, as defined in section 1101.01 of the Revised Code, subject to inspection by the superintendent of financial institutions. If the law or the instrument creating a trust pursuant to division (J) of this section expressly permits investment in direct obligations of the United States or an agency of the United States, unless expressly prohibited by the instrument, such moneys also may be invested in no-front-end-load money market mutual funds consisting exclusively of obligations of the United States or an agency of the United States and in repurchase agreements, including those issued by the fiduciary itself, secured by obligations of the United States or an agency of the United States; and in collective investment funds as defined in division (A) of section 1111.01 of the Revised Code and consisting exclusively of any such securities. The income from such investments shall be credited to such funds as the issuing authority determines, and such investments may be sold at such times as the issuing authority determines or authorizes.

(P) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges on obligations pertinent to such accounts and bond service fund and for other accounts therein within the general purposes of such fund. Unless otherwise provided in any applicable bond proceedings, moneys to the credit of or in the several special funds established pursuant to this section shall be disbursed on the order of the treasurer of state, provided that no such order is required for the payment from the bond service fund when due of bond service charges on obligations.

(Q)

(1) The issuing authority may pledge all, or such portion as the issuing authority determines, of the pledged receipts to the payment of bond service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, and make other provisions therein with respect to pledged receipts as authorized by this chapter, which provisions are controlling notwithstanding any other provisions of law pertaining thereto.

(2) An action taken under division (Q)(2) of this section does not limit the generality of division (Q)(1) of this section, and is subject to division (C) of this section and, if and to the extent otherwise applicable, Section 13 of Article VIII, Ohio Constitution. The bond proceedings may contain a covenant that, in the event the pledged receipts primarily pledged and required to be used for the payment of bond service charges on obligations issued under this section, and for the establishment and maintenance of any reserves, as provided in the bond proceedings, are insufficient to make any such payment in full when due, or to maintain any such reserve, the director of transportation shall so notify the governor, and shall determine to what extent, if any, the payment may be made or moneys may be restored to the reserves from lawfully available moneys previously appropriated for that purpose to the department of transportation. The covenant also may provide that if the payments are not made or the moneys are not immediately and fully restored to the reserves from such moneys, the director shall promptly submit to the governor and to the director of budget and management a written request for either or both of the following:

(a) That the next biennial budget submitted by the governor to the general assembly include an amount to be appropriated from lawfully available moneys to the department for the purpose of and sufficient for the payment in full of bond service charges previously due and for the full replenishment of the reserves;

(b) That the general assembly be requested to increase appropriations from lawfully available moneys for the department in the current biennium sufficient for the purpose of and for the payment in full of bond service charges previously due and to come due in the biennium and for the full replenishment of the reserves.

The director of transportation shall include with such requests a recommendation that the payment of the bond service charges and the replenishment of the reserves be made in the interest of maximizing the benefits of the state infrastructure bank. Any such covenant shall not obligate or purport to obligate the state to pay the bond service charges on such bonds or notes or to deposit moneys in a reserve established for such payments other than from moneys that may be lawfully available and appropriated for that purpose during the then-current biennium.

(R) There is hereby created the state infrastructure bank revenue bond service fund, which shall be in the custody of the treasurer of state but shall not be a part of the state treasury. All moneys received by or on account of the issuing authority or state agencies and required by the applicable bond proceedings, consistent with this section, to be deposited, transferred, or credited to the bond service fund, and all other moneys transferred or allocated to or received for the purposes of the fund, shall be deposited and credited to such fund and to any separate accounts therein, subject to applicable provisions of the bond proceedings, but without necessity for any act of appropriation. The state infrastructure bank revenue bond service fund is a trust fund and is hereby pledged to the payment of bond service charges to the extent provided in the applicable bond proceedings, and payment thereof from such fund shall be made or provided for by the treasurer of state in accordance with such bond proceedings without necessity for any act of appropriation.

(S) The obligations issued pursuant to this section, the transfer thereof, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within this state.

Effective Date: 03-31-2003; 03-29-2005; 09-29-2005; 03-30-2006; 2007 HB119 09-29-2007



Section 5531.101 - Motor fuel excise tax revenue - state infrastructure bank loans.

(A) Municipal corporations, counties, and townships may not use revenue raised under section 5735.29 of the Revised Code to repay loans made by the state infrastructure bank under section 5531.09 of the Revised Code if both of the following apply:

(1) The loans were made for highway, road, or street projects begun prior to March 31, 2003.

(2) The revenue:

(a) Results from the increase in the tax imposed under section 5735.29 of the Revised Code pursuant to the amendment of the section by Am. Sub. H.B. 87 of the 125th General Assembly; and

(b) Is distributed under section 5735.291 of the Revised Code.

(B) While the loans described in division (A)(1) of this section are outstanding, the tax commissioner shall notify municipal corporations, counties, and townships receiving the revenue described in division (A)(2) of this section of the amount that cannot be used for the loan repayments.

Effective Date: 03-30-2006



Section 5531.11 - Toll projects - definitions.

As used in sections 5531.11 to 5531.18 of the Revised Code:

"Cost" means all costs of constructing, improving, repairing, maintaining, administering, and operating the Ohio transportation system, including all costs payable with respect to permanent improvements as described in division (B) of section 133.15 of the Revised Code.

"Governmental agency" means any state agency, federal agency, political subdivision, or other local, interstate, or regional governmental agency, and any combination of those agencies.

"Highway project" means any project intended for the highway purpose of supporting the state highway system. A highway project, whether publicly or privately owned, is a state infrastructure project as defined in section 5531.10 of the Revised Code for all purposes of that section and section 5531.09 of the Revised Code and also is a transportation facility as defined in section 5501.01 of the Revised Code.

"State highway system" or "system" means all existing and future transportation projects constructed, operated, repaired, maintained, administered, and operated under the jurisdiction of the department of transportation, including toll projects and highway projects.

"Public roads" means all public highways, roads, and streets in the state, whether maintained by a state agency or any other governmental agency.

"Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

"Revenues" means all nontax revenues coming into the possession of or under the control of the department by virtue of sections 5531.11 to 5531.18 of the Revised Code. "Revenues" does not include proceeds from the sale of obligations but does include tolls, service revenues, investment income on the Ohio toll fund established in section 5531.14 of the Revised Code, rentals, gifts, and grants.

"Service facilities" means service stations, restaurants, and other facilities for food service, roadside parks and rest areas, parking, camping, tenting, rest, and sleeping facilities, hotels or motels, and all similar and other facilities providing services to the traveling public in connection with the use of a toll project and owned, leased, licensed, or operated by the department of transportation.

"Service revenues" means those revenues of the department derived from its ownership, leasing, licensing, or operation of service facilities.

"Toll project" means any project that adds new capacity, including construction on existing highways, bridges, or tunnels where construction increases the total number of lanes, including toll and nontoll lanes, and does not decrease the total number of nontoll lanes at each mile. "Toll project" also includes new interchanges constructed for economic development purposes connecting an interstate highway or a multi-lane, fully controlled-access highway that was not connected previously with other interstates, state highways and local roads, and any new high occupancy lane or new highways connecting an intermodal facility established, constructed, reconstructed, maintained, repaired, administered, operated, or improved, under the jurisdiction of the department of transportation and pursuant to sections 5531.11 to 5531.18 of the Revised Code, at a location or locations determined by the director of transportation, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, those portions of connecting public roads that serve interchanges and are determined by the director to be necessary for the safe merging of traffic between the toll project and those nontolled public roads, toll booths, service facilities, and administration, storage, and other buildings, property, and facilities that the department considers necessary for the operation or policing of the toll project, together with all property and rights that may be acquired by the department for the construction, maintenance, repair, administration, improvement, or operation of the toll project, and includes any sections or extensions of a toll project designated by the department as such for the particular purpose. Nothing in this section shall be construed to permit tolls to be charged on existing nontoll highways.

"Tolls" means tolls, special fees or permit fees, or other charges by the department to the owners, lessors, lessees, operators of motor vehicles, or other users of a toll project for the operation or use of or the right to operate on a toll project.

Added by 128th General Assemblych.165,HB 2, §101.01, eff. 7/1/2009.



Section 5531.12 - Toll projects.

(A) In order to remove present and anticipated handicaps and potential hazards on the highways in this state, to facilitate vehicular traffic throughout the state, to promote the agricultural, commercial, recreational, tourism, and industrial development of the state, and to provide for the general welfare of its citizens, the director of transportation may approve toll projects . Any revenue derived from toll projects shall be used only for purposes of the toll project and shall not be expended for any purpose other than as provided in Section 5a of Article XII, Ohio Constitution. The toll projects authorized by sections 5531.11 to 5531.18 of the Revised Code are part of the state highway system.

(B) Any toll project shall be developed and submitted for selection in accordance with the policies and procedures of the major new capacity selection process of the transportation review advisory council, created under Chapter 5512. of the Revised Code. Each toll project may be separately designated, by name or number, and may be constructed, improved, or reconstructed as the department of transportation may from time to time determine pursuant to sections 5531.11 to 5531.18 of the Revised Code. A toll project shall be considered a state infrastructure project as defined in section 5531.10 of the Revised Code for all purposes of that section and section 5531.09 of the Revised Code and also is a transportation facility as defined in section 5501.01 of the Revised Code.

(C) Nothing in this chapter shall be construed to permit tolls to be charged on existing nontoll public roads.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.13 - Acquisition of property.

(A) The director of transportation may acquire or dispose of any public or private property or interests therein the director determines to be necessary, convenient, or proper for the construction, improvement, repair, maintenance, administration, or operation of toll projects in the same manner as the director may acquire or dispose of such property for transportation facilities or highway purposes, under sections 5501.311 to 5501.34 and 5501.45 and Chapter 5519. of the Revised Code.

(B) The director may enter into any contracts the director determines to be necessary, convenient, or proper for the construction, improvement, repair, maintenance, administration, or operation of toll projects in the manner provided in Chapter 5525. of the Revised Code.

(C) The director may enter into any professional contracts the director determines to be necessary, convenient, or proper for the construction, improvement, repair, maintenance, administration, or operation of toll projects in the manner provided in Chapter 5526. of the Revised Code.

(D) Tolls and accounts within the Ohio toll fund established in section 5531.14 of the Revised Code may be used for the acquisition of property under division (A) of this section or pursuant to contracts entered into under division (B) or (C) of this section to the same extent permitted by section 5531.14 of the Revised Code with respect to obligations.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.14 - Establishment and collection of tolls.

(A) To the extent permitted by federal law, the director of transportation may fix, revise, charge, and collect tolls for each toll project, and contract with any person or governmental agency desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, electric light, or power lines, service facilities, or for any other purpose, and fix the terms, conditions, rents, and rates of charge for such use; provided, that no toll, charge, or rental may be made for placing in, on, along, over, or under the toll project, equipment or public utility facilities that are necessary to serve service facilities or to interconnect any public utility facilities.

In accordance with Chapter 119. of the Revised Code, the director shall establish a plan, schedule, or system of tolls or charges and shall declare the purpose, amount, and duration of the tolls or charges. Any proposal to implement a toll or other charge under this section may include a plan, schedule, or system of tolls or charges that is subject to adjustment by the director within and in accordance with that plan, schedule, or system.

(B) For any toll imposed under this section, the department of transportation may use a system for toll collection that is capable of charging an account holder the appropriate toll or charge by transmission of information from an electronic device on a motor vehicle to the toll lane, which information is used to charge the account holder the appropriate toll or charge.

(C) One or more tolls, or a portion of any toll, may be pledged to the repayment of obligations in the bond proceedings for those obligations and shall be a pledged receipt for those obligations to the extent pledged in those bond proceedings.

(D) Tolls shall be so fixed and adjusted as to provide funds at least sufficient with other revenues of the Ohio transportation system, if any, to pay:

(1) Any bond service charges on obligations issued to pay costs of one or more toll projects as such charges become due and payable;

(2) The cost of maintaining, improving, repairing, constructing, and operating toll projects within the state highway system and its different parts and sections, and to create and maintain any reserves for those purposes.

(E) Except as provided in division (F) of this section, money received from tolls imposed under this section shall be deposited to the credit of the Ohio toll fund, which is hereby created in the state treasury. The treasurer of state may establish separate subaccounts within the Ohio toll fund as determined to be necessary or convenient to pay costs of constructing, improving, repairing, maintaining, administering, and operating toll projects within the state highway system. Any remaining money deposited into the Ohio toll fund shall be used at the discretion of the director to support construction, improvement, repair, maintenance, administration, and operation costs for approved toll projects and highway projects within one mile of a toll project. All investment earnings of the fund shall be credited to the fund.

(F) The issuing authority shall, by the fifteenth day of July of each fiscal year, certify or cause to be certified to the department of transportation and the office of budget and management the total amount of money required during the current fiscal year to meet in full all bond service charges and otherwise comply with the requirements of any applicable bond proceedings. The issuing authority shall make or cause to be made supplemental certifications to the department of transportation and the office of budget and management for each bond service payment date and at such other times during each fiscal year as may be provided in the applicable bond proceedings or required by that department or office. Bond service charges, costs of credit enhancement facilities, other financing costs, and any other amounts required under the applicable bond proceedings shall be set forth separately in each certification. Money received from tolls and other pledged receipts shall be deposited to the credit of the bond service fund at such times and in such amounts as are necessary to satisfy all those payment requirements of the applicable bond proceedings. When all bonds issued in connection with any toll project and the interest on the bonds have been paid, or a sufficient amount for the payment of all such bonds and the interest on the bonds to the maturity of the bonds has been set aside in trust for the benefit of the bondholders, the project shall be operated, improved, and maintained by the department of transportation as a part of the state highway system and shall be free of tolls.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.15 - Rules for control and regulation of toll projects.

(A) The director of transportation, in accordance with Chapter 119. of the Revised Code, may adopt such rules as the director considers advisable for the control and regulation of traffic on any toll project, for the protection and preservation of property under the jurisdiction and control of the department of transportation, for the maintenance and preservation of good order within the property under its control, and for the purpose of establishing owner or operator liability for failure to comply with toll collection rules.

(B) The rules shall provide that public police officers shall be afforded ready access, while in the performance of their official duties, to all property under the jurisdiction of the department of transportation and without the payment of tolls.

(C) No person shall violate any such rules of the department of transportation.

(D)

(1) All fines collected for the violation of applicable laws of the state and the rules of the department of transportation or money arising from bonds forfeited for such violation shall be disposed of in accordance with section 5503.04 of the Revised Code.

(2) All fees or charges assessed by the department of transportation in accordance with this section against an owner or operator of a vehicle as a civil violation for failure to comply with toll collection rules shall be revenues of the department.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.16 - Maintenance and repair of toll projects.

(A) Each toll project shall be maintained and kept in good condition and repair by the department of transportation. Toll projects shall be operated by toll collectors and other employees and agents that the department employs or contracts for. Toll projects shall be policed by the state highway patrol in accordance with section 5503.02 of the Revised Code; provided, that the state highway patrol also shall enforce all rules of the department adopted under division (A) of section 5531.15 of the Revised Code that relate to the operation and use of vehicles on a toll project and that are punishable under division (A) of section 5531.99 of the Revised Code.

(B) An action for damages against the state for any public or private property damaged or destroyed in carrying out the powers granted by sections 5531.11 to 5531.18 of the Revised Code shall be filed in the court of claims pursuant to Chapter 2743. of the Revised Code.

(C) All governmental agencies may lease, lend, grant, or convey to the department of transportation at its request, upon terms that the proper authorities of the governmental agencies consider reasonable and fair and without the necessity for an advertisement, order of court, or other action or formality, other than the regular and formal action of the authorities concerned, any property that is necessary or convenient to the effectuation of the purposes of sections 5531.11 to 5531.18 of the Revised Code, including public roads and other property already devoted to public use.

(D) Each bridge constituting part of a toll project shall be considered a bridge on the state highway system for purposes of sections 5501.47 and 5501.49 of the Revised Code.

(E) In accordance with Chapter 5501. of the Revised Code, the department of transportation shall make an annual report of its toll project activities for the preceding calendar year to the governor and the general assembly.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.17 - Exemption from taxation.

The exercise of the powers granted by sections 5531.11 to 5531.18 of the Revised Code is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions; and as the construction, operation, and maintenance of the Ohio toll-way system by the department of transportation constitute the performance of essential governmental functions, the department shall not be required to pay any state or local taxes or assessments upon any toll project, or upon revenues or any property acquired or used by the department under sections 5531.11 to 5531.18 of the Revised Code, or upon the income therefrom.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.18 - Application to construct and operate a toll project.

The director of transportation shall establish a procedure whereby a political subdivision or other governmental agency or agencies may submit a written application to the director requesting the department of transportation to construct and operate a toll project within the boundaries of the subdivision, agency, or agencies making the request. The procedure shall include a requirement that the director send a written reply to the subdivision, agency, or agencies explaining the disposition of the request.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.



Section 5531.99 - Penalties.

(A) Except as provided in division (B) of this section, whoever violates division (C) of section 5531.15 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense such person is guilty of a misdemeanor of the fourth degree.

(B) Whoever violates division (C) of section 5531.15 of the Revised Code when the violation is a civil violation for failure to comply with toll collection rules is subject to a fee or charge established by the department of transportation by rule.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.






Chapter 5533 - MEMORIAL HIGHWAYS

Section 5533.01 - Markers on state and federal highways at points crossed by Morgan's raiders.

The director of transportation and the director of the Ohio state archaeological and historical society, by agreement, may erect suitable markers on all state and federal highways, at points crossed by Morgan's raiders in 1863.

Effective Date: 09-28-1973



Section 5533.02 - Atlantic and Pacific highway.

The road known as state highway number seven, extending along the Ohio river between Cincinnati, Ohio, and Gallipolis, Ohio, and through the counties of Hamilton, Clermont, Brown, Adams, Scioto, Lawrence, and Gallia and through the municipal corporations of Cincinnati, New Richmond, Neville, Higginsport, Ripley, Aberdeen, Manchester, Portsmouth, Ironton, Protorville, and Gallipolis is designated as "the Atlantic and Pacific highway." In Rome township, Lawrence county, the said Atlantic and Pacific highway shall follow state highway number five hundred and nine instead of number seven.

Effective Date: 10-01-1953



Section 5533.03 - Grand Army of the Republic highway.

The road known as United States route number six, extending across the northern portion of the state through the counties of Williams, Henry, Wood, Sandusky, Erie, Lorain, Cuyahoga, Lake, Geauga, and Ashtabula and through the municipal corporations of Bryan, Napoleon, Bowling Green, Fremont, Sandusky, Lorain, Cleveland, and Chardon shall be known as "the Grand Army of the Republic highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.04 - General McPherson highway.

The road known as United States route number twenty, extending across the northern portion of the state through the counties of Williams, Fulton, Lucas, Wood, Sandusky, Huron, Lorain, Cuyahoga, Lake, and Ashtabula and through and municipal corporations of Fremont, Norwalk, Elyria, Cleveland, Painesville, and Ashtabula shall be known as the "General McPherson highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.05 - United Spanish War Veterans memorial highway - scioto trail.

The road known as United States route number twenty-three, running north and south across the state through the counties of Lucas, Wood, Seneca, Wyandot, Marion, Delaware, Franklin, Pickaway, Ross, Pike, and Scioto and through the municipal corporations of Toledo, Perrysburg, Fostoria, Upper Sandusky, Marion, Delaware, Columbus, Circleville, Chillicothe, Waverly, and Portsmouth shall be known as the "United Spanish War Veterans memorial highway."

That portion of United States route number twenty-three running through Wyandot, Marion, Delaware, Franklin, Pickaway, Ross, Pike, and Scioto counties shall also be known as the "Scioto Trail."

The director of transportation may erect suitable markers upon the portion of such highway known as the United Spanish War Veterans memorial highway indicating the name thereof, and may erect suitable markers on that portion of the highway known as the Scioto trail indicating the name thereof, by placing an additional appropriate marker upon the same standards now marking said highway.

Effective Date: 09-28-1973



Section 5533.051 - Branch Rickey Memorial Highway.

In addition to the designations of the road known as United States route twenty-three in section 5533.05 of the Revised Code, the portion of that road running in a north and south direction, commencing at the boundary of Franklin and Delaware counties and extending to the municipal corporation of Delaware, shall be known as the "Branch Rickey Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.7,SB 243, §1, eff. 4/7/2009.



Section 5533.052 - Staff Sergeant Christopher L. Brown Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as United States route twenty-three, running in a northerly and southerly direction, through the municipal corporation of Columbus in Franklin county, between seventh avenue and Northwood avenue, shall be known as the "Staff Sergeant Christopher L. Brown Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.06 - Thirty-seventh Division memorial highway.

The road known as state route number three, and popularly known as the "Three C Highway," running in a northeasterly and southwesterly direction across the state through the counties of Cuyahoga, Medina, Wayne, Ashland, Holmes, Knox, Delaware, Franklin, Madison, Fayette, Clinton, Warren, and Hamilton and through the municipal corporations of Cleveland, Medina, Wooster, Mount Vernon, Columbus, Washington C.H., Wilmington, and Cincinnati shall be known as the "Thirty-seventh Division Memorial Highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.07 - Forty-second Rainbow Division memorial highway.

The road known as state route number forty-two, running in a northeasterly and southwesterly direction across the state through the counties of Cuyahoga, Medina, Wayne, Ashland, Richland, Morrow, Delaware, Union, Madison, Clark, Greene, Warren, Butler, and Hamilton and through the municipal corporations of Cleveland, Medina, Ashland, Mansfield, Mt. Gilead, Delaware, London, Xenia, Lebanon, and Cincinnati shall be known as the "Forty-second `Rainbow' Division Memorial Highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.071 - Warren County Veterans Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the road known as United States route number forty-two, running in a northeasterly and southwesterly direction within Warren county only, shall be known as the "Warren County Veterans Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.08 - Eighty-third Division memorial highway.

The highway known as United States highway number twenty-one, running in a north and south direction across the state through the counties of Cuyahoga, Summit, Stark, Tuscarawas, Guernsey, Noble, and Washington and through the municipal corporations of Cleveland, Massillon, New Philadelphia, Cambridge, Caldwell, and Marietta shall be known as the "Eighty-third Division Memorial Highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.09 - Military Order of the Purple Heart memorial highway.

(A)

(1) That portion of the road known as interstate route seventy-six, running in an easterly and westerly direction, commencing at its intersection with interstate seventy-one in Medina county and extending through the counties of Summit and Portage to its intersection with interstate eighty in Mahoning county, shall be known as "The Military Order of the Purple Heart Memorial Highway."

(2) In addition to the respective designations in sections 5533.30, 5533.32, and 5533.33 of the Revised Code, the road known as interstate route seventy, extending across Ohio from the West Virginia border in Belmont county to the Indiana border in Preble county, and the road known as interstate route seventy-one, extending across Ohio from the Kentucky border in Hamilton county to its northernmost terminus in Cuyahoga county, both shall be known as the "Purple Heart Trail."

(B) The director of transportation may erect suitable markers along each highway indicating its name.

Effective Date: 03-15-2001; 2007 HB372 03-24-2008



Section 5533.091 - The Luke 'Doc' Emch and Matt 'Doc' Conte Corpsmen Memorial Highway.

In addition to the designation in section 5533.09 of the Revised Code, that portion of the road known as interstate route seventy-six, running in an easterly and westerly direction, within Brimfield township, in Portage county, shall be known as "The Luke 'Doc' Emch and Matt 'Doc' Conte Corpsmen Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.092 - Peter J. Delucia Memorial Bridge.

The bridge known as the lake Milton bridge, which is located in Mahoning county and is part of interstate route number seventy-six, shall be known as the "Peter J. Delucia Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.093 - Corporal Jason J. Hernandez Memorial Highway.

That portion of the road known as state route number forty-three, running in a northerly and southerly direction within Portage county, between the intersection of that state route and Ethan avenue in the north and the intersection of that state route and Kennedy road in the south, shall be known as the "Corporal Jason J. Hernandez Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.094 - Lance Corporal Daniel Nathan Deyarmin, Jr., Memorial Highway.

In addition to the designation in section 5533.09 of the Revised Code, that portion of the road known as interstate route seventy-six, running in an easterly and westerly direction, from state route ninety-one to state route five hundred thirty-two in Summit county, shall be known as the "Lance Corporal Daniel Nathan Deyarmin, Jr., Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.095 - Staff Sergeant Howard E. Woodford Medal of Honor Recipient Memorial Highway.

That portion of the road known as state route number six hundred nineteen, located within the municipal corporation of Barberton in Summit county, commencing at the intersection of that route with Lockwood road and proceeding in a northerly direction to the intersection of that route with East State street, shall be known as the "Staff Sergeant Howard E. Woodford Medal of Honor Recipient Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.10 - George Washington highway.

The highway known as United States route number fifty and alternate fifty, extending across the entire southern portion of the state through the counties of Washington, Athens, Vinton, Ross, Highland, Brown, Clermont, and Hamilton, and through the municipal corporations of Marietta, Belpre, Athens, Chillicothe, Hillsboro, and Cincinnati shall be known as the "George Washington Highway."

The director of transportation shall erect suitable uniform markers upon such highway indicating the name thereof, said markers to be twelve inches by eighteen inches with background of white enamel, bearing in black enamel the bust of George Washington and the words, "George Washington Highway."

Effective Date: 09-28-1973



Section 5533.101 - LCPL Nicholas B. Erdy Memorial Highway.

In addition to the name prescribed by section 5533.10 of the Revised Code, that portion of the highway known as United States route fifty, commencing at mile marker number thirteen and proceeding in an easterly direction to the intersection of that United States route and state route one hundred thirty-three within Clermont county, shall be known as the "LCPL Nicholas B. Erdy Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.102 - Pfc. Zachary Gullett memorial highway.

In addition to the designation in section 5533.10 of the Revised Code, that portion of the road known as United States route number fifty, commencing at mile marker number twelve and proceeding in an easterly direction to mile marker number twenty-four within Highland county, shall be known as the "Pfc. Zachary Gullett Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.103 - Ryan Seitz memorial highway.

In addition to the name prescribed by section 5533.10 of the Revised Code, that portion of the highway known as United States route number fifty, located within Vinton county only, shall be known as the "Ryan Seitz Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.104 - Lance Cpl. Aaron Reed Memorial Highway.

In addition to the designation in section 5533.10 of the Revised Code, that portion of the road known as United States route number fifty, commencing at the point where the road that carries the designations of both that United States route and United States route number thirty-five south of the municipal corporation of Chillicothe diverges and proceeding in a southeasterly direction to the intersection of United States route fifty and state route number three hundred twenty-seven within Ross county only, shall be known as the "Lance Cpl. Aaron Reed Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.11 - General Duncan McArthur highway.

The road known as state route number twenty-eight, running in a northeasterly and southwesterly direction, commencing at the village of Milford in Hamilton and Clermont counties and extending through the counties of Clermont, Warren, Clinton, Highland, and Ross to a point of junction with United States route number fifty, and through the municipal corporations of Blanchester, Martinsville, New Vienna, Highland, Leesburg, and Greenfield shall be known as "General Duncan McArthur highway."

The director of transportation shall erect suitable uniform markers upon said highway indicating the name thereof, such markers to have a background of white enamel, bearing in black enamel the bust of General Duncan McArthur and the words "General Duncan McArthur highway."

Effective Date: 09-28-1973



Section 5533.12 - Sherman-Sheridan-Stanton-Custer highway.

The highway known as United States highway number twenty-two, running in a southwesterly and northeasterly direction across the state through the counties of Hamilton, Warren, Clinton, Fayette, Pickaway, Fairfield, Perry, Muskingum, Guernsey, Harrison, and Jefferson, and through the municipal corporations of Cincinnati, Morrow, Wilmington, Washington C.H., Circleville, Lancaster, Somerset, Zanesville, Cambridge, Cadiz, and Steubenville shall be known as the "Sherman-Sheridan-Stanton-Custer highway."

The director of transportation shall erect suitable uniform markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.121 - [Effective Until 7/1/2013] U.S. Army Staff Sergeant Lester O. Kinney II Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the road known as United States highway number twenty-two, within the municipal corporation of Zanesville only, in Muskingum county, shall be known as the "U.S. Army Staff Sergeant Lester O. Kinney II Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.

This section is set out twice. See also § 5533.121, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5533.121 - [Effective 7/1/2013] U.S. Army Staff Sergeant Lester O. Kinney II Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the road known as United States highway number twenty-two, within the municipal corporation of Zanesville only, in Muskingum county, shall be known as the "U.S. Army Staff Sergeant Lester O. "Buddy" Kinney II Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.

This section is set out twice. See also § 5533.121, effective until 7/1/2013.



Section 5533.13 - Governor Thomas Kirker highway.

The road known as state route number one hundred thirty-six, running in a north and south direction through the counties of Adams and Highland and through the municipal corporations of Sugartree Ridge, Winchester, Cherry Fork, Bentonville, and Manchester shall be known as the "Governor Thomas Kirker highway."

The director of transportation shall erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.14 - Wright Brothers memorial highway.

The road known as state route number four of this state, running in a northeasterly and southwesterly direction, commencing at the city of Cincinnati in Wyoming, Hamilton county, and extending through the counties of Butler, Montgomery, Greene, Clark, Champaign, Union, Delaware, Marion, Crawford, Seneca, Huron, and Erie to the city of Sandusky, and through the municipal corporations of Hamilton, Middletown, Dayton, Springfield, Mechanicsburg, Marysville, Marion, and Bucyrus, shall be known as "Wright Brothers Memorial Highway."

The director of transportation shall erect suitable uniform markers upon a background of white enamel bearing in black enamel an outline replica of the first Wright plane and the words "Wright Brothers Memorial Highway."

Effective Date: 09-28-1973



Section 5533.15 - Governor Robert Lucas highway.

The road known as state route number one hundred twenty-four running in an east and west direction across the state through the counties of Meigs, Vinton, Jackson, Pike, Highland, and Clinton and through the municipal corporations of Pomeroy, Jackson, Piketon, and Hillsboro shall be known as the "Governor Robert Lucas highway."

The director of transportation shall erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.16 - Johnny Appleseed highway.

The road known as United States route number sixty-eight, running in a north and south direction commencing in the municipal corporation of Toledo in Lucas county and extending through the counties of Wood, Hancock, and Hardin to the point of junction with state route number thirty-one in the municipal corporation of Kenton in Hardin county, through the municipal corporations of Toledo, Perrysburg, Bowling Green, Portage, Van Buren, Findlay, Arlington, Dunkirk, and Kenton; and the road known as state route number thirty-one running in a north and south direction commencing at the point of junction with United States route number sixty-eight in the municipal corporation of Kenton in Hardin county and extending through the counties of Hardin and Union to the point of junction with United States route number thirty-six in the municipal corporation of Marysville in Union county through the municipal corporations of Kenton, Mount Victory, and Marysville, shall both be known as "Johnny Appleseed Highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.17 - Gold Star Mothers' memorial highway.

The road known as Ohio route number eighty-two, running in an easterly and westerly direction through the counties of Lorain, Cuyahoga, Summit, Portage, and Trumbull and through the municipal corporations of Broadview Heights, Brecksville, Aurora, and Warren shall be known as the "Gold Star Mothers' Memorial Highway."

Effective Date: 11-02-1959



Section 5533.171 - Sergeant Dennis E. Kancler Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, the road known as state route number eighty-two, commencing at the intersection of that route with interstate route seventy-seven and proceeding in an easterly direction to the boundary of the municipal corporation of Brecksville in Cuyahoga county, shall be known as the "Sergeant Dennis E. Kancler Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.18 - Thomas A. Edison memorial bridge.

The bridge spanning Sandusky Bay between Erie county and Ottawa county and being a part of the highway known as state route number two, shall be known as the "Thomas A. Edison Memorial Bridge."

The director of transportation shall erect suitable markers upon said bridge, or the approaches thereto, indicating its name.

Effective Date: 09-28-1973



Section 5533.181 - Staff Sgt. James P. Hunter Memorial Bridge.

The bridge spanning the Vermillion river, located in the community of Birmingham in Erie county and being a part of the highway known as state route number one hundred thirteen, shall be known as the "Staff Sgt. James P. Hunter Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.152,SB 300, §1, eff. 3/13/2013.



Section 5533.19 - Tom Jenkins memorial highway.

The road known as United States route number fifty-two running through Lawrence county only, in a northwesterly and southeasterly direction, shall be known as the "Tom Jenkins Memorial Highway."

The director of transportation shall erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.20 - Old Zane Trace memorial highway.

The road known as state route number forty-one, running in a northeasterly and southwesterly direction, commencing at the village of Aberdeen, in Brown county, as the junction of United States route number fifty-two, and extending through the counties of Adams, Highland, and Pike to the junction of state route number forty-one with state route number fifty, at the west junction thereof, in Ross county, shall be known as the "Old Zane Trace Memorial Highway."

The director of transportation shall erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.21 - Jeremiah Morrow bridge.

The bridge spanning the Little Miami river in Warren county and being a part of the highway known as interstate route seventy-one, shall be known as the "Jeremiah Morrow Bridge."

The director of transportation shall erect suitable markers upon said bridge, or the approaches thereto, indicating its name.

Effective Date: 09-28-1973



Section 5533.22 - Camp Sherman memorial highway.

The road known as state route number one hundred four running in a north and south direction, commencing at the junction of state route number thirty-five in Ross county and extending to the junction of state route number one hundred four with state route number two hundred seven in Ross county, shall be known as "Camp Sherman Memorial Highway."

The director of transportation may erect suitable markers upon each highway indicating its name.

Effective Date: 06-13-1996



Section 5533.23 - Simon Kenton Trace highway.

The road known as state route number seventy-two, commencing in the city of Springfield in Clark county and extending through the counties of Greene and Clinton to the junction it makes with United States route sixty-two in Highland county, shall be known as the "Simon Kenton Trace Highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.24 - American Legion memorial highway.

The road known as interstate route seventy-five, running in a southerly direction from the city of Toledo, Lucas county, through the counties of Wood, Hancock, Allen, Auglaize, Shelby, Miami, Montgomery and Warren to the city of Cincinnati, Hamilton county, shall be known as the "American Legion Memorial Highway."

The director of transportation may erect suitable markers upon such highway indicating its name.

Effective Date: 09-28-1973



Section 5533.241 - Pearl Harbor Memorial Highway.

(A) In addition to the designation in section 5533.24 of the Revised Code, the road known as interstate route seventy-five, running in a southerly direction from the city of Toledo in Lucas county, through the counties of Wood, Hancock, Allen, Auglaize, Shelby, Miami, Montgomery, Warren, and Butler to the city of Cincinnati in Hamilton county, also shall be known as the "Pearl Harbor Memorial Highway."

(B) The director of transportation may erect suitable markers along the highway indicating its name. If the director erects such markers, the markers, to the greatest extent possible, shall be located near Toledo, Lima, Dayton, and Cincinnati.

(C) The department of transportation may accept private contributions to pay all or part of the costs of manufacturing, erecting, and maintaining the markers. Any private money received by the department for the purposes of this section shall be deposited in the state treasury to the credit of the state highway operating fund or any other fund of the department as determined by the director.

Effective Date: 03-05-2004



Section 5533.25 - Donald H. Rolf circle freeway.

That part of the road known as interstate route two hundred seventy-five, which encircles the city of Cincinnati and extends through Ohio shall be known as the "Donald H. Rolf Circle Freeway."

The director of transportation shall erect suitable markers, in accordance with federal regulations, upon said highway indicating its name.

Effective Date: 07-26-1982



Section 5533.251 - S.Sgt. Matt Maupin Veteran's Memorial Highway.

In addition to the designation in section 5533.25 of the Revised Code, that portion of the road known as interstate route number two hundred seventy-five located within Clermont county shall be known as the "S.Sgt. Matt Maupin Veteran's Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.152,SB 243, §1, eff. 4/7/2009.



Section 5533.252 - Sgt. Steven Conover - veterans memorial highway.

The road known as state route number seventy-three, within Clinton county only, shall be known as the "Sgt. Steven Conover - Veterans Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.253 - Lance Cpl. Brett Wightman - veterans memorial highway.

The road known as state route number seven hundred twenty-nine, within Clinton county only, shall be known as the "Lance Cpl. Brett Wightman - Veterans Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.254 - Sergeant David Kreuter Memorial Highway.

That portion of the road known as state route two hundred sixty-four located within Hamilton county, commencing at the municipal corporation of Cleves and extending in an easterly direction to the intersection of that route with South road, shall be known as the "Sergeant David Kreuter Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.26 - James A. Rhodes appalachian highway.

The highway constituting a portion of the Appalachian highway system, and running east and west across the state between Cincinnati, Ohio and Belpre, Ohio, and passing near the city of Jackson, Ohio, shall be known as the "James A. Rhodes Appalachian Highway."

Whenever a section of said highway is opened to the use of traffic, the director of transportation shall, as soon as practicable, erect thereon suitable markers indicating its name.

Effective Date: 09-28-1973



Section 5533.27 - Great Seal memorial highway.

The road known as United States route number twenty-three, running in a north and south direction, commencing at the point of interchange with state route number one hundred fifty-nine in Ross county and extending to the point of interchange with the state route number one hundred four in Ross county, through the municipal corporation of Chillicothe; and the road known as the United States route number thirty-five, running in a northwesterly and southeasterly direction, commencing at the point of the Scioto river bridge northwest of Chillicothe in Ross county and extending to the point of the Scioto river bridge southeast of Chillicothe in Ross county, through the municipal corporation of Chillicothe, shall both be known as the "Great Seal Memorial Highway."

The director of transportation shall erect suitable markers upon said highway indicating its name.

Effective Date: 09-28-1973



Section 5533.28 - Lake to River highway.

The road known as Ohio route number eleven beginning at Ashtabula, Ohio, and running in a northerly and southerly direction through the counties of Ashtabula, Trumbull, Mahoning, and Columbiana to East Liverpool, shall be known as the "Lake to River Highway."

The director of transportation shall erect suitable markers upon such highway indicating its name.

Effective Date: 09-28-1973



Section 5533.281 - Marine Private Henry Kalinowski Memorial Highway.

In addition to the designation contained in section 5533.28 of the Revised Code, that portion of the road known as state route eleven, located only within Ashtabula county and running in a northerly and southerly direction, shall be known as the "Marine Private Henry Kalinowski Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.29 - General Thaddeus Kosciusko memorial highway.

The road known as state route number two hundred fifty-seven running in a north and south direction, commencing at the municipal corporation of Prospect and extending through the counties of Marion, Delaware, and Franklin to its point of junction with United States route number thirty-three shall be known as the "General Thaddeus Kosciusko Memorial Highway."

The director of transportation may erect suitable markers upon said highway indicating its name.

Effective Date: 12-26-1975



Section 5533.30 - Veterans of Foreign Wars memorial highway.

The road known as interstate route seventy, running in a westerly direction from the city of Bridgeport, Belmont county, through the counties of Guernsey, Muskingum, Licking, Franklin, Madison, Clark, and Montgomery to the Indiana border in Preble county, shall be known as the "Veterans of Foreign Wars Memorial Highway."

The director of transportation may erect suitable markers upon such highway indicating its name.

Effective Date: 05-07-1976



Section 5533.301 - Staff Sgt. Jesse Ault Memorial Highway.

In addition to the designations in sections 5533.09 and 5533.30 of the Revised Code, the road known as interstate route number seventy, running in an easterly and westerly direction within Belmont county between exit number two hundred eight and exit number two hundred thirteen, also shall be known as the "Staff Sgt. Jesse Ault Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.31 - [Effective Until 7/1/2013] Christopher Columbus highway.

The road known as interstate route eighty, extending across Ohio from the Pennsylvania border in Trumbull county to the Indiana border in Williams county, shall be known as the "Christopher Columbus highway."

The director of transportation may erect suitable markers upon the portions of such highway under his jurisdiction indicating its name, and the Ohio turnpike commission may erect suitable markers on the portions of such highway under its jurisdiction indicating its name.

Effective Date: 09-16-1977

This section is set out twice. See also § 5533.31, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5533.31 - [Effective 7/1/2013] Christopher Columbus highway.

The road known as interstate route eighty, extending across Ohio from the Pennsylvania border in Trumbull county to the Indiana border in Williams county, shall be known as the "Christopher Columbus highway."

The director of transportation may erect suitable markers upon the portions of such highway under the director's jurisdiction indicating its name, and the Ohio turnpike and infrastructure commission may erect suitable markers on the portions of such highway under its jurisdiction indicating its name.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 09-16-1977

This section is set out twice. See also § 5533.31, effective until 7/1/2013.



Section 5533.32 - Disabled American Veterans' highway.

The road known as interstate route seventy-one running in a southwesterly direction from the city of Cleveland, Cuyahoga county, through the counties of Medina, Wayne, Ashland, Richland, Morrow, Delaware, Franklin, Madison, Pickaway, Greene, Fayette, Clinton, and Warren to the Kentucky border in Hamilton county shall be known as the "Disabled American Veterans' highway."

The director of transportation may erect suitable markers upon such highway indicating its name.

Effective Date: 1977 SB164 09-08-1977



Section 5533.321 - First Lieutenant John M. Runkle, Jr. Memorial Highway.

In addition to the respective designations in sections 5533.09 and 5533.32 of the Revised Code and any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number seventy-one, commencing at mile marker one hundred ninety-five and proceeding in a northerly direction to mile marker two hundred two within Wayne county only, shall be known as the "First Lieutenant John M. Runkle, Jr. Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.322 - Master Sergeant Shawn T. Hannon Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number seventy-one, running in a northerly and southerly direction, through the municipal corporation of Grove City, within Jackson township, in Franklin county, between Stringtown road and state route six hundred sixty-five, shall be known as the "Master Sergeant Shawn T. Hannon Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.323 - Army PFC Robert S. Sombati, Vietnam BSM and OLC PH, Memorial Highway.

In addition to the respective designations in sections 5533.09 and 5533.32 of the Revised Code and any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number seventy-seven, commencing at mile marker one hundred thirty-three and six-tenths and proceeding in a northerly direction to mile marker one hundred thirty-four and eight-tenths within Summit county only, shall be known as the "Army PFC Robert S. Sombati, Vietnam BSM and OLC PH, Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.33 - Trooper James R. Gross memorial highway.

In addition to the name prescribed by section 5533.32 of the Revised Code, that portion of the highway known as interstate number seventy-one, running in a northerly and southerly direction within Ashland county between mile marker number one hundred eighty-nine and mile marker number one hundred ninety-one, also shall be known as the "Trooper James R. Gross Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-14-2002



Section 5533.331 - Deputy Brandy Winfield memorial highway.

That portion of the road known as state route four hundred twenty-three, running in a northerly and southerly direction within Marion county, commencing at its intersection with Bethlehem road and extending to its intersection with Marion-Cardington road, shall be known as the "Deputy Brandy Winfield memorial highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 09-28-2006



Section 5533.332 - Corporal Brad D. Squires Memorial Highway.

In addition to the name prescribed by section 5533.32 of the Revised Code, that portion of the highway known as interstate number seventy-one, running in a northerly and southerly direction within the municipal corporation of Middleburg Heights only, shall be known as the "Corporal Brad D. Squires Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.333 - Sgt. Jeremy Murray Memorial Highway.

That portion of the road known as state route forty-four, running in a northerly and southerly direction between county road eighteen in the municipal corporation of Rootstown and Waterloo road in the municipal corporation of Randolph, shall be known as the "Sgt. Jeremy Murray Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.334 - Lance Corporal Thomas O. Keeling Memorial Highway.

In addition to the name prescribed by section 5533.32 of the Revised Code, that portion of the highway known as interstate number seventy-one, running in a northerly and southerly direction within the municipal corporation of Strongsville only, shall be known as the "Lance Corporal Thomas O. Keeling Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.335 - Lance Corporal David Raymond Baker Memorial Highway.

That portion of the road known as state route two, commencing at the intersection of that road and state route forty-four and extending in a northeasterly direction to the exit from state route two for the municipal corporation of Painesville, shall be known as the "Lance Corporal David Raymond Baker Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.34 - Melvin E. Newlin memorial highway.

That portion of the road known as state route number seven, commencing at the boundary of Columbiana and Jefferson counties and extending in a northeasterly direction through the municipal corporation of Wellsville to the western-most boundary of the municipal corporation of East Liverpool, shall be known as the "Melvin E. Newlin Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-15-2002



Section 5533.341 - Coxswain Robert B. Wood memorial highway.

That portion of the road known as state route number nine, extending in a northerly direction from the municipal corporation of Hanoverton to the municipal corporation of New Garden in Columbiana county, shall be known as the "Coxswain Robert B. Wood Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.35 - Amvets highway.

The road known as interstate route ninety, extending from the Pennsylvania border in Ashtabula county to its intersection with the Ohio turnpike in Lorain county, shall be known as the "Amvets highway."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 08-04-1978



Section 5533.351 - The Ohio Veterans Memorial Bridge.

The bridge spanning the Conneaut creek, located in the municipal corporation of Conneaut in Ashtabula county and being part of the highway known as United States route number twenty, shall be known as "The Ohio Veterans Memorial Bridge."

The director of transportation may erect suitable markers on the bridge or its approaches indicating its name.

Added by 127th General Assemblych.24,SB 243, §1, eff. 4/7/2009.



Section 5533.352 - Cpl. Joshua Harmon Memorial Highway.

In addition to the designations in sections 5533.35 and 5533.351 of the Revised Code, the road known as interstate highway number ninety, located within the municipal corporation of Willoughby Hills in Lake county only, shall be known as the "Cpl. Joshua Harmon Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.24,SB 243, §1, eff. 4/7/2009.



Section 5533.353 - Lance Corporal David Mendez Ruiz memorial highway.

That portion of the road known as Pearl road, carrying the designations of United States route forty-two and state route three, commencing at the intersection of that road with Denison avenue within Cuyahoga county and extending in a southerly direction to the intersection of that road with Memphis avenue, shall be known as the "Lance Corporal David Mendez Ruiz Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.354 - LCPL Danny Scherry Memorial Highway.

In addition to the designations in sections 5533.35, 5533.351, 5533.352, and 5533.353 of the Revised Code, the road known as interstate highway number ninety, located within the municipal corporation of Rocky River in Cuyahoga county only, shall be known as the "LCPL Danny Scherry Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.24,SB 243, §1, eff. 4/7/2009.



Section 5533.355 - U.S. Marine Lance Corporal David R. Hall highway.

That portion of state route two, running in an easterly and westerly direction in Lorain county only, shall be known as the "U.S. Marine Lance Corporal David R. Hall Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.356 - Sheriff's Lieutenant John P. Gisclon Memorial Highway.

That portion of the road known as United States route number two hundred fifty, commencing at the intersection of that United States route and county road number seven hundred fifty-eight and proceeding in a southerly direction to the intersection of that United States route and township road number eight hundred fifty-six, within Ashland county only, shall be known as the "Sheriff's Lieutenant John P. Gisclon Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.357 - Army Specialist Gavin Colburn Memorial Highway.

That portion of the road known as state route number one hundred thirty-eight, commencing at the intersection of that route and county road one hundred twenty-seven and proceeding in a northeasterly direction to the intersection of that route and state route number two hundred seven in Ross county only, shall be known as the "Army Specialist Gavin Colburn Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.358 - Air Force Master Sergeant Brad Clemmons Memorial Highway.

That portion of the road known as Ross county road one hundred four, commencing within the municipal corporation of Chillicothe at the intersection of that road and United States route number fifty and proceeding in a southerly direction to the intersection of that road and United States route number twenty-three, shall be known as the "Air Force Master Sergeant Brad Clemmons Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.359 - George V. Voinovich Bridge.

In addition to the designation in section 5533.35 of the Revised Code, the bridge that will span the Cuyahoga river in Cuyahoga county that will be part of the highway known as interstate route number ninety and having an approximate scheduled completion date of late 2016 or early 2017 shall be known as the "George V. Voinovich Bridge."

The director of transportation may erect suitable markers along the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.23,SB 132, §1, eff. 9/15/2011.



Section 5533.36 - Lou Groza highway.

That part of the road known as state route number seven located in Belmont county and included within the municipal limits of Martins Ferry shall be known as "Lou Groza highway."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 12-23-1986



Section 5533.37 - Vietnam Veterans' of America highway.

The road known as interstate route seventy-seven, running in a north and south direction through the counties of Cuyahoga, Summit, Stark, Tuscarawas, Guernsey, Noble, and Washington, shall be known as the "Vietnam Veterans' of America Highway."

The director of transportation shall erect at least two suitable markers upon the portions of interstate route seventy-seven under the director's jurisdiction indicating its name.

Effective Date: 06-13-1996



Section 5533.371 - Pfc. Ralph Dias Memorial Highway.

That portion of the road known as state route three hundred forty-four commencing at the western boundary of the municipal corporation of Leetonia and extending eastward to state route eleven shall be known as the "Pfc. Ralph Dias Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.23,HB 273, §1, eff. 4/7/2009.



Section 5533.372 - Staff Sgt. Matthew J. Kuglics memorial highway.

In addition to the designation in section 5533.37 of the Revised Code, that portion of the road known as interstate route number seventy-seven, commencing at mile marker number one hundred thirteen and one-half and proceeding in a northerly direction to mile marker number one hundred eighteen and one-half, shall be known as the "Staff Sgt. Matthew J. Kuglics Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Amended by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.373 - Senior Airman Alecia Good memorial highway.

In addition to the designation in section 5533.37 of the Revised Code, that portion of the highway known as interstate number seventy-seven, running in a northerly and southerly direction within the municipal corporation of Broadview Heights only, shall be known as the "Senior Airman Alecia Good Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.374 - U.S.M.C. Pvt. Heath Warner memorial highway.

In addition to the designation in section 5533.37 of the Revised Code, that portion of the road known as interstate route number seventy-seven, commencing at the intersection of that interstate route and state route number eight hundred and proceeding in a northerly direction to the intersection of that interstate route and Dressler road within Stark county only, shall be known as the "U.S.M.C. Pvt. Heath Warner Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Amended by 129th General AssemblyFile No.47,SB 187, §1, eff. 10/27/2011.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.375 - Army Specialist Four Robert J. Urbassik memorial highway.

The portion of the road known as interstate highway number four hundred eighty located between exits twelve and thirteen shall be known as the "Army Specialist Four Robert J. Urbassik Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.376 - Army Private First Class Keith Nepsa memorial highway.

In addition to the designation in section 5533.37 of the Revised Code, that portion of the road known as interstate route number seventy-seven, commencing in Tuscarawas county at mile marker number seventy-nine and proceeding in a northerly direction to mile marker number eighty-one, shall be known as the "Army Private First Class Keith Nepsa Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.377 - Lance Corporal Peter James Clore Memorial Highway.

That portion of the road known as state route number thirty-nine, commencing at the intersection of that state route and ridge avenue northeast within the municipal corporation of New Philadelphia and proceeding in an easterly direction to the intersection of that state route and tall timber road northeast, within Tuscarawas county only, shall be known as the "Lance Corporal Peter James Clore Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.378 - U.S.M.C. Sgt. Daniel J. Patron Memorial Highway.

That portion of the road known as state route number one hundred seventy-two, commencing at the intersection of that route and Jackson avenue and proceeding in an easterly direction to the intersection of that route and Perry drive within Stark county only, shall be known as the "U.S.M.C. Sgt. Daniel J. Patron Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.379 - Staff Sergeant Joshua Gire Memorial Highway.

That portion of the road known as state route number seven hundred seventy-two, commencing at the boundary of Pike county and Ross county and proceeding in a northerly direction to the boundary of Chillicothe in Ross county, shall be known as the "Staff Sergeant Joshua Gire Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.38 - Edward J. Parish highway.

The road known as state route number one hundred twenty-five, running in an easterly and westerly direction through Clermont county only, shall be known as the "Edward J. Parish Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 09-16-1998



Section 5533.39 - Walter Smokey Alston memorial highway.

The road known as state route number one hundred seventy-seven, within the community of Darrtown in Butler county only, shall be known as the "Walter 'Smokey' Alston Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 11-22-1999



Section 5533.40 - William Hopalong Cassidy Boyd memorial highway.

The road known as state route number eight hundred, within the community of Hendrysburg in Belmont county only, shall be known as the "William 'Hopalong Cassidy' Boyd Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 11-02-1999



Section 5533.41 - General Walter Churchill highway.

That portion of the road known as United States route number twenty-three, running in a north and south direction, commencing at the junction of interstate route four hundred seventy-five and extending through the municipal corporation of Sylvania to the Michigan border shall be known as the "General Walter Churchill Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 11-02-1999



Section 5533.42 - William J. Brown memorial highway.

The road known as United States route two hundred fifty, running in a northwesterly and southeasterly direction through Harrison county only, shall be known as the "William J. Brown Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 08-29-2000



Section 5533.43 - McClernon-Skyway memorial drive.

That road known as state route number four hundred forty-four A running in a northwesterly and southeasterly direction, commencing at interstate route number six hundred seventy-five in Greene county and extending through Wright state university to Wright-Patterson air force base shall be known as the "McClernon-Skyway Memorial Drive."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 09-22-1989



Section 5533.44 - Rosa Parks highway.

The road known as interstate number four hundred seventy-five, which encircles the city of Toledo and is located in Lucas and Wood counties, shall be known as the "Rosa Parks Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 09-13-1989



Section 5533.45 - Art Bowers memorial highway.

That portion of the highway known as United States route number twenty-two, running in an easterly and westerly direction, commencing in the municipal corporation of Steubenville at the junction with state route number seven, and extending to Jefferson county road twenty-two A shall be known as the "Art Bowers Memorial Highway."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 05-31-1990



Section 5533.46 - U.S. Grant memorial highway.

That portion of the road known as United States route number fifty-two beginning in Hamilton county and extending eastward through a portion of Lawrence county shall be known as the "U.S. Grant Memorial Highway."

The director of transportation shall use appropriate discretion with regard to what signing to post upon the highway indicating its name.

Effective Date: 04-22-1997



Section 5533.461 - U.S.M.C. LCpl Jonathan Etterling Memorial Highway.

In addition to the designation of the road known as United States route number fifty-two in section 5533.46 of the Revised Code, that portion of United States route number fifty-two located in Scioto county from mile marker number twenty-six to mile marker number thirty-one, also shall be known as the "U.S.M.C. LCpl Jonathan Etterling Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.47 - Catholic War Veterans of U.S.A. highway.

That portion of the highway known as interstate number two hundred eighty, running in a northerly and southerly direction between the city of Oregon and the city of Toledo, shall be known as the "Catholic War Veterans of the U.S.A. Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 12-18-1997



Section 5533.48 - Cliff Skeen memorial highway.

That portion of the highway known as United States route number two hundred twenty-four, running in a westerly to easterly direction, commencing at the junction with state route two hundred forty-one in Summit county and extending to state route ninety-one shall be known as the "Cliff Skeen Memorial Highway."

The director of transportation may erect suitable markers upon the highways indicating its name.

Effective Date: 09-16-1998



Section 5533.49 - Simon Kenton memorial highway.

The road known as the United States route number sixty-eight, running in a north and south direction, commencing at the north edge of the Simon Kenton memorial bridge over the Ohio river at the municipal corporation of Aberdeen in Brown county and extending to the north boundary of the municipal corporation of Kenton in Hardin county, shall be known as the "Simon Kenton memorial highway."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 06-01-1998



Section 5533.491 - Ron Burton memorial highway.

In addition to the designation of the road known as United States route number sixty-eight in section 5533.49 of the Revised Code, that portion of United States route sixty-eight located in Clark county commencing at the point where that highway enters Springfield township and extending in a northerly direction to the northernmost boundary of the city of Springfield, also shall be known as the "Ron Burton Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2004 HB59 10-13-2004



Section 5533.50 - John Kalaman and Robert O'Toole memorial highway.

The road known as interstate six hundred seventy-five, running in a northeasterly and southwesterly direction through the counties of Montgomery, Greene, and Clark shall be known as the "John Kalaman and Robert O'Toole Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 09-16-1998



Section 5533.51 - William Green memorial highway.

That portion of the road known as United States route number thirty-six commencing at the boundary of the municipal corporation of Coshocton and extending to the boundary of Coshocton and Tuscarawas counties shall be known as the "William Green Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 11-02-1999



Section 5533.52 - Korean War Veterans' memorial highway.

(A) Each of the following roads shall be known as the "Korean War Veterans' Memorial Highway":

(1) That portion of the road known as United States route thirty-six commencing at the boundary of Coshocton and Tuscarawas counties and extending to interstate seventy-seven;

(2) That portion of the road known as United States route thirty-six commencing at the boundary of Champaign and Miami counties and extending through Darke county to the Indiana border;

(3) That portion of the road known as interstate route two hundred eighty commencing at the point of interchange with interstate eighty-ninety and extending to the boundary of Wood and Lucas counties;

(4) That portion of the road known as state route eight, located within Summit county only;

(5) The road known as interstate route six hundred eighty, which is located wholly within Mahoning county.

(B) The director of transportation may erect suitable markers upon the highway or the designated portion of each highway indicating its name.

Amended by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.

Amended by 127th General Assemblych.19,HB 273, §1, eff. 4/7/2009.

Effective Date: 10-24-2002



Section 5533.53 - Annie Oakley memorial pike.

The road known as United States route one hundred twenty-seven, running in a northerly and southerly direction through Darke county only, shall be known as "Annie Oakley Memorial Pike."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 08-29-2000



Section 5533.531 - Earle Baltes highway.

The road known as state route one hundred eighteen, commencing at the southernmost boundary of the municipal corporation of St. Henry and extending southward to the intersection of that state route and state route forty-seven, shall be known as "Earl Baltes Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2007 HB119 09-29-2007



Section 5533.54 - A.G. Lancione memorial highway.

That portion of the road known as state route number seven, located within Belmont county and running in a north and south direction, commencing north of the city of Bellaire at mile marker number fourteen and seven-tenths and extending to mile marker number seventeen and eight-tenths, shall be known as the "A.G. Lancione Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 02-13-2001



Section 5533.541 - First Lt. Christopher Rutherford memorial highway.

That portion of the road known as state route number seven, commencing at mile marker number thirty-one in Washington county and proceeding in a northeasterly direction to the boundary of Washington and Monroe counties, shall be known as the "First Lt. Christopher Rutherford Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.55 - Reverend Dr. Sam Wells, Jr., memorial viaduct.

The viaduct spanning the Ashtabula River, located in the city of Ashtabula and Ashtabula Township and being a part of the highway known as United States route number twenty, shall be known as the "Reverend Dr. Sam Wells, Jr., Memorial Viaduct."

The director of transportation may erect suitable markers on the viaduct indicating its name.

Effective Date: 06-18-2002



Section 5533.56 - Freedom memorial highway.

The road known as state route number four hundred forty-four running in a north and south direction, commencing at the intersection with state route number four in Montgomery county and extending through Greene county to its point of junction with interstate route six hundred seventy-five, shall be known as "Freedom Memorial Highway."

The director of transportation may erect suitable markers upon the highway indicating its name and giving the names of the fifty-two former hostages and of the eight servicemen who died in the attempted rescue of the hostages in April, 1980.

Effective Date: 07-05-1982



Section 5533.57 - Judge Kenneth B. Ater bridge.

The bridge spanning the Paddy creek near the village of Proctorville in Lawrence county and being a part of the highway known as state route number seven shall be known as the "Judge Kenneth B. Ater Bridge."

The director of transportation may erect suitable markers on the bridge, or the approaches thereto, indicating its name.

Effective Date: 06-18-2002



Section 5533.58 - Governor James A. Rhodes memorial highway.

That portion of the road known as state route number seventy-two running in a north and south direction, commencing at the intersection of state route number seventy-two and interstate number seventy in Clark county and extending northward to the boundary of Clark county and Champaign county including that portion of South Limestone street running in front of the former Springfield high school, shall be known as the "Governor James A. Rhodes Memorial Highway." This designation is in addition to the designation in section 5533.23 of the Revised Code.

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-19-2003



Section 5533.59 - Bill Mazeroski highway.

That portion of the road known as state route number seven running in a north and south direction, commencing at the intersection of state route number seven and Rush Run road in Jefferson county and extending southward to the boundary of Jefferson and Belmont counties, shall be known as "Bill Mazeroski Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-24-2003



Section 5533.591 - Captain Nick Hauck memorial highway.

That part of the road known as state route seven, located within the municipal corporation of Mingo Junction in Jefferson county only, shall be known as the "Captain Nick Hauck Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.60 - Joseph Guy LaPointe, Jr. memorial parkway.

The continuous portion of the road known as state route number forty-nine running in a northerly and then northwesterly direction, located within the municipal corporation of Trotwood and extending into the municipal corporation of Clayton, shall be known as "Joseph Guy LaPointe, Jr. Memorial Parkway."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 04-07-2003



Section 5533.601 - Lance Cpl. Kevin S. Smith Memorial Highway.

The road known as state route number three hundred thirty-four, located within Clark county, shall be known as the "Lance Cpl. Kevin S. Smith Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.24,SB 243, §1, eff. 4/7/2009.



Section 5533.602 - Sampson Harris memorial bridge.

The bridge that is part of state route number eight hundred twenty-one, between mile marker number nine and mile marker number ten at mile nine and fourteen-hundredths miles, near the village of Caldwell in Noble county, shall be known as the "Sampson Harris Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.603 - Freeman C. Thompson memorial bridge.

The bridge that is part of state route number eight hundred twenty-one, between mile marker number eight and mile marker number nine at mile eight and four-hundredths miles, near the village of Caldwell in Noble county, shall be known as the "Freeman C. Thompson Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.604 - Sergeant Jeremy D. Barnett Memorial Highway.

The road known as state route number eight hundred, located within the municipal corporation of Mineral City in Tuscarawas county only, shall be known as the "Sergeant Jeremy D. Barnett Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.24,SB 243, §1, eff. 4/7/2009.



Section 5533.605 - Cpl. Samuel F. Pearson Memorial Highway.

That portion of state route number sixty-six, commencing at the boundary of Shelby and Miami counties and extending in a southeasterly direction to the intersection of that state route and Washington avenue within the city of Piqua, shall be known as the "Cpl. Samuel F. Pearson Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.24,SB 243, §1, eff. 4/7/2009.



Section 5533.606 - Major Rocco Barnes Memorial Highway.

The road known as state route number ten, running in a southwesterly and northeasterly direction, within the municipal corporation of North Olmsted only, shall be known as the "Major Rocco Barnes Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.607 - Navy Hospitalman Richard "Doc" Powell Memorial Highway.

That portion of the road known as interstate six hundred eighty, commencing at the intersection of state route seven hundred eleven and extending in a northwesterly direction to the intersection with state route eleven within Mahoning County, shall be known as the "Navy Hospitalman Richard "Doc" Powell Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.608 - Master Sergeant Adam F. Benjamin Memorial Highway.

The road known as state route number ten, commencing at the western-most point of that road in Lorain county and extending in a northeasterly direction to the intersection of that road with state route number eighty-three, shall be known as the "Master Sergeant Adam F. Benjamin Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.61 - Martin Luther King, Jr. boulevard.

The road known as United States route number forty-two running in a northeasterly and southwesterly direction, commencing at the boundary of the municipal corporation of Xenia and extending to the boundary of the municipal corporation of Cedarville, shall be known as "Martin Luther King, Jr. Boulevard."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 09-24-1986



Section 5533.62 - U.S.A.F. Pararescue memorial highway.

The road known as state route number forty-eight, running in a northerly and southerly direction, commencing in Shelby county and continuing through the counties of Miami, Montgomery, and Warren and ending in Clermont county, shall be known as the "U.S.A.F. pararescue memorial parkway."

The director of transportation may erect suitable markers upon the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.621 - Captain Seth Mitchell Memorial Highway.

In addition to the designation of the road known as state route number forty-eight in section 5533.62 of the Revised Code, the portion of state route forty-eight located within the municipal corporation of Loveland only, shall be known as the "Captain Seth Mitchell Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.622 - Chief Warrant Officer Christopher R. Thibodeau Memorial Highway.

That portion of the road known as United States route number three hundred twenty-two, commencing at the boundary of Cuyahoga and Geauga counties and proceeding in an easterly direction to caves road within the community of Chesterland in Geauga county, shall be known as the "Chief Warrant Officer Christopher R. Thibodeau Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.47,SB 187, §1, eff. 10/27/2011.



Section 5533.623 - Deputy Marty Martin Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number seventy-one, running in a northerly and southerly direction within southern Franklin county, between the intersection of that highway and interstate route number two hundred seventy and the intersection of that highway and Stringtown road, shall be known as the "Deputy Marty Martin Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.47,SB 187, §1, eff. 10/27/2011.



Section 5533.624 - Corporal Lucas C. Scott Memorial Highway.

In addition to the designation in section 5533.20 of the Revised Code, that portion of the road known as state route number forty-one, commencing at the intersection of that state route and state route number thirty-two and proceeding in a northerly direction to the intersection of state route forty-one and Shaker Run road in the village of Peebles in Adams county only, shall be known as the "Corporal Lucas C. Scott Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.625 - Specialist William Seth Blevins Memorial Highway.

That portion of the road known as United States route number sixty-two, commencing at the intersection of that United States route and county highway number 17D and proceeding in a northerly direction to the intersection of that United States route and state route number thirty-two in Brown county only, shall be known as the "Specialist William Seth Blevins Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.626 - First Lt. Ashley White-Stumpf Memorial Highway.

That portion of the road known as state route number forty-four, running in a northerly and southerly direction and located within Marlboro township in Stark county only, shall be known as the "First Lt. Ashley White-Stumpf Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.627 - Sgt. Michael Barkey Memorial Highway.

That portion of the road known as state route number twenty-one, commencing at the intersection of that route and Arcadia street and proceeding in a southeasterly direction to the intersection of that route and Butterbridge road in Stark county only, shall be known as the "Sgt. Michael Barkey Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.628 - Captain Daniel Stiles Memorial Highway.

That portion of the road known as state route number six hundred nineteen, commencing at the boundary of Summit and Stark counties and proceeding in an easterly direction to the intersection of that route and Kaufman avenue in Lake township in Stark county, shall be known as the "Captain Daniel Stiles Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.629 - Sgt. James L. Smith Memorial Highway.

That portion of the road known as state route number four hundred sixteen, commencing at the southern boundary of the municipal corporation of New Philadelphia and proceeding in a southerly direction to the northern boundary of the municipal corporation of Tuscarawas in Tuscarawas county only, shall be known as the "Sgt. James L. Smith Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.63 - Marine Corps League memorial highway.

That portion of the road known as United States route thirty-three beginning in Willshire, Ohio, and running in a southeasterly and northwesterly direction through the counties of Van Wert, Mercer, Auglaize, Logan, Union, Franklin, Fairfield, Hocking, Athens, and Meigs to the West Virginia border shall be known as the "Marine Corps League Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 11-12-1997



Section 5533.631 - Edward K. Core, Jr. memorial highway.

In addition to the designation of the road known as United States route thirty-three in section 5533.63 of the Revised Code, that portion of United States route thirty-three located within Logan county extending from the Union county line to Logan county road fifty-seven, for a period of nine years after the effective date of this section, also shall be known as the "Edward K. Core, Jr. Memorial Highway."

The director of transportation shall erect suitable markers along the highway indicating its name. Nine years after the effective date of this section, the portion of United States route thirty-three designated by this section shall cease to be known as the "Edward K. Core, Jr. Memorial Highway." The director shall remove the markers erected along the highway indicating its name and shall present the markers to the family of Edward K. Core, Jr.

Effective Date: 08-10-2000



Section 5533.632 - Brian Montgomery memorial highway.

The road known as state route number two, running in an easterly and westerly direction, within the municipal corporation of Willoughby only, shall be known as the "Brian Montgomery Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2007 HB119 09-29-2007



Section 5533.633 - Sergeant Bryan W. Large Memorial Highway.

The northbound portion of the road known as state route number fifty-nine, between the Kent road exit and the border of Cuyahoga Falls and Silver Lake, shall be known as the "Sergeant Bryan W. Large Memorial Highway."

The director of transportation may erect suitable markers along that portion of the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.634 - Sergeant Justin T. Walsh Memorial Highway.

The southbound portion of the road known as state route number fifty-nine, between the border of Cuyahoga Falls and Silver Lake and the route eight entrance ramp, shall be known as the "Sergeant Justin T. Walsh Memorial Highway."

The director of transportation may erect suitable markers along that portion of the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.635 - Corporal Jeffrey A. Boskovitch Memorial Highway.

The road known as state route number three, running in a north and south direction commencing at the intersection with west Sprague road and ending at the intersection of state route eighty-two in North Royalton, shall be known as the "Corporal Jeffrey A. Boskovitch Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.636 - Sgt. 1st Class Daniel B. Crabtree memorial road.

That portion of the road known as state route number six hundred nineteen, located within the municipal corporation of Hartville in Stark county only, shall be known as the "Sgt. 1st Class Daniel B. Crabtree Memorial Road."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.637 - Captain Robert C. Hess Jr. veterans bridge.

The bridge spanning the Hocking River at the eastern edge of the municipal corporation of Athens in Athens county and being part of the highway known as United States route number thirty-three, shall be known as the "Captain Robert C. Hess Jr. Veterans Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.638 - Staff Sergeant Jimmy G. Stewart veterans bridge.

The bridge at the intersection of United States route number thirty-three and state route number seven in Meigs county, shall be known as the "Staff Sergeant Jimmy G. Stewart Veterans Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.639 - Lt. Lloyd Thomas memorial bridge.

The bridge spanning the Hocking River near the community of The Plains in Athens county and being part of the highway known as United States route number thirty-three, shall be known as the "Lt. Lloyd Thomas Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.64 - Thomas A. Van Meter memorial highway.

The road known as state route number sixty, running in a northerly and southerly direction through Ashland county only, shall be known as the "Thomas A. Van Meter Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 11-03-1999



Section 5533.642 - Robert E. Netzley highway.

The road known as state route number five hundred seventy-one, running in an easterly and westerly direction, through Miami county only, shall be known as the "Robert E. Netzley Highway."

The director of transportation may erect suitable markers along the highway indicating its name only if the department of transportation receives private contributions sufficient to pay all costs of manufacturing, erecting, and maintaining the markers. Any private money received by the department for the purposes of this section shall be deposited in the state treasury to the credit of the state highway operating fund or any other fund of the department as determined by the director. No public money shall be used to pay the costs associated with highway markers erected under this section.

Effective Date: 04-07-2003



Section 5533.643 - Robert E. Hagan memorial highway.

That portion of the road known as state route number seven hundred eleven, commencing at interstate six hundred eighty in Mahoning county and extending in a northeasterly direction to the intersection of United States route four hundred twenty-two shall be known as the "Robert E. Hagan Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.644 - Senator William Bowen Memorial Highway.

That portion of the road known as United States route number forty-two, running in a northeasterly and southwesterly direction within the municipal corporation of Cincinnati only shall be known as the "Senator William Bowen Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.645 - Army Specialist Jesse Adam Snow Memorial Highway.

That portion of the road known as state route number two hundred thirty-five, located within the municipal corporation of Fairborn in Greene county only, shall be known as the "Army Specialist Jesse Adam Snow Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.646 - Pfc. Douglas E. Dickey Memorial Highway.

That portion of the road known as state route number forty-seven, commencing at the intersection of that state route and state route number forty-nine and proceeding in an easterly direction to the intersection of state route forty-seven and United States route number one hundred twenty-seven in Darke county only, shall be known as the "Pfc. Douglas E. Dickey Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.648 - Deputy Suzanne Hopper Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number seventy, commencing at the intersection of that highway and interstate route number six hundred seventy-five and proceeding in an easterly direction to the point where that highway crosses over Enon road, within Clark county, shall be known as the "Deputy Suzanne Hopper Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.65 - Wayne Embry way.

That portion of the road known as United States route forty located within Clark county extending from the junction with state route two hundred thirty-five to the junction with Gordon road at the Bethel township line shall be known as the "Wayne Embry Way."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 09-01-2000



Section 5533.66 - Jackie Mayer Miss America highway.

The road known as state route number two, running in an easterly and westerly direction, commencing at the approach of the "Thomas A. Edison Memorial Bridge" and extending through Erie county only, shall be known as the "Jackie Mayer Miss America Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 08-29-2002



Section 5533.67 - Troy Lee James highway.

That portion of the road known as interstate number four hundred ninety, running in a westerly and easterly direction within the municipal corporation of Cleveland between the intersections of that highway and interstate numbers seventy-one and ninety in the west and interstate number seventy-seven in the east shall be known as the "Troy Lee James Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-19-2003



Section 5533.68 - Trooper Frank G. Vazquez memorial highway.

Notwithstanding any action taken by the director of transportation pursuant to section 5511.09 of the Revised Code to the contrary, that portion of interstate route two hundred seventy running in a northerly and southerly direction within western Franklin county, between the intersection of that highway and interstate route seventy and the georgesville road interchange of interstate route two hundred seventy, shall be known as the "Trooper Frank G. Vazquez Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 04-07-2003



Section 5533.681 - Trooper Wendy G. Everett Memorial Highway.

That portion of interstate route number two hundred seventy located within Franklin county between mile marker number one and mile marker number three shall be known as the "Trooper Wendy G. Everett Memorial Highway." Any action taken by the director of transportation prior to the effective date of this section pursuant to section 5511.09 of the Revised Code in relation to that portion of highway is unaffected by this section.

The director may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.6810 - Patrolman David L. Sterner Memorial Interchange.

The interchange of state route number fifteen and state route number thirty-seven in Hancock county shall be known as the "Patrolman David L. Sterner Memorial Interchange."

The director of transportation may erect suitable markers at the interchange indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.682 - Patrolman Jerry R. Neff Memorial Highway.

That portion of United States route number sixty-two located in southwestern Franklin county between mile marker number one and mile marker number two shall be known as the "Patrolman Jerry R. Neff Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.683 - Trooper Jody S. Dye Memorial Highway.

That portion of interstate route number two hundred seventy located within Franklin county between mile marker number forty-five and mile marker number forty-seven shall be known as the "Trooper Jody S. Dye Memorial Highway." Any action taken by the director of transportation prior to the effective date of this section pursuant to section 5511.09 of the Revised Code in relation to that portion of highway is unaffected by this section.

The director may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.684 - Deputy Lawrence Barnes Memorial Bridge.

The bridge spanning the North Fork creek at the community of Slate Mills in Ross county and being a part of United States route number fifty west shall be known as the "Deputy Lawrence Barnes Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.685 - Officer Brett Markwood Memorial Highway.

That portion of the road known as United States route twenty-two, running in a southwesterly and northeasterly direction in Fairfield county, commencing at the intersection of that road with United States route thirty-three and ending at the intersection of that road with memorial drive, shall be known as the "Officer Brett Markwood Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.686 - Officer Thomas F. Patton II Memorial Highway.

That portion of the road known as United States route number three hundred twenty-two, running in an easterly and westerly direction between the intersection of that road and Coventry road and the intersection of that road and Warrensville center road within the municipal corporation of Cleveland Heights, shall be known as the "Officer Thomas F. Patton II Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.13,SB 80, §1, eff. 7/13/2011.



Section 5533.687 - Trooper Andrew C. Baldridge memorial highway.

That portion of the road known as state route number one hundred three, commencing at the intersection of that state route and state route number fifteen and extending in a westerly direction to the intersection of state route one hundred three and township road number ninety-five in Wyandot county only, shall be known as the "Trooper Andrew C. Baldridge Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.688 - Trooper George Conn Memorial Highway.

That portion of the road known as state route number eight hundred, commencing at the northeast border of the municipal corporation of Freeport in Harrison county and extending in a northeasterly direction to the intersection of that road and state route number seven hundred ninety-nine, shall be known as the "Trooper George Conn Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.152,SB 300, §1, eff. 3/13/2013.



Section 5533.689 - Specialist Damon G. Winkleman Memorial Highway.

That portion of the road known as state route number one hundred seventy-nine, commencing at the intersection of that state route and College street within the municipal corporation of Hayesville and proceeding in an easterly and then southeasterly and then southerly direction to the intersection of that state route and township road number two thousand six hundred fifty, within Ashland county only, shall be known as the "Specialist Damon G. Winkleman Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.69 - Governor William Bebb Bicentennial Roadway.

The road known as state route number one hundred twenty-six, commencing in the community of Venice in Butler county and extending westward to the Indiana border, shall be known as the "Governor William Bebb Bicentennial Roadway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-05-2004



Section 5533.70 - Governor James M. Cox Bicentennial Roadway.

The road known as state route number seven hundred forty-four, commencing in the municipal corporation of Somerville in Butler county and extending eastward to the intersection of that road and state route number one hundred twenty-two in that county, shall be known as the "Governor James M. Cox Bicentennial Roadway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-05-2004



Section 5533.71 - Governor James E. Campbell Bicentennial Roadway.

In addition to the designation in section 5533.14 of the Revised Code, the road known as state route number four, commencing at the intersection of that road and High Street in the municipal corporation of Hamilton in Butler county and extending northeasterly to the intersection of that state route and central avenue in the municipal corporation of Middletown in that county, shall be known as the "Governor James E. Campbell Bicentennial Roadway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-05-2004



Section 5533.72 - Governor Andrew L. Harris Bicentennial Roadway.

The road known as United States route number one hundred twenty-seven, commencing in the municipal corporation of Seven Mile in Butler county and extending northward to the intersection of that United States route and United States route number thirty-five in the municipal corporation of Eaton in Preble county, shall be known as the "Governor Andrew L. Harris Bicentennial Roadway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 03-05-2004



Section 5533.73 - William R. Foster Bridge.

The Maud-Hughes road bridge spanning Gregory Creek in Butler county, located at mile twenty-three and eighteen-hundredths of state route number one hundred twenty-nine, shall be known as the "William R. Foster Bridge."

The director of transportation may erect suitable markers upon the bridge, or the approaches thereto, indicating its name.

Effective Date: 03-05-2004



Section 5533.732 - Dominic "Dee Dee" Modarelli memorial bridge.

The bridge spanning state route number seven hundred eleven in the municipal corporation of Youngstown, being part of the road known as Burlington street, shall be known as the "Dominic "Dee Dee" Modarelli Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.74 - Butler County Veterans highway.

The road known as state route number one hundred twenty-nine, beginning in Butler county at the junction with interstate number seventy-five and extending westward through the municipal corporation of Hamilton to the Indiana border, shall be known as the "Butler County Veterans Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2004 HB59 10-13-2004



Section 5533.75 - Deputy Ethan Collins memorial highway.

That portion of the road known as state route one hundred eighty-eight, located within Fairfield county only, shall be known as the "Deputy Ethan Collins Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2006 HB699 03-29-2007



Section 5533.751 - Patrolman George Brentar Memorial Highway.

In addition to the designation in section 5533.35 of the Revised Code, the road known as interstate highway number ninety, located within the municipal corporation of Euclid in Cuyahoga county only, shall be known as the "Patrolman George Brentar Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.24,HB 273, §1, eff. 4/7/2009.



Section 5533.752 - Sergeant Brian Dulle Memorial Highway.

That portion of the road known as United States route forty-two, running in a northeasterly direction between the municipal corporations of Lebanon and Waynesville in Warren county, shall be known as the "Sergeant Brian Dulle Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.76 - Pfc. David C. Armstrong Memorial Highway.

That portion of the road known as United States route number thirty, running in an easterly and westerly direction between state route number five hundred ninety-eight and state route number sixty-one, shall be known as the "Pfc. David C. Armstrong Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.761 - Lance Corporal Daniel McVicker Memorial Highway.

That portion of the road known as United States route sixty-two, commencing at the western boundary of the municipal corporation of Alliance and extending in an easterly direction to the Highland Memorial Park Cemetery in the municipal corporation of Beloit, shall be known as the "Lance Corporal Daniel McVicker Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.762 - Sgt. Robert M. Carr Memorial Interchange.

The interchange of state route number forty-five and state route number eighty-two located in Champion township in Trumbull county shall be known as the "Sgt. Robert M. Carr Memorial Interchange."

The director of transportation may erect suitable markers at the interchange indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.763 - Army Staff Sgt. Shamus O. Goare memorial highway.

That portion of the road known as United States route sixty-two, commencing in the village of Millwood in Knox county and extending in a northeasterly direction to the boundary of Knox and Holmes counties, shall be known as the "Army Staff Sgt. Shamus O. Goare Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.764 - Army Private Jason L. Sparks memorial highway.

That portion of the road known as United States route twenty, commencing at the boundary of Lyme and Ridgefield townships in Huron county and extending in an easterly direction through the village of Monroeville to the municipal corporation of Norwalk, shall be known as the "Army Private Jason L. Sparks Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.765 - Army Sgt. Keith Kline memorial highway.

Those portions of the roads known as state route numbers one hundred five and one hundred sixty-three within the municipal corporation of Oak Harbor in Ottawa county only, commencing at Union Cemetery on west state route one hundred five and proceeding in an easterly direction past the point where that state route ceases and joins state route one hundred sixty-three and ending at the address eight thousand four hundred forty-four west state route one hundred sixty-three, shall be known as the "Army Sgt. Keith Kline Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.766 - Army Sgt. Jon Martin memorial highway.

In addition to the designation of the road known as United States route number twenty in section 5533.04 of the Revised Code, that portion of United States route twenty commencing at the intersection of that road and county road number three hundred two in Sandusky county and proceeding in an easterly direction through the municipal corporation of Bellevue to the intersection of that United States route and prairie road, shall be known as the "Army Sgt. Jon Martin Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.767 - Staff Sgt. Kevin J. Kessler memorial highway.

That portion of the road known as United States route number thirty, commencing at the boundary between Canton and Osnaburg townships and proceeding in an easterly direction to the boundary between Osnaburg township and the municipal corporation of East Canton within Stark county only, shall be known as the "Staff Sgt. Kevin J. Kessler Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.768 - U.S. Army Cpl. Zachary Grass Memorial Highway.

That portion of the road known as United States route sixty-two, located in Stark county, commencing at the intersection of that route with state route ninety-three and extending in a northeasterly direction to the intersection of that route with Mt. Eaton street southwest, shall be known as the "U.S. Army Cpl. Zachary Grass Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.769 - Lt. Jason S. Manse Memorial Highway.

That portion of the road known as state route one hundred seventy-two, located in Stark county, commencing at the intersection of that route with Woodlawn avenue and extending in a westerly direction to the intersection of that route with Saratoga avenue northwest, shall be known as the "Lt. Jason S. Manse Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.77 - Staff Sgt. Kendall H. Ivy II Memorial Highway.

That portion of the road known as United States route number thirty, running in an easterly and westerly direction between state route number six hundred two and state route number five hundred ninety-eight, shall be known as the "Staff Sgt. Kendall H. Ivy II Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.771 - Deputy Chad Edwards Memorial Highway.

The road known as state route number thirty-seven, commencing at its southernmost point within the city of Lancaster in Fairfield county and extending in a northerly and southerly direction to the boundary of Fairfield and Licking counties, shall be known as the "Deputy Chad Edwards Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.772 - Sgt. Marco Miller Memorial Interchange.

The interchange of United States route number four hundred twenty-two and state route number eighty-two located in the city of Warren shall be known as the "Sgt. Marco Miller Memorial Interchange."

The director of transportation may erect suitable markers at the interchange indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.773 - SrA Kenneth P. Hauprich, Jr., Memorial Highway.

The portion of the road known as state route number seventy-two, commencing at the new Silvercreek township cemetery and extending in a northerly direction past the Greeneview schools through the municipal corporation of Jamestown, within Greene county, shall be known as the "SrA Kenneth P. Hauprich, Jr., Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.774 - Tuskegee Airmen Memorial Highway and Tuskegee Airmen Memorial Trail.

(A)

(1) That portion of the road known as state route one hundred four, commencing at its intersection with United States route twenty-three and extending to its intersection with Lockbourne road, shall be known as the "Tuskegee Airmen Memorial Highway."

(2) In addition to the designations in sections 5533.24 and 5533.241 of the Revised Code, that portion of the road known as interstate route seventy-five, running throughout Ohio in a northerly and southerly direction, from the Michigan border in Lucas county, through the counties of Wood, Hancock, Allen, Auglaize, Shelby, Miami, Montgomery, Warren, and Butler, to the Kentucky border in Hamilton county, shall be known as the "Tuskegee Airmen Memorial Trail."

(B) The director of transportation may erect suitable markers upon the designated portion of each highway indicating its name.

Amended by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.775 - Colonel Wilbur Blount, M.D., Memorial Highway.

That portion of the road known as interstate route six hundred seventy, commencing at its intersection with fourth street and extending to its intersection with international gateway at port Columbus, shall be known as the "Colonel Wilbur Blount, M.D., Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.78 - The Ohio Veterans Memorial Bridge.

The bridge spanning the Conneaut creek, located in the municipal corporation of Conneaut in Ashtabula county and being part of the highway known as United States route number twenty, shall be known as "The Ohio Veterans Memorial Bridge."

The director of transportation may erect suitable markers on the bridge, or the approaches thereto, indicating its name.

Added by 127th General Assemblych.170,HB 273, §1, eff. 4/7/2009.



Section 5533.785 - Staff Sgt. Sean Landrus Memorial Highway.

That portion of the road known as state route number five hundred twenty-eight, commencing at the intersection of that road and United States route number three hundred twenty-two in Geauga county and extending in a northerly direction to the boundary of Geauga county and Lake county, shall be known as the "Staff Sgt. Sean Landrus Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.79 - Heritage Parkway.

That portion of the road known as state route number four, commencing at interstate seventy in Clark county and extending in a northeasterly direction to the western-most boundary of the municipal corporation of Springfield, shall be known as the "Heritage Parkway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2004 HB59 10-13-2004



Section 5533.791 - Lance Corporal Taylor Prazynski memorial highway.

In addition to the designation of the road known as state route number four in section 5533.14 of the Revised Code, that portion of state route number four, running in a northerly and southerly direction within the municipal corporation of Fairfield only, commencing at its intersection with south Gilmore road in the south and proceeding in a northerly direction to its intersection with Symmes road in the north, shall be known as the "Lance Corporal Taylor Prazynski Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.80 - Crile-Lower Memorial Highway.

The road known as state route number ninety-three, running in a northerly and southerly direction through Coshocton county only, shall be known as the "Crile-Lower Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2004 HB59 10-13-2004



Section 5533.81 - Veterans' Glass City skyway.

The bridge spanning the Maumee River in Lucas county, being a part of the highway known as interstate route number two hundred eighty and having a scheduled completion date of approximately August of the year 2005, shall be known as the "Veterans' Glass City Skyway."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Effective Date: 05-18-2005



Section 5533.811 - Henry County Veterans bridge.

The bridge that spans the Maumee River in the city of Napoleon in Henry county, and that is part of the road known as state route number one hundred eight, shall be known as the "Henry County Veterans Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Effective Date: 2008 HB87 09-12-2008



Section 5533.82 - Kenneth Jute-John Garman memorial highway.

That portion of state route sixty-six located in Auglaize county and running in a northerly and southerly direction between state route one hundred nineteen and state route two hundred seventy-four, shall be known as the "Kenneth Jutte-John Garman memorial highway.

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.83 - Bob Evans highway.

That portion of the road known as United States route thirty-five, running in an easterly and westerly direction within Gallia county only, shall be known as the "Bob Evans Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.84 - Nehemia and Permelia Atwood memorial highway.

The following portions of the following highways, located within Gallia county, shall be known as the "Nehemiah and Permelia Atwood Memorial Highway" :

(A) State route number five hundred eighty-eight, commencing within the municipal corporation of Rio Grande and running in an easterly direction to the municipal corporation of Rodney to the intersection of that state route and Jackson pike;

(B) Jackson pike, commencing at the intersection of that highway and state route number five hundred eighty-eight and running in an easterly direction to the intersection of Jackson pike and state route number one hundred sixty.

The director of transportation may erect suitable markers upon those portions of those highways indicating their name.

Effective Date: 05-18-2005



Section 5533.85 - Charles E. Holzer highway.

The road known as state route number one hundred sixty, running in a northerly and southerly direction within Gallia county only, shall be known as the "Charles E. Holzer Highway."

The director of transportation may erect markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.86 - Ohio Army National Guard 216th Engineering Battalion memorial highway.

The road known as state route number seven hundred fifty-six, running in an easterly and westerly direction within Brown and Clermont counties only, shall be known as the "Ohio Army National Guard Two Hundred Sixteenth Engineering Battalion Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.861 - 78th Ohio Veteran Volunteer Infantry Highway.

The road known as state route seventy-eight, in Monroe, Noble, Morgan, and Athens counties only, shall be known as the "78th Ohio Veteran Volunteer Infantry Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.87 - Veterans' memorial highway.

That part of the road known as state route number two hundred nine, located within Guernsey county and commencing at the intersection of that state route and Wheeling avenue within the city of Cambridge and extending in a southerly direction and ending at exit number one hundred seventy-eight of that state route, shall be known as "Veterans' Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.871 - Major James W. Reed memorial highway.

The road known as state route number six hundred sixty, located within Guernsey county, shall be known as the "Major James W. Reed Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2008 SB289 08-22-2008



Section 5533.872 - Guernsey County Veterans - Flags of Honor Memorial Highway.

That portion of the highway known as state route number three hundred thirteen, located within Guernsey county and commencing at the intersection of that state route and Fritter road, extending in an easterly direction and ending at the first intersection with state route number eighty-three, also known as West road, shall be known as the "Guernsey County Veterans - Flags of Honor Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.88 - Defiance county Veterans memorial highway.

The road known as United States route number twenty-four, running in an easterly and westerly direction within Defiance county only, shall be known as the "Defiance County Veterans Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name only if the department of transportation receives private contributions sufficient to pay all costs of manufacturing, erecting, and maintaining the markers. Any private money received by the department for the purposes of this section shall be deposited in the state treasury to the credit of the state highway operating fund or any other fund of the department as determined by the director. No public money shall be used to pay the costs associated with highway markers erected under this section.

Effective Date: 05-18-2005



Section 5533.881 - Ashland County Veterans' Memorial Highway.

The portion of the road known as United States route two hundred fifty, commencing in Ashland county at the intersection of that route and cottage street and extending in a southeasterly direction to the intersection of that route and United States route forty-two, shall be known as the "Ashland County Veterans' Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.89 - Bill Hinig memorial highway.

The portion of the road known as United States route two hundred fifty, commencing at interstate route seventy-seven and extending in a southeasterly direction through the municipal corporation of Uhrichsville, shall be known as the "Bill Hinig Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 05-18-2005



Section 5533.90 - Lawrence E. Hughes memorial highway.

That portion of the road known as state route number three hundred fifteen running in a north and south direction within Franklin county, commencing at the point where that state route crosses over King avenue and extending northward to the boundary of Franklin county and Delaware county, shall be known as the "Lawrence E. Hughes Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name. The director may accept private contributions to pay all or part of the costs of manufacturing, erecting, and maintaining the markers. Any private money the department receives for the purposes of this section shall be deposited in the state treasury to the credit of the state highway operating fund or any other fund of the department as determined by the director.

Effective Date: 05-18-2005



Section 5533.901 - Captain Nicholas J. Rozanski Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number two hundred seventy, commencing at its southernmost point within the municipal corporation of Dublin in Franklin county and extending in a northerly direction to the intersection of that route and state route one hundred sixty-one, shall be known as the "Captain Nicholas J. Rozanski Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.902 - Master Sergeant Jeffrey J. Rieck Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as interstate route number two hundred seventy, commencing at the intersection of that route and state route one hundred sixty-one and extending in an easterly direction to its easternmost point within the municipal corporation of Dublin in Franklin county, shall be known as the "Master Sergeant Jeffrey J. Rieck Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.91 - LCpl Andy Nowacki memorial highway.

That part of the road known as state route number forty-four, located within Lake county and commencing at the intersection of that state route and state route number two and extending in a northerly direction and ending at headlands beach state park, shall be known as the "LCpl Andy Nowacki Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2007 HB119 09-29-2007



Section 5533.92 - Carl B. Stokes Memorial Highway.

That portion of the road known as state route number two, running in an easterly and westerly direction within Cuyahoga county only, shall be known as the "Carl B. Stokes Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 127th General Assemblych.170,SB 243, §1, eff. 4/7/2009.



Section 5533.93 - Union Workers Memorial Bridge.

The bridge spanning the Cuyahoga river and the Ohio canal in Cuyahoga county, being part of the highway known as interstate route number four hundred eighty, shall be known as the "Union Workers Memorial Bridge."

The director of transportation may erect suitable markers upon the bridge or its approaches indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.931 - Fred Krum Memorial Interchange.

The interchange of interstate route seventy-seven and Shuffel street, northwest, located in Jackson township in Stark county, shall be known as the "Fred Krum Memorial Interchange."

The director of transportation may erect suitable markers at the interchange indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.932 - Corporal Brad Anthony Davis memorial highway.

That portion of the road known as interstate route number four hundred eighty, located within the municipal corporation of Garfield Heights in Cuyahoga county only, shall be known as the "Corporal Brad Anthony Davis Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.94 - Cpl. Joshua Harmon memorial highway.

In addition to the designation in section 5533.35 of the Revised Code, the road known as interstate highway number ninety, located within the municipal corporation of Willoughby Hills in Lake county only, shall be known as the "Cpl. Joshua Harmon Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Effective Date: 2008 HB562 09-22-2008



Section 5533.941 - Cpl. Kenneth Tyler Butler memorial highway.

That part of the road known as state route number one hundred seventy, within the municipal corporation of Calcutta in Columbiana county only, shall be known as the "Cpl. Kenneth Tyler Butler Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Amended by 129th General AssemblyFile No.96,SB 179, §1, eff. 7/3/2012.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.95 - William Holmes McGuffey Memorial Highway.

That portion of the road known as interstate six hundred eighty, commencing at the intersection of state route number seven hundred eleven and extending in a southeasterly direction to the intersection with state route number seven within Mahoning county, shall be known as the "William Holmes McGuffey Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.96 - Sgt. Michael W. Finke, Jr., Memorial Highway.

That portion of the road known as state route number eighteen, commencing at the intersection of that state route and interstate route number seventy-one and extending in an easterly direction to the intersection of that state route and interstate route number seventy-seven within Medina county only, shall be known as the "Sgt. Michael W. Finke, Jr., Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 128th General AssemblyFile No.19,HB 27, §1, eff. 5/31/2010.



Section 5533.961 - Sgt. Mark T. Smykowski Memorial Highway.

That portion of the road known as state route eighty-four, located in the municipal corporation of Mentor in Lake county, commencing at the intersection of that route with Broadmoor road and extending in a northeasterly direction to the intersection of that route with Chillicothe road, shall be known as the "Sgt. Mark T. Smykowski Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.97 - Sgt. Kurt D. Schamberg, Orwell veterans highway.

That portion of the road known as United States route number three hundred twenty-two, located within the municipal corporation of Orwell in Ashtabula county only, shall be known as the "Sgt. Kurt D. Schamberg, Orwell Veterans Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.24,HB 65, §1, eff. 9/23/2011.



Section 5533.98 - Cpl. Nickolas H. Olivas Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route one hundred twenty-eight, commencing at the intersection of that route and United States route number twenty-seven and proceeding in a northeasterly direction to the intersection of that route and New London road in the municipal corporation of Hamilton, shall be known as the "Cpl. Nickolas H. Olivas Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.971 - Sgt. David J. Luff, Jr. Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number one hundred seventy-seven, commencing at the intersection of that route and state route number seventy-three and proceeding in a southeasterly direction to the intersection of state route one hundred seventy-seven and Stahlheber road in the municipal corporation of Hamilton, shall be known as the "Sgt. David J. Luff, Jr. Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.972 - Sgt. James C. Robinson, Jr. Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number sixty-three, commencing at the intersection of that route and state route number four and proceeding in an easterly direction to the intersection of state route sixty-three and Cincinnati-Dayton road within the municipal corporation of Middletown only, shall be known as the "Sgt. James C. Robinson, Jr. Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.973 - LCpl. Billy D. Spencer Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number seventy-three, commencing at the intersection of that route and state route number four and proceeding in a northeasterly direction to the Warren county boundary in the municipal corporation of Middletown, shall be known as the "LCpl. Billy D. Spencer Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.974 - Cpl. Lucas T. Pyeatt Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number one hundred twenty-nine, commencing at the intersection of that route and Cincinnati-Dayton road and proceeding in an easterly direction to the intersection of that route and interstate route number seventy-five within Liberty township only in Butler county, shall be known as the "Cpl. Lucas T. Pyeatt Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.975 - PFC Timothy J. Hines, Jr. Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number four, commencing at the intersection of that route and West Crescentville road and proceeding in a northerly direction to the intersection of that route and Muhlhauser road within the municipal corporation of Fairfield only, shall be known as the "PFC Timothy J. Hines, Jr. Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.976 - SFC Gregory S. Rogers Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number forty-two, commencing at the intersection of that route and West Chester road and proceeding in a northeasterly direction to the intersection of that route and Butler Warren road within West Chester township only in Butler county, shall be known as the "SFC Gregory S. Rogers Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.977 - SFC William B. Woods, Jr. Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number forty-two, commencing at the intersection of that route and Butler Warren road and proceeding in a northeasterly direction to the intersection of that route and West Main Street in the municipal corporation of Mason, shall be known as the "SFC William B. Woods, Jr. Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.978 - Sgt. John P. Huling Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number forty-two, commencing at the intersection of that route and Creek road in the municipal corporation of Sharonville and proceeding in a northeasterly direction to the intersection of that route and Cox road in West Chester township in Butler county, shall be known as the "Sgt. John P. Huling Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.979 - Staff Sgt. Robert A. Massarelli Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number one hundred twenty-nine, commencing at the intersection of that route and state route number four in the municipal corporation of Hamilton and proceeding in an easterly direction to the intersection of that route and state route seven hundred forty-seven in Liberty township in Butler county, shall be known as the "Staff Sgt. Robert A. Massarelli Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.981 - PFC Marlin T. Rockhold Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number one hundred twenty-seven, commencing at the intersection of that route and High street and proceeding in a southerly direction to the intersection of that route and Knightsbridge drive within the municipal corporation of Hamilton only, shall be known as the "PFC Marlin T. Rockhold Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.982 - PFC James Miller, IV Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number one hundred twenty-five, commencing at the intersection of that route and Markley road and proceeding in an easterly direction to the intersection of that route and Nagel road within Anderson township only in Hamilton county, shall be known as the "PFC James Miller, IV Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.983 - SFC Ricky L. McGinnis Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number four, commencing at the intersection of that route and Grand boulevard and proceeding in a southerly direction to the intersection of that route and Bobmeyer road within the municipal corporation of Hamilton only, shall be known as the "SFC Ricky L. McGinnis Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.



Section 5533.984 - Chief Warrant Officer 2 Jody L. Egnor Memorial Highway.

In addition to any other name prescribed in the Revised Code or otherwise, that portion of the highway known as state route number seven hundred forty-seven, commencing at the intersection of that route and Tylersville road and proceeding in a northerly direction to the intersection of that route and state route number one hundred twenty-nine in Liberty township in Butler county, shall be known as the "Chief Warrant Officer 2 Jody L. Egnor Memorial Highway."

The director of transportation may erect suitable markers along the highway indicating its name.

Added by 129th General AssemblyFile No.170,HB 325, §1, eff. 3/22/2013.






Chapter 5535 - TYPES OF HIGHWAYS

Section 5535.01 - Classes of highways.

The public highways of the state shall be divided into three classes: state roads, county roads, and township roads.

(A) State roads include the roads and highways on the state highway system.

(B) County roads include all roads which are or may be established as a part of the county system of roads as provided in sections 5541.01 to 5541.03, inclusive, of the Revised Code, which shall be known as the county highway system. Such roads shall be maintained by the board of county commissioners.

(C) Township roads include all public highways other than state or county roads. The board of township trustees shall maintain all such roads within its township. The board of county commissioners may assist the board of township trustees in maintaining all such roads. This section does not prevent the board of township trustees from improving any road within its township.

Effective Date: 10-01-1953



Section 5535.02 - Types of highways - definition.

A "limited access highway" or "freeway" is a road, highway, or street, especially designed for through traffic, over which abutters have no easement or right of access by reason of the fact that their property abuts upon such highway intersections designated by the director of transportation, board of county commissioners, or municipal authorities on roads within their jurisdiction, so as to eliminate cross traffic of vehicles.

Effective Date: 09-28-1973



Section 5535.03 - Establishment, construction, and vacation of freeways.

The director of transportation, board of county commissioners, and municipal authorities may lay out, establish, acquire, open, construct, improve, maintain, regulate, vacate, or abandon the use of freeways within this state in the same manner in which they may lay out, establish, acquire, open, construct, improve, maintain, regulate, vacate, or abandon the use of roads, highways, or streets. Such director, board, and municipal authorities shall have all additional authority and power, relative to such freeways, as they possess relative to roads, highways, or streets, including the authority and power to acquire by gift, purchase, condemnation, or otherwise, such lands as are required for rights-of-way, and to be provided for from any available funds.

Where an existing road, highway, or street, in whole or in part, has been designated as or included within a freeway, existing easements of access may be extinguished by purchase, gift, agreement, or condemnation.

Effective Date: 09-28-1973



Section 5535.04 - Service highways.

As an adjunct of any "limited access highway" or "freeway," the director of transportation, board of county commissioners, and municipal authorities may lay out and construct highways and drives, to be designated as service highways, to provide access from areas adjacent to a limited access highway or freeway, when they are deemed necessary in the public interest.

Effective Date: 09-28-1973



Section 5535.05 - Court proceedings.

Court proceedings to acquire the necessary land for "limited access highways" or "freeways" as provided in sections 5535.02 to 5535.04, inclusive, of the Revised Code, shall take precedence over all other causes not involving the public interest in all courts, and shall be given preference to the end that constructions and reconstructions of highways and freeways may not be unreasonably delayed, but may be expedited.

Effective Date: 10-01-1953



Section 5535.06 - Standardization of road construction.

In all cases where a county or township has constructed or improved any intercounty road, the director of transportation, upon request, shall, within sixty days, indicate what changes or improvements will be required in the road in order to bring it up to the approved standard of construction of such roads. In any case where such road is about to be constructed, reconstructed, or improved, the director shall, upon application, indicate within sixty days what changes will be required in the plans and specifications to bring the road up to the standard required by the state for the construction of intercounty highways. Whenever the changes specified by the director have been made, or when such roads have been constructed according to the plans and specifications approved by him, the roads shall at once become state roads.

The board of county commissioners, upon application by the board of township trustees, shall specify in like manner what changes are required in any township road in order to bring it up to the standard of construction maintained for county roads, or, in case of the construction of any new improvement, the board of county commissioners shall indicate what changes in the plans and specifications will be required to bring the road up to the standard of construction required for county highways, and when a township highway is so improved or constructed, in accordance with the standard fixed, it shall be a county road.

Effective Date: 09-28-1973



Section 5535.07 - Maintenance of main highways.

The director of transportation shall take over, for maintenance purposes such mileage of the system of intercounty highways outside of municipal corporations, as has not been constructed by the state or taken over by the state for maintenance. All such portions of the intercounty highway system not at present under state maintenance shall be first improved by the county to an extent which in the opinion of the director will permit economical maintenance for the purpose of making them passable for traffic.

The director shall maintain said roads and highways, and the respective counties and townships of the state in which such roads and highways are located shall be relieved of the duty of their maintenance. For the purpose of this section, maintenance does not include the construction of any new bridges or culverts or the replacement of any bridges or culverts destroyed by the elements or by natural wear, nor any construction work changing the type of construction existing on said roads at the time the same are taken over in accordance with this section.

This section does not prevent the authorities of any county or township from co-operating with the state in the construction, maintenance, or repair of any section of such highways within such county or township.

Effective Date: 09-28-1973



Section 5535.08 - Maintenance of all roads.

(A) The state, county, and township shall each maintain its roads, as designated in section 5535.01 of the Revised Code; however, the county or township, by agreement between the board of county commissioners and the board of township trustees, may contribute to the repair and maintenance of the roads under the control of the other. The state, county, or township, or any two or more of them, by agreement, may expend any funds available for road construction, improvement, or repair upon roads inside a village. A village may expend any funds available for street improvement upon roads outside the village and leading to the village.

(B)

(1) In the case of an emergency, any political subdivision having authority to repair and maintain roads or streets may provide emergency road or street repair and maintenance assistance to any other political subdivision if the political subdivision seeking to provide the assistance has adopted a resolution or ordinance stating that it will participate in the provision of emergency road or street repair and maintenance assistance within this state, on a case by case basis, whenever it is possible for that political subdivision to do so. The resolution or ordinance shall identify any employees authorized to provide that assistance outside the boundaries of the political subdivision.

(2) Chapter 2744. of the Revised Code, insofar as it applies to performance of road or street repair and maintenance services, applies to a political subdivision having authority to repair and maintain roads or streets that has adopted a resolution or ordinance under division (B)(1) of this section, and to the employees of such a political subdivision, when the employees are providing emergency road or street repair and maintenance assistance outside the boundaries of the political subdivision.

(3) Employees of a political subdivision who provide emergency road or street repair and maintenance assistance outside the boundaries of that political subdivision pursuant to a resolution or ordinance adopted under division (B)(1) of this section may participate in any pension or indemnity fund that their employer establishes and are entitled to all rights and benefits of Chapter 4123. of the Revised Code, to the same extent as when performing road or street repair and maintenance services within the political subdivision that employs them.

(C)

(1) In nonemergency situations, any political subdivision having authority to construct, reconstruct, resurface, improve, repair, and maintain roads or streets may enter into an agreement, under terms agreeable to all parties, with any other political subdivision having that authority to obtain or provide road or street construction, reconstruction, resurfacing, improvement, repair, or maintenance services. The cost, if any, of services obtained under the agreement may be paid from general fund moneys of the political subdivision receiving the services, or from any other funds available for the repair and maintenance of roads or streets within that political subdivision.

(2) Chapter 2744. of the Revised Code, insofar as it applies to the performance of road or street construction, reconstruction, resurfacing, improvement, repair, or maintenance services, applies to a political subdivision having authority to perform those services that has entered into an agreement authorized by division (C)(1) of this section, and to the employees of such a political subdivision, when the employees are performing those services outside the boundaries of the political subdivision under that agreement.

(3) Employees of a political subdivision who perform road or street construction, reconstruction, resurfacing, improvement, repair, or maintenance services outside the boundaries of that political subdivision pursuant to an agreement authorized by division (C)(1) of this section may participate in any pension or indemnity fund that their employer establishes and are entitled to all rights and benefits of Chapter 4123. of the Revised Code, to the same extent as when performing those services within the political subdivision that employs them.

(D) As used in this section, "emergency" means a natural disaster, or a state of emergency as declared by the governor or a county sheriff, that has occurred or been declared in the county, township, or municipal corporation receiving emergency road or street repair and maintenance assistance authorized by this section.

Effective Date: 04-05-2001



Section 5535.09 - [Repealed].

Effective Date: 07-01-1989



Section 5535.15 - Maintenance or repair of road under control of another public entity.

(A) The board of county commissioners, board of township trustees, or legislative authority of a municipal corporation may maintain, repair, construct, reconstruct, improve, or widen any section of a road under the control of the state or another political subdivision if all of the following apply:

(1) The county, township, or municipal corporation proposing the project declares to the state or political subdivision the reasonable necessity of the construction or improvement. The declaration shall be by resolution or ordinance. A certified copy shall be sent to the director of transportation when a state highway is the subject of the proposal and to the affected political subdivision when any other highway is the subject of the proposal.

(2) The documents, plans, reports, or other materials relating to the project comply with applicable design development criteria of the department of transportation and the federal highway administration, which compliance is determined by the director in the manner provided in section 5521.13 of the Revised Code;

(3) The county, township, or municipal corporation proposing the project certifies to the state or political subdivision, in the resolution or ordinance required by division (A)(1) of this section, that all funds necessary to complete the project are available either privately or from the county, township, or municipal corporation proposing the project.

The county, township, or municipal corporation proposing the project may acquire by gift, purchase, condemnation, or otherwise, any lands required for the construction or improvement.

(B) Upon compliance with the requirements of division (A) of this section, the county, township, or municipal corporation proposing the project may proceed only with the consent of the department. The state or other political subdivision having control over the road may contribute to the cost of the construction or improvement.

(C) Any person may appeal an action taken by a county, township, or municipal corporation under this section. The appeal may be taken to the probate court or the court of common pleas of any county in which any part of the construction or improvement is located, and shall be limited to a determination of compliance with division (A) of this section.

(D) After completion of the project, the state or political subdivision having control of the road shall repair and maintain it if the project is accepted by the state or political subdivision. Upon such acceptance, the county, township, or municipal corporation constructing or improving the road under this section may contribute to the cost of repair and maintenance of the road. If the project is not accepted by the state or political subdivision having control of the road, the county, township, or municipal corporation constructing or improving the road shall repair and maintain it.

Effective Date: 11-08-1994



Section 5535.16 - Snow and ice removal.

Notwithstanding sections 5535.08 and 5535.15 of the Revised Code, the department of transportation or a political subdivision may provide snow and ice removal on the roads under the control of the state or any political subdivision.

Effective Date: 03-31-2003



Section 5535.36 - Amended and Renumbered RC 5533.36.

Effective Date: 1986 HB428 12-23-1986






Chapter 5537 - OHIO TURNPIKE AND INFRASTRUCTURE COMMISSION

Section 5537.01 - [Effective Until 7/1/2013] Turnpike and infrastucture commission definitions.

As used in this chapter:

(A) "Commission" means the Ohio turnpike commission created by section 5537.02 of the Revised Code or, if that commission is abolished, the board, body, officer, or commission succeeding to the principal functions thereof or to which the powers given by this chapter to the commission are given by law.

(B) "Project" or "turnpike project" means any express or limited access highway, super highway, or motorway constructed, operated, or improved, under the jurisdiction of the commission and pursuant to this chapter, at a location or locations reviewed by the turnpike legislative review committee and approved by the governor, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, those portions of connecting public roads that serve interchanges and are determined by the commission and the director of transportation to be necessary for the safe merging of traffic between the turnpike project and those public roads, toll booths, service facilities, and administration, storage, and other buildings, property, and facilities that the commission considers necessary for the operation or policing of the project, together with all property and rights which may be acquired by the commission for the construction, maintenance, or operation of the project, and includes any sections or extensions of a turnpike project designated by the commission as such for the particular purpose. Each turnpike project shall be separately designated, by name or number, and may be constructed, improved, or extended in such sections as the commission may from time to time determine. Construction includes the improvement and renovation of a previously constructed project, including additional interchanges, whether or not the project was initially constructed by the commission.

(C) "Cost," as applied to construction of a turnpike project, includes the cost of construction, including bridges over or under existing highways and railroads, acquisition of all property acquired by the commission for the construction, demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved, site clearance, improvement, and preparation, diverting public roads, interchanges with public roads, access roads to private property, including the cost of land or easements therefor, all machinery, furnishings, and equipment, communications facilities, financing expenses, interest prior to and during construction and for one year after completion of construction, traffic estimates, indemnity and surety bonds and premiums on insurance, title work and title commitments, insurance, and guarantees, engineering, feasibility studies, and legal expenses, plans, specifications, surveys, estimates of cost and revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing or operating a project, administrative expenses, and any other expense that may be necessary or incident to the construction of the project, the financing of the construction, and the placing of the project in operation. Any obligation or expense incurred by the department of transportation with the approval of the commission for surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a project, or by the federal government with the approval of the commission for any public road projects which must be reimbursed as a condition to the exercise of any of the powers of the commission under this chapter, shall be regarded as a part of the cost of the project and shall be reimbursed to the state or the federal government, as the case may be, from revenues, state taxes, or the proceeds of bonds as authorized by this chapter.

(D) "Owner" includes all persons having any title or interest in any property authorized to be acquired by the commission under this chapter.

(E) "Revenues" means all tolls, service revenues, investment income on special funds, rentals, gifts, grants, and all other moneys coming into the possession of or under the control of the commission by virtue of this chapter, except the proceeds from the sale of bonds. "Revenues" does not include state taxes.

(F) "Public roads" means all public highways, roads, and streets in the state, whether maintained by a state agency or any other governmental agency.

(G) "Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(H) "Financing expenses" means all costs and expenses relating to the authorization, issuance, sale, delivery, authentication, deposit, custody, clearing, registration, transfer, exchange, fractionalization, replacement, payment, and servicing of bonds including, without limitation, costs and expenses for or relating to publication and printing, postage, delivery, preliminary and final official statements, offering circulars, and informational statements, travel and transportation, underwriters, placement agents, investment bankers, paying agents, registrars, authenticating agents, remarketing agents, custodians, clearing agencies or corporations, securities depositories, financial advisory services, certifications, audits, federal or state regulatory agencies, accounting and computation services, legal services and obtaining approving legal opinions and other legal opinions, credit ratings, redemption premiums, and credit enhancement facilities.

(I) "Bond proceedings" means the resolutions, trust agreements, certifications, notices, sale proceedings, leases, lease-purchase agreements, assignments, credit enhancement facility agreements, and other agreements, instruments, and documents, as amended and supplemented, or any one or more or any combination thereof, authorizing, or authorizing or providing for the terms and conditions applicable to, or providing for the security or sale or award or liquidity of, bonds, and includes the provisions set forth or incorporated in those bonds and bond proceedings.

(J) "Bond service charges" means principal, including any mandatory sinking fund or mandatory redemption requirements for the retirement of bonds, and interest and any redemption premium payable on bonds, as those payments come due and are payable to the bondholder or to a person making payment under a credit enhancement facility of those bond service charges to a bondholder.

(K) "Bond service fund" means the applicable fund created by the bond proceedings for and pledged to the payment of bond service charges on bonds provided for by those proceedings, including all moneys and investments, and earnings from investments, credited and to be credited to that fund as provided in the bond proceedings.

(L) "Bonds" means bonds, notes, including notes anticipating bonds or other notes, commercial paper, certificates of participation, or other evidences of obligation, including any interest coupons pertaining thereto, issued by the commission pursuant to this chapter.

(M) "Net revenues" means revenues lawfully available to pay both current operating expenses of the commission and bond service charges in any fiscal year or other specified period, less current operating expenses of the commission and any amount necessary to maintain a working capital reserve for that period.

(N) "Pledged revenues" means net revenues, moneys and investments, and earnings on those investments, in the applicable bond service fund and any other special funds, and the proceeds of any bonds issued for the purpose of refunding prior bonds, all as lawfully available and by resolution of the commission committed for application as pledged revenues to the payment of bond service charges on particular issues of bonds.

(O) "Service facilities" means service stations, restaurants, and other facilities for food service, roadside parks and rest areas, parking, camping, tenting, rest, and sleeping facilities, hotels or motels, and all similar and other facilities providing services to the traveling public in connection with the use of a turnpike project and owned, leased, licensed, or operated by the commission.

(P) "Service revenues" means those revenues of the commission derived from its ownership, leasing, licensing, or operation of service facilities.

(Q) "Special funds" means the applicable bond service fund and any accounts and subaccounts in that fund, any other funds or accounts permitted by and established under, and identified as a "special fund" or "special account" in, the bond proceedings, including any special fund or account established for purposes of rebate or other requirements under federal income tax laws.

(R) "State agencies" means the state, officers of the state, and boards, departments, branches, divisions, or other units or agencies of the state.

(S) "State taxes" means receipts of the commission from the proceeds of state taxes or excises levied and collected, or appropriated by the general assembly to the commission, for the purposes and functions of the commission. State taxes do not include tolls, or investment earnings on state taxes except on those state taxes referred to in Section 5a of Article XII, Ohio Constitution.

(T) "Tolls" means tolls, special fees or permit fees, or other charges by the commission to the owners, lessors, lessees, or operators of motor vehicles for the operation of or the right to operate those vehicles on a turnpike project.

(U) "Credit enhancement facilities" means letters of credit, lines of credit, standby, contingent, or firm securities purchase agreements, insurance, or surety arrangements, guarantees, and other arrangements that provide for direct or contingent payment of bond service charges, for security or additional security in the event of nonpayment or default in respect of bonds, or for making payment of bond service charges and at the option and on demand of bondholders or at the option of the commission or upon certain conditions occurring under put or similar arrangements, or for otherwise supporting the credit or liquidity of the bonds, and includes credit, reimbursement, marketing, remarketing, indexing, carrying, interest rate hedge, and subrogation agreements, and other agreements and arrangements for payment and reimbursement of the person providing the credit enhancement facility and the security for that payment and reimbursement.

(V) "Person" has the same meaning as in section 1.59 of the Revised Code and, unless the context otherwise provides, also includes any governmental agency and any combination of those persons.

(W) "Refund" means to fund and retire outstanding bonds, including advance refunding with or without payment or redemption prior to stated maturity.

(X) "Governmental agency" means any state agency, federal agency, political subdivision, or other local, interstate, or regional governmental agency, and any combination of those agencies.

(Y) "Property" has the same meaning as in section 1.59 of the Revised Code, and includes interests in property.

(Z) "Administrative agent," "agent," "commercial paper," "floating rate interest structure," "indexing agent," "interest rate hedge," "interest rate period," "put arrangement," and "remarketing agent" have the same meanings as in section 9.98 of the Revised Code.

(AA) "Outstanding," as applied to bonds, means outstanding in accordance with the terms of the bonds and the applicable bond proceedings.

(BB) "Ohio turnpike system" or "system" means all existing and future turnpike projects constructed, operated, and maintained under the jurisdiction of the commission.

Effective Date: 10-17-1996; 05-06-2005; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.01 - [Effective 7/1/2013] Turnpike commission definitions.

As used in this chapter:

(A) "Commission" means the Ohio turnpike and infrastructure commission created by section 5537.02 of the Revised Code or, if that commission is abolished, the board, body, officer, or commission succeeding to the principal functions thereof or to which the powers given by this chapter to the commission are given by law.

(B) " Turnpike project" means any express or limited access highway, super highway, or motorway constructed, operated, or improved, under the jurisdiction of the commission and pursuant to this chapter, at a location or locations reviewed by the turnpike legislative review committee and approved by the governor, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, those portions of connecting public roads that serve interchanges and are determined by the commission and the director of transportation to be necessary for the safe merging of traffic between the turnpike project and those public roads, toll booths, service facilities, and administration, storage, and other buildings, property, and facilities that the commission considers necessary for the operation or policing of the turnpike project, together with all property and rights which may be acquired by the commission for the construction, maintenance, or operation of the turnpike project, and includes any sections or extensions of a turnpike project designated by the commission as such for the particular purpose. Each turnpike project shall be separately designated, by name or number, and may be constructed, improved, or extended in such sections as the commission may from time to time determine. Construction includes the improvement and renovation of a previously constructed turnpike project, including additional interchanges, whether or not the turnpike project was initially constructed by the commission.

(C) "Infrastructure project" means any public express or limited access highway, super highway, or motorway, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, and those portions of connecting public roads that serve interchanges, that is constructed or improved, in whole or in part, with infrastructure funding approved pursuant to criteria established under section 5537.18 of the Revised Code.

(D) "Cost," as applied to construction of a turnpike project or an infrastructure project, includes the cost of construction, including bridges over or under existing highways and railroads, acquisition of all property acquired either by the commission or by the owner of the infrastructure project for the construction, demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved, site clearance, improvement, and preparation, diverting public roads, interchanges with public roads, access roads to private property, including the cost of land or easements therefor, all machinery, furnishings, and equipment, communications facilities, financing expenses, interest prior to and during construction and for one year after completion of construction, traffic estimates, indemnity and surety bonds and premiums on insurance, title work and title commitments, insurance, and guarantees, engineering, feasibility studies, and legal expenses, plans, specifications, surveys, estimates of cost and revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing or operating a turnpike project or an infrastructure project, administrative expenses, and any other expense that may be necessary or incident to the construction of the turnpike project or an infrastructure project, the financing of the construction, and the placing of the turnpike project or an infrastructure project in operation. Any obligation or expense incurred by the department of transportation with the approval of the commission for surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a turnpike project or an infrastructure project, or by the federal government with the approval of the commission for any public road projects which must be reimbursed as a condition to the exercise of any of the powers of the commission under this chapter, shall be regarded as a part of the cost of the turnpike project or an infrastructure project and shall be reimbursed to the state or the federal government, as the case may be, from revenues, state taxes, or the proceeds of bonds as authorized by this chapter.

(E) "Owner" includes all persons having any title or interest in any property authorized to be acquired by the commission for turnpike projects under this chapter, or the public entity for whom an infrastructure project is funded, in whole or in part, by the commission under this chapter.

(F) "Revenues" means all tolls, service revenues, investment income on special funds, rentals, gifts, grants, and all other moneys coming into the possession of or under the control of the commission by virtue of this chapter, except the proceeds from the sale of bonds. "Revenues" does not include state taxes.

(G) "Public roads" means all public highways, roads, and streets in the state, whether maintained by a state agency or any other governmental agency.

(H) "Public utility facilities" means tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(I) "Financing expenses" means all costs and expenses relating to the authorization, issuance, sale, delivery, authentication, deposit, custody, clearing, registration, transfer, exchange, fractionalization, replacement, payment, and servicing of bonds including, without limitation, costs and expenses for or relating to publication and printing, postage, delivery, preliminary and final official statements, offering circulars, and informational statements, travel and transportation, underwriters, placement agents, investment bankers, paying agents, registrars, authenticating agents, remarketing agents, custodians, clearing agencies or corporations, securities depositories, financial advisory services, certifications, audits, federal or state regulatory agencies, accounting and computation services, legal services and obtaining approving legal opinions and other legal opinions, credit ratings, redemption premiums, and credit enhancement facilities.

(J) "Bond proceedings" means the resolutions, trust agreements, certifications, notices, sale proceedings, leases, lease-purchase agreements, assignments, credit enhancement facility agreements, and other agreements, instruments, and documents, as amended and supplemented, or any one or more or any combination thereof, authorizing, or authorizing or providing for the terms and conditions applicable to, or providing for the security or sale or award or liquidity of, bonds, and includes the provisions set forth or incorporated in those bonds and bond proceedings.

(K) "Bond service charges" means principal, including any mandatory sinking fund or mandatory redemption requirements for the retirement of bonds, and interest and any redemption premium payable on bonds, as those payments come due and are payable to the bondholder or to a person making payment under a credit enhancement facility of those bond service charges to a bondholder.

(L) "Bond service fund" means the applicable fund created by the bond proceedings for and pledged to the payment of bond service charges on bonds provided for by those proceedings, including all moneys and investments, and earnings from investments, credited and to be credited to that fund as provided in the bond proceedings.

(M) "Bonds" means bonds, notes, including notes anticipating bonds or other notes, commercial paper, certificates of participation, or other evidences of obligation, including any interest coupons pertaining thereto, issued by the commission pursuant to this chapter.

(N) "Infrastructure fund" means the applicable fund or funds created by the bond proceedings, which shall be used to pay or defray the cost of infrastructure projects recommended by the director of transportation and evaluated and approved by the commission.

(O) "Net revenues" means revenues lawfully available to pay both current operating expenses of the commission and bond service charges in any fiscal year or other specified period, less current operating expenses of the commission and any amount necessary to maintain a working capital reserve for that period.

(P) "Pledged revenues" means net revenues, moneys and investments, and earnings on those investments, in the applicable bond service fund and any other special funds, and the proceeds of any bonds issued for the purpose of refunding prior bonds, all as lawfully available and by resolution of the commission committed for application as pledged revenues to the payment of bond service charges on particular issues of bonds.

(Q) "Service facilities" means service stations, restaurants, and other facilities for food service, roadside parks and rest areas, parking, camping, tenting, rest, and sleeping facilities, hotels or motels, and all similar and other facilities providing services to the traveling public in connection with the use of a turnpike project and owned, leased, licensed, or operated by the commission.

(R) "Service revenues" means those revenues of the commission derived from its ownership, leasing, licensing, or operation of service facilities.

(S) "Special funds" means the applicable bond service fund and any accounts and subaccounts in that fund, any other funds or accounts permitted by and established under, and identified as a "special fund" or "special account" in, the bond proceedings, including any special fund or account established for purposes of rebate or other requirements under federal income tax laws.

(T) "State agencies" means the state, officers of the state, and boards, departments, branches, divisions, or other units or agencies of the state.

(U) "State taxes" means receipts of the commission from the proceeds of state taxes or excises levied and collected, or appropriated by the general assembly to the commission, for the purposes and functions of the commission. State taxes do not include tolls, or investment earnings on state taxes except on those state taxes referred to in Section 5a of Article XII, Ohio Constitution.

(V) "Tolls" means tolls, special fees or permit fees, or other charges by the commission to the owners, lessors, lessees, or operators of motor vehicles for the operation of or the right to operate those vehicles on a turnpike project.

(W) "Credit enhancement facilities" means letters of credit, lines of credit, standby, contingent, or firm securities purchase agreements, insurance, or surety arrangements, guarantees, and other arrangements that provide for direct or contingent payment of bond service charges, for security or additional security in the event of nonpayment or default in respect of bonds, or for making payment of bond service charges and at the option and on demand of bondholders or at the option of the commission or upon certain conditions occurring under put or similar arrangements, or for otherwise supporting the credit or liquidity of the bonds, and includes credit, reimbursement, marketing, remarketing, indexing, carrying, interest rate hedge, and subrogation agreements, and other agreements and arrangements for payment and reimbursement of the person providing the credit enhancement facility and the security for that payment and reimbursement.

(X) "Person" has the same meaning as in section 1.59 of the Revised Code and, unless the context otherwise provides, also includes any governmental agency and any combination of those persons.

(Y) "Refund" means to fund and retire outstanding bonds, including advance refunding with or without payment or redemption prior to stated maturity.

(Z) "Governmental agency" means any state agency, federal agency, political subdivision, or other local, interstate, or regional governmental agency, and any combination of those agencies.

(AA) "Property" has the same meaning as in section 1.59 of the Revised Code, and includes interests in property.

(BB) "Administrative agent," "agent," "commercial paper," "floating rate interest structure," "indexing agent," "interest rate hedge," "interest rate period," "put arrangement," and "remarketing agent" have the same meanings as in section 9.98 of the Revised Code.

(CC) "Outstanding," as applied to bonds, means outstanding in accordance with the terms of the bonds and the applicable bond proceedings.

(DD) "Ohio turnpike system" or "system" means all existing and future turnpike projects constructed, operated, and maintained under the jurisdiction of the commission.

(EE) "Ohio turnpike and infrastructure system" means turnpike projects and infrastructure projects funded by the commission existing on and after July 1, 2013, that facilitate access to, use of, and egress from the Ohio turnpike system, and also facilitate access to and from areas of population, commerce, and industry that are connected to the Ohio turnpike system.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996; 05-06-2005; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.01, effective until 7/1/2013.



Section 5537.02 - [Effective Until 7/1/2013] Ohio turnpike commission.

(A) There is hereby created a commission to be known as the "Ohio turnpike commission." The commission is a body both corporate and politic, constituting an instrumentality of the state, and the exercise by it of the powers conferred by this chapter in the construction, operation, and maintenance of the Ohio turnpike system are and shall be held to be essential governmental functions of the state, but the commission shall not be immune from liability by reason thereof. The commission is subject to all provisions of law generally applicable to state agencies which do not conflict with this chapter.

(B)

(1) The commission shall consist of nine members as follows:

(a) Four members appointed by the governor with the advice and consent of the senate, no more than two of whom shall be members of the same political party;

(b) The director of transportation , the director of budget and management, and the director of development, each of whom shall be a member ex officio without compensation;

(c) One member of the senate, appointed by the president of the senate, who shall represent either a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system;

(d) One member of the house of representatives, appointed by the speaker of the house of representatives, who shall represent either a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system.

(2) The members appointed by the governor shall be residents of the state, shall have been qualified electors therein for a period of at least five years next preceding their appointment, and shall serve terms of eight years commencing on the first day of July and ending on the thirtieth day of June. Those members appointed by the president of the senate or the speaker of the house of representatives shall serve a term of the remainder of the general assembly during which the senator or representative is appointed. Each appointed member shall hold office from the date of appointment until the end of the term for which the member was appointed. If a commission member dies or resigns, or if a senator or representative who is a member of the commission ceases to be a senator or representative, or if an ex officio member ceases to hold the applicable office, the vacancy shall be filled in the same manner as provided in division (B)(1) of this section. Any member who fills a vacancy occurring prior to the end of the term for which the member's predecessor was appointed shall, if appointed by the governor, hold office for the remainder of such term or, if appointed by the president of the senate or the speaker of the house of representatives, shall hold office for the remainder of the term or for a shorter period of time as determined by the president or the speaker. Any member appointed by the governor shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A member of the commission is eligible for reappointment. Each member of the commission appointed by the governor, before entering upon the member's duties, shall take an oath as provided by Section 7 of Article XV, Ohio Constitution. The governor, the president of the senate, or the speaker of the house of representatives, may at any time remove their respective appointees to the commission for misfeasance, nonfeasance, or malfeasance in office.

(3)

(a) A member of the commission who is appointed by the president of the senate or the speaker of the house of representatives shall not participate in any vote of the commission. Serving as an appointed member of the commission under divisions (B)(1)(c), (1)(d), or (2) of this section does not constitute grounds for resignation from the senate or the house of representatives under section 101.26 of the Revised Code.

(b) The director of budget and management and the director of development shall not participate in any vote of the commission.

(C) The voting members of the commission shall elect one of the appointed voting members as chairperson and another as vice-chairperson, and shall appoint a secretary-treasurer who need not be a member of the commission. Three of the voting members of the commission constitute a quorum, and the affirmative vote of three voting members is necessary for any action taken by the commission. No vacancy in the membership of the commission impairs the rights of a quorum to exercise all the rights and perform all the duties of the commission.

(D) Each member of the commission appointed by the governor shall give a surety bond to the commission in the penal sum of twenty-five thousand dollars and the secretary-treasurer shall give such a bond in at least the penal sum of fifty thousand dollars. The commission may require any of its officers or employees to file surety bonds including a blanket bond as provided in section 3.06 of the Revised Code. Each such bond shall be in favor of the commission and shall be conditioned upon the faithful performance of the duties of the office, executed by a surety company authorized to transact business in this state, approved by the governor, and filed in the office of the secretary of state. The costs of the surety bonds shall be paid or reimbursed by the commission from revenues. Each member of the commission appointed by the governor shall receive an annual salary of five thousand dollars, payable in monthly installments. Each member shall be reimbursed for the member's actual expenses necessarily incurred in the performance of the member's duties. All costs and expenses incurred by the commission in carrying out this chapter shall be payable solely from revenues and state taxes, and no liability or obligation shall be incurred by the commission beyond the extent to which revenues have been provided for pursuant to this chapter.

Effective Date: 04-05-2001; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.02, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.02 - [Effective 7/1/2013] Ohio turnpike and infrastructure commission.

(A) There is hereby created a commission to be known on and after July 1, 2013, as the "Ohio turnpike and infrastructure commission." The commission is a body both corporate and politic, constituting an instrumentality of the state, and the exercise by it of the powers conferred by this chapter in the construction, operation, and maintenance of the Ohio turnpike system, and also in entering into agreements with the department of transportation to pay the cost or a portion of the costs of infrastructure projects, are and shall be held to be essential governmental functions of the state, but the commission shall not be immune from liability by reason thereof. Chapter 2744. of the Revised Code applies to the commission and the commission is a political subdivision of the state for purposes of that chapter. The commission is subject to all provisions of law generally applicable to state agencies which do not conflict with this chapter.

(B)

(1) The commission shall consist of ten members as follows:

(a) Six members appointed by the governor with the advice and consent of the senate, no more than three of whom shall be members of the same political party;

(b) The director of transportation, who shall be a voting member, and the director of budget and management, both of whom shall serve as ex officio members, without compensation;

(c) One member of the senate, appointed by the president of the senate, who shall represent either a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system;

(d) One member of the house of representatives, appointed by the speaker of the house of representatives, who shall represent either a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system.

(2) The members appointed by the governor shall be residents of the state, shall have been qualified electors therein for a period of at least five years next preceding their appointment . In making the appointments, the governor may appoint persons who reside in different geographic areas of the state, taking into consideration the various turnpike and infrastructure projects in the state. Members appointed to the commission prior to July 1, 2013, shall serve terms of eight years commencing on the first day of July and ending on the thirtieth day of June. Thereafter, members appointed by the governor shall serve terms of five years commencing on the first day of July and ending on the thirtieth day of June. Those members appointed by the president of the senate or the speaker of the house of representatives shall serve a term of the remainder of the general assembly during which the senator or representative is appointed. Each appointed member shall hold office from the date of appointment until the end of the term for which the member was appointed. If a commission member dies or resigns, or if a senator or representative who is a member of the commission ceases to be a senator or representative, or if an ex officio member ceases to hold the applicable office, the vacancy shall be filled in the same manner as provided in division (B)(1) of this section. Any member who fills a vacancy occurring prior to the end of the term for which the member's predecessor was appointed shall, if appointed by the governor, hold office for the remainder of such term or, if appointed by the president of the senate or the speaker of the house of representatives, shall hold office for the remainder of the term or for a shorter period of time as determined by the president or the speaker. Any member appointed by the governor shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A member of the commission is eligible for reappointment. Each member of the commission appointed by the governor, before entering upon the member's duties, shall take an oath as provided by Section 7 of Article XV, Ohio Constitution. The governor, the president of the senate, or the speaker of the house of representatives, may at any time remove their respective appointees to the commission for misfeasance, nonfeasance, or malfeasance in office.

(3)

(a) A member of the commission who is appointed by the president of the senate or the speaker of the house of representatives shall not participate in any vote of the commission. Serving as an appointed member of the commission under divisions (B)(1)(c), (1)(d), or (2) of this section does not constitute grounds for resignation from the senate or the house of representatives under section 101.26 of the Revised Code.

(b) The director of budget and management shall not participate in any vote of the commission.

(C) The voting members of the commission shall elect one of the voting members as chairperson and another as vice-chairperson, and shall appoint a secretary-treasurer who need not be a member of the commission. Four of the voting members of the commission constitute a quorum, and the affirmative vote of four voting members is necessary for any action taken by the commission. No vacancy in the membership of the commission impairs the rights of a quorum to exercise all the rights and perform all the duties of the commission.

(D) Each member of the commission appointed by the governor shall give a surety bond to the commission in the penal sum of twenty-five thousand dollars and the secretary-treasurer shall give such a bond in at least the penal sum of fifty thousand dollars. The commission may require any of its officers or employees to file surety bonds including a blanket bond as provided in section 3.06 of the Revised Code. Each such bond shall be in favor of the commission and shall be conditioned upon the faithful performance of the duties of the office, executed by a surety company authorized to transact business in this state, approved by the governor, and filed in the office of the secretary of state. The costs of the surety bonds shall be paid or reimbursed by the commission from revenues. Each member of the commission appointed by the governor shall receive an annual salary of five thousand dollars, payable in monthly installments. Each member shall be reimbursed for the member's actual expenses necessarily incurred in the performance of the member's duties. All costs and expenses incurred by the commission in carrying out this chapter shall be payable solely from revenues and state taxes, and no liability or obligation shall be incurred by the commission beyond the extent to which revenues have been provided for pursuant to this chapter.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-05-2001; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.02, effective until 7/1/2013.



Section 5537.03 - [Effective Until 7/1/2013] Turnpike projects.

In order to remove present and anticipated handicaps and potential hazards on the congested highways in this state, to facilitate vehicular traffic throughout the state, to promote the agricultural, commercial, recreational, tourism, and industrial development of the state, and to provide for the general welfare by the construction, improvement, and maintenance of modern express highways embodying safety devices, including without limitation center divisions, ample shoulder widths, longsight distances, multiple lanes in each direction, and grade separations at intersections with other public roads and railroads, the Ohio turnpike commission, subject to section 5537.26 of the Revised Code, may construct, maintain, repair, and operate a system of turnpike projects at locations that are reviewed by the turnpike legislative review committee and approved by the governor, and in accordance with alignment and design standards that are approved by the director of transportation, and issue revenue bonds of this state, payable solely from pledged revenues, to pay the cost of those projects. The turnpikes and turnpike projects authorized by this chapter are hereby or shall be made part of the Ohio turnpike system.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.03, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.03 - [Effective 7/1/2013] Turnpike and infrastructure projects.

In order to remove present and anticipated handicaps and potential hazards on the congested highways in this state, to facilitate vehicular traffic throughout the state, to finance infrastructure projects that improve and enhance mobility in Ohio, and also to promote the agricultural, recreational, tourism, and commercial, industrial, and economic development of the state, and to provide for the general welfare by the construction, improvement, and maintenance of modern express highways embodying safety devices, including without limitation center divisions, ample shoulder widths, longsight distances, multiple lanes in each direction, and grade separations at intersections with other public roads and railroads, the Ohio turnpike and infrastructure commission may do the following:

(A) Subject to section 5537.26 of the Revised Code, construct, maintain, repair, and operate a system of turnpike projects at locations that are reviewed by the turnpike legislative review committee and approved by the governor, and in accordance with alignment and design standards that are approved by the director of transportation, and issue revenue bonds of this state, payable solely from pledged revenues, to pay the cost of those projects. The turnpikes and turnpike projects authorized by this chapter are hereby or shall be made part of the Ohio turnpike system.

(B) Provide the infrastructure funds to pay the cost or a portion of the cost of infrastructure projects as recommended by the director of transportation pursuant to a determination made by the commission based on criteria set forth in rules adopted by the commission under section 5537.18 of the Revised Code. A determination by the commission to provide infrastructure funds for an infrastructure project shall be conclusive and incontestable.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.03, effective until 7/1/2013.



Section 5537.04 - [Effective Until 7/1/2013] Authority and powers of turnpike commission.

(A) The Ohio turnpike commission may do any of the following:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal, which shall not be the great seal of the state and which need not be in compliance with section 5.10 of the Revised Code;

(3) Maintain a principal office and suboffices at such places within the state as it designates;

(4) Sue and be sued in its own name, plead and be impleaded, provided any actions against the commission shall be brought in the court of common pleas of the county in which the principal office of the commission is located, or in the court of common pleas of the county in which the cause of action arose if that county is located within this state, and all summonses, exceptions, and notices of every kind shall be served on the commission by leaving a copy thereof at its principal office with the secretary-treasurer or executive director of the commission;

(5) Construct, maintain, repair, police, and operate the turnpike system, and establish rules for the use of any turnpike project;

(6) Issue revenue bonds of the state, payable solely from pledged revenues, as provided in this chapter, for the purpose of paying any part of the cost of constructing any one or more turnpike projects;

(7) Fix, and revise from time to time, and charge and collect tolls;

(8) Acquire, hold, and dispose of property in the exercise of its powers and the performance of its duties under this chapter;

(9) Designate the locations and establish, limit, and control such points of ingress to and egress from each turnpike project as are necessary or desirable in the judgment of the commission and of the director of transportation to ensure the proper operation and maintenance of that project, and prohibit entrance to such a project from any point not so designated;

(10) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including participation in a multi-jurisdiction electronic toll collection agreement and collection or remittance of tolls, fees, or other charges to or from entities or agencies that participate in such an agreement;

(11) Employ or retain or contract for the services of consulting engineers, superintendents, managers, and any other engineers, construction and accounting experts, financial advisers, trustees, marketing, remarketing, and administrative agents, attorneys, and other employees, independent contractors, or agents that are necessary in its judgment and fix their compensation, provided all such expenses shall be payable solely from the proceeds of bonds or from revenues of the Ohio turnpike system;

(12) Receive and accept from any federal agency, subject to the approval of the governor, and from any other governmental agency grants for or in aid of the construction, reconstruction, repair, renovation, maintenance, or operation of any turnpike project, and receive and accept aid or contributions from any source or person of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(13) Provide coverage for its employees under Chapters 4123. and 4141. of the Revised Code;

(14) Fix and revise by rule, from time to time, such permit fees, processing fees, or administrative charges for the prepayment, deferred payment, or nonpayment of tolls and use of electronic tolling equipment or other commission property.

(B) The commission may do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Effective Date: 06-30-1993; 2007 HB119 09-29-2007

This section is set out twice. See also § 5537.04, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.04 - [Effective 7/1/2013] Authority and powers of turnpike and infrastructure commission.

(A) The Ohio turnpike and infrastructure commission may do any of the following:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal, which shall not be the great seal of the state and which need not be in compliance with section 5.10 of the Revised Code;

(3) Maintain a principal office and suboffices at such places within the state as it designates;

(4) With respect to the Ohio turnpike system and turnpike projects, sue and be sued in its own name, plead and be impleaded, provided any actions against the commission shall be brought in the court of common pleas of the county in which the principal office of the commission is located, or in the court of common pleas of the county in which the cause of action arose if that county is located within this state, and all summonses, exceptions, and notices of every kind shall be served on the commission by leaving a copy thereof at its principal office with the secretary-treasurer or executive director of the commission;

(5) With respect to infrastructure projects only, sue and be sued in its own name, plead and be impleaded, provided any actions against the commission shall be brought in the court of common pleas of Franklin county, and all summonses, exceptions, and notices of every kind shall be served on the commission by leaving a copy thereof at its principal office with the secretary-treasurer or executive director of the commission.

(6) Construct, maintain, repair, police, and operate the turnpike system, and establish rules for the use of any turnpike project;

(7) Issue revenue bonds of the state, payable solely from pledged revenues, as provided in this chapter, for the purpose of paying any part of the cost of constructing any one or more turnpike projects or infrastructure projects;

(8) Fix, and revise from time to time, and charge and collect tolls by any method approved by the commission, including, but not limited to, manual methods or through electronic technology accepted within the tolling industry;

(9) Acquire, hold, and dispose of property in the exercise of its powers and the performance of its duties under this chapter;

(10) Designate the locations and establish, limit, and control such points of ingress to and egress from each turnpike project as are necessary or desirable in the judgment of the commission and of the director of transportation to ensure the proper operation and maintenance of that turnpike project, and prohibit entrance to such a turnpike project from any point not so designated;

(11) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including participation in a multi-jurisdiction electronic toll collection agreement and collection or remittance of tolls, fees, or other charges to or from entities or agencies that participate in such an agreement; the commission also may enter into agreements with retail locations, including deputy registrars, to allow the general public to acquire electronic toll collection devices, commonly known as transponders, from the retail locations for such reasonable fees as are established by the commission;

(12) Employ or retain or contract for the services of consulting engineers, superintendents, managers, and any other engineers, construction and accounting experts, financial advisers, trustees, marketing, remarketing, and administrative agents, attorneys, and other employees, independent contractors, or agents that are necessary in its judgment and fix their compensation, provided all such expenses shall be payable solely from the proceeds of bonds or from revenues of the Ohio turnpike system;

(13) Receive and accept from any federal agency, subject to the approval of the governor, and from any other governmental agency grants for or in aid of the construction, reconstruction, repair, renovation, maintenance, or operation of any turnpike project, and receive and accept aid or contributions from any source or person of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(14) Provide coverage for its employees under Chapters 4123. and 4141. of the Revised Code;

(15) Fix and revise by rule, from time to time, such permit fees, processing fees, or administrative charges for the prepayment, deferred payment, or nonpayment of tolls and use of electronic tolling equipment or other commission property;

(16) Adopt rules for the issuance of citations either by a policing authority or through administrative means to individuals or corporations that evade the payment of tolls established for the use of any turnpike project;

(17) Approve funding and authorize agreements with the department of transportation for the funding of infrastructure projects recommended by the director of transportation pursuant to the criteria established by rule under section 5537.18 of the Revised Code.

(B) The commission may do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993; 2007 HB119 09-29-2007

This section is set out twice. See also § 5537.04, effective until 7/1/2013.



Section 5537.05 - [Effective Until 7/1/2013] Construction of grade separations at intersections of turnpike projects.

(A) The Ohio turnpike commission may construct grade separations at intersections of any turnpike project with public roads and railroads, and change and adjust the lines and grades of those roads and railroads, and of public utility facilities, which change and adjustment of lines and grades of those roads shall be subject to the approval of the governmental agency having jurisdiction over the road, so as to accommodate them to the design of the grade separation. The cost of the grade separation and any damage incurred in changing and adjusting the lines and grades of roads, railroads, and public utility facilities shall be ascertained and paid by the commission as a part of the cost of the turnpike project or from revenues or state taxes.

(1) If the commission finds it necessary to change the location of any portion of any public road, railroad, or public utility facility, it shall cause the same to be reconstructed at the location the governmental agency having jurisdiction over such road, railroad, or public utility facility considers most favorable. The construction shall be of substantially the same type and in as good condition as the original road, railroad, or public utility facility. The cost of the reconstruction, relocation, or removal and any damage incurred in changing the location shall be ascertained and paid by the commission as a part of the cost of the turnpike project or from revenues or state taxes.

(2) The commission may petition the board of county commissioners of the county in which is situated any public road or part thereof affected by the location therein of any turnpike project, for the vacation or relocation of the road or any part thereof, in the same manner and with the same force and effect as is given to the director of transportation pursuant to sections 5553.04 to 5553.11 of the Revised Code.

(B) The commission and its authorized agents and employees, after proper notice, may enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations that are necessary or proper for the purposes of this chapter, and the entry shall not be deemed a trespass, nor shall an entry for those purposes be deemed an entry under any appropriation proceedings which may then be pending, provided that before entering upon the premises of any railroad notice shall be given to the superintendent of the railroad involved at least five days in advance of entry, and provided that no survey, sounding, drilling, and examination shall be made between the rails or so close to a railroad track as would render the track unusable. The commission shall make reimbursement for any actual damage resulting to such lands, waters, and premises and to private property located in, on, along, over, or under such lands, waters, and premises, as a result of such activities. The state, subject to the approval of the governor, hereby consents to the use of all lands owned by it, including lands lying under water, that are necessary or proper for the construction, maintenance, or operation of any turnpike project, provided adequate consideration is provided for the use.

(C) The commission may make reasonable provisions or rules for the installation, construction, maintenance, repair, renewal, relocation, and removal of public utility facilities in, on, along, over, or under any turnpike project. Whenever the commission determines that it is necessary that any public utility facilities located in, on, along, over, or under any turnpike project should be relocated in or removed from the turnpike project, the public utility owning or operating the facilities shall relocate or remove them in accordance with the order of the commission. Except as otherwise provided in any license or other agreement with the commission, the cost and expenses of such relocation or removal, including the cost of installing the facilities in a new location, the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish the relocation or removal, shall be ascertained and paid by the commission as part of the cost of the turnpike project or from revenues of the Ohio turnpike system. In case of any such relocation or removal of facilities, the public utility owning or operating them and its successors or assigns may maintain and operate the facilities, with the necessary appurtenances, in the new location, for as long a period, and upon the same terms, as it had the right to maintain and operate the facilities in their former location.

(D) The commission is subject to Chapters 1515., 6131., 6133., 6135., and 6137. of the Revised Code and shall pay any assessments levied under those chapters for an improvement or maintenance of an improvement on land under the control or ownership of the commission.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.05 - [Effective 7/1/2013] Construction of grade separations at intersections of turnpike projects.

(A) The Ohio turnpike and infrastructure commission may construct grade separations at intersections of any turnpike project with public roads and railroads, and change and adjust the lines and grades of those roads and railroads, and of public utility facilities, which change and adjustment of lines and grades of those roads shall be subject to the approval of the governmental agency having jurisdiction over the road, so as to accommodate them to the design of the grade separation. The cost of the grade separation and any damage incurred in changing and adjusting the lines and grades of roads, railroads, and public utility facilities shall be ascertained and paid by the commission as a part of the cost of the turnpike project or from revenues or state taxes.

(1) If the commission finds it necessary to change the location of any portion of any public road, railroad, or public utility facility, it shall cause the same to be reconstructed at the location the governmental agency having jurisdiction over such road, railroad, or public utility facility considers most favorable. The construction shall be of substantially the same type and in as good condition as the original road, railroad, or public utility facility. The cost of the reconstruction, relocation, or removal and any damage incurred in changing the location shall be ascertained and paid by the commission as a part of the cost of the turnpike project or from revenues or state taxes.

(2) The commission may petition the board of county commissioners of the county in which is situated any public road or part thereof affected by the location therein of any turnpike project, for the vacation or relocation of the road or any part thereof, in the same manner and with the same force and effect as is given to the director of transportation pursuant to sections 5553.04 to 5553.11 of the Revised Code.

(B) The commission and its authorized agents and employees, after proper notice, may enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations that are necessary or proper for the purposes of this chapter, and the entry shall not be deemed a trespass, nor shall an entry for those purposes be deemed an entry under any appropriation proceedings which may then be pending, provided that before entering upon the premises of any railroad notice shall be given to the superintendent of the railroad involved at least five days in advance of entry, and provided that no survey, sounding, drilling, and examination shall be made between the rails or so close to a railroad track as would render the track unusable. The commission shall make reimbursement for any actual damage resulting to such lands, waters, and premises and to private property located in, on, along, over, or under such lands, waters, and premises, as a result of such activities. The state, subject to the approval of the governor, hereby consents to the use of all lands owned by it, including lands lying under water, that are necessary or proper for the construction, maintenance, or operation of any turnpike project, provided adequate consideration is provided for the use.

(C) The commission may make reasonable provisions or rules for the installation, construction, maintenance, repair, renewal, relocation, and removal of public utility facilities in, on, along, over, or under any turnpike project. Whenever the commission determines that it is necessary that any public utility facilities located in, on, along, over, or under any turnpike project should be relocated in or removed from the turnpike project, the public utility owning or operating the facilities shall relocate or remove them in accordance with the order of the commission. Except as otherwise provided in any license or other agreement with the commission, the cost and expenses of such relocation or removal, including the cost of installing the facilities in a new location, the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish the relocation or removal, shall be ascertained and paid by the commission as part of the cost of the turnpike project or from revenues of the Ohio turnpike system. In case of any such relocation or removal of facilities, the public utility owning or operating them and its successors or assigns may maintain and operate the facilities, with the necessary appurtenances, in the new location, for as long a period, and upon the same terms, as it had the right to maintain and operate the facilities in their former location.

(D) The commission is subject to Chapters 1515., 6131., 6133., 6135., and 6137. of the Revised Code and shall pay any assessments levied under those chapters for an improvement or maintenance of an improvement on land under the control or ownership of the commission.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.05, effective until 7/1/2013.



Section 5537.051 - [Effective Until 7/1/2013] Responsibility for maintenance and repair and replacement of failed grade separations.

(A)

(1) In any county that as of January 1, 2011, had closed one or more roads as a result of grade separation failure at intersections of a turnpike project with a county or township road, the Ohio turnpike commission is responsible for the major maintenance and repair and replacement of failed grade separations. The governmental entity with jurisdiction over the county or township road is responsible for routine maintenance of such failed grade separations.

(2) This section does not apply to any grade separation at intersections of a turnpike project with a county or township road except as described in division (A)(1) of this section.

(3) Major maintenance and repair and replacement of aforementioned failed grade separations shall commence not later than July 1, 2011, and be completed before December 31, 2014.

(B) As used in this section:

(1) "Major maintenance and repair and replacement" relates to all elements constructed as part of or required for a grade separation, including bridges, pile, foundations, substructures, abutments, piers, superstructures, approach slabs, slopes, embankments, fences, and appurtenances.

(2) "Routine maintenance" includes, without limitation, clearing debris, sweeping, snow and ice removal, wearing surface improvements, marking for traffic control, box culverts, drainage facilities including headwalls and underdrains, inlets, catch basins and grates, guardrails, minor and emergency repairs to railing and appurtenances, and emergency patching.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

This section is set out twice. See also § 5537.051, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.051 - [Effective 7/1/2013] Responsibility for maintenance and repair and replacement of failed grade separations.

(A)

(1) In any county that as of January 1, 2011, had closed one or more roads as a result of grade separation failure at intersections of a turnpike project with a county or township road, the Ohio turnpike and infrastructure commission is responsible for the major maintenance and repair and replacement of failed grade separations. The governmental entity with jurisdiction over the county or township road is responsible for routine maintenance of such failed grade separations.

(2) This section does not apply to any grade separation at intersections of a turnpike project with a county or township road except as described in division (A)(1) of this section.

(3) Major maintenance and repair and replacement of aforementioned failed grade separations shall commence not later than July 1, 2011, and be completed before December 31, 2014.

(B) As used in this section:

(1) "Major maintenance and repair and replacement" relates to all elements constructed as part of or required for a grade separation, including bridges, pile, foundations, substructures, abutments, piers, superstructures, approach slabs, slopes, embankments, fences, and appurtenances.

(2) "Routine maintenance" includes, without limitation, clearing debris, sweeping, snow and ice removal, wearing surface improvements, marking for traffic control, box culverts, drainage facilities including headwalls and underdrains, inlets, catch basins and grates, guardrails, minor and emergency repairs to railing and appurtenances, and emergency patching.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

This section is set out twice. See also § 5537.051, effective until 7/1/2013.



Section 5537.06 - [Effective Until 7/1/2013] Acquiring and disposing of property.

(A) The Ohio turnpike commission may acquire by purchase, lease, lease-purchase, lease with option to purchase, appropriation, or otherwise and in such manner and for such consideration as it considers proper, any public or private property necessary, convenient, or proper for the construction, maintenance, or efficient operation of the Ohio turnpike system. The commission may pledge net revenues, to the extent permitted by this chapter with respect to bonds, to secure payments to be made by the commission under any such lease, lease-purchase agreement, or lease with option to purchase. Title to personal property, and interests less than a fee in real property, shall be held in the name of the commission. Title to real property held in fee shall be held in the name of the state for the use of the commission. In any proceedings for appropriation under this section, the procedure to be followed shall be in accordance with the procedure provided in sections 163.01 to 163.22 of the Revised Code, including division (B) of section 163.06 of the Revised Code notwithstanding the limitation in that division of its applicability to roads open to the public without charge. Except as otherwise agreed upon by the owner, full compensation shall be paid for public property so taken.

(B) This section does not authorize the commission to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of the public utility or common carrier, unless provision is made for the restoration, relocation, replication, or duplication of the property or facilities elsewhere at the sole cost of the commission.

(C) Disposition of real property shall be by the commission in the manner and for the consideration it determines if to a state agency or other governmental agency, and otherwise in the manner provided in section 5501.45 of the Revised Code for the disposition of property by the director of transportation. Disposition of personal property shall be in the manner and for the consideration the commission determines.

(D) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999

This section is set out twice. See also § 5537.06, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.06 - [Effective 7/1/2013] Acquiring and disposing of property.

(A) The Ohio turnpike and infrastructure commission may acquire by purchase, lease, lease-purchase, lease with option to purchase, appropriation, or otherwise and in such manner and for such consideration as it considers proper, any public or private property necessary, convenient, or proper for the construction, maintenance, or efficient operation of the Ohio turnpike system. The commission may pledge net revenues, to the extent permitted by this chapter with respect to bonds, to secure payments to be made by the commission under any such lease, lease-purchase agreement, or lease with option to purchase. Title to personal property, and interests less than a fee in real property, shall be held in the name of the commission. Title to real property held in fee shall be held in the name of the state for the use of the commission. In any proceedings for appropriation under this section, the procedure to be followed shall be in accordance with the procedure provided in sections 163.01 to 163.22 of the Revised Code, including division (B) of section 163.06 of the Revised Code notwithstanding the limitation in that division of its applicability to roads open to the public without charge. Except as otherwise agreed upon by the owner, full compensation shall be paid for public property so taken.

(B) This section does not authorize the commission to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of the public utility or common carrier, unless provision is made for the restoration, relocation, replication, or duplication of the property or facilities elsewhere at the sole cost of the commission.

(C) Disposition of real property shall be by the commission in the manner and for the consideration it determines if to a state agency or other governmental agency, and otherwise in the manner provided in section 5501.45 of the Revised Code for the disposition of property by the director of transportation. Disposition of personal property shall be in the manner and for the consideration the commission determines.

(D) Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-26-1999

This section is set out twice. See also § 5537.06, effective until 7/1/2013.



Section 5537.07 - [Effective Until 7/1/2013] Bidding process for contracts exceeding $50,000.

(A) When the cost to the Ohio turnpike commission under any contract with a person other than a governmental agency involves an expenditure of more than fifty thousand dollars, the commission shall make a written contract with the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code after advertisement for not less than two consecutive weeks in a newspaper of general circulation in Franklin county, and in such other publications as the commission determines, which notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. The commission may require that the cost estimate for the construction, demolition, alteration, repair, improvement, renovation, or reconstruction of roadways and bridges for which the commission is required to receive bids be kept confidential and remain confidential until after all bids for the public improvement have been received or the deadline for receiving bids has passed. Thereafter, and before opening the bids submitted for the roadways and bridges, the commission shall make the cost estimate public knowledge by reading the cost estimate in a public place. The commission may reject any and all bids. The requirements of this division do not apply to contracts for the acquisition of real property or compensation for professional or other personal services.

(B) Each bid for a contract for construction, demolition, alteration, repair, improvement, renovation, or reconstruction shall contain the full name of every person interested in it and shall meet the requirements of section 153.54 of the Revised Code.

(C) Other than for a contract referred to in division (B) of this section, each bid for a contract that involves an expenditure in excess of one hundred fifty thousand dollars or any contract with a service facility operator shall contain the full name of every person interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of its proposal secured.

(D) Other than a contract referred to in division (B) of this section, a bond with good and sufficient surety, in a form as prescribed and approved by the commission, shall be required of every contractor awarded a contract that involves an expenditure in excess of one hundred fifty thousand dollars or any contract with a service facility operator. The bond shall be in an amount equal to at least fifty per cent of the contract price and shall be conditioned upon the faithful performance of the contract.

(E) Notwithstanding any other provisions of this section, the commission may establish a program to expedite special projects by combining the design and construction elements of any public improvement project into a single contract. The commission shall prepare and distribute a scope of work document upon which the bidders shall base their bids. At a minimum, bidders shall meet the requirements of section 4733.161 of the Revised Code. Except in regard to those requirements relating to providing plans, the commission shall award contracts following the requirements set forth in divisions (A), (B), (C), and (D) of this section.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 04-05-2001; 09-16-2004; 03-23-2005

This section is set out twice. See also § 5537.07, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.07 - [Effective 7/1/2013] Bidding process for contracts exceeding $50,000.

(A) When the cost to the Ohio turnpike and infrastructure commission under any contract with a person other than a governmental agency involves an expenditure of more than fifty thousand dollars, the commission shall make a written contract with the lowest responsive and responsible bidder in accordance with section 9.312 of the Revised Code after advertisement for not less than two consecutive weeks in a newspaper of general circulation in Franklin county, and in such other publications as the commission determines, which notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. The commission may require that the cost estimate for the construction, demolition, alteration, repair, improvement, renovation, or reconstruction of roadways and bridges for which the commission is required to receive bids be kept confidential and remain confidential until after all bids for the public improvement have been received or the deadline for receiving bids has passed. Thereafter, and before opening the bids submitted for the roadways and bridges, the commission shall make the cost estimate public knowledge by reading the cost estimate in a public place. The commission may reject any and all bids. The requirements of this division do not apply to contracts for the acquisition of real property or compensation for professional or other personal services.

(B) Each bid for a contract for construction, demolition, alteration, repair, improvement, renovation, or reconstruction shall contain the full name of every person interested in it and shall meet the requirements of section 153.54 of the Revised Code.

(C) Other than for a contract referred to in division (B) of this section, each bid for a contract that involves an expenditure in excess of one hundred fifty thousand dollars or any contract with a service facility operator shall contain the full name of every person interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance of its proposal secured.

(D) Other than a contract referred to in division (B) of this section, a bond with good and sufficient surety, in a form as prescribed and approved by the commission, shall be required of every contractor awarded a contract that involves an expenditure in excess of one hundred fifty thousand dollars or any contract with a service facility operator. The bond shall be in an amount equal to at least fifty per cent of the contract price and shall be conditioned upon the faithful performance of the contract.

(E) Notwithstanding any other provisions of this section, the commission may establish a program to expedite special turnpike projects by combining the design and construction elements of any public improvement project into a single contract. The commission shall prepare and distribute a scope of work document upon which the bidders shall base their bids. At a minimum, bidders shall meet the requirements of section 4733.161 of the Revised Code. Except in regard to those requirements relating to providing plans, the commission shall award contracts following the requirements set forth in divisions (A), (B), (C), and (D) of this section.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 04-05-2001; 09-16-2004; 03-23-2005

This section is set out twice. See also § 5537.07, effective until 7/1/2013.



Section 5537.08 - [Effective Until 7/1/2013] Issuing revenue bonds.

(A) The Ohio turnpike commission may provide by resolution for the issuance, at one time or from time to time, of revenue bonds of the state for the purpose of paying all or any part of the cost of any one or more turnpike projects. The bond service charges shall be payable solely from pledged revenues pledged for such payment pursuant to the applicable bond proceedings. The bonds of each issue shall be dated, shall bear interest at a rate or rates or at variable rates, and shall mature or be payable at such time or times, with a final maturity not to exceed forty years from their date or dates, all as determined by the commission in the bond proceedings. The commission shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of bond service charges.

(B) The bonds shall be signed by the chairperson or vice-chairperson of the commission or by the facsimile signature of that officer, the official seal of the commission or a facsimile thereof shall be affixed thereto or printed thereon and attested by the secretary-treasurer of the commission, which may be by facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the chairperson or vice-chairperson of the commission. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before delivery of bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(C) Subject to the bond proceedings and provisions for registration, the bonds shall have all the qualities and incidents of negotiable instruments under Title XIII [13] of the Revised Code. The bonds may be issued in such form or forms as the commission determines, including without limitation coupon, book entry, and fully registered form, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the exchange of bonds between forms. The commission may sell such bonds by competitive bid on the best bid after advertisement or request for bids or by private sale in the manner, and for the price, it determines to be for the best interest of the state. The determination of the commission as to the manner of sale, by competitive bid or by private sale, shall be approved by the controlling board.

(D) The proceeds of the bonds of each issue shall be used solely for the payment of the costs of the turnpike project or projects for which such bonds were issued, and shall be disbursed in such manner and under such restrictions as the commission provides in the bond proceedings.

(E) Prior to the preparation of definitive bonds, the commission may, under like restrictions, issue interim receipts or temporary bonds or bond anticipation notes, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The commission may provide for the replacement of any mutilated, stolen, destroyed, or lost bonds. Bonds may be issued by the commission under this chapter without obtaining the consent of any state agency, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things that are specifically required by this chapter or those proceedings.

(F) Sections 9.98 to 9.983 of the Revised Code apply to the bonds.

(G) The bond proceedings shall provide, subject to the provisions of any other applicable bond proceedings, for the pledge to the payment of bond service charges and of any costs of or relating to credit enhancement facilities of all, or such part as the commission may determine, of the pledged revenues and the applicable special fund or funds, which pledges may be made to secure the bonds on a parity with bonds theretofore or thereafter issued if and to the extent provided in the bond proceedings. Every pledge, and every covenant and agreement with respect thereto, made in the bond proceedings may in the bond proceedings be extended to the benefit of the owners and holders of bonds and to any trustee and any person providing a credit enhancement facility for those bonds, for the further security for the payment of the bond service charges and credit enhancement facility costs.

(H) The bond proceedings may contain additional provisions as to:

(1) The redemption of bonds prior to maturity at the option of the commission or of the bondholders or upon the occurrence of certain stated conditions, and at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the bonds;

(3) Limitations on the issuance of additional bonds;

(4) The terms of any trust agreement securing the bonds or under which the same may be issued;

(5) Any or every provision of the bond proceedings being binding upon the commission and state agencies, or other person as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(6) Any provision that may be made in a trust agreement;

(7) Any other or additional agreements with the holders of the bonds, or the trustee therefor, relating to the bonds or the security for the bonds, including agreements for credit enhancement facilities.

(I) Any holder of bonds or a trustee under the bond proceedings, except to the extent that the holder's or trustee's rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Those rights include the right to compel the performance of all duties of the commission and state agencies required by this chapter or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any bonds or in the performance of any covenant or agreement on the part of the commission contained in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the revenues and the pledged revenues which are pledged to the payment of the bond service charges on such bonds or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, bond service charges on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income, funds, or moneys of the commission or state agencies to the payment of such bond service charges and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any turnpike project or other property of the commission.

(J) Each duty of the commission and the commission's officers and employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the commission, and of each such officer, member, or employee having authority to perform the duty, specifically enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

(K) The commission's officers or employees are not liable in their personal capacities on any bonds issued by the commission or any agreements of or with the commission relating to those bonds.

(L) The bonds are lawful investments for banks, savings and loan associations, credit union share guaranty corporations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other funds of the state or its political subdivisions and taxing districts, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and are also acceptable as security for the repayment of the deposit of public moneys.

(M) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges pertinent to such accounts and bond service fund, and for other accounts therein within the general purposes of such fund.

(N) The commission may pledge all, or such portion as it determines, of the pledged revenues to the payment of bond service charges, and for the establishment and maintenance of any reserves and special funds, as provided in the bond proceedings, and make other provisions therein with respect to pledged revenues, revenues, and net revenues as authorized by this chapter, which provisions are controlling notwithstanding any other provisions of law pertaining thereto.

Effective Date: 11-02-1999

This section is set out twice. See also § 5537.08, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.08 - [Effective 7/1/2013] Issuing revenue bonds.

(A) The Ohio turnpike and infrastructure commission may provide by resolution for the issuance, at one time or from time to time, of revenue bonds of the state for the purpose of paying all or any part of the cost of any one or more turnpike projects or infrastructure projects. The bond service charges shall be payable solely from pledged revenues pledged for such payment pursuant to the applicable bond proceedings. The bonds of each issue shall be dated, shall bear interest at a rate or rates or at variable rates, and shall mature or be payable at such time or times, with a final maturity not to exceed forty years from their date or dates, all as determined by the commission in the bond proceedings. The commission shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of bond service charges.

(B) The bonds shall be signed by the chairperson or vice-chairperson of the commission or by the facsimile signature of that officer, the official seal of the commission or a facsimile thereof shall be affixed thereto or printed thereon and attested by the secretary-treasurer of the commission, which may be by facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the chairperson or vice-chairperson of the commission. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before delivery of bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(C) Subject to the bond proceedings and provisions for registration, the bonds shall have all the qualities and incidents of negotiable instruments under Title XIII of the Revised Code. The bonds may be issued in such form or forms as the commission determines, including without limitation coupon, book entry, and fully registered form, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the exchange of bonds between forms. The commission may sell such bonds by competitive bid on the best bid after advertisement or request for bids or by private sale in the manner, and for the price, it determines to be for the best interest of the state.

(D) The proceeds of the bonds of each issue shall be used solely for the payment of the costs of the turnpike project or projects for which such bonds were issued, or for the payment of the costs of the infrastructure project or projects as approved by the commission under section 5537.18 of the Revised Code. The proceeds shall be disbursed in such manner and under such restrictions as the commission provides in the applicable bond proceedings.

(E) Prior to the preparation of definitive bonds, the commission may, under like restrictions, issue interim receipts or temporary bonds or bond anticipation notes, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The commission may provide for the replacement of any mutilated, stolen, destroyed, or lost bonds. Bonds may be issued by the commission under this chapter without obtaining the consent of any state agency, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things that are specifically required by this chapter or those proceedings.

(F) Sections 9.98 to 9.983 of the Revised Code apply to the bonds.

(G) The bond proceedings shall provide, subject to the provisions of any other applicable bond proceedings, for the pledge to the payment of bond service charges and of any costs of or relating to credit enhancement facilities of all, or such part as the commission may determine, of the pledged revenues and the applicable special fund or funds, which pledges may be made to secure the bonds on a parity with bonds theretofore or thereafter issued if and to the extent provided in the bond proceedings. Every pledge, and every covenant and agreement with respect thereto, made in the bond proceedings may in the bond proceedings be extended to the benefit of the owners and holders of bonds and to any trustee and any person providing a credit enhancement facility for those bonds, for the further security for the payment of the bond service charges and credit enhancement facility costs.

(H) The bond proceedings may contain additional provisions as to:

(1) The redemption of bonds prior to maturity at the option of the commission or of the bondholders or upon the occurrence of certain stated conditions, and at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the bonds;

(3) Limitations on the issuance of additional bonds;

(4) The terms of any trust agreement securing the bonds or under which the same may be issued;

(5) Any or every provision of the bond proceedings being binding upon the commission and state agencies, or other person as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(6) Any provision that may be made in a trust agreement;

(7) Any other or additional agreements with the holders of the bonds, or the trustee therefor, relating to the bonds or the security for the bonds, including agreements for credit enhancement facilities.

(I) Any holder of bonds or a trustee under the bond proceedings, except to the extent that the holder's or trustee's rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Those rights include the right to compel the performance of all duties of the commission and state agencies required by this chapter or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any bonds or in the performance of any covenant or agreement on the part of the commission contained in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the revenues and the pledged revenues which are pledged to the payment of the bond service charges on such bonds or which are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, bond service charges on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenues or receipts or other income, funds, or moneys of the commission or state agencies to the payment of such bond service charges and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any turnpike project or other property of the commission.

(J) Each duty of the commission and the commission's officers and employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the commission, and of each such officer, member, or employee having authority to perform the duty, specifically enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

(K) The commission's officers or employees are not liable in their personal capacities on any bonds issued by the commission or any agreements of or with the commission relating to those bonds.

(L) The bonds are lawful investments for banks, savings and loan associations, credit union share guaranty corporations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other funds of the state or its political subdivisions and taxing districts, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and are also acceptable as security for the repayment of the deposit of public moneys.

(M) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges pertinent to such accounts and bond service fund, and for other accounts therein within the general purposes of such fund.

(N) The commission may pledge all, or such portion as it determines, of the pledged revenues to the payment of bond service charges, and for the establishment and maintenance of any reserves and special funds, as provided in the bond proceedings, and make other provisions therein with respect to pledged revenues, revenues, and net revenues as authorized by this chapter, which provisions are controlling notwithstanding any other provisions of law pertaining thereto.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 11-02-1999

This section is set out twice. See also § 5537.08, effective until 7/1/2013.



Section 5537.09 - [Effective Until 7/1/2013] Refunding bonds.

The Ohio turnpike commission may provide by resolution for the issuance of revenue bonds of the state, payable solely from pledged revenues, for the purpose of refunding any bonds then outstanding, including the payment of related financing expenses and, if considered advisable by the commission, for the additional purpose of paying costs of improvements, extensions, renovations, or enlargements of any turnpike project. The issuance of refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the commission in respect to such bonds shall be governed by the provisions of this chapter insofar as they are applicable and by the applicable bond proceedings.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.09, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.09 - [Effective 7/1/2013] Refunding bonds.

The Ohio turnpike and infrastructure commission may provide by resolution for the issuance of revenue bonds of the state, payable solely from pledged revenues, for the purpose of refunding any bonds then outstanding, including the payment of related financing expenses and, if considered advisable by the commission, for the additional purpose of paying costs of improvements, extensions, renovations, or enlargements of any turnpike project or any infrastructure project. The issuance of refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the commission in respect to such bonds shall be governed by the provisions of this chapter insofar as they are applicable and by the applicable bond proceedings.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.09, effective until 7/1/2013.



Section 5537.10 - Turnpike bonds need not comply with other laws applicable to issuance of bonds.

This chapter provides an additional and alternative method for doing the things and taking the actions authorized by this chapter. This chapter shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers existing on or after September 1, 1949. Except for section 126.11 of the Revised Code, the issuance of bonds under this chapter need not comply with any other law applicable to the issuance of bonds.

Effective Date: 04-12-1991; 2006 HB699 03-29-2007



Section 5537.11 - [Effective Until 7/1/2013] Bonds not a debt of state.

(A) The bonds do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision of the state. Bond service charges on outstanding bonds are payable solely from the pledged revenues pledged for their payment as authorized by this chapter and as provided in the bond proceedings. All turnpike revenue bonds shall contain on their face a statement to that effect.

(B) All expenses incurred in carrying out this chapter shall be payable solely from revenues provided under this chapter and from state taxes. This chapter does not authorize the Ohio turnpike commission to incur indebtedness or liability on behalf of or payable by the state or any political subdivision of the state.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.11, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.11 - [Effective 7/1/2013] Bonds not a debt of state.

(A) The bonds do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision of the state. Bond service charges on outstanding bonds are payable solely from the pledged revenues pledged for their payment as authorized by this chapter and as provided in the bond proceedings. All turnpike and infrastructure revenue bonds shall contain on their face a statement to that effect.

(B) All expenses incurred in carrying out this chapter shall be payable solely from revenues provided under this chapter and from state taxes. This chapter does not authorize the Ohio turnpike and infrastructure commission to incur indebtedness or liability on behalf of or payable by the state or any political subdivision of the state.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.11, effective until 7/1/2013.



Section 5537.12 - [Effective Until 7/1/2013] Trust agreement for security of bonds.

(A) In the discretion of the Ohio turnpike commission any bonds may be secured by a trust agreement between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state but authorized to exercise trust powers within this state.

(B) Any trust agreement may pledge or assign the revenues to be received, but shall not convey or mortgage any turnpike project, any part of a turnpike project, or any part of the Ohio turnpike system. Any such trust agreement or other bond proceedings may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission in relation to the acquisition of property, and the construction, maintenance, repair, operation, and insurance of the turnpike project or projects in connection with which the bonds are authorized, the rates of toll to be charged, and the custody, safeguarding, and application of all moneys, and provisions for the employment or retention of the services of consulting engineers in connection with the construction, maintenance, or operation of the turnpike project or projects. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the commission. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, may restrict the individual right of action by bondholders as is customary in revenue bond trust agreements of public bodies, and may contain other provisions that the commission considers reasonable and proper for the security of the bondholders. All expenses incurred in entering into or carrying out the provisions of such a trust agreement may be treated as a part of the cost, or of the cost of the operation, of the turnpike project or projects.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.12, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.12 - [Effective 7/1/2013] Trust agreement for security of bonds.

(A) In the discretion of the Ohio turnpike and infrastructure commission any bonds may be secured by a trust agreement between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state but authorized to exercise trust powers within this state.

(B) Any trust agreement may pledge or assign the revenues to be received, but shall not convey or mortgage any turnpike project or infrastructure project, any part of a turnpike project or infrastructure project, or any part of the Ohio turnpike system or the Ohio turnpike and infrastructure system. Any such trust agreement or other bond proceedings may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission in relation to the acquisition of property, and the construction, maintenance, repair, operation, and insurance of the turnpike project or projects in connection with which the bonds are authorized, the rates of toll to be charged, and the custody, safeguarding, and application of all moneys, and provisions for the employment or retention of the services of consulting engineers in connection with the construction, maintenance, or operation of the turnpike project or projects. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the commission. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, may restrict the individual right of action by bondholders as is customary in revenue bond trust agreements of public bodies, and may contain other provisions that the commission considers reasonable and proper for the security of the bondholders. All expenses incurred in entering into or carrying out the provisions of such a trust agreement may be treated as a part of the cost, or of the cost of the operation, of the turnpike project or projects.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.12, effective until 7/1/2013.



Section 5537.13 - [Effective Until 7/1/2013] Contracts - bids - tolls - sinking fund - lien of the pledge.

(A) Subject to section 5537.26 of the Revised Code, the Ohio turnpike commission may fix, revise, charge, and collect tolls for each turnpike project, and contract in the manner provided by this section with any person desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, electric light, or power lines, service facilities, or for any other purpose, and fix the terms, conditions, rents, and rates of charge for such use, provided that no toll, charge, or rental may be made by the commission for placing in, on, along, over, or under the turnpike project, equipment or public utility facilities that are necessary to serve service facilities or to interconnect any public utility facilities.

(B) Contracts for the operation of service facilities shall be made in writing. Such contracts, except contracts with state agencies or other governmental agencies, shall be made with the bidder whose bid is determined by the commission to be the best bid received, after advertisement for two consecutive weeks in a newspaper of general circulation in Franklin county, and in other publications that the commission determines. The notice shall state the general character of the service facilities operation proposed, the place where plans and specifications may be examined, and the time and place of receiving bids. Bids shall contain the full name of each person interested in them, and shall be in such form as the commission requires. The commission may reject any and all bids. All contracts for service facilities shall be preserved in the principal office of the commission.

(C) Tolls shall be so fixed and adjusted as to provide funds at least sufficient with other revenues of the Ohio turnpike system, if any, to pay:

(1) The cost of maintaining, improving, repairing, constructing, and operating the Ohio turnpike system and its different parts and sections, and to create and maintain any reserves for those purposes;

(2) Any unpaid bond service charges on outstanding bonds payable from pledged revenues as such charges become due and payable, and to create and maintain any reserves for that purpose.

(D) Tolls are not subject to supervision, approval, or regulation by any state agency other than the turnpike commission.

(E) Revenues derived from each turnpike project in connection with which any bonds are outstanding shall be first applied to pay the cost of maintenance, improvement, repair, and operation and to provide any reserves therefor that are provided for in the bond proceedings authorizing the issuance of those outstanding bonds, and otherwise as provided by the commission, and the balance of the pledged revenues shall be set aside, at such regular intervals as are provided in the bond proceedings, in a bond service fund, which is hereby pledged to and charged with the payment of the bond service charges on any such outstanding bonds as provided in the applicable bond proceedings. The pledge shall be valid and binding from the time the pledge is made; the revenues and the pledged revenues thereafter received by the commission immediately shall be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission, whether or not those parties have notice thereof. The bond proceedings by which a pledge is created need not be filed or recorded except in the records of the commission. The use and disposition of moneys to the credit of a bond service fund shall be subject to the applicable bond proceedings. Except as is otherwise provided in such bond proceedings, such a bond service fund shall be a fund for all such bonds, without distinction or priority of one over another.

Effective Date: 10-17-1996

This section is set out twice. See also § 5537.13, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.13 - [Effective 7/1/2013] Contracts - bids - tolls - sinking fund - lien of the pledge.

(A) Subject to division (C)(1) of this section and section 5537.26 of the Revised Code, the Ohio turnpike and infrastructure commission may fix, revise, charge, and collect tolls for each turnpike project, and contract in the manner provided by this section with any person desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, electric light, or power lines, service facilities, or for any other purpose, and fix the terms, conditions, rents, and rates of charge for such use, provided that no toll, charge, or rental may be made by the commission for placing in, on, along, over, or under the turnpike project, equipment or public utility facilities that are necessary to serve service facilities or to interconnect any public utility facilities.

(B) Contracts for the operation of service facilities shall be made in writing. Such contracts, except contracts with state agencies or other governmental agencies, shall be made with the bidder whose bid is determined by the commission to be the best bid received, after advertisement for two consecutive weeks in a newspaper of general circulation in Franklin county, and in other publications that the commission determines. The notice shall state the general character of the service facilities operation proposed, the place where plans and specifications may be examined, and the time and place of receiving bids. Bids shall contain the full name of each person interested in them, and shall be in such form as the commission requires. The commission may reject any and all bids. All contracts for service facilities shall be preserved in the principal office of the commission.

(C) (1) Except as necessary to comply with covenants in bond proceedings in existence before July 1, 2013, for calendar years 2013 through 2023, the commission shall not increase the toll rates for any class of passenger vehicle as fixed on the effective date of this amendment, when both of the following apply:

(a) The tolls are collected and remitted in accordance with a multi-jurisdiction electronic toll collection agreement; and

(b) The distance traveled is thirty miles or less.

(2) Subject to division (C)(1) of this section, tolls shall be so fixed and adjusted as to provide funds at least sufficient with other revenues of the Ohio turnpike system, if any, to pay:

(a) The cost of maintaining, improving, repairing, constructing, and operating the Ohio turnpike system and its different parts and sections, and to create and maintain any reserves for those purposes;

(b) Any unpaid bond service charges on outstanding bonds payable from pledged revenues as such charges become due and payable, and to create and maintain any reserves for that purpose.

(D) Tolls are not subject to supervision, approval, or regulation by any state agency other than the turnpike and infrastructure commission.

(E) Revenues derived from each turnpike project shall be first applied to pay the cost of maintenance, improvement, repair, and operation and to provide any reserves therefor that are provided for in the bond proceedings authorizing the issuance of those outstanding bonds, and otherwise as provided by the commission . The bond proceedings also shall provide, subject to the provisions of any other applicable bond proceedings, for the pledge of all, or such part as the commission may determine of the pledged revenues and the applicable special fund or funds to the payment of the bond service charges , which pledge may be made to secure the bonds senior or subordinate to or on a parity with bonds theretofore or thereafter issued, if and to the extent provided in the bond proceedings. The pledge shall be valid and binding from the time the pledge is made; the revenues and the pledged revenues thereafter received by the commission immediately shall be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission, whether or not those parties have notice thereof. The bond proceedings by which a pledge is created need not be filed or recorded except in the records of the commission. The use and disposition of moneys to the credit of a bond service fund shall be subject to the applicable bond proceedings.

(F) The proceeds of bonds issued for the payment of the costs of infrastructure projects, net of the payment of all financing expenses and deposits into debt service reserves or other special funds as may be required in the applicable bond proceedings, shall be deposited to the infrastructure fund or funds and shall be exclusively used to pay the cost of infrastructure projects approved by the commission, except that income earned by the infrastructure fund may be used by the commission towards the payment of bond service charges.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996

This section is set out twice. See also § 5537.13, effective until 7/1/2013.



Section 5537.14 - [Effective Until 7/1/2013] Holding and application of moneys.

All moneys received by the Ohio turnpike commission under this chapter, whether as proceeds from the sale of bonds or as revenues, are to be held and applied solely as provided in this chapter and in any applicable bond proceedings. Such moneys shall be kept in depositories as selected by the commission in the manner provided in sections 135.01 to 135.21 of the Revised Code, insofar as such sections are applicable, and the deposits shall be secured as provided in sections 135.01 to 135.21 of the Revised Code. Bond proceedings shall provide that any officer to whom, or any bank or trust company to which, revenues or pledged revenues are paid shall act as trustee of such moneys and hold and apply them for the purposes thereof, subject to applicable provisions of this chapter and the bond proceedings.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.14, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.14 - [Effective 7/1/2013] Holding and application of moneys.

All moneys received by the Ohio turnpike and infrastructure commission under this chapter, whether as proceeds from the sale of bonds or as revenues, are to be held and applied solely as provided in this chapter and in any applicable bond proceedings. Such moneys shall be kept in depositories as selected by the commission in the manner provided in sections 135.01 to 135.21 of the Revised Code, insofar as such sections are applicable, and the deposits shall be secured as provided in sections 135.01 to 135.21 of the Revised Code. The bond proceedings shall provide that any officer to whom, or any bank or trust company to which, revenues or pledged revenues are paid shall act as trustee of such moneys and hold and apply them for the purposes thereof, subject to applicable provisions of this chapter and the bond proceedings.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.14, effective until 7/1/2013.



Section 5537.15 - [Effective Until 7/1/2013] Protection and enforcement of rights of bondholder and trustees.

Any holder of bonds issued and outstanding under this chapter, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by this chapter may be restricted or modified by the bond proceedings, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under this chapter or the bond proceedings, and may enforce and compel the performance of all duties required by this chapter or the bond proceedings, to be performed by the Ohio turnpike commission or any officer of the commission, including the fixing, charging, collecting, and application of tolls.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.15, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.15 - [Effective 7/1/2013] Protection and enforcement of rights of bondholder and trustees.

Any holder of bonds issued and outstanding under this chapter, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by this chapter may be restricted or modified by the bond proceedings, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under this chapter or the bond proceedings, and may enforce and compel the performance of all duties required by this chapter or the bond proceedings, to be performed by the Ohio turnpike and infrastructure commission or any officer of the commission, including the fixing, charging, collecting, and application of tolls.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-12-1991

This section is set out twice. See also § 5537.15, effective until 7/1/2013.



Section 5537.16 - [Effective Until 7/1/2013] Bylaws and rules - disposal of fines.

(A) The Ohio turnpike commission may adopt such bylaws and rules as it considers advisable for the control and regulation of traffic on any turnpike project, for the protection and preservation of property under its jurisdiction and control, for the maintenance and preservation of good order within the property under its control, and for the purpose of establishing owner or operator liability for failure to comply with toll collection rules. The rules of the commission with respect to the speed, use of special engine brakes, axle loads, vehicle loads, and vehicle dimensions of vehicles on turnpike projects, including the issuance of a special permit by the commission to allow the operation on any turnpike project of a motor vehicle transporting two or fewer steel coils, shall apply notwithstanding sections 4511.21 to 4511.24, 4513.34, and Chapter 5577. of the Revised Code. Such bylaws and rules shall be published in a newspaper of general circulation in Franklin county, and in such other manner as the commission prescribes.

(B) Such rules shall provide that public police officers shall be afforded ready access, while in the performance of their official duty, to all property under the jurisdiction of the commission and without the payment of tolls.

(C) No person shall violate any such bylaws or rules of the commission.

(D)

(1) All fines collected for the violation of applicable laws of the state and the bylaws and rules of the commission or moneys arising from bonds forfeited for such violation shall be disposed of in accordance with section 5503.04 of the Revised Code.

(2) All fees or charges assessed by the commission against an owner or operator of a vehicle as a civil violation for failure to comply with toll collection rules shall be revenues of the commission.

Effective Date: 04-12-1991; 03-29-2005; 2007 HB67 07-03-2007; 2007 HB119 09-29-2007

This section is set out twice. See also § 5537.16, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.16 - [Effective 7/1/2013] Bylaws and rules - disposal of fines.

(A) The Ohio turnpike and infrastructure commission may adopt such bylaws and rules as it considers advisable for the control and regulation of traffic on any turnpike project, for the protection and preservation of property under its jurisdiction and control, for the maintenance and preservation of good order within the property under its control, and for the purpose of establishing owner or operator liability for failure to comply with toll collection rules. The rules of the commission with respect to the speed, use of special engine brakes, axle loads, vehicle loads, and vehicle dimensions of vehicles on turnpike projects, including the issuance of a special permit by the commission to allow the operation on any turnpike project of a motor vehicle transporting two or fewer steel coils, shall apply notwithstanding sections 4511.21 to 4511.24, 4513.34, and Chapter 5577. of the Revised Code. Such bylaws and rules shall be published in a newspaper of general circulation in Franklin county, and in such other manner as the commission prescribes.

(B) Such rules shall provide that public police officers shall be afforded ready access, while in the performance of their official duty, to all property under the jurisdiction of the commission and without the payment of tolls.

(C) No person shall violate any such bylaws or rules of the commission.

(D)

(1) All fines collected for the violation of applicable laws of the state and the bylaws and rules of the commission or moneys arising from bonds forfeited for such violation shall be disposed of in accordance with section 5503.04 of the Revised Code.

(2) All fees or charges assessed by the commission against an owner or operator of a vehicle as a civil violation for failure to comply with toll collection or toll evasion rules shall be revenues of the commission.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 04-12-1991; 03-29-2005; 2007 HB67 07-03-2007; 2007 HB119 09-29-2007

This section is set out twice. See also § 5537.16, effective until 7/1/2013.



Section 5537.17 - [Effective Until 7/1/2013] Maintenance and repair of turnpike project - restoration or repair of damaged property - cooperation by governmental agencies - bridge inspection - annual audit.

(A) Each turnpike project open to traffic shall be maintained and kept in good condition and repair by the Ohio turnpike commission. The Ohio turnpike system shall be policed and operated by a force of police, toll collectors, and other employees and agents that the commission employs or contracts for.

(B) All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition, as nearly as practicable, or adequate compensation or consideration made therefor out of moneys provided under this chapter.

(C) All governmental agencies may lease, lend, grant, or convey to the commission at its request, upon terms that the proper authorities of the governmental agencies consider reasonable and fair and without the necessity for an advertisement, order of court, or other action or formality, other than the regular and formal action of the authorities concerned, any property that is necessary or convenient to the effectuation of the purposes of the commission, including public roads and other property already devoted to public use.

(D) Each bridge constituting part of a turnpike project shall be inspected at least once each year by a professional engineer employed or retained by the commission.

(E) On or before the first day of July in each year, the commission shall make an annual report of its activities for the preceding calendar year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering the commission's operations during the year. The commission shall cause an audit of its books and accounts to be made at least once each year by certified public accountants, and the cost thereof may be treated as a part of the cost of operations of the commission. The auditor of state, at least once a year and without previous notice to the commission, shall audit the accounts and transactions of the commission.

(F) The commission shall submit a copy of its annual audit by the auditor of state and its proposed annual budget for each calendar or fiscal year to the governor, the presiding officers of each house of the general assembly, the director of budget and management, and the legislative service commission no later than the first day of that calendar or fiscal year.

(G) Upon request of the chairperson of the appropriate standing committee or subcommittee of the senate and house of representatives that is primarily responsible for considering transportation budget matters, the commission shall appear at least one time before each committee or subcommittee during the period when that committee or subcommittee is considering the biennial appropriations for the department of transportation and shall provide testimony outlining its budgetary results for the last two calendar years, including a comparison of budget and actual revenue and expenditure amounts. The commission also shall address its current budget and long-term capital plan.

(H) Not more than sixty nor less than thirty days before adopting its annual budget, the commission shall submit a copy of its proposed annual budget to the governor, the presiding officers of each house of the general assembly, the director of budget and management, and the legislative service commission. The office of budget and management shall review the proposed budget and may provide recommendations to the commission for its consideration.

Effective Date: 06-30-1993; 03-29-2005; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.17, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.17 - [Effective 7/1/2013] Maintenance and repair of turnpike project - restoration or repair of damaged property - cooperation by governmental agencies - bridge inspection - annual audit.

(A) Each turnpike project open to traffic shall be maintained and kept in good condition and repair by the Ohio turnpike and infrastructure commission. The Ohio turnpike system shall be policed and operated by a force of police, toll collectors, and other employees and agents that the commission employs or contracts for.

(B) All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition, as nearly as practicable, or adequate compensation or consideration made therefor out of moneys provided under this chapter.

(C) All governmental agencies may lease, lend, grant, or convey to the commission at its request, upon terms that the proper authorities of the governmental agencies consider reasonable and fair and without the necessity for an advertisement, order of court, or other action or formality, other than the regular and formal action of the authorities concerned, any property that is necessary or convenient to the effectuation of the purposes of the commission, including public roads and other property already devoted to public use.

(D) Each bridge constituting part of a turnpike project shall be inspected at least once each year by a professional engineer employed or retained by the commission.

(E) On or before the first day of July in each year, the commission shall make an annual report of its activities for the preceding calendar year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering the commission's operations and funding of any turnpike projects and infrastructure projects during the year. The commission shall cause an audit of its books and accounts to be made at least once each year by certified public accountants, and the cost thereof may be treated as a part of the cost of operations of the commission. The auditor of state, at least once a year and without previous notice to the commission, shall audit the accounts and transactions of the commission.

(F) The commission shall submit a copy of its annual audit by the auditor of state and its proposed annual budget for each calendar or fiscal year to the governor, the presiding officers of each house of the general assembly, the director of budget and management, and the legislative service commission no later than the first day of that calendar or fiscal year.

(G) Upon request of the chairperson of the appropriate standing committee or subcommittee of the senate and house of representatives that is primarily responsible for considering transportation budget matters, the commission shall appear at least one time before each committee or subcommittee during the period when that committee or subcommittee is considering the biennial appropriations for the department of transportation and shall provide testimony outlining its budgetary results for the last two calendar years, including a comparison of budget and actual revenue and expenditure amounts. The commission also shall address its current budget and long-term capital plan.

(H) Not more than sixty nor less than thirty days before adopting its annual budget, the commission shall submit a copy of its proposed annual budget to the governor, the presiding officers of each house of the general assembly, the director of budget and management, and the legislative service commission. The office of budget and management shall review the proposed budget and may provide recommendations to the commission for its consideration.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993; 03-29-2005; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.17, effective until 7/1/2013.



Section 5537.18 - [Effective 7/1/2013] Applications for infrastructure project funding.

(A) The Ohio turnpike and infrastructure commission shall adopt rules establishing the procedures and criteria under which the commission may approve an application received from the director of transportation for infrastructure project funding under division (B) of this section. The rules shall require an infrastructure project to have an anticipated benefit to the system of public highways in the state of Ohio and transportation-related nexus with and relationship to the Ohio turnpike system and the Ohio turnpike and infrastructure system. The criteria included in the rules for determining if an infrastructure project has the required nexus and relationship to the Ohio turnpike system and the Ohio turnpike and infrastructure system and the criteria for approving an application for infrastructure project funding submitted by the director of transportation shall include the following:

(1) A physical proximity of the infrastructure project to and a direct or indirect physical connection between the infrastructure project and the Ohio turnpike system;

(2) The impact of the infrastructure project on traffic density, flow through, or capacity on the Ohio turnpike system;

(3) The impact of the infrastructure project on the Ohio turnpike system toll revenue or other revenues;

(4) The impact of the infrastructure project on the movement of goods and services on or in the area of the Ohio turnpike system; and

(5) The enhancement or improvement by and through the infrastructure project of access to, use of, and egress from the Ohio turnpike system and access to and from connected areas of population, commerce, and industry.

(B) The director of transportation may submit an application to the commission for infrastructure project funding. An application to the commission for infrastructure project funding, as submitted by the director, shall include only infrastructure projects that previously have been reviewed and recommended by the transportation review advisory council pursuant to the selection process followed by the council under Chapter 5512. of the Revised Code. In selecting infrastructure projects for which applications will be made to the commission for infrastructure project funding, the director shall consider the physical proximity of the project to the Ohio turnpike system. Not less than ninety per cent of the total cost of the infrastructure project funding requests submitted by the director of transportation to the commission shall be for infrastructure projects that are at least partially located within seventy-five miles of the Ohio turnpike system.

By rule, the director may establish guidelines under which an application may be made for infrastructure project funding that combines separate projects if the combination of projects is necessary to satisfy any funding threshold required for approval by the transportation review advisory council and the individual projects have a nexus to the Ohio turnpike system and also address a critical public safety concern or have a significant economic impact.

(C) The commission shall evaluate each application for infrastructure project funding submitted under division (B) of this section in accordance with the procedures and criteria established in rules adopted under division (A) of this section. A determination or approval made under this section is conclusive and incontestable.

(D) Nothing in this section shall interfere with the authority of the director of transportation under Chapter 5512. of the Revised Code.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-01-1974

This section is set out twice. See also § 5537.18, effective until 7/1/2013.



Section 5537.19 - [Effective Until 7/1/2013] Studies of turnpike project.

The Ohio turnpike commission shall expend such monies as the commission considers necessary for studies of any turnpike project, whether proposed, under construction, or in operation, and may employ consulting engineers, traffic engineers, and any other individuals or firms that the commission considers necessary to properly implement the studies. The cost of the studies may be paid from revenues, eligible state and federal grants, state taxes available to the commission and permitted by law to be spent for such purposes, or the proceeds of bonds.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.19, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.19 - [Effective 7/1/2013] Studies of turnpike or infrastructure projects.

The Ohio turnpike and infrastructure commission shall expend such moneys as the commission considers necessary for studies of any turnpike project or infrastructure project, whether proposed, under construction, or in operation, and may employ consulting engineers, traffic engineers, and any other individuals or firms that the commission considers necessary to properly implement the studies. The cost of the studies may be paid from revenues, eligible state and federal grants, state taxes available to the commission and permitted by law to be spent for such purposes, or the proceeds of bonds.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.19, effective until 7/1/2013.



Section 5537.20 - [Effective Until 7/1/2013] Turnpike project, property, income, and bonds free from taxation.

The exercise of the powers granted by this chapter is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the construction, operation, and maintenance of the Ohio turnpike system by the Ohio turnpike commission constitute the performance of essential governmental functions, the commission, except as provided in division (D) of section 5537.05 of the Revised Code, shall not be required to pay any state or local taxes or assessments upon any turnpike project, or upon revenues or any property acquired or used by the commission under this chapter, or upon the income therefrom. The bonds issued under this chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.20, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.20 - [Effective 7/1/2013] Turnpike and infrastructure projects, property, income, and bonds free from taxation.

The exercise of the powers granted by this chapter is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the construction, operation, and maintenance of the Ohio turnpike system by the Ohio turnpike and infrastructure commission constitute the performance of essential governmental functions, the commission, except as provided in division (D) of section 5537.05 of the Revised Code, shall not be required to pay any state or local taxes or assessments upon any turnpike project or infrastructure project funded by it, or upon revenues or any property acquired or used by the commission under this chapter, or upon the income therefrom. The bonds issued under this chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.20, effective until 7/1/2013.



Section 5537.21 - [Effective Until 7/1/2013] Project continuing to be operated and maintained as toll road.

(A) When bond service charges on all outstanding bonds issued in connection with any turnpike project have been paid or provision for that payment has been made, as provided in the applicable bond proceedings, or in the case of a turnpike project in connection with which no bonds have been issued, the project shall continue to be or be operated, and improved and maintained, by the Ohio turnpike commission as a part of the Ohio turnpike system and as a toll road, and all revenues received by the commission relating to that project shall be applied as provided in division (B) of this section.

(B) Subject to the bond proceedings for bonds relating to any turnpike project, tolls relating to a turnpike project as referred to in division (A) of this section shall be so fixed and adjusted that the aggregate of revenues relating to that project and available for the purpose are in amounts to provide moneys sufficient, and those revenues shall be used, to pay the costs described in division (C)(1) of section 5537.13 of the Revised Code.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.21, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.21 - [Effective 7/1/2013] Project continuing to be operated and maintained as toll road.

(A) When bond service charges on all outstanding bonds issued in connection with any turnpike project have been paid or provision for that payment has been made, as provided in the applicable bond proceedings, or in the case of a turnpike project in connection with which no bonds have been issued, the project shall continue to be or be operated, and improved and maintained, by the Ohio turnpike and infrastructure commission as a part of the Ohio turnpike system and as a toll road, and all revenues received by the commission relating to that project shall be applied as provided in division (B) of this section.

(B) Subject to the bond proceedings for bonds relating to any turnpike project or infrastructure project, tolls relating to a turnpike project as referred to in division (A) of this section shall be so fixed and adjusted such that the aggregate of available revenues relating to that turnpike project are in amounts at least sufficient to pay the costs described in division (C) (2)(a) of section 5537.13 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1993

This section is set out twice. See also § 5537.21, effective until 7/1/2013.



Section 5537.22 - [Effective Until 7/1/2013] Journal.

All final actions of the Ohio turnpike commission shall be journalized and such journal shall be open to the inspection of the public at all reasonable times.

Effective Date: 01-23-1963

This section is set out twice. See also § 5537.22, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.22 - [Effective 7/1/2013] Journal.

All final actions of the Ohio turnpike and infrastructure commission shall be journalized and such journal shall be open to the inspection of the public at all reasonable times.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 01-23-1963

This section is set out twice. See also § 5537.22, effective until 7/1/2013.



Section 5537.23 - Liberal construction of chapter.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

Effective Date: 04-12-1991



Section 5537.24 - [Effective Until 7/1/2013] Turnpike oversight committee.

(A) There is hereby created a turnpike legislative review committee consisting of six members as follows:

(1) Three members of the senate, no more than two of whom shall be members of the same political party, one of whom shall be the chairperson of the committee dealing primarily with highway matters, one of whom shall be appointed by the president of the senate, and one of whom shall be appointed by the minority leader of the senate.

Both the senate member who is appointed by the president of the senate and the senate member appointed by the minority leader of the senate shall represent either districts in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or districts located in the vicinity of a turnpike project that is part of the Ohio turnpike system.

The president of the senate shall make the president of the senate's appointment to the committee first, followed by the minority leader of the senate, and they shall make their appointments in such a manner that their two appointees represent districts that are located in different areas of the state. If the chairperson of the senate committee dealing primarily with highway matters represents a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system, the president of the senate and the minority leader of the senate shall make their appointments in such a manner that their two appointees and the chairperson of the senate committee dealing primarily with highway matters all represent districts that are located in different areas of the state.

(2) Three members of the house of representatives, no more than two of whom shall be members of the same political party, one of whom shall be the chairperson of the house of representatives committee dealing primarily with highway matters, one of whom shall be appointed by the speaker of the house of representatives, and one of whom shall be appointed by the minority leader of the house of representatives.

Both the house of representatives member who is appointed by the speaker of the house of representatives and the house of representatives member appointed by the minority leader of the house of representatives shall represent either districts in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or districts located in the vicinity of a turnpike project that is part of the Ohio turnpike system.

The speaker of the house of representatives shall make the speaker of the house of representative's appointment to the committee first, followed by the minority leader of the house of representatives, and they shall make their appointments in such a manner that their two appointees represent districts that are located in different areas of the state. If the chairperson of the house of representatives committee dealing primarily with highway matters represents a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system, the speaker of the house of representatives and the minority leader of the house of representatives shall make their appointments in such a manner that their two appointees and the chairperson of the house of representatives committee dealing primarily with highway matters all represent districts that are located in different areas of the state.

The chairperson of the house of representatives committee shall serve as the chairperson of the turnpike legislative review committee for the year 1996. Thereafter, the chair annually shall alternate between, first, the chairperson of the senate committee and then the chairperson of the house of representatives committee.

(B) Each member of the turnpike legislative review committee who is a member of the general assembly shall serve a term of the remainder of the general assembly during which the member is appointed or is serving as chairperson of the specified senate or house committee. In the event of the death or resignation of a committee member who is a member of the general assembly, or in the event that a member ceases to be a senator or representative, or in the event that the chairperson of the senate committee dealing primarily with highway matters or the chairperson of the house of representatives committee dealing primarily with highway matters ceases to hold that position, the vacancy shall be filled through an appointment by the president of the senate or the speaker of the house of representatives or minority leader of the senate or house of representatives, as applicable. Any member appointed to fill a vacancy occurring prior to the end of the term for which the member's predecessor was appointed shall hold office for the remainder of the term or for a shorter period of time as determined by the president or the speaker. A member of the committee is eligible for reappointment.

(C) The turnpike legislative review committee shall meet at least quarterly and may meet at the call of its chairperson, or upon the written request to the chairperson of not fewer than four members of the committee. Meetings shall be held at sites that are determined solely by the chairperson of the committee. At each meeting, the Ohio turnpike commission shall make a report to the committee on commission matters, including but not limited to financial and budgetary matters and proposed and on-going construction, maintenance, repair, and operational projects of the commission.

The committee, by the affirmative vote of at least four of its members, may submit written recommendations to the commission, either at meetings held pursuant to this section or at any other time, describing new turnpike projects or new interchanges located on existing projects that the committee believes the commission should consider constructing.

(D) The members of the turnpike legislative review committee who are members of the general assembly shall serve without compensation, but shall be reimbursed by the commission for their actual and necessary expenses incurred in the discharge of their official duties as committee members. Serving as a member of the turnpike legislative review committee does not constitute grounds for resignation from the senate or house of representatives under section 101.26 of the Revised Code.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.24, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.24 - [Effective 7/1/2013] Turnpike legislative review committee.

(A) There is hereby created a turnpike legislative review committee consisting of six members as follows:

(1) Three members of the senate, no more than two of whom shall be members of the same political party, one of whom shall be the chairperson of the committee dealing primarily with highway matters, one of whom shall be appointed by the president of the senate, and one of whom shall be appointed by the minority leader of the senate.

Both the senate member who is appointed by the president of the senate and the senate member appointed by the minority leader of the senate shall represent either districts in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or districts located in the vicinity of a turnpike project that is part of the Ohio turnpike system.

The president of the senate shall make the president of the senate's appointment to the committee first, followed by the minority leader of the senate, and they shall make their appointments in such a manner that their two appointees represent districts that are located in different areas of the state. If the chairperson of the senate committee dealing primarily with highway matters represents a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system, the president of the senate and the minority leader of the senate shall make their appointments in such a manner that their two appointees and the chairperson of the senate committee dealing primarily with highway matters all represent districts that are located in different areas of the state.

(2) Three members of the house of representatives, no more than two of whom shall be members of the same political party, one of whom shall be the chairperson of the house of representatives committee dealing primarily with highway matters, one of whom shall be appointed by the speaker of the house of representatives, and one of whom shall be appointed by the minority leader of the house of representatives.

Both the house of representatives member who is appointed by the speaker of the house of representatives and the house of representatives member appointed by the minority leader of the house of representatives shall represent either districts in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or districts located in the vicinity of a turnpike project that is part of the Ohio turnpike system.

The speaker of the house of representatives shall make the speaker of the house of representative's appointment to the committee first, followed by the minority leader of the house of representatives, and they shall make their appointments in such a manner that their two appointees represent districts that are located in different areas of the state. If the chairperson of the house of representatives committee dealing primarily with highway matters represents a district in which is located or through which passes a portion of a turnpike project that is part of the Ohio turnpike system or a district located in the vicinity of a turnpike project that is part of the Ohio turnpike system, the speaker of the house of representatives and the minority leader of the house of representatives shall make their appointments in such a manner that their two appointees and the chairperson of the house of representatives committee dealing primarily with highway matters all represent districts that are located in different areas of the state.

The chairperson of the house of representatives committee shall serve as the chairperson of the turnpike legislative review committee for the year 1996. Thereafter, the chair annually shall alternate between, first, the chairperson of the senate committee and then the chairperson of the house of representatives committee.

(B) Each member of the turnpike legislative review committee who is a member of the general assembly shall serve a term of the remainder of the general assembly during which the member is appointed or is serving as chairperson of the specified senate or house committee. In the event of the death or resignation of a committee member who is a member of the general assembly, or in the event that a member ceases to be a senator or representative, or in the event that the chairperson of the senate committee dealing primarily with highway matters or the chairperson of the house of representatives committee dealing primarily with highway matters ceases to hold that position, the vacancy shall be filled through an appointment by the president of the senate or the speaker of the house of representatives or minority leader of the senate or house of representatives, as applicable. Any member appointed to fill a vacancy occurring prior to the end of the term for which the member's predecessor was appointed shall hold office for the remainder of the term or for a shorter period of time as determined by the president or the speaker. A member of the committee is eligible for reappointment.

(C) The turnpike legislative review committee shall meet at least quarterly and may meet at the call of its chairperson, or upon the written request to the chairperson of not fewer than four members of the committee. Meetings shall be held at sites that are determined solely by the chairperson of the committee. At each meeting, the Ohio turnpike and infrastructure commission shall make a report to the committee on commission matters, including but not limited to financial and budgetary matters and proposed and on-going construction, maintenance, repair, and operational projects of the commission.

The committee, by the affirmative vote of at least four of its members, may submit written recommendations to the commission, either at meetings held pursuant to this section or at any other time, describing new turnpike projects or new interchanges located on existing projects that the committee believes the commission should consider constructing.

(D) At least annually the commission shall make a report to the committee of those infrastructure projects approved and paid for by the commission.

(E) The members of the turnpike legislative review committee who are members of the general assembly shall serve without compensation, but shall be reimbursed by the commission for their actual and necessary expenses incurred in the discharge of their official duties as committee members. Serving as a member of the turnpike legislative review committee does not constitute grounds for resignation from the senate or house of representatives under section 101.26 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.24, effective until 7/1/2013.



Section 5537.25 - [Effective Until 7/1/2013] No expenditures for lobbyist.

(A) Notwithstanding any provision of law to the contrary, the Ohio turnpike commission shall make no expenditure to engage the services of any person to influence either of the following:

(1) Administrative actions or decisions of the governor, the director of any department listed in section 121.02 of the Revised Code, any member of the staff of any public officer or employee listed in this section, the president of the United States, or any federal officer or employee;

(2) Legislation pending in this state or any other state, a subdivision of this state or any other state, or the federal government, including the executive approval or veto of any such pending legislation.

(B) This section shall not be interpreted to prohibit the commission from designating officers or members of the commission, or full-time, permanent employees of the commission, to act as administrative or legislative agents for the commission.

Effective Date: 06-30-1991

This section is set out twice. See also § 5537.25, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.25 - [Effective 7/1/2013] No expenditures for lobbyist.

(A) Notwithstanding any provision of law to the contrary, the Ohio turnpike and infrastructure commission shall make no expenditure to engage the services of any person to influence either of the following:

(1) Administrative actions or decisions of the governor, the director of any department listed in section 121.02 of the Revised Code, any member of the staff of any public officer or employee listed in this section, the president of the United States, or any federal officer or employee;

(2) Legislation pending in this state or any other state, a subdivision of this state or any other state, or the federal government, including the executive approval or veto of any such pending legislation.

(B) This section shall not be interpreted to prohibit the commission from designating officers or members of the commission, or full-time, permanent employees of the commission, to act as administrative or legislative agents for the commission.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-30-1991

This section is set out twice. See also § 5537.25, effective until 7/1/2013.



Section 5537.26 - [Effective Until 7/1/2013] Change in toll rate structure requires notice and hearing.

(A) Except as provided in division (D) of this section, no increase by the Ohio turnpike commission in the toll rate structure that is applicable to vehicles operating on a turnpike project shall become effective unless the commission complies with the notice and hearing requirements prescribed in division (B) of this section, and the commission shall not take any action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, unless the commission complies with the notice and hearing requirements prescribed in division (B) of this section.

(B) Not less than ninety days prior to the date on which the commission votes to increase any part of the toll rate structure that is applicable to vehicles operating on a turnpike project, and not less than ninety days prior to the date on which the commission votes to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, the commission shall do both of the following:

(1) Send notice to the governor and the presiding officers and minority leaders of the senate and house of representatives that details the proposed increase to the toll rate structure or the expansion of the sphere of responsibility of the commission beyond the Ohio turnpike, including a description of and a justification for the increase or expansion;

(2) Commence holding public hearings on the proposed increase in the toll rate structure or the proposed action. If the commission is proposing an increase in the toll rate structure that is applicable to vehicles operating on a turnpike project, it shall hold not less than three public hearings in three geographically diverse locations in this state that are in the immediate vicinity of the affected project. If the commission is proposing to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, it shall hold not less than three public hearings in three locations in the immediate vicinity where the expanded responsibilities would arise.

The commission shall hold the third or, if it holds more than three hearings, the last hearing of any set of hearings required to be held under this section not less than thirty days prior to the date on which it votes to increase part of the toll rate structure that is applicable to vehicles operating on a turnpike project or to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike.

The commission shall inform the public of all the hearings required to be held under this section by causing a notice to be published in a newspaper of general circulation in the county in which each hearing is to be held, not less than once per week for two weeks prior to the date of the hearing.

(C) If the commission does not comply with the notice and hearing requirements contained in division (B) of this section and votes for an increase in the toll rate structure that is applicable to vehicles operating on a turnpike project, the increase in the toll rate structure shall not take effect, any attempt by the commission to implement the increase in the toll rate structure is void, and, if necessary, the attorney general shall file an action in the court of common pleas of the county in which the principal office of the commission is located to enjoin the commission from implementing the increase. The commission shall not implement any increase until it complies with division (B) of this section.

If the commission does not comply with the notice and hearing requirements contained in division (B) of this section and votes to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, the commission shall not take the proposed action and, if necessary, the attorney general shall file an action in the court of common pleas of the county in which the principal office of the commission is located to enjoin the commission from taking the proposed action. The commission shall not take the proposed action until it complies with the notice and hearing requirements prescribed in division (B) of this section.

(D) Divisions (A) to (C) of this section do not apply to any decrease made to the toll rate structure by the commission. The commission may implement a temporary decrease in the toll rate structure only if it does not exceed eighteen months in duration. Prior to instituting any decrease to the toll rate structure, the commission shall do both of the following:

(1) Not less than five days prior to any public meeting under division (D)(2) of this section, send notice to the governor and the presiding officers and minority leaders of the senate and house of representatives that details the proposed decrease to the toll rate structure;

(2) Hold a public meeting to explain to members of the traveling public the reasons for the upcoming decrease, to inform them of any benefits and any negative consequences, and to give them the opportunity to express their opinions as to the relative merits or drawbacks of each toll decrease. The commission shall inform the public of the meeting by causing a notice to be published in newspapers of general circulation in Cuyahoga, Lucas, Mahoning, Trumbull, Williams, and Summit counties not less than five days prior to the meeting. The commission shall not be required to hold any public hearing or meeting upon the expiration of any temporary decrease in the toll rate structure, so long as it implements the same toll rate structure that was in effect immediately prior to the temporary decrease.

(E) As used in this section, "Ohio turnpike" means the toll freeway that is under the jurisdiction of the commission and runs in an easterly and westerly direction across the entire northern portion of this state between its borders with the state of Pennsylvania in the east and the state of Indiana in the west, and carries the interstate highway designations of interstate seventy-six, interstate eighty, and interstate eighty-ninety.

Effective Date: 10-17-1996; 12-21-2004; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.26, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.26 - [Effective 7/1/2013] Change in toll rate structure requires notice and hearing.

(A) Except as provided in division (D) of this section, no increase by the Ohio turnpike and infrastructure commission in the toll rate structure that is applicable to vehicles operating on a turnpike project shall become effective unless the commission complies with the notice and hearing requirements prescribed in division (B) of this section, and the commission shall not take any action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, unless the commission complies with the notice and hearing requirements prescribed in division (B) of this section.

(B) Not less than ninety days prior to the date on which the commission votes to increase any part of the toll rate structure that is applicable to vehicles operating on a turnpike project, and not less than ninety days prior to the date on which the commission votes to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, the commission shall do both of the following:

(1) Send notice to the governor and the presiding officers and minority leaders of the senate and house of representatives that details the proposed increase to the toll rate structure or the expansion of the sphere of responsibility of the commission beyond the Ohio turnpike, including a description of and a justification for the increase or expansion;

(2) Commence holding public hearings on the proposed increase in the toll rate structure or the proposed action. If the commission is proposing an increase in the toll rate structure that is applicable to vehicles operating on a turnpike project, it shall hold not less than three public hearings in three geographically diverse locations in this state that are in the immediate vicinity of the affected project. If the commission is proposing to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, it shall hold not less than three public hearings in three locations in the immediate vicinity where the expanded responsibilities would arise.

The commission shall hold the third or, if it holds more than three hearings, the last hearing of any set of hearings required to be held under this section not less than thirty days prior to the date on which it votes to increase part of the toll rate structure that is applicable to vehicles operating on a turnpike project or to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike.

The commission shall inform the public of all the hearings required to be held under this section by causing a notice to be published in a newspaper of general circulation in the county in which each hearing is to be held, not less than once per week for two weeks prior to the date of the hearing.

(C) If the commission does not comply with the notice and hearing requirements contained in division (B) of this section and votes for an increase in the toll rate structure that is applicable to vehicles operating on a turnpike project, the increase in the toll rate structure shall not take effect, any attempt by the commission to implement the increase in the toll rate structure is void, and, if necessary, the attorney general shall file an action in the court of common pleas of the county in which the principal office of the commission is located to enjoin the commission from implementing the increase. The commission shall not implement any increase until it complies with division (B) of this section.

If the commission does not comply with the notice and hearing requirements contained in division (B) of this section and votes to take an action that expands, has the effect of expanding, or will to any degree at any time in the future have the effect of expanding the sphere of responsibility of the commission beyond the Ohio turnpike, the commission shall not take the proposed action and, if necessary, the attorney general shall file an action in the court of common pleas of the county in which the principal office of the commission is located to enjoin the commission from taking the proposed action. The commission shall not take the proposed action until it complies with the notice and hearing requirements prescribed in division (B) of this section.

(D) Divisions (A) to (C) of this section do not apply to any decrease made to the toll rate structure by the commission. The commission may implement a temporary decrease in the toll rate structure only if it does not exceed eighteen months in duration. Prior to instituting any decrease to the toll rate structure, the commission shall do both of the following:

(1) Not less than five days prior to any public meeting under division (D)(2) of this section, send notice to the governor and the presiding officers and minority leaders of the senate and house of representatives that details the proposed decrease to the toll rate structure;

(2) Hold a public meeting to explain to members of the traveling public the reasons for the upcoming decrease, to inform them of any benefits and any negative consequences, and to give them the opportunity to express their opinions as to the relative merits or drawbacks of each toll decrease. The commission shall inform the public of the meeting by causing a notice to be published in newspapers of general circulation in Cuyahoga, Lucas, Mahoning, Trumbull, Williams, and Summit counties not less than five days prior to the meeting. The commission shall not be required to hold any public hearing or meeting upon the expiration of any temporary decrease in the toll rate structure, so long as it implements the same toll rate structure that was in effect immediately prior to the temporary decrease.

(E) As used in this section, "Ohio turnpike" means the toll freeway that is under the jurisdiction of the commission and runs in an easterly and westerly direction across the entire northern portion of this state between its borders with the state of Pennsylvania in the east and the state of Indiana in the west, and carries the interstate highway designations of interstate seventy-six, interstate eighty, and interstate eighty-ninety.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996; 12-21-2004; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.26, effective until 7/1/2013.



Section 5537.27 - [Effective Until 7/1/2013] Application by political subdivisions or government agencies for projects.

The Ohio turnpike commission, the director of transportation or the director's designee, and another person designated by the governor shall establish a procedure whereby a political subdivision or other government agency or agencies may submit a written application to the commission, requesting the commission to construct and operate a project within the boundaries of the subdivision, agency, or agencies making the request. The procedure shall include a requirement that the commission send a written reply to the subdivision, agency, or agencies, explaining the disposition of the request. The procedure established pursuant to this section shall not become effective unless it is approved by the commission and by the director or the director's designee and the designee of the governor, and shall require submission of the proposed project to the turnpike legislative review committee if the project must be approved by the governor.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.27, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.27 - [Effective 7/1/2013] Application by political subdivisions or government agencies for projects.

The Ohio turnpike and infrastructure commission, the director of transportation or the director's designee, and another person designated by the governor shall establish a procedure whereby a political subdivision or other government agency or agencies may submit a written application to the commission, requesting the commission to construct and operate a turnpike project within the boundaries of the subdivision, agency, or agencies making the request. The procedure shall include a requirement that the commission send a written reply to the subdivision, agency, or agencies, explaining the disposition of the request. The procedure established pursuant to this section shall not become effective unless it is approved by the commission and by the director or the director's designee and the designee of the governor, and shall require submission of the proposed turnpike project to the turnpike legislative review committee if the project must be approved by the governor.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.27, effective until 7/1/2013.



Section 5537.28 - [Effective Until 7/1/2013] Restrictions on expenditure of toll revenues.

(A) Notwithstanding any other provision of law, on and after the effective date of this section, the Ohio turnpike commission shall not expend any toll revenues that are generated by an existing turnpike project to fund in any manner or to any degree the construction, operation, maintenance, or repair of another turnpike project the location of which must be reviewed by the turnpike legislative review committee and approved by the governor.

In paying the cost of such a project, the commission may issue bonds and bond anticipation notes as permitted by this chapter, and may accept moneys from any source to pay the cost of any portion of the project, including, but not limited to, the federal government, any department or agency of this state, and any political subdivision or other government agency. Each such project shall be constructed, operated, maintained, and repaired entirely with funds generated by that project or otherwise specifically acquired for that project from sources permitted by this chapter.

(B) The commission shall not expend any toll revenues generated by the Ohio turnpike to pay any amount of the principal amount of, or interest due on, any bonds or bond anticipation notes issued by the commission to pay any portion of the cost of another turnpike project the location of which must be reviewed by the turnpike legislative review committee and approved by the governor. The commission shall not expend any toll revenues generated by any turnpike project to pay any amount of the principal amount of, or interest due on, any bonds or bond anticipation notes issued by the commission to pay any portion of the cost of a new turnpike project the location of which must be reviewed by the turnpike legislative review committee and approved by the governor or the cost of the operation, repair, improvement, maintenance, or reconstruction of any turnpike project other than the project that generated those toll revenues.

(C) As used in this section:

(1) "Ohio turnpike" has the same meaning as in division (E) of section 5537.26 of the Revised Code;

(2) "Another turnpike project" does not include infrastructure improvements on the Ohio turnpike or on connecting roadways within one mile of an Ohio turnpike interchange.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.28, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.28 - [Effective 7/1/2013] Payment of costs for projects.

(A) In paying the cost of any turnpike project, the Ohio turnpike and infrastructure commission may issue bonds and bond anticipation notes as permitted by this chapter, and may accept moneys from any source to pay the cost of any portion of the turnpike project, including, but not limited to, the federal government, any department or agency of this state, and any political subdivision or other government agency. Each such project shall be constructed, operated, maintained, and repaired with funds specifically acquired for that project or from excess funds available from any other turnpike project.

(B) As used in this section

"any turnpike project" does not include infrastructure projects. The costs of infrastructure projects approved under section 5537.18 of the Revised Code shall be funded exclusively out of the infrastructure fund or funds.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 10-17-1996; 2006 HB699 03-29-2007

This section is set out twice. See also § 5537.28, effective until 7/1/2013.



Section 5537.30 - [Effective Until 7/1/2013] Program for the placement of business logos for identification purposes on directional signs within the turnpike right-of-way.

(A) Not later than December 31, 2009, the Ohio turnpike commission shall establish a program for the placement of business logos for identification purposes on directional signs within the turnpike right-of-way.

(B)

(1) The commission shall establish, and may revise at any time, a fee for participation in the business logo sign program. All direct and indirect costs of the business logo sign program established pursuant to this section shall be fully paid by the businesses applying for participation in the program. The direct and indirect costs of the program shall include, but not be limited to, the cost of capital, directional signs, blanks, posts, logos, installation, repair, engineering, design, insurance, removal, replacement, and administration.

(2) Money generated from participating businesses in excess of the direct and indirect costs and any reasonable profit earned by a person awarded a contract under division (C) of this section shall be remitted to the commission.

(3) If the commission operates such a program and does not contract with a private person to operate it, all money collected from participating businesses shall be retained by the commission.

(C) The commission, in accordance with rules adopted pursuant to section 111.15 of the Revised Code, may contract with any private person to operate, maintain, or market the business logo sign program. The contract may allow for a reasonable profit to be earned by the successful applicant. In awarding the contract, the commission shall consider the skill, expertise, prior experience, and other qualifications of each applicant.

(D) The program shall permit the business logo signs of a seller of motor vehicle fuel to include on the seller's signs a marking or symbol indicating that the seller sells one or more types of alternative fuel so long as the seller in fact sells that fuel. As used in this division, "alternative fuel" has the same meaning as in section 125.831 of the Revised Code.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

This section is set out twice. See also § 5537.30, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5537.30 - [Effective 7/1/2013] Program for the placement of business logos for identification purposes on directional signs within the turnpike right-of-way.

(A) Not later than December 31, 2009, the Ohio turnpike and infrastructure commission shall establish a program for the placement of business logos for identification purposes on directional signs within the turnpike right-of-way.

(B)

(1) The commission shall establish, and may revise at any time, a fee for participation in the business logo sign program. All direct and indirect costs of the business logo sign program established pursuant to this section shall be fully paid by the businesses applying for participation in the program. The direct and indirect costs of the program shall include, but not be limited to, the cost of capital, directional signs, blanks, posts, logos, installation, repair, engineering, design, insurance, removal, replacement, and administration.

(2) Money generated from participating businesses in excess of the direct and indirect costs and any reasonable profit earned by a person awarded a contract to operate, maintain, or market the business logo sign program shall be remitted to the commission.

(3) If the commission operates such a program and does not contract with a private person to operate it, all money collected from participating businesses shall be retained by the commission.

(C)

The program shall permit the business logo signs of a seller of motor vehicle fuel to include on the seller's signs a marking or symbol indicating that the seller sells one or more types of alternative fuel so long as the seller in fact sells that fuel. As used in this division, "alternative fuel" has the same meaning as in section 125.831 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Added by 128th General Assemblych.7,HB 2, §101.01, eff. 7/1/2009.

This section is set out twice. See also § 5537.30, effective until 7/1/2013.



Section 5537.35 - Turnpike rest area flags.

(A) The Ohio turnpike commission shall display the following flags at each rest area that is along the turnpike:

(1) The flag of the United States;

(2) The flag of Ohio;

(3) The flag that depicts the profile of a prisoner of war against the background of a prisoner of war camp watchtower, commonly known as the POW/MIA flag.

(B) In purchasing flags to comply with division (A) of this section, the turnpike commission shall, to the maximum extent possible, conform to the preference requirements of sections 125.09 and 125.11 of the Revised Code and all rules adopted under those sections to ensure the purchase and use of products made in Ohio and the United States.

Added by 129th General AssemblyFile No.165,SB 222, §1, eff. 3/22/2013.



Section 5537.99 - Penalty.

(A) Except as provided in division (B) of this section, whoever violates division (C) of section 5537.16 of the Revised Code is guilty of a minor misdemeanor on a first offense; on each subsequent offense such person is guilty of a misdemeanor of the fourth degree.

(B)

(1) Whoever violates division (C) of section 5537.16 of the Revised Code when the violation is a civil violation for failure to comply with toll collection rules is subject to a fee or charge established by the commission by rule.

(2) Whoever violates division (C) of section 5537.16 of the Revised Code in regard to allowable axle or vehicle loads shall be fined in accordance with division (A) of section 5577.99 of the Revised Code.

Amended by 128th General Assemblych.165,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 04-12-1991; 2007 HB119 09-29-2007






Chapter 5538 - PARKING LOT COMMISSIONS [REPEALED]

Section 5538.01 to 5538.21 - [Repealed].

Effective Date: 10-02-1961



Section 5538.22 to 5538.36 - [Repealed].

Effective Date: 07-01-1993



Section 5538.37 - [Repealed].

Effective Date: 01-01-1974



Section 5538.38 to 5538.43, 5538.99 - [Repealed].

Effective Date: 07-01-1993






Chapter 5540 - TRANSPORTATION IMPROVEMENT DISTRICTS

Section 5540.01 - Transportation improvement district definitions.

As used in this chapter:

(A) "Transportation improvement district" or "district" means a transportation improvement district designated pursuant to section 5540.02 of the Revised Code.

(B) "Governmental agency" means a department, division, or other unit of state government; a county, township, or municipal corporation or other political subdivision; a regional transit authority or regional transit commission created pursuant to Chapter 306. of the Revised Code; a port authority created pursuant to Chapter 4582. of the Revised Code; and the United States or any agency thereof.

(C) "Project" means a street, highway, parking facility, freight rail tracks and necessarily related freight rail facilities, or other transportation project constructed or improved under this chapter and includes all bridges, tunnels, overpasses, underpasses, interchanges, approaches, those portions of connecting streets or highways that serve interchanges and are determined by the district to be necessary for the safe merging of traffic between the project and those streets or highways, service facilities, and administration, storage, and other buildings, property, and facilities, that the district considers necessary for the operation of the project, together with all property and rights that must be acquired by the district for the construction, maintenance, or operation of the project.

(D) "Cost," as applied to the construction of a project, includes the cost of construction, including bridges over or under existing highways and railroads, acquisition of all property acquired by the district for such construction, demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, site clearance, improvement, and preparation, diverting streets or highways, interchanges with streets or highways, access roads to private property, including the cost of land or easements therefor, all machinery, furnishings, and equipment, communications facilities, financing expenses, interest prior to and during construction and for one year after completion of construction, traffic estimates, indemnity and surety bonds and premiums on insurance, and guarantees, engineering, feasibility studies, and legal expenses, plans, specifications, surveys, estimates of cost and revenues, other expenses necessary or incidental to determining the feasibility or practicability of constructing a project, and such other expense as may be necessary or incident to the construction of the project and the financing of such construction. Any obligation or expense incurred by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the construction of a project may be regarded as part of the cost of the project and reimbursed from revenues, taxes, or the proceeds of bonds as authorized by this chapter.

(E) "Owner" includes any person having any title or interest in any property authorized to be acquired by a district under this chapter.

(F) "Revenues" means all moneys received by a district with respect to the lease, sublease, or sale, including installment sale, conditional sale, or sale under a lease-purchase agreement, of a project, all moneys received by a district under an agreement pursuant to Section 515.03 of H.B. 66 of the 126th General Assembly, Section 555.10 of H.B. 67 of the 127th general assembly, or Section 755.20 of H.B. 153 of the 129th general assembly, any gift or grant received with respect to a project, tolls, special assessments levied by the district, proceeds of bonds to the extent the use thereof for payment of principal or of premium, if any, or interest on the bonds is authorized by the district, proceeds from any insurance, condemnation, or guaranty pertaining to a project or property mortgaged to secure bonds or pertaining to the financing of a project, and income and profit from the investment of the proceeds of bonds or of any revenues.

(G) "Street or highway" has the same meaning as in section 4511.01 of the Revised Code.

(H) "Financing expenses" means all costs and expenses relating to the authorization, issuance, sale, delivery, authentication, deposit, custody, clearing, registration, transfer, exchange, fractionalization, replacement, payment, and servicing of bonds including, without limitation, costs and expenses for or relating to publication and printing, postage, delivery, preliminary and final official statements, offering circulars, and informational statements, travel and transportation, underwriters, placement agents, investment bankers, paying agents, registrars, authenticating agents, remarketing agents, custodians, clearing agencies or corporations, securities depositories, financial advisory services, certifications, audits, federal or state regulatory agencies, accounting and computation services, legal services and obtaining approving legal opinions and other legal opinions, credit ratings, redemption premiums, and credit enhancement facilities.

(I) "Bond proceedings" means the resolutions, trust agreements, certifications, notices, sale proceedings, leases, lease-purchase agreements, assignments, credit enhancement facility agreements, and other agreements, instruments, and documents, as amended and supplemented, or any one or more of combination thereof, authorizing, or authorizing or providing for the terms and conditions applicable to, or providing for the security or sale or award or liquidity of, bonds, and includes the provisions set forth or incorporated in those bonds and bond proceedings.

(J) "Bond service charges" means principal, including any mandatory sinking fund or mandatory redemption requirements for retirement of bonds, and interest and any redemption premium payable on bonds, as those payments come due and are payable to the bondholder or to a person making payment under a credit enhancement facility of those bond service charges to a bondholder.

(K) "Bond service fund" means the applicable fund created by the bond proceedings for and pledged to the payment of bond service charges on bonds provided for by those proceedings, including all moneys and investments, and earnings from investments, credited and to be credited to that fund as provided in the bond proceedings.

(L) "Bonds" means bonds, notes, including notes anticipating bonds or other notes, commercial paper, certificates of participation, or other evidences of obligation, including any interest coupons pertaining thereto, issued pursuant to this chapter.

(M) "Net revenues" means revenues lawfully available to pay both current operating expenses of a district and bond service charges in any fiscal year or other specified period, less current operating expenses of the district and any amount necessary to maintain a working capital reserve for that period.

(N) "Pledged revenues" means net revenues, moneys and investments, and earnings on those investments, in the applicable bond service fund and any other special funds, and the proceeds of any bonds issued for the purpose of refunding prior bonds, all as lawfully available and by resolution of the district committed for application as pledged revenues to the payment of bond service charges on particular issues of bonds.

(O) "Special funds" means the applicable bond service fund and any accounts and subaccounts in that fund, any other funds or accounts permitted by and established under, and identified as a special fund or special account in, the bond proceedings, including any special fund or account established for purposes of rebate or other requirements under federal income tax laws.

(P) "Credit enhancement facilities" means letters of credit, lines of credit, standby, contingent, or firm securities purchase agreements, insurance, or surety arrangements, guarantees, and other arrangements that provide for direct or contingent payment of bond service charges, for security or additional security in the event of nonpayment or default in respect of bonds, or for making payment of bond service charges and at the option and on demand of bondholders or at the option of the district or upon certain conditions occurring under put or similar arrangements, or for otherwise supporting the credit or liquidity of the bonds, and includes credit, reimbursement, marketing, remarketing, indexing, carrying, interest rate hedge, and subrogation agreements, and other agreements and arrangements for payment and reimbursement of the person providing the credit enhancement facility and the security for that payment and reimbursement.

(Q) "Refund" means to fund and retire outstanding bonds, including advance refunding with or without payment or redemption prior to stated maturity.

(R) "Property" includes interests in property.

(S) "Administrative agent," "agent," "commercial paper," "floating rate interest structure," "indexing agent," "interest rate hedge," "interest rate period," "put arrangement," and "remarketing agent" have the same meanings as in section 9.98 of the Revised Code.

(T) "Outstanding" as applied to bonds means outstanding in accordance with the terms of the bonds and the applicable bond proceedings.

(U) "Interstate system" has the same meaning as in section 5516.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 03-31-1997; 05-06-2005; 06-30-2005



Section 5540.02 - Creation of transportation improvement district.

(A) A transportation improvement district may be created by the board of county commissioners of a county. The board, by resolution, shall determine the structure of the board of trustees of the transportation improvement district it creates by adopting the structure contained either in division (C)(1) or (2) of this section.

(B) A transportation improvement district is a body both corporate and politic, and the exercise by it of the powers conferred by this chapter in the financing, construction, maintenance, repair, and operation of a project are and shall be held to be essential governmental functions.

(C)

(1) If the board of county commissioners so elects, a transportation improvement district shall be governed by a board of trustees consisting of the following members:

(a) Two members appointed by the board of county commissioners;

(b) Three members appointed by the legislative authority of the most populous municipal corporation in the district;

(c) Two members appointed by the legislative authority of the second most populous municipal corporation in the district;

(d) Two members appointed by the board of township trustees of the township in the county that is most populous in its unincorporated area;

(e) The county engineer;

(f) One member appointed by the legislative authority of any township or municipal corporation that cannot otherwise appoint a member to the board pursuant to this section, and that is wholly or partially within the area of the transportation improvement district as the district was originally designated by the board of county commissioners;

(g) If the area of a transportation improvement district is expanded by the board of county commissioners, the legislative authority of any township or municipal corporation that is wholly or partially within the area of expansion and that cannot otherwise appoint a member to the board pursuant to this section, with the consent of the board of trustees of the district, may appoint one member to the board;

(h) The members of the general assembly in whose legislative districts any part of the transportation improvement district is located, who shall be ex officio, nonvoting members of the board;

(i) One member appointed by the regional planning commission for the county, who shall be a nonvoting member of the board.

One of each of the appointments made by the board of county commissioners, the legislative authority of a municipal corporation, and the board of township trustees under divisions (C)(1)(a), (b), (c), and (d) of this section, shall be members of the chamber of commerce for the respective political subdivision.

Whenever the addition of members to the board of trustees of a transportation improvement district pursuant to division (C)(1)(f) or (g) of this section results in an even number of total voting members on the board, the board of trustees of the district may appoint an additional person to its membership to maintain an odd number of voting members.

(2) As an alternative to the structure prescribed in division (C)(1) of this section, a board of county commissioners, by resolution, may elect that the transportation improvement district it creates be governed by a board of trustees consisting of the following members:

(a) Five members appointed by the board of county commissioners;

(b) One nonvoting member appointed by the speaker of the house of representatives of the general assembly;

(c) One nonvoting member appointed by the president of the senate of the general assembly.

(D) Each appointed member of the board shall hold office for a term of two years but subject to removal at the pleasure of the authority that appointed the member. Members may be reappointed. Except as otherwise provided in this division, any vacancy on the board shall be filled in the same manner as the original appointment. Any vacancy on a board appointed under division (C)(1) of this section lasting longer than thirty days due to the failure of the legislative authority of a municipal corporation or a board of township trustees to make an appointment shall be filled by the board of trustees of the transportation improvement district.

(E) The voting members of the board shall elect from the entire board membership a chairperson, vice-chairperson, and secretary-treasurer. A majority of the voting members of the board constitutes a quorum, the affirmative vote of which is necessary for any action of the district. No vacancy in the membership of the board impairs the right of a quorum to exercise all the rights and perform all duties of the district.

(F) The board of county commissioners of the county, the legislative authority of any municipal corporation, and the board of township trustees of any township that is part of the district, may make appropriations from moneys available to them and not otherwise appropriated, to pay costs incurred by the district in the exercise of its functions under this chapter.

(G) An organizational meeting of the board of trustees of a transportation improvement district created under this section shall be held at the time and place designated by the board member who has served the most years as a member of the general assembly.

Effective Date: 12-02-1996



Section 5540.021 - [Repealed].

Effective Date: 06-30-1995



Section 5540.03 - Powers of transportation improvement district.

(A) A transportation improvement district may:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal;

(3) Sue and be sued in its own name, plead and be impleaded, provided any actions against the district shall be brought in the court of common pleas of the county in which the principal office of the district is located, or in the court of common pleas of the county in which the cause of action arose, and all summonses, exceptions, and notices of every kind shall be served on the district by leaving a copy thereof at its principal office with the secretary-treasurer;

(4) Purchase, construct, maintain, repair, sell, exchange, police, operate, or lease projects;

(5) Issue either or both of the following for the purpose of providing funds to pay the costs of any project or part thereof:

(a) Transportation improvement district revenue bonds;

(b) Bonds pursuant to Section 13 of Article VIII, Ohio Constitution;

(6) Maintain such funds as it considers necessary;

(7) Direct its agents or employees, when properly identified in writing and after at least five days' written notice, to enter upon lands within its jurisdiction to make surveys and examinations preliminary to the location and construction of projects for the district, without liability of the district or its agents or employees except for actual damage done;

(8) Make and enter into all contracts and agreements necessary or incidental to the performance of its functions and the execution of its powers under this chapter;

(9) Employ or retain or contract for the services of consulting engineers, superintendents, managers, and such other engineers, construction and accounting experts, financial advisers, trustees, marketing, remarketing, and administrative agents, attorneys, and other employees, independent contractors, or agents as are necessary in its judgment and fix their compensation, provided all such expenses shall be payable solely from the proceeds of bonds or from revenues;

(10) Receive and accept from the federal or any state or local government, including, but not limited to, any agency, entity, or instrumentality of any of the foregoing, loans and grants for or in aid of the construction, maintenance, or repair of any project, and receive and accept aid or contributions from any source or person of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such loans, grants, and contributions are made. Nothing in division (A)(10) of this section shall be construed as imposing any liability on this state for any loan received by a transportation improvement district from a third party unless this state has entered into an agreement to accept such liability.

(11) Acquire, hold, and dispose of property in the exercise of its powers and the performance of its duties under this chapter;

(12) Establish and collect tolls or user charges for its projects;

(13) Do all acts necessary and proper to carry out the powers expressly granted in this chapter.

(B) Chapters 123., 124., 125., 153., and 4115., and sections 9.331 to 9.335 and 307.86 of the Revised Code do not apply to contracts or projects of a transportation improvement district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-31-1997



Section 5540.031 - Special assessments for improvements.

(A) The board of trustees of a transportation improvement district may provide for the construction, reconstruction, improvement, alteration, or repair of any road, highway, public place, building, or other infrastructure and levy special assessments, if the board determines that the public improvement will benefit the area where it will be constructed, reconstructed, improved, altered, or repaired. However, if the improvement is proposed for territory in a political subdivision located outside the district's territory, the legislative authority of that political subdivision shall approve the undertaking of the improvement within the political subdivision.

(B) If any improvements are made under this section, contracts for the improvement may provide that the improvement may be owned by the district or by the person or corporation supplying it to the district under a lease.

(C) If the board of trustees of a district proposes an improvement described in division (A) of this section, the board shall conduct a hearing on the proposed improvement. The board shall indicate by metes and bounds the area in which the public improvement will be made and the area that will benefit from the improvement.

(D) The board of trustees shall fix a day for a hearing on the proposed improvement. The secretary-treasurer of the board shall deliver, to each owner of a parcel of land or a lot that the board identifies as benefiting from the proposed improvement, a notice that sets forth the substance of the proposed improvement and the time and place of the hearing on it. At least fifteen days before the date set for the hearing, a copy of the notice shall be served upon the owner or left at the owner's usual place of residence, or, if the owner is a corporation, upon an officer or agent of the corporation. On or before the day of the hearing, the person serving notice of the hearing shall make return thereon, under oath, of the time and manner of service, and shall file the notice with the secretary-treasurer of the board.

At least fifteen days before the day set for the hearing on the proposed improvement, the secretary-treasurer shall give notice to each nonresident owner of a lot or parcel of land in the area to be benefited by the improvement, by publication once in a newspaper of general circulation in the one or more counties in which this area is located. The publication of the notice shall be verified by affidavit of the printer or other person having knowledge of the publication and shall be filed with the secretary-treasurer of the district on or before the date of the hearing.

(E) At the time and place specified in the notice for a hearing on the proposed improvement, the board of trustees of the district shall meet and hear any and all testimony provided by any of the parties affected by the proposed improvement and by any other persons competent to testify. The board or its representatives shall inspect, by an actual viewing, the area to be benefited by the proposed improvement. The board shall determine the necessity of the proposed improvement and may find that the proposed improvement will result in general as well as special benefits. The board may adjourn from time to time and to such places as it considers necessary.

(F)

(1) The board may award contracts or enter into a lease agreement for the construction, reconstruction, improvement, alteration, or repair of any improvement described in division (A) of this section and may issue notes, bonds, revenue anticipatory instruments, or other obligations, as authorized by this chapter, to finance the improvements.

(2) All or a part of the costs and expenses of providing for the construction, reconstruction, improvement, alteration, or repair of any improvement described in division (F)(1) of this section may be paid from a fund into which may be paid special assessments levied under this section against the lots and parcels of land in the area to be benefited by the improvement, if the board finds that the improvement will result in general or special benefits to the benefited area. These special assessments shall be levied not more than one time on the same lot or parcel of land. Such costs and expenses may also be paid from the treasury of the district or from other available sources in amounts the board finds appropriate.

(3) The board shall levy special assessments at an amount not to exceed ten per cent of the assessable value of the lot or parcel of land being assessed. The board shall determine the assessable value of a lot or parcel of land in the following manner: the board shall first determine the fair market value of the lot or parcel being assessed in the calendar year in which the area to be benefited by the public improvement is first designated and then multiply this amount by the average rate of appreciation in value of the lot or parcel since that calendar year. The assessable value of the lot or parcel is the current fair market value of the lot or parcel minus the amount calculated in the manner described in the immediately preceding sentence. The board may adjust the assessable value of a lot or parcel of land to reflect a sale of the lot or parcel that indicates an appreciation in its value that exceeds its average rate of appreciation in value.

(4) Special assessments levied by the board may be paid in full in a lump sum or may be paid and collected in equal semiannual installments, equal in number to twice the number of years for which the lease of the improvement is made or twice the number of years that the note, bond, instrument, or obligation that the assessments are pledged to pay requires. The assessments shall be paid and collected in the same manner and at the same time as real property taxes are paid and collected, and assessments in the amount of fifty dollars or less shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable. Complaints regarding assessments may be made to the county board of revision in the same manner as complaints relating to the valuation and assessment of real property.

Credits against assessments shall be granted equal to the value of any construction, reconstruction, improvement, alteration, or repair that an owner of a parcel of land or lot makes to an improvement pursuant to an agreement between the owner and the district.

(5) After the levy of a special assessment, the board, at any time during any year in which an installment of the assessment becomes due, may pay out of other available funds of the district, including any state or federal funds available to the district, the full amount of the price of the contract that the special assessments are pledged to pay for that year or any other portion of the remaining obligation. The board shall be the sole determiner of the definition, extent, and allocation of the benefit resulting from an improvement that the board authorizes under this section.

(G)

(1) The board shall certify to the appropriate county auditor the boundaries of the area that is benefited by any public improvement the board authorizes under this section and, when the board so requests, the auditor shall apportion the valuation of any lot or parcel of land lying partly within and partly outside the area so benefited.

(2) The board by resolution shall assess against the lots and parcels of land located in the area that is benefited by a public improvement such portion of the costs of completing the public improvement as the board determines, for the period that may be necessary to pay the note, bond, instrument, or obligation issued to pay for the improvement and the proceedings in relation to it, and shall certify these costs to the appropriate county auditor.

(3) Except for assessments that have been paid in full in a lump sum, the county auditor shall annually place upon the tax duplicate, for collection in semiannual installments, the two installments of the assessment for that year, which shall be paid and collected at the same time and in the same manner as real property taxes. The collected assessments shall be paid to the treasury of the district and the board of the district shall use the assessments for any purpose authorized by this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-12-1994



Section 5540.04 - Acquiring and disposing of property.

(A) A transportation improvement district may acquire by purchase, lease, lease-purchase, lease with option to purchase, appropriation, or otherwise and in such manner and for such consideration as it considers proper, any public or private property necessary, convenient, or proper for the construction, maintenance, repair, or operation of a project. The district may pledge net revenues, to the extent permitted by this chapter with respect to bonds, to secure payments to be paid by the district under such a lease, lease-purchase agreement, or lease with option to purchase. Title to real and personal property shall be held in the name of the district. In any proceedings for appropriation under this section, the procedure to be followed shall be in accordance with that provided in sections 163.01 to 163.22 of the Revised Code. Except as otherwise agreed to by the owner, full compensation shall be paid for public property so taken.

(B) This section does not authorize a district to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of the public utility or common carrier, unless provision is made for the restoration, relocation, replication, or duplication of the property or facilities elsewhere at the sole cost of the district.

(C) Except as otherwise provided in this chapter, disposition of real property shall be by sale, lease-purchase agreement, lease with option to purchase, or otherwise in such manner and for such consideration as the district determines if to a governmental agency, and otherwise in the manner provided in section 5501.45 of the Revised Code for the disposition of property by the director of transportation. Disposition of personal property shall be in such manner and for such consideration as the district determines.

Effective Date: 06-30-1993



Section 5540.05 - Acquiring excess real property in connection with project.

The board of trustees of a district may acquire real property in fee simple in the name of the district in connection with, but in excess of that needed for, a project by any method other than appropriation and hold the property for such period of time as the board determines. All right, title, and interest of the district in the property may be sold at public auction or otherwise, as the board considers in the best interests of the district; but in no event shall the property be sold for less than two-thirds of its appraised value. Sale at public auction shall be undertaken only after the board advertises the sale in a newspaper of general circulation in the district for two weeks or as provided in section 7.16 of the Revised Code, prior to the date set for the sale.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1993



Section 5540.06 - Issuing bonds.

(A) The board of trustees of a transportation improvement district may provide by resolution for the issuance, at one time or from time to time, of bonds of the district for the purpose of paying all or any part of the cost of any one or more projects. The bond service charges shall be payable solely from pledged revenues pledged for such payment pursuant to the applicable bond proceedings. The bonds of each issue shall be dated, shall bear interest at a rate or rates or at variable rates, and shall mature or be payable at such time or times, with a final maturity not to exceed thirty years from their date or dates, all as determined by the board in the bond proceedings. The board shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of bond service charges.

(B) The bonds shall be signed by the chairperson or vice-chairperson of the board or by the facsimile signature of that officer, the official seal of the district or a facsimile thereof may be affixed thereto or printed thereon and attested by the secretary-treasurer of the district, which may be by facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the chairperson or vice-chairperson of the board. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such officer before delivery of the bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery.

(C) Subject to the bond proceedings and provisions for registration, the bonds shall have all the qualities and incidents of negotiable instruments under Title XIII [13] of the Revised Code. The bonds may be issued in such form or forms as the board determines, including without limitation coupon, book entry, and fully registered form, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the exchange of bonds between forms. The board may sell such bonds by competitive bid on the best bid after advertisement or request for bids or by private sale in the manner, and for the price, it determines to be for the best interest of the district.

(D) The proceeds of the bonds of each issue shall be used solely for the payment of the costs of the project or projects for which the bonds were issued, and shall be disbursed in such manner and under such restrictions as the board provides in the bond proceedings.

(E) Prior to the preparation of definitive bonds, the board may, under like restrictions, issue interim receipts or temporary bonds or bond anticipation notes, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The board may provide for the replacement of any mutilated, stolen, destroyed, or lost bonds.

(F) Sections 9.98 to 9.983 of the Revised Code apply to the bonds.

(G) The bond proceedings shall provide, subject to the provisions of any other applicable bond proceedings, for the pledge to the payment of bond service charges and of any costs of or relating to credit enhancement facilities of all, or such part as the board may determine, of the pledged revenues and the applicable special fund or funds, which pledges may be made to secure the bonds on a parity with bonds theretofore or thereafter issued if and to the extent provided in the bond proceedings. Every pledge, and every covenant and agreement with respect thereto, made in the bond proceedings may in the bond proceedings be extended to the benefit of the owners and holders of bonds and to any trustee and any person providing a credit enhancement facility for those bonds, for the further security for the payment of the bond service charges and credit enhancement facility costs.

(H) The bond proceedings may contain additional provisions as to:

(1) The redemption of bonds prior to maturity at the option of the board or of the bondholders or upon the occurrence of certain stated conditions, and at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(2) Other terms of the bonds;

(3) Limitations on the issuance of additional bonds;

(4) The terms of any trust agreement securing the bonds or under which the same may be issued;

(5) Any or every provision of the bond proceedings being binding upon the board and state agencies, or other person as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provision;

(6) Any provision that may be made in a trust agreement;

(7) Any other or additional agreements with the holders of the bonds, or the trustee therefor, relating to the bonds or the security for the bonds, including agreements for credit enhancement facilities.

(I) Any holder of bonds or a trustee under the bond proceedings, except to the extent that the holder's or trustee's rights are restricted by the bond proceedings, may by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond proceedings. Those rights include the right to compel the performance of all duties of the board required by this chapter or the bond proceedings; to enjoin unlawful activities; and in the event of default with respect to the payment of any bond service charges on any bonds or in the performance of any covenant or agreement on the part of the board contained in the bond proceedings, to apply to a court having jurisdiction of the cause to appoint a receiver to receive and administer the revenues and the pledged revenues which are pledged to the payment of the bond service charges on such bonds or that are the subject of the covenant or agreement, with full power to pay, and to provide for payment of, bond service charges on such bonds, and with such powers, subject to the direction of the court, as are accorded receivers in general equity cases, excluding any power to pledge additional revenue or receipts or other income, funds, or moneys of the board to the payment of such bond service charges and excluding the power to take possession of, mortgage, or cause the sale or otherwise dispose of any project or other property of the board.

(J) Each duty of the board and the board's officers and employees, undertaken pursuant to the bond proceedings, is hereby established as a duty of the board, and of each such officer, member, or employee having authority to perform the duty, specifically enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code.

(K) The board's officers or employees are not liable in their personal capacities on any bonds issued by the board or any agreements of or with the board relating to those bonds.

(L) The bonds are lawful investments for banks, savings and loan associations, credit union share guaranty corporations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other funds of the state or its political subdivisions and taxing districts, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, notwithstanding any other provisions of the Revised Code or rules adopted pursuant thereto by any state agency with respect to investments by them, and also are acceptable as security for the repayment of the deposit of public moneys.

(M) Provision may be made in the applicable bond proceedings for the establishment of separate accounts in the bond service fund and for the application of such accounts only to the specified bond service charges pertinent to such accounts and bond service fund, and for other accounts therein within the general purposes of such fund.

(N) The board may pledge all, or such portion as it determines, of the pledged revenues to the payment of bond service charges, and for the establishment and maintenance of any reserves and special funds, as provided in the bond proceedings, and make other provisions therein with respect to pledged revenues, revenues, and net revenues as authorized by this chapter, which provisions shall be controlling notwithstanding any other provisions of law pertaining thereto.

Effective Date: 11-02-1999



Section 5540.07 - Refunding outstanding bonds.

The board of trustees of a transportation improvement district may provide by resolution for the issuance of bonds of the district, payable solely from pledged revenues, for the purpose of refunding any bonds then outstanding, including the payment of related financing expenses and, if considered advisable by the board, for the additional purpose of paying costs of improvements, extensions, renovations, or enlargements of any project. The issuance of refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the board in respect to such bonds shall be governed by the provisions of this chapter insofar as they are applicable and by the applicable bond proceedings.

Effective Date: 06-30-1993



Section 5540.08 - Additional alternative methods.

This chapter provides an additional and alternative method for doing the things and taking the actions authorized by this chapter. This chapter shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds under this chapter need not comply with any other law applicable to the issuance of bonds.

Effective Date: 06-30-1993



Section 5540.09 - Bonds not a debt of state.

(A) The bonds do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision of the state. Bond service charges on outstanding bonds are payable solely from the pledged revenues pledged for their payment as authorized by this chapter and as provided in the bond proceedings. All bonds shall contain on their face a statement to that effect.

(B) All expenses incurred in carrying out this chapter shall be payable solely from revenues provided under this chapter. Except as provided in Section 515.03 of H.B. 66 of the 126th General Assembly, this chapter does not authorize the board of trustees of a district to incur indebtedness or liability on behalf of or payable by the state or any political subdivision of the state.

Effective Date: 06-30-1993; 06-30-2005



Section 5540.10 - Securing bonds by trust agreement.

(A) In the discretion of the board of trustees of a transportation improvement district any bonds may be secured by a trust agreement between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state but authorized to exercise trust powers within this state.

(B) Any trust agreement may pledge or assign the revenues to be received, but shall not convey or mortgage any project or any part thereof. Any such trust agreement or other bond proceedings may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the acquisition of property, and the construction, maintenance, and repair of the project or projects in connection with which such bonds are authorized and the custody, safeguarding, and application of all moneys, and provisions for the employment or retention of the services of consulting engineers in connection with the construction, maintenance, or repair of the project or projects. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the board. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, may restrict the individual right of action by bondholders as is customary in revenue bond trust agreements of public bodies, and may contain such other provisions as the board considers reasonable and proper for the security of the bondholders. All expenses incurred in entering into or carrying out the provisions of any such trust agreement may be treated as a part of the cost of the project or projects. Chapter 135. of the Revised Code shall not apply to investments made pursuant to any such trust agreement.

Effective Date: 06-30-1993



Section 5540.11 - Applying revenue from project.

Revenues derived from each project of a transportation improvement district in connection with which any bonds are outstanding shall be first applied to pay the cost of the construction, maintenance, and repair of the project and to provide such reserves therefor as are provided for in the bond proceedings authorizing the issuance of those outstanding bonds, and otherwise as provided by the board of trustees of the district, and the balance of the pledged revenues shall be set aside, at such regular intervals as are provided in the bond proceedings in a bond service fund which is hereby pledged to and charged with the payment of the bond service charges on any such outstanding bonds as provided in the applicable bond proceedings. Such pledge shall be valid and binding from the time the pledge is made; the revenues and the pledged revenues thereafter received by the board shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the board, whether or not such parties have notice thereof. The bond proceedings by which a pledge is created need not be filed or recorded except in the records of the board. The use and disposition of moneys to the credit of a bond service fund shall be subject to the applicable bond proceedings. Except as is otherwise provided in such bond proceedings, such a bond service fund shall be a fund for all such bonds, without distinction or priority of one over another.

Effective Date: 06-30-1993



Section 5540.12 - Deposit and use of moneys.

All moneys received by the board of trustees of a transportation improvement district under this chapter, whether as proceeds from the sale of bonds, as revenues, or otherwise are to be held and applied solely as provided in this chapter and in any applicable bond proceedings. Such moneys shall be kept in depositories as selected by the board in the manner provided in sections 135.01 to 135.21 of the Revised Code, insofar as such sections are applicable, and the deposits shall be secured as provided in sections 135.01 to 135.21 of the Revised Code. The bond proceedings shall provide that any officer to whom, or any bank or trust company to which, revenues or pledged revenues are paid shall act as trustee of such moneys and hold and apply them for the purposes thereof, subject to applicable provisions of this chapter and the bond proceedings.

Effective Date: 06-30-1993



Section 5540.13 - Protection and enforcement of rights of bondholder and trustees.

Any holder of bonds issued and outstanding under this chapter, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by this chapter may be restricted or modified by the bond proceedings, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under this chapter or the bond proceedings, and may enforce and compel the performance of all duties required by this chapter or the bond proceedings, to be performed by the board of trustees of a transportation improvement district or any officer of the board.

Effective Date: 06-30-1993



Section 5540.14 - Enforcing rights of bondholder.

The exercise of the powers granted by this chapter is in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the construction, maintenance, and repair of projects by a transportation improvement district constitute the performance of essential governmental functions, the district shall not be required to pay any state or local taxes or assessments upon any project, or upon revenues or any property acquired or used by the district under this chapter, or upon the income therefrom. The bonds issued under this chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 06-30-1993



Section 5540.15 - Demonstrating ways to facilitate public-private cooperation and flexibility in financing, constructing, maintaining, or operating transportation projects.

The department of transportation shall undertake a demonstration project to study, develop, and demonstrate ways to facilitate public-private cooperation and flexibility in financing, constructing, maintaining, or operating transportation projects. In so doing it shall take all steps necessary and appropriate to facilitate the efforts of a transportation improvement district established in accordance with this Chapter for the expeditious completion of the Butler county regional highway, the Allen road interchange, and the State Route 747 expansion in Butler county. Such steps may include advising and providing technical assistance to the district, and may also include designating the county engineer to serve as the department's agent to review project designs and determine if they meet state and federal specifications.

Effective Date: 06-30-1993



Section 5540.151 - [Repealed Effective 7/1/2013] Use of appropriated funds.

No funds appropriated to the department of transportation shall be used to provide funds to more than five transportation improvement districts created under section 5540.02 of the Revised Code.

Repealed by 130th General Assembly File No. 7, HB 51, §101.02, eff. 7/1/2013.

Effective Date: 09-29-1995



Section 5540.16 - Findings as to surface transportation projects undertaken under chapter.

It is hereby found and determined that surface transportation projects undertaken pursuant to this chapter are essential and will contribute to the improvement of the prosperity, health, safety, and welfare of the people of a transportation improvement district and to all of the state, and that it is in the public interest and a proper public purpose for a transportation improvement district to acquire, construct, enlarge, improve, equip, sell, lease, lease-purchase, exchange, or otherwise dispose of property, structures, and other facilities for such transportation projects. It is further found and determined that exercise of the authority granted by sections 5540.01 to 5540.17 of the Revised Code is consistent with and will promote industry, commerce, distribution, and research activity in the state. Sections 5540.01 to 5540.17 of the Revised Code, being necessary for the prosperity, health, safety, and welfare of the state and its people, shall be liberally construed to effect their purposes.

Effective Date: 12-02-1996



Section 5540.17 - Political subdivision need not consent or approve.

Notwithstanding any other section of the Revised Code to the contrary, the approval, consent, or cooperation of a political subdivision is not required for a transportation improvement district project that involves constructing or improving a street or highway that runs through the territory of the political subdivision, connects to a highway that is part of the interstate system, and has been journalized by the director of transportation prior to the effective date of this section.

Effective Date: 06-30-1995






Chapter 5541 - COUNTY HIGHWAY SYSTEM

Section 5541.01 - Creation of county system of highways.

There shall be created in each county within the state a system of county highways, which system shall be selected and determined in the following manner:

The board of township trustees shall, upon request and under the direction of the board of county commissioners of the county within which such township is located and upon such forms as are prescribed by the board of county commissioners, make a report to the board of county commissioners setting forth the relative value of each road in the township in consecutive order as a used highway, the kind of traffic over such road, its length and present condition, together with such other information as may be desired and requested by the board of county commissioners. The board of county commissioners may request the aid and assistance of the county engineer in preparing blank forms and reports for the use of the board of township trustees together with any maps which in its judgment may be needed by the board of township trustees in making its report.

Effective Date: 10-01-1953



Section 5541.02 - Board of county commissioners to designate county highway system - approval by director of transportation.

The board of county commissioners shall determine, from the statistics and information furnished by the several boards of township trustees within the county, the relative importance and value for traffic of the various public highways of the entire county. The board of county commissioners shall begin work as soon as the necessary information is furnished by the several boards of township trustees within the county and, after a careful review and consideration of the information furnished, shall select and designate a connected system of county highways, of the mileage it deems proper and expedient, connecting with the intercounty and state highways of the county all of the villages and centers of rural population within the county. The system of highways, when selected and designated by the board of county commissioners, shall be known as the system of county highways of the county, and all of the roads composing the system shall be known and designated as county roads. The board of county commissioners may call to its assistance the county engineer and may require the county engineer to report as to the relative importance of the highways of any township, with respect to which the board of township trustees fails to report within a reasonable time. Upon the completion of its investigation and the designation of a system of county highways, the board of county commissioners shall require the engineer to make a map of it. A copy of this map, with the mileage of the selected roads indicated on it, together with a brief statement by the board of county commissioners of its reasons for the selection made, shall be transmitted to the director of transportation.

If the director finds that the system has been designated in substantial compliance with this section and section 5541.01 of the Revised Code, and that all portions of the system of county highways connect with either a state or intercounty highway, or another county road, the director shall, within sixty days, approve the system and certify the approval to the board of county commissioners, which shall cause a copy of the map, approved by it, to be made a part of its records and shall cause a copy of it to be filed in the office of the county engineer and of the fiscal officer of each township within the county. The system of roads designated upon the map shall then become the system of county roads of the county. Each road constituting a part of the system shall be given a number by the board of county commissioners, which may also divide the roads into convenient sections and assign appropriate designations to each section. No state or intercounty highway or part of it shall be included in the system of county highways. The board of county commissioners may make changes in or additions to the county system as in the manner provided by this section. All expenses incurred in carrying out this section shall be paid from the general county road fund.

Effective Date: 09-28-1973; 12-20-2005



Section 5541.03 - Application by township trustees for road improvement.

The board of township trustees may make application in writing to the board of county commissioners, for the construction, reconstruction, or improvement of any section of highway in the county system. If the board of county commissioners approves such application, it shall direct the county engineer to make the necessary plans for the construction, reconstruction, or improvement of such section of highway, together with an estimate of the cost thereof. The engineer shall promptly prepare such plans and estimates and file them with the board of county commissioners.

Effective Date: 10-01-1953



Section 5541.04 - Changing name of road.

The board of county commissioners of any county, on its own motion or on petition by a person owning a lot in the unincorporated area of said county praying that the name of a county or township road in the immediate vicinity of such lot be changed, upon hearing, and upon being satisfied that there is good cause for such a change of name, that it will not be detrimental to the general interest, and that it should be made, may, by resolution declare the change of the name of such road. The board may include in one resolution the change of name of more than one road.

A copy of such resolution shall be certified to the county engineer, the county recorder, and the county auditor, who shall all change their records accordingly, but still retain in some manner the old name of the road.

Effective Date: 09-25-1961



Section 5541.05 - County commissioners may place graveled or unimproved road in nonmaintained status.

(A) Except as otherwise provided in division (D) of this section, a board of county commissioners by resolution may place a graveled or unimproved county road under its jurisdiction that is not passable year-round or any portion of such a road on nonmaintained status. Prior to adopting a resolution that places a road on nonmaintained status, the board, at special or regular meetings, shall hold at least two public hearings to allow for public comment on the proposed resolution. The board shall publicize the times and places of the hearings by causing a notice to be published in a newspaper of general circulation in the county in which the road is located at least ten days prior to the date of the first meeting. If the county maintains a web site on the internet, the same notice also shall be posted on the web site at least ten days prior to the date of the first meeting. Upon adoption of such a resolution, the board is not required to cause the road to be dragged at any time, or to cut, destroy, or remove any brush, weeds, briers, bushes, or thistles upon or along the road, or to remove snow from the road, or to maintain or repair the road in any manner. The board, in its discretion, may cause any of these actions to be performed on or to a road that it has placed on nonmaintained status.

(B) Prior to adopting a resolution under division (A) of this section, the board shall request the county engineer to issue an advisory opinion regarding the consequences of placing the road on nonmaintained status, including any impact such action would have on adjoining property owners. A board may adopt a resolution under division (A) of this section only after the county engineer issues the advisory opinion and the county engineer, in the advisory opinion, finds that placing the road on nonmaintained status will not unduly adversely affect the flow of motor vehicle traffic on that road or on any adjacent road.

(C)

(1) A board may terminate the nonmaintained status of a county road by adopting a resolution to that effect. If the owner of land adjoining a road that has been placed on nonmaintained status requests the board to terminate the nonmaintained status of the road, the board, in its resolution that terminates that nonmaintained status, may require the owner to pay the costs of upgrading the road to locally adopted county standards.

(2) If the owner of land adjoining a road that has been placed on nonmaintained status upgrades the road to the standards most recently certified by the county engineer for the road, the board shall terminate the nonmaintained status of the road and then shall maintain and repair the road according to such standards. However, division (C)(2) of this section does not apply to a road or portion of a road that, prior to being placed on nonmaintained status, was not certified by the board of county commissioners to the director of transportation in accordance with division (D) of section 4501.04 of the Revised Code as mileage in the county used by and maintained for the public.

(3) The owner of land adjoining a road that was placed on nonmaintained status prior to April 7, 2009, or the owner of land whose only access to such a road is by easement may petition the board for review of the nonmaintained status of the road if the road provides the exclusive means for obtaining access to the land. Upon receipt of a petition, the board shall review the status of the road and shall terminate the nonmaintained status if the board finds that the road provides such exclusive means for obtaining access to the land. After completing the review, the board shall adopt a resolution either retaining or terminating the nonmaintained status of the road. If the board terminates the nonmaintained status of a road under division (C)(3) of this section, the board shall not require the owner to pay the costs of upgrading, maintaining, or repairing the road. However, division (C)(3) of this section does not apply to a road or portion of a road that, prior to being placed on nonmaintained status, was not certified by the board of county commissioners to the director in accordance with division (D) of section 4501.04 of the Revised Code as mileage in the county used by and maintained for the public.

(D) A graveled or unimproved road may not be placed on nonmaintained status if the road is the exclusive means for obtaining access to land that adjoins that road and the road is passable year-round.

(E) For purposes of this section, a road is passable year-round if a four-wheeled, two-wheel drive passenger motor vehicle can be driven on the road year-round, apart from seasonal conditions caused by weather-related events.

Amended by 128th General Assemblych.28,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-10-2004






Chapter 5543 - DUTIES OF COUNTY ENGINEER

Section 5543.01 - General powers and duties of county engineer.

(A) Except as provided in division (B) of this section, the county engineer shall have general charge of the following:

(1) Construction, reconstruction, improvement, maintenance, and repair of all bridges and highways within the engineer's county, under the jurisdiction of the board of county commissioners, except for those county roads the board places on nonmaintained status pursuant to section 5541.05 of the Revised Code;

(2) Construction, reconstruction, resurfacing, or improvement of roads by boards of township trustees under sections 5571.01, 5571.06, 5571.07, 5571.15, 5573.01 to 5573.15, and 5575.02 to 5575.09 of the Revised Code;

(3) Construction, reconstruction, resurfacing, or improvement of the roads of a road district under section 5573.21 of the Revised Code.

(B) For any particular project, after notifying the county engineer, the board of township trustees of a township that has adopted a limited home rule government under Chapter 504. of the Revised Code may hire an independent professional engineer to be in charge of those activities listed in division (A)(2) of this section. The county engineer shall review all of the independent professional engineer's plans for improvements and provide the board of township trustees with comments on those plans within ten working days after receiving them. The county engineer shall monitor all plans for improvements in order to maintain compliance with existing construction standards and thoroughfare plans, and coordinate construction timelines within the county.

(C) The county engineer may not perform any duties in connection with the repair, maintenance, or dragging of roads by boards of township trustees, except that, upon the request of any board of township trustees, the county engineer shall inspect any road designated by it and advise as to the best methods of repairing, maintaining, or dragging that road.

Effective Date: 09-20-1999



Section 5543.011 - Fuel sales to county board of developmental disabilities.

A county engineer may sell directly to a county board of developmental disabilities gasoline and diesel fuel that has been purchased for the use of the county engineer's office.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 03-13-1997



Section 5543.02 - Annual report.

The county engineer shall report to the board of county commissioners, on or before the first day of June in each year, the condition of the county roads, bridges, and culverts, and estimate the probable amount of funds required to maintain and repair or to construct any new roads, bridges, or culverts required within the county.

The engineer , on or before the first day of June in each year, shall make an annual estimate for the board of township trustees of each township, setting forth the amount required by the township for the construction, reconstruction, resurfacing, or improvement of the public roads within their jurisdiction. Such estimates shall relate to the year beginning on the first day of March next ensuing, and shall be for the information of the board of county commissioners and board of township trustees, in the making of their annual levies.

The engineer shall approve all estimates which are paid from county funds for the construction, improvement, maintenance, and repair of roads and bridges by the county. The engineer shall approve all estimates which are paid from township funds for the construction, reconstruction, resurfacing, or improving of roads under sections 5571.01, 5571.06, 5571.07, 5571.15, and 5573.01 to 5573.09 of the Revised Code. The engineer shall also approve all estimates which are paid from the funds of a road district for the construction, reconstruction, resurfacing, or improvement of the roads thereof under section 5573.21 of the Revised Code.

For the construction or repair of a bridge, the entire cost of which construction or repair exceeds fifty thousand dollars, the county engineer may request the director of transportation to review and comment on the plans for conformance with state and federal requirements. If so requested, the director shall review and comment on the plans.

Effective Date: 06-30-1995; 03-29-2005



Section 5543.03 - Report to director of transportation.

The county engineer shall make a report to the director of transportation, whenever requested by that official, relative to the highways and bridges in the county, containing such matter and in such form as prescribed by the director, and file a duplicate with the board of county commissioners.

Effective Date: 09-28-1973



Section 5543.04 - Naming and numbering roads and bridges - maps.

The county engineer, under the direction and supervision of the director of transportation, shall name and number all the public roads of his county, other than intercounty and state highways and shall number all the bridges and culvers on such roads. All such roads shall be divided into sections where they are of sufficient length to warrant it. Such sections shall not exceed three miles in length and shall be numbered consecutively. This section shall extend to all roads on the north and east lines of each county. A map of such roads shall be made by the engineer, which shall show and identify by number, location, and length each such road and section thereof and all bridges and culverts. Such map shall show the location of public recreational trails preserved by the board of county commissioners under section 5553.044 of the Revised Code, municipal corporations, schoolhouses, churches, lakes, and rivers, and shall be made in township units.

As rapidly as the roads, bridges, and culverts of each township are located and numbered, the engineer shall enter in a book in his office, to be kept for that purpose, a description or identification thereof. A copy of such map shall be submitted to the director together with a report showing plainly and definitely the exact location of such numbered roads and sections thereof, bridges, and culverts and such other and further information as the director requires. All the duties required by this section shall be performed in accordance with the instructions of the director, who shall prescribe such forms and issue such instructions as he deems proper. Upon the approval by the director of each map and report, copies shall be filed by the engineer in his office and in the office of the board of county commissioners, and a copy of the map of each township shall be filed with the board of township trustees of such township. The road names, numbers, and section designations, and the bridge and culvert numbers shall be the official terms by which they are known. When a new road is established it shall be assigned a name and number by the engineer and if necessary divided into sections, or it may be added to an existing road, and the engineer shall note such new road, together with its official designation, on the copy of the map on file in his office and report it to the director and board of county commissioners.

Effective Date: 09-28-1973



Section 5543.05 - County engineer to assign expense of road or bridge.

The county auditor shall, before drawing a warrant for any moneys expended by the county on any highways, other than intercounty or state highways, or on any bridges or culverts on the highways, require of the county engineer the assignment of the expense to the highway and section of it, bridge, or culvert in connection with which the expense was incurred. The auditor shall keep such records as are necessary to show clearly at the close of each year the amount of money expended from the county treasury on each section of highway, other than intercounty or state highways, and on each bridge and culvert on the highways.

The township fiscal officer shall, before drawing any warrant for money expended upon any road within the township, other than an intercounty or state highway, or on bridges or culverts on the roads, require of the county engineer or board of township trustees the assignment of the expense to the road and section of it, bridge, or culvert in connection with which the expense was incurred. The fiscal officer may keep such additional records as are necessary to show clearly at the close of each year the amount of money expended from the township funds on each section of road, other than intercounty or state highways, within the township, and on each bridge and culvert on the roads. The board of township trustees may require the fiscal officer to keep those additional records.

When general equipment or material for use in the entire county or township is purchased, the expense of the equipment or material need not be assigned to any section of road or to any bridge or culvert, but, insofar as practicable, all items of expense shall be assigned to the specific section of road or to the particular bridge or culvert in connection with which they were incurred.

The director of transportation may prescribe all necessary and proper forms for maps and reports to be maintained by engineers, boards, auditors, and fiscal officers. All auditors and fiscal officers may be required by the director to transmit to the director, in the form the director prescribes, the cost records they are required by law to keep pertaining to roads, bridges, and culverts within their counties or townships.

Effective Date: 07-01-1985; 12-20-2005



Section 5543.06 - Annual meeting of county and township authorities.

The county engineer shall annually call a meeting, within the county, at a time and place approved by the board of county commissioners, of all the township and county authorities having directly to do with the construction and repair of roads and bridges within the county. At such meeting, which shall be open to the general public, the engineer, or his designee, shall instruct the proper authorities as to the best and most economical methods for repairing and maintaining the roads and bridges of the county, so as to provide a uniform system of highway work for such county. Each official attending such meeting shall receive his actual and necessary expenses, in addition to his regular per diem or salary, which shall be paid by the county treasurer from the road fund of the county on itemized vouchers approved by the engineer.

Effective Date: 07-01-1983



Section 5543.07 - [Repealed].

Effective Date: 10-27-1981



Section 5543.08 - Assistance of director of transportation.

The county engineer may request advice and assistance from the director of transportation in all matters relating to the duties of such engineer. In so far as the highways, bridges, and culverts under the control of the state are concerned, the engineer shall be governed, in the conduct of his work, by the instructions of the director, as issued for the guidance of engineers.

Effective Date: 09-28-1973



Section 5543.09 - Supervision by county engineer.

(A) Except as provided in division (B) of this section, the county engineer shall supervise the construction, reconstruction, improvement, maintenance, and repair of the highways, bridges, and culverts under the jurisdiction of the board of county commissioners, and the construction, reconstruction, resurfacing, and improvement of public roads by boards of township trustees under sections 5571.01, 5571.06, 5571.07, 5571.15, 5573.01 to 5573.15, 5575.02 to 5575.09, and 5577.01 of the Revised Code. When the engineer has charge of the highways, bridges, and culverts within the engineer's county, and under the control of the state, the engineer shall also supervise their construction, reconstruction, improvement, and repair.

(B) For any particular project, with the approval of the county engineer, the board of township trustees of a township that has adopted a limited home rule government under Chapter 504. of the Revised Code may hire an independent professional engineer to assist the county engineer with the supervision of the construction, reconstruction, resurfacing, and improvement of public roads by the board under sections 5571.01, 5571.06, 5571.07, 5571.15, 5573.01 to 5573.15, 5575.02 to 5575.09, and 5577.01 of the Revised Code.

Effective Date: 09-20-1999



Section 5543.10 - Constructing sidewalks, curbs, or gutters.

(A) The county engineer, upon the order of the board of county commissioners or board of township trustees, shall construct sidewalks, curbs, or gutters of suitable materials, along or connecting the public highways, outside any municipal corporation, upon the petition of a majority of the abutting property owners. The expense of the construction of these improvements may be paid by the county or township, or by the county or township and abutting property owners in such proportion as determined by the board of county commissioners or board of township trustees. The board of county commissioners or board of township trustees may assess part or all of the cost of these improvements against the abutting property owners, in proportion to benefits accruing to their property.

The board of county commissioners or board of township trustees, by unanimous vote, may order the construction, repair, or maintenance of sidewalks, curbs, and gutters along or connecting the public highways, outside a municipal corporation, without a petition for that construction, repair, or maintenance, and may assess none, all, or any part of the cost against abutting property owners, provided that notice is given by publication for three successive weeks in a newspaper of general circulation within the county or as provided in section 7.16 of the Revised Code, stating the intention of the board of county commissioners or board of township trustees to construct, repair, or maintain the specified improvements and fixing a date for a hearing on them. As part of a sidewalk improvement, the board may include the repair or reconstruction of a driveway within the sidewalk easement. As part of a curb improvement, the board may include construction or repair of a driveway apron.

Notice to all abutting property owners shall be given by two publications in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, at least ten days prior to the date fixed in the notice for the making of assessments. The notice shall state the time and place when abutting property owners will be given an opportunity to be heard with reference to assessments. The board of county commissioners or board of township trustees shall determine whether assessments shall be paid in one or more installments.

(B) The county engineer may trim or remove any and all trees, shrubs, and other vegetation growing in or encroaching onto the right-of-way of the easement of a public sidewalk along or connecting the public highways and maintained by the county, and the board of township trustees may trim or remove any and all trees, shrubs, and other vegetation growing in or encroaching onto the right-of-way of the easement of a public sidewalk along or connecting the public highways and maintained by the township, as is necessary in the engineer's or board's judgment to facilitate the right of the public to improvement and maintenance of, and uninterrupted travel on, public sidewalks in the county or township.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-31-2003



Section 5543.11 - Grade and width of sidewalks - permission for construction.

The county engineer may establish the grade and width of sidewalks constructed along or connecting the public highways, outside any municipal corporation, and designate the character of construction, and have general supervision of such sidewalks. This section and section 5543.10 of the Revised Code relating to the construction of sidewalks, shall not prevent the director of transportation, county engineer, or board of township trustees from granting permission to the abutting property owners to construct sidewalks in front of their properties and along the public highway, but such sidewalks shall be constructed subject to the approval of the proper authorities.

Effective Date: 09-28-1973



Section 5543.12 - County engineer right of entry.

The county engineer or anyone acting under his authority, when authorized by the board of county commissioners or board of township trustees, may enter immediately:

(A) Upon any lands adjacent to any of the highways in the county for the purpose of opening an existing ditch or drain, or for digging a new ditch or drain for the free passage of water for the drainage of highways;

(B) Upon any lands adjoining rivers, streams, creeks, lakes, reservoirs, or ponds, to drive piles, throw up embankments, and perform such other labor as is necessary to keep such rivers, streams, creeks, lakes, reservoirs, or ponds within their proper channels or basins, and to prevent their encroachment upon the highways, bridges, or culverts;

(C) Upon the lands adjoining a highway, which, during the spring freshets or at a time of high water, are subject to overflow from such rivers, streams, or creeks, to remove or change the position of a fence or other obstruction preventing the free flow of water under or through a highway, bridge, or culvert, whenever the engineer deems it necessary for the protection of such highway, bridge, or culvert;

(D) Upon any lands adjacent to highways, to remove any fence or other obstruction which causes snow to drift upon such highway and erect snow fences or other devices upon such lands to prevent the drifting of snow in or upon the highway.

Effective Date: 10-01-1953



Section 5543.13 - Agreement as to compensation and damages.

When lands are entered upon under section 5543.12 of the Revised Code, the county engineer shall agree with the owners of such lands, subject to the approval of the board of county commissioners or board of township trustees, as to the amount of compensation and damages already sustained or to be sustained by such owner, and the amount of such compensation and damages, so determined, shall be paid by the county or townships.

If the engineer is unable to agree with such owner upon the amount of compensation and damages already sustained or to be sustained, such amount shall be determined in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 5543.14 - County engineer to trim or remove vegetation along roads.

The county engineer may trim or remove any and all trees, shrubs, and other vegetation growing in or encroaching onto the right-of-way of the county roads of the engineer's county, and the board of township trustees may trim or remove any and all trees, shrubs, and other vegetation growing in or encroaching onto the right-of-way of the township roads of its township, as is necessary in the engineer's or board's judgment to facilitate the right of the public to improvement and maintenance of, and uninterrupted travel on, county and township roads. The engineer or board is not required to compensate the abutting landowner for trimming or removing such trees, shrubs, and other vegetation as is necessary to facilitate these rights. The department of agriculture or other proper department may, with the consent of the proper authorities, take charge of the care of such trees to facilitate these rights. Such department may, with the consent of the proper authorities of the township, county, or state, plant trees along the public highway and may use any funds available for the development of forestry in the state to pay the expense of the planting and care of such trees. The ownership of all trees, so planted, shall remain in the public.

Effective Date: 03-18-1999



Section 5543.15 - [Repealed].

Effective Date: 10-27-1981



Section 5543.16 - Construction and repair of approaches and driveways - cost.

The owners of land shall construct and keep in repair all approaches or driveways from the public roads, under the direction of the county engineer. If in the construction, improvement, maintenance, and repair of any road, the approach or driveway of an abutting property owner is destroyed, the authorities constructing, improving, maintaining, or repairing such road shall compensate the property owner for the destruction of his approach or driveway, or in lieu thereof authorize the engineer to reconstruct it at public expense.

In the construction of a road improvement the director of transportation or engineer may, in all cases where the approaches of the owners of abutting real estate are unsuitable to a projected improvement or so constructed as not to afford proper drainage after its completion, include in the plans for such improvement plans for proper approaches. The entire cost of constructing such approaches may be assessed against the lands along which they are constructed.

Effective Date: 09-28-1973



Section 5543.17 - Avoiding closing to traffic at any one time entire width of highway or bridge.

The county engineer shall, at the time he makes surveys, plans, profiles, cross sections, estimates, and specifications for any county, township, or district road improvement, or plans for the construction, improvement or repair of any bridge or culvert, determine whether the making of the improvement will require the closing to traffic of such highway, bridge, or culvert. The engineer shall, whenever practicable, so prepare the plans and specifications for an improvement as to avoid closing to traffic at any one time the entire width of the highway or bridge being improved. No person shall close a county or township highway, bridge, or culvert, unless that action has first been determined to be necessary by the engineer. If the engineer determines that the making of the improvement will require the closing to traffic of the highway, bridge, or culvert, he shall further determine whether it is practicable to construct within the limits of the highway or to provide a new location for and construct a temporary highway, bridge, or culvert, to be used by travelers in lieu of the closed highway, bridge, or culvert. His determination in respect to all matters above set forth shall be made in writing, and shall accompany the copy of his surveys, plans, profiles, cross sections, estimates, and specifications filed with the board of county commissioners or board of township trustees.

If the engineer determines that it is practicable to provide a new location for and construct a temporary highway, bridge, or culvert he shall include plans for the temporary highway, bridge, or culvert as part of the plan for the improvement.

If he determines that it is impracticable to construct a temporary highway, bridge, or culvert he shall include as a part of the plans for the improvement plans, specifications, and estimates for all necessary and proper barriers and detour signs. Signs must be so placed as to conspicuously indicate the points at which it is necessary for traffic to leave the closed highway, and plainly mark the most direct practicable route to be followed, indicating the road to be followed by the detoured traffic at all road crossings and forks. The costs and expenses of constructing temporary highways, bridges, or culverts, or placing barriers and detour signs shall be included in and regarded as a part of the costs and expenses of the improvement and shall be paid accordingly. All temporary highways, bridges, or culverts and all detour signs shall be maintained by the contractor until the permanent highway, bridge, or culvert is completed and reopened for traffic. No contractor or engineer shall, when the county is proceeding by force account, close any highway, bridge, or culvert until such temporary highway, bridge, or culvert has been constructed or such barriers and detour signs have been placed. Immediately upon the reopening of the highway, bridge, or culvert the contractor, or the engineer in case the county is proceeding by force account, shall immediately remove all barriers and detour signs. Only such portion of any highway shall be closed at any one time as is determined necessary by the engineer.

For the purpose of locating, constructing, and erecting temporary highways or bridges the engineer may enter upon lands adjoining or near a highway to be closed, and may, with the approval of the board of county commissioners or board of township trustees, agree with the owners of the lands as to damage caused thereby. If the proper officers are unable to agree with the owners as to the amount of damages sustained, the amount thereof shall be ascertained, determined, and paid as in the case of the condemnation of road materials.

Effective Date: 11-02-1989



Section 5543.18 - Erection of signposts.

When authorized by the board of county commissioners the county engineer shall erect and maintain at intersecting roads on intercounty and state highways, suitable signposts, the design of which shall be approved by the director of transportation, showing the names and numbers of the roads and the direction and distance to nearby municipal corporations.

Effective Date: 09-28-1973



Section 5543.19 - Construction or reconstruction by force account.

(A) The county engineer may, when authorized by the board of county commissioners and not required by this section or other law to use competitive bidding, employ such laborers and vehicles, use such county employees and property, lease such implements and tools, and purchase such materials as are necessary in the construction, reconstruction, improvement, maintenance, or repair of roads by force account.

In determining whether construction or reconstruction, including widening and resurfacing, of roads may be undertaken by force account, the county engineer shall first cause to be made an estimate of the cost of such work using the force account project assessment form developed by the auditor of state under section 117.16 of the Revised Code. When the total estimated cost of the work exceeds thirty thousand dollars per mile, the county commissioners shall invite and receive competitive bids for furnishing all the labor, materials, and equipment necessary to complete the work in accordance with sections 307.86 to 307.92 of the Revised Code.

(B) The county engineer may, when authorized by the board of county commissioners and not required by this section or other law to use competitive bidding, employ such laborers and vehicles, use such county employees and property, lease such implements and tools, and purchase such materials as are necessary in the construction, reconstruction, improvement, maintenance, or repair of bridges and culverts by force account.

In determining whether such construction, reconstruction, improvement, maintenance, or repair of bridges or culverts may be undertaken by force account, the county engineer shall first cause to be made an estimate of the cost of such work using the force account project assessment form. When the total estimated cost of the work exceeds one hundred thousand dollars, the board of county commissioners shall invite and receive competitive bids for furnishing all the labor, materials, and equipment necessary to complete the work, in accordance with sections 307.86 to 307.92 of the Revised Code. The county engineer shall obtain the approval required by section 5543.02 of the Revised Code.

(C) "Force account," as used in this section means that the county engineer will act as contractor, using labor employed by the engineer using material and equipment either owned by the county or leased or purchased in compliance with sections 307.86 to 307.92 of the Revised Code and excludes subcontracting any part of such work unless done pursuant to sections 307.86 to 307.92 of the Revised Code.

The term "competitive bids" as used in this section requires competition for the whole contract and in regard to its component parts, including labor and materials. Neither plans nor specifications shall be drawn to favor any manufacturer or bidder unless required by the public interest.

Effective Date: 03-31-2003



Section 5543.20 - Responsibility for bridge inspection.

The county engineer shall inspect all bridges or portions thereof on the county highway system inside and outside of municipalities, bridges on township roads, and other bridges or portions of bridges for which responsibility for inspection is by law or agreement assigned to the county. If the responsibility for inspection of a bridge is not fixed by law or agreement and the county performs the largest share of maintenance on a bridge, inspection shall be made by the engineer.

This section does not prohibit a board of township trustees from inspecting bridges within a township.

Such inspection shall be made annually, or more frequently if required by the board of county commissioners, in accordance with the manual of bridge inspection described in section 5501.47 of the Revised Code.

Counties may contract for inspection services.

The engineer shall maintain an updated inventory of all bridges in the county, except those on the state highway system and those within a municipality for which the engineer has no duty to inspect, and indicate on the inventory record who is responsible for inspection and for maintenance, and the authority for such responsibilities.

The engineer shall report the condition of all bridges to the board of county commissioners not later than sixty days after his annual inspection or he shall report more frequently if the board so requires. Any bridge for which the county has inspection or maintenance responsibility which, at any time, is found to be in a condition that is a potential danger to life or property shall be identified in the reports, and if the engineer determines that the condition of any bridge represents an immediate danger he shall immediately report the condition to the board. With respect to those bridges where there exists joint maintenance responsibility, the engineer shall furnish a copy of his report to each party responsible for a share of maintenance. The engineer shall furnish each board of township trustees with a report of the condition of bridges on the township road system of such township and furnish the legislative authority of each municipality in the county with a report of the condition of bridges in such municipality for which the county has responsibility for inspection.

"Maintenance" as used in this division means actual performance of maintenance work.

Effective Date: 09-28-1973



Section 5543.21 - Public trail intersection markers.

The county engineer shall install and maintain suitable, uniform markers designating intersections with and accesses to state recreational trails, wherever any trail established pursuant to Chapter 1519 of the Revised Code intersects with a county or township road, or along any county or township road that such a trail follows. The county engineer shall similarly install and maintain suitable, uniform markers designating each public recreational trail preserved by the board of county commissioners under section 5553.044 of the Revised Code, wherever such a trail intersects with a county or township road. The markers shall include the words "public trail" and "motorized vehicles prohibited." The costs of such installation and maintenance may be paid from any county road improvement or maintenance and repair funds.

Effective Date: 10-20-1972



Section 5543.22 - Design-build contracts.

Notwithstanding sections 153.65 to 153.71 of the Revised Code, a county engineer may combine the design and construction elements of a bridge, highway, or safety project into a single contract, but only if the cost of the project as bid does not exceed one million five hundred thousand dollars.

When required to use competitive bidding, the county engineer shall award a design-build contract in accordance with sections 307.86 to 307.92 of the Revised Code. In lieu of the requirement for plans, the county engineer shall prepare and distribute a scope of work document upon which bidders shall base their bids.

A county engineer may request the director of transportation to review and comment on the scope of work document or the construction plans for conformance with state and federal requirements. If so requested, the director shall review and comment on the document or plans.

Effective Date: 03-31-2003






Chapter 5545 - HIGHWAY IMPROVEMENT COMMISSIONS

Section 5545.01 - Commission when fund contributed to assist in highway improvement.

When the board of county commissioners of any county has determined to improve one or more highways within such county, and any person, firm, partnership, corporation, or association desires to contribute a fund for the purpose of assisting in the improvement of such highway, the fund to be not less than ten per cent of the total cost of such improvement, the person, firm, partnership, corporation, or association may apply to a judge of the court of common pleas of the county, who may appoint four suitable and competent freeholders of the county who shall, with the board, constitute a commission for the purpose of the improvement of such road. Such commission shall serve until the completion of the road.

Such commissioners shall receive a reasonable compensation for the time actually employed, to be fixed by such court, and, on its approval, paid from the fund providing for such improvement. Their compensation, in the aggregate, shall not exceed one per cent of the amount received by the county from taxes raised, or for the sale of bonds for the purpose of making such improvement.

Before entering upon the discharge of their duties, each such commissioner shall take an oath of office and give bond for the faithful and honest discharge of his duties, in such amount as required by the court, with sureties approved by it. Such bond shall be delivered to the county treasurer and kept in his office.

The necessary expenses for stationery, postage, correspondence, and other incidental expenses required in the discharge of the duties of the commission, shall be paid from the county treasury on the order of the board and the warrant of the county auditor.

In case of the death, resignation, or removal of any member of the commission so appointed, the vacancy shall be filled by appointment by the judge of the court of common pleas, as provided in this section.

Effective Date: 10-01-1953



Section 5545.02 - Surveyor - estimate.

The commission provided for in section 5545.01 of the Revised Code shall employ a competent surveyor who shall go upon the line of the road proposed to be improved and make such surveys as are necessary, and shall also make an estimate of the cost and expense of such improvement and transmit such estimate to the commission, together with a copy of the plat, profile, cross section, plans, and specifications.

Effective Date: 10-01-1953



Section 5545.03 - Awarding contracts.

After adopting plans, specifications, and estimates for a proposed road improvement the commission provided for in section 5545.01 of the Revised Code shall invite bids for construction and award the contracts therefor. Until the construction and improvement is completed and accepted by it, the commission may determine all questions connected therewith and shall be governed by the laws relating to the construction and improvement of public highways, with the same power to appropriate land and road material, establish grades of roads, and other rights, given to boards of county commissioners, relating to the repair and improvement of public highways.

Effective Date: 10-01-1953



Section 5545.04 - Employees.

The commission provided for in section 5545.01 of the Revised Code may employ engineers, superintendents, and other necessary employees during construction and improvement and fix their compensation and bond.

Effective Date: 10-01-1953



Section 5545.05 - Plans and specifications - where filed - alterations.

When approved by the commission provided for in section 5545.01 of the Revised Code, plans, drawings, profiles, bills of material, specifications of work, and estimates of cost thereof, shall be filed by the county auditor in his office, and shall not be altered, unless such alteration is first drawn, specified, and estimated as required for the original plans and approved by the commission. No such change shall be made until the price to be paid therefor has been agreed upon, in writing, between the commission and the contractor.

Effective Date: 10-01-1953



Section 5545.06 - Adoption and recording of resolutions.

Resolutions for the adoption or alteration of plans or specifications, awards of contracts, hiring of engineers, superintendents, or other employees and the fixing of their compensation, the approval of bonds, and the allowance of estimates shall be in writing and require for their adoption the votes of five members of the commission provided for in section 5545.01 of the Revised Code taken by years and nays and recorded on the journal of the board of county commissioners.

When signed by five members of the commission, the county auditor shall draw his warrant on the county treasurer for the payment of all bills and estimates of such commission.

Effective Date: 10-01-1953



Section 5545.07 - Record of proceedings.

Full and accurate records of all proceedings of the commission provided for in section 5545.01 of the Revised Code shall be kept by the county auditor upon the journal of the board of county commissioners. He shall carefully preserve in his office all plans, drawings, profiles, bills of materials, specifications of work, and estimates of costs, in detail and in the aggregate, pertaining to such improvement or construction.

Effective Date: 10-01-1953



Section 5545.08 - When improvement may be made without petition or competitive bidding.

Whenever, in any county in the state, there is a bona fide, voluntary association, incorporated or unincorporated, not for profit, of not less than one thousand citizens of any county, one of the purposes of which is the improvement, maintenance, and repair of the public highways of such county, the commission, as provided for in section 5545.01 of the Revised Code, having the right to expend money in grading, draining, curbing, and improving county roads and state highways by the use of gravel, macadam, stone, brick, slag, or other material, or for improving, maintaining, and repairing such highways from the public funds under its charge and control, applicable for the construction, maintenance, or repair of public highways, may, without the necessity of petition being presented by property owners or of advertising for competitive bids, make contracts with the association, or its proper representatives, to do such work within and for the betterment generally of the highways of the county, and make payments therefor out of any road or bridge funds, in the treasury, or levied for the purpose of constructing, maintaining, and improving the public highways in such county, under the control of the commission or board of county commissioners.

Effective Date: 10-01-1953






Chapter 5547 - COUNTY HIGHWAYS - USE; OBSTRUCTION

Section 5547.01 - Undermining or crossing public roads.

Any person, partnership, or corporation owning land or an interest therein in fee or otherwise, containing coal, clay, or stone, and over any portion of which passes a state, county, or township road or public highway, with the consent of the board of county commissioners if state or county roads, or with the consent of the board of township trustees if township roads, may excavate, mine, and quarry through or under such road.

Before the work is commenced such person, partnership, or corporation shall execute and deliver to the board of county commissioners a bond, with good and sufficient surety, in amount sufficient to cover all damages that may accrue to be approved by the board of county commissioners, conditioned, that while crossing over, mining, or quarrying under such road, a safe and unobstructed passageway shall be kept open by the individual, partnership, or corporation for public use, and as soon as practicable such road shall be fully restored to its original safe and passable condition.

Effective Date: 10-01-1953



Section 5547.02 - Owner of land may lay pipe line for water within line of road.

A person owning land abutting a public road, not within a municipal corporation, when approved by the director of transportation if upon a state highway, board of county commissioners if upon a county road, or the board of township trustees if upon a township road, may lay a pipe line, within the line of the road, for the purpose of conveying water for public and other purposes. The laying of such pipe line shall in no way interfere with public travel or damage such road, and shall be done upon such conditions as the director, board of county commissioners, or board of township trustees prescribes.

Effective Date: 10-01-1953



Section 5547.03 - Removal of structures constituting obstructions or interference.

All persons, partnerships, and corporations using or occupying any part of a highway, bridge, or culvert with telegraph or telephone lines, steam, electrical, or industrial railways, oil, gas, water, or other pipes, mains, conduits, or any object or structure, other than by virtue of a franchise legally granted, shall remove from the bounds of such highway, bridge, or culvert, their poles and wires connected therewith, or any and all tracks, switches, spurs, or oil, gas, or water pipes, mains, conduits, or other objects or structures when, in the opinion of the board of county commissioners, they constitute obstructions in any highway, other than the state highway system; or the bridges or culverts thereon, or interfere or may interfere with the proposed improvement of such highways, bridges, or culverts or the use thereof by the traveling public. By obtaining the consent and approval of the board, such persons, partnerships, and corporations may relocate their properties within the bounds of such highways, bridges, or culverts in such manner as the board prescribes. The giving of such consent and approval by the board does not grant any franchise rights.

Persons, partnerships, or corporations occupying any part of a highway, bridge, or culvert, under and by virtue of a franchise legally granted, shall relocate their properties within the bounds of such highway, bridges, or culverts when in the opinion of the county engineer, they constitute obstructions or interfere with the construction, improvement, maintenance, or repair of such highways, bridges, or culverts, or the use thereof by the traveling public.

If, in the opinion of the engineer, such persons, partnerships, or companies [corporations] have obstructed any such highway, bridges, or culverts, or if any of their properties are, in his opinion, so located that they do or may interfere with the proposed improvement, maintenance, or repair the board shall notify such person, partnership, or corporation directing the removal or relocation of the obstruction or property, and, if they do not within five days proceed to so remove or relocate and complete the removal or relocation within a reasonable time, the board may do so by employing the necessary labor. The expense incurred shall be paid in the first instance out of any moneys available for highway purposes, and not encumbered for any other purpose, and the amount shall be certified to the proper officials to be placed on the tax duplicate against the property of such person, partnership, or corporation, to be collected as other taxes and in one payment, and the proper fund shall be reimbursed out of the money so collected, or the account thereof may be collected from such person, partnership, or corporation by civil action by the state on the relation of the board.

Effective Date: 10-01-1953



Section 5547.04 - Removal of obstructions by landowners - consent and approval - signs and advertising.

The owner or occupant of lands situated along the highways shall remove all obstructions within the bounds of the highways, which have been placed there by them or their agents, or with their consent.

By first obtaining the consent and approval of the board of county commissioners, obstructions erected prior to July 16, 1925 in highways other than roads and highways on the state highway system or bridges or culverts thereon, may be permitted to remain, upon such conditions as the officials may impose, provided such obstructions do not interfere with traffic or with the construction or repair of such highways.

No person, partnership, or corporation shall erect, within the bounds of any highway or on the bridges or culverts thereon, any obstruction without first obtaining the approval of the board in case of highways other than roads and highways on the state highway system and the bridges and culverts thereon.

All advertising or other signs and posters erected, displayed, or maintained on, along, or near any public highway, and in such a location as to obstruct, at curves or intersecting roads, the view of drivers using such highway, are obstructions, but this section has no application to crossing signs erected in compliance with section 4955.33 of the Revised Code, at the crossings of highways and railroads.

The board shall enforce this section and, in so doing, may avail itself of section 5547.03 of the Revised Code.

Effective Date: 10-01-1953



Section 5547.05 - Conveyance of county owned lands.

The board of county commissioners of any county may convey the fee simple estate or any lesser estate or interest in, or permit the use of, for such period as it shall determine, any lands owned by such county and acquired or used for highways, bridges, or culverts, or owned by such county in connection with highways or as incidental to the acquisition of land for highways, provided that said board shall determine and enter its determination on its journal, that the property or interest so to be conveyed or made subject to a permit to use, is not needed by the county for highway purposes. Such conveyance or permit to use may be to the grantee or permittee and his or its successors and assigns and shall be of such portion of such lands as said board shall determine, which shall be described in the deed or other instrument of conveyance and in any permit to use, and may include or be limited to, areas or space on, above, or below the surface, and may include the grant of easements or other interests in any such lands not so conveyed or made subject to a permit to use, for use by the grantee for buildings or structures or other uses and purposes, and for the support of buildings or structures constructed or to be constructed in or on the lands, areas, or space conveyed or made subject to a permit to use.

Whenever pursuant to this section separate units of property are created in any lands, each unit shall for all purposes constitute real property and shall be deemed real estate within the meaning of all provisions of the Revised Code and shall be deemed to be a separate parcel for all purposes of taxation and assessment of real property and no other unit or other part of such lands shall be charged with the payment of such taxes and assessments.

With respect to any portion of any highway in any county, or bridges or culverts thereon, which is not owned in fee simple by the county, the board of county commissioners of such county may grant the right to use any portion thereof in perpetuity or for such period of time as it shall specify, including areas or space on, above, or beneath the surface, together with rights for the support of buildings or structures constructed or to be constructed thereon or therein, provided that it shall determine and enter its determination on its journal, that the property made subject to a permit to use is not needed by the county for highway purposes.

The board of county commissioners shall require as either a condition precedent or a condition subsequent to any conveyance, grant, or permit to use, that the plans and specifications for all such buildings or structures and the contemplated use thereof, be approved by it as not interfering with the county's use for its purposes of any such property, and not unduly endangering the public, and may require such indemnity agreements in favor of the board of county commissioners and the public as shall be lawful and as shall be deemed necessary by it. Such board shall not unreasonably withhold approval of such plans, specifications, and contemplated use.

All such conveyances or grants or permits to use shall be made with competitive bidding as required by section 307.10 of the Revised Code, except that competitive bidding shall not be required if such conveyance, grant, or permit to use is to be made to the United States of America or this state, or any political subdivision, taxing district, department, commission, board, institution, authority, or other agency of either.

In any case where any county has acquired or acquires easements or permits to use areas or space on, above, or below the surface for any purpose, the board of county commissioners of such county may extinguish them in whole or in part or subordinate them to uses by others, provided that it shall determine and enter its determination on its journal, that the easements so extinguished or subordinated are not needed for county purposes.

No conveyance, easement, lease, permit, or other instrument executed pursuant to the authorization given by this section shall prejudice any right, title, or interest in any lands affected thereby which at the date thereof existed in any person, firm, or corporation, other than the county and other than members of the general public having no specific rights in said lands, unless such right, title, or interest was expressly subject to the right of the county to make such conveyance, grant such right, or execute such instrument and unless the county by such instrument expressly exercises such right, nor shall any public utility be required to move or relocate any of its facilities that may be located in or on the areas described in any such conveyance, easement, lease, permit, or other instrument.

Effective Date: 11-09-1965






Chapter 5549 - PURCHASE OF MACHINERY AND EQUIPMENT

Section 5549.01 - Purchase of machinery, equipment, or wearing apparel - care and custody - inventory - storage - agreement for construction of switch.

The board of county commissioners may purchase such machinery, tools, or other equipment, including special wearing apparel, for the construction, improvement, maintenance, or repair of the highways, bridges, and culverts under its jurisdiction as it deems necessary. The board may also purchase, hire, or lease automobiles, motorcycles, or other conveyances and maintain them for the use of the county engineer and the engineer's assistants when on official business. All such machinery, tools, and equipment, including special wearing apparel, and conveyances belonging to the county shall be under the care and custody of the engineer, and shall be plainly and conspicuously marked as the property of the county.

The engineer annually shall file with the board written recommendations as to what machinery, tools, and equipment, including special wearing apparel, and conveyances should be purchased for the use of the county during the ensuing year and the probable cost thereof.

The board shall provide a suitable place for housing and storing machinery, tools, and equipment, including special wearing apparel, materials, and conveyances owned by the county, and may purchase the necessary material and construct, or enter into an agreement with a railroad company to construct, one switch or spur track from the right of way of such railroad company to land or storage house owned by the county. All expenditures authorized by this section shall be paid out of any available road funds of the county.

Purchases, hiring, or leasing made by the board pursuant to this section shall be governed by sections 307.86 to 307.92 of the Revised Code.

Effective Date: 12-09-1967; 09-29-2005



Section 5549.02 - Purchase of machinery, tools, trucks, and equipment for use in constructing, maintaining, and repairing roads.

(A) Boards of county commissioners, in the purchase of machinery, tools, trucks, and other equipment for use in constructing, maintaining, and repairing roads, may make such purchases upon the following terms: not less than one-fourth of the purchase price shall be paid in cash, and the remainder of the purchase price shall be paid in not more than five equal annual installments, except that if the board sells, as authorized by law, used vehicles, machinery, tools, or equipment owned by the county to the person or other entity from whom it is to make the purchase, the one-fourth cash down payment or any installments, or both, may be reduced by the amount of the selling price of the used vehicles, machinery, tools, or equipment. Each installment shall be not less than one-fifth of the balance due and shall be secured by a note which may contain a clause permitting prepayment at the option of the board. Such boards may issue the notes of the county signed by the board of county commissioners, attested by the signature of the county auditor, and covering such deferred payments and payable at the times above provided. Such notes may bear interest at not to exceed the rate determined as provided in section 9.95 of the Revised Code, and are not subject to section 131.23 or 135.51 to 135.54 or to Chapter 133. of the Revised Code. In the legislation under which such notes are authorized, the board of county commissioners shall make provision for levying and collecting annually, by taxation, an amount sufficient to pay the interest and provide a sinking fund for the final redemption of such notes at maturity.

Sections 5705.41 and 5705.44 of the Revised Code apply only to such portion of the purchase price of such machinery, tools, trucks, or equipment as is to be paid in cash, exclusive of any credit from the sale of used vehicles, machinery, tools, or equipment to the vendor.

(B) The boards of trustees of any two or more townships, or the legislative authorities of any two or more political subdivisions, or any combination thereof, may, through joint action, unite in the joint purchase, maintenance, use, and operation of machinery, tools, trucks, and equipment for use in constructing, maintaining, and repairing roads, and may prorate the expense on such terms as are mutually agreed upon, and any political subdivision may lease machinery, tools, trucks, and other equipment from any one or more other political subdivisions for use in constructing, maintaining, and repairing roads on such terms as are mutually agreed upon.

(C) Boards of county commissioners may also enter into leases which include an option to purchase machinery, tools, trucks, and other equipment for use in constructing, maintaining, and repairing roads. Any such contract to lease with an option to purchase shall require the board to pay at least three-twentieths of the total cost of the lease with an option to purchase in cash. If the board sells used equipment as part of any such contract, the three-twentieths cash down payment may be reduced by the amount of the selling price of the used equipment. Such leases with options to purchase shall be made from the lowest responsible bidder offering the equipment after advertisement as provided in section 5575.01 of the Revised Code. Such leases are not subject to the down payment and minimum annual installment requirements of division (A) of this section.

Effective Date: 09-20-1999



Section 5549.021 - Issuing general obligation bonds.

(A) A board of township trustees may purchase machinery, tools, trucks, and other equipment for use in constructing, maintaining, and repairing roads and, subject to Chapter 133. of the Revised Code, may issue for that purpose general obligation bonds of the township for which the full faith and credit of the township shall be pledged.

(B) A board of township trustees may enter into a lease for machinery, tools, trucks, and other equipment for use in constructing, maintaining, and repairing roads, including a lease with an option to purchase. Any lease with an option to purchase shall require the board to pay a cash down payment of at least three-twentieths of the total cost. If the board sells used equipment as part of a lease with option to purchase, the cash down payment may be reduced by the amount of the selling price of the used equipment. A lease with an option to purchase may be entered into only with the lowest responsive and responsible bidder of the equipment after advertising for bids in the manner provided in section 5575.01 of the Revised Code.

Effective Date: 10-21-2003



Section 5549.03 - Purchase of road material.

The board of county commissioners or the county engineer, when authorized by the board of county commissioners or the board of township trustees, may purchase from any public institution within the state any road material, machinery, tools, or equipment, quarried, mined, prepared, or manufactured by such institution.

Effective Date: 10-01-1953



Section 5549.04 - Purchase of materials - appropriation of land.

The board of county commissioners or board of township trustees may contract for and purchase such material as is necessary for the purpose of constructing, improving, maintaining, or repairing any highways, bridges, or culverts within the county, and may also appropriate additional land necessary for cuts and fills together with a right of way to or from such land for the removal of material. If the board of county commissioners or board of township trustees, and the owner of such material or land, cannot agree on the price therefor, the board of county commissioners or board of township trustees may proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 5549.05 to 5549.09 - [Repealed].

Effective Date: 01-01-1966



Section 5549.21 - Purchase of machinery, materials, and supplies.

The board of township trustees may purchase or lease such machinery and tools as are necessary for use in constructing, reconstructing, maintaining, and repairing roads and culverts within the township, and shall provide suitable places for housing and storing machinery and tools owned by the township. It may purchase such material and employ such labor as is necessary for carrying into effect this section, or it may authorize the purchase or employment of such material and labor by one of its number, or by the township highway superintendent, at a price to be fixed by the board. All payments on account of machinery, tools, material, and labor shall be made from the township road fund. Except as otherwise provided in sections 505.08, 505.101, and 5513.01 of the Revised Code, all purchases of materials, machinery, and tools shall, if the amount involved exceeds fifty thousand dollars, be made from the lowest responsible bidder after advertisement, as provided in section 5575.01 of the Revised Code.

If, in compliance with section 505.10 of the Revised Code, the board wishes to sell machinery, equipment, or tools owned by the township to the person from whom it is to purchase other machinery, equipment, or tools, the board may offer, if the amount of the purchase alone involved does not exceed fifty thousand dollars, to sell such machinery, equipment, or tools and have the amount credited by the vendor against the purchase of the other machinery, equipment, or tools. If the purchase price of the other machinery, equipment, or tools alone exceeds fifty thousand dollars, the board may give notice to the competitive bidders of its willingness to accept offers for the purchase of the old machinery, equipment, or tools, and those offers shall be subtracted from the selling price of the other machinery, equipment, or tools as bid, in determining the lowest responsible bidder. Notice of the willingness of the board to accept offers for the purchase of the old machinery, equipment, or tools shall be made as a part of the advertisement for bids.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 5549.22 - Townships may join in purchase of property for road materials - election of superintendent - duties.

The board of township trustees may join with the boards of other townships of the same county or an adjoining county for the purpose of purchasing real property containing suitable stone or gravel for road materials, and the necessary machinery for operating such property, as provided in this section and section 5549.24 of the Revised Code. When one or more townships have so joined together the property purchased by them shall be held and owned by the townships in common, for the use and benefit of all. They shall, at a meeting of all the trustees of such townships after such purchase, organize a joint board and elect one of their members president and one secretary of the board, and they shall select a manager or superintendent to manage said property. The trustees shall provide rules and regulations for the conduct and management of such property. Such manager or superintendent shall be selected by a majority vote of all the trustees of the townships interested in the property, and they shall, in such session fix his bound and approve the sureties of such bond, and he may be employed for a period not to exceed two years. The joint board shall meet at such time and place as provided in its rules and regulations. Any township owning or purchasing real property containing suitable stone or gravel may, by a majority vote of the board of township trustees, sell an interest to any other township in the same county or an adjoining county, but the interest sold must be an equal undivided interest between all the townships so interested. No township shall purchase an interest in such property until the question of the purchase has been submitted to a vote of the qualified electors of such township as provided by section 5549.24 of the Revised Code.

Effective Date: 10-01-1953



Section 5549.23 - Sale of crushed stone, gravel, and sand - application of money.

From any real estate purchased and controlled as provided by sections 5549.22 and 5549.24 of the Revised Code, stone, crushed stone, stone screenings, dirt, gravel, sand, or other similar material may be sold by the board of township trustees in control thereof to residents of the counties in which are situated the townships owning such real estate, and for use in the construction, reconstruction, improvement, maintenance, or repair of a public schoolhouse, public road or any other public improvement, located in such counties. Such materials shall be sold at prices fixed by the board or joint board of township trustees in control thereof, which prices shall not be less than the full cost of producing such materials. The moneys arising from such sales, in excess of the actual costs of production, shall be placed in the road maintenance and repair fund of the township.

Effective Date: 10-01-1953



Section 5549.24 - Tax levy for purchase of land for stone or gravel.

No tax shall be levied or bonds issued by the board of township trustees to purchase real property, containing suitable stone or gravel for road materials and the necessary machinery for operating the same, unless such tax is approved by a vote of the people in the manner provided by law.

Effective Date: 10-01-1953






Chapter 5551 - ACQUISITION OF RAILWAY RIGHT OF WAY

Section 5551.01 - Acquisition of railway right of way definitions.

As used in sections 5551.01 to 5551.10, inclusive, of the Revised Code:

(A) "Street or interurban railway company" includes any person, association, firm, or corporation owning any lands or property used for street or interurban railway purposes and any lessee thereof.

(B) "Road" includes any state or county road, or the street of any municipal corporation, or any part of such road or street, which forms a continuous road improvement.

Effective Date: 10-01-1953



Section 5551.02 - Acquiring right of way.

Whenever the right of way or other lands of any street or interurban railway company, owned by it in fee simple or in which it has a lesser title or estate, are contiguous to any public road outside a municipal corporation, other than roads upon the state highway system, or are so located that, in the opinion of the board of county commissioners, they interfere or may interfere with any proposed location, establishment, alteration, widening, straightening, vacation, or change in direction of such road, or with the construction of a road as provided in section 5555.02 of the Revised Code, and the board is of the opinion that it will be for the public convenience and welfare to acquire such lands or any part thereof and effect the removal, relocation, or both, of tracks, sidings, and other facilities of such company in connection with any proposed improvement or construction, the board may, in connection with proceedings, therefor and by agreement with the company, acquire such part or all of the right of way and other lands and affect such removal, relocation, or both, of such tracks, sidings, and other facilities as provided by sections 5551.01 to 5551.10, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5551.03 - Resolution to acquire railway right of way.

The board of county commissioners may, by resolution adopted by unanimous vote, find that the public convenience and welfare require the acquisition of right of way of lands and the removal, relocation, or both, of tracks, sidings, and other facilities of a street or interurban railway company in connection with a proposed improvement or construction. The resolution shall state the location and extent of lands to be acquired and of any lands proposed to be conveyed to such company in exchange therefor if they are within or contiguous to the bounds of the road to be improved or constructed. After passage of the resolution all subsequent proceedings of the board with respect to such matters may be had by a majority vote.

When a petition, signed by at least fifty-one per cent of the land or lot owners who are to be specially assessed, praying for the acquisition of any part of such right of way or other lands and the removal, relocation, or both, of tracks, sidings, and other facilities is filed with the board as provided in section 5555.03 of the Revised Code, such matters may be determined and all orders with reference thereto made by a majority vote of the board, but otherwise the procedure shall be the same as where the commissioners proceed without a petition.

Effective Date: 10-01-1953



Section 5551.04 - Proceedings to acquire right of way.

Proceedings for the acquisition of the right of way or other lands of a street or interurban railway company, and removal, relocation, or both, of tracks, sidings, and other facilities located thereon, shall be had as provided in sections 163.01 to 163.22, inclusive, of the Revised Code. The assessment of any part of the cost thereof shall be had as provided in section 5555.02 of the Revised Code. Such proceedings may be initiated and proceed concurrently with or as a part of the proceedings for the improvement or construction of a public road. If and to the extent that lands proposed to be conveyed by the board of county commissioners to such company, in exchange for the right of way or lands to be acquired from it by the board, are located outside the bounds of the road to be improved or constructed, all proceedings for the appropriation thereof by the board may be had separately, either during or after proceedings in respect to such improvement or construction.

Effective Date: 01-01-1966



Section 5551.05 - Surveys and plans.

The surveys, plans, profiles, and cross sections required by the board of county commissioners to be prepared by the county engineer, in connection with a proposed road improvement or construction, shall show the right of way or other lands of the street or interurban railway company which it is proposed to acquire and the location of lands proposed to be exchanged therefor, to the extent that the lands to be exchanged are located within or contiguous to the bounds of such road.

Effective Date: 10-01-1953



Section 5551.06 - Transfer of right of way and removal of tracks.

Prior to or during the pendency of proceedings for improvement or construction of a road and the acquisition of such right of way, the board of county commissioners may enter into an agreement with any street or interurban railway company for the conveyance and transfer by such company to the board, in fee simple or such lesser estate or interest therein as the company may have, of such part or all of the right of way and other lands of the company as the board believes it for the public convenience and welfare to acquire, and for the removal, relocation, or both, of tracks, sidings, and other facilities of the company located thereon. Such agreement shall be conditioned upon the final determination of the board to proceed with such acquisition and removal after the determination by the courts pursuant to sections 163.01 to 163.22, inclusive, of the Revised Code, of the compensation for such taking. The agreement may:

(A) Stipulate the value fo the right of way or lands of the company to be acquired by the board;

(B) Stipulate the cost or a maximum cost of removal of tracks, sidings, and other facilities therefrom and of relocation and reconstruction in such manner as not to interfere with the operation of the railway;

(C) Provide for the discharge and release of liens and encumbrances on such right of way and other lands;

(D) Provide that such removal, relocation, or both, be done by the company at such agreed cost or within such maximum cost;

(E) Provide the time of such removal, relocation, or both, which shall not be before the final determination by the board to proceed with such road improvement or construction;

(F) Provide for payment by the board to such company of the stipulated value of that part of its right of way and other lands to be acquired and the cost of removal, relocation, or both, of such tracks, sidings, and other facilities in any of the following ways:

(1) In money;

(2) By the conveyance in exchange therefor of other lands for a right of way or other proper railway uses;

(3) Partly in money and partly by such exchange.

Lands to be conveyed to the company, in exchange for such right of way and other lands, may be located wholly or partly within the bounds of the road, improvement or construction of which is proposed, or of any other public road outside of a municipal corporation, other than roads on the state highway system or wholly or partly outside the bounds of any public highway, and shall be specified in such agreement. Alternate routes and locations of lands proposed to be exchanged may be specified. The agreement may also contain provisions for the number of tracks and sidings on and the grade and maintenance of the new right of way to be conveyed to the company and for public roads across such right of way and their location and maintenance and other provisions necessary or proper for the public convenience and welfare.

Effective Date: 01-01-1966



Section 5551.07 - Appropriation of right of way.

The board of county commissioners may appropriate such lands and property or any estate, easement, or right therein as are proposed to be conveyed to a street or interurban railway company in exchange for the right of way or other lands to be acquired from it, in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code.

If any part or all of the lands proposed to be conveyed to such company lies within the bounds of any public road outside a municipal corporation, other than roads on the state highway system, the board may so appropriate the title, estate, interest, and right of abutting owners or others therein, to acquire and perfect their title thereto in fee simple.

After such appropriation the board may, in pursuance and performance of the agreement between it and the company, execute and deliver to such company a conveyance of the lands appropriated, in fee simple or such lesser estate or interest therein as has been appropriated by them, in exchange in whole or part for the right of way or other lands to be conveyed to the board by such company, and receive a conveyance from the company of its right of way and other lands so to be acquired, in fee simple or such lesser estate or interest as the company may have.

If any part of the right of way or other lands so acquired are owned by the company as an estate less than fee simple, the board, as provided in this section, may proceed to perfect its title thereto in fee simple.

Effective Date: 01-01-1966



Section 5551.08 - Apportionment of compensation, damages, costs, and expenses.

Any part of the compensation, damages, costs, and expenses of acquiring the right of way or other lands of a street or interurban railway company, including the appropriation of lands to be exchanged therefor, as provided in section 5551.07 of the Revised Code, and the cost and expense of removal, relocation, or both, of the tracks, sidings, and other facilities located thereon, may be apportioned and paid in any one of the methods provided in section 5555.41 of the Revised Code, as set forth in the petition therefor or, if no petition is filed, in the resolution of the board of county commissioners declaring the necessity thereof.

Effective Date: 01-01-1966



Section 5551.09 - Board of county commissioners may issue bonds.

The board of county commissioners may issue bonds as provided in sections 5555.44 and 5555.51 of the Revised Code in anticipation of the collection of taxes and assessments or any part thereof, for such compensation, damages, costs, and expenses specified in section 5551.08 of the Revised Code, which bonds may be issued separately from or included in any issue of bonds for improvement or construction of a public road in other respects.

Effective Date: 10-01-1953



Section 5551.10 - Jurisdiction of commission.

Sections 5551.01 to 5551.09, inclusive, of the Revised Code, do not limit or impair the jurisdiction or control, which is or may be conferred upon the public utilities commission over the abandonment or change of route, termini, facilities, or service of any street or interurban railway company.

Effective Date: 10-01-1953






Chapter 5552 - ROAD ACCESS MANAGEMENT

Section 5552.01 - Road access management definitions.

As used in this chapter:

(A) "Metropolitan planning organization" means a metropolitan planning organization designated under section 9(a) of the "Federal-Aid Highway Act of 1962," 76 Stat. 1148, 23 U.S.C. 134, as amended.

(B) "Urban township" means a township that has a population in the unincorporated area of the township of fifteen thousand or more and that has adopted a limited home rule government under section 504.02 of the Revised Code.

Effective Date: 10-24-2002; 07-01-2005



Section 5552.02 - Regulations for management of access onto county and township roads.

(A) Except as provided in divisions (C) and (D) of this section, for the purposes of promoting traffic safety and efficiency and maintaining proper traffic capacity and traffic flow, a board of township trustees may adopt, by resolution, regulations for the management of access onto township roads in the unincorporated area of the township in accordance with sections 5552.05 and 5552.06 of the Revised Code. As part of those regulations, the board may require permits, including interim and temporary permits, for the construction, reconstruction, use, and maintenance of any point of access from public or private property onto those township roads. If the board adopts regulations that require permits, the regulations shall include standards that will be used for the approval or denial of a permit. Any regulations regarding the approval or denial of a permit shall specify a reasonable period for the approval or denial and shall provide that a failure to approve or deny, in whole or in part, any permit, license, or other approval sought within that period shall constitute a granting of approval for the permit, license, or other approval.

Notwithstanding anything to the contrary in this division, a board of township trustees of a township other than an urban township may not adopt regulations authorized by this division until the date that is one year after the effective date of this section, and then only if the county does not adopt or initiate the process of adopting regulations under division (B) of this section within that one-year period. If the county initiates the process of adopting regulations under division (B) of this section within that one-year period but does not actually adopt regulations under division (B) of this section within two years after the effective date of this section, the township may adopt regulations authorized by this division on or after the date that is two years after the effective date of this section.

(B) For the purposes of promoting traffic safety and efficiency and maintaining proper traffic capacity and traffic flow, the board of county commissioners may adopt, by resolution, regulations for the management of access onto county and township roads in the unincorporated area of the county in accordance with sections 5552.04 and 5552.06 of the Revised Code. As part of those regulations, the board may require permits, including interim and temporary permits, for the construction, reconstruction, use, and maintenance of any point of access from public or private property onto those county and township roads. If the board adopts regulations that require permits, the regulations shall include standards that will be used for the approval or denial of a permit. Any regulations regarding the approval or denial of a permit shall specify a reasonable period for the approval or denial and shall provide that a failure to approve or deny, in whole or in part, any permit, license, or other approval sought within that period shall constitute a granting of approval for the permit, license, or other approval.

The same county regulations that apply to county roads shall apply to township roads. Except as provided in divisions (C) and (D) of this section, upon their effective date, the county regulations shall apply to all county and township roads in the unincorporated area of the county.

(C) On or after the appropriate date provided in division (A) of this section for adopting regulations under that division, the board of township trustees of a township other than an urban township may adopt the regulations authorized by that division. If such a board of township trustees adopts regulations, and a board of county commissioners later adopts regulations under division (B) of this section that apply to the same township roads, then, one year after the effective date of the county regulations, the regulations adopted by the board of township trustees shall be void, and the regulations adopted by the board of county commissioners shall apply to those township roads. However, the board of township trustees may establish an earlier date for the county regulations to take effect and the township regulations to be void by adopting a resolution establishing an earlier date and sending a certified copy of that resolution to the board of county commissioners.

(D) Except as otherwise provided in this division, if an urban township adopts regulations under division (A) of this section and the county also adopts regulations under division (B) of this section that affect township roads in that township, the county regulations shall have no effect on the township roads in that township. If the urban township adopts its regulations after the county adopts its regulations, however, the county regulations shall remain in effect for one year after the township regulations are adopted unless the board of county commissioners establishes an earlier date for the county regulations to expire within that urban township. After the earlier established date or one year, whichever is applicable, only the township regulations shall apply to the township roads in that urban township, although the county regulations shall continue to apply to the county roads in that urban township.

(E) Any county regulations adopted under this section shall be, to the extent possible, consistent with county zoning regulations and coordinated with any existing township zoning regulations. Any township regulations adopted under this section shall be, to the extent possible, consistent with any county or township zoning regulations in effect in the township.

Effective Date: 10-24-2002



Section 5552.03 - Relationship of regulations for management of access onto county and township roads to platting requirements.

(A) Regulations adopted under this chapter do not apply to subdivisions subject to plat approval under section 711.05 or 711.10 of the Revised Code, and nothing in this chapter limits the authority granted in those sections for subdivision regulations to provide for the proper arrangement of streets or other highways in relation to existing or planned streets or highways or to the county or regional plan.

(B) Regulations adopted under this chapter do apply to subdivisions subject to approval without plat under section 711.131 of the Revised Code, and to any parcel of property that is not subject to regulations adopted under Chapter 711. of the Revised Code.

Effective Date: 10-24-2002



Section 5552.04 - Initiating process of adopting county access management regulations.

(A) The process of adopting county access management regulations provided for in division (B) of section 5552.02 of the Revised Code may be initiated in any of the following ways:

(1) The board of county commissioners may adopt a resolution proposing the consideration of access management regulations on its own initiative.

(2) The board of county commissioners shall adopt a resolution proposing the consideration of access management regulations if the county engineer certifies to the board a written request for the board to do so.

(3) The board of county commissioners shall adopt a resolution proposing the consideration of access management regulations if a majority of the boards of township trustees of townships within the county certify to the board of county commissioners resolutions requesting the board to do so.

(B) Upon adoption of a resolution proposing the consideration of access management regulations under division (A) of this section, the board of county commissioners shall request the county engineer to draft proposed regulations. The engineer shall prepare proposed regulations and, when they are complete, send a copy of them to each member of the advisory committee appointed under division (C) of this section along with a notice of the time and place of the first meeting of the advisory committee. That meeting shall take place within thirty days after the completion of the engineer's proposed regulations.

(C) Upon adoption of a resolution under division (A) of this section, the board of county commissioners shall establish an advisory committee to review the county engineer's proposed regulations prepared under division (B) of this section. The board shall appoint to the committee the county engineer or the engineer's designee, a registered surveyor in private practice, a representative of the homebuilding industry, a licensed realtor, a representative of a county or regional planning commission with jurisdiction in the county, a professional engineer with expertise in traffic engineering, a representative of the metropolitan planning organization, where applicable, at least three township trustees from any townships located in the county selected by the local county association representing the township trustees and clerks in that county, a member of the board of county commissioners, and any other person the board chooses to appoint.

At its initial meeting held as provided in the notice sent by the county engineer under division (B) of this section, the advisory committee shall elect one member to serve as the chairperson of the committee. Within two hundred seventy days after that initial meeting, the advisory committee shall provide the board of county commissioners with a copy of the engineer's proposed regulations, the committee's recommendations about each of the proposed regulations, and any other recommendations about the access management regulations the committee considers appropriate.

(D) Upon receiving the advisory committee's recommendations under division (C) of this section, the board of county commissioners shall hold hearings as provided in section 5552.06 of the Revised Code.

Effective Date: 10-24-2002



Section 5552.05 - Initiating process of adopting township access management regulations.

(A) The process of adopting township access management regulations provided for in division (A) of section 5552.02 of the Revised Code may be initiated in any of the following ways:

(1) The board of township trustees may adopt a resolution proposing the consideration of access management regulations on its own initiative.

(2) The board of township trustees shall adopt a resolution proposing the consideration of access management regulations if the county engineer certifies to the board a written request for the board to do so.

(B) Upon adoption of a resolution proposing the consideration of access management regulations under division (A) of this section, the board of township trustees shall request the county engineer to draft proposed regulations. The engineer shall prepare proposed regulations and, when they are complete, send a copy of them to each member of the advisory committee appointed under division (C) of this section along with a notice of the time and place of the first meeting of the advisory committee. That meeting shall take place within thirty days after the completion of the engineer's proposed regulations.

(C) Upon adoption of a resolution under division (A) of this section, the board of township trustees shall establish an advisory committee to review the county engineer's proposed regulations prepared under division (B) of this section. The board shall appoint to the committee the county engineer or the engineer's designee, a registered surveyor in private practice, a representative of the homebuilding industry, a licensed realtor, a representative of a county or regional planning commission with jurisdiction in the county, a professional engineer with expertise in traffic engineering, a representative of the metropolitan planning organization, where applicable, three residents of the township, and any other person the board chooses to appoint.

At its initial meeting held as provided in the notice sent by the county engineer under division (B) of this section, the advisory committee shall elect one member to serve as the chairperson of the committee. Within two hundred seventy days after that initial meeting, the advisory committee shall provide the board of township trustees with a copy of the engineer's proposed regulations, the committee's recommendations about each of the proposed regulations, and any other recommendations about the access management regulations the committee considers appropriate.

(D) Upon receiving the advisory committee's recommendations under division (C) of this section, the board of township trustees shall hold hearings as provided in section 5552.06 of the Revised Code.

Effective Date: 10-24-2002



Section 5552.06 - Hearing on adoption of regulations.

(A) A board of county commissioners or a board of township trustees may adopt access management regulations or any amendments to those regulations after holding at least two public hearings at regular or special sessions of the board. The board shall consider the county engineer's proposed regulations prepared under division (B) of section 5552.04 or 5552.05 of the Revised Code and all comments on those regulations. The board, in its discretion, may, but need not, adopt any or all of those proposed regulations. After the public hearings, the board may decide not to adopt any access management regulations.

The board shall publish notice of the public hearings in a newspaper of general circulation in the county or township, as applicable, once a week for two weeks or as provided in section 7.16 of the Revised Code, immediately preceding the hearings. The notice shall include the time, date, and place of each hearing. Copies of any proposed regulations or amendments shall be made available to the public at the board's office and, if the county engineer administers or is proposed to administer a point of access permit, in the engineer's office.

(B) In addition to the notice required by division (A) of this section, not less than thirty days before holding a public hearing, a board of county commissioners shall send a copy of the county engineer's proposed regulations, a copy of the advisory committee's recommendations, and a request for written comments to the board of township trustees of each township in the county, the department of transportation district deputy director for the district in which the county is located, a representative of the metropolitan planning organization, where applicable, and at least the local professional associations representing the following professions:

(1) Homebuilders;

(2) Realtors;

(3) Professional surveyors;

(4) Attorneys;

(5) Professional engineers.

(C) In addition to the notice required by division (A) of this section, a board of township trustees shall send a copy of the county engineer's proposed regulations, a copy of the advisory committee's recommendations, and a request for written comments, not less than thirty days before holding a public hearing, to the department of transportation district deputy director for the district in which the township is located, a representative of the metropolitan planning organization, where applicable, and at least the local professional associations representing the professions listed in division (B) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-24-2002



Section 5552.07 - Board to hear appeals.

A board of county commissioners or board of township trustees that adopts access management regulations under section 5552.02 of the Revised Code shall include in those regulations the designation of a board to hear and decide appeals when it is alleged that there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of the regulations. This appellate board may be the board itself acting in an administrative capacity, or some other board appointed by the board of county commissioners or board of township trustees, whichever is applicable. The regulations also shall authorize that appellate board to grant variances that are not contrary to the public interest from the terms of the regulations where, owing to special conditions, a literal enforcement of the regulations will result in unnecessary hardship, and so that the spirit of the regulations will be observed and substantial justice done.

Effective Date: 10-24-2002



Section 5552.08 - Permits.

(A) A permit issued under access management regulations adopted under section 5552.02 of the Revised Code shall prescribe the limitations on, as well as the permitted uses of, the permit. No modifications or amendments to the permit shall be made once it is issued. To be subject to a different permit, a person shall apply for a new permit that specifically supersedes the existing permit.

(B) A board of county commissioners or a board of township trustees, as applicable, may charge a permit fee not to exceed the actual cost of administering the permit.

Effective Date: 10-24-2002



Section 5552.09 - Regulations effective date.

Any access management regulations adopted under section 5552.02 of the Revised Code become effective on the thirty-first day following the date of their adoption unless otherwise indicated in the regulations. The board adopting the regulations shall publish notice of their adoption, and of their availability at the board's office, in at least one newspaper of general circulation in the county or township, as applicable, within ten days after their adoption. The board also shall provide a copy of the regulations to the department of transportation district deputy director for the district in which the county or township is located.

Effective Date: 10-24-2002



Section 5552.10 - Administering regulations for management of access.

The board of county commissioners shall designate the county engineer to administer county access management regulations, except that if the engineer declines to administer the regulations, the board may designate another person, or a planning commission, to administer them. If a board of township trustees adopts access management regulations, the board may administer the regulations or may appoint the township fiscal officer or any other person to administer them, with the advice of the county engineer.

If the access management regulations apply to a subdivision and a permit request is filed pertaining to the subdivision, the county engineer, board of township trustees, planning commission, or other person administering the regulations shall approve or disapprove the permit request within the time period for approval of a subdivision without a plat specified in section 711.131 of the Revised Code.

Effective Date: 10-24-2002; 12-20-2005



Section 5552.11 - Rules of construction.

(A) No access management regulation, or amendment to an access management regulation, adopted under section 5552.02 of the Revised Code shall be construed to affect any access point that exists, or on which construction has begun, before the effective date of the regulation or amendment.

(B) Division (A) of this section does not prohibit access management regulations adopted under section 5552.02 of the Revised Code from regulating the reconstruction or relocation of access points or from applying when land use is changed in a way that significantly increases the types of traffic or traffic volume on a street or highway.

(C) No access management regulation, or amendment to an access management regulation, adopted under section 5552.02 of the Revised Code shall be construed to affect the state highway system or modify any access management standards or procedures established by the director of transportation under sections 5501.31 and 5515.01 of the Revised Code.

(D) No access management regulation, or amendment to an access management regulation, adopted under section 5552.02 of the Revised Code shall apply to any streets, highways, or other roadways located in a municipal corporation.

Effective Date: 10-24-2002



Section 5552.99 - Penalty.

Whoever violates an access management regulation adopted under section 5552.02 of the Revised Code shall be fined not more than five hundred dollars for each offense. Each day of violation is a separate offense.

Effective Date: 10-24-2002






Chapter 5553 - COUNTY ROADS - ESTABLISHMENT; ALTERATION; VACATION

Section 5553.01 - Improvement defined.

As used in sections 5553.02 to 5553.16, inclusive, of the Revised Code, "improvement" means any location, establishment, alteration, widening, straightening, vacation, or change in the direction of a public road, or part thereof, as determined upon by a board of county commissioners or joint board of county commissioners by resolution.

Effective Date: 01-01-1966



Section 5553.02 - Authority of board of county commissioners to locate, alter, or vacate roads.

The board of county commissioners may locate, establish, alter, widen, straighten, vacate, or change the direction of roads as provided in sections 5553.03 to 5553.16 of the Revised Code. This power extends to all roads within the county, except that as to roads on the state highway system the approval of the director of transportation shall be had. However, no public road shall be located or established, by the board of county commissioners, unless the location or establishment begins on a public road and terminates on a public road, or begins on a public road and services a public park, a state supported educational institution, public school, public aviation area, or a public recreation rear, or begins on a public road and services at least three private residences or business in the first five hundred feet and one private residence or business in each two hundred feet thereafter.

Effective Date: 09-28-1973



Section 5553.03 - Width of county roads.

(A) Except as provided in division (B) of this section, all public roads located and established by the board of county commissioners subsequent to September 6, 1915, shall be of such width, not less than thirty feet, as is determined by the board. If a public road is established upon a county or state line, the board may determine the width of the strip of land in the county to be used for such purposes, but such width shall not be less than fifteen feet.

(B) The board of county commissioners may locate and establish public roads that are less than thirty but not less than twenty feet in width, when all of the following conditions are met:

(1) The roads have been in continuous existence and use as private roads since at least 1952, and are located in land platted as a subdivision outside of the limits of a municipal corporation;

(2) It is proved to the satisfaction of the board that the acquisition of additional land necessary to meet the width otherwise applying under division (A) of this section will involve or result in damage to structures or dwellings adjacent to the roads;

(3) The county engineer submits to the board a detailed report on the kinds and amount of traffic using the roads, and showing that the lesser width is adequate to serve anticipated traffic volumes without endangering persons using the roads.

Effective Date: 02-24-1986



Section 5553.04 - Procedure for establishing, altering, or vacating road - petition.

When the board of county commissioners is of the opinion that it will be for the public convenience or welfare to locate, establish, alter, widen, straighten, vacate, or change the direction of a public road, it shall so declare by resolution, which resolution shall set forth the general route and termini of the road, or part of the road, to be located, established, or vacated, or the general manner in which the road is to be altered, widened, or straightened, or the direction of the road is to be changed.

When a petition, signed by at least twelve freeholders of the county residing in the vicinity of the proposed improvement, or signed by the owner of the right to mine coal lying under or adjacent to the proposed improvement, is presented to the board requesting the board to locate, establish, alter, widen, straighten, vacate, or change the direction of a public road, the board shall view the location of the proposed improvement, and, if it is of the opinion that it will be for the public convenience or welfare to make the improvement, it may proceed to make the improvement as provided in sections 5553.04 to 5553.16 of the Revised Code. The petition shall set forth the general route and termini of the road, or part of the road, to be located, established, or vacated, or the general manner in which the road is to be altered, widened, or straightened, or the direction of the road is to be changed. When the board declares by resolution its intention to proceed with the improvement, it also may provide in the resolution for the establishment of an appropriate detour route or for the temporary closing of the road to be improved. When the petition presented to the board for a proposed improvement as provided in this section is a petition signed by the owner of the right to mine coal lying under or adjacent to the proposed improvement, that petitioner shall pay the costs and expenses incurred by the board in connection with the proceedings initiated by the petition, and the costs and expenses of making the improvement including compensation and damages, and including the cost of relocation of any conduits, cables, wires, towers, poles, or other equipment or appliances of any public utility or electric cooperative as defined in section 4928.01 of the Revised Code, located on, over, or under the portion of the road affected by the improvement, and, on demand by the board, shall give bond to the satisfaction of the board in the amount the board determines to secure the payment of all of those costs and expenses.

Effective Date: 01-01-1966; 06-10-2004



Section 5553.041 - Procedure for establishing, altering, or vacating road - petition by director of transportation.

When in the construction or improvement of a state highway, in the opinion of the director of transportation, it is in the public interest to vacate or close a public highway or any portion thereof under the jurisdiction of the county commissioners, said director may petition the county commissioners to vacate or close such highway in the same manner the freeholders may petition under sections 5553.04 to 5553.11 of the Revised Code.

The county commissioners shall act upon said petition within thirty days and in the event they refuse to vacate or close said highways as requested shall show such action by a proper resolution. The director or an owner of property abutting on the portion of the highway to be vacated or closed may within thirty days appeal to the court of common pleas of the county in which such highway is located upon the reasonableness of the action of the commissioners and the court may affirm or revoke the action of the commissioners and may direct the commissioners to proceed with said vacation or closing as petitioned for. At said hearing before said common pleas court evidence may be introduced for or against the reasonableness and necessity for said requested vacation or closing. The decision of the common pleas court may be appealed to the court of appeals and the supreme court as in other cases.

When the vacation or closing is approved in accordance with the above procedure, the compensation and damages, if any, due any property owners abutting the portion of the highway to be vacated or closed shall be paid by the director as part of the costs of acquiring the right-of-way for the state highway improvement and pursuant to procedures provided by law relating to the director. Such payment by the director shall be in lieu of any payment required to be paid by the county under sections 5553.10 and 5553.11 of the Revised Code.

Effective Date: 09-28-1973



Section 5553.042 - Losing right to abandoned, unused township road.

(A) As used in this section:

(1) "Electric cooperative" has the same meaning as in section 4928.01 of the Revised Code.

(2) "Service facilities" includes any conduit, cable, wire, tower, pole, or other equipment or appliance of a public utility or electric cooperative.

(B) A township shall lose all rights in and to any public road, highway, street, or alley which has been abandoned and not used for a period of twenty-one years, after formal proceedings for vacation as provided in sections 5553.04 to 5553.11 of the Revised Code have been taken. Upon petition for vacation of such a public road, highway, street, or alley filed with the board of county commissioners by any abutting landowner, if the board finds that the public road, highway, street, or alley has been abandoned and not used for a period of twenty-one years as alleged in the petition, the board , by resolution, may order the road, highway, street, or alley vacated, and the road, highway, street, or alley shall pass, in fee, to the abutting landowners , as provided by law, and subject to all of the following:

(1) Any existing right of way in, over, or under the road, highway, street, or alley for the service facilities of any public utility or electric cooperative for as long as the public utility or electric cooperative continues to render service to the public ;

(2) The right of ingress and egress for a public utility or electric cooperative to service and maintain its service facilities as provided under section 5553.043 of the Revised Code;

(3) The right to trim or remove any trees, shrubs, brush, or other obstacles growing in or encroaching onto the right of way that may affect the operation, use, or access to service facilities;

(4) Any right of way for public nonmotorized vehicular recreational use as provided under section 5553.044 of the Revised Code.

Effective Date: 10-20-1972; 06-10-2004



Section 5553.043 - Railroad or public utility company deemed to have permanent easement in vacated portion of road.

When any street, highway, or road, or a portion of any street, highway, or road, is vacated pursuant to any section of this chapter or Chapter 5571. of the Revised Code, and the relocation of any conduits, cables, wires, towers, poles, sewer lines, steam lines, pipelines, gas and water lines, tracks, or other equipment or appliances of any electric cooperative, railroad, or public utility, whether owned privately or by any governmental authority, located on, over, or under the portion of the street, highway, or road affected by the vacation, are not required for purposes of the vacating authority, any affected electric cooperative, railroad, or public utility company shall be deemed to have a permanent easement in the vacated portion of the street, highway, or road for the purpose of accessing, maintaining, operating, renewing, reconstructing, and removing those utility facilities . The permanent easement also confers a right of ingress and egress to service and maintain those utility facilities and a right to trim or remove any trees, shrubs, brush, or other obstacles growing in or encroaching onto the permanent easement that may affect the operation, use, or access to those utility facilities.

Nothing in this section shall be construed to relieve an owner of the right to mine coal who petitions for a proposed improvement from the obligation to pay the relocation costs and expenses of public utility or electric cooperative facilities as provided in this chapter or Chapter 5571. of the Revised Code.

As used in this section, "electric cooperative" has the same meaning as in section 4928.01 of the Revised Code.

Effective Date: 10-16-1961; 06-10-2004



Section 5553.044 - Roads for public nonmotorized vehicular recreational use.

In any proceeding on a petition or resolution to vacate a road which begins on a public road and ends on a public road, the board of county commissioners may determine the suitability of the road for public nonmotorized vehicular recreational use. Such uses include, but are not limited to, hiking, bicycling, horseback riding, and ski touring. They do not include use by motorcycles, snowmobiles, all purpose vehicles, or any other form of motorized vehicle. If the board finds that such uses will not unreasonably interfere with current land uses along the road, it may vacate the road subject to the preservation of a public right of way at least thirty feet wide within such roadway for such uses.

Effective Date: 10-20-1972



Section 5553.045 - Petition by township trustees to vacate township road - title to pass to abutting landowners.

(A) As used in this section, "road" means a road, or portion of a road, which is not used to calculate distributions of the auto registration distribution fund under division (E) of section 4501.04 of the Revised Code and, thus, is not a road or portion of a road certified by the board of township trustees to the director of transportation in accordance with that division as mileage in the township used by and maintained for the public.

(B) A board of township trustees may petition the board of county commissioners to vacate a township road or a portion of a township road by passing a resolution that requests the vacation of the road or portion and includes a description of the general route and termini of the road or portion. The township clerk shall file a copy of the resolution with the board of county commissioners and certify another copy to the county engineer. Within thirty days after receipt of that copy of the resolution, the engineer shall issue to the board of county commissioners a written report similar in content to reports required under section 5553.06 of the Revised Code. The failure of the engineer to provide this report does not affect the actions required under this section and does not invalidate the vacation of a road or portion of a road under this section.

(C) Upon receipt of the copy of the township's resolution, the board of county commissioners shall set a date for a public hearing on the vacation of the road or portion of the road that is not more than forty-five days after the date that the resolution is filed with the board. The clerk of the board shall notify by regular mail the landowners abutting the road or portion of the road proposed to be vacated. That notice shall be sent at least twenty days before the board's public hearing, shall state that the board of township trustees has filed a resolution requesting the vacation of the specified road or portion of the road under this section, and shall inform the landowners of the time and place of the public hearing on this issue. The notice shall be mailed to the addresses of the abutting landowners as they appear on the county auditor's current tax list or the county treasurer's mailing list. Failure of the delivery of this notice to any abutting landowner does not invalidate the vacation of a road or a portion of a road under this section.

(D) After the public hearing, if the board of county commissioners determines that the vacation of the road or portion of the road would be for the public convenience or welfare, it shall adopt a resolution by a majority vote declaring the road or portion to be vacated and file a certified copy of the resolution with the petitioner board of township trustees, the county recorder, and the county engineer.

If the board of county commissioners fails to vote on the issue of vacating the road or portion of the board within sixty days after the township's resolution is filed with it, the road or portion of the road specified in the resolution shall be deemed to be vacated, and the petitioner board of township trustees shall adopt another resolution describing the road or portion of the road that has been vacated and explaining this vacation is by action of this section. The board of township trustees shall file a certified copy of that resolution with the board of county commissioners, the county recorder, and the county engineer.

(E) Once the certified copies of the resolution declaring a road or portion of a road vacated are filed as provided in division (D) of this section, the board of township trustees, by resolution, shall order the road or portion of the road vacated. The vacated road or portion of the road shall pass, in fee, to the abutting landowners subject to all of the following:

(1) A permanent easement as provided in section 5553.043 of the Revised Code in, over, or under the road for the service facilities, as defined in section 5553.042 of the Revised Code, of a public utility or electric cooperative as defined in section 4928.01 of the Revised Code;

(2) The right of ingress or egress to service and maintain those service facilities;

(3) The right to trim or remove any trees, shrubs, brush, or other obstacles growing in or encroaching onto the permanent easement that may affect the operation, use, or access to those service facilities.

Effective Date: 06-10-2004



Section 5553.05 - Hearing on petition for vacation of road.

(A) In the resolution required by section 5553.04 of the Revised Code, the board of county commissioners shall fix a date when it will view the proposed improvement, and also a date for a final hearing thereon.

The board shall give notice of the time and place for both such view and hearing by publication once a week for two consecutive weeks in a newspaper of general circulation in the county where such improvement is located or as provided in section 7.16 of the Revised Code. Such notice, in addition to the date and place of such view and place and time of the final hearing, shall state briefly the character of such improvement.

(B) If the board adopts a resolution to vacate a public road as provided in section 5553.04 of the Revised Code, or if a petition to vacate a public road is filed, the board shall, in addition to the notice of the time and place for hearing prescribed in division (A) of this section, send written notice of the hearing by first class mail at least twenty days before the date of the public hearing to owners of property abutting upon that portion of the road to be vacated, and to the director of natural resources. Such notice shall be mailed to the addresses of such owners appearing on the county auditor's current tax list or the treasurer's mailing list, and such other list or lists that may be specified by the board. The failure of the delivery of such notice does not invalidate any such vacating of the road authorized in the resolution.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1972



Section 5553.06 - Plat and survey - report of county engineer.

If the board of county commissioners, after viewing the proposed improvement, considers such improvement of sufficient public importance, it shall instruct the county engineer to make an accurate survey and plat of such improvement and furnish an accurate and detailed description describing therein the center line and right of way lines. The engineer shall also furnish an accurate and detailed description of each tract of land which he believes it is necessary to take in the event such improvement is made, together with the name of each owner. The engineer shall, at the time of making such survey, set stakes at the termini of each right of way line, at all angles between such termini, and at sufficient other points on the right of way lines so that the bounds of such improvement are discernible to property owners and other interested persons. The engineer shall make a report in writing to the board on or before the date fixed for the final hearing. Such report shall set forth the opinion of the engineer for or against such improvement. In case it is proposed to locate or establish a road, such report shall state the width to which the improvement shall be opened, shall be accompanied by said plat and detailed and accurate descriptions, and shall be filed with the board.

Effective Date: 10-01-1953



Section 5553.07 - Report of engineer read at final hearing - testimony - resolution to proceed.

The board of county commissioners shall at the date of the final hearing on the proposed improvement read the report of the county engineer, and it shall hear any testimony bearing upon the necessity of the improvement for the public convenience or welfare and offered either for or against proceeding with the improvement by any interested persons.

If the board finds such improvement will serve the public convenience and welfare, it shall by resolution enter such finding on its journal and determine to proceed with the improvement. If it finds such improvement will not serve the public convenience and welfare, it shall refuse to proceed with the improvement.

Effective Date: 10-01-1953



Section 5553.08 - Determination to proceed with improvement after modification of plan.

The board of county commissioners, acting in accordance with sections 5553.04 to 5553.07, inclusive, of the Revised Code, may determine to proceed with the proposed improvement with such modifications and changes in the route and termini as in its judgment the public convenience and welfare require. In making such modifications or changes, the board shall cause an accurate and detailed description thereof to be entered on its journal.

Effective Date: 01-10-1961



Section 5553.09 - Payment of compensation and damages.

If the board of county commissioners is of the opinion that the proposed improvement is of sufficient importance to the public to cause the compensation and damages on account thereof to be paid to the persons entitled thereto out of the county treasury, it may so order. If the board is of the opinion that such improvement is not of sufficient importance to cause the compensation and damages to be paid from the treasury, it may determine to proceed with the improvement only upon the condition that the compensation and damages, or such part thereof as it deems reasonable and just, be paid by the landowners of lands within the vicinity who will be benefited by the improvement, and the balance shall be paid out of the treasury. In such event the board shall include in its order a schedule setting forth the names of such landowners, a pertinent description of such lands, and a statement of the amount of compensation and damages to be paid by the owner of each parcel of such lands. When a portion of the compensation and damages is ordered to be paid by the landowners who will be benefited by the improvement, the board may abandon the improvement on the failure of such benefited landowners to pay the compensation and damages adjudged against them by the time fixed therefor.

Effective Date: 10-01-1953



Section 5553.10 - Record of proceedings - board shall make improvement and furnish map - unopened road shall be vacated.

When, on the final hearing on the proposed improvement, the board of county commissioners finds in favor of such improvement, and determines to proceed therewith, it shall cause a record of the proceedings, including the survey, plat, and accurate and detailed description of such improvement, to be entered forthwith in the proper road records of the county by the county engineer.

If the proceeding is for the location or establishment of a road, the board shall open up the road as established and such road shall be a public road, and shall be kept open, maintained, and improved as provided by law. If the proceeding is for the vacation of a road, the board shall order the road vacated and it shall cease to be a public road. The board shall furnish the director of natural resources with a full and accurate description or map of any right of way retained for public nonmotorized vehicular recreational use. If the proceeding is for the alteration, widening, straightening, or change in the direction of a road, the board shall make the necessary order to accomplish such purpose. Any part of the road made unnecessary by any change or alteration shall be ordered vacated.

No road shall be opened or property taken until all compensation and damages allowed are paid, or the amount thereof, as allowed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

A road, or part thereof, which remains unopened for seven years after the order establishing it was made or authority granted for opening it shall be vacated, and the right to build it pursuant to the establishment in the original proceedings therefor shall be barred.

Effective Date: 10-20-1972



Section 5553.11 - Proceedings after improvement ordered.

If the board of county commissioners, at its final hearing on the proposed improvement, orders the improvement established, it shall proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 5553.12 - [Repealed].

Effective Date: 01-01-1966



Section 5553.13 - Improvement on county line.

When the proposed improvement is along or upon a county line or crosses such county line or extends as a continuous road from one county into or through one or more adjoining counties, the boards of county commissioners of the counties interested shall sit as a joint board.

Effective Date: 10-01-1953



Section 5553.14 - View and hearing by joint board - resolution.

If the joint board of county commissioners is of the opinion that it is for the public convenience or welfare to make the proposed improvement, it shall declare the necessity therefor by resolution at the meeting provided for in section 5553.13 of the Revised Code. Such resolution shall set forth generally the route and termini of the road, or part thereof, to be located, established, or vacated, or the general manner in which such road is to be altered, widened, straightened, or the direction thereof changed. Such resolution shall fix a date when the joint board will view the proposed improvement and the date of the final hearing thereon. The joint board shall give notice of the time and place for both such view and hearing by publication in each county interested in like manner as though such project were a single county improvement. The joint board shall appoint the county engineer of one of the interested counties to act in the matter. Such proceedings shall be conducted thereafter by the joint board as though the proceedings were before a single board as provided in sections 5553.04 to 5553.11, inclusive, of the Revised Code. A portion of a road upon a county line may be located wholly within one county when it is necessary to avoid some place on the county line where the construction thereof would be unusually expensive or difficult.

Effective Date: 01-01-1966



Section 5553.15 - Record of proceedings of joint board - copies sent to other counties.

The board of county commissioners of the county having the greatest population of any of the interested counties participating in the proposed improvement shall keep a full and accurate record of the proceedings. At the conclusion of the proceedings, it shall certify a copy thereof to each county interested, to be placed upon the proper road record of such county.

Effective Date: 10-01-1953



Section 5553.16 - Cost of joint improvement divided among interested counties.

The compensation and damages awarded in case of a joint improvement, together with the expenses thereof, shall be divided among the counties interested, as the joint board of county commissioners agrees and determines. In case of failure to agree on the proportion which each county is to pay, the joint board shall certify that fact to the director of transportation who shall thereupon make such apportionment.

Effective Date: 09-28-1973



Section 5553.17 - [Repealed].

Effective Date: 01-01-1966



Section 5553.18 - Determining true line of road - petition.

When the place of beginning the true course or boundaries of a road is uncertain by reason of the removal of any monument or witness by which such road was originally designated, or the destruction of any record, or from any other cause, the board of county commissioners of the county in which such road is located, upon the filing of a petition signed by at least twelve freeholders of the county residing in the vicinity of such road, shall cause the county engineer to view and find the true line of such road.

Effective Date: 10-01-1953



Section 5553.19 - Notice of hearing upon report of county engineer - objections.

The county engineer shall view and survey the road as provided in section 5553.18 of the Revised Code, and shall make a return of the survey and plat of the road to the board of county commissioners. Upon the filing of the report of the engineer, the board shall give notice of the filing of such report by publication as provided in section 7.16 of the Revised Code or once each week for three consecutive weeks in a newspaper of general circulation in the county in which such road is situated. Such notice shall state the date and time of the hearing upon the report of the engineer. If exceptions or objections are made, the board shall hear them, and it may approve or reject said report. If the report of the engineer is approved, the board shall cause such report to be recorded together with the survey and plat of such road.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5553.20 - Civil action to establish true line of road.

When the county engineer is unable to ascertain with certainty the true course and boundary line of a road, the board of county commissioners may prosecute a civil action against the owners of the land abutting upon such road to ascertain and have the boundaries of such road judicially established in one action. Any road, the true course of which is surveyed and fixed as provided in this section and sections 5553.18 and 5553.19 of the Revised Code, shall to the limits of such boundaries be a public highway. The engineer and board may not change the line of any road under sections 5553.18 and 5553.19 of the Revised Code from that which has been opened and used by the public for a period of seven years immediately preceding the application provided for in section 5553.18 of the Revised Code; but this section does not authorize any encroachment by abutting property owners on said road as opened and used.

Effective Date: 10-01-1953



Section 5553.21 - Establishing true line of road by agreement.

Whenever the place of beginning, true course, or boundaries of a road are uncertain by reason of the removal of any monument or witness by which such road was originally designated, or the destruction of any record, or from any other cause, and the adjacent landowners are able to agree on the true course and boundaries of such road, they may call upon the county engineer to make a true plat and description thereof. Such plat and description shall be signed and acknowledged by such adjacent landowners, and placed upon the proper road records of the county. Thereafter the plat and description contained in the road records shall constitute the true course and boundaries of such road. Such plat and description shall first be approved by the engineer and the board of county commissioners. If the road is located in two or more counties, the plat and description shall be approved by the board of each county.

Effective Date: 10-01-1953



Section 5553.22 - Determining boundaries of road located in two or more counties - joint meeting.

When any road, the true course of which it is sought to fix, establish, and determine, is located in two or more counties, the petition provided for in section 5553.18 of the Revised Code shall be filed with the board of county commissioners of either county interested. The board of such county shall file within ten days a certified copy of said petition with the boards of the other counties interested, and the board of the county where the original petition is filed shall call a joint meeting of the boards of the counties interested, to be held within thirty days from the filing of such petition. Such proceedings shall be had by a joint board as are provided for in the case of a petition filed with a single board.

Effective Date: 10-01-1953



Section 5553.23 - Petition by landowner to relocate road or trail - vacation of unimproved public roads.

If a person through whose land a public road has been established, which is under the jurisdiction of the board of county commissioners, desires to turn or change or relocate such road or any part thereof through any part of the person's land, the person may file a petition with the board of county commissioners setting forth briefly the particular change desired. Upon the receipt of such petition, the board shall give notice by publication once not later than two weeks prior to the date for the hearing on such petition in a newspaper of general circulation in said county, stating that such petition has been filed and setting forth the change desired in such road and the date and place for the hearing on said petition. If a public road was once established for public convenience through private lands, but has not been improved by public funds and for more than twenty-one years has not been used, the owner of such land may petition the board to vacate the road in accordance with proceedings under sections 5553.04 to 5553.11 of the Revised Code.

A person through whose land a trail right of way has been preserved under section 5553.044 of the Revised Code may file a petition to turn or change the route of the trail right of way in the manner provided in this section, and such petition shall be acted upon in the manner set forth in sections 5553.23 to 5553.31 of the Revised Code. Notice of the hearing in such case shall also be made by first class mail to the director of natural resources. If the board turns or changes the route of the trail right of way, it shall furnish the director with a full and accurate description or map of the change.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-20-1972



Section 5553.24 - Survey and report of county engineer on desired change in road.

Upon the receipt of the petition provided for in section 5553.23 of the Revised Code, the board of county commissioners shall order the county engineer to make a survey of the ground over which the road is proposed to be changed and to make a report in writing, together with a plat and survey of the proposed change and his opinion as to its advantage or disadvantage. The report of such engineer shall be filed with the board prior to the hearing on such petition.

Effective Date: 10-01-1953



Section 5553.25 - Hearing upon petition to change road - finding of board.

At the hearing had upon the petition provided for in section 5553.23 of the Revised Code, the board of county commissioners may hear evidence for or against changing the road, and if it is satisfied that the proposed change will not cause serious injury or disadvantage to the public, it may make a finding of such fact in its journal and authorize the petitioner to change such road in conformity with the prayer of the petition. The board may grant the change as prayed for in the petition, or it may order such change of the route of such road as will, in its judgment, be for the best interest of the public.

Effective Date: 10-01-1953



Section 5553.26 - Petitioner shall pay cost of changing road - bond.

Upon receiving satisfactory evidence that the road has been changed as authorized by it under section 5553.25 of the Revised Code, and opened to the legal width and improved as required by it, the board of county commissioners shall declare such new road a public highway and cause a record thereof to be made and at the same time vacate so much of the old road as is rendered unnecessary by the new road. The person petitioning for such change shall in all cases pay all costs and expenses in connection with the proceedings, as found and determined by the board, and the expense of making such change including the cost of relocation of any conduits, cables, wires, towers, poles or other equipment or appliances of any public utility, located on, over or under such road. The petitioner shall, on the filing of the petition for such change, give bond to the satisfaction of the board in such amount as it determines to secure payment of the costs of the proceeding and to cover the expense of making the change called for by the proposed improvement.

Effective Date: 08-01-1955



Section 5553.27 - Procedure to change road located in two or more counties - proceedings by joint board.

If the road which a landowner proposes to turn or change as provided in section 5553.23 of the Revised Code is located in two or more counties, he may file his petition with the board of county commissioners of either county. Such board shall within ten days thereafter cause a copy of said petition to be certified to the boards of the other counties interested and shall at the same time fix a time not later than thirty days for a hearing upon such petition. Such proceedings shall be had before the joint board of county commissioners as are provided for in proceedings had before a single board. The joint board at its first meeting shall require the petitioner to file a bond to cover the costs of the proceeding and the expense of the proposed change in such road.

Effective Date: 10-01-1953



Section 5553.28 - Majority vote of joint board required.

In all hearings before a joint board of county commissioners under sections 5553.01 to 5553.27, inclusive, of the Revised Code, a majority vote of the board of each county shall be necessary to establish any improvement.

Effective Date: 10-01-1953



Section 5553.29 - Adjournment of hearing - proceedings of joint board certified to other counties.

The board of county commissioners or the joint board of county commissioners may adjourn any hearings under sections 5553.01 to 5553.27, inclusive, of the Revised Code, as the necessities of the case require. Such adjournment shall be taken to a day certain to be fixed by the board or joint board at the time of such adjournment. The proceedings of the joint board shall be certified to each of the counties interested in the proceedings.

Effective Date: 10-01-1953



Section 5553.30 - Appeal from order dismissing or refusing to grant petition for improvement.

Any petitioner may appeal from the order of the board of county commissioners, or joint board of county commissioners, dismissing or refusing to grant the prayer of the petition for an improvement. Any person interested may appeal from an order granting such improvement. Such appeal may be perfected in the manner provided in sections 5563.01 to 5563.17, inclusive, of the Revised Code, and if the order appealed from is that of a joint board, an appeal may be taken to the probate court of any county in which said improvement or any part thereof is situated.

Effective Date: 01-01-1966



Section 5553.31 - Dedication of land for road purposes - proceedings.

Any person may, with the approval of the board of county commissioners, dedicate lands for road purposes. A definite description of the lands to be dedicated with a plat of such lands thereto attached and signed by the party dedicating such lands, with the approval and acceptance of the board indorsed thereon, shall be placed upon the proper road records of the county in which such road is situated. The board shall not approve and accept the dedication of any land for road purposes until any lien attached to such land under division (A) of section 505.82 of the Revised Code is satisfied. If the lands so dedicated contemplate a change in an existing road, the same proceedings shall be had thereon, after the board by proper resolution approves and accepts the lands for such purpose, as are provided in cases where the board by unanimous vote declares its intention to locate, establish, widen, straighten, vacate, or change the direction of a road without a petition therefor, but otherwise the proposal to dedicate lands for road purposes, together with the acceptance of the grant by the board, constitutes the lands so dedicated a public road without any further proceedings thereon.

Effective Date: 09-26-1978



Section 5553.41 - Petition to obtain road through lands of another.

Any person, firm, or corporation desiring to secure for the use of the public a road leading from any land owned by said person, firm, or corporation through the land of another person to a public highway may file a petition with the board of county commissioners describing the road so desired and giving the respective names and places of residence of the owners of all the land through which the proposed road will pass.

Effective Date: 10-01-1953



Section 5553.42 - Notice of filing petition to obtain road through lands of another - service.

The board of county commissioners shall give notice to the owners of lands through which the proposed road will pass of the filing of the petition provided for in section 5553.41 of the Revised Code and the date and place of the hearing thereon. Such notice shall be served on such owners personally, or by leaving a copy of such notice at the usual place of residence of such owners at least five days before the date of the hearing on said petition. Proof of service of such notice shall be made by affidavit of the person serving such notice. If any of such owners are nonresidents of the county, the board shall give notice to such nonresidents by publication once each week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. A copy of the newspaper containing such notice shall be mailed by the county auditor to each nonresident whose post-office address is known to such auditor. Such notice shall state the time and place of the hearing on claims for compensation and damages.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5553.43 - Establishing road - right of entry.

If the board of county commissioners finds the road petitioned for will serve the public convenience or welfare, it shall establish such road; or it may establish a road for the use of the public, with such changes or alterations in the route or course thereof as it deems necessary for the protection of the rights of other owners. The amounts of compensation due the owner shall be determined in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

When the petitioner for said road has paid to the owners of lands through which said road will pass the amount found due them for compensation or damages, he may enter upon the premises and open up the road.

Effective Date: 01-01-1966






Chapter 5555 - COUNTY ROAD IMPROVEMENT

Section 5555.01 - County road improvement definitions.

As used in this chapter:

(A) "Cost" or "costs" includes compensation, damages, and expenses that are incident to an improvement covered by this chapter and all items of cost described in division (B) of section 133.15 of the Revised Code that are incident to an improvement covered by this chapter.

(B) "Public obligations" has the same meaning as in section 133.01 of the Revised Code.

(C) "Road" includes any state or county road or part of any state or county road, or any state or county road and any municipal corporation street, or part of a road or street of those types, which form a continuous road improvement.

Effective Date: 03-12-2001



Section 5555.02 - General powers of board of county commissioners relating to public roads.

The board of county commissioners may construct a public road by laying out and building a new road, or by improving, reconstructing, or repairing any existing public road or part of an existing public road by grading, paving, widening, altering, straightening, vacating, changing the direction, draining, dragging, graveling, macadamizing, resurfacing, applying dust preventives, or otherwise improving the same, and, where an established road has been relocated, the board may construct and maintain connecting roads between the old and new locations as will provide reasonable access thereto. The board also may place a county road on nonmaintained status pursuant to section 5541.05 of the Revised Code. The board may purchase or lease, erect, and maintain automatic traffic signals at intersections of public highways outside municipal corporations as necessary for the protection of the public traveling upon those highways. Automatic traffic signals shall not be placed at intersections of public highways on the state highway system unless the board first obtains the approval of the director of transportation.

This section does not apply to roads or highways on the state highway system, except such portions as the board constructs under plans and specifications approved by the director and under the director's supervision and inspection.

Effective Date: 09-28-1973; 06-10-2004



Section 5555.021 - Improving approaches to rural mail boxes.

The board of county commissioners may construct, improve, maintain, or repair the berm of any road under its jurisdiction, in order to provide a hard surface, or other improved approach to rural mail boxes located on public highways.

Effective Date: 10-13-1965



Section 5555.022 - Improving roads where no special assessment levied.

(A) A board of county commissioners, by resolution adopted by a majority vote and acting without regard to or the necessity for a petition, may find that the public convenience and welfare require the improvement of any public road or roads, or parts of any public road or roads, identified in that resolution in a manner provided in section 5555.06 of the Revised Code and may fix the route and termini of the improvement. If the board determines, in that resolution or in a subsequent resolution, that special assessments are not to be levied and collected to pay any part of the county's costs of the improvement, the board, in that resolution or in a subsequent resolution, including a resolution authorizing the issuance or incurrence of public obligations for the improvement, may authorize the improvement and the expenditure of funds required by the county for its construction and may proceed with the improvement without regard to any other procedures required by sections 5555.03 to 5555.42, 5555.45 to 5555.47, 5555.50, and 5555.81 to 5555.83 of the Revised Code except as otherwise provided in this section.

(B) This section applies to and authorizes an improvement located wholly within a single county, an improvement located in a county and one or more other counties in this state, an improvement along the county line between a county and one or more other counties in this state, an improvement extending from a county into or through one or more adjoining counties in this state, and an improvement on or along the line between this state and an adjoining state. If an improvement involves more than one county in this state, the portion of the cost of the improvement to be borne by each county, after deducting any amount agreed to be paid by any township in that county in which the improvement is located in whole or in part, shall be determined, without regard to or necessity for a joint board of county commissioners, in an agreement among the counties. Those counties may proceed in accordance with this section if special assessments are not to be levied and collected, or may proceed in accordance with the provisions of this chapter applicable to a single county improvement if special assessments are to be levied and collected. If an improvement is on or along the line between this state and an adjoining state, the portion of its cost to be borne by a county in this state shall be determined in an agreement between the county and the proper authorities of the adjoining state or its participating or cooperating subdivision or agency.

(C) The following provisions also apply to an improvement undertaken pursuant to this section:

(1) The improvement and the proceedings for its construction and financing, including a contract for the construction, may include, consistent with the other provisions of this section and notwithstanding any provisions of this chapter to the contrary, any road or roads or parts of any road or roads, and the provisions of sections 5555.61 to 5555.69 of the Revised Code relating to contracts for the construction of an improvement shall be construed accordingly and shall be controlling to the extent applicable.

(2) Any surveys, plans, profiles, cross sections, estimates of cost, and specifications that may be required:

(a) In the case of a single county improvement, shall be prepared by the county engineer at the direction of the board of county commissioners and shall require the board's approval;

(b) In the case of an improvement undertaken cooperatively by two or more counties in this state, shall be prepared by a county engineer of one of the counties as agreed to by the relevant boards of county commissioners or, if the boards are unable to so agree and certify that fact jointly to the director of transportation, by a county engineer of one of those counties designated by the director, and the surveys, plans, profiles, cross sections, estimates of cost, and specifications so prepared shall require the approval of each of the boards;

(c) In the case of an improvement on or along the line between this state and an adjoining state, shall be prepared by the county engineer of the county in this state and shall require the approval of the board of county commissioners and the proper authorities of the adjoining state or its participating or cooperating subdivision or agency.

(D) In the case of an improvement undertaken pursuant to this section on or along the line between this state and an adjoining state, a board of county commissioners also may join in its construction with the department of transportation and the equivalent department of the other state as if the improvement were wholly within this state.

(E) If, in the case of an improvement undertaken pursuant to this section involving two or more counties in this state, the boards of county commissioners of the relevant counties are unable to agree upon the portion of the costs of the improvement to be borne by each county and certify that fact jointly to the director of transportation, the director shall make the apportionment and certify it to each of the counties.

(F) A board of county commissioners may order that the county's cost of an improvement undertaken pursuant to this section be paid from tax levies or a road improvement fund referred to in section 5555.43 of the Revised Code. A county may enter into an agreement with any township in which the improvement is located in whole or in part for the allocation of the cost between the county and the township.

(G) Proceedings for the appropriation of real property or interests in real property needed by a county for an improvement undertaken pursuant to this section shall take place in accordance with sections 163.01 to 163.22 of the Revised Code.

(H) If, in the case of an improvement undertaken pursuant to this section involving two or more counties in this state, public obligations are issued or incurred to pay the costs of the improvement, the obligations shall be issued separately by each county for its portion of those costs, and the boards of county commissioners may provide for the construction of a portion of the improvement wholly within one county as and to the extent authorized for a joint board of county commissioners by section 5555.32 of the Revised Code.

(I) Actions required or authorized to be taken by a board of county commissioners pursuant to this section may be taken, consistent with the other provisions of this section, by a majority vote of the members of the board.

Effective Date: 03-12-2001



Section 5555.03 - Petition to board by fifty-one per cent of landowners.

When a petition is presented to the board of county commissioners asking for the construction, reconstruction, improvement, or repair of any public road or part thereof and signed by at least fifty-one per cent of the land or lot owners, residents of such county, who are to be specially taxed or assessed for said improvement, the board shall, within thirty days after such petition is presented, go upon the line of the proposed improvement and, after viewing it, determine whether the public convenience and welfare require that such improvement be made. The petition shall state the method of paying the compensation, damages, and expenses of the improvement desired by the petitioners, who may request that such compensation, damages, and expenses be apportioned and paid in any one of the methods provided by section 5555.41 of the Revised Code.

When such a petition is filed with the board, said improvement may be determined upon and all orders with reference thereto may be made by a majority vote of the board. The procedure for such improvement shall otherwise be the same as it is when the board proceeds without a petition.

Effective Date: 10-01-1953



Section 5555.04 - Landowners must be specially taxed to be counted as petitioners.

Lot or land owners who are not otherwise taxed than to raise the proportion of the cost and expenses of the improvement, petitioned for pursuant to section 5555.03 of the Revised Code, to be paid by the township, or by the county as a whole, shall not be considered as specially taxed or assessed for said improvement, and such persons shall not be counted either for or against the improvement in determining whether the required number of persons have signed the petition for said improvement.

Effective Date: 10-01-1953



Section 5555.05 - Certain persons shall not be counted as petitioners.

In determining whether the required number of persons necessary to give the board of county commissioners jurisdiction of the improvement have signed the petition described in section 5555.03 of the Revised Code asking for such improvement, the following persons shall not be counted either for or against the improvement:

(A) Resident landowners whose only real estate within the legal assessment distance of the improvement is located in a municipal corporation shall not be counted.

(B) Owners of life and leasehold estates shall not be counted.

(C) Minors and other persons under legal disability shall not be counted unless represented by legal guardians, in which case the action of such guardian shall be binding upon such persons.

(D) All tenants in common of any undivided estate, resident within the county, shall be counted as a unit, and if all are not united, either for or against the improvement, none of such tenants in common shall be counted in determining whether the requisite number of persons have signed such petition.

No person signing a petition shall be permitted to withdraw therefrom unless the board finds there was fraud or misrepresentation in obtaining his signature.

Effective Date: 10-01-1953



Section 5555.06 - Resolution by board - plans by county engineer.

The board of county commissioners may by resolution adopted by a unanimous vote find that the public convenience and welfare require the improving of any public road or part thereof by grading, draining, paving, straightening, or widening such road and constructing or reconstructing any bridges and culverts necessary for such improvement. The resolution shall fix the route and termini of such improvement, and shall apportion the cost thereof, which apportionment may be made upon different bases for various portions of any road to be improved. Such cost shall be apportioned and paid in any one of the methods provided by section 5555.41 of the Revised Code.

The board shall in said resolution order the county engineer to prepare the necessary surveys, plans, profiles, cross sections, estimates of cost, and specifications for the improvement, together with an estimated assessment, based upon the estimates of cost, upon the real estate to be charged therewith, of such part of the estimated damages and expenses of such improvement as are to be specially assessed. Such estimated assessment shall be according to the benefits which will result to such real estate. In making such estimated assessment, the engineer may take into consideration and previous special assessment made upon such real estate for road improvements.

The board may order the engineer to make alternate surveys, plans, profiles, cross sections, estimates, and specifications, providing therein for different widths of roadway, different materials, or other similar variations. The engineer may, without instructions from the board, prepare and submit to the board alternate surveys, plans, profiles, cross sections, estimates, and specifications, providing therein for different widths of roadway, different materials, or other similar variations.

If alternate surveys, plans, profiles, cross sections, estimates, and specifications are approved by the board of county commissioners or submitted by the engineer on his own motion, the board of county commissioners and the engineer acting together shall constitute a board for the selection of the particular plan, profile, cross sections, estimate, and specifications to be used and shall, after the opening of bids, determine by a majority vote of such board which of said surveys, plans, profiles, cross sections, estimates, and specifications shall be finally adopted for the improvement.

After the passage of the resolution provided for in this section, all subsequent proceedings of the board of county commissioners with respect to said improvement may be had by a majority vote.

Effective Date: 10-01-1953



Section 5555.07 - Copies of surveys, plans, and estimates transmitted to board - notice, hearing.

The county engineer shall prepare and file with the board of county commissioners, by the time fixed therefor by the board, copies of the surveys, plans, profiles, cross sections, estimates of costs, and specifications for the improvement and estimated assessments upon lands benefited thereby. Thereupon such board shall file such copies in its office for the inspection and examination of all persons interested. Except in a case involving the improvement of a public road in which no land or property is taken or assessed, the board shall publish in a newspaper of general circulation in the county, for the period of two weeks or as provided in section 7.16 of the Revised Code, notice that a resolution has been adopted providing for said improvement, and that copies of the surveys, plans, profiles, cross sections, estimates, and specifications, together with estimated assessments upon the lands benefited by such improvement for the proportion of the cost thereof to be assessed therefor, are on file in the office of the board for the inspection of persons interested therein. Such notice shall state the time and place for hearing objections to said improvement and to such estimated assessments. In a case involving the improvement of a public road in which no land or property is taken or assessed, the board shall publish the notice required by this section once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code.

At such hearing the board may order said surveys, plans, profiles, cross sections, estimates, and specifications to be changed or modified and shall make such adjustments of the estimated assessments as seem just to it. Thereupon the board may approve such surveys, plans, profiles, cross sections, specifications, and estimates and approve and confirm estimated assessments as made by the engineer or as modified and changed by the board. Such assessments when so approved and confirmed shall be certified to the county auditor of the county and shall thereupon become a lien upon the land charged therewith. The board may declare against said improvement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-13-1997



Section 5555.08 - Confirmation of estimated assessments - certification to county auditor.

A board of county commissioners may defer its consideration, adjustment, approval, and confirmation of the estimated assessments until all questions of compensation and damages have been determined and until the contract for the improvement has been let and the exact cost of the improvement, including compensation and damages, has been ascertained. If a board approves and confirms the estimated assessments, as made by the county engineer, or as modified and changed by the board, under authority of section 5555.07 of the Revised Code and prior to the determination of the exact cost of the improvement, such board shall, after all questions of compensation and damages have been determined, and after the improvement has been completed, cause the exact cost thereof to be determined. The board shall thereupon certify to the county auditor the estimated cost and the actual cost, including all compensation and damages allowed, and the auditor shall thereupon correct and adjust the assessment against each parcel of real estate, so that the total amount to be paid by the owner of each such parcel is based upon the actual cost of the improvement, including compensation and damages.

Effective Date: 10-01-1953



Section 5555.09 - Appropriation of land for improvements.

If the surveys, plans, profiles, and cross sections prepared by the county engineer pursuant to section 5555.07 of the Revised Code show that lands will be required for the improvement, the board of county commissioners shall proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 5553.10 to 5553.12 - [Repealed].

Effective Date: 01-01-1966



Section 5553.051 - [Effective 7/1/2013] Fees to cover costs of notice.

The board of county commissioners may establish a fee to cover the actual costs the county incurs in providing published notice and mailed notice as required by section 5553.05 of the Revised Code. The board may require an initial deposit to be paid at the time a petition for vacation of a road is filed under section 5553.04 of the Revised Code or promptly thereafter. The clerk of the board shall maintain an accurate and detailed accounting of all funds received under this section and expended in providing the required published and mailed notice.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5555.13 - Order after determination.

After the determination of claims for compensation for lands taken, if the board of county commissioners is still satisfied that the public convenience and welfare require that such improvement be made, and that the cost of such improvement will not be excessive in view of the public utility thereof, the board shall order by resolution that it proceed with such improvement. The board shall adopt the surveys, plans, profiles, cross sections, estimates, and specifications for such improvement, together with the assessments against property benefited by such improvement, as reported by the county engineer, or with any modifications made by the board or court, and shall order an assessment upon lands benefited by said improvement in accordance with such report of estimated assessments, or in accordance with any modification thereof made by the board or by the court on appeal.

If, in view of the amount of compensation and damages allowed by the court, the board is of the opinion that said improvement should not be made, the board shall so order.

Effective Date: 01-01-1966



Section 5555.21 - Petition relating to improvement in more than one county.

When the proposed improvement is in two or more counties or along the county line between two or more counties in this state or extends from one county into or through one or more adjoining counties in this state, the petition described in section 5555.03 of the Revised Code may be filed with the board of county commissioners of any one of the interested counties. The board with which said petition is filed shall cause a certified copy thereof to be filed with the board of each of the other counties in which some part of the proposed improvement is situated.

Effective Date: 10-01-1953



Section 5555.22 - Action by joint board on petition.

The boards of county commissioners shall meet as a joint board at the time and place designated by the board of the county where the original petition is filed pursuant to section 5555.21 of the Revised Code. The time so designated for the joint meeting shall be within thirty days from the date of the filing of the petition. Such joint board shall determine whether the petition has been signed by the requisite number of landowners who are to be specially assessed for such improvement, and it shall thereupon go upon the line of the road and shall jointly act in the same manner as though the proceedings were had before a single board. A majority of such joint board may order the construction of such road, but such majority shall be composed of at least one commissioner from each county in which the improvement is located.

No person signing a petition shall be permitted to withdraw therefrom unless the joint board finds there was fraud or misrepresentation in obtaining his signature.

Effective Date: 10-01-1953



Section 5555.23 - Improvement by joint board without petition.

The boards of county commissioners of two or more counties, acting as a joint board, may, by a resolution passed by unanimous vote, order the construction, reconstruction, improvement, or repair of any road located in said counties, or extending from one of said counties into or through adjoining counties, or along the line between said counties, and the joint board shall thereupon proceed with the improvement as if it were constructed upon a petition filed therefor.

Effective Date: 10-01-1953



Section 5555.24 - Appointment of county engineer by joint board - copies of surveys transmitted to each board.

After the joint board of county commissioners has granted the improvement, it shall appoint a county engineer of one of the counties interested, who shall make such surveys, plans, profiles, cross sections, estimates, and specifications as are necessary and transmit copies of them to each board interested in said improvement. If a majority of the joint board is unable to agree as to the appointment of an engineer, the joint board shall thereupon certify that fact to the director of transportation who shall designate a county engineer of one of the interested counties.

Effective Date: 09-28-1973



Section 5555.25 - Method of payment and proportion of costs - notice of assessments - apportionment by director of transportation.

When a joint board of county commissioners is proceeding upon a petition for a road improvement, the compensation, damages, and expenses of the improvement shall be apportioned and paid in the method specified in the petition, which may be any one of the methods provided by section 5555.41 of the Revised Code. When a joint board acts by unanimous vote and without the filing of a petition, it shall set forth in its resolution declaring the necessity for the improvement the method of apportioning and paying the compensation, damages, and expenses of the improvement, which may be any one of the methods provided by such section. The joint board shall also determine the proportion of the compensation, damages, and expenses of such improvement to be paid by each of the several counties interested in the improvement.

The board of each interested county shall, with the assistance of the county engineer of that county, make the assessments against the real estate within said county to be charged therewith of the proportion of the compensation, damages, and expenses of said improvement to be raised by special assessment against the benefited real estate within such county. In making such assessments, like notice shall be given and the same proceedings had by each interested board as in the case of improvements wholly within one county.

If the joint board cannot agree on the apportionment of the compensation, damages, and expenses of the improvement among the several counties interested in such improvement, the joint board shall certify that fact to the director of transportation who shall thereupon make such apportionment.

Effective Date: 09-28-1973



Section 5555.26 - Each county may choose different method of apportionment.

When a petition asking for the construction, reconstruction, improvement, or repair of a road in two or more counties, or along the county line between two or more counties in this state, is filed with the board of county commissioners of any one of said counties, the petitioners are not limited to the statement of a single method of paying the compensation, damages, and expenses of the improvement, but may request in the petition that the share of each interested county be apportioned by a different method, subject to the limitation that as to each county the method requested must be one of the methods provided by section 5555.41 of the Revised Code.

A joint board acting by unanimous vote and without the filing of any petition, and ordering the improvement of a road in two or more counties, or along the county line between two or more counties in this state, may order the proportionate part of the compensation, damages, and expenses of each county to be paid in a different method, subject to the limitation that as to each county the method selected must be one of the methods provided by sections 5555.41 to 5555.43, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5555.27 - Hearing for objections by joint board - notice.

As soon as the county engineer has transmitted to the several boards of county commissioners copies of the engineer's surveys, plans, profiles, cross sections, estimates, and specifications for the improvement, the joint board of county commissioners shall, except in cases of reconstruction or repair of roads where no lands or property are taken, fix a time and place for hearing objections to said improvement. The joint board shall thereupon, except in cases of reconstruction or repair of roads where no lands or property are taken, publish in a newspaper of general circulation within each interested county, once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, a notice that such improvement is to be made and that copies of the surveys, plans, profiles, cross sections, estimates, and specifications therefor are on file in the office of the board of each interested county for the inspection and examination of all persons interested therein. Such notice shall also state the time and place for hearing objections to said improvement. Proceedings for the appropriation of land needed for such improvement shall be maintained in accordance with sections 163.01 to 163.22 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1966



Section 5555.28, 5555.29 - [Repealed].

Effective Date: 01-01-1966



Section 5555.30 - Decision of joint board as to improvement.

After all questions relating to compensation and damages have been disposed of, the joint board shall decide whether it will proceed with the improvement, and if it decides to proceed therewith, it shall adopt the surveys, plans, profiles, cross sections, estimates, and specifications for the improvement as reported by the county engineer or with such modifications as the joint board and the engineer agree upon.

Effective Date: 01-01-1966



Section 5555.31 - Procedure when improvement is in one county but within assessment distance of another.

When the proposed improvement is wholly within one county but within less than the legal assessment distance of the county line, and a petition is filed asking for such improvement, signed by fifty-one per cent of the persons to be specially assessed therefor, such improvement shall be regarded as a joint county improvement, and shall be made in accordance with sections 5555.21 to 5555.30, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5555.32 - Joint board may place portion of improvement wholly within one county.

A joint board of county commissioners has jurisdiction to provide for the construction of a portion of a road improvement wholly within one county when it is necessary to avoid some place on the county line where the construction thereof would be unusually expensive or difficult.

Effective Date: 10-01-1953



Section 5555.33 - Bond issue by each county.

If bonds are issued in anticipation of the collection of taxes and assessments on account of the improvement, such bonds as are required shall be issued separately by each county to cover its proportion of the costs and expenses of such improvement.

Effective Date: 10-01-1953



Section 5555.34 - Single county procedure applicable to joint board.

Sections 5555.01 to 5555.72, inclusive, of the Revised Code relating to improvements wholly within one county shall when applicable apply to improvements authorized by a joint board of county commissioners.

Effective Date: 10-01-1953



Section 5555.41 - Apportionment of costs.

The compensation, damages, and expenses of the improvement shall be apportioned and paid in any one of the following methods, as set forth in the petition described in section 5555.03 of the Revised Code.

(A) Not less than thirty-five nor more than fifty per cent thereof shall be paid out of the proceeds of any levies for road purposes upon the grand duplicate of all taxable property in the county, or out of any funds available therefor. Not less than twenty-five nor more than forty per cent thereof shall be paid out of the proceeds of any levies for road purposes upon the taxable property of any township in which said improvement is situated in whole or in part. The balance thereof, which shall not be less than twenty nor more than thirty-five per cent, shall be assessed against the real estate abutting upon said improvement, or the real estate situated within one-half mile of either side of such improvement, or the real estate situated within one mile of either side thereof, according to the benefits accruing to such real estate.

(B) Not less than one half nor more than two thirds thereof shall be paid out of the proceeds of any levies for road purposes upon the taxable property of any township in which such improvement is situated in whole or in part. The balance thereof shall be assessed against the real estate abutting upon the improvement, or the real estate situated within one-half mile of either side of said improvement, or the real estate situated within one mile of either side thereof, according to the benefits accruing to such real estate.

(C) All or any part thereof shall be assessed against the real estate abutting upon said improvement, or the real estate situated within one-half mile of either side thereof, or the real estate situated within one mile of either side thereof, or the real estate situated within two miles of either side thereof, according to the benefits accruing to such real estate. The balance thereof shall be paid by the county and the township in which such improvement is situated in whole or in part, in such proportion as is agreed upon between the board of county commissioners and the board of township trustees.

(D) All or any part thereof shall be assessed against the real estate abutting upon said improvement, or the real estate situated within one-half mile of either side thereof, or the real estate situated within one mile of either side thereof, or the real estate situated within two miles of either side thereof, according to the benefits accruing to such real estate. The balance thereof shall be paid out of the proceeds of any levies for road purposes upon the grand duplicate of all the taxable property in the county or from any funds in the county treasury available therefor.

When the board of county commissioners acts by unanimous vote and without the filing of a petition as provided in section 5555.06 of the Revised Code, the board shall set forth in its resolution declaring the necessity for the improvement the method of apportioning and paying the compensation, damages, and expenses of the improvement which may be any one of the methods provided in this section.

Effective Date: 10-01-1953



Section 5555.42 - Application to court if equitable assessment cannot be made.

A board of county commissioners desiring to construct a county road improvement, and finding that no equitable method of apportioning the compensation, damages, and expenses thereof is provided by section 5555.41 of the Revised Code, or finding that an equitable assessment cannot be made by the use of any of the several assessment areas authorized by said section, may order the county engineer to make a tentative plan for such improvement and an approximate estimate of the cost. Such board may thereupon file an application in the court of common pleas describing the improvement in question, and a copy of the tentative plan and approximate estimate of cost shall be attached to such application. The board shall set forth in such application that the compensation, damages, and expenses of the improvement cannot be equitably apportioned under any of the several plans provided by said section or that such compensation, damages, and expenses cannot be equitably assessed by the use of any one of the several assessment areas authorized by said section, or that both such conditions exist, and it shall set forth a method of apportioning the compensation, damages, and expenses and a definite description of the area against which it desires to assess any part of such compensation, damages, and expenses. The application shall contain a prayer requesting authority from such court to construct the improvement and apportion the compensation, damages, and expenses according to the plan suggested by such board and to assess the designated portion of the cost against the real estate within the area described in the petition.

Notice of the filing and pendency of such application shall be given once a week for four consecutive weeks by publication in a newspaper of general circulation in such county or as provided in section 7.16 of the Revised Code. Such notice shall describe the route and termini of the improvement and set forth the estimated cost and the proposed method of apportionment and assessment area. After such notice has been given, the court or a judge thereof shall fix a time for a hearing on such application, and, at the time fixed, the court or a judge thereof shall hear such application and all evidence offered by the board or any taxpayer of the county for or against the proposed plan of apportionment and for or against the use of the suggested assessment area. If the court finds that the suggested plan of apportionment and the area against which special assessments are to be made are fair and just, that the cost of the improvement will not be excessive in view of the benefits conferred, and that all the real estate within the suggested assessment area will be benefited by the construction of the improvement upon the plan suggested and by the use of the method of apportionment set forth in said application, such court may authorize the board to proceed upon the suggested plan and to apportion the compensation, damages, and expenses in the manner set forth in the application and to assess against the real estate within the assessment area designated in the application, according to the benefits, that portion of the cost to be specially assessed; otherwise the court shall dismiss the application and the board may not proceed with the improvement. The court may modify the suggested plan of apportionment or the suggested assessment area and grant the prayer of the application subject to such modifications as it determines are just and proper. The board in its application may set up any division of cost which it thinks proper among the county, the owners of lands to be specially assessed, and any municipal corporation within which such projected improvement is situated in whole or in part, but no portion of the cost may be apportioned to a municipal corporation without the consent of such municipal corporation evidenced by an ordinance or resolution of its legislative authority.

When the prayer of any such application is granted by the court or a judge thereof and the plan of apportionment and area of assessment is approved by such court, either as set forth in the application or as modified by the court, the board may proceed with the construction of the improvement and use the method of apportionment and the assessment area authorized by the court. In such event, the board may levy taxes and issue bonds in the manner provided by law with respect to improvements, the compensation, damages, and expenses of which are apportioned and paid as provided in section 5555.41 of the Revised Code, and all proceedings in connection with such improvement shall be conducted in accordance with sections 5555.01 to 5555.83 of the Revised Code, except as provided in this section. The special assessments shall be made by the board against the real estate within the assessment area authorized by the court, but no assessment against any lot or parcel of real estate shall exceed the actual benefits conferred thereon by the construction of the improvement. This section also applies to improvements of sections of a state highway within counties having a tax duplicate of real and personal property in excess of three hundred million dollars, and with respect to which the board desires to co-operate with the department of transportation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-28-1973



Section 5555.43 - All costs may be paid by county - agreement with townships to pay proportion.

The board of county commissioners, unless acting pursuant to section 5555.022 of the Revised Code, or the joint board of county commissioners, upon a unanimous vote, may order, without a petition, that all of a county's costs for constructing any improvement be paid out of the proceeds of any tax levies for road purposes on the grand duplicate of the county or out of any road improvement fund available for the payment of those costs, or may enter, by a similar vote and without a petition, into an agreement with the boards of township trustees of the townships in which the improvement is situated in whole or in part, whereby the entire cost of the improvement is paid by the county and townships, or one or more of them, in the agreed upon proportion or amount of the cost.

Effective Date: 03-12-2001



Section 5555.44 - Funds from which costs are paid.

When the compensation, damages, and expenses of an improvement, other than the portion thereof to be specially assessed against benefited real estate, are to be paid in part by the county and in part by the townships in which such improvement is situated, under an agreement between the board of county commissioners and the boards of township trustees entered into under section 5555.41 or 5555.43 of the Revised Code, the part of such compensation, damages, and expenses to be paid by the interested townships may be paid from the proceeds of any levy made by the board of county commissioners under section 5555.49 of the Revised Code or from the proceeds of any levy made by the boards of township trustees under section 5573.13 of the Revised Code. When bonds are issued to provide funds for any such improvement, the shares of the county and of the townships and of the real estate specially assessed may be provided by a bond issue by the board of county commissioners under section 5555.51 of the Revised Code; or in lieu of such method of providing the necessary funds, the board of county commissioners may issue bonds under section 5555.51 of the Revised Code in an amount sufficient to provide the share of the county and of the real estate specially assessed and the remainder of the necessary funds, being the share of the interested townships, may be provided by the boards of township trustees by an issue of bonds under section 5573.14 of the Revised Code.

Effective Date: 10-01-1953



Section 5555.45 - Assessment of property separated from improvement by canal or railway.

If property is separated from an improvement by a canal, street or interurban railway, steam railway, or in any other similar manner, such property shall be regarded for the purpose of assessment under the road improvement laws as property abutting upon said improvement. Land owned or occupied by such street, interurban, or steam railway and the land lying behind such railway shall be assessed on account of said improvement in the manner provided by law.

Effective Date: 10-01-1953



Section 5555.46 - Special duplicate of assessments - collection - installments.

All assessments, with interest accrued on them, made under sections 5555.01 to 5555.72 of the Revised Code shall be placed by the county auditor upon a special duplicate to be collected as taxes, and the principal of the assessments shall be payable in not more than forty semiannual installments extending over a period of not more than twenty years, as determined by the board of county commissioners. If any assessment is twenty-five dollars or less, or if the unpaid balance of any assessment is twenty-five dollars or less, it shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable.

If public obligations are issued or incurred to pay the costs of the improvement, the principal sum of the assessments shall be payable in a number of semiannual installments that will provide a fund for the redemption of the public obligations so issued or incurred. The assessments shall bear interest from the date of the issuance of the public obligations and at the same rate or rates as the public obligations, and the interest shall be collected in the same manner as the principal of the assessments.

Effective Date: 03-12-2001



Section 5555.47 - Apportionment between owners of life estate and fee - appeal.

If any lands to be assessed are subject to a life estate, the assessment made therein shall, upon application of the life tenant to the board of county commissioners, be apportioned between the owner of the life estate and the owner of the fee in proportion to the value of their respective estates. Upon the filing of the application, the board shall fix a date for hearing it and cause notice of such hearing to be served on the owner of the fee in the manner provided by section 5555.09 of the Revised Code. Either party to such apportionment may appeal to the probate court from the decision of the board relating to the apportionment of such assessment by giving the notice provided for in section 5563.02 of the Revised Code and by filing the bond provided for in such section. Thereafter, such proceedings shall be had upon such appeal as are provided in sections 5563.01 to 5563.17, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 5555.48 - Payment of county's share - tax levy.

The proportion of the compensation, damages, and expenses of the improvement to be paid by the county shall be paid out of any road improvement fund available therefor.

For the purpose of providing by taxation a fund for the payment of the county's proportion of the compensation, damages, and expenses of constructing, reconstructing, improving, maintaining, and repairing roads under sections 5555.01 to 5555.72, inclusive, of the Revised Code, the board of county commissioners may levy annually a tax not exceeding two mills upon each dollar of the taxable property of the county. Said levy shall be in addition to all other levies authorized by law for county purposes, and subject only to the limitation on the combined maximum rate for all taxes.

Effective Date: 10-01-1953



Section 5555.49 - Payment of township's share - tax levy.

For the purpose of providing by taxation a fund for the payment of the proportion of the compensation, damages, and expenses of the improvement to be paid by the townships in which such improvement is situated in whole or in part, the board of county commissioners may levy a tax not exceeding three mills in any one year upon all the taxable property of such townships. Such levy shall be in addition to all other levies authorized by law for township purposes, and subject only to the limitation on the combined maximum rate for all taxes.

Effective Date: 10-01-1953



Section 5555.50 - Procedure for paying expenses applicable to joint county improvement.

Sections 5555.41 to 5555.49, inclusive, of the Revised Code apply to the proportion of the compensation, damages, and expenses of any improvement to be paid by any county or township if such improvement is authorized and constructed by any joint board of county commissioners, or by agreement entered into between such joint board and the board of township trustees of one or more townships.

Effective Date: 10-01-1953



Section 5555.51 - Issuing anticipation public obligations for road improvements.

The board of county commissioners, in anticipation of the collection of taxes, or taxes and assessments, for a road improvement or any part of a road improvement may issue and sell, or incur, public obligations of the county under Chapter 133. of the Revised Code to pay the estimated costs of the improvement. The making of any special assessments referred to in sections 5555.41 to 5555.50 of the Revised Code shall not be a condition precedent to the issuance or incurrence of public obligations under this section, and the special assessments may be made either before or after the issuance or incurrence of the public obligations.

Effective Date: 03-12-2001



Section 5555.61 - Contract for improvement not to exceed ten per cent above estimates.

After the board of county commissioners decides to proceed with the improvement, it shall do so in accordance with sections 307.86 to 307.92 of the Revised Code. No contract for any improvement shall be awarded at a price more than ten per cent in excess of the estimated cost.

Effective Date: 09-27-1972



Section 5555.62 to 5555.64 - [Repealed].

Effective Date: 12-09-1967



Section 5555.65 - [Repealed].

Effective Date: 08-27-1976



Section 5555.66 - Payment on estimates of materials delivered shall not exceed ninety per cent.

In addition to the estimates provided for by section 153.13 of the Revised Code, the county engineer may, under such conditions as he prescribes, allow and pay to a contractor a sum not exceeding ninety per cent of the value of material delivered by such contractor, and safely stored at a railroad station or siding or other point in the vicinity of the work. When such estimate is allowed, the material on which it is allowed shall thereupon become the property of the county, but in case such material is stolen, destroyed, or damaged by casualty before being used, or for any reason becomes unfit for use, the contractor shall replace it at his own expense. A contractor may insure against loss or damage, by fire or otherwise, all materials upon which estimates have been allowed under this or any other section of the Revised Code.

Effective Date: 08-27-1976



Section 5555.67 - Limitation of time for completion - account of expenditures.

Each contract let under section 5555.61 of the Revised Code, shall contain a provision to the effect that if such contract is not completed within the time therein fixed, the county engineer shall, after the expiration of the time fixed for the completion of such contract, keep an accurate account of all expenditures for inspection, supervision, and all other similar engineering services in connection with the improvement, that the contractor shall pay all such expenses incurred in connection with the improvement after the expiration of the time fixed for the completion of such contract, and that the amount of such expenditures shall be retained out of any estimates due or to become due to such contractor. When the engineer allows an estimate to any contractor after the time fixed in the contract for the completion of the improvement, such engineer shall deduct from such estimate any expense for supervision, inspection, or other similar engineering services incurred after the date set for the completion of such contract. The contractor need not pay the cost of such inspection, supervision, and other similar engineering services when the board of county commissioners, for good cause shown, extends the time for the completion of the contract.

Effective Date: 12-09-1967



Section 5555.68 - Completion of improvement on failure of contractor.

If, in the opinion of the board of county commissioners, the contractor has not commenced his work within a reasonable time, does not carry such work forward with reasonable progress, is improperly performing his work, or has abandoned or failed to complete a contract entered into, the board shall make a finding to that effect, enter such finding on its journal, and so notify the contractor in writing, and the right of the contractor to control and supervise the work shall immediately cease. The board shall forthwith give written notice of the sureties on any bond of the contractor of such action. If, within ten days after receipt of such notice, such sureties, or any one or more of them, notify the board in writing of their intention to enter upon and complete the work covered by such contract, such sureties shall be permitted to do so and the board shall allow them twenty days after the receipt of such notice in writing from such sureties within which to enter upon the work and resume construction, unless the time is extended by the board upon good cause shown. If such sureties, entering upon the work, do not carry such work forward with reasonable progress or improperly perform, abandon, or fail to complete the work covered by such contract, the board shall complete the work in the manner provided in this section.

If, after receiving notice of the action of the board in terminating the control of the contractor over the work covered by his contract, the sureties on such contractor's bond do not within ten days give the board the written notice provided in this section, the board shall complete the work. The board shall first advertise the work for letting as provided by section 5555.61 of the Revised Code, and the estimated cost at which the work shall be advertised shall be the difference between the original contract price and the amount paid to the original contractor, and at such letting the contract for the completion of the work shall not be let at a price in excess of such estimate. If no bids to complete the work are received, the board shall cause that part of the work still uncompleted to be re-estimated, shall readvertise it at the amended estimate, and shall let the work for not more than such re-estimate. In reletting uncompleted work in the manner provided in this section, the contract shall be awarded by the board in accordance with sections 307.86 to 307.92 of the Revised Code. If the cost of completing the contract exceeds the amount of the balance of the fund set up for the original contract, the board may pay such excess out of any available funds for the construction, reconstruction, improvement, maintenance, or repair of highways. When the estimated cost of completing a defaulted contract does not exceed five thousand dollars, the board may complete it by force account, or by contract let without advertising.

Effective Date: 08-01-1980



Section 5555.69 - Allowances and contracts for extra work.

In case of an unforeseen contingency not contemplated by a contract, allowances for extra work may be made by a board of county commissioners, but the board must first enter into a new contract in writing for the extra work. In all cases in which the amount of the original contract price is less than twenty-five thousand dollars for any particular line item listed in the new contract and the overall total estimate for the extra work does not exceed ten per cent of the total of the original contract, the contract for the extra work may be let by the board at private contract without publication or notice. Section 5555.61 of the Revised Code applies to all other new contracts for extra work, except that if an emergency exists and the time required for complying with section 5555.61 of the Revised Code would unduly delay the completion of the project, the board, after making a finding of emergency and entering it on its records, may contract for the extra work by private contract without complying with that section.

(B) No contract shall be awarded for extra work at any price in excess of the original contract unit price for the same class or kind of work in connection with the original contract. If there is any new class or kind of work, the board and contractor shall agree as to the price to be paid. The contractor shall submit a bid in writing, and if the board accepts the bid, the board immediately shall enter its acceptance on the journal. The costs of the extra work shall be paid by the board out of any funds available therefor, and shall be charged to the cost of construction of the improvement and apportioned as the original contract price for the improvement.

Effective Date: 09-14-1995



Section 5555.71 - [Repealed].

Effective Date: 12-17-1971



Section 5555.72 - Record of cost.

When the board of county commissioners constructs, reconstructs, widens, resurfaces, repairs, or improves a road by force account, and the estimated cost of the work, as defined in section 5543.19 of the Revised Code, exceeds three thousand dollars per mile, such board shall cause to be kept by the county engineer a complete and accurate account in detail of the cost of doing such work. Such account shall include labor, materials, freight, hauling, fuel, and all other items of cost, including a reasonable allowance for the use of tools and equipment owned by the county and for depreciation on such tools. The engineer shall keep such account, and within ninety days after the completion of any such work he shall prepare a detailed and itemized statement of such cost and file it with the board, which shall thereupon examine such statement, correct it if necessary, and cause such statement to be filed in its office. Such statement shall be kept on file for not less than two years and shall be open to public inspection.

Effective Date: 07-01-1985



Section 5555.81 - Improvement of state line road.

When it is desired to construct, improve, or repair a road on or along the line between this state and an adjoining state, the board of county commissioners of any county of this state may join with the proper authorities of any adjoining state, or subdivision thereof, in such construction or improvement. Each party to such agreement shall pay such proportion of the costs of said improvement as is agreed upon by the parties thereto.

Effective Date: 10-01-1953



Section 5555.82 - Assessment and levy of county proportion.

The proportion of the cost and expense of a road improvement on or along the line between this state and an adjoining state to be paid by any county in this state may be assessed or levied upon the property of this state by the board of county commissioners of such county in any of the ways provided in sections 5555.01 to 5555.72 of the Revised Code, in the case of an improvement wholly within this state. Such board may also join with the department of transportation of this or other states in the construction of such road as if the improvement were wholly within this state.

Effective Date: 09-28-1973



Section 5555.83 - Powers of joint boards.

In exercising the powers enumerated and granted in sections 5555.81 and 5555.82 of the Revised Code, joint boards of county commissioners shall be governed and act in accordance with sections 5555.01 to 5555.72, inclusive, of the Revised Code, in so far as such sections are applicable.

Effective Date: 10-01-1953



Section 5555.91 - Annual tax levy.

After the annual estimate for the county has been filed with the board of county commissioners by the county engineer, and the board has made such changes and modifications in the estimate as it deems proper, the board shall then make its levy, for the purposes set forth in the estimate, upon all taxable property of the county, not exceeding in the aggregate two mills upon each dollar of the taxable property of said county. Such levy shall be in addition to all other levies authorized for said purposes, but subject to the limitation upon the combined maximum rate for all taxes. This section does not prevent the board from using any surplus in the general funds of the county for the purposes set forth in said estimate.

Effective Date: 10-01-1953



Section 5555.92 - County maintenance and repair fund.

The board of county commissioners shall provide annually by taxation an adequate fund for the maintenance and repair of improved county highways. Such fund shall be provided by levies made under sections 5555.48, 5555.49, and 5555.91 of the Revised Code and sections amendatory thereof or supplementary thereto. The maintenance and repair fund shall not be less than one hundred dollars for each mile of improved county highway within the county. Such levies for maintenance and repair purposes shall be separately set forth in the annual budget of the board presented to the budget commission, and the levies made by the board, pursuant to this section shall be preferred levies as against any others made by the board for county road purposes. If the budget commission of any county is unable, by reason of the limitations of law, to allow all of the road levies made by the board, such reductions as are necessary shall be first made in levies other than those for maintenance and repair purposes made under this section. The fund produced by such levies shall not be subject to transfer by order of court or otherwise, and shall be used solely for the maintenance and repair of the improved county roads. This section does not prevent the board from using any other available road funds for the maintenance and repair of improved county roads.

Effective Date: 10-01-1953



Section 5555.93 - Powers of board of county commissioners and board of township trustees.

Whenever the board of county commissioners or the board of township trustees may levy on the general duplicate of the county or of any township therein any portion of the cost and expense of the construction or improvement of any public road, and such levy is, in pursuant of such authority, made upon property already assessed for payment of the total cost and expenses of construction of a public road, and such assessments or any portion thereof remain unpaid at the time of the making of the general levy, the board of county commissioners in case such levy is upon the grand duplicate of the entire county, or the board of township trustees of the proper township in case such levy is upon the grand duplicate of one or more townships in such county, may assume and pay out of any funds under its control, and not otherwise appropriated, such portion of such outstanding assessments as is represented by the portion of the amount of the total cost and expenses of such subsequent improvement as is levied upon the grand duplicate of the county, against the taxable property of the county or township.

Effective Date: 10-01-1953



Section 5555.94 - Repair of damaged roads.

The board of county commissioners shall repair all substantial damage caused to county or township roads by the transportation of materials or equipment over such roads for use in constructing or repairing any road by such board. Such repairs shall be made immediately upon the completion of the work for which such materials and equipment were transported, or as soon thereafter as weather conditions will permit. The work may be done either by contract let in the manner provided by law or by the employment of labor and purchase of materials, as in the ordinary repair of county roads.

The cost of such repair shall be paid, so far as funds are available, from any balance remaining in any special fund created for the construction of the improvement for which such materials and equipment were transported. If there is no balance in such fund, payment shall be made from any fund in the county treasury created by general taxation for county road purposes and against which no contractual obligations exist. Immediately upon the completion of any road work carried forward by the county, an inspection of the county and township roads over which material and equipment for use thereon were transported shall be made by the board, or it may require the county engineer to make such inspection and report to it in writing as to any substantial damage caused to such roads by such use thereof. The board shall then make the repairs and make payment therefor as provided in this section.

Effective Date: 10-01-1953



Section 5555.95 - Tax levy for road repairs.

When one or more of the principal highways of a county, or part thereof, have been destroyed or damaged by freshet, landslide, wear of watercourses, or other casualty, or, by reason of the large amount of traffic or from neglect or inattention to repair, they have come unfit for travel or cause difficulty, danger, or delay to traffic passing thereon, and the board of county commissioners is satisfied that the ordinary levies, authorized by law for such purposes, will be inadequate to provide the money necessary to repair such damage, to remove obstructions from, or make the changes or repairs in such roads as are rendered necessary, the board may annually thereafter levy a tax at its June session, not exceeding five mills upon the dollar upon all taxable property of the county, to be expended under its direction or by the employment of labor and the purchase of materials in such manner as seem most advantageous to the interest of the county, for the construction, reconstruction, or repair and maintenance of such roads.

This section does not authorize the board to refuse to make a levy for a road fund under the laws relating to levies for road and bridge purposes.

Effective Date: 10-01-1953



Section 5555.96 - How surplus of tax to be disposed of.

All money assessed and collected under section 5555.95 of the Revised Code, which remains in the hands of the county treasurer, unexpended and unappropriated, for a period of six months after the annual September settlement for the fiscal year during which the tax was collected, shall be paid to the township or treasurer of the municipal corporation from which it was collected. Such funds shall be expended on the public roads under the direction of the board of township trustees of the proper township or legislative authority of the municipal corporation, in such manner as seems to them most advantageous to the interest of the township or municipal corporation for the construction, reconstruction, or repair of roads, and in building or repairing bridges.

Effective Date: 10-01-1953



Section 5555.97 - County road districts.

The board of county commissioners of a county in which there is located municipal corporations or a part thereof, may, by resolution, create that portion of the county not included within the corporate limits of such municipal corporations into a road district, whenever in its opinion it is expedient and necessary and for the public convenience and welfare, for the purpose of constructing, reconstructing, resurfacing, or improving, the public roads within such district. The district so created shall be given an appropriate name by which it shall be designated.

After such district has been created, the board shall have all powers and duties which it has under sections 5555.02 to 5555.96, inclusive, and 5559.02 to 5559.16, inclusive, and 5591.02 to 5591.41, inclusive, of the Revised Code, and it shall proceed in like manner in the constructing, reconstructing, resurfacing, improving, maintaining, repairing, and dragging of county roads, or parts thereof, in such cases as provided for the board in county road construction.

Effective Date: 09-24-1963






Chapter 5557 - MUNICIPAL ROAD IMPROVEMENT

Section 5557.01 - Road defined.

As used in sections 5557.02 to 5557.07, inclusive, of the Revised Code, "road" includes any state or county roads, or the streets of any municipal corporation, or any part of such roads or streets, which forms a continuous road improvement.

Effective Date: 10-01-1953



Section 5557.02 - Road improvement into, within, or through municipal corporation.

The board of county commissioners may construct a proposed road improvement into, within, or through a municipal corporation, when the consent of the legislative authority of such municipal corporation has been first obtained. Such consent shall be evidenced by the proper action of the legislative authority, entered upon its records, and the legislative authority may assume and pay such proportion of the cost of that part of the proposed improvement within the municipal corporation as agreed upon between the board and legislative authority. If no part of the cost of the proposed improvement is assumed by the municipal corporation, no action on its part, other than the giving of the consent above referred to, shall be necessary, and all other proceedings in connection with such improvement shall be conducted in the same manner as though the improvement were situated wholly outside a municipal corporation.

Effective Date: 10-01-1953



Section 5557.03 - Copy of surveys, profiles, and proposed proportion of cost filed with legislative authority.

If any part of the cost of the proposed road improvement is assumed by the municipal corporation, the board of county commissioners, after the approval by it of the surveys, plans, profiles, cross sections, estimates, and specifications, shall cause a copy of the surveys, profiles, and the proposed proportion of cost to be paid by the municipal corporation, to be filed with the legislative authority. The legislative authority shall examine the surveys, profiles, and the proposed proportion of cost to be paid by such municipal corporation. If after such examination the legislative authority is satisfied that the public convenience and welfare require that the improvement be made, it shall, by resolution, so determine, and shall approve the surveys, profiles, and the proposed proportion of cost to be paid by such municipal corporation. After the consent of such legislative authority has been obtained, an agreement shall be entered into by the legislative authority with the board determining what proportion of the cost of such improvement is to be paid by the municipal corporation, which may include the payment of any part of the compensation for land taken and damages to property caused by such improvement, as allowed by the board or fixed as provided by law. All claims for compensation and damages shall be presented to and heard and determined by the board, and all proceedings with reference thereto shall be had by such board in the same manner as though the improvement were located entirely outside a municipal corporation. For the purpose of providing, by taxation, a fund for the payment of the proportion of the cost of the improvement to be paid by the municipal corporation and also the compensation and damages incident thereto, such municipal corporation may levy taxes upon all the taxable property of the municipal corporation, under the same restrictions imposed in the case of taxes levied for the purpose of providing funds for the payment of the municipal corporation's share of the cost of street improvements under the exclusive jurisdiction and control of the legislative authority of a municipal corporation. The legislative authority of the municipal corporation may assess against abutting property owners any part of the proportion of the cost of such improvement, and the compensation and damages to be paid by it. Assessments shall be made in one of the methods provided for in the case of street improvements wholly within the municipal corporation, and under the exclusive control of the legislative authority.

Effective Date: 10-01-1953



Section 5557.04 - Payment of estimated proportion of cost and expense of proposed road improvement.

A municipal corporation shall pay to the county treasurer its estimated proportion of the cost and expense of the proposed road improvement, as fixed in the agreement between the legislative authority of the municipal corporation and the board of county commissioners, out of any funds available therefor. In anticipation of the collection of assessments to be made against abutting property, as provided in section 5557.03 of the Revised Code, and in anticipation of the collection of taxes levied for the purpose of providing for the payment of the municipal corporation's share of the cost of such improvement, the municipal corporation may sell its bonds under the same conditions and restrictions imposed in the sale of bonds for street improvements under the exclusive jurisdiction and control of the legislative authority of a municipal corporation.

Effective Date: 10-01-1953



Section 5557.05 - Levying assessment against property benefited by road improvement.

The board of county commissioners may provide for a road improvement within a municipal corporation by levying against the property benefited by such improvement in the same manner as provided in sections 5555.41, 5555.45, 5555.46, and 5555.47 of the Revised Code. The municipal corporation shall pay to the county treasurer its estimated portion of the cost of such an improvement, to be borne by the municipal corporation as a whole, as fixed in the agreement between the legislative authority and the board, out of any funds available, and may issue such bonds therefor and under such conditions as provided for in section 5557.04 of the Revised Code.

Effective Date: 10-01-1953



Section 5557.06 - Bidding and contract for improvement.

The board of county commissioners shall receive bids and let the contract for improving such portion of a road as lies within the municipal corporation, in connection with the remainder of a proposed road improvement or separately, as the board determines. The total cost of such work shall be paid on the allowance of the board, by the warrant of the county auditor, and after completion of such work and the payment of the cost thereof, any balance of the funds contributed by the municipal corporation shall be refunded to it to be disposed of according to law.

Effective Date: 10-01-1953



Section 5557.07 - Proceedings when greater width desired by municipal corporation.

Whenever any portion of a road to be improved by the board of county commissioners lies within the corporate limits of a municipal corporation, and the legislative authority of such municipal corporation desires to improve any part of the road within such municipal corporation to a greater width than is contemplated by the proceedings for the improvement by the board, such legislative authority shall, at any time before it approves the surveys and profiles for such improvement, determine by resolution the additional width to which it desires such road, or part thereof, to be improved and cause a copy of the resolution to be filed with the board. The board shall cause the county engineer to prepare the necessary surveys, plans, profiles, cross sections, estimates, and specifications for improving such road or part thereof to an additional width. The estimates for the improvement shall set forth the probable cost of so much of the improvement as is made necessary by the proposed increase in width. After such surveys, plans, profiles, cross sections, estimates, and specifications have been completed by the engineer he shall file a copy with the board and all subsequent proceedings shall be conducted in the manner provided in sections 5557.02 to 5557.06, inclusive, of the Revised Code. The legislative authority of the municipal corporation may assume all that part of the estimated cost of such improvement rendered necessary by the increased width, or such part of the additional expense as may be agreed upon between the legislative authority and the board.

Effective Date: 10-01-1953



Section 5557.08 - Continuous road improvement through municipal corporation consent required.

The board of county commissioners may repair that portion of a county road extending into or through a municipal corporation, or a part of a county road and a municipal corporation's streets extending into or through a municipal corporation and forming a continuous road improvement, when the consent of the legislative authority of said municipal corporation has been first obtained, and such consent shall be evidenced by the proper legislation of the legislative authority of the municipal corporation, entered upon its records.

Effective Date: 10-01-1953



Section 5557.09 - Road improvements boundary line of municipal corporation within side lines and adjoining road to be improved.

Whenever the boundary line of a municipal corporation is located within or along the side lines of a street, avenue, road, or other public highway and adjoins unincorporated territory, such municipal corporation may enter into an agreement with the board of county commissioners for the improvement of such street, avenue, road, or other public highway in such manner as the legislative authority of the municipal corporation and the board of county commissioners may determine. The agreement may provide for any of the improvements specified in section 727.01 of the Revised Code, and the cost and expense thereof may be assessed upon the property specially benefited. By the agreement, the cost of the entire improvement shall be apportioned between the municipal corporation and the board of county commissioners as the legislative authority and the board may agree and the legislative authority of the municipal corporation and the board of county commissioners shall each determine whether or not any portion of the cost to be paid by it shall be specially assessed or paid from other funds of the municipal corporation or county available for such purpose. Such agreement shall designate either the municipal corporation or the board of county commissioners to take exclusive charge of the details of the improvement, including advertising for bids and awarding the contract. Such contract may be entered into by such municipal corporation or board when the necessary funds have been provided therefor, and when the amount to be paid by the other has been paid to the municipal corporation or board authorized to supervise such construction. Assessments made by a municipal corporation under such agreement shall be made in the manner and subject to the limitations provided in sections 727.01 to 727.49 of the Revised Code. Assessments made by a board of county commissioners under such agreement shall be made in the manner and subject to the limitations provided in sections 5555.06 and 5555.07 of the Revised Code.

Bonds may be issued and sold in anticipation of the collection of the assessments by either the municipal corporation or the board levying the assessments, and bonds may likewise be issued and sold by either the municipal corporation or the board for the purpose of paying its share of such improvement under the conditions and limitations, and in the manner provided by Chapter 133. of the Revised Code.

"Improvement" as used in this section includes constructing, reconstructing, grading, draining, curbing, paving, repaving, straightening, widening, and repairing the street, avenue, road, or other public highway and also includes the constructing and reconstructing of sidewalks, drainage ditches, storm sewers, bridges, and culverts.

Effective Date: 10-30-1989






Chapter 5559 - PLATTED TERRITORY ROAD IMPROVEMENT

Section 5559.01 - Maintenance of streets in newly platted territory.

Whenever any territory outside the limits of a municipal corporation having a planning commission or a platting commissioner, and within three miles of the corporation limits of such municipal corporation, has been platted into building lots and the plan of the streets approved by such commission or commissioner, and the plat of such addition has been regularly filed in the office of the county recorder, all streets in the newly platted territory shall be under the control and supervision of the board of county commissioners. The board may expend each year on the maintenance of the streets in such territory, until such time as the streets have been permanently improved or the territory has become a part of a municipal corporation, a sum equal to not more than fifty per cent of the moneys levied or collected during the year as taxes from such territory, for road or highway purposes.

Effective Date: 10-01-1953



Section 5559.02 - Grading, draining, and paving of platted lands outside of municipal corporations.

The board of county commissioners may, as provided in sections 5559.03 to 5559.16, inclusive, of the Revised Code, improve by grading, draining, paving, constructing storm sewers, sidewalks, curbs, and gutters, any road, street, alley, or portion thereof lying within or bounded on both sides by any platted lands, and situated outside a municipal corporation.

Effective Date: 10-01-1953



Section 5559.03 - Petition by owners.

When a petition is presented to the board of county commissioners asking for the improvement as provided by section 5559.02 of the Revised Code, and specifying the general character of the improvement desired, signed by at least fifty-one per cent of the land or lot owners, residents of such county, who are to be specially assessed for such improvement, the board shall, within thirty days after such petition is presented, go upon the line of the proposed improvement, and, after viewing it, determine whether the public convenience and welfare require that such improvement be made.

Effective Date: 10-01-1953



Section 5559.04 - Persons not to be counted.

In determining whether the required number of persons have signed the petition asking for a road improvement, necessary to give the board of county commissioners jurisdiction thereof, the following persons shall not be counted, either for or against the improvement:

(A) Owners of life and leasehold estates;

(B) Minors and other persons under legal disability, unless represented by legal guardians, in which case the action of such guardian shall be binding upon such persons;

(C) All tenants in common of any undivided estate, resident within the county, shall be counted as a unit, and if all are not united, either for or against the improvement, none of such tenants in common shall be counted in determining whether the requisite number of persons have signed such petition;

No person signing a petition shall be permitted to withdraw therefrom unless the board finds that there was fraud or misrepresentation in obtaining his signature.

Effective Date: 10-01-1953



Section 5559.05 - County road improvement.

When the board of county commissioners has determined that any road, street, or alley, or portion thereof shall be improved as provided for in sections 5559.02 to 5559.16, inclusive, of the Revised Code, such board shall, by a majority vote, determine the route and termini of such improvement, the kind and extent thereof, and at the same time order the county engineer to make such surveys, plans, profiles, cross sections, estimates, and specifications as are required for such improvement.

Only such storm sewers may be included in plans as are needed solely for the drainage of the street to be improved and of the lots and lands to be specially assessed for the improvement. The board may order the engineer to make alternate surveys, plans, profiles, cross sections, estimates, and specifications, providing therein for different width[s] of roadway, different materials, or other similar variations, and approve any of such alternate surveys, plans, profiles, cross sections, estimates, and specifications.

Effective Date: 10-01-1953



Section 5559.06 - Copies of plans - notice of hearing.

Upon the completion of the surveys, plans, profiles, cross sections, estimates, and specifications for an improvement under section 5559.02 of the Revised Code by the county engineer, the engineer shall transmit to the board of county commissioners copies of such surveys, plans, profiles, cross sections, estimates, and specifications. The board shall then publish, in a newspaper of general circulation within the county, once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, a notice that such improvement is to be made and that copies of the surveys, plans, profiles, cross sections, estimates, and specifications for it are on file in the office of the board for the inspection and examination of all persons interested. Such notice shall also state the time and place for hearing objections to the improvement.

In the event that land or property is to be taken for such improvement, such taking shall be in accordance with sections 163.01 to 163.22 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1966



Section 5559.07 - [Repealed].

Effective Date: 01-01-1966



Section 5559.08 - Resolution to proceed with improvement.

If, after determination of all claims for compensation and damages on account of land or property taken for an improvement under section 5559.02 of the Revised Code, the board of county commissioners is still satisfied that the public convenience and welfare require that such improvement be made, and that the cost will not be excessive, in view of the public utility thereof, such board shall order, by resolution, that it proceed with the improvement, and shall adopt the surveys, plans, profiles, cross sections, estimates, and specifications therefor, as reported by the county engineer, or with such modifications as the board and engineer may agree upon.

If, in view of the amount of the compensation and damages allowed, or for any other just cause, such board is of the opinion that the improvement should not be made, the board shall so order.

Effective Date: 01-01-1966



Section 5559.09 - Assessing of costs.

The entire compensation, damages, and costs of the improvement, including the expense of engineering and inspection, shall be assessed against the real estate abutting upon an improvement under section 5559.02 of the Revised Code according to the benefits accruing to such real estate.

Effective Date: 10-01-1953



Section 5559.10 - Estimated assessment - notice - hearing.

As soon as all questions of compensation and damages have been determined in a road improvement case, the county engineer shall make, upon actual view, an estimated assessment upon the real estate to be charged therewith, of the compensation, damages, and costs of an improvement as provided by section 5559.02 of the Revised Code. Such estimated assessment shall be according to the benefit which will result to the real estate. In making such assessment the engineer may take into consideration any previous special assessments made upon the real estate for road improvements. The schedule of such assessments shall be filed in the office of the board of county commissioners for the inspection of the persons interested. Before adopting the assessment, the board shall publish, once each week for two consecutive weeks, in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, notice that such assessment has been made, is on file in the office of the board, and the date when objections will be heard to such assessment. If any owner of property affected thereby desires, the owner may file objections to said assessments, in writing, with the board before the time for hearing. If any objections are filed the board shall hear them and act as an equalizing board. It may change such assessments if, in its opinion, any change is necessary to make them just and equitable, and the board shall approve and confirm such assessments as reported by the engineer or modified by it. Such assessments, when so approved and confirmed, shall be a lien on the land chargeable therewith.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5559.11 - Assessments - appeal.

All assessments, with interest accrued thereon, made under sections 5559.02 to 5559.16, inclusive, of the Revised Code, shall be placed by the county auditor upon a special duplicate, to be collected as other taxes, and the principal shall be payable in not more than twenty semiannual installments, extending over a period of not more than ten years, as determined by the board of county commissioners. In the event that bonds are issued to pay the compensation, damages and costs incident to an improvement as provided by section 5559.02 of the Revised Code, the principal sum of such assessments shall be payable in such number of equal semiannual installments as will provide a fund for the redemption of the bonds so issued, and such assessments shall bear interest from the date of and at the same rate as the bonds, and the interest shall be collected in like manner as the principal of such assessments.

If any lands to be assessed are subject to a life estate, the assessments made thereon shall, upon application of the life tenant to the board, be apportioned between the owner of the life estate and the owner of the fee, in proportion to the value of their respective estate. Upon the filing of the application the board shall fix a date for hearing and cause notice of such hearing to be served on the owner of the fee in the manner provided by section 5559.06 of the Revised Code. Either party to such apportionment may appeal to the probate court from the decision of the board relating to the apportionment of such assessment, by giving the notice provided for in section 5563.02 of the Revised Code and filing the bond provided for. Such proceedings shall thereafter be had upon such appeal as are provided for in sections 5563.01 to 5563.17, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 5559.12 - Publication of notice for bids.

After the board of county commissioners has decided to proceed with an improvement as provided by section 5559.02 of the Revised Code, it shall advertise for bids once, not later than two weeks prior to the date fixed for the letting of the contract, in a newspaper of general circulation in the county. Such notice shall state that copies of the surveys, plans, profiles, cross sections, estimates, and specifications for such improvement are on file in the office of the board, and the time within which bids will be received. The board shall award the contract to the lowest responsible bidder.

The contract shall be let upon the basis of lump sum bids, unless the board orders that it be let upon the basis of unit price bids, in which event it shall be let upon such basis. The bids received shall be opened at the time stated in the notice. The board may reject all bids.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5559.13 - Conditions of bond.

Before entering into a contract, the board of county commissioners shall require a bond indemnifying the county against the damages that may be suffered by failure to perform such contract according to the provisions thereof and in accordance with the specifications for an improvement as provided by section 5559.02 of the Revised Code, and also against damages for personal or other injuries resulting from any negligence or violation of law on the part of the contractor and shall ensure that the requirements of section 153.54 of the Revised Code are met.

Effective Date: 08-01-1980



Section 5559.14 - Payment on contract - estimates.

The payment of the cost of the construction of an improvement as provided by section 5559.02 of the Revised Code shall be made as the work progresses, upon estimates made by the county engineer. No payment on account of the contract for any improvement, shall, before the completion of such contract, exceed ninety per cent of the value of the work performed to the date of such payment, and, except as provided in this section and section 5559.15 of the Revised Code, ten per cent of the value of the work performed shall be held until the final completion of the contract in accordance with the plans and specifications. In addition to the above payments on account of work performed, the engineer may also allow the contractor an estimate not to exceed ninety per cent of the value of material delivered on the site of the work, or at a railroad station or siding, or other point in the general vicinity thereof, but not yet incorporated therein, provided such material has been inspected and found to meet the specifications. When an estimate is allowed on account of material delivered on the site of the work or in the vicinity thereof, but not yet incorporated therein, such material shall become the property of the county, but in case it is stolen, destroyed, or damaged by casualty before being used, the contractor will be required to replace it at his own expense. When the retained percentage plus the difference between the contract price and the estimates allowed exceeds by more than fifteen per cent the estimated cost of completing the work, as determined by the engineer, such engineer may allow the contractor an estimate equal to all or any part of such excess sum, retaining not less than the estimated cost of completing the work, as determined by him, plus fifteen per cent.

Effective Date: 10-01-1953



Section 5559.15 - County engineer shall superintend - allowance for extra work.

The improvement under section 5559.02 of the Revised Code shall be done under the general care and superintendence of the county engineer, and he shall see that the specifications are complied with by the contractor. Allowances for extra work, rendered necessary by unforeseen contingencies not contemplated by the contract, may be made, but only in the manner provided by section 5555.69 of the Revised Code. Where the plans for any improvement authorized by sections 5559.02 to 5559.16, inclusive, of the Revised Code, include the paving of a road, street, or alley in which there is a sanitary sewer, water, or gas main, such plans shall include the extension to the curb of all necessary and proper service connections with such sewer or main. After any improvement is laid under such sections, any future installation of mains or public utility lines shall, so far as possible, be made between the curb and property line.

No road, street, or alley improved under sections 5559.02 to 5559.16, inclusive, of the Revised Code, shall, by reason of such improvement, become a county road. Any road, street, or alley defined and described in section 5559.02 of the Revised Code, and improved under sections 5559.02 to 5559.16, inclusive, of the Revised Code, or otherwise, may at any time be repaired by the board of county commissioners in the manner provided with respect to the original improvement thereof.

Effective Date: 10-01-1953



Section 5559.16 - Certain powers supplementary.

The powers conferred by sections 5559.02 to 5559.15, inclusive, of the Revised Code, shall be supplementary to those conferred by law upon boards of county commissioners, with respect to the improvement of public highways, and the authority of the board in such respect, under existing laws, shall be in no way altered or abridged by such sections.

Effective Date: 10-01-1953






Chapter 5561 - COUNTY ROAD GRADE CROSSINGS

Section 5561.01 - Road grade above or below railroad tracks.

Any county may raise or lower the grade of any state or intercounty highway above or below the tracks of railroads and parallel and adjacent interurban railways within the county, and require any railroad company operating a railroad in such county, and any interurban railway company operating an interurban railway parallel and adjacent to the railroad, to raise or lower the grade of its tracks, above or below any state or intercounty highway, and may construct ways or crossing for such highway above the tracks of any railroad and parallel and adjacent interurban railway, or require the railroad company and any interurban railway company operating an interurban railway, parallel and adjacent to such railroad, to construct ways or crossings therefor that are to be passed under its tracks. Such companies may be required to erect permanent piers, abutments, or any other appropriate supports for any of such works on state and intercounty highways within the county, whenever, in the opinion of the board of county commissioners, the raising or lowering of the grade of any such tracks, or the raising, lowering, or construction of such highways or supports is necessary; upon the terms of sections 4957.06 and 5561.01 to 5561.15, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5561.02 - Change of location of state highways.

When the board of county commissioners deems it necessary, in the abolishment of grade crossings, to change the location of any state or intercounty highway in the county, such board may, with the approval of the director of transportation, relocate such highway or any part thereof, vacate the whole or any portion of such highway abandoned by relocation, and cause the improvements contemplated to be placed in such relocated highway.

Effective Date: 09-28-1973



Section 5561.03 - Hearing by director of transportation.

As a condition precedent to the exercise of jurisdiction under sections 4957.06 and 5561.01 to 5561.15 of the Revised Code, by a board of county commissioners, such board shall transmit to the director of transportation a full written description of the grade crossing which it is proposed to abolish, showing its location, the reasons which tend to make necessary its elimination, the names of the railroads or interurban railways owning the tracks crossing such state or intercounty highway, and the manner in which the improvement proposed should be accomplished.

On receipt of such description the director shall conduct a hearing as to the necessity and the expediency of the proposed improvement, after thirty days' notice in writing of the time and place of holding such hearing has been given to the board and to the railroad or interurban railway companies concerned in such proposed elimination. Notice shall be served by the sheriff upon the railroad or interurban railway companies, in the manner provided for the service of summons in civil actions. If after such hearing, the director is of the opinion that such improvement is reasonably necessary and expedient, he shall so certify in writing to the board, sending a copy of such certificate to all railroad or interurban railway companies involved. But if the director is not of such opinion he shall so state in his certificate, and thereupon no further proceedings shall be taken upon such application to the director.

Effective Date: 09-28-1973



Section 5561.04 - Public hearing as to expediency of constructing improvement.

The board of county commissioners, desiring to proceed under sections 4957.06 and 5561.01 to 5561.15 of the Revised Code, shall, after receipt of the certificate of necessity and expediency from the director of transportation, as provided in section 5561.03 of the Revised Code, hold a public hearing as to the expediency of constructing such improvement, notice of which shall be given by publication in a newspaper of general circulation in the county, for two weeks prior to the date set for such hearing or as provided in section 7.16 of the Revised Code, and shall be served upon the railroad or interurban railway companies in the manner for the service of summons in civil actions, not less than twenty days prior to the date of such hearing.

The board, after such hearing and for the purpose of making or causing such an improvement to be made, may, by resolution adopted by unanimous vote, require the railroad company, in co-operation with the county engineer or any engineer designated by the board, to prepare and submit to the board within six months, unless longer time is mutually agreed upon in writing, plans and specifications for such improvements, specifying the number, character, and location of all piers and supports which are to be permanently placed in any road or highway, specifying the grades to be established for the roads and the height, character, and estimated cost of any viaduct or way above or below any railroad track, and the change of grade required to be made of such tracks including side tracks and switches. But in changing the grade of any railroad, no grade shall be required in excess of that adopted by the railroad company for its construction work on that division or part of the railroad on which the improvement is to be made, without the consent of the railroad company, nor shall the railroad company's tracks be required to be placed below high-water mark.

Such resolution shall be published in the same manner as resolutions of the legislative authority of a municipal corporation declaring the necessity of a contemplated public improvement, and shall be served by the sheriff upon the railroad or interurban railway companies in the manner provided for the service of summons in civil actions. If the proposed public improvement is to be made within a municipal corporation, notice of the passage of the same shall be served upon the municipal corporation by delivering to the clerk of the village or legislative authority of a city a true copy thereof.

If, at the expiration of six months from the passage of such resolution, the railroad company has refused or failed to co-operate in the preparation of such plans and specifications, or if the county engineer or engineer designated by the board and the railroad company fail to agree upon the plans and specification of such improvement, then either the railroad company or the county may submit the matter of determining the method by which the improvement shall be made to the court of common pleas of such county. Either the county or company, after the expiration of six months from the passage of the resolution, may apply to such court by petition, accompanied by the necessary plans prepared by the county or railroad company, covering the grade crossing proposed to be abolished. Such plans must show the grades to be established for such roads or highways, the changes to be made in the location of roads or highways, the height, character, and estimated cost of any viaduct or way above or below the railroad tracks, the number, character, and location of piers, abutments, or supports to be permanently located in the roads or highways, and the change of grade to be made in any railroad tracks, including sidetracks and switches.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-28-1973



Section 5561.05 - Hearing - finding - appeal.

Upon the filing the petition as provided by section 5561.04 of the Revised Code, accompanied by plans, the railroad company or county opposed to the prayer thereof, or directly interested therein, may, within sixty days file an answer to such petition and present other plans for the abolition of such crossing. After the expiration of such period the court of common pleas shall proceed to a hearing upon the petition and any answers that have been filed, which hearing must be advanced upon the docket upon motion of either party. After examination of all plans presented to it and after hearing the evidence, the court shall make a finding as to whether such plans or any of them are reasonable and practicable.

If the court finds any of the plans presented are reasonable and practicable, it shall order the changes made in accordance with the most reasonable and practicable plan presented to the court, or as amended by its order entered by consent of the parties. The county shall make such changes in the roads or highways as may be necessary, and the railroad company shall make the changes necessary in the tracks and roadbed, in order to comply with the rulings of the court.

If more than one company owns tracks on the crossing in question, the court shall apportion among them the fifteen per cent provided by section 5561.06 of the Revised Code to be paid by such companies, and when making such apportionment the courts shall take into consideration the difference in costs of construction and benefits derived by such companies. If the court finds that none of the plans are reasonable or practicable, the improvement shall not be made upon such plans.

Either party may appeal or prosecute error as in other cases, the hearing of which shall be advanced upon the docket upon motion of either party.

If the county or railroad company refuses or neglects to comply with the orders or findings made by the court under this section, the court may enforce its orders or findings by mandamus, mandatory injunction, or contempt of court, upon the application of either party to such proceedings.

Effective Date: 10-01-1953



Section 5561.06 - Apportionment of cost between county and railroad - right of action.

The cost of constructing a grade crossing improvement, including the making of ways, crossings, or viaducts, above or below the railroad tracks, and the raising or lowering of the grades of the railroad tracks and sidetracks for such distance as required by the county and made necessary by such improvement, including the cost of moving or changing existing structures and other incidental expenses, together with the cost of land or property purchased or appropriated, and damages to owners of abutting or other property, and damages to owners of abutting agreed upon, eighty-five per cent by the county and fifteen per cent by such railroad company, including any interurban railroad company, the crossing of whose tracks with such highway is involved.

The county shall have a right of action against such company for the recovery of the fifteen per cent of the costs payable by it, with interest from the time it becomes due[.] [S]uch county and company may agree as to what part of the work is to be done by the company, and also fix the amount to be allowed or credited to the company for doing the work. Such company may deduct from its fifteen per cent of the cost of the improvement, the expense incurred by it in the change of its grade required by the county or made necessary by it under such specifications, but only in case the amount of the expense has been agreed upon in writing between the county and the company. If the amount of work done by the company, or made necessary by reason of such change of grade on lowering or raising its tracks, exceeds fifteen per cent of the cost of the improvement, then it may recover the amount with interest in excess of fifteen per cent of the expenses, in an action at law against the county.

In connection with any such improvement, the board of county commissioners or the director of transportation, and the railroad company or any interurban railway company whose tracks are to be raised or lowered, or over or under whose tracks the proposed improvement is to pass, may agree as to the proportions of such construction, the cost of which is to be shared, and upon the percentages of the cost to be borne by the county or state, and by the railroad company or interurban railway company, but if no such agreement is made this section shall apply.

Effective Date: 09-28-1973



Section 5561.07 - Notice of change of grade to abutting owners.

Before any work is done which may be required in the making of a proposed grade crossing improvement, the board of county commissioners shall, by resolution, require notice of its intention to make such improvement, in accordance with the plans and specifications agreed upon or ordered, to be given to the owner of each piece of property abutting on any road, the grade of which will be changed by the proposed improvement.

Effective Date: 10-01-1953



Section 5561.08 - Service of summons and publication.

Notice of the passage of a resolution for a grade crossing improvement shall be served by the sheriff of the county, upon the owner of each piece of property which will be affected by any change of grade, in the manner provided for the service of summons in civil actions. If any of such owners are nonresidents of the county, or if it appears from the return that they cannot be found, the notice shall be published for at least two weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. Notice shall be completed at least twenty days before any work is done on such improvement, and the sheriff's return shall be prima-facie evidence of the facts recited therein.

Section 727.18 of the Revised Code shall apply to the notice provided for in this section, and to all claims for damages by reason of such improvement. Such claims shall be filed with the county auditor within the time, and rights thereunder shall pass to vendees, as provided in such section. After the expiration of the time provided for the filing of claims, the board of county commissioners, when claims have been filed within the time limited, shall determine, by resolution, whether such claims are to be judicially inquired into before commencing or after the completion of the proposed improvement. Thereupon, the county prosecutor shall make application for a jury, to the court of common pleas, or probate court of the county, before commencing or after the completion of the improvement, as the board determines, and all proceedings upon such application shall be governed by the laws relating to similar applications provided for in cases of city improvements.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5561.09 - Payment.

The board of county commissioners may, by resolution, prescribe the manner and time of payment by a railroad company of the proportion of the cost of the proposed grade crossing improvement which such company shall pay.

Effective Date: 10-01-1953



Section 5561.10 - Height of crossing above grade.

Any way, crossing, or viaduct constructed over the tracks of any railroad company under sections 5561.01 to 5561.09, inclusive, of the Revised Code, shall be of such height as not to be of less than twenty-one feet in the clear, from the top surface of the rails in the railroad track to the lowest point of projection of such overhead way, crossing, or viaduct, unless such company consents to, or the court orders a less height. In no event shall the court of common please order a less height than sixteen feet three inches.

Effective Date: 10-01-1953



Section 5561.11 - Appropriation of property.

The land or property required to make alterations in the road or other way, or any right, title, or interest in a road or other way, required for the erection of piers or supports necessitated by a proposed grade crossing improvement, and the land or property required to make any alteration in the railroad, necessitated by the proposed improvements, shall be purchased or appropriated by the county or railroad company in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code. The county shall not appropriate land held or owned by a railroad company and necessary for the use of the company in maintaining and operating its road.

Effective Date: 01-01-1966



Section 5561.12 - Cost of repairs.

After the completion of construction work, grade crossings and approaches shall be kept in repair as follows:

(A) When the public way crosses a railroad or interurban railway, by an overhead bridge, the cost of maintenance must be borne by the county or state, as may be provided by law.

(B) When the public way passes under a railroad or interurban railway, the bridge and its abutments shall be kept and maintained by the railroad or interurban railway company in such proportions as are fixed by agreement between the parties, or, in the absence of such agreement, in such proportions as are fixed by the court of common pleas of the county in which the improvement is located, and the public way and its approaches shall be maintained and kept in repair by the county in which they are situated or by the state.

Effective Date: 10-01-1953



Section 5561.13 - Townships and municipal corporations - bond issues - tax levies.

The board of township trustees and the legislative authority of any municipal corporation in which a proposed grade crossing improvement is to be made may assume and agree to pay to the county, on behalf of the municipal corporation such portion of the costs of the improvement assumed by the county as the board of township trustees or legislative authority deem reasonable.

For the purpose of raising the money to pay the proportion of the cost of such improvement payable by the county, township, or municipal corporation, the bonds of such county, township, or municipal corporation may be issued to the necessary amount. They shall be of such denomination and payable at such place and times as the board of county commissioners, board of township trustees, or legislative authority respectively determine, and shall bear interest not exceeding the rate provided in section 9.95 of the Revised Code, but shall not be sold for less than their par value.

After completion of the improvement, a tax may be levied by the county to pay the costs of maintaining and keeping in repair that part of the work required to be maintained and kept in repair by the county.

The bond issues and tax levies authorized by this section shall be subject to the limitation prescribed for bond issues and tax levies for the purpose of paying the county's, township's, and municipal corporation's share of the cost of a road improvement carried forward by the state.

Effective Date: 05-13-1981



Section 5561.14 - Grade crossings of state and intercounty highways.

In case the tracks of any street or interurban railway company cross, on a state or intercounty highway, the right of way of any railroad company at a point where, under the plans and specifications as provided for in section 5561.04 of the Revised Code, it has been determined to construct improvements, the board of county commissioners, by resolution, may require such street or interurban railway company to bear a reasonable portion of the cost assumed by the county in making the improvement, not exceeding twenty-five per cent of the portion payable by the county. The board shall have a right of action against such company for that part of the cost which the resolution requires it to bear. Such cost shall be a lien upon all the property, real and personal, of such company, situated in such county, from and after the date of the passage of the resolution.

The board may, by resolution, provide the mode and time of payment for the proportion of the cost of such improvement to be borne by the company.

Such company shall keep in repair, at its own expense, all its tracks affected by the improvement, and shall bear a reasonable proportion of the cost of maintaining, renewing, and repairing all construction work necessary to support the tracks.

Effective Date: 10-01-1953



Section 5561.15 - Appeal from order of director.

From the finding and order of the director of transportation that a grade crossing improvement is reasonably necessary and expedient, the board of county commissioners or any railroad or interurban railway company may, upon the question of such necessity and expediency, take an appeal to the public utilities commission. A party desiring to take such an appeal shall file with the director written notice of its intention within thirty days after service upon it of the finding and order. The director shall certify to such commission all original papers on file with him, together with a copy of all orders made by him in the proceeding. Such appeal shall be docketed by the commission, and after reasonable notice to all interested parties it shall hear the appeal upon the evidence adduced before it, and shall determine whether the making of such improvement is necessary and expedient. An appeal from the order of the director or the board, fixing the contribution of a company under section 5561.14 of the Revised Code to the commission, may be taken, and shall be heard and decided in the same manner. Any party to such proceedings on appeal, aggrieved by the decision of the commission, may prosecute error to the supreme court.

Effective Date: 09-28-1973



Section 5561.16 - Cost to be borne by company - notification - cost.

Any person, firm, or corporation operating a railroad for the transportation of passengers, freight, or express, crossing at grade any street or road, shall construct, reconstruct, improve, maintain, and repair that portion of the highway at such crossing and lying between the outside ends of the ties, and also that portion lying between the tracks, in the case of two or more tracks, and the cost and expense of this construction, reconstruction, improvement, maintenance, or repair shall be borne by said individual, firm, or corporation. Such construction, reconstruction, improvement, maintenance, or repair shall be done in accordance with plans, profiles, and specifications first approved by the director of transportation, in case of state highways or extensions thereof, or by the county engineer, in case of county and township roads or extension thereof.

Such individual, firm, or corporation, upon being notified by the director, in case of state highways or extensions thereof, or the engineer, in case of county or township roads or extensions thereof, that he has determined that it is necessary that such individual, firm, or corporation make such improvement, and being informed of the character thereof in a general way, shall, within thirty days from receiving such notice, which shall be served by the sheriff in the same manner as summons in civil action, prepare and submit to the director or engineer for his approval, detailed plans and specifications covering such improvement. The director or engineer may approve such plans and specifications as submitted, or he may change such plans and specifications and approve them as changed. Within thirty days after the approval of such plans by the director or engineer, such individual, firm, or corporation shall proceed to make such improvement, in accordance with the plans and specifications approved, and complete it in a reasonable time.

If such individual, firm, or corporation does not, within the time limited, prepare and submit for approval such plans and specifications, or proceed to make such improvement, or, having proceeded to make such improvement within the time limited, fail to complete the same within a reasonable time, or proceed to make such improvement not in accordance with the plans and specifications so approved, the director or engineer may enter upon and make such improvement in accordance with the plans and specifications so approved, or if plans and specifications have not been submitted and approved, then in accordance with plans and specifications prepared by the director or engineer.

The costs of making such improvement, including engineering and inspection, by the director or engineer, shall, in the first instance, be paid by the director or county out of any appropriation of the department of transportation or county available for the construction, reconstruction, improvement, maintenance, or repair of highways.

Upon the completion of such improvement, the director or engineer shall certify the amount of the costs, including engineering and inspection of such improvement, to the attorney general or prosecuting attorney, for collection by civil action. The director or engineer, in such certificate to the attorney general or prosecuting attorney, may set out the amount of the payments and the time of making the various payments as set out, as deemed reasonable by the director or engineer.

The prosecuting attorney or attorney general shall proceed to collect such costs and expenses, in accordance with the certificate of the director or engineer. Whenever a road or street is improved where a street, interurban, or other railroad or railway lies within the improved portion of the roadway, such railroad or railway grade shall, in all respects, be changed to meet the approval of the engineer, unless otherwise provided for in the grant or franchise by virtue of which such railway operates on or occupies said highway. Costs of such change shall be paid by the company, under the law or by the terms of its franchise or grant, shall be a lien upon the property of such company, and the proper authorities may provide for the payment of the amount chargeable against said company, under the law or by the terms of its franchise or grant, in installments as in the case of other property owners. Such installments shall bear interest as in other cases, and the board of county commissioners or other authorities may issue bonds in anticipation of the collection of such installments.

Effective Date: 09-28-1973






Chapter 5563 - APPEALS IN COUNTY ROAD CASES

Section 5563.01 - Execution of order to open road.

No order of the board of county commissioners for locating, establishing, altering, straightening, widening, or changing the direction of a public road, shall be executed until ten days have elapsed after the board has made its final order in the matter of compensation and damages, on account of such improvement. If, at the end of ten days, any person, firm, or corporation interested, has affected an appeal, then the order shall not be executed until the matters appealed from have been disposed of in the probate court or the common pleas court.

Any person, firm, or corporation desiring to appeal to the probate court or the common pleas court, when the improvement is located in two or more counties, may appeal to the probate or common pleas court of either county.

Effective Date: 09-24-1963



Section 5563.02 - Appeal - notice - bond.

Any person, firm, or corporation interested therein, may appeal from the final order or judgment of the board of county commissioners, made in any road improvement proceeding and entered upon their journal, determining any of the following matters:

(A) The order establishing the proposed improvement;

(B) The order dismissing or refusing to grant the prayer of the petition for the proposed improvement.

Any person, firm, or corporation desiring to appeal from the final order or judgment of the board upon any such questions, shall, at the final hearing upon matters of compensation or damages, give notice in writing of an intention to appeal, specifying therein the matters to be appealed from.

In case the petition for an improvement is dismissed, or the prayer thereof is not granted, then a person, firm, or corporation desiring to appeal therefrom must give notice as provided by this section on the date when the order is made dismissing said petition, or refusing to grant the prayer thereof, and file the bond required within the time prescribed.

The board shall fix the amount of the bond to be given by the appellant, which amount shall be reasonable, and cause an entry thereof to be made upon its journal. The appellant, within ten days thereafter, shall file with the county auditor a bond in the amount so fixed, with sureties to be approved by the county auditor. Such bond shall be conditioned to pay all costs made on the appeal, if the appellant fails to sustain such appeal or it is dismissed.

Minors or other persons under disability, or their respective guardians, may appeal to the probate court or the common pleas court with giving bond for the payment of costs. The court shall cause an entry showing such disability to be made on the journal. The estates of such persons shall be liable for all costs adjudged against them or their legal representatives.

Effective Date: 01-01-1966



Section 5563.03 - Board of county commissioners shall transmit papers to court.

Within ten days after the filing of an appeal bond or the making of the journal entry as provided by section 5563.02 of the Revised Code, the board of county commissioners shall transmit to the probate court or to the common pleas court the original papers in the road improvement proceedings, and a certified transcript of the record of the board of all proceedings in connection therewith. Upon receipt thereof the court shall docket the cause, and the appellants shall be designated as plaintiffs and the board and other parties in interest as defendants.

Effective Date: 09-24-1963



Section 5563.04 - Hearing of preliminary questions and motions.

The probate judge or common pleas judge shall designate a day, not exceeding five days after the docketing of the cause as provided by section 5563.03 of the Revised Code for the hearing of all preliminary questions and motions on an appeal and the examination of the papers and proceedings. On the day fixed all preliminary motions and questions arising upon the appeal shall be heard and determined, and if the court finds that the proceedings are irregular, or that the appeal is not perfected according to law, the court shall dismiss such appeal, at the cost of the appellants, and certify the court's proceedings and the dismissal to the board. The court may waive technical defects, errors, or omissions in such proceedings.

Effective Date: 09-24-1963



Section 5563.05 - Trial by jury - selection of jurors.

If the probate judge or common pleas judge finds that an appeal in a road improvement case has been properly perfected, and that the proceedings are substantially regular, the judge shall fix a day, not more than twenty days after the finding, for the trial of the case by jury. The jury shall be selected from the jurors drawn as prescribed in Chapter 2313. of the Revised Code.

Amended by 129th General AssemblyFile No.81,HB 268, §1, eff. 5/22/2012.

Effective Date: 09-24-1963



Section 5563.06 - Consolidation of cases.

If more than one party appeals, the probate court or common pleas court shall order the cases to be consolidated and tried together, but the rights of each person, firm, or corporation, as to compensation or damages, shall be separately determined by the jury in its verdict.

Effective Date: 09-24-1963



Section 5563.07 - [Repealed].

Effective Date: 09-24-1963



Section 5563.08 - Oath of jurors.

The probate court or common pleas court shall administer to the jurors in road improvement cases an oath that they will faithfully, impartially, and to the best of their ability, determine the particular matters appealed from and render a true verdict, according to the evidence, under the charge of the court.

Effective Date: 09-24-1963



Section 5563.09 - Right to view premises before testimony is submitted.

On motion of either party, the jury, under the care of an officer of the court and with such persons as the court may designate to show them the premises, and before any testimony shall be submitted, except the plat and a survey of the improvement and the title papers of the claimant, if produced, which the jury may take with them, shall examine the route or location of the road improvement as petitioned for or ordered, and after making such examination the jury shall return to the court at the time appointed. After the jury has returned the parties shall offer their evidence to it, under the direction of the court, upon the matters appealed from. The rules of law and procedure governing civil cases in the court of common pleas apply to the trial of the cause in the probate court.

Effective Date: 01-01-1966



Section 5563.10 - Verdict of jury - court to make finding.

At the conclusion of a trial under section 5563.05 of the Revised Code, the judge shall charge the jury and the jury shall determine in its verdict whether the improvement petitioned for or granted will be conducive to the public convenience and welfare, if an order establishing the proposed improvement or dismissing or refusing to grant the prayer of the petition is appealed. The court shall make a finding for or against the improvement, based on the verdict of the jury.

Effective Date: 03-17-1987



Section 5563.11 - Taxing costs.

The probate judge or the common pleas judge shall make a record of all proceedings before him, and tax the costs, which shall include jury fees, in favor of the prevailing party and against the losing party. If more than one matter is appealed from, and a party prevails as to one matter and loses as to another, the court shall determine how much of the costs each party shall pay. The costs on motions or continuance and the like shall be taxed and paid as the court directs. If there are several persons upon the side taxed with costs, the court shall apportion the costs equitably among them. In case several persons are interested on one side of the case and part of them fail, the court shall make such order as to costs as is just and equitable. In cases not specifically provided for, the court shall render such judgment in respect to costs as is equitable. The board of county commissioners shall pay any costs adjudged against them out of the country treasury.

Effective Date: 09-24-1963



Section 5563.12 - Enforcement of judgment.

Any judgment rendered by the probate court or the common pleas court in favor of any party in a road improvement cause may be enforced by execution issued out of the court, on its own motion or at the instance of the persons entitled to said judgment or a part thereof, and the money, when collected, shall be paid to the persons respectively entitled thereto.

Effective Date: 09-24-1963



Section 5563.13 - Transcript and papers certified to county auditor.

The probate judge or the common pleas judge shall make a record of all proceedings had in the court on appeal in a road improvement case, and after the termination of such proceedings, or at the conclusion of an appeal, if an appeal is prosecuted, shall certify the record to the county auditor, together with all the original papers filed with the court on appeal.

Effective Date: 09-24-1963



Section 5563.14, 5563.15 - [Repealed].

Effective Date: 01-01-1966



Section 5563.16 - Fees and compensation taxed as costs.

For their services required on appeal the officers and other persons mentioned in sections 5563.01 to 5563.17, inclusive, of the Revised Code, shall be entitled to the fees and compensation to which they are entitled for like services in other cases. The persons appointed by the court to show the premises to the jury shall receive such compensation as the court directs, and such compensation shall be taxed with the other costs in the case.

Effective Date: 01-01-1966



Section 5563.17 - Procedure after judgment establishing improvement.

If an appeal is taken from the order of the board of county commissioners dismissing or refusing to grant the prayer of a petition for a road improvement, and the jury finds in favor of such improvement, the court shall render judgment establishing such improvement, unless a new trial is granted by the court, and the said improvement shall be established unless the judgment of such court is reversed. The board shall thereupon take the necessary steps to have the improvement platted and surveyed, and shall proceed to have the compensation and damages, on account of such improvement, determined.

Effective Date: 01-01-1966



Section 5563.18, 5563.19 - [Repealed].

Effective Date: 01-01-1966






Chapter 5571 - BOARD OF TOWNSHIP TRUSTEES

Section 5571.01 - Road improvements.

(A) A board of township trustees may construct, reconstruct, resurface, or improve any public road or part thereof under its jurisdiction, or any county road, intercounty highway, or state highway within its township. In the case of a county road, the plans and specifications for the proposed improvement first shall be submitted to the board of county commissioners of the county and receive its approval. In the case of an intercounty or state highway, the plans and specifications first shall be submitted to the director of transportation and receive the director's approval. The board of township trustees may widen, straighten, or change the direction of any part of a road in connection with the proceedings for its improvement.

(B) The board of township trustees may construct, improve, maintain, or repair the berm of any road under its jurisdiction, in order to provide a hard surface or other improved approach to rural mail boxes located on public highways.

(C) A board of township trustees, in conformity with the manual and uniform system of traffic control devices adopted under section 4511.09 of the Revised Code, may erect and maintain at intersecting roads, at least one of which is a township road, suitable signposts showing the names and numbers of the roads. The cost of the signs shall be paid from the township road fund.

(D) Subject to division (F) of this section, a board of township trustees, in conformity with the manual and uniform system of traffic control devices adopted under section 4511.09 of the Revised Code, may erect and maintain at intersecting roads, at least one of which is a township road, suitable signposts showing the direction and distance to any nearby municipal corporation. The costs of the signs shall be paid from the township road fund.

(E) Subject to divisions (F) and (G) of this section, a board of township trustees may purchase or lease and erect and maintain at intersecting roads, at least one of which is a township road, suitable traffic control devices and traffic control signals. The traffic control devices and traffic control signals and their placement and maintenance shall conform with the manual and specifications adopted under section 4511.09 of the Revised Code. In purchasing or leasing and erecting and maintaining the traffic control devices and traffic control signals, the board may expend any moneys that are available to it that legally may be expended for that purpose.

(F) If one of the intersecting highways as provided in divisions (D) and (E) of this section is a state highway, both of the following apply:

(1) No signpost showing the direction and distance to any nearby municipal corporation shall be placed at or near the intersection, and no traffic control device or traffic control signal shall be erected at the intersection, without prior permission of the director as required by section 4511.10 of the Revised Code.

(2) The department of transportation shall maintain any traffic control signal erected by the board of township trustees at that intersection.

(G) If one of the intersecting roads as provided in division (E) of this section is a county road, a board of township trustees shall not erect a traffic control device or traffic control signal at the intersection without prior permission of the county engineer of the county in which the intersection is located.

(H) No contract for the construction or repair of a bridge, the entire cost of which construction or repair exceeds fifty thousand dollars, shall be entered into by the township unless the plans are first approved by the director.

Effective Date: 09-24-1999



Section 5571.011 - Relocating roads.

If a person through whose land a public road has been established which is under the jurisdiction of a board of township trustees, desires to turn or change or relocate such road or any part thereof through any part of the person's land, the person may file a petition with such board of township trustees setting forth briefly the particular change desired. Upon receipt of such petition, the board of township trustees shall give notice by publication once, not later than two weeks prior to the date which such board shall fix for a hearing on such petition, in a newspaper of general circulation in said township, stating that such petition has been filed and setting forth the change desired in such road and the date and place of such hearing.

Upon receipt of such a petition the board of township trustees shall cause a competent engineer to make a survey of the ground over which the road is proposed to be changed, and to make a report in writing, together with a plat and survey of the proposed change and the engineer's opinion as to its advantage or disadvantage. The report of such engineer shall be filed with the board prior to the hearing of such petition.

At the hearing had on the petition the board of township trustees may hear evidence for or against changing the road, and if the board is satisfied that the proposed change will not cause serious injury or disadvantage to the public, it may make a finding of such fact in its journal and authorize the petitioner to change such road in conformity with the prayer of the petition. The board may grant the change as prayed for in the petition, or it may order such change of the route of such road as will, in its judgment, be for the best interest of the public.

Upon receiving satisfactory evidence that the road has been changed as authorized by it, and opened to the legal width and improved as required by it, the board of township trustees shall declare such new road a public highway and cause a record thereof to be made and at the same time vacate so much of the old road as is rendered unnecessary by the new road. The person petitioning for such change shall in all cases pay all costs and expenses in connection with the proceeding, as found and determined by the board, and the expense of making such change, including the cost of relocation of any conduits, cables, wires, towers, poles or other equipment or appliances of any public utility, located on, over or under such road. The petitioner shall, on the filing of the petition for such change, give bond to the satisfaction of the board in such amount as it determines to secure payment of the costs of the proceeding and to cover the expense of making the change asked for by the petition.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-01-1955



Section 5571.02 - Control and maintenance of township roads.

The board of township trustees shall have control of the township roads of its township and, except for those township roads the board places on nonmaintained status pursuant to section 5571.20 of the Revised Code, shall keep them in good repair. The board of township trustees , with the approval of the board of county commissioners or the director of transportation, may maintain or repair a county road, or intercounty highway, or state highway within the limits of its township.

In the maintenance and repair of roads, the board of township trustees may proceed in any of the following methods:

(A) It may designate one of its number to have charge of the maintenance and repair of roads within the township.

(B) It may divide the township into three road districts, in which event each trustee shall have charge of the maintenance and repair of roads within one of those districts.

(C) It may appoint some competent person, not a member of the board of township trustees, to have charge of maintenance and repair of roads within the township, who shall be known as "township highway superintendent" and shall serve at the pleasure of the board .

The method to be followed in each township shall be determined by the board of township trustees by resolution entered on its records.

Effective Date: 09-28-1973; 06-10-2004



Section 5571.03 - Compensation of trustees.

When the board of township trustees determines to proceed in the method provided by division (A) or (B) of section 5571.02 of the Revised Code, the trustee designated to have charge of the maintenance and repair of roads and culverts within the township, or within a road district thereof, shall receive the compensation provided by section 505.24 of the Revised Code for each day of service in the discharge of such duties, but the total compensation of any trustee to be paid from the treasury under this section and all other sections of the Revised Code shall not exceed the maximum provided by such section in any year.

Effective Date: 10-01-1953



Section 5571.04 - Compensation of superintendent.

When the board of township trustees determines to proceed as provided in division (C) of section 5571.02 of the Revised Code and appoints a highway superintendent, the superintendent shall, before entering upon the discharge of the official duties of superintendent, give bond to the state, for the use of the township, in the sum of two thousand dollars, conditioned upon the faithful performance of the official duties of superintendent. The bond shall be approved by the board of township trustees and filed with the township fiscal officer. The board of township trustees shall fix the compensation of the superintendent, which compensation shall be paid from the township road fund. The compensation and all proper and necessary expenses, when approved by the board of township trustees, shall be paid by the township fiscal officer upon the fiscal officer's warrant.

Effective Date: 07-21-1976; 12-20-2005



Section 5571.05 - Supervision of maintenance and repair of township roads.

In the maintenance and repair of roads, the board of township trustees and any township highway superintendent appointed by it, shall be subject to the general supervision and direction of the county engineer. Such board of township trustees shall follow the direction of the engineer as to methods to be followed in making repairs.

Effective Date: 10-01-1953



Section 5571.06 - Persons not to be counted either for or against the improvement.

In determining whether the required number of persons, necessary to give the board of township trustees jurisdiction, have signed the petition asking for a road improvement, the following persons shall not be counted either for or against the improvement:

(A) Resident landowners whose only real estate within the legal assessment distance of such road is located in a municipal corporation;

(B) Owners of life and leasehold estates;

(C) Minors and other persons under legal disability, unless represented by legal guardians, in which case the action of the guardian shall be binding upon such persons;

(D) Lot or landowners who are not otherwise taxed than to raise the proportion of the costs of such improvement, to be paid by the township as a whole.

All tenants in common of any undivided estate, resident within the county, shall be counted as a unit, and if all not united, either for or against the improvement, none shall be counted in determining whether the requisite number of persons have signed such petition.

No person signing a petition shall be permitted to withdraw therefrom unless the board finds that there was fraud or misrepresentation in obtaining his signature.

Effective Date: 10-01-1953



Section 5571.07 - Petition by landowners - duties of board of township trustees.

When a petition, signed by at least fifty-one per cent of the land owners or lot owners, residents of the county, who are to be specifically taxed or assessed for such improvement as provided in this section, or signed by the owner of the right to mine coal lying under or adjacent to the proposed improvement, is presented to the board of township trustees asking for the construction, reconstruction, resurfacing, or improvement of any public road or part thereof, the board shall, within thirty days after such petition is presented, go upon the line of the proposed improvement and, after viewing it, determine whether the public convenience and welfare require that such improvement be made. If the board determines to proceed with the improvement, it shall so declare by appropriate resolution, which resolution shall set forth the general route and termini of the improvement and the general manner in which such road is to be improved and such other information as the board deems necessary. Such resolution may also provide for the establishment of an appropriate detour route or for the temporary closing of the road to be improved. The petition shall state the method of paying the compensation, damages, and costs of the improvement desired by the petitioners, who may request that the same be apportioned and paid in any one of the methods provided by section 5573.07 of the Revised Code, provided, that if a petition signed by the owner of the right to mine coal lying under or adjacent to the proposed improvement, is filed with a board of township trustees as provided in this section, such petitioner shall pay the costs and expenses incurred by such board in connection with the proceedings initiated by such petition, and the costs and expenses of making such improvement including compensation and damages, and including the cost of relocation of any conduits, cables, wires, towers, poles, or other equipment or appliances of any public utility, located on, over, or under the portion of the road affected by such improvement, and, on demand by the board, shall give bond to the satisfaction of the board in such amount as the board determines, to secure the payment of all such costs and expenses.

Effective Date: 01-10-1961



Section 5571.08 - Removal of obstructions.

Except as provided in section 5571.20 of the Revised Code, the board of township trustees shall cause all the township roads within the township to be kept free from obstruction by snow. The cost and expense thereof shall be paid from the road funds of the township or from the funds allocated to the township by section 5735.27 of the Revised Code.

Effective Date: 10-02-1953; 06-10-2004



Section 5571.09 - Suits by board of township trustees.

The board of township trustees may bring and maintain all suits involving an injury to any township road, ditch, drain, or watercourse under the jurisdiction of such board and for the prevention of injury thereto. In case such road, ditch, drain, or watercourse is under the jurisdiction of two or more boards of township trustees, such joint board may bring and maintain such action. Such board or joint board may recover, by suit or otherwise, any real estate or interest therein, legal or equitable, belonging to the township, or any money or other property due the township.

Effective Date: 10-01-1953



Section 5571.10 - Landscape and beautification projects.

As part of improving or maintaining any road, upon petition or otherwise, the board of township trustees may provide for landscape and beautification projects along the road. Such projects may include planting trees or other plants and installing and maintaining decorative pathways, walls, signage, fencing, banners, fountains, and other similar features.

In providing for the projects, the board shall proceed in accordance with Chapter 5575. of the Revised Code.

The cost of the projects may be paid by any of the methods provided in section 5573.07 of the Revised Code, as determined by the board by resolution. If the board finds that the projects will result in general as well as special benefits, the portion of the cost that is found to represent the value of the general benefit may be paid from the general fund of the township treasury.

Effective Date: 10-08-2001



Section 5571.11 - Watering places on public highways.

The board of township trustees may provide and, when provided, shall maintain suitable watering places for procuring water for persons and animals on the public highways in its township, and the boards of two or more townships may join in providing and maintaining such watering place, where it is located on or near the township line, or on a road leading from one township into another. The board may, by resolution, abandon any such watering places when the necessity therefor ceases to exist.

Effective Date: 10-01-1953



Section 5571.12 - Dragging graveled and unimproved roads semiannually.

Except as provided in section 5571.20 of the Revised Code, the board of township trustees shall cause the graveled and unimproved public roads of the township to be dragged. At the beginning of each fiscal half year, the board, before making any other appropriations from the township road fund, shall appropriate and set aside a sum sufficient to meet the expense of dragging the graveled and unimproved public roads of the township during the ensuing six months. That sum shall not be used for any purpose other than that for which it was appropriated.

The board from time to time shall designate the roads to be dragged and furnish suitable road drags, hones, scrapers, or other tools, which shall be paid for out of the road fund. The work of dragging the graveled and unimproved public roads of the township, or of any road district of the township, shall be done under the supervision of one of the township trustees or the township highway superintendent designated to have charge of the maintenance and repair of roads as provided in section 5571.02 of the Revised Code. That trustee or superintendent shall employ the necessary labor and teams at a price to be fixed by the board. Bills for dragging shall be paid from the dragging fund upon the order of the board.

Effective Date: 10-01-1953; 06-10-2004



Section 5571.13 - [Repealed].

Effective Date: 10-01-1953; 09-29-2005



Section 5571.14 - Object bounding township road may be declared public nuisance.

(A) A board of township trustees or township highway superintendent may determine that an object bounding any township road and located wholly or in part on the land belonging to the road interferes with snow or ice removal from, the maintenance of, or the proper grading, draining, or dragging of the road, causes the drifting of snow on the road, or in any other manner obstructs or endangers the public travel of the road. The board or superintendent then may declare the object to be a public nuisance and order the owner, agent, or occupant of the land on or bordering upon which the object is maintained to remove it within thirty days. If that person refuses or neglects to comply with the order, the board or superintendent shall have the object removed. The expense incurred in that removal shall be certified to the county auditor and entered on the tax duplicate against that land, to be collected in the same manner as other taxes.

(B)

(1) The authority granted in this section is in addition to the authority granted in section 5543.14 of the Revised Code to remove vegetation and the authority granted in section 5547.03 of the Revised Code to remove objects or structures constituting obstructions.

(2) The authority granted in this section applies to land belonging to a township road whether owned in fee simple or by easement.

(3) Objects that may be declared to be a public nuisance under this section include a fence, post, pole, athletic or recreational apparatus, rock, or berm, any vegetation, or any other object identified by the board or superintendent as interfering with or obstructing the township road under division (A) of this section.

(C) The authority granted in this section does not apply to an object that is lawfully entitled to be maintained on land belonging to a township road pursuant to a franchise or other grant of public authority.

Effective Date: 03-31-2003



Section 5571.15 - Board of township trustees may improve roads without petition.

(A) Except as provided in division (B) of this section, the board of township trustees, without the presentation of a petition, may take the necessary steps to construct, reconstruct, resurface, or improve a public road or part thereof, upon the passage of a resolution by unanimous vote declaring the necessity for the construction, reconstruction, resurfacing, or improvement. The cost thereof may be paid by any of the methods provided in section 5573.07 of the Revised Code, as determined by the board in the resolution.

(B) If the primary reason for the reconstruction, resurfacing, or improvement of a public road or part thereof is to improve the drainage of water from the surface of the road, as declared by the resolution, and there is no presentation of a petition, the board may proceed upon the passage of the resolution by majority vote. The cost in such case may be paid by either of the methods provided in division (B) of section 5573.07 of the Revised Code.

Effective Date: 03-12-2001



Section 5571.16 - Obtaining permit before installing driveway culvert or making excavation in township highway or highway right-of-way.

The board of township trustees, by resolution, may require any person to obtain a permit before installing a driveway culvert or making any excavation in a township highway or highway right-of-way within its jurisdiction, except an excavation to repair, rehabilitate, or replace a pole already installed for the purpose of providing electric or telecommunications service. The board, as a condition to the granting of the permit, may do any of the following:

(A) Require the applicant to submit plans indicating the location, size, type, and duration of the culvert or excavation contemplated;

(B) Specify methods of excavation, refilling, and resurfacing to be followed;

(C) Require the use of warning devices it considers necessary to protect travelers on the highway;

(D) Require the applicant to indemnify the township against liability or damage as the result of the installation of the culvert or as a result of the excavation;

(E) Require the applicant to post a deposit or bond, with sureties to the satisfaction of the board, conditioned upon the performance of all conditions in the permit.

Applications for permits under this section shall be made to the township fiscal officer upon forms to be furnished by the board. Applications, including, but not limited to, a single application for an excavation project to install six or more poles for the purpose of providing electric or telecommunications service or to install a pole associated with underground electric or telecommunications service, shall be accompanied by a fee of fifty dollars per application, which fee shall be returned to the applicant if the application is denied. Except as otherwise provided in this section, no application or fee shall be required for an excavation project to install five or fewer poles for the purpose of providing electric or telecommunications service, but the person making that excavation shall provide verifiable notice of the excavation to the township clerk at least three business days prior to the date of the excavation.

No person shall install a driveway culvert or make an excavation in any township highway or highway right-of-way in violation of any resolution adopted pursuant to this section, except that, in the case of an emergency requiring immediate action to protect the public health, safety, and welfare, an excavation may be made without first obtaining a permit, if an application is made at the earliest possible opportunity.

As used in this section, "person" has the same meaning as in section 1.59 of the Revised Code, and "right-of-way" has the same meaning as in division (UU)(2) of section 4511.01 of the Revised Code.

Effective Date: 03-31-2003; 12-20-2005



Section 5571.17 - [Repealed].

Effective Date: 09-24-1999



Section 5571.20 - Township trustees may place graveled or unimproved road in nonmaintained status.

(A) Except as otherwise provided in division (D) of this section, a board of township trustees by resolution may place a graveled or unimproved township road under its jurisdiction that is not passable year-round or any portion of such a road on nonmaintained status. Prior to adopting a resolution that places a road on nonmaintained status, the board shall hold at least two public hearings to allow for public comment on the proposed resolution. The board, at special or regular meetings, shall publicize the times and places of the hearings by causing a notice to be published in a newspaper of general circulation in the county in which the road is located at least ten days prior to the date of the first meeting. If the township maintains a web site on the internet, the same notice also shall be posted on the web site at least ten days prior to the date of the first meeting. Upon adoption of such a resolution, the board is not required to cause the road to be dragged at any time, or to cut, destroy, or remove any brush, weeds, briers, bushes, or thistles upon or along the road, or to remove snow from the road, or to maintain or repair the road in any manner. The board, in its discretion, may cause any of these actions to be performed on or to a road that it has placed on nonmaintained status.

(B) Prior to adopting a resolution under division (A) of this section, the board shall request the county engineer to issue an advisory opinion regarding the consequences of placing the road on nonmaintained status, including any impact such action would have on adjoining property owners. A board may adopt a resolution under division (A) of this section only after the county engineer issues the advisory opinion and the county engineer, in the advisory opinion, finds that placing the road on nonmaintained status will not unduly adversely affect the flow of motor vehicle traffic on that road or on any adjacent road.

(C)

(1) A board may terminate the nonmaintained status of a township road by adopting a resolution to that effect. If the owner of land adjoining a road that has been placed on nonmaintained status requests the board to terminate the nonmaintained status of the road, the board, in its resolution that terminates that nonmaintained status, may require the owner to pay the costs of upgrading the road to locally adopted township standards.

(2) If the owner of land adjoining a road that has been placed on nonmaintained status upgrades the road to the standards most recently certified by the county engineer for the road, the board shall terminate the nonmaintained status of the road and then shall maintain and repair the road according to such standards. However, division (C)(2) of this section does not apply to a road or portion of a road that, prior to being placed on nonmaintained status, was not certified by the board of township trustees to the director of transportation in accordance with division (E) of section 4501.04 of the Revised Code as mileage in the township used by and maintained for the public.

(3) The owner of land adjoining a road that was placed on nonmaintained status prior to April 7, 2009, or land owner of land whose only access to such a road is by easement may petition the board for review of the nonmaintained status of the road if the road provides the exclusive means for obtaining access to the land. Upon receipt of a petition, the board shall review the status of the road and shall terminate the nonmaintained status if the board finds that the road provides such exclusive means for obtaining access to the land. After completing the review, the board shall adopt a resolution either retaining or terminating the nonmaintained status of the road. If the board terminates the nonmaintained status of a road under division (C)(3) of this section, the board shall not require the owner to pay the costs of upgrading, maintaining, or repairing the road. However, division (C)(3) of this section does not apply to a road or portion of a road that, prior to being placed on nonmaintained status, was not certified by the board of township trustees to the director in accordance with division (E) of section 4501.04 of the Revised Code as mileage in the township used by and maintained for the public.

(D) A graveled or unimproved road may not be placed on nonmaintained status if the road is the exclusive means for obtaining access to land that adjoins that road and the road is passable year-round.

(E) For purposes of this section, a road is passable year-round if a four-wheeled, two-wheel drive passenger motor vehicle can be driven on the road year-round, apart from seasonal conditions caused by weather-related events.

Amended by 128th General Assemblych.28,HB 2, §101.01, eff. 7/1/2009.

Effective Date: 06-10-2004



Section 5571.99 - Penalty.

Whoever violates section 5571.16 of the Revised Code shall be fined not more than two hundred dollars or imprisoned not more than thirty days, or both.

Effective Date: 08-16-1955






Chapter 5573 - TOWNSHIP ROAD IMPROVEMENT

Section 5573.01 - Resolution for road improvement.

When the board of township trustees has determined that any road shall be constructed, reconstructed, resurfaced, or improved, the board shall determine by resolution, by unanimous vote if acting without a petition, and by a majority vote if acting upon a petition, the route and termini of the road, and the kind and extent of the improvement, and at the same time shall order the county engineer or, if the township has adopted a limited home rule government under Chapter 504. of the Revised Code, hire an independent professional engineer, after notifying the county engineer, to make surveys, plans, profiles, cross sections, estimates, and specifications as are required for the improvement. If an independent professional engineer is hired, the county engineer shall review all of the independent professional engineer's plans for improvements and provide the board of township trustees with comments on those plans within ten working days after receiving them. The county engineer shall monitor all of the independent professional engineer's plans for improvements in order to maintain compliance with existing construction standards and thoroughfare plans, and coordinate construction timelines within the county.

If the board orders the county engineer to act under this section, the board may order the county engineer to make alternate surveys, plans, profiles, cross sections, estimates, and specifications, providing in them for different widths of roadway, or different materials, and approve all or any number of these alternate surveys, plans, profiles, cross sections, estimates, and specifications. The county engineer may, without instructions from the board, prepare alternate surveys, plans, profiles, cross sections, estimates, and specifications, providing in them for different widths of roadways or different materials. When alternate surveys, plans, profiles, cross sections, estimates, and specifications are approved by the board, or submitted by the county engineer on the county engineer's own motion, the board and county engineer shall, after the opening of bids, agree which of the surveys, plans, profiles, cross sections, estimates, and specifications shall be finally adopted for construction of the improvement.

Effective Date: 09-20-1999



Section 5573.02 - Transmission of surveys, plans, and specifications to board - notice.

Upon the completion of the surveys, plans, profiles, cross sections, estimates, and specifications for a road improvement by the county engineer, the engineer shall transmit to the board of township trustees copies of the same. Except in cases of reconstruction or repair of roads, where no land or property is taken, the board shall then cause to be published in a newspaper of general circulation within the township, once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, a notice that such improvement is to be made and that copies of the surveys, plans, profiles, cross sections, estimates, and specifications for it are on file with the board for the inspection and examination of all persons interested.

In the event that land or property is to be taken for such improvement, proceedings shall be had in accordance with sections 163.01 to 163.22 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 01-01-1966



Section 5573.03 to 5573.05 - [Repealed].

Effective Date: 01-01-1966



Section 5573.06 - Order to proceed with improvement.

If, after determination of all claims for compensation and damages on account of land or property taken for any road improvement, the board of township trustees is satisfied that the public convenience and welfare require that such improvement be made, and that the costs of such improvement will not be excessive in view of its public utility, such board shall order, by resolution, that such improvement be proceeded with, and shall adopt the surveys, plans, profiles, cross sections, estimates, and specifications therefor, as reported by the county engineer, or with such modifications as the board and engineer agree upon. If, in view of the amount of compensation and damages allowed, the board is of the opinion that such improvement should not be made, it shall so order.

Effective Date: 01-01-1966



Section 5573.07 - Apportionment of compensation, damages, and costs - payment.

The compensation, damages, and costs of township road improvements shall be apportioned and paid in any of the following methods, as set forth in the petition:

(A) Any part thereof shall be assessed against:

(1) The real estate abutting upon said improvement;

(2) The real estate situated within one-half mile of either side thereof;

(3) The real estate situated within one mile of either side thereof, according to the benefits accruing to such real estate;

(B) Any balance shall be paid:

(1) From the proceeds of any levy for road purposes upon the grand duplicate of all the taxable property in the township;

(2) From any funds in the township treasury available therefor.

When the board of township trustees acts by unanimous vote without the filing of a petition, as permitted by division (A) of section 5571.15 of the Revised Code, the board shall set forth in its resolution that declares the necessity for the improvement the method of apportioning and paying the compensation, damages, and costs of the improvement, which may be any one of the methods provided in this section.

When the board acts by majority vote as permitted by division (B) of section 5571.15 of the Revised Code, the board shall set forth in its resolution the method of paying the compensation, damages, and costs of the improvement, which may be by either of the methods provided in division (B) of this section.

Effective Date: 03-12-2001



Section 5573.08 - Assessment of property separated from improvement.

When property is separated from a road improvement by a canal, street or interurban railway, steam railroad, or in any similar manner, such property shall be regarded, for the purpose of assessment under the township road improvement laws as property abutting upon the improvement. The land owned or occupied by such street or interurban railway or steam railroad and the land lying back thereof shall be assessed, on account of such improvement.

Effective Date: 10-01-1953



Section 5573.09 - All costs may be paid from proceeds of tax levy.

The board of township trustees, upon a unanimous vote, may, without a petition therefor, order that all the compensation, damages, and costs of constructing any road improvement be paid out of the proceeds of any levy for road purposes on the grand duplicate of the township, or out of any road improvement fund available therefor.

Effective Date: 10-01-1953



Section 5573.10 - Estimated assessment on real estate.

As soon as all questions of compensation and damages have been determined for any road improvement, the county engineer shall make, upon actual view, an estimated assessment, upon the real estate to be charged, of such part of the compensation, damages, and costs of such improvement as is to be specially assessed. Such assessment shall be according to the benefits which will result to the real estate. In making such assessment the engineer may take into consideration any previous special assessment made upon such real estate for road improvements.

The schedule for such assessments shall be filed with the board of township trustees for the inspection of the persons interested. Before adopting the estimated assessment, the board shall publish once each week for two consecutive weeks, in a newspaper of general circulation within such township or as provided in section 7.16 of the Revised Code, notice that such assessment has been made and is on file with the board, and the date when objections will be heard to such assessment.

If any owner of property affected desires to make objections, the owner may file objections to such assessments, in writing, with the board, before the time of such hearing. If any objections are filed the board shall hear them and act as an equalizing board, and may change assessments if, in its opinion, any changes are necessary to make them just and equitable. The board shall approve and confirm assessments as reported by the engineer or modified by the board. Such assessments, when approved and confirmed, shall be a lien on the land chargeable therewith.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5573.11 - Assessments certified to county auditor for collection - installments.

All assessments, with interest accrued thereon, made as provided by sections 5573.07 to 5573.10, inclusive, of the Revised Code, shall be certified to the county auditor and by him placed upon a special duplicate, to be collected as other taxes. The principal shall be payable in not more than twenty semiannual installments, extending over a period of not more than ten years, as determined by the board of township trustees. Any assessment in the amount of twenty-five dollars or less, or of which the unpaid balance is twenty-five dollars or less, shall be paid in full and not in installments, at the time the first or next installment would otherwise become due. In the event that bonds are issued to pay the compensation, damages, and costs incident to such improvement, the principal sum of such assessment shall be payable in such number of equal semiannual installments as will provide a fund for the redemption of the bonds and shall bear interest from the date of and at the same rate as the bonds. The interest shall be collected in like manner as the principal of such assessments.

Effective Date: 10-30-1969



Section 5573.12 - Apportionment between owners of life estate and fee - hearing - appeal.

If any lands to be assessed for road improvement are subject to a life estate, the assessments shall, upon application of the life tenant to the board of township trustees, be apportioned between the owner of the life estate and the owner of the fee, in proportion to the value of their respective estates. Upon filing of the application the board shall fix a date for hearing the same and cause notice to such hearing to be served on the owner of the fee as provided by section 5573.02 of the Revised Code. Either party to such apportionment may appeal to the probate court of the county, from the decision of the board relating to the apportionment of such assessment, by giving the notice and filing the bond provided for in section 5563.02 of the Revised Code. Such proceedings shall be thereafter had upon such appeal as are provided for appeals in road cases.

Effective Date: 10-01-1953



Section 5573.13 - Township's proportion of costs - payment.

The proportion of the compensation, damages, and costs of any road improvement to be paid by the township shall be paid out of any road improvement fund available for it. For the purpose of providing by taxation a fund for the payment of the township's proportion of the compensation, damages, and costs of constructing, reconstructing, resurfacing, or improving roads under sections 5571.01, 5571.06, 5571.07, 5571.15, 5573.01 to 5573.15, and 5575.02 to 5575.09 of the Revised Code, and for the purpose of maintaining, repairing, or dragging any public road or part of any public road under their jurisdiction, in the manner provided in sections 5571.02 to 5571.05, 5571.08, 5571.12, and 5575.01 of the Revised Code, the board of trustees may levy, annually, a tax not exceeding three mills upon each dollar of the taxable property of the township. The levy shall be in addition to all other levies authorized for township purposes, and subject only to the limitation on the combined maximum rate for all taxes now in force. The taxes so authorized shall be placed by the county auditor upon the tax duplicate against the taxable property of the township, and collected by the county treasurer as other taxes. When collected, the taxes shall be paid to the fiscal officer of the township from which they are collected, and the money so received shall be under the control of the board of township trustees for the purposes for which the taxes were levied.

Effective Date: 10-01-1953; 09-29-2005; 12-20-2005



Section 5573.14 - Trustees may issue bonds in anticipation of tax.

The board of township trustees, in anticipation of the collection, for road improvements, of taxes and assessments or any part thereof, may, whenever in its judgment it is necessary, sell the bonds of the township in any amount not greater than the aggregate sum necessary to pay the estimated compensation, damages, and costs of such improvement.

Effective Date: 11-08-1961



Section 5573.15 - Joint improvement by townships - procedure.

The boards of township trustees of two or more townships may construct, reconstruct, resurface, or improve a township road or part thereof, along the line between such townships, extending into or through all such townships, or wholly within the township but within less than the legal assessment distance of the township line. In such case the several boards, when acting as a joint board and when acting separately, in the making of assessments and issuing bonds, shall be governed by sections 5555.21 to 5555.34, inclusive, of the Revised Code, in so far as the same are applicable. They shall also have the same power with respect to county roads located as provided in this section, subject to the limitation expressed in section 5571.01 of the Revised Code.

Effective Date: 10-01-1953



Section 5573.21 - Erection of road district outside municipal corporation.

The board of township trustees of a township in which there is located a municipal corporation or a part thereof, may, by resolution, erect that portion of the township not included within the corporate limits of the municipal corporation into a road district, whenever in its opinion it is expedient and necessary and for the public convenience and welfare, for the purpose of constructing, reconstructing, resurfacing, or improving the public roads within such district. The district so created shall be given an appropriate name by which it shall be designated.

After such district has been created, the board shall have all the powers and duties that it has under sections 5571.01, 5571.06, 5571.07, 5571.10, 5571.15, 5573.01 to 5573.12, 5573.14, and 5575.02 to 5575.09 of the Revised Code, and it shall proceed in like manner in the constructing, reconstructing, resurfacing, improving, maintaining, repairing, and dragging of township roads, or part thereof, in such cases as provided for the board in township road construction.

Effective Date: 10-08-2001



Section 5573.211 - Payment of township road district's proportion of compensation, damages, and costs.

The proportion of the compensation, damages, and costs of any road improvement to be paid by a township road district shall be paid out of any road improvement fund available for it. For the purpose of providing by taxation a fund for the payment of a township road district's proportion of the compensation, damages, and costs of constructing, reconstructing, resurfacing, improving, maintaining, repairing, and dragging township road district roads or parts of those roads, the board of trustees of a township in which a township road district has been erected as provided in section 5573.21 of the Revised Code may levy, annually, a tax not exceeding three mills upon each dollar of the taxable property of the township road district. The levy shall be in addition to all other levies authorized for township or township road district purposes, and subject only to the limitation on the combined maximum rate for all taxes in force. The taxes so authorized shall be placed by the county auditor upon the tax duplicate against the taxable property of the township road district, and collected by the county treasurer as other taxes. When collected, the taxes shall be paid to the fiscal officer of the township in which the township road district has been erected, and the money so received shall be under the control of the board of township trustees for the purposes for which the taxes were levied.

Effective Date: 08-31-1972; 12-20-2005



Section 5573.22 - Construction and repair in township road districts outside municipal corporations.

The board of township trustees of a township in which there is located a municipal corporation or a part of a municipal corporation, and in which that portion of the township not included within the limits of such municipal corporation has been erected into a road district, may enter into an agreement with the board of county commissioners of the county within which such township is situated, providing for the construction, improvement, maintenance, or repair by the board of county commissioners of a road within such district.

The board of township trustees may assume, on behalf of such district, the proportion of the compensation, damages, and expenses of such improvement as is proper.

The remainder of the compensation, damages, and costs of such improvement shall be paid in part by the county and shall in part be assessed against the real estate abutting upon the improvement, or situated within one-half mile of either side thereof, or situated within one mile of either side thereof, or situated within two miles of either side thereof, as may be fixed by the terms of the agreement between the board of county commissioners and the board of township trustees.

For the payment of that part of the compensation, damages, and costs assumed by the board of township trustees on behalf of such district, the board of township trustees may levy taxes against such district and issue the bonds of the district. The district shall pay the county treasurer its agreed proportion of the estimated compensation, damages, and costs of such improvement, as fixed in the agreement between the board of county commissioners and the board of township trustees, out of the proceeds of any such tax levies or bond issues. All proceedings relating to the letting of the contract, supervision of the work, making of assessments, and all other proceedings in connection with such improvement, except as provided for by this section, shall be conducted by the board of county commissioners as in the construction, improvement, maintenance, and repair of county roads.

The board of township trustees may enter into an agreement with the board of county commissioners providing for construction by the department of transportation, upon the application of such board of county commissioners, of a road improvement within such district, and may assume on behalf of the district such proportion of the compensation, damages, and costs of the improvement as to it seems proper. In the event of its making such an agreement, the board may levy taxes upon and issue the bonds of the district and pay to the board of county commissioners, out of the proceeds of such tax levies and bond issues, their agreed proportion of such compensation, damages, and costs.

Effective Date: 09-28-1973






Chapter 5575 - MAINTENANCE AND REPAIR - CONTRACT; FORCE ACCOUNT

Section 5575.01 - Maintenance and repair of roads by contract or force account.

(A) In the maintenance and repair of roads, the board of township trustees may proceed either by contract or force account, but, unless the exemption specified in division (C) of this section applies, if the board wishes to proceed by force account, it first shall cause the county engineer to complete the force account assessment form developed by the auditor of state under section 117.16 of the Revised Code. Except as otherwise provided in sections 505.08 and 505.101 of the Revised Code, when the board proceeds by contract, the contract shall, if the amount involved exceeds forty-five thousand dollars, be let by the board to the lowest responsible bidder after advertisement for bids once, not later than two weeks, prior to the date fixed for the letting of the contract, in a newspaper of general circulation within the township . If the amount involved is forty-five thousand dollars or less, a contract may be let without competitive bidding, or the work may be done by force account. Such a contract shall be performed under the supervision of a member of the board or the township road superintendent.

(B) Before undertaking the construction or reconstruction of a township road, the board shall cause to be made by the county engineer an estimate of the cost of the work, which estimate shall include labor, material, freight, fuel, hauling, use of machinery and equipment, and all other items of cost. If the board finds it in the best interest of the public, it may, in lieu of constructing the road by contract, proceed to construct the road by force account. Except as otherwise provided under sections 505.08 and 505.101 of the Revised Code, where the total estimated cost of the work exceeds fifteen thousand dollars per mile, the board shall invite and receive competitive bids for furnishing all the labor, materials, and equipment and doing the work, as provided in section 5575.02 of the Revised Code, and shall consider and reject them before ordering the work done by force account. When such bids are received, considered, and rejected, and the work is done by force account, the work shall be performed in compliance with the plans and specifications upon which the bids were based.

(C) Force account assessment forms are not required under division (A) of this section for road maintenance or repair projects of less than fifteen thousand dollars, or under division (B) of this section for road construction or reconstruction projects of less than five thousand dollars per mile.

(D) All force account work under this section shall be done under the direction of a member of the board or the township road superintendent.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-12-2004



Section 5575.02 - Advertisements for bids - award of contract.

After the board of township trustees has decided to proceed with a road improvement, it shall advertise for bids once, not later than two weeks prior to the date fixed for the letting of contracts, in a newspaper of general circulation within the township. Such notice shall state that copies of the surveys, plans, profiles, cross sections, estimates, and specifications for such improvement are on file with the board, and the time within which bids will be received. The board may let the work as a whole or in convenient sections, as it determines. The contract shall be awarded to the lowest and best bidder who meets the requirements of section 153.54 of the Revised Code, and shall be let upon the basis of lump sum bids, unless the board orders that it be let upon the basis of unit price bids, in which event it shall be let upon such basis.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-01-1980



Section 5575.03 - Contract shall not be awarded at more than estimated cost - rejection of bids.

No contract for any road improvement shall be awarded at a price more than ten percent in excess of the estimated cost. The bids received shall be opened at the time stated in the notice. If no bids are made that equal one hundred ten per cent of the estimate or less, the board of township trustees shall either readvertise at the original estimate, or request an amended estimate from the county engineer, who shall proceed to make such an estimate as provided in section 5575.01 of the Revised Code, or obtain such an amended estimate and proceed to advertise at the amended estimate. No contract shall be awarded for any road improvement without the certification as to funding required under section 5705.41 of the Revised Code. The board may reject all bids.

Effective Date: 07-15-1985



Section 5575.04 - Bond of contractor.

Before entering into a contract, the board of township trustees shall require a bond indemnifying the township against damages that may be suffered by failure to perform the contract according to the contract's provisions and in accordance with the specifications for the improvement.

The township fiscal officer shall not draw a warrant in favor of any contractor for estimates, on account of a contract let under sections 5575.02 and 5575.03 of the Revised Code, until the affidavit of the contractor, or an officer or agent in the case of a corporation, that all indebtedness of the contractor on account of material incorporated into the work or delivered on the site of the improvement and labor performed has been paid, is filed with the fiscal officer. In lieu of the affidavit, the contractor may file the written consent of all persons who have furnished material, incorporated into the work or delivered on the site of the improvement, or performed labor on the improvement, that any estimate then due may be paid. The consent shall be accompanied by the affidavit of the contractor, or an officer or agent in the case of a corporation, that the consent bears the signatures of all persons who have furnished material, incorporated in the work or delivered on the site of the improvement, or performed labor on the improvement, and have not been paid in full for the labor or material. This section does not prevent the payment out of any estimate that is due, upon the assignment by the contractor to any person who has furnished material for the work or performed labor on the improvement, of the amount due for the material or labor.

Effective Date: 08-01-1980; 12-20-2005



Section 5575.05 - New contract for extra work - procedure.

(A) In case of an unforeseen contingency not contemplated by a road improvement contract, allowances for extra work may be made by a board of township trustees, but the board must first enter into a new contract in writing for the extra work. If the estimate for extra work is less than twenty-five thousand dollars for any particular line item listed in the new contract and the overall total estimate for the extra work does not exceed ten per cent of the total of the original contract, the contract for the extra work may be let by the board by private contract without complying with section 5575.02 of the Revised Code. Section 5575.02 of the Revised Code applies to all other new contracts for extra work, except that if an emergency exists and the time required for complying with section 5575.02 of the Revised Code would unduly delay the completion of the project, the board, after making a finding of emergency and entering it on its records, may contract for the extra work by private contract without complying with that section.

(B) No contract shall be awarded for extra work at any price in excess of the original contract unit price for the same class or kind of work in connection with the original contract. In case of any new class or kind of work, the board and contractor shall agree as to the price to be paid. The contractor shall submit a bid in writing and, if the bid is accepted by the board, the board immediately shall enter into a written contract covering the extra work. The costs of the extra work shall be paid by the board out of any funds available therefor, and the amount paid shall be charged to the cost of construction of the improvement and apportioned as the original contract price.

Effective Date: 09-14-1995



Section 5575.06 - Donations of labor or material.

The board of township trustees may accept donations of labor or material for a proposed road improvement, and in determining which road shall first be improved it may, when acting by unanimous vote and without a petition, take into consideration the amount of such donations. The board may require the persons donating labor or material to enter into a contract that such labor will be performed and material furnished at the time required by the board. Such contract shall set forth the value of the labor or material, and in case of failure to furnish such labor or material the value fixed in the contract shall be conclusive in any suit brought by the board for damages for the breach of contract.

Effective Date: 10-01-1953



Section 5575.07 - Supervision by county engineer - appointment of inspector.

The work of road improvement shall be done under the general supervision and direction of the county engineer and he may appoint some competent person to act as inspector during the construction of such improvement. The person appointed as inspector shall receive, for each day actually employed at such work, a sum not to exceed four dollars, to be fixed by the engineer and paid out of any fund available for the construction of the improvement, upon the order of the board of township trustees with the approval of the engineer.

Effective Date: 10-01-1953



Section 5575.08 - [Repealed].

Effective Date: 08-27-1976



Section 5575.09 - Record of proceedings for improvement.

The board of township trustees shall provide the township fiscal officer with a suitable book in which the fiscal officer shall keep a complete record of proceedings for the construction, reconstruction, resurfacing, or improvement of public roads. For making the record , the fiscal officer shall receive ten cents for each one hundred words, and, for all other services in connection with keeping the record, the fiscal officer shall receive the reasonable compensation allowed by the board.

Effective Date: 10-01-1953; 12-20-2005



Section 5575.10 - Maintenance and repair fund.

After the annual estimate for each township has been filed with the board of township trustees by the county engineer, such board may increase or reduce the amount of any items contained in the estimate, and at its first meeting after such estimate is filed the board shall make its levies for the purposes set forth in the estimate and for creating a fund for dragging, maintenance, and repair of roads, upon all the taxable property of the township outside of any municipal corporation or part thereof, not exceeding, in the aggregate, three mills in any one year upon each dollar of the valuation of such property. Such levies shall be in addition to all other levies authorized for township purposes, and subject only to the limitation upon the combined maximum rate for taxes now in force. This section does not prevent the expenditures of any portion of the regular levy of two mills for township purposes, but is in addition thereto. The board shall provide annually by taxation, under this section or under section 5573.13 of the Revised Code, or under both, an adequate fund for the maintenance and repair of township roads.

The maintenance and repair fund so provided shall not be less than one hundred dollars for each mile of improved township road and twenty dollars for each mile of unimproved township road. Such levies for maintenance and repair purposes shall be separately set forth in the annual budget of the board presented to the budget commission, and the maintenance and repair levies made by the board, pursuant to this section, shall be preferred levies as against any others made for township road purposes by the board. Should the budget commission of any county be unable to allow all of the road levies made by the board, such reductions as are necessary shall be first made in levies other than for maintenance and repair purposes made under this section. The fund produced by such levies for maintenance and repair purposes shall be subject to transfer, in the manner provided in sections 5705.15 and 5705.16 of the Revised Code. This section does not prevent the board from using any other available road funds for the maintenance and repair of township roads.

Effective Date: 10-29-1975






Chapter 5577 - LOAD LIMITS ON HIGHWAYS

Section 5577.01 - Load limits on highways definitions.

(A) As used in sections 5577.01 to 5577.14 of the Revised Code:

(1) "Axle" means one or more load-carrying wheels mounted in a single transverse vertical plane.

(2) "Spacing between axles" means the distance between any two successive such planes.

(3) "Maximum axle load" means the gross weight of vehicle and load imposed by any axle upon the road surface.

(4) "Maximum wheel load" means the proportionate gross weight of vehicle and load imposed by any wheel upon the road surface.

(5) "Automobile transporter" means any vehicle combination designed and used expressly for the transport of assembled motor vehicles.

(6) "Stinger-steered automobile transporter" means any automobile transporter configured as a semitrailer combination in which the fifth wheel is located on a drop frame located behind and below the rearmost axle of the power unit.

(7) "Boat transporter" means any vehicle combination, including a straight truck towing a trailer typically using a ball and socket connection, designed and used specifically for the transport of boat hulls and boats, whether the hulls or boats are assembled or partially disassembled to facilitate transportation.

(8) "Stinger-steered boat transporter" means a boat transporter configured as a semitrailer combination in which the fifth wheel is located on a drop frame located behind and below the rearmost axle of the power unit.

(9) "Assembled" means, in regard to motor vehicles, capable of being driven.

(10) "B-train assembly" means any rigid frame extension that is attached to the rear frame of one semitrailer and provides a fifth wheel connection point for a second semitrailer.

(11) "Saddlemount vehicle transporter combination" means any combination of vehicles in which a straight truck or commercial tractor tows one or more straight trucks or commercial tractors, each connected by a saddle to the frame or fifth wheel of the straight truck or commercial tractor in front of it. Such a combination may include a fullmount, in which a smaller vehicle is mounted completely on the frame of either the first or last straight truck or commercial tractor in the saddlemount combination.

(B) "Vehicle," as used in section 5577.04 of the Revised Code, means any single vehicle when not in combination, or any combination of vehicles, as defined in section 4501.01 of the Revised Code.

Effective Date: 06-30-1993



Section 5577.02 - Operation of vehicle on highways in excess of prescribed weights forbidden.

No trackless trolley, traction engine, steam roller, or other vehicle, load, object, or structure, whether propelled by muscular or motor power, not including vehicles run upon stationary rails or tracks, fire engines, fire trucks, or other vehicles or apparatus belonging to or used by any municipal or volunteer fire department in the discharge of its functions, shall be operated or moved over or upon the improved public streets, highways, bridges, or culverts in this state, upon wheels, rollers, or otherwise, weighing in excess of the weights prescribed in sections 5577.01 to 5577.14, inclusive, of the Revised Code, including the weight of vehicle, object, structure, or contrivance and load, except upon special permission, granted as provided by section 4513.34 of the Revised Code.

Effective Date: 10-01-1953



Section 5577.03 - Weight of load - width of tire.

No person, firm, or corporation shall transport over the improved public streets, alleys, intercounty highways, state highways, bridges, or culverts, in any vehicle propelled by muscular, motor, or other power, any burden, including weight of vehicle and load, greater than the following:

(A)

(1) In vehicles having metal tires three inches or less in width, a load of five hundred pounds for each inch of the total width of tire on all wheels;

(2) When the tires on such vehicles exceed three inches in width, an additional load of eight hundred pounds shall be permitted for each inch by which the total width of the tires on all wheels exceeds twelve inches.

(B) In vehicles having tires of rubber or other similar substances, for each inch of the total width of tires on all wheels, as follows:

(1) For tires three inches in width, a load of four hundred fifty pounds;

(2) For tires three and one-half inches in width, a load of four hundred fifty pounds;

(3) For tires four inches in width, a load of five hundred pounds;

(4) For tires five inches in width, a load of six hundred pounds;

(5) For tires six inches and over in width, a load of six hundred fifty pounds.

The total width of tires on all wheels shall be, in case of solid tires of rubber or other similar substance, the actual width in inches of all such tires between the flanges at the base of the tires, but in no event shall that portion of the tire coming in contact with the road surface be less than two thirds the width so measured between the flanges.

In the case of pneumatic tires, of rubber or other similar substance, the total width of tires on all wheels shall be the actual width of all such tires, measured at the widest portion thereof when inflated and not bearing a load.

In no event shall the load, including the proportionate weight of vehicle that can be concentrated on any wheel, exceed six hundred fifty pounds to each inch in width of the tread as defined in this section for solid tires, or each inch in the actual diameter of pneumatic tires measured when inflated and not bearing a load.

Effective Date: 10-01-1953



Section 5577.04 - Maximum axle load, wheel load, gross weights, for pneumatic tired vehicles.

(A) The maximum wheel load of any one wheel of any vehicle, trackless trolley, load, object, or structure operated or moved upon improved public highways, streets, bridges, or culverts shall not exceed six hundred fifty pounds per inch width of pneumatic tire, measured as prescribed by section 5577.03 of the Revised Code.

(B) The weight of vehicle and load imposed upon a road surface that is part of the interstate system by vehicles with pneumatic tires shall not exceed any of the following weight limitations:

(1) On any one axle, twenty thousand pounds;

(2) On any tandem axle, thirty-four thousand pounds;

(3) On any two or more consecutive axles, the maximum weight as determined by application of the formula provided in division (C) of this section.

(C) For purposes of division (B)(3) of this section, the maximum gross weight on any two or more consecutive axles shall be determined by application of the following formula:

W = 500((LN/N-1) 12N 36).

In this formula, W equals the overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, L equals the distance in rounded whole feet between the extreme of any group of two or more consecutive axles, and N equals the number of axles in the group under consideration. However, two consecutive sets of tandem axles may carry a gross load of thirty-four thousand pounds each, provided the overall distance between the first and last axles of such consecutive sets of tandem axles is thirty-six feet or more.

(D) Except as provided in division (I) of this section, the weight of vehicle and load imposed upon a road surface that is not part of the interstate system by vehicles with pneumatic tires shall not exceed any of the following weight limitations:

(1) On any one axle, twenty thousand pounds;

(2) On any two successive axles:

(a) Spaced four feet or less apart, and weighed simultaneously, twenty-four thousand pounds;

(b) Spaced more than four feet apart, and weighed simultaneously, thirty-four thousand pounds, plus one thousand pounds per foot or fraction thereof, over four feet, not to exceed forty thousand pounds.

(3) On any three successive load-bearing axles designed to equalize the load between such axles and spaced so that each such axle of the three-axle group is more than four feet from the next axle in the three-axle group and so that the spacing between the first axle and the third axle of the three-axle group is no more than nine feet, and with such load-bearing three-axle group weighed simultaneously as a unit:

(a) Forty-eight thousand pounds, with the total weight of vehicle and load not exceeding thirty-eight thousand pounds plus an additional nine hundred pounds for each foot of spacing between the front axle and the rearmost axle of the vehicle;

(b) As an alternative to division (D)(3)(a) of this section, forty-two thousand five hundred pounds, if part of a six-axle vehicle combination with at least twenty feet of spacing between the front axle and rearmost axle, with the total weight of vehicle and load not exceeding fifty-four thousand pounds plus an additional six hundred pounds for each foot of spacing between the front axle and the rearmost axle of the vehicle.

(4) The total weight of vehicle and load utilizing any combination of axles, other than as provided for three-axle groups in division (D) of this section, shall not exceed thirty-eight thousand pounds plus an additional nine hundred pounds for each foot of spacing between the front axle and rearmost axle of the vehicle.

(E) Notwithstanding divisions (B) and (D) of this section, the maximum overall gross weight of vehicle and load imposed upon the road surface shall not exceed eighty thousand pounds.

(F) Notwithstanding any other provision of law, when a vehicle is towing another vehicle, such drawbar or other connection shall be of a length such as will limit the spacing between nearest axles of the respective vehicles to a distance not in excess of twelve feet and six inches.

(G) As used in division (B) of this section, "tandem axle" means two or more consecutive axles whose centers may be included between parallel transverse vertical planes spaced more than forty inches but not more than ninety-six inches apart, extending across the full width of the vehicle.

(H) This section does not apply to passenger bus type vehicles operated by a regional transit authority pursuant to sections 306.30 to 306.54 of the Revised Code.

(I) Either division (B) or (D) of this section applies to the weight of a vehicle and its load imposed upon any road surface that is not a part of the interstate system by vehicles with pneumatic tires. As between divisions (B) and (D) of this section, only the division that yields the highest total gross vehicle weight limit shall be applied to any such vehicle. Once that division is determined, only the limits contained in the subdivisions of that division shall apply to that vehicle.

Effective Date: 06-29-2001



Section 5577.041 - Maximum axle load, wheel load, and gross weights for solid-tired vehicles.

No vehicle, trackless trolley, load, object, or structure having a maximum axle load greater than sixteen thousand pounds when such vehicle is equipped with solid rubber tires shall be operated or moved upon the improved public highways, streets, bridges, or culverts. The maximum wheel load of any one wheel of any such vehicle shall not exceed six hundred fifty pounds per inch width of tire, measured as prescribed by section 5577.03 of the Revised Code, nor shall any solid tire of rubber or other resilient material, on any wheel of any such vehicle, be less than one inch thick when measured from the top of the flanges of the tire channel.

The weight of vehicle and load imposed upon the road surface by any two successive axles, spaced four feet or less apart, shall not exceed nineteen thousand pounds for solid tires, or by any two successive axles spaced more than four feet but less than eight feet apart shall not exceed twenty-four thousand pounds for solid tires; or by and two successive axles, spaced eight feet or more apart, shall not exceed twenty-eight thousand pounds for solid tires; nor shall the total weight of vehicle and load exceed, for solid rubber tires, twenty-eight thousand pounds plus an additional six hundred pounds for each foot or fraction thereof of spacing between the front axle and the rearmost axle of the vehicle; nor shall the weight of vehicle and load imposed upon the road surface by any vehicle equipped with solid rubber tires, exceed eighty per cent of the permissible weight of vehicle and load as provided for pneumatic tires.

Notwithstanding any other provision of law, when a vehicle is towing another vehicle, such drawbar or other connection shall be of a length such as will limit the spacing between nearest axles of the respective vehicles to a distance not in excess of twelve feet and six inches. If the provisions of this section are held to exceed the weight limitations or other provisions set forth in the "Federal Aid Highway Act of 1958," 72 Stat. 902, 23 U.S.C. 127, this section shall become null and void to the extent of such inconsistency.

Effective Date: 11-21-1967



Section 5577.042 - Weight provisions for farm, log and coal trucks and farm machinery.

(A) As used in this section:

(1) "Farm machinery" has the same meaning as in section 4501.01 of the Revised Code.

(2) "Farm commodities" includes livestock, bulk milk, corn, soybeans, tobacco, and wheat.

(3) "Farm truck" means a truck used in the transportation from a farm of farm commodities when the truck is operated in accordance with this section.

(4) "Log truck" means a truck used in the transportation of timber from the site of its cutting when the truck is operated in accordance with this section.

(5) "Coal truck" means a truck transporting coal from the site where it is mined when the truck is operated in accordance with this section.

(6) "Solid waste" has the same meaning as in section 3734.01 of the Revised Code.

(7) "Solid waste haul vehicle" means a vehicle hauling solid waste for which a bill of lading has not been issued.

(B)

(1) Notwithstanding sections 5577.02 and 5577.04 of the Revised Code, the following vehicles under the described conditions may exceed by no more than seven and one-half per cent the weight provisions of sections 5577.01 to 5577.09 of the Revised Code and no penalty prescribed in section 5577.99 of the Revised Code shall be imposed:

(a) A coal truck transporting coal, from the place of production to the first point of delivery where title to the coal is transferred;

(b) A farm truck or farm machinery transporting farm commodities, from the place of production to the first point of delivery where the commodities are weighed and title to the commodities is transferred;

(c) A log truck transporting timber, from the site of its cutting to the first point of delivery where the timber is transferred;

(d) A solid waste haul vehicle hauling solid waste, from the place of production to the first point of delivery where the solid waste is disposed of or title to the solid waste is transferred.

(2) In addition, if any of the vehicles listed in division (B)(1) of this section and operated under the conditions described in that division does not exceed by more than seven and one-half per cent the gross vehicle weight provisions of sections 5577.01 to 5577.09 of the Revised Code and does not exceed the wheel or axle-load limits of those sections by more than seven and one-half per cent, no penalty prescribed in section 5577.99 of the Revised Code for a wheel or axle overload shall be imposed.

(C) If any of the vehicles listed in division (B)(1) of this section and operated under the conditions described in that division exceeds the weight provisions of sections 5577.01 to 5577.09 of the Revised Code by more than the percentage allowance of either division (B)(1) or (2) of this section, both of the following apply without regard to the allowance provided by division (B)(1) or (2) of this section:

(1) The applicable penalty prescribed in section 5577.99 of the Revised Code;

(2) The civil liability imposed by section 5577.12 of the Revised Code.

(D)

(1) Division (B) of this section does not apply to the operation of a farm truck, log truck, or farm machinery transporting farm commodities during the months of February and March.

(2) Regardless of when the operation occurs, division (B) of this section does not apply to the operation of a vehicle on either of the following:

(a) A highway that is part of the interstate system;

(b) A highway, road, or bridge that is subject to reduced maximum weights under section 4513.33, 5577.07, 5577.071, 5577.08, 5577.09, or 5591.42 of the Revised Code.

Amended by 129th General AssemblyFile No.47,SB 187, §1, eff. 7/27/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Effective Date: 03-31-2003; 09-16-2004



Section 5577.043 - Permissible weight variations for certain vehicles.

(A) Notwithstanding sections 5577.02 and 5577.04 of the Revised Code, the following vehicles under the described conditions may exceed by no more than seven and one-half per cent the weight provisions of sections 5577.01 to 5577.09 of the Revised Code and no penalty prescribed in section 5577.99 of the Revised Code shall be imposed:

(1) A surface mining truck transporting minerals from the place where the minerals are loaded to any of the following:

(a) The construction site where the minerals are discharged;

(b) The place where title to the minerals is transferred;

(c) The place of processing.

(2) A vehicle transporting hot mix asphalt material from the place where the material is first mixed to the paving site where the material is discharged;

(3) A vehicle transporting concrete from the place where the material is first mixed to the site where the material is discharged;

(4) A vehicle transporting manure, turf, sod, or silage from the site where the material is first produced to the first place of delivery;

(5) A vehicle transporting chips, sawdust, mulch, bark, pulpwood, biomass, or firewood from the site where the product is first produced or harvested to the first point where the product is transferred.

(B) In addition, if any of the vehicles listed in division (A) of this section and operated under the conditions described in that division do not exceed by more than seven and one-half per cent the gross vehicle weight provisions of sections 5577.01 to 5577.09 of the Revised Code and do not exceed the wheel or axle load limits of those sections by more than seven and one-half per cent, no penalty prescribed in section 5577.99 of the Revised Code for a wheel or axle overload shall be imposed.

(C) If any of the vehicles listed in division (A) of this section and operated under the conditions described in that division exceed the weight provisions of sections 5577.01 to 5577.09 of the Revised Code by more than the percentage allowance of either division (A) or (B) of this section, both of the following apply without regard to the allowance provided by division (A) or (B) of this section:

(1) The applicable penalty prescribed in section 5577.99 of the Revised Code;

(2) The civil liability imposed by section 5577.12 of the Revised Code.

(D) Divisions (A) and (B) of this section do not apply to the operation of a vehicle listed in division (A) of this section on either of the following:

(1) A highway that is part of the interstate system;

(2) A highway, road, or bridge that is subject to reduced maximum weights under section 4513.33, 5577.07, 5577.071, 5577.08, 5577.09, or 5591.42 of the Revised Code.

Amended by 129th General AssemblyFile No.47,SB 187, §1, eff. 7/27/2011.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 5577.044 - [Effective 7/1/2013] Weight restrictions for vehicles fueled by natural gas.

(A) Notwithstanding sections 5577.02 and 5577.04 of the Revised Code, a vehicle fueled solely by compressed natural gas may exceed by not more than two thousand pounds the gross vehicle weight provisions of sections 5577.01 to 5577.09 of the Revised Code or the axle load limits of those sections.

(B) If a vehicle described in division (A) of this section exceeds the weight provisions of sections 5577.01 to 5577.09 of the Revised Code by more than the allowance provided for in division (A) of this section, both of the following apply:

(1) The applicable penalty prescribed in section 5577.99 of the Revised Code;

(2) The civil liability imposed by section 5577.12 of the Revised Code.

(C) Division (A) of this section does not apply to the operation of a vehicle on either of the following:

(1) A highway that is part of the interstate system;

(2) A highway, road, or bridge that is subject to reduced maximum weights under section 4513.33, 5577.07, 5577.071, 5577.08, 5577.09, or 5591.42 of the Revised Code.

Added by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5577.05 - [Effective Until 7/1/2013] Prohibition against violation.

(A) No vehicle shall be operated upon the public highways, streets, bridges, and culverts within the state, whose dimensions exceed those specified in this section.

(B) No such vehicle shall have a width in excess of:

(1) One hundred four inches for passenger bus type vehicles operated exclusively within municipal corporations;

(2) One hundred two inches, excluding such safety devices as are required by law, for passenger bus type vehicles operated over freeways, and such other state roads with minimum pavement widths of twenty-two feet, except those roads or portions of roads over which operation of one hundred two-inch buses is prohibited by order of the director of transportation;

(3) One hundred thirty-two inches for traction engines;

(4) One hundred two inches for recreational vehicles, excluding safety devices and retracted awnings and other appurtenances of six inches or less in width and except that the director may prohibit the operation of one hundred two inch recreational vehicles on designated state highways or portions of highways;

(5) One hundred two inches, including load, for all other vehicles, except that the director may prohibit the operation of one hundred two-inch vehicles on such state highways or portions of state highways as the director designates.

(C) No such vehicle shall have a length in excess of:

(1) Sixty-six feet for passenger bus type vehicles and articulated passenger bus type vehicles operated by a regional transit authority pursuant to sections 306.30 to 306.54 of the Revised Code;

(2) Forty-five feet for all other passenger bus type vehicles;

(3) Fifty-three feet for any semitrailer when operated in a commercial tractor-semitrailer combination, with or without load, except that the director may prohibit the operation of any such commercial tractor-semitrailer combination on such state highways or portions of state highways as the director designates.

(4) Twenty-eight and one-half feet for any semitrailer or trailer when operated in a commercial tractor-semitrailer-trailer or commercial tractor-semitrailer-semitrailer combination, except that the director may prohibit the operation of any such commercial tractor-semitrailer-trailer or commercial tractor-semitrailer-semitrailer combination on such state highways or portions of state highways as the director designates;

(5)

(a) Ninety-seven feet for drive-away saddlemount vehicle transporter combinations and drive-away saddlemount with fullmount vehicle transporter combinations when operated on any interstate, United States route, or state route, including reasonable access travel on all other roadways for a distance not to exceed one road mile from any interstate, United States route, or state route, not to exceed three saddlemounted vehicles, but which may include one fullmount;

(b) Seventy-five feet for drive-away saddlemount vehicle transporter combinations and drive-away saddlemount with fullmount vehicle transporter combinations, when operated on any roadway not designated as an interstate, United States route, or state route, not to exceed three saddlemounted vehicles, but which may include one fullmount;

(6) Sixty-five feet for any other combination of vehicles coupled together, with or without load, except as provided in divisions (C)(3) and (4), and in division (E) of this section;

(7) Forty-five feet for recreational vehicles;

(8) Forty feet for all other vehicles except trailers and semitrailers, with or without load.

(D) No such vehicle shall have a height in excess of thirteen feet six inches, with or without load.

(E) An automobile transporter or boat transporter shall be allowed a length of sixty-five feet and a stinger-steered automobile transporter or stinger-steered boat transporter shall be allowed a length of seventy-five feet, except that the load thereon may extend no more than four feet beyond the rear of such vehicles and may extend no more than three feet beyond the front of such vehicles, and except further that the director may prohibit the operation of a stinger-steered automobile transporter, stinger-steered boat transporter, or a B-train assembly on any state highway or portion of any state highway that the director designates.

(F) The widths prescribed in division (B) of this section shall not include side mirrors, turn signal lamps, marker lamps, handholds for cab entry and egress, flexible fender extensions, mud flaps, splash and spray suppressant devices, and load-induced tire bulge.

The width prescribed in division (B)(5) of this section shall not include automatic covering devices, tarp and tarp hardware, and tiedown assemblies, provided these safety devices do not extend more than three inches from each side of the vehicle.

The lengths prescribed in divisions (C)(2) to (8) of this section shall not include safety devices, bumpers attached to the front or rear of such bus or combination, nonproperty carrying devices or components that do not extend more than twenty-four inches beyond the rear of the vehicle and are needed for loading or unloading, B-train assembly used between the first and second semitrailer of a commercial tractor-semitrailer-semitrailer combination, energy conservation devices as provided in any regulations adopted by the secretary of the United States department of transportation, or any noncargo-carrying refrigeration equipment attached to the front of trailers and semitrailers. In special cases, vehicles whose dimensions exceed those prescribed by this section may operate in accordance with rules adopted by the director.

(G) This section does not apply to fire engines, fire trucks, or other vehicles or apparatus belonging to any municipal corporation or to the volunteer fire department of any municipal corporation or used by such department in the discharge of its functions. This section does not apply to vehicles and pole trailers used in the transportation of wooden and metal poles, nor to the transportation of pipes or well-drilling equipment, nor to farm machinery and equipment. The owner or operator of any vehicle, machinery, or equipment not specifically enumerated in this section but the dimensions of which exceed the dimensions provided by this section, when operating the same on the highways and streets of this state, shall comply with the rules of the director governing such movement that the director may adopt. Sections 119.01 to 119.13 of the Revised Code apply to any rules the director adopts under this section, or the amendment or rescission of the rules, and any person adversely affected shall have the same right of appeal as provided in those sections.

This section does not require the state, a municipal corporation, county, township, or any railroad or other private corporation to provide sufficient vertical clearance to permit the operation of such vehicle, or to make any changes in or about existing structures now crossing streets, roads, and other public thoroughfares in this state.

(H) As used in this section, "recreational vehicle" has the same meaning as in section 4501.01 of the Revised Code.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-01-2000; 09-16-2004; 2007 HB67 07-03-2007

This section is set out twice. See also § 5577.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5577.05 - [Effective 7/1/2013] Prohibition against violation.

(A) No vehicle shall be operated upon the public highways, streets, bridges, and culverts within the state, whose dimensions exceed those specified in this section.

(B) No such vehicle shall have a width in excess of:

(1) One hundred four inches for passenger bus type vehicles operated exclusively within municipal corporations;

(2) One hundred two inches, excluding such safety devices as are required by law, for passenger bus type vehicles operated over freeways, and such other state roads with minimum pavement widths of twenty-two feet, except those roads or portions of roads over which operation of one hundred two-inch buses is prohibited by order of the director of transportation;

(3) One hundred thirty-two inches for traction engines;

(4) One hundred two inches for recreational vehicles, excluding safety devices and retracted awnings and other appurtenances of six inches or less in width and except that the director may prohibit the operation of one hundred two inch recreational vehicles on designated state highways or portions of highways;

(5) One hundred two inches, including load, for all other vehicles, except that the director may prohibit the operation of one hundred two-inch vehicles on such state highways or portions of state highways as the director designates.

(C) No such vehicle shall have a length in excess of:

(1) Sixty-six feet for passenger bus type vehicles and articulated passenger bus type vehicles operated by a regional transit authority pursuant to sections 306.30 to 306.54 of the Revised Code;

(2) Forty-five feet for all other passenger bus type vehicles;

(3) Fifty-three feet for any semitrailer when operated in a commercial tractor-semitrailer combination, with or without load, except that the director may prohibit the operation of any such commercial tractor-semitrailer combination on such state highways or portions of state highways as the director designates.

(4) Twenty-eight and one-half feet for any semitrailer or trailer when operated in a commercial tractor-semitrailer-trailer or commercial tractor-semitrailer-semitrailer combination, except that the director may prohibit the operation of any such commercial tractor-semitrailer-trailer or commercial tractor-semitrailer-semitrailer combination on such state highways or portions of state highways as the director designates;

(5)

(a) Ninety-seven feet for drive-away saddlemount vehicle transporter combinations and drive-away saddlemount with fullmount vehicle transporter combinations when operated on any interstate, United States route, or state route, including reasonable access travel on all other roadways for a distance not to exceed one road mile from any interstate, United States route, or state route, not to exceed three saddlemounted vehicles, but which may include one fullmount;

(b) Seventy-five feet for drive-away saddlemount vehicle transporter combinations and drive-away saddlemount with fullmount vehicle transporter combinations, when operated on any roadway not designated as an interstate, United States route, or state route, not to exceed three saddlemounted vehicles, but which may include one fullmount;

(6) Sixty-five feet for any other combination of vehicles coupled together, with or without load, except as provided in divisions (C)(3) and (4), and in division (E) of this section;

(7) Forty-five feet for recreational vehicles;

(8) Fifty feet for all other vehicles except trailers and semitrailers, with or without load.

(D) No such vehicle shall have a height in excess of thirteen feet six inches, with or without load.

(E) An automobile transporter or boat transporter shall be allowed a length of sixty-five feet and a stinger-steered automobile transporter or stinger-steered boat transporter shall be allowed a length of seventy-five feet, except that the load thereon may extend no more than four feet beyond the rear of such vehicles and may extend no more than three feet beyond the front of such vehicles, and except further that the director may prohibit the operation of a stinger-steered automobile transporter, stinger-steered boat transporter, or a B-train assembly on any state highway or portion of any state highway that the director designates.

(F) The widths prescribed in division (B) of this section shall not include side mirrors, turn signal lamps, marker lamps, handholds for cab entry and egress, flexible fender extensions, mud flaps, splash and spray suppressant devices, and load-induced tire bulge.

The width prescribed in division (B)(5) of this section shall not include automatic covering devices, tarp and tarp hardware, and tiedown assemblies, provided these safety devices do not extend more than three inches from each side of the vehicle.

The lengths prescribed in divisions (C)(2) to (8) of this section shall not include safety devices, bumpers attached to the front or rear of such bus or combination, nonproperty carrying devices or components that do not extend more than twenty-four inches beyond the rear of the vehicle and are needed for loading or unloading, B-train assembly used between the first and second semitrailer of a commercial tractor-semitrailer-semitrailer combination, energy conservation devices as provided in any regulations adopted by the secretary of the United States department of transportation, or any noncargo-carrying refrigeration equipment attached to the front of trailers and semitrailers. In special cases, vehicles whose dimensions exceed those prescribed by this section may operate in accordance with rules adopted by the director.

(G) This section does not apply to fire engines, fire trucks, or other vehicles or apparatus belonging to any municipal corporation or to the volunteer fire department of any municipal corporation or used by such department in the discharge of its functions. This section does not apply to vehicles and pole trailers used in the transportation of wooden and metal poles, nor to the transportation of pipes or well-drilling equipment, nor to farm machinery and equipment.

The owner or operator of any vehicle, machinery, or equipment not specifically enumerated in this section but the dimensions of which exceed the dimensions provided by this section, when operating the same on the highways and streets of this state, shall comply with the rules of the director governing such movement that the director may adopt. Sections 119.01 to 119.13 of the Revised Code apply to any rules the director adopts under this section, or the amendment or rescission of the rules, and any person adversely affected shall have the same right of appeal as provided in those sections.

This section does not require the state, a municipal corporation, county, township, or any railroad or other private corporation to provide sufficient vertical clearance to permit the operation of such vehicle, or to make any changes in or about existing structures now crossing streets, roads, and other public thoroughfares in this state.

(H) As used in this section, "recreational vehicle" has the same meaning as in section 4501.01 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.71,HB 337, §1, eff. 1/27/2012.

Effective Date: 09-01-2000; 09-16-2004; 2007 HB67 07-03-2007

This section is set out twice. See also § 5577.05, effective until 7/1/2013.



Section 5577.06 - Prohibition against violation.

No person shall violate any rule or regulation promulgated by the director of transportation in accordance with section 5577.05 of the Revised Code.

Effective Date: 09-28-1973



Section 5577.07 - Reduction of weight and speed during times of thaws and moisture.

When thaws or excessive moisture render the improved highways of this state or any sections of them insufficient to bear the traffic thereon, or when such highways would be damaged or destroyed by heavy traffic during the period of thawing or excessive moisture, the maximum weight of vehicle and load, or the maximum speed, or both, for motor vehicles, as prescribed by law shall be reduced in the following manner:

(A) On state highways, the director of transportation shall prescribe such reduction which shall not be more than twenty-five per cent;

(B) On improved highways and all other roads in the county, other than state highways, the board of county commissioners shall prescribe such reduction as the condition of the road or highway justifies, but in no case shall the reduction be more than fifty per cent.

The schedule of the reduction of maximum weights and speeds shall be filed, for the information of the public, in the office of the board of each county in which the schedule is operative and in the office of the director. The director or board, at least one day before such reduction becomes effective, shall cause to be placed and retained on such highways, at both ends and at the points of intersections by principal roads, during the period of such reduced limitation of weight, speed, or both, signs, of substantial construction, which will conspicuously indicate the limitations of weight and speed, which are allowed on the highway and the date on which such limitations shall go into effect. No person shall operate upon any such highway, a motor vehicle whose maximum weight or speed is in excess of the limitations prescribed. The expense of the purchase and erection of signs, provided for in this section, shall be paid from funds for the maintenance and repair of roads.

Effective Date: 09-28-1973



Section 5577.071 - Reduction of weight of vehicle or load or speed on deteriorated or vulnerable bridge.

(A) When deterioration renders any bridge or section of a bridge in a county insufficient to bear the traffic thereon, or when the bridge or section of a bridge would be damaged or destroyed by heavy traffic, the board of county commissioners may reduce the maximum weight of vehicle and load, or the maximum speed, or both, for motor vehicles, as prescribed by law, and prescribe whatever reduction the condition of the bridge or section of the bridge justifies. This section does not apply to bridges on state highways.

(B) A schedule of any reductions made pursuant to division (A) of this section shall be filed, for the information of the public, in the office of the board of county commissioners in each county in which the schedule is operative. A board of county commissioners that makes a reduction pursuant to division (A) of this section shall, at least one day before a reduction becomes effective, cause to be placed and retained on any bridge on which a reduction is made, at both ends of the bridge, during the period of a reduced limitation of weight, speed, or both, signs of substantial construction conspicuously indicating the limitations of weight or speed or both which are permitted on the bridge and the date on which these limitations go into effect. No person shall operate upon any such bridge a motor vehicle whose maximum weight or speed is in excess of the limitations prescribed. The cost of purchasing and erecting the signs provided for in this division shall be paid from any fund for the maintenance and repair of bridges and culverts.

(C) Except as otherwise provided in this division, no reduction shall be made pursuant to division (A) of this section on a joint bridge as provided in section 5591.25 of the Revised Code unless the board of county commissioners of every county sharing the joint bridge agrees to the reduction, the amount of the reduction, and how the cost of purchasing and erecting signs indicating the limitations of weight and speed is to be borne. A board of county commissioners may make a reduction pursuant to division (A) of this section on a section of a joint bridge, without the agreement [of] any other county sharing the bridge, if the section of the bridge on which the reduction is to be made is located solely in that county.

Effective Date: 05-31-1988



Section 5577.08 - Classification of roads and bridges by board of county commissioners.

The board of county commissioners may classify the county and township roads and bridges and all other roads and bridges within their respective counties, except state highways and bridges on state highways, with reference to the maximum weights and speeds permitted on such roads and bridges.

The classifications made by the board under this section shall not apply to vehicles of a weight of five tons or less for vehicle and load.

In making the classifications, the board shall take into consideration the nature of the roadbed, construction, and any other factors which are material in the proper classification of such roads and bridges.

The board shall make rules governing the weight of vehicle and load and the speed permitted on the several classes of roads and bridges.

Effective Date: 05-31-1988



Section 5577.081 - Surface mining vehicles over load limit to use designated roads.

(A) Except when transferring unfinished aggregate material between facilities that are under the control of the same owner or operator that is subject to Chapter 1514. of the Revised Code or when unloading or loading finished aggregate product within a ten-mile radius of a surface mining operation that is permitted and regulated under that chapter, all vehicles entering or leaving such an operation that have a gross vehicle weight as defined in division (JJ) of section 4501.01 of the Revised Code that is in excess of sixty-six thousand pounds shall use the specific roads designated pursuant to sections 303.14 and 303.141 or 519.14 and 519.141 of the Revised Code as the primary means of ingress to and egress from the facilities or operation.

(B) The owner or operator of a surface mining operation that is permitted under Chapter 1514. of the Revised Code and that is subject to the use of specific roads as the primary means of ingress to and egress from the operation pursuant to sections 303.14 and 303.141 or 519.14 and 519.141 of the Revised Code shall post a sign in a conspicuous location to inform the drivers of trucks entering and leaving the operation of the roads to use as the primary means of ingress to and egress from the operation.

(C)

(1) Whoever violates this section shall receive a written warning in such a manner that it becomes a part of the person's permanent record that is maintained by the bureau of motor vehicles and assists in monitoring violations of this section.

(2) A person who commits a second offense within one year after committing the first offense is guilty of a minor misdemeanor.

(3) A person who commits a third or subsequent offense within one year after committing the first offense is guilty of a misdemeanor of the fourth degree.

(D) Fine money that is collected under division (C) of this section shall be deposited in the state treasury to the credit of the surface mining fund created in section 1514.06 of the Revised Code.

Effective Date: 04-06-2007



Section 5577.09 - Rules - signs.

All rules as provided by section 5577.08 of the Revised Code shall be made by the board of county commissioners, at regular meetings, by a majority vote. Such rules shall be kept on file in the office of the board and open for inspection by the public.

At least two days before such rules become effective the board shall cause to be placed and retained on county and township highways classified under section 5577.08 of the Revised Code or sections thereof, and on any bridge classified under section 5577.08 of the Revised Code, at both ends and at any points of intersection, signs, of substantial construction, which will conspicuously indicate the limitations of weight of vehicle and load or speed which will be allowed on such highways or bridges.

It shall be unlawful to operate upon such highway or bridge a vehicle whose maximum weight or speed is in excess of the limitations prescribed. The expense of the purchase and erection of signs provided for in this section shall be paid from the county funds for the maintenance and repair of highways, bridges, and culverts.

Effective Date: 05-31-1988



Section 5577.10 - Statement of gross vehicle weight.

No person shall issue or aid in issuing any bill of lading or other document of like nature in lieu thereof, which bill or document is to accompany a shipment of goods or property by truck, trailer, semitrailer, commercial tractor, or any other commercial vehicle used for the transportation of property, the gross weight of which, with load, exceeds three tons, with intent to defraud by misrepresenting thereon the weight of such goods or property to be so transported.

Any driver or operator of a commercial car, trailer, or semitrailer may obtain from any person, firm, partnership, corporation, or association, including the owner, lessee, or operator of such commercial car, trailer, or semitrailer, owning and operating sealed scales in this state, a written "statement of gross vehicle weight" showing the gross weight of the vehicle including the cargo on the vehicle, the name and address of the person issuing the statement, and the date and place where the vehicle and its cargo were weighed. The driver or operator of the commercial car, trailer, or semitrailer shall retain such statement of gross vehicle weight on his person, and any law enforcement officer of this state may request that such driver or operator exhibit it to him. If, upon examining the statement of gross vehicle weight, the law enforcement officer has reason to believe that the information contained therein is correct in every respect, he shall indorse it with his name and the date and place where it was exhibited to him. The law enforcement officer may then permit such driver or operator to proceed without weighing by a law enforcement officer of this state. No person shall willfully issue a written statement of gross vehicle weight and knowingly give any false information in such statement.

Effective Date: 10-01-1953



Section 5577.11 - Wheel protectors.

No person shall drive or operate, or cause to be driven or operated, any commercial car, trailer, or semitrailer, used for the transportation of goods or property, the gross weight of which, with load, exceeds three tons, upon the public highways, streets, bridges, and culverts within this state, unless such vehicle is equipped with suitable metal protectors or substantial flexible flaps on the rearmost wheels of such vehicle or combination of vehicles to prevent, as far as practicable, the wheels from throwing dirt, water, or other materials on the windshields of following vehicles. Such protectors or flaps shall have a ground clearance of not more than one third of the distance from the center of the rearmost axle to the center of the flaps under any conditions of loading of the vehicle, and they shall be at least as wide as the tires they are protecting. If the vehicle is so designed and constructed that such requirements are accomplished by means of fenders, body construction, or other means of enclosure, then no such protectors or flaps are required. Rear wheels not covered at the top by fenders, bodies, or other parts of the vehicle shall be covered at the top by protective means extending at least to the center line of the rearmost axle.

Effective Date: 09-01-2000



Section 5577.12 - Liability for damages - prosecution - application of moneys.

Any person violating any law relating to or regulating the use of the improved public roads shall be liable for all damage resulting to any such street, highway, bridge, or culvert by reason of such violation. In case of any injury to such a street, highway, bridge, or culvert, such damages shall be collected by civil action, brought in the name of the state, on the relation of the director of transportation with respect to highways under his jurisdiction, and the attorney general or prosecuting attorney of any county shall institute such action, when requested by the director and prosecute it to final judgment. In case of any injury to an improved public road, bridge, or culvert of a county, by reason of the violations of any of the rules or regulations made by the board of county commissioners, the damages shall be recovered by a civil action prosecuted by the board; in case of an injury to an improved public street, highway, bridge, or culvert of a municipal corporation, it shall be the duty of the proper authorities of such municipal corporation to institute an action for the recovery of such damages; and in the case of an injury to an improved public street, road, bridge, or culvert of a township, the damages shall be recovered by a civil action prosecuted by the board of township trustees. All damages collected under this section shall be paid into the treasury of the state or proper political subdivision, and credited to any fund for the repair of streets, highways, roads, bridges, or culverts.

Effective Date: 09-28-1973



Section 5577.13 - Enforcement by deputies.

In those counties having forty miles or more of improved intercounty or state highways, the sheriff of each such county shall, and in all other counties may, detail one or more deputies for the work of enforcing sections 5577.01 to 5577.14, inclusive, of the Revised Code. The board of county commissioners shall appropriate such amount of money annually, from the road fund of the county, as is necessary to equip and compensate such deputy. The patrolmen of the county highways may be deputized by the sheriffs of the counties in which they are employed, as deputy sheriffs, but shall receive no extra compensation.

Effective Date: 10-01-1953



Section 5577.14 - Notice of arrest.

Whenever the driver or operator of any truck, trailer, semitrailer, commercial tractor, or any other commercial vehicle used for the transportation of goods or property, the gross weight of which, with load, exceeds three tons, has been arrested for a violation of any provision of sections 4511.01 to 4511.76, inclusive, and 4513.01 to 4513.40, inclusive, or sections 5577.01 to 5577.09, inclusive, of the Revised Code, the officer making such arrest shall immediately notify, in writing, the person, firm, association, or corporation holding the certificate of public convenience and necessity or permit under which such vehicle is being driven or operated, and in whose name the vehicle is registered with and licensed by the bureau of motor vehicles, of the fact of such arrest. Such notification shall describe the vehicle involved, the name of the driver or operator thereof, and the time, place, and nature of the offense committed. Copies of such notification shall be immediately transmitted by the arresting officer to the public utilities commission and to the superintendent of the state highway patrol.

Effective Date: 01-10-1961



Section 5577.15 - Application of size and weight provisions of chapter.

(A) The size and weight provisions of this chapter do not apply to a person who is engaged in the initial towing or removal of a wrecked or disabled motor vehicle from the site of an emergency on a public highway where the vehicle became wrecked or disabled to the nearest site where the vehicle can be brought into conformance with the requirements of this chapter or to the nearest qualified repair facility.

(B) Any subsequent towing of a wrecked or disabled vehicle shall comply with the size and weight provisions of this chapter.

(C) No court shall impose any penalty prescribed in section 5577.99 of the Revised Code or the civil liability established in section 5577.12 of the Revised Code upon a person towing or removing a vehicle in the manner described in division (A) of this section.

Effective Date: 09-16-2004



Section 5577.99 - Penalty.

(A) Whoever violates the weight provisions of sections 5577.01 to 5577.07 or the weight provisions in regard to highways under section 5577.04 of the Revised Code shall be fined eighty dollars for the first two thousand pounds, or fraction thereof, of overload; for overloads in excess of two thousand pounds, but not in excess of five thousand pounds, such person shall be fined one hundred dollars, and in addition thereto one dollar per one hundred pounds of overload; for overloads in excess of five thousand pounds, but not in excess of ten thousand pounds, such person shall be fined one hundred thirty dollars and in addition thereto two dollars per one hundred pounds of overload, or imprisoned not more than thirty days, or both. For all overloads in excess of ten thousand pounds such person shall be fined one hundred sixty dollars, and in addition thereto three dollars per one hundred pounds of overload, or imprisoned not more than thirty days, or both. Whoever violates the weight provisions of vehicle and load relating to gross load limits shall be fined not less than one hundred dollars. No penalty prescribed in this division shall be imposed on any vehicle combination if the overload on any axle does not exceed one thousand pounds, and if the immediately preceding or following axle, excepting the front axle of the vehicle combination, is underloaded by the same or a greater amount. For purposes of this division, two axles on one vehicle less than eight feet apart, shall be considered as one axle.

(B) Whoever violates the weight provisions of section 5577.071 or 5577.08 or the weight provisions in regard to bridges under section 5577.09, and whoever exceeds the carrying capacity specified under section 5591.42 of the Revised Code, shall be fined eighty dollars for the first two thousand pounds, or fraction thereof, of overload; for overloads in excess of two thousand pounds, but not in excess of five thousand pounds, the person shall be fined one hundred dollars, and in addition thereto one dollar per one hundred pounds of overload; for overloads in excess of five thousand pounds, but not in excess of ten thousand pounds, the person shall be fined one hundred thirty dollars, and in addition thereto two dollars per one hundred pounds of overload, or imprisoned not more than thirty days, or both. For all overloads in excess of ten thousand pounds, the person shall be fined one hundred sixty dollars, and in addition thereto three dollars per one hundred pounds of overload, or imprisoned not more than thirty days, or both.

Notwithstanding any other provision of the Revised Code that specifies a procedure for the distribution of fines, all fines collected pursuant to division (B) of this section shall be paid into the treasury of the county and credited to any fund for the maintenance and repair of roads, highways, bridges, or culverts.

(C) Whoever violates any other provision of sections 5577.01 to 5577.09 of the Revised Code is guilty of a minor misdemeanor on a first offense; on a second or subsequent offense, such person is guilty of a misdemeanor of the fourth degree.

(D) Whoever violates section 5577.10 of the Revised Code shall be fined not more than five thousand dollars or imprisoned for not less than thirty days nor more than six months, or both.

(E) Whoever violates section 5577.11 of the Revised Code shall be fined not more than twenty-five dollars.

Effective Date: 05-31-1988; 09-16-2004; 03-30-2006






Chapter 5579 - GENERAL HIGHWAY PROVISIONS

Section 5579.01 - Appropriation of drainage rights or easements.

The director of transportation, board of county commissioners, or board of township trustees, may, in connection with any road improvement, appropriate any drainage rights outside the line of a highway, or any easement, right, or interest in any property desired for any proposed improvement. In case such official or boards desire to appropriate the drainage right, easements, right, or interest in any property in connection with any existing highway, the same may be done in the manner provided by sections 5549.04 to 5549.09 of the Revised Code. Any land or property rights required for the construction of a new bridge, or for any additions or repairs to an existing bridge, may be acquired in like manner.

Effective Date: 09-28-1973



Section 5579.02 - Appropriation of right of way, crossing, or lands of railroad.

The director of transportation, board of county commissioners, or board of township trustees may appropriate a right-of-way or crossing over railroad tracks and lands held by railway companies, whether operated by steam or electricity, and may appropriate the necessary property and right to construct such crossing above or below the grade of the railway. Such proceedings shall be had thereon as are provided for appropriation of property by municipal corporations. In case the grade of the road at such crossing is raised or lowered above or below the railroad tracks, by agreement or order of the court, the cost of raising or lowering such grade shall be apportioned between the board of county commissioners or board of township trustees and the company in the same proportion as in cases in which a grade is raised or lowered on a crossing already established or existing.

Effective Date: 09-28-1973



Section 5579.03 - Road as boundary line.

If a road is established as a part of the line or boundary of a township or municipal corporation, the board of township trustees of such adjoining townships and legislative authority of such municipal corporation, shall meet at a convenient place as soon after the first Monday of March as convenient, and apportion such road between the townships, or township and municipal corporation, as justice and equity require. The boards of the respective townships and legislative authority of the municipal corporation shall cause the road to be opened and improved accordingly, and shall thereafter cause their respective portions to be worked and kept in proper repair.

Effective Date: 10-01-1953



Section 5579.04 - Destruction of brush, briers, weeds, and thistles along highways.

(A) As used in sections 5579.04 to 5579.08 of the Revised Code, "noxious weed" means shatter cane (Sorghum bicolor), Russian thistle (Salsola kali var. tenuifolia), or any plant designated a prohibited noxious weed by the director of agriculture.

(B) A board of county commissioners, a board of township trustees, or the street commissioners of a municipal corporation, having control of and being charged with the duty of repairing macadamized, graveled, or improved roads, and county engineers, township road superintendents, and the street commissioners of each municipal corporation, between the first and twentieth days of June, the first and twentieth days of August, and, if necessary, the first and twentieth days of September of each year or whenever necessary to prevent or eliminate a safety hazard, shall destroy all brush, briers, burrs, vines, noxious weeds, and, until June 1, 1996, multiflora rose, growing within the limits of a county or township road or improved, graveled, or macadamized road, street, or alley within their jurisdiction.

Effective Date: 06-11-1991



Section 5579.05 - Notice to destroy weeds.

(A) Upon receiving written information that noxious weeds, wild parsnip, wild carrot, oxeye daisy, wild mustard, or other harmful weeds are growing on land in a township, other than land owned or managed by the department of natural resources, or park land owned or managed by the state or a political subdivision, the board of township trustees shall notify the owner, lessee, agent, or tenant having charge of the land of the receipt of the information and of the obligations imposed by this section. Within five days after the notification is given, the person notified shall cut or destroy the weeds or show the board why there is no need for doing so.

If the person in charge of the land is a resident of the township or a nonresident whose address is known, the notice shall be sent to his address by certified mail. If the person's address is unknown, it is sufficient to publish the notice once in a newspaper of general circulation in the county.

(B) Upon receiving information that wild parsnip, wild carrot, oxeye daisy, wild mustard, or noxious weeds are growing in a township on land owned or managed by the department of natural resources, or on park land owned or managed by the state or a political subdivision, the board of township trustees shall notify the county extension agent for the county in which the township is located of the receipt of the information. Within five days after the notification is given, the extension agent shall meet in committee with a person designated for this purpose by the governing authority of the land and, if the land is within a soil and water conservation district, with a supervisor of the district designated by the district supervisors, to consider ways to deal with the problem, and shall, within such five days, report the committee's findings and recommendations to the board of township trustees.

This section and sections 5579.06 and 5579.07 of the Revised Code do not apply to persons subject to section 4959.11 of the Revised Code.

Effective Date: 07-04-1984



Section 5579.06 - Effect of noncompliance with notice.

If the owner, lessee, agent, or tenant having charge of the land mentioned in division (A) of section 5579.05 of the Revised Code fails to comply with that division, the board of township trustees shall cause the weeds to be cut or destroyed and may employ the necessary labor, materials, and equipment to perform the task. All expenses incurred shall, when approved by the board, be paid out of the township general fund from moneys not otherwise appropriated.

Effective Date: 07-04-1984



Section 5579.07 - Expense a lien upon land.

The board of township trustees shall make a written report to the county auditor of the board's action under sections 5579.05 and 5579.06 of the Revised Code with a statement of the board's charges for its services, the amount paid for the labor, materials, and equipment, and a proper description of the premises. These amounts, when allowed, shall be entered upon the tax duplicate, shall be a lien upon the land from the date of the entry, and shall be collected as other taxes and returned to the township and placed in the township general fund.

Effective Date: 07-04-1984



Section 5579.08 - Cutting of briers, brush, and noxious weeds.

All brush, briers, burrs, vines, and noxious weeds growing along the public highway shall be cut or destroyed between the first and twentieth days of June, the first and twentieth days of August, and, if necessary, between the first and twentieth days of September of each year or whenever necessary to prevent or eliminate a safety hazard. This work shall be done by the board of township trustees in its respective township, or by the township highway superintendent, who may employ the necessary labor to carry out this section. All expenses incurred shall, when approved by the board, be paid from the township road fund by the township fiscal officer, upon the fiscal officer's warrant.

Effective Date: 07-04-1984; 12-20-2005






Chapter 5589 - OFFENSES RELATING TO HIGHWAYS

Section 5589.01 - Obstructing public grounds, highway, street, or alley.

No person shall obstruct or encumber by fences, buildings, structures, or otherwise, a public ground, highway, street, or alley of a municipal corporation.

Effective Date: 10-01-1953



Section 5589.02 - Altering or injuring marker or monument.

No person shall alter, deface, injure, or destroy any marker or monument placed along, upon, or near a public highway, by the proper authorities, to mark the boundaries thereof, or for any other purpose.

Effective Date: 10-01-1953



Section 5589.03 - Refusal or neglect of officials to perform duty.

No county engineer, township trustee, or township highway superintendent shall willfully neglect, fail, or refuse to perform the duties of his office. Conviction for such neglect, failure, or refusal shall operate as a removal from office.

Effective Date: 10-01-1953



Section 5589.04 - [Repealed].

Effective Date: 07-01-1996



Section 5589.05 - Interfering with drawbridge on Muskingum improvement.

No person, except a commissioner, engineer, superintendent, lock tender, bridge tender, or collector and without express direction or permission from one of them, shall open or interfere with a drawbridge on the Muskingum improvement.

Effective Date: 10-01-1953



Section 5589.06 - Obstructing ditch, drain, or watercourse - duty of superintendent.

No person shall wrongfully obstruct any ditch, drain, or watercourse along, upon or across a public highway, or divert any water from adjacent lands to or upon a public highway. Whenever the township highway superintendent learns of any obstruction of any ditch, drain, or watercourse along, upon, or across a public highway, or diversion of any water from adjacent lands to or upon a public highway, he shall notify the board of township trustees, which shall cause written notice thereof to be personally served upon the person, firm, or corporation, or upon any agent in charge of the property of the person, firm, or corporation causing such obstruction or diversion. Notice may be served by a constable of the proper township or any person authorized and deputed therefor by the board of township trustees, and shall describe and locate said obstruction or diversion and direct its immediate removal. If the person, company, or corporation does not within five days from the receipt of written notice proceed to remove such obstruction and complete the removal within a reasonable time, the township highway superintendent, upon the order of the board of township trustees, shall remove the obstruction. The expense incurred shall be paid in the first instance out of any money levied, collected, and available for highway purposes and shall then be collected from the person, company, or corporation by civil action by the board of township trustees, and paid into the highway fund of the township.

Effective Date: 10-01-1953



Section 5589.07 - Failure to make levy or furnish estimates.

No person charged with the duty of making any levy or furnishing any estimates or budgets requesting any levy or allowance for the construction, improvement, maintenance, or repair of any public highway, bridge, or culvert shall fail to make such levy or allowance, or furnish such estimate, budget, or request.

Effective Date: 10-01-1953



Section 5589.08 - Operating traction engines upon improved highways.

No person shall drive over the improved highways of the state, or any political subdivision thereof, a traction engine or tractor with tires or wheels equipped with ice picks, spuds, spikes, chains, or other projections of any kind extending beyond the cleats, or no person shall tow or in any way pull another vehicle over the improved highways of the state, or any political subdivision thereof, which towed or pulled vehicle has tires or wheels equipped with ice picks, spuds, spikes, chains or other projections of any kind. "Traction engine" or "tractor," as used in this section, applies to all self-propelling engines equipped with metal-tired wheels operated or propelled by any form of engine, motor, or mechanical power.

No municipal corporation, county, or township shall adopt, enforce, or maintain any ordinance, rule, or regulation contrary to or inconsistent with this section, or require of any person any license tax upon or registration fee for any traction engine, tractor, or trailer, or any permit or license to operate. Operators of traction engines or tractors shall have the same rights upon the public streets and highways as the drivers of any other vehicles, unless some other safe and convenient way is provided, and no public road open to traffic shall be closed to traction engines or tractors.

Effective Date: 10-16-1953



Section 5589.081 - Studded tires - prohibited acts.

(A) For purposes of this section, "studded tire" means any tire designed for use on a vehicle and equipped with metal studs or studs of wear-resisting material that project beyond the tread of the traction surface of the tire; and "motor vehicle," "street or highway," "public safety vehicle," and "school bus" have the same meanings as given those terms in section 4511.01 of the Revised Code.

(B)

(1) Except as provided in division (B)(2) of this section, no person shall operate any motor vehicle, other than a public safety vehicle or school bus, that is equipped with studded tires on any street or highway in this state, except during the period extending from the first day of November of each year through the fifteenth day of April of the succeeding year.

(2) A person may operate a motor vehicle that is equipped with retractable studded tires with the studs retracted at any time of the year, but shall operate the motor vehicle with the studs extended only as provided in division (B)(1) of this section.

(C) This section does not apply to the use of tire chains when there is snow or ice on the streets or highways where such chains are being used, or the immediate vicinity thereof.

Effective Date: 03-12-1975; 2008 SB44 08-22-2008



Section 5589.09 - Failure, neglect or refusal to drag road.

No person, charged with the duty of causing any unimproved or gravel road or part thereof to be dragged, shall willfully fail, neglect, or refuse to cause the same to be done, in such manner and within the time fixed by the sections of the Revised Code applicable thereto, or by the proper authority.

Effective Date: 10-01-1953



Section 5589.10 - Digging, excavating, piling earth, or building fence on highway.

No person shall dig up, remove, excavate, or place any earth or mud upon any portion of any public highway or build a fence upon the same without authority to do so. Each day that such person continues to dig up, remove, or excavate any portion of the public highway constitutes a separate offense.

Effective Date: 10-01-1953



Section 5589.11 - Failure or neglect to cut weeds, briers, or bushes.

No person, charged with the duty of cutting, destroying, or removing any weeds, briers, or bushes upon or along a public highway shall willfully fail, neglect, or refuse to cut, destroy, or remove such weeds, briers, or bushes as required in sections 5579.04 and 5579.08 of the Revised Code or on the order of the proper officials.

Effective Date: 07-04-1984



Section 5589.12 - Possession of tools belonging to state or county.

No person shall, without being authorized, have in his control or possession any equipment, tools, implements, or other property belonging to the state, county, or township.

Effective Date: 10-01-1953



Section 5589.13 - Fines credited to maintenance and repair fund.

All fines collected for violations of sections 5589.02 to 5589.14, inclusive, of the Revised Code, shall be paid into the county treasury and placed to the credit of the fund for the maintenance and repair of the highways within such county.

Effective Date: 10-01-1953



Section 5589.14 - Prosecution of offenses.

The prosecuting attorney shall prosecute all offenders under sections 5589.02 to 5589.13, inclusive, of the Revised Code, upon application of any official or individual filing any affidavit before any magistrate of the county charging an offense under such sections. This section shall not prevent the prosecuting attorney or any other official from prosecuting offenders under such sections upon his own initiative.

Effective Date: 10-01-1953



Section 5589.20 - Findings as to improper obstruction of railroad grade crossings by trains.

The general assembly finds that the improper obstruction of railroad grade crossings by trains is a direct threat to the health, safety, and welfare of the citizens of this state inasmuch as improper obstructions create uniquely different local safety problems by preventing the timely movement of ambulances, the vehicles of law enforcement officers and firefighters, and official and unofficial vehicles transporting health care officials and professionals. It is the intent of the general assembly in amending sections 5589.21, 5589.24, and 5589.99 of the Revised Code that the health, safety, and welfare of the citizens of this state be enhanced through those amendments.

Effective Date: 10-27-2000



Section 5589.21 - Obstruction of roads by railroads.

(A) No railroad company shall obstruct, or permit or cause to be obstructed a public street, road, or highway, by permitting a railroad car, locomotive, or other obstruction to remain upon or across it for longer than five minutes, to the hindrance or inconvenience of travelers or a person passing along or upon such street, road, or highway.

(B) At the end of each five minute period of obstruction of a public street, road, or highway, each railroad company shall cause such railroad car, locomotive, or other obstruction to be removed for sufficient time, not less than three minutes, to allow the passage of persons and vehicles waiting to cross.

(C) This section does not apply to obstruction of a public street, road, or highway by a continuously moving through train or caused by circumstances wholly beyond the control of the railroad company, but does apply to other obstructions, including without limitation those caused by stopped trains and trains engaged in switching, loading, or unloading operations.

(D) If a railroad car, locomotive, or other obstruction is obstructing a public street, road, or highway in violation of division (A) of this section and the violation occurs in the unincorporated area of one or more counties, or in one or more municipal corporations, the officers and employees of each affected county or municipal corporation may charge the railroad company with only one violation of the law arising from the same facts and circumstances and the same act.

(E) Upon the filing of an affidavit or complaint for violation of division (A) of this section, summons shall be issued to the railroad company pursuant to division (B) of section 2935.10 of the Revised Code, which summons shall be served on the regular ticket or freight agent of the company in the county where the offense occurred.

Effective Date: 10-27-2000



Section 5589.211 - Abandoned locomotive obstructing street or road.

No railroad company shall obstruct, or permit or cause to be obstructed, a public street, road, or highway, by permitting any part of a train whose crew has abandoned the locomotive to remain across it for longer than five minutes to the hindrance or inconvenience of travelers or a person passing along or upon the street, road, or highway, unless the safety of the train crew requires them to abandon the locomotive.

Upon the filing of an affidavit or complaint for violation of this section, summons shall be issued to the railroad company pursuant to division (B) of section 2935.10 of the Revised Code, which summons shall be served on the regular ticket or freight agent of the company in the county where the offense occurred.

Effective Date: 10-27-2000



Section 5589.22 - Damages.

A corporation or person shall be liable for all damages arising to a person from an obstruction or injury to a road or highway as provided by section 5589.21 of the Revised Code, which damage shall be recovered by an action at the suit of the board of township trustees of the township in which the offense is committed, or of any person suing therefor before a judge of a county court or judge of a municipal court having jurisdiction within the county where the offense is committed, or by indictment in the court of common pleas in the proper county. Each twenty-four hours the person or corporation, after being notified, permits such obstruction to remain, shall be an additional offense against such section.

Effective Date: 01-10-1961



Section 5589.23 - Company liable for fines against employees.

A railroad company or other corporation, the servant, agent, or employee of which, in any manner, obstructs a public road or highway, shall pay all penalties which may be assessed against such servant, agent, or employee for obstructing it. The penalties may be enforced by execution issued against such corporation on the judgment rendered against the servant, agent, or employee.

Effective Date: 10-01-1953



Section 5589.24 - Fines paid to railroad grade crossing improvement funds.

(A) All fines collected for a violation of division (A) of section 5589.21 or 5589.211 of the Revised Code shall be paid as follows:

(1) To the railroad grade crossing improvement fund of the county if the violation occurred in an unincorporated area of the county;

(2) To the railroad grade crossing improvement fund of the municipal corporation in which the violation occurred if the violation occurred in a municipal corporation.

(B) The board of county commissioners of each county and the legislative authority of each municipal corporation shall establish a railroad grade crossing improvement fund. The fund shall consist of fines paid to the county or municipal corporation under division (A) of this section and any other moneys allocated to the fund by the county or municipal corporation. Except as otherwise provided in this division, a county or municipal corporation shall use its railroad grade crossing improvement fund to pay any part of the cost assigned by the public utilities commission to the county or municipal corporation under section 4907.471 of the Revised Code. The county or municipal corporation also may use its railroad grade crossing improvement fund for other improvements to railroad grade crossings, including signs, signals, gates, or other protective devices, as the board of county commissioners or legislative authority of a municipal corporation determines to be appropriate.

If, during any fiscal year, the fines a county collects for violations of division (A) of section 5589.21 and section 5589.211 of the Revised Code equal three thousand dollars or less, during the subsequent fiscal year the county may use that amount of money in its railroad grade crossing improvement fund for any purpose that the board of county commissioners determines to be appropriate.

If, during any fiscal year, the fines a county collects for violations of division (A) of section 5589.21 and section 5589.211 of the Revised Code exceed three thousand dollars, during the subsequent two fiscal years the county shall use all the money in its railroad grade crossing improvement fund only for those purposes described in this division. In such a case, the amount of money the county collects for violations of division (A) of section 5589.21 and section 5589.211 of the Revised Code during the fiscal year immediately following the second of those two fiscal years shall determine the disposition under this division of the money the county collects during that fiscal year.

Effective Date: 10-27-2000



Section 5589.31 - Construction of walk or ditch across highway.

No person, firm, or corporation shall construct a walk or dig a ditch across a public highway outside any municipal corporation without the consent of the director of transportation in the case of an intercounty or a state highway, county engineer in the case of a county road, or board of township trustees in the case of a township road.

Effective Date: 09-28-1973



Section 5589.32 - Erection of advertising signs resembling those required of railroad companies.

No person, firm, or corporation shall erect, display, or maintain an advertising or other sign on, along, or near any public highway, in any county of this state, which resembles the highway crossing signs which steam and interurban railroads have erected, in compliance with section 4955.33 of the Revised Code, at the crossings of public roads and railroads.

The public utilities commission shall enforce this section, prosecute any violations thereof, and order the removal of any such prohibited sign.

The attorney general and the prosecuting attorney of any county shall carry into effect the orders of the commission made under this section and shall prosecute any violations of such orders.

Each day that any violation of this section continues constitutes a separate offense. The erection, display, or maintenance of each advertising or other sign referred to in this section, except as provided in section 4955.33 of the Revised Code, constitutes a separate offense.

Effective Date: 10-01-1953



Section 5589.33 - Advertising within the right-of-way of public highway.

Except as provided in this section and in section 5515.04 of the Revised Code, no person shall place within the limits of the right-of-way or affix any sign, poster, or advertisement to any tree or utility pole within the right-of-way of any public highway outside of municipal corporations. No person, organization, corporation, or group shall place within the limits of the right-of-way any object as determined by the department of transportation to obscure sight distance.

Nothing in this section shall be construed to prohibit the erection and maintaining of notices of the existence and location of public utility facilities under or upon the highway and warnings against disturbing such facilities, or of notices that emergency or other public telephones are available for users of the highway at specified locations upon or near the highway.

Effective Date: 09-28-1973



Section 5589.99 - Penalty.

(A) Whoever violates section 5589.01 of the Revised Code is guilty of a misdemeanor of the third degree.

(B) Whoever violates section 5589.02, 5589.03, 5589.05, 5589.06, 5589.08, 5589.081, 5589.09, 5589.11, 5589.12, 5589.32, or 5589.33 of the Revised Code is guilty of a minor misdemeanor.

(C) Whoever violates section 5589.07 or 5589.10 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(D) Whoever violates division (A) of section 5589.21 of the Revised Code is guilty of a misdemeanor of the first degree and shall be fined one thousand dollars.

(E) Whoever violates section 5589.211 of the Revised Code is guilty of a misdemeanor of the first degree and shall be fined five thousand dollars.

Effective Date: 10-27-2000






Chapter 5591 - COUNTY BRIDGES

Section 5591.01 - Definition of joint bridge.

"Joint bridge" as used in sections 5591.01 to 5591.17, inclusive, of the Revised Code, means a bridge constructed, used, or maintained or to be constructed, used, or maintained for general highway traffic above, below, or at the grade of any bridge constructed or to be constructed by any railroad or union depot company, and in connection therewith.

Effective Date: 10-01-1953



Section 5591.02 - Commissioners must build certain bridges.

The board of county commissioners shall construct and keep in repair all necessary bridges in municipal corporations on all county roads and improved roads that are of general and public utility, running into or through the municipal corporations, and that are not on state highways.

Effective Date: 07-01-1989; 2007 HB67 07-03-2007



Section 5591.03 - Joint county and railroad bridges.

When the board of county commissioners is of the opinion that the welfare and convenience of the public will be served by the use of a bridge designed to carry the tracks of a railroad company, a union depot company, or any of said companies, and general highway traffic, the board may contract with such companies for the joint construction, use, and maintenance of such a bridge with provision for general highway traffic, in conjunction with and as a part of such railroad bridge, either at, above, or below the grade or elevation at which said railroad tracks are constructed.

Effective Date: 10-01-1953



Section 5591.04 - Contract for construction.

The bridge construction contract provided for by section 5591.03 of the Revised Code shall provide for the construction, use, and maintenance of that part of the joint bridge intended or to be used for general highway traffic and for sufficient pier supports to carry that part of such bridge used or intended to be used for general highway traffic, and shall be executed by the board of county commissioners, on behalf of any county, pursuant to authorization contained in the resolution determining to proceed with said joint bridge construction provided in section 5591.09 of the Revised Code, and by the president and secretary of any railroad or union depot company, on behalf of such company, pursuant to authorization of its board of directors.

Effective Date: 10-01-1953



Section 5591.05 - Board may establish new highway and change existing grades.

Whenever, in the opinion of the board of county commissioners, it is for the best interests, security, and convenience of the public in carrying out any contract for the construction, use, and maintenance of a joint bridge, such board may establish new highways and widen, change the location of, alter, straighten, narrow, change the grade of, or vacate a part or all of any public highway established or to be established under previous contract.

Effective Date: 10-01-1953



Section 5591.06 - Appropriation of property - approaches - damages - vacation of highways.

The board of county commissioners may in the making of a contract for the construction, use, and maintenance of a joint bridge, provide for approaches to such bridge for general highway traffic, over or from any other public highway adjacent to such joint bridge, and may acquire lands or property for such bridge and approaches by dedication, purchase, or appropriation in the manner provided for the dedication, purchase, or appropriation of private property for public use, and may pay the cost of construction, maintenance, and use of the bridge or of the establishment, change of location, widening, altering, narrowing, straightening, or vacation of a part or all of any public highway made necessary on account of the construction, use, and maintenance of such bridge, or to enjoy a more complete use of the same, and any damage resulting therefrom to persons or property, together with the cost of constructing said highway at its established, dedicated, changed, altered, or widened location, together with any other cost or expense necessary or incident to the carrying out of the terms of the contract.

Effective Date: 10-01-1953



Section 5591.07 - Resolution to modify or alter bridge - exhibits.

In the event it is necessary in the construction, use, or maintenance of a joint bridge to establish, alter, narrow, change the grade, or vacate a part or all of any public highway, the board of county commissioners of a county may, by resolution, declare such necessity and its intention to make such highway modifications or alterations, and provide in the resolution the manner in which the alterations or changes are to be made, the approximate cost so far as the county is concerned, the land or other property it is necessary to appropriate, how the cost of such alterations or changes is to be apportioned between the county and railroad or union depot company, and by whom the work of construction is to be done.

Prior to the passage of the resolution declaring such necessity there shall be filed with the board exhibits showing the location, elevation, and width of any highway to be established, altered, narrowed, vacated in whole or part, or grade thereof as changed, and a general plan of the joint bridge showing that portion to be used for general highway traffic, the supports, and any approaches to the bridge, together with such other information as may be required under the contract.

Effective Date: 10-01-1953



Section 5591.08 - Notice to be served on property owners.

Notice of the passage of the resolution provided for in section 5591.07 of the Revised Code shall be served upon the owners of property abutting upon that part of any highway to be altered, relocated, narrowed, or vacated in whole or part, or any change of grade thereof, in the manner provided as to resolutions declaring the necessity for a street improvement of a municipal corporation.

Effective Date: 01-01-1966



Section 5591.09 - Resolution to determine to proceed.

After the passage of the resolution provided for by section 5591.07 of the Revised Code the board of county commissioners shall determine whether or not it will proceed with the proposed improvement. If it is desired to proceed a resolution by the board shall be passed which must contain, in addition to the terms stated in the resolution, a determination to proceed with the construction of a joint bridge.

At the time of passing the resolution, the proposed contract between the county and the railroad or union depot company, for the construction, use, and maintenance of the joint bridge, together with the plans and specifications showing its location, elevation, and approaches, with such other information as may be required under said contract, shall be prepared and on file with the board. The plans, specifications, and contract shall be approved and the execution of the contract by the officers of such county shall be authorized by the resolution determining to proceed. Such resolution shall also contain a statement of the damages claimed or likely to accrue by reason of the construction of a joint bridge and state who shall supervise the work of construction.

Effective Date: 10-01-1953



Section 5591.10 - Contents of resolution.

The resolution provided for by section 5591.09 of the Revised Code shall contain a general description of the land or property required by the county for approaches to the bridge, for making alternations in any highway shown on the plan or required by the specifications or contract, or necessary to be purchased or appropriated by the county, and any land required for establishing, altering, widening, or changing the location or grade of any highway, or slope rights for any highway or approaches, required by the terms of said contract.

Effective Date: 01-01-1966



Section 5591.11 - Dedication of highway.

After the resolution provided for by section 5591.09 of the Revised Code has gone into effect and the county and railroad or union depot company have executed the contract approved by the resolution providing for construction, use, and maintenance of a joint bridge, the company shall dedicate for public use a highway of such width and at such elevation as is fixed and determined in the contract. Dedication shall be by plat prepared, signed, acknowledged, and recorded in the same manner and form as that prescribed for the dedication of other public highways, and the board of county commissioners of any county may accept such dedication.

Effective Date: 10-01-1953



Section 5591.12 - Proceedings to be the same as in other county roads.

In the establishment or making of any change in the location of any highway as shown on the plan or required by the construction contract, or any relocation or vacation of the whole or any part of such highway by the board of county commissioners, the same proceeding shall be had by it as is provided for the establishment, change of location, relocation, widening, vacation, or establishing or reestablishing a grade for a highway as in the case of county roads within the jurisdiction of such board.

Effective Date: 10-01-1953



Section 5591.13 - Lands to be purchased or appropriated.

The land or property required to make the alternation in a street or highway necessitated by a proposed improvement as provided in sections 5591.03 to 5591.17, inclusive, of the Revised Code, and as shown in the plan, specifications, and contract, or required to make any alternation in the railroad necessitated by the proposed improvement shall be purchased or appropriated by the county or the railroad in the manner as provided in sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 02-21-1967



Section 5591.14 - County may issue bonds.

For the purpose of raising money to pay its proportion of the cost of the improvement authorized by section 5591.03 of the Revised Code, as fixed or provided in the construction contract, the county may issue its bonds to the necessary amount, under the provisions and limitations of the law with respect to the submission to the voters of the county of the question of issuing bonds for the construction of county bridges, which bonds shall be of such denomination and payable at such places and times as the board of county commissioners determines, and shall bear interest not exceeding the rate provided in section 9.95 of the Revised Code, but not be sold for less than their par value. A tax on the taxable property of the county, not exceeding one-half mill in each year, may be levied to pay the principal and interest of such bonds as they mature, or such cost may be paid from the proceeds of any bond issue authorized for the building of a bridge having the same or approximately the same termini, or connecting the same county roads as those provided in the contract for such joint bridge as provided by section 5591.03 of the Revised Code.

After the improvement is completed, a tax may be levied by the county to pay the cost of maintaining the keeping in repair that part of the joint bridge required to be maintained and kept in repair by the county.

Effective Date: 05-13-1981



Section 5591.15 - Publication in newspaper.

All resolutions and notices provided for in sections 5591.03 to 5591.17 of the Revised Code shall be published in a newspaper of general circulation in the county where the improvement provided in such sections is to be made, and such publication shall be complete when published once a week, on the same day of the week, for two consecutive weeks or as provided in section 7.16 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-07-1977



Section 5591.16 - Majority action of commissioners required.

All resolutions required in sections 5591.03 to 5591.17, inclusive, of the Revised Code, to be adopted by a county, or to carry out a contract, shall be adopted by a majority of all members elected or appointed to the board of county commissioners.

Effective Date: 10-01-1953



Section 5591.17 - Rights and title.

Sections 5591-03 to 5591.17, inclusive, of the Revised Code do not authorize a county in the passage of any resolution, approval of any plans or specifications, execution of any contract, or the acceptance of any dedication on account of the construction, use, or maintenance of any joint bridge, to acquire any other right, title, or interest in or to the lands or rights of any railroad or union depot company other than those which are expressly granted in such contract, and shown upon the dedication plat.

Effective Date: 10-01-1953



Section 5591.21 - Bridges - bonds - land acquisition.

Except as provided in section 5501.49 of the Revised Code, the board of county commissioners shall construct and keep in repair necessary bridges over streams and public canals on or connecting state, county, and improved roads.

The board may submit to the electors the question of issuing county bonds for the construction of bridges on proposed state or county roads or connecting state or county roads, one or more of which may be proposed, but such bonds shall not be issued or sold until the proposed roads are actually established.

When the board determines it unnecessary in the construction of any bridge and the approaches thereto to acquire the entire land upon and over which the same shall be located, it may acquire such part of the land and easements and rights in the remainder thereof as are necessary and sufficient for such construction.

Effective Date: 07-01-1989



Section 5591.22 - [Repealed].

Effective Date: 03-22-1973



Section 5591.23 - Approaches to bridges.

Except as provided in section 5591.21 of the Revised Code, the board of county commissioners shall construct and keep in repair, approaches or ways to all bridges named in such section. When the cost of the construction or repair of the approaches or ways to any such bridge does not exceed fifty dollars, such construction or repair shall be performed by the board of township trustees.

Effective Date: 10-01-1953



Section 5591.24 - Construction of approaches to county bridges.

The board of county commissioners shall construct, without unnecessary delay, good and sufficient approaches or ways to bridges erected by it. The board shall contract for such construction in the same manner as for contracting for the construction of such bridges.

Effective Date: 10-01-1953



Section 5591.25 - Board of county commissioners of one or more counties may build bridges.

When it becomes necessary for the public convenience to bridge a stream of water which is on or near the lines of two or more counties, which are traversed by, or lie on or near the road on which such bridge is needed, the board of county commissioners of such interested counties may build or authorize the building of such bridge jointly, to be paid for, with the approaches thereto, in such proportion as the boards agree upon. The expense of keeping such bridge in repair shall be paid by the counties interested, in the same proportion as the expense of building such bridge was paid.

Effective Date: 10-01-1953



Section 5591.26 - Suits for injuries to bridges, roads, and buildings - action by property owners - disposition of money recovered.

If a bridge, any state or county road, or any public building, the property of or under the control or supervision of a county, is injured or destroyed, or when any state or county road or public highway has been injured or impaired by placing or continuing therein, without authority, any obstruction, or by the changing of the line, filling up or digging out of the bed thereof, or in any manner rendering it less convenient or useful than it had been previously, by a person or corporation, such person or corporation shall be subject to an action for damages. The board of county commissioners of the proper county may sue for and recover of such person or corporation the damages which have accrued by reason thereof, or such as are necessary to remove the obstruction or repair the injury.

If the board fails or refuses to bring such action for ten days after being petitioned to do so by at least ten owners of property adjoining such county road or living within one mile of such bridge or public building, any one or more of such owners of property may bring suit, in the name of the prosecuting attorney of the county in which the property is situated, the recover the damages which have accrued, or which are necessary to remove the obstruction or repair the injury.

The money so recovered shall be paid into the treasury of the property county and appropriated by the board thereof in repairing such bridges, building, or road, or removing such obstruction, or to reimburse the county for such expenditures. In case of a recovery, the court may make such order as is deemed necessary to repair the injury or remove the obstruction complained of. The statute of limitations shall not operate in favor of a person or corporation committing any act, injury, or obstruction concerning any such road or public highway.

Effective Date: 10-01-1953



Section 5591.27 - Bridge to replace one destroyed.

In rebuilding a bridge destroyed or injured by flood or fire, the board of county commissioners may select a new site therefor. Before the change is made, or a contract for that purpose is entered into, the board shall give at least twenty days' notice to the time when the question of change will be considered, and at such hearing, all persons interested may present their views and wishes to the board, either by petition, remonstrance, or orally.

Effective Date: 10-01-1953



Section 5591.31, 5591.32 - [Repealed].

Effective Date: 07-01-1989



Section 5591.33 - Bridges over millraces.

No person possessed of the right to a water privilege shall be required to erect or keep in repair a bridge over a millrace or watercourse, excavated or constructed by him across a public road or highway for hydraulic purposes.

Effective Date: 10-01-1953



Section 5591.34 - Purchase and appropriation of materials.

The board of county commissioners may contract for and purchase stone, gravel, earth, dirt, or other material necessary for the construction or keeping in repair of approaches or ways to bridges as required by section 5591.24 of the Revised Code. The cost of constructing such approaches and procuring such material shall be paid from the bridge fund of the county on the order of the board.

Effective Date: 10-01-1953



Section 5591.35 - Lighting of bridges - highway intersections.

The board of county commissioners may provide for the proper lighting of bridges over streams, highway intersections, highway or railroad grade separations or interchange areas erected by it. The cost of such lighting shall be paid from the bridge fund of the county, or from any funds available for highway construction or maintenance and repair, on the order of the board. This section does not apply where the board has constructed three or more bridges within the limits of a municipal corporation. In such case the municipal corporation shall light the bridges within its limits at its own expense.

Effective Date: 08-18-1955



Section 5591.36 - Guardrails for bridge or steep embankment.

The board of county commissioners shall erect and maintain on county roads, where not already done, one or more guardrails on each end of a county bridge, viaduct, or culvert more than five feet high. The board also shall protect, by guardrails, all embankments with a rise of more than eight feet in height and with a downward slope of greater than seventy degrees, where the embankments have an immediate connection with a county road.

The expense for a guardrail required under this section shall be paid out of the county bridge fund.

Effective Date: 04-09-2003



Section 5591.37 - Noncompliance.

Negligent failure to comply with section 5591.36 of the Revised Code shall render the county liable for all accidents or damages resulting from that failure.

Effective Date: 04-09-2003



Section 5591.38 - Board of county commissioners may purchase toll bridge.

The board of county commissioners of a county in which there is a toll bridge, or a bridge owned by a person or corporation authorized by law to charge and collect toll for crossing it, may purchase such bridge, with the approaches, at a price agreed upon by the board and the owners of the bridge. If such board is unable to agree with the owners upon such purchase and sale the board may appropriate the bridge.

Effective Date: 10-01-1953



Section 5591.39 - Appropriation of bridge - toll to cease.

For the purpose of appropriating a bridge as authorized by section 5591.38 of the Revised Code, the board of county commissioners shall have made an accurate survey and description of the bridge and approaches and the land occupied thereby, and shall proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code. Upon payment of the agreed price, or payment into court of the compensation assessed, the right to charge or collect toll shall cease.

Effective Date: 01-01-1966



Section 5591.40 - Right to bridge forfeited.

When the board of county commissioners appropriates a bridge, as provided in sections 5591.38 and 5591.39 of the Revised Code, and fails to pay for it within three months after the assessment of compensation, the right of the board to make such appropriation on the terms of the assessment so made shall cease and such bridge shall be relieved from all encumbrances on account of the proceedings in such case. The judgment or order of the court, directing such award or assessment to be paid, shall cease to be of effect, except as to the costs adjudged against the board.

Effective Date: 10-01-1953



Section 5591.41 - County may establish a free ferry.

If a county bridge has been destroyed by fire, flood, or any other cause, the board of county commissioners may cause to be established a free ferry in lieu thereof. The board may also cause to be established a free ferry over any of the interior stream of the state where it is not expedient to build a bridge, and may cause it to be maintained and operated. The cost of maintaining and operating such ferry shall not exceed the interest on the probable cost of constructing a bridge across the stream.

Effective Date: 10-01-1953



Section 5591.42 - Carrying capacity of bridges - warning notice.

The board of county commissioners together with the county engineer or an engineer to be selected by the board, or the director of transportation, may ascertain the safe carrying capacity of the bridges on roads or highways under their jurisdiction. Where the safe carrying capacity of any such bridge is ascertained and found to be less than the load limit prescribed by sections 5577.01 to 5577.12 of the Revised Code, warning notice shall be conspicuously posted near each end of the bridge. The notice shall caution all persons against driving on the bridge a loaded conveyance of greater weight than the bridge's carrying capacity.

Effective Date: 11-02-1989



Section 5591.43 - Arrest of certain persons on view.

A constable of a township, a marshal of a village, or a police officer of a city may arrest upon view, and without process, a person violating section 5591.42 of the Revised Code.

Effective Date: 10-01-1953



Section 5591.44 - Prosecutions.

Prosecution under sections 5591.42 and 5591.43 of the Revised Code shall be in the name of the state and be commenced within three months after the offense is committed. Sections 5591.33 to 5591.43 of the Revised Code do not take away from the board of county commissioners a right of action for damages, which it may have against a person for injury done to a bridge.

Effective Date: 07-01-1989



Section 5591.99 - [Repealed].

Effective Date: 05-31-1988






Chapter 5593 - BRIDGE COMMISSIONS

Section 5593.01 - Bridge commissions definitions.

As used in Chapter 5593. of the Revised Code:

(A) "Bridge" includes all property, rights, easements, and franchises relating thereto including approaches.

(B) "Improvements" means such repairs, replacements, reconstructions, additions, and betterments of and to a bridge acquired or constructed under such chapter, including such approach facilities thereto, as such commission determines necessary to place it in a safe and efficient condition for the use of the public.

(C) "Cost of bridge" as applied to a bridge to be constructed or acquired by purchase or condemnation includes the estimated cost of construction or the cost of acquisition, cost of improvements, financing charges, interest during the period of construction and for a period not exceeding one year thereafter, interest during any period of disuse before completion of improvements, costs of traffic estimates, engineering and legal expenses, plans, specifications, surveys, estimates of cost and revenues, other expenses necessary or incident to determining the feasibility or practicability of the enterprise, administrative expense, and such other expenses as are necessary or incident to the financing authorized by Chapter 5593. of the Revised Code, the construction or acquisition of the bridge, and the placing of the bridge in operation.

(D) "County bridge commission" or "city bridge commission" means the bridge commission provided for in such sections of any such county or city, or if such commission is abolished, any board or officer succeeding to the principal functions thereof or upon whom the powers given by such sections to such commissions are given by law.

(E) "Owner" includes all individuals, incorporated companies, societies, or associations having any title or interest in any bridge properties, rights, easements, or franchises to be acquired.

(F) "Approach facilities" means such bridge approaches, entrance plazas, overpasses, underpasses, toll booths, toll plazas, exits, and approach highways as the state bridge commission or any county or city bridge commission determines necessary to place any bridge constructed or acquired under Chapter 5593. of the Revised Code, in a safe and efficient condition for the public and to control and expedite adequately the flow of traffic to and from the bridge and past the bridge in both directions to places on public roads where traffic becomes normal and uncongested.

(G) "Revenues" means all tolls, rentals, gifts, grants, receipts, moneys, and all other funds coming into the possession, or under the control, of the state bridge commission or any county or city bridge commission, by virtue of Chapter 5593. of the Revised Code, except the proceeds from the sale of bonds issued under authority of such sections.

Effective Date: 09-04-1982



Section 5593.02 - [Repealed].

Effective Date: 09-04-1982



Section 5593.03 - Construction and acquisition of bridges.

Any county or city bridge commission may:

(A) Construct, acquire by purchase or condemnation, and improve, operate, and maintain bridges entirely within the state or such county or city, or over rivers and navigable waters which form a boundary of the state, or such county or city, notwithstanding that the waters of such river or navigable water may not at all times extend to or reach said boundary line, whenever the bridge, any part thereof, or the approach facilities thereto will extend within the boundary of the state or of such county or city;

(B) Pay the costs of such construction, acquisition, improvement, operation, and maintenance;

(C) Issue bridge revenue bonds of the state, or of such county or city, as provided by Chapter 5593. of the Revised Code.

No bridge shall be constructed by a bridge commission until the director of transportation has approved the location and determined, after public hearing as provided in section 5511.01 of the Revised Code, that such construction is in the public interest. The determination and finding shall be journalized. Before any contracts may be awarded for the construction of such bridge, the plans and specifications shall be approved by the director.

Effective Date: 09-04-1982



Section 5593.04 - Resolution.

The board of county commissioners or the legislative authority of any city desiring to take advantage of Chapter 5593. of the Revised Code, shall pass a resolution declaring that the construction or acquisition of a bridge, or the partial acquisition and partial construction, together with adequate repairs and rehabilitation if such bridge is already completed, or adequate completion of construction if such bridge is in process of construction, will be a convenience, necessity, and benefit to such county or city.

Effective Date: 07-23-1969



Section 5593.05 - Bridge commission of county or city appointed.

Upon the passage of a resolution provided by section 5593.04 of the Revised Code, the board of county commissioners of the county or the legislative authority of the city shall appoint three persons who shall constitute the bridge commission of such county or city, not more than two of whom shall belong to the same political party. The bridge commissioners shall immediately enter upon their duties and hold office until the expiration of two, four, and six years, respectively, from the date of their appointment, the term of each to be designated by the board or the legislative authority of the city. Their successors shall be appointed for the term of six years, excepting that any person appointed to fill a vacancy shall serve only for the unexpired term, and any commissioner shall be eligible for reappointment. The commissioners, before entering upon their duties, shall take, subscribe, and file an oath of office as required by Section 7 of Article XV, Ohio Constitution, and sections 3.22 and 3.23 of the Revised Code. Each commissioner shall execute a bond, approved by the board or legislative authority, in the penalty of five thousand dollars, conditioned according to law, which bond shall be filed and recorded as other bonds required of county or city officials.

Effective Date: 10-01-1953



Section 5593.06 - Organization of commission - inspection of bridges.

Upon the appointment and qualification of the members of any county or city bridge commission, they shall at once proceed to organize. Each such commission shall appoint a vice-chairman and secretary-treasurer, and the commission of any county or city shall elect a chairman. Each member of a county or city bridge commission shall receive such salary as may be fixed by the board of county commissioners or the legislative authority of the city appointing such commission, not exceeding three thousand five hundred dollars per annum, and the necessary expenses incurred in the discharge of the duties of his office. All salaries and compensations shall be paid solely from funds provided under the authority of such sections, and no such commission shall exercise or carry out any authority given it to bind such commission beyond the extent to which money has been or may be provided under such sections.

Each bridge operated entirely or in part by a bridge commission shall be inspected by a professional engineer employed or retained by such commission at least once each year.

Effective Date: 09-04-1982



Section 5593.07 - Restrictions as to members or employees of bridge commissions.

No person while in the employ of or holding any official relation to any person, firm, or corporation selling or furnishing any materials entering into the construction, improvement, repair, or maintenance of any bridge constructed or acquired by the county or city bridge commission, or who is pecuniarily interested therein as a stockholder or otherwise shall be a member of the county or city bridge commission. No such commission shall appoint any person as engineer, superintendent, or foreman sustaining such relation to such person, firm, or corporation. No such engineer, superintendent, or foreman shall thereafter become in any way connected with or interested in any such person, firm, or corporation while in the employ of such commission.

Effective Date: 09-04-1982



Section 5593.08 - Bridge commissions - powers and duties.

The bridge commission of any county or city may:

(A) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(B) Adopt an official seal, which shall not be the seal of Ohio;

(C) Maintain a principal office and suboffices at such places within the county or city as it designates;

(D) Sue and be sued in its own name, and plead and be impleaded. Any actions against a bridge commission shall be brought in the court of common pleas of the county in which the principal office of the commission is located, or in the court of common pleas of the county in which the cause of action arose, when such county is located within this state. All summonses, exceptions, and notices of every kind shall be served on the commission by leaving a copy thereof at the principal office with the secretary-treasurer or the person in charge.

(E) Construct, acquire by purchase or condemnation, improve, maintain, repair, police, and operate any bridge, and establish rules for the use of any such bridge;

(F) Issue bridge revenue bonds of the county or city, payable solely from revenues, as provided in sections 5593.10 and 5593.16 of the Revised Code, for the purpose of paying any part of the cost of any bridge or bridges;

(G) Fix and revise from time to time and charge and collect tolls for transit over each bridge constructed or acquired by it;

(H) Acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this chapter;

(I) Acquire, in the name of the county or city, as the case may be, by purchase or otherwise, on such terms and in such manner as it determines proper, or by the exercise of the right of condemnation in the manner provided by sections 163.01 to 163.22 of the Revised Code, any bridge, land, rights, easements, franchises, and other property necessary or convenient for the construction of a bridge or the improvement or efficient operation of any property acquired or constructed under this chapter, or for securing right-of-way leading to any such bridge or its approach facilities;

(J) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter:

(1) When the cost under any such contract or agreement, other than compensation for personal services, involves an expenditure of more than ten thousand dollars, the commission shall make a written contract with the lowest and best bidder after advertisement for not less than two consecutive weeks, or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation in Franklin county, and in such other publications as the commission determines, which notice shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids.

(2) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and meets the requirements of section 153.54 of the Revised Code.

(3) Each bid for a contract except as provided in division (J)(2) of this section shall contain the full name of every person or company interested in it and shall be accompanied by a bond or certified check on a solvent bank, in such amount as the commission determines sufficient, that if the bid is accepted a contract will be entered into and the performance of its proposal secured.

(4) The commission may reject any and all bids.

(5) A bond with good and sufficient surety, approved by the commission, shall be required of every contractor awarded a contract except as provided in division (J)(2) of this section, in an amount equal to at least fifty per cent of the contract price, conditioned upon the faithful performance of the contract.

(K) Employ consulting engineers, superintendents, managers, engineers, construction and accounting experts, attorneys, and other employees and agents as are necessary in its judgment, and fix their compensation. All such expenses are payable solely from the proceeds of bridge revenue bonds issued under this chapter, or from revenues.

(L) Receive and accept from any federal agency, subject to the approval of the board of county commissioners or the legislative authority of the city, as the case may be, grants for or in aid of the construction, acquisition, improvement, or operation of any bridge, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(M) Provide coverage for its employees under sections 4123.01 to 4123.94 and 4141.01 to 4141.46 of the Revised Code;

(N) Do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-17-1989



Section 5593.09 - [Repealed].

Effective Date: 07-23-1969



Section 5593.10 - Issuance of bridge revenue bonds.

The bridge commission of any county or city may provide by resolution, at one time or from time to time, for the issuance of bridge revenue bonds of such county or city for the purpose of paying all or any part of the cost of a bridge. The principal and interest on such bonds shall be payable solely from the funds provided by sections 5593.01 to 5593.24 of the Revised Code, for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates determined by the commission, shall mature at such time or times, not to exceed fifty years from their date or dates, as is determined by the commission, and may be made redeemable before maturity, at the option of the commission, at such price or prices and under such terms and conditions as are fixed by the commission prior to the issuance of the bonds. The commission shall determine the form of the bonds, including the interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest which may be at any bank or trust company within or without the state.

The bonds shall be signed by the chairman and vice-chairman of the commission or by their facsimile signatures, the official seal of the commission shall be affixed thereto and attested by the secretary-treasurer of the commission, and any coupons attached thereto shall bear the facsimile signature of the chairman and vice-chairman of the commission. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons ceases to be such an officer before delivery of bonds, such signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery.

All bonds issued, under Chapter 5593. of the Revised Code, shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of this state. The bonds may be issued in coupon or in registered form, or both, as the commission determines, and provision may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or bonds registered as to both principal and interest. The commission may sell such bonds in the manner and for the price it determines to be for the best interest of the state.

The proceeds of the bonds of each issue shall be used solely for payment of the cost of the bridge or bridges for which such bonds were issued, and shall be disbursed in such manner and under such restrictions as the commission provides in the resolution authorizing the issuance of such bonds or in the trust agreement, as provided by section 5593.12 of the Revised Code, securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, are less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, are deemed to be of the same issue and are entitled to payment from the same fund, without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue exceed the cost of the bridge for which such bonds were issued, the surplus shall be deposited to the credit of the sinking fund for such bonds. Additional bonds may be issued to provide for the extension and improvement of any such bridge.

Prior to the preparation of definitive bonds, the commission may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The commission may also provide for the replacement of any bonds which become mutilated or are destroyed or lost. Bonds may be issued under Chapter 5593. of the Revised Code, without obtaining the consent of any department, division, board, bureau, or agency of the state, and without any other proceeding or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by such chapter.

Effective Date: 09-04-1982



Section 5593.11 - Bonds not a debt of state.

Bridge revenue bonds issued under this chapter do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, but such bonds are payable solely from the funds pledged for their payment as authorized by this chapter, or by funds derived from the issuance of refunding bonds as authorized under this chapter, which refunding bonds are payable solely from funds pledged for their payment as authorized by such chapter. All such bridge revenue bonds shall contain on the face thereof a statement to the effect that the bonds, as to both principal and interest, are not an obligation of this state or of any political subdivision thereof, but are payable solely from revenues pledged for their payment.

All expenses incurred in carrying out this chapter are payable solely from funds provided under this chapter. This chapter does not authorize the bridge commission of any county or city to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.

Such bonds of counties and cities may be issued beyond the general limit of net indebtedness prescribed by Chapter 133. of the Revised Code, and shall not be considered in ascertaining the limitations of the net indebtedness created or incurred by the county or city without a vote of the electors.

Effective Date: 10-30-1989



Section 5593.12 - Trust indenture.

In the discretion of the bridge commission of any county or city, any bonds issued under sections 5593.01 to 5593.24 of the Revised Code may be secured by a trust agreement between the commission and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state. Any such trust agreement may pledge or assign the fees and other revenue to be received, but shall not convey or mortgage the bridge involved or any part thereof. Any such trust agreement or any resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission in relation to the acquisition of property, and the construction, improvement, maintenance, operation, repair, and insurance of the bridge in connection with which such bonds are authorized, the rates of fees to be charged, and the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such bridge. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or of revenue may furnish such indemnifying bonds or may pledge such securities as are required by the commission. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations.

Such trust agreement may contain such other provisions as the commission determines reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of such bridge. Any such trust agreement may provide the method whereby general administrative overhead expense of the commission shall be allocated among the several bridges constructed or acquired by it as a factor of the operation expense of each such bridge.

Effective Date: 09-04-1982



Section 5593.13 - Bridge commission to fix and collect tolls - use.

The bridge commission of any county or city may fix, revise, charge, and collect tolls for the use of each bridge acquired or constructed by it. Tolls shall be so fixed and adjusted in respect to the aggregate of tolls from the bridge or bridges for which a single issue of bonds is issued, as to provide a fund sufficient, with other revenue from such bridge or bridges to pay:

(A) The cost of maintaining, repairing, and operating such bridge or bridges;

(B) The principal of and the interest on such bonds as such principal and interest becomes due and payable, and to create reserve for such purposes. Such tolls are not subject to supervision or regulation by any other commission, board, bureau, or agency of the state.

The tolls and all other revenues derived for each bridge or bridges in connection with which the bonds of any issue have been issued, except such part thereof as are necessary to pay such cost of maintenance, repair, and operation and to provide such reserves therefor as are provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the bonds, shall be set aside, at such regular intervals as are provided in the resolution or agreement, in a sinking fund which is hereby pledged to and charged with the payment of the principal of and the interest on such bonds as they become due, and the redemption price of the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time the pledge is made. The tolls or other revenues or moneys so pledged and thereafter received by the commission are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commission, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the commission. The use and disposition of moneys to the credit of such sinking fund is subject to the resolution authorizing the issuance of such bonds or of such trust agreement. Except as is otherwise provided in such resolution or trust agreement, such sinking fund shall be a fund for all such bonds, without distinction or priority of one over another.

Effective Date: 09-04-1982



Section 5593.14 - Bond proceeds and revenues to be held in trust.

All moneys received under Chapter 5593. of the Revised Code, whether as proceeds from the sale of bonds or as revenues, are trust funds, to be held and applied solely as provided in such sections. Such funds shall be kept in depositories as selected by the bridge commission of any county or city in the manner provided in sections 135.01 to 135.21 of the Revised Code, insofar as such sections are applicable, and the deposits shall be secured as provided in sections 135.01 to 135.21 of the Revised Code. The resolution authorizing the issuance of bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustee of such moneys and hold and apply them for the purposes hereof, subject to such regulations as sections 5593.01 to 5593.24 of the Revised Code, and such resolution or trust agreement provide.

Effective Date: 09-04-1982



Section 5593.15 - [Repealed].

Effective Date: 07-23-1969



Section 5593.16 - Bridge revenue refunding bonds.

The bridge commission of any county or city may provide by resolution for the issuance of bridge revenue refunding bonds of such county or city, payable solely from revenues, for the purpose of refunding any bonds then outstanding which have been issued under Chapter 5593. of the Revised Code, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the commission in respect to such bonds shall be governed by such chapter insofar as it is applicable.

Effective Date: 09-24-1982



Section 5593.161 - Protection and enforcement of rights of bondholder and trustees.

The issuance of bridge revenue bonds or bridge revenue refunding bonds under Chapter 5593. of the Revised Code need not comply with any other law applicable to the issuance of bonds.

Any holder of bonds issued under Chapter 5593. of the Revised Code, or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by such chapter may be restricted by such trust agreement, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under such sections, trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by such sections, or by the trust agreement or resolution, to be performed by the commission or any officer thereof, including the fixing, charging, and collecting of tolls.

Effective Date: 07-23-1969



Section 5593.17 - [Repealed].

Effective Date: 09-04-1982



Section 5593.18 - [Repealed].

Effective Date: 07-23-1969



Section 5593.19 - Chapter supplementary and additional.

Chapter 5593: of the Revised Code shall provide an additional and alternative method for the doing of the things authorized by such chapter and shall be regarded as supplementary and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.

Effective Date: 07-23-1969



Section 5593.20 - Bylaws and rules.

The bridge commission of any county or city may adopt such bylaws and rules as it determines advisable for the control and regulation of each bridge constructed or acquired by it, for the protection and preservation of property under its jurisdiction and control, and for the maintenance and preservation of good order within the property under its control. Such bylaws and rules shall be published in a newspaper of general circulation in the county in which such bridge is located, and in such other manner as the commission prescribes.

Such rules and regulations shall provide that public police officers shall be afforded ready access, while in the performance of their official duty, to all property under the jurisdiction of the commission, without the payment of fees.

No person shall violate any such bylaws or rules. All fines collected for any such violation shall be paid into the treasury of the commission.

Effective Date: 09-04-1982



Section 5593.21 - Conveying property to bridge commission.

Any municipal corporation or other political subdivision, and all public agencies and commissions of the state notwithstanding any contrary law may lease, lend, grant, or convey to a bridge commission, at its request, upon such terms as the proper authorities of such municipal corporations, other political subdivisions, or public agencies and commissions of the state determines [determine] reasonable and fair, and without the necessity for an advertisement, order of court, or other action or formality, other than the regular and formal action of the authorities concerned, any real property which is necessary or convenient to the effectuation of the authorized purposes of the commission, including public roads and other real property already devoted to public use.

On or before the first day of February in each year the commission shall make an annual report of its activities for the preceding calendar year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering the commission's operations during the year.

The commission shall submit a copy of its proposed annual budget for each calendar year to the general assembly, the office of budget and management, and the legislative budget office of the legislative service commission at the same time such budget is submitted to the trustees of the commission's bond holders.

The commission shall cause an audit of its books and accounts to be made a least once each year by certified public accountants and cost thereof may be treated as a part of the cost of construction or of operations of any bridges then in operation or in course of construction, such cost to be apportioned among said bridges in the discretion of the commission, but not in contravention of any existing trust agreement to which the commission is a party.

Effective Date: 08-27-1981



Section 5593.22 - Operation and maintenance of bridges by bridge commission exempt from taxation.

The exercise of the powers granted by Chapter 5593. of the Revised Code, is, in all respects, for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of bridges by a bridge commission constitutes the performance of essential governmental functions, the commission shall not be required to pay any taxes or assessments upon any bridge or upon any property acquired or used by the commission under Chapter 5593. of the Revised Code, or upon the income therefrom, and the bonds issued under such chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 07-23-1969



Section 5593.23 - Bridges become part of highway system upon bridge bond payment.

When all bridge bonds issued under sections 5593.01 to 5593.24 of the Revised Code, in connection with any bridge and the interest thereon have been paid, or a sufficient amount for the payment of all such bonds and the interest thereon, to the maturity thereof has been set aside in trust for the benefit of the bondholders, such bridge shall become part of the state highway system, shall thereafter be maintained by the department of transportation, and shall be free of tolls.

Effective Date: 09-04-1982



Section 5593.24 - Journal of proceedings.

All final actions of a bridge commission shall be journalized and such journal shall be open to the inspection of the public at all reasonable times.

Effective Date: 07-23-1969



Section 5593.99 - Penalty.

Whoever violates section 5593.20 of the Revised Code shall be fined not more than fifty dollars for a first offense; for each subsequent offense such person shall be fined not more than five hundred dollars.

Effective Date: 07-23-1969









Title [57] LVII TAXATION

Chapter 5701 - DEFINITIONS

Section 5701.01 - Person defined.

As used in Title LVII [57] of the Revised Code, "person" includes individuals, firms, companies, business trusts, estates, trusts, partnerships, limited liability companies, associations, corporations, and any other business entities.

Effective Date: 06-30-1997



Section 5701.02 - Real property definitions.

As used in Title LVII [57] of the Revised Code:

(A) "Real property," "realty," and "land" include land itself, whether laid out in town lots or otherwise, all growing crops, including deciduous and evergreen trees, plants, and shrubs, with all things contained therein, and, unless otherwise specified in this section or section 5701.03 of the Revised Code, all buildings, structures, improvements, and fixtures of whatever kind on the land, and all rights and privileges belonging or appertaining thereto. "Real property" does not include a manufactured home as defined in division (C)(4) of section 3781.06 of the Revised Code or a mobile home, travel trailer, or park trailer, each as defined in section 4501.01 of the Revised Code, that is not a manufactured or mobile home building as defined in division (B)(2) of this section.

(B)

(1) "Building" means a permanent fabrication or construction, attached or affixed to land, consisting of foundations, walls, columns, girders, beams, floors, and a roof, or some combination of these elemental parts, that is intended as a habitation or shelter for people or animals or a shelter for tangible personal property, and that has structural integrity independent of the tangible personal property, if any, it is designed to shelter. "Building" includes a manufactured or mobile home building as defined in division (B)(2) of this section.

(2) "Manufactured or mobile home building" means a mobile home as defined in division (O) of section 4501.01 of the Revised Code or a manufactured home as defined in division (C)(4) of section 3781.06 of the Revised Code, if the home meets both of the following conditions:

(a) The home is affixed to a permanent foundation as defined in division (C)(5) of section 3781.06 of the Revised Code and is located on land owned by the owner of the home.

(b) The certificate of title for the home has been inactivated by the clerk of the court of common pleas that issued it pursuant to section 4505.11 of the Revised Code.

(C) "Fixture" means an item of tangible personal property that has become permanently attached or affixed to the land or to a building, structure, or improvement, and that primarily benefits the realty and not the business, if any, conducted by the occupant on the premises.

(D) "Improvement" means, with respect to a building or structure, a permanent addition, enlargement, or alteration that, had it been constructed at the same time as the building or structure, would have been considered a part of the building or structure.

(E) "Structure" means a permanent fabrication or construction, other than a building, that is attached or affixed to land, and that increases or enhances utilization or enjoyment of the land. "Structure" includes, but is not limited to, bridges, trestles, dams, storage silos for agricultural products, fences, and walls.

Effective Date: 04-09-2001



Section 5701.03 - Personal property and business fixture defined.

As used in Title LVII [57] of the Revised Code:

(A) "Personal property" includes every tangible thing that is the subject of ownership, whether animate or inanimate, including a business fixture, and that does not constitute real property as defined in section 5701.02 of the Revised Code. "Personal property" also includes every share, portion, right, or interest, either legal or equitable, in and to every ship, vessel, or boat, used or designed to be used in business either exclusively or partially in navigating any of the waters within or bordering on this state, whether such ship, vessel, or boat is within the jurisdiction of this state or elsewhere. "Personal property" does not include money as defined in section 5701.04 of the Revised Code, motor vehicles registered by the owner thereof, electricity, or, for purposes of any tax levied on personal property, patterns, jigs, dies, or drawings that are held for use and not for sale in the ordinary course of business, except to the extent that the value of the electricity, patterns, jigs, dies, or drawings is included in the valuation of inventory produced for sale.

(B) "Business fixture" means an item of tangible personal property that has become permanently attached or affixed to the land or to a building, structure, or improvement, and that primarily benefits the business conducted by the occupant on the premises and not the realty. "Business fixture" includes, but is not limited to, machinery, equipment, signs, storage bins and tanks, whether above or below ground, and broadcasting, transportation, transmission, and distribution systems, whether above or below ground. "Business fixture" also means those portions of buildings, structures, and improvements that are specially designed, constructed, and used for the business conducted in the building, structure, or improvement, including, but not limited to, foundations and supports for machinery and equipment. "Business fixture" does not include fixtures that are common to buildings, including, but not limited to, heating, ventilation, and air conditioning systems primarily used to control the environment for people or animals, tanks, towers, and lines for potable water or water for fire control, electrical and communication lines, and other fixtures that primarily benefit the realty and not the business conducted by the occupant on the premises.

Effective Date: 10-05-1999



Section 5701.04 - Money defined.

As used in Title LVII [57] of the Revised Code, "money" includes gold, silver, and other coin, circulating notes of national banking associations, United States legal tender notes, and other notes and certificates of the United States payable on demand and circulating or intended to circulate as currency.

Effective Date: 10-01-1953



Section 5701.05 - Deposits defined.

As used in Title LVII of the Revised Code, "deposits" includes every deposit which the person owning, holding in trust, or having the beneficial interest therein is entitled to withdraw in money, whether on demand or not, and whether evidenced by commercial or checking account, certificate of deposit, savings account, certificates of running, or other withdrawable stock, or otherwise, excepting:

(A) Unearned premiums and surrender values under policies of insurance;

(B) Such deposits in financial institutions outside this state as yield annual income by way of interest or dividends in excess of four per cent of the principal sum so withdrawable.

Effective Date: 06-30-1997



Section 5701.06 - Investments defined.

As used in Title LVII [57] of the Revised Code, "investments" includes:

(A) Shares of stock in corporations, associations, and joint-stock companies, under whatever laws organized or existing, excepting:

(1) Those which are instrumentalities of the federal government for the taxation of which by the several states no provision is made by act of the congress of the United States;

(2) Those in financial institutions, dealers in intangibles, and domestic insurance companies as defined in section 5725.01 of the Revised Code;

(3) Those defined as deposits by section 5701.05 of the Revised Code.

(B) Interest-bearing obligations for the payment of money, such as bonds, certificates of indebtedness, debentures, and notes; certificates of deposit, savings, and other like deposits in financial institutions outside this state yielding income by way of interest or dividends in excess of four per cent of the principal sum withdrawable; and other similar evidences of indebtedness, whether negotiable or not, and whether or not secured by mortgage of or lien upon real or personal property or income, [by] whomsoever issued, excepting those issued:

(1) By the United States or any of its territories, districts, or dependencies;

(2) By any instrumentality of the federal government;

(3) Prior to January 1, 1913, by the state of Ohio or any political or other subdivision or school district in this state;

(4) Pursuant to Section 2a of Article VIII, Ohio Constitution;

(5) Which are defined in sections 5701.05 and 5701.07 of the Revised Code as deposits and current accounts.

(C) Annuities, royalties, and other contractual obligations for the periodical payment of money and all contractual and other incorporeal rights of a pecuniary nature from which income is or may be derived, however evidenced, excepting:

(1) Interests in land and rents and royalties derived therefrom, other than equitable interests divided into shares evidenced by transferable certificates;

(2) Contracts of employment or partnership, salaries, wages, commissions, seniority and other incorporeal rights derived from any such contract, and retirement annuities or plans that result from contracts of employment;

(3) Contracts of insurance, and dividends paid or applied thereunder; but dividends under contracts commonly known as "combination life and annuity policies" or "cash refund annuities" shall not be excluded from taxation;

(4) Stock purchase, pension, or profit-sharing plans established by an employer for the benefit of his employees or those of his subsidiaries;

(5) Ownership interests of the depositors in an incorporated financial institution, the capital of which is not divided into shares, or which has no capital stock.

(D) All equitable interests, life or other limited estates, and annuity interests in any investment described in this section, or in any fund made up in whole or in part of any such investments, wherever located.

Effective Date: 01-01-1983



Section 5701.07 - Credits, current accounts, prepaid items defined.

As used in Title LVII [57] of the Revised Code:

(A) "Credits" means the excess of the sum of all current accounts receivable and prepaid items used in business when added together, estimating every such account and item at its true value in money, over and above the sum of current accounts payable of the business, other than taxes and assessments.

(B) "Current accounts" includes items receivable or payable on demand or within one year from the date of inception, however evidenced.

(C) "Prepaid items" does not include tangible property.

The sum of current accounts payable shall not take into account an acknowledgment of indebtedness, unless founded on some consideration actually received, and believed at the time of making such acknowledgment to be a full consideration therefor, nor an acknowledgment for the purpose of diminishing the amount of credits to be listed for taxation.

Effective Date: 10-01-1953



Section 5701.08 - Used in business, business defined.

As used in Title LVII [57] of the Revised Code:

(A) Personal property is "used" within the meaning of "used in business" when employed or utilized in connection with ordinary or special operations, when acquired or held as means or instruments for carrying on the business, when kept and maintained as a part of a plant capable of operation, whether actually in operation or not, or when stored or kept on hand as material, parts, products, or merchandise. Machinery and equipment classifiable upon completion as personal property while under construction or installation to become part of a new or existing plant or other facility is not considered to be "used" by the owner of such plant or other facility within the meaning of "used in business" until such machinery and equipment is installed and in operation or capable of operation in the business for which acquired. Agricultural products in storage in a grain elevator, a warehouse, or a place of storage which products are subject to control of the United States government and are to be shipped on order of the United States government are not used in business in this state.

(B) Merchandise or agricultural products shipped from outside this state and held in this state in a warehouse or a place of storage without further manufacturing or processing and for storage only and for shipment outside this state are not used in business in this state. Such property qualifies for this exception if division (B)(1) or (2) of this section applies:

(1) During any period that a person owns such property in this state:

(a) The property is to be shipped from a warehouse or place of storage in this state to the owner of the property or persons other than customers at locations outside this state for use, processing, or sale; or

(b) The property is located in public or private warehousing facilities in this state which are not subject to the control of or under the supervision of the owner of the property or manned by its employees and from which the property is to be shipped to any person, including a customer, outside this state.

(2) During the first twenty-four calendar months that a person first owns such property in this state, the property is held in a warehouse or place of storage in this state located within one mile of the closest boundary of an airport, and is shipped to any person, including a customer, outside this state.

For the purposes of division (B)(2) of this section, "airport" means any airport, as defined in division (C) of section 4561.01 of the Revised Code, which is approved by the department of transportation under section 4561.11 of the Revised Code to be used for commercial purposes, is regularly served by only one air carrier authorized to do so under 14 C.F.R., and is not a public airport as defined in 49 U.S.C. Appx. 2202(a)(17) as existing on the effective date of this amendment.

(3) For property that may meet the condition for the exception provided in division (B)(2) of this section, if it is not known at the conclusion of a reporting period whether the property yet qualifies for such exception, the owner of such property shall return it for taxation. If it is later determined that the returned property does so qualify, the owner may apply for a final assessment and refund on the property as provided in section 5711.26 of the Revised Code.

(C) Leased property used by the lessee exclusively for agricultural purposes and new or used machinery and equipment and accessories therefor that are designed and built for agricultural use and owned by a merchant as defined in section 5711.15 of the Revised Code are not considered to be "used" within the meaning of "used in business."

(D) Moneys, deposits, investments, accounts receivable, and prepaid items, and other taxable intangibles are "used" when they or the avails thereof are being applied, or are intended to be applied, in the conduct of the business, whether in this state or elsewhere.

(E) "Business" includes all enterprises, except agriculture, conducted for gain, profit, or income and extends to personal service occupations.

Effective Date: 07-26-1991



Section 5701.09 - Other taxable intangibles, other intangible property defined.

As used in Title LVII [57] of the Revised Code, "other taxable intangibles" and "other intangible property" include every valuable right, title, or interest not comprised within or expressly excluded from any of the other definitions set forth in sections 5701.01 to 5701.09, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5701.10 - Income yield defined.

As used in Title LVII [57] of the Revised Code, "income yield" means the aggregate amount paid as income by the obligor, trustee, or other source of payment to the owner or holder of an investment, whether including the taxpayer or not, during such year, and includes the following:

(A) In the case of an obligation bearing interest, the amount of interest separately charged and paid during such year exclusive of payments on the principal;

(B) In the case of shares of stock, except as otherwise provided, the dividends or other distributions so paid or distributed, other than distributions in liquidation and distributions by an investment company of a gain it realizes on the sale of real property or investments, whether such payment or distribution is in cash, notes, debentures, bonds, other property, or shares of stock, except that shares of the capital stock of a corporation, or rights to acquire such shares, distributed to its shareholders in respect of its outstanding shares shall not be reflected in the amount of the income yield of such outstanding shares, unless the distribution is, at the election of any shareholder, payable in either:

(1) Shares of stock or rights to acquire such shares;

(2) Cash, notes, debentures, bonds, or other property;

(C) The income yield of shares of stock which were not outstanding for the full calendar year next preceding the date of listing of like kind as other shares of the same corporation outstanding for such year shall be the same as the income yield of the shares of like kind outstanding for such year; except that if such shares were distributed as a stock dividend or distribution or as a stock split and such shares are of like kind as the shares on which the distribution was made, the income yield of such shares and the shares on which they were so distributed shall be the amount determined by totaling the dividends or distributions paid or distributed during such year on such shares and the shares on which they were distributed and dividing such total by the number of such shares and the shares on which they were distributed.

(D) In the case of annuities or other obligations for periodical installment payments including both principal and interest, not separately charged and paid, four per cent of half the principal used to purchase the same, or if there is no such principal, or the annuity or obligation was purchased and payments made thereunder prior to January 1, 1933, four per cent of half of the present worth of such annuity or periodical installment payments if commuted, which shall be calculated as of the date on which such investment is required by sections 5711.01 to 5711.36 of the Revised Code, to be first listed, with interest at four per cent per annum, and, in the case of annuities for life, according to the combined four per cent table;

(E) In the case of equitable interests in lands, divided into shares evidenced by transferable certificates, the cash distribution of income so made;

(F) In the case of an equitable interest in a fund made up in whole or in part of investments, the entire distributions of income by the trustee to the owner of the equitable interest to the extent represented by the net income received by the trustee from investments, deposits not taxed at the source, current accounts receivable, and other taxable intangibles as defined in Title LVII [57] of the Revised Code;

(G) In the case of royalties under patents and copyrights, five per cent of half the value of such patents or copyrights, which value shall be calculated by the use of Hoskold's formula, applied to the gross royalties paid during such year, with sinking fund at four per cent per annum and interest at eight per cent per annum, and assuming for the purpose of every such calculation a remaining life of seventeen years as to patents and of twenty-eight years to copyrights.

At the request of the tax commissioner or any county auditor, the superintendent of insurance shall, upon being furnished with a statement of the facts, compute, upon a basis equivalent to that prescribed by this section, the income yield of any investment to which the interest is not charged and paid separately from the principal, and the assessor shall be governed by the computation so made.

Effective Date: 07-30-1984



Section 5701.11 - References to Internal Revenue Code - election of taxable year.

The effective date to which this section refers is the effective date of this section as amended by S.B. 28 of the 130th general assembly.

(A)

(1) Except as provided under division (A)(2) or (B) of this section, any reference in Title LVII of the Revised Code to the Internal Revenue Code, to the Internal Revenue Code "as amended," to other laws of the United States, or to other laws of the United States, "as amended," means the Internal Revenue Code or other laws of the United States as they exist on the effective date.

(2) This section does not apply to any reference in Title LVII of the Revised Code to the Internal Revenue Code as of a date certain specifying the day, month, and year, or to other laws of the United States as of a date certain specifying the day, month, and year.

(B)

(1) For purposes of applying section 5733.04, 5745.01, or 5747.01 of the Revised Code to a taxpayer's taxable year ending after December 20, 2012, and before the effective date, a taxpayer may irrevocably elect to incorporate the provisions of the Internal Revenue Code or other laws of the United States that are in effect for federal income tax purposes for that taxable year if those provisions differ from the provisions that, under division (A) of this section, would otherwise apply. The filing by the taxpayer for that taxable year of a report or return that incorporates the provisions of the Internal Revenue Code or other laws of the United States applicable for federal income tax purposes for that taxable year, and that does not include any adjustments to reverse the effects of any differences between those provisions and the provisions that would otherwise apply, constitutes the making of an irrevocable election under this division for that taxable year.

(2) Elections under prior versions of division (B)(1) of this section remain in effect for the taxable years to which they apply.

Amended by 130th General Assembly File No. 2, SB 28, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Amended by 128th General AssemblyFile No.55,HB 495, §1, eff. 12/15/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 2006 HB530 03-30-2006; 2006 HB699 12-28-2006; 2007 HB157 12-21-2007; 2008 HB458 12-31-2008

Related Legislative Provision: See 128th General AssemblyFile No.55,HB 495, §4



Section 5701.12 - References to consolidated reports of condition and income or call report; references to FR Y-9.

(A) The effective date to which this section refers is the effective date of this section as enacted by H.B. 510 of the 129th general assembly.

(B) Any reference in Title LVII to "consolidated reports of condition and income" or "call report" means the consolidated reports of condition and income as those reports existed on the effective date.

(C) Any reference in Title LVII to "FR Y-9" or "Y-9" means the FR Y-9 financial statements as those financial statements existed on the effective date.

(D) This section does not apply to any reference in Title LVII of the Revised Code to "consolidated reports of condition and income," "call report," "FR Y-9," or "Y-9" as of a date certain specifying the day, month, and year.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-27-1983

This section is set out twice. See also §5701.121, effective until 3/27/2013.



Section 5701.13 - Home for the aged defined.

(A) As used in this section:

(1) "Nursing home" means a nursing home or a home for the aging, as those terms are defined in section 3721.01 of the Revised Code, that is issued a license pursuant to section 3721.02 of the Revised Code.

(2) "Residential care facility" means a residential care facility, as defined in section 3721.01 of the Revised Code, that is issued a license pursuant to section 3721.02 of the Revised Code.

(3) " Residential facility" means a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults.

(B) As used in Title LVII of the Revised Code, and for the purpose of other sections of the Revised Code that refer specifically to Chapter 5701. or section 5701.13 of the Revised Code, a "home for the aged" means either of the following:

(1) A place of residence for aged and infirm persons that satisfies divisions (B)(1)(a) to (e) of this section:

(a) It is a nursing home, residential care facility, or residential facility.

(b) It is owned by a corporation, unincorporated nonprofit association, or trust of a charitable, religious, or fraternal nature, that is organized and operated not for profit, is not formed for the pecuniary gain or profit of, and whose net earnings or any part of whose net earnings is not distributable to, its members, trustees, officers, or other private persons, and is exempt from federal income taxation under section 501 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1.

(c) It is open to the public without regard to race, color, or national origin.

(d) It does not pay, directly or indirectly, compensation for services rendered, interest on debts incurred, or purchase price for land, building, equipment, supplies, or other goods or chattels, which compensation, interest, or purchase price is unreasonably high.

(e) It provides services for the life of each resident without regard to the resident's ability to continue payment for the full cost of the services.

(2) A place of residence that satisfies divisions (B)(1)(b), (d), and (e) of this section; that satisfies the definition of "nursing home" or "residential care facility" under section 3721.01 of the Revised Code or the definition of " residential facility" under division (A)(3) of this section regardless of whether it is licensed as such a home or facility; and that is provided at no charge to individuals on account of their service without compensation to a charitable, religious, fraternal, or educational institution, which individuals are aged or infirm and are members of the corporation, association, or trust that owns the place of residence. For the purposes of division (B)(2) of this section, "compensation" does not include furnishing room and board, clothing, health care, or other necessities, or stipends or other de minimis payments to defray the cost thereof.

Exemption from taxation shall be accorded, on proper application, only to those homes or parts of homes that meet the standards and provide the services specified in this section.

Nothing in this section shall be construed as preventing a home from requiring a resident with financial need to apply for any applicable financial assistance or requiring a home to retain a resident who willfully refuses to pay for services for which the resident has contracted even though the resident has sufficient resources to do so.

(C)

(1) If a corporation, unincorporated nonprofit association, or trust described in division (B)(1)(b) of this section is granted a certificate of need pursuant to section 3702.52 of the Revised Code to construct, add to, or otherwise modify a nursing home, or is given approval pursuant to section 3791.04 of the Revised Code to construct, add to, or otherwise modify a residential care facility or residential facility and if the corporation, association, or trust submits an affidavit to the tax commissioner stating that, commencing on the date of licensure and continuing thereafter, the home or facility will be operated in accordance with the requirements of divisions (B)(1)(a) to (e) of this section, the corporation, association, or trust shall be considered to be operating a "home for the aged" within the meaning of division (B)(1) of this section, beginning on the first day of January of the year in which such certificate is granted or approval is given.

(2) If a corporation, association, or trust is considered to be operating a "home for the aged" pursuant to division (C)(1) of this section, the corporation, association, or trust shall notify the tax commissioner in writing upon the occurrence of any of the following events:

(a) The corporation, association, or trust no longer intends to complete the construction of, addition to, or modification of the home or facility, to obtain the appropriate license for the home or facility, or to commence operation of the home or facility in accordance with the requirements of divisions (B)(1)(a) to (e) of this section;

(b) The certificate of approval referred to in division (C)(1) of this section expires, is revoked, or is otherwise terminated prior to the completion of the construction of, addition to, or modification of the home or facility;

(c) The license to operate the home or facility is not granted by the director of health within one year following completion of the construction of, addition to, or modification of the home or facility;

(d) The license to operate the home or facility is not granted by the director of health within four years following the date upon which the certificate or approval referred to in division (C)(1) of this section was granted or given;

(e) The home or facility is granted a license to operate as a nursing home, residential care facility, or residential facility.

(3) Upon the occurrence of any of the events referred to in divisions (C)(2)(a), (b), (c), (d), and (e) of this section, the corporation, association, or trust shall no longer be considered to be operating a "home for the aged" pursuant to division (C)(1) of this section, except that the tax commissioner, for good cause shown and to the extent the commissioner considers appropriate, may extend the time period specified in division (C)(2)(c) or (d) of this section, or both. Nothing in division (C)(3) of this section shall be construed to prevent a nursing home, residential care facility, or residential facility from qualifying as a "home for the aged" if, upon proper application made pursuant to division (B) of this section, it is found to meet the requirements of divisions (A) and (B) of this section.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.79,HB 267, §1, eff. 5/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 09-06-2002



Section 5701.14 - Entity operating with nonprofit purpose defined - single member LLC.

(A) In order to determine a limited liability company's nonprofit status, an entity is operating with a nonprofit purpose under section 1705.02 of the Revised Code if that entity is organized other than for the pecuniary gain or profit of, and its net earnings or any part of its net earnings are not distributable to, its members, its directors, its officers, or other private persons, except that the payment of reasonable compensation for services rendered, payments and distributions in furtherance of its nonprofit purpose, and the distribution of assets on dissolution permitted by section 1702.49 of the Revised Code are not pecuniary gain or profit or distribution of net earnings. In no event shall payments and distributions in furtherance of an entity's nonprofit purpose deprive the entity of its nonprofit status as long as all of the members of that entity are operating with a nonprofit purpose.

(B) A single member limited liability company that operates with a nonprofit purpose, as described in division (A) of this section, shall be treated as part of the same legal entity as its nonprofit member, and all assets and liabilities of that single member limited liability company shall be considered to be that of the nonprofit member. Filings or applications for exemptions or other tax purposes may be made either by the single member limited liability company or its nonprofit member.

Effective Date: 2008 HB160 06-20-2008



Section 5701.15 - Department and director of development defined.

As used in Title LVII of the Revised Code, "department of development" means the development services agency and "director of development" means the director of development services.

Added by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.






Chapter 5703 - DEPARTMENT OF TAXATION

Section 5703.01 - Department of taxation composition.

There is hereby created the department of taxation which shall be composed of the tax commissioner and his employees, agents, and representatives. Such commissioner shall perform such functions, exercise such powers, and discharge such duties as are assigned to him by law.

Effective Date: 10-11-1976



Section 5703.02 - Board of tax appeals - powers and duties.

There is hereby created the board of tax appeals, which shall exercise the following powers and perform the following duties:

(A) Exercise the authority provided by law to hear and determine all appeals of questions of law and fact arising under the tax laws of this state in appeals from decisions, orders, determinations, or actions of any tax administrative agency established by the law of this state, including but not limited to appeals from:

(1) Actions of county budget commissions;

(2) Decisions of county boards of revision;

(3) Actions of any assessing officer or other public official under the tax laws of this state;

(4) Final determinations by the tax commissioner of any preliminary, amended, or final tax assessments, reassessments, valuations, determinations, findings, computations, or orders made by him;

(5) Adoption and promulgation of rules of the tax commissioner.

(B) Appoint a secretary of the board of tax appeals, who shall serve in the unclassified civil service at the pleasure of the board, and any other employees as are necessary in the exercise of the powers and the performance of the duties and functions that the board is by law authorized and required to exercise, and prescribe the duties of all employees, and to fix their compensation as provided by law;

(C) Maintain a journal, which shall be open to public inspection and in which the secretary shall keep a record of all of the proceedings and the vote of each of its members upon every action taken by it;

(D) Adopt and promulgate, in the manner provided by section 5703.14 of the Revised Code, and enforce all rules relating to the procedure of the board in hearing appeals it has the authority or duty to hear, and to the procedure of officers or employees whom the board may appoint; provided that section 5703.13 of the Revised Code shall apply to and govern the procedure of the board.

Effective Date: 03-17-1989



Section 5703.03 - Appointment of members of board of tax appeals - terms of office.

The board of tax appeals shall be composed of three members, not more than two of whom shall be affiliated with the same political party. The governor, with the advice and consent of the senate, shall appoint three members of the board of tax appeals. At least two members of the board shall have been admitted to practice as attorneys at law in this state and have, for a total of six years preceding their appointments, engaged in the practice of Ohio tax law in this state.

Each of the members of the board shall give bond, conditioned according to law, payable to the state in the penal sum of five thousand dollars, with surety to be approved by the governor. The bond shall be filed in the office of the secretary of state.

Terms of office shall be for six years, commencing on the ninth day of February and ending on the eighth day of February. Each member shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of the unexpired term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

Each employee of the board shall devote his entire time to the duties of his office and shall not hold any position of trust or profit or engage in any occupation, employment, or business interfering with or inconsistent with his duty as an employee. No member or employee shall serve on or under any committee of any political party.

Each member of the board, the secretary, and attorney examiners of the board may, for his purposes of the laws relating to taxation, administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses, and the production of books, accounts, papers, records, documents, and testimony. In the case of disobedience or refusal on the part of any person to comply with a subpoena issued under this section, and upon the request of the board of tax appeals, the attorney general or the prosecuting attorney of any county shall take appropriate action on behalf of the board for the purpose of enforcing the subpoena or for imposition of sanctions for violation of the subpoena, or both, as requested by the board.

Effective Date: 03-17-1989



Section 5703.031 - Enforcement of board of tax appeals orders.

In addition to the other remedies provided by law for effectuating compliance with or for the prevention and punishment of any violation of the laws which the board of tax appeals is required to administer or of the orders of the board, the laws and orders, upon application made by or on behalf of the board, may be enforced by quo warranto, mandamus, prohibition, procedendo, injunction, contempt, or other appropriate proceeding.

Upon order of the board to either the attorney general or prosecuting attorney of any county, that official shall forthwith take action on behalf of the board for the enforcement of those laws and orders or for the imposition of sanctions for violation of those laws and orders, or both.

Effective Date: 03-17-1989



Section 5703.04 - Tax commissioner - powers, duties and immunity.

The tax commissioner shall have the following powers, duties, privileges, and immunities of the department of taxation:

(A) All powers whatsoever of an inquisitorial nature as provided by law, including, the right to inspect books, accounts, records, and memorandums, to examine persons under oath, to issue orders or subpoenas for the production of books, accounts, papers, records, documents, and testimony, to take depositions, to apply to a court for attachment proceedings as for contempt, to approve vouchers for the fees of officers and witnesses, and to administer oaths; provided that the powers referred to in this division of this section shall be exercised by the board of tax appeals or by the tax commissioner only in connection with the performance of the duties respectively assigned to each under sections 5703.01 to 5703.09, 5703.14, and 5703.15 of the Revised Code;

(B) Appoint agents and prescribe their powers and duties as provided by section 5703.17 of the Revised Code;

(C) Confer and meet with officers of other states and officers of the United States on any matters pertaining to their respective official duties as provided by law;

(D) The immunity provided by section 5703.38 of the Revised Code;

(E) The rights of action provided by section 5703.39 of the [Revised] Code;

(F) The duties and powers mentioned in section 5703.41 of the Revised Code.

Effective Date: 10-11-1976



Section 5703.05 - Powers, duties and functions of tax commissioner - deputy commissioners - employees - certificate of abatement.

All powers, duties, and functions of the department of taxation are vested in and shall be performed by the tax commissioner, which powers, duties, and functions shall include, but shall not be limited to, the following:

(A) Prescribing all blank forms which the department is authorized to prescribe, and to provide such forms and distribute the same as required by law and the rules of the department.

(B) Exercising the authority provided by law, including orders from bankruptcy courts, relative to remitting or refunding taxes or assessments, including penalties and interest thereon, illegally or erroneously assessed or collected, or for any other reason overpaid, and in addition, the commissioner may on written application of any person, firm, or corporation claiming to have overpaid to the treasurer of state at any time within five years prior to the making of such application any tax payable under any law which the department of taxation is required to administer which does not contain any provision for refund, or on the commissioner's own motion investigate the facts and make in triplicate a written statement of the commissioner's findings, and, if the commissioner finds that there has been an overpayment, issue in triplicate a certificate of abatement payable to the taxpayer, the taxpayer's assigns, or legal representative which shows the amount of the overpayment and the kind of tax overpaid. One copy of such statement shall be entered on the journal of the commissioner, one shall be certified to the attorney general, and one certified copy shall be delivered to the taxpayer. All copies of the certificate of abatement shall be transmitted to the attorney general, and if the attorney general finds it to be correct the attorney general shall so certify on each copy, and deliver one copy to the taxpayer, one copy to the commissioner, and the third copy to the treasurer of state. Except as provided in section 5725.08 of the Revised Code, the taxpayer's copy of any certificates of abatement may be tendered by the payee or transferee thereof to the treasurer of state, or to the commissioner on behalf of the treasurer, as payment, to the extent of the amount thereof, of any tax payable to the treasurer of state.

(C) Exercising the authority provided by law relative to consenting to the compromise and settlement of tax claims;

(D) Exercising the authority provided by law relative to the use of alternative tax bases by taxpayers in the making of personal property tax returns;

(E) Exercising the authority provided by law relative to authorizing the prepayment of taxes on retail sales of tangible personal property or on the storage, use, or consumption of personal property, and waiving the collection of such taxes from the consumers;

(F) Exercising the authority provided by law to revoke licenses;

(G) Maintaining a continuous study of the practical operation of all taxation and revenue laws of the state, the manner in which and extent to which such laws provide revenues for the support of the state and its political subdivisions, the probable effect upon such revenue of possible changes in existing laws, and the possible enactment of measures providing for other forms of taxation. For this purpose the commissioner may establish and maintain a division of research and statistics, and may appoint necessary employees who shall be in the unclassified civil service; the results of such study shall be available to the members of the general assembly and the public.

(H) Making all tax assessments, valuations, findings, determinations, computations, and orders the department of taxation is by law authorized and required to make and, pursuant to time limitations provided by law, on the commissioner's own motion, reviewing, redetermining, or correcting any tax assessments, valuations, findings, determinations, computations, or orders the commissioner has made, but the commissioner shall not review, redetermine, or correct any tax assessment, valuation, finding, determination, computation, or order which the commissioner has made as to which an appeal or application for rehearing, review, redetermination, or correction has been filed with the board of tax appeals, unless such appeal or application is withdrawn by the appellant or applicant or dismissed;

(I) Appointing not more than five deputy tax commissioners, who, under such regulations as the rules of the department of taxation prescribe, may act for the commissioner in the performance of such duties as the commissioner prescribes in the administration of the laws which the commissioner is authorized and required to administer, and who shall serve in the unclassified civil service at the pleasure of the commissioner, but if a person who holds a position in the classified service is appointed, it shall not affect the civil service status of such person. The commissioner may designate not more than two of the deputy commissioners to act as commissioner in case of the absence, disability, or recusal of the commissioner or vacancy in the office of commissioner. The commissioner may adopt rules relating to the order of precedence of such designated deputy commissioners and to their assumption and administration of the office of commissioner.

(J) Appointing and prescribing the duties of all other employees of the department of taxation necessary in the performance of the work of the department which the tax commissioner is by law authorized and required to perform, and creating such divisions or sections of employees as, in the commissioner's judgment, is proper;

(K) Organizing the work of the department, which the commissioner is by law authorized and required to perform, so that, in the commissioner's judgment, an efficient and economical administration of the laws will result;

(L) Maintaining a journal, which is open to public inspection, in which the tax commissioner shall keep a record of all final determinations of the commissioner;

(M) Adopting and promulgating, in the manner provided by section 5703.14 of the Revised Code, all rules of the department, including rules for the administration of sections 3517.16, 3517.17, and 5747.081 of the Revised Code;

(N) Destroying any or all returns or assessment certificates in the manner authorized by law;

(O) Adopting rules, in accordance with division (B) of section 325.31 of the Revised Code, governing the expenditure of moneys from the real estate assessment fund under that division.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-06-2002



Section 5703.051 - Procedure for certificate of abatement.

The tax commissioner may pay to the payee or transferee of a certificate of abatement, issued pursuant to division (B) of section 5703.05 of the Revised Code, the face amount of such certificate or, in the event such certificate is tendered in payment of other taxes pursuant to section 5703.05, 5725.08, or 5725.16 of the Revised Code, the tax commissioner may refund to such person an amount equal to the difference between the tax due and the face amount of the certificate. The tax commissioner shall certify the amount to be refunded to the director of budget and management and the treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code.

If a certificate of abatement for a tax which by law is payable into a specified fund is to be applied to a tax which by law is to be paid into another fund, the tax commissioner shall certify to the director for transfer from the tax refund fund to the fund accepting the certificate of abatement an amount sufficient to cover the amount of current tax reduction represented by the certificate of abatement.

Effective Date: 07-01-1985



Section 5703.052 - Tax refund fund.

(A) There is hereby created in the state treasury the tax refund fund, from which refunds shall be paid for taxes illegally or erroneously assessed or collected, or for any other reason overpaid, that are levied by Chapter 4301., 4305., 5726., 5728., 5729., 5733., 5735., 5739., 5741., 5743., 5747., 5748., 5749., 5751., or 5753. and sections 3737.71, 3905.35, 3905.36, 4303.33, 5707.03, 5725.18, 5727.28, 5727.38, 5727.81, and 5727.811 of the Revised Code. Refunds for fees illegally or erroneously assessed or collected, or for any other reason overpaid, that are levied by sections 3734.90 to 3734.9014 of the Revised Code also shall be paid from the fund. Refunds for amounts illegally or erroneously assessed or collected by the tax commissioner, or for any other reason overpaid, that are due under section 1509.50 of the Revised Code shall be paid from the fund. However, refunds for taxes levied under section 5739.101 of the Revised Code shall not be paid from the tax refund fund, but shall be paid as provided in section 5739.104 of the Revised Code.

(B)

(1) Upon certification by the tax commissioner to the treasurer of state of a tax refund, a fee refund, or an other amount refunded, or by the superintendent of insurance of a domestic or foreign insurance tax refund, the treasurer of state shall place the amount certified to the credit of the fund. The certified amount transferred shall be derived from current receipts of the same tax, fee, or other amount from which the refund arose. If current receipts from the tax, fee, or other amount from which the refund arose are inadequate to make the transfer of the amount so certified, the treasurer of state shall transfer such certified amount from current receipts of the sales tax levied by section 5739.02 of the Revised Code.

(2) When the treasurer of state provides for the payment of a refund of a tax, fee, or other amount from the current receipts of the sales tax, and the refund is for a tax, fee, or other amount that is not levied by the state, the tax commissioner shall recover the amount of that refund from the next distribution of that tax, fee, or other amount that otherwise would be made to the taxing jurisdiction. If the amount to be recovered would exceed twenty-five per cent of the next distribution of that tax, fee, or other amount, the commissioner may spread the recovery over more than one future distribution, taking into account the amount to be recovered and the amount of the anticipated future distributions. In no event may the commissioner spread the recovery over a period to exceed twenty-four months.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-26-2003; 06-30-2005



Section 5703.053 - What constitutes timely filing.

As used in this section, "postal service" means the United States postal service.

An application to the tax commissioner for a tax refund under section 4307.05, 4307.07, 5726.30, 5727.28, 5727.91, 5728.061, 5735.122, 5735.13, 5735.14, 5735.141, 5735.142, 5739.07, 5741.10, 5743.05, 5743.53, 5745.11, 5749.08, or 5751.08 of the Revised Code or division (B) of section 5703.05 of the Revised Code, or a fee refunded under section 3734.905 of the Revised Code, that is received after the last day for filing under such section shall be considered to have been filed in a timely manner if:

(A) The application is delivered by the postal service and the earliest postal service postmark on the cover in which the application is enclosed is not later than the last day for filing the application;

(B) The application is delivered by the postal service, the only postmark on the cover in which the application is enclosed was affixed by a private postal meter, the date of that postmark is not later than the last day for filing the application, and the application is received within seven days of such last day; or

(C) The application is delivered by the postal service, no postmark date was affixed to the cover in which the application is enclosed or the date of the postmark so affixed is not legible, and the application is received within seven days of the last day for making the application.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 01-01-2001; 06-30-2005



Section 5703.054 - Form of filing required documents.

The tax commissioner shall prescribe the form that the signature and declaration, if any, shall take on any document required to be filed with the commissioner and on any document required under Chapter 3734., 3769., 4303., or 4305. or Title LVII of the Revised Code to be filed with the treasurer of state. The commissioner may authorize an electronic or other alternative form of filing of any document required to be filed with the commissioner or the treasurer of state under Chapter 3734., 3769., 4303., or 4305. or Title LVII of the Revised Code.

Effective Date: 2000 HB612 09-29-2000



Section 5703.055 - Rounding fractional parts of dollar.

A person may, and if required by the tax commissioner shall, round to the nearest whole dollar all amounts the person is required to enter on any return, report, voucher, or other document. Any fractional part of a dollar that equals or exceeds fifty cents shall be rounded to the next whole dollar, and any fractional part of a dollar that is less than fifty cents shall be dropped. If a person chooses or is required to round amounts entered on the document, the person shall round all amounts entered.

Effective Date: 2000 HB612 09-29-2000



Section 5703.056 - Mailing terms - delivery services.

(A) As used in any section of the Revised Code that requires the tax commissioner to use certified mail or personal service or that requires or permits a payment to be made or a document to be submitted to the tax commissioner or the board of tax appeals by mail and as used in any section of Chapter 3734., 3769., 4303., or 4305. or Title LVII of the Revised Code that requires or permits a payment to be made or a document to be submitted to the treasurer of state by mail:

(1) "Certified mail," "express mail," "United States mail," "United States postal service," and similar terms include any delivery service authorized pursuant to division (B) of this section.

(2) "Postmark date," "date of postmark," and similar terms include the date recorded and marked in the manner described in division (B)(3) of this section.

(B) The tax commissioner may authorize the use of a delivery service for the delivery of any payment or document described in division (A) of this section if the commissioner finds that the delivery service:

(1) Is available to the general public;

(2) Is at least as timely and reliable on a regular basis as the United States postal service;

(3) Records electronically to a database kept in the regular course of its business, and marks on the cover in which the payment or document is enclosed, the date on which the payment or document was given to the delivery service for delivery;

(4) Records electronically to a database kept in the regular course of its business the date on which the payment or document was given by the delivery service to the person who signed the receipt of delivery and the name of the person who signed the receipt; and

(5) Meets any other criteria that the tax commissioner may by rule prescribe.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2000 HB612 09-29-2000



Section 5703.057 - Commissioner may require identifying information.

(A) For the efficient administration of the taxes and fees administered by the tax commissioner, the commissioner may require that any person filing a tax document with the department of taxation provide identifying information, which may include the person's social security number, federal employer identification number, or other identification number requested by the commissioner. A person required by the commissioner to provide identifying information who has experienced any change with respect to that information shall notify the commissioner of the change prior to, or upon, filing the next tax document requiring such identifying information.

(B) When transmitting or otherwise making use of a tax document that contains a person's social security number, the commissioner shall take all reasonable measures necessary to ensure that the number is not capable of being viewed by the general public, including, when necessary, masking the number so that it is not readily discernible by the general public.

(C)

(1) If the commissioner makes a request for identifying information and the commissioner does not receive valid identifying information within thirty days of making the request, the commissioner may impose a penalty upon the person to whom the request was directed of up to one hundred dollars. If, after the expiration of this thirty day period, the commissioner makes one or more subsequent requests for identifying information and the person to whom the subsequent request is directed fails to provide valid identifying information within thirty days of the commissioner's subsequent request, the commissioner may impose an additional penalty of up to two hundred dollars for each subsequent request not complied with in a timely fashion.

(2) If a person required by the commissioner to provide identifying information does not notify the commissioner of a change with respect to that information as required under division (A) of this section within thirty days after filing the next tax document requiring such identifying information, the commissioner may impose a penalty of up to fifty dollars.

(3) The penalties provided for under divisions (C)(1) and (2) of this section may be billed and assessed in the same manner as the tax or fee with respect to which the identifying information is sought and are in addition to any applicable criminal penalties described in division (D) of this section and any other penalties that may be imposed by the commissioner by law.

(D) Section 5703.26 of the Revised Code applies with respect to false or fraudulent identifying information provided by a person to the commissioner under this section.

Effective Date: 06-30-2005



Section 5703.058 - Deposit of tax payments within 30 days of receipt.

Before January 1, 2008, the tax commissioner and the treasurer of state shall consult and jointly adopt policies and procedures for the processing of payments of taxes administered by the tax commissioner such that payments are deposited in or credited to the appropriate account or fund within thirty days after receipt by the commissioner or treasurer. The policies and procedures shall apply to all such payments received on or after January 1, 2008. The policies and procedures are supplemental to rules adopted by the treasurer of state under section 113.08 of the Revised Code.

Effective Date: 2007 HB119 09-29-2007



Section 5703.059 - Electronic or telephonic tax filing.

(A) The tax commissioner may adopt rules requiring returns, including any accompanying schedule or statement, for any of the following taxes to be filed electronically using the Ohio business gateway as defined in section 718.051 of the Revised Code, filed telephonically using the system known as the Ohio telefile system, or filed by any other electronic means prescribed by the commissioner:

(1) Employer income tax withholding under Chapter 5747. of the Revised Code;

(2) Motor fuel tax under Chapter 5735. of the Revised Code;

(3) Cigarette and tobacco product tax under Chapter 5743. of the Revised Code;

(4) Severance tax under Chapter 5749. of the Revised Code;

(5) Use tax under Chapter 5741. of the Revised Code.

(B) The tax commissioner may adopt rules requiring any payment of tax shown on such a return to be due to be made electronically in a manner approved by the commissioner.

(C) A rule adopted under this section does not apply to returns or reports filed or payments made before six months after the effective date of the rule. The commissioner shall publicize any new electronic filing requirement on the department's web site. The commissioner shall educate the public of the requirement through seminars, workshops, conferences, or other outreach activities.

(D) Any person required to file returns and make payments electronically under rules adopted under this section may apply to the commissioner, on a form prescribed by the commissioner, to be excused from that requirement. For good cause shown, the commissioner may excuse the applicant from the requirement and permit the applicant to file the returns or reports or make the payments required under this section by nonelectronic means.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5703.06 - Claims - compromise or installment payment agreement - innocent spouse relief.

(A) As used in this section, "claim" means a claim for an amount payable to this state that arises under a statute administered by the tax commissioner and that has been certified to the attorney general for collection under section 131.02 of the Revised Code.

(B) The tax commissioner and the attorney general shall consider the following standards when ascertaining with respect to a claim whether a compromise or payment-over-time agreement is in the best interests of the state under division (E) of section 131.02 of the Revised Code:

(1) There exists a doubt as to whether the claim can be collected.

(2) There exists a substantial probability that, upon payment of the claim and submission of a timely application for refund with respect to that payment, the commissioner would refund an amount that was illegally or erroneously paid.

(3) There exists an economic hardship such that a compromise or agreement would facilitate effective tax administration.

(4) There exists a joint assessment of spouses, one of whom is an innocent spouse, provided that any relief under this standard shall only affect the claim as to the innocent spouse. A spouse granted relief under 6015 of the Internal Revenue Code with regard to any income item is rebuttably presumed to be an innocent spouse with regard to that income item to the extent that income item is included in or otherwise affects the computation of the tax imposed under section 5747.02 of the Revised Code or any penalty or interest on that tax.

(5) Any other standard to which the commissioner and attorney general jointly agree.

(C) The rejection of a compromise or payment-over-time agreement proposed by a taxpayer with respect to a claim shall not be appealable.

(D) A compromise or payment-over-time agreement with respect to a claim shall be binding upon and shall inure to the benefit of only the parties to the compromise or agreement, and shall not extinguish or otherwise affect the liability of any other person or governmental entity.

(E) A compromise or payment-over-time agreement with respect to a claim shall be void if the taxpayer defaults under the compromise or agreement or if the compromise or agreement was obtained by fraud or by misrepresentation of a material fact. Any amount that was due prior to the compromise or agreement and is unpaid shall remain due, and any interest that would have accrued in the absence of the compromise or agreement shall continue to accrue and be due.

Effective Date: 06-13-2002; 09-28-2006



Section 5703.061 - Cancellation of debts under fifty dollars.

Except as otherwise provided in this section, the tax commissioner may cancel a debt owed to the state arising from any tax administered by the commissioner if the total amount of the debt does not exceed fifty dollars and if the debt consists only of unpaid taxes due for a single reporting period and of any penalty, interest, assessment, or other charge arising from such unpaid taxes. The commissioner shall not cancel any debt that has been certified to the attorney general under section 131.02 of the Revised Code or that is subject to an appeal filed with the board of tax appeals.

Added by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.



Section 5703.07 - Bond of tax commissioner - duty to devote entire time to office.

The tax commissioner shall give bond, conditioned according to law, payable to the state, in such penal sum as is fixed by the governor, with surety to be approved by the governor. Such bond and oath of office shall be filed in the office of the secretary of state. Except as otherwise authorized in section 108.05 of the Revised Code, the tax commissioner and each employee of the department of taxation shall devote his entire time to the duties of his office, and shall not hold any position of trust or profit or engage in any occupation, employment, or business interfering with or inconsistent with his duty as commissioner or an employee, or serve on or under any committee of any political party.

Effective Date: 11-26-1982



Section 5703.08 - Employee's bonds.

The tax commissioner may require any employee employed by him to furnish bond to the state in such amount as he prescribes, with surety to the satisfaction of the treasurer of state, conditioned on the faithful performance of the duties of the employee and compliance to all the laws of the state and rules, regulations, and orders of the commissioner.

Bonds authorized under this section shall be filed with the treasurer of state and may be individual, schedule, or blanket bonds, and the premiums thereon may be paid from the appropriation of the department of taxation. A schedule bond shall designate the name or position of each employee covered by the bond.

The commissioner shall by rule provide for canceling, renewing, and increasing the bond authorized by this section.

Effective Date: 10-01-1953



Section 5703.081 - Discipline of department employee failing to comply with tax laws.

The tax commissioner may discipline or dismiss any employee of the department of taxation who fails to timely file an annual return required under section 5747.08 of the Revised Code for any taxable year during which the employee is employed by the department. The commissioner may condition employment or continued employment with the department upon timely compliance with any other requirement of the laws, rules, or ordinances of federal, state, or local taxing authorities and may discipline or dismiss any employee of the department who fails to timely comply with any other requirement of those laws, rules, or ordinances.

Effective Date: 10-05-1987



Section 5703.09 - Compensation of board members.

Each member of the board of tax appeals shall receive a salary fixed pursuant to division (J) of section 124.15 of the Revised Code for each day spent in the discharge of his official duties and shall be reimbursed for his actual and necessary expenses incurred in the discharge of such duties.

Effective Date: 11-15-1981

The amendment to this section by 129th General AssemblyFile No.10,SB 5, §1 was rejected by voters in the November, 2011 election.



Section 5703.10 - Place of office - branch offices.

The department of taxation shall keep its office in Columbus and shall provide suitable rooms, necessary office furniture, supplies, books, periodicals, and maps. All necessary expenses shall be audited and paid as are other expenses. The department may hold sessions at any place within the state.

The department may establish as many branch offices in different parts of the state as are convenient for the purpose of administering the laws which the department is required or authorized to administer. Offices, buildings, and rooms for such branch offices shall be rented by the department of administrative services in the manner provided by law.

Effective Date: 12-04-1973



Section 5703.11 - Business hours.

The department of taxation shall be open for the transaction of business during the business hours of every day, except Saturdays, Sundays, and legal holidays.

Effective Date: 09-29-2000



Section 5703.12 - Annual report.

(A) The tax commissioner shall adopt rules in accordance with the provisions of the international registration plan as defined under section 4501.01 of the Revised Code for the periodic audit of persons with vehicles registered under the international registration plan to determine the authenticity of mileage figures derived from operational records and registrations.

The tax commissioner may exchange with the proper officers of other member jurisdictions of the international registration plan information regarding the results of audits conducted on persons with vehicles registered under the international registration plan. The exchange of information under this section is not a violation of section 5703.21 or 5715.50 of the Revised Code. For purposes of this section, "proper officers of other member jurisdictions" includes officers of any agency, department, or instrumentality of another member jurisdiction with authority under the laws of that jurisdiction to administer or enforce motor vehicle or taxation laws.

(B) Money received by the department of taxation from the bureau of motor vehicles pursuant to section 4501.044 of the Revised Code for the purpose of paying the costs the department incurs in conducting audits of persons who have registered motor vehicles under the international registration plan shall be deposited in the state treasury to the credit of the international registration plan auditing fund, which is hereby created.

Effective Date: 04-20-1994



Section 5703.13 - Quorum - orders.

A majority of the board of tax appeals shall constitute a quorum to transact business, and any vacancy does not impair the right of the remaining members to exercise all the powers of the board so long as a majority remains. Any investigation, inquiry, or hearing which the board is authorized to hold or undertake may be held or undertaken by or before any one member of the board.

All investigations, inquiries, hearings, and decisions of the board, and every order made by a member when approved and confirmed by the board and shown on its record of proceedings is deemed the order of the board.

Effective Date: 10-01-1953



Section 5703.14 - Rules of board and department - amendments - right to review - hearing.

(A) Any rule adopted by the board of tax appeals and any rule of the department of taxation adopted by the tax commissioner shall be effective on the tenth day after the day on which the rule in final form and in compliance with division (B) of this section is filed by the board or the commissioner as follows:

(1) The rule shall be filed in electronic form with both the secretary of state and the director of the legislative service commission;

(2) The rule shall be filed in electronic form with the joint committee on agency rule review. Division (A)(2) of this section does not apply to any rule to which division (H) of section 119.03 of the Revised Code does not apply.

If all filings are not completed on the same day, the rule shall be effective on the tenth day after the day on which the latest filing is completed. If the board or the commissioner in adopting a rule designates an effective date that is later than the effective date provided for by this division, the rule if filed as required by this division shall become effective on the later date designated by the board or commissioner.

(B) The board and commissioner shall file the rule in compliance with the following standards and procedures:

(1) The rule shall be numbered in accordance with the numbering system devised by the director for the Ohio administrative code.

(2) The rule shall be prepared and submitted in compliance with the rules of the legislative service commission.

(3) The rule shall clearly state the date on which it is to be effective and the date on which it will expire, if known.

(4) Each rule that amends or rescinds another rule shall clearly refer to the rule that is amended or rescinded. Each amendment shall fully restate the rule as amended.

If the director of the legislative service commission or the director's designee gives the board or commissioner notice pursuant to section 103.05 of the Revised Code that a rule filed by the board or commissioner is not in compliance with the rules of the legislative service commission, the board or commissioner shall within thirty days after receipt of the notice conform the rule to the rules of the legislative service commission as directed in the notice.

All rules of the department and board filed pursuant to division (A)(1) of this section shall be recorded by the secretary of state and the director under the name of the department or board and shall be numbered in accordance with the numbering system devised by the director. The secretary of state and the director shall preserve the rules in an accessible manner. Each such rule shall be a public record open to public inspection and may be transmitted to any law publishing company that wishes to reproduce it. Each such rule shall also be made available to interested parties upon request directed to the department.

(C) Applications for review of any rule adopted and promulgated by the commissioner may be filed with the board by any person who has been or may be injured by the operation of the rule. The appeal may be taken at any time after the rule is filed with the secretary of the state, the director of the legislative service commission, and, if applicable, the joint committee on agency rule review. Failure to file an appeal does not preclude any person from seeking any other remedy against the application of the rule to the person. The applications shall set forth, or have attached thereto and incorporated by reference, a true copy of the rule, and shall allege that the rule complained of is unreasonable and shall state the grounds upon which the allegation is based. Upon the filing of the application, the board shall notify the commissioner of the filing of the application, fix a time for hearing the application, notify the commissioner and the applicant of the time for the hearing, and afford both an opportunity to be heard. The appellant, the tax commissioner, and any other interested persons that the board permits, may introduce evidence. The burden of proof to show that the rule is unreasonable shall be upon the appellant. After the hearing, the board shall determine whether the rule complained of is reasonable or unreasonable. A determination that the rule complained of is unreasonable shall require a majority vote of the three members of the board, and the reasons for the determination shall be entered on the journal of the board.

Upon determining that the rule complained of is unreasonable, the board shall file copies of its determination as follows:

(1) The determination shall be filed in electronic form with both the secretary of state and the director of the legislative service commission, who shall note the date of their receipt of the certified copies conspicuously in their files of the rules of the department;

(2) The determination shall be filed in electronic form with the joint committee on agency rule review. Division (C)(2) of this section does not apply to any rule to which division (H) of section 119.03 of the Revised Code does not apply.

On the tenth day after the determination has been received by the secretary of state, the director, and, if applicable, the joint committee, the rule referred to in the determination shall cease to be in effect. If all filings of the determination are not completed on the same day, the rule shall remain in effect until the tenth day after the day on which the latest filing is completed. This section does not apply to licenses issued under sections 5735.02, 5739.17, and 5743.15 of the Revised Code, which shall be governed by sections 119.01 to 119.13 of the Revised Code.

The board is not required to hear an application for the review of any rule where the grounds of the allegation that the rule is unreasonable have been previously contained in an application for review and have been previously heard and passed upon by the board.

(D) As used in this section, "substantive revision" has the same meaning as in division (J) of section 119.01 of the Revised Code.

Effective Date: 04-01-2002



Section 5703.141 - [Repealed].

Effective Date: 09-29-2000



Section 5703.15 - Designation of actions.

All actions of the tax commissioner or of the privileges, powers, duties, obligations, immunities, and liabilities of other persons or officers shall be in the name of the department of taxation.

Effective Date: 10-11-1976



Section 5703.16 - Rules and regulations.

The department of taxation shall adopt reasonable rules and regulations to govern its proceedings and to regulate the manner of all valuations of real or personal property, apportionments, investigations, inspections, and hearings not specifically provided for.

Effective Date: 10-01-1953



Section 5703.17 - Appointment and powers of agent, tax auditor agent, or tax auditor agent manager.

(A) In making an investigation as to any company, firm, corporation, person, association, partnership, or public utility subject to the laws that the tax commissioner is required to administer, the commissioner may appoint by an order in writing an agent, a tax auditor agent, or a tax auditor agent manager, whose duties shall be prescribed in the order.

In the discharge of such an agent's duties, the agent shall have every power of an inquisitorial nature granted by law to the commissioner and the same powers as a notary public as to the taking of depositions. All powers given by law to a notary public relative to depositions are hereby given to such an agent.

(B) No person shall be appointed as a tax auditor agent or a tax auditor agent manager, unless that person meets one of the following requirements:

(1) The person holds from an accredited college or university a baccalaureate or higher degree in accounting, business, business administration, public administration, management, or other business-related field that is acceptable to the tax commissioner, a doctoral degree in law, a bachelor of laws degree, or a master of laws degree in taxation.

(2) The person possesses a current certified public accountant, certified managerial accountant, or certified internal auditor certificate; a professional tax designation issued by the institute for professionals in taxation or the international association of assessing officers; or a designation as an enrolled agent of the Internal Revenue Service.

(3) The person has accounting, auditing, or taxation experience as defined in the classification specifications for the positions of tax auditor agent or tax auditor agent manager established by the director of administrative services pursuant to division (A)(1) of section 124.14 of the Revised Code.

(4) The person has experience as a tax commissioner agent, tax auditor agent, or supervisor of tax agents that is acceptable to the department of taxation.

Effective Date: 09-05-2001; 07-01-2007



Section 5703.18 - Procedural powers of commissioner and agents.

The tax commissioner and every agent provided for in section 5703.17 of the Revised Code may, for the purposes of the laws relating to taxation, administer oaths, certify to official acts, issue subpoenas, compel the attendance of witnesses, and the production of books, accounts, papers, records, documents, and testimony.

Effective Date: 10-11-1976



Section 5703.19 - Right of tax commissioner to inspect books of taxpayer - penalty.

(A) To carry out the purposes of the laws that the tax commissioner is required to administer, the commissioner or any person employed by the commissioner for that purpose, upon demand, may inspect books, accounts, records, and memoranda of any person or public utility subject to those laws, and may examine under oath any officer, agent, or employee of that person or public utility. Any person other than the commissioner who makes a demand pursuant to this section shall produce the person's authority to make the inspection.

(B) If a person or public utility receives at least ten days' written notice of a demand made under division (A) of this section and refuses to comply with that demand, a penalty of five hundred dollars shall be imposed upon the person or public utility for each day the person or public utility refuses to comply with the demand. Penalties imposed under this division may be assessed and collected in the same manner as assessments made under Chapter 3769., 4305., 5727., 5728., 5733., 5735., 5739., 5743., 5745., 5747., 5749., 5751., or 5753., or sections 3734.90 to 3734.9014, of the Revised Code.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 01-01-2001; 2008 HB562 09-22-2008



Section 5703.20 - Power to require production of books by order or subpoena.

The tax commissioner may require, by order or subpoena served on any company, firm, corporation, person, association, partnership, limited liability company, or public utility in the same manner that a summons is served in a civil action in the court of common pleas, the production within this state, at the time and place the commissioner designates, of any books, accounts, papers, or records kept by that company, firm, corporation, person, association, partnership, limited liability company, or public utility in any office or place within or without the state, or verified copies in lieu of the books, accounts, papers, or records if the commissioner so orders, so that an examination of the books, accounts, papers, or records may be made by the commissioner.

No such company, firm, corporation, person, association, partnership, limited liability company, or public utility shall fail to comply with any order or subpoena issued pursuant to this section; for each day it so fails, it shall pay into the state treasury a sum of not less than fifty nor more than five hundred dollars.

Effective Date: 10-04-1996



Section 5703.21 - Prohibition against divulging information - information acquired as result of audit.

(A) Except as provided in divisions (B) and (C) of this section, no agent of the department of taxation, except in the agent's report to the department or when called on to testify in any court or proceeding, shall divulge any information acquired by the agent as to the transactions, property, or business of any person while acting or claiming to act under orders of the department. Whoever violates this provision shall thereafter be disqualified from acting as an officer or employee or in any other capacity under appointment or employment of the department.

(B)

(1) For purposes of an audit pursuant to section 117.15 of the Revised Code, or an audit of the department pursuant to Chapter 117. of the Revised Code, or an audit, pursuant to that chapter, the objective of which is to express an opinion on a financial report or statement prepared or issued pursuant to division (A)(7) or (9) of section 126.21 of the Revised Code, the officers and employees of the auditor of state charged with conducting the audit shall have access to and the right to examine any state tax returns and state tax return information in the possession of the department to the extent that the access and examination are necessary for purposes of the audit. Any information acquired as the result of that access and examination shall not be divulged for any purpose other than as required for the audit or unless the officers and employees are required to testify in a court or proceeding under compulsion of legal process. Whoever violates this provision shall thereafter be disqualified from acting as an officer or employee or in any other capacity under appointment or employment of the auditor of state.

(2) For purposes of an internal audit pursuant to section 126.45 of the Revised Code, the officers and employees of the office of internal auditing in the office of budget and management charged with conducting the internal audit shall have access to and the right to examine any state tax returns and state tax return information in the possession of the department to the extent that the access and examination are necessary for purposes of the internal audit. Any information acquired as the result of that access and examination shall not be divulged for any purpose other than as required for the internal audit or unless the officers and employees are required to testify in a court or proceeding under compulsion of legal process. Whoever violates this provision shall thereafter be disqualified from acting as an officer or employee or in any other capacity under appointment or employment of the office of internal auditing.

(3) As provided by section 6103(d)(2) of the Internal Revenue Code, any federal tax returns or federal tax information that the department has acquired from the internal revenue service, through federal and state statutory authority, may be disclosed to the auditor of state or the office of internal auditing solely for purposes of an audit of the department.

(4) For purposes of Chapter 3739. of the Revised Code, an agent of the department of taxation may share information with the division of state fire marshal that the agent finds during the course of an investigation.

(C) Division (A) of this section does not prohibit any of the following:

(1) Divulging information contained in applications, complaints, and related documents filed with the department under section 5715.27 of the Revised Code or in applications filed with the department under section 5715.39 of the Revised Code;

(2) Providing information to the office of child support within the department of job and family services pursuant to section 3125.43 of the Revised Code;

(3) Disclosing to the motor vehicle repair board any information in the possession of the department that is necessary for the board to verify the existence of an applicant's valid vendor's license and current state tax identification number under section 4775.07 of the Revised Code;

(4) Providing information to the administrator of workers' compensation pursuant to sections 4123.271 and 4123.591 of the Revised Code;

(5) Providing to the attorney general information the department obtains under division (J) of section 1346.01 of the Revised Code;

(6) Permitting properly authorized officers, employees, or agents of a municipal corporation from inspecting reports or information pursuant to rules adopted under section 5745.16 of the Revised Code;

(7) Providing information regarding the name, account number, or business address of a holder of a vendor's license issued pursuant to section 5739.17 of the Revised Code, a holder of a direct payment permit issued pursuant to section 5739.031 of the Revised Code, or a seller having a use tax account maintained pursuant to section 5741.17 of the Revised Code, or information regarding the active or inactive status of a vendor's license, direct payment permit, or seller's use tax account;

(8) Releasing invoices or invoice information furnished under section 4301.433 of the Revised Code pursuant to that section;

(9) Providing to a county auditor notices or documents concerning or affecting the taxable value of property in the county auditor's county. Unless authorized by law to disclose documents so provided, the county auditor shall not disclose such documents;

(10) Providing to a county auditor sales or use tax return or audit information under section 333.06 of the Revised Code;

(11) Subject to section 4301.441 of the Revised Code, disclosing to the appropriate state agency information in the possession of the department of taxation that is necessary to verify a permit holder's gallonage or noncompliance with taxes levied under Chapter 4301. or 4305. of the Revised Code;

(12) Disclosing to the department of natural resources information in the possession of the department that is necessary to verify the taxpayer's compliance with division (A)(1), (5), (6), (8), or (9) of section 5749.02 of the Revised Code and information received pursuant to section 1509.50 of the Revised Code concerning the amount due under that section;

(13) Disclosing to the department of job and family services, industrial commission, and bureau of workers' compensation information in the possession of the department of taxation solely for the purpose of identifying employers that misclassify employees as independent contractors or that fail to properly report and pay employer tax liabilities. The department of taxation shall disclose only such information that is necessary to verify employer compliance with law administered by those agencies.

(14) Disclosing to the Ohio casino control commission information in the possession of the department of taxation that is necessary to verify a casino operator's compliance with section 5747.063 or 5753.02 of the Revised Code and sections related thereto;

(15) Disclosing to the state lottery commission information in the possession of the department of taxation that is necessary to verify a lottery sales agent's compliance with section 5747.064 of the Revised Code.

Amended by 129th General AssemblyFile No.168,SB 114, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-09-2003; 2006 SB7 06-30-2006; 2007 HB166 02-14-2008; 2008 SB150 09-01-2008; 2008 HB562 09-22-2008; 2008 HB500 04-07-2009



Section 5703.211 - Rules for tracking database searches.

(A) The tax commissioner shall adopt rules under Chapter 119. of the Revised Code that, except as otherwise provided in division (B) of this section, require that any search of any of the databases of the department of taxation be tracked so that administrators of the database or investigators can identify each account holder who conducted a search of the database.

(B) The rules adopted under division (A) of this section shall not require the tracking of any search of any of the databases of the department conducted by an account holder in any of the following circumstances:

(1) The search occurs as a result of research performed for official agency purposes, routine office procedures, or incidental contact with the information, unless the search is specifically directed toward a specifially named individual or a group of specifically named individuals.

(2) The search is for information about an individual, and it is performed as a result of a request by that individual for information about that individual.

Effective Date: 2008 HB648 04-07-2009



Section 5703.22 - Decisions of department.

The department of taxation may conduct any number of investigations contemporaneously through different agents, and may delegate to any such agent the taking of all testimony bearing upon any investigation or hearing. The decision of the department shall be based upon its examination of all testimony and records. The recommendations made by an agent shall be advisory only, and do not preclude the taking of further testimony if the department so orders, or further investigation.

Effective Date: 10-01-1953



Section 5703.23 - Attorney general or prosecuting attorney shall aid in investigations or hearings.

Upon the request of the department of taxation, the attorney general shall aid in any investigation, hearing, or trial had under the laws which the department is required to administer, shall institute and prosecute all necessary actions for the enforcement of such laws, and for the punishment of all violations thereof. The prosecuting attorney of any county shall, upon the request of the department and under the direction of the attorney general, perform similar duties as to any offense arising within the county in which he was elected.

Effective Date: 10-01-1953



Section 5703.24 - Action for damages by taxpayer.

Each company, firm, corporation, person, association, partnership, or public utility shall furnish the tax commissioner in the returns prescribed by him all information required by law and all other facts and information which the commissioner requires to enable him to carry into effect the laws which he is required to administer, and shall make specific answers to all questions submitted by the commissioner.

The answers to such questions shall be verified by the signature of such person or by the president, secretary, superintendent, general manager, principal accounting officer, partner or agent, and returned to the commissioner at his office within the period fixed by the commissioner.

Effective Date: 10-01-1953



Section 5703.25 - Returns, claims, and reports need not be sworn to - perjury statement.

All tax returns, claims, or reports with respect to taxes, including accompanying schedules and statements, which are required by law to be filed with the department of taxation, the treasurer of state, a county auditor, or a county treasurer need not be sworn to. Any such return, claim, or report shall have printed on it the following statement, which shall be subscribed to by the person signing such return, claim, or report: "I declare under penalties of perjury that this return or claim (including any accompanying schedules and statements) has been examined by me and to the best of my knowledge and belief is a true, correct, and complete return and report."

Effective Date: 07-01-1985



Section 5703.26 - Prohibition against making a false or fraudulent report, return, schedule, statement, claim, or document.

No person shall knowingly make, present, aid, or assist in the preparation or presentation of a false or fraudulent report, return, schedule, statement, claim, or document authorized or required by law to be filed with the department of taxation, the treasurer of state, a county auditor, a county treasurer, or a county clerk of courts, or knowingly procure, counsel, or advise the preparation or presentation of such report, return, schedule, statement, claim, or document, or knowingly change, alter, or amend, or knowingly procure, counsel, or advise such change, alteration, or amendment of the records upon which such report, return, schedule, statement, claim, or document is based with intent to defraud the state or any of its subdivisions.

With respect to such acts or conduct, no conviction shall be had under any other section of the Revised Code.

Effective Date: 10-05-1987



Section 5703.261 - Payment with nonnegotiable or dishonored instrument - penalty.

(A) As used in this section:

(1) "Instrument" has the same meaning as in section 1303.03 of the Revised Code.

(2) "Financial transaction device" has the same meaning as in section 113.40 of the Revised Code.

(B) If a taxpayer or employer required by any tax administered by the department of taxation to pay taxes, penalties, interest, or other charges arising from unpaid taxes makes payment of the taxes, penalties, interest, or other charges with a dishonored instrument, an instrument that is determined to be nonnegotiable, or with any financial transaction device that is declined, returned, or dishonored, a penalty of fifty dollars shall be added to the amount due. The penalty imposed by this section shall be assessed and collected in the same manner as the taxes, penalties, interest, or other charges. All or part of any penalty imposed under this section may be abated by the tax commissioner. The commissioner may assess only one penalty under this section against the same instrument or the same financial transaction device for the same payment.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-05-1987



Section 5703.262 - Commissioner may designate documents that must be signed by preparers - penalties.

(A) As used in this section:

(1) "Document" means any report, return, schedule, statement, claim, or other document intended for submission to any state or county official or department concerning any tax administered by the department of taxation.

(2) "Preparer" means any person who, for compensation, prepares for another, or assists another in preparing, any document.

(B) The tax commissioner may designate documents that must be signed by preparers. If a preparer fails to sign a document designated by the commissioner and the unsigned document is submitted to the intended state or county official or department, a penalty of one hundred dollars shall be imposed upon the preparer who failed to sign the document.

(C) If a false or fraudulent document is prepared by a preparer, who previously has been warned, in writing, by the tax commissioner concerning the consequences of continuing to file false or fraudulent documents, and the document is submitted to the intended state or county official or department, a penalty of one thousand dollars shall be imposed upon the preparer who prepared or assisted another in preparing the document, knowing it to be false or fraudulent.

(D) All or part of any penalty imposed under division (B) or (C) of this section may be abated by the tax commissioner.

Effective Date: 10-05-1987



Section 5703.27 - Duty to answer questions.

Any company, firm, corporation, person, association, partnership, or public utility which receives from the tax commissioner any blanks with directions to fill them out shall fill them out so as to answer fully and correctly each question therein propounded, and if it is unable to answer any question, it shall in writing give a good reason for such failure.

Effective Date: 10-01-1953



Section 5703.28 - Contempt proceedings for disobedience.

Each officer who serves a summons or subpoena shall receive the same fees as a sheriff, and each witness who appears before the department of taxation by its order shall receive for the witness's attendance the fees and mileage provided for under section 119.094 of the Revised Code, which shall be audited and paid by the state in the same manner as other expenses, upon the presentation of proper vouchers approved by the department. A witness subpoenaed at the instance of parties other than the department shall not be entitled to compensation from the state for attendance or travel unless the department certifies that the testimony of the witness was material to the matter investigated.

Effective Date: 10-01-1953; 2008 HB525 07-01-2009



Section 5703.29 - Fees of officers and witnesses.

Each officer who serves a summons or subpoena shall receive the same fees as a sheriff, and each witness who appears before the department of taxation by its order shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of common pleas, which shall be audited and paid by the state in the same manner as other expenses, upon the presentation of proper vouchers approved by the department. A witness subpoenaed at the instance of parties other than the department shall not be entitled to compensation from the state for attendance or travel unless the department certifies that the testimony of the witness was material to the matter investigated.

Effective Date: 10-01-1953



Section 5703.30 - Payment of expenses and witness fees.

A person who appears before the department of taxation or the board of tax appeals by its order in relation to the appraisal of property in any taxing district shall be allowed and paid out of the treasury of the proper county, if that person is an officer of any such taxing district or a member of any county board of revision, his actual and necessary traveling expenses. The expenses shall be itemized and sworn to by the person who incurred the expense. If such person is not a member of the county board of revision, he shall receive for his attendance the fees and mileage provided in section 5703.29 of the Revised Code. Such traveling expenses and witness fees shall be audited and paid out of the treasury of the proper county in the same manner as other expenses, upon the presentation of a certificate from the department or board certifying to the fact of such attendance.

Effective Date: 06-22-1984



Section 5703.31 - Appearance of officers - payment of expenses.

The department of taxation may order any officer in whom any powers are vested or upon whom any duties are imposed by any laws which the department is required to administer to appear before it for conference concerning the administration of such laws. Except as provided in section 5703.30 of the Revised Code, the department shall allow and pay from any appropriation to the department available for such purpose the actual and necessary traveling expenses of each officer so appearing.

Effective Date: 10-01-1953



Section 5703.32 - Depositions.

In an investigation the department of taxation or any party may cause depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in courts of common pleas.

Effective Date: 10-01-1953



Section 5703.33 - Copy of testimony to be received in evidence.

A transcribed copy of the evidence and proceedings, or any specific part thereof, of any investigation which is taken by a stenographer appointed by the department of taxation and which is certified by such stenographer to be a true and correct transcript of all the testimony in the investigation, or of a particular witness, or of a specific part thereof, carefully compared by him with his original notes, and stated to be a correct statement of the evidence and proceedings had on such investigations shall be received in evidence with the same effect as if such reporter were present and testified to the facts so certified. A copy of such transcript shall be furnished on demand to any party upon the payment of the fee therefor, as provided for transcripts in courts of common pleas.

Effective Date: 10-01-1953



Section 5703.34 - Compulsory testimony - privilege against prosecution.

Whenever a taxpayer or other person refuses, on the basis of his privilege against self-incrimination, to testify or provide other information in an examination or proceeding before the tax commissioner, and the commissioner communicates to the taxpayer or other person an order issued under this section, the taxpayer or other person may not refuse to comply with the order on the basis of his privilege against self-incrimination; but no testimony or other information compelled under the order, or any information directly or indirectly derived from such testimony or other information, may be used against the taxpayer or person in any criminal case, except a prosecution for perjury or falsification of testimony or other information compelled under the order, or for otherwise failing to comply with the order.

Effective Date: 01-01-1990



Section 5703.35 - Furnishing of blanks - extension of time for filing reports.

The department of taxation shall cause to be prepared suitable blanks for carrying out the purposes of the laws which it is required to administer, and, on application, shall furnish such blanks to each company, firm, corporation, person, association, partnership, or public utility subject to such laws.

The tax commissioner, when he deems it advisable, may extend to any company, firm, corporation, person, association, partnership, or public utility a further specified time, not to exceed forty- five days, within which to file any report required by law to be filed with the commissioner, in which event the attaching of any penalty for failure to file such report or pay any tax or fee shall be extended accordingly.

Effective Date: 07-01-1983



Section 5703.36 - Commissioner to obtain information.

If any company, firm, corporation, person, association, partnership, or public utility fails to make out and deliver to the tax commissioner any statement required by law, or to furnish the commissioner with any information requested, the commissioner shall inform himself as best he can on the matters necessary to be known in order to discharge his duties.

Effective Date: 10-01-1953



Section 5703.37 - Service of notice or order.

(A)

(1) Except as provided in division (B) of this section, whenever service of a notice or order is required in the manner provided in this section, a copy of the notice or order shall be served upon the person affected thereby either by personal service, by certified mail, or by a delivery service authorized under section 5703.056 of the Revised Code that notifies the tax commissioner of the date of delivery.

(2) In lieu of serving a copy of a notice or order through one of the means provided in division (A)(1) of this section, the commissioner may serve a notice or order upon the person affected thereby through alternative means as provided in this section, including, but not limited to, delivery by secure electronic mail as provided in division (F) of this section. Delivery by such means satisfies the requirements for delivery under this section.

(B)

(1)

(a) If certified mail is returned because of an undeliverable address, the commissioner shall first utilize reasonable means to ascertain a new last known address, including the use of a change of address service offered by the United States postal service or an authorized delivery service under section 5703.056 of the Revised Code. If, after using reasonable means, the commissioner is unable to ascertain a new last known address, the assessment is final for purposes of section 131.02 of the Revised Code sixty days after the notice or order sent by certified mail is first returned to the commissioner, and the commissioner shall certify the notice or order, if applicable, to the attorney general for collection under section 131.02 of the Revised Code.

(b) Notwithstanding certification to the attorney general under division (B)(1)(a) of this section, once the commissioner or attorney general, or the designee of either, makes an initial contact with the person to whom the notice or order is directed, the person may protest an assessment by filing a petition for reassessment within sixty days after the initial contact. The certification of an assessment under division (B)(1)(a) of this section is prima-facie evidence that delivery is complete and that the notice or order is served.

(2) If mailing of a notice or order by certified mail is returned for some cause other than an undeliverable address, the commissioner shall resend the notice or order by ordinary mail. The notice or order shall show the date the commissioner sends the notice or order and include the following statement:

"This notice or order is deemed to be served on the addressee under applicable law ten days from the date this notice or order was mailed by the commissioner as shown on the notice or order, and all periods within which an appeal may be filed apply from and after that date."

Unless the mailing is returned because of an undeliverable address, the mailing of that information is prima-facie evidence that delivery of the notice or order was completed ten days after the commissioner sent the notice or order by ordinary mail and that the notice or order was served.

If the ordinary mail is subsequently returned because of an undeliverable address, the commissioner shall proceed under division (B)(1)(a) of this section. A person may challenge the presumption of delivery and service under this division in accordance with division (C) of this section.

(C)

(1) A person disputing the presumption of delivery and service under division (B) of this section bears the burden of proving by a preponderance of the evidence that the address to which the notice or order was sent was not an address with which the person was associated at the time the commissioner originally mailed the notice or order by certified mail. For the purposes of this section, a person is associated with an address at the time the commissioner originally mailed the notice or order if, at that time, the person was residing, receiving legal documents, or conducting business at the address; or if, before that time, the person had conducted business at the address and, when the notice or order was mailed, the person's agent or the person's affiliate was conducting business at the address. For the purposes of this section, a person's affiliate is any other person that, at the time the notice or order was mailed, owned or controlled at least twenty per cent, as determined by voting rights, of the addressee's business.

(2) If the person elects to protest an assessment certified to the attorney general for collection, the person must do so within sixty days after the attorney general's initial contact with the person. The attorney general may enter into a compromise with the person under sections 131.02 and 5703.06 of the Revised Code if the person does not file a petition for reassessment with the commissioner.

(D) Nothing in this section prohibits the commissioner or the commissioner's designee from delivering a notice or order by personal service.

(E) Collection actions taken pursuant to section 131.02 of the Revised Code upon any assessment being challenged under division (B)(1)(b) of this section shall be stayed upon the pendency of an appeal under this section. If a petition for reassessment is filed pursuant to this section on a claim that has been certified to the attorney general for collection, the claim shall be uncertified.

(F) The commissioner may serve a notice or order upon the person affected by the notice or order through secure electronic means only with the person's consent. The commissioner must inform the recipient, electronically or by mail, that a notice or order is available for electronic review and provide instructions to access and print the notice or order. The recipient's electronic access of the notice or order satisfies the requirements for delivery under this section. If the recipient fails to access the notice or order electronically within ten business days, the notice or order shall be served upon the person through one of the means provided in division (A)(1) of this section.

(G) As used in this section:

(1) "Last known address" means the address the department has at the time the document is originally sent by certified mail, or any address the department can ascertain using reasonable means such as the use of a change of address service offered by the United States postal service or an authorized delivery service under section 5703.056 of the Revised Code.

(2) "Undeliverable address" means an address to which the United States postal service or an authorized delivery service under section 5703.056 of the Revised Code is not able to deliver a notice or order, except when the reason for nondelivery is because the addressee fails to acknowledge or accept the notice or order.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-06-2002



Section 5703.371 - Foreign corporations - designation of secretary of state as agent.

For purposes of Title LVII [57] of the Revised Code, any foreign corporation, owning or using a part or all of its capital or property in this state, which is not authorized by the secretary of state to transact business in this state, shall be conclusively presumed to have designated the secretary of state as its agent for the service of process in any action against such corporation to recover taxes which the tax commissioner is by law required to administer. Pursuant to such service, suit may be brought in Franklin county, or in any county in which such corporation owns or uses its capital or property. Such service shall be made upon the secretary of state by leaving with him, or with an assistant secretary of state, triplicate copies of such process, together with an affidavit of the tax commissioner, showing the last known address of such corporation. Upon receipt of such process and affidavit the secretary of state shall forthwith give notice by certified mail to the corporation at the address specified in the affidavit and forward together therewith a copy of such process. The secretary of state shall retain a copy of such process in his files, keep a record of any such process served upon him, and record therein the time of such service and his action thereafter with respect thereto.

Effective Date: 10-15-1959



Section 5703.38 - Denial of injunction.

No injunction shall issue suspending or staying any order, determination, or direction of the department of taxation, or any action of the treasurer of state or attorney general required by law to be taken in pursuance of any such order, determination, or direction. This section does not affect any right or defense in any action to collect any tax or penalty.

Effective Date: 07-01-1985



Section 5703.39 - Writ of mandamus - injunction.

In addition to the other remedies provided by law for the prevention and punishment of any violation of the laws which the department of taxation is required to administer or the orders of the department, such laws and orders may upon the application of the department be enforced by proceedings in mandamus, injunction, or other appropriate proceeding.

Effective Date: 10-01-1953



Section 5703.40 - Interchange of information with other states, United States or Canada.

The department of taxation may adopt rules governing the interchange of information with the proper officer, board, department, ministry, or commission of any other state, the United States, any province of Canada, or Canada, and may, pursuant to such rules, furnish any information in its possession to any such officer, board, department, ministry, or commission under reciprocal arrangements by which the department shall receive like information from such officer, board, department, ministry, or commission. A member, deputy, employee, assistant, or agent of the department who furnishes such information pursuant to such rules and arrangement is not guilty of violating section 5703.21 or 5715.50 of the Revised Code.

Effective Date: 07-18-1990



Section 5703.41 - Interchange of information between tax commissioner and other officers.

At the request of any officer, board, or commission of the state or any political division thereof, the department of taxation shall furnish any information to such officer, board, or commission, and shall assist such officer, board, or commission in performing the duties of its office. All state, county, and local officers shall make and forward to the department, upon the department's written order, such transcripts of records, or parts thereof, and other information in their possession as are deemed necessary by the department to properly carry into operation the laws which it is required to administer.

Effective Date: 10-01-1953



Section 5703.42 - Annual report.

The annual report of the department of taxation shall include a full report of the operation and execution of all laws which it is required to administer.

Effective Date: 10-01-1953



Section 5703.43 - Duty of agents to report and testify.

No officer, agent, or employee of any public utility, company, firm, person, partnership, corporation, or association, subject to any law which the tax commissioner is required to administer shall fail to fill out and return any blanks required by such law, fail to answer any questions therein propounded, or knowingly or willfully give a false answer to any such question where the fact inquired of is within his knowledge, or fail upon proper demand to exhibit to the commissioner any book, paper, account, record, or memoranda of such public utility, which is in possession of such officer, agent, or employee or under his control.

Effective Date: 10-01-1953



Section 5703.44 - Forfeiture for ordering agent to violate law.

When an officer, agent, or employee acted in obedience to the instruction or request of a public utility, company, corporation, or association, or any general officer thereof, in violating section 5703.43 of the Revised Code, a forfeiture of not less than five hundred nor more than one thousand dollars shall be recovered from such public utility, company, firm, person, partnership, corporation, or association for each violation.

Effective Date: 10-01-1953



Section 5703.45 - Agent's acts imputed to principal.

In construing and enforcing division (D) of section 5703.99 of the Revised Code, the act, omission, or failure of any officer, agent, or other person acting for or employed by any public utility, company, firm, person, partnership, corporation, or association acting within the scope of his employment shall be the act, omission, or failure of such public utility, company, firm, person, partnership, corporation, or association.

Effective Date: 10-01-1953



Section 5703.46 - Each day's failure to comply a separate offense.

Every day during which any public utility, company, corporation, association, firm, partnership, officer, or individual subject to any law which the tax commissioner is required to administer, or any officer, agent, or employee thereof, willfully fails to comply with any order or direction of the commissioner or to perform any duty enjoined by such law shall constitute a separate offense.

Effective Date: 10-01-1953



Section 5703.47 - Definition of federal short term rate.

(A) As used in this section, "federal short-term rate" means the rate of the average market yield on outstanding marketable obligations of the United States with remaining periods to maturity of three years or less, as determined under section 1274 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1274, for July of the current year.

(B) On the fifteenth day of October of each year, the tax commissioner shall determine the federal short-term rate. For purposes of any section of the Revised Code requiring interest to be computed at the rate per annum required by this section, the rate determined by the commissioner under this section, rounded to the nearest whole number per cent, plus three per cent, shall be the interest rate per annum used in making the computation for interest that accrues during the following calendar year. For the purposes of sections 5719.041 and 5731.23 of the Revised Code, references to the "federal short-term rate" are references to the federal short-term rate as determined by the tax commissioner under this section rounded to the nearest whole number per cent.

(C) Within ten days after the interest rate per annum is determined under this section, the tax commissioner shall notify the auditor of each county of that rate of interest.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 06-02-2004; 06-30-2005



Section 5703.48 - Report describing effect of tax expenditures on general revenue fund.

(A) As used in this section and section 107.03 of the Revised Code, "tax expenditure" means any tax provision in the Revised Code that exempts, either in whole or in part, certain persons, income, goods, services, or property from the effect of taxes established in the Revised Code, including, but not limited to, tax deductions, exemptions, deferrals, exclusions, allowances, credits, reimbursements, and preferential tax rates.

(B) The department of taxation shall prepare and submit to the governor not later than the first day of November in each even-numbered year a report describing the effect of tax expenditures on the general revenue fund. The report shall contain a description of each tax expenditure under existing laws and, in comparative form, a detailed estimate of the approximate amount of revenue not available to the state general revenue fund in each fiscal year of the current and ensuing fiscal bienniums as a result of the operation of each tax expenditure. The report shall be prepared in such a manner as to facilitate the inclusion of the information provided by the report in the governor's budget.

Effective Date: 07-01-1987



Section 5703.49 - Internet site for tax information.

(A) On or before December 31, 2001, the tax commissioner shall establish an electronic site accessible through the internet. The tax commissioner shall provide access on the site for each municipal corporation that has not established its own electronic site to post documents or information required under section 718.07 of the Revised Code. The tax commissioner shall provide electronic links for each municipal corporation that establishes a site under that section and for which a uniform resource locator has been provided to the tax commissioner. The tax commissioner is not responsible for the accuracy of the posted information, and is not liable for any inaccurate or outdated information provided by a municipal corporation. The tax commissioner may adopt rules governing the format and means of submitting such documents or information and other matters necessary to implement this section. The tax commissioner may charge municipal corporations a fee to defray the cost of establishing and maintaining the electronic site established under this section.

(B) The tax commissioner shall deposit any fees received under this section to the credit of the municipal internet site fund, which is hereby created in the state treasury. The commissioner shall use the fund for costs of establishing and maintaining the electronic site established under this section.

Effective Date: 06-06-2001; 11-05-2004



Section 5703.50 - Taxpayer rights definitions.

As used in sections 5703.50 to 5703.53 of the Revised Code:

(A) "Tax" includes only those taxes imposed on tangible personal property listed in accordance with Chapter 5711. of the Revised Code and taxes imposed under Chapters 5733., 5739., 5741., 5747., and 5751. of the Revised Code.

(B) "Taxpayer" means a person subject to or potentially subject to a tax including an employer required to deduct and withhold any amount under section 5747.06 of the Revised Code.

(C) "Audit" means the examination of a taxpayer or the inspection of the books, records, memoranda, or accounts of a taxpayer for the purpose of determining liability for a tax.

(D) "Assessment" means a notice of underpayment or nonpayment of a tax issued pursuant to section 5711.26, 5711.32, 5733.11, 5739.13, 5741.11, 5741.13, 5747.13, or 5751.09 of the Revised Code.

(E) "County auditor" means the auditor of the county in which the tangible personal property subject to a tax is located.

Effective Date: 01-01-1990; 06-30-2005



Section 5703.51 - Written information and instructions for taxpayers.

(A) The tax commissioner shall include in the instruction booklet for filing the annual return of personal property taxes a general description of the method by which the tax is assessed and collected and the rights and responsibilities of taxpayers in that process.

(B) At or before the commencement of an audit, the tax commissioner shall provide to the taxpayer a written description of the roles of the department of taxation and of the taxpayer during an audit and a statement of the taxpayer's rights, including any right to obtain a refund of an overpayment of a tax. At or before the commencement of an audit, the commissioner shall inform the taxpayer when the audit is considered to have commenced.

(C) With or before the issuance of an assessment, the tax commissioner or county auditor shall provide to the taxpayer:

(1) A written description of the basis for the assessment and any penalty required to be imposed with the assessment;

(2) A written description of the taxpayer's right to appeal the assessment and an explanation of the steps required to request administrative review by the tax commissioner;

(3) A written description of the collection remedies available to the state, including a statement that if the taxpayer fails to pay an assessment within sixty days after it is due, the tax commissioner will certify the amount to the attorney general for collection, and a summary of the provisions contained in section 131.02 of the Revised Code.

(D) With or before the issuance of a final determination of the tax commissioner, the commissioner or county auditor shall provide to the taxpayer a written description of the steps required to perfect an appeal to the board of tax appeals.

(E) Except in cases involving suspected criminal violations of the tax law or other criminal activity, the tax commissioner shall conduct an audit of a taxpayer during regular business hours and after providing reasonable notice to the taxpayer. A taxpayer who is unable to comply with a proposed time for an audit on the grounds that the proposed audit would cause inconvenience or hardship must offer reasonable alternative dates for the audit.

(F) At all stages of an audit or the administrative review of the audit by the tax commissioner or county auditor, a taxpayer is entitled to be assisted or represented by an attorney, accountant, bookkeeper, or other tax practitioner. The tax commissioner shall prescribe a form by which a taxpayer may designate such a person to assist or represent the taxpayer in the conduct of any proceedings resulting from actions by the tax commissioner or county auditor. In the absence of this form, the commissioner or auditor may accept such other evidence as the commissioner considers appropriate that a person is the authorized representative of a taxpayer.

A taxpayer may refuse to answer any questions asked by the person conducting the audit until the taxpayer has an opportunity to consult with the taxpayer's attorney, accountant, bookkeeper, or other tax practitioner. This division does not authorize the practice of law by a person who is not an attorney.

(G) A taxpayer may record, electronically or otherwise, the audit examination.

(H) The failure of the tax commissioner or county auditor to comply with a provision of this section shall neither excuse a taxpayer from payment of any taxes shown to be owed by the taxpayer nor cure any procedural defect in a taxpayer's case.

(I) If the tax commissioner or county auditor fails to substantially comply with the provisions of this section, the commissioner, on application by the taxpayer, shall excuse the taxpayer from penalties and interest arising from the audit or assessment.

A taxpayer shall make application to the commissioner under this division within one year of the date the taxpayer knows of or should have known that the commissioner or county auditor failed to substantially comply with the provisions of this section.

Effective Date: 09-06-2002



Section 5703.52 - Problem resolution officers - continuing education - evaluating employees.

(A) The tax commissioner shall appoint one or more problem resolution officers from among the employees of the department of taxation. These officers shall receive and review inquiries and complaints concerning matters that have been pending before the department for an unreasonable length of time or matters to which a taxpayer has been unable to obtain a satisfactory response after several attempts to communicate with the employee of the department assigned to the taxpayer's case or the employee's immediate supervisor.

Matters arising in cases on appeal from a final determination of the commissioner or in cases certified to the attorney general for collection are not reviewable by a problem resolution officer. An action taken by a problem resolution officer is not a final order of the commissioner appealable to the board of tax appeals.

(B) The tax commissioner shall maintain a continuing education program to train employees of the department and to provide them with a current knowledge of state and federal tax laws.

(C) In addition to any other information provided by law, the tax commissioner shall include in the annual report required by section 5703.42 of the Revised Code information about the number and kinds of audits or assessments conducted in the year covered by the report.

(D) The tax commissioner shall not use the amounts of taxes assessed by an employee of the department as the basis of a production quota system for employees or the basis for evaluating an employee's performance.

(E) The tax commissioner shall establish procedures for monitoring the performance of tax agents that include the use of evaluations obtained from taxpayers.

Effective Date: 01-01-1990



Section 5703.53 - Opinions on prospective tax liability.

(A) An "opinion of the tax commissioner" means an opinion issued under this section with respect to prospective tax liability. It does not include ordinary correspondence of the commissioner or a final determination of the commissioner arising from a request for administrative review of an assessment, a claim for refund, or an application for a pollution control or other certificate.

(B) If a taxpayer requests in writing an opinion from the tax commissioner as to whether or how certain property, income, source of income, or a certain activity or transaction will be taxed, the commissioner's written response shall be an "opinion of the tax commissioner" and shall bind the commissioner, in accordance with divisions (C), (G), and (H) of this section, provided all of the following conditions are satisfied:

(1) The taxpayer's request fully describes the specific facts or circumstances relevant to a determination of the taxability of the property, income, source of income, activity, or transaction, and, if an activity or transaction, all parties involved in the activity or transaction are clearly identified by name, location, or other pertinent facts.

(2) The request relates to a "tax" as defined in section 5703.50 of the Revised Code.

(3) The commissioner's response is signed by the commissioner and designated as an "opinion of the tax commissioner."

(C) An opinion of the tax commissioner shall remain in effect and shall protect the taxpayer for whom the opinion was prepared and who reasonably relies on it from liability for any taxes, penalty, or interest otherwise chargeable on the activity or transaction specifically held by the commissioner's opinion to be taxable in a particular manner or not to be subject to taxation for any tax year that may be specified in the opinion, or until the earliest of the following dates:

(1) The effective date of a written revocation by the commissioner sent to the taxpayer by certified mail, return receipt requested. The effective date of the revocation shall be the taxpayer's date of receipt or one year after the issuance of the opinion, whichever is later;

(2) The effective date of any rule adopted by the commissioner under Chapter 119. of the Revised Code that is inconsistent with the opinion;

(3) The effective date of any amendment or enactment of a relevant section of the Revised Code or uncodified law;

(4) The date on which a court issues an opinion establishing or changing relevant case law with respect to the Revised Code, uncodified law, or rules of the tax commissioner;

(5) If the opinion of the commissioner was based on the interpretation of federal law, the effective date of any change in the relevant federal statutes or regulations, or the date on which a court issues an opinion establishing or changing relevant case law with respect to federal statutes or regulations;

(6) The effective date of any change in the taxpayer's material facts or circumstances;

(7) The effective date of the expiration of the opinion, if specified, in the opinion.

(D) A taxpayer is not relieved of liability for any activity or transaction related to a request for an opinion that contained any misrepresentation or omission of one or more material facts.

(E) If the commissioner provides written advice under this section, the opinion shall include a statement that:

(1) The tax consequences stated in the opinion may be subject to change for any of the reasons stated in division (C) of this section;

(2) It is the duty of the taxpayer to be aware of such changes.

(F) The commissioner may refuse to offer an opinion on any request received under this section.

(G) This section binds the commissioner only with respect to opinions of the commissioner issued on or after January 1, 1990.

(H) An opinion of the commissioner binds the commissioner only with respect to the taxpayer for whom the opinion was prepared.

(I) The commissioner shall make available the text of all opinions issued under this section, except those opinions prepared for a taxpayer who has requested that the text of the opinion remain confidential. In no event shall the text of an opinion be made available until the commissioner has removed all information that identifies the taxpayer and any other parties involved in the activity or transaction.

(J) An opinion of the commissioner issued under this section is not a final determination of the commissioner and may not be appealed to the board of tax appeals.

Effective Date: 01-01-1990



Section 5703.54 - Action for damages by taxpayer.

(A) A taxpayer aggrieved by an action or omission of an officer or employee of the department of taxation may bring an action for damages in the court of claims pursuant to Chapter 2734. of the Revised Code, if all of the following apply:

(1) In the action or omission the officer or employee frivolously disregards a provision of Chapter 5711., 5733., 5739., 5741., or 5747. of the Revised Code or a rule of the tax commissioner adopted under authority of one of those chapters;

(2) The action or omission occurred with respect to an audit or assessment and the review and collection proceedings connected with the audit or assessment;

(3) The officer or employee did not act manifestly outside the scope of the officer's or employee's office or employment and did not act with malicious purpose, in bad faith, or in a wanton or reckless manner.

(B) In any action brought under division (A) of this section, upon a finding of liability on the part of the state, the state shall be liable to the taxpayer in an amount equal to the sum of the following:

(1) Compensatory damages sustained by the taxpayer as a result of the action or omission by the department's officer or employee;

(2) Reasonable costs of litigation and attorneys fees sustained by the taxpayer.

(C) In the awarding of damages under division (B) of this section, the court shall take into account the negligent actions or omissions, if any, on the part of the taxpayer that contributed to the damages, but shall not be bound by the provisions of sections 2315.32 to 2315.36 of the Revised Code.

(D) Whenever it appears to the court that a taxpayer's conduct in the proceedings brought under division (A) of this section is frivolous, the court may impose a penalty against the taxpayer in an amount not to exceed ten thousand dollars which shall be paid to the general revenue fund of the state.

(E)

(1) Division (A) of this section does not apply to advisory opinions or other informational functions of an officer or employee of the department.

(2) Division (A) of this section does not authorize a taxpayer to bring an action for damages based on an action or omission of a county auditor or an employee of a county auditor.

(F) As used in this section, "frivolous" means that the conduct of the commissioner, or of the taxpayer or the taxpayer's counsel of record satisfies either of the following:

(1) It obviously serves merely to harass or maliciously injure the state or its employees or officers if referring to the conduct of a taxpayer, or to harass or maliciously injure the taxpayer if referring to the conduct of the tax commissioner;

(2) It is not warranted under existing law and cannot be supported by a good faith argument for an extension, modification, or reversal of existing law.

Effective Date: 04-09-2003



Section 5703.55 - Display of social security number.

The department of taxation shall not put a taxpayer's social security number on the outside of any material mailed to the taxpayer.

Effective Date: 06-08-2000



Section 5703.56 - Sham transactions.

(A) As used in this section:

(1) "Sham transaction" means a transaction or series of transactions without economic substance because there is no business purpose or expectation of profit other than obtaining tax benefits.

(2) "Tax" includes any tax or fee administered by the tax commissioner.

(3) "Taxpayer" includes any entity subject to a tax.

(4) "Controlled group" means two or more persons related in such a way that one person directly or indirectly owns or controls the business operation of another member of the group. In the case of persons with stock or other equity, one person owns or controls another if it directly or indirectly owns more than fifty per cent of the other person's common stock with voting rights or other equity with voting rights.

(B) The tax commissioner may disregard any sham transaction in ascertaining any taxpayer's tax liability. Except as otherwise provided in the Revised Code, with respect to transactions between members of a controlled group, the taxpayer shall bear the burden of establishing by a preponderance of the evidence that a transaction or series of transactions between the taxpayer and one or more members of the controlled group was not a sham transaction. Except as otherwise provided in the Revised Code, for all other taxpayers, the tax commissioner shall bear the burden of establishing by a preponderance of the evidence that a transaction or series of transactions was a sham transaction.

(C) In administering any tax, the tax commissioner may apply the doctrines of "economic reality," "substance over form," and "step transaction."

(D) If the commissioner disregards a sham transaction under division (B) of this section, the applicable limitation period for assessing the tax, together with applicable penalties, charges, and interest, shall be extended for a period equal to the applicable limitation period. Nothing in this division shall be construed as extending an applicable limitation period for claiming any refund of a tax.

(E) The tax commissioner may, in accordance with Chapter 119. of the Revised Code, adopt rules that are necessary to administer this section, including rules establishing criteria for identifying sham transactions.

Effective Date: 09-26-2003



Section 5703.57 - Ohio business gateway steering committee.

(A) As used in this section, "Ohio business gateway" has the same meaning as in section 718.051 of the Revised Code.

(B) There is hereby created the Ohio business gateway steering committee to direct the continuing development of the Ohio business gateway and to oversee its operations. The committee shall provide general oversight regarding operation of the Ohio business gateway and shall recommend to the department of administrative services enhancements that will improve the Ohio business gateway. The committee shall consider all banking, technological, administrative, and other issues associated with the Ohio business gateway and shall make recommendations regarding the type of reporting forms or other tax documents to be filed through the Ohio business gateway.

(C) The committee shall consist of:

(1) The following members, appointed by the governor with the advice and consent of the senate:

(a) Not more than four representatives of the business community;

(b) Not more than one representative of municipal tax administrators; and

(c) Not more than two tax practitioners.

(2) The following ex officio members:

(a) The director or other highest officer of each state agency that has tax reporting forms or other tax documents filed with it through the Ohio business gateway or the director's designee;

(b) The secretary of state or the secretary of state's designee;

(c) The treasurer of state or the treasurer of state's designee;

(d) The director of budget and management or the director's designee;

(e) The state chief information officer or the officer's designee;

(f) The tax commissioner or the tax commissioner's designee; and

(g) The director of development or the director's designee.

An appointed member shall serve until the member resigns or is removed by the governor. Vacancies shall be filled in the same manner as original appointments.

(D) A vacancy on the committee does not impair the right of the other members to exercise all the functions of the committee. The presence of a majority of the members of the committee constitutes a quorum for the conduct of business of the committee. The concurrence of at least a majority of the members of the committee is necessary for any action to be taken by the committee. On request, each member of the committee shall be reimbursed for the actual and necessary expenses incurred in the discharge of the member's duties.

(E) The committee is a part of the department of taxation for administrative purposes.

(F) Each year, the governor shall select a member of the committee to serve as chairperson. The chairperson shall appoint an official or employee of the department of taxation to act as the committee's secretary. The secretary shall keep minutes of the committee's meetings and a journal of all meetings, proceedings, findings, and determinations of the committee.

(G) The committee may hire professional, technical, and clerical staff needed to support its activities.

(H) The committee shall meet as often as necessary to perform its duties.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003; 06-30-2006; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5703.58 - Time limit for assessments - extension by lawful stay.

(A) Subject to divisions (B) and (D) of this section, the tax commissioner shall not make or issue an assessment for any tax payable to the state that is administered by the tax commissioner, or any penalty, interest, or additional charge on such tax, after the expiration of ten years, including any extension, from the date the tax return or report was due when such amount was not reported and paid, provided that the ten-year period shall be extended by the period of any lawful stay to such assessment. As used in this section, "assessment" has the same meaning as in section 5703.50 of the Revised Code.

(B) Subject to division (D) of this section, the tax commissioner shall not make or issue an assessment against any person for any tax due under Chapter 5741. of the Revised Code, or any penalty, interest, or additional charge on such tax, after the expiration of seven years, including any extension, from the date the tax return or report was due if the amount of tax due was not reported and paid, provided that the seven-year period shall be extended by the period of any lawful stay to the assessment. The commissioner shall not make or issue an assessment against a consumer for any tax due under Chapter 5741. of the Revised Code, or for any penalty, interest, or additional charge on such tax, if the tax was due before January 1, 2008.

(C) This section does not apply to either of the following:

(1) Any amount collected for the state by a vendor or seller under Chapter 5739. or 5741. of the Revised Code or withheld by an employer under Chapter 5747. of the Revised Code.

(2) Any person who fraudulently attempts to avoid such tax.

(D) This section does not authorize the assessment or collection of a tax for which the applicable period of limitation prescribed by law has expired and for which no valid assessment has been made and served as prescribed by law.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-28-2006



Section 5703.60 - Petition for reassessment.

(A) If a petition for reassessment has been properly filed under a law that specifies that this section applies, the tax commissioner shall proceed as follows:

(1) Except as provided in division (D) of this section, the commissioner may correct the assessment by issuing a corrected assessment. The corrected assessment may reduce or increase the previous assessment, as the commissioner finds proper. The commissioner shall send the corrected assessment by ordinary mail to the address to which the original assessment was sent, unless the petitioner notifies the commissioner of a different address. The commissioner's mailing of the corrected assessment is an assessment timely made and issued to the extent that the original assessment was timely made and issued, notwithstanding any time limitation otherwise imposed by law.

Within sixty days after the mailing of the corrected assessment, the petitioner may file a new petition for reassessment. The petition shall be filed in the same manner as provided by law for filing the original petition. If a new petition is properly filed within the sixty-day period, the commissioner shall proceed under division (A)(2) or (3) of this section. If a new petition is not properly filed within the sixty-day period, the corrected assessment becomes final, and the amount of the corrected assessment is due and payable from the person assessed.

The issuance of a corrected assessment under this division nullifies the petition for reassessment filed before such issuance, and that petition shall not be subject to further administrative review or appeal. The commissioner may issue to the person assessed only one corrected assessment under this division.

(2) The commissioner may cancel the assessment by issuing either a corrected assessment or a final determination. The commissioner may mail the cancellation in the same manner as a corrected assessment under division (A)(1) of this section. Cancellation of an assessment pursuant to this division is not subject to further administrative review or appeal.

(3) If no corrected assessment or final determination is issued under division (A)(1) or (2) of this section, or if a new petition for reassessment is properly filed under division (A)(1) of this section, the commissioner shall review the assessment or corrected assessment petition that is still pending. If the petitioner requests a hearing, the commissioner shall assign a time and place for the hearing and notify the petitioner of such time and place, but the commissioner may continue the hearing from time to time as necessary. Upon completion of the review and hearing, if requested by the person assessed, the commissioner shall either cancel the assessment or corrected assessment by issuing a corrected assessment or final determination under division (A)(2) of this section, or issue a final determination that reduces, affirms, or increases the assessment or corrected assessment, as the commissioner finds proper. If a final determination is issued under this division, a copy of it shall be served on the petitioner in the manner provided by section 5703.37 of the Revised Code, and it is subject to appeal under section 5717.02 of the Revised Code. Only objections decided on the merits by the board of tax appeals or a court shall be given the effect of collateral estoppel or res judicata in considering an application for refund of amounts paid pursuant to the assessment or corrected assessment.

(B) Except as provided in division (D) of this section, in addition to the authority provided in division (A) of this section and division (H) of section 5703.05 of the Revised Code, the tax commissioner, on the commissioner's own motion, may issue a corrected assessment with regard to the assessment of any tax for which a properly filed petition for reassessment would be subject to division (A) of this section. A corrected assessment may be issued under this division only if the original assessment has not been certified to the attorney general for collection under section 131.02 of the Revised Code, or is not an appeal pursuant to section 5717.02 of the Revised Code. The corrected assessment shall not increase the amount of tax, penalty, or additional charge if the statute of limitations to issue a new assessment for such increase has expired. The corrected assessment shall be issued and reviewed in the same manner as a corrected assessment under division (A)(1) of this section.

(C) If the tax commissioner issues a corrected assessment or final determination under this section that reduces an assessment below the amount paid thereon, and the reduction is made at the written request of the party assessed, either through the filing of a proper petition for reassessment or otherwise, the commissioner shall certify any overpayment as a refund due only to the extent a refund could have been timely claimed when the request was made. If the reduction is made on the commissioner's own motion, the commissioner shall certify any overpayment as a refund due only to the extent a refund could have been timely claimed at the time the reduction was made.

(D) The tax commissioner shall not issue a corrected assessment under division (A)(1) or (B) of this section after the party assessed has requested in writing that the commissioner not use that procedure.

(E) This section does not require the tax commissioner to issue a corrected assessment.

Effective Date: 09-06-2002



Section 5703.65 - Central sales and use tax registration system not to be used for other taxes.

Registration with the central registration system provided for in section 5740.05 of the Revised Code shall not be used as a basis for establishing nexus with or in this state for any tax levied by the state or a political subdivision of the state.

Effective Date: 07-01-2003



Section 5703.70 - Refund application procedures.

(A) On the filing of an application for refund under section 3734.905, 4307.05, 4307.07, 5726.30, 5727.28, 5727.91, 5728.061, 5733.12, 5735.122, 5735.13, 5735.14, 5735.141, 5735.142, 5735.18, 5739.07, 5739.071, 5739.104, 5741.10, 5743.05, 5743.53, 5749.08, 5751.08, or 5753.06 of the Revised Code, or an application for compensation under section 5739.061 of the Revised Code, if the tax commissioner determines that the amount of the refund or compensation to which the applicant is entitled is less than the amount claimed in the application, the commissioner shall give the applicant written notice by ordinary mail of the amount. The notice shall be sent to the address shown on the application unless the applicant notifies the commissioner of a different address. The applicant shall have sixty days from the date the commissioner mails the notice to provide additional information to the commissioner or request a hearing, or both.

(B) If the applicant neither requests a hearing nor provides additional information to the tax commissioner within the time prescribed by division (A) of this section, the commissioner shall take no further action, and the refund or compensation amount denied becomes final.

(C)

(1) If the applicant requests a hearing within the time prescribed by division (A) of this section, the tax commissioner shall assign a time and place for the hearing and notify the applicant of such time and place, but the commissioner may continue the hearing from time to time as necessary. After the hearing, the commissioner may make such adjustments to the refund or compensation as the commissioner finds proper, and shall issue a final determination thereon.

(2) If the applicant does not request a hearing, but provides additional information, within the time prescribed by division (A) of this section, the commissioner shall review the information, make such adjustments to the refund or compensation as the commissioner finds proper, and issue a final determination thereon.

(3) The commissioner shall serve a copy of the final determination made under division (C)(1) or (2) of this section on the applicant in the manner provided in section 5703.37 of the Revised Code, and the decision is final, subject to appeal under section 5717.02 of the Revised Code.

(D) The tax commissioner shall certify to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code, the amount of the refund to be refunded under division (B) or (C) of this section. The commissioner also shall certify to the director and treasurer of state for payment from the general revenue fund the amount of compensation to be paid under division (B) or (C) of this section.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 09-06-2002; 04-29-2005; 06-30-2005; 2008 HB429 01-01-2010



Section 5703.80 - Property tax administration fund.

There is hereby created in the state treasury the property tax administration fund. All money to the credit of the fund shall be used to defray the costs incurred by the department of taxation in administering the taxation of property and the equalization of real property valuation.

Each fiscal year between the first and fifteenth days of July, the tax commissioner shall compute the following amounts for the property in each taxing district in each county, and certify to the director of budget and management the sum of those amounts for all taxing districts in all counties:

(A) For fiscal year 2010, forty-two hundredths of one per cent of the total amount by which taxes charged against real property on the general tax list of real and public utility property were reduced under section 319.302 of the Revised Code for the preceding tax year;

(B) For fiscal year 2011 and thereafter, forty-eight hundredths of one per cent of the total amount by which taxes charged against real property on the general tax list of real and public utility property were reduced under section 319.302 of the Revised Code for the preceding tax year;

(C) For fiscal year 2010, eight-tenths of one per cent of the total amount of taxes charged and payable against public utility personal property on the general tax list of real and public utility property for the preceding tax year and of the total amount of taxes charged and payable against tangible personal property on the general tax list of personal property of the preceding tax year and for which returns were filed with the tax commissioner under section 5711.13 of the Revised Code;

(D) For fiscal year 2011 and thereafter, nine hundred fifty-one thousandths of one per cent of the total amount of taxes charged and payable against public utility personal property on the general tax list of real and public utility property for the preceding tax year and of the total amount of taxes charged and payable against tangible personal property on the general tax list of personal property of the preceding tax year and for which returns were filed with the tax commissioner under section 5711.13 of the Revised Code .

After receiving the tax commissioner's certification, the director of budget and management shall transfer from the general revenue fund to the property tax administration fund one-fourth of the amount certified on or before each of the following days: the first days of August, November, February, and May.

On or before the thirtieth day of June of the fiscal year, the tax commissioner shall certify to the director of budget and management the sum of the amounts by which the amounts computed for a taxing district under this section exceeded the distributions to the taxing district under division (F) of section 321.24 of the Revised Code, and the director shall transfer that sum from the property tax administration fund to the general revenue fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 5703.82 - Tax discovery data system - discovery project fund.

(A) Not later than April 1, 2009, the department of taxation shall acquire the necessary hardware, software, and services to establish and implement a tax discovery data system to increase the efficiency of tax collections in the state. The system must be fully integrated and pre-staged for the purposes of assisting in revenue analysis, discovering noncompliant taxpayers, and collecting taxes from those taxpayers. The system shall consolidate tax data from various mainframe systems and operate as a single tax discovery data system. The department shall contract, pursuant to a competitive bidding process, for the necessary hardware, software, and services to implement the tax discovery data system.

(B) There is hereby created in the state treasury the discovery project fund. All money to the credit of the fund shall be used to pay the costs of implementing and operating the tax discovery data system and to defray the costs incurred by the department of taxation in administering the system.

(C) Beginning July 1, 2009, on or before the first day of January, April, July, and October of each calendar year, the tax commissioner shall determine and certify to the director of budget and management the amount needed to pay the costs of operating the tax discovery data system in the previous calendar quarter and the costs incurred in the previous calendar quarter by the department of taxation in administering the system. The director shall provide for payment from the general revenue fund to the discovery project fund of the amount so certified.

Effective Date: 2008 HB562 06-24-2008



Section 5703.99 - Penalty.

(A) Whoever violates section 5703.21 of the Revised Code shall be fined not less than fifty nor more than one hundred dollars.

(B) Whoever violates section 5703.26 of the Revised Code is guilty of a felony of the fifth degree, and the court may impose upon the offender an additional fine of not more than seven thousand five hundred dollars.

(C) Whoever violates section 5703.43 of the Revised Code shall be fined not more than one thousand dollars.

(D) Whoever violates any law that the department of taxation is required to administer, or fails to perform any duty required by such law, for which a penalty has not otherwise been provided, or fails to obey any lawful requirement or order made by the department of taxation, shall be fined not less than twenty-five nor more than one thousand dollars.

Effective Date: 07-01-1996






Chapter 5705 - TAX LEVY LAW

Section 5705.01 - Tax levy law definitions.

As used in this chapter:

(A) "Subdivision" means any county; municipal corporation; township; township police district; joint police district; township fire district; joint fire district; joint ambulance district; joint emergency medical services district; fire and ambulance district; joint recreation district; township waste disposal district; township road district; community college district; technical college district; detention facility district; a district organized under section 2151.65 of the Revised Code; a combined district organized under sections 2152.41 and 2151.65 of the Revised Code; a joint-county alcohol, drug addiction, and mental health service district; a drainage improvement district created under section 6131.52 of the Revised Code; a union cemetery district; a county school financing district; a city, local, exempted village, cooperative education, or joint vocational school district; or a regional student education district created under section 3313.83 of the Revised Code.

(B) "Municipal corporation" means all municipal corporations, including those that have adopted a charter under Article XVIII, Ohio Constitution.

(C) "Taxing authority" or "bond issuing authority" means, in the case of any county, the board of county commissioners; in the case of a municipal corporation, the council or other legislative authority of the municipal corporation; in the case of a city, local, exempted village, cooperative education, or joint vocational school district, the board of education; in the case of a community college district, the board of trustees of the district; in the case of a technical college district, the board of trustees of the district; in the case of a detention facility district, a district organized under section 2151.65 of the Revised Code, or a combined district organized under sections 2152.41 and 2151.65 of the Revised Code, the joint board of county commissioners of the district; in the case of a township, the board of township trustees; in the case of a joint police district, the joint police district board; in the case of a joint fire district, the board of fire district trustees; in the case of a joint recreation district, the joint recreation district board of trustees; in the case of a joint-county alcohol, drug addiction, and mental health service district, the district's board of alcohol, drug addiction, and mental health services; in the case of a joint ambulance district or a fire and ambulance district, the board of trustees of the district; in the case of a union cemetery district, the legislative authority of the municipal corporation and the board of township trustees, acting jointly as described in section 759.341 of the Revised Code; in the case of a drainage improvement district, the board of county commissioners of the county in which the drainage district is located; in the case of a joint emergency medical services district, the joint board of county commissioners of all counties in which all or any part of the district lies; and in the case of a township police district, a township fire district, a township road district, or a township waste disposal district, the board of township trustees of the township in which the district is located. "Taxing authority" also means the educational service center governing board that serves as the taxing authority of a county school financing district as provided in section 3311.50 of the Revised Code, and the board of directors of a regional student education district created under section 3313.83 of the Revised Code.

(D) "Fiscal officer" in the case of a county, means the county auditor; in the case of a municipal corporation, the city auditor or village clerk, or an officer who, by virtue of the charter, has the duties and functions of the city auditor or village clerk, except that in the case of a municipal university the board of directors of which have assumed, in the manner provided by law, the custody and control of the funds of the university, the chief accounting officer of the university shall perform, with respect to the funds, the duties vested in the fiscal officer of the subdivision by sections 5705.41 and 5705.44 of the Revised Code; in the case of a school district, the treasurer of the board of education; in the case of a county school financing district, the treasurer of the educational service center governing board that serves as the taxing authority; in the case of a township, the township fiscal officer; in the case of a joint police district, the treasurer of the district; in the case of a joint fire district, the clerk of the board of fire district trustees; in the case of a joint ambulance district, the clerk of the board of trustees of the district; in the case of a joint emergency medical services district, the person appointed as fiscal officer pursuant to division (D) of section 307.053 of the Revised Code; in the case of a fire and ambulance district, the person appointed as fiscal officer pursuant to division (B) of section 505.375 of the Revised Code; in the case of a joint recreation district, the person designated pursuant to section 755.15 of the Revised Code; in the case of a union cemetery district, the clerk of the municipal corporation designated in section 759.34 of the Revised Code; in the case of a children's home district, educational service center, general health district, joint-county alcohol, drug addiction, and mental health service district, county library district, detention facility district, district organized under section 2151.65 of the Revised Code, a combined district organized under sections 2152.41 and 2151.65 of the Revised Code, or a metropolitan park district for which no treasurer has been appointed pursuant to section 1545.07 of the Revised Code, the county auditor of the county designated by law to act as the auditor of the district; in the case of a metropolitan park district which has appointed a treasurer pursuant to section 1545.07 of the Revised Code, that treasurer; in the case of a drainage improvement district, the auditor of the county in which the drainage improvement district is located; in the case of a regional student education district, the fiscal officer appointed pursuant to section 3313.83 of the Revised Code; and in all other cases, the officer responsible for keeping the appropriation accounts and drawing warrants for the expenditure of the moneys of the district or taxing unit.

(E) "Permanent improvement" or "improvement" means any property, asset, or improvement with an estimated life or usefulness of five years or more, including land and interests therein, and reconstructions, enlargements, and extensions thereof having an estimated life or usefulness of five years or more.

(F) "Current operating expenses" and "current expenses" mean the lawful expenditures of a subdivision, except those for permanent improvements, and except payments for interest, sinking fund, and retirement of bonds, notes, and certificates of indebtedness of the subdivision.

(G) "Debt charges" means interest, sinking fund, and retirement charges on bonds, notes, or certificates of indebtedness.

(H) "Taxing unit" means any subdivision or other governmental district having authority to levy taxes on the property in the district or issue bonds that constitute a charge against the property of the district, including conservancy districts, metropolitan park districts, sanitary districts, road districts, and other districts.

(I) "District authority" means any board of directors, trustees, commissioners, or other officers controlling a district institution or activity that derives its income or funds from two or more subdivisions, such as the educational service center, the trustees of district children's homes, the district board of health, a joint-county alcohol, drug addiction, and mental health service district's board of alcohol, drug addiction, and mental health services, detention facility districts, a joint recreation district board of trustees, districts organized under section 2151.65 of the Revised Code, combined districts organized under sections 2152.41 and 2151.65 of the Revised Code, and other such boards.

(J) "Tax list" and "tax duplicate" mean the general tax lists and duplicates prescribed by sections 319.28 and 319.29 of the Revised Code.

(K) "Property" as applied to a tax levy means taxable property listed on general tax lists and duplicates.

(L) "Association library district" means a territory, the boundaries of which are defined by the state library board pursuant to division (I) of section 3375.01 of the Revised Code, in which a library association or private corporation maintains a free public library.

(M) "Library district" means a territory, the boundaries of which are defined by the state library board pursuant to section 3375.01 of the Revised Code, in which the board of trustees of a county, municipal corporation, school district, or township public library maintains a free public library.

(N) "Qualifying library levy" means either of the following:

(1) A levy for the support of a library association or private corporation that has an association library district with boundaries that are not identical to those of a subdivision;

(2) A levy proposed under section 5705.23 of the Revised Code for the support of the board of trustees of a public library that has a library district with boundaries that are not identical to those of a subdivision.

(O) "School library district" means a school district in which a free public library has been established that is under the control and management of a board of library trustees as provided in section 3375.15 of the Revised Code.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 01-01-2002; 12-20-2005



Section 5705.02 - Ten-mill limitation.

The aggregate amount of taxes that may be levied on any taxable property in any subdivision or other taxing unit shall not in any one year exceed ten mills on each dollar of tax valuation of such subdivision or other taxing unit, except for taxes specifically authorized to be levied in excess thereof. The limitation provided by this section shall be known as the "ten-mill limitation," and wherever said term is used in the Revised Code, it refers to and includes both the limitation imposed by this section and the limitation imposed by Section 2 of Article XII, Ohio Constitution.

Effective Date: 10-01-1953



Section 5705.03 - Authorization to levy taxes - collection.

(A) The taxing authority of each subdivision may levy taxes annually, subject to the limitations of sections 5705.01 to 5705.47 of the Revised Code, on the real and personal property within the subdivision for the purpose of paying the current operating expenses of the subdivision and acquiring or constructing permanent improvements. The taxing authority of each subdivision and taxing unit shall, subject to the limitations of such sections, levy such taxes annually as are necessary to pay the interest and sinking fund on and retire at maturity the bonds, notes, and certificates of indebtedness of such subdivision and taxing unit, including levies in anticipation of which the subdivision or taxing unit has incurred indebtedness.

(B)

(1) When a taxing authority determines that it is necessary to levy a tax outside the ten-mill limitation for any purpose authorized by the Revised Code, the taxing authority shall certify to the county auditor a resolution or ordinance requesting that the county auditor certify to the taxing authority the total current tax valuation of the subdivision, and the number of mills required to generate a specified amount of revenue, or the dollar amount of revenue that would be generated by a specified number of mills. The resolution or ordinance shall state the purpose of the tax, whether the tax is an additional levy or a renewal or a replacement of an existing tax, and the section of the Revised Code authorizing submission of the question of the tax. If a subdivision is located in more than one county, the county auditor shall obtain from the county auditor of each other county in which the subdivision is located the current tax valuation for the portion of the subdivision in that county. The county auditor shall issue the certification to the taxing authority within ten days after receiving the taxing authority's resolution or ordinance requesting it.

(2) When considering the tangible personal property component of the tax valuation of the subdivision, the county auditor shall take into account the assessment percentages prescribed in section 5711.22 of the Revised Code. The tax commissioner may issue rules, orders, or instructions directing how the assessment percentages must be utilized.

(3) If, upon receiving the certification from the county auditor, the taxing authority proceeds with the submission of the question of the tax to electors, the taxing authority shall certify its resolution or ordinance, accompanied by a copy of the county auditor's certification, to the proper county board of elections in the manner and within the time prescribed by the section of the Revised Code governing submission of the question, and shall include with its certification the rate of the tax levy, expressed in mills for each one dollar in tax valuation as estimated by the county auditor. The county board of elections shall not submit the question of the tax to electors unless a copy of the county auditor's certification accompanies the resolution or ordinance the taxing authority certifies to the board. Before requesting a taxing authority to submit a tax levy, any agency or authority authorized to make that request shall first request the certification from the county auditor provided under this section.

(4) This division is supplemental to, and not in derogation of, any similar requirement governing the certification by the county auditor of the tax valuation of a subdivision or necessary tax rates for the purposes of the submission of the question of a tax in excess of the ten-mill limitation, including sections 133.18 and 5705.195 of the Revised Code.

(C) All taxes levied on property shall be extended on the tax duplicate by the county auditor of the county in which the property is located, and shall be collected by the county treasurer of such county in the same manner and under the same laws and rules as are prescribed for the assessment and collection of county taxes. The proceeds of any tax levied by or for any subdivision when received by its fiscal officer shall be deposited in its treasury to the credit of the appropriate fund.

Effective Date: 12-21-1998; 03-30-2006



Section 5705.04 - Division of taxes levied.

The taxing authority of each subdivision shall divide the taxes levied into the following separate levies:

(A) The general levy for debt charges within the ten-mill limitation;

(B) The general levy for current expense within the ten-mill limitation;

(C) Special levies authorized by sections 5705.01 to 5705.47, inclusive, of the Revised Code, within the ten-mill limitation;

(D) The general levy for debt charges authorized by law or by vote of the people in excess of the ten-mill limitation;

(E) Other special or general levies authorized by law or by vote of the people in excess of the ten-mill limitation.

Effective Date: 10-01-1953



Section 5705.05 - Purpose and intent of general levy for current expenses.

The purpose and intent of the general levy for current expenses is to provide one general operating fund derived from taxation from which any expenditures for current expenses of any kind may be made. The taxing authority of a political subdivision may include in such levy the amounts required for carrying into effect any of the general or special powers granted by law to such subdivision, including the acquisition or construction of permanent improvements and the payment of judgments, but excluding the payment of debt charges and, in the case of counties, the construction, reconstruction, resurfacing, or repair of roads and bridges . The power to include in the general levy for current expenses additional amounts for purposes for which a special tax is authorized shall not affect the right or obligation to levy such special tax. Without prejudice to the generality of the authority to levy a general tax for any current expense, such general levy shall include:

(A) The amounts certified to be necessary for the payment of final judgments;

(B) The amounts necessary for general, special, and primary elections;

(C) The amounts necessary for boards and commissioners of health, and other special or district appropriating authorities deriving their revenue in whole or part from the subdivision;

(D) In the case of municipal corporations, the amounts necessary for the maintenance, operation, and repair of public buildings, wharves, bridges, parks, and streets, for the prevention, control, and abatement of air pollution, and for a sanitary fund;

(E) In the case of counties, the amounts necessary for the maintenance, operation, and repair of public buildings, for providing or maintaining senior citizens services or facilities, for the relief and support of the poor, for the relief of needy blind, for the support of mental health, mental retardation, or developmental disability services, for the relief of honorably discharged soldiers, indigent soldiers, sailors, and marines, for the operation and maintenance and the acquisition, construction, or improvement of permanent improvements, including, without limitation, the acquisition and improvement of land and buildings owned or used by a county land reutilization corporation organized under Chapter 1724. of the Revised Code, for mothers' pension fund, support of soil and water conservation districts, watershed conservancy districts, and educational television, for the prevention, control, and abatement of air pollution, and for the county's share of the compensation paid judges;

(F) In the case of a school district, the amounts necessary for tuition, the state teachers retirement system, and the maintenance, operation, and repair of schools;

(G) In the case of a township, the amounts necessary for the relief of the poor and for the prevention, control, and abatement of air pollution.

This section does not require the inclusion within the general levy of amounts for any purpose for which a special levy is authorized by section 5705.06 of the Revised Code.

Effective Date: 11-11-1990; 2008 HB458 12-31-2008; 2008 SB353 04-07-2009



Section 5705.06 - Special levies without vote of the people within ten-mill limitation.

The following special levies are hereby authorized without vote of the people:

(A) A levy for any specific permanent improvement which the subdivision is authorized by law to acquire, construct, or improve, or any class of such improvements which could be included in a single bond issue;

(B) A levy for the library purposes of the subdivision, in accordance with the provisions of the Revised Code authorizing levies for such purposes, but only to the extent so authorized;

(C) In the case of a municipal corporation, a levy for a municipal university under section 3349.13 of the Revised Code, but only to the extent authorized;

(D) In the case of a county, a levy for the construction, reconstruction, resurfacing, and repair of roads and bridges, other than state roads and bridges;

(E) In the case of a county, a levy for paying the county's proportion of the cost of the construction, improvement, and maintenance of state highways;

(F) In the case of a township, a levy for the construction, reconstruction, resurfacing, and repair of roads and bridges, excluding state roads and bridges, including the township's portion of the cost of the construction, improvement, maintenance, and repair of county roads and bridges;

(G) The levies prescribed by division (B) of sections 742.33 and 742.34 of the Revised Code.

Each such special levy shall be within the ten-mill limitation and shall be subject to the control of the county budget commission, as provided by sections 5705.01 to 5705.47 of the Revised Code.

Except for the special levies authorized in divisions (A), (B), (C), (D), (E), and (G) of this section, any authority granted by the Revised Code to levy a special tax within the ten-mill limitation for a current expense shall be construed as authority to provide for such expense by the general levy for current expenses.

Effective Date: 07-01-1985; 2008 HB458 12-31-2008



Section 5705.07 - Levies in excess of ten-mill limitation.

The taxing authority of any subdivision may make tax levies authorized in excess of the ten-mill limitation by a vote of the people under the law applicable thereto, irrespective of all limitations on the tax rate.

Effective Date: 10-01-1953



Section 5705.08 - Certification by fiscal officer.

On or before the first Monday in May of each year, the fiscal officer of each subdivision , except school districts and the city of Cincinnati, shall certify to its taxing authority the amount necessary to provide for the payment of final judgments against the subdivision, except in condemnation of property cases. The taxing authority shall place such certified amount in each budget and in the annual appropriation measure for the full amount certified.

On or before the first Monday in November of each year, the fiscal officer of the city of Cincinnati and of each school district shall certify to its taxing authority the amount necessary to provide for the payment of final judgments against the subdivision, except in condemnation of property cases. The taxing authority shall place such certified amount in each budget and in the annual appropriation measure for the full amount certified.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-29-1995



Section 5705.09 - Establishment of funds.

Each subdivision shall establish the following funds:

(A) General fund;

(B) Sinking fund whenever the subdivision has outstanding bonds other than serial bonds;

(C) Bond retirement fund, for the retirement of serial bonds, notes, or certificates of indebtedness;

(D) A special fund for each special levy;

(E) A special bond fund for each bond issue;

(F) A special fund for each class of revenues derived from a source other than the general property tax, which the law requires to be used for a particular purpose;

(G) A special fund for each public utility operated by a subdivision;

(H) A trust fund for any amount received by a subdivision in trust.

Effective Date: 10-01-1953



Section 5705.091 - County developmental disabilities general fund - capital fund - medicaid reserve fund.

The board of county commissioners of each county shall establish a county developmental disabilities general fund. Notwithstanding section 5705.10 of the Revised Code, proceeds from levies under section 5705.222 and division (L) of section 5705.19 of the Revised Code shall be deposited to the credit of the county developmental disabilities general fund. Accounts shall be established within the county developmental disabilities general fund for each of the several particular purposes of the levies as specified in the resolutions under which the levies were approved, and proceeds from different levies that were approved for the same particular purpose shall be credited to accounts for that purpose. Other money received by the county for the purposes of Chapters 3323. and 5126. of the Revised Code and not required by state or federal law to be deposited to the credit of a different fund shall also be deposited to the credit of the county developmental disabilities general fund, in an account appropriate to the particular purpose for which the money was received. Unless otherwise provided by law, an unexpended balance at the end of a fiscal year in any account in the county developmental disabilities general fund shall be appropriated the next fiscal year to the same fund.

A county board of developmental disabilities may request, by resolution, that the board of county commissioners establish a county developmental disabilities capital fund for money to be used for acquisition, construction, or improvement of capital facilities or acquisition of capital equipment used in providing services to mentally retarded and developmentally disabled persons. The county board of developmental disabilities shall transmit a certified copy of the resolution to the board of county commissioners. Upon receiving the resolution, the board of county commissioners shall establish a county developmental disabilities capital fund.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-06-2001; 07-01-2005; 06-30-2006



Section 5705.10 - Use of revenues.

(A) All revenue derived from the general levy for current expense within the ten-mill limitation, from any general levy for current expense authorized by vote in excess of the ten-mill limitation, and from sources other than the general property tax, unless its use for a particular purpose is prescribed by law, shall be paid into the general fund.

(B) All revenue derived from general or special levies for debt charges, whether within or in excess of the ten-mill limitation, which is levied for the debt charges on serial bonds, notes, or certificates of indebtedness having a life less than five years, shall be paid into the bond retirement fund; and all such revenue which is levied for the debt charges on all other bonds, notes, or certificates of indebtedness shall be paid into the sinking fund.

(C) All revenue derived from a special levy shall be credited to a special fund for the purpose for which the levy was made.

(D) Except as otherwise provided by resolution adopted pursuant to section 3315.01 of the Revised Code, all revenue derived from a source other than the general property tax and which the law prescribes shall be used for a particular purpose, shall be paid into a special fund for such purpose. Except as otherwise provided by resolution adopted pursuant to section 3315.01 of the Revised Code or as otherwise provided by section 3315.40 of the Revised Code, all revenue derived from a source other than the general property tax, for which the law does not prescribe use for a particular purpose, including interest earned on the principal of any special fund, regardless of the source or purpose of the principal, shall be paid into the general fund.

(E) All proceeds from the sale of public obligations or fractionalized interests in public obligations as defined in section 133.01 of the Revised Code, except premium and accrued interest, shall be paid into a special fund for the purpose of such issue, and any interest and other income earned on money in such special fund may be used for the purposes for which the indebtedness was authorized or may be credited to the general fund or other fund or account as the taxing authority authorizes and used for the purposes of that fund or account. The premium and accrued interest received from such sale shall be paid into the sinking fund or the bond retirement fund of the subdivision.

(F) Except as provided in division (G) of this section, if a permanent improvement of the subdivision is sold, the amount received from the sale shall be paid into the sinking fund, the bond retirement fund, or a special fund for the construction or acquisition of permanent improvements; provided that the proceeds from the sale of a public utility shall be paid into the sinking fund or bond retirement fund to the extent necessary to provide for the retirement of the outstanding indebtedness incurred in the construction or acquisition of such utility. Proceeds from the sale of property other than a permanent improvement shall be paid into the fund from which such property was acquired or is maintained or, if there is no such fund, into the general fund.

(G) A township that has a population greater than fifteen thousand according to the most recent federal decennial census and that has declared one or more improvements in the township to be a public purpose under section 5709.73 of the Revised Code may pay proceeds from the sale of a permanent improvement of the township into its general fund if both of the following conditions are satisfied:

(1) The township fiscal officer determines that all foreseeable public infrastructure improvements, as defined in section 5709.40 of the Revised Code, to be made in the township in the ten years immediately following the date the permanent improvement is sold will have been financed through resolutions adopted under section 5709.73 of the Revised Code on or before the date of the sale. The fiscal officer shall provide written certification of this determination for the township's records.

(2) The permanent improvement being sold was financed entirely from moneys in the township's general fund.

(H) Money paid into any fund shall be used only for the purposes for which such fund is established.

Effective Date: 12-22-1992; 09-21-2006



Section 5705.11 - Distribution of revenue derived from federal government.

Whenever lands are removed from the tax duplicate of a county under the act of June 28, 1938, 45 Stat. 535, 33 U.S.C. 701b, or the "Flood Control Act of 1954," 68 Stat. 1266, U.S.C. 701c-3, and the federal government makes payments to the county in lieu of the general real property taxes, in the form of rents or otherwise, such revenues shall be distributed by the board of county commissioners to the taxing districts for the purposes provided under such acts to the taxing districts adversely affected by the removal of said lands from the tax duplicate, in proportion to the amount of loss suffered by each taxing unit.

Loss shall be determined by multiplying the total value of the lands removed from the tax duplicate within the given taxing unit by the tax levy for that taxing unit.

"Total value of the lands removed from the tax duplicate" means the value on the tax duplicate at the time the lands were so removed.

Effective Date: 12-20-1971



Section 5705.12 - Approval to establish special funds.

In addition to the funds provided for by sections 5705.09, 5705.1215705.13, and 5705.131 of the Revised Code, the taxing authority of a subdivision may establish, with the approval of and in the manner prescribed by the auditor of state, such other funds as are desirable, and may provide by ordinance or resolution that money derived from specified sources other than the general property tax shall be paid directly into such funds. The auditor of state shall consult with the tax commissioner before approving such funds.

Effective Date: 07-22-1998



Section 5705.121 - Other special funds.

A municipal corporation may establish in the manner provided by law a sanitary police pension fund, an urban redevelopment tax increment equivalent fund, or a cemetery fund. A township may establish by law a cemetery fund.

Effective Date: 07-22-1998



Section 5705.13 - Reserve balance accounts - special revenue fund - capital projects fund.

(A) A taxing authority of a subdivision, by resolution or ordinance, may establish reserve balance accounts to accumulate currently available resources for the following purposes:

(1) To stabilize subdivision budgets against cyclical changes in revenues and expenditures;

(2) Except as otherwise provided by this section, to provide for the payment of claims and deductibles under an individual or joint self-insurance program for the subdivision, if the subdivision is permitted by law to establish such a program;

(3) To provide for the payment of claims, assessments, and deductibles under a self-insurance program, individual retrospective ratings plan, group rating plan, group retrospective rating plan, medical only program, deductible plan, or large deductible plan for workers' compensation.

The ordinance or resolution establishing a reserve balance account shall state the purpose for which the account is established, the fund in which the account is to be established, and the total amount of money to be reserved in the account.

Not more than one reserve balance account may be established for each of the purposes permitted under divisions (A)(2) and (3) of this section. Money to the credit of a reserve balance account may be expended only for the purpose for which the account was established.

A reserve balance account established for the purpose described in division (A)(1) of this section may be established in the general fund or in one or more special funds for operating purposes of the subdivision. The amount of money to be reserved in such an account in any fiscal year shall not exceed five per cent of the revenue credited in the preceding fiscal year to the fund in which the account is established, or, in the case of a reserve balance account of a county or of a township, the greater of that amount or one-sixth of the expenditures during the preceding fiscal year from the fund in which the account is established. Subject to division (G) of section 5705.29 of the Revised Code, any reserve balance in an account established under division (A)(1) of this section shall not be considered part of the unencumbered balance or revenue of the subdivision under division (A) of section 5705.35 or division (A)(1) of section 5705.36 of the Revised Code.

At any time, a taxing authority of a subdivision, by resolution or ordinance, may reduce or eliminate the reserve balance in a reserve balance account established for the purpose described in division (A)(1) of this section.

A reserve balance account established for the purpose described in division (A)(2) or (3) of this section shall be established in the general fund of the subdivision or by the establishment of a separate internal service fund established to account for the operation of an individual or joint self-insurance program described in division (A)(2) of this section or a workers' compensation program or plan described in division (A)(3) of this section, and shall be based on sound actuarial principles. The total amount of money in a reserve balance account for self-insurance may be expressed in dollars or as the amount determined to represent an adequate reserve according to sound actuarial principles.

A taxing authority of a subdivision, by resolution or ordinance, may rescind a reserve balance account established under this division. If a reserve balance account is rescinded, money that has accumulated in the account shall be transferred to the fund or funds from which the money originally was transferred.

(B) A taxing authority of a subdivision, by resolution or ordinance, may establish a special revenue fund for the purpose of accumulating resources for the payment of accumulated sick leave and vacation leave, and for payments in lieu of taking compensatory time off, upon the termination of employment or the retirement of officers and employees of the subdivision. The special revenue fund may also accumulate resources for payment of salaries during any fiscal year when the number of pay periods exceeds the usual and customary number of pay periods. Notwithstanding sections 5705.14, 5705.15, and 5705.16 of the Revised Code, the taxing authority, by resolution or ordinance, may transfer money to the special revenue fund from any other fund of the subdivision from which such payments may lawfully be made. The taxing authority, by resolution or ordinance, may rescind a special revenue fund established under this division. If a special revenue fund is rescinded, money that has accumulated in the fund shall be transferred to the fund or funds from which the money originally was transferred.

(C) A taxing authority of a subdivision, by resolution or ordinance, may establish a capital projects fund for the purpose of accumulating resources for the acquisition, construction, or improvement of fixed assets of the subdivision. For the purposes of this section, "fixed assets" includes motor vehicles. More than one capital projects fund may be established and may exist at any time. The ordinance or resolution shall identify the source of the money to be used to acquire, construct, or improve the fixed assets identified in the resolution or ordinance, the amount of money to be accumulated for that purpose, the period of time over which that amount is to be accumulated, and the fixed assets that the taxing authority intends to acquire, construct, or improve with the money to be accumulated in the fund.

A taxing authority of a subdivision shall not accumulate money in a capital projects fund for more than ten years after the resolution or ordinance establishing the fund is adopted. If the subdivision has not entered into a contract for the acquisition, construction, or improvement of fixed assets for which money was accumulated in such a fund before the end of that ten-year period, the fiscal officer of the subdivision shall transfer all money in the fund to the fund or funds from which that money originally was transferred or the fund that originally was intended to receive the money.

A taxing authority of a subdivision, by resolution or ordinance, may rescind a capital projects fund. If a capital projects fund is rescinded, money that has accumulated in the fund shall be transferred to the fund or funds from which the money originally was transferred.

Notwithstanding sections 5705.14, 5705.15, and 5705.16 of the Revised Code, the taxing authority of a subdivision, by resolution or ordinance, may transfer money to the capital projects fund from any other fund of the subdivision that may lawfully be used for the purpose of acquiring, constructing, or improving the fixed assets identified in the resolution or ordinance.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 03-31-2003



Section 5705.131 - Nonexpendable trust fund.

A taxing authority of a subdivision may establish a nonexpendable trust fund for the purpose of receiving donations or contributions that the donor or contributor requires to be maintained intact. The principal of such fund may be invested, and the investment earnings on the principal shall be credited to the fund. The principal of the fund, and any additions to principal arising from sources other than the reinvestment of investment earnings arising from the fund, shall not be considered part of the unencumbered balance or revenue of the subdivision under division (A) of section 5705.35 or division (A)(1) of section 5705.36 of the Revised Code. Only investment earnings arising from investment of the principal or investment of such additions to principal may be considered an unencumbered balance or revenue of the subdivision under that division.

Effective Date: 07-22-1998



Section 5705.132 - Reserve balance account for other purposes.

In addition to any reserve balance account established under section 5705.13 of the Revised Code, a board of township trustees, by resolution, may establish a reserve balance account to accumulate currently available resources for any purpose for which the board may lawfully expend money of the township other than for the purposes for which a reserve balance account may be established under section 5705.13 of the Revised Code. Money may be transferred to the reserve balance account from another fund or account of the township only if money in that fund or account may lawfully be expended for the purpose for which the reserve balance account is created. A reserve balance account created under this section may exist for not more than five fiscal years beginning with the first fiscal year in which money is credited to the account. The total amount of money to the credit of all reserve balance accounts established under this section at any time in any fiscal year shall not exceed five per cent of the total of the township's revenue from all sources for the preceding fiscal year and any unencumbered balances carried over to the current fiscal year from the preceding fiscal year. Money in a reserve balance account shall be expended only for the purpose for which the account is established. More than one reserve balance account may be established under this section.

The resolution establishing a reserve balance account shall state the specific purpose for which the account is established, the fund within which the account is established, the fund or account from which money shall be transferred to the account, and the number of years the account will exist. The resolution shall specify the maximum total amount of money that may be credited to the account during its existence and the maximum amount of money to be credited to the account each fiscal year the account exists. The board, by subsequent resolution, may change the amount to be credited and the source from which money is transferred, subject to the limitations of this section.

The board, by resolution, may rescind a reserve balance account established under this section before the expiration of the account. The board, by resolution, may extend the life of a reserve balance account, provided that the total number of years the fund exists shall not exceed five fiscal years beginning with the first fiscal year in which money is credited to the account.

Upon the expiration or rescission of a reserve balance account established under this section, any unexpended balance in the account shall be transferred to the fund or account from which money in the account was originally transferred. If money in the account originally was transferred from more than one fund or account, a pro rata share of the unexpended balance shall be transferred to each such fund or account proportionate to the amount originally transferred from that fund or account.

The balance to the credit of a reserve balance account shall not be considered part of the unencumbered balance or revenue of the township under division (A) of section 5705.35 or division (A)(1) of section 5705.36 of the Revised Code.

Effective Date: 09-21-2006



Section 5705.14 - Transfer of funds.

No transfer shall be made from one fund of a subdivision to any other fund, by order of the court or otherwise, except as follows:

(A) The unexpended balance in a bond fund that is no longer needed for the purpose for which such fund was created shall be transferred to the sinking fund or bond retirement fund from which such bonds are payable.

(B) The unexpended balance in any specific permanent improvement fund, other than a bond fund, after the payment of all obligations incurred in the acquisition of such improvement, shall be transferred to the sinking fund or bond retirement fund of the subdivision; provided that if such money is not required to meet the obligations payable from such funds, it may be transferred to a special fund for the acquisition of permanent improvements, or, with the approval of the court of common pleas of the county in which such subdivision is located, to the general fund of the subdivision.

(C)

(1) Except as provided in division (C)(2) of this section, the unexpended balance in the sinking fund or bond retirement fund of a subdivision, after all indebtedness, interest, and other obligations for the payment of which such fund exists have been paid and retired, shall be transferred, in the case of the sinking fund, to the bond retirement fund, and in the case of the bond retirement fund, to the sinking fund; provided that if such transfer is impossible by reason of the nonexistence of the fund to receive the transfer, such unexpended balance, with the approval of the court of common pleas of the county in which such division is located, may be transferred to any other fund of the subdivision.

(2) Money in a bond fund or bond retirement fund of a city, local, exempted village, cooperative education, or joint vocational school district may be transferred to a specific permanent improvement fund provided that the county budget commission of the county in which the school district is located approves the transfer upon its determination that the money transferred will not be required to meet the obligations payable from the bond fund or bond retirement fund. In arriving at such a determination, the county budget commission shall consider the balance of the bond fund or bond retirement fund, the outstanding obligations payable from the fund, and the sources and timing of the fund's revenue.

(D) The unexpended balance in any special fund, other than an improvement fund, existing in accordance with division (D), (F), or (G) of section 5705.09 or section 5705.12 of the Revised Code, may be transferred to the general fund or to the sinking fund or bond retirement fund after the termination of the activity, service, or other undertaking for which such special fund existed, but only after the payment of all obligations incurred and payable from such special fund.

(E) Money may be transferred from the general fund to any other fund of the subdivision.

(F) Moneys retained or received by a county under section 4501.04 or division (A)(3) of section 5735.27 of the Revised Code may be transferred from the fund into which they were deposited to the sinking fund or bond retirement fund from which any principal, interest, or charges for which such moneys may be used is payable.

(G) Moneys retained or received by a municipal corporation under section 4501.04 or division (A)(1) or (2) of section 5735.27 of the Revised Code may be transferred from the fund into which they were deposited to the sinking fund or bond retirement fund from which any principal, interest, or charges for which such moneys may be used is payable.

(H)

(1) Money may be transferred from the county developmental disabilities general fund to the county developmental disabilities capital fund established under section 5705.091 of the Revised Code or to any other fund created for the purposes of the county board of developmental disabilities, so long as money in the fund to which the money is transferred can be spent for the particular purpose of the transferred money. The county board of developmental disabilities may request, by resolution, that the board of county commissioners make the transfer. The county board of developmental disabilities shall transmit a certified copy of the resolution to the board of county commissioners. Upon receiving the resolution, the board of county commissioners may make the transfer. Money transferred to a fund shall be credited to an account appropriate to its particular purpose.

(2) An unexpended balance in an account in the county developmental disabilities capital fund or any other fund created for the purposes of the county board of developmental disabilities may be transferred back to the county developmental disabilities general fund. The transfer may be made if the unexpended balance is no longer needed for its particular purpose and all outstanding obligations have been paid. Money transferred back to the county developmental disabilities general fund shall be credited to an account for current expenses within that fund. The county board of developmental disabilities may request, by resolution, that the board of county commissioners make the transfer. The county board of developmental disabilities shall transmit a certified copy of the resolution to the board of county commissioners. Upon receiving the resolution, the board of county commissioners may make the transfer.

(I) Money may be transferred from the public assistance fund established under section 5101.161 of the Revised Code to either of the following funds, so long as the money to be transferred from the public assistance fund may be spent for the purposes for which money in the receiving fund may be used:

(1) The children services fund established under section 5101.144 of the Revised Code;

(2) The child support enforcement administrative fund established, as authorized under rules adopted by the director of job and family services, in the county treasury for use by any county family services agency.

Except in the case of transfer pursuant to division (E) of this section, transfers authorized by this section shall only be made by resolution of the taxing authority passed with the affirmative vote of two-thirds of the members.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-10-1992



Section 5705.15 - Transfer of public funds - exceptions.

In addition to the transfers authorized in section 5705.14 of the Revised Code, the taxing authority of any political subdivision may, in the manner provided in this section and section 5705.16 of the Revised Code, transfer from one fund to another any public funds under its supervision, except the proceeds or balances of loans, bond issues, special levies for the payment of loans or bond issues, the proceeds or balances of funds derived from any excise tax levied by law for a specified purpose, and the proceeds or balances of any license fees imposed by law for a specified purpose.

Effective Date: 10-01-1953



Section 5705.16 - Resolution for transfer of funds - petition - approval by tax commissioner - hearing - certification.

A resolution of the taxing authority of any political subdivision shall be passed by a majority of all the members thereof, declaring the necessity for the transfer of funds authorized by section 5705.15 of the Revised Code, and such taxing authority shall prepare a petition addressed to the court of common pleas of the county in which the funds are held. The petition shall set forth the name and amount of the fund, the fund to which it is desired to be transferred, a copy of such resolution with a full statement of the proceedings pertaining to its passage, and the reason or necessity for the transfer. A duplicate copy of said petition shall be forwarded to the tax commissioner for the commissioner's examination and approval.

If the petition is disapproved by the commissioner, it shall be returned within ten days of its receipt to the officers who submitted it, with a memorandum of the commissioner's objections. This disapproval shall not prejudice a later application for approval. If the petition is approved by the commissioner, it shall be forwarded within ten days of its receipt to the clerk of the court of common pleas of the county to whose court of common pleas the petition is addressed, marked with the approval of the commissioner. If the commissioner approves the petition, the commissioner shall notify immediately the officers who submitted the petition, who then may file the petition in the court to which it is addressed.

The petitioner shall give notice of the filing, object, and prayer of the petition, and of the time when it will be heard. The notice shall be given by one publication in a newspaper of general circulation in the territory to be affected by such transfer of funds. If there is no such newspaper, the notice shall be posted in ten conspicuous places within the territory for a period of four weeks.

The petition may be heard at the time stated in the notice, or as soon thereafter as convenient for the court. Any person who objects to the prayer of such petition shall file the person's objections in such cause on or before the time fixed in the notice for hearing, and that person shall be entitled to be heard.

If, upon hearing, the court finds that the notice has been given as required by this section, that the petition states sufficient facts, that there are good reasons, or that a necessity exists, for the transfer, and that no injury will result therefrom, it shall grant the prayer of the petition and order the petitioners to make such transfer.

A copy of the findings, orders, and judgments of the court shall be certified by the clerk and entered on the records of the petitioning officers or board, and thereupon the petitioners may make the transfer of funds as directed by the court. All costs of such proceedings shall be paid by the petitioners, except that if objections are filed the court may order such objectors to pay all or a portion of the costs.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-27-1983



Section 5705.17 - [Repealed].

Effective Date: 07-17-1995



Section 5705.18 - Charter prevails over ten-mill limitation - calculation of tax rate.

Sections 5705.02 and 5705.32 of the Revised Code do not apply to the tax levies of any municipal corporation which, by its charter or amendment thereto, provides for a limitation of the total tax rate which may be levied without a vote of the people for all the purposes of the municipal corporation, or for the current operating expenses thereof. Said charter or charter amendment may also provide for the levying of taxes by said legislative authority in excess of said charter limitation upon approval by the majority of the electors of said municipal corporation voting thereon at a November election.

For the purpose of calculating the ten-mill limitation and the distribution of taxes under section 5705.32 of the Revised Code within such limitation to counties, boards of education, and townships, the tax rate in each such municipal corporation is deemed to be the same as the average rate allowed to such municipal corporation within such limitation, or the fifteen-mill limitation prescribed by law prior to January 1, 1934, for the three years next preceding the year in which a charter provision has originally taken effect, except that:

(A) For the purpose of computing such average rate the annual rate allowed in the year 1933 or in any year prior thereto for the purposes of the next succeeding year shall be taken to be two thirds of the rate actually allowed in each such year for such purposes.

(B) If the rate actually levied by a municipal corporation for current operating expenses within the ten-mill limitation whether pursuant to the provisions of the Revised Code or pursuant to any provision of the charter of such municipal corporation or any ordinance enacted under authority of such a charter, whereby a part of the taxes levied by such corporation are apportioned to the ten-mill limitation is less than such average rate, then the rate actually levied within the ten-mill limitation shall be considered the rate of the municipal corporation for the purpose of calculating said limitation.

Effective Date: 11-04-1959



Section 5705.19 - Resolution relative to tax levy in excess of ten-mill limitation.

This section does not apply to school districts or county school financing districts.

The taxing authority of any subdivision at any time and in any year, by vote of two-thirds of all the members of the taxing authority, may declare by resolution and certify the resolution to the board of elections not less than ninety days before the election upon which it will be voted that the amount of taxes that may be raised within the ten-mill limitation will be insufficient to provide for the necessary requirements of the subdivision and that it is necessary to levy a tax in excess of that limitation for any of the following purposes:

(A) For current expenses of the subdivision, except that the total levy for current expenses of a detention facility district or district organized under section 2151.65 of the Revised Code shall not exceed two mills and that the total levy for current expenses of a combined district organized under sections 2151.65 and 2152.41 of the Revised Code shall not exceed four mills;

(B) For the payment of debt charges on certain described bonds, notes, or certificates of indebtedness of the subdivision issued subsequent to January 1, 1925;

(C) For the debt charges on all bonds, notes, and certificates of indebtedness issued and authorized to be issued prior to January 1, 1925;

(D) For a public library of, or supported by, the subdivision under whatever law organized or authorized to be supported;

(E) For a municipal university, not to exceed two mills over the limitation of one mill prescribed in section 3349.13 of the Revised Code;

(F) For the construction or acquisition of any specific permanent improvement or class of improvements that the taxing authority of the subdivision may include in a single bond issue;

(G) For the general construction, reconstruction, resurfacing, and repair of streets, roads, and bridges in municipal corporations, counties, or townships;

(H) For parks and recreational purposes;

(I) For the purpose of providing and maintaining fire apparatus, appliances, buildings, or sites therefor, or sources of water supply and materials therefor, or the establishment and maintenance of lines of fire alarm telegraph, or the payment of firefighting companies or permanent, part-time, or volunteer firefighting, emergency medical service, administrative, or communications personnel to operate the same, including the payment of any employer contributions required for such personnel under section 145.48 or 742.34 of the Revised Code, or the purchase of ambulance equipment, or the provision of ambulance, paramedic, or other emergency medical services operated by a fire department or firefighting company;

(J) For the purpose of providing and maintaining motor vehicles, communications, other equipment, buildings, and sites for such buildings used directly in the operation of a police department, or the payment of salaries of permanent or part-time police, communications, or administrative personnel to operate the same, including the payment of any employer contributions required for such personnel under section 145.48 or 742.33 of the Revised Code, or the payment of the costs incurred by townships as a result of contracts made with other political subdivisions in order to obtain police protection, or the provision of ambulance or emergency medical services operated by a police department;

(K) For the maintenance and operation of a county home or detention facility;

(L) For community mental retardation and developmental disabilities programs and services pursuant to Chapter 5126. of the Revised Code, except that the procedure for such levies shall be as provided in section 5705.222 of the Revised Code;

(M) For regional planning;

(N) For a county's share of the cost of maintaining and operating schools, district detention facilities, forestry camps, or other facilities, or any combination thereof, established under section 2151.65 or 2152.41 of the Revised Code or both of those sections;

(O) For providing for flood defense, providing and maintaining a flood wall or pumps, and other purposes to prevent floods;

(P) For maintaining and operating sewage disposal plants and facilities;

(Q) For the purpose of purchasing, acquiring, constructing, enlarging, improving, equipping, repairing, maintaining, or operating, or any combination of the foregoing, a county transit system pursuant to sections 306.01 to 306.13 of the Revised Code, or of making any payment to a board of county commissioners operating a transit system or a county transit board pursuant to section 306.06 of the Revised Code;

(R) For the subdivision's share of the cost of acquiring or constructing any schools, forestry camps, detention facilities, or other facilities, or any combination thereof, under section 2151.65 or 2152.41 of the Revised Code or both of those sections;

(S) For the prevention, control, and abatement of air pollution;

(T) For maintaining and operating cemeteries;

(U) For providing ambulance service, emergency medical service, or both;

(V) For providing for the collection and disposal of garbage or refuse, including yard waste;

(W) For the payment of the police officer employers' contribution or the firefighter employers' contribution required under sections 742.33 and 742.34 of the Revised Code;

(X) For the construction and maintenance of a drainage improvement pursuant to section 6131.52 of the Revised Code;

(Y) For providing or maintaining senior citizens services or facilities as authorized by section 307.694, 307.85, 505.70, or 505.706 or division (EE) of section 717.01 of the Revised Code;

(Z) For the provision and maintenance of zoological park services and facilities as authorized under section 307.76 of the Revised Code;

(AA) For the maintenance and operation of a free public museum of art, science, or history;

(BB) For the establishment and operation of a 9-1-1 system, as defined in section 5507.01 of the Revised Code;

(CC) For the purpose of acquiring, rehabilitating, or developing rail property or rail service. As used in this division, "rail property" and "rail service" have the same meanings as in section 4981.01 of the Revised Code. This division applies only to a county, township, or municipal corporation.

(DD) For the purpose of acquiring property for, constructing, operating, and maintaining community centers as provided for in section 755.16 of the Revised Code;

(EE) For the creation and operation of an office or joint office of economic development, for any economic development purpose of the office, and to otherwise provide for the establishment and operation of a program of economic development pursuant to sections 307.07 and 307.64 of the Revised Code, or to the extent that the expenses of a county land reutilization corporation organized under Chapter 1724. of the Revised Code are found by the board of county commissioners to constitute the promotion of economic development, for the payment of such operations and expenses;

(FF) For the purpose of acquiring, establishing, constructing, improving, equipping, maintaining, or operating, or any combination of the foregoing, a township airport, landing field, or other air navigation facility pursuant to section 505.15 of the Revised Code;

(GG) For the payment of costs incurred by a township as a result of a contract made with a county pursuant to section 505.263 of the Revised Code in order to pay all or any part of the cost of constructing, maintaining, repairing, or operating a water supply improvement;

(HH) For a board of township trustees to acquire, other than by appropriation, an ownership interest in land, water, or wetlands, or to restore or maintain land, water, or wetlands in which the board has an ownership interest, not for purposes of recreation, but for the purposes of protecting and preserving the natural, scenic, open, or wooded condition of the land, water, or wetlands against modification or encroachment resulting from occupation, development, or other use, which may be styled as protecting or preserving "greenspace" in the resolution, notice of election, or ballot form. Except as otherwise provided in this division, land is not acquired for purposes of recreation, even if the land is used for recreational purposes, so long as no building, structure, or fixture used for recreational purposes is permanently attached or affixed to the land. Except as otherwise provided in this division, land that previously has been acquired in a township for these greenspace purposes may subsequently be used for recreational purposes if the board of township trustees adopts a resolution approving that use and no building, structure, or fixture used for recreational purposes is permanently attached or affixed to the land. The authorization to use greenspace land for recreational use does not apply to land located in a township that had a population, at the time it passed its first greenspace levy, of more than thirty-eight thousand within a county that had a population, at that time, of at least eight hundred sixty thousand.

(II) For the support by a county of a crime victim assistance program that is provided and maintained by a county agency or a private, nonprofit corporation or association under section 307.62 of the Revised Code;

(JJ) For any or all of the purposes set forth in divisions (I) and (J) of this section. This division applies only to a township.

(KK) For a countywide public safety communications system under section 307.63 of the Revised Code. This division applies only to counties.

(LL) For the support by a county of criminal justice services under section 307.45 of the Revised Code;

(MM) For the purpose of maintaining and operating a jail or other detention facility as defined in section 2921.01 of the Revised Code;

(NN) For purchasing, maintaining, or improving, or any combination of the foregoing, real estate on which to hold agricultural fairs. This division applies only to a county.

(OO) For constructing, rehabilitating, repairing, or maintaining sidewalks, walkways, trails, bicycle pathways, or similar improvements, or acquiring ownership interests in land necessary for the foregoing improvements;

(PP) For both of the purposes set forth in divisions (G) and (OO) of this section.

(QQ) For both of the purposes set forth in divisions (H) and (HH) of this section. This division applies only to a township.

(RR) For the legislative authority of a municipal corporation, board of county commissioners of a county, or board of township trustees of a township to acquire agricultural easements, as defined in section 5301.67 of the Revised Code, and to supervise and enforce the easements.

(SS) For both of the purposes set forth in divisions (BB) and (KK) of this section. This division applies only to a county.

(TT) For the maintenance and operation of a facility that is organized in whole or in part to promote the sciences and natural history under section 307.761 of the Revised Code.

(UU) For the creation and operation of a county land reutilization corporation and for any programs or activities of the corporation found by the board of directors of the corporation to be consistent with the purposes for which the corporation is organized;

(VV) For construction and maintenance of improvements and expenses of soil and water conservation district programs under Chapter 1515. of the Revised Code;

(WW) For the Ohio cooperative extension service fund created under section 3335.35 of the Revised Code for the purposes prescribed under section 3335.36 of the Revised Code for the benefit of the citizens of a county. This division applies only to a county.

(XX) For a municipal corporation that withdraws or proposes by resolution to withdraw from a regional transit authority under section 306.55 of the Revised Code to provide transportation services for the movement of persons within, from, or to the municipal corporation.

The resolution shall be confined to the purpose or purposes described in one division of this section, to which the revenue derived therefrom shall be applied. The existence in any other division of this section of authority to levy a tax for any part or all of the same purpose or purposes does not preclude the use of such revenues for any part of the purpose or purposes of the division under which the resolution is adopted.

The resolution shall specify the amount of the increase in rate that it is necessary to levy, the purpose of that increase in rate, and the number of years during which the increase in rate shall be in effect, which may or may not include a levy upon the duplicate of the current year. The number of years may be any number not exceeding five, except as follows:

(1) When the additional rate is for the payment of debt charges, the increased rate shall be for the life of the indebtedness.

(2) When the additional rate is for any of the following, the increased rate shall be for a continuing period of time:

(a) For the current expenses for a detention facility district, a district organized under section 2151.65 of the Revised Code, or a combined district organized under sections 2151.65 and 2152.41 of the Revised Code;

(b) For providing a county's share of the cost of maintaining and operating schools, district detention facilities, forestry camps, or other facilities, or any combination thereof, established under section 2151.65 or 2152.41 of the Revised Code or under both of those sections.

(3) When the additional rate is for either of the following, the increased rate may be for a continuing period of time:

(a) For the purposes set forth in division (I), (J), (U), or (KK) of this section;

(b) For the maintenance and operation of a joint recreation district.

(4) When the increase is for the purpose or purposes set forth in division (D), (G), (H), (CC), or (PP) of this section, the tax levy may be for any specified number of years or for a continuing period of time, as set forth in the resolution.

(5) When the additional rate is for the purpose described in division (Z) of this section, the increased rate shall be for any number of years not exceeding ten.

A levy for one of the purposes set forth in division (G), (I), (J), or (U) of this section may be reduced pursuant to section 5705.261 or 5705.31 of the Revised Code. A levy for one of the purposes set forth in division (G), (I), (J), or (U) of this section may also be terminated or permanently reduced by the taxing authority if it adopts a resolution stating that the continuance of the levy is unnecessary and the levy shall be terminated or that the millage is excessive and the levy shall be decreased by a designated amount.

A resolution of a detention facility district, a district organized under section 2151.65 of the Revised Code, or a combined district organized under both sections 2151.65 and 2152.41 of the Revised Code may include both current expenses and other purposes, provided that the resolution shall apportion the annual rate of levy between the current expenses and the other purpose or purposes. The apportionment need not be the same for each year of the levy, but the respective portions of the rate actually levied each year for the current expenses and the other purpose or purposes shall be limited by the apportionment.

Whenever a board of county commissioners, acting either as the taxing authority of its county or as the taxing authority of a sewer district or subdistrict created under Chapter 6117. of the Revised Code, by resolution declares it necessary to levy a tax in excess of the ten-mill limitation for the purpose of constructing, improving, or extending sewage disposal plants or sewage systems, the tax may be in effect for any number of years not exceeding twenty, and the proceeds of the tax, notwithstanding the general provisions of this section, may be used to pay debt charges on any obligations issued and outstanding on behalf of the subdivision for the purposes enumerated in this paragraph, provided that any such obligations have been specifically described in the resolution.

A resolution adopted by the legislative authority of a municipal corporation that is for the purpose in division (XX) of this section may be combined with the purpose provided in section 306.55 of the Revised Code, by vote of two-thirds of all members of the legislative authority. The legislative authority may certify the resolution to the board of elections as a combined question. The question appearing on the ballot shall be as provided in section 5705.252 of the Revised Code.

The resolution shall go into immediate effect upon its passage, and no publication of the resolution is necessary other than that provided for in the notice of election.

When the electors of a subdivision or, in the case of a qualifying library levy for the support of a library association or private corporation, the electors of the association library district, have approved a tax levy under this section, the taxing authority of the subdivision may anticipate a fraction of the proceeds of the levy and issue anticipation notes in accordance with section 5705.191 or 5705.193 of the Revised Code.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-11-2004; 03-30-2006; 2008 HB385 09-12-2008; 2008 SB353 04-07-2009



Section 5705.191 - Levy in excess of ten-mill limitation - political subdivisions other than schools.

The taxing authority of any subdivision, other than the board of education of a school district or the taxing authority of a county school financing district, by a vote of two-thirds of all its members, may declare by resolution that the amount of taxes that may be raised within the ten-mill limitation by levies on the current tax duplicate will be insufficient to provide an adequate amount for the necessary requirements of the subdivision, and that it is necessary to levy a tax in excess of such limitation for any of the purposes in section 5705.19 of the Revised Code, or to supplement the general fund for the purpose of making appropriations for one or more of the following purposes: public assistance, human or social services, relief, welfare, hospitalization, health, and support of general hospitals, and that the question of such additional tax levy shall be submitted to the electors of the subdivision at a general, primary, or special election to be held at a time therein specified. In the case of a qualifying library levy for the support of a library association or private corporation, the question of the levy shall be submitted to the electors of the association library district. Such resolution shall not include a levy on the current tax list and duplicate unless such election is to be held at or prior to the general election day of the current tax year. Such resolution shall conform to the requirements of section 5705.19 of the Revised Code, except that a levy to supplement the general fund for the purposes of public assistance, human or social services, relief, welfare, hospitalization, health, or the support of general or tuberculosis hospitals may not be for a longer period than ten years. All other levies under this section may not be for a longer period than five years unless a longer period is permitted by section 5705.19 of the Revised Code, and the resolution shall specify the date of holding such election, which shall not be earlier than ninety days after the adoption and certification of such resolution. The resolution shall go into immediate effect upon its passage and no publication of the same is necessary other than that provided for in the notice of election. A copy of such resolution, immediately after its passage, shall be certified to the board of elections of the proper county or counties in the manner provided by section 5705.25 of the Revised Code, and such section shall govern the arrangements for the submission of such question and other matters with respect to such election, to which section 5705.25 of the Revised Code refers, excepting that such election shall be held on the date specified in the resolution, which shall be consistent with the requirements of section 3501.01 of the Revised Code, provided that only one special election for the submission of such question may be held in any one calendar year and provided that a special election may be held upon the same day a primary election is held. Publication of notice of that election shall be made in a newspaper of general circulation in the county once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election.

If a majority of the electors voting on the question vote in favor thereof, the taxing authority of the subdivision may make the necessary levy within such subdivision or, in the case of a qualifying library levy for the support of a library association or private corporation, within the association library district, at the additional rate or at any lesser rate outside the ten-mill limitation on the tax list and duplicate for the purpose stated in the resolution. Such tax levy shall be included in the next annual tax budget that is certified to the county budget commission.

After the approval of such a levy by the electors, the taxing authority of the subdivision may anticipate a fraction of the proceeds of such levy and issue anticipation notes. In the case of a continuing levy that is not levied for the purpose of current expenses, notes may be issued at any time after approval of the levy in an amount not more than fifty per cent of the total estimated proceeds of the levy for the succeeding ten years, less an amount equal to the fraction of the proceeds of the levy previously anticipated by the issuance of anticipation notes. In the case of a levy for a fixed period that is not for the purpose of current expenses, notes may be issued at any time after approval of the levy in an amount not more than fifty per cent of the total estimated proceeds of the levy throughout the remaining life of the levy, less an amount equal to the fraction of the proceeds of the levy previously anticipated by the issuance of anticipation notes. In the case of a levy for current expenses, notes may be issued after the approval of the levy by the electors and prior to the time when the first tax collection from the levy can be made. Such notes may be issued in an amount not more than fifty per cent of the total estimated proceeds of the levy throughout the term of the levy in the case of a levy for a fixed period, or fifty per cent of the total estimated proceeds for the first ten years of the levy in the case of a continuing levy.

No anticipation notes that increase the net indebtedness of a county may be issued without the prior consent of the board of county commissioners of that county. The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not exceeding the life of the levy anticipated, and may have a principal payment in the year of their issuance.

"Taxing authority" and "subdivision" have the same meanings as in section 5705.01 of the Revised Code.

This section is supplemental to and not in derogation of sections 5705.20, 5705.21, and 5705.22 of the Revised Code.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.7,SB 79, §1, eff. 10/6/2009.

Effective Date: 10-10-2000; 09-05-2005; 06-01-2006



Section 5705.192 - Replacement levies.

(A) For the purposes of this section only, "taxing authority" includes a township board of park commissioners appointed under section 511.18 of the Revised Code.

(B) A taxing authority may propose to replace an existing levy that the taxing authority is authorized to levy, regardless of the section of the Revised Code under which the authority is granted, except a school district emergency levy proposed pursuant to sections 5705.194 to 5705.197 of the Revised Code. The taxing authority may propose to replace the existing levy in its entirety at the rate at which it is authorized to be levied; may propose to replace a portion of the existing levy at a lesser rate; or may propose to replace the existing levy in its entirety and increase the rate at which it is levied. If the taxing authority proposes to replace an existing levy, the proposed levy shall be called a replacement levy and shall be so designated on the ballot. Except as otherwise provided in this division, a replacement levy shall be limited to the purpose of the existing levy, and shall appear separately on the ballot from, and shall not be conjoined with, the renewal of any other existing levy. In the case of an existing school district levy imposed under section 5705.21 of the Revised Code for the purpose specified in division (F) of section 5705.19 of the Revised Code, the replacement for that existing levy may be for the same purpose or for the purpose of general permanent improvements as defined in section 5705.21 of the Revised Code.

The resolution proposing a replacement levy shall specify the purpose of the levy; its proposed rate expressed in mills; whether the proposed rate is the same as the rate of the existing levy, a reduction, or an increase; the extent of any reduction or increase expressed in mills; the first calendar year in which the levy will be due; and the term of the levy, expressed in years or, if applicable, that it will be levied for a continuing period of time.

The sections of the Revised Code governing the maximum rate and term of the existing levy, the contents of the resolution that proposed the levy, the adoption of the resolution, the arrangements for the submission of the question of the levy, and notice of the election also govern the respective provisions of the proposal to replace the existing levy, except as provided in divisions (B)(1) to (3) of this section:

(1) In the case of an existing school district levy imposed under section 5705.21 of the Revised Code for the purpose specified in division (F) of section 5705.19 of the Revised Code that is to be replaced by a levy for general permanent improvements, the maximum term of the replacement levy is not limited to the term of the existing levy and may be for a continuing period of time.

(2) The date on which the election is held shall be as follows:

(a) For the replacement of a levy with a fixed term of years, the date of the general election held during the last year the existing levy may be extended on the real and public utility property tax list and duplicate, or the date of any election held in the ensuing year;

(b) For the replacement of a levy imposed for a continuing period of time, the date of any election held in any year after the year the levy to be replaced is first approved by the electors, except that only one election on the question of replacing the levy may be held during any calendar year.

The failure by the electors to approve a proposal to replace a levy imposed for a continuing period of time does not terminate the existing continuing levy.

(3) In the case of an existing school district levy imposed under division (B) of section 5705.21, division (C) of section 5705.212, or division (J) of section 5705.218 of the Revised Code, the rates allocated to the municipal school district and to partnering community schools each may be increased or decreased or remain the same, and the total rate may be increased, decreased, or remain the same.

(C) The form of the ballot at the election on the question of a replacement levy shall be as follows:

"A replacement of a tax for the benefit of .......... (name of subdivision or public library) for the purpose of .......... (the purpose stated in the resolution) at a rate not exceeding .......... mills for each one dollar of valuation, which amounts to .......... (rate expressed in dollars and cents) for each one hundred dollars in valuation, for .......... (number of years levy is to run, or that it will be levied for a continuous period of time)

FOR THE TAX LEVY AGAINST THE TAX LEVY "

If the replacement levy is proposed by a municipal school district to replace an existing tax levied under division (B) of section 5705.21, division (C)(1) of section 5705.212, or division (J) of section 5705.218 of the Revised Code, the form of the ballot shall be modified by adding, after the phrase "each one dollar of valuation," the following: "(of which ...... mills is to be allocated to partnering community schools)."

If the proposal is to replace an existing levy and increase the rate of the existing levy, the form of the ballot shall be changed by adding the words ".......... mills of an existing levy and an increase of .......... mills, to constitute" after the words "a replacement of." If the proposal is to replace only a portion of an existing levy, the form of the ballot shall be changed by adding the words "a portion of an existing levy, being a reduction of .......... mills, to constitute" after the words "a replacement of." If the existing levy is imposed under division (B) of section 5705.21, division (C)(1) of section 5705.212, or division (J) of section 5705.218 of the Revised Code, the form of the ballot also shall state the portion of the total increased rate or of the total rate as reduced that is to be allocated to partnering community schools.

If the tax is to be placed on the tax list of the current tax year, the form of the ballot shall be modified by adding at the end of the form the phrase ", commencing in .......... (first year the replacement tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due)."

The question covered by the resolution shall be submitted as a separate proposition, but may be printed on the same ballot with any other proposition submitted at the same election, other than the election of officers. More than one such question may be submitted at the same election.

(D) Two existing levies, or any portion of those levies, may be combined into one replacement levy, so long as both of the existing levies are for the same purpose and either both are due to expire the same year or both are for a continuing period of time. The question of combining all or portions of the two existing levies into the replacement levy shall appear as one ballot proposition before the electors. If the electors approve the ballot proposition, all or the stated portions of the two existing levies are replaced by one replacement levy.

(E) A levy approved in excess of the ten-mill limitation under this section shall be certified to the tax commissioner. In the first year of a levy approved under this section, the levy shall be extended on the tax lists after the February settlement succeeding the election at which the levy was approved. If the levy is to be placed on the tax lists of the current year, as specified in the resolution providing for its submission, the result of the election shall be certified immediately after the canvass by the board of elections to the taxing authority, which shall forthwith make the necessary levy and certify it to the county auditor, who shall extend it on the tax lists for collection. After the first year, the levy shall be included in the annual tax budget that is certified to the county budget commission.

If notes are authorized to be issued in anticipation of the proceeds of the existing levy, notes may be issued in anticipation of the proceeds of the replacement levy, and such issuance is subject to the terms and limitations governing the issuance of notes in anticipation of the proceeds of the existing levy.

(F) This section does not authorize a tax to be levied in any year after the year in which revenue is not needed for the purpose for which the tax is levied.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 08-16-1999; 03-31-2005

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.193 - County anticipation notes for permanent improvement or class of permanent improvements.

When the electors of a county have approved a tax levy under section 5705.191 of the Revised Code for the purpose of providing funds for the acquisition or construction of a specific permanent improvement or class of permanent improvements for the county, the taxing authority of such county may anticipate a fraction of the proceeds of such levy and from time to time, during the life of such levy, issue anticipation notes in a principal amount not to exceed seventy-five per cent of the estimated proceeds of such levy to be collected after the date of the issuance of such notes, less an amount equal to the proceeds of such levy previously obligated by the issuance of anticipation notes. No anticipation notes that increase the net indebtedness of a county may be issued without the prior consent of the board of county commissioners of that county.

Such notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each remaining year of the life of the levy after the year of their issuance, and may have a principal payment in the year of their issuance.

Effective Date: 09-17-1991



Section 5705.194 - Levy in excess of ten-mill limitation - schools.

The board of education of any city, local, exempted village, cooperative education, or joint vocational school district at any time may declare by resolution that the revenue that will be raised by all tax levies which the district is authorized to impose, when combined with state and federal revenues, will be insufficient to provide for the emergency requirements of the school district or to avoid an operating deficit, and that it is therefore necessary to levy an additional tax in excess of the ten-mill limitation. The resolution shall be confined to a single purpose and shall specify that purpose. If the levy is proposed to renew all or a portion of the proceeds derived from one or more existing levies imposed pursuant to this section, it shall be called a renewal levy and shall be so designated on the ballot. If two or more existing levies are to be included in a single renewal levy but are not scheduled to expire in the same year, the resolution shall specify that the existing levies to be renewed shall not be levied after the year preceding the year in which the renewal levy is first imposed. Notwithstanding the original purpose of any one or more existing levies that are to be in any single renewal levy, the purpose of the renewal levy may be either to avoid an operating deficit or to provide for the emergency requirements of the school district. The resolution shall further specify the amount of money it is necessary to raise for the specified purpose for each calendar year the millage is to be imposed; if a renewal levy, whether the levy is to renew all, or a portion of, the proceeds derived from one or more existing levies; and the number of years in which the millage is to be in effect, which may include a levy upon the current year's tax list. The number of years may be any number not exceeding ten.

The question shall be submitted at a special election on a date specified in the resolution. The date shall not be earlier than eighty days after the adoption and certification of the resolution to the county auditor and shall be consistent with the requirements of section 3501.01 of the Revised Code. A resolution for a renewal levy shall not be placed on the ballot unless the question is submitted on a date on which a special election may be held under division (D) of section 3501.01 of the Revised Code, except for the first Tuesday after the first Monday in February and August, during the last year the levy to be renewed may be extended on the real and public utility property tax list and duplicate, or at any election held in the ensuing year, except that if the resolution proposes renewing two or more existing levies, the question shall be submitted on the date of the general or primary election held during the last year at least one of the levies to be renewed may be extended on that list and duplicate, or at any election held during the ensuing year. For purposes of this section, a levy shall be considered to be an "existing levy" through the year following the last year it can be placed on the real and public utility property tax list and duplicate.

The submission of questions to the electors under this section is subject to the limitation on the number of election dates established by section 5705.214 of the Revised Code.

The resolution shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided for in the notice of election. A copy of the resolution shall immediately after its passing be certified to the county auditor of the proper county. Section 5705.195 of the Revised Code shall govern the arrangements for the submission of questions to the electors under this section and other matters concerning the election. Publication of notice of the election shall be made in one newspaper of general circulation in the county once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. If a majority of the electors voting on the question submitted in an election vote in favor of the levy, the board of education of the school district may make the additional levy necessary to raise the amount specified in the resolution for the purpose stated in the resolution. The tax levy shall be included in the next tax budget that is certified to the county budget commission.

After the approval of the levy and prior to the time when the first tax collection from the levy can be made, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in an amount not exceeding the total estimated proceeds of the levy to be collected during the first year of the levy.

The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have principal payment in the year of their issuance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-16-1999; 06-01-2006; 2008 HB562 09-22-2008



Section 5705.195 - Calculation of millage and years school levy shall run.

Within five days after the resolution is certified to the county auditor as provided by section 5705.194 of the Revised Code, the auditor shall calculate and certify to the taxing authority the annual levy, expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, throughout the life of the levy which will be required to produce the annual amount set forth in the resolution assuming that the amount of the tax list of such subdivision remains throughout the life of the levy the same as the amount of the tax list for the current year, and if this is not determined, the estimated amount submitted by the auditor to the county budget commission. When considering the tangible personal property component of the tax valuation of the subdivision, the county auditor shall take into account the assessment percentages prescribed in section 5711.22 of the Revised Code. The tax commissioner may issue rules, orders, or instructions directing how the assessment percentages must be utilized.

Upon receiving the certification from the county auditor, if the taxing authority desires to proceed with the submission of the question it shall, not less than ninety days before the day of such election, certify its resolution, together with the amount of the average tax levy, expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, estimated by the auditor, and the number of years the levy is to run to the board of elections of the county which shall prepare the ballots and make other necessary arrangements for the submission of the question to the voters of the subdivision.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 05-07-1986; 03-30-2006



Section 5705.196 - Submitting school levy to electors.

The election provided for in section 5705.194 of the Revised Code shall be held at the regular places for voting in the district, and shall be conducted, canvassed, and certified in the same manner as regular elections in the district for the election of county officers, provided that in any such election in which only part of the electors of a precinct are qualified to vote, the board of elections may assign voters in such part to an adjoining precinct. Such an assignment may be made to an adjoining precinct in another county with the consent and approval of the board of elections of such other county. Notice of the election shall be published in one newspaper of general circulation in the district once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. Such notice shall state the annual proceeds of the proposed levy, the purpose for which such proceeds are to be used, the number of years during which the levy shall run, and the estimated average additional tax rate expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, outside the limitation imposed by Section 2 of Article XII, Ohio Constitution, as certified by the county auditor.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-17-1971; 06-01-2006



Section 5705.197 - Form of ballot.

The form of the ballot to be used at the election provided for in section 5705.195 of the Revised Code shall be as follows:

"Shall a levy be imposed by the . . . . . . . . . . (here insert name of school district) for the purpose of . . . . . . . . . . (here insert purpose of levy) in the sum of . . . . . . . . . . (here insert annual amount the levy is to produce) and a levy of taxes to be made outside of the ten-mill limitation estimated by the county auditor to average . . . . . . . . . . (here insert number of mills) mills for each one dollar of valuation, which amounts to . . . . . . . . . . (here insert rate expressed in dollars and cents) for each one hundred dollars of valuation, for a period of . . . . . . . . . . (here insert the number of years the millage is to be imposed) years?

FOR THE TAX LEVY

AGAINST THE TAX LEVY

The purpose for which the tax is to be levied shall be printed in the space indicated, in boldface type of at least twice the size of the type immediately surrounding it.

If the tax is to be placed on the current tax list, the form of the ballot shall be modified by adding, after "years," the phrase ", commencing in . . . . . . . . . . (first year the tax is to be levied), first due in calendar year . . . . . . . . . . (first calendar year in which the tax shall be due)."

If the levy submitted is a proposal to renew all or a portion of an existing levy, the form of the ballot specified in this section may be changed by adding the following at the beginning of the form, after the words "shall a levy" :

(A) "Renewing an existing levy" in the case of a proposal to renew an existing levy in the same amount;

(B) "Renewing . . . . . . . . . . dollars and providing an increase of . . . . . . . . . . dollars" in the case of an increase;

(C) "Renewing part of an existing levy, being a reduction of . . . . . . . . . . dollars" in the case of a renewal of only part of an existing levy.

If the levy submitted is a proposal to renew all or a portion of more than one existing levy, the form of the ballot may be changed in any of the manners provided in division (A), (B), or (C) of this section, or any combination of those manners, as appropriate, so long as the form of the ballot reflects the number of levies to be renewed, whether the amount of any of the levies will be increased or decreased, the amount of any such increase or decrease for each levy, and that none of the existing levies to be renewed will be levied after the year preceding the year in which the renewal levy is first imposed. The form of the ballot shall be changed by adding the following statement after "for a period of ..... years?" and before "For the Tax Levy" and "Against the Tax Levy" :

"If approved, any remaining tax years on any of the above ..... (here insert the number of existing levies) existing levies will not be collected after ..... (here insert the current tax year or, if not the current tax year, the applicable tax year)."

Effective Date: 08-16-1999



Section 5705.198 - Tax levy by joint recreation district.

The taxing authority of a joint recreation district may levy a tax approved by the electors for the purpose stated in division (H) of section 5705.19 of the Revised Code and for a continuing period of time, and in accordance with that section. After the approval at any time of a levy for that purpose by vote, the taxing authority of a joint recreation district may anticipate a fraction of the proceeds of that levy and, from time to time during the life of the levy, issue anticipation notes. The aggregate principal payments on all such anticipation notes to be made in any calendar year shall not exceed fifty per cent of the anticipated proceeds from the levy for that year, and no anticipation note shall mature later than the thirty-first day of December of the fifth calendar year following the calendar year in which that note is issued. Such notes shall be issued as provided in section 133.24 of the Revised Code.

Effective Date: 09-17-1991



Section 5705.199 - School levy in excess of ten-mill limitation.

(A) At any time the board of education of a city, local, exempted village, cooperative education, or joint vocational school district, by a vote of two-thirds of all its members, may declare by resolution that the revenue that will be raised by all tax levies that the district is authorized to impose, when combined with state and federal revenues, will be insufficient to provide for the necessary requirements of the school district, and that it is therefore necessary to levy a tax in excess of the ten-mill limitation for the purpose of providing for the necessary requirements of the school district. Such a levy shall be proposed as a substitute for all or a portion of one or more existing levies imposed under sections 5705.194 to 5705.197 of the Revised Code or under this section, by levying a tax as follows:

(1) In the initial year the levy is in effect, the levy shall be in a specified amount of money equal to the aggregate annual dollar amount of proceeds derived from the levy or levies, or portion thereof, being substituted.

(2) In each subsequent year the levy is in effect, the levy shall be in a specified amount of money equal to the sum of the following:

(a) The dollar amount of the proceeds derived from the levy in the prior year; and

(b) The dollar amount equal to the product of the total taxable value of all taxable real property in the school district in the then-current year, excluding carryover property as defined in section 319.301 of the Revised Code, multiplied by the annual levy, expressed in mills for each one dollar of valuation, that was required to produce the annual dollar amount of the levy under this section in the prior year; provided, that the amount under division (A)(2)(b) of this section shall not be less than zero.

(B) The resolution proposing the substitute levy shall specify the annual dollar amount the levy is to produce in its initial year; the first calendar year in which the levy will be due; and the term of the levy expressed in years, which may be any number not exceeding ten, or for a continuing period of time. The resolution shall specify the date of holding the election, which shall not be earlier than ninety days after certification of the resolution to the board of elections, and which shall be consistent with the requirements of section 3501.01 of the Revised Code. If two or more existing levies are to be included in a single substitute levy, but are not scheduled to expire in the same year, the resolution shall specify that the existing levies to be substituted shall not be levied after the year preceding the year in which the substitute levy is first imposed.

The resolution shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided for in the notice of election. A copy of the resolution shall immediately after its passage be certified to the county auditor in the manner provided by section 5705.195 of the Revised Code, and sections 5705.194 and 5705.196 of the Revised Code shall govern the arrangements for the submission of the question and other matters concerning the notice of election and the election, except as may be provided otherwise in this section.

(C) The form of the ballot to be used at the election on the question of a levy under this section shall be as follows:

"Shall a tax levy substituting for an existing levy be imposed by the .......... (here insert name of school district) for the purpose of providing for the necessary requirements of the school district in the initial sum of .......... (here insert the annual dollar amount the levy is to produce in its initial year), and a levy of taxes be made outside of the ten-mill limitation estimated by the county auditor to require .......... (here insert number of mills) mills for each one dollar of valuation, which amounts to .......... (here insert rate expressed in dollars and cents) for each one hundred dollars of valuation for the initial year of the tax, for a period of .......... (here insert the number of years the levy is to be imposed, or that it will be levied for a continuing period of time), commencing in .......... (first year the tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due), with the sum of such tax to increase only if and as new land or real property improvements not previously taxed by the school district are added to its tax list?

FOR THE TAX LEVY

AGAINST THE TAX LEVY "

If the levy submitted is a proposal to substitute all or a portion of more than one existing levy, the form of the ballot may be changed so long as the ballot reflects the number of levies to be substituted and that none of the existing levies to be substituted will be levied after the year preceding the year in which the substitute levy is first imposed. The form of the ballot shall be modified by substituting the statement "Shall a tax levy substituting for an existing levy" with "Shall a tax levy substituting for existing levies" and adding the following statement after "added to its tax list?" and before "For the Tax Levy":

"If approved, any remaining tax years on any of the .......... (here insert the number of existing levies) existing levies will not be collected after .......... (here insert the current tax year or, if not the current tax year, the applicable tax year)."

(D) The submission of questions to the electors under this section is subject to the limitation on the number of election dates established by section 5705.214 of the Revised Code.

(E) If a majority of the electors voting on the question so submitted in an election vote in favor of the levy, the board of education may make the necessary levy within the school district at the rate and for the purpose stated in the resolution. The tax levy shall be included in the next tax budget that is certified to the county budget commission.

(F) A levy for a continuing period of time may be decreased pursuant to section 5705.261 of the Revised Code.

(G) A levy under this section substituting for all or a portion of one or more existing levies imposed under sections 5705.194 to 5705.197 of the Revised Code or under this section shall be treated as having renewed the levy or levies being substituted for purposes of the payments made under sections 5751.20 to 5751.22 of the Revised Code.

(H) After the approval of a levy on the current tax list and duplicate, and prior to the time when the first tax collection from the levy can be made, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the levy to be collected during the first year of the levy. The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 2008 HB562 09-22-2008



Section 5705.20 - Special levy for tuberculosis treatment or clinics.

The board of county commissioners of any county, in any year, after providing the normal and customary percentage of the total general fund appropriations for the support of the tuberculosis treatment specified under section 339.73 of the Revised Code or for the support of tuberculosis clinics established pursuant to section 339.76 of the Revised Code, by vote of two-thirds of all the members of said board may declare by resolution that the amount of taxes which may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for that support, and that it is necessary to levy a tax in excess of the ten-mill limitation to supplement such general fund appropriations for such purpose, but the total levy for this purpose shall not exceed sixty-five one hundredths of a mill.

Such resolution shall conform to section 5705.19 of the Revised Code and be certified to the board of elections not less than ninety days before the general election and submitted in the manner provided in section 5705.25 of the Revised Code.

If the majority of electors voting on a levy to supplement general fund appropriations for the support of the tuberculosis treatment specified under section 339.73 of the Revised Code or for the support of tuberculosis clinics established pursuant to section 339.76 of the Revised Code, vote in favor thereof, the board of said county may levy a tax within such county at the additional rate in excess of the ten-mill limitation during the period and for the purpose stated in the resolution or at any less rate or for any of said years.

If a tax was levied under this section for the support of tuberculosis clinics before October 10, 2000, the levy may be renewed for that purpose on or after October 10, 2000, in accordance with section 5705.25 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-10-2000



Section 5705.21 - Special election on additional school district levy.

(A) At any time, the board of education of any city, local, exempted village, cooperative education, or joint vocational school district, by a vote of two-thirds of all its members, may declare by resolution that the amount of taxes which may be raised within the ten-mill limitation by levies on the current tax duplicate will be insufficient to provide an adequate amount for the necessary requirements of the school district, that it is necessary to levy a tax in excess of such limitation for one of the purposes specified in division (A), (D), (F), (H), or (DD) of section 5705.19 of the Revised Code, for general permanent improvements, for the purpose of operating a cultural center, or for the purpose of providing education technology, and that the question of such additional tax levy shall be submitted to the electors of the school district at a special election on a day to be specified in the resolution. In the case of a qualifying library levy for the support of a library association or private corporation, the question shall be submitted to the electors of the association library district. If the resolution states that the levy is for the purpose of operating a cultural center, the ballot shall state that the levy is "for the purpose of operating the .......... (name of cultural center)."

As used in this division, "cultural center" means a freestanding building, separate from a public school building, that is open to the public for educational, musical, artistic, and cultural purposes; "education technology" means, but is not limited to, computer hardware, equipment, materials, and accessories, equipment used for two-way audio or video, and software; and "general permanent improvements" means permanent improvements without regard to the limitation of division (F) of section 5705.19 of the Revised Code that the improvements be a specific improvement or a class of improvements that may be included in a single bond issue.

A resolution adopted under this division shall be confined to a single purpose and shall specify the amount of the increase in rate that it is necessary to levy, the purpose of the levy, and the number of years during which the increase in rate shall be in effect. The number of years may be any number not exceeding five or, if the levy is for current expenses of the district or for general permanent improvements, for a continuing period of time.

(B)

(1) The board of education of a municipal school district, by resolution, may declare that it is necessary to levy a tax in excess of the ten-mill limitation for the purpose of paying the current expenses of the district and of partnering community schools and that the question of the additional tax levy shall be submitted to the electors of the school district at a special election on a day to be specified in the resolution. The resolution shall state the purpose of the levy, the rate of the tax expressed in mills per dollar of taxable value, the number of such mills to be levied for the current expenses of the partnering community schools and the number of such mills to be levied for the current expenses of the school district, the number of years the tax will be levied, and the first year the tax will be levied. The number of years the tax may be levied may be any number not exceeding ten years, or for a continuing period of time.

The levy of a tax for the current expenses of a partnering community school under this section and the distribution of proceeds from the tax by a municipal school district to partnering community schools is hereby determined to be a proper public purpose.

(2) The form of the ballot at an election held pursuant to division (B) of this section shall be as follows:

"Shall a levy be imposed by the ......... (insert the name of the municipal school district) for the purpose of current expenses of the school district and of partnering community schools at a rate not exceeding ...... (insert the number of mills) mills for each one dollar of valuation (of which ...... (insert the number of mills to be allocated to partnering community schools) mills is to be allocated to partnering community schools), which amounts to ....... (insert the rate expressed in dollars and cents) for each one hundred dollars of valuation, for ...... (insert the number of years the levy is to be imposed, or that it will be levied for a continuing period of time), beginning ...... (insert first year the tax is to be levied), which will first be payable in calendar year ...... (insert the first calendar year in which the tax would be payable)?

FOR THE TAX LEVY

AGAINST THE TAX LEVY

"

(3) Upon each receipt of a tax distribution by the municipal school district, the board of education shall credit the portion allocated to partnering community schools to the partnering community schools fund. All income from the investment of money in the partnering community schools fund shall be credited to that fund.

Not more than forty-five days after the municipal school district receives and deposits each tax distribution, the board of education shall distribute the partnering community schools amount among the then qualifying community schools. From each tax distribution, each such partnering community school shall receive a portion of the partnering community schools amount in the proportion that the number of its resident students bears to the aggregate number of resident students of all such partnering community schools as of the date of receipt and deposit of the tax distribution. For the purposes of this division, the number of resident students shall be the number of such students reported under section 3317.03 of the Revised Code and established by the department of education as of the date of receipt and deposit of the tax distribution.

(4) To the extent an agreement whereby the municipal school district and a community school endorse each other's programs is necessary for the community school to qualify as a partnering community school under division (B)(6)(b) of this section, the board of education of the school district shall certify to the department of education the agreement along with the determination that such agreement satisfies the requirements of that division. The board's determination is conclusive.

(5) For the purposes of Chapter 3317. of the Revised Code or other laws referring to the "taxes charged and payable" for a school district, the taxes charged and payable for a municipal school district that levies a tax under division (B) of this section includes only the taxes charged and payable under that levy for the current expenses of the school district, and does not include the taxes charged and payable for the current expenses of partnering community schools. The taxes charged and payable for the current expenses of partnering community schools shall not affect the calculation of "state education aid" as defined in section 5751.20 of the Revised Code.

(6) As used in division (B) of this section:

(a) "Municipal school district" has the same meaning as in section 3311.71 of the Revised Code.

(b) "Partnering community school" means a community school established under Chapter 3314. of the Revised Code that is located within the territory of the municipal school district and that either is sponsored by the district or is a party to an agreement with the district whereby the district and the community school endorse each other's programs.

(c) "Partnering community schools amount" means the product obtained, as of the receipt and deposit of the tax distribution, by multiplying the amount of a tax distribution by a fraction, the numerator of which is the number of mills per dollar of taxable value of the property tax to be allocated to partnering community schools, and the denominator of which is the total number of mills per dollar of taxable value authorized by the electors in the election held under division (B) of this section, each as set forth in the resolution levying the tax.

(d) "Partnering community schools fund" means a separate fund established by the board of education of a municipal school district for the deposit of partnering community school amounts under this section.

(e) "Resident student" means a student enrolled in a partnering community school who is entitled to attend school in the municipal school district under section 3313.64 or 3313.65 of the Revised Code.

(f) "Tax distribution" means a distribution of proceeds of the tax authorized by division (B) of this section under section 321.24 of the Revised Code and distributions that are attributable to that tax under sections 323.156 and 4503.068 of the Revised Code or other applicable law.

(C) A resolution adopted under this section shall specify the date of holding the election, which shall not be earlier than ninety days after the adoption and certification of the resolution and which shall be consistent with the requirements of section 3501.01 of the Revised Code.

A resolution adopted under this section may propose to renew one or more existing levies imposed under division (A) or (B) of this section or to increase or decrease a single levy imposed under either such division.

If the board of education imposes one or more existing levies for the purpose specified in division (F) of section 5705.19 of the Revised Code, the resolution may propose to renew one or more of those existing levies, or to increase or decrease a single such existing levy, for the purpose of general permanent improvements.

If the resolution proposes to renew two or more existing levies, the levies shall be levied for the same purpose. The resolution shall identify those levies and the rates at which they are levied. The resolution also shall specify that the existing levies shall not be extended on the tax lists after the year preceding the year in which the renewal levy is first imposed, regardless of the years for which those levies originally were authorized to be levied.

If the resolution proposes to renew an existing levy imposed under division (B) of this section, the rates allocated to the municipal school district and to partnering community schools each may be increased or decreased or remain the same, and the total rate may be increased, decreased, or remain the same. The resolution and notice of election shall specify the number of the mills to be levied for the current expenses of the partnering community schools and the number of the mills to be levied for the current expenses of the municipal school district.

A resolution adopted under this section shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided for in the notice of election. A copy of the resolution shall immediately after its passing be certified to the board of elections of the proper county in the manner provided by section 5705.25 of the Revised Code . That section shall govern the arrangements for the submission of such question and other matters concerning the election to which that section refers, including publication of notice of the election, except that the election shall be held on the date specified in the resolution. In the case of a resolution adopted under division (B) of this section, the publication of notice of that election shall state the number of the mills to be levied for the current expenses of partnering community schools and the number of the mills to be levied for the current expenses of the municipal school district. If a majority of the electors voting on the question so submitted in an election vote in favor of the levy, the board of education may make the necessary levy within the school district or, in the case of a qualifying library levy for the support of a library association or private corporation, within the association library district, at the additional rate, or at any lesser rate in excess of the ten-mill limitation on the tax list, for the purpose stated in the resolution. A levy for a continuing period of time may be reduced pursuant to section 5705.261 of the Revised Code. The tax levy shall be included in the next tax budget that is certified to the county budget commission.

(D)

(1) After the approval of a levy on the current tax list and duplicate for current expenses, for recreational purposes, for community centers provided for in section 755.16 of the Revised Code, or for a public library of the district under division (A) of this section, and prior to the time when the first tax collection from the levy can be made, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the levy to be collected during the first year of the levy.

(2) After the approval of a levy for general permanent improvements for a specified number of years or for permanent improvements having the purpose specified in division (F) of section 5705.19 of the Revised Code, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the levy remaining to be collected in each year over a period of five years after the issuance of the notes.

The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

(3) After approval of a levy for general permanent improvements for a continuing period of time, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the levy to be collected in each year over a specified period of years, not exceeding ten, after the issuance of the notes.

The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed ten years, and may have a principal payment in the year of their issuance.

(4) After the approval of a levy on the current tax list and duplicate under division (B) of this section, and prior to the time when the first tax collection from the levy can be made, the board of education may anticipate a fraction of the proceeds of the levy for the current expenses of the school district and issue anticipation notes in a principal amount not exceeding fifty per cent of the estimated proceeds of the levy to be collected during the first year of the levy and allocated to the school district. The portion of the levy proceeds to be allocated to partnering community schools under that division shall not be included in the estimated proceeds anticipated under this division and shall not be used to pay debt charges on any anticipation notes.

The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

(E) The submission of questions to the electors under this section is subject to the limitation on the number of election dates established by section 5705.214 of the Revised Code.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-16-1999; 03-31-2005; 06-01-2006

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.211 - Special levy for school district current operating expenses.

(A) As used in this section:

(1) "Adjusted charge-off increase" for a tax year means two and two-tenths per cent of the cumulative carryover property value increase.

(2) "Cumulative carryover property value increase" means the sum of the increases in carryover value certified under division (B)(2) of section 3317.015 of the Revised Code and included in a school district's total taxable value in the computation of recognized valuation under division (B) of that section for all fiscal years from the fiscal year that ends in the first tax year a levy under this section is extended on the tax list of real and public utility property until and including the fiscal year that ends in the current tax year.

(3) "Taxes charged and payable" means the taxes charged and payable from a tax levy extended on the real and public utility property tax list and the general list of personal property before any reduction under section 319.302, 323.152, or 323.158 of the Revised Code.

(B) The board of education of a city, local, or exempted village school district may adopt a resolution proposing the levy of a tax in excess of the ten-mill limitation for the purpose of paying the current operating expenses of the district. If the resolution is approved as provided in division (D) of this section, the tax may be levied at such a rate each tax year that the total taxes charged and payable from the levy equals the adjusted charge-off increase for the tax year or equals a lesser amount as prescribed under division (C) of this section. The tax may be levied for a continuing period of time or for a specific number of years, but not fewer than five years, as provided in the resolution. The tax may not be placed on the tax list for a tax year beginning before the first day of January following adoption of the resolution. A board of education may not adopt a resolution under this section proposing to levy a tax under this section concurrently with any other tax levied by the board under this section.

(C) After the first year a tax is levied under this section, the rate of the tax in any year shall not exceed the rate, estimated by the county auditor, that would cause the sums levied from the tax against carryover property to exceed one hundred four per cent of the sums levied from the tax against carryover property in the preceding year. A board of education imposing a tax under this section may specify in the resolution imposing the tax that the percentage shall be less than one hundred four per cent, but the percentage shall not be less than one hundred per cent. At any time after a resolution adopted under this section is approved by a majority of electors as provided in division (D) of this section, the board of education, by resolution, may decrease the percentage specified in the resolution levying the tax.

(D) A resolution adopted under this section shall state that the purpose of the tax is to pay current operating expenses of the district, and shall specify the first year in which the tax is to be levied, the number of years the tax will be levied or that it will be levied for a continuing period of time, and the election at which the question of the tax is to appear on the ballot, which shall be a general or special election consistent with the requirements of section 3501.01 of the Revised Code. If the board of education specifies a percentage less than one hundred four per cent pursuant to division (C) of this section, the percentage shall be specified in the resolution.

Upon adoption of the resolution, the board of education may certify a copy of the resolution to the proper county board of elections. The copy of the resolution shall be certified to the board of elections not later than ninety days before the day of the election at which the question of the tax is to appear on the ballot. Upon receiving a timely certified copy of such a resolution, the board of elections shall make the necessary arrangements for the submission of the question to the electors of the school district, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the school district for the election of members of the board of education. Notice of the election shall be published in a newspaper of general circulation in the school district once per week for four consecutive weeks or as provided in section 7.16 of the Revised Code. The notice shall state that the purpose of the tax is for the current operating expenses of the school district, the first year the tax is to be levied, the number of years the tax is to be levied or that it is to be levied for a continuing period of time, that the tax is to be levied each year in an amount estimated to offset decreases in state base cost funding caused by appreciation in real estate values, and that the estimated additional tax in any year shall not exceed the previous year's by more than four per cent, or a lesser percentage specified in the resolution levying the tax, except for increases caused by the addition of new taxable property.

The question shall be submitted as a separate proposition but may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers.

The form of the ballot shall be substantially as follows:

"An additional tax for the benefit of (name of school district) for the purpose of paying the current operating expenses of the district, for .......... (number of years or for continuing period of time), at a rate sufficient to offset any reduction in basic state funding caused by appreciation in real estate values? This levy will permit variable annual growth in revenue up to .......... (amount specified by school district) per cent for the duration of the levy.

For the tax levy

Against the tax levy "

If a majority of the electors of the school district voting on the question vote in favor of the question, the board of elections shall certify the results of the election to the board of education and to the tax commissioner immediately after the canvass.

(E) When preparing any estimate of the contemplated receipts from a tax levied pursuant to this section for the purposes of sections 5705.28 to 5705.40 of the Revised Code, and in preparing to certify the tax under section 5705.34 of the Revised Code, a board of education authorized to levy such a tax shall use information supplied by the department of education to determine the adjusted charge-off increase for the tax year for which that certification is made. If the board levied a tax under this section in the preceding tax year, the sum to be certified for collection from the tax shall not exceed the sum that would exceed the limitation imposed under division (C) of this section. At the request of the board of education or the treasurer of the school district, the county auditor shall assist the board of education in determining the rate or sum that may be levied under this section.

The board of education shall certify the sum authorized to be levied to the county auditor, and, for the purpose of the county auditor determining the rate at which the tax is to be levied in the tax year, the sum so certified shall be the sum to be raised by the tax unless the sum exceeds the limitation imposed by division (C) of this section. A tax levied pursuant to this section shall not be levied at a rate in excess of the rate estimated by the county auditor to produce the sum certified by the board of education before the reductions under sections 319.302, 323.152, and 323.158 of the Revised Code. Notwithstanding section 5705.34 of the Revised Code, a board of education authorized to levy a tax under this section shall certify the tax to the county auditor before the first day of October of the tax year in which the tax is to be levied, or at a later date as approved by the tax commissioner.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2006



Section 5705.212 - School levy of up to five incremental taxes.

(A)

(1) The board of education of any school district, at any time and by a vote of two-thirds of all of its members, may declare by resolution that the amount of taxes that may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the present and future requirements of the school district, that it is necessary to levy not more than five taxes in excess of that limitation for current expenses, and that each of the proposed taxes first will be levied in a different year, over a specified period of time. The board shall identify the taxes proposed under this section as follows: the first tax to be levied shall be called the "original tax." Each tax subsequently levied shall be called an "incremental tax." The rate of each incremental tax shall be identical, but the rates of such incremental taxes need not be the same as the rate of the original tax. The resolution also shall state that the question of these additional taxes shall be submitted to the electors of the school district at a special election. The resolution shall specify separately for each tax proposed: the amount of the increase in rate that it is necessary to levy, expressed separately for the original tax and each incremental tax; that the purpose of the levy is for current expenses; the number of years during which the original tax shall be in effect; a specification that the last year in which the original tax is in effect shall also be the last year in which each incremental tax shall be in effect; and the year in which each tax first is proposed to be levied. The original tax may be levied for any number of years not exceeding ten, or for a continuing period of time. The resolution shall specify the date of holding the special election, which shall not be earlier than ninety days after the adoption and certification of the resolution and shall be consistent with the requirements of section 3501.01 of the Revised Code.

(2) The board of education, by a vote of two-thirds of all of its members, may adopt a resolution proposing to renew taxes levied other than for a continuing period of time under division (A)(1) of this section. Such a resolution shall provide for levying a tax and specify all of the following:

(a) That the tax shall be called and designated on the ballot as a renewal levy;

(b) The rate of the renewal tax, which shall be a single rate that combines the rate of the original tax and each incremental tax into a single rate. The rate of the renewal tax shall not exceed the aggregate rate of the original and incremental taxes.

(c) The number of years, not to exceed ten, that the renewal tax will be levied, or that it will be levied for a continuing period of time;

(d) That the purpose of the renewal levy is for current expenses;

(e) Subject to the certification and notification requirements of section 5705.251 of the Revised Code, that the question of the renewal levy shall be submitted to the electors of the school district at the general election held during the last year the original tax may be extended on the real and public utility property tax list and duplicate or at a special election held during the ensuing year.

(3) A resolution adopted under division (A)(1) or (2) of this section shall go into immediate effect upon its adoption and no publication of the resolution is necessary other than that provided for in the notice of election. Immediately after its adoption, a copy of the resolution shall be certified to the board of elections of the proper county in the manner provided by division (A) of section 5705.251 of the Revised Code, and that division shall govern the arrangements for the submission of the question and other matters concerning the election to which that section refers. The election shall be held on the date specified in the resolution. If a majority of the electors voting on the question so submitted in an election vote in favor of the taxes or a renewal tax, the board of education, if the original or a renewal tax is authorized to be levied for the current year, immediately may make the necessary levy within the school district at the authorized rate, or at any lesser rate in excess of the ten-mill limitation, for the purpose stated in the resolution. No tax shall be imposed prior to the year specified in the resolution as the year in which it is first proposed to be levied. The rate of the original tax and the rate of each incremental tax shall be cumulative, so that the aggregate rate levied in any year is the sum of the rates of both the original tax and all incremental taxes levied in or prior to that year under the same proposal. A tax levied for a continuing period of time under this section may be reduced pursuant to section 5705.261 of the Revised Code.

(B) Notwithstanding section 133.30 of the Revised Code, after the approval of a tax to be levied in the current or the succeeding year and prior to the time when the first tax collection from that levy can be made, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in an amount not to exceed fifty per cent of the total estimated proceeds of the levy to be collected during the first year of the levy. The notes shall be sold as provided in Chapter 133. of the Revised Code. If anticipation notes are issued, they shall mature serially and in substantially equal amounts during each year over a period not to exceed five years; and the amount necessary to pay the interest and principal as the anticipation notes mature shall be deemed appropriated for those purposes from the levy, and appropriations from the levy by the board of education shall be limited each fiscal year to the balance available in excess of that amount.

If the auditor of state has certified a deficit pursuant to section 3313.483 of the Revised Code, the notes authorized under this section may be sold in accordance with Chapter 133. of the Revised Code, except that the board may sell the notes after providing a reasonable opportunity for competitive bidding.

(C)

(1) The board of education of a municipal school district, at any time and by a vote of two-thirds of all its members, may declare by resolution that it is necessary to levy not more than five taxes in excess of the ten-mill limitation for the current expenses of the school district and of partnering community schools, and that each of the proposed taxes first will be levied in a different year, over a specified period of time. The board shall identify the taxes proposed under this division in the same manner as in division (A)(1) of this section. The rate of each incremental tax shall be identical, but the rates of such incremental taxes need not be the same as the rate of the original tax. In addition to the specifications required of the resolution in division (A) of this section, the resolution shall state the number of the mills to be levied each year for the current expenses of the partnering community schools and the number of the mills to be levied each year for the current expenses of the school district. The number of mills for the current expenses of partnering community schools shall be the same for each of the incremental taxes, and the number of mills for the current expenses of the municipal school district shall be the same for each of the incremental taxes.

The levy of taxes for the current expenses of a partnering community school under division (C) of this section and the distribution of proceeds from the tax by a municipal school district to partnering community schools is hereby determined to be a proper public purpose.

(2) The board of education, by a vote of two-thirds of all of its members, may adopt a resolution proposing to renew taxes levied other than for a continuing period of time under division (C)(1) of this section. In such a renewal levy, the rates allocated to the municipal school district and to partnering community schools each may be increased or decreased or remain the same, and the total rate may be increased, decreased, or remain the same. In addition to the requirements of division (A)(2) of this section, the resolution shall state the number of the mills to be levied for the current expenses of the partnering community schools and the number of the mills to be levied for the current expenses of the school district.

(3) A resolution adopted under division (C)(1) or (2) of this section is subject to the rules and procedures prescribed by division (A)(3) of this section.

(4) The proceeds of each tax levied under division (C)(1) or (2) of this section shall be credited and distributed in the manner prescribed by division (B)(3) of section 5705.21 of the Revised Code, and divisions (B)(4), (5), and (6) of that section apply to taxes levied under division (C) of this section.

(5) Notwithstanding section 133.30 of the Revised Code, after the approval of a tax to be levied under division (C)(1) or (2) of this section, in the current or succeeding year and prior to the time when the first tax collection from that levy can be made, the board of education may anticipate a fraction of the proceeds of the levy for the current expenses of the municipal school district and issue anticipation notes in a principal amount not exceeding fifty per cent of the estimated proceeds of the levy to be collected during the first year of the levy and allocated to the school district. The portion of levy proceeds to be allocated to partnering community schools shall not be included in the estimated proceeds anticipated under this division and shall not be used to pay debt charges on any anticipation notes.

The notes shall be sold as provided in Chapter 133. of the Revised Code. If anticipation notes are issued, they shall mature serially and in substantially equal amounts during each year over a period not to exceed five years. The amount necessary to pay the interest and principal as the anticipation notes mature shall be deemed appropriated for those purposes from the levy, and appropriations from the levy by the board of education shall be limited each fiscal year to the balance available in excess of that amount.

If the auditor of state has certified a deficit pursuant to section 3313.483 of the Revised Code, the notes authorized under this section may be sold in accordance with Chapter 133. of the Revised Code, except that the board may sell the notes after providing a reasonable opportunity for competitive bidding.

As used in division (C) of this section, "municipal school district" and "partnering community schools" have the same meanings as in section 5705.21 of the Revised Code.

(D) The submission of questions to the electors under this section is subject to the limitation on the number of election dates established by section 5705.214 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-17-1990

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.213 - Special school district election on levy for current expenses - renewal levy.

(A)

(1) The board of education of any school district, at any time and by a vote of two-thirds of all of its members, may declare by resolution that the amount of taxes that may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the present and future requirements of the school district and that it is necessary to levy a tax in excess of that limitation for current expenses. The resolution also shall state that the question of the additional tax shall be submitted to the electors of the school district at a special election. The resolution shall specify, for each year the levy is in effect, the amount of money that the levy is proposed to raise, which may, for years after the first year the levy is made, be expressed in terms of a dollar or percentage increase over the prior year's amount. The resolution also shall specify that the purpose of the levy is for current expenses, the number of years during which the tax shall be in effect which may be for any number of years not exceeding ten, and the year in which the tax first is proposed to be levied. The resolution shall specify the date of holding the special election, which shall not be earlier than ninety-five days after the adoption and certification of the resolution to the county auditor and not earlier than ninety days after certification to the board of elections. The date of the election shall be consistent with the requirements of section 3501.01 of the Revised Code.

(2) The board of education, by a vote of two-thirds of all of its members, may adopt a resolution proposing to renew a tax levied under division (A)(1) of this section. Such a resolution shall provide for levying a tax and specify all of the following:

(a) That the tax shall be called and designated on the ballot as a renewal levy;

(b) The amount of the renewal tax, which shall be no more than the amount of tax levied during the last year the tax being renewed is authorized to be in effect;

(c) The number of years, not to exceed ten, that the renewal tax will be levied, or that it will be levied for a continuing period of time;

(d) That the purpose of the renewal levy is for current expenses;

(e) Subject to the certification and notification requirements of section 5705.251 of the Revised Code, that the question of the renewal levy shall be submitted to the electors of the school district at the general election held during the last year the tax being renewed may be extended on the real and public utility property tax list and duplicate or at a special election held during the ensuing year.

(3) A resolution adopted under division (A)(1) or (2) of this section shall go into immediate effect upon its adoption and no publication of the resolution is necessary other than that provided for in the notice of election. Immediately after its adoption, a copy of the resolution shall be certified to the county auditor of the proper county, who shall, within five days, calculate and certify to the board of education the estimated levy, for the first year, and for each subsequent year for which the tax is proposed to be in effect. The estimates shall be made both in mills for each dollar of valuation, and in dollars and cents for each one hundred dollars of valuation. In making the estimates, the auditor shall assume that the amount of the tax list remains throughout the life of the levy, the same as the tax list for the current year. If the tax list for the current year is not determined, the auditor shall base the auditor's estimates on the estimated amount of the tax list for the current year as submitted to the county budget commission.

If the board desires to proceed with the submission of the question, it shall certify its resolution, with the estimated tax levy expressed in mills and dollars and cents per hundred dollars of valuation for each year that the tax is proposed to be in effect, to the board of elections of the proper county in the manner provided by division (A) of section 5705.251 of the Revised Code. Section 5705.251 of the Revised Code shall govern the arrangements for the submission of the question and other matters concerning the election to which that section refers. The election shall be held on the date specified in the resolution. If a majority of the electors voting on the question so submitted in an election vote in favor of the tax, and if the tax is authorized to be levied for the current year, the board of education immediately may make the additional levy necessary to raise the amount specified in the resolution or a lesser amount for the purpose stated in the resolution.

(4) The submission of questions to the electors under this section is subject to the limitation on the number of election dates established by section 5705.214 of the Revised Code.

(B) Notwithstanding sections 133.30 and 133.301 of the Revised Code, after the approval of a tax to be levied in the current or the succeeding year and prior to the time when the first tax collection from that levy can be made, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in an amount not to exceed fifty per cent of the total estimated proceeds of the levy to be collected during the first year of the levy. The notes shall be sold as provided in Chapter 133. of the Revised Code. If anticipation notes are issued, they shall mature serially and in substantially equal amounts during each year over a period not to exceed five years; and the amount necessary to pay the interest and principal as the anticipation notes mature shall be deemed appropriated for those purposes from the levy, and appropriations from the levy by the board of education shall be limited each fiscal year to the balance available in excess of that amount.

If the auditor of state has certified a deficit pursuant to section 3313.483 of the Revised Code, the notes authorized under this section may be sold in accordance with Chapter 133. of the Revised Code, except that the board may sell the notes after providing a reasonable opportunity for competitive bidding.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 04-17-1990



Section 5705.214 - Frequency of school district elections.

Not more than three elections during any calendar year shall include the questions by a school district of tax levies proposed under any one or any combination of the following sections: sections 5705.194, 5705.199, 5705.21, 5705.212, 5705.213, 5705.217, 5705.218, 5705.219, and 5748.09 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-13-1997; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 5705.215 - County school financing district levy.

(A) The governing board of an educational service center that is the taxing authority of a county school financing district, upon receipt of identical resolutions adopted within a sixty-day period by a majority of the members of the board of education of each school district that is within the territory of the county school financing district, may submit a tax levy to the electors of the territory in the same manner as a school board may submit a levy under division (C) of section 5705.21 of the Revised Code, except that:

(1) The levy may be for a period not to exceed ten years, or, if the levy is solely for the purpose or purposes described in division (A)(2)(a) or (c) of this section, for a continuing period of time.

(2) The purpose of the levy shall be one or more of the following:

(a) For current expenses for the provision of special education and related services within the territory of the district;

(b) For permanent improvements within the territory of the district for special education and related services;

(c) For current expenses for specified educational programs within the territory of the district;

(d) For permanent improvements within the territory of the district for specified educational programs;

(e) For permanent improvements within the territory of the district.

(B) If the levy provides for but is not limited to current expenses, the resolutions shall apportion the annual rate of the levy between current expenses and the other purposes. The apportionment need not be the same for each year of the levy, but the respective portions of the rate actually levied each year for current expenses and the other purposes shall be limited by that apportionment.

(C) Prior to the application of section 319.301 of the Revised Code, the rate of a levy that is limited to, or to the extent that it is apportioned to, purposes other than current expenses shall be reduced in the same proportion in which the district's total valuation increases during the life of the levy because of additions to such valuation that have resulted from improvements added to the tax list and duplicate.

(D) After the approval of a county school financing district levy under this section, the taxing authority may anticipate a fraction of the proceeds of such levy and may from time to time during the life of such levy, but in any given year prior to the time when the tax collection from such levy can be made for that year, issue anticipation notes in an amount not exceeding fifty per cent of the estimated proceeds of the levy to be collected in each year up to a period of five years after the date of the issuance of such notes, less an amount equal to the proceeds of such levy obligated for each year by the issuance of anticipation notes, provided that the total amount maturing in any one year shall not exceed fifty per cent of the anticipated proceeds of the levy for that year. Each issue of notes shall be sold as provided in Chapter 133. of the Revised Code, and shall, except for such limitation that the total amount of such notes maturing in any one year shall not exceed fifty per cent of the anticipated proceeds of such levy for that year, mature serially in substantially equal installments during each year over a period not to exceed five years after their issuance.

(E)

(1) In a resolution to be submitted to the taxing authority of a county school financing district under division (A) of this section calling for a ballot issue on the question of the levying of a tax for a continuing period of time by the taxing authority, the board of education of a school district that is part of the territory of the county school financing district also may propose to reduce the rate of one or more of that school district's property taxes levied for a continuing period of time in excess of the ten-mill limitation. The reduction in the rate of a property tax may be any amount, expressed in mills per one dollar of valuation, not exceeding the rate at which the tax is authorized to be levied. The reduction in the rate of a tax shall first take effect in the same year that the county school financing district tax takes effect, and shall continue for each year that the county school financing district tax is in effect. A board of education's resolution proposing to reduce the rate of one or more of its school district property taxes shall specifically identify each such tax and shall state for each tax the maximum rate at which it currently may be levied and the maximum rate at which it could be levied after the proposed reduction, expressed in mills per one dollar of valuation.

Before submitting the resolution to the taxing authority of the county school financing district, the board of education of the school district shall certify a copy of it to the tax commissioner. Within ten days of receiving the copy, the tax commissioner shall certify to the board the reduction in the school district's total effective tax rate for each class of property that would have resulted if the proposed reduction in the rate or rates had been in effect the previous year. After receiving the certification from the commissioner, the board may amend its resolution to change the proposed property tax rate reduction before submitting the resolution to the financing district taxing authority. As used in this paragraph, "effective tax rate" has the same meaning as in section 323.08 of the Revised Code.

If the board of education of a school district that is part of the territory of a county school financing district adopts a resolution proposing to reduce the rate of one or more of its property taxes in conjunction with the levying of a tax by the financing district, the resolution submitted by the board to the taxing authority of the financing district under division (A) of this section does not have to be identical in this respect to the resolutions submitted by the boards of education of the other school districts that are part of the territory of the county school financing district.

(2) Each school district that is part of the territory of a county school financing district may tailor to its own situation a proposed reduction in one or more property tax rates in conjunction with the proposed levying of a tax by the county school financing district; if one such school district proposes a reduction in one or more tax rates, another school district may propose a reduction of a different size or may propose no reduction. Within each school district that is part of the territory of the county school financing district, the electors shall vote on one ballot issue combining the question of the levying of the tax by the taxing authority of the county school financing district with, if any such reduction is proposed, the question of the reduction in the rate of one or more taxes of the school district. If a majority of the electors of the county school financing district voting on the question of the proposed levying of a tax by the taxing authority of the financing district vote to approve the question, any tax reductions proposed by school districts that are part of the territory of the financing district also are approved.

(3) The form of the ballot for an issue proposing to levy a county school financing district tax in conjunction with the reduction of the rate of one or more school district taxes shall be as follows:

"Shall the ....... (name of the county school financing district) be authorized to levy an additional tax for ....... (purpose stated in the resolutions) at a rate not exceeding ....... mills for each one dollar of valuation, which amounts to ....... (rate expressed in dollars and cents) for each one hundred dollars of valuation, for a continuing period of time? If the county school financing district tax is approved, the rate of an existing tax currently levied by the ....... (name of the school district of which the elector is a resident) at the rate of ....... mills for each one dollar of valuation shall be reduced to ....... mills until any such time as the county school financing district tax is decreased or repealed.

For the issue

Against the issue

"

If the board of education of the school district proposes to reduce the rate of more than one of its existing taxes, the second sentence of the ballot language shall be modified for residents of that district to express the rates at which those taxes currently are levied and the rates to which they would be reduced. If the board of education of the school district does not propose to reduce the rate of any of its taxes, the second sentence of the ballot language shall not be used for residents of that district. In any case, the first sentence of the ballot language shall be the same for all the electors in the county school financing district, but the second sentence shall be different in each school district depending on whether and in what amount the board of education of the school district proposes to reduce the rate of one or more of its property taxes.

(4) If the rate of a school district property tax is reduced pursuant to this division, the tax commissioner shall compute the percentage required to be computed for that tax under division (D) of section 319.301 of the Revised Code each year the rate is reduced as if the tax had been levied in the preceding year at the rate to which it has been reduced. If the reduced rate of a tax is increased under division (E)(5) of this section, the commissioner shall compute the percentage required to be computed for that tax under division (D) of section 319.301 of the Revised Code each year the rate is increased as if the tax had been levied in the preceding year at the rate to which it has been increased.

(5) After the levying of a county school financing district tax in conjunction with the reduction of the rate of one or more school district taxes is approved by the electors under this division, if the rate of the county school financing district tax is decreased pursuant to an election under section 5705.261 of the Revised Code, the rate of each school district tax that had been reduced shall be increased by the number of mills obtained by multiplying the number of mills of the original reduction by the same percentage that the financing district tax rate is decreased. If the county school financing district tax is repealed pursuant to an election under section 5705.261 of the Revised Code, each school district may resume levying the property taxes that had been reduced at the full rate originally approved by the electors. A reduction in the rate of a school district property tax under this division is a reduction in the rate at which the board of education may levy that tax only for the period during which the county school financing district tax is levied prior to any decrease or repeal under section 5705.261 of the Revised Code. The resumption of the authority of the board of education to levy an increased or the full rate of tax does not constitute the levying of a new tax in excess of the ten-mill limitation.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 09-29-1995

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.216 - Issuing additional anticipation notes for school purposes.

A board of education that has issued notes in anticipation of the proceeds of a permanent improvements levy in the maximum amount permitted under division (D)(2) or (3) of section 5705.21 of the Revised Code or a taxing authority of a county school financing district that has issued notes in anticipation of the proceeds of a levy in the maximum amount permitted under section 5705.215 of the Revised Code may, if the proceeds from the issuance of such notes have been spent, contracted, or encumbered, apply to the superintendent of public instruction for authorization to anticipate a fraction of the remaining estimated proceeds of the levy and issue anticipation notes for that purpose. The application shall be in such form and contain such information as the superintendent considers necessary and shall specify the amount of notes to be issued. The amount shall not exceed the following:

(A) In the case of a school district:

(1) For levies described under division (D)(2) of section 5705.21 of the Revised Code, the amount by which the total estimated proceeds of the levy remaining to be collected throughout its life exceeds the amount from such proceeds required to pay the principal and interest on notes issued under section 5705.21 of the Revised Code and the interest on any notes issued under this section;

(2) For levies described under division (D)(3) of section 5705.21 of the Revised Code, the amount by which the total estimated proceeds of the levy remaining to be collected over the specified number of years authorized for the issuance of the notes exceeds the amount from such proceeds required to pay the principal and interest on notes issued under section 5705.21 of the Revised Code and the interest on any notes issued under this section.

(B) In the case of a county school financing district, the amount by which the total estimated proceeds of the levy remaining to be collected for the first five years of its life exceed the amount from such proceeds required to pay the principal and interest on notes issued under section 5705.215 of the Revised Code and the interest on any notes issued under this section.

The superintendent shall examine the application and any other relevant information submitted and shall determine and certify the maximum amount of notes the district may issue under this section, which may be an amount less than the amount requested by the district.

If the superintendent determines that the anticipated proceeds from the levy may be significantly less than expected and that additional notes should not be issued, the superintendent may deny the application and give written notice of the denial to the president of the district's board of education or the taxing authority.

Such notes shall be sold in the same manner as notes issued under section 5705.21 or 5705.215 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Effective Date: 07-01-1993

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.217 - Holding special elections on additional tax for school district purposes.

(A) The board of education of a city, local, or exempted village school district, at any time by a vote of two-thirds of all its members, may declare by resolution that the amount of taxes that can be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the present and future requirements of the school district; that it is necessary to levy an additional tax in excess of that limitation for the purposes of providing funds for current operating expenses and for the acquisition, construction, enlargement, renovation, and financing of permanent improvements; and that the question of the tax shall be submitted to the electors of the district at a special election. The tax may be levied for a specified number of years not exceeding five or, if the tax is for current operating expenses or for general, on-going permanent improvements, for a continuing period of time. The resolution shall specify the proposed tax rate, the first year the tax will be levied, and the number of years it will be levied, or that it will be levied for a continuing period of time. The resolution shall apportion the annual rate of the tax between current operating expenses and permanent improvements. The apportionment may but need not be the same for each year of the tax, but the respective portions of the rate actually levied each year for current operating expenses and permanent improvements shall be limited by the apportionment.

The resolution shall specify the date of holding the special election, which shall not be earlier than ninety days after certification of the resolution to the board of elections and shall be consistent with the requirements of section 3501.01 of the Revised Code. The resolution shall go into immediate effect upon its passage, and no publication of it is necessary other than that provided in the notice of election. The board of education shall certify a copy of the resolution to the board of elections immediately after its adoption. Section 5705.25 of the Revised Code governs the arrangements and form of the ballot for the submission of the question to the electors.

If a majority of the electors voting on the question vote in favor of the tax, the board of education may make the levy at the additional rate, or at any lesser rate in excess of the ten-mill limitation. If the tax is for a continuing period of time, it may be decreased in accordance with section 5705.261 of the Revised Code.

(B)

(1) After the approval of a tax for current operating expenses under this section and prior to the time the first collection and distribution from the levy can be made, the board of education may anticipate a fraction of the proceeds of such levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the tax to be collected during the first year of the levy.

(2) After the approval of a tax under this section for permanent improvements having a specific purpose, the board of education may anticipate a fraction of the proceeds of such tax and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the tax remaining to be collected in each year over a period of five years after issuance of the notes.

(3) After the approval of a tax for general, on-going permanent improvements under this section, the board of education may anticipate a fraction of the proceeds of such tax and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the tax to be collected in each year over a specified period of years, not exceeding ten, after issuance of the notes.

Anticipation notes under this section shall be issued as provided in section 133.24 of the Revised Code. Notes issued under division (B)(1) or (2) of this section shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance. Notes issued under division (B)(3) of this section shall have principal payments during each year after the year of their issuance over a period not to exceed ten years, and may have a principal payment in the year of their issuance.

(C) The submission of a question to the electors under this section is subject to the limitation on the number of elections that can be held in a year under section 5705.214 of the Revised Code.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 02-13-1997



Section 5705.218 - Holding special elections on general obligation bonds for school district purposes.

(A) The board of education of a city, local, or exempted village school district, at any time by a vote of two-thirds of all its members, may declare by resolution that it may be necessary for the school district to issue general obligation bonds for permanent improvements. The resolution shall state all of the following:

(1) The necessity and purpose of the bond issue;

(2) The date of the special election at which the question shall be submitted to the electors;

(3) The amount, approximate date, estimated rate of interest, and maximum number of years over which the principal of the bonds may be paid;

(4) The necessity of levying a tax outside the ten-mill limitation to pay debt charges on the bonds and any anticipatory securities.

On adoption of the resolution, the board shall certify a copy of it to the county auditor. The county auditor promptly shall estimate and certify to the board the average annual property tax rate required throughout the stated maturity of the bonds to pay debt charges on the bonds, in the same manner as under division (C) of section 133.18 of the Revised Code.

(B) After receiving the county auditor's certification under division (A) of this section, the board of education of the city, local, or exempted village school district, by a vote of two-thirds of all its members, may declare by resolution that the amount of taxes that can be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the present and future requirements of the school district; that it is necessary to issue general obligation bonds of the school district for permanent improvements and to levy an additional tax in excess of the ten-mill limitation to pay debt charges on the bonds and any anticipatory securities; that it is necessary for a specified number of years or for a continuing period of time to levy additional taxes in excess of the ten-mill limitation to provide funds for the acquisition, construction, enlargement, renovation, and financing of permanent improvements or to pay for current operating expenses, or both; and that the question of the bonds and taxes shall be submitted to the electors of the school district at a special election, which shall not be earlier than ninety days after certification of the resolution to the board of elections, and the date of which shall be consistent with section 3501.01 of the Revised Code. The resolution shall specify all of the following:

(1) The county auditor's estimate of the average annual property tax rate required throughout the stated maturity of the bonds to pay debt charges on the bonds;

(2) The proposed rate of the tax, if any, for current operating expenses, the first year the tax will be levied, and the number of years it will be levied, or that it will be levied for a continuing period of time;

(3) The proposed rate of the tax, if any, for permanent improvements, the first year the tax will be levied, and the number of years it will be levied, or that it will be levied for a continuing period of time.

The resolution shall apportion the annual rate of the tax between current operating expenses and permanent improvements, if both taxes are proposed. The apportionment may but need not be the same for each year of the tax, but the respective portions of the rate actually levied each year for current operating expenses and permanent improvements shall be limited by the apportionment. The resolution shall go into immediate effect upon its passage, and no publication of it is necessary other than that provided in the notice of election. The board of education shall certify a copy of the resolution, along with copies of the auditor's estimate and its resolution under division (A) of this section, to the board of elections immediately after its adoption.

(C) The board of elections shall make the arrangements for the submission to the electors of the school district of the question proposed under division (B) or (J) of this section, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the district for the election of county officers. The resolution shall be put before the electors as one ballot question, with a favorable vote indicating approval of the bond issue, the levy to pay debt charges on the bonds and any anticipatory securities, the current operating expenses levy, the permanent improvements levy, and the levy for the current expenses of a municipal school district and of partnering community schools, as those levies may be proposed. The board of elections shall publish notice of the election in a newspaper of general circulation in the school district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. If a board of elections operates and maintains a web site, that board also shall post notice of the election on its web site for thirty days prior to the election. The notice of election shall state all of the following:

(1) The principal amount of the proposed bond issue;

(2) The permanent improvements for which the bonds are to be issued;

(3) The maximum number of years over which the principal of the bonds may be paid;

(4) The estimated additional average annual property tax rate to pay the debt charges on the bonds, as certified by the county auditor;

(5) The proposed rate of the additional tax, if any, for current operating expenses and, if the question is proposed under division (J) of this section, the portion of the rate to be allocated to the school district and the portion to be allocated to partnering community schools;

(6) The number of years the current operating expenses tax will be in effect, or that it will be in effect for a continuing period of time;

(7) The proposed rate of the additional tax, if any, for permanent improvements;

(8) The number of years the permanent improvements tax will be in effect, or that it will be in effect for a continuing period of time;

(9) The time and place of the special election.

(D) The form of the ballot for an election under this section is as follows:

"Shall the .......... school district be authorized to do the following:

(1) Issue bonds for the purpose of .......... in the principal amount of $......, to be repaid annually over a maximum period of ...... years, and levy a property tax outside the ten-mill limitation, estimated by the county auditor to average over the bond repayment period ...... mills for each one dollar of tax valuation, which amounts to ...... (rate expressed in cents or dollars and cents, such as "36 cents" or "$1.41") for each $100 of tax valuation, to pay the annual debt charges on the bonds, and to pay debt charges on any notes issued in anticipation of those bonds?"

If either a levy for permanent improvements or a levy for current operating expenses is proposed, or both are proposed, the ballot also shall contain the following language, as appropriate:

"(2) Levy an additional property tax to provide funds for the acquisition, construction, enlargement, renovation, and financing of permanent improvements at a rate not exceeding ....... mills for each one dollar of tax valuation, which amounts to ....... (rate expressed in cents or dollars and cents) for each $100 of tax valuation, for ...... (number of years of the levy, or a continuing period of time)?

(3) Levy an additional property tax to pay current operating expenses at a rate not exceeding ....... mills for each one dollar of tax valuation, which amounts to ....... (rate expressed in cents or dollars and cents) for each $100 of tax valuation, for ....... (number of years of the levy, or a continuing period of time)?

FOR THE BOND ISSUE AND LEVY (OR LEVIES)

AGAINST THE BOND ISSUE AND LEVY (OR LEVIES)

"

If the question is proposed under division (J) of this section, the form of the ballot shall be modified as prescribed by division (J)(4) of this section.

(E) The board of elections promptly shall certify the results of the election to the tax commissioner and the county auditor of the county in which the school district is located. If a majority of the electors voting on the question vote for it, the board of education may proceed with issuance of the bonds and with the levy and collection of the property tax or taxes at the additional rate or any lesser rate in excess of the ten-mill limitation. Any securities issued by the board of education under this section are Chapter 133. securities, as that term is defined in section 133.01 of the Revised Code.

(F)

(1) After the approval of a tax for current operating expenses under this section and prior to the time the first collection and distribution from the levy can be made, the board of education may anticipate a fraction of the proceeds of such levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the tax to be collected during the first year of the levy.

(2) After the approval of a tax under this section for permanent improvements having a specific purpose, the board of education may anticipate a fraction of the proceeds of such tax and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the tax remaining to be collected in each year over a period of five years after issuance of the notes.

(3) After the approval of a tax for general, on-going permanent improvements under this section, the board of education may anticipate a fraction of the proceeds of such tax and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the tax to be collected in each year over a specified period of years, not exceeding ten, after issuance of the notes.

Anticipation notes under this section shall be issued as provided in section 133.24 of the Revised Code. Notes issued under division (F)(1) or (2) of this section shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance. Notes issued under division (F)(3) of this section shall have principal payments during each year after the year of their issuance over a period not to exceed ten years, and may have a principal payment in the year of their issuance.

(G) A tax for current operating expenses or for permanent improvements levied under this section for a specified number of years may be renewed or replaced in the same manner as a tax for current operating expenses or for permanent improvements levied under section 5705.21 of the Revised Code. A tax for current operating expenses or for permanent improvements levied under this section for a continuing period of time may be decreased in accordance with section 5705.261 of the Revised Code.

(H) The submission of a question to the electors under this section is subject to the limitation on the number of elections that can be held in a year under section 5705.214 of the Revised Code.

(I) A school district board of education proposing a ballot measure under this section to generate local resources for a project under the school building assistance expedited local partnership program under section 3318.36 of the Revised Code may combine the questions under division (D) of this section with a question for the levy of a property tax to generate moneys for maintenance of the classroom facilities acquired under that project as prescribed in section 3318.361 of the Revised Code.

(J)

(1) After receiving the county auditor's certification under division (A) of this section, the board of education of a municipal school district, by a vote of two-thirds of all its members, may declare by resolution that it is necessary to levy a tax in excess of the ten-mill limitation for the purpose of paying the current expenses of the school district and of partnering community schools, as defined in section 5705.21 of the Revised Code; that it is necessary to issue general obligation bonds of the school district for permanent improvements of the district and to levy an additional tax in excess of the ten-mill limitation to pay debt charges on the bonds and any anticipatory securities; and that the question of the bonds and taxes shall be submitted to the electors of the school district at a special election, which shall not be earlier than ninety days after certification of the resolution to the board of elections, and the date of which shall be consistent with section 3505.01 of the Revised Code.

The levy of taxes for the current expenses of a partnering community school under division (J) of this section and the distribution of proceeds from the tax by a municipal school district to partnering community schools is hereby determined to be a proper public purpose.

(2) The tax for the current expenses of the school district and of partnering community schools is subject to the requirements of divisions (B)(3), (4), and (5) of section 5705.21 of the Revised Code.

(3) In addition to the required specifications of the resolution under division (B) of this section, the resolution shall express the rate of the tax in mills per dollar of taxable value, state the number of the mills to be levied for the current expenses of the partnering community schools and the number of the mills to be levied for the current expenses of the school district, specify the number of years (not exceeding ten) the tax will be levied or that it will be levied for a continuing period of time, and state the first year the tax will be levied.

The resolution shall go into immediate effect upon its passage, and no publication of it is necessary other than that provided in the notice of election. The board of education shall certify a copy of the resolution, along with copies of the auditor's estimate and its resolution under division (A) of this section, to the board of elections immediately after its adoption.

(4) The form of the ballot shall be modified by replacing the ballot form set forth in division (D)(3) of this section with the following:

"Levy an additional property tax for the purpose of the current expenses of the school district and of partnering community schools at a rate not exceeding ...... (insert the number of mills) mills for each one dollar of valuation (of which ...... (insert the number of mills to be allocated to partnering community schools) mills is to be allocated to partnering community schools), which amounts to ...... (insert the rate expressed in dollars and cents) for each one hundred dollars of valuation, for ...... (insert the number of years the levy is to be imposed, or that it will be levied for a continuing period of time)?

FOR THE BOND ISSUE AND LEVY (OR LEVIES)

AGAINST THE BOND ISSUE AND LEVY (OR LEVIES)

"

(5) After the approval of a tax for the current expenses of the school district and of partnering community schools under division (J) of this section, and prior to the time the first collection and distribution from the levy can be made, the board of education may anticipate a fraction of the proceeds of the levy for the current expenses of the school district and issue anticipation notes in a principal amount not exceeding fifty per cent of the estimated proceeds of the levy to be collected during the first year of the levy and allocated to the school district. The portion of levy proceeds to be allocated to partnering community schools shall not be included in the estimated proceeds anticipated under this division and shall not be used to pay debt charges on any anticipation notes.

The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

(6) A tax for the current expenses of the school district and of partnering community schools levied under division (J) of this section for a specified number of years may be renewed or replaced in the same manner as a tax for the current expenses of a school district and of partnering community schools levied under division (B) of section 5705.21 of the Revised Code. A tax for the current expenses of the school district and of partnering community schools levied under this division for a continuing period of time may be decreased in accordance with section 5705.261 of the Revised Code.

(7) The proceeds from the issuance of the general obligation bonds under division (J) of this section shall be used solely to pay for permanent improvements of the school district and not for permanent improvements of partnering community schools.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-28-2002; 06-01-2006

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.219 - Conversion of existing levies imposed for the purpose of current expenses into a levy raising a specified amount of tax money.

(A) As used in this section:

(1) "Eligible school district" means a city, local, or exempted village school district in which the taxes charged and payable for current expenses on residential/agricultural real property in the tax year preceding the year in which the levy authorized by this section will be submitted for elector approval or rejection are greater than two per cent of the taxable value of the residential/agricultural real property.

(2) "Residential/agricultural real property" and "nonresidential/agricultural real property" means the property classified as such under section 5713.041 of the Revised Code.

(3) "Effective tax rate" and "taxes charged and payable" have the same meanings as in division (B) of section 319.301 of the Revised Code.

(B) On or after January 1, 2010, but before January 1, 2015, the board of education of an eligible school district, by a vote of two-thirds of all its members, may adopt a resolution proposing to convert existing levies imposed for the purpose of current expenses into a levy raising a specified amount of tax money by repealing all or a portion of one or more of those existing levies and imposing a levy in excess of the ten-mill limitation that will raise a specified amount of money for current expenses of the district.

The board of education shall certify a copy of the resolution to the tax commissioner not later than one hundred five days before the election upon which the repeal and levy authorized by this section will be proposed to the electors. Within ten days after receiving the copy of the resolution, the tax commissioner shall determine each of the following and certify the determinations to the board of education:

(1) The dollar amount to be raised by the proposed levy, which shall be the product of:

(a) The difference between the aggregate effective tax rate for residential/agricultural real property for the tax year preceding the year in which the repeal and levy will be proposed to the electors and twenty mills per dollar of taxable value;

(b) The total taxable value of all property on the tax list of real and public utility property for the tax year preceding the year in which the repeal and levy will be proposed to the electors.

(2) The estimated tax rate of the proposed levy.

(3) The existing levies and any portion of an existing levy to be repealed upon approval of the question. Levies shall be repealed in reverse chronological order from most recently imposed to least recently imposed until the sum of the effective tax rates repealed for residential/agricultural real property is equal to the difference calculated in division (B)(1)(a) of this section.

(4) The sum of the following:

(a) The total taxable value of nonresidential/agricultural real property for the tax year preceding the year in which the repeal and levy will be proposed to the electors multiplied by the difference between (i) the aggregate effective tax rate for nonresidential/agricultural real property for the existing levies and any portion of an existing levy to be repealed and (ii) the amount determined under division (B)(1)(a) of this section, but not less than zero;

(b) The total taxable value of public utility tangible personal property for the tax year preceding the year in which the repeal and levy will be proposed to the electors multiplied by the difference between (i) the aggregate voted tax rate for the existing levies and any portion of an existing levy to be repealed and (ii) the amount determined under division (B)(1)(a) of this section, but not less than zero.

(C) Upon receipt of the certification from the tax commissioner under division (B) of this section, a majority of the members of the board of education may adopt a resolution proposing the repeal of the existing levies as identified in the certification and the imposition of a levy in excess of the ten-mill limitation that will raise annually the amount certified by the commissioner. If the board determines that the tax should be for an amount less than that certified by the commissioner, the board may request that the commissioner redetermine the rate under division (B)(2) of this section on the basis of the lesser amount the levy is to raise as specified by the board. The amount certified under division (B)(4) and the levies to be repealed as certified under division (B)(3) of this section shall not be redetermined. Within ten days after receiving a timely request specifying the lesser amount to be raised by the levy, the commissioner shall redetermine the rate and recertify it to the board as otherwise provided in division (B) of this section. Only one such request may be made by the board of education of an eligible school district.

The resolution shall state the first calendar year in which the levy will be due; the existing levies and any portion of an existing levy that will be repealed, as certified by the commissioner; the term of the levy expressed in years, which may be any number not exceeding ten, or that it will be levied for a continuing period of time; and the date of the election, which shall be the date of a primary or general election.

Immediately upon its passage, the resolution shall go into effect and shall be certified by the board of education to the county auditor of the proper county. The county auditor and the board of education shall proceed as required under section 5705.195 of the Revised Code. No publication of the resolution is necessary other than that provided for in the notice of election. Section 5705.196 of the Revised Code shall govern the matters concerning the election. The submission of a question to the electors under this section is subject to the limitation on the number of election dates established by section 5705.214 of the Revised Code.

(D) The form of the ballot to be used at the election provided for in this section shall be as follows:

"Shall the existing levy of .......... (insert the voted millage rate of the levy to be repealed), currently being charged against residential and agricultural property by the .......... (insert the name of school district) at a rate of .......... (insert the residential/agricultural real property effective tax rate of the levy being repealed) for the purpose of .......... (insert the purpose of the existing levy) be repealed, and shall a levy be imposed by the .......... (insert the name of school district) in excess of the ten-mill limitation for the necessary requirements of the school district in the sum of .......... (insert the annual amount the levy is to produce), estimated by the tax commissioner to require .......... (insert the number of mills) mills for each one dollar of valuation, which amounts to .......... (insert the rate expressed in dollars and cents) for each one hundred dollars of valuation for the initial year of the tax, for a period of .......... (insert the number of years the levy is to be imposed, or that it will be levied for a continuing period of time), commencing in .......... (insert the first year the tax is to be levied), first due in calendar year .......... (insert the first calendar year in which the tax shall be due)?

FOR THE REPEAL AND TAX

AGAINST THE REPEAL AND TAX "

If the question submitted is a proposal to repeal all or a portion of more than one existing levy, the form of the ballot shall be modified by substituting the statement "shall the existing levy of" with "shall existing levies of" and inserting the aggregate voted and aggregate effective tax rates to be repealed.

(E) If a majority of the electors voting on the question submitted in an election vote in favor of the repeal and levy, the result shall be certified immediately after the canvass by the board of elections to the board of education. The board of education may make the levy necessary to raise the amount specified in the resolution for the purpose stated in the resolution and shall certify it to the county auditor, who shall extend it on the current year tax lists for collection. After the first year, the levy shall be included in the annual tax budget that is certified to the county budget commission.

(F) A levy imposed under this section for a continuing period of time may be decreased or repealed pursuant to section 5705.261 of the Revised Code. If a levy imposed under this section is decreased, the amount calculated under division (B)(4) of this section and paid under section 5705.2110 of the Revised Code shall be decreased by the same proportion as the levy is decreased. If the levy is repealed, no further payments shall be made to the district under that section.

(G) At any time, the board of education, by a vote of two-thirds of all of its members, may adopt a resolution to renew a tax levied under this section. The resolution shall provide for levying the tax and specifically all of the following:

(1) That the tax shall be called, and designated on the ballot as, a renewal levy;

(2) The amount of the renewal tax, which shall be no more than the amount of tax previously collected;

(3) The number of years, not to exceed ten, that the renewal tax will be levied, or that it will be levied for a continuing period of time;

(4) That the purpose of the renewal tax is for current expenses.

The board shall certify a copy of the resolution to the board of elections not later than ninety days before the date of the election at which the question is to be submitted, which shall be the date of a primary or general election.

(H) The form of the ballot to be used at the election on the question of renewing a levy under this section shall be as follows:

"Shall a tax levy renewing an existing levy of .......... (insert the annual dollar amount the levy is to produce each year), estimated to require .......... (insert the number of mills) mills for each one dollar of valuation be imposed by the .......... (insert the name of school district) for the purpose of current expenses for a period of .......... (insert the number of years the levy is to be imposed, or that it will be levied for a continuing period of time), commencing in .......... (insert the first year the tax is to be levied), first due in calendar year .......... (insert the first calendar year in which the tax shall be due)?

FOR THE RENEWAL OF THE TAX LEVY

AGAINST THE RENEWAL OF THE TAX LEVY

If the levy submitted is to be for less than the amount of money previously collected, the form of the ballot shall be modified to add "and reducing" after "renewing" and to add before "estimated to require" the statement "be approved at a tax rate necessary to produce .......... (insert the lower annual dollar amount the levy is to produce each year)."

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5705.2110 - Certification of tax amount.

(A) For purposes of this section:

(1) "Carryover property" has the same meaning as in section 319.301 of the Revised Code.

(2) "Residential/agricultural real property" has the same meaning as in section 5705.219 of the Revised Code.

(B) For each city, local, or exempted village school district in which the tax authorized by section 5705.219 of the Revised Code has been approved by electors in the preceding year, the tax commissioner, not later than the twenty-eighth day of February, shall certify to the department of education the amount determined in division (B)(4) of section 5705.219 of the Revised Code. Not later than the twenty-eighth day of February of each year thereafter for twelve years, the commissioner shall certify an amount equal to the difference between the amount certified in the preceding year under this division and the product of ten mills per dollar multiplied by the excess, if any, of the value of carryover property for residential/agricultural real property for the preceding tax year over the value of carryover property for residential/agricultural real property in the second preceding tax year. If the amount to be certified in any year is zero, in the commissioner's certification the commissioner shall state that no further certifications shall be forthcoming.

(C) Not later than the last day of April and of October beginning in the first year in which a certification under division (B) of this section is received, the department of education shall pay to the school district for which the certification is made one-half of the amount most recently certified by the tax commissioner.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5705.2111 - Proposal for levy in excess of limitation.

(A) If the board of directors of a regional student education district created under section 3313.83 of the Revised Code desires to levy a tax in excess of the ten-mill limitation throughout the district for the purpose of funding the services to be provided by the district to students enrolled in the school districts of which the district is composed and their immediate family members, the board shall propose the levy to each of the boards of education of those school districts. The proposal shall specify the rate or amount of the tax, the number of years the tax will be levied or that it will be levied for a continuing period of time, and that the aggregate rate of the tax shall not exceed three mills per dollar of taxable value in the regional student education district.

(B)

(1) If a majority of the boards of education of the school districts of which the regional student education district is composed approves the proposal for the tax levy, the board of directors of the regional student education district may adopt a resolution approved by a majority of the board's full membership declaring the necessity of levying the proposed tax in excess of the ten-mill limitation throughout the district for the purpose of funding the services to be provided by the district to students enrolled in the school districts of which the district is composed and their immediate family members. The resolution shall provide for the question of the tax to be submitted to the electors of the district at a general, primary, or special election on a day to be specified in the resolution that is consistent with the requirements of section 3501.01 of the Revised Code and that occurs at least ninety days after the resolution is certified to the board of elections. The resolution shall specify the rate or amount of the tax and the number of years the tax will be levied or that the tax will be levied for a continuing period of time. The aggregate rate of tax levied by a regional student education district under this section at any time shall not exceed three mills per dollar of taxable value in the district. A tax levied under this section may be renewed, subject to section 5705.25 of the Revised Code, or replaced as provided in section 5705.192 of the Revised Code.

(2) The resolution shall take effect immediately upon passage, and no publication of the resolution is necessary other than that provided in the notice of election. The resolution shall be certified and submitted in the manner provided under section 5705.25 of the Revised Code, and that section governs the arrangements governing submission of the question and other matters concerning the election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5705.22 - Additional levy for county hospitals.

The board of county commissioners of any county, at any time and in any year, after providing the normal and customary percentages of the total general fund appropriations for the support of county hospitals, by vote of two-thirds of all members of said board, may declare by resolution that the amount of taxes which may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the support of county hospitals, and that it is necessary to levy a tax in excess of the ten-mill limitation to supplement such general fund appropriations for such purpose, but the total levy for this purpose shall not exceed sixty-five one hundredths of a mill.

Such resolution shall conform to the requirements of section 5705.19 of the Revised Code, and shall be certified to the board of elections not less than ninety days before the general election and submitted in the manner provided in section 5705.25 of the Revised Code.

If the majority of electors voting on a levy to supplement the general fund appropriations for the support of county hospitals vote in favor of the levy, the board of said county may levy a tax within such county at the additional rate in excess of the ten-mill limitation during the period for the purpose stated in the resolution or at any less rate or for any of the said years.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 5705.221 - Additional levy for county alcohol, drug addiction, and mental health programs.

(A) At any time, the board of county commissioners of any county by a majority vote of the full membership may declare by resolution and certify to the board of elections of the county that the amount of taxes which may be raised within the ten-mill limitation by levies on the current tax duplicate will be insufficient to provide the necessary requirements of the county's alcohol, drug addiction, and mental health service district established pursuant to Chapter 340. of the Revised Code, or the county's contribution to a joint-county district of which the county is a part, and that it is necessary to levy a tax in excess of such limitation for the operation of alcohol and drug addiction programs and mental health programs and the acquisition, construction, renovation, financing, maintenance, and operation of alcohol and drug addiction facilities and mental health facilities.

Such resolution shall conform to section 5705.19 of the Revised Code, except that the increased rate may be in effect for any number of years not exceeding ten.

The resolution shall be certified and submitted in the manner provided in section 5705.25 of the Revised Code, except that it may be placed on the ballot in any election, and shall be certified to the board of elections not less than ninety days before the election at which it will be voted upon.

If the majority of the electors voting on a levy to supplement general fund appropriations for the support of the comprehensive alcohol and drug addiction and mental health program vote in favor of the levy, the board may levy a tax within the county at the additional rate outside the ten-mill limitation during the specified or continuing period, for the purpose stated in the resolution.

(B) When electors have approved a tax levy under this section, the board of county commissioners may anticipate a fraction of the proceeds of the levy and, from time to time, issue anticipation notes in accordance with section 5705.191 or 5705.193 of the Revised Code.

(C) The county auditor who is the fiscal officer of the alcohol, drug addiction, and mental health service district, upon receipt of a resolution from the board of alcohol, drug addiction, and mental health services, shall establish for the district a capital improvements account or a reserve balance account, or both, as specified in the resolution. The capital improvements account shall be a contingency fund for the necessary acquisition, replacement, renovation, or construction of facilities and movable and fixed equipment. Upon the request of the board, funds not needed to pay for current expenses may be appropriated to the capital improvements account, in amounts such that the account does not exceed twenty-five per cent of the replacement value of all capital facilities and equipment currently used by the board for programs and services. Other funds which are available for current capital expenses from federal, state, or local sources may also be appropriated to this account.

The reserve balance account shall contain those funds that are not needed to pay for current operating expenses and not deposited in the capital improvements account but that will be needed to pay for operating expenses in the future. Upon the request of a board, such funds shall be appropriated to the reserve balance account. Payments from the capital improvements account and the reserve balance account shall be made by the county treasurer who is the custodian of funds for the district upon warrants issued by the county auditor who is the fiscal officer of the district pursuant to orders of the board.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-10-1989



Section 5705.222 - Additional levy for county developmental disabilities programs.

(A) At any time the board of county commissioners of any county by a majority vote of the full membership may declare by resolution and certify to the board of elections of the county that the amount of taxes which may be raised within the ten-mill limitation by levies on the current tax duplicate will be insufficient to provide the necessary requirements of the county board of developmental disabilities established pursuant to Chapter 5126. of the Revised Code and that it is necessary to levy a tax in excess of such limitation for the operation of programs and services by county boards of developmental disabilities and for the acquisition, construction, renovation, financing, maintenance, and operation of mental retardation and developmental disabilities facilities.

Such resolution shall conform to section 5705.19 of the Revised Code, except that the increased rate may be in effect for any number of years not exceeding ten or for a continuing period of time.

The resolution shall be certified and submitted in the manner provided in section 5705.25 of the Revised Code, except that it may be placed on the ballot in any election, and shall be certified to the board of elections not less than ninety days before the election at which it will be voted upon.

If the majority of the electors voting on a levy for the support of the programs and services of the county board of developmental disabilities vote in favor of the levy, the board of county commissioners may levy a tax within the county at the additional rate outside the ten-mill limitation during the specified or continuing period, for the purpose stated in the resolution. The county board of developmental disabilities, within its budget and with the approval of the board of county commissioners through annual appropriations, shall use the proceeds of a levy approved under this section solely for the purposes authorized by this section.

(B) When electors have approved a tax levy under this section, the county commissioners may anticipate a fraction of the proceeds of the levy and issue anticipation notes in accordance with section 5705.191 or 5705.193 of the Revised Code.

(C) The county auditor, upon receipt of a resolution from the county board of developmental disabilities, shall establish a capital improvements account or a reserve balance account, or both, as specified in the resolution. The capital improvements account shall be a contingency account for the necessary acquisition, replacement, renovation, or construction of facilities and movable and fixed equipment. Upon the request of the county board of developmental disabilities, moneys not needed to pay for current expenses may be appropriated to this account, in amounts such that this account does not exceed twenty-five per cent of the replacement value of all capital facilities and equipment currently used by the county board of developmental disabilities for mental retardation and developmental disabilities programs and services. Other moneys available for current capital expenses from federal, state, or local sources may also be appropriated to this account.

The reserve balance account shall contain those moneys that are not needed to pay for current operating expenses and not deposited in the capital improvements account but that will be needed to pay for operating expenses in the future. Upon the request of a county board of developmental disabilities, the board of county commissioners may appropriate moneys to the reserve balance account.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General Assemblych.29,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-10-1992; 09-05-2005



Section 5705.23 - Special levy for public library - resolution - submission to electors.

The board of library trustees of any county, municipal corporation, school district, or township public library by a vote of two-thirds of all its members may at any time declare by resolution that the amount of taxes which may be raised within the ten-mill limitation by levies on the current tax duplicate will be insufficient to provide an adequate amount for the necessary requirements of the public library, that it is necessary to levy a tax in excess of such limitation for current expenses of the public library or for the construction of any specific permanent improvement or class of improvements which the board of library trustees is authorized to make or acquire and which could be included in a single issue of bonds, and that the question of such additional tax levy shall be submitted by the taxing authority of the political subdivision to whose jurisdiction the board is subject, to the electors of the subdivision, or, in the case of a qualifying library levy, to the electors residing within the boundaries of the library district on the day specified by division (E) of section 3501.01 of the Revised Code for the holding of a primary election or at an election on another day to be specified in the resolution. No more than two elections shall be held under authority of this section in any one calendar year. Such resolution shall conform to section 5705.19 of the Revised Code, except that the tax levy may be in effect for any specified number of years or for a continuing period of time, as set forth in the resolution, and the resolution shall specify the date of holding the election, which shall not be earlier than ninety days after the adoption and certification of the resolution to the taxing authority of the political subdivision to whose jurisdiction the board is subject, and which shall be consistent with the requirements of section 3501.01 of the Revised Code. The resolution shall not include a levy on the current tax list and duplicate unless the election is to be held at or prior to the first Tuesday after the first Monday in November of the current tax year.

Upon receipt of the resolution, the taxing authority of the political subdivision to whose jurisdiction the board is subject shall adopt a resolution providing for the submission of such additional tax levy to the electors of the subdivision, or, in the case of a qualifying library levy, to the electors residing within the boundaries of the library district on the date specified in the resolution of the board of library trustees. The resolution adopted by the taxing authority shall otherwise conform to the resolution certified to it by the board. The resolution of the taxing authority shall be certified to the board of elections of the proper county not less than ninety days before the date of such election. Such resolution shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided in the notice of election. Section 5705.25 of the Revised Code shall govern the arrangements for the submission of such question and other matters concerning the election, to which that section refers, except that such election shall be held on the date specified in the resolution. If a majority of the electors voting on the question so submitted in an election vote in favor of such levy, the taxing authority may forthwith make the necessary levy within the subdivision or, in the case of a qualifying library levy, within the boundaries of the library district at the additional rate in excess of the ten-mill limitation on the tax list, for the purpose stated in such resolutions. Such tax levy shall be included in the next annual tax budget that is certified to the county budget commission. The proceeds of any library levy in excess of the ten-mill limitation shall be used for purposes of the board in accordance with the law applicable to the board.

After the approval of a levy on the current tax list and duplicate to provide an increase in current expenses, and prior to the time when the first tax collection from such levy can be made, the taxing authority at the request of the board of library trustees may anticipate a fraction of the proceeds of such levy and issue anticipation notes in an amount not exceeding fifty per cent of the total estimated proceeds of the levy to be collected during the first year of the levy.

After the approval of a levy to provide revenues for the construction or acquisition of any specific permanent improvement or class of improvements, the taxing authority at the request of the board of library trustees may anticipate a fraction of the proceeds of such levy and issue anticipation notes in a principal amount not exceeding fifty per cent of the total estimated proceeds of the levy to be collected in each year over a period of ten years after the issuance of such notes.

The notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed ten years, and may have a principal payment in the year of their issuance.

Any levy approved by the electors of a library district shall be made within the library district only.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-06-1997



Section 5705.24 - County tax levy for support of children services.

The board of county commissioners of any county, at any time and in any year, after providing the normal and customary percentage of the total general fund appropriations for the support of children services and the care and placement of children, by vote of two-thirds of all the members of said board may declare by resolution that the amount of taxes which may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the support of such children services, and that it is necessary to levy a tax in excess of the ten-mill limitation to supplement such general fund appropriations for such purpose. Taxes collected from a levy imposed under this section may be expended for any operating or capital improvement expenditure necessary for the support of children services and the care and placement of children.

Such resolution shall conform to the requirements of section 5705.19 of the Revised Code, except that the levy may be for any number of years not exceeding ten. The resolution shall be certified to the board of elections not less than ninety days before the general, primary, or special election upon which it will be voted, and be submitted in the manner provided in section 5705.25 of the Revised Code, except that it may be placed on the ballot in any such election.

If the majority of the electors voting on a levy to supplement general fund appropriations for the support of children services and the care and placement of children vote in favor thereof, the board may levy a tax within such county at the additional rate outside the ten-mill limitation during the period and for the purpose stated in the resolution or at any less rate or for any of the said years.

After the approval of such levy and prior to the time when the first tax collection from such levy can be made, the board of county commissioners may anticipate a fraction of the proceeds of such levy and issue anticipation notes in a principal amount not to exceed fifty per cent of the total estimated proceeds of the levy throughout its life.

Such notes shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not exceeding the life of the levy, and may have a principal payment in the year of their issuance.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 09-17-1991



Section 5705.25 - Submission of proposed levy - notice of election - form of ballot - certification.

(A) A copy of any resolution adopted as provided in section 5705.19 or 5705.2111 of the Revised Code shall be certified by the taxing authority to the board of elections of the proper county not less than ninety days before the general election in any year, and the board shall submit the proposal to the electors of the subdivision at the succeeding November election. In the case of a qualifying library levy, the board shall submit the question to the electors of the library district or association library district. Except as otherwise provided in this division, a resolution to renew an existing levy, regardless of the section of the Revised Code under which the tax was imposed, shall not be placed on the ballot unless the question is submitted at the general election held during the last year the tax to be renewed or replaced may be extended on the real and public utility property tax list and duplicate, or at any election held in the ensuing year. The limitation of the foregoing sentence does not apply to a resolution to renew and increase or to renew part of an existing levy that was imposed under section 5705.191 of the Revised Code to supplement the general fund for the purpose of making appropriations for one or more of the following purposes: for public assistance, human or social services, relief, welfare, hospitalization, health, and support of general hospitals. The limitation of the second preceding sentence also does not apply to a resolution that proposes to renew two or more existing levies imposed under section 5705.21 of the Revised Code, in which case the question shall be submitted on the date of the general or primary election held during the last year at least one of the levies to be renewed may be extended on the real and public utility property tax list and duplicate, or at any election held during the ensuing year. For purposes of this section, a levy shall be considered to be an "existing levy" through the year following the last year it can be placed on that tax list and duplicate.

The board shall make the necessary arrangements for the submission of such questions to the electors of such subdivision, library district, or association library district, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in such subdivision, library district, or association library district for the election of county officers. Notice of the election shall be published in a newspaper of general circulation in the subdivision, library district, or association library district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall state the purpose, the proposed increase in rate expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, the number of years during which the increase will be in effect, the first month and year in which the tax will be levied, and the time and place of the election.

(B) The form of the ballots cast at an election held pursuant to division (A) of this section shall be as follows:

"An additional tax for the benefit of (name of subdivision or public library) .......... for the purpose of (purpose stated in the resolution) .......... at a rate not exceeding ...... mills for each one dollar of valuation, which amounts to (rate expressed in dollars and cents) ............ for each one hundred dollars of valuation, for ...... (life of indebtedness or number of years the levy is to run).

For the Tax Levy

Against the Tax Levy

"

For the Tax Levy

Against the Tax Levy

"

(C) If the levy is to be in effect for a continuing period of time, the notice of election and the form of ballot shall so state instead of setting forth a specified number of years for the levy.

If the tax is to be placed on the current tax list, the form of the ballot shall be modified by adding, after the statement of the number of years the levy is to run, the phrase ", commencing in .......... (first year the tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due)."

If the levy submitted is a proposal to renew, increase, or decrease an existing levy, the form of the ballot specified in division (B) of this section may be changed by substituting for the words "An additional" at the beginning of the form, the words "A renewal of a" in case of a proposal to renew an existing levy in the same amount; the words "A renewal of ........ mills and an increase of ...... mills to constitute a" in the case of an increase; or the words "A renewal of part of an existing levy, being a reduction of ...... mills, to constitute a" in the case of a decrease in the proposed levy.

If the levy submitted is a proposal to renew two or more existing levies imposed under section 5705.21 of the Revised Code, the form of the ballot specified in division (B) of this section shall be modified by substituting for the words "an additional tax" the words "a renewal of ....(insert the number of levies to be renewed) existing taxes."

If the levy submitted is a levy under section 5705.72 of the Revised Code or a proposal to renew, increase, or decrease an existing levy imposed under that section, the name of the subdivision shall be "the unincorporated area of .......... (name of township)."

The question covered by such resolution shall be submitted as a separate proposition but may be printed on the same ballot with any other proposition submitted at the same election, other than the election of officers. More than one such question may be submitted at the same election.

(D) A levy voted in excess of the ten-mill limitation under this section shall be certified to the tax commissioner. In the first year of the levy, it shall be extended on the tax lists after the February settlement succeeding the election. If the additional tax is to be placed upon the tax list of the current year, as specified in the resolution providing for its submission, the result of the election shall be certified immediately after the canvass by the board of elections to the taxing authority, who shall make the necessary levy and certify it to the county auditor, who shall extend it on the tax lists for collection. After the first year, the tax levy shall be included in the annual tax budget that is certified to the county budget commission.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-10-2000; 06-01-2006



Section 5705.251 - Election on incremental taxes for schools.

(A) A copy of a resolution adopted under section 5705.212 or 5705.213 of the Revised Code shall be certified by the board of education to the board of elections of the proper county not less than ninety days before the date of the election specified in the resolution, and the board of elections shall submit the proposal to the electors of the school district at a special election to be held on that date. The board of elections shall make the necessary arrangements for the submission of the question or questions to the electors of the school district, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the school district for the election of county officers. Notice of the election shall be published in a newspaper of general circulation in the subdivision once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election.

(1) In the case of a resolution adopted under section 5705.212 of the Revised Code, the notice shall state separately, for each tax being proposed, the purpose; the proposed increase in rate, expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation; the number of years during which the increase will be in effect; and the first calendar year in which the tax will be due. For an election on the question of a renewal levy, the notice shall state the purpose; the proposed rate, expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation; and the number of years the tax will be in effect. If the resolution is adopted under division (C) of that section, the rate of each tax being proposed shall be expressed as both the total rate and the portion of the total rate to be allocated to the municipal school district and the portion to be allocated to partnering community schools.

(2) In the case of a resolution adopted under section 5705.213 of the Revised Code, the notice shall state the purpose; the amount proposed to be raised by the tax in the first year it is levied; the estimated average additional tax rate for the first year it is proposed to be levied, expressed in mills for each one dollar of valuation and in dollars and cents for each one hundred dollars of valuation; the number of years during which the increase will be in effect; and the first calendar year in which the tax will be due. The notice also shall state the amount by which the amount to be raised by the tax may be increased in each year after the first year. The amount of the allowable increase may be expressed in terms of a dollar increase over, or a percentage of, the amount raised by the tax in the immediately preceding year. For an election on the question of a renewal levy, the notice shall state the purpose; the amount proposed to be raised by the tax; the estimated tax rate, expressed in mills for each one dollar of valuation and in dollars and cents for each one hundred dollars of valuation; and the number of years the tax will be in effect.

In any case, the notice also shall state the time and place of the election.

(B)

(1) The form of the ballot in an election on taxes proposed under section 5705.212 of the Revised Code shall be as follows:

"Shall the .......... school district be authorized to levy taxes for current expenses, the aggregate rate of which may increase in ...... (number) increment(s) of not more than ...... mill(s) for each dollar of valuation, from an original rate of ...... mill(s) for each dollar of valuation, which amounts to ...... (rate expressed in dollars and cents) for each one hundred dollars of valuation, to a maximum rate of ...... mill(s) for each dollar of valuation, which amounts to ...... (rate expressed in dollars and cents) for each one hundred dollars of valuation? The original tax is first proposed to be levied in ...... (the first year of the tax), and the incremental tax in ...... (the first year of the increment) (if more than one incremental tax is proposed in the resolution, the first year that each incremental tax is proposed to be levied shall be stated in the preceding format, and the increments shall be referred to as the first, second, third, or fourth increment, depending on their number). The aggregate rate of tax so authorized will .......... (insert either, "expire with the original rate of tax which shall be in effect for ...... years" or "be in effect for a continuing period of time").

FOR THE TAX LEVIES

AGAINST THE TAX LEVIES

"

If the tax is proposed by a municipal school district under division (C)(1) of section 5705.212 of the Revised Code, the form of the ballot shall be modified by adding, after the phrase "each dollar of valuation," the following: "(of which ...... mills is to be allocated to partnering community schools)."

(2) The form of the ballot in an election on the question of a renewal levy under section 5705.212 of the Revised Code shall be as follows:

"Shall the ......... school district be authorized to renew a tax for current expenses at a rate not exceeding ......... mills for each dollar of valuation, which amounts to ......... (rate expressed in dollars and cents) for each one hundred dollars of valuation, for .......... (number of years the levy shall be in effect, or a continuing period of time)?

FOR THE TAX LEVY

AGAINST THE TAX LEVY

"

If the tax is proposed by a municipal school district under division (C)(2) of section 5705.212 of the Revised Code and the total rate and the rates allocated to the school district and partnering community schools are to remain the same as those of the levy being renewed, the form of the ballot shall be modified by adding, after the phrase "each dollar of valuation," the following: "(of which ...... mills is to be allocated to partnering community schools)." If the total rate is to be increased, the form of the ballot shall state that the proposal is to renew the existing tax with an increase in rate and shall state the increase in rate, the total rate resulting from the increase, and, of that rate, the portion of the rate to be allocated to partnering community schools. If the total rate is to be decreased, the form of the ballot shall state that the proposal is to renew a part of the existing tax and shall state the reduction in rate, the total rate resulting from the decrease, and, of that rate, the portion of the rate to be allocated to partnering community schools.

(3) If a tax proposed by a ballot form prescribed in division (B)(1) or (2) of this section is to be placed on the current tax list, the form of the ballot shall be modified by adding, after the statement of the number of years the levy is to be in effect, the phrase ", commencing in .......... (first year the tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due)."

(C) The form of the ballot in an election on a tax proposed under section 5705.213 of the Revised Code shall be as follows:

"Shall the ........ school district be authorized to levy the following tax for current expenses? The tax will first be levied in ...... (year) to raise ...... (dollars). In the ...... (number of years) following years, the tax will increase by not more than ...... (per cent or dollar amount of increase) each year, so that, during ...... (last year of the tax), the tax will raise approximately ...... (dollars). The county auditor estimates that the rate of the tax per dollar of valuation will be ...... mill(s), which amounts to $..... per one hundred dollars of valuation, both during ...... (first year of the tax) and ...... mill(s), which amounts to $...... per one hundred dollars of valuation, during ...... (last year of the tax). The tax will not be levied after ...... (year).

FOR THE TAX LEVY

AGAINST THE TAX LEVY

"

The form of the ballot in an election on the question of a renewal levy under section 5705.213 of the Revised Code shall be as follows:

"Shall the ......... school district be authorized to renew a tax for current expenses which will raise ......... (dollars), estimated by the county auditor to be ......... mills for each dollar of valuation, which amounts to ......... (rate expressed in dollars and cents) for each one hundred dollars of valuation? The tax shall be in effect for ......... (the number of years the levy shall be in effect, or a continuing period of time).

FOR THE TAX LEVY

AGAINST THE TAX LEVY

"

If the tax is to be placed on the current tax list, the form of the ballot shall be modified by adding, after the statement of the number of years the levy is to be in effect, the phrase ", commencing in .......... (first year the tax is to be levied), first due in calendar year .......... (first calendar year in which the tax shall be due)."

(D) The question covered by a resolution adopted under section 5705.212 or 5705.213 of the Revised Code shall be submitted as a separate question, but may be printed on the same ballot with any other question submitted at the same election, other than the election of officers. More than one question may be submitted at the same election.

(E) Taxes voted in excess of the ten-mill limitation under division (B) or (C) of this section shall be certified to the tax commissioner. If an additional tax is to be placed upon the tax list of the current year, as specified in the resolution providing for its submission, the result of the election shall be certified immediately after the canvass by the board of elections to the board of education. The board of education immediately shall make the necessary levy and certify it to the county auditor, who shall extend it on the tax list for collection. After the first year, the levy shall be included in the annual tax budget that is certified to the county budget commission.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-16-1999; 06-01-2006

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.252 - Election on transportation services.

(A) If the legislative authority of a municipal corporation adopts a resolution for the purposes provided in section 306.55 of the Revised Code and division (XX) of section 5705.19 of the Revised Code and certifies the resolution to the board of elections as a combined question, the question appearing on the ballot shall read:

"Shall the territory within the ...... (name of municipal corporation) be withdrawn from ...... (name of regional transit authority) and shall an additional tax be levied for the benefit of ...... (name of municipal corporation) ...... for the purpose of providing transportation services for the movement of persons within, from, or to the ...... (name of municipal corporation) at a rate not exceeding ...... mills for each one dollar of valuation, which amounts to ...... (rate expressed in dollars and cents) for each one hundred dollars of valuation, for ...... (number of years the levy is to run)?"

(B) If the board of trustees of a township adopts a resolution for the purposes provided in sections 306.55 and 5705.72 of the Revised Code and certifies the resolution to the board of elections as a combined question, the question appearing on the ballot in the unincorporated area of the township shall read:

"Shall the territory within the unincorporated area of ...... (name of township) be withdrawn from ...... (name of regional transit authority) and shall an additional tax be levied for the benefit of the unincorporated area of ...... (name of township) for the purpose of providing transportation services for the movement of persons within, from, or to the unincorporated area of ...... (name of township) at a rate not exceeding ...... mills for each one dollar of valuation, which amounts to ...... (rate expressed in dollars and cents) for each one hundred dollars of valuation, for ...... (number of years the levy is to run)?

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5705.26 - Majority vote necessary for levies.

Except as otherwise provided in section 5705.191 of the Revised Code, if the majority of the electors voting on a levy authorized by sections 5705.19 to 5705.25 of the Revised Code vote in favor of such levy at such election, the taxing authority of the subdivision may levy a tax within the subdivision or, in the case of a qualifying library levy, within the library district or association library district, at the additional rate in excess of the ten-mill limitation during the period and for the purpose stated in the resolution, or at any less rate, or for any of said years or purposes; provided that levies for payment of debt charges shall not exceed the amount necessary for such charges on the indebtedness mentioned in the resolution. If such levy is for the payment of charges on debts incurred prior to January 1, 1935, in excess of the ten-mill limitation but within the fifteen-mill limitation, the taxing authority of said subdivision shall levy in excess of the ten-mill limitation such tax if a majority of the electors voting on the levy vote in favor thereof.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Effective Date: 12-01-1967



Section 5705.261 - Election on decrease of an increased rate of levy approved for a continuing period of time.

The question of decrease of an increased rate of levy approved for a continuing period of time by the voters of a subdivision or, in the case of a qualifying library levy, the voters of the library district or association library district, may be initiated by the filing of a petition with the board of elections of the proper county not less than ninety days before the general election in any year requesting that an election be held on such question. Such petition shall state the amount of the proposed decrease in the rate of levy and shall be signed by qualified electors residing in the subdivision, library district, or association library district equal in number to at least ten per cent of the total number of votes cast in the subdivision, library district, or association library district for the office of governor at the most recent general election for that office. Only one such petition may be filed during each five-year period following the election at which the voters approved the increased rate for a continuing period of time.

After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the subdivision, library district, or association library district at the succeeding general election. The election shall be conducted, canvassed, and certified in the same manner as regular elections in such subdivision, library district, or association library district for county offices. Notice of the election shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall state the purpose, the amount of the proposed decrease in rate, and the time and place of the election. The form of the ballot cast at such election shall be prescribed by the secretary of state. The question covered by such petition shall be submitted as a separate proposition but it may be printed on the same ballot with any other propositions submitted at the same election other than the election of officers. If a majority of the qualified electors voting on the question of a decrease at such election approve the proposed decrease in rate, the result of the election shall be certified immediately after the canvass by the board of elections to the appropriate taxing authority, which shall thereupon, after the current year, cease to levy such increased rate or levy such tax at such reduced rate upon the duplicate of the subdivision, library district, or association library district. If notes have been issued in anticipation of the collection of such levy, the taxing authority shall continue to levy and collect under authority of the election authorizing the original levy such amounts as will be sufficient to pay the principal of and interest on such anticipation notes as the same fall due.

In the case of a levy for the current expenses of a municipal school district and of partnering community schools imposed under section 5705.192, division (B) of section 5705.21, division (C) of section 5705.212, or division (J) of section 5705.218 of the Revised Code for a continuing period of time, the rate allocated to the school district and to partnering community schools shall each be decreased by a number of mills per dollar that is proportionate to the decrease in the rate of the levy in proportion to the rate at which the levy was imposed before the decrease.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 11-20-1996; 06-01-2006

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3



Section 5705.27 - County budget commission.

There is hereby created in each county a county budget commission consisting of the county auditor, the county treasurer, and the prosecuting attorney. Upon petition filed with the board of elections, signed by the number of electors of the county equal in amount to three per cent of the total number of votes cast for governor at the most recent election therefor, there shall be submitted to the electors of the county at the next general election occurring not sooner than ninety days after the filing of the petition, the question "Shall the county budget commission consist of two additional members to be elected from the county?" Provision shall be made on the ballot for the election from the county at large of two additional members of the county budget commission who shall be electors of the county if a majority of the electors voting on the question shall have voted in the affirmative. In such counties, where the electors have voted in the affirmative, the county budget commission shall consist of such two elected members in addition to the county auditor, the county treasurer and the prosecuting attorney. Such members, who shall not hold any other public office, shall serve for a term of four years. The commission shall meet at the office of the county auditor in each county on the first Monday in February and on the first Monday in August, annually, and shall complete its work on or before the first day of September, annually, unless for good cause the tax commissioner extends the time for completing the work. A majority of members shall constitute a quorum, provided that no action of the commission shall be valid unless agreed to by a majority of the members of the commission. The auditor shall be the secretary of the commission and shall keep a full and accurate record of all proceedings. The auditor shall appoint such messengers and clerks as the commission deems necessary, and the budget commissioners shall be allowed their actual and necessary expenses. The elected members of the commission shall also receive twenty dollars for each day in attendance at commission meetings and in discharge of official duties. Any vacancy among such elected members shall be filled by the presiding judge of the court of common pleas. In adjusting the rates of taxation and fixing the amount of taxes to be levied each year, the commissioners shall be governed by the amount of the taxable property shown on the auditor's tax list for the current year; provided that if the auditor's tax list has not been completed, the auditor shall estimate, as nearly as practicable, the amount of the taxable property for such year, and such officers shall be governed by such estimate.

In any county in which two members of the commission are elected, upon petition filed with the board of elections, signed by the number of electors of the county equal in amount to three per cent of the votes cast for governor at the most recent election therefor, there shall be submitted to the electors of the county at the next general election occurring not sooner than ninety days after the filing of the petition, the question "Shall the elected members be eliminated from the county budget commission?" If the majority of the electors voting thereon shall have voted in the affirmative, the county budget commission shall consist solely of the county auditor, the county treasurer, and the prosecuting attorney.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 5705.28 - Adoption of tax budget - procedure for participation by public library trustees.

(A) Except as provided in division (B)(1) or (2) of this section or in section 5705.281 of the Revised Code, the taxing authority of each subdivision or other taxing unit shall adopt a tax budget for the next succeeding fiscal year:

(1) On or before the fifteenth day of January in the case of school districts and the city of Cincinnati;

(2) On or before the fifteenth day of July in the case of all other subdivisions and taxing units.

(B)

(1) Before the first day of June in each year, the board of trustees of a school library district entitled to participate in any appropriation or revenue of a school district or to have a tax proposed by the board of education of a school district shall file with the board of education of the school district a tax budget for the ensuing fiscal year. On or before the fifteenth day of July in each year, the board of education of a school district to which a school library district tax budget was submitted under this division shall adopt such tax budget on behalf of the library district, but such budget shall not be part of the school district's tax budget.

(2)

(a) The taxing authority of a taxing unit that does not levy a tax is not required to adopt a tax budget pursuant to division (A) of this section. Instead, on or before the fifteenth day of July each year, such taxing authority shall adopt an operating budget for the taxing unit for the ensuing fiscal year. The operating budget shall include an estimate of receipts from all sources, a statement of all taxing unit expenses that are anticipated to occur, and the amount required for debt charges during the fiscal year. The operating budget is not required to be filed with the county auditor or the county budget commission.

(b) Except for this section and sections 5705.36, 5705.38, 5705.40, 5705.41, 5705.43, 5705.44, and 5705.45 of the Revised Code, a taxing unit that does not levy a tax is not a taxing unit for purposes of Chapter 5705. of the Revised Code. Documents prepared in accordance with such sections are not required to be filed with the county auditor or county budget commission.

(c) The total appropriations from each fund of a taxing unit that does not levy a tax shall not exceed the total estimated revenue available for expenditures from the fund, and appropriations shall be made from each fund only for the purposes for which the fund is established.

(C)

(1) To assist in the preparation of the tax budget, the head of each department, board, commission, and district authority entitled to participate in any appropriation or revenue of a subdivision shall file with the taxing authority, or in the case of a municipal corporation, with its chief executive officer, before the forty-fifth day prior to the date on which the budget must be adopted, an estimate of contemplated revenue and expenditures for the ensuing fiscal year, in such form as is prescribed by the taxing authority of the subdivision or by the auditor of state. The taxing authority shall include in its budget of expenditures the full amounts requested by district authorities, not to exceed the amount authorized by law, if such authorities may fix the amount of revenue they are to receive from the subdivision. In a municipal corporation in which a special levy for a municipal university has been authorized to be levied in excess of the ten-mill limitation, or is required by the charter of the municipal corporation, the taxing authority shall include an amount not less than the estimated yield of such levy, if such amount is requested by the board of directors of the municipal university.

(2) A county board of developmental disabilities may include within its estimate of contemplated revenue and expenditures a reserve balance account in the community developmental disabilities residential services fund. The account shall contain money that is not needed to pay for current expenses for residential services and supported living but will be needed to pay for expenses for such services in the future or may be needed for unanticipated emergency expenses. On the request of the county board of developmental disabilities, the board of county commissioners shall include such an account in its budget of expenditures and appropriate money to the account from residential service moneys for the county board.

(D) The board of trustees of any public library desiring to participate in the distribution of the county public library fund shall adopt appropriate rules extending the benefits of the library service of such library to all the inhabitants of the county on equal terms, unless such library service is by law available to all such inhabitants, and shall certify a copy of such rules to the taxing authority with its estimate of contemplated revenue and expenditures. Where such rules have been so certified or where the adoption of such rules is not required, the taxing authority shall include in its budget of receipts such amounts as are specified by such board as contemplated revenue from the county public library fund, and in its budget of expenditures the full amounts requested therefrom by such board. No library association, incorporated or unincorporated, is entitled to participate in the proceeds of the county public library fund unless such association both was organized and operating prior to January 1, 1968, and participated in the distribution of the proceeds of the county public library fund prior to December 31, 2005.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 128th General Assemblych.127,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-08-2000; 2008 SB185 06-20-2008



Section 5705.281 - Waiving requirement of adoption of tax budget.

(A) Notwithstanding section 5705.28 of the Revised Code, the county budget commission, by an affirmative vote of a majority of the commission, including an affirmative vote by the county auditor, may waive the requirement that the taxing authority of a subdivision or other taxing unit adopt a tax budget as provided under section 5705.28 of the Revised Code, but shall require such a taxing authority to provide such information to the commission as may be required by the commission to perform its duties under this chapter, including dividing the rates of each of the subdivision's or taxing unit's tax levies as provided under section 5705.04 of the Revised Code.

(B)

(1) Notwithstanding divisions (B)(1) and (D) of section 5705.28 of the Revised Code, the county budget commission, by an affirmative vote of a majority of the commission, including an affirmative vote by the county auditor, may waive any or all of the following requirements:

(a) The requirement that the board of trustees of a school library district entitled to participate in any appropriation or revenue of a school district or to have a tax proposed by the board of education of a school district file with the board of education of the school district a tax budget, and the requirement that the board of education adopt the tax budget on behalf of the library district, as provided in division (B)(1) of section 5705.28 of the Revised Code;

(b) The requirement that the board of trustees of a public library desiring to participate in the distribution of the county public library fund certify to the taxing authority its estimate of contemplated revenue and expenditures, and the requirement that the taxing authority include in its budget of receipts and budget of expenditures the full amounts specified or requested by the board of trustees, as provided in division (D) of section 5705.28 of the Revised Code.

(2) If a county budget commission waives the requirements described in division (B)(1)(a) or (b) of this section, the commission shall require the board of trustees of the school library district or the board of trustees of the public library desiring to participate in the distribution of the county public library fund to provide to the commission any information the commission may require from the board in order for the commission to perform its duties under this chapter.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Effective Date: 11-09-2003; 2008 SB185 06-20-2008



Section 5705.29 - Contents of tax budget - contingency reserve balance - spending reserve.

This section does not apply to a subdivision or taxing unit for which the county budget commission has waived the requirement to adopt a tax budget pursuant to section 5705.281 of the Revised Code. The tax budget shall present the following information in such detail as is prescribed by the auditor of state:

(A)

(1) A statement of the necessary current operating expenses for the ensuing fiscal year for each department and division of the subdivision, classified as to personal services and other expenses, and the fund from which such expenditures are to be made. Except in the case of a school district, this estimate may include a contingent expense not designated for any particular purpose, and not to exceed three per cent of the total amount of appropriations for current expenses. In the case of a school district, this estimate may include a contingent expense not designated for any particular purpose and not to exceed thirteen per cent of the total amount of appropriations for current expenses.

(2) A statement of the expenditures for the ensuing fiscal year necessary for permanent improvements, exclusive of any expense to be paid from bond issues, classified as to the improvements contemplated by the subdivision and the fund from which such expenditures are to be made;

(3) The amounts required for the payment of final judgments;

(4) A statement of expenditures for the ensuing fiscal year necessary for any purpose for which a special levy is authorized, and the fund from which such expenditures are to be made;

(5) Comparative statements, so far as possible, in parallel columns of corresponding items of expenditures for the current fiscal year and the two preceding fiscal years.

(B)

(1) An estimate of receipts from other sources than the general property tax during the ensuing fiscal year, which shall include an estimate of unencumbered balances at the end of the current fiscal year, and the funds to which such estimated receipts are credited;

(2) The amount each fund requires from the general property tax, which shall be the difference between the contemplated expenditure from the fund and the estimated receipts, as provided in this section. The section of the Revised Code under which the tax is authorized shall be set forth.

(3) Comparative statements, so far as possible, in parallel columns of taxes and other revenues for the current fiscal year and the two preceding fiscal years.

(C)

(1) The amount required for debt charges;

(2) The estimated receipts from sources other than the tax levy for payment of such debt charges, including the proceeds of refunding bonds to be issued to refund bonds maturing in the next succeeding fiscal year;

(3) The net amount for which a tax levy shall be made, classified as to bonds authorized and issued prior to January 1, 1922, and those authorized and issued subsequent to such date, and as to what portion of the levy will be within and what in excess of the ten-mill limitation.

(D) An estimate of amounts from taxes authorized to be levied in excess of the ten-mill limitation on the tax rate, and the fund to which such amounts will be credited, together with the sections of the Revised Code under which each such tax is exempted from all limitations on the tax rate.

(E)

(1) A board of education may include in its budget for the fiscal year in which a levy proposed under section 5705.194, 5705.199, 5705.21, 5705.213, or 5705.219, a property tax levy proposed under section 5748.09, or the original levy under section 5705.212 of the Revised Code is first extended on the tax list and duplicate an estimate of expenditures to be known as a voluntary contingency reserve balance, which shall not be greater than twenty-five per cent of the total amount of the levy estimated to be available for appropriation in such year.

(2) A board of education may include in its budget for the fiscal year following the year in which a levy proposed under section 5705.194, 5705.199, 5705.21, 5705.213, or 5705.219, a property tax levy proposed under section 5748.09, or the original levy under section 5705.212 of the Revised Code is first extended on the tax list and duplicate an estimate of expenditures to be known as a voluntary contingency reserve balance, which shall not be greater than twenty per cent of the amount of the levy estimated to be available for appropriation in such year.

(3) Except as provided in division (E)(4) of this section, the full amount of any reserve balance the board includes in its budget shall be retained by the county auditor and county treasurer out of the first semiannual settlement of taxes until the beginning of the next succeeding fiscal year, and thereupon, with the depository interest apportioned thereto, it shall be turned over to the board of education, to be used for the purposes of such fiscal year.

(4) A board of education, by a two-thirds vote of all members of the board, may appropriate any amount withheld as a voluntary contingency reserve balance during the fiscal year for any lawful purpose, provided that prior to such appropriation the board of education has authorized the expenditure of all amounts appropriated for contingencies under section 5705.40 of the Revised Code. Upon request by the board of education, the county auditor shall draw a warrant on the district's account in the county treasury payable to the district in the amount requested.

(F)

(1) A board of education may include a spending reserve in its budget for fiscal years ending on or before June 30, 2002. The spending reserve shall consist of an estimate of expenditures not to exceed the district's spending reserve balance. A district's spending reserve balance is the amount by which the designated percentage of the district's estimated personal property taxes to be settled during the calendar year in which the fiscal year ends exceeds the estimated amount of personal property taxes to be so settled and received by the district during that fiscal year. Moneys from a spending reserve shall be appropriated in accordance with section 133.301 of the Revised Code.

(2) For the purposes of computing a school district's spending reserve balance for a fiscal year, the designated percentage shall be as follows:

Fiscal year ending in: Designated percentage 1998 50% 1999 40% 2000 30% 2001 20% 2002 10%

(G) Except as otherwise provided in this division, the county budget commission shall not reduce the taxing authority of a subdivision as a result of the creation of a reserve balance account. Except as otherwise provided in this division, the county budget commission shall not consider the amount in a reserve balance account of a township, county, or municipal corporation as an unencumbered balance or as revenue for the purposes of division (E)(3) or (4) of section 5747.51 of the Revised Code. The county budget commission may require documentation of the reasonableness of the reserve balance held in any reserve balance account. The commission shall consider any amount in a reserve balance account that it determines to be unreasonable as unencumbered and as revenue for the purposes of section 5747.51 of the Revised Code and may take such amounts into consideration when determining whether to reduce the taxing authority of a subdivision.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-03-2002; 2007 HB119 01-01-2008; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 5705.30 - Public inspection of budget - hearing - notice - submission to county auditor.

This section does not apply to a subdivision for which the county budget commission has waived the requirement to adopt a tax budget under section 5705.281 of the Revised Code.

In addition to the information required by section 5705.29 of the Revised Code, the budget of each subdivision and school library district shall include such other information as is prescribed by the auditor of state. At least two copies of the budget shall be filed in the office of the fiscal officer of the subdivision for public inspection not less than ten days before its adoption by the taxing authority, and such taxing authority shall hold at least one public hearing thereon, of which public notice shall be given by at least one publication not less than ten days prior to the date of hearing in the official publication of such subdivision, or in a newspaper having general circulation in the subdivision. The budget, after adoption, shall be submitted to the county auditor on or before the twentieth day of July, or in the case of a school district or the city of Cincinnati, by the twentieth day of January. The tax commissioner may prescribe a later date for the submission of a subdivision's tax budget. Any subdivision that fails to submit its budget to the county auditor on or before the date prescribed by this section or a later date prescribed by the commissioner shall not receive an apportionment from the undivided local government fund distribution for the ensuing calendar year unless the commissioner determines that the budget was adopted by the subdivision on or before the fifth day before the date prescribed by this section for submitting the budget, but was not submitted by the date so prescribed or the later time prescribed by the commissioner because of ministerial error by the subdivision or its officers, employees, or other representatives.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-03-2002



Section 5705.31 - Approval of levies by budget commission - minimum levy.

The county auditor shall present to the county budget commission the annual tax budgets submitted under sections 5705.01 to 5705.47 of the Revised Code, together with an estimate prepared by the auditor of the amount of any state levy, the rate of any school tax levy as previously determined, the tax commissioner's estimate of the amount to be received in the county public library fund, the tax rates provided under section 5705.281 of the Revised Code if adoption of the tax budget was waived under that section, and such other information as the commission requests or the tax commissioner prescribes. The budget commission shall examine such budget and ascertain the total amount proposed to be raised in the county for the purposes of each subdivision and other taxing units in the county.

The commission shall ascertain that the following levies have been properly authorized and, if so authorized, shall approve them without modification:

(A) All levies in excess of the ten-mill limitation;

(B) All levies for debt charges not provided for by levies in excess of the ten-mill limitation, including levies necessary to pay notes issued for emergency purposes;

(C) The levies prescribed by division (B) of sections 742.33 and 742.34 of the Revised Code;

(D) Except as otherwise provided in this division, a minimum levy within the ten-mill limitation for the current expense and debt service of each subdivision or taxing unit, which shall equal two-thirds of the average levy for current expenses and debt service allotted within the fifteen-mill limitation to such subdivision or taxing unit during the last five years the fifteen-mill limitation was in effect unless such subdivision or taxing unit requests an amount requiring a lower rate. Except as provided in section 5705.312 of the Revised Code, if the levies required in divisions (B) and (C) of this section for the subdivision or taxing unit equal or exceed the entire minimum levy of the subdivision as fixed, the minimum levies of the other subdivisions or taxing units shall be reduced by the commission to provide for the levies and an operating levy for the subdivision. Such additional levy shall be deducted from the minimum levies of each of the other subdivisions or taxing units, but the operating levy for a school district shall not be reduced below a figure equivalent to forty-five per cent of the millage available within the ten-mill limitation after all the levies in divisions (B) and (C) of this section have been provided for.

If a municipal corporation and a township have entered into an annexation agreement under section 709.192 of the Revised Code in which they agree to reallocate their shares of the minimum levies established under this division and if that annexation agreement is submitted along with the annual tax budget of both the township and the municipal corporation, then, when determining the minimum levy under this division, the auditor shall allocate, to the extent possible, the minimum levy for that municipal corporation and township in accordance with their annexation agreement.

(E) The levies prescribed by section 3709.29 of the Revised Code.

Divisions (A) to (E) of this section are mandatory, and commissions shall be without discretion to reduce such minimum levies except as provided in such divisions.

If any debt charge is omitted from the budget, the commission shall include it therein.

Effective Date: 06-03-2002; 2008 SB185 06-20-2008



Section 5705.311 - Application of levy to annexed territory.

During any tax year or years within which any territory annexed to a city or a village is not a part of the city school district or a school district of which such village is a part, the minimum levy for such city or village under section 5705.31 of the Revised Code shall not be diminished except that in such annexed territory and only during said tax year or years, and in order to preserve the minimum levies of overlapping subdivisions under said section so that the full amount of taxes within the ten-mill limitation may be levied to the extent possible, the minimum levy of said city or village shall be the lowest of the following amounts: an amount which when added to the minimum levies of the other overlapping subdivisions equals ten mills, or an amount equal to the minimum levy of such city or village, or an amount equal to the minimum levy theretofore made in said area for township or municipal purposes.

Effective Date: 01-10-1961



Section 5705.312 - Increasing minimum levy to pay debt service.

The county budget commission shall not increase the minimum levy of a municipal corporation pursuant to division (D) of section 5705.31 of the Revised Code to pay debt service unless moneys available to pay such debt service are insufficient after applying divisions (A) to (C) of this section:

(A) The amount of debt service on unvoted general obligations of the municipal corporation, not otherwise provided for, shall be charged against the minimum levy of the municipal corporation pursuant to division (D) of section 5705.31 of the Revised Code to the full extent of such levy that may lawfully be used for such purpose, if necessary, without preserving to the municipal corporation any operating levy within the ten-mill limitation.

(B) The amount of debt service on unvoted general obligations of the municipal corporation, not otherwise provided for, after application of division (A) of this section shall be paid from receipts of any income tax levied by the municipal corporation that may lawfully be used for such purpose.

(C) The amount of debt service on unvoted general obligations of the municipal corporation, not otherwise provided for, after application of divisions (A) and (B) of this section shall be paid from the receipts of any levy in excess of the ten-mill limitation available for current expenses of the municipal corporation that may lawfully be used for such purpose.

Moneys produced by the application of divisions (A) to (C) of this section shall be placed in the bond retirement fund of the municipal corporation by the county auditor or the officer of the municipal corporation collecting such taxes, as appropriate.

Effective Date: 10-17-1979



Section 5705.313 - Permitting property tax rate reduction when county sales tax increased.

(A)

(1) Whenever a board of county commissioners adopts a resolution pursuant to section 5739.021 or 5739.026 of the Revised Code to levy or increase the rate of a sales tax, the board may adopt an accompanying resolution reducing the rate of any property tax the county currently is levying for current expenses within the ten-mill limitation or amending a previously adopted accompanying resolution increasing the amount of an existing reduction made under this division.

(2) At any time after a board of county commissioners has adopted a resolution pursuant to section 5739.021 or 5739.026 of the Revised Code to levy or increase the rate of the sales tax, the board may adopt another resolution reducing the rate of any property tax the county currently is levying for current expenses within the ten-mill limitation or amending a previously adopted accompanying resolution increasing the amount of an existing reduction made under this division. This resolution may be adopted at any time during which the county is levying the sales tax under section 5739.021 or 5739.026 of the Revised Code.

The rate reduction under division (A)(1) or (2) of this section may be any amount, provided it does not reduce the annual property tax revenue for current expenses within the ten-mill limitation by more than the amount of annual revenue the commissioners estimate the sales tax levy to generate. The resolution shall set forth the current millage rate for current expenses of the county within the ten-mill limitation; the number of such mills not currently levied under this division, if any; the number of such mills currently levied that will not be levied until a resolution is adopted under division (C) of this section or the expiration of the specified number of years the rate is not to be levied, and the tax year in which the rate reduction shall first apply. The resolution may state that the property tax rate reduction will be for a specified number of years. A copy of the resolution shall be certified to the county auditor.

(B) Notwithstanding any other provision of law, whenever a board of county commissioners adopts a resolution under division (A) of this section, no other taxing unit may levy any portion of the rate the county does not levy until the expiration of the specified number of years that such portion of the rate reduction is in effect as set forth in the resolution, except as may be required by the county budget commission pursuant to division (D) of section 5705.31 of the Revised Code to provide for the levies required in division (B) of that section for debt charges of a subdivision or taxing unit.

(C) At any time a rate reduction is in effect the board of county commissioners may, by two-thirds vote of its members, adopt a resolution increasing the rate of the levy by any amount up to the rate at which it was levied prior to its rate reduction under this section. The board shall then immediately certify its action to the county auditor. If the commissioners increase the rate to the full rate at which it was levied prior to its rate reduction under this section, this section shall thereupon cease to apply to that county until another resolution is adopted pursuant to division (A)(1) or (2) of this section.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 05-08-1996



Section 5705.314 - Conducting public hearing on proposed school levy.

If the board of education of a city, local, or exempted village school district proposes to change its levy within the ten-mill limitation in a manner that will result in an increase in the amount of real property taxes levied by the board in the tax year the change takes effect, the board shall hold a public hearing solely on the proposal before adopting a resolution to implement the proposal. The board shall publish notice of the hearing in a newspaper of general circulation in the school district once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code. The second publication shall be not less than ten nor more than thirty days before the date of the hearing , and the notice shall include the date, time, place, and subject of the hearing, and a statement that the change proposed by the board may result in an increase in the amount of real property taxes levied by the board. At the time the board submits the notice for publication, the board shall send a copy of the notice to the auditor of the county where the school district is located or, if the school district is located in more than one county, to the auditor of each of those counties.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-21-1998



Section 5705.315 - Effect of annexation on minimum municipal and township levies.

With respect to annexations granted on or after the effective date of this section and during any tax year or years within which any territory annexed to a municipal corporation is part of a township, the minimum levy for the municipal corporation and township under section 5705.31 of the Revised Code shall not be diminished, except that in the annexed territory and only during those tax year or years, and in order to preserve the minimum levies of overlapping subdivisions under section 5705.31 of the Revised Code so that the full amount of taxes within the ten-mill limitation may be levied to the extent possible, the minimum levy of the municipal corporation or township shall be the lowest of the following amounts:

(A) An amount that when added to the minimum levies of the other overlapping subdivisions equals ten mills;

(B) An amount equal to the minimum levy of the municipal corporation or township, provided the total minimum levy does not exceed ten mills.

The municipal corporation and the township may enter into an agreement to determine the municipal corporation's and the township's minimum levy under this section. If it cannot be determined what minimum levy is available to each and no agreement has been entered into by the municipal corporation and township, the municipal corporation and township shall each receive one-half of the millage available for use within the portion of the territory annexed to the municipal corporation that remains part of the township.

Effective Date: 10-26-2001



Section 5705.32 - Budget commission to adjust amounts required - revision of estimate - distribution - hearing.

(A) The county budget commission shall adjust the estimated amounts required from the general property tax for each fund, as shown by the tax budgets or other information required to be provided under section 5705.281 of the Revised Code, so as to bring the tax levies required therefor within the limitations specified in sections 5705.01 to 5705.47 of the Revised Code, for such levies, but no levy shall be reduced below a minimum fixed by law. The commission may revise and adjust the estimate of balances and receipts from all sources for each fund and shall determine the total appropriations that may be made therefrom.

(B) The commission shall fix the amount of the county public library fund to be distributed to each board of public library trustees that has qualified under section 5705.28 of the Revised Code for participation in the proceeds of such fund. The amount paid to all libraries in the county from such fund shall never be a smaller per cent of the fund than the average of the percentages of the county's classified taxes that were distributed to libraries in 1982, 1983, and 1984, as determined by the county auditor. The commission shall base the amount for distribution on the needs of such library for the construction of new library buildings, parts of buildings, improvements, operation, maintenance, or other expenses. In determining the needs of each library board of trustees, and in calculating the amount to be distributed to any library board of trustees on the basis of its needs, the commission shall make no reduction in its allocation from the fund on account of additional revenues realized by a library from increased taxes or service charges voted by its electorate, from revenues received through federal or state grants, projects, or programs, or from grants from private sources.

(C) Notwithstanding the fact that alternative methods of financing such needs are available, after fixing the amount to be distributed to libraries, the commission shall fix the amount, if any, of the county public library fund to be distributed to each board of township park commissioners, the county, and each municipal corporation in accordance with the following:

(1) Each municipal corporation in the county shall receive a per cent of the remainder that equals the per cent that the county auditor determines the classified property taxes originating in such municipal corporation in 1984 were of the total of all of the county's classified property taxes in 1984. The commission may deduct from this amount any amount that the budget commission allows to the board of township park commissioners of a township park district, the boundaries of which are coextensive with or contained within the boundaries of the municipal corporation.

(2) The county shall receive a per cent of the remainder that equals the per cent that the county auditor determines the classified property taxes originating outside of the boundaries of municipal corporations in the county in 1984 were of the total of all of the county's classified property taxes in 1984. The commission may deduct from this amount any amount that the budget commission allows to the board of township park commissioners of a township park district, the boundaries of which are not coextensive with or contained within those of any municipal corporation in the county.

(D) The commission shall separately set forth the amounts fixed and determined under divisions (B) and (C) of this section in the "official certificate of estimated resources," as provided in section 5705.35 of the Revised Code, and separately certify such amount to the county auditor who shall be guided thereby in the distribution of the county public library fund for and during the fiscal year. In determining such amounts, the commission shall be guided by the estimate certified by the tax commissioner and presented by the auditor under section 5705.31 of the Revised Code, as to the total amount of revenue to be received in the county public library fund during such fiscal year.

(E)

(1) At least five days before the date of any meeting at which the budget commission plans to discuss the distribution of the county public library fund, it shall notify each legislative authority and board of public library trustees, county commissioners, and township park commissioners eligible to participate in the distribution of the fund of the date, time, place, and agenda for the meeting. Any legislative authority or board entitled to notice under this division may designate an officer or employee of such legislative authority or board to whom the commission shall deliver the notice.

(2) Before the final determination of the amount to be allotted to each subdivision from any source, the commission shall permit representatives of each subdivision and of each board of public library trustees to appear before it to explain its financial needs.

(F) If any public library receives and expends any funds allocated to it under this section for the construction of new library buildings or parts of buildings, such library shall be free and open to the inhabitants of the county in which it is located. Any board of library trustees that receives funds under this section and section 5747.48 of the Revised Code shall have its financial records open for public inspection at all reasonable times.

Effective Date: 06-03-2002; 2008 SB185 06-20-2008



Section 5705.321 - Alternative method of apportionment.

(A) As used in this section:

(1) "City, located wholly or partially in the county, with the greatest population" means the city, located wholly or partially in the county, with the greatest population residing in the county; however, if the county budget commission on or before January 1, 1998, adopted an alternative method of apportionment that was approved by the city, located partially in the county, with the greatest population but not the greatest population residing in the county, "city, located wholly or partially in the county, with the greatest population" means the city, located wholly or partially in the county, with the greatest population whether residing in the county or not, if this alternative meaning is adopted by action of the board of county commissioners and a majority of the boards of township trustees and legislative authorities of municipal corporations located wholly or partially in the county.

(2) "Participating political subdivision" means a municipal corporation or township that satisfies all of the following:

(a) It is located wholly or partially in the county.

(b) It is not the city, located wholly or partially in the county, with the greatest population.

(c) Public library fund moneys are apportioned to it under the county's alternative method or formula of apportionment in the current calendar year.

(B) In lieu of the method of apportionment of the county public library fund provided by division (C) of section 5705.32 of the Revised Code, the county budget commission may provide for the apportionment of the fund under an alternative method or on a formula basis as authorized by this section.

Except as otherwise provided in division (C) of this section, the alternative method of apportionment shall have first been approved by all of the following governmental units: the board of county commissioners; the legislative authority of the city, located wholly or partially in the county, with the greatest population; and a majority of the boards of township trustees and legislative authorities of municipal corporations, located wholly or partially in the county, excluding the legislative authority of the city, located wholly or partially in the county, with the greatest population. In granting or denying approval for an alternative method of apportionment, the board of county commissioners, boards of township trustees, and legislative authorities of municipal corporations shall act by motion. A motion to approve shall be passed upon a majority vote of the members of a board of county commissioners, board of township trustees, or legislative authority of a municipal corporation, shall take effect immediately, and need not be published.

Any alternative method of apportionment adopted and approved under this division may be revised, amended, or repealed in the same manner as it may be adopted and approved. If an alternative method of apportionment adopted and approved under this division is repealed, the county public library fund shall be apportioned among the subdivisions eligible to participate in the fund, commencing in the ensuing calendar year, under the apportionment provided in divisions (B) and (C) of section 5705.32 of the Revised Code, unless the repeal occurs by operation of division (C) of this section or a new method for apportionment of the fund is provided in the action of repeal.

(C) This division applies only in counties in which the city, located wholly or partially in the county, with the greatest population has a population of twenty thousand or less and a population that is less than fifteen per cent of the total population of the county. In such a county, the legislative authorities or boards of township trustees of two or more participating political subdivisions, which together have a population residing in the county that is a majority of the total population of the county, each may adopt a resolution to exclude the approval otherwise required of the legislative authority of the city, located wholly or partially in the county, with the greatest population. All of the resolutions to exclude that approval shall be adopted not later than the first Monday of August of the year preceding the calendar year in which distributions are to be made under an alternative method of apportionment.

A motion granting or denying approval of an alternative method of apportionment under this division shall be adopted by a majority vote of the members of the board of county commissioners and by a majority vote of a majority of the boards of township trustees and legislative authorities of the municipal corporations located wholly or partially in the county, other than the city, located wholly or partially in the county, with the greatest population, shall take effect immediately, and need not be published. The alternative method of apportionment under this division shall be adopted and approved annually, not later than the first Monday of August of the year preceding the calendar year in which distributions are to be made under it. A motion granting approval of an alternative method of apportionment under this division repeals any existing alternative method of apportionment, effective with distributions to be made from the fund in the ensuing calendar year. An alternative method of apportionment under this division shall not be revised or amended after the first Monday of August of the year preceding the calendar year in which distributions are to be made under it.

(D) In determining an alternative method of apportionment authorized by this section, the county budget commission may include in the method any factor considered to be appropriate and reliable, in the sole discretion of the county budget commission.

(E) On the basis of any alternative method of apportionment adopted and approved as authorized by this section, as certified by the auditor to the county treasurer, the county treasurer shall make distribution of the money in the county public library fund to each subdivision eligible to participate in the fund, and the auditor, when the amount of those shares is in the custody of the treasurer in the amounts so computed to be due the respective subdivisions, shall at the same time certify to the tax commissioner the percentage share of the county as a subdivision. All money received into the treasury of a subdivision from the county public library fund in a county treasury shall be paid into the general fund and used for the current operating expenses of the subdivision.

(F) The actions of the county budget commission taken pursuant to this section are final and may not be appealed to the board of tax appeals, except on the issues of abuse of discretion and failure to comply with the formula.

Effective Date: 08-29-2002; 2008 SB185 06-20-2008



Section 5705.33 - Reduction of operating levy.

In the case of any subdivision which issued refunding bonds as provided in volume 116, Part 2, Ohio Laws, page 57, sections 1 to 14, inclusive, whereby such subdivision has reduced the amount of the levy required to service its debt charges, the budget commission shall not, when acting under section 5705.32 of the Revised Code, reduce the operating levy of such subdivision below the amount which such subdivision has reduced its debt levy.

Effective Date: 10-01-1953



Section 5705.331 - [Repealed].

Effective Date: 06-28-1972



Section 5705.34 - Certification of tax levy - revision of budget.

When the budget commission has completed its work with respect to a tax budget or other information required to be provided under section 5705.281 of the Revised Code, it shall certify its action to the taxing authority, together with an estimate by the county auditor of the rate of each tax necessary to be levied by the taxing authority within its subdivision , taxing unit, or, in the case of a qualifying library levy, within the library district or association library district, and what part thereof is in excess of, and what part within, the ten-mill tax limitation. The certification shall also indicate the date on which each tax levied by the taxing authority will expire.

If a taxing authority levies a tax for a fixed sum of money or to pay debt charges for the tax year for which the tax budget is prepared, and a payment on account of that tax is payable to the taxing authority for the tax year under section 5727.85, 5727.86, 5751.21, or 5751.22 of the Revised Code, the county auditor, when estimating the rate at which the tax shall be levied in the current year, shall estimate the rate necessary to raise the required sum less the estimated amount of any payments made for the tax year to a taxing unit for fixed-sum levies under those sections. The estimated rate shall be the rate of the levy that the budget commission certifies with its action under this section.

Each taxing authority, by ordinance or resolution, shall authorize the necessary tax levies and certify them to the county auditor before the first day of October in each year, or at such later date as is approved by the tax commissioner, except that the certification by the legislative authority of the city of Cincinnati or by a board of education shall be made by the first day of April or at such later date as is approved by the commissioner, and except that a township board of park commissioners that is appointed by the board of township trustees and oversees a township park district that contains only unincorporated territory shall authorize only those taxes approved by, and only at the rate approved by, the board of township trustees as required by division (C) of section 511.27 of the Revised Code. If the levying of a tax to be placed on the duplicate of the current year is approved by electors under sections 5705.01 to 5705.47 of the Revised Code; if the rate of a school district tax is increased due to the repeal of a school district income tax and property tax rate reduction at an election held pursuant to section 5748.04 of the Revised Code; or if refunding bonds to refund all or a part of the principal of bonds payable from a tax levy for the ensuing fiscal year are issued or sold and in the process of delivery, the budget commission shall reconsider and revise its action on the budget of the subdivision or school library district for whose benefit the tax is to be levied after the returns of such election are fully canvassed, or after the issuance or sale of such refunding bonds is certified to it.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-03-2002; 03-30-2006



Section 5705.341 - Right of appeal.

Any person required to pay taxes on real, public utility, or tangible personal property in any taxing district or other political subdivision of this state may appeal to the board of tax appeals from the action of the county budget commission of any county which relates to the fixing of uniform rates of taxation and the rate necessary to be levied by each taxing authority within a subdivision , taxing unit, library district, or association library district and which action has been certified by the county budget commission to the taxing authority of any political subdivision or other taxing district within the county.

Such appeal shall be in writing and shall set forth the tax rate complained of and the reason that such a tax rate is not necessary to produce the revenue needed by the taxing district or political subdivision for the ensuing fiscal year as those needs are set out in the tax budget of said taxing unit or, if adoption of a tax budget was waived under section 5705.281 of the Revised Code, as set out in such other information the district or subdivision was required to provide under that section, or that the action of the budget commission appealed from does not otherwise comply with sections 5705.01 to 5705.47 of the Revised Code. The notice of appeal shall be filed with the board of tax appeals, and a true copy thereof shall be filed with the tax commissioner, the county auditor, and with the fiscal officer of each taxing district or political subdivision authorized to levy the tax complained of, and such notice of appeal and copies thereof must be filed within thirty days after the budget commission has certified its action as provided by section 5705.34 of the Revised Code. Such notice of appeal and the copies thereof may be filed either in person or by certified mail. If filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal employee to whom the notice of appeal is presented shall be treated as the date of filing.

Prior to filing the appeal provided by this section, the appellant shall deposit with the county auditor of the county or, in the event the appeal concerns joint taxing districts in two or more counties, with the county auditor of the county with the greatest valuation of taxable property the sum of five hundred dollars to cover the costs of the proceeding. The county auditor shall forthwith issue a pay-in order and pay such money into the county treasury to the credit of the general fund. The appellant shall produce the receipt of the county treasurer for such deposit and shall file such receipt with the notice of appeal.

The board of tax appeals shall forthwith consider the matter presented on appeal from the action of the county budget commission and may modify any action of the commission with reference to the fixing of tax rates, to the end that no tax rate shall be levied above that necessary to produce the revenue needed by the taxing district or political subdivision for the ensuing fiscal year and to the end that the action of the budget commission appealed from shall otherwise be in conformity with sections 5705.01 to 5705.47 of the Revised Code. The findings of the board of tax appeals shall be substituted for the findings of the budget commission and shall be sent to the county auditor and the taxing authority of the taxing district or political subdivision affected as the action of such budget commission under sections 5705.01 to 5705.47 of the Revised Code and to the tax commissioner. At the request of an appellant, the findings of the board of tax appeals shall be sent by certified mail at the appellant's expense.

The board of tax appeals shall promptly prepare a cost bill listing the expenses incurred by the board in conducting any hearing on the appeal and certify the cost bill to the county auditor of the county receiving the deposit for costs, who shall forthwith draw a warrant on the general fund of the county in favor of the person or persons named in the bill of costs certified by the board of tax appeals.

In the event the appellant prevails, the board of tax appeals promptly shall direct the county auditor to refund the deposit to the appellant and the costs shall be taxed to the taxing district or political subdivision involved in the appeal. The county auditor shall withhold from any funds then or thereafter in the auditor's possession belonging to the taxing district or political subdivision named in the order of the board of tax appeals and shall reimburse the general fund of the county.

If the appellant fails, the costs shall be deducted from the deposit provided for in this section and any balance which remains shall be refunded promptly to the appellant by warrant of the county auditor drawn on the general fund of the county.

Nothing in this section or any section of the Revised Code shall permit or require the levying of any rate of taxation, whether within the ten-mill limitation or whether the levy has been approved by the electors of a taxing district, political subdivision, library district, or association library district, or by the charter of a municipal corporation in excess of such ten-mill limitation, unless such rate of taxation for the ensuing fiscal year is clearly required by a budget of the taxing district or political subdivision properly and lawfully adopted under this chapter, or by other information that must be provided under section 5705.281 of the Revised Code if a tax budget was waived.

In the event more than one appeal is filed involving the same taxing district or political subdivision, all such appeals may be consolidated by the board of tax appeals and heard at the same time.

Nothing herein contained shall be construed to bar or prohibit the tax commissioner from initiating an investigation or hearing on the commissioner's own motion.

The tax commissioner shall adopt and issue such orders, rules, and instructions, not inconsistent with law, as the commissioner deems necessary, as to the exercise of the powers and the discharge of the duties of any particular county budget commission, county auditor, or other officer which relate to the budget, the assessment of property, or the levy and collection of taxes. The commissioner shall cause the orders and instructions issued by the commissioner to be obeyed.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-03-2002



Section 5705.35 - Contents of certification.

(A) The certification of the budget commission to the taxing authority of each subdivision or taxing unit, as set forth in section 5705.34 of the Revised Code, shall show the various funds of such subdivisions other than funds to be created by transfer and shall be filed by the county budget commission with such taxing authority on or before the first day of March in the case of school districts and the city of Cincinnati and on or before the first day of September in each year in the case of all other taxing authorities. There shall be set forth on the credit side of each fund the estimated unencumbered balances and receipts, and if a tax is to be levied for such fund, the estimated revenue to be derived therefrom, the rate of the levy, and what portion thereof is within, and what in excess of, the ten-mill tax limitation, and on the debit side, the total appropriations that may be made therefrom. Subject to division (G) of section 5705.29 of the Revised Code, any reserve balance in an account established under section 5705.13 of the Revised Code for the purpose described in division (A)(1) of that section, and the principal of a nonexpendable trust fund established under section 5705.131 of the Revised Code and any additions to principal arising from sources other than the reinvestment of investment earnings arising from that fund, are not unencumbered balances for the purposes of this section. The balance in a reserve balance account established under section 5705.132 of the Revised Code is not an unencumbered balance for the purposes of this division.

There shall be attached to the certification a summary, which shall be known as the "official certificate of estimated resources," that shall state the total estimated resources of each fund of the subdivision that are available for appropriation in the fiscal year, other than funds to be created by transfer, and a statement of the amount of the total tax duplicate of the school district to be used in the collection of taxes for the following calendar year. Before the end of the fiscal year, the taxing authority of each subdivision and other taxing unit shall revise its tax budget, if one was adopted, so that the total contemplated expenditures from any fund during the ensuing fiscal year will not exceed the total appropriations that may be made from such fund, as determined by the budget commission in its certification; and such revised budget shall be the basis of the annual appropriation measure.

(B)

(1) Except as otherwise provided in division (B)(2) of this section, revenues from real property taxes scheduled to be settled on or before the tenth day of August and the fifteenth day of February of a fiscal year under divisions (A) and (C) of section 321.24 of the Revised Code, and revenue from taxes levied on personal property used in business scheduled to be settled on or before the thirty-first day of October and the thirtieth day of June of a fiscal year under divisions (B) and (D) of section 321.24 of the Revised Code shall not be available for appropriation by a board of education prior to the fiscal year in which such latest scheduled settlement date occurs, except that moneys advanced to the treasurer of a board of education under division (A)(2)(b) of section 321.34 of the Revised Code shall be available for appropriation in the fiscal year in which they are paid to the treasurer under such section. If the date for any settlement of taxes is extended under division (E) of section 321.24 of the Revised Code, the latest date set forth in divisions (A) to (D) of that section shall be used to determine in which fiscal year the revenues are first available for appropriation.

(2) Revenues available for appropriation by a school district during a fiscal year may include amounts borrowed in that fiscal year under section 133.301 of the Revised Code in anticipation of the collection of taxes that are to be included in the settlements made under divisions (C) and (D) of section 321.24 of the Revised Code in the ensuing fiscal year.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-03-2002; 09-21-2006



Section 5705.36 - Certification of available revenue - additional revenue - amended official certificate.

(A)

(1) On or about the first day of each fiscal year, the fiscal officer of each subdivision and other taxing unit shall certify to the county auditor the total amount from all sources available for expenditures from each fund set up in the tax budget or, if adoption of a tax budget was waived under section 5705.281 of the Revised Code, from each fund created by or on behalf of the taxing authority. The amount certified shall include any unencumbered balances that existed at the end of the preceding year, excluding any of the following:

(a) Subject to division (G) of section 5705.29 of the Revised Code, any reserve balance in an account established under section 5705.13 of the Revised Code for the purpose described in division (A)(1) of that section;

(b) The principal of a nonexpendable trust fund established under section 5705.131 of the Revised Code and any additions to principal arising from sources other than the reinvestment of investment earnings arising from that fund;

(c) The balance in a reserve balance account established under section 5705.132 of the Revised Code.

A school district's certification shall separately show the amount of any notes and unpaid and outstanding expenses on the preceding thirtieth day of June that are to be paid from property taxes that are to be settled during the current fiscal year under divisions (C) and (D) of section 321.24 of the Revised Code, and the amount of any spending reserve available for appropriation during the current fiscal year under section 133.301 of the Revised Code. The budget commission, taking into consideration the balances and revenues to be derived from taxation and other sources, shall revise its estimate of the amounts that will be credited to each fund from such sources, and shall certify to the taxing authority of each subdivision an amended official certificate of estimated resources.

(2) Subject to divisions (A)(3) and (4) of this section, upon a determination by the fiscal officer of a subdivision that the revenue to be collected by the subdivision will be greater or less than the amount included in an official certificate, the fiscal officer may certify the amount of the deficiency or excess to the commission, and if the commission determines that the fiscal officer's certification is reasonable, the commission shall certify an amended official certificate reflecting the deficiency or excess.

(3) Upon a determination by the fiscal officer of a subdivision that the revenue to be collected by the subdivision will be greater than the amount included in an official certificate and the legislative authority intends to appropriate and expend the excess revenue, the fiscal officer shall certify the amount of the excess to the commission, and if the commission determines that the fiscal officer's certification is reasonable, the commission shall certify an amended official certificate reflecting the excess.

(4) Upon a determination by the fiscal officer of a subdivision that the revenue to be collected by the subdivision will be less than the amount included in an official certificate and that the amount of the deficiency will reduce available resources below the level of current appropriations, the fiscal officer shall certify the amount of the deficiency to the commission, and the commission shall certify an amended certificate reflecting the deficiency.

(5) The total appropriations made during the fiscal year from any fund shall not exceed the amount set forth as available for expenditure from such fund in the official certificate of estimated resources, or any amendment thereof, certified prior to the making of the appropriation or supplemental appropriation.

(B) At the time of settlement of taxes against which notes have been issued under section 133.301 or division (D) of section 133.10 of the Revised Code and at the time a tax duplicate is delivered pursuant to section 319.28 or 319.29 of the Revised Code, the county auditor shall determine whether the total amount to be distributed to each school district from such settlement or duplicate, when combined with the amounts to be distributed from any subsequent settlement, will increase or decrease the amount available for appropriation during the current fiscal year from any fund. The county auditor shall certify this finding to the budget commission, which shall certify an amended official certificate reflecting the finding or certify to the school district that no amended certificate needs to be issued.

Effective Date: 07-22-1998; 09-21-2006



Section 5705.37 - Appeal to board of tax appeals.

The taxing authority of any subdivision, or the board of trustees of any public library, nonprofit corporation, or library association maintaining a free public library that has adopted and certified rules under section 5705.28 of the Revised Code, that is dissatisfied with any action of the county budget commission may, through its fiscal officer, appeal to the board of tax appeals within thirty days after the receipt by the subdivision of the official certificate or notice of the commission's action. In like manner, but through its clerk, any park district may appeal to the board of tax appeals. An appeal under this section shall be taken by the filing of a notice of appeal, either in person or by certified mail, express mail, or authorized delivery service as provided in section 5703.056 of the Revised Code, with the board and with the commission. If notice of appeal is filed by certified mail, express mail, or authorized delivery service, date of the United States postmark placed on the sender's receipt by the postal service or the date of receipt recorded by the authorized delivery service shall be treated as the date of filing. Upon receipt of the notice of appeal, the commission, by certified mail, shall notify all persons who were parties to the proceeding before the commission of the filing of the notice of appeal and shall file proof of notice with the board of tax appeals. The secretary of the commission shall forthwith certify to the board a transcript of the full and accurate record of all proceedings before the commission, together with all evidence presented in the proceedings or considered by the commission, pertaining to the action from which the appeal is taken. The secretary of the commission also shall certify to the board any additional information that the board may request.

The board of tax appeals, in a de novo proceeding, shall forthwith consider the matter presented to the commission, and may modify any action of the commission with reference to the budget, the estimate of revenues and balances, the allocation of the public library fund, or the fixing of tax rates. The finding of the board of tax appeals shall be substituted for the findings of the commission, and shall be sent to the tax commissioner, the county auditor, and the taxing authority of the subdivision affected, or to the board of public library trustees affected, as the action of the commission under sections 5705.01 to 5705.47 of the Revised Code. At the request of the taxing authority, board of trustees, or park district that appealed an action of the county budget commission under this section, the findings of the board of tax appeals shall be sent by certified mail at the requestor's expense.

This section does not give the board of tax appeals any authority to place any tax levy authorized by law within the ten-mill limitation outside of that limitation, or to reduce any levy below any minimum fixed by law.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-2000; 2008 SB185 06-20-2008



Section 5705.38 - Annual appropriation measures - classification.

(A) This division does not apply to school district appropriation measures. On or about the first day of each fiscal year, the taxing authority of each subdivision or other taxing unit shall pass an appropriation measure, and thereafter during the year it may pass any supplemental appropriation measures as it finds necessary, based on the revised tax budget or the official certificate of estimated resources or amendments of the certificate. If it desires to postpone the passage of the annual appropriation measure until an amended certificate is received based on the actual balances, it may pass a temporary appropriation measure for meeting the ordinary expenses of the taxing unit until no later than the first day of April or, in the case of the city of Cincinnati, the first day of October, of the current year, and the appropriations made in the temporary measure shall be chargeable to the appropriations in the annual appropriation measure for that fiscal year when passed.

(B) A board of education shall pass its annual appropriation measure by the first day of October. If, by the first day of October, a board has not received either the amended certificates of estimated resources required by division (B) of section 5705.36 of the Revised Code or certifications that no amended certificates need be issued, the adoption of the annual appropriation measure shall be delayed until the amended certificates or certifications are received. Prior to the passage of the annual appropriation measure, the board may pass a temporary appropriation measure for meeting the ordinary expenses of the district until it passes an annual appropriation measure, and appropriations made in the temporary measure shall be chargeable to the appropriations in the annual appropriation measure for that fiscal year when passed. During the fiscal year and after the passage of the annual appropriation measure, a district may pass any supplemental appropriation measures as it finds necessary, based on the revised tax budget or the official certificate of estimated resources or amendments of the certificate. School district appropriation measures shall be in the form as the auditor of state, after consultation with the tax commissioner, prescribes.

(C) Appropriation measures shall be classified so as to set forth separately the amounts appropriated for each office, department, and division, and, within each, the amount appropriated for personal services. In the case of a municipal university, the board of directors of which have assumed, in the manner provided by law, custody and control of the funds of the university, funds shall be appropriated as a lump sum for the use of the university.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 06-03-2002



Section 5705.39 - Appropriations limited by estimated revenue.

The total appropriations from each fund shall not exceed the total of the estimated revenue available for expenditure therefrom, as certified by the budget commission, or in case of appeal, by the board of tax appeals. No appropriation measure shall become effective until the county auditor files with the appropriating authority a certificate that the total appropriations from each fund, taken together with all other outstanding appropriations, do not exceed such official estimate or amended official estimate. When the appropriation does not exceed such official estimate, the county auditor shall give such certificate forthwith upon receiving from the appropriating authority a certified copy of the appropriation measure. Appropriations shall be made from each fund only for the purposes for which such fund is established.

Effective Date: 09-26-2003



Section 5705.391 - Board of education spending plan.

(A) No later than July 1, 1998, the department of education and the auditor of state shall jointly adopt rules requiring boards of education to submit five-year projections of operational revenues and expenditures . The rules shall provide for the auditor of state or the department to examine the five-year projections and to determine whether any further fiscal analysis is needed to ascertain whether a district has the potential to incur a deficit during the first three years of the five-year period.

The auditor of state or the department may conduct any further audits or analyses necessary to assess any district's fiscal condition. If further audits or analyses are conducted by the auditor of state, the auditor of state shall notify the department of the district's fiscal condition, and the department shall immediately notify the district of any potential to incur a deficit in the current fiscal year or of any strong indications that a deficit will be incurred in either of the ensuing two years. If such audits or analyses are conducted by the department, the department shall immediately notify the district and the auditor of state of such potential deficit or strong indications thereof.

A district notified under this section shall take immediate steps to eliminate any deficit in the current fiscal year and shall begin to plan to avoid the projected future deficits.

(B) The state board of education, in accordance with sections 3319.31 and 3319.311 of the Revised Code, may limit, suspend, or revoke a license as defined under section 3319.31 of the Revised Code that has been issued to any school employee found to have willfully contributed erroneous, inaccurate, or incomplete data required for the submission of the five-year projection required by this section.

Effective Date: 06-03-2002; 09-29-2005



Section 5705.392 - County spending plan.

(A) A board of county commissioners may adopt as a part of its annual appropriation measure a spending plan, or in the case of an amended appropriation measure, an amended spending plan, setting forth a quarterly schedule of expenses and expenditures of all appropriations for the fiscal year from the county general fund. The spending plan shall be classified to set forth separately a quarterly schedule of expenses and expenditures for each office, department, and division, and within each, the amount appropriated for personal services. Each office, department, and division shall be limited in its expenses and expenditures of moneys appropriated from the general fund during any quarter by the schedule established in the spending plan. The schedule established in the spending plan shall serve as a limitation during a quarter on the making of contracts and giving of orders involving the expenditure of money during that quarter for purposes of division (D) of section 5705.41 of the Revised Code.

(B)

(1) A board of county commissioners, by resolution, may adopt a spending plan or an amended spending plan setting forth separately a quarterly schedule of expenses and expenditures of appropriations from any county fund, except as provided in division (C) of this section, for the second half of a fiscal year and any subsequent fiscal year, for any county office, department, or division that has spent or encumbered more than six-tenths of the amount appropriated for personal services and payrolls during the first half of any fiscal year.

(2) During any fiscal year, a board of county commissioners, by resolution, may adopt a spending plan or an amended spending plan setting forth separately a quarterly schedule of expenses and expenditures of appropriations from any county fund, except as provided in division (C) of this section, for any county office, department, or division that, during the previous fiscal year, spent one hundred ten per cent or more of the total amount appropriated for personal services and payrolls by the board in its annual appropriation measure required by section 5705.38 of the Revised Code. The spending plan or amended spending plan shall remain in effect for not more than two fiscal years . But if the administrative officer of the office, department, or division for which the plan was adopted is an elected official, the spending plan shall not be in effect during a fiscal year in which that elected official is no longer the administrative officer of that office, department, or division.

(3) At least thirty days before adopting a resolution under division (B)(1) or (2) of this section, the board of county commissioners shall provide written notice to each county office, department, or division for which it intends to adopt a spending plan or an amended spending plan. The notice shall be sent by regular first class mail or provided by personal service, and shall include a copy of the proposed spending plan or proposed amended spending plan. The county office, department, or division may meet with the board at any regular session of the board to comment on the notice, or to express concerns or ask questions about the proposed spending plan or proposed amended spending plan.

(C) Division (B) of this section shall not apply to any fund that is subject to rules adopted by the tax commissioner under division (O) of section 5703.05 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-05-1987



Section 5705.40 - Amending or supplementing appropriation ordinance - transfer - unencumbered balance - appropriation for contingencies.

Any appropriation ordinance or measure may be amended or supplemented, provided that such amendment or supplement shall comply with all provisions of law governing the taxing authority in making an original appropriation and that no appropriation for any purpose shall be reduced below an amount sufficient to cover all unliquidated and outstanding contracts or obligations certified from or against the appropriation. Transfers may be made by resolution or ordinance from one appropriation item to another, except that a board of county commissioners shall, at the request of the county board of elections, adopt a resolution to transfer funds from one appropriation item of the board of elections to another appropriation item of the board of elections unless the board of county commissioners determines that the transfer is sought for the purpose of providing employee bonuses or salary increases other than increases necessary to reimburse employees for overtime worked. At the close of each fiscal year, the unencumbered balance of each appropriation shall revert to the respective fund from which it was appropriated and shall be subject to future appropriations, provided that funds unexpended at the end of such fiscal year previously appropriated for the payment of obligations unliquidated and outstanding, or previously appropriated pursuant to section 321.261 of the Revised Code for the collection of delinquent taxes, need not be reappropriated, but such unexpended funds shall not be included by any budget-making body or board or any county budget commission in estimating the balance available for the purposes of the next or any succeeding fiscal year.

The annual appropriation measure, or an amendment or supplement thereto, may contain an appropriation for contingencies not to exceed the amount authorized by section 5705.29 of the Revised Code and in the case of a school district may also include a voluntary contingency reserve balance in the amount authorized by such section. By a two-thirds vote of all members of the taxing authority of a subdivision or taxing unit, expenditures may be authorized in pursuance of such contingency appropriation or voluntary contingency reserve balance for any lawful purpose for which public funds may be expended, if such purpose could not have reasonably been foreseen at the time of the adoption of the appropriation measure or, in the case of a voluntary contingency reserve balance, if the board of education requests payment of any portion of such balance.

Effective Date: 03-27-1991; 09-29-2005



Section 5705.41 - Restriction upon appropriation and expenditure of money - certificate of fiscal officer.

No subdivision or taxing unit shall:

(A) Make any appropriation of money except as provided in Chapter 5705. of the Revised Code; provided, that the authorization of a bond issue shall be deemed to be an appropriation of the proceeds of the bond issue for the purpose for which such bonds were issued, but no expenditure shall be made from any bond fund until first authorized by the taxing authority;

(B) Make any expenditure of money unless it has been appropriated as provided in such chapter;

(C) Make any expenditure of money except by a proper warrant drawn against an appropriate fund;

(D)

(1) Except as otherwise provided in division (D)(2) of this section and section 5705.44 of the Revised Code, make any contract or give any order involving the expenditure of money unless there is attached thereto a certificate of the fiscal officer of the subdivision that the amount required to meet the obligation or, in the case of a continuing contract to be performed in whole or in part in an ensuing fiscal year, the amount required to meet the obligation in the fiscal year in which the contract is made, has been lawfully appropriated for such purpose and is in the treasury or in process of collection to the credit of an appropriate fund free from any previous encumbrances. This certificate need be signed only by the subdivision's fiscal officer. Every such contract made without such a certificate shall be void, and no warrant shall be issued in payment of any amount due thereon. If no certificate is furnished as required, upon receipt by the taxing authority of the subdivision or taxing unit of a certificate of the fiscal officer stating that there was at the time of the making of such contract or order and at the time of the execution of such certificate a sufficient sum appropriated for the purpose of such contract and in the treasury or in process of collection to the credit of an appropriate fund free from any previous encumbrances, such taxing authority may authorize the drawing of a warrant in payment of amounts due upon such contract, but such resolution or ordinance shall be passed within thirty days after the taxing authority receives such certificate; provided that, if the amount involved is less than one hundred dollars in the case of counties or three thousand dollars in the case of all other subdivisions or taxing units, the fiscal officer may authorize it to be paid without such affirmation of the taxing authority of the subdivision or taxing unit, if such expenditure is otherwise valid.

(2) The board of county commissioners may adopt a resolution exempting county purchases of one thousand dollars or less from the requirement of division (D)(1) of this section that a certificate be attached to any contract or order involving the expenditure of money. The resolution shall state the dollar amount that is exempted from the certificate requirement and whether the exemption applies to all purchases, to one or more specific classes of purchases, or to the purchase of one or more specific items. Prior to the adoption of the resolution, the board shall give written notice to the county auditor that it intends to adopt the resolution. The notice shall state the dollar amount that is proposed to be exempted and whether the exemption would apply to all purchases, to one or more specific classes of purchases, or to the purchase of one or more specific items. The county auditor may review and comment on the proposal, and shall send any comments to the board within fifteen days after receiving the notice. The board shall wait at least fifteen days after giving the notice to the auditor before adopting the resolution. A person authorized to make a county purchase in a county that has adopted such a resolution shall prepare and file with the county auditor, within three business days after incurring an obligation not requiring a certificate, or within any other period of time the board of county commissioners specifies in the resolution, a written or electronically transferred document specifying the purpose and amount of the expenditure, the date of the purchase, the name of the vendor, the specific appropriation items from which the expenditures are to be made, and any additional information as the auditor of state may prescribe.

(3) Upon certification by the auditor or other chief fiscal officer that a certain sum of money, not in excess of an amount established by resolution or ordinance adopted by a majority of the members of the legislative authority of the subdivision or taxing unit, has been lawfully appropriated, authorized, or directed for a certain purpose and is in the treasury or in the process of collection to the credit of a specific line-item appropriation account in a certain fund free from previous and then outstanding obligations or certifications, then for such purpose and from such line-item appropriation account in such fund, over a period not extending beyond the end of the fiscal year, expenditures may be made, orders for payment issued, and contracts or obligations calling for or requiring the payment of money made and assumed; provided, that the aggregate sum of money included in and called for by such expenditures, orders, contracts, and obligations shall not exceed the sum so certified. Such a certification need be signed only by the fiscal officer of the subdivision or the taxing district and may, but need not, be limited to a specific vendor. An itemized statement of obligations incurred and expenditures made under such certificate shall be rendered to the auditor or other chief fiscal officer before another such certificate may be issued, and not more than one such certificate shall be outstanding at a time.

In addition to providing the certification for expenditures as specified in this division, a subdivision also may make expenditures, issue orders for payment, and make contracts or obligations calling for or requiring the payment of money made and assumed for specified permitted purposes from a specific line-item appropriation account in a specified fund for a sum of money upon the certification by the fiscal officer of the subdivision that this sum of money has been lawfully appropriated, authorized, or directed for a permitted purpose and is in the treasury or in the process of collection to the credit of the specific line-item appropriation account in the specified fund free from previous and then-outstanding obligations or certifications; provided that the aggregate sum of money included in and called for by the expenditures, orders, and obligations shall not exceed the certified sum. The purposes for which a subdivision may lawfully appropriate, authorize, or issue such a certificate are the services of an accountant, architect, attorney at law, physician, professional engineer, construction project manager, consultant, surveyor, or appraiser by or on behalf of the subdivision or contracting authority; fuel oil, gasoline, food items, roadway materials, and utilities; and any purchases exempt from competitive bidding under section 125.04 of the Revised Code and any other specific expenditure that is a recurring and reasonably predictable operating expense. Such a certification shall not extend beyond the end of the fiscal year or, in the case of a board of county commissioners that has established a quarterly spending plan under section 5705.392 of the Revised Code, beyond the quarter to which the plan applies. Such a certificate shall be signed by the fiscal officer and may, but need not, be limited to a specific vendor. An itemized statement of obligations incurred and expenditures made under such a certificate shall be rendered to the fiscal officer for each certificate issued. More than one such certificate may be outstanding at any time.

In any case in which a contract is entered into upon a per unit basis, the head of the department, board, or commission for the benefit of which the contract is made shall make an estimate of the total amount to become due upon such contract, which estimate shall be certified in writing to the fiscal officer of the subdivision. Such a contract may be entered into if the appropriation covers such estimate, or so much thereof as may be due during the current year. In such a case the certificate of the fiscal officer based upon the estimate shall be a sufficient compliance with the law requiring a certificate.

Any certificate of the fiscal officer attached to a contract shall be binding upon the political subdivision as to the facts set forth therein. Upon request of any person receiving an order or entering into a contract with any political subdivision, the certificate of the fiscal officer shall be attached to such order or contract. "Contract" as used in this section excludes current payrolls of regular employees and officers.

(E) Taxes and other revenue in process of collection, or the proceeds to be derived from authorized bonds, notes, or certificates of indebtedness sold and in process of delivery, shall for the purpose of this section be deemed in the treasury or in process of collection and in the appropriate fund. This section applies neither to the investment of sinking funds by the trustees of such funds, nor to investments made under sections 731.56 to 731.59 of the Revised Code.

No district authority shall, in transacting its own affairs, do any of the things prohibited to a subdivision by this section, but the appropriation referred to shall become the appropriation by the district authority, and the fiscal officer referred to shall mean the fiscal officer of the district authority.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 02-12-2004



Section 5705.411 - Anticipated proceeds from levy for permanent improvement are deemed appropriated.

Upon the approval of a tax levy by the electors of a county under section 5705.191 of the Revised Code for the purpose of providing funds for the acquisition or construction of a specific permanent improvement or class of permanent improvements for the county, the total anticipated proceeds from such levy are deemed appropriated for such purpose by the taxing authority of the county and are deemed in process of collection within the meaning of section 5705.41 of the Revised Code.

Effective Date: 09-29-1961



Section 5705.412 - Certificate of revenue required for school district expenditures.

(A) As used in this section, "qualifying contract" means any agreement for the expenditure of money under which aggregate payments from the funds included in the school district's five-year forecast under section 5705.391 of the Revised Code will exceed the lesser of the following amounts:

(1) Five hundred thousand dollars;

(2) One per cent of the total revenue to be credited in the current fiscal year to the district's general fund, as specified in the district's most recent certificate of estimated resources certified under section 5705.36 of the Revised Code.

(B)

(1) Notwithstanding section 5705.41 of the Revised Code, no school district shall adopt any appropriation measure, make any qualifying contract, or increase during any school year any wage or salary schedule unless there is attached thereto a certificate, signed as required by this section, that the school district has in effect the authorization to levy taxes including the renewal or replacement of existing levies which, when combined with the estimated revenue from all other sources available to the district at the time of certification, are sufficient to provide the operating revenues necessary to enable the district to maintain all personnel and programs for all the days set forth in its adopted school calendars for the current fiscal year and for a number of days in succeeding fiscal years equal to the number of days instruction was held or is scheduled for the current fiscal year, as follows:

(a) A certificate attached to an appropriation measure under this section shall cover only the fiscal year in which the appropriation measure is effective and shall not consider the renewal or replacement of an existing levy as the authority to levy taxes that are subject to appropriation in the current fiscal year unless the renewal or replacement levy has been approved by the electors and is subject to appropriation in the current fiscal year.

(b) A certificate attached, in accordance with this section, to any qualifying contract shall cover the term of the contract.

(c) A certificate attached under this section to a wage or salary schedule shall cover the term of the schedule.

If the board of education has not adopted a school calendar for the school year beginning on the first day of the fiscal year in which a certificate is required, the certificate attached to an appropriation measure shall include the number of days on which instruction was held in the preceding fiscal year and other certificates required under this section shall include that number of days for the fiscal year in which the certificate is required and any succeeding fiscal years that the certificate must cover.

The certificate shall be signed by the treasurer and president of the board of education and the superintendent of the school district, unless the district is in a state of fiscal emergency declared under Chapter 3316. of the Revised Code. In that case, the certificate shall be signed by a member of the district's financial planning and supervision commission who is designated by the commission for this purpose.

(2) In lieu of the certificate required under division (B) of this section, an alternative certificate stating the following may be attached:

(a) The contract is a multi-year contract for materials, equipment, or nonpayroll services essential to the education program of the district;

(b) The multi-year contract demonstrates savings over the duration of the contract as compared to costs that otherwise would have been demonstrated in a single year contract, and the terms will allow the district to reduce the deficit it is currently facing in future years as demonstrated in its five-year forecast adopted in accordance with section 5705.391 of the Revised Code.

The certificate shall be signed by the treasurer and president of the board of education and the superintendent of the school district, unless the district is in a state of fiscal emergency declared under Chapter 3316. of the Revised Code. In that case, the certificate shall be signed by a member of the district's financial planning and supervision commission who is designated by the commission for this purpose.

(C) Every qualifying contract made or wage or salary schedule adopted or put into effect without such a certificate shall be void, and no payment of any amount due thereon shall be made.

(D) The department of education and the auditor of state jointly shall adopt rules governing the methods by which treasurers, presidents of boards of education, superintendents, and members of financial planning and supervision commissions shall estimate revenue and determine whether such revenue is sufficient to provide necessary operating revenue for the purpose of making certifications required by this section.

(E) The auditor of state shall be responsible for determining whether school districts are in compliance with this section. At the time a school district is audited pursuant to section 117.11 of the Revised Code, the auditor of state shall review each certificate issued under this section since the district's last audit, and the appropriation measure, contract, or wage and salary schedule to which such certificate was attached. If the auditor of state determines that a school district has not complied with this section with respect to any qualifying contract or wage or salary schedule, the auditor of state shall notify the prosecuting attorney for the county, the city director of law, or other chief law officer of the school district. That officer may file a civil action in any court of appropriate jurisdiction to seek a declaration that the contract or wage or salary schedule is void, to recover for the school district from the payee the amount of payments already made under it, or both, except that the officer shall not seek to recover payments made under any collective bargaining agreement entered into under Chapter 4117. of the Revised Code. If the officer does not file such an action within one hundred twenty days after receiving notice of noncompliance from the auditor of state, any taxpayer may institute the action in the taxpayer's own name on behalf of the school district.

(F) This section does not apply to any contract or increase in any wage or salary schedule that is necessary in order to enable a board of education to comply with division (B) of section 3317.13 of the Revised Code, provided the contract or increase does not exceed the amount required to be paid to be in compliance with such division.

(G) Any officer, employee, or other person who expends or authorizes the expenditure of any public funds or authorizes or executes any contract or schedule contrary to this section, expends or authorizes the expenditure of any public funds on the void contract or schedule, or issues a certificate under this section which contains any false statements is liable to the school district for the full amount paid from the district's funds on the contract or schedule. The officer, employee, or other person is jointly and severally liable in person and upon any official bond that the officer, employee, or other person has given to the school district to the extent of any payments on the void claim, not to exceed ten thousand dollars. However, no officer, employee, or other person shall be liable for a mistaken estimate of available resources made in good faith and based upon reasonable grounds. If an officer, employee, or other person is found to have complied with rules jointly adopted by the department of education and the auditor of state under this section governing methods by which revenue shall be estimated and determined sufficient to provide necessary operating revenue for the purpose of making certifications required by this section, the officer, employee, or other person shall not be liable under this section if the estimates and determinations made according to those rules do not, in fact, conform with actual revenue. The prosecuting attorney of the county, the city director of law, or other chief law officer of the district shall enforce this liability by civil action brought in any court of appropriate jurisdiction in the name of and on behalf of the school district. If the prosecuting attorney, city director of law, or other chief law officer of the district fails, upon the written request of any taxpayer, to institute action for the enforcement of the liability, the attorney general, or the taxpayer in the taxpayer's own name, may institute the action on behalf of the subdivision.

(H) This section does not require the attachment of an additional certificate beyond that required by section 5705.41 of the Revised Code for current payrolls of, or contracts of employment with, any employees or officers of the school district.

This section does not require the attachment of a certificate to a temporary appropriation measure if all of the following apply:

(1) The amount appropriated does not exceed twenty-five per cent of the total amount from all sources available for expenditure from any fund during the preceding fiscal year;

(2) The measure will not be in effect on or after the thirtieth day following the earliest date on which the district may pass an annual appropriation measure;

(3) An amended official certificate of estimated resources for the current year, if required, has not been certified to the board of education under division (B) of section 5705.36 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-15-2003



Section 5705.413 - [Repealed].

Effective Date: 08-19-1994



Section 5705.42 - Grants by United States government.

When the United States government or the state or any department, division, agency, authority, or unit thereof makes a grant or loan of money to any political subdivision of this state to aid in paying the cost of any program, activity, or function of such subdivision, or enters into an agreement with the subdivision for the making of any such grant or loan of money, the amount thereof is deemed appropriated for such purpose by the taxing authority of the subdivision as provided by law and shall be recorded as such by the fiscal officer of the subdivision, and is deemed in process of collection within the meaning of section 5705.41 of the Revised Code.

Effective Date: 03-17-1989



Section 5705.43 - Improvements paid by special assessments.

In the case of an improvement, the cost of which is to be paid in whole or part by special assessments, a contract may be executed without an appropriation or certificate for that portion of the cost derived or to be derived from special assessments, provided that a resolution or ordinance authorizing such assessment and the bonds or notes to be issued in anticipation thereof has been passed in the manner provided by law, or that such contract is for the provision of engineering, legal, or other necessary professional services in connection with such improvement.

Effective Date: 09-24-1963



Section 5705.44 - Contracts running beyond fiscal year - certificate not required on contracts payable from utility earnings.

When contracts or leases run beyond the termination of the fiscal year in which they are made, the fiscal officer of the taxing authority shall make a certification for the amount required to meet the obligation of such contract or lease maturing in such fiscal year. The amount of the obligation under such contract or lease remaining unfulfilled at the end of a fiscal year, and which will become payable during the next fiscal year, shall be included in the annual appropriation measure for the next year as a fixed charge.

The certificate required by section 5705.41 of the Revised Code as to money in the treasury shall not be required for contracts on which payments are to be made from the earnings of a publicly operated water works or public utility, but in the case of any such contract made without such certification, no payment shall be made on account thereof, and no claim or demand thereon shall be recoverable, except out of such earnings. That certificate also shall not be required if requiring the certificate makes it impossible for a county board of developmental disabilities to pay the nonfederal share of medicaid expenditures that the county board is required by sections 5126.059 and 5126.0510 of the Revised Code to pay.

Amended by 128th General Assemblych.28,SB 79, §1, eff. 10/6/2009.

Effective Date: 12-13-2001; 2007 HB119 07-01-2007



Section 5705.45 - Liability for wrongful payments from public funds - enforcement.

Any officer, employee, or other person who issues any order contrary to section 5705.41 of the Revised Code, or who expends or authorizes the expenditure of any public funds, or who authorizes or executes any contract contrary to sections 5705.01 to 5705.47 of the Revised Code, unless payments thereon are subsequently ordered as provided in section 5705.41 of the Revised Code, or expends or authorizes the expenditure of any public funds on any such void contract, obligation, or order, unless subsequently approved as provided in that section, or issues a certificate under the provisions thereof which contains any false statements, shall be liable to the political subdivision for the full amount paid from the funds of the subdivision on any such order, contract, or obligation. Such officer, employee, or other person shall be jointly and severally liable in person and upon any official bond that he has given to such subdivision, to the extent of any payments of such void claim. The prosecuting attorney of the county, the city director of law, or other chief law officer of the subdivision shall enforce this liability by civil action brought in any court of appropriate jurisdiction in the name of and on behalf of the municipal corporation, county, or subdivision. If the prosecuting attorney, city director of law, or other chief law officer of the subdivision fails upon the written request of any taxpayer, to institute action for the enforcement of the liability, the taxpayer may institute suit in his own name in behalf of the subdivision.

Effective Date: 11-01-1977



Section 5705.46 - Payment of current payrolls.

Each political subdivision may make expenditures for the payment of current payrolls upon the authority of a proper appropriation for such purpose, provided that the positions of such employees and their compensation have been determined prior thereto by resolution, ordinance, or in the manner provided by law. The total expenditures for such purpose during the first half of any fiscal year shall not exceed six tenths of the appropriation therefor, unless the taxing authority of such subdivision, by a three-fourths vote of all the members, waives such limitation. In the resolution waiving such limitation there shall be set forth the reason therefor.

Effective Date: 10-01-1953



Section 5705.47 - Existing actions or proceedings.

Any act or proceeding taken prior to May 12, 1927, authorizing any tax or debt charge to be levied, or any contract or expenditure to be made, shall not be affected by sections 5705.01 to 5705.47, inclusive, of the Revised Code, but such act or proceeding shall be completed, and the tax or debt charge shall be levied and the contract or expenditure shall be made in the same manner as if such sections had not been passed.

Effective Date: 10-01-1953



Section 5705.48 - Joint budget commission - adjustment of tax rate.

Whenever a taxing district is located in two or more counties, the budget commission of the counties in which such district is located shall meet in joint session at the call of the chairman of the commission of the county in which the greatest value of taxable property of such taxing district is located, and adjust the rates of taxation for the purpose of such district so as to enforce the limitations on the tax rate prescribed by law and to produce uniform rates throughout the district. The levies for such taxing district purposes shall not be reduced by such joint budget commission below what would be required to enforce such limitation in the part of such district in which the least reduction of such levies is necessary to enforce such limitation, and such levies so fixed shall be applied uniformly throughout such district.

Effective Date: 10-01-1953



Section 5705.49 - Subdivision's power to tax - limitation.

Wherever in the Revised Code the taxing authorities of any subdivision, as defined in section 5705.01 of the Revised Code, are authorized to levy taxes on the taxable property within a subdivision, or, in the case of a qualifying library levy, within a library district or association library district, such authority shall extend only to the levy of taxes on the taxable real and public utility property listed on general tax lists and duplicates provided for by section 319.28 of the Revised Code. Where the amount of indebtedness of any subdivision is limited by law with reference to the tax valuation or aggregate value of the property on the tax list and duplicate of such subdivision, such limitation shall be measured by the property listed on such general tax lists and duplicates in such subdivision.

Amended by 129th General AssemblyFile No.140,SB 321, §1, eff. 6/26/2012, op. 1/1/2013.

Effective Date: 10-30-1989



Section 5705.50 - Subdivisions may expend local funds for real property inventory.

Any housing authority or any political subdivision, including counties and the state, by resolution of the taxing authority of such subdivision, may incur indebtedness and authorize the expenditure of funds of such subdivision to carry forward a real property inventory of all or part of the county in which such subdivision is located and may contribute to any organization established for the purpose of carrying forward such a real property inventory.

Effective Date: 10-01-1953



Section 5705.51 - Indirect debt limitation.

(A) As used in this section:

(1) "Indirect debt limit" means such limitation, in effect at the time of issuance, upon the issuance of unvoted general obligation bonds, notes, or certificates of indebtedness by a subdivision as results from a restriction on the amount of unvoted taxes which may be levied annually upon the general tax lists and duplicates.

(2) "Direct debt limit" means those respective limitations on the principal amount of net indebtedness which may be created or incurred by a municipal corporation, school district, county, or township, imposed by sections 133.05, 133.06, 133.07, and 133.09 of the Revised Code.

(3) "Ten-mill limit" means unvoted taxes of ten mills annually on each dollar of tax valuation of property on the general tax lists and duplicates.

(4) "One per cent limit" means unvoted taxes at such rates upon the tax value as amounts to one per cent annually of the true value in money of property that is listed on the general tax lists and duplicates.

(5) "Exempt obligations" means unvoted general obligation bonds, notes, and certificates of indebtedness of a municipal corporation, school district, county, or township that are excluded, exempted, or not considered in calculating or ascertaining the direct debt limit of such a subdivision; and also includes unvoted general obligation bonds, notes, and certificates of indebtedness of a municipal corporation if the ordinance authorizing their issuance provides that the debt charges thereon, or, in the case of bond anticipation notes, the debt charges on the bonds in anticipation of which they are issued, shall be paid from lawfully available municipal income taxes to the extent needed to meet such debt charges, and contains a covenant, hereby authorized, to appropriate annually from such municipal income taxes such amount as is necessary to meet such annual debt charges, and further makes provision that any ad valorem property taxes which are provided for pursuant to section 133.22 or 133.23 of the Revised Code shall, in addition to any other reduction permitted by those sections, be reduced by the amount of such municipal income taxes to be applied to such debt charges in compliance with such covenant.

(B) For the purposes of calculating the indirect debt limit, the debt charges on outstanding or proposed exempt obligations required to be taken into consideration in determining the indirect debt limit shall first be allocated to the computed amount of taxes in excess of the ten-mill limit that would result if ad valorem property taxes were levied to the full extent of the one per cent limit, and any balance of such debt charges shall be allocated to the ten-mill limit. This section does not enlarge the direct debt limits.

(C) Upon request of the bond issuing authority or the fiscal officer of a subdivision, the appropriate county auditor or county auditors shall promptly certify all data necessary to make the determinations under division (B) of this section and to ascertain the indirect debt limits, including, for each overlapping subdivision, the tax value and the true value in money of property on the general tax lists and duplicates of the subdivision, stated separately for each classification of property the tax value of which is determined by applying a different percentage to true value, the applicable debt charges, and such other data as is necessary for the purpose. For such purpose, the aggregate true value in money of each such classification of property may be determined by application of the appropriate mathematical factor to the aggregate tax value of such classification of property on the general tax lists and duplicates. The fiscal officer of each overlapping subdivision and the tax commissioner shall promptly provide to the county auditor such additional information as is needed by the county auditor to make the certification required by this division, including certification to the county auditor by each such fiscal officer as to the then exempt obligations of the subdivision. The certificate of the county auditor shall be conclusive as to the data therein set forth for the purposes of determining the indirect debt limit. The calculations and certifications provided for in this section relating to the one per cent limit need not be made or provided where the annual debt charges required to be taken into consideration in ascertaining the indirect debt limit will not exceed the ten-mill limit.

(D) A municipal corporation which has outstanding exempt obligations supported by municipal income taxes as provided in division (A)(5) of this section shall, to the extent necessary therefor, levy and continue to levy such income tax and apply the proceeds thereof in accordance with its covenants made in the issuance of such obligations, and to such extent such tax shall not be subject to diminution by initiative or referendum, or diminution by statute unless provision is made therein for an adequate substitute therefor, other than unvoted taxes on the general tax lists and duplicates, assigned by law to such purpose.

(E) If the tax budget or the official certificate of estimated resources of a subdivision shows that funds available for the purpose, including municipal income taxes under division (D) of this section, but excluding unvoted taxes within the ten-mill limit, will be insufficient to pay the debt charges on all outstanding obligations of the subdivision that have been shown as exempt obligations on any certificate by the fiscal officer delivered to the county auditor pursuant to division (C) of this section, whether or not qualifying as such in any subsequent certificate, sections 5705.31 and 5705.32 of the Revised Code shall be specially applied as follows with respect to the debt charges on such obligations:

(1) The amount of such debt charges and the debt charges on other unvoted general obligations of the subdivision, not otherwise provided for, shall be charged against the minimum levy of such subdivision provided pursuant to division (D) of section 5705.31 of the Revised Code to the full amount of such minimum levy, if necessary, without preserving to such subdivision any operating levy within the ten-mill limit;

(2) If the debt charges on such obligations, and on any other outstanding unvoted general obligations of the subdivision not otherwise provided for, exceed the minimum levy of such subdivision, there shall be levied millage upon the tax value of property on the general tax lists and duplicates of the subdivision in excess of the ten-mill limit, but within the one per cent limit as to any property, in such amounts as are necessary to make up such deficiency to the extent that such deficiency does not exceed the debt charges, not otherwise provided for, on the exempt obligations referred to in this division;

(3) Only if the debt charges on such exempt obligations of the subdivision are not fully provided for after application of divisions (E)(1) and (2) of this section, the balance of such debt charges shall be provided by adjustment of other minimum levies pursuant to division (D) of section 5705.31 of the Revised Code.

If the subdivision is a municipal corporation that by charter provides a tax-rate limitation pursuant to section 5705.18 of the Revised Code, divisions (E)(1), (2), and (3) of this section shall be applied only in a manner consistent with the applicable charter provisions. If a levy for current operating expenses, whether or not part of a levy for other purposes, is to be provided under such charter in lieu of a minimum levy provided by division (D) of section 5705.31 of the Revised Code, as a first step, such charter levy shall be reduced by the amount of the levy for debt charges on such exempt obligations only if and to the extent provided by such charter, and if no part of such debt charges is to be paid from a levy within the limitations imposed by the charter, the full amount of such debt charges shall be considered the deficiency under division (E)(2) of this section. The levy for such debt charges under such subdivision shall not exceed any applicable charter limitation. Any references in applicable charter provisions to the limitations provided by the constitution or laws or to a ten-mill limitation of Section 2, Article XII, Ohio Constitution, shall be viewed by the county budget commission as meaning the one per cent limit applicable under this section. Division (E)(3) of this section shall not be applied to reduce any levy within a charter tax-rate limitation.

This section does not alter the right of holders of exempt obligations to share equally in taxes levied within the ten-mill limit nor the general obligation character of such exempt obligations, and the full faith and credit of the subdivision is pledged thereto.

(F) If any levy is made under division (E)(2) of this section, the amount of millage to be applied to tax values on the general tax lists and duplicates shall be determined for each classification of property the tax value of which is computed by applying a different percentage to true value. The millage rates applied to such classifications of property shall be calculated to produce revenues in the aggregate amount to be provided under division (E)(2) of this section, provided that no such millage shall be added to the taxes on property that is already taxed to the full extent of the one per cent limit, and the millage on each other classification of property shall not result in a tax thereon in excess of the one per cent limit, but the millage amount levied under division (E)(2) of this section shall be the same as to all classifications of property which may be taxed at the same millage without exceeding the one per cent limit. In any event, the millage amount levied under division (E)(2) of this section on all land and improvements thereon in the subdivision shall be the same.

(G) Nothing in this section shall be applied to impair the authority of a municipal corporation under section 5705.18 of the Revised Code. Levies which are authorized by the charter of a municipal corporation without necessity for further vote and which are available for debt charges shall continue to be treated as levies outside the ten-mill limit and outside the one per cent limit in determining the indirect debt limit.

Effective Date: 06-03-2002



Section 5705.59 - [Repealed].

Effective Date: 10-08-1963



Section 5705.61 - Tax on use, lease or occupancy of public real property not used for public purpose.

As used in this section:

(A) "Effective tax rate" means that quotient obtained by dividing the taxes charged and payable on one thousand dollars of taxable value of real property, after making the reduction required by section 319.301 of the Revised Code, by one thousand.

(B) "Taxable value of the interest" means the amount obtained as follows:

(1) Divide the true value of the property in which the interest is held by the term of years for which the interest is held. In the case of a life estate, the term of years shall be calculated on the basis of standard actuarial tables.

(2) Multiply the quotient obtained in division (B)(1) of this section by the number of years remaining in the term.

(3) Multiply the result obtained in division (B)(2) of this section by thirty-five per cent.

Any interest whereby a privilege exists to use, lease, or occupy real property not otherwise subject to taxation and belonging to the state, a political subdivision, or the United States by virtue of a conveyance from the holder of the interest and used, leased, or occupied for other than a public purpose, or other than incidental to a public purpose, as defined under sections 717.051, 725.02, 1728.10, 3735.67, 5709.08, 5709.121, 5709.41, and 5722.11 of the Revised Code, or by other statute, is subject to an annual tax, payable by the holder of the interest, for the privilege of so using, leasing, or occupying such property. Such tax is for the purpose of supplementing the general revenue funds of the taxing districts in which the real property is located. The tax imposed by this section does not apply to any interest whereby a contractor or agent has the privilege of using, leasing, or occupying the real property for the purpose of fulfilling an obligation imposed subsequent to the conveyance under a contract with the state, a political subdivision, the United States, or an instrumentality of the state, a political subdivision, or the United States.

The year for which the tax is levied commences on the first day of January and ends on the following thirty-first day of December. The tax shall be assessed by the county auditor of the county containing the taxing districts wherein the real property is located and computed by multiplying the taxable value of the interest therein by the effective tax rate of each taxing district in which the real property is located. The tax shall equal the sum of the products thus obtained.

Easements, grants, licenses, or rights-of-way of public utility companies are not subject to this section.

The amount of taxes due under this section shall be reduced by the amount of any payment in lieu of real property taxes made by the owner of the property in which the taxable interest is held.

An interest in real property whereby a person sixty-four years of age or older on the first day of January of the tax year retains the privilege to occupy such property as his homestead shall be exempt from the tax imposed by this section for such year. An owner includes one or more tenants with a right of survivorship and tenants in common.

Effective Date: 04-04-1985



Section 5705.62 - Payment of tax.

(A) As used in this section and section 5747.63 of the Revised Code, "subdivision" means a municipal corporation, township, park district, or county.

(B) At each annual regular session of the county budget commission convened pursuant to section 5705.27 of the Revised Code, each auditor shall present to the commission the certificate of the commissioner, the annual tax budget and estimates, and the records showing the action of the commission in its last preceding regular session. The commission, after extending to the representatives of each subdivision an opportunity to be heard, under oath administered by any member of the commission, and considering all the facts and information presented to it by the auditor, shall determine the amount of the undivided local government revenue assistance fund needed by and to be apportioned to each subdivision for current operating expenses, as shown in the tax budget of the subdivision. This determination shall be made pursuant to divisions (C) to (H) of this section, unless the commission has provided for a formula pursuant to section 5747.63 of the Revised Code. Nothing in this section prevents the budget commission, for the purpose of apportioning the undivided local government revenue assistance fund, from inquiring into the claimed needs of any subdivision as stated in its tax budget, or from adjusting claimed needs to reflect actual needs. For the purposes of this section, "current operating expenses" means the lawful expenditures of a subdivision, except those for permanent improvements and except payments for interest, sinking fund, and retirement of bonds, notes, and certificates of indebtedness of the subdivision.

(C) The commission shall determine the combined total of the estimated expenditures, including transfers, from the general fund and any special funds other than special funds established for road and bridge; street construction, maintenance, and repair; state highway improvement; and gas, water, sewer, and electric public utilities operated by a subdivision, as shown in the subdivision's tax budget for the ensuing calendar year.

(D) From the combined total of expenditures calculated pursuant to division (C) of this section, the commission shall deduct the following expenditures, if included in these funds in the tax budget:

(1) Expenditures for permanent improvements as defined in division (E) of section 5705.01 of the Revised Code;

(2) In the case of counties and townships, transfers to the road and bridge fund, and in the case of municipalities, transfers to the street construction, maintenance, and repair fund and the state highway improvement fund;

(3) Expenditures for the payment of debt charges;

(4) Expenditures for the payment of judgments.

(E) In addition to the deductions made pursuant to division (D) of this section, revenues accruing to the general fund and any special fund considered under division (C) of this section from the following sources shall be deducted from the combined total of expenditures calculated pursuant to division (C) of this section:

(1) Taxes levied within the ten-mill limitation, as defined in section 5705.02 of the Revised Code;

(2) The budget commission allocation of estimated county library and local government support fund revenues to be distributed pursuant to section 5747.48 of the Revised Code;

(3) Estimated unencumbered balances as shown on the tax budget as of the thirty-first day of December of the current year in the general fund, but not any estimated balance in any special fund considered in division (C) of this section;

(4) Revenue, including transfers, shown in the general fund and any special funds other than special funds established for road and bridge; street construction, maintenance, and repair; state highway improvement; and gas, water, sewer, and electric public utilities, from all other sources except those that a subdivision receives from an additional tax or service charge voted by its electorate or receives from special assessment or revenue bond collection. For the purposes of this division, where the charter of a municipal corporation prohibits the levy of an income tax, an income tax levied by the legislative authority of such municipal corporation pursuant to an amendment of the charter of that municipal corporation to authorize such a levy represents an additional tax voted by the electorate of that municipal corporation. For the purposes of this division, any measure adopted by a board of county commissioners pursuant to section 322.02, 324.02, 4504.02, or 5739.021 of the Revised Code, including those measures upheld by the electorate in a referendum conducted pursuant to section 322.021, 324.021, 4504.021, or 5739.022 of the Revised Code, shall not be considered an additional tax voted by the electorate.

Subject to division (G) of section 5705.29 of the Revised Code, money in a reserve balance account established by a county, township, or municipal corporation under section 5705.13 of the Revised Code shall not be considered an unencumbered balance or revenue under division (E)(3) or (4) of this section. Money in a reserve balance account established by a township under section 5705.132 of the Revised Code shall not be considered an unencumbered balance or revenue under division (E)(3) or (4) of this section.

If a county, township, or municipal corporation has created and maintains a nonexpendable trust fund under section 5705.131 of the Revised Code, the principal of the fund, and any additions to the principal arising from sources other than the reinvestment of investment earnings arising from such a fund, shall not be considered an unencumbered balance or revenue under division (E)(3) or (4) of this section. Only investment earnings arising from investment of the principal or investment of such additions to principal may be considered an unencumbered balance or revenue under those divisions.

(F) The total expenditures calculated pursuant to division (C) of this section, less the deductions authorized in divisions (D) and (E) of this section, shall be known as the "relative need" of the subdivision, for the purposes of this section.

(G) The budget commission shall total the relative need of all participating subdivisions in the county, and shall compute a relative need factor by dividing the total estimate of the undivided local government revenue assistance fund by the total relative need of all participating subdivisions.

(H) The relative need of each subdivision shall be multiplied by the relative need factor to determine the proportionate share of the subdivision in the undivided local government revenue assistance fund of the county, provided that the maximum proportionate share of a county shall not exceed the following maximum percentages of the total estimate of the undivided local government revenue assistance fund governed by the relationship of the percentage of the population of the county that resides within municipal corporations within the county to the total population of the county as reported in the reports on population in Ohio by the department of development as of the twentieth day of July of the year in which the tax budget is filed with the budget commission:

Percentage of municipal population within the county: Percentage share of the county shall not exceed:

Less than forty-one per cent Sixty per cent

Forty-one per cent or more but less than eighty-one per cent Fifty per cent

Eighty-one per cent or more Thirty per cent

Where the proportionate share of the county exceeds the limitations established in this division, the budget commission shall adjust the proportionate shares determined pursuant to this division so that the proportionate share of the county does not exceed these limitations, and it shall increase the proportionate shares of all other subdivisions on a pro rata basis. In counties having a population of less than one hundred thousand, not less than ten per cent shall be distributed to the townships therein.

(I) On the basis of such apportionment, the county auditor shall compute the percentage share of each such subdivision in the undivided local government revenue assistance fund and shall at the same time certify to the tax commissioner the percentage share of the county as a subdivision. No payment shall be made from the undivided local government revenue assistance fund, except in accordance with such percentage shares.

Within ten days after the budget commission has made its apportionment, whether conducted pursuant to this section or section 5747.63 of the Revised Code, the auditor shall publish a list of the subdivisions and the amount each is to receive from the undivided local government revenue assistance fund and the percentage share of each subdivision, in a newspaper or newspapers of countywide circulation, and send a copy of such apportionment to the tax commissioner.

The county auditor shall also send by certified mail, return receipt requested, a copy of such apportionment to the fiscal officer of each subdivision entitled to participate in the allocation of the undivided local government revenue assistance fund of the county. This copy shall constitute the official notice of the commission action referred to in section 5705.37 of the Revised Code.

All money received by a subdivision from the county undivided local government revenue assistance fund shall be paid into the subdivision's general fund and used for current operating expenses.

If any public official fails to maintain the records required by sections 5747.61 to 5747.63 of the Revised Code or by the rules issued by the tax commissioner, the auditor of state, or the treasurer of state pursuant to such sections, or fails to comply with any law relating to the enforcement of such sections, the local government revenue assistance fund money allocated to the county shall be withheld until such time as the public official has complied with such sections or such law or the rules issued pursuant thereto.

Effective Date: 03-15-1979; 09-21-2006



Section 5705.63 - Distributing tax revenue.

The total amount of taxes and penalties collected under section 5705.62 of the Revised Code shall be distributed semiannually, at the same time distribution is made of real estate and public utility taxes, in the following manner: four per cent shall be allowed as compensation to the county auditor for his service in assessing the taxes, and two per cent shall be allowed as compensation to the county treasurer for the services he renders as a result of the tax levied by this section. Such amounts shall be paid into the county treasury, to the credit of the county's general fund, on the warrant of the county auditor. The balance of the taxes collected shall be distributed among the taxing districts of the county in which the property in which the taxable interest is held is located and paid in the same ratio as real estate and public utility taxes are distributed for the benefit of the taxing district. The taxes levied and revenues collected under this section shall be in lieu of any general property tax.

Taxes charged on the delinquent lists of the county auditor and county treasurer for five consecutive years may be removed by the county board of revision in the manner provided in section 5719.06 of the Revised Code, if the board deems such taxes uncollectible.

Effective Date: 03-15-1979



Section 5705.71 - County levy for senior citizens services or facilities.

(A) The electors of a county may initiate the question of a tax levy for support of senior citizens services or facilities by the filing of a petition with the board of elections of that county not less than ninety days before the date of any primary or general election requesting that an election be held on such question. The petition shall be signed by at least ten per cent of the qualified electors residing in the county and voting for the office of governor at the last general election.

(B) The petition shall state the purpose for which the senior citizens tax levy is being proposed, shall specify the amount of the proposed increase in rate, the period of time during which the increase is to be in effect, and whether the levy is to be imposed in the current year. The number of years may be any number not exceeding five, except that when the additional rate is for the payment of debt charges the increased rate shall be for the life of the indebtedness.

(C) After determination by it that such petition is valid, the board of elections shall submit the question to the electors of the county at the succeeding primary or general election.

(D) The election shall be conducted, canvassed, and certified in the same manner as regular elections in such county for county offices. Notice of the election shall be published in a newspaper of general circulation in the county once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall state the purpose, the amount of the proposed increase in rate, and the time and place of the election.

(E) The form of the ballot cast at such election shall be prescribed by the secretary of state. If the tax is to be placed on the tax list of the current tax year, the form of the ballot shall include a statement to that effect and shall indicate the first calendar year the tax will be due. The question covered by such petition shall be submitted as a separate proposition but it may be printed on the same ballot with any other propositions submitted at the same election other than the election of officers.

(F) If a majority of electors voting on the question vote in favor of the levy, the board of county commissioners shall levy a tax, for the period and the purpose stated within the petition. If the tax is to be placed upon the tax list of the current year, as specified in the petition, the result of the election shall be certified immediately after the canvass by the board of elections to the board of county commissioners, which shall forthwith make the necessary levy and certify it to the county auditor, who shall extend it on the tax list for collection. After the first year, the tax levy shall be included in the annual tax budget that is certified to the county budget commission.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-16-1999; 06-01-2006



Section 5705.72 - Levy of tax in excess of limitation for transportation services.

(A) As used in this section and in section 5705.25 of the Revised Code with regard to a levy submitted under this section, "electors" means electors of the unincorporated area of a township.

(B) The board of trustees of any township that withdraws or proposes by resolution to withdraw the unincorporated area of the township from a regional transit authority under section 306.55 of the Revised Code, by vote of two-thirds of all the members of the board of trustees, may declare by resolution that the amount of taxes that may be raised within the ten-mill limitation will be insufficient to provide transportation services to the unincorporated area of the township and that it is necessary to levy a tax in excess of that limitation within the unincorporated area of that township for the purpose of providing transportation services for the movement of persons within, from, or to the unincorporated area of that township.

The resolution shall specify the necessary amount of the increase in rate to levy, the purpose of such increase, and the number of years, not exceeding ten, during which the rate increase shall be in effect, which may or may not include a levy upon the tax list of the current year.

The resolution shall be submitted to the proper county board of elections not less than ninety days before the date of the election at which the question will appear on the ballot and in the manner provided by section 5705.25 of the Revised Code, except that the question may be submitted to electors at a general election or a special election held on a date consistent with section 3501.01 of the Revised Code.

A resolution adopted by the board of trustees of a township under this section may be combined with a resolution for the withdrawal of the unincorporated area of the township from a regional transit authority as provided in section 306.55 of the Revised Code, by vote of two-thirds of all members of the board. The board may certify the combined resolution to the board of elections as a combined question. The question appearing on the ballot shall be as provided in section 5705.252 of the Revised Code.

When electors have approved a tax levy under this section, the board of township trustees may anticipate a fraction of the proceeds of the levy and issue anticipation notes as authorized by section 5705.191 of the Revised Code for a current expense levy with a fixed term, and may anticipate the collection of current revenue under section 133.10 of the Revised Code.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.






Chapter 5707 - COUNTY TAXES

Section 5707.01 - Annual tax levy.

The board of county commissioners of any county at their June session, annually, may levy a tax not exceeding three mills on each dollar valuation of taxable property within the county, for county purposes other than for roads, bridges, county buildings, sites therefor, and the purchase of lands for infirmary purposes. For the purpose of building county buildings, purchasing sites therefor, and purchasing lands for infirmary purposes, the board may levy a tax not exceeding two mills on such valuation.

Effective Date: 10-01-1953



Section 5707.02 - Tax levy for judicial and court fund.

The board of county commissioners at their June session, annually, may levy a tax on each dollar of valuation of taxable property within their county, for the purpose of creating a judicial and court fund, as follows:

(A) In a county where the amount of such taxable property does not exceed three million dollars, not exceeding two mills;

(B) Where the amount exceeds three million dollars and does not exceed five million dollars, one and five-tenths mills;

(C) Where the amount exceeds five million dollars and does not exceed eight million dollars, one and two-tenths mills;

(D) Where the amount exceeds eight million dollars and does not exceed twelve million dollars, one mill;

(E) Where the amount exceeds twelve million dollars and does not exceed sixteen million dollars, eight-tenths of a mill;

(F) Where the amount exceeds sixteen million dollars and does not exceed twenty-six million dollars, six-tenths of a mill;

(G) Where the amount exceeds twenty-six million dollars and does not exceed seventy-five million dollars, four-tenths of a mill;

(H) Where the amount exceeds seventy-five million dollars and does not exceed one hundred million dollars, two-tenths of a mill;

(I) Where the amount exceeds one hundred million dollars and does not exceed one hundred fifty million dollars, one-tenth of a mill;

(J) Where the amount exceeds one hundred fifty million dollars and does not exceed two hundred million dollars, one-twentieth of a mill;

(K) Where the amount exceeds two hundred million dollars, one-fortieth of a mill.

Such funds shall be expended for the payment of all the expenses, subject to section 307.01, 2101.11, or 2151.10 of the Revised Code, of the various courts of the county. If such fund becomes inadequate to meet the expenses of the courts, the general or county fund shall be drawn upon for the payment of such expenses.

Effective Date: 07-26-1979



Section 5707.03 - Tax levy on property on intangible property tax list - rates.

Annual taxes are hereby levied on the kinds of intangible property, enumerated in this section, on the intangible property tax list in the office of the treasurer of state at the following rates:

(A) On investments, five per cent of income yield or of income as provided by section 5711.10 of the Revised Code for the 1983, 1984, and 1985 return years and no tax for subsequent return years;

(B) On unproductive investments, two mills on the dollar for the 1983, 1984, and 1985 return years and no tax for subsequent return years;

(C) On deposits, one and three-eighths mills on the dollar for the 1982 and 1983 return years and no tax for subsequent return years;

(D) On shares of, and capital employed by, dealers in intangibles, eight mills on the dollar for return years prior to 2014 and no tax under this section for subsequent return years;

(E) On money, credits, and all other taxable intangibles, three mills on the dollar for the 1983, 1984, and 1985 return years and no tax for subsequent return years.

The object and distribution of such taxes shall be as provided in section 5725.24 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 07-01-1987



Section 5707.031 - Tax credit certificate against tax on intangibles dealer.

As used in this section, "qualifying dealer in intangibles" means a dealer in intangibles that is a qualifying dealer in intangibles as defined in section 5733.45 of the Revised Code or a member of a qualifying controlled group, as defined in section 5733.04 of the Revised Code, of which an insurance company also is a member on the first day of January of the year in and for which the tax imposed by section 5707.03 of the Revised Code is required to be paid by the dealer.

Upon the issuance of a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code, a refundable credit may be claimed against the tax imposed on a qualifying dealer in intangibles under section 5707.03 and Chapter 5725. of the Revised Code. The credit shall be claimed on a return due under section 5725.14 of the Revised Code after the certificate is issued by the authority.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 06-30-2005; 06-05-2006



Section 5707.04 - Tax levy on intangible property on classified tax list - rates.

Annual taxes are hereby levied on the kinds of intangible property, enumerated in this section, on the classified tax list in the office of the county auditor and the duplicate thereof in the office of the county treasurer at the following rates:

(A) On investments, five per cent of income yield or of income as provided by section 5711.10 of the Revised Code for the 1983, 1984, and 1985 return years and no tax for subsequent years;

(B) On unproductive investments, two mills on the dollar for the 1983, 1984, and 1985 return years and no tax for subsequent years;

(C) On deposits, one and three-eighths mills on the dollar for the 1982 and 1983 return years and no tax for subsequent return years;

(D) On money, credits, and all other taxable intangibles, three mills on the dollar for the 1983, 1984, and 1985 return years and no tax for subsequent years.

The object and distribution of such taxes shall be as provided in sections 5705.32 and 5747.48 of the Revised Code.

Effective Date: 01-01-1986



Section 5707.05 - Credit for investment in research development and technology transfer companies.

A nonrefundable credit against the tax imposed by section 5707.03 of the Revised Code may be claimed under sections 122.15 to 122.154 of the Revised Code.

Effective Date: 11-19-1996



Section 5707.051 - Amended and Renumbered RC 5747.48.

Effective Date: 09-11-1985



Section 5707.06 - [Repealed].

Effective Date: 11-17-1969



Section 5707.07 - Levy to pay bonds given for railroad subscription.

The authorities of a county, city, or township which have subscribed to the capital stock of a railroad company and have issued its bonds or other securities for the payment of such subscription, may levy annually on the taxable property thereof, within five years next before the principal of such bonds or other securities is payable, if the market price of the stock of such railroad company is less than seventy-five per cent on its par value, such tax, not exceeding one mill on the dollar, as will be sufficient to balance the discount on the railroad stock held by such county, city, or township, by the time such bonds become due. The proceeds of such taxes shall form, with such stock, a sinking fund, and be invested in the purchase of the bonds issued by such county, city, or township, or in other safe and productive securities, and be applied only to the payment of the bonds so issued.

Effective Date: 10-01-1953



Section 5707.08 - Authority to create county, township, or municipal forests - tax levy.

The governing body of any municipal corporation, township, or county may accept donations of land suitable for the growth of timber, which lands shall be known as municipal, township, or county forests, and may manage the same on forestry principles. The governing body of any municipal corporation, township, or county, where funds are available or have been levied therefor, may, when authorized by a majority vote of the electorate voting at any general election, purchase or obtain by condemnation proceedings any tract of land suitable for a forest which is conveniently located for the purpose, and under the direction of the chief of the division of forestry of the department of natural resources shall manage the same on forestry principles. Such municipal corporation, township, or county may levy and collect an annual tax not exceeding three mills on the dollar of its assessed real estate valuation, in addition to all other taxes authorized or permitted by law, to procure and maintain such forests.

Effective Date: 09-01-1976






Chapter 5709 - TAXABLE PROPERTY - EXEMPTIONS

Section 5709.01 - Taxable property entered on general tax list and duplicate.

(A) All real property in this state is subject to taxation, except only such as is expressly exempted therefrom.

(B) Except as provided by division (C) of this section or otherwise expressly exempted from taxation:

(1) All personal property located and used in business in this state, and all domestic animals kept in this state and not used in agriculture are subject to taxation, regardless of the residence of the owners thereof.

(2) All ships, vessels, and boats, and all shares and interests therein, defined in section 5701.03 of the Revised Code as personal property and belonging to persons residing in this state, and aircraft belonging to persons residing in this state and not used in business wholly in another state, other than aircraft licensed in accordance with sections 4561.17 to 4561.21 of the Revised Code, are subject to taxation.

(C) The following property of the kinds mentioned in division (B) of this section shall be exempt from taxation:

(1) Unmanufactured tobacco to the extent of the value, or amounts, of any unpaid nonrecourse loans thereon granted by the United States government or any agency thereof.

(2) Spirituous liquor, as defined in division (B)(5) of section 4301.01 of the Revised Code, that is stored in warehouses in this state pursuant to an agreement with the division of liquor control.

(3) Except as otherwise provided in section 5711.27 of the Revised Code, all other such property if the aggregate taxable value thereof required to be listed by the taxpayer under Chapter 5711. of the Revised Code does not exceed ten thousand dollars.

(a) If the taxable value of such property exceeds ten thousand dollars only such property having an aggregate taxable value of ten thousand dollars shall be exempt.

(b) If such property is located in more than one taxing district as defined in section 5711.01 of the Revised Code, the exemption of ten thousand dollars shall be applied as follows:

(i) The taxable value of such property in the district having the greatest amount of such value shall be reduced until the exemption has been fully utilized or the value has been reduced to zero, whichever occurs first;

(ii) If the exemption has not been fully utilized under division (C)(3)(b)(i) of this section, the value in the district having the second greatest value shall be reduced until the exemption has been fully utilized or the value has been reduced to zero, whichever occurs first;

(iii) If the exemption has not been fully utilized under division (C)(3)(b)(ii) of this section, further reductions shall be made, in repeated steps which include property in districts having declining values, until the exemption has been fully utilized.

(D) All property mentioned as taxable in this section shall be entered on the general tax list and duplicate of taxable property.

Effective Date: 07-01-1997



Section 5709.02 - Taxable property to be entered on classified tax list and duplicate.

All money, credits, investments, deposits, and other intangible property of persons residing in this state shall be subject to taxation, except as provided in this section or as otherwise provided or exempted in Title LVII [57] of the Revised Code, but the good will, license, or franchise of a business, whether granted by governmental authority or otherwise, shall not be considered property separate from the other property used in or growing out of such business. Property of the kinds mentioned in section 5709.03 of the Revised Code used in and arising out of business transacted in this state by or on behalf of a nonresident person, other than a foreign insurance company as defined in section 5725.01 of the Revised Code, and nonwithdrawable shares of stock of dealers in intangibles located in this state shall be subject to taxation; and all such property of persons residing in this state used in and arising out of business transacted outside of this state by or on behalf of such persons shall not be subject to taxation. Such property subject to taxation shall be entered on the classified tax list and duplicate of taxable property, or on the intangible property tax list in the office of the treasurer of state.

A corporation shall not be required to list any of its investments in the stocks of any other corporation or in its own treasury stock.

Other taxable intangibles and other intangible property, as defined in section 5701.09 of the Revised Code, arising from a sales agreement for grain or soybeans entered into by a person engaged in agriculture are not subject to taxation.

An unincorporated mutual fund, as defined in section 5711.01 of the Revised Code, shall not be required to list any of its investments in the stocks of any corporation.

Effective Date: 07-01-1985



Section 5709.03 - Fixing situs of certain classes of property within or without this state.

Property of the kinds mentioned in this section, when used in business, shall be considered to arise out of business transacted in a state other than that in which the owner resides, under the circumstances following:

(A) Accounts receivable resulting from the sale of property by an agent having an office in such other state or from a stock of goods maintained therein, or from services performed by an officer, agent, or employee connected with, sent from, or reporting to any officer or at any office located in such other state;

(B) Prepaid items, when the right acquired thereby relates exclusively to the business transacted in such other state, or to property used in such business;

(C) In the case of accounts payable, the proportion of the entire amount of accounts receivable, wherever arising, represented by those arising out of business transacted in such other state ascertained as provided in this section, shall be taken to represent the proportion of the entire amount of accounts payable arising out of the business transacted in such other state;

(D) Deposits, other than those used in business outside of such other state, when withdrawable in the course of such business by an officer or agent having an office in such other state; but deposits representing general reserves or balances of the owner thereof maintained for the purpose of his entire business wherever transacted, shall be considered located in the state in which the owner resides, if an individual, or in which its actual principal executive office is situated, if a partnership or association, or under whose laws it is organized, if a corporation, by whomsoever they may be withdrawable;

(E) Money kept on hand at an office or place of business in such other state;

(F) Investments not held in trust, when made, created, or acquired in the course of repeated transactions of the same kind, conducted from an office of the owner in such other state, when either:

(1) such investments represent obligations of persons residing in such other state or secured by property located therein;

(2) an officer or agent of the owner at the owner's office in such other state has authority, in the course of the owner's business, to receive or collect the income thereon, the principal, or both, when due, or to sell and dispose of the same.

This section shall be reciprocally applied, so that all property of the kinds mentioned in this section having a business situs in this state shall be taxed in this state, and no such property belonging to a person residing in this state and having a business situs outside of this state shall be taxed. The assignment of a business situs outside of this state to property of a person residing in this state, in any case and under any circumstances mentioned in this section, is inseparable from the assignment of such situs in this state to property of a person residing outside of this state in a like case and under similar circumstances. If any provision of this section is held invalid as applied to property of a nonresident person, such decision shall be deemed also to affect such provision as applied to property of a resident, but shall not affect any other provision hereof.

Effective Date: 10-01-1953



Section 5709.04 - Exemption of intangible property.

Money, credits, investments, deposits, and other intangible property belonging, either legally or beneficially, to corporations, trusts, associations, funds, foundations, or community chests, organized and operated exclusively for religious, charitable, scientific, literary, health, hospital, educational, or public purposes, exclusively for the prevention of cruelty to children or animals, exclusively for a home for the aged, as defined in section 5701.13 of the Revised Code, or exclusively for contributing financial support to any such purposes, no part of the net earnings of which inures to the benefit of any private shareholder member or other individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation, shall not be subject to taxation.

Effective Date: 05-31-1968



Section 5709.041 - Exemption of certain deposits.

Deposits to the extent they represent funds required to be collected or withheld as taxes levied upon persons other than the depositor by federal, state or local governmental authority, and deposits not used in business to the extent they represent funds belonging beneficially to nonresidents of Ohio, whether or not any such funds are on deposit in or outside of Ohio, are not subject to taxation.

Effective Date: 09-29-1955



Section 5709.05 - When former public lands become taxable.

All tracts of land appropriated by congress for the support of schools or for ministerial purposes and sold by and under authority of law, and all lands which are sold by the United States shall be subject to taxation, immediately after such sale, as are other lands in this state. Lands appropriated by congress for the support of schools or for ministerial purposes shall not be sold for taxes until the purchase money therefor is fully paid, but shall be returned as delinquent and continue on the duplicate with the taxes of each year charged thereon and added to the tax, penalty, and interest due when they became delinquent, until payment is made by the purchaser or his assigns of such purchase money with the tax, penalty, and interest, or the lands are resold by the county auditor pursuant to the laws provided for the sale of such lands.

Effective Date: 09-21-1982



Section 5709.06 - Valuation, special assessment, and issuance of notes relative to public land under lease renewable forever.

Whenever lands belonging to the state, a municipal corporation, religious, scientific, or benevolent society or institution, whether incorporated or unincorporated, or trustees for free education only, or held by the state in trust, are held under a lease for a term of years renewable forever and not subject to revaluation, such lands shall be considered for taxation purposes as the property of the lessees and shall be assessed in their names. Whenever lands appropriated by congress for the support of schools or for ministerial purposes are held under a perpetual lease subject to revaluation, the interest of such lessees in such lands shall be subject to taxation. In determining the value for taxation purposes of such leasehold interest, the true value in money of the land shall be ascertained, the annual rent reserved in the lease shall be capitalized on a six per cent basis, and the resulting sum shall be deducted from the true value of the land in money. The percentage of the result so obtained established by the tax commissioner as taxable value plus the taxable value of all the improvements upon such land shall be the taxable value of such leasehold interest.

Whenever such lands appropriated by congress for the support of schools or for ministerial purposes are held under a lease for a term of years renewable forever, whether subject to revaluation or not, such lands shall, for all purposes of a special assessment for improvements benefiting such land, be considered as the property of the lessee. Whenever such lands are held under a lease for a term not renewable forever, such lands shall be subject to special assessments for improvements benefiting such lands, which shall be paid out of the annual rents accruing to the trust.

Whenever it appears that the net annual rents or earnings accruing from such lands will be insufficient to pay the sum of such assessment as the assessment becomes payable, the trustees in local charge of such lands shall issue and sell notes for the sum so required, payable in such number of years as will be required for the net rents to meet the whole sum of such assessment, and bearing interest at not more than the rate provided in section 9.95 of the Revised Code as the tax commissioner determines. Such notes shall not be sold for less than par. Such notes and interest thereon shall be a lien upon the rents, earnings, or proceeds of any sale of such lands so assessed, and the sum of the notes and interest shall be paid out of the rents, earnings, or proceeds of such sale by the tax commissioner.

Effective Date: 07-01-1985



Section 5709.07 - Exemption of schools, churches, and colleges.

(A) The following property shall be exempt from taxation:

(1) Real property used by a school for primary or secondary educational purposes, including only so much of the land as is necessary for the proper occupancy, use, and enjoyment of such real property by the school for primary or secondary educational purposes. The exemption under division (A)(1) of this section does not apply to any portion of the real property not used for primary or secondary educational purposes.

For purposes of division (A)(1) of this section:

(a) "School" means a public or nonpublic school. "School" excludes home instruction as authorized under section 3321.04 of the Revised Code.

(b) "Public school" includes schools of a school district, STEM schools established under Chapter 3326. of the Revised Code, community schools established under Chapter 3314. of the Revised Code, and educational service centers established under section 3311.05 of the Revised Code.

(c) "Nonpublic school" means a nonpublic school for which the state board of education has issued a charter pursuant to section 3301.16 of the Revised Code and prescribes minimum standards under division (D)(2) of section 3301.07 of the Revised Code.

(2) Houses used exclusively for public worship, the books and furniture in them, and the ground attached to them that is not leased or otherwise used with a view to profit and that is necessary for their proper occupancy, use, and enjoyment;

(3) Real property owned and operated by a church that is used primarily for church retreats or church camping, and that is not used as a permanent residence. Real property exempted under division (A)(3) of this section may be made available by the church on a limited basis to charitable and educational institutions if the property is not leased or otherwise made available with a view to profit.

(4) Public colleges and academies and all buildings connected with them, and all lands connected with public institutions of learning, not used with a view to profit, including those buildings and lands that satisfy all of the following:

(a) The buildings are used for housing for full-time students or housing-related facilities for students, faculty, or employees of a state university, or for other purposes related to the state university's educational purpose, and the lands are underneath the buildings or are used for common space, walkways, and green spaces for the state university's students, faculty, or employees. As used in this division, "housing-related facilities" includes both parking facilities related to the buildings and common buildings made available to students, faculty, or employees of a state university. The leasing of space in housing-related facilities shall not be considered an activity with a view to profit for purposes of division (A)(4) of this section.

(b) The buildings and lands are supervised or otherwise under the control, directly or indirectly, of an organization that is exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended, and the state university has entered into a qualifying joint use agreement with the organization that entitles the students, faculty, or employees of the state university to use the lands or buildings;

(c) The state university has agreed, under the terms of the qualifying joint use agreement with the organization described in division (A)(4)(b) of this section, that the state university, to the extent applicable under the agreement, will make payments to the organization in amounts sufficient to maintain agreed-upon debt service coverage ratios on bonds related to the lands or buildings.

(B) This section shall not extend to leasehold estates or real property held under the authority of a college or university of learning in this state; but leaseholds, or other estates or property, real or personal, the rents, issues, profits, and income of which is given to a municipal corporation, school district, or subdistrict in this state exclusively for the use, endowment, or support of schools for the free education of youth without charge shall be exempt from taxation as long as such property, or the rents, issues, profits, or income of the property is used and exclusively applied for the support of free education by such municipal corporation, district, or subdistrict. Division (B) of this section shall not apply with respect to buildings and lands that satisfy all of the requirements specified in divisions (A)(4)(a) to (c) of this section.

(C) For purposes of this section, if the requirements specified in divisions (A)(4)(a) to (c) of this section are satisfied, the buildings and lands with respect to which exemption is claimed under division (A)(4) of this section shall be deemed to be used with reasonable certainty in furthering or carrying out the necessary objects and purposes of a state university.

(D) As used in this section:

(1) "Church" means a fellowship of believers, congregation, society, corporation, convention, or association that is formed primarily or exclusively for religious purposes and that is not formed for the private profit of any person.

(2) "State university" has the same meaning as in section 3345.011 of the Revised Code.

(3) "Qualifying joint use agreement" means an agreement that satisfies all of the following:

(a) The agreement was entered into before June 30, 2004;

(b) The agreement is between a state university and an organization that is exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended; and

(c) The state university that is a party to the agreement reported to the Ohio board of regents that the university maintained a headcount of at least twenty-five thousand students on its main campus during the academic school year that began in calendar year 2003 and ended in calendar year 2004.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-31-1988; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.80.



Section 5709.08 - Exemption of government and public property.

(A)

(1) Real or personal property belonging to the state or United States used exclusively for a public purpose, and public property used exclusively for a public purpose, shall be exempt from taxation.

(2) For purposes of division (A)(1) of this section, real and personal property owned by the state, even when the property is leased or otherwise operated by a private party, and used as public service facilities described in section 1501.07 of the Revised Code, as concessions or other special projects described in division (F) of section 1531.06 of the Revised Code, as refuge harbors or marine recreational facilities described in section 1547.72 of the Revised Code, or areas described in section 1503.03 of the Revised Code, is hereby declared to be public property "used exclusively for a public purpose."

(B) Real and personal property, when devoted to public use and not held for pecuniary profit, owned by an adjoining state or any political subdivision or agency of such adjoining state, which would be exempt from taxation if owned by the state of Ohio or a political subdivision or agency thereof, shall be exempt from taxation providing that such adjoining state exempts from taxation real and personal property devoted to public use and not held for pecuniary profit, owned by the state of Ohio or any political subdivision or agency thereof, which would be exempt from taxation if owned by the adjoining state or political subdivision or agency thereof.

Effective Date: 11-02-1989; 03-30-2006



Section 5709.081 - Exempting public recreational facility used for athletic events.

(A) Real and tangible personal property owned by a political subdivision that is a public recreational facility for athletic events shall be exempt from taxation if all of the following apply:

(1) The property is controlled and managed by a political subdivision or a county-related corporation or by a similar corporation under the direct control of a political subdivision and whose members and trustees are chosen or appointed by the subdivision;

(2) All revenues and receipts derived by the subdivision or corporation that controls and manages the property, after deducting amounts needed to pay necessary expenses for the operation and management of the property, accrue to the political subdivision owning the property;

(3) The property is not occupied and used for more than seven days in any calendar month by any private entity for profit or for more than a total of fifteen days in any calendar month by all such private entities for profit;

(4) The property is under the direction and control of the political subdivision or managing corporation whenever it is being used by a private entity for profit;

(5) The primary user or users of the property, if such a primary user exists, are controlled and managed by the political subdivision or corporation that controls and manages the property.

(B) Tangible personal property, and all buildings, structures, fixtures, and improvements of any kind to the land, that are constructed or, in the case of personal property, acquired after March 2, 1992, and are part of or used in a public recreational facility used by a major league professional athletic team or a class A to class AAA minor league affiliate of a major league baseball team for a significant portion of its home schedule, and land acquired by a political subdivision in 1999 for such purposes or originally leased from a political subdivision, such political subdivision qualifying as such pursuant to division (H) of this section, in 1998 for such purposes, are declared to be public property used for a public purpose and are exempt from taxation, if all of the following apply:

(1) Such property, or the land upon which such property is located if such land was originally leased in 1998 from a political subdivision that qualifies as such pursuant to division (H) of this section, is owned by one or more political subdivisions or by a corporation controlled by such subdivisions;

(2) Such property was or is any of the following:

(a) Constructed or, in the case of personal property, acquired pursuant to an agreement with a municipal corporation to implement a development, redevelopment, or renewal plan for an area declared by the municipal corporation to be a slum or blighted area, as those terms are defined in section 725.01 of the Revised Code;

(b) Financed in whole or in part with public obligations as defined in section 5709.76 of the Revised Code or otherwise paid for in whole or in part by one or more political subdivisions;

(c) An improvement or addition to property defined in division (B)(2)(a) or (b) of this section.

(3) Such property is controlled and managed by either of the following:

(a) One or more of the political subdivisions or the corporation that owns it;

(b) A designee, tenant, or agent of such political subdivision or subdivisions or corporation pursuant to a management, lease, or similar written agreement.

(4) The primary user or users of such property, if a primary user or primary users exist, either:

(a) Are controlled and managed by one or more of the political subdivisions or the corporation that owns the property; or

(b) Operate under leases, licenses, management agreements, or similar arrangements with, and providing for the payment of rents, revenues, or other remuneration to, one or more of the political subdivisions or the corporation that owns the property.

(5) Any residual cash accrues to the political subdivision or subdivisions that own the property or that control the corporation that owns the property, and is used for the public purposes of the subdivision or subdivisions. As used in division (B)(5) of this section, "residual cash" means any revenue and receipts derived from the property by the political subdivision or subdivisions or corporation that owns the property and that are available for unencumbered use by the political subdivision or subdivisions or corporation, after deducting amounts needed to make necessary expenditures, pay debt service, and provide for working capital related to the ownership, management, operation, and use of the property, including payments of taxes on the taxable part of the public recreational facility, contractually obligated payments or deposits into reserves or otherwise, and service payments under section 307.699 of the Revised Code.

(C) The exemption provided in division (B) of this section also applies to both of the following:

(1) The property during its construction or, in the case of tangible personal property, acquisition during the construction period, if the owner meets the condition of division (B)(1) of this section and has agreements that provide for the satisfaction of all other conditions of division (B) of this section upon the completion of the construction;

(2) Any improvement or addition made after March 2, 1992, to a public recreational facility that was constructed before March 2, 1992, as long as all other conditions in division (B) of this section are met.

(D) A corporation that owns property exempt from taxation under division (B) of this section is a public body for the purposes of section 121.22 of the Revised Code. The corporation's records are public records for the purposes of section 149.43 of the Revised Code, except records related to matters set forth in division (G) of section 121.22 of the Revised Code and records related to negotiations that are not yet completed for financing, leases, or other agreements.

(E) The exemption under division (B) of this section applies to property that is owned by the political subdivision or subdivisions or the corporation that owns the public recreational facility. Tangible personal property owned by users, managers, or lessees of the facility is taxable when used in the public recreational facility.

(F) All real property constituting a public recreational facility, including the land on which the facility is situated, that is owned by a municipal corporation and used primarily by an independent professional minor league baseball team for a significant portion of its home schedule is declared to be public property used for a public purpose, and is exempt from taxation, if the facility is constructed in 2008 or thereafter, the team operates at the facility under a lease, license, management agreement, or similar arrangement with the municipal corporation that requires the team to pay rent, revenue, or other remuneration to the municipal corporation, and any residual cash, as defined in division (B)(5) of this section, that accrues to the municipal corporation is used for the public purposes of the municipal corporation.

For the purposes of this division, an independent professional minor league baseball team is a baseball team that employs professional players and that is a member of an established league composed of teams that are not affiliated with a constituent member club of the association known as major league baseball.

(G) Nothing in this section or in any other section of the Revised Code prohibits or otherwise precludes an agreement between a political subdivision, or a corporation controlled by a political subdivision, that owns or operates a public recreational facility that is exempted from taxation under division (A) , (B), or (F) of this section and the board of education of a school district or the legislative authority of a municipal corporation, or both, in which all or a part of that facility is located, providing for payments to the school district or municipal corporation, or both, in lieu of taxes that otherwise would be charged against real and tangible personal property exempted from taxation under this section, for a period of time and under such terms and conditions as the legislative authority of the political subdivision and the board of education or municipal legislative authority, or both, may agree, which agreements are hereby specifically authorized.

(H) As used in this section, "political subdivision" includes the state or an agency of the state if the city, local, or exempted village school district in which the property is situated expressly consents to exempting the property from taxation.

Amended by 129th General AssemblyFile No.22,SB 71, §1, eff. 9/15/2011.

Effective Date: 06-28-2002; 03-30-2006



Section 5709.082 - Distribution of municipal income tax revenues from new employees at major league facilities.

(A) As used in this section, "new employee" means both of the following:

(1) Every person employed in the construction of property exempt from taxation under division (C)(1) of section 5709.081 of the Revised Code;

(2) A person to whom division (A)(1) of this section does not apply, who works at the site of real property exempt from taxation under division (B) or (C)(1) of section 5709.081 of the Revised Code, and who has not been subject, prior to working at that site, unless he was first employed for the purpose of working at that site, to income taxes within the previous two years to the municipal corporation in which the site is located on income derived from employment with his current employer. However, a replacement for a person who is not a "new employee" is also not a "new employee."

(B) A municipal corporation in which is located property exempt from taxation under division (B) or (C)(1) of section 5709.081 of the Revised Code and that is the political subdivision, or one of the political subdivisions, in control of a corporation controlled pursuant to division (B)(1) of that section, shall pay from its general fund or a special fund established for the purposes of this section to the county auditor an amount equal to fifty per cent of any municipal income tax revenue it derives from new employees. The payment for the tax year for which the municipal income taxes were collected shall be made on or before the date that the first payment of real property taxes for that same tax year are due without penalty under section 323.12 of the Revised Code. The municipal corporation shall adjust its payment for a tax year to reflect additional tax revenue received or refunds given during that year for previous tax years for which payments under this section were made. The county auditor shall distribute payments under this section to the taxing districts that would have received property tax revenue from the exempt property if it was not tax exempt, in the same proportions as property taxes are distributed for the tax year for which a payment is made.

Payments under this section shall be made to compensate the taxing districts for the loss of property tax revenue resulting from the tax exemption.

Effective Date: 03-02-1992



Section 5709.083 - Exemption for eligible county projects.

Real and personal property comprising a project undertaken, financed, operated, or maintained by an eligible county under section 307.695 of the Revised Code is exempt from taxation so long as the project remains owned by the eligible county.

As used in this section, "eligible county" and "project" have the same meanings as in section 307.695 of the Revised Code.

Effective Date: 2006 HB699 12-28-2006



Section 5709.084 - Exemption of convention centers.

Real and personal property comprising a convention center that is constructed or, in the case of personal property, acquired, after January 1, 2010, are exempt from taxation if the convention center is located in a county having a population, when construction of the convention center commences, of more than one million two hundred thousand according to the most recent federal decennial census, and if the convention center, or the land upon which the convention center is situated, is owned or leased by the county. For the purposes of this section, construction of the convention center commences upon the earlier of issuance of debt to finance all or a portion of the convention center, demolition of existing structures on the site, or grading of the site in preparation for construction.

Real and personal property comprising a convention center owned by the largest city in a county having a population greater than seven hundred thousand but less than nine hundred thousand according to the most recent federal decennial census is exempt from taxation, regardless of whether the property is leased to or otherwise operated or managed by a person other than the city.

Real and personal property comprising a convention center owned by a convention facilities authority in a county having a population greater than one million according to the most recent federal decennial census is exempt from taxation, regardless of whether the property is leased to or otherwise operated or managed by a person other than the convention facilities authority.

As used in this section, "convention center" and "arena" have the same meanings as in section 307.695 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.30.

See 129th General AssemblyFile No.28,HB 153, §757.95.



Section 5709.09 - Exemption of nature preserves.

Real property or any estate, interest, or right therein dedicated in accordance with section 1517.05 of the Revised Code is exempt from taxation.

Effective Date: 08-31-1970



Section 5709.10 - Exemption of public property.

Market houses and other houses or halls, public squares, or other public grounds of a municipal corporation or township used exclusively for public purposes or erected by taxation for such purposes, land and multi-level parking structures used exclusively for a public purpose and owned and operated by a municipal corporation under section 717.05 of the Revised Code that charges no fee for the privilege of parking thereon, property used as a county fairgrounds that is owned by the board of county commissioners or by a county agricultural society, and property of housing authorities created and organized under and for the purposes of sections 3735.27 to 3735.50 of the Revised Code, which property is hereby declared to be public property used exclusively for a public purpose, notwithstanding that parts thereof may be lawfully leased, shall be exempt from taxation.

Effective Date: 03-15-1982



Section 5709.11 - Exemption of municipal utility works.

Works, machinery, pipe lines, and fixtures belonging to a municipal corporation and used exclusively for conveying water to it, or for heating or lighting it, shall be exempt from taxation.

Effective Date: 10-01-1953



Section 5709.111 - Exemption of property used exclusively in treatment, distribution, and sale of water to consumers.

All real and personal property belonging to a political subdivision or to a nonprofit corporation as defined in division (C) of section 1702.01 of the Revised Code is exempt from taxation if it is used exclusively in the treatment, distribution, and sale of water to consumers.

Effective Date: 09-03-1986



Section 5709.112 - Exemption of tangible personal property used in oil or gas recovery.

For tax year 2006 and each tax year thereafter, all tangible personal property used in the recovery of oil or gas, when installed and located on the premises or leased premises of the owner, shall be exempt from taxation. Such tangible personal property shall be subject to taxation if it is not installed on the premises or leased premises of the owner, or if it is used for the transmission, transportation, or distribution of oil or gas, as provided in section 5711.22 of the Revised Code. The tax commissioner may adopt rules governing the administration of the exemption provided by this section.

This section does not apply to any taxpayer that is required to file a report under section 5727.08 of the Revised Code.

Effective Date: 06-30-2005



Section 5709.12 - Exemption of property used for public or charitable purposes.

(A) As used in this section, "independent living facilities" means any residential housing facilities and related property that are not a nursing home, residential care facility, or residential facility as defined in division (A) of section 5701.13 of the Revised Code.

(B) Lands, houses, and other buildings belonging to a county, township, or municipal corporation and used exclusively for the accommodation or support of the poor, or leased to the state or any political subdivision for public purposes shall be exempt from taxation. Real and tangible personal property belonging to institutions that is used exclusively for charitable purposes shall be exempt from taxation, including real property belonging to an institution that is a nonprofit corporation that receives a grant under the Thomas Alva Edison grant program authorized by division (C) of section 122.33 of the Revised Code at any time during the tax year and being held for leasing or resale to others. If, at any time during a tax year for which such property is exempted from taxation, the corporation ceases to qualify for such a grant, the director of development shall notify the tax commissioner, and the tax commissioner shall cause the property to be restored to the tax list beginning with the following tax year. All property owned and used by a nonprofit organization exclusively for a home for the aged, as defined in section 5701.13 of the Revised Code, also shall be exempt from taxation.

(C)

(1) If a home for the aged described in division (B)(1) of section 5701.13 of the Revised Code is operated in conjunction with or at the same site as independent living facilities, the exemption granted in division (B) of this section shall include kitchen, dining room, clinic, entry ways, maintenance and storage areas, and land necessary for access commonly used by both residents of the home for the aged and residents of the independent living facilities. Other facilities commonly used by both residents of the home for the aged and residents of independent living units shall be exempt from taxation only if the other facilities are used primarily by the residents of the home for the aged. Vacant land currently unused by the home, and independent living facilities and the lands connected with them are not exempt from taxation. Except as provided in division (A)(1) of section 5709.121 of the Revised Code, property of a home leased for nonresidential purposes is not exempt from taxation.

(2) Independent living facilities are exempt from taxation if they are operated in conjunction with or at the same site as a home for the aged described in division (B)(2) of section 5701.13 of the Revised Code; operated by a corporation, association, or trust described in division (B)(1)(b) of that section; operated exclusively for the benefit of members of the corporation, association, or trust who are retired, aged, or infirm; and provided to those members without charge in consideration of their service, without compensation, to a charitable, religious, fraternal, or educational institution. For the purposes of division (C)(2) of this section, "compensation" does not include furnishing room and board, clothing, health care, or other necessities, or stipends or other de minimis payments to defray the cost thereof.

(D)

(1) A private corporation established under federal law, defined in 36 U.S.C. 1101, Pub. L. No. 102-199, 105 Stat. 1629, as amended, the objects of which include encouraging the advancement of science generally, or of a particular branch of science, the promotion of scientific research, the improvement of the qualifications and usefulness of scientists, or the increase and diffusion of scientific knowledge is conclusively presumed to be a charitable or educational institution. A private corporation established as a nonprofit corporation under the laws of a state, that is exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and has as its principal purpose one or more of the foregoing objects, also is conclusively presumed to be a charitable or educational institution.

The fact that an organization described in this division operates in a manner that results in an excess of revenues over expenses shall not be used to deny the exemption granted by this section, provided such excess is used, or is held for use, for exempt purposes or to establish a reserve against future contingencies; and, provided further, that such excess may not be distributed to individual persons or to entities that would not be entitled to the tax exemptions provided by this chapter. Nor shall the fact that any scientific information diffused by the organization is of particular interest or benefit to any of its individual members be used to deny the exemption granted by this section, provided that such scientific information is available to the public for purchase or otherwise.

(2) Division (D)(2) of this section does not apply to real property exempted from taxation under this section and division (A)(3) of section 5709.121 of the Revised Code and belonging to a nonprofit corporation described in division (D)(1) of this section that has received a grant under the Thomas Alva Edison grant program authorized by division (C) of section 122.33 of the Revised Code during any of the tax years the property was exempted from taxation.

When a private corporation described in division (D)(1) of this section sells all or any portion of a tract, lot, or parcel of real estate that has been exempt from taxation under this section and section 5709.121 of the Revised Code, the portion sold shall be restored to the tax list for the year following the year of the sale and, except in connection with a sale and transfer of such a tract, lot, or parcel to a county land reutilization corporation organized under Chapter 1724. of the Revised Code, a charge shall be levied against the sold property in an amount equal to the tax savings on such property during the four tax years preceding the year the property is placed on the tax list. The tax savings equals the amount of the additional taxes that would have been levied if such property had not been exempt from taxation.

The charge constitutes a lien of the state upon such property as of the first day of January of the tax year in which the charge is levied and continues until discharged as provided by law. The charge may also be remitted for all or any portion of such property that the tax commissioner determines is entitled to exemption from real property taxation for the year such property is restored to the tax list under any provision of the Revised Code, other than sections 725.02, 1728.10, 3735.67, 5709.40, 5709.41, 5709.62, 5709.63, 5709.71, 5709.73, 5709.78, and 5709.84, upon an application for exemption covering the year such property is restored to the tax list filed under section 5715.27 of the Revised Code.

(E) Real property held by an organization organized and operated exclusively for charitable purposes as described under section 501(c)(3) of the Internal Revenue Code and exempt from federal taxation under section 501(a) of the Internal Revenue Code, 26 U.S.C.A. 501(a) and (c)(3), as amended, for the purpose of constructing or rehabilitating residences for eventual transfer to qualified low-income families through sale, lease, or land installment contract, shall be exempt from taxation.

The exemption shall commence on the day title to the property is transferred to the organization and shall continue to the end of the tax year in which the organization transfers title to the property to a qualified low-income family. In no case shall the exemption extend beyond the second succeeding tax year following the year in which the title was transferred to the organization. If the title is transferred to the organization and from the organization to a qualified low-income family in the same tax year, the exemption shall continue to the end of that tax year. The proportionate amount of taxes that are a lien but not yet determined, assessed, and levied for the tax year in which title is transferred to the organization shall be remitted by the county auditor for each day of the year that title is held by the organization.

Upon transferring the title to another person, the organization shall file with the county auditor an affidavit affirming that the title was transferred to a qualified low-income family or that the title was not transferred to a qualified low-income family, as the case may be; if the title was transferred to a qualified low-income family, the affidavit shall identify the transferee by name. If the organization transfers title to the property to anyone other than a qualified low-income family, the exemption, if it has not previously expired, shall terminate, and the property shall be restored to the tax list for the year following the year of the transfer and a charge shall be levied against the property in an amount equal to the amount of additional taxes that would have been levied if such property had not been exempt from taxation. The charge constitutes a lien of the state upon such property as of the first day of January of the tax year in which the charge is levied and continues until discharged as provided by law.

The application for exemption shall be filed as otherwise required under section 5715.27 of the Revised Code, except that the organization holding the property shall file with its application documentation substantiating its status as an organization organized and operated exclusively for charitable purposes under section 501(c)(3) of the Internal Revenue Code and its qualification for exemption from federal taxation under section 501(a) of the Internal Revenue Code, and affirming its intention to construct or rehabilitate the property for the eventual transfer to qualified low-income families.

As used in this division, "qualified low-income family" means a family whose income does not exceed two hundred per cent of the official federal poverty guidelines as revised annually in accordance with section 673(2) of the "Omnibus Budget Reconciliation Act of 1981," 95 Stat. 511, 42 U.S.C.A. 9902, as amended, for a family size equal to the size of the family whose income is being determined.

(F) Real property held by a county land reutilization corporation organized under Chapter 1724. of the Revised Code shall be exempt from taxation. Notwithstanding section 5715.27 of the Revised Code, a county land reutilization corporation is not required to apply to any county or state agency in order to qualify for the exemption.

The exemption shall commence on the day title to the property is transferred to the corporation and shall continue to the end of the tax year in which the instrument transferring title from the corporation to another owner is recorded, if the use to which the other owner puts the property does not qualify for an exemption under this section or any other section of the Revised Code. If the title to the property is transferred to the corporation and from the corporation in the same tax year, the exemption shall continue to the end of that tax year. The proportionate amount of taxes that are a lien but not yet determined, assessed, and levied for the tax year in which title is transferred to the corporation shall be remitted by the county auditor for each day of the year that title is held by the corporation.

Upon transferring the title to another person, the corporation shall file with the county auditor an affidavit affirming that the title was transferred to such other person and shall identify the transferee by name. If the corporation transfers title to the property to anyone that does not qualify or the use to which the property is put does not qualify the property for an exemption under this section or any other section of the Revised Code, the exemption, if it has not previously expired, shall terminate, and the property shall be restored to the tax list for the year following the year of the transfer. A charge shall be levied against the property in an amount equal to the amount of additional taxes that would have been levied if such property had not been exempt from taxation. The charge constitutes a lien of the state upon such property as of the first day of January of the tax year in which the charge is levied and continues until discharged as provided by law.

In lieu of the application for exemption otherwise required to be filed as required under section 5715.27 of the Revised Code, a count land reutilization corporation holding the property shall, upon the request of any county or state agency, submit its articles of incorporation substantiating its status as a county land reutilization corporation.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-06-2002; 06-30-2005; 2008 SB353 04-07-2009



Section 5709.121 - Exclusive charitable or public purposes defined.

(A) Real property and tangible personal property belonging to a charitable or educational institution or to the state or a political subdivision, shall be considered as used exclusively for charitable or public purposes by such institution, the state, or political subdivision, if it meets one of the following requirements:

(1) It is used by such institution, the state, or political subdivision, or by one or more other such institutions, the state, or political subdivisions under a lease, sublease, or other contractual arrangement:

(a) As a community or area center in which presentations in music, dramatics, the arts, and related fields are made in order to foster public interest and education therein;

(b) For other charitable, educational, or public purposes.

(2) It is made available under the direction or control of such institution, the state, or political subdivision for use in furtherance of or incidental to its charitable, educational, or public purposes and not with the view to profit.

(3) It is used by an organization described in division (D) of section 5709.12 of the Revised Code. If the organization is a corporation that receives a grant under the Thomas Alva Edison grant program authorized by division (C) of section 122.33 of the Revised Code at any time during the tax year, "used," for the purposes of this division, includes holding property for lease or resale to others.

(B)

(1) Property described in division (A)(1)(a) of this section shall continue to be considered as used exclusively for charitable or public purposes even if the property is conveyed through one conveyance or a series of conveyances to an entity that is not a charitable or educational institution and is not the state or a political subdivision, provided that all of the following conditions apply with respect to that property:

(a) The property has been listed as exempt on the county auditor's tax list and duplicate for the county in which it is located for the ten tax years immediately preceding the year in which the property is conveyed through one conveyance or a series of conveyances;

(b) The property is conveyed through one conveyance or a series of conveyances to an owner that does any of the following:

(i) Leases the property through one lease or a series of leases to the entity that owned or occupied the property for the ten tax years immediately preceding the year in which the property is conveyed or to an affiliate of that entity;

(ii) Contracts to have renovations performed as described in division (B)(1)(d) of this section and is at least partially owned by a nonprofit organization described in section 501(c)(3) of the Internal Revenue Code that is exempt from taxation under section 501(a) of that code.

(c) The property includes improvements that are at least fifty years old;

(d) The property is being renovated in connection with a claim for historic preservation tax credits available under federal law;

(e) The property continues to be used for the purposes described in division (A)(1)(a) of this section after its conveyance; and

(f) The property is certified by the United States secretary of the interior as a "certified historic structure" or certified as part of a certified historic structure.

(2) Notwithstanding section 5715.27 of the Revised Code, an application for exemption from taxation of property described in division (B)(1) of this section may be filed by either the owner of the property or its occupant.

(C) For purposes of this section, an institution that meets all of the following requirements is conclusively presumed to be a charitable institution:

(1) The institution is a nonprofit corporation or association, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(2) The institution is exempt from federal income taxation under section 501(a) of the Internal Revenue Code;

(3) The majority of the institution's board of directors are appointed by the mayor or legislative authority of a municipal corporation or a board of county commissioners, or a combination thereof;

(4) The primary purpose of the institution is to assist in the development and revitalization of downtown urban areas.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 12-13-2001; 06-30-2005; 2008 HB562 09-22-2008; 2008 HB458 12-31-2008



Section 5709.13 - Exemption of property used as children's homes.

The net income of any property which is used solely for the support of institutions used exclusively as homes for poor children, the real estate on which said institutions are located, and the buildings connected therewith, shall be exempt from taxation.

Effective Date: 10-01-1953



Section 5709.14 - Exemption of graveyards.

Lands used exclusively as graveyards, or grounds for burying the dead, except such as are held by a person, company, or corporation with a view to profit, or for the purpose of speculating in the sale thereof, shall be exempt from taxation.

Effective Date: 10-01-1953



Section 5709.15 - Exemption of veterans funds and monuments.

Funds raised and set apart for the purpose of building monuments to the veterans of this state, and monuments and monumental buildings shall be exempt from taxation.

Effective Date: 10-01-1953



Section 5709.16 - Exemption of monuments and memorials.

Lands held and used as the place of interment of a distinguished deceased person and as the place of a monument or memorial to such person, together with funds raised or held for the purpose of maintaining such monument or memorial, and its place of erection, so long as they are held and used for such purpose, shall be exempt from taxation or assessment for any purpose.

Effective Date: 10-01-1953



Section 5709.17 - Exemption of property of memorial or cemetery associations or veterans' organizations.

The following property shall be exempted from taxation:

(A) Real estate held or occupied by an association or corporation, organized or incorporated under the laws of this state relative to soldiers' memorial associations, monumental building associations, or cemetery associations or corporations, which in the opinion of the trustees, directors, or managers thereof is necessary and proper to carry out the object intended for such association or corporation;

(B) Real estate and tangible personal property held or occupied by a veterans' organization that qualifies for exemption from taxation under section 501(c)(19) or 501(c)(23) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended, and is incorporated under the laws of this state or the United States, except real estate held by such organization for the production of rental or other income in excess of the designated amount, before accounting for any cost or expense incurred in the production of such income. For the purposes of this division, the designated amount equals seven thousand five hundred dollars in tax year 2002, and shall be increased by two hundred fifty dollars each year thereafter until tax year 2012, when it shall equal ten thousand dollars. For tax years 2013 and thereafter, the designated amount shall equal ten thousand dollars.

(C) Tangible personal property held by a corporation chartered under 112 Stat. 1335, 36 U.S.C.A. 40701, described in section 501(c)(3) of the Internal Revenue Code, and exempt from taxation under section 501(a) of the Internal Revenue Code shall be exempt from taxation if it is property obtained as described in 112 Stat. 1335-1341, 36 U.S.C.A. Chapter 407.

Effective Date: 04-03-2003



Section 5709.18 - Exemption of prehistoric earthworks or historic buildings.

Lands on which are situated prehistoric earthworks, or upon which stands an historic building which is preserved in commemoration of historic events in the settlement and development of the state, and which are purchased by any person, association, or company for the purpose of the preservation of such earthworks or historic building and are not held for profit but dedicated to public uses as prehistoric parks or as historic grounds, or which are dedicated under section 149.52 of the Revised Code, shall be exempt from taxation. The owners of such prehistoric parks or historic grounds may establish reasonable rules governing access thereto.

Effective Date: 08-24-1976



Section 5709.19 - Deduction for domestic animals.

An individual resident of this state may deduct a sum not exceeding one hundred dollars, from the aggregate listed value of his domestic animals, whether used in business or not, as an exemption from taxation.

Effective Date: 10-01-1953



Section 5709.20 - Air pollution control facility - noise pollution control facility definitions.

As used in sections 5709.20 to 5709.27 of the Revised Code:

(A) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, vapor, or odorous substances, or any combination thereof.

(B) "Air pollution control facility" means any property designed, constructed, or installed for the primary purpose of eliminating or reducing the emission of, or ground level concentration of, air contaminants generated at an industrial or commercial plant or site that renders air harmful or inimical to the public health or to property within this state, or such property installed on or after November 1, 1993, at a petroleum refinery for the primary purpose of eliminating or reducing substances within fuel that otherwise would create the emission of air contaminants upon the combustion of fuel.

(C) "Energy conversion" means the conversion of fuel or power usage and consumption from natural gas to an alternate fuel or power source other than propane, butane, naphtha, or fuel oil; or the conversion of fuel or power usage and consumption from fuel oil to an alternate fuel or power source other than natural gas, propane, butane, or naphtha.

(D) "Energy conversion facility" means any additional property or equipment designed, constructed, or installed after December 31, 1974, for use at an industrial or commercial plant or site for the primary purpose of energy conversion.

(E) "Exempt facility" means any of the facilities defined in division (B), (D), (F), (I), (K), or (L) of this section for which an exempt facility certificate is issued pursuant to section 5709.21 or for which a certificate remains valid under section 5709.201 of the Revised Code.

(F) "Noise pollution control facility" means any property designed, constructed, or installed for use at an industrial or commercial plant or site for the primary purpose of eliminating or reducing, at that plant or site, the emission of sound which is harmful or inimical to persons or property, or materially reduces the quality of the environment, as shall be determined by the director of environmental protection within such standards for noise pollution control facilities and standards for environmental noise necessary to protect public health and welfare as may be promulgated by the United States environmental protection agency. In the absence of such United States environmental protection agency standards, the determination shall be made in accordance with generally accepted current standards of good engineering practice in environmental noise control.

(G) "Solid waste" means such unwanted residual solid or semi-solid material as results from industrial operations, including those of public utility companies, and commercial, distribution, research, agricultural, and community operations, including garbage, combustible or noncombustible, street dirt, and debris.

(H) "Solid waste energy conversion" means the conversion of solid waste into energy and the utilization of such energy for some useful purpose.

(I) "Solid waste energy conversion facility" means any property or equipment designed, constructed, or installed after December 31, 1974, for use at an industrial or a commercial plant or site for the primary purpose of solid waste energy conversion.

(J) "Thermal efficiency improvement" means the recovery and use of waste heat or waste steam produced incidental to electric power generation, industrial process heat generation, lighting, refrigeration, or space heating.

(K) "Thermal efficiency improvement facility" means any property or equipment designed, constructed, or installed after December 31, 1974, for use at an industrial or a commercial plant or site for the primary purpose of thermal efficiency improvement.

(L) "Industrial water pollution control facility" means any property designed, constructed, or installed for the primary purpose of collecting or conducting industrial waste to a point of disposal or treatment; reducing, controlling, or eliminating water pollution caused by industrial waste; or reducing, controlling, or eliminating the discharge into a disposal system of industrial waste or what would be industrial waste if discharged into the waters of this state. This division applies only to property related to an industrial water pollution control facility placed into operation or initially capable of operation after December 31, 1965, and installed pursuant to the approval of the environmental protection agency or any other governmental agency having authority to approve the installation of industrial water pollution control facilities. The definitions in section 6111.01 of the Revised Code, as applicable, apply to the terms used in this division.

(M) Property designed, constructed, installed, used, or placed in operation primarily for the safety, health, protection, or benefit, or any combination thereof, of personnel of a business is not an "exempt facility."

Effective Date: 09-26-2003



Section 5709.201 - Continuation of certificates.

(A) Except as provided in divisions (C)(4)(a) and (c) of section 5709.22 and division (F) of section 5709.25 of the Revised Code, a certificate issued under section 5709.21, 5709.31, 5709.46, or 6111.31 of the Revised Code that was valid and in effect on the effective date of this section shall continue in effect subject to the law as it existed before that effective date. Division (C)(4)(b) of section 5709.22 of the Revised Code does not apply to any certificate issued by the tax commissioner before July 1, 2003.

(B) Any applications pending on the effective date of this section for which a certificate had not been issued on or before that effective date under section 6111.31 of the Revised Code shall be transferred to the tax commissioner for further administering. Sections 5709.20 to 5709.27 of the Revised Code apply to such pending applications, excluding the requirement of section 5709.212 of the Revised Code that applicants must pay the fee.

(C) For applications pending on the effective date of this section, division (D) of section 5709.25 of the Revised Code allowing the commissioner to assess any additional tax notwithstanding any other time limitations imposed by law on the denied portion of the applicant's claim applies only to tax periods that would otherwise be open to assessment on that effective date.

Effective Date: 09-26-2003



Section 5709.21 - Air or noise pollution control certificate.

(A) As used in this section:

(1) "Exclusive property" means real and personal property that is installed, used, and necessary for the operation of an exempt facility, and that is not auxiliary property unless the auxiliary property exempt cost equals or exceeds eighty-five per cent of the total cost of the property.

(2) "Auxiliary property" means personal property installed, used, and necessary for the operation of an exempt facility that is also used in other operations of the business other than an exempt facility purpose described in section 5709.20 of the Revised Code. "Auxiliary property" does not include property with an auxiliary property exempt cost that is less than or equal to fifteen per cent of the total cost of such property.

(3) "Auxiliary property exempt cost" means the cost of auxiliary property calculated as follows:

(a) If the auxiliary property is used for an exempt facility purpose for discrete periods of time, the exempt cost shall be determined by the ratio of time the auxiliary property is in use in such exempt capacity to the total time it is in use. Division (A)(3)(a) of this section does not apply if the property is concurrently used for an exempt facility purpose and a nonexempt facility purpose.

(b) The applicant has the burden of proving the exempt cost of all auxiliary property not described in division (A)(3)(a) of this section.

(c) Any cost related to an expansion of the commercial or industrial site that is not related to the operation of the exempt facility shall not be included as an auxiliary exempt cost under division (A)(3) of this section.

(B) Application for an exempt facility certificate shall be filed with the tax commissioner in such manner and in such form as prescribed by the tax commissioner property, including all materials incorporated or to be incorporated therein and their associated costs, and a descriptive list of all equipment acquired or to be acquired by the applicant for the exempt facility and its associated cost. If the commissioner finds that the property was designed primarily as an exempt facility and is suitable and reasonably adequate for such purpose and is intended for such purpose, the commissioner shall enter a finding and issue a certificate to that effect. The effective date of the certificate shall be the date the application was made for such certificate or the date of the construction of the facility, whichever is earlier.

Nothing in this section shall be construed to extend the time period to file, to keep the time period to file open, or supersede the requirement of filing a tax refund or other tax reduction request in the manner and within the time prescribed by law.

(C)

(1) Except as provided in division (C)(2) of this section, the certificate shall permit tax exemption pursuant to section 5709.25 of the Revised Code only for that portion of such exempt facility that is exclusive property used for a purpose enumerated in section 5709.20 of the Revised Code.

(2) Auxiliary property shall be permitted a partial tax exemption under section 5709.25 of the Revised Code, but only to the extent allowed pursuant to division (A)(3) of this section.

(D) The tax commissioner may allow an applicant to file one application that applies to more than one exempt facility that are the same or substantially similar, so long as such facilities are located within the same county.

Effective Date: 09-26-2003



Section 5709.211 - Opinion of director required before issuance of exempt facility certificate.

(A) Before issuing an exempt facility certificate pursuant to section 5709.21 of the Revised Code, the tax commissioner shall provide a copy of a properly completed application to, and obtain the opinion of, the director of environmental protection in the case of an exempt facility described in division (B), (F), or (L) of section 5709.20 of the Revised Code, or provide a copy of the application to, and obtain the opinion of, the director of development in the case of an application for an exempt facility described in division (D), (I), or (K) of section 5709.20 of the Revised Code. The opinion shall provide the commissioner with a recommendation of whether the property is primarily designed, constructed, installed, and used as an exempt facility. The applicant shall provide additional information upon request by the tax commissioner, the director of environmental protection, or the director of development, and allow them to inspect the property listed in the application for the purposes of sections 5709.20 to 5709.27 of the Revised Code. The tax commissioner shall provide to the applicant a copy of the opinion issued by either the director of environmental protection or the director of the department of development.

(B) The opinions of the director of the environmental protection agency and the director of development under division (A) of this section or division (C)(4) of section 5709.22 of the Revised Code are not final actions or orders subject to appeal.

Effective Date: 09-26-2003



Section 5709.212 - Fees for exempt facility certificate.

(A) With every application for an exempt facility certificate filed pursuant to section 5709.21 of the Revised Code, the applicant shall pay a fee equal to one-half of one per cent of the total exempt facility project cost, not to exceed two thousand dollars. One-half of the fee received with applications for exempt facility certificates shall be credited to the exempt facility administrative fund, which is hereby created in the state treasury, for appropriation to the department of taxation for use in administering sections 5709.20 to 5709.27 of the Revised Code. If the director of environmental protection is required to provide the opinion for an application, one-half of the fee shall be credited to the non-Title V clean air fund created in section 3704.035 of the Revised Code for use in administering section 5709.211 of the Revised Code, unless the application is for an industrial water pollution control facility. If the application is for an industrial water pollution control facility, one-half of the fee shall be credited to the surface water protection fund created in section 6111.038 of the Revised Code for use in administering section 5709.211 of the Revised Code. If the director of development is required to provide the opinion for an application, one-half of the fee for each exempt facility application shall be credited to the exempt facility inspection fund, which is hereby created in the state treasury, for appropriation to the department of development for use in administering section 5709.211 of the Revised Code.

An applicant is not entitled to any tax exemption under section 5709.25 of the Revised Code until the fee required by this section is paid. The fee required by this section is not refundable, and is due with the application for an exempt facility certificate even if an exempt facility certificate ultimately is not issued or is withdrawn. Any application submitted without payment of the fee shall be deemed incomplete until the fee is paid.

(B) The application fee imposed under division (A) of this section for a jointly owned facility shall be equal to one-half of one per cent of the total exempt facility project cost, not to exceed two thousand dollars for each facility that is the subject of the application.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-26-2003



Section 5709.22 - Tax commissioner - powers and duties.

(A) After receiving an opinion from the director of environmental protection or the director of development, the tax commissioner shall promptly ascertain if an application filed under section 5709.21 of the Revised Code shall be allowed or disallowed in whole or in part. The commissioner shall give written notice of the proposed finding to the applicant and the county auditor of the county in which the facility described in the application is located. Within sixty days after sending written notice of the proposed finding, the applicant or the county auditor may file a request for reconsideration, in writing, to the commissioner and may request that the commissioner conduct a hearing on the application. If no request for reconsideration is filed, the commissioner's proposed findings shall be final and, if applicable, the commissioner shall issue an exempt facility certificate, which shall not be subject to appeal pursuant to section 5717.02 of the Revised Code.

(B) If a reconsideration of the tax commissioner's proposed finding is requested by the applicant or the county auditor, the commissioner shall notify the applicant and the auditor of the time and place of the hearing, which the commissioner may continue from time to time as the commissioner finds necessary. The commissioner also shall notify the environmental protection agency or department of development, as applicable, of the hearing. The environmental protection agency or the department of development shall participate in the hearing if requested in writing by the commissioner, the applicant, or the county auditor. After conducting the hearing, the commissioner shall issue a final determination, with a copy of it served on the applicant and applicable county auditors in the manner prescribed by section 5703.37 of the Revised Code. The final determination is subject to appeal pursuant to section 5717.02 of the Revised Code. Once all appeals are exhausted, the commissioner shall issue, if applicable, the exempt facility certificate based on the outcome of the appeal.

(C) The tax commissioner, on the commissioner's own initiative or on complaint by the county auditor of any county in which property to which the exempt facility certificate relates is located, shall revoke the certificate, or modify it by restricting its operation, if it appears to the commissioner that any of the following has occurred:

(1) The certificate was obtained by fraud or misrepresentation;

(2) The holder of the certificate has failed substantially to proceed with the construction, reconstruction, installation, or acquisition of an exempt facility;

(3) The property to which the certificate relates has ceased to be used as an exempt facility;

(4) The tax commissioner issued the certificate in error. As used in this section, "error" means any of the following:

(a) A clerical or mathematical mistake;

(b) When the commissioner agrees with an opinion from the director of environmental protection or the director of development that a certificate should not have been issued;

(c) When the tax commissioner determines that the issuance of the certificate may have been improper as the result of a final adjudication by the board of tax appeals, or by a court with jurisdiction on appeal from that board, that is adverse to the original exempt status of the facility, regardless of whether the holder of the certificate was a party to such adjudication.

(D) If the revocation or modification of a certificate under division (C)(4) of this section is an action found to be frivolous for the purposes of section 5703.54 of the Revised Code the certificate holder may claim damages as provided under division (B) of that section.

(E) Upon service of notice certificate to the holder of an exempt facility certificate, in the manner provided in section 5703.37 of the Revised Code, of the tax commissioner's revocation or modification of the certificate under division (C) of this section, the certificate shall cease to be in force or shall remain in force only as modified, as the case may require. The notice is subject to appeal under section 5717.02 of the Revised Code. Once all appeals are exhausted, the commissioner shall issue a modified certificate, if applicable, and the holder of the certificate shall be allowed to claim a refund within one hundred eighty days, notwithstanding any other time limitation provided by law of the taxes paid as a result of the certificate being revoked or modified.

Effective Date: 09-26-2003



Section 5709.23 - County auditor to issue notice of application for certificate to taxing authority.

(A) As soon as is practicable after receiving an application for an exempt facility certificate, the tax commissioner shall provide a copy of the application and any accompanying documentation to the county auditor of the county in which the facility is located. The copy shall be accompanied by a statement showing an estimate of what the assessed value of the facility would be, based on the appropriate assessment percentage, if the facility were to be taxable, and an estimate of the taxes that would be chargeable against the facility computed on the basis of the rate of taxation in the taxing district in the year in which the application is received. Within sixty days after receiving such a statement, the county auditor shall issue a notice to the taxing authority of each taxing unit in which the facility is or is to be located. The notice shall state that an application for an exempt facility certificate has been filed for the facility; the estimated assessed value of the facility shown on the statement; the annual amount of taxes that would be charged and payable on that value at the current rate of taxation in effect in the taxing unit; and that, if approved, the application entitles the facility to exemption from taxation and the taxing unit may be required to refund any taxes on the facility accruing after the certificate becomes effective. The tax commissioner shall issue an amended statement if, after the original statement is issued, the estimate of such assessed value increases or decreases by more than ten per cent of the estimated value shown on the most recently issued statement or amended statement, and the county auditor shall issue an amended notice reflecting such change.

(B) Upon request by the county auditor of the county in which the exempt facility described in the application is located, the tax commissioner shall provide the county auditor with any documents submitted with the opinion of the director of environmental protection or director of development, including a copy of opinion.

(C) Any documents, statements, and notices provided for under this section are solely for the purpose of notifying taxing authorities of the existence of an exempt facility application and the potential for a refund of taxes paid on an exempt facility before a tax exemption certificate is issued. Such documents, statements, and notices do not constitute an assessment that is subject to a petition for reassessment nor are such documents, statements, and notices appealable under section 5717.02 of the Revised Code by any person.

(D) The documents, statements, and notices provided by the tax commissioner under this section are subject to all applicable confidentiality provisions of law.

Effective Date: 09-26-2003



Section 5709.231 - [Repealed].

Effective Date: 06-26-2003



Section 5709.24 - Tax commissioner to adopt rules.

The tax commissioner may adopt rules to administer sections 5709.20 to 5709.27 of the Revised Code.

Effective Date: 09-26-2003



Section 5709.25 - Exemption of pollution control facilities.

(A) Whenever an exempt facility certificate is issued, the transfer of tangible personal property to the holder of the certificate, whether such transfer takes place before or after the issuance of the certificate, shall not be considered a "sale" of such tangible personal property for the purpose of the sales tax, or a "use" for the purpose of the use tax, if the tangible personal property is to be or was a material or part to be incorporated into an exempt facility.

(B) For the period subsequent to the effective date of an exempt facility certificate and continuing for so long as the certificate is in force, no exempt facility or certified portion thereof shall be considered to be either of the following:

(1) An improvement on the land on which the exempt facility is located for the purpose of real property taxation;

(2) As "used in business" for the purpose of personal property taxation.

(C)

(1) The tax commissioner, upon receiving a properly completed application for an exempt facility certificate, may allow the applicant to claim the exemption provided by this section before the commissioner issues the certificate. The applicant is entitled to the exemption unless the commissioner notifies the applicant otherwise by serving notice upon the applicant in the manner prescribed by section 5703.37 of the Revised Code.

(2) A taxpayer whose tangible personal property is subject to taxation under Chapter 5727. of the Revised Code shall notify the commissioner in writing of any property the applicant does not want the commissioner to exclude from assessment. The notice shall be provided before the date the commissioner issues the preliminary assessment under section 5727.23 of the Revised Code.

(D)

(1) Notwithstanding any other time limitations imposed by law, the commissioner may assess any additional tax or may assess any additional taxable property, including any applicable interest, on the denied portion of the applicant's claim for an exempt facility that the applicant claimed prior to the exempt facility certificate being issued or the application being denied. No assessment shall be made pursuant to this division after one hundred eighty days from the date the commissioner mails the exempt facility certificate or notice of the denial of the exempt facility certificate pursuant to section 5709.22 of the Revised Code. Nothing in this section shall prohibit an assessment that otherwise may be timely made by law.

(2) Assessments issued pursuant to division (D)(1) of this section shall be issued as amended preliminary assessment certificates under section 5711.31 of the Revised Code for personal property tax, as amended preliminary assessment certificates under section 5727.23 of the Revised Code for public utility tax, and as assessments under section 5733.11 of the Revised Code for corporation franchise tax, section 5739.13 of the Revised Code for sales tax, and section 5741.11 of the Revised Code for use tax, and are subject to the same appeal requirements as defined in those sections.

(3) Nothing in division (D) of this section allows the tax commissioner, after the expiration of the time limitation, to issue an assessment referenced in division (D)(2) of this section that increases any tax beyond the amount claimed by the applicant as an exempt facility.

(4) If an assessment is issued for only the denied portion of the application for an exempt facility, the only issue the applicant is permitted to raise on appeal of the assessment referenced in division (D)(2) of this section is that of the taxable property or transaction constituting the denied portion of the applicant's claim for an exempt facility.

(E) Except as otherwise provided in this division, no exemption for additional property shall be claimed under this section after an exempt facility certificate has been issued for that facility unless the applicant files a new application under section 5709.21 of the Revised Code. The tax commissioner shall waive the requirement to file a new application under section 5709.21 of the Revised Code if the cost of the additional property, net of retirements for similar property, does not exceed five hundred thousand dollars during any calendar year. The fee imposed under section 5709.212 of the Revised Code for applications filed as a result of this division shall be five hundred dollars.

(F) If, as the result of a revaluation due to sale or bankruptcy or any other reason, the book value of property that is the subject of an exempt facility certificate is changed from the book value at the time of the original issuance of the certificate, the amount of exemption available to the owner is limited to the percentage resulting from the ratio of the historical cost of the property that is the subject of the exempt facility certificate to the historic cost of all tangible personal property and real property of the owner located at the same location as the property subject to the exempt facility certificate. If the result of using this ratio is greater than the original cost, then acceptable reasons for allowing such greater cost must be established with supporting documentation in order to qualify for the exemption above the original cost.

(G) After two years from the date the tax commissioner receives an application, the applicant may request in writing that the tax commissioner take final action on the pending application. Within ten days after receiving such a request, the tax commissioner shall issue a proposed finding, under section 5709.22 of the Revised Code, if the application is allowed in whole or in part. Otherwise, the tax commissioner shall issue a final determination denying the issuance of the certificate, which is a final determination appealable under section 5717.02 of the Revised Code.

Effective Date: 09-26-2003



Section 5709.26 - Revocation of certificate due to fraud or misrepresentation - penalties.

When an exempt facility certificate is revoked or modified for the reason stated in division (C)(1) of section 5709.22 of the Revised Code, all taxes that would have been payable had no certificate been issued shall be assessed with penalties and interest prescribed by law applicable thereto dating to when the exemption was first allowed. Notwithstanding any other time limitations imposed by law, if the certificate is revoked or modified under division (C)(2), (3), or (4) of section 5709.22 of the Revised Code, all taxes that would have been payable had no certificate existed as of the first day of January of the calendar year in which the certificate was revoked or modified are subject to assessment.

Effective Date: 09-26-2003



Section 5709.27 - Transfer of exemption certificate.

In the event of the sale, lease, or other transfer of an exempt facility, not involving a different location or use, the holder of the exempt facility certificate shall transfer the certificate by written instrument to the person who, except for the transfer of the certificate, would be obligated to pay taxes on the facility. The transferee shall become the holder of the certificate and shall have all the rights to exemption from taxes granted to the former holder or holders, effective as of the date of transfer of the facility or the date of transfer of the certificate, whichever is earlier. The transferee shall promptly give written notice of the effective date of the transfer, together with a copy of the instrument of transfer, to the tax commissioner and the county auditor of the county in which the facility is located. Upon request, the commissioner may provide the transferee with any information the commissioner possesses related to the issuance of the exempt facility certificate.

Effective Date: 09-26-2003



Section 5709.28 - Percentage of taxable value of agricultural security area land may be exempt.

As used in this section, "qualifying agricultural real property" means a building, structure, improvement, or fixture that is used exclusively for agricultural purposes, that is located on land enrolled in an agricultural security area established under Chapter 931. of the Revised Code, and for which the aggregate new investment has a true value in money of twenty-five thousand dollars or more.

At the time of the establishment or renewal of an agricultural security area or at any time during which land is enrolled in an agricultural security area, a percentage of the taxable value of qualifying agricultural real property first appearing on the real and public utility property tax list in a tax year during the enrollment may be exempted from taxation. The board of township trustees of each township in which the land that is enrolled in the agricultural security area is located and the board of county commissioners of each county in which the land is located shall confer with each other and reach an agreement concerning the tax exemption. At the time the agreement is reached, the boards shall send written notice of the agreement to the superintendent of each school district within the agricultural security area. After the agreement is reached and the tax exemption is granted, the qualifying agricultural real property shall become exempt in the tax year following the year in which the construction of the property is completed.

The agreement shall establish the percentage of the taxable value of qualifying agricultural real property that is to be exempted from taxation and the number of years that the tax exemption will apply to that property. The agreement may specify that the tax years during which the exemption will apply to the property may extend past the scheduled expiration date of the period of enrollment in the agricultural security area, provided that the enrollment is renewed and otherwise continues during the tax years that the exemption applies. The agreement shall not exempt from taxation more than seventy-five per cent of the taxable value of the qualifying agricultural real property. In addition, the agreement may establish the maximum amount of the value of the qualifying agricultural real property to which the tax exemption may apply. Subsequent to the agreement establishing that maximum amount, the owner of the property may request the applicable boards to alter the agreement and increase the maximum value of the property to which the tax exemption applies. The agreement shall be reviewed annually by the tax incentive review council in accordance with section 5709.85 of the Revised Code.

Each time that a renewal application is filed for an agricultural security area that involves qualifying agricultural real property that has been the subject of an exemption that expired on or before the date on which the previous period of enrollment in an agricultural security area expired, the applicable boards shall reach a new agreement concerning the exemption before any of the boards adopts a resolution either approving or rejecting the renewal application.

The county auditor shall enter on the list of property described in section 5713.07 of the Revised Code that is exempt from taxation any qualifying agricultural real property that is the subject of an exemption under this section. An application shall not be required to be filed under section 5715.27 of the Revised Code with respect to the exemption. The county auditor shall remove the qualifying agricultural real property from the list at the time that the county auditor discovers or is notified under section 931.07 of the Revised Code that a withdrawal, removal, or conversion of land from an agricultural security area has occurred in a way that makes the qualifying agricultural real property no longer eligible for the exemption.

If the county auditor removes qualifying agricultural real property from the list of property that is exempt from taxation and the owner of the removed property claimed a tax exemption established under this section for a prior tax year, the amount of tax otherwise imposed on the qualifying agricultural real property that was the subject of the exemption shall be increased. The amount of the increase shall equal the aggregate value of the tax exemption received by the taxpayer under this section since the agricultural security area was most recently approved for establishment or renewal, as applicable, plus interest on that amount at the average bank prime rate, as determined under section 929.02 of the Revised Code, at the time that the county auditor removes the property from the list of property that is exempt from taxation. The tax year in which the increase shall occur is dependent upon the date on which the county auditor makes a discovery or is notified under section 931.07 of the Revised Code that a withdrawal, removal, or conversion of land from an agricultural security area has occurred. If the discovery or notification occurs prior to the date in a tax year on which the county auditor delivers a copy of the general tax list to the county treasurer under section 319.28 of the Revised Code, the increase shall occur in the same tax year that the discovery or notification occurred. If the discovery or notification occurs on or after the date in a tax year on which the copy of the general tax list is delivered to the county treasurer, the increase shall occur in the tax year that immediately follows the year in which the discovery or notification occurred.

Effective Date: 05-18-2005; 2008 HB289 07-18-2008



Section 5709.30 to 5709.37 - [Repealed].

Effective Date: 06-26-2003



Section 5709.40 - Declaration that improvements constitute public purpose - blighted areas.

(A) As used in this section:

(1) "Blighted area" and "impacted city" have the same meanings as in section 1728.01 of the Revised Code.

(2) "Business day" means a day of the week excluding Saturday, Sunday, and a legal holiday as defined under section 1.14 of the Revised Code.

(3) "Housing renovation" means a project carried out for residential purposes.

(4) "Improvement" means the increase in the assessed value of any real property that would first appear on the tax list and duplicate of real and public utility property after the effective date of an ordinance adopted under this section were it not for the exemption granted by that ordinance.

(5) "Incentive district" means an area not more than three hundred acres in size enclosed by a continuous boundary in which a project is being, or will be, undertaken and having one or more of the following distress characteristics:

(a) At least fifty-one per cent of the residents of the district have incomes of less than eighty per cent of the median income of residents of the political subdivision in which the district is located, as determined in the same manner specified under section 119(b) of the "Housing and Community Development Act of 1974," 88 Stat. 633, 42 U.S.C. 5318, as amended;

(b) The average rate of unemployment in the district during the most recent twelve-month period for which data are available is equal to at least one hundred fifty per cent of the average rate of unemployment for this state for the same period.

(c) At least twenty per cent of the people residing in the district live at or below the poverty level as defined in the federal Housing and Community Development Act of 1974, 42 U.S.C. 5301, as amended, and regulations adopted pursuant to that act.

(d) The district is a blighted area.

(e) The district is in a situational distress area as designated by the director of development under division (F) of section 122.23 of the Revised Code.

(f) As certified by the engineer for the political subdivision, the public infrastructure serving the district is inadequate to meet the development needs of the district as evidenced by a written economic development plan or urban renewal plan for the district that has been adopted by the legislative authority of the subdivision.

(g) The district is comprised entirely of unimproved land that is located in a distressed area as defined in section 122.23 of the Revised Code.

(6) "Project" means development activities undertaken on one or more parcels, including, but not limited to, construction, expansion, and alteration of buildings or structures, demolition, remediation, and site development, and any building or structure that results from those activities.

(7) "Public infrastructure improvement" includes, but is not limited to, public roads and highways; water and sewer lines; environmental remediation; land acquisition, including acquisition in aid of industry, commerce, distribution, or research; demolition, including demolition on private property when determined to be necessary for economic development purposes; stormwater and flood remediation projects, including such projects on private property when determined to be necessary for public health, safety, and welfare; the provision of gas, electric, and communications service facilities; and the enhancement of public waterways through improvements that allow for greater public access.

(B) The legislative authority of a municipal corporation, by ordinance, may declare improvements to certain parcels of real property located in the municipal corporation to be a public purpose. Improvements with respect to a parcel that is used or to be used for residential purposes may be declared a public purpose under this division only if the parcel is located in a blighted area of an impacted city. For this purpose, "parcel that is used or to be used for residential purposes" means a parcel that, as improved, is used or to be used for purposes that would cause the tax commissioner to classify the parcel as residential property in accordance with rules adopted by the commissioner under section 5713.041 of the Revised Code. Except with the approval under division (D) of this section of the board of education of each city, local, or exempted village school district within which the improvements are located, not more than seventy-five per cent of an improvement thus declared to be a public purpose may be exempted from real property taxation for a period of not more than ten years. The ordinance shall specify the percentage of the improvement to be exempted from taxation and the life of the exemption.

An ordinance adopted or amended under this division shall designate the specific public infrastructure improvements made, to be made, or in the process of being made by the municipal corporation that directly benefit, or that once made will directly benefit, the parcels for which improvements are declared to be a public purpose. The service payments provided for in section 5709.42 of the Revised Code shall be used to finance the public infrastructure improvements designated in the ordinance, for the purpose described in division (D)(1) of this section or as provided in section 5709.43 of the Revised Code.

(C)

(1) The legislative authority of a municipal corporation may adopt an ordinance creating an incentive district and declaring improvements to parcels within the district to be a public purpose and, except as provided in division (F) of this section, exempt from taxation as provided in this section, but no legislative authority of a municipal corporation that has a population that exceeds twenty-five thousand, as shown by the most recent federal decennial census, shall adopt an ordinance that creates an incentive district if the sum of the taxable value of real property in the proposed district for the preceding tax year and the taxable value of all real property in the municipal corporation that would have been taxable in the preceding year were it not for the fact that the property was in an existing incentive district and therefore exempt from taxation exceeds twenty-five per cent of the taxable value of real property in the municipal corporation for the preceding tax year. The ordinance shall delineate the boundary of the district and specifically identify each parcel within the district. A district may not include any parcel that is or has been exempted from taxation under division (B) of this section or that is or has been within another district created under this division. An ordinance may create more than one such district, and more than one ordinance may be adopted under division (C)(1) of this section.

(2) Not later than thirty days prior to adopting an ordinance under division (C)(1) of this section, if the municipal corporation intends to apply for exemptions from taxation under section 5709.911 of the Revised Code on behalf of owners of real property located within the proposed incentive district, the legislative authority of a municipal corporation shall conduct a public hearing on the proposed ordinance. Not later than thirty days prior to the public hearing, the legislative authority shall give notice of the public hearing and the proposed ordinance by first class mail to every real property owner whose property is located within the boundaries of the proposed incentive district that is the subject of the proposed ordinance.

(3)

(a) An ordinance adopted under division (C)(1) of this section shall specify the life of the incentive district and the percentage of the improvements to be exempted, shall designate the public infrastructure improvements made, to be made, or in the process of being made, that benefit or serve, or, once made, will benefit or serve parcels in the district. The ordinance also shall identify one or more specific projects being, or to be, undertaken in the district that place additional demand on the public infrastructure improvements designated in the ordinance. The project identified may, but need not be, the project under division (C)(3)(b) of this section that places real property in use for commercial or industrial purposes. Except as otherwise permitted under that division, the service payments provided for in section 5709.42 of the Revised Code shall be used to finance the designated public infrastructure improvements, for the purpose described in division (D)(1) or (E) of this section, or as provided in section 5709.43 of the Revised Code.

An ordinance adopted under division (C)(1) of this section on or after March 30, 2006, shall not designate police or fire equipment as public infrastructure improvements, and no service payment provided for in section 5709.42 of the Revised Code and received by the municipal corporation under the ordinance shall be used for police or fire equipment.

(b) An ordinance adopted under division (C)(1) of this section may authorize the use of service payments provided for in section 5709.42 of the Revised Code for the purpose of housing renovations within the incentive district, provided that the ordinance also designates public infrastructure improvements that benefit or serve the district, and that a project within the district places real property in use for commercial or industrial purposes. Service payments may be used to finance or support loans, deferred loans, and grants to persons for the purpose of housing renovations within the district. The ordinance shall designate the parcels within the district that are eligible for housing renovation. The ordinance shall state separately the amounts or the percentages of the expected aggregate service payments that are designated for each public infrastructure improvement and for the general purpose of housing renovations.

(4) Except with the approval of the board of education of each city, local, or exempted village school district within the territory of which the incentive district is or will be located, and subject to division (E) of this section, the life of an incentive district shall not exceed ten years, and the percentage of improvements to be exempted shall not exceed seventy-five per cent. With approval of the board of education, the life of a district may be not more than thirty years, and the percentage of improvements to be exempted may be not more than one hundred per cent. The approval of a board of education shall be obtained in the manner provided in division (D) of this section.

(D)

(1) If the ordinance declaring improvements to a parcel to be a public purpose or creating an incentive district specifies that payments in lieu of taxes provided for in section 5709.42 of the Revised Code shall be paid to the city, local, or exempted village, and joint vocational school district in which the parcel or incentive district is located in the amount of the taxes that would have been payable to the school district if the improvements had not been exempted from taxation, the percentage of the improvement that may be exempted from taxation may exceed seventy-five per cent, and the exemption may be granted for up to thirty years, without the approval of the board of education as otherwise required under division (D)(2) of this section.

(2) Improvements with respect to a parcel may be exempted from taxation under division (B) of this section, and improvements to parcels within an incentive district may be exempted from taxation under division (C) of this section, for up to ten years or, with the approval under this paragraph of the board of education of the city, local, or exempted village school district within which the parcel or district is located, for up to thirty years. The percentage of the improvement exempted from taxation may, with such approval, exceed seventy-five per cent, but shall not exceed one hundred per cent. Not later than forty-five business days prior to adopting an ordinance under this section declaring improvements to be a public purpose that is subject to approval by a board of education under this division, the legislative authority shall deliver to the board of education a notice stating its intent to adopt an ordinance making that declaration. The notice regarding improvements with respect to a parcel under division (B) of this section shall identify the parcels for which improvements are to be exempted from taxation, provide an estimate of the true value in money of the improvements, specify the period for which the improvements would be exempted from taxation and the percentage of the improvement that would be exempted, and indicate the date on which the legislative authority intends to adopt the ordinance. The notice regarding improvements to parcels within an incentive district under division (C) of this section shall delineate the boundaries of the district, specifically identify each parcel within the district, identify each anticipated improvement in the district, provide an estimate of the true value in money of each such improvement, specify the life of the district and the percentage of improvements that would be exempted, and indicate the date on which the legislative authority intends to adopt the ordinance. The board of education, by resolution adopted by a majority of the board, may approve the exemption for the period or for the exemption percentage specified in the notice; may disapprove the exemption for the number of years in excess of ten, may disapprove the exemption for the percentage of the improvement to be exempted in excess of seventy-five per cent, or both; or may approve the exemption on the condition that the legislative authority and the board negotiate an agreement providing for compensation to the school district equal in value to a percentage of the amount of taxes exempted in the eleventh and subsequent years of the exemption period or, in the case of exemption percentages in excess of seventy-five per cent, compensation equal in value to a percentage of the taxes that would be payable on the portion of the improvement in excess of seventy-five per cent were that portion to be subject to taxation, or other mutually agreeable compensation. If an agreement is negotiated between the legislative authority and the board to compensate the school district for all or part of the taxes exempted, including agreements for payments in lieu of taxes under section 5709.42 of the Revised Code, the legislative authority shall compensate the joint vocational school district within which the parcel or district is located at the same rate and under the same terms received by the city, local, or exempted village school district.

(3) The board of education shall certify its resolution to the legislative authority not later than fourteen days prior to the date the legislative authority intends to adopt the ordinance as indicated in the notice. If the board of education and the legislative authority negotiate a mutually acceptable compensation agreement, the ordinance may declare the improvements a public purpose for the number of years specified in the ordinance or, in the case of exemption percentages in excess of seventy-five per cent, for the exemption percentage specified in the ordinance. In either case, if the board and the legislative authority fail to negotiate a mutually acceptable compensation agreement, the ordinance may declare the improvements a public purpose for not more than ten years, and shall not exempt more than seventy-five per cent of the improvements from taxation. If the board fails to certify a resolution to the legislative authority within the time prescribed by this division, the legislative authority thereupon may adopt the ordinance and may declare the improvements a public purpose for up to thirty years, or, in the case of exemption percentages proposed in excess of seventy-five per cent, for the exemption percentage specified in the ordinance. The legislative authority may adopt the ordinance at any time after the board of education certifies its resolution approving the exemption to the legislative authority, or, if the board approves the exemption on the condition that a mutually acceptable compensation agreement be negotiated, at any time after the compensation agreement is agreed to by the board and the legislative authority.

(4) If a board of education has adopted a resolution waiving its right to approve exemptions from taxation under this section and the resolution remains in effect, approval of exemptions by the board is not required under division (D) of this section. If a board of education has adopted a resolution allowing a legislative authority to deliver the notice required under division (D) of this section fewer than forty-five business days prior to the legislative authority's adoption of the ordinance, the legislative authority shall deliver the notice to the board not later than the number of days prior to such adoption as prescribed by the board in its resolution. If a board of education adopts a resolution waiving its right to approve agreements or shortening the notification period, the board shall certify a copy of the resolution to the legislative authority. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the legislative authority.

(5) If the legislative authority is not required by division (D) of this section to notify the board of education of the legislative authority's intent to declare improvements to be a public purpose, the legislative authority shall comply with the notice requirements imposed under section 5709.83 of the Revised Code, unless the board has adopted a resolution under that section waiving its right to receive such a notice.

(E)

(1) If a proposed ordinance under division (C)(1) of this section exempts improvements with respect to a parcel within an incentive district for more than ten years, or the percentage of the improvement exempted from taxation exceeds seventy-five per cent, not later than forty-five business days prior to adopting the ordinance the legislative authority of the municipal corporation shall deliver to the board of county commissioners of the county within which the incentive district will be located a notice that states its intent to adopt an ordinance creating an incentive district. The notice shall include a copy of the proposed ordinance, identify the parcels for which improvements are to be exempted from taxation, provide an estimate of the true value in money of the improvements, specify the period of time for which the improvements would be exempted from taxation, specify the percentage of the improvements that would be exempted from taxation, and indicate the date on which the legislative authority intends to adopt the ordinance.

(2) The board of county commissioners, by resolution adopted by a majority of the board, may object to the exemption for the number of years in excess of ten, may object to the exemption for the percentage of the improvement to be exempted in excess of seventy-five per cent, or both. If the board of county commissioners objects, the board may negotiate a mutually acceptable compensation agreement with the legislative authority. In no case shall the compensation provided to the board exceed the property taxes forgone due to the exemption. If the board of county commissioners objects, and the board and legislative authority fail to negotiate a mutually acceptable compensation agreement, the ordinance adopted under division (C)(1) of this section shall provide to the board compensation in the eleventh and subsequent years of the exemption period equal in value to not more than fifty per cent of the taxes that would be payable to the county or, if the board's objection includes an objection to an exemption percentage in excess of seventy-five per cent, compensation equal in value to not more than fifty per cent of the taxes that would be payable to the county, on the portion of the improvement in excess of seventy-five per cent, were that portion to be subject to taxation. The board of county commissioners shall certify its resolution to the legislative authority not later than thirty days after receipt of the notice.

(3) If the board of county commissioners does not object or fails to certify its resolution objecting to an exemption within thirty days after receipt of the notice, the legislative authority may adopt the ordinance, and no compensation shall be provided to the board of county commissioners. If the board timely certifies its resolution objecting to the ordinance, the legislative authority may adopt the ordinance at any time after a mutually acceptable compensation agreement is agreed to by the board and the legislative authority, or, if no compensation agreement is negotiated, at any time after the legislative authority agrees in the proposed ordinance to provide compensation to the board of fifty per cent of the taxes that would be payable to the county in the eleventh and subsequent years of the exemption period or on the portion of the improvement in excess of seventy-five per cent, were that portion to be subject to taxation.

(F) Service payments in lieu of taxes that are attributable to any amount by which the effective tax rate of either a renewal levy with an increase or a replacement levy exceeds the effective tax rate of the levy renewed or replaced, or that are attributable to an additional levy, for a levy authorized by the voters for any of the following purposes on or after January 1, 2006, and which are provided pursuant to an ordinance creating an incentive district under division (C)(1) of this section that is adopted on or after January 1, 2006, shall be distributed to the appropriate taxing authority as required under division (C) of section 5709.42 of the Revised Code in an amount equal to the amount of taxes from that additional levy or from the increase in the effective tax rate of such renewal or replacement levy that would have been payable to that taxing authority from the following levies were it not for the exemption authorized under division (C) of this section:

(1) A tax levied under division (L) of section 5705.19 or section 5705.191 of the Revised Code for community mental retardation and developmental disabilities programs and services pursuant to Chapter 5126. of the Revised Code;

(2) A tax levied under division (Y) of section 5705.19 of the Revised Code for providing or maintaining senior citizens services or facilities;

(3) A tax levied under section 5705.22 of the Revised Code for county hospitals;

(4) A tax levied by a joint-county district or by a county under section 5705.19, 5705.191, or 5705.221 of the Revised Code for alcohol, drug addiction, and mental health services or facilities;

(5) A tax levied under section 5705.23 of the Revised Code for library purposes;

(6) A tax levied under section 5705.24 of the Revised Code for the support of children services and the placement and care of children;

(7) A tax levied under division (Z) of section 5705.19 of the Revised Code for the provision and maintenance of zoological park services and facilities under section 307.76 of the Revised Code;

(8) A tax levied under section 511.27 or division (H) of section 5705.19 of the Revised Code for the support of township park districts;

(9) A tax levied under division (A), (F), or (H) of section 5705.19 of the Revised Code for parks and recreational purposes of a joint recreation district organized pursuant to division (B) of section 755.14 of the Revised Code;

(10) A tax levied under section 1545.20 or 1545.21 of the Revised Code for park district purposes;

(11) A tax levied under section 5705.191 of the Revised Code for the purpose of making appropriations for public assistance; human or social services; public relief; public welfare; public health and hospitalization; and support of general hospitals;

(12) A tax levied under section 3709.29 of the Revised Code for a general health district program.

(G) An exemption from taxation granted under this section commences with the tax year specified in the ordinance so long as the year specified in the ordinance commences after the effective date of the ordinance. If the ordinance specifies a year commencing before the effective date of the resolution or specifies no year whatsoever, the exemption commences with the tax year in which an exempted improvement first appears on the tax list and duplicate of real and public utility property and that commences after the effective date of the ordinance. Except as otherwise provided in this division, the exemption ends on the date specified in the ordinance as the date the improvement ceases to be a public purpose or the incentive district expires, or ends on the date on which the public infrastructure improvements and housing renovations are paid in full from the municipal public improvement tax increment equivalent fund established under division (A) of section 5709.43 of the Revised Code, whichever occurs first. The exemption of an improvement with respect to a parcel or within an incentive district may end on a later date, as specified in the ordinance, if the legislative authority and the board of education of the city, local, or exempted village school district within which the parcel or district is located have entered into a compensation agreement under section 5709.82 of the Revised Code with respect to the improvement, and the board of education has approved the term of the exemption under division (D)(2) of this section, but in no case shall the improvement be exempted from taxation for more than thirty years. Exemptions shall be claimed and allowed in the same manner as in the case of other real property exemptions. If an exemption status changes during a year, the procedure for the apportionment of the taxes for that year is the same as in the case of other changes in tax exemption status during the year.

(H) Additional municipal financing of public infrastructure improvements and housing renovations may be provided by any methods that the municipal corporation may otherwise use for financing such improvements or renovations. If the municipal corporation issues bonds or notes to finance the public infrastructure improvements and housing renovations and pledges money from the municipal public improvement tax increment equivalent fund to pay the interest on and principal of the bonds or notes, the bonds or notes are not subject to Chapter 133. of the Revised Code.

(I) The municipal corporation, not later than fifteen days after the adoption of an ordinance under this section, shall submit to the director of development a copy of the ordinance. On or before the thirty-first day of March of each year, the municipal corporation shall submit a status report to the director of development. The report shall indicate, in the manner prescribed by the director, the progress of the project during each year that an exemption remains in effect, including a summary of the receipts from service payments in lieu of taxes; expenditures of money from the funds created under section 5709.43 of the Revised Code; a description of the public infrastructure improvements and housing renovations financed with such expenditures; and a quantitative summary of changes in employment and private investment resulting from each project.

(J) Nothing in this section shall be construed to prohibit a legislative authority from declaring to be a public purpose improvements with respect to more than one parcel.

(K) If a parcel is located in a new community district in which the new community authority imposes a community development charge on the basis of rentals received from leases of real property as described in division (L)(2) of section 349.01 of the Revised Code, the parcel may not be exempted from taxation under this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-2001; 06-09-2004; 01-01-2006; 03-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.141,HB 509, §6



Section 5709.41 - Declaration that improvements constitute public purpose.

(A) As used in this section:

(1) "Business day" means a day of the week excluding Saturday, Sunday, and a legal holiday as defined under section 1.14 of the Revised Code.

(2) "Improvement" means the increase in assessed value of any parcel of property subsequent to the acquisition of the parcel by a municipal corporation engaged in urban redevelopment.

(B) The legislative authority of a municipal corporation, by ordinance, may declare to be a public purpose any improvement to a parcel of real property if both of the following apply:

(1) The municipal corporation held fee title to the parcel prior to the adoption of the ordinance;

(2) The parcel is leased, or the fee of the parcel is conveyed, to any person either before or after adoption of the ordinance.

Improvements used or to be used for residential purposes may be declared a public purpose under this section only if the parcel is located in a blighted area of an impacted city as those terms are defined in section 1728.01 of the Revised Code. For this purpose, "parcel that is used or to be used for residential purposes" means a parcel that, as improved, is used or to be used for purposes that would cause the tax commissioner to classify the parcel as residential property in accordance with rules adopted by the commissioner under section 5713.041 of the Revised Code.

(C) Except as otherwise provided in division (C)(1), (2), or (3) of this section, not more than seventy-five per cent of an improvement thus declared to be a public purpose may be exempted from real property taxation. The ordinance shall specify the percentage of the improvement to be exempted from taxation. If a parcel is located in a new community district in which the new community authority imposes a community development charge on the basis of rentals received from leases of real property as described in division (L)(2) of section 349.01 of the Revised Code, the parcel may not be exempted from taxation under this section.

(1) If the ordinance declaring improvements to a parcel to be a public purpose specifies that payments in lieu of taxes provided for in section 5709.42 of the Revised Code shall be paid to the city, local, or exempted village school district in which the parcel is located in the amount of the taxes that would have been payable to the school district if the improvements had not been exempted from taxation, the percentage of the improvement that may be exempted from taxation may exceed seventy-five per cent, and the exemption may be granted for up to thirty years, without the approval of the board of education as otherwise required under division (C)(2) of this section.

(2) Improvements may be exempted from taxation for up to ten years or, with the approval of the board of education of the city, local, or exempted village school district within the territory of which the improvements are or will be located, for up to thirty years. The percentage of the improvement exempted from taxation may, with such approval, exceed seventy-five per cent, but shall not exceed one hundred per cent. Not later than forty-five business days prior to adopting an ordinance under this section, the legislative authority shall deliver to the board of education a notice stating its intent to declare improvements to be a public purpose under this section. The notice shall describe the parcel and the improvements, provide an estimate of the true value in money of the improvements, specify the period for which the improvements would be exempted from taxation and the percentage of the improvements that would be exempted, and indicate the date on which the legislative authority intends to adopt the ordinance. The board of education, by resolution adopted by a majority of the board, may approve the exemption for the period or for the exemption percentage specified in the notice, may disapprove the exemption for the number of years in excess of ten, may disapprove the exemption for the percentage of the improvements to be exempted in excess of seventy-five per cent, or both, or may approve the exemption on the condition that the legislative authority and the board negotiate an agreement providing for compensation to the school district equal in value to a percentage of the amount of taxes exempted in the eleventh and subsequent years of the exemption period, or, in the case of exemption percentages in excess of seventy-five per cent, compensation equal in value to a percentage of the taxes that would be payable on the portion of the improvement in excess of seventy-five per cent were that portion to be subject to taxation. The board of education shall certify its resolution to the legislative authority not later than fourteen days prior to the date the legislative authority intends to adopt the ordinance as indicated in the notice. If the board of education approves the exemption on the condition that a compensation agreement be negotiated, the board in its resolution shall propose a compensation percentage. If the board of education and the legislative authority negotiate a mutually acceptable compensation agreement, the ordinance may declare the improvements a public purpose for the number of years specified in the ordinance or, in the case of exemption percentages in excess of seventy-five per cent, for the exemption percentage specified in the ordinance. In either case, if the board and the legislative authority fail to negotiate a mutually acceptable compensation agreement, the ordinance may declare the improvements a public purpose for not more than ten years, but shall not exempt more than seventy-five per cent of the improvements from taxation. If the board fails to certify a resolution to the legislative authority within the time prescribed by this division, the legislative authority thereupon may adopt the ordinance and may declare the improvements a public purpose for up to thirty years. The legislative authority may adopt the ordinance at any time after the board of education certifies its resolution approving the exemption to the legislative authority, or, if the board approves the exemption on the condition that a mutually acceptable compensation agreement be negotiated, at any time after the compensation agreement is agreed to by the board and the legislative authority. If a mutually acceptable compensation agreement is negotiated between the legislative authority and the board, including agreements for payments in lieu of taxes under section 5709.42 of the Revised Code, the legislative authority shall compensate the joint vocational school district within the territory of which the improvements are or will be located at the same rate and under the same terms received by the city, local, or exempted village school district.

(3) If a board of education has adopted a resolution waiving its right to approve exemptions from taxation and the resolution remains in effect, approval of exemptions by the board is not required under this division. If a board of education has adopted a resolution allowing a legislative authority to deliver the notice required under this division fewer than forty-five business days prior to the legislative authority's adoption of the ordinance, the legislative authority shall deliver the notice to the board not later than the number of days prior to such adoption as prescribed by the board in its resolution. If a board of education adopts a resolution waiving its right to approve exemptions or shortening the notification period, the board shall certify a copy of the resolution to the legislative authority. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the legislative authority.

(4) If the legislative authority is not required by division (C)(1), (2), or (3) of this section to notify the board of education of the legislative authority's intent to declare improvements to be a public purpose, the legislative authority shall comply with the notice requirements imposed under section 5709.83 of the Revised Code, unless the board has adopted a resolution under that section waiving its right to receive such a notice.

(D) The exemption commences on the effective date of the ordinance and ends on the date specified in the ordinance as the date the improvement ceases to be a public purpose. The exemption shall be claimed and allowed in the same or a similar manner as in the case of other real property exemptions. If an exemption status changes during a tax year, the procedure for the apportionment of the taxes for that year is the same as in the case of other changes in tax exemption status during the year.

(E) A municipal corporation, not later than fifteen days after the adoption of an ordinance granting a tax exemption under this section, shall submit to the director of development a copy of the ordinance. On or before the thirty-first day of March each year, the municipal corporation shall submit a status report to the director of development outlining the progress of the project during each year that the exemption remains in effect.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.141,HB 509, §6



Section 5709.411 - Declaration that improvements constitute public purpose - detached areas.

(A) As used in this section, "detached improvement" means an improvement as defined in section 5709.41 of the Revised Code that satisfies all of the following:

(1) The ordinance declaring the improvement to be a public purpose was adopted under section 5709.41 of the Revised Code by a municipal corporation that is a party to a contract creating a joint economic development district under section 715.70 or 715.71 of the Revised Code.

(2) The improvement relates to a parcel of property located in territory that is detached by that municipal corporation to a township that is a party to the same contract creating the joint economic development district, pursuant to that contract and section 709.38 of the Revised Code.

(3) The ordinance declaring the improvements to be a public purpose is adopted prior to the detachment of that territory.

(B) The exemption from taxation for detached improvements under section 5709.41 of the Revised Code shall continue for the period prescribed in that section and the ordinance under which the improvements are declared to be a public purpose, or any amendments to the ordinance, even if the detachment occurs prior to the end of that period.

(C)

(1) The municipal corporation may require the owner of any building or structure located on a parcel to which the detached improvement relates to pay service payments in lieu of taxes under section 5709.42 of the Revised Code after the territory including the detached improvement is detached. The service payments shall be distributed to the municipal corporation as provided in that section.

(2) The municipal corporation may use the service payments received under division (C)(1) of this section as prescribed by section 5709.43 of the Revised Code and the ordinance declaring the detached improvements to be a public purpose. The legislative authority of the municipal corporation may amend the ordinance to permit the service payments to be used to pay the cost of streets, roads, water lines, sewers, and other public infrastructure improvements as defined in section 5709.40 of the Revised Code extending from the municipal corporation to the detached territory or to the joint economic development district, or located on the detached territory or in the joint economic development district, or to pay debt service charges on securities issued by the municipal corporation to finance those public infrastructure improvements.

Effective Date: 12-13-2001



Section 5709.42 - Annual service payments in lieu of taxes.

(A) A municipal corporation that has declared an improvement to be a public purpose under section 5709.40 or 5709.41 of the Revised Code may require the owner of any structure located on the parcel to make annual service payments in lieu of taxes to the county treasurer on or before the final dates for payment of real property taxes. Each such payment shall be charged and collected in the same manner and in the same amount as the real property taxes that would have been charged and payable against the improvement if it were not exempt from taxation. If any reduction in the levies otherwise applicable to such exempt property is made by the county budget commission under section 5705.31 of the Revised Code, the amount of the service payment in lieu of taxes shall be calculated as if such reduction in levies had not been made.

(B) Moneys collected as service payments in lieu of taxes shall be distributed at the same time and in the same manner as real property tax payments. However, subject to division (C) of this section or section 5709.913 of the Revised Code, the entire amount so collected shall be distributed to the municipal corporation in which the improvement is located. If an ordinance adopted under section 5709.40 or 5709.41 of the Revised Code specifies that service payments shall be paid to the city, local, or exempted village school district in which the improvements are located, the county treasurer shall distribute the portion of the service payments to that school district in an amount equal to the property tax payments the school district would have received from the portion of the improvements exempted from taxation had the improvements not been exempted, as directed in the ordinance. The treasurer shall maintain a record of the service payments in lieu of taxes made from property in each municipal corporation.

(C) If annual service payments in lieu of taxes are required under this section, the county treasurer shall distribute to the appropriate taxing authorities the portion of the service payments that represents payments required under division (F) of section 5709.40 of the Revised Code.

(D) Nothing in this section or section 5709.40 or 5709.41 of the Revised Code affects the taxes levied against that portion of the value of any parcel of property that is not exempt from taxation.

Effective Date: 12-02-1996; 06-09-2004; 03-30-2006



Section 5709.43 - Municipal public improvement tax increment equivalent fund - urban redevelopment tax increment equivalent fund.

(A) A municipal corporation that grants a tax exemption under section 5709.40 of the Revised Code shall establish a municipal public improvement tax increment equivalent fund into which shall be deposited service payments in lieu of taxes distributed to the municipal corporation under section 5709.42 of the Revised Code. If the legislative authority of the municipal corporation has adopted an ordinance under division (C) of section 5709.40 of the Revised Code, the municipal corporation shall establish at least one account in that fund with respect to ordinances adopted under division (B) of that section, and one account with respect to each incentive district created in an ordinance adopted under division (C) of that section. If an ordinance adopted under division (C) of section 5709.40 of the Revised Code also authorizes the use of service payments for housing renovations within the district, the municipal corporation shall establish separate accounts for the service payments designated for public infrastructure improvements and for the service payments authorized for the purpose of housing renovations. Money in an account of the municipal public improvement tax increment equivalent fund shall be used to finance the public infrastructure improvements designated in, or the housing renovations authorized by, the ordinance with respect to which the account is established; in the case of an account established with respect to an ordinance adopted under division (C) of that section, money in the account shall be used to finance the public infrastructure improvements designated, or the housing renovations authorized, for each incentive district created in the ordinance. Money in an account shall not be used to finance or support housing renovations that take place after the incentive district has expired. The municipal corporation also may deposit into any of those accounts municipal income tax revenue that has been designated by ordinance to finance the public infrastructure improvements and housing renovations.

(B) A municipal corporation may establish an urban redevelopment tax increment equivalent fund, by resolution or ordinance of its legislative authority, into which shall be deposited service payments in lieu of taxes distributed to the municipal corporation by the county treasurer as provided in section 5709.42 of the Revised Code for improvements exempt from taxation pursuant to an ordinance adopted under section 5709.41 of the Revised Code. Moneys deposited in the urban redevelopment tax increment equivalent fund shall be used for such purposes as are authorized in the resolution or ordinance establishing the fund. The municipal corporation also may deposit into the urban redevelopment tax increment equivalent fund municipal income tax revenue that has been dedicated to fund any of the purposes for which the fund is established.

(C)

(1)

(a) A municipal corporation may distribute money in the municipal public improvement tax increment equivalent fund or the urban redevelopment tax increment equivalent fund to any school district in which the exempt property is located, in an amount not to exceed the amount of real property taxes that such school district would have received from the improvement if it were not exempt from taxation, or use money in either or both funds to finance specific public improvements benefiting the school district. The resolution or ordinance establishing the fund shall set forth the percentage of such maximum amount that will be distributed to any affected school district or used to finance specific public improvements benefiting the school district.

(b) A municipal corporation also may distribute money in the municipal public improvement tax increment equivalent fund or the urban redevelopment tax increment equivalent fund as follows:

(i) To a board of county commissioners, in the amount that is owed to the board pursuant to division (E) of section 5709.40 of the Revised Code;

(ii) To a county in accordance with section 5709.913 of the Revised Code.

(2) Money from an account in a municipal public improvement tax increment equivalent fund or from an urban redevelopment tax increment equivalent fund may be distributed under division (C)(1)(b) of this section, regardless of the date a resolution or an ordinance was adopted under section 5709.40 or 5709.41 of the Revised Code that prompted the establishment of the account or the establishment of the urban redevelopment tax increment equivalent fund, even if the resolution or ordinance was adopted prior to the effective date of this amendment.

(D) Any incidental surplus remaining in the municipal public improvement tax increment equivalent fund or an account of that fund, or in the urban redevelopment tax increment equivalent fund, upon dissolution of the account or fund shall be transferred to the general fund of the municipal corporation.

Effective Date: 12-13-2001; 03-30-2006



Section 5709.44 - Foreign trade zone exemption.

(A) As used in this section:

(1) "Tangible personal property" means the personal property of a merchant that is required to be returned on the average basis as provided in section 5711.15 of the Revised Code, and the average value of all articles purchased, received, or otherwise held by a manufacturer for the purpose of being used in manufacturing, combining, rectifying, or refining, and the average value of all articles that were at any time manufactured or changed in any way by the taxpayer, either by combining, rectifying, or refining, or adding thereto;

(2) "Foreign trade zone" means a general purpose foreign trade zone or a special purpose subzone for which, pursuant to the "Act of June 18, 1934," 48 Stat. 998, 19 U.S.C.A. 81a, as amended, a permit for foreign trade zone status was granted before January 1, 1992, including expansions of and additions to such a zone that are adjacent to the zone as it existed on January 1, 1992, but excluding special purpose subzones for which a permit is granted on or after such date.

(B) Tangible personal property, including such property when used solely for display or demonstration purposes, shall be considered to be in the stream of foreign commerce and shall be exempt from personal property taxation while held in a foreign trade zone.

Effective Date: 03-16-1993



Section 5709.45 to 5709.52 - [Repealed].

Effective Date: 06-26-2003



Section 5709.53 - Exemption of solar, wind or hydrothermal energy system and of certain energy facilities.

(A) A solar, wind, or hydrothermal energy system on which construction or installation is completed during the period from the effective date of this section through December 31, 1985, that meets the guidelines established under division (B) of section 1551.20 of the Revised Code is exempt from real property taxation.

(B) Any fixture or other real property included in an energy facility with an aggregate nameplate capacity of two hundred fifty kilowatts or less is exempt from taxation if construction or installation is completed on or after January 1, 2010.

As used in division (B) of this section, "energy facility" and "nameplate capacity" have the same meanings as in section 5727.01 of the Revised Code.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 08-14-1979



Section 5709.55 - Grape products - personal property exemption.

Personal property used exclusively to transport, store, crush, press, process, ferment, or age grape agricultural products in the production of grape juice or grape wine, and grape juice or grape wine held in the course of business, but not held in labeled containers in which it will be sold, are exempt from personal property taxation if either of the following apply:

(A) The property is used or held by the holder of a liquor permit issued under section 4303.03 of the Revised Code whose primary business is the production of wine;

(B) The production is used or held by a person or enterprise engaged in agriculture that sells the grape agricultural products or juice or wine to a holder of a liquor permit issued under section 4303.03 of the Revised Code if the primary business of the permittee is the production of wine.

Effective Date: 10-20-1987



Section 5709.61 - Enterprise zone definitions.

As used in sections 5709.61 to 5709.69 of the Revised Code:

(A) "Enterprise zone" or "zone" means any of the following:

(1) An area with a single continuous boundary designated in the manner set forth in section 5709.62 or 5709.63 of the Revised Code and certified by the director of development as having a population of at least four thousand according to the best and most recent data available to the director and having at least two of the following characteristics:

(a) It is located in a municipal corporation defined by the United States office of management and budget as a principal city of a metropolitan statistical area ;

(b) It is located in a county designated as being in the "Appalachian region" under the "Appalachian Regional Development Act of 1965," 79 Stat. 5, 40 App. U.S.C.A. 403, as amended;

(c) Its average rate of unemployment, during the most recent twelve-month period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the state of Ohio for the same period;

(d) There is a prevalence of commercial or industrial structures in the area that are vacant or demolished, or are vacant and the taxes charged thereon are delinquent, and certification of the area as an enterprise zone would likely result in the reduction of the rate of vacant or demolished structures or the rate of tax delinquency in the area;

(e) The population of all census tracts in the area, according to the federal census of 2000, decreased by at least ten per cent between the years 1980 and 2000;

(f) At least fifty-one per cent of the residents of the area have incomes of less than eighty per cent of the median income of residents of the municipal corporation or municipal corporations in which the area is located, as determined in the same manner specified under section 119(b) of the "Housing and Community Development Act of 1974," 88 Stat. 633, 42 U.S.C. 5318, as amended;

(g) The area contains structures previously used for industrial purposes, but currently not so used due to age, obsolescence, deterioration, relocation of the former occupant's operations, or cessation of operations resulting from unfavorable economic conditions either generally or in a specific economic sector;

(h) It is located within one or more adjacent city, local, or exempted village school districts, the income-weighted tax capacity of each of which is less than seventy per cent of the average of the income-weighted tax capacity of all city, local, or exempted village school districts in the state according to the most recent data available to the director from the department of taxation.

The director of development shall adopt rules in accordance with Chapter 119. of the Revised Code establishing conditions constituting the characteristics described in divisions (A)(1)(d), (g), and (h) of this section.

If an area could not be certified as an enterprise zone unless it satisfied division (A)(1)(g) of this section, the legislative authority may enter into agreements in that zone under section 5709.62, 5709.63, or 5709.632 of the Revised Code only if such agreements result in the development of the facilities described in that division, the parcel of land on which such facilities are situated, or adjacent parcels. The director of development annually shall review all agreements in such zones to determine whether the agreements have resulted in such development; if the director determines that the agreements have not resulted in such development, the director immediately shall revoke certification of the zone and notify the legislative authority of such revocation. Any agreements entered into prior to revocation under this paragraph shall continue in effect for the period provided in the agreement.

(2) An area with a single continuous boundary designated in the manner set forth in section 5709.63 of the Revised Code and certified by the director of development as:

(a) Being located within a county that contains a population of three hundred thousand or less;

(b) Having a population of at least one thousand according to the best and most recent data available to the director;

(c) Having at least two of the characteristics described in divisions (A)(1)(b) to (h) of this section.

(3) An area with a single continuous boundary designated in the manner set forth under division (A)(1) of section 5709.632 of the Revised Code and certified by the director of development as having a population of at least four thousand, or under division (A)(2) of that section and certified as having a population of at least one thousand, according to the best and most recent data available to the director.

(B) "Enterprise" means any form of business organization including, but not limited to, any partnership, sole proprietorship, or corporation, including an S corporation as defined in section 1361 of the Internal Revenue Code and any corporation that is majority work-owned either directly through the ownership of stock or indirectly through participation in an employee stock ownership plan.

(C) "Facility" means an enterprise's place of business in a zone, including land, buildings, machinery, equipment, and other materials, except inventory, used in business. "Facility" includes land, buildings, machinery, production and station equipment, other equipment, and other materials, except inventory, used in business to generate electricity, provided that, for purposes of sections 5709.61 to 5709.69 of the Revised Code, the value of the property at such a facility shall be reduced by the value, if any, that is not apportioned under section 5727.15 of the Revised Code to the taxing district in which the facility is physically located. In the case of such a facility that is physically located in two adjacent taxing districts, the property located in each taxing district constitutes a separate facility.

"Facility" does not include any portion of an enterprise's place of business used primarily for making retail sales, unless the place of business is located in an impacted city as defined in section 1728.01 of the Revised Code.

(D) "Vacant facility" means a facility that has been vacant for at least ninety days immediately preceding the date on which an agreement is entered into under section 5709.62 or 5709.63 of the Revised Code.

(E) "Expand" means to make expenditures to add land, buildings, machinery, equipment, or other materials, except inventory, to a facility that equal at least ten per cent of the market value of the facility prior to such expenditures, as determined for the purposes of local property taxation.

(F) "Renovate" means to make expenditures to alter or repair a facility that equal at least fifty per cent of the market value of the facility prior to such expenditures, as determined for the purposes of local property taxation.

(G) "Occupy" means to make expenditures to alter or repair a vacant facility equal to at least twenty per cent of the market value of the facility prior to such expenditures, as determined for the purposes of local property taxation.

(H) "Project site" means all or any part of a facility that is newly constructed, expanded, renovated, or occupied by an enterprise.

(I) "Project" means any undertaking by an enterprise to establish a facility or to improve a project site by expansion, renovation, or occupancy.

(J) "Position" means the position of one full-time employee performing a particular set of tasks and duties.

(K) "Full-time employee" means an individual who is employed for consideration by an enterprise for at least thirty-five hours a week, or who renders any other standard of service generally accepted by custom or specified by contract as full-time employment.

(L) "New employee" means a full-time employee first employed by an enterprise at a facility that is a project site after the enterprise enters an agreement under section 5709.62 or 5709.63 of the Revised Code. "New employee" does not include an employee if, immediately prior to being employed by the enterprise, the employee was employed by an enterprise that is a related member or predecessor enterprise of that enterprise.

(M) "Unemployed person" means any person who is totally unemployed in this state, as that term is defined in division (M) of section 4141.01 of the Revised Code, for at least ten consecutive weeks immediately preceding that person's employment at a facility that is a project site, or who is so unemployed for at least twenty-six of the fifty-two weeks immediately preceding that person's employment at such a facility.

(N) "JTPA eligible employee" means any individual who is eligible for employment or training under the "Job Training Partnership Act," 96 Stat. 1324 (1982), 29 U.S.C. 1501, as amended.

(O) "First used in business" means that the property referred to has not been used in business in this state by the enterprise that owns it, or by an enterprise that is a related member or predecessor enterprise of such an enterprise, other than as inventory, prior to being used in business at a facility as the result of a project.

(P) "Training program" means any noncredit training program or course of study that is offered by any state college or university; university branch district; community college; technical college; nonprofit college or university certified under section 1713.02 of the Revised Code; school district; joint vocational school district; school registered and authorized to offer programs under section 3332.05 of the Revised Code; an entity administering any federal, state, or local adult education and training program; or any enterprise; and that meets all of the following requirements:

(1) It is approved by the director of development;

(2) It is established or operated to satisfy the need of a particular industry or enterprise for skilled or semi-skilled employees;

(3) An individual is required to complete the course or program before filling a position at a project site.

(Q) "Development" means to engage in the process of clearing and grading land, making, installing, or constructing water distribution systems, sewers, sewage collection systems, steam, gas, and electric lines, roads, curbs, gutters, sidewalks, storm drainage facilities, and construction of other facilities or buildings equal to at least fifty per cent of the market value of the facility prior to the expenditures, as determined for the purposes of local property taxation.

(R) "Large manufacturing facility" means a single Ohio facility that employed an average of at least one thousand individuals during the five calendar years preceding an agreement authorized under division (C)(3) of section 5709.62 or division (B)(2) of section 5709.63 of the Revised Code. For purposes of this division, both of the following apply:

(1) A single Ohio manufacturing facility employed an average of at least one thousand individuals during the five calendar years preceding entering into such an agreement if one-fifth of the sum of the number of employees employed on the highest employment day during each of the five calendar years equals or exceeds one thousand.

(2) The highest employment day is the day or days during a calendar year on which the number of employees employed at a single Ohio manufacturing facility was greater than on any other day during the calendar year.

(S) "Business cycle" means the cycle of business activity usually regarded as passing through alternating stages of prosperity and depression.

(T) "Making retail sales" means the effecting of point-of-final-purchase transactions at a facility open to the consuming public, wherein one party is obligated to pay the price and the other party is obligated to provide a service or to transfer title to or possession of the item sold.

(U) "Environmentally contaminated" means that hazardous substances exist at a facility under conditions that have caused or would cause the facility to be identified as contaminated by the state or federal environmental protection agency. These may include facilities located at sites identified in the master sites list or similar database maintained by the state environmental protection agency if the sites have been investigated by the agency and found to be contaminated.

(V) "Remediate" means to make expenditures to clean up an environmentally contaminated facility so that it is no longer environmentally contaminated that equal at least ten per cent of the real property market value of the facility prior to such expenditures as determined for the purposes of property taxation.

(W) "Related member" has the same meaning as defined in section 5733.042 of the Revised Code without regard to division (B) of that section, except that it is used with respect to an enterprise rather than a taxpayer.

(X) "Predecessor enterprise" means an enterprise from which the assets or equity of another enterprise has been transferred, which transfer resulted in the full or partial nonrecognition of gain or loss, or resulted in a carryover basis, both as determined by rule adopted by the tax commissioner.

(Y) "Successor enterprise" means an enterprise to which the assets or equity of another enterprise has been transferred, which transfer resulted in the full or partial nonrecognition of gain or loss, or resulted in a carryover basis, both as determined by rule adopted by the tax commissioner.

Effective Date: 03-11-2004; 05-06-2005



Section 5709.62 - Designation of enterprise zones by municipal corporations.

(A) In any municipal corporation that is defined by the United States office of management and budget as a principal city of a metropolitan statistical area, the legislative authority of the municipal corporation may designate one or more areas within its municipal corporation as proposed enterprise zones. Upon designating an area, the legislative authority shall petition the director of development for certification of the area as having the characteristics set forth in division (A)(1) of section 5709.61 of the Revised Code as amended by Substitute Senate Bill No. 19 of the 120th general assembly. Except as otherwise provided in division (E) of this section, on and after July 1, 1994, legislative authorities shall not enter into agreements under this section unless the legislative authority has petitioned the director and the director has certified the zone under this section as amended by that act; however, all agreements entered into under this section as it existed prior to July 1, 1994, and the incentives granted under those agreements shall remain in effect for the period agreed to under those agreements. Within sixty days after receiving such a petition, the director shall determine whether the area has the characteristics set forth in division (A)(1) of section 5709.61 of the Revised Code, and shall forward the findings to the legislative authority of the municipal corporation. If the director certifies the area as having those characteristics, and thereby certifies it as a zone, the legislative authority may enter into an agreement with an enterprise under division (C) of this section.

(B) Any enterprise that wishes to enter into an agreement with a municipal corporation under division (C) of this section shall submit a proposal to the legislative authority of the municipal corporation on a form prescribed by the director of development, together with the application fee established under section 5709.68 of the Revised Code. The form shall require the following information:

(1) An estimate of the number of new employees whom the enterprise intends to hire, or of the number of employees whom the enterprise intends to retain, within the zone at a facility that is a project site, and an estimate of the amount of payroll of the enterprise attributable to these employees;

(2) An estimate of the amount to be invested by the enterprise to establish, expand, renovate, or occupy a facility, including investment in new buildings, additions or improvements to existing buildings, machinery, equipment, furniture, fixtures, and inventory;

(3) A listing of the enterprise's current investment, if any, in a facility as of the date of the proposal's submission.

The enterprise shall review and update the listings required under this division to reflect material changes, and any agreement entered into under division (C) of this section shall set forth final estimates and listings as of the time the agreement is entered into. The legislative authority may, on a separate form and at any time, require any additional information necessary to determine whether an enterprise is in compliance with an agreement and to collect the information required to be reported under section 5709.68 of the Revised Code.

(C) Upon receipt and investigation of a proposal under division (B) of this section, if the legislative authority finds that the enterprise submitting the proposal is qualified by financial responsibility and business experience to create and preserve employment opportunities in the zone and improve the economic climate of the municipal corporation, the legislative authority, on or before October 15, 2013, may do one of the following:

(1) Enter into an agreement with the enterprise under which the enterprise agrees to establish, expand, renovate, or occupy a facility and hire new employees, or preserve employment opportunities for existing employees, in return for one or more of the following incentives:

(a) Exemption for a specified number of years, not to exceed fifteen, of a specified portion, up to seventy-five per cent, of the assessed value of tangible personal property first used in business at the project site as a result of the agreement. If an exemption for inventory is specifically granted in the agreement pursuant to this division, the exemption applies to inventory required to be listed pursuant to sections 5711.15 and 5711.16 of the Revised Code, except that, in the instance of an expansion or other situations in which an enterprise was in business at the facility prior to the establishment of the zone, the inventory that is exempt is that amount or value of inventory in excess of the amount or value of inventory required to be listed in the personal property tax return of the enterprise in the return for the tax year in which the agreement is entered into.

(b) Exemption for a specified number of years, not to exceed fifteen, of a specified portion, up to seventy-five per cent, of the increase in the assessed valuation of real property constituting the project site subsequent to formal approval of the agreement by the legislative authority;

(c) Provision for a specified number of years, not to exceed fifteen, of any optional services or assistance that the municipal corporation is authorized to provide with regard to the project site.

(2) Enter into an agreement under which the enterprise agrees to remediate an environmentally contaminated facility, to spend an amount equal to at least two hundred fifty per cent of the true value in money of the real property of the facility prior to remediation as determined for the purposes of property taxation to establish, expand, renovate, or occupy the remediated facility, and to hire new employees or preserve employment opportunities for existing employees at the remediated facility, in return for one or more of the following incentives:

(a) Exemption for a specified number of years, not to exceed fifteen, of a specified portion, not to exceed fifty per cent, of the assessed valuation of the real property of the facility prior to remediation;

(b) Exemption for a specified number of years, not to exceed fifteen, of a specified portion, not to exceed one hundred per cent, of the increase in the assessed valuation of the real property of the facility during or after remediation;

(c) The incentive under division (C)(1)(a) of this section, except that the percentage of the assessed value of such property exempted from taxation shall not exceed one hundred per cent;

(d) The incentive under division (C)(1)(c) of this section.

(3) Enter into an agreement with an enterprise that plans to purchase and operate a large manufacturing facility that has ceased operation or announced its intention to cease operation, in return for exemption for a specified number of years, not to exceed fifteen, of a specified portion, up to one hundred per cent, of the assessed value of tangible personal property used in business at the project site as a result of the agreement, or of the assessed valuation of real property constituting the project site, or both.

(D)

(1) Notwithstanding divisions (C)(1)(a) and (b) of this section, the portion of the assessed value of tangible personal property or of the increase in the assessed valuation of real property exempted from taxation under those divisions may exceed seventy-five per cent in any year for which that portion is exempted if the average percentage exempted for all years in which the agreement is in effect does not exceed sixty per cent, or if the board of education of the city, local, or exempted village school district within the territory of which the property is or will be located approves a percentage in excess of seventy-five per cent.

(2) Notwithstanding any provision of the Revised Code to the contrary, the exemptions described in divisions (C)(1)(a), (b), and (c), (C)(2)(a), (b), and (c), and (C)(3) of this section may be for up to fifteen years if the board of education of the city, local, or exempted village school district within the territory of which the property is or will be located approves a number of years in excess of ten.

(3) For the purpose of obtaining the approval of a city, local, or exempted village school district under division (D)(1) or (2) of this section, the legislative authority shall deliver to the board of education a notice not later than forty-five days prior to approving the agreement, excluding Saturdays, Sundays, and legal holidays as defined in section 1.14 of the Revised Code. The notice shall state the percentage to be exempted, an estimate of the true value of the property to be exempted, and the number of years the property is to be exempted. The board of education, by resolution adopted by a majority of the board, shall approve or disapprove the agreement and certify a copy of the resolution to the legislative authority not later than fourteen days prior to the date stipulated by the legislative authority as the date upon which approval of the agreement is to be formally considered by the legislative authority. The board of education may include in the resolution conditions under which the board would approve the agreement, including the execution of an agreement to compensate the school district under division (B) of section 5709.82 of the Revised Code. The legislative authority may approve the agreement at any time after the board of education certifies its resolution approving the agreement to the legislative authority, or, if the board approves the agreement conditionally, at any time after the conditions are agreed to by the board and the legislative authority.

If a board of education has adopted a resolution waiving its right to approve agreements and the resolution remains in effect, approval of an agreement by the board is not required under this division. If a board of education has adopted a resolution allowing a legislative authority to deliver the notice required under this division fewer than forty-five business days prior to the legislative authority's approval of the agreement, the legislative authority shall deliver the notice to the board not later than the number of days prior to such approval as prescribed by the board in its resolution. If a board of education adopts a resolution waiving its right to approve agreements or shortening the notification period, the board shall certify a copy of the resolution to the legislative authority. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the legislative authority.

(4) The legislative authority shall comply with section 5709.83 of the Revised Code unless the board of education has adopted a resolution under that section waiving its right to receive such notice.

(E) This division applies to zones certified by the director of development under this section prior to July 22, 1994.

On or before October 15, 2013, the legislative authority that designated a zone to which this division applies may enter into an agreement with an enterprise if the legislative authority finds that the enterprise satisfies one of the criteria described in divisions (E)(1) to (5) of this section:

(1) The enterprise currently has no operations in this state and, subject to approval of the agreement, intends to establish operations in the zone;

(2) The enterprise currently has operations in this state and, subject to approval of the agreement, intends to establish operations at a new location in the zone that would not result in a reduction in the number of employee positions at any of the enterprise's other locations in this state;

(3) The enterprise, subject to approval of the agreement, intends to relocate operations, currently located in another state, to the zone;

(4) The enterprise, subject to approval of the agreement, intends to expand operations at an existing site in the zone that the enterprise currently operates;

(5) The enterprise, subject to approval of the agreement, intends to relocate operations, currently located in this state, to the zone, and the director of development has issued a waiver for the enterprise under division (B) of section 5709.633 of the Revised Code.

The agreement shall require the enterprise to agree to establish, expand, renovate, or occupy a facility in the zone and hire new employees, or preserve employment opportunities for existing employees, in return for one or more of the incentives described in division (C) of this section.

(F) All agreements entered into under this section shall be in the form prescribed under section 5709.631 of the Revised Code. After an agreement is entered into under this section, if the legislative authority revokes its designation of a zone, or if the director of development revokes a zone's certification, any entitlements granted under the agreement shall continue for the number of years specified in the agreement.

(G) Except as otherwise provided in this division, an agreement entered into under this section shall require that the enterprise pay an annual fee equal to the greater of one per cent of the dollar value of incentives offered under the agreement or five hundred dollars; provided, however, that if the value of the incentives exceeds two hundred fifty thousand dollars, the fee shall not exceed two thousand five hundred dollars. The fee shall be payable to the legislative authority once per year for each year the agreement is effective on the days and in the form specified in the agreement. Fees paid shall be deposited in a special fund created for such purpose by the legislative authority and shall be used by the legislative authority exclusively for the purpose of complying with section 5709.68 of the Revised Code and by the tax incentive review council created under section 5709.85 of the Revised Code exclusively for the purposes of performing the duties prescribed under that section. The legislative authority may waive or reduce the amount of the fee charged against an enterprise, but such a waiver or reduction does not affect the obligations of the legislative authority or the tax incentive review council to comply with section 5709.68 or 5709.85 of the Revised Code.

(H) When an agreement is entered into pursuant to this section, the legislative authority authorizing the agreement shall forward a copy of the agreement to the director of development and to the tax commissioner within fifteen days after the agreement is entered into. If any agreement includes terms not provided for in section 5709.631 of the Revised Code affecting the revenue of a city, local, or exempted village school district or causing revenue to be forgone by the district, including any compensation to be paid to the school district pursuant to section 5709.82 of the Revised Code, those terms also shall be forwarded in writing to the director of development along with the copy of the agreement forwarded under this division.

(I) After an agreement is entered into, the enterprise shall file with each personal property tax return required to be filed, or annual report required to be filed under section 5727.08 of the Revised Code, while the agreement is in effect, an informational return, on a form prescribed by the tax commissioner for that purpose, setting forth separately the property, and related costs and values, exempted from taxation under the agreement.

(J) Enterprises may agree to give preference to residents of the zone within which the agreement applies relative to residents of this state who do not reside in the zone when hiring new employees under the agreement.

(K) An agreement entered into under this section may include a provision requiring the enterprise to create one or more temporary internship positions for students enrolled in a course of study at a school or other educational institution in the vicinity, and to create a scholarship or provide another form of educational financial assistance for students holding such a position in exchange for the student's commitment to work for the enterprise at the completion of the internship.

(L) The tax commissioner's authority in determining the accuracy of any exemption granted by an agreement entered into under this section is limited to divisions (C)(1)(a) and (b), (C)(2)(a), (b), and (c), (C)(3), (D), and (I) of this section and divisions (B)(1) to (10) of section 5709.631 of the Revised Code and, as authorized by law, to enforcing any modification to, or revocation of, that agreement by the legislative authority of a municipal corporation or the director of development.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-11-2004; 06-09-2004; 05-06-2005



Section 5709.63 - Designation of enterprise zones by counties.

(A) With the consent of the legislative authority of each affected municipal corporation or of a board of township trustees, a board of county commissioners may, in the manner set forth in section 5709.62 of the Revised Code, designate one or more areas in one or more municipal corporations or in unincorporated areas of the county as proposed enterprise zones. A board of county commissioners may designate no more than one area within a township, or within adjacent townships, as a proposed enterprise zone. The board shall petition the director of development for certification of the area as having the characteristics set forth in division (A)(1) or (2) of section 5709.61 of the Revised Code as amended by Substitute Senate Bill No. 19 of the 120th general assembly. Except as otherwise provided in division (D) of this section, on and after July 1, 1994, boards of county commissioners shall not enter into agreements under this section unless the board has petitioned the director and the director has certified the zone under this section as amended by that act; however, all agreements entered into under this section as it existed prior to July 1, 1994, and the incentives granted under those agreements shall remain in effect for the period agreed to under those agreements. The director shall make the determination in the manner provided under section 5709.62 of the Revised Code.

Any enterprise wishing to enter into an agreement with the board under division (B) or (D) of this section shall submit a proposal to the board on the form and accompanied by the application fee prescribed under division (B) of section 5709.62 of the Revised Code. The enterprise shall review and update the estimates and listings required by the form in the manner required under that division. The board may, on a separate form and at any time, require any additional information necessary to determine whether an enterprise is in compliance with an agreement and to collect the information required to be reported under section 5709.68 of the Revised Code.

(B) If the board of county commissioners finds that an enterprise submitting a proposal is qualified by financial responsibility and business experience to create and preserve employment opportunities in the zone and to improve the economic climate of the municipal corporation or municipal corporations or the unincorporated areas in which the zone is located and to which the proposal applies, the board, on or before October 15, 2013, and with the consent of the legislative authority of each affected municipal corporation or of the board of township trustees may do either of the following:

(1) Enter into an agreement with the enterprise under which the enterprise agrees to establish, expand, renovate, or occupy a facility in the zone and hire new employees, or preserve employment opportunities for existing employees, in return for the following incentives:

(a) When the facility is located in a municipal corporation, the board may enter into an agreement for one or more of the incentives provided in division (C) of section 5709.62 of the Revised Code, subject to division (D) of that section;

(b) When the facility is located in an unincorporated area, the board may enter into an agreement for one or more of the following incentives:

(i) Exemption for a specified number of years, not to exceed fifteen, of a specified portion, up to sixty per cent, of the assessed value of tangible personal property first used in business at a project site as a result of the agreement. If an exemption for inventory is specifically granted in the agreement pursuant to this division, the exemption applies to inventory required to be listed pursuant to sections 5711.15 and 5711.16 of the Revised Code, except, in the instance of an expansion or other situations in which an enterprise was in business at the facility prior to the establishment of the zone, the inventory that is exempt is that amount or value of inventory in excess of the amount or value of inventory required to be listed in the personal property tax return of the enterprise in the return for the tax year in which the agreement is entered into.

(ii) Exemption for a specified number of years, not to exceed fifteen, of a specified portion, up to sixty per cent, of the increase in the assessed valuation of real property constituting the project site subsequent to formal approval of the agreement by the board;

(iii) Provision for a specified number of years, not to exceed fifteen, of any optional services or assistance the board is authorized to provide with regard to the project site;

(iv) The incentive described in division (C)(2) of section 5709.62 of the Revised Code.

(2) Enter into an agreement with an enterprise that plans to purchase and operate a large manufacturing facility that has ceased operation or has announced its intention to cease operation, in return for exemption for a specified number of years, not to exceed fifteen, of a specified portion, up to one hundred per cent, of tangible personal property used in business at the project site as a result of the agreement, or of real property constituting the project site, or both.

(C)

(1)

(a) Notwithstanding divisions (B)(1)(b)(i) and (ii) of this section, the portion of the assessed value of tangible personal property or of the increase in the assessed valuation of real property exempted from taxation under those divisions may exceed sixty per cent in any year for which that portion is exempted if the average percentage exempted for all years in which the agreement is in effect does not exceed fifty per cent, or if the board of education of the city, local, or exempted village school district within the territory of which the property is or will be located approves a percentage in excess of sixty per cent.

(b) Notwithstanding any provision of the Revised Code to the contrary, the exemptions described in divisions (B)(1)(b)(i), (ii), (iii), and (iv) and (B)(2) of this section may be for up to fifteen years if the board of education of the city, local, or exempted village school district within the territory of which the property is or will be located approves a number of years in excess of ten.

(c) For the purpose of obtaining the approval of a city, local, or exempted village school district under division (C)(1)(a) or (b) of this section, the board of county commissioners shall deliver to the board of education a notice not later than forty-five days prior to approving the agreement, excluding Saturdays, Sundays, and legal holidays as defined in section 1.14 of the Revised Code. The notice shall state the percentage to be exempted, an estimate of the true value of the property to be exempted, and the number of years the property is to be exempted. The board of education, by resolution adopted by a majority of the board, shall approve or disapprove the agreement and certify a copy of the resolution to the board of county commissioners not later than fourteen days prior to the date stipulated by the board of county commissioners as the date upon which approval of the agreement is to be formally considered by the board of county commissioners. The board of education may include in the resolution conditions under which the board would approve the agreement, including the execution of an agreement to compensate the school district under division (B) of section 5709.82 of the Revised Code. The board of county commissioners may approve the agreement at any time after the board of education certifies its resolution approving the agreement to the board of county commissioners, or, if the board of education approves the agreement conditionally, at any time after the conditions are agreed to by the board of education and the board of county commissioners.

If a board of education has adopted a resolution waiving its right to approve agreements and the resolution remains in effect, approval of an agreement by the board of education is not required under division (C) of this section. If a board of education has adopted a resolution allowing a board of county commissioners to deliver the notice required under this division fewer than forty-five business days prior to approval of the agreement by the board of county commissioners, the board of county commissioners shall deliver the notice to the board of education not later than the number of days prior to such approval as prescribed by the board of education in its resolution. If a board of education adopts a resolution waiving its right to approve agreements or shortening the notification period, the board of education shall certify a copy of the resolution to the board of county commissioners. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the board of county commissioners.

(2) The board of county commissioners shall comply with section 5709.83 of the Revised Code unless the board of education has adopted a resolution under that section waiving its right to receive such notice.

(D) This division applies to zones certified by the director of development under this section prior to July 22, 1994.

On or before October 15, 2013, and with the consent of the legislative authority of each affected municipal corporation or board of township trustees of each affected township, the board of county commissioners that designated a zone to which this division applies may enter into an agreement with an enterprise if the board finds that the enterprise satisfies one of the criteria described in divisions (D)(1) to (5) of this section:

(1) The enterprise currently has no operations in this state and, subject to approval of the agreement, intends to establish operations in the zone;

(2) The enterprise currently has operations in this state and, subject to approval of the agreement, intends to establish operations at a new location in the zone that would not result in a reduction in the number of employee positions at any of the enterprise's other locations in this state;

(3) The enterprise, subject to approval of the agreement, intends to relocate operations, currently located in another state, to the zone;

(4) The enterprise, subject to approval of the agreement, intends to expand operations at an existing site in the zone that the enterprise currently operates;

(5) The enterprise, subject to approval of the agreement, intends to relocate operations, currently located in this state, to the zone, and the director of development has issued a waiver for the enterprise under division (B) of section 5709.633 of the Revised Code.

The agreement shall require the enterprise to agree to establish, expand, renovate, or occupy a facility in the zone and hire new employees, or preserve employment opportunities for existing employees, in return for one or more of the incentives described in division (B) of this section.

(E) All agreements entered into under this section shall be in the form prescribed under section 5709.631 of the Revised Code. After an agreement under this section is entered into, if the board of county commissioners revokes its designation of a zone, or if the director of development revokes a zone's certification, any entitlements granted under the agreement shall continue for the number of years specified in the agreement.

(F) Except as otherwise provided in this division, an agreement entered into under this section shall require that the enterprise pay an annual fee equal to the greater of one per cent of the dollar value of incentives offered under the agreement or five hundred dollars; provided, however, that if the value of the incentives exceeds two hundred fifty thousand dollars, the fee shall not exceed two thousand five hundred dollars. The fee shall be payable to the board of county commissioners once per year for each year the agreement is effective on the days and in the form specified in the agreement. Fees paid shall be deposited in a special fund created for such purpose by the board and shall be used by the board exclusively for the purpose of complying with section 5709.68 of the Revised Code and by the tax incentive review council created under section 5709.85 of the Revised Code exclusively for the purposes of performing the duties prescribed under that section. The board may waive or reduce the amount of the fee charged against an enterprise, but such waiver or reduction does not affect the obligations of the board or the tax incentive review council to comply with section 5709.68 or 5709.85 of the Revised Code, respectively.

(G) With the approval of the legislative authority of a municipal corporation or the board of township trustees of a township in which a zone is designated under division (A) of this section, the board of county commissioners may delegate to that legislative authority or board any powers and duties of the board of county commissioners to negotiate and administer agreements with regard to that zone under this section.

(H) When an agreement is entered into pursuant to this section, the board of county commissioners authorizing the agreement or the legislative authority or board of township trustees that negotiates and administers the agreement shall forward a copy of the agreement to the director of development and to the tax commissioner within fifteen days after the agreement is entered into. If any agreement includes terms not provided for in section 5709.631 of the Revised Code affecting the revenue of a city, local, or exempted village school district or causing revenue to be foregone by the district, including any compensation to be paid to the school district pursuant to section 5709.82 of the Revised Code, those terms also shall be forwarded in writing to the director of development along with the copy of the agreement forwarded under this division.

(I) After an agreement is entered into, the enterprise shall file with each personal property tax return required to be filed, or annual report that is required to be filed under section 5727.08 of the Revised Code, while the agreement is in effect, an informational return, on a form prescribed by the tax commissioner for that purpose, setting forth separately the property, and related costs and values, exempted from taxation under the agreement.

(J) Enterprises may agree to give preference to residents of the zone within which the agreement applies relative to residents of this state who do not reside in the zone when hiring new employees under the agreement.

(K) An agreement entered into under this section may include a provision requiring the enterprise to create one or more temporary internship positions for students enrolled in a course of study at a school or other educational institution in the vicinity, and to create a scholarship or provide another form of educational financial assistance for students holding such a position in exchange for the student's commitment to work for the enterprise at the completion of the internship.

(L) The tax commissioner's authority in determining the accuracy of any exemption granted by an agreement entered into under this section is limited to divisions (B)(1)(b)(i) and (ii), (B)(2), (C), and (I) of this section, division (B)(1)(b)(iv) of this section as it pertains to divisions (C)(2)(a), (b), and (c) of section 5709.62 of the Revised Code, and divisions (B)(1) to (10) of section 5709.631 of the Revised Code and, as authorized by law, to enforcing any modification to, or revocation of, that agreement by the board of county commissioners or the director of development or, if the board's powers and duties are delegated under division (G) of this section, by the legislative authority of a municipal corporation or board of township trustees.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-11-2004; 06-09-2004



Section 5709.631 - Requirements for agreements.

Each agreement entered into under sections 5709.62, 5709.63, and 5709.632 of the Revised Code on or after April 1, 1994, shall be in writing and shall include all of the information and statements prescribed by this section. Agreements may include terms not prescribed by this section, but such terms shall in no way derogate from the information and statements prescribed by this section.

(A) Each agreement shall include the following information:

(1) The names of all parties to the agreement;

(2) A description of the investments to be made by the applicant enterprise or by another party at the facility whether or not the investments are exempted from taxation, including existing or new building size and cost thereof; the value of machinery, equipment, furniture, and fixtures, including an itemization of the value of machinery, equipment, furniture, and fixtures used at another location in this state prior to the agreement and relocated or to be relocated from that location to the facility and the value of machinery, equipment, furniture, and fixtures at the facility prior to the execution of the agreement that will not be exempted from taxation; the value of inventory at the facility, including an itemization of the value of inventory held at another location in this state prior to the agreement and relocated or to be relocated from that location to the facility, and the value of inventory held at the facility prior to the execution of the agreement that will not be exempted from taxation;

(3) The scheduled starting and completion dates of investments made in building, machinery, equipment, furniture, fixtures, and inventory;

(4) Estimates of the number of employee positions to be created each year of the agreement and of the number of employee positions retained by the applicant enterprise due to the project, itemized as to the number of full-time, part-time, permanent, and temporary positions;

(5) Estimates of the dollar amount of payroll attributable to the positions set forth in division (A)(4) of this section, similarly itemized;

(6) The number of employee positions, if any, at the project site and at any other location in the state at the time the agreement is executed, itemized as to the number of full-time, part-time, permanent, and temporary positions.

(B) Each agreement shall set forth the following information and incorporate the following statements:

(1) A description of real property to be exempted from taxation under the agreement, the percentage of the assessed valuation of the real property exempted from taxation, and the period for which the exemption is granted, accompanied by the statement: "The exemption commences the first year for which the real property would first be taxable were that property not exempted from taxation. No exemption shall commence after .......... (insert date) nor extend beyond .......... (insert date)." The tax commissioner shall adopt rules prescribing the form the description of such property shall assume to ensure that the property to be exempted from taxation under the agreement is distinguishable from property that is not to be exempted under that agreement.

(2) A description of tangible personal property to be exempted from taxation under the agreement, the percentage of the assessed value of the tangible personal property exempted from taxation, and the period for which the exemption is granted, accompanied by the statement: "The minimum investment for tangible personal property to qualify for the exemption is $.......... (insert dollar amount) to purchase machinery and equipment first used in business at the facility as a result of the project, $.......... (insert dollar amount) for furniture and fixtures and other noninventory personal property first used in business at the facility as a result of the project, and $.......... (insert dollar amount) for new inventory. The maximum investment for tangible personal property to qualify for the exemption is $.......... (insert dollar amount) to purchase machinery and equipment first used in business at the facility as a result of the project, $.......... (insert dollar amount) for furniture and fixtures and other noninventory personal property first used in business at the facility as a result of the project, and $.......... (insert dollar amount) for new inventory. The exemption commences the first year for which the tangible personal property would first be taxable were that property not exempted from taxation. No exemption shall commence after tax return year .......... (insert year) nor extend beyond tax return year .......... (insert year). In no instance shall any tangible personal property be exempted from taxation for more than ten return years unless, under division (D)(2) of section 5709.62 or under division (C)(1)(b) of section 5709.63 of the Revised Code, the board of education approves exemption for a number of years in excess of ten, in which case the tangible personal property may be exempted from taxation for that number of years, not to exceed fifteen return years." No exemption shall be allowed for any type of tangible personal property if the total investment is less than the minimum dollar amount specified for that type of property. If, for a type of tangible personal property, there are no minimum or maximum investment dollar amounts specified in the statement or the dollar amounts are designated in the statement as not applicable, the exemption shall apply to the total cost of that type of tangible personal property first used in business at the facility as a result of the project. The tax commissioner shall adopt rules prescribing the form the description of such property shall assume to ensure that the property to be exempted from taxation under the agreement is distinguishable from property that is not to be exempted under that agreement.

(3) ".......... (insert name of enterprise) shall pay such real and tangible personal property taxes as are not exempted under this agreement and are charged against such property and shall file all tax reports and returns as required by law. If .......... (insert name of enterprise) fails to pay such taxes or file such returns and reports, all incentives granted under this agreement are rescinded beginning with the year for which such taxes are charged or such reports or returns are required to be filed and thereafter."

(4) ".......... (insert name of enterprise) hereby certifies that at the time this agreement is executed, .......... (insert name of enterprise) does not owe any delinquent real or tangible personal property taxes to any taxing authority of the State of Ohio, and does not owe delinquent taxes for which .......... (insert name of enterprise) is liable under Chapter 5727., 5733., 5735., 5739., 5741., 5743., 5747., or 5753. of the Revised Code, or, if such delinquent taxes are owed, .......... (insert name of enterprise) currently is paying the delinquent taxes pursuant to a delinquent tax contract enforceable by the State of Ohio or an agent or instrumentality thereof, has filed a petition in bankruptcy under 11 U.S.C.A. 101, et seq., or such a petition has been filed against .......... (insert name of enterprise). For the purposes of the certification, delinquent taxes are taxes that remain unpaid on the latest day prescribed for payment without penalty under the chapter of the Revised Code governing payment of those taxes."

(5) ".......... (insert name of municipal corporation or county) shall perform such acts as are reasonably necessary or appropriate to effect, claim, reserve, and maintain exemptions from taxation granted under this agreement including, without limitation, joining in the execution of all documentation and providing any necessary certificates required in connection with such exemptions."

(6) "If for any reason the enterprise zone designation expires, the Director of the Ohio Department of Development revokes certification of the zone, or .......... (insert name of municipal corporation or county) revokes the designation of the zone, entitlements granted under this agreement shall continue for the number of years specified under this agreement, unless .......... (insert name of enterprise) materially fails to fulfill its obligations under this agreement and .......... (insert name of municipal corporation or county) terminates or modifies the exemptions from taxation granted under this agreement."

(7) "If .......... (insert name of enterprise) materially fails to fulfill its obligations under this agreement, other than with respect to the number of employee positions estimated to be created or retained under this agreement, or if .......... (insert name of municipal corporation or county) determines that the certification as to delinquent taxes required by this agreement is fraudulent, .......... (insert name of municipal corporation or county) may terminate or modify the exemptions from taxation granted under this agreement."

(8) ".......... (insert name of enterprise) shall provide to the proper tax incentive review council any information reasonably required by the council to evaluate the enterprise's compliance with the agreement, including returns or annual reports filed pursuant to section 5711.02 or 5727.08 of the Ohio Revised Code if requested by the council."

(9) ".......... (insert name of enterprise) and .......... (insert name of municipal corporation or county) acknowledge that this agreement must be approved by formal action of the legislative authority of .......... (insert name of municipal corporation or county) as a condition for the agreement to take effect. This agreement takes effect upon such approval."

(10) "This agreement is not transferable or assignable without the express, written approval of .......... (insert name of municipal corporation or county)."

(11) "Exemptions from taxation granted under this agreement shall be revoked if it is determined that ............... (insert name of enterprise), any successor enterprise, or any related member (as those terms are defined in section 5709.61 of the Ohio Revised Code) has violated the prohibition against entering into this agreement under division (E) of section 3735.671 or section 5709.62, 5709.63, or 5709.632 of the Ohio Revised Code prior to the time prescribed by that division or either of those sections."

(12) "In any three-year period during which this agreement is in effect, if the actual number of employee positions created or retained by . . . . . . . . (insert name of enterprise) is not equal to or greater than seventy-five per cent of the number of employee positions estimated to be created or retained under this agreement during that three-year period, . . . . . . . . (insert name of enterprise) shall repay the amount of taxes on property that would have been payable had the property not been exempted from taxation under this agreement during that three-year period. In addition, the . . . . . (insert name of municipal corporation or county) may terminate or modify the exemptions from taxation granted under this agreement."

The statement described in division (B)(7) of this section may include the following statement, appended at the end of the statement: "and may require the repayment of the amount of taxes that would have been payable had the property not been exempted from taxation under this agreement." If the agreement includes a statement requiring repayment of exempted taxes, it also may authorize the legislative authority to secure repayment of such taxes by a lien on the exempted property in the amount required to be repaid. Such a lien on exempted real property shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and shall otherwise have the same force and effect as a mortgage lien on real property. Notwithstanding section 5719.01 of the Revised Code, such a lien on exempted tangible personal property shall attach, and may be perfected, collected, and enforced, in the same manner as a security interest in goods under Chapter 1309. of the Revised Code, and shall otherwise have the same force and effect as such a security interest.

(C) If the director of development had to issue a waiver under section 5709.633 of the Revised Code as a condition for the agreement to be executed, the agreement shall include the following statement:

"Continuation of this agreement is subject to the validity of the circumstance upon which .......... (insert name of enterprise) applied for, and the Director of the Ohio Department of Development issued, the waiver pursuant to section 5709.633 of the Ohio Revised Code. If, after formal approval of this agreement by .......... (insert name of municipal corporation or county), the Director or ............. (insert name of municipal corporation or county) discovers that such a circumstance did not exist, ........... (insert name of enterprise) shall be deemed to have materially failed to comply with this agreement."

If the director issued a waiver on the basis of the circumstance described in division (B)(3) of section 5709.633 of the Ohio Revised Code, the conditions enumerated in divisions (B)(3)(a)(i) and (ii) or divisions (B)(3)(b)(i) and (ii) of that section shall be incorporated in the information described in divisions (A)(2), (3), and (4) of this section.

Effective Date: 03-11-2004; 06-09-2004; 03-23-2005



Section 5709.632 - Designation of enterprise zones by central city of metropolitan statistical area.

(A)

(1) The legislative authority of a municipal corporation defined by the United States office of management and budget as a principal city of a metropolitan statistical area may, in the manner set forth in section 5709.62 of the Revised Code, designate one or more areas in the municipal corporation as a proposed enterprise zone.

(2) With the consent of the legislative authority of each affected municipal corporation or of a board of township trustees, a board of county commissioners may, in the manner set forth in section 5709.62 of the Revised Code, designate one or more areas in one or more municipal corporations or in unincorporated areas of the county as proposed urban jobs and enterprise zones, except that a board of county commissioners may designate no more than one area within a township, or within adjacent townships, as a proposed urban jobs and enterprise zone.

(3) The legislative authority or board of county commissioners may petition the director of development for certification of the area as having the characteristics set forth in division (A)(3) of section 5709.61 of the Revised Code. Within sixty days after receiving such a petition, the director shall determine whether the area has the characteristics set forth in that division and forward the findings to the legislative authority or board of county commissioners. If the director certifies the area as having those characteristics and thereby certifies it as a zone, the legislative authority or board may enter into agreements with enterprises under division (B) of this section. Any enterprise wishing to enter into an agreement with a legislative authority or board of county commissioners under this section and satisfying one of the criteria described in divisions (B)(1) to (5) of this section shall submit a proposal to the legislative authority or board on the form prescribed under division (B) of section 5709.62 of the Revised Code and shall review and update the estimates and listings required by the form in the manner required under that division. The legislative authority or board may, on a separate form and at any time, require any additional information necessary to determine whether an enterprise is in compliance with an agreement and to collect the information required to be reported under section 5709.68 of the Revised Code.

(B) Prior to entering into an agreement with an enterprise, the legislative authority or board of county commissioners shall determine whether the enterprise submitting the proposal is qualified by financial responsibility and business experience to create and preserve employment opportunities in the zone and to improve the economic climate of the municipal corporation or municipal corporations or the unincorporated areas in which the zone is located and to which the proposal applies, and whether the enterprise satisfies one of the following criteria:

(1) The enterprise currently has no operations in this state and, subject to approval of the agreement, intends to establish operations in the zone;

(2) The enterprise currently has operations in this state and, subject to approval of the agreement, intends to establish operations at a new location in the zone that would not result in a reduction in the number of employee positions at any of the enterprise's other locations in this state;

(3) The enterprise, subject to approval of the agreement, intends to relocate operations, currently located in another state, to the zone;

(4) The enterprise, subject to approval of the agreement, intends to expand operations at an existing site in the zone that the enterprise currently operates;

(5) The enterprise, subject to approval of the agreement, intends to relocate operations, currently located in this state, to the zone, and the director of development has issued a waiver for the enterprise under division (B) of section 5709.633 of the Revised Code.

(C) If the legislative authority or board determines that the enterprise is so qualified and satisfies one of the criteria described in divisions (B)(1) to (5) of this section, the legislative authority or board may, after complying with section 5709.83 of the Revised Code and on or before October 15, 2013, and, in the case of a board of commissioners, with the consent of the legislative authority of each affected municipal corporation or of the board of township trustees, enter into an agreement with the enterprise under which the enterprise agrees to establish, expand, renovate, or occupy a facility in the zone and hire new employees, or preserve employment opportunities for existing employees, in return for the following incentives:

(1) When the facility is located in a municipal corporation, a legislative authority or board of commissioners may enter into an agreement for one or more of the incentives provided in division (C) of section 5709.62 of the Revised Code, subject to division (D) of that section;

(2) When the facility is located in an unincorporated area, a board of commissioners may enter into an agreement for one or more of the incentives provided in divisions (B)(1)(b), (B)(2), and (B)(3) of section 5709.63 of the Revised Code, subject to division (C) of that section.

(D) All agreements entered into under this section shall be in the form prescribed under section 5709.631 of the Revised Code. After an agreement under this section is entered into, if the legislative authority or board of county commissioners revokes its designation of the zone, or if the director of development revokes the zone's certification, any entitlements granted under the agreement shall continue for the number of years specified in the agreement.

(E) Except as otherwise provided in this division, an agreement entered into under this section shall require that the enterprise pay an annual fee equal to the greater of one per cent of the dollar value of incentives offered under the agreement or five hundred dollars; provided, however, that if the value of the incentives exceeds two hundred fifty thousand dollars, the fee shall not exceed two thousand five hundred dollars. The fee shall be payable to the legislative authority or board of commissioners once per year for each year the agreement is effective on the days and in the form specified in the agreement. Fees paid shall be deposited in a special fund created for such purpose by the legislative authority or board and shall be used by the legislative authority or board exclusively for the purpose of complying with section 5709.68 of the Revised Code and by the tax incentive review council created under section 5709.85 of the Revised Code exclusively for the purposes of performing the duties prescribed under that section. The legislative authority or board may waive or reduce the amount of the fee charged against an enterprise, but such waiver or reduction does not affect the obligations of the legislative authority or board or the tax incentive review council to comply with section 5709.68 or 5709.85 of the Revised Code, respectively.

(F) With the approval of the legislative authority of a municipal corporation or the board of township trustees of a township in which a zone is designated under division (A)(2) of this section, the board of county commissioners may delegate to that legislative authority or board any powers and duties of the board to negotiate and administer agreements with regard to that zone under this section.

(G) When an agreement is entered into pursuant to this section, the legislative authority or board of commissioners authorizing the agreement shall forward a copy of the agreement to the director of development and to the tax commissioner within fifteen days after the agreement is entered into. If any agreement includes terms not provided for in section 5709.631 of the Revised Code affecting the revenue of a city, local, or exempted village school district or causing revenue to be forgone by the district, including any compensation to be paid to the school district pursuant to section 5709.82 of the Revised Code, those terms also shall be forwarded in writing to the director of development along with the copy of the agreement forwarded under this division.

(H) After an agreement is entered into, the enterprise shall file with each personal property tax return required to be filed while the agreement is in effect, an informational return, on a form prescribed by the tax commissioner for that purpose, setting forth separately the property, and related costs and values, exempted from taxation under the agreement.

(I) An agreement entered into under this section may include a provision requiring the enterprise to create one or more temporary internship positions for students enrolled in a course of study at a school or other educational institution in the vicinity, and to create a scholarship or provide another form of educational financial assistance for students holding such a position in exchange for the student's commitment to work for the enterprise at the completion of the internship.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-09-2004; 05-06-2005



Section 5709.633 - Enterprise relocating from another Ohio location.

(A)

(1) Except as otherwise provided in division (B) of this section, no legislative authority or board of county commissioners shall enter into an agreement with an enterprise under division (E) of section 5709.62, division (D) of section 5709.63, or section 5709.632 of the Revised Code if that enterprise or a successor enterprise currently has operations at another location in this state and those operations will be relocated to an enterprise zone upon or as a result of that agreement.

(2) Except as otherwise provided in division (B) of this section, if an enterprise subject to an agreement granting an exemption from taxation under section 5709.62, 5709.63, or 5709.632 of the Revised Code expands its operations or relocates its operations to another location in this state that results in a reduction of its operations at any Ohio location, or discontinues operations at the project site to which that exemption applies prior to the expiration of the term of the agreement, no legislative authority shall enter into an agreement with such an enterprise, a related member, or a successor enterprise under section 5709.62, 5709.63, or 5709.632 of the Revised Code prior to five years after such expansion, relocation, or discontinuation of operations. The director of development shall review all agreements entered into under those sections to determine whether there has been a violation of this paragraph and whether the requirements to be a facility have been met. If the director discovers there has been a violation of this paragraph or the requirements to be a facility have not been met, the agreement is void, and all incentives granted under the agreement shall cease immediately. The director shall certify to the legislative authority and to the board of education of the city, local, or exempted village school district to which operations were relocated that the agreement is void.

(B) Divisions (A)(1) and (2) of this section do not apply if the director of development waives application of those divisions. The director may waive application of division (A)(1) of this section if the enterprise or successor enterprise demonstrates, by documentation satisfactory to the director, that the relocation was necessitated by or results from one of the circumstances described in divisions (B)(1) to (3) of this section, and the director determines that under the circumstance claimed and in light of the possible relocation issuance of a waiver is absolutely necessary to attract or retain employment opportunities in this state. The director may waive application of division (A)(2) of this section, except for the provision that the requirements to be a facility must be met, if the enterprise, related member, or successor enterprise demonstrates, by documentation satisfactory to the director, that the discontinuation of operations was necessitated by or resulted from one of the circumstances described in divisions (B)(1) to (3) of this section, and the director determines that under the circumstance claimed and in light of the possible relocation issuance of a waiver is absolutely necessary to attract or retain employment opportunities in this state.

The circumstance that may be claimed shall be one of the following:

(1) The project site at which operations are or will be discontinued cannot accommodate expansion plans of the enterprise due to inadequate land suitable for such expansion.

(2) Conditions in the markets in which the enterprise participates require that the enterprise relocate operations in order for the enterprise to become or remain competitive in that market. These conditions include, but are not limited to, any of the following:

(a) New or modified contracts with customers or suppliers, such as "just-in-time" supply or similar arrangements;

(b) Changes in the enterprise's production methods;

(c) Loss or impending loss of an existing contract requires expansion into another market in order to maintain production levels;

(d) Changes in ownership or other changes in control of the enterprise, or of a controlled group of corporations of which the enterprise is a subsidiary, that result from a decision on the part of owners or officers located outside this state.

(3) The enterprise currently is subject to a consolidation of its operations, or such a consolidation is imminent. For purposes of division (B)(3) of this section, "consolidation" means an enterprise combines the operations of two or more existing facilities and one of the following conditions is satisfied:

(a) At least one of the facilities currently is not located in this state, and the relocation of the operations of that facility would result in both of the following during the term of the agreement:

(i) The number of employees employed by the enterprise at its existing facilities in this state to which operations are relocated increases by not less than twenty-five per cent after the date the agreement is formally approved by the legislative authority;

(ii) The assessed value of tangible personal property first used in business at the project site, or the assessed value of real property constituting the project site, increases by not less than twenty-five per cent after the date the agreement is formally approved by the legislative authority.

(b) All of the facilities currently are in this state, and the relocation of the operations of any of those facilities would result in both of the following during the term of the agreement:

(i) The number of employees employed by the enterprise at its existing facilities in this state to which operations are relocated increases by not less than twenty-five per cent after the date the agreement is formally approved by the legislative authority;

(ii) The assessed value of tangible personal property first used in business at the project site, or the assessed value of real property constituting the project site, increases by not less than fifty per cent over the assessed value, determined at the time of relocation, of tangible personal property located at, and of real property constituting, the facilities in this state from which operations would be relocated.

For purposes of divisions (B)(3)(a) and (b) of this section, "assessed value of tangible personal property" and "assessed value of real property" mean the value of such property as assessed for purposes of property taxation and entered on the tax lists and duplicates of the county.

(C) To apply for a waiver under division (B) of this section, the enterprise and the legislative authority intending to enter into an agreement under section 5709.62, 5709.63, or 5709.632 of the Revised Code shall petition the director of development in a form acceptable to the director. The petition shall be accompanied by documentation demonstrating one or more of the circumstances described in divisions (B)(1), (2), or (3) of this section. Not later than thirty days after receiving such a petition, the director shall investigate the petition and accompanying documentation to determine the validity of the circumstance claimed therein, and shall issue to the enterprise and to the legislative authority the determination, in writing, waiving, or refusing to waive application of division (A) of this section.

Effective Date: 03-11-2004



Section 5709.64 - Applying for tax incentive qualification certificate.

(A) If an enterprise has been granted an incentive for the current calendar year under an agreement entered pursuant to section 5709.62, 5709.63, or 5709.632 of the Revised Code, it may apply, on or before the thirtieth day of April of that year, to the director of development, on a form prescribed by the director, for a tax incentive qualification certificate. The enterprise qualifies for an initial certificate if, on or before the last day of the calendar year immediately preceding that in which application is made, it satisfies all of the following requirements:

(1) The enterprise has established, expanded, renovated, or occupied a facility pursuant to the agreement under section 5709.62, 5709.63, or 5709.632 of the Revised Code.

(2) The enterprise has hired new employees to fill nonretail positions at the facility, at least twenty-five per cent of whom at the time they were employed were at least one of the following:

(a) Unemployed persons who had resided at least six months in the county in which the enterprise's project site is located;

(b) JPTA eligible employees who had resided at least six months in the county in which the enterprise's project site is located;

(c) Participants of the Ohio works first program under Chapter 5107. of the Revised Code or the prevention, retention, and contingency program under Chapter 5108. of the Revised Code or recipients of general assistance under former Chapter 5113. of the Revised Code, financial assistance under Chapter 5115. of the Revised Code, or unemployment compensation benefits who had resided at least six months in the county in which the enterprise's project site is located;

(d) Handicapped persons, as defined under division (A) of section 3304.11 of the Revised Code, who had resided at least six months in the county in which the enterprise's project site is located;

(e) Residents for at least one year of a zone located in the county in which the enterprise's project site is located.

The director of development shall, by rule, establish criteria for determining what constitutes a nonretail position at a facility.

(3) The average number of positions attributable to the enterprise in the municipal corporation during the calendar year immediately preceding the calendar year in which application is made exceeds the maximum number of positions attributable to the enterprise in the municipal corporation during the calendar year immediately preceding the first year the enterprise satisfies the requirements set forth in divisions (A)(1) and (2) of this section. If the enterprise is engaged in a business which, because of its seasonal nature, customarily enables the enterprise to operate at full capacity only during regularly recurring periods of the year, the average number of positions attributable to the enterprise in the municipal corporation during each period of the calendar year immediately preceding the calendar year in which application is made must exceed only the maximum number of positions attributable to the enterprise in each corresponding period of the calendar year immediately preceding the first year the enterprise satisfies the requirements of divisions (A)(1) and (2) of this section. The director of development shall, by rule, prescribe methods for determining whether an enterprise is engaged in a seasonal business and for determining the length of the corresponding periods to be compared.

(4) The enterprise has not closed or reduced employment at any place of business in the state for the primary purpose of establishing, expanding, renovating, or occupying a facility. The legislative authority of any municipal corporation or the board of county commissioners of any county that concludes that an enterprise has closed or reduced employment at a place of business in that municipal corporation or county for the primary purpose of establishing, expanding, renovating, or occupying a facility in a zone may appeal to the director to determine whether the enterprise has done so. Upon receiving such an appeal, the director shall investigate the allegations and make such a determination before issuing an initial or renewal tax incentive qualification certificate under this section.

Within sixty days after receiving an application under this division, the director shall review, investigate, and verify the application and determine whether the enterprise qualifies for a certificate. The application shall include an affidavit executed by the applicant verifying that the enterprise satisfies the requirements of division (A)(2) of this section, and shall contain such information and documents as the director requires, by rule, to ascertain whether the enterprise qualifies for a certificate. If the director finds the enterprise qualified, the director shall issue a tax incentive qualification certificate, which shall bear as its date of issuance the thirtieth day of June of the year of application, and shall state that the applicant is entitled to receive, for the taxable year that includes the certificate's date of issuance, the tax incentives provided under section 5709.65 of the Revised Code with regard to the facility to which the certificate applies. If an enterprise is issued an initial certificate, it may apply, on or before the thirtieth day of April of each succeeding calendar year for which it has been granted an incentive under an agreement entered pursuant to section 5709.62, 5709.63, or 5709.632 of the Revised Code, for a renewal certificate. Subsequent to its initial certification, the enterprise qualifies for up to three successive renewal certificates if, on or before the last day of the calendar year immediately preceding that in which the application is made, it satisfies all the requirements of divisions (A)(1) to (4) of this section, and neither the zone's designation nor the zone's certification has been revoked prior to the fifteenth day of June of the year in which the application is made. The application shall include an affidavit executed by the applicant verifying that the enterprise satisfies the requirements of division (A)(2) of this section. An enterprise with ten or more supervisory personnel at the facility to which a certificate applies qualifies for any subsequent renewal certificates only if it meets all of the foregoing requirements and, in addition, at least ten per cent of those supervisory personnel are employees who, when first hired by the enterprise, satisfied at least one of the criteria specified in divisions (A)(2)(a) to (e) of this section. If the enterprise qualifies, a renewal certificate shall be issued bearing as its date of issuance the thirtieth day of June of the year of application. The director shall send copies of the initial certificate, and each renewal certificate, by certified mail, to the enterprise, the tax commissioner, the board of county commissioners, and the chief executive of the municipal corporation in which the facility to which the certificate applies is located.

(B) If the director determines that an enterprise is not qualified for an initial or renewal tax incentive qualification certificate, the director shall send notice of this determination, specifying the reasons for it, by certified mail, to the applicant, the tax commissioner, the board of county commissioners, and the chief executive of the municipal corporation in which the facility to which the certificate would have applied is located. Within thirty days after receiving such a notice, an enterprise may request, in writing, a hearing before the director for the purpose of reviewing the application and the reasons for the determination. Within sixty days after receiving a request for a hearing, the director shall afford one and, within thirty days after the hearing, shall issue a redetermination of the enterprise's qualification for a certificate. If the enterprise is found to be qualified, the director shall proceed in the manner provided under division (A) of this section. If the enterprise is found to be unqualified, the director shall send notice of this finding, by certified mail, to the applicant, the tax commissioner, the board of county commissioners, and the chief executive of the municipal corporation in which the facility to which the certificate would have applied is located. The director's redetermination that an enterprise is unqualified may be appealed to the board of tax appeals in the manner provided under section 5717.02 of the Revised Code.

Effective Date: 06-26-2003



Section 5709.65 - Entitlement to tax incentives.

(A) An enterprise issued a certificate under section 5709.64 of the Revised Code shall be entitled to the following tax incentives:

(1) With the exception of improvements to land or tangible personal property constituting or used in the retail portion, if any, of a facility, any improvement to land or tangible personal property at a facility for which a certificate is issued, first used in business at the facility as the result of a project, shall not be considered an asset of a corporate enterprise in determining the value of its issued and outstanding stock under division (A) of section 5733.05 of the Revised Code at the end of the taxable year that includes the certificate's date of issuance.

(2) With the exception of the original cost of improvements to land or tangible personal property constituting or used in the retail portion, if any, of a facility, the original cost of any improvement to land or tangible personal property at the facility for which the certificate is issued, first used in business at the facility as a result of a project, shall be excluded from the numerator upon computation of the property factor of a corporate enterprise under division (B)(2)(a) of section 5733.05 of the Revised Code, or of a noncorporate enterprise under division (A) of section 5747.21 of the Revised Code, for the taxable year that includes the certificate's date of issuance.

As used in divisions (A)(1) and (2) of this section, the "retail portion" of a facility is that part of a facility used primarily for making retail sales as defined in division (O) of section 5739.01 of the Revised Code.

(3) Compensation paid to new employees described under divisions (A)(2)(a) to (e) of section 5709.64 of the Revised Code at the facility for which the certificate is issued, who are hired as a result of a project, shall be excluded from the numerator upon computation of the payroll factor of a corporate enterprise under division (B)(2)(b) of section 5733.05 of the Revised Code, or of a noncorporate enterprise under division (B) of section 5747.21 of the Revised Code, for the taxable year that includes the certificate's date of issuance.

(4) An enterprise that reimburses its new employees described under divisions (A)(2)(a) to (e) of section 5709.64 of the Revised Code for all or part of the cost of day-care services necessary to enable them to be employed at a facility for which a certificate is issued shall be entitled to a credit equal to the amounts so reimbursed, up to a maximum of three hundred dollars for each child or dependent receiving the services, for the taxable year in which reimbursement is made, against the tax imposed by section 5733.06 of the Revised Code on a corporate enterprise, or by section 5747.02 of the Revised Code on the owners of a noncorporate enterprise, for the taxable year that includes the certificate's date of issuance. Only reimbursements of amounts paid by new employees to day-care centers licensed by the department of job and family services for day-care services provided during the first twenty-four months of employment as a new employee may be applied toward the credit provided under this division. Any enterprise claiming this credit shall maintain records verifying that the credit is claimed only for reimbursement of amounts expended by new employees for such services.

(5) For each new employee described in divisions (A)(2)(a) to (e) of section 5709.64 of the Revised Code who completes a training program and is subsequently employed by an enterprise for at least ninety days, if the enterprise pays or reimburses all or part of the cost of the employee's participation in the training program, it may claim a credit equal to the amount paid or reimbursed or one thousand dollars, whichever is less, in the taxable year in which the employee completes the ninety days of subsequent employment, against the tax imposed on a corporate enterprise by section 5733.06 of the Revised Code, or on the owners of a noncorporate enterprise by section 5747.02 of the Revised Code. Only one credit shall be allowed with respect to any individual. Attendance at a qualified training program under this section does not bar an otherwise eligible individual from receipt of benefits under Chapter 4141. of the Revised Code.

(B) None of the items set forth in divisions (A)(2) and (3) of this section shall be considered in making any allocation or apportionment under division (B)(2)(d) of section 5733.05 or division (D) of section 5747.21 of the Revised Code.

(C) All credits provided under this section to a noncorporate enterprise shall be divided pro rata among the owners of the enterprise subject to the tax imposed by section 5747.02 of the Revised Code, based upon their proportionate ownership interests in the enterprise. The enterprise shall file with the tax commissioner, on a form prescribed by the commissioner, a statement showing the total available credit and the portion thereof attributed to each owner. The statement shall identify each owner by name and social security number and shall be filed with the tax commissioner by the date prescribed by the commissioner, which shall be no earlier than the fifteenth day of the month following the close of the enterprise's taxable year for which the credit is claimed.

(D) All state income tax or corporation franchise tax credits provided under this section shall be claimed in the order required under section 5733.98 or 5747.98 of the Revised Code. The credits, to the extent they exceed the taxpayer's tax liability for the taxable year after allowance for any other credits that precede the credits under this section in that order, shall be carried forward to the next succeeding taxable year or years until fully utilized.

Effective Date: 07-01-2000



Section 5709.66 - Appying for employee tax credit certificate.

(A) If an enterprise has been granted an incentive for the current calendar year under an agreement entered into pursuant to section 5709.62 or 5709.63 of the Revised Code and satisfies both of the requirements described in divisions (A)(1) and (2) of this section at the time of application, it may apply to the director of development, on a form prescribed by the director, for the employee tax credit certificate under division (B) of this section.

(1) The enterprise has established, expanded, renovated, or occupied a facility pursuant to an agreement under section 5709.62 or 5709.63 of the Revised Code in a zone that is certified by the director of development as having one of the characteristics described in divisions (A)(1)(a) or (b) and at least one of the characteristics described in divisions (A)(1)(c) to (h) of section 5709.61 of the Revised Code.

(2) The enterprise or any predecessor enterprise has not closed or reduced employment at any place of business in this state within the twelve months preceding application unless the enterprise, since the date the agreement was formally approved by the legislative authority, has hired new employees equal in number to not less than fifty per cent of the total number of employees employed by the enterprise at other locations in this state on that date. The legislative authority of any municipal corporation or county that concludes that an enterprise or any predecessor enterprise has closed or reduced employment at a place of business in that municipal corporation or county may appeal to the director to determine whether the enterprise or any predecessor enterprise has done so. Upon receiving such an appeal, the director shall investigate the allegations and determine whether the enterprise satisfies the requirement of division (A)(2) of this section before proceeding under division (B) of this section.

Within sixty days after receiving an application under this section, the director shall review, investigate, and verify the application and determine whether the enterprise is eligible for the employee tax credit certificate under division (B) of this section. The application shall contain such information and documents as the director requires, by rule, to ascertain whether the enterprise is eligible for the certificate. On finding that the enterprise is eligible, the director shall proceed under division (B) of this section.

On determining that an enterprise is not eligible for the certificate under division (B) of this section, the director shall send notice of this determination, specifying the reasons for it, by certified mail, to the applicant, the board of county commissioners, and the chief executive of the municipal corporation in which the facility to which the certificate would have been given is located. Within thirty days after receiving such a notice, an enterprise may request, in writing, a hearing before the director for the purpose of reviewing the application and the reasons for the determination. Within sixty days after receiving a request for a hearing, the director shall afford one and, within thirty days after the hearing, shall issue a redetermination of the enterprise's eligibility for the incentives. If the enterprise is found to be eligible, the director shall proceed under division (B) of this section. If the enterprise is found to be ineligible, the director shall send notice of this finding, by certified mail, to the applicant, the board of commissioners of the county or the chief executive of the municipal corporation in which the facility to which the certificate would have been given is located. The director's redetermination that an enterprise is ineligible may be appealed to the board of tax appeals under section 5717.02 of the Revised Code.

(B)

(1) If the director determines an enterprise to be eligible under division (A) of this section, the director shall determine if the enterprise is entitled to an employee tax credit certificate. An enterprise is entitled to an employee tax credit certificate for each eligible employee the enterprise hires. A taxpayer who is issued an employee tax credit certificate under this section may claim a nonrefundable credit of one thousand dollars against the tax imposed by section 5733.06 or 5747.02 of the Revised Code for each taxable year of the agreement entered into under section 5709.62 or 5709.63 of the Revised Code in which an eligible employee is employed for the taxpayer's full taxable year. If the eligible employee is employed for less than the taxpayer's full taxable year, the taxpayer may claim a reduced credit against the tax imposed by section 5733.06 or 5747.02 of the Revised Code. The reduced credit shall be computed by dividing the total number of days in the taxable year into one thousand dollars and multiplying the quotient by the number of days the eligible employee was employed in the taxable year. For purposes of the computation, the eligible employee shall be deemed to have been employed for each day of the taxable year commencing on the date of employment or ending on the date of termination of employment.

The credit provided under this division to a noncorporate enterprise or an enterprise that is an S corporation as defined in section 1361 of the Internal Revenue Code shall be divided pro rata among the owners or shareholders of the enterprise subject to the tax imposed by section 5747.02 of the Revised Code, based on their proportionate ownership interests in the enterprise. The enterprise shall file with the tax commissioner, on a form prescribed by the tax commissioner, a statement showing the total available credit and the portion of that credit attributed to each owner or shareholder. The statement shall identify each owner or shareholder by name and social security number and shall be filed with the tax commissioner by the date prescribed by the tax commissioner, which shall be no earlier than the fifteenth day of the month following the close of the enterprise's taxable year for which the credit is claimed.

The taxpayer shall claim the credit in the order required under section 5733.98 or 5747.98 of the Revised Code. If the credit provided under this division exceeds the taxpayer's tax liability for the taxable year after allowance for any other credits that precede the credit under this section in that order, the credit may be carried forward for the next three succeeding taxable years, but the amount of any excess credit allowed in any such year shall be deducted from the balance carried forward to the succeeding taxable year.

(2) As used in this division:

(a) "Eligible employee" means a new employee at a facility who, at the time the employee was hired to work at the facility, was a participant of the Ohio works first program under Chapter 5107. of the Revised Code or the prevention, retention, and contingency program under Chapter 5108. of the Revised Code or a recipient of general assistance under former Chapter 5113. of the Revised Code and resided for at least one year in the county in which the facility is located. "Eligible employee" does not include any employee of the enterprise who is a new employee, as defined under section 122.17 of the Revised Code, on the basis of whom the enterprise has claimed a credit under that section.

(b) "Taxable year" has the same meaning as in section 5733.04 or 5747.01 of the Revised Code, as applicable to the enterprise claiming the credit.

Effective Date: 10-01-1997



Section 5709.67 - Duties of director of development and tax commissioner.

(A) Except as otherwise provided in sections 5709.61 to 5709.69 of the Revised Code, the director of development shall administer those sections and shall adopt rules necessary to implement and administer the enterprise zone program. The director shall assign to each zone currently certified a unique designation by which the zone shall be identified for purposes of administering sections 5709.61 to 5709.69 of the Revised Code. The tax commissioner shall administer all other tax incentives provided under sections 5709.61 to 5709.69 of the Revised Code and shall adopt rules necessary to carry out that duty. No tax incentive qualification certificate or employee tax credit certificate shall be issued or remain in effect unless the enterprise applying for or holding the certificate complies with all such rules. The director of job and family services shall administer the incentive provided under division (B)(1) of section 5709.66 of the Revised Code and shall adopt rules necessary to carry out that duty. No extension of benefits certificate shall be issued or remain in effect unless the enterprise applying for or holding the certificate complies with all such rules.

(B) Not later than the first day of August each year, the director of development shall report to the general assembly on all of the following for the preceding calendar year:

(1) The cost to the state of the tax and other incentives provided under sections 5709.61 to 5709.69 of the Revised Code;

(2) The number of tax incentive qualification certificates, employee tax credit certificates, and extension of benefits certificates issued;

(3) The names of the municipal corporations and counties that have entered agreements under sections 5709.62, 5709.63, and 5709.632 of the Revised Code;

(4) The number of new employees hired as a result of the tax and other incentives provided under sections 5709.61 to 5709.69 of the Revised Code;

(5) Information on agreement terms concerning school district revenue that are not provided for in section 5709.631 of the Revised Code and that are forwarded to the director under division (H) of section 5709.62, division (H) of section 5709.63, or division (G) of section 5709.632 of the Revised Code.

The report shall include a finding by the director as to whether the incentives provided under sections 5709.61 to 5709.69 of the Revised Code have resulted in the creation of more positions in the state than would have been created without the incentives. The director shall send a copy of the report to each member of the general assembly and to the director of the legislative service commission.

(C) All forms used in connection with the administration of sections 5709.61 to 5709.69 of the Revised Code, except forms administered directly by the tax commissioner, by the director of job and family services, or by a county or municipal corporation, are subject to review and approval by the state forms management control center under sections 125.91 to 125.98 of the Revised Code.

Effective Date: 02-12-2004



Section 5709.671 - Policy of retaining existing or creating new employment opportunities.

By enactment of this act, the General Assembly expresses its policy of encouraging political subdivisions of this state to exercise the authority granted under Chapters 725. and 1728. and under sections 3735.67 to 3735.70, 5709.40 to 5709.43, 5709.61 to 5709.69, 5709.73 to 5709.75, and 5709.77 to 5709.81 of the Revised Code for the purposes stated therein, and for the purposes of retaining existing or creating new employment opportunities within the political subdivision to the extent the exercise of such authority is necessary to result in a net increase in employment in this state above that which would prevail in the absence of the use of such authority. Such authority is not intended by the General Assembly to be exercised if not necessary to achieve such a result, nor is it intended to be exercised for the purpose of transferring employment from one political subdivision in this state to another if such exercise does not result in a net increase in or retention of employment in this state.

The Director of Development may adopt such rules as the Director determines will best effect the policy stated under this section. Such rules shall be adopted in accordance with Chapter 119. of the Revised Code, and shall apply only to agreements or actions executed on or after the effective date of such rules.

Effective Date: 07-22-1994



Section 5709.68 - Report on all agreements in effect.

(A) On or before the thirty-first day of March each year, a municipal corporation or county that has entered into an agreement with an enterprise under section 5709.62, 5709.63, or 5709.632 of the Revised Code shall submit to the director of development services and the board of education of each school district of which a municipal corporation or township to which such an agreement applies is a part a report on all of those agreements in effect during the preceding calendar year. The report shall include all of the following information:

(1) The designation, assigned by the director of development services, of each urban jobs and enterprise zone within the municipal corporation or county, the date each zone was certified, the name of each municipal corporation or township within each zone, and the total population of each zone according to the most recent data available;

(2) The number of enterprises that are subject to those agreements and the number of full-time employees subject to those agreements within each zone, each according to the most recent data available and identified and categorized by the appropriate standard industrial code, and the rate of unemployment in the municipal corporation or county in which the zone is located for each year since each zone was certified;

(3) The number of agreements approved and executed during the calendar year for which the report is submitted, the total number of agreements in effect on the thirty-first day of December of the preceding calendar year, the number of agreements that expired during the calendar year for which the report is submitted, and the number of agreements scheduled to expire during the calendar year in which the report is submitted. For each agreement that expired during the calendar year for which the report is submitted, the municipal corporation or county shall include the amount of taxes exempted and the estimated dollar value of any other incentives provided under the agreement.

(4) The number of agreements receiving compliance reviews by the tax incentive review council in the municipal corporation or county during the calendar year for which the report is submitted, including all of the following information:

(a) The number of agreements the terms of which an enterprise has complied with, indicating separately for each agreement the value of the real and personal property exempted pursuant to the agreement and a comparison of the stipulated and actual schedules for hiring new employees, for retaining existing employees, for the amount of payroll of the enterprise attributable to these employees, and for investing in establishing, expanding, renovating, or occupying a facility;

(b) The number of agreements the terms of which an enterprise has failed to comply with, indicating separately for each agreement the value of the real and personal property exempted pursuant to the agreement and a comparison of the stipulated and actual schedules for hiring new employees, for retaining existing employees, for the amount of payroll of the enterprise attributable to these employees, and for investing in establishing, expanding, renovating, or occupying a facility;

(c) The number of agreements about which the tax incentive review council made recommendations to the legislative authority of the municipal corporation or county, and the number of those recommendations that have not been followed;

(d) The number of agreements rescinded during the calendar year for which the report is submitted.

(5) The number of enterprises that are subject to agreements that expanded within each zone, including the number of new employees hired and existing employees retained by each enterprise, and the number of new enterprises that are subject to agreements and that established within each zone, including the number of new employees hired by each enterprise;

(6)

(a) The number of enterprises that are subject to agreements and that closed or reduced employment at any place of business within the state for the primary purpose of establishing, expanding, renovating, or occupying a facility, indicating separately for each enterprise the political subdivision in which the enterprise closed or reduced employment at a place of business and the number of full-time employees transferred and retained by each such place of business;

(b) The number of enterprises that are subject to agreements and that closed or reduced employment at any place of business outside the state for the primary purpose of establishing, expanding, renovating, or occupying a facility.

(7) For each agreement in effect during any part of the preceding year, the number of employees employed by the enterprise at the project site immediately prior to formal approval of the agreement, the number of employees employed by the enterprise at the project site on the thirty-first day of December of the preceding year, the payroll of the enterprise for the preceding year, the amount of taxes paid on tangible personal property situated at the project site and the amount of those taxes that were not paid because of the exemption granted under the agreement, and the amount of taxes paid on real property constituting the project site and the amount of those taxes that were not paid because of the exemption granted under the agreement. If an agreement was entered into under section 5709.632 of the Revised Code with an enterprise described in division (B)(2) of that section, the report shall include the number of employee positions at all of the enterprise's locations in this state. If an agreement is conditioned on a waiver issued under division (B) of section 5709.633 of the Revised Code on the basis of the circumstance described in division (B)(3)(a) or (b) of that section, the report shall include the number of employees at the facilities referred to in division (B)(3)(a)(i) or (b)(i) of that section, respectively.

(B) Upon the failure of a municipal corporation or county to comply with division (A) of this section:

(1) Beginning on the first day of April of the calendar year in which the municipal corporation or county fails to comply with that division, the municipal corporation or county shall not enter into any agreements with an enterprise under section 5709.62, 5709.63, or 5709.632 of the Revised Code until the municipal corporation or county has complied with division (A) of this section.

(2) On the first day of each ensuing calendar month until the municipal corporation or county complies with division (A) of this section, the director of development services shall either order the proper county auditor to deduct from the next succeeding payment of taxes to the municipal corporation or county under section 321.31, 321.32, 321.33, or 321.34 of the Revised Code an amount equal to one thousand dollars for each calendar month the municipal corporation or county fails to comply with that division, or order the county auditor to deduct that amount from the next succeeding payment to the municipal corporation or county from the undivided local government fund under section 5747.51 of the Revised Code. At the time such a payment is made, the county auditor shall comply with the director's order by issuing a warrant, drawn on the fund from which the money would have been paid, to the director of development services, who shall deposit the warrant into the state enterprise zone program administration fund created in division (C) of this section.

(C) The director, by rule, shall establish the state's application fee for applications submitted to a municipal corporation or county to enter into an agreement under section 5709.62, 5709.63, or 5709.632 of the Revised Code. In establishing the amount of the fee, the director shall consider the state's cost of administering the enterprise zone program, including the cost of reviewing the reports required under division (A) of this section. The director may change the amount of the fee at the times and in the increments the director considers necessary. Any municipal corporation or county that receives an application shall collect the application fee and remit the fee for deposit in the state treasury to the credit of the business assistance fund created in section 122.174 of the Revised Code.

(D) On or before the thirtieth day of June each year, the director of development services shall certify to the tax commissioner the information described under division (A)(7) of this section, derived from the reports submitted to the director under this section.

On the basis of the information certified under this division, the tax commissioner annually shall submit a report to the governor, the speaker of the house of representatives, the president of the senate, and the chairpersons of the ways and means committees of the respective houses of the general assembly, indicating for each enterprise zone the amount of state and local taxes that were not required to be paid because of exemptions granted under agreements entered into under section 5709.62, 5709.63, or 5709.632 of the Revised Code and the amount of additional taxes paid from the payroll of new employees.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 03-12-2001; 2007 HB119 06-30-2007



Section 5709.69 - Notice of intent to relocate.

If an enterprise operating in a county or municipal corporation in this state intends to relocate or relocates part or all of its operations to another county or municipal corporation in this state and has entered into or intends to enter into an agreement under section 5709.62, 5709.63, or 5709.632 of the Revised Code with that county or municipal corporation, the legislative authority or an officer of the county or municipal corporation to which the enterprise intends to relocate or relocates shall serve the legislative authority of the county or municipal corporation from which the enterprise intends to relocate or relocates with notice of the enterprise's intention to relocate, accompanied by a copy of the agreement to be entered into or entered into pursuant to section 5709.62, 5709.63, or 5709.632 of the Revised Code and a statement of the enterprise's reasons for relocation. The legislative authority or officer also shall serve such notice upon the director of development. In both cases, service shall be by personal service or certified mail, return receipt requested, not later than thirty days prior to the day of the first public meeting at which the agreement is deliberated by the legislative authority of the county or municipal corporation to which the enterprise intends to relocate or relocates. With the approval of the director of development, service shall be not later than fifteen days prior to the day of the first public meeting of the legislative authority at which the agreement is deliberated. The legislative authority or officer required to serve notice shall seek such approval by applying to the director at the earliest possible time prior to that meeting. The director may approve the later service if the director determines that earlier notice is not possible or would be likely to jeopardize realization of the project. If approval for a later notice is applied for, the legislative authority or officer need not serve notice to the director as otherwise required by this section.

If the legislative authority or officer required to serve such notices fails to do so as prescribed by this section, the legislative authority shall not enter into an agreement under those sections with that enterprise.

This section applies only to relocations of operations that result or would result in the reduction of employment or the cessation of operations at a place of business in this state.

Effective Date: 07-22-1994



Section 5709.71 - Exemption of port authority property leased to railroad - annual payments.

(A) All real and tangible personal property owned by a port authority created prior to the effective date of this section pursuant to section 4582.22 of the Revised Code and leased or otherwise made available to a railroad company, as defined in section 5727.01 of the Revised Code, for use in its railroad operations shall be exempt from taxation for ten years beginning with the first year in which the property is so leased or otherwise made available.

(B) The port authority shall make annual payments in lieu of taxes for all property that is exempt from taxation under division (A) of this section. The payments shall be charged and collected in the same manner as the taxes that would have been charged against the property if it were not exempt from taxation under this section. The sum of the payments for each year shall equal one-tenth of the amount of taxes that would have been charged and payable against the property for the year the payments are due had this section not been in effect multiplied by the number of years for which the property has been exempt from taxation under division (A) of this section. Moneys collected as payments in lieu of taxes shall be distributed at the same time and in the same manner as real and public utility property tax payments in proportion to the taxes levied by the taxing districts within which such payments are made is located.

(C) The exemption provided under division (A) of this section and liability for payments under division (B) of this section shall first apply to property owned and leased by a port authority in tax year 1983.

Effective Date: 03-15-1984



Section 5709.72 - Exemption for library technology development.

All tangible and intangible personal property shall be exempt from taxation if the following conditions exist in the year for which exemption is sought:

(A) The owner is a nonprofit corporation that is exempt from federal income taxes under the provisions of section 501(c)(3) of the Internal Revenue Code of 1954, as amended, and the owner's primary purposes are conducting research and development in library technology and providing computerized or automated services to public, charitable, or educational libraries;

(B) The property is used in any of the following:

(1) Furnishing services to libraries and to similar information resource agencies or institutions whose activities directly benefit libraries, provided at least eighty per cent of the owner's revenues from furnishing those services are paid by libraries, agencies, and institutions that are public, charitable, or educational;

(2) Conducting research and development in technology specifically for use in libraries, the majority of which are public, charitable, or educational;

(3) Providing products, internal support, or auxiliary services related to activities described in divisions (B)(1) and (2) of this section.

Effective Date: 09-11-1985



Section 5709.73 - Exemption for increase in property value due to public infrastructure improvement.

(A) As used in this section and section 5709.74 of the Revised Code:

(1) "Business day" means a day of the week excluding Saturday, Sunday, and a legal holiday as defined in section 1.14 of the Revised Code.

(2) "Further improvements" or "improvements" means the increase in the assessed value of real property that would first appear on the tax list and duplicate of real and public utility property after the effective date of a resolution adopted under this section were it not for the exemption granted by that resolution. For purposes of division (B) of this section, "improvements" do not include any property used or to be used for residential purposes. For this purpose, "property that is used or to be used for residential purposes" means property that, as improved, is used or to be used for purposes that would cause the tax commissioner to classify the property as residential property in accordance with rules adopted by the commissioner under section 5713.041 of the Revised Code.

(3) "Housing renovation" means a project carried out for residential purposes.

(4) "Incentive district" has the same meaning as in section 5709.40 of the Revised Code, except that a blighted area is in the unincorporated area of a township.

(5) "Project" and "public infrastructure improvement" have the same meanings as in section 5709.40 of the Revised Code.

(B) A board of township trustees may, by unanimous vote, adopt a resolution that declares to be a public purpose any public infrastructure improvements made that are necessary for the development of certain parcels of land located in the unincorporated area of the township. Except with the approval under division (D) of this section of the board of education of each city, local, or exempted village school district within which the improvements are located, the resolution may exempt from real property taxation not more than seventy-five per cent of further improvements to a parcel of land that directly benefits from the public infrastructure improvements, for a period of not more than ten years. The resolution shall specify the percentage of the further improvements to be exempted and the life of the exemption.

(C)

(1) A board of township trustees may adopt, by unanimous vote, a resolution creating an incentive district and declaring improvements to parcels within the district to be a public purpose and, except as provided in division (F) of this section, exempt from taxation as provided in this section, but no board of township trustees of a township that has a population that exceeds twenty-five thousand, as shown by the most recent federal decennial census, shall adopt a resolution that creates an incentive district if the sum of the taxable value of real property in the proposed district for the preceding tax year and the taxable value of all real property in the township that would have been taxable in the preceding year were it not for the fact that the property was in an existing incentive district and therefore exempt from taxation exceeds twenty-five per cent of the taxable value of real property in the township for the preceding tax year. The district shall be located within the unincorporated area of the township and shall not include any territory that is included within a district created under division (B) of section 5709.78 of the Revised Code. The resolution shall delineate the boundary of the district and specifically identify each parcel within the district. A district may not include any parcel that is or has been exempted from taxation under division (B) of this section or that is or has been within another district created under this division. A resolution may create more than one district, and more than one resolution may be adopted under division (C)(1) of this section.

(2) Not later than thirty days prior to adopting a resolution under division (C)(1) of this section, if the township intends to apply for exemptions from taxation under section 5709.911 of the Revised Code on behalf of owners of real property located within the proposed incentive district, the board shall conduct a public hearing on the proposed resolution. Not later than thirty days prior to the public hearing, the board shall give notice of the public hearing and the proposed resolution by first class mail to every real property owner whose property is located within the boundaries of the proposed incentive district that is the subject of the proposed resolution.

(3)

(a) A resolution adopted under division (C)(1) of this section shall specify the life of the incentive district and the percentage of the improvements to be exempted, shall designate the public infrastructure improvements made, to be made, or in the process of being made, that benefit or serve, or, once made, will benefit or serve parcels in the district. The resolution also shall identify one or more specific projects being, or to be, undertaken in the district that place additional demand on the public infrastructure improvements designated in the resolution. The project identified may, but need not be, the project under division (C)(3)(b) of this section that places real property in use for commercial or industrial purposes.

A resolution adopted under division (C)(1) of this section on or after March 30, 2006, shall not designate police or fire equipment as public infrastructure improvements, and no service payment provided for in section 5709.74 of the Revised Code and received by the township under the resolution shall be used for police or fire equipment.

(b) A resolution adopted under division (C)(1) of this section may authorize the use of service payments provided for in section 5709.74 of the Revised Code for the purpose of housing renovations within the incentive district, provided that the resolution also designates public infrastructure improvements that benefit or serve the district, and that a project within the district places real property in use for commercial or industrial purposes. Service payments may be used to finance or support loans, deferred loans, and grants to persons for the purpose of housing renovations within the district. The resolution shall designate the parcels within the district that are eligible for housing renovations. The resolution shall state separately the amount or the percentages of the expected aggregate service payments that are designated for each public infrastructure improvement and for the purpose of housing renovations.

(4) Except with the approval of the board of education of each city, local, or exempted village school district within the territory of which the incentive district is or will be located, and subject to division (E) of this section, the life of an incentive district shall not exceed ten years, and the percentage of improvements to be exempted shall not exceed seventy-five per cent. With approval of the board of education, the life of a district may be not more than thirty years, and the percentage of improvements to be exempted may be not more than one hundred per cent. The approval of a board of education shall be obtained in the manner provided in division (D) of this section.

(D) Improvements with respect to a parcel may be exempted from taxation under division (B) of this section, and improvements to parcels within an incentive district may be exempted from taxation under division (C) of this section, for up to ten years or, with the approval of the board of education of the city, local, or exempted village school district within which the parcel or district is located, for up to thirty years. The percentage of the improvements exempted from taxation may, with such approval, exceed seventy-five per cent, but shall not exceed one hundred per cent. Not later than forty-five business days prior to adopting a resolution under this section declaring improvements to be a public purpose that is subject to approval by a board of education under this division, the board of township trustees shall deliver to the board of education a notice stating its intent to adopt a resolution making that declaration. The notice regarding improvements with respect to a parcel under division (B) of this section shall identify the parcels for which improvements are to be exempted from taxation, provide an estimate of the true value in money of the improvements, specify the period for which the improvements would be exempted from taxation and the percentage of the improvements that would be exempted, and indicate the date on which the board of township trustees intends to adopt the resolution. The notice regarding improvements made under division (C) of this section to parcels within an incentive district shall delineate the boundaries of the district, specifically identify each parcel within the district, identify each anticipated improvement in the district, provide an estimate of the true value in money of each such improvement, specify the life of the district and the percentage of improvements that would be exempted, and indicate the date on which the board of township trustees intends to adopt the resolution. The board of education, by resolution adopted by a majority of the board, may approve the exemption for the period or for the exemption percentage specified in the notice; may disapprove the exemption for the number of years in excess of ten, may disapprove the exemption for the percentage of the improvements to be exempted in excess of seventy-five per cent, or both; or may approve the exemption on the condition that the board of township trustees and the board of education negotiate an agreement providing for compensation to the school district equal in value to a percentage of the amount of taxes exempted in the eleventh and subsequent years of the exemption period or, in the case of exemption percentages in excess of seventy-five per cent, compensation equal in value to a percentage of the taxes that would be payable on the portion of the improvements in excess of seventy-five per cent were that portion to be subject to taxation, or other mutually agreeable compensation.

The board of education shall certify its resolution to the board of township trustees not later than fourteen days prior to the date the board of township trustees intends to adopt the resolution as indicated in the notice. If the board of education and the board of township trustees negotiate a mutually acceptable compensation agreement, the resolution may declare the improvements a public purpose for the number of years specified in the resolution or, in the case of exemption percentages in excess of seventy-five per cent, for the exemption percentage specified in the resolution. In either case, if the board of education and the board of township trustees fail to negotiate a mutually acceptable compensation agreement, the resolution may declare the improvements a public purpose for not more than ten years, and shall not exempt more than seventy-five per cent of the improvements from taxation. If the board of education fails to certify a resolution to the board of township trustees within the time prescribed by this section, the board of township trustees thereupon may adopt the resolution and may declare the improvements a public purpose for up to thirty years or, in the case of exemption percentages proposed in excess of seventy-five per cent, for the exemption percentage specified in the resolution. The board of township trustees may adopt the resolution at any time after the board of education certifies its resolution approving the exemption to the board of township trustees, or, if the board of education approves the exemption on the condition that a mutually acceptable compensation agreement be negotiated, at any time after the compensation agreement is agreed to by the board of education and the board of township trustees. If a mutually acceptable compensation agreement is negotiated between the board of township trustees and the board of education, including agreements for payments in lieu of taxes under section 5709.74 of the Revised Code, the board of township trustees shall compensate the joint vocational school district within which the parcel or district is located at the same rate and under the same terms received by the city, local, or exempted village school district.

If a board of education has adopted a resolution waiving its right to approve exemptions from taxation under this section and the resolution remains in effect, approval of such exemptions by the board of education is not required under division (D) of this section. If a board of education has adopted a resolution allowing a board of township trustees to deliver the notice required under division (D) of this section fewer than forty-five business days prior to adoption of the resolution by the board of township trustees, the board of township trustees shall deliver the notice to the board of education not later than the number of days prior to the adoption as prescribed by the board of education in its resolution. If a board of education adopts a resolution waiving its right to approve exemptions or shortening the notification period, the board of education shall certify a copy of the resolution to the board of township trustees. If the board of education rescinds the resolution, it shall certify notice of the rescission to the board of township trustees.

If the board of township trustees is not required by division (D) of this section to notify the board of education of the board of township trustees' intent to declare improvements to be a public purpose, the board of township trustees shall comply with the notice requirements imposed under section 5709.83 of the Revised Code before taking formal action to adopt the resolution making that declaration, unless the board of education has adopted a resolution under that section waiving its right to receive the notice.

(E)

(1) If a proposed resolution under division (C)(1) of this section exempts improvements with respect to a parcel within an incentive district for more than ten years, or the percentage of the improvement exempted from taxation exceeds seventy-five per cent, not later than forty-five business days prior to adopting the resolution the board of township trustees shall deliver to the board of county commissioners of the county within which the incentive district is or will be located a notice that states its intent to adopt a resolution creating an incentive district. The notice shall include a copy of the proposed resolution, identify the parcels for which improvements are to be exempted from taxation, provide an estimate of the true value in money of the improvements, specify the period of time for which the improvements would be exempted from taxation, specify the percentage of the improvements that would be exempted from taxation, and indicate the date on which the board of township trustees intends to adopt the resolution.

(2) The board of county commissioners, by resolution adopted by a majority of the board, may object to the exemption for the number of years in excess of ten, may object to the exemption for the percentage of the improvement to be exempted in excess of seventy-five per cent, or both. If the board of county commissioners objects, the board may negotiate a mutually acceptable compensation agreement with the board of township trustees. In no case shall the compensation provided to the board of county commissioners exceed the property taxes foregone due to the exemption. If the board of county commissioners objects, and the board of county commissioners and board of township trustees fail to negotiate a mutually acceptable compensation agreement, the resolution adopted under division (C)(1) of this section shall provide to the board of county commissioners compensation in the eleventh and subsequent years of the exemption period equal in value to not more than fifty per cent of the taxes that would be payable to the county or, if the board of county commissioner's objection includes an objection to an exemption percentage in excess of seventy-five per cent, compensation equal in value to not more than fifty per cent of the taxes that would be payable to the county, on the portion of the improvement in excess of seventy-five per cent, were that portion to be subject to taxation. The board of county commissioners shall certify its resolution to the board of township trustees not later than thirty days after receipt of the notice.

(3) If the board of county commissioners does not object or fails to certify its resolution objecting to an exemption within thirty days after receipt of the notice, the board of township trustees may adopt its resolution, and no compensation shall be provided to the board of county commissioners. If the board of county commissioners timely certifies its resolution objecting to the trustees' resolution, the board of township trustees may adopt its resolution at any time after a mutually acceptable compensation agreement is agreed to by the board of county commissioners and the board of township trustees, or, if no compensation agreement is negotiated, at any time after the board of township trustees agrees in the proposed resolution to provide compensation to the board of county commissioners of fifty per cent of the taxes that would be payable to the county in the eleventh and subsequent years of the exemption period or on the portion of the improvement in excess of seventy-five per cent, were that portion to be subject to taxation.

(F) Service payments in lieu of taxes that are attributable to any amount by which the effective tax rate of either a renewal levy with an increase or a replacement levy exceeds the effective tax rate of the levy renewed or replaced, or that are attributable to an additional levy, for a levy authorized by the voters for any of the following purposes on or after January 1, 2006, and which are provided pursuant to a resolution creating an incentive district under division (C)(1) of this section that is adopted on or after January 1, 2006, shall be distributed to the appropriate taxing authority as required under division (C) of section 5709.74 of the Revised Code in an amount equal to the amount of taxes from that additional levy or from the increase in the effective tax rate of such renewal or replacement levy that would have been payable to that taxing authority from the following levies were it not for the exemption authorized under division (C) of this section:

(1) A tax levied under division (L) of section 5705.19 or section 5705.191 of the Revised Code for community mental retardation and developmental disabilities programs and services pursuant to Chapter 5126. of the Revised Code;

(2) A tax levied under division (Y) of section 5705.19 of the Revised Code for providing or maintaining senior citizens services or facilities;

(3) A tax levied under section 5705.22 of the Revised Code for county hospitals;

(4) A tax levied by a joint-county district or by a county under section 5705.19, 5705.191, or 5705.221 of the Revised Code for alcohol, drug addiction, and mental health services or families;

(5) A tax levied under section 5705.23 of the Revised Code for library purposes;

(6) A tax levied under section 5705.24 of the Revised Code for the support of children services and the placement and care of children;

(7) A tax levied under division (Z) of section 5705.19 of the Revised Code for the provision and maintenance of zoological park services and facilities under section 307.76 of the Revised Code;

(8) A tax levied under section 511.27 or division (H) of section 5705.19 of the Revised Code for the support of township park districts;

(9) A tax levied under division (A), (F), or (H) of section 5705.19 of the Revised Code for parks and recreational purposes of a joint recreation district organized pursuant to division (B) of section 755.14 of the Revised Code;

(10) A tax levied under section 1545.20 or 1545.21 of the Revised Code for park district purposes;

(11) A tax levied under section 5705.191 of the Revised Code for the purpose of making appropriations for public assistance; human or social services; public relief; public welfare; public health and hospitalization; and support of general hospitals;

(12) A tax levied under section 3709.29 of the Revised Code for a general health district program.

(G) An exemption from taxation granted under this section commences with the tax year specified in the resolution so long as the year specified in the resolution commences after the effective date of the resolution. If the resolution specifies a year commencing before the effective date of the resolution or specifies no year whatsoever, the exemption commences with the tax year in which an exempted improvement first appears on the tax list and duplicate of real and public utility property and that commences after the effective date of the resolution. Except as otherwise provided in this division, the exemption ends on the date specified in the resolution as the date the improvement ceases to be a public purpose or the incentive district expires, or ends on the date on which the public infrastructure improvements and housing renovations are paid in full from the township public improvement tax increment equivalent fund established under section 5709.75 of the Revised Code, whichever occurs first. The exemption of an improvement with respect to a parcel or within an incentive district may end on a later date, as specified in the resolution, if the board of township trustees and the board of education of the city, local, or exempted village school district within which the parcel or district is located have entered into a compensation agreement under section 5709.82 of the Revised Code with respect to the improvement and the board of education has approved the term of the exemption under division (D) of this section, but in no case shall the improvement be exempted from taxation for more than thirty years. The board of township trustees may, by majority vote, adopt a resolution permitting the township to enter into such agreements as the board finds necessary or appropriate to provide for the construction or undertaking of public infrastructure improvements and housing renovations. Any exemption shall be claimed and allowed in the same or a similar manner as in the case of other real property exemptions. If an exemption status changes during a tax year, the procedure for the apportionment of the taxes for that year is the same as in the case of other changes in tax exemption status during the year.

(H) The board of township trustees may issue the notes of the township to finance all costs pertaining to the construction or undertaking of public infrastructure improvements and housing renovations made pursuant to this section. The notes shall be signed by the board and attested by the signature of the township fiscal officer, shall bear interest not to exceed the rate provided in section 9.95 of the Revised Code, and are not subject to Chapter 133. of the Revised Code. The resolution authorizing the issuance of the notes shall pledge the funds of the township public improvement tax increment equivalent fund established pursuant to section 5709.75 of the Revised Code to pay the interest on and principal of the notes. The notes, which may contain a clause permitting prepayment at the option of the board, shall be offered for sale on the open market or given to the vendor or contractor if no sale is made.

(I) The township, not later than fifteen days after the adoption of a resolution under this section, shall submit to the director of development a copy of the resolution. On or before the thirty-first day of March of each year, the township shall submit a status report to the director of development. The report shall indicate, in the manner prescribed by the director, the progress of the project during each year that the exemption remains in effect, including a summary of the receipts from service payments in lieu of taxes; expenditures of money from the fund created under section 5709.75 of the Revised Code; a description of the public infrastructure improvements and housing renovations financed with the expenditures; and a quantitative summary of changes in private investment resulting from each project.

(J) Nothing in this section shall be construed to prohibit a board of township trustees from declaring to be a public purpose improvements with respect to more than one parcel.

If a parcel is located in a new community district in which the new community authority imposes a community development charge on the basis of rentals received from leases of real property as described in division (L)(2) of section 349.01 of the Revised Code, the parcel may not be exempted from taxation under this section.

(K) A board of township trustees that adopted a resolution under this section prior to July 21, 1994, may amend that resolution to include any additional public infrastructure improvement. A board of township trustees that seeks by the amendment to utilize money from its township public improvement tax increment equivalent fund for land acquisition in aid of industry, commerce, distribution, or research, demolition on private property, or stormwater and flood remediation projects may do so provided that the board currently is a party to a hold-harmless agreement with the board of education of the city, local, or exempted village school district within the territory of which are located the parcels that are subject to an exemption. For the purposes of this division, a "hold-harmless agreement" means an agreement under which the board of township trustees agrees to compensate the school district for one hundred per cent of the tax revenue that the school district would have received from further improvements to parcels designated in the resolution were it not for the exemption granted by the resolution.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General Assembly File No. 127, HB 487 (Vetoed),§ 101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-2001; 06-09-2004; 12-20-2005; 01-01-2006; 03-30-2006

Related Legislative Provision: See 129th General AssemblyFile No.141,HB 509, §6



Section 5709.74 - Annual service payments in lieu of taxes.

(A) A township that has declared an improvement to be a public purpose under section 5709.73 of the Revised Code may require the owner of the parcel to make annual service payments in lieu of taxes to the county treasurer on or before the final dates for payment of real property taxes. Each payment shall be charged and collected in the same manner and in the same amount as the real property taxes that would have been charged and payable against any improvement made on the parcel if it were not exempt from taxation. If any reduction in the levies otherwise applicable to the exempt property is made by the county budget commission under section 5705.31 of the Revised Code, the amount of the service payment in lieu of taxes shall be calculated as if a reduction in levies had not been made. A township shall not require an owner to make annual service payments in lieu of taxes pursuant to this section after the date on which the township has been paid back in full for the public infrastructure improvements made pursuant to sections 5709.73 to 5709.75 of the Revised Code.

(B) Moneys collected as service payments in lieu of taxes shall be distributed at the same time and in the same manner as real property tax payments. However, subject to division (C) of this section or section 5709.913 of the Revised Code, the entire amount so collected shall be distributed to the township in which the improvement is located. If a parcel upon which moneys are collected as service payments in lieu of taxes is annexed to a municipal corporation, the service payments shall continue to be collected and distributed to the township in which the parcel was located before its annexation until the township is paid back in full for the cost of any public infrastructure improvements it made on the parcel. The treasurer shall maintain a record of the service payments in lieu of taxes made from property in each township.

(C) If annual service payments in lieu of taxes are required under this section, the county treasurer shall distribute to the appropriate taxing authorities the portion of the service payments that represent payments required under division (F) of section 5709.73 of the Revised Code.

(D) Nothing in this section or section 5709.73 of the Revised Code affects the taxes levied against that portion of the value of any parcel of property that is not exempt from taxation.

Effective Date: 12-13-2001; 06-09-2004; 03-30-2006



Section 5709.75 - Township public improvement tax increment equivalent fund.

(A) Any township that receives service payments in lieu of taxes under section 5709.74 of the Revised Code shall establish a township public improvement tax increment equivalent fund into which those payments shall be deposited. If the board of township trustees has adopted a resolution under division (C) of section 5709.73 of the Revised Code, the township shall establish at least one account in that fund with respect to resolutions adopted under division (B) of that section, and one account with respect to each incentive district created by a resolution adopted under division (C) of that section. If a resolution adopted under division (C) of section 5709.73 of the Revised Code also authorizes the use of service payments for housing renovations within the incentive district, the township shall establish separate accounts for the service payments designated for public infrastructure improvements and for the service payments authorized for the purpose of housing renovations.

(B) Except as otherwise provided in division (C) or (D) of this section, money deposited in an account of the township public improvement tax increment equivalent fund shall be used by the township to pay the costs of public infrastructure improvements designated in or the housing renovations authorized by the resolution with respect to which the account is established, including any interest on and principal of the notes; in the case of an account established with respect to a resolution adopted under division (C) of that section, money in the account shall be used to finance the public infrastructure improvements designated, or the housing renovations authorized, for each incentive district created in the resolution. Money in an account shall not be used to finance or support housing renovations that take place after the incentive district has expired.

(C)

(1)

(a) A township may distribute money in such an account to any school district in which the exempt property is located in an amount not to exceed the amount of real property taxes that such school district would have received from the improvement if it were not exempt from taxation. The resolution establishing the fund shall set forth the percentage of such maximum amount that will be distributed to any affected school district.

(b) A township also may distribute money in such an account as follows:

(i) To a board of county commissioners, in the amount that is owed to the board pursuant to division (E) of section 5709.73 of the Revised Code;

(ii) To a county in accordance with section 5709.913 of the Revised Code.

(2) Money from an account in a township public improvement tax increment equivalent fund may be distributed under division (C)(1)(b) of this section, regardless of the date a resolution was adopted under section 5709.73 of the Revised Code that prompted the establishment of the account, even if the resolution was adopted prior to March 30, 2006.

(D) A board of township trustees that adopted a resolution under division (B) of section 5709.73 of the Revised Code before January 1, 1995, and that, with respect to property exempted under such a resolution, is party to a hold-harmless agreement, may appropriate and expend unencumbered money in the fund to pay current public safety expenses of the township. A township appropriating and expending money under this division shall reimburse the fund for the sum so appropriated and expended not later than the day the exemption granted under the resolution expires. For the purposes of this division, a "hold-harmless agreement" is an agreement with the board of education of a city, local, or exempted village school district under which the board of township trustees agrees to compensate the school district for one hundred per cent of the tax revenue the school district would have received from improvements to parcels designated in the resolution were it not for the exemption granted by the resolution.

(E) Any incidental surplus remaining in the township public improvement tax increment equivalent fund or an account of that fund upon dissolution of the account or fund shall be transferred to the general fund of the township.

Effective Date: 12-13-2001; 05-06-2005; 03-30-2006; 2008 HB420 12-31-2008



Section 5709.76 - Exempting public obligations and purchase obligations.

(A) All of the following are exempt from taxes levied by the state and its subdivisions:

(1) Public obligations;

(2) Interest or interest equivalent on public obligations and on purchase obligations;

(3) The transfer, and any profit made on the sale, exchange, or other disposition, of public obligations.

(B) The exemptions granted by division (A) of this section apply to public obligations and purchase obligations issued, incurred, or entered into before, on, or after March 29, 1988, but only for taxable years ending on or after the later of July 1, 1988, or March 29, 1988.

(C) This section supplements, and does not restrict, limit, or impair, any exemption from taxation otherwise provided for in the Ohio Constitution, the Revised Code, or other laws.

(D) As used in this section:

(1) "Fractionalized interests in purchase obligations" means participations, shares, or other instruments or agreements, separate from the purchase obligations themselves, evidencing ownership of interests in purchase obligations or of rights to receive payments of, or on account of, principal or interest or their equivalents payable by or on behalf of the state or a subdivision pursuant to purchase obligations, and does not include interests or shares in qualified investment trusts.

(2) "Interest or interest equivalent" means those payments or portions of payments, however denominated, that constitute or represent consideration for forbearing the collection of money, or for deferring the receipt of payment of money to a future time, as determined for federal income tax purposes, and includes those portions of a qualified investment trust's distributions to its shareholders or beneficial owners, whether distributed or deemed distributed in cash or in trust shares or interests, that are attributable to the trust's receipt of interest or interest equivalent.

(3) "Internal Revenue Code" has the same meaning as in division (H) of section 5747.01 of the Revised Code.

(4) "Qualified investment trust" or "trust" means a unit investment trust, grantor trust, or regulated investment company, if at all times at least fifty per cent of the value of the total assets of the trust or company consists of public securities or purchase obligations, or similar obligations of other states or their subdivisions.

(5) "Public obligations" means public securities, fractionalized interests in purchase obligations, and any obligation or evidence of obligation to pay interest or interest equivalent on public securities or on fractionalized interests in purchase obligations, and does not include purchase obligations.

(6) "Public securities" means bonds, notes, certificates of indebtedness, commercial paper, and other instruments in writing issued by the state or a subdivision, or by any nonprofit corporation authorized to issue public securities for or on behalf of the state or a subdivision, to evidence the obligation of the state, subdivision, or nonprofit corporation to repay money borrowed by, or to pay at any future time other money obligations of, the state, subdivision, or nonprofit corporation, and does not include purchase obligations. Public securities may be in the form of either certificated securities or uncertificated securities, as those terms are defined in section 1308.01 of the Revised Code.

(7) "Purchase obligations" means interest-bearing obligations of the state or a subdivision to make payments under installment sale, lease, lease purchase, or similar types of agreements.

(8) "Regulated investment company" means a regulated investment company as defined in section 851 of the Internal Revenue Code.

(9) "State" means the state, state officers, and state agencies, including commissions, institutions, boards, agencies, authorities, or other instrumentalities.

(10) "Subdivision" means any local taxing authority, political or governmental subdivision, body corporate and politic, or other local public or governmental entity in the state, any combination or consortium of two or more of those subdivisions, and any public division, district, commission, authority, department, board, officer, or institution of any one or more of those subdivisions.

(11) "Taxes" means any direct or indirect taxes, including income, ad valorem, transfer, and excise taxes, and including the tax on the net income measure of the issued and outstanding shares of a corporation under Chapter 5733. of the Revised Code. "Taxes" does not mean any of the following:

(a) The tax on the net worth measure of the issued and outstanding shares of corporations and financial institutions under Chapter 5733. of the Revised Code;

(b) The tax on the value of the gross estate under Chapter 5731. of the Revised Code;

(c) The tax on the value of the capital and surplus of a domestic insurance company under Chapter 5725. of the Revised Code;

(d) The tax on the shares of and capital employed by dealers in intangibles under Chapter 5725. and section 5707.03 of the Revised Code;

(e) The tax levied on the basis of the total equity capital of financial institutions under Chapter 5726. of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 03-29-1988



Section 5709.77 - County public infrastructure improvement definitions.

As used in sections 5709.77 to 5709.81 of the Revised Code:

(A) "Business day" means a day of the week excluding Saturday, Sunday, and a legal holiday as defined in section 1.14 of the Revised Code.

(B) "Fund" means to provide for the payment of the debt service on and the expenses relating to an outstanding obligation of the county.

(C) "Housing renovation" means a project carried out for residential purposes.

(D) "Improvement" means the increase in the assessed value of real property that would first appear on the tax list and duplicate of real and public utility property after the effective date of a resolution adopted under section 5709.78 of the Revised Code were it not for the exemption granted by that resolution. For purposes of division (A) of section 5709.78 of the Revised Code, "improvement" does not include any property used or to be used for residential purposes. For this purpose, "property that is used or to be used for residential purposes" means property that, as improved, is used or to be used for purposes that would cause the tax commissioner to classify the property as residential property in accordance with rules adopted by the commissioner under section 5713.041 of the Revised Code.

(E) "Incentive district" has the same meaning as in section 5709.40 of the Revised Code, except that a blighted area is in the unincorporated territory of a county.

(F) "Refund" means to fund and retire an outstanding obligation of the county.

(G) "Project" and "public infrastructure improvement" have the same meanings as in section 5709.40 of the Revised Code.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 12-13-2001; 06-09-2004; 01-01-2006

Related Legislative Provision: See 129th General AssemblyFile No.141,HB 509, §6



Section 5709.78 - Exemption for increase in property value due to county public infrastructure improvement.

(A) A board of county commissioners may, by resolution, declare improvements to certain parcels of real property located in the unincorporated territory of the county to be a public purpose. Except with the approval under division (C) of this section of the board of education of each city, local, or exempted village school district within which the improvements are located, not more than seventy-five per cent of an improvement thus declared to be a public purpose may be exempted from real property taxation, for a period of not more than ten years. The resolution shall specify the percentage of the improvement to be exempted and the life of the exemption.

A resolution adopted under this division shall designate the specific public infrastructure improvements made, to be made, or in the process of being made by the county that directly benefit, or that once made will directly benefit, the parcels for which improvements are declared to be a public purpose. The service payments provided for in section 5709.79 of the Revised Code shall be used to finance the public infrastructure improvements designated in the resolution, or as provided in section 5709.80 of the Revised Code.

(B)

(1) A board of county commissioners may adopt a resolution creating an incentive district and declaring improvements to parcels within the district to be a public purpose and, except as provided in division (E) of this section, exempt from taxation as provided in this section, but no board of county commissioners of a county that has a population that exceeds twenty-five thousand, as shown by the most recent federal decennial census, shall adopt a resolution that creates an incentive district if the sum of the taxable value of real property in the proposed district for the preceding tax year and the taxable value of all real property in the county that would have been taxable in the preceding year were it not for the fact that the property was in an existing incentive district and therefore exempt from taxation exceeds twenty-five per cent of the taxable value of real property in the county for the preceding tax year. The district shall be located within the unincorporated territory of the county and shall not include any territory that is included within a district created under division (C) of section 5709.73 of the Revised Code. The resolution shall delineate the boundary of the district and specifically identify each parcel within the district. A district may not include any parcel that is or has been exempted from taxation under division (A) of this section or that is or has been within another district created under this division. A resolution may create more than one such district, and more than one resolution may be adopted under division (B)(1) of this section.

(2) Not later than thirty days prior to adopting a resolution under division (B)(1) of this section, if the county intends to apply for exemptions from taxation under section 5709.911 of the Revised Code on behalf of owners of real property located within the proposed incentive district, the board of county commissioners shall conduct a public hearing on the proposed resolution. Not later than thirty days prior to the public hearing, the board shall give notice of the public hearing and the proposed resolution by first class mail to every real property owner whose property is located within the boundaries of the proposed incentive district that is the subject of the proposed resolution. The board also shall provide the notice by first class mail to the clerk of each township in which the proposed incentive district will be located.

(3)

(a) A resolution adopted under division (B)(1) of this section shall specify the life of the incentive district and the percentage of the improvements to be exempted, shall designate the public infrastructure improvements made, to be made, or in the process of being made, that benefit or serve, or, once made, will benefit or serve parcels in the district. The resolution also shall identify one or more specific projects being, or to be, undertaken in the district that place additional demand on the public infrastructure improvements designated in the resolution. The project identified may, but need not be, the project under division (B)(3)(b) of this section that places real property in use for commercial or industrial purposes.

A resolution adopted under division (B)(1) of this section on or after March 30, 2006, shall not designate police or fire equipment as public infrastructure improvements, and no service payment provided for in section 5709.79 of the Revised Code and received by the county under the resolution shall be used for police or fire equipment.

(b) A resolution adopted under division (B)(1) of this section may authorize the use of service payments provided for in section 5709.79 of the Revised Code for the purpose of housing renovations within the incentive district, provided that the resolution also designates public infrastructure improvements that benefit or serve the district, and that a project within the district places real property in use for commercial or industrial purposes. Service payments may be used to finance or support loans, deferred loans, and grants to persons for the purpose of housing renovations within the district. The resolution shall designate the parcels within the district that are eligible for housing renovations. The resolution shall state separately the amount or the percentages of the expected aggregate service payments that are designated for each public infrastructure improvement and for the purpose of housing renovations.

(4) Except with the approval of the board of education of each city, local, or exempted village school district within the territory of which the incentive district is or will be located, and subject to division (D) of this section, the life of an incentive district shall not exceed ten years, and the percentage of improvements to be exempted shall not exceed seventy-five per cent. With approval of the board of education, the life of a district may be not more than thirty years, and the percentage of improvements to be exempted may be not more than one hundred per cent. The approval of a board of education shall be obtained in the manner provided in division (C) of this section.

(C)

(1) Improvements with respect to a parcel may be exempted from taxation under division (A) of this section, and improvements to parcels within an incentive district may be exempted from taxation under division (B) of this section, for up to ten years or, with the approval of the board of education of each city, local, or exempted village school district within which the parcel or district is located, for up to thirty years. The percentage of the improvements exempted from taxation may, with such approval, exceed seventy-five per cent, but shall not exceed one hundred per cent. Not later than forty-five business days prior to adopting a resolution under this section declaring improvements to be a public purpose that is subject to the approval of a board of education under this division, the board of county commissioners shall deliver to the board of education a notice stating its intent to adopt a resolution making that declaration. The notice regarding improvements with respect to a parcel under division (A) of this section shall identify the parcels for which improvements are to be exempted from taxation, provide an estimate of the true value in money of the improvements, specify the period for which the improvements would be exempted from taxation and the percentage of the improvements that would be exempted, and indicate the date on which the board of county commissioners intends to adopt the resolution. The notice regarding improvements to parcels within an incentive district under division (B) of this section shall delineate the boundaries of the district, specifically identify each parcel within the district, identify each anticipated improvement in the district, provide an estimate of the true value in money of each such improvement, specify the life of the district and the percentage of improvements that would be exempted, and indicate the date on which the board of county commissioners intends to adopt the resolution. The board of education, by resolution adopted by a majority of the board, may approve the exemption for the period or for the exemption percentage specified in the notice; may disapprove the exemption for the number of years in excess of ten, may disapprove the exemption for the percentage of the improvements to be exempted in excess of seventy-five per cent, or both; or may approve the exemption on the condition that the board of county commissioners and the board of education negotiate an agreement providing for compensation to the school district equal in value to a percentage of the amount of taxes exempted in the eleventh and subsequent years of the exemption period or, in the case of exemption percentages in excess of seventy-five per cent, compensation equal in value to a percentage of the taxes that would be payable on the portion of the improvements in excess of seventy-five per cent were that portion to be subject to taxation, or other mutually agreeable compensation.

(2) The board of education shall certify its resolution to the board of county commissioners not later than fourteen days prior to the date the board of county commissioners intends to adopt its resolution as indicated in the notice. If the board of education and the board of county commissioners negotiate a mutually acceptable compensation agreement, the resolution of the board of county commissioners may declare the improvements a public purpose for the number of years specified in that resolution or, in the case of exemption percentages in excess of seventy-five per cent, for the exemption percentage specified in the resolution. In either case, if the board of education and the board of county commissioners fail to negotiate a mutually acceptable compensation agreement, the resolution may declare the improvements a public purpose for not more than ten years, and shall not exempt more than seventy-five per cent of the improvements from taxation. If the board of education fails to certify a resolution to the board of county commissioners within the time prescribed by this section, the board of county commissioners thereupon may adopt the resolution and may declare the improvements a public purpose for up to thirty years or, in the case of exemption percentages proposed in excess of seventy-five per cent, for the exemption percentage specified in the resolution. The board of county commissioners may adopt the resolution at any time after the board of education certifies its resolution approving the exemption to the board of county commissioners, or, if the board of education approves the exemption on the condition that a mutually acceptable compensation agreement be negotiated, at any time after the compensation agreement is agreed to by the board of education and the board of county commissioners. If a mutually acceptable compensation agreement is negotiated between the board of county commissioners and the board of education, including agreements for payments in lieu of taxes under section 5709.79 of the Revised Code, the board of county commissioners shall compensate the joint vocational school district within which the parcel or district is located at the same rate and under the same terms received by the city, local, or exempted village school district.

(3) If a board of education has adopted a resolution waiving its right to approve exemptions from taxation under this section and the resolution remains in effect, approval of such exemptions by the board of education is not required under division (C) of this section. If a board of education has adopted a resolution allowing a board of county commissioners to deliver the notice required under division (C) of this section fewer than forty-five business days prior to approval of the resolution by the board of county commissioners, the board of county commissioners shall deliver the notice to the board of education not later than the number of days prior to such approval as prescribed by the board of education in its resolution. If a board of education adopts a resolution waiving its right to approve exemptions or shortening the notification period, the board of education shall certify a copy of the resolution to the board of county commissioners. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the board of county commissioners.

(D)

(1) If a proposed resolution under division (B)(1) of this section exempts improvements with respect to a parcel within an incentive district for more than ten years, or the percentage of the improvement exempted from taxation exceeds seventy-five per cent, not later than forty-five business days prior to adopting the resolution the board of county commissioners shall deliver to the board of township trustees of any township within which the incentive district is or will be located a notice that states its intent to adopt a resolution creating an incentive district. The notice shall include a copy of the proposed resolution, identify the parcels for which improvements are to be exempted from taxation, provide an estimate of the true value in money of the improvements, specify the period of time for which the improvements would be exempted from taxation, specify the percentage of the improvements that would be exempted from taxation, and indicate the date on which the board intends to adopt the resolution.

(2) The board of township trustees, by resolution adopted by a majority of the board, may object to the exemption for the number of years in excess of ten, may object to the exemption for the percentage of the improvement to be exempted in excess of seventy-five per cent, or both. If the board of township trustees objects, the board of township trustees may negotiate a mutually acceptable compensation agreement with the board of county commissioners. In no case shall the compensation provided to the board of township trustees exceed the property taxes forgone due to the exemption. If the board of township trustees objects, and the board of township trustees and the board of county commissioners fail to negotiate a mutually acceptable compensation agreement, the resolution adopted under division (B)(1) of this section shall provide to the board of township trustees compensation in the eleventh and subsequent years of the exemption period equal in value to not more than fifty per cent of the taxes that would be payable to the township or, if the board of township trustee's objection includes an objection to an exemption percentage in excess of seventy-five per cent, compensation equal in value to not more than fifty per cent of the taxes that would be payable to the township on the portion of the improvement in excess of seventy-five per cent, were that portion to be subject to taxation. The board of township trustees shall certify its resolution to the board of county commissioners not later than thirty days after receipt of the notice.

(3) If the board of township trustees does not object or fails to certify a resolution objecting to an exemption within thirty days after receipt of the notice, the board of county commissioners may adopt its resolution, and no compensation shall be provided to the board of township trustees. If the board of township trustees certifies its resolution objecting to the commissioners' resolution, the board of county commissioners may adopt its resolution at any time after a mutually acceptable compensation agreement is agreed to by the board of county commissioners and the board of township trustees. If the board of township trustees certifies a resolution objecting to the commissioners' resolution, the board of county commissioners may adopt its resolution at any time after a mutually acceptable compensation agreement is agreed to by the board of county commissioners and the board of township trustees, or, if no compensation agreement is negotiated, at any time after the board of county commissioners in the proposed resolution to provide compensation to the board of township trustees of fifty per cent of the taxes that would be payable to the township in the eleventh and subsequent years of the exemption period or on the portion of the improvement in excess of seventy-five per cent, were that portion to be subject to taxation.

(E) Service payments in lieu of taxes that are attributable to any amount by which the effective tax rate of either a renewal levy with an increase or a replacement levy exceeds the effective tax rate of the levy renewed or replaced, or that are attributable to an additional levy, for a levy authorized by the voters for any of the following purposes on or after January 1, 2006, and which are provided pursuant to a resolution creating an incentive district under division (B)(1) of this section that is adopted on or after January 1, 2006, shall be distributed to the appropriate taxing authority as required under division (D) of section 5709.79 of the Revised Code in an amount equal to the amount of taxes from that additional levy or from the increase in the effective tax rate of such renewal or replacement levy that would have been payable to that taxing authority from the following levies were it not for the exemption authorized under division (B) of this section:

(1) A tax levied under division (L) of section 5705.19 or section 5705.191 of the Revised Code for community mental retardation and developmental disabilities programs and services pursuant to Chapter 5126. of the Revised Code;

(2) A tax levied under division (Y) of section 5705.19 of the Revised Code for providing or maintaining senior citizens services or facilities;

(3) A tax levied under section 5705.22 of the Revised Code for county hospitals;

(4) A tax levied by a joint-county district or by a county under section 5705.19, 5705.191, or 5705.221 of the Revised Code for alcohol, drug addiction, and mental health services or facilities;

(5) A tax levied under section 5705.23 of the Revised Code for library purposes;

(6) A tax levied under section 5705.24 of the Revised Code for the support of children services and the placement and care of children;

(7) A tax levied under division (Z) of section 5705.19 of the Revised Code for the provision and maintenance of zoological park services and facilities under section 307.76 of the Revised Code;

(8) A tax levied under section 511.27 or division (H) of section 5705.19 of the Revised Code for the support of township park districts;

(9) A tax levied under division (A), (F), or (H) of section 5705.19 of the Revised Code for parks and recreational purposes of a joint recreation district organized pursuant to division (B) of section 755.14 of the Revised Code;

(10) A tax levied under section 1545.20 or 1545.21 of the Revised Code for park district purposes;

(11) A tax levied under section 5705.191 of the Revised Code for the purpose of making appropriations for public assistance; human or social services; public relief; public welfare; public health and hospitalization; and support of general hospitals;

(12) A tax levied under section 3709.29 of the Revised Code for a general health district program.

(F) An exemption from taxation granted under this section commences with the tax year specified in the resolution so long as the year specified in the resolution commences after the effective date of the resolution. If the resolution specifies a year commencing before the effective date of the resolution or specifies no year whatsoever, the exemption commences with the tax year in which an exempted improvement first appears on the tax list and duplicate of real and public utility property and that commences after the effective date of the resolution. Except as otherwise provided in this division, the exemption ends on the date specified in the resolution as the date the improvement ceases to be a public purpose or the incentive district expires, or ends on the date on which the county can no longer require annual service payments in lieu of taxes under section 5709.79 of the Revised Code, whichever occurs first. The exemption of an improvement with respect to a parcel or within an incentive district may end on a later date, as specified in the resolution, if the board of commissioners and the board of education of the city, local, or exempted village school district within which the parcel or district is located have entered into a compensation agreement under section 5709.82 of the Revised Code with respect to the improvement, and the board of education has approved the term of the exemption under division (C)(1) of this section, but in no case shall the improvement be exempted from taxation for more than thirty years. Exemptions shall be claimed and allowed in the same or a similar manner as in the case of other real property exemptions. If an exemption status changes during a tax year, the procedure for the apportionment of the taxes for that year is the same as in the case of other changes in tax exemption status during the year.

(G) If the board of county commissioners is not required by this section to notify the board of education of the board of county commissioners' intent to declare improvements to be a public purpose, the board of county commissioners shall comply with the notice requirements imposed under section 5709.83 of the Revised Code before taking formal action to adopt the resolution making that declaration, unless the board of education has adopted a resolution under that section waiving its right to receive such a notice.

(H) The county, not later than fifteen days after the adoption of a resolution under this section, shall submit to the director of development a copy of the resolution. On or before the thirty-first day of March of each year, the county shall submit a status report to the director of development. The report shall indicate, in the manner prescribed by the director, the progress of the project during each year that an exemption remains in effect, including a summary of the receipts from service payments in lieu of taxes; expenditures of money from the fund created under section 5709.80 of the Revised Code; a description of the public infrastructure improvements and housing renovations financed with such expenditures; and a quantitative summary of changes in employment and private investment resulting from each project.

(I) Nothing in this section shall be construed to prohibit a board of county commissioners from declaring to be a public purpose improvements with respect to more than one parcel.

(J) If a parcel is located in a new community district in which the new community authority imposes a community development charge on the basis of rentals received from leases of real property as described in division (L)(2) of section 349.01 of the Revised Code, the parcel may not be exempted from taxation under this section.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-2001; 06-09-2004; 01-01-2006; 03-30-2006



Section 5709.79 - Annual service payments in lieu of taxes.

(A) A board of county commissioners that adopts a resolution under section 5709.78 of the Revised Code shall in the resolution require that the owner of the improvement make annual service payments in lieu of taxes to the county treasurer on or before the final dates for payment of real property taxes. Each such payment shall be charged and collected in the same manner and in the same amount as the real property taxes that would have been charged and payable against the improvement if its value were not exempt from taxation. If any reduction in the levies otherwise applicable to the improvement is made by the county budget commission under section 5705.31 of the Revised Code, the amount of the service payment in lieu of taxes shall be calculated as if the reduction in levies had not been made.

(B) The county shall not require the owner to make annual service payments in lieu of taxes pursuant to this section after the date on which one of the following occurs:

(1) If bonds or notes were not issued under section 307.082 or 5709.81 of the Revised Code for any public infrastructure improvements benefiting the parcel on which the improvement is located, or for any housing renovations within an incentive district, and if service payments were not pledged pursuant to division (B) of section 5709.81 of the Revised Code, the date the county has collected sufficient money in the applicable account of the redevelopment tax equivalent fund to pay the cost of constructing or repairing the public infrastructure improvements designated in, or the housing renovations authorized by, the resolution adopted under section 5709.78 of the Revised Code;

(2) If service payments were pledged under division (B) of section 5709.81 of the Revised Code to secure payment of any obligation issued to finance the public infrastructure improvement and housing renovations, the date the purposes for which the payments were pledged are paid in full;

(3) If bonds or notes were issued under section 307.082 or 5709.81 of the Revised Code, the date the interest on and principal of such bonds and notes have been paid in full.

(C) Money collected as service payments in lieu of taxes shall be distributed at the same time and in the same manner as real property tax payments. However, subject to division (D) of this section or section 5709.914 of the Revised Code, the entire amount so collected shall be distributed to the county in which the parcel is located. The county treasurer shall maintain a record of the service payments in lieu of taxes made for each parcel. If a parcel upon which moneys are collected as service payments in lieu of taxes is annexed to a municipal corporation, the service payments shall continue to be collected and distributed to the county until the date described in division (B)(1), (2), or (3) of this section.

(D) The county treasurer shall distribute to the appropriate taxing authorities the portion of the annual service payments in lieu of taxes that represents payments required under division (E) of section 5709.78 of the Revised Code.

(E) Nothing in this section or section 5709.78 of the Revised Code affects the taxes levied against that portion of the value of any parcel that is not exempt from taxation.

Effective Date: 12-13-2001; 06-09-2004; 03-30-2006



Section 5709.80 - Redevelopment tax equivalent fund.

(A) The board of county commissioners of a county that receives service payments in lieu of taxes under section 5709.79 of the Revised Code shall establish a redevelopment tax equivalent fund into which those payments shall be deposited. Separate accounts shall be established in the fund for each resolution adopted by the board of county commissioners under section 5709.78 of the Revised Code. If the board of county commissioners has adopted a resolution under division (B) of that section, the county shall establish an account for each incentive district created in that resolution. If a resolution adopted under division (B) of section 5709.78 of the Revised Code also authorizes the use of service payments for housing renovations within the incentive district, the county shall establish separate accounts for the service payments designated for public infrastructure improvements and for the service payments authorized for the purpose of housing renovations.

(B) Moneys deposited into each account of the fund shall be used by the county to pay the cost of constructing or repairing the public infrastructure improvements designated in, or the housing renovations authorized by, the resolution, or for each incentive district for which the account is established, to pay the interest on and principal of bonds or notes issued under division (B) of section 307.082 or division (A) of section 5709.81 of the Revised Code, or for the purposes pledged under division (B) of section 5709.81 of the Revised Code. Money in an account shall not be used to finance or support housing renovations that take place after the incentive district has expired.

(C)

(1)

(a) The board of county commissioners may distribute money in an account to any school district in which the exempt property is located in an amount not to exceed the amount of real property taxes that such school district would have received from the improvement if it were not exempt from taxation. The resolution under which an account is established shall set forth the percentage of such maximum amount that will be distributed to any affected school district.

(b) A board of county commissioners also may distribute money in such an account as follows:

(i) To a board of township trustees or legislative authority of a municipal corporation, as applicable, in the amount that is owed to the board of township trustees or legislative authority pursuant to division (D) of section 5709.78 of the Revised Code;

(ii) To a township in accordance with section 5709.914 of the Revised Code.

(2) Money from an account in the redevelopment tax equivalent fund may be distributed under division (C)(1)(b) of this section, regardless of the date a resolution was adopted under section 5709.78 of the Revised Code that prompted the establishment of the account, even if the resolution was adopted prior to the effective date of this amendment.

(D) An account dissolves upon fulfillment of the purposes for which money in the account may be used. An incidental surplus remaining in an account upon its dissolution shall be transferred to the general fund of the county.

Effective Date: 12-13-2001; 03-30-2006



Section 5709.81 - County bonds or notes to finance public infrastructure improvement.

(A) Upon determination by the board of county commissioners that such an issuance will be in the county's best interest, the board may, in the resolution adopted under section 5709.78 of the Revised Code, authorize the issuance of revenue bonds or notes to refund any general obligation bonds or notes, any mortgage revenue bonds or notes, or any revenue bonds issued prior to the effective date of the resolution to finance any public infrastructure improvement designated in, or the housing renovations authorized by, the resolution.

The resolution shall pledge only the funds of the account of the county redevelopment tax equivalent fund established for such public infrastructure improvements and housing renovations, to pay the interest on and principal of the bonds or notes issued pursuant to the resolution. The resolution shall specify the maturity date or dates, the interest payable in accordance with section 9.95 of the Revised Code, and such other terms to be included in the bonds or notes as are necessary for their issuance. The bonds and notes are not subject to Chapter 133. of the Revised Code.

Any bond or note issued under this division shall be deemed to be issued for the same purpose as the bond or note that it is being issued to refund. The proceeds of any bond or note issued under this division shall be used as determined by the board of county commissioners to pay the principal amount of the bond or note being refunded, any redemption premium, and any interest to redemption or maturity, and any expenses related to the outstanding obligations considered necessary by the board of county commissioners for the issuance of the bond or note.

Any bond or note issued to refund any other bond or note under this division may be issued whether or not such refunded bond or note was issued subject to call or redemption prior to maturity.

The authority granted by this division is in addition to and an alternative for, but not a limitation upon, other authorizations granted by or pursuant to law or the constitution for the same or similar purposes.

(B) In lieu of issuing bonds or notes under division (A) of this section, the board of county commissioners may, in a resolution adopted under section 5709.78 of the Revised Code, pledge the service payments collected under section 5709.79 of the Revised Code to secure payment of any obligation of the county issued to finance any public infrastructure improvements designated in the resolution.

Effective Date: 12-13-2001



Section 5709.82 - Compensating school district for revenues lost due to tax exemptions.

(A) As used in this section:

(1) "New employee" means both of the following:

(a) Persons employed in the construction of real property exempted from taxation under the chapters or sections of the Revised Code enumerated in division (B) of this section;

(b) Persons not described by division (A)(1)(a) of this section who are first employed at the site of such property and who within the two previous years have not been subject, prior to being employed at that site, to income taxation by the municipal corporation within whose territory the site is located on income derived from employment for the person's current employer. "New employee" does not include any person who replaces a person who is not a new employee under division (A)(1) of this section.

(2) "Infrastructure costs" means costs incurred by a municipal corporation in a calendar year to acquire, construct, reconstruct, improve, plan, or equip real or tangible personal property that directly benefits or will directly benefit the exempted property. If the municipal corporation finances the acquisition, construction, reconstruction, improvement, planning, or equipping of real or tangible personal property that directly benefits the exempted property by issuing debt, "infrastructure costs" means the annual debt charges incurred by the municipal corporation from the issuance of such debt. Real or tangible personal property directly benefits exempted property only if the exempted property places or will place direct, additional demand on the real or tangible personal property for which such costs were or will be incurred.

(3) "Taxing unit" has the same meaning as in division (H) of section 5705.01 of the Revised Code.

(B)

(1) Except as otherwise provided under division (C) of this section, the legislative authority of any political subdivision that has acted under the authority of Chapter 725. or 1728., sections 3735.65 to 3735.70, or section 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, 5709.78, 5709.84, or 5709.88 of the Revised Code to grant an exemption from taxation for real or tangible personal property may negotiate with the board of education of each city, local, exempted village, or joint vocational school district or other taxing unit within the territory of which the exempted property is located, and enter into an agreement whereby the school district or taxing unit is compensated for tax revenue foregone by the school district or taxing unit as a result of the exemption. Except as otherwise provided in division (B)(1) of this section, if a political subdivision enters into more than one agreement under this section with respect to a tax exemption, the political subdivision shall provide to each school district or taxing unit with which it contracts the same percentage of tax revenue foregone by the school district or taxing unit, which may be based on a good faith projection made at the time the exemption is granted. Such percentage shall be calculated on the basis of amounts paid by the political subdivision and any amounts paid by an owner under division (B)(2) of this section. A political subdivision may provide a school district or other taxing unit with a smaller percentage of foregone tax revenue than that provided to other school districts or taxing units only if the school district or taxing unit expressly consents in the agreement to receiving a smaller percentage. If a subdivision has acted under the authority of section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code and enters into a compensation agreement with a city, local, or exempted village school district, the subdivision shall provide compensation to the joint vocational school district within the territory of which the exempted property is located at the same rate and under the same terms as received by the city, local, or exempted village school district.

(2) An owner of property exempted from taxation under the authority described in division (B)(1) of this section may, by becoming a party to an agreement described in division (B)(1) of this section or by entering into a separate agreement with a school district or other taxing unit, agree to compensate the school district or taxing unit by paying cash or by providing property or services by gift, loan, or otherwise. If the owner's property is exempted under the authority of section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code and the owner enters into a compensation agreement with a city, local, or exempted village school district, the owner shall provide compensation to the joint vocational school district within the territory of which the owner's property is located at the same rate and under the same terms as received by the city, local, or exempted village school district.

(C) This division does not apply to the following:

(1) The legislative authority of a municipal corporation that has acted under the authority of division (H) of section 715.70 or section 715.81 of the Revised Code to consent to the granting of an exemption from taxation for real or tangible personal property in a joint economic development district.

(2) The legislative authority of a municipal corporation that has specified in an ordinance adopted under section 5709.40 or 5709.41 of the Revised Code that payments in lieu of taxes provided for under section 5709.42 of the Revised Code shall be paid to the city, local, or exempted village school district in which the improvements are located in the amount of taxes that would have been payable to the school district if the improvements had not been exempted from taxation, as directed in the ordinance.

If the legislative authority of any municipal corporation has acted under the authority of Chapter 725. or 1728. or section 3735.671, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, or 5709.88, or a housing officer under section 3735.67 of the Revised Code, to grant or consent to the granting of an exemption from taxation for real or tangible personal property on or after July 1, 1994, the municipal corporation imposes a tax on incomes, and the payroll of new employees resulting from the exercise of that authority equals or exceeds one million dollars in any tax year for which such property is exempted, the legislative authority and the board of education of each city, local, or exempted village school district within the territory of which the exempted property is located shall attempt to negotiate an agreement providing for compensation to the school district for all or a portion of the tax revenue the school district would have received had the property not been exempted from taxation. The agreement may include as a party the owner of the property exempted or to be exempted from taxation and may include provisions obligating the owner to compensate the school district by paying cash or providing property or services by gift, loan, or otherwise. Such an obligation is enforceable by the board of education of the school district pursuant to the terms of the agreement.

If the legislative authority and board of education fail to negotiate an agreement that is mutually acceptable within six months of formal approval by the legislative authority of the instrument granting the exemption, the legislative authority shall compensate the school district in the amount and manner prescribed by division (D) of this section.

(D) Annually, the legislative authority of a municipal corporation subject to this division shall pay to the city, local, or exempted village school district within the territory of which the exempted property is located an amount equal to fifty per cent of the difference between the amount of taxes levied and collected by the municipal corporation on the incomes of new employees in the calendar year ending on the day the payment is required to be made, and the amount of any infrastructure costs incurred in that calendar year. For purposes of such computation, the amount of infrastructure costs shall not exceed thirty-five per cent of the amount of those taxes unless the board of education of the school district, by resolution adopted by a majority of the board, approves an amount in excess of that percentage. If the amount of those taxes or infrastructure costs must be estimated at the time the payment is made, payments in subsequent years shall be adjusted to compensate for any departure of those estimates from the actual amount of those taxes.

A municipal corporation required to make a payment under this section shall make the payment from its general fund or a special fund established for the purpose. The payment is payable on the thirty-first day of December of the tax year for or in which the exemption from taxation commences and on that day for each subsequent tax year property is exempted and the legislative authority and board fail to negotiate an acceptable agreement under division (C) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-12-2004



Section 5709.83 - Notifying school district of proposed tax exemption.

(A) Except as otherwise provided in division (B) or (C) of this section, prior to taking formal action to adopt or enter into any instrument granting a tax exemption under section 725.02, 1728.06, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, 5709.78, 5709.84, or 5709.88 of the Revised Code or formally approving an agreement under section 3735.671 of the Revised Code, or prior to forwarding an application for a tax exemption for residential property under section 3735.67 of the Revised Code to the county auditor, the legislative authority of the political subdivision or housing officer shall notify the board of education of each city, local, exempted village, or joint vocational school district in which the proposed tax-exempted property is located. The notice shall include a copy of the instrument or application. The notice shall be delivered not later than fourteen days prior to the day the legislative authority takes formal action to adopt or enter into the instrument, or not later than fourteen days prior to the day the housing officer forwards the application to the county auditor. If the board of education comments on the instrument or application to the legislative authority or housing officer, the legislative authority or housing officer shall consider the comments. If the board of education of the city, local, exempted village, or joint vocational school district so requests, the legislative authority or the housing officer shall meet in person with a representative designated by the board of education to discuss the terms of the instrument or application.

(B) The notice otherwise required to be provided to boards of education under division (A) of this section is not required if the board has adopted a resolution waiving its right to receive such notices, and that resolution remains in effect. If a board of education adopts such a resolution, the board shall cause a copy of the resolution to be certified to the legislative authority. If the board of education rescinds such a resolution, it shall certify notice of the rescission to the legislative authority. A board of education may adopt such a resolution with respect to any one or more counties, townships, or municipal corporations situated in whole or in part within the school district.

(C) If a legislative authority is required to provide notice to a city, local, or exempted village school district of its intent to grant such an exemption as required by section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code, the legislative authority, before adopting a resolution or ordinance under that section, shall notify the board of education of each joint vocational school district in which the property to be exempted is located using the same time requirements for the notice that applies to notices to city, local, and exempted village school districts. The content of the notice and procedures for responding to the notice are the same as required in division (A) of this section.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-1999



Section 5709.831 - Reimbursing local taxing authorities.

(A) As used in this section:

(1) "Exempted improvements" means improvements exempted from taxation under section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code.

(2) "Political subdivision" means the county, township, or municipal corporation granting an exemption from taxation under section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code.

(B) The legislative authority of a political subdivision that grants an exemption from taxation for an improvement under section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code may require the owner of the improvement to reimburse the local taxing authorities within whose taxing jurisdiction the exempted improvement is located for the amount of real property taxes that would have been payable to the taxing authorities had the improvement not been exempted from taxation. If the legislative authority requires the owner of the exempted improvements to make payments in lieu of taxes, the legislative authority may require such reimbursement only to the extent that the owner failed to make those payments as required. The legislative authority may secure any reimbursement authorized by this section by a lien on the exempted property, which shall attach, and may be perfected, collected, and enforced, in the same manner as a mortgage lien on real property, and which shall otherwise have the same force and effect as a mortgage lien on real property.

Effective Date: 07-22-1994; 03-23-2005



Section 5709.832 - Nondiscriminatory hiring practices in operations of business granted tax exemption.

The legislative authority of a county, township, or municipal corporation that grants an exemption from taxation under Chapter 725. or 1728. or section 3735.67, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, or 5709.78 of the Revised Code shall develop policies to ensure that the recipient of the exemption practices nondiscriminatory hiring in its operations. As used in this section, "nondiscriminatory hiring" means that no individual may be denied employment solely on the basis of race, religion, sex, disability, color, national origin, or ancestry.

Effective Date: 07-22-1994



Section 5709.84 - Exemption for local railroad operation.

(A) As used in this section:

(1) "Local railroad operations" means the provision of railroad service by a qualified railroad company within the territorial jurisdiction of a county, township, or municipal corporation, which railroad service replaces railroad service that was discontinued in the territorial jurisdiction of the county, township, or municipal corporation on or after January 1, 1980.

(2) "Qualified railroad company" means a railroad company as defined in division (D)(9) of section 5727.01 of the Revised Code that is formed by a person or governmental entity to provide local railroad operations.

(B) The legislative authority of a county, township, or municipal corporation, by resolution or ordinance, may declare any of the following as being used for a public purpose:

(1) Real and tangible personal property owned by the county, township, or municipal corporation that is leased or otherwise made available to a qualified railroad company for use in local railroad operations;

(2) Real and tangible personal property owned by any other public or any private entity that is leased or otherwise made available to a qualified railroad company for use in local railroad operations;

(3) Real and tangible personal property owned by a qualified railroad company that is used in local railroad operations.

Real and tangible personal property declared as being used for a public purpose under division (B)(1), (2), or (3) of this section is exempt from taxation for a period, not to exceed ten years, specified in the resolution or ordinance declaring the property as being used for a public purpose and commencing on the effective date of the resolution or ordinance. The exemption applies to the property only in the proportion it is used in local railroad operations within the territorial jurisdiction of the county, township, or municipal corporation that declared it as being used for a public purpose.

The legislative authority shall not take formal action to adopt a resolution or an ordinance that grants a tax exemption under this section until section 5709.83 of the Revised Code has been complied with. Upon adopting the resolution or ordinance, the legislative authority shall transmit a certified copy to the tax commissioner, the county auditor, and the county treasurer.

(C) At any time during the period of an exemption, the legislative authority, without prior announcement and at such times as it considers appropriate or necessary, may inspect the real and tangible personal property so exempted and the financial records and business activities of the qualified railroad company receiving the exemption to verify that the property so exempted is in use for local railroad operations. A qualified railroad company receiving an exemption shall cooperate with the legislative authority in an inspection, and shall provide any information relevant to the exemption that is requested by the legislative authority.

If the legislative authority determines that exempted property is not in use for local railroad operations, or if a qualified railroad company interferes with an inspection or fails to answer a request for information, the legislative authority, by resolution or ordinance, may suspend its declaration under division (B) of this section until it verifies that the qualified railroad company is using the property for local railroad operations, or may revoke the declaration. The legislative authority shall transmit a certified copy of a resolution or ordinance suspending or revoking its declaration to the tax commissioner, the county auditor, and the county treasurer. The county auditor and county treasurer shall place the property on the tax list and duplicate for the tax year in which the resolution or ordinance of suspension or revocation was adopted. The qualified railroad company may appeal the suspension or revocation to the court of common pleas in the county in which the exemption is granted.

Effective Date: 12-22-1992



Section 5709.85 - Tax incentive review council.

(A) The legislative authority of a county, township, or municipal corporation that grants an exemption from taxation under Chapter 725. or 1728. or under section 3735.67, 5709.28, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, or 5709.78 of the Revised Code shall create a tax incentive review council. The council shall consist of the following members:

(1) In the case of a municipal corporation eligible to designate a zone under section 5709.62 of the Revised Code, the chief executive officer or that officer's designee; a member of the legislative authority of the municipal corporation, appointed by the president of the legislative authority or, if the chief executive officer of the municipal corporation is the president, appointed by the president pro tempore of the legislative authority; the county auditor or the county auditor's designee; the chief financial officer of the municipal corporation or that officer's designee; an individual appointed by the board of education of each city, local, exempted village, and joint vocational school district to which the instrument granting the exemption applies; and two members of the public appointed by the chief executive officer of the municipal corporation with the concurrence of the legislative authority. At least four members of the council shall be residents of the municipal corporation, and at least one of the two public members appointed by the chief executive officer shall be a minority. As used in division (A)(1) of this section, a "minority" is an individual who is African-American, Hispanic, or Native American.

(2) In the case of a county or a municipal corporation that is not eligible to designate a zone under section 5709.62 or 5709.632 of the Revised Code, three members appointed by the board of county commissioners; two members from each municipal corporation to which the instrument granting the tax exemption applies, appointed by the chief executive officer with the concurrence of the legislative authority of the respective municipal corporations; two members of each township to which the instrument granting the tax exemption applies, appointed by the board of township trustees of the respective townships; the county auditor or the county auditor's designee; and an individual appointed by the board of education of each city, local, exempted village, and joint vocational school district to which the instrument granting the tax exemption applies. At least two members of the council shall be residents of the municipal corporations or townships to which the instrument granting the tax exemption applies.

(3) In the case of a township in which improvements are declared a public purpose under section 5709.73 of the Revised Code, the board of township trustees; the county auditor or the county auditor's designee; and an individual appointed by the board of education of each city, local, exempted village, and joint vocational school district to which the instrument granting the exemption applies.

(B) The county auditor or the county auditor's designee shall serve as the chairperson of the council. The council shall meet at the call of the chairperson. At the first meeting of the council, the council shall select a vice-chairperson. Attendance by a majority of the members of the council constitutes a quorum to conduct the business of the council.

(C)

(1) Annually, the tax incentive review council shall review all agreements granting exemptions from property taxation under Chapter 725. or 1728. or under section 3735.671, 5709.28, 5709.62, 5709.63, or 5709.632 of the Revised Code, and any performance or audit reports required to be submitted pursuant to those agreements. The review shall include agreements granting such exemptions that were entered into prior to July 22, 1994, that continue to be in force and applicable to the current year's property taxes.

With respect to each agreement, other than an agreement entered into under section 5709.28 of the Revised Code, the council shall determine whether the owner of the exempted property has complied with the agreement, and may take into consideration any fluctuations in the business cycle unique to the owner's business.

With respect to an agreement entered into under section 5709.28 of the Revised Code, the council shall consist of the members described in division (A)(2) of this section and shall determine whether the agreement complies with the requirements of section 5709.28 of the Revised Code and whether a withdrawal, removal, or conversion of land from an agricultural security area established under Chapter 931. of the Revised Code has occurred in a manner that makes the exempted property no longer eligible for the exemption.

On the basis of the determinations, on or before the first day of September of each year, the council shall submit to the legislative authority written recommendations for continuation, modification, or cancellation of each agreement.

(2) Annually, the tax incentive review council shall review all exemptions from property taxation resulting from the declaration of public purpose improvements pursuant to section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code. The review shall include such exemptions that were granted prior to July 22, 1994, that continue to be in force and applicable to the current year's property taxes. With respect to each improvement for which an exemption is granted, the council shall determine the increase in the true value of parcels of real property on which improvements have been undertaken as a result of the exemption; the value of improvements exempted from taxation as a result of the exemption; and the number of new employees or employees retained on the site of the improvement as a result of the exemption.

Upon the request of a tax incentive review council, the county auditor, the housing officer appointed pursuant to section 3735.66 of the Revised Code, the owner of a new or remodeled structure or improvement, and the legislative authority of the county, township, or municipal corporation granting the exemption shall supply the council with any information reasonably necessary for the council to make the determinations required under division (C) of this section, including returns or reports filed pursuant to sections 5711.02, 5711.13, and 5727.08 of the Revised Code.

(D) Annually, the tax incentive review council shall review the compliance of each recipient of a tax exemption under Chapter 725. or 1728. or section 3735.67, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, or 5709.78 of the Revised Code with the nondiscriminatory hiring policies developed by the county, township, or municipal corporation under section 5709.832 of the Revised Code. Upon the request of the council, the recipient shall provide the council any information necessary to perform its review. On the basis of its review, the council may submit to the legislative authority written recommendations for enhancing compliance with the nondiscriminatory hiring policies.

(E) A legislative authority that receives from a tax incentive review council written recommendations under division (C)(1) or (D) of this section shall, within sixty days after receipt, hold a meeting and vote to accept, reject, or modify all or any portion of the recommendations.

(F) A tax incentive review council may request from the recipient of a tax exemption under Chapter 725. or 1728. or section 3735.67, 5709.28, 5709.40, 5709.41, 5709.62, 5709.63, 5709.632, 5709.73, or 5709.78 of the Revised Code any information reasonably necessary for the council to perform its review under this section. The request shall be in writing and shall be sent to the recipient by certified mail. Within ten days after receipt of the request, the recipient shall provide to the council the information requested.

Effective Date: 03-11-2004; 05-18-2005



Section 5709.86 - Exemption for abandoned school property.

(A) As used in this section:

(1) "Abandoned school property" means improvements to a parcel of land, the parcel on which such improvements are situated, and adjacent parcels owned, or owned prior to a declaration under this section, by a school district, county, township, or municipal corporation that have been used for school purposes for not less than ten years but that are not currently used for school purposes.

(2) "Qualified tangible personal property" means tangible personal property used in business in or upon abandoned school property by a person to which abandoned school property is sold or leased.

(3) "Legislative authority" means the board of education of a school district, the board of commissioners of a county, the board of trustees of a township, or the legislative authority of a municipal corporation that owns, or owned prior to a declaration under this section, abandoned school property.

(B) A legislative authority, by resolution or ordinance adopted by a majority of the membership thereof, may declare abandoned school property or qualified tangible personal property, or both, as being used for the public purpose of restoring unused public property to productive use. The legislative authority thereafter may sell or lease such abandoned school property to any person. Abandoned school property and qualified tangible personal property declared to be used for a public purpose under this section are exempted from taxation for the number of years specified in the resolution or ordinance, not to exceed ten years from the day the property is purchased from the legislative authority, or, if the property is leased by the legislative authority, from the day the lease agreement takes effect. If only a portion of abandoned school property is purchased or leased, the exemption from taxation for the portion not purchased or leased does not commence until the day that portion is purchased or the day the lease agreement for that portion of the property takes effect.

The legislative authority making a declaration under this section shall certify a copy of the resolution or ordinance to the tax commissioner and to the county auditor of each county within which the abandoned school property is situated. The legislative authority or the person purchasing abandoned school property shall file applications for exemption for the abandoned school property and qualified tangible personal property in the manner prescribed by law.

Effective Date: 07-22-1994



Section 5709.87 - Exempting increase in assessed value of realty cleaned of contamination.

(A) As used in this section:

(1) "Improvement," "building," "fixture," and "structure" have the same meanings as in section 5701.02 of the Revised Code.

(2) "Applicable standards," "property," "remedy," and "remedial activities" have the same meanings as in section 3746.01 of the Revised Code.

(B) The director of environmental protection, after issuing a covenant not to sue for property under section 3746.12 of the Revised Code and determining that remedies or remedial activities have commenced or been completed at that property to the satisfaction of the director, shall certify to the tax commissioner and to the director of development that such a covenant has been issued and such remedies or remedial activities have occurred at that property. The certification shall be in such form as is agreed upon by the directors of environmental protection and development and the tax commissioner and shall include a description of the property in sufficient detail for the tax commissioner and director of development to determine the boundaries of the property entitled to exemption from taxation under this section.

(C)

(1)

(a) Upon receipt by the tax commissioner of a certification for property under division (B) of this section, the commissioner shall issue an order granting an exemption from real property taxation of the increase in the assessed value of land constituting property that is described in the certification, and of the increase in the assessed value of improvements, buildings, fixtures, and structures situated on that land at the time the order is issued as indicated on the current tax lists. The exemption shall commence on the first day of the tax year including the day on which the order is issued and shall end on the last day of the tenth tax year after issuance of the order. The order shall include a description of the property and the tax years for which the property is to be exempted from taxation. The commissioner shall send copies of the exemption order to the owner of record of the property to which the exemption applies and to the county auditor of each county in which any portion of that property is located.

(b) Within sixty days after receiving the commissioner's order, the owner of record of the property may notify the commissioner in writing that the owner does not want the exemption from real property taxation provided under division (C)(1) of this section to apply. Upon receiving such a notification from the property owner of record, the commissioner shall issue a subsequent order rescinding the previously granted exemption.

(2) The director of development shall maintain a record of certifications received under this section for purposes of section 5709.88 of the Revised Code.

(D) Any sale or other transfer of the property does not affect an exemption granted under division (C) of this section. The exemption shall continue in effect thereafter for the full period stated in the exemption order.

(E) If at any time the director revokes a covenant not to sue under Chapter 3746. of the Revised Code and rules adopted under it for property concerning which the commissioner has issued an exemption order under division (C) of this section, the director shall so notify the commissioner and the legislative authority of the municipal corporation and county in which the property is located. The commissioner immediately shall rescind the exemption order and shall so notify the owner of record of the property and the county auditor of each county in which any portion of the property is located.

Upon revocation of the covenant not to sue, the owner of record shall pay the amount of taxes that would have been charged against the property had the property not been exempted from taxation for the period beginning with commencement of the exemption and ending with the date of revocation of the covenant not to sue. The county auditor shall return the property to the tax list and enter on the tax list the amount so payable as current taxes charged against the property. Taxes required to be paid pursuant to this section are payable in full on the first succeeding day on which the first one-half of taxes is required to be paid under section 323.12 of the Revised Code. If such taxes are not paid in full when due, a penalty shall be charged, and interest shall accrue on those taxes, as provided in section 323.121 of the Revised Code. In cases of underpayment or nonpayment, the deficiency shall be collected as otherwise provided for the collection of delinquent real property taxes.

Effective Date: 09-28-1994; 2006 HB699 03-29-2007



Section 5709.88 - Tax incentives to promote employment and improve economic climate.

(A) As used in sections 5709.88 through 5709.883 of the Revised Code:

(1) "Enterprise," "expand," "renovate," "project," "project site," "position," "full-time employee," "first used in business," and "making retail sales" have the same meanings as in section 5709.61 of the Revised Code.

(2) "Property," "remedy," and "remedial activities" have the same meanings as in section 3746.01 of the Revised Code.

(3) "Facility" means an enterprise's place of business, including land constituting property that is described in a certification under division (B) of section 5709.87 of the Revised Code, and buildings, improvements, fixtures, structures, machinery, equipment, and other materials, except inventory, used in business and situated on such land. "Facility" does not include any portion of an enterprise's place of business used primarily for making retail sales unless the place of business is located in an impacted city as defined in section 1728.01 of the Revised Code.

(4) "New employee" means a full-time employee first employed by an enterprise at a facility that is a project site after the enterprise enters into an agreement under division (D) of this section.

(5) "Remediate" means to make expenditures for remedies or remedial activities equal to at least ten per cent of the true value in money of the land, buildings, improvements, structures, and fixtures constituting a facility as determined for purposes of property taxation immediately prior to formal approval of an agreement under division (D) of this section.

(6) "Occupy" means to make expenditures to alter or repair a vacant facility equal to at least twenty per cent of the market value of the facility prior to such expenditures, as determined for the purposes of local property taxation.

(7) "Vacant facility" means a facility that has been vacant for at least ninety days immediately preceding the date on which an agreement is entered into under division (D) of this section.

(B) The legislative authority of any county or municipal corporation within which is located property that is the subject of a certification under division (B) of section 5709.87 of the Revised Code may enter into an agreement with an enterprise under division (D) of this section, provided that the legislative authority of a county may enter into such agreements with respect only to property located within the unincorporated territory of the county. Prior to entering into such an agreement, the legislative authority shall petition the director of development for the director's confirmation that the property is the subject of such a certification, and the director, within thirty days after receipt of such a petition, shall confirm whether such a certification has been issued. The petition shall be accompanied by a description of the property in the form and manner prescribed by the director.

(C) Any enterprise that wishes to enter into an agreement with a legislative authority under division (D) of this section shall submit a proposal to the legislative authority on a form prescribed by the director of development together with the application fee established under section 5709.882 of the Revised Code. The form shall require the following information:

(1) An estimate of the number of new employees whom the enterprise intends to hire, or of the number of employees whom the enterprise intends to retain, at a facility that is a project site, and an estimate of the amount of payroll of the enterprise attributable to these employees;

(2) An estimate of the amount to be invested by the enterprise to establish, expand, renovate, or occupy a facility, including investment in new buildings, additions or improvements to existing buildings, machinery, equipment, furniture, fixtures, and inventory;

(3) A listing of the enterprise's current investment, if any, in a facility as of the date of the proposal's submission.

The enterprise shall review and update the listings required under this division to reflect material changes, and any agreement entered into under division (D) of this section shall set forth final estimates and listings as of the time the agreement is entered into. The legislative authority, on a separate form and at any time, may require any additional information necessary to determine whether an enterprise is in compliance with an agreement and to collect the information required to be reported under section 5709.882 of the Revised Code.

(D) Upon receipt and investigation of a proposal under division (C) of this section, if the legislative authority finds that the enterprise submitting the proposal is qualified by financial responsibility and business experience to create and preserve employment opportunities at the project site and improve the economic climate of the county or municipal corporation, the legislative authority, after complying with section 5709.83 of the Revised Code, may enter into, and formally shall approve, an agreement with the enterprise under which the enterprise agrees to remediate a facility and to spend an amount equal to at least two hundred fifty per cent of the true value in money of the land, buildings, improvements, structures, and fixtures constituting the facility, as determined for purposes of property taxation immediately prior to formal approval of the agreement, to establish, expand, renovate, or occupy a facility and hire new employees, or preserve employment opportunities for existing employees, in return for one or more of the following incentives:

(1) Exemption for a specified number of years, not to exceed ten, of a specified portion, up to one hundred per cent, of the assessed value of tangible personal property first used in business at the project site as a result of the agreement. An exemption granted pursuant to division (D)(1) of this section applies to inventory required to be listed pursuant to sections 5711.15 and 5711.16 of the Revised Code, except that, in the instance of an expansion or other situations in which an enterprise was in business at the facility prior to the effective date of the agreement, the inventory that is exempt is that amount or value of inventory in excess of the amount or value of inventory required to be listed in the personal property tax return of the enterprise in the return for the tax year in which the agreement is entered into.

(2) Exemption for a specified number of years, not to exceed ten, of a specified portion, up to one hundred per cent, of the increase, subsequent to formal approval of the agreement by the legislative authority, in the assessed valuation of buildings, improvements, structures, and fixtures constituting the project site;

(3) Provision for a specified number of years, not to exceed ten, of any optional services or assistance that the county or municipal corporation is authorized to provide with regard to the project site.

(E) All agreements entered into under this section shall be in the form prescribed under section 5709.881 of the Revised Code.

(F) Except as otherwise provided in this division, an agreement entered into under this section shall require that the enterprise pay an annual fee equal to the greater of one per cent of the dollar value of incentives offered under the agreement or five hundred dollars, provided that if the value of the incentives exceeds two hundred fifty thousand dollars, the fee shall not exceed two thousand five hundred dollars. The fee shall be payable to the legislative authority once per year for each year the agreement is effective on the days and in the form specified in the agreement. Fees paid shall be deposited in a special fund created for that purpose by the legislative authority and shall be used by the legislative authority exclusively for the purpose of complying with section 5709.882 of the Revised Code and by the tax incentive review council created under section 5709.883 of the Revised Code exclusively for the purposes of performing the duties prescribed under that section. The legislative authority may waive or reduce the amount of the fee charged against an enterprise, but such a waiver or reduction does not affect the obligations of the legislative authority or the tax incentive review council to comply with section 5709.882 or 5709.883 of the Revised Code.

(G) When an agreement is entered into under this section, the legislative authority authorizing the agreement shall forward a copy of the agreement to the director of development and to the tax commissioner within fifteen days after the agreement is entered into.

(H) After an agreement is entered into, the enterprise shall file with each personal property tax return required to be filed while the agreement is in effect, an informational return, on a form prescribed by the tax commissioner for that purpose, setting forth separately the property, and related costs and values, exempted from taxation under the agreement.

(I) The legislative authority may require the owner of record to pay the amount of taxes that, during the period beginning with the commencement of the exemption and ending with the date of revocation of the covenant not to sue under Chapter 3746. of the Revised Code, would have been charged against the property had the property not been exempted from taxation pursuant to an agreement entered into under this section. In the case of real property, the proper county auditor shall determine the taxable value of the property for each of the tax years for which the property had been exempted from taxation, and shall determine the amount of taxes that would have been charged against the property had the property been subject to taxation each of those years. The county treasurer shall issue a tax bill as otherwise required by law, and the taxes shall be payable in full on the first succeeding day on which the first one-half of taxes is required to be paid under section 323.12 of the Revised Code. If such real property taxes are not paid in full when due, a penalty shall be charged, and interest shall accrue on those taxes, as provided in section 323.121 of the Revised Code. In cases of underpayment or nonpayment, the deficiency shall be collected as otherwise provided for the collection of delinquent real property taxes.

In the case of tangible personal property, the tax commissioner shall determine the taxable value of the property for each of the tax years for which the property had been exempted from taxation on the basis of the informational return required to be filed under this section or any further assessment necessary to make such a determination, and certify that determination to the proper county auditor, who shall add the property to the proper tax lists and duplicates. Taxes shall be charged against such property at the rates charged for the respective years for which taxes are charged under this division. The county treasurer shall issue a tax bill as otherwise required by law, and the taxes shall be payable on the next succeeding date for the payment of current taxes. If the taxes are not paid in full when due, a penalty shall be charged, and interest shall accrue, as otherwise provided in sections 5719.03 and 5719.041 of the Revised Code. In cases of underpayment or nonpayment, the deficiency shall be collected as otherwise provided in Chapter 5719. of the Revised Code.

Effective Date: 09-28-1994



Section 5709.881 - Local agreements.

Each agreement entered into under section 5709.88 of the Revised Code shall be in writing and shall include all of the information and statements prescribed by this section. Agreements may include terms not prescribed by this section, but such terms shall in no way derogate from the information and statements prescribed by this section.

(A) Each agreement shall include the following information:

(1) The names of all parties to the agreement;

(2) A description of the investments to be made by the applicant enterprise or by another party at the facility whether or not the investments are exempted from taxation, including existing or new building size and the cost thereof; the value of machinery, equipment, furniture, and fixtures, including an itemization of the value of machinery, equipment, furniture, and fixtures used at another location in this state prior to the agreement and relocated or to be relocated from that location to the facility, and the value of machinery, equipment, furniture, and fixtures at the facility prior to the execution of the agreement that will not be exempted from taxation; the value of inventory at the facility, including an itemization of the value of inventory held at another location in this state prior to the agreement and relocated or to be relocated from that location to the facility, and the value of inventory held at the facility prior to the execution of the agreement that will not be exempted from taxation;

(3) The scheduled starting and completion dates of investments made in building, machinery, equipment, furniture, fixtures, and inventory;

(4) Estimates of the number of employee positions to be created each year of the agreement and of the number of employee positions retained by the applicant enterprise due to the project, itemized as to the number of full-time, part-time, permanent, and temporary positions;

(5) Estimates of the dollar amount of payroll attributable to the positions set forth in division (A)(4) of this section, similarly itemized;

(6) The number of employee positions, if any, at the project site and at any other location in the state at the time the agreement is executed, itemized as to the number of full-time, part-time, permanent, and temporary positions.

(B) Each agreement shall set forth the following information and incorporate the following statements:

(1) A description of real property to be exempted from taxation under the agreement, the percentage of the assessed valuation of the real property exempted from taxation, and the period for which the exemption is granted, accompanied by the statement: "The exemption commences the first year for which the real property would first be taxable were that property not exempted from taxation. No exemption shall commence after . . . . . . . (insert date) nor extend beyond . . . . . . . (insert date)." The tax commissioner shall adopt rules prescribing the form the description of such property shall assume in order to ensure that the property to be exempted from taxation under the agreement is distinguishable from property that is not to be exempted under that agreement.

(2) A description of tangible personal property to be exempted from taxation under the agreement, the percentage of the assessed value of the tangible personal property exempted from taxation, and the period for which the exemption is granted, accompanied by the statement: "The exemption commences the first year for which the tangible personal property would first be taxable were that property not exempted from taxation. No exemption shall commence after . . . . . . . (insert date) nor extend beyond . . . . . . . (insert date)." The tax commissioner shall adopt rules prescribing the form the description of such property shall assume in order to ensure that the property to be exempted from taxation under the agreement is distinguishable from property that is not to be exempted under that agreement.

(3) ". . . . . . . (insert name of enterprise) shall pay such real and tangible personal property taxes as are not exempted under this agreement and are charged against such property and shall file all tax reports and returns as required by law."

(4) ". . . . . . . (insert name of municipal corporation or county) shall perform such acts as are reasonably necessary or appropriate to effect, claim, reserve, and maintain exemptions from taxation granted under this agreement, including, without limitation, joining in the execution of all documentation and providing any necessary certificates required in connection with such exemptions."

(5) ". . . . . . . (insert name of enterprise) shall provide to the proper tax incentive review council any information reasonably required by the council to evaluate the enterprise's compliance with the agreement, including returns filed pursuant to section 5711.02 of the Ohio Revised Code if requested by the council."

(6) ". . . . . . . (insert name of enterprise) and . . . . . . . (insert name of municipal corporation or county) acknowledge that this agreement must be approved by formal action of the legislative authority of . . . . . . . (insert name of municipal corporation or county) as a condition for the agreement to take effect. This agreement takes effect upon such approval."

Effective Date: 09-28-1994



Section 5709.882 - Report of local agreements.

(A) On or before the thirty-first day of March each year, a municipal corporation or county that has entered into an agreement with an enterprise under section 5709.88 of the Revised Code shall submit to the directors of development services and environmental protection and the board of education of each school district of which a municipal corporation or county to which such an agreement applies is a part a report on all such agreements in effect during the preceding calendar year. The report shall include all of the following information:

(1) The number of enterprises that are subject to such agreements and the number of full-time employees subject to those agreements in the county or municipal corporation;

(2) The number of agreements approved and executed during the calendar year for which the report is submitted, the total number of agreements in effect on the thirty-first day of December of the preceding calendar year, the number of agreements that expired during the calendar year for which the report is submitted, and the number of agreements scheduled to expire during the calendar year in which the report is submitted. For each agreement that expired during the calendar year for which the report is submitted, the municipal corporation or county shall include the amount of taxes exempted and the estimated dollar value of any other incentives provided under the agreement.

(3) The number of agreements receiving compliance reviews by the tax incentive review council in the municipal corporation or county under section 5709.883 of the Revised Code during the calendar year for which the report is submitted, including all of the following information:

(a) The number of agreements the terms of which an enterprise has complied with, indicating separately for each such agreement the value of the real and personal property exempted pursuant to the agreement and a comparison of the stipulated and actual schedules for hiring new employees, for retaining existing employees, for the amount of payroll of the enterprise attributable to these employees, and for remediating and investing in establishing, expanding, renovating, or occupying a facility;

(b) The number of agreements the terms of which an enterprise has failed to comply with, indicating separately for each such agreement the value of the real and personal property exempted pursuant to the agreement and a comparison of the stipulated and actual schedules for hiring new employees, for retaining existing employees, for the amount of payroll of the enterprise attributable to these employees, and for remediating and investing in establishing, expanding, renovating, or occupying a facility;

(c) The number of agreements about which the tax incentive review council made recommendations to the legislative authority of the municipal corporation or county, and the number of such recommendations that have not been followed;

(d) The number of agreements rescinded during the calendar year for which the report is submitted.

(4) The number of enterprises that are subject to agreements and the number of new employees hired and existing employees retained by each such enterprise;

(5)

(a) The number of enterprises that are subject to agreements and that closed or reduced employment at any place of business within the state for the primary purpose of remediating and establishing, expanding, renovating, or occupying a facility, indicating separately for each such enterprise the political subdivision in which the enterprise closed or reduced employment at a place of business and the number of full-time employees transferred and retained by each such place of business;

(b) The number of enterprises that are subject to agreements and that closed or reduced employment at any place of business outside the state for the primary purpose of remediating and establishing, expanding, renovating, or occupying a facility.

(B) Upon the failure of a municipal corporation or county to comply with division (A) of this section, both of the following apply:

(1) Beginning on the first day of April of the calendar year in which the municipal corporation or county fails to comply with that division, the municipal corporation or county shall not enter into any agreements with an enterprise under section 5709.88 of the Revised Code until the municipal corporation or county has complied with division (A) of this section;

(2) On the first day of each ensuing calendar month until the municipal corporation or county complies with that division, the director of development services shall either order the proper county auditor to deduct from the next succeeding payment of taxes to the municipal corporation or county under section 321.31, 321.32, 321.33, or 321.34 of the Revised Code an amount equal to five hundred dollars for each calendar month the municipal corporation or county fails to comply with that division, or order the county auditor to deduct such an amount from the next succeeding payment to the municipal corporation or county from the undivided local government fund under section 5747.51 of the Revised Code. At the time such a payment is made, the county auditor shall comply with the director's order by issuing a warrant, drawn on the fund from which such money would have been paid, to the director of development services, who shall deposit the warrant into the contaminated sites development program administration fund created in division (C) of this section.

(C) The director, by rule, shall establish the state's application fee for applications submitted to a municipal corporation or county to enter into an agreement under section 5709.88 of the Revised Code. In establishing the amount of the fee, the director shall consider the state's cost of administering this section and section 5709.88 of the Revised Code. The director may change the amount of the fee at such times and in such increments as the director considers necessary. Any municipal corporation or county that receives an application shall collect the application fee and remit the fee for deposit in the state treasury to the credit of the contaminated sites development program administration fund, which is hereby created. Money credited to the fund shall be used by the development services agency to pay the costs of administering this section and section 5709.88 of the Revised Code.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 09-28-1994



Section 5709.883 - Tax incentive review council - cleanup of contamination.

(A) The legislative authority of a county or municipal corporation that grants an exemption from taxation under section 5709.88 of the Revised Code shall create a tax incentive review council unless the county has created such a council under section 5709.85 of the Revised Code. If a council has been created under that section, that council shall perform the functions prescribed by this section. A council created under this section shall consist of the following members:

(1) For a municipal corporation, the chief executive officer or that officer's designee; a member of the legislative authority of the municipal corporation, appointed by the president of the legislative authority or, if the chief executive officer of the municipal corporation is the president, appointed by the president pro tempore of the legislative authority; the county auditor or the county auditor's designee; the chief financial officer of the municipal corporation or that officer's designee; an individual appointed by the board of education of each city, local, exempted village, and joint vocational school district to which the instrument granting the exemption applies; and two members of the public appointed by the chief executive officer of the municipal corporation with the concurrence of the legislative authority. At least four members of the council shall be residents of the municipal corporation.

(2) For unincorporated areas of a county, three members appointed by the board of county commissioners; two members of each township to which the instrument granting the tax exemption applies, appointed by the board of township trustees of the respective townships; the county auditor or the county auditor's designee; and an individual appointed by the board of education of each city, local, exempted village, and joint vocational school district to which the instrument granting the tax exemption applies.

(B) The county auditor or the county auditor's designee shall serve as the chairperson of the council. The council shall meet at the call of the chairperson. At the first meeting of the council, the council shall select a vice-chairperson. Attendance by a majority of the members of the council constitutes a quorum to conduct the business of the council.

(C) Annually, the tax incentive review council shall review all agreements granting exemptions from property taxation under section 5709.88 of the Revised Code and any performance or audit reports required to be submitted pursuant to those agreements. With respect to each agreement, the council shall determine whether the owner of the exempted property has complied with the agreement, and may take into consideration any fluctuations in the business cycle unique to the owner's business. On the basis of that determination, on or before the first day of September of each year, the council shall submit to the legislative authority written recommendations for continuation, modification, or cancellation of the agreement.

Upon the request of a tax incentive review council, the county auditor and the legislative authority of the county or municipal corporation granting the exemption shall supply the council with any information reasonably necessary for the council to make the determinations required under this division, including returns or reports filed pursuant to sections 5711.02, 5711.13, and 5727.08 of the Revised Code.

(D) A legislative authority that receives from a tax incentive review council written recommendations under division (C) of this section shall, within sixty days after receipt, hold a meeting and vote to accept, reject, or modify all or any portion of the recommendations.

(E) A tax incentive review council may request from the recipient of a tax exemption under this section any information reasonably necessary for the council to perform its review under this section. The request shall be in writing and shall be sent to the recipient by certified mail. Within ten days after receipt of the request, the recipient shall provide to the council the information requested.

Effective Date: 03-11-2004



Section 5709.91 - Service payments in lieu of taxes.

Service payments in lieu of taxes required under sections 725.04, 5709.42, 5709.74, and 5709.79 of the Revised Code, minimum service payment obligations, and service charges in lieu of taxes required under sections 1728.11 and 1728.111 of the Revised Code, shall be treated in the same manner as taxes for all purposes of the lien described in section 323.11 of the Revised Code, including, but not limited to, the priority and enforcement of the lien and the collection of the service payments, minimum service payment obligations, or service charges secured by the lien. For the purposes of this section, a "minimum service payment obligation" is an obligation, including a contingent obligation, for a person to make a payment to a county, township, or municipal corporation to ensure sufficient funds to finance public infrastructure improvements or, if applicable, housing renovations, pursuant to an agreement between that person and the county, township, or municipal corporation for the purposes of sections 5709.40 to 5709.43, 5709.73 to 5709.75, or 5709.77 to 5709.81 of the Revised Code.

Effective Date: 06-09-2004; 05-06-2005



Section 5709.911 - Exemptions.

(A)

(1) A municipal corporation, township, or county that has enacted an ordinance or resolution under section 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code or that has entered into an agreement referred to in section 725.02 or 1728.07 of the Revised Code may file an application for exemption under those sections in the same manner as other real property tax exemptions, notwithstanding the indication in division (A) of section 5715.27 of the Revised Code that the owner of the property may file the application.

(2) Except as provided in division (B) of this section, if the application for exemption under section 725.02, 1728.10, 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code is filed by a municipal corporation, township, or county and more than one real property tax exemption applies by law to the property or a portion of the property, both of the following apply:

(a) An exemption granted under section 725.02, 1728.10, 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code shall be subordinate to an exemption with respect to the property or portion of the property granted under any other provision of the Revised Code.

(b) Neither service payments in lieu of taxes under section 725.04, 5709.42, 5709.74, or 5709.79 of the Revised Code, nor service charges in lieu of taxes under section 1728.11 or 1728.111 of the Revised Code, shall be required with respect to the property or portion of the property that is exempt from real property taxes under that other provision of the Revised Code during the effective period of the exemption.

(B)

(1) If the application for exemption under section 725.02, 1728.10, 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code is filed by the owner of the property or by a municipal corporation, township, or county with the owner's written consent attached to the application, and if more than one real property tax exemption applies by law to the property or a portion of the property, no other exemption shall be granted for the portion of the property already exempt under section 725.02, 1728.10, 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code unless the municipal corporation, township, or county that enacted the authorizing ordinance or resolution for the earlier exemption provides its duly authorized written consent to the subsequent exemption by means of a duly enacted ordinance or resolution.

(2) If the application for exemption under section 725.02, 1728.10, 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code is filed by a municipal corporation, township, or county and approved by the tax commissioner, if the owner of the property subsequently provides written consent to the exemption and the consent is filed with the tax commissioner, and if more than one real property tax exemption applies by law to the property or a portion of the property, no other exemption shall be granted for the portion of the property already exempt under section 725.02, 1728.10, 5709.40, 5709.41, 5709.73, or 5709.78 of the Revised Code unless the municipal corporation, township, or county that enacted the authorizing ordinance or resolution for the earlier exemption provides its duly authorized written consent to the subsequent exemption by means of a duly enacted ordinance or resolution.

(C)

(1) After the tax commissioner has approved or partially approved an application for exemption filed by or with the consent of a property owner under the circumstances described in division (B)(1) of this section, the municipal corporation, township, county, or property owner shall file a notice with the county recorder for the county in which the property is located that clearly identifies the property and the owner of the property and states that the property, regardless of future use or ownership, remains liable for any service payments or service charges required by the exemption until the terms of the exemption have been satisfied, unless the municipal corporation, township, or county consents to the subsequent exemption and relinquishes its right to collect the service payments or service charges as provided in division (B)(1) of this section. The county recorder's office shall charge a fee of fourteen dollars to record the notice, the proceeds of which shall be retained by the county.

(2) If a property owner subsequently provides written consent to an exemption under the circumstances described in division (B)(2) of this section, the municipal corporation, township, county, or property owner shall file notice with the county recorder for the county in which the property is located that clearly identifies the property and the owner of the property and states that the property, regardless of future use or ownership, remains liable for any service payments or service charges required by the exemption until the terms of the exemption have been satisfied, unless the municipal corporation, township, or county consents to the subsequent exemption and relinquishes its right to collect the service payments or service charges as provided in division (B)(2) of this section. The county recorder's office shall charge a fee of fourteen dollars to record the notice, the proceeds of which shall be retained by the county.

(D) Upon filing of the notice with the county recorder, the provisions of division (B) of this section are binding on all future owners of the property or portion of the property, regardless of how the property is used. Failure to file the notice with the county recorder relieves future owners of the property from the obligation to make service payments in lieu of taxes under section 725.04, 5709.42, 5709.74, or 5709.79 of the Revised Code or service charges in lieu of taxes under section 1728.11 or 1728.111 of the Revised Code, if the property or a portion of the property later qualifies for exemption under any other provision of the Revised Code. Failure to file the notice does not, however, relieve the owner of the property, at the time the application for exemption is filed, from making those payments or charges.

Effective Date: 06-09-2004



Section 5709.912 - Administrative rules.

The tax commissioner may, in accordance with section 5703.14 of the Revised Code, adopt rules to implement sections 5709.91 and 5709.911 of the Revised Code.

Effective Date: 06-09-2004



Section 5709.913 - Increases in assessed value of real property located within a municipal incentive district.

(A) As used in this section:

(1) "Base real property" means the land, structures and buildings, or portions of structures and buildings, that existed, and in the condition in which they existed, for the tax year in which the ordinance or resolution creating the incentive district referred to in division (B) of this section was enacted or adopted, as reflected in the exempt tax list or the general tax list and duplicate of real and public utility property.

(2) "Sexennial reappraisal and triennial update" means the reappraisal and update referred to in section 5715.24 of the Revised Code.

(B) This section applies to any parcel of real property that is located within an incentive district created by a municipal corporation or township under section 5709.40 or 5709.73 of the Revised Code and concerning which the municipal corporation or township applied for an exemption from taxation on behalf of the property owner under section 5709.911 of the Revised Code.

(C) Each time a county auditor's sexennial reappraisal or triennial update of the assessed value of a parcel of real property to which this section applies results in an increase in such assessed value, the county auditor shall determine the following amounts:

(1) The amount of the increase in assessed value that is attributable to the base real property;

(2) The amount determined under division (C)(1) of this section multiplied by the percentage of improvements in the incentive district to be exempted from taxation under section 5709.40 or 5709.73 of the Revised Code, as applicable;

(3) The product of the amount calculated under division (C)(2) of this section multiplied by the rate of the taxes levied by the county within the ten-mill limitation the proceeds of which are deposited in the county general fund;

(4) The product of the amount calculated under division (C)(3) of this section multiplied by one-half.

(D) For any tax year that the owner of a parcel of real property referred to in division (B) of this section is required to make service payments in lieu of taxes under section 5709.42 or 5709.74 of the Revised Code, a portion of the total amount of payments made for the year equal to the amount calculated under division (C)(4) of this section shall be distributed to the county treasury to the credit of the county general fund in lieu of distribution to the municipal public improvement tax increment equivalent fund or the township public improvement tax increment equivalent fund, as applicable. If the service payments for the year are paid in two installments, the required distribution to the county treasury also shall be made in two installments.

(E)

(1) Division (D) of this section does not apply if the municipal corporation or township enters into an agreement with the county that provides that such division does not apply. The agreement may provide for payments to the county by the municipal corporation or township.

(2) Upon entering into an agreement under division (E)(1) of this section, the municipal corporation or township shall provide written notice of it to the county auditor of the county that is a party to the agreement and the tax commissioner.

(F) With respect to a parcel of real property to which this section applies, the tax commissioner shall notify the county auditor of the county in which the parcel is located when a municipal corporation or township has applied for an exemption from taxation on behalf of the property owner and the exemption has been granted under section 5715.27 of the Revised Code.

Effective Date: 06-09-2004



Section 5709.914 - Increases in assessed value of real property located within a county incentive district.

(A) As used in this section:

(1) "Base real property" means the land, structures and buildings, or portions of structures and buildings, that existed, and in the condition in which they existed, for the tax year in which the resolution creating the incentive district referred to in division (B) of this section was adopted, as reflected in the exempt tax list or the general tax list and duplicate of real and public utility property.

(2) "Sexennial reappraisal and triennial update" means the reappraisal and update referred to in section 5715.24 of the Revised Code.

(B) This section applies to any parcel of real property that is located within an incentive district created by a county under section 5709.78 of the Revised Code and concerning which the county applied for an exemption from taxation on behalf of the property owner under section 5709.911 of the Revised Code.

(C) Each time a county auditor's sexennial reappraisal or triennial update of the assessed value of a parcel of real property to which this section applies results in an increase in such assessed value, the county auditor shall determine the following amounts:

(1) The amount of the increase in assessed value that is attributable to the base real property;

(2) The amount determined under division (C)(1) of this section multiplied by the percentage of improvements in the incentive district to be exempted from taxation under section 5709.78 of the Revised Code;

(3) The product of the amount calculated under division (C)(2) of this section multiplied by the rate of the taxes levied within the ten-mill limitation by the township in which the parcel is located the proceeds of which are deposited in the general fund of the township;

(4) The product of the amount calculated under division (C)(3) of this section multiplied by one-half.

(D) For any tax year that the owner of a parcel of real property referred to in division (B) of this section is required to make service payments in lieu of taxes under section 5709.79 of the Revised Code, a portion of the total amount of payments made for the year equal to the amount calculated under division (C)(4) of this section shall be distributed to the general fund of the township in which the parcel is located in lieu of distribution to the county redevelopment tax equivalent fund. If the service payments for the year are paid in two installments, the required distribution to the general fund of the township also shall be made in two installments.

(E)

(1) Division (D) of this section does not apply if the county enters into an agreement with the township that provides that such division does not apply. The agreement may provide for payments to the township by the county.

(2) Upon entering into an agreement under division (E)(1) of this section, the board of county commissioners of the county shall provide written notice of it to the county auditor and the tax commissioner.

(F) With respect to a parcel of real property to which this section applies, the tax commissioner shall notify the county auditor of the county in which the parcel is located when the county has applied for an exemption from taxation on behalf of the property owner and the exemption has been granted under section 5715.27 of the Revised Code.

Effective Date: 06-09-2004






Chapter 5711 - LISTING PERSONAL PROPERTY

Section 5711.01 - Listing personal property definitions.

As used in this chapter:

(A)

(1) "Taxable property" includes all the kinds of property mentioned in division (B) of section 5709.01 and section 5709.02 of the Revised Code, and also the amount or value as of the date of conversion of all taxable property converted into bonds or other securities not taxed on or after the first day of November in the year preceding the date of listing, and of all other taxable property converted into deposits after the date as of which deposits are required to be listed in such year, except in the usual course of the taxpayer's business, to the extent the taxpayer may hold or control such bonds, securities, or deposits on such day, without deduction for indebtedness created in the purchase of such bonds or securities from the taxpayer's credits. "Taxable property" does not include such investments and deposits as are taxable at the source as provided in sections 5725.01 to 5725.26 of the Revised Code, surrender values under policies of insurance, or any tangible personal property acquired from a public utility or interexchange telecommunications company as defined in section 5727.01 of the Revised Code and leased back to the public utility or interexchange telecommunications company pursuant to a sale and leaseback transaction as defined in division (I) of section 5727.01 of the Revised Code. For tax year 2007 and thereafter, "taxable property" of a telephone, telegraph, or interexchange telecommunications company, as defined in section 5727.01 of the Revised Code, includes property subject to such a sale and leaseback transaction.

(2) For tax year 2007 and thereafter, taxable property leased to a telephone, telegraph, or interexchange telecommunications company, as defined in section 5727.01 of the Revised Code, other than pursuant to a sale and leaseback transaction, shall be listed and assessed by the owner of the property as follows:

(a) If the property leased to such a company is not governed by division (C) of section 5711.22 of the Revised Code in tax years 2007 and 2008, it shall be listed and assessed at the percentage of true value in money required under division (G) of section 5711.22 of the Revised Code.

(b) All property leased to such a company in tax years 2009 and 2010 shall be listed and assessed at the percentage of true value in money required under division (H) of section 5711.22 of the Revised Code.

(3) For tax years 2009 and 2010, the lessor of property subject to division (A)(2) of this section shall have the true value of the property the lessor leases to a telephone, telegraph, or interexchange telecommunications company determined under divisions (A)(5) and (E) of section 5727.06 of the Revised Code.

(B) "Taxpayer" means any owner of taxable property, including property exempt under division (C) of section 5709.01 of the Revised Code, and includes every person residing in, or incorporated or organized by or under the laws of this state, or doing business in this state, or owning or having a beneficial interest in taxable personal property in this state and every fiduciary required by sections 5711.01 to 5711.36 of the Revised Code, to make a return for or on behalf of another. For tax year 2007 and thereafter, "taxpayer" includes telephone companies, telegraph companies, and interexchange telecommunications company as defined in section 5727.01 of the Revised Code. The tax commissioner may by rule define and designate the taxpayer, as to any taxable property which would not otherwise be required by this section to be returned; and any such rule shall be considered supplementary to the enumeration of kinds of taxpayers following:

(1) Individuals of full age and sound mind residing in this state;

(2) Partnerships, corporations, associations, and joint-stock companies, under whatever laws organized or existing, doing business or having taxable property in this state; and corporations incorporated by or organized under the laws of this state, wherever their actual business is conducted;

(3) Fiduciaries appointed by any court in this state or having title, possession, or custody of taxable personal property in this state or engaged in business in this state;

(4) Unincorporated mutual funds.

"Taxpayer" excludes all individuals, partnerships, corporations, associations, and joint-stock companies, their executors, administrators, and receivers who are defined in Title LVII of the Revised Code as financial institutions, dealers in intangibles, domestic insurance companies, or public utilities, except to the extent they may be required by sections 5711.01 to 5711.36 of the Revised Code, to make returns as fiduciaries, or by section 5725.26 of the Revised Code, to make returns of property leased, or held for the purpose of leasing, to others if the owner or lessor of the property acquired it for the sole purpose of leasing it to others or to the extent that property is taxable under section 5725.25 of the Revised Code.

(C) "Return" means the taxpayer's annual report of taxable property.

(D) "List" means the designation, in a return, of the description of taxable property, the valuation or amount thereof, the name of the owner, and the taxing district where assessable.

(E) "Taxing district" means, in the case of property assessable on the classified tax list and duplicate, a municipal corporation or the territory in a county outside the limits of all municipal corporations therein; in the case of property assessable on the general tax list and duplicate, a municipal corporation or township, or part thereof, in which the aggregate rate of taxation is uniform.

(F) "Assessor" includes the tax commissioner and the county auditor as deputy of the commissioner.

(G) "Fiduciary" includes executors, administrators, parents, guardians, receivers, assignees, official custodians, factors, bailees, lessees, agents, attorneys, and employees, but does not include trustees unless the sense so requires.

(H) "General tax list and duplicate" means the books or records containing the assessments of property subject to local tax levies.

(I) "Classified tax list and duplicate" means the books or records containing the assessments of property not subject to local tax levies.

(J) "Investment company" means any corporation, the shares of which are regularly offered for sale to the public, engaged solely in the business of investing and reinvesting funds in real property or investments, or holding or selling real property or investments for the purpose of realizing income or profit which is distributed to its shareholders. Investment company does not include any dealer in intangibles, as defined in section 5725.01 of the Revised Code.

(K) "Unincorporated mutual fund" means any partnership, each partner of which is a corporation, engaged solely in the business of investing and reinvesting funds in investments, or holding or selling investments for the purpose of realizing income or profit which is distributed to its partners and which is subject to Chapter 1707. of the Revised Code. An unincorporated mutual fund does not include any dealer in intangibles as defined in section 5725.01 of the Revised Code.

Effective Date: 12-22-1992; 06-30-2005; 03-30-2006; 2007 HB119 06-30-2007



Section 5711.02 - Annual returns - supplying of blanks.

Except as otherwise provided by section 5711.13 of the Revised Code, each year, beginning in tax year 2004, each taxpayer having taxable personal property with an aggregate taxable value in excess of ten thousand dollars shall make a return to the county auditor of each county in which any taxable property the taxpayer must return is required by this chapter to be listed. The taxpayer shall truly and correctly list on the return all taxable property so required to be listed, including property exempt under division (C)(3) of section 5709.01 of the Revised Code. Such returns shall be made on the blanks prescribed by the tax commissioner, which the county auditor shall supply at the auditor's office along with blanks of the kind required for the county supplemental return required by section 5711.131 of the Revised Code. The county auditor shall mail or distribute such blanks prior to the fifteenth day of February to all persons known to the auditor to be taxpayers and to all persons to whom the commissioner may direct blanks of either type to be mailed or distributed. The county auditor may place listing and county supplemental blanks at convenient places in the county. The failure of a taxpayer to receive or procure blanks shall not excuse the taxpayer from making any return or county supplemental return. The individual required to make the return shall furnish all statements and documents, give all information required, answer all questions asked on the required blanks, and subscribe to the truth and correctness of all matters contained therein.

Effective Date: 09-26-2003



Section 5711.03 - Listing of taxable property.

Except as provided in sections 5711.01 to 5711.36 of the Revised Code, all taxable property shall be listed as to ownership or control, valuation, and taxing districts as of the beginning of the first day of January, annually, except that taxable personal property and credits used in business shall be listed as of the close of business of the last day of December, annually, and deposits not taxed at the source shall be listed as of the day fixed by the tax commissioner for the listing of deposits taxed at the source pursuant to section 5725.05 of the Revised Code. The subsequent transfer of any taxable property shall not authorize any taxpayer to omit the same from his return nor the assessor to fail to assess the same in the manner required, although such return or assessment is not made until after such transfer. When a person or taxpayer engages in business in this state on or after the first day of January, in any year, he shall list all his taxable property, except inventory, as to value, ownership and taxing districts as of the date he engages in business. In listing inventory as to ownership and taxing districts he shall list the probable average value intended to be used in business from the date he engages in business until the first day of January next thereafter. The valuation of all property, including average inventory, to be returned for taxation shall be determined by multiplying the value, or average value of such property by a fraction whose numerator is the number of full months engaged in business during the year of engaging in business, and whose denominator is twelve, unless he shows the assessor, under oath, and by producing a copy of the return or assessment, that the same property has been listed or assessed for taxation for said year in this state.

Effective Date: 09-27-1983



Section 5711.04 - Time for making returns.

(A) Except as otherwise provided in division (B) of the section, returns shall be made, annually, between the fifteenth day of February and the thirtieth day of April. Upon verified application of any taxpayer, and for good cause shown, the county auditor may extend the time within which such taxpayer may make a return to the fifteenth day of June. If the county auditor fails to allow, in whole, a timely application of the taxpayer for an extension of time for filing a return, the taxpayer, upon payment on or before the thirtieth day of April of an amount equal to one-half of the taxpayer's tax for the next preceding year, shall make a return on or before the fifteenth day of June.

(B) When a taxpayer first engages in business in this state after the first day of January in any year, the taxpayer shall make a return within ninety days of commencing such business. Upon verified application of the taxpayer, and for good cause shown, the county auditor may extend the time within which the taxpayer may make the return for a further specified period not exceeding forty-five days.

(C) The county auditor shall certify any extension of time acquired by the taxpayer to the tax commissioner, and the commissioner shall have the same power as to a taxpayer who is required to make return to the commissioner.

Effective Date: 09-29-2000



Section 5711.05 - Returns of taxable property - fiduciary returns.

As used in this section, "legal disability" has the same meaning as in section 2131.02 of the Revised Code.

Each person shall return all the taxable property of which the person is the owner, except property required by this section or the regulations of the tax commissioner to be returned for the person by a fiduciary; but this section does not authorize any person to omit from the person's return of taxable property the person's interest in investments and other taxable intangible property yielding income owned or held for the person's benefit by a fiduciary and not taxed at the source, or other taxable property so owned or held by a nonresident fiduciary. The return of all the taxable property of a corporation shall be made by the president, a vice-president, or the secretary and by the principal accounting officer, that of a partnership, by a partner, and that of an association, by the managing agent in this state.

All taxable property belonging to the persons named or indicated shall be returned by the fiduciaries named, as follows:

(A) That of a ward, by the ward's guardian;

(B) That of a person under a legal disability having no guardian, by the person's father, if living, if not, by the person's mother, if living, and if neither father nor mother is living, by the person having such property in charge;

(C) That of an estate of a deceased person, by the deceased person's executor, administrator, or personal representative;

(D) That of persons whose assets are in the hands of receivers, assignees for the benefit of creditors, trustees in bankruptcy, or official custodians, by such receivers, assignees, trustees in bankruptcy, or official custodians.

Personal property used in business and taxable property of a nonresident used in and arising out of a business transacted for the nonresident or on the nonresident's behalf in any of the cases mentioned in section 5709.03 of the Revised Code, in the possession or custody of any agent, factor, bailee, or other similar fiduciary, shall be returned by such fiduciary, except as is provided by regulation of the commissioner; but as to such property in the possession, custody, or legal ownership of a trustee the next succeeding paragraph of this section shall be exclusive; provided that a warehouseperson shall not be required to return for taxation personal property consigned to the warehouseperson for the sole purpose of being stored or forwarded, if such warehouseperson has no interest in such property other than a warehouseperson's lien, or any profit to be derived from its sale.

All the taxable property, except investments and other taxable intangible property yielding income, of a person for whose benefit property is held in trust shall be returned by the trustee, and if any beneficiary of such a trust is a person under a legal disability residing in this state, and for whom there is no other fiduciary in this state, the commissioner may require such a trustee to return also the investments and other taxable intangible property yielding income held for the benefit of any such beneficiary and not taxed at the source.

All returns made as fiduciaries' returns shall be separate from the fiduciary's return as an individual, firm, association, or corporation and shall set forth the names of all persons toward whom the relation of fiduciary is borne or on whose behalf the returns are made, together with the capacity in which the fiduciary so acts for each of such persons.

The commissioner may adopt and promulgate regulations covering the making of returns not inconsistent with this section or sections 5711.01 to 5711.36 of the Revised Code, so that all property taxable in this state shall be returned for taxation.

Effective Date: 01-10-1961; 2007 HB53 08-07-2007; 2008 SB157 05-14-2008



Section 5711.06 - Listing of transferred investments.

A taxpayer who during the calendar year has transferred investments to the trustee of a trust fund shall list the investments transferred as to ownership and taxing district as of the date of such transfer, and as to valuation or income yield as of such first day of January; in listing such income yield, such taxpayers may deduct therefrom such portion of the income yield of the equitable interest in such trust fund as is represented by the income received during such year by such trustee from the investments transferred.

Effective Date: 10-01-1953



Section 5711.07 - Proper taxing district for listing property.

Personal property used in business shall be listed and assessed in the taxing district in which such business is carried on. If such business is carried on in more than one taxing district in the same county, the return shall set forth the amount of the property used therein which is situated in each taxing district in such county, and the value of all the personal property used in business shall be apportioned to and assessed in each of such taxing districts in proportion to the value of the personal property situated therein. Domestic animals not used in business shall be listed and assessed in the taxing district where kept. Ships, vessels, boats, and aircraft, and shares and interests therein, shall be listed and assessed in the taxing district in which the owner resides. All other taxable property shall be listed and assessed in the municipal corporation in which the owner resides, or, if the owner resides outside a municipal corporation, then in the county in which the owner resides except as provided in sections 5711.01 to 5711.36 of the Revised Code. Whenever, under such sections, taxable property required by this section to be listed and assessed in the taxing district or county in which the owner resides is required to be listed by a fiduciary, such property shall be listed and assessed by such fiduciary in the taxing district or county in which such fiduciary resides, or, in the case of joint fiduciaries, in which either such fiduciary resides; but such property belonging to the estate of a deceased resident of this state shall be listed and assessed in the taxing district or county in which the deceased resident resided at the time of death, regardless of the residence of the deceased resident's executors, administrators, or personal representatives, and such property belonging to a ward, minor, incompetent person, or beneficiary of a trust residing in this state, title, custody, or possession of which is vested in a nonresident fiduciary, shall be listed and assessed in the taxing district or county in which such ward, minor, incompetent person, or beneficiary resides.

As used in this section, "incompetent person" means a person who is so mentally impaired as a result of a mental or physical illness or disability, or mental retardation, or as a result of chronic substance abuse, that the person is incapable of taking proper care of the person's self or property or fails to provide for the person's family or other persons for whom the person is charged by law to provide.

Effective Date: 01-10-1961; 2007 HB53 08-07-2007; 2008 SB157 05-14-2008



Section 5711.08 - [Repealed].

Effective Date: 07-07-1955



Section 5711.09 - Powers and duties of tax commissioner - contents of return.

The tax commissioner shall administer sections 5711.01 to 5711.36 of the Revised Code, which are laws which he is required to administer within the meaning of sections 5703.19 to 5703.37, 5703.39, 5703.41, and 5703.45 of the Revised Code. He may adopt and promulgate rules not inconsistent with sections 5711.01 to 5711.36 of the Revised Code, so that all taxable property shall be listed and assessed for taxation. The commissioner shall prescribe the forms of all blank returns consistently with such sections, and no return shall be made or accepted except on the proper prescribed form. Such rules and the forms prescribed may be varied to meet differing local conditions in the counties, but in prescribing such forms the commissioner shall be governed by the following requirements:

(A) No taxpayer shall be required to make more than one return in the same capacity in any one county, but the commissioner may authorize any taxpayer or class of taxpayers to make separate returns for each taxing district within the county.

(B) The listing shall be so arranged as to exhibit clearly the property assessable in each taxing district, and the property assessable on the general tax list and duplicate and on the classified tax list and duplicate.

(C) Questions shall be included which shall elicit a full disclosure of all taxable property of the taxpayer and information relevant to changes in the value of any real estate owned or occupied by him.

(D) All forms of returns required to be made to the county auditor shall have printed, stamped, or written thereon the rates of taxation of property on the general tax list and duplicate in each taxing district in the county, and the day of listing deposits as fixed by the commissioner pursuant to section 5725.05 of the Revised Code.

The enumeration in sections 5711.01 to 5711.36 of the Revised Code, of facts required to be stated in a return, and questions required to be asked, is not exclusive, but the commissioner may propound any other question in the forms of returns prescribed by him, the answer to which is relevant and material for the purpose of enabling the commissioner, pursuant to Title LVII [57] of the Revised Code, to assess the taxable property of the taxpayer making the return, or that of any other taxpayer, or to administer any of the laws relating to taxation. Each question so propounded shall be answered specifically, and no return shall be accepted by the county auditor until full disclosure has been made as required by such blanks.

Effective Date: 09-27-1983



Section 5711.10 - Option to file verified federal income tax return.

If a taxpayer so elects, he may, under uniform regulations prescribed by the tax commissioner, in lieu of listing his investments yielding income as prescribed in sections 5711.01 to 5711.36, inclusive, of the Revised Code, file with his return a verified summary of his federal income tax return for the last preceding taxable year, if such taxable year was a full year of twelve months, itemized and analyzed in such manner as the commissioner may by such regulations prescribe, together with a statement as to the aggregate amount of income received by him during such taxable year derived from investments taxable under such sections, the income from which is not required to be reported for federal income tax purposes. For purposes of this section, income does not include distributions by an investment company of a gain it realizes on the sale of real property or investments. In such case the aggregate amount of income of the taxpayer from investments of the classes taxable under such sections may be included in the taxpayer's return without specification as to the sources thereof, and shall be taken as the assessment of his investments yielding income, in lieu of the assessment thereof as otherwise prescribed, unless the commissioner finds that such federal income tax return or summary thereof has been improperly made out, in which event the com-missioner shall assess such investments on the basis on which the income therefrom should have been reported for federal income purposes, and set forth on the summary thereof, or on the basis on which such investments would be required to be listed and assessed under such sections if the election authorized by this section were not made. If a taxpayer making the election provided in this section is required under section 5711.22 of the Revised Code to list as unproductive investments shares which were not outstanding for the full calendar year next preceding the listing date, he shall deduct from the aggregate amount of his income from investments any income received by him during such calendar year on such shares and on any investments exchanged for or converted to such shares. The commissioner may require that with every return listing investments, the taxpayer shall file a copy of his federal income tax return for the next preceding taxable year, or portions thereof, showing income received by him from investments of the classes taxable under such sections during such year either directly or through fiduciaries. No document authorized or required by this section to be filed with returns of taxable property shall be deemed a public document or record, but shall be a confidential document for the use of the department of taxation only in assessing taxable property; and to that end all such documents filed by a taxpayer shall be enclosed in a sealed envelope or other sealed package addressed to the commissioner which shall not be opened by any person other than the commissioner or his authorized agent, assistant, or employee. The county auditor shall on demand furnish such envelopes or packages of dimensions prescribed by the commissioner.

The commissioner may adopt regulations to govern the use of the basis of listing authorized by this section, but a taxpayer who, after January 1, 1960, avails himself of the option authorized by this section shall thereafter use that basis for a period of not less than three years in listing his investments yielding income. Thereafter, for good cause shown, the commissioner may authorize the substitution of the basis otherwise prescribed by sections 5711.01 to 5711.36, inclusive, of the Revised Code.

Effective Date: 12-30-1972



Section 5711.101 - Tax commissioner may require financial statement or balance sheet - substitute listing date.

The tax commissioner may require that with every return listing personal property used in business or credits, the taxpayer shall file a financial statement or balance sheet of such business as of the close of business on the day next preceding the date of listing.

A taxpayer who is required to file a financial statement or balance sheet of his business pursuant to this section may be authorized or required by the commissioner to list his taxable property as of the close of business at the end of his fiscal year, instead of as of the day otherwise prescribed by section 5711.03 of the Revised Code. The commissioner may adopt regulations to govern the use of the basis of listing authorized by this section, but a taxpayer who is authorized or permitted to list taxable property as of a day other than that prescribed by section 5711.03 of the Revised Code, shall thereafter use the same basis unless the commissioner, for good cause shown, authorizes the substitution of another fiscal year, or, unless the commissioner requires or, upon application of the taxpayer, authorizes, the substitution of another listing date to insure that property subject to taxation under the provisions of section 5709.01 or 5709.02 of the Revised Code, and acquired by means of purchase, merger, or reorganization, involving an entire plant, a facility, or a division, shall not be excluded from taxation for a year or taxed more than once in a year. In the case of such acquisition the commissioner shall require or authorize a substitute listing date only for such acquired property and only for one year.

No document authorized or required by this section to be filed with returns of taxable property shall be deemed a public document or record, but shall be a confidential document for the use of the department of taxation only in assessing taxable property.

Effective Date: 06-13-1975



Section 5711.11 - Certain returns shall be made in duplicate - county auditor to assess property - returns are confidential.

Returns listing personal property used in business or credits shall be made in duplicate. One copy of each return so made shall be retained by the county auditor and the other copy shall be for the use of the tax commissioner. As to all taxable property shown in all other returns required by sections 5711.01 to 5711.36 of the Revised Code, to be made to the auditor, the auditor shall, as deputy of the commissioner, act as assessor of such taxable property for the purpose of the preliminary assessment thereof, but the commissioner may by order require the auditor to make and transmit to him a copy of a particularly designated return. The auditor shall stamp the date of the making of the return upon each return and copy. Neither the returns nor the copies of returns shall be open to public inspection. The commissioner may require auditors to furnish such statistics and other information as the commissioner may order.

Effective Date: 07-01-1983



Section 5711.12 - [Repealed].

Effective Date: 09-30-1955



Section 5711.13 - Taxpayer shall make combined return - assessment - certification to treasurer of state.

Beginning in tax year 2004, each taxpayer having taxable property with an aggregate taxable value in excess of ten thousand dollars and required to be listed in more than one county shall make a combined return to the tax commissioner listing all its taxable property in this state, in conformity with sections 5711.01 to 5711.36 of the Revised Code, including property exempt under division (C)(3) of section 5709.01 of the Revised Code, but the taxpayer shall not assign property of the kinds mentioned in section 5709.02 of the Revised Code to any particular taxing district or county. The tax commissioner shall assess the personal property of such taxpayer in the several taxing districts in which it is required to be assessed under sections 5711.01 to 5711.36 of the Revised Code, and shall issue assessment certificates therefor to the proper county auditors at the time and in the manner required by section 5711.25 of the Revised Code. All other property of such taxpayer required to be so listed shall be entered on the intangible property tax list in the office of the treasurer of state, and shall be subject to taxation under section 5707.03 of the Revised Code. The commissioner shall assess all other property of each such taxpayer and, on or before the second Monday of August annually, shall certify the total value or amount of each kind thereof to the treasurer of state, who shall enter the value or amount on the intangible property tax list in the treasurer of state's office in the manner provided in sections 5725.01 to 5725.26 of the Revised Code. Sections 5711.01 to 5711.36 of the Revised Code shall apply to and govern such taxpayer, its proper officers and representatives, the commissioner, and the county auditor as to all proceedings in the assessment of the property of such taxpayer.

Effective Date: 09-26-2003



Section 5711.131 - County supplemental return.

A taxpayer required under section 5711.13 of the Revised Code to file a combined return with the tax commissioner shall, at the time such return is filed, file a county supplemental return with the county auditor of each county in which:

(A) The taxable value of that taxpayer's tangible personal property within any taxing district of the county has increased or decreased in excess of five hundred thousand dollars from that reported by that taxpayer in such taxing district for the preceding tax year; or

(B) The taxpayer, with its return, filed a claim for deduction from book value as provided by section 5711.18 of the Revised Code that would reduce the taxable value in any taxing district in the county by five hundred thousand dollars or more.

The supplemental return shall contain such summary of taxable values as the commissioner by rule requires to enable the county auditor to determine by the first day of July, the increase or decrease in taxable value in each such taxing district in the county for the current tax year. On or before the tenth day of July of each year, the county auditor shall certify to the fiscal officer of each taxing district for which a supplemental return is filed, the change in taxable value in the district in the current tax year as shown on the supplemental returns filed under this section.

Effective Date: 01-01-1985



Section 5711.14 - Consolidated returns for corporations - joint returns for husband and wife.

A corporation which owns or controls at least fifty-one percent of the common stock of another corporation may, under uniform regulations prescribed by the tax commissioner, make a consolidated return for the purpose of sections 5711.01 to 5711.36, inclusive, of the Revised Code. In such case all the taxable property mentioned in section 5709.01 of the Revised Code, belonging to the corporation making the return and to each of its subsidiaries shall be listed and assessed in the name of the separate owners thereof; but the parent corporation making such return shall not be required to list any of its investments in the stocks, securities, and other obligations of its subsidiaries, and in computing the amount of taxable credits intercompany accounts shall be eliminated. The commissioner may adopt regulations to govern the use of consolidated returns authorized by this section, but a corporation which avails itself of the option permitted or authorized by this section shall thereafter continue to file consolidated returns until the parent corporation notifies the commissioner in writing, on or before the twentieth day of April of the year in which the return is due, that it does not intend to file a consolidated return for such year.

A husband and wife living together may, under uniform regulations prescribed by the commissioner, make a joint return for the purpose of sections 5711.01 to 5711.36, inclusive, of the Revised Code. In such case investments of either spouse in the obligations of the other shall not be required to be listed therein, and in computing the amount of taxable credits such obligations shall be eliminated.

Effective Date: 10-19-1959



Section 5711.15 - Valuation of merchandise offered for sale.

A merchant in estimating the value of the personal property held for sale in the course of his business shall take as the criterion the average value of such property, as provided in this section of the Revised Code, which he has had in his possession or under his control during the year ending on the day such property is listed for taxation, or the part of such year during which he was engaged in business. Such average shall be ascertained by taking the amount in value on hand, as nearly as possible, in each month of such year, in which he has been engaged in business, adding together such amounts, and dividing the aggregate amount by the number of months that he has been in business during such year.

As used in this section a "merchant" is a person who owns or has in possession or subject to his control personal property within this state with authority to sell it, which has been purchased either in or out of this state, with a view to being sold at an advanced price or profit, or which has been consigned to him from a place out of this state for the purpose of being sold at a place within this state.

Effective Date: 08-15-1957



Section 5711.16 - Listing of personal property by manufacturer - average value of articles.

(A) As used in this section:

(1) "Manufacturer" means a person who purchases, receives, or holds personal property for the purpose of adding to its value by manufacturing, refining, rectifying, or combining different materials with a view of making a gain or profit by so doing.

(2) "Manufacturing equipment" means machinery and equipment, and tools and implements, including any associated patterns, jigs, dies, drawings, and business fixtures, used at a manufacturing facility by a manufacturer, and includes any such property leased to the manufacturer. "Manufacturing equipment" excludes property used for general office purposes. Nothing in this division is to be construed to change the definition of personal property, as defined in section 5701.03 of the Revised Code.

(3) "Manufacturing facility" means a facility or portion of a facility used for manufacturing, mining, refining, rectifying, or combining different materials with a view of making a gain or profit by so doing. "Manufacturing facility" includes that portion of a facility used to store or transport raw materials, work-in-process, or finished goods inventory, for packaging, for research, or to test for quality control, as long as manufacturing, mining, refining, rectifying, or combining is also performed at the facility. "Manufacturing facility" does not include any portion of a facility used primarily for making retail sales.

(4) "Manufacturing inventory" means all articles purchased, received, or otherwise held for the purpose of being used, in whole or in part, in manufacturing, mining, combining, rectifying, or refining, and of all articles that were at any time manufactured or changed in any way by a manufacturer, either by mining, combining, rectifying, refining, or adding thereto.

(B) When a manufacturer is required to return a statement of the amount of the manufacturer's personal property used in business, the manufacturer shall include the average value, estimated as provided in this section, of manufacturing inventory that the manufacturer has had on hand during the year ending on the day the property is listed for taxation annually, or the part of such year during which the manufacturer was engaged in business. The manufacturer shall separately list finished products not kept or stored at the place of manufacture or at a warehouse in the same county.

The average value of such property shall be ascertained by taking the value of all property subject to be listed on the average basis, owned by the manufacturer on the last business day of each month the manufacturer was engaged in business during the year, adding the monthly values together, and dividing the result by the number of months the manufacturer was engaged in such business during the year. The result shall be the average value to be listed.

(C) A manufacturer also shall list all manufacturing equipment owned or used by the manufacturer.

Effective Date: 09-29-1999; 06-30-2005



Section 5711.17 - Separate listing of property by manufacturer.

All personal property used in business and belonging to a manufacturer, except that required to be listed on the average basis by section 5711.16 of the Revised Code, and that specifically mentioned in such section, shall be listed separately from the property of such manufacturer mentioned in said section.

Effective Date: 10-01-1953



Section 5711.18 - Valuation of accounts and personal property - procedure - income yield.

In the case of accounts receivable, the book value thereof less book reserves shall be listed and shall be taken as the true value thereof unless the assessor finds that such net book value is greater or less than the then true value of such accounts receivable in money. In the case of personal property used in business, the book value thereof less book depreciation at such time shall be listed, and such depreciated book value shall be taken as the true value of such property, unless the assessor finds that such depreciated book value is greater or less than the then true value of such property in money. Claim for any deduction from net book value of accounts receivable or depreciated book value of personal property must be made in writing by the taxpayer at the time of making the taxpayer's return; and when such return is made to the county auditor who is required by sections 5711.01 to 5711.36, inclusive, of the Revised Code, to transmit it to the tax commissioner for assessment, the auditor shall, as deputy of the commissioner, investigate such claim and shall enter thereon, or attach thereto, in such form as the commissioner prescribes, the auditor's findings and recommendations with respect thereto; when such return is made to the commissioner, such claim for deduction from depreciated book value of personal property shall be referred to the auditor, as such deputy, of each county in which the property affected thereby is listed for investigation and report.

Any change in the method of determining true value, as prescribed by the tax commissioner on a prospective basis, shall not be admissible in any judicial or administrative action or proceeding as evidence of value with regard to prior years' taxes. Information about the business, property, or transactions of any taxpayer obtained by the commissioner for the purpose of adopting or modifying any such method shall not be subject to discovery or disclosure.

Effective Date: 09-29-2000



Section 5711.19 - Determination of trust income - cash distribution.

The net income received by a trustee from the sources mentioned in section 5701.10 of the Revised Code shall be determined by deducting all expenses attributable solely to particular sources of gross non-taxable income from the income from such sources, and charging the excess of such expenses over the income from such sources, together with all other expenses and charges, to the taxable gross income from the sources mentioned in such section, provided that trustee fees shall be apportioned between gross taxable and non-taxable sources and charged thereto. If net income is accumulated otherwise than under the circumstances mentioned in section 5711.29 of the Revised Code, such accumulation, and the cash distribution of the remainder of such net income, shall be considered as made pro rata from each source of net income, ascertained as required by this section. Income shall be considered to be distributed in cash if it is withheld by the trustee contrary to the terms of a trust instrument or will or if it is applied by the trustee to the use of the taxpayer, or used by the trustee in paying premiums on policies of insurance on the taxpayer's life, or of which the taxpayer is a beneficiary. Income shall be considered to be distributed in cash, whether such payment or distribution is in cash, notes, debentures, bonds, or other property.

Effective Date: 10-04-1955



Section 5711.20 - [Repealed].

Effective Date: 06-18-1959



Section 5711.21 - Rules governing assessments.

(A) In assessing taxable property the assessor shall be governed by the rules of assessment prescribed by sections 5711.01 to 5711.36 of the Revised Code. Wherever any taxable property is required to be assessed at its true value in money or at any percentage of true value, the assessor shall be guided by the statements contained in the taxpayer's return and such other rules and evidence as will enable the assessor to arrive at such true value. Wherever the income yield of taxable property is required to be assessed, and the method of determining between income and return or distribution of principal, or that of allocating expenses in determining net income, or that of ascertaining the source from which partial distributions of income have been made is not expressly prescribed by sections 5711.01 to 5711.36 of the Revised Code, the assessor shall be guided by the statements contained in the taxpayer's return and such general rules as the tax commissioner adopts to enable the assessor to make such determination.

(B) For tax years before tax year 2009, the true value of the boilers, machinery, equipment, and any personal property used to generate or distribute the electricity shall be the sum of the following:

(1) The true value of the property as it would be determined under this chapter if none of the electricity were distributed to others multiplied by the per cent of the electricity generated in the preceding calendar year that was used by the person who generated it; plus

(2) The true value of the property that is production equipment as it would be determined for an electric company under section 5727.11 of the Revised Code multiplied by the per cent of the electricity generated in the preceding calendar year that was not used by the person who generated it; plus

(3) The true value of the property that is not production equipment as it would be determined for an electric company under section 5727.11 of the Revised Code multiplied by the per cent of the electricity generated in the preceding calendar year that was not used by the person who generated it.

(C) For tax years before tax year 2009, the true value of personal property leased to a public utility or interexchange telecommunications company as defined in section 5727.01 of the Revised Code and used by the utility or interexchange telecommunications company directly in the rendition of a public utility service as defined in division (P) of section 5739.01 of the Revised Code shall be determined in the same manner that the true value of such property is determined under section 5727.11 of the Revised Code if owned by the public utility or interexchange telecommunications company.

Effective Date: 12-31-1989; 06-30-2005



Section 5711.22 - Listing and rates of personal property tax.

(A) Deposits not taxed at the source shall be listed and assessed at their amount in dollars on the day they are required to be listed. Moneys shall be listed and assessed at the amount thereof in dollars on hand on the day that they are required to be listed. In listing investments, the amount of the income yield of each for the calendar year next preceding the date of listing shall, except as otherwise provided in this chapter, be stated in dollars and cents and the assessment thereof shall be at the amount of such income yield; but any property defined as investments in either division (A) or (B) of section 5701.06 of the Revised Code that has not been outstanding for the full calendar year next preceding the date of listing, except shares of stock of like kind as other shares of the same corporation outstanding for the full calendar year next preceding the date of listing, or which has yielded no income during such calendar year shall be listed and assessed as unproductive investments, at their true value in money on the day that such investments are required to be listed.

Credits and other taxable intangibles shall be listed and assessed at their true value in money on the day as of which the same are required to be listed.

Shares of stock of a bank holding company, as defined in Title 12 U.S.C.A., section 1841, that are required to be listed for taxation under this division and upon which dividends were paid during the year of their issuance, which dividends are subject to taxation under the provisions of Chapter 5747. of the Revised Code, shall be exempt from the intangibles tax for the year immediately succeeding their issuance. If such shares bear dividends the first calendar year after their issuance, which dividends are subject to taxation under the provisions of Chapter 5747. of the Revised Code, it shall be deemed that the nondelinquent intangible property tax pursuant to division (A) of section 5707.04 of the Revised Code was paid on those dividends paid that first calendar year after the issuance of the shares.

(B) For tax years before tax year 2009, boilers, machinery, equipment, and personal property the true value of which is determined under division (B) of section 5711.21 of the Revised Code shall be listed and assessed at an amount equal to the sum of the products determined under divisions (B)(1), (2), and (3) of this section:

(1) Multiply the portion of the true value determined under division (B)(1) of section 5711.21 of the Revised Code by the assessment rate for the tax year in division (G) of this section;

(2) Multiply the portion of the true value determined under division (B)(2) of section 5711.21 of the Revised Code by the assessment rate in section 5727.111 of the Revised Code that is applicable to the production equipment of an electric company;

(3) Multiply the portion of the true value determined under division (B)(3) of section 5711.21 of the Revised Code by the assessment rate in section 5727.111 of the Revised Code that is applicable to the property of an electric company that is not production equipment.

(C) For tax years before tax year 2009, personal property leased to a public utility or interexchange telecommunications company as defined in section 5727.01 of the Revised Code and used directly in the rendition of a public utility service as defined in division (P) of section 5739.01 of the Revised Code shall be listed and assessed at the same percentage of true value in money that such property is required to be assessed by section 5727.111 of the Revised Code if owned by the public utility or interexchange telecommunications company.

(D)

(1) Merchandise or an agricultural product shipped from outside this state and held in this state in a warehouse or a place of storage without further manufacturing or processing and for storage only and for shipment outside this state, but that does not qualify as "not used in business in this state" under division (B)(1) or (2) of section 5701.08 of the Revised Code, is nevertheless not used in business in this state for property tax purposes.

(2) Merchandise or an agricultural product owned by a qualified out-of-state person shipped from outside this state and held in this state in a public warehouse without further manufacturing or processing and for temporary storage only and for shipment inside this state, but that does not qualify as "not used in business in this state" under division (B)(1) or (2) of section 5701.08 of the Revised Code, is nevertheless not used in business in this state for property tax purposes.

(3) As used in division (D)(2) of this section:

(a) "Qualified out-of-state person" means a person that does not own, lease, or use property, other than merchandise or an agricultural product described in this division, in this state, and does not have employees, agents, or representatives in this state;

(b) "Public warehouse" means a warehouse in this state that is not subject to the control of or under the supervision of the owner of the merchandise or agricultural product stored in it, or staffed by the owner's employees, and from which the property is to be shipped inside this state.

(E) Personal property valued pursuant to section 5711.15 of the Revised Code and personal property required to be listed on the average basis by division (B) of section 5711.16 of the Revised Code, except property described in division (D) of this section, business fixtures, and furniture not held for sale in the course of business, shall be listed and assessed at twenty-three per cent of its true value in money for tax year 2005 and at the percentage of such true value specified in division (G) of this section for tax year 2006 and each tax year thereafter.

(F) All manufacturing equipment as defined in section 5711.16 of the Revised Code shall be listed and assessed at the following percentage of its true value in money:

(1) For all such property not previously used in business in this state by the owner thereof, or by related member or predecessor of the owner, other than as inventory, before January 1, 2005, zero per cent of true value;

(2) For all other such property, at the percentage of true value specified in division (G) of this section for tax year 2005 and each tax year thereafter.

(G) Unless otherwise provided by law, all other personal property used in business that has not been legally regarded as an improvement on land and considered in arriving at the value of the real property assessed for taxation shall be listed and assessed at the following percentages of true value in money:

(1) For tax year 2005, twenty-five per cent of true value;

(2) For tax year 2006, eighteen and three-fourths per cent of true value;

(3) For tax year 2007, twelve and one-half per cent of true value;

(4) For tax year 2008, six and one-fourth per cent of true value;

(5) For tax year 2009 and each tax year thereafter, zero per cent of true value.

(H)

(1) For tax year 2007 and thereafter, all personal property used by a telephone company, telegraph company, or interexchange telecommunications company shall be listed as provided in this chapter and assessed at the following percentages of true value in money:

(a) For tax year 2007, twenty per cent of true value;

(b) For tax year 2008, fifteen per cent of true value;

(c) For tax year 2009, ten per cent of true value;

(d) For tax year 2010, five per cent of true value;

(e) For tax year 2011 and each tax year thereafter, zero per cent of true value.

(2) The property owned by a telephone, telegraph, or telecommunications company shall be apportioned to each appropriate taxing district as provided in section 5727.15 of the Revised Code.

(I) During and after the tax year in which the assessment rate equals zero per cent, the property described in division (E), (F), (G), or (H) of this section shall not be listed for taxation.

(J) Divisions (E), (F), (G), and (H) of this section apply to the property of a person described in divisions (E)(3) , (4), and (5) of section 5751.01 of the Revised Code. Division (J) of this section does not prevent the application of the exemption of property from taxation under section 5725.25 or 5725.26 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-26-2003; 06-30-2005



Section 5711.221 - Report of invenstment income.

In listing investments of the kind defined in division (D) of section 5701.06 of the Revised Code, as of the date prescribed by section 5711.03 of the Revised Code, the amount of income yield of each such investment, during the fiscal or calendar year used by the trustee or fiduciary of each such investment shall be stated in dollars and cents and the assessment thereof shall be at the amount of such income yield. The tax commissioner may adopt and promulgate rules and regulations to govern the use of the basis of listing authorized by this section.

Effective Date: 07-21-1961



Section 5711.222 - [Repealed].

Effective Date: 06-13-1975



Section 5711.23 - Reclassified property assessable.

When it has been determined by a board of revision, the tax commissioner, the board of tax appeals, or a court that taxable property which has been listed and assessed for the purpose of taxation as real property for any year should not have been assessed as such, or when any taxable property previously listed and assessed as real property has been removed from the auditor's list of taxable real property or the real property tax list and duplicate, such property shall not be listed and assessed as personal property until the year succeeding that for which such determination was made, or the year succeeding that in which such removal occurred.

Effective Date: 10-01-1953



Section 5711.24 - Power of tax commissioner to assess taxable property - assessment certificate.

The tax commissioner shall assess all taxable property, except property listed in returns which the county auditor is required to assess as his deputy, and shall list and assess all such property which is not returned for taxation, and for that purpose shall have and exercise all powers vested in him by law for the purpose of administering any law which he is required to administer. The action of the assessor in assessing taxable property under sections 5711.01 to 5711.36, inclusive, of the Revised Code, shall be taken as to taxable property required to be listed in a return, whether listed or not, and whether such return has been made or not. Such action shall be evidenced by a preliminary or final assessment certificate in such form as the commissioner prescribes, and when issued by the commissioner it shall be under his official seal. The filing of a return with the county auditor pursuant to sections 5711.01 to 5711.36, inclusive, of the Revised Code, shall be deemed to be the preliminary assessment of the taxable property contained therein when entered on the proper duplicate by the county auditor. Each such certificate shall show in what taxing district in the county such property is assessable, as provided in sections 5711.01 to 5711.36, inclusive, of the Revised Code. Neither such certificate issued by the commissioner nor his action with respect thereto shall be required to be entered on the record of the proceedings of the commissioner, nor shall either be open to public inspection.

Effective Date: 08-18-1955



Section 5711.25 - Procedure in dealing with assessment certificates - final certificates.

On or before the second Monday of August, annually, the tax commissioner shall transmit to the county auditor of each county the preliminary assessment certificates pertaining to the auditor's county of taxpayers having taxable property in more than one county. The commissioner shall transmit to the auditor any amended assessment certificate issued by the commissioner, and the auditor shall transmit to the commissioner copies of all amended assessment certificates made and issued by the auditor. Each preliminary assessment certificate, and if amended such preliminary assessment certificate as last amended, shall become final on the second Monday of August of the second year after the filing of a return with the county auditor or after the certification of the preliminary assessment certificate, or sixty days after the certification of an amended assessment certificate which has been issued less than sixty days prior to such second Monday of August; unless prior to the expiration of said period or extended period one of the following occurred:

(A) A final assessment certificate as to the taxpayer represented thereby has been issued pursuant to section 5711.26 of the Revised Code;

(B) Such taxpayer in writing has waived such time limitation and consented to the issuance of the taxpayer's assessment certificate after the expiration of such time limitation, in which case the assessment certificate issued after the expiration of such time limitation, if an amended preliminary assessment certificate, shall become final sixty days after the mailing of the notice of such assessment if no petition for reassessment of the assessment has been filed pursuant to section 5711.31 of the Revised Code;

(C) A petition for reassessment of the assessment represented thereby has been filed pursuant to section 5711.31 of the Revised Code, in which event the filing of such petition shall waive such time limitation and be a consent to the issuance of the petitioner's final assessment certificate at the time, under the circumstances, and by the authority provided by any law relating to further administrative or judicial review of the assessment represented thereby; provided that in the event of the dismissal of such petition by the petitioner, the assessment shall become final as provided in this section as though no petition for reassessment had been filed. This section does not deprive any taxpayer who has not received the notice prescribed by section 5711.31 of the Revised Code at least sixty days prior to the expiration of such period of limitation of the right to file such petition for reassessment. This section shall apply to all assessments made and certified under sections 5711.01 to 5711.36, 5725.08, and 5725.16 of the Revised Code.

The assessment certificates and copies thereof mentioned in this section shall not be open to public inspection.

Effective Date: 09-29-2000



Section 5711.26 - Commissioner may make certain final assessments.

Except for taxable property concerning the assessment of which an appeal has been filed under section 5717.02 of the Revised Code, the tax commissioner may, within the time limitation in section 5711.25 of the Revised Code, and shall, upon application filed within such time limitation in accordance with the requirements of this section, finally assess the taxable property required to be returned by any taxpayer, financial institution, dealer in intangibles, or domestic insurance company as to which a preliminary or amended assessment has been made by or certified to a county treasurer or certified to the auditor of state or as to which the preliminary assessment is evidenced by a return filed with a county auditor for any prior year; and the commissioner may finally assess the taxable property of a taxpayer, financial institution, dealer in intangibles, or domestic insurance company who has failed to make a return to a county auditor or to the department of taxation in any such year. Application for final assessment shall be filed with the tax commissioner in person or by certified mail. If the application is filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal employee to whom the application is presented shall be treated as the date of filing. The application shall have attached thereto and incorporated therein by reference a true copy of the most recent preliminary or amended assessment, whether evidenced by certificate or return, to which correction is sought through the issuance of a final assessment certificate. The application shall also have attached thereto and incorporated therein by reference evidence establishing that the taxes, and any penalties and interest thereon, due on such preliminary or amended assessment have been paid. By filing such application within the time prescribed by section 5711.25 of the Revised Code, the taxpayer has waived such time limitation and consented to the issuance of his assessment certificate after the expiration of such time limitation.

For the purpose of issuing a final assessment the commissioner may utilize all facts or information he possesses, and shall certify in the manner prescribed by law a final assessment certificate in such form as the case may require, giving notice thereof by mail to the taxpayer, financial institution, dealer in intangibles, or domestic insurance company. Such final assessment certificate shall set forth, as to each year covered, the amount of the final assessment as to each class of property and the amount of the corresponding preliminary or last amended assessment. If no preliminary or amended assessment was made, the amount listed in the taxpayer's return for each such class of property shall be shown. If the amount of any final assessment of any such class for any year exceeds the amount of the preliminary or amended assessment of such class for such year, the difference shall be designated a "deficiency," and if no preliminary or amended assessment has been made, each item in the final assessment certificate shall be so designated. If the final assessment of any such class for any such year is less in amount than the preliminary or amended assessment thereof for such year, the difference shall be designated an "excess." The commissioner shall add to each such deficiency assessment the penalty provided by law, computed on the amount of such deficiency.

A copy of the final assessment certificate shall be transmitted to the treasurer of state or the proper county auditor, who shall make any corrections to his records and tax lists and duplicates required in accordance therewith and proceed as prescribed by section 5711.32 or 5725.22 of the Revised Code.

An appeal may be taken from any assessment authorized by this section to the board of tax appeals as provided by section 5717.02 of the Revised Code. When such an appeal is filed and the notice of appeal filed with the commissioner has attached thereto and incorporated therein by reference a true copy of any assessment authorized by this section as required by section 5717.02 of the Revised Code, the commissioner shall notify the treasurer of state or the auditor and treasurer of each county having any part of such assessment entered on the tax list or duplicate.

Upon the final determination of an appeal which may be taken from an assessment authorized by this section, the commissioner shall notify the treasurer of state or the proper county auditor of such final determination. The notification may be in the form of a corrected assessment certificate. Upon receipt of the notification, the treasurer of state or the county auditor shall make any corrections to his records and tax lists and duplicates required in accordance therewith and proceed as prescribed by section 5711.32 or 5725.22 of the Revised Code.

The assessment certificates mentioned in this section, and the copies thereof, shall not be open to public inspection.

Effective Date: 07-01-1985



Section 5711.27 - Penalty assessment for failure to make return or list or disclose all taxable property - personal liability of fiduciary.

No taxpayer shall fail to make a return within the time prescribed by law, or as extended pursuant to section 5711.04 of the Revised Code, nor fail to list in a return or disclose on an accompanying balance sheet or in other information filed with the return any item of taxable property the taxpayer is required to list in the return under sections 5711.01 to 5711.36 of the Revised Code.

If any taxpayer fails to make a timely return, or fails to list or disclose any item the taxpayer is required to return, the assessor shall add to the assessment of each class or item of taxable property the taxpayer failed to return, list, or disclose a penalty of up to fifty per cent of the assessment; but if such taxpayer makes, within sixty days after the expiration of the time prescribed by such sections, a return or an amended or supplementary return and lists therein or discloses on an accompanying balance sheet or in other information filed with the return all items of taxable property the taxpayer is required by such sections to list, and in all cases in which the taxpayer's only default is the failure to pay the amounts specified in section 5719.02 of the Revised Code within the time therein specified, such penalty shall be five per cent of the assessment, and, if the assessment certificate has been issued, an amended assessment certificate shall be issued and substituted therefor.

The penalty provided in this section may be abated in whole or in part by the assessor when it is shown that such failure is due to reasonable cause. The penalty assessment shall be entered on the proper tax list and duplicate, and taxes shall be levied thereon the same as on the assessment itself.

A fiduciary against whom a penalty assessment is made shall be personally liable for the amount of taxes levied in respect to such penalty assessment and any additional charge, and in case of fraud or intent to evade taxes, such fiduciary shall have no right of reimbursement against the property held by the fiduciary as such fiduciary nor against the person for whose benefit the same is held.

Effective Date: 09-26-2003



Section 5711.28 - Unreasonable accumulation of profits by corporation - accumulation of trust income - assessment by commissioner.

Whenever the assessor imposes a penalty prescribed by section 5711.27 or 5725.17 of the Revised Code, the assessor shall send notice of such penalty assessment to the taxpayer by mail. If the notice also reflects the assessment of any property not listed in or omitted from a return, or the assessment of any item or class of taxable property listed in a return by the taxpayer in excess of the value or amount thereof as so listed, or without allowing a claim duly made for deduction from the net book value of accounts receivable, or depreciated book value of personal property used in business, so listed, and the taxpayer objects to one or more of such corrections in addition to the penalty, the taxpayer shall proceed as prescribed by section 5711.31 of the Revised Code, but if no such correction is reflected in the notice, or if the taxpayer does not object to any such correction made, the taxpayer shall proceed as prescribed herein.

Within sixty days after the mailing of the notice of a penalty assessment prescribed by this section, the taxpayer may file with the tax commissioner, in person or by certified mail, a petition for abatement of such penalty assessment. If the petition is filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal employee to whom the petition is presented shall be treated as the date of filing. The petition shall have attached thereto and incorporated therein by reference a true copy of the notice of assessment complained of, but the failure to attach a copy of such notice and incorporate it by reference does not invalidate the petition. The petition shall also indicate that the taxpayer's only objection is to the assessed penalty and the reason for such objection.

Upon the filing of a petition for abatement of penalty, the commissioner shall notify the treasurer of state or the auditor and treasurer of each county having any part of the penalty assessment entered on the tax list or duplicate. The commissioner shall review the petition without the need for hearing. If it appears that the failure of the taxpayer to timely return or list as required under this chapter, or to file a complying report and pay tax under Chapter 5725. of the Revised Code, whichever the case may be, was due to reasonable cause and not willful neglect, the commissioner may abate in whole or in part the penalty assessment. The commissioner shall transmit a certificate of the commissioner's determination to the taxpayer, and if no appeal is taken therefrom as provided by law, or upon the final determination of an appeal which may be taken, the commissioner shall notify the treasurer of state or the proper county auditor of such final determination. If the final determination orders abatement of the penalty assessment, the notification may be in the form of an amended assessment certificate. Upon receipt of the notification, the treasurer of state or county auditor shall make any corrections to the treasurer's or auditor's records and tax lists and duplicates required in accordance therewith and proceed as prescribed by section 5711.32 or 5725.22 of the Revised Code.

The decision of the commissioner shall be final with respect to the percentage of penalty, if any, the commissioner finds appropriate , but neither the commissioner's decision nor a final judgment of the board of tax appeals or any court to which such final determination may be appealed shall finalize the assessment of such property.

Effective Date: 09-29-2000; 06-30-2005



Section 5711.29 - Unreasonable accumulation of profits by corporation - accumulation of trust income - assessment by commissioner.

If any corporation uses the rights and powers granted by its charter to prevent the assessment of the shares of its resident shareholders on the basis of income yield, as provided in sections 5711.01 to 5711.36 of the Revised Code, by permitting its gains and profits to accumulate instead of being distributed, or by paying exorbitant salaries to its officers and employees, the tax commissioner, upon finding such to be the fact, shall assess the amount representing the aggregate assessments of the shares of such resident shareholders in the names of such resident shareholders and certify such assessments, together with the penalty provided in such sections, to the proper county auditor who shall place the same on the classified tax list and duplicate in the names of such shareholders, as investments assessed on the basis of income yield for the year for which such assessments are made; and taxes shall be collected thereon the same as on other like assessments. The commissioner shall give notice of such assessment to the corporation by personal service or certified mail, and such assessment shall be subject to a petition for reassessment and an appeal as provided in sections 5711.31 and 5717.02 of the Revised Code.

If any such corporation is a holding or investment company, or if the gains or profits are permitted to accumulate beyond the reasonable needs of the business, such fact shall be prima-facie evidence of a purpose to prevent the assessment of the shares of its resident stockholders on such basis.

If any trust, under the terms of which the trustee is required or authorized to withhold and accumulate all or any part of the income, is created or used for the purpose of preventing the assessment of the equitable interests of the resident beneficiaries on the basis of income yield, as provided in sections 5711.01 to 5711.36 of the Revised Code, the commissioner, upon finding such to be the fact, shall assess the amount representing the aggregate assessment of such equitable shares in the manner provided in this section. If the creator of such trust reserved a power of revocation, or if the trustee has discretion to pay and distribute the income of the trust property to or for the benefit of such resident beneficiary, such fact shall be prima-facie evidence of a purpose to prevent the assessment of the equitable shares of the resident beneficiaries upon such basis.

The assessment imposed by this action shall not be made against any resident shareholder of such corporation or beneficiary of such trust who in filing his return lists as the income yield of his shares or beneficial interest the entire distributive share or beneficial interest, whether distributed or not, of the net income of such corporation or trust for such year, in which event any subsequent distribution made by such corporation or trust out of the earnings or profits of such year shall, if distributed to any shareholder or beneficiary who has so included in the income yield of his shares the distributive share thereof, be deducted from the income yield of such shares for the year in which the same is made.

Effective Date: 01-15-1993



Section 5711.30 - Penalty assessment for declaring a nominal dividend or to evade taxes.

If any corporation, incorporated under the laws of this state or authorized to do business in this state, declares a nominal dividend or distribution for the purpose of enabling its shareholders residing in this state to return its shares as productive investments, the tax commissioner, upon finding such to be the fact, shall assess against such corporation a penalty equal to a tax of two mills on the dollar of the true value in money of its share of stock owned by shareholders residing in this state. Such penalty shall be collected and distributed in the same manner as taxes levied by section 5707.03 of the Revised Code.

Effective Date: 07-30-1984



Section 5711.31 - Notice of assessment - petition for reassessment - final determination.

Whenever the assessor assesses any property not listed in or omitted from a return, or whenever the assessor assesses any item or class of taxable property listed in a return by the taxpayer in excess of the value or amount thereof as so listed, or without allowing a claim duly made for deduction from the net book value of accounts receivable, or depreciated book value of personal property used in business, so listed, the assessor shall give notice of such assessment to the taxpayer by mail. The mailing of the notice of assessment shall be prima-facie evidence of the receipt of the same by the person to whom such notice is addressed. With the notice, the assessor shall provide instructions on how to petition for reassessment and request a hearing on the petition.

Within sixty days after the mailing of the notice of assessment prescribed in this section, the party assessed may file with the tax commissioner, in person or by certified mail, a written petition for reassessment, signed by the party assessed, or by that party's authorized agent having knowledge of the facts. If the petition is filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal employee to whom the petition is presented shall be treated as the date of filing. The petition shall have attached thereto and incorporated therein by reference a true copy of the notice of assessment complained of, but the failure to attach a copy of such notice and incorporate it by reference does not invalidate the petition. The petition also shall indicate the objections of the party assessed, but additional objections may be raised in writing if received prior to the date shown on the final determination by the commissioner.

Upon receipt of a properly filed petition, the commissioner shall notify the treasurer of state or the auditor and treasurer of each county having any part of the assessment entered on the tax list or duplicate.

If the petitioner requests a hearing on the petition, the commissioner shall assign a time and place for the hearing and notify the petitioner of such time and place, but the commissioner may continue the hearing from time to time as necessary.

The commissioner may make corrections to the assessment, as the commissioner finds proper. The commissioner shall serve a copy of the commissioner's final determination on the petitioner in the manner provided in section 5703.37 of the Revised Code. The commissioner's decision in the matter is final, subject to appeal under section 5717.02 of the Revised Code. The commissioner also shall transmit a copy of the commissioner's final determination to the treasurer of state or applicable county auditor. In the absence of any further appeal, or when a decision of the board of tax appeals or of any court to which the decision has been appealed becomes final, the commissioner shall notify the treasurer of state or the proper county auditor of such final determination. If the final determination orders correction of the assessment, the notification may be in the form of a corrected assessment certificate. Upon receipt of the notification, the treasurer of state or the proper county auditor shall make any corrections to the treasurer's or auditor's records and tax lists and duplicates required in accordance therewith and proceed as prescribed by section 5711.32 or 5725.22 of the Revised Code.

The decision of the commissioner upon such petition for reassessment shall be final with respect to the assessment of all taxable property listed in the return of the taxpayer and shall constitute to that extent the final determination of the commissioner with respect to such assessment. Neither this section nor a final judgment of the board of tax appeals or any court to which such final determination may be appealed shall preclude the subsequent assessment in the manner authorized by law of any taxable property which such taxpayer failed to list in such return, or which the assessor has not theretofore assessed.

As used in this section, "taxpayer" includes financial institutions, dealers in intangibles, and domestic insurance companies as defined in section 5725.01 of the Revised Code.

Effective Date: 09-06-2002



Section 5711.311 - [Repealed].

Effective Date: 06-13-1975



Section 5711.32 - Correction of records and tax lists.

(A)

(1) Upon receipt of a preliminary, amended, corrected, or final assessment certificate requiring a correction to his records and tax lists and duplicates, the county auditor shall compute the amount of taxes represented by each deficiency or excess item therein contained at the rate of taxation in effect in the year for which such assessment is made. He shall enter all deficiency items comprised in such assessment certificate on the proper tax lists in his office, together with the amount of taxes so computed thereon, and shall give a certificate of all such amounts to the county treasurer, who shall proceed as prescribed by division (B) of this section. If the assessment certificate comprises any excess items, the auditor shall ascertain whether the taxes, penalties, and interest for the year represented thereby have been paid; if so, he shall proceed as prescribed by division (A)(2) of this section; if not, he shall correct the proper tax lists and duplicates, adjusting any penalties thereon accordingly. If the assessment certificate comprises both deficiency and excess items, he may, after computing the amount of taxes represented by the deficiency and excess items, treat the difference between such amounts as a deficiency or excess for purposes of this section; in such case, the county auditor shall make any adjustment as between the undivided tax funds as is necessary.

(2) If he finds that the taxes, penalties, and interest for the year represented by an excess have been paid, the county auditor shall proceed as prescribed by sections 319.36 and 319.37 of the Revised Code.

(B)

(1) Upon receipt of a certificate from the county auditor pursuant to division (A) of this section of the amount of a deficiency, the county treasurer shall proceed in the manner prescribed by division (A) of section 5711.33 of the Revised Code to collect the full amount thereof, including interest thereon, as other like taxes, penalties, and interest, subject to the following exceptions:

(a) If the deficiency includes a penalty assessment for which a petition for abatement of penalty has been filed pursuant to section 5711.28 of the Revised Code, the penalty assessment shall not be collected unless the taxpayer desires to pay it, but the balance of the deficiency, including interest thereon, shall be collected;

(b) If the deficiency is based on an assessment for which a petition for reassessment has been filed pursuant to section 5711.31 of the Revised Code or an appeal has been filed pursuant to section 5717.02 of the Revised Code, no part of the deficiency at issue in such petition or appeal shall be collected unless the taxpayer desires to pay it.

(2) The taxpayer shall pay the full amount of a deficiency required to be collected by the county treasurer under division (B)(1) of this section, less any amount specifically excepted therein, within the time prescribed by division (A) of section 5711.33 of the Revised Code for the collection of like taxes, penalties, and interest. Failure to pay such amount with interest thereon within the time prescribed shall subject such amount, exclusive of interest, to the penalty prescribed by division (B) of section 5711.33 of the Revised Code, and such amount, exclusive of interest, shall continue to accrue interest until paid as prescribed by section 5719.041 of the Revised Code. Any amount of the deficiency specifically excepted from collection under division (B)(1) of this section shall not be subject to the penalty prescribed by division (B) of section 5711.33 of the Revised Code until sixty days after the date of certification by the auditor to the treasurer pursuant to division (C) of this section of the final determination of the petition or appeal excepting such amount from collection under division (B)(1) of this section, but such amount, exclusive of interest, shall continue to accrue interest until paid as prescribed by section 5719.041 of the Revised Code. The taxpayer may make, and the treasurer shall accept, payment of any part of such excepted amount without prejudice to the claims of either the taxpayer, the state, or each county.

(C) Upon receipt of the notification by the tax commissioner pursuant to section 5711.26, 5711.28, or 5711.31 of the Revised Code of the final determination of a petition or an appeal, the county auditor shall make any correction required to his records and tax lists and duplicates and compute the adjustment, if any, required to each deficiency or excess previously certified to the treasurer. He shall forthwith certify to the county treasurer that there has been a final determination and the resulting corrections, if any, to the amount of each deficiency or excess, and the treasurer shall thereupon proceed to collect any unpaid balance. The taxpayer shall pay such unpaid balance, including interest thereon, within sixty days after the date of such certification, and if not so paid within such sixty-day period, the unpaid balance shall be subject to the penalty prescribed by division (B) of section 5711.33 of the Revised Code and shall continue to accrue interest until paid as prescribed by section 5719.041 of the Revised Code.

(D) Notwithstanding divisions (A) to (C) of this section, where the tax commissioner finds the sole reason for the issuance of an assessment certificate with deficiency or excess items is to correct an error that occurred because the taxpayer listed property in the wrong taxing district and the erroneous tax resulting from such error was timely paid, the commissioner shall remit all interest otherwise required to be charged on any tax arising from such deficiency items if the full amount of the deficiency is paid within sixty days after the date of the auditor's certification to the treasurer. If the full amount of such deficiency is not so paid, interest shall be assessed in the same manner and amount as interest would have been charged had this division not been in effect. When refunding the amount of any erroneous tax paid in connection with any excess items included in such an assessment, no interest shall be paid on that amount, notwithstanding provisions of this section, or section 319.36 or 5719.041 of the Revised Code to the contrary. The commissioner shall include on an assessment certificate to which this division applies such information as is necessary to ensure the efficient administration of this division.

Effective Date: 01-15-1993



Section 5711.33 - Tax bills issued for deficiency assessment.

(A)

(1) When a county treasurer receives a certificate from a county auditor pursuant to division (A) of section 5711.32 of the Revised Code charging the treasurer with the collection of an amount of taxes due as the result of a deficiency assessment, the treasurer shall immediately prepare and mail a tax bill to the taxpayer owing such tax. The tax bill shall contain the name of the taxpayer; the taxable value, tax rate, and taxes charged for each year being assessed; the total amount of taxes due; the final date payment may be made without additional penalty; and any other information the treasurer considers pertinent or necessary. Taxes due and payable as a result of a deficiency assessment, less any amount specifically excepted from collection under division (B) of section 5711.32 of the Revised Code, shall be paid with interest thereon as prescribed by section 5719.041 of the Revised Code on or before the sixtieth day following the date of issuance of the certificate by the county auditor. The balance of taxes found due and payable after a final determination by the tax commissioner or a final judgment of the board of tax appeals or any court to which such final judgment may be appealed shall be paid with interest thereon as prescribed by section 5719.041 of the Revised Code on or before the sixtieth day following the date of certification by the auditor to the treasurer pursuant to division (C) of section 5711.32 of the Revised Code of such final determination or judgment. Such final dates for payment shall be determined and exhibited on the tax bill by the treasurer.

(2) If, on or before the sixtieth day following the date of a certification of a deficiency assessment under division (A) of section 5711.32 of the Revised Code or of a certification of a final determination or judgment under division (C) of section 5711.32 of the Revised Code, the taxpayer pays the full amount of taxes and interest due at the time of the receipt of certification with respect to that assessment, determination, or judgment, no interest shall accrue or be charged with respect to that assessment, determination, or judgment for the period that begins on the first day of the month in which the certification is made and that ends on the last day of the month preceding the month in which such sixtieth day occurs.

(B) When the taxes charged, as mentioned in division (A) of this section, are not paid within the time prescribed by such division, a penalty of ten per cent of the amount due and unpaid and interest for the period described in division (A)(2) of this section shall accrue at the time the treasurer closes the treasurer's office for business on the last day so prescribed, but if the taxes are paid within ten days subsequent to the last day prescribed, the treasurer shall waive the collection of and the auditor shall remit one-half of the penalty. The treasurer shall not thereafter accept less than the full amount of taxes and penalty except as otherwise authorized by law. Such penalty shall be distributed in the same manner and at the same time as the tax upon which it has accrued. The whole amount collected shall be included in the next succeeding settlement of appropriate taxes.

(C) When the taxes charged, as mentioned in division (A) of this section, remain unpaid after the final date for payment prescribed by such division, such charges shall be deemed to be delinquent taxes. The county auditor shall cause such charges, including the penalty that has accrued pursuant to this section, to be added to the delinquent tax duplicate in accordance with section 5719.04 of the Revised Code.

(D) The county auditor, upon consultation with the county treasurer, shall remit a penalty imposed under division (B) of this section or division (D) of section 5719.03 of the Revised Code for the late payment of taxes when:

(1) The taxpayer could not make timely payment of the tax because of the negligence or error of the county auditor or county treasurer in the performance of a statutory duty relating to the levy or collection of such tax.

(2) In cases other than those described in division (D)(1) of this section, the taxpayer failed to receive a tax bill or a correct tax bill, and the taxpayer made a good faith effort to obtain such bill within thirty days after the last day for payment of the tax.

(3) The tax was not timely paid because of the death or serious injury of the taxpayer, or the taxpayer's confinement in a hospital within sixty days preceding the last day for payment of the tax if, in any case, the tax was subsequently paid within sixty days after the last day for payment of such tax.

(4) The taxpayer demonstrates that the full payment was properly deposited in the mail in sufficient time for the envelope to be postmarked by the United States postal service on or before the last day for payment of such tax. A private meter postmark on an envelope is not a valid postmark for purposes of establishing the date of payment of such tax.

(5) In cases other than those described in divisions (D)(1) to (4) of this section, the taxpayer's failure to make timely payment of the tax is due to reasonable cause and not willful neglect.

(E) The taxpayer, upon application within sixty days after the mailing of the county auditor's decision, may request the tax commissioner to review the denial of the remission of a penalty by the county auditor. The application may be filed in person or by certified mail. If the application is filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal service shall be treated as the date of filing. The commissioner shall consider the application, determine whether the penalty should be remitted, and certify the determination to the taxpayer and to the county treasurer and county auditor, who shall correct the tax list and duplicate accordingly. The commissioner may issue orders and instructions for the uniform implementation of this section by all county auditors and county treasurers, and such orders and instructions shall be followed by such officers.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 5711.34 - List of investment holders in corporations to be filed with tax commissioner.

Annually, on or before the fifteenth day of January, the following lists, verified by the president, vice-president, secretary, or the treasurer of the corporation required to file such list, shall be filed with the department of taxation, in such form as the tax commissioner prescribes:

(A) Each corporation incorporated under the laws of this state for profit shall file with the department a list of its shareholders, registered bondholders, debentureholders, noteholders, or other holders of investments in the corporation as defined in section 5701.06 of the Revised Code[,] residing in this state, showing their places of residence and the number of shares, registered bonds, debentures, notes, or other units of investments held by each such holder.

(B) Each corporation incorporated under the laws of this state for profit shall file with the department a list of the persons residing in this state who are shareholders, registered bondholders, debentureholders, noteholders, or other holders of investments as defined in section 5701.06 of the Revised Code of its affiliated foreign corporations, showing the residence and number of shares, registered bonds, debentures, notes, or other units of investments held by each such holder in each such affiliated corporation.

(C) Each foreign corporation for profit doing business in this state, owning or using a part or all of its capital or property in this state, or authorized by the secretary of state to transact business in this state shall file with the department a list of its shareholders, registered bondholders, debentureholders, noteholders, or other holders of investments in the corporation as defined in section 5701.06 of the Revised Code, residing in this state, showing their places of residence and the number of shares, registered bonds, debentures, notes or other units of investments held by each such holder.

(D) Each foreign corporation for profit doing business in this state, owning or using a part or all of its capital or property in this state, or authorized by the secretary of state to transact business in this state shall file with the department a list of the persons residing in this state who are shareholders, registered bondholders, debentureholders, noteholders or other holders of investments as defined in section 5701.06 of the Revised Code of its affiliated foreign corporations, showing the residence and number of shares, registered bonds, debentures, notes or other units of investments held by each such holder in each such affiliated corporation.

This section does not require a corporation to file a list of the holders of the kinds of intangible property mentioned herein where the Ohio intangible tax upon such intangible property in said corporation is assessed at its source and paid by such corporation, or a list of holders of unmatured annuities issued by such corporation.

Effective Date: 09-13-1955



Section 5711.341 - List of investors in money market investment to be filed with tax commissioner.

Each trust or other unincorporated issuer of a money market investment sold to residents of this state in the preceding calendar year shall file a list of all its investors in the same manner as required by section 5711.34 of the Revised Code.

No issuer of a money market investment, whether incorporated or unincorporated, that fails to comply with the requirements of this section or section 5711.34 of the Revised Code may be authorized to register, or continue the registration of, any security for sale in this state, from the time that the tax commissioner certifies to the division of securities that such issuer is not in compliance with either of such sections.

As used in this section, "money market investment" means any investment sold under that name or a variant thereof, and any pool of interest-bearing securities in which rights of participation in the distribution of such interest on a pro rata basis are sold by whatever name is used with a promise that they will be repurchased or their principal value otherwise redeemed, with or without the deduction of a fee, by the seller or a contractually specified person, without the requirement of a waiting period other than a reasonable time for the transfer of such funds.

Effective Date: 11-15-1981



Section 5711.35 - Resident deputy county treasurer.

If necessary, the board of county commissioners may provide for the appointment of a resident deputy county treasurer and fix his compensation.

Effective Date: 10-01-1953



Section 5711.36 - Filing and preservation of returns and assessment certificates.

The tax commissioner or the county auditor shall place on file in alphabetical order all returns of taxable property and all assessment certificates, and shall carefully preserve them until five years after the taxes represented thereby have been paid, or litigation concerning the same has been settled, when he shall destroy them.

Effective Date: 10-04-1955



Section 5711.99 - [Repealed].

Effective Date: 09-30-1955






Chapter 5713 - ASSESSING REAL ESTATE

Section 5713.01 - County auditor shall be assessor - assessment procedure - employees.

(A) Each county shall be the unit for assessing real estate for taxation purposes. The county auditor shall be the assessor of all the real estate in the auditor's county for purposes of taxation, but this section does not affect the power conferred by Chapter 5727. of the Revised Code upon the tax commissioner regarding the valuation and assessment of real property used in railroad operations.

(B) The auditor shall assess all the real estate situated in the county at its taxable value in accordance with sections 5713.03, 5713.31, and 5715.01 of the Revised Code and with the rules and methods applicable to the auditor's county adopted, prescribed, and promulgated by the tax commissioner. The auditor shall view and appraise or cause to be viewed and appraised at its true value in money, each lot or parcel of real estate, including land devoted exclusively to agricultural use, and the improvements located thereon at least once in each six-year period and the taxable values required to be derived therefrom shall be placed on the auditor's tax list and the county treasurer's duplicate for the tax year ordered by the commissioner pursuant to section 5715.34 of the Revised Code. The commissioner may grant an extension of one year or less if the commissioner finds that good cause exists for the extension. When the auditor so views and appraises, the auditor may enter each structure located thereon to determine by actual view what improvements have been made therein or additions made thereto since the next preceding valuation. The auditor shall revalue and assess at any time all or any part of the real estate in such county, including land devoted exclusively to agricultural use, where the auditor finds that the true or taxable values thereof have changed, and when a conservation easement is created under sections 5301.67 to 5301.70 of the Revised Code. The auditor may increase or decrease the true or taxable value of any lot or parcel of real estate in any township, municipal corporation, or other taxing district by an amount which will cause all real property on the tax list to be valued as required by law, or the auditor may increase or decrease the aggregate value of all real property, or any class of real property, in the county, township, municipal corporation, or other taxing district, or in any ward or other division of a municipal corporation by a per cent or amount which will cause all property to be properly valued and assessed for taxation in accordance with Section 36, Article II, Section 2, Article XII, Ohio Constitution, this section, and sections 5713.03, 5713.31, and 5715.01 of the Revised Code.

(C) When the auditor determines to reappraise all the real estate in the county or any class thereof, when the tax commissioner orders an increase in the aggregate true or taxable value of the real estate in any taxing subdivision, or when the taxable value of real estate is increased by the application of a uniform taxable value per cent of true value pursuant to the order of the commissioner, the auditor shall advertise the completion of the reappraisal or equalization action in a newspaper of general circulation in the county once a week for the three consecutive weeks next preceding the issuance of the tax bills, or as provided in section 7.16 of the Revised Code for the two consecutive weeks next preceding the issuance of the tax bills. When the auditor changes the true or taxable value of any individual parcels of real estate, the auditor shall notify the owner of the real estate, or the person in whose name the same stands charged on the duplicate, by mail or in person, of the changes the auditor has made in the assessments of such property. Such notice shall be given at least thirty days prior to the issuance of the tax bills. Failure to receive notice shall not invalidate any proceeding under this section.

(D) The auditor shall make the necessary abstracts from books of the auditor's office containing descriptions of real estate in such county, together with such platbooks and lists of transfers of title to land as the auditor deems necessary in the performance of the auditor's duties in valuing such property for taxation. Such abstracts, platbooks, and lists shall be in such form and detail as the tax commissioner prescribes.

(E) The auditor, with the approval of the tax commissioner, may appoint and employ such experts, deputies, clerks, or other employees as the auditor deems necessary to the performance of the auditor's duties as assessor, or, with the approval of the tax commissioner, the auditor may enter into a contract with an individual, partnership, firm, company, or corporation to do all or any part of the work; the amount to be expended in the payment of the compensation of such employees shall be fixed by the board of county commissioners. If, in the opinion of the auditor, the board of county commissioners fails to provide a sufficient amount for the compensation of such employees, the auditor may apply to the tax commissioner for an additional allowance, and the additional amount of compensation allowed by the commissioner shall be certified to the board of county commissioners, and the same shall be final. The salaries and compensation of such experts, deputies, clerks, and employees shall be paid upon the warrant of the auditor out of the general fund or the real estate assessment fund of the county, or both. If the salaries and compensation are in whole or in part fixed by the commissioner, they shall constitute a charge against the county regardless of the amount of money in the county treasury levied or appropriated for such purposes.

(F) Any contract for goods or services related to the auditor's duties as assessor, including contracts for mapping, computers, and reproduction on any medium of any documents, records, photographs, microfiche, or magnetic tapes, but not including contracts for the professional services of an appraiser, shall be awarded pursuant to the competitive bidding procedures set forth in sections 307.86 to 307.92 of the Revised Code and shall be paid for, upon the warrant of the auditor, from the real estate assessment fund.

(G) Experts, deputies, clerks, and other employees, in addition to their other duties, shall perform such services as the auditor directs in ascertaining such facts, description, location, character, dimensions of buildings and improvements, and other circumstances reflecting upon the value of real estate as will aid the auditor in fixing its true and taxable value and, in the case of land valued in accordance with section 5713.31 of the Revised Code, its current agricultural use value. The auditor may also summon and examine any person under oath in respect to any matter pertaining to the value of any real property within the county.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 08-19-1992; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.10.



Section 5713.011 - Notice that applicant may apply for reduction in taxes.

If the county auditor determines under section 5713.01 of the Revised Code that the construction of a dwelling on a previously vacant parcel of land is now available for use or that an additional dwelling is constructed on a parcel of land and is now available for use, the county auditor, by ordinary mail, shall send to the owner of the dwelling a notice that the applicant may apply for a reduction in taxes under division (A)(2) of section 323.153 of the Revised Code. The notice shall be substantially in the form of the notice prescribed under division (A)(3)(b) of section 323.131 of the Revised Code.

Effective Date: 09-16-1998; 2007 HB119 09-29-2007



Section 5713.012 - Project managers for mass appraisals.

(A) For purposes of this section:

(1) "Mass appraisal project" means any sexennial reappraisal, triennial update, or other revaluation of all real property or the valuation of newly constructed real property in accordance with section 5713.01 of the Revised Code.

(2) "Qualified project manager" means a person who plans, manages, coordinates, and controls the execution of a mass appraisal project under the direction of the county auditor and who has all of the following qualifications:

(a) Has passed a comprehensive final examination that corresponds to a course, approved by the superintendent of real estate and professional licensing, that consists of at least thirty hours of instruction, quizzes, and learning aids. The superintendent shall not approve a course under this division that does not address the following topics in both the instruction and the examination:

(i) Concepts and principles of mass appraisal as they relate to the assessment of real property for the purposes of ad valorem taxation;

(ii) Methods of data collection and data management relative to parcels of real property, including modern alternative data collection methods and currently utilized computer-assisted mass appraisal systems;

(iii) Assessment sales-ratio study including various measures of central tendency, the various measures of dispersion of data about the mean, median, and dollar-weighted mean, and the advantages and disadvantages of various analysis techniques;

(iv) Traditional approaches of property valuation, including the cost approach, the sales comparison approach, and the income approach, as they are implemented in a mass appraisal project;

(v) Methods and systems for model building and model calibration as related to mass appraisal of real property;

(vi) Methods of production management and project analysis such as Gantt charts, program evaluation and review technique (PERT) charts, frequency distribution charts, line graphs, bar charts, and scatter diagrams, as they are utilized in the mass appraisal area.

(b) Has completed at least seven hours of continuing education courses in mass appraisal during the two-year period immediately succeeding the year in which the person passed the examination required in division (A)(2)(a) of this section, and during each two-year period thereafter.

(B)

(1) The county auditor, in acting as the assessor of all real property in the auditor's county for taxation purposes in accordance with section 5713.01 of the Revised Code, shall involve at least one qualified project manager in each mass assessment project that originates more than two years after the effective date of the enactment of this section by H.B. 487 of the 129th general assembly.

(2) The tax commissioner, beginning two years after the effective date of the enactment of this section by H.B. 487 of the 129th general assembly, shall not approve any contract entered into by the auditor under division (E) of section 5713.01 of the Revised Code, with a person to do all or any part of the work necessary to the performance of the auditor's duties as assessor unless that person designates an officer or employee of that person, with the appropriate credentials, to act as a qualified project manager.

(3) The tax commissioner, beginning two years after the effective date of the enactment of this section by H.B. 487 of the 129th general assembly, shall not include any person that has not designated an officer or employee, with the appropriate credentials, to act as a qualified project manager on a list generated by the commissioner for either of the following purposes:

(a) To assist county auditors in selecting a person to do all or any part of the work necessary to the performance of the auditor's duties as assessor of all real property under section 5713.01 of the Revised Code;

(b) To assist the commissioner in the consideration of whether to approve or disapprove the auditor's application requesting authority to employ an appraisal firm or individual appraiser.

Added by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.



Section 5713.02 - Duties of assessor.

An assessor, from the maps and descriptions furnished him by the county auditor and other sources of information, shall make a correct and pertinent description of each tract and lot of real property in his district. When he deems it necessary to obtain an accurate description of any separate tract or lot in his district, he may require the owner or occupier thereof to furnish such description, with any title papers he has in his possession. If such owner or occupier, upon demand, neglects or refuses to so furnish a satisfactory description of such parcel of real property, the assessor may employ a competent surveyor to make a description of the boundaries and location thereof, and a statement of the quantity of land therein. The expense of such survey shall be returned by such assessor to the county auditor, who shall add it to the tax assessed upon such real property, and it shall be collected by the county treasurer with such tax, and when collected, shall be paid, on demand, to the person to whom it is due.

Effective Date: 10-01-1953



Section 5713.03 - County auditor to determine taxable value of real property.

The county auditor, from the best sources of information available, shall determine, as nearly as practicable, the true value of the fee simple estate, as if unencumbered but subject to any effects from the exercise of police powers or from other governmental actions, of each separate tract, lot, or parcel of real property and of buildings, structures, and improvements located thereon and the current agricultural use value of land valued for tax purposes in accordance with section 5713.31 of the Revised Code, in every district, according to the rules prescribed by this chapter and section 5715.01 of the Revised Code, and in accordance with the uniform rules and methods of valuing and assessing real property as adopted, prescribed, and promulgated by the tax commissioner. The auditor shall determine the taxable value of all real property by reducing its true or current agricultural use value by the percentage ordered by the commissioner. In determining the true value of any tract, lot, or parcel of real estate under this section, if such tract, lot, or parcel has been the subject of an arm's length sale between a willing seller and a willing buyer within a reasonable length of time, either before or after the tax lien date, the auditor may consider the sale price of such tract, lot, or parcel to be the true value for taxation purposes. However, the sale price in an arm's length transaction between a willing seller and a willing buyer shall not be considered the true value of the property sold if subsequent to the sale:

(A) The tract, lot, or parcel of real estate loses value due to some casualty;

(B) An improvement is added to the property. Nothing in this section or section 5713.01 of the Revised Code and no rule adopted under section 5715.01 of the Revised Code shall require the county auditor to change the true value in money of any property in any year except a year in which the tax commissioner is required to determine under section 5715.24 of the Revised Code whether the property has been assessed as required by law.

The county auditor shall adopt and use a real property record approved by the commissioner for each tract, lot, or parcel of real property, setting forth the true and taxable value of land and, in the case of land valued in accordance with section 5713.31 of the Revised Code, its current agricultural use value, the number of acres of arable land, permanent pasture land, woodland, and wasteland in each tract, lot, or parcel. The auditor shall record pertinent information and the true and taxable value of each building, structure, or improvement to land, which value shall be included as a separate part of the total value of each tract, lot, or parcel of real property.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-27-1983

Related Legislative Provision: See 129th General AssemblyFile No.186,HB 510, §3

See 129th General AssemblyFile No.127,HB 487, §757.51.



Section 5713.04 - Tracts to be valued separately - split listing for tax exemption - deductions.

Each separate parcel of real property shall be valued at its taxable value, excluding the value of the crops, deciduous and evergreen trees, plants, and shrubs growing thereon, and taking into account the diminution in value as the result of the existence of any conservation easement created under sections 5301.67 to 5301.69 of the Revised Code. The price for which such real property would sell at auction or forced sale shall not be taken as the criterion of its value. If the fee of the soil of a tract, parcel, or lot of land is in any person, natural or artificial, and the right to minerals therein in another, the land shall be valued and listed in accordance with such ownership in separate entries, specifying the interest listed, and be taxed to the parties owning the different interests.

If a separate parcel of improved or unimproved real property has a single ownership and is so used so that part thereof, if a separate entity, would be exempt from taxation, and the balance thereof would not be exempt from taxation, the listing thereof shall be split, and the part thereof used exclusively for an exempt purpose shall be regarded as a separate entity and be listed as exempt, and the balance thereof used for a purpose not exempt shall, with the approaches thereto, be listed at its taxable value and taxed accordingly.

The county auditor shall deduct from the value of each separate parcel of real property the amount of land occupied and used by a canal or used as a public highway at the time of such assessment.

Effective Date: 03-14-1980



Section 5713.041 - Classifying property for purposes of tax reduction.

Each separate parcel of real property shall be classified by the county auditor according to its principal, current use. Vacant lots and tracts of land upon which there are no structures or improvements shall be classified in accordance with their location and their highest and best probable legal use. In the case of lands containing or producing minerals, the minerals or any rights to the minerals that are listed and taxed separately from such lands shall be separately classified if the lands are also used for agricultural purposes, whether or not the fee of the soil and the right to the minerals are owned by and assessed for taxation against the same person. For purposes of this section, lands and improvements thereon used for residential or agricultural purposes shall be classified as residential/agricultural real property, and all other lands and improvements thereon and minerals or rights to minerals shall be classified as nonresidential/agricultural real property. Each year the auditor shall reclassify each parcel of real property whose principal, current use has changed from the preceding year to a use appropriate to classification in the other class. Except as otherwise provided in division (B) of section 5709.40, division (B) of section 5709.41, division (A)(2) of section 5709.73, or division (D) of section 5709.77 of the Revised Code, the classification required by this section is solely for the purpose of making the reductions in taxes required by section 319.301 of the Revised Code, and this section shall not apply for purposes of classifying real property for any other purpose authorized or required by law or by rule of the tax commissioner.

The commissioner shall adopt rules governing the classification of property under this section, and no property shall be so classified except in accordance with such rules.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 09-27-1983

Related Legislative Provision: See 129th General AssemblyFile No.141,HB 509, §6



Section 5713.05 - County auditor to list mineral lands - increase or decrease of valuation.

On or before the thirty-first day of March, annually, the county auditor shall make a list of petroleum, oil, and natural gas wells, coal and ore mines, limestone quarries, fireclay pits, and works designed for the production of minerals which have been begun or constructed since the last preceding appraisal.

If, by reason of the discovery of such minerals, the construction of such works, the commencement of such operations, or the development of such minerals, or otherwise, within the year, the value of the lands containing or producing such minerals or the value of any right to such minerals, listed and taxed separately from such lands, has increased in value to one hundred dollars or more, the auditor shall increase the assessment of such land or right to the minerals therein to its taxable value in the name of the owner thereof. If the auditor finds that rights to minerals contained or produced in or upon any lot or parcel of land have been previously created and not separately assessed for taxation, he shall apportion the aggregate valuation of the lot or parcel and the right to minerals therein as provided in section 5713.06 of the Revised Code.

If the value of any lot or parcel of land containing or producing petroleum, oil, natural gas, coal, ore, limestone, fireclay, or other minerals, or of any right to the minerals therein shall decrease within one year because of the exhaustion of any such minerals or the failure to find or develop such minerals, the auditor shall determine the decrease in value of such lot or parcel in consequence of such exhaustion or failure to find or develop, if the fee of the soil and the right to the minerals is owned by and assessed for taxation against the same person. If the title to the fee of the soil is in one or more persons and the right to the minerals therein is in another person, the auditor shall determine the decrease in value of such right to the mineral therein by reason of such exhaustion or failure to find or develop. If the auditor finds that the value of any such lot or parcel of land or any such right to the minerals therein has decreased by one hundred dollars or more by reason of such exhaustion or of such failure to find or develop, he may reduce the valuation of such lands or of such rights to the minerals therein so as to place such valuation at its taxable value.

Effective Date: 11-05-1965



Section 5713.051 - True value of oil and gas reserves on certain property.

(A) As used in this section:

(1) "Oil" means all grades of crude oil.

(2) "Gas" means all forms of natural gas.

(3) "Well" means an oil or gas well or an oil and gas well.

(4) "M.C.F." means one thousand cubic feet.

(5) "Commonly metered wells" means two or more wells that share the same meter.

(6) "Total production" means the total amount of oil, measured in barrels, and the total amount of gas, measured in M.C.F., of all oil and gas actually produced and sold from a single well that is developed and producing on the tax lien date. For commonly metered wells, "total production" means the total amount of oil, measured in barrels, and the total amount of gas, measured in M.C.F., of all oil and gas actually produced and sold from the commonly metered wells divided by the number of the commonly metered wells.

(7) "Flush production" means total production from a single well during the first twelve calendar months during not more than two consecutive calendar years after a well first begins to produce. For commonly metered wells, "flush production" means total production during the first twelve calendar months during not more than two consecutive calendar years after a well first begins to produce from all wells with flush production divided by the number of those wells.

(8) "Production through secondary recovery methods" means total production from a single well where mechanically induced pressure, such as air, nitrogen, carbon dioxide, or water pressure, is used to stimulate and maintain production in the oil and gas reservoir, exclusive of any flush production. For commonly metered wells, "production through secondary recovery methods" means total production from all wells with production through secondary recovery methods divided by the number of the those wells.

(9) "Stabilized production" means total production reduced, if applicable, by the greater of forty-two and one-half per cent of flush production or fifty per cent of production through secondary recovery methods.

(10) "Average daily production" means stabilized production divided by three hundred sixty-five, provided the well was in production at the beginning of the calendar year. If the well was not in production at the beginning of the calendar year, "average daily production" means stabilized production divided by the number of days beginning with the day the well went into production in the calendar year and ending with the thirty-first day of December.

(11) "Gross price" means the unweighted average price per barrel of oil or the average price per M.C.F. of gas produced from Ohio wells and first sold during the five-year period ending with the calendar year immediately preceding the tax lien date, as reported by the department of natural resources.

(12) "Average annual decline rate" means the amount of yearly decline in oil and gas production of a well after flush production has ended. For the purposes of this section, the average annual decline rate is thirteen per cent.

(13) "Gross revenue" means the gross revenue from a well during a ten-year discount period with production assumed to be one barrel of oil or one M.C.F. of gas during the first year of production and declining at the annual average annual decline rate during the remaining nine years of the ten-year discount period, as follows:

(a) First year: one barrel or one M.C.F. multiplied by gross price;

(b) Second year: 0.870 barrel or 0.870 M.C.F. multiplied by gross price;

(c) Third year: 0.757 barrel or 0.757 M.C.F. multiplied by gross price;

(d) Fourth year: 0.659 barrel or 0.659 M.C.F. multiplied by gross price;

(e) Fifth year: 0.573 barrel or 0.573 M.C.F. multiplied by gross price;

(f) Sixth year: 0.498 barrel or 0.498 M.C.F. multiplied by gross price;

(g) Seventh year: 0.434 barrel or 0.434 M.C.F. multiplied by gross price;

(h) Eighth year: 0.377 barrel or 0.377 M.C.F. multiplied by gross price;

(i) Ninth year: 0.328 barrel or 0.328 M.C.F. multiplied by gross price;

(j) Tenth year: 0.286 barrel or 0.286 M.C.F. multiplied by gross price.

(14) "Average royalty expense" means the annual cost of royalties paid by all working interest owners in a well. For the purposes of this section, the average royalty expense is fifteen per cent of annual gross revenue.

(15) "Average operating expense" means the annual cost of operating and maintaining a producing well after it first begins production. For the purposes of this section, the average operating expense is forty per cent of annual gross revenue.

(16) "Average capital recovery expense" means the annual capitalized investment cost of a developed and producing well. For the purposes of this section, average capital recovery expense is thirty per cent of annual gross revenue.

(17) "Discount rate" means the rate used to determine the present net worth of one dollar during each year of the ten-year discount period assuming the net income stream projected for each year of the ten-year discount period is received at the half-year point. For the purposes of this section, the discount rate equals thirteen per cent plus the rate per annum prescribed by division (B) of section 5703.47 of the Revised Code and determined by the tax commissioner in October of the calendar year immediately preceding the tax lien date.

(B) The true value in money of oil reserves constituting real property on tax lien dates January 1, 2007, and thereafter with respect to a developed and producing well that has not been the subject of a recent arm's length sale, exclusive of personal property necessary to recover the oil, shall be determined under division (B)(1) or (2) of this section.

(1) For wells for which average daily production of oil is one barrel or more in the calendar year preceding the tax lien date, the true value in money equals the average daily production of oil from the well multiplied by the net present value of one barrel of oil, where:

(a) Net present value of one barrel of oil = 365 x the sum of [net income for each year of the discount period x discount rate factor for that year] for all years in the discount period; and

(b) Net income for a year of the discount period = gross revenue for that year minus the sum of the following for that year: average royalty expense, average operating expense, and average capital recovery expense.

(2) For wells for which average daily production of oil is less than one barrel in the calendar year preceding the tax lien date, the true value in money equals the average daily production of the well in the calendar year preceding the tax lien date multiplied by sixty per cent of the net present value of one barrel of oil as computed under division (B)(1) of this section.

(C) The true value in money of gas reserves constituting real property on tax lien dates January 1, 2007, and thereafter with respect to a developed and producing well that has not been the subject of a recent arm's length sale, exclusive of personal property necessary to recover the gas, shall be determined under division (C)(1) or (2) of this section.

(1) For wells for which average daily production of gas is eight M.C.F. or more in the calendar year preceding the tax lien date, the true value in money equals the average daily production of gas from the well multiplied by the net present value of one M.C.F. of gas, where:

(a) Net present value of one M.C.F. of gas = 365 x the sum of [net income for each year of the discount period x discount rate factor for that year] for all years in the discount period; and

(b) Net income for a year of the discount period = gross revenue for that year minus the sum of the following for that year: average royalty expense, average operating expense, and average capital recovery expense.

(2) For wells for which average daily production of gas is less than eight M.C.F. in the calendar year preceding the tax lien date, the true value in money equals the average daily production of the well in the calendar year preceding the tax lien date multiplied by fifty per cent of the net present value of one M.C.F. as computed under division (C)(1) of this section.

Effective Date: 2006 HB699 03-29-2007



Section 5713.06 - Apportionment of aggregate valuation of mineral lands by county auditor.

Where the fee of the soil and the minerals, or part of either, of a lot or parcel of land has been previously assessed for taxation in the name of the same person, but the title to the fee of the soil is in one or more persons and the title to such minerals, or any right to the minerals, is in another person, the county auditor shall ascertain the aggregate value of such lot or parcel of land and the minerals or rights thereto, and shall equitably divide and apportion such aggregate valuation between the owner of the fee of the soil and the owner of such minerals and rights thereto, according to the relative value of the interests held by such owners of the fee of the soil and such minerals or rights thereto.

Effective Date: 10-01-1953



Section 5713.07 - Exempted real estate.

The county auditor, at the time of making the assessment of real property subject to taxation, shall enter in a separate list pertinent descriptions of all burying grounds, public schoolhouses, houses used exclusively for public worship, institutions of purely public charity, real property used exclusively for a home for the aged, as defined in section 5701.13 of the Revised Code, public buildings and property used exclusively for any public purpose, and any other property, with the lot or tract of land on which such house, institution, public building, or other property is situated, and which have been exempted from taxation by the tax commissioner or auditor under section 5715.27 of the Revised Code or by the housing officer under section 3735.67 of the Revised Code. The auditor shall value such houses, buildings, property, and lots and tracts of land at their taxable value in the same manner as the auditor is required to value other real property, designating in each case the township, municipal corporation, and number of the school district, or the name or designation of the school, religious society, or institution to which each house, lot, or tract belongs. If such property is held and used for other public purposes, the auditor shall state by whom or how it is held.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §4



Section 5713.08 - County auditor to make list of exempted property - contents of list - duties of tax commissioner.

(A) The county auditor shall make a list of all real and personal property in the auditor's county that is exempted from taxation. Such list shall show the name of the owner, the value of the property exempted, and a statement in brief form of the ground on which such exemption has been granted. It shall be corrected annually by adding thereto the items of property which have been exempted during the year, and by striking therefrom the items which in the opinion of the auditor have lost their right of exemption and which have been reentered on the taxable list, but no property shall be struck from the exempt property list solely because the property has been conveyed to a single member limited liability company with a nonprofit purpose from its nonprofit member or because the property has been conveyed by a single member limited liability company with a nonprofit purpose to its nonprofit member. No additions shall be made to such exempt lists and no additional items of property shall be exempted from taxation without the consent of the tax commissioner as is provided for in section 5715.27 of the Revised Code or without the consent of the housing officer under section 3735.67 of the Revised Code, except for property exempted by the auditor under that section or qualifying agricultural real property, as defined in section 5709.28 of the Revised Code, that is enrolled in an agriculture security area that is exempt under that section. The commissioner may revise at any time the list in every county so that no property is improperly or illegally exempted from taxation. The auditor shall follow the orders of the commissioner given under this section. An abstract of such list shall be filed annually with the commissioner, on a form approved by the commissioner, and a copy thereof shall be kept on file in the office of each auditor for public inspection.

An application for exemption of property shall include a certificate executed by the county treasurer certifying one of the following:

(1) That all taxes, interest, and penalties levied and assessed against the property sought to be exempted have been paid in full for all of the tax years preceding the tax year for which the application for exemption is filed, except for such taxes, interest, and penalties that may be remitted under division (C) of this section;

(2) That the applicant has entered into a valid delinquent tax contract with the county treasurer pursuant to division (A) of section 323.31 of the Revised Code to pay all of the delinquent taxes, interest, and penalties charged against the property, except for such taxes, interest, and penalties that may be remitted under division (C) of this section. If the auditor receives notice under section 323.31 of the Revised Code that such a written delinquent tax contract has become void, the auditor shall strike such property from the list of exempted property and reenter such property on the taxable list. If property is removed from the exempt list because a written delinquent tax contract has become void, current taxes shall first be extended against that property on the general tax list and duplicate of real and public utility property for the tax year in which the auditor receives the notice required by division (A) of section 323.31 of the Revised Code that the delinquent tax contract has become void or, if that notice is not timely made, for the tax year in which falls the latest date by which the treasurer is required by such section to give such notice. A county auditor shall not remove from any tax list and duplicate the amount of any unpaid delinquent taxes, assessments, interest, or penalties owed on property that is placed on the exempt list pursuant to this division.

(3) That a tax certificate has been issued under section 5721.32 or 5721.33 of the Revised Code with respect to the property that is the subject of the application, and the tax certificate is outstanding.

(B) If the treasurer's certificate is not included with the application or the certificate reflects unpaid taxes, penalties, and interest that may not be remitted, the tax commissioner or county auditor with whom the application was filed shall notify the property owner of that fact, and the applicant shall be given sixty days from the date that notification was mailed in which to provide the tax commissioner or county auditor with a corrected treasurer's certificate. If a corrected treasurer's certificate is not received within the time permitted, the tax commissioner or county auditor does not have authority to consider the tax exemption application.

(C) Any taxes, interest, and penalties which have become a lien after the property was first used for the exempt purpose, but in no case prior to the date of acquisition of the title to the property by the applicant, may be remitted by the commissioner or county auditor, except as is provided in division (A) of section 5713.081 of the Revised Code.

(D) Real property acquired by the state in fee simple is exempt from taxation from the date of acquisition of title or date of possession, whichever is the earlier date, provided that all taxes, interest, and penalties as provided in the apportionment provisions of section 319.20 of the Revised Code have been paid to the date of acquisition of title or date of possession by the state, whichever is earlier. The proportionate amount of taxes that are a lien but not yet determined, assessed, and levied for the year in which the property is acquired, shall be remitted by the county auditor for the balance of the year from date of acquisition of title or date of possession, whichever is earlier. This section shall not be construed to authorize the exemption of such property from taxation or the remission of taxes, interest, and penalties thereon until all private use has terminated.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-26-2003; 2008 HB160 06-20-2008; 2008 HB289 07-18-2008

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §4



Section 5713.081 - Collecting delinquent taxes on publicly owned property.

(A) No application for real property tax exemption and tax remission shall be filed with, or considered by, the tax commissioner or county auditor in which tax remission is requested for more than three tax years, and the commissioner or auditor shall not remit more than three years' taxes, penalties, and interest.

(B) All taxes, penalties, and interest, that have been delinquent for more than three years, appearing on the general tax list and duplicate of real property which have been levied and assessed against parcels of real property owned by the state, any political subdivision, or any other entity whose ownership of real property would constitute public ownership, shall be collected by the county auditor of the county where the real property is located. The auditor shall deduct from each distribution made by the auditor the amount necessary to pay the tax delinquency from any revenues or funds to the credit of the state, any political subdivision, or any other entity whose ownership of real property would constitute public ownership thereof, passing under the auditor's control, or which come into the auditor's possession, and such deductions shall be made on a continuing basis until all delinquent taxes, penalties, and interest noted in this section have been paid.

(C) As used in division (B) of this section, "political subdivision" includes townships, municipalities, counties, school districts, boards of education, all state and municipal universities, park boards, and any other entity whose ownership of real property would constitute public ownership.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §4



Section 5713.082 - Notification of reentry of property on tax list.

(A) Whenever the county auditor reenters an item of property to the tax list as provided in section 5713.08 of the Revised Code and there has been no conveyance of the property between separate entities, the auditor shall send notice by certified mail to the owner of the property that it is now subject to property taxation as a result of such action. The auditor shall send the notice at the same time the auditor certifies the real property tax duplicate to the county treasurer. The notice shall describe the property and indicate that the owner may reapply for tax exemption by filing an application for exemption as provided in section 5715.27 of the Revised Code, and that failure to file such an application within the proper time period will result in the owner having to pay the taxes even if the property continued to be used for an exempt purpose.

(B) If the auditor failed to send the notice required by this section, and if the owner of the property subsequently files an application for tax exemption for the property for the current tax year, the tax commissioner or county auditor may grant exemption to the property, and the commissioner or auditor shall remit all taxes and penalties for each prior year since the property was reentered on the tax list, notwithstanding division (A) of section 5713.081 of the Revised Code.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-26-2003

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §4



Section 5713.09 - Tax maps of subdivisions.

The board of county commissioners may designate the county engineer to provide for making, correcting, and keeping up to date a complete set of tax maps of the county, and shall employ the necessary number of assistants. Such maps shall show all original lots and parcels of land, and all divisions, subdivisions, and allotments thereof, with the name of the owner of each original lot or parcel and of each division, subdivision, or lot, all new divisions, subdivisions, or allotments made in the county, all transfers of property, showing the lot or parcel of land transferred, the name of the grantee, and the date of the transfer so that such maps shall furnish the county auditor, for entering on the tax duplicate, a correct and proper description of each lot or parcel of land offered for transfer. Such maps shall be for the use of the county board of revision and the auditor, and shall be kept in the office of the auditor.

Effective Date: 10-02-1969



Section 5713.10 - Appointment of draftsmen.

The county engineer shall appoint the necessary draftsmen and fix the salary thereof, subject to the approval of the board of county commissioners.

The salaries of the assistants shall be paid out of the county treasury in the same manner as the salaries of other county officers are paid.

Effective Date: 10-01-1953



Section 5713.11, 5713.111 - [Repealed].

Effective Date: 10-11-1976



Section 5713.12 - Ascertaining mortgage indebtedness.

The county auditor shall ascertain from the owner or his agent the amount of the mortgage indebtedness upon each tract and lot in any district. The blanks necessary for the purpose of this section and sections 5713.02 and 5713.03 of the Revised Code shall be furnished by the auditor and paid for by the board of county commissioners out of the county treasury.

Effective Date: 10-01-1953



Section 5713.13 - Plat and record of tracts of indefinite description.

When an original survey, section, tract, or lot has become divided into such small parcels or fractions so that the description of the several parts thereof is indefinite and doubtful, the county auditor when appraising any such survey, section, tract, or lot, or part thereof, shall cause the said section, or such parts thereof as are necessary, to be accurately platted and laid out into such subdivisions as the different titles to the land therein require, and number the said fractions or subdivisions as fractions or subdivisions of said section, tract, or lot, or part thereof, or the part that is subdivided, and deliver the plat so numbered to the county recorder, who shall accurately record it. After such record has been made, the numbers given to said subdivisions or fractions shall be a sufficient description of land so platted, numbered, and recorded for all purposes of taxation and conveyancing.

Effective Date: 10-01-1953



Section 5713.14 - County auditor may require production of title papers and surveys.

When the assessor has neglected to plat and number the divisions, mentioned in section 5713.13 of the Revised Code or the survey, section, tract, lot, or part thereof, is subdivided after the assessment and appraisal thereof, and the county auditor believes it should be platted and numbered for the purpose of a pertinent description thereof upon his duplicate, the auditor may require the owner or occupier of such section, tract, lot, or part thereof, to produce to him at his office the title papers and surveys of the several subdivisions thereof, as well as of the survey, section, tract, lot, or part thereof, subdivided, on a day certain, not longer than thirty nor less than ten days from the date of such notice.

Effective Date: 10-01-1953



Section 5713.15 - County auditor may require owner to make survey - auditor may make survey.

If the owner or occupier of a subdivided survey, section, tract, lot, or part thereof fails to appear when required, and to produce the title papers, or produces them in such manner that the county auditor cannot plat and number said subdivisions without a survey, the auditor may require such owner or occupier to cause such subdivisions to be surveyed, platted, and numbered within twenty days, and to deliver said survey and plat to the county recorder for record. If such survey and plat is not made and delivered to the recorder within the time required, or the owner or occupier has not appeared when required, the auditor may cause the subdivision of such survey, section, tract, lot, or part thereof, to be surveyed, platted, and numbered by the county engineer and recorded by the recorder. The expense of the survey and record made by the order of the auditor shall be reported to him by the engineer and recorder, and the auditor shall add the expense to the tax on such subdivisions in proportion to the quantity of land in each. The expenses shall be collected as are other taxes against the land, and when collected paid over to the parties entitled thereto on the warrant of the auditor.

Effective Date: 10-01-1953



Section 5713.16 - Recording of plat.

When the title papers are produced to the county auditor, he may plat, allot, and number said subdivisions. The plat made by the auditor shall be recorded upon the records of deeds of the county. After it has been platted and numbered by the auditor, or by the county engineer, it shall be sufficient for all purposes of taxation to enter such subdivisions upon the duplicate by their numbers, as provided by law for separate parcels of land, and such entry shall be a sufficient description of such subdivisions.

Effective Date: 10-01-1953



Section 5713.17 - Duty to notify county auditor of improvement costing over $2,000 - penalty - examination of buildings.

To enable the county auditor to determine the value and location of buildings and other improvements, any person, other than a railroad company or a public utility whose real property is valued for taxation by the tax commissioner, that constructs any building or other improvement costing more than two thousand dollars upon any lot or land within a township or municipal corporation not having a system of building registration and inspection shall notify the county auditor of the county within which such land or lot is located that the building or improvement has been completed or is in process of construction. The notice shall be in writing, shall contain an estimate of the cost of the building or improvement, shall describe the lot or land and its ownership in a manner reasonably calculated to allow the county auditor to identify the lot or tract of land on the tax list, and shall be served upon the county auditor not later than sixty days after construction of the building or improvement has commenced.

Upon the discovery of a building or improvement that has been constructed but of which the county auditor has not been notified as required by this section, the county auditor shall appraise it and place it upon the tax list and duplicate at its taxable value, together with a penalty equal to fifty per cent of the amount of taxes that would have been charged against the building or improvement from the date of construction to the date of discovery had the county auditor been notified of its construction as required by this section.

The county auditor, or his deputy, within reasonable hours, may enter and fully examine all buildings and improvements that are either liable to or exempt from taxation by Title LVII [57] of the Revised Code.

Effective Date: 09-14-1992



Section 5713.18 - Plats presented to auditor for assessment and entry.

When any person lays out a municipal corporation, any addition thereto, or any subdivision of any lot or tract of land before the plat thereof is recorded, he shall present it to the county auditor, who shall assess and return the taxable valuation of each lot or parcel of land described in such plat in the same manner as other such lots or parcels are valued. Thereupon such lots or parcels shall be entered on the tax list in lieu of the land included therein.

Effective Date: 11-05-1965



Section 5713.19 - Correction of clerical errors.

A county auditor shall correct any clerical errors, as defined in section 319.35 of the Revised Code, that the auditor discovers concerning the name of the owner, valuation, description, or quantity of any tract or lot contained in the list of real property in the county.

Effective Date: 05-08-1996



Section 5713.20 - Adding omitted property to tax list.

(A) If the county auditor discovers that any building, structure, or tract of land or any lot or part of either, has been omitted from the list of real property, the auditor shall add it to the list, with the name of the owner, and ascertain the taxable value thereof and place it opposite such property. The county auditor shall compute the sum of the simple taxes for the preceding years in which the property was omitted from the list of real property, not exceeding five years, unless in the meantime the property has changed ownership, in which case only the taxes chargeable since the last change of ownership shall be computed. No penalty or interest shall be added to the amount of taxes so computed.

The county auditor shall order the county treasurer to correct the duplicate of real property accordingly, and shall certify to the county treasurer the sum of taxes determined by the county auditor under this section to be due on the omitted property. The county treasurer thereupon shall notify the owner by certified mail, return receipt requested, of the sum of taxes due, and inform the owner that the owner may enter into an omitted tax contract with the county treasurer to pay the taxes in installments, or that the owner, if the owner desires, may pay the amount of such taxes into the county treasury.

(B) An omitted tax contract entered into under this section for the payment of taxes in installments shall require that the installments be payable at the times and in the amounts specified by the county treasurer in the contract. The owner may request, and the treasurer shall allow, an omitted tax contract providing for payment in installments over no fewer than two years; however, the treasurer shall not permit a contract to provide for payment in installments over more than five years. Each installment payment shall be apportioned among the several funds for which the taxes on the omitted property would have been assessed had the property not been omitted, and shall be applied to the items of taxes charged in the order in which they became due. If an installment payment is not received by the county treasurer when due, or any payment of current taxes is not made when due, the contract becomes void, and the county treasurer shall order payment of the entire outstanding balance of taxes determined to be due under this section in one lump-sum payment.

Effective Date: 06-15-2004



Section 5713.21 - Correction of mistakes in valuing property - addition to duplicate.

The county auditor, if he ascertains that a mistake was made in the valuation of an improvement or betterment of real property or that its valuation was omitted, shall return the correct taxable value, after giving notice to the owner or agent thereof of his intention to do so.

Additions made by the auditor pursuant to this section shall be listed upon the grand duplicate of the county and placed in the hands of the county treasurer for collection.

Effective Date: 11-05-1965



Section 5713.22 - Taxation of forest lands - forest land defined.

As used in sections 5713.22 to 5713.26 of the Revised Code, "forest land" consists of any land bearing a stand of trees which the chief of the division of forestry determines is suitable for classification under such sections.

Effective Date: 09-01-1976



Section 5713.23 - Taxation of forest lands - rate - method of determining forest land subject to tax.

Forest land which the owner thereof declares is devoted exclusively to forestry or timber growing under the rules prescribed under the authority of section 5713.24 of the Revised Code, shall be taxed annually at fifty per cent of the local tax rate upon its value as determined under sections 5701.02 and 5713.04 of the Revised Code.

The method of determining forest lands or land bearing forest growth which is subject to this section, and the manner in which an owner of forest lands may declare that such lands are devoted to timber growing shall be prescribed under such rules, but in no case shall areas devoted to forestry be considered subject to this section until the fee established in accordance with section 5713.24 of the Revised Code is paid and such declarations of the owners have been approved and certified by the chief of the division of forestry, and copies of the declarations have been filed by the chief with the county auditor of the county in which such lands are located.

Effective Date: 07-26-1991



Section 5713.24 - Rules, forms, tax blanks - application fee.

All rules, forms, and tax blanks that are used in the administration of sections 5713.22 to 5713.26 of the Revised Code shall be prepared by the chief of the division of forestry and become effective when approved by the tax commissioner. The chief also shall determine the amount of a fee, payable to the division of forestry, that shall be submitted with each application seeking a determination of forest lands or land bearing forest growth as provided in section 5713.23 of the Revised Code. The chief shall establish the fee by rule in accordance with Chapter 119. of the Revised Code and each such fee received by him shall be paid into the state treasury to the credit of the state forest fund created by section 1503.05 of the Revised Code.

Effective Date: 07-01-1993



Section 5713.25 - Withdrawal of forest lands from classification.

Forest lands which have been listed for taxation in accordance with section 5713.23 of the Revised Code may be withdrawn from such class upon certification to the chief of the division of forestry of such intention by the owner thereof. The chief shall send a copy of said certification to the county auditor of the county in which such lands are located, who shall thereupon tax such land at the full rate thereafter.

Effective Date: 09-01-1976



Section 5713.26 - Failure to conform to rules - posting of notice.

Any owner of forest land taxed in accordance with section 5713.23 of the Revised Code who in the opinion of the chief of the division of forestry has not exercised reasonable care in the protection and maintenance of the forest or who has violated the rules of the chief as to the care and management of such lands shall receive notice in writing of such violation from the chief. The owner shall be granted, upon his written application for the same, six months in which to correct said violations, and failure to correct the violations within this period voids his declaration filed with the chief in accordance with such section, and the county auditor shall be notified to tax those lands at the full rate thereafter.

Owners of forest land taxed in accordance with such section shall post in prominent locations on the borders of each parcel of said forest and maintain in legible condition at least two metal signs similar to those obtainable from the chief stating the rules applying to said forest.

Effective Date: 09-01-1976



Section 5713.30 - Agricultural land definitions.

As used in sections 5713.31 to 5713.37 and 5715.01 of the Revised Code:

(A) "Land devoted exclusively to agricultural use" means:

(1) Tracts, lots, or parcels of land totaling not less than ten acres to which, during the three calendar years prior to the year in which application is filed under section 5713.31 of the Revised Code, and through the last day of May of such year, one or more of the following apply:

(a) The tracts, lots, or parcels of land were devoted exclusively to commercial animal or poultry husbandry, aquaculture, algaculture meaning the farming of algae, apiculture, the production for a commercial purpose of timber, field crops, tobacco, fruits, vegetables, nursery stock, ornamental trees, sod, or flowers, or the growth of timber for a noncommercial purpose, if the land on which the timber is grown is contiguous to or part of a parcel of land under common ownership that is otherwise devoted exclusively to agricultural use .

(b) The tracts, lots, or parcels of land were devoted exclusively to biodiesel production, biomass energy production, electric or heat energy production, or biologically derived methane gas production if the land on which the production facility is located is contiguous to or part of a parcel of land under common ownership that is otherwise devoted exclusively to agricultural use, provided that at least fifty per cent of the feedstock used in the production was derived from parcels of land under common ownership or leasehold.

(c) The tracts, lots, or parcels of land were devoted to and qualified for payments or other compensation under a land retirement or conservation program under an agreement with an agency of the federal government .

(2) Tracts, lots, or parcels of land totaling less than ten acres that, during the three calendar years prior to the year in which application is filed under section 5713.31 of the Revised Code and through the last day of May of such year, were devoted exclusively to commercial animal or poultry husbandry, aquaculture, algaculture meaning the farming of algae, apiculture, the production for a commercial purpose of field crops, tobacco, fruits, vegetables, timber, nursery stock, ornamental trees, sod, or flowers where such activities produced an average yearly gross income of at least twenty-five hundred dollars during such three-year period or where there is evidence of an anticipated gross income of such amount from such activities during the tax year in which application is made, or were devoted to and qualified for payments or other compensation under a land retirement or conservation program under an agreement with an agency of the federal government;

(3) A tract, lot, or parcel of land taxed under sections 5713.22 to 5713.26 of the Revised Code is not land devoted exclusively to agricultural use;

(4) Tracts, lots, or parcels of land, or portions thereof that, during the previous three consecutive calendar years have been designated as land devoted exclusively to agricultural use, but such land has been lying idle or fallow for up to one year and no action has occurred to such land that is either inconsistent with the return of it to agricultural production or converts the land devoted exclusively to agricultural use as defined in this section. Such land shall remain designated as land devoted exclusively to agricultural use provided that beyond one year, but less than three years, the landowner proves good cause as determined by the board of revision.

"Land devoted exclusively to agricultural use" includes tracts, lots, or parcels of land or portions thereof that are used for conservation practices, provided that the tracts, lots, or parcels of land or portions thereof comprise twenty-five per cent or less of the total of the tracts, lots, or parcels of land that satisfy the criteria established in division (A)(1), (2), or (4) of this section together with the tracts, lots, or parcels of land or portions thereof that are used for conservation practices.

(B) "Conversion of land devoted exclusively to agricultural use" means any of the following:

(1) The failure of the owner of land devoted exclusively to agricultural use during the next preceding calendar year to file a renewal application under section 5713.31 of the Revised Code without good cause as determined by the board of revision;

(2) The failure of the new owner of such land to file an initial application under that section without good cause as determined by the board of revision;

(3) The failure of such land or portion thereof to qualify as land devoted exclusively to agricultural use for the current calendar year as requested by an application filed under such section;

(4) The failure of the owner of the land described in division (A)(4) of this section to act on such land in a manner that is consistent with the return of the land to agricultural production after three years.

The construction or installation of an energy facility, as defined in section 5727.01 of the Revised Code, on a portion of a tract, lot, or parcel of land devoted exclusively to agricultural use shall not cause the remaining portion of the tract, lot, or parcel to be regarded as a conversion of land devoted exclusively to agricultural use if the remaining portion of the tract, lot, or parcel continues to be devoted exclusively to agricultural use.

(C) "Tax savings" means the difference between the dollar amount of real property taxes levied in any year on land valued and assessed in accordance with its current agricultural use value and the dollar amount of real property taxes that would have been levied upon such land if it had been valued and assessed for such year in accordance with Section 2 of Article XII, Ohio Constitution.

(D) "Owner" includes, but is not limited to, any person owning a fee simple, fee tail, or life estate or a buyer on a land installment contract.

(E) "Conservation practices" are practices used to abate soil erosion as required in the management of the farming operation, and include, but are not limited to, the installation, construction, development, planting, or use of grass waterways, terraces, diversions, filter strips, field borders, windbreaks, riparian buffers, wetlands, ponds, and cover crops for that purpose.

(F) "Wetlands" has the same meaning as in section 6111.02 of the Revised Code.

(G) "Biodiesel" means a mono-alkyl ester combustible liquid fuel that is derived from vegetable oils or animal fats or any combination of those reagents and that meets the American society for testing and materials specification D6751-03a for biodiesel fuel (B100) blend stock distillate fuels.

(H) "Biologically derived methane gas" means gas from the anaerobic digestion of organic materials, including animal waste and agricultural crops and residues.

(I) "Biomass energy" means energy that is produced from organic material derived from plants or animals and available on a renewable basis, including, but not limited to, agricultural crops, tree crops, crop by-products, and residues.

(J) "Electric or heat energy" means electric or heat energy generated from manure, cornstalks, soybean waste, or other agricultural feedstocks.

Amended by 129th General AssemblyFile No.82,HB 276, §1, eff. 6/4/2012.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 09-26-2003



Section 5713.31 - County auditor to value land for real property tax purposes - application fee.

At any time after the first Monday in January and prior to the first Monday in March of any year, an owner of agricultural land may file an application with the county auditor of the county in which such land is located, requesting the auditor to value the land for real property tax purposes at the current value such land has for agricultural use, in accordance with rules adopted by the commissioner for the valuation of such land. An owner's first application with respect to his land shall be in the form of an initial application. Each application filed in ensuing consecutive years after the initial application by that owner shall be in the form of a renewal application. The commissioner shall prescribe the form of the initial and the renewal application, but the renewal application shall require no more information than is necessary to establish the applicant's continued eligibility to have his land valued for agricultural use, for all lots, parcels, or tracts of land, or portions thereof, within a county, that have been valued at the current value of such land for agricultural use in the preceding tax year.

On or before the second Tuesday after the first Monday in March, the auditor shall determine whether the current owner of any lot, parcel, or tract of land or portion thereof contained in the preceding tax year's agricultural land tax list failed to file an initial or renewal application, as appropriate, for the current tax year with respect to such lot, parcel, or tract or portion thereof. He shall forthwith notify, by certified mail, each owner who failed to file an application that unless application is filed with the auditor prior to the first Monday of April of the current year, the land will be valued for real property tax purposes in the current tax year at its true value in money and that the recoupment required by sections 5713.34 and 5713.35 of the Revised Code will be placed on the current year's tax list and duplicate for collection.

Each initial application shall be accompanied by a fee of twenty-five dollars. Application fees shall be paid into the county treasury to the credit of the real estate assessment fund created under section 325.31 of the Revised Code.

Upon receipt of an application and payment of the required fee the auditor shall determine whether the information contained therein is correct and the application complete.

If the auditor determines the information is incorrect or the application is incomplete, he shall return the application to the applicant by certified mail with an enumeration of the items which are incorrect or incomplete. An applicant may file an amended application, without charge, within fifteen days of the receipt of the returned application.

If the auditor determines the application or amended application is complete and the information therein is correct, he shall, prior to the first Monday in June, view or cause to be viewed the land described in the application and determine whether the land is land devoted exclusively to agricultural use.

If the auditor determines, which determination shall be made as of the first Monday of June, annually, that the land is land devoted exclusively to agricultural use he shall appraise it for real property tax purposes in accordance with rules adopted by the commissioner for the valuation of land devoted exclusively to agricultural use and such appraised value shall be the value used by the auditor in determining the taxable value of such land for the current tax year under section 5713.03 of the Revised Code and as shown on the general tax list compiled under section 319.28 of the Revised Code.

The auditor shall enter on the real property record required under section 5713.03 of the Revised Code for the tract, lot, or parcel of land so appraised, in addition to the other information required to be recorded thereon, its value as land devoted exclusively to agricultural use.

Effective Date: 09-09-1988



Section 5713.32 - County auditor to notify applicant when land not devoted exclusively to agricultural use.

Prior to the first Monday in August the county auditor shall notify, by certified mail, each person who filed an application or an amended application under section 5713.31 of the Revised Code and whose land the auditor determines is not land devoted exclusively to agricultural use, of the reason for such determination. A complaint against such determination may be made in the manner prescribed in section 5715.19 of the Revised Code.

Effective Date: 07-26-1974



Section 5713.33 - Agricultural land tax list - contents of list.

The county auditor shall make and maintain an "agricultural land tax list," on forms prescribed by the tax commissioner, listing each tract, lot or parcel of land which has been valued for tax purposes as land devoted exclusively to agricultural use under section 5713.31 of the Revised Code, showing:

(A) The name of the owner;

(B) A description of the land;

(C) The current agricultural use value and taxable value of the land as land devoted exclusively to agricultural use, as provided by section 5713.31 of the Revised Code;

(D) The true value, and taxable value, of the land as determined in accordance with Section 2, Article XII, of the Ohio Constitution;

(E) The dollar amount of real property taxes levied against such land under section 319.30 of the Revised Code for the current tax year;

(F) The dollar amount of real property taxes which would have been levied against such land for the current tax year under section 319.30 of the Revised Code if it had been valued for tax purposes in accordance with Section 2, Article XII, of the Ohio Constitution;

(G) The dollar difference between the amounts shown in divisions (E) and (F) of this section.

Annually, upon determining the sums to be levied upon each tract and lot of real property under section 319.30 of the Revised Code, the county auditor shall enter upon the "agricultural land tax list" for each tract, lot or parcel of land valued under section 5713.31 of the Revised Code for the current tax year the appropriate figures for the current tax year, as required by this section.

Effective Date: 09-27-1983



Section 5713.34 - Portion of tax savings on converted lands may be recouped.

(A)

(1) Upon the conversion of all or any portion of a tract, lot, or parcel of land devoted exclusively to agricultural use a portion of the tax savings upon such converted land shall be recouped as provided for by Section 36, Article II, Ohio Constitution by levying a charge on such land in an amount equal to the amount of the tax savings on the converted land during the three tax years immediately preceding the year in which the conversion occurs. The charge shall constitute a lien of the state upon such converted land as of the first day of January of the tax year in which the charge is levied and shall continue until discharged as provided by law.

(2) Upon the conversion of an adequately described portion of a tract, lot, or parcel of land, the county auditor shall divide any numbered permanent parcel into economic units and value each unit individually for the purpose of levying the charge under division (A)(1) of this section against only the converted portion.

(3) A charge shall not be levied under this section for the conversion of a portion of a tract, lot, or parcel of land devoted exclusively to agricultural use if the conversion is incident to the construction or installation of an energy facility, as defined in section 5727.01 of the Revised Code, and if the remaining portion of the tract, lot, or parcel continues to be devoted exclusively to agricultural use.

(B) Except as otherwise provided in division (C) or (D) of this section, a public entity that acquires by any means and converts land devoted exclusively to agricultural use and a private entity granted the power of eminent domain that acquires by any means and converts land devoted exclusively to agricultural use shall pay the charge levied by division (A) of this section and shall not, directly or indirectly, transfer the charge to the person from whom the land is acquired. A person injured by a violation of this division may recover, in a civil action, any damages resulting from the violation.

(C) The charge levied by division (A)(1) of this section does not apply to the conversion of land acquired by a public entity by means other than eminent domain and thereafter used exclusively for a public purpose that leaves the land principally undeveloped when either of the following conditions applies:

(1) In the case of land so acquired and converted by a park district created under Chapter 1545. of the Revised Code, the land is located within the boundaries of the park district.

(2) In the case of land so acquired and converted by a public entity other than a park district created under Chapter 1545. of the Revised Code, the land is located within the boundaries of any city, local, exempted village, or joint vocational school district that is wholly or partially located within the boundaries of the public entity that so acquired and converted the land.

If all or any portion of a tract, lot, or parcel of such land is later developed or otherwise converted to a purpose other than one of the purposes enumerated under division (E)(1) of this section, the charge levied by division (A)(1) of this section shall be levied against such developed or converted land as otherwise required by that division.

The county auditor of the county in which the land is located shall determine annually whether all or any portion of a tract, lot, or parcel of land formerly converted to a purpose enumerated under division (E)(1) of this section has been developed in such a way or converted to such a purpose as to require the charge levied by division (A)(1) of this section to be levied against the land so developed or converted.

(D) Division (B) of this section does not apply to a public entity that acquires by means other than eminent domain and converts land devoted exclusively to agricultural use to use for public, active or passive, outdoor education, recreation, or similar open space uses when either of the following conditions applies:

(1) In the case of land so acquired and converted by a park district created under Chapter 1545. of the Revised Code, the land is located outside the boundaries of the park district.

(2) In the case of land so acquired and converted by a public entity other than a park district created under Chapter 1545. of the Revised Code, the land is located outside the boundaries of any city, local, exempted village, or joint vocational school district that is wholly or partially located within the boundaries of the public entity that so acquired and converted the land.

(E) As used in divisions (C) and (D) of this section:

(1) "Principally undeveloped" means a parcel of real property that is used for public, active or passive, outdoor education, recreation, or similar open space uses and contains only the structures, roadways, and other facilities that are necessary for such uses.

(2) "Public entity" means any political subdivision of this state or any agency or instrumentality of a political subdivision.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 09-03-1996



Section 5713.35 - Conversion of land on agricultural land tax list - determination of charges.

On or before the second Monday in September the county auditor shall examine the agricultural land tax list maintained under section 5713.33 of the Revised Code and determine if there has been a conversion of land devoted exclusively to agricultural use of any tract, lot, or parcel of land on such list.

Upon determining there has been a conversion of land devoted exclusively to agricultural use the auditor shall determine the dollar amount of the charge levied against such tract, lot or parcel of land under section 5713.34 of the Revised Code and shall place such amount as a separate item on the tax list for the current tax year to be collected by the county treasurer in the same manner and at the same time as real property taxes levied against such land for the current calendar year are collected. Upon the collection of any charge made under this section and any penalties and interest arising thereon, the auditor, after deducting all fees allowed on the collection of moneys on the tax list and duplicate, shall distribute the full amount thereof among the taxing districts in which the lands against which such amounts have been charged are located in proportion to the per cent of the total real property taxes levied upon such lands in the preceding tax year by each such subdivision. Money distributed to a subdivision under this section shall be allocated among and paid into its various funds in the same proportion that the real property taxes levied during the preceding tax year that are required to be paid into each fund bear to the total real property taxes levied during such year.

Effective Date: 09-21-1982



Section 5713.351 - Failure to file an initial or renewal application.

If the county auditor has determined under section 5713.35 of the Revised Code that a conversion of land has occurred with respect to any tract, lot, or parcel on the agricultural land tax list because of a failure to file an initial or renewal application, and if the auditor, upon application of the owner and payment by the owner of a twenty-five dollar fee, finds that the land would be land devoted exclusively to agricultural use for the current year if the board of revision finds the failure arose for good cause, the owner may file a complaint against that determination with the board as provided in section 5715.19 of the Revised Code on the grounds that the tract, lot, or parcel is land devoted exclusively to agricultural use because there was good cause for the owner's failure to file an initial or renewal application. If the board finds that there was such good cause, the application under this section shall be considered an application that was properly filed under section 5713.31 of the Revised Code.

Effective Date: 09-09-1988



Section 5713.36 - Application for valuation of land.

On or before the fifteenth of January of each year, the county auditor shall mail to each current owner of land that was valued as land devoted exclusively to agricultural use during the next preceding calendar year, an application for the valuation of such land as land devoted exclusively to an agricultural use for the current calendar year.

Effective Date: 09-09-1988



Section 5713.37 - Prohibited act.

No person shall knowingly give any false information in an application filed under section 5713.31 of the Revised Code.

Effective Date: 07-26-1974



Section 5713.38 - Application for change of valuation of land.

Notwithstanding section 5713.31 of the Revised Code, in any year in which the county auditor has not advertised the completion of his reappraisal or equalization or notified the owner of agricultural land of a change in the valuation of such land prior to the date on which the owner may file an application requesting the auditor to value the land for real property tax purposes at the current value such land has for agricultural use, and there is an increase in such valuation in that year, the owner may file such application for that tax year at any time prior to the first Monday in March of the following calendar year. When filed, such application shall be considered a properly filed application for such valuation on the basis of agricultural use and, if the auditor determines such land otherwise qualified for such valuation, the auditor shall determine the value such land has for agricultural use. If the agricultural use valuation is less than the valuation used by the auditor to determine the taxable value of such land for the tax year for which the application is filed, he shall proceed as if the valuation had been reduced by the board of revision pursuant to section 5715.19 of the Revised Code.

Any real property taxes paid by the owner based on the higher valuation, in excess of the property taxes that would have been due and payable had the land been valued on the basis of its agricultural use, shall be treated as an overpayment of real property taxes in the manner prescribed by section 5715.22 of the Revised Code.

Effective Date: 11-26-1975



Section 5713.99 - Penalty.

Whoever violates section 5713.37 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 07-26-1974






Chapter 5715 - BOARDS OF REVISION; EQUALIZATION OF ASSESSMENTS

Section 5715.01 - Tax commissioner to supervise assessments by county auditors - rules and procedure - county board of revision.

(A) The tax commissioner shall direct and supervise the assessment for taxation of all real property. The commissioner shall adopt, prescribe, and promulgate rules for the determination of true value and taxable value of real property by uniform rule for such values and for the determination of the current agricultural use value of land devoted exclusively to agricultural use. The uniform rules shall prescribe methods of determining the true value and taxable value of real property and shall also prescribe the method for determining the current agricultural use value of land devoted exclusively to agricultural use, which method shall reflect standard and modern appraisal techniques that take into consideration: the productivity of the soil under normal management practices; the average price patterns of the crops and products produced to determine the income potential to be capitalized; the market value of the land for agricultural use; and other pertinent factors. The rules shall provide that in determining the true value of lands or improvements thereon for tax purposes, all facts and circumstances relating to the value of the property, its availability for the purposes for which it is constructed or being used, its obsolete character, if any, the income capacity of the property, if any, and any other factor that tends to prove its true value shall be used. In determining the true value of minerals or rights to minerals for the purpose of real property taxation, the tax commissioner shall not include in the value of the minerals or rights to minerals the value of any tangible personal property used in the recovery of those minerals.

(B) The taxable value shall be that per cent of true value in money, or current agricultural use value in the case of land valued in accordance with section 5713.31 of the Revised Code, the commissioner by rule establishes, but it shall not exceed thirty-five per cent. The uniform rules shall also prescribe methods of making the appraisals set forth in section 5713.03 of the Revised Code. The taxable value of each tract, lot, or parcel of real property and improvements thereon, determined in accordance with the uniform rules and methods prescribed thereby, shall be the taxable value of the tract, lot, or parcel for all purposes of sections 5713.01 to 5713.26, 5715.01 to 5715.51, and 5717.01 to 5717.06 of the Revised Code. County auditors shall, under the direction and supervision of the commissioner, be the chief assessing officers of their respective counties, and shall list and value the real property within their respective counties for taxation in accordance with this section and sections 5713.03 and 5713.31 of the Revised Code and with such rules of the commissioner. There shall also be a board in each county, known as the county board of revision, which shall hear complaints and revise assessments of real property for taxation.

(C) The commissioner shall neither adopt nor enforce any rule that requires true value for any tax year to be any value other than the true value in money on the tax lien date of such tax year or that requires taxable value to be obtained in any way other than by reducing the true value, or in the case of land valued in accordance with section 5713.31 of the Revised Code, its current agricultural use value, by a specified, uniform percentage.

Effective Date: 09-27-1983; 06-30-2005



Section 5715.011 - [Repealed].

Effective Date: 08-26-1977



Section 5715.012 - Sales assessment ratio studies.

The tax commissioner shall make sales-assessment ratio studies of sales and assessments of real property for the purpose of determining the common level of assessment of real property within the counties pursuant to section 5715.19 of the Revised Code and for the purpose of equalization. Such studies shall be based on a representative sampling during the three years prior to the tax year to which the sample is applied of open market arms' length sales by a willing seller to a willing buyer for a current like use within the class or classes of real property sampled by the board. Where there are not sufficient arms' length sales to constitute a representative sampling for such studies within a class, the commissioner may also conduct appraisals of real property in that class, which shall be a part of such studies. Such studies and other information of the commissioner may be used by the commissioner as guidelines, where applicable, in the equalization of a class or classes of real property. Such studies or other information of the commissioner shall not be applied by the commissioner on a taxing district, countywide, or statewide basis for the purpose of equalization unless the commissioner first finds there are sufficient arms' length sales for a like use included in the sample in a class, or arms' length sales and appraisals conducted by the commissioner for a like use included in the sample in a class, to provide an indication that said sales or sales and appraisals in the class are representative of all parcels in the class.

In addition, the commissioner shall make other studies of the value of real property within the counties which may be used as guidelines, where applicable, in the equalization of a class or classes of real property.

Effective Date: 07-02-1984



Section 5715.02 - Members of county board of revision - hearing board - quorum - power to administer oaths.

The county treasurer, county auditor, and a member of the board of county commissioners selected by the board of county commissioners shall constitute the county board of revision, or they may provide for one or more hearing boards when they deem the creation of such to be necessary to the expeditious hearing of valuation complaints. Each such official may appoint one qualified employee from the official's office to serve in the official's place and stead on each such board for the purpose of hearing complaints as to the value of real property only, each such hearing board has the same authority to hear and decide complaints and sign the journal as the board of revision, and shall proceed in the manner provided for the board of revision by sections 5715.08 to 5715.20 of the Revised Code. Any decision by a hearing board shall be the decision of the board of revision.

A majority of a county board of revision or hearing board shall constitute a quorum to hear and determine any complaint, and any vacancy shall not impair the right of the remaining members of such board, whether elected officials or appointees, to exercise all the powers thereof so long as a majority remains.

Each member of a county board of revision or hearing board may administer oaths.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-19-1969



Section 5715.03 - Payment of compensation and expenses.

The compensation of the experts, clerks, and other employees of the county boards of revision shall be paid monthly upon the certificate of the county auditor or board. The contingent expenses of the auditor and board, including postage and express charges, their actual and necessary traveling expenses, and those of their deputies, experts, clerks, or employees on official business outside of the county, when required by orders issued by the department of taxation, shall be allowed and paid as are other claims against the county. The compensation and expenses may be paid from the real estate assessment fund pursuant to section 325.31 of the Revised Code.

Effective Date: 05-08-1996



Section 5715.04 - Office hours - conditions of employment.

County boards of revision shall, during the time fixed for their sessions, keep their offices open during the business hours on each business day, and their experts, clerks, and other employees shall devote their entire time to their respective duties during their term of office or period of service or employment; provided that boards may, with the approval of the tax commissioner, employ experts, clerks, or other employees with the understanding that such employed persons shall devote only a part of their entire time to their respective employments.

Effective Date: 09-27-1983



Section 5715.05 - Offices - equipment and supplies.

The board of county commissioners shall furnish to the county board of revision and its experts, clerks, and employees suitable office rooms at the county seat, and shall furnish the county auditor for his own office and the county board of revision all maps, plats, stationery, blank forms, books, supplies, furniture, and other equipment necessary for the proper discharge of their duties and the preservation of their books, records, and files. The maps, plats, stationery, blank forms, and other supplies and equipment used by the auditor shall, so far as practicable, be used also by the county board of revision.

Effective Date: 10-01-1953



Section 5715.06 - Number of experts - compensation - civil service.

Each county board of revision shall appoint the number of experts, clerks, and employees that is prescribed for it by the tax commissioner. Such experts, clerks, and employees shall hold their employment for the time that is prescribed by the commissioner. The compensation of such experts, clerks, and employees shall be fixed by the board of county commissioners.

No expert, assistant, clerk, employee, or assistant assessor shall be subject to any civil service law or regulation.

Effective Date: 09-27-1983



Section 5715.07 - Public inspection of documents relating to assessments.

All files, statements, returns, reports, papers, or documents of any kind relating to the assessment of real property which are in the office of a county auditor or county board of revision or in the official custody or possession of such officer or board shall be open to public inspection.

Effective Date: 10-01-1953



Section 5715.08 - Minutes of meetings - preservation of minutes and evidence.

The county board of revision shall take full minutes of all evidence given before the board, and it may cause the same to be taken in shorthand and extended in typewritten form. The secretary of the board shall preserve in his office separate records of all minutes and documentary evidence offered on each complaint.

Effective Date: 10-01-1953



Section 5715.09 - Organization of county board of revision - meetings - record.

Each county board of revision shall organize annually on the second Monday in January by the election of a chairman for the ensuing year. The county auditor shall be the secretary of the board. He shall call the board together as often as necessary during any year, keep an accurate record of the proceedings of the board in a book kept for the purpose, and perform such other duties as are incidental to the position.

Effective Date: 10-01-1953



Section 5715.10 - Valuation of real property - county board of revision may summon and examine persons as to property.

The county board of revision shall be governed by the laws concerning the valuation of real property and shall make no change of any valuation except in accordance with such laws.

The board may call persons before it and examine them under oath as to their own or another's real property to be placed on the tax list and duplicate for taxation, or the value thereof. If a person notified to appear before the board refuses or neglects to appear at the time required, or appearing, refuses to be sworn or answer any question put to him by the board or by its order, the chairman of the board shall make a complaint thereof in writing to the probate judge of the county, who shall proceed against such person in the same manner as provided in section 5711.37 of the Revised Code.

Effective Date: 10-01-1953



Section 5715.11 - Duty of county board of revision to hear complaints.

The county board of revision shall hear complaints relating to the valuation or assessment of real property as the same appears upon the tax duplicate of the then current year. The board shall investigate all such complaints and may increase or decrease any such valuation or correct any assessment complained of, or it may order a reassessment by the original assessing officer.

Effective Date: 10-01-1953



Section 5715.12 - Duty to give notice before increasing valuation - service.

The county board of revision shall not increase any valuation without giving notice to the person in whose name the property affected thereby is listed and affording him an opportunity to be heard. Such notice shall describe the real property, the tax value of which is to be acted upon, by the description thereof as carried on the tax list of the current year, and shall state the name in which it is listed; such notice shall be served by delivering a copy thereof to the person interested, by leaving a copy at the usual place of residence or business of such person, or by sending the same by registered letter mailed to the address of such person. If no such place of residence or business is found in the county, then such copies shall be delivered or mailed to the agent in charge of such property. If no such agent is found in the county, such notice shall be served by an advertisement thereof inserted once in a newspaper of general circulation in the county in which the property is situated. Notices to the respective persons interested in different properties may be united in one advertisement under the same general heading. Notices served in accordance with this section shall be sufficient.

Effective Date: 10-01-1953



Section 5715.13 - Application for decrease in valuation; electronic complaint and application.

(A) Except as provided in division (B) of this section, the county board of revision shall not decrease any valuation unless a party affected thereby or who is authorized to file a complaint under section 5715.19 of the Revised Code makes and files with the board a written application therefor, verified by oath and signature, showing the facts upon which it is claimed such decrease should be made.

(B) The county board of revision may authorize a policy for the filing of an electronic complaint under section 5715.19 of the Revised Code and the filing of an electronic application therefor under this section, subject to the approval of the tax commissioner. An electronic complaint need not be sworn to, but shall contain an electronic verification and shall be subscribed to by the person filing the complaint: "I declare under penalties of perjury that this complaint has been examined by me and to the best of my knowledge and belief is true, correct, and complete.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 03-30-1999



Section 5715.14 - Action certified to auditor - correction of tax lists.

The county board of revision shall certify its action to the county auditor, who shall correct the tax list and duplicate according to the deductions and additions ordered by the board in the manner provided by law for making corrections thereof. If the tax duplicate has been delivered to the county treasurer, the auditor shall certify such corrections to the treasurer, who shall enter such corrections on his tax duplicate.

Effective Date: 10-01-1953



Section 5715.15 - Omissions or incorrect valuation reported to county auditor - corrections.

When the county board of revision discovers that any taxable land, building, structure, improvement, minerals, or mineral rights have escaped taxation or been listed for taxation at less than their taxable value in a current year or in any year during the five years next preceding, the board may investigate the same and report to the county auditor all the facts and information in its possession which relate to the same. The auditor shall make the inquiries and corrections which he is authorized and required by law to make in other cases in which real property has escaped taxation or has been improperly listed or valued for taxation.

Effective Date: 11-05-1965



Section 5715.16 - County board of revision to make necessary corrections in assessments.

On the second Monday of June, annually, the county auditor shall lay before the county board of revision the returns of his assessment of real property for the current year, and such board shall forthwith proceed to revise the assessment and returns of such real property. If the board finds that any tract, lot, or parcel of land, or any buildings, structures, or improvements thereon, or any minerals therein, or rights thereto have been improperly listed either as to the name of the owner or the description or quantity thereof, or have been incorrectly valued, or have been omitted and not yet valued, it shall make the necessary corrections and give to each such incorrectly valued or omitted tract, lot, or parcel of land, or any buildings, structures, or improvements thereon, or any minerals therein or rights thereto, their corrected taxable value.

The auditor shall not make up his tax list and duplicate nor advertise as provided in section 5715.17 of the Revised Code until the board has completed its work under this section and returned to the auditor all the returns laid before it with the revisions thereof.

Effective Date: 11-05-1965



Section 5715.17 - Notice that work of equalization completed - county auditor to furnish certificates and notice.

When the county board of revision has completed its work of equalization and transmitted the returns to the county auditor, the auditor shall give notice by advertising in a newspaper of general circulation throughout the county that the tax returns for the current year have been revised and the valuations have been completed and are open for public inspection in the auditor's office, and that complaints against any valuation or assessment, except the valuations fixed and assessments made by the department of taxation, will be heard by the board, stating in the notice the time and place of the meeting of such board. Such advertisement shall be inserted in a conspicuous place in such newspaper and be published daily for ten days or as provided in section 7.16 of the Revised Code.

The auditor shall, upon request, furnish to any person a certificate setting forth the assessment and valuation of any tract, lot, or parcel of real estate or any specific personal property, and mail the same when requested to do so upon receipt of sufficient postage.

The auditor shall furnish notice to boards of education of school districts within the county of all hearings, and the results of such hearings, held in regard to the reduction or increasing of tax valuations in excess of one hundred thousand dollars directly affecting the revenue of such district.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-06-1965



Section 5715.18 - Additional notice of change in assessment.

In addition to the printed notice prescribed in section 5715.17 of the Revised Code, the tax commissioner may provide such additional notice of any change made in the assessment of any tract, lot, or parcel of real estate, or improvement thereon or minerals or mineral rights therein in such form and at such times as the commissioner deems advisable. Such additional notices shall be delivered to the parties interested by the method the commissioner orders.

Effective Date: 09-27-1983



Section 5715.19 - Complaint against valuation or assessment - determination of complaint - tender of tax - determination of common level of assessment.

(A) As used in this section, "member" has the same meaning as in section 1705.01 of the Revised Code.

(1) Subject to division (A)(2) of this section, a complaint against any of the following determinations for the current tax year shall be filed with the county auditor on or before the thirty-first day of March of the ensuing tax year or the date of closing of the collection for the first half of real and public utility property taxes for the current tax year, whichever is later:

(a) Any classification made under section 5713.041 of the Revised Code;

(b) Any determination made under section 5713.32 or 5713.35 of the Revised Code;

(c) Any recoupment charge levied under section 5713.35 of the Revised Code;

(d) The determination of the total valuation or assessment of any parcel that appears on the tax list, except parcels assessed by the tax commissioner pursuant to section 5727.06 of the Revised Code;

(e) The determination of the total valuation of any parcel that appears on the agricultural land tax list, except parcels assessed by the tax commissioner pursuant to section 5727.06 of the Revised Code;

(f) Any determination made under division (A) of section 319.302 of the Revised Code.

If such a complaint is filed by mail or certified mail, the date of the United States postmark placed on the envelope or sender's receipt by the postal service shall be treated as the date of filing. A private meter postmark on an envelope is not a valid postmark for purposes of establishing the filing date.

Any person owning taxable real property in the county or in a taxing district with territory in the county; such a person's spouse; an individual who is retained by such a person and who holds a designation from a professional assessment organization, such as the institute for professionals in taxation, the national council of property taxation, or the international association of assessing officers; a public accountant who holds a permit under section 4701.10 of the Revised Code, a general or residential real estate appraiser licensed or certified under Chapter 4763. of the Revised Code, or a real estate broker licensed under Chapter 4735. of the Revised Code, who is retained by such a person; if the person is a firm, company, association, partnership, limited liability company, or corporation, an officer, a salaried employee, a partner, or a member of that person; if the person is a trust, a trustee of the trust; the board of county commissioners; the prosecuting attorney or treasurer of the county; the board of township trustees of any township with territory within the county; the board of education of any school district with any territory in the county; or the mayor or legislative authority of any municipal corporation with any territory in the county may file such a complaint regarding any such determination affecting any real property in the county, except that a person owning taxable real property in another county may file such a complaint only with regard to any such determination affecting real property in the county that is located in the same taxing district as that person's real property is located. The county auditor shall present to the county board of revision all complaints filed with the auditor.

(2) As used in division (A)(2) of this section, "interim period" means, for each county, the tax year to which section 5715.24 of the Revised Code applies and each subsequent tax year until the tax year in which that section applies again.

No person, board, or officer shall file a complaint against the valuation or assessment of any parcel that appears on the tax list if it filed a complaint against the valuation or assessment of that parcel for any prior tax year in the same interim period, unless the person, board, or officer alleges that the valuation or assessment should be changed due to one or more of the following circumstances that occurred after the tax lien date for the tax year for which the prior complaint was filed and that the circumstances were not taken into consideration with respect to the prior complaint:

(a) The property was sold in an arm's length transaction, as described in section 5713.03 of the Revised Code;

(b) The property lost value due to some casualty;

(c) Substantial improvement was added to the property;

(d) An increase or decrease of at least fifteen per cent in the property's occupancy has had a substantial economic impact on the property.

(3) If a county board of revision, the board of tax appeals, or any court dismisses a complaint filed under this section or section 5715.13 of the Revised Code for the reason that the act of filing the complaint was the unauthorized practice of law or the person filing the complaint was engaged in the unauthorized practice of law, the party affected by a decrease in valuation or the party's agent, or the person owning taxable real property in the county or in a taxing district with territory in the county, may refile the complaint, notwithstanding division (A)(2) of this section.

(4) Notwithstanding division (A)(2) of this section, a person, board, or officer may file a complaint against the valuation or assessment of any parcel that appears on the tax list if it filed a complaint against the valuation or assessment of that parcel for any prior tax year in the same interim period if the person, board, or officer withdrew the complaint before the complaint was heard by the board.

(B) Within thirty days after the last date such complaints may be filed, the auditor shall give notice of each complaint in which the stated amount of overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect determination is at least seventeen thousand five hundred dollars to each property owner whose property is the subject of the complaint, if the complaint was not filed by the owner or the owner's spouse, and to each board of education whose school district may be affected by the complaint. Within thirty days after receiving such notice, a board of education; a property owner; the owner's spouse; an individual who is retained by such an owner and who holds a designation from a professional assessment organization, such as the institute for professionals in taxation, the national council of property taxation, or the international association of assessing officers; a public accountant who holds a permit under section 4701.10 of the Revised Code, a general or residential real estate appraiser licensed or certified under Chapter 4763. of the Revised Code, or a real estate broker licensed under Chapter 4735. of the Revised Code, who is retained by such a person; or, if the property owner is a firm, company, association, partnership, limited liability company, corporation, or trust, an officer, a salaried employee, a partner, a member, or trustee of that property owner, may file a complaint in support of or objecting to the amount of alleged overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect determination stated in a previously filed complaint or objecting to the current valuation. Upon the filing of a complaint under this division, the board of education or the property owner shall be made a party to the action.

(C) Each board of revision shall notify any complainant and also the property owner, if the property owner's address is known, when a complaint is filed by one other than the property owner, by certified mail, not less than ten days prior to the hearing, of the time and place the same will be heard. The board of revision shall hear and render its decision on a complaint within ninety days after the filing thereof with the board, except that if a complaint is filed within thirty days after receiving notice from the auditor as provided in division (B) of this section, the board shall hear and render its decision within ninety days after such filing.

(D) The determination of any such complaint shall relate back to the date when the lien for taxes or recoupment charges for the current year attached or the date as of which liability for such year was determined. Liability for taxes and recoupment charges for such year and each succeeding year until the complaint is finally determined and for any penalty and interest for nonpayment thereof within the time required by law shall be based upon the determination, valuation, or assessment as finally determined. Each complaint shall state the amount of overvaluation, undervaluation, discriminatory valuation, illegal valuation, or incorrect classification or determination upon which the complaint is based. The treasurer shall accept any amount tendered as taxes or recoupment charge upon property concerning which a complaint is then pending, computed upon the claimed valuation as set forth in the complaint. If a complaint filed under this section for the current year is not determined by the board within the time prescribed for such determination, the complaint and any proceedings in relation thereto shall be continued by the board as a valid complaint for any ensuing year until such complaint is finally determined by the board or upon any appeal from a decision of the board. In such case, the original complaint shall continue in effect without further filing by the original taxpayer, the original taxpayer's assignee, or any other person or entity authorized to file a complaint under this section.

(E) If a taxpayer files a complaint as to the classification, valuation, assessment, or any determination affecting the taxpayer's own property and tenders less than the full amount of taxes or recoupment charges as finally determined, an interest charge shall accrue as follows:

(1) If the amount finally determined is less than the amount billed but more than the amount tendered, the taxpayer shall pay interest at the rate per annum prescribed by section 5703.47 of the Revised Code, computed from the date that the taxes were due on the difference between the amount finally determined and the amount tendered. This interest charge shall be in lieu of any penalty or interest charge under section 323.121 of the Revised Code unless the taxpayer failed to file a complaint and tender an amount as taxes or recoupment charges within the time required by this section, in which case section 323.121 of the Revised Code applies.

(2) If the amount of taxes finally determined is equal to or greater than the amount billed and more than the amount tendered, the taxpayer shall pay interest at the rate prescribed by section 5703.47 of the Revised Code from the date the taxes were due on the difference between the amount finally determined and the amount tendered, such interest to be in lieu of any interest charge but in addition to any penalty prescribed by section 323.121 of the Revised Code.

(F) Upon request of a complainant, the tax commissioner shall determine the common level of assessment of real property in the county for the year stated in the request that is not valued under section 5713.31 of the Revised Code, which common level of assessment shall be expressed as a percentage of true value and the common level of assessment of lands valued under such section, which common level of assessment shall also be expressed as a percentage of the current agricultural use value of such lands. Such determination shall be made on the basis of the most recent available sales ratio studies of the commissioner and such other factual data as the commissioner deems pertinent.

(G) A complainant shall provide to the board of revision all information or evidence within the complainant's knowledge or possession that affects the real property that is the subject of the complaint. A complainant who fails to provide such information or evidence is precluded from introducing it on appeal to the board of tax appeals or the court of common pleas, except that the board of tax appeals or court may admit and consider the evidence if the complainant shows good cause for the complainant's failure to provide the information or evidence to the board of revision.

(H) In case of the pendency of any proceeding in court based upon an alleged excessive, discriminatory, or illegal valuation or incorrect classification or determination, the taxpayer may tender to the treasurer an amount as taxes upon property computed upon the claimed valuation as set forth in the complaint to the court. The treasurer may accept the tender. If the tender is not accepted, no penalty shall be assessed because of the nonpayment of the full taxes assessed.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 03-04-2002; 09-28-2006



Section 5715.20 - Certification of action of county board of revision - time for appeal.

(A) Whenever a county board of revision renders a decision on a complaint filed under section 5715.19 of the Revised Code, it shall certify its action by certified mail to the person in whose name the property is listed or sought to be listed and to the complainant if the complainant is not the person in whose name the property is listed or sought to be listed. A person's time to file an appeal under section 5717.01 of the Revised Code commences with the mailing of notice of the decision to that person as provided in this section. The tax commissioner's time to file an appeal under section 5717.01 of the Revised Code commences with the last mailing to a person required to be mailed notice of the decision as provided in this division.

(B) The tax commissioner may order the county auditor to send to the commissioner the decisions of the board of revision rendered on complaints filed under section 5715.19 of the Revised Code in the manner and for the time period that the commissioner prescribes. Nothing in this division extends the commissioner's time to file an appeal under section 5717.01 of the Revised Code.

Effective Date: 03-14-2003



Section 5715.21 - Payment of tax shall not abate complaint or appeal.

Payment of the whole or any part of any real property tax or assessment for any year or any recoupment charge as to which a complaint or appeal is pending shall not abate the complaint or appeal or in any way affect the hearing and determination thereof.

Effective Date: 07-26-1974



Section 5715.22 - Credit and repayment of overpaid taxes.

If upon consideration of any complaint against the valuation or assessment of real property filed under section 5715.19 of the Revised Code, or any appeal from the determination on such complaint, it is found that the amount of taxes, assessments, or recoupment charges paid for the year to which the complaint relates was in excess of the amount due, then, whether or not the payment of said taxes, assessments, or charges was made under protest or duress, the county auditor shall, within thirty days after the certification to him of the final action upon such complaint or appeal, credit the amount of such overpayment upon the amount of any taxes, assessments, or charges then due from the person having made such overpayment and at the next or any succeeding settlement the amount of any such credit shall be deducted from the amounts of any taxes, assessments, or charges distributable to the county or any taxing unit therein which has received the benefit of the taxes, assessments, or charges previously overpaid, in proportion to the benefits previously received. If after such credit has been made, there remains any balance of such overpayment, or if there are no taxes, assessments, or charges due from such person, upon application of the person overpaying such taxes the auditor shall forthwith draw a warrant on the county treasurer in favor of the person who has made such overpayment for the amount of such balance. The treasurer shall pay such warrant from the general revenue fund of the county. If there is insufficient money in said general revenue fund to make such payment, the treasurer shall pay such warrant out of any undivided tax funds thereafter received by him for distribution to any county or any taxing unit therein which has received the benefit of the taxes, assessments, or charges overpaid, in proportion to the benefits previously received, and the amount paid from the undivided tax funds shall be deducted from the money otherwise distributable to such county or other taxing unit of the county at the next or any succeeding settlement. At the next or any succeeding settlement after the refunding of such taxes, assessments, or charges, the treasurer shall reimburse the general revenue fund of the county for any payment made from such fund by deducting the amount of such payment from the money otherwise distributable to the county or other taxing unit in the county which has received the benefit of the taxes, assessments, or charges overpaid in proportion to the benefits previously received.

Effective Date: 07-26-1974



Section 5715.23 - Abstract of real property transmitted to tax commissioner.

Annually, immediately after the county board of revision has acted upon the assessments for the current year as required under section 5715.16 of the Revised Code and the county auditor has given notice by advertisement in a newspaper of general circulation in the county that the valuations have been revised and are open for public inspection as provided in section 5715.17 of the Revised Code, each auditor shall make out and transmit to the tax commissioner an abstract of the real property of each taxing district in the auditor's county, in which the auditor shall set forth the aggregate amount and valuation of each class of real property in such county and in each taxing district therein as it appears on the auditor's tax list or the statements and returns on file in the auditor's office and an abstract of the current year's true value of land valued for such year under section 5713.31 of the Revised Code as it appears in the current year's agricultural land tax list.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-27-1983



Section 5715.24 - Review of assessment by tax commissioner - change of aggregate value.

(A) The tax commissioner, annually, shall determine whether the real property and the various classes thereof in the several counties, municipal corporations, and taxing districts which have completed a sexennial reappraisal in the current year and which will have the new taxable values placed on the tax list and duplicate have been assessed as required by law, and whether the values set forth in the agricultural land tax list in such taxing districts correctly reflect the true and agricultural use values of the lands contained therein. The determination shall be made prior to the first Monday in August unless the commissioner, for good cause, extends the date. If the commissioner finds that the real property or any class thereof in any such county, municipal corporation, or taxing district, as reported to it by the several county auditors of the counties that have completed such reappraisal is not listed for taxation or recorded on the agricultural land tax list in accordance therewith, the commissioner shall increase or decrease the appropriate aggregate value of the real property or any class thereof in any such county, township, municipal corporation, taxing district, or ward or division of a municipal corporation, by a per cent or amount that will cause such property to be correctly valued on the agricultural land tax list and to be correctly assessed on the tax list at its taxable value so that every class of real property shall be listed and valued for taxation and valued for purposes of sections 5713.33 to 5713.35 of the Revised Code as required by law. In determining whether a class of real property has been assessed at its correct taxable value and in determining any per cent or amount by which the aggregate value of the class from a prior year shall be increased or decreased to be correctly assessed, the commissioner shall consider only the aggregate values of property that existed in the prior year and that is to be taxed in the current year. In addition to any other adjustments the commissioner considers necessary to comply with this requirement, the value of new construction shall not be regarded as an increase in such aggregate value from the prior year, and the value of property destroyed or demolished since the prior year shall be deducted from the aggregate value of that class for the prior year.

In implementing any increase or decrease in valuation of real property ordered by the commissioner pursuant to this section, the county auditor shall, when practicable, increase or decrease the taxable valuation of parcels in accordance with actual changes in valuation of real property which occur in different subdivisions, neighborhoods, or among classes of real property in the county.

(B) Division (A) of this section also applies to a county in the third calendar year following the year in which a sexennial reappraisal is completed.

Effective Date: 09-27-1983; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.10.



Section 5715.25 - Statement to county auditor of change in aggregate value.

If the tax commissioner increases or decreases the aggregate value of the real property or any class thereof on the tax list or agricultural land tax list in any taxing district or subdivision of the state under section 5715.24 of the Revised Code, he shall transmit to each county auditor a statement which specifies the amount or per cent to be added to or deducted from the valuation of such property or class thereof in each taxing district or subdivision in his county.

Effective Date: 09-27-1983



Section 5715.251 - Appeal of determination of change in abstract of real property.

The county auditor may appeal to the board of tax appeals any determination of change in the abstract of real property of a taxing district in the auditor's county that is made by the tax commissioner under section 5715.24 of the Revised Code. The appeal shall be taken within thirty days after receipt of the statement by the county auditor of the commissioner's determination by the filing by the county auditor of a notice of appeal with the board and the commissioner. Such notice of appeal shall set forth the determination of the commissioner appealed from and the errors therein complained of. Proof of the filing of such notice with the commissioner shall be filed with the board. The board shall have exclusive jurisdiction of the appeal.

In all such appeals the commissioner shall be made appellee. Unless waived, notice of the appeal shall be served upon the commissioner by certified mail. The prosecuting attorney shall represent the county auditor in such an appeal.

The commissioner, upon written demand filed by the county auditor, shall within thirty days after the filing of such demand file with the board a certified transcript of the record of the commissioner's proceedings pertaining to the determination complained of and the evidence the commissioner considered in making such determination.

If upon hearing and consideration of such record and evidence the board decides that the determination appealed from is reasonable and lawful, it shall affirm the same, but if the board decides that such determination is unreasonable or unlawful, the board shall reverse and vacate the determination or modify it and enter final order in accordance with such modification.

The secretary of the board shall send the order of the board to the county auditor and to the commissioner, and they shall take such action in connection therewith as is required to give effect to the order of the board. At the request of the county auditor, the board of tax appeal's order shall be sent by certified mail at the county auditor's expense.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-27-1983



Section 5715.26 - County auditor to adjust valuation and transmit adjusted abstract.

(A)

(1) Upon receiving the statement required by section 5715.25 of the Revised Code, the county auditor shall forthwith add to or deduct from each tract, lot, or parcel of real property or class of real property the required percentage or amount of the valuation thereof, adding or deducting any sum less than five dollars so that the value of any separate tract, lot, or parcel of real property shall be ten dollars or some multiple thereof.

(2) After making the additions or deductions required by this section, the auditor shall transmit to the tax commissioner the appropriate adjusted abstract of the real property of each taxing district in the auditor's county in which an adjustment was required.

(3) If the commissioner increases or decreases the aggregate value of the real property or any class thereof in any county or taxing district thereof and does not receive within ninety days thereafter an adjusted abstract conforming to its statement for such county or taxing district therein, the commissioner shall withhold from such county or taxing district therein fifty per cent of its share in the distribution of state revenues to local governments pursuant to sections 5747.50 to 5747.55 of the Revised Code and shall direct the department of education to withhold therefrom fifty per cent of state revenues to school districts pursuant to Chapter 3317. of the Revised Code. The commissioner shall withhold the distribution of such funds until such county auditor has complied with this division, and the department shall withhold the distribution of such funds until the commissioner has notified the department that such county auditor has complied with this division.

(B)

(1) If the commissioner's determination is appealed under section 5715.251 of the Revised Code, the county auditor, treasurer, and all other officers shall forthwith proceed with the levy and collection of the current year's taxes in the manner prescribed by law. The taxes shall be determined and collected as if the commissioner had determined under section 5715.24 of the Revised Code that the real property and the various classes thereof in the county as shown in the auditor's abstract were assessed for taxation and the true and agricultural use values were recorded on the agricultural land tax list as required by law.

(2) If as a result of the appeal to the board it is finally determined either that all real property and the various classes thereof have not been assessed as required by law or that the values set forth in the agricultural land tax list do not correctly reflect the true and agricultural use values of the lands contained therein, the county auditor shall forthwith add to or deduct from each tract, lot, or parcel of real property or class of real property the required percentage or amount of the valuation in accordance with the order of the board or judgment of the court to which the board's order was appealed, and the taxes on each tract, lot, or parcel and the percentages required by section 319.301 of the Revised Code shall be recomputed using the valuation as finally determined. The order or judgment making the final determination shall prescribe the time and manner for collecting, crediting, or refunding the resultant increases or decreases in taxes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-1986



Section 5715.27 - Application for exemption - rights of board of education - complaint against exemption.

(A)

(1) Except as provided in division (A)(2) of this section and in section 3735.67 of the Revised Code, the owner, a vendee in possession under a purchase agreement or a land contract, the beneficiary of a trust, or a lessee for an initial term of not less than thirty years of any property may file an application with the tax commissioner, on forms prescribed by the commissioner, requesting that such property be exempted from taxation and that taxes, interest, and penalties be remitted as provided in division (C) of section 5713.08 of the Revised Code.

(2) If the property that is the subject of the application for exemption is any of the following, the application shall be filed with the county auditor of the county in which the property is listed for taxation:

(a) A public road or highway;

(b) Property belonging to the federal government of the United States;

(c) Additions or other improvements to an existing building or structure that belongs to the state or a political subdivision, as defined in section 5713.081 of the Revised Code, and that is exempted from taxation as property used exclusively for a public purpose;

(d) Property of the boards of trustees and of the housing commissions of the state universities, the northeastern Ohio universities college of medicine, and of the state to be exempted under section 3345.17 of the Revised Code.

(B) The board of education of any school district may request the tax commissioner or county auditor to provide it with notification of applications for exemption from taxation for property located within that district. If so requested, the commissioner or auditor shall send to the board on a monthly basis reports that contain sufficient information to enable the board to identify each property that is the subject of an exemption application, including, but not limited to, the name of the property owner or applicant, the address of the property, and the auditor's parcel number. The commissioner or auditor shall mail the reports by the fifteenth day of the month following the end of the month in which the commissioner or auditor receives the applications for exemption.

(C) A board of education that has requested notification under division (B) of this section may, with respect to any application for exemption of property located in the district and included in the commissioner's or auditor's most recent report provided under that division, file a statement with the commissioner or auditor and with the applicant indicating its intent to submit evidence and participate in any hearing on the application. The statements shall be filed prior to the first day of the third month following the end of the month in which that application was docketed by the commissioner or auditor. A statement filed in compliance with this division entitles the district to submit evidence and to participate in any hearing on the property and makes the district a party for purposes of sections 5717.02 to 5717.04 of the Revised Code in any appeal of the commissioner's or auditor's decision to the board of tax appeals.

(D) The commissioner or auditor shall not hold a hearing on or grant or deny an application for exemption of property in a school district whose board of education has requested notification under division (B) of this section until the end of the period within which the board may submit a statement with respect to that application under division (C) of this section. The commissioner or auditor may act upon an application at any time prior to that date upon receipt of a written waiver from each such board of education, or, in the case of exemptions authorized by section 725.02, 1728.10, 5709.40, 5709.41, 5709.411, 5709.62, 5709.63, 5709.632, 5709.73, 5709.78, 5709.84, or 5709.88 of the Revised Code, upon the request of the property owner. Failure of a board of education to receive the report required in division (B) of this section shall not void an action of the commissioner or auditor with respect to any application. The commissioner or auditor may extend the time for filing a statement under division (C) of this section.

(E) A complaint may also be filed with the commissioner or auditor by any person, board, or officer authorized by section 5715.19 of the Revised Code to file complaints with the county board of revision against the continued exemption of any property granted exemption by the commissioner or auditor under this section.

(F) An application for exemption and a complaint against exemption shall be filed prior to the thirty-first day of December of the tax year for which exemption is requested or for which the liability of the property to taxation in that year is requested. The commissioner or auditor shall consider such application or complaint in accordance with procedures established by the commissioner, determine whether the property is subject to taxation or exempt therefrom, and, if the commissioner makes the determination, certify the determination to the auditor . Upon making the determination or receiving the commissioner's determination, the auditor shall correct the tax list and duplicate accordingly. If a tax certificate has been sold under section 5721.32 or 5721.33 of the Revised Code with respect to property for which an exemption has been requested, the tax commissioner or auditor shall also certify the findings to the county treasurer of the county in which the property is located.

(G) Applications and complaints, and documents of any kind related to applications and complaints, filed with the tax commissioner or county auditor under this section are public records within the meaning of section 149.43 of the Revised Code.

(H) If the commissioner or auditor determines that the use of property or other facts relevant to the taxability of property that is the subject of an application for exemption or a complaint under this section has changed while the application or complaint was pending, the commissioner or auditor may make the determination under division (F) of this section separately for each tax year beginning with the year in which the application or complaint was filed or the year for which remission of taxes under division (C) of section 5713.08 of the Revised Code was requested, and including each subsequent tax year during which the application or complaint is pending before the commissioner or auditor.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-26-2003; 2008 HB160 06-20-2008

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §4



Section 5715.271 - Burden of proof of entitlement to exemption on property owner.

In any consideration concerning the exemption from taxation of any property, the burden of proof shall be placed on the property owner to show that the property is entitled to exemption. The fact that property has previously been granted an exemption is not evidence that it is entitled to continued exemption.

Effective Date: 10-17-1985



Section 5715.28 - Decisions by department of taxation shall be binding.

The tax commissioner shall decide all questions that arise as to the construction of any statute affecting the assessment, levy, or collection of real property taxes, in accordance with the advice and opinion of the attorney general. Such opinion and the rules, orders, and instructions of the commissioner prescribed and issued in conformity therewith shall be binding upon all officers, who shall observe such rules and obey such orders and instructions, unless the same are reversed, annulled, or modified by a court of competent jurisdiction.

Effective Date: 09-27-1983



Section 5715.29 - Rules, orders and instructions of tax commissioner.

The tax commissioner shall prescribe such general and uniform rules and issue such orders and instructions, not inconsistent with law, as he deems necessary, as to the exercise of the powers and the discharge of the duties of all officers which relate to the assessment of property and the levy and collection of taxes. The commissioner shall cause the rules prescribed by him to be observed, the orders and instructions issued by him to be obeyed, and the forms prescribed by him to be observed and used.

Effective Date: 09-27-1983



Section 5715.30 - Tax commissioner shall furnish forms.

The tax commissioner shall prescribe for and furnish to all county boards of revision, county auditors, and county treasurers blank forms for all oaths of office, statements, returns, reports, tax lists and duplicates, abstracts, records of proceedings, complaints, notices of appeal, tax bills, receipts, and all other documents, files, and records authorized or required by any law which relates to the assessment, levy, or collection of taxes or the reduction of taxes or by any rules, orders, or instructions of the commissioner. The commissioner shall prescribe a form for tax lists and duplicates to insure proper administration of sections 319.301, 319.302, and 323.151 to 323.159 of the Revised Code. The commissioner shall prescribe and furnish blank forms of records and papers for all proceedings and official actions authorized or required by any law which relates to the assessment, levy, or collection of taxes or by any rules, orders, or instruction of the commissioner. Auditors, treasurers, all other officers, and all persons required to list property for taxation shall use true copies of such blank forms.

Effective Date: 04-05-2001



Section 5715.31 - Power of tax commissioner to compel obedience to orders.

To enforce his rules, orders, and instructions and compel the observance and use of the forms prescribed by him, the tax commissioner may institute or cause to be instituted any civil or criminal proceedings provided by law as a punishment for the failure to obey any lawful requirement or order made by the commissioner or as a means of preventing the violation or disobedience of such orders or compelling their enforcement. All such provisions of law shall be deemed to apply to the enforcement of the rules, orders, and instructions of the commissioner prescribed or issued under section 5715.29 of the Revised Code.

Effective Date: 09-27-1983



Section 5715.32 - Power to require conferences.

The tax commissioner may require county auditors, assessors, and members of county boards of revision to meet and confer with other county auditors, assessors, members of county boards of revision, or with the commissioner on any matter relating to the assessment and valuation of property for taxation at such times and places as are prescribed by the commissioner.

Effective Date: 09-27-1983



Section 5715.33 - Sexennial reappraisal - reassessment of improperly assessed property.

The tax commissioner shall order a reappraisal of all real property in each county once in each six-year period. The commissioner may order the commencement of any sexennial reappraisal in sufficient time for the county auditor to complete the reappraisal as required by section 5713.01 of the Revised Code. The commissioner may order a reassessment of the real property or any class thereof in any taxing district or subdivision thereof in the third calendar year following the year in which a sexennial reappraisal is completed if in his opinion such property has been unequally or improperly assessed, so that all classes of property in such district shall be assessed in compliance with law.

Effective Date: 09-27-1983



Section 5715.34 - Duty of county auditor to make reassessment.

(A) When a reassessment of all real property, or any class of property, situated in the county, township, municipal corporation, or other taxing district is ordered by the tax commissioner, the county auditor, within sixty days of receipt of such order, shall commence the reassessment in the manner provided by law and by rules prescribed and issued by the commissioner.

(B) If a county auditor determines to reassess all real property situated in the county prior to the time he is ordered to do so in compliance with section 5713.01 of the Revised Code and division (A) of this section, certifies to the tax commissioner that he has sufficient moneys available to do so, and requests the commissioner to order the reassessment at a date earlier than would otherwise be required, the commissioner shall issue an order to the auditor to do so. The auditor shall commence the reassessment in the manner provided by law and by rules adopted by the commissioner, within sixty days after receiving the order.

(C) If the county auditor refuses, neglects, or fails to commence a reassessment within sixty days after receiving such order, or refuses, neglects, or fails to complete the reassessment within the time limit prescribed and set forth in such order, the tax commissioner shall withhold from such county its share in the distribution of state revenue to local government pursuant to section 5747.50 of the Revised Code and shall direct the department of education to withhold therefrom its share in the distribution of state revenue to school districts pursuant to Title XXXIII [33] of the Revised Code. The commissioner shall withhold the distribution of such funds until such county auditor has complied with all the provisions of this section, and the department shall withhold the distribution of such funds until the commissioner has notified the department that such auditor has complied with all of the provisions of this section.

Effective Date: 01-01-1986



Section 5715.35 - Compilation, publication, and distribution of tax laws by tax commissioner.

The tax commissioner shall, as changes in the law require, compile the laws relating to the assessment of property for taxation and the levy and collection of taxes, with such annotations, instructions, and references to court decisions concerning the same as the commissioner deems proper. The commissioner shall cause a sufficient number of copies of the same to be distributed to county auditors and such other public officers or employees as the commissioner deems proper. A charge shall be made for copies distributed other than as provided in this section, but such charge shall not exceed the total cost of the copies distributed. Money realized from the sale of such copies shall be placed in the general revenue fund.

Effective Date: 07-22-1994



Section 5715.36 - County to pay assessment and hearing expenses of tax commissioner.

(A) Any expense incurred by the tax commissioner as to the annual assessment of real property in any taxing district shall be paid out of the treasury of the county in which such district is located upon presentation of the order of the commissioner certifying the amount thereof to the county auditor, who shall thereupon issue a warrant therefor upon the general fund of the county and direct the warrant to the county treasurer, who shall pay the same. All money paid out of the county treasury under authority of this division and section 5703.30 of the Revised Code shall be charged against the proper district, and amounts paid by the county shall be retained by the auditor from funds due such district at the time of making the semiannual distribution of taxes.

(B) Any expense incurred by the board of tax appeals as to the hearing of any appeal from a county budget commission with respect to the allocation of the local government fund or the county public library fund shall be paid out of the treasury of the county involved upon presentation of the order of the board certifying the amount thereof to the county auditor, who shall thereupon issue a warrant therefor upon the general fund of the county and direct the warrant to the county treasurer, who shall pay the same. At the time the local government fund or the county public library fund is distributed, all money which had been paid out of the county treasury for such expenses shall be deducted by the county auditor from the fund involved in the appeal. The amount so deducted by the county auditor shall be forthwith returned to the general fund of the county.

(C) An amount equal to the sum of the expenses incurred by the board of tax appeals as to any of the following shall be paid out of the general fund of the county in which such property is located upon presentation of the order of the board certifying the amount thereof to the county auditor, who shall thereupon issue a warrant therefor upon the general fund of the county and direct the warrant to the county treasurer, who shall pay the same:

(1) The hearing of any appeal from a county board of revision under section 5717.01 of the Revised Code;

(2) An appeal from any finding, computation, determination, or order of the tax commissioner made with respect to the assessment or exemption of real property under division (B) of section 5715.61 and section 5717.02 of the Revised Code. At the time of each settlement of taxes under divisions (A) and (C) of section 321.24 of the Revised Code, there shall be deducted from the taxes included in such settlement and paid into the county general fund in the same manner as the fees allowed the county treasurer on amounts included in such settlement, the amounts paid out under this division since the preceding settlement. Each deduction shall be apportioned among the taxing districts within which the property that was the subject of the appeal is located in proportion to their relative shares of their respective taxes included in the settlement.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 5715.37 - Tax commissioner to appear in court cases involving valuations.

To protect the public interests, the tax commissioner may appear and upon his application be heard in any court or tribunal in any proceeding involving the appraisal, valuation, or equalization of real property for the purpose of taxation, or the assessment or collection of taxes. The clerk of any court of record shall immediately transmit to the commissioner by certified mail a copy of the petition filed in any such action, and charge the fee therefor in the costs.

Effective Date: 09-27-1983



Section 5715.38 - Proceedings to remedy improper administration.

The tax commissioner may institute proceedings to remedy improper or negligent administration of the real property taxation laws.

Effective Date: 09-27-1983



Section 5715.39 - Remittance of illegally assessed taxes or late payment penalty.

(A) The tax commissioner may remit real property taxes, manufactured home taxes, penalties, and interest found by the commissioner to have been illegally assessed. The commissioner also may remit any penalty charged against any real property or manufactured or mobile home that was the subject of an application for exemption from taxation under section 5715.27 of the Revised Code if the commissioner determines that the applicant requested such exemption in good faith. The commissioner shall include notice of the remission in the commissioner's certification to the county auditor required under that section.

(B) The county auditor, upon consultation with the county treasurer, shall remit a penalty for late payment of any real property taxes or manufactured home taxes when:

(1) The taxpayer could not make timely payment of the tax because of the negligence or error of the county auditor or county treasurer in the performance of a statutory duty relating to the levy or collection of such tax.

(2) In cases other than those described in division (B)(1) of this section, the taxpayer failed to receive a tax bill or a correct tax bill, and the taxpayer made a good faith effort to obtain such bill within thirty days after the last day for payment of the tax.

(3) The tax was not timely paid because of the death or serious injury of the taxpayer, or the taxpayer's confinement in a hospital within sixty days preceding the last day for payment of the tax if, in any case, the tax was subsequently paid within sixty days after the last day for payment of such tax.

(4) The taxpayer demonstrates that the full payment was properly deposited in the mail in sufficient time for the envelope to be postmarked by the United States postal service on or before the last day for payment of such tax. A private meter postmark on an envelope is not a valid postmark for purposes of establishing the date of payment of such tax.

(C) The board of revision shall remit a penalty for late payment of any real property taxes or manufactured homes taxes if, in cases other than those described in division (B)(1) to (4) of this section, the taxpayer's failure to make timely payment of the tax is due to reasonable cause and not willful neglect.

(D) The taxpayer, upon application within sixty days after the mailing of the county auditor's or board of revision's decision, may request the tax commissioner to review the denial of the remission of a penalty by the auditor or board. The application may be filed in person or by certified mail. If the application is filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal service shall be treated as the date of filing. The commissioner shall consider the application, determine whether the penalty should be remitted, and certify the determination to the taxpayer, to the county treasurer, and to the county auditor, who shall correct the tax list and duplicate accordingly. The commissioner may issue orders and instructions for the uniform implementation of this section by all county boards of revision, county auditors, and county treasurers, and such orders and instructions shall be followed by such officers and boards.

(E) This section shall not provide to the taxpayer any remedy with respect to any matter that the taxpayer may be authorized to complain of under section 4503.06, 5715.19, 5717.02, or 5727.47 of the Revised Code.

(F) Applications for remission, and documents of any kind related to those applications, filed with the tax commissioner under this section are public records within the meaning of section 149.43 of the Revised Code unless otherwise excepted under that section.

Effective Date: 09-26-2003



Section 5715.40 - Department of taxation may assign duties to auditors.

County auditors, assistant assessors, and county boards of revision shall perform the duties relating to the assessment of property for taxation or the levy or collection of taxes which the department of taxation directs.

Effective Date: 10-01-1953



Section 5715.41 - Right of assessment official to examine public record - exception - exhibition of authority.

Each county auditor, assistant assessor, member of a county board of revision, and each expert, clerk, or employee of a board may, at all reasonable times, examine and make memorandums free of charge from any records, books, papers, documents, statements, or accounts of record or on file in any public office of any county, township, municipal corporation, school district, or special taxing district, and the officers thereof shall furnish information of any matters of record or on file in their respective offices, as is required by such auditor or member of a board. The department of taxation, or any person employed by the department for that purpose, shall have like powers, and in addition thereto may examine and make memorandums from any records, books, papers, documents, statements, or accounts of record or on file in any office or department of the state, and all public officers, including officers of the state, shall furnish to the department information of any matters of record or on file in their respective offices, as is required by the department.

Any expert, clerk, or employee of an auditor, county board of revision, or the department shall exhibit the written order of the auditor, board, or department before being entitled to make such examination.

This section does not authorize the department, any of its agents or employees, any auditor, or any county board of revision to examine the accounts or records of any banking or financial institution which is subject to official inspection under the laws of the state or of the United States, nor to demand or receive any list of depositors, stock depositors, members, or others who transact business with such institutions.

Effective Date: 02-14-1967



Section 5715.42 - Notice to tax commissioner of discovery of taxable property.

If any county auditor or county board of revision discovers the existence of any taxable property subject to be listed and assessed for taxation in another county, such auditor or board shall notify the tax commissioner and shall transmit to him by mail all the information they have concerning such property.

Effective Date: 09-27-1983



Section 5715.43 - Notice to prosecuting attorney of violation of laws.

The department of taxation, county auditors, and county boards of revision shall notify the prosecuting attorney of the proper county of any willful violation by persons, firms, partnerships, associations, or corporations of the laws relating to the assessment of property for taxation for which a penalty, either civil or criminal, is provided by law.

Effective Date: 10-01-1953



Section 5715.44 - Prosecuting attorney is legal adviser in matters of taxation.

The prosecuting attorney shall be the legal adviser of the county auditor in all matters relating to property taxation and shall prosecute and defend all actions and proceedings in any court in connection therewith to which the auditor or the county board of revision is a party, and in all respects act as the attorney of the auditor or the board. The prosecuting attorney shall, upon the request of the auditor or board, appear in any investigation or examination which either of them may make in such matters and examine the witnesses and aid the auditor or board in any other manner in such investigation or examination. The attorney general, on the request of the tax commissioner, shall assist the prosecuting attorney in the performance of any duties required of him by this section.

Effective Date: 09-27-1983



Section 5715.441 - Powers and duties with respect to recoupment charge.

(A) The powers and duties of the tax commissioner, county auditors, treasurers, and prosecuting attorneys contained in sections 5715.27 to 5715.44 of the Revised Code apply to and shall be exercised and performed with respect to the recoupment charge imposed under sections 5713.33 to 5713.35 of the Revised Code.

(B) As used in sections 5715.17 to 5715.22 and 5715.45 to 5715.50 of the Revised Code, "assessment" and "valuation" include the determination of any value used in calculating the amount of any recoupment charge levied under sections 5713.33 to 5713.35 of the Revised Code.

Effective Date: 09-27-1983



Section 5715.45 - Prohibition against failure to perform duties imposed by law.

No county auditor, county treasurer, or officer of the department of taxation shall fail to perform any duty imposed upon such officer by law with reference to the assessment, collection, settlement, or distribution of personal or classified property taxes on or before the date specified by law for the performance thereof.

Effective Date: 07-01-1985



Section 5715.46 - Prohibition against neglect of duty or fraudulent assessment.

No county auditor, member of a county board of revision, or expert, clerk, or other employee of such auditor or board shall refuse or knowingly neglect to perform any duty enjoined on him by law, or consent to or connive at any evasion of Title LVII [57] of the Revised Code, by which property required to be assessed is unlawfully exempted, or the valuation thereof is entered at other than its taxable value.

Effective Date: 11-05-1965



Section 5715.47 - [Repealed].

Effective Date: 07-01-1996



Section 5715.48 - Prohibition against fraudulent valuation.

No county auditor, member of a county board of revision, deputy county auditor, or expert, clerk, or employee of such board, shall willfully and fraudulently value any real property for taxation except at its taxable value as provided by law.

Effective Date: 11-05-1965



Section 5715.49 - Prohibition against former or present officialdivulging information.

(A) Except as provided in division (B) of this section, no former or present county auditor or member of a county board of revision shall divulge, except in the performance of official duties or upon the order of the department of taxation, or when called upon to testify in any court or proceeding, any information acquired in the exercise of the powers vested by the laws relating to taxation, or while claiming to exercise any such powers, as to the transactions, property, or business of any person, company, firm, corporation, association, or partnership. Whoever violates this section shall thereafter be disqualified from acting in any official capacity in connection with the assessment or collection of taxes or recoupment charges.

(B) Division (A) of this section does not prohibit a county auditor from divulging the name and business address of a vendor, a vendor's license number, or information regarding the active or inactive status of a vendor's license issued by the county auditor pursuant to section 5739.17 of the Revised Code.

Effective Date: 09-06-2002



Section 5715.50 - Prohibition against former or present employee divulging information.

(A) Except as provided in division (B) of this section, no former or present expert, clerk, or employee of a county auditor, county board of revision, or the tax commissioner, and no former or present deputy, assistant, or agent of the tax commissioner shall divulge, except in the performance of official duties or in any report to the county auditor, the county board of revision, or the tax commissioner, or when called upon to testify in any court or proceeding, any information acquired in the exercise of the powers vested therein by any law, or while claiming to exercise such powers, as to the transactions, property, or business of any person, company, firm, corporation, association, or partnership. Whoever violates this section shall thereafter be disqualified from acting in any official capacity in connection with the assessment or collection of taxes or recoupment charges.

(B) Division (A) of this section does not prohibit the divulgence of:

(1) The name and address of the statutory agent in this state and the names of officers and directors of any corporation;

(2) The name and business address of a vendor, vendor's license number, or information regarding the active or inactive status of a vendor's license issued by the county auditor pursuant to section 5739.17 of the Revised Code.

Effective Date: 09-06-2002



Section 5715.51 - Prohibition against political activity by certain officials.

No assistant, expert, clerk, or other employee of a county board of revision or the department of taxation shall hold any position on or under any committee of a political party, or subscribe or pay any money or other thing of value to any person or organization for the purpose of promoting, defeating, or otherwise influencing any legislation, or circulate any initiative or referendum petition. Whoever violates this section shall be removed from his office or employment.

Effective Date: 09-27-1983



Section 5715.61 - [Repealed].

Effective Date: 09-27-1983



Section 5715.70 - Release of lien on real property situated in county.

(A) A county board of revision may release a lien imposed on real property situated within the county if all the following apply:

(1) The lien has been in existence for at least five years.

(2) The lien is for a debt resulting from the cost of environmental cleanup of the property paid from state or local government funds.

(3) The amount of the lien is equal to or greater than twelve times the fair market value of the property.

(4) The board determines the debt is uncollectible.

(B) The board shall reduce a release given pursuant to this section to writing and the county treasurer shall sign and deliver it to the owner of the property.

Effective Date: 05-06-2005



Section 5715.701 - Discharge of lien by county recorder - recording of release.

The county recorder shall discharge a lien described in section 5715.70 of the Revised Code when the release described in that section is presented to the county recorder. In addition to the discharge on the records by the recorder, the release shall be recorded in a book kept for that purpose by the recorder. The recorder is entitled to the fees for such recording as provided by section 317.32 of the Revised Code for recording deeds.

Effective Date: 05-06-2005



Section 5715.99 - Penalty.

(A) Whoever violates section 5715.45 of the Revised Code shall be fined not more than five dollars for each day that elapses between the date specified by law for performance and the date when the duty is actually performed.

(B) Whoever violates section 5715.46 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

(C) Whoever violates section 5715.48 of the Revised Code shall be fined not less than two hundred nor more than one thousand dollars.

(D) Whoever violates section 5715.49 or 5715.50 of the Revised Code shall be fined not less than fifty nor more than one thousand dollars.

(E) Whoever violates section 5715.51 of the Revised Code shall be fined not more than one hundred dollars.

Effective Date: 07-01-1996






Chapter 5717 - APPEALS

Section 5717.01 - Appeal from county board of revision to board of tax appeals - procedure - hearing.

An appeal from a decision of a county board of revision may be taken to the board of tax appeals within thirty days after notice of the decision of the county board of revision is mailed as provided in division (A) of section 5715.20 of the Revised Code. Such an appeal may be taken by the county auditor, the tax commissioner, or any board, legislative authority, public official, or taxpayer authorized by section 5715.19 of the Revised Code to file complaints against valuations or assessments with the auditor. Such appeal shall be taken by the filing of a notice of appeal, in person or by certified mail, express mail, or authorized delivery service, with the board of tax appeals and with the county board of revision. If notice of appeal is filed by certified mail, express mail, or authorized delivery service as provided in section 5703.056 of the Revised Code, the date of the United States postmark placed on the sender's receipt by the postal service or the date of receipt recorded by the authorized delivery service shall be treated as the date of filing. Upon receipt of such notice of appeal such county board of revision shall by certified mail notify all persons thereof who were parties to the proceeding before such county board of revision, and shall file proof of such notice with the board of tax appeals. The county board of revision shall thereupon certify to the board of tax appeals a transcript of the record of the proceedings of the county board of revision pertaining to the original complaint, and all evidence offered in connection therewith. Such appeal may be heard by the board of tax appeals at its offices in Columbus or in the county where the property is listed for taxation, or the board of tax appeals may cause its examiners to conduct such hearing and to report to it their findings for affirmation or rejection.

The board of tax appeals may order the appeal to be heard on the record and the evidence certified to it by the county board of revision, or it may order the hearing of additional evidence, and it may make such investigation concerning the appeal as it deems proper.

Effective Date: 03-14-2003



Section 5717.011 - Filing of notice of appeal.

(A) As used in this chapter, "tax administrator" has the same meaning as in section 718.01 of the Revised Code.

(B) Appeals from a municipal board of appeal created under section 718.11 of the Revised Code may be taken by the taxpayer or the tax administrator to the board of tax appeals or may be taken by the taxpayer or the tax administrator to a court of common pleas as otherwise provided by law. If the taxpayer or the tax administrator elects to make an appeal to the board of tax appeals or court of common pleas, the appeal shall be taken by the filing of a notice of appeal with the board of tax appeals or court of common pleas, the municipal board of appeal, and the opposing party. The notice of appeal shall be filed within sixty days after the day the appellant receives notice of the decision issued under section 718.11 of the Revised Code. The notice of appeal may be filed in person or by certified mail, express mail, or authorized delivery service as provided in section 5703.056 of the Revised Code. If the notice of appeal is filed by certified mail, express mail, or authorized delivery service as provided in section 5703.056 of the Revised Code, the date of the United States postmark placed on the sender's receipt by the postal service or the date of receipt recorded by the authorized delivery service shall be treated as the date of filing. The notice of appeal shall have attached thereto and incorporated therein by reference a true copy of the decision issued under section 718.11 of the Revised Code and shall specify the errors therein complained of, but failure to attach a copy of such notice and incorporate it by reference in the notice of appeal does not invalidate the appeal.

(C) Upon the filing of a notice of appeal with the board of tax appeals, the municipal board of appeal shall certify to the board of tax appeals a transcript of the record of the proceedings before it, together with all evidence considered by it in connection therewith. Such appeals may be heard by the board at its office in Columbus or in the county where the appellant resides, or it may cause its examiners to conduct such hearings and to report to it their findings for affirmation or rejection. The board may order the appeal to be heard upon the record and the evidence certified to it by the administrator, but upon the application of any interested party the board shall order the hearing of additional evidence, and the board may make such investigation concerning the appeal as it considers proper.

(D) If an issue being appealed under this section is addressed in a municipal corporation's ordinance or regulation, the tax administrator, upon the request of the board of tax appeals, shall provide a copy of the ordinance or regulation to the board of tax appeals.

Effective Date: 09-26-2003



Section 5717.02 - Appeal from final determination by tax commissioner or county auditor - procedure - hearing.

(A) Except as otherwise provided by law, appeals from final determinations by the tax commissioner of any preliminary, amended, or final tax assessments, reassessments, valuations, determinations, findings, computations, or orders made by the commissioner may be taken to the board of tax appeals by the taxpayer, by the person to whom notice of the tax assessment, reassessment, valuation, determination, finding, computation, or order by the commissioner is required by law to be given, by the director of budget and management if the revenues affected by that decision would accrue primarily to the state treasury, or by the county auditors of the counties to the undivided general tax funds of which the revenues affected by that decision would primarily accrue. Appeals from the redetermination by the director of development under division (B) of section 5709.64 or division (A) of section 5709.66 of the Revised Code may be taken to the board of tax appeals by the enterprise to which notice of the redetermination is required by law to be given. Appeals from a decision of the tax commissioner or county auditor concerning an application for a property tax exemption may be taken to the board of tax appeals by the applicant or by a school district that filed a statement concerning that application under division (C) of section 5715.27 of the Revised Code. Appeals from a redetermination by the director of job and family services under section 5733.42 of the Revised Code may be taken by the person to which the notice of the redetermination is required by law to be given under that section.

(B) The appeals shall be taken by the filing of a notice of appeal with the board, and with the tax commissioner if the tax commissioner's action is the subject of the appeal, with the county auditor if the county auditor's action is the subject of the appeal, with the director of development if that director's action is the subject of the appeal, or with the director of job and family services if that director's action is the subject of the appeal. The notice of appeal shall be filed within sixty days after service of the notice of the tax assessment, reassessment, valuation, determination, finding, computation, or order by the commissioner, property tax exemption determination by the commissioner or the county auditor, or redetermination by the director has been given as provided in section 5703.37, 5709.64, 5709.66, or 5733.42 of the Revised Code. The notice of appeal may be filed in person or by certified mail, express mail, or authorized delivery service. If the notice of appeal is filed by certified mail, express mail, or authorized delivery service as provided in section 5703.056 of the Revised Code, the date of the United States postmark placed on the sender's receipt by the postal service or the date of receipt recorded by the authorized delivery service shall be treated as the date of filing. The notice of appeal shall have attached to it and incorporated in it by reference a true copy of the notice sent by the commissioner, county auditor, or director to the taxpayer, enterprise, or other person of the final determination or redetermination complained of, and shall also specify the errors therein complained of, but failure to attach a copy of that notice and to incorporate it by reference in the notice of appeal does not invalidate the appeal.

(C) Upon the filing of a notice of appeal, the tax commissioner, county auditor, or the director, as appropriate, shall certify to the board a transcript of the record of the proceedings before the commissioner, auditor, or director, together with all evidence considered by the commissioner, auditor, or director in connection with the proceedings. Those appeals or applications may be heard by the board at its office in Columbus or in the county where the appellant resides, or it may cause its examiners to conduct the hearings and to report to it their findings for affirmation or rejection.

(D) The board may order the appeal to be heard upon the record and the evidence certified to it by the commissioner, county auditor, or director, but upon the application of any interested party the board shall order the hearing of additional evidence, and it may make an investigation concerning the appeal that it considers proper.

Amended by 129th General AssemblyFile No.64,HB 225, §1, eff. 3/22/2012.

Effective Date: 09-06-2002

Related Legislative Provision: See 129th General AssemblyFile No.64,HB 225, §4



Section 5717.03 - Decision of board of tax appeals - certification - effect.

(A) A decision of the board of tax appeals on an appeal filed with it pursuant to section 5717.01, 5717.011, or 5717.02 of the Revised Code shall be entered of record on the journal together with the date when the order is filed with the secretary for journalization.

(B) In case of an appeal from a decision of a county board of revision, the board of tax appeals shall determine the taxable value of the property whose valuation or assessment by the county board of revision is complained of, or in the event the complaint and appeal is against a discriminatory valuation, shall determine a valuation which shall correct such discrimination, and shall determine the liability of the property for taxation, if that question is in issue, and the board of tax appeals' decision and the date when it was filed with the secretary for journalization shall be sent by the board to all persons who were parties to the appeal before the board, to the person in whose name the property is listed, or sought to be listed, if such person is not a party to the appeal, to the county auditor of the county in which the property involved in the appeal is located, and to the tax commissioner.

In correcting a discriminatory valuation, the board of tax appeals shall increase or decrease the value of the property whose valuation or assessment by the county board of revision is complained of by a per cent or amount which will cause such property to be listed and valued for taxation by an equal and uniform rule.

(C) In the case of an appeal from a review, redetermination, or correction of a tax assessment, valuation, determination, finding, computation, or order of the tax commissioner, the order of the board of tax appeals and the date of the entry thereof upon its journal shall be sent by the board to all persons who were parties to the appeal before the board, the person in whose name the property is listed or sought to be listed, if the decision determines the valuation or liability of property for taxation and if such person is not a party to the appeal, the taxpayer or other person to whom notice of the tax assessment, valuation, determination, finding, computation, or order, or correction or redetermination thereof, by the tax commissioner was by law required to be given, the director of budget and management, if the revenues affected by such decision would accrue primarily to the state treasury, and the county auditors of the counties to the undivided general tax funds of which the revenues affected by such decision would primarily accrue.

(D) In the case of an appeal from a municipal board of appeal created under section 718.11 of the Revised Code, the order of the board of tax appeals and the date of the entry thereof upon the board's journal shall be sent by the board to all persons who were parties to the appeal before the board.

(E) In the case of all other appeals or applications filed with and determined by the board, the board's order and the date when the order was filed by the secretary for journalization shall be sent by the board to the person who is a party to such appeal or application, to such persons as the law requires, and to such other persons as the board deems proper.

(F) The orders of the board may affirm, reverse, vacate, modify, or remand the tax assessments, valuations, determinations, findings, computations, or orders complained of in the appeals determined by the board, and the board's decision shall become final and conclusive for the current year unless reversed, vacated, or modified as provided in section 5717.04 of the Revised Code. When an order of the board becomes final the tax commissioner and all officers to whom such decision has been sent shall make the changes in their tax lists or other records which the decision requires.

(G) If the board finds that issues not raised on the appeal are important to a determination of a controversy, the board may remand the cause for an administrative determination and the issuance of a new tax assessment, valuation, determination, finding, computation, or order, unless the parties stipulate to the determination of such other issues without remand. An order remanding the cause is a final order. If the order relates to any issue other than a municipal income tax matter appealed under sections 718.11 and 5717.011 of the Revised Code, the order may be appealed to the court of appeals in Franklin county. If the order relates to a municipal income tax matter appealed under sections 718.11 and 5717.011 of the Revised Code, the order may be appealed to the court of appeals for the county in which the municipal corporation in which the dispute arose is primarily situated.

(H) At the request of any person that filed an appeal subject to this section, the decision or order of the board of tax appeals issued pursuant to division (B), (C), (D), or (E) of this section shall be sent by certified mail at the requestor's expense.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 5717.04 - Appeal from decision of board of tax appeals to supreme court - parties who may appeal - certification.

The proceeding to obtain a reversal, vacation, or modification of a decision of the board of tax appeals shall be by appeal to the supreme court or the court of appeals for the county in which the property taxed is situate or in which the taxpayer resides. If the taxpayer is a corporation, then the proceeding to obtain such reversal, vacation, or modification shall be by appeal to the supreme court or to the court of appeals for the county in which the property taxed is situate, or the county of residence of the agent for service of process, tax notices, or demands, or the county in which the corporation has its principal place of business. In all other instances, the proceeding to obtain such reversal, vacation, or modification shall be by appeal to the court of appeals for Franklin county.

Appeals from decisions of the board determining appeals from decisions of county boards of revision may be instituted by any of the persons who were parties to the appeal before the board of tax appeals, by the person in whose name the property involved in the appeal is listed or sought to be listed, if such person was not a party to the appeal before the board of tax appeals, or by the county auditor of the county in which the property involved in the appeal is located.

Appeals from decisions of the board of tax appeals determining appeals from final determinations by the tax commissioner of any preliminary, amended, or final tax assessments, reassessments, valuations, determinations, findings, computations, or orders made by the commissioner may be instituted by any of the persons who were parties to the appeal or application before the board, by the person in whose name the property is listed or sought to be listed, if the decision appealed from determines the valuation or liability of property for taxation and if any such person was not a party to the appeal or application before the board, by the taxpayer or any other person to whom the decision of the board appealed from was by law required to be sent, by the director of budget and management if the revenue affected by the decision of the board appealed from would accrue primarily to the state treasury, by the county auditor of the county to the undivided general tax funds of which the revenues affected by the decision of the board appealed from would primarily accrue, or by the tax commissioner.

Appeals from decisions of the board upon all other appeals or applications filed with and determined by the board may be instituted by any of the persons who were parties to such appeal or application before the board, by any persons to whom the decision of the board appealed from was by law required to be sent, or by any other person to whom the board sent the decision appealed from, as authorized by section 5717.03 of the Revised Code.

Such appeals shall be taken within thirty days after the date of the entry of the decision of the board on the journal of its proceedings, as provided by such section, by the filing by appellant of a notice of appeal with the court to which the appeal is taken and the board. If a timely notice of appeal is filed by a party, any other party may file a notice of appeal within ten days of the date on which the first notice of appeal was filed or within the time otherwise prescribed in this section, whichever is later. A notice of appeal shall set forth the decision of the board appealed from and the errors therein complained of. Proof of the filing of such notice with the board shall be filed with the court to which the appeal is being taken. The court in which notice of appeal is first filed shall have exclusive jurisdiction of the appeal.

In all such appeals the tax commissioner or all persons to whom the decision of the board appealed from is required by such section to be sent, other than the appellant, shall be made appellees. Unless waived, notice of the appeal shall be served upon all appellees by certified mail. The prosecuting attorney shall represent the county auditor in any such appeal in which the auditor is a party.

The board, upon written demand filed by an appellant, shall within thirty days after the filing of such demand file with the court to which the appeal is being taken a certified transcript of the record of the proceedings of the board pertaining to the decision complained of and the evidence considered by the board in making such decision.

If upon hearing and consideration of such record and evidence the court decides that the decision of the board appealed from is reasonable and lawful it shall affirm the same, but if the court decides that such decision of the board is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter final judgment in accordance with such modification.

The clerk of the court shall certify the judgment of the court to the board, which shall certify such judgment to such public officials or take such other action in connection therewith as is required to give effect to the decision. The "taxpayer" includes any person required to return any property for taxation.

Any party to the appeal shall have the right to appeal from the judgment of the court of appeals on questions of law, as in other cases.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-05-1987



Section 5717.05 - Appeal from decision of county board of revision to court of common pleas - notice - transcript - judgment.

As an alternative to the appeal provided for in section 5717.01 of the Revised Code, an appeal from the decision of a county board of revision may be taken directly to the court of common pleas of the county by the person in whose name the property is listed or sought to be listed for taxation. The appeal shall be taken by the filing of a notice of appeal with the court and with the board within thirty days after notice of the decision of the board is mailed as provided in section 5715.20 of the Revised Code. The county auditor and all parties to the proceeding before the board, other than the appellant filing the appeal in the court, shall be made appellees, and notice of the appeal shall be served upon them by certified mail unless waived. The prosecuting attorney shall represent the auditor in the appeal.

When the appeal has been perfected by the filing of notice of appeal as required by this section, and an appeal from the same decision of the county board of revision is filed under section 5717.01 of the Revised Code with the board of tax appeals, the forum in which the first notice of appeal is filed shall have exclusive jurisdiction over the appeal.

Within thirty days after notice of appeal to the court has been filed with the county board of revision, the board shall certify to the court a transcript of the record of the proceedings of said board pertaining to the original complaint and all evidence offered in connection with that complaint.

The court may hear the appeal on the record and the evidence thus submitted, or it may hear and consider additional evidence. It shall determine the taxable value of the property whose valuation or assessment for taxation by the county board of revision is complained of, or if the complaint and appeal is against a discriminatory valuation, shall determine a valuation that shall correct the discrimination, and the court shall determine the liability of the property for assessment for taxation, if that question is in issue, and shall certify its judgment to the auditor, who shall correct the tax list and duplicate as required by the judgment.

In correcting a discriminatory valuation, the court shall increase or decrease the value of the property whose valuation or assessment by the county board of revision is complained of by a per cent or amount that will cause the property to be listed and valued for taxation by an equal and uniform rule.

Any party to the appeal may appeal from the judgment of the court on the questions of law as in other cases.

Effective Date: 03-17-1989



Section 5717.06 - Liability for taxes shall relate back.

In case of the institution of an appeal under sections 5717.01 to 5717.04 of the Revised Code, liability for taxes upon the property in question and for nonpayment of taxes within the time required by law shall relate back to the date of the original valuation or determination, and liability for taxes and for any penalty and interest for nonpayment thereof within the time required by law shall be based upon the valuation as finally determined.

Effective Date: 09-21-1982






Chapter 5719 - PERSONAL PROPERTY TAX COLLECTION

Section 5719.01 - Attaching of lien for taxes.

As used in this Chapter, "taxes" means all general taxes levied against personal property pursuant to section 5709.01 of the Revised Code and all taxes levied pursuant to section 5707.04 of the Revised Code.

All personal property subject to taxation shall be liable to be seized and sold for taxes. The personal property of a deceased person in the hands of an executor or administrator shall be liable for any tax due on it from the decedent.

Taxes charged on any tax duplicate, except those upon real estate, shall be a lien on real property of the person charged therewith from the date of the filing of a notice of such lien as provided by law.

Effective Date: 09-21-1982



Section 5719.02 - Amounts payable when filing return - manner of payment - advance payments - returns by mail.

Each person presenting a return for filing for taxation with a county auditor pursuant to sections 5711.01 to 5711.36 of the Revised Code, shall at the time of presenting the same for filing or within ten days of the last date for presentment for filing as required by law or as extended under authority of law, pay to the county treasurer of the county in which the same is presented for filing, on account of taxes assessable on such return, the following amounts:

(A) As to the taxable property mentioned in section 5709.01 of the Revised Code, except real property, one half of the taxes to which the value thereof as listed in the return would be subject at the aggregate rate applicable thereto;

(B) As to all taxable property mentioned in section 5707.04 of the Revised Code one-half of the taxes to which the value thereof as listed in the return would be subject at the rate imposed by law on such property. Unless otherwise prescribed for any county by the tax commissioner, such payments shall be made in the manner prescribed by this section.

The auditor, on presentation of the return, shall compute therefrom the amount of the advance payment of taxes required by this section and shall issue in duplicate a certificate for the payment of the amount computed into the county treasury to the credit of the proper undivided tax funds, designating thereon, separately, the amount to be credited to each undivided tax fund. One copy of such certificate shall be retained by the auditor and the other shall be delivered to the person desiring to file a return, who shall deliver the same to the treasurer together with the payment required by this section. The treasurer shall retain such copy and issue to the person making such payment a receipt in duplicate, one copy of which shall be for the use of the person making such payment, and the other the treasurer shall deliver to the auditor. Upon receiving such copy, the auditor shall attach the same to his copy of the return, which shall thereby be deemed filed and made as of the date of such receipt, but if the return is presented for filing within the time required by law or as extended under authority of law, the completion of the filing thereof as required by this section within ten days thereafter shall be considered as within the time allowed, and the penalty prescribed by law shall not attach.

A person desiring to present a return by mail may enclose therewith an addressed envelope with sufficient postage, in which event the auditor shall enclose the warrant for payment in such envelope and deposit it in the mail. A person desiring to make an advance payment by mail may enclose with such payment an addressed envelope with sufficient postage, and the treasurer shall enclose such person's copy of the receipt in such envelope and deposit it in the mail. If a person so presenting a return by mail tenders with it an advance payment which the auditor finds correct in amount, the auditor shall deliver the payment, together with his certificate therefor, and the addressed envelope to the treasurer, who shall enclose such person's copy of the receipt in such envelope and deposit it in the mail.

This section does not apply to a taxpayer required by section 5711.13 of the Revised Code to make a combined return to the tax commissioner, but each such taxpayer shall pay the entire amount of taxes charged against it on the general personal property duplicate of such county at the time prescribed by law for the payment of taxes so charged.

Effective Date: 01-01-1985



Section 5719.021 - Treasurer's office open to collect taxes.

The office of the county treasurer shall be kept open for the collection of advance payments of taxes during the entire time that the county auditor is accepting returns under section 5711.04 of the Revised Code, and for the collection of taxes charged on the general personal or classified tax duplicate from the time of delivery of the duplicate until the twenty-first day of September.

When any such tax is paid at the office of the county treasurer, the treasurer shall give a receipt to the person paying it. If any such tax is paid to the treasurer by mail and the person paying it encloses with the payment an addressed envelope with sufficient postage, the treasurer shall enclose a receipt for the taxes in such envelope and deposit it in the mail. No receipt given by the treasurer for payments made otherwise than in lawful money or the notes specified in section 321.13 of the Revised Code shall be valid, unless the moneys represented by such payment are received into the county treasury or a county depository.

The tax receipt given by the treasurer shall be a duplicate of the tax bill.

Effective Date: 07-02-1984



Section 5719.03 - Credit of advance payment of taxes - payment date - late payment penalty - partial payments.

(A) The county auditor shall preserve all receipts showing the advance payment of taxes. At the time of making up the general personal and the classified tax list and duplicate, the auditor shall enter thereon opposite the name of each person charged with taxes the amount of the advance payment made, as a credit against the amount of taxes charged thereon against such person.

(B) Each person charged with taxes on a general personal property or a classified property tax duplicate shall pay the full amount of such taxes, less the amount of advance payment credited on the duplicate, on or before the twentieth day of September, or a day as extended pursuant to section 5719.031 of the Revised Code.

(C) A tax is paid on or before the dates set forth in this section if the tax payment is received by the county treasurer on or before the last day for payment of such tax, or is received after such date in an envelope that was postmarked by the United States postal service on or before the last day for payment of such tax. In the event there is more than one date of postmark on the envelope, the earliest date imprinted by the United States postal service shall be the date of payment. A private meter postmark on an envelope is not a valid postmark for purposes of establishing the date of payment of such tax.

(D) When an installment of taxes is not paid within the time prescribed by this section, or within the time so prescribed as extended pursuant to section 5719.031 of the Revised Code, a penalty of ten per cent of the amount due and unpaid shall accrue when the county treasurer closes the treasurer's office for business on the last day so prescribed, but if the taxes are paid within ten days subsequent to the last day prescribed, the treasurer shall waive the collection of, and the auditor shall remit one-half of, the penalty.

(E) A county treasurer may accept partial payments of taxes. Any overpayment shall be refunded by the treasurer in the manner most convenient to the treasurer. When the amount tendered and accepted is less than the amount due, the unpaid balance shall be treated as other unpaid taxes and, except when the unpaid amount is the penalty, the treasurer shall notify the taxpayer of such deficiency.

If the taxpayer files with the payment of taxes a copy of an application to the county auditor for remission of penalty, or the payment is received within ten days after the last day the taxes may be paid without penalty, the county treasurer shall accept a partial payment in which the only unpaid amount is the penalty for late payment.

Effective Date: 10-27-2000



Section 5719.031 - Delay in delivery of general personal or classified property tax duplicate.

When, because of an emergency as defined in section 323.17 of the Revised Code or because of a delay in delivery of the preliminary assessment certificates pursuant to section 5711.25 of the Revised Code the county auditor determines that the general personal or classified property tax duplicate cannot be delivered to the county treasurer by the time fixed by section 319.29 or 319.34 of the Revised Code, such delivery may be delayed for up to thirty days. Upon making said determination, the auditor shall, by written notice, inform the treasurer of the fact and of the cause of such delay and of the day upon which such delivery will be made. Upon issuance of said notice the time for payment of the taxes charged on the duplicate shall be extended for the same period of time after the time fixed for payment by division (B) of section 5719.03 of the Revised Code.

Immediately after delivery to the treasurer of the general personal and classified property tax duplicates as prescribed in sections 319.29 and 319.34 of the Revised Code or this section, the treasurer shall prepare and mail a tax bill to each person in whose name property has been listed and assessed on either duplicate. Such tax bill shall be mailed at least twenty days prior to the last day prescribed by law for payment of any portion of such taxes without penalty.

Effective Date: 09-21-1982



Section 5719.04 - Tax list and duplicate of delinquent personal and classified property taxes - publication - notice of lien - certificate of jeopardy - stay of collection.

(A) Immediately after each settlement required by division (D) of section 321.24 of the Revised Code the county auditor shall make a tax list and duplicates thereof of all general personal and classified property taxes remaining unpaid, as shown by the county treasurer's books and the list of taxes returned as delinquent by the treasurer to the auditor at such settlement. The county auditor shall also include in such list all taxes assessed by the tax commissioner pursuant to law which were not charged upon the tax lists and duplicates on which such settlements were made nor previously charged upon a delinquent tax list and duplicates pursuant to this section, but the auditor shall not include taxes specifically excepted from collection pursuant to section 5711.32 of the Revised Code. Such tax list and duplicates shall contain the name of the person charged and the amount of such taxes, and the penalty, due and unpaid, and shall set forth separately the amount charged or chargeable on the general and on the classified list and duplicate. The auditor shall deliver one such duplicate to the treasurer on the first day of December, annually. Upon receipt of the duplicate the treasurer may prepare and mail tax bills to all persons charged with such delinquent taxes. Each bill shall include a notice that the interest charge prescribed by section 5719.041 of the Revised Code has begun to accrue.

The auditor shall cause a copy of the delinquent personal and classified property tax list and duplicate provided for in this division to be published twice within sixty days after delivery of such duplicate to the treasurer in a newspaper of general circulation in the county. The newspaper shall meet the requirements of section 7.12 of the Revised Code. The auditor may publish the tax list on a pre-printed insert in the newspaper. The cost of the second publication of the list shall not exceed three-fourths of the cost of the first publication of the list.

Before such publication, the auditor shall cause a display notice of the forthcoming publication of such delinquent personal and classified property tax list to be inserted once a week for two consecutive weeks in a newspaper of general circulation in the county. Copy for such display notice shall be furnished by the auditor to the newspaper selected to publish such delinquent tax lists simultaneously with the delivery of the duplicate to the treasurer. Publication of the delinquent lists may be made by a newspaper in installments, provided that complete publication thereof is made twice during said sixty-day period.

The office of the county treasurer shall be kept open to receive the payment of delinquent general and classified property taxes from the day of delivery of the duplicate thereof until the final publication of the delinquent tax list. The name of any taxpayer who prior to seven days before either the first or second publication of said list pays such taxes in full or enters into a delinquent tax contract to pay such taxes in installments pursuant to section 5719.05 of the Revised Code shall be stricken from such list, and the taxpayer's name shall not be included in the list for that publication.

The other such duplicate, from which shall first be eliminated the names of persons whose total liability for taxes and penalty is less than one hundred dollars, shall be filed by the auditor on the first day of December, annually, in the office of the county recorder, and the same shall constitute a notice of lien and operate as of the date of delivery as a lien on the lands and tenements, vested legal interests therein, and permanent leasehold estates of each person named therein having such real estate in such county. Such notice of lien and such lien shall not be valid as against any mortgagee, pledgee, purchaser, or judgment creditor whose rights have attached prior to the date of such delivery. Such duplicate shall be kept by the recorder, designated as the personal tax lien record, and indexed under the name of the person charged with such tax. No fee shall be charged by the recorder for the services required under this section.

The auditor shall add to the tax list made pursuant to this section all such taxes omitted in a previous year when assessed by the auditor or finally assessed by the tax commissioner pursuant to law, and by proper certificates cause the same to be added to the treasurer's delinquent tax duplicate provided for in this section, and, in proper cases, file notice of the lien with the recorder, as provided in this section.

If the authority making any assessment believes that the collection of such taxes will be jeopardized by delay, such assessing authority shall so certify on the assessment certificate thereof, and the auditor shall include a certificate of such jeopardy in the certificate given by the auditor to the treasurer. In such event the treasurer shall proceed immediately to collect such taxes, and to enforce the collection thereof by any means provided by law, and the treasurer may not accept a tender of any part of such taxes; but the person or the representatives of the person against whom such assessment is made may, in the event of an appeal to the tax commissioner therefrom, obtain a stay of collection of the whole or any part of the amount of such assessment by filing with the treasurer a bond in an amount not exceeding double the amount as to which the stay is desired, with such surety as the treasurer deems necessary, conditioned upon the payment of the amount determined to be due by the decision of the commissioner which has become final, and further conditioned that if an appeal is not filed within the period provided by law, the amount of collection which is stayed by the bond will be paid on notice and demand of the treasurer at any time after the expiration of such period. The taxpayer may waive such stay as to the whole or any part of the amount covered by the bond, and if as the result of such waiver any part of the amount covered by the bond is paid, then the bond shall be proportionately reduced on the request of the taxpayer.

(B) Immediately after each settlement required by division (D) of section 321.24 of the Revised Code the auditor shall make a separate list and duplicate, prepared as prescribed in division (A) of this section, of all general personal and classified property taxes that remain unpaid but are excepted from collection pursuant to section 5711.32 of the Revised Code. The duplicate of such list shall be delivered to the treasurer at the time of delivery of the delinquent personal and classified property tax duplicate.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-27-2000



Section 5719.041 - Interest charge for late payment.

If the payment of a general personal property or classified property tax is not made on or before the last day prescribed by section 5719.03 or 5719.031 of the Revised Code, an interest charge shall begin to accrue and shall continue until all charges are paid, except that no interest charge shall accrue for or in the month in which such payment was due under such section or under the circumstances and for the period described in division (A)(2) of section 5711.33 of the Revised Code or upon delinquent taxes that are the subject of a delinquent tax contract entered into pursuant to section 5719.05 of the Revised Code.

The interest charge shall accrue against the balance of such taxes and any penalty thereon outstanding that remains unpaid on the last day of each month and shall be at the rate per calendar month, rounded to the nearest one-hundredth of one per cent, equal to one-twelfth of the federal short-term rate determined by the tax commissioner under section 5703.47 of the Revised Code for the calendar year that includes the month for which the charge accrues. The charge is payable in addition to the unpaid balance of taxes and penalties on the day the charge accrues, unless the entire balance is sooner paid.

If a delinquent tax contract becomes void, interest shall be charged on the day on which the contract becomes void in the amount that would have been charged had the delinquent tax contract not been entered into and shall thereafter accrue as provided in this section.

Interest shall be allowed, at the same rate per calendar month as is applicable that month for underpayments, on any overpayment of the tax charged on a general personal property or a classified property tax duplicate, from the first day of the month following the date of the overpayment until the last day of the month preceding the date of the refund of the overpayment. The interest shall be paid from the fund or funds to which the overpayment was credited.

When the county treasurer makes the treasurer's annual settlement with the county auditor under division (D) of section 321.24 of the Revised Code, the treasurer shall certify to the auditor a list of all entries on the cumulative delinquent tax duplicate that are at that time in the process of being paid in installments under a valid delinquent tax contract. For each entry that appears on the duplicate that is not on the certified list, the auditor shall compute the full amount of interest charges which have accrued against such entry since the preceding such settlement was made and shall include such charges through the last day of the month preceding the current settlement. The auditor shall include such amounts on the tax list and duplicates prepared by the auditor as prescribed in section 5719.04 of the Revised Code unless the interest is less than one dollar, in which case it shall not be added to such tax lists and duplicates.

Before the county treasurer accepts any payment of taxes against which there are accrued interest charges that do not appear on the delinquent tax duplicate, the treasurer shall notify the auditor who shall issue a certificate to the treasurer showing the amount of such interest charges, and the treasurer shall collect the amount shown on such certificate at the time of accepting payment of such taxes. If the amount of such interest charges is less than one dollar, no such certificate shall be issued. In the case of delinquent personal property taxes, the interest shown on such certificate shall be credited to the undivided general tax fund, and distributed in the same manner as the delinquent taxes upon which the interest charges accrued. In the case of delinquent classified property taxes, the interest shown on such certificate shall be credited to the county public library fund and distributed in accordance with section 5747.48 of the Revised Code. When the payment of delinquent taxes is credited on the tax duplicate the treasurer shall make a separate notation thereon indicating the amount collected and the index number of the auditor's certificate herein prescribed.

Effective Date: 10-27-2000; 06-30-2005; 2008 SB185 06-20-2008



Section 5719.042 - Successful contractors to submit sworn statement of no tax liability.

After the award by a taxing district of any contract let by competitive bid and prior to the time the contract is entered into, the person making a bid shall submit to the district's fiscal officer a statement affirmed under oath that the person with whom the contract is to be made was not charged at the time the bid was submitted with any delinquent personal property taxes on the general tax list of personal property of any county in which the taxing district has territory or that such person was charged with delinquent personal property taxes on any such tax list, in which case the statement shall also set forth the amount of such due and unpaid delinquent taxes and any due and unpaid penalties and interest thereon. If the statement indicates that the taxpayer was charged with any such taxes, a copy of the statement shall be transmitted by the fiscal officer to the county treasurer within thirty days of the date it is submitted.

A copy of the statement shall also be incorporated into the contract, and no payment shall be made with respect to any contract to which this section applies unless such statement has been so incorporated as a part thereof.

Effective Date: 09-21-1982



Section 5719.05 - Collection of taxes.

The county treasurer shall forthwith collect the taxes and penalty on the duplicate delivered to the treasurer by the auditor pursuant to section 5719.04 of the Revised Code and any interest thereon by any of the means provided by law.

In addition to any other means provided by law, the treasurer may, after finding that the treasurer is unable to collect the full amount of delinquent taxes, interest, and penalties charged against an entry on the cumulative delinquent tax duplicate in a single payment, enter into a written delinquent tax contract, with the person so charged, for payment of the full amount in installments. The terms of the delinquent tax contract shall include the amount payable and the due date of each installment including the final payment date, which shall be not more than five years after the date of the first payment. The treasurer shall enter upon the margin of the duplicate a notation indicating that the agreement for installment payment has been undertaken. A receipt shall be issued for each payment, and the payment shall be credited on the duplicate on the date paid. Each payment shall be apportioned among the several taxing districts in the same proportion that the amount of taxes levied by each district against the entry in the preceding tax year bears to the taxes levied by all such districts against the entry in the preceding tax year. The payment shall be apportioned among the taxing district's various funds for which the taxes were levied. When a payment is not tendered as agreed upon, the delinquent tax contract may be declared void by the treasurer, and the treasurer may proceed to collect the unpaid balance by any means provided by law. The treasurer may permit a new agreement to be undertaken, under the same terms and conditions, but there shall be no requirement that the treasurer do so.

Effective Date: 03-31-2003



Section 5719.051 - Employment of collectors.

If the board of county commissioners deems it necessary, it may authorize the county treasurer to employ collectors to collect the taxes mentioned in section 5719.05 of the Revised Code or part thereof, and fix the compensation of such collectors, and provide for the reasonable and necessary expenses of such collectors in the pursuit of their duties, which shall be paid out of the county treasury. All such compensation and expenses shall be apportioned ratably by the county auditor among all the funds entitled to share in the distribution of the taxes.

Effective Date: 06-15-2004



Section 5719.06 - Delinquent tax list and duplicate to be cumulatively kept - uncollectible items.

The county auditor's delinquent tax list and the county treasurer's delinquent tax duplicate provided for in section 5719.04 of the Revised Code shall be cumulatively kept so that the amount of delinquent taxes and penalties charged against each person may be shown on the latest delinquent list and duplicate. Whenever the treasurer shall, by means of the remedies provided by law or otherwise, determine that any item which has appeared on the cumulative tax list and duplicate of taxes provided for in this section for a period of five years is uncollectible, he shall forthwith certify such determination, together with his reasons therefor, to the county board of revision and the prosecuting attorney. If such board and the prosecuting attorney determine any such item is uncollectible, they shall certify such finding to the auditor who shall cause said item to be stricken from the cumulative tax list and duplicate.

Effective Date: 09-21-1982



Section 5719.07 - Certificate of release of lien - partial discharge.

Subject to the rules prescribed by the tax commissioner, a county treasurer charged with the collection of delinquent taxes may issue a certificate of release of the lien provided for in section 5719.04 of the Revised Code if the amount secured thereby has been paid or omitted from the delinquent tax list and duplicate pursuant to section 5719.06 of the Revised Code. The treasurer shall issue a certificate of partial discharge of any part of the real property subject to the lien after finding that the value of the part of the property remaining subject to the lien is at least double the amount of the delinquent taxes and all prior liens upon such real property. Such certificate shall be filed and recorded with the county recorder of the county in which the notice of lien has been filed, for which recording the recorder shall charge a base fee of two dollars for services and a housing trust fund fee of two dollars pursuant to section 317.36 of the Revised Code.

Effective Date: 09-26-2003



Section 5719.08 - Civil action to enforce collection of taxes - judgment.

When taxes stand charged against a person and are not paid within the time prescribed by law for their payment, the county treasurer, in addition to any other remedy provided by law for the collection of taxes, shall enforce the collection of the taxes by a civil action in the name of the treasurer against the person for the recovery of the unpaid taxes. If the proper parties are before the court, it shall be sufficient for the treasurer to allege in his complaint that the taxes stand charged upon the duplicate of the county against the person, that they are due and unpaid, and that the person is indebted in the amount appearing to be due on the duplicate, and the treasurer need not set forth any further special matter relating thereto. The tax duplicate shall be prima-facie evidence on the trial of the action of the amount and validity of the taxes appearing due and unpaid on the duplicate and of the nonpayment of the taxes, without setting forth in the complaint any further special matter relating to the taxes.

If it is found on the trial of the action that the person is indebted to the state, judgment shall be rendered in favor of the treasurer prosecuting the action, as in other cases. The judgment debtor shall not be entitled to the benefit of the laws for stay of execution or the exemption of property from levy or sale on execution in the enforcement of the judgment.

Effective Date: 09-21-1982



Section 5719.081 - Distraint of goods and chattels for collection of taxes.

When taxes are past due and unpaid, the county treasurer may distrain sufficient goods and chattels belonging to the person charged with such taxes, if such goods and chattels are found within the county, to pay the taxes remaining due, any penalty and interest thereon, and the costs that have accrued. Such treasurer shall immediately advertise in three public places in the township where the property was taken the time and the place it will be sold. If the taxes, penalty, interest, and costs accrued on the property are not paid before the day appointed for such sale, which shall be not less than ten days after the taking of the property, the treasurer shall sell it at public vendue or so much of the property as will pay such taxes, penalty, interest, and costs.

For making distress and sale for the payment of taxes, the treasurer shall be allowed the same fees as are allowed to constables for making levy and sale of property on execution. Traveling fees shall be computed from the county seat to the place of making the distress.

Effective Date: 07-02-1984



Section 5719.082 - Inability to collect tax by distress.

If the county treasurer is unable to collect by distress taxes assessed upon a person, corporation, executor, administrator, guardian, receiver, accounting officer, agent, or factor, he shall apply to the clerk of the court of common pleas in his county at any time after the semiannual settlement of the treasurer with the county auditor, and the clerk shall cause notice to be served upon such corporation, executor, administrator, guardian, receiver, accounting officer, agent, or factor, requiring him to show cause why he should not pay such taxes and any penalty and interest thereon. If he fails to show sufficient cause, the court of common pleas, at the term to which such notice is returnable, shall enter a rule against him for such payment and the costs of the proceedings, which rule shall have the same force and effect as a judgment and shall be enforced by attachment or execution or such process as the court directs.

Effective Date: 07-02-1984



Section 5719.083 - Relocation of delinquent tax payer.

In making return of the delinquent list of personal property to the county auditor, the county treasurer shall note on the margin of such list the county and state to which the delinquent taxpayer has removed, or in which he resides, with the date of his removal, if such treasurer is able to ascertain such fact.

Immediately after the settlement with the auditor, the treasurer shall make and forward to the treasurer of the county to which a delinquent taxpayer has removed, or in which he resides, a statement of taxes assessed and not paid, specifying the value of the property on which levied and the amount levied, plus any penalty and interest thereon, to which he shall add twenty-five per cent of the tax so levied if such taxpayer left the county in which the taxes were levied after the time required by section 319.29 of the Revised Code for the auditor to deliver the tax duplicate to the treasurer. If he left the county previous to such time, the treasurer shall not add the twenty-five per cent.

Effective Date: 07-02-1984



Section 5719.084 - Collecting nonresident delinquent taxes.

Immediately on the receipt of the statement required by section 5719.083 of the Revised Code, the county treasurer shall collect such taxes and per cent, plus any penalty and interest thereon, from the person so charged, for which services he shall be allowed the same fees as treasurers receive for collecting delinquent taxes by process, to be collected from the person against whom such taxes are charged.

Effective Date: 07-02-1984



Section 5719.085 - Return of statement of taxes collected.

For the collection of all taxes, penalties, interest, and costs mentioned in section 5719.084 of the Revised Code, the county treasurers shall have the same powers given by any law for the collection of taxes. All moneys collected by any treasurer pursuant to such section shall be by him transmitted, in the safest and most convenient way, to the treasurer of the county to which such moneys belong. At the same time, he shall forward a statement to the county auditor of such county of the amount collected and from whom. If the treasurer is unable to collect such taxes he shall return the original statement to the auditor of the county from which it was sent, with his official certificate why they could not be collected.

Effective Date: 07-02-1984



Section 5719.086 - Delinquent tax charged to treasurer.

If a county treasurer, on making settlement with the county auditor, stands charged with any tax which remains unpaid, and receives no credit for the tax in such settlement, the treasurer may collect such tax, for his own use, at any time within one year after the settlement, either by distress and sale or by action in his own name, before any court having jurisdiction of such action.

Effective Date: 07-02-1984



Section 5719.087 - Procedure where delinquent taxpayer has property within state.

If a person charged with a tax has not sufficient property which the county treasurer can find to distrain to pay such tax, but has money or credit due or coming due him from any person within the state, known to the treasurer, or if such taxpayer has removed from the state or county, and has property, moneys, or credits due or coming due him in the state, known to the treasurer, in every such case, the treasurer shall collect such tax and any penalty and interest thereon by distress, attachment, or other process. He may make affidavit that the residence of such taxpayer is unknown to him, or that such taxpayer is not a resident of the county where such property is found or where such debtor resides, or that such taxpayer has not property in the county sufficient to distrain to pay such tax. Thereupon an attachment, with garnishee process, shall be issued and such proceedings had, and such judgment rendered for taxes, penalty, interest, and costs as are lawful in other cases of attachments. If the treasurer serves upon any person indebted to such taxpayer a written notice, stating the amount of delinquent tax, penalty, and interest due, such debtor may, after the service of such notice, pay such amount to the treasurer, whose receipt shall be a full discharge of so much of the indebtedness as equals the amount paid.

Effective Date: 07-02-1984



Section 5719.09, 5719.10 - [Repealed].

Effective Date: 01-01-1983



Section 5719.11 - Tax lien on deposits and stock of a financial institution - penalty.

Taxes assessed on deposits in a financial institution shall be a lien on the deposit of each person as of the day fixed by the tax commissioner for the listing of such deposits. Taxes assessed on the shares of stock of an institution whose shares are withdrawable and defined as deposits in sections 5725.01 to 5725.26 of the Revised Code, shall be a lien on such shares as of the day fixed. Every financial institution shall pay to the treasurer of state the taxes on the amount of such deposits and withdrawable shares assessed in its name and any such institution which fails to pay such taxes as provided in this section shall be liable, as a penalty, for the gross amount of the taxes due on its deposits and withdrawable shares assessed in its name, and for an additional amount of one hundred dollars for every day of delay in the payment of such taxes.

Effective Date: 09-27-1983



Section 5719.12 - [Repealed].

Effective Date: 07-01-1983



Section 5719.13 - Tax lien on stock of a dealer in intangibles - penalty - deduction of taxes from dividend or distribution.

Taxes assessed on the shares of stock of a dealer in intangibles shall be a lien on such shares from the first day of January in each year until they are paid. Each dealer in intangibles shall collect the taxes due from the owners of such shares and remit the same to the tax commissioner, who shall accept the remittance on behalf of the treasurer of state. The remittance shall be made payable to the treasurer of state and shall be made in the form prescribed by the commissioner. Any dealer in intangibles who fails to pay said taxes as provided in this section shall be liable by way of penalty for the gross amount of the taxes due from all the owners of shares, and for an additional amount of one hundred dollars for each day of delay in the payment of said taxes.

A dealer in intangibles who pays the taxes assessed upon its shares in the hands of its shareholders, as provided in this section, may deduct the amount thereof from dividends or distributions that are due or thereafter become due on such shares, and shall have a lien on the shares of stock and all funds belonging to such shareholders in its possession, or which come into its possession, for reimbursement of such tax paid on account of the shareholders, with legal interest. Such lien may be enforced in any appropriate manner.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-30-1984



Section 5719.14 - Fiduciary's lien upon property.

A person against whom taxes are assessed as fiduciary for another person or an estate shall, upon payment of such taxes, have a claim against such person or estate for reimbursement of the taxes paid, with legal interest, and a lien upon all funds and property of such person or estate in his possession or which come into his possession. Such lien may be enforced in any appropriate manner.

Effective Date: 09-21-1982



Section 5719.15 - [Repealed].

Effective Date: 09-21-1982



Section 5719.16, 5719.17 - Amended and Renumbered RC 323.071, 323.121.

Effective Date: 09-21-1982



Section 5719.18 - [Repealed].

Effective Date: 07-17-1978



Section 5719.19 to 5719.29 - Amended and Renumbered RC 323.41 to 323.51.

Effective Date: 09-21-1982



Section 5719.30, 5719.31, 5719.32 - Amended and Renumbered RC 319.451, 5719.051, 319.541.

Effective Date: 09-21-1982






Chapter 5721 - DELINQUENT LANDS

Section 5721.01 - Delinquent lands definitions.

(A) As used in this chapter:

(1) "Delinquent lands" means all lands upon which delinquent taxes, as defined in section 323.01 of the Revised Code, remain unpaid at the time a settlement is made between the county treasurer and auditor pursuant to division (C) of section 321.24 of the Revised Code.

(2) "Delinquent vacant lands" means all lands that have been delinquent lands for at least one year and that are unimproved by any dwelling.

(3) "County land reutilization corporation" means a county land reutilization corporation organized under Chapter 1724. of the Revised Code.

(B) As used in sections 5719.04, 5721.03, and 5721.31 of the Revised Code and in any other sections of the Revised Code to which those sections are applicable, a "newspaper" or "newspaper of general circulation " has the same meaning as in section 7.12 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 02-25-1998; 09-28-2006; 2008 SB353 04-07-2009



Section 5721.011 - County auditor to compile list and duplicate of delinquent lands.

Immediately after each settlement required by division (C) of section 321.24 of the Revised Code, each county auditor shall compile, in substantially the same form as the list and duplicate prepared pursuant to section 319.28 of the Revised Code, a list and duplicate of all delinquent lands in the auditor's county. In any such list there may be included lands that have been omitted from a prior list. Lands on which the only unpaid taxes are amounts claimed in good faith not to be due in complaints pending under section 5715.19 of the Revised Code and lands that are the subject of an application for exemption from taxation under section 5715.27 of the Revised Code shall not be included in the list. The delinquent land list and duplicate shall contain the description of the property and the name of the person in whose name it is listed as they appear on the tax list of the previous tax year and the total amount of all taxes, assessments, recoupment charges, penalties, and interest due and unpaid against the entry at the settlement and shall set forth as separate items any interest required to be so entered under divisions (B)(1) , (2), and (3) of section 323.121 of the Revised Code. The original list shall be kept in the office of the auditor, and the duplicate shall be certified and delivered to the county treasurer within thirty days after the settlement required by division (C) of section 321.24 of the Revised Code.

Effective Date: 01-10-1991; 2008 SB353 04-07-2009



Section 5721.02 - Collection of delinquent taxes.

The office of the county treasurer shall be kept open to receive the payment of delinquent real property taxes, from the date of the delivery of the delinquent land duplicate provided for in section 5721.011 of the Revised Code, until the final publication of the delinquent tax list and the delinquent vacant land tax list as provided in section 5721.03 of the Revised Code, in order that the name of any taxpayer appearing on either list, who prior to seven days before the first publication of that list pays the delinquent taxes in full, may be stricken from that list and in order that the name of each person appearing on either list, who prior to seven days before the publication of that list enters into a delinquent tax contract under section 323.31 of the Revised Code to pay the delinquent taxes in installments, may be stricken from that list or an asterisk may be entered in the margin next to the person's name. If payment in full is made subsequent to the first publication and prior to seven days before the second publication of either list, the name of the taxpayer shall be eliminated from the second publication.

Effective Date: 10-27-2000



Section 5721.021 - Employing collectors to collect delinquent taxes.

If the board of county commissioners serving a county with a population of at least two hundred thousand deems it necessary, it may, with the consent of the prosecuting attorney, authorize the county treasurer to employ collectors to collect the delinquent taxes on the list mentioned in section 5721.011 of the Revised Code, or part thereof, and fix the compensation of such collectors, and provide for the reasonable and necessary expenses of such collectors in the pursuit of their duties, which shall be paid out of the county treasury. All such compensation and expenses shall be apportioned ratably by the county auditor among all the funds entitled to share in the distribution of the taxes. As used in this section, "delinquent taxes" has the same meaning as under division (E) of section 323.01 of the Revised Code.

Effective Date: 06-15-2004



Section 5721.03 - Couny auditor to compile delinquent tax list and delinquent vacant land tax list - publication.

(A) At the time of making the delinquent land list, as provided in section 5721.011 of the Revised Code, the county auditor shall compile a delinquent tax list consisting of all lands on the delinquent land list on which taxes have become delinquent at the close of the collection period immediately preceding the making of the delinquent land list. The auditor shall also compile a delinquent vacant land tax list of all delinquent vacant lands prior to the institution of any foreclosure and forfeiture actions against delinquent vacant lands under section 5721.14 of the Revised Code or any foreclosure actions against delinquent vacant lands under section 5721.18 of the Revised Code.

The delinquent tax list, and the delinquent vacant land tax list if one is compiled, shall contain all of the information included on the delinquent land list, except that, if the auditor's records show that the name of the person in whose name the property currently is listed is not the name that appears on the delinquent land list, the name used in the delinquent tax list or the delinquent vacant land tax list shall be the name of the person the auditor's records show as the person in whose name the property currently is listed.

Lands that have been included in a previously published delinquent tax list shall not be included in the delinquent tax list so long as taxes have remained delinquent on such lands for the entire intervening time.

In either list, there may be included lands that have been omitted in error from a prior list and lands with respect to which the auditor has received a certification that a delinquent tax contract has become void since the publication of the last previously published list, provided the name of the owner was stricken from a prior list under section 5721.02 of the Revised Code.

(B)

(1) The auditor shall cause the delinquent tax list and the delinquent vacant land tax list, if one is compiled, to be published twice within sixty days after the delivery of the delinquent land duplicate to the county treasurer, in a newspaper of general circulation in the county. The newspaper shall meet the requirements of section 7.12 of the Revised Code. The auditor may publish the list or lists on a pre-printed insert in the newspaper. The cost of the second publication of the list or lists shall not exceed three-fourths of the cost of the first publication of the list or lists.

The auditor shall insert display notices of the forthcoming publication of the delinquent tax list and, if it is to be published, the delinquent vacant land tax list once a week for two consecutive weeks in a newspaper of general circulation in the county. The display notices shall contain the times and methods of payment of taxes provided by law, including information concerning installment payments made in accordance with a written delinquent tax contract. The display notice for the delinquent tax list also shall include a notice that an interest charge will accrue on accounts remaining unpaid after the last day of November unless the taxpayer enters into a written delinquent tax contract to pay such taxes in installments. The display notice for the delinquent vacant land tax list if it is to be published also shall include a notice that delinquent vacant lands in the list are lands on which taxes have remained unpaid for one year after being certified delinquent, and that they are subject to foreclosure proceedings as provided in section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code, or foreclosure and forfeiture proceedings as provided in section 5721.14 of the Revised Code. Each display notice also shall state that the lands are subject to a tax certificate sale under section 5721.32 or 5721.33 of the Revised Code or assignment to a county land reutilization corporation, as the case may be, and shall include any other information that the auditor considers pertinent to the purpose of the notice. The display notices shall be furnished by the auditor to the newspaper selected to publish the lists at least ten days before their first publication.

(2) Publication of the list or lists may be made by a newspaper in installments, provided the complete publication of each list is made twice during the sixty-day period.

(3) There shall be attached to the delinquent tax list a notice that the delinquent lands will be certified for foreclosure by the auditor unless the taxes, assessments, interest, and penalties due and owing on them are paid. There shall be attached to the delinquent vacant land tax list, if it is to be published, a notice that delinquent vacant lands will be certified for foreclosure or foreclosure and forfeiture by the auditor unless the taxes, assessments, interest, and penalties due and owing on them are paid within twenty-eight days after the final publication of the notice.

(4) The auditor shall review the first publication of each list for accuracy and completeness and may correct any errors appearing in the list in the second publication.

(C) For the purposes of section 5721.18 of the Revised Code, land is first certified delinquent on the date of the certification of the delinquent land list containing that land.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-27-2000; 09-28-2006; 2008 SB353 04-07-2009



Section 5721.04 - Apportionment of expenses of publishing delinquent tax lists and display notices.

The proper and necessary expenses of publishing the delinquent tax lists, delinquent vacant land tax lists, and display notices provided for by sections 5719.04 and 5721.03 of the Revised Code shall be paid from the county treasury as county expenses are paid, and the board of county commissioners shall make provision for them in the annual budget of the county submitted to the budget commission, and shall make the necessary appropriations. If the board fails to make such appropriations, or if an appropriation is insufficient to meet such an expense, any person interested may apply to the court of common pleas of the county for an allowance to cover the expense, and the court shall issue an order instructing the county auditor to issue a warrant upon the county treasurer for the amount necessary. The order by the court shall be final and shall be complied with immediately.

The aggregate amount paid for publication may be apportioned by the county auditor among the taxing districts in which the lands on each list are located in proportion to the amount of delinquent taxes so advertised in such subdivision, or the county auditor may charge the property owner of land on a list a flat fee established under section 319.54 of the Revised Code for the cost of publishing the list and, if the fee is not paid, may place the fee upon the tax duplicate as a lien on the land, to be collected as other taxes. Thereafter, the auditor, in making the auditor's semiannual apportionment of funds, shall retain at each semiannual apportionment one half the amount apportioned to each such taxing district. The amounts retained shall be credited to the general fund of the county until the aggregate of all amounts paid in the first instance out of the treasury have been fully reimbursed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-24-1988



Section 5721.05 - [Repealed].

Effective Date: 10-10-1980



Section 5721.06 - Form of notice.

(A)

(1) The form of the notice required to be attached to the published delinquent tax list by division (B)(3) of section 5721.03 of the Revised Code shall be in substance as follows:

"DELINQUENT LAND TAX NOTICE

The lands, lots, and parts of lots returned delinquent by the county treasurer of ................... county, with the taxes assessments, interest, and penalties, charged against them agreeably to law, are contained and described in the following list: (Here insert the list with the names of the owners of such respective tracts of land or town lots as designated on the delinquent tax list. If, prior to seven days before the publication of the list, a delinquent tax contract has been entered into under section 323.31 of the Revised Code, the owner's name may be stricken from the list or designated by an asterisk shown in the margin next to the owner's name.)

Notice is hereby given that the whole of such several lands, lots, or parts of lots will be certified for foreclosure by the county auditor pursuant to law unless the whole of the delinquent taxes, assessments, interest, and penalties are paid within one year or unless a tax certificate with respect to the parcel is sold under section 5721.32 or 5721.33 of the Revised Code. The names of persons who have entered into a written delinquent tax contract with the county treasurer to discharge the delinquency are designated by an asterisk or have been stricken from the list."

(2) If the county treasurer has certified to the county auditor that the treasurer intends to offer for sale or assign a tax certificate with respect to one or more parcels of delinquent land under section 5721.32 or 5721.33 of the Revised Code, the form of the notice shall include the following statement, appended after the second paragraph of the notice prescribed by division (A)(1) of this section:

"Notice also is hereby given that a tax certificate may be offered for sale or assigned under section 5721.32 or 5721.33 of the Revised Code with respect to those parcels shown on this list. If a tax certificate on a parcel is purchased, the purchaser of the tax certificate acquires the state's or its taxing district's first lien against the property, and an additional interest charge of up to eighteen per cent per annum shall be assessed against the parcel. In addition, failure by the owner of the parcel to redeem the tax certificate may result in foreclosure proceedings against the parcel. No tax certificate shall be offered for sale if the owner of the parcel has either discharged the lien by paying to the county treasurer in cash the amount of delinquent taxes, assessments, penalties, interest, and charges charged against the property, or has entered into a valid delinquent tax contract pursuant to section 323.31 of the Revised Code to pay those amounts in installments."

(B) The form of the notice required to be attached to the published delinquent vacant land tax list by division (B)(3) of section 5721.03 of the Revised Code shall be in substance as follows:

"DELINQUENT VACANT LAND TAX NOTICE

The delinquent vacant lands, returned delinquent by the county treasurer of................. county, with the taxes assessments, interest, and penalties charged against them according to law, and remaining delinquent for one year, are contained and described in the following list: (here insert the list with the names of the owners of the respective tracts of land as designated on the delinquent vacant land tax list. If, prior to seven days before the publication of the list, a delinquent tax contract has been entered into under section 323.31 of the Revised Code, the owner's name may be stricken from the list or designated by an asterisk shown in the margin next to the owner's name.)

Notice is hereby given that these delinquent vacant lands will be certified for foreclosure or foreclosure and forfeiture by the county auditor pursuant to law unless the whole of the delinquent taxes, assessments, interest, and penalties are paid within twenty-eight days after the final publication of this notice. The names of persons who have entered into a written delinquent tax contract with the county treasurer to discharge the delinquency are designated by an asterisk or have been stricken from the list."

Effective Date: 10-27-2000; 09-28-2006; 2008 SB353 04-07-2009



Section 5721.07 - [Repealed].

Effective Date: 09-21-1982



Section 5721.08 - Certification of delinquent lands omitted from list.

If a county auditor by inadvertence or mistake omits any delinquent lands from the delinquent land list, he shall charge the lands and lots with the taxes, assessments, interest, and penalty if such taxes, assessments, interest, and penalty with which the lands and lots stand charged have not been paid in full before the tenth day of August of the next succeeding year. He shall also record and certify them as part of the delinquent list.

Effective Date: 09-21-1982



Section 5721.09 - County auditor to act as agent of the state.

In all proceedings relating to delinquent and forfeited lands and the certification and sale thereof, the county auditor shall act as the agent of the state.

Effective Date: 10-01-1953



Section 5721.10 - State shall have first lien - foreclosure proceedings - partial payment of delinquent taxes.

Except as otherwise provided under sections 5721.30 to 5721.43 of the Revised Code, the state shall have the first lien on the lands and lots described in the delinquent land list, for the amount of taxes, assessments, interest, and penalty charged prior to the delivery of such list. If the taxes have not been paid for one year after having been certified as delinquent, the state shall institute foreclosure proceedings in the manner provided by section 323.25, sections 323.65 to 323.79, or sections 5721.01 to 5721.28 of the Revised Code, unless a tax certificate respecting that property has been sold or assigned under section 5721.32 or 5721.33 of the Revised Code, or unless such taxes are the subject of a valid delinquent tax contract under section 323.31 of the Revised Code for which the county treasurer has not made certification to the county auditor that the delinquent tax contract has become void. The court shall levy, as costs in the foreclosure proceedings instituted on the certification of delinquency, the cost of an abstract or certificate of title to the property described in the certification, if it is required by the court, to be paid into the general fund of the county. Sections 5721.01 to 5721.28 of the Revised Code do not prevent the partial payment of such delinquent taxes, assessments, interest, and penalty during the period the delinquency is being discharged in accordance with a delinquent tax contract under section 323.31 of the Revised Code, but the partial payments may be made and received as provided by law without prejudice to the right of the state to institute foreclosure proceedings for any amount then remaining unpaid, if the county treasurer certifies to the county auditor that the delinquent tax contract has become void.

Effective Date: 06-15-2004; 2008 SB353 04-07-2009



Section 5721.11 - Notice to purchasers of delinquent lands.

The county auditor shall enter upon the county auditor's tax list and county treasurer's duplicate, showing lands delinquent, the word "delinquent," and such entry on said tax list and duplicate is notice to all purchasers or other persons acquiring any right, title, or interest in or to the land pertinent to which such entry is made, of the prior right and lien of the state under sections 323.01 to 323.79 or sections 5721.01 to 5721.28 of the Revised Code.

Effective Date: 10-01-1953; 2008 SB353 04-07-2009



Section 5721.12 - Delinquent entry transferred each year.

The county auditor shall transfer the entry "Delinquent" from the tax list and duplicate of one year to the tax list and duplicate of the next year, and if the land has been transferred, this entry "Delinquent" shall follow the land in the new owner's name, unless the taxes, assessments, interest, and penalty have been paid.

Effective Date: 09-21-1982



Section 5721.13 - Delinquent land tax certificate - master list of delinquent tracts.

(A) One year after certification of a delinquent land list, the county auditor shall make in duplicate a certificate, to be known as a delinquent land tax certificate, of each delinquent tract of land, city or town lot, or part of city or town lot contained in the delinquent land list, upon which the taxes, assessments, charges, interest, and penalties have not been paid, describing each tract of land or city or town lot in the same manner as it is described on the delinquent tax list and the amount of the taxes, assessments, charges, interest, and penalties due and unpaid, and stating that the amount has been certified to the county prosecuting attorney as delinquent. The certificate shall be signed by the auditor or his deputy, and the original certificate shall be filed with the prosecuting attorney.

(B)

(1) Twenty-eight days after the final publication of the delinquent vacant land tax list pursuant to section 5721.03 of the Revised Code if such list was published, the county auditor shall make in duplicate a certificate, to be known as the delinquent vacant land tax certificate, for each tract of land contained in the delinquent vacant land tax list upon which the taxes, assessments, charges, interest, and penalties have not been paid. The certificate shall describe each tract of land in the same manner as it is described in the list and the amount of taxes, assessments, charges, interest, and penalties due and unpaid. The certificate also shall state that the tract of land identified in it has been certified to the county prosecuting attorney for foreclosure as provided in section 323.25 or 5721.18 of the Revised Code, or for foreclosure and forfeiture as provided in section 5721.14 of the Revised Code. The certificate shall be signed by the auditor or his deputy, and the original certificate shall be filed with the prosecuting attorney.

(2) The auditor shall determine the fair market value of each tract of land for which he prepares a certificate under division (B)(1) of this section and shall compare that value to the total amount of the delinquent taxes, assessments, charges, interest, and penalties levied against that tract of land. If the auditor determines that the delinquent taxes, assessments, charges, interest, and penalties levied against the tract of land exceed its fair market value, he shall include a statement of that fact and the fair market value of the tract of land in the delinquent vacant land tax certificate.

(C) In lieu of making a separate delinquent land tax certificate or delinquent vacant land tax certificate for each delinquent tract, lot, or part of lot contained in the delinquent land list and for each tract of delinquent vacant land contained in the delinquent vacant land tax list, the county auditor may compile in duplicate a master list of delinquent tracts and a master list of delinquent vacant tracts, each of which contains the same information with respect to each such tract, lot, or part of lot that is required on a delinquent land tax certificate or a delinquent vacant land tax certificate. The auditor shall sign each master list and file each original list with the county prosecuting attorney.

Effective Date: 03-27-1991



Section 5721.14 - Foreclosure and forfeiture proceedings against vacant lands.

Subject to division (A)(2) of this section, on receipt of a delinquent vacant land tax certificate or a master list of delinquent vacant tracts, a county prosecuting attorney shall institute a foreclosure proceeding under section 323.25 or 5721.18 of the Revised Code, or a foreclosure and forfeiture proceeding under this section. If the delinquent vacant land tax certificate or a master list of delinquent vacant tracts lists minerals or rights to minerals listed pursuant to sections 5713.04, 5713.05, and 5713.06 of the Revised Code, the county prosecuting attorney may institute a foreclosure proceeding under section 323.25 or 5721.18 of the Revised Code or a foreclosure and forfeiture proceeding under this section against such minerals or rights to minerals.

(A)

(1) The prosecuting attorney shall institute a proceeding under this section by filing, in the name of the county treasurer and with the clerk of a court with jurisdiction, a complaint that requests that the lien of the state on the property identified in the certificate or master list be foreclosed and that the property be forfeited to the state. The prosecuting attorney shall prosecute the proceeding to final judgment and satisfaction.

(2) If the delinquent taxes, assessments, charges, penalties, and interest are paid prior to the time a complaint is filed, the prosecuting attorney shall not institute a proceeding under this section. If there is a copy of a written delinquent tax contract attached to the certificate or an asterisk next to an entry on the master list, or if a copy of a delinquent tax contract is received from the county auditor prior to the commencement of the proceeding under this section, the prosecuting attorney shall not institute the proceeding under this section unless the prosecuting attorney receives a certification of the county treasurer that the delinquent tax contract has become void.

(B) Foreclosure and forfeiture proceedings constitute an action in rem. Prior to filing such an action in rem, the county prosecuting attorney shall cause a title search to be conducted for the purpose of identifying any lienholders or other persons with interests in the property that is subject to foreclosure and forfeiture. Following the title search, the action in rem shall be instituted by filing in the office of the clerk of a court with jurisdiction a complaint bearing a caption substantially in the form set forth in division (A) of section 5721.15 of the Revised Code.

Any number of parcels may be joined in one action. Each separate parcel included in a complaint shall be given a serial number and shall be separately indexed and docketed by the clerk of the court in a book kept by the clerk for such purpose. A complaint shall contain the permanent parcel number of each parcel included in it, the full street address of the parcel when available, a description of the parcel as set forth in the certificate or master list, the name and address of the last known owner of the parcel if they appear on the general tax list, the name and address of each lienholder and other person with an interest in the parcel identified in the title search relating to the parcel that is required by this division, and the amount of taxes, assessments, charges, penalties, and interest due and unpaid with respect to the parcel. It is sufficient for the county treasurer to allege in the complaint that the certificate or master list has been duly filed by the county auditor with respect to each parcel listed, that the amount of money with respect to each parcel appearing to be due and unpaid is due and unpaid, and that there is a lien against each parcel, without setting forth any other or special matters. The prayer of the complaint shall be that the court issue an order that the lien of the state on each of the parcels included in the complaint be foreclosed, that the property be forfeited to the state, and that the land be offered for sale in the manner provided in section 5723.06 of the Revised Code.

(C) Within thirty days after the filing of a complaint, the clerk of the court in which the complaint was filed shall cause a notice of foreclosure and forfeiture substantially in the form of the notice set forth in division (B) of section 5721.15 of the Revised Code to be published once a week for three consecutive weeks in a newspaper of general circulation in the county. In any county that has adopted a permanent parcel number system, the parcel may be described in the notice by parcel number only, instead of also with a complete legal description, if the county prosecuting attorney determines that the publication of the complete legal description is not necessary to provide reasonable notice of the foreclosure and forfeiture proceeding to the interested parties. If the complete legal description is not published, the notice shall indicate where the complete legal description may be obtained.

After the third publication, the publisher shall file with the clerk of the court an affidavit stating the fact of the publication and including a copy of the notice of foreclosure and forfeiture as published. Service of process for purposes of the action in rem shall be considered as complete on the date of the last publication.

Within thirty days after the filing of a complaint and before the date of the final publication of the notice of foreclosure and forfeiture, the clerk of the court also shall cause a copy of a notice substantially in the form of the notice set forth in division (C) of section 5721.15 of the Revised Code to be mailed by ordinary mail, with postage prepaid, to each person named in the complaint as being the last known owner of a parcel included in it, or as being a lienholder or other person with an interest in a parcel included in it. The notice shall be sent to the address of each such person, as set forth in the complaint, and the clerk shall enter the fact of such mailing upon the appearance docket. If the name and address of the last known owner of a parcel included in a complaint is not set forth in it, the county auditor shall file an affidavit with the clerk stating that the name and address of the last known owner does not appear on the general tax list.

(D)

(1) An answer may be filed in a foreclosure and forfeiture proceeding by any person owning or claiming any right, title, or interest in, or lien upon, any parcel described in the complaint. The answer shall contain the caption and number of the action and the serial number of the parcel concerned. The answer shall set forth the nature and amount of interest claimed in the parcel and any defense or objection to the foreclosure of the lien of the state for delinquent taxes, assessments, charges, penalties, and interest, as shown in the complaint. The answer shall be filed in the office of the clerk of the court, and a copy of the answer shall be served on the county prosecuting attorney not later than twenty-eight days after the date of final publication of the notice of foreclosure and forfeiture. If an answer is not filed within such time, a default judgment may be taken as to any parcel included in a complaint as to which no answer has been filed. A default judgment is valid and effective with respect to all persons owning or claiming any right, title, or interest in, or lien upon, any such parcel, notwithstanding that one or more of such persons are minors, incompetents, absentees or nonresidents of the state, or convicts in confinement.

(2)

(a) A receiver appointed pursuant to divisions (C)(2) and (3) of section 3767.41 of the Revised Code may file an answer pursuant to division (D)(1) of this section, but is not required to do so as a condition of receiving proceeds in a distribution under division (B)(2) of section 5721.17 of the Revised Code.

(b) When a receivership under section 3767.41 of the Revised Code is associated with a parcel, the notice of foreclosure and forfeiture set forth in division (B) of section 5721.15 of the Revised Code and the notice set forth in division (C) of that section shall be modified to reflect the provisions of division (D)(2)(a) of this section.

(E) At the trial of a foreclosure and forfeiture proceeding, the delinquent vacant land tax certificate or master list of delinquent vacant tracts filed by the county auditor with the county prosecuting attorney shall be prima-facie evidence of the amount and validity of the taxes, assessments, charges, penalties, and interest appearing due and unpaid on the parcel to which the certificate or master list relates and their nonpayment. If an answer is properly filed, the court may, in its discretion, and shall, at the request of the person filing the answer, grant a severance of the proceedings as to any parcel described in such answer for purposes of trial or appeal.

(F) The conveyance by the owner of any parcel against which a complaint has been filed pursuant to this section at any time after the date of publication of the parcel on the delinquent vacant land tax list but before the date of a judgment of foreclosure and forfeiture pursuant to section 5721.16 of the Revised Code shall not nullify the right of the county to proceed with the foreclosure and forfeiture.

Effective Date: 10-27-2000



Section 5721.15 - Form of notices.

The forms of caption, notice of foreclosure and forfeiture, and notice to property owners, lienholders, and other interested persons to be utilized in a foreclosure and forfeiture proceeding instituted pursuant to section 5721.14 of the Revised Code shall be as follows:

(A) Form of caption:

"In the . . . . . . . . court of . . . . . . ., Ohio,in the matter of the foreclosure of liens and forfeiture of property for delinquent land taxes by action in rem.

County treasurer of . . . . . . county, Ohio,

Plaintiff vs .

Parcels of land encumbered with delinquent tax liens, defendants"

(B) Form of notice of foreclosure and forfeiture:

". . . . . . . court . . . . . . . county, Ohio

Notice of foreclosure of liens and forfeiture of property for delinquent land taxes, by action in rem by county treasurer of . . . . . . county, Ohio

Public notice is hereby given that on the . . . . day of . . . . . . . ., . . . . ., the county treasurer of. . . . . . . county, Ohio, filed a complaint in the. . . . . . . court of . . . . . . ., Ohio, at . . . . . . . (stating the city), for the foreclosure of liens and forfeiture of property for delinquent taxes, assessments, charges, penalties, and interest against certain real property situated in such county, as described in that complaint.

The object of the action is to obtain from the court a judgment foreclosing the tax liens against such real estate, forfeiting the property to the state, and ordering the sale of such real estate for the satisfaction of the tax liens on it.

Such action is brought against the real property only and no personal judgment shall be entered in it. However, if, pursuant to the action, the property is sold for an amount that is less than the amount of the delinquent taxes, assessments, charges, penalties, and interest against it, the court, in a separate order, may enter a deficiency judgment against the owner of record of a parcel for the amount of the difference; if that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of that corporation's stock.

The permanent parcel number of each parcel included in such action; the full street address of the parcel, if available; a description of the parcel as set forth in the associated delinquent vacant land tax certificate or master list of delinquent vacant tracts; a statement of the amount of the taxes, assessments, charges, penalties, and interest due and unpaid on the parcel; the name and address of the last known owner of the parcel as they appear on the general tax list; and the names and addresses of each lienholder and other person with an interest in the parcel identified in a statutorily required title search relating to the parcel; all as more fully set forth in the complaint, are as follows:

(Here set forth the respective permanent parcel numbers, street addresses, descriptions, names and addresses of owners, lienholders, and other interested persons, and statements of amounts due as taxes, assessments, charges, penalties, and interest, together with the respective serial numbers assigned to each parcel if the complaint covers more than one parcel. If parcels are identified in this notice by permanent parcel number only, instead of also with a complete legal description, as authorized by division (C) of section 5721.14 of the Revised Code, here also set forth where the complete legal description of the parcel may be obtained.)

Any person owning or claiming any right, title, or interest in, or lien upon, any parcel of real property above listed may file an answer in such action setting forth the nature and amount of interest owned or claimed and any defense or objection to the foreclosure and forfeiture. Such answer shall be filed in the office of the undersigned clerk of the court, and a copy of the answer shall be served on the prosecuting attorney, on or before the . . . . . day of . . . . . . ., . . . . (twenty-eight days after the date of final publication of this notice).

If no answer is filed with respect to a parcel listed in the complaint, on or before the date specified as the last day for filing an answer, a judgment of foreclosure and forfeiture will be taken by default as to that parcel. Any parcel as to which a foreclosure and forfeiture is taken by default shall be sold for the satisfaction of the taxes, assessments, charges, penalties, and interest, and the costs incurred in the foreclosure and forfeiture proceeding, which are due and unpaid.

At any time prior to the filing of an entry of confirmation of sale, any owner or lienholder of, or other person with an interest in, a parcel listed in the complaint may redeem the parcel by tendering to the treasurer the amount of the taxes, assessments, charges, penalties, and interest due and unpaid on the parcel, together with all costs incurred in the proceeding instituted against the parcel under section 5721.14 of the Revised Code. Upon the filing of any entry of confirmation of sale, there shall be no further equity of redemption. After the filing of any such entry, any person claiming any right, title, or interest in, or lien upon, any parcel shall be forever barred and foreclosed of any such right, title, or interest in, lien upon, and any equity of redemption in, such parcel.

............................

Clerk of the Court

................... Court

.................., Ohio"

(C) Form of notice to owner, lienholders, and other persons with an interest in a parcel:

"To the person to whom this notice is addressed:

You are the last known owner, according to the general tax list, or a lienholder of, or a person with another interest in, the following described parcel:

(Description as shown in complaint)

Such parcel has been included in an action instituted by the county treasurer, being case No. . . . filed in the . . . . . . . . . . . . . court, . . . . . . . . . . . . . Ohio, on. . . . . ., . . . ., seeking the foreclosure, forfeiture, and sale of such parcel for the nonpayment of delinquent taxes, assessments, charges, penalties, and interest (specify which) in the amount of $. . . . .

Any person owning or claiming any right, title, or interest in, or lien upon, such parcel may file an answer in the action setting forth the nature and amount of the person's interest and any defense or objection to the foreclosure and forfeiture. Any such answer shall be filed in the office of the undersigned clerk of the court, and a copy of the answer shall be served upon the prosecuting attorney, on or before . . . . . ., . . . . (twenty-eight days after the publication of the associated notice of foreclosure and forfeiture in accordance with law).

If no answer is filed, a judgment of foreclosure and forfeiture will be taken by default and such parcel shall be ordered sold for the satisfaction of the tax lien on it.

If, pursuant to the action, the property is sold for an amount that is less than the amount of the delinquent taxes, assessments, charges, penalties, and interest against it, the court, in a separate order, may enter a deficiency judgment against the owner of record of a parcel for the amount of the difference. If that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of that corporation's stock.

At any time prior to the filing of any entry of confirmation of sale, any owner or lienholder of, or other person with an interest in, a parcel may redeem the parcel by tendering to the treasurer the full amount of the taxes, assessments, charges, penalties, and interest due and unpaid on the parcel, together with all costs incurred in the proceeding instituted against the parcel under section 5721.14 of the Revised Code. Upon the filing of any entry confirming the sale of the parcel, there shall be no further equity of redemption. After the filing of any such entry, any person claiming any right, title, or interest in, or lien upon, the parcel shall be forever barred and foreclosed of any such right, title, or interest in, lien upon, and any equity of redemption in, the parcel.

............................

Clerk of the Court

................... Court

.................., Ohio"

Effective Date: 05-09-2000



Section 5721.16 - Judgment of foreclosure and forfeiture - findings - order of sale.

(A) In its judgment of foreclosure and forfeiture rendered with respect to actions filed pursuant to section 5721.14 of the Revised Code, the court shall enter a finding with respect to each parcel of the amount of the taxes, assessments, charges, penalties, and interest, and the costs incurred in the foreclosure and forfeiture proceeding instituted against it, which are due and unpaid. The court shall order each parcel to be sold pursuant to Chapter 5723. of the Revised Code, without appraisal, for not less than the lesser of the following:

(1) The fair market value of the parcel, as determined by the county auditor and as specified in the delinquent vacant land tax certificate or master list of delinquent vacant tracts, plus the costs incurred in the foreclosure and forfeiture proceeding;

(2) The total amount of the finding entered by the court, including all taxes, assessments, charges, penalties, and interest payable subsequent to the delivery to the county prosecuting attorney of the delinquent vacant land tax certificate or master list of delinquent vacant tracts and prior to the transfer of the deed of the parcel to the purchaser following confirmation of sale, plus the costs incurred in the foreclosure and forfeiture proceeding. For purposes of determining such amount, the county treasurer may estimate the amount of taxes, assessments, interest, penalties, and costs that will be payable at the time the deed of the property is transferred to the purchaser.

Notwithstanding the minimum sales price provisions of divisions (A)(1) and (2) of this section to the contrary, a parcel sold pursuant to this section shall not be sold for less than the amount described in division (A)(2) of this section if the highest bidder is the owner of record of the parcel immediately prior to the judgment of foreclosure or a member of the following class of parties connected to that owner: a member of that owner's immediate family, a person with a power of attorney appointed by that owner who subsequently transfers the parcel to the owner, a sole proprietorship owned by that owner or a member of his immediate family, or a partnership, trust, business trust, corporation, or association in which the owner or a member of his immediate family owns or controls directly or indirectly more than fifty per cent. If a parcel sells for less than the amount described in division (A)(2) of this section, the officer conducting the sale shall require the buyer to complete an affidavit stating that the buyer is not the owner of record immediately prior to the judgment of foreclosure or a member of the specified class of parties connected to that owner, and the affidavit shall become part of the court records of the proceeding. If the county auditor discovers within three years after the date of the sale that a parcel was sold to that owner or a member of the specified class of parties connected to that owner for a price less than the amount so described, and if the parcel is still owned by that owner or a member of the specified class of parties connected to that owner, the auditor within thirty days after such discovery shall add the difference between that amount and the sale price to the amount of taxes that then stand charged against the parcel and is payable at the next succeeding date for payment of real property taxes. As used in this paragraph, "immediate family" means a spouse who resides in the same household and children.

(B) Each parcel affected by the court's finding shall be sold pursuant to section 5723.06 of the Revised Code.

Effective Date: 05-25-1994



Section 5721.17 - Foreclosure proceeding against property that includes building constituting a public nuisance.

(A) Upon the delivery by the county auditor of a delinquent land tax certificate for, a delinquent vacant land tax certificate for, or a master list of delinquent vacant tracts or delinquent tracts that includes, any property on which is located a building subject to a receivership under section 3767.41 of the Revised Code, the prosecuting attorney may institute a foreclosure proceeding under section 5721.18 of the Revised Code or a foreclosure and forfeiture proceeding under section 5721.14 of the Revised Code. The proceeds resulting from the sale of that property pursuant to a foreclosure or forfeiture sale shall be distributed in the order set forth in division (B)(1) or (2) of this section.

(B)

(1) In rendering its judgment in a foreclosure proceeding under section 5721.18 of the Revised Code that relates to property as described in division (A) of this section and in ordering the distribution of the proceeds of the resulting foreclosure sale, a court shall comply with sections 5721.18 and 5721.19 of the Revised Code, except that the court shall order that the proceeds of the sale shall be distributed in the following order of priority:

(a) First, in satisfaction of any notes issued by the receiver pursuant to division (F) of section 3767.41 of the Revised Code, in their order of priority;

(b) Second, any unreimbursed expenses and other amounts paid in accordance with division (F) of section 3767.41 of the Revised Code by the receiver, and the fees of the receiver approved pursuant to division (H)(1) of that section;

(c) Third, any remaining proceeds in the order set forth in division (D) of section 5721.19 of the Revised Code.

(2) In rendering its judgment in a foreclosure and forfeiture proceeding under section 5721.14 of the Revised Code that relates to property as described in division (A) of this section and in ordering the distribution of the proceeds of the resulting forfeiture sale, a court shall comply with sections 5721.14 and 5721.16 and Chapter 5723. of the Revised Code, except that the court shall order that the proceeds of the sale shall be distributed in the following order of priority:

(a) First, in satisfaction of any notes issued by the receiver pursuant to division (F) of section 3767.41 of the Revised Code, in their order of priority;

(b) Second, any unreimbursed expenses and other amounts paid in accordance with division (F) of section 3767.41 of the Revised Code by the receiver, and the fees of the receiver approved pursuant to division (H)(1) of that section;

(c) Third, any remaining proceeds in the order set forth in division (A) of section 5723.18 of the Revised Code.

(C) If, after the distribution of available proceeds pursuant to division (B)(1) or (2) of this section, the proceeds from the foreclosure or forfeiture sale are insufficient to pay in full the notes, unreimbursed expenses and other amounts, and fees described in divisions (B)(1)(a) and (b) or (B)(2)(a) and (b) of this section, and the amounts due under division (D) of section 5721.19 or division (A) of section 5723.18 of the Revised Code, the court shall enter a deficiency judgment for the unpaid amount pursuant to section 5721.192 of the Revised Code.

(D) When property as described in division (A) of this section is the subject of a foreclosure proceeding under section 5721.18 of the Revised Code or a foreclosure and forfeiture proceeding under section 5721.14 of the Revised Code, the notice of foreclosure set forth in division (B) of section 5721.181 of the Revised Code and the notice set forth in division (C) of that section, the notice of foreclosure and forfeiture set forth in division (B) of section 5721.15 of the Revised Code and the notice set forth in division (C) of that section, and the advertisements for sale set forth in sections 5721.191 and 5723.10 of the Revised Code shall be modified to reflect the provisions of divisions (B) and (C) of this section.

Effective Date: 07-18-1990



Section 5721.18 - Foreclosure proceedings on lien of state.

The county prosecuting attorney, upon the delivery to the prosecuting attorney by the county auditor of a delinquent land or delinquent vacant land tax certificate, or of a master list of delinquent or delinquent vacant tracts, shall institute a foreclosure proceeding under this section in the name of the county treasurer to foreclose the lien of the state, in any court with jurisdiction or in the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code, unless the taxes, assessments, charges, penalties, and interest are paid prior to the time a complaint is filed, or unless a foreclosure or foreclosure and forfeiture action has been or will be instituted under section 323.25, sections 323.65 to 323.79, or section 5721.14 of the Revised Code. If the delinquent land or delinquent vacant land tax certificate or the master list of delinquent or delinquent vacant tracts lists minerals or rights to minerals listed pursuant to sections 5713.04, 5713.05, and 5713.06 of the Revised Code, the county prosecuting attorney may institute a foreclosure proceeding in the name of the county treasurer, in any court with jurisdiction, to foreclose the lien of the state against such minerals or rights to minerals, unless the taxes, assessments, charges, penalties, and interest are paid prior to the time the complaint is filed, or unless a foreclosure or foreclosure and forfeiture action has been or will be instituted under section 323.25, sections 323.65 to 323.79, or section 5721.14 of the Revised Code.

The prosecuting attorney shall prosecute the proceeding to final judgment and satisfaction. Within ten days after obtaining a judgment, the prosecuting attorney shall notify the treasurer in writing that judgment has been rendered. If there is a copy of a written delinquent tax contract attached to the certificate or an asterisk next to an entry on the master list, or if a copy of a delinquent tax contract is received from the auditor prior to the commencement of the proceeding under this section, the prosecuting attorney shall not institute the proceeding under this section, unless the prosecuting attorney receives a certification of the treasurer that the delinquent tax contract has become void.

(A) This division applies to all foreclosure proceedings not instituted and prosecuted under section 323.25 of the Revised Code or division (B) or (C) of this section. The foreclosure proceedings shall be instituted and prosecuted in the same manner as is provided by law for the foreclosure of mortgages on land, except that, if service by publication is necessary, such publication shall be made once a week for three consecutive weeks instead of as provided by the Rules of Civil Procedure, and the service shall be complete at the expiration of three weeks after the date of the first publication. In any proceeding prosecuted under this section, if the prosecuting attorney determines that service upon a defendant may be obtained ultimately only by publication, the prosecuting attorney may cause service to be made simultaneously by certified mail, return receipt requested, ordinary mail, and publication.

In any county that has adopted a permanent parcel number system, the parcel may be described in the notice by parcel number only, instead of also with a complete legal description, if the prosecuting attorney determines that the publication of the complete legal description is not necessary to provide reasonable notice of the foreclosure proceeding to the interested parties. If the complete legal description is not published, the notice shall indicate where the complete legal description may be obtained.

It is sufficient, having been made a proper party to the foreclosure proceeding, for the treasurer to allege in the treasurer's complaint that the certificate or master list has been duly filed by the auditor, that the amount of money appearing to be due and unpaid is due and unpaid, and that there is a lien against the property described in the certificate or master list, without setting forth in the complaint any other or special matter relating to the foreclosure proceeding. The prayer of the complaint shall be that the court or the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code issue an order that the property be sold or conveyed by the sheriff or otherwise be disposed of, and the equity of redemption be extinguished, according to the alternative redemption procedures prescribed in sections 323.65 to 323.79 of the Revised Code, or if the action is in the municipal court by the bailiff, in the manner provided in section 5721.19 of the Revised Code.

In the foreclosure proceeding, the treasurer may join in one action any number of lots or lands, but the decree shall be rendered separately, and any proceedings may be severed, in the discretion of the court or board of revision, for the purpose of trial or appeal, and the court or board of revision shall make such order for the payment of costs as is considered proper. The certificate or master list filed by the auditor with the prosecuting attorney is prima-facie evidence at the trial of the foreclosure action of the amount and validity of the taxes, assessments, charges, penalties, and interest appearing due and unpaid and of their nonpayment.

(B) Foreclosure proceedings constituting an action in rem may be commenced by the filing of a complaint after the end of the second year from the date on which the delinquency was first certified by the auditor. Prior to filing such an action in rem, the prosecuting attorney shall cause a title search to be conducted for the purpose of identifying any lienholders or other persons with interests in the property subject to foreclosure. Following the title search, the action in rem shall be instituted by filing in the office of the clerk of a court with jurisdiction a complaint bearing a caption substantially in the form set forth in division (A) of section 5721.181 of the Revised Code.

Any number of parcels may be joined in one action. Each separate parcel included in a complaint shall be given a serial number and shall be separately indexed and docketed by the clerk of the court in a book kept by the clerk for such purpose. A complaint shall contain the permanent parcel number of each parcel included in it, the full street address of the parcel when available, a description of the parcel as set forth in the certificate or master list, the name and address of the last known owner of the parcel if they appear on the general tax list, the name and address of each lienholder and other person with an interest in the parcel identified in the title search relating to the parcel that is required by this division, and the amount of taxes, assessments, charges, penalties, and interest due and unpaid with respect to the parcel. It is sufficient for the treasurer to allege in the complaint that the certificate or master list has been duly filed by the auditor with respect to each parcel listed, that the amount of money with respect to each parcel appearing to be due and unpaid is due and unpaid, and that there is a lien against each parcel, without setting forth any other or special matters. The prayer of the complaint shall be that the court issue an order that the land described in the complaint be sold in the manner provided in section 5721.19 of the Revised Code.

(1) Within thirty days after the filing of a complaint, the clerk of the court in which the complaint was filed shall cause a notice of foreclosure substantially in the form of the notice set forth in division (B) of section 5721.181 of the Revised Code to be published once a week for three consecutive weeks in a newspaper of general circulation in the county. The newspaper shall meet the requirements of section 7.12 of the Revised Code. In any county that has adopted a permanent parcel number system, the parcel may be described in the notice by parcel number only, instead of also with a complete legal description, if the prosecuting attorney determines that the publication of the complete legal description is not necessary to provide reasonable notice of the foreclosure proceeding to the interested parties. If the complete legal description is not published, the notice shall indicate where the complete legal description may be obtained.

After the third publication, the publisher shall file with the clerk of the court an affidavit stating the fact of the publication and including a copy of the notice of foreclosure as published. Service of process for purposes of the action in rem shall be considered as complete on the date of the last publication.

Within thirty days after the filing of a complaint and before the final date of publication of the notice of foreclosure, the clerk of the court also shall cause a copy of a notice substantially in the form of the notice set forth in division (C) of section 5721.181 of the Revised Code to be mailed by certified mail, with postage prepaid, to each person named in the complaint as being the last known owner of a parcel included in it, or as being a lienholder or other person with an interest in a parcel included in it. The notice shall be sent to the address of each such person, as set forth in the complaint, and the clerk shall enter the fact of such mailing upon the appearance docket. If the name and address of the last known owner of a parcel included in a complaint is not set forth in it, the auditor shall file an affidavit with the clerk stating that the name and address of the last known owner does not appear on the general tax list.

(2)

(a) An answer may be filed in an action in rem under this division by any person owning or claiming any right, title, or interest in, or lien upon, any parcel described in the complaint. The answer shall contain the caption and number of the action and the serial number of the parcel concerned. The answer shall set forth the nature and amount of interest claimed in the parcel and any defense or objection to the foreclosure of the lien of the state for delinquent taxes, assessments, charges, penalties, and interest as shown in the complaint. The answer shall be filed in the office of the clerk of the court, and a copy of the answer shall be served on the prosecuting attorney, not later than twenty-eight days after the date of final publication of the notice of foreclosure. If an answer is not filed within such time, a default judgment may be taken as to any parcel included in a complaint as to which no answer has been filed. A default judgment is valid and effective with respect to all persons owning or claiming any right, title, or interest in, or lien upon, any such parcel, notwithstanding that one or more of such persons are minors, incompetents, absentees or nonresidents of the state, or convicts in confinement.

(b)

(i) A receiver appointed pursuant to divisions (C)(2) and (3) of section 3767.41 of the Revised Code may file an answer pursuant to division (B)(2)(a) of this section, but is not required to do so as a condition of receiving proceeds in a distribution under division (B)(1) of section 5721.17 of the Revised Code.

(ii) When a receivership under section 3767.41 of the Revised Code is associated with a parcel, the notice of foreclosure set forth in division (B) of section 5721.181 of the Revised Code and the notice set forth in division (C) of that section shall be modified to reflect the provisions of division (B)(2)(b)(i) of this section.

(3) At the trial of an action in rem under this division, the certificate or master list filed by the auditor with the prosecuting attorney shall be prima-facie evidence of the amount and validity of the taxes, assessments, charges, penalties, and interest appearing due and unpaid on the parcel to which the certificate or master list relates and their nonpayment. If an answer is properly filed, the court may, in its discretion, and shall, at the request of the person filing the answer, grant a severance of the proceedings as to any parcel described in such answer for purposes of trial or appeal.

(C) In addition to the actions in rem authorized under division (B) of this section and section 5721.14 of the Revised Code, an action in rem may be commenced under this division. An action commenced under this division shall conform to all of the requirements of division (B) of this section except as follows:

(1) The prosecuting attorney shall not cause a title search to be conducted for the purpose of identifying any lienholders or other persons with interests in the property subject to foreclosure, except that the prosecuting attorney shall cause a title search to be conducted to identify any receiver's lien.

(2) The names and addresses of lienholders and persons with an interest in the parcel shall not be contained in the complaint, and notice shall not be mailed to lienholders and persons with an interest as provided in division (B)(1) of this section, except that the name and address of a receiver under section 3767.41 of the Revised Code shall be contained in the complaint and notice shall be mailed to the receiver.

(3) With respect to the forms applicable to actions commenced under division (B) of this section and contained in section 5721.181 of the Revised Code:

(a) The notice of foreclosure prescribed by division (B) of section 5721.181 of the Revised Code shall be revised to exclude any reference to the inclusion of the name and address of each lienholder and other person with an interest in the parcel identified in a statutorily required title search relating to the parcel, and to exclude any such names and addresses from the published notice, except that the revised notice shall refer to the inclusion of the name and address of a receiver under section 3767.41 of the Revised Code and the published notice shall include the receiver's name and address. The notice of foreclosure also shall include the following in boldface type:

"If pursuant to the action the parcel is sold, the sale shall not affect or extinguish any lien or encumbrance with respect to the parcel other than a receiver's lien and other than the lien for land taxes, assessments, charges, interest, and penalties for which the lien is foreclosed and in satisfaction of which the property is sold. All other liens and encumbrances with respect to the parcel shall survive the sale."

(b) The notice to the owner, lienholders, and other persons with an interest in a parcel shall be a notice only to the owner and to any receiver under section 3767.41 of the Revised Code, and the last two sentences of the notice shall be omitted.

(4) As used in this division, a "receiver's lien" means the lien of a receiver appointed pursuant to divisions (C)(2) and (3) of section 3767.41 of the Revised Code that is acquired pursuant to division (H)(2)(b) of that section for any unreimbursed expenses and other amounts paid in accordance with division (F) of that section by the receiver and for the fees of the receiver approved pursuant to division (H)(1) of that section.

(D) If the prosecuting attorney determines that an action in rem under division (B) or (C) of this section is precluded by law, then foreclosure proceedings shall be filed pursuant to division (A) of this section, and the complaint in the action in personam shall set forth the grounds upon which the action in rem is precluded.

(E) The conveyance by the owner of any parcel against which a complaint has been filed pursuant to this section at any time after the date of publication of the parcel on the delinquent tax list but before the date of a judgment of foreclosure pursuant to section 5721.19 of the Revised Code shall not nullify the right of the county to proceed with the foreclosure.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-27-2000; 2008 HB138 09-11-2008; 2008 SB353 04-07-2009



Section 5721.181 - Substance of forms.

The forms of caption, notice of foreclosure, and notice to property owners, lienholders, and other interested persons to be utilized in a foreclosure proceeding instituted pursuant to division (B) of section 5721.18 of the Revised Code shall be in substance as follows:

(A) Form of caption:

"In the . . . . . . . court of . . . . . . ., Ohio, in the matter of the foreclosure of liens for delinquent land taxes by action in rem.

County treasurer of . . . . . . . county, Ohio,

Plaintiff vs .

Parcels of land encumbered with delinquent tax liens, defendants"

(B) Form of notice of foreclosure:

". . . . . . . court . . . . . . . county, Ohio

Notice of foreclosure of liens for delinquent land taxes, by action in rem by county treasurer of . . . . . . . county, Ohio

Public notice is hereby given that on the . . . . day of . . . . . ., . . . ., the county treasurer of . . . . county, Ohio, filed a complaint in the . . . . court of . . . ., Ohio, at . . . . . . . (stating the city), for the foreclosure of liens for delinquent taxes, assessments, charges, penalties, and interest against certain real property situated in such county, as described in that complaint.

The object of the action is to obtain from the court a judgment foreclosing the tax liens against such real estate and ordering the sale of such real estate for the satisfaction of the tax liens on it.

Such action is brought against the real property only and no personal judgment shall be entered in it. However, if pursuant to the action the property is sold for an amount that is less than the amount of the delinquent taxes, assessments, charges, penalties, and interest against it, the court, in a separate order, may enter a deficiency judgment against the owner of record of a parcel for the amount of the difference; if that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of the corporation's stock.

The permanent parcel number of each parcel included in such action; the full street address of the parcel, if available; a description of the parcel as set forth in the associated delinquent land tax certificate or master list of delinquent tracts; a statement of the amount of the taxes, assessments, charges, penalties, and interest due and unpaid on the parcel; the name and address of the last known owner of the parcel as they appear on the general tax list; and the names and addresses of each lienholder and other person with an interest in the parcel identified in a statutorily required title search relating to the parcel; all as more fully set forth in the complaint, are as follows:

(Here set forth the respective permanent parcel numbers, street addresses, descriptions, names and addresses of owners, lienholders, and other interested persons, and statements of amounts due as taxes, assessments, charges, penalties, and interest, together with the respective serial numbers assigned to each parcel if the complaint covers more than one parcel. If parcels are identified in this notice by permanent parcel number only, instead of also with a complete legal description, as authorized by division (B)(1) of section 5721.18 of the Revised Code, here also set forth where the complete legal description of the parcel may be obtained.)

Any person owning or claiming any right, title, or interest in, or lien upon, any parcel of real property above listed may file an answer in such action setting forth the nature and amount of interest owned or claimed and any defense or objection to the foreclosure. Such answer shall be filed in the office of the undersigned clerk of the court, and a copy of the answer shall be served on the prosecuting attorney, on or before the . . . . . . . day of . . . . . . ., . . . . (twenty-eight days after the date of final publication of this notice).

If no answer is filed with respect to a parcel listed in the complaint, on or before the date specified as the last day for filing an answer, a judgment of foreclosure will be taken by default as to that parcel. Any parcel as to which a foreclosure is taken by default shall be sold for the satisfaction of the taxes, assessments, charges, penalties, and interest, and the costs incurred in the foreclosure proceeding, which are due and unpaid.

At any time prior to the filing of an entry of confirmation of sale, any owner or lienholder of, or other person with an interest in, a parcel listed in the complaint may redeem the parcel by tendering to the treasurer the amount of the taxes, assessments, charges, penalties, and interest due and unpaid on the parcel, together with all costs incurred in the proceeding instituted against the parcel under section 5721.18 of the Revised Code. Upon the filing of any entry of confirmation of sale, there shall be no further equity of redemption. After the filing of any such entry, any person claiming any right, title, or interest in, or lien upon, any parcel shall be forever barred and foreclosed of any such right, title, or interest in, lien upon, and any equity of redemption in, such parcel.

............................

Clerk of the Court

.................. Court

................., Ohio"

(C) Form of notice to owner, lienholders, and other persons with an interest in a parcel:

"To the person to whom this notice is addressed:

You are the last known owner, according to the general tax list, or a lienholder of, or a person with another interest in, the following described parcel:

(Description as shown in complaint)

Such parcel has been included in an action instituted by the county treasurer, being case No.. . .filed in the . . . . . . . court, . . . . . ., Ohio, on. . . . . ., . . . ., seeking the foreclosure and sale of such parcel for the nonpayment of delinquent taxes, assessments, charges, penalties, and interest (specify which) in the amount of $. . . . . .

Any person owning or claiming any right, title, or interest in, or lien upon, such parcel may file an answer in the action setting forth the nature and amount of the person's interest and any defense or objection to the foreclosure. Any such answer shall be filed in the office of the undersigned clerk of the court, and a copy of the answer shall be delivered to the prosecuting attorney, on or before . . . . . . ., . . . . (twenty-eight days after the final publication of the associated notice of foreclosure in accordance with law).

If no answer is filed, a judgment of foreclosure will be taken by default and such parcel shall be ordered sold for the satisfaction of the tax lien on it.

If, pursuant to the action, the property is sold for an amount that is less than the amount of the delinquent taxes, assessments, charges, penalties, and interest against it, the court, in a separate order, may enter a deficiency judgment against the owner of record of a parcel for the amount of the difference. If that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of that corporation's stock.

At any time prior to the filing of any entry of confirmation of sale, any owner or lienholder of, or other person with an interest in, a parcel may redeem the parcel by tendering to the treasurer the full amount of the taxes, assessments, charges, penalties, and interest due and unpaid on the parcel, together with all costs incurred in the proceeding instituted against the parcel under section 5721.18 of the Revised Code. Upon the filing of any entry confirming the sale of the parcel, there shall be no further equity of redemption. After the filing of any such entry, any person claiming any right, title, or interest in, or lien upon, the parcel shall be forever barred and foreclosed of any such right, title, or interest in, lien upon, and any equity of redemption in, the parcel.

............................

Clerk of the Court

.................. Court

................., Ohio"

Effective Date: 05-09-2000



Section 5721.19 - Finding - appraisal and sale.

(A) In its judgment of foreclosure rendered with respect to actions filed pursuant to section 5721.18 of the Revised Code, the court or the county board of revision with jurisdiction pursuant to section 323.66 of the Revised Code shall enter a finding with respect to each parcel of the amount of the taxes, assessments, charges, penalties, and interest, and the costs incurred in the foreclosure proceeding instituted against it, that are due and unpaid. The court or the county board of revision shall order such premises to be transferred pursuant to division (I) of this section or may order each parcel to be sold, without appraisal, for not less than either of the following:

(1) The fair market value of the parcel, as determined by the county auditor, plus the costs incurred in the foreclosure proceeding;

(2) The total amount of the finding entered by the court or the county board of revision, including all taxes, assessments, charges, penalties, and interest payable subsequent to the delivery to the county prosecuting attorney of the delinquent land tax certificate or master list of delinquent tracts and prior to the transfer of the deed of the parcel to the purchaser following confirmation of sale, plus the costs incurred in the foreclosure proceeding. For purposes of determining such amount, the county treasurer may estimate the amount of taxes, assessments, interest, penalties, and costs that will be payable at the time the deed of the property is transferred to the purchaser.

Notwithstanding the minimum sales price provisions of divisions (A)(1) and (2) of this section to the contrary, a parcel sold pursuant to this section shall not be sold for less than the amount described in division (A)(2) of this section if the highest bidder is the owner of record of the parcel immediately prior to the judgment of foreclosure or a member of the following class of parties connected to that owner: a member of that owner's immediate family, a person with a power of attorney appointed by that owner who subsequently transfers the parcel to the owner, a sole proprietorship owned by that owner or a member of that owner's immediate family, or a partnership, trust, business trust, corporation, or association in which the owner or a member of the owner's immediate family owns or controls directly or indirectly more than fifty per cent. If a parcel sells for less than the amount described in division (A)(2) of this section, the officer conducting the sale shall require the buyer to complete an affidavit stating that the buyer is not the owner of record immediately prior to the judgment of foreclosure or a member of the specified class of parties connected to that owner, and the affidavit shall become part of the court records of the proceeding. If the county auditor discovers within three years after the date of the sale that a parcel was sold to that owner or a member of the specified class of parties connected to that owner for a price less than the amount so described, and if the parcel is still owned by that owner or a member of the specified class of parties connected to that owner, the auditor within thirty days after such discovery shall add the difference between that amount and the sale price to the amount of taxes that then stand charged against the parcel and is payable at the next succeeding date for payment of real property taxes. As used in this paragraph, "immediate family" means a spouse who resides in the same household and children.

(B) Each parcel affected by the court's finding and order of sale shall be separately sold, unless the court orders any of such parcels to be sold together.

Each parcel shall be advertised and sold by the officer to whom the order of sale is directed in the manner provided by law for the sale of real property on execution. The advertisement for sale of each parcel shall be published once a week for three consecutive weeks and shall include the date on which a second sale will be conducted if no bid is accepted at the first sale. Any number of parcels may be included in one advertisement.

The notice of the advertisement shall be substantially in the form of the notice set forth in section 5721.191 of the Revised Code. In any county that has adopted a permanent parcel number system, the parcel may be described in the notice by parcel number only, instead of also with a complete legal description, if the prosecuting attorney determines that the publication of the complete legal description is not necessary to provide reasonable notice of the foreclosure sale to potential bidders. If the complete legal description is not published, the notice shall indicate where the complete legal description may be obtained.

(C)

(1) Whenever the officer charged to conduct the sale offers any parcel for sale the officer first shall read aloud a complete legal description of the parcel, or in the alternative, may read aloud only a summary description, including the complete street address of the parcel, if any, and a parcel number if the county has adopted a permanent parcel number system and if the advertising notice prepared pursuant to this section includes a complete legal description or indicates where the complete legal description may be obtained. Whenever the officer charged to conduct the sale offers any parcel for sale and no bids are made equal to the lesser of the amounts described in divisions (A)(1) and (2) of this section, the officer shall adjourn the sale of the parcel to the second date that was specified in the advertisement of sale. The second date shall be not less than two weeks or more than six weeks from the day on which the parcel was first offered for sale. The second sale shall be held at the same place and commence at the same time as set forth in the advertisement of sale. The officer shall offer any parcel not sold at the first sale. Upon the conclusion of any sale, or if any parcel remains unsold after being offered at two sales, the officer conducting the sale shall report the results to the court.

(2)

(a) If a parcel remains unsold after being offered at two sales, or one sale in the case of abandoned lands foreclosed under sections 323.65 to 323.79 of the Revised Code, or if a parcel sells at any sale but the amount of the price is less than the costs incurred in the proceeding instituted against the parcel under section 5721.18 of the Revised Code, then the clerk of the court shall certify to the county auditor the amount of those costs that remains unpaid. At the next semiannual apportionment of real property taxes that occurs following any such certification, the auditor shall reduce the real property taxes that the auditor otherwise would distribute to each taxing district. In making the reductions, the auditor shall subtract from the otherwise distributable real property taxes to a taxing district an amount that shall be determined by multiplying the certified costs by a fraction the numerator of which shall be the amount of the taxes, assessments, charges, penalties, and interest on the parcel owed to that taxing district at the time the parcel first was offered for sale pursuant to this section, and the denominator of which shall be the total of the taxes, assessments, charges, penalties, and interest on the parcel owed to all the taxing districts at that time. The auditor promptly shall pay to the clerk of the court the amounts of the reductions.

(b) If reductions occur pursuant to division (C)(2)(a) of this section, and if at a subsequent time a parcel is sold at a foreclosure sale or a forfeiture sale pursuant to Chapter 5723. of the Revised Code, then, notwithstanding other provisions of the Revised Code, except section 5721.17 of the Revised Code, governing the distribution of the proceeds of a foreclosure or forfeiture sale, the proceeds first shall be distributed to reimburse the taxing districts subjected to reductions in their otherwise distributable real property taxes. The distributions shall be based on the same proportions used for purposes of division (C)(2)(a) of this section.

(3) The court, in its discretion, may order any parcel not sold pursuant to the original order of sale to be advertised and offered for sale at a subsequent foreclosure sale. For such purpose, the court may direct the parcel to be appraised and fix a minimum price for which it may be sold.

(D) Except as otherwise provided in division (B)(1) of section 5721.17 of the Revised Code, upon the confirmation of a sale, the proceeds of the sale shall be applied as follows:

(1) The costs incurred in any proceeding filed against the parcel pursuant to section 5721.18 of the Revised Code shall be paid first.

(2) Following the payment required by division (D)(1) of this section, the part of the proceeds that is equal to five per cent of the taxes and assessments due shall be deposited in equal shares into each of the delinquent tax and assessment collection funds created pursuant to section 321.261 of the Revised Code. If a county land reutilization corporation is operating in the county, the board of county commissioners, by resolution, may provide that an additional amount, not to exceed five per cent of such taxes and assessments, shall be credited to the county land reutilization corporation fund created by section 321.263 of the Revised Code to pay for the corporation's expenses. If such a resolution is in effect, the percentage of such taxes and assessments so provided shall be credited to that fund.

(3) Following the payment required by division (D)(2) of this section, the amount found due for taxes, assessments, charges, penalties, and interest shall be paid, including all taxes, assessments, charges, penalties, and interest payable subsequent to the delivery to the county prosecuting attorney of the delinquent land tax certificate or master list of delinquent tracts and prior to the transfer of the deed of the parcel to the purchaser following confirmation of sale. If the proceeds available for distribution pursuant to division (D)(3) of this section are sufficient to pay the entire amount of those taxes, assessments, charges, penalties, and interest, the portion of the proceeds representing taxes, interest, and penalties shall be paid to each claimant in proportion to the amount of taxes levied by the claimant in the preceding tax year, and the amount representing assessments and other charges shall be paid to each claimant in the order in which they became due. If the proceeds are not sufficient to pay that entire amount, the proportion of the proceeds representing taxes, penalties, and interest shall be paid to each claimant in the same proportion that the amount of taxes levied by the claimant against the parcel in the preceding tax year bears to the taxes levied by all such claimants against the parcel in the preceding tax year, and the proportion of the proceeds representing items of assessments and other charges shall be credited to those items in the order in which they became due.

(E) If the proceeds from the sale of a parcel are insufficient to pay in full the amount of the taxes, assessments, charges, penalties, and interest which are due and unpaid; the costs incurred in the foreclosure proceeding instituted against it which are due and unpaid; and, if division (B)(1) of section 5721.17 of the Revised Code is applicable, any notes issued by a receiver pursuant to division (F) of section 3767.41 of the Revised Code and any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code, the court, pursuant to section 5721.192 of the Revised Code, may enter a deficiency judgment against the owner of record of the parcel for the unpaid amount. If that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of that corporation's stock.

If after distribution of proceeds from the sale of the parcel under division (D) of this section the amount of proceeds to be applied to pay the taxes, assessments, charges, penalties, interest, and costs is insufficient to pay them in full, and the court does not enter a deficiency judgment against the owner of record pursuant to this division, the taxes, assessments, charges, penalties, interest, and costs shall be deemed satisfied.

(F)

(1) Upon confirmation of a sale, a spouse of the party charged with the delinquent taxes or assessments shall thereby be barred of the right of dower in the property sold, though such spouse was not a party to the action. No statute of limitations shall apply to such action. When the land or lots stand charged on the tax duplicate as certified delinquent, it is not necessary to make the state a party to the foreclosure proceeding, but the state shall be deemed a party to such action through and be represented by the county treasurer.

(2) Except as otherwise provided in divisions (F)(3) and (G) of this section, unless such land or lots were previously redeemed pursuant to section 5721.25 of the Revised Code, upon the filing of the entry of confirmation of any sale or the expiration of the alternative redemption period as defined in section 323.65 of the Revised Code, if applicable, the title to such land or lots shall be incontestable in the purchaser and shall be free and clear of all liens and encumbrances, except a federal tax lien notice of which is properly filed in accordance with section 317.09 of the Revised Code prior to the date that a foreclosure proceeding is instituted pursuant to division (B) of section 5721.18 of the Revised Code and the easements and covenants of record running with the land or lots that were created prior to the time the taxes or assessments, for the nonpayment of which the land or lots are sold at foreclosure, became due and payable.

(3) When proceedings for foreclosure are instituted under division (C) of section 5721.18 of the Revised Code, unless the land or lots were previously redeemed pursuant to section 5721.25 of the Revised Code or before the expiration of the alternative redemption period, upon the filing of the entry of confirmation of sale or after the expiration of the alternative redemption period, as may apply to the case, the title to such land or lots shall be incontestable in the purchaser and shall be free of any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code and, except as otherwise provided in division (G) of this section, the liens for land taxes, assessments, charges, interest, and penalties for which the lien was foreclosed and in satisfaction of which the property was sold. All other liens and encumbrances with respect to the land or lots shall survive the sale.

(4) The title shall not be invalid because of any irregularity, informality, or omission of any proceedings under this chapter, or in any processes of taxation, if such irregularity, informality, or omission does not abrogate the provision for notice to holders of title, lien, or mortgage to, or other interests in, such foreclosed lands or lots, as prescribed in this chapter.

(G) If a parcel is sold under this section for the amount described in division (A)(2) of this section, and the county treasurer's estimate exceeds the amount of taxes, assessments, interest, penalties, and costs actually payable when the deed is transferred to the purchaser, the officer who conducted the sale shall refund to the purchaser the difference between the estimate and the amount actually payable. If the amount of taxes, assessments, interest, penalties, and costs actually payable when the deed is transferred to the purchaser exceeds the county treasurer's estimate, the officer shall certify the amount of the excess to the treasurer, who shall enter that amount on the real and public utility property tax duplicate opposite the property; the amount of the excess shall be payable at the next succeeding date prescribed for payment of taxes in section 323.12 of the Revised Code.

(H) If a parcel is sold or transferred under this section or sections 323.28 and 323.65 to 323.78 of the Revised Code, the officer who conducted the sale or made the transfer of the property shall collect the recording fee and any associated costs to cover the recording from the purchaser or transferee at the time of the sale or transfer and, following confirmation of the sale or transfer, shall execute and record the deed conveying title to the parcel to the purchaser or transferee. For purposes of recording such deed, by placement of a bid or making a statement of interest by any party ultimately awarded the parcel, that purchaser or transferee thereby appoints the officer who makes the sale or is charged with executing and delivering the deed as agent for the purchaser or transferee for the sole purpose of accepting delivery of the deed. For such purposes, the confirmation of any such sale or order to transfer the parcel without appraisal or sale shall be deemed delivered upon the confirmation of such sale or transfer.

(I) Notwithstanding section 5722.03 of the Revised Code, if the complaint alleges that the property is delinquent vacant land as defined in section 5721.01 of the Revised Code, abandoned lands as defined in section 323.65 of the Revised Code, or lands described in division (E) of section 5722.01 of the Revised Code, and the value of the taxes, assessments, penalties, interest, and all other charges and costs of the action exceed the auditor's fair market value of the parcel, then the court or board of revision having jurisdiction over the matter on motion of the plaintiff, or on the court's or board's own motion, shall, upon any adjudication of foreclosure, order, without appraisal and without sale, the fee simple title of the property to be transferred to and vested in an electing subdivision as defined in division (A) of section 5722.01 of the Revised Code. For purposes of determining whether the taxes, assessments, penalties, interest, and all other charges and costs of the action exceed the actual fair market value of the parcel, the auditor's most current valuation shall be rebuttably presumed to be, and constitute prima-facie evidence of, the fair market value of the parcel. In such case, the filing for journalization of a decree of foreclosure ordering that direct transfer without appraisal or sale shall constitute confirmation of the transfer and thereby terminate any further statutory or common law right of redemption.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-31-2003; 2008 HB138 09-11-2008; 2008 SB353 04-07-2009



Section 5721.191 - Form for advertisement of sale.

(A) Subject to division (B) of this section, the form for the advertisement of a sale conducted pursuant to section 5721.19 of the Revised Code shall be as follows:

"Notice of sale under judgment of foreclosure of liens for delinquent land taxes

In the ............... court of ............., Ohio case no.in the matter of foreclosure of liens for delinquent land taxes county treasurer of ........................., Ohio Plaintiff,vs .parcels of land encumbered with delinquent tax liens, Defendants.

Whereas, judgment has been rendered against certain parcels of real property for taxes, assessments, charges, penalties, interest, and costs as follows:

(Here set out, for each parcel, the respective permanent parcel number, full street address, description of the parcel, name and address of the last known owners of the parcel as shown on the general tax list, and total amount of the judgment) and;

Whereas, such judgment orders such real property to be sold or otherwise disposed of according to law by the undersigned to satisfy the total amount of such judgment;

Now, therefore, public notice is hereby given that I, .................... (officer of .........................., Ohio, will either dispose of such property according to law or sell such real property at public auction, for cash, to the highest bidder of an amount that equals at least (insert here, as in the court's order, the fair market value of the parcel as determined by the county auditor, or the total amount of the judgment, including all taxes, assessments, charges, penalties, and interest payable subsequent to the delivery to the prosecuting attorney of the delinquent land tax certificate or master list of delinquent tracts and prior to the transfer of the deed of the property to the purchaser following confirmation of sale), between the hours of ......... a.m. and ....... p.m., at (address and location) in ..............., Ohio, on ..........., the .......... day of ..............., .... If any parcel does not receive a sufficient bid or is not otherwise disposed of according to law, it may be offered for sale, under the same terms and conditions of the first sale and at the same time of day and at the same place, on ................, the ............ day of ............., ..., for an amount that equals at least (insert here, as in the court's order, the fair market value of the parcel as determined by the county auditor, or the total amount of the judgment, including all taxes assessments, charges, penalties, and interest payable subsequent to the delivery to the prosecuting attorney of the delinquent land tax certificate or master list of delinquent tracts and prior to the transfer of the deed of the property to the purchaser following confirmation of sale)."

(B) If the title search required by division (B) of section 5721.18 of the Revised Code that relates to a parcel subject to an in rem action under that division, or if the title search that relates to a parcel subject to an in personam action under division (A) of section 5721.18 of the Revised Code, indicates that a federal tax lien exists relative to the parcel, then the form of the advertisement of sale as described in division (A) of this section additionally shall include the following statement in boldface type:

"PUBLIC NOTICE IS HEREBY GIVEN THAT (INSERT HERE THE DESCRIPTION OF EACH RELEVANT PARCEL) TO BE SOLD AT PUBLIC AUCTION IS SUBJECT TO A FEDERAL TAX LIEN THAT MAY NOT BE EXTINGUISHED BY THE SALE.

..............................

(officer)"

(C) If the proceedings for foreclosure were instituted under division (C) of section 5721.18 of the Revised Code, then the form of the advertisement of sale as described in division (A) of this section additionally shall include the following statement in boldface type:

"Public notice is hereby given that (insert here the description of each relevant parcel) to be sold at public auction will be sold subject to all liens and encumbrances with respect to the parcel, other than the liens for land taxes, assessments, charges, penalties, and interest for which the lien was foreclosed and in satisfaction of which the property is sold.

..............................

(officer)"

Effective Date: 05-09-2000; 2008 SB353 04-07-2009



Section 5721.192 - Deficiency judgment.

(A) If the proceeds from a sale of a parcel under section 5721.19 or 5723.06 of the Revised Code are insufficient to pay in full the amount of the taxes, assessments, charges, penalties, and interest which are due and unpaid; the costs incurred in the foreclosure proceeding, the foreclosure and forfeiture proceeding, or both foreclosure and forfeiture proceedings which are due and unpaid; and, if division (B)(1) or (2) of section 5721.17 of the Revised Code is applicable, any notes issued by a receiver pursuant to division (F) of section 3767.41 of the Revised Code and any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code, the court may enter a deficiency judgment for the unpaid amount as authorized by sections 5721.17, 5721.19, 5723.05, and 5723.18 of the Revised Code, in accordance with this section.

(B) Before entering the deficiency judgment, the court shall notify the board of revision of the county in which the parcel is located, of its intention to enter the judgment, and request the board to make a recommendation with respect to whether the judgment should be entered and to specify the reasons why it should or should not be entered. The notification shall list, and shall require the board to consider in making its recommendation, the factors that the court is required to consider under divisions (C)(1) to (3) of this section, but, in making its recommendation, the board also may consider other relevant factors. Additionally, if a corporate owner of record of foreclosed lands or a corporate last owner of record of forfeited lands is involved, the court shall specify in its notification whether the judgment is proposed to be made against the corporation or the majority stockholder of the corporation. To assist the board in making its recommendation, the board may invite the person against whom the judgment would be entered to appear before it. The board shall make a recommendation to the court within thirty days from the date that the court notified it under this division.

(C) In determining whether to enter the deficiency judgment, the court shall consider all relevant factors, including, but not limited to, the following:

(1) Whether the owner of record or, in the case of forfeited lands, the last owner of record, appears to have owned the parcel only for speculative purposes, and had the means to pay, but purposely did not pay, the taxes, assessments, charges, penalties, and interest due;

(2) Whether the owner of record or, in the case of forfeited lands, the last owner of record purposely failed to pay the delinquent taxes, assessments, charges, penalties, and interest, although he had the means to do so;

(3) Whether there are other circumstances that would make it inequitable to enter the deficiency judgment.

(D) At least thirty days from the date of any notification to the board of revision under division (B) of this section, and if the court proposes to enter a deficiency judgment, the clerk of the court shall notify the person against whom the judgment is proposed to be entered, by ordinary mail, of the proposed entry of the judgment and its amount. The notification shall state that the person against whom the judgment is proposed to be entered may file, within ten days from the date the notice is mailed, a motion with the court protesting the proposed entry of the judgment and requesting an opportunity to appear and show cause why the judgment should not be entered. The notification also shall state that, if such a motion is not filed within the ten-day period, the judgment shall be entered and shall be considered to be a final judgment. If the proposed judgment would be entered against the majority stockholder of a corporation, the notification shall be sent to him at the address of the principal office of the corporation.

(E) Proceeds paid pursuant to the entry and satisfaction of a deficiency judgment shall be distributed as if they had been received as a part of the proceeds from the sale of the parcel under section 5721.19 or 5723.06 of the Revised Code to satisfy the amount of the taxes, assessments, charges, penalties, and interest which are due and unpaid; the costs incurred in the associated proceeding or proceedings which were due and unpaid; and, if division (B)(1) or (2) of section 5721.17 of the Revised Code is applicable, any notes issued by a receiver pursuant to division (F) of section 3767.41 of the Revised Code and any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code.

Effective Date: 07-18-1990



Section 5721.20 - Unclaimed moneys remaining to owner.

Except in cases where the property is transferred without sale to a municipal corporation, township, county, community development organization, or county land reutilization corporation pursuant to the alternative redemption period procedures contained in section 323.78 of the Revised Code, any residue of moneys from the sale or foreclosure of lands remaining to the owner on the order of distribution, and unclaimed by such owner within sixty days from its receipt, shall be paid into the county treasury and shall be charged separately to the county treasurer by the county auditor, in the name of the supposed owner. The treasurer shall retain such excess in the treasury for the proper owner of such lands upon which the foreclosure was had, and upon demand by such owner, within three years from the date of receipt, shall pay such excess to the owner. If the owner does not demand payment of the excess within three years, then the excess shall be forfeited to the delinquent tax and assessment collection fund created under section 323.261 of the Revised Code, or in counties that have established a county land reutilization corporation fund under section 323.263 of the Revised Code, to the county land reutilization corporation fund.

Effective Date: 10-01-1953; 2008 SB353 04-07-2009



Section 5721.21 - Validity of delinquent land tax certificate or master list of delinquent tracts.

No issuance of a delinquent land tax certificate or delivery of a master list of delinquent tracts shall be invalid on account of its having been charged on the duplicate in a name other than that of the rightful owner, if in other respects it is sufficiently described on the duplicate, and the taxes, assessments, interest, and penalty set forth in said certificate or master list were due and unpaid at that time.

Effective Date: 03-25-1987



Section 5721.22 - Correction of duplicate when erroneously returned delinquent.

If the taxes and assessments charged on land or lots are regularly paid in full, and such land is erroneously returned delinquent, and the land is listed on the delinquent land tax certificate record or master list of delinquent lands, the county auditor shall correct the duplicate and issue an abatement for penalties and interest added to such land on account of such error, the same as provided for in making errors on the tax duplicate.

Effective Date: 03-25-1987



Section 5721.23 - Tax commissioner to administer chapter - prosecution by attorney general - expenses.

The tax commissioner shall administer this chapter. If any act or proceeding required by such sections is not done or instituted within the time limited by such sections, the tax commissioner shall cause such act to be done or such proceeding instituted in the name of the officer whose duty it is to perform such act or to institute such proceeding, and the acts and proceedings of the tax commissioner in such behalf shall be considered valid and effectual to the same extent as if done or instituted within the time limited in such sections and by the officer required to perform such act or institute such proceeding. The attorney general shall, on the written request of the tax commissioner, institute and prosecute any such proceedings. All expenses incurred by the tax commissioner under this section in a county shall be borne by the county. Such expenses shall be certified and paid, and the proceeds of such payments shall be used in the manner provided by such sections.

Effective Date: 07-01-1985



Section 5721.24 - Entry marked redeemed made upon tax duplicate and delinquent tax list.

The county treasurer shall, upon receipt by him of all moneys due him for delinquent taxes, assessments, interest, and penalty on any tract of land, or city or town lot, enter upon the tax duplicate and upon his copy of the delinquent land list "redeemed," and the county auditor shall, after each settlement period, revise the list of delinquent lands, or city or town lots, by writing "redeemed" in the margin provided for that purpose on all such tracts of land, or city or town lots entered "redeemed" upon the treasurer's duplicate, and he shall make a like entry on his tax list.

Effective Date: 09-21-1982



Section 5721.25 - Redemption of delinquent land.

All delinquent land upon which the taxes, assessments, penalties, interest, or charges have become delinquent may be redeemed before foreclosure proceedings have been instituted by tendering to the county treasurer an amount sufficient, as determined by the court, to pay the taxes, assessments, penalties, interest, and charges then due and unpaid, and the costs incurred in any proceeding instituted against such land under Chapter 323. or this chapter of the Revised Code.

After a foreclosure proceeding has been instituted under Chapter 323. or this chapter of the Revised Code with respect to delinquent land, but before the filing of an entry of confirmation of sale pursuant to the proceeding or before the expiration of the alternative redemption period as may apply under section 323.78 of the Revised Code, any person entitled to redeem the land may do so by tendering to the county treasurer an amount sufficient, as determined by the court, to pay the taxes, assessments, penalties, interest, and charges then due and unpaid, and the costs incurred in any proceeding instituted against such land under Chapter 323. or this chapter of the Revised Code, and by demonstrating that the property is in compliance with all applicable zoning regulations, land use restrictions, and building, health, and safety codes.

In addition, after a foreclosure proceeding has been instituted, but before the filing of an entry of confirmation of sale pursuant to the proceeding or before the expiration of the alternative redemption period as may apply under section 323.78 of the Revised Code, any person entitled to redeem the land who has not previously defaulted on a delinquent tax contract under section 323.31 of the Revised Code with respect to that delinquent land may enter into a delinquent tax contract with the county treasurer for the payment of the taxes, assessments, penalties, interest, and charges found to be due and unpaid on such land, together with the costs incurred in the proceeding as determined by the court or board of revision, upon demonstrating that the property is in compliance with all applicable zoning regulations, land use restrictions, and building, health, and safety codes. The execution of a delinquent tax contract shall not stop the prosecution of a proceeding to judgment. The delinquent tax contract shall be paid as prescribed by section 323.31 of the Revised Code over a period not to exceed five years after the date of the first payment made under the contract. The delinquent tax contract may be terminated if the court or board of revision determines that the property is not in compliance with all applicable zoning regulations, land use restrictions, and building, health, and safety codes during the term of the contract. The court or board of revision shall retain jurisdiction over the delinquent land until the total amount set forth in the delinquent tax contract is paid, notwithstanding any conveyance of the land to another owner during the period that the delinquent tax contract is outstanding.

If any payment under a delinquent tax contract is not paid when due, or if the contract is terminated because the property is not in compliance with all applicable zoning regulations, land use restrictions, and building, health, and safety codes, the county treasurer shall, at the time the payment is due and unpaid or the contract is terminated, advise the court or board of revision rendering the judgment of foreclosure, and the court or board of revision shall order such land sold for the amount of taxes, assessments, penalties, interest, and charges then due and owing on such land in the manner provided in section 5721.19 of the Revised Code, or disposed of as otherwise applicable under sections 323.65 to 323.79 of the Revised Code, without appraisal or sale.

Upon the receipt of each payment pursuant to any delinquent tax contract, the county treasurer shall enter the amount of such payment on the tax duplicate, and, upon request, shall give a receipt for the amount paid to the person paying it. The receipt shall be in the form prescribed by the tax commissioner.

Except as otherwise provided in this section, the portion of the amount tendered under this section representing taxes, and penalties and interest thereon, shall be apportioned among the several taxing districts in the same proportion that the amount of taxes levied by each district against the delinquent property in the preceding tax year bears to the taxes levied by all such districts against the property in the preceding tax year. The portion of the payment representing assessments and other charges shall be credited to those items in the order in which they became due. To the extent that the county treasurer, under section 321.341 of the Revised Code, had made advance payments to the several taxing districts, from sources other than the later collection of such taxes, of the current year unpaid taxes or current year delinquent taxes during the year when such taxes were levied for collection, such taxes, together with the penalties and interest charged on such taxes during such year, shall, upon collection, not be apportioned among the several taxing districts, but shall be retained by the county treasurer and applied in accordance with section 321.341 of the Revised Code.

Effective Date: 03-11-2004; 2008 SB353 04-07-2009



Section 5721.26 - Redemption where co-owner is not joined.

When joint tenants pursuant to a joint tenancy created prior to April 4, 1985, tenants with a right of survivorship, tenants in common, or coparceners have a property right in lands or town lots, or parts of lots described in any delinquent land tax certificate or delinquent vacant land tax certificate, and a person having such right in that property fails to join in the redemption of such delinquent land tax or for any cause cannot be joined in any such redemption, the county auditor may entertain the application of so many of such persons as join in the application, and may make a certificate releasing such portion of the land or lot as the person making such application is entitled to in severalty upon partition, upon payment of the amount due under such delinquent land tax certificate or delinquent vacant land tax certificate, as is covered by the applicant's portion of the land described in such certificate.

Effective Date: 06-24-1988



Section 5721.27 - Erroneous charge of taxes.

When any tract of land, or city or town lot is returned delinquent for nonpayment of taxes or assessments, and placed on the duplicate of the succeeding year, and the owner or person liable to pay the taxes produces the receipt of the county treasurer for such taxes and assessments of the preceding year, the county auditor or treasurer shall not make the deduction from the duplicate, of such taxes, assessments, interest, and penalty but it shall be chargeable to the treasurer as if such receipt had not been produced. The treasurer shall receive such receipt in discharge of the tax or assessment for the year it is returned delinquent, with the penalty; and the auditor shall credit such treasurer with the amount and shall forthwith collect such taxes.

Effective Date: 09-21-1982



Section 5721.28 - Tax commissioner to provide documents.

The tax commissioner shall provide the necessary documents to be used in carrying this chapter into effect, and the form of such documents shall be uniform throughout the state.

Effective Date: 07-01-1985



Section 5721.29 - County auditor to keep and maintain records.

The county auditor shall keep a record of all delinquent lands sold by proceedings pursuant to Chapters 5721. and 5723. of the Revised Code wherein he shall enter each procedural step required by Chapters 5721. and 5723. of the Revised Code.

Each county auditor shall compile and make up, in tabular form and alphabetical order, separate lists of the names and description of the property as it appears on the tax list, date of sale, name of purchaser, amount bid, amount paid, costs, total, and date of county auditor's or sheriff's deed.

The county auditor shall compile a complete alphabetical index, direct and reverse, of all sales, after the completion of the annual sale, of all lots and lands, advertised for sale pursuant to section 5723.05 of the Revised Code.

A certificate that all procedural steps have been complied with shall be made on a form as prescribed in section 5715.30 of the Revised Code, and said certificate shall bear the county auditor's signature with his official seal affixed thereto. Said certificate shall be received in all courts within the state, as prima-facie evidence of the existence of such instruments, and as conclusive evidence of the existence of such records.

Effective Date: 11-18-1969



Section 5721.30 - Tax certificate definitions.

As used in sections 5721.30 to 5721.43 of the Revised Code:

(A) "Tax certificate," "certificate," or "duplicate certificate" means a document that may be issued as a physical certificate, in book-entry form, or through an electronic medium, at the discretion of the county treasurer. Such document shall contain the information required by section 5721.31 of the Revised Code and shall be prepared, transferred, or redeemed in the manner prescribed by sections 5721.30 to 5721.43 of the Revised Code. As used in those sections, "tax certificate," "certificate," and "duplicate certificate" do not refer to the delinquent land tax certificate or the delinquent vacant land tax certificate issued under section 5721.13 of the Revised Code.

(B) "Certificate parcel" means the parcel of delinquent land that is the subject of and is described in a tax certificate.

(C) "Certificate holder" means a person, including a county land reutilization corporation, that purchases or otherwise acquires a tax certificate under section 5721.32, 5721.33, or 5721.42 of the Revised Code, or a person to whom a tax certificate has been transferred pursuant to section 5721.36 of the Revised Code.

(D) "Certificate purchase price" means, with respect to the sale of tax certificates under sections 5721.32, 5721.33, and 5721.42 of the Revised Code, the amount equal to delinquent taxes charged against a certificate parcel at the time the tax certificate respecting that parcel is sold or transferred, not including any delinquent taxes the lien for which has been conveyed to a certificate holder through a prior sale of a tax certificate respecting that parcel. Payment of the certificate purchase price in a sale under section 5721.33 of the Revised Code may be made wholly in cash or partially in cash and partially by noncash consideration acceptable to the county treasurer from the purchaser, and, in the case of a county land reutilization corporation, with notes. In the event that any such noncash consideration is delivered to pay a portion of the certificate purchase price, such noncash consideration may be subordinate to the rights of the holders of other obligations whose proceeds paid the cash portion of the certificate purchase price.

"Certificate purchase price" also includes the amount of the fee charged by the county treasurer to the purchaser of the certificate under division (H) of section 5721.32 of the Revised Code.

(E)

(1) With respect to a sale of tax certificates under section 5721.32 of the Revised Code, and except as provided in division (E)(2) of this section, "certificate redemption price" means the certificate purchase price plus the greater of the following:

(a) Simple interest, at the certificate rate of interest, accruing during the certificate interest period on the certificate purchase price, calculated in accordance with section 5721.41 of the Revised Code;

(b) Six per cent of the certificate purchase price.

(2) If the certificate rate of interest equals zero, the certificate redemption price equals the certificate purchase price plus the fee charged by the county treasurer to the purchaser of the certificate under division (H) of section 5721.32 of the Revised Code.

(F) With respect to a sale or transfer of tax certificates under section 5721.33 of the Revised Code, "certificate redemption price" means the amount equal to the sum of the following:

(1) The certificate purchase price;

(2) Interest accrued on the certificate purchase price at the certificate rate of interest from the date on which a tax certificate is delivered through and including the day immediately preceding the day on which the certificate redemption price is paid;

(3) The fee, if any, charged by the county treasurer to the purchaser of the certificate under division (J) of section 5721.33 of the Revised Code;

(4) Any other fees charged by any county office in connection with the recording of tax certificates.

(G) "Certificate rate of interest" means the rate of simple interest per year bid by the winning bidder in an auction of a tax certificate held under section 5721.32 of the Revised Code, or the rate of simple interest per year not to exceed eighteen per cent per year fixed pursuant to section 5721.42 of the Revised Code or by the county treasurer with respect to any tax certificate sold or transferred pursuant to a negotiated sale under section 5721.33 of the Revised Code. The certificate rate of interest shall not be less than zero per cent per year.

(H) "Cash" means United States currency, certified checks, money orders, bank drafts, electronic transfer of funds, or other forms of payment authorized by the county treasurer, and excludes any other form of payment not so authorized.

(I) "The date on which a tax certificate is sold or transferred," "the date the certificate was sold or transferred," "the date the certificate is purchased," and any other phrase of similar content mean, with respect to a sale pursuant to an auction under section 5721.32 of the Revised Code, the date designated by the county treasurer for the submission of bids and, with respect to a negotiated sale or transfer under section 5721.33 of the Revised Code, the date of delivery of the tax certificates to the purchasers thereof pursuant to a tax certificate sale/purchase agreement.

(J) "Certificate interest period" means, with respect to a tax certificate sold under section 5721.32 or 5721.42 of the Revised Code and for the purpose of accruing interest under section 5721.41 of the Revised Code, the period beginning on the date on which the certificate is purchased and, with respect to a tax certificate sold or transferred under section 5721.33 of the Revised Code, the period beginning on the date of delivery of the tax certificate, and in either case ending on one of the following dates:

(1) The date the certificate holder files a request for foreclosure or notice of intent to foreclose under division (A) of section 5721.37 of the Revised Code and submits the payment required under division (B) of that section;

(2) The date the owner of record of the certificate parcel, or any other person entitled to redeem that parcel, redeems the certificate parcel under division (A) or (C) of section 5721.38 of the Revised Code or redeems the certificate under section 5721.381 of the Revised Code.

(K) "Qualified trustee" means a trust company within the state or a bank having the power of a trust company within the state with a combined capital stock, surplus, and undivided profits of at least one hundred million dollars.

(L) "Tax certificate sale/purchase agreement" means the purchase and sale agreement described in division (C) of section 5721.33 of the Revised Code setting forth the certificate purchase price, plus any applicable premium or less any applicable discount, including, without limitation, the amount to be paid in cash and the amount and nature of any noncash consideration, the date of delivery of the tax certificates, and the other terms and conditions of the sale, including, without limitation, the rate of interest that the tax certificates shall bear.

(M) "Noncash consideration" means any form of consideration other than cash, including, but not limited to, promissory notes whether subordinate or otherwise.

(N) "Private attorney" means any attorney licensed to practice law in this state whose license has not been revoked and is not currently suspended, and who is retained to bring foreclosure proceedings pursuant to section 5721.37 of the Revised Code on behalf of a certificate holder.

(O) "Related certificate parcel" means, with respect to a certificate holder, the certificate parcel with respect to which the certificate holder has purchased and holds a tax certificate pursuant to sections 5721.30 to 5721.43 of the Revised Code and, with respect to a tax certificate, the certificate parcel against which the tax certificate has been sold pursuant to those sections.

(P) "Delinquent taxes" means delinquent taxes as defined in section 323.01 of the Revised Code and includes assessments and charges, and penalties and interest computed under section 323.121 of the Revised Code.

(Q) "Certificate period" means the period of time after the sale or delivery of a tax certificate within which a certificate holder must initiate an action to foreclose the tax lien represented by the certificate as specified under division (A) of section 5721.32 of the Revised Code or as negotiated under section 5721.33 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.31 - Selecting parcels for tax certificate sales.

(A)

(1) After receipt of a duplicate of the delinquent land list compiled under section 5721.011 of the Revised Code, or a delinquent land list compiled previously under that section, the county treasurer may select from the list parcels of delinquent land the lien against which the county treasurer may attempt to transfer by the sale of tax certificates under sections 5721.30 to 5721.43 of the Revised Code. None of the following parcels may be selected for a tax certificate sale:

(a) A parcel for which the full amount of taxes, assessments, penalties, interest, and charges have been paid;

(b) A parcel for which a valid contract under section 323.122, 323.31, or 5713.20 of the Revised Code is in force;

(c) A parcel the owner of which has filed a petition in bankruptcy, so long as the parcel is property of the bankruptcy estate.

(2) The county treasurer shall compile a separate list of parcels selected for tax certificate sales, including the same information as is required to be included in the delinquent land list.

Upon compiling the list of parcels selected for tax certificate sales, the county treasurer may conduct a title search for any parcel on the list.

(B)

(1) Except as otherwise provided in division (B)(3) of this section, when tax certificates are to be sold under section 5721.32 of the Revised Code with respect to parcels, the county treasurer shall send written notice by certified mail to either the owner of record or all interested parties discoverable through a title search, or both, of each parcel on the list. A notice to an owner shall be sent to the owner's last known tax-mailing address. The notice shall inform the owner or interested parties that a tax certificate will be offered for sale on the parcel, and that the owner or interested parties may incur additional expenses as a result of the sale.

(2) Except as otherwise provided in division (B)(3) of this section, when tax certificates are to be sold or transferred under section 5721.33 of the Revised Code with respect to parcels, the county treasurer, at least thirty days prior to the date of sale or transfer of such tax certificates, shall send written notice of the sale or transfer by certified mail to the last known tax-mailing address of the record owner of the property or parcel and may send such notice to all parties with an interest in the property that has been recorded in the property records of the county pursuant to section 317.08 of the Revised Code. The notice shall state that a tax certificate will be offered for sale or transfer on the parcel, and that the owner or interested parties may incur additional expenses as a result of the sale or transfer.

(3) The county treasurer is not required to send a notice under division (B)(1) or (B)(2) of this section if the treasurer previously has attempted to send such notice to the owner of the parcel and the notice has been returned by the post office as undeliverable. The absence of a valid tax-mailing address for the owner of a parcel does not preclude the county treasurer from selling or transferring a tax certificate for the parcel.

(C) The county treasurer shall advertise the sale of tax certificates under section 5721.32 of the Revised Code in a newspaper of general circulation in the county once a week for two consecutive weeks. The newspaper shall meet the requirements of section 7.12 of the Revised Code. The advertisement shall include the date, the time, and the place of the public auction, abbreviated legal descriptions of the parcels, and the names of the owners of record of the parcels. The advertisement also shall include the certificate purchase prices of the parcels or the total purchase price of tax certificates for sale in blocks of tax certificates.

(D) After the county treasurer has compiled the list of parcels selected for tax certificate sales but before a tax certificate respecting a parcel is sold or transferred, if the owner of record of the parcel pays to the county treasurer in cash the delinquent taxes respecting the parcel or otherwise acts so that any condition in division (A)(1)(a), (b), or (c) of this section applies to the parcel, the owner of record of the parcel also shall pay a fee in an amount prescribed by the treasurer to cover the administrative costs of the treasurer under this section respecting the parcel. The fee shall be deposited in the county treasury to the credit of the tax certificate administration fund.

(E) A tax certificate administration fund shall be created in the county treasury of each county selling tax certificates under sections 5721.30 to 5721.43 of the Revised Code. The fund shall be administered by the county treasurer, and used solely for the purposes of sections 5721.30 to 5721.43 of the Revised Code or as otherwise permitted in this division. Any fee received by the treasurer under sections 5721.30 to 5721.43 of the Revised Code shall be credited to the fund, except the bidder registration fee under division (B) of section 5721.32 of the Revised Code and the county prosecuting attorney's fee under division (B)(3) of section 5721.37 of the Revised Code. To the extent there is a surplus in the fund from time to time, the surplus may, with the approval of the county treasurer, be utilized for the purposes of a county land reutilization corporation operating in the county.

(F) The county treasurers of more than one county may jointly conduct a regional sale of tax certificates under section 5721.32 of the Revised Code. A regional sale shall be held at a single location in one county, where the tax certificates from each of the participating counties shall be offered for sale at public auction. Before the regional sale, each county treasurer shall advertise the sale for the parcels in the treasurer's county as required by division (C) of this section. At the regional sale, tax certificates shall be sold on parcels from one county at a time, with all of the certificates for one county offered for sale before any certificates for the next county are offered for sale.

(G) The tax commissioner shall prescribe the form of the tax certificate under this section, and county treasurers shall use the form so prescribed.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.32 - Sale of tax certificates by public auction.

(A) The sale of tax certificates by public auction may be conducted at any time after completion of the advertising of the sale under section 5721.31 of the Revised Code, on the date and at the time and place designated in the advertisements, and may be continued from time to time as the county treasurer directs. The county treasurer may offer the tax certificates for sale in blocks of tax certificates, consisting of any number of tax certificates as determined by the county treasurer, and may specify a certificate period of not less than three years and not more than six years.

(B)

(1) The sale of tax certificates under this section shall be conducted at a public auction by the county treasurer or a designee of the county treasurer.

(2) No person shall be permitted to bid without completing a bidder registration form, in the form prescribed by the tax commissioner, and without filing the form with the county treasurer prior to the start of the auction, together with remittance of a registration fee, in cash, of five hundred dollars. The bidder registration form shall include a tax identification number of the registrant. The registration fee is refundable at the end of bidding on the day of the auction, unless the registrant is the winning bidder for one or more tax certificates or one or more blocks of tax certificates, in which case the fee may be applied toward the deposit required by this section.

(3) The county treasurer may require a person who wishes to bid on one or more parcels to submit a letter from a financial institution stating that the bidder has sufficient funds available to pay the purchase price of the parcels and a written authorization for the treasurer to verify such information with the financial institution. The county treasurer may require submission of the letter and authorization sufficiently in advance of the auction to allow for verification. No person who fails to submit the required letter and authorization, or whose financial institution fails to provide the requested verification, shall be permitted to bid.

(C) At the public auction, the county treasurer or the treasurer's designee or agent shall begin the bidding at eighteen per cent per year simple interest, and accept lower bids in even increments of one-fourth of one per cent to the rate of zero per cent. The county treasurer, designee, or agent shall award the tax certificate to the person bidding the lowest certificate rate of interest. The county treasurer shall decide which person is the winning bidder in the event of a tie for the lowest bid offered, or if a person contests the lowest bid offered. The county treasurer's decision is not appealable.

(D)

(1) The winning bidder shall pay the county treasurer a cash deposit of at least ten per cent of the certificate purchase price not later than the close of business on the day of the sale. The winning bidder shall pay the balance and the fee required under division (H) of this section not later than five business days after the day on which the certificate is sold. Except as provided under division (D)(2) of this section, if the winning bidder fails to pay the balance and fee within the prescribed time, the bidder forfeits the deposit, and the county treasurer shall retain the tax certificate and may attempt to sell it at any auction conducted at a later date.

(2) At the request of a winning bidder, the county treasurer may release the bidder from the bidder's tax certificate purchase obligation. The county treasurer may retain all or any portion of the deposit of a bidder granted a release. After granting a release under this division, the county treasurer may award the tax certificate to the person that submitted the second lowest bid at the auction.

(3) The county treasurer shall deposit the deposit forfeited or retained under divisions (D)(1) or (2) of this section in the county treasury to the credit of the tax certificate administration fund.

(E) Upon receipt of the full payment of the certificate purchase price from the purchaser, the county treasurer shall issue the tax certificate and record the tax certificate sale by entering into a tax certificate register the certificate purchase price, the certificate rate of interest, the date the certificate was sold, the certificate period, the name and address of the certificate holder, and any other information the county treasurer considers necessary. The county treasurer may keep the tax certificate register in a hard-copy format or in an electronic format. The name and address of the certificate holder may be, upon receipt of instructions from the purchaser, that of the secured party of the actual purchaser, or an agent or custodian for the purchaser or secured party. The county treasurer also shall transfer the tax certificate to the certificate holder. The county treasurer shall apportion the part of the proceeds from the sale representing taxes, penalties, and interest among the several taxing districts in the same proportion that the amount of taxes levied by each district against the certificate parcel in the preceding tax year bears to the taxes levied by all such districts against the certificate parcel in the preceding tax year, and credit the part of the proceeds representing assessments and other charges to the items of assessments and charges in the order in which those items became due. Upon issuing a tax certificate, the delinquent taxes that make up the certificate purchase price are transferred, and the superior lien of the state and its taxing districts for those delinquent taxes is conveyed intact to the certificate holder.

(F) If a tax certificate is offered for sale under this section but is not sold, the county treasurer may sell the certificate in a negotiated sale authorized under section 5721.33 of the Revised Code, or may strike the corresponding certificate parcel from the list of parcels selected for tax certificate sales. The lien for taxes, assessments, charges, penalties, and interest against a parcel stricken from the list thereafter may be foreclosed in the manner prescribed by section 323.25, sections 323.65 to 323.79, or section 5721.14 or 5721.18 of the Revised Code unless, prior to the institution of such proceedings against the parcel, the county treasurer restores the parcel to the list of parcels selected for tax certificate sales.

(G) A certificate holder shall not be liable for damages arising from a violation of sections 3737.87 to 3737.891 or Chapter 3704., 3734., 3745., 3746., 3750., 3751., 3752., 6109., or 6111. of the Revised Code, or a rule adopted or order, permit, license, variance, or plan approval issued under any of those chapters, that is or was committed by another person in connection with the parcel for which the tax certificate is held.

(H) When selling a tax certificate under this section, the county treasurer shall charge a fee to the purchaser of the certificate. The county treasurer shall set the fee at a reasonable amount that covers the treasurer's costs of administering the sale of the tax certificate. The county treasurer shall deposit the fee in the county treasury to the credit of the tax certificate administration fund.

(I) After selling a tax certificate under this section, the county treasurer shall send written notice by certified mail to the owner of the certificate parcel at the owner's last known tax-mailing address. The notice shall inform the owner that the tax certificate was sold, shall describe the owner's options to redeem the parcel, including entering into a redemption payment plan under division (C)(1) of section 5721.38 of the Revised Code, and shall name the certificate holder and its secured party, if any. However, the county treasurer is not required to send a notice under this division if the treasurer previously has attempted to send a notice to the owner of the parcel at the owner's last known tax-mailing address, and the postal service has returned the notice as undeliverable.

(J) A tax certificate shall not be sold to the owner of the certificate parcel.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.33 - Negotiating sale of number of tax certificates.

(A) A county treasurer may, in the treasurer's discretion, negotiate the sale or transfer of any number of tax certificates with one or more persons, including a county land reutilization corporation. Terms that may be negotiated include, without limitation, any of the following:

(1) A premium to be added to or discount to be subtracted from the certificate purchase price for the tax certificates;

(2) Different time frames under which the certificate holder may initiate a foreclosure action than are otherwise allowed under sections 5721.30 to 5721.43 of the Revised Code, not to exceed six years after the date the tax certificate was sold or transferred;

(3) The amount to be paid in private attorney's fees related to tax certificate foreclosures, subject to section 5721.371 of the Revised Code;

(4) Any other terms of the sale or transfer that the county treasurer, in the treasurer's discretion, determines appropriate or necessary for the sale or transfer.

(B) The sale or transfer of tax certificates under this section shall be governed by the criteria established by the county treasurer pursuant to division (E) of this section.

(C) The county treasurer may execute a tax certificate sale/purchase agreement and other necessary agreements with a designated purchaser or purchasers to complete a negotiated sale or transfer of tax certificates.

(D) The tax certificate may be sold at a premium to or discount from the certificate purchase price. The county treasurer may establish as one of the terms of the negotiated sale the portion of the certificate purchase price, plus any applicable premium or less any applicable discount, that the purchaser or purchasers shall pay in cash on the date the tax certificates are sold and the portion, if any, of the certificate purchase price, plus any applicable premium or less any applicable discount, that the purchaser or purchasers shall pay in noncash consideration and the nature of that consideration.

The county treasurer shall sell such tax certificates at a certificate purchase price, plus any applicable premium and less any applicable discount, and at a certificate rate of interest that, in the treasurer's determination, are in the best interests of the county.

(E)

(1) The county treasurer shall adopt rules governing the eligibility of persons to purchase tax certificates or to otherwise participate in a negotiated sale under this section. The rules may provide for precertification of such persons, including a requirement for disclosure of income, assets, and any other financial information the county treasurer determines appropriate. The rules also may prohibit any person that is delinquent in the payment of any tax to the county or to the state, or that is in default in or on any other obligation to the county or to the state, from purchasing a tax certificate or otherwise participating in a negotiated sale of tax certificates under this section. The rules may also authorize the purchase of certificates by a county land reutilization corporation, and authorize the county treasurer to receive notes in lieu of cash, with such notes being payable to the treasurer upon the receipt or enforcement of such taxes, assessments, charges, costs, penalties, and interest, and as otherwise further agreed between the corporation and the treasurer. The eligibility information required shall include the tax identification number of the purchaser and may include the tax identification number of the participant. The county treasurer, upon request, shall provide a copy of the rules adopted under this section.

(2) Any person that intends to purchase a tax certificate in a negotiated sale shall submit an affidavit to the county treasurer that establishes compliance with the applicable eligibility criteria and includes any other information required by the treasurer. Any person that fails to submit such an affidavit is ineligible to purchase a tax certificate. Any person that knowingly submits a false or misleading affidavit shall forfeit any tax certificate or certificates purchased by the person at a sale for which the affidavit was submitted, shall be liable for payment of the full certificate purchase price, plus any applicable premium and less any applicable discount, of the tax certificate or certificates, and shall be disqualified from participating in any tax certificate sale conducted in the county during the next five years.

(3) A tax certificate shall not be sold to the owner of the certificate parcel or to any corporation, partnership, or association in which such owner has an interest. No person that purchases a tax certificate in a negotiated sale shall assign or transfer the tax certificate to the owner of the certificate parcel or to any corporation, partnership, or association in which the owner has an interest. Any person that knowingly or negligently transfers or assigns a tax certificate to the owner of the certificate parcel or to any corporation, partnership, or association in which such owner has an interest shall be liable for payment of the full certificate purchase price, plus any applicable premium and less any applicable discount, and shall not be entitled to a refund of any amount paid. Such tax certificate shall be deemed void and the tax lien sold under the tax certificate shall revert to the county as if no sale of the tax certificate had occurred.

(F) The purchaser in a negotiated sale under this section shall deliver the certificate purchase price or other consideration, plus any applicable premium and less any applicable discount and including any noncash consideration, to the county treasurer not later than the close of business on the date the tax certificates are delivered to the purchaser. The certificate purchase price, less any applicable discount, or portion of the price, that is paid in cash shall be deposited in the county's general fund to the credit of the account to which ad valorem real property taxes are credited and further credited as provided in division (G) of this section. Any applicable premium that is paid shall be, at the discretion of the county treasurer, apportioned to and deposited in any authorized county fund. The purchaser also shall pay on the date the tax certificates are delivered to the purchaser the fee, if any, negotiated under division (J) of this section. If the purchaser fails to pay the certificate purchase price, plus any applicable premium and less any applicable discount, and any such fee, within the time periods required by this section, the county treasurer shall retain the tax certificate and may attempt to sell it at any auction or negotiated sale conducted at a later date.

(G) Upon receipt of the full payment from the purchaser of the certificate purchase price or other agreed-upon consideration, plus any applicable premium and less any applicable discount, and the negotiated fee, if any, the county treasurer, or a qualified trustee whom the treasurer has engaged for such purpose, shall issue the tax certificate and record the tax certificate sale by entering into a tax certificate register the certificate purchase price, any premium paid or discount taken, the certificate rate of interest, the date the certificates were sold, the name and address of the certificate holder or, in the case of issuance of the tax certificates in a book-entry system, the name and address of the nominee, and any other information the county treasurer considers necessary. The county treasurer may keep the tax certificate register in a hard-copy format or an electronic format. The name and address of the certificate holder or nominee may be, upon receipt of instructions from the purchaser, that of the secured party of the actual purchaser, or an agent or custodian for the purchaser or secured party. The county treasurer also shall transfer the tax certificates to the certificate holder. The county treasurer shall apportion the part of the cash proceeds from the sale representing taxes, penalties, and interest among the several taxing districts in the same proportion that the amount of taxes levied by each district against the certificate parcels in the preceding tax year bears to the taxes levied by all such districts against the certificate parcels in the preceding tax year, and credit the part of the proceeds representing assessments and other charges to the items of assessments and charges in the order in which those items became due. If the cash proceeds from the sale are not sufficient to fully satisfy the items of taxes, assessments, penalties, interest, and charges on the certificate parcels against which tax certificates were sold, the county treasurer shall credit the cash proceeds to such items pro rata based upon the proportion that each item of taxes, assessments, penalties, interest, and charges bears to the aggregate of all such items, or by any other method that the county treasurer, in the treasurer's sole discretion, determines is equitable. Upon issuing the tax certificates, the delinquent taxes that make up the certificate purchase price are transferred, and the superior lien of the state and its taxing districts for those delinquent taxes is conveyed intact to the certificate holder or holders.

(H) If a tax certificate is offered for sale under this section but is not sold, the county treasurer may strike the corresponding certificate parcel from the list of parcels selected for tax certificate sales. The lien for taxes, assessments, charges, penalties, and interest against a parcel stricken from the list thereafter may be foreclosed in the manner prescribed by section 323.25, 5721.14, or 5721.18 of the Revised Code unless, prior to the institution of such proceedings against the parcel, the county treasurer restores the parcel to the list of parcels selected for tax certificate sales.

(I) Neither a certificate holder nor its secured party, if any, shall be liable for damages arising from a violation of sections 3737.87 to 3737.891 or Chapter 3704., 3734., 3745., 3746., 3750., 3751., 3752., 6109., or 6111. of the Revised Code, or a rule adopted or order, permit, license, variance, or plan approval issued under any of those chapters, that is or was committed by another person in connection with the parcel for which the tax certificate is held.

(J) When selling or transferring a tax certificate under this section, the county treasurer may negotiate with the purchaser of the certificate for fees paid by the purchaser to the county treasurer to reimburse the treasurer for any part or all of the treasurer's costs of preparing for and administering the sale of the tax certificate and any fees set forth by the county treasurer in the tax certificate sale/purchase agreement. Such fees, if any, shall be added to the certificate purchase price and shall be paid by the purchaser on the date of delivery of the tax certificate. The county treasurer shall deposit the fees in the county treasury to the credit of the tax certificate administration fund.

(K) After selling tax certificates under this section, the county treasurer shall send written notice by certified mail to the last known tax-mailing address of the owner of the certificate parcel. The notice shall inform the owner that a tax certificate with respect to such owner's parcel was sold or transferred and shall describe the owner's options to redeem the parcel, including entering into a redemption payment plan under division (C)(2) of section 5721.38 of the Revised Code. However, the county treasurer is not required to send a notice under this division if the treasurer previously has attempted to send a notice to the owner of the parcel at the owner's last known tax-mailing address and the postal service has returned the notice as undeliverable.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.34 - Void certificate where delinquency previously satisfied.

(A) A county treasurer shall not sell any tax certificate respecting a parcel of delinquent land to which any of divisions (A)(1)(a) to (c) of section 5721.31 of the Revised Code apply. A certificate sold in violation of this section is void.

(B) If the county treasurer discovers or determines that a certificate is void for any reason, the holder of the void certificate is entitled to a refund of the certificate purchase price, plus any applicable premium and less any applicable discount, and the fee charged by the treasurer under division (H) of section 5721.32 or division (J) of section 5721.33 of the Revised Code, if any, as applicable. If the county treasurer makes the discovery or determination more than ninety days after the certificate's date of sale, the holder also is entitled to interest on the certificate purchase price at the rate of five per cent per year. The interest shall be calculated from the first day of the month following the month in which the certificate was sold, to the first day of the month in which the county treasurer makes the discovery or determination. The county treasurer shall notify the certificate holder by ordinary first class or certified mail or by binary means that the certificate is void and shall issue the refund. The county auditor shall issue a warrant for the portion of the refund from the undivided tax fund, which portion consists of the certificate purchase price, plus any applicable premium and less any applicable discount; the portion of the refund consisting of interest and the treasurer's fee, if any, shall be paid from the tax certificate administration fund.

(C) With respect to a tax certificate found to be void under division (A) or (B) of this section, the county treasurer may, with the approval of the certificate holder, substitute for such tax certificate another tax certificate that has a certificate purchase price equivalent to the certificate purchase price of the tax certificate found to be void. In addition, the substitute tax certificate shall be for a parcel concerning which the county treasurer has taken action under divisions (A), (B), and (C) of section 5721.31 of the Revised Code, but with respect to which a tax certificate has not been sold, and that has a true value, as determined by the county auditor, that is equivalent to the true value of the parcel for which the tax certificate has been found to be void. Whenever a tax certificate is to be substituted for a tax certificate that has been found to be void, the county treasurer shall provide notice of the intention to substitute a tax certificate to any person required to be notified under division (I) of section 5721.32 or division (K) of section 5721.33 of the Revised Code.

(D) If an application for the exemption from and remission of taxes made under section 3735.67 or 5715.27 of the Revised Code, or under any other section of the Revised Code under the jurisdiction of the director of environmental protection, is granted for a parcel for which a tax certificate has been sold, the county treasurer shall refund to the certificate holder, in the manner provided in this section, the amount of any taxes exempted or remitted that were included in the certificate purchase price. If the whole amount of the taxes included in the certificate purchase price are exempted or remitted, the tax certificate is void. If all of the taxes that were included in the certificate purchase price are not exempted or remitted, the county treasurer shall adjust the tax certificate register to reflect the remaining amount of taxes that were not exempted or remitted, and notify the certificate holder of the adjustment in writing.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008



Section 5721.35 - Tax certificate vests in certificate holder first lien previously held by state and its taxing districts.

(A) Upon the sale and delivery of a tax certificate, the tax certificate vests in the certificate holder the first lien previously held by the state and its taxing districts under section 5721.10 of the Revised Code for the amount of taxes, assessments, interest, and penalty charged against a certificate parcel, superior to all other liens and encumbrances upon the parcel described in the tax certificate, in the amount of the certificate redemption price, except liens for delinquent taxes that attached to the certificate parcel prior to the attachment of the lien being conveyed by the sale of such tax certificate. With respect to the priority as among such first liens of the state and its taxing districts for different years, the priority shall be determined by the date such first liens of the state and its taxing districts attached pursuant to section 323.11 of the Revised Code, with first priority to the earliest attached lien and each immediately subsequent priority based upon the next earliest attached lien.

(B)

(1) A certificate holder or the county treasurer may record the tax certificate or memorandum thereof in the office of the county recorder of the county in which the certificate parcel is situated, as a mortgage of land under division (A)(2) of section 317.08 of the Revised Code. The county recorder shall index the certificate in the indexes provided for under section 317.18 of the Revised Code. If the lien is subsequently canceled, the cancellation also shall be recorded by the county recorder.

(2) Notwithstanding Chapter 1309., Title LIII, or any other provision of the Revised Code, a secured party holding a security interest in a tax certificate or memorandum thereof may perfect that security interest only by one of the following methods:

(a) Possession;

(b) Registering the tax certificate with the county treasurer in the name of the secured party, or its agent or custodian, as certificate holder;

(c) Recording the name of the secured party in the tax certificate register in the office of the county treasurer of the county in which the certificate parcel is situated.

Effective Date: 07-20-2004; 2008 HB562 09-22-2008



Section 5721.36 - Transferring tax certificate.

(A)

(1) Except as otherwise provided in division (A)(2) of this section, the purchaser of a tax certificate sold as part of a block sale pursuant to section 5721.32 of the Revised Code may transfer the certificate to any person, and any other purchaser of a tax certificate pursuant to section 5721.32 or 5721.33 of the Revised Code may transfer the certificate to any person, except the owner of the certificate parcel or any corporation, partnership, or association in which such owner has an interest. The transferee of a tax certificate subsequently may transfer the certificate to any other person to whom the purchaser could have transferred the certificate. The transferor of a tax certificate shall endorse the certificate and shall swear to the endorsement before a notary public or other officer empowered to administer oaths. The transferee shall present the endorsed certificate and a notarized copy of a valid form of identification showing the transferee's taxpayer identification number to the county treasurer of the county where the certificate is registered, who shall, upon payment of a fee of twenty dollars to cover the costs associated with the transfer of a tax certificate, enter upon the register of certificate holders opposite the certificate entry the name and address of the transferee, the date of entry, and, upon presentation to the treasurer of instructions signed by the transferee, the name and address of any secured party of the transferee having an interest in the tax certificate. The treasurer shall deposit the fee in the county treasury to the credit of the tax certificate administration fund.

Except as otherwise provided in division (A)(2) of this section, no request for foreclosure or notice of intent to foreclose, as the case may be, shall be filed by any person other than the person shown on the tax certificate register to be the certificate holder or a private attorney for that person properly authorized to act in that person's behalf.

(2) Upon registration of a security interest with the county treasurer, both of the following apply:

(a) No purchaser or transferee of a tax certificate, other than a county land reutilization corporation, may transfer that tax certificate except upon presentation to the treasurer of instructions signed by the secured party authorizing such action. A county land reutilization corporation may transfer or assign tax certificates consistent with its public purposes and plan adopted pursuant to Chapter 1724. of the Revised Code.

(b) Only the secured party may issue a request for foreclosure or notice of intent to foreclose concerning that tax certificate.

(B)

(1) Application may be made to the county treasurer for a duplicate certificate if a certificate is alleged by affidavit to have been lost or destroyed. The treasurer shall issue a duplicate certificate, upon payment of a fee of twenty dollars to cover the costs of issuing the duplicate certificate. The treasurer shall deposit the fee in the county treasury to the credit of the tax certificate administration fund.

(2) The duplicate certificate shall be plainly marked or stamped "duplicate."

(3) The treasurer shall enter the fact of the duplicate in the tax certificate register.

Effective Date: 10-27-2000; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.37 - Filing request for foreclosure.

(A)

(1) At any time after one year from the date shown on the tax certificate as the date the tax certificate was sold, and not later than the end of the certificate period, a certificate holder, except for a county land reutilization corporation, may file with the county treasurer a request for foreclosure, or a private attorney on behalf of the certificate holder may file with the county treasurer a notice of intent to foreclose, on a form prescribed by the tax commissioner, provided the certificate parcel has not been redeemed under division (A) or (C) of section 5721.38 of the Revised Code and at least one certificate respecting the certificate parcel, held by the certificate holder filing the request for foreclosure or notice of intent to foreclose and eligible to be enforced through a foreclosure proceeding, has not been voided under section 5721.381 of the Revised Code. If the certificate holder is a county land reutilization corporation, the corporation may institute a foreclosure action under the statutes pertaining to the foreclosure of mortgages or as permitted under sections 323.65 to 323.79 of the Revised Code at any time after it acquires the tax certificate.

(2) If, before the expiration of the certificate period, the owner of the property files a petition in bankruptcy, the county treasurer, upon being notified of the filing of the petition, shall notify the certificate holder by ordinary first-class or certified mail or by binary means of the filing of the petition. It is the obligation of the certificate holder to file a proof of claim with the bankruptcy court to protect the holder's interest in the certificate parcel. The last day on which the certificate holder may file a request for foreclosure or a notice of intent to foreclose is the later of the expiration of the certificate period or one hundred eighty days after the certificate parcel is no longer property of the bankruptcy estate; however, the certificate period is tolled while the property owner's bankruptcy case remains open. If the certificate holder is a county land reutilization corporation, the corporation may institute a foreclosure action under the statutes pertaining to the foreclosure of mortgages or as permitted under sections 323.65 to 323.79 of the Revised Code at any time after it acquires such tax certificate, subject to any restrictions under such bankruptcy law or proceeding.

Interest at the certificate rate of interest continues to accrue during any extension of time required by division (A) (2) of this section unless otherwise provided under Title 11 of the United States Code.

(3) If, before the expiration of three years from the date a tax certificate was sold, the owner of property for which the certificate was sold applies for an exemption under section 3735.67 or 5715.27 of the Revised Code or under any other section of the Revised Code under the jurisdiction of the director of environmental protection, the county treasurer shall notify the certificate holder by ordinary first-class or certified mail or by binary means of the filing of the application. Once a determination has been made on the exemption application, the county treasurer shall notify the certificate holder of the determination by ordinary first-class or certified mail or by binary means. Except with respect to a county land reutilization corporation, the last day on which the certificate holder may file a request for foreclosure shall be the later of three years from the date the certificate was sold or forty-five days after notice of the determination was provided.

(B) When a request for foreclosure or a notice of intent to foreclose is filed under this section, the certificate holder shall submit a payment to the county treasurer equal to the sum of the following:

(1) The certificate redemption prices of all outstanding tax certificates that have been sold on the parcel, other than tax certificates held by the person requesting foreclosure;

(2) Any taxes, assessments, penalties, interest, and charges appearing on the tax duplicate charged against the certificate parcel that is the subject of the foreclosure proceedings and that are not covered by a tax certificate, but such amounts are not payable if the certificate holder is a county land reutilization corporation;

(3) If the foreclosure proceedings are filed by the county prosecuting attorney pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.14 or 5721.18 of the Revised Code, a fee in the amount prescribed by the county prosecuting attorney to cover the prosecuting attorney's legal costs incurred in the foreclosure proceeding.

(C)

(1) With respect to a certificate purchased under section 5721.32, 5721.33, or 5721.42 of the Revised Code, if the certificate parcel has not been redeemed and at least one certificate respecting the certificate parcel, held by the certificate holder filing the request for foreclosure and eligible to be enforced through a foreclosure proceeding, has not been voided under section 5721.381 of the Revised Code, the county treasurer, within five days after receiving a foreclosure request and the payment required under division (B) of this section, shall certify notice to that effect to the county prosecuting attorney and shall provide a copy of the foreclosure request. The county treasurer also shall send notice by ordinary first class or certified mail to all certificate holders other than the certificate holder requesting foreclosure that foreclosure has been requested by a certificate holder and that payment for the tax certificates is forthcoming. Within ninety days of receiving the copy of the foreclosure request, the prosecuting attorney shall commence a foreclosure proceeding in the name of the county treasurer in the manner provided under section 323.25, sections 323.65 to 323.79, or section 5721.14 or 5721.18 of the Revised Code, to enforce the lien vested in the certificate holder by the certificate. The prosecuting attorney shall attach to the complaint the foreclosure request and the county treasurer's written certification.

(2) With respect to a certificate purchased under section 5721.32, 5721.33, or 5721.42 of the Revised Code, if the certificate parcel has not been redeemed, at least one certificate respecting the certificate parcel, held by the certificate holder filing the notice of intent to foreclose and eligible to be enforced through a foreclosure proceeding, has not been voided under section 5721.381 of the Revised Code, a notice of intent to foreclose has been filed, and the payment required under division (B) of this section has been made, the county treasurer shall certify notice to that effect to the private attorney. The county treasurer also shall send notice by ordinary first class or certified mail or by binary means to all certificate holders other than the certificate holder represented by the attorney that a notice of intent to foreclose has been filed and that payment for the tax certificates is forthcoming. After receipt of the treasurer's certification and not later than one hundred twenty days after the filing of the intent to foreclose or the number of days specified under the terms of a negotiated sale under section 5721.33 of the Revised Code, the private attorney shall commence a foreclosure proceeding in the name of the certificate holder in the manner provided under division (F) of this section to enforce the lien vested in the certificate holder by the certificate. The private attorney shall attach to the complaint the notice of intent to foreclose and the county treasurer's written certification.

(D) The county treasurer shall credit the amount received under division (B)(1) of this section to the tax certificate redemption fund. The tax certificates respecting the payment shall be paid as provided in division (D) of section 5721.38 of the Revised Code. The amount received under division (B)(2) of this section shall be distributed to the taxing districts to which the delinquent and unpaid amounts are owed. The county treasurer shall deposit the fee received under division (B)(3) of this section in the county treasury to the credit of the delinquent tax and assessment collection fund.

(E)

(1) Except with respect to a county land reutilization corporation, if the certificate holder does not file with the county treasurer a request for foreclosure or a notice of intent to foreclose with respect to a certificate parcel with the required payment within the certificate period or any extension of that period pursuant to division (C)(2) of section 5721.38 of the Revised Code, or within the period provided under division (A)(2) of this section , and during that time the certificate has not been voided under section 5721.381 of the Revised Code and the certificate parcel has not been redeemed or foreclosed upon, the certificate holder's lien against the parcel is canceled and the certificate is voided, subject to division (E)(2) of this section.

(2) In the case of any tax certificate purchased under section 5721.32 of the Revised Code or under section 5721.42 of the Revised Code by the holder of a certificate issued under section 5721.32 of the Revised Code prior to June 24, 2008, the county treasurer, upon application by the certificate holder, may sell to the certificate holder a new certificate extending the three-year period prescribed by division (E)(1) of this section, as that division existed prior to that date, to six years after the date shown on the original certificate as the date it was sold or any extension of that date.

The county treasurer and the certificate holder shall negotiate the premium, in cash, to be paid for a new certificate sold under division (E)

A certificate issued under division (E)(2) of this section vests in the certificate holder and its secured party, if any, the same rights, interests, privileges, and immunities as are vested by the original certificate under sections 5721.30 to 5721.43 of the Revised Code. The certificate shall be issued in the same form as the form prescribed for the original certificate issued except for any modifications necessary, in the county treasurer's discretion, to reflect the extension under this division of the certificate holder's lien to six years after the date shown on the original certificate as the date it was sold or any extension of that date. The certificate holder may record a certificate issued under division (E)(2) of this section or memorandum thereof as provided in division (B) of section 5721.35 of the Revised Code, and the county recorder shall index the certificate and record any subsequent cancellation of the lien as provided in that section. The sale of a certificate extending the lien under division (E)(2) of this section does not impair the right of redemption of the owner of record of the certificate parcel or of any other person entitled to redeem the property.

(3) If the holder of a certificate purchased under section 5721.32, 5721.33, or 5721.42 of the Revised Code submits a notice of intent to foreclose to the county treasurer but fails to file a foreclosure action in a court of competent jurisdiction within the time specified in division (C)(2) of this section, the liens represented by all tax certificates respecting the certificate parcel held by that certificate holder, and for which the deadline for filing a notice of intent to foreclose has passed, are canceled and the certificates voided, and the certificate holder forfeits the payment of the amounts described in division (B)(2) of this section.

(F) With respect to tax certificates purchased under section 5721.32, 5721.33, or 5721.42 of the Revised Code, upon the delivery to the private attorney by the county treasurer of the certification provided for under division (C)(2) of this section, the private attorney shall institute a foreclosure proceeding under this division in the name of the certificate holder to enforce the holder's lien, in any court or board of revision with jurisdiction, unless the certificate redemption price is paid prior to the time a complaint is filed. The attorney shall prosecute the proceeding to final judgment and satisfaction, whether through sale of the property or the vesting of title and possession in the certificate holder or other disposition under sections 323.65 to 323.79 of the Revised Code or as may otherwise be provided by law.

The foreclosure proceedings under this division, except as otherwise provided in this division, shall be instituted and prosecuted in the same manner as is provided by law for the foreclosure of mortgages on land, except that, if service by publication is necessary, such publication shall be made once a week for three consecutive weeks and the service shall be complete at the expiration of three weeks after the date of the first publication.

Any notice given under this division shall include the name of the owner of the parcel as last set forth in the records of the county recorder, the owner's last known mailing address, the address of the subject parcel if different from that of the owner, and a complete legal description of the subject parcel. In any county that has adopted a permanent parcel number system, such notice may include the permanent parcel number in addition to a complete legal description.

It is sufficient, having been made a proper party to the foreclosure proceeding, for the certificate holder to allege in such holder's complaint that the tax certificate has been duly purchased by the certificate holder, that the certificate redemption price is due and unpaid, that there is a lien against the property described in the tax certificate, and, if applicable, that the certificate holder desires to invoke the alternative redemption period prescribed in sections 323.65 to 323.79 of the Revised Code, without setting forth in such holder's complaint any other special matter relating to the foreclosure proceeding. The complaint shall pray for an order directing the sheriff, or the bailiff if the complaint is filed in municipal court, to offer the property for sale in the manner provided in section 5721.19 of the Revised Code or otherwise transferred according to any applicable procedures provided in sections 323.65 to 323.79 of the Revised Code, unless the complaint documents that the county auditor has determined that the true value of the certificate parcel is less than the certificate purchase price. In that case, the prayer of the complaint shall request that fee simple title to the property be transferred to and vested in the certificate holder free and clear of all subordinate liens.

In the foreclosure proceeding, the certificate holder may join in one action any number of tax certificates relating to the same owner. However, the decree for each tax certificate shall be rendered separately and any proceeding may be severed, in the discretion of the court or board of revision, for the purpose of trial or appeal. Except as may otherwise be provided in sections 323.65 to 323.79 of the Revised Code, upon confirmation of sale, the court or board of revision shall order payment of all costs related directly or indirectly to the tax certificate, including, without limitation, attorney's fees of the holder's attorney in accordance with section 5721.371 of the Revised Code. The tax certificate purchased by the certificate holder is presumptive evidence in all courts and boards of revision and in all proceedings, including, without limitation, at the trial of the foreclosure action, of the amount and validity of the taxes, assessments, charges, penalties by the court and added to such principal amount, and interest appearing due and unpaid and of their nonpayment.

(G) If a parcel is sold under this section, the officer who conducted the sale shall collect the recording fee from the purchaser at the time of the sale and, following confirmation of the sale, shall prepare and record the deed conveying the title to the parcel to the purchaser.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-15-2004; 2008 HB562 06-24-2008; 2008 SB353 04-07-2009



Section 5721.371 - Private attorney's fees in tax certificate actions.

Private attorney's fees payable with respect to an action under sections 5721.30 to 5721.46 of the Revised Code are subject to the following conditions:

(A) The fees must be reasonable.

(B) Fees exceeding two thousand five hundred dollars shall be paid only if authorized by a court order.

(C) The terms of a sale negotiated under section 5721.33 of the Revised Code may include the amount to be paid in private attorney's fees, subject to division (B) of this section.

Effective Date: 2008 HB562 09-22-2008



Section 5721.38 - Right to redeem.

(A) At any time prior to payment to the county treasurer by the certificate holder to initiate foreclosure proceedings under division (B) of section 5721.37 of the Revised Code, the owner of record of the certificate parcel, or any other person entitled to redeem that parcel, may redeem the parcel by paying to the county treasurer an amount equal to the total of the certificate redemption prices of all tax certificates respecting that parcel.

(B) At any time after payment to the county treasurer by the certificate holder to initiate foreclosure proceedings under section 5721.37 of the Revised Code, and before the filing of the entry of confirmation of sale of a certificate parcel, or the expiration of the alternative redemption period defined in section 323.65 of the Revised Code under foreclosure proceedings filed by the county prosecuting attorney, and before the decree conveying title to the certificate holder is rendered as provided for in division (F) of section 5721.37 of the Revised Code, the owner of record of the certificate parcel or any other person entitled to redeem that parcel may redeem the parcel by paying to the county treasurer the sum of the following amounts:

(1) The amount described in division (A) of this section;

(2) Interest on the certificate purchase price for each tax certificate sold respecting the parcel at the rate of eighteen per cent per year for the period beginning on the day on which the payment was submitted by the certificate holder and ending on the day the parcel is redeemed under this division;

(3) An amount equal to the sum of the county prosecuting attorney's fee under division (B)(3) of section 5721.37 of the Revised Code plus interest on that amount at the rate of eighteen per cent per year beginning on the day on which the payment was submitted by the certificate holder and ending on the day the parcel is redeemed under this division. If the parcel is redeemed before the complaint has been filed, the prosecuting attorney shall adjust the fee to reflect services performed to the date of redemption, and the county treasurer shall calculate the interest based on the adjusted fee and refund any excess fee to the certificate holder.

(4) Reasonable attorney's fees in accordance with section 5721.371 of the Revised Code if the certificate holder retained a private attorney to foreclose the lien;

(5) Any other costs and fees of the proceeding allocable to the certificate parcel as determined by the court or board of revision.

The county treasurer may collect the total amount due under divisions (B)(1) to (5) of this section in the form of guaranteed funds acceptable to the treasurer. Immediately upon receipt of such payments, the county treasurer shall reimburse the certificate holder who initiated foreclosure proceedings as provided in division (D) of this section. The county treasurer shall pay the certificate holder interest at the rate of eighteen per cent per year on amounts paid under divisions (B)(2) and (3) of section 5721.37 of the Revised Code, beginning on the day the certificate holder paid the amounts under those divisions and ending on the day the parcel is redeemed under this section.

(C)

(1) During the period beginning on the date a tax certificate is sold under section 5721.32 of the Revised Code and ending one year from that date, the county treasurer may enter into a redemption payment plan with the owner of record of the certificate parcel or any other person entitled to redeem that parcel. The plan shall require the owner or other person to pay the certificate redemption price for the tax certificate in installments, with the final installment due no later than one year after the date the tax certificate is sold. The certificate holder may at any time, by written notice to the county treasurer, agree to accept installments collected to the date of notice as payment in full. Receipt of such notice by the treasurer shall constitute satisfaction of the payment plan and redemption of the tax certificate.

(2) During the period beginning on the date a tax certificate is sold under section 5721.33 of the Revised Code and ending on the date the decree is rendered on the foreclosure proceeding under division (F) of section 5721.37 of the Revised Code, the owner of record of the certificate parcel, or any other person entitled to redeem that parcel, may enter into a redemption payment plan with the certificate holder and all secured parties of the certificate holder. The plan shall require the owner or other person to pay the certificate redemption price for the tax certificate, an administrative fee not to exceed one hundred dollars per year, and the actual fees and costs incurred, in installments, with the final installment due no later than the expiration of the certificate period. The certificate holder shall give written notice of the plan to the applicable county treasurer within sixty days after entering into the plan and written notice of default under the plan within ninety days after the default. If such a plan is entered into, the time period for filing a request for foreclosure or a notice of intent to foreclose under section 5721.37 of the Revised Code is extended by the length of time the plan is in effect and not in default.

(D)

(1) Immediately upon receipt of full payment under division (A) or (B) of this section, the county treasurer shall make an entry to that effect in the tax certificate register, credit the payment to the tax certificate redemption fund created in the county treasury, and shall notify the certificate holder or holders by ordinary first class or certified mail or by binary means that the parcel has been redeemed and the lien or liens canceled, and that payment on the certificate or certificates is forthcoming. The treasurer shall pay the tax certificate holder or holders promptly.

The county treasurer shall administer the tax certificate redemption fund for the purpose of redeeming tax certificates. Interest earned on the fund shall be credited to the county general fund. If the county has established a county land reutilization corporation, the county treasurer may apply interest earned on the fund to the payment of the expenses of such corporation.

(2) If a redemption payment plan is entered into pursuant to division (C)(1) of this section, the county treasurer immediately shall notify each certificate holder by ordinary first class or certified mail or by binary means of the terms of the plan. Installment payments made pursuant to the plan shall be deposited in the tax certificate redemption fund. Any overpayment of the installments shall be refunded to the person responsible for causing the overpayment if the person applies for a refund under this section. If the person responsible for causing the overpayment fails to apply for a refund under this section within five years from the date the plan is satisfied, an amount equal to the overpayment shall be deposited into the general fund of the county. If the county has established a county land reutilization corporation, the county treasurer may apply such overpayment to the payment of the expenses of the corporation.

Upon satisfaction of the plan, the county treasurer shall indicate in the tax certificate register that the plan has been satisfied, and shall notify each certificate holder by ordinary first class or certified mail or by binary means that the plan has been satisfied and that payment on the certificate or certificates is forthcoming. The treasurer shall pay each certificate holder promptly.

If a redemption payment plan becomes void, the county treasurer shall notify each certificate holder by ordinary first class or certified mail or by binary means. If a certificate holder files a request for foreclosure under section 5721.37 of the Revised Code, upon the filing of the request for foreclosure, any money paid under the plan shall be refunded to the person that paid the money under the plan.

(3) Upon receipt of the payment required under division (B)(1) of section 5721.37 of the Revised Code, the treasurer shall pay all other certificate holders and indicate in the tax certificate register that such certificates have been satisfied. If a county has organized a county land reutilization corporation, the county treasurer may apply the redemption price and any applicable interest payable under division (B) of this section to the payment of the expenses of the corporation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008



Section 5721.381 - Payment of certificate redemption price before foreclosure.

(A) At any time prior to payment to the county treasurer by a certificate holder to initiate foreclosure proceedings under division (B) of section 5721.37 of the Revised Code, the owner of record of the certificate parcel or any other person entitled to redeem that parcel may pay the county treasurer the certificate redemption price for the tax certificate with the oldest lien against the parcel. Such a payment cancels that lien and voids the certificate. Upon receipt of the payment, the county treasurer shall make an entry to that effect in the tax certificate register, shall deposit the payment to the credit of the tax certificate redemption fund, and shall notify the certificate holder by ordinary first class or certified mail or by binary means that the lien has been canceled and that payment on the certificate is forthcoming. The treasurer shall pay the holder of that certificate promptly.

(B) A person who makes a payment to the county treasurer under division (A) of this section for the tax certificate with the oldest lien may make additional payments under that division for other tax certificates related to the parcel, in priority order based on the earliest date of attachment of the liens.

(C) A property owner or other person shall make, and the county treasurer shall accept and apply, payments under this section only in priority order based on the earliest date of attachment of the liens.

Effective Date: 2008 HB562 09-22-2008



Section 5721.39 - Judgment of foreclosure.

(A) In its judgment of foreclosure rendered in actions filed pursuant to section 5721.37 of the Revised Code, the court or board of revision shall enter a finding that includes all of the following with respect to the certificate parcel:

(1) The amount of the sum of the certificate redemption prices for all the tax certificates sold against the parcel;

(2) Interest on the certificate purchase prices of all certificates at the rate of eighteen per cent per year for the period beginning on the day on which the payment was submitted by the certificate holder under division (B) of section 5721.37 of the Revised Code;

(3) The amount paid under division (B)(2) of section 5721.37 of the Revised Code, plus interest at the rate of eighteen per cent per year for the period beginning on the day the certificate holder filed a request for foreclosure or a notice of intent to foreclose under division (A) of that section;

(4) Any delinquent taxes on the parcel that are not covered by a payment under division (B)(2) of section 5721.37 of the Revised Code;

(5) Fees and costs incurred in the foreclosure proceeding instituted against the parcel, including, without limitation, the fees and costs of the prosecuting attorney represented by the fee paid under division (B)(3) of section 5721.37 of the Revised Code, plus interest as provided in division (D)(2)(d) of this section, or the fees and costs of the private attorney representing the certificate holder, and charges paid or incurred in procuring title searches and abstracting services relative to the subject premises.

(B) The court or board of revision may order the certificate parcel to be sold or otherwise transferred according to law, without appraisal and as set forth in the prayer of the complaint, for not less than the amount of its finding, or, in the event that the true value of the certificate parcel as determined by the county auditor is less than the certificate redemption price, the court or board or revision may, as prayed for in the complaint, issue a decree transferring fee simple title free and clear of all subordinate liens to the certificate holder or as otherwise provided in sections 323.65 to 323.79 of the Revised Code. A decree of the court or board of revision transferring fee simple title to the certificate holder is forever a bar to all rights of redemption with respect to the certificate parcel.

(C) Except as otherwise provided in sections 323.65 to 323.79 of the Revised Code, and the alternative redemption period thereunder, each certificate parcel shall be advertised and sold by the officer to whom the order of sale is directed in the manner provided by law for the sale of real property on execution. The advertisement for sale of certificate parcels shall be published once a week for three consecutive weeks and shall include the date on which a second sale will be conducted if no bid is accepted at the first sale. Any number of parcels may be included in one advertisement.

Except as otherwise provided in sections 323.65 to 323.79 of the Revised Code, whenever the officer charged to conduct the sale offers a certificate parcel for sale and no bids are made equal to at least the amount of the finding of the court or board of revision, the officer shall adjourn the sale of the parcel to the second date that was specified in the advertisement of sale. The second sale shall be held at the same place and commence at the same time as set forth in the advertisement of sale. The officer shall offer any parcel not sold at the first sale. Upon the conclusion of any sale, or if any parcel remains unsold after being offered at two sales, the officer conducting the sale shall report the results to the court or board of revision.

(D) Upon the confirmation of a sale, the proceeds of the sale shall be applied as follows:

(1) The fees and costs incurred in the proceeding filed against the parcel pursuant to section 5721.37 of the Revised Code shall be paid first, including attorney's fees of the certificate holder's attorney payable under division (F) of that section, or the county prosecutor's costs covered by the fee paid by the certificate holder under division (B)(3) of that section.

(2) Following the payment required by division (D)(1) of this section, the certificate holder that filed the notice of intent to foreclose or request for foreclosure with the county treasurer shall be paid the sum of the following amounts:

(a) The sum of the amount found due for the certificate redemption prices of all the tax certificates that are sold against the parcel;

(b) Any premium paid by the certificate holder at the time of purchase;

(c) Interest on the amounts paid by the certificate holder under division (B)(1) of section 5721.37 of the Revised Code at the rate of eighteen per cent per year beginning on the day on which the payment was submitted by the certificate holder to the county treasurer and ending on the day immediately preceding the day on which the proceeds of the foreclosure sale are paid to the certificate holder;

(d) Interest on the amounts paid by the certificate holder under divisions (B)(2) and (3) of section 5721.37 of the Revised Code at the rate of eighteen per cent per year beginning on the day on which the payment was submitted by the certificate holder under divisions (B)(2) and (3) of that section and ending on the day immediately preceding the day on which the proceeds of the foreclosure sale are paid to the certificate holder pursuant to this section, except that such interest shall not accrue for more than three years if the certificate was sold under section 5721.32 of the Revised Code, or under section 5721.42 of the Revised Code by the holder of a certificate issued under section 5721.32 of the Revised Code, or more than six years if the certificate was sold under section 5721.33 of the Revised Code, or under section 5721.42 of the Revised Code by the holder of a certificate issued under section 5721.33 of the Revised Code, after the day the amounts were paid by the certificate holder under divisions (B)(2) and (3) of section 5721.37 of the Revised Code;

(e) The amounts paid by the certificate holder under divisions (B)(1), (2), and (3) of section 5721.37 of the Revised Code.

(3) Following the payment required by division (D)(2) of this section, any amount due for taxes, assessments, charges, penalties, and interest not covered by the tax certificate holder's payment under division (B)(2) of section 5721.37 of the Revised Code shall be paid, including all taxes, assessments, charges, penalties, and interest payable subsequent to the entry of the finding and prior to the transfer of the deed of the parcel to the purchaser following confirmation of sale. If the proceeds available for distribution pursuant to this division are insufficient to pay the entire amount of those taxes, assessments, charges, penalties, and interest, the proceeds shall be paid to each claimant in proportion to the amount of those taxes, assessments, charges, penalties, and interest that each is due, and those taxes, assessments, charges, penalties, and interest are deemed satisfied and shall be removed from the tax list and duplicate.

(4) Any residue of money from proceeds of the sale shall be disposed of as prescribed by section 5721.20 of the Revised Code.

(E) Unless the parcel previously was redeemed pursuant to section 5721.25 or 5721.38 of the Revised Code, upon the filing of the entry of confirmation of sale, or an order to transfer the parcel under sections 323.65 to 323.79 of the Revised Code, the title to the parcel is incontestable in the purchaser and is free and clear of all liens and encumbrances, except a federal tax lien, notice of which lien is properly filed in accordance with section 317.09 of the Revised Code prior to the date that a foreclosure proceeding is instituted pursuant to section 5721.37 of the Revised Code, and which lien was foreclosed in accordance with 28 U.S.C.A. 2410(c), and except for the easements and covenants of record running with the land or lots that were created prior to the time the taxes or assessments, for the nonpayment of which a tax certificate was issued and the parcel sold at foreclosure, became due and payable.

The title shall not be invalid because of any irregularity, informality, or omission of any proceedings under this chapter or in any processes of taxation, if such irregularity, informality, or omission does not abrogate the provision for notice to holders of title, lien, or mortgage to, or other interests in, such foreclosed parcels, as prescribed in this chapter.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.40 - Forfeiture of parcel remaining unsold after two sales.

If any tax certificate parcel is twice offered for sale pursuant to section 5721.39 of the Revised Code and remains unsold for want of bidders, the officer who conducted the sales shall certify to the court or board of revision that the parcel remains unsold after two sales. The court or board of revision, by entry, shall order the parcel forfeited to the certificate holder who filed the request for foreclosure or notice of intent to foreclose under section 5721.37 of the Revised Code. The clerk of the court shall certify copies of the court's order to the county treasurer. The county treasurer shall notify the certificate holder by ordinary and certified mail, return receipt requested, that the parcel remains unsold, and shall instruct the certificate holder of the manner in which the holder shall obtain the deed to the parcel. The officer who conducted the sales shall prepare and record the deed conveying title to the parcel to the certificate holder.

Nothing in this section impedes, abridges, or restricts a certificate holder from instituting foreclosure proceedings under sections 323.65 to 323.79 of the Revised Code.

Upon transfer of the deed to the certificate holder under this section, all right, title, claim, and interest in the certificate parcel are transferred to and vested in the certificate holder. The title to the parcel is incontestable in the certificate holder and is free and clear of all liens and encumbrances, except the following:

(A) A federal tax lien, notice of which was properly filed in accordance with section 317.09 of the Revised Code prior to the date that the foreclosure proceeding was instituted under section 5721.37 of the Revised Code and which was foreclosed in accordance with 28 U.S.C. 2410(c) ;

(B) Easements and covenants of record running with the land that were created prior to the time the taxes or assessments, for the nonpayment of which a tax certificate was issued, became due and payable.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.41 - Interest charges.

All interest required under sections 5721.30 to 5721.43 of the Revised Code is simple interest, to be calculated on a principal amount and not compounded on earned interest. The interest charged shall equal one-twelfth of the annual interest rate multiplied by the principal amount. Interest charges under those sections shall accrue on a monthly basis, on the first day of the month following the beginning of the period during which interest accrues and on the first day of each subsequent month. Notwithstanding the preceding sentence, the six per cent charge described in division (E)(1)(b) of section 5721.30 of the Revised Code shall apply even if the tax certificate is redeemed before the first day of the month following the date that the certificate is purchased.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008



Section 5721.42 - Issuing additional tax certificate upon satisfaction of subsequent delinquency.

After the settlement required under division (C) of section 321.24 of the Revised Code, the county treasurer shall notify the certificate holder of the most recently issued tax certificate, by ordinary first class or certified mail or by binary means, that the certificate holder may purchase a subsequent tax certificate by paying all delinquent taxes on the related certificate parcel the lien against which has not been transferred by the sale of a tax certificate. During the thirty days after receiving the notice, the certificate holder possesses the exclusive right to purchase the subsequent tax certificate by paying those amounts to the county treasurer. The amount of the payment shall constitute a separate lien against the certificate parcel that shall be evidenced by the issuance by the treasurer to the certificate holder of an additional tax certificate with respect to the delinquent taxes so paid on the related certificate parcel. The amount of the payment as set forth in the tax certificate shall earn interest at the rate of eighteen per cent per year. The certificate period of each subsequent tax certificate shall terminate on the expiration date of the certificate period of the most recent tax certificate for the same certificate parcel.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-27-2000; 2008 HB562 09-22-2008



Section 5721.43 - Prohibiting demand for payment of tax certificate during year following purchase.

(A) Without the prior written consent of the county treasurer, no person shall directly, through an agent, or otherwise, initiate contact with the owner of a parcel with respect to which the person holds a tax certificate to encourage or demand payment before one month has elapsed following the purchase of the certificate. This division does not apply if the certificate holder is a county land reutilization corporation.

(B) A county treasurer may bar any person who violates division (A) of this section from bidding at a tax certificate sale conducted by the treasurer.

(C)

(1) The attorney general or county prosecuting attorney, upon written request of a county treasurer, shall bring an action for an injunction against any person who has violated, is violating, or is threatening to violate division (A) of this section.

(2) Any person who violates division (A) of this section shall be assessed a civil penalty of not more than five thousand dollars for each offense to be paid into the state treasury to the credit of the general revenue fund. Upon written request of a county treasurer, the attorney general or county prosecuting attorney shall commence an action against any such violator. Any action under this division is a civil action, governed by the Rules of Civil Procedure and other rules of practice and procedure applicable to civil actions.

Effective Date: 06-15-2004; 2008 HB562 09-22-2008; 2008 SB353 04-07-2009



Section 5721.46 - Determining delinquent taxes charged against minerals are uncollectible.

If the county treasurer, by means of the remedies provided by law or otherwise, determines that delinquent lands containing or producing minerals or any rights to minerals, as separately listed and taxed from the fee of the soil pursuant to sections 5713.04, 5713.05, and 5713.06 of the Revised Code, have appeared on the delinquent land list and duplicate for five years and that taxes charged against those minerals or rights to minerals have become uncollectible, the county treasurer shall certify that determination, together with the reasons for the determination, to the county board of revision and the prosecuting attorney. If the board of revision and the prosecuting attorney determine that the taxes are uncollectible, the board of revision and the prosecuting attorney shall certify their finding to the county auditor, who shall cause the taxes to be stricken from the general tax list and duplicate of real and public utility property and from the delinquent tax list and duplicate.

Effective Date: 02-25-1998






Chapter 5722 - LAND REUTILIZATION PROGRAM

Section 5722.01 - Land reutilization definitions.

As used in this chapter:

(A) "Electing subdivision" means a municipal corporation that has enacted an ordinance or a township or county that has adopted a resolution pursuant to section 5722.02 of the Revised Code for purposes of adopting and implementing the procedures set forth in sections 5722.02 to 5722.15 of the Revised Code. A county land reutilization corporation organized by a county and designated to act on behalf of the county pursuant to division (B) of section 5722.02 of the Revised Code shall be deemed the electing subdivision for all purposes of this chapter, except as otherwise expressly provided in this chapter.

(B) "County land reutilization corporation" means a county land reutilization corporation organized under Chapter 1724. of the Revised Code.

(C) "Delinquent lands" has the same meaning as in section 5721.01 of the Revised Code, and "delinquent vacant lands" are delinquent lands that are unimproved by any dwelling.

(D) "Land reutilization program" means the procedures and activities concerning the acquisition, management, and disposition of affected delinquent lands set forth in sections 5722.02 to 5722.15 of the Revised Code.

(E) "Minimum bid," in the case of a sale of property foreclosed pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.18, or foreclosed and forfeited pursuant to section 5721.14 of the Revised Code, means a bid in an amount equal to the sum of the taxes, assessments, charges, penalties, and interest due and payable on the parcel subsequent to the delivery to the county prosecuting attorney of the delinquent land or delinquent vacant land tax certificate or master list of delinquent or delinquent vacant tracts containing the parcel, and prior to the transfer of the deed of the parcel to the purchaser following confirmation of sale, plus the costs of foreclosure or foreclosure and forfeiture proceedings against the property.

(F) "Nonproductive land" means any parcel of delinquent vacant land with respect to which a foreclosure proceeding pursuant to section 323.25 or sections 323.65 to 323.79, a foreclosure proceeding pursuant to division (A) or (B) of section 5721.18, or a foreclosure and forfeiture proceeding pursuant to section 5721.14 of the Revised Code has been instituted; and any parcel of delinquent land with respect to which a foreclosure proceeding pursuant to section 323.25, sections 323.65 to 323.79, or division (A) or (B) of section 5721.18 of the Revised Code has been instituted, and upon which there are no buildings or other structures, or upon which there are either:

(1) Buildings or other structures that are not in the occupancy of any person and as to which the township or municipal corporation within whose boundaries the parcel is situated has instituted proceedings under section 505.86 or 715.26 of the Revised Code, or Section 3 of Article XVIII, Ohio Constitution, for the removal or demolition of such buildings or other structures by the township or municipal corporation because of their insecure, unsafe, or structurally defective condition;

(2) Buildings or structures that are not in the occupancy of any person at the time the foreclosure proceeding is initiated and whose acquisition the municipal corporation, county, township, or county land reutilization corporation determines to be necessary for the implementation of an effective land reutilization program.

(G) "Occupancy" means the actual, continuous, and exclusive use and possession of a parcel by a person having a lawful right to such use and possession.

(H) "Land within an electing subdivision's boundaries" does not include land within the boundaries of a municipal corporation, unless the electing subdivision is the municipal corporation or the municipal corporation adopts an ordinance that gives consent to the electing subdivision to include such land.

Effective Date: 03-11-2004; 2008 SB353 04-07-2009



Section 5722.02 - Procedures to facilitate reutilization of nonproductive land.

(A) Any municipal corporation, county, or township may elect to adopt and implement the procedures set forth in sections 5722.02 to 5722.15 of the Revised Code to facilitate the effective reutilization of nonproductive land situated within its boundaries. Such election shall be made by ordinance in the case of a municipal corporation, and by resolution in the case of a county or township. The ordinance or resolution shall state that the existence of nonproductive land within its boundaries is such as to necessitate the implementation of a land reutilization program to foster either the return of such nonproductive land to tax revenue generating status or the devotion thereof to public use.

(B) Any county adopting a resolution under division (A) of this section may direct in the resolution that a county land reutilization corporation be organized under Chapter 1724. of the Revised Code to act on behalf of and cooperate with the county in exercising the powers and performing the duties of the county under this chapter. The powers extended to a county land reutilization corporation shall not be construed as a limitation on the powers granted to a county land reutilization corporation under Chapter 1724. of the Revised Code, but shall be construed as additional powers.

(C) An electing subdivision shall promptly deliver certified copies of such ordinance or resolution to the auditor, treasurer, and the prosecutor of each county in which the electing subdivision is situated. On and after the effective date of such ordinance or resolution, the foreclosure, sale, management, and disposition of all nonproductive land situated within the electing subdivision's boundaries shall be governed by the procedures set forth in sections 5722.02 to 5722.15 of the Revised Code, and, in the case of a county land reutilization corporation, as authorized under Chapter 1724. of the Revised Code. When a county adopts a resolution organizing a county land reutilization corporation pursuant to this chapter, the county shall deliver a copy of the resolution to the county auditor, county treasurer, and county prosecuting attorney.

(D) A county, a county land reutilization corporation, and a municipal corporation or township may enter into an agreement to implement the procedures in sections 5722.02 to 5722.15 of the Revised Code within the boundaries of the municipal corporation or township if the county and the township or municipal corporation are electing subdivisions and the county has, by resolution, designated a county land reutilization corporation to act on its behalf under this chapter.

Any property acquired by a county land reutilization corporation in a transaction other than the tax foreclosure procedures in Chapter 323., 5721., or 5723. of the Revised Code shall be subject to a priority right of acquisition by a municipal corporation or township in which the property is located for a period of thirty days after the county land reutilization corporation first records the deed evidencing acquisition of such property with the county recorder. A municipal corporation or township claiming a priority right of acquisition shall file, and the county recorder shall record, an instrument evidencing such right within the thirty-day period. The instrument shall include the name and address of the applicable municipal corporation or township, the parcel or other identifying number and an affirmative statement by the municipal corporation or township that it intends to acquire the property. If the municipal corporation or township records such an instrument within the thirty-day period, then the priority right of acquisition shall be effective for a period of ninety days after the instrument is recorded. If the municipal corporation or township does not record the instrument expressing its intent to acquire the property or, if having timely recorded such instrument does not thereafter acquire and record a deed within the ninety-day period following the recording of its intent to acquire the property, then the county land reutilization corporation may dispose of such property free and clear of any claim or interest of such municipal corporation or township. If a municipal corporation or township does not record an instrument of intent to acquire property within the thirty-day period, or if a municipal corporation or township, after timely recording an instrument of intent to acquire a parcel, does not thereafter acquire the parcel within ninety days and record a deed thereto with the county recorder, the municipal corporation or township has no statutory, legal, or equitable claim or estate in property acquired by the county land reutilization corporation. This section shall not be construed to constitute an exception to free and clear title to the property held by a county land reutilization corporation or any of its subsequent transferees, or to preclude a county land reutilization corporation and any municipal corporation or township from entering into an agreement that disposes of property on terms to which they may thereafter mutually agree.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-11-2004; 2008 SB353 04-07-2009



Section 5722.03 - Sale of nonproductive delinquent land to political subdivision.

(A) On and after the effective date of an ordinance or resolution adopted pursuant to section 5722.02 of the Revised Code, nonproductive land within an electing subdivision's boundaries that the subdivision wishes to acquire and that has either been advertised and offered for sale or is otherwise available for acquisition pursuant to a foreclosure proceeding as provided in section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code, but is not sold for want of a minimum bid, shall be sold or transferred to the electing subdivision in the manner set forth in this section or sections 323.65 to 323.79 of the Revised Code.

(B) Upon receipt of an ordinance or resolution under section 5722.02 of the Revised Code, the county prosecuting attorney shall compile and deliver to the electing subdivision a list of all delinquent land within the electing subdivision with respect to which a foreclosure proceeding pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code has been instituted and is pending. The prosecuting attorney shall notify the electing subdivision of the identity of all delinquent land within the subdivision whenever a foreclosure proceeding pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code is commenced with respect to that land.

(C) The electing subdivision shall select from such lists the delinquent lands that constitute nonproductive lands that it wishes to acquire, and shall notify the prosecuting attorney of its selection prior to the advertisement and sale of the nonproductive lands pursuant to such a foreclosure proceeding, or as otherwise provided in sections 323.65 to 323.79 of the Revised Code. Notwithstanding the sales price provisions to the contrary in division (A) of section 323.28 or in divisions (A)(1) and (C) of section 5721.19 of the Revised Code, selected nonproductive lands subject to a foreclosure proceeding pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code that require a sale shall be advertised for sale and be sold, without appraisal, for not less than the amount determined under division (A)(1) of section 323.28 or sections 323.65 to 323.79 of the Revised Code in the case of selected nonproductive lands subject to a foreclosure proceeding pursuant to section 323.25 or sections 323.65 to 323.79 of the Revised Code, or the amount determined under division (A)(2) of section 5721.19 in the case of selected nonproductive lands subject to a foreclosure proceeding pursuant to section 5721.18 of the Revised Code, or as prescribed in sections 323.65 to 323.79 of the Revised Code. Except as otherwise authorized in section 323.78 of the Revised Code, all nonproductive lands so selected, when advertised for sale pursuant to a foreclosure proceeding, shall be advertised separately from the advertisement applicable to other delinquent lands. Notwithstanding division (A) of section 5721.191 of the Revised Code, the minimum amount for which selected nonproductive lands subject to a foreclosure proceeding pursuant to section 5721.18 of the Revised Code will be sold, as specified in the advertisement for sale, shall equal the sum of the taxes, assessments, charges, penalties, interest, and costs due on the parcel as determined under division (A)(2) of section 5721.19 of the Revised Code. Notwithstanding provisions to the contrary in division (A) of section 323.28 of the Revised Code, the minimum amount for which selected nonproductive lands subject to a foreclosure proceeding pursuant to section 323.25 of the Revised Code will be sold, as specified in the advertisement for sale, shall equal the amount specified in division (A)(1) of section 323.28 of the Revised Code. The advertisement relating to the selected nonproductive lands also shall include a statement that the lands have been determined by the electing subdivision to be nonproductive lands and that, if at a foreclosure sale no bid for the appropriate amount specified in this division is received, such lands shall be sold or transferred to the electing subdivision.

(D) Except for sales and transfers under sections 323.65 to 323.79 of the Revised Code, if any nonproductive land selected by an electing subdivision is advertised and offered for sale at two sales pursuant to this section but is not sold for want of a minimum bid, the electing subdivision that selected the nonproductive land shall be deemed to have submitted the winning bid at the second sale for the land, and the land is deemed sold to the electing subdivision for no consideration other than the fee charged under division (F) of this section. If both a county and a township within that county have adopted a resolution pursuant to section 5722.02 of the Revised Code and both subdivisions select the same parcel or parcels of land, the subdivision that first notifies the prosecuting attorney of such selection shall be the electing subdivision deemed to have submitted the winning bid under this division. If a municipal corporation and a county land reutilization corporation select the same parcel or parcels of land, the municipal corporation shall be deemed the winning bidder under this division. The officer conducting the sale shall announce the bid of the electing subdivision at the sale and shall report the proceedings to the court for confirmation of sale.

(E) Upon the sale or transfer of any nonproductive land to an electing subdivision, the county auditor shall charge the costs, as determined by the court, incurred in the foreclosure proceeding instituted under section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code and applicable to the nonproductive land to the taxing districts, including the electing subdivision, in direct proportion to their interest in the taxes, assessments, charges, penalties, and interest on the nonproductive land due and payable at the time the land was sold pursuant to the foreclosure proceeding. The interest of each taxing district in the taxes, assessments, charges, penalties, and interest on the nonproductive land shall bear the same proportion to the amount of those taxes, assessments, charges, penalties, and interest that the amount of taxes levied by each district against the nonproductive land in the preceding tax year bears to the taxes levied by all such districts against the nonproductive land in the preceding tax year. For the purposes of this division, a county land reutilization corporation shall be deemed to have the proportionate interest of the county on whose behalf it has been designated and organized in the taxes, assessments, charges, penalties, and interest on the nonproductive land in that county. In making a semiannual apportionment of funds, the auditor shall retain at the next apportionment the amount charged to each such taxing district, except that in the case of a county land reutilization corporation acting on behalf of a county, the auditor shall provide an invoice to the corporation for the amount charged to it.

(F) The officer conducting the sale shall execute and file for recording a deed conveying title to the land upon the filing of the the entry of the confirmation of sale, unless the nonproductive land is redeemed under section 323.31 or 5721.18 of the Revised Code. If the alternative redemption period applies under section 323.78 of the Revised Code, the officer shall not execute the deed and file it for recording until the alternative redemption period expires. In either case, once the deed has been recorded, the officer shall deliver the deed to the electing subdivision; thereupon, title to the land is incontestable in the electing subdivision and free and clear of all liens and encumbrances, except those easements and covenants of record running with the land and created prior to the time at which the taxes or assessments, for the nonpayment of which the land is sold or transferred at foreclosure, became due and payable. At the time of the sale or transfer, the officer shall collect and the electing subdivision shall pay the fee required by law for transferring and recording of deeds.

The title is not invalid because of any irregularity, informality, or omission of any proceedings under section 323.25, sections 323.65 to 323.79, this chapter, or Chapter 5721. of the Revised Code, or in any processes of taxation, if such irregularity, informality, or omission does not abrogate any provision of such chapters for notice to holders of title, lien, or mortgage to, or other interests in, the foreclosed lands.

Effective Date: 03-31-2003; 2008 SB353 04-07-2009



Section 5722.04 - Selection of forfeited lands that constitute nonproductive lands that subdivision wishes to acquire.

(A) Upon receipt of an ordinance or resolution adopted pursuant to section 5722.02 of the Revised Code, the county auditor shall deliver to the electing subdivision a list of all delinquent lands within an electing subdivision's boundaries that have been forfeited to the state pursuant to section 5723.01 of the Revised Code and thereafter shall notify the electing subdivision of any additions to or deletions from such list.

The electing subdivision shall select from such lists the forfeited lands that constitute nonproductive lands that the subdivision wishes to acquire, and shall notify the county auditor of its selection prior to the advertisement and sale of such lands. Notwithstanding the sales price provisions of division (A)(1) of section 5723.06 of the Revised Code, the selected nonproductive lands shall be advertised for sale and be sold to the highest bidder for an amount at least sufficient to pay the amount determined under division (A)(2) of section 5721.16 of the Revised Code. All nonproductive lands forfeited to the state and selected by an electing subdivision, when advertised for sale pursuant to the relevant procedures set forth in Chapter 5723. of the Revised Code, shall be advertised separately from the advertisement applicable to other forfeited lands. The advertisement relating to the selected nonproductive lands also shall include a statement that the lands have been selected by the electing subdivision as nonproductive lands that it wishes to acquire and that, if at the forfeiture sale no bid for the sum of the taxes, assessments, charges, penalties, interest, and costs due on the parcel as determined under division (A)(1)(a) of section 5723.06 of the Revised Code is received, the lands shall be sold to the electing subdivision.

(B) If any nonproductive land that has been forfeited to the state and selected by an electing subdivision is advertised and offered for sale by the auditor pursuant to Chapter 5723. of the Revised Code, but no minimum bid is received, the electing subdivision shall be deemed to have submitted the winning bid, and the land is deemed sold to the electing subdivision for no consideration other than the fee charged under division (C) of this section. If both a county and a township in that county have adopted a resolution pursuant to section 5722.02 of the Revised Code and both subdivisions select the same parcel or parcels of land, the electing subdivision deemed to have submitted the winning bid under this division shall be determined pursuant to division (D) of section 5722.03 of the Revised Code.

The auditor shall announce the bid at the sale and shall declare the selected nonproductive land to be sold to the electing subdivision. The auditor shall deliver to the electing subdivision a certificate of sale.

(C) On the returning of the certificate of sale to the auditor, the auditor shall execute and file for recording a deed conveying title to the selected nonproductive land and, once the deed has been recorded, deliver it to the electing subdivision. Thereupon, all previous title is extinguished, and the title in the electing subdivision is incontestable and free and clear from all liens and encumbrances, except taxes and special assessments that are not due at the time of the sale and any easements and covenants of record running with the land and created prior to the time at which the taxes or assessments, for the nonpayment of which the nonproductive land was forfeited, became due and payable. At the time of the sale, the auditor shall collect and the electing subdivision shall pay the fee required by law for transferring and recording of deeds.

Upon delivery of a deed conveying any nonproductive land to an electing subdivision, the county auditor shall charge all costs incurred in any proceeding instituted under section 5721.14 or 5721.18 of the Revised Code or incurred as a result of the forfeiture and sale of the nonproductive land to the taxing districts, including the electing subdivision, in direct proportion to their interest in the taxes, assessments, charges, interest, and penalties on the nonproductive land due and payable at the time the land was sold at the forfeiture sale. The interest of each taxing district in the taxes, assessments, charges, penalties, and interest on the nonproductive land shall bear the same proportion to the amount of those taxes, assessments, charges, penalties, and interest that the amount of taxes levied by each district against the nonproductive land in the preceding tax year bears to the taxes levied by all such districts against the nonproductive land in the preceding tax year. For the purposes of this division, a county land reutilization corporation shall be deemed to have the proportionate interest as the county designating or organizing such corporation in the taxes, assessments, charges, penalties, and interest on the nonproductive land in the county. In making a semiannual apportionment of funds, the auditor shall retain at the next apportionment the amount charged to each such taxing district, except for a county land reutilization corporation acting on behalf of a county, the auditor shall invoice the corporation the amount charged to it.

(D) Where no political subdivision has requested to purchase a parcel of land at a foreclosure sale, any lands otherwise forfeited to the state for want of a bid at the foreclosure sale may, upon the request of a county land reutilization corporation, be transferred directly to the corporation without appraisal or public bidding.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-31-2003; 2008 SB353 04-07-2009



Section 5722.05 - Title to land incontestable after one year from filing of deed for record.

Whenever nonproductive land is sold under section 5722.03 or 5722.04 of the Revised Code to an electing subdivision, no action shall be commenced, nor shall any defense be asserted, after one year from the date the deed conveying such land to the electing subdivision is filed for record, to question the validity of the title vested in the electing subdivision by such sale for any irregularity, informality, or omission in the proceedings relative to the foreclosure, forfeiture, or sale of such nonproductive land to the electing subdivision.

Effective Date: 04-05-1991



Section 5722.06 - Land management in the reutilization program.

An electing subdivision, other than a county land reutilization corporation, shall assume possession and control of any nonproductive land acquired by it under section 5722.03, 5722.04, or 5722.10 of the Revised Code and any other land it acquires as a part of its land reutilization program. The electing subdivision shall hold and administer such property in a governmental capacity for the benefit of itself and of other taxing districts having an interest in the taxes, assessments, charges, interest, and penalties due and owing thereon at the time of the property's acquisition by the electing subdivision. In its administration of such nonproductive land as a part of a land reutilization program, the electing subdivision shall:

(A) Manage, maintain, and protect, or temporarily use for a public purpose such land in such manner as it deems appropriate;

(B) Compile and maintain a written inventory of all such land. The inventory shall be available for public inspection and distribution at all times.

(C) Study, analyze, and evaluate potential, present, and future uses for such land which would provide for the effective reutilization of the nonproductive land;

(D) Plan for, and use its best efforts to consummate, the sale or other disposition of such land at such times and upon such terms and conditions as it deems appropriate to the fulfillment of the purposes and objectives of its land reutilization program;

(E) Establish and maintain records and accounts reflecting all transactions, expenditures, and revenues relating to its land reutilization program, including separate itemizations of all transactions, expenditures, and revenues concerning each individual parcel of real property acquired as a part of such program.

A county land reutilization corporation acquiring title to lands under section 5722.03, 5722.04, or 5722.10 of the Revised Code, and to any other land it acquires as a part of its land reutilization program, shall maintain, operate, hold, transact, and dispose of such land as provided in its plan and pursuant to its purposes under Chapter 1724. of the Revised Code.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.07 - Sale of land acquired in land reutilization program.

As used in this section, "fair market value" means the appraised value of the nonproductive land made with reference to such redevelopment and reutilization restrictions as may be imposed by the electing subdivision as a condition of sale or as may be otherwise applicable to such land.

An electing subdivision may, without competitive bidding, sell any land acquired by it as a part of its land reutilization program at such times, to such persons, and upon such terms and conditions, and subject to such restrictions and covenants as it deems necessary or appropriate to assure the land's effective reutilization. Except with respect to a sale by a county land reutilization corporation, such land shall be sold at not less than its fair market value. However, except with respect to land held by a county land reutilization corporation, upon the approval of the legislative authorities of those taxing districts entitled to share in the proceeds from the sale thereof, the electing subdivision may either retain such land for devotion by it to public use, or sell, lease, or otherwise transfer any such land to another political subdivision for the devotion to public use by such political subdivision for a consideration less than fair market value.

Whenever an electing subdivision sells any land acquired as part of its land reutilization program for an amount equal to or greater than fair market value, it shall execute and deliver all agreements and instruments incident thereto. The electing subdivision may execute and deliver all agreements and instruments without procuring any approval, consent, conveyance, or other instrument from any other person or entity, including the other taxing districts entitled to share in the proceeds from the sale thereof.

An electing subdivision may, for purposes of land disposition, consolidate, assemble, or subdivide individual parcels of land acquired as part of its land reutilization program.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.08 - Disposing of proceeds of sale.

When an electing subdivision, other than a county land reutilization corporation, sells any land acquired as a part of its land reutilization program, the proceeds from such sale shall be applied and distributed in the following order:

(A) To the electing subdivision in reimbursement of its expenses incurred on account of the acquisition, administration, management, maintenance, and disposition of such land, and such other expenses of the land reutilization program as the electing subdivision may apportion to such land;

(B) To the county treasurer to reimburse those taxing districts to which the county auditor charged the costs of foreclosure pursuant to section 5722.03 of the Revised Code, or costs of forfeiture pursuant to section 5722.04 of the Revised Code. If the proceeds of the sale of the nonproductive lands, after making the payment required under this division, are not sufficient to reimburse the full amounts charged to taxing districts as costs under section 5722.03 or 5722.04 of the Revised Code, the balance of the proceeds shall be used to reimburse the taxing districts in the same proportion as the costs were charged.

(C) To the county treasurer for distribution to the taxing districts charged costs under section 5722.03 or 5722.04 of the Revised Code, in the same proportion as they were charged costs by the county auditor, an amount representing both of the following:

(1) The taxes, assessments, charges, penalties, and interest due and owing on such land as of the date of acquisition by the electing subdivision;

(2) The taxes, assessments, charges, penalties, and interest that would have been due and payable with respect to such land from such date of acquisition were such land not exempt from taxation pursuant to section 5722.11 of the Revised Code.

(D) The balance, if any, to be retained by the electing subdivision for application to the payment of costs and expenses of its land reutilization program.

All proceeds from the sale of lands held by a county land reutilization corporation shall be retained by the county land reutilization corporation for the purposes for which it was organized without further reporting or accounting to the taxing districts.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.09 - Committee of representatives of taxing districts.

(A) An electing subdivision shall keep all taxing districts having an interest in the taxes, assessments, charges, interest, and penalties on the real property acquired as part of the land reutilization program informed concerning the administration of its land reutilization program and may establish a committee comprised of a representative of each such taxing district. Each member of the committee shall be appointed by, and serve at the pleasure of, the taxing district the member represents. A representative may be an employee of the taxing district. All members shall serve without compensation. The committee may meet in person or by electronic or telephonic means, at the discretion of the electing subdivision, at least annually to review the operations of the land reutilization program and to advise the electing subdivision concerning any matter relating to such program which comes before the committee.

(B) An electing subdivision, as a part of its land reutilization program, may establish separate neighborhood advisory committees consisting of persons living or owning property within each neighborhood affected by the program. The electing subdivision shall determine the boundaries of each neighborhood and which neighborhoods are affected by the program. Each neighborhood advisory committee shall be appointed by the chief executive officer of the electing subdivision for two-year overlapping terms and shall be composed of at least three persons. The electing subdivision shall consult with each neighborhood advisory committee at least annually to review the operations of the land reutilization program and to receive the advice of the members of the neighborhood advisory committee concerning any matter relating to the program which comes before the committees, including a specific interim use plan for the land.

(C) This section does not apply to a county land reutilization corporation.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.10 - Accepting conveyance in lieu of foreclosure.

An electing subdivision may accept a conveyance in lieu of foreclosure of any delinquent land from the proper owners thereof. Such conveyance may only be accepted with the consent of the county auditor acting as the agent of the state pursuant to section 5721.09 of the Revised Code. The owners or the electing municipal corporation or township shall pay all expenses incurred by the county in connection with any foreclosure or foreclosure and forfeiture proceeding filed pursuant to section 323.25, sections 323.65 to 323.79, or section 5721.18 or 5721.14 of the Revised Code relative to such land. When the electing subdivision is the county or county land reutilization corporation acting on behalf of a county, it may require the owner to pay the expenses. The owner shall present the electing subdivision with evidence satisfactory to the subdivision that it will obtain by such conveyance fee simple title to such delinquent land. Unless otherwise agreed to by the electing subdivision accepting the conveyance, the title shall be free and clear of all liens and encumbrances, except such easements and covenants of record running with the land as were created prior to the time of the conveyance and delinquent taxes, assessments, penalties, interest, and charges, and taxes and special assessments that are a lien on the real property at the time of the conveyance.

Real property acquired by an electing subdivision under this section shall not be subject to foreclosure or forfeiture under Chapter 5721. or 5723. of the Revised Code. The sale or other transfer, as authorized by section 5722.07 of the Revised Code, of real property acquired under this section shall extinguish the lien on the title for all taxes, assessments, penalties, interest, and charges delinquent at the time of the conveyance of the delinquent land to the electing subdivision.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.11 - Tax exemption for lands acquired.

All lands acquired and held by an electing subdivision pursuant to this chapter shall be deemed real property used for a public purpose and, notwithstanding section 5709.08 of the Revised Code, shall be exempt from taxation until sold.

Effective Date: 04-05-1991



Section 5722.12 - Discontinuing land reutilization program.

An electing subdivision may discontinue its land reutilization program at any time by repealing the ordinance or resolution enacted under section 5722.02 of the Revised Code, but it shall continue to be governed by the procedures set forth in this chapter concerning the administration and disposition of real property acquired as a part of its land reutilization program until all such lands have been sold or otherwise transferred and the proceeds thereof distributed in compliance with this chapter.

Effective Date: 04-05-1991



Section 5722.13 - Public auction of land after fifteen years.

Real property acquired and held by an electing subdivision pursuant to this chapter that is not sold or otherwise transferred within fifteen years after such acquisition shall be offered for sale at public auction during the sixteenth year after acquisition. If the real property is not sold at that time, it may be disposed of or retained for any lawful purpose without further application of this chapter.

Notice of the sale shall contain a description of each parcel, the permanent parcel number, and the full street address when available. The notice shall be published once a week for three consecutive weeks prior to the sale in a newspaper of general circulation within the electing subdivision. The newspaper shall meet the requirements of section 7.12 of the Revised Code.

Each parcel subsequent to the fifteenth year after its acquisition as part of a land reutilization program shall be sold for an amount equal to not less than the greater of:

(A) Two-thirds of its fair market value;

(B) The total amount of accrued taxes, assessments, penalties, interest, charges, and costs incurred by the electing subdivision in the acquisition, maintenance, and disposal of each parcel and the parcel's share of the costs and expenses of the land reutilization program.

The sale requirements of this section do not apply to real property acquired and held by a county land reutilization corporation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.14 - Nonproductive land included in impacted cities project.

If nonproductive land is subsequently included within an impacted cities project, as defined in section 1728.01 of the Revised Code, taxes on the land in the base period of the year immediately preceding the initial acquisition, as provided in section 1728.111 of the Revised Code, shall be determined by applying the land valuation as it existed in either the year preceding such initial acquisition, or in the next succeeding year after such nonproductive land is sold pursuant to section 5722.07 or 5722.13 of the Revised Code, whichever valuation is greater.

This section does not apply to nonproductive land acquired and held by a county land reutilization corporation.

Effective Date: 09-27-1976; 2008 SB353 04-07-2009



Section 5722.15 - Removing of unpaid taxes and assessments after purchase.

(A) When an electing subdivision purchases nonproductive land under section 5722.03 or 5722.04 of the Revised Code, the county auditor shall remove from the auditor's tax lists and duplicates all taxes, assessments, charges, penalties, and interest that are due and payable on the land at the time of the sale in the same manner as if the property had been sold to any other buyer at the foreclosure or forfeiture sale.

(B) The county auditor shall certify to an electing subdivision, other than a county land reutilization corporation, that purchases nonproductive land under section 5722.03 or 5722.04 of the Revised Code a record of all of the taxes, assessments, charges, interest, and penalties that were due on the parcel at the time of the sale; the taxing districts to which they were owed; and the proportion of that amount that was owed to each taxing district. Except with respect to a county land reutilization corporation, the certification shall be used by such an electing subdivision in distributing the proceeds of any sale of the land in accordance with division (C)(1) of section 5722.08 of the Revised Code.

Effective Date: 04-05-1991; 2008 SB353 04-07-2009



Section 5722.21 - Acquisition of tax-delinquent real property for redevelopment free from lien for delinquent taxes.

(A) As used in this section:

(1) "Eligible delinquent land" means delinquent land or delinquent vacant land, as defined in section 5721.01 of the Revised Code, included in a delinquent tax list or delinquent vacant land tax list that has been certified delinquent within the meaning of section 5721.03 of the Revised Code, excluding any certificate parcel as defined in section 5721.30 of the Revised Code.

(2) "Delinquent taxes" means the cumulative amount of unpaid taxes, assessments, recoupment charges, penalties, and interest charged against eligible delinquent land that became delinquent before transfer of title to a county, municipal corporation, township, or county land reutilization corporation under this section.

(3) "Foreclosure costs" means the sum of all costs or other charges of publication, service of notice, prosecution, or other proceedings against the land under sections 323.25 to 323.28, 323.65 to 323.79, or Chapter 5721. of the Revised Code as may pertain to delinquent land or be fairly apportioned to it by the county treasurer.

(4) "Tax foreclosure sale" means a sale of delinquent land pursuant to foreclosure proceedings under sections 323.25 to 323.28, 323.65 to 323.79, or section 5721.14 or 5721.18 of the Revised Code.

(5) "Taxing authority" means the legislative authority of any taxing unit, as defined in section 5705.01 of the Revised Code, in which is located a parcel of eligible delinquent land acquired or to be acquired by a county, municipal corporation, township, or county land reutilization corporation in which a declaration under division (B) of this section is in effect.

(B) The legislative authority of a municipal corporation may declare by ordinance, or a board of county commissioners, a board of township trustees, or the board of directors of a county land reutilization corporation may declare by resolution, that it is in the public interest for the county, municipal corporation, township, or county land reutilization corporation to acquire tax-delinquent real property within the county, municipal corporation, or township for the public purpose of redeveloping the property or otherwise rendering it suitable for productive, tax-paying use. In any county, municipal corporation, or township in which such a declaration is in effect, the county, municipal corporation, township, or county land reutilization corporation may purchase or otherwise acquire title to eligible delinquent land, other than by appropriation, and the title shall pass free and clear of the lien for delinquent taxes as provided in division (D) of this section. The authority granted by this section is supplemental to the authority granted under sections 5722.01 to 5722.15 of the Revised Code.

(C) With respect to any parcel of eligible delinquent land purchased or acquired by a county, municipal corporation, township, or county land reutilization corporation in which a declaration is in effect under this section, the county, municipal corporation, or township may obtain the consent of each taxing authority for release of any claim on the delinquent taxes and associated costs attaching to that property at the time of conveyance to the county, municipal corporation, or township. Consent shall be obtained in writing, and shall be certified by the taxing authority granting consent or by the fiscal officer or other person authorized by the taxing authority to provide such consent. Consent may be obtained before or after title to the eligible delinquent land is transferred to the county, municipal corporation, or township. A county that has organized and designated a county land reutilization corporation for purposes of this chapter is not required to obtain such consent. Upon conveyance to a county land reutilization corporation, the consent shall be deemed to have been given to the extent that the corporation requires consent.

The taxing authority of a taxing unit and a county, municipal corporation, or township in which a declaration is in effect under this section may enter into an agreement whereby the taxing authority consents in advance to release of the taxing authority's claim on delinquent taxes and associated costs with respect to all or a specified number of parcels of eligible delinquent land that may be purchased or acquired by the county, municipal corporation, or township for the purposes of this section. The agreement shall provide for any terms and conditions on the release of such claim as are mutually agreeable to the taxing authority and county, municipal corporation, or township, including any notice to be provided by the county, municipal corporation, or township to the taxing authority of the purchase or acquisition of eligible delinquent land situated in the taxing unit; any option vesting in the taxing authority to revoke its release with respect to any parcel of eligible delinquent land before the release becomes effective; and the manner in which notice of such revocation shall be effected. Nothing in this section or in such an agreement shall be construed to bar a taxing authority from revoking its advance consent with respect to any parcels of eligible delinquent land purchased or acquired by the county, municipal corporation, or township before the county, municipal corporation, or township enters into a purchase or other agreement for acquisition of the parcels.

A county that has organized and designated a county land reutilization corporation is not required to enter into such an agreement with a taxing authority.

(D) The lien for the delinquent taxes and associated costs for which all of the taxing authorities have consented to release their claims under this section is hereby extinguished, and the transfer of title to such delinquent land to the county, municipal corporation, or township shall be transferred free and clear of the lien for such taxes and costs. If a taxing authority does not consent to the release of its claim on delinquent taxes and associated costs, the entire amount of the lien for such taxes and costs shall continue as otherwise provided by law until paid or otherwise discharged according to law. If a county land reutilization corporation acquires title to eligible delinquent land under this section, the lien for delinquent taxes and costs with respect to land acquired by the corporation shall be extinguished simultaneously with the transfer of title to the corporation, notwithstanding that the taxing authorities have not consented to release their claims under this section.

(E) All eligible delinquent land acquired by a county, municipal corporation, township, or county land reutilization corporation under this section is real property held for a public purpose and is exempted from taxation until the county, municipal corporation, township, or county land reutilization corporation sells or otherwise disposes of property.

(F) If a county, municipal corporation, township, or county land reutilization corporation sells or otherwise disposes of delinquent land it purchased or acquired and for which all or a portion of a taxing authority's claim for delinquent taxes was released under this section, whether by consent of the taxing authority or pursuant to division (D) of this section, the net proceeds from such sale or disposition shall be used for such redevelopment purposes the board of county commissioners, the legislative authority of the municipal corporation, the board of township trustees, or the board of directors of the county land reutilization corporation considers necessary or appropriate.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-11-2004; 2008 SB353 04-07-2009



Section 5722.22 - Immunity of land reutilization corporation.

A county land reutilization corporation is not liable for damages , or subject to equitable remedies, for breach of a common law duty, or for violation of sections 3737.87 to 3737.891 of the Revised Code or Chapter 3704., 3734., 3745., 3746., 3750., 3751., 3752., 6101., or 6111. of the Revised Code or any rule adopted or order, permit, license, variance, or plan approval issued under any of those chapters in connection with a parcel of land acquired by the county land reutilization corporation.

Amended by 128th General AssemblyFile No.31,HB 313, §1, eff. 7/7/2010.

Effective Date: 2008 SB353 04-07-2009






Chapter 5723 - FORFEITED LANDS

Section 5723.01 - Forfeited lands.

(A)

(1) Every tract of land and town lot, which, pursuant to foreclosure proceedings under section 323.25, sections 323.65 to 323.79, or section 5721.18 of the Revised Code, has been advertised and offered for sale on two separate occasions, not less than two weeks apart, and not sold for want of bidders, shall be forfeited to the state or to a political subdivision, school district, or county land reutilization corporation pursuant to division (A)(3) of this section.

(2) The county prosecuting attorney shall certify to the court that such tract of land or town lot has been twice offered for sale and not sold for want of a bidder. Such forfeiture of lands and town lots shall be effective when the court by entry orders such lands and town lots forfeited to the state or to a political subdivision, school district, or county land reutilization corporation pursuant to division (A)(3) of this section. A copy of such entry shall be certified to the county auditor and, after the date of the certification, all the right, title, claim, and interest of the former owner is transferred to and vested in the state to be disposed of in compliance with this chapter.

(3) After having been notified pursuant to division (A)(2) of this section that the tract of land or town lot has been twice offered for sale and not sold for want of bidders, the court shall notify the political subdivision and school district in which the property is located, and any county land reutilization corporation in the county, and offer to forfeit the property to the political subdivision, school district, or corporation, or to an electing subdivision as defined in section 5722.01 of the Revised Code, upon a petition from the political subdivision, school district, or corporation. If no such petition is filed with the court within ten days after notification by the court, the court shall forfeit the property to the state. If a political subdivision, school district, or corporation requests through a petition to receive the property through forfeiture, the forfeiture of land and town lots is effective when, by entry, the court orders such lands and town lots forfeited to the political subdivision, school district, or corporation. The court shall certify a copy of the entry to the county auditor and, after the date of certification, all the right, title, claim, and interest of the former owner is transferred to and vested in the political subdivision, school district, or corporation.

(B) Every parcel against which a judgment of foreclosure and forfeiture is made in accordance with section 5721.16 of the Revised Code is forfeited to the state on the date the court enters a finding under that section. After that date, all the right, title, claim, and interest of the former owner is transferred to the state to be disposed of in compliance with the relevant provisions of this chapter.

Effective Date: 03-27-1991; 2008 HB138 09-11-2008; 2008 SB353 04-07-2009



Section 5723.02 - Forfeited property is exempt from taxation until sold or redeemed.

All real property that has been forfeited to the state is exempt from taxation from the date of forfeiture, and shall be removed from the tax lists and duplicates until sold or redeemed and placed on the list of exempted property maintained pursuant to section 5713.08 of the Revised Code. No taxes or assessments shall be assessed against such property from the date the property is forfeited to the state to the date the property is sold pursuant to this chapter. The proportionate amount of taxes that are a lien but not yet determined, assessed, and levied for the year in which the property is forfeited shall be remitted by the county auditor for the balance of the year from the date of forfeiture.

Effective Date: 05-25-1994



Section 5723.03 - Redemption of forfeited property.

If the former owner of real property that has been forfeited, at any time before the state has disposed of such property, pays into the treasury of the county in which the property is situated, all the taxes, assessments, penalties, interest, and costs incurred in the foreclosure or foreclosure and forfeiture proceedings under section 323.25, 5721.14, or 5721.18 or sections 323.65 to 323.79 of the Revised Code or in proceedings under this chapter that stand charged against the property at the time of such payment, the state shall relinquish to such former owner all claim to such property. The county auditor shall then reenter the property on the auditor's tax list, under the name of the proper owner.

Effective Date: 05-25-1994; 2008 SB353 04-07-2009



Section 5723.04 - Forfeited land list - transfer of title.

(A) The county auditor shall maintain a list of forfeited lands and shall offer such lands for sale annually, or more frequently if the auditor determines that more frequent sales are necessary.

(B) Notwithstanding division (A) of this section, upon the request of a county land reutilization corporation organized under Chapter 1724. of the Revised Code, the county auditor shall promptly transfer to such corporation, by auditor's deed, the fee simple title to a parcel on the list of forfeited lands, which shall pass to such corporation free and clear of all taxes, assessments, charges, penalties, interest, and costs. Any subordinate liens shall be deemed fully and forever satisfied and discharged. Upon such request, the land is deemed sold by the state for no consideration. The county land reutilization corporation shall file the deed for recording.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-27-1991; 2008 SB353 04-07-2009



Section 5723.05 - Advertisement by county auditor.

If the taxes, assessments, charges, penalties, interest, and costs due on the forfeited lands have not been paid when the county auditor fixes the date for the sale of forfeited lands, the auditor shall give notice of them once a week for two consecutive weeks prior to the date fixed by the auditor for the sale, as provided in section 5721.03 of the Revised Code. The notice shall state that if the taxes, assessments, charges, penalties, interest, and costs charged against the lands forfeited to the state for nonpayment of taxes are not paid into the county treasury, and the county treasurer's receipt produced for the payment before the time specified in the notice for the sale of the lands, which day shall be named in the notice, each forfeited tract on which the taxes, assessments, charges, penalties, interest, and costs remain unpaid will be offered for sale beginning on the date set by the auditor, at the courthouse in the county, in order to satisfy the unpaid taxes, assessments, charges, penalties, interest, and costs, and that the sale will continue from day to day until each of the tracts is sold or offered for sale.

The notice also shall state that, if the forfeited land is sold for an amount that is less than the amount of the delinquent taxes, assessments, charges, penalties, and interest against it, and, if division (B)(2) of section 5721.17 of the Revised Code is applicable, any notes issued by a receiver pursuant to division (F) of section 3767.41 of the Revised Code and any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code, the court, in a separate order, may enter a deficiency judgment against the last owner of record of the land before its forfeiture to the state, for the amount of the difference; and that, if that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of that corporation's stock.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-27-1991



Section 5723.06 - Procedure for sale - notice of intent to purchase by director of natural resources - title.

(A)

(1) The county auditor, on the day set for the sale of forfeited lands provided in section 5723.04 of the Revised Code, shall attend at the courthouse and offer for sale the whole of each tract of land as contained in the list provided for in such section, at public auction, to the highest bidder, for an amount sufficient to pay the lesser of the amounts described in divisions (A)(1) and (2) of section 5721.16 of the Revised Code.

The county auditor shall offer each tract separately, beginning with the first tract contained in the list.

(2) If no bid is received for any of the tracts in an amount sufficient to pay the required amount, and no notice is given under section 5722.04 of the Revised Code or division (B) of this section, the auditor may offer such tract for sale forthwith, and sell it for the best price obtainable. The county auditor shall continue through such list and may adjourn the sale from day to day until the county auditor has disposed of or offered for sale each tract of land specified in the notice. The county auditor may offer a tract of land two or more times at the same sale.

(3) Notwithstanding the minimum sales price provisions of divisions (A)(1) and (2) of this section to the contrary, forfeited lands sold pursuant to this section shall not be sold in either of the following circumstances:

(a) To any person that is delinquent on real property taxes in this state;

(b) For less than the total amount of the taxes, assessments, penalties, interest, and costs that stand charged against the land if the highest bidder is the owner of record of the parcel immediately prior to the judgment of foreclosure or foreclosure and forfeiture, or a member of the following class of parties connected to that owner: a member of that owner's immediate family, a person with a power of attorney appointed by that owner who subsequently transfers the parcel to the owner, a sole proprietorship owned by that owner or a member of that owner's immediate family, or a partnership, trust, business trust, corporation, or association in which the owner or a member of the owner's immediate family owns or controls directly or indirectly more than fifty per cent.

If a parcel sells for less than the total amount of the taxes, assessments, penalties, interest, and costs that stand charged against it, the officer conducting the sale shall require the buyer to complete an affidavit prepared by the officer stating that the buyer is not the owner of record immediately prior to the judgment of foreclosure or foreclosure and forfeiture, or a member of the specified class of parties connected to that owner, and the affidavit shall become part of the court records of the proceeding. If the county auditor discovers within three years after the date of the sale that a parcel was sold to that owner or a member of the specified class of parties connected to that owner for a price less than the amount so described, and if the parcel is still owned by that owner or a member of the specified class of parties connected to that owner, the auditor within thirty days after such discovery shall add the difference between that amount and the sale price to the amount of taxes that then stand charged against the parcel and is payable at the next succeeding date for payment of real property taxes. As used in this paragraph, "immediate family" means a spouse who resides in the same household and children.

(B) The director of natural resources may give written notice to the auditor prior to the time of the sale of the director's intention to purchase forfeited land for the state. Such notice is a legal minimum bid at the time of the sale, and, if no bid is received in an amount sufficient to pay the lesser of the amounts described in divisions (A)(1) and (2) of section 5721.16 of the Revised Code, the land is deemed sold to the state for no consideration. The director of natural resources shall record the deed.

(C) The sale of forfeited land under this section conveys the title to the tract or parcel of land, divested of all liability for any taxes, assessments, charges, penalties, interest, and costs due at the time of sale that remain after applying the amount for which it was sold, except as otherwise provided in division (D) of this section.

(D) If the parcel is sold for the amount described in division (A)(2) of section 5721.16 of the Revised Code, and the county treasurer's estimate of that amount exceeds the amount of taxes, assessments, interest, penalties, and costs actually payable when the deed is transferred to the purchaser, the county auditor shall refund to the purchaser the difference between the estimate and the amount actually payable. If the amount of taxes, assessments, interest, penalties, and costs actually payable when the deed is transferred to the purchaser exceeds the county treasurer's estimate, the county auditor shall certify the amount of the excess to the treasurer, who shall enter that amount on the real and public utility property tax duplicate opposite the property; the amount of the excess shall be payable at the next succeeding date prescribed for payment of taxes in section 323.12 of the Revised Code.

Effective Date: 09-24-1999



Section 5723.07 - Readvertisement of unsold lands.

After the county auditor has closed his sale of forfeited lands, if any tract or parcel of land has been offered for sale as provided in section 5723.06 of the Revised Code and the same remains unsold, the auditor, at any time prior to his next sale, may again advertise the tract or parcel of land in the manner provided in section 5723.05 of the Revised Code and again offer it for sale.

Effective Date: 03-27-1991



Section 5723.08 - Appropriation of forfeited lands for conservation purposes.

After any county auditor has compiled a list of forfeited lands as provided for in section 5723.04 of the Revised Code, the auditor shall furnish and deliver to the director of natural resources an authenticated copy of such list within ten days after its completion. The director of natural resources, in behalf of the state, may select and designate tracts of land so forfeited which are situated within the boundaries of any legally established state forest or park purchase area, which in the director's opinion are suitable for reforestation, public recreation, wildlife habitat, water impoundment, or other uses incident to the conservation of natural resources. Whereupon, said director shall notify the auditor in writing, within thirty days after receipt of such list, of the intention of the state to take and hold such forfeited lands as the director has designated for such use.

Due notice in writing, sent by certified mail, of the intention of the state to take and hold such lands shall be given to known holders of title thereto, and to holders of liens or mortgages of record, at their last known addresses, by the auditor within fifteen days after the auditor has been notified by the director that the state intends to take and hold such lands for conservation purposes. Such notice shall contain a recapitulation showing the total amount of delinquent taxes, assessments, penalties, interest, and costs, due and unpaid, for which the land had been forfeited to the state.

Holders of title to such lands, together with holders of liens or mortgages of record, individually or collectively, shall file with the auditor a written exception to the intent of the state to take and hold such lands for conservation purposes within fifteen days after such notice has been delivered to them. Upon failure to file such exception and to pay the total amount of delinquent taxes, assessments, penalties, interest, and costs due and payable, prior to the time of the general sale of tax forfeited lands, the auditor shall not offer said lands for sale in accordance with section 5723.05 of the Revised Code. On or after the date of general sale of forfeited lands, the auditor shall execute a deed for such lands to the state. Thereafter the title of the state in such lands is incontestable, section 5723.03 of the Revised Code notwithstanding.

The department of natural resources, upon receipt of the deed of such lands to the state from the auditor, and upon approval of title to such lands by the attorney general, shall pay to the auditor from moneys appropriated or available for such purposes, an amount equal to the taxes, assessments, penalties, interest, and costs due and payable to the county at the time such lands were declared forfeited, and such moneys shall be disbursed by the auditor in the manner provided in section 5723.18 of the Revised Code.

Lands acquired by the state pursuant to this section are subject to the same laws and policies relating to other lands under the control of the department, or said department may assign custody, management, and use of such lands for the purposes defined in this section to any agency or subdivision of government.

If the department of natural resources and a county land reutilization corporation organized under Chapter 1724. of the Revised Code request title to the same parcel, the one that first requested the parcel in writing shall be entitled to acquire the title thereto.

Effective Date: 09-21-1982; 2008 SB353 04-07-2009



Section 5723.09 - Title of state is valid.

No title of the state to lands acquired under section 5723.08 of the Revised Code is invalid because of any irregularity, informality, or omission of any proceeding under such section, or in any processes of taxation, if such irregularity, informality, or omission does not abrogate the provision for due notice to holders of title, lien, or mortgage to such forfeited lands.

Effective Date: 10-01-1953



Section 5723.10 - Form of notice of sale.

(A) The notice of sale prescribed in section 5723.05 of the Revised Code, shall be in substance as follows:

FORFEITED LAND SALES

The lands, lots, and parts of lots, in the county of. . . . . . ., forfeited to the state for the nonpayment of taxes, together with the taxes, assessments, charges, penalties, interest, and costs charged on them, agreeably to law, and the dates on which the lands, lots, and parts of lots will be offered for sale, are contained and described in the following list:

(Here insert list, together with the day on which each parcel or groups of parcels will be offered for sale for the first time.)

Notice is hereby given to all concerned, that if the taxes, assessments, charges, penalties, interest, and costs charged on the list are not paid into the county treasury, and the county treasurer's receipt produced for the payment, before the respective dates mentioned in this notice for the sale, each tract, lot, and part of lot, so forfeited, on which the taxes, assessments, charges, penalties, interest, and costs remain unpaid, will be offered for sale on the respective dates mentioned in this notice for the sale, at the courthouse in the county, in order to satisfy such taxes, assessments, charges, penalties, interest, and costs, and that the sale will be adjourned from day to day until each tract, lot, and part of lot specified in the list has been disposed of, or offered for sale.

If the tract, lot, or part of lot, so forfeited, is sold for an amount that is less than the amount of the delinquent taxes, assessments, charges, penalties, and interest against it, the court, in a separate order, may enter a deficiency judgment against the last owner of record of the tract, lot, or part of lot before its forfeiture to the state, for the amount of the difference; if that owner of record is a corporation, the court may enter the deficiency judgment against the stockholder holding a majority of the corporation's stock.

(B) If the title search that is required by division (B) of section 5721.14 or section 5721.18 of the Revised Code that relates to a parcel subject to an in rem action, or if the search that relates to a parcel subject to an in personam action under division (A) of section 5721.18 of the Revised Code, indicated that a federal tax lien exists relative to the parcel, then the notice of sale as described in division (A) of this section additionally shall include the following statement in boldface type:

(INSERT HERE THE DESCRIPTION OF EACH RELEVANT TRACT, LOT, OR PART OF LOT).

. . . . . . . . . . . .

County auditor

. . . . . . . . . . . .

(Date of notice)

(C) If the forfeited lands were foreclosed upon as a result of proceedings for foreclosure instituted under division (C) of section 5721.18 of the Revised Code, then the form of the advertisement of sale as described in division (A) of this section with respect to those lands additionally shall include the following statement in boldface type:

(INSERT HERE THE DESCRIPTION OF EACH RELEVANT TRACT, LOT, OR PART OF LOT).

. . . . . . . . . . . . .

County auditor

. . . . . . . . . . . . .

(Date of notice)"

Effective Date: 06-24-1988



Section 5723.11 - Payment of excess proceeds of sale to owner - civil action to determine owner.

If any forfeited lands are sold for a greater sum than the amount of the tax, assessment, penalty, interest, and costs of sale, the county auditor shall charge the county treasurer separately in each case, in the name of the supposed owner, with the excess above such amount. The treasurer shall retain such excess in the treasury for the proper owner of the forfeited lands, and upon demand by such owner, within one year from the day of sale, shall pay the excess to the owner. After that one year, the treasurer shall dispose of any excess according to law or, if a county land reutilization corporation organized under Chapter 1724. of the Revised Code exists in the county, shall pay the amount to the corporation. Such money shall be used for the corporation's public purposes.

If the treasurer, upon demand, is not fully satisfied as to the right of the person demanding to receive such excess sum or if there are several different claimants, the treasurer shall commence a civil action by filing a petition of interpleader in the court of common pleas of the county where the land was sold, wherein the treasurer shall make the person claiming the excess, and the state, defendants, and the action shall proceed as other civil actions. The costs of the proceedings shall be paid by the person claiming the excess, as the court orders. The prosecuting attorney shall prosecute the action, in behalf of the treasurer.

Effective Date: 09-21-1982; 2008 SB353 04-07-2009



Section 5723.12 - Certificate of sale - deed - previous title and liens extinguished.

(A) The county auditor, on making a sale of a tract of land to any person under this chapter, shall give the purchaser a certificate of sale. On producing or returning to the auditor the certificate of sale, the auditor, on payment to the auditor by the purchaser, the purchaser's heirs, or assigns, of the sum of forty-five dollars, shall execute and file for recording a deed, which deed shall be prima-facie evidence of title in the purchaser, the purchaser's heirs, or assigns. Once the deed has been recorded, the county auditor shall deliver the deed to the purchaser. At the time of the sale, the county auditor shall collect and the purchaser shall pay the fee required by law for the recording of deeds. In the case of land sold to the state under division (B) of section 5723.06 of the Revised Code, the director of natural resources or a county land reutilization corporation shall execute and file for recording the deed, and pay the fee required by law for transferring deeds directly to the county auditor and recording deeds directly to the county recorder.

(B) Except as otherwise provided in division (C) of this section and except for foreclosures to which the alternative redemption period has expired under sections 323.65 to 323.79 of the Revised Code, when a tract of land has been duly forfeited to the state and sold under this chapter, the conveyance of the real estate by the auditor shall extinguish all previous title and invest the purchaser with a new and perfect title that is free from all liens and encumbrances, except taxes and installments of special assessments and reassessments not due at the time of the sale, federal tax liens other than federal tax liens that are discharged in accordance with subsection (b) or (c) of section 7425 of the "Internal Revenue Code of 1954," 68A Stat. 3, 26 U.S.C. 1, as amended, and any easements and covenants running with the land that were created prior to the time the taxes or assessments, for the nonpayment of which the land was forfeited, became due and payable and except that, if there is a federal tax lien on the tract of land at the time of the sale, the United States is entitled to redeem the tract of land at any time within one hundred twenty days after the sale pursuant to subsection (d) of section 7425 of the "Internal Revenue Code of 26 U.S.C. 1 954," 68A Stat. 3, 26 U.S.C. 1, as amended.

(C) Except for foreclosures to which the alternative redemption period has already expired under sections 323.65 to 323.79 of the Revised Code, when a tract of forfeited land that was foreclosed upon as a result of proceedings for foreclosure instituted under section 323.25, sections 323.65 to 323.79, or division (C) of section 5721.18 of the Revised Code is sold under this chapter, the conveyance of the real estate by the auditor shall extinguish all previous title and invest the purchaser with a new title free from the lien for land taxes, assessments, charges, penalties, and interest for which the lien was foreclosed, the property was forfeited to the state, and in satisfaction of which the property was sold under this chapter, but subject to all other liens and encumbrances with respect to the tract.

Effective Date: 05-08-1996; 2008 SB353 04-07-2009



Section 5723.13 - Action on validity of title.

Whenever real property in this state is sold under sections 5721.01 to 5721.28, inclusive, or 5723.01 to 5723.19, inclusive, of the Revised Code, no action shall be commenced, nor shall any defense be set up to question the validity of the title of the purchasers at such sale for any irregularity, informality, or omission in the proceedings relative to the foreclosure, forfeiture, or sale, unless such action is commenced or defense set up within one year after the deed to such property is filed for record.

Effective Date: 10-01-1953



Section 5723.14 - Sale void if taxes are paid.

The sale of any tract or lot of land under sections 5723.01 to 5723.19, inclusive, of the Revised Code, on which the taxes and assessments have been regularly paid previous to such sale, is void, and the purchaser, his heirs, or assigns, on producing the certificate of sale to the county auditor shall have his money refunded from the county treasury.

Effective Date: 10-01-1953



Section 5723.15 - Purchasers may have partition.

Any person claiming any land, inlot, outlot, or part of lot, by virtue of a sale made under sections 5723.01 to 5723.19 of the Revised Code, as tenant in common with any other person, may apply for a partition in the manner provided by law for the partition of real estate. On presenting the county auditor's deed, the court, before which application for such partition is made, shall set off to such person the land claimed in the deed as his share in the manner prescribed by law for the partition of estates in lands, tenements, or hereditaments of joint tenants pursuant to a joint tenancy created prior to the effective date of this amendment, or of tenants with a right of survivorship, tenants in common, and coparceners.

Effective Date: 04-04-1985



Section 5723.16 - Purchaser deemed the assignee of the state.

The purchaser of forfeited lands, his heirs or assigns, from the day of such purchase, shall be held in all courts as the assignee of the state. The amount paid by such purchaser for said land at such tax sale, with all taxes afterward paid thereon by such purchaser, his heirs or assigns, with interest thereon, shall be a lien on said land, and may be enforced as any other lien.

Effective Date: 10-01-1953



Section 5723.17 - Refund if sale is invalid.

When the claimant of any lands sold for the nonpayment of taxes, assessments, penalties, interest, and costs, or his heirs or assigns, recovers the land sold, by reason of the invalidity of such sale, such claimant, or his heirs or assigns, shall refund to the purchaser, or his heirs or assigns, the amount of the purchase price, with all other taxes, assessments, penalties, interest, and costs paid by such purchaser, or his heirs or assigns to the time of such recovery. Such sum shall be paid to such purchaser entitled thereto, before he is evicted by any claimant so recovering such land. This section does not prevent a purchaser from obtaining the value of any improvements made upon said land under sections 5303.07 to 5303.17 of the Revised Code.

Effective Date: 09-21-1982



Section 5723.18 - Deduction of costs - distribution of remaining proceeds - deficiency judgment.

(A) Except as otherwise provided in division (B)(2) of section 5721.17 and division (B) of section 319.43 of the Revised Code, the proceeds from a forfeiture sale shall be distributed as follows:

(1) The county auditor shall deduct all costs pertaining to the forfeiture and sale of forfeited lands, including costs pertaining to a foreclosure and forfeiture proceeding instituted under section 5721.14 of the Revised Code, except those paid under section 5721.04 of the Revised Code, from the moneys received from the sale of land and town lots forfeited to the state for the nonpayment of taxes, and shall pay such costs into the proper fund. In the case of the forfeiture sale of a parcel against which a foreclosure and forfeiture proceeding was instituted under section 5721.14 of the Revised Code, if the proceeds from the forfeiture sale are insufficient to pay the costs pertaining to such proceeding, the county auditor, at the next semiannual apportionment of real property taxes, shall reduce the amount of real property taxes that the auditor otherwise would distribute to each subdivision to which taxes, assessments, charges, penalties, or interest charged against the parcel are due. The reduction in each subdivision's real property tax distribution shall equal the amount of the unpaid costs multiplied by a fraction, the numerator of which is the amount of taxes, assessments, charges, penalties, and interest due the subdivision, and the denominator of which is the total amount of taxes, assessments, charges, penalties, and interest due all such subdivisions.

(2) Following the payment required by division (A)(1) of this section, the part of the proceeds that is equal to ten per cent of the taxes and assessments due shall be deposited in equal shares into each of the delinquent tax and assessment collection funds created pursuant to section 321.261 of the Revised Code.

(3) Following the payment required by division (A)(2) of this section, the remaining proceeds shall be distributed by the auditor to the appropriate subdivisions to pay the taxes, assessments, charges, penalties, and interest which are due and unpaid. If the proceeds available for distribution under this division are insufficient to pay the entire amount of those taxes, assessments, charges, penalties, and interest, the auditor shall distribute the proceeds available for distribution under this division to the appropriate subdivisions in proportion to the amount of those taxes, assessments, charges, penalties, and interest that each is due.

(B) If the proceeds from the sale of forfeited land are insufficient to pay in full the amount of the taxes, assessments, charges, penalties, and interest; the costs incurred in the proceedings instituted pursuant to this chapter and section 5721.18 of the Revised Code, or the foreclosure and forfeiture proceeding instituted pursuant to section 5721.14 of the Revised Code; and, if division (B)(2) of section 5721.17 of the Revised Code is applicable, any notes issued by a receiver pursuant to division (F) of section 3767.41 of the Revised Code and any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code, the court may enter a deficiency judgment against the last owner of record of the land before its forfeiture to the state, for the unpaid amount. The court shall enter the judgment pursuant to section 5721.192 of the Revised Code. Except as otherwise provided in division (B) of section 319.43 of the Revised Code, the proceeds paid pursuant to the entry and satisfaction of such a judgment shall be distributed as if they had been received as a part of the proceeds from the sale of the land to satisfy the amount of the taxes, assessments, charges, penalties, and interest which are due and unpaid; the costs incurred in the associated proceedings which were due and unpaid; and, if division (B)(2) of section 5721.17 of the Revised Code is applicable, any notes issued by a receiver pursuant to division (F) of section 3767.41 of the Revised Code and any receiver's lien as defined in division (C)(4) of section 5721.18 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-25-1994; 2008 SB353 04-07-2009



Section 5723.19 - Issuance of deed when certificate lost.

If a certificate issued to a purchaser of lands sold at a county auditor's sale has been mislaid, destroyed, or lost, and that fact is shown to the auditor, and no deed is executed therefor, the auditor being fully satisfied from evidence of the existence and loss of such certificate, on application for that purpose, shall make and execute to such purchaser a good and sufficient deed of conveyance for such tract of land. Such deed shall be valid to all intents and purposes as if such certificate had not been mislaid, destroyed, or lost.

Effective Date: 10-01-1953






Chapter 5725 - FINANCIAL INSTITUTIONS; DEALERS IN INTANGIBLES; INSURANCE COMPANIES

Section 5725.01 - Financial institution - dealers in intangibles - insurance company definitions.

As used in sections 5725.01 to 5725.26 of the Revised Code:

(A) "Financial institution" means:

(1) A national bank organized and existing as a national bank association pursuant to the "National Bank Act," 12 U.S.C. 21 ;

(2) A federal savings association or federal savings bank that is chartered under 12 U.S.C. 1464 ;

(3) A bank, banking association, trust company, savings and loan association, savings bank, or other banking institution that is incorporated or organized under the laws of any state;

(4) Any corporation organized under 12 U.S.C. 611 to 631 ;

(5) Any agency or branch of a foreign depository as defined in 12 U.S.C. 3101 ;

(6) A company licensed as a small business investment company under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C. 66l, as amended; or

(7) A company chartered under the "Farm Credit Act of 1933," 48 Stat. 257, 12 U.S.C. 1131(d), as amended.

Corporations or institutions organized under the "Federal Farm Loan Act" and amendments thereto, insurance companies, and credit unions shall not be considered financial institutions or dealers in intangibles within the meaning of such sections.

(B)

(1) "Dealer in intangibles" includes every person who keeps an office or other place of business in this state and engages at such office or other place in a business that consists primarily of lending money, or discounting, buying, or selling bills of exchange, drafts, acceptances, notes, mortgages, or other evidences of indebtedness, or of buying or selling bonds, stocks, or other investment securities, whether on the person's own account with a view to profit, or as agent or broker for others, with a view to profit or personal earnings. Dealer in intangibles excludes institutions used exclusively for charitable purposes, insurance companies, and financial institutions. The investment of funds as personal accumulations or as business reserves or working capital does not constitute engaging in a business within the meaning of this division; but a person who, having engaged in a business that consists primarily of lending money, or discounting, buying, or selling bills of exchange, drafts, acceptances, notes, mortgages, or other evidences of indebtedness on the person's own account, remains in business primarily for the purpose of realizing upon the assets of the business is deemed a dealer in intangibles, though not presently engaged in a business that consists primarily of lending money or discounting or buying such securities.

(2) The tax commissioner shall adopt a rule defining "primarily" as that term is used in division (B)(1) of this section.

(C) "Insurance company" includes every corporation, association, and society engaged in the business of insurance of any character, or engaged in the business of entering into contracts substantially amounting to insurance of any character, or of indemnifying or guaranteeing against loss or damage, or acting as surety on bonds or undertakings. "Insurance company" also includes any health insuring corporation as defined in section 1751.01 of the Revised Code.

(D) "Domestic insurance company" includes every insurance company organized and existing under the laws of this state, and every unincorporated association and society formed under the laws of this state for the purpose of engaging in said business, except a company, association, or society that is an insurance holding company affiliate controlled by a nonresident affiliate and has risks in this state formerly written by its foreign affiliates in a total amount exceeding the risks outstanding on the taxpayer's latest annual report that arise from business initially written by it in this state; and excludes every foreign insurance company. As used in this division, terms defined in section 3901.32 of the Revised Code have the same meanings given to them in that section.

(E) "Foreign insurance company" includes every insurance company organized or existing under the laws of any other state, territory, country, or the United States and every insurance holding company affiliate excepted under division (D) of this section.

(F) "Credit union" means a nonprofit cooperative financial institution organized or chartered under the laws of this state, of another state, or of the United States.

Effective Date: 06-30-1997; 09-29-2005; 04-14-2006



Section 5725.02 - Annual report.

For report years prior to 2014, the cashier or other principal accounting officer of each bank, the secretary or other principal accounting officer of each other incorporated financial institution, and the manager or owner of each unincorporated financial institution shall return to the department of taxation between the first and second Mondays of March, annually, a report exhibiting in detail, and under appropriate heads, the resources and liabilities of such institution at the close of business on the thirty-first day of December next preceding.

The report of each financial institution shall also show the aggregate balances of the taxable deposits of its depositors in each county in which the institution maintained an office for the receipt of deposits, at the end of business on the day fixed by the tax commissioner pursuant to section 5725.05 of the Revised Code. The report shall show also the names and addresses of all depositors whose deposits were wholly withdrawn from such institution between the day so fixed and the date on which notice of the fixing was received by such institution, or if no such notice was received, then between the day fixed and the first day of January next following, and the amount of taxable deposits of each such depositor on the day fixed.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-27-1983



Section 5725.03 - Return of deposits by financial institutions.

The deposits required to be returned by financial institutions pursuant to sections 5725.01 to 5725.26, inclusive, of the Revised Code, include all deposits as defined by section 5701.05 of the Revised Code to the extent that such deposits are made taxable by section 5709.02 of the Revised Code, except:

(A) Deposits belonging to the federal government or any instrumentality thereof;

(B) Deposits to the extent of advances or advance payments made under any contract entered into by the federal government or any instrumentality thereof for the production of materials or supplies, or the furnishing of services pursuant to authority of any act to further the war effort;

(C) Deposits belonging to the state or any county, municipal corporation, school district, township, or other subdivision thereof, or to any other financial institution, dealer in intangibles, domestic insurance company, or institution used exclusively for charitable purposes, or proceeds of loans which have been credited to the borrower but not disbursed, or advances by borrowers for the subsequent payment of specific obligations. If any deposit of any class required to be returned consists in whole or in part of an amount representing uncollected checks and other uncollected items credited thereto, one half of the amount so represented shall be considered as withdrawable and shall be included in arriving at the aggregate balance of taxable deposits required to be returned, whether or not the depositor is in fact permitted to make withdrawals against the amount so represented and credited.

Effective Date: 10-01-1953



Section 5725.04 - [Repealed].

Effective Date: 01-01-1983



Section 5725.05 - Duty of tax commissioner to fix listing day for deposits - notice.

On or before the third day of December, annually, the tax commissioner shall fix the day as of which the taxable deposits in financial institutions shall be listed and assessed. The day fixed shall be between the first and the thirtieth day of November, and the action of the commissioner shall be taken not more than three days after the day fixed. Notice of such action by the commissioner shall be immediately given to each financial institution and to the county auditor of each county by certified mail, and the date fixed shall be printed or stamped on the forms of return to be made by all financial institutions. The commissioner shall also give immediate notice, by collect telegram, to those financial institutions or persons that have filed a request for this service with the commissioner. The dates fixed by this section for the action of the commissioner are directory, and if through inadvertence or mistake such action is not taken at the time prescribed, or the notice required to be given to a financial institution or a county auditor is not duly given, the remaining requirements of sections 5725.01 to 5725.26 of the Revised Code, and the validity of any assessment made hereunder shall not be affected.

Effective Date: 09-27-1983



Section 5725.06 - [Repealed].

Effective Date: 07-01-1985



Section 5725.07 - Assessments by tax commissioner.

Upon receiving the report required from a financial institution by section 5725.02 of the Revised Code, the tax commissioner shall ascertain and assess the amount of taxable deposits of such institution in each county in which the institution maintained an office for the receipt of deposits. Such amounts shall be assessed in the name of such financial institution except that the amounts of the taxable deposits wholly withdrawn from each such institution within the times mentioned in section 5725.02 of the Revised Code, and separately set forth in such report, shall be subtracted from the amount of taxable deposits so assessed, and separately assessed in the names of such respective depositors.

Effective Date: 01-01-1983



Section 5725.08 - Certificate of assessment of financial institutions - certificate of abatement.

On or before the first Monday of June, annually, the tax commissioner shall certify to the treasurer of state the assessment of each financial institution located in the state, showing separately the county in which the institution's principal office is located and the amount of taxable deposits of branches in each county other than that in which the principal office is located, and the commissioner shall certify to each county auditor the assessment of each taxable deposit separately assessed in the name of a depositor residing in his county. The treasurer of state shall place the amounts so certified on the intangible property tax list in his office. The county auditor shall place the amounts so certified on the classified tax list and duplicate of his county in the names of the depositors represented by such certificates.

Any certificate of abatement issued pursuant to section 5703.05 of the Revised Code for the overpayment of the deposits tax may be tendered by the payee or transferee thereof to the treasurer of state as payment for any taxes allocable to the county in which the claim for overpayment arose.

Effective Date: 07-01-1985



Section 5725.09 - Tax commissioner to make report if financial institution fails to do so.

If a financial institution fails to make and furnish to the tax commissioner the report required by section 5725.02 of the Revised Code, within the time fixed by said section, the commissioner shall examine the books of the financial institution, and any officer or agent thereof under oath, and such other persons as he deems proper, and make such report. The board of tax appeals and the court of common pleas of the county shall exercise like powers in aid of the commissioner in the performance of his duties under this section, as authorized by law as to any other law which the commissioner is required to administer. The report made out by the commissioner shall stand as the report required to be made by the officer, manager, or owner of the financial institution.

Effective Date: 10-01-1953



Section 5725.10 - Powers and duties of tax commissioner.

The tax commissioner shall prescribe the forms of returns to be made by financial institutions and dealers in intangibles, consistently with this chapter, and may adopt rules, not inconsistent with this chapter, governing the making of returns, and may upon verified application of any such institution or dealer, and for good cause shown, extend the time, not to exceed thirty days, within which the return shall be made. The enumeration in this chapter of facts required to be stated in any return are not exclusive, and the commissioner may require any other statement or propound any question in the forms of returns prescribed by him that is relevant and material for the purpose of enabling the commissioner to make any assessment which he is required by this chapter to make or to assess the taxable property of any other taxpayer, pursuant to Title LVII [57] of the Revised Code, or to administer any laws of this state relating to taxation. Each question propounded shall be answered specifically, and no return shall be accepted until full disclosure has been made as required by the prescribed blank form. This chapter is a law which the commissioner is required to administer within the meaning of sections 5703.17 to 5703.37, 5703.39, 5703.41, and 5703.45 of the Revised Code. Neither the returns mentioned in this section nor any documents required to be filed with those returns shall be open to public inspection.

Effective Date: 07-01-1987



Section 5725.11 - [Repealed].

Effective Date: 01-01-1983



Section 5725.12 - Failure to make return - false statement - forfeiture.

An officer, manager, or owner of a financial institution who fails to make out and furnish to the tax commissioner the return required by section 5725.02 of the Revised Code, or willfully makes a false statement in such return shall forfeit not more than one hundred dollars, together with the costs and other expenses incurred by the commissioner in obtaining such statement.

Effective Date: 10-01-1953



Section 5725.13 - Taxable property of dealers in intangibles.

The following property shall be listed and assessed at its fair value and taxed only in the manner prescribed in sections 5725.01 to 5725.26, inclusive, of the Revised Code:

(A) The shares of the stockholders in an incorporated dealer in intangibles having an actual place of business in this state, to the extent represented by capital employed in this state;

(B) The shares of the stockholders, partners, or members of an unincorporated dealer in intangibles having an actual place of business in this state, the capital stock of which is divided into shares held by the owners, to the extent represented by capital employed in this state;

(C) The property representing capital employed in this state by an unincorporated dealer in intangibles whose capital stock is not divided into shares, having an actual place of business in this state.

Effective Date: 10-01-1953



Section 5725.14 - Annual return of resources by dealer in intangibles - gross receipts - consolidated returns.

(A) As used in this section and section 5725.15 of the Revised Code:

(1) "Billing address" of a customer means one of the following:

(a) The customer's address as set forth in any notice, statement, bill, or similar acknowledgment shall be presumed to be the address where the customer is located with respect to the transaction for which the dealer issued the notice, statement, bill, or acknowledgment.

(b) If the dealer issues any notice, statement, bill, or similar acknowledgment electronically to an address other than a street address or post office box address or if the dealer does not issue such a notice, statement, bill, or acknowledgment, the customer's street address as set forth in the records of the dealer at the time of the transaction shall be presumed to be the address where the customer is located.

(2) "Commissions" includes but is not limited to brokerage commissions, asset management fees, and similar fees charged in the regular course of business to a customer for the maintenance and management of the customer's account.

(3) "Gross receipts" means one of the following:

(a) In the case of a dealer in intangibles principally engaged in the business of lending money or discounting loans, the aggregate amount of loans effected or discounted;

(b) In the case of a dealer in intangibles principally engaged in the business of selling or buying stocks, bonds, or other similar securities either on the dealer's own account or as agent for another, the aggregate amount of all commissions charged.

(B) Each dealer in intangibles shall return to the tax commissioner between the first and second Mondays of March, annually for return years prior to 2014, a report exhibiting in detail, and under appropriate heads, the dealer's resources and liabilities at the close of business on the thirty-first day of December next preceding, together with remittance made payable to the treasurer of state of the tax levied under division (D) of section 5707.03 of the Revised Code. In the case of an unincorporated dealer in intangibles, such report shall also exhibit the amount or value as of the date of conversion of all property within the year preceding the date of listing, and on or after the first day of November converted into bonds or other securities not taxed to the extent such nontaxable bonds or securities may be shown in the dealer's resources on such date, without deduction for indebtedness created in the purchase of such nontaxable bonds or securities.

If a dealer in intangibles maintains separate business offices, whether within this state only or within and without this state, the report shall also show the gross receipts from business done at each such office during the year ending on the thirty-first day of December next preceding.

For the purposes of this section and section 5725.15 of the Revised Code, business is considered done at an office when it originates at such office, but the receipts from business originating at one office and consummated at another office shall be divided equitably between such offices.

(C) For the purposes of this section and section 5725.15 of the Revised Code, in the case of a dealer in intangibles principally engaged in the business of selling or buying stocks, bonds, or other similar securities either on the dealer's own account or as agent for another, the dealer's capital, surplus, and undivided profits employed in this state shall bear the same ratio to the dealer's total capital, surplus, and undivided profits employed everywhere as the amount described in division (C)(1) of this section bears to the amount described in division (C)(2) of this section:

(1) The sum of the commissions earned during the year covered by the return from transactions with respect to brokerage accounts owned by customers having billing addresses in this state;

(2) The sum of the commissions earned during that year from transactions with respect to brokerage accounts owned by all of the dealer's customers.

(D) An incorporated dealer in intangibles which owns or controls fifty-one per cent or more of the common stock of another incorporated dealer in intangibles may, under uniform regulations prescribed by the tax commissioner, make a consolidated return for the purpose of sections 5725.01 to 5725.26 of the Revised Code. In such case the parent corporation making such return is not required to include in its resources any of the stocks, securities, or other obligations of its subsidiary dealers, nor permitted to include in its liabilities any of its own securities or other obligations belonging to its subsidiaries.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-14-2002



Section 5725.15 - Assessment for shares and capital of dealer in intangibles.

The report required by section 5725.14 of the Revised Code shall include as taxable property all the shares of the dealer in intangibles, the capital stock of which is divided into shares, representing capital employed in this state, and the value of the property representing the capital, not divided into shares, employed in this state by such dealer in intangibles, according to the aggregate fair value of the capital, surplus, and undivided profits as shown in such report, including in the case of an unincorporated dealer, the value of property converted into nontaxable bonds or securities within the preceding year, without deduction for indebtedness created in the purchase of such nontaxable bonds or securities.

The filing by a dealer of the report required by section 5725.14 of the Revised Code shall be the preliminary assessment of the shares and property listed therein.

If a dealer has separate offices, whether within this state only or within and without this state, the dealer shall list the amount of capital employed in each office in this state, which shall bear the same ratio to the entire capital of such dealer, wherever employed, as the gross receipts of such office bears to the entire gross receipts of such dealer, wherever arising.

The aggregate book value of the capital, surplus, and undivided profits of a dealer in intangibles as shown in such report shall be taken as the fair value thereof for the purpose of the assessment required by this section, unless the commissioner finds that such book value is greater or less than the then fair value of said capital, surplus, and undivided profits. Claim for any deduction from book value of capital, surplus, and undivided profits must be made in writing by the dealer in intangibles at the time of making the dealer's return.

Whenever the commissioner assesses the fair value of the capital, surplus, and undivided profits of a dealer in intangibles at an amount in excess of the value thereof as listed in the dealer's report, or assesses the shares or property of a dealer that fails to file a return, the commissioner shall give notice and proceed as provided in section 5711.31 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 10-01-1953



Section 5725.151 - Refundable tax credit for owner of RC 149.311 certificate.

(A) As used in this section, "certificate owner" has the same meaning as in section 149.311 of the Revised Code.

(B) There is allowed a credit against the tax imposed by section 5707.03 and assessed under section 5725.15 of the Revised Code for a dealer in intangibles subject to that tax that is a certificate owner of a rehabilitation tax credit certificate issued under section 149.311 of the Revised Code. The credit shall equal twenty-five per cent of the dollar amount indicated on the certificate, but the amount of the credit allowed for any dealer for any year shall not exceed five million dollars. The credit shall be claimed in the calendar year specified in the certificate. If the credit exceeds the amount of tax otherwise due in that year, the excess shall be refunded to the dealer but, if any amount of the credit is refunded, the sum of the amount refunded and the amount applied to reduce the tax otherwise due in that year shall not exceed three million dollars. The dealer may carry forward any balance of the credit in excess of the amount claimed in that year for not more than five ensuing years, and shall deduct any amount claimed in any such year from the amount claimed in an ensuing year.

(C) A dealer in intangibles claiming a credit under this section shall retain the rehabilitation tax credit certificate for four years following the end of the year in which the credit was claimed, and shall make the certificate available for inspection by the tax commissioner upon the request of the tax commissioner during that period.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 04-04-2007; 2008 HB554 06-12-2008



Section 5725.16 - Certificate of assessment of dealers in intangibles; collection of taxes.

On or before the first Monday of May, annually for return years prior to 2014, the tax commissioner shall certify to the treasurer of state the assessment of the shares or property representing capital, or apportionment of either, of each dealer in intangibles doing business in the state, showing separately the amount representing capital employed in each county.

The treasurer of state shall place the amounts certified on the intangible property tax list in the treasurer of state's office in the names of the dealers represented by those certificates.

The commissioner shall collect, on behalf of the treasurer, the taxes due on the assessments certified pursuant to this section, together with any applicable penalties or interest, in the manner prescribed by section 5725.22 of the Revised Code. The commissioner shall immediately forward to the treasurer any payments received under this section or section 5719.13 of the Revised Code. The treasurer shall credit all such payments against the appropriate amounts on the intangible property tax list in the treasurer's office.

A dealer in intangibles may claim a refund of any overpayment of the tax levied under division (D) of section 5707.03 of the Revised Code by filing an application for final assessment in accordance with section 5711.26 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1987



Section 5725.17 - Failure of dealer in intangibles to make report or pay tax.

(A) In addition to any other penalty imposed by this chapter or Chapter 5703. of the Revised Code, the following penalties shall apply:

(1) If a dealer in intangibles fails to make and furnish to the tax commissioner the report required by section 5725.14 of the Revised Code, within the time fixed by that section, a penalty shall be imposed equal to the greater of fifty dollars per month or fraction of a month, not to exceed five hundred dollars, or five per cent per month or fraction of a month, not to exceed fifty per cent, of the tax required to be shown on the report, for each month or fraction of a month elapsing between the due date, including extensions of the due date, and the date on which the report is filed.

(2) If a dealer in intangibles fails to pay any amounts of the tax levied by division (D) of section 5707.03 of the Revised Code by the dates prescribed for payment, a penalty shall be imposed equal to the greater of the penalty due under division (F) of section 5725.22 of the Revised Code, for which this penalty shall be a substitute, or two times the interest charged under section 5725.221 of the Revised Code for the delinquent payment.

(3) If a dealer in intangibles submits a report required by section 5725.14 of the Revised Code that is marked, defaced, or otherwise designed by the dealer to be a frivolous protest or an attempt to delay or impede the administration of the tax levied by division (D) of section 5707.03 of the Revised Code, a penalty shall be imposed equal to the greater of one hundred dollars or twenty-five per cent of the tax required to be shown on the report.

(4) If a dealer in intangibles makes a fraudulent attempt to evade the reporting or payment of the tax levied by division (D) of section 5707.03 of the Revised Code, a penalty shall be imposed equal to the greater of one thousand dollars or one hundred per cent of the tax required to be shown on the report required by section 5725.14 of the Revised Code.

(5) If any person makes a false or fraudulent claim for abatement or refund of the tax levied by division (D) of section 5707.03 of the Revised Code, a penalty shall be imposed equal to the greater of one thousand dollars or one hundred per cent of the claim. The penalty imposed by this division, any abatement or refund on the claim, and interest on any refund from the date of the refund, may be assessed under section 5725.15 of the Revised Code or added by the tax commissioner as tax, penalty, and interest due from the tax levied by division (D) of section 5707.03 of the Revised Code, without regard to whether the person making the claim is otherwise subject to the tax, and without regard to any time limitation for assessment.

(B) Each penalty imposed under division (A) of this section shall be in addition to any other penalty imposed under that division. All or part of any penalty imposed under division (A) of this section may be abated by the commissioner .

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1987



Section 5725.18 - Annual franchise tax on the privilege of being an insurance company.

(A) An annual franchise tax on the privilege of being an insurance company is hereby levied on each domestic insurance company. In the month of May, annually, the treasurer of state shall charge for collection from each domestic insurance company a franchise tax in the amount computed in accordance with the following, as applicable:

(1) With respect to a domestic insurance company that is a health insuring corporation, one per cent of all premium rate payments received, exclusive of payments received under the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and exclusive of payments received pursuant to the medical assistance program established under Chapter 5111. of the Revised Code for the period ending September 30, 2009, as reflected in its annual report for the preceding calendar year;

(2) With respect to a domestic insurance company that is not a health insuring corporation, one and four-tenths per cent of the gross amount of premiums received from policies covering risks within this state, exclusive of premiums received under the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and exclusive of payments received pursuant to the medical assistance program established under Chapter 5111. of the Revised Code for the period ending September 30, 2009, as reflected in its annual statement for the preceding calendar year, and, if the company operates a health insuring corporation as a line of business, one per cent of all premium rate payments received from that line of business, exclusive of payments received under the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and exclusive of payments received pursuant to the medical assistance program established under Chapter 5111. of the Revised Code for the period ending September 30, 2009, as reflected in its annual statement for the preceding calendar year.

Domestic insurance companies, including health insuring corporations, receiving payments pursuant to the medical assistance program established under Chapter 5111. of the Revised Code during the period beginning October 1, 2009, and ending December 31, 2009, shall file with the 2009 annual statement to the superintendent a schedule that reflects those payments received pursuant to the medical assistance program for that period. The payments reflected in the schedule, plus all other taxable premiums, are subject to the annual franchise tax due to be paid in 2010.

(B) The gross amount of premium rate payments or premiums used to compute the applicable tax in accordance with division (A) of this section is subject to the deductions prescribed by section 5729.03 of the Revised Code for foreign insurance companies. The objects of such tax are those declared in section 5725.24 of the Revised Code, to which only such tax shall be applied.

(C) In no case shall such tax be less than two hundred fifty dollars.

Amended by 128th General AssemblyFile No.18,HB 300, §1, eff. 5/26/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-22-1999

Related Legislative Provision: See 128th General AssemblyFile No.18,HB 300, §3



Section 5725.181 - [Repealed].

Effective Date: 01-01-2003



Section 5725.19 - Issuance of tax credits by Ohio venture capital authority.

Upon the issuance of a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code, a refundable credit may be claimed against the tax imposed on a domestic insurance company under section 5725.18 of the Revised Code. The credit shall be claimed in the calendar year specified in the certificate issued by the authority.

Effective Date: 09-26-2003; 06-30-2005; 06-05-2006



Section 5725.20 - Certification to treasurer of state by superintendent of insurance.

On or before the first Monday of May in each year, the superintendent of insurance shall certify to the treasurer of state the amount of the capital and surplus of each domestic insurance company having capital divided into shares and the surplus of each domestic insurance company not having capital divided into shares, or the amount equal to eight and one-third times the gross amount of premiums received by any such domestic insurance company from policies covering risks within this state during the preceding calendar year after making the deductions prescribed by section 5729.03 of the Revised Code for foreign insurance companies, as reported in the annual statement of the company and approved by the superintendent.

Effective Date: 07-01-1985



Section 5725.21 - Report of valuation of certificates filed annually by fraternal benefit society - determination of assets and liabilities.

A fraternal benefit society organized and existing under the laws of this state that issues insurance certificates, but is exempt from Chapter 3921. of the Revised Code, shall for the purpose of sections 5725.01 to 5725.26 of the Revised Code, file annually with the superintendent of insurance a report of valuation of its certificates, in the form required by the superintendent of fraternal benefit societies subject to the requirements of Chapter 3921. of the Revised Code, and the superintendent shall determine the admitted and nonadmitted assets and liabilities of the fraternal benefit society on the same basis on which the admitted and nonadmitted assets and liabilities of other fraternal benefit societies are determined.

Sections 5725.18 to 5725.21 and section 5725.25 of the Revised Code do not apply to any other domestic insurance company that is not required by law, or by election made pursuant to law, to file annual reports with the superintendent nor to associations or corporations organized not for profit that admit to membership only employees of a person, firm, or corporation or employees of a group of employers engaged in the same or similar lines of business, who seek to provide indemnity among their members for loss from, or to provide a benefit in the event of, accident, sickness, or death of any of their number, whether by means of the exchange of private contracts between themselves or by the exchange of contracts between themselves and a corporation or association created for their protection and not for profit.

Effective Date: 01-01-1997



Section 5725.22 - Treasurer of state to maintain intangible property tax lists - collection of taxes - refunds - penalties.

(A) The treasurer of state shall maintain an intangible property tax list of taxes levied by section 5707.03 of the Revised Code and certified by the tax commissioner pursuant to sections 5711.13, 5725.08, 5725.16, and 5727.15 of the Revised Code, and a separate list of taxes levied by section 5725.18 of the Revised Code and certified by the superintendent of insurance pursuant to section 5725.20 of the Revised Code.

(B)

(1) With respect to taxes levied under section 5725.18 of the Revised Code, the treasurer of state, upon receipt of an assessment, shall compute the taxes at the rates prescribed by law and enter the taxes on the proper tax list. The treasurer shall collect, and the taxpayer shall pay, all such taxes and any interest applicable thereto. Payments may be made by mail, in person, or by any other means authorized by the treasurer . The treasurer shall render a daily itemized statement to the superintendent of insurance of the amount of taxes collected and the name of the domestic insurance company from whom collected. The treasurer of state may adopt rules concerning the methods and timeliness of payments under this division.

(2) With respect to taxes levied under section 5707.03 of the Revised Code, any assessment certified to the treasurer of state shall reflect the taxes computed at the rates prescribed by law. Upon receipt of such an assessment, the treasurer shall enter the taxes on the proper tax list. The tax commissioner shall collect, and the taxpayer shall pay, all such taxes and any interest applicable thereto. Payments may be made by mail, in person, or by any other means authorized by the commissioner. The commissioner shall immediately forward to the treasurer any payments received under this division, together with any information necessary for the treasurer to properly credit such payments. The commissioner may adopt rules concerning the method and timeliness of payments under this division.

(C) Each tax bill issued pursuant to this section shall separately reflect the taxes due, interest, if any, due date, and any other information considered necessary. The last day on which payment may be made without penalty shall be at least twenty but not more than thirty days from the date of mailing the tax bill. The treasurer of state or tax commissioner, as appropriate, shall mail the tax bill, and the mailing thereof shall be prima-facie evidence of receipt thereof by the taxpayer.

The treasurer or commissioner, as appropriate, shall refund taxes as provided in this section, but no refund shall be made to a taxpayer having a delinquent claim certified pursuant to this section that remains unpaid. The treasurer or commissioner may consult the attorney general regarding such claims. Refunds shall be paid from the tax refund fund created by section 5703.052 of the Revised Code.

(D)

(1) Within twenty days after receipt of any preliminary assessment of taxes levied under section 5725.18 of the Revised Code, the treasurer of state shall issue a tax bill, but if such preliminary assessment reflects a late filed tax return, the treasurer of state shall add interest as provided in division (A) of section 5725.221 of the Revised Code and issue a tax bill.

(2) Within twenty days after receipt of any amended or final assessment of taxes levied under section 5725.18 of the Revised Code, the treasurer of state shall ascertain the difference between the total taxes computed on such assessment and the total taxes computed on the most recent assessment certified for the same tax year. If the difference is a deficiency, the treasurer of state shall add interest as provided in division (B)(1) of section 5725.221 of the Revised Code and issue a tax bill. If the difference is an excess, the treasurer of state shall add interest as provided in division (B)(2) of section 5725.221 of the Revised Code and certify the name of the taxpayer and the amount to be refunded to the director of budget and management for payment to the taxpayer. If the taxpayer has a deficiency for one tax year and an excess for another tax year, or any combination thereof for more than two tax years, the treasurer of state may determine the net result after adding interest, if applicable, and, depending on such result, proceed to mail a tax bill or certify a refund.

(E)

(1) Except as provided in division (E)(2) of this section, within twenty days after certifying to the treasurer of state an amended or final assessment, or a preliminary assessment of a dealer in intangibles that has failed to file a report or disclose taxable property, the tax commissioner shall ascertain the difference between the total taxes computed on such assessment and the total taxes computed on the most recent assessment certified for the same tax year, if any. If the difference is a deficiency, the commissioner shall add interest as provided in division (B)(1) of section 5725.221 of the Revised Code and issue a tax bill. If the difference is an excess, the commissioner shall add interest as provided in division (B)(2) of section 5725.221 of the Revised Code and certify the name of the taxpayer and the amount to be refunded to the director of budget and management for payment to the taxpayer. If the taxpayer has a deficiency for one tax year and excess for another tax year, or any combination thereof for more than two tax years, the commissioner may determine the net result after adding interest, if applicable, and, depending on such result, proceed to mail a tax bill or certify a refund.

(2) The tax commissioner may issue a tax bill for any deficiency resulting from an assessment at the time the commissioner issues the assessment.

(F) If a taxpayer fails to pay all taxes and interest, if any, on or before the due date shown on the tax bill but makes payment within ten calendar days of such date, the treasurer of state or tax commissioner, as appropriate, shall add a penalty equal to five per cent of the taxes due. If payment is not made within ten days of such date, the treasurer or commissioner shall add a penalty equal to ten per cent of the taxes due. The treasurer or commissioner shall prepare a delinquent claim for each tax bill on which penalties were added and certify such claims to the attorney general for collection. The attorney general shall transmit a copy of each claim certified by the treasurer to the superintendent of insurance . For each claim certified by the treasurer or commissioner, the attorney general shall proceed to collect the delinquent taxes, penalties, and interest thereon in the manner prescribed by law.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1985



Section 5725.221 - Interest charged for late filing.

For the purposes of this section, interest shall be computed at a rate per calendar month, rounded to the nearest one-hundredth of one per cent, equal to one-twelfth of the rate per annum prescribed by section 5703.47 of the Revised Code for the calendar year that includes the month for which the interest accrues.

(A) When taxes levied by section 3737.71, 5707.03, or 5725.18 of the Revised Code are assessed as the result of a tax return being filed late, the treasurer of state or tax commissioner, as appropriate, shall add interest to the taxes due. The interest shall accrue from the first day of the month following the last day on which such taxes were required to be paid, had the assessment been certified by the date prescribed, to the last day of the month preceding the date on which the assessment was certified, and shall be computed on the taxes due.

(B) If an assessment has been certified pursuant to section 5711.13, 5725.08, 5725.16, 5725.20, or 5725.222 of the Revised Code and an amended or final assessment is certified for the same taxpayer and the same tax year, the treasurer of state or tax commissioner, as appropriate, shall add interest to the deficiency or excess. The interest shall be computed on the excess or deficiency, and shall be accrued in the following manner:

(1) On a deficiency, interest shall accrue from the first day of the month following the last day on which the previous assessment was required to be paid, to the last day of the month preceding the date on which the amended or final assessment is certified;

(2) On an excess, interest shall be allowed from the first day of the month following the date of payment of the previous assessment, to the last day of the month preceding the date on which the amended or final assessment is certified.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-01-1985; 03-30-2006



Section 5725.222 - Application for tax refund by domestic insurance company.

(A) An application to refund to a domestic insurance company any taxes imposed by section 3737.71 of the Revised Code or this chapter that are overpaid, paid illegally or erroneously, or paid on any illegal, erroneous, or excessive assessment, with interest thereon as provided by section 5725.221 of the Revised Code, shall be filed with the superintendent of insurance, on the form prescribed by the superintendent, within three years after the date of the illegal, erroneous, or excessive payment of the tax. No refund shall be allowed unless an application has been filed in accordance with this section. The time limit imposed under this division may be extended if both the domestic insurance company and the superintendent of insurance agree in writing to the extension.

(B) Except as otherwise provided in this division, the superintendent may make an assessment against a domestic insurance company for any deficiency for the period for which a report, tax return, or tax payment is due for any taxes imposed by section 3737.71 of the Revised Code or this chapter, based on any information in the superintendent's possession. No assessment shall be made against a domestic insurance company more than three years after the later of the final date the report, tax return, or tax payment subject to the assessment was required to be filed or paid, or the date the report or tax return was filed, provided that there shall be no bar if the domestic insurance company failed to file the required report or tax return or if the deficiency results from fraud or any felonious act. The time limit may be extended if both the domestic insurance company and the superintendent agree in writing to the extension. For the purposes of this division, an assessment is made on the date the notification of the assessment is sent by the department of insurance or the date of an invoice for the assessment from the treasurer of state, whichever is earlier.

Effective Date: 03-30-2006



Section 5725.23 - Action to recover delinquent taxes.

Taxes, interest, and penalties may be recovered from a delinquent domestic insurance company or person in an action brought in the name of the state in the court of common pleas of Franklin county or any county in which such company or person has an office or place of business, and such court shall have jurisdiction of such action regardless of the amount involved. The attorney general, on request of the superintendent of insurance or tax commissioner, shall institute such action in the court of common pleas of Franklin county or any other county the superintendent or commissioner directs. In any such action, it shall be sufficient to allege that the tax, interest, and penalty sought to be recovered stand charged on the tax list of domestic insurance company franchise taxes or intangible property taxes in the office of the treasurer of state and have been unpaid for a period of forty-five days after having been placed thereon. Sums recovered in any such action shall be paid into the state treasury and distributed as provided in section 5725.24 of the Revised Code.

Effective Date: 07-01-1985



Section 5725.24 - Distribution of taxes collected.

(A) The taxes levied by section 5725.18 of the Revised Code and collected pursuant to this chapter shall be paid into the state treasury to the credit of the general revenue fund.

(B) The taxes levied by section 5707.03 of the Revised Code on the value of shares in and capital employed by all dealers in intangibles shall be paid into the state treasury to the credit of the general revenue fund

.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Effective Date: 12-13-2001; 04-04-2007; 2007 HB119 01-01-2008



Section 5725.25 - Tax on real estate of domestic insurance company.

(A) The real estate of a domestic insurance company shall be taxed in the place where it is located, the same as the real estate of other persons is taxed, but the tax provided for by sections 5725.01 to 5725.26 of the Revised Code, shall be in lieu of all other taxes on the other property and assets of such domestic insurance company, except as provided in division (B) of this section, and of all other taxes, charges, and excises on such domestic insurance companies, and all other taxes on the stockholders, members, or policyholders of such company by reason of their stock or other interest in such insurance company, except as to annuities or the right to receive the proceeds of a policy payable after its maturity in installments, or left with the company at interest. Sections 5725.01 to 5725.26 of the Revised Code do not assess any tax on any foreign insurance company or affect any tax on a foreign insurance company under any laws of this state.

(B) Tangible personal property taxable under Chapter 5711. of the Revised Code shall be subject to taxation if it is owned by a domestic insurance company and leased or held for the purpose of leasing to a person other than an insurance company for use in business.

(C) For reports required to be filed under section 5725.14 of the Revised Code in 2003 and thereafter, nothing in this section shall be construed to exempt the property of any dealer in intangibles under section 5725.13 of the Revised Code from the tax imposed under section 5707.03 of the Revised Code.

Effective Date: 12-13-2001



Section 5725.26 - Tax on real estate of financial institutions and dealers in intangibles.

The real estate of a financial institution or dealer in intangibles shall be taxed in the place where it is located, the same as the real estate of persons is taxed, but the taxes provided for in Chapters 5725. , 5726., 5733., and 5751. of the Revised Code shall be in lieu of all other taxes on the other property and assets of such institution or dealer, except personal property taxable under Chapter 5711. of the Revised Code and leased, or held for the purpose of leasing, to others if the owner or lessor of the property acquired it for the sole purpose of leasing it to others.

For reports required to be filed under section 5725.14 of the Revised Code in 2003 and thereafter, nothing in this section shall be construed to exempt the property of any dealer in intangibles under section 5725.13 of the Revised Code from the tax imposed under section 5707.03 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 12-13-2001



Section 5725.31 - Eligible employee training costs tax credit.

(A) As used in this section:

(1) "Eligible employee" and "eligible training costs" have the same meanings as in section 5733.42 of the Revised Code.

(2) "Tax assessed under this chapter" means, in the case of a dealer in intangibles, the tax assessed under sections 5725.13 to 5725.17 of the Revised Code and, in the case of a domestic insurance company, the taxes assessed under sections 5725.18 to 5725.26 of the Revised Code.

(3) "Taxpayer" means a dealer in intangibles or a domestic insurance company subject to a tax assessed under this chapter.

(4) "Credit period" means, in the case of a dealer in intangibles, the calendar year ending on the thirty-first day of December next preceding the day the report is required to be returned under section 5725.14 of the Revised Code and, in the case of a domestic insurance company, the calendar year ending on the thirty-first day of December next preceding the day the annual statement is required to be returned under section 5725.18 or 5725.181 of the Revised Code.

(B) There is hereby allowed a nonrefundable credit against the tax imposed under this chapter for a taxpayer for which a tax credit certificate is issued under section 5733.42 of the Revised Code. The credit may be claimed for credit periods beginning on or after January 1, 2003, and ending on or before December 31, 2007. The amount of the credit for the credit period beginning on January 1, 2003, shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 1998, 1999, and 2000, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer. The amount of the credit for the credit period beginning on January 1, 2004, shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2002, 2003, and 2004, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer. The amount of the credit for the credit period beginning on January 1, 2005, shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2003, 2004, and 2005, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer. The amount of the credit for the credit period beginning on January 1, 2006, shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2004, 2005, and 2006, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer. The amount of the credit for the credit period beginning on January 1, 2007, shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2005, 2006, and 2007, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer.

The credit claimed by a taxpayer each credit period shall not exceed one hundred thousand dollars.

A taxpayer shall apply to the director of job and family services for a tax credit certificate in the manner prescribed by division (C) of section 5733.42 of the Revised Code. Divisions (C) to (H) of that section govern the tax credit allowed by this section, except that "credit period" shall be substituted for "tax year with respect to a calendar year" wherever that phrase appears in those divisions and that a taxpayer under this section shall be considered a taxpayer for the purposes of that section.

A taxpayer may carry forward the credit allowed under this section to the extent that the credit exceeds the taxpayer's tax due for the credit period. The taxpayer may carry the excess credit forward for three credit periods following the credit period for which the credit is first claimed under this section. The credit allowed by this section is in addition to any credit allowed under section 5729.031 of the Revised Code.

Effective Date: 06-06-2001; 11-22-2005; 2006 HB699 03-29-2007



Section 5725.32 - Refundable credit against tax on domestic insurance company.

Upon the issuance of a tax credit certificate by the director of development, a refundable credit granted by the tax credit authority under section 122.17 of the Revised Code may be claimed against the tax imposed by section 5725.18 of the Revised Code. The credit shall be claimed in the calendar year specified in the certificate issued by the director of development.

Effective Date: 06-30-2005



Section 5725.33 - New markets tax credit.

(A) Except as otherwise provided in this section, terms used in this section have the same meaning as section 45D of the Internal Revenue Code, any related proposed, temporary or final regulations promulgated under the Internal Revenue Code, any rules or guidance of the internal revenue service or the United States department of the treasury, and any related rules or guidance issued by the community development financial institutions fund of the United States department of the treasury, as such law, regulations, rules, and guidance exist on October 16, 2009.

As used in this section:

(1) "Adjusted purchase price" means the amount paid for qualified equity investments multiplied by the qualified low-income community investments made by the issuer in projects located in this state as a percentage of the total amount of qualified low-income community investments made by the issuer in projects located in all states on the credit allowance date during the applicable tax year, subject to divisions (B)(1) and (2) of this section.

(2) "Applicable percentage" means zero per cent for each of the first two credit allowance dates, seven per cent for the third credit allowance date, and eight per cent for the four following credit allowance dates.

(3) "Credit allowance date" means the date, on or after January 1, 2010, a qualified equity investment is made and each of the six anniversary dates thereafter. For qualified equity investments made after October 16, 2009, but before January 1, 2010, the initial credit allowance date is January 1, 2010, and each of the six anniversary dates thereafter is on the first day of January of each year.

(4) "Qualified active low-income community business" excludes any business that derives or projects to derive fifteen per cent or more of annual revenue from the rental or sale of real property, except any business that is a special purpose entity principally owned by a principal user of that property formed solely for the purpose of renting, either directly or indirectly, or selling real property back to such principal user if such principal user does not derive fifteen per cent or more of its gross annual revenue from the rental or sale of real property.

(5) "Qualified community development entity" includes only entities:

(a) That have entered into an allocation agreement with the community development financial institutions fund of the United States department of the treasury with respect to credits authorized by section 45D of the Internal Revenue Code;

(b) Whose service area includes any portion of this state; and

(c) That will designate an equity investment in such entities as a qualified equity investment for purposes of both section 45D of the Internal Revenue Code and this section.

(6) "Qualified equity investment" is limited to an equity investment in a qualified community development entity that:

(a) Is acquired after October 16, 2009, at its original issuance solely in exchange for cash;

(b) Has at least eighty-five per cent of its cash purchase price used by the qualified community development entity to make qualified low-income community investments, provided that in the seventh year after a qualified equity investment is made, only seventy-five per cent of such cash purchase price must be used by the qualified community development entity to make qualified low-income community investments; and

(c) Is designated by the issuer as a qualified equity investment.

"Qualified equity investment" includes any equity investment that would, but for division (A)(6)(a) of this section, be a qualified equity investment in the hands of the taxpayer if such investment was a qualified equity investment in the hands of a prior holder.

(B) There is hereby allowed a nonrefundable credit against the tax imposed by section 5725.18 of the Revised Code for an insurance company holding a qualified equity investment on the credit allowance date occurring in the calendar year for which the tax is due. The credit shall equal the applicable percentage of the adjusted purchase price of qualified low-income community investments, subject to divisions (B)(1) and (2) of this section:

(1) For the purpose of calculating the amount of qualified low-income community investments held by a qualified community development entity, an investment shall be considered held by a qualified community development entity even if the investment has been sold or repaid, provided that, at any time before the seventh anniversary of the issuance of the qualified equity investment, the qualified community development entity reinvests an amount equal to the capital returned to or received or recovered by the qualified community development entity from the original investment, exclusive of any profits realized and costs incurred in the sale or repayment, in another qualified low-income community investment within twelve months of the receipt of such capital. If the qualified low-income community investment is sold or repaid after the sixth anniversary of the issuance of the qualified equity investment, the qualified low-income community investment shall be considered held by the qualified community development entity through the seventh anniversary of the qualified equity investment's issuance.

(2) The qualified low-income community investment made in this state shall equal the sum of the qualified low-income community investments in each qualified active low-income community business in this state, not to exceed two million five hundred sixty-four thousand dollars, in which the qualified community development entity invests, including such investments in any such businesses in this state related to that qualified active low-income community business through majority ownership or control.

The credit shall be claimed in the order prescribed by section 5725.98 of the Revised Code. If the amount of the credit exceeds the amount of tax otherwise due after deducting all other credits in that order, the excess may be carried forward and applied to the tax due for not more than four ensuing years.

By claiming a tax credit under this section, an insurance company waives its rights under section 5725.222 of the Revised Code with respect to the time limitation for the assessment of taxes as it relates to credits claimed that later become subject to recapture under division (E) of this section.

(C) The amount of qualified equity investments on the basis of which credits may be claimed under this section and sections 5726.54, 5729.16, and 5733.58 of the Revised Code shall not exceed the amount, estimated by the director of development, that would cause the total amount of credits allowed each fiscal year to exceed ten million dollars, computed without regard to the potential for taxpayers to carry tax credits forward to later years.

(D) If any amount of the federal tax credit allowed for a qualified equity investment for which a credit was received under this section is recaptured under section 45D of the Internal Revenue Code, or if the director of development services determines that an investment for which a tax credit is claimed under this section is not a qualified equity investment or that the proceeds of an investment for which a tax credit is claimed under this section are used to make qualified low-income community investments other than in a qualified active low-income community business, all or a portion of the credit received on account of that investment shall be paid by the insurance company that received the credit to the superintendent of insurance. The amount to be recovered shall be determined by the director of development services pursuant to rules adopted under division (E) of this section. The director shall certify any amount due under this division to the superintendent of insurance, and the superintendent shall notify the treasurer of state of the amount due. Upon notification, the treasurer shall invoice the insurance company for the amount due. The amount due is payable not later than thirty days after the date the treasurer invoices the insurance company. The amount due shall be considered to be tax due under section 5725.18 of the Revised Code, and may be collected by assessment without regard to the time limitations imposed under section 5725.222 of the Revised Code for the assessment of taxes by the superintendent. All amounts collected under this division shall be credited as revenue from the tax levied under section 5725.18 of the Revised Code.

(E) The tax credits authorized under this section and sections 5726.54, 5729.16, and 5733.58 of the Revised Code shall be administered by the department of development services. The director of development services, in consultation with the tax commissioner and the superintendent of insurance, pursuant to Chapter 119. of the Revised Code, shall adopt rules for the administration of this section and sections 5726.54, 5729.16, and 5733.58 of the Revised Code. The rules shall provide for determining the recovery of credits under division (D) of this section and under sections 5726.54, 5729.16, and 5733.58 of the Revised Code, including prorating the amount of the credit to be recovered on any reasonable basis, the manner in which credits may be allocated among claimants, and the amount of any application or other fees to be charged in connection with a recovery.

(F) There is hereby created in the state treasury the new markets tax credit operating fund. The director of development services is authorized to charge reasonable application and other fees in connection with the administration of tax credits authorized by this section and sections 5726.54, 5729.16, and 5733.58 of the Revised Code. Any such fees collected shall be credited to the fund. The director of development services shall use money in the fund to pay expenses related to the administration of tax credits authorized under sections 5725.33, 5726.54, 5729.16, and 5733.58 of the Revised Code.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5725.34 - Tax credit for insurance companies holding rehabilitation tax credit certificate.

(A) As used in this section, "certificate owner" has the same meaning as in section 149.311 of the Revised Code.

(B) There is allowed a credit against the tax imposed by section 5725.18 of the Revised Code for an insurance company subject to that tax that is a certificate owner of a rehabilitation tax credit certificate issued under section 149.311 of the Revised Code. The credit shall equal twenty-five per cent of the dollar amount indicated on the certificate, but the amount of the credit allowed for any company for any year shall not exceed five million dollars. The credit shall be claimed in the calendar year specified in the certificate and in the order required under section 5725.98 of the Revised Code. If the credit exceeds the amount of tax otherwise due in that year, the excess shall be refunded to the company but, if any amount of the credit is refunded, the sum of the amount refunded and the amount applied to reduce the tax otherwise due in that year shall not exceed three million dollars. The company may carry forward any balance of the credit in excess of the amount claimed in that year for not more than five ensuing years, and shall deduct any amount claimed in any such year from the amount claimed in an ensuing year.

(C) An insurance company claiming a credit under this section shall retain the rehabilitation tax credit certificate for four years following the end of the year in which the credit was claimed, and shall make the certificate available for inspection by the tax commissioner upon the request of the tax commissioner during that period.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5725.98 - Order of claims for tax credits and offsets.

(A) To provide a uniform procedure for calculating the amount of tax imposed by section 5725.18 of the Revised Code that is due under this chapter, a taxpayer shall claim any credits and offsets against tax liability to which it is entitled in the following order:

(1) The credit for an insurance company or insurance company group under section 5729.031 of the Revised Code;

(2) The credit for eligible employee training costs under section 5725.31 of the Revised Code;

(3) The credit for purchasers of qualified low-income community investments under section 5725.33 of the Revised Code;

(4) The nonrefundable job retention credit under division (B)(1) of section 122.171 of the Revised Code;

(5) The offset of assessments by the Ohio life and health insurance guaranty association permitted by section 3956.20 of the Revised Code;

(6) The refundable credit for rehabilitating a historic building under section 5725.34 of the Revised Code.

(7) The refundable credit for Ohio job retention under division (B)(2) or (3) of section 122.171 of the Revised Code;

(8) The refundable credit for Ohio job creation under section 5725.32 of the Revised Code;

(9) The refundable credit under section 5725.19 of the Revised Code for losses on loans made under the Ohio venture capital program under sections 150.01 to 150.10 of the Revised Code.

(B) For any credit except the refundable credits enumerated in this section, the amount of the credit for a taxable year shall not exceed the tax due after allowing for any other credit that precedes it in the order required under this section. Any excess amount of a particular credit may be carried forward if authorized under the section creating that credit. Nothing in this chapter shall be construed to allow a taxpayer to claim, directly or indirectly, a credit more than once for a taxable year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-30-2006; 06-05-2006






Chapter 5726 - FINANCIAL INSTITUTIONS TAX

Section 5726.01 - Definitions.

As used in this chapter:

(A) "Affiliated group" means a group of two or more persons with fifty per cent or greater of the value of each person's ownership interests owned or controlled directly, indirectly, or constructively through related interests by common owners during all or any portion of the taxable year, and the common owners. "Affiliated group" includes, but is not limited to, any person eligible to be included in a consolidated elected taxpayer group under section 5751.011 of the Revised Code or a combined taxpayer group under section 5751.012 of the Revised Code.

(B) "Bank organization" means any of the following:

(1) A national bank organized and operating as a national bank association pursuant to the "National Bank Act," 13 Stat. 100 (1864), 12 U.S.C. 21, et seq.;

(2) A federal savings association or federal savings bank chartered under 12 U.S.C. 1464;

(3) A bank, banking association, trust company, savings and loan association, savings bank, or other banking institution that is organized or incorporated under the laws of the United States, any state, or a foreign country;

(4) Any corporation organized and operating pursuant to 12 U.S.C. 611, et seq.;

(5) Any agency or branch of a foreign bank, as those terms are defined in 12 U.S.C. 3101;

(6) An entity licensed as a small business investment company under the "Small Business Investment Act of 1958," 72 Stat. 689, 15 U.S.C. 661, et seq.;

(7) A company chartered under the "Farm Credit Act of 1933," 48 Stat. 257, or a successor of such a company.

"Bank organization" does not include an institution organized under the "Federal Farm Loan Act," 39 Stat. 360 (1916), or a successor of such an institution, an insurance company, or a credit union.

(C) "Call report" means the consolidated reports of condition and income prescribed by the federal financial institutions examination council that a person is required to file with a federal regulatory agency pursuant to 12 U.S.C. 161, 12 U.S.C. 324, or 12 U.S.C. 1817.

(D) "Captive finance company" means a person that derived at least seventy-five per cent of its gross income for the current taxable year and the two taxable years preceding the current taxable year from one or more of the following transactions:

(1) Financing transactions with members of its affiliated group;

(2) Financing transactions with or for customers of products manufactured or sold by a member of its affiliated group;

(3) Financing transactions with or for a distributor or franchisee that sells, leases, or services a product manufactured or sold by a member of the person's affiliated group;

(4) Financing transactions with or for a supplier to a member of the person's affiliated group in connection with the member's manufacturing business;

(5) Issuing bonds or other publicly traded debt instruments for the benefit of the affiliated group;

(6) Short-term or long-term investments whereby the person invests the cash reserves of the affiliated group and the affiliated group utilizes the proceeds from the investments.

For the purposes of division (D) of this section, "financing transaction" means making or selling loans, extending credit, leasing, earning or receiving subvention, including interest supplements and other support costs related thereto, or acquiring, selling, or servicing accounts receivable, notes, loans, leases, debt, or installment obligations that arise from the sale or lease of tangible personal property or the performance of services, and "gross income" has the same meaning as in section 61 of the Internal Revenue Code and includes income from transactions between the captive finance company and other members of its affiliated group.

A person that has not been in continuous existence for the two taxable years preceding the current taxable year qualifies as a "captive finance company" for purposes of division (D) of this section if the person derived at least seventy-five per cent of its gross income for the period of its existence from one or more of the transactions described in divisions (D)(1) to (6) of this section.

"Captive finance company" does not include a small dollar lender.

(E) "Credit union" means a nonprofit cooperative financial institution organized or chartered under the laws of this state, any other state, or the United States.

(F) "Diversified savings and loan holding company" has the same meaning as in 12 U.S.C. 1467a, as that section existed on January 1, 2012.

(G) "Document of creation" means the articles of incorporation of a corporation, articles of organization of a limited liability company, registration of a foreign limited liability company, certificate of limited partnership, registration of a foreign limited partnership, registration of a domestic or foreign limited liability partnership, or registration of a trade name.

(H) "Financial institution" means a bank organization, a holding company of a bank organization, or a nonbank financial organization, except when one of the following applies:

(1) If two or more such entities are consolidated for the purposes of filing an FR Y-9, "financial institution" means a group consisting of all entities that are included in the FR Y-9.

(2) If two or more such entities are consolidated for the purposes of filing a call report, "financial institution" means a group consisting of all entities that are included in the call report and that are not included in a group described in division (H)(1) of this section.

(3) If a bank organization is owned directly by a grandfathered unitary savings and loan holding company, "financial institution" means a group consisting only of that bank organization and the entities included in that bank organization's call report, notwithstanding division (H)(1) or (2) of this section.

"Financial institution" does not include a diversified savings and loan holding company or a grandfathered unitary savings and loan holding company.

(I) "FR Y-9" means the consolidated or parent-only financial statements that a holding company is required to file with the federal reserve board pursuant to 12 U.S.C. 1844. In the case of a holding company required to file both consolidated and parent-only financial statements, "FR Y-9" means the consolidated financial statements that the holding company is required to file.

(J) "Grandfathered unitary savings and loan holding company" means an entity described in 12 U.S.C. 1467a(c)(9)(C), as that section existed on December 31, 1999.

(K) "Gross receipts" means all items of income, without deduction for expenses. If the reporting person for a taxpayer is a holding company, "gross receipts" includes all items of income reported on the FR Y-9 filed by the holding company. If the reporting person for a taxpayer is a bank organization, "gross receipts" includes all items of income reported on the call report filed by the bank organization. If the reporting person for a taxpayer is a nonbank financial organization, "gross receipts" includes all items of income reported in accordance with generally accepted accounting principles.

(L) "Insurance company" means every corporation, association, and society engaged in the business of insurance of any character, or engaged in the business of entering into contracts substantially amounting to insurance of any character, or of indemnifying or guaranteeing against loss or damage, or acting as surety on bonds or undertakings. "Insurance company" also includes any health insuring corporation as defined in section 1751.01 of the Revised Code.

(M)

(1) "Nonbank financial organization" means every person that is not a bank organization or a holding company of a bank organization and that engages in business primarily as a small dollar lender. "Nonbank financial organization" does not include an institution organized under the "Federal Farm Loan Act," 39 Stat. 360 (1916), or a successor of such an institution, an insurance company, a captive finance company, a credit union, an institution organized and operated exclusively for charitable purposes within the meaning of section 501(c)(3) of the Internal Revenue Code, or a person that facilitates or services one or more securitizations for a bank organization, a holding company of a bank organization, a captive finance company, or any member of the person's affiliated group.

(2) A person is engaged in business primarily as a small dollar lender if the person has, for the taxable year, gross income from the activities described in division (O) of this section that exceeds the person's gross income from all other activities. As used in division (M) of this section, "gross income" has the same meaning as in section 61 of the Internal Revenue Code, and income from transactions between the person and the other members of the affiliated group shall be eliminated, and any sales, exchanges, and other dispositions of commercial paper to persons outside the affiliated group produces gross income only to the extent the proceeds from such transactions exceed the affiliated group's basis in such commercial paper.

(N) "Reporting person" means one of the following:

(1) In the case of a financial institution described in division (H)(1) of this section, the top-tier holding company required to file an FR Y-9.

(2) In the case of a financial institution described in division (H)(2) or (3) of this section, the bank organization required to file the call report.

(3) In the case of a bank organization or nonbank financial organization that is not included in a group described in division (H)(1) or (2) of this section, the bank organization or nonbank financial organization.

(O) "Small dollar lender" means any person engaged primarily in the business of loaning money to individuals, provided that the loan amounts do not exceed five thousand dollars and the duration of the loans do not exceed twelve months. A "small dollar lender" does not include a bank organization, credit union, or captive finance company.

(P) "Tax year" means the calendar year for which the tax levied under section 5726.02 of the Revised Code is required to be paid.

(Q) "Taxable year" means the calendar year preceding the year in which an annual report is required to be filed under section 5726.03 of the Revised Code.

(R) "Taxpayer" means a financial institution subject to the tax levied under section 5726.02 of the Revised Code.

(S) "Total equity capital" means the sum of the common stock at par value, perpetual preferred stock and related surplus, other surplus not related to perpetual preferred stock, retained earnings, accumulated other comprehensive income, treasury stock, unearned employee stock ownership plan shares, and other equity components of a financial institution. "Total equity capital" shall not include any noncontrolling (minority) interests as reported on an FR Y-9 or call report, unless such interests are in a bank organization or a bank holding company.

(T) "Total Ohio equity capital" means the portion of the total equity capital of a financial institution apportioned to Ohio pursuant to section 5726.05 of the Revised Code.

(U) "Holding company" does not include a diversified savings and loan holding company or a grandfathered unitary savings and loan holding company.

(V) "Securitization" means transferring one or more assets to one or more persons and subsequently issuing securities backed by the right to receive payment from the asset or assets so transferred.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.02 - Financial institution tax; purpose; amount.

(A) For the purpose of funding the needs of this state and its local governments beginning with the tax year that commences on January 1, 2014, and continuing for every tax year thereafter, there is hereby levied a tax on each financial institution for the privilege of doing business in this state. A financial institution is subject to the tax imposed under this chapter for each calendar year that the financial institution conducts business as a financial institution in this state or otherwise has nexus in or with this state under the Constitution of the United States on the first day of January of that calendar year.

(B) The amount of tax a financial institution is required to pay under this chapter shall equal the greater of the minimum tax required under division (A)(1) of section 5726.04 of the Revised Code or the amount by which the tax calculated under division (A)(2) of that section exceeds any credits allowed against the tax.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.03 - Report; remittance.

(A)

(1) Annually, on or before the fifteenth day of October, the reporting person for each taxpayer shall make a report in writing to the tax commissioner, in such form as the commissioner prescribes, and shall remit to the commissioner the amount of tax shown to be due on the report. The remittance shall be made payable to the treasurer of state. The commissioner shall make available, on the official internet web site of the department of taxation, copies of the forms prescribed by the commissioner for the purpose of making the annual report.

(2) An annual report shall be signed by the president, vice-president, secretary, treasurer, general manager, superintendent, or managing agent in this state of the reporting person.

(3) An annual report shall contain the facts, figures, computations, and attachments that result in the determination of the amount of tax due from a taxpayer under this chapter.

(B)

(1) In the case of a financial institution described in division (H)(1) of section 5726.01 of the Revised Code, the annual report filed for a taxable year shall list, and include information related to, each person includable in an FR Y-9 filed by the reporting person for that taxable year.

(2) In the case of a financial institution described in division (H)(2) or (3) of section 5726.01 of the Revised Code, the annual report for a taxable year shall list, and include information related to, each person includable in a call report filed by the reporting person for that taxable year.

(C)

(1) The reporting person for a taxpayer shall remit each tax payment and, if required by the commissioner, file each annual or estimated tax report electronically. The commissioner may require reporting persons to use the Ohio business gateway as defined in section 718.051 of the Revised Code to file reports and remit the tax, or may provide another means for reporting persons to file and remit the tax electronically.

(2) The payment of taxes as provided in division (C) of this section shall not affect a taxpayer's obligation to file an annual report required under division (A) of this section.

(3) The reporting person for a taxpayer that is required to remit tax payments electronically under this section may apply to the tax commissioner, in the manner prescribed by the commissioner, to be excused from that requirement. The commissioner may excuse the taxpayer from the requirements of division (C) of this section for good cause.

(4) If the reporting person for a taxpayer that is required to remit tax payments or file reports electronically under this section fails to do so, the commissioner may impose a penalty not to exceed the following:

(a) For either of the first two reports the person so fails, five per cent of the amount of the payment that was required to be remitted;

(b) For the third and any subsequent reports the person so fails, ten per cent of the amount of the payment that was required to be remitted.

The penalty imposed under this section is in addition to any other penalty or charge imposed under this chapter and shall be considered as revenue arising from the tax levied under this chapter. A penalty may be collected by assessment in the manner prescribed by section 5726.20 of the Revised Code. The tax commissioner may abate all or a portion of such a penalty and may adopt rules governing such abatements.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.04 - Amount of tax.

(A) The tax levied on a financial institution under this chapter shall be the greater of the following:

(1) A minimum tax equal to one thousand dollars;

(2) The product of the total Ohio equity capital of the financial institution, as determined under this section, multiplied by eight mills for each dollar of the first two hundred million dollars of total Ohio equity capital, by four mills for each dollar of total Ohio equity capital greater than two hundred million and less than one billion three hundred million one dollars, and by two and one-half mills for each dollar of total Ohio equity capital in excess of one billion three hundred million dollars.

(B) If the reporting person for a financial institution files an FR Y-9 or call report, the total equity capital of the financial institution shall equal the total equity capital shown on the reporting person's FR Y-9 or call report as of the end of the taxable year. The total equity capital of all other financial institutions shall be reported as of the end of the taxable year in accordance with generally accepted accounting principles.

(C) For the purposes of this section, "total Ohio equity capital" means the product of the total equity capital of a financial institution as of the end of a taxable year multiplied by the Ohio apportionment ratio calculated for the financial institution under section 5726.05 of the Revised Code, except as provided in section 5726.041 of the Revised Code.

(D) All payments received from the tax levied under this chapter shall be credited to the general revenue fund.

(E)

(1) As used in this division:

(a) "First target tax amount" means two hundred million dollars.

(b) "Second target tax amount" means one hundred six per cent of the first target tax amount or, if applicable, the first target tax amount as adjusted under division (E)(2) or (3) of this section.

(c) "Amount of taxes collected" means the amount of taxes received by the tax commissioner from the tax levied under this chapter for a tax year, less any amounts refunded to taxpayers for the same tax year.

(2) If, for the tax year beginning on January 1, 2014, the total amount of taxes collected from all taxpayers under this chapter is greater than one hundred ten per cent of the first target tax amount, the tax commissioner shall decrease each tax rate provided in division (A)(2) of this section by a percentage equal to the percentage by which the amount of taxes collected exceeded the first target tax amount.

(3) If, for the tax year beginning on January 1, 2014, the total amount of taxes collected from all taxpayers under this chapter is less than ninety per cent of the first target tax amount, the tax commissioner shall increase the tax rate for each dollar of total Ohio equity capital in excess of one billion three hundred million dollars as provided in division (A)(2) of this section by a percentage equal to the difference of (a) the percentage by which the first target tax amount exceeded the amount of taxes collected minus (b) ten per cent of the first target tax amount.

(4) If, for the tax year beginning on January 1, 2016, the total amount of taxes collected from all taxpayers under this chapter is greater than one hundred ten per cent of the second target tax amount, the tax commissioner shall decrease each tax rate in effect on January 1, 2016, by a percentage equal to the percentage by which the amount of taxes collected exceeded the second target tax amount.

(5) If, for the tax year beginning on January 1, 2016, the total amount of taxes collected from all taxpayers under this chapter is less than ninety per cent of the second target tax amount, the tax commissioner shall increase the tax rate for each dollar of total Ohio equity capital in excess of one billion three hundred million dollars as provided in division (A)(2) of this section by a percentage equal to the difference of (a) the percentage by which the second target tax amount exceeded the amount of taxes collected minus (b) ten per cent of the second target tax amount.

(6) Tax rates adjusted pursuant to division (E)(2), (3), (4), or (5) of this section shall be rounded to the nearest one-tenth of one mill per dollar. The tax commissioner shall publish the new tax rates by journal entry and provide notice of the new tax rates to taxpayers. The new tax rates adjusted pursuant to division (E)(2) or (3) of this section shall apply to tax years beginning on or after January 1, 2015. The new tax rates adjusted pursuant to division (E)(4) or (5) of this section shall apply to tax years beginning on or after January 1, 2017.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.041 - Computing total Ohio equity capital.

(A) As used in this section, "Ohio-qualified real estate investment trust" means a real estate investment trust that is traded on a public stock exchange and that was traded on a public stock exchange on January 1, 2012.

(B) For the purpose of computing the total Ohio equity capital under division (C) of section 5726.04 of the Revised Code for a financial institution the total equity capital of which includes investments in an Ohio-qualified real estate investment trust, the following amounts shall be subtracted for the tax year specified:

(1) For tax year 2014, eighty per cent of the institution's investment in an Ohio-qualified real estate investment trust as of January 1, 2012;

(2) For tax year 2015, sixty per cent of the institution's investment in an Ohio-qualified real estate investment trust as of January 1, 2012;

(3) For tax year 2016, forty per cent of the institution's investment in an Ohio-qualified real estate investment trust as of January 1, 2012;

(4) For tax year 2017, twenty per cent of the institution's investment in an Ohio-qualified real estate investment trust as of January 1, 2012.

For tax years after tax year 2017, no deduction is allowed for an investment in an Ohio-qualified real estate investment trust.

(C) For the purpose of computing the apportionment factor under section 5726.05 of the Revised Code for a financial institution the total equity capital of which includes investments in an Ohio-qualified real estate investment trust, the following amounts shall be subtracted from both the numerator and denominator of the apportionment factor fraction for the tax year specified:

(1) For tax year 2014, eighty per cent of the gross receipts from an Ohio-qualified real estate investment trust;

(2) For tax year 2015, sixty per cent of the gross receipts from an Ohio-qualified real estate investment trust;

(3) For tax year 2016, forty per cent of the gross receipts from an Ohio-qualified real estate investment trust;

(4) For tax year 2017, twenty per cent of the gross receipts from an Ohio-qualified real estate investment trust.

For tax years after tax year 2017, no deduction is allowed from the apportionment factor fraction for gross receipts from an Ohio-qualified real estate investment trust.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.05 - Apportionment factor.

(A) An apportionment factor shall be used to determine the total Ohio equity capital of a financial institution. The factor shall be based upon the gross receipts generated by the financial institution.

(B) The apportionment factor is a fraction, the numerator of which is the total gross receipts of the financial institution in this state during the taxable year and the denominator of which is the total gross receipts of the financial institution everywhere during the taxable year. Gross receipts generated by a financial institution shall be sitused to this state in the proportion that the customers' benefit in this state with respect to the services received bears to the customers' benefit everywhere with respect to the services received. The physical location where the customer ultimately uses or receives the benefit of what was received shall be paramount in determining the proportion of the benefit in this state to the benefit everywhere. The method of calculating gross receipts for purposes of the denominator shall be the same as the method used in determining gross receipts for purposes of the numerator.

(C) The following are examples of gross receipts to be included in the numerator of the apportionment factor:

(1) Receipts from the lease, sublease, rental, or subrental of real property located in this state;

(2) Receipts from the lease, sublease, rental, or subrental of tangible personal property to the extent such property is used in this state;

(3) Interest, fees, penalties, or any other charge received from loans secured by real property located within this state;

(4) Interest, fees, penalties, or any other charge received from loans not secured by real property if the borrower is located in this state;

(5) The amount of net gains, but not less than zero, from the sale of loans secured by real property located in this state;

(6) The amount of net gains, but not less than zero, from the sale of loans not secured by real property if the borrower is located in this state;

(7) Interest, annual fees, penalties, or any other charges received from credit card receivables and from cardholders if the billing address of the cardholder is located in this state;

(8) The amount of net gains, but not less than zero, from the sale of credit card receivables if the billing address of the cardholder is located in this state;

(9) Reimbursement fees of a credit card issuer if the billing address of the cardholder is located in this state;

(10) Receipts from merchant discounts if the merchant is located in this state;

(11) Loan servicing fees derived from loans secured by real property located in this state;

(12) Loan servicing fees derived from loans not secured by real property if the borrower is located in this state;

(13) Loan servicing fees derived from servicing loans from other financial institutions if the borrower is located in this state;

(14) Receipts not otherwise listed herein if the payor of those receipts is located in this state.

(D)

(1) Receipts from investment assets and activities and trading assets and activities, including interest and dividends, are in this state to the extent the financial institution's customer is in this state, which a financial institution may determine by electing to apply either the gross receipts factor calculated under division (B) of this section to the investment assets and activities and trading assets and activities or the method prescribed in division (D)(2) of this section. As used in division (D) of this section, "investment assets and activities and trading assets and activities" includes interest, dividends, and other income from assets and activities, including, but not limited to: investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; foreign currency transactions; and amounts in the matched book and in the arbitrage book, but excluding amounts otherwise sourced in this section.

(2) If a financial institution elects to apply the method prescribed in division (D)(2) of this section, each of the following apply:

(a) With respect to the investment and trading assets and activities, the gross receipts factor shall include the following:

(i) The amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(ii) The amount by which interest, dividends, gains, and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends, and losses from such assets and activities.

(b) The numerator of the gross receipts factor shall include interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities that are attributable to this state as follows:

(i) The amount of interest, other than interest described in division (D)(2)(b)(ii) of this section, dividends, other than dividends described in that division, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets that are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(ii) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in division (D)(2)(a)(i) of this section from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell that are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(iii) The amount of interest, dividends, gains, and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book, and foreign currency transaction, but excluding amounts described in division (D)(2)(b)(i) or (ii) of this section, attributable to this state and included in the numerator is determined by multiplying the amount described in division (D)(2)(a)(ii) of this section by a fraction, the numerator of which is the average value of such trading assets that are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(3) For purposes of division (D)(2) of this section, average value shall be determined as follows:

(a)

(i) The value of real property and tangible personal property owned by the taxpayer is the original cost or other basis of such property for federal income tax purposes without regard to depletion, depreciation, or amortization.

(ii) Loans are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a loan is charged off in whole or in part for federal income tax purposes, the portion of the loan charged off is not outstanding. A specifically allocated reserve established pursuant to financial accounting guidelines that is treated as charged off for federal income tax purposes shall be treated as charged off for purposes of this section.

(iii) Credit card receivables are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a credit card receivable is charged off in whole or in part for federal income tax purposes, the portion of the receivable charged off is not outstanding.

(b) The average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the taxable year and the value on the last day of the taxable year and dividing the sum by two. If averaging on this basis does not properly reflect average value, the tax commissioner may require averaging on a more frequent basis. The taxpayer may elect to average on a more frequent basis. When averaging on a more frequent basis is required by the tax commissioner or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the tax commissioner or the tax commissioner requires a different method of determining value.

(E) A taxpayer's election under division (D)(1) of this section shall be in effect on all subsequent returns unless the taxpayer receives prior permission from the tax commissioner to use or the tax commissioner requires a different method.

(F) A taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one regular place of business and one such regular place of business is in this state and one such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(G) If the apportionment provisions of this section do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may request, or the tax commissioner may require or permit, an alternative method. Such a request must be made within any applicable statute of limitations set forth in this chapter.

(H) A financial institution's "gross receipts" for purposes of the calculation required by division (B) or (D) of this section shall be determined using the financial institution's method of accounting for income tax purposes. If a financial institution's method of accounting is changed for income tax purposes, its method of accounting for purposes of the calculation required by division (B) or (D) of this section shall be changed accordingly.

(I) The tax commissioner shall adopt administrative rules to provide additional guidance for the application of this section.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.06 - Estimated tax reports.

(A) The reporting person for a taxpayer shall file estimated tax reports and remit the amount of tax estimated to be due for a tax year to the tax commissioner as follows:

(1) The minimum tax required under division (A)(1) of section 5726.04 of the Revised Code or one-third of the estimated tax, whichever is greater, on or before the thirty-first day of January of the tax year;

(2) One-half of the amount by which the estimated tax exceeds the amount paid under division (A)(1) of this section on or before the thirty-first day of March of the tax year;

(3) One-half of the amount by which the estimated tax exceeds the amount paid under division (A)(1) of this section on or before the thirty-first day of May of the tax year.

(B)

(1) The reporting person for a taxpayer shall remit the estimated tax electronically as provided in division (C) of section 5726.03 of the Revised Code. Remittance shall be made payable to the treasurer of state.

(2) The tax commissioner shall immediately forward to the treasurer of state all amounts received under this section, and the treasurer of state shall credit all payments of such estimated tax as provided in division (D) of section 5726.04 of the Revised Code.

(C)

(1) If a taxpayer was not subject to the tax imposed by section 5726.02 of the Revised Code for the preceding tax year, "estimated tax" for purposes of division (A)(1) of this section means ninety per cent of the qualifying net tax for the tax year. If a taxpayer was subject to the tax for the preceding tax year, "estimated tax" for purposes of division (A)(1) of this section means the lesser of one hundred per cent of the taxpayer's qualifying net tax for the preceding tax year or ninety per cent of the qualifying net tax for the tax year.

(2) If the taxpayer did not file a report under section 5726.02 of the Revised Code for the tax year or failed to prepare and file the report in good faith for the tax year, "qualifying net tax" as used in division (C)(1) of this section for that tax year means the amount described in division (C)(2)(a) of this section. Otherwise, "qualifying net tax" as used in division (C)(1) of this section for that tax year means the lesser of the amount described in division (C)(2)(a) or (b) of this section.

(a) The tax imposed by section 5726.02 of the Revised Code for that tax year reduced by the credits listed in section 5726.98 of the Revised Code. If the credits exceed the total tax, the qualifying net tax is the minimum tax.

(b) The lesser of the tax shown on the report, prepared and filed in good faith, reduced by the credits shown on that report, or the tax shown on an amended report, prepared and filed in good faith, reduced by the credits shown on that amended report. If the credits shown exceed the total tax shown, the qualifying net tax is the minimum tax.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.07 - Underpayment of estimated taxes.

(A) In the case of an underpayment of estimated taxes required to be paid under section 5726.06 of the Revised Code, interest upon the amount of underpayment, calculated at the rate per annum prescribed by section 5703.47 of the Revised Code for the period of underpayment, shall be added to the tax due for the tax year for which the estimated tax is paid.

(B) The amount of underpayment upon which such interest is computed equals the amount by which division (B)(1) of this section exceeds division (B)(2) of this section.

(1) The amount of the estimated tax payment that would be required to be paid if the total estimated tax due were equal to the amount of tax shown to be due on the annual report filed for the tax year or, if no report was filed, the total amount of tax due for the tax year;

(2) The amount, if any, of the estimated tax that has been paid on or before the last day prescribed for such payment.

(C) The period of underpayment for which such interest is computed shall run from the date the estimated tax payment was required to be made to the date the payment is made.

For purposes of this section, a payment of estimated tax on any payment date shall be considered a payment of any previous underpayment only to the extent that such payment exceeds the amount of payment currently due.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.08 - Date of delivery or payment.

Except as otherwise provided in this section, if any report, claim, statement, or other document required to be filed, or any payment required to be made, within a prescribed period or on or before a prescribed date under this chapter is, after such period or date, delivered by United States mail to the agency, officer, or office with which such report, claim, statement, or other document is required to be filed, or to which such payment is required to be made, the date of the postmark stamped on the cover in which such report, claim, statement, or other document, or payment is mailed shall be deemed the date of delivery or the date of payment.

If a payment is made electronically, the payment is considered to be made when the payment is received by the treasurer of state or credited to an account designated by the treasurer of state for the receipt of tax payments.

As used in this section, "the date of the postmark" means, in the event there is more than one date on the cover, the earliest date imprinted on the cover by the post office.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.10 - Enforcement of chapter.

The tax commissioner shall enforce and administer this chapter. In addition to any other powers conferred upon the commissioner by law, the commissioner may do any of the following:

(A) Prescribe all forms required to be filed pursuant to this chapter;

(B) Promulgate such rules and regulations as the commissioner finds necessary to carry out this chapter;

(C) Appoint and employ such personnel as are necessary to carry out the duties imposed upon the commissioner by this chapter.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.20 - Assessments.

(A) The tax commissioner may make an assessment, based on any information in the commissioner's possession, against any person that fails to file a return or report or pay any tax as required by this chapter. The reporting person for a taxpayer shall file the annual report required under section 5726.02 of the Revised Code and remit the tax imposed by this chapter. Each person included in the annual report of the taxpayer is jointly and severally liable for the tax imposed by this chapter and any penalties and interest thereon. If the reporting person fails, for any reason, to file and remit any tax, the amount due may be collected by assessment against the reporting person and against any or all other persons required to be included in the annual report of the taxpayer in the manner provided by this section. The commissioner shall give the person assessed written notice of the assessment as provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on the manner in which to petition for reassessment and request a hearing with respect to the petition.

(B) No assessment shall be made or issued against a person under this section more than four years after the later of the final date the report subject to assessment was required to be filed or the date such report was filed. Such time limit may be extended if both the person and the commissioner consent in writing to the extension or if an agreement waiving or extending the time limit has been entered into pursuant to section 122.171 of the Revised Code. Any such extension shall extend the four-year time limit prescribed in division (A) of section 5726.30 of the Revised Code for the same period of time. There shall be no bar or limit to an assessment against a person that fails to file a report subject to assessment as required by this chapter, or that files a fraudulent report.

(C) Unless the person assessed, within sixty days after service of the notice of assessment, files with the tax commissioner, either in person or by certified mail, a written petition for reassessment signed by the person or the person's authorized agent having knowledge of the facts, the assessment shall become final, and the amount of the assessment is due and payable from the person assessed to the treasurer of state. A petition shall indicate the objections of the person assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If a petition for reassessment has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(D)

(1) After an assessment becomes final, if any portion of the assessment, including any accrued interest, remains unpaid, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the person resides or has its principal place of business in this state, or in the office of the clerk of court of common pleas of Franklin county.

(2) Immediately upon the filing of the entry, the clerk shall enter judgment for the state against the person assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled, "special judgments for the financial institution tax" and shall have the same effect as other judgments. Execution shall issue upon the judgment at the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

(3) The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the date the tax commissioner issues the assessment until the date the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(E) If the tax commissioner believes that collection of the tax imposed by this chapter will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the person liable for the tax. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (D) of this section. Notice of the jeopardy assessment shall be served on the person assessed or the person's authorized agent in the manner provided in section 5703.37 of the Revised Code within five days of the filing of the entry with the clerk. The total amount assessed shall be immediately due and payable, unless the person assessed files a petition for reassessment in accordance with division (C) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment shall not prejudice the commissioner's consideration of the petition for reassessment.

(F) The tax commissioner shall immediately forward to the treasurer of state all amounts the commissioner receives under this section. Such amounts shall be considered as revenue arising from the tax imposed by this chapter.

(G) If the tax commissioner possesses information indicating that the amount of tax a taxpayer is required to pay under this chapter exceeds the amount the reporting person for the taxpayer paid, the tax commissioner may audit a sample of the taxpayer's gross receipts over a representative period of time to ascertain the amount of tax due, and may issue an assessment based on the audit. The tax commissioner shall make a good faith effort to reach agreement with the taxpayer in selecting a representative sample. The tax commissioner may apply a sampling method only if the commissioner has prescribed the method by rule.

(H) If the whereabouts of a person subject to this chapter is not known to the tax commissioner, the secretary of state is hereby deemed to be that person's agent for purposes of service of process or notice of any assessment, action, or proceedings instituted in this state against the person under this chapter. Such process or notice shall be served on such person by the commissioner or by an agent of the commissioner by leaving a true and attested copy of the process or notice at the office of the secretary of state at least fifteen days before the return day of such process or notice, and by sending a copy of the process or notice to such person by ordinary mail, with an endorsement thereon of the service upon the secretary of state, addressed to such person at the person's last known address.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.21 - Penalties.

(A) In addition to any other penalty imposed by this chapter or Chapter 5703. of the Revised Code, the following penalties shall apply:

(1) If a taxpayer required to file any report under this chapter fails to make and file the report within the time prescribed, a penalty may be imposed not exceeding the greater of fifty dollars per month or fraction of a month, not to exceed five hundred dollars, or five per cent per month or fraction of a month, not to exceed fifty per cent of the tax required to be shown on the report, for each month or fraction of a month elapsing between the due date and the date on which the report is filed.

(2) If a taxpayer fails to pay the amount of tax required to be paid under this chapter, except for estimated tax under section 5726.06 of the Revised Code, by the dates prescribed in this chapter for payment, a penalty may be imposed not exceeding fifteen per cent of the delinquent payment.

(3) If a taxpayer files what purports to be a report required by this chapter that does not contain information upon which the substantial correctness of the report may be judged or contains information that on its face indicates that the report is substantially incorrect, and the filing of the report in that manner is due to a position that is frivolous or a desire that is apparent from the report to delay or impede the administration of the tax levied under this chapter, a penalty of up to five hundred dollars may be imposed.

(4) If a taxpayer makes a fraudulent attempt to evade the reporting or payment of the tax required to be shown on any report required under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the tax required to be shown on the report.

(5) If a taxpayer makes a false or fraudulent claim for a refund under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the claim.

(B) The tax commissioner may collect any penalty imposed by this section in the same manner as the tax levied under this chapter. Penalties so collected shall be considered as revenue arising from the tax levied under this chapter.

(C) For purposes of this section, the tax required to be shown on the report shall be reduced by the amount of any part of the tax paid on or before the date prescribed for filing the report.

(D) The tax commissioner may abate all or a portion of any penalties imposed under this section and may adopt rules governing such abatements.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.30 - Refunds.

(A) The tax commissioner shall refund the amount of taxes imposed under this chapter that a person overpaid, paid illegally or erroneously, or paid on an illegal or erroneous assessment. The person shall file an application for refund with the tax commissioner, on the form prescribed by the commissioner, within four years after the date of the illegal or erroneous payment of the tax, or within any additional period allowed under division (B) of section 5726.20 of the Revised Code. The applicant shall provide the amount of the requested refund along with the claimed reasons for, and documentation to support, the issuance of a refund.

For purposes of this division, a payment that an applicant made before the due date for filing the report to which the payment relates shall be deemed to have been made on the due date of the report.

(B) Upon the filing of a refund application, the tax commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created under section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

(C)

(1) Except as provided in division (C)(2) of this section, interest on a refund applied for under this section, computed at the rate provided for in section 5703.47 of the Revised Code, shall be allowed from the later of the date the tax was paid or the date the tax payment was due until the refund is paid.

(2) No interest shall be allowed under this section on an amount refunded to a person to the extent that the refund results from the allowance of a refundable credit against the tax imposed by section 5726.02 of the Revised Code.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.31 - Application of refund to debt to the state.

As used in this section, "debt to this state" means unpaid taxes due the state, unpaid workers' compensation premiums due under section 4123.35 of the Revised Code, unpaid unemployment compensation contributions due under section 4141.25 of the Revised Code, unpaid unemployment compensation payments in lieu of contributions due under section 4141.241 of the Revised Code, unpaid claims certified under section 131.02 or 131.021 of the Revised Code, unpaid fees payable to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code or any unpaid charge, penalty, or interest arising from any of the foregoing.

If a person entitled to a refund under section 5726.30 of the Revised Code owes any debt to this state, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the taxpayer has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code shall be satisfied first.

Except as provided in section 131.021 of the Revised Code, this section applies only to debts that have become final. For the purposes of this section, a debt becomes final when, under the applicable law, any time provided for petition for reassessment, request for reconsideration, or other appeal of the legality or validity of the amount giving rise to the debt expires without an appeal having been filed in the manner provided by law.

The tax commissioner may charge each respective agency of the state for the commissioner's cost in applying refunds to debts due to the state and may charge the attorney general for the commissioner's cost in applying refunds to certified claims. The commissioner may promulgate rules to implement this section.

The commissioner may, with the consent of the reporting person for a taxpayer, provide for the crediting of the amount of any refund due to the taxpayer under this chapter for a tax year against the tax due for any succeeding tax year.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.32 - Interest on unpaid taxes.

If any tax due under this chapter is not paid on or before the date prescribed for its payment, interest shall be assessed, collected, and paid, in the same manner as the tax, upon such unpaid amount at the rate per annum prescribed by section 5703.47 of the Revised Code from the date prescribed for the payment of the tax until the date the tax is paid or the date an assessment is issued under section 5726.20 of the Revised Code, whichever is earlier. Interest so collected shall be considered as revenue arising from the tax imposed by this chapter.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.33 - Interest or penalty on qualifying refund overpayment.

(A) As used in this section, "qualifying refund overpayment" means an amount received by a taxpayer in excess of a refund claimed or a request for payment made by the reporting person for the taxpayer on a return, report, or other document filed with the tax commissioner.

(B) A taxpayer is not liable for any interest or penalty with respect to the repayment of a qualifying refund overpayment if the reporting person for the taxpayer pays the entire amount of the qualifying refund overpayment to the commissioner not later than thirty days after the taxpayer receives an assessment for the amount. If the reporting person does not pay the entire amount of the overpayment to the commissioner within the time prescribed by this section, interest shall accrue on the amount of the deficiency pursuant to section 5726.32 of the Revised Code from the date the commissioner issues the assessment until the date the deficiency is paid.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.36 - Notification of changes in ownership or applicability of chapter.

(A) A person shall notify the tax commissioner when the person is no longer subject to the tax imposed by this chapter.

(B) If the ownership structure of a financial institution changes such that a person is no longer includable in the annual report of the financial institution, the reporting person for the financial institution shall notify the commissioner of the change when the reporting person files its next annual report or in writing prior to the due date of that report.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.40 - Cancellation of authority to to business in Ohio.

If a person, wherever organized, doing business in this state or owning or issuing all or part of the entity's capital or property in this state, and required by law to file any report or return or to pay any tax or fee under Title LVII of the Revised Code, fails or neglects to make such report or return or to pay any such tax or fee for ninety days after the time prescribed by law for making such report or return or for paying such tax or fee, the tax commissioner shall certify such fact to the secretary of state. The secretary of state shall thereupon cancel the document of creation authorizing the person to do business in this state. Upon such cancellation, all of the powers, privileges, and franchises conferred upon that person by its document of creation shall cease, subject to section 1701.88 of the Revised Code. The secretary of state shall immediately notify the person of the action taken by the secretary, and shall also forward for filing a certificate of the action so taken to the county recorder of the county in which the principal place of business of the person in this state is located. No fee shall be charged for the filing.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.41 - Penalty for continuing after cancellation.

No person shall exercise, or attempt to exercise, any powers, privileges, or franchises under the person's document of creation after the document is canceled pursuant to section 5726.40 of the Revised Code. A penalty of one hundred dollars shall be imposed for each day a violation of this section occurs, up to a maximum penalty of five thousand dollars.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.42 - Reinstatement.

(A)

(1) A person whose document of creation has been canceled by the secretary of state pursuant to section 5726.40 the Revised Code shall be reinstated and again entitled to exercise its rights, privileges, and franchises in this state upon compliance with all of the following:

(a) Filing with the secretary of state a certificate from the tax commissioner that the person has complied with all the requirements of law as to tax reports and paid all taxes, fees, or penalties due thereon for every year of delinquency;

(b) Payment to the secretary of state of any additional fees and penalties required to be paid to the secretary of state;

(c) Payment to the secretary of state of an additional fee of ten dollars.

Upon the person's compliance with this division, the secretary of state shall cancel the entry of cancellation filed under section 5726.40 of the Revised Code.

(2) If a reinstatement is not made within one year from the date of cancellation of the document of creation, and if it appears that a document of creation has been issued to a person of the same or similar name as the applicant for reinstatement, the secretary of state shall require, as a condition prerequisite to such reinstatement, that the applicant amend its document of creation by changing the applicant's name.

(B) Any officer, shareholder, creditor, or receiver of a person may at any time take all steps required by this section to effect a reinstatement.

(C) The rights, privileges, and franchises of a person whose document of creation has been reinstated in accordance with this section are subject to section 1701.922 of the Revised Code.

(D) Notwithstanding a violation of section 5726.41 of the Revised Code, upon reinstatement of a person's document of creation in accordance with this section, neither section 5726.40 nor section 5726.41 of the Revised Code shall be applied to invalidate the exercise or attempt to exercise any right, privilege, or franchise on behalf of the person by an officer, agent, or employee of the person after cancellation and prior to the reinstatement of the document of creation, if the conditions set forth in divisions (B)(1)(a) and (b) of section 1701.922 of the Revised Code are met.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.43 - Quo warranto action.

If any financial institution fails to make and file any return or report required under this chapter, or to pay the penalties provided by law for failure to make and file such reports or returns, for a period of ninety days after the time prescribed by law, the attorney general, on the request of the tax commissioner, shall commence an action in quo warranto in the court of appeals of the county in which the reporting person for the financial institution has its principal place of business in this state to forfeit and annul the privileges and franchises of each person included in the annual report of the financial institution. If the court is satisfied that any such financial institution is in default, it shall render judgment ousting each person included in the annual report of the financial institution from the exercise of its privileges and franchises within this state, and shall otherwise proceed as provided in sections 2733.01 to 2733.39 of the Revised Code.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.50 - Tax credits for job creation.

(A) A taxpayer may claim a refundable tax credit against the tax imposed under this chapter for each person included in the annual report of the taxpayer that is granted a credit by the tax credit authority under section 122.17 or division (B)(2) or (3) of section 122.171 of the Revised Code. Such a credit shall not be claimed for any tax year following the calendar year in which a relocation of employment positions occurs in violation of an agreement entered into under section 122.171 of the Revised Code. For the purpose of making tax payments under this chapter, taxes equal to the amount of the refundable credit shall be considered to be paid on the first day of the tax year.

(B) A taxpayer may claim a nonrefundable tax credit against the tax imposed under this chapter for each person included in the annual report of the taxpayer that is granted a credit by the tax credit authority under division (B)(1) of section 122.171 of the Revised Code. A taxpayer may claim against the tax imposed by this chapter any unused portion of the credits authorized under division (B) of section 5733.0610 of the Revised Code.

(C) The credits authorized in divisions (A) and (B) of this section shall be claimed in the order required under section 5726.98 of the Revised Code. If the amount of a credit authorized in division (A) of this section exceeds the tax otherwise due under section 5726.02 of the Revised Code after deducting all other credits preceding the credit in the order prescribed in section 5726.98 of the Revised Code, the excess shall be refunded to the taxpayer.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.51 - Tax credit for regulatory assessments.

A taxpayer may claim a nonrefundable credit against the tax imposed under this chapter for each bank organization that is organized under Title XI of the Revised Code and included in the annual report of the taxpayer. The credit shall equal the sum of the annual assessments such bank organizations paid during the taxable year to the division of financial institutions pursuant to Title XI of the Revised Code and the schedule of fees published by the division. A taxpayer may claim against the tax imposed by this chapter any unused portion of the credits authorized under section 5733.063 of the Revised Code.

The credit authorized by this section shall be claimed in the order required under section 5726.98 of the Revised Code. The credit shall not be allowed unless there is filed with the taxpayer's annual report a document certified by the division of financial institutions verifying the amount of state annual assessment fees and federal supervisory fees paid by the bank organizations during the taxable year.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.52 - Tax credit for historic building rehabilitation.

(A) As used in this section, "certificate owner" has the same meaning as in section 149.311 of the Revised Code.

(B) A taxpayer may claim a refundable credit against the tax imposed by this chapter for each person included in the annual report of a taxpayer that is a certificate owner of a rehabilitation tax credit certificate issued under section 149.311 of the Revised Code. The credit shall equal twenty-five per cent of the dollar amount indicated on each certificate, but shall not exceed five million dollars for each certificate.

The credit shall be claimed for the calendar year specified in the certificate and in the order required under section 5726.98 of the Revised Code. If the credit exceeds the amount of tax otherwise due in that year, the excess shall be refunded to the taxpayer, provided that, if any amount of the credit is refunded, the sum of the amount refunded and the amount applied to reduce the tax otherwise due in that year shall not exceed three million dollars. The taxpayer may carry forward any balance of the credit in excess of the amount claimed in that year for not more than five ensuing years, and shall deduct any amount claimed in any such year from the amount claimed in an ensuing year. A taxpayer may claim against the tax imposed by this chapter any unused portion of the credit authorized under section 5725.151 of the Revised Code, but only to the extent of the five-year carry forward period authorized by that section.

(C) A taxpayer claiming a credit under this section shall retain the rehabilitation tax credit certificate for four years following the end of the year to which the credit was applied, and shall make the certificate available for inspection by the tax commissioner upon the request of the commissioner during that period.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.53 - Tax credit for venture capital loan loss.

A taxpayer may claim a refundable credit against the tax imposed by this chapter for each person included in the annual report of the taxpayer that was issued a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code. The amount of the credit shall equal the amount specified in the tax credit certificate. The credit shall be claimed for the tax year specified in the tax credit certificate. The taxpayer shall claim the credit in the order required under section 5726.98 of the Revised Code. If the credit amount exceeds the tax otherwise due under section 5726.02 of the Revised Code after deducting all other credits preceding the credit in the order prescribed in section 5726.98 of the Revised Code, the excess shall be refunded to the taxpayer.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.54 - New markets tax credit.

(A) Any term used in this section has the same meaning as in section 5725.33 of the Revised Code.

(B) A taxpayer may claim a nonrefundable credit against the tax imposed by this chapter for each person included in the annual report of the taxpayer that holds a qualified equity investment on a credit allowance date occurring in the calendar year immediately preceding the tax year for which the tax is due. The credit shall be computed in the same manner prescribed for the computation of credits allowed under section 5725.33 of the Revised Code.

By claiming a tax credit under this section, a taxpayer waives its rights under section 5726.20 of the Revised Code with respect to the time limitation for the assessment of taxes as it relates to credits claimed under this section that later become subject to recapture under division (D) of this section.

A taxpayer may claim against the tax imposed by this chapter any unused portion of the credits authorized under sections 5725.33 and 5733.58 of the Revised Code, but only to the extent of the remaining carry forward period authorized by those sections.

The credit shall be claimed in the order prescribed by section 5726.98 of the Revised Code. If the amount of the credit exceeds the amount of tax otherwise due after deducting all other credits preceding the credit in the order prescribed in section 5726.98 of the Revised Code, the excess may be carried forward for not more than four ensuing tax years.

(C) The total amount of qualified equity investments on the basis of which credits may be claimed under this section and sections 5725.33, 5729.16, and 5733.58 of the Revised Code is subject to the limitation of division (C) of section 5725.33 of the Revised Code.

(D) If any amount of the federal tax credit allowed for a qualified equity investment for which a credit was received under this section is recaptured under section 45D of the Internal Revenue Code, or if the director of development services determines that an investment for which a tax credit is claimed under this section is not a qualified equity investment or that the proceeds of an investment for which a tax credit is claimed under this section are used to make qualified low-income community investments other than in a qualified active low-income community business, all or a portion of the credit received on account of that investment shall be paid by the taxpayer that received the credit to the tax commissioner. The amount to be recovered shall be determined by the director pursuant to rules adopted under section 5725.33 of the Revised Code. The director shall certify any amount due under this division to the tax commissioner, and the commissioner shall notify the taxpayer of the amount due. The amount due is payable not later than thirty days after the day the commissioner issues the notice. The amount due shall be considered to be tax due under section 5726.02 of the Revised Code, and may be collected by assessment without regard to the limitations imposed under section 5726.20 of the Revised Code for the assessment of taxes by the commissioner. All amounts collected under this division shall be credited as revenue from the tax levied under section 5726.02 of the Revised Code.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.55 - Motion picture production tax credit.

(A) Any term used in this section has the same meaning as in section 122.85 of the Revised Code.

(B) A taxpayer may claim a refundable credit against the tax imposed under this chapter for each person included in the annual report of the taxpayer that is a certificate owner of a tax credit certificate issued under section 122.85 of the Revised Code. The credit shall be claimed for the taxable year in which the certificate is issued by the director of development services. The credit amount equals the amount stated in the certificate. The credit shall be claimed in the order required under section 5726.98 of the Revised Code. If the credit amount exceeds the tax otherwise due under section 5726.02 of the Revised Code after deducting all other credits preceding the credit in the order prescribed in section 5726.98 of the Revised Code, the excess shall be refunded to the taxpayer.

(C) Nothing in this section shall allow a taxpayer to claim more than one credit per tax credit-eligible production.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.56 - Research and development tax credit.

(A) As used in this section, "qualified research expenses" has the same meaning as in section 41 of the Internal Revenue Code.

(B) A taxpayer may claim a nonrefundable credit against the tax imposed under this chapter equal to seven per cent of the excess of (1) the qualified research expenses incurred by the taxpayer in this state in a taxable year over (2) the average annual qualified research expenses incurred by the taxpayer in this state in the three previous taxable years. For the purposes of this division, "qualified research expenses incurred by the taxpayer" includes the qualified research expenses incurred by all persons included in the annual report of the taxpayer and by any insurance company subject to the tax levied under section 5725.18 or Chapter 5729. of the Revised Code that has more than fifty per cent of its ownership interests directly or indirectly owned or controlled by a person included in the annual report of the taxpayer, even though such an insurance company is not subject to the tax imposed under this chapter.

(C) A taxpayer shall claim the credit allowed under this section in the order prescribed by section 5726.98 of the Revised Code. If the amount of the credit exceeds the amount of tax otherwise due after deducting all other credits preceding the credit in the order prescribed in section 5726.98 of the Revised Code, the excess may be carried forward for not more than seven ensuing tax years. The amount of the excess credit claimed in any such year shall be deducted from the balance carried forward to the next tax year.

(D) A taxpayer may claim against the tax imposed under this chapter any unused portion of a credit authorized under section 5733.351 of the Revised Code but only to the extent of the remaining portion of the seven-year carry-forward period authorized by that section.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.57 - Nonrefundable credit for qualifying dealers in intangibles.

(A) As used in this section, "qualifying dealer in intangibles" means a dealer in intangibles that is a member of a qualifying controlled group of which a financial institution is also a member on the first day of the financial institution's tax year.

(B) For tax year 2014 there is hereby allowed to each financial institution a nonrefundable credit against the tax imposed by section 5726.02 of the Revised Code. The amount of the credit shall be computed in accordance with division (C) of this section. The credit shall be claimed in the order prescribed by section 5726.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5726.02 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

(C) Subject to division (D) of this section, the amount of the credit equals the lesser of the amount described in division (C)(1) of this section or in division (C)(2) of this section.

(1) The amount of tax that a qualifying dealer in intangibles paid under Chapter 5707. of the Revised Code during the calendar year immediately preceding the financial institution's tax year. Such amount shall be reduced, but not below zero, by any refunds of such tax received by the qualifying dealer in intangibles under Chapter 5703. of the Revised Code during that calendar year.

(2) The product of the amounts described in divisions (C)(2)(a) to (c) of this section.

(a) The cost of the financial institution's direct investment in the capital stock of the qualifying dealer in intangibles calculated on the last day of the financial institution's taxable year immediately preceding the tax year;

(b) The ratio described in section 5725.15 of the Revised Code for the calendar year immediately preceding the financial institution's tax year;

(c) The tax rate imposed under division (D) of section 5707.03 of the Revised Code for the calendar year immediately preceding the financial institution's tax year.

(D)

(1) The principles and concepts described in section 5733.057 of the Revised Code shall apply in determining whether a dealer in intangibles is a member of a qualifying controlled group of which the financial institution also is a member and to ascertain the cost of the financial institution's direct investment in the capital stock of the qualifying dealer in intangibles.

(2) Notwithstanding section 5703.56 of the Revised Code to the contrary, a financial institution claiming the credit provided by this section has the burden to establish by a preponderance of the evidence that the doctrines enumerated in that section would not apply to deny to the financial institution all or a part of the credit otherwise provided by this section.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.98 - Calculating tax due.

(A) To provide a uniform procedure for calculating the amount of tax due under section 5726.02 of the Revised Code, a taxpayer shall claim any credits to which the taxpayer is entitled under this chapter in the following order:

(1) The bank organization assessment credit under section 5726.51 of the Revised Code;

(2) The nonrefundable job retention credit under division (B) of section 5726.50 of the Revised Code;

(3) The nonrefundable credit for purchases of qualified low-income community investments under section 5726.54 of the Revised Code;

(4) The nonrefundable credit for qualified research expenses under section 5726.56 of the Revised Code;

(5) The nonrefundable credit for qualifying dealer in intangibles taxes under section 5726.57 of the Revised Code.

(6) The refundable credit for rehabilitating an historic building under section 5726.52 of the Revised Code;

(7) The refundable job retention or job creation credit under division (A) of section 5726.50 of the Revised Code;

(8) The refundable credit under section 5726.53 of the Revised Code for losses on loans made under the Ohio venture capital program under sections 150.01 to 150.10 of the Revised Code;

(9) The refundable motion picture production credit under section 5726.55 of the Revised Code.

(B) For any credit except the refundable credits enumerated in this section, the amount of the credit for a taxable year shall not exceed the tax due after allowing for any other credit that precedes it in the order required under this section. Any excess amount of a particular credit may be carried forward if authorized under the section creating that credit. Nothing in this chapter shall be construed to allow a taxpayer to claim, directly or indirectly, a credit more than once for a taxable year.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5726.99 - Minimum and maximum fines.

Whoever violates section 5726.41 of the Revised Code shall be fined not less than one hundred dollars or more than one thousand dollars.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.






Chapter 5727 - PUBLIC UTILITIES

Section 5727.01 - Public utilities definitions.

As used in this chapter:

(A) "Public utility" means each person referred to as a telephone company, telegraph company, electric company, natural gas company, pipe-line company, water-works company, water transportation company, heating company, rural electric company, railroad company, combined company, or energy company.

(B) "Gross receipts" means the entire receipts for business done by any person from operations as a public utility, or incidental thereto, or in connection therewith, including any receipts received under Chapter 4928. of the Revised Code. The gross receipts for business done by an incorporated company engaged in operation as a public utility includes the entire receipts for business done by such company under the exercise of its corporate powers, whether from the operation as a public utility or from any other business.

(C) "Rural electric company" means any nonprofit corporation, organization, association, or cooperative engaged in the business of supplying electricity to its members or persons owning an interest therein in an area the major portion of which is rural. "Rural electric company" excludes an energy company.

(D) Any person:

(1) Is a telegraph company when engaged in the business of transmitting telegraphic messages to, from, through, or in this state;

(2) Is a telephone company when primarily engaged in the business of providing local exchange telephone service, excluding cellular radio service, in this state;

(3) Is an electric company when engaged in the business of generating, transmitting, or distributing electricity within this state for use by others, but excludes a rural electric company or an energy company;

(4) Is a natural gas company when engaged in the business of supplying or distributing natural gas for lighting, power, or heating purposes to consumers within this state, excluding a person that is a governmental aggregator or retail natural gas supplier as defined in section 4929.01 of the Revised Code;

(5) Is a pipe-line company when engaged in the business of transporting natural gas, oil, or coal or its derivatives through pipes or tubing, either wholly or partially within this state;

(6) Is a water-works company when engaged in the business of supplying water through pipes or tubing, or in a similar manner, to consumers within this state;

(7) Is a water transportation company when engaged in the transportation of passengers or property, by boat or other watercraft, over any waterway, whether natural or artificial, from one point within this state to another point within this state, or between points within this state and points without this state;

(8) Is a heating company when engaged in the business of supplying water, steam, or air through pipes or tubing to consumers within this state for heating purposes;

(9) Is a railroad company when engaged in the business of owning or operating a railroad either wholly or partially within this state on rights-of-way acquired and held exclusively by such company, or otherwise, and includes a passenger, street, suburban, or interurban railroad company;

(10) Is an energy company when engaged in the business of generating, transmitting, or distributing electricity within this state for use by others solely from an energy facility with an aggregate nameplate capacity in excess of two hundred fifty kilowatts.

As used in division (D)(2) of this section, "local exchange telephone service" means making available or furnishing access and a dial tone to all persons within a local calling area for use in originating and receiving voice grade communications over a switched network operated by the provider of the service within the area and for gaining access to other telecommunication services.

(E) "Taxable property" means the property required by section 5727.06 of the Revised Code to be assessed by the tax commissioner, but does not include either of the following:

(1) An item of tangible personal property that for the period subsequent to the effective date of an air, water, or noise pollution control certificate and continuing so long as the certificate is in force, has been certified as part of the pollution control facility with respect to which the certificate has been issued;

(2) An item of tangible personal property that during the construction of a plant or facility and until the item is first capable of operation, whether actually used in operation or not, is incorporated in or being held exclusively for incorporation in that plant or facility.

Notwithstanding section 5701.03 of the Revised Code, for tax year 2006 and thereafter, "taxable property" includes patterns, jigs, dies, and drawings of an electric company or a combined company for use in the activity of an electric company.

(F) "Taxing district" means a municipal corporation or township, or part thereof, in which the aggregate rate of taxation is uniform.

(G) "Telecommunications service" has the same meaning as in division (AA) of section 5739.01 of the Revised Code.

(H) "Interexchange telecommunications company" means a person that is engaged in the business of transmitting telephonic messages to, from, through, or in this state, but that is not a telephone company.

(I) "Sale and leaseback transaction" means a transaction in which a public utility or interexchange telecommunications company sells any tangible personal property to a person other than a public utility or interexchange telecommunications company and leases that property back from the buyer.

(J) "Production equipment" means all taxable steam, nuclear, hydraulic, renewable resource, clean coal technology, and other production plant equipment used to generate electricity. For tax years prior to 2001, "production equipment" includes taxable station equipment that is located at a production plant.

(K) "Tax year" means the year for which property or gross receipts are subject to assessment under this chapter. This division does not limit the tax commissioner's ability to assess and value property or gross receipts outside the tax year.

(L) "Combined company" means any person engaged in the activity of an electric company or rural electric company that is also engaged in the activity of a heating company or a natural gas company, or any combination thereof.

(M) "Public utility property lessor" means any person, other than a public utility or an interexchange telecommunications company, that leases personal property, other than in a sale and leaseback transaction, to a public utility, other than a railroad, water transportation, telephone, or telegraph company if the property would be taxable property if owned by the public utility. A public utility property lessor is subject to this chapter only for the purposes of reporting and paying tax on taxable property it leases to a public utility other than a telephone or telegraph company. A public utility property lessor that leases property to a public utility other than a telephone or telegraph company is not a public utility, but it shall report its property and be assessed in the same manner as the utility to which it leases the property.

(N) "Energy resource" means any of the following:

(1) "Renewable energy resource" as defined in section 4928.01 of the Revised Code;

(2) "Clean coal technology" as described in division (A)(34)(c) of section 4928.01 of the Revised Code;

(3) "Advanced nuclear technology" as described in division (A)(34)(d) of section 4928.01 of the Revised Code;

(4) "Cogeneration technology" as described in division (A)(34)(b) of section 4928.01 of the Revised Code.

(O) "Energy conversion equipment" means tangible personal property connected to a wind turbine tower, connected to and behind solar radiation collector areas and designed to convert the radiant energy of the sun into electricity or heat, or connected to any other property used to generate electricity from an energy resource, through which electricity is transferred to controls, transformers, or power electronics and to the transmission interconnection point.

"Energy conversion equipment" includes, but is not limited to, inverters, batteries, switch gears, wiring, collection lines, substations, ancillary tangible personal property, or any lines and associated tangible personal property located between substations and the transmission interconnection point.

(P) "Energy facility" means one or more interconnected wind turbines, solar panels, or other tangible personal property used to generate electricity from an energy resource owned by the same person, including:

(1) All interconnection equipment, devices, and related apparatus connected to such tangible personal property;

(2) All cables, equipment, devices, and related apparatus that connect the generators to an electricity grid or to a building or facility that directly consumes the electricity produced, that facilitate the transmission of electrical energy from the generators to the grid, building, or facility, and, where applicable, that transform voltage before ultimate delivery of electricity to the grid, building, or facility.

"Energy facility" includes buildings, structures, improvements, or fixtures exclusively used to house, support, or stabilize tangible personal property constituting the facility or that are otherwise necessary for the operation of that property; and so much of the land on which such tangible personal property is situated as is required for operation of the facility and is not devoted to some other use, not to exceed, in the case of wind turbines, one-half acre for each wind turbine, and regardless of whether the land is owned by the owner or lessee of the tangible personal property or by another person.

(Q) "Nameplate capacity" means the original interconnected maximum rated alternating current output of a generator or other electric production equipment under specific conditions designated by the manufacturer, expressed in the number of kilowatts or megawatts.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 06-26-2001; 06-30-2005



Section 5727.02 - Persons excepted.

As used in this chapter, "public utility," "electric company," "natural gas company," "pipe-line company," "water-works company," "water transportation company" or "heating company" does not include any of the following:

(A)

(1) Except as provided in division (A)(2) of this section, any person that is engaged in some other primary business to which the supplying of electricity, heat, natural gas, water, water transportation, steam, or air to others is incidental.

(2) For tax year 2009 and each tax year thereafter, a person that is engaged in some other primary business to which the supplying of electricity to others is incidental shall be treated as an "electric company" and a "public utility" for purposes of this chapter solely to the extent required by section 5727.031 of the Revised Code.

(3) For purposes of division (A) of this section and section 5727.031 of the Revised Code:

(a) "Supplying of electricity" means generating, transmitting, or distributing electricity.

(b) A person that leases to others energy facilities with an aggregate nameplate capacity in this state of two hundred fifty kilowatts or less per lease is not supplying electricity to others.

(c) A person that owns, or leases from another person, energy facilities with an aggregate nameplate capacity in this state of two hundred fifty kilowatts or less is not supplying electricity to others, regardless of whether the owner or lessee engages in net metering as defined in section 4928.01 of the Revised Code.

(d) A political subdivision of this state that owns an energy facility is not supplying electricity to others regardless of the nameplate capacity of the facility if the primary purpose of the facility is to supply electricity for the political subdivision's own use. As used in this division, "political subdivision" means a county, township, municipal corporation, or any other body corporate and politic that is responsible for government activities in a geographic area smaller than that of the state.

(B) Any person that supplies electricity, natural gas, water, water transportation, steam, or air to its tenants, whether for a separate charge or otherwise;

(C) Any person whose primary business in this state consists of producing, refining, or marketing petroleum or its products.

(D) Any person whose primary business in this state consists of producing or gathering natural gas rather than supplying or distributing natural gas to consumers.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 06-26-2001; 06-30-2005



Section 5727.03 - Combined company to file separate report for each listed activity of company.

(A) A combined company shall file a separate report under section 5727.08 of the Revised Code for each listed activity of a combined company. The tax commissioner shall separately value, apportion, and assess the company's property. Divisions (B)(1), (2), and (3) of this section shall be used to determine the taxable property that cannot be directly attributed to providing one of the listed activities of a combined company.

(B)

(1) The taxable property to attribute to an electric company or a rural electric company activity shall be the taxable cost of the property that cannot be directly attributed to a listed activity of a combined company multiplied by a numerator that is the taxable cost of property that can be directly attributed to the activity of an electric company or a rural electric company and a denominator that is the sum of the taxable cost that can be directly attributed to all the listed activities of a combined company.

(2) The taxable property to attribute to a heating company activity shall be the taxable cost of the property that cannot be directly attributed to a listed activity of a combined company multiplied by a numerator that is the taxable cost of property that can be directly attributed to the activity of a heating company and a denominator that is the sum of the taxable cost that can be directly attributed to all listed activities of a combined company.

(3) The taxable property to attribute to a natural gas company activity shall be the taxable cost of the property that cannot be directly attributed to a listed activity of a combined company multiplied by a numerator that is the taxable cost of property that can be directly attributed to the activity of a natural gas company and a denominator that is the sum of the taxable cost that can be directly attributed to all the listed activities of a combined company.

(C) A combined company shall file a separate report under section 5727.31 of the Revised Code for each public utility activity subject to the excise tax imposed by section 5727.30 of the Revised Code. The tax commissioner shall exclude from the assessment issued by the tax commissioner on or before the first Monday in November 2002, and thereafter, the taxable gross receipts directly attributable to the activity of an electric company or a rural electric company. In addition, the tax commissioner shall exclude the portion of taxable gross receipts that cannot be attributed to a listed combined company activity or another public utility activity subject to the excise tax imposed by section 5727.30 of the Revised Code by multiplying those taxable gross receipts by a numerator that is the taxable gross receipts that can be directly attributed to an electric company or a rural electric company activity, and a denominator that is the sum of the taxable gross receipts that can be directly attributed to a listed combined company activity or another public utility activity subject to the excise tax imposed by section 5727.30 of the Revised Code.

(D) A combined company subject to the excise tax imposed by section 5727.24 of the Revised Code shall file a return under section 5727.25 of the Revised Code. The excise tax imposed by section 5727.24 of the Revised Code shall be levied only on the following gross receipts of a combined company:

(1) The taxable gross receipts directly attributed to the activity of a natural gas company;

(2) The portion of taxable gross receipts that cannot be directly attributed to a listed combined company activity or another public utility activity subject to the excise tax imposed by section 5727.30 of the Revised Code, by multiplying those taxable gross receipts by a numerator that is the taxable gross receipts that can be directly attributed to a natural gas company activity, and a denominator that is the sum of the taxable gross receipts that can be directly attributed to a listed combined company activity or another public utility activity subject to the excise tax imposed by section 5727.30 of the Revised Code.

Effective Date: 06-15-2000



Section 5727.031 - Report by entity incidentally supplying electricity.

(A) For tax year 2009 and each tax year thereafter, a person that is engaged in some other primary business to which the supplying of electricity to others is incidental shall file a report under section 5727.08 of the Revised Code as an electric company but shall only report therein as taxable property the amounts required in divisions (B) and (C) of this section. All time limits and other procedural requirements of this chapter for the reporting and assessment of property of electric companies apply to persons required to file a report under this section.

(B) A person subject to this section shall report the true value of the boilers, machinery, equipment, and any personal property used to supply electricity to others, which shall be the sum of the following:

(1) The true value of the property that is production equipment as it would be determined for an electric company under section 5727.11 of the Revised Code multiplied by the per cent of the electricity generated in the preceding calendar year that was not used by the person who generated it; plus

(2) The true value of the property that is not production equipment as it would be determined for an electric company under section 5727.11 of the Revised Code multiplied by the per cent of the electricity generated in the preceding calendar year that was not used by the person who generated it.

(C) The property reported under division (B) of this section shall be listed and assessed at an amount equal to the sum of the products determined under divisions (C)(1) and (2) of this section.

(1) Multiply the portion of the true value determined under division (B)(1) of this section by the assessment rate in section 5727.111 of the Revised Code that is applicable to the production equipment of an electric company;

(2) Multiply the portion of the true value determined under division (B)(2) of this section by the assessment rate in section 5727.111 of the Revised Code that is applicable to the property of an electric company that is not production equipment.

Effective Date: 06-30-2005



Section 5727.04 - Public utility or interexchange telecommunications company not exempt.

The provisions of this chapter do not exempt any public utility or interexchange telecommunications company from the assessment and taxation of its property in the manner provided by law.

Effective Date: 12-31-1989



Section 5727.05 - Exemption of nonprofit and municipal corporations.

Sections 5727.01 to 5727.61 of the Revised Code do not apply to either of the following:

(A) Nonprofit corporations as defined in division (C) of section 1702.01 of the Revised Code that are engaged exclusively in the treatment, distribution, and sale of water to consumers;

(B) Municipal corporations within this state.

Effective Date: 10-05-1999



Section 5727.06 - Taxable property of public utility or interexchange telecommunications company - assessment by tax commissioner.

(A) Except as otherwise provided by law, the following constitutes the taxable property of a public utility, interexchange telecommunications company, or public utility property lessor that shall be assessed by the tax commissioner:

(1) For tax years before tax year 2006:

(a) In the case of a railroad company, all real property and tangible personal property owned or operated by the railroad company in this state on the thirty-first day of December of the preceding year;

(b) In the case of a water transportation company, all tangible personal property, except watercraft, owned or operated by the water transportation company in this state on the thirty-first day of December of the preceding year and all watercraft owned or operated by the water transportation company in this state during the preceding calendar year;

(c) In the case of all other public utilities and interexchange telecommunications companies, all tangible personal property that on the thirty-first day of December of the preceding year was both located in this state and:

(i) Owned by the public utility or interexchange telecommunications company; or

(ii) Leased by the public utility or interexchange telecommunications company under a sale and leaseback transaction.

(2) For tax years 2006, 2007, and 2008:

(a) In the case of a railroad company, all real property used in railroad operations and tangible personal property owned or operated by the railroad company in this state on the thirty-first day of December of the preceding year;

(b) In the case of a water transportation company, all tangible personal property, except watercraft, owned or operated by the water transportation company in this state on the thirty-first day of December of the preceding year and all watercraft owned or operated by the water transportation company in this state during the preceding calendar year;

(c) In the case of all other public utilities except telephone and telegraph companies, all tangible personal property that on the thirty-first day of December of the preceding year was both located in this state and either owned by the public utility or leased by the public utility under a sale and leaseback transaction.

(3) For tax year 2009 and each tax year thereafter:

(a) In the case of a railroad company, all real property used in railroad operations and tangible personal property owned or operated by the railroad company in this state on the thirty-first day of December of the preceding year;

(b) In the case of a water transportation company, all tangible personal property, except watercraft, owned or operated by the water transportation company in this state on the thirty-first day of December of the preceding year and all watercraft owned or operated by the water transportation company in this state during the preceding calendar year;

(c) In the case of all other public utilities except telephone and telegraph companies, all tangible personal property that on the thirty-first day of December of the preceding year was both located in this state and either owned by the public utility or leased by the public utility under a sale and leaseback transaction, and that is not exempted from taxation under section 5727.75 of the Revised Code;

(d) In the case of a public utility property lessor, all personal property that on the thirty-first day of December of the preceding year was both located in this state and leased, in other than a sale and leaseback transaction, to a public utility other than a railroad, telephone, telegraph, or water transportation company. The assessment rate used under section 5727.111 of the Revised Code shall be based on the assessment rate that would apply if the public utility owned the property, and that is not exempted from taxation under section 5727.75 of the Revised Code.

(4) For tax years 2005 and 2006, in the case of telephone, telegraph, or interexchange telecommunications companies, all tangible personal property that on the thirty-first day of December of the preceding year was both located in this state and either owned by the telephone, telegraph, or interexchange telecommunications company or leased by the telephone, telegraph, or interexchange telecommunications company under a sale and leaseback transaction.

(5)

(a) For tax year 2007 and thereafter, in the case of telephone, telegraph, or interexchange telecommunications companies, all tangible personal property shall be listed and assessed for taxation under Chapter 5711. of the Revised Code, but the tangible personal property shall be valued in accordance with this chapter using the composite annual allowances and other valuation procedures prescribed under section 5727.11 of the Revised Code by the tax commissioner for such property for tax year 2006, notwithstanding any section of Chapter 5711. of the Revised Code to the contrary.

(b) A telephone, telegraph, or interexchange telecommunications company subject to division (A)(5)(a) of this section shall file a combined return with the tax commissioner in accordance with section 5711.13 of the Revised Code even if the company has tangible personal property in only one county. Such a company also is subject to the issuance of a preliminary assessment certificate by the tax commissioner under section 5711.25 of the Revised Code. Such a company is not required to file a county supplemental return under section 5711.131 of the Revised Code.

(6) In the case of an energy company, for tax year 2011 and each tax year thereafter, all tangible personal property that on the thirty-first day of December of the preceding year was both located in this state and either owned by the company or leased by the company under a sale and leaseback transaction, and that is not exempted from taxation under section 5727.75 of the Revised Code.

(B) This division applies to tax years before tax year 2007.

In the case of an interexchange telecommunications company, all taxable property shall be subject to the provisions of this chapter and shall be valued by the commissioner in accordance with division (A) of section 5727.11 of the Revised Code. A person described by this division shall file the report required by section 5727.08 of the Revised Code. Persons described in this division shall not be considered taxpayers, as defined in division (B) of section 5711.01 of the Revised Code, and shall not be required to file a return and list their taxable property under any provision of Chapter 5711. of the Revised Code.

(C) The lien of the state for taxes levied each year on the real and personal property of public utilities and interexchange telecommunications companies and on the personal property of public utility property lessors shall attach thereto on the thirty-first day of December of the preceding year.

(D) Property that is required by division (A)(3)(b) of this section to be assessed by the tax commissioner under this chapter shall not be listed by the owner of the property under Chapter 5711. of the Revised Code.

(E) The ten-thousand-dollar exemption provided for in division (C)(3) of section 5709.01 of the Revised Code does not apply to any personal property that is valued under this chapter.

(F) The tax commissioner may adopt rules governing the listing of the taxable property of public utilities and interexchange telecommunications companies and the determination of true value.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 06-30-2005; 03-30-2006; 2007 HB119 06-30-2007



Section 5727.07 - [Repealed].

Effective Date: 12-31-1982



Section 5727.08 - Annual report.

On or before the first day of March, annually, each public utility and interexchange telecommunications company, and, for tax years 2009 and thereafter, each public utility property lessor, shall file a report with the tax commissioner, on a form prescribed by the tax commissioner. The report shall include such information as the tax commissioner requires to enable the tax commissioner to make any assessment or apportionment required under this chapter.

The report shall be signed by either the owner of the public utility, interexchange telecommunications company, or public utility property lessor or the president, secretary, treasurer, or another duly authorized person.

If such a public utility, interexchange telecommunications company, or lessor fails to file the report on or before the first day of March, or the date it is due under an extension allowed pursuant to section 5727.48 of the Revised Code, or fails to accurately report all taxable property, the tax commissioner may impose a penalty of up to fifty per cent of the taxable value of the property that was not timely or accurately reported. However, if such a public utility, company, or lessor files, within sixty days after the first day of March or the extended due date, the report or an amended report and discloses all items of taxable property that are required by this chapter to be reported, the penalty shall not be more than five per cent of the taxable value that was not timely or accurately reported. The penalty shall be added to and considered a part of the total taxable value of the property that was not timely or accurately reported, and may be abated in whole or in part by the tax commissioner pursuant to a petition for reassessment filed under section 5727.47 of the Revised Code.

Effective Date: 10-17-2000; 06-30-2005



Section 5727.09 - [Repealed].

Effective Date: 12-31-1979



Section 5727.10 - Assessment - hearing - correction.

Annually, the tax commissioner shall determine, in accordance with section 5727.11 of the Revised Code, the true value in money of all taxable property, except property of a railroad company, required by section 5727.06 of the Revised Code to be assessed by the commissioner. The commissioner also shall determine the total taxable value of such property based on the percentages of true value at which the property is required to be assessed by section 5727.111 of the Revised Code.

The commissioner shall be guided by the information contained in the report filed by the public utility and such other evidence and rules as will enable the commissioner to make these determinations.

Before issuing the preliminary assessment under section 5727.23 of the Revised Code, the commissioner shall notify each public utility of the proposed total taxable value of its taxable property, including any proposed penalty. After receiving such notice, a public utility may, upon written application, within the time prescribed by the commissioner, appear before the commissioner and be heard in the matter of the proposal. The commissioner may, on the application of a public utility, or on the commissioner's own motion, correct the proposal.

Effective Date: 07-22-1994; 06-30-2005



Section 5727.11 - Method of valuation.

(A) Except as otherwise provided in this section, the true value of all taxable property, except property of a railroad company, required by section 5727.06 of the Revised Code to be assessed by the tax commissioner shall be determined by a method of valuation using cost as capitalized on the public utility's books and records less composite annual allowances as prescribed by the commissioner. If the commissioner finds that application of this method will not result in the determination of true value of the public utility's taxable property, the commissioner may use another method of valuation.

(B)

(1) Except as provided in division (B)(2) of this section, the true value of current gas stored underground is the cost of that gas shown on the books and records of the public utility on the thirty-first day of December of the preceding year.

(2) For tax year 2001 and thereafter, the true value of current gas stored underground is the quotient obtained by dividing (a) the average value of the current gas stored underground, which shall be determined by adding the value of the gas on hand at the end of each calendar month in the calendar year preceding the tax year, or, if applicable, the last day of business of each month for a partial month, divided by (b) the total number of months the natural gas company was in business during the calendar year prior to the beginning of the tax year. with the approval of the tax commissioner, a natural gas company may use a date other than the end of a calendar month to value its current gas stored underground.

(C) The true value of noncurrent gas stored underground is thirty-five per cent of the cost of that gas shown on the books and records of the public utility on the thirty-first day of December of the preceding year.

(D)

(1) Except as provided in division (D)(2) of this section, the true value of the production equipment of an electric company and the true value of all taxable property of a rural electric company is the equipment's or property's cost as capitalized on the company's books and records less fifty per cent of that cost as an allowance for depreciation and obsolescence.

(2) The true value of the production equipment or energy conversion equipment of an electric company , rural electric company, or energy company purchased, transferred, or placed into service after October 5, 1999, is the purchase price of the equipment as capitalized on the company's books and records less composite annual allowances as prescribed by the tax commissioner.

(E) The true value of taxable property, except property of a railroad company, required by section 5727.06 of the Revised Code to be assessed by the tax commissioner shall not include the allowance for funds used during construction or interest during construction that has been capitalized on the public utility's books and records as part of the total cost of the taxable property. This division shall not apply to the taxable property of an electric company or a rural electric company, excluding transmission and distribution property, first placed into service after December 31, 2000, or to the taxable property a person purchases, which includes transfers, if that property was used in business by the seller prior to the purchase.

(F) The true value of watercraft owned or operated by a water transportation company shall be determined by multiplying the true value of the watercraft as determined under division (A) of this section by a fraction, the numerator of which is the number of revenue-earning miles traveled by the watercraft in the waters of this state and the denominator of which is the number of revenue-earning miles traveled by the watercraft in all waters.

(G) The cost of property subject to a sale and leaseback transaction is the cost of the property as capitalized on the books and records of the public utility owning the property immediately prior to the sale and leaseback transaction.

(H) The cost as capitalized on the books and records of a public utility includes amounts capitalized that represent regulatory assets, if such amounts previously were included on the company's books and records as capitalized costs of taxable personal property.

(I) Any change in the composite annual allowances as prescribed by the commissioner on a prospective basis shall not be admissible in any judicial or administrative action or proceeding as evidence of value with regard to prior years' taxes. Information about the business, property, or transactions of any taxpayer obtained by the commissioner for the purpose of adopting or modifying the composite annual allowances shall not be subject to discovery or disclosure.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 12-21-2000; 06-30-2005



Section 5727.111 - Assessing at percentages of true value.

The taxable property of each public utility, except a railroad company, and of each interexchange telecommunications company shall be assessed at the following percentages of true value:

(A) In the case of a rural electric company, fifty per cent in the case of its taxable transmission and distribution property and its energy conversion equipment, and twenty-five per cent for all its other taxable property;

(B) In the case of a telephone or telegraph company, twenty-five per cent for taxable property first subject to taxation in this state for tax year 1995 or thereafter for tax years before tax year 2007, and pursuant to division (H) of section 5711.22 of the Revised Code for tax year 2007 and thereafter, and the following for all other taxable property:

(1) For tax years prior to 2005, eighty-eight per cent;

(2) For tax year 2005, sixty-seven per cent;

(3) For tax year 2006, forty-six per cent;

(4) For tax year 2007 and thereafter, pursuant to division (H) of section 5711.22 of the Revised Code.

(C) Twenty-five per cent in the case of a natural gas company.

(D) Eighty-eight per cent in the case of a pipe-line, water-works, or heating company;

(E)

(1) For tax year 2005, eighty-eight per cent in the case of the taxable transmission and distribution property of an electric company, and twenty-five per cent for all its other taxable property;

(2) For tax year 2006 and each tax year thereafter, in the case of an electric company, eighty-five per cent in the case of its taxable transmission and distribution property and its energy conversion equipment, and twenty-four per cent for all its other taxable property.

(F)

(1) Twenty-five per cent in the case of an interexchange telecommunications company for tax years before tax year 2007;

(2) Pursuant to division (H) of section 5711.22 of the Revised Code for tax year 2007 and thereafter.

(G) Twenty-five per cent in the case of a water transportation company;

(H) For tax year 2011 and each tax year thereafter in the case of an energy company, twenty-four per cent in the case of its taxable production equipment, and eighty-five per cent for all its other taxable property.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 09-26-2003; 06-30-2005



Section 5727.12 - Valuation and assessment of railroad properties.

As used in this chapter, "property used in railroad operations" means property used in or determined by the tax commissioner to be held by a railroad for use in railroad operations. In determining the true value of all real and personal property owned or leased by each railroad company and used in railroad operations, the commissioner shall use the unitary method and value all of the property of the company's railroad system as a whole, considering the factors generally used in that method, and weighing each factor appropriately. The true value of the property used in railroad operations shall be apportioned to this state as provided in section 5727.14 of the Revised Code. For tax year 2006 and each tax year thereafter, the county auditor shall value and assess the real property owned by the company that the commissioner determines is not used in railroad operations.

All property of a railroad shall be assessed for taxation at the same percentage of true value at which all other real property in this state is assessed, in the case of real property, and at the percentage of true value provided under divisions (E) , (F), and (G) of section 5711.22 of the Revised Code, in the case of personal property.

A determination of the value of each item of personal property not used in railroad operations shall be considered a separate determination with respect to which a separate petition for reassessment may be filed under section 5727.47 of the Revised Code.

Where a line of railroad is subsidized under the terms of the federal regional rail reorganization act or the federal rail revitalization and regulatory reform act, the real and other fixed property shall be assessed solely in the name of its owner.

Effective Date: 09-29-1999; 06-30-2005



Section 5727.13 - [Repealed].

Effective Date: 12-31-1989



Section 5727.14 - Apportionment of value of property of interstate railroad.

When a railroad company has part of its road in this state and part in another state, the tax commissioner shall take the entire value of the property of such public utility, determined in accordance with sections 5727.01 to 5727.62 of the Revised Code, and apportion it to this state in the proportion that the length of the road in this state bears to the whole length of road. As used in this section, "length of road" means the miles of single or first main track, measured by the distance between termini, over which railroad transportation service is performed.

Effective Date: 12-31-1979



Section 5727.15 - Apportionment of value of taxable property of public utilities.

When all the taxable property of a public utility is located in one taxing district, the tax commissioner shall apportion the total taxable value thereof to that taxing district.

When taxable property of a public utility is located in more than one taxing district, the commissioner shall apportion the total taxable value thereof among the taxing districts as follows:

(A)

(1) In the case of a telegraph, interexchange telecommunications, or telephone company that owns miles of wire in this state, the value apportioned to each taxing district shall be the same percentage of the total value apportioned to all taxing districts as the miles of wire owned by the company within the taxing district are to the total miles of wire owned by the company within this state;

(2) In the case of a telegraph, interexchange telecommunications, or telephone company that does not own miles of wire in this state, the value apportioned to each taxing district shall be the same percentage of the total value apportioned to all taxing districts as the cost of the taxable property physically located in the taxing district is of the total cost of all taxable property physically located in this state.

(B) In the case of a railroad company:

(1) The taxable value of real and personal property not used in railroad operations shall be apportioned according to its situs;

(2) The taxable value of personal property used in railroad operations shall be apportioned to each taxing district in proportion to the miles of track and trackage rights, weighted to reflect the relative use of such personal property in each taxing district;

(3) The taxable value of real property used in railroad operations shall be apportioned to each taxing district in proportion to its relative value in each taxing district.

(C)

(1) Prior to tax year 2001, in the case of an electric company:

(a) Seventy per cent of the taxable value of all production equipment and of all station equipment that is not production equipment shall be apportioned to the taxing district in which such property is physically located; and

(b) The remaining value of such property, together with the value of all other taxable personal property, shall be apportioned to each taxing district in the per cent that the cost of all transmission and distribution property physically located in the taxing district is of the total cost of all transmission and distribution property physically located in this state.

(c) If an electric company's taxable value for the current year includes the value of any production equipment at a plant at which the initial cost of the plant's production equipment exceeded one billion dollars, then prior to making the apportionments required for that company by division (C)(1)(a) and (b) of this section, the tax commissioner shall do the following:

(i) Subtract four hundred twenty million dollars from the total taxable value of the production equipment at that plant for the current tax year.

(ii) Multiply the difference thus obtained by a fraction, the numerator of which is the portion of the taxable value of that plant's production equipment included in the company's total value for the current tax year, and the denominator of which is the total taxable value of such equipment included in the total taxable value of all electric companies for such year;

(iii) Apportion the product thus obtained to taxing districts in the manner prescribed in division (C)(1)(b) of this section.

(iv) Deduct the amounts so apportioned from the taxable value of the company's production equipment at the plant, prior to making the apportionments required by divisions (C)(1)(a) and (b) of this section.

For purposes of division (C)(1)(c) of this section, "initial cost" applies only to production equipment of plants placed in commercial operation on or after January 1, 1987, and means the cost of all production equipment at a plant for the first year the plant's equipment was subject to taxation.

(2) For tax year 2001 and thereafter, in the case of an electric company:

(a) The taxable value of all production equipment shall be apportioned to the taxing district in which such property is physically located; and

(b) The value of taxable personal property, including energy conversion equipment but excluding production equipment, shall be apportioned to each taxing district in the proportion that the cost of such other taxable personal property physically located in each taxing district is of the total cost of such other taxable personal property physically located in this state.

(D) For tax year 2011 and thereafter, in the case of the taxable property of an energy company:

(1) The taxable value of all production equipment shall be apportioned to the taxing district in which such property is physically located.

(2) The taxable value of all other taxable property, including energy conversion equipment, shall be apportioned to each taxing district in the proportion that the cost of such other taxable property physically located in each taxing district is of the total cost of such other taxable property physically located in this state.

(E) In the case of all other public utilities, the taxable value of the property to be apportioned shall be apportioned to each taxing district in proportion to the entire cost of such property within this state.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 06-15-2000



Section 5727.16 - [Repealed].

Effective Date: 12-31-1979



Section 5727.17 to 5727.22 - [Repealed].

Effective Date: 12-31-1982



Section 5727.23 - Preliminary or amended assessment - petition for reassessment.

On or before the first Monday in October, annually, the tax commissioner shall assess the taxable property of each public utility and interexchange telecommunications company, and for tax year 2009 and thereafter of each public utility property lessor. If the taxpayer failed to file its annual report required by section 5727.08 of the Revised Code at least sixty days prior to the first Monday of October, the commissioner may make the assessment under this section within sixty days after the taxpayer files the report, but this does not preclude the commissioner from making an assessment without receiving the report.

The action of the tax commissioner shall be evidenced by a preliminary assessment that reflects the taxable value apportioned to each county and each taxing district in the county. The commissioner may amend the preliminary assessment as provided in this section. Each preliminary assessment and amended preliminary assessment shall be certified to the public utility, interexchange telecommunications company, or public utility property lessor, and to, the auditor of each county to which taxable value has been apportioned.

The county auditor shall place the apportioned taxable value on the general tax list and duplicate of real and public utility property, and taxes shall be levied and collected thereon at the same rates and in the same manner as taxes are levied and collected on real property in the taxing district in question.

Unless a petition for reassessment of an assessment has been properly filed pursuant to section 5727.47 of the Revised Code, each preliminary assessment and, if amended, each preliminary assessment as last amended shall become final ninety days after certification of the preliminary assessment or thirty days after certification of the amended preliminary assessment, whichever is later. If a petition for reassessment is properly filed, the assessment shall become final when the tax commissioner issues a final determination.

Neither the certification of any preliminary or amended assessment nor the expiration of the period of time that makes any assessment final constitutes a final determination, assessment, reassessment, valuation, finding, computation, or order of the commissioner that is appealable under section 5717.02 of the Revised Code.

Effective Date: 01-15-1993; 06-30-2005



Section 5727.231 - [Repealed].

Effective Date: 10-05-1999



Section 5727.24 - Tax on gross receipts of natural gas company or combined electric and gas company.

For the purpose of providing revenue to meet the needs of the state, on and after May 1, 2000, an excise tax is hereby levied on the gross receipts of a natural gas company and on the gross receipts of a combined company from operating as a natural gas company. The tax shall be computed by multiplying the taxable gross receipts as determined under section 5727.33 of the Revised Code by four and three-fourths per cent. A combined company shall be subject to this tax on any gross receipts derived from operating as a natural gas company, as determined under division (D) of section 5727.03 of the Revised Code, and, if applicable, shall be subject to the tax imposed by section 5727.30 of the Revised Code for all other gross receipts.

Effective Date: 06-15-2000



Section 5727.241 - Credit against tax on natural gas or combined company.

As used in this section, "taxpayer" means any person subject to the tax imposed by section 5727.24 of the Revised Code.

Upon the issuance of a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code, a refundable credit may be claimed against the tax imposed on a taxpayer under section 5727.24 of the Revised Code. The credit shall be claimed on a return due under section 5727.25 of the Revised Code after the certificate is issued by the authority.

Effective Date: 06-30-2005; 06-05-2006



Section 5727.25 - Quarterly or annual returns filed with tax payment - additional charges, penalties, and interest.

(A) Except as provided in division (B) of this section, within forty-five days after the last day of March, June, September, and December, each natural gas company or combined company subject to the excise tax imposed by section 5727.24 of the Revised Code shall file a return with the tax commissioner, in such form as the tax commissioner prescribes, and pay the full amount of the tax due on its taxable gross receipts for the preceding calendar quarter, except that the first payment of this tax shall be made on or before November 15, 2000, for the five-month period of May 1, 2000, to September 30, 2000. All payments made under this division shall be made by electronic funds transfer in accordance with section 5727.311 of the Revised Code.

(B) Any natural gas company or combined company subject to the excise tax imposed by this section that has an annual tax liability for the preceding calendar year ending on the thirty-first day of December of less than three hundred twenty-five thousand dollars may elect to file an annual return with the tax commissioner, in such form as the tax commissioner prescribes, for the next year. A company that elects to file an annual return for the calendar year shall file the return and remit the taxes due on its taxable gross receipts within forty-five days after the thirty-first day of December. The first payment of the tax under this division shall be made on or before February 14, 2001, for the period of May 1, 2000, to December 31, 2000. The minimum tax for a natural gas company or combined company subject to this division shall be fifty dollars, and the company shall not be required to remit the tax due by electronic funds transfer.

(C) A return required to be filed under division (A) or (B) of this section shall show the amount of tax due from the company for the period covered by the return and any other information as prescribed by the tax commissioner. A return shall be considered filed when received by the tax commissioner. The commissioner may extend the time for making and filing returns and paying the tax.

(D) Any natural gas company or combined company that fails to file a return or pay the full amount of the tax due within the period prescribed under this section shall pay an additional charge of fifty dollars or ten per cent of the tax required to be paid for the reporting period, whichever is greater. If any tax due is not paid timely in accordance with this section, the company liable for the tax shall pay interest, calculated at the rate per annum prescribed by section 5703.47 of the Revised Code, from the date the tax payment was due to the date of payment or to the date an assessment was issued, whichever occurs first. The tax commissioner may collect any additional charge or interest imposed by this section by assessment in the manner provided in section 5727.26 of the Revised Code. The commissioner may abate all or a portion of the additional charge and may adopt rules governing such abatements.

(E) The tax commissioner shall immediately forward to the treasurer of state any amounts that the commissioner receives under this section. The taxes, additional charges, penalties, and interest collected under sections 5727.24 to 5727.29 of the Revised Code shall be credited in accordance with section 5727.45 of the Revised Code.

Effective Date: 01-01-2003



Section 5727.26 - Assessment for failure to file return or pay amount due - judgment against company.

(A) The tax commissioner may make an assessment, based on any information in the commissioner's possession, against any natural gas company or combined company that fails to file a return or pay any tax, interest, or additional charge as required by sections 5727.24 to 5727.29 of the Revised Code. The commissioner shall give the company assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition. A penalty of up to fifteen per cent may be added to all amounts assessed under this section. The tax commissioner may adopt rules providing for the imposition and remission of the penalty.

(B) Unless the company assessed, within sixty days after service of the notice of assessment, files with the tax commissioner, either personally or by certified mail, a written petition signed by the company's authorized agent having knowledge of the facts, the assessment becomes final, and the amount of the assessment is due and payable from the company assessed to the treasurer of state. The petition shall indicate the objections of the company assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination.

If a petition for reassessment has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment, including accrued interest, remains unpaid, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the natural gas company's or combined company's principal place of business is located, or in the office of the clerk of court of common pleas of Franklin county.

Immediately on the filing of the entry, the clerk shall enter judgment for the state against the company assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled, "special judgments for the public utility excise tax on natural gas and combined companies," and shall have the same effect as other judgments. Execution shall issue upon the judgment at the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) If the tax commissioner believes that collection of the tax will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the company liable for the tax. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (C) of this section. Notice of the jeopardy assessment shall be served on the company assessed or the company's authorized agent in the manner provided in section 5703.37 of the Revised Code within five days of the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the company assessed files a petition for reassessment in accordance with division (B) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment does not prejudice the commissioner's consideration of the petition for reassessment.

(E) The tax commissioner shall immediately forward to the treasurer of state all amounts that the tax commissioner receives under this section, and such amounts shall be considered revenue arising from the tax imposed by section 5727.24 of the Revised Code.

(F) No assessment shall be made or issued against a natural gas company or combined company for the tax imposed by section 5727.24 of the Revised Code more than four years after the return date for the period in which the tax was reported, or more than four years after the return for the period was filed, whichever is later.

Effective Date: 01-01-2003



Section 5727.27 - Company to keep records - inspection of records.

Every natural gas company or combined company liable for the tax imposed by section 5727.24 of the Revised Code shall keep complete and accurate records as prescribed by the tax commissioner. The records shall be preserved for four years after the return for the tax to which the records pertain is due or filed, whichever is later. The natural gas company or combined company shall make the records available for inspection by the commissioner or the commissioner's agent, on the request of the commissioner or agent.

Effective Date: 06-15-2000



Section 5727.28 - Refunds.

(A) The treasurer of state shall refund to a natural gas company or combined company subject to the tax imposed by section 5727.24 of the Revised Code, the amount of tax paid illegally or erroneously, or paid on an illegal or erroneous assessment. Applications for a refund shall be filed with the tax commissioner, on a form prescribed by the commissioner, within four years of the illegal or erroneous payment of the tax.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund under section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

If the application for refund is for taxes paid on an illegal or erroneous assessment, the commissioner shall include in the certified amount interest calculated at the rate per annum prescribed by section 5703.47 of the Revised Code from the date of overpayment to the date of the commissioner's certification.

(B) If a natural gas company or combined company entitled to a refund of taxes under this section, or section 5703.70 of the Revised Code, is indebted to the state for any tax or fee administered by the tax commissioner that is paid to the state, or any charge, penalty, or interest arising from such a tax or fee, the amount refundable may be applied in satisfaction of that debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded.

(C) In lieu of granting a refund under division (A) or (B) of this section, the tax commissioner may allow a natural gas company or combined company to claim a credit of the amount of the tax refund on the return for the period during which the tax became refundable. The commissioner may require the company to submit information to support a claim for a credit under this division, and the commissioner may disallow the credit if the information is not provided.

Effective Date: 09-06-2002



Section 5727.29 - Refundable credit calculation.

(A) Natural gas companies and combined companies shall be entitled to a refundable credit equal to the following:

(1) For natural gas companies, the sum of the three payments of the excise tax on gross receipts made pursuant to section 5727.31 of the Revised Code on or before October 15, 1999, and on or before the first day of March and June 2000;

(2) For combined companies, the sum of the three estimated payments of the excise tax on gross receipts made pursuant to section 5727.31 of the Revised Code on or before October 15, 1999, and on or before the first day of March and June 2000, multiplied by a numerator that is the taxable gross receipts from operating as a natural gas company as determined under division (D) of section 5727.03 of the Revised Code, and a denominator that is the entire taxable gross receipts for the combined company, for the period ending April 30, 2000. To calculate the credit allowed under division (A)(2) of this section, each combined company shall file a separate report as prescribed by the tax commissioner segregating gross receipts from operating as an electric company and gross receipts from operating as a natural gas company, for the period ending April 30, 2000.

(B) Natural gas companies and combined companies shall claim one-sixtieth of the credit calculated under division (A) of this section on each return filed under division (A) of section 5727.25 of the Revised Code until the full amount of the credit is claimed. The credit first may be claimed on the return filed on or before November 15, 2001, pursuant to division (A) of section 5727.25 of the Revised Code. If the credit allowed under this section exceeds the total taxes due for any quarter, the tax commissioner shall refund or credit the excess in accordance with section 5727.28 of the Revised Code. In the event a natural gas company or combined company entitled to the credit sells or transfers all or a majority of its natural gas assets, any such unused credit shall transfer to the new owner of those assets. If the sale or transfer takes place after April 30, 2000, the credit for the tax period in which all or a majority of the assets are sold shall be split proportionally between the natural gas company or combined company and the new owner, based on a ratio that is the number of days in the tax period that the assets were owned by the company as compared to the new owner.

(C) If the excise tax imposed by section 5727.24 of the Revised Code is repealed or amended after the effective date of this amendment, natural gas companies and combined companies and their successors and assigns shall be allowed to apply the credit allowed under this section to any other tax, additional charge, penalty, interest, or fee administered by the tax commissioner. Under no circumstances shall payment of the refundable credit granted by this section be accelerated.

Effective Date: 06-15-2000



Section 5727.30 - Public utilities subject to annual excise tax.

(A) Except as provided in divisions (B), (C), and (D) of this section, each public utility, except railroad companies, shall be subject to an annual excise tax, as provided by sections 5727.31 to 5727.62 of the Revised Code, for the privilege of owning property in this state or doing business in this state during the twelve-month period next succeeding the period upon which the tax is based. The tax shall be imposed against each such public utility that, on the first day of such twelve-month period, owns property in this state or is doing business in this state, and the lien for the tax, including any penalties and interest accruing thereon, shall attach on such day to the property of the public utility in this state.

(B) Gross receipts of an electric company, rural electric company, or energy company received after April 30, 2001, are not subject to the annual excise tax imposed by this section.

(C) A natural gas company's gross receipts received after April 30, 2000, are not subject to the annual excise tax imposed by this section.

(D) A telephone company's gross receipts derived from amounts billed to customers after June 30, 2004, are not subject to the annual excise tax imposed by this section. Notwithstanding any other provision of law, gross receipts derived from amounts billed by a telephone company to customers prior to July 1, 2004, shall be included in the telephone company's annual statement filed on or before August 1, 2004, which shall be the last statement or report filed under section 5727.31 of the Revised Code by a telephone company. A telephone company shall not deduct from its gross receipts included in that last statement any receipts it was unable to collect from its customers for the period of July 1, 2003, to June 30, 2004.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Effective Date: 09-26-2003



Section 5727.31 - Annual statement of public utility - reports.

(A) Each public utility subject to the excise tax imposed by section 5727.30 of the Revised Code, annually, on or before the first day of August, shall file with the tax commissioner a statement in such form as the commissioner prescribes.

(B)

(1) Annually, on or before the fifteenth day of October of the current year, each public utility whose estimated excise taxes for the current year as based upon the statement required to be filed in that year by division (A) of this section are one thousand dollars or more shall file with the treasurer of state a report, in such form as the tax commissioner prescribes, showing the amount of excise tax estimated to be charged or levied pursuant to law for the current year upon the basis of such annual statement, and shall remit a portion of the estimated excise taxes shown to be due by the report. The portion of the estimated excise taxes due at the time the report is filed shall be one-third of its total excise taxes estimated to be charged or levied for the current year based upon the annual statement filed under division (A) of this section.

(2) Annually, on or before the first day of March and June, each public utility whose excise taxes as based upon its last preceding annual statement filed under division (A) of this section prior to the first day of January were one thousand dollars or more shall file with the treasurer of state a report, in such form as the tax commissioner prescribes, showing the amount of excise tax charged or levied pursuant to law upon the basis of such annual statement, and shall remit a portion of the excise taxes shown to be due by each such report. The portion of the excise taxes due at the time each such report is filed shall be one-third of its total excise taxes so charged or levied based upon such annual statement.

(C) Any public utility subject to the excise taxes imposed by section 5727.30 of the Revised Code whose tax as certified under section 5727.38 of the Revised Code in a year equals or exceeds the amount specified for that year in section 5727.311 of the Revised Code shall make the payments required under this section in the second ensuing and each succeeding year in the manner prescribed by section 5727.311 of the Revised Code, except as otherwise prescribed by that section.

(D)

(1) For purposes of this section, a report required to be filed under division (B) of this section is considered filed when it is received by the treasurer of state.

(2) For purposes of this section and sections 5727.311 and 5727.42 of the Revised Code, remittance of an excise tax required to be made under this section is considered to be made when the remittance is received by the treasurer of state, or when credited to an account designated by the treasurer of state for the receipt of tax remittances.

Effective Date: 06-15-2000



Section 5727.311 - Tax payments by electronic funds transfer.

(A) Any public utility subject to an excise tax imposed by section 5727.30 of the Revised Code whose tax as certified by the tax commissioner under section 5727.38 of the Revised Code equals or exceeds fifty thousand dollars shall make each payment required under division (B) of section 5727.31 of the Revised Code for the second ensuing and each succeeding year by electronic funds transfer as prescribed by division (C) of this section.

If the tax certified by the tax commissioner in each of two consecutive years is less than fifty thousand dollars, the public utility is relieved of the requirement to remit taxes by electronic funds transfer for the year that next follows the second of the consecutive years in which the tax certified is less than fifty thousand dollars, and is relieved of that requirement for each succeeding year unless the tax certified in a subsequent year equals or exceeds fifty thousand dollars.

(B) The tax commissioner shall notify each public utility required by this section or section 5727.25 of the Revised Code to remit taxes by electronic funds transfer of the public utility's obligation to do so, shall maintain an updated list of those public utilities, and shall timely certify the list and any additions thereto or deletions therefrom to the treasurer of state. Failure by the tax commissioner to notify a public utility subject to this section to remit taxes by electronic funds transfer does not relieve the public utility of its obligation to remit taxes by electronic funds transfer.

(C) Public utilities required by this section or section 5727.25 of the Revised Code to remit periodic payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by rules adopted by the treasurer of state under section 113.061 of the Revised Code. The payment of public utility excise taxes by electronic funds transfer does not affect a public utility's obligation to file the annual statement and periodic reports in the manner and at the times prescribed by section 5727.31 of the Revised Code.

A public utility required by this section or section 5727.25 of the Revised Code to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer of state to be excused from that requirement. The treasurer of state may excuse the public utility from remittance by electronic funds transfer for good cause shown for the period of time requested by the public utility or for a portion of that period. The treasurer of state shall notify the tax commissioner and the public utility of the treasurer of state's decision as soon as is practicable.

(D) If a public utility required by this section or section 5727.25 of the Revised Code to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the treasurer of state determines that the failure to remit taxes as required was not due to reasonable cause or was due to willful neglect, the treasurer of state may impose an additional charge on the public utility equal to five per cent of the amount of the taxes required to be paid by electronic funds transfer, but not to exceed five thousand dollars. Any additional charge imposed under this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from excise taxes imposed by this chapter.

No additional charge shall be assessed under this division against a public utility that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the public utility remits by some means other than electronic funds transfer.

Effective Date: 06-15-2000



Section 5727.32 - Contents of statement and reports.

(A) For the purpose of the tax imposed by section 5727.30 of the Revised Code, the statement required by section 5727.31 of the Revised Code shall contain:

(1) The name of the company;

(2) The nature of the company, whether a person, association, or corporation, and under the laws of what state or country organized;

(3) The location of its principal office;

(4) The name and post-office address of the president, secretary, auditor, treasurer, and superintendent or general manager;

(5) The name and post-office address of the chief officer or managing agent of the company in this state;

(6) The amount of the excise taxes paid or to be paid with the reports made during the current calendar year as provided by section 5727.31 of the Revised Code;

(7) In the case of telegraph companies:

(a) The gross receipts from all sources, whether messages, telephone tolls, rentals, or otherwise, for business done within this state, including all sums earned or charged, whether actually received or not, for the year ending on the thirtieth day of June, and the company's proportion of gross receipts for business done by it within this state in connection with other companies, firms, corporations, persons, or associations, but excluding all of the following:

(i) All of the receipts derived wholly from interstate business or business done for or with the federal government;

(ii) The receipts of amounts billed on behalf of other entities;

(b) The total gross receipts for such period from business done within this state.

(8) In the case of all public utilities subject to the tax imposed by section 5727.30 of the Revised Code, except telegraph companies:

(a) The gross receipts of the company, actually received, from all sources for business done within this state for the year next preceding the first day of May, including the company's proportion of gross receipts for business done by it within this state in connection with other companies, firms, corporations, persons, or associations, but excluding both of the following:

(i) Receipts from interstate business or business done for the federal government;

(ii) Receipts from sales to another public utility for resale, provided such other public utility is subject to the tax levied by section 5727.24 or 5727.30 of the Revised Code;

(iii) Receipts of a combined company derived from operating as a natural gas company that is subject to the tax imposed by section 5727.24 of the Revised Code.

(b) The total gross receipts of the company, for the year next preceding the first day of May, in this state from business done within the state.

(B) The reports required by section 5727.31 of the Revised Code shall contain:

(1) The name and principal mailing address of the company;

(2) The total amount of the gross receipts excise taxes charged or levied as based upon its last preceding annual statement filed prior to the first day of January of the year in which such report is filed;

(3) The amount of the excise taxes due with the report as provided by section 5727.31 of the Revised Code.

Effective Date: 12-31-2004



Section 5727.33 - Ascertaining and determining gross receipts of certain companies.

(A) For the purpose of computing the excise tax imposed by section 5727.24 or 5727.30 of the Revised Code, the entire gross receipts actually received from all sources for business done within this state are taxable gross receipts, excluding the receipts described in divisions (B), (C), and (D) of this section. The gross receipts for the tax year of each telegraph company shall be computed for the period of the first day of July prior to the tax year to the thirtieth day of June of the tax year. The gross receipts of each natural gas company, including a combined company's taxable gross receipts attributed to a natural gas company activity, shall be computed in the manner required by section 5727.25 of the Revised Code. The gross receipts for the tax year of any other public utility subject to section 5727.30 of the Revised Code shall be computed for the period of the first day of May prior to the tax year to the thirtieth day of April of the tax year.

(B) In ascertaining and determining the gross receipts of each public utility subject to this section, the following gross receipts are excluded:

(1) All receipts derived wholly from interstate business;

(2) All receipts derived wholly from business done for or with the federal government;

(3) All receipts from the sale of merchandise;

(4) All receipts from sales to other public utilities, except railroad and telegraph companies, for resale, provided the other public utility is subject to the tax levied by section 5727.24 or 5727.30 of the Revised Code.

(C) In ascertaining and determining the gross receipts of a natural gas company, receipts billed on behalf of other entities are excluded. The tax imposed by section 5729.811 of the Revised Code, along with transportation and billing and collection fees charged to other entities, shall be included in the gross receipts of a natural gas company.

(D) In ascertaining and determining the gross receipts of a combined company subject to the tax imposed by section 5727.30 of the Revised Code, all receipts derived from operating as a natural gas company that are subject to the tax imposed by section 5727.24 of the Revised Code are excluded.

(E) Except as provided in division (F) of this section, the amount ascertained by the commissioner under this section, less a deduction of twenty-five thousand dollars, shall be the taxable gross receipts of such companies for business done within this state for that year.

(F) The amount ascertained under this section, less the following deduction, shall be the taxable gross receipts of a natural gas company or combined company subject to the tax imposed by section 5727.24 of the Revised Code for business done within this state:

(1) For a natural gas company that files quarterly returns of the tax imposed by section 5727.24 of the Revised Code, six thousand two hundred fifty dollars for each quarterly return;

(2) For a natural gas company that files an annual return of the tax imposed by section 5727.24 of the Revised Code, twenty-five thousand dollars for each annual return;

(3) For a combined company, twenty-five thousand dollars on the annual statement filed under section 5727.31 of the Revised Code. A combined company shall not be entitled to a deduction in computing gross receipts subject to the tax imposed by section 5727.24 of the Revised Code.

Effective Date: 12-31-2004



Section 5727.331 - Tax reduction to be reflected in rates.

Any reduction in the excise tax on gross receipts paid by a public utility resulting from the exclusion of sales to other public utilities for resale from the determination of gross receipts under sections 5727.32 and 5727.33 of the Revised Code shall be reflected in the rates charged the ultimate consumers in any rate determination affecting such consumers after October 11, 1961.

Effective Date: 01-23-1963



Section 5727.34 - [Repealed].

Effective Date: 12-22-1992



Section 5727.35, 5727.36 - [Repealed].

Effective Date: 12-01-1983



Section 5727.37 - [Repealed].

Effective Date: 07-01-1985



Section 5727.38 - Excise tax on gross receipts of certain public utilities.

On or before the first Monday of November, annually, the tax commissioner shall assess an excise tax against each public utility subject to the excise tax under section 5727.30 of the Revised Code. The tax shall be computed by multiplying the taxable gross receipts as determined by the commissioner under section 5727.33 of the Revised Code by six and three-fourths per cent in the case of pipe-line companies, and four and three-fourths per cent in the case of all other companies. The minimum tax for any such company for owning property or doing business in this state shall be fifty dollars. The assessment shall be certified to the taxpayer and treasurer of state.

Effective Date: 06-15-2000



Section 5727.39 - [Repealed].

Effective Date: 12-31-2004



Section 5727.391 - [Repealed].

Effective Date: 01-01-2002



Section 5727.40 - [Repealed].

Effective Date: 10-20-1994



Section 5727.41 - Credit for investing in eligible Ohio research and development and technology transfer companies.

A nonrefundable credit against the tax imposed by section 5727.38 of the Revised Code may be claimed under sections 122.15 to 122.154 of the Revised Code.

Effective Date: 11-19-1996



Section 5727.42 - Treasurer of state to maintain list of taxes levied and paid - certification and collection of taxes.

(A) The treasurer of state shall maintain a list of all taxes levied and payments made pursuant to the annual excise tax imposed by section 5727.30 of the Revised Code. The treasurer of state shall collect and the taxpayer shall pay all taxes and any penalties thereon. Payments of the tax may be made by mail, in person, by electronic funds transfer if required to do so by section 5727.311 of the Revised Code, or by any other means authorized by the treasurer of state. The treasurer of state may adopt rules concerning the methods and timeliness of payment.

(B) Each tax bill issued pursuant to this section shall separately reflect the taxes due, due date, and any other information considered necessary. The last day on which payment may be made without penalty shall be at least twenty but not more than thirty days from the date of mailing the tax bill. The treasurer of state shall mail the tax bill, and the mailing of it shall be prima-facie evidence of receipt thereof by the taxpayer.

(C) The treasurer of state shall refund taxes levied and payments made for the tax imposed by section 5727.30 of the Revised Code as provided in this section, but no refund shall be made to a taxpayer having a delinquent claim certified pursuant to this section that remains unpaid. The treasurer of state may consult the attorney general regarding such claims.

(D) Within twenty days after receipt of any excise tax assessment certified to the treasurer of state for the tax imposed by section 5727.30 of the Revised Code, the treasurer of state shall:

(1) Ascertain the difference between the total taxes shown on such assessment and the sum of all estimated payments, exclusive of any penalties thereon, previously made for that year.

(2) If the difference is a deficiency, the treasurer of state shall issue a tax bill.

(3) If the difference is an excess, the treasurer of state shall certify the name of the taxpayer and the amount to be refunded to the director of budget and management for payment to the taxpayer.

If the taxpayer has a deficiency for one tax year and an excess for another tax year, or any combination thereof for more than two years, the treasurer of state may determine the net result and, depending on such result, proceed to mail a tax bill or certify a refund.

(E) If a taxpayer fails to pay all taxes on or before the due date shown on the tax bill, or fails to make an estimated payment on or before the due date prescribed in division (B) of section 5727.31 of the Revised Code, but makes payment within ten calendar days of such date, the treasurer of state shall add a penalty equal to five per cent of the amount that should have been timely paid. If payment is not made within ten days of such date, the treasurer of state shall add a penalty equal to fifteen per cent of the amount that should have been timely paid. The treasurer of state shall prepare a delinquent claim for each tax bill on which penalties were added and certify such claims to the attorney general and tax commissioner. The attorney general shall proceed to collect the delinquent taxes and penalties thereon in the manner prescribed by law and notify the treasurer of state and tax commissioner of all collections.

Effective Date: 06-15-2000



Section 5727.43 - [Repealed].

Effective Date: 12-31-1999



Section 5727.44 - [Repealed].

Effective Date: 12-31-2004



Section 5727.45 - Crediting of taxes and penalties to funds.

One hundred per cent of all excise taxes and penalties collected under sections 5727.01 to 5727.62 of the Revised Code shall be credited to the general revenue fund.

Effective Date: 01-01-2002; 2007 HB119 12-01-2007



Section 5727.46 - [Repealed].

Effective Date: 07-01-1966



Section 5727.47 - Notice of assessment - petition for reassessment.

(A) Notice of each assessment certified pursuant to section 5727.23 or 5727.38 of the Revised Code shall be mailed to the public utility, and its mailing shall be prima-facie evidence of its receipt by the public utility to which it is addressed. With the notice, the tax commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition. If a public utility objects to any assessment certified to it pursuant to such sections, it may file with the commissioner, either personally or by certified mail, within sixty days after the mailing of the notice of assessment a written petition for reassessment signed by the utility's authorized agent having knowledge of the facts. If the petition is filed by certified mail, the date of the United States postmark placed on the sender's receipt by the postal employee to whom the petition is presented shall be treated as the date of filing. The petition shall indicate the utility's objections, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination.

In the case of a petition seeking a reduction in taxable value filed with respect to an assessment issued under section 5727.23 of the Revised Code, the petitioner shall state in the petition the total amount of reduction in taxable value sought by the petitioner. If the petitioner objects to the percentage of true value at which taxable property is assessed by the commissioner, the petitioner shall state in the petition the total amount of reduction in taxable value sought both with and without regard to the objection pertaining to the percentage of true value at which its taxable property is assessed. If a petitioner objects to the commissioner's apportionment of the taxable value of the petitioner's taxable property, the petitioner shall distinctly state in the petition that the petitioner objects to the commissioner's apportionment, and, within forty-five days after filing the petition for reassessment, shall submit the petitioner's proposed apportionment of the taxable value of its taxable property among taxing districts. If a petitioner that objects to the commissioner's apportionment fails to state its objections to that apportionment in its petition for reassessment or fails to submit its proposed apportionment within forty-five days after filing the petition for reassessment, the commissioner shall dismiss the petitioner's objection to the commissioner's apportionment, and the taxable value of the petitioner's taxable property, subject to any adjustment to taxable value pursuant to the petition or appeal, shall be apportioned in the manner used by the commissioner in the preliminary or amended preliminary assessment issued under section 5727.23 of the Revised Code.

If an additional objection seeking a reduction in taxable value in excess of the reduction stated in the original petition is properly and timely raised with respect to an assessment issued under section 5727.23 of the Revised Code, the petitioner shall state the total amount of the reduction in taxable value sought in the additional objection both with and without regard to any reduction in taxable value pertaining to the percentage of true value at which taxable property is assessed. If a petitioner fails to state the reduction in taxable value sought in the original petition or in additional objections properly raised after the petition is filed, the commissioner shall notify the petitioner of the failure by certified mail. If the petitioner fails to notify the commissioner in writing of the reduction in taxable value sought in the petition or in an additional objection within thirty days after receiving the commissioner's notice, the commissioner shall dismiss the petition or the additional objection in which that reduction is sought.

(B)

(1) Subject to divisions (B)(2) and (3) of this section, a public utility filing a petition for reassessment regarding an assessment issued under section 5727.23 or 5727.38 of the Revised Code shall pay the tax with respect to the assessment objected to as required by law. The acceptance of any tax payment by the treasurer of state or any county treasurer shall not prejudice any claim for taxes on final determination by the commissioner or final decision by the board of tax appeals or any court.

(2) If a public utility properly and timely files a petition for reassessment regarding an assessment issued under section 5727.23 of the Revised Code, the petitioner shall pay the tax as prescribed by divisions (B)(2)(a), (b), and (c) of this section:

(a) If the petitioner does not object to the commissioner's apportionment of the taxable value of the petitioner's taxable property, the petitioner is not required to pay the part of the tax otherwise due on the taxable value that the petitioner seeks to have reduced, subject to division (B)(2)(c) of this section.

(b) If the petitioner objects to the commissioner's apportionment of the taxable value of the petitioner's taxable property, the petitioner is not required to pay the tax otherwise due on the part of the taxable value apportioned to any taxing district that the petitioner objects to, subject to division (B)(2)(c) of this section. If, pursuant to division (A) of this section, the petitioner has, in a proper and timely manner, apportioned taxable value to a taxing district to which the commissioner did not apportion the petitioner's taxable value, the petitioner shall pay the tax due on the taxable value that the petitioner has apportioned to the taxing district, subject to division (B)(2)(c) of this section.

(c) If a petitioner objects to the percentage of true value at which taxable property is assessed by the commissioner, the petitioner shall pay the tax due on the basis of the percentage of true value at which the public utility's taxable property is assessed by the commissioner. In any case, the petitioner's payment of tax shall not be less than the amount of tax due based on the taxable value reflected on the last appeal notice issued by the commissioner under division (C) of this section. Until the county auditor receives notification under division (E) of this section and proceeds under section 5727.471 of the Revised Code to issue any refund that is found to be due, the county auditor shall not issue a refund for any increase in the reduction in taxable value that is sought by a petitioner later than forty-five days after the petitioner files the original petition as required under division (A) of this section.

(3) Any part of the tax that, under division (B)(2)(a) or (b) of this section, is not paid shall be collected upon receipt of the notification as provided in section 5727.471 of the Revised Code with interest thereon computed in the same manner as interest is computed under division (E) of section 5715.19 of the Revised Code, subject to any correction of the assessment by the commissioner under division (E) of this section or the final judgment of the board of tax appeals or a court to which the board's final judgment is appealed. The penalty imposed under section 323.121 of the Revised Code shall apply only to the unpaid portion of the tax if the petitioner's tax payment is less than the amount of tax due based on the taxable value reflected on the last appeal notice issued by the commissioner under division (C) of this section.

(C) Upon receipt of a properly filed petition for reassessment, the tax commissioner shall notify the treasurer of state or the auditor of each county to which the assessment objected to has been certified. In the case of a petition with respect to an assessment issued under section 5727.23 of the Revised Code, the commissioner shall issue an appeal notice within thirty days after receiving the amount of the taxable value reduction and apportionment changes sought by the petitioner in the original petition or in any additional objections properly and timely raised by the petitioner. The appeal notice shall indicate the amount of the reduction in taxable value sought in the petition or in the additional objections and the extent to which the reduction in taxable value and any change in apportionment requested by the petitioner would affect the commissioner's apportionment of the taxable value among taxing districts in the county as shown in the assessment. If a petitioner is seeking a reduction in taxable value on the basis of a lower percentage of true value than the percentage at which the commissioner assessed the petitioner's taxable property, the appeal notice shall indicate the reduction in taxable value sought by the petitioner without regard to the reduction sought on the basis of the lower percentage and shall indicate that the petitioner is required to pay tax on the reduced taxable value determined without regard to the reduction sought on the basis of a lower percentage of true value, as provided under division (B)(2)(c) of this section. The appeal notice shall include a statement that the reduced taxable value and the apportionment indicated in the notice are not final and are subject to adjustment by the commissioner or by the board of tax appeals or a court on appeal. If the commissioner finds an error in the appeal notice, the commissioner may amend the notice, but the notice is only for informational and tax payment purposes; the notice is not subject to appeal by any person. The commissioner also shall mail a copy of the appeal notice to the petitioner. Upon the request of a taxing authority, the county auditor may disclose to the taxing authority the extent to which a reduction in taxable value sought by a petitioner would affect the apportionment of taxable value to the taxing district or districts under the taxing authority's jurisdiction, but such a disclosure does not constitute a notice required by law to be given for the purpose of section 5717.02 of the Revised Code.

(D) If the petitioner requests a hearing on the petition, the tax commissioner shall assign a time and place for the hearing on the petition and notify the petitioner of such time and place, but the commissioner may continue the hearing from time to time as necessary.

(E) The tax commissioner may make corrections to the assessment as the commissioner finds proper. The commissioner shall serve a copy of the commissioner's final determination on the petitioner in the manner provided in section 5703.37 of the Revised Code. The commissioner's decision in the matter shall be final, subject to appeal under section 5717.02 of the Revised Code. The commissioner also shall transmit a copy of the final determination to the treasurer of state or applicable county auditor. In the absence of any further appeal, or when a decision of the board of tax appeals or of any court to which the decision has been appealed becomes final, the commissioner shall notify the public utility and, as appropriate, the treasurer of state who shall proceed under section 5727.42 of the Revised Code, or the applicable county auditor who shall proceed under section 5727.471 of the Revised Code.

The notification made under this division is not subject to further appeal.

(F) On appeal, no adjustment shall be made in the tax commissioner's assessment issued under section 5727.23 of the Revised Code that reduces the taxable value of a petitioner's taxable property by an amount that exceeds the reduction sought by the petitioner in its petition for reassessment or in any additional objections properly and timely raised after the petition is filed with the commissioner.

Effective Date: 09-06-2002



Section 5727.471 - Assessment for underpayment or overpayment of taxes by public utility.

(A) As used in this section, "notification" means notification required by section 5727.47 of the Revised Code to be sent by the tax commissioner to the county auditor as to the disposition of a petition for reassessment, or of a decision of the board of tax appeals or any court with respect to an assessment of public utility property taxes.

(B) On receipt of the notification, the auditor shall determine whether there has been an underpayment or overpayment of taxes by the public utility. In the case of an underpayment of taxes, the auditor shall notify the county treasurer of the amount, and the treasurer shall proceed to collect the underpayment as required by law.

In the case of an overpayment of taxes, the auditor shall do any one of the following:

(1) Refund the full amount of the overpayment;

(2) Refund a portion of the overpayment and prorate the remaining balance as a credit against future taxes that may be charged to the public utility;

(3) Prorate the full amount of the overpayment as a credit against future taxes that may be charged to the public utility.

(C)

(1) The auditor shall have discretion as to which method to use and shall advise the public utility of the auditor's decision within sixty days after receipt of the notification. The auditor shall make payment of any refund under division (B)(1) or (2) of this section within ninety days after receipt of the notification. Except as otherwise provided in division (C)(2) of this section, any amount to be credited under division (B)(2) or (3) of this section shall be applied to all or a part of the taxes otherwise due from the public utility on real and public utility property tax installment due dates after the date on which the notification was received, but shall not be spread over more than the next ten ensuing installment due dates. If any portion of the overpayment has not been refunded or credited by the tenth such tax installment due date after the date on which the notification was received, the auditor immediately shall refund that portion.

(2) The tax commissioner may certify to a county auditor, in writing, that a public utility is no longer required to file a report under section 5727.08 of the Revised Code. Within ninety days of the date of such certification, the auditor shall refund to the utility, with applicable interest, the portion of any overpayment that has not been refunded or credited to the utility under this section.

(D) The auditor shall add interest to the amount of any overpayment of taxes at the rate per calendar month, rounded to the nearest one-hundredth of one per cent, equal to one-twelfth of the rate per annum prescribed by section 5703.47 of the Revised Code. The interest shall begin to accrue from the first day of the month following the date of the overpayment until the last day of the month preceding the date the overpayment or portion of the overpayment is refunded or credited, and shall be computed separately on each amount actually refunded or credited. In computing interest on credits, when an overpayment is credited against an installment of current taxes due from the utility pursuant to this section, the overpayment shall be considered to have been credited on the last date on which those taxes may be paid without penalty.

(E) The refund and crediting of any overpayment, including interest, shall be paid from or credited against the fund or funds and the taxing districts to which the overpayment originally was paid, in proportion to the amount of the overpayment received. The auditor shall correct the auditor's tax lists in accordance with the refund or credit, and shall certify corrections in the tax duplicates to the county treasurer. At each settlement affected by a refund or credit under this section, the amount of the refund or credit shall be deducted from the amount of any taxes or assessments distributable to the county or any taxing unit in the county that has received the benefit of the taxes or assessment previously overpaid, in proportion to the overpayment previously received.

Effective Date: 09-06-2002



Section 5727.48 - Extension of time.

The tax commissioner, on application by a public utility, may extend to the public utility a further specified time, not to exceed sixty days, within which to file any report or statement required by this chapter to be filed with the commissioner, except reports required by sections 5727.24 to 5727.29 of the Revised Code. A public utility must file such an application, in writing, with the commissioner on or before the date that the report or statement is otherwise required to be filed.

Effective Date: 09-29-1999



Section 5727.49 - Monthly report of secretary of state - information provided by county auditors.

The secretary of state shall prepare and keep a correct list of all incorporated public utilities engaged in business within this state and required by law to pay an excise or franchise tax or fee. Each month he shall file with the tax commissioner a certified report showing all such new public utilities, the increase or decrease of the capital stock or the dissolution of existing public utilities, and such other information as the commissioner requires. For the purpose of obtaining the necessary information, the secretary of state or the commissioner shall have access to the records of the offices of the county auditors of the state.

Upon request of the secretary of state or the commissioner, any county auditor shall furnish such information as is shown by the records of his office concerning public utilities located within his county and subject to sections 5727.01 to 5727.62, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5727.50 - Valuation if no report or erroneous information reported.

If any public utility fails to make any report to the tax commissioner required by law, or makes such report and fails to report or reports erroneously any information essential to the determination of any amount, value, proportion, or other fact to be determined by the commissioner pursuant to law, which is necessary for the fixing of any fee, tax, or assessment, the commissioner shall determine such amount, value, proportion, or other fact and shall certify the same as required by law. Such power and duty of the commissioner shall extend only to the five years next preceding the year in which such inquiry is made. Upon the determination and certification by the commissioner, a tax, fee, or assessment shall be charged for collection from such public utility at the rate provided by law for the years when such tax, fee, or assessment was omitted, or erroneously charged so that the total tax, fee, or assessment paid and to be paid for such years shall be in the full amount chargeable to such public utility by law. Such charge shall be without prejudice to the collection of any penalty authorized by law.

This section shall not apply to sections 5727.24 to 5727.29 of the Revised Code.

Effective Date: 09-29-1999



Section 5727.51 - Taxes on dissolution or retirement required to be paid.

The retirement from business or voluntary dissolution of a public utility without filing the certificate provided for in section 1701.86 of the Revised Code, shall not exempt it from the requirements to make reports and pay excise or franchise fees or taxes in accordance with law.

Effective Date: 10-11-1955



Section 5727.52 - [Repealed].

Effective Date: 07-06-1984



Section 5727.53 - Action to recover taxes.

The taxes, fees, and penalties provided by this chapter that are remitted to the treasurer of state may be recovered by an action brought in the name of the state in the court of common pleas of Franklin county, or of any county in which such public utility is doing business, or in which the line of any railroad company is located, and such court of common pleas shall have jurisdiction of the action regardless of the amount involved. The attorney general, on request of the tax commissioner, shall institute such action in the court of common pleas of Franklin county or of any of such counties the commissioner directs. In any such action it shall be sufficient to allege that the tax, fee, or penalty sought to be recovered stands charged on the delinquent duplicate of the treasurer of state, and that the same has been unpaid for a period of thirty days after having been placed thereon. Sums recovered in any such action shall be paid into the state treasury in the same manner as the tax.

Effective Date: 1999 SB3 07-06-1999



Section 5727.54 - Cancellation of articles of incorporation or certificate of authority for failure to report or pay taxes.

If a corporation, wherever organized, required by law to file any report or return or to pay any tax or fee as a public utility fails to make such report or return or to pay any such tax or fee for ninety days after the time prescribed by law for making such report or return or paying such tax or fee, the tax commissioner shall certify such fact to the secretary of state. The secretary of state shall thereupon cancel the articles of incorporation of any such public utility which is organized under the laws of this state by appropriate entry upon the margin of the record thereof, or cancel by proper entry the certificate of authority of any such foreign public utility to do business in this state. Thereupon all the powers, privileges, and franchises conferred upon such public utility by such articles of incorporation or by such certificate of authority shall cease, subject to section 1701.88 of the Revised Code. The secretary of state shall immediately notify such domestic or foreign public utility of the action taken by him, and shall also forward for filing a certificate of the action so taken to the county recorder of the county in which the principal place of business of the public utility in this state is located, for which filing no fee shall be charged.

Effective Date: 12-31-1989



Section 5727.55 - Prohibition against doing business after cancellation of articles or certificate.

No person shall exercise or attempt to exercise any powers, privileges, or franchises under articles of incorporation or certificate of authority after the same is canceled, as provided by section 5727.54 of the Revised Code, for failure to make a report or return or to pay any tax or fee.

Effective Date: 10-01-1953



Section 5727.56 - Reinstatement of public utility - conditions - designation of agent.

Any public utility whose articles of incorporation or license certificate to do or transact business in this state has expired or has been canceled or revoked by the secretary of state, as provided by law for failure to make any report or return or to pay any tax or fee, upon payment to the secretary of state of any additional fees and penalties required to be paid to the secretary of state, and upon the filing with the secretary of state of a certificate from the tax commissioner that it has complied with all the requirements of law as to franchise or excise tax reports and paid all franchise or excise taxes, fees, or penalties due thereon for every year of its delinquency, and upon the payment to the secretary of state of an additional fee of ten dollars, shall be reinstated and again entitled to exercise its rights, privileges, and franchises in this state, and the secretary of state shall cancel the entry of cancellation or expiration to exercise its rights, privileges, and franchises. If the reinstatement is not made within one year from the date of the cancellation of its articles of incorporation or date of the cancellation or expiration of its license to do business, and it appears that articles of incorporation or license certificate have been issued to a corporation of the same or similar name, the applicant for reinstatement shall be required by the secretary of state, as a condition prerequisite to such reinstatement, to amend its articles by changing its name. A certificate of reinstatement may be filed in the county recorder's office of any county in the state, for which the recorder shall charge and collect a base fee of three dollars for services and a housing trust fund fee of three dollars pursuant to section 317.36 of the Revised Code.

If a domestic public utility applying for reinstatement has not previously designated an agent upon whom process may be served as required by section 1701.07 of the Revised Code, such public utility shall at the time of reinstatement and as a prerequisite thereto designate an agent in accordance with such section.

Any officer, shareholder, creditor, or receiver of any such public utility may at any time take all steps required by this section to effect such reinstatement, and in such case the designation of an agent upon whom process may be served shall not be a prerequisite to the reinstatement of the public utility.

Effective Date: 08-01-2003



Section 5727.57 - Petition for judgment for taxes - injunction - procedure - evidence.

In addition to all other remedies for the collection of any taxes or penalties due under law, whenever any taxes, fees, or penalties due from any public utility have remained unpaid for a period of ninety days, or whenever any public utility has failed for a period of ninety days to make any report or return required by law, or to pay any penalty for failure to make or file such report or return, the attorney general, upon the request of the tax commissioner, shall file a petition in the court of common pleas in the county of the state in which such public utility has its principal place of business for a judgment for the amount of the taxes and penalties appearing to be due, the enforcement of any lien in favor of the state, and an injunction to restrain such public utility and its officers, directors, and managing agents from the transaction of any business within this state, other than such acts as are incidental to liquidation or winding up, until the payment of such taxes, fees, penalties, and the costs of the proceeding, which shall be fixed by the court, or the making and filing of such report or return.

Such petition shall be in the name of the state. All or any of the public utilities having their principal places of business in the county may be joined in one suit. On the motion of the attorney general, the court of common pleas shall enter an order requiring all defendants to answer by a day certain, and may appoint a special master commissioner to take testimony, with such other power and authority as the court confers, and permit process to be served by certified mail and by publication in a newspaper of general circulation in the county, which publication need not be made more than once, setting forth the name of each delinquent public utility, the matter in which such public utility is delinquent, the names of its officers, directors, and managing agents, if set forth in the petition, and the amount of any taxes, fees, or penalties claimed to be owing by said public utility.

All of the officers, directors, shareholders, or managing agents of any public utility may be joined as defendants with such public utility.

If it appears to the court upon hearing that any public utility which is a party to such proceeding is indebted to the state for taxes, fees, or penalties, judgment shall be entered therefor with interest, which shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code; and if it appears that any public utility has failed to make or file any report or return, a mandatory injunction may be issued against such public utility, its officers, directors, and managing agents, as such enjoining them from the transaction of any business within this state, other than acts incidental to liquidation or winding up, until the making and filing of all proper reports or returns and the payment in full of all taxes, fees, and penalties.

If the officers, directors, shareholders, or managing agents of a public utility are not made parties in the first instance, and a judgment or an injunction is rendered or issued against such public utility, such officers, directors, shareholders, or managing agents, or any of them, may be made parties to such proceedings upon the motion of the attorney general, and, upon notice to them of the form and terms of such injunction, they shall be bound thereby as fully as if they had been made parties in the first instance.

In any action authorized by this section, a statement of the commissioner or the secretary of state, when duly certified shall be prima-facie evidence of the amount of taxes, fees, or penalties due from any public utility, or of the failure of any public utility to file with the commissioner or the secretary of state any report required by law, and any such certificate of the commissioner or the secretary of state may be required in evidence in any such proceeding.

On the application of any defendant and for good cause shown, the court may order a separate hearing of the issues as to any defendant.

The costs of the proceeding shall be apportioned among the parties as the court deems proper.

The court in such proceeding may make, enter, and enforce such other judgments and orders and grant such other relief as is necessary or incidental to the enforcement of the claims and lien of the state.

In the performance of the duties enjoined by this section the attorney general may direct any prosecuting attorney to bring an action, as authorized by this section, in the name of the state with respect to any delinquent public utilities within the prosecuting attorney's county, and like proceedings and orders shall be had as if such action were instituted by the attorney general.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-25-1982



Section 5727.58 - Quo warranto proceedings.

If any public utility fails to make and file the excise or franchise reports or returns required by law, or to pay the penalties provided by law for failure to make and file such reports or returns for a period of ninety days after the time prescribed by law, the attorney general, on the request of the tax commissioner, shall commence an action in quo warranto in the court of appeals of the county in which such public utility has its principal place of business to forfeit and annul its privileges and franchises. If the court is satisfied that any such public utility is in default, it shall render judgment ousting such public utility from the exercise of its privileges and franchises within this state, and shall otherwise proceed as provided in sections 2733.01 to 2733.39, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5727.59 - [Repealed].

Effective Date: 06-13-2002



Section 5727.60 - Penalty for failure to make report.

If a person fails to file a report within the time prescribed by section 5727.08 or 5727.31 of the Revised Code, including any extensions of time granted by the tax commissioner, a penalty of fifty dollars per month, not to exceed five hundred dollars, may be imposed for each month or fraction of a month elapsing between the due date of the report, including any extensions, and the date the report was filed. The penalty under this section for failing to file a report required by section 5727.08 of the Revised Code shall be paid into the state general revenue fund. If the penalty is not paid within fifteen days after notice of the penalty is mailed to the person who failed to timely file the report, the tax commissioner shall certify the penalty as a claim to the attorney general for collection. The penalty under this section for failing to file the report required by section 5727.31 of the Revised Code shall be deposited into the state treasury in the same manner as the tax, and the commissioner may collect the penalty by assessment pursuant to section 5727.38 of the Revised Code. The tax commissioner may abate this penalty in full or in part.

Effective Date: 06-15-2000



Section 5727.61 - Affidavit denying unlawful political contributions.

Every public utility required by law to make returns, statements, or reports to the tax commissioner under sections 5727.01 to 5727.62 of the Revised Code shall file therewith, in such form as the commissioner prescribes, an affidavit subscribed and sworn to by a person or officer having knowledge of the facts setting forth that such public utility has not, during the preceding year, except as permitted by sections 3517.082, 3599.03, and 3599.031 of the Revised Code, directly or indirectly paid, used or offered, consented, or agreed to pay or use any of its money or property for or in aid of or opposition to a political party, a candidate for election or nomination to public office, or a political action committee, legislative campaign fund, or organization that supports or opposes any such candidate or in any manner used any of its money or property for any partisan political purpose whatever, or for the reimbursement or indemnification of any person for money or property so used. Such forms of affidavit as the commissioner prescribes shall be attached to or made a part of the return, statement, or report required to be made by such public utility under sections 5727.01 to 5727.62 of the Revised Code.

Effective Date: 10-05-1999



Section 5727.62 - Payment of witness fees.

A person who appears before the department of taxation, on its order, as to the appraisal of property in any taxing district, shall be allowed and paid out of the treasury of the proper county, if an officer of any such taxing district, the person's actual and necessary traveling expenses, which shall be itemized and sworn to by the person who incurred the expense, and if other than any such officer, the person shall receive for attendance the fees and mileage provided for under section 119.094 of the Revised Code. Such traveling expenses and witness fees shall be audited and paid out of the county treasury of the proper county in the same manner as other expenses are audited and paid, upon the presentation of a certificate from the department certifying to the fact of such attendance.

Effective Date: 10-01-1953; 2008 HB525 07-01-2009



Section 5727.71 - Duty of officials of railroads to testify.

No president, secretary, receiver, accounting or tax officer, servant, or agent of a railroad company shall refuse to attend before a lawful board of appraisers and assessors when required to do so, or refuse to submit to the inspection of such board any books or papers of such company in his possession, custody, or control, or refuse to answer any question put to him by the board or upon its order concerning the business, property, money, and credits, or the value thereof, of the company.

Effective Date: 12-31-1979



Section 5727.72 - Duty to testify or bring books or papers.

No officer, employee, or agent of a person subject to this chapter shall refuse to attend before the department of taxation when required to do so, or refuse to bring with the officer, employee, or agent and submit for inspection any books or papers of such person in the officer's, employee's, or agent's possession, custody, or control, or refuse to answer any questions put to the officer, employee, or agent concerning the organization, business, or property of such person.

Effective Date: 10-05-1999



Section 5727.73 - [Repealed].

Effective Date: 10-05-1999



Section 5727.74 - Effect when tax charged invalid.

In case any tax or fee authorized by law to be charged and collected against any class of corporations or public utilities is declared invalid, such invalidity shall not affect the validity of the law, as applicable to any other class of corporations or public utilities.

Effective Date: 10-01-1953



Section 5727.75 - Exemption on tangible personal property and real property of certain qualified energy projects.

(A) For purposes of this section:

(1) "Qualified energy project" means an energy project certified by the director of development pursuant to this section.

(2) "Energy project" means a project to provide electric power through the construction, installation, and use of an energy facility.

(3) "Alternative energy zone" means a county declared as such by the board of county commissioners under division (E)(1)(b) or (c) of this section.

(4) "Full-time equivalent employee" means the total number of employee-hours for which compensation was paid to individuals employed at a qualified energy project for services performed at the project during the calendar year divided by two thousand eighty hours.

(5) "Solar energy project" means an energy project composed of an energy facility using solar panels to generate electricity.

(B)

(1) Tangible personal property of a qualified energy project using renewable energy resources is exempt from taxation for tax years 2011 , 2012, 2013, and 2014 if all of the following conditions are satisfied:

(a) On or before December 31, 2013, the owner or a lessee pursuant to a sale and leaseback transaction of the project submits an application to the power siting board for a certificate under section 4906.20 of the Revised Code, or if that section does not apply, submits an application for any approval, consent, permit, or certificate or satisfies any condition required by a public agency or political subdivision of this state for the construction or initial operation of an energy project.

(b) Construction or installation of the energy facility begins on or after January 1, 2009, and before January 1, 2014. For the purposes of this division, construction begins on the earlier of the date of application for a certificate or other approval or permit described in division (B)(1)(a) of this section, or the date the contract for the construction or installation of the energy facility is entered into.

(c) For a qualified energy project with a nameplate capacity of five megawatts or greater, a board of county commissioners of a county in which property of the project is located has adopted a resolution under division (E)(1)(b) or (c) of this section to approve the application submitted under division (E) of this section to exempt the property located in that county from taxation. A board's adoption of a resolution rejecting an application or its failure to adopt a resolution approving the application does not affect the tax-exempt status of the qualified energy project's property that is located in another county.

(2) If tangible personal property of a qualified energy project using renewable energy resources was exempt from taxation under this section beginning in any of tax years 2011 , 2012, 2013, or 2014, and the certification under division (E)(2) of this section has not been revoked, the tangible personal property of the qualified energy project is exempt from taxation for tax year 2015 and all ensuing tax years if the property was placed into service before January 1, 2015, as certified in the construction progress report required under division (F)(2) of this section. Tangible personal property that has not been placed into service before that date is taxable property subject to taxation. An energy project for which certification has been revoked is ineligible for further exemption under this section. Revocation does not affect the tax-exempt status of the project's tangible personal property for the tax year in which revocation occurs or any prior tax year.

(C) Tangible personal property of a qualified energy project using clean coal technology, advanced nuclear technology, or cogeneration technology is exempt from taxation for the first tax year that the property would be listed for taxation and all subsequent years if all of the following circumstances are met:

(1) The property was placed into service before January 1, 2019. Tangible personal property that has not been placed into service before that date is taxable property subject to taxation.

(2) For such a qualified energy project with a nameplate capacity of five megawatts or greater, a board of county commissioners of a county in which property of the qualified energy project is located has adopted a resolution under division (E)(1)(b) or (c) of this section to approve the application submitted under division (E) of this section to exempt the property located in that county from taxation. A board's adoption of a resolution rejecting the application or its failure to adopt a resolution approving the application does not affect the tax-exempt status of the qualified energy project's property that is located in another county.

(3) The certification for the qualified energy project issued under division (E)(2) of this section has not been revoked. An energy project for which certification has been revoked is ineligible for exemption under this section. Revocation does not affect the tax-exempt status of the project's tangible personal property for the tax year in which revocation occurs or any prior tax year.

(D) Except as otherwise provided in this section, real property of a qualified energy project is exempt from taxation for any tax year for which the tangible personal property of the qualified energy project is exempted under this section.

(E)

(1)

(a) A person may apply to the director of development for certification of an energy project as a qualified energy project on or before the following dates:

(i) December 31, 2013, for an energy project using renewable energy resources;

(ii) December 31, 2015, for an energy project using clean coal technology, advanced nuclear technology, or cogeneration technology.

(b) The director shall forward a copy of each application for certification of an energy project with a nameplate capacity of five megawatts or greater to the board of county commissioners of each county in which the project is located and to each taxing unit with territory located in each of the affected counties. Any board that receives from the director a copy of an application submitted under this division shall adopt a resolution approving or rejecting the application unless it has adopted a resolution under division (E)(1)(c) of this section. A resolution adopted under division (E)(1)(b) or (c) of this section may require an annual service payment to be made in addition to the service payment required under division (G) of this section. The sum of the service payment required in the resolution and the service payment required under division (G) of this section shall not exceed nine thousand dollars per megawatt of nameplate capacity located in the county. The resolution shall specify the time and manner in which the payments required by the resolution shall be paid to the county treasurer. The county treasurer shall deposit the payment to the credit of the county's general fund to be used for any purpose for which money credited to that fund may be used.

The board shall send copies of the resolution by certified mail to the owner of the facility and the director within thirty days after receipt of the application, or a longer period of time if authorized by the director.

(c) A board of county commissioners may adopt a resolution declaring the county to be an alternative energy zone and declaring all applications submitted to the director of development under this division after the adoption of the resolution, and prior to its repeal, to be approved by the board.

All tangible personal property and real property of an energy project with a nameplate capacity of five megawatts or greater is taxable if it is located in a county in which the board of county commissioners adopted a resolution rejecting the application submitted under this division or failed to adopt a resolution approving the application under division (E)(1)(b) or (c) of this section.

(2) The director shall certify an energy project if all of the following circumstances exist:

(a) The application was timely submitted.

(b) For an energy project with a nameplate capacity of five megawatts or greater, a board of county commissioners of at least one county in which the project is located has adopted a resolution approving the application under division (E)(1)(b) or (c) of this section.

(c) No portion of the project's facility was used to supply electricity before December 31, 2009.

(3) The director shall deny a certification application if the director determines the person has failed to comply with any requirement under this section. The director may revoke a certification if the director determines the person, or subsequent owner or lessee pursuant to a sale and leaseback transaction of the qualified energy project, has failed to comply with any requirement under this section. Upon certification or revocation, the director shall notify the person, owner, or lessee, the tax commissioner, and the county auditor of a county in which the project is located of the certification or revocation. Notice shall be provided in a manner convenient to the director.

(F) The owner or a lessee pursuant to a sale and leaseback transaction of a qualified energy project shall do each of the following:

(1) Comply with all applicable regulations;

(2) File with the director of development a certified construction progress report before the first day of March of each year during the energy facility's construction or installation indicating the percentage of the project completed, and the project's nameplate capacity, as of the preceding thirty-first day of December. Unless otherwise instructed by the director of development, the owner or lessee of an energy project shall file a report with the director on or before the first day of March each year after completion of the energy facility's construction or installation indicating the project's nameplate capacity as of the preceding thirty-first day of December. Not later than sixty days after June 17, 2010, the owner or lessee of an energy project, the construction of which was completed before June 17, 2010, shall file a certificate indicating the project's nameplate capacity.

(3) File with the director of development, in a manner prescribed by the director, a report of the total number of full-time equivalent employees, and the total number of full-time equivalent employees domiciled in Ohio, who are employed in the construction or installation of the energy facility;

(4) For energy projects with a nameplate capacity of five megawatts or greater, repair all roads, bridges, and culverts affected by construction as reasonably required to restore them to their preconstruction condition, as determined by the county engineer in consultation with the local jurisdiction responsible for the roads, bridges, and culverts. In the event that the county engineer deems any road, bridge, or culvert to be inadequate to support the construction or decommissioning of the energy facility, the road, bridge, or culvert shall be rebuilt or reinforced to the specifications established by the county engineer prior to the construction or decommissioning of the facility. The owner or lessee of the facility shall post a bond in an amount established by the county engineer and to be held by the board of county commissioners to ensure funding for repairs of roads, bridges, and culverts affected during the construction. The bond shall be released by the board not later than one year after the date the repairs are completed. The energy facility owner or lessee pursuant to a sale and leaseback transaction shall post a bond, as may be required by the Ohio power siting board in the certificate authorizing commencement of construction issued pursuant to section 4906.10 of the Revised Code, to ensure funding for repairs to roads, bridges, and culverts resulting from decommissioning of the facility. The energy facility owner or lessee and the county engineer may enter into an agreement regarding specific transportation plans, reinforcements, modifications, use and repair of roads, financial security to be provided, and any other relevant issue.

(5) Provide or facilitate training for fire and emergency responders for response to emergency situations related to the energy project and, for energy projects with a nameplate capacity of five megawatts or greater, at the person's expense, equip the fire and emergency responders with proper equipment as reasonably required to enable them to respond to such emergency situations;

(6) Maintain a ratio of Ohio-domiciled full-time equivalent employees employed in the construction or installation of the energy project to total full-time equivalent employees employed in the construction or installation of the energy project of not less than eighty per cent in the case of a solar energy project, and not less than fifty per cent in the case of any other energy project. In the case of an energy project for which certification from the power siting board is required under section 4906.20 of the Revised Code, the number of full-time equivalent employees employed in the construction or installation of the energy project equals the number actually employed or the number projected to be employed in the certificate application, if such projection is required under regulations adopted pursuant to section 4906.03 of the Revised Code, whichever is greater. For all other energy projects, the number of full-time equivalent employees employed in the construction or installation of the energy project equals the number actually employed or the number projected to be employed by the director of development, whichever is greater. To estimate the number of employees to be employed in the construction or installation of an energy project, the director shall use a generally accepted job-estimating model in use for renewable energy projects, including but not limited to the job and economic development impact model. The director may adjust an estimate produced by a model to account for variables not accounted for by the model.

(7) For energy projects with a nameplate capacity in excess of two megawatts, establish a relationship with a member of the university system of Ohio as defined in section 3345.011 of the Revised Code or with a person offering an apprenticeship program registered with the employment and training administration within the United States department of labor or with the apprenticeship council created by section 4139.02 of the Revised Code, to educate and train individuals for careers in the wind or solar energy industry. The relationship may include endowments, cooperative programs, internships, apprenticeships, research and development projects, and curriculum development.

(8) Offer to sell power or renewable energy credits from the energy project to electric distribution utilities or electric service companies subject to renewable energy resource requirements under section 4928.64 of the Revised Code that have issued requests for proposal for such power or renewable energy credits. If no electric distribution utility or electric service company issues a request for proposal on or before December 31, 2010, or accepts an offer for power or renewable energy credits within forty-five days after the offer is submitted, power or renewable energy credits from the energy project may be sold to other persons. Division (F)(8) of this section does not apply if:

(a) The owner or lessee is a rural electric company or a municipal power agency as defined in section 3734.058 of the Revised Code.

(b) The owner or lessee is a person that, before completion of the energy project, contracted for the sale of power or renewable energy credits with a rural electric company or a municipal power agency.

(c) The owner or lessee contracts for the sale of power or renewable energy credits from the energy project before June 17, 2010.

(9) Make annual service payments as required by division (G) of this section and as may be required in a resolution adopted by a board of county commissioners under division (E) of this section.

(G) The owner or a lessee pursuant to a sale and leaseback transaction of a qualified energy project shall make annual service payments in lieu of taxes to the county treasurer on or before the final dates for payments of taxes on public utility personal property on the real and public utility personal property tax list for each tax year for which property of the energy project is exempt from taxation under this section. The county treasurer shall allocate the payment on the basis of the project's physical location. Upon receipt of a payment, or if timely payment has not been received, the county treasurer shall certify such receipt or non-receipt to the director of development and tax commissioner in a form determined by the director and commissioner, respectively. Each payment shall be in the following amount:

(1) In the case of a solar energy project, seven thousand dollars per megawatt of nameplate capacity located in the county as of December 31, 2010, for tax year 2011, as of December 31, 2011, for tax year 2012, as of December 31, 2012, for tax year 2013, as of December 31, 2013, for tax year 2014, and as of December 31, 2014, for tax year 2015 and each tax year thereafter;

(2) In the case of any other energy project using renewable energy resources, the following:

(a) If the project maintains during the construction or installation of the energy facility a ratio of Ohio-domiciled full-time equivalent employees to total full-time equivalent employees of not less than seventy-five per cent, six thousand dollars per megawatt of nameplate capacity located in the county as of the thirty-first day of December of the preceding tax year;

(b) If the project maintains during the construction or installation of the energy facility a ratio of Ohio-domiciled full-time equivalent employees to total full-time equivalent employees of less than seventy-five per cent but not less than sixty per cent, seven thousand dollars per megawatt of nameplate capacity located in the county as of the thirty-first day of December of the preceding tax year;

(c) If the project maintains during the construction or installation of the energy facility a ratio of Ohio-domiciled full-time equivalent employees to total full-time equivalent employees of less than sixty per cent but not less than fifty per cent, eight thousand dollars per megawatt of nameplate capacity located in the county as of the thirty-first day of December of the preceding tax year.

(3) In the case of an energy project using clean coal technology, advanced nuclear technology, or cogeneration technology, the following:

(a) If the project maintains during the construction or installation of the energy facility a ratio of Ohio-domiciled full-time equivalent employees to total full-time equivalent employees of not less than seventy-five per cent, six thousand dollars per megawatt of nameplate capacity located in the county as of the thirty-first day of December of the preceding tax year;

(b) If the project maintains during the construction or installation of the energy facility a ratio of Ohio-domiciled full-time equivalent employees to total full-time equivalent employees of less than seventy-five per cent but not less than sixty per cent, seven thousand dollars per megawatt of nameplate capacity located in the county as of the thirty-first day of December of the preceding tax year;

(c) If the project maintains during the construction or installation of the energy facility a ratio of Ohio-domiciled full-time equivalent employees to total full-time equivalent employees of less than sixty per cent but not less than fifty per cent, eight thousand dollars per megawatt of nameplate capacity located in the county as of the thirty-first day of December of the preceding tax year.

(H) The director of development in consultation with the tax commissioner shall adopt rules pursuant to Chapter 119. of the Revised Code to implement and enforce this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Added by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.



Section 5727.80 - Kilowatt-hour tax definitions.

As used in sections 5727.80 to 5727.95 of the Revised Code:

(A) "Electric distribution company" means either of the following:

(1) A person who distributes electricity through a meter of an end user in this state or to an unmetered location in this state;

(2) The end user of electricity in this state, if the end user obtains electricity that is not distributed or transmitted to the end user by an electric distribution company that is required to remit the tax imposed by section 5727.81 of the Revised Code. "Electric distribution company" does not include the end user of electricity in this state who self-generates electricity that is used directly by that end user on the same site that the electricity is generated.

(B) "Kilowatt hour" means one thousand watt hours of electricity.

(C) For an electric distribution company, "meter of an end user in this state" means the last meter used to measure the kilowatt hours distributed by an electric distribution company to a location in this state, or the last meter located outside of this state that is used to measure the kilowatt hours consumed at a location in this state.

(D) "Person" has the same meaning as in section 5701.01 of the Revised Code, but also includes a political subdivision of the state.

(E) "Municipal electric utility" means a municipal corporation that owns or operates a system for the distribution of electricity.

(F) "Qualified end user" means an end user of electricity that uses more than three million kilowatt hours of electricity at one manufacturing location in this state for a calendar day for use in a qualifying manufacturing process.

(G) "Qualified regeneration" means a process to convert electricity to a form of stored energy by means such as using electricity to compress air for storage or to pump water to an elevated storage reservoir, if such stored energy is subsequently used to generate electricity for sale to others primarily during periods when there is peak demand for electricity.

(H) "Qualified regeneration meter" means the last meter used to measure electricity used in a qualified regeneration process.

(I) "Qualifying manufacturing process" means the performance of an electrochemical reaction in which electrons from direct current electricity remain a part of the product being manufactured.

(J) "Self-assessing purchaser" means a purchaser that meets all the requirements of, and pays the excise tax in accordance with, division (C) of section 5727.81 of the Revised Code.

(K) "Natural gas distribution company" means a natural gas company or a combined company, as defined in section 5727.01 of the Revised Code, that is subject to the excise tax imposed by section 5727.24 of the Revised Code and that distributes natural gas through a meter of an end user in this state or to an unmetered location in this state.

(L) "MCF" means one thousand cubic feet.

(M) For a natural gas distribution company, "meter of an end user in this state" means the last meter used to measure the MCF of natural gas distributed by a natural gas distribution company to a location in this state, or the last meter located outside of this state that is used to measure the natural gas consumed at a location in this state.

(N) "Flex customer" means an industrial or a commercial facility that has consumed more than one billion cubic feet of natural gas a year at a single location during any of the previous five years, or an industrial or a commercial end user of natural gas that purchases natural gas distribution services from a natural gas distribution company at discounted rates or charges established in any of the following:

(1) A special arrangement subject to review and regulation by the public utilities commission under section 4905.31 of the Revised Code;

(2) A special arrangement with a natural gas distribution company pursuant to a municipal ordinance;

(3) A variable rate schedule that permits rates to vary between defined amounts, provided that the schedule is on file with the public utilities commission.

An end user that meets this definition on January 1, 2000, or thereafter is a "flex customer" for purposes of determining the rate of taxation under division (D) of section 5727.811 of the Revised Code.

Effective Date: 12-21-2000



Section 5727.81 - Excise tax levied on electric distribution company.

(A) For the purpose of raising revenue for public education and state and local government operations, an excise tax is hereby levied and imposed on an electric distribution company for all electricity distributed by such company at the following rates per kilowatt hour of electricity distributed in a thirty-day period by the company through a meter of an end user in this state:

(1) Multiplying $0.00465 per kilowatt hour for the first sixty-seven kilowatt hours distributed using a daily average;

(2) Multiplying $0.00419 for the next sixty-eight to five hundred kilowatt hours distributed using a daily average;

(3) Multiplying $0.00363 for the remaining kilowatt hours distributed using a daily average.

Except as provided in division (C) of this section, the electric distribution company shall pay the tax to the tax commissioner in accordance with section 5727.82 of the Revised Code, unless required to remit each tax payment by electronic funds transfer to the treasurer of state in accordance with section 5727.83 of the Revised Code.

Only the distribution of electricity through a meter of an end user in this state shall be used by the electric distribution company to compute the amount or estimated amount of tax due. In the event a meter is not actually read for a measurement period, the estimated kilowatt hours distributed by an electric distribution company to bill for its distribution charges shall be used.

KILOWATT HOURS DISTRIBUTED RATE PER

TOANEND USER KILOWATT HOUR

For the first 2,000 $.00465

For the next 2,001to 15,000 $.00419

For 15,001 and above $.00363

If no meter is used to measure the kilowatt hours of electricity distributed by the company, the rates shall apply to the estimated kilowatt hours of electricity distributed to an unmetered location in this state.

The electric distribution company shall base the monthly tax on the kilowatt hours of electricity distributed to an end user through the meter of the end user that is not measured for a thirty-day period by dividing the days in the measurement period into the total kilowatt hours measured during the measurement period to obtain a daily average usage. The tax shall be determined by obtaining the sum of divisions (A)(1), (2), and (3) of this section and multiplying that amount by the number of days in the measurement period:

(B) Except as provided in division (C) of this section, each electric distribution company shall pay the tax imposed by this section in all of the following circumstances:

(1) The electricity is distributed by the company through a meter of an end user in this state;

(2) The company is distributing electricity through a meter located in another state, but the electricity is consumed in this state in the manner prescribed by the tax commissioner;

(3) The company is distributing electricity in this state without the use of a meter, but the electricity is consumed in this state as estimated and in the manner prescribed by the tax commissioner.

(C)

(1) As used in division (C) of this section:

(a) "Total price of electricity" means the aggregate value in money of anything paid or transferred, or promised to be paid or transferred, to obtain electricity or electric service, including but not limited to the value paid or promised to be paid for the transmission or distribution of electricity and for transition costs as described in Chapter 4928. of the Revised Code.

(b) "Package" means the provision or the acquisition, at a combined price, of electricity with other services or products, or any combination thereof, such as natural gas or other fuels; energy management products, software, and services; machinery and equipment acquisition; and financing agreements.

(c) "Single location" means a facility located on contiguous property separated only by a roadway, railway, or waterway.

(2) Division (C) of this section applies to any commercial or industrial purchaser's receipt of electricity through a meter of an end user in this state or through more than one meter at a single location in this state in a quantity that exceeds forty-five million kilowatt hours of electricity over the course of the preceding calendar year, or any commercial or industrial purchaser that will consume more than forty-five million kilowatt hours of electricity over the course of the succeeding twelve months as estimated by the tax commissioner. The tax commissioner shall make such an estimate upon the written request by an applicant for registration as a self-assessing purchaser under this division. For the meter reading period including July 1, 2008, through the meter reading period including December 31, 2010, such a purchaser may elect to self-assess the excise tax imposed by this section at the rate of $.00075 per kilowatt hour on the first five hundred four million kilowatt hours distributed to that meter or location during the registration year, and a percentage of the total price of all electricity distributed to that meter or location equal to three and one-half per cent . For the meter reading period including January 1, 2011, and thereafter, such a purchaser may elect to self-assess the excise tax imposed by this section at the rate of $.00257 per kilowatt hour for the first five hundred million kilowatt hours, and $.001832 per kilowatt hour for each kilowatt hour in excess of five hundred million kilowatt hours, distributed to that meter or location during the registration year.

A qualified end user that receives electricity through a meter of an end user in this state or through more than one meter at a single location in this state and that consumes, over the course of the previous calendar year, more than forty-five million kilowatt hours in other than its qualifying manufacturing process, may elect to self-assess the tax as allowed by this division with respect to the electricity used in other than its qualifying manufacturing process.

Payment of the tax shall be made directly to the tax commissioner in accordance with divisions (A)(4) and (5) of section 5727.82 of the Revised Code, or the treasurer of state in accordance with section 5727.83 of the Revised Code. If the electric distribution company serving the self-assessing purchaser is a municipal electric utility and the purchaser is within the municipal corporation's corporate limits, payment shall be made to such municipal corporation's general fund and reports shall be filed in accordance with divisions (A)(4) and (5) of section 5727.82 of the Revised Code, except that "municipal corporation" shall be substituted for "treasurer of state" and "tax commissioner." A self-assessing purchaser that pays the excise tax as provided in this division shall not be required to pay the tax to the electric distribution company from which its electricity is distributed. If a self-assessing purchaser's receipt of electricity is not subject to the tax as measured under this division, the tax on the receipt of such electricity shall be measured and paid as provided in division (A) of this section.

(3) In the case of the acquisition of a package, unless the elements of the package are separately stated isolating the total price of electricity from the price of the remaining elements of the package, the tax imposed under this section applies to the entire price of the package. If the elements of the package are separately stated, the tax imposed under this section applies to the total price of the electricity.

(4) Any electric supplier that sells electricity as part of a package shall separately state to the purchaser the total price of the electricity and, upon request by the tax commissioner, the total price of each of the other elements of the package.

(5) The tax commissioner may adopt rules relating to the computation of the total price of electricity with respect to self-assessing purchasers, which may include rules to establish the total price of electricity purchased as part of a package.

(6) An annual application for registration as a self-assessing purchaser shall be made for each qualifying meter or location on a form prescribed by the tax commissioner. The registration year begins on the first day of May and ends on the following thirtieth day of April. Persons may apply after the first day of May for the remainder of the registration year. In the case of an applicant applying on the basis of an estimated consumption of forty-five million kilowatt hours over the course of the succeeding twelve months, the applicant shall provide such information as the tax commissioner considers to be necessary to estimate such consumption. At the time of making the application and by the first day of May of each year, a self-assessing purchaser shall pay a fee of five hundred dollars to the tax commissioner, or to the treasurer of state as provided in section 5727.83 of the Revised Code, for each qualifying meter or location. The tax commissioner shall immediately pay to the treasurer of state all amounts that the tax commissioner receives under this section. The treasurer of state shall deposit such amounts into the kilowatt hour excise tax administration fund, which is hereby created in the state treasury. Money in the fund shall be used to defray the tax commissioner's cost in administering the tax owed under section 5727.81 of the Revised Code by self-assessing purchasers. After the application is approved by the tax commissioner, the registration shall remain in effect for the current registration year, or until canceled by the registrant upon written notification to the commissioner of the election to pay the tax in accordance with division (A) of this section, or until canceled by the tax commissioner for not paying the tax or fee under division (C) of this section or for not meeting the qualifications in division (C)(2) of this section. The tax commissioner shall give written notice to the electric distribution company from which electricity is delivered to a self-assessing purchaser of the purchaser's self-assessing status, and the electric distribution company is relieved of the obligation to pay the tax imposed by division (A) of this section for electricity distributed to that self-assessing purchaser until it is notified by the tax commissioner that the self-assessing purchaser's registration is canceled. Within fifteen days of notification of the canceled registration, the electric distribution company shall be responsible for payment of the tax imposed by division (A) of this section on electricity distributed to a purchaser that is no longer registered as a self-assessing purchaser. A self-assessing purchaser with a canceled registration must file a report and remit the tax imposed by division (A) of this section on all electricity it receives for any measurement period prior to the tax being reported and paid by the electric distribution company. A self-assessing purchaser whose registration is canceled by the tax commissioner is not eligible to register as a self-assessing purchaser for two years after the registration is canceled.

(7) If the tax commissioner cancels the self-assessing registration of a purchaser registered on the basis of its estimated consumption because the purchaser does not consume at least forty-five million kilowatt hours of electricity over the course of the twelve-month period for which the estimate was made, the tax commissioner shall assess and collect from the purchaser the difference between (a) the amount of tax that would have been payable under division (A) of this section on the electricity distributed to the purchaser during that period and (b) the amount of tax paid by the purchaser on such electricity pursuant to division (C)(2) of this section. The assessment shall be paid within sixty days after the tax commissioner issues it, regardless of whether the purchaser files a petition for reassessment under section 5727.89 of the Revised Code covering that period. If the purchaser does not pay the assessment within the time prescribed, the amount assessed is subject to the additional charge and the interest prescribed by divisions (B) and (C) of section 5727.82 of the Revised Code, and is subject to assessment under section 5727.89 of the Revised Code. If the purchaser is a qualified end user, division (C)(7) of this section applies only to electricity it consumes in other than its qualifying manufacturing process.

(D) The tax imposed by this section does not apply to the distribution of any kilowatt hours of electricity to the federal government, to an end user located at a federal facility that uses electricity for the enrichment of uranium, to a qualified regeneration meter, or to an end user for any day the end user is a qualified end user. The exemption under this division for a qualified end user only applies to the manufacturing location where the qualified end user uses more than three million kilowatt hours per day in a qualifying manufacturing process.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-06-2001; 2007 HB119 09-29-2007



Section 5727.811 - Excise tax levied on natural gas distribution company.

(A) For the purpose of raising revenue for public education and state and local government operations, an excise tax is hereby levied on every natural gas distribution company for all natural gas volumes billed by, or on behalf of, the company beginning with the measurement period that includes July 1, 2001. Except as provided in divisions (C) or (D) of this section, the tax shall be levied at the following rates per MCF of natural gas distributed by the company through a meter of an end user in this state:

MCF DISTRIBUTED TO AN END RATE PER MCF

USER

For the first 100 MCF per month $.1593

For the next 101 to 2000 MCF per month$.0877

For 2001 and above MCF per month $.0411 If no meter is used to measure the MCF of natural gas distributed by the company, the rates shall apply to the estimated MCF of natural gas distributed to an unmetered location in this state.

(B) A natural gas distribution company shall base the tax on the MCF of natural gas distributed to an end user through the meter of the end user in this state that is estimated to be consumed by the end user as reflected on the end user's customer statement from the natural gas distribution company. Until January 1, 2003, the natural gas distribution company shall pay the tax levied by this section to the treasurer of state in accordance with section 5727.82 of the Revised Code. Beginning January 1, 2003, the natural gas distribution company shall pay the tax levied by this section to the tax commissioner in accordance with section 5727.82 of the Revised Code unless required to remit payment to the treasurer of state in accordance with section 5727.83 of the Revised Code.

(C) A natural gas distribution company with seventy thousand customers or less may elect to apply the rates specified in division (A) of this section to the aggregate of the natural gas distributed by the company through the meter of all its customers in this state, and upon such election, this method shall be used to determine the amount of tax to be paid by such company.

(D) A natural gas distribution company shall pay the tax imposed by this section at the rate of $.02 per MCF of natural gas distributed by the company through the meter of a flex customer. The natural gas distribution company correspondingly shall reduce the per MCF rate that it charges the flex customer for natural gas distribution services by $.02 per MCF of natural gas distributed to the flex customer.

(E) Except as provided in division (F) of this section, each natural gas distribution company shall pay the tax imposed by this section in all of the following circumstances:

(1) The natural gas is distributed by the company through a meter of an end user in this state;

(2) The natural gas distribution company is distributing natural gas through a meter located in another state, but the natural gas is consumed in this state in the manner prescribed by the tax commissioner;

(3) The natural gas distribution company is distributing natural gas in this state without the use of a meter, but the natural gas is consumed in this state as estimated and in the manner prescribed by the tax commissioner.

(F) The tax levied by this section does not apply to the distribution of natural gas to the federal government, or natural gas produced by an end user in this state that is consumed by that end user or its affiliates and is not distributed through the facilities of a natural gas company.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-06-2001

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §803.50.



Section 5727.82 - Monthly return and payment of tax.

(A)

(1) Except as provided in divisions (A)(3) and (D) of this section, by the twentieth day of each month, each electric distribution company required to pay the tax imposed by section 5727.81 of the Revised Code shall file with the tax commissioner a return as prescribed by the tax commissioner and shall make payment of the full amount of tax due for the preceding month. The first payment of this tax shall be made on or before June 20, 2001. The electric distribution company shall make payment to the tax commissioner unless required to remit each tax payment by electronic funds transfer to the treasurer of state as provided in section 5727.83 of the Revised Code.

(2) By the twentieth day of May, August, November, and February, each natural gas distribution company required to pay the tax imposed by section 5727.811 of the Revised Code shall file with the tax commissioner a return as prescribed by the tax commissioner and shall make payment to the tax commissioner, or to the treasurer of state as provided in section 5727.83 of the Revised Code, of the full amount of tax due for the preceding quarter. The first payment of this tax shall be made on or before November 20, 2001, for the quarter ending September 30, 2001.

(3) If the electric distribution company required to pay the tax imposed by section 5727.81 of the Revised Code is a municipal electric utility, it may retain in its general fund that portion of the tax on the kilowatt hours distributed to end users located within the boundaries of the municipal corporation. However, the municipal electric utility shall make payment in accordance with division (A)(1) of this section of the tax due on the kilowatt hours distributed to end users located outside the boundaries of the municipal corporation.

(4) By the twentieth day of each month, each self-assessing purchaser that under division (C) of section 5727.81 of the Revised Code pays directly to the tax commissioner or the treasurer of state the tax imposed by section 5727.81 of the Revised Code shall file with the tax commissioner a return as prescribed by the tax commissioner and shall make payment of the full amount of the tax due for the preceding month.

(5) As prescribed by the tax commissioner, a return shall be signed by the company or self-assessing purchaser required to file it, or an authorized employee, officer, or agent of the company or purchaser. The return shall be deemed filed when received by the tax commissioner.

(B) Any natural gas distribution company, electric distribution company, or self-assessing purchaser required by this section to file a return who fails to file it and pay the tax within the period prescribed shall pay an additional charge of fifty dollars or ten per cent of the tax required to be paid for the reporting period, whichever is greater. The tax commissioner may collect the additional charge by assessment pursuant to section 5727.89 of the Revised Code. The commissioner may abate all or a portion of the additional charge and may adopt rules governing such abatements.

(C) If any tax due is not paid timely in accordance with this section, the natural gas distribution company, electric distribution company, or self-assessing purchaser liable for the tax shall pay interest, calculated at the rate per annum prescribed by section 5703.47 of the Revised Code, from the date the tax payment was due to the date of payment or to the date an assessment is issued, whichever occurs first. Interest shall be paid in the same manner as the tax, and the commissioner may collect the interest by assessment pursuant to section 5727.89 of the Revised Code.

(D) Not later than the tenth day of each month, a qualified end user not making the election to self-assess under division (C) of section 5727.81 of the Revised Code shall report in writing to the electric distribution company that distributes electricity to the end user the kilowatt hours that were consumed as a qualified end user in a qualifying manufacturing process for the prior month and the number of days, if any, on which the end user was not a qualified end user. For each calendar day during that month, a qualified end user shall report the kilowatt hours that were not used in a qualifying manufacturing process. For each calendar day the end user was not a qualified end user, the end user shall report in writing to the electric distribution company the total number of kilowatt hours used on that day, and the electric distribution company shall pay the tax imposed under section 5727.81 of the Revised Code on each kilowatt hour that was not distributed to a qualified end user in a qualifying manufacturing process. The electric distribution company may rely in good faith on a qualified end user's report filed under this division. If it is determined that the end user was not a qualified end user for any calendar day or the quantity of electricity used by the qualified end user in a qualifying manufacturing process was overstated, the tax commissioner shall assess and collect any tax imposed under section 5727.81 of the Revised Code directly from the qualified end user. As requested by the commissioner, each end user reporting to an electric distribution company that it is a qualified end user shall provide documentation to the commissioner that establishes the volume of electricity consumed daily by the qualified end user and the total number of kilowatt hours consumed in a qualifying manufacturing process.

(E) The tax commissioner shall immediately pay to the treasurer of state all amounts that the tax commissioner receives under this section. The treasurer of state shall credit such amounts in accordance with this chapter.

Effective Date: 06-06-2001



Section 5727.83 - Payment by electronic funds transfer.

(A) A natural gas distribution company, an electric distribution company, or a self-assessing purchaser shall remit each tax payment by electronic funds transfer as prescribed by divisions (B) and (C) of this section.

The tax commissioner shall notify each natural gas distribution company, electric distribution company, and self-assessing purchaser of the obligation to remit taxes by electronic funds transfer, shall maintain an updated list of those companies and purchasers, and shall timely certify to the treasurer of state the list and any additions thereto or deletions therefrom. Failure by the tax commissioner to notify a company or self-assessing purchaser subject to this section to remit taxes by electronic funds transfer does not relieve the company or self-assessing purchaser of its obligation to remit taxes in that manner.

(B) A natural gas distribution company, an electric distribution company, or a self-assessing purchaser required by this section to remit payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by rules adopted by the treasurer of state under section 113.061 of the Revised Code, and on or before the dates specified under section 5727.82 of the Revised Code. The payment of taxes by electronic funds transfer does not affect a company's or self-assessing purchaser's obligation to file a return as required under section 5727.82 of the Revised Code.

(C) A natural gas distribution company, an electric distribution company, or a self-assessing purchaser required by this section to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer of state to be excused from that requirement. The treasurer of state may excuse the company or self-assessing purchaser from remittance by electronic funds transfer for good cause shown for the period of time requested by the company or self-assessing purchaser or for a portion of that period. The treasurer of state shall notify the tax commissioner and the company or self-assessing purchaser of the treasurer of state's decision as soon as is practicable.

(D) If a natural gas distribution company, an electric distribution company, or a self-assessing purchaser required by this section to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the treasurer of state determines that such failure was not due to reasonable cause or was due to willful neglect, the treasurer of state shall notify the tax commissioner of the failure to remit by electronic funds transfer and shall provide the commissioner with any information used in making that determination. The tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5727.89 of the Revised Code. The additional charge shall equal five per cent of the amount of the taxes required to be paid by electronic funds transfer, but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from the tax imposed under this chapter. The tax commissioner may abate all or a portion of such a charge and may adopt rules governing such abatements.

No additional charge shall be assessed under this division against a natural gas distribution company, an electric distribution company, or a self-assessing purchaser that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the company or purchaser remits by dome means other than electronic funds transfer.

Effective Date: 12-21-2000



Section 5727.84 - Crediting money in kilowatt-hour tax receipts fund.

(A) As used in this section and sections 5727.85, 5727.86, and 5727.87 of the Revised Code:

(1) "School district" means a city, local, or exempted village school district.

(2) "Joint vocational school district" means a joint vocational school district created under section 3311.16 of the Revised Code, and includes a cooperative education school district created under section 3311.52 or 3311.521 of the Revised Code and a county school financing district created under section 3311.50 of the Revised Code.

(3) "Local taxing unit" means a subdivision or taxing unit, as defined in section 5705.01 of the Revised Code, a park district created under Chapter 1545. of the Revised Code, or a township park district established under section 511.23 of the Revised Code, but excludes school districts and joint vocational school districts.

(4) "State education aid," for a school district, means the following:

(a) For fiscal years prior to fiscal year 2010, the sum of state aid amounts computed for the district under the following provisions, as they existed for the applicable fiscal year: divisions (A), (C)(1), (C)(4), (D), (E), and (F) of section 3317.022; divisions (B), (C), and (D) of section 3317.023; divisions (G), (L), and (N) of section 3317.024; and sections 3317.029, 3317.0216, 3317.0217, 3317.04, 3317.05, 3317.052, and 3317.053 of the Revised Code; and the adjustments required by: division (C) of section 3310.08; division (C)(2) of section 3310.41; division (C) of section 3314.08; division (D)(2) of section 3314.091; division (D) of section 3314.13; divisions (E), (K), (L), (M), and (N) of section 3317.023; division (C) of section 3317.20; and sections 3313.979 and 3313.981 of the Revised Code. However, when calculating state education aid for a school district for fiscal years 2008 and 2009, include the amount computed for the district under Section 269.20.80 of H.B. 119 of the 127th general assembly, as subsequently amended, instead of division (D) of section 3317.022 of the Revised Code; and include amounts calculated under Section 269.30.80 of H.B. 119 of the 127th general assembly, as subsequently amended.

(b) For fiscal years 2010 and 2011, the sum of the amounts computed for the district under former sections 3306.052, 3306.12, 3306.13, 3306.19, 3306.191, and 3306.192 of the Revised Code and the following provisions, as they existed for the applicable fiscal year: division (G) of section 3317.024; sections 3317.05, 3317.052, and 3317.053 of the Revised Code; and the adjustments required by division (C) of section 3310.08; division (C)(2) of section 3310.41; division (C) of section 3314.08; division (D)(2) of section 3314.091; division (D) of section 3314.13; divisions (E), (K), (L), (M), and (N) of section 3317.023; division (C) of section 3317.20; and sections 3313.979, 3313.981, and 3326.33 of the Revised Code.

(c) For fiscal years 2012 and 2013, the amount paid in accordance with the section of H.B. 153 of the 129th general assembly entitled "FUNDING FOR CITY, EXEMPTED VILLAGE, AND LOCAL SCHOOL DISTRICTS" and the adjustments required by division (C) of section 3310.08; division (C)(2) of section 3310.41; section 3310.55; division (C) of section 3314.08; division (D)(2) of section 3314.091; division (D) of section 3314.13; divisions (B), (H), (I), (J), and (K) of section 3317.023; division (C) of section 3317.20; and sections 3313.979 and 3313.981 of the Revised Code.

(5) "State education aid," for a joint vocational school district, means the following:

(a) For fiscal years prior to fiscal year 2010, the sum of the state aid amounts computed for the district under division (N) of section 3317.024 and section 3317.16 of the Revised Code. However, when calculating state education aid for a joint vocational school district for fiscal years 2008 and 2009, include the amount computed for the district under Section 269.30.90 of H.B. 119 of the 127th general assembly, as subsequently amended.

(b) For fiscal years 2010 and 2011, the amount computed for the district in accordance with the section of H.B. 1 of the 128th general assembly entitled "FUNDING FOR JOINT VOCATIONAL SCHOOL DISTRICTS".

(c) For fiscal years 2012 and 2013, the amount paid in accordance with the section of H.B. 153 of the 129th general assembly entitled "FUNDING FOR JOINT VOCATIONAL SCHOOL DISTRICTS."

(6) "State education aid offset" means the amount determined for each school district or joint vocational school district under division (A)(1) of section 5727.85 of the Revised Code.

(7) "Recognized valuation" has the same meaning as in section 3317.02 of the Revised Code.

(8) "Electric company tax value loss" means the amount determined under division (D) of this section.

(9) "Natural gas company tax value loss" means the amount determined under division (E) of this section.

(10) "Tax value loss" means the sum of the electric company tax value loss and the natural gas company tax value loss.

(11) "Fixed-rate levy" means any tax levied on property other than a fixed-sum levy.

(12) "Fixed-rate levy loss" means the amount determined under division (G) of this section.

(13) "Fixed-sum levy" means a tax levied on property at whatever rate is required to produce a specified amount of tax money or levied in excess of the ten-mill limitation to pay debt charges, and includes school district emergency levies charged and payable pursuant to section 5705.194 of the Revised Code.

(14) "Fixed-sum levy loss" means the amount determined under division (H) of this section.

(15) "Consumer price index" means the consumer price index (all items, all urban consumers) prepared by the bureau of labor statistics of the United States department of labor.

(16) "Total resources" and "total library resources" have the same meanings as in section 5751.20 of the Revised Code.

(17) "2011 current expense S.B. 3 allocation" means the sum of payments received by a school district or joint vocational school district in fiscal year 2011 for current expense levy losses pursuant to division (C)(2) of section 5727.85 of the Revised Code. If a fixed-rate levy eligible for reimbursement is not charged and payable in any year after tax year 2010, "2011 current expense S.B. 3 allocation" used to compute payments to be made under division (C)(3) of section 5727.85 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that those payments are attributable to the fixed-rate levy loss of that levy.

(18) "2010 current expense S.B. 3 allocation" means the sum of payments received by a municipal corporation in calendar year 2010 for current expense levy losses pursuant to division (A)(1) of section 5727.86 of the Revised Code, excluding any such payments received for current expense levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy eligible for reimbursement is not charged and payable in any year after tax year 2010, "2010 current expense S.B. 3 allocation" used to compute payments to be made under division (A)(1)(d) or (e) of section 5727.86 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that those payments are attributable to the fixed-rate levy loss of that levy.

(19) "2010 S.B. 3 allocation" means the sum of payments received by a local taxing unit during calendar year 2010 pursuant to division (A)(1) of section 5727.86 of the Revised Code, excluding any such payments received for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy eligible for reimbursement is not charged and payable in any year after tax year 2010, "2010 S.B. 3 allocation" used to compute payments to be made under division (A)(1)(d) or (e) of section 5727.86 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that those payments are attributable to the fixed-rate levy loss of that levy.

(20) "Total S.B. 3 allocation" means, in the case of a school district or joint vocational school district, the sum of the payments received in fiscal year 2011 pursuant to divisions (C)(2) and (D) of section 5727.85 of the Revised Code. In the case of a local taxing unit, "total S.B. 3 allocation" means the sum of payments received by the unit in calendar year 2010 pursuant to divisions (A)(1) and (4) of section 5727.86 of the Revised Code, excluding any such payments received for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy eligible for reimbursement is not charged and payable in any year after tax year 2010, "total S.B. 3 allocation" used to compute payments to be made under division (C)(3) of section 5727.85 or division (A)(1)(d) or (e) of section 5727.86 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that those payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (C)(2) of section 5727.85 or division (A)(1)(b) of section 5727.86 of the Revised Code.

(21) "2011 non-current expense S.B. 3 allocation" means the difference of a school district's or joint vocational school district's total S.B. 3 allocation minus the sum of the school district's 2011 current expense S.B. 3 allocation and the portion of the school district's total S.B. 3 allocation constituting reimbursement for debt levies pursuant to division (D) of section 5727.85 of the Revised Code.

(22) "2010 non-current expense S.B. 3 allocation" means the difference of a municipal corporation's total S.B. 3 allocation minus the sum of its 2010 current expense S.B. 3 allocation and the portion of its total S.B. 3 allocation constituting reimbursement for debt levies pursuant to division (A)(4) of section 5727.86 of the Revised Code.

(23) "S.B. 3 allocation for library purposes" means, in the case of a county, municipal corporation, school district, or township public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, the sum of the payments received by the public library in calendar year 2010 pursuant to section 5727.86 of the Revised Code for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy authorized under section 5705.23 of the Revised Code that is eligible for reimbursement is not charged and payable in any year after tax year 2010, "S.B. 3 allocation for library purposes" used to compute payments to be made under division (A)(1)(f) of section 5727.86 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that those payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (A)(1)(b) of section 5727.86 of the Revised Code.

(24) "Threshold per cent" means, in the case of a school district or joint vocational school district, two per cent for fiscal year 2012 and four per cent for fiscal years 2013 and thereafter. In the case of a local taxing unit or public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, "threshold per cent" means two per cent for calendar year 2011, four per cent for calendar year 2012, and six per cent for calendar years 2013 and thereafter.

(B) The kilowatt-hour tax receipts fund is hereby created in the state treasury and shall consist of money arising from the tax imposed by section 5727.81 of the Revised Code. All money in the kilowatt-hour tax receipts fund shall be credited as follows:

Fiscal Year

General Revenue Fund

School District Property Tax Replacement Fund

Local Government Property Tax Replacement Fund

2001-2011

63.0%

25.4%

11.6%

2012 and thereafter

88.0%

9.0%

3.0%

(C) The natural gas tax receipts fund is hereby created in the state treasury and shall consist of money arising from the tax imposed by section 5727.811 of the Revised Code. All money in the fund shall be credited as follows:

(1) For fiscal years before fiscal year 2012:

(a) Sixty-eight and seven-tenths per cent shall be credited to the school district property tax replacement fund for the purpose of making the payments described in section 5727.85 of the Revised Code.

(b) Thirty-one and three-tenths per cent shall be credited to the local government property tax replacement fund for the purpose of making the payments described in section 5727.86 of the Revised Code.

(2) For fiscal years 2012 and thereafter, one hundred per cent to the general revenue fund.

(D) Not later than January 1, 2002, the tax commissioner shall determine for each taxing district its electric company tax value loss, which is the sum of the applicable amounts described in divisions (D)(1) to (4) of this section:

(1) The difference obtained by subtracting the amount described in division (D)(1)(b) from the amount described in division (D)(1)(a) of this section.

(a) The value of electric company and rural electric company tangible personal property as assessed by the tax commissioner for tax year 1998 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 1999, and as apportioned to the taxing district for tax year 1998;

(b) The value of electric company and rural electric company tangible personal property as assessed by the tax commissioner for tax year 1998 had the property been apportioned to the taxing district for tax year 2001, and assessed at the rates in effect for tax year 2001.

(2) The difference obtained by subtracting the amount described in division (D)(2)(b) from the amount described in division (D)(2)(a) of this section.

(a) The three-year average for tax years 1996, 1997, and 1998 of the assessed value from nuclear fuel materials and assemblies assessed against a person under Chapter 5711. of the Revised Code from the leasing of them to an electric company for those respective tax years, as reflected in the preliminary assessments;

(b) The three-year average assessed value from nuclear fuel materials and assemblies assessed under division (D)(2)(a) of this section for tax years 1996, 1997, and 1998, as reflected in the preliminary assessments, using an assessment rate of twenty-five per cent.

(3) In the case of a taxing district having a nuclear power plant within its territory, any amount, resulting in an electric company tax value loss, obtained by subtracting the amount described in division (D)(1) of this section from the difference obtained by subtracting the amount described in division (D)(3)(b) of this section from the amount described in division (D)(3)(a) of this section.

(a) The value of electric company tangible personal property as assessed by the tax commissioner for tax year 2000 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 2001, and as apportioned to the taxing district for tax year 2000;

(b) The value of electric company tangible personal property as assessed by the tax commissioner for tax year 2001 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 2002, and as apportioned to the taxing district for tax year 2001.

(4) In the case of a taxing district having a nuclear power plant within its territory, the difference obtained by subtracting the amount described in division (D)(4)(b) of this section from the amount described in division (D)(4)(a) of this section, provided that such difference is greater than ten per cent of the amount described in division (D)(4)(a) of this section.

(a) The value of electric company tangible personal property as assessed by the tax commissioner for tax year 2005 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 2006, and as apportioned to the taxing district for tax year 2005;

(b) The value of electric company tangible personal property as assessed by the tax commissioner for tax year 2006 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 2007, and as apportioned to the taxing district for tax year 2006.

(E) Not later than January 1, 2002, the tax commissioner shall determine for each taxing district its natural gas company tax value loss, which is the sum of the amounts described in divisions (E)(1) and (2) of this section:

(1) The difference obtained by subtracting the amount described in division (E)(1)(b) from the amount described in division (E)(1)(a) of this section.

(a) The value of all natural gas company tangible personal property, other than property described in division (E)(2) of this section, as assessed by the tax commissioner for tax year 1999 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 2000, and apportioned to the taxing district for tax year 1999;

(b) The value of all natural gas company tangible personal property, other than property described in division (E)(2) of this section, as assessed by the tax commissioner for tax year 1999 had the property been apportioned to the taxing district for tax year 2001, and assessed at the rates in effect for tax year 2001.

(2) The difference in the value of current gas obtained by subtracting the amount described in division (E)(2)(b) from the amount described in division (E)(2)(a) of this section.

(a) The three-year average assessed value of current gas as assessed by the tax commissioner for tax years 1997, 1998, and 1999 on a preliminary assessment, or an amended preliminary assessment if issued prior to March 1, 2001, and as apportioned in the taxing district for those respective years;

(b) The three-year average assessed value from current gas under division (E)(2)(a) of this section for tax years 1997, 1998, and 1999, as reflected in the preliminary assessment, using an assessment rate of twenty-five per cent.

(F) The tax commissioner may request that natural gas companies, electric companies, and rural electric companies file a report to help determine the tax value loss under divisions (D) and (E) of this section. The report shall be filed within thirty days of the commissioner's request. A company that fails to file the report or does not timely file the report is subject to the penalty in section 5727.60 of the Revised Code.

(G) Not later than January 1, 2002, the tax commissioner shall determine for each school district, joint vocational school district, and local taxing unit its fixed-rate levy loss, which is the sum of its electric company tax value loss multiplied by the tax rate in effect in tax year 1998 for fixed-rate levies and its natural gas company tax value loss multiplied by the tax rate in effect in tax year 1999 for fixed-rate levies.

(H) Not later than January 1, 2002, the tax commissioner shall determine for each school district, joint vocational school district, and local taxing unit its fixed-sum levy loss, which is the amount obtained by subtracting the amount described in division (H)(2) of this section from the amount described in division (H)(1) of this section:

(1) The sum of the electric company tax value loss multiplied by the tax rate in effect in tax year 1998, and the natural gas company tax value loss multiplied by the tax rate in effect in tax year 1999, for fixed-sum levies for all taxing districts within each school district, joint vocational school district, and local taxing unit. For the years 2002 through 2006, this computation shall include school district emergency levies that existed in 1998 in the case of the electric company tax value loss, and 1999 in the case of the natural gas company tax value loss, and all other fixed-sum levies that existed in 1998 in the case of the electric company tax value loss and 1999 in the case of the natural gas company tax value loss and continue to be charged in the tax year preceding the distribution year. For the years 2007 through 2016 in the case of school district emergency levies, and for all years after 2006 in the case of all other fixed-sum levies, this computation shall exclude all fixed-sum levies that existed in 1998 in the case of the electric company tax value loss and 1999 in the case of the natural gas company tax value loss, but are no longer in effect in the tax year preceding the distribution year. For the purposes of this section, an emergency levy that existed in 1998 in the case of the electric company tax value loss, and 1999 in the case of the natural gas company tax value loss, continues to exist in a year beginning on or after January 1, 2007, but before January 1, 2017, if, in that year, the board of education levies a school district emergency levy for an annual sum at least equal to the annual sum levied by the board in tax year 1998 or 1999, respectively, less the amount of the payment certified under this division for 2002.

(2) The total taxable value in tax year 1999 less the tax value loss in each school district, joint vocational school district, and local taxing unit multiplied by one-fourth of one mill.

If the amount computed under division (H) of this section for any school district, joint vocational school district, or local taxing unit is greater than zero, that amount shall equal the fixed-sum levy loss reimbursed pursuant to division (F) of section 5727.85 of the Revised Code or division (A)(2) of section 5727.86 of the Revised Code, and the one-fourth of one mill that is subtracted under division (H)(2) of this section shall be apportioned among all contributing fixed-sum levies in the proportion of each levy to the sum of all fixed-sum levies within each school district, joint vocational school district, or local taxing unit.

(I) Notwithstanding divisions (D), (E), (G), and (H) of this section, in computing the tax value loss, fixed-rate levy loss, and fixed-sum levy loss, the tax commissioner shall use the greater of the 1998 tax rate or the 1999 tax rate in the case of levy losses associated with the electric company tax value loss, but the 1999 tax rate shall not include for this purpose any tax levy approved by the voters after June 30, 1999, and the tax commissioner shall use the greater of the 1999 or the 2000 tax rate in the case of levy losses associated with the natural gas company tax value loss.

(J) Not later than January 1, 2002, the tax commissioner shall certify to the department of education the tax value loss determined under divisions (D) and (E) of this section for each taxing district, the fixed-rate levy loss calculated under division (G) of this section, and the fixed-sum levy loss calculated under division (H) of this section. The calculations under divisions (G) and (H) of this section shall separately display the levy loss for each levy eligible for reimbursement.

(K) Not later than September 1, 2001, the tax commissioner shall certify the amount of the fixed-sum levy loss to the county auditor of each county in which a school district with a fixed-sum levy loss has territory.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 6/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-26-2003; 06-30-2005; 2006 HB699 12-28-2006; 2007 HB119 12-01-2007; 2008 HB562 06-24-2008



Section 5727.85 - Payments from school district property tax replacement fund.

(A) By the thirty-first day of July of each year, beginning in 2002 and ending in 2010, the department of education shall determine the following for each school district and each joint vocational school district:

(1) The state education aid offset, which, except as provided in division (A)(1)(c) of this section, is the difference obtained by subtracting the amount described in division (A)(1)(b) of this section from the amount described in division (A)(1)(a) of this section:

(a) The state education aid computed for the school district or joint vocational school district for the current fiscal year as of the thirty-first day of July;

(b) The state education aid that would be computed for the school district or joint vocational school district for the current fiscal year as of the thirty-first day of July if the recognized valuation included the tax value loss for the school district or joint vocational school district;

(c) The state education aid offset for fiscal year 2010 and fiscal year 2011 equals the greater of the state education aid offset calculated for that fiscal year under divisions (A)(1)(a) and (b) of this section or the state education aid offset calculated for fiscal year 2009.

(2) For fiscal years 2008 through 2011, the greater of zero or the difference obtained by subtracting the state education aid offset determined under division (A)(1) of this section from the fixed-rate levy loss certified under division (J) of section 5727.84 of the Revised Code for all taxing districts in each school district and joint vocational school district.

By the fifth day of August of each such year, the department of education shall certify the amount so determined under division (A)(1) of this section to the director of budget and management.

(B) Not later than the thirty-first day of October of the years 2006 through 2010, the department of education shall determine all of the following for each school district:

(1) The amount obtained by subtracting the district's state education aid computed for fiscal year 2002 from the district's state education aid computed for the current fiscal year as of the fifteenth day of July, by including in the definition of recognized valuation the machinery and equipment, inventory, furniture and fixtures, and telephone property tax value losses, as defined in section 5751.20 of the Revised Code, for the school district or joint vocational school district for the preceding tax year;

(2) The inflation-adjusted property tax loss. The inflation-adjusted property tax loss equals the fixed-rate levy loss, excluding the tax loss from levies within the ten-mill limitation to pay debt charges, determined under division (G) of section 5727.84 of the Revised Code for all taxing districts in each school district, plus the product obtained by multiplying that loss by the cumulative percentage increase in the consumer price index from January 1, 2002, to the thirtieth day of June of the current year.

(3) The difference obtained by subtracting the amount computed under division (B)(1) from the amount of the inflation-adjusted property tax loss. If this difference is zero or a negative number, no further payments shall be made under division (C) of this section to the school district from the school district property tax replacement fund.

(C) Beginning in 2002 for school districts and beginning in August 2011 for joint vocational school districts, the department of education shall pay from the school district property tax replacement fund to each school district all of the following:

(1) In February 2002, one-half of the fixed-rate levy loss certified under division (J) of section 5727.84 of the Revised Code between the twenty-first and twenty-eighth days of February.

(2) From August 2002 through February 2011, one-half of the amount calculated for that fiscal year under division (A)(2) of this section between the twenty-first and twenty-eighth days of August and of February, provided the difference computed under division (B)(3) of this section is not less than or equal to zero.

(3) For fiscal years 2012 and thereafter, the sum of the amounts in divisions (C)(3)(a) or (b) and (c) of this section shall be paid on or before the thirty-first day of August and the twenty-eighth day of February:

(a) If the ratio of 2011 current expense S.B. 3 allocation to total resources is equal to or less than the threshold per cent, zero;

(b) If the ratio of 2011 current expense S.B. 3 allocation to total resources is greater than the threshold per cent, fifty per cent of the difference of 2011 current expense S.B. 3 allocation minus the product of total resources multiplied by the threshold percent;

(c) Fifty per cent of the product of 2011 non-current expense S.B. 3 allocation multiplied by seventy-five per cent for fiscal year 2012 and fifty per cent for fiscal years 2013 and thereafter.

The department of education shall report to each school district the apportionment of the payments among the school district's funds based on the certifications under division (J) of section 5727.84 of the Revised Code.

(D) For taxes levied within the ten-mill limitation for debt purposes in tax year 1998 in the case of electric company tax value losses, and in tax year 1999 in the case of natural gas company tax value losses, payments shall be made equal to one hundred per cent of the loss computed as if the tax were a fixed-rate levy, but those payments shall extend from fiscal year 2006 through fiscal year 2016.

(E) Not later than January 1, 2002, for all taxing districts in each joint vocational school district, the tax commissioner shall certify to the department of education the fixed-rate levy loss determined under division (G) of section 5727.84 of the Revised Code. From February 2002 through February 2011, the department shall pay from the school district property tax replacement fund to the joint vocational school district one-half of the amount calculated for that fiscal year under division (A)(2) of this section between the twenty-first and twenty-eighth days of August and of February.

(F)

(1) Not later than January 1, 2002, for each fixed-sum levy levied by each school district or joint vocational school district and for each year for which a determination is made under division (H) of section 5727.84 of the Revised Code that a fixed-sum levy loss is to be reimbursed, the tax commissioner shall certify to the department of education the fixed-sum levy loss determined under that division. The certification shall cover a time period sufficient to include all fixed-sum levies for which the tax commissioner made such a determination. The department shall pay from the school district property tax replacement fund to the school district or joint vocational school district one-half of the fixed-sum levy loss so certified for each year between the twenty-first and twenty-eighth days of August and of February.

(2) Beginning in 2003, by the thirty-first day of January of each year, the tax commissioner shall review the certification originally made under division (F)(1) of this section. If the commissioner determines that a debt levy that had been scheduled to be reimbursed in the current year has expired, a revised certification for that and all subsequent years shall be made to the department of education.

(G) If the balance of the half-mill equalization fund created under section 3318.18 of the Revised Code is insufficient to make the full amount of payments required under division (D) of that section, the department of education, at the end of the third quarter of the fiscal year, shall certify to the director of budget and management the amount of the deficiency, and the director shall transfer an amount equal to the deficiency from the school district property tax replacement fund to the half-mill equalization fund.

(H) Beginning in August 2002, and ending in May 2011, the director of budget and management shall transfer from the school district property tax replacement fund to the general revenue fund each of the following:

(1) Between the twenty-eighth day of August and the fifth day of September, the lesser of one-half of the amount certified for that fiscal year under division (A)(2) of this section or the balance in the school district property tax replacement fund;

(2) Between the first and fifth days of May, the lesser of one-half of the amount certified for that fiscal year under division (A)(2) of this section or the balance in the school district property tax replacement fund.

(I) On the first day of June each year, the director of budget and management shall transfer any balance remaining in the school district property tax replacement fund after the payments have been made under divisions (C), (D), (E), (F), (G), and (H) of this section to the half-mill equalization fund created under section 3318.18 of the Revised Code to the extent required to make any payments in the current fiscal year under that section, and shall transfer the remaining balance to the general revenue fund.

(J) After fiscal year 2002 , if the total amount in the school district property tax replacement fund is insufficient to make all payments under divisions (C), (D), (E), (F), and (G) of this section at the time the payments are to be made, the director of budget and management shall transfer from the general revenue fund to the school district property tax replacement fund the difference between the total amount to be paid and the total amount in the school district property tax replacement fund, except that no transfer shall be made by reason of a deficiency to the extent that it results from the amendment of section 5727.84 of the Revised Code by Amended Substitute House Bill No. 95 of the 125th general assembly.

(K) If all of the territory of a school district or joint vocational school district is merged with an existing district, or if a part of the territory of a school district or joint vocational school district is transferred to an existing or new district, the department of education, in consultation with the tax commissioner, shall adjust the payments made under this section as follows:

(1) For the merger of all of the territory of two or more districts, the total resources, 2011 current expense S.B. 3 allocation, total 2011 S.B. 3 allocation, 2011 non-current expense S.B. 3 allocation, and fixed-sum levy loss of the successor district shall be equal to the sum of the total resources, 2011 current expense S.B. 3 allocation, total 2011 S.B. 3 allocation, 2011 non-current expense S.B. 3 allocation, and fixed-sum levy loss for each of the districts involved in the merger.

(2) For the transfer of a part of one district's territory to an existing district, the amount of the total resources, 2011 current expense S.B. 3 allocation, total 2011 S.B. 3 allocation, and 2011 non-current expense S.B. 3 allocation that is transferred to the recipient district shall be an amount equal to the transferring district's total resources, 2011 current expense S.B. 3 allocation, total 2011 S.B. 3 allocation, and 2011 non-current expense S.B. 3 allocation times a fraction, the numerator of which is the number of pupils being transferred to the recipient district, measured, in the case of a school district, by average daily membership as reported under division (A) of section 3317.03 of the Revised Code or, in the case of a joint vocational school district, by formula ADM as reported in division (D) of that section, and the denominator of which is the average daily membership or formula ADM of the transferor district. Fixed-sum levy losses for both districts shall be determined under division (K)(4) of this section.

(3) For the transfer of a part of the territory of one or more districts to create a new district:

(a) If the new district is created on or after January 1, 2000, but before January 1, 2005, the new district shall be paid its current fixed-rate levy loss through August 2009. In February 2010 , August 2010, and February 2011, the new district shall be paid fifty per cent of the lesser of: (i) the amount calculated under division (C)(2) of this section or (ii) an amount equal to seventy per cent of the new district's fixed-rate levy loss.

Beginning in fiscal year 2012, the new district shall be paid as provided in division (C) of this section.

Fixed-sum levy losses for the districts shall be determined under division (K)(4) of this section.

(b) If the new district is created on or after January 1, 2005, the new district shall be deemed not to have any fixed-rate levy loss or, except as provided in division (K)(4) of this section, fixed-sum levy loss. The district or districts from which the territory was transferred shall have no reduction in their fixed-rate levy loss, or, except as provided in division (K)(4) of this section, their fixed-sum levy loss.

(4) If a recipient district under division (K)(2) of this section or a new district under division (K)(3)(a) or (b) of this section takes on debt from one or more of the districts from which territory was transferred, and any of the districts transferring the territory had fixed-sum levy losses, the department of education, in consultation with the tax commissioner, shall make an equitable division of the fixed-sum levy losses.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003; 06-30-2005; 03-30-2006; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5727.86 - Payments from local government property tax replacement fund.

(A) The tax commissioner shall compute the payments to be made to each local taxing unit, and to each public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, for each year according to divisions (A)(1), (2), (3), and (4) and division (E) of this section, and shall distribute the payments in the manner prescribed by division (C) of this section. The calculation of the fixed-sum levy loss shall cover a time period sufficient to include all fixed-sum levies for which the tax commissioner determined, pursuant to division (H) of section 5727.84 of the Revised Code, that a fixed-sum levy loss is to be reimbursed.

(1) Except as provided in divisions (A)(3) and (4) of this section, the following amounts shall be paid on or before the thirty-first day of August and the twenty-eighth day of February:

(a) For years 2002 through 2006, fifty per cent of the fixed-rate levy loss computed under division (G) of section 5727.84 of the Revised Code;

(b) For years 2007 through 2010, forty per cent of the fixed-rate levy loss computed under division (G) of section 5727.84 of the Revised Code;

(c) For the payment in 2011 to be made on or before the twentieth day of February, the amount required to be paid in 2010 on or before the twentieth day of February;

(d) For the payment in 2011 to be made on or before the thirty-first day of August , the sum of the amounts in divisions (A)(1)(d)(i) or (ii) and (iii) of this section:

(i) If the ratio of fifty per cent of the taxing unit's 2010 S.B. 3 allocation to its total resources is equal to or less than the threshold per cent, zero;

(ii) If the ratio of fifty per cent of the taxing unit's 2010 S.B. 3 allocation to its total resources is greater than the threshold per cent, the difference of fifty per cent of the 2010 S.B. 3 allocation minus the product of total resources multiplied by the threshold per cent;

(iii) In the case of a municipal corporation, fifty per cent of the product of its 2010 non-current expense S.B. 3 allocation multiplied by seventy-five per cent .

(e) For 2012 and each year thereafter, the sum of the amounts in divisions (A)(1)(e)(i) or (ii) and (iii) of this section:

(i) If the ratio of the taxing unit's 2010 S.B. 3 allocation to its total resources is equal to or less than the threshold per cent, zero;

(ii) If the ratio of the taxing unit's 2010 S.B. 3 allocation to its total resources is greater than the threshold per cent, fifty per cent of the difference of the 2010 S.B. 3 allocation minus the product of total resources multiplied by the threshold per cent;

(iii) In the case of a municipal corporation, fifty per cent of the product of its 2010 non-current expense S.B. 3 allocation multiplied by fifty per cent for year 2012 and by twenty-five per cent for years 2013 and thereafter.

(f) For the payment in 2012 to be made to a public library on or before the thirty-first day of August and for all such payments to be made in 2013 and thereafter, the amount in division (A)(1)(f)(i) or (ii) of this section:

(i) If the ratio of S.B. 3 allocation for library purposes to total library resources is equal to or less than the threshold per cent, zero;

(ii) If the ratio of S.B. 3 allocation for library purposes to total library resources is greater than the threshold per cent, fifty per cent of the difference of the S.B. 3 allocation for library purposes minus the product of total library resources multiplied by the threshold per cent.

(2) For fixed-sum levy losses determined under division (H) of section 5727.84 of the Revised Code, payments shall be made in the amount of one hundred per cent of the fixed-sum levy loss for payments required to be made in 2002 and thereafter.

(3) A local taxing unit in a county of less than two hundred fifty square miles that receives eighty per cent or more of its combined general fund and bond retirement fund revenues from property taxes and rollbacks based on 1997 actual revenues as presented in its 1999 tax budget, and in which electric companies and rural electric companies comprise over twenty per cent of its property valuation, shall receive one hundred per cent of its fixed-rate levy losses from electric company tax value losses certified under division (A) of this section in years 2002 to 2010. Beginning in 2011, payments for such local taxing units shall be determined under division (A)(1) of this section.

(4) For taxes levied within the ten-mill limitation or pursuant to a municipal charter for debt purposes in tax year 1998 in the case of electric company tax value losses, and in tax year 1999 in the case of natural gas company tax value losses, payments shall be made equal to one hundred per cent of the loss computed as if the tax were a fixed-rate levy, but those payments shall extend from 2011 through 2016 if the levy was charged and payable for debt purposes in tax year 2010. If the levy is not charged and payable for debt purposes in tax year 2010 or any following tax year before tax year 2016, payments for that levy shall be made under division (A)(1) of this section beginning with the first year after the year the levy is charged and payable for a purpose other than debt. For the purposes of this division, taxes levied pursuant to a municipal charter refer to taxes levied pursuant to a provision of a municipal charter that permits the tax to be levied without prior voter approval.

(B) Beginning in 2003, by the thirty-first day of January of each year, the tax commissioner shall review the calculation originally made under division (A) of this section of the fixed-sum levy loss determined under division (H) of section 5727.84 of the Revised Code. If the commissioner determines that a fixed-sum levy that had been scheduled to be reimbursed in the current year has expired, a revised calculation for that and all subsequent years shall be made.

(C) Payments to local taxing units and public libraries required to be made under divisions (A) and (E) of this section shall be paid from the local government property tax replacement fund to the county undivided income tax fund in the proper county treasury. The county treasurer shall distribute amounts paid under division (A) of this section to the proper local taxing unit or public library as if they had been levied and collected as taxes, and the local taxing unit or public library shall apportion the amounts so received among its funds in the same proportions as if those amounts had been levied and collected as taxes. Except in the case of amounts distributed to the county as a local taxing unit, amounts distributed under division (E)(2) of this section shall be credited to the general fund of the local taxing unit that receives them. Amounts distributed to each county as a local taxing unit under division (E)(2) of this section shall be credited in the proportion that the current taxes charged and payable from each levy of or by the county bears to the total current taxes charged and payable from all levies of or by the county.

(D) By February 5, 2002, the tax commissioner shall estimate the amount of money in the local government property tax replacement fund in excess of the amount necessary to make payments in that month under division (C) of this section. Notwithstanding division (A) of this section, the tax commissioner may pay any local taxing unit, from those excess funds, nine and four-tenths times the amount computed for 2002 under division (A)(1) of this section. A payment made under this division shall be in lieu of the payment to be made in February 2002 under division (A)(1) of this section. A local taxing unit receiving a payment under this division will no longer be entitled to any further payments under division (A)(1) of this section. A payment made under this division shall be paid from the local government property tax replacement fund to the county undivided income tax fund in the proper county treasury. The county treasurer shall distribute the payment to the proper local taxing unit as if it had been levied and collected as taxes, and the local taxing unit shall apportion the amounts so received among its funds in the same proportions as if those amounts had been levied and collected as taxes.

(E)

(1) On the thirty-first day of July of 2002, 2003, 2004, 2005, and 2006, and on the thirty-first day of January and July of 2007 through January 2011, if the amount credited to the local government property tax replacement fund exceeds the amount needed to be distributed from the fund under division (A) of this section in the following month, the tax commissioner shall distribute the excess to each county as follows:

(a) One-half shall be distributed to each county in proportion to each county's population.

(b) One-half shall be distributed to each county in the proportion that the amounts determined under divisions (G) and (H) of section 5727.84 of the Revised Code for all local taxing units in the county is of the total amounts so determined for all local taxing units in the state.

(2) The amounts distributed to each county under division (E) of this section shall be distributed by the county auditor to each local taxing unit in the county in the proportion that the unit's current taxes charged and payable are of the total current taxes charged and payable of all the local taxing units in the county. If the amount that the county auditor determines to be distributed to a local taxing unit is less than five dollars, that amount shall not be distributed, and the amount not distributed shall remain credited to the county undivided income tax fund. At the time of the next distribution under division (E)(2) of this section, any amount that had not been distributed in the prior distribution shall be added to the amount available for the next distribution prior to calculation of the amount to be distributed. As used in this division, "current taxes charged and payable" means the taxes charged and payable as most recently determined for local taxing units in the county.

After January 2011, any amount that exceeds the amount needed to be distributed from the fund under division (A) of this section in the following month shall be transferred to the general revenue fund.

(F) If the total amount in the local government property tax replacement fund is insufficient to make all payments under division (C) of this section at the times the payments are to be made, the director of budget and management shall transfer from the general revenue fund to the local government property tax replacement fund the difference between the total amount to be paid and the amount in the local government property tax replacement fund, except that no transfer shall be made by reason of a deficiency to the extent that it results from the amendment of section 5727.84 of the Revised Code by Amended Substitute House Bill 95 of the 125th general assembly.

(G) If all or a part of the territories of two or more local taxing units are merged, or unincorporated territory of a township is annexed by a municipal corporation, the tax commissioner shall adjust the payments made under this section to each of the local taxing units in proportion to the square mileage apportioned to the merged or annexed territory, or as otherwise provided by a written agreement between the legislative authorities of the local taxing units certified to the tax commissioner not later than the first day of June of the calendar year in which the payment is to be made.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 6/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-26-2003; 2007 HB119 06-30-2007



Section 5727.87 - Compensating county for loss of administrative fees due to tax value loss.

(A) As used in this section:

(1) "Administrative fees" means the dollar percentages allowed by the county auditor for services or by the county treasurer as fees, or paid to the credit of the real estate assessment fund, under divisions (A) and (C) of section 319.54 and division (A) of section 321.26 of the Revised Code.

(2) "Administrative fee loss" means a county's loss of administrative fees due to its tax value loss, determined as follows:

(a) For purposes of the determination made under division (B) of this section in the years 2002 through 2006, the administrative fee loss shall be computed by multiplying the amounts determined for all taxing districts in the county under divisions (G) and (H) of section 5727.84 of the Revised Code by nine thousand six hundred fifty-nine ten-thousandths of one per cent if total taxes collected in the county in 1999 exceeded one hundred fifty million dollars, or one and one thousand one hundred fifty-nine ten-thousandths of one per cent if total taxes collected in the county in 1999 were one hundred fifty million dollars or less;

(b) For purposes of the determination under division (B) of this section in the years 2007 through 2011, the administrative fee loss shall be the lesser of the amount computed under division (A)(2)(a) of this section or the amount determined by subtracting from the dollar amount of administrative fees collected in the county in 1999, the dollar amount of administrative fees collected in the county in the current calendar year.

(3) "Total taxes collected" means all money collected on any tax duplicate of the county, other than the estate tax duplicates. "Total taxes collected" does not include amounts received pursuant to divisions (F) and (G) of section 321.24 or section 323.156 of the Revised Code.

(B) Not later than the thirty-first day of December of 2001 through 2005, the tax commissioner shall certify to each county auditor the tax levy losses calculated under divisions (G) and (H) of section 5727.84 of the Revised Code for each school district, joint vocational school district, and local taxing unit in the county. Not later than the thirty-first day of January of 2002 through 2011, the county auditor shall determine the administrative fee loss for the county and apportion that loss ratably among the school districts, joint vocational school districts, and local taxing units on the basis of the tax levy losses certified under this division.

(C) On or before each of the days prescribed for the settlements under divisions (A) and (C) of section 321.24 of the Revised Code in the years 2002 through 2011, the county treasurer shall deduct one-half of the amount apportioned to each school district, joint vocational school district, and local taxing unit from the portions of revenue payable to them.

(D) On or before each of the days prescribed for settlements under divisions (A) and (C) of section 321.24 of the Revised Code in the years 2002 through 2011, the county auditor shall cause to be deposited an amount equal to one-half of the amount of the administrative fee loss in the same funds as if allowed as administrative fees.

After payment of the administrative fee loss on or before August 10, 2011, all payments under this section shall cease.

Effective Date: 09-05-2001; 2007 HB119 06-30-2007



Section 5727.88 - Administration of provisions.

The tax commissioner shall administer sections 5727.80 to 5727.95 of the Revised Code and may adopt such rules as are necessary to administer those sections. Upon request of the tax commissioner, the public utilities commission shall assist the tax commissioner by providing information regarding any natural gas distribution company or electric distribution company that is subject to regulation by the commission.

Effective Date: 12-21-2000



Section 5727.89 - Failure to file return or pay tax, interest, or additional charge.

(A) The tax commissioner may make an assessment, based on any information in the commissioner's possession, against any natural gas distribution company, electric distribution company, self-assessing purchaser, or qualified end user that fails to file a return or pay any tax, interest, or additional charge as required by sections 5727.80 to 5727.95 of the Revised Code.

When information in the possession of the tax commissioner indicates that a person liable for the tax imposed by section 5727.81 or 5727.811 of the Revised Code has not paid the full amount of tax due, the commissioner may audit a representative sample of the person's business and may issue an assessment based on the audit. The commissioner shall give the person assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

The tax commissioner may issue an assessment for which the tax imposed by section 5727.81 or 5727.811 of the Revised Code was due and unpaid on the date the person was informed by an agent of the tax commissioner of an investigation or audit of the person. Any payment of the tax for the period covered by the assessment, after the person is so informed, shall be credited against the assessment.

A penalty of up to fifteen per cent may be added to all amounts assessed under this section. The commissioner may adopt rules providing for the imposition and remission of penalties.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment, including accrued interest, remains unpaid, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the party assessed resides or in which the party's business is conducted. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the person assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for the distribution excise taxes," and shall have the same effect as other judgments. Execution shall issue upon the judgment at the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until the day the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) If the tax commissioner believes that collection of the tax imposed by section 5727.81 or 5727.811 of the Revised Code will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the person liable for the tax. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (C) of this section. Notice of the jeopardy assessment shall be served on the party assessed or the party's legal representative within five days of the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the party assessed files a petition for reassessment in accordance with division (B) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment does not prejudice the commissioner's consideration of the petition for reassessment.

(E) All money collected by the tax commissioner under this section shall be paid to the treasurer of state, and when paid shall be considered as revenue arising from the taxes imposed by sections 5727.81 and 5727.811 of the Revised Code.

Effective Date: 09-06-2002



Section 5727.90 - Statute of limitations.

No assessment of the tax imposed by section 5727.81 or 5727.811 of the Revised Code shall be made by the tax commissioner more than four years after the date on which the return for the period assessed was due or filed, whichever date is later. This section does not bar an assessment when any of the following occur:

(A) The party assessed failed to file a return as required by section 5727.82 of the Revised Code;

(B) The party assessed knowingly filed a false or fraudulent return;

(C) The party assessed and the tax commissioner waived in writing the time limitation.

Effective Date: 12-21-2000



Section 5727.91 - Refunds.

(A) The treasurer of state shall refund the amount of tax paid under section 5727.81 or 5727.811 of the Revised Code that was paid illegally or erroneously, or paid on an illegal or erroneous assessment. A natural gas distribution company, an electric distribution company, or a self-assessing purchaser shall file an application for a refund with the tax commissioner on a form prescribed by the commissioner, within four years of the illegal or erroneous payment of the tax.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify that amount to the director of budget and management and the treasurer of state for payment from the tax refund fund under section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

If the application for refund is for taxes paid on an illegal or erroneous assessment, the commissioner shall include in the certified amount interest calculated at the rate per annum prescribed by section 5703.47 of the Revised Code from the date of overpayment to the date of the commissioner's certification.

(B) If a natural gas distribution company or an electric distribution company entitled to a refund of taxes under this section, or section 5703.70 of the Revised Code, is indebted to the state for any tax or fee administered by the tax commissioner that is paid to the state, or any charge, penalty, or interest arising from such a tax or fee, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the natural gas distribution company or electric distribution company has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code shall be satisfied first. This section applies only to debts that have become final.

(C)

(1) Any electric distribution company that can substantiate to the tax commissioner that the tax imposed by section 5727.81 of the Revised Code was paid on electricity distributed via wires and consumed at a location outside of this state may claim a refund in the manner and within the time period prescribed in division (A) of this section.

(2) Any natural gas distribution company that can substantiate to the tax commissioner that the tax imposed by section 5727.811 of the Revised Code was paid on natural gas distributed via its facilities and consumed at a location outside of this state may claim a refund in the manner and within the time period prescribed in division (A) of this section.

(D) Before a refund is issued under this section or section 5703.70 of the Revised Code, a natural gas company or an electric distribution company shall certify, as prescribed by the tax commissioner, that it either did not include the tax imposed by section 5727.81 of the Revised Code in the case of an electric distribution company, or the tax imposed by section 5727.811 of the Revised Code in the case of a natural gas distribution company, in its distribution charge to its customer upon which a refund of the tax is claimed, or it has refunded or credited to the customer the excess distribution charge related to the tax that was erroneously included in the customer's distribution charge.

Effective Date: 09-06-2002



Section 5727.92 - Keeping and presrving records.

Every person liable for the tax imposed by section 5727.81 or 5727.811 of the Revised Code shall keep complete and accurate records of all electric and natural gas distributions and other records as required by the tax commissioner. The records shall be preserved for four years after the return for the taxes to which the records pertain is due or filed, whichever is later. The records shall be available for inspection by the tax commissioner or the commissioner's authorized agent, upon request of the commissioner or such agent.

Effective Date: 12-21-2000



Section 5727.93 - Registration.

(A) No person shall distribute electricity or natural gas to a meter of an end user in this state or to an unmetered location in this state if that person is not registered with the tax commissioner as an electric distribution company or a natural gas distribution company.

(B) Each person required to register under division (A) of this section shall register prior to distributing electricity or natural gas to a meter of an end user in this state or to an unmetered location in this state. The tax commissioner shall prescribe the form of the registration application. The commissioner shall assign an identification number to each registration and notify the registrant of that number. The registration shall remain in effect until canceled in writing by the registrant upon the cessation of distributing electricity or natural gas to a meter of an end user in this state or to an unmetered location in this state, or until such registration is denied, revoked, or canceled by the commissioner. A registration may be revoked or canceled by the tax commissioner as provided by Chapter 119. of the Revised Code, for failure of an electric distribution company to pay the tax imposed by section 5727.81 of the Revised Code, failure of a natural gas distribution company to pay the tax imposed by section 5727.811 of the Revised Code, or failure of an electric distribution company or a natural gas distribution company to comply with sections 5727.80 and 5727.82 to 5727.95 of the Revised Code. A company whose registration is denied may petition for a hearing, in accordance with the procedures set forth in division (B) of section 5727.89 of the Revised Code, not later than thirty days after receiving the denial, and the final determination is subject to appeal under section 5717.02 of the Revised Code.

(C) The tax commissioner shall maintain a list of the companies registered under this section. The list shall contain the name and address of each company registered by the commissioner. The list and subsequent updates of it shall be open to public inspection.

Effective Date: 09-06-2002



Section 5727.94 - Tax statement provided to customers.

Each electric distribution company required to pay the tax imposed by section 5727.81 of the Revised Code and each natural gas distribution company required to pay the tax imposed by section 5727.811 of the Revised Code shall provide to its customers in this state the statement required by section 4933.33 of the Revised Code.

Effective Date: 12-21-2000



Section 5727.95 - Prohibited acts.

(A) No natural gas distribution company, electric distribution company, or self-assessing purchaser shall fail to file any return or report required to be filed pursuant to section 5727.82 of the Revised Code, or file or cause to be filed any incomplete, false, or fraudulent return, report, or statement, or aid or abet another in the filing of any false or fraudulent return, report, or statement.

(B) No person shall distribute natural gas or electricity to a meter of an end user in this state or to an unmetered location in this state without holding a valid registration issued under section 5727.93 of the Revised Code.

Effective Date: 12-21-2000



Section 5727.99 - Penalty.

(A) Whoever violates section 5727.55 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

(B) Whoever violates section 5727.71 of the Revised Code shall be fined not more than five hundred dollars and imprisoned not more than thirty days.

(C) Whoever violates section 5727.72 of the Revised Code shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(D) Whoever violates sections 5727.80 to 5727.83, or sections 5727.88 to 5727.95 of the Revised Code or any rule adopted by the tax commissioner under those sections, is guilty of a misdemeanor of the first degree on the first offense; on each subsequent offense, the person is guilty of a felony of the fourth degree.

Effective Date: 10-05-1999






Chapter 5728 - FUEL USE TAX

Section 5728.01 - [Effective Until 7/1/2013] Fuel use tax definitions.

As used in sections 5728.02 to 5728.14 of the Revised Code:

(A) "Motor vehicle" means everything on wheels that is self-propelled, other than by muscular power or power collected from electric trolley wires and other than vehicles or machinery not designed for or employed in general highway transportation, used to transport or propel persons or property over a public highway.

(B) "Commercial car" means any motor vehicle used for transporting persons or property, wholly on its own structure on a public highway.

(C) "Commercial tractor" means any motor vehicle designed and used to propel or draw a trailer or semi-trailer or both on a public highway without having any provision for carrying loads independently of such trailer or semi-trailer.

(D) "Trailer" means everything on wheels that is not self-propelled, except vehicles or machinery not designed for or employed in general highway transportation, used for carrying property wholly on its own structure and for being drawn by a motor vehicle on a public highway, including any such vehicle when formed by or operated as a combination of a semi-trailer and a vehicle of the dolly type such as that commonly known as a trailer dolly. "Trailer" does not include manufactured homes as defined in division (C)(4) of section 3781.06 of the Revised Code or mobile homes as defined in division (O) of section 4501.01 of the Revised Code.

(E) "Semi-trailer" means everything on wheels that is not self-propelled, except vehicles or machinery not designed for or employed in general highway transportation, designed and used for carrying property on a public highway when being propelled or drawn by a commercial tractor when part of its own weight or the weight of its load, or both, rest upon and is carried by a commercial tractor.

(F) "Commercial tandem" means any commercial car and trailer or any commercial tractor, semi-trailer, and trailer when fastened together and used as one unit.

(G) "Commercial tractor combination" means any commercial tractor and semi-trailer when fastened together and used as one unit.

(H) "Axle" means two or more load carrying wheels mounted in a single transverse vertical plane.

(I) "Public highway" means any highway, road, or street dedicated to public use, including a highway under the control and jurisdiction of the Ohio turnpike commission created by the provisions of section 5537.02 of the Revised Code and land and lots over which the public, either as user or owner, generally has a right to pass even though such land or lots are closed temporarily by public authorities for the purpose of construction, reconstruction, maintenance, or repair.

(J) "Jurisdiction" means a state of the United States, the District of Columbia, or a province or territory of Canada.

Effective Date: 09-06-2002; 06-30-2005

This section is set out twice. See also § 5728.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5728.01 - [Effective 7/1/2013] Fuel use tax definitions.

As used in sections 5728.02 to 5728.14 of the Revised Code:

(A) "Motor vehicle" means everything on wheels that is self-propelled, other than by muscular power or power collected from electric trolley wires and other than vehicles or machinery not designed for or employed in general highway transportation, used to transport or propel persons or property over a public highway.

(B) "Commercial car" means any motor vehicle used for transporting persons or property, wholly on its own structure on a public highway.

(C) "Commercial tractor" means any motor vehicle designed and used to propel or draw a trailer or semi-trailer or both on a public highway without having any provision for carrying loads independently of such trailer or semi-trailer.

(D) "Trailer" means everything on wheels that is not self-propelled, except vehicles or machinery not designed for or employed in general highway transportation, used for carrying property wholly on its own structure and for being drawn by a motor vehicle on a public highway, including any such vehicle when formed by or operated as a combination of a semi-trailer and a vehicle of the dolly type such as that commonly known as a trailer dolly. "Trailer" does not include manufactured homes as defined in division (C)(4) of section 3781.06 of the Revised Code or mobile homes as defined in division (O) of section 4501.01 of the Revised Code.

(E) "Semi-trailer" means everything on wheels that is not self-propelled, except vehicles or machinery not designed for or employed in general highway transportation, designed and used for carrying property on a public highway when being propelled or drawn by a commercial tractor when part of its own weight or the weight of its load, or both, rest upon and is carried by a commercial tractor.

(F) "Commercial tandem" means any commercial car and trailer or any commercial tractor, semi-trailer, and trailer when fastened together and used as one unit.

(G) "Commercial tractor combination" means any commercial tractor and semi-trailer when fastened together and used as one unit.

(H) "Axle" means two or more load carrying wheels mounted in a single transverse vertical plane.

(I) "Public highway" means any highway, road, or street dedicated to public use, including a highway under the control and jurisdiction of the Ohio turnpike and infrastructure commission created by the provisions of section 5537.02 of the Revised Code and land and lots over which the public, either as user or owner, generally has a right to pass even though such land or lots are closed temporarily by public authorities for the purpose of construction, reconstruction, maintenance, or repair.

(J) "Jurisdiction" means a state of the United States, the District of Columbia, or a province or territory of Canada.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 09-06-2002; 06-30-2005

This section is set out twice. See also § 5728.01, effective until 7/1/2013.



Section 5728.02 - Fuel use permit and identification device.

(A) Except as provided in section 5728.03 of the Revised Code, every person who is liable for the tax imposed by section 5728.06 of the Revised Code on the operation of a commercial car or a commercial tractor that is, or is to be, operated or driven upon a public highway in two or more jurisdictions shall cause to be filed annually with the tax commissioner an application for a fuel use permit to be furnished by the commissioner for that purpose.

Each application for a fuel use permit for a commercial car or a commercial tractor shall contain any information the tax commissioner prescribes.

(B) Upon receipt of the application, the tax commissioner shall issue to the person making the application a fuel use permit and any identification device that the commissioner considers necessary for the proper administration of this chapter. The permit and the identification device shall be of a design and contain any information the commissioner considers necessary. The identification device shall be displayed on the commercial car or commercial tractor for which it was issued at all times in the manner the commissioner prescribes. The fuel use permits and the identification device shall not be transferable. In case of the loss of a fuel use permit or identification device, the commissioner shall issue a duplicate of the permit or device.

The fuel use permit shall be valid until it expires or is suspended or surrendered.

Effective Date: 09-06-2002; 06-30-2005



Section 5728.03 - Application for single-trip fuel use permit.

(A) In lieu of filing an application for an annual fuel use permit under section 5728.02 of the Revised Code and in lieu of filing returns under section 5728.08 of the Revised Code, a person who is the owner of a commercial car or a commercial tractor that would otherwise be liable for the tax imposed by section 5728.06 of the Revised Code, that is, or is to be, operated or driven upon a public highway, may file an application with the tax commissioner for a single-trip fuel use permit. The application shall be based on rules adopted by the tax commissioner and shall include an amount estimated to be substantially equivalent to the fuel use tax liability that the applicant will incur by driving on the highways of this state during the period covered by the single-trip permit. The amount so estimated shall be considered to be the fuel use tax liability so incurred.

The commissioner may authorize independent permit services or other persons to issue single-trip fuel use permits.

(B) The tax commissioner shall adopt rules establishing all of the following:

(1) Procedures for the issuance of single-trip permits;

(2) The length of time the permits are effective;

(3) Requirements that independent permit services or other persons must meet to be authorized to issue single-trip fuel use permits and procedures for obtaining that authorization;

(4) Estimates of the amount substantially equivalent to the fuel use tax liability that an applicant will incur by driving on the highways of this state during the period covered by the permit.

(C) No person whose fuel use permit issued under section 5728.02 of the Revised Code is currently under suspension in accordance with section 5728.11 of the Revised Code shall be issued a single-trip fuel use permit under this section.

(D) All moneys collected pursuant to this section shall be deposited in the state treasury in accordance with section 5728.08 of the Revised Code.

Effective Date: 09-06-2002; 06-30-2005



Section 5728.04 - Operation without permit prohibited.

(A) It is unlawful for any person to operate a commercial car or a commercial tractor that is subject to the tax imposed by section 5728.06 of the Revised Code on a public highway in two or more jurisdictions under either of the following circumstances:

(1) Without a fuel use permit or single trip fuel use permit for such commercial car or commercial tractor.

(2) With a suspended or surrendered fuel use permit for such commercial car or commercial tractor.

(B) The judge or magistrate of any court finding any person guilty of unlawfully operating a commercial car or commercial tractor as provided for in this section shall immediately notify the tax commissioner of such violation and shall transmit to the tax commissioner the name and the permanent address of the owner of the commercial car or commercial tractor operated in violation of this section, the registration number, the state of registration, and the certificate of title number of the commercial car or commercial tractor. The commercial car or commercial tractor involved in a violation of division (A)(1) or (2) of this section may be detained until a valid fuel use permit is obtained or reinstated.

Effective Date: 09-26-2003; 06-30-2005



Section 5728.05 - Cooperative reciprocal fuel use tax agreement.

The tax commissioner may enter into cooperative reciprocal agreements providing for the imposition of fuel use taxes on an apportionment or allocation basis with the proper authority of any state, any commonwealth, the District of Columbia, a state or province of a foreign country, or a territory or possession of the United States or of a foreign country. The agreement may provide for determining the base state for fuel users, users' records requirements, audit procedures, exchange of information, the definition of qualified motor vehicles, bonding requirements, reporting requirements, reporting periods, specifying uniform penalty and interest for late reporting or payment, determining methods of collecting and remitting fuel use taxes to member jurisdictions, and such other provisions as will facilitate the administration of the agreement.

To any extent provisions of the Revised Code governing the administration of the tax levied by section 5728.06 of the Revised Code are irreconcilable with provisions of a reciprocal agreement entered into pursuant to this section, the provisions of the reciprocal agreement prevail.

The agreement may provide for the commissioner to audit the records of persons based in this state for purposes of the agreement in order to determine whether the fuel use taxes due each member jurisdiction are properly reported and paid. If any person based in this state fails to properly report and pay fuel use taxes as required by the agreement, the commissioner may issue an assessment against that person pursuant to the provisions of the agreement and section 5728.10 of the Revised Code.

The commissioner may exchange with the proper officers of other member jurisdictions and with the repository of the agreement any information in the commissioner's possession relative to the administration and enforcement of the agreement. The exchange of information under this section is not a violation of section 5703.21 or 5715.50 of the Revised Code. For purposes of this section, "proper officers of other member jurisdictions" includes officers of any agency, department, or instrumentality of another member jurisdiction with authority under the laws of that jurisdiction to administer or enforce motor vehicle or taxation laws.

The commissioner may adopt rules for the administration and enforcement of the agreement entered into pursuant to this section, and shall prescribe and supply necessary forms.

The commissioner may provide information necessary for the administration and enforcement of this chapter to persons who collect such information for the purpose of providing it to other persons that are responsible for the administration and enforcement of motor vehicle or tax laws. The information provided by the commissioner shall identify the taxpayer and the status of the taxpayer's account obtained from the filings required under sections 5728.01 to 5728.14 of the Revised Code. Providing such information under this section is not a violation of section 5703.21 or 5715.50 of the Revised Code.

Effective Date: 09-06-2002



Section 5728.06 - Excise tax on use of motor fuel.

(A) For the following purposes, an excise tax is hereby imposed on the use of motor fuel to operate on the public highways of this state a commercial car with three or more axles, regardless of weight, operated alone or as part of a commercial tandem, a commercial car with two axles having a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds operated alone or as part of a commercial tandem, or a commercial tractor operated alone or as part of a commercial tractor combination or commercial tandem: to provide revenue for maintaining the state highway system, to widen existing surfaces on such highways, to resurface such highways, to enable the counties of the state properly to plan for, maintain, and repair their roads, to enable the municipal corporations to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; to pay that portion of the construction cost of a highway project that a county, township, or municipal corporation normally would be required to pay, but that the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the costs apportioned to the public under section 4907.47 of the Revised Code; and to supplement revenue already available for such purposes, to distribute equitably among those persons using the privilege of driving motor vehicles upon such highways and streets the cost of maintaining and repairing the same, and to pay the interest, principal, and charges on bonds and other obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code. The tax is imposed in the same amount as the motor fuel tax imposed under Chapter 5735. of the Revised Code plus an additional tax of three cents per gallon of motor fuel used before July 1, 2004, provided that the additional tax shall be reduced to two cents per gallon of motor fuel used from July 1, 2004 through June 30, 2005, as determined by the gallons consumed while operated on the public highways of this state. Subject to section 5735.292 of the Revised Code, on and after July 1, 2005, the tax shall be imposed in the same amount as the motor fuel tax imposed under Chapter 5735. of the Revised Code. Payment of the fuel use tax shall be made by the purchase within Ohio of such gallons of motor fuel, for which the tax imposed under Chapter 5735. of the Revised Code has been paid, as is equivalent to the gallons consumed while operating such a motor vehicle on the public highways of this state, or by direct remittance to the treasurer of state with the fuel use tax return filed pursuant to section 5728.08 of the Revised Code.

Any person subject to the tax imposed under this section who purchases motor fuel in this state for use in another state in excess of the amount consumed while operating such motor vehicle on the public highways of this state shall be allowed a credit against the tax imposed by this section or a refund equal to the motor fuel tax paid to this state on such excess. No such credit or refund shall be allowed for taxes paid to any state that imposes a tax on motor fuel purchased or obtained in this state and used on the highways of such other state but does not allow a similar credit or refund for the tax paid to this state on motor fuel purchased or acquired in the other state and used on the public highways of this state.

The tax commissioner is authorized to determine whether such credits or refunds are available and to prescribe such rules as are required for the purpose of administering this chapter.

(B) Within sixty days after the last day of each month, the tax commissioner shall determine the amount of motor fuel tax allowed as a credit against the tax imposed by this section. The commissioner shall certify the amount to the director of budget and management and the treasurer of state, who shall credit the amount in accordance with section 5728.08 of the Revised Code from current revenue arising from the tax levied by section 5735.05 of the Revised Code.

(C) The owner of each commercial car and commercial tractor subject to sections 5728.01 to 5728.14 of the Revised Code is liable for the payment of the full amount of the taxes imposed by this section.

An owner who is a person regularly engaged, for compensation, in the business of leasing or renting motor vehicles without furnishing drivers may designate that the lessee of a motor vehicle leased for a period of thirty days or more shall report and pay the tax incurred during the duration of the lease. An owner who is an independent contractor that furnishes both the driver and motor vehicle, may designate that the person so furnished with the driver and motor vehicle for a period of thirty days or more shall report and pay the tax incurred during that period. An independent contractor that is not an owner, but that furnishes both the driver and motor vehicle and that has been designated by the owner of the motor vehicle to report and pay the tax, may designate that the person so furnished with driver and motor vehicle for a period of thirty days or more shall report and pay the tax incurred during that period.

Effective Date: 09-26-2003; 06-30-2005



Section 5728.061 - Overpaid or illegally or erroneously paid taxes.

The treasurer of state shall refund the amount of fuel use taxes overpaid, paid illegally or erroneously, or paid on any illegal or erroneous assessment. Applications for refund shall be filed with the tax commissioner, on the form prescribed by the commissioner, within four years from the date of the overpayment, the illegal or erroneous payment of the tax, or the payment of the illegal or erroneous assessment. An application shall be filed by the person who made payment of the tax for which the refund is claimed. When a refund is granted for payment of an illegal or erroneous assessment issued by the commissioner, the refund shall include interest on the amount of the refund from the date of the payment. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

Effective Date: 09-06-2002



Section 5728.07 - Maintenance of distance and fuel records.

Every person who is or becomes liable for the payment of the tax levied in section 5728.06 of the Revised Code shall maintain detailed distance and fuel records for each commercial car and commercial tractor owned, leased, rented, or otherwise operated by such person. Such records shall be available at any time, during normal business hours, for the inspection of the tax commissioner or the commissioner's duly authorized agents and shall be preserved for a period of four years from the date the return required to be filed under section 5728.08 of the Revised Code was due or filed, whichever is later.

Effective Date: 09-06-2002



Section 5728.08 - Fuel use tax return and payment.

Except as provided in section 5728.03 of the Revised Code and except as otherwise provided in division (A) of section 5728.06 of the Revised Code, whoever is liable for the payment of the tax levied by section 5728.06 of the Revised Code, on or before the last day of each January, April, July, and October, shall file with the tax commissioner, on forms prescribed by the commissioner, a fuel use tax return and make payment of the full amount of the tax due for the operation of each commercial car and commercial tractor for the preceding three calendar months.

The commissioner shall immediately forward to the treasurer of state all money received from the tax levied by section 5728.06 of the Revised Code.

The treasurer of state shall place to the credit of the tax refund fund created by section 5703.052 of the Revised Code, out of receipts from the taxes levied by section 5728.06 of the Revised Code, amounts equal to the refund certified by the tax commissioner pursuant to section 5728.061 of the Revised Code. Receipts from the tax shall be used by the commissioner to defray expenses incurred by the department of taxation in administering sections 5728.01 to 5728.14 of the Revised Code.

All moneys received in the state treasury from taxes levied by section 5728.06 of the Revised Code and fees assessed under section 5728.03 of the Revised Code that are not required to be placed to the credit of the tax refund fund as provided by this section shall, during each calendar year, be credited to the highway improvement bond retirement fund created by section 5528.12 of the Revised Code until the commissioners of the sinking fund certify to the treasurer of state, as required by section 5528.17 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year and during the following calendar year. From the date of the receipt of the certification required by section 5528.17 of the Revised Code by the treasurer of state until the thirty-first day of December of the calendar year in which the certification is made, all moneys received in the state treasury from taxes levied under section 5728.06 of the Revised Code and fees assessed under section 5728.03 of the Revised Code that are not required to be placed to the credit of the tax refund fund as provided by this section shall be credited to the highway obligations bond retirement fund created by section 5528.32 of the Revised Code until the commissioners of the sinking fund certify to the treasurer of state, as required by section 5528.38 of the Revised Code, that there are sufficient moneys to the credit of the highway obligations bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year and during the following calendar year. From the date of the receipt of the certification required by section 5528.38 of the Revised Code by the treasurer of state until the thirty-first day of December of the calendar year in which the certification is made, all moneys received in the state treasury from taxes levied under section 5728.06 of the Revised Code and fees assessed under section 5728.03 of the Revised Code that are not required to be placed to the credit of the tax refund fund as provided by this section shall be credited to the highway operating fund created by section 5735.291 of the Revised Code, except as provided by the following paragraph of this section.

From the date of the receipt by the treasurer of state of certifications from the commissioners of the sinking fund, as required by sections 5528.18 and 5528.39 of the Revised Code, certifying that the moneys to the credit of the highway improvement bond retirement fund are sufficient to meet in full all payments of interest, principal, and charges for the retirement of all bonds and other obligations that may be issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, and to the credit of the highway obligations bond retirement fund are sufficient to meet in full all payments of interest, principal, and charges for the retirement of all obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, all moneys received in the state treasury from the taxes levied under section 5728.06 and fees assessed under section 5728.03 of the Revised Code that are not required to be placed to the credit of the tax refund fund as provided by this section, shall be deposited to the credit of the highway operating fund.

Effective Date: 01-01-2003; 06-30-2005



Section 5728.09 - Late filing of return.

(A) Any person who fails to file timely the return required by section 5728.08 of the Revised Code may be required to pay an additional charge equal to the greater of fifty dollars or ten per cent of the tax due. The tax commissioner may adopt rules providing for the imposition and remission of the additional charges. Any additional charge imposed under this section may be collected through an assessment as provided in section 5728.10 of the Revised Code.

(B) If the tax imposed by this chapter, or any portion of that tax, whether determined by the tax commissioner or the taxpayer, is not paid on or before the date prescribed in section 5728.08 of the Revised Code, interest shall be collected and paid in the same manner as the tax, upon that unpaid amount at the rate per annum prescribed by section 5703.47 of the Revised Code from the date prescribed for payment of the tax until it is paid or until the day an assessment is issued under section 5728.10 of the Revised Code, whichever occurs first. Any interest imposed under this chapter may be collected through an assessment as provided in section 5728.10 of the Revised Code.

Effective Date: 09-06-2002



Section 5728.10 - Failure to file or pay.

(A) If any person required to file a fuel use tax return by sections 5728.01 to 5728.14 of the Revised Code, fails to file the return within the time prescribed by those sections, files an incomplete return, files an incorrect return, or fails to remit the full amount of the tax due for the period covered by the return, the tax commissioner may make an assessment against the person, based upon any information in the commissioner's possession, for the period for which the tax was due.

No assessment shall be made against any person for any tax imposed by this chapter more than four years after the return date for the period for which the tax was due or more than four years after the return for the period was filed, whichever is later. This section does not bar an assessment against any person who fails to file a fuel use tax return as required by this chapter, or who files a fraudulent fuel use tax return.

A penalty of up to fifteen per cent may be added to the amount of every assessment made pursuant to this section. The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments made under this section.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment, signed by the party assessed, or by the party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the party's place of business is located or the county in which the party assessed resides. If the party maintains no office in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state of Ohio against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state fuel use tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected by the tax commissioner under this section shall be paid into the state treasury in the same manner as the revenues deriving from the taxes imposed by section 5728.06 of the Revised Code.

Effective Date: 09-06-2002



Section 5728.11 - Suspending permit.

(A) Sixty days after service of an assessment under section 5728.10 of the Revised Code, or when the tax commissioner files a certified copy of an entry making an assessment as provided in that section, the commissioner shall suspend all fuel use permits issued to the person against whom the assessment was made, provided that no fuel use permit shall be suspended while an appeal is pending, except in those cases in which no return has been filed, or where it is alleged a fraudulent return has been filed.

Upon suspension of a fuel use permit, the commissioner may require that the permit holder surrender to the commissioner the permit and identification device.

Upon payment in full of the assessment and interest, the commissioner shall immediately reinstate all fuel use permits issued to the person against whom the assessment was made which have been suspended.

(B) If no returns have been filed within the time prescribed for the filing of returns, or within any extension of time for filing as the tax commissioner may grant in accordance with section 5728.14 of the Revised Code, the commissioner, after giving written notice of the commissioner's intention so to do, immediately may suspend all fuel use permits held by the person failing to file a return. The notice shall be sent to the last known address of the person. No permit which has been suspended for failure to file a return shall be reinstated until the person files complete and correct returns for all periods in which no return has been filed and paid the full amount of the tax, interest, and additional charges due.

Effective Date: 09-06-2002



Section 5728.12 - Secretary of state agent for service on non-resident.

Any non-resident of this state who accepts the privilege extended by the laws of this state to non-residents of operating a commercial car or commercial tractor, which is subject to the tax levied in section 5728.06 of the Revised Code, or of having the same operated within this state, and any resident of this state who operates a commercial car or commercial tractor, which is subject to the tax levied in section 5728.06 of the Revised Code, or has the same operated within this state and subsequently becomes a non-resident or conceals the person's whereabouts, makes the secretary of state of the state of Ohio the person's agent for the service of process or notice in any assessment, action or proceeding instituted in this state against such person out of the failure to pay the taxes imposed by the provisions of section 5728.06 of the Revised Code.

Such process or notice shall be served as provided under section 5703.37 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-30-1955



Section 5728.13 - Exemptions.

Sections 5728.02 to 5728.12 of the Revised Code do not apply to motor vehicles, commercial cars, or commercial tractors owned and operated by the United States, by this state or any political subdivisions thereof, or by any other state or its political subdivisions if that state extends a similar exemption to motor vehicles, commercial cars, or commercial tractors owned and operated by this state or its political subdivisions.

Effective Date: 09-06-2002



Section 5728.14 - Tax commissioner - additional powers.

In addition to any other powers conferred upon him by law the tax commissioner shall have the following powers:

(A) To prescribe all forms required to be filed with the treasurer of state or the tax commissioner pursuant to sections 5728.01 to 5728.14 of the Revised Code;

(B) To appoint and employ such personnel as may be necessary to carry out the duties imposed upon him by sections 5728.01 to 5728.14 of the Revised Code;

(C) To adopt and promulgate such rules pertaining to the levy and collection of the tax imposed by sections 5728.01 to 5728.14 of the Revised Code as he may deem necessary;

(D) To release any property from the lien of any fees, taxes, penalties, or interest imposed by sections 5728.01 to 5728.14 of the Revised Code upon application, provided payment be made to the treasurer of state for the full amount of all taxes and penalties due;

(E) To extend, for cause shown, the time of filing any return required to be filed by sections 5728.01 to 5728.14 of the Revised Code for such period as he may deem reasonable.

Effective Date: 12-23-1986



Section 5728.15 - Law enforcement agency or peace officer - immunity.

(A) As used in this section, "peace officer" has the same meaning as in section 2935.01 of the Revised Code.

(B) A peace officer, law enforcement agency employing a peace officer, and the state or any political subdivision associated with a peace officer are not liable in damages in a civil action for any injury, death, or loss to person or property allegedly caused by conduct of a peace officer in the course of his performance of any duty required or authorized by this chapter. This section does not affect, and shall not be construed as affecting, any immunity or defense that a peace officer, law enforcement agency employing a peace officer, and the state or any political subdivision associated with a peace officer may be entitled to under another section of the Revised Code or the common law of this state, including, but not limited to, sections 9.86, 2744.02, and 2744.03 of the Revised Code.

Effective Date: 01-01-1990



Section 5728.16 - Amended and Renumbered RC 5735.30.

Effective Date: 07-01-1981



Section 5728.17 - [Repealed].

Effective Date: 11-23-1977



Section 5728.99 - Penalty.

(A)

(1) Except as provided in division (A)(2) of this section, whoever violates any provision of sections 5728.01 to 5728.14 of the Revised Code, or any rule promulgated by the tax commissioner under the authority of any provision of those sections, for the violation of which no penalty is provided elsewhere, shall be fined not less than twenty-five nor more than one hundred dollars.

(2) Division (A)(1) of this section does not apply to the filing of any false or fraudulent return, application, or permit under section 5728.02, 5728.03, or 5728.08 of the Revised Code. The filing of any false or fraudulent return, application, or permit under any of those sections is a violation of section 2921.13 of the Revised Code.

(B)

(1) Whoever violates division (A)(1) of section 5728.04 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(2) Whoever violates division (A)(2) of section 5728.04 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 09-26-2003






Chapter 5729 - FOREIGN INSURANCE COMPANIES

Section 5729.01 - Return premiums.

(A) "Return premiums," as used in sections 5729.02 and 5729.03 of the Revised Code, does not include the cash surrender values under policies or contracts of life or endowment insurance.

(B) "Foreign insurance company," as used in sections 5729.02, 5729.05, 5729.11, and 5729.14 of the Revised Code has the same meaning as in division (E) of section 5725.01 of the Revised Code.

Effective Date: 03-31-1973



Section 5729.02 - Annual statements of foreign insurance companies.

Every foreign insurance company shall set forth in its annual statement to the superintendent of insurance the gross amount of premiums received by it from policies covering risks within this state during the preceding calendar year, less return premiums paid for cancellations and considerations received for reinsurance of risks within this state, provided that dividends paid or otherwise allowed to policyholders shall not be deducted except as provided in section 5729.04 of the Revised Code. If the superintendent has reason to suspect the correctness of such statement he may make an examination at the expense of the state of the books of such company or its agents for the purpose of verifying them.

Where insurance against fire is included with insurance against other perils at an undivided premium, a reasonable allocation from such entire premium shall be made for the fire portion of the coverage in such manner as the superintendent of insurance may direct.

Every insurance company incorporated under the laws of this state, and controlled by a foreign affiliate, that claims to be a domestic insurance company, as that term is defined in division (D) of section 5725.01 of the Revised Code, shall set forth in its annual report information from which the superintendent can determine the validity of such claim.

Effective Date: 03-31-1973



Section 5729.03 - Computation and collection of tax.

(A) If the superintendent of insurance finds the annual statement required by section 5729.02 of the Revised Code to be correct, the superintendent shall compute the following amount, as applicable, of the balance of such gross amount, after deducting such return premiums and considerations received for reinsurance, and charge such amount to such company as a tax upon the business done by it in this state for the period covered by such annual statement:

(1) If the company is a health insuring corporation, one per cent of the balance of premium rate payments received, exclusive of payments received under the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and exclusive of payments received pursuant to the medical assistance program established under Chapter 5111. of the Revised Code for the period ending September 30, 2009, as reflected in its annual report;

(2) If the company is not a health insuring corporation, one and four-tenths per cent of the balance of premiums received, exclusive of premiums received under the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and exclusive of payments received pursuant to the medical assistance program established under Chapter 5111. of the Revised Code for the period ending September 30, 2009, as reflected in its annual statement, and, if the company operates a health insuring corporation as a line of business, one per cent of the balance of premium rate payments received from that line of business, exclusive of payments received under the medicare program established under Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C.A. 301, as amended, and exclusive of payments received pursuant to the medical assistance program established under Chapter 5111. of the Revised Code for the period ending September 30, 2009, as reflected in its annual statement.

Each foreign insurance company, including health insuring corporations, receiving payments pursuant to the medical assistance program established under Chapter 5111. of the Revised Code during the period beginning October 1, 2009, and ending December 31, 2009, shall file with the 2009 annual statement to the superintendent a schedule that reflects those payments received pursuant to the medical assistance program for that period. The payments reflected in the schedule, plus all other taxable premiums, are subject to the annual franchise tax due to be paid in 2010.

(B) Any insurance policies that were not issued in violation of Title XXXIX of the Revised Code and that were issued prior to April 15, 1967, by a life insurance company organized and operated without profit to any private shareholder or individual, exclusively for the purpose of aiding educational or scientific institutions organized and operated without profit to any private shareholder or individual, are not subject to the tax imposed by this section. All taxes collected pursuant to this section shall be credited to the general revenue fund.

(C) In no case shall the tax imposed under this section be less than two hundred fifty dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 03-22-1999



Section 5729.031 - Credit against imposed tax.

As used in this section, "insurance company" includes any health insuring corporation as defined in section 1751.01 of the Revised Code; "insurance company group" means two or more insurance companies that are owned by a common owner or two or more insurance companies among which one company owns the other company or companies; and with respect to health insuring corporations, "premiums sold" means premium rate payments received. A foreign or domestic insurance company or insurance company group may claim a credit against the tax imposed under section 5725.18 or 5729.03 of the Revised Code. An insurance company group shall compute one credit for the group as a whole, and one or more companies in the group may claim all or a portion of that credit until it is exhausted. The superintendent of insurance may adopt rules for the apportionment of the credit among the members of an insurance company group. The amount of the credit shall equal the amount computed as follows:

(A) Subtract the total dollar amount of all premiums sold in all states by the company, in the case of an individual company, or by the group, in the case of an insurance company group, from seventy-five million dollars;

(B) Divide the result obtained in division (A) of this section by seventy-five million;

(C) Multiply the quotient obtained in division (B) of this section by two hundred thousand.

(D) The product obtained in division (C) of this section shall equal the credit to which an insurance company or an insurance company group is entitled, but the credit shall not reduce the tax liability of any individual company or of any company within an insurance company group below the minimum tax required by division (C) of section 5725.18 or division (C) of section 5729.03 of the Revised Code. If the difference obtained in division (A) of this section is less than or equal to zero, the credit allowed under this section equals zero.

(E) A reduction in the taxes of a foreign insurance company to the extent obtained through a claim for credit under this section does not increase the retaliatory tax liability otherwise charged against that company.

Effective Date: 07-01-1999



Section 5729.032 - Refundable credit against tax on foreign insurance company.

Upon the issuance of a tax credit certificate by the director of development, a refundable credit granted by the tax credit authority under section 122.17 of the Revised Code may be claimed against the tax imposed by section 5729.03 of the Revised Code. The credit shall be claimed in the calendar year specified in the certificate issued by the director of development.

Effective Date: 06-30-2005



Section 5729.04 - Gross premiums of mutual and stock insurance companies.

To compute franchise taxes on gross premiums to be paid under any law of this state by any mutual insurance company authorized to do business under the laws of this state, or by any stock insurance company so authorized, doing business on the plan of distributing back to its policyholders at the end of the policy year refunds of a portion of the premium collected, the amount of premium deposits received by the company upon any risk written pursuant to section 3925.34 or division (A)(1), (2), or (7) of section 3929.01 of the Revised Code, within this state in excess of the net cost of insurance to the insured shall not be included where the excess deposit is returned ratably by the company to its policyholders; but the amount of gross or aggregate premiums received by the company is deemed the balance remaining after deducting from the gross amount of premium deposits received or collected by it on risks in this state during the preceding calendar year that portion of gross premium deposits returned by it to policyholders during the preceding calendar year, upon the cancellation or expiration of risks upon property situated within this state. In addition to the matters of return required to be made by insurance companies for the purpose of computing taxes, any company shall also return for such purpose in its annual statement:

(A) The gross amount of premium deposits received or collected by it on risks in this state during the preceding calendar year;

(B) The total amount of gross premium deposits returned to policyholders during such preceding calendar year upon cancellation and upon expiration of risks upon property situated within this state.

Where insurance against fire is included with insurance against other perils at an undivided premium, a reasonable allocation from the entire premium shall be made for the fire portion of the coverage in such manner as the superintendent of insurance may direct.

Effective Date: 08-08-1991



Section 5729.05 - Payment of tax - due date - refund.

On or before the fifteenth day of October each year, each foreign insurance company shall pay to the treasurer of state an amount equal to one-half of the previous calendar year's tax, before credits, which was assessed and paid under section 3737.71 of the Revised Code and this chapter. This payment shall be considered as a partial payment of the tax upon the business done in this state during the calendar year in which the payment date provided by this paragraph is contained.

At the time of filing its annual statement, each foreign insurance company shall pay to the treasurer of state the tax assessable under section 3737.71 of the Revised Code and this chapter, calculated by such company from such annual statement. The company may deduct the part of such tax already paid as a partial payment.

The superintendent shall determine the correctness of the reports and statements of insurance companies, compute the annual tax , and, on or before the fifteenth day of May, prepare and furnish to the treasurer of state lists of all taxable companies, showing as to each company the whole amount of the annual tax computed by the superintendent. The treasurer of state, after deducting the tax already paid, shall promptly notify each such company of any amount due, which amount shall be paid by each such company to the treasurer of state by the fifteenth day of June next succeeding. If a company has for any reason overpaid or was illegally or erroneously assessed or charged for collection a larger amount of tax than its annual tax as computed by the superintendent of insurance and an application for refund was timely filed under section 5729.102 of the Revised Code, a refund of the excess amount shall be paid from the tax refund fund created by section 5703.052 of the Revised Code.

Effective Date: 07-01-1985; 03-30-2006



Section 5729.06 - Retaliatory tax rate.

If the laws of another state, territory, or nation authorize charges for the privilege of doing business therein or taxes against insurance companies organized in this state exceeding the charges provided in sections 5729.01 to 5729.15, inclusive, of the Revised Code, like amounts shall be charged against all insurance companies of such state, territory, or nation doing business in this state, instead of the charges provided by said sections.

Effective Date: 10-01-1953



Section 5729.07 - Eligible employee training costs tax credit.

As used in this section:

(A) "Eligible employee" and "eligible training costs" have the same meanings as in section 5733.42 of the Revised Code.

(B) "Credit period" means the calendar year ending on the thirty-first day of December next preceding the day the annual statement is required to be returned under section 5729.02 of the Revised Code.

There is hereby allowed a nonrefundable credit against the tax imposed under this chapter for a foreign insurance company for which a tax credit certificate is issued under section 5733.42 of the Revised Code. The credit may be claimed for credit periods beginning on or after January 1, 2003, and ending on or before December 31, 2007. The amount of the credit for the credit period beginning on January 1, 2003, shall equal one-half of the average of the eligible training costs paid or incurred by the company during calendar years 1998, 1999, and 2000, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the company. The amount of the credit for the credit period beginning on January 1, 2004, shall equal one-half of the average of the eligible training costs paid or incurred by the company during calendar years 2002, 2003, and 2004, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the company. The amount of the credit for the credit period beginning on January 1, 2005, shall equal one-half of the average of the eligible training costs paid or incurred by the company during calendar years 2003, 2004, and 2005, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the company. The amount of the credit for the credit period beginning on January 1, 2006, shall equal one-half of the average of the eligible training costs paid or incurred by the company during calendar years 2004, 2005, and 2006, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the company. The amount of the credit for the credit period beginning on January 1, 2007, shall equal one-half of the average of the eligible training costs paid or incurred by the company during calendar years 2005, 2006, and 2007, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the company.

The credit claimed by a company for each credit period shall not exceed one hundred thousand dollars.

A foreign insurance company shall apply to the director of job and family services for a tax credit certificate in the manner prescribed by division (C) of section 5733.42 of the Revised Code. Divisions (C) to (H) of that section govern the tax credit allowed by this section, except that "credit period" shall be substituted for "tax year with respect to a calendar year" wherever that phrase appears in those divisions and that the company shall be considered a taxpayer for the purposes of those divisions.

A foreign insurance company may carry forward the credit allowed under this section to the extent that the credit exceeds the company's tax due for the credit period. The company may carry the excess credit forward for three credit periods following the credit period for which the credit is first claimed under this section. The credit allowed by this section is in addition to any credit allowed under section 5729.031 of the Revised Code.

The reduction in the tax due under this chapter to the extent of the credit allowed by this section does not increase the amount of the tax otherwise due under section 5729.06 of the Revised Code.

Effective Date: 06-06-2001; 11-22-2005; 2006 HB699 03-29-2007



Section 5729.08 - Issuance of tax credits by Ohio venture capital authority.

Upon the issuance of a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code, a refundable credit may be claimed against the tax imposed on a foreign insurance company under section 5729.03 of the Revised Code. The credit shall be claimed in the calendar year specified in the certificate issued by the authority.

Effective Date: 09-26-2003; 06-30-2005; 06-05-2006



Section 5729.09 - Annual report required of chief officer.

The superintendent of insurance, annually and at such other times as he sees fit, shall require the president or other chief officer of each company or association to file a statement under oath showing the names of each fire insurance company or association with whom or for whom liability for insurance on property located wholly or partially in this state has been reinsured, disposed of, ceded, pooled, divided, or in any manner reduced or increased.

Effective Date: 10-01-1953



Section 5729.10 - Revocation of license for failure to pay tax or make report - action to recover taxes - report on ceasing to do business.

If a company fails to pay the tax levied by section 5729.03 of the Revised Code, or to make any partial payment thereof as required by law after a statement thereof has been made and mailed to it, or if the annual statement required by law to be made by it is false or incorrect, the superintendent of insurance may revoke the license of such company doing business in this state. Upon failure to pay the tax or to make partial payment thereof according to law, the superintendent shall certify that fact to the attorney general, who shall thereupon begin an action against the company in the court of common pleas of Franklin county, or any other county he elects, to recover the amount of the tax. If such company ceases to do business in this state, it shall thereupon make a report to the superintendent of the gross amount of premiums not theretofore reported as provided in section 5729.02 or 5729.04 of the Revised Code received by it from policies covering risks within this state prior to such discontinuance of business, after deducting return premiums and considerations received for reinsurance not theretofore so reported, and shall forthwith pay to the superintendent a like per cent of tax thereon.

Effective Date: 10-01-1953



Section 5729.101 - Late returns - computation and accrual of interest.

For the purposes of this section, interest shall be computed at a rate per calendar month, rounded to the nearest one-hundredth of one per cent, equal to one-twelfth of the rate per annum prescribed by section 5703.47 of the Revised Code for the calendar year that includes the month for which the interest accrues.

(A) When taxes levied by this chapter or by section 3737.71 of the Revised Code are assessed as the result of a tax return being filed late, the treasurer of state shall add interest to the taxes due. The interest shall accrue from the first day of the month following the last day on which the taxes were required to be paid had the assessment been certified by the date prescribed, to the last day of the month preceding the date on which the assessment was certified, and shall be computed on the basis of the taxes due.

(B) If an assessment has been certified pursuant to this chapter and an amended or final assessment is certified for the same taxpayer and the same tax year, the treasurer of state shall add interest to the deficiency or excess. The interest shall be computed on the excess or deficiency and shall accrue as follows:

(1) On a deficiency, interest shall accrue from the first day of the month following the last day on which the previous assessment was required to be paid to the last day of the month preceding the date on which the amended or final assessment is certified.

(2) On an excess, interest shall be allowed from the first day of the month following the date of payment of the previous assessment to the last day of the month preceding the date on which the amended or final assessment is certified.

Effective Date: 03-30-2006



Section 5729.102 - Application for refund - assessment of deficiency.

(A) An application to refund to a foreign insurance company any taxes imposed by section 3737.71 of the Revised Code or this chapter that are overpaid, paid illegally or erroneously, or paid on any illegal, erroneous, or excessive assessment, with interest thereon as provided by section 5729.101 of the Revised Code, shall be filed with the superintendent of insurance, on the form prescribed by the superintendent, within three years after the date of the illegal, erroneous, or excessive payment of the tax. No refund shall be allowed unless an application has been filed in accordance with this section. The time limit imposed under this division may be extended if both the foreign insurance company and the superintendent of insurance agree in writing to the extension.

(B) Except as otherwise provided in this division, the superintendent may make an assessment against a foreign insurance company for any deficiency for the period for which a report, tax return, or tax payment is due for any taxes imposed by section 3737.71 of the Revised Code or this chapter, based on any information in the superintendent's possession. No assessment shall be made against a foreign insurance company more than three years after the later of the final date the report, tax return, or tax payment subject to the assessment was required to be filed or paid, or the date the report or tax return was filed, provided that there shall be no bar if the foreign insurance company failed to file the required report or tax return or if the deficiency results from fraud or any felonious act. The time limit may be extended if both the foreign insurance company and the superintendent agree in writing to the extension. For the purposes of this division, an assessment is made on the date the notification of the assessment is sent by the department of insurance or the date of an invoice for the assessment from the treasurer of state, whichever is earlier.

Effective Date: 03-30-2006



Section 5729.11 - Penalty for nonpayment of taxes.

If any foreign insurance company refuses to pay the tax levied by section 5729.03 of the Revised Code upon demand being made therefor, it shall be liable to the state at the suit of the attorney general to a penalty of not more than five hundred dollars per month for each month it has failed, after demand therefor, to pay the tax. Service of process in such action shall be made according to the requirements of law governing suits brought against such companies by a policyholder therein.

Effective Date: 10-01-1953



Section 5729.12 - Inspection of books by superintendent of insurance.

When notice of a violation of sections 5729.07 to 5729.09, inclusive, and section 5729.13 of the Revised Code, is received by the superintendent of insurance, he shall forthwith visit the office of the company where such contract of insurance has been written or made and demand an inspection of the books and records thereof. Any company refusing to exhibit its books and records for his inspection shall be guilty of violating said sections, and the penalties provided by law shall forthwith be enforced against such company by the superintendent.

Effective Date: 10-01-1953



Section 5729.13 - Revocation of right to do business.

Any company which violates sections 5729.07 to 5729.09, inclusive, of the Revised Code, shall, upon notice and satisfactory proof being made to the superintendent of insurance, have its authority to transact business in this state revoked for a period of not less than ninety days. Any insurance company whose license to do business in this state is revoked pursuant to this section shall not be again permitted to do business in this state until all taxes and penalties due from it have been paid, together with any expense that may be due under sections 5729.01 to 5729.15, inclusive, of the Revised Code. Such company shall only be readmitted to transact business in this state upon a complete recompliance with the laws in regard to the admission of such company.

Effective Date: 10-01-1953



Section 5729.14 - Right to deny admission to companies which violate laws.

When a foreign insurance company applies to the superintendent of insurance for admission to do business in this state, it shall not be admitted until it has paid all taxes and penalties assessed against it for the violation of the laws relating to insurance. If such foreign company has been reported to the superintendent as having violated any of the laws of this state relating to insurance, he shall make an examination of the books and records of the company seeking admission, and before granting a license to do business in this state, he shall require it to pay to the treasurer of state a penalty equal to twenty per cent of all premiums written in this state for the six years next preceding the date of request for admission, and upon which such taxes have not already been paid.

Effective Date: 10-01-1953



Section 5729.15 - Expenses of inspection to be paid by company.

The superintendent of insurance shall receive his necessary expenses as compensation for services rendered under sections 5729.01 to 5729.15, inclusive, of the Revised Code. Such sum shall be charged against the companies examined by him, and be collected by suit in any court of competent jurisdiction.

Effective Date: 10-01-1953



Section 5729.16 - Nonrefundable credit for foreign insurance company holding a qualified equity investment.

(A) Terms used in this section have the same meaning as in section 5725.33 of the Revised Code.

(B) There is hereby allowed a nonrefundable credit against the tax imposed by section 5729.03 of the Revised Code for a foreign insurance company holding a qualified equity investment on the credit allowance date occurring in the calendar year for which the tax is due. The credit shall be computed in the same manner prescribed for the computation of credits allowed under section 5725.33 of the Revised Code.

The credit shall be claimed in the order prescribed by section 5729.98 of the Revised Code. If the amount of the credit exceeds the amount of tax otherwise due after deducting all other credits in that order, the excess may be carried forward and applied to the tax due for not more than four ensuing years.

By claiming a tax credit under this section, an insurance company waives its rights under section 5729.102 of the Revised Code with respect to the time limitation for the assessment of taxes as it relates to credits claimed that later become subject to recapture under division (D) of this section.

(C) The total amount of qualified equity investments on the basis of which credits may be claimed under this section, section 5725.33, and section 5733.58 of the Revised Code is subject to the limitation of division (C) of section 5725.33 of the Revised Code.

(D) If any amount of the federal tax credit allowed for a qualified equity investment for which a credit was received under this section is recaptured under section 45D of the Internal Revenue Code, or if the director of development determines that an investment for which a tax credit is claimed under this section is not a qualified equity investment or that the proceeds of an investment for which a tax credit is claimed under this section are used to make qualified low-income community investments other than in a qualified active low-income community business, all or a portion of the credit received on account of that investment shall be paid by the insurance company that received the credit to the superintendent of insurance. The amount to be recovered shall be determined by the director of development pursuant to rules adopted under section 5725.33 of the Revised Code. The director shall certify any amount due under this division to the superintendent of insurance, and the superintendent shall notify the treasurer of state of the amount due. Upon notification, the treasurer shall invoice the insurance company for the amount due. The amount due is payable not later than thirty days after the date the treasurer invoices the insurance company. The amount due shall be considered to be tax due under section 5729.03 of the Revised Code, and may be collected by assessment without regard to the time limitations imposed under section 5729.102 of the Revised Code for the assessment of taxes by the superintendent. All amounts collected under this division shall be credited as revenue from the tax levied under section 5729.03 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5729.17 - Tax credit for insurer that owns a rehabilitation tax credit certificate.

(A) As used in this section, "certificate owner" has the same meaning as in section 149.311 of the Revised Code.

(B) There is allowed a credit against the tax imposed by section 5729.03 of the Revised Code for an insurance company subject to that tax that is a certificate owner of a rehabilitation tax credit certificate issued under section 149.311 of the Revised Code. The credit shall equal twenty-five per cent of the dollar amount indicated on the certificate, but the amount of the credit allowed for any company for any year shall not exceed five million dollars. The credit shall be claimed in the calendar year specified in the certificate and in the order required under section 5729.98 of the Revised Code. If the credit exceeds the amount of tax otherwise due in that year, the excess shall be refunded to the company but, if any amount of the credit is refunded, the sum of the amount refunded and the amount applied to reduce the tax otherwise due in that year shall not exceed three million dollars. The company may carry forward any balance of the credit in excess of the amount claimed in that year for not more than five ensuing years, and shall deduct any amount claimed in any such year from the amount claimed in an ensuing year.

(C) An insurance company claiming a credit under this section shall retain the rehabilitation tax credit certificate for four years following the end of the year in which the credit was claimed, and shall make the certificate available for inspection by the tax commissioner upon the request of the tax commissioner during that period.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5729.98 - Order of claims for tax credits and offsets.

(A) To provide a uniform procedure for calculating the amount of tax due under this chapter, a taxpayer shall claim any credits and offsets against tax liability to which it is entitled in the following order:

(1) The credit for an insurance company or insurance company group under section 5729.031 of the Revised Code;

(2) The credit for eligible employee training costs under section 5729.07 of the Revised Code;

(3) The credit for purchases of qualified low-income community investments under section 5729.16 of the Revised Code;

(4) The nonrefundable job retention credit under division (B)(1) of section 122.171 of the Revised Code;

(5) The offset of assessments by the Ohio life and health insurance guaranty association against tax liability permitted by section 3956.20 of the Revised Code;

(6) The refundable credit for rehabilitating a historic building under section 5729.17 of the Revised Code.

(7) The refundable credit for Ohio job retention under division (B)(2) or (3) of section 122.171 of the Revised Code;

(8) The refundable credit for Ohio job creation under section 5729.032 of the Revised Code;

(9) The refundable credit under section 5729.08 of the Revised Code for losses on loans made under the Ohio venture capital program under sections 150.01 to 150.10 of the Revised Code.

(B) For any credit except the refundable credits enumerated in this section, the amount of the credit for a taxable year shall not exceed the tax due after allowing for any other credit that precedes it in the order required under this section. Any excess amount of a particular credit may be carried forward if authorized under the section creating that credit. Nothing in this chapter shall be construed to allow a taxpayer to claim, directly or indirectly, a credit more than once for a taxable year.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-05-2006






Chapter 5731 - ESTATE TAX

Section 5731.01 - Estate tax definitions.

As used in this chapter:

(A) The "value of the gross estate" of the decedent shall include, to the extent provided in sections 5731.03 to 5731.131 of the Revised Code, the value, on the date of the decedent's death or on an alternate valuation date prescribed by division (D) of this section, of all property, real or personal, tangible or intangible, wherever situated, except real property situated and tangible personal property having an actual situs outside of this state.

(B) Subject to the provisions of section 5731.011 of the Revised Code that permit a valuation of qualified farm property at its value for its actual qualified use, the value of any property included in the gross estate shall be the price at which such property would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. All relevant facts and elements of value as of the valuation date shall be considered in determining such value.

The rulings and regulations of the internal revenue service and decisions of the federal courts defining the principles applicable in determining fair market value for purposes of the federal estate tax imposed by Subchapter A, Chapter 11 of the Internal Revenue Code shall be applied in determining fair market value for purposes of the estate taxes imposed by this chapter, to the extent that these rulings, regulations, and decisions are not inconsistent with the express provisions of this chapter, but the actual determination of the fair market value by the internal revenue service of any asset included in the gross estate is not controlling for purposes of the estate taxes imposed by this chapter, unless the person filing the estate tax return and the tax commissioner have agreed in writing to be bound by the federal determination, as provided in section 5731.26 of the Revised Code.

(C) In the case of stock and securities of a corporation the value of which, by reason of their not being listed on an exchange and by reason of the absence of sales of them, cannot be determined with reference to bid and asked prices, or with reference to sales prices, the value of them shall be determined by taking into consideration, in addition to all other factors, the value of stock or securities of corporations engaged in the same or a similar line of business which are listed on an exchange or which are traded actively in the over-the-counter market.

If a valuation of securities is undertaken by reference to market transactions and if the block of securities to be valued is so large in relation to actual sales on existing markets that it could not be liquidated in a reasonable time without depressing the market, the price at which the block could be sold, as such, outside the usual market, as through an underwriter, shall be considered in determining the value of such block of securities.

(D) "Alternate valuation date" means the date for valuation of a gross estate permitted by filing an election under this division. Whether or not an alternate valuation date election is available to an estate for federal estate tax purposes or, if available, is made for the estate, the value of the gross estate may be determined, if the person required to file the estate tax return so elects, by valuing all the property included in the gross estate on the alternate date, if any, provided in section 2032 (a) of the Internal Revenue Code as such section generally applies, for federal estate tax purposes, to the estates of persons dying on the decedent's date of death.

No deduction under this chapter of any item shall be allowed if allowance is, in effect, given by use of the alternate valuation date. In the determination of any tax liability of any estate in which an election is filed under this division, all provisions in this chapter that refer to value at the time of the decedent's death shall be construed for all purposes to mean the value of such property used in determining the value of the gross estate. For the purposes of the charitable deduction under section 5731.17 of the Revised Code, any bequest, legacy, devise, or transfer enumerated in it shall be valued as of the date of the decedent's death with adjustment for any difference in value, not due to mere lapse of time or the occurrence or nonoccurrence of a contingency, of the property as of the date six months after the decedent's death, or in case of its earlier disposition, on such date of disposition.

An election under this division shall be exercised on the estate tax return by the person required to file the return. When made, an election under this division is irrevocable. An election cannot be exercised under this division if a return is filed more than one year after the time prescribed, including any extensions of time granted, pursuant to law for filing the return.

(E) Unless otherwise indicated by the context, "county" means one of the following:

(1) The county in which the decedent's estate is administered;

(2) If no administration of the decedent's estate is being had, the county of residence of the decedent at the time of death;

(3) If the decedent dies a resident of another state, any county in which any property subject to tax is located.

(F) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1, as amended.

Effective Date: 07-24-1986; 06-30-2005



Section 5731.011 - Value of qualified farm property.

(A) As used in this section:

(1) "Adjusted value" means:

(a) In the case of the gross estate, the value of the gross estate as determined pursuant to section 5731.01 of the Revised Code and without regard to this section, reduced by any amounts allowable as a deduction under division (A)(4) of section 5731.16 of the Revised Code;

(b) In the case of any real or personal property, the value of the property as determined pursuant to section 5731.01 of the Revised Code and without regard to this section, reduced by any amounts allowable as a deduction in respect to such property under division (A)(4) of section 5731.16 of the Revised Code.

(2) "Member of the decedent's family" means, with respect to any decedent, only his ancestor or lineal descendant, a lineal descendant of any of his grandparents, his spouse, the spouse of any such descendant, or a step child or foster child of the decedent.

(3) "Qualified farm property" means real property that is located in this state, that is included in the gross estate of the decedent under this chapter, and that was acquired by, or passed to, a qualified heir, but only if both of the following apply:

(a) Fifty per cent or more of the adjusted value of the gross estate consists of the adjusted value of real or personal property which, on the date of the decedent's death, was being used for a qualified use;

(b) Twenty-five per cent or more of the adjusted value of the gross estate consists of the adjusted value of real property which, on the date of the decedent's death, was being used for a qualified use.

(4) "Qualified heir" means a member of the decedent's family who acquired qualified farm property, or to whom such property passed. If a qualified heir disposes of any interest in qualified farm property to any member of the decedent's family, that member shall thereafter be treated as the qualified heir with respect to the interest.

(5) "Qualified use" means the devotion of real property exclusively to agricultural use as described in the definition of "land devoted exclusively to agricultural use" contained in division (A) of section 5713.30 of the Revised Code, whether or not an application has been filed by the decedent or a qualified heir pursuant to section 5713.31 of the Revised Code.

(B)

(1) For purposes of determining the value of property included in the gross estate, the value of qualified farm property is, subject to division (D) of this section, whichever of the following the person filing the estate tax return elects:

(a) Its fair market value, as determined pursuant to division (B) of section 5731.01 of the Revised Code;

(b) Its value for its actual qualified use, on the date of the decedent's death or on an alternate valuation date prescribed by division (D) of section 5731.01 of the Revised Code;

(c) Its value for its actual qualified use, as determined under section 5713.31 of the Revised Code.

(2) The election shall be made on or before the date by which the return is required to be filed, determined with regard to any extension of time granted pursuant to law for filing the return.

(C)

(1) For purposes of this section, the existence of a qualified use may be established, but is not required to be established, by the filing of an application pursuant to section 5713.31 of the Revised Code and its approval by the county auditor.

(2) This section applies to any interest in qualified farm property that is held in a partnership, corporation, or trust, if the interest would qualify under this section if it were held directly by the decedent.

(D) If the person filing the estate tax return elects pursuant to division (B)(1)(b) or (c) of this section, to have qualified farm property valued at its value for its actual qualified use, and if the difference between the fair market value of the property as determined pursuant to division (B) of section 5731.01 of the Revised Code and the value for its actual qualified use under division (B)(1)(b) or (c) of this section, whichever was elected, exceeds five hundred thousand dollars, the property shall be valued at the amount that is five hundred thousand dollars less than the fair market value.

(E) If an election is made, pursuant to division (B)(1)(b) or (c) of this section, to have qualified farm property valued at its value for its actual qualified use, and if, within four years after the date of the decedent's death and before the death of the qualified heir, the qualified heir disposes of any interest in the property to a person other than a member of the decedent's family, or ceases to use any part of the property for a qualified use, a recapture tax shall be imposed. The recapture tax shall be equivalent to the estate tax savings realized in the decedent's estate by valuating the interest disposed of, or the part of the property that has ceased to be used for a qualified use, at its value for its actual qualified use, instead of at its fair market value pursuant to division (B) of section 5731.01 of the Revised Code. The recapture tax, plus interest computed at the rate per annum determined under section 5703.47 of the Revised Code, from nine months after the date of the decedent's death, is due and payable on the day that is nine months after the date of the disposition or cessation of use, and shall be paid by the qualified heir who disposed of the interest or ceased use of the part of the property for a qualified use.

(F) The tax commissioner shall prescribe rules and forms to implement this section. The rules may require, for purposes of division (E) of this section, that a qualified heir file an annual report with the commissioner, establishing that the qualified farm property has not been disposed of to a person other than a member of the decedent's family and that no part of it has ceased to be used for a qualified use.

Effective Date: 07-24-1986



Section 5731.02 - Rate of tax - credit.

(A) A tax is hereby levied on the transfer of the taxable estate, determined as provided in section 5731.14 of the Revised Code, of every person dying on or after July 1, 1968, and before January 1, 2013, who at the time of death was a resident of this state, as follows:

If the taxable estate is: The tax shall be: Not over $40,000 2% of the taxable estate Over $40,000 but not over $100,000 $800 plus 3% of the excess over $40,000 Over $100,000 but not over $200,000 $2,600 plus 4% of the excess over $100,000 Over $200,000 but not over $300,000 $6,600 plus 5% of the excess over $200,000 Over $300,000 but not over $500,000 $11,600 plus 6% of the excess over $300,000 Over $500,000 $23,600 plus 7% of the excess over $500,000.

(B) A credit shall be allowed against the tax imposed by division (A) of this section equal to the lesser of five hundred dollars or the amount of the tax for persons dying on or after July 1, 1968, but before January 1, 2001; the lesser of six thousand six hundred dollars or the amount of the tax for persons dying on or after January 1, 2001, but before January 1, 2002; or the lesser of thirteen thousand nine hundred dollars or the amount of the tax for persons dying on or after January 1, 2002.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2000



Section 5731.03 - Value of gross estate.

The value of the gross estate shall include the value of all property, to the extent of the interest therein of the decedent on the date of the decedent's death.

Effective Date: 07-01-1968



Section 5731.04 - Value of gross estate includes interest of surviving spouse.

The value of the gross estate shall include the value of all property, to the extent of any interest therein of the surviving spouse, existing on the date of the decedent's death as dower or curtesy or by virtue of a statute creating an estate in lieu of dower or curtesy.

Effective Date: 07-01-1968



Section 5731.05 - Value of gross estate includes transfers in contemplation of death.

(A) Except as provided in divisions (B) and (C) of this section, the value of the gross estate shall include the value of all property, to the extent of any interest in property, of which the decedent has at any time made a transfer, by trust or otherwise, in contemplation of death.

(B) Any transfer, except as provided in division (C) of this section, by trust or otherwise, made within a period of three years ending with the date of the decedent's death shall be deemed to have been made in contemplation of death, unless the contrary is shown. No transfer made before that three-year period shall be treated as having been made in contemplation of death.

(C) This section does not apply to any of the following:

(1) A bona fide sale for an adequate and full consideration in money or money's worth;

(2) A transfer of property that would not be included in the decedent's gross estate if retained by the decedent until death;

(3) The first ten thousand dollars of the transfers that were made by the decedent to each transferee, other than the spouse of the decedent, in each calendar year, but only to the extent that those transfers qualify as present interests under section 2503(b) and (c) of the Internal Revenue Code . The exclusion provided by division (C)(3) of this section does not apply to any portion of a transfer that is treated as being made by the spouse of the decedent under section 2513 of the Internal Revenue Code .

(4) A transfer of property made to the spouse of the transferor, except as provided in section 5731.131 of the Revised Code;

(5) Federal or state gift taxes paid with respect to any includible transfer.

Effective Date: 07-01-1993; 06-30-2005



Section 5731.06 - Value of gross estate includes transfers with retention of life estate or power of appointment.

The value of the gross estate shall include the value of all property, to the extent of any interest therein of which the decedent has at any time made a transfer, except in the case of a bona fide sale for an adequate and full consideration in money or money's worth, by trust or otherwise, under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of, or the right to the income from, the property, or the right, either alone or in conjunction with any person, to designate the persons who shall possess or enjoy the property or the income therefrom.

Effective Date: 07-01-1968



Section 5731.07 - Value of gross estate includes transfers conditioned on survivorship or reversionary interest.

(A) The value of the gross estate shall include the value of all property, to the extent of any interest therein of which the decedent has at any time made a transfer, except in the case of a bona fide sale for an adequate and full consideration in money or money's worth, by trust or otherwise, if both of the following conditions exist:

(1) Possession or enjoyment of the property can, through ownership of such interest, be obtained only by surviving the decedent; and

(2) The decedent has retained a reversionary interest by the express terms of the instrument of transfer and the value of such reversionary interest immediately before the death of the decedent exceeds five per cent of the value of such property.

(B) "Reversionary interest" includes a possibility that property transferred by the decedent may return to him or to his estate or become subject to a power of disposition by him and its value shall be determined immediately before the death of the decedent by the usual methods of valuation, including the use of tables of mortality and actuarial principles, under rules and regulations prescribed by the tax commissioner.

Effective Date: 07-01-1968



Section 5731.08 - Value of gross estate includes transfers subject to power to alter, amend, revoke, or terminate.

The value of the gross estate shall include the value of all property, to the extent of any interest therein of which the decedent has made a transfer except in the case of a bona fide sale for an adequate and full consideration in money or money's worth, by trust or otherwise, where the enjoyment thereof was subject on the date of the decedent's death to any change through the exercise of a power, in whatever capacity exercisable, by the decedent alone or by the decedent in conjunction with any other person to alter, amend, revoke or terminate.

Effective Date: 07-01-1968



Section 5731.09 - Value of gross estate includes annuity.

(A) Except as provided in division (B) of this section, the value of the gross estate includes the value of an annuity or other payment receivable by a beneficiary by reason of surviving the decedent under any form of contract or agreement under which an annuity or similar payment was payable to the decedent, or the decedent possessed the right to receive such annuity or payment, either alone or in conjunction with another, for the decedent's life or for any period not ascertainable without reference to the decedent's death, or for any period which does not in fact end before the decedent's death.

However, the value of the gross estate includes only such part of the value of the annuity or other payment receivable under the contract or agreement as is proportionate to that part of the purchase price of the contract or agreement contributed by the decedent. The value of the gross estate does not include the part of the value of the annuity or other payment as is proportionate to the part of the purchase price of the contract or agreement contributed by the employer or former employer of the decedent, whether to an employee's trust or fund forming part of a pension, annuity, retirement, bonus, or profit-sharing plan or otherwise, if the contributions were made by reason of the decedent's employment.

(B) The value of the gross estate does not include the value of a pension or annuity accruing to any person under federal employment, including service in the armed forces, or the value of an annuity or other payment from the Ohio police and fire pension fund created by section 742.02 of the Revised Code, the Ohio public safety officers death benefit fund created by section 742.62 of the Revised Code, the state highway patrol retirement system created by section 5505.02 of the Revised Code, the public employees retirement system created by section 145.03 of the Revised Code, the state teachers retirement system created by section 3307.03 of the Revised Code, and the school employees retirement system created by section 3309.03 of the Revised Code.

Effective Date: 11-02-1999



Section 5731.10 - Value of gross estate includes joint and survivorship property.

(A) The value of the gross estate shall include the value of all property, to the extent of the interest therein held by the decedent and any person jointly, so that upon the death of one of them, the survivor has or the survivors have a right to the immediate ownership or possession or enjoyment of the whole property, except such part thereof as may be shown to have originally belonged to such other person or persons and never to have been received or acquired by the latter from the decedent for less than an adequate and full consideration in money or money's worth.

(B) When the person[s] holding property jointly are a husband and wife, the amount includible in the gross estate shall be one-half the value of said property. When the property has been acquired by gift, bequest, devise, or inheritance by the decedent and any other person or persons as joint owners and their interests are not otherwise specified or fixed by law, the amount includible in the gross estate shall be the value of a fractional part of said property determined by dividing the value of the property by the number of joint owners.

Effective Date: 07-01-1968



Section 5731.11 - Value of gross estate includes interests subject to general power of appointment.

(A) The value of the gross estate shall include the value of all property, to the extent of any interest with respect to which the decedent has on the date of the decedent's death a general power of appointment, or with respect to which the decedent has at any time exercised or released such a power of appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent, such property would be includible in the decedent's gross estate under sections 5731.05 to 5731.08, inclusive, of the Revised Code. A disclaimer or renunciation of such power of appointment shall not be deemed an exercise or a release of such power.

(B) For purposes of this section, "general power of appointment" means a power which is exercisable in favor of a decedent, his estate, his creditors, or the creditors of his estate.

(C) For the purposes of this section, if a general power of appointment created on or before October 21, 1942, has been partially or completely released so that it is no longer a general power of appointment, any such release of such power is neither the release nor the exercise of a general power of appointment if such release occurred before November 1, 1951, or the donee of such power was under a legal disability to release such power on October 21, 1942, and such release occurred not later than six months after the termination of such legal disability.

Effective Date: 04-01-1972



Section 5731.12 - Value of gross estate includes insurance payable to estate.

The value of the gross estate shall include the value of all property to the extent of the amount receivable by the decedent's estate as insurance under policies on the life of the decedent. The value of the gross estate shall not include any amount receivable as insurance under policies on the life of the decedent by beneficiaries other than the decedent's estate, whether paid directly to those beneficiaries, to a testamentary, inter vivos, or employee benefit trust for their benefit, or to a guardian or custodian for the benefit of an incompetent or minor.

Effective Date: 07-24-1986



Section 5731.13 - Value of gross estate includes transfers for less than adequate consideration.

(A) If any one of the transfers, trusts, interests, rights, or powers enumerated and described in sections 5731.05 to 5731.08, inclusive and 5731.11 of the Revised Code, is made, created, exercised or relinquished for a consideration in money or money's worth, but is not a bona fide sale for an adequate and full consideration in money or money's worth, there shall be included in the gross estate only the excess of the fair market value of the property, at the time of death otherwise to be included on account of such transaction, over the value of the consideration received therefor by the decedent.

(B) For purposes of Chapter 5731. of the Revised Code, a relinquishment or promised relinquishment of dower or curtesy, or of a statutory estate created in lieu of dower or curtesy, or of other marital rights in the decedent's property or estate, shall not be considered to any extent a consideration "in money or money's worth."

Effective Date: 07-01-1968



Section 5731.131 - Value of gross estate includes income interest for life where marital deduction allowable.

The value of the gross estate shall include the value of any property in which the decedent had an income interest for life as follows:

(A) If a marital deduction was allowed with respect to the transfer of such property to the decedent under section 2523(f) of the Internal Revenue Code , in connection with the determination of the value of the taxable estate of the decedent's predeceasing spouse;

(B) If the decedent's predeceasing spouse was not a resident of this state at the time of death and if a marital deduction was allowed with respect to the transfer of such property to the decedent under section 2056(b)(7) of the Internal Revenue Code , in connection with the determination of the value of the taxable estate of the decedent's predeceasing spouse;

(C) If the decedent's predeceasing spouse died prior to July 1, 1993, and if a marital deduction was allowed with respect to the transfer of such property to the decedent under division (A)(1) of section 5731.15 of the Revised Code as it existed prior to July 1, 1993, in connection with the determination of the value of the taxable estate of the decedent's predeceasing spouse;

(D) If a qualified terminable interest property deduction was allowed with respect to the transfer of such property to the decedent under division (B) of section 5731.15 of the Revised Code, in connection with the determination of the value of the taxable estate of the decedent's predeceasing spouse.

Effective Date: 07-01-1993; 06-30-2005



Section 5731.14 - Determining taxable estate.

For purposes of the tax levied by section 5731.02 of the Revised Code, the value of the taxable estate shall be determined by deducting from the value of the gross estate deductions provided for in sections 5731.15 to 5731.17 of the Revised Code.

Effective Date: 09-29-2000; 06-30-2005



Section 5731.15 - General deductions.

For purposes of the tax levied by section 5731.02 of the Revised Code, the value of the taxable estate shall be determined by deducting from the value of the gross estate:

(A) If the decedent dies on or after July 1, 1993 and is survived by a spouse, a marital deduction which shall be allowed in an amount equal to the value of any interest in property that passes or has passed from the decedent to the surviving spouse, but only to the extent the interest is included in the value of the gross estate. For purposes of the marital deduction, an interest in property shall be considered as passing or as having passed from the decedent to the surviving spouse only if one or more of the following apply:

(1) The interest was bequeathed or devised to the surviving spouse in the will of the decedent;

(2) The interest was inherited by the surviving spouse through intestate succession from the decedent;

(3) The interest is a dower interest of the surviving spouse, or the interest is an estate of the surviving spouse that is authorized by the Revised Code and that is in lieu of dower;

(4) The decedent transferred the interest to the surviving spouse at any time;

(5) At the time of the death of the decedent, the interest was held by the decedent and the surviving spouse, or by the decedent, the surviving spouse, and one or more other persons, in any form of joint ownership with a right of survivorship;

(6) The decedent, alone or in conjunction with any other person, had a power to appoint the interest and the interest was so appointed to the surviving spouse, or the surviving spouse acquired the interest as a result of the release or the nonexercise of the power.

(B)

(1) In addition to the marital deduction provided by division (A) of this section, if an election is made in accordance with division (B)(2) of this section and the decedent dies on or after July 1, 1993, a qualified terminable interest property deduction. This deduction shall be allowed in an amount equal to all or any specific portion of qualified terminable interest property treated as separate property, but only to the extent that the property is included in the value of the gross estate.

(2) An election to have property treated as qualified terminable interest property for purposes of the deduction provided by division (B)(1) of this section shall be made by the person filing the estate tax return under this chapter, in writing, on or before the date by which the return is required to be filed, determined with regard to any extension of time granted for the filing of the return. The election shall specify whether all or only a specific portion of qualified terminable interest property treated as separate property shall be taken into account in determining the deduction. If an election as provided in this division is made, the election is irrevocable.

(3) As used in divisions (B)(1) and (2) of this section, "qualified terminable interest property" means property that satisfies all of the following:

(a) It is included in the value of the gross estate;

(b) It passes from the decedent to the surviving spouse of the decedent;

(c) It is property in which the surviving spouse of the decedent has a qualifying interest for life. For purposes of this division, the surviving spouse has a qualifying interest for life if both of the following apply:

(i) The surviving spouse is entitled to all income from the property, which income is payable annually or at more frequent intervals.

(ii) No person has a power to appoint any part of the property to any person other than the surviving spouse. This division shall not apply to a power that is exercisable only at or after the death of the surviving spouse.

(C) The pay and allowances determined by the United States to be due to a member of the armed forces for active duty in Vietnam service for the period between the date declared by the United States as the beginning of his missing in action status to the date of his death as determined by the United States. As used in this division, "Vietnam service" means military service within the Republic of Vietnam during the period between February 28, 1961, to July 1, 1973, or military service in southeast Asia for which hostile fire pay was awarded pursuant to 37 U.S.C. 310, during the period February 28, 1961, to July 1, 1973.

Effective Date: 07-01-1993



Section 5731.16 - Deductions - funeral and administration expenses, and debts.

(A) For purposes of the tax levied by section 5731.02 of the Revised Code, the value of the taxable estate shall be determined by deducting from the value of the gross estate amounts for the following:

(1) Funeral expenses;

(2) Administration expenses, excluding the value of any money or property set off and allowed under section 2106.13 of the Revised Code, to the extent that such expenses have been or will be actually paid;

(3) Claims against the estate that are outstanding and unpaid as of the date of decedent's death;

(4) Unpaid mortgages on, or any indebtedness in respect of, property if the value of the decedent's interest in the property, undiminished by the mortgage or indebtedness, is included in the value of the gross estate, as are allowable by the laws of this state.

(B) There shall be deducted in determining the taxable estate amounts representing expenses incurred in administering property not subject to claims which is included in the gross estate, to the same extent such amounts would be allowable as a deduction under division (A) of this section if such property were subject to claims and such amounts are paid before the expiration of the period of limitations provided for in section 5731.38 of the Revised Code.

(C) The deduction allowed by this section in the case of claims against the estate, unpaid mortgages, or any indebtedness, when founded on a promise or agreement, is limited to the extent that they were contracted bona fide and for an adequate and full consideration in money or money's worth, except that in any case in which any such claim is founded on a promise or agreement of the decedent to make a contribution or gift to or for the use of any donee described in section 5731.17 of the Revised Code for the purposes specified in that section, the deduction is not so limited, but is limited to the extent that it would be allowable as a deduction under section 5731.17 of the Revised Code if the promise or agreement constituted a bequest.

(D) Any income taxes on income received after the death of the decedent, or property taxes not accrued before his death, or any estate, succession, legacy, or inheritance taxes, shall not be deductible under this section.

Effective Date: 05-31-1990



Section 5731.161 - Deductions - estate of transferee spouse.

(A) As used in this section:

(1) "General power of appointment" has the same meaning as in division (B) of section 5731.11 of the Revised Code.

(2) "Property" means any beneficial interest in property, whether in trust or otherwise, other than a life estate, an estate for a term of years, an annuity, or other similar interest. "Property" includes property passing as a result of the exercise or failure to exercise a power of appointment and also includes a general power of appointment.

(3) "Spousal exemption" means the exemption that was allowed to a transferor spouse's estate and that was equal to the value of any interest in property included in the value of the transferor's gross estate and transferred to or for the benefit of, and vested in, the transferee spouse, but not to exceed either sixty thousand dollars or thirty thousand dollars, whichever amount was applicable.

(4) "Transferee spouse" means the spouse who died on or after July 1, 1983, but prior to July 1, 1986, and within three years of the transferor spouse's death.

(5) "Transferor spouse" means the spouse who died prior to July 1, 1983, and within three years of the transferee spouse's death.

(B) For purposes of the tax levied by section 5731.02 of the Revised Code, the value of the taxable estate of the transferee spouse shall be determined by deducting from the value of the gross estate the value, as specified in this division, of property that was transferred to the transferee spouse by the transferor spouse and that, because of the transfer, was taxed in the estate of the transferor spouse under this chapter. The value of the property for purposes of the deduction shall be the net value of the property actually transferred, as determined and taxed in the estate of the transferor spouse, reduced by the amount of the spousal exemption with respect to the transferee spouse that was allowed in the estate of the transferor spouse, but, in any event, the value of the property for purposes of the deduction shall not exceed the greater of the following:

(1) Five hundred thousand dollars;

(2) One-half of the difference between the value of the gross estate of the transferor spouse and the deductions allowed in the estate of the transferor spouse under section 5731.16 of the Revised Code.

The deduction otherwise allowable under this section shall be reduced by the amount of the marital deduction allowed in the estate of the transferee spouse under section 5731.15 of the Revised Code.

In determining the value of the property, the value of any remainder interest, power of appointment, or similar interest shall not be reduced by the value of any intervening interest that is not considered as property for purposes of this section.

Effective Date: 03-28-1985



Section 5731.17 - Deductions - charitable bequests and transfers.

(A) For purposes of the tax levied by section 5731.02 of the Revised Code, the value of the taxable estate shall be determined by deducting from the value of the gross estate the amount of all bequests, legacies, devises, or transfers, including the interest which falls into any such bequest, legacy, devise or transfer as a result of an irrevocable disclaimer of a bequest, legacy, devise, transfer or power, if the disclaimer is made before the date prescribed for the filing of the estate tax return:

(1) To or for the use of the United States, any state, territory, any political subdivision thereof, or the District of Columbia, for exclusively public purposes;

(2) To or for the use of any corporation organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, including the encouragement of art and the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual, and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation;

(3) To a trustee or trustees, or a fraternal society, order, or association operating under the lodge system, but only if such contributions or gifts are to be used by such trustee or trustees, or by such fraternal society, order, or association, exclusively for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, and no substantial part of the activities of such trustee or trustees, or of such fraternal society, order, or association, is carrying on propaganda, or otherwise attempting to influence legislation;

(4) To or for the use of any veterans' organization incorporated by act of Congress, or of its departments or local chapters or posts, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

If any estate, succession, or inheritance taxes are, either by the terms of the will, by the law of the jurisdiction under which the estate is administered, or by the law of the jurisdiction imposing the particular tax, payable in whole or in part out of the bequests, legacies, or devises otherwise deductible under this section, then the amount deductible under this section shall be the amount of such bequests, legacies, or devises unreduced by the amount of such taxes.

(B) If, as of the date of a decedent's death, any bequest, legacy, devise or transfer for any of the purposes specified in division (A) of this section is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective, no deduction is allowable unless the possibility that such bequest, legacy, devise or transfer will not become effective is so remote as to be negligible. The present value of a remainder, deferred payment or other limited interest shall be determined by the usual methods of valuation, including the use of tables of mortality and actuarial principles, under rules and regulations prescribed by the tax commissioner.

Effective Date: 07-01-1968



Section 5731.18 - Additional estate tax transfer of estate.

(A) In addition to the tax levied by section 5731.02 of the Revised Code, a tax is hereby levied upon the transfer of the estate of every person dying on or after July 1, 1968, who, at the time of death was a resident of this state, in an amount equal to the maximum credit allowable by subtitle B, Chapter 11 of the Internal Revenue Code , for any taxes paid to any state.

(B) The tax levied on any estate under this section shall be credited with the amount of the tax levied under section 5731.02 of the Revised Code and with the amount of any estate, inheritance, legacy, or succession taxes actually paid to any state or territory of the United States or to the District of Columbia on any property included in the decedent's gross estate for federal estate tax purposes.

(C) The additional tax levied under this section shall be administered, collected, and paid as provided in section 5731.24 of the Revised Code.

Effective Date: 07-01-1983; 06-30-2005



Section 5731.181 - Additional tax on generation-skipping transfer.

(A) For purposes of this section, "generation-skipping transfer," "taxable distribution," and "taxable termination" have the same meaning as in Chapter 13 of subtitle B of the Internal Revenue Code .

(B) A tax is hereby levied upon every generation-skipping transfer of property having a situs in this state, that occurs at the same time as, and as a result of, the death of an individual, in an amount equal to the credit allowed by Chapter 13 of subtitle B of the Internal Revenue Code , for any taxes paid to any state in respect of any property included in the generation-skipping transfer.

For purposes of this division, "property having a situs in this state" includes all the following:

(1) Real property situated in this state;

(2) Tangible personal property having an actual situs in this state;

(3) Intangible personal property employed in carrying on a business in this state;

(4) Intangible personal property owned by a trust, the trustee of which resides in or has its principal place of business in this state, or, if there is more than one trustee of the trust, the principal place of administration of which is in this state.

(C) The return with respect to the generation-skipping tax levied by division (B) of this section shall be filed in the form that the tax commissioner shall prescribe, on or before the day prescribed by law, including extensions, for filing the generation-skipping transfer tax return under Chapter 13 of subtitle B of the Internal Revenue Code , for the same generation-skipping transfer. The return shall be filed by the distributee in the case of a taxable distribution and by the trustee in the case of a taxable termination.

(D) The generation-skipping tax levied by division (B) of this section shall be paid, without notice or demand by the tax commissioner, with the return, and shall be charged, collected, and administered in the same manner as estate taxes levied by this chapter. This chapter is generally applicable to, except to the extent it is inconsistent with the nature of, the generation-skipping tax.

(E) If another state levies a generation-skipping tax on a transfer described in division (B) of this section, the tax commissioner may enter into a compromise of the generation-skipping tax levied by division (B) of this section in the manner provided in section 5731.35 of the Revised Code, except that no approval of any probate court is required. If such a compromise agreement is made, no interest and penalties shall accrue for the period prior to the execution of the agreement and for sixty days after its execution.

Effective Date: 11-08-1990; 06-30-2005



Section 5731.19 - Estate tax on nonresidents.

(A) A tax is hereby levied upon the transfer of so much of the taxable estate of every person dying on or after July 1, 1968, and before January 1, 2013, who, at the time of death, was not a resident of this state, as consists of real property situated in this state, tangible personal property having an actual situs in this state, and intangible personal property employed in carrying on a business within this state unless exempted from tax under the provisions of section 5731.34 of the Revised Code.

(B) The amount of the tax on such real and tangible personal property shall be determined as follows:

(1) Determine the amount of tax which would be payable under Chapter 5731. of the Revised Code if the decedent had died a resident of this state with all the decedent's property situated or located within this state;

(2) Multiply the tax so determined by a fraction, the denominator of which shall be the value of the gross estate wherever situated and the numerator of which shall be the said gross estate value of the real property situated and the tangible personal property having an actual situs in this state and intangible personal property employed in carrying on a business within this state and not exempted from tax under section 5731.34 of the Revised Code. The product shall be the amount of tax payable to this state.

(C) In addition to the tax levied by division (A) of this section, an additional tax is hereby levied on such real and tangible personal property determined as follows:

(1) Determine the amount of tax which would be payable under division (A) of section 5731.18 of the Revised Code, if the decedent had died a resident of this state with all the decedent's property situated or located within this state;

(2) Multiply the tax so determined by a fraction, the denominator of which shall be the value of the gross estate wherever situated and the numerator of which shall be the said gross estate value of the real property situated and the tangible property having an actual situs in this state and intangible personal property employed in carrying on a business within this state and not exempted from tax under section 5731.34 of the Revised Code. The product so derived shall be credited with the amount of the tax determined under division (B) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1968



Section 5731.20 - [Repealed].

Effective Date: 09-29-2000; 09-29-2005



Section 5731.21 - Filing estate tax return.

(A)

(1)

(a) Except as provided under division (A)(3) of this section, the executor or administrator, or, if no executor or administrator has been appointed, another person in possession of property the transfer of which is subject to estate taxes under section 5731.02 or division (A) of section 5731.19 of the Revised Code, shall file an estate tax return, within nine months of the date of the decedent's death, in the form prescribed by the tax commissioner, in duplicate, with the probate court of the county. The return shall include all property the transfer of which is subject to estate taxes, whether that property is transferred under the last will and testament of the decedent or otherwise. The time for filing the return may be extended by the tax commissioner.

(b) The estate tax return described in division (A)(1)(a) of this section shall be accompanied by a certificate, in the form prescribed by the tax commissioner, that is signed by the executor, administrator, or other person required to file the return, and that states all of the following:

(i) The fact that the return was filed;

(ii) The date of the filing of the return;

(iii) The fact that the estate taxes under section 5731.02 or division (A) of section 5731.19 of the Revised Code, that are shown to be due in the return, have been paid in full;

(iv) If applicable, the fact that real property listed in the inventory for the decedent's estate is included in the return;

(v) If applicable, the fact that real property not listed in the inventory for the decedent's estate, including, but not limited to, survivorship tenancy property as described in section 5302.17 of the Revised Code or transfer on death property as described in sections 5302.22 and 5302.23 of the Revised Code, also is included in the return. In this regard, the certificate additionally shall describe that real property by the same description used in the return.

(2) The probate court shall forward one copy of the estate tax return described in division (A)(1)(a) of this section to the tax commissioner.

(3) A person shall not be required to file a return under division (A) of this section if the decedent was a resident of this state and the value of the decedent's gross estate is twenty-five thousand dollars or less in the case of a decedent dying on or after July 1, 1968, but before January 1, 2001; two hundred thousand dollars or less in the case of a decedent dying on or after January 1, 2001, but before January 1, 2002; or three hundred thirty-eight thousand three hundred thirty-three dollars or less in the case of a decedent dying on or after January 1, 2002. No return shall be filed for estates of decedents dying on or after January 1, 2013.

(4)

(a) Upon receipt of the estate tax return described in division (A)(1)(a) of this section and the accompanying certificate described in division (A)(1)(b) of this section, the probate court promptly shall give notice of the return, by a form prescribed by the tax commissioner, to the county auditor. The auditor then shall make a charge based upon the notice and shall certify a duplicate of the charge to the county treasurer. The treasurer then shall collect, subject to division (A) of section 5731.25 of the Revised Code or any other statute extending the time for payment of an estate tax, the tax so charged.

(b) Upon receipt of the return and the accompanying certificate, the probate court also shall forward the certificate to the auditor. When satisfied that the estate taxes under section 5731.02 or division (A) of section 5731.19 of the Revised Code, that are shown to be due in the return, have been paid in full, the auditor shall stamp the certificate so forwarded to verify that payment. The auditor then shall return the stamped certificate to the probate court.

(5)

(a) The certificate described in division (A)(1)(b) of this section is a public record subject to inspection and copying in accordance with section 149.43 of the Revised Code. It shall be kept in the records of the probate court pertaining to the decedent's estate and is not subject to the confidentiality provisions of section 5731.90 of the Revised Code.

(b) All persons are entitled to rely on the statements contained in a certificate as described in division (A)(1)(b) of this section if it has been filed in accordance with that division, forwarded to a county auditor and stamped in accordance with division (A)(4) of this section, and placed in the records of the probate court pertaining to the decedent's estate in accordance with division (A)(5)(a) of this section. The real property referred to in the certificate shall be free of, and may be regarded by all persons as being free of, any lien for estate taxes under section 5731.02 and division (A) of section 5731.19 of the Revised Code.

(B) An estate tax return filed under this section, in the form prescribed by the tax commissioner, and showing that no estate tax is due shall result in a determination that no estate tax is due, if the tax commissioner within three months after the receipt of the return by the department of taxation, fails to file exceptions to the return in the probate court of the county in which the return was filed. A copy of exceptions to a return of that nature, when the tax commissioner files them within that period, shall be sent by ordinary mail to the person who filed the return. The tax commissioner is not bound under this division by a determination that no estate tax is due, with respect to property not disclosed in the return.

(C) If the executor, administrator, or other person required to file an estate tax return fails to file it within nine months of the date of the decedent's death, the tax commissioner may determine the estate tax in that estate and issue a certificate of determination in the same manner as is provided in division (B) of section 5731.27 of the Revised Code. A certificate of determination of that nature has the same force and effect as though a return had been filed and a certificate of determination issued with respect to the return.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-13-2002



Section 5731.22 - Failing to file timely return or underpayment due to fraud.

If the executor, administrator, or other person required to file a return fails to file the return required by this chapter on the date prescribed therefor, determined with regard to any extension of time for filing, unless it is shown that such failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount of tax as finally determined a penalty determined by the tax commissioner, in the amount of five per cent of the amount of that tax if the failure is not for more than one month, or, if the failure is for more than one month, in the amount of five per cent of the amount of that tax plus an additional five per cent for each additional month or fraction of a month during which the failure continues, not exceeding twenty-five per cent in the aggregate. If, due to fraud, there is a failure to file the return or an underpayment of tax due under this chapter, there shall be added to the amount of tax as finally determined a penalty determined by the tax commissioner, in an amount not to exceed ten thousand dollars. The penalties imposed by this section shall be collected at the same time and in the same manner as the tax itself.

The penalties shall be charged against the executor, administrator, or other person having custody or control of any property the transfer of which is subject to estate tax, and such executor, administrator, or other person is personally liable for the penalties. Such penalties shall be divided in the same manner prescribed for the division of the tax in sections 5731.50 and 5731.51 of the Revised Code.

Effective Date: 07-01-1983



Section 5731.23 - Tax due and paybale 9 months after date of death - interest.

Subject to division (A) of section 5731.25 of the Revised Code or any other statute extending the time for payment of an estate tax, the tax levied by section 5731.02 and division (A) of section 5731.19 of the Revised Code shall, without notice or demand by the tax commissioner, be due and payable by the person liable for it, at the expiration of nine months from the date of the decedent's death, to the treasurer of the county. If any amount of tax levied by section 5731.02 or division (A) of section 5731.19 of the Revised Code is not paid on or before nine months from the date of the decedent's death, interest on such amount shall be paid for the period from such date to the date paid, computed at the federal short-term rate determined by the tax commissioner under section 5703.47 of the Revised Code. Interest at the same rate shall be paid on any amount of tax determined to be due by way of deficiency from nine months from the date of the decedent's death to the date of payment thereof. Such interest shall be charged and collected in the same manner as the tax.

Interest computed at the federal short-term rate determined by the tax commissioner under section 5703.47 of the Revised Code shall be allowed and paid upon any overpayment of tax levied by section 5731.02 or division (A) of section 5731.19 of the Revised Code from nine months from the date of the decedent's death or the date of payment of the tax, whichever is later, to the date such overpayment is repaid.

At any time after nine months from the date of the decedent's death, payment of an estimated deficiency may be made and shall be credited against any deficiency of tax finally determined. Interest on any deficiency ultimately determined to be due shall be charged only upon the unpaid portion thereof.

Effective Date: 07-24-1986; 06-30-2005



Section 5731.231 - [Repealed].

Effective Date: 07-24-1986



Section 5731.24 - Due date for additional tax return and payment.

If an additional tax prescribed by section 5731.18 of the Revised Code is due, the executor, administrator, or other person required to file the estate tax return, within sixty days after the date of the final determination of the federal estate tax liability, shall file an additional tax return, in the form prescribed by the tax commissioner, in the same manner as is prescribed for the filing of the estate tax return. Subject to division (A) of section 5731.25 of the Revised Code or any other statute extending the time for payment of an estate tax, the additional tax shall be paid, without notice or demand by the tax commissioner, with the return, and shall be charged and collected in the same manner as the estate tax, except that no interest shall accrue until sixty days after the date of the final determination of the federal estate tax liability.

Effective Date: 07-24-1986



Section 5731.25 - Extensions.

(A)

(1) As used in this division, "undue hardship" means that any of the following applies:

(a) There is difficulty in marshalling liquid assets of the gross estate that are located in several jurisdictions;

(b) A substantial portion of the assets of the gross estate consists of rights to receive payments in the future, including, but not limited to, annuities, copyright royalties, contingent fees, and accounts receivable;

(c) The size of the gross estate cannot be determined accurately because a claim to substantial assets of the decedent is subject to litigation;

(d) Despite reasonable efforts to convert assets of the gross estate into cash, there are not sufficient liquid funds in the gross estate to pay the entire amount of an estate tax imposed by this chapter when it is due, to provide for the reasonable needs of the widow and dependent children of the decedent during the remaining period of the administration of the estate, and to pay claims against the estate that are due and payable;

(e) A significant portion of the gross estate consists of a farm or a closely-held business, and there are not readily available, sufficient funds in the gross estate to pay an estate tax imposed by this chapter and any federal estate tax. For purposes of this division, funds shall not be considered readily available because the farm or closely-held business could be sold to persons who are not related by consanguinity or affinity to the decedent, at a price that equals the fair market value of the farm or closely-held business.

(f) Assets in the gross estate that would have to be liquidated to pay an estate tax imposed by this chapter when due, only could be sold at a price that is considered a sacrifice price or only could be sold in a depressed market.

(g) Other circumstances exist as specified by a rule of the tax commissioner. The tax commissioner may adopt rules that specify circumstances not described in divisions (A)(1)(a) to (f) of this section that he considers constitute undue hardship.

(2) If an estate tax return is filed pursuant to this chapter and estate tax due, including a deficiency in tax, cannot be paid in whole or in part because of undue hardship to the estate or a person required to pay tax, the tax commissioner shall extend the time for payment of the tax or a portion of it for a period or periods, subject to the limitations set forth in this division. The maximum time of one period of extension shall be one year, and the maximum time of all periods of extension shall be fourteen years. The tax commissioner shall prescribe rules that govern extensions authorized by this division.

(B) If the value of a reversionary or remainder interest in property is included under this chapter in the value of the gross estate, the payment of the part of the tax imposed by this chapter attributable to such interest may, at the election of the executor, administrator, or any other person liable for such tax, be postponed until six months after the termination of the precedent interest or interests in property. The amount, the payment of which is so postponed, shall bear interest at the rate of three per cent per annum from the date fixed for payment of the tax, which interest shall be paid by the person liable for the tax in addition to the tax. The postponement of such amount shall be under rules prescribed by the tax commissioner, and shall be upon condition that the executor, administrator, or any other person liable for the tax, gives bond to the county treasurer in such amount, and with such sureties as the tax commissioner considers necessary, conditioned upon the payment within six months after the termination of such precedent interest or interests of the amount, the payment of which is so postponed, together with interest on it, as provided in this division.

Effective Date: 07-24-1986



Section 5731.26 - Tax commissioner - powers and duties.

(A) The tax commissioner shall promptly determine the correctness of the return with respect to the includibility of property, the fair market value or, if applicable, the actual qualified use value of the assets included in the gross estate, the allowance of the credit against the tax and deductions, and all other matters necessary to determine the correct amount of the tax. For this purpose, he may issue subpoenas, compel the attendance of witnesses and the production of books and papers, examine the witnesses under oath concerning any relevant matter, and require the submission of affidavits and forms which he may deem necessary to determine the correct amount of the tax.

The tax commissioner may designate an employee or employees of the county auditor or of the probate court of any county, with the consent of the county auditor or of the probate judge of that county, as his agent or agents to assist him in accepting filings of returns in the county, in determining the correctness of the returns filed in the county, and in complying with this chapter. The employee or employees so designated shall have all of the powers granted to the tax commissioner for these purposes.

(B) The tax commissioner shall give notice to the person filing the return of any adjustments which he proposes to make, and, at the request of the person, shall set a time for an administrative conference on the notice in the county or, by agreement of the person filing the return and the tax commissioner, in Columbus. At the conclusion of such conference, or if the conference is waived by the person filing the return, the tax commissioner shall proceed with the final determination of the tax liability as provided in section 5731.27 of the Revised Code.

(C) At or before the time of the administrative conference, the person filing the return and the tax commissioner may agree in writing to have the correctness of the return as to any item determined in accordance with the final determination of such item for federal estate tax purposes. If such agreement is made, the person filing the return shall, within sixty days after the final determination of the federal estate tax liability, furnish to the tax commissioner such information as may be required to determine the tax in accordance with such agreement, and the tax commissioner shall make his final determination of tax liability in the same manner as is provided in section 5731.27 of the Revised Code.

Effective Date: 07-01-1983



Section 5731.27 - Certificate of determination of final estate tax liability.

(A) The tax commissioner shall, if he determines that a return indicating that a tax is due is correct as filed, issue a certificate of determination of final estate tax liability showing the amount of such liability, if any, in triplicate, one copy of which shall be sent by regular mail to the person filing the return, one copy of which shall be sent to the county auditor for the county in which the return was filed, and one copy of which shall be sent to the probate court of the county in which the return was filed if there is an administration of or other proceedings in the decedent's estate.

(B) The tax commissioner, if he determines a deficiency or refund of tax or penalty addition to tax, shall issue his certificate of determination stating the adjusted amount of the tax due and the amount of any refund, deficiency, or penalty. Such certificate also shall state whether or not any portion of the tax liability has been reserved for later determination in accordance with division (C) of section 5731.26 of the Revised Code. Such certificate shall be issued in triplicate, one copy of which shall be sent by certified mail, return receipt requested, to the person filing the return, or to the person required to file the return if no such return was filed, one copy of which shall be sent to the county auditor for the county in which the return was filed or was required to be filed, and one copy of which shall be sent to the probate court for the county in which the return was filed or required to be filed if there will be an administration of or other proceedings in the decedent's estate. The person required to file the return, or any interested party, shall have sixty days from the date of receipt of such certificate by the person required to file the return within which to file exceptions to such determination as provided in section 5731.30 of the Revised Code.

(C) The county auditor, if no exceptions have been filed within the time specified in division (B) of this section, or if the right to file exceptions has been waived by all interested parties by written waivers filed with the county auditor, shall:

(1) If the certificate of determination is for a refund, draw his warrant for the proper amount of the refund and interest on it, which warrant shall be paid by the county treasurer out of any money in his possession to the credit of estate taxes;

(2) If the certificate of determination is for a deficiency or penalty, make a charge based upon such determination, and certify a duplicate of it to the county treasurer, who shall collect, subject to division (A) of section 5731.25 of the Revised Code or any other statute extending the time for payment of an estate tax, the deficiency or penalty so charged.

Effective Date: 07-24-1986



Section 5731.28 - Claims for refund.

If any debts deductible under section 5731.16 of the Revised Code are proved against the gross estate after the tax levied by section 5731.02 or division (A) of section 5731.19 of the Revised Code has been determined, or if the determination of taxes so made is erroneous due to a mistake of fact or law, a claim for refund of tax may be filed by an executor, administrator, trustee, person in possession of property subject to tax, or any transferee thereof, within three years from the time the return was required to be filed (determined without regard to any extension of time for filing), in the form prescribed by the tax commissioner. The claim for refund shall be filed in the same manner as is prescribed for the filing of a return in section 5731.21 of the Revised Code and the determination of its correctness shall be made in the same manner as is provided for in the case of the return itself.

Effective Date: 05-26-1976



Section 5731.29 - [Repealed].

Effective Date: 11-18-1969



Section 5731.30 - Filing exceptions to tax commissioner's final determination of taxes with probate court.

The tax commissioner, the person required to file the return, or any interested party may file exceptions in writing to the tax commissioner's final determination of taxes, with the probate court of the county. Exceptions shall be filed within sixty days from the receipt of the certificate of determination issued by the tax commissioner, stating the grounds upon which such exceptions are taken. The court shall, by order, fix a time, not less than ten days thereafter, for the hearing of such exceptions, and shall give such notice of that hearing as it considers necessary, provided, that a copy of such notice and of such exceptions shall be forthwith mailed to the tax commissioner. Upon the hearing of such exceptions, the court may make a just and proper order. No costs shall be allowed by the court on such exceptions.

In a like manner, exceptions may be filed to the disallowance or partial disallowance of any claim for refund of taxes filed pursuant to section 5731.28 of the Revised Code.

Upon redetermination of taxes pursuant to this section, if no appeal is taken from the redetermination, the tax commissioner shall issue his certificate of determination of taxes reflecting the corrected determination in the same manner as is provided in section 5731.27 of the Revised Code.

Effective Date: 07-24-1986



Section 5731.301 - [Repealed].

Effective Date: 03-26-1971



Section 5731.31 - Probate court jurisdiction.

The probate court of the county has jurisdiction to determine all questions concerning the administration of the taxes levied by this chapter, and all questions concerning the proper determination of the amount of such taxes or penalties upon exceptions filed as provided in section 5731.30 of the Revised Code. Such jurisdiction shall exist not only as to the transfer of property which would otherwise invoke the jurisdiction of such court, but shall extend to all cases covered by this chapter, so that all transfers, taxable under this chapter, whether made under the last will and testament of the decedent or otherwise, shall be within such jurisdiction.

Effective Date: 07-24-1986



Section 5731.32 - Appeal from final order of probate court.

An appeal may be taken by any party, including the tax commissioner, from the final order of the probate court under section 5731.30 of the Revised Code in the manner provided by law for appeals from orders of the probate court in other cases. An appeal by the tax commissioner may be perfected in the manner provided by law.

Upon redetermination of taxes pursuant to this section, the tax commissioner shall issue his certificate of determination of taxes reflecting the corrected determination thereof in the same manner as is provided in section 5731.27 of the Revised Code.

Effective Date: 07-01-1968



Section 5731.33 - Receipt for payment.

(A)

(1) Upon the payment to the county treasurer of any tax due under this chapter, the treasurer shall issue a receipt for the payment in triplicate. He shall deliver one copy to the person paying the taxes, and he immediately shall send the original receipt to the tax commissioner, who shall certify the original receipt and immediately transmit it to the probate court for the county in which the return has been filed if there is an administration of or other proceedings in the decedent's estate.

(2) Upon the payment to a county treasurer of all estate taxes due under section 5731.02 or division (A) of section 5731.19 of the Revised Code with respect to a particular decedent's estate, the treasurer, in order to assist the county auditor in performing his responsibility under division (A)(4)(b) of section 5731.21 of the Revised Code, also shall notify the auditor, in writing, of the full payment of those taxes.

(B) An executor, administrator, or testamentary trustee is not entitled to credits in his accounts and is not entitled to be discharged from liability for taxes due under this chapter, and the estate under his control shall not be distributed, unless a certified receipt has been filed with the probate court as described in division (A)(1) of this section.

(C) Any person, upon the payment of one dollar to a county treasurer issuing a receipt as described in division (A)(1) of this section, shall be entitled to a duplicate receipt, executed in the same manner as the original receipt.

Effective Date: 11-08-1990



Section 5731.34 - Transfers of intangible personal property.

No estate or additional tax shall be imposed upon any transfer of intangible personal property by or from a person who was not legally domiciled in this state at the time of his death, or by reason of the death of such a person, whether such person was the legal or the beneficial owner of such property, and whether or not such property was held for him in this state or elsewhere by another, in trust or otherwise, unless such property was employed by such nonresident in carrying on business within this state. No estate or additional tax shall be imposed upon the transfer of intangible personal property in any case if the laws of the state, territory, or country of domicile of the transferor at the time of his death contained a reciprocal exemption provision under which nonresidents were exempted from transfer or death taxes of every character on personal property, except tangible personal property having an actual situs therein, if the state, territory, or country of domicile of such nonresident allowed a similar exemption to residents of the state, territory, or country of domicile of such transferor.

Effective Date: 03-18-1969



Section 5731.35 - Foreign estate tax.

When a probate court or the tax commissioner determines or claims that a decedent was domiciled in this state at the date of decedent's death, and when the taxing authorities of another state, territory, or possession of the United States, or the District of Columbia, make a like claim on behalf of their state, territory, or possession of the United States, or the District of Columbia, the tax commissioner, with the approval of the probate court having jurisdiction of the estate, may enter into a written agreement or compromise with the taxing authorities of such other state, territory, or possession of the United States, or the District of Columbia, and the executor, administrator, or personal representatives of the estate, that a certain amount may be accepted in full satisfaction of any and all estate and additional taxes imposed under Chapter 5731. of the Revised Code, including any interest or penalties accruing to the date of the signing of the agreement. The agreement shall also fix the amount to be accepted by the taxing authorities of such other state, territory, or possession of the United States, or the District of Columbia, in full satisfaction of their inheritance, succession, and estate taxes. Unless the amount of the tax, so agreed upon, is paid within sixty days after the date of execution of the agreement, interest and penalties, as provided under Chapter 5731. of the Revised Code, shall thereafter accrue upon the amount fixed in the agreement, but the time between fifteen months from the date of decedent's death and the signing of such agreement, shall not be included in computing interest or penalties.

Effective Date: 07-01-1968



Section 5731.36 - Enforcing claims for foreign estate taxes.

(A) The official or body charged with the administration of the estate or other death tax laws of the domiciliary state of a nonresident decedent is deemed a creditor of the decedent and may sue in the courts of this state and enforce any claim for taxes, penalties, and interest due to that state or a political subdivision of that state. This section applies to the estate of a decedent not domiciled in this state only if the laws of his domicile state contain a provision, of any nature, by which this state is given reasonable assurance of the collection of its estate and other death taxes, interest, and penalties from the estates of decedents dying domiciled in this state.

(B) This section does not apply to the generation-skipping tax levied by division (B) of section 5731.181 of the Revised Code.

(C) This section shall be liberally construed in order to ensure that the state of domicile of a decedent receives any estate or other death taxes, interest, and penalties due it from the decedent's estate.

(D) As used in this section, "state" includes any state or territory of the United States, the District of Columbia, and Canada or any province of Canada.

Effective Date: 11-08-1990



Section 5731.37 - Taxes are lien on property.

(A) Taxes levied by this chapter shall be, until restricted, transferred, or discharged pursuant to this division, until paid, or unless division (A)(5)(b) of section 5731.21 of the Revised Code applies to them, a lien upon all property subject to the taxes. This lien:

(1) Is discharged, as to property applied to costs and expenses of administration, property constituting the allowance made to the surviving spouse, minor children, or surviving spouse and minor children of the decedent under section 2106.13 of the Revised Code for their support, and all of the property of a decedent that is subject to inclusion in the gross estate and that has been disclosed to the tax commissioner by the time a certificate of discharge is issued;

(2) Is transferred, to the extent of any such property sold by the executor, administrator, or trustee for the purpose of paying debts, administration expenses, or taxes of the estate, or for any purpose to a bona fide purchaser for an adequate and full consideration in money or money's worth, to the money or other property received from the purchaser. Knowledge that the property is being sold by a fiduciary and that it otherwise would be subject to the estate tax lien does not preclude the purchaser from being classified as a bona fide purchaser.

(3) May be, by written authorization of the tax commissioner, restricted to all property that is subject to such taxes, and not specifically released, transferred to other property on conditions acceptable to the tax commissioner, or fully discharged, each upon conditions, including payment of a reasonable fee, prescribed by rules adopted under section 5703.14 of the Revised Code, when he determines that any of these actions will not jeopardize the collection of the taxes;

(4) Shall be restricted, transferred, or discharged, as authorized in division (A)(3) of this section, by the tax commissioner, upon order of the probate court after notice to the commissioner and any other person whose substantial rights may reasonably be affected by the lien and hearing on an application of the executor, administrator, trustee, or the owner of an interest in any property subject, or reasonably the object of a claim to be subject, to the lien, and proof that the collection of the taxes will not be jeopardized by the action, and that the tax commissioner failed to grant a reasonable request for the action within sixty days of his receipt of a written request.

(B) The executor, administrator, trustee, or other person in possession of property, the transfer of which is subject to the taxes, or any transferee of the property, except a bona fide purchaser for an adequate and full consideration in money or money's worth, is personally liable for all the taxes to the extent that their collection is reduced by his omission to perform a statutory duty, with interest as provided in section 5731.23 of the Revised Code, until they have been paid. An administrator, executor, or trustee of any property, the transfer of which is subject to the taxes shall deduct the taxes from the property, or collect them from any person entitled to the property. He shall not deliver or be compelled to deliver any property, the transfer of which is subject to the taxes, to any person, until the taxes on it have been collected, and on any other property of the same decedent that has been, or is to be, transferred to the person or his spouse or minor child. He may sell so much of the estate of the decedent as will enable him to pay the taxes in the same manner as for the payment of the debts of the decedent. Knowledge that the property is being sold by a fiduciary and that it otherwise would be subject to the estate tax lien does not preclude the purchaser from being classified as a bona fide purchaser.

(C) If an election is made, pursuant to division (B)(1)(b) or (c) of section 5731.011 of the Revised Code to have qualified farm property valued at its value for actual qualified use, an amount equivalent to the estate tax savings realized in the decedent's estate by valuating the property at its value for its actual qualified use, instead of at its fair market value pursuant to division (B) of section 5731.01 of the Revised Code, shall be a lien in favor of this state on the property for four years after the decedent's death, unless it is earlier discharged. The tax commissioner may issue a certificate of subordination of any lien imposed by this division upon any part of the property subject to the lien, if the tax commissioner determines that the state will be adequately secured after the subordination.

Effective Date: 11-08-1990



Section 5731.38 - Statute of limitations.

No liability for the payment of taxes levied under Chapter 5731. of the Revised Code, including all interest and penalties thereon, may be determined as to the return required to be filed under section 5731.21 of the Revised Code, subsequent to three years after such return is filed, and as to the return required to be filed under section 5731.24 of the Revised Code, subsequent to three years after such return is filed. Any lien in realty created under Chapter 5731. of the Revised Code shall become void upon the expiration of ten years after the date of decedent's death.

In the event there is litigation pending at the expiration of such three-year period for the determination or collection of any such tax, including interest or penalties thereon, the liability for the payment thereof continues until the expiration of one year after final determination of such litigation.

Effective Date: 03-20-1972



Section 5731.39 - Written consent of tax commissioner to transfer of assets.

This section does not apply to, and the written permission of the tax commissioner is not required for asset transfers with respect to, decedents dying on or after January 1, 2013.

(A) No corporation organized or existing under the laws of this state shall transfer on its books or issue a new certificate for any share of its capital stock registered in the name of a decedent, or in trust for a decedent, or in the name of a decedent and another person or persons, without the written consent of the tax commissioner.

(B) No safe deposit company, trust company, financial institution as defined in division (A) of section 5725.01 of the Revised Code or other corporation or person, having in possession, control, or custody a deposit standing in the name of a decedent, or in trust for a decedent, or in the name of a decedent and another person or persons, shall deliver or transfer an amount in excess of three-fourths of the total value of such deposit, including accrued interest and dividends, as of the date of decedent's death, without the written consent of the tax commissioner. The written consent of the tax commissioner need not be obtained prior to the delivery or transfer of amounts having a value of three-fourths or less of said total value.

(C) No life insurance company shall pay the proceeds of an annuity or matured endowment contract, or of a life insurance contract payable to the estate of a decedent, or of any other insurance contract taxable under Chapter 5731. of the Revised Code, without the written consent of the tax commissioner. Any life insurance company may pay the proceeds of any insurance contract not specified in this division (C) without the written consent of the tax commissioner.

(D) No trust company or other corporation or person shall pay the proceeds of any death benefit, retirement, pension or profit sharing plan in excess of two thousand dollars, without the written consent of the tax commissioner. Such trust company or other corporation or person, however, may pay the proceeds of any death benefit, retirement, pension, or profit-sharing plan which consists of insurance on the life of the decedent payable to a beneficiary other than the estate of the insured without the written consent of the tax commissioner.

(E) No safe deposit company, trust company, financial institution as defined in division (A) of section 5725.01 of the Revised Code, or other corporation or person, having in possession, control, or custody securities, assets, or other property (including the shares of the capital stock of, or other interest in, such safe deposit company, trust company, financial institution as defined in division (A) of section 5725.01 of the Revised Code, or other corporation), standing in the name of a decedent, or in trust for a decedent, or in the name of a decedent and another person or persons, and the transfer of which is taxable under Chapter 5731. of the Revised Code, shall deliver or transfer any such securities, assets, or other property which have a value as of the date of decedent's death in excess of three-fourths of the total value thereof, without the written consent of the tax commissioner. The written consent of the tax commissioner need not be obtained prior to the delivery or transfer of any such securities, assets, or other property having a value of three-fourths or less of said total value.

(F) No safe deposit company, financial institution as defined in division (A) of section 5725.01 of the Revised Code, or other corporation or person having possession or control of a safe deposit box or similar receptacle standing in the name of a decedent or in the name of the decedent and another person or persons, or to which the decedent had a right of access, except when such safe deposit box or other receptacle stands in the name of a corporation or partnership, or in the name of the decedent as guardian or executor, shall deliver any of the contents thereof unless the safe deposit box or similar receptacle has been opened and inventoried in the presence of the tax commissioner or the commissioner's agent, and a written consent to transfer issued; provided, however, that a safe deposit company, financial institution, or other corporation or person having possession or control of a safe deposit box may deliver wills, deeds to burial lots, and insurance policies to a representative of the decedent, but that a representative of the safe deposit company, financial institution, or other corporation or person must supervise the opening of the box and make a written record of the wills, deeds, and policies removed. Such written record shall be included in the tax commissioner's inventory records.

(G) Notwithstanding any provision of this section:

(1) The tax commissioner may authorize any delivery or transfer or waive any of the foregoing requirements under such terms and conditions as the commissioner may prescribe;

(2) A home, as defined in section 3721.10 of the Revised Code, or a residential facility licensed under section 5119.22 of the Revised Code that provides accommodations, supervision, and personal care services for three to sixteen unrelated adults, may transfer or use the money in a personal needs allowance account in accordance with section 5111.113 of the Revised Code without the written consent of the tax commissioner, and without the account having been opened and inventoried in the presence of the commissioner or the commissioner's agent.

Failure to comply with this section shall render such safe deposit company, trust company, life insurance company, financial institution as defined in division (A) of section 5725.01 of the Revised Code, or other corporation or person liable for the amount of the taxes and interest due under the provisions of Chapter 5731. of the Revised Code on the transfer of such stock, deposit, proceeds of an annuity or matured endowment contract or of a life insurance contract payable to the estate of a decedent, or other insurance contract taxable under Chapter 5731. of the Revised Code, proceeds of any death benefit, retirement, pension, or profit sharing plan in excess of two thousand dollars, or securities, assets, or other property of any resident decedent, and in addition thereto, to a penalty of not less than five hundred or more than five thousand dollars.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 7/1/2011.

Effective Date: 11-15-1995; 06-30-2005



Section 5731.40 - No consent of tax commissioner to transfer of assets of nonresident decedents.

The consent of the tax commissioner is not required in the case of the issuance, transfer, or delivery of any intangible personal property specified in section 5731.39 of the Revised Code, when the decedent is not domiciled in this state or when the intangible personal property is issued, transferred, or delivered to the surviving spouse of the decedent.

In any action brought under section 5731.39 of the Revised Code, it shall be sufficient defense that the issuance, transfer, or delivery of the intangible personal property was made in good faith and without knowledge or circumstances sufficient to place the defendant on inquiry as to the domicile of the decedent or as to the identity of the surviving spouse of the decedent.

Effective Date: 10-01-1996



Section 5731.41 - Appointment of enforcement agents.

To enforce section 5731.39 of the Revised Code, and to administer Chapters 5713. and 4503. of the Revised Code the tax commissioner may appoint agents in the unclassified civil service who shall perform such duties as are prescribed by the commissioner. Such agents shall, as compensation, receive annually eight cents per capita for each full one thousand of the first twenty thousand of the population of the county and two cents per capita for each full one thousand over twenty thousand of the population of the county, as shown by the last federal census, which shall be paid in equal monthly installments from the undivided inheritance or estate tax in the county treasury on the warrant of the county auditor or from the county real estate assessment fund pursuant to division (B)(6) of section 325.31 of the Revised Code, any other provision of law to the contrary notwithstanding. The amount paid to any agent in the unclassified service for all of the duties performed under this section, as directed by the commissioner, shall not exceed three thousand nor be less than twelve hundred dollars in any calendar year.

Effective Date: 12-01-1967; 06-30-2005



Section 5731.42 - Collecting unpaid tax.

If, after the determination of any tax levied under this chapter, such tax remains unpaid, the tax commissioner shall notify the attorney general in writing of the nonpayment. The attorney general shall obtain from the tax commissioner a certified copy of the certificate of determination of the tax. Such certified copy of the certificate of determination of the tax shall be filed in the office of the clerk of the court of common pleas of the county, and the same proceedings shall be had with respect thereto as are provided by section 2329.04 of the Revised Code with respect to transcripts of judgments rendered by judges of the county courts, except that the attorney general shall not be required to pay the costs accruing at the time of filing the certified copy. The same effect shall be given to such certified copy of the certificate of determination of the tax for all purposes as is given to such transcripts of judgments of judges of the county courts filed in like manner. This section does not affect the date of the lien of such taxes on the property passing, or divest such lien before the payment of such tax in the event of failure to seek out execution within the period prescribed by section 2329.07 of the Revised Code.

Effective Date: 07-01-1983



Section 5731.43 - Representing state, tax commissioner and county auditor.

The attorney general, when requested by the tax commissioner, shall represent the state, the tax commissioner, and the county auditor in any proceedings under Chapter 5731. of the Revised Code. The tax commissioner, with the consent of the attorney general, may designate any attorney assigned to or employed by the estate tax division of the Department of Taxation to represent the tax commissioner, and no additional compensation shall be paid to any attorney so designated for services performed in such capacity.

Effective Date: 07-01-1968



Section 5731.44 - Deputies of auditor.

The county auditor may, and when directed by the tax commissioner shall, appoint such number of deputies as the tax commissioner prescribes for him, who shall be qualified to assist him in the performance of his duties under Chapter 5731. of the Revised Code.

Effective Date: 07-01-1968



Section 5731.45 - Duties of county treasurer.

The tax commissioner may designate such of his examiners, experts, accountants, and other assistants as he deems necessary for the purpose of aiding in the administration of taxes levied under Chapter 5731. of the Revised Code; and the provisions of Chapter 5731. of the Revised Code shall be deemed a law which the tax commissioner is required to administer for the purposes of sections 5703.17 to 5703.37, inclusive, 5703.39, and 5703.41 of the Revised Code. The tax commissioner shall in the administration of the taxes levied under Chapter 5731. of the Revised Code see that the proceedings are instituted and carried to determination in all cases in which a tax is due.

The tax commissioner may adopt and promulgate regulations not inconsistent with sections 5731.01 to 5731.52, inclusive, of the Revised Code.

Effective Date: 07-01-1968



Section 5731.46 - Fees of sheriff and other officers.

The county treasurer shall keep an account showing the amount of all taxes and interest received by him under Chapter 5731. of the Revised Code. On the twenty-fifth day of February and the twentieth day of August of each year he shall settle with the county auditor for all such taxes and interest so received at the time of making such settlement, not included in any preceding settlement, showing for what estate, by whom, and when paid. At each such settlement the auditor shall allow to the treasurer and himself, on the money so collected and accounted for by him, their respective fees, at the percentages allowed by law. The correctness thereof, together with a statement of the fees allowed at such settlement, and the fees and expenses allowed to the officers under such chapter shall be certified by the auditor.

Effective Date: 07-01-1968



Section 5731.47 - Payment of fees of officers and expenses of county auditor.

The fees of the sheriff or other officers for services performed under this chapter and the expenses of the county auditor shall be certified by the county auditor by a report filed with the tax commissioner. If the tax commissioner finds that those fees and expenses are correct and reasonable in amount, the tax commissioner shall indicate approval of the fees and expenses in writing to the county auditor. The county auditor shall pay those fees and expenses out of the undivided estate tax fund. The county auditor then shall deduct, from the amount required to be credited to each of the funds or boards of education listed or referred to in division (A) of section 5731.48 of the Revised Code, a pro rata share of the amount so paid. The pro rata share shall be computed on the basis of the proportions of the gross taxes levied and paid under this chapter that are required to be credited to the funds or boards of education listed or referred to under that section. The county auditor shall draw warrants payable from those taxes on the county treasurer in favor of the fee funds or officers personally entitled to the fees and expenses.

Effective Date: 06-29-2004



Section 5731.48 - Distributing tax revenue.

(A) If a decedent dies on or after July 1, 1989, and before January 1, 2001, sixty-four per cent of the gross amount of taxes levied and paid under this chapter shall be for the use of the municipal corporation or township in which the tax originates, and shall be credited as provided in division (A)(1), (2), or (3) of this section:

(1) To the general revenue fund in the case of a city;

(2) To the general revenue fund of a village or to the board of education of a village, for school purposes, as the village council by resolution may approve;

(3) To the general revenue fund or to the board of education of the school district of which the township is a part, for school purposes, as the board of township trustees by resolution may approve, in the case of a township.

The remainder of the taxes levied and paid shall be for the use of the state and shall be credited to the general revenue fund.

(B) If a decedent dies on or after January 1, 2001, and before January 1, 2002, seventy per cent of the gross amount of taxes levied and paid under this chapter shall be for the use of the municipal corporation or township in which the tax originates and credited as provided in division (A)(1), (2), or (3) of this section, and the remainder shall be for the use of the state and credited to the general revenue fund.

(C) If a decedent dies on or after January 1, 2002, eighty per cent of the gross amount of taxes levied and paid under this chapter, less any deduction from the municipal corporation's or township's share of those taxes for fees or expenses charged under section 5731.47 of the Revised Code, shall be for the use of the municipal corporation or township in which the tax originates and credited as provided in division (A)(1), (2), or (3) of this section, and the remainder, less any deduction from the state's share of those taxes for fees or expenses charged under section 5731.47 of the Revised Code, shall be for the use of the state and shall be credited to the general revenue fund.

(D) If a municipal corporation is in default with respect to the principal or interest of any outstanding notes or bonds, one half of the taxes distributed under this section shall be credited to the sinking or bond retirement fund of the municipal corporation, and the residue shall be credited to the general revenue fund.

(E) The council, board of trustees, or other legislative authority of a village or township may, by ordinance in the case of a village, or by resolution in the case of a township, provide that whenever there is money in the treasury of the village or township from taxes levied under this chapter, not required for immediate use, that money may be invested in federal, state, county, or municipal bonds, upon which there has been no default of the principal during the preceding five years.

Effective Date: 06-29-2004



Section 5731.49 - Determining tax revenues due political subdivisions.

At each semiannual settlement provided for by section 5731.46 of the Revised Code, the county auditor shall certify to the county auditor of any other county in which is located in whole or in part any municipal corporation or township to which any of the taxes collected under this chapter and not previously accounted for, is due, a statement of the amount of such taxes due to each corporation or township in such county entitled to share in the distribution thereof. The amount due upon such settlement to each such municipal corporation or township, and to each municipal corporation and township in the county in which the taxes are collected, shall be paid upon the warrant of the county auditor to the county treasurer or other proper officer of such municipal corporation or township. The amount of any refund chargeable against any such municipal corporation or township at the time of making such settlement, shall be adjusted in determining the amount due to such municipal corporation or township at such settlement; provided that if the municipal corporation or township against which such refund is chargeable is not entitled to share in the fund to be distributed at such settlement, the auditor shall draw a warrant for the amount in favor of the treasurer payable from any undivided general taxes in the possession of such treasurer, unless such municipal corporation or township is located in another county, in which event the auditor shall issue a certificate for such amount to the auditor of the proper county, who shall draw a like warrant therefor payable from any undivided general taxes in the possession of the treasurer of such county. In either case at the next semiannual settlement of such undivided general taxes, the amount of such warrant shall be deducted from the distribution of taxes of such municipal corporation or township and charged against the proceeds of levies for the general fund of such municipal corporation or township, and a similar deduction shall be made at each next semiannual settlement of such undivided general taxes until such warrant has been satisfied in full.

If it is discovered that an amount of taxes collected under this chapter has been paid in error to a township or municipal corporation to which the taxes are not due under this chapter, the township or municipal corporation to which the amount was erroneously paid, when repaying that amount to any subdivision to which the taxes were due, shall not be required to pay interest on that amount.

Effective Date: 05-30-2002



Section 5731.50 - Determining origin of tax on transfer of realty and tangible personalty located in state.

When the property transferred is real estate or tangible personal property within this state, the tax on the transfer thereof shall be deemed to have originated in the municipal corporation or township in which such property is physically located. In case of real estate located in more than one municipal corporation or township, the tax on the transfer thereof, or of any interest therein, shall be apportioned between the municipal corporation or townships in which it is located in the proportions in which the tract is assessed for general property taxation in such townships or municipal corporations.

Effective Date: 07-01-1968



Section 5731.51 - Determining origin of tax on transfer of personalty not located in state.

The tax on the transfer of intangible property or tangible personal property not within this state from a resident of this state shall be deemed to have originated in the municipal corporation or township in which the decedent was domiciled.

The municipal corporation or township in which the tax on the transfer of the intangible property of a nonresident accruing under Chapter 5731. of the Revised Code shall be deemed to have originated, shall be determined as follows:

(A) As to bonds, notes, or other securities or assets, in the possession or in the control or custody of a corporation, institution, or person in this state, such tax shall be deemed to have originated in the municipal corporation or township in which such corporation, institution or person had the same in possession, control, or custody at the time of the transfer.

(B) As to money on deposit with any corporation, bank, institution, or person, such tax shall be deemed to have originated in the municipal corporation or township in which such corporation, bank or other institution had its principal place of business, or in which such person resided at the time of such succession.

Effective Date: 03-18-1969



Section 5731.90 - Confidentiality.

(A)

(1) Except as provided in division (A)(2) of this section, to the extent that any of the following are in the possession of a probate court, the department of taxation, a county auditor or county treasurer, the fiscal officer of a municipal corporation or township, the attorney general, or other authorized person as specified in this chapter, the following and any of their contents are confidential; are not subject to inspection or copying as public records pursuant to section 149.43 of the Revised Code; and may be inspected or copied by members of the general public only after the probate court of the county in which a return was filed pursuant to this chapter or, if none, another appropriate probate court, has issued an order, based on good cause shown, specifically authorizing the inspection or copying:

(a) An estate tax return, generation-skipping tax return, or other tax return filed pursuant to this chapter;

(b) All documents and other records that pertain to the determination of a decedent's taxable estate that is the subject of a return as described in division (A)(1)(a) of this section;

(c) The amount of the estate, generation-skipping, or other taxes paid or payable in connection with a decedent's taxable estate as described in division (A)(1)(b) of this section.

(2) Division (A)(1) of this section does not do any of the following:

(a) Preclude the inspection, copying, and use of an estate, generation-skipping, or other tax return filed pursuant to this chapter, documents and other records as described in division (A)(1)(b) of this section, and the amount of the estate, generation-skipping, or other taxes paid or payable in connection with a decedent's taxable estate as described in that division, by the tax commissioner, county auditors and treasurers, fiscal officers of municipal corporations or townships, probate judges, the attorney general, and other authorized persons as specified in this chapter, in connection with their duties and responsibilities as described in this chapter, including, but not limited to, the determination and collection of an estate, generation-skipping, or other tax;

(b) Preclude the tax commissioner from furnishing to the internal revenue service, in accordance with federal law and in connection with its official business, a copy of any estate, generation-skipping, or other tax return, any document or other record, or the amount of any estate, generation-skipping, or other tax paid or payable, as described in division (A)(2)(a) of this section;

(c) Apply to the certificates described in division (A)(1)(b) of section 5731.21 of the Revised Code that, pursuant to division (A)(5) of that section, are made public records subject to inspection and copying in accordance with section 149.43 of the Revised Code;

(d) Affect rights of inspection under Chapter 1347. of the Revised Code by persons who are the subject of personal information contained in an estate, generation-skipping, or other tax return, or any document or other record, as described in division (A)(2)(a) of this section.

(B) No person shall do any of the following:

(1) Permit the inspection or copying of an estate tax return, generation-skipping tax return, or other tax return filed pursuant to this chapter, or documents and other records that pertain to the determination of the decedent's taxable estate that is the subject of the return, except as provided in division (A) of this section;

(2) Otherwise divulge information contained in the return or the documents or other records, except as provided in division (A) of this section;

(3) Divulge the amount of the estate, generation-skipping, or other taxes paid or payable in connection with the decedent's taxable estate that is the subject of the return, except as provided in division (A) of this section.

Effective Date: 01-18-1994



Section 5731.99 - Penalty.

Whoever violates this chapter, or any lawful rule promulgated by the tax commissioner under authority of this chapter, for the violation of which no other penalty is provided in this chapter, shall be fined not less than one hundred or more than five thousand dollars.

Effective Date: 07-01-1983






Chapter 5733 - CORPORATION FRANCHISE TAX

Section 5733.01 - Tax charged against corporations.

(A) The tax provided by this chapter for domestic corporations shall be the amount charged against each corporation organized for profit under the laws of this state and each nonprofit corporation organized pursuant to Chapter 1729. of the Revised Code, except as provided in sections 5733.09 and 5733.10 of the Revised Code, for the privilege of exercising its franchise during the calendar year in which that amount is payable, and the tax provided by this chapter for foreign corporations shall be the amount charged against each corporation organized for profit and each nonprofit corporation organized or operating in the same or similar manner as nonprofit corporations organized under Chapter 1729. of the Revised Code, under the laws of any state or country other than this state, except as provided in sections 5733.09 and 5733.10 of the Revised Code, for the privilege of doing business in this state, owning or using a part or all of its capital or property in this state, holding a certificate of compliance with the laws of this state authorizing it to do business in this state, or otherwise having nexus in or with this state under the Constitution of the United States, during the calendar year in which that amount is payable.

(B) A corporation is subject to the tax imposed by section 5733.06 of the Revised Code for each calendar year prior to 2014 that it is so organized, doing business, owning or using a part or all of its capital or property, holding a certificate of compliance, or otherwise having nexus in or with this state under the Constitution of the United States, on the first day of January of that calendar year. No credit authorized by this chapter may be claimed for tax year 2014 or any tax year thereafter.

(C) Any corporation subject to this chapter that is not subject to the federal income tax shall file its returns and compute its tax liability as required by this chapter in the same manner as if that corporation were subject to the federal income tax.

(D) For purposes of this chapter, a federally chartered financial institution shall be deemed to be organized under the laws of the state within which its principal office is located.

(E) For purposes of this chapter, any person, as defined in section 5701.01 of the Revised Code, shall be treated as a corporation if the person is classified for federal income tax purposes as an association taxable as a corporation, and an equity interest in the person shall be treated as capital stock of the person.

(F) For the purposes of this chapter, "disregarded entity" has the same meaning as in division (D) of section 5745.01 of the Revised Code.

(1) A person's interest in a disregarded entity, whether held directly or indirectly, shall be treated as the person's ownership of the assets and liabilities of the disregarded entity, and the income, including gain or loss, shall be included in the person's net income under this chapter.

(2) Any sale, exchange, or other disposition of the person's interest in the disregarded entity, whether held directly or indirectly, shall be treated as a sale, exchange, or other disposition of the person's share of the disregarded entity's underlying assets or liabilities, and the gain or loss from such sale, exchange, or disposition shall be included in the person's net income under this chapter.

(3) The disregarded entity's payroll, property, and sales factors shall be included in the person's factors.

(G) The tax a corporation is required to pay under this chapter shall be as follows:

(1)

(a) For financial institutions, the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or the difference between all taxes charged the financial institution under this chapter, without regard to division (G)(2) of this section, less any credits allowable against such tax.

(b) A corporation satisfying the description in division (E)(5), (6), (7), (8), or (10) of section 5751.01 of the Revised Code, as that section existed before its amendment by H.B. 510 of the 129th general assembly, that is not a financial institution, insurance company, or dealer in intangibles is subject to the taxes imposed under this chapter as a corporation and not subject to tax as a financial institution, and shall pay the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or the difference between all the taxes charged under this chapter, without regard to division (G)(2) of this section, less any credits allowable against such tax.

(2) For all corporations other than those persons described in division (G)(1)(a) or (b) of this section, the amount under division (G)(2)(a) of this section applicable to the tax year specified less the amount under division (G)(2)(b) of this section:

(a)

(i) For tax year 2005, the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or the difference between all taxes charged the corporation under this chapter and any credits allowable against such tax;

(ii) For tax year 2006, the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or four-fifths of the difference between all taxes charged the corporation under this chapter and any credits allowable against such tax, except the qualifying pass-through entity tax credit described in division (A)(30) and the refundable credits described in divisions (A)(31) to (35) of section 5733.98 of the Revised Code;

(iii) For tax year 2007, the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or three-fifths of the difference between all taxes charged the corporation under this chapter and any credits allowable against such tax, except the qualifying pass-through entity tax credit described in division (A)(30) and the refundable credits described in divisions (A)(31) to (35) of section 5733.98 of the Revised Code;

(iv) For tax year 2008, the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or two-fifths of the difference between all taxes charged the corporation under this chapter and any credits allowable against such tax, except the qualifying pass-through entity tax credit described in division (A)(30) and the refundable credits described in divisions (A)(31) to (35) of section 5733.98 of the Revised Code;

(v) For tax year 2009, the greater of the minimum payment required under division (E) of section 5733.06 of the Revised Code or one-fifth of the difference between all taxes charged the corporation under this chapter and any credits allowable against such tax, except the qualifying pass-through entity tax credit described in division (A)(30) and the refundable credits described in divisions (A)(31), (32), (33), and (34) of section 5733.98 of the Revised Code;

(vi) For tax year 2010 and each tax year thereafter, no tax.

(b) A corporation shall subtract from the amount calculated under division (G)(2)(a)(ii), (iii), (iv), or (v) of this section any qualifying pass-through entity tax credit described in division (A)(30) and any refundable credits described in divisions (A)(31) to (35) of section 5733.98 of the Revised Code to which the corporation is entitled. Any unused qualifying pass-through entity tax credit is not refundable.

(c) For the purposes of computing the amount of a credit that may be carried forward to a subsequent tax year under division (G)(2) of this section, a credit is utilized against the tax for a tax year to the extent the credit applies against the tax for that tax year, even if the difference is then multiplied by the applicable fraction under division (G)(2)(a) of this section.

(3) Nothing in division (G) of this section eliminates or reduces the tax imposed by section 5733.41 of the Revised Code on a qualifying pass-through entity.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-05-2002; 06-30-2005; 06-05-2006; 06-30-2006; 04-04-2007



Section 5733.02 - Annual taxpayer report and remittance - report on dissolution or withdrawal.

Annually, for tax years prior to tax year 2014, between the first day of January and the thirty-first day of March or on or before the date as extended under section 5733.13 of the Revised Code, each taxpayer shall make a report in writing to the tax commissioner in such form as the tax commissioner prescribes, and shall remit to the commissioner, with the remittance made payable to the treasurer of state, the amount of the tax as shown to be due by such report less the amount paid for the year on a declaration of estimated tax report filed by the taxpayer as provided by section 5733.021 of the Revised Code. Remittance shall be made in the form prescribed by the commissioner, including electronic funds transfer if required by section 5733.022 of the Revised Code.

The commissioner shall furnish corporations, on request, copies of the forms prescribed by the commissioner for the purpose of making such report. A domestic corporation shall not dissolve, and a foreign corporation shall not withdraw or retire from business in Ohio, on or after the first day of January in any year prior to 2014 without making a franchise tax report to the commissioner and paying or securing the tax charged for the year in which such dissolution or withdrawal occurs.

The annual corporation report shall be signed by the president, vice-president, secretary, treasurer, general manager, superintendent, or managing agent in this state of such corporation. If a domestic corporation has not completed its organization, its annual report shall be signed by one of its incorporators.

The report shall contain the facts, figures, computations, and attachments that result in the tax charged by this chapter and determined in the manner provided within the chapter.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 07-01-2002



Section 5733.021 - Declaration of estimated tax report.

(A) Each taxpayer that does not in January of any year prior to 2014 file the report and make the payment required by section 5733.02 of the Revised Code shall make and file a declaration of estimated tax report for the tax year.

The declaration of estimated tax report shall be filed with the tax commissioner on or before the last day of January in such form as prescribed by the tax commissioner, and shall reflect an estimate of the total amount due under this chapter for the tax year.

(B) A taxpayer required to file a declaration of estimated tax report shall make remittance of such estimated tax to the tax commissioner as follows:

(1) The entire estimated tax at the time of filing the declaration of estimated tax report, if such estimated tax is not in excess of the minimum tax as provided in section 5733.06 of the Revised Code;

(2) If the estimated tax is in excess of the minimum tax:

(a) One-third of the estimated tax at the time of filing the declaration of estimated tax report;

(b) Two-thirds of the estimated tax on or before the last day of March of the tax year, if the report required by section 5733.02 of the Revised Code is filed on or before the last day of March of the tax year.

(3) If the estimated tax is in excess of the minimum tax, and an extension of time for filing the report required by section 5733.02 of the Revised Code has been granted pursuant to section 5733.13 of the Revised Code:

(a) One-third of the estimated tax at the time of filing the declaration of estimated tax report;

(b) One-third of the estimated tax on or before the last day of March of the tax year;

(c) One-third of the estimated tax on or before the last day of May of the tax year.

Remittance of the estimated tax shall be made payable to the treasurer of state and shall be made in the form prescribed by the tax commissioner, including electronic funds transfer if required by section 5733.022 of the Revised Code.

The tax commissioner shall immediately forward to the treasurer of state all amounts received under this section, and the treasurer of state shall credit all payments of such estimated tax as provided in section 5733.12 of the Revised Code.

(C)

(1)

(a) For any period of delinquency ending prior to the first day of June of the tax year, the penalty under division (A)(2) of section 5733.28 of the Revised Code may be imposed only on the delinquent portion of the estimated tax required to be paid under divisions (B)(2)(a) and (b) and (B)(3)(a) and (b) of this section.

(b) If the taxpayer was not subject to tax for the immediately preceding tax year, "estimated tax" for purposes of division (C)(1) of this section is ninety per cent of the qualifying net tax for the tax year. If the taxpayer was subject to the tax for the immediately preceding tax year, "estimated tax" for purposes of division (C)(1) of this section is the lesser of one hundred per cent of the qualifying net tax for the immediately preceding tax year or ninety per cent of the qualifying net tax for the tax year.

(2)

(a) For any period of delinquency commencing the first day of June of the tax year and concluding on the extended due date pursuant to section 5733.13 of the Revised Code, the penalty under division (A)(2) of section 5733.28 of the Revised Code may be imposed only on the delinquent portion of the estimated tax required to be paid under division (B)(3)(c) of this section.

(b) For purposes of division (C)(2) of this section, "estimated tax" is ninety per cent of the qualifying net tax for the tax year.

(3) If the taxpayer did not file a report under section 5733.02 of the Revised Code for the tax year or failed to prepare and file the report in good faith for the tax year, "qualifying net tax" as used in division (C) of this section for that tax year means the amount described in division (C)(3)(a) of this section. Otherwise, "qualifying net tax" as used in division (C) of this section for that tax year means the lesser of the amount described in division (C)(3)(a) or (b) of this section:

(a) The tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code for that tax year reduced by the credits listed in section 5733.98 of the Revised Code. If the credits exceed the total tax, the qualifying net tax is the minimum tax.

(b) The lesser of the tax shown on the report, prepared and filed in good faith, reduced by the credits shown on that report, or the tax shown on an amended report, prepared and filed in good faith, reduced by the credits shown on that amended report. If the credits shown exceed the total tax shown, the qualifying net tax is the minimum tax.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 12-13-2002



Section 5733.022 - Tax payment by electronic funds transfer.

(A) Subject to division (C) of this section, if a taxpayer's total liability for taxes imposed by section 5733.06 of the Revised Code, after reduction for all nonrefundable credits allowed the taxpayer, for tax year 1992 or 1993 exceeds one hundred thousand dollars, the taxpayer shall remit each tax payment for tax year 1994 to the treasurer of state by electronic funds transfer as prescribed by divisions (B) and (C) of this section. Subject to division (C) of this section, if a taxpayer's total liability for taxes, after reduction for all nonrefundable credits allowed the taxpayer, exceeds one hundred thousand dollars for tax year 1993, the taxpayer shall remit each tax payment for tax year 1995 by electronic funds transfer as prescribed by divisions (B) and (C) of this section. If a taxpayer's total liability for taxes, after reduction for all nonrefundable credits allowed the taxpayer, exceeds seventy-five thousand dollars for tax year 1994, the taxpayer shall remit each tax payment for tax year 1996 by electronic funds transfer as prescribed by divisions (B) and (C) of this section. For tax year 1997 and any succeeding tax year, if a taxpayer's total liability for taxes, after reduction for all nonrefundable credits allowed the taxpayer, exceeds fifty thousand dollars for the second preceding tax year, the taxpayer shall remit each tax payment for the tax year by electronic funds transfer as prescribed by divisions (B) and (C) of this section.

The tax commissioner shall notify each taxpayer required to remit taxes by electronic funds transfer of the taxpayer's obligation to do so, shall maintain an updated list of those taxpayers, and shall provide the list and any additions thereto or deletions therefrom to the treasurer of state. Failure by the tax commissioner to notify a taxpayer subject to this section to remit taxes by electronic funds transfer does not relieve the taxpayer of its obligation to remit taxes by electronic funds transfer.

(B) Taxpayers required by this section to remit payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by rules adopted by the treasurer under section 113.061 of the Revised Code.

Except as otherwise provided in this paragraph, the payment of taxes by electronic funds transfer does not affect a taxpayer's obligation to file the annual corporation report or the declaration of estimated tax report as required under sections 5733.02 and 5733.021 of the Revised Code. If the taxpayer remits estimated tax payments in a manner, designated by rule of the treasurer of state, that permits the inclusion of all information necessary for the treasurer of state to process the tax payment, the taxpayer need not file the declaration of estimated tax report as required by section 5733.021 of the Revised Code.

(C) If two or more taxpayers have elected or are required to file a combined report under section 5733.052 of the Revised Code, the tax liability of those taxpayers for purposes of division (A) of this section is the aggregate tax liability of those taxpayers after reduction for nonrefundable credits allowed the taxpayers.

(D) A taxpayer required by this section to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer to be excused from that requirement. The treasurer of state may excuse the taxpayer from remittance by electronic funds transfer for good cause shown for the period of time requested by the taxpayer or for a portion of that period. The treasurer shall notify the tax commissioner and the taxpayer of the treasurer's decision as soon as is practicable.

(E) If a taxpayer required by this section to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the treasurer determines that such failure was not due to reasonable cause or was due to willful neglect, the treasurer shall notify the tax commissioner of the failure to remit by electronic funds transfer and shall provide the commissioner with any information used in making that determination. The tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5733.11 of the Revised Code. The additional charge shall equal five per cent of the amount of the taxes or estimated tax payments required to be paid by electronic funds transfer, but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from the taxes imposed under this chapter. The tax commissioner may remit all or a portion of such a charge and may adopt rules governing such remission.

No additional charge shall be assessed under this division against a taxpayer that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the taxpayer remits by some means other than electronic funds transfer.

Effective Date: 06-30-1997



Section 5733.03 - Annual report.

The annual corporation report shall include statements of the following facts as of the date of the beginning of the corporation's annual accounting period that includes the first day of January of the tax year:

(A) The name of the corporation;

(B) The name of the state or country under the laws of which it is incorporated;

(C) The location of its principal office and, in the case of a foreign corporation, the location of its principal place of business in this state and the name and address of the officer or agent of the corporation in charge of the business in this state;

(D) The names of its president, secretary, treasurer, and statutory agent in this state, with the post office address of each;

(E) The kind of business in which the corporation is engaged;

(F) The date of the beginning of the corporation's annual accounting period that includes the first day of January of the tax year;

(G) All other information that the tax commissioner requires for the proper administration and enforcement of this chapter.

The tax commissioner may prescribe requirements as to the keeping of records and other pertinent documents, the filing of copies of federal income tax returns and determinations, and computations reconciling federal income tax returns with the report required by section 5733.02 or 5733.021 of the Revised Code. The commissioner may require any corporation, by rule or notice served on that corporation, to keep those records that the commissioner considers necessary to show whether, and the extent to which, a corporation is subject to this chapter. Those records and other documents shall be open during business hours to the inspection of the commissioner, and shall be preserved for a period of four years, unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept longer.

Any information gained as the result of returns, investigations, hearings, or verifications required or authorized by this chapter is confidential, and no person shall disclose such information, except for official purposes, or as provided by division (B) of section 5703.21 or section 5715.50 of the Revised Code, or in accordance with a proper judicial order. The tax commissioner may furnish the internal revenue service with copies of returns filed. This section does not prohibit the publication of statistics in a form that does not disclose information with respect to individual taxpayers.

Effective Date: 05-16-2002



Section 5733.031 - Taxable year; method of accounting; amended report; additional payment or application for refund.

(A) A corporation's taxable year is a period ending on the date immediately preceding the date of commencement of the corporation's annual accounting period that includes the first day of January of the tax year. Except as otherwise provided, a corporation's taxable year is the same as the corporation's taxable year for federal income tax purposes. If a corporation's taxable year is changed for federal income tax purposes, the taxable year for purposes of this chapter is changed accordingly but may consist of an aggregation of more than one taxable year for federal income tax purposes. The tax commissioner may prescribe by rule, an appropriate period as the taxable year for a corporation that has had a change of its taxable year for federal income tax purposes, for a corporation that has two or more short taxable years for federal income tax purposes as the result of a change of ownership, or for a new taxpayer that would otherwise have no taxable year.

(B) A corporation's method of accounting for the base calculated under division (B) of section 5733.05 of the Revised Code shall be the same as its method of accounting for federal income tax purposes. In the absence of any method of accounting for federal income tax purposes, income shall be computed under such method as in the opinion of the tax commissioner clearly reflects income.

If a corporation's method of accounting is changed for federal income tax purposes, its method of accounting for purposes of this chapter shall be changed accordingly.

(C) If any of the facts, figures, computations, or attachments required in a corporation's annual report to determine the tax imposed by section 5733.06 of the Revised Code must be altered as the result of an adjustment to the corporation's federal income tax return, whether the adjustment is initiated by the corporation or the internal revenue service, and such alteration affects the corporation's liability for the tax imposed by section 5733.06 of the Revised Code, the corporation shall file an amended report with the tax commissioner in such form as the commissioner requires. The amended report shall be filed not later than one year after the adjustment has been agreed to or finally determined for federal income tax purposes or any federal income tax deficiency or refund, or the abatement or credit resulting therefrom, has been assessed or paid, whichever occurs first.

(1) In the case of an underpayment, the amended report shall be accompanied by payment of an additional tax and interest due and is a report subject to assessment under section 5733.11 of the Revised Code for the purpose of assessing any additional tax due under this division, together with any applicable penalty and interest. It shall not reopen those facts, figures, computations, or attachments from a previously filed report no longer subject to assessment that are not affected, either directly or indirectly, by the adjustment to the corporation's federal income tax return.

(2) In the case of an overpayment, an application for refund may be filed under this division within the one-year period prescribed for filing the amended report even if it is filed beyond the period prescribed in division (B) of section 5733.12 of the Revised Code if it otherwise conforms to the requirements of such section. An application filed under this division shall claim refund of overpayments resulting from alterations to only those facts, figures, computations, or attachments required in the corporation's annual report that are affected, either directly or indirectly, by the adjustment to the corporation's federal income tax return unless it is also filed within the time prescribed in division (B) of section 5733.12 of the Revised Code. It shall not reopen those facts, figures, computations, or attachments that are not affected, either directly or indirectly, by the adjustment to the corporation's federal income tax return.

Effective Date: 09-29-1997



Section 5733.04 - Corporation franchise tax definitions.

As used in this chapter:

(A) "Issued and outstanding shares of stock" applies to nonprofit corporations, as provided in section 5733.01 of the Revised Code, and includes, but is not limited to, membership certificates and other instruments evidencing ownership of an interest in such nonprofit corporations, and with respect to a financial institution that does not have capital stock, "issued and outstanding shares of stock" includes, but is not limited to, ownership interests of depositors in the capital employed in such an institution.

(B) "Taxpayer" means a corporation subject to the tax imposed by section 5733.06 of the Revised Code.

(C) "Resident" means a corporation organized under the laws of this state.

(D) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(E) "Taxable year" means the period prescribed by division (A) of section 5733.031 of the Revised Code upon the net income of which the value of the taxpayer's issued and outstanding shares of stock is determined under division (B) of section 5733.05 of the Revised Code or the period prescribed by division (A) of section 5733.031 of the Revised Code that immediately precedes the date as of which the total value of the corporation is determined under division (A) or (C) of section 5733.05 of the Revised Code.

(F) "Tax year" means the calendar year in and for which the tax imposed by section 5733.06 of the Revised Code is required to be paid.

(G) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(H) "Federal income tax" means the income tax imposed by the Internal Revenue Code.

(I) Except as provided in section 5733.058 of the Revised Code, "net income" means the taxpayer's taxable income before operating loss deduction and special deductions, as required to be reported for the taxpayer's taxable year under the Internal Revenue Code, subject to the following adjustments:

(1)

(a) Deduct any net operating loss incurred in any taxable years ending in 1971 or thereafter, but exclusive of any net operating loss incurred in taxable years ending prior to January 1, 1971. This deduction shall not be allowed in any tax year commencing before December 31, 1973, but shall be carried over and allowed in tax years commencing after December 31, 1973, until fully utilized in the next succeeding taxable year or years in which the taxpayer has net income, but in no case for more than the designated carryover period as described in division (I)(1)(b) of this section. The amount of such net operating loss, as determined under the allocation and apportionment provisions of section 5733.051 and division (B) of section 5733.05 of the Revised Code for the year in which the net operating loss occurs, shall be deducted from net income, as determined under the allocation and apportionment provisions of section 5733.051 and division (B) of section 5733.05 of the Revised Code, to the extent necessary to reduce net income to zero with the remaining unused portion of the deduction, if any, carried forward to the remaining years of the designated carryover period as described in division (I)(1)(b) of this section, or until fully utilized, whichever occurs first.

(b) For losses incurred in taxable years ending on or before December 31, 1981, the designated carryover period shall be the five consecutive taxable years after the taxable year in which the net operating loss occurred. For losses incurred in taxable years ending on or after January 1, 1982, and beginning before August 6, 1997, the designated carryover period shall be the fifteen consecutive taxable years after the taxable year in which the net operating loss occurs. For losses incurred in taxable years beginning on or after August 6, 1997, the designated carryover period shall be the twenty consecutive taxable years after the taxable year in which the net operating loss occurs.

(c) The tax commissioner may require a taxpayer to furnish any information necessary to support a claim for deduction under division (I)(1)(a) of this section and no deduction shall be allowed unless the information is furnished.

(2) Deduct any amount included in net income by application of section 78 or 951 of the Internal Revenue Code, amounts received for royalties, technical or other services derived from sources outside the United States, and dividends received from a subsidiary, associate, or affiliated corporation that neither transacts any substantial portion of its business nor regularly maintains any substantial portion of its assets within the United States. For purposes of determining net foreign source income deductible under division (I)(2) of this section, the amount of gross income from all such sources other than dividend income and income derived by application of section 78 or 951 of the Internal Revenue Code shall be reduced by:

(a) The amount of any reimbursed expenses for personal services performed by employees of the taxpayer for the subsidiary, associate, or affiliated corporation;

(b) Ten per cent of the amount of royalty income and technical assistance fees;

(c) Fifteen per cent of the amount of all other income.

The amounts described in divisions (I)(2)(a) to (c) of this section are deemed to be the expenses attributable to the production of deductible foreign source income unless the taxpayer shows, by clear and convincing evidence, less actual expenses, or the tax commissioner shows, by clear and convincing evidence, more actual expenses.

(3) Add any loss or deduct any gain resulting from the sale, exchange, or other disposition of a capital asset, or an asset described in section 1231 of the Internal Revenue Code, to the extent that such loss or gain occurred prior to the first taxable year on which the tax provided for in section 5733.06 of the Revised Code is computed on the corporation's net income. For purposes of division (I)(3) of this section, the amount of the prior loss or gain shall be measured by the difference between the original cost or other basis of the asset and the fair market value as of the beginning of the first taxable year on which the tax provided for in section 5733.06 of the Revised Code is computed on the corporation's net income. At the option of the taxpayer, the amount of the prior loss or gain may be a percentage of the gain or loss, which percentage shall be determined by multiplying the gain or loss by a fraction, the numerator of which is the number of months from the acquisition of the asset to the beginning of the first taxable year on which the fee provided in section 5733.06 of the Revised Code is computed on the corporation's net income, and the denominator of which is the number of months from the acquisition of the asset to the sale, exchange, or other disposition of the asset. The adjustments described in this division do not apply to any gain or loss where the gain or loss is recognized by a qualifying taxpayer, as defined in section 5733.0510 of the Revised Code, with respect to a qualifying taxable event, as defined in that section.

(4) Deduct the dividend received deduction provided by section 243 of the Internal Revenue Code.

(5) Deduct any interest or interest equivalent on public obligations and purchase obligations to the extent included in federal taxable income. As used in divisions (I)(5) and (6) of this section, "public obligations," "purchase obligations," and "interest or interest equivalent" have the same meanings as in section 5709.76 of the Revised Code.

(6) Add any loss or deduct any gain resulting from the sale, exchange, or other disposition of public obligations to the extent included in federal taxable income.

(7) To the extent not otherwise allowed, deduct any dividends or distributions received by a taxpayer from a public utility, excluding an electric company and a combined company, and, for tax years 2005 and thereafter, a telephone company, if the taxpayer owns at least eighty per cent of the issued and outstanding common stock of the public utility. As used in division (I)(7) of this section, "public utility" means a public utility as defined in Chapter 5727. of the Revised Code, whether or not the public utility is doing business in the state.

(8) To the extent not otherwise allowed, deduct any dividends received by a taxpayer from an insurance company, if the taxpayer owns at least eighty per cent of the issued and outstanding common stock of the insurance company. As used in division (I)(8) of this section, "insurance company" means an insurance company that is taxable under Chapter 5725. or 5729. of the Revised Code.

(9) Deduct expenditures for modifying existing buildings or structures to meet American national standards institute standard A-117.1-1961 (R-1971), as amended; provided, that no deduction shall be allowed to the extent that such deduction is not permitted under federal law or under rules of the tax commissioner. Those deductions as are allowed may be taken over a period of five years. The tax commissioner shall adopt rules under Chapter 119. of the Revised Code establishing reasonable limitations on the extent that expenditures for modifying existing buildings or structures are attributable to the purpose of making the buildings or structures accessible to and usable by physically handicapped persons.

(10) Deduct the amount of wages and salaries, if any, not otherwise allowable as a deduction but that would have been allowable as a deduction in computing federal taxable income before operating loss deduction and special deductions for the taxable year, had the targeted jobs credit allowed and determined under sections 38, 51, and 52 of the Internal Revenue Code not been in effect.

(11) Deduct net interest income on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent the laws of the United States prohibit inclusion of the net interest for purposes of determining the value of the taxpayer's issued and outstanding shares of stock under division (B) of section 5733.05 of the Revised Code. As used in division (I)(11) of this section, "net interest" means interest net of any expenses taken on the federal income tax return that would not have been allowed under section 265 of the Internal Revenue Code if the interest were exempt from federal income tax.

(12)

(a) Except as set forth in division (I)(12)(d) of this section, to the extent not included in computing the taxpayer's federal taxable income before operating loss deduction and special deductions, add gains and deduct losses from direct or indirect sales, exchanges, or other dispositions, made by a related entity who is not a taxpayer, of the taxpayer's indirect, beneficial, or constructive investment in the stock or debt of another entity, unless the gain or loss has been included in computing the federal taxable income before operating loss deduction and special deductions of another taxpayer with a more closely related investment in the stock or debt of the other entity. The amount of gain added or loss deducted shall not exceed the product obtained by multiplying such gain or loss by the taxpayer's proportionate share, directly, indirectly, beneficially, or constructively, of the outstanding stock of the related entity immediately prior to the direct or indirect sale, exchange, or other disposition.

(b) Except as set forth in division (I)(12)(e) of this section, to the extent not included in computing the taxpayer's federal taxable income before operating loss deduction and special deductions, add gains and deduct losses from direct or indirect sales, exchanges, or other dispositions made by a related entity who is not a taxpayer, of intangible property other than stock, securities, and debt, if such property was owned, or used in whole or in part, at any time prior to or at the time of the sale, exchange, or disposition by either the taxpayer or by a related entity that was a taxpayer at any time during the related entity's ownership or use of such property, unless the gain or loss has been included in computing the federal taxable income before operating loss deduction and special deductions of another taxpayer with a more closely related ownership or use of such intangible property. The amount of gain added or loss deducted shall not exceed the product obtained by multiplying such gain or loss by the taxpayer's proportionate share, directly, indirectly, beneficially, or constructively, of the outstanding stock of the related entity immediately prior to the direct or indirect sale, exchange, or other disposition.

(c) As used in division (I)(12) of this section, "related entity" means those entities described in divisions (I)(12)(c)(i) to (iii) of this section:

(i) An individual stockholder, or a member of the stockholder's family enumerated in section 318 of the Internal Revenue Code, if the stockholder and the members of the stockholder's family own, directly, indirectly, beneficially, or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer's outstanding stock;

(ii) A stockholder, or a stockholder's partnership, estate, trust, or corporation, if the stockholder and the stockholder's partnerships, estates, trusts, and corporations own directly, indirectly, beneficially, or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer's outstanding stock;

(iii) A corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under division (I)(12)(c)(iv) of this section, if the taxpayer owns, directly, indirectly, beneficially, or constructively, at least fifty per cent of the value of the corporation's outstanding stock.

(iv) The attribution rules of section 318 of the Internal Revenue Code apply for purposes of determining whether the ownership requirements in divisions (I)(12)(c)(i) to (iii) of this section have been met.

(d) For purposes of the adjustments required by division (I)(12)(a) of this section, the term "investment in the stock or debt of another entity" means only those investments where the taxpayer and the taxpayer's related entities directly, indirectly, beneficially, or constructively own, in the aggregate, at any time during the twenty-four month period commencing one year prior to the direct or indirect sale, exchange, or other disposition of such investment at least fifty per cent or more of the value of either the outstanding stock or such debt of such other entity.

(e) For purposes of the adjustments required by division (I)(12)(b) of this section, the term "related entity" excludes all of the following:

(i) Foreign corporations as defined in section 7701 of the Internal Revenue Code;

(ii) Foreign partnerships as defined in section 7701 of the Internal Revenue Code;

(iii) Corporations, partnerships, estates, and trusts created or organized in or under the laws of the Commonwealth of Puerto Rico or any possession of the United States;

(iv) Foreign estates and foreign trusts as defined in section 7701 of the Internal Revenue Code.

The exclusions described in divisions (I)(12)(e)(i) to (iv) of this section do not apply if the corporation, partnership, estate, or trust is described in any one of divisions (C)(1) to (5) of section 5733.042 of the Revised Code.

(f) Nothing in division (I)(12) of this section shall require or permit a taxpayer to add any gains or deduct any losses described in divisions (I)(12)(f)(i) and (ii) of this section:

(i) Gains or losses recognized for federal income tax purposes by an individual, estate, or trust without regard to the attribution rules described in division (I)(12)(c) of this section;

(ii) A related entity's gains or losses described in division (I)(12)(b) of this section if the taxpayer's ownership of or use of such intangible property was limited to a period not exceeding nine months and was attributable to a transaction or a series of transactions executed in accordance with the election or elections made by the taxpayer or a related entity pursuant to section 338 of the Internal Revenue Code.

(13) Any adjustment required by section 5733.042 of the Revised Code.

(14) Add any amount claimed as a credit under section 5733.0611 of the Revised Code to the extent that such amount satisfies either of the following:

(a) It was deducted or excluded from the computation of the corporation's taxable income before operating loss deduction and special deductions as required to be reported for the corporation's taxable year under the Internal Revenue Code;

(b) It resulted in a reduction of the corporation's taxable income before operating loss deduction and special deductions as required to be reported for any of the corporation's taxable years under the Internal Revenue Code.

(15) Deduct the amount contributed by the taxpayer to an individual development account program established by a county department of job and family services pursuant to sections 329.11 to 329.14 of the Revised Code for the purpose of matching funds deposited by program participants. On request of the tax commissioner, the taxpayer shall provide any information that, in the tax commissioner's opinion, is necessary to establish the amount deducted under division (I)(15) of this section.

(16) Any adjustment required by section 5733.0510 or 5733.0511 of the Revised Code.

(17)

(a)

(i) Add five-sixths of the amount of depreciation expense allowed under subsection (k) of section 168 of the Internal Revenue Code, including a person's proportionate or distributive share of the amount of depreciation expense allowed by that subsection to any pass-through entity in which the person has direct or indirect ownership.

(ii) Add five-sixths of the amount of qualifying section 179 depreciation expense, including a person's proportionate or distributive share of the amount of qualifying section 179 depreciation expense allowed to any pass-through entity in which the person has a direct or indirect ownership. For the purposes of this division, "qualifying section 179 depreciation expense" means the difference between (I) the amount of depreciation expense directly or indirectly allowed to the taxpayer under section 179 of the Internal Revenue Code, and (II) the amount of depreciation expense directly or indirectly allowed to the taxpayer under section 179 of the Internal Revenue Code as that section existed on December 31, 2002.

The tax commissioner, under procedures established by the commissioner, may waive the add-backs related to a pass-through entity if the person owns, directly or indirectly, less than five per cent of the pass-through entity.

(b) Nothing in division (I)(17) of this section shall be construed to adjust or modify the adjusted basis of any asset.

(c) To the extent the add-back is attributable to property generating income or loss allocable under section 5733.051 of the Revised Code, the add-back shall be allocated to the same location as the income or loss generated by that property. Otherwise, the add-back shall be apportioned, subject to division (B)(2)(d) of section 5733.05 of the Revised Code.

(18)

(a) If a person is required to make the add-back under division (I)(17)(a) of this section for a tax year, the person shall deduct one-fifth of the amount added back for each of the succeeding five tax years.

(b) If the amount deducted under division (I)(18)(a) of this section is attributable to an add-back allocated under division (I)(17)(c) of this section, the amount deducted shall be allocated to the same location. Otherwise, the amount shall be apportioned using the apportionment factors for the taxable year in which the deduction is taken, subject to division (B)(2)(d) of section 5733.05 of the Revised Code.

(J) Except as otherwise expressly provided or clearly appearing from the context, any term used in this chapter has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes. Any reference in this chapter to the Internal Revenue Code includes other laws of the United States relating to federal income taxes.

(K) "Financial institution" has the meaning given by section 5725.01 of the Revised Code but does not include a production credit association as described in 85 Stat. 597, 12 U.S.C.A. 2091.

(L)

(1) A "qualifying holding company" is any corporation satisfying all of the following requirements:

(a) Subject to divisions (L)(2) and (3) of this section, the net book value of the corporation's intangible assets is greater than or equal to ninety per cent of the net book value of all of its assets and at least fifty per cent of the net book value of all of its assets represents direct or indirect investments in the equity of, loans and advances to, and accounts receivable due from related members;

(b) At least ninety per cent of the corporation's gross income for the taxable year is attributable to the following:

(i) The maintenance, management, ownership, acquisition, use, and disposition of its intangible property, its aircraft the use of which is not subject to regulation under 14 C.F.R. part 121 or part 135, and any real property described in division (L)(2)(c) of this section;

(ii) The collection and distribution of income from such property.

(c) The corporation is not a financial institution on the last day of the taxable year ending prior to the first day of the tax year;

(d) The corporation's related members make a good faith and reasonable effort to make timely and fully the adjustments required by division (D) of section 5733.05 of the Revised Code and to pay timely and fully all uncontested taxes, interest, penalties, and other fees and charges imposed under this chapter;

(e) Subject to division (L)(4) of this section, the corporation elects to be treated as a qualifying holding company for the tax year.

A corporation otherwise satisfying divisions (L)(1)(a) to (e) of this section that does not elect to be a qualifying holding company is not a qualifying holding company for the purposes of this chapter.

(2)

(a)

(i) For purposes of making the ninety per cent computation under division (L)(1)(a) of this section, the net book value of the corporation's assets shall not include the net book value of aircraft or real property described in division (L)(1)(b)(i) of this section.

(ii) For purposes of making the fifty per cent computation under division (L)(1)(a) of this section, the net book value of assets shall include the net book value of aircraft or real property described in division (L)(1)(b)(i) of this section.

(b)

(i) As used in division (L) of this section, "intangible asset" includes, but is not limited to, the corporation's direct interest in each pass-through entity only if at all times during the corporation's taxable year ending prior to the first day of the tax year the corporation's and the corporation's related members' combined direct and indirect interests in the capital or profits of such pass-through entity do not exceed fifty per cent. If the corporation's interest in the pass-through entity is an intangible asset for that taxable year, then the distributive share of any income from the pass-through entity shall be income from an intangible asset for that taxable year.

(ii) If a corporation's and the corporation's related members' combined direct and indirect interests in the capital or profits of a pass-through entity exceed fifty per cent at any time during the corporation's taxable year ending prior to the first day of the tax year, "intangible asset" does not include the corporation's direct interest in the pass-through entity, and the corporation shall include in its assets its proportionate share of the assets of any such pass-through entity and shall include in its gross income its distributive share of the gross income of such pass-through entity in the same form as was earned by the pass-through entity.

(iii) A pass-through entity's direct or indirect proportionate share of any other pass-through entity's assets shall be included for the purpose of computing the corporation's proportionate share of the pass-through entity's assets under division (L)(2)(b)(ii) of this section, and such pass-through entity's distributive share of any other pass-through entity's gross income shall be included for purposes of computing the corporation's distributive share of the pass-through entity's gross income under division (L)(2)(b)(ii) of this section.

(c) For the purposes of divisions (L)(1)(b)(i), (1)(b)(ii), (2)(a)(i), and (2)(a)(ii) of this section, real property is described in division (L)(2)(c) of this section only if all of the following conditions are present at all times during the taxable year ending prior to the first day of the tax year:

(i) The real property serves as the headquarters of the corporation's trade or business, or is the place from which the corporation's trade or business is principally managed or directed;

(ii) Not more than ten per cent of the value of the real property and not more than ten per cent of the square footage of the building or buildings that are part of the real property is used, made available, or occupied for the purpose of providing, acquiring, transferring, selling, or disposing of tangible property or services in the normal course of business to persons other than related members, the corporation's employees and their families, and such related members' employees and their families.

(d) As used in division (L) of this section, "related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section.

(3) The percentages described in division (L)(1)(a) of this section shall be equal to the quarterly average of those percentages as calculated during the corporation's taxable year ending prior to the first day of the tax year.

(4) With respect to the election described in division (L)(1)(e) of this section:

(a) The election need not accompany a timely filed report;

(b) The election need not accompany the report; rather, the election may accompany a subsequently filed but timely application for refund and timely amended report, or a subsequently filed but timely petition for reassessment;

(c) The election is not irrevocable;

(d) The election applies only to the tax year specified by the corporation;

(e) The corporation's related members comply with division (L)(1)(d) of this section.

Nothing in division (L)(4) of this section shall be construed to extend any statute of limitations set forth in this chapter.

(M) "Qualifying controlled group" means two or more corporations that satisfy the ownership and control requirements of division (A) of section 5733.052 of the Revised Code.

(N) "Limited liability company" means any limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state.

(O) "Pass-through entity" means a corporation that has made an election under subchapter S of Chapter 1 of Subtitle A of the Internal Revenue Code for its taxable year under that code, or a partnership, limited liability company, or any other person, other than an individual, trust, or estate, if the partnership, limited liability company, or other person is not classified for federal income tax purposes as an association taxed as a corporation.

(P) "Electric company," "combined company," and "telephone company" have the same meanings as in section 5727.01 of the Revised Code.

(Q) "Business income" means income arising from transactions, activities, and sources in the regular course of a trade or business and includes income from real property, tangible personal property, and intangible personal property if the acquisition, rental, management, and disposition of the property constitute integral parts of the regular course of a trade or business operation. "Business income" includes income, including gain or loss, from a partial or complete liquidation of a business, including, but not limited to, gain or loss from the sale or other disposition of goodwill.

(R) "Nonbusiness income" means all income other than business income.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 12-30-2004



Section 5733.041 - Net income defined for tax years 1984 to 1993.

Notwithstanding division (I) of section 5733.04 of the Revised Code, "net income" means net income as defined in that division subject to the following adjustments:

(A) For each of the tax years 1984 to 1988, in the case of a corporation whose 1982 franchise tax was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct one-fifth of the amount of the adjustment, if any, required by division (A)(1) of this section as it existed prior to July 1, 1983 for tax year 1982.

(B) For each of the tax years 1985 to 1989, in the case of a corporation whose 1983 franchise tax was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct one-fifth of the amount of the adjustment required by division (B)(1) of this section as it existed prior to July 1, 1983 for tax year 1983.

(C) For each of the tax years 1984 to 1988:

(1) Add twenty-five per cent of the amount by which the corporation's federal taxable income before operating loss deduction and special deductions was reduced for the taxable year by any depreciation taken on recovery property for which the depreciation was determined under section 168 of the Internal Revenue Code.

(2) For each of the five ensuing tax years following a tax year for which an addition was made under division (C)(1) of this section and for which the corporation's tax was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct one-fifth of the amount of such addition.

(D)

(1) For tax year 1989, add twenty per cent of the amount by which the corporation's federal taxable income before operating loss deduction and special deductions was reduced for the taxable year by any depreciation taken on recovery property for which the depreciation was determined under section 168 of the Internal Revenue Code.

(2) For each of the tax years 1990 to 1993, where an addition was made under division (D)(1) of this section and where the corporation's tax for tax year 1989 was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct one-fourth of the amount of such addition.

(E)

(1) For tax year 1990, add fifteen per cent of the amount by which the corporation's federal taxable income before operating loss deduction and special deductions was reduced for the taxable year by any depreciation taken on recovery property for which the depreciation was determined under section 168 of the Internal Revenue Code.

(2) For each of the tax years 1991 to 1993, where an addition was made under division (E)(1) of this section and where the corporation's tax for tax year 1990 was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct one-third of the amount of such addition.

(F)

(1) For tax year 1991, add ten per cent of the amount by which the corporation's federal taxable income before operating loss deduction and special deductions was reduced for the taxable year by any depreciation taken on recovery property for which the depreciation was determined under section 168 of the Internal Revenue Code.

(2) For tax years 1992 and 1993, where an addition was made under division (F)(1) of this section and where the corporation's tax for tax year 1991 was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct one-half of the amount of such addition.

(G)

(1) For tax year 1992, add five per cent of the amount by which the corporation's federal taxable income before operating loss deduction and special deductions was reduced for the taxable year by any depreciation taken on recovery property for which the depreciation was determined under section 168 of the Internal Revenue Code.

(2) For tax year 1993, where an addition was made under division (G)(1) of this section and where the corporation's tax for tax year 1992 was charged on the base calculated under division (B) of section 5733.05 of the Revised Code, deduct the entire amount of such addition.

(H) In the case of a taxpayer who elected to add the amount computed under division (D) of this section as it existed prior to July 1, 1983, for purposes of making the subsequent deduction from net income in each of the ensuing five years under division (A) or (B) of this section, the deduction shall equal one-fifth of the amount added to net income under that division.

Effective Date: 03-13-1987



Section 5733.042 - Computing net income of member of affiliated group.

(A) As used in this section:

(1) "Affiliated group" has the same meaning as in section 1504 of the Internal Revenue Code.

(2) "Asset value" means the adjusted basis of assets as determined in accordance with Subchapter O of the Internal Revenue Code and the Treasury Regulations thereunder.

(3) "Intangible expenses and costs" include expenses, losses, and costs for, related to, or in connection directly or indirectly with the direct or indirect acquisition of, the direct or indirect use of, the direct or indirect maintenance or management of, the direct or indirect ownership of, the direct or indirect sale of, the direct or indirect exchange of, or any other direct or indirect disposition of intangible property to the extent such amounts are allowed as deductions or costs in determining taxable income before operating loss deduction and special deductions for the taxable year under the Internal Revenue Code. Such expenses and costs include, but are not limited to, losses related to or incurred in connection directly or indirectly with factoring transactions, losses related to or incurred in connection directly or indirectly with discounting transactions, royalty, patent, technical, and copyright fees, licensing fees, and other similar expenses and costs.

(4) "Interest expenses and costs" include but are not limited to amounts directly or indirectly allowed as deductions under section 163 of the Internal Revenue Code for purposes of determining taxable income under the Internal Revenue Code.

(5) "Member" has the same meaning as in U.S. Treasury Regulation section 1.1502 -1.

(6) "Related member" means a person that, with respect to the taxpayer during all or any portion of the taxable year, is a "related entity" as defined in division (I)(12)(c) of section 5733.04 of the Revised Code, is a component member as defined in section 1563(b) of the Internal Revenue Code, or is a person to or from whom there is attribution of stock ownership in accordance with section 1563(e) of the Internal Revenue Code except, for purposes of determining whether a person is a related member under this division, "twenty per cent" shall be substituted for "5 per cent" wherever "5 per cent" appears in section 1563(e) of the Internal Revenue Code.

(B) This section applies to all corporations for tax years 1999 and thereafter. For tax years prior to 1999, this section applies only to a corporation that has, or is a member of an affiliated group that has, or is a member of an affiliated group with another member that has, one or more of the following:

(1) Gross sales, including sales to other members of the affiliated group, during the taxable year of at least fifty million dollars;

(2) Total assets whose asset value at any time during the taxable year is at least twenty-five million dollars;

(3) Taxable income before operating loss deduction and special deductions during the taxable year of at least five hundred thousand dollars.

(C) For purposes of computing its net income under division (I) of section 5733.04 of the Revised Code, the corporation shall add interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more of the following related members:

(1) Any related member whose activities, in any one state, are primarily limited to the maintenance and management of intangible investments or of the intangible investments of corporations, business trusts, or other entities registered as investment companies under the "Investment Company Act of 1940," 15 U.S.C. 80a-1 et seq., as amended, and the collection and distribution of the income from such investments or from tangible property physically located outside such state. For purposes of division (C)(1) of this section, "intangible investments" includes, without limitation, investments in stocks, bonds, notes, and other debt obligations, including debt obligations of related members, interests in partnerships, patents, patent applications, trademarks, trade names, and similar types of intangible assets.

(2) Any related member that is a personal holding company as defined in section 542 of the Internal Revenue Code without regard to the stock ownership requirements set forth in section 542(a)(2) of the Internal Revenue Code;

(3) Any related member that is not a corporation and is directly, indirectly, constructively, or beneficially owned in whole or in part by a personal holding company as defined in section 542 of the Internal Revenue Code without regard to the stock ownership requirements set forth in section 542(a)(2) of the Internal Revenue Code;

(4) Any related member that is a foreign personal holding company as defined in section 552 of the Internal Revenue Code;

(5) Any related member that is not a corporation and is directly, indirectly, constructively, or beneficially owned in whole or in part by a foreign personal holding company as defined in section 552 of the Internal Revenue Code;

(6) Any related member if that related member or another related member directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, another related member any interest expenses and costs or intangible expenses and costs in an amount less than, equal to, or greater than such amounts received from the corporation. Division (C)(6) of this section applies only if, within a one-hundred-twenty-month period commencing three years prior to the beginning of the tax year, a related member directly or indirectly paid, accrued, or incurred such amounts or losses with respect to one or more direct or indirect transactions with an entity described in divisions (C)(1) to (5) of this section. A rebuttable presumption exists that a related member did so pay, accrue, or incur such amounts or losses with respect to one or more direct or indirect transactions with an entity described in divisions (C)(1) to (5) of this section. A corporation can rebut this presumption only with a preponderance of the evidence to the contrary.

(7) Any related member that, with respect to indebtedness directly or indirectly owed by the corporation to the related member, directly or indirectly charged or imposed on the corporation an excess interest rate. If the related member has charged or imposed on the corporation an excess interest rate, the adjustment required by division (C)(7) of this section with respect to such interest expenses and costs directly or indirectly paid, accrued, or incurred to the related member in connection with such indebtedness does not include so much of such interest expenses and costs that the corporation would have directly or indirectly paid, accrued, or incurred if the related member had charged or imposed the highest possible interest rate that would not have been an excess interest rate. For purposes of division (C)(7) of this section, an excess interest rate is an annual rate that exceeds by more than three per cent the greater of the rate per annum prescribed by section 5703.47 of the Revised Code in effect at the time of the origination of the indebtedness, or the rate per annum prescribed by section 5703.47 of the Revised Code in effect at the time the corporation paid, accrued, or incurred the interest expense or cost to the related member.

(D)

(1) In making the adjustment required by division (C) of this section, the corporation shall make the adjustment required by section 5733.057 of the Revised Code. The adjustments required by division (C) of this section are not required if either of the following applies:

(a) The corporation establishes by clear and convincing evidence that the adjustments are unreasonable.

(b) The corporation and the tax commissioner agree in writing to the application or use of alternative adjustments and computations to more properly reflect the base required to be determined in accordance with division (B) of section 5733.05 of the Revised Code. Nothing in division (D)(1)(b) of this section shall be construed to limit or negate the tax commissioner's authority to otherwise enter into agreements and compromises otherwise allowed by law.

(2) The adjustments required by divisions (C)(1) to (5) of this section do not apply to such portion of interest expenses and costs and intangible expenses and costs that the corporation can establish by the preponderance of the evidence meets both of the following:

(a) The related member during the same taxable year directly or indirectly paid, accrued, or incurred such portion to a person who is not a related member.

(b) The transaction giving rise to the interest expenses and costs or the intangible expenses and costs between the corporation and the related member did not have as a principal purpose the avoidance of any portion of the tax due under this chapter.

(3) The adjustments required by division (C)(6) of this section do not apply to such portion of interest expenses and costs and intangible expenses and costs that the corporation can establish by the preponderance of the evidence meets both of the following:

(a) The entity described in any of divisions (C)(1) to (6) of this section to whom the related member directly or indirectly paid, accrued, or incurred such portion, in turn during the same taxable year directly or indirectly paid, accrued or incurred such portion to a person who is not a related member, and

(b) The transaction or transactions giving rise to the interest expenses and costs or the intangible expenses and costs between the corporation, the related member, and the entity described in any of divisions (C)(1) to (5) did not have as a principal purpose the avoidance of any portion of the tax due under this chapter.

(4) The adjustments required by division (C) of this section apply except to the extent that the increased tax, if any, attributable to such adjustments would have been avoided if both the corporation and the related member had been eligible to make and had timely made the election to combine in accordance with division (B) of section 5733.052 of the Revised Code.

(E) Except as otherwise provided in division (F) of this section, if, on the day that is one year after the day the corporation files its report, the corporation has not made the adjustment required by this section or has not fully paid the tax and interest, if any, imposed by this chapter and attributable to such adjustment, the corporation is subject to a penalty equal to twice the interest charged under division (A) of section 5733.26 of the Revised Code for the delinquent payment of such tax and interest. For the purpose of the computation of the penalty imposed by this division, such penalty shall be deemed to be part of the tax due on the dates prescribed by this chapter without regard to the one-year period set forth in this division. The penalty imposed by this division is not in lieu of but is in addition to all other penalties, other similar charges, and interest imposed by this chapter. The tax commissioner may waive, abate, modify, or refund, with interest, all or any portion of the penalty imposed by this division only if the corporation establishes beyond a reasonable doubt that both the failure to fully comply with this section and the failure to fully pay such tax and interest within one year after the date the corporation files its report were not in any part attributable to the avoidance of any portion of the tax imposed by section 5733.06 of the Revised Code.

(F)

(1) For purposes of this division, "tax differential" means the difference between the tax that is imposed by section 5733.06 of the Revised Code and that is attributable to the adjustment required by this section and the amount paid that is so attributable, prior to the day that is one year after the day the corporation files its report.

(2) The penalty imposed by division (E) of this section does not apply if the tax differential meets both of the following requirements:

(a) The tax differential is less than ten per cent of the tax imposed by section 5733.06 of the Revised Code; and

(b) The difference is less than fifty thousand dollars.

(3) Nothing in division (F) of this section shall be construed to waive, abate, or modify any other penalties, other similar charges, or interest imposed by other sections of this chapter.

(G) Nothing in this section shall require a corporation to add to its net income more than once any amount of interest expenses and costs or intangible expenses and costs that the corporation pays, accrues, or incurs to a related member described in division (C) of this section.

Effective Date: 09-29-1997



Section 5733.05 - Determination of value of issued and outstanding stock and intangible property - determination of net income of corporation.

As used in this section, "qualified research" means laboratory research, experimental research, and other similar types of research; research in developing or improving a product; or research in developing or improving the means of producing a product. It does not include market research, consumer surveys, efficiency surveys, management studies, ordinary testing or inspection of materials or products for quality control, historical research, or literary research. "Product" as used in this paragraph does not include services or intangible property.

The annual report determines the value of the issued and outstanding shares of stock of the taxpayer, which under division (A) or divisions (B) and (C) of this section is the base or measure of the franchise tax liability. Such determination shall be made as of the date shown by the report to have been the beginning of the corporation's annual accounting period that includes the first day of January of the tax year. For the purposes of this chapter, the value of the issued and outstanding shares of stock of any corporation that is a financial institution shall be deemed to be the value as calculated in accordance with division (A) of this section. For the purposes of this chapter, the value of the issued and outstanding shares of stock of any corporation that is not a financial institution shall be deemed to be the values as calculated in accordance with divisions (B) and (C) of this section. Except as otherwise required by this section or section 5733.056 of the Revised Code, the value of a taxpayer's issued and outstanding shares of stock under division (A) or (C) of this section does not include any amount that is treated as a liability under generally accepted accounting principles.

(A) The total value, as shown by the books of the financial institution, of its capital, surplus, whether earned or unearned, undivided profits, and reserves shall be determined as prescribed by section 5733.056 of the Revised Code for tax years 1998 and thereafter.

(B) The sum of the corporation's net income during the corporation's taxable year, allocated or apportioned to this state as prescribed in divisions (B)(1) and (2) of this section, and subject to sections 5733.052, 5733.053, 5733.057, 5733.058, 5733.059, and 5733.0510 of the Revised Code:

(1) The net nonbusiness income allocated or apportioned to this state as provided by section 5733.051 of the Revised Code.

(2) The amount of Ohio apportioned net business income, which shall be calculated by multiplying the corporation's net business income by a fraction. The numerator of the fraction is the sum of the following products: the property factor multiplied by twenty, the payroll factor multiplied by twenty, and the sales factor multiplied by sixty. The denominator of the fraction is one hundred, provided that the denominator shall be reduced by twenty if the property factor has a denominator of zero, by twenty if the payroll factor has a denominator of zero, and by sixty if the sales factor has a denominator of zero.

The property, payroll, and sales factors shall be determined as follows, but the numerator and the denominator of the factors shall not include the portion of any property, payroll, and sales otherwise includible in the factors to the extent that the portion relates to, or is used in connection with, the production of nonbusiness income allocated under section 5733.051 of the Revised Code:

(a) The property factor is a fraction computed as follows:

The numerator of the fraction is the average value of the corporation's real and tangible personal property owned or rented, and used in the trade or business in this state during the taxable year, and the denominator of the fraction is the average value of all the corporation's real and tangible personal property owned or rented, and used in the trade or business everywhere during such year. Real and tangible personal property used in the trade or business includes, but is not limited to, real and tangible personal property that the corporation rents, subrents, leases, or subleases to others if the income or loss from such rentals, subrentals, leases, or subleases is business income. There shall be excluded from the numerator and denominator of the fraction the original cost of all of the following property within Ohio: property with respect to which a "pollution control facility" certificate has been issued pursuant to section 5709.21 of the Revised Code; property with respect to which an "industrial water pollution control certificate" has been issued pursuant to that section or former section 6111.31 of the Revised Code; and property used exclusively during the taxable year for qualified research.

(i) Property owned by the corporation is valued at its original cost. Property rented by the corporation is valued at eight times the net annual rental rate. "Net annual rental rate" means the annual rental rate paid by the corporation less any annual rental rate received by the corporation from subrentals.

(ii) The average value of property shall be determined by averaging the values at the beginning and the end of the taxable year, but the tax commissioner may require the averaging of monthly values during the taxable year, if reasonably required to reflect properly the average value of the corporation's property.

(b) The payroll factor is a fraction computed as follows:

The numerator of the fraction is the total amount paid in this state during the taxable year by the corporation for compensation, and the denominator of the fraction is the total compensation paid everywhere by the corporation during such year. There shall be excluded from the numerator and the denominator of the payroll factor the total compensation paid in this state to employees who are primarily engaged in qualified research.

(i) Compensation means any form of remuneration paid to an employee for personal services.

(ii) Compensation is paid in this state if: (I) the recipient's service is performed entirely within this state, (II) the recipient's service is performed both within and without this state, but the service performed without this state is incidental to the recipient's service within this state, (III) some of the service is performed within this state and either the base of operations, or if there is no base of operations, the place from which the service is directed or controlled is within this state, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the recipient's residence is in this state.

(iii) Compensation is paid in this state to any employee of a common or contract motor carrier corporation, who performs the employee's regularly assigned duties on a motor vehicle in more than one state, in the same ratio by which the mileage traveled by such employee within the state bears to the total mileage traveled by such employee everywhere during the taxable year.

(c) The sales factor is a fraction computed as follows:

Except as provided in this section, the numerator of the fraction is the total sales in this state by the corporation during the taxable year or part thereof, and the denominator of the fraction is the total sales by the corporation everywhere during such year or part thereof. In computing the numerator and denominator of the fraction, the following shall be eliminated from the fraction: receipts and any related gains or losses from the sale or other disposal of excluded assets; dividends or distributions; and interest or other similar amounts received for the use of, or for the forbearance of the use of, money. Also, in computing the numerator and denominator of the sales factor, in the case of a corporation owning at least eighty per cent of the issued and outstanding common stock of one or more insurance companies or public utilities, except an electric company and a combined company, and, for tax years 2005 and thereafter, a telephone company, or owning at least twenty-five per cent of the issued and outstanding common stock of one or more financial institutions, receipts received by the corporation from such utilities, insurance companies, and financial institutions shall be eliminated. As used in this division, "excluded assets" means property that is either: intangible property, other than trademarks, trade names, patents, copyrights, and similar intellectual property; or tangible personal property or real property where that property is a capital asset or an asset described in section 1231 of the Internal Revenue Code, without regard to the holding period specified therein.

(i) For the purpose of this section and section 5733.03 of the Revised Code, receipts not eliminated or excluded from the fraction shall be sitused as follows:

Receipts from rents and royalties from real property located in this state shall be sitused to this state.

Receipts from rents and royalties of tangible personal property, to the extent the tangible personal property is used in this state, shall be sitused to this state.

Receipts from the sale of electricity and of electric transmission and distribution services shall be sitused to this state in the manner provided under section 5733.059 of the Revised Code.

Receipts from the sale of real property located in this state shall be sitused to this state.

Receipts from the sale of tangible personal property shall be sitused to this state if such property is received in this state by the purchaser. In the case of delivery of tangible personal property by common carrier or by other means of transportation, the place at which such property is ultimately received after all transportation has been completed shall be considered as the place at which such property is received by the purchaser. Direct delivery in this state, other than for purposes of transportation, to a person or firm designated by a purchaser constitutes delivery to the purchaser in this state, and direct delivery outside this state to a person or firm designated by a purchaser does not constitute delivery to the purchaser in this state, regardless of where title passes or other conditions of sale.

(ii) Receipts from all other sales not eliminated or excluded from the fraction shall be sitused to this state as follows:

Receipts from the sale, exchange, disposition, or other grant of the right to use trademarks, trade names, patents, copyrights, and similar intellectual property shall be sitused to this state to the extent that the receipts are based on the amount of use of that property in this state. If the receipts are not based on the amount of use of that property, but rather on the right to use the property and the payor has the right to use the property in this state, then the receipts from the sale, exchange, disposition, or other grant of the right to use such property shall be sitused to this state to the extent the receipts are based on the right to use the property in this state.

Receipts from the sale of services, and receipts from any other sales not eliminated or excluded from the sales factor and not otherwise sitused under division (B)(2)(c) of this section, shall be sitused to this state in the proportion to the purchaser's benefit, with respect to the sale, in this state to the purchaser's benefit, with respect to the sale, everywhere. The physical location where the purchaser ultimately uses or receives the benefit of what was purchased shall be paramount in determining the proportion of the benefit in this state to the benefit everywhere.

(iii) Income from receipts eliminated or excluded from the sales factor under division (B)(2)(c) of this section shall not be presumed to be nonbusiness income.

(d) If the allocation and apportionment provisions of division (B) of this section do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may request, which request must be in writing and must accompany the report, a timely filed petition for reassessment, or a timely filed amended report, or the tax commissioner may require, in respect to all or any part of the taxpayer's allocated or apportioned base, if reasonable, any one or more of the following:

(i) Separate accounting;

(ii) The exclusion of any one or more of the factors;

(iii) The inclusion of one or more additional factors that will fairly represent the taxpayer's allocated or apportioned base in this state.

An alternative method will be effective only with approval by the tax commissioner.

Nothing in this section shall be construed to extend any statute of limitations set forth in this chapter.

(e) The tax commissioner may adopt rules providing for alternative allocation and apportionment methods, and alternative calculations of a corporation's base, that apply to corporations engaged in telecommunications.

(C)

(1) The total value, as shown on the books of each corporation that is not a qualified holding company, of the net book value of the corporation's assets less the net carrying value of its liabilities, and excluding from the corporation's assets land devoted exclusively to agricultural use as of the first Monday of June in the corporation's taxable year as determined by the county auditor of the county in which the land is located pursuant to section 5713.31 of the Revised Code, and making any adjustment required by division (D) of this section. For the purposes of determining that total value, any reserves shown on the corporation's books shall be considered liabilities or contra assets, as the case may be, except for any reserves that are deemed appropriations of retained earnings under generally accepted accounting principles.

(2) The base upon which the tax is levied under division (C) of section 5733.06 of the Revised Code shall be computed by multiplying the amount determined under division (C)(1) of this section by the fraction determined under divisions (B)(2)(a) to (c) of this section and, if applicable, divisions (B)(2)(d)(ii) and (iii) of this section, and without regard to section 5733.052 of the Revised Code, but substituting "net worth" for "net income" wherever "net income" appears in division (B)(2)(c) in this section. For purposes of division (C)(2) of this section, the numerator and denominator of each of the fractions shall include the portion of any real and tangible personal property, payroll, and sales, respectively, relating to, or used in connection with the production of, net nonbusiness income allocated under section 5733.051 of the Revised Code. Nothing in this division shall allow any amount to be included in the numerator or denominator more than once.

(D)

(1) If, on the last day of the taxpayer's taxable year preceding the tax year, the taxpayer is a related member to a corporation that elects to be a qualifying holding company for the tax year beginning after the last day of the taxpayer's taxable year, or if, on the last day of the taxpayer's taxable year preceding the tax year, a corporation that elects to be a qualifying holding company for the tax year beginning after the last day of the taxpayer's taxable year is a related member to the taxpayer, then the taxpayer's total value for the purposes of division (C) of this section shall be adjusted by the qualifying amount. Except as otherwise provided under division (D)(2) of this section, "qualifying amount" means the amount that, when added to the taxpayer's total value, and when subtracted from the net carrying value of the taxpayer's liabilities computed without regard to division (C)(2) of this section, or when subtracted from the taxpayer's total value and when added to the net carrying value of the taxpayer's liabilities computed without regard to division (D) of this section, results in the taxpayer's debt-to-equity ratio equaling the debt-to-equity ratio of the qualifying controlled group on the last day of the taxable year ending prior to the first day of the tax year computed on a consolidated basis in accordance with general accepted accounting principles. For the purposes of division (D)(1) of this section, the corporation's total value, after the adjustment required by that division, shall not exceed the net book value of the corporation's assets.

(2)

(a) The amount added to the taxpayer's total value and subtracted from the net carrying value of the taxpayer's liabilities shall not exceed the amount of the net carrying value of the taxpayer's liabilities owed to the taxpayer's related members.

(b) A liability owed to the taxpayer's related members includes, but is not limited to, any amount that the corporation owes to a person that is not a related member if the corporation's related member or related members in whole or in part guarantee any portion or all of that amount, or pledge, hypothecate, mortgage, or carry out any similar transactions to secure any portion or all of that amount.

(3) The base upon which the tax is levied under division (C) of section 5733.06 of the Revised Code shall be computed by multiplying the amount determined under divisions (C) and (D) of this section but without regard to section 5733.052 of the Revised Code.

(4) For purposes of division (D) of this section, "related member" has the same meaning as in section 5733.042 of the Revised Code.

Effective Date: 03-11-2004



Section 5733.051 - Allocating and apportioning of net income of corporation.

For purposes of this section, "available" means information is such that a person is able to learn of the information by the due date plus extensions, if any, for filing the report for the tax year immediately following the last day of the taxable year, and "modified qualifying controlled group" means that portion of a qualifying controlled group consisting of the corporation the sale of which resulted in the gain or loss described in division (E) of this section together with all members of the qualifying controlled group owned directly or indirectly by that corporation, or the corporation that directly paid the dividend or directly made the distribution described in division (F) of this section together with all members of the qualifying controlled group owned directly or indirectly by that corporation.

Subject to section 5733.0510 of the Revised Code, net nonbusiness income of a corporation shall be allocated and apportioned to this state as follows:

(A) Net rents and royalties from real property located in this state are allocable to this state. Net rents and royalties from real property not located in this state are allocable outside this state.

(B) Net rents and royalties from tangible personal property, to the extent such property is utilized in this state, are allocable to this state. Net rents and royalties from tangible personal property, to the extent such property is utilized outside this state, are allocable outside this state.

(C) Capital gains and losses from the sale or other disposition of real property located in this state are allocable to this state. Capital gains and losses from the sale or other disposition of real property located outside this state are allocable outside this state.

(D) Capital gains and losses from the sale or other disposition of tangible personal property are allocable to this state to the extent such property was utilized in this state prior to the property's sale or other disposition. Capital gains and losses from the sale or other disposition of tangible personal property are allocable outside this state to the extent such property was utilized outside this state prior to the property's sale or other disposition.

(E) Capital gains and losses from the sale or other disposition of intangible property which may produce income enumerated in division (F)(1) of this section are allocable on the same basis as set forth in that division, substituting the day of the sale or disposition for the day on which the payor pays the dividend or makes the distribution, but if the location of the physical assets described in that division is not available to the taxpayer, such gains and losses are apportionable under division (I) of this section. Capital gains and losses from the sale or other disposition of all other intangible property are apportionable under division (I) of this section.

(F) "Dividends or distributions" to which this division refers are dividends directly or indirectly paid by or distributions directly or indirectly made by any person classified for federal income tax purposes as an association taxable as a corporation.

(1) Dividends or distributions which are not otherwise deducted or excluded from net income, other than dividends or distributions from a domestic international sales corporation, shall be allocated to this state by multiplying such dividends and distributions by a fraction. The numerator of the fraction is the book value of the physical assets in this state of the payor or, if the payor is a member of a modified qualifying controlled group on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution, the sum of the book values of the physical assets in this state of the payor and of all the other members of the modified qualifying controlled group of which the payor is a member on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution. The denominator of the fraction is the book value of the physical assets everywhere of the payor or, if the payor is a member of a modified qualifying controlled group on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution, the sum of the book values of the physical assets everywhere of the payor and of all the other members of the modified qualifying controlled group of which the payor is a member on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution. Dividends or distributions received from a domestic international sales corporation, or from a payor for which the location of physical assets described in this division is not available to the taxpayer, are apportionable under division (I) of this section.

(2) If the payor of a dividend or distribution, or if that payor and any members of the qualifying controlled group of which the payor is a member on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution, separately or cumulatively own, directly or indirectly, on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution, more than fifty per cent of the equity of a pass-through entity, then for purposes of division (F)(1) of this section the payor and the other members are deemed to own the proportionate share of the physical assets that the pass-through entity directly or indirectly owns on the last day of the payor's fiscal or calendar year ending immediately prior to the day on which the payor pays the dividend or makes the distribution.

(3) For the purposes of division (F)(3) of this section, "upper level pass-through entity" means a pass-through entity directly or indirectly owning any equity of another pass-through entity, and "lower level pass-through entity" means that other pass-through entity. For purposes of divisions (F)(1) and (2) of this section, an upper level pass-through entity is deemed to own, on the last day of the upper level pass-through entity's fiscal or calendar year, the proportionate share of the lower level pass-through entity's physical assets that the lower level pass-through entity directly or indirectly owns on the last day of the lower level pass-through entity's fiscal or calendar year ending within or with the last day of the upper level pass-through entity's fiscal or calendar year. If the upper level pass-through entity directly and indirectly owns less than fifty per cent of the equity of the lower level pass-through entity on each day of the upper level pass-through entity's fiscal or calendar year in which or with which ends the fiscal or calendar year of the lower level pass-through entity and if, based upon clear and convincing evidence, complete information about the location and cost of the physical assets of the lower level pass-through entity is not available to the upper level pass-through entity, then for purposes of divisions (F)(1) and (2) of this section, the upper level pass-through entity shall be deemed as owning no equity of the lower level pass-through entity for each day during the upper level pass-through entity's calendar or fiscal year in which or with which ends the lower level pass-through entity's fiscal or calendar year.

(G) Net rents, net royalties, and net technical assistance fees from intangible property are allocable to this state to the extent that the activity of the payor thereof giving rise to the payment takes place in this state. If the location of a payor's activity is not available to the corporation, the net rents, net royalties, and net technical assistance fees are allocable or apportionable under division (I) of this section.

(H)

(1) The following amounts are allocable to this state:

(a) All lottery prize awards paid by the state lottery commission pursuant to Chapter 3770. of the Revised Code;

(b) All earnings, profit, income, and gain from the sale, exchange, or other disposition of lottery prize awards paid or to be paid to any person by the state lottery commission pursuant to Chapter 3770. of the Revised Code;

(c) All earnings, profit, income, and gain from the direct or indirect ownership of lottery prize awards paid or to be paid to any person by the state lottery commission pursuant to Chapter 3770. of the Revised Code;

(d) All earnings, profit, income, and gain from the direct or indirect interest in any right in or to any lottery prize awards paid or to be paid to any person by the state lottery commission pursuant to Chapter 3770. of the Revised Code.

(2) Lottery prize awards and related earnings, profit, income, or gain with respect to lotteries sponsored by persons or agencies outside this state shall be allocated outside this state.

(I) Every other item of net nonbusiness income from sources other than those enumerated in divisions (A) to (H) of this section is allocated entirely to this state except to the extent the allocation of such item of net nonbusiness income entirely to this state is not within the taxing power of this state under the Constitution of the United States. To the extent such allocation entirely to this state would not be within the taxing power of this state under the Constitution of the United States, such item of net nonbusiness income is apportionable to this state on the basis of the mechanism provided in division (B)(2) of section 5733.05 and in section 5733.057 of the Revised Code.

Effective Date: 09-26-2003



Section 5733.052 - Combining net incomes of corporations.

(A) At the discretion of the tax commissioner, any taxpayer that owns or controls either directly or indirectly more than fifty per cent of the capital stock with voting rights of one or more other corporations, or has more than fifty per cent of its capital stock with voting rights owned or controlled either directly or indirectly by another corporation, or by related interests that own or control either directly or indirectly more than fifty per cent of the capital stock with voting rights of one or more other corporations, may be required or permitted, for purposes of computing the value of its issued and outstanding shares of stock under division (B) of section 5733.05 of the Revised Code, to combine its net income with the net income of any such other corporations.

(B) A combination of net income may also be made at the election of any two or more taxpayers each having income, other than dividend or distribution income, from sources within Ohio, provided the ownership or control requirements contained in the division (A) of this section are satisfied and such combination is elected in a timely report which sets forth such information as the commissioner requires. This election, once made by two or more such taxpayers, may not be changed by such taxpayers with respect to amended reports or reports for future years without the written consent of the commissioner. As used in this section, "income from sources within Ohio" means income that would be allocated or apportioned to Ohio if the taxpayer computed its franchise tax without regard to this section.

(C) No combination of net income under division (A) of this section shall be required unless the commissioner determines that, in order to properly reflect income, such a combination is necessary because of intercorporate transactions and the tax liability imposed by section 5733.06 of the Revised Code.

(D) In case of a combination of income, the net income of each taxpayer shall be measured by the combined net income of all the corporations included in the combination. For purposes of such measurement, each corporation's net income shall be determined in the same manner as if the corporation were a taxpayer under this chapter. In computing combined net income, intercorporate transactions, including dividends or distributions, between corporations included in the combination shall be eliminated. If the computation of net income on a combination of income involves the use of any of the formulas set forth in this chapter, the factors used in the formulas shall be the combined totals of the factors for each corporation included in the combination after the elimination of any intercorporate transactions. The exemptions and deductions permitted under this chapter shall be taken in the same manner as if each corporation filed a separate report.

(E) For purposes of division (B) of section 5733.05 of the Revised Code, each taxpayer's net income allocated or apportioned to this state shall be computed as follows: to compute the taxpayer's net income allocated to this state for purposes of division (B)(1) of section 5733.05 of the Revised Code, the taxpayer's net income for sources allocated under section 5733.051 of the Revised Code shall be separately determined, eliminating intercorporate transactions, and allocated to this state as provided by section 5733.051 of the Revised Code. To compute the taxpayer's net income apportioned to this state for purposes of division (B)(2) of section 5733.05 of the Revised Code, the combined net income, other than net income from sources allocated under section 5733.051 of the Revised Code, shall be apportioned to Ohio and then prorated to the taxpayer on the basis of its proportionate part of the factors used to apportion the total of such net income to Ohio.

Effective Date: 06-30-1997



Section 5733.053 - Transferee corporation subject to transferor's tax liability.

(A) As used in this section:

(1) "Transfer" means a transaction or series of related transactions in which a corporation directly or indirectly transfers or distributes substantially all of its assets or equity to another corporation, if the transfer or distribution qualifies for nonrecognition of gain or loss under the Internal Revenue Code.

(2) "Transferor" means a corporation that has made a transfer.

(3) "Transferee" means a corporation that received substantially all of the assets or equity of a transferor in a transfer.

(B) Except as provided in division (F) of this section, for purposes of valuing its issued and outstanding shares of stock under division (B) of section 5733.05 of the Revised Code, a transferee shall add to its net income allocated or apportioned to this state its transferor's net income allocated or apportioned to this state. The transferee shall add such income in computing its tax for the same tax year or years that such income would have been reported by the transferor if the transfer had not been made. The transferee shall add such income only to the extent the income is not required to be reported by the transferor for the purposes of the tax imposed by divisions (A) and (B) of section 5733.06 of the Revised Code.

(C) The following shall be determined in the same manner as if the transfer had not been made:

(1) The transferor's net income allocated or apportioned to this state for the tax year under divisions (B)(1) and (2) of section 5733.05 of the Revised Code;

(2) The transferor's requirements for the combination of net income under section 5733.052 of the Revised Code;

(3) Any other determination regarding the transferor that is necessary to avoid an absurd or unreasonable result in the application of this chapter.

(D) A transferee shall be allowed the following credits and shall make the following adjustments in the same manner that they would have been available to the transferor:

(1) The credits enumerated in section 5733.98 of the Revised Code;

(2) The deduction under division (I)(1) of section 5733.04 of the Revised Code for net operating losses incurred by its transferor, subject to the limitations set forth in sections 381 and 382 of the Internal Revenue Code concerning net operating loss carryovers;

(3) Any other deduction from or addition to net income under this chapter involving the transferor, the disallowance of which would be absurd or unreasonable. Such adjustments to net income and allowance of credits shall be subject to the limitations set forth in sections 381 and 382 of the Internal Revenue Code and regulations prescribed thereunder.

(E) If a transferee subject to this section subsequently becomes a transferor, any net income that the transferee would have been required to add under division (B) of this section shall be included in its income as a transferor and any credits or adjustments to which the transferee would have been entitled under division (D) of this section shall be available to it as a transferor.

(F) The amendments made to this section by Am. Sub. S.B. 287 of the 123rd general assembly do not apply to any transfer for which negotiations began prior to January 1, 2001, and that was commenced in and completed during calendar year 2001, unless the transferee makes an election prior to December 31, 2001, to apply those amendments.

Effective Date: 09-05-2001



Section 5733.054 - Deduction or addition where portion of certain gains or losses is allocated or apportioned to Ohio.

(A) If any gain that is added to net income pursuant to divisions (I)(12)(a) and (b) of section 5733.04 of the Revised Code is allocated or apportioned to this state in accordance with divisions (B)(1) and (2) of section 5733.05 of the Revised Code, a deduction from the corporation's net income allocated and apportioned to this state shall be allowed to the extent that the sum of such gain allocated and apportioned to this state, when added to the amount of such gain actually allocated and apportioned to other states imposing a tax on or measured by net income, in accordance with the other states' allocation and apportionment rules, exceeds the amount of such gain added to net income pursuant to divisions (I)(12)(a) and (b) of section 5733.04 of the Revised Code. However, in no event shall the deduction provided by this division exceed the amount of such gain allocated or apportioned to this state.

(B) If any loss which is deducted from net income pursuant to divisions (I)(12)(a) and (b) of section 5733.04 of the Revised Code is allocated or apportioned to this state in accordance with divisions (B)(1) and (2) of section 5733.05 of the Revised Code, an addition to the corporation's net income allocated and apportioned to this state shall be made to the extent that the sum of such loss allocated and apportioned to this state, when added to the amount of such loss actually allocated and apportioned to other states imposing a tax on or measured by net income, in accordance with the other states' allocation and apportionment rules, exceeds the amount of such loss deducted from net income pursuant to divisions (I)(12)(a) and (b) of section 5733.04 of the Revised Code. However, in no event shall the addition provided by this division exceed the amount of such loss allocated or apportioned to this state.

Effective Date: 07-26-1991



Section 5733.055 - Deducting expenses and costs paid to related member.

(A) As used in this section:

(1) "Ceiling amount" means the excess of the amount described in division (A)(1)(a) of this section over the amount described in division (A)(1)(b) of this section:

(a) The amount of income allocated and apportioned to this state in accordance with this chapter but without regard to and without application of the adjustments required by this section;

(b) The amount of income allocated and apportioned to this state in accordance with this chapter but without regard to and without application of the adjustments required by both this section and division (I)(13) of section 5733.04 of the Revised Code.

(2) "Income adjustment amount" means the sum of the amounts described in divisions (A)(2)(a) and (b) of this section:

(a) The related member's net interest income actually allocated and apportioned to other states that impose a tax on or measured by income, in accordance with the other states' allocation and apportionment rules;

(b) The related member's net intangible income actually allocated and apportioned to other states that impose a tax on or measured by income, in accordance with the other states' allocation and apportionment rules.

For purposes of division (A)(2) of this section, "other states" does not include those states under whose laws the taxpayer files or could have elected to file with the related member, or the related member files or could have elected to file with another related member, a combined income tax report or return, a consolidated income tax report or return, or any other report or return where such report or return is due because of the imposition of a tax measured on or by income and such report or return results in the elimination of the tax effects from transactions directly or indirectly between either the taxpayer and the related member or between the related member and another corporation if such other corporation, during a one-hundred-twenty-month period commencing three years prior to the beginning of the tax year, directly or indirectly paid, accrued, or incurred intangible expenses and costs or interest expenses and costs to an entity described in divisions (C)(1) to (5) of section 5733.042 of the Revised Code.

(3) "Intangible expenses and costs" has the same meaning as in division (A)(3) of section 5733.042 of the Revised Code.

(4) "Interest expenses and costs" has the same meaning as in division (A)(4) of section 5733.042 of the Revised Code.

(5) "Intangible income and revenue" are those amounts earned or received by a related member from a taxpayer for the taxpayer's use of intangible property. Such amounts include, but are not limited to, royalty, patent, technical, and copyright fees, licensing fees, and other similar income and revenue.

(6) "Interest income and revenue" are those amounts earned or received by a related member from a taxpayer to the extent such amounts are allowed as deductions under section 163 of the Internal Revenue Code for purposes of determining the taxpayer's taxable income under the Internal Revenue Code.

(7) "Net intangible income" means intangible income and revenue reduced by intangible expenses and costs paid or accrued directly or indirectly to a related member described in any of divisions (C)(1) to (7) of section 5747.042 of the Revised Code.

(8) "Net interest income" means interest income and revenue reduced by interest expenses and costs paid or accrued directly or indirectly to a related member described in any of divisions (C)(1) to (7) of section 5747.042 of the Revised Code.

(B) Except as set forth in division (C) of this section, a deduction from the corporation's net income allocated and apportioned to this state shall be allowed in an amount equal to the income adjustment amount described in division (A)(2) of this section. However, in no case shall the deduction be greater than the ceiling amount described in division (A)(1) of this section.

(C) The deduction provided by division (B) of this section is available to the taxpayer only if the taxpayer establishes with clear and convincing evidence that the intangible expenses and costs and the interest expenses and costs paid, accrued, or incurred by the corporation to a related member did not have as a principal purpose the avoidance of any portion of the tax imposed by section 5733.06 of the Revised Code.

Effective Date: 06-30-1997



Section 5733.056 - Determining value of issued and outstanding shares of stock.

(A) As used in this section:

(1) "Billing address" means the address where any notice, statement, or bill relating to a customer's account is mailed, as indicated in the books and records of the taxpayer on the first day of the taxable year or on such later date in the taxable year when the customer relationship began.

(2) "Borrower or credit card holder located in this state" means:

(a) A borrower, other than a credit card holder, that is engaged in a trade or business and maintains its commercial domicile in this state; or

(b) A borrower that is not engaged in a trade or business, or a credit card holder, whose billing address is in this state.

(3) "Branch" means a "domestic branch" as defined in section 3 of the "Federal Deposit Insurance Act," 64 Stat. 873, 12 U.S.C. 1813(o), as amended.

(4) "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services that are included in such employee's gross income under the Internal Revenue Code. In the case of employees not subject to the Internal Revenue Code, such as those employed in foreign countries, the determination of whether such payments would constitute gross income to such employees under the Internal Revenue Code shall be made as though such employees were subject to the Internal Revenue Code.

(5) "Credit card" means a credit, travel, or entertainment card.

(6) "Credit card issuer's reimbursement fee" means the fee a taxpayer receives from a merchant's bank because one of the persons to whom the taxpayer has issued a credit card has charged merchandise or services to the credit card.

(7) "Deposits" has the meaning given in section 3 of the "Federal Deposit Insurance Act," 64 Stat. 873, 12 U.S.C. 1813(1), as amended.

(8) "Employee" means, with respect to a particular taxpayer, any individual who under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee of that taxpayer.

(9) "Gross rents" means the actual sum of money or other consideration payable for the use or possession of property. "Gross rents" includes:

(a) Any amount payable for the use or possession of real property or tangible personal property whether designated as a fixed sum of money or as a percentage of receipts, profits, or otherwise;

(b) Any amount payable as additional rent or in lieu of rent, such as interest, taxes, insurance, repairs, or any other amount required to be paid by the terms of a lease or other arrangement; and

(c) A proportionate part of the cost of any improvement to real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement. The amount to be included in gross rents is the amount of amortization or depreciation allowed in computing the taxable income base for the taxable year. However, where a building is erected on leased land, by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight, and the value of the building is determined in the same manner as if owned by the taxpayer.

(d) The following are not included in the term "gross rents":

(i) Reasonable amounts payable as separate charges for water and electric service furnished by the lessor;

(ii) Reasonable amounts payable as service charges for janitorial services furnished by the lessor;

(iii) Reasonable amounts payable for storage, provided such amounts are payable for space not designated and not under the control of the taxpayer; and

(iv) That portion of any rental payment which is applicable to the space subleased from the taxpayer and not used by it.

(10) "Loan" means any extension of credit resulting from direct negotiations between the taxpayer and its customer, or the purchase, in whole or in part, of such extension of credit from another. Loans include debt obligations of subsidiaries, participations, syndications, and leases treated as loans for federal income tax purposes. "Loan" does not include: properties treated as loans under section 595 of the Internal Revenue Code; futures or forward contracts; options; notional principal contracts such as swaps; credit card receivables, including purchased credit card relationships; non-interest bearing balances due from depositor institutions; cash items in the process of collection; federal funds sold; securities purchased under agreements to resell; assets held in a trading account; securities; interests in a real estate mortgage investment conduit or other mortgage-backed or asset-backed security; and other similar items.

(11) "Loan secured by real property" means that fifty per cent or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(12) "Merchant discount" means the fee, or negotiated discount, charged to a merchant by the taxpayer for the privilege of participating in a program whereby a credit card is accepted in payment for merchandise or services sold to the card holder.

(13) "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

(14) "Principal base of operations" with respect to transportation property means the place of more or less permanent nature from which the property is regularly directed or controlled. With respect to an employee, the "principal base of operations" means the place of more or less permanent nature from which the employee regularly (a) starts work and to which the employee customarily returns in order to receive instructions from the employer or (b) communicates with the employee's customers or other persons or (c) performs any other functions necessary to the exercise of the trade or profession at some other point or points.

(15) "Qualified institution" means a financial institution that on or after June 1, 1997:

(a)

(i) Has consummated one or more approved transactions with insured banks with different home states that would qualify under section 102 of the "Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994," Public Law 103-328, 108 Stat. 2338;

(ii) Is a federal savings association or federal savings bank that has consummated one or more interstate acquisitions that result in a financial institution that has branches in more than one state; or

(iii) Has consummated one or more approved interstate acquisitions under authority of Title XI of the Revised Code that result in a financial institution that has branches in more than one state; and

(b) Has at least nine per cent of its deposits in this state as of the last day of June prior to the beginning of the tax year.

(16) "Real property owned" and "tangible personal property owned" mean real and tangible personal property, respectively, on which the taxpayer may claim depreciation for federal income tax purposes, or to which the taxpayer holds legal title and on which no other person may claim depreciation for federal income tax purposes, or could claim depreciation if subject to federal income tax. Real and tangible personal property do not include coin, currency, or property acquired in lieu of or pursuant to a foreclosure.

(17) "Regular place of business" means an office at which the taxpayer carries on its business in a regular and systematic manner and which is continuously maintained, occupied, and used by employees of the taxpayer.

(18) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or any territory or possession of the United States.

(19) "Syndication" means an extension of credit in which two or more persons fund and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount.

(20) "Transportation property" means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, trailers, or the like.

(21) "Qualified financial institution" means a financial institution in which not less than eighty per cent of the financial institution's ownership interest is owned directly or indirectly by a grandfathered unitary savings and loan holding company described in 12 U.S.C. 1467a(c)(9)(C).

(B) The annual financial institution report determines the value of the issued and outstanding shares of stock of the taxpayer, and is the base or measure of the franchise tax liability. Such determination shall be made as of the date shown by the report to have been the beginning of the financial institution's annual accounting period that includes the first day of January of the tax year. For purposes of this section, division (A) of section 5733.05, and division (D) of section 5733.06 of the Revised Code, the value of the issued and outstanding shares of stock of the financial institution shall include the total value, as shown by the books of the financial institution, of its capital, surplus, whether earned or unearned, undivided profits, and reserves, but exclusive of:

(1) Reserves for accounts receivable, depreciation, depletion, and any other valuation reserves with respect to specific assets;

(2) Taxes due and payable during the year for which such report was made;

(3) Voting stock and participation certificates in corporations chartered pursuant to the "Farm Credit Act of 1971," 85 Stat. 597, 12 U.S.C. 2091, as amended;

(4) Good will, appreciation, and abandoned property as set up in the annual report of the financial institution, provided a certified balance sheet of the company is made available upon the request of the tax commissioner. Such balance sheet shall not be a part of the public records, but shall be a confidential report for use of the tax commissioner only.

(5) A portion of the value of the issued and outstanding shares of stock of such financial institution equal to the amount obtained by multiplying such value by the quotient obtained by:

(a) Dividing (1) the amount of the financial institution's assets, as shown on its books, represented by investments in the capital stock and indebtedness of public utilities, except electric companies and combined companies, and, for tax years 2005 and thereafter, telephone companies, of which at least eighty per cent of the utility's issued and outstanding common stock is owned by the financial institution by (2) the total assets of such financial institution as shown on its books;

(b) Dividing (1) the amount of the financial institution's assets, as shown on its books, represented by investments in the capital stock and indebtedness of insurance companies of which at least eighty per cent of the insurance company's issued and outstanding common stock is owned by the financial institution by (2) the total assets of such financial institution as shown on its books;

(c) Dividing (1) the amount of the financial institution's assets, as shown on its books, represented by investments in the capital stock and indebtedness of other financial institutions of which at least twenty-five per cent of the other financial institution's issued and outstanding common stock is owned by the financial institution by (2) the total assets of the financial institution as shown on its books. Division (B)(5)(c) of this section applies only with respect to such other financial institutions that for the tax year immediately following the taxpayer's taxable year will pay the tax imposed by division (D) of section 5733.06 of the Revised Code.

(6) Land that has been determined pursuant to section 5713.31 of the Revised Code by the county auditor of the county in which the land is located to be devoted exclusively to agricultural use as of the first Monday of June in the financial institution's taxable year.

(7) Property within this state used exclusively during the taxable year for qualified research as defined in section 5733.05 of the Revised Code.

(C) Except as provided under division (I) of this section, the base upon which the tax levied under division (D) of section 5733.06 of the Revised Code shall be computed by multiplying the value of a financial institution's issued and outstanding shares of stock as determined in division (B) of this section by a fraction. The numerator of the fraction is the sum of the following: the property factor multiplied by fifteen, the payroll factor multiplied by fifteen, and the sales factor multiplied by seventy. The denominator of the fraction is one hundred, provided that the denominator shall be reduced by fifteen if the property factor has a denominator of zero, by fifteen if the payroll factor has a denominator of zero, and by seventy if the sales factor has a denominator of zero.

(D) A financial institution shall calculate the property factor as follows:

(1) The property factor is a fraction, the numerator of which is the average value of real property and tangible personal property rented to the taxpayer that is located or used within this state during the taxable year, the average value of real and tangible personal property owned by the taxpayer that is located or used within this state during the taxable year, and the average value of the taxpayer's loans and credit card receivables that are located within this state during the taxable year; and the denominator of which is the average value of all such property located or used within and without this state during the taxable year.

(2)

(a) The value of real property and tangible personal property owned by the taxpayer is the original cost or other basis of such property for federal income tax purposes without regard to depletion, depreciation, or amortization.

(b) Loans are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a loan is charged-off in whole or in part for federal income tax purposes, the portion of the loan charged-off is not outstanding. A specifically allocated reserve established pursuant to financial accounting guidelines which is treated as charged-off for federal income tax purposes shall be treated as charged-off for purposes of this section.

(c) Credit card receivables are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a credit card receivable is charged-off in whole or in part for federal income tax purposes, the portion of the receivable charged-off is not outstanding.

(3) The average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the taxable year and the value on the last day of the taxable year and dividing the sum by two. If averaging on this basis does not properly reflect average value, the tax commissioner may require averaging on a more frequent basis. The taxpayer may elect to average on a more frequent basis. When averaging on a more frequent basis is required by the tax commissioner or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the tax commissioner or the tax commissioner requires a different method of determining value.

(4)

(a) The average value of real property and tangible personal property that the taxpayer has rented from another and is not treated as property owned by the taxpayer for federal income tax purposes, shall be determined annually by multiplying the gross rents payable during the taxable year by eight.

(b) Where the use of the general method described in division (D)(4)(a) of this section results in inaccurate valuations of rented property, any other method which properly reflects the value may be adopted by the tax commissioner or by the taxpayer when approved in writing by the tax commissioner. Once approved, such other method of valuation must be used on all subsequent returns unless the taxpayer receives prior approval from the tax commissioner or the tax commissioner requires a different method of valuation.

(5)

(a) Except as described in division (D)(5)(b) of this section, real property and tangible personal property owned by or rented to the taxpayer is considered to be located within this state if it is physically located, situated, or used within this state.

(b) Transportation property is included in the numerator of the property factor to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of value that is to be included in the numerator of this state's property factor is determined by multiplying the average value of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft everywhere. If the extent of the use of any transportation property within this state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations. A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(6)

(a)

(i) A loan, other than a loan or advance described in division (D)(6)(d) of this section, is considered to be located within this state if it is properly assigned to a regular place of business of the taxpayer within this state.

(ii) A loan is properly assigned to the regular place of business with which it has a preponderance of substantive contacts. A loan assigned by the taxpayer to a regular place of business without the state shall be presumed to have been properly assigned if:

(I) The taxpayer has assigned, in the regular course of its business, such loan on its records to a regular place of business consistent with federal or state regulatory requirements;

(II) Such assignment on its records is based upon substantive contacts of the load to such regular place of business; and

(III) The taxpayer uses the records reflecting assignment of loans for the filing of all state and local tax returns for which an assignment of loans to a regular place of business is required.

(iii) The presumption of proper assignment of a loan provided in division (D)(6)(a)(ii) of this section may be rebutted upon a showing by the tax commissioner, supported by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur at the regular place of business to which it was assigned on the taxpayer's records. When such presumption has been rebutted, the loan shall then be located within this state if (1) the taxpayer had a regular place of business within this state at the time the loan was made; and (2) the taxpayer fails to show, by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur within this state.

(b) In the case of a loan which is assigned by the taxpayer to a place without this state which is not a regular place of business, it shall be presumed, subject to rebuttal by the taxpayer on a showing supported by the preponderance of evidence, that the preponderance of substantive contacts regarding the loan occurred within this state if, at the time the loan was made the taxpayer's commercial domicile was within this state.

(c) To determine the state in which the preponderance of substantive contacts relating to a loan have occurred, the facts and circumstances regarding the loan at issue shall be reviewed on a case-by-case basis and consideration shall be given to such activities as the solicitation, investigation, negotiation, approval, and administration of the loan. The terms "solicitation," "investigation," "negotiation," "approval," and "administration" are defined as follows:

(i) "Solicitation" is either active or passive. Active solicitation occurs when an employee of the taxpayer initiates the contact with the customer. Such activity is located at the regular place of business which the taxpayer's employee is regularly connected with or working out of, regardless of where the services of such employee were actually performed. Passive solicitation occurs when the customer initiates the contact with the taxpayer. If the customer's initial contact was not at a regular place of business of the taxpayer, the regular place of business, if any, where the passive solicitation occurred is determined by the facts in each case.

(ii) "Investigation" is the procedure whereby employees of the taxpayer determine the creditworthiness of the customer as well as the degree of risk involved in making a particular agreement. Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed.

(iii) Negotiation is the procedure whereby employees of the taxpayer and its customer determine the terms of the agreement, such as the amount, duration, interest rate, frequency of repayment, currency denomination, and security required. Such activity is located at the regular place of business to which the taxpayer's employees are regularly connected or working from, regardless of where the services of such employees were actually performed.

(iv) "Approval" is the procedure whereby employees or the board of directors of the taxpayer make the final determination whether to enter into the agreement. Such activity is located at the regular place of business to which the taxpayer's employees are regularly connected or working from, regardless of where the services of such employees were actually performed. If the board of directors makes the final determination, such activity is located at the commercial domicile of the taxpayer.

(v) "Administration" is the process of managing the account. This process includes bookkeeping, collecting the payments, corresponding with the customer, reporting to management regarding the status of the agreement, and proceeding against the borrower or the security interest if the borrower is in default. Such activity is located at the regular place of business that oversees this activity.

(d) A loan or advance to a subsidiary corporation at least fifty-one per cent of whose common stock is owned by the financial institution shall be allocated in and out of the state by the application of a ratio whose numerator is the sum of the net book value of the subsidiary's real property owned in this state and the subsidiary's tangible personal property owned in this state and whose denominator is the sum of the subsidiary's real property owned wherever located and the subsidiary's tangible personal property owned wherever located. For purposes of calculating this ratio, the taxpayer shall determine net book value in accordance with generally accepted accounting principles. If the subsidiary corporation owns at least fifty-one per cent of the common stock of another corporation, the ratio shall be calculated by including the other corporation's real property and tangible personal property. The calculation of the ratio applies with respect to all lower-tiered subsidiaries, provided that the immediate parent corporation of the subsidiary owns at least fifty-one per cent of the common stock of that subsidiary.

(7) For purposes of determining the location of credit card receivables, credit card receivables shall be treated as loans and shall be subject to division (D)(6) of this section.

(8) A loan that has been properly assigned to a state shall, absent any change of material fact, remain assigned to that state for the length of the original term of the loan. Thereafter, the loan may be properly assigned to another state if the loan has a preponderance of substantive contact to a regular place of business there.

(E) A financial institution shall calculate the payroll factor as follows:

(1) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation, and the denominator of which is the total compensation paid both within and without this state during the taxable year.

(2) Compensation is paid in this state if any one of the following tests, applied consecutively, is met:

(a) The employee's services are performed entirely within this state.

(b) The employee's services are performed both within and without this state, but the service performed without this state is incidental to the employee's service within this state. The term "incidental" means any service which is temporary or transitory in nature, or which is rendered in connection with an isolated transaction.

(c) The employee's services are performed both within and without this state, and:

(i) The employee's principal base of operations is within this state; or

(ii) There is no principal base of operations in any state in which some part of the services are performed, but the place from which the services are directed or controlled is in this state; or

(iii) The principal base of operations and the place from which the services are directed or controlled are not in any state in which some part of the service is performed but the employee's residence is in this state.

(F) A financial institution shall calculate the sales factor as follows:

(1) The sales factor is a fraction, the numerator of which is the receipts of the taxpayer in this state during the taxable year and the denominator of which is the receipts of the taxpayer within and without this state during the taxable year. The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator.

(2) The numerator of the sales factor includes receipts from the lease or rental of real property owned by the taxpayer if the property is located within this state, or receipts from the sublease of real property if the property is located within this state.

(3)

(a) Except as described in division (F)(3)(b) of this section the numerator of the sales factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located within this state when it is first placed in service by the lessee.

(b) Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the sales factor to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state's sales factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft. If the extent of the use of any transportation property within this state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations. A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(4)

(a) The numerator of the sales factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this paragraph are included in the numerator of the sales factor if more than fifty per cent of the fair market value of the real property is located within this state. If more than fifty per cent of the fair market value of the real property is not located within any one state, then the receipts described in this paragraph shall be included in the numerator of the sales factor if the borrower is located in this state.

(b) The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and any and all subsequent substitutions of collateral shall be disregarded.

(5) The numerator of the sales factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower is located in this state.

(6) The numerator of the sales factor includes net gains from the sale of loans. Net gains from the sale of loans includes income recorded under the coupon stripping rules of section 1286 of the Internal Revenue Code.

(a) The amount of net gains, but not less than zero, from the sale of loans secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the sales factor pursuant to division (F)(4) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(b) The amount of net gains, but not less than zero, from the sale of loans not secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the sales factor pursuant to division (F)(5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(7) The numerator of the sales factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, such as annual fees, if the billing address of the card holder is in this state.

(8) The numerator of the sales factor includes net gains, but not less than zero, from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the sales factor pursuant to division (F)(7) of this section and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(9) The numerator of the sales factor includes all credit card issuer's reimbursement fees multiplied by a fraction, the numerator of which is the amount included in the numerator of the sales factor pursuant to division (F)(7) of this section and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(10) The numerator of the sales factor includes receipts from merchant discount if the commercial domicile of the merchant is in this state. Such receipts shall be computed net of any card holder charge backs, but shall not be reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its card holders.

(11)

(a)

(i) The numerator of the sales factor includes loan servicing fees derived from loans secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the sales factor pursuant to division (F)(4) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(ii) The numerator of the sales factor includes loan servicing fees derived from loans not secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the sales factor pursuant to division (F)(5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(b) In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the sales factor shall include such fees if the borrower is located in this state.

(12) The numerator of the sales factor includes receipts from services not otherwise apportioned under this section if the service is performed in this state. If the service is performed both within and without this state, the numerator of the sales factor includes receipts from services not otherwise apportioned under this section, if a greater proportion of the income-producing activity is performed in this state based on cost of performance.

(13)

(a) Interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities shall be included in the sales factor. Investment assets and activities and trading assets and activities include but are not limited to: investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions. With respect to the investment and trading assets and activities described in divisions (F)(13)(a)(i) and (ii) of this section, the sales factor shall include the amounts described in such divisions.

(i) The sales factor shall include the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(ii) The sales factor shall include the amount by which interest, dividends, gains, and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends, and losses from such assets and activities.

(b) The numerator of the sales factor includes interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities described in division (F)(13)(a) of this section that are attributable to this state.

(i) The amount of interest, other than interest described in division (F)(13)(b)(iv) of this section, dividends, other than dividends described in that division, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(ii) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in division (F)(13)(a)(i) of this section from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(iii) The amount of interest, dividends, gains, and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book, and foreign currency transaction, but excluding amounts described in division (F)(13)(b)(i) or (ii) of this section, attributable to this state and included in the numerator is determined by multiplying the amount described in division (F)(13)(a)(ii) of this section by a fraction, the numerator of which is the average value of such trading assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(iv) The amount of dividends received on the capital stock of, and the amount of interest received from loans and advances to, subsidiary corporations at least fifty-one per cent of whose common stock is owned by the reporting financial institution shall be allocated in and out of this state by the application of a ratio whose numerator is the sum of the net book value of the payor's real property owned in this state and the payor's tangible personal property owned in this state and whose denominator is the sum of the net book value of the payor's real property owned wherever located and the payor's tangible personal property owned wherever located. For purposes of calculating this ratio, the taxpayer shall determine net book value in accordance with generally accepted accounting principles.

(v) For purposes of this division, average value shall be determined using the rules for determining the average value of tangible personal property set forth in division (D)(2) and (3) of this section.

(c) In lieu of using the method set forth in division (F)(13)(b) of this section, the taxpayer may elect, or the tax commissioner may require in order to fairly represent the business activity of the taxpayer in this state, the use of the method set forth in division (F)(13)(c) of this section.

(i) The amount of interest, other than interest described in division (F)(13)(b)(iv) of this section, dividends, other than dividends described in that division, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a regular place of business of the taxpayer within this state, and the denominator of which is the gross income from all such assets and activities.

(ii) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in division (F)(13)(a)(i) of this section from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such funds and such securities.

(iii) The amount of interest, dividends, gains, and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, but excluding amounts described in division (F)(13)(a)(i) or (ii) of this section, attributable to this state and included in the numerator, is determined by multiplying the amount described in division (F)(13)(a)(ii) of this section by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(iv) The amount of dividends received on the capital stock of, and the amount of interest received from loans and advances to, subsidiary corporations at least fifty-one per cent of whose common stock is owned by the reporting financial institution shall be allocated in and out of this state by the application of a ratio whose numerator is the sum of the net book value of the payor's real property owned in this state and the payor's tangible personal property owned in this state and whose denominator is the sum of the payor's real property owned wherever located and the payor's tangible personal property owned wherever located. For purposes of calculating this ratio, the taxpayer shall determine net book value in accordance with generally accepted accounting principles.

(d) If the taxpayer elects or is required by the tax commissioner to use the method set forth in division (F)(13)(c) of this section, it shall use this method on all subsequent returns unless the taxpayer receives prior permission from the tax commissioner to use or the tax commissioner requires a different method.

(e) The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one regular place of business and one such regular place of business is in this state and one such regular place of business is outside this state such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(14) The numerator of the sales factor includes all other receipts if either:

(a) The income-producing activity is performed solely in this state; or

(b) The income-producing activity is performed both within and without this state and a greater proportion of the income-producing activity is performed within this state than in any other state, based on costs of performance.

(G) A qualified institution may calculate the base upon which the fee provided for in division (D) of section 5733.06 of the Revised Code is determined for each tax year by multiplying the value of its issued and outstanding shares of stock determined under division (B) of this section by a single deposits fraction whose numerator is the deposits assigned to branches in this state and whose denominator is the deposits assigned to branches everywhere. Deposits shall be assigned to branches in the same manner in which the assignment is made for regulatory purposes. If the base calculated under this division is less than the base calculated under division (C) of this section, then the qualifying institution may elect to substitute the base calculated under this division for the base calculated under division (C) of this section. Such election may be made annually for each tax year on the corporate report. The election need not accompany the report; rather, the election may accompany a subsequently filed but timely application for refund, a subsequently filed but timely amended report, or a subsequently filed but timely petition for reassessment. The election is not irrevocable and it applies only to the specified tax year. Nothing in this division shall be construed to extend any statute of limitations set forth in this chapter.

(H) If the apportionment provisions of this section do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax commissioner may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) Separate accounting;

(2) The exclusion of any one or more of the factors;

(3) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's value.

(I) For tax year 2012 and every tax year thereafter, a qualified financial institution may calculate the base upon which the tax imposed by division (D) of section 5733.06 of the Revised Code is determined by multiplying the value of the qualified financial institution's issued and outstanding shares of stock as determined under division (B) of this section by the sales factor calculated in division (F) of this section instead of using the base calculated under division (C) of this section. An election under this division shall accompany the report or a subsequently filed but timely amended report.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 09-26-2003



Section 5733.057 - Ownership interest in pass-through entity.

As used in this section, "adjusted qualifying amount" has the same meaning as in section 5733.40 of the Revised Code.

This section does not apply to divisions (E) and (F) of section 5733.051 of the Revised Code.

Except as otherwise provided in divisions (A) and (B) of section 5733.401 and in sections 5733.058 and 5747.401 of the Revised Code, in making all apportionment, allocation, income, gain, loss, deduction, tax, and credit computations under this chapter and under sections 5747.41 and 5747.43 of the Revised Code, each person shall include in that person's items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, if any, apportionable income or loss, property, compensation, and sales, the person's entire distributive share or proportionate share of the items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales of any pass-through entity in which the person has a direct or indirect ownership interest at any time during the pass-through entity's calendar or fiscal year ending within, or with the last day of the person's taxable year. A pass-through entity's direct or indirect distributive share or proportionate share of any other pass-through entity's items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales shall be included for the purposes of computing the person's distributive share or proportionate share of the pass-through entity's items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales under this section. Those items shall be in the same form as was recognized by the pass-through entity.

Effective Date: 09-26-2003



Section 5733.058 - Adjusting for equity investment in an exempted investment.

(A) As used in this section, an "exempted investment" is a direct or indirect investment in the equity of, or the direct or indirect ownership of, a person satisfying divisions (A)(1) and (2) of this section for the person's entire fiscal or calendar year ending within or with the corporation's taxable year ending immediately prior to the tax year.

(1) The person is a limited liability company not treated as a separate C corporation for federal income tax purposes, or the person is a pass-through entity.

(2) The person owns and operates a public utility in this state and as such is required by law to file reports with the tax commissioner and pay an excise tax upon its gross receipts.

(B) Except as provided in division (C) of this section, each corporation directly or indirectly owning or directly or indirectly having an equity investment in an exempted investment shall make the adjustments required by divisions (B)(1) to (4) of this section.

(1) The corporation shall deduct from its net income the distributive share of net income and gain attributable to the corporation's exempted investment, but only to the extent such net income and gain are included in the corporation's net income without regard to this section.

(2) The corporation shall add to its net income the distributive share of expenses and losses attributable to the exempted investment, but only to the extent such expenses and losses have been deducted in calculating the corporation's net income without regard to this section.

(3)

(a) The corporation shall exclude from the calculation of its property, payroll, and sales factors, as defined in divisions (B)(2)(a) to (c) of section 5733.05 of the Revised Code, the corporation's proportionate share of the property, payroll, and sales attributable to the exempted investment, but only to the extent the corporation's proportionate share of the property, payroll, and sales attributable to the exempted investment would be included in the calculation of the corporation's property, payroll, and sales factors under section 5733.057 of the Revised Code without regard to this section.

(b) Division (B)(3)(a) of this section does not apply to division (B)(2)(d) of section 5733.05 of the Revised Code.

(4) Notwithstanding section 5733.98 of the Revised Code to the contrary, a corporation shall not be allowed any nonrefundable credit or nonrefundable credit carryforward listed in that section to the extent the credit is attributable to the corporation's direct or indirect ownership of or equity investment in an exempted investment and such credit directly relates to the owning and operating of a public utility in this state by a person described in divisions (A)(1) and (2) of this section.

(C)

(1) The adjustments provided by division (B) of this section shall be allowed and required only to the extent that such adjustments directly relate to the owning and operating of a public utility in this state by a person described in divisions (A)(1) and (2) of this section.

(2) To the extent that any gross receipts of a person described in divisions (A)(1) and (2) of this section are not for business done by such person from the direct or indirect operation of, or the direct or indirect ownership of, a public utility in this state, then such gross receipts and related property and payroll shall not be subject to the adjustment otherwise provided by division (B) of this section.

(3) Division (B) of this section does not apply to the corporation, and section 5733.057 of the Revised Code shall apply to the corporation's computation of its net income, its property, payroll, and sales factors, and its credits to the extent that the person described in divisions (A)(1) and (2) of this section directly or indirectly owns or directly or indirectly has an equity investment in any other person described in division (A)(1) of this section but not described in division (A)(2) of this section.

(D) Section 5733.057 of the Revised Code applies for purposes of the ownership and investment criteria set forth in this section.

(E) This section is effective for taxable years ending after September 28, 1997.

Effective Date: 09-16-1998



Section 5733.059 - Allocating sales of electric transmission and distribution services.

(A) As used in this section:

(1) "Customer" means a person who purchases electricity for consumption either by that person or by the person's related member and the electricity is not for resale directly or indirectly to any person other than a related member.

(2) "Related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section.

(B) Except as provided in division (C) of this section, this division applies only to sales of electric transmission and distribution services. For purposes of sections 5733.05 and 5747.21 of the Revised Code:

(1) Sales of the transmission of electricity are in this state in proportion to the ratio of the wire mileage of the taxpayer's transmission lines located in this state divided by the wire mileage of the taxpayer's transmission lines located everywhere. Transmission wire mileage shall be weighted for the voltage capacity of each line.

(2) Sales of the distribution of electricity are in this state in proportion to the ratio of the wire mileage of the taxpayer's distribution lines located in this state divided by the wire mileage of the taxpayer's distribution lines located everywhere. Distribution wire mileage shall not be weighted for the voltage capacity of each line.

(C) This division applies only to a person that has transmission or distribution lines in this state. If a contract for the sale of electricity includes the seller's or the seller's related member's obligation to transmit or distribute the electricity and if the sales contract separately identifies the price charged for the transmission or distribution of electricity, the price charged for the transmission and distribution of electricity shall be apportioned to this state in accordance with division (B) of this section. Any remaining portion of the sales price of the electricity shall be sitused to this state in accordance with division (D) of this section.

If the sales contract does not separately identify the price charged for the transmission or distribution of electricity, the sales price of the electricity shall be sitused to this state in accordance with division (D) of this section.

(D) Any person who makes a sale of electricity shall situs the following to this state:

(1) A sale of electricity directly or indirectly to a customer to the extent the customer consumes the electricity in this state;

(2) A sale of electricity directly or indirectly to a related member where the related member directly or indirectly sells electricity to a customer to the extent the customer consumes the electricity in this state;

(3) A sale of electricity if the seller or the seller's related member directly or indirectly delivers the electricity to a location in this state or directly or indirectly delivers the electricity exactly to the border of this state and another state;

(4) A sale of electricity if the seller or the seller's related member directly or indirectly directs the delivery of the electricity to a location in this state or directly or indirectly directs the delivery of the electricity exactly to the border of this state and another state.

(E) If the situsing provisions of this section do not fairly represent the extent of the taxpayer's or the taxpayer's related member's activity in this state, the taxpayer may request, or the tax commissioner may require, in respect to all or part of a taxpayer's or related member's sales, if reasonable, any of the following:

(1) Separate accounting;

(2) The exclusion of one or more additional situsing factors that will fairly represent the taxpayer's and the related member's sales in this state;

(3) The inclusion of one or more additional situsing factors that will fairly represent the taxpayer's and the related member's sales in this state.

The taxpayer's request shall be in writing and shall be filed with the report required by section 5733.02 of the Revised Code, a timely filed petition for reassessment, or a timely filed amended report. An alternative situsing method shall be effective with the approval of the tax commissioner.

Nothing in this section shall be construed to extend any statute of limitations set forth in this chapter.

(F) If the situsing provisions of this section do not fairly represent activity in this state, the tax commissioner may promulgate rules to situs sales using a methodology that fairly reflects sales in this state.

(G) Notwithstanding section 5703.56 of the Revised Code to the contrary, a person situsing a sale outside this state has the burden to establish by a preponderance of the evidence that the doctrines enumerated in that section do not apply.

Effective Date: 09-26-2003



Section 5733.0510 - Reducing net income for qualifying assets.

(A) As used in this section:

(1) "Qualifying taxpayer" means either of the following:

(a) A person that is an electric company or a combined company, but only if the person was subject to and paid the tax imposed by section 5727.30 of the Revised Code for gross receipts received during the period of May 1, 2000, through April 30, 2001;

(b) Any taxpayer not described in division (A)(1)(a) of this section if a person described in division (A)(1)(a) of this section transfers all or a portion of its assets or equity directly or indirectly to the taxpayer, the transfer occurred as part of an entity organization or reorganization, or subsequent entity organization or reorganization, and the gain or loss with respect to the transfer is not recognized in whole or in part for federal income tax purposes under the Internal Revenue Code on account of a transfer as part of an equity organization or reorganization, or subsequent organization or reorganization.

(2) "Qualifying taxable event" means any event resulting in the recognition for federal income tax purposes of gain or loss in connection with any direct or indirect sale, direct or indirect exchange, direct or indirect transfer, or direct or indirect retirement of any qualifying asset.

(3) "Qualifying asset" means any asset shown on the qualifying taxpayer's books and records on December 31, 2000, in accordance with generally accepted accounting principles, including the cost of, or any portion of the cost of, any asset acquired after December 31, 2000, where such asset was acquired as a result of a tax-free or tax-deferred exchange of a qualifying asset.

(4) "Net income" has the same meaning as in division (I) of section 5733.04 of the Revised Code.

(5) "Book-tax differential" means the difference, if any, between an asset's net book value shown on the qualifying taxpayer's books and records on December 31, 2000, in accordance with generally accepted accounting principles, and such asset's adjusted basis on December 31, 2000. The book-tax differential may be a negative number.

(6) "Qualifying regulatory asset" means those qualifying assets that, as of December 31, 2000, are no longer included in federal energy regulatory commission uniform system of accounts 101 through 106 or are deferred expenses for operation or maintenance, or deferred costs associated with leaseback transactions on generating units, that have been authorized by a regulatory agency for recovery from customers in a future period and that, as of December 31, 2000, are subject to transition cost recovery under Chapter 4928. of the Revised Code or similar laws of another state.

(B)

(1) If, with respect to a qualifying asset, there occurs a qualifying taxable event and if the gain or loss recognized is a type of gain or loss that is apportioned as provided in division (B) of section 5733.05 of the Revised Code, the qualifying taxpayer shall reduce its net income by the amount of the book-tax differential for that qualifying asset, if the book-tax differential is positive, and the qualifying taxpayer shall increase its net income by the absolute value of the amount of the book-tax differential for that qualifying asset, if the book-tax differential is negative.

(2) If, with respect to a qualifying asset, there occurs a qualifying taxable event and if the gain or loss recognized is a type of gain or loss that is allocated to this state as provided in section 5733.051 of the Revised Code, the qualifying taxpayer shall reduce its income allocated to this state by the amount of the book-tax differential for that qualifying asset, if the book-tax differential is positive, and the qualifying taxpayer shall increase its income allocated to this state by the absolute value of the amount of the book-tax differential for that qualifying asset, if the book-tax differential is negative.

(3) If, with respect to a qualifying taxable event, the person uses the installment sales method to recognize gain over more than one year, the adjustments required by divisions (B)(1) and (2) of this section shall not be made entirely in the tax year immediately following the taxable year in which the qualifying taxable event occurred but shall be made in part in such tax year and in subsequent tax years in proportion to the gain recognized for federal income tax purposes in each corresponding taxable year.

(4) If the recognized gain or loss to which divisions (B)(1) and (2) of this section refer is zero solely because at the time of the qualifying taxable event the amount realized by the qualifying taxpayer with respect to that event equals the qualifying asset's adjusted basis, then solely for the purposes of division (B) of this section, the amount realized shall be deemed to be one dollar greater than the qualifying asset's adjusted basis.

(5) Whenever there is a qualifying taxable event, all qualifying regulatory assets directly or indirectly associated with a qualifying asset in connection with that event shall be considered to have been disposed of as part of the event for an amount realized of one dollar.

(C) Nothing in division (B) of this section shall be construed to allow for an adjustment more than once with respect to the same qualifying asset.

(D) Nothing in this section shall be construed to allow more than one corporation to claim an adjustment with respect to the same qualifying asset.

Effective Date: 07-06-1999



Section 5733.0511 - Net income for qualifying telephone company taxpayer.

(A) As used in this section:

(1) "Qualifying telephone company taxpayer" means either of the following:

(a) A telephone company, but only if the telephone company was subject to the tax imposed by section 5727.30 of the Revised Code for gross receipts received during the period from July 1, 2003, to June 30, 2004, and the telephone company's property subject to taxation under Chapter 5727. of the Revised Code for tax years 2003 through 2006 was assessed using the true value percentages provided for in division (B) of section 5727.111 of the Revised Code.

(b) Any taxpayer not described in division (A)(1)(a) of this section if a telephone company described in division (A)(1)(a) of this section transfers all or a portion of its assets and equity directly or indirectly to the taxpayer, the transfer occurred as part of an entity organization or reorganization, or subsequent entity organization or reorganization, and the gain or loss with respect to the transfer is not recognized in whole or in part for federal income tax purposes under the Internal Revenue Code on account of a transfer as part of an entity organization or reorganization, or subsequent entity organization or reorganization.

(2) "Qualifying telephone company asset" means any asset shown on the qualifying telephone company taxpayer's books and records on December 31, 2003, in accordance with generally accepted accounting principles.

(3) "Net income" has the same meaning as in division (I) of section 5733.04 of the Revised Code.

(4) "Book-tax difference" means the difference, if any, between a qualifying telephone company asset's net book value shown on the qualifying telephone company taxpayer's books and records on December 31, 2003, in accordance with generally accepted accounting principles, and such asset's adjusted basis on December 31, 2003. The book-tax difference may be a negative number.

(5) Solely for purposes of division (A)(1)(a) of this section, "tax year" has the same meaning as used in section 5727.01 of the Revised Code.

(B) In computing net income under division (I) of section 5733.04 of the Revised Code, a qualifying telephone company taxpayer shall adjust net income to reflect a ten-year amortization of the book-tax difference for each qualifying telephone company asset, in equal installments over each of the ten tax years beginning with 2010. If the net book value exceeds the adjusted basis of the asset as of December 31, 2003, net income shall be reduced in each of the ten years beginning with tax year 2010 by one-tenth of the book-tax difference. If the adjusted basis exceeds the net book value of the asset as of December 31, 2003, net income shall be increased in each of the ten years beginning with tax year 2010 by one-tenth of the absolute value of the book-tax difference. The adjustment to net income provided for by this division shall apply without regard to the disposal of those assets after December 31, 2003.

(C) The allocation and apportionment of this amortization of the book-tax difference under this section shall be governed by division (B) of section 5733.05 and by section 5733.051 of the Revised Code. The tax commissioner may prescribe rules regarding the apportionment of the amortization of the book-tax difference under this section.

(D) Nothing in this section shall allow for an adjustment more than once with respect to the same qualifying asset or allow more than one corporation to claim an adjustment with respect to the same qualifying telephone company asset.

Effective Date: 09-26-2003



Section 5733.06 - Computing tax.

For tax years prior to tax year 2014, the tax hereby charged each corporation subject to this chapter shall be the greater of the sum of divisions (A) and (B) of this section, after the reduction, if any, provided by division (J) of this section, or division (C) of this section, after the reduction, if any, provided by division (J) of this section, except that the tax hereby charged each financial institution subject to this chapter shall be the amount computed under division (D) of this section:

(A) Except as set forth in division (F) of this section, five and one-tenth per cent upon the first fifty thousand dollars of the value of the taxpayer's issued and outstanding shares of stock as determined under division (B) of section 5733.05 of the Revised Code;

(B) Except as set forth in division (F) of this section, eight and one-half per cent upon the value so determined in excess of fifty thousand dollars; or

(C)

(1) Except as otherwise provided under division (G) of this section, four mills times that portion of the value of the issued and outstanding shares of stock as determined under division (C) of section 5733.05 of the Revised Code. For the purposes of division (C) of this section, division (C)(2) of section 5733.065, and division (C) of section 5733.066 of the Revised Code, the value of the issued and outstanding shares of stock of an eligible corporation for tax year 2003 through tax year 2007, or of a qualifying holding company, is zero.

(2) As used in division (C) of this section, "eligible corporation" means a person treated as a corporation for federal income tax purposes that meets all of the following criteria:

(a) The corporation conducts business for an entire taxable year as a qualified trade or business as defined by division (C) of section 122.15 of the Revised Code.

(b) The corporation uses more than fifty per cent of the corporation's assets, based on net book value, that are located in Ohio solely to conduct activities that constitute a qualified trade or business as defined by section 122.15 of the Revised Code.

(c) The corporation has been formed or organized not more than three years before the report required to be filed by section 5733.02 of the Revised Code is due, without regard to any extensions.

(d) The corporation is not a related member, as defined in section 5733.042 of the Revised Code, at any time during the taxable year with respect to another person treated as a corporation for federal income tax purposes. A corporation is not a related member if during the entire taxable year at least seventy-five per cent of the corporation's stock is owned directly or through a pass-through entity by individuals, estates, and grantor trusts, and the individuals, estates, and grantor trusts do not directly or indirectly own more than twenty per cent of the value of another person treated as a corporation for federal income tax purposes that is conducting a qualified trade or business.

(D) The tax charged each financial institution subject to this chapter shall be that portion of the value of the issued and outstanding shares of stock as determined under division (A) of section 5733.05 of the Revised Code, multiplied by the following amounts:

(1) For tax years prior to the 1999 tax year, fifteen mills;

(2) For the 1999 tax year, fourteen mills;

(3) For tax year 2000 and thereafter, thirteen mills.

(E) No tax shall be charged from any corporation that has been adjudicated bankrupt, or for which a receiver has been appointed, or that has made a general assignment for the benefit of creditors, except for the portion of the then current tax year during which the tax commissioner finds such corporation had the power to exercise its corporate franchise unimpaired by such proceedings or act. The minimum payment for each corporation shall be as follows:

(1) One thousand dollars in the case of a corporation having gross receipts for the taxable year equal to at least five million dollars from activities within or outside this state or in the case of a corporation employing at least three hundred employees at some time during the taxable year within or outside this state;

(2) Fifty dollars in the case of any other corporation.

The tax charged to corporations under this chapter for the privilege of engaging in business in this state, which is an excise tax levied on the value of the issued and outstanding shares of stock, shall in no manner be construed as prohibiting or otherwise limiting the powers of municipal corporations, joint economic development zones created under section 715.691 of the Revised Code, and joint economic development districts created under section 715.70 or 715.71 or sections 715.72 to 715.81 of the Revised Code in this state to impose an income tax on the income of such corporations.

(F) If two or more taxpayers satisfy the ownership or control requirements of division (A) of section 5733.052 of the Revised Code, each such taxpayer shall substitute "the taxpayer's pro-rata amount" for "fifty thousand dollars" in divisions (A) and (B) of this section. For purposes of this division, "the taxpayer's pro-rata amount" is an amount that, when added to the other such taxpayers' pro-rata amounts, does not exceed fifty thousand dollars. For the purpose of making that computation, the taxpayer's pro-rata amount shall not be less than zero. Nothing in this division derogates from or eliminates the requirement to make the alternative computation of tax under division (C) of this section.

(G) The tax liability of any corporation under division (C) of this section shall not exceed one hundred fifty thousand dollars.

(H)

(1) For the purposes of division (H) of this section, "exiting corporation" means a corporation that satisfies all of the following conditions:

(a) The corporation had nexus with or in this state under the Constitution of the United States during any portion of a calendar year;

(b) The corporation was not a corporation described in division (A) of section 5733.01 of the Revised Code on the first day of January immediately following that calendar year;

(c) The corporation was not a financial institution on the first day of January immediately following that calendar year;

(d) If the corporation was a transferor as defined in section 5733.053 of the Revised Code, the corporation's transferee was not required to add to the transferee's net income the income of the transferor pursuant to division (B) of that section;

(e) During any portion of that calendar year, or any portion of the immediately preceding calendar year, the corporation had net income that was not included in a report filed by the corporation or its transferee pursuant to section 5733.02, 5733.021, 5733.03, 5733.031, or 5733.053 of the Revised Code;

(f) The corporation would have been subject to the tax computed under divisions (A), (B), (C), (F), and (G) of this section if the corporation is assumed to be a corporation described in division (A) of section 5733.01 of the Revised Code on the first day of January immediately following the calendar year to which division (H)(1)(a) of this section refers.

(2) For the purposes of division (H) of this section, "unreported net income" means net income that was not previously included in a report filed pursuant to section 5733.02, 5733.021, 5733.03, 5733.031, or 5733.053 of the Revised Code and that was realized or recognized during the calendar year to which division (H)(1) of this section refers or the immediately preceding calendar year.

(3) Each exiting corporation shall pay a tax computed by first allocating and apportioning the unreported net income pursuant to division (B) of section 5733.05 and section 5733.051 and, if applicable, section 5733.052 of the Revised Code. The exiting corporation then shall compute the tax due on its unreported net income allocated and apportioned to this state by applying divisions (A), (B), and (F) of this section to that income.

(4) Divisions (C) and (G) of this section, division (D)(2) of section 5733.065, and division (C) of section 5733.066 of the Revised Code do not apply to an exiting corporation, but exiting corporations are subject to every other provision of this chapter.

(5) Notwithstanding division (B) of section 5733.01 or sections 5733.02, 5733.021, and 5733.03 of the Revised Code to the contrary, each exiting corporation shall report and pay the tax due under division (H) of this section on or before the thirty-first day of May immediately following the calendar year to which division (H)(1)(a) of this section refers. The exiting corporation shall file that report on the form most recently prescribed by the tax commissioner for the purposes of complying with sections 5733.02 and 5733.03 of the Revised Code. Upon request by the corporation, the tax commissioner may extend the date for filing the report.

(6) If, on account of the application of section 5733.053 of the Revised Code, net income is subject to the tax imposed by divisions (A) and (B) of this section, such income shall not be subject to the tax imposed by division (H)(3) of this section.

(7) The amendments made to division (H) of this section by Am. Sub. S.B. 287 of the 123rd general assembly do not apply to any transfer, as defined in section 5733.053 of the Revised Code, for which negotiations began prior to January 1, 2001, and that was commenced in and completed during calendar year 2001, unless the taxpayer makes an election prior to December 31, 2001, to apply those amendments.

(8) The tax commissioner may adopt rules governing division (H) of this section.

(I) Any reference in the Revised Code to "the tax imposed by section 5733.06 of the Revised Code" or "the tax due under section 5733.06 of the Revised Code" includes the taxes imposed under sections 5733.065 and 5733.066 of the Revised Code.

(J)

(1) Division (J) of this section applies solely to a combined company. Section 5733.057 of the Revised Code shall apply when calculating the adjustments required by division (J) of this section.

(2) Subject to division (J)(4) of this section, the total tax calculated in divisions (A) and (B) of this section shall be reduced by an amount calculated by multiplying such tax by a fraction, the numerator of which is the total taxable gross receipts attributed to providing public utility activity other than as an electric company under section 5727.03 of the Revised Code for the year upon which the taxable gross receipts are measured immediately preceding the tax year, and the denominator of which is the total gross receipts from all sources for the year upon which the taxable gross receipts are measured immediately preceding the tax year. Nothing herein shall be construed to exclude from the denominator any item of income described in section 5733.051 of the Revised Code.

(3) Subject to division (J)(4) of this section, the total tax calculated in division (C) of this section shall be reduced by an amount calculated by multiplying such tax by the fraction described in division (J)(2) of this section.

(4) In no event shall the reduction provided by division (J)(2) or (J)(3) of this section exceed the amount of the excise tax paid in accordance with section 5727.38 of the Revised Code, for the year upon which the taxable gross receipts are measured immediately preceding the tax year.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Effective Date: 09-26-2003



Section 5733.061 - Credit allowed for investment in property used in refining or manufacturing.

A credit shall be allowed against the tax imposed by section 5733.06 of the Revised Code for each taxable year. The credit shall be claimed in the order required under section 5733.98 of the Revised Code. The credit shall equal the lesser of the amount of tax due under that section after allowing for any other credits that precede the credit under this section in that order or the difference between:

(A) The tangible personal property taxes timely paid in the taxable year that were charged against engines, machinery, tools, and implements owned by the taxpayer, listed for taxation in this state under section 5711.16 of the Revised Code as used or designed to be used in refining or manufacturing, and acquired on or after January 1, 1978; minus

(B) The taxes that would have been charged against such property and paid during such year had it been listed and assessed for taxation at a percentage of its true value for the year it was required to be listed, determined as follows:

(1) For 1984 through 1988, twenty per cent;

(2) For 1989, twenty-one per cent;

(3) For 1990, twenty-two per cent;

(4) For 1991, twenty-three per cent;

(5) For 1992, twenty-four per cent;

(6) For 1993 and thereafter, twenty-five per cent.

The tax commissioner may require a taxpayer to furnish any information necessary to support a claim for credit under this section, and no credit shall be allowed unless such information is provided.

No credit shall be allowed against any taxes paid on property previously required to be listed for taxation in this state by a person other than the taxpayer.

If the sum of the credits to which the taxpayer would otherwise be entitled under this section in any tax year is greater than the tax due under section 5733.06 of the Revised Code for that year after allowing for any other credits that precede the credit under this section in the order required under section 5733.98 of the Revised Code, such excess shall be allowed as a credit in each of the ensuing three tax years that the taxpayer owns the property, but the amount of any excess credit allowed in any such year shall be deducted from the balance carried forward to the ensuing tax year.

(C) A refundable credit, computed under division (D) of this section, is hereby provided for tax year 1994 if all of the following conditions are met:

(1) In a taxable year ending prior to July 1, 1989, the taxpayer acquired property by transfer from a transferor as defined in division (A) of section 5733.053 of the Revised Code;

(2) Such property acquired from the taxpayer's transferor does not qualify for the credit provided by this section for one or more of the tax years 1989, 1990, 1991, 1992, or 1993 solely because the property previously was required to be listed for taxation in this state by a person other than the taxpayer;

(3) If section 5733.053 of the Revised Code had been in effect by the end of the taxable year in which the transfer occurred, division (E)(1) of section 5733.053 of the Revised Code would have allowed the taxpayer the credit provided by this section for the property acquired from the taxpayer's transferor for one or more of the tax years 1989, 1990, 1991, 1992, or 1993.

(D) The credit provided by division (C) of this section shall equal the difference between the following quantities:

(1) The lesser of the tax imposed or the tax paid for each of the tax years 1989, 1990, 1991, 1992, and 1993;

(2) The tax that would have been due for each of such years if both of the following apply:

(a) Division (E)(1) of section 5733.053 of the Revised Code had been in effect prior to the end of the taxable year in which the transfer occurred;

(b) Divisions (C) and (D) of section 5733.053 of the Revised Code had been in effect prior to the end of the taxable year in which the transfer occurred.

Division (D)(2)(b) of this section applies only if the amount described in divisions (C) and (D)(1) of section 5733.053 of the Revised Code for the taxable year ending in 1988 was greater than zero.

In no event shall the credit provided by division (C) of this section be less than zero. If the credit is affected by an adjustment to a report for a prior tax year, or by a report or an adjustment to a report for a subsequent tax year, the taxpayer shall file an amended annual corporation report in the manner prescribed by division (D) of section 5733.067 of the Revised Code.

Effective Date: 06-30-1997



Section 5733.062 - [Repealed].

Effective Date: 07-22-1994



Section 5733.063 - Credit for savings and loan associations.

A credit shall be allowed against the tax imposed under section 5733.06 of the Revised Code to a savings and loan association organized under Chapter 1151. of the Revised Code in an amount equal to the annual assessment the association paid during the taxable year to the division of savings and loan associations under section 1155.13 of the Revised Code less the amount the association paid in supervisory fees during the taxable year to the federal savings and loan insurance corporation pursuant to 12 C.F.R. 563.17 -1, as established in accordance with a schedule of fees as published by the superintendent of savings and loan associations, or in the case of a savings and loan association not insured by the federal savings and loan insurance corporation, the amount it would have paid if insured thereby.

The credit authorized by this section shall be claimed in the order required under section 5733.98 of the Revised Code. The credit shall not be allowed unless there is filed with the annual franchise tax report a document certified by the superintendent of savings and loan associations verifying the amount of state annual assessment fees and federal supervisory fees paid by the association during the taxable year.

Effective Date: 07-22-1994



Section 5733.064 - Credit for recycling and litter prevention program donations.

There is hereby allowed a credit against the tax imposed under sections 5733.06, 5733.065, and 5733.066 of the Revised Code. The credit shall equal the lesser of fifty per cent of any cash donations made during the taxable year by the taxpayer to an Ohio corporation organized prior to January 1, 1987, whose sole purpose is to promote and encourage recycling and that has been determined by the internal revenue service to be a nonprofit corporation regardless of whether the nonprofit corporation received a grant under section 3736.05 of the Revised Code, or to municipal corporations, counties, townships, park districts, and boards of education that received grants pursuant to that section, or one-half of the amount of the taxpayer's additional tax liability for the tax year resulting from the additional rates imposed by sections 5733.065 and 5733.066 of the Revised Code to provide funding for recycling and litter prevention under Chapter 3736. of the Revised Code. The taxpayer shall claim the nonrefundable credit in the order required under section 5733.98 of the Revised Code.

The tax commissioner may require the taxpayer to furnish such information as is necessary to support a claim for a credit under this section, and no credit shall be allowed unless the information is provided.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 07-19-1995



Section 5733.065 - Additional tax on corporations for privilege of manufacturing or selling litter stream products in state.

(A) As used in this section, "litter stream products" means:

(1) Intoxicating liquor, beer, wine, mixed beverages, or spirituous liquor as defined in section 4301.01 of the Revised Code;

(2) Soft drinks as defined in section 913.22 of the Revised Code;

(3) Glass, metal, plastic, or fiber containers with a capacity of less than two gallons sold for the purpose of being incorporated into or becoming a part of a product enumerated in divisions (A)(1) and (2) of this section;

(4) Container crowns and closures sold for the purpose of being incorporated into or becoming a part of a product enumerated in divisions (A)(1) and (2) of this section;

(5) Packaging materials transferred or intended for transfer of use or possession in conjunction with retail sales of products enumerated in divisions (A)(1) and (2) of this section;

(6) Packaging materials in the finished form in which they are to be used, including sacks, bags, cups, lids, straws, plates, wrappings, boxes, or containers of any type used in the packaging or serving of food or beverages, when the food or beverages are prepared for human consumption by a restaurant or take-out food outlet at the premises where sold at retail and are delivered to a purchaser for consumption off the premises where the food or beverages are sold;

(7) Cigarettes, cigars, tobacco, matches, candy, and gum.

(B) For the purpose of providing additional funding for recycling and litter prevention , there is hereby levied an additional tax on corporations for the privilege of manufacturing or selling litter stream products in this state. The tax imposed by this section is in addition to the tax charged under section 5733.06 of the Revised Code, computed at the rate prescribed by section 5733.066 of the Revised Code.

(C) The tax shall be imposed upon each corporation subject to the tax imposed by section 5733.06 of the Revised Code that manufactures or sells litter stream products in this state. The tax for each year shall be in an amount equal to the greater of either:

(1) Twenty-two hundredths of one per cent upon the value of that portion of the taxpayer's issued and outstanding shares of stock as determined under division (B) of section 5733.05 of the Revised Code that is subject to the rate contained in division (B) of section 5733.06 of the Revised Code;

(2) Fourteen one-hundredths of a mill times the value of the taxpayer's issued and outstanding shares of stock as determined under division (C) of section 5733.05 of the Revised Code.

The additional tax charged any taxpayer or group of combined taxpayers pursuant to this section for any tax year shall not exceed five thousand dollars.

(D)

(1) In the case of a corporation engaged in the business of manufacturing litter stream products, no tax shall be due under this section unless the sale of litter stream products in this state during the taxable year exceeds five per cent of the total sales in this state of the corporation during that period or unless the total sales in this state of litter stream products by the corporation during the taxable year exceed ten million dollars.

(2) In the case of a corporation engaged in the business of selling litter stream products in the form in which the item is or is to be received, no tax shall be due under this section unless the corporation's sales of litter stream products in this state during the taxable year constitute more than five per cent of its total sales in this state during that period.

(3) In the case of a corporation transferring possession of litter stream products included in division (A)(6) of this section, in which food or beverages prepared for human consumption are placed, when the food or beverages are prepared for retail sale at the premises where sold and are delivered to a purchaser for consumption off the premises where the food or beverages are sold, no tax shall be due under this section unless such sales for off-premises consumption during the taxable year exceed five per cent of the corporation's total annual sales during the taxable year.

(E)

(1) The tax imposed by this section is due in the proportions and on the dates on which the tax imposed by section 5733.06 of the Revised Code may be paid without penalty.

(2) Payment of the tax and any reports or returns required to enable the tax commissioner to determine the correct amount of the tax shall be submitted with and are due at the same time as payments and reports required to be submitted under this chapter.

(3) If the tax is not paid in full on or before the date required by division (E)(1) of this section, the unpaid portion of the tax due and unpaid shall be subject to all provisions of this chapter for the collection of unpaid, delinquent taxes imposed by section 5733.06 of the Revised Code, except that all such taxes, interest, and penalties, when collected, shall be treated as proceeds arising from the tax imposed by this section and shall be deposited in the general revenue fund.

The tax levied on corporations under this section does not prohibit or otherwise limit the authority of municipal corporations to impose an income tax on the income of such corporations.

Effective Date: 10-11-2002; 07-01-2005



Section 5733.066 - Surcharge added to rates to fund recycling and litter prevention.

There shall be added to the rates contained in section 5733.06 of the Revised Code the following:

(A) To the rate in division (A) of that section upon that portion of the value of the taxpayer's issued and outstanding shares of stock as determined under division (B) of section 5733.05 of the Revised Code that is subject to such rate, an additional eleven-hundredths per cent upon that value to provide funding for recycling and litter prevention ;

(B) To the rate in division (B) of that section upon that portion of the value so determined that is subject to that rate, an additional twenty-two-hundredths per cent upon that value to provide funding for recycling and litter prevention ;

(C) To the rate in division (C) of that section times that portion of the value of the taxpayer's issued and outstanding shares of stock as determined under division (C) of section 5733.05 of the Revised Code, an additional fourteen one-hundredths mills times that value to provide funding for recycling and litter prevention .

The additional tax charged any taxpayer or group of combined taxpayers pursuant to this section for any tax year shall not exceed five thousand dollars.

This section does not apply to any family farm corporation as defined in section 4123.01 of the Revised Code.

The tax levied on corporations under this section does not prohibit or otherwise limit the authority of municipal corporations to impose an income tax on the income of such corporations.

Effective Date: 09-29-1997; 07-01-2005



Section 5733.067 - Credit concerning subsidiaries; amended report; additional payment or application for refund.

(A) As used in this section, "subsidiary" means a corporation that satisfies both of the following requirements:

(1) More than fifty per cent of its capital stock with voting rights is owned or controlled either directly or indirectly by the taxpayer, or by related interests that own or control either directly or indirectly more than fifty per cent of the capital stock with voting rights of the taxpayer;

(2) Its tax is charged and paid under division (C) of section 5733.06 of the Revised Code.

(B) For tax year 1990 and each subsequent tax year prior to tax year 1999, a taxpayer whose tax is charged and paid under division (C) of section 5733.06 of the Revised Code shall be allowed a credit against the tax imposed under section 5733.06 of the Revised Code. The credit shall be claimed in the order required under section 5733.98 of the Revised Code. The credit shall be computed by multiplying the percentage specified in division (C) of this section by the least of the following:

(1) The tax charged under division (C) of section 5733.06 of the Revised Code on that portion of the net value of the taxpayer's issued and outstanding shares of stock in this state represented by investments in its subsidiaries, which shall be determined as follows:

(a) Exclude from the net book value of the taxpayer's direct investments in its subsidiaries any goodwill and appreciation therein that is excludable under division (A)(4) of section 5733.05 of the Revised Code;

(b) Multiply the result in division (B)(1)(a) of this section by one-half the sum of the taxpayer's property and business done fractions as determined under division (A) of section 5733.05 of the Revised Code;

(c) Multiply the result in division (B)(1)(b) of this section by the tax rate charged under division (C) of section 5733.06 of the Revised Code against the value of the taxpayer's issued and outstanding shares of stock.

(2) The amount by which the tax charged the taxpayer under division (C) of section 5733.06 of the Revised Code exceeds the tax that would have been charged if the tax were computed as the sum of divisions (A) and (B) of section 5733.06 of the Revised Code;

(3) The sum of the amounts by which the tax charged each subsidiary of the taxpayer under division (C) of section 5733.06 of the Revised Code, reduced by the amount of any credit to which the subsidiary is entitled under this section, exceeds the tax that would have been charged each subsidiary if the tax were computed as the sum of divisions (A) and (B) of section 5733.06 of the Revised Code.

(C) For tax year 1990 and each subsequent tax year prior to tax year 1999, the percentage used in computing the credit allowed by division (B) of this section shall be as follows:

(1) For tax year 1990, twenty-five per cent;

(2) For tax years 1991, 1992, 1993, 1994, and 1995, fifty per cent;

(3) For tax year 1996, seventy-five per cent;

(4) For tax years 1997 and 1998, one hundred per cent.

(D) Notwithstanding section 5733.031 of the Revised Code, if the credit allowed by division (B) of this section is affected by an adjustment to either the federal income tax return or the annual corporation report of the taxpayer or a subsidiary, whether the adjustment is initiated by the taxpayer, the subsidiary, the internal revenue service, or the tax commissioner, the taxpayer shall file an amended annual corporation report with the commissioner in such form as the commissioner requires. The amended report shall be filed not later than one year after the adjustment to the federal income tax return or annual corporation report of the taxpayer or subsidiary has been agreed to or finally determined, whichever occurs first.

(1) In the case of an underpayment, the amended report shall be accompanied by payment of any additional tax and interest due and is a report subject to assessment under section 5733.11 of the Revised Code solely for the purpose of assessing any additional tax due under this division, together with any applicable penalty and interest. It shall not reopen the computation of the taxpayer's tax liability under this chapter from a previously filed report no longer subject to assessment except to the extent that such liability is affected by an adjustment to the credit allowed by division (B) of this section.

(2) In the case of an overpayment, an application for refund may be filed under this division within the one-year period prescribed for filing the amended report even if it is beyond the period prescribed in division (B) of section 5733.12 of the Revised Code if it otherwise conforms to the requirements of such section. An application filed under this division shall only claim refund of overpayments resulting from an adjustment to the credit allowed by division (B) of this section unless it is also filed within the time prescribed in division (B) of section 5733.12 of the Revised Code. It shall not reopen the computation of the taxpayer's tax liability under this chapter from a previously filed report except to the extent that such liability is affected by an adjustment to the credit allowed by division (B) of this section.

Effective Date: 09-29-1997



Section 5733.068 - Credit allowed to member of qualifying affiliated group.

(A) As used in this section:

(1) "Affiliated group" has the same meaning as in section 1504 of the Internal Revenue Code and is ascertained on the last day of the taxable year.

(2) "Excess tax" means the difference, if any, between the amount described in division (A)(2)(a) of this section and the amount described in division (A)(2)(b) of this section:

(a) The tax imposed by section 5733.06 of the Revised Code for the tax year without regard to any credits provided by the Revised Code;

(b) The tax imposed by section 5733.06 of the Revised Code for the tax year without regard to divisions (I)(12) and (13) of section 5733.04 of the Revised Code, sections 5733.054 and 5733.055 of the Revised Code, and any credits provided by the Revised Code.

(3) "Qualifying affiliated group" means an affiliated group meeting all of the following requirements:

(a) The aggregate of the excess tax for the tax year for the taxpayers that are members of the affiliated group exceeds three million five hundred thousand dollars;

(b) On January 1, 1991, the affiliated group had as a member of such affiliated group a corporation meeting all three of the following requirements:

(i) The corporation is described in division (C)(1) of section 5733.042 of the Revised Code.

(ii) The corporation was incorporated prior to January 1, 1991, in a state other than this state.

(iii) At no time since the date of incorporation did the corporation conduct activities other than those activities described in division (C)(1) of section 5733.042 of the Revised Code.

(c) If any member of an affiliated group was a taxpayer on January 1, 1991, the affiliated group, no later than September 30, 1991, under penalty of falsification under section 2921.13 of the Revised Code, informs the tax commissioner by certified mail of the affiliated group's estimated credit, allowed by divisions (B) and (C) of this section, against the tax imposed by this chapter for the 1992 tax year. The amount so reported does not prevent the affiliated group from claiming a credit amount greater than or less than the amount reported under division (A)(3)(c) of this section. Division (A)(3)(c) of this section does not apply to tax years after the 1992 tax year.

(B) Except as limited by divisions (C) and (E) of this section, a taxpayer that is a member of a qualifying affiliated group is allowed a nonrefundable credit for the tax year against the tax imposed by section 5733.06 of the Revised Code. The nonrefundable credit shall be claimed in the order required under section 5733.98 of the Revised Code, and is equal to the lesser of the amounts described in divisions (B)(1) and (2) of this section:

(1) The excess tax reduced by three million five hundred thousand dollars;

(2) One million five hundred thousand dollars.

(C) Notwithstanding division (B) of this section to the contrary, the maximum nonrefundable credit allowed by this section for the tax year to all taxpayers that are members of the same qualifying affiliated group cannot exceed in the aggregate one million five hundred thousand dollars.

(D) A taxpayer that is allowed the nonrefundable credit provided by this section shall allocate the nonrefundable credit to itself and to other taxpayers within the qualifying affiliated group in any proportion elected by the qualifying affiliated group.

(E) Notwithstanding any other division of this section to the contrary, the nonrefundable credit shall not be claimed or allowed any time prior to the first day of July following the tax year in which the nonrefundable credit would be allowed without regard to this division; nor shall the nonrefundable credit be claimed or allowed any time after the first day of August following the tax year in which the nonrefundable credit would be allowed without regard to this division. This division does not apply to tax years after tax year 1993.

Effective Date: 06-30-1997



Section 5733.069 - Credit allowed for increase in export sales.

(A) As used in this section:

(1) "Average of the payroll factor and the property factor" means one-half multiplied by the sum of the payroll factor and the property factor.

(2) Subject to divisions (C) and (H) of this section, "export sales" means sales used in determining the denominator of the sales factor under division (B)(2)(c) of section 5733.05 of the Revised Code, as long as the sales meet the requirements of division (A)(2)(a) of this section and either or both of divisions (A)(2)(b) and (c) of this section.

(a) The gross receipts with respect to the sales qualify as foreign trading gross receipts as defined under section 924 of the Internal Revenue Code and regulations prescribed thereunder, except not including foreign trading gross receipts defined under section 924(a)(5) of the Internal Revenue Code and regulations prescribed thereunder. In addition, for the purposes of division (A)(2)(a) of this section, section 924 of the Internal Revenue Code is considered to apply to any taxpayer, not just an FSC as that term is defined under section 922 of the Internal Revenue Code.

(b) In the case of sales of tangible personal property, the taxpayer establishes by preponderance of the evidence that the property is not received by the purchaser within the United States. If the property is delivered by common carrier or by other means of transportation, the place at which the property is ultimately received after all transportation has been completed shall be considered as the place at which the property is received by the purchaser. Direct delivery in the United States, other than for purposes of transportation, to a person or firm designated by the purchaser constitutes delivery to the purchaser in the United States. Direct delivery outside the United States to a person or firm designated by the purchaser does not constitute delivery to the purchaser in the United States, regardless of where title passes or other condition of sale.

In addition, the taxpayer also establishes by clear and convincing evidence one of the following:

(i) With respect to sales of tangible personal property to a related member, within the twelve-month period subsequent to the delivery to the related member, the related member in turn sells the property, or leases it for a period of at least five years, and delivers the property in the same form or as a component part of other property to a purchaser or lessee who is not a related member. In addition, during the twenty-four-month period commencing with the date of such sale or lease by the related member, the purchaser or lessee or a related member of the purchaser or lessee does not receive, use, or consume the property, either in the same form or as a component part of other property, within the United States, and does not directly or indirectly sell or lease the property, either in the same form or as a component part of other property, for use or consumption in the United States.

(ii) With respect to all other sales of tangible personal property, during the twenty-four-month period commencing with such sale, the purchaser or a related member of the purchaser does not receive, use, or consume the property, either in the same form or as a component part of other property, in the United States, and does not directly or indirectly sell the property, either in the same form or as a component part of other property, for use or consumption in the United States.

(c) In the case of sales of services, the taxpayer establishes by preponderance of the evidence that the purchaser uses or consumes the services or the object of the services in a location other than the United States. If a purchaser will receive and use or consume the services or the object of the services both within and outside the United States, the sale is considered to be a sale of services or of the object of the services used or consumed outside the United States by the purchaser only to the extent of such proportionate use or consumption outside the United States. The taxpayer shall establish by preponderance of the evidence that the services or the object of the services was ultimately received and used or consumed outside the United States. Direct or indirect sales of services or the object of services to a related member do not meet the requirements of division (A)(2)(c) of this section unless the taxpayer establishes by preponderance of the evidence that within the twelve-month period subsequent to the sale to the related member, the related member in turn sold and delivered or rendered the services or the object of the services to a person who is not a related member and such person ultimately received and used or consumed the services or the object of the services outside the United States. In no event shall a sale of services qualify as an export sale if the taxpayer or the taxpayer's related member directly or indirectly acquired such services from a person who is not a United States person and if the taxpayer or the taxpayer's related member in turn directly or indirectly sold such services in substantially the same form. For purposes of this section, services are sold in substantially the same form where more than fifty per cent of the fair market value of such services sold is attributable to services directly or indirectly purchased by the taxpayer or by the taxpayer's related member from a person who is not a United States person.

(3) "Incremental increase in export sales" means one-half the difference obtained by subtracting the amount of the taxpayer's export sales for the second preceding taxable year from the amount of the taxpayer's export sales for the taxable year.

If the taxpayer's taxable year is a period of greater than or less than three hundred sixty-five days, or three hundred sixty-six days for a taxable year that includes February twenty-nine, the amount of the export sales for that taxable year shall be adjusted and restated to an annualized amount.

(4) Subject to divisions (C), (F)(1), (H), and (I) of this section, "Ohio payroll increase factor" means twelve and one-half multiplied by the difference obtained by subtracting two one-hundredths from the largest of the following quotients:

(a) The numerator of the payroll factor for the taxable year minus the numerator of the payroll factor for the immediately preceding taxable year, divided by the numerator of the payroll factor for the immediately preceding taxable year;

(b) The numerator of the payroll factor for the taxable year minus the numerator of the payroll factor for the second preceding taxable year, divided by the numerator of the payroll factor for the second preceding taxable year;

(c) The numerator of the payroll factor for the taxable year minus the numerator of the payroll factor for the third preceding taxable year, divided by the numerator of the payroll factor for the third preceding taxable year.

If the numerator of the payroll factor for a taxable year represents payroll for a period of greater than or less than three hundred sixty-five days, or three hundred sixty-six days for a taxable year that includes February twenty-nine, for purposes of this section the numerator for that taxable year shall be adjusted and restated to an annualized amount. If neither the taxpayer nor its related members were subject to the tax imposed by section 5733.06 of the Revised Code for any of the three immediately preceding tax years, the numerator of the payroll factor for any such year shall be considered to be one dollar.

In no event shall the Ohio payroll increase factor be greater than one or less than zero.

(5) Subject to divisions (C), (F)(2), and (H) of this section, "Ohio property increase factor" means ten multiplied by the largest of the following quotients:

(a) The numerator of the property factor for the taxable year minus the numerator of the property factor for the immediately preceding taxable year, divided by the numerator of the property factor for the immediately preceding taxable year;

(b) The numerator of the property factor for the taxable year minus the numerator of the property factor for the second preceding taxable year, divided by the numerator of the property factor for the second preceding taxable year;

(c) The numerator of the property factor for the taxable year minus the numerator of the property factor for the third preceding taxable year, divided by the numerator of the property factor for the third preceding taxable year.

If neither the taxpayer nor its related members were subject to the tax imposed by section 5733.06 of the Revised Code for any of the three immediately preceding tax years, the numerator of the property factor for any such year shall be considered to be one dollar.

In no event shall the Ohio property increase factor be greater than one or less than zero.

(6) Subject to divisions (H) and (I) of this section, "payroll factor" has the same meaning as in division (B)(2)(b) of section 5733.05 of the Revised Code with any adjustments, exclusions, or alterations made in accordance with division (B)(2)(d) of that section.

(7) "Pre-tax profit from the incremental increase in export sales" means fifteen per cent of the incremental increase in export sales, except that the taxpayer may establish by preponderance of the evidence that the pre-tax profit margin from such sales is an amount exceeding fifteen per cent but not exceeding fifty per cent. For purposes of this section, the pre-tax profit margin shall be determined on a product line by product line basis, and equals the quotient of the taxpayer's taxable income with respect to the product line before operating loss deduction and special deductions, as required to be reported for the taxable year under the Internal Revenue Code, divided by the taxpayer's sales for the product line less sales returns, allowances, and discounts.

Nothing in division (A)(7) of this section shall be used or construed to support a request under division (B)(2)(d) of section 5733.05 of the Revised Code.

(8) Subject to division (H) of this section, "property factor" has the same meaning as in division (B)(2)(a) of section 5733.05 of the Revised Code with any adjustments, exclusions, or alterations made in accordance with division (B)(2)(d) of that section.

(9) "Related member" has the same meaning as under division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section.

(10) "Tentative credit" means the credit under division (B) of this section without regard to the limitations set forth in division (D) of this section.

(11) "United States" means the United States and its territories and possessions.

(12) "United States person" has the same meaning as under section 7701(A)(30) of the Internal Revenue Code.

(B) A nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code. The credit shall be claimed in the order required under section 5733.98 of the Revised Code. Subject to divisions (C), (D), and (G) of this section, the credit equals the sum of the following:

(1) For tax years 1993 to 2000, ten per cent of the product obtained by multiplying all of the following together:

(a) The pre-tax profit from the incremental increase in export sales for the taxable year;

(b) The average of the property factor and the payroll factor for the taxable year;

(c) The greater of the Ohio payroll increase factor or the Ohio property increase factor.

(2) For tax years 1994 to 2005, the sum of any amounts carried forward from tax years 1993 to 2000 in accordance with division (E) of this section.

(C)

(1) In the case of a taxpayer having a related member or a group of taxpayers having a related member, the credit available under this section to the taxpayer or group of taxpayers shall be computed as if the taxpayer or all taxpayers of the group and all such related members were a consolidated, single taxpayer. The credit shall be allocated to such taxpayer or to such group of taxpayers in any amount elected for the tax year by the taxpayer or group. Such election shall be revocable and amendable during the period described in division (B)(1) of section 5733.12 of the Revised Code. Nothing in this section shall be construed to treat as an export sale a sale by a related member who is not a United States person if such sale would not qualify as an export sale without regard to the consolidation requirement set forth in this section.

(2) For purposes of this section, a taxpayer's or related member's export sales and the numerators and denominators of the taxpayer's or related member's payroll and property factors shall include the taxpayer's or related member's proportionate shares of the export sales and numerators and denominators of the payroll and property factors, respectively, for all pass-through entities. For purposes of applying division (C)(2) of this section, the tax commissioner shall be guided by the concepts set forth in section 41(f)(2) of the Internal Revenue Code and regulations prescribed thereunder. Nothing in this section shall be construed to limit or disallow pass-through treatment of a pass-through entity's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5733.06 of the Revised Code and the credits allowed by this chapter.

(D) In no circumstance shall the credit provided by this section be less than zero.

If the tentative credit for a tax year for a taxpayer and any related members is greater than two hundred fifty thousand dollars or the aggregate tax due for the taxpayer and any related members after taking into account any other nonrefundable credits that precede the credit under this section in the order required under section 5733.98 of the Revised Code, then the credit allowed for the tax year for the taxpayer and any related members shall not exceed the lesser of two hundred fifty thousand dollars or the aggregate tax due for the taxpayer and any related members after taking into account any other nonrefundable credits that precede the credit under this section in that order.

(E)

(1) Pursuant to division (B)(2) of this section, the greater of the amount described in division (E)(1)(a) or the amount described in division (E)(1)(b) of this section shall be allowed as a nonrefundable credit in each ensuing tax year:

(a) The excess, if any, of the tentative credit for the tax year over two hundred fifty thousand dollars;

(b) The excess, if any, of the tentative credit for the tax year over the aggregate tax due for the tax year for the taxpayer and any related members, after taking into account any other nonrefundable credits for the tax year that precede the credit under this section in the order required under section 5733.98 of the Revised Code.

(2) Any such amount allowed as a credit in an ensuing tax year shall be deducted from the balance carried forward to the next ensuing tax year. Such credit shall be taken into account prior to the allowance of any credit for such tax year under division (B)(1) of this section. In no event shall any amount or any portion of any amount described in division (E)(1)(a) or (b) of this section be allowed in tax year 2006 or any subsequent tax year.

(F)

(1) With respect to the computation of the Ohio payroll increase factor, divisions (A)(4)(b) and (c) of this section shall not apply to tax years 1993 and 1994, and division (A)(4)(c) of this section shall not apply to tax year 1995.

(2) With respect to the computation of the Ohio property increase factor, divisions (A)(5)(b) and (c) of this section shall not apply to tax years 1993 and 1994, and division (A)(5)(c) of this section shall not apply to tax year 1995.

(G) The aggregate credit allowed to the taxpayer and any related members for tax years 1993 to 2005 shall not exceed three million two hundred fifty thousand dollars.

(H)

(1) If a taxpayer or a taxpayer's related member acquires the major portion of a trade or business of another person or the major portion of a separate unit of a trade or business of another person, then for purposes of applying this section for any tax year subsequent to the end of the taxable year in which the acquisition occurred, the amount of the taxpayer's export sales, payroll, subject to division (I) of this section, and property for periods before the acquisition shall be increased by so much of such amounts paid or incurred by the previous owner of the acquired trade, business, or separate unit as is attributable to the portion of such trade, business, or separate unit acquired by the taxpayer or related member.

(2) If a taxpayer or a taxpayer's related member disposes of a major portion of a trade or business or the major portion of a separate unit of a trade or business in a transaction to which division (H)(1) of this section applies, and if the taxpayer or the related member furnished the acquiring person such information as is necessary for the application of division (H)(1) of this section, then for purposes of applying this section to any tax year subsequent to the end of the taxable year in which the disposition occurred, the amount of the taxpayer's export sales, payroll, subject to division (I) of this section, and property for periods before the disposition shall be decreased by so much of such amounts as is attributable to the portion of such trade, business, or separate unit disposed of by the taxpayer or related member.

(3) For purposes of applying this division, the tax commissioner shall be guided by the concepts set forth in section 41(f)(3) of the Internal Revenue Code and regulations prescribed thereunder.

(I) For purposes of this section, payroll and compensation do not include amounts in excess of two hundred thousand dollars directly or indirectly paid or accrued during the taxable year to an employee. For purposes of applying this division, the aggregate payroll and compensation directly or indirectly paid or accrued by the taxpayer and by the taxpayer's related members, if any, to an employee and to the employee's children, grandchildren, parents, and spouse, other than a spouse who is legally separated from the employee, shall be considered to be paid to the employee.

(J) With respect to allowing the credit provided by this section, the tax commissioner shall be guided by the doctrines of "economic reality," "sham transaction," "step transaction," and "substance over form." The taxpayer shall bear the burden of establishing by preponderance of the evidence that any transaction giving rise to a claimed credit did not have as a principal purpose the avoidance of any portion of the tax imposed by section 5733.06 of the Revised Code.

Nothing in this section shall be construed to limit solely to this section the application of the doctrines listed in this division.

Effective Date: 09-29-1997



Section 5733.0610 - Credit for Ohio job creation.

(A) A refundable corporation franchise tax credit granted by the tax credit authority under section 122.17 or division (B)(2) or (3) of section 122.171 of the Revised Code may be claimed under this chapter in the order required under section 5733.98 of the Revised Code. For purposes of making tax payments under this chapter, taxes equal to the amount of the refundable credit shall be considered to be paid to this state on the first day of the tax year. The refundable credit shall not be claimed for any tax years following the calendar year in which a relocation of employment positions occurs in violation of an agreement entered into under section 122.171 of the Revised Code.

(B) A nonrefundable corporation franchise tax credit granted by the tax credit authority under division (B)(1) of section 122.171 of the Revised Code may be claimed under this chapter in the order required under section 5733.98 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Effective Date: 12-13-2001



Section 5733.0611 - Credit relating to tax on qualifying pass-through entities.

(A) There is hereby allowed a nonrefundable credit against the tax imposed under section 5733.06 of the Revised Code. The credit shall be equal to the taxpayer's proportionate share of the lesser of either the tax due or the tax paid by any qualifying entity under section 5733.41 of the Revised Code for the qualifying taxable year of the qualifying entity that ends in the taxable year of the taxpayer. The taxpayer shall claim the credit for the taxpayer's taxable year in which ends the qualifying entity's qualifying taxable year.

In claiming the credit and determining its proportionate share of the tax due and the tax paid by the qualifying entity, the person claiming the credit shall follow the concepts set forth in subchapter K of the Internal Revenue Code. Nothing in this division shall be construed to limit or disallow pass-through treatment of a pass-through entity's income, deductions, credits, or other amounts necessary to compute the tax imposed and the credits allowed under this chapter.

The credit shall be claimed in the order required under section 5733.98 of the Revised Code. Any unused credit shall be allowed as a credit in the ensuing tax year. Any such amount allowed as a credit in an ensuing tax year shall be deducted from the balance carried forward to the next ensuing tax year.

(B) Any person that is not a taxpayer solely by reason of division (A) or (C) of section 5733.09 of the Revised Code or a person described in section 501(c) of the Internal Revenue Code or division (F) of section 3334.01 of the Revised Code, but that would be entitled to claim the nonrefundable credit under this section if that person were a taxpayer, may file an application for refund pursuant to section 5733.12 of the Revised Code. Upon proper application for refund under that section, the tax commissioner shall issue a refund in the amount of the credit to which that person would have been entitled under division (A)(1) of this section if the person had been a taxpayer, and as if the credit were a refundable credit.

(C) If an organization described in section 401(a) of the Internal Revenue Code or a trust or fund is entitled to a proportionate share of the lesser of either the tax due or the tax paid by any qualifying entity under section 5733.41 of the Revised Code, and if that proportionate share is then or could be allocable to an exempt person as defined in division (D) of this section, then the organization, trust, or fund may file an application for refund with respect to such allocable amounts pursuant to section 5733.12 of the Revised Code. Upon proper application for refund under that section, the tax commissioner shall issue a refund in the amount of the credit to which the organization, trust, or fund would have been entitled under division (A)(1) of this section had the organization, trust, or fund been a taxpayer, and as if the credit were a refundable credit. To the extent that such an organization, trust, or fund is permitted to apply for a refund under this division, or to the extent that such an organization, trust, or fund has applied for such a refund, exempt persons are not entitled to the credit authorized under this section or section 5747.059 of the Revised Code.

(D)

(1) For the purposes of division (C) of this section only, "exempt person" means any of the following:

(a) A person that is or may be the beneficiary of a trust if the trust is subject to Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code.

(b) A person that is or may be the beneficiary of or the recipient of payments from a nuclear decommissioning reserve fund, a designated settlement fund, or any other trust or fund established to resolve and satisfy claims that may otherwise be asserted by the beneficiary or a member of the beneficiary's family. Sections 267(c)(4), 468A(e), and 468B(d)(2) of the Internal Revenue Code apply to the determination of whether such a person is an exempt person under division (D) of this section.

(c) A person, other than a person that is treated as a C corporation for federal income tax purposes, who is or may be the beneficiary of a trust that, under its governing instrument, is not required to distribute all of its income currently. Division (D)(1)(c) of this section applies only if the trust irrevocably agrees that for the taxable year during or for which the trust distributes any of its income to any of the beneficiaries, the trust is a qualifying trust as defined in section 5733.40 of the Revised Code and will pay the estimated tax, and will withhold and pay the withheld tax as required under section 5733.41 and sections 5747.40 to 5747.453 of the Revised Code.

(2) An exempt person does not include any person that would not qualify as an exempt person under the doctrines of "economic reality," "sham transaction," "step doctrine," or "substance over form." Notwithstanding section 5703.56 of the Revised Code to the contrary, an organization, trust, or fund described in division (C) of this section bears the burden of establishing by a preponderance of the evidence that any transaction giving rise to a claim for a refundable credit under this section does not have as a principal purpose a claim for that credit. Nothing in this section shall be construed to limit solely to this section the application of the doctrines referred to in division (D)(2) of this section.

(E) Nothing in this section shall be construed to allow a refund more than once with respect to the taxes imposed under section 5733.41 or 5747.41 of the Revised Code.

Effective Date: 09-26-2003



Section 5733.07 - Powers and duties of tax commissioner.

The tax commissioner shall enforce and administer this chapter. In addition to any other powers conferred upon him by law, the commissioner may:

(A) Prescribe all forms required to be filed pursuant to this chapter;

(B) Promulgate such rules and regulations as he finds necessary to carry out this chapter;

(C) Appoint and employ such personnel as are necessary to carry out the duties imposed upon him by this chapter.

Effective Date: 12-20-1971



Section 5733.08 - [Repealed].

Effective Date: 12-20-1971



Section 5733.09 - Exempted companies.

(A)

(1) Except as provided in divisions (A)(2) and (3) of this section, an incorporated company, whether foreign or domestic, owning and operating a public utility in this state, and required by law to file reports with the tax commissioner and to pay an excise tax upon its gross receipts, and insurance, fraternal, beneficial, bond investment, and other corporations required by law to file annual reports with the superintendent of insurance and dealers in intangibles, the shares of which are, or the capital or ownership in capital employed by such dealer is, subject to the taxes imposed by section 5707.03 of the Revised Code, shall not be subject to this chapter, except for sections 5733.031, 5733.042, 5733.05, 5733.052, 5733.053, 5733.069, 5733.0611, 5733.40, 5733.41, and sections 5747.40 to 5747.453 of the Revised Code. However, for reports required to be filed under section 5725.14 of the Revised Code in 2003 and thereafter, nothing in this section shall be construed to exempt the property of any dealer in intangibles under section 5725.13 of the Revised Code from the tax imposed under section 5707.03 of the Revised Code.

(2) An electric company subject to the filing requirements of section 5727.08 of the Revised Code or otherwise having nexus with or in this state under the Constitution of the United States, or any other corporation having any gross receipts directly attributable to providing public utility service as an electric company or having any property directly attributable to providing public utility service as an electric company, is subject to this chapter.

(3) A telephone company that no longer pays an excise tax under section 5727.30 of the Revised Code on its gross receipts billed after June 30, 2004, is first subject to taxation under this chapter for tax year 2005. For that tax year, a telephone company with a taxable year ending in 2004 shall compute the tax imposed under this chapter, and shall compute the net operating loss carry forward for tax year 2005, by multiplying the tax owed under this chapter, net of all nonrefundable credits, or the loss for the taxable year, by fifty per cent.

(B) A corporation that has made an election under subchapter S, chapter one, subtitle A, of the Internal Revenue Code for its taxable year under such code is exempt from the tax imposed by section 5733.06 of the Revised Code that is based on that taxable year.

A corporation that makes such an election shall file a notice of such election with the tax commissioner between the first day of January and the thirty-first day of March of each tax year that the election is in effect.

(C) An entity defined to be a "real estate investment trust" by section 856 of the Internal Revenue Code, a "regulated investment company" by section 851 of the Internal Revenue Code, or a "real estate mortgage investment conduit" by section 860D of the Internal Revenue Code, is exempt from taxation for a tax year as a corporation under this chapter and is exempt from taxation for a return year as a dealer in intangibles under Chapter 5725. of the Revised Code if it provides the report required by this division. By the last day of March of the tax or return year the entity shall submit to the tax commissioner the name of the entity with a list of the names, addresses, and social security or federal identification numbers of all investors, shareholders, and other similar investors who owned any interest or invested in the entity during the preceding calendar year. The commissioner may extend the date by which the report must be submitted for reasonable cause shown by the entity. The commissioner may prescribe the form of the report required for exemption under this division.

(D)

(1) As used in this division:

(a) "Commercial printer" means a person primarily engaged in the business of commercial printing. However, "commercial printer" does not include a person primarily engaged in the business of providing duplicating services using photocopy machines or other xerographic processes.

(b) "Commercial printing" means printing by one or more common processes such as letterpress, lithography, gravure, screen, or digital imaging, and includes related activities such as binding, platemaking, prepress operation, cartographic composition, and typesetting.

(c) "Contract for printing" means an oral or written agreement for the purchase of printed materials produced by a commercial printer.

(d) "Intangible property located at the premises of a commercial printer" means intangible property of any kind owned or licensed by a customer of the commercial printer and furnished to the commercial printer for use in commercial printing.

(e) "Printed material" means any tangible personal property produced or processed by a commercial printer pursuant to a contract for printing.

(f) "Related member" has the same meaning as in section 5733.042 of the Revised Code without regard to division (B) of that section.

(2) Except as provided in divisions (D)(3) and (4) of this section, a corporation not otherwise subject to the tax imposed by section 5733.06 of the Revised Code for a tax year does not become subject to that tax for the tax year solely by reason of any one or more of the following occurring in this state during the taxable year that ends immediately prior to the tax year:

(a) Ownership by the corporation or a related member of the corporation of tangible personal property or intangible property located during all or any portion of the taxable year or on the first day of the tax year at the premises of a commercial printer with which the corporation or the corporation's related member has a contract for printing with respect to such property or the premises of a commercial printer's related member with which the corporation or the corporation's related member has a contract for printing with respect to such property;

(b) Sales by the corporation or a related member of the corporation of property produced at and shipped or distributed from the premises of a commercial printer with which the corporation or the corporation's related member has a contract for printing with respect to such property or the premises of a commercial printer's related member with which the corporation or the corporation's related member has a contract for printing with respect to such property;

(c) Activities of employees, officers, agents, or contractors of the corporation or a related member of the corporation on the premises of a commercial printer with which the corporation or the corporation's related member has a contract for printing or the premises of a commercial printer's related member with which the corporation or the corporation's related member has a contract for printing, where the activities are directly and solely related to quality control, distribution, or printing services, or any combination thereof, performed by or at the direction of the commercial printer or the commercial printer's related member.

(3) The exemption under this division does not apply for a taxable year to any corporation having on the first day of January of the tax year or at any time during the taxable year ending immediately preceding the first day of January of the tax year a related member which, on the first day of January of the tax year or during any portion of such taxable year of the corporation, has nexus in or with this state under the Constitution of the United States or holds a certificate of compliance with the laws of this state authorizing it to do business in this state.

(4) With respect to allowing the exemption under this division, the tax commissioner shall be guided by the doctrines of "economic reality," "sham transaction," "step transaction," and "substance over form." A corporation shall bear the burden of establishing by a preponderance of the evidence that any transaction giving rise to an exemption claimed under this division did not have as a principal purpose the avoidance of any portion of the tax imposed by section 5733.06 of the Revised Code.

Application of the doctrines listed in division (D)(4) of this section is not limited to this division.

Effective Date: 09-26-2003



Section 5733.10 - Exemption of municipal corporations.

Municipal corporations within this state are not required to make any return or pay any tax under this chapter.

Effective Date: 12-20-1971



Section 5733.11 - Failing to file or remit - filing incorrect report.

(A) If any corporation required to file a report under this chapter fails to file the report within the time prescribed, files an incorrect report, or fails to remit the full amount of the tax due for the period covered by the report, the tax commissioner may make an assessment against the corporation for any deficiency for the period for which the report or tax is due, based upon any information in the commissioner's possession.

No assessment shall be made or issued against a corporation more than three years after the later of the final date the report subject to assessment was required to be filed or the date the report was filed. Such time limit may be extended if both the corporation and the commissioner consent in writing to the extension or if an agreement waiving or extending the time limit has been entered into pursuant to section 122.171 of the Revised Code. Any such extension shall extend the three-year time limit in division (B) of section 5733.12 of the Revised Code for the same period of time. There shall be no bar or limit to an assessment against a corporation that fails to file a report subject to assessment as required by this chapter, or that files a fraudulent report.

The commissioner shall give the corporation assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the corporation assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment, signed by the corporations authorized agent having knowledge of the facts, the assessment becomes final, and the amount of the assessment is due and payable from the corporation assessed to the treasurer of state. The petition shall indicate the corporation's objections, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the corporation has an office or place of business in this state, the county in which the corporation's statutory agent is located, or Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment against the corporation assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state corporate franchise and litter taxes," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of an assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by issuing an assessment under this section.

(D) All money collected under this section shall be considered as revenue arising from the taxes imposed by this chapter.

(E) The portion of an assessment that must be paid upon the filing of a petition for reassessment shall be as follows:

(1) If the sole item objected to is the assessed penalty or interest, payment of the assessment, including interest but not penalty, is required;

(2) If the corporation assessed failed to file, prior to the date of issuance of the assessment, the annual report required by section 5733.02 of the Revised Code, any amended report required by division (C) of section 5733.031 of the Revised Code for the tax year at issue, or any amended report required by division (D) of section 5733.067 of the Revised Code to indicate a reduction in the amount of the credit provided under that section, payment of the assessment, including interest but not penalty, is required;

(3) If the corporation assessed filed, prior to the date of issuance of the assessment, the annual report required by section 5733.02 of the Revised Code, all amended reports required by division (C) of section 5733.031 of the Revised Code for the tax year at issue, and all amended reports required by division (D) of section 5733.067 of the Revised Code to indicate a reduction in the amount of the credit provided under that section, and a balance of the taxes shown due on the reports as computed on the reports remains unpaid, payment of only that portion of the assessment representing the unpaid balance of tax and interest is required;

(4) If the corporation assessed does not dispute that it is a taxpayer but claims the protections of Section101 Public Law 86-272 , 73 Stat. 555, 15 U.S.C.A. 381, as amended, payment of only that portion of the assessment representing any balance of taxes shown due on the corporation's annual report required by section 5733.02 of the Revised Code, as computed on the report, that remains unpaid, and that represents taxes imposed by division (C) of section 5733.06, division (C)(2) of section 5733.065, and division (C) of section 5733.066 of the Revised Code, together with all related interest, is required;

(5) If none of the conditions specified in divisions (E)(1) to (4) of this section apply, or if the corporation assessed disputes that it is a taxpayer, no payment is required.

(F) Notwithstanding the fact that a petition for reassessment is pending, the corporation may pay all or a portion of the assessment that is the subject of the petition. The acceptance of a payment by the treasurer of state does not prejudice any claim for refund upon final determination of the petition.

If upon final determination of the petition an error in the assessment is corrected by the tax commissioner, upon petition so filed or pursuant to a decision of the board of tax appeals or any court to which the determination or decision has been appealed, so that the amount due from the corporation under the corrected assessment is less than the portion paid, there shall be issued to the corporation, its assigns, or legal representative a refund in the amount of the overpayment as provided by section 5733.12 of the Revised Code, with interest on that amount as provided by section 5733.26 of the Revised Code, subject to section 5733.121 of the Revised Code.

Effective Date: 09-06-2002



Section 5733.111 - [Repealed].

Effective Date: 09-26-2003



Section 5733.12 - Crediting of payments to funds - filing of refund application.

(A) All payments received from the taxes imposed under sections 5733.06 and 5733.41 of the Revised Code shall be credited to the general revenue fund.

(B) Except as otherwise provided under divisions (C) and (D) of this section, an application to refund to the corporation the amount of taxes imposed under section 5733.06 of the Revised Code that are overpaid, paid illegally or erroneously, or paid on any illegal, erroneous, or excessive assessment, with interest thereon as provided by section 5733.26 of the Revised Code, shall be filed with the tax commissioner, on the form prescribed by the commissioner, within three years from the date of the illegal, erroneous, or excessive payment of the tax, or within any additional period allowed by division (C)(2) of section 5733.031, division (D)(2) of section 5733.067, or division (A) of section 5733.11 of the Revised Code. For purposes of division (B) of this section, any payment that the applicant made before the due date or extended due date for filing the report to which the payment relates shall be deemed to have been made on the due date or extended due date.

On the filing of the refund application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

(C) "Ninety days" shall be substituted for "three years" in division (B) of this section if the taxpayer satisfies both of the following:

(1) The taxpayer has applied for a refund based in whole or in part upon section 5733.0611 of the Revised Code;

(2) The taxpayer asserts that the imposition or collection of the tax imposed or charged by section 5733.06 of the Revised Code or any portion of such tax violates the Constitution of the United States or the Constitution of this state.

(D)

(1) Division (D)(2) of this section applies only if all of the following conditions are satisfied:

(a) A qualifying pass-through entity pays an amount of the tax imposed by section 5733.41 of the Revised Code;

(b) The taxpayer is a qualifying investor as to that qualifying pass-through entity;

(c) The taxpayer did not claim the credit provided for in section 5733.0611 of the Revised Code as to the tax described in division (D)(1)(a) of this section;

(d) The three-year period described in division (B) of this section has ended as to the taxable year for which the taxpayer otherwise would have claimed that credit.

(2) A taxpayer shall file an application for refund pursuant to this division within one year after the date the payment described in division (D)(1)(a) of this section is made. An application filed under this division shall only claim refund of overpayments resulting from the taxpayer's failure to claim the credit described in division (D)(1)(c) of this section. Nothing in this division shall be construed to relieve a taxpayer from complying with the provisions of division (I)(14) of section 5733.04 of the Revised Code.

Effective Date: 09-06-2002; 2007 HB119 12-01-2007



Section 5733.121 - Applying refund in partial satisfaction of debt.

If a corporation entitled to a refund under section 5733.11 or 5733.12 of the Revised Code is indebted to this state for any tax, workers' compensation premium due under section 4123.35 of the Revised Code, unemployment compensation contribution due under section 4141.25 of the Revised Code, unemployment compensation payment in lieu of contribution under section 4141.241 of the Revised Code, certified claim under section 131.02 or 131.021 of the Revised Code, or fee that is paid to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code, or any charge, penalty, or interest arising from such a tax, workers' compensation premium, unemployment compensation contribution, unemployment compensation payment in lieu of contribution under section 4141.241 of the Revised Code, certified claim, or fee, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the corporation has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code shall be satisfied first. Except as provided in section 131.021 of the Revised Code, this section applies only to debts that have become final.

The tax commissioner may charge each respective agency of the state for the commissioner's cost in applying refunds to debts due to the state and may charge the attorney general for the commissioner's cost in applying refunds to certified claims. The commissioner may promulgate rules to implement this section.

The tax commissioner may, with the consent of the taxpayer, provide for the crediting, against tax due for any tax year, of the amount of any refund due the taxpayer under this chapter for a preceding tax year.

Effective Date: 09-26-2003; 05-06-2005



Section 5733.122 - [Repealed].

Effective Date: 06-06-2001; 07-01-2005



Section 5733.13 - Extension of time to file report.

The tax commissioner may extend to any corporation a further specified time within which to file the report required to be filed by section 5733.02 of the Revised Code to the thirty-first day of May of the tax year or to the fifteenth day of the month following the due date, including extensions thereof, for the filing of the federal corporate income tax return for the taxable year.

Effective Date: 12-20-1971



Section 5733.14 - Monthly report by secretary of state - access to records of county auditors.

The secretary of state shall prepare and keep a correct list of all corporations engaged in business within this state and required by law to pay an excise or franchise tax or fee. Each month he shall file with the tax commissioner a certified report showing all such new corporations, the increase or decrease of the capital stock or the dissolution of existing corporations, and such other information as the commissioner requires. For the purpose of obtaining the necessary information, the secretary of state or the commissioner shall have access to the records of the offices of the county auditors of the state. Upon request of the secretary of state or the commissioner, any county auditor shall furnish such information as is shown by the records of his office concerning corporations located within his county and subject to this chapter.

Effective Date: 12-20-1971



Section 5733.15 - [Repealed].

Effective Date: 11-15-1981



Section 5733.16 - Organization of domestic and foreign corporations.

For the purposes of sections 5727.24 to 5727.62 of the Revised Code and this chapter, domestic corporations are deemed organized upon the filing of articles of incorporation in the office of the secretary of state, and foreign corporations are deemed admitted to do business in this state when the statement for admission has been filed with the secretary of state or a certificate of compliance with the laws of this state has been obtained from the secretary of state. Each domestic corporation shall be required to file its first report and pay the tax in and for the calendar year immediately succeeding the date of its organization, and each foreign corporation shall similarly report and pay in and for the calendar year immediately succeeding its admission. Failure on the part of any foreign corporation for profit and any foreign corporation not for profit referred to in section 5733.01 of the Revised Code to proceed according to law to obtain from the secretary of state proper authority to do business or to own or use property in this state shall not excuse such corporation from liability to make proper excise or franchise tax report or return or pay a proper excise or franchise tax or penalty, if such liability would have attached had such proper authority been obtained.

Effective Date: 09-29-1999



Section 5733.17 - Duty to make reports or pay taxes on dissolution or retirement.

The mere retirement from business or voluntary dissolution of a domestic or foreign corporation without filing the certificate provided for in section 1701.86 of the Revised Code shall not exempt it from the requirements to make reports and pay excise or franchise taxes in accordance with law.

Effective Date: 12-20-1971



Section 5733.18 - [Repealed].

Effective Date: 09-28-2006



Section 5733.19 - [Repealed].

Effective Date: 12-20-1971



Section 5733.20 - Cancellation of articles of incorporation or certificate of authority for failure to report or pay taxes.

If a corporation, wherever organized, required by law to file any report or return or to pay any tax or fee as a corporation organized under the laws of the state for profit, or as a foreign corporation for profit doing business in this state or owning or issuing a part or all of its capital or property in this state, fails or neglects to make such report or return or to pay any such tax or fee for ninety days after the time prescribed by law for making such report or return or paying such tax or fee, the tax commissioner shall certify such fact to the secretary of state. The secretary of state shall thereupon cancel the articles of incorporation of any such corporation which is organized under the laws of this state, by appropriate entry, upon the margin of the record thereof, or cancel by proper entry the certificate of authority of any such foreign corporation to do business in this state. Thereupon all the powers, privileges, and franchises conferred upon such corporation by such articles of incorporation or by such certificate of authority shall cease, subject to section 1701.88 of the Revised Code. The secretary of state shall immediately notify such domestic or foreign corporation of the action taken by him, and shall also forward for filing a certificate of the action so taken to the county recorder of the county in which the principal place of business of the corporation in this state is located for which filing no fee shall be charged.

Effective Date: 10-11-1955



Section 5733.21 - Prohibition against doing business after cancellation of articles or certificate.

No person shall exercise or attempt to exercise any powers, privileges, or franchises under the articles of incorporation or certificate of authority of a corporation after the articles or certificate is canceled as provided by law for failure to make a report or return or to pay any tax or fee. A penalty of one hundred dollars shall be imposed for each day a violation of this section occurs, up to a maximum of five thousand dollars.

Effective Date: 10-05-1987



Section 5733.22 - Reinstatement of corporation.

(A)

(1) Any corporation whose articles of incorporation or license certificate to do or transact business in this state has been canceled by the secretary of state pursuant to section 5733.20 of the Revised Code for failure to make any report or return or to pay any tax or fee, shall be reinstated and again entitled to exercise its rights, privileges, and franchises in this state, and the secretary of state shall cancel the entry of cancellation to exercise its rights, privileges, and franchises upon compliance with all of the following:

(a) Payment to the secretary of state of any additional fees and penalties required to be paid to the secretary of state;

(b) Filing with the secretary of state a certificate from the tax commissioner that it has complied with all the requirements of law as to franchise or excise tax reports and paid all franchise or excise taxes, fees, or penalties due thereon for every year of its delinquency;

(c) Payment to the secretary of state of an additional fee of ten dollars.

(2) The applicant for reinstatement shall be required by the secretary of state, as a condition prerequisite to such reinstatement, to amend its articles by changing its name if all of the following apply:

(a) The reinstatement is not made within one year from the date of the cancellation of its articles of incorporation or date of the cancellation of its license to do business;

(b) It appears that the applicant's articles of incorporation or license certificate has been issued to another entity and is not distinguishable upon the record from the name of the applicant;

(c) It appears that the articles of organization of a limited liability company, registration of a foreign limited liability company, certificate of limited partnership, registration of a foreign limited partnership, registration of a domestic or foreign limited liability partnership, or registration of a trade name has been issued to another entity and is not distinguishable upon the record from the name of the applicant. A certificate of reinstatement may be filed in the recorder's office of any county in the state, for which the recorder shall charge and collect a base fee of three dollars for services and a housing trust fund fee of three dollars pursuant to section 317.36 of the Revised Code.

Any officer, shareholder, creditor, or receiver of any such corporation may at any time take all steps required by this section to effect such reinstatement.

(B) The rights, privileges, and franchises of a corporation whose articles of incorporation have been reinstated in accordance with this section, are subject to section 1701.922 of the Revised Code.

(C) Notwithstanding a violation of section 5733.21 of the Revised Code, upon reinstatement of a corporation's articles of incorporation in accordance with this section, neither section 5733.20 nor section 5733.21 of the Revised Code shall be applied to invalidate the exercise or attempt to exercise any right, privilege, or franchise on behalf of the corporation by an officer, agent, or employee of the corporation after cancellation and prior to the reinstatement of the articles, if the conditions set forth in divisions (B)(1)(a) and (b) of section 1701.922 of the Revised Code are met.

Effective Date: 09-26-2003



Section 5733.23 - Petition for judgment for taxes - injunction - procedure - evidence.

In addition to all other remedies for the collection of any taxes or penalties due under law, whenever any taxes, fees, or penalties due from any corporation have remained unpaid for a period of ninety days, or whenever any corporation has failed for a period of ninety days to make any report or return required by law, or to pay any penalty for failure to make or file such report or return, the attorney general, upon the request of the tax commissioner, shall file a petition in the court of common pleas in the county of the state in which such corporation has its principal place of business for a judgment for the amount of the taxes or penalties appearing to be due, the enforcement of any lien in favor of the state, and an injunction to restrain such corporation and its officers, directors, and managing agents from the transaction of any business within this state, other than such acts as are incidental to liquidation or winding up, until the payment of such taxes, fees, and penalties, and the costs of the proceeding which shall be fixed by the court, or the making and filing of such report or return.

Such petition shall be in the name of the state. All or any of the corporations having their principal places of business in the county may be joined in one suit. On the motion of the attorney general, the court of common pleas shall enter an order requiring all defendants to answer by a day certain, and may appoint a special master commissioner to take testimony, with such other power and authority as the court confers, and permitting process to be served by registered mail and by publication in a newspaper of general circulation in the county, which publication need not be made more than once, setting forth the name of each delinquent corporation, the matter in which such corporation is delinquent, the names of its officers, directors, and managing agents, if set forth in the petition, and the amount of any taxes, fees, or penalties claimed to be owing by said corporation.

All or any of the officers, directors, shareholders, or managing agents of any corporation may be joined as defendants with such corporation.

If it appears to the court upon hearing that any corporation which is a party to such proceeding is indebted to the state for taxes, fees, or penalties, judgment shall be entered therefor with interest; and if it appears that any corporation has failed to make or file any report or return, a mandatory injunction may be issued against such corporation, its officers, directors, and managing agents, enjoining them from the transaction of any business within this state, other than acts incidental to liquidation or winding up, until the making and filing of all proper reports or returns and until the payment in full of all taxes, fees, and penalties.

If the officers, directors, shareholders, or managing agents of a corporation are not made parties in the first instance, and a judgment or an injunction is rendered or issued against such corporation, such officers, directors, shareholders, or managing agents may be made parties to such proceedings upon the motion of the attorney general, and, upon notice to them of the form and terms of such injunction, they shall be bound thereby as fully as if they had been made parties in the first instance.

In any action authorized by this section, a statement of the commissioner, or the secretary of state, when duly certified, shall be prima-facie evidence of the amount of taxes, fees, or penalties due from any corporation, or of the failure of any corporation to file with the commissioner or the secretary of state any report required by law, and any such certificate of the commissioner or the secretary of state may be required in evidence in any such proceeding.

On the application of any defendant and for good cause shown, the court may order a separate hearing of the issues as to any defendant.

The costs of the proceeding shall be apportioned among the parties as the court deems proper.

The court in such proceeding may make, enter, and enforce such other judgments and orders and grant such other relief as is necessary or incidental to the enforcement of the claims and lien of the state.

In the performance of the duties enjoined upon the attorney general by this section the attorney general may direct any prosecuting attorney to bring an action, as authorized by this section, in the name of the state with respect to any delinquent corporations within the prosecuting attorney's county, and like proceedings and orders shall be had as if such action were instituted by the attorney general.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 5733.24 - Quo warranto proceedings.

If any corporation fails to make and file the excise or franchise reports or returns required by law, or to pay the penalties provided by law for failure to make and file such reports or returns for a period of ninety days after the time prescribed by law, the attorney general, on the request of the tax commissioner, shall commence an action in quo warranto in the court of appeals of the county in which such corporation has its principal place of business to forfeit and annul its privileges and franchises. If the court is satisfied that any such corporation is in default, it shall render judgment ousting such corporation from the exercise of its privileges and franchises within this state, and shall otherwise proceed as provided in sections 2733.02 to 2733.39, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5733.25 - [Repealed].

Effective Date: 06-13-2002



Section 5733.26 - Interest on unpaid tax or refund.

(A) Except as provided in section 5733.261 of the Revised Code, if the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code for the tax year, reduced by the credits listed in section 5733.98 of the Revised Code, is not paid on or before the date prescribed for its payment, interest shall be assessed, collected, and paid, in the same manner as the tax, upon such unpaid amount at the rate per annum prescribed by section 5703.47 of the Revised Code from the date prescribed for its payment until it is paid or until the day an assessment is issued under section 5733.11 of the Revised Code, whichever occurs first. For estimated tax payments due under division (B) of section 5733.021 of the Revised Code, the interest due on the delinquent portion of the estimated tax required to be paid under that section shall be based on the tax owed for the tax year without regard to division (C) of section 5733.021 of the Revised Code.

(B) Interest shall be allowed and paid at the rate per annum prescribed by section 5703.47 of the Revised Code upon amounts refunded with respect to the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code. The interest shall run from whichever of the following dates is the latest until the date the refund is paid: the date of the illegal, erroneous, or excessive payment; the ninetieth day after the final date the annual report under section 5733.02 of the Revised Code was required to be filed; or the ninetieth day after the date that report was filed.

If the overpayment results from the carryback of a net capital loss to a previous taxable year, the overpayment is deemed not to have been made prior to the filing date, including any extension thereof, for the taxable year in which the net capital loss arises.

Effective Date: 12-13-2002



Section 5733.261 - Qualifying refund overpayment - liability for interest or penalty.

(A) As used in this section, "qualifying refund overpayment" means an amount received by a taxpayer in excess of a refund or request for payment claimed or made by or on behalf of the taxpayer on a return, report, or other document filed with the tax commissioner.

(B) A taxpayer is not liable for any interest or penalty with respect to the repayment of a qualifying refund overpayment if the taxpayer pays the entire amount of the overpayment to the tax commissioner not later than thirty days after the taxpayer receives an assessment for it. If the taxpayer does not pay the entire amount of the overpayment to the commissioner within the time prescribed by this section, interest shall accrue on the amount of the deficiency pursuant to section 5733.11 of the Revised Code from the day the commissioner issues the assessment until the deficiency is paid.

Effective Date: 09-29-1999



Section 5733.27 - Affidavit denying unlawful political contributions.

Every corporation required by law to make returns, statements, or reports to the tax commissioner shall file therewith, in such form as the commissioner prescribes, an affidavit subscribed and sworn to by a person or officer having knowledge of the facts setting forth that such corporation has not, during the preceding year, except as permitted by sections 3517.082, 3599.03, and 3599.031 of the Revised Code, directly or indirectly paid, used or offered, consented, or agreed to pay or use any of its money or property for or in aid of or opposition to a political party, a candidate for election or nomination to public office, or a political action committee, legislative campaign fund, or organization that supports or opposes any such candidate or in any manner used any of its money or property for any partisan political purpose whatever, or for the reimbursement or indemnification of any person for money or property so used. Such forms of affidavit as the commissioner prescribes shall be attached to or made a part of the return, statement, or report required to be made by such corporation.

Effective Date: 08-23-1995



Section 5733.28 - Failing to file complying report or pay tax.

(A) In addition to any other penalty imposed by this chapter or Chapter 5703. of the Revised Code, the following penalties shall apply:

(1) If a taxpayer required to file any report, including an informational notice or report, under this chapter fails to make and file the report within the time prescribed, including any extensions of time granted by the tax commissioner, a penalty may be imposed not exceeding the greater of fifty dollars per month or fraction of a month, not to exceed five hundred dollars, or five per cent per month or fraction of a month, not to exceed fifty per cent, of the tax required to be shown on the report, for each month or fraction of a month elapsing between the due date, including extensions of the due date, and the date on which filed.

(2) Except as provided in division (C) of section 5733.021 of the Revised Code, if a taxpayer fails to pay the amount of tax required to be paid under this chapter, by the dates prescribed in this chapter for payment, a penalty may be imposed not exceeding fifteen per cent of the delinquent payment.

(3) If a taxpayer files what purports to be a report required by this chapter that does not contain information upon which the substantial correctness of the report may be judged or contains information that on its face indicates that the report is substantially incorrect, and the filing of the report in that manner is due to a position that is frivolous or a desire that is apparent from the report to delay or impede the administration of the tax levied by this chapter, a penalty of up to five hundred dollars may be imposed.

(4) If a taxpayer makes a fraudulent attempt to evade the reporting or payment of the tax required to be shown on any report required under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the tax required to be shown on the report.

(5) If any person makes a false or fraudulent claim for a refund under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the claim. The penalty imposed under division (A)(5) of this section, any refund issued on the claim, and interest on any refund from the date of the refund, may be assessed under section 5733.11 of the Revised Code as tax, penalty, or interest imposed under this chapter without regard to whether the person making the claim is otherwise subject to the provisions of this chapter, and without regard to any time limitation for the assessment imposed by division (A) of section 5733.11 of the Revised Code.

(B) For purposes of this section, the tax required to be shown on the report shall be reduced by the amount of any part of the tax paid on or before the date, including extensions of the date, prescribed for filing the report.

(C) Each penalty imposed under this section shall be in addition to any other penalty provided in this section. All or part of any penalty imposed under this section shall be abated by the commissioner if the taxpayer shows that the failure to comply with the provisions of this chapter is due to reasonable cause and not willful neglect.

Effective Date: 09-06-2002



Section 5733.29 - Underpayment of estimated tax.

(A) In case of any underpayment of the estimated tax provided under section 5733.021 of the Revised Code, there shall be added to the tax for the tax year an amount determined at the rate per annum prescribed by section 5703.47 of the Revised Code upon the amount of underpayment for the period of underpayment.

(B) The amount of the underpayment shall be the excess of:

(1) The amount of the estimated tax payment which would be required to be paid if the total estimated tax were equal to the total tax shown to be due on the report required to be filed, or if no report was filed, the tax for such year, over

(2) The amount, if any, of the estimated tax paid on or before the last day prescribed for such payment.

(C) The period of the underpayment shall run from the date the estimated tax payment was required to be made to the date on which such payment is made. For purposes of this section, a payment of estimated tax on any payment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the payment presently due.

Effective Date: 07-09-1982



Section 5733.30 - Determining date of delivery or date of payment.

Except as otherwise provided in this section, if any report, claim, statement, or other document required to be filed, or any payment required to be made, within a prescribed period or on or before a prescribed date under this chapter is, after such period or such date, delivered by United States mail to the agency, officer, or office with which such report, claim, statement, or other document is required to be filed, or to which such payment is required to be made, the date of the postmark stamped on the cover in which such report, claim, statement, or other document, or payment is mailed shall be deemed the date of delivery or the date of payment.

If a payment is required to be made by electronic funds transfer pursuant to section 5733.022 of the Revised Code, the payment is considered to be made when the payment is received by the treasurer of state or credited to an account designated by the treasurer of state for the receipt of tax payments.

"The date of the postmark" means, in the event there is more than one date on the cover, the earliest date imprinted on the cover by the post office.

Effective Date: 03-19-1993



Section 5733.31 - Credit for purchasing new manufacturing machinery or equipment - 18 month lookback.

(A) As used in this section:

(1) "Component member" has the same meaning as in section 1563(b) of the Internal Revenue Code.

(2) "Controlled group" has the same meaning as in section 179(d)(7) of the Internal Revenue Code.

(3) "Cost" has the same meaning as in section 179(d)(3) of the Internal Revenue Code.

(4) "Eighteen-month period" means the eighteen-month period that begins January 1, 1995, and ends June 30, 1996.

(5) "Manufacturer" has the same meaning as in section 5711.16 of the Revised Code.

(6) "Manufacturing machinery or equipment" has the same meaning as "engines and machinery, and tools and implements, of every kind used, or designed to be used, in refining and manufacturing" in section 5711.16 of the Revised Code.

(7) "New manufacturing machinery or equipment" means manufacturing machinery or equipment, the original use of which commences with the taxpayer or with a partnership of which the taxpayer is a partner.

(8) "Purchase" has the same meaning as in section 179(d)(2) of the Internal Revenue Code.

(B) A nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code for a taxpayer that purchases new manufacturing machinery or equipment that the taxpayer locates in this state and uses as a manufacturer. The credit also is allowed for a taxpayer that is a direct or indirect partner in a partnership that purchases new manufacturing machinery or equipment that the partnership locates in this state and uses as a manufacturer. In either event, the credit is available only if both of the following conditions are met:

(1) The purchases are made during the eighteen-month period;

(2) In the case of such new manufacturing machinery or equipment purchased by the taxpayer, the cumulative cost of the new machinery or equipment, when added to the cumulative cost of any other such manufacturing machinery or equipment purchased by other component members of a controlled group of corporations of which the taxpayer is a component member, equals or exceeds twenty per cent of the aggregate cost of all tangible personal property located in the United States and owned by the taxpayer or other component members of a controlled group of corporations of which the taxpayer is a component member, at the close of the taxpayer's most recent taxable year ending before the eighteen-month period. In the case of such new manufacturing machinery or equipment purchased by a partnership of which the taxpayer is a direct or indirect partner, the cumulative cost of such property equals or exceeds twenty per cent of the aggregate cost of all tangible personal property located in the United States and owned by the partnership at the close of its most recent federal taxable year ending before the eighteen-month period, and the taxpayer's distributive share of such cumulative cost, when added to the cumulative cost of any other such new manufacturing machinery or equipment purchased by the taxpayer or other component members of a controlled group of corporations of which the taxpayer is a component member, equals or exceeds twenty per cent of the aggregate cost of all tangible personal property located in the United States and owned by the taxpayer or other component members of a controlled group of corporations of which the taxpayer is a component member, at the close of the taxpayer's most recent taxable year ending before the eighteen-month period.

(C) The amount of the credit equals twenty per cent of the cost of the new manufacturing machinery and equipment located and used in this state by the manufacturer. However, the aggregate credit allowed to any taxpayer, or if the taxpayer is a component member of a controlled group of corporations, to the controlled group, shall not exceed five hundred thousand dollars. If the manufacturing machinery and equipment is purchased by a partnership, the five-hundred-thousand-dollar limit applies both to the partnership and to the taxpayer or controlled group. The taxpayer shall be allowed its distributive share of any credit available through the partnership, and such share shall be aggregated with any other credit available to the taxpayer or controlled group under this section before applying the five-hundred-thousand-dollar limit to the taxpayer or controlled group. The taxpayer may allocate the amount of credit, as so limited, among any of its taxable years that end after the purchase is made and include any portion of the eighteen-month period. The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code. Any credit amount in excess of the tax due under this chapter after allowing for any other credits that precede the credit under this section in that order may be carried forward for three taxable years after the last taxable year that includes any portion of the eighteen-month period, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year.

(D) Nothing in this section shall be construed to limit or disallow pass-through treatment of a partnership's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5733.06 of the Revised Code and the credits allowed by this chapter.

Effective Date: 06-30-1997



Section 5733.311 - Credit for purchasing new manufacturing machinery or equipment - 7 month lookback.

(A) As used in this section:

(1) "Component member" has the same meaning as in section 1563(b) of the Internal Revenue Code.

(2) "Controlled group" has the same meaning as in section 179(d)(7) of the Internal Revenue Code.

(3) "Cost" has the same meaning as in section 179(d)(3) of the Internal Revenue Code.

(4) "Seven-month period" means the seven-month period that begins December 1, 1995, and ends June 30, 1996.

(5) "Manufacturer" has the same meaning as in section 5711.16 of the Revised Code.

(6) "Manufacturing machinery or equipment" has the same meaning as "engines and machinery, and tools and implements, of every kind used, or designed to be used, in refining and manufacturing" in section 5711.16 of the Revised Code.

(7) "New manufacturing machinery or equipment" means manufacturing machinery or equipment, the original use of which commences with the taxpayer or with a partnership of which the taxpayer is a partner.

(8) "Purchase" has the same meaning as in section 179(d)(2) of the Internal Revenue Code.

(B) A nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code for a taxpayer that purchases new manufacturing machinery or equipment that the taxpayer locates in this state and uses as a manufacturer. The credit also is allowed for a taxpayer that is a direct or indirect partner in a partnership that purchases new manufacturing machinery or equipment that the partnership locates in this state and uses as a manufacturer. In either event, the credit is available only if the following conditions are met:

(1) The purchases are made during the seven-month period;

(2) In the case of such new manufacturing machinery or equipment purchased by the taxpayer, the cumulative cost of the new machinery or equipment, when added to the cumulative cost of any other such manufacturing machinery or equipment purchased by other component members of a controlled group of corporations of which the taxpayer is a component member, equals or exceeds twenty per cent of the aggregate of the cost of all manufacturing machinery or equipment located in the United States and owned by the taxpayer or other component members of a controlled group of corporations of which the taxpayer is a component member, at the close of the taxpayer's most recent taxable year ending before January 1, 1995. In the case of such new manufacturing machinery or equipment purchased by a partnership of which the taxpayer is a direct or indirect partner, the cumulative cost of such property equals or exceeds twenty per cent of the aggregate of the cost of all manufacturing machinery or equipment located in the United States and owned by the partnership at the close of its most recent federal taxable year ending before January 1, 1995, and the taxpayer's distributive share of such cumulative cost, when added to the cumulative cost of any other such new manufacturing machinery or equipment purchased by the taxpayer or other component members of a controlled group of corporations of which the taxpayer is a component member, equals or exceeds twenty per cent of the aggregate of the cost of all manufacturing machinery or equipment located in the United States and owned by the taxpayer or other component members of a controlled group of corporations of which the taxpayer is a component member, at the close of the taxpayer's most recent taxable year ending before January 1, 1995.

(3) The taxpayer does not claim a credit under section 5733.31 of the Revised Code for purchases of new manufacturing machinery and equipment.

(C) In the case of new manufacturing machinery and equipment purchased by a manufacturer, the amount of the credit equals twenty per cent of the cost of the new manufacturing machinery and equipment located and used in this state by the manufacturer. However, the aggregate credit allowed to any taxpayer, or if the taxpayer is a component member of a controlled group of corporations, to the controlled group, shall not exceed five hundred thousand dollars. If the manufacturing machinery and equipment is purchased by a partnership, the five-hundred-thousand-dollar limit applies both to the partnership and to the taxpayer or controlled group. The taxpayer shall be allowed its distributive share of any credit available through the partnership, and such share shall be aggregated with any other credit available to the taxpayer or controlled group under this section before applying the five-hundred-thousand-dollar limit to the taxpayer or controlled group. The taxpayer may allocate the amount of credit, as so limited, among any of its taxable years that end after the purchase is made, and that include any portion of the seven-month period. The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code. Any credit amount in excess of the tax due under this chapter after allowing for any other credits that precede the credit under this section in that order may be carried forward for three taxable years after the last taxable year that includes any portion of the seven-month period, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year.

(D) Nothing in this section shall be construed to limit or disallow pass-through treatment of a partnership's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5733.06 of the Revised Code and the credits allowed by this chapter.

Effective Date: 06-30-1997



Section 5733.32 - Credit for grape producing business purchasing qualifying property.

(A) As used in this section:

(1) "Qualifying property" means any property, plant, or equipment used to produce grapes in this state, and includes but is not limited to land and improvements to land, grape seeds and vines, stakes, wiring, tractors, and other machinery used in the growth, harvesting, or producing of grapes.

(2) "Related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code, without regard to division (B) of that section.

(B) A nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code for a taxpayer engaged in the business of producing grapes that purchases qualifying property on or after January 1, 1994. The amount of the credit equals ten per cent of the cost of purchasing and installing or constructing the qualifying property. The taxpayer shall claim the credit for the taxable year in which the qualifying property is placed in operation. The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code. The taxpayer may carry forward for the ensuing seven taxable years any credit amount in excess of its tax due under section 5733.06 of the Revised Code for the taxable year in which the qualifying property is placed in operation after allowing for any other credits that precede the credit under this section in that order, and shall deduct the amount of the excess credit allowed for any such year from the balance carried forward to the next year. However, if the taxpayer is subject to a recapture tax under division (C)(1) of this section because it disposes of the qualifying property or ceases to use it as qualifying property during the seven-year recapture period prescribed under that division, it may claim no credit in connection with that property for the taxable year of disposal or cessation or any ensuing taxable year.

(C)

(1) If, within the seven-year period after qualifying property is placed in operation, the taxpayer disposes of the property or ceases to use it as qualifying property, the amount of tax otherwise imposed on the taxpayer by section 5733.06 of the Revised Code shall be increased for the taxable year in which the property is disposed of or ceases to be used as qualifying property. The amount of the increase shall equal the recapture percentage multiplied by the aggregate credit the taxpayer has been allowed under this section for all prior taxable years in connection with that property. The recapture percentage shall be determined in accordance with the following table:

If the property is disposed of or ceases to be used as qualifying property within this amount of time after The recapture being placed in operation: percentage is:

One year 100%

Two years 86%

Three years 72%

Four years 58%

Five years 44%

Six years 30%

Seven years 15%

(2) Division (C)(1) of this section does not apply in either of the following circumstances:

(a) The qualifying property is transferred to a related member and the related member continues to use the property to produce grapes in this state;

(b) There is an involuntary disposition of the qualifying property. The involuntary disposition may be due to, without limitation, a bankruptcy, a receivership, or destruction by natural forces.

(D) The tax commissioner, by rule, may prescribe guidelines for taxpayers to use in determining if their property is qualifying property for the purposes of this section.

Effective Date: 06-30-1997



Section 5733.33 - Credit for purchasing new manufacturing machinery or equipment - installation before 12-31-2006.

(A) As used in this section:

(1) "Manufacturing machinery and equipment" means engines and machinery, and tools and implements, of every kind used, or designed to be used, in refining and manufacturing. "Manufacturing machinery and equipment" does not include property acquired after December 31, 1999, that is used:

(a) For the transmission and distribution of electricity;

(b) For the generation of electricity, if fifty per cent or more of the electricity that the property generates is consumed, during the one-hundred-twenty-month period commencing with the date the property is placed in service, by persons that are not related members to the person who generates the electricity.

(2) "New manufacturing machinery and equipment" means manufacturing machinery and equipment, the original use in this state of which commences with the taxpayer or with a partnership of which the taxpayer is a partner. "New manufacturing machinery and equipment" does not include property acquired after December 31, 1999, that is used:

(a) For the transmission and distribution of electricity;

(b) For the generation of electricity, if fifty per cent or more of the electricity that the property generates is consumed, during the one-hundred-twenty-month period commencing with the date the property is placed in service, by persons that are not related members to the person who generates the electricity.

(3)

(a) "Purchase" has the same meaning as in section 179(d)(2) of the Internal Revenue Code.

(b) For purposes of this section, any property that is not manufactured or assembled primarily by the taxpayer is considered purchased at the time the agreement to acquire the property becomes binding. Any property that is manufactured or assembled primarily by the taxpayer is considered purchased at the time the taxpayer places the property in service in the county for which the taxpayer will calculate the county excess amount.

(c) Notwithstanding section 179(d) of the Internal Revenue Code, a taxpayer's direct or indirect acquisition of new manufacturing machinery and equipment is not purchased on or after July 1, 1995, if the taxpayer, or a person whose relationship to the taxpayer is described in subparagraphs (A), (B), or (C) of section 179(d)(2) of the Internal Revenue Code, had directly or indirectly entered into a binding agreement to acquire the property at any time prior to July 1, 1995.

(4) "Qualifying period" means the period that begins July 1, 1995, and ends June 30, 2005.

(5) "County average new manufacturing machinery and equipment investment" means either of the following:

(a) The average annual cost of new manufacturing machinery and equipment purchased for use in the county during baseline years, in the case of a taxpayer that was in existence for more than one year during baseline years.

(b) Zero, in the case of a taxpayer that was not in existence for more than one year during baseline years.

(6) "Partnership" includes a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state, provided that the company is not classified for federal income tax purposes as an association taxable as a corporation.

(7) "Partner" includes a member of a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state, provided that the company is not classified for federal income tax purposes as an association taxable as a corporation.

(8) "Distressed area" means either a municipal corporation that has a population of at least fifty thousand or a county that meets two of the following criteria of economic distress, or a municipal corporation the majority of the population of which is situated in such a county:

(a) Its average rate of unemployment, during the most recent five-year period for which data are available, is equal to at least one hundred twenty-five per cent of the average rate of unemployment for the United States for the same period;

(b) It has a per capita income equal to or below eighty per cent of the median county per capita income of the United States as determined by the most recently available figures from the United States census bureau;

(c)

(i) In the case of a municipal corporation, at least twenty per cent of the residents have a total income for the most recent census year that is below the official poverty line;

(ii) In the case of a county, in intercensal years, the county has a ratio of transfer payment income to total county income equal to or greater than twenty-five per cent.

(9) "Eligible area" means a distressed area, a labor surplus area, an inner city area, or a situational distress area.

(10) "Inner city area" means, in a municipal corporation that has a population of at least one hundred thousand and does not meet the criteria of a labor surplus area or a distressed area, targeted investment areas established by the municipal corporation within its boundaries that are comprised of the most recent census block tracts that individually have at least twenty per cent of their population at or below the state poverty level or other census block tracts contiguous to such census block tracts.

(11) "Labor surplus area" means an area designated as a labor surplus area by the United States department of labor.

(12) "Official poverty line" has the same meaning as in division (A) of section 3923.51 of the Revised Code.

(13) "Situational distress area" means a county or a municipal corporation that has experienced or is experiencing a closing or downsizing of a major employer, that will adversely affect the county's or municipal corporation's economy. In order to be designated as a situational distress area for a period not to exceed thirty-six months, the county or municipal corporation may petition the director of development. The petition shall include written documentation that demonstrates all of the following adverse effects on the local economy:

(a) The number of jobs lost by the closing or downsizing;

(b) The impact that the job loss has on the county's or municipal corporation's unemployment rate as measured by the state director of job and family services;

(c) The annual payroll associated with the job loss;

(d) The amount of state and local taxes associated with the job loss;

(e) The impact that the closing or downsizing has on the suppliers located in the county or municipal corporation.

(14) "Cost" has the same meaning and limitation as in section 179(d)(3) of the Internal Revenue Code.

(15) "Baseline years" means:

(a) Calendar years 1992, 1993, and 1994, with regard to a credit claimed for the purchase during calendar year 1995, 1996, 1997, or 1998 of new manufacturing machinery and equipment;

(b) Calendar years 1993, 1994, and 1995, with regard to a credit claimed for the purchase during calendar year 1999 of new manufacturing machinery and equipment;

(c) Calendar years 1994, 1995, and 1996, with regard to a credit claimed for the purchase during calendar year 2000 of new manufacturing machinery and equipment;

(d) Calendar years 1995, 1996, and 1997, with regard to a credit claimed for the purchase during calendar year 2001 of new manufacturing machinery and equipment;

(e) Calendar years 1996, 1997, and 1998, with regard to a credit claimed for the purchase during calendar year 2002 of new manufacturing machinery and equipment;

(f) Calendar years 1997, 1998, and 1999, with regard to a credit claimed for the purchase during calendar year 2003 of new manufacturing machinery and equipment;

(g) Calendar years 1998, 1999, and 2000, with regard to a credit claimed for the purchase during calendar year 2004 of new manufacturing machinery and equipment;

(h) Calendar years 1999, 2000, and 2001, with regard to a credit claimed for the purchase on or after January 1, 2005, and on or before June 30, 2005, of new manufacturing machinery and equipment.

(16) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(B)

(1) Subject to division (I) of this section, a nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code for a taxpayer that purchases new manufacturing machinery and equipment during the qualifying period, provided that the new manufacturing machinery and equipment are installed in this state no later than June 30, 2006. No credit shall be allowed under this section or section 5747.31 of the Revised Code for taxable years ending on or after July 1, 2005. The elimination of the credit for those taxable years includes the elimination of any remaining one-sevenths of credit amounts for which a portion was allowed for prior taxable years and the elimination of any credit carry-forward, but the purchases on which the credits were based remain subject to grants under section 122.173 of the Revised Code for those remaining one-seventh amounts or carry-forward amounts.

(2)

(a) Except as otherwise provided in division (B)(2)(b) of this section, a credit may be claimed under this section in excess of one million dollars only if the cost of all manufacturing machinery and equipment owned in this state by the taxpayer claiming the credit on the last day of the calendar year exceeds the cost of all manufacturing machinery and equipment owned in this state by the taxpayer on the first day of that calendar year.

As used in division (B)(2) (a) of this section, "calendar year" means the calendar year in which the machinery and equipment for which the credit is claimed was purchased.

(b) Division (B)(2)(a) of this section does not apply if the taxpayer claiming the credit applies for and is issued a waiver of the requirement of that division. A taxpayer may apply to the director of development for such a waiver in the manner prescribed by the director, and the director may issue such a waiver if the director determines that granting the credit is necessary to increase or retain employees in this state, and that the credit has not caused relocation of manufacturing machinery and equipment among counties within this state for the primary purpose of qualifying for the credit.

(C)

(1) Except as otherwise provided in division (C)(2) and division (I) of this section, the credit amount is equal to seven and one-half per cent of the excess of the cost of the new manufacturing machinery and equipment purchased during the calendar year for use in a county over the county average new manufacturing machinery and equipment investment for that county.

(2) Subject to division (I) of this section, as used in division (C)(2) of this section "county excess" means the taxpayer's excess cost for a county as computed under division (C)(1) of this section.

Subject to division (I) of this section, a taxpayer with a county excess, whose purchases included purchases for use in any eligible area in the county, the credit amount is equal to thirteen and one-half per cent of the cost of the new manufacturing machinery and equipment purchased during the calendar year for use in the eligible areas in the county, provided that the cost subject to the thirteen and one-half per cent rate shall not exceed the county excess. If the county excess is greater than the cost of the new manufacturing machinery and equipment purchased during the calendar year for use in eligible areas in the county, the credit amount also shall include an amount equal to seven and one-half per cent of the amount of the difference.

(3) If a taxpayer is allowed a credit for purchases of new manufacturing machinery and equipment in more than one county or eligible area, it shall aggregate the amount of those credits each year.

(4) The taxpayer shall claim one-seventh of the credit amount for the tax year immediately following the calendar year in which the new manufacturing machinery and equipment is purchased for use in the county by the taxpayer or partnership. One-seventh of the taxpayer credit amount is allowed for each of the six ensuing tax years. Except for carried-forward amounts, the taxpayer is not allowed any credit amount remaining if the new manufacturing machinery and equipment is sold by the taxpayer or partnership or is transferred by the taxpayer or partnership out of the county before the end of the seven-year period unless, at the time of the sale or transfer, the new manufacturing machinery and equipment has been fully depreciated for federal income tax purposes.

(5)

(a) A taxpayer that acquires manufacturing machinery and equipment as a result of a merger with the taxpayer with whom commenced the original use in this state of the manufacturing machinery and equipment, or with a taxpayer that was a partner in a partnership with whom commenced the original use in this state of the manufacturing machinery and equipment, is entitled to any remaining or carried-forward credit amounts to which the taxpayer was entitled.

(b) A taxpayer that enters into an agreement under division (C)(3) of section 5709.62 of the Revised Code and that acquires manufacturing machinery or equipment as a result of purchasing a large manufacturing facility, as defined in section 5709.61 of the Revised Code, from another taxpayer with whom commenced the original use in this state of the manufacturing machinery or equipment, and that operates the large manufacturing facility so purchased, is entitled to any remaining or carried-forward credit amounts to which the other taxpayer who sold the facility would have been entitled under this section had the other taxpayer not sold the manufacturing facility or equipment.

(c) New manufacturing machinery and equipment is not considered sold if a pass-through entity transfers to another pass-through entity substantially all of its assets as part of a plan of reorganization under which substantially all gain and loss is not recognized by the pass-through entity that is transferring the new manufacturing machinery and equipment to the transferee and under which the transferee's basis in the new manufacturing machinery and equipment is determined, in whole or in part, by reference to the basis of the pass-through entity which transferred the new manufacturing machinery and equipment to the transferee.

(d) Division (C)(5) of this section shall apply only if the acquiring taxpayer or transferee does not sell the new manufacturing machinery and equipment or transfer the new manufacturing machinery and equipment out of the county before the end of the seven-year period to which division (C)(4) of this section refers.

(e) Division (C)(5)(b) of this section applies only to the extent that the taxpayer that sold the manufacturing machinery or equipment, upon request, timely provides to the tax commissioner any information that the tax commissioner considers to be necessary to ascertain any remaining or carried-forward amounts to which the taxpayer that sold the facility would have been entitled under this section had the taxpayer not sold the manufacturing machinery or equipment. Nothing in division (C)(5)(b) or (e) of this section shall be construed to allow a taxpayer to claim any credit amount with respect to the acquired manufacturing machinery or equipment that is greater than the amount that would have been available to the other taxpayer that sold the manufacturing machinery or equipment had the other taxpayer not sold the manufacturing machinery or equipment.

(D) The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code. Each year, any credit amount in excess of the tax due under section 5733.06 of the Revised Code after allowing for any other credits that precede the credit under this section in that order may be carried forward for three tax years.

(E) A taxpayer purchasing new manufacturing machinery and equipment and intending to claim the credit shall file, with the department of development, a notice of intent to claim the credit on a form prescribed by the department of development. The department of development shall inform the tax commissioner of the notice of intent to claim the credit. No credit may be claimed under this section for any manufacturing machinery and equipment with respect to which a notice was not filed by the date of a timely filed return, including extensions, for the taxable year that includes September 30, 2005.

(F) The director of development shall annually certify, by the first day of January of each year during the qualifying period, the eligible areas for the tax credit for the calendar year that includes that first day of January. The director shall send a copy of the certification to the tax commissioner.

(G) New manufacturing machinery and equipment for which a taxpayer claims the credit under section 5733.31, 5733.311, 5747.26, or 5747.261 of the Revised Code shall not be considered new manufacturing machinery and equipment for purposes of the credit under this section.

(H)

(1) Notwithstanding sections 5733.11 and 5747.13 of the Revised Code, but subject to division (H)(2) of this section, the tax commissioner may issue an assessment against a person with respect to a credit claimed under this section for new manufacturing machinery and equipment described in division (A)(1)(b) or (2)(b) of this section, if the machinery or equipment subsequently does not qualify for the credit.

(2) Division (H)(1) of this section shall not apply after the twenty-fourth month following the last day of the period described in divisions (A)(1)(b) and (2)(b) of this section.

(I) Notwithstanding any other provision of this section to the contrary, in the case of a qualifying controlled group, the credit available under this section to a taxpayer or taxpayers in the qualifying controlled group shall be computed as if all corporations in the group were a single corporation. The credit shall be allocated to such a taxpayer or taxpayers in the group in any amount elected for the taxable year by the group. Such election shall be revocable and amendable during the period described in division (B) of section 5733.12 of the Revised Code.

This division applies to all purchases of new manufacturing machinery and equipment made on or after January 1, 2001, and to all baseline years used to compute any credit attributable to such purchases; provided, that this division may be applied solely at the election of the qualifying controlled group with respect to all purchases of new manufacturing machinery and equipment made before that date, and to all baseline years used to compute any credit attributable to such purchases. The qualifying controlled group at any time may elect to apply this division to purchases made prior to January 1, 2001, subject to the following:

(1) The election is irrevocable;

(2) The election need not accompany a timely filed report, but the election may accompany a subsequently filed but timely application for refund, a subsequently filed but timely amended report, or a subsequently filed but timely petition for reassessment.

Effective Date: 03-11-2004; 06-30-2005



Section 5733.34 - Credit for economic redevelopment of voluntary environmental clean-up site.

(A) As used in this section:

(1) "Partnership" includes a limited liability company if the limited liability company is not treated as a corporation for purposes of this chapter and is not classified as an association taxable as a corporation for federal income tax purposes.

(2) "Partner" includes a member of a limited liability company if the limited liability company is not treated as a corporation for purposes of this chapter and is not classified as an association taxable as a corporation for federal income tax purposes.

(B)

(1) A nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code for a taxpayer that has entered into an agreement with the director of development under section 122.16 of the Revised Code, or for a taxpayer that is a partner in a partnership that has entered into such an agreement. If a taxpayer is a partner in such a partnership, the taxpayer shall be allowed its distributive share of the credit available through the partnership.

(2) If a taxpayer enters into more than one agreement under section 122.16 of the Revised Code, the taxpayer may aggregate the amount of those credits each year.

(3) A taxpayer entitled to the credit allowed under this section shall claim one-fifth of the credit amount for the tax year immediately following the calendar year in which the agreement is entered into, and one-fifth of the credit amount for each of the four succeeding tax years.

(4) A taxpayer shall claim the credit in the order provided under section 5733.98 of the Revised Code. The amount of the credit that a taxpayer may claim each year shall be the amount indicated on the certificate issued by the director of development under section 122.16 of the Revised Code, or the taxpayer's distributive share of that amount if the taxpayer is entitled to the credit through a partnership. The taxpayer shall submit the certificate with the taxpayer's annual report filed under section 5733.02 of the Revised Code. Each tax year, any credit amount in excess of the tax due for that year under section 5733.06 of the Revised Code, after allowing for all other credits preceding the credit in that order, may be carried forward for no more than three tax years.

(5) A taxpayer shall not claim any credit amount remaining, including any amounts carried forward from prior tax years, for any tax year following the calendar year in which any of the following events occur, except as otherwise provided under division (B)(6) of this section:

(a) The taxpayer or partnership through which the taxpayer is entitled to the credit enters into a compliance schedule agreement pursuant to division (B)(3) of section 3746.12 of the Revised Code;

(b) The taxpayer or partnership through which the taxpayer is entitled to the credit has its covenant not to sue revoked pursuant to Chapter 3746. of the Revised Code and rules adopted under that chapter;

(c) The covenant not to sue issued to the taxpayer or partnership through which the taxpayer is entitled to the credit is void pursuant to Chapter 3746. of the Revised Code;

(d) The director of development has determined that the taxpayer, or a partnership through which the taxpayer is entitled to the credit, has permitted the eligible site to be used in such a manner as to cause the relocation of employment positions from elsewhere in this state in violation of the commitment required under division (D) of section 122.16 of the Revised Code.

If a taxpayer claims credits through more than one partnership, division (B)(5) of this section prohibits that taxpayer from claiming a credit through any of those partnerships that has entered into a compliance schedule agreement, has had its covenant not to sue revoked or voided, or has violated the commitment required in division (D) of section 122.16 of the Revised Code. Division (B)(5) of this section does not prohibit such a taxpayer from claiming a credit through a partnership that has not entered into a compliance schedule agreement, has not had its covenant not to sue revoked or voided, or has not violated the commitment required in division (D) of section 122.16 of the Revised Code.

(6) If a taxpayer has been prohibited from claiming the credit or a portion of the credit by reason of division (B)(5)(a) of this section, and the taxpayer, or a partnership in which the taxpayer is a partner, subsequently has returned the property to compliance with applicable standards pursuant to the compliance schedule agreement, the taxpayer may claim the credit for the tax year following the calendar year in which the director of environmental protection has determined that the taxpayer or partnership has returned the property to compliance with applicable standards and for each subsequent tax year for which the taxpayer is otherwise allowed to claim the credit under division (B)(3) of this section.

Effective Date: 09-29-1997



Section 5733.35 - Credit for investing in eligible Ohio research and development and technology transfer companies.

A nonrefundable credit against the tax imposed by this chapter may be claimed under sections 122.15 to 122.154 of the Revised Code. A taxpayer shall claim a credit allowed under this section in the order required under section 5733.98 of the Revised Code.

Effective Date: 11-19-1996



Section 5733.351 - Credit for qualified research expenses.

(A) As used in this section, "qualified research expenses" has the same meaning as in section 41 of the Internal Revenue Code.

(B)

(1) A nonrefundable credit is allowed against the tax imposed by section 5733.06 of the Revised Code for tax year 2002 for a taxpayer whose taxable year for tax year 2002 ended before July 1, 2001. The credit shall equal seven per cent of the excess of qualified research expenses incurred in this state by the taxpayer between January 1, 2001, and the end of the taxable year, over the taxpayer's average annual qualified research expenses incurred in this state for the three preceding taxable years.

(2) A nonrefundable credit also is allowed against the tax imposed by section 5733.06 of the Revised Code for each tax year, commencing with tax year 2004, and in the case of a corporation subject to division (G)(2) of section 5733.01 of the Revised Code ending with tax year 2008. The credit shall equal seven per cent of the excess of qualified research expenses incurred in this state by the taxpayer for the taxable year over the taxpayer's average annual qualified research expenses incurred in this state for the three preceding taxable years.

(3) The taxpayer shall claim the credit allowed under division (B)(1) or (2) of this section in the order required by section 5733.98 of the Revised Code. Any credit amount in excess of the tax due under section 5733.06 of the Revised Code, after allowing for any other credits that precede the credit under this section in the order required under section 5733.98 of the Revised Code, may be carried forward for seven taxable years, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year. A corporation subject to division (G)(2) of section 5733.01 of the Revised Code may carry forward any credit not fully utilized by tax year 2008 and apply it against the tax levied by Chapter 5751. of the Revised Code to the extent allowed under section 5751.51 of the Revised Code, provided that the total number of taxable years under this section and calendar years under Chapter 5751. of the Revised Code for which the credit is carried forward shall not exceed seven.

(C) In the case of a qualifying controlled group, the credit allowed under division (B)(1) or (2) of this section to taxpayers in the qualifying controlled group shall be computed as if all corporations in the qualifying controlled group were a consolidated, single taxpayer. For purposes of this division, an insurance company subject to the tax levied under section 5727.18 or Chapter 5729. of the Revised Code may be considered a member of a qualifying controlled group by the group, even though the insurance company is not subject to the tax levied under section 5733.06 of the Revised Code. The credit shall be allocated to such taxpayers in any amount elected for the taxable year by the qualifying controlled group. The election shall be revocable and amendable during the period prescribed by division (B) of section 5733.12 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-06-2001; 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.93.



Section 5733.352 - Nonrefundable credit equal to borrower's qualified research and development loan payments.

(A) As used in this section:

(1) "Borrower" means any person that receives a loan from the director of development under section 166.21 of the Revised Code, regardless of whether the borrower is subject to the taxes imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code.

(2) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(3) "Qualified research and development loan payments" has the same meaning as in division (D) of section 166.21 of the Revised Code.

(B) Beginning with tax year 2004, and in the case of a corporation subject to division (G)(2) of section 5733.01 of the Revised Code ending with tax year 2008, a nonrefundable credit is allowed against the taxes imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code equal to a borrower's qualified research and development loan payments made during the calendar year immediately preceding the tax year for which the credit is claimed. The amount of the credit for a tax year shall not exceed one hundred fifty thousand dollars. No taxpayer is entitled to claim a credit under this section unless it has obtained a certificate issued by the director of development under division (D) of section 166.21 of the Revised Code and submits a copy of the certificate with its report for the taxable year. Failure to submit a copy of the certificate with the report does not invalidate a claim for a credit if the taxpayer submits a copy of the certificate within sixty days after the tax commissioner requests it. The credit shall be claimed in the order required under section 5733.98 of the Revised Code. The credit, to the extent it exceeds the taxpayer's tax liability for the tax year after allowance for any other credits that precede the credit under this section in that order, shall be carried forward to the next succeeding tax year or years until fully used. A corporation subject to division (G)(2) of section 5733.01 of the Revised Code may carry forward any credit not fully utilized by tax year 2008 and apply it against the tax levied by Chapter 5751. of the Revised Code to the extent allowed under section 5751.52 of the Revised Code.

(C) A borrower entitled to a credit under this section may assign the credit, or a portion thereof, to any of the following:

(1) A related member of that borrower;

(2) The owner or lessee of the eligible research and development project;

(3) A related member of the owner or lessee of the eligible research and development project.

A borrower making an assignment under this division shall provide written notice of the assignment to the tax commissioner and the director of development, in such form as the tax commissioner prescribes, before the credit that was assigned is used. The assignor may not claim the credit to the extent it was assigned to an assignee. The assignee may claim the credit only to the extent the assignor has not claimed it.

(D) If any taxpayer is a partner in a partnership or a member in a limited liability company treated as a partnership for federal income tax purposes, the taxpayer shall be allowed the taxpayer's distributive or proportionate share of the credit available through the partnership or limited liability company.

(E) The aggregate credit against the taxes imposed by sections 5733.06, 5733.065, 5733.066, and 5747.02 of the Revised Code that may be claimed under this section and section 5747.331 of the Revised Code by a borrower as a result of qualified research and development loan payments attributable during a calendar year to any one loan shall not exceed one hundred fifty thousand dollars.

Effective Date: 07-09-2003; 06-30-2005; 03-30-2006



Section 5733.36 - Credit for providing day-care for children of employees.

This section applies only to tax years 1999, 2000, 2001, 2002, and 2003.

A nonrefundable credit is allowed against the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code for a taxpayer that enters into an agreement with a child day-care center pursuant to this section. Under the terms of the agreement, the taxpayer must make one or more support payments to the day-care center on a periodic basis, and the center must agree to serve a child of an employee of the taxpayer for the period covered by each support payment. The center must be licensed under section 5104.03 of the Revised Code. The amount of the support payment must be set forth in the agreement, and cannot exceed a reasonable charge for a child to attend a day-care center in the vicinity of the taxpayer's worksite. The agreement must specify that an employee has the option of refusing to place the employee's child in a day-care center that receives support payments from the taxpayer.

The amount of the credit equals fifty per cent of the total amount of support payments made by the taxpayer during the taxable year. The taxpayer shall not count toward the credit any amount it paid directly or indirectly in connection with a plan or program described in section 125 of the Internal Revenue Code or under section 5733.38 of the Revised Code. The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code.

Effective Date: 06-30-1997



Section 5733.37 - Credit for establishing day-care center for children of employees.

(A) A nonrefundable credit is allowed against the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code equal to the lesser of one hundred thousand dollars, or fifty per cent of the amount incurred by a taxpayer for equipment, supplies, labor, and real property, including renovation of real property, used exclusively to establish a child day-care center. The credit is allowed only for the tax year immediately following the taxable year in which the child day-care center begins operations. The credit may be claimed only for tax year 1999, 2000, 2001, 2002, or 2003, but may be carried forward pursuant to division (B) of this section.

The center must be licensed under section 5104.03 of the Revised Code, used exclusively by employees of the taxpayer, and located at the employees' worksite. Amounts incurred for supplies that are to be used after the center begins operations may be included only with regard to supplies that are expected to last more than one year under normal usage. To be eligible for the credit, the taxpayer must specify that an employee has the option of refusing to place the employee's child in the day-care center established by the taxpayer.

(B) The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code. The taxpayer may carry forward any credit amount in excess of its tax due after allowing for any other credits that precede the credit under this section in the order required under section 5733.98 of the Revised Code, and shall deduct the amount of the excess credit allowed in any such year from the balance carried forward to the next taxable year. The credit may be carried forward for five tax years following the tax year for which the credit is claimed under division (A) of this section. However, if the taxpayer disposes of the day-care center or ceases to operate it at any time during the five-year period, it shall not claim or carry forward any credit in connection with that property in the taxable year of disposal or cessation of operation or in any ensuing taxable year.

Effective Date: 06-30-1997



Section 5733.38 - Credit for reimbursement of employee day-care expenses.

This section applies only to tax years 1999, 2000, 2001, 2002, and 2003.

A nonrefundable credit is allowed against the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code equal to fifty per cent of the amount incurred by a taxpayer during the taxable year immediately preceding the tax year to reimburse employees of the taxpayer for child care expenses. The amount of the credit for a tax year shall not exceed seven hundred fifty dollars per child.

The taxpayer shall count toward the credit only reimbursements it pays to or for the benefit of employees for amounts paid by those employees for child care provided to dependents of the employees at child day-care centers licensed under section 5104.03 of the Revised Code. The taxpayer shall not count toward the credit any amount it paid directly or indirectly in connection with a plan or program described in section 125 of the Internal Revenue Code or under section 5733.36 of the Revised Code. The taxpayer shall claim the credit in the order required under section 5733.98 of the Revised Code.

Effective Date: 06-30-1997; 05-18-2005



Section 5733.39 - Credit for use of Ohio coal in coal-fired electric generating unit.

(A) As used in this section:

(1) "Compliance facility" means property that is designed, constructed, or installed, and used, at a coal-fired electric generating facility for the primary purpose of complying with acid rain control requirements under Title IV of the "Clean Air Act Amendments of 1990," 104 Stat. 2584, 42 U.S.C.A. 7651, and that controls or limits emissions of sulfur or nitrogen compounds resulting from the combustion of coal through the removal or reduction of those compounds before, during, or after the combustion of the coal, but before the combustion products are emitted into the atmosphere. "Compliance facility" also includes any of the following:

(a) A facility that removes sulfur compounds from coal before the combustion of the coal and that is located off the premises of the electric generating facility where the coal processed by the compliance facility is burned;

(b) Modifications to the electric generating facility where the compliance facility is constructed or installed that are necessary to accommodate the construction or installation, and operation, of the compliance facility;

(c) A byproduct disposal facility, as defined in section 3734.051 of the Revised Code, that exclusively disposes of wastes produced by the compliance facility and other coal combustion byproducts produced by the generating unit in or to which the compliance facility is incorporated or connected regardless of whether the byproduct disposal facility is located on the same premises as the compliance facility or generating unit that produces the wastes disposed of at the facility;

(d) Facilities or equipment that is acquired, constructed, or installed, and used, at a coal-fired electric generating facility exclusively for the purpose of handling the byproducts produced by the compliance facility or other coal combustion byproducts produced by the generating unit in or to which the compliance facility is incorporated or connected;

(e) A flue gas desulfurization system that is connected to a coal-fired electric generating unit;

(f) Facilities or equipment acquired, constructed, or installed, and used, at a coal-fired electric generating unit primarily for the purpose of handling the byproducts produced by a compliance facility or other coal combustion byproducts produced by the generating unit in or to which the compliance facility is incorporated or connected.

(2) "Ohio coal" means coal mined from coal deposits in the ground that are located within this state, regardless of the location of the mine's tipple.

(3) "Sale and leaseback transaction" has the same meaning as in section 5727.01 of the Revised Code.

(B) An electric company shall be allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code for Ohio coal used in any of its coal-fired electric generating units after April 30, 2001, but before January 1, 2010. Section 5733.057 of the Revised Code shall apply when calculating the credit allowed by this section. The credit shall be claimed at the following rates per ton of Ohio coal burned in a coal-fired electric generating unit during the taxable year ending immediately preceding the tax year: for tax years before tax year 2006, three dollars per ton; and for tax years 2006, 2007, 2008, and 2009, one dollar per ton. The credit is allowed only if both of the following conditions are met during such taxable year:

(1) The coal-fired electric generating unit is owned and used by the company claiming the credit or leased and used by that company under a sale and leaseback transaction.

(2) A compliance facility is attached to, incorporated in, or used in conjunction with the coal-fired generating unit.

(C) The credit shall be claimed in the order required under section 5733.98 of the Revised Code. The taxpayer may carry forward any credit amount in excess of its tax due after allowing for any other credits that precede the credit allowed under this section in the order required under section 5733.98 of the Revised Code. The excess credit may be carried forward for three years following the tax year for which it is claimed under this section.

(D) The director of environmental protection, upon the request of the tax commissioner, shall certify whether a facility is a compliance facility. In the case of a compliance facility owned by an electric company, the public utilities commission shall certify to the tax commissioner the cost of the facility as of the date it was placed in service. In the case of a compliance facility owned by a person other than an electric company, the tax commissioner shall determine the cost of the facility as of the date it was placed in service. If the owner of such a facility fails to furnish the information necessary to make that determination, no credit shall be allowed.

Effective Date: 01-01-2002; 04-27-2005; 2007 HB119 06-30-2007



Section 5733.40 - Qualified pass-through entity definitions.

As used in sections 5733.40 and 5733.41 and Chapter 5747. of the Revised Code:

(A)

(1) "Adjusted qualifying amount" means either of the following:

(a) The sum of each qualifying investor's distributive share of the income, gain, expense, or loss of a qualifying pass-through entity for the qualifying taxable year of the qualifying pass-through entity multiplied by the apportionment fraction defined in division (B) of this section, subject to section 5733.401 of the Revised Code and divisions (A)(2) to (7) of this section;

(b) The sum of each qualifying beneficiary's share of the qualifying net income and qualifying net gain distributed by a qualifying trust for the qualifying taxable year of the qualifying trust multiplied by the apportionment fraction defined in division (B) of this section, subject to section 5733.401 of the Revised Code and divisions (A)(2) to (7) of this section.

(2) The sum shall exclude any amount which, pursuant to the Constitution of the United States, the Constitution of Ohio, or any federal law is not subject to a tax on or measured by net income.

(3) For the purposes of Chapters 5733. and 5747. of the Revised Code, the profit or net income of the qualifying entity shall be increased by disallowing all amounts representing expenses, other than amounts described in division (A)(7) of this section, that the qualifying entity paid to or incurred with respect to direct or indirect transactions with one or more related members, excluding the cost of goods sold calculated in accordance with section 263A of the Internal Revenue Code and United States department of the treasury regulations issued thereunder. Nothing in division (A)(3) of this section shall be construed to limit solely to this chapter the application of section 263A of the Internal Revenue Code and United States department of the treasury regulations issued thereunder.

(4) For the purposes of Chapters 5733. and 5747. of the Revised Code, the profit or net income of the qualifying entity shall be increased by disallowing all recognized losses, other than losses from sales of inventory the cost of which is calculated in accordance with section 263A of the Internal Revenue Code and United States department of the treasury regulations issued thereunder, with respect to all direct or indirect transactions with one or more related members. For the purposes of Chapters 5733. and 5747. of the Revised Code, losses from the sales of such inventory shall be allowed only to the extent calculated in accordance with section 482 of the Internal Revenue Code and United States department of the treasury regulations issued thereunder. Nothing in division (A)(4) of this section shall be construed to limit solely to this section the application of section 263A and section 482 of the Internal Revenue Code and United States department of the treasury regulations issued thereunder.

(5) The sum shall be increased or decreased by an amount equal to the qualifying investor's or qualifying beneficiary's distributive or proportionate share of the amount that the qualifying entity would be required to add or deduct under divisions (A)(20) and (21) of section 5747.01 of the Revised Code if the qualifying entity were a taxpayer for the purposes of Chapter 5747. of the Revised Code.

(6) The sum shall be computed without regard to section 5733.051 or division (D) of section 5733.052 of the Revised Code.

(7) For the purposes of Chapters 5733. and 5747. of the Revised Code, guaranteed payments or compensation paid to investors by a qualifying entity that is not subject to the tax imposed by section 5733.06 of the Revised Code shall be considered a distributive share of income of the qualifying entity. Division (A)(7) of this section applies only to such payments or such compensation paid to an investor who at any time during the qualifying entity's taxable year holds at least a twenty per cent direct or indirect interest in the profits or capital of the qualifying entity.

(B) "Apportionment fraction" means:

(1) With respect to a qualifying pass-through entity other than a financial institution, the fraction calculated pursuant to division (B)(2) of section 5733.05 of the Revised Code as if the qualifying pass-through entity were a corporation subject to the tax imposed by section 5733.06 of the Revised Code;

(2) With respect to a qualifying pass-through entity that is a financial institution, the fraction calculated pursuant to division (C) of section 5733.056 of the Revised Code as if the qualifying pass-through entity were a financial institution subject to the tax imposed by section 5733.06 of the Revised Code.

(3) With respect to a qualifying trust, the fraction calculated pursuant to division (B)(2) of section 5733.05 of the Revised Code as if the qualifying trust were a corporation subject to the tax imposed by section 5733.06 of the Revised Code, except that the property, payroll, and sales fractions shall be calculated by including in the numerator and denominator of the fractions only the property, payroll, and sales, respectively, directly related to the production of income or gain from acquisition, ownership, use, maintenance, management, or disposition of tangible personal property located in this state at any time during the qualifying trust's qualifying taxable year or of real property located in this state.

(C) "Qualifying beneficiary" means any individual that, during the qualifying taxable year of a qualifying trust, is a beneficiary of that trust, but does not include an individual who is a resident taxpayer for the purposes of Chapter 5747. of the Revised Code for the entire qualifying taxable year of the qualifying trust.

(D) "Fiscal year" means an accounting period ending on any day other than the thirty-first day of December.

(E) "Individual" means a natural person.

(F) "Month" means a calendar month.

(G) "Partnership" has the same meaning as in section 5747.01 of the Revised Code.

(H) "Investor" means any person that, during any portion of a taxable year of a qualifying pass-through entity, is a partner, member, shareholder, or investor in that qualifying pass-through entity.

(I) Except as otherwise provided in section 5733.402 or 5747.401 of the Revised Code, "qualifying investor" means any investor except those described in divisions (I)(1) to (9) of this section.

(1) An investor satisfying one of the descriptions under section 501(a) or (c) of the Internal Revenue Code, a partnership with equity securities registered with the United States securities and exchange commission under section 12 of the "Securities Exchange Act of 1934," as amended, or an investor described in division (F) of section 3334.01, or division (A) or (C) of section 5733.09 of the Revised Code for the entire qualifying taxable year of the qualifying pass-through entity.

(2) An investor who is either an individual or an estate and is a resident taxpayer for the purposes of section 5747.01 of the Revised Code for the entire qualifying taxable year of the qualifying pass-through entity.

(3) An investor who is an individual for whom the qualifying pass-through entity makes a good faith and reasonable effort to comply fully and timely with the filing and payment requirements set forth in division (D) of section 5747.08 of the Revised Code and section 5747.09 of the Revised Code with respect to the individual's adjusted qualifying amount for the entire qualifying taxable year of the qualifying pass-through entity.

(4) An investor that is another qualifying pass-through entity having only investors described in division (I)(1), (2), (3), or (6) of this section during the three-year period beginning twelve months prior to the first day of the qualifying taxable year of the qualifying pass-through entity.

(5) An investor that is another pass-through entity having no investors other than individuals and estates during the qualifying taxable year of the qualifying pass-through entity in which it is an investor, and that makes a good faith and reasonable effort to comply fully and timely with the filing and payment requirements set forth in division (D) of section 5747.08 of the Revised Code and section 5747.09 of the Revised Code with respect to investors that are not resident taxpayers of this state for the purposes of Chapter 5747. of the Revised Code for the entire qualifying taxable year of the qualifying pass-through entity in which it is an investor.

(6) An investor that is a financial institution required to calculate the tax in accordance with division (E) of section 5733.06 of the Revised Code on the first day of January of the calendar year immediately following the last day of the financial institution's calendar or fiscal year in which ends the taxpayer's taxable year.

(7) An investor other than an individual that satisfies all the following:

(a) The investor submits a written statement to the qualifying pass-through entity stating that the investor irrevocably agrees that the investor has nexus with this state under the Constitution of the United States and is subject to and liable for the tax calculated under division (A) or (B) of section 5733.06 of the Revised Code with respect to the investor's adjusted qualifying amount for the entire qualifying taxable year of the qualifying pass-through entity. The statement is subject to the penalties of perjury, shall be retained by the qualifying pass-through entity for no fewer than seven years, and shall be delivered to the tax commissioner upon request.

(b) The investor makes a good faith and reasonable effort to comply timely and fully with all the reporting and payment requirements set forth in Chapter 5733. of the Revised Code with respect to the investor's adjusted qualifying amount for the entire qualifying taxable year of the qualifying pass-through entity.

(c) Neither the investor nor the qualifying pass-through entity in which it is an investor, before, during, or after the qualifying pass-through entity's qualifying taxable year, carries out any transaction or transactions with one or more related members of the investor or the qualifying pass-through entity resulting in a reduction or deferral of tax imposed by Chapter 5733. of the Revised Code with respect to all or any portion of the investor's adjusted qualifying amount for the qualifying pass-through entity's taxable year, or that constitute a sham, lack economic reality, or are part of a series of transactions the form of which constitutes a step transaction or transactions or does not reflect the substance of those transactions.

(8) Any other investor that the tax commissioner may designate by rule. The tax commissioner may adopt rules including a rule defining "qualifying investor" or "qualifying beneficiary" and governing the imposition of the withholding tax imposed by section 5747.41 of the Revised Code with respect to an individual who is a resident taxpayer for the purposes of Chapter 5747. of the Revised Code for only a portion of the qualifying taxable year of the qualifying entity.

(9) An investor that is a trust or fund the beneficiaries of which, during the qualifying taxable year of the qualifying pass-through entity, are limited to the following:

(a) A person that is or may be the beneficiary of a trust subject to Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code.

(b) A person that is or may be the beneficiary of or the recipient of payments from a trust or fund that is a nuclear decommissioning reserve fund, a designated settlement fund, or any other trust or fund established to resolve and satisfy claims that may otherwise be asserted by the beneficiary or a member of the beneficiary's family. Sections 267(c)(4), 468A(e), and 468B(d)(2) of the Internal Revenue Code apply to the determination of whether such a person satisfies division (I)(9) of this section.

(c) A person who is or may be the beneficiary of a trust that, under its governing instrument, is not required to distribute all of its income currently. Division (I)(9)(c) of this section applies only if the trust, prior to the due date for filing the qualifying pass-through entity's return for taxes imposed by section 5733.41 and sections 5747.41 to 5747.453 of the Revised Code, irrevocably agrees in writing that for the taxable year during or for which the trust distributes any of its income to any of its beneficiaries, the trust is a qualifying trust and will pay the estimated tax, and will withhold and pay the withheld tax, as required under sections 5747.40 to 5747.453 of the Revised Code.

For the purposes of division (I)(9) of this section, a trust or fund shall be considered to have a beneficiary other than persons described under divisions (I)(9)(a) to (c) of this section if a beneficiary would not qualify under those divisions under the doctrines of "economic reality," "sham transaction," "step doctrine," or "substance over form." A trust or fund described in division (I)(9) of this section bears the burden of establishing by a preponderance of the evidence that any transaction giving rise to the tax benefits provided under division (I)(9) of this section does not have as a principal purpose a claim of those tax benefits. Nothing in this section shall be construed to limit solely to this section the application of the doctrines referred to in this paragraph.

(J) "Qualifying net gain" means any recognized net gain with respect to the acquisition, ownership, use, maintenance, management, or disposition of tangible personal property located in this state at any time during a trust's qualifying taxable year or real property located in this state.

(K) "Qualifying net income" means any recognized income, net of related deductible expenses, other than distributions deductions with respect to the acquisition, ownership, use, maintenance, management, or disposition of tangible personal property located in this state at any time during the trust's qualifying taxable year or real property located in this state.

(L) "Qualifying entity" means a qualifying pass-through entity or a qualifying trust.

(M) "Qualifying trust" means a trust subject to subchapter J of the Internal Revenue Code that, during any portion of the trust's qualifying taxable year, has income or gain from the acquisition, management, ownership, use, or disposition of tangible personal property located in this state at any time during the trust's qualifying taxable year or real property located in this state. "Qualifying trust" does not include a person described in section 501(c) of the Internal Revenue Code or a person described in division (C) of section 5733.09 of the Revised Code.

(N) "Qualifying pass-through entity" means a pass-through entity as defined in section 5733.04 of the Revised Code, excluding: a person described in section 501(c) of the Internal Revenue Code; a partnership with equity securities registered with the United States securities and exchange commission under section 12 of the Securities Exchange Act of 1934, as amended; or a person described in division (C) of section 5733.09 of the Revised Code.

(O) "Quarter" means the first three months, the second three months, the third three months, or the last three months of a qualifying entity's qualifying taxable year.

(P) "Related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section. However, for the purposes of divisions (A)(3) and (4) of this section only, "related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section, but shall be applied by substituting "forty per cent" for "twenty per cent" wherever "twenty per cent" appears in division (A) of that section.

(Q) "Return" or "report" means the notifications and reports required to be filed pursuant to sections 5747.42 to 5747.45 of the Revised Code for the purpose of reporting the tax imposed under section 5733.41 or 5747.41 of the Revised Code, and included declarations of estimated tax when so required.

(R) "Qualifying taxable year" means the calendar year or the qualifying entity's fiscal year ending during the calendar year, or fractional part thereof, for which the adjusted qualifying amount is calculated pursuant to sections 5733.40 and 5733.41 or sections 5747.40 to 5747.453 of the Revised Code.

(S) "Distributive share" includes the sum of the income, gain, expense, or loss of a disregarded entity or qualified subchapter S subsidiary.

Effective Date: 12-13-2002; 06-30-2005



Section 5733.401 - Investment in pass-through entities.

(A) As used in this section:

(1) "Investment pass-through entity" means a pass-through entity having for its qualifying taxable year at least ninety per cent of its gross income from transaction fees in connection with the acquisition, ownership, or disposition of intangible property, loan fees, financing fees, consent fees, waiver fees, application fees, net management fees, dividend income, interest income, net capital gains from the sale or exchange of intangible property, or distributive shares of income from pass-through entities; and having for its qualifying taxable year at least ninety per cent of the net book value of its assets represented by intangible assets. Such percentages shall be the quarterly average of those percentages as calculated during the pass-through entity's taxable year.

(2) "Net management fees" means management fees that a pass-through entity earns or receives from all sources, reduced by management fees that the pass-through entity incurs or pays to any person.

(B) For the purposes of divisions (A) and (C) of this section only, an investment in a pass-through entity shall be deemed to be an investment in an intangible asset, and sections 5733.057 and 5747.231 of the Revised Code do not apply for the purposes of making the determinations required by division (A) of this section or claiming the exclusion provided by division (C) of this section.

(C)

(1) Except as otherwise provided in division (C)(2) of this section, for the purposes of division (A) of section 5733.40 of the Revised Code, an investment pass-through entity shall exclude from the calculation of the adjusted qualifying amount the portion of the investment pass-though entity's net income attributable to transaction fees in connection with the acquisition, ownership, or disposition of intangible property; loan fees; financing fees; consent fees; waiver fees; application fees; net management fees; dividend income; interest income; net capital gains from the sale, exchange, or other disposition of intangible property; and all types and classifications of income attributable to distributive shares of income from other pass-through entities. Nothing in this division shall be construed to provide for an exclusion of any item from adjusted qualifying amount more than once.

(2) Notwithstanding division (C)(1) of this section, the portion of the investment pass-through entity's net income attributable to net management fees shall not be excluded from the calculation of the adjusted qualifying amount if such net management fees exceed five per cent of the entity's net income calculated in accordance with generally accepted accounting principles.

Effective Date: 12-13-2002



Section 5733.402 - Exemption for pass-through entity distributing income and gain to investing entity.

(A) Notwithstanding section 5733.40, 5733.41, 5747.41, or 5747.43 of the Revised Code, but subject to divisions (B), (C), and (D) of this section, for taxable years beginning after 1997, a qualifying pass-through entity, hereinafter the "exempt entity," is not subject to the taxes imposed by and required to be paid under those sections with respect to distributive shares of income and gain that pass through from the qualifying pass-through entity to another qualifying pass-through entity, hereinafter the "investing entity," if the investing entity irrevocably acknowledges that it has nexus with this state under the Constitution of the United States during the exempt entity's entire taxable year.

(B)

(1) Division (A) of this section does not apply to the extent that the investing entity fails to make a good faith and reasonable effort to comply on a reasonably timely basis with section 5733.41 and sections 5747.41 to 5747.453 of the Revised Code.

(2) The investing entity and the exempt entity bears the burden of establishing by a preponderance of the evidence that the investing entity made a good faith and reasonable effort to comply on a reasonably timely basis with section 5733.41 and sections 5747.41 to 5747.453 of the Revised Code.

(3) This section does not modify, reduce, abate, defer, postpone, or bar the imposition of and the required payment of any fee, interest, or penalty otherwise due under Title LVII [57] of the Revised Code.

(C) Except as otherwise provided in division (D) of this section, nothing in this section shall be construed to deny the application of division (A) of this section to the distributive share of income and gain of an investing entity that, with respect to that distributive share, is itself an exempt entity with respect to another qualifying pass-through entity, hereinafter the "upper level investing entity," if the upper level investing entity irrevocably acknowledges that it has nexus with this state under the Constitution of the United States during the investing entity's entire taxable year. Division (B) of this section also applies to the upper level investing entity. This division applies regardless of the number of levels of investing entities.

(D) An investing entity or upper level investing entity does not include an investment pass-through entity as defined in section 5733.401 of the Revised Code, and division (A) of this section does not apply with respect to any distributive shares of income or gain that pass through to an investment pass-through entity.

Effective Date: 09-16-1998



Section 5733.41 - Tax on qualifying pass-through entity having at least one qualifying investor that is not individual.

The purpose of the tax imposed by this section is to complement and to reinforce the tax imposed under section 5733.06 of the Revised Code.

For the same purposes for which the tax is levied under section 5733.06 of the Revised Code, there is hereby levied a tax on every qualifying pass-through entity having at least one qualifying investor that is not an individual. The tax imposed by this section is imposed on the sum of the adjusted qualifying amounts of the qualifying pass-through entity's qualifying investors that are not individuals as follows: for qualifying investors subject to division (G)(2) of section 5733.01 of the Revised Code, at six and eight-tenths per cent for the entity's taxable year ending in 2005, at five and one-tenth per cent for the entity's taxable year ending in 2006, at three and four-tenths per cent for the entity's taxable year ending in 2007, at one and seven-tenths per cent for the entity's taxable year ending in 2008, and at zero per cent for the entity's taxable year ending in 2009 or in subsequent years; and for all other qualifying investors that are not individuals, at the rate specified in division (B) of section 5733.06 of the Revised Code that is in effect on the last day of the entity's taxable year.

The tax imposed by this section applies only if the qualifying entity has nexus with this state under the Constitution of the United States for any portion of the qualifying entity's qualifying taxable year, and the sum of the qualifying entity's adjusted qualifying amounts exceeds one thousand dollars for the qualifying entity's qualifying taxable year. This section does not apply to a pass-through entity if all of the partners, shareholders, members, or investors of the pass-through entity are taxpayers for the purposes of section 5733.04 of the Revised Code without regard to section 5733.09 of the Revised Code for the entire qualifying taxable year of the pass-through entity.

If, prior to the due date of the return, a qualifying pass-through entity receives from an investor a written representation, under penalties of perjury, that the investor is described in division (I)(1), (2), (6), (7), (8), or (9) of section 5733.40 of the Revised Code for the qualifying pass-through entity's entire qualifying taxable year, the qualifying pass-through entity is not required to withhold or pay the taxes or estimated taxes imposed under this section or sections 5747.41 to 5747.453 of the Revised Code with respect to that investor for that qualifying taxable year, and is not subject to any interest or interest penalties for failure to withhold or pay those taxes or estimated taxes with respect to that investor for that qualifying taxable year.

If, prior to the due date of the return, a qualifying trust receives from a beneficiary of that trust a written representation, under penalties of perjury, that the beneficiary is a resident taxpayer for the purposes of Chapter 5747. of the Revised Code for the qualifying trust's entire qualifying taxable year, the qualifying trust is not required to withhold or pay the taxes or estimated taxes imposed under this section or sections 5747.41 to 5747.453 of the Revised Code with respect to that beneficiary for that qualifying taxable year, and is not subject to any interest or interest penalties for failure to withhold or pay those taxes or estimated taxes with respect to that beneficiary for that qualifying taxable year.

The tax commissioner may adopt rules for the purpose of the tax levied by this section or section 5747.41 of the Revised Code, including a rule defining "qualifying investor" or "qualifying beneficiary," and a rule requiring or permitting a qualifying entity to combine its income with related members and to pay the tax and estimated tax on a combined basis.

Sections 5747.10 to 5747.19 and 5747.42 to 5747.453 of the Revised Code apply to a qualifying entity subject to the tax imposed under this section.

The levy of the tax under this section does not prevent a municipal corporation or a joint economic development district created under section 715.70 or 715.71 or sections 715.72 to 715.81 of the Revised Code from levying a tax on income.

Effective Date: 06-30-1997; 06-30-2005



Section 5733.42 - Credit for eligible employee training costs.

(A) As used in this section:

(1) "Eligible training program" means a program to provide job skills to eligible employees who are unable effectively to function on the job due to skill deficiencies or who would otherwise be displaced because of their skill deficiencies or inability to use new technology, or to provide job skills to eligible employees that enable them to perform other job duties for the taxpayer. Eligible training programs do not include executive, management, or personal enrichment training programs, or training programs intended exclusively for personal career development.

(2) "Eligible employee" means an individual who is employed in this state by a taxpayer and has been so employed by the same taxpayer for at least one hundred eighty consecutive days before the day an application for the credit is filed under this section. "Eligible employee" does not include any employee for which a credit is claimed pursuant to division (A)(5) of section 5709.65 of the Revised Code for all or any part of the same year, an employee who is not a full-time employee, or executive or managerial personnel, except for the immediate supervisors of nonexecutive, nonmanagerial personnel.

(3) "Eligible training costs" means:

(a) Direct instructional costs, such as instructor salaries, materials and supplies, textbooks and manuals, videotapes, and other instructional media and training equipment used exclusively for the purpose of training eligible employees;

(b) Wages paid to eligible employees for time devoted exclusively to an eligible training program during normal paid working hours.

(4) "Full-time employee" means an individual who is employed for consideration for at least thirty-five hours per week, or who renders any other standard of service generally accepted by custom or specified by contract as full-time employment.

(5) "Partnership" includes a limited liability company formed under Chapter 1705. of the Revised Code or under the laws of another state, provided that the company is not classified for federal income tax purposes as an association taxable as a corporation.

(B) There is hereby allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code for taxpayers for which a tax credit certificate is issued under division (C) of this section. The credit may be claimed for tax years 2004, 2005, 2006, 2007, and 2008. The amount of the credit for tax year 2004 shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 1999, 2000, and 2001, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer during those calendar years. The amount of the credit for tax year 2005 shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2002, 2003, and 2004, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer during those calendar years. The amount of the credit for tax year 2006 shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2003, 2004, and 2005, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer during those calendar years. The amount of the credit for tax year 2007 shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2004, 2005, and 2006, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer during those calendar years. The amount of the credit for tax year 2008 shall equal one-half of the average of the eligible training costs paid or incurred by the taxpayer during calendar years 2005, 2006, and 2007, not to exceed one thousand dollars for each eligible employee on account of whom eligible training costs were paid or incurred by the taxpayer during those calendar years.

The credit claimed by a taxpayer each tax year shall not exceed one hundred thousand dollars.

(C) A taxpayer who proposes to conduct an eligible training program may apply to the director of job and family services for a tax credit certificate under this section. The taxpayer may apply for such a certificate for tax years 2004, 2005, 2006, 2007, and 2008 subject to division (L) of this section. The director shall prescribe the form of the application, which shall require a detailed description of the proposed training program. The director may require applicants to remit an application fee with each application filed with the director. The fee shall not exceed the reasonable and necessary expenses incurred by the director in receiving, reviewing, and approving such applications and issuing tax credit certificates. Proceeds from fees shall be used solely for the purpose of receiving, reviewing, and approving such applications and issuing such certificates.

After receipt of an application, the director shall authorize a credit under this section by issuing a tax credit certificate, in the form prescribed by the director, if the director determines all of the following:

(1) The proposed training program is an eligible training program under this section;

(2) The proposed training program is economically sound and will benefit the people of this state by improving workforce skills and strengthening the economy of this state;

(3) Receiving the tax credit is a major factor in the taxpayer's decision to go forward with the training program;

(4) Authorization of the credit is consistent with division (H) of this section.

The credit also is allowed for a taxpayer that is a partner in a partnership that pays or incurs eligible training costs. Such a taxpayer shall determine the taxpayer's credit amount in the manner prescribed by division (K) of this section.

(D) If the director of job and family services denies an application for a tax credit certificate, the director shall send notice of the denial and the reason for denial to the applicant by certified mail, return receipt requested. If the director determines that an authorized training program, as actually conducted, fails to meet the requirements of this section or to comply with any condition set forth in the authorization, the director may reduce the amount of the tax credit previously granted. If the director reduces a tax credit, the director shall send notice of the reduction and the reason for the reduction to the taxpayer by certified mail, return receipt requested, and shall certify the reduction to the tax commissioner or, in the case of the reduction of a credit claimed by an insurance company, the superintendent of insurance. The tax commissioner or superintendent of insurance shall reduce the credit that may be claimed by the taxpayer accordingly. Within sixty days after receiving a notice of denial or notice of reduction of the tax credit, an applicant or taxpayer may request, in writing, a hearing before the director to review the denial or reduction. Within sixty days after receiving a request that is filed within the prescribed time, the director shall hold such a hearing at a location to be determined by the director. Within thirty days after the hearing is adjourned, the director shall issue a redetermination affirming, reversing, or modifying the denial or reduction of the tax credit and send notice of the redetermination to the applicant or taxpayer by certified mail, return receipt requested, and shall issue a notice of the redetermination to the tax commissioner or superintendent of insurance. If an applicant or taxpayer is aggrieved by the director's redetermination, the applicant or taxpayer may appeal the redetermination to the board of tax appeals in the manner prescribed by section 5717.02 of the Revised Code.

(E) A taxpayer to which a tax credit certificate is issued shall retain records indicating the eligible training costs it pays or incurs for the eligible training program for which the certificate is issued for four years following the end of the tax year for which the credit is claimed. Such records shall be open to inspection by the director of job and family services upon the director's request during business hours.

Financial statements and other information submitted by an applicant to the director of job and family services for a tax credit under this section, and any information taken for any purpose from such statements or information, are not public records subject to section 149.43 of the Revised Code. However, the director of job and family services, the tax commissioner, or superintendent of insurance may make use of the statements and other information for purposes of issuing public reports or in connection with court proceedings concerning tax credits allowed under this section and sections 5725.31, 5729.07, and 5747.39 of the Revised Code.

(F) The director of job and family services, in accordance with Chapter 119. of the Revised Code, shall adopt rules necessary to implement this section and sections 5725.31, 5729.07, and 5747.39 of the Revised Code. The rules shall be adopted after consultation with the tax commissioner and the superintendent of insurance. The rules shall require that if a taxpayer to which a tax credit certificate is issued under any of those sections permanently relocates or transfers employees trained under the tax credit certificate to another state or country within two years of receiving the certificate, the taxpayer shall repay the total amount of the tax credit received by the taxpayer for any employees permanently relocated or transferred. At the time the director gives public notice under division (A) of section 119.03 of the Revised Code of the adoption of the rules, the director shall submit copies of the proposed rules to the chairpersons and ranking minority members of the standing committees in the senate and the house of representatives to which legislation on economic development matters are customarily referred.

(G) On or before the thirtieth day of September of 2001, 2003, 2004, 2005, 2006, 2007, and 2008 the director of job and family services shall submit a report to the governor, the president of the senate, and the speaker of the house of representatives on the tax credit program under this section and sections 5725.31, 5729.07, and 5747.39 of the Revised Code. The report shall include information on the number of training programs that were authorized under those sections during the preceding calendar year, a description of each authorized training program, the dollar amounts of the credits granted, and an estimate of the impact of the credits on the economy of this state.

(H) The aggregate amount of credits authorized under this section and sections 5725.31, 5729.07, and 5747.39 of the Revised Code shall not exceed twenty million dollars per calendar year. No more than ten million dollars in credits per calendar year shall be authorized for persons engaged primarily in manufacturing. No less than five million dollars in credits per calendar year shall be set aside for persons engaged primarily in activities other than manufacturing and having fewer than five hundred employees. Subject to such limits, the director of job and family services shall adopt a rule under division (F) of this section that establishes criteria and procedures for distribution of the credits.

(I) A nonrefundable credit allowed under this section shall be claimed in the order required under section 5733.98 of the Revised Code.

(J) The taxpayer may carry forward any credit amount in excess of its tax due after allowing for any other credits that precede the credit under this section in the order required under section 5733.98 of the Revised Code. The excess credit may be carried forward for three years following the tax year for which it is first claimed under this section.

(K) A taxpayer that is a partner in a partnership on the last day of the third calendar year of the three-year period during which the partnership pays or incurs eligible training costs may claim a credit under this section for the tax year immediately following that calendar year. The amount of a partner's credit equals the partner's interest in the partnership on the last day of such calendar year multiplied by the credit available to the partnership as computed by the partnership.

(L) The director of job and family services shall not authorize any credits under this section and sections 5725.31, 5729.07, and 5747.39 of the Revised Code for eligible training costs paid or incurred after December 31, 2007.

Effective Date: 06-06-2001; 03-31-2005; 11-22-2005; 2006 HB699 03-29-2007



Section 5733.43 - Credit for maintenance of active grade crossing warning devices.

(A) As used in this section:

(1) "Railroad company" means a railroad as defined in section 4907.02 of the Revised Code that is subject to the tax imposed by section 5733.06 of the Revised Code.

(2) "Active grade crossing warning device" means signs, signals, gates, or other protective devices erected or installed at a public highway-railway crossing at common grade and activated by an electrical circuit.

(3) "Annual maintenance expenditures" means expenditures made by a railroad company to maintain active grade crossing warning devices.

(B) There is hereby granted to railroad companies a credit against the tax imposed by section 5733.06 of the Revised Code for the maintenance of active grade crossing warning devices in this state. The credit shall equal ten per cent of the sum of the annual maintenance expenditures for each active grade crossing warning device for which such expenditures were made during the taxable year, not to exceed two hundred dollars for each device in this state for which such expenditures were made during the taxable year. The credit shall be claimed in the order prescribed by section 5733.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5733.06 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

(C) A railroad company claiming the credit under this section shall compile records of the annual maintenance expenditures for which the credit was claimed and shall keep those records for a period of four years following the end of the tax year for which the credit is claimed. The records shall be open to inspection to the tax commissioner upon the tax commissioner's request.

Effective Date: 09-29-1999



Section 5733.44 - Credit for cost of equipping multi-wheel agricultural tractors with lights and reflectors.

There is hereby allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code for a farm that purchases lights and reflectors for installation on agricultural tractors to comply with the lighting and reflector requirements contained in section 4513.111 of the Revised Code. The credit shall equal the lesser of one thousand dollars or fifty per cent of the sum of the expenditures for the lights and reflectors that are made by the taxpayer during the period beginning on the effective date of this section and ending on the date that is one year after the effective date of this section, and shall be claimed for the taxable year during which the expenditures are made. The credit shall be claimed in the order prescribed by section 5733.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5733.06 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

If the taxpayer is a direct or indirect investor in a pass-through entity that has purchased lights and reflectors to comply with section 4513.111 of the Revised Code, the investor may claim the investor's proportionate or distributive share of the credit allowed under this section.

Effective Date: 10-05-2000



Section 5733.45 - Credit concerning qualifying dealer in intangibles.

(A) For purposes of this section, a "qualifying dealer in intangibles" is a dealer in intangibles that is a member of a qualifying controlled group of which a financial institution is also a member on the first day of the financial institution's tax year.

(B) For tax years 2002 and thereafter, there is hereby allowed to each financial institution a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code. The amount of the credit shall be computed in accordance with division (C) of this section. The credit shall be claimed in the order prescribed by section 5733.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5733.06 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

(C) Subject to division (D) of this section, the amount of the nonrefundable credit is the lesser of the amount described in division (C)(1) of this section or the amount described in division (C)(2) of this section.

(1) The amount of tax that a qualifying dealer in intangibles paid under Chapter 5707. of the Revised Code during the calendar year immediately preceding the financial institution's tax year. Such amount shall be reduced, but not below zero, by any refunds of such tax received by the qualifying dealer in intangibles under Chapter 5703. of the Revised Code during that calendar year.

(2) The product of the amounts described in division (C)(2)(a) to (C)(2)(c) of this section. The amount described in division (C)(2)(a) of this section shall be ascertained on the last day of the financial institution's taxable year immediately preceding the tax year.

(a) The cost of the financial institution's direct investment in the capital stock of the qualifying dealer in intangibles. The cost does not include any appreciation or goodwill to the extent those amounts are allowed as an exempted asset on the financial institution's annual report.

(b) The ratio described in section 5725.15 of the Revised Code for the calendar year immediately preceding the financial institution's tax year;

(c) The tax rate imposed under division (D) of section 5707.03 of the Revised Code for the calendar year immediately preceding the financial institution's tax year.

(D)

(1) The principles and concepts set forth in section 5733.057 of the Revised Code shall apply to ascertain if a dealer in intangibles is a member of a qualifying controlled group of which the financial institution also is a member and to ascertain the cost of the financial institution's direct investment in the capital stock of the qualifying dealer in intangibles.

(2) Notwithstanding section 5703.56 of the Revised Code to the contrary, a financial institution claiming the credit provided by this section has the burden to establish by a preponderance of the evidence that none of the doctrines enumerated in that section would apply to deny to the financial institution all or a part of the credit otherwise provided by this section.

(E) For tax years 2002 and 2003, the credit allowed by this section applies only if the qualifying dealer in intangibles on account of which the financial institution is claiming the credit submits to the tax commissioner, not later than January 15, 2002, a written statement that the qualifying dealer in intangibles irrevocably agrees that it will not seek a refund of the tax paid by the dealer under section 5707.03 of the Revised Code in 2000 and 2001, and irrevocably agrees to continue paying that tax in 2002, regardless of the amendment of section 5725.26 of the Revised Code by Am. Sub. H.B. 405 of the 124th general assembly.

Effective Date: 09-26-2003



Section 5733.46 - Credit for investing in certified ethanol plant.

(A) As used in this section:

(1) "Ethanol" means fermentation ethyl alcohol derived from agricultural products, including potatoes, cereal, grains, cheese whey, and sugar beets; forest products; or other renewable resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable resources that meet all of the specifications in the American society for testing and materials (ASTM) specification D 4806-88 and is denatured as specified in Parts 20 and 21 of Title 27 of the Code of Federal Regulations.

(2) "Certified ethanol plant" means a facility at which ethanol is produced and for which a certificate has been issued under section 901.13 of the Revised Code.

(3) "Money" means United States currency, or a check, draft, or cashier's check for United States currency, payable on demand and drawn on a bank.

(B) Beginning in tax year 2003 and ending in tax year 2013, there is hereby allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code for a taxpayer that invests money in a certified ethanol plant. The amount of the credit equals fifty per cent of the money the taxpayer invests in the plant, but the credit amount shall not exceed five thousand dollars per taxpayer per certified ethanol plant regardless of the number of years in which the taxpayer makes investments. The credit shall be claimed in the tax year immediately following the calendar year in which the investment was made.

(C) The taxpayer shall claim the credit in the order required by section 5733.98 of the Revised Code. Any credit amount in excess of the tax due under section 5733.06 of the Revised Code, after allowing for any other credits preceding the credit in that order, may be carried forward for three tax years, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year.

(D) The tax commissioner may require that the taxpayer furnish information as is necessary to support the claim for the credit under this section, and no credit shall be allowed unless the information is provided.

Effective Date: 03-21-2002



Section 5733.47 - Refundable franchise tax credit for owner of RC 149.311 certificate.

(A) As used in this section, "certificate owner" has the same meaning as in section 149.311 of the Revised Code.

(B) There is allowed a refundable credit against the tax imposed under section 5733.06 of the Revised Code for a taxpayer that is a certificate owner of a rehabilitation tax credit certificate issued under section 149.311 of the Revised Code. The credit shall equal twenty-five per cent of the dollar amount indicated on the certificate, but shall not exceed five million dollars. The credit shall be claimed for the tax year specified in the certificate and in the order required under section 5733.98 of the Revised Code. For purposes of making tax payments under this chapter, taxes equal to the amount of the refundable credit shall be considered to be paid to the state on the first day of the tax year.

(C) A taxpayer claiming a credit under this section shall retain the rehabilitation tax credit certificate for four years following the end of the tax year to which the credit was applied, and shall make the certificate available for inspection by the tax commissioner upon the request of the tax commissioner during that period.

(D) If, pursuant to division (G) of section 5733.01 of the Revised Code, a taxpayer no longer pays a tax under this chapter, the taxpayer may nonetheless file an annual report under section 5733.02 of the Revised Code and claim the refundable credit authorized by this section. Nothing in this division allows a taxpayer to claim the credit under this section more than once.

(E) Nothing in this section limits or disallows pass-through treatment of the credit if the certificate owner is a pass-through entity. If the certificate owner is a pass-through entity, the amount of the credit allowed for the entity shall not exceed five million dollars, and the credit may be allocated among the entity's equity owners in proportion to their ownership interests or in such proportions or amounts as the equity owners mutually agree.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007; 2008 HB554 06-12-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §803.20.



Section 5733.48 - Nonrefundable alternative fuel tax credit.

(A) As used in this section, "alternative fuel," "retail dealer," and "retail service station" have the same meanings as in section 5747.77 of the Revised Code.

(B) There is hereby allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code for a retail dealer that sells alternative fuel. The credit may be claimed for tax years 2008 and 2009. The credit for tax year 2008 shall equal fifteen cents per gallon of alternative fuel sold and dispensed through a metered pump at the retail dealer's retail service station during any part of calendar year 2007 that is included in the dealer's taxable year ending in 2007. The credit for tax year 2009 shall equal fifteen cents per gallon of alternative fuel sold and dispensed through a metered pump at the retail dealer's retail service station during any part of calendar year 2007 that is included in the dealer's taxable year ending in 2008, plus thirteen cents per gallon of alternative fuel sold and dispensed in that manner during any part of calendar year 2008 that is included in that taxable year. The credit shall be calculated separately for each retail service station owned or operated by the retail dealer.

(C) The retail dealer shall claim the credit under this section in the order prescribed in section 5733.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5733.06 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

Effective Date: 04-04-2007; 2007 HB119 09-29-2007



Section 5733.49 - Issuance of tax credits by Ohio venture capital authority.

Upon the issuance of a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code, a refundable credit may be claimed against the tax imposed by section 5733.06 of the Revised Code. The credit shall be claimed for the tax year specified in the certificate issued by the authority and in the order required under section 5733.98 of the Revised Code.

Effective Date: 09-26-2003; 06-30-2005; 06-05-2006



Section 5733.55 - Nonrefundable credit equal to amount of eligible nonrecurring 9-1-1 charges.

(A) As used in this section:

(1) "9-1-1 system" has the same meaning as in section 5507.01 of the Revised Code.

(2) "Nonrecurring 9-1-1 charges" means nonrecurring charges approved by the public utilities commission for the telephone network portion of a 9-1-1 system pursuant to section 5507.18 of the Revised Code.

(3) "Eligible nonrecurring 9-1-1 charges" means all nonrecurring 9-1-1 charges for a 9-1-1 system except both of the following:

(a) Charges for a system that was not established pursuant to a plan adopted under section 5507.08 of the Revised Code or an agreement under section 5507.09 of the Revised Code;

(b) Charges for that part of a system established pursuant to such a plan or agreement that are excluded from the credit by division (C)(2) of section 5507.18 of the Revised Code.

(4) "Telephone company" has the same meaning as in section 5727.01 of the Revised Code.

(B) Beginning in tax year 2005, a telephone company shall be allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code equal to the amount of its eligible nonrecurring 9-1-1 charges. The credit shall be claimed for the company's taxable year that covers the period in which the 9-1-1 service for which the credit is claimed becomes available for use. The credit shall be claimed in the order required by section 5733.98 of the Revised Code. If the credit exceeds the total taxes due under section 5733.06 of the Revised Code for the tax year, the tax commissioner shall credit the excess against taxes due under that section for succeeding tax years until the full amount of the credit is granted.

(C) After the last day a return, with any extensions, may be filed by any telephone company that is eligible to claim a credit under this section, the commissioner shall determine whether the sum of the credits allowed for prior tax years commencing with tax year 2005 plus the sum of the credits claimed for the current tax year exceeds fifteen million dollars. If it does, the credits allowed under this section for the current tax year shall be reduced by a uniform percentage such that the sum of the credits allowed for the current tax year do not exceed fifteen million dollars claimed by all telephone companies for all tax years. Thereafter, no credit shall be granted under this section, except for the remaining portions of any credits allowed under division (B) of this section.

(D) A telephone company that is entitled to carry forward a credit against its public utility excise tax liability under section 5727.39 of the Revised Code is entitled to carry forward any amount of that credit remaining after its last public utility excise tax payment for the period of July 1, 2003, through June 30, 2004, and claim that amount as a credit against its corporation franchise tax liability under this section. Nothing in this section authorizes a telephone company to claim a credit under this section for any eligible nonrecurring 9-1-1 charges for which it has already claimed a credit under this section or section 5727.39 of the Revised Code.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.166,HB 360, §1, eff. 12/20/2012.

Effective Date: 09-26-2003; 05-06-2005



Section 5733.56 - Nonrefundable credit equal to cost incurred by company for providing telephone service program.

(A)

(1) For tax year 2005, a taxpayer that provides any telephone service program to aid the communicatively impaired in accessing the telephone network under section 4905.79 of the Revised Code is allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code. The amount of the credit is the cost incurred by the taxpayer for providing the telephone service program during its taxable year, excluding any costs incurred prior to July 1, 2004.

(2) A taxpayer shall claim the credit under division (A)(1) of this section in the order required by section 5733.98 of the Revised Code. If the credit exceeds the total taxes due under section 5733.06 of the Revised Code for the tax year, after allowance for any other credits preceding this credit in the order set forth in section 5733.98 of the Revised Code, the commissioner shall credit the excess against taxes due under section 5733.06 of the Revised Code for succeeding tax years until the full amount of the credit is granted.

(B) For each of tax years 2006, 2007, and 2008, a taxpayer that provides any telephone service program to aid the communicatively impaired in accessing the telephone network under section 4905.79 of the Revised Code is allowed a refundable credit against the tax imposed by section 5733.06 of the Revised Code. For each tax year, the amount of the credit is the cost incurred by the taxpayer during that tax year's taxable year for providing the telephone service program. No cost incurred with respect to the credit that is allowable for a tax year shall be considered for purposes of computing the credit allowable for any other tax year.

(C) If the tax commissioner ascertains that any credit claimed pursuant to this section by a taxpayer was not correct, the commissioner shall ascertain the proper credit. No cost incurred after December 31, 2007, shall be considered for purposes of computing any credit allowed by this section.

(D) Nothing in this section authorizes a taxpayer to claim a credit under this section for any costs incurred in providing a telephone service program for which it is either claiming a credit under former section 5727.44 of the Revised Code or receiving reimbursement for its costs under any other provision of the Revised Code.

Effective Date: 09-26-2003; 06-30-2006



Section 5733.57 - Nonrefundable credit equal to product obtained by multiplying applicable percentage by applicable amount.

(A) As used in this section:

(1) "Small telephone company" means a telephone company, existing as such as of January 1, 2003, with twenty-five thousand or fewer access lines for the calendar year immediately preceding the tax year, and is an "incumbent local exchange carrier" under 47 U.S.C. 251(h).

(2) "Gross receipts tax amount" means the product obtained by multiplying four and three-fourths per cent by the amount of a small telephone company's taxable gross receipts, excluding the deduction of twenty-five thousand dollars, that the tax commissioner would have determined under section 5727.33 of the Revised Code for that small telephone company for the annual period ending on the thirtieth day of June of the calendar year immediately preceding the tax year, as that section applied in the measurement period from July 1, 2002, to June 30, 2003.

(3) "Applicable percentage" means one hundred per cent for tax year 2005; eighty per cent for tax year 2006; sixty per cent for tax year 2007; forty per cent for tax year 2008; twenty per cent for tax year 2009; and zero per cent for each subsequent tax year thereafter.

(4) "Applicable amount" means the amount resulting from subtracting the gross receipts tax amount from the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code for the tax year, without regard to any credits available to the small telephone company.

(B)

(1) Except as provided in division (B)(2) of this section, beginning in tax year 2005, a small telephone company is hereby allowed a nonrefundable credit against the tax imposed by sections 5733.06, 5733.065, and 5733.066 of the Revised Code, equal to the product obtained by multiplying the applicable percentage by the applicable amount. The credit shall be claimed in the order required by section 5733.98 of the Revised Code.

(2) If the applicable amount for a tax year is less than zero, a small telephone company shall not be allowed for that tax year the credit provided under this section.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-26-2003



Section 5733.58 - Nonrefundable credit financial institution holding a qualified equity investment.

(A) Terms used in this section have the same meaning as in section 5725.33 of the Revised Code.

(B) There is hereby allowed a nonrefundable credit against the tax imposed by section 5733.06 of the Revised Code for a financial institution holding a qualified equity investment on the credit allowance date occurring in the calendar year immediately preceding the tax year for which the tax is due. The credit shall be computed in the same manner prescribed for the computation of credits allowed under section 5725.33 of the Revised Code.

By claiming a tax credit under this section, a financial institution waives its rights under section 5733.11 of the Revised Code with respect to the time limitation for the assessment of taxes as it relates to credits claimed that later become subject to recapture under division (D) of this section.

The credit shall be claimed in the order prescribed by section 5733.98 of the Revised Code. If the amount of the credit exceeds the amount of tax otherwise due after deducting all other credits in that order, the excess may be carried forward and applied to the tax due for not more than four ensuing tax years.

(C) The total amount of qualified equity investments on the basis of which credits may be claimed under this section and sections 5725.33 and 5729.16 of the Revised Code is subject to the limitation of division (C) of section 5725.33 of the Revised Code.

(D) If any amount of the federal tax credit allowed for a qualified equity investment for which a credit was received under this section is recaptured under section 45D of the Internal Revenue Code, or if the director of development determines that an investment for which a tax credit is claimed under this section is not a qualified equity investment or that the proceeds of an investment for which a tax credit is claimed under this section are used to make qualified low-income community investments other than in a qualified active low-income community business, all or a portion of the credit received on account of that investment shall be paid by the financial institution that received the credit to the tax commissioner. The amount to be recovered shall be determined by the director of development pursuant to rules adopted under section 5725.33 of the Revised Code. The director shall certify any amount due under this division to the tax commissioner, and the commissioner shall notify the financial institution of the amount due. The amount due is payable not later than thirty days after the day the commissioner issues the notice. The amount due shall be considered to be tax due under section 5733.06 of the Revised Code, and may be collected by assessment without regard to the limitations imposed under section 5733.11 of the Revised Code for the assessment of taxes by the commissioner. All amounts collected under this division shall be credited as revenue from the tax levied under section 5733.06 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5733.59 - Credit against tax for any corporation that is the certificate owner of a tax credit certificate.

(A) Any term used in this section has the same meaning as in section 122.85 of the Revised Code.

(B) There is allowed a credit against the tax imposed by section 5733.06 of the Revised Code for any corporation that is the certificate owner of a tax credit certificate issued under section 122.85 of the Revised Code. The credit shall be claimed for the taxable year in which the certificate is issued by the director of development. The credit amount equals the amount stated in the certificate. The credit shall be claimed in the order required under section 5733.98 of the Revised Code. If the credit amount exceeds the tax otherwise due under section 5733.06 of the Revised Code after deducting all other credits in that order, the excess shall be refunded.

(C) If, pursuant to division (G) of section 5733.01 of the Revised Code, the corporation is not required to pay tax under this chapter, the corporation may file an annual report under section 5733.02 of the Revised Code and claim the credit authorized by this section. Nothing in this section allows a corporation to claim more than one credit per tax credit-eligible production.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5733.98 - Order of claiming credits.

(A) To provide a uniform procedure for calculating the amount of tax imposed by section 5733.06 of the Revised Code that is due under this chapter, a taxpayer shall claim any credits to which it is entitled in the following order, except as otherwise provided in section 5733.058 of the Revised Code:

(1) For tax year 2005, the credit for taxes paid by a qualifying pass-through entity allowed under section 5733.0611 of the Revised Code;

(2) The credit allowed for financial institutions under section 5733.45 of the Revised Code;

(3) The credit for qualifying affiliated groups under section 5733.068 of the Revised Code;

(4) The subsidiary corporation credit under section 5733.067 of the Revised Code;

(5) The savings and loan assessment credit under section 5733.063 of the Revised Code;

(6) The credit for recycling and litter prevention donations under section 5733.064 of the Revised Code;

(7) The credit for employers that enter into agreements with child day-care centers under section 5733.36 of the Revised Code;

(8) The credit for employers that reimburse employee child care expenses under section 5733.38 of the Revised Code;

(9) The credit for maintaining railroad active grade crossing warning devices under section 5733.43 of the Revised Code;

(10) The credit for purchases of lights and reflectors under section 5733.44 of the Revised Code;

(11) The nonrefundable job retention credit under division (B) of section 5733.0610 of the Revised Code;

(12) The credit for tax years 2008 and 2009 for selling alternative fuel under section 5733.48 of the Revised Code;

(13) The second credit for purchases of new manufacturing machinery and equipment under section 5733.33 of the Revised Code;

(14) The job training credit under section 5733.42 of the Revised Code;

(15) The credit for qualified research expenses under section 5733.351 of the Revised Code;

(16) The enterprise zone credit under section 5709.66 of the Revised Code;

(17) The credit for the eligible costs associated with a voluntary action under section 5733.34 of the Revised Code;

(18) The credit for employers that establish on-site child day-care centers under section 5733.37 of the Revised Code;

(19) The ethanol plant investment credit under section 5733.46 of the Revised Code;

(20) The credit for purchases of qualifying grape production property under section 5733.32 of the Revised Code;

(21) The export sales credit under section 5733.069 of the Revised Code;

(22) The credit for research and development and technology transfer investors under section 5733.35 of the Revised Code;

(23) The enterprise zone credits under section 5709.65 of the Revised Code;

(24) The credit for using Ohio coal under section 5733.39 of the Revised Code;

(25) The credit for purchases of qualified low-income community investments under section 5733.58 of the Revised Code;

(26) The credit for small telephone companies under section 5733.57 of the Revised Code;

(27) The credit for eligible nonrecurring 9-1-1 charges under section 5733.55 of the Revised Code;

(28) For tax year 2005, the credit for providing programs to aid the communicatively impaired under division (A) of section 5733.56 of the Revised Code;

(29) The research and development credit under section 5733.352 of the Revised Code;

(30) For tax years 2006 and subsequent tax years, the credit for taxes paid by a qualifying pass-through entity allowed under section 5733.0611 of the Revised Code;

(31) The refundable credit for rehabilitating a historic building under section 5733.47 of the Revised Code;

(32) The refundable jobs creation credit or job retention credit under division (A) of section 5733.0610 of the Revised Code;

(33) The refundable credit for tax withheld under division (B)(2) of section 5747.062 of the Revised Code;

(34) The refundable credit under section 5733.49 of the Revised Code for losses on loans made to the Ohio venture capital program under sections 150.01 to 150.10 of the Revised Code;

(35) For tax years 2006, 2007, and 2008, the refundable credit allowable under division (B) of section 5733.56 of the Revised Code;

(36) The refundable motion picture production credit under section 5733.59 of the Revised Code.

(B) For any credit except the refundable credits enumerated in this section, the amount of the credit for a tax year shall not exceed the tax due after allowing for any other credit that precedes it in the order required under this section. Any excess amount of a particular credit may be carried forward if authorized under the section creating that credit.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 05-18-2005; 06-30-2005; 06-05-2006; 06-30-2006; 04-04-2007; 2007 HB119 09-29-2007



Section 5733.99 - Penalty.

Whoever violates section 5733.21 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars.

Effective Date: 12-20-1971






Chapter 5735 - MOTOR FUEL TAX

Section 5735.01 - Motor fuel tax definitions.

As used in this chapter:

(A) "Motor vehicles" includes all vehicles, vessels, watercraft, engines, machines, or mechanical contrivances which are powered by internal combustion engines or motors.

(B) "Motor fuel" means gasoline, diesel fuel, K-1 kerosene, or any other liquid motor fuel, including, but not limited to, liquid petroleum gas or liquid natural gas, but excluding substances prepackaged and sold in containers of five gallons or less.

(C) "K-1 Kerosene" means fuel that conforms to the chemical and physical standards for kerosene no. 1-K as set forth in the american society for testing and materials (ASTM) designated D-3699 "standard for specification for kerosene," as that standard may be modified from time to time. For purposes of inspection and testing, laboratory analysis shall be conducted using methods recognized by the ASTM designation D-3699.

(D) "Diesel fuel" means any liquid fuel capable of use in discrete form or as a blend component in the operation of engines of the diesel type, including transmix when mixed with diesel fuel.

(E) "Gasoline" means any of the following:

(1) All products, commonly or commercially known or sold as gasoline;

(2) Any blend stocks or additives, including alcohol, that are sold for blending with gasoline, other than products typically sold in containers of five gallons or less;

(3) Transmix when mixed with gasoline, unless certified, as required by the tax commissioner, for withdrawal from terminals for reprocessing at refineries;

(4) Alcohol that is offered for sale or sold for use as, or commonly and commercially used as, a fuel for internal combustion engines.

Gasoline does not include diesel fuel, commercial or industrial napthas or solvents manufactured, imported, received, stored, distributed, sold, or used exclusively for purposes other than as a motor fuel for a motor vehicle or vessel. The blending of any of the products listed in the preceding sentence, regardless of name or characteristics, is conclusively presumed to have been done to produce gasoline, unless the product obtained by the blending is entirely incapable for use as fuel to operate a motor vehicle. An additive, blend stock, or alcohol is presumed to be sold for blending unless a certification is obtained as required by the tax commissioner.

(F) "Public highways" means lands and lots over which the public, either as user or owner, generally has a right to pass, even though the same are closed temporarily by the authorities for the purpose of construction, reconstruction, maintenance, or repair.

(G) "Waters within the boundaries of this state" means all streams, lakes, ponds, marshes, water courses, and all other bodies of surface water, natural or artificial, which are situated wholly or partially within this state or within its jurisdiction, except private impounded bodies of water.

(H) "Person" includes individuals, partnerships, firms, associations, corporations, receivers, trustees in bankruptcy, estates, joint-stock companies, joint ventures, the state and its political subdivisions, and any combination of persons of any form.

(I)

(1) "Motor fuel dealer" means any person who satisfies any of the following:

(a) The person imports from another state or foreign country or acquires motor fuel by any means into a terminal in this state;

(b) The person imports motor fuel from another state or foreign country in bulk lot vehicles for subsequent sale and distribution in this state from bulk lot vehicles;

(c) The person refines motor fuel in this state;

(d) The person acquires motor fuel from a motor fuel dealer for subsequent sale and distribution by that person in this state from bulk lot vehicles;

(e) The person possesses an unrevoked permissive motor fuel dealer's license.

(2) Any person who obtains dyed diesel fuel for use other than the operation of motor vehicles upon the public highways or upon waters within the boundaries of this state, but later uses that motor fuel for the operation of motor vehicles upon the public highways or upon waters within the boundaries of this state, is deemed a motor fuel dealer as regards any unpaid motor fuel taxes levied on the motor fuel so used.

(J) As used in sections 5735.05, 5735.25, 5735.29, and 5735.30 of the Revised Code only:

(1) With respect to gasoline, "received" or "receipt" shall be construed as follows:

(a) Gasoline produced at a refinery in this state or delivered to a terminal in this state is deemed received when it is disbursed through a loading rack at that refinery or terminal;

(b) Except as provided in division (J)(1)(a) of this section, gasoline imported into this state or purchased or otherwise acquired in this state by any person is deemed received within this state by that person when the gasoline is withdrawn from the container in which it was transported;

(c) Gasoline delivered or disbursed by any means from a terminal directly to another terminal is not deemed received.

(2) With respect to motor fuel other than gasoline, "received" or "receipt" means distributed or sold for use or used to generate power for the operation of motor vehicles upon the public highways or upon waters within the boundaries of this state. All diesel fuel that is not dyed diesel fuel, regardless of its use, shall be considered as used to generate power for the operation of motor vehicles upon the public highways or upon waters within the boundaries of this state when the fuel is sold or distributed to a person other than a licensed motor fuel dealer or to a person licensed under section 5735.026 of the Revised Code.

(K) Motor fuel used for the operation of licensed motor vehicles employed in the maintenance, construction, or repair of public highways is deemed to be used for the operation of motor vehicles upon the public highways.

(L) "Licensed motor fuel dealer" means any dealer possessing an unrevoked motor fuel dealer's license issued by the tax commissioner as provided in section 5735.02 of the Revised Code.

(M) "Licensed retail dealer" means any retail dealer possessing an unrevoked retail dealer's license issued by the tax commissioner as provided in section 5735.022 of the Revised Code.

(N) "Cents per gallon rate" means the amount computed by the tax commissioner under section 5735.011 of the Revised Code that is used to determine that portion of the tax levied by section 5735.05 of the Revised Code that is computed in the manner prescribed by division (B)(2) of section 5735.06 of the Revised Code and that is applicable for the period that begins on the first day of July following the date on which the commissioner makes the computation.

(O) "Retail dealer" means any person that sells or distributes motor fuel at a retail service station located in this state.

(P) "Retail service station" means a location from which motor fuel is sold to the general public and is dispensed or pumped directly into motor vehicle fuel tanks for consumption.

(Q) "Transit bus" means a motor vehicle that is operated for public transit or paratransit service on a regular and continuing basis within the state by or for a county, a municipal corporation, a county transit board pursuant to sections 306.01 to 306.13 of the Revised Code, a regional transit authority pursuant to sections 306.30 to 306.54 of the Revised Code, or a regional transit commission pursuant to sections 306.80 to 306.90 of the Revised Code. Public transit or paratransit service may include fixed route, demand-responsive, or subscription bus service transportation, but does not include shared-ride taxi service, carpools, vanpools, jitney service, school bus transportation, or charter or sightseeing services.

(R) "Export" means motor fuel delivered outside this state. Motor fuel delivered outside this state by or for the seller constitutes an export by the seller. Motor fuel delivered outside this state by or for the purchaser constitutes an export by the purchaser.

(S) "Import" means motor fuel delivered into this state from outside this state. Motor fuel delivered into this state from outside this state by or for the seller constitutes an import by the seller. Motor fuel delivered into this state from outside this state by or for the purchaser constitutes an import by the purchaser.

(T) "Terminal" means a motor fuel storage or distribution facility that is supplied by pipeline or marine vessel.

(U) "Consumer" means a buyer of motor fuel for purposes other than resale in any form.

(V) "Bulk lot vehicle" means railroad tank cars, transport tank trucks and tank wagons with a capacity of at least 1,400 gallons.

(W) "Licensed permissive motor fuel dealer" means any person possessing an unrevoked permissive motor fuel dealer's license issued by the tax commissioner under section 5735.021 of the Revised Code.

(X) "Licensed terminal operator" means any person possessing an unrevoked terminal operator's license issued by the tax commissioner under section 5735.026 of the Revised Code.

(Y) "Licensed exporter" means any person possessing an unrevoked exporter's license issued by the tax commissioner under section 5735.026 of the Revised Code.

(Z) "Dyed diesel fuel" means any diesel fuel dyed pursuant to regulations issued by the internal revenue service or a rule promulgated by the tax commissioner.

(AA) "Gross gallons" means U.S. gallons without temperature or barometric adjustments.

(BB) "Net gallons" means U.S. gallons with a temperature adjustment to sixty degrees fahrenheit.

Effective Date: 03-11-2004



Section 5735.011 - Calculating cents per gallon rate.

By the tenth day of June 1993, the tax commissioner shall do all of the following and certify the results to the treasurer of state and shall notify all motor fuel dealers of said certification:

(A) Divide the calendar year average consumer price index for all urban consumers, as determined by the bureau of labor statistics of the United States department of labor, for the year prior to the year in which the calculation required by this section is made, by that same index for the year that is two years prior to the year in which the calculation is made;

(B) Divide the net number of gallons of motor fuel against which the tax levied by section 5735.05 of the Revised Code was imposed during the fiscal year that is two years prior to the year in which the calculation required by this section is made, by the number of gallons against which such tax was imposed during the fiscal year prior to the year during which the calculation is made;

(C) Multiply the quotient obtained in division (A) of this section by the quotient obtained in division (B) of this section;

(D) Multiply the product obtained in division (C) of this section by the greater of twenty-one cents or the total motor fuel tax rate levied and in effect under Chapter 5735. of the Revised Code at the time of the calculation required by this section;

(E) Subtract seven cents from the product obtained in division (D) of this section. The difference shall be the cents per gallon rate, rounded to the nearest full cent, for purposes of computing that portion of the tax levied by section 5735.05 of the Revised Code that is computed in the manner prescribed by division (B)(2) of section 5735.06 of the Revised Code for the period that begins on the first day of July of the current year, except that any increase in the cents per gallon rate over the rate in effect during the preceding year shall not exceed one cent.

Effective Date: 10-01-1996



Section 5735.012 - Measuring gross gallons and net gallons.

Amounts of motor fuel reported under this chapter shall be measured in gross gallons, except that amounts reported for terminal to terminal transactions shall be measured in net gallons and amounts reported for terminal to Ohio licensed dealer transactions shall be measured in both net gallons and gross gallons.

Effective Date: 09-29-2000



Section 5735.02 - Dealer's license - application - right to refuse license - fee.

(A) A motor fuel dealer shall not receive, use, sell, or distribute any motor fuel or engage in business within this state unless the motor fuel dealer holds an unrevoked license issued by the tax commissioner to engage in such business.

(B) To procure a motor fuel dealer's license, every motor fuel dealer shall file with the commissioner an application verified under oath by the applicant and in such form as the commissioner prescribes, setting forth, in addition to such other information required by the commissioner, the following:

(1) The name under which the motor fuel dealer will transact business within the state;

(2) The location, including street number address, of its principal office or place of business within this state;

(3) The name and address of the owner, or the names and addresses of the partners if such motor fuel dealer is a partnership, or the names and addresses of the principal officers if such motor fuel dealer is a corporation or an association;

(4) If such motor fuel dealer is a corporation organized under the laws of another state, territory, or country, a certified copy of the certificate or license issued by the Ohio secretary of state showing that such corporation is authorized to transact business in this state;

(5) An agreement that the motor fuel dealer will assume the liability and will pay the tax on any shipment of motor fuel made into the state from any other state or foreign country and sold or caused to be sold by such motor fuel dealer for delivery to a person in this state who is not the holder of an unrevoked motor fuel dealer's license.

(C)

(1) Except as provided in division (C)(2) of this section, an application for a license shall be accompanied by a bond, of the character stipulated and in the amount provided for in section 5735.03 of the Revised Code, which shall be filed with the commissioner.

(2) The tax commissioner may exempt a motor fuel dealer from the requirements set forth in division (C)(1) of this section and section 5735.03 of the Revised Code if the motor fuel dealer only sells or distributes motor fuel upon which the motor fuel taxes imposed under this chapter have been paid or are not required to be paid by the motor fuel dealer.

(D) If any application for a license to transact business as a motor fuel dealer in the state is filed by any person who has had any license previously canceled for cause by the tax commissioner; if the commissioner believes that such application is not filed in good faith or that such application is filed as a subterfuge by some person for the real person in interest who has previously had any license canceled for cause by the tax commissioner; or if the person has violated any provision of this chapter, then the tax commissioner, after a hearing, of which the applicant shall be given five days' notice in writing and at which said applicant shall have the right to appear in person or by counsel and present testimony, may refuse to issue to such person a license to transact business as a motor fuel dealer in the state.

(E) When the application in proper form has been accepted for filing, and the bond accepted and approved, the commissioner shall issue to such motor fuel dealer a license to transact business as a motor fuel dealer in the state, subject to cancellation of such license as provided by law.

(F) No person shall make a false or fraudulent statement on the application required by this section.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-01-1996



Section 5735.021 - Application for permissive motor fuel dealer's license.

(A) Each person who would qualify for a motor fuel dealer's license under any division in divisions (I)(1)(a) through (d) of section 5735.01 of the Revised Code if that person's business activity were conducted in this state, who makes a sale for export to this state to a person who is not a licensed motor fuel dealer, and who wishes to collect the tax imposed by this chapter on behalf of any person who is not a licensed motor fuel dealer may obtain a permissive motor fuel dealer's license. Application for and possession of a permissive motor fuel dealer's license shall not in itself subject the applicant or licensee to the jurisdiction of this state for any purpose other than administration and enforcement of this chapter. To obtain a permissive motor fuel dealer's license, a person shall file with the tax commissioner an application verified under oath by that person, and shall include the following in the application:

(1) The name under which the permissive motor fuel dealer will transact business;

(2) The location, including street number address of its principal place of business outside this state;

(3) The names and addresses of the owner, or the names and addresses of the partners if the permissive motor fuel dealer is a partnership, or the names and addresses of the principal officers if the permissive motor fuel dealer is a corporation or an association;

(4) Any other information the commissioner deems necessary.

An application for a license shall be accompanied by a bond of the character stipulated and in the amount provided for in section 5735.03 of the Revised Code. The application for the license shall be filed with the commissioner.

(B)

(1) After a hearing as provided in division (B)(2) of this section, the tax commissioner may refuse to issue a license to transact business as a permissive motor fuel dealer in the following circumstances:

(a) The applicant has previously had a license issued pursuant to this chapter canceled for cause by the tax commissioner;

(b) The tax commissioner believes that the application is not filed in good faith;

(c) The applicant has previously violated any provision of this chapter;

(d) The application is filed as a subterfuge by the applicant for the real person in interest who has previously had a license issued pursuant to this chapter canceled for cause by the tax commissioner or who has violated any provision of this chapter.

(2) The tax commissioner shall conduct a hearing before refusing to issue a license to transact business as a permissive motor fuel dealer in the state in any of the circumstances described in division (B)(1) of this section. The applicant shall be given five days' notice, in writing, of the hearing. The applicant may appear in person or be represented by counsel, and may present testimony at the hearing.

(C) When an application in proper form has been accepted for filing, and the bond accepted and approved, the commissioner shall issue to the applicant a license to transact business as a permissive motor fuel dealer, subject to cancellation of the permissive motor fuel dealer license as provided by law.

(D) No person shall make a false or fraudulent statement on the application required by this section.

Effective Date: 10-01-1996



Section 5735.022 - Application for retail dealer's license.

(A) A retail dealer shall not receive, use, sell, or distribute any motor fuel or engage in business within this state unless the retail dealer holds an unrevoked license, for each retail location, issued by the tax commissioner to engage in such business. To obtain a retail dealer's license, a person shall file with the tax commissioner an application sworn to under oath by that person. The application shall include the following:

(1) The name under which the retail dealer will transact business within the state;

(2) The location, including street number address, of the retail dealer's business within this state;

(3) The name, address, and social security number of the owner, or the names, addresses, and social security numbers of the partners if such retail dealer is a partnership, or the names, addresses, and social security numbers of the principal officers if such retail dealer is a corporation or association;

(4) Any other information the tax commissioner shall require.

(B)

(1) After a hearing as provided in division (B)(2) of this section, the tax commissioner may refuse to issue a license to transact business as a retail dealer in the state in the following circumstances:

(a) The applicant has previously had a license issued pursuant to this chapter canceled for cause by the tax commissioner;

(b) The tax commissioner believes that an application is not filed in good faith;

(c) The applicant has previously violated any provision of this chapter;

(d) The application is filed as a subterfuge by the applicant for the real person in interest who has previously had a license issued pursuant to this chapter canceled for cause by the tax commissioner or who has violated any provision of this chapter.

(2) The tax commissioner shall conduct a hearing before refusing to issue a license to transact business as a retail dealer in the state in any of the circumstances described in division (B)(1) of this section. The applicant shall be given five days' notice, in writing, of the hearing. The applicant may appear in person or be represented by counsel, and may present testimony at the hearing.

(C) When an application in proper form has been accepted for filing, the commissioner shall issue a license to transact business as a retail dealer in this state, subject to cancellation of such license as provided by law.

(D) No person shall make a false or fraudulent statement on the application required by this section.

Effective Date: 10-01-1996



Section 5735.023 - Retail service station - prohibited acts.

(A) No person operating a retail service station shall store, sell, or attempt to sell or distribute any untaxed motor fuel, except K-1 kerosene, at a retail service station.

(B) A licensed motor fuel dealer that operates a bulk storage plant and also maintains at the same location a retail pump that is connected to a bulk storage tank is not subject to division (A) of this section, except that the licensed motor fuel dealer shall pay the tax on all motor fuel dispensed through the retail pump.

(C) Each day, or part thereof, that a person is in violation of division (A) or (B) of this section constitutes a separate offense for purposes of section 5735.99 of the Revised Code.

Effective Date: 09-29-2000



Section 5735.024 - Sale and distribution exceptions.

(A) The motor fuel taxes imposed under this chapter do not apply to the sale or distribution of motor fuel by a licensed motor fuel dealer to another licensed motor fuel dealer.

(B) The motor fuel taxes imposed under this chapter do not apply to the sale or distribution of motor fuel by a licensed motor fuel dealer to an exporter licensed pursuant to section 5735.026 of the Revised Code.

(C) All motor fuel sold or distributed by a licensed motor fuel dealer directly to a consumer and pumped into a common storage tank that is used for both taxable and nontaxable uses is subject to the motor fuel taxes imposed under this chapter.

(D) The motor fuel taxes imposed under this chapter do not apply to the sale or distribution of dyed diesel fuel by a licensed motor fuel dealer from a location other than a retail service station if sold or distributed in compliance with the notice requirements prescribed by division (A)(1) of section 5735.05 of the Revised Code.

(E) Motor fuel dealers selling or distributing motor fuel to any person shall create, maintain, and compile a record of motor fuel sales that lists the taxing state and the amount of motor fuel tax included in all transactions.

Effective Date: 10-01-1996



Section 5735.025 - Prohibited acts generally.

(A) No person shall recklessly import, sell, use, deliver, transport, distribute, or store motor fuel within this state upon which the taxes imposed by this chapter are owed but have not first been paid to or reported by the holder of an unrevoked motor fuel dealer's license, or for which liability for those taxes has not accrued to the holder of an unrevoked motor fuel dealer's license.

(B) No person shall evade or attempt to evade in any manner a motor fuel tax imposed by this chapter. No person shall aid or abet any person to evade or attempt to evade in any manner a motor fuel tax imposed by this chapter. Each day, or part thereof, that a person evades or attempts to evade a motor fuel tax imposed by this chapter, or aids or abets any person to evade or attempt to evade a motor fuel tax imposed by this chapter, constitutes a separate offense for purposes of section 5735.99 of the Revised Code.

Effective Date: 10-01-1996



Section 5735.026 - Application for exporter type A or exporter type B license.

(A) The tax commissioner, for purposes of administering this chapter, shall issue two classes of export licenses: "exporter type A" licenses and "exporter type B" licenses. To qualify for an exporter type A license, a person must demonstrate to the tax commissioner's satisfaction that the person is licensed to collect and remit motor fuel taxes in the specified state of destination. To qualify for an exporter type B license, a person must demonstrate to the tax commissioner's satisfaction that the person is statutorily prohibited from obtaining a license to collect and remit motor fuel taxes in the specified state of destination, and that the person is licensed to sell or distribute tax-paid motor fuel in the specified state of destination.

(B) To obtain an exporter's license of either class, a person shall file, under oath, an application with the commissioner in such form as the commissioner prescribes. The application shall set forth the following information:

(1) The name under which the exporter will transact business within the state;

(2) The location, including street number address, of the exporter's principal office or place of business;

(3) The name and address of the owner, or the names and addresses of the partners if such exporter is a partnership, or the names and addresses of the principal officers if the exporter is a corporation or an association;

(4) A certified copy of the certificate or license issued by the Secretary of State showing that the corporation is authorized to transact business in this state if the exporter is a corporation organized under the laws of another state, territory, or country;

(5) For an exporter type A license, a copy of the applicant's license or certificate to collect and remit motor fuel taxes or sell or distribute motor fuel in the specified destination state or states for which the license or certificate is to be issued;

(6) Any other information the commissioner may require.

(C)

(1) After a hearing as provided in division (C)(2) of this section, the tax commissioner may refuse to issue a license to transact business as an exporter of motor fuel in the following circumstances:

(a) The applicant has previously had a license issued under this chapter canceled for cause by the tax commissioner;

(b) The tax commissioner believes that an application is not filed in good faith;

(c) The applicant has previously violated any provision of this chapter;

(d) The application is filed as a subterfuge by the applicant for the real person in interest who has previously had a license issued under this chapter canceled for cause by the tax commissioner or who has violated any provision of this chapter.

(2) The tax commissioner shall conduct a hearing before refusing to issue a license to transact business as an exporter in any of the circumstances described in division (C)(1) of this section. The applicant shall be given five days' notice, in writing, of the hearing. The applicant may appear in person or be represented by counsel, and may present testimony at the hearing.

(D) When an application in proper form has been accepted for filing, the commissioner shall issue to such exporter a license to transact business as an exporter of motor fuel in this state, subject to cancellation of such license as provided by law.

(E) No person shall make a false or fraudulent statement on the application required by this section.

Effective Date: 10-01-1996



Section 5735.027 - Application for terminal operator's license.

(A) No person shall act in the capacity of a terminal operator within this state unless the person holds an unrevoked license issued by the tax commissioner to engage as a terminal operator. A person desiring to be a terminal operator shall file with the commissioner an application sworn to under oath. The application shall include the following:

(1) The name under which the terminal operator will transact business in this state;

(2) The location, including street number address, of the terminal operator's principal office or place of business within this state;

(3) The location, including street number address, of each terminal operated in this state by the applicant;

(4) The name and address of the owner, or the names and addresses of the partners if such terminal operator is a partnership, or the names and addresses of the principal officers if such terminal operator is a corporation or association;

(5) If such terminal operator is a corporation organized under the laws of another state, territory, or country, a certified copy of the certificate or license issued by the Secretary of State showing that the corporation is authorized to transact business in this state;

(6) Any other information the commissioner deems necessary.

(B) The tax commissioner may require a bond adequate to ensure compliance with this chapter as a condition of issuance of any license under this section. The commissioner shall prescribe the form and content of the bond.

(C)

(1) After a hearing as provided in division (C)(2) of this section, the tax commissioner may refuse to issue a license to transact business as a terminal operator in the state in the following circumstances:

(a) The applicant has previously had a license issued under this chapter canceled for cause by the tax commissioner;

(b) The tax commissioner believes that the application is not filed in good faith;

(c) The applicant has previously violated any provision of this chapter;

(d) The application is filed as a subterfuge by the applicant for the real person in interest who has previously had a license issued under this chapter canceled for cause by the tax commissioner, or who has violated any provision of this chapter.

(2) The tax commissioner shall conduct a hearing before refusing to issue a license to transact business as a terminal operator in any of the circumstances described in division (C)(1) of this section. The applicant shall be given five days' notice, in writing, of the hearing. The applicant may appear in person or be represented by counsel, and may present testimony at the hearing.

(D) When an application in proper form has been accepted for filing, and any required bond accepted and approved, the commissioner shall issue to such terminal operator a license to transact business as a terminal operator in the state, subject to cancellation of such license as provided by law.

(E) No person shall make a false or fraudulent statement on the application required by this section.

Effective Date: 10-01-1996



Section 5735.03 - Dealer's surety bond - release - lien on property.

Except as provided in division (C)(2) of section 5735.02 of the Revised Code, every motor fuel dealer shall file with the tax commissioner a surety bond of not less than five thousand dollars, but may be required by the tax commissioner to submit a surety bond equal to three months' average tax liability, on a form approved by and with a surety satisfactory to the commissioner, upon which the motor fuel dealer shall be the principal obligor and the state shall be the obligee, conditioned upon the prompt filing of true reports and the payment by the motor fuel dealer to the treasurer of state of all motor fuel excise taxes levied by the state, provided that after notice is received from the state by the surety of the delinquency of any taxes, if the surety pays the taxes within thirty days after the receipt of the notice no penalties or interest shall be charged against the surety. If the surety does not pay the taxes within thirty days, but does pay within ninety days from the date of the receipt of notice from the state by the surety, no penalty shall be assessed against the surety but the surety shall pay interest at the rate of six per cent per annum on the unpaid taxes from the date the taxes are due and payable. If the surety does not pay within ninety days then the surety shall be liable for interest and penalties, and the tax commissioner may cancel all bonds issued by the surety.

The commissioner may increase or reduce the amount of the bond required to be filed by any licensed motor fuel dealer. If the commissioner finds that it is necessary to increase the bond to assure payment of the tax, the bond may be increased to an amount equal to three months/average liability or fifty thousand dollars, whichever is greater.

If liability upon the bond thus filed by the motor fuel dealer with the commissioner is discharged or reduced, whether by judgment rendered, payment made, or otherwise, or if, in the opinion of the commissioner any surety on the bond theretofore given has become unsatisfactory or unacceptable, the commissioner may require the motor fuel dealer to file a new bond with satisfactory sureties in the same amount, and if a new bond is not filed the commissioner shall forthwith cancel the license of the motor fuel dealer. If a new bond is furnished by the motor fuel dealer, the commissioner shall cancel and surrender the bond of the motor fuel dealer for which the new bond is substituted.

A surety on a bond furnished by a motor fuel dealer shall be released from all liability to the state accruing on the bond after the expiration of sixty days from the date upon which the surety lodges with the commissioner a written request to be released. The request shall not operate to release the surety from any liability already accrued, or which accrues before the expiration of the sixty-day period. The commissioner shall promptly on receipt of notice of the request notify the motor fuel dealer who furnished the bond and, unless the motor fuel dealer on or before the expiration of the sixty-day period files with the commissioner a new bond with a surety satisfactory to the commissioner in the amount and form provided in this section, the commissioner shall forthwith cancel the license of the motor fuel dealer. If the new bond is furnished by said motor fuel dealer, the commissioner shall cancel and surrender the bond of the motor fuel dealer for which the new bond is substituted.

The commissioner, in lieu of any surety bond required by this section, may accept a deposit by a motor fuel dealer of cash. Any cash thus accepted shall be deposited with the treasurer of state to be held by the treasurer of state, in the same manner as other cash required to be deposited with the treasurer of state under the laws of the state, for the account of such motor fuel dealer and subject to any lawful claim of the state for any excise tax upon motor fuel, and penalties and interest thereon levied by the laws of this state. The state shall have a lien upon cash thus deposited for the amount of any motor fuel excise taxes and penalty and interest due to the state from the motor fuel dealer in whose behalf they were deposited. The amount of cash to be thus accepted shall in all respects be determined in the same manner as provided in this section for the amount of surety bonds. Any cash deposited shall be subject to levy upon execution to satisfy any judgment secured in any action by the state to recover any motor fuel excise taxes, and penalties and interest found to be due to the state from such motor fuel dealer. The cash shall be released by the treasurer of state upon certificate of the commissioner that the license of the motor fuel dealer in whose behalf they have been deposited has been canceled or that other security has been accepted in lieu thereof, and that the state asserts no claim thereto.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-01-1996; 09-28-2006



Section 5735.04 - Revocation or cancellation of dealer's license - cancellation of bond.

If a motor fuel dealer files a false monthly report of the information required under section 5735.06 of the Revised Code, fails to file a monthly report as required by that section, fails to pay the full amount of the tax as required by the motor fuel laws of the state or as may be agreed upon by the tax commissioner and the motor fuel dealer, or fails to file an inventory report as required by section 5735.061(B) of the Revised Code, the commissioner may revoke the license of the motor fuel dealer, and notify the motor fuel dealer in writing of such revocation by certified mail sent to the last known address of the motor fuel dealer appearing on the files of the commissioner.

The commissioner may cancel any license issued to any motor fuel dealer, and the cancellation shall become effective at the time that may be determined by the commissioner. The commissioner also may cancel the license of any motor fuel dealer upon sixty days' notice mailed to the last known address of the motor fuel dealer if the commissioner, upon investigation, finds that the person to whom the license has been issued is no longer engaged in the receipt, use, or sale of motor fuel as a motor fuel dealer, and has not been so engaged for the period of six months prior to the cancellation. No license shall be canceled upon the request of any motor fuel dealer unless the motor fuel dealer, prior to the date of cancellation, has paid to the state all motor fuel taxes payable or assumed by the motor fuel dealer under the laws of the state, together with all penalties and fines accruing by reason of any failure of the motor fuel dealer to make accurate reports of receipts of motor fuel or to pay the taxes and penalties.

If the license of any motor fuel dealer is canceled by the commissioner as provided in this section, and if the motor fuel dealer has paid to the state all motor fuel taxes due and payable by the motor fuel dealer under the laws of the state, or assumed by the motor fuel dealer upon the receipt, sale, or use of motor fuel, together with all penalties accruing by reason of any failure on the part of the motor fuel dealer to make accurate reports or to pay the tax and penalties, then the commissioner shall cancel and surrender the bond theretofore filed by the motor fuel dealer.

Effective Date: 10-01-1996



Section 5735.041 - Revocation of license of retail dealer.

(A) The tax commissioner may revoke the license of a retail dealer in the following circumstances:

(1) The retail dealer sells or attempts to sell any motor fuel upon which any motor fuel tax imposed by this chapter has not been paid;

(2) The retail dealer attempts to evade any motor fuel tax imposed by this chapter;

(3) The retail dealer violates any provision of this chapter.

(B) The commissioner shall notify the retail dealer in writing of the revocation by certified mail sent to the last known address of the retail dealer appearing on the files of the commissioner.

Effective Date: 10-01-1996



Section 5735.042 - Revocation of license of exporter.

(A) The tax commissioner may revoke an exporter's license in the following circumstances:

(1) An exporter licensed under section 5735.026 of the Revised Code purchases, for export, motor fuel in this state exclusive of the motor fuel tax, and subsequently diverts or causes the motor fuel to be diverted to a destination in this state or any state other than the originally designated state;

(2) The exporter is no longer the holder of a valid license to purchase motor fuel tax free in the specified destination state or states for which the license is issued.

(B) The commissioner shall notify the exporter in writing of such revocation by certified mail sent to the last known address of the exporter appearing in the files of the commissioner.

Effective Date: 10-01-1996



Section 5735.043 - Revocation or cancellation of license of terminal operator.

If a terminal operator files a false monthly report of the information required under section 5735.063 of the Revised Code, or fails to file the monthly report required by section 5735.063 of the Revised Code, the tax commissioner may revoke the license of the terminal operator. The commissioner shall notify the terminal operator in writing of such revocation by certified mail sent to the last known address of the terminal operator appearing on the files of the commissioner.

The commissioner also may cancel the license of any terminal operator upon sixty days' notice mailed to the last known address of the terminal operator if the commissioner finds that the person to whom the license has been issued is no longer engaged as a terminal operator in this state, and has not been so engaged for at least six months prior to cancellation.

Effective Date: 10-01-1996



Section 5735.044 - Revocation or cancellation of license of permissive motor fuel dealer.

If a permissive motor fuel dealer files a false monthly report of the information required under section 5735.06 of the Revised Code, fails to file the monthly report as required by section 5735.06 of the Revised Code, or fails to pay the full amount of the tax as required by this chapter or as may be agreed upon by the tax commissioner and the permissive motor fuel dealer, the commissioner may revoke the license of the permissive motor fuel dealer. The commissioner shall notify the permissive motor fuel dealer in writing of the revocation by certified mail sent to the last known address of the permissive motor fuel dealer appearing on the files of the commissioner.

The commissioner may cancel any license issued to any permissive motor fuel dealer and the cancellation shall become effective at the time that the commissioner determines. No license shall be canceled upon the request of any permissive motor fuel dealer unless the permissive motor fuel dealer, prior to the date of cancellation, has paid to the state all motor fuel taxes payable or assumed by the dealer under the laws of the state, together with all penalties, fines, and interest accruing by reason of any failure of the permissive motor fuel dealer to make accurate reports of sales of motor fuel or to pay the taxes, penalties, and interest.

If the license of any permissive motor fuel dealer is canceled by the commissioner under this section, and the permissive motor fuel dealer has paid to the state all motor fuel taxes due and payable by the permissive motor fuel dealer under the laws of this state or assumed by the permissive motor fuel dealer upon the sale of motor fuel, together with all penalties and interest accruing by reason of any failure on the part of the permissive motor fuel dealer to make accurate reports or to pay the tax, penalties, and interest, then the commissioner shall cancel and surrender the bond previously filed by the permissive motor fuel dealer.

Effective Date: 10-01-1996



Section 5735.05 - [Effective Until 7/1/2013] Levy of motor fuel excise tax - exceptions.

(A) To provide revenue for maintaining the state highway system; to widen existing surfaces on such highways; to resurface such highways; to pay that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; to enable the counties of the state properly to plan, maintain, and repair their roads and to pay principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to enable the municipal corporations to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets, and to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to enable the Ohio turnpike commission to construct, reconstruct, maintain, and repair turnpike projects; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the costs apportioned to the public under sections 4907.47 and 4907.471 of the Revised Code and to supplement revenue already available for such purposes; to pay the costs incurred by the public utilities commission in administering sections 4907.47 to 4907.476 of the Revised Code; to distribute equitably among those persons using the privilege of driving motor vehicles upon such highways and streets the cost of maintaining and repairing them; to pay the interest, principal, and charges on highway capital improvements bonds and other obligations issued pursuant to Section 2m of Article VIII, Ohio Constitution, and section 151.06 of the Revised Code; to pay the interest, principal, and charges on highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code; to pay the interest, principal, and charges on major new state infrastructure bonds and other obligations of the state issued pursuant to Section 13 of Article VIII, Ohio Constitution, and section 5531.10 of the Revised Code; to provide revenue for the purposes of sections 1547.71 to 1547.78 of the Revised Code; and to pay the expenses of the department of taxation incident to the administration of the motor fuel laws, a motor fuel excise tax is hereby imposed on all motor fuel dealers upon receipt of motor fuel within this state at the rate of two cents plus the cents per gallon rate on each gallon so received, to be computed in the manner set forth in section 5735.06 of the Revised Code; provided that no tax is hereby imposed upon the following transactions:

(1) The sale of dyed diesel fuel by a licensed motor fuel dealer from a location other than a retail service station provided the licensed motor fuel dealer places on the face of the delivery document or invoice, or both if both are used, a conspicuous notice stating that the fuel is dyed and is not for taxable use, and that taxable use of that fuel is subject to a penalty. The tax commissioner, by rule, may provide that any notice conforming to rules or regulations issued by the United States department of the treasury or the Internal Revenue Service is sufficient notice for the purposes of division (A)(1) of this section.

(2) The sale of K-1 kerosene to a retail service station, except when placed directly in the fuel supply tank of a motor vehicle. Such sale shall be rebuttably presumed to not be distributed or sold for use or used to generate power for the operation of motor vehicles upon the public highways or upon the waters within the boundaries of this state.

(3) The sale of motor fuel by a licensed motor fuel dealer to another licensed motor fuel dealer;

(4) The exportation of motor fuel by a licensed motor fuel dealer from this state to any other state or foreign country;

(5) The sale of motor fuel to the United States government or any of its agencies, except such tax as is permitted by it, where such sale is evidenced by an exemption certificate, in a form approved by the tax commissioner, executed by the United States government or an agency thereof certifying that the motor fuel therein identified has been purchased for the exclusive use of the United States government or its agency;

(6) The sale of motor fuel that is in the process of transportation in foreign or interstate commerce, except insofar as it may be taxable under the Constitution and statutes of the United States, and except as may be agreed upon in writing by the dealer and the commissioner;

(7) The sale of motor fuel when sold exclusively for use in the operation of aircraft, where such sale is evidenced by an exemption certificate prescribed by the commissioner and executed by the purchaser certifying that the motor fuel purchased has been purchased for exclusive use in the operation of aircraft;

(8) The sale for exportation of motor fuel by a licensed motor fuel dealer to a licensed exporter type A;

(9) The sale for exportation of motor fuel by a licensed motor fuel dealer to a licensed exporter type B, provided that the destination state motor fuel tax has been paid or will be accrued and paid by the licensed motor fuel dealer.

(10) The sale to a consumer of diesel fuel, by a motor fuel dealer for delivery from a bulk lot vehicle, for consumption in operating a vessel when the use of such fuel in a vessel would otherwise qualify for a refund under section 5735.14 of the Revised Code.

Division (A)(1) of this section does not apply to the sale or distribution of dyed diesel fuel used to operate a motor vehicle on the public highways or upon water within the boundaries of this state by persons permitted under regulations of the United States department of the treasury or of the Internal Revenue Service to so use dyed diesel fuel.

(B) The two cent motor fuel tax levied by this section is also for the purpose of paying the expenses of administering and enforcing the state law relating to the registration and operation of motor vehicles.

(C) After the tax provided for by this section on the receipt of any motor fuel has been paid by the motor fuel dealer, the motor fuel may thereafter be used, sold, or resold by any person having lawful title to it, without incurring liability for such tax.

If a licensed motor fuel dealer sells motor fuel received by the licensed motor fuel dealer to another licensed motor fuel dealer, the seller may deduct on the report required by section 5735.06 of the Revised Code the number of gallons so sold for the month within which the motor fuel was sold or delivered. In this event the number of gallons is deemed to have been received by the purchaser, who shall report and pay the tax imposed thereon.

Effective Date: 06-26-2003; 03-29-2005; 2007 HB67 07-03-2007

This section is set out twice. See also § 5735.05, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5735.05 - [Effective 7/1/2013] Levy of motor fuel excise tax - exceptions.

(A) To provide revenue for maintaining the state highway system; to widen existing surfaces on such highways; to resurface such highways; to pay that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; to enable the counties of the state properly to plan, maintain, and repair their roads and to pay principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to enable the municipal corporations to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets, and to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to enable the Ohio turnpike and infrastructure commission to construct, reconstruct, maintain, and repair turnpike projects; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the costs apportioned to the public under sections 4907.47 and 4907.471 of the Revised Code and to supplement revenue already available for such purposes; to pay the costs incurred by the public utilities commission in administering sections 4907.47 to 4907.476 of the Revised Code; to distribute equitably among those persons using the privilege of driving motor vehicles upon such highways and streets the cost of maintaining and repairing them; to pay the interest, principal, and charges on highway capital improvements bonds and other obligations issued pursuant to Section 2m of Article VIII, Ohio Constitution, and section 151.06 of the Revised Code; to pay the interest, principal, and charges on highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code; to pay the interest, principal, and charges on major new state infrastructure bonds and other obligations of the state issued pursuant to Section 13 of Article VIII, Ohio Constitution, and section 5531.10 of the Revised Code; to provide revenue for the purposes of sections 1547.71 to 1547.78 of the Revised Code; and to pay the expenses of the department of taxation incident to the administration of the motor fuel laws, a motor fuel excise tax is hereby imposed on all motor fuel dealers upon receipt of motor fuel within this state at the rate of two cents plus the cents per gallon rate on each gallon so received, to be computed in the manner set forth in section 5735.06 of the Revised Code; provided that no tax is hereby imposed upon the following transactions:

(1) The sale of dyed diesel fuel by a licensed motor fuel dealer from a location other than a retail service station provided the licensed motor fuel dealer places on the face of the delivery document or invoice, or both if both are used, a conspicuous notice stating that the fuel is dyed and is not for taxable use, and that taxable use of that fuel is subject to a penalty. The tax commissioner, by rule, may provide that any notice conforming to rules or regulations issued by the United States department of the treasury or the Internal Revenue Service is sufficient notice for the purposes of division (A)(1) of this section.

(2) The sale of K-1 kerosene to a retail service station, except when placed directly in the fuel supply tank of a motor vehicle. Such sale shall be rebuttably presumed to not be distributed or sold for use or used to generate power for the operation of motor vehicles upon the public highways or upon the waters within the boundaries of this state.

(3) The sale of motor fuel by a licensed motor fuel dealer to another licensed motor fuel dealer;

(4) The exportation of motor fuel by a licensed motor fuel dealer from this state to any other state or foreign country;

(5) The sale of motor fuel to the United States government or any of its agencies, except such tax as is permitted by it, where such sale is evidenced by an exemption certificate, in a form approved by the tax commissioner, executed by the United States government or an agency thereof certifying that the motor fuel therein identified has been purchased for the exclusive use of the United States government or its agency;

(6) The sale of motor fuel that is in the process of transportation in foreign or interstate commerce, except insofar as it may be taxable under the Constitution and statutes of the United States, and except as may be agreed upon in writing by the dealer and the commissioner;

(7) The sale of motor fuel when sold exclusively for use in the operation of aircraft, where such sale is evidenced by an exemption certificate prescribed by the commissioner and executed by the purchaser certifying that the motor fuel purchased has been purchased for exclusive use in the operation of aircraft;

(8) The sale for exportation of motor fuel by a licensed motor fuel dealer to a licensed exporter type A;

(9) The sale for exportation of motor fuel by a licensed motor fuel dealer to a licensed exporter type B, provided that the destination state motor fuel tax has been paid or will be accrued and paid by the licensed motor fuel dealer.

(10) The sale to a consumer of diesel fuel, by a motor fuel dealer for delivery from a bulk lot vehicle, for consumption in operating a vessel when the use of such fuel in a vessel would otherwise qualify for a refund under section 5735.14 of the Revised Code.

Division (A)(1) of this section does not apply to the sale or distribution of dyed diesel fuel used to operate a motor vehicle on the public highways or upon water within the boundaries of this state by persons permitted under regulations of the United States department of the treasury or of the Internal Revenue Service to so use dyed diesel fuel.

(B) The two cent motor fuel tax levied by this section is also for the purpose of paying the expenses of administering and enforcing the state law relating to the registration and operation of motor vehicles.

(C) After the tax provided for by this section on the receipt of any motor fuel has been paid by the motor fuel dealer, the motor fuel may thereafter be used, sold, or resold by any person having lawful title to it, without incurring liability for such tax.

If a licensed motor fuel dealer sells motor fuel received by the licensed motor fuel dealer to another licensed motor fuel dealer, the seller may deduct on the report required by section 5735.06 of the Revised Code the number of gallons so sold for the month within which the motor fuel was sold or delivered. In this event the number of gallons is deemed to have been received by the purchaser, who shall report and pay the tax imposed thereon.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-26-2003; 03-29-2005; 2007 HB67 07-03-2007

This section is set out twice. See also § 5735.05, effective until 7/1/2013.



Section 5735.051 - Using revenues for waterways purposes.

The general assembly finds as a fact that, of the revenues that occur from excises imposed by sections 5735.05, 5735.25, 5735.29, and 5735.30 of the Revised Code, one per cent is attributable to the operation of motor vehicles upon waters within the boundaries of this state. Of this amount, seven-eighths shall be credited to the waterways safety fund and shall be used for the purposes of sections 1547.71 to 1547.78 of the Revised Code, and one-eighth shall be credited to the wildlife boater angler fund and shall be used for the purposes specified in section 1531.35 of the Revised Code.

Effective Date: 06-29-2001



Section 5735.052 - Selling or distributing dyed diesel fuel.

(A) If any person sells or distributes any dyed diesel fuel without the notice required under division (A)(1) of section 5735.05 of the Revised Code, that person is subject to an additional penalty of one dollar per gallon or one hundred dollars, whichever is greater. The penalty may be assessed against the person under section 5735.12 or 5735.121 of the Revised Code.

(B) The tax commissioner may reduce or remit a penalty imposed under this section.

Effective Date: 10-01-1996



Section 5735.053 - Motor fuel tax administration fund.

There is hereby created in the state treasury the motor fuel tax administration fund for the purpose of paying the expenses of the department of taxation incident to the administration of the motor fuel laws. After the treasurer of state credits the tax refund fund out of tax receipts as required by sections 5735.23, 5735.26, 5735.291, and 5735.30 of the Revised Code, the treasurer of state shall transfer to the motor fuel tax administration fund two hundred seventy-five one-thousandths per cent of the receipts from the taxes levied by sections 5735.05, 5735.25, 5735.29, and 5735.30 of the Revised Code.

Effective Date: 06-26-2003



Section 5735.06 - Motor fuel dealer to file monthly report - contents of report.

(A) On or before the last day of each month, each motor fuel dealer shall file with the tax commissioner a report for the preceding calendar month, on forms prescribed by or in a form acceptable to the tax commissioner. The report shall include the following information:

(1) An itemized statement of the number of gallons of all motor fuel received during the preceding calendar month by such motor fuel dealer, which has been produced, refined, prepared, distilled, manufactured, blended, or compounded by such motor fuel dealer in the state;

(2) An itemized statement of the number of gallons of all motor fuel received by such motor fuel dealer in the state from any source during the preceding calendar month, other than motor fuel included in division (A)(1) of this section, together with a statement showing the date of receipt of such motor fuel; the name of the person from whom purchased or received; the date of receipt of each shipment of motor fuel; the point of origin and the point of destination of each shipment; the quantity of each of said purchases or shipments; the name of the carrier; the number of gallons contained in each car if shipped by rail; the point of origin, destination, and shipper if shipped by pipe line; or the name and owner of the boat, barge, or vessel if shipped by water;

(3) An itemized statement of the number of gallons of motor fuel which such motor fuel dealer has during the preceding calendar month:

(a) For motor fuel other than gasoline sold for use other than for operating motor vehicles on the public highways or on waters within the boundaries of this state;

(b) Exported from this state to any other state or foreign country as provided in division (A)(4) of section 5735.05 of the Revised Code;

(c) Sold to the United States government or any of its agencies;

(d) Sold for delivery to motor fuel dealers;

(e) Sold exclusively for use in the operation of aircraft;

(4) Such other information incidental to the enforcement of the motor fuel laws of the state as the commissioner requires.

(B) The report shall show the tax due, computed as follows:

(1) The following deductions shall be made from the total number of gallons of motor fuel received by the motor fuel dealer within the state during the preceding calendar month:

(a) The total number of gallons of motor fuel received by the motor fuel dealer within the state and sold or otherwise disposed of during the preceding calendar month as set forth in section 5735.05 of the Revised Code;

(b) The total number of gallons received during the preceding calendar month and sold or otherwise disposed of to another licensed motor fuel dealer pursuant to section 5735.05 of the Revised Code;

(c) To cover the costs of the motor fuel dealer in compiling the report, and evaporation, shrinkage, or other unaccounted-for losses:

(i) If the report is timely filed and the tax is timely paid, three per cent of the total number of gallons of motor fuel received by the motor fuel dealer within the state during the preceding calendar month less the total number of gallons deducted under divisions (B)(1)(a) and (b) of this section, less one per cent of the total number of gallons of motor fuel that were sold to a retail dealer during the preceding calendar month;

(ii) If the report required by division (A) of this section is not timely filed and the tax is not timely paid, no deduction shall be allowed;

(iii) If the report is incomplete, no deduction shall be allowed for any fuel on which the tax is not timely reported and paid;

(2) The number of gallons remaining after the deductions have been made shall be multiplied separately by each of the following amounts:

(a) The cents per gallon rate;

(b) Two cents.

The sum of the products obtained in divisions (B)(2)(a) and (b) of this section shall be the amount of motor fuel tax for the preceding calendar month.

(C) The report shall be filed together with payment of the tax shown on the report to be due, unless the motor fuel dealer is required by section 5735.062 of the Revised Code to pay the tax by electronic funds transfer, in which case the dealer shall file the report pursuant to this section and pay the tax pursuant to section 5735.062 of the Revised Code. The commissioner may extend the time for filing reports and may remit all or part of penalties which may become due under sections 5735.01 to 5735.99 of the Revised Code. For purposes of this section and sections 5735.062 and 5735.12 of the Revised Code, a report required to be filed under this section is considered filed when it is received by the tax commissioner, and remittance of the tax due is considered to be made when the remittance is received by the tax commissioner or when credited to an account designated by the treasurer of state and the tax commissioner for the receipt of tax remittances. The tax commissioner shall immediately forward to the treasurer of state all amounts received under this section.

(D) The tax commissioner may require a motor fuel dealer to file a report for a period other than one month. Such a report, together with payment of the tax, shall be filed not later than thirty days after the last day of the prescribed reporting period.

(E) No person required by this section to file a tax report shall file a false or fraudulent tax report or supporting schedule.

Effective Date: 01-01-2003

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §757.10.

See 129th General AssemblyFile No.7,HB 114, §755.30.



Section 5735.061 - Commissioner certifying rates to dealers.

(A) By the fifteenth day of June of 1988, 1989, 1990, 1991, 1992, and 1993, the tax commissioner shall certify to each dealer the following:

(1) The cents per gallon rate computed for the period that begins on the first day of July of the current year pursuant to section 5735.011 of the Revised Code;

(2) The difference between the cents per gallon rate presently in effect and the cents per gallon rate referred to in division (A)(1) of this section.

(B) By the thirty-first day of July of each year each motor fuel dealer shall file with the tax commissioner, on forms prescribed by the commissioner, a report signed by the motor fuel dealer showing the total number of gallons of all motor fuel that is held in the inventory of such motor fuel dealer as of the beginning of business on the first day of July of such year and on which the motor fuel tax has been paid.

(C) If the cents per gallon rate referred to in division (A)(1) of this section is greater than the cents per gallon rate it replaced, each motor fuel dealer shall pay to the tax commissioner, upon the filing of the report under division (B) of this section, an amount equal to the product obtained by multiplying the gallonage referred to in division (B) of this section by the cents per gallon rate difference referred to in division (A)(2) of this section. The tax commissioner shall immediately forward to the treasurer of state all money collected under this section, and such money shall be treated as revenue arising from the tax levied pursuant to section 5735.05 of the Revised Code.

(D) If the cents per gallon rate referred to in division (A)(1) of this section is lower than the cents per gallon rate it replaced, each motor fuel dealer shall be entitled to a refund in an amount equal to the product obtained by multiplying the gallonage referred to in division (B) of this section by the cents per gallon rate difference referred to in division (A)(2) of this section. Within forty-five days from the date the motor fuel dealer files a report pursuant to division (B) of this section, the tax commissioner shall certify the amount of the refund to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code.

Effective Date: 01-01-2003



Section 5735.062 - Tax payments by electronic funds transfer.

(A) If the total amount of tax required to be paid under section 5735.06 of the Revised Code for any calendar year indicated in the following schedule exceeds the amounts prescribed for that year in the schedule, the dealer shall remit each monthly tax payment in the second ensuing and each succeeding year by electronic funds transfer as prescribed by division (B) of this section.

Year 1992 1993 and thereafter

Total tax payment $1,200,000 $600,000

If a dealer's total tax payment for each of two consecutive years beginning with 1993 is six hundred thousand dollars or less, the dealer is relieved of the requirement to remit taxes by electronic funds transfer for the year that next follows the second of the consecutive years in which the total tax payment is six hundred thousand dollars or less, and is relieved of that requirement for each succeeding year unless the total tax payment in a subsequent year exceeds six hundred thousand dollars.

The tax commissioner shall notify each dealer required to remit taxes by electronic funds transfer of the dealer's obligation to do so, shall maintain an updated list of those dealers, and shall timely certify the list and any additions thereto or deletions therefrom to the treasurer of state. Failure by the tax commissioner to notify a dealer subject to this section to remit taxes by electronic funds transfer does not relieve the dealer of its obligation to remit taxes by electronic funds transfer.

(B) Dealers required by division (A) of this section to remit payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by rules adopted by the treasurer under section 113.061 of the Revised Code and on or before the dates specified under section 5735.06 of the Revised Code. The payment of taxes by electronic funds transfer does not affect a dealer's obligation to file the monthly report as required under section 5735.06 of the Revised Code.

A dealer required by this section to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer to be excused from that requirement. The treasurer of state may excuse the dealer from remittance by electronic funds transfer for good cause shown for the period of time requested by the dealer or for a portion of that period. The treasurer shall notify the tax commissioner and the dealer of the treasurer's decision as soon as is practicable.

(C) If a dealer required by this section to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the treasurer determines that such failure was not due to reasonable cause or was due to willful neglect, the treasurer shall notify the tax commissioner of the failure to remit by electronic funds transfer and shall provide the commissioner with any information used in making that determination. The tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5735.12 of the Revised Code. The additional charge shall equal five per cent of the amount of the taxes required to be paid by electronic funds transfer, but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from taxes imposed under this chapter. The tax commissioner may remit all or a portion of such a charge and may adopt rules governing such remission.

No additional charge shall be assessed under this division against a dealer that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the dealer remits by some means other than electronic funds transfer.

Effective Date: 03-19-1993



Section 5735.063 - Terminal operator to file monthly report - contents of report.

(A) On or before the last day of each month, each terminal operator shall file with the tax commissioner a report for the preceding calendar month on forms prescribed by or in a form acceptable to the tax commissioner. The report shall include the following information:

(1) The physical inventory of all motor fuel on hand in each terminal in this state on the first and last day of the preceding calendar month;

(2) An itemized statement of the number of gallons of all motor fuel received during the preceding calendar month by such terminal operator into each terminal in this state;

(3) An itemized statement of the number of gallons of all motor fuel dispensed during the preceding calendar month by such terminal operator from each terminal in this state;

(4) Any other information the commissioner considers necessary.

(B) No person required by this section to file a report shall file a false or fraudulent report or supporting schedule.

Effective Date: 10-01-1996



Section 5735.064 - Exporter's report.

(A) On or before the last day of each month, each exporter of motor fuel, licensed under section 5735.026 of the Revised Code, shall file with the tax commissioner a report for the preceding calendar month on forms prescribed by or in a form acceptable to the tax commissioner. The report shall include the following:

(1) An itemized statement of the number of gallons of all motor fuel received during the preceding calendar month for export by the licensed exporter;

(2) An itemized statement of the number of gallons of all motor fuel exported from the state;

(3) Any other information the commissioner deems necessary.

(B) No person required by this section to file a report shall file a false or fraudulent report or supporting schedule.

(C) Any person who obtains untaxed motor fuel for export from this state, but later diverts or causes to be diverted motor fuel to a destination in this state, is deemed a motor fuel dealer as regards any unpaid motor fuel taxes levied thereon. Taxes levied against such person may be collected by assessment as provided in section 5735.12 or 5735.121 of the Revised Code.

Effective Date: 10-01-1996



Section 5735.07 - List of dealers that have filed report.

Each month the tax commissioner shall make a list of all motor fuel dealers that have filed a report pursuant to section 5735.06 of the Revised Code. The list shall contain the names of all dealers and the number of gallons of motor fuel upon which those dealers were required to pay the tax as reported on the return or as determined by investigation of the commissioner. The list shall be open to public inspection in the office of the commissioner.

Effective Date: 10-01-1996



Section 5735.08 - [Repealed].

Effective Date: 10-01-1996



Section 5735.09 - Reports of persons transporting motor fuel.

(A) Every railroad company, every street, suburban, or interurban railroad company, every pipe line company, and every water transportation company, which transports motor fuel, either in interstate or in intrastate commerce, to points within this state, and every person who transports motor fuel by any manner to a point in this state, shall report all deliveries of motor fuel made to points within this state to the tax commissioner on forms prescribed by the tax commissioner.

Such reports shall cover monthly periods, shall be submitted within thirty days after the close of the month covered by the report, shall show the name and address of the person to whom the deliveries of motor fuel were actually made, the name and address of the person that assumes ownership of the motor fuel, the point of origin, the point of delivery, the date of delivery, and the number and initials of each car if shipped by rail, the quantity of each shipment and delivery in gallons, the date delivered, the name of the person to whom delivered, the point of shipment, the point of delivery, the name of the boat or barge if delivered by water, and if delivered by other means, the manner in which such delivery is made.

(B) No person required by this section to file a report shall file a false or fraudulent report or supporting schedule.

Effective Date: 10-01-1996



Section 5735.10 - Dealers to retain records - inspection by tax commissioner.

(A) Each motor fuel dealer and each retail dealer shall maintain complete and accurate records of purchases and sales of motor fuel and shall procure and retain all invoices, bills of lading, and other documents relating thereto, except that no retail dealer shall be required to issue or maintain invoices relating to that retail dealer's sales of motor fuel.

(B) Every retail dealer shall take meter readings or totalizer readings and tank stick readings at a retail service station daily.

(C) Every retail dealer shall maintain accurate records each time a retail pump meter or totalizer is serviced, repaired, or replaced. The repair and replacement records must indicate, at a minimum, the date of the repair or replacement, the meter or pump number, and all ascending and descending numbers.

(D) Such records and documents shall be open during business hours to the inspection of the tax commissioner, and shall be preserved for a period of four years, unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept for a longer period.

No person shall refuse to provide such records and documents to the tax commissioner or any person employed by the commissioner for the purpose of inspecting such records and documents.

(E) No person required by this section to maintain accurate records shall maintain or provide false or fraudulent records.

Effective Date: 10-01-1996



Section 5735.101 - Prior permission for sale of untaxed fuel by non-dealer.

No person, other than a motor fuel dealer, shall sell or dispose of any untaxed motor fuel without the prior written permission of the tax commissioner. Upon investigation, the commissioner shall determine whether any tax shall be imposed on the transaction. Full and complete documentation shall be submitted by the seller to the commissioner upon the commissioner's request.

Failure to obtain prior approval from the commissioner regarding the sale or disposal may subject the person to all motor fuel taxes levied by this chapter.

Effective Date: 10-01-1996



Section 5735.102 - Seizure and sale of fuel and transporting vehicle when taxes not paid.

Whenever the tax commissioner discovers any motor fuel subject to the taxes levied under Chapter 5735. of the Revised Code and upon which the taxes have not been paid, the commissioner may seize and take possession of the motor fuel. The motor fuel shall be forfeited to the state, and the commissioner, within a reasonable time thereafter, may sell the forfeited motor fuel. The commissioner shall collect the taxes due on the forfeited motor fuel from the proceeds of the sale. Proceeds of the sale shall be paid into the state treasury pursuant to this chapter. The seizure and sale shall not relieve any person from fine or imprisonment resulting from a violation of section 5735.022 or 5735.20 of the Revised Code. The sale shall be made in the county in which it is most convenient and economical.

Any motor vehicle used to transport motor fuel seized pursuant to this section also is subject to seizure by the tax commissioner. The tax commissioner may dispose of the seized vehicle in the manner prescribed by this section for disposing of seized motor fuel.

Effective Date: 10-01-1996



Section 5735.103 - Padlocking pumps of retail service station.

Whenever the tax commissioner discovers any motor fuel at a retail service station subject to the taxes levied under this chapter and upon which the taxes have not been paid, the commissioner may padlock the pumps of the retail service station until the taxes are paid.

Effective Date: 10-01-1996



Section 5735.11 - Interest on late payment of tax or refund.

(A) If the tax or any portion of the tax imposed by this chapter, whether determined by the tax commissioner or the motor fuel dealer, is not paid on or before the date prescribed in section 5735.06 of the Revised Code, interest shall be collected and paid in the same manner as the tax upon the unpaid amount, computed at the rate per annum prescribed by section 5703.47 of the Revised Code, from the date prescribed for payment of the tax to the date of payment or to the date an assessment is issued under section 5735.12 or 5735.121 of the Revised Code, whichever occurs first. Interest may be collected by assessment in the manner provided in section 5735.12 or 5735.121 of the Revised Code. All interest shall be paid in the same manner as the tax and shall be considered as revenue arising from the tax imposed by section 5735.05 of the Revised Code.

(B) Interest shall be allowed and paid upon any refund granted in respect to the payment of an illegal or erroneous assessment for any tax imposed under this chapter from the date of the overpayment. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code.

Effective Date: 09-06-2002



Section 5735.12 - Liability for additional charge or assessment for noncompliance.

(A) Any motor fuel dealer required by this chapter to file reports and pay the tax levied by this chapter who fails to file the report within the time prescribed, may be liable for an additional charge not exceeding the greater of ten per cent of the motor fuel dealer's tax liability for that month or fifty dollars. The tax commissioner may remit all or a portion of the additional charge and may adopt rules relating to the remission of all or a portion of the charge.

If any person required by this chapter to file reports and pay the taxes, interest, or additional charge levied by this chapter fails to file the report, files an incomplete or incorrect report, or fails to remit the full amount of the tax, interest, or additional charge due for the period covered by the report, the commissioner may make an assessment against the person based upon any information in the commissioner's possession.

No assessment shall be made against any motor fuel dealer for taxes imposed by this chapter more than four years after the date on which the report on which the assessment was based was due or was filed, whichever is later. This section does not bar an assessment against any motor fuel dealer who fails to file a report required by section 5735.06 of the Revised Code, or who files a fraudulent motor fuel tax report.

A penalty of up to fifteen per cent may be added to the amount of every assessment made under this section. The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments made under this section.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment in writing, signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the party assessed resides or in which the business of the party assessed is conducted. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state motor fuel tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected by the tax commissioner under this section shall be paid to the treasurer of state, and when paid shall be considered as revenue arising from the tax imposed by this chapter.

(E) If the tax commissioner determines that the commissioner has erroneously refunded motor fuel tax to any person, the commissioner may make an assessment against the person for recovery of the erroneously refunded tax.

Effective Date: 09-06-2002



Section 5735.121 - Jeopardy assessment.

(A) If the tax commissioner finds that any person liable for tax under this chapter is about to depart from the state, remove property from the state, conceal self, or conceal the person's property, or do any other act tending to prejudice, obstruct, or render wholly or partly ineffectual proceedings to collect the tax, unless proceedings are commenced without delay, or if the commissioner believes that the collection of the amount due from any person will be jeopardized by delay, the commissioner may issue a jeopardy assessment against the person for the amount of the tax, plus a penalty of up to fifteen per cent. Upon issuance of a jeopardy assessment under this division, the total amount assessed shall immediately be due and payable unless security is provided pursuant to division (C) of this section. Any assessment issued under this section shall bear interest in the manner prescribed in section 5735.12 of the Revised Code.

(B) The commissioner immediately shall file an entry with the clerk of the court of common pleas in the same manner and with the same effect as provided in section 5735.12 of the Revised Code. Notice of the jeopardy assessment shall be served on the person assessed or the legal representative of the person assessed, as provided in section 5703.37 of the Revised Code, within five days of the filing of the entry. The person assessed may petition for reassessment within sixty days of receipt of the notice of jeopardy assessment in the same manner as provided in section 5735.12 of the Revised Code. Full or partial payment of the assessment shall not prejudice the commissioner's consideration of the merits of the assessment as contested by the petition for reassessment. Upon notification of the existence of the judgment filed pursuant to this division, any public official having control or custody of any funds or property of the person assessed immediately shall pay or deliver the funds or property to the commissioner as full or partial satisfaction of the jeopardy assessment. However, funds or property needed as evidence in criminal proceedings or that is expected to be forfeited pursuant to Chapter 2981. of the Revised Code, need not be relinquished by the public official. Upon disposition of criminal and forfeiture proceedings, funds and property not needed as evidence and not forfeited shall be delivered to the commissioner.

(C) If the person subject to a jeopardy assessment files a petition for reassessment and posts security satisfactory to the commissioner in an amount sufficient to satisfy the unpaid balance of the assessment, execution on the judgment shall be stayed pending disposition of the petition for reassessment and all appeals resulting from the petition. If the security is sufficient to satisfy the full amount of the assessment, the commissioner shall return any funds or property of the person that previously were seized. Upon satisfaction of the assessment, the commissioner shall order the security released and the judgment vacated.

(D) The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments made under this section.

Effective Date: 09-29-2000; 07-01-2007



Section 5735.122 - Applying for refund of illegal or erroneous payment.

The tax commissioner shall refund to dealers or to any person assessed motor fuel tax the amount of taxes paid illegally or erroneously or paid on an illegal or erroneous assessment. Applications for refund shall be filed with the tax commissioner, on the form prescribed by the commissioner, within four years from the date of the illegal or erroneous payment. No person shall file a claim for the tax on fewer than one hundred gallons of motor fuel.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code, except that no refund shall be authorized or paid on a claim for the tax on fewer than one hundred gallons of motor fuel. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

The refund authorized by this section or section 5703.70 of the Revised Code shall be reduced by the cents per gallon amount of any qualified fuel credit received under section 5735.145 of the Revised Code, as determined by the commissioner, for each gallon of qualified fuel included in the total gallonage of motor fuel upon which the refund is computed.

Effective Date: 09-06-2002



Section 5735.123 - Assessment where tax not paid or liability accrued to dealer.

If any person imports, sells, uses, delivers, or stores, within this state, motor fuel upon which the tax imposed by this chapter has not first been paid or liability for the tax imposed by this chapter on the motor fuel has not accrued to the holder of an unrevoked motor fuel dealer's license, the commissioner may make an assessment against the person under section 5735.12 or 5735.121 of the Revised Code for the motor fuel taxes imposed by this chapter. The assessment may be based upon any information in the commissioner's possession.

Effective Date: 10-01-1996



Section 5735.124 - Selling or distributing dyed diesel fuel.

(A)

(1) Any person that sells or distributes dyed diesel fuel when that person knows or has reason to know that the dyed diesel fuel will be used in the operation of a motor vehicle on the public highways or upon waters within the boundaries of this state is subject to a penalty of one thousand dollars or ten dollars per gallon of dyed diesel fuel so sold or distributed, whichever is greater. Division (A)(1) of this section does not apply to the sale or distribution of dyed diesel fuel used to operate a motor vehicle on the public highways or upon water within the boundaries of this state by persons permitted under regulations of the United States department of the treasury or of the internal revenue service to so use dyed diesel fuel.

(2) Any person that consumes dyed diesel fuel in the operation of a motor vehicle on the public highways or waters within the boundaries of this state is subject to a penalty of one thousand dollars or ten dollars per gallon of the vehicle's fuel supply tank capacity, whichever is greater. Division (A)(2) of this section does not apply to consumption by persons permitted under regulations of the United States department of the treasury or of the internal revenue service to consume dyed diesel fuel in operating a motor vehicle on the public highways or waters within the boundaries of this state.

(B) Any penalty imposed under this section may be assessed under section 5735.12 or 5735.121 of the Revised Code.

(C) If a prior penalty has been issued against a person under this section, the amount of the penalty shall be multiplied by the number of prior penalties imposed on such person under this section, and the resulting amount shall be the total penalty assessed.

(D) The tax commissioner may reduce or remit a penalty assessed under this section.

Effective Date: 10-01-1996



Section 5735.13 - Refund of tax when motor fuel lost or destroyed.

A refund shall be made to any person for the motor fuel tax paid on any motor fuel that is lost or destroyed through leakage, fire, explosion, lightning, flood, tornado, windstorm, or any other cause, except theft, evaporation, shrinkage, and unaccounted-for losses. No refund shall be authorized or ordered under this section for any single loss of less than one hundred gallons, nor except upon notice to the tax commissioner within thirty days from the date of such loss or destruction or the discovery thereof, and upon filing with the tax commissioner within sixty days thereafter an application in the form of an affidavit sworn to by the claimant setting forth in full the circumstances of the loss, and upon presentation of supporting evidence satisfactory to the commissioner.

On the filing of the application, the commissioner shall determine the amount of the refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

The refund authorized by this section or section 5703.70 of the Revised Code shall be reduced by the cents per gallon amount of any qualified fuel credit received under section 5735.145 of the Revised Code, as determined by the commissioner, for each gallon of qualified fuel included in the total gallonage of motor fuel upon which the refund is computed.

Effective Date: 09-06-2002



Section 5735.14 - Reimbursement when fuel not used for in-state operation of motor vehicle on highway or waters.

(A) Any person who uses any motor fuel, on which the tax imposed by this chapter has been paid, for the purpose of operating stationary gas engines, tractors not used on public highways, unlicensed motor vehicles used exclusively in intraplant operations, vessels when used in trade, including vessels when used in connection with an activit ythat constitutes a person's chief business or means of livelihood or any other vessel used entirely for commercial purposes, vessels used for commercial fishing, vessels used by the sea scout department of the boy scouts of America chiefly for training scouts in seamanship, vessels used or owned by any railroad company, railroad car ferry company, the United States, this state, or any political subdivision of this state, or aircraft, or who uses any such fuel upon which such tax has been paid, for cleaning or for dyeing, or any purpose other than the operation of motor vehicles upon highways or upon waters within the boundaries of this state, shall be reimbursed in the amount of the tax so paid on such motor fuel as provided in this section; provided, that any person purchasing motor fuel in this state on which taxes levied under Title LVII of the Revised Code have been paid shall be reimbursed for such taxes paid in this state on such fuel used by that person in another state on which a tax is paid for such usage, except such tax used as a credit against the tax levied by section 5728.06 of the Revised Code. A person shall not be reimbursed for taxes paid on fuel that is used while a motor vehicle is idling or used to provide comfort or safety in the operation of a motor vehicle. Sales of motor fuel, on which the tax imposed by this chapter has been paid, from one person to another do not constitute use of the fuel and are not subject to a refund under this section.

(B) Any person who uses in this state any motor fuel with water intentionally added to the fuel, on which the taxes imposed by this chapter or Chapter 5728. of the Revised Code have been paid, shall be reimbursed in the amount of the taxes so paid on ninety-five per cent of the water. This division applies only to motor fuel that contains at least nine per cent water, by volume.

(C) A person claiming reimbursement under this section shall file with the tax commissioner an application for refund within one year from the date of purchase, stating the quantity of fuel used for the refundable purposes in division (A) or (B) of this section, except that no person shall file a claim for the tax on fewer than one hundred gallons of motor fuel. An application for refund filed for the purpose of division (B) of this section also shall state the quantity of water intentionally added to the motor fuel. No person shall claim reimbursement under that division on fewer than one hundred gallons of water. The application shall be accompanied by the statement described in section 5735.15 of the Revised Code showing such purchase, together with evidence of payment thereof.

(D) After consideration of the application and statement, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certif ythe amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

No refund shall be authorized or paid under this section on a single claim for tax on fewer than one hundred gallons of motor fuel. And, when water has been intentionally added to fuel, no refund shall be authorized or paid under this section on a single claim for tax on fewer than one hundred gallons of water. The commissioner may require that the application be supported by the affidavit of the claimant.

The refund authorized by this section or section 5703.70 of the Revised Code shall be reduced by the cents per gallon amount of any qualified fuel credit received under section 5735.145 of the Revised Code, as determined by the commissioner, for each gallon of qualified fuel included in the total gallonage of motor fuel upon which the refund is computed.

(E) The right to receive any refund under this section or section 5703.70 of the Revised Code is not assignable. The payment of this refund shall not be made to any person other than the person originally entitled thereto who used the motor fuel upon which the claim for refund is based, except that such refunds, when allowed and certified as provided in this section, may be paid to the executor, administrator, receiver, trustee in bankruptcy, or assignee in insolvency proceedings of such person.

Effective Date: 09-26-2003



Section 5735.141 - Refunds for shrinkage and evaporation.

Any retail dealer of motor fuel shall receive a refund for Ohio motor fuel taxes paid on fuel lost by a retail dealer through shrinkage and evaporation. This refund shall be one per cent of the Ohio motor fuel taxes paid on fuel purchased during any semiannual period ending the thirtieth day of June or the thirty-first day of December.

In order to receive a refund the retail dealer shall file with the tax commissioner, within one hundred twenty days after the thirtieth day of June and the thirty-first day of December of each year, an application for a refund stating the quantity of motor fuel that was purchased for resale by the applicant during the preceding semiannual period ending the thirtieth day of June or the thirty-first day of December and upon which the motor fuel tax has been paid. No person shall file a claim for the tax on fewer than one hundred gallons of motor fuel. The form and contents of the application shall be prescribed by the commissioner, and the application shall be signed in accordance with section 5703.25 of the Revised Code. On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

No refund shall be authorized or ordered under this section for any single claim for the tax on fewer than one hundred gallons of motor fuel.

The refund authorized by this section or section 5703.70 of the Revised Code shall be reduced by the cents per gallon amount of any qualified fuel credit received under section 5735.145 of the Revised Code, as determined by the commissioner, for each gallon of qualified fuel included in the total gallonage of motor fuel upon which the refund is computed.

The right to receive any refund under this section or section 5703.70 of the Revised Code is not assignable. The payment of the refund shall not be made to any person other than the retail dealer originally entitled thereto, except that the refund may be paid to the executor, administrator, receiver, trustee in bankruptcy, or assignee in insolvency proceedings of such retailer.

A motor fuel dealer shall be deemed to be a retail dealer when acting in a retail capacity.

Effective Date: 09-06-2002

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §757.10.



Section 5735.142 - Refunds for local transit system operation and school districts.

(A)

(1) Any person who uses any motor fuel, on which the tax imposed by sections 5735.05, 5735.25, and 5735.29 of the Revised Code has been paid, for the purpose of operating a transit bus shall be reimbursed in the amount of such tax paid on motor fuel used by public transportation systems providing transit or paratransit service on a regular and continuing basis within the state;

(2) A city, exempted village, joint vocational, or local school district or educational service center that purchases any motor fuel for school district or service center operations, on which any tax imposed by section 5735.29 of the Revised Code that became effective on or after July 1, 2003, has been paid, may, if an application is filed under this section, be reimbursed in the amount of all but two cents per gallon of the total tax imposed by such section and paid on motor fuel.

(3) A county board of developmental disabilities that, on or after July 1, 2005, purchases any motor fuel for county board operations, on which any tax imposed by section 5735.29 of the Revised Code has been paid may, if an application is filed under this section, be reimbursed in the amount of all but two cents per gallon of the total tax imposed by such section and paid on motor fuel purchased on or after July 1, 2005.

(B) Such person, school district, educational service center, or county board shall file with the tax commissioner an application for refund within one year from the date of purchase, stating the quantity of fuel used for operating transit buses used by local transit systems in furnishing scheduled common carrier, public passenger land transportation service along regular routes primarily in one or more municipal corporations or for operating vehicles used for school district, service center, or county board operations. However, no claim shall be made for the tax on fewer than one hundred gallons of motor fuel. A school district, educational service center, or county board shall not apply for a refund for any tax paid on motor fuel that is sold by the district, service center, or county board. The application shall be accompanied by the statement described in section 5735.15 of the Revised Code showing the purchase, together with evidence of payment thereof.

(C) After consideration of the application and statement, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

The commissioner may require that the application be supported by the affidavit of the claimant. No refund shall be authorized or ordered for any single claim for the tax on fewer than one hundred gallons of motor fuel. No refund shall be authorized or ordered on motor fuel that is sold by a school district, educational service center, or county board.

(D) The refund authorized by this section or section 5703.70 of the Revised Code shall be reduced by the cents per gallon amount of any qualified fuel credit received under section 5735.145 of the Revised Code, as determined by the commissioner, for each gallon of qualified fuel included in the total gallonage of motor fuel upon which the refund is computed.

(E) The right to receive any refund under this section or section 5703.70 of the Revised Code is not assignable. The payment of this refund shall not be made to any person or entity other than the person or entity originally entitled thereto who used the motor fuel upon which the claim for refund is based, except that the refund when allowed and certified, as provided in this section, may be paid to the executor, the administrator, the receiver, the trustee in bankruptcy, or the assignee in insolvency proceedings of the person.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 79, §1, eff. 10/6/2009.

Effective Date: 06-30-2003; 03-29-2006



Section 5735.143 - Applying refund in satisfaction of debt to state.

If a person entitled to a refund under this chapter is indebted to the state for any tax or fee administered by the tax commissioner that is paid to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code, or any charge, penalty, or interest arising from such a tax or fee, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the person has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code shall be satisfied first. This section applies only to debts that have become final.

Effective Date: 09-29-1997



Section 5735.145 - Calculating qualified fuel credit.

(A) As used in this section and sections 5735.13, 5735.14, 5735.141, and 5735.142 of the Revised Code:

(1) "Qualified fuel" means ethanol that is to be combined with gasoline to create a blend of not more than ten per cent by volume of ethanol and that when so blended is used, sold, or distributed as a motor fuel.

(2) "Ethanol" means:

(a) Ethanol produced in a manufacturing facility with an annual production capacity of less than two million gallons from wood or the grain of a cereal grass and denatured in accordance with United States bureau of alcohol and tax regulations; or

(b) Ethanol produced through a coal-fired process from wood or the grain of a cereal grass and denatured in accordance with United States bureau of alcohol and tax regulations.

(B) Any motor fuel dealer shall receive a qualified fuel credit on each gallon of qualified fuel used, sold, or distributed by the dealer and on which the dealer is liable for the taxes imposed by this chapter of the Revised Code. To receive a credit, the dealer shall certify on the monthly report required by section 5735.06 of the Revised Code the number of gallons of qualified fuel used, sold, or distributed during the month to which the report applies and upon which such taxes are imposed. After computation of the amount of the tax in accordance with division (B) of section 5735.06 of the Revised Code, the number of gallons of qualified fuel used, sold, or distributed during the month to which the report applies and included in the gallons of motor fuel upon which the tax is imposed shall be multiplied by ten cents per gallon. The resulting product shall be subtracted from the tax computed under division (B) of section 5735.06 of the Revised Code and shall constitute the qualified fuel credit provided by this section.

(C) The aggregate amount of credits permitted under this section shall be subject to the limitations prescribed in this division.

(1) Beginning July 1, 1993, and ending June 30, 1997, for each fiscal year, the credit shall not exceed a total of fifteen million dollars, and for each month of each such year shall not exceed the amount specified for that month as follows:

July $1,390,125 January $1,133,625

August 1,312,125 February 1,106,625

September 1,229,625 March 1,211,625

October 1,268,625 April 1,192,125

November 1,235,625 May 1,270,125

December 1,280,625 June 1,369,125

(2) If in any month the credit is less than the limit set forth for that month, the unused portion shall be carried forward and added to the succeeding month's limit until the end of the fiscal year.

(3) If in any month the credit, including any amount carried forward from a preceding month, exceeds the limit for that month by less than five per cent, the tax commissioner shall either reduce the limit for the succeeding month by the amount of the excess, or collect the excess from each motor fuel dealer, apportioning the amount collected among motor fuel dealers in proportion to the amount of credit claimed by each motor fuel dealer for that month.

If in any month the credit, including any amount carried forward from a preceding month, exceeds the limit for that month by five per cent or more, the tax commissioner shall collect the excess from each motor fuel dealer, apportioning the amount collected among motor fuel dealers in proportion to the amount of credit claimed by each motor fuel dealer for that month.

(4) Any credit in excess of the amounts prescribed in this section and subject to collection by the tax commissioner pursuant to division (C)(2) or (3) of this section shall be paid to the treasurer of state as revenue arising from taxes imposed under this chapter and is subject to assessment as provided in sections 5735.12 and 5735.121 of the Revised Code.

Effective Date: 09-29-2000



Section 5735.146 - [Repealed].

Effective Date: 06-30-1997



Section 5735.15 - Seller's statement required when purchaser claims right to refund.

When motor fuel is sold to a person who claims to be entitled to a refund under section 5735.14 or 5735.142 of the Revised Code, the seller of such motor fuel shall provide to the person documentation that indicates that the liability to the state for the excise tax imposed under the motor fuel laws of this state on such motor fuel has been assumed by the seller, and that said excise tax has already been paid or will be paid by the seller when the same becomes payable. The documentation also shall set forth the name and address of the purchaser, the number of gallons of motor fuel sold, the price paid for or the price per gallon of the motor fuel sold, the proposed use for which such motor fuel is purchased, and such other information as the commissioner requires. When motor fuel is sold to a person who claims to be entitled to reimbursement under division (B) of section 5735.14 of the Revised Code, the documentation also shall state the number of gallons of water intentionally added to the motor fuel. The documentation shall be given to the purchaser, and a copy shall be retained by the seller.

Effective Date: 09-26-2003



Section 5735.16 - Vendee's refund permit - revocation.

No person shall secure a refund of tax under section 5735.14, 5735.141, or 5735.142 of the Revised Code unless such person is the holder of an unrevoked vendee's refund permit issued by the tax commissioner. To procure such permit every such person shall file with the commissioner an application under oath and in such form as the commissioner prescribes, setting forth such information incidental to the refunding of the tax paid on motor fuel as the commissioner requires.

The vendee's refund permit authorized by this section may be revoked by the commissioner if it is found that the holder thereof has made a false or fraudulent application for refund of tax, or when the permittee fails to furnish information as required by law. No permit so revoked shall be reinstated within one year from the date of such revocation.

Effective Date: 10-01-1996



Section 5735.17 - [Repealed].

Effective Date: 09-29-2000



Section 5735.18 - Reimbursement for non-dealer sales for export outside state or to United States.

Any person other than a motor fuel dealer who purchases motor fuel upon which the tax has been paid to this state and who sells the same outside this state for use outside this state or who uses the same on highways or waters outside this state and pays a tax on such use or sells the same to the United States government or any of its agencies may be reimbursed in the amount of such tax as provided in this chapter. All applications for refund of the tax paid on motor fuel sold for export from the state or sold to the United States government or any of its agencies shall be made in such form and shall set forth such information as the tax commissioner prescribes, and the applicant shall satisfy the commissioner that the motor fuel has been sold as stated and that the tax thereon has been paid. Applications for refund of the tax paid on motor fuel sold to the United States government or any of its agencies shall be supported by an affidavit of the claimant and by a tax exemption certificate executed by the vendee in such form as is prescribed by the commissioner. If the United States government or any of its agencies purchases motor fuel upon which the tax has been paid to this state, the United States government or agency may be reimbursed in the amount of such tax as provided in this chapter, provided that the seller of the motor fuel has not applied for a refund on behalf of the United States government or agency. Applications filed by the United States government or any of its agencies for refund of the tax paid on motor fuel purchases shall be supported by an invoice or similar fuel purchase document issued by the seller of the fuel.

On the filing of an application under this section, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify and pay that amount in the same manner as provided in section 5735.14 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

The person shall file with the tax commissioner an application for refund within one year from the date of sale or purchase. The refund authorized by this section or section 5703.70 of the Revised Code shall be reduced by the cents per gallon amount of any qualified fuel credit received under section 5735.145 of the Revised Code, as determined by the commissioner, for each gallon of qualified fuel included in the total gallonage of motor fuel upon which the refund is computed.

Effective Date: 09-06-2002



Section 5735.19 - Records open to inspection by tax commissioner - investigations - forms.

(A) The tax commissioner may examine, during the usual business hours of the day, the records, books, invoices, storage tanks, and any other equipment of any motor fuel dealer, retail dealer, exporter, terminal operator, purchaser, or common carrier pertaining to motor fuel received, sold, shipped, or delivered, to determine whether the taxes imposed by this chapter have been paid and to verify the truth and accuracy of any statement, report, or return.

(B) The tax commissioner may, in the enforcement of the motor fuel laws of this state, hold hearings, take the testimony of any person, issue subpoenas and compel the attendance of witnesses, and conduct such investigations as the commissioner deems necessary. Such information or evidence is not privileged when used by the state or any officer thereof in any proceeding for the collection of the tax, or any prosecution for violation of the motor fuel laws.

(C) The commissioner may prescribe all forms upon which reports shall be made to the commissioner, forms for claims for refund presented to the commissioner, or forms of records to be used by motor fuel dealers.

(D)

(1) As used in this division, "designated inspection site" means any state highway inspection station, weigh station, mobile station, or other similar location designated by the tax commissioner to be used as a fuel inspection site.

(2) An employee of the department of taxation that is so authorized by the tax commissioner may physically inspect, examine, or otherwise search any tank, reservoir, or other container that can or may be used for the production, storage, or transportation of fuel, fuel dyes, or fuel markers, and books and records, if any, that are maintained at the place of inspection and are kept to determine tax liability under this chapter. Inspections may be performed at any place at which motor fuel is or may be produced or stored, or at any designated inspection site.

(3) An employee of the department of taxation who is a duly authorized enforcement agent may detain any motor vehicle, train, barge, ship, or vessel for the purpose of inspecting its fuel tanks and storage tanks. Detainment shall be on the premises under inspection or at a designated inspection site. Detainment may continue for a reasonable period of time as is necessary to determine the amount and composition of the fuel.

(4) Any employee described in division (D)(2) or (3) of this section who has been properly trained may take and remove samples of fuel in quantities as are reasonably necessary to determine the composition of the fuel.

(5) No person shall refuse to allow an inspection under division (D) of this section. Any person who refuses to allow an inspection shall be subject to revocation or cancellation of any license or permit issued under Chapter 5728. or 5735. of the Revised Code.

Effective Date: 09-26-2003



Section 5735.20 - Prohibited acts regarding refunds or engaging in business without license.

(A) No person shall do any of the following:

(1) Knowingly collect or attempt to collect or cause to be repaid to the taxpayer or to any other person, either directly or indirectly, any refund of such tax without being entitled to the same;

(2) Engage in business in the state as a motor fuel dealer without holding an unrevoked license to engage in such business;

(3) Engage in business in the state as a retail dealer without holding an unrevoked license to engage in such business;

(4) Engage in business in the state as a permissive motor fuel dealer without holding an unrevoked license to engage in such business;

(5) Engage in business in the state as an exporter without holding an unrevoked license to engage in such business;

(6) Engage in business as a terminal operator without holding an unrevoked license to engage in such business.

(B) Each day, or part thereof, during which any person engages in business as a motor fuel dealer, retail dealer, permissive motor fuel dealer, exporter, or terminal operator without being the holder of an unrevoked license constitutes a separate offense.

Effective Date: 10-01-1996



Section 5735.21 - Shipping document requirements.

(A) No person shall transport motor fuel in a bulk lot vehicle from or to a destination in this state unless the person possesses a shipping document created by a terminal or a bulk plant where the bulk lot vehicle received the fuel. The terminal or bulk plant shall provide the shipping document to the operator of the bulk lot vehicle and the document must contain all of the following:

(1) The name and address of the terminal or bulk plant from which the motor fuel was received;

(2) The name of the carrier:

(3) The date the motor fuel was loaded;

(4) The type of motor fuel and the number of gallons;

(5)

(a) If delivery is to only one state, the destination state of the motor fuel as represented by the purchaser of the motor fuel and the number of gallons of the fuel to be delivered.

(b) If delivery is to more than one state, the split loads delivered to each state from the bulk lot vehicle shall be documented by the terminal or bulk plant by issuing shipping documents that list the destination state of each portion of the motor fuel.

(6) Any other information that, in the opinion of the tax commissioner, is necessary for the proper administration of this chapter.

(B) A terminal or bulk plant, the carrier, and the person that received the motor fuel shall retain a copy of the shipping document for a period of four years after the date of receipt of the fuel and shall provide a copy of the document to the tax commissioner upon request.

(C) While transporting motor fuel in this state, each operator of a bulk lot vehicle shall have in its possession the shipping document issued by the terminal or bulk plant. The operator shall show the document to the tax commissioner upon request. The tax commissioner may delegate authority to inspect the document to other governmental agencies. The operator shall provide a copy of the shipping document to the person that receives the fuel when it is delivered.

(D) The operator of the bulk lot vehicle shall deliver the motor fuel only to the destination state as indicated on the shipping document. If the operator has a legitimate need to deliver the motor fuel to a state other than the destination state as listed on the shipping document, the operator may do so only after doing all of the following:

(1) Notifying the tax commissioner prior to delivering the motor fuel into a state other than the designated state;

(2) Receiving a diversion number authorizing the diversion to another state;

(3) Writing on the shipping document the diversion number authorizing the diversion and the new state of destination.

(E) Except as otherwise provided in division (L) of this section, no person located in this state shall accept a shipment of motor fuel from a bulk lot vehicle unless a properly executed shipping document listing this state as the destination state is received from the operator of the bulk lot vehicle. A shipping document listing another state may be accepted if a diversion number is written upon it and the state of destination is corrected. The person receiving the motor fuel shall confirm the diversion by calling a telephone number provided by the tax commissioner. The person receiving the motor fuel shall retain the shipping document for thirty days at the delivery location, and retain the shipping document for four years thereafter at any location normally used to store records by the person receiving the fuel.

(F) Each terminal or bulk plant shall post a notice describing the duties of operators of bulk lot vehicles under this section. The notice shall be posted in a conspicuous location proximate to the point of receipt of shipping papers by operators of bulk lot vehicles. The tax commissioner may prescribe the language, type, style, and format of the notice.

(G)

(1) Any operator of a bulk lot vehicle that violates any requirement of this section is subject to a penalty of one thousand dollars for each violation.

(2) Any person receiving motor fuel who accepts a shipping document that does not conform with division (E) of this section is subject to a penalty of one thousand dollars or five times the amount of the unpaid tax, whichever is greater, for each occurrence.

(3) Any person operating a terminal or bulk plant who issues a shipping document that does not conform with division (A) of this section is subject to a penalty of one thousand dollars for each occurrence.

(4) Any person operating a terminal or bulk plant who does not post notice as required under division (F) of this section is subject to a penalty of one hundred dollars for each day the notice is not posted as required by that division.

(H) The tax commissioner may impose the penalties prescribed under division (G) of this section by assessment under section 5735.12 or 5735.121 of the Revised Code.

(I) The tax commissioner may reduce or remit a penalty prescribed under division (G) of this section.

(J) No person shall provide false or fraudulent shipping documents.

No person shall alter a shipping document without first having obtained a diversion number as required by this section.

(K) For the purposes of this section only, "bulk lot vehicles" does not include railroad tank cars.

(L) This section does not apply to the sale or distribution at bulk plants of dyed diesel fuel into straight trucks having designed motor fuel capacity of four thousand two hundred gallons or less.

Effective Date: 10-01-1996



Section 5735.22 - [Repealed].

Effective Date: 07-02-1981



Section 5735.23 - [Effective Until 7/1/2013] Crediting of receipts into funds.

(A) Out of receipts from the tax levied by section 5735.05 of the Revised Code, the treasurer of state shall place to the credit of the tax refund fund established by section 5703.052 of the Revised Code amounts equal to the refunds certified by the tax commissioner pursuant to sections 5735.13, 5735.14, 5735.141, 5735.142, and 5735.16 of the Revised Code. The treasurer of state shall then transfer the amount required by section 5735.051 of the Revised Code to the waterways safety fund, the amount required by section 4907.472 of the Revised Code to the grade crossing protection fund, and the amount required by section 5735.053 of the Revised Code to the motor fuel tax administration fund.

(B) Except as provided in division (D) of this section, each month the balance of the receipts from the tax levied by section 5735.05 of the Revised Code shall be credited, after receipt by the treasurer of state of certification from the commissioners of the sinking fund, as required by section 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway obligations bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, as follows:

(1) To the state and local government highway distribution fund, which is hereby created in the state treasury, an amount that is the same percentage of the balance to be credited as that portion of the tax per gallon determined under division (B)(2)(a) of section 5735.06 of the Revised Code is of the total tax per gallon determined under divisions (B)(2)(a) and (b) of that section.

(2) After making the distribution to the state and local government highway distribution fund, the remainder shall be credited as follows:

(a) Thirty per cent to the gasoline excise tax fund for distribution pursuant to division (A)(1) of section 5735.27 of the Revised Code;

(b) Twenty-five per cent to the gasoline excise tax fund for distribution pursuant to division (A)(3) of section 5735.27 of the Revised Code;

(c) Except as provided in division (D) of this section, forty-five per cent to the highway operating fund for distribution pursuant to division (B)(1) of section 5735.27 of the Revised Code.

(C) From the balance in the state and local government highway distribution fund on the last day of each month there shall be paid the following amounts:

(1) To the local transportation improvement program fund created by section 164.14 of the Revised Code, an amount equal to a fraction of the balance in the state and local government highway distribution fund, the numerator of which fraction is one and the denominator of which fraction is that portion of the tax per gallon determined under division (B)(2)(a) of section 5735.06 of the Revised Code;

(2) An amount equal to five cents multiplied by the number of gallons of motor fuel sold at stations operated by the Ohio turnpike commission, such gallonage to be certified by the commission to the treasurer of state not later than the last day of the month following. The funds paid to the commission pursuant to this section shall be expended for the construction, reconstruction, maintenance, and repair of turnpike projects, except that the funds may not be expended for the construction of new interchanges. The funds also may be expended for the construction, reconstruction, maintenance, and repair of those portions of connecting public roads that serve existing interchanges and are determined by the commission and the director of transportation to be necessary for the safe merging of traffic between the turnpike and those public roads.

The remainder of the balance shall be distributed as follows on the fifteenth day of the following month:

(a) Ten and seven-tenths per cent shall be paid to municipal corporations for distribution pursuant to division (A)(1) of section 5735.27 of the Revised Code and may be used for any purpose for which payments received under that division may be used. Through July 15, 2005, the sum of two hundred forty-eight thousand six hundred twenty-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund. Beginning August 15, 2005, the sum of seven hundred forty-five thousand eight hundred seventy-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund.

(b) Five per cent shall be paid to townships for distribution pursuant to division (A)(5) of section 5735.27 of the Revised Code and may be used for any purpose for which payments received under that division may be used. Through July 15, 2005, the sum of eighty-seven thousand seven hundred fifty dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund. Beginning August 15, 2005, the sum of two hundred sixty-three thousand two hundred fifty dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund.

(c) Nine and three-tenths per cent shall be paid to counties for distribution pursuant to division (A)(3) of section 5735.27 of the Revised Code and may be used for any purpose for which payments received under that division may be used. Through July 15, 2005, the sum of two hundred forty-eight thousand six hundred twenty-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund. Beginning August 15, 2005, the sum of seven hundred forty-five thousand eight hundred seventy-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund.

(d) Except as provided in division (D) of this section, the balance shall be transferred to the highway operating fund and used for the purposes set forth in division (B)(1) of section 5735.27 of the Revised Code.

(D) Monthly from September to February of each fiscal year, an amount equal to one-sixth of the amount certified in July of that year by the treasurer of state pursuant to division (Q) of section 151.01 of the Revised Code shall, from amounts required to be credited or transferred to the highway operating fund pursuant to division (B)(2)(c) or (C)(2)(d) of this section , be credited or transferred to the highway capital improvement bond service fund created in section 151.06 of the Revised Code. If, in any of those months, the amount available to be credited or transferred to the bond service fund is less than one-sixth of the amount so certified, the shortfall shall be added to the amount due the next succeeding month. Any amount still due at the end of the six-month period shall be credited or transferred as the money becomes available, until such time as the office of budget and management receives certification from the treasurer of state or the treasurer of state's designee that sufficient money has been credited or transferred to the bond service fund to meet in full all payments of debt service and financing costs due during the fiscal year from that fund.

Effective Date: 06-26-2003; 03-29-2005

This section is set out twice. See also § 5735.23, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5735.23 - [Effective 7/1/2013] Crediting of receipts into funds.

(A) Out of receipts from the tax levied by section 5735.05 of the Revised Code, the treasurer of state shall place to the credit of the tax refund fund established by section 5703.052 of the Revised Code amounts equal to the refunds certified by the tax commissioner pursuant to sections 5735.13, 5735.14, 5735.141, 5735.142, and 5735.16 of the Revised Code. The treasurer of state shall then transfer the amount required by section 5735.051 of the Revised Code to the waterways safety fund, the amount required by section 4907.472 of the Revised Code to the grade crossing protection fund, and the amount required by section 5735.053 of the Revised Code to the motor fuel tax administration fund.

(B) Except as provided in division (D) of this section, each month the balance of the receipts from the tax levied by section 5735.05 of the Revised Code shall be credited, after receipt by the treasurer of state of certification from the commissioners of the sinking fund, as required by section 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway obligations bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, as follows:

(1) To the state and local government highway distribution fund, which is hereby created in the state treasury, an amount that is the same percentage of the balance to be credited as that portion of the tax per gallon determined under division (B)(2)(a) of section 5735.06 of the Revised Code is of the total tax per gallon determined under divisions (B)(2)(a) and (b) of that section.

(2) After making the distribution to the state and local government highway distribution fund, the remainder shall be credited as follows:

(a) Thirty per cent to the gasoline excise tax fund for distribution pursuant to division (A)(1) of section 5735.27 of the Revised Code;

(b) Twenty-five per cent to the gasoline excise tax fund for distribution pursuant to division (A)(3) of section 5735.27 of the Revised Code;

(c) Except as provided in division (D) of this section, forty-five per cent to the highway operating fund for distribution pursuant to division (B)(1) of section 5735.27 of the Revised Code.

(C) From the balance in the state and local government highway distribution fund on the last day of each month there shall be paid the following amounts:

(1) To the local transportation improvement program fund created by section 164.14 of the Revised Code, an amount equal to a fraction of the balance in the state and local government highway distribution fund, the numerator of which fraction is one and the denominator of which fraction is that portion of the tax per gallon determined under division (B)(2)(a) of section 5735.06 of the Revised Code;

(2) An amount equal to five cents multiplied by the number of gallons of motor fuel sold at stations operated by the Ohio turnpike and infrastructure commission, such gallonage to be certified by the commission to the treasurer of state not later than the last day of the month following. The funds paid to the commission pursuant to this section shall be expended for the construction, reconstruction, maintenance, and repair of turnpike projects, except that the funds may not be expended for the construction of new interchanges. The funds also may be expended for the construction, reconstruction, maintenance, and repair of those portions of connecting public roads that serve existing interchanges and are determined by the commission and the director of transportation to be necessary for the safe merging of traffic between the turnpike and those public roads.

The remainder of the balance shall be distributed as follows on the fifteenth day of the following month:

(a) Ten and seven-tenths per cent shall be paid to municipal corporations for distribution pursuant to division (A)(1) of section 5735.27 of the Revised Code and may be used for any purpose for which payments received under that division may be used. Through July 15, 2005, the sum of two hundred forty-eight thousand six hundred twenty-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund. Beginning August 15, 2005, the sum of seven hundred forty-five thousand eight hundred seventy-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund.

(b) Five per cent shall be paid to townships for distribution pursuant to division (A)(5) of section 5735.27 of the Revised Code and may be used for any purpose for which payments received under that division may be used. Through July 15, 2005, the sum of eighty-seven thousand seven hundred fifty dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund. Beginning August 15, 2005, the sum of two hundred sixty-three thousand two hundred fifty dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund.

(c) Nine and three-tenths per cent shall be paid to counties for distribution pursuant to division (A)(3) of section 5735.27 of the Revised Code and may be used for any purpose for which payments received under that division may be used. Through July 15, 2005, the sum of two hundred forty-eight thousand six hundred twenty-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund. Beginning August 15, 2005, the sum of seven hundred forty-five thousand eight hundred seventy-five dollars shall be monthly subtracted from the amount so computed and credited to the highway operating fund.

(d) Except as provided in division (D) of this section, the balance shall be transferred to the highway operating fund and used for the purposes set forth in division (B)(1) of section 5735.27 of the Revised Code.

(D) Monthly from September to February of each fiscal year, an amount equal to one-sixth of the amount certified in July of that year by the treasurer of state pursuant to division (Q) of section 151.01 of the Revised Code shall, from amounts required to be credited or transferred to the highway operating fund pursuant to division (B)(2)(c) or (C)(2)(d) of this section, be credited or transferred to the highway capital improvement bond service fund created in section 151.06 of the Revised Code. If, in any of those months, the amount available to be credited or transferred to the bond service fund is less than one-sixth of the amount so certified, the shortfall shall be added to the amount due the next succeeding month. Any amount still due at the end of the six-month period shall be credited or transferred as the money becomes available, until such time as the office of budget and management receives certification from the treasurer of state or the treasurer of state's designee that sufficient money has been credited or transferred to the bond service fund to meet in full all payments of debt service and financing costs due during the fiscal year from that fund.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Effective Date: 06-26-2003; 03-29-2005

This section is set out twice. See also § 5735.23, effective until 7/1/2013.



Section 5735.24 - [Repealed].

Effective Date: 12-13-1979



Section 5735.25 - Levy of additional motor fuel tax.

To provide revenue for supplying the state's share of the cost of planning, constructing, widening, and reconstructing the state highways; for supplying the state's share of the cost of eliminating railway grade crossings upon such highways; to pay that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; to enable the counties and townships of the state to properly plan, construct, widen, reconstruct, and maintain their public highways, roads, and streets; to enable counties to pay principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to enable municipal corporations to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; to enable municipal corporations to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the costs apportioned to the public under section 4907.47 of the Revised Code; to provide revenue for the purposes of sections 1547.71 to 1547.78 of the Revised Code and to supplement revenue already available for such purposes; to pay the expenses of the department of taxation incident to the administration of the motor fuel laws, to supplement revenue already available for such purposes, to pay the interest, principal, and charges on bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code; and to pay the interest, principal, and charges on highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, a motor fuel excise tax is hereby imposed on all motor fuel dealers upon their receipt of motor fuel within this state, at the rate of two cents per gallon on each gallon so received. This tax is subject to the specific exemptions set forth in this chapter of the Revised Code. It shall be reported, computed, paid, collected, administered, enforced, and refunded, and the failure properly and correctly to report and pay the tax shall be penalized, in exactly the same manner as is provided in this chapter. Such sections relating to motor fuel excise taxes are reenacted and incorporated as if specifically set forth in this section. The tax levied by this section shall be in addition to the tax imposed under this chapter.

Effective Date: 10-01-1996; 03-29-2005



Section 5735.26 - Crediting of receipts from additional tax.

The treasurer of state shall place to the credit of the tax refund fund created by section 5703.052 of the Revised Code, out of receipts from the tax levied by section 5735.25 of the Revised Code, amounts equal to the refunds certified by the tax commissioner pursuant to sections 5735.142 and 5735.25 of the Revised Code, which shall be paid from such fund. The treasurer of state shall then transfer the amount required by section 5735.051 of the Revised Code to the waterways safety fund and the amount required by section 5735.053 of the Revised Code to the motor fuel tax administration fund.

The balance of taxes collected under section 5735.25 of the Revised Code shall be credited as follows, after the credits to the tax refund fund and the transfers to the waterways safety fund and motor fuel tax administration fund, and after receipt by the treasurer of state of certifications from the commissioners of the sinking fund certifying, as required by sections 5528.15 and 5528.35 of the Revised Code, there are sufficient moneys to the credit of the highway improvement bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year, and that there are sufficient moneys to the credit of the highway obligations bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year:

(A) Sixty-seven and one-half per cent to the highway operating fund for distribution pursuant to division (B)(2) of section 5735.27 of the Revised Code;

(B) Seven and one-half per cent to the gasoline excise tax fund for distribution pursuant to division (A)(2) of such section;

(C) Seven and one-half per cent to the gasoline excise tax fund for distribution pursuant to division (A)(4) of such section;

(D) Seventeen and one-half per cent to the gasoline excise tax fund for distribution pursuant to division (A)(5) of such section.

Effective Date: 06-26-2003



Section 5735.27 - Distribution of amount credited to gasoline excise tax fund and highway operating fund.

(A) There is hereby created in the state treasury the gasoline excise tax fund, which shall be distributed in the following manner:

(1) The amount credited pursuant to divisions (B)(2)(a) and (C)(2)(a) of section 5735.23 of the Revised Code shall be distributed among municipal corporations. The amount paid to each municipal corporation shall be that proportion of the amount to be so distributed that the number of motor vehicles registered within the municipal corporation bears to the total number of motor vehicles registered within all the municipal corporations of this state during the preceding motor vehicle registration year. When a new village is incorporated, the registrar of motor vehicles shall determine from the applications on file in the bureau of motor vehicles the number of motor vehicles located within the territory comprising the village during the entire registration year in which the municipal corporation was incorporated. The registrar shall forthwith certify the number of motor vehicles so determined to the tax commissioner for use in distributing motor vehicle fuel tax funds to the village until the village is qualified to participate in the distribution of the funds pursuant to this division. The number of motor vehicle registrations shall be determined by the official records of the bureau of motor vehicles. The amount received by each municipal corporation shall be used to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to pay the costs apportioned to the municipal corporation under section 4907.47 of the Revised Code; to purchase, erect, and maintain traffic lights and signals; to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the municipal corporation may issue bonds; and to supplement revenue already available for these purposes.

(2) The amount credited pursuant to division (B) of section 5735.26 of the Revised Code shall be distributed among the municipal corporations within the state, in the proportion which the number of motor vehicles registered within each municipal corporation bears to the total number of motor vehicles registered within all the municipal corporations of the state during the preceding calendar year, as shown by the official records of the bureau of motor vehicles, and shall be expended by each municipal corporation to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads and streets; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay costs apportioned to the municipal corporation under section 4907.47 of the Revised Code; to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the municipal corporation may issue bonds; and to supplement revenue already available for these purposes.

(3) The amount credited pursuant to divisions (B)(2)(b) and (C)(2)(c) of section 5735.23 of the Revised Code shall be paid in equal proportions to the county treasurer of each county within the state and shall be used only for the purposes of planning, maintaining, and repairing the county system of public roads and highways within the county; the planning, construction, and repair of walks or paths along county roads in congested areas; the planning, construction, purchase, lease, and maintenance of suitable buildings for the housing and repair of county road machinery, housing of supplies, and housing of personnel associated with the machinery and supplies; the payment of costs apportioned to the county under section 4907.47 of the Revised Code; the payment of principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the board of county commissioners may issue bonds under that chapter; and the purchase, installation, and maintenance of traffic signal lights.

(4) The amount credited pursuant to division (C) of section 5735.26 of the Revised Code shall be paid in equal proportions to the county treasurer of each county for the purposes of planning, maintaining, constructing, widening, and reconstructing the county system of public roads and highways; paying principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for the purpose of acquiring or constructing roads, highways, bridges, or viaducts or acquiring or making other highway improvements for which the board of county commissioners may issue bonds under that chapter; and paying costs apportioned to the county under section 4907.47 of the Revised Code.

(5)

(a) The amount credited pursuant to division (D) of section 5735.26 and division (C)(2)(b) of section 5735.23 of the Revised Code shall be divided in equal proportions among the townships within the state.

(b) As used in division (A)(5)(b) of this section, the "formula amount" for any township is the amount that would be allocated to that township if fifty per cent of the amount credited to townships pursuant to section 5735.291 of the Revised Code were allocated among townships in the state proportionate to the number of centerline miles within the boundaries of the respective townships, as determined annually by the department of transportation, and the other fifty per cent of the amount credited pursuant to section 5735.291 of the Revised Code were allocated among townships in the state proportionate to the number of motor vehicles registered within the respective townships, as determined annually by the records of the bureau of motor vehicles. The number of centerline miles within the boundaries of a township shall not include any centerline miles of township roads that have been placed on nonmaintained status by a board of township trustees pursuant to section 5571.20 of the Revised Code.

Beginning on August 15, 2003, the tax levied by section 5735.29 of the Revised Code shall be partially allocated to provide funding for townships. Each township shall receive the greater of the following two calculations:

(i) The total statewide amount credited to townships under division (A) of section 5735.291 of the Revised Code divided by the number of townships in the state at the time of the calculation;

(ii) Seventy per cent of the formula amount for that township.

(c) The total difference between the amount of money credited to townships under division (A) of section 5735.291 of the Revised Code and the total amount of money required to make all the payments specified in division (A)(5)(b) of this section shall be deducted, in accordance with division (B) of section 5735.291 of the Revised Code, from the revenues resulting from the tax levied pursuant to section 5735.29 of the Revised Code prior to crediting portions of such revenues to counties, municipal corporations, and the highway operating fund.

(d) All amounts credited pursuant to divisions (A)(5)(a) and (b) of this section shall be paid to the county treasurer of each county for the total amount payable to the townships within each of the counties. The county treasurer shall pay to each township within the county its proportional share of the funds, which shall be expended by each township only for the purposes of planning, constructing, maintaining, widening, and reconstructing the public roads and highways within the township, paying principal, interest, and charges on obligations incurred pursuant to section 5531.09 of the Revised Code, and paying costs apportioned to the township under section 4907.47 of the Revised Code.

No part of the funds designated for road and highway purposes shall be used for any purpose except to pay in whole or part the contract price of any such work done by contract, or to pay the cost of labor in planning, constructing, widening, and reconstructing such roads and highways, and the cost of materials forming a part of the improvement; provided that the funds may be used for the purchase of road machinery and equipment and for the planning, construction, and maintenance of suitable buildings for housing road machinery and equipment, and that all such improvement of roads shall be under supervision and direction of the county engineer as provided in section 5575.07 of the Revised Code. No obligation against the funds shall be incurred unless plans and specifications for the improvement, approved by the county engineer, are on file in the office of the township fiscal officer, and all contracts for material and for work done by contract shall be approved by the county engineer before being signed by the board of township trustees. The board of township trustees of any township may pass a resolution permitting the board of county commissioners to expend the township's share of the funds, or any portion of it, for the improvement of the roads within the township as may be designated in the resolution.

All investment earnings of the fund shall be credited to the fund.

(B) Amounts credited to the highway operating fund pursuant to divisions (B)(2)(c) and (C)(2)(d) of section 5735.23 and division (A) of section 5735.26 of the Revised Code shall be expended in the following manner:

(1) The amount credited pursuant to divisions (B)(2)(c) and (C)(2)(d) of section 5735.23 of the Revised Code shall be apportioned to and expended by the department of transportation for the purposes of planning, maintaining, repairing, and keeping in passable condition for travel the roads and highways of the state required by law to be maintained by the department; paying the costs apportioned to the state under section 4907.47 of the Revised Code; paying that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; and paying the costs of the department of public safety in administering and enforcing the state law relating to the registration and operation of motor vehicles.

(2) The amount credited pursuant to division (A) of section 5735.26 of the Revised Code shall be used for paying the state's share of the cost of planning, constructing, widening, maintaining, and reconstructing the state highways; paying that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; and also for supplying the state's share of the cost of eliminating railway grade crossings upon such highways and costs apportioned to the state under section 4907.47 of the Revised Code. The director of transportation may expend portions of such amount upon extensions of state highways within municipal corporations or upon portions of state highways within municipal corporations, as is provided by law.

Effective Date: 03-31-2003; 03-29-2005; 12-20-2005; 06-30-2006; 2008 HB318 04-07-2009



Section 5735.28 - Funds for maintaining state highways within municipal corporations.

Wherever a municipal corporation is on the line of the state highway system as designated by the director of transportation as an extension or continuance of the state highway system, seven and one-half per cent of the amount paid to any municipal corporation pursuant to sections 4501.04, 5735.23, and 5735.27 of the Revised Code shall be used by it only to construct, reconstruct, repave, widen, maintain, and repair such highways, to purchase, erect, and maintain traffic lights and signals, and to erect and maintain street and traffic signs and markers on such highways, or to pay principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for such purposes.

Effective Date: 09-28-1973; 03-29-2005



Section 5735.29 - Levy of additional tax.

To provide revenue for supplying the state's share of the cost of constructing, widening, maintaining, and reconstructing the state highways; to maintain and repair bridges and viaducts; to purchase, erect, and maintain street and traffic signs and markers; to purchase, erect, and maintain traffic lights and signals; to pay the expense of administering and enforcing the state law relative to the registration and operation of motor vehicles; to make road improvements associated with retaining or attracting business for this state, to pay that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund; to provide revenue for the purposes of sections 1547.71 to 1547.78 of the Revised Code; and to supplement revenue already available for such purposes, to pay the expenses of the department of taxation incident to the administration of the motor fuel laws, to supplement revenue already available for such purposes; and to pay the interest, principal, and charges on highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code; to enable the counties and townships of the state to properly plan, construct, widen, reconstruct, and maintain their public highways, roads, and streets; to enable counties to pay principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; to enable municipal corporations to plan, construct, reconstruct, repave, widen, maintain, repair, clear, and clean public highways, roads, and streets; to enable municipal corporations to pay the principal, interest, and charges on bonds and other obligations issued pursuant to Chapter 133. of the Revised Code or incurred pursuant to section 5531.09 of the Revised Code for highway improvements; and to pay the costs apportioned to the public under section 4907.47 of the Revised Code, a motor fuel excise tax is hereby imposed on all motor fuel dealers upon their receipt of motor fuel within the state at the rate of two cents on each gallon so received; provided, that effective July 1, 2003, the motor fuel excise tax imposed by this section shall be at the rate of four cents on each gallon so received; effective July 1, 2004, the motor fuel excise tax imposed by this section shall be at the rate of six cents on each gallon so received; and, subject to section 5735.292 of the Revised Code, effective July 1, 2005, the motor fuel excise tax imposed by this section shall be at the rate of eight cents on each gallon so received. This tax is subject to the specific exemptions set forth in this chapter of the Revised Code. It shall be reported, computed, paid, collected, administered, enforced, and refunded, and the failure properly and correctly to report and pay the tax shall be penalized, in exactly the same manner as is provided in this chapter. Such sections relating to motor fuel excise taxes are reenacted and incorporated as if specifically set forth in this section. The tax levied by this section is in addition to any other taxes imposed under this chapter.

No municipal corporation, county, or township shall expend any revenues received from the tax levied by this section for any purpose other than one of the specific highway-related purposes stated in this section. In addition, each municipal corporation, county, or township shall use at least ninety per cent of all revenues received from the tax levied by this section to supplement, rather than supplant, other local funds used for highway-related purposes.

Effective Date: 03-31-2003; 03-29-2005



Section 5735.291 - Gasoline excise tax fund - highway operating fund.

(A) The treasurer of state shall place to the credit of the tax refund fund created by section 5703.052 of the Revised Code, out of receipts from the tax levied by section 5735.29 of the Revised Code, amounts equal to the refunds certified by the tax commissioner pursuant to sections 5735.142 and 5735.29 of the Revised Code. The refunds provided for by sections 5735.142 and 5735.29 of the Revised Code shall be paid from such fund. The treasurer of state shall then transfer the amount required by section 5735.051 of the Revised Code to the waterways safety fund and the amount required by section 5735.053 of the Revised Code to the motor fuel tax administration fund.

The specified portion of the balance of taxes collected under section 5735.29 of the Revised Code, after the credits to the tax refund fund and the transfers to the waterways safety fund and the motor fuel tax administration fund, shall be credited to the gasoline excise tax fund. Subject to division (B) of this section, forty-two and eighty-six hundredths per cent of the specified portion shall be distributed among the municipal corporations within the state in accordance with division (A)(2) of section 5735.27 of the Revised Code, thirty-seven and fourteen hundredths per cent of the specified portion shall be distributed among the counties within the state in accordance with division (A)(3) of section 5735.27 of the Revised Code, and twenty per cent of the specified portion shall be combined with twenty per cent of any amounts transferred from the highway operating fund to the gasoline excise tax fund through biennial appropriations acts of the general assembly pursuant to the planned phase-in of a new source of funding for the state highway patrol, and shall be distributed among the townships within the state in accordance with division (A)(5)(b)of section 5735.27 of the Revised Code. Subject to division (B) of this section, the remainder of the tax levied by section 5735.29 of the Revised Code after receipt by the treasurer of state of certifications from the commissioners of the sinking fund certifying, as required by sections 5528.15 and 5528.35 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund created by section 5528.12 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year, and that there are sufficient moneys to the credit of the highway obligations bond retirement fund created by section 5528.32 of the Revised Code to meet in full all payments of interest, principal, and charges for the retirement of highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year, shall be credited to the highway operating fund, which is hereby created in the state treasury and shall be used solely for the purposes enumerated in section 5735.29 of the Revised Code. All investment earnings of the fund shall be credited to the fund.

(B)

(1) Effective August 15, 2003, prior to the distribution from the gasoline excise tax fund to municipal corporations of the forty-two and eighty-six hundredths per cent of the specified portion as provided in division (A) of this section, the department of taxation shall deduct thirty-three and one-third per cent of the amount specified in division (A)(5)(c) of section 5735.27 of the Revised Code and use it for distribution to townships pursuant to division (A)(5)(b) of that section.

(2) Effective August 15, 2003, prior to the distribution from the gasoline excise tax fund to counties of the thirty-seven and fourteen hundredths per cent of the specified portion as provided in division (A) of this section, the department of taxation shall deduct thirty-three and one-third per cent of the amount specified in division (A)(5)(c) of section 5735.27 of the Revised Code and use it for distribution to townships pursuant to division (A)(5)(b) of that section.

(3) Effective August 15, 2003, prior to crediting any revenue resulting from the tax levied by section 5735.29 of the Revised Code to the highway operating fund, the department of taxation shall deduct thirty-three and one-third per cent of the amount specified in division (A)(5)(c) of section 5735.27 of the Revised Code and use it for distribution to townships pursuant to division (A)(5)(b) of that section.

(C) As used in this section, "specified portion" means all of the following:

(1) Until August 15, 2003, none of the taxes collected under section 5735.29 of the Revised Code;

(2) Effective August 15, 2003, one-eighth of the balance of taxes collected under section 5735.29 of the Revised Code, after the credits to the tax refund fund and the transfers to the waterways safety fund and the motor fuel tax administration fund;

(3) Effective August 15, 2004, one-sixth of the balance of taxes described in division (C)(2) of this section;

(4) Effective August 15, 2005, three-sixteenths of the balance of taxes described in division (C)(2) of this section.

Effective Date: 06-26-2003



Section 5735.292 - Conditional tax rates effective 7-1-2005.

The rate of tax imposed under section 5735.29 of the Revised Code on and after July 1, 2005, shall be six cents per gallon, notwithstanding any provision of that section to the contrary, and the rate of the additional tax imposed under section 5728.06 of the Revised Code on and after July 1, 2005, shall be two cents, notwithstanding any provision of that section to the contrary if both of the following apply:

(A) The director of transportation determines that the amount of federal motor fuel excise taxes appropriated to this state and available for basic highway programs is equal to or greater than ninety-five per cent of the amount of federal motor fuel excise taxes paid in this state;

(B) The director of transportation determines that this state no longer receives a net loss of federal motor fuel excise tax returns caused by any federal tax reduction, tax rebate, or tax assistance on behalf of ethanol-based or alcohol-based motor fuels.

Effective Date: 03-31-2003



Section 5735.30 - Levy of additional tax.

(A) For the purpose of providing funds to pay the state's share of the cost of constructing and reconstructing highways and eliminating railway grade crossings on the major thoroughfares of the state highway system and urban extensions thereof, to pay that portion of the construction cost of a highway project which a county, township, or municipal corporation normally would be required to pay, but which the director of transportation, pursuant to division (B) of section 5531.08 of the Revised Code, determines instead will be paid from moneys in the highway operating fund, to pay the interest, principal, and charges on bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, to pay the interest, principal, and charges on highway obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, to provide revenues for the purposes of sections 1547.71 to 1547.78 of the Revised Code, and to pay the expenses of the department of taxation incident to the administration of the motor fuel laws, a motor fuel excise tax is hereby imposed on all motor fuel dealers upon their receipt of motor fuel within the state, at the rate of one cent on each gallon so received, to be reported, computed, paid, collected, administered, enforced, refunded, and subject to the same exemptions and penalties as provided in this chapter of the Revised Code.

The tax imposed by this section shall be in addition to the tax imposed by sections 5735.05, 5735.25, and 5735.29 of the Revised Code.

(B) The treasurer of state shall place to the credit of the tax refund fund created by section 5703.052 of the Revised Code, out of receipts from the tax levied by this section, amounts equal to the refunds certified by the tax commissioner pursuant to this section. The refund provided for by division (A) of this section shall be paid from such fund. The treasurer shall then transfer the amount required by section 5735.051 of the Revised Code to the waterways safety fund and the amount required by section 5735.053 of the Revised Code to the motor fuel tax administration fund. The balance of taxes for which the liability has become fixed prior to July 1, 1955, under this section, after the credit to the tax refund fund, shall be credited to the highway operating fund.

(C)

(1) The moneys derived from the tax levied by this section, after the credit and transfers required by division (B) of this section, shall, during each calendar year, be credited to the highway improvement bond retirement fund created by section 5528.12 of the Revised Code, until the commissioners of the sinking fund certify to the treasurer of state, as required by section 5528.17 of the Revised Code, that there are sufficient moneys to the credit of the highway improvement bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of bonds and other obligations issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code due and payable during the current calendar year and during the next succeeding calendar year. From the date of the receipt of the certification required by section 5528.17 of the Revised Code by the treasurer of state until the thirty-first day of December of the calendar year in which such certification is made, all moneys received in the state treasury from the tax levied by this section, after the credit and transfers required by division (B) of this section, shall be credited to the highway obligations bond retirement fund created by section 5528.32 of the Revised Code, until the commissioners of the sinking fund certify to the treasurer of state, as required by section 5528.38 of the Revised Code, that there are sufficient moneys to the credit of the highway obligations bond retirement fund to meet in full all payments of interest, principal, and charges for the retirement of obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code due and payable during the current calendar year and during the next succeeding calendar year.

(2) From the date of the receipt of the certification required by section 5528.38 of the Revised Code by the treasurer of state until the thirty-first day of December of the calendar year in which such certification is made, all moneys received in the state treasury from the tax levied by this section, after the credit and transfers required by division (B) of this section, shall be credited to the highway operating fund, except as provided in division (C)(3) of this section.

(3) From the date of the receipt by the treasurer of state of certifications from the commissioners of the sinking fund, as required by sections 5528.18 and 5528.39 of the Revised Code, certifying that the moneys to the credit of the highway improvement bond retirement fund are sufficient to meet in full all payments of interest, principal, and charges for the retirement of all bonds and other obligations which may be issued pursuant to Section 2g of Article VIII, Ohio Constitution, and sections 5528.10 and 5528.11 of the Revised Code, and to the credit of the highway obligations bond retirement fund are sufficient to meet in full all payments of interest, principal, and charges for the retirement of all obligations issued pursuant to Section 2i of Article VIII, Ohio Constitution, and sections 5528.30 and 5528.31 of the Revised Code, the moneys derived from the tax levied by this section, after the credit and transfers required by division (B) of this section, shall be credited to the highway operating fund.

Effective Date: 06-26-2003



Section 5735.31 - [Repealed].

Effective Date: 09-06-2002



Section 5735.311 - Amended and Renumbered RC 5728.05.

Effective Date: 09-06-2002



Section 5735.32 - [Repealed].

Effective Date: 09-29-2000



Section 5735.33 - Delegation of investigation powers.

For purposes of enforcing this chapter, the tax commissioner, in accordance with section 5743.45 of the Revised Code, may delegate any investigation powers of the commissioner to any employee of the department of taxation who has been certified by the Ohio peace officer training commission and who is engaged in the enforcement of this chapter. Upon such a delegation in accordance with that section, the provisions of that section relative to the powers and authority of the employee and the suspension or revocation of the delegation apply. No employee of the department shall divulge any information acquired as a result of any investigation pursuant to this chapter, except as may be required by the commissioner or a court.

The department shall cooperate with the attorney general, local law enforcement officials, and the appropriate agencies of the federal government and other states in the investigation and prosecution of violations of this chapter.

Effective Date: 12-02-1996



Section 5735.34 - Sale or discontinuing business.

(A) If any motor fuel dealer sells that motor fuel dealer's entire business or discontinues operating that business, the taxes and any interest and penalties imposed under this chapter that arose prior to the date of sale or discontinuation become due and payable immediately. The motor fuel dealer shall make a final return within fifteen days after the date of the sale or discontinuation of the business. The purchaser of the business shall withhold a sufficient amount of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid until the seller produces a receipt from the tax commissioner showing that the taxes, interest, and penalties have been paid, or until the seller produces a certificate indicating that no taxes, interest, and penalties are due.

(B) If the purchaser of the business fails to withhold the purchase money required to be withheld under this section, the purchaser of the business is personally liable for the payment of the taxes, interest, and penalties accrued and unpaid during the operation of the business by the seller, but only to the extent of the consideration offered for the entire business.

(C) For purposes of this section, "entire business" means substantially all of the seller's assets determined without regard to any then existing mortgages, liens, security interests or other encumbrances attaching to those assets. A person is considered to have sold the entire business only if the person ceases to qualify as a motor fuel dealer and has relinquished or the tax commissioner has canceled the person's motor fuel dealer's license.

Effective Date: 10-01-1996



Section 5735.35 - Personal liability for unpaid taxes.

(A)

(1) If any person, regardless of organizational form, required to file reports and to remit taxes imposed under this chapter fails for any reason to file such reports or pay such taxes, any employees of the person having control or supervision of, or charged with the responsibility of, filing reports and making payments, or any officers or trustees of the person responsible for the execution of the person's fiscal responsibilities, are personally liable for the failure .

(2) The dissolution, termination, or bankruptcy of a person shall not discharge a responsible officer's, shareholder's, member's, manager's, employee's, or trustee's liability for failure of the person to file reports or remit taxes. The sum due for the liability may be collected by assessment in the manner provided in sections 5735.12 and 5735.121 of the Revised Code.

(B) If more than one individual is personally liable under this section for the unpaid tax of a person, then the liability of all such individuals shall be joint and several.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-01-1996



Section 5735.40 - No tax to be imposed on alternative fuels - exceptions.

(A) As used in this section:

(1) "Alternative fuel" has the same meaning as in section 125.831 of the Revised Code.

(2) "Political subdivision" means a county, township, municipal corporation, school district, or other body corporate and politic responsible for governmental activities in a geographic area smaller than that of the state.

(B) Except as provided in division (B)(6) of section 5739.02 of the Revised Code when levying the tax imposed by that section in conjunction with sections 5739.021, 5739.023, 5739.026, 5741.021, 5741.022, and 5741.023 of the Revised Code, or as provided in section 5739.101 of the Revised Code, no political subdivision shall levy or collect any excise, license, privilege, or occupational tax on alternative fuel or on the buying, selling, handling, or consuming of alternative fuel.

Effective Date: 07-06-2006



Section 5735.99 - Penalty.

(A) Whoever violates division (F) of section 5735.02, division (D) of section 5735.021, division (B) of section 5735.063, division (B) of section 5735.064, or division (A)(2) of section 5735.20 of the Revised Code is guilty of a misdemeanor of the first degree.

(B) Whoever violates division (E) of section 5735.06 of the Revised Code is guilty of a felony of the fourth degree.

(C) Whoever violates section 5735.025 or division (A)(1) of section 5735.20 of the Revised Code is guilty of a misdemeanor of the first degree, if the tax owed or the fraudulent refund received is not greater than five hundred dollars. If the tax owed or the fraudulent refund received is greater than five hundred dollars but not greater than ten thousand dollars, the offender is guilty of a felony of the fourth degree; for each subsequent offense when the tax owed or the fraudulent refund received is greater than five hundred dollars but not greater than ten thousand dollars, the offender is guilty of a felony of the third degree. If the tax owed or the fraudulent refund received is greater than ten thousand dollars, the offender is guilty of a felony of the second degree.

(D) Whoever violates a provision of this chapter for which a penalty is not otherwise prescribed under this section is guilty of a misdemeanor of the fourth degree.

(E) Whoever violates division (D)(5) of section 5735.19 of the Revised Code is guilty of a misdemeanor of the first degree.

Effective Date: 09-26-2003






Chapter 5736 - MARINE FUEL TAX [REPEALED]

Section 5736.01 to 5736.03, 5736.99 - 5736.01 to 5736.03, 5736.99

Effective Date: 10-10-1963






Chapter 5737 - GRAIN HANDLING TAX

Section 5737.01 - Grain handling tax definitions.

As used in sections 5737.01 to 5737.08, inclusive, of the Revised Code:

(A) "Person" includes individuals, corporations, firms, and associations of whatsoever form.

(B) "Handling" includes the receipt of grain and the purchase of grain in connection with or as a part of any business, with the exceptions and exemptions mentioned in this section and in section 5737.02 of the Revised Code.

(C) "Receipt" and "received" mean the acquisition of actual custody or possession at or in an elevator, warehouse, store, mill, or other facility for the storage, accumulation, sale, or processing of grain for any purpose, but do not include transactions for the purpose only of guaranteeing warehouse receipts to be used as security.

(D) "Purchase" and "purchased" mean the acquisition of title without custody or possession, but do not include transactions for the purpose only of guaranteeing warehouse receipts to be used as security.

(E) "Grain" includes all commercial field seeds in their natural state, or when hulled, cleaned, dried, graded, or polished, but excludes such seeds when otherwise processed and the products of such processing.

(F) "Assessor," "return," "assessment," "general personal duplicate," and "taxing district" have the meaning assigned thereto by the laws relating to the taxation of personal property.

(G) "Track buyer" means any person who buys and sells grain of any kind from other persons engaged in the elevator and grain business and who does not have actual possession of such grain in his own warehouse or on his own premises, but who handles commercial paper only and not the actual grain.

Effective Date: 08-16-1961



Section 5737.02 - Exemptions.

Sections 5737.01 to 5737.08, inclusive, of the Revised Code do not apply to a public utility, as defined in the taxation laws of this state, nor to a farmer as to grain raised and stored, kept, or found on a farm owned or operated by himself. Such sections do not exempt any person engaged in any business taxed by such sections as to grain which is not otherwise subject to taxation in this state from the tax imposed by sections 5737.01 to 5737.08, inclusive, of the Revised Code and all such grain shall be included in the statements required and the assessments authorized and required by such sections.

Effective Date: 08-16-1961



Section 5737.03 - Levy of tax - rate - exemption.

An annual excise tax is hereby levied on the handling of grain, in lieu of all taxes on grain as property of any person engaged in such business, for all the purposes for which taxes would otherwise be levied on such grain as property in the taxing district in which any such business is carried on, measured as follows:

(A) For the statement due in 2005, one-half mill per bushel upon all wheat and flax handled at one or more places in this state in any such business during the taxable year, as defined in section 5737.04 of the Revised Code, and one-fourth mill per bushel upon all other grain handled.

(B) For the statement due in 2006, one-fourth mill per bushel upon all wheat and flax handled at one or more places in this state in any such business during the taxable year, as defined in section 5737.04 of the Revised Code, and one-eighth mill per bushel upon all other grain handled.

(C) No statement or tax is due in 2007 or any year thereafter.

The tax imposed by this section shall not be paid by a track buyer, who shall be liable for the personal property taxes only, as levied by sections 5711.01 to 5711.36 of the Revised Code.

All grain included in the statements required by section 5737.04 of the Revised Code, upon the handling of which a tax is imposed by this section, is exempt from taxation as personal property. Any grain that would be included in such statements for taxable year 2007 or any year thereafter is exempt from taxation as personal property.

Effective Date: 10-01-1953; 06-30-2005



Section 5737.04 - Statement to accompany annual return - contents - form.

Every person engaged in handling grain shall, at the time when his annual return of taxable property is made or required to be made, file a statement setting forth:

(A) The number of bushels of each kind of grain received by him, or purchased by him for shipment from a place in this state, at each place where he has carried on such business in this state during the year immediately preceding the date as of which the taxable personal property of such person is required to be listed, or the part thereof during which he was engaged in such business at such place. Grain purchased for shipment from a place in this state is deemed purchased at the principal place in this state where the purchaser maintains an elevator, warehouse, or other like facility; and if there is no such place, at the principal office or place of business of such person in this state, which in the case of an individual having no other office or place of business, shall be his actual place of residence.

(B) The number of bushels of each kind of grain included in the statement required by division (A) of this section which has been transferred from one such place to another such place.

A form for making such statement shall be included in the blanks prescribed by the tax commissioner for the making of returns of taxable property. Such statement shall be filed with such return in the office in which such return is filed, or would be required to be filed, as to taxable personal property used in business at the place where such occupation is or has been carried on.

Effective Date: 10-01-1953



Section 5737.05 - Assessor's computation of tax.

The assessor, from the statement required by section 5737.04 of the Revised Code or other information he acquires, shall ascertain the number of bushels of each class of grain mentioned in section 5737.03 of the Revised Code received or purchased by each such person at each place during the taxable year. Where grain during such year has been transferred from one such place to another without change in substantial ownership, the duplication resulting therefrom shall be eliminated, and the resulting decrease shall be divided equally between the places so affected.

The rate imposed by section 5737.03 of the Revised Code shall be multiplied by the number of bushels of each class of grain assigned to each such place, and the resulting amount shall constitute the tax to be assessed in each such place.

Effective Date: 10-01-1953



Section 5737.06 - Payment and assessment of tax - duties and rights of taxpayer.

The tax imposed by sections 5737.01 to 5737.08, inclusive, of the Revised Code shall be payable at the time specified by law for the payment of taxes on taxable personal property, and shall be assessed by the assessor authorized or required to assess the taxable personal property of the person subject thereto, in like manner and at the times provided by law for the assessment of such taxable property, in the taxing district where such business is carried on, in the amount required by section 5737.05 of the Revised Code, which shall be separately set forth on the assessment certificate. All the powers and duties vested in the county auditor, the tax commissioner, or any other officer or board as to the assessment of taxable personal property shall apply to said commissioner and other officers as to the assessment of the tax imposed by sections 5737.01 to 5737.08, inclusive, of the Revised Code. All the duties and liabilities, including penalties, imposed by law upon a taxpayer as to the making of returns of taxable personal property and the payment of taxes assessed on the general personal duplicate are hereby imposed upon each person subject to the tax imposed by such sections. All rights of a taxpayer, or of any other person in behalf of or in succession to a taxpayer, with respect to the assessment and payment of taxes levied on personal property, including all rights of appeal from such personal property and penalty assessments, are hereby conferred upon each such person and made applicable to the assessment and payment of the tax imposed by such sections.

Effective Date: 10-01-1953



Section 5737.07 - Taxes entered on general personal duplicate - collection.

All taxes assessed pursuant to sections 5737.01 to 5737.08, inclusive, of the Revised Code[,] shall be entered on the proper general personal duplicate in the county and taxing district in which the same are required by such sections to be assessed, together with other taxes thereon charged against each person subject to the taxes imposed by such sections, and such tax shall be collected with the other taxes charged thereon, and shall be considered as taxes imposed upon property other than real estate. All the powers and duties of the county treasurer, the county recorder, and all other officers as to the collection and enforcement of taxes on property other than real estate apply to the collection and enforcement of the tax imposed by sections 5737.01 to 5737.08, inclusive, of the Revised Code. In computing the amount with which any person stands charged on any tax duplicate for taxes other than those charged on real estate, the amount of the tax imposed by such sections charged against him shall be included.

Effective Date: 10-01-1953



Section 5737.08 - Distribution of revenue.

All revenue derived from the tax levied by sections 5737.01 to 5737.08, inclusive, of the Revised Code, shall be distributed by the county auditor and county treasurer to the taxing districts on the general personal duplicate of which such taxes are assessed, in the proportions in which such taxing districts are entitled to share in the revenue accruing from the collection of other taxes charged thereon, and at the times provided by law for the distribution of such other revenue.

Effective Date: 10-01-1953






Chapter 5739 - SALES TAX

Section 5739.01 - Sales tax definitions.

As used in this chapter:

(A) "Person" includes individuals, receivers, assignees, trustees in bankruptcy, estates, firms, partnerships, associations, joint-stock companies, joint ventures, clubs, societies, corporations, the state and its political subdivisions, and combinations of individuals of any form.

(B) "Sale" and "selling" include all of the following transactions for a consideration in any manner, whether absolutely or conditionally, whether for a price or rental, in money or by exchange, and by any means whatsoever:

(1) All transactions by which title or possession, or both, of tangible personal property, is or is to be transferred, or a license to use or consume tangible personal property is or is to be granted;

(2) All transactions by which lodging by a hotel is or is to be furnished to transient guests;

(3) All transactions by which:

(a) An item of tangible personal property is or is to be repaired, except property, the purchase of which would not be subject to the tax imposed by section 5739.02 of the Revised Code;

(b) An item of tangible personal property is or is to be installed, except property, the purchase of which would not be subject to the tax imposed by section 5739.02 of the Revised Code or property that is or is to be incorporated into and will become a part of a production, transmission, transportation, or distribution system for the delivery of a public utility service;

(c) The service of washing, cleaning, waxing, polishing, or painting a motor vehicle is or is to be furnished;

(d) Until August 1, 2003, industrial laundry cleaning services are or are to be provided and, on and after August 1, 2003, laundry and dry cleaning services are or are to be provided;

(e) Automatic data processing, computer services, or electronic information services are or are to be provided for use in business when the true object of the transaction is the receipt by the consumer of automatic data processing, computer services, or electronic information services rather than the receipt of personal or professional services to which automatic data processing, computer services, or electronic information services are incidental or supplemental. Notwithstanding any other provision of this chapter, such transactions that occur between members of an affiliated group are not sales. An "affiliated group" means two or more persons related in such a way that one person owns or controls the business operation of another member of the group. In the case of corporations with stock, one corporation owns or controls another if it owns more than fifty per cent of the other corporation's common stock with voting rights.

(f) Telecommunications service, including prepaid calling service, prepaid wireless calling service, or ancillary service, is or is to be provided, but not including coin-operated telephone service;

(g) Landscaping and lawn care service is or is to be provided;

(h) Private investigation and security service is or is to be provided;

(i) Information services or tangible personal property is provided or ordered by means of a nine hundred telephone call;

(j) Building maintenance and janitorial service is or is to be provided;

(k) Employment service is or is to be provided;

(l) Employment placement service is or is to be provided;

(m) Exterminating service is or is to be provided;

(n) Physical fitness facility service is or is to be provided;

(o) Recreation and sports club service is or is to be provided;

(p) On and after August 1, 2003, satellite broadcasting service is or is to be provided;

(q) On and after August 1, 2003, personal care service is or is to be provided to an individual. As used in this division, "personal care service" includes skin care, the application of cosmetics, manicuring, pedicuring, hair removal, tattooing, body piercing, tanning, massage, and other similar services. "Personal care service" does not include a service provided by or on the order of a licensed physician or licensed chiropractor, or the cutting, coloring, or styling of an individual's hair.

(r) On and after August 1, 2003, the transportation of persons by motor vehicle or aircraft is or is to be provided, when the transportation is entirely within this state, except for transportation provided by an ambulance service, by a transit bus, as defined in section 5735.01 of the Revised Code, and transportation provided by a citizen of the United States holding a certificate of public convenience and necessity issued under 49 U.S.C. 41102;

(s) On and after August 1, 2003, motor vehicle towing service is or is to be provided. As used in this division, "motor vehicle towing service" means the towing or conveyance of a wrecked, disabled, or illegally parked motor vehicle.

(t) On and after August 1, 2003, snow removal service is or is to be provided. As used in this division, "snow removal service" means the removal of snow by any mechanized means, but does not include the providing of such service by a person that has less than five thousand dollars in sales of such service during the calendar year.

(u) Electronic publishing service is or is to be provided to a consumer for use in business, except that such transactions occurring between members of an affiliated group, as defined in division (B)(3)(e) of this section, are not sales.

(4) All transactions by which printed, imprinted, overprinted, lithographic, multilithic, blueprinted, photostatic, or other productions or reproductions of written or graphic matter are or are to be furnished or transferred;

(5) The production or fabrication of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the production of fabrication work; and include the furnishing, preparing, or serving for a consideration of any tangible personal property consumed on the premises of the person furnishing, preparing, or serving such tangible personal property. Except as provided in section 5739.03 of the Revised Code, a construction contract pursuant to which tangible personal property is or is to be incorporated into a structure or improvement on and becoming a part of real property is not a sale of such tangible personal property. The construction contractor is the consumer of such tangible personal property, provided that the sale and installation of carpeting, the sale and installation of agricultural land tile, the sale and erection or installation of portable grain bins, or the provision of landscaping and lawn care service and the transfer of property as part of such service is never a construction contract.

As used in division (B)(5) of this section:

(a) "Agricultural land tile" means fired clay or concrete tile, or flexible or rigid perforated plastic pipe or tubing, incorporated or to be incorporated into a subsurface drainage system appurtenant to land used or to be used primarily in production by farming, agriculture, horticulture, or floriculture. The term does not include such materials when they are or are to be incorporated into a drainage system appurtenant to a building or structure even if the building or structure is used or to be used in such production.

(b) "Portable grain bin" means a structure that is used or to be used by a person engaged in farming or agriculture to shelter the person's grain and that is designed to be disassembled without significant damage to its component parts.

(6) All transactions in which all of the shares of stock of a closely held corporation are transferred, or an ownership interest in a pass-through entity, as defined in section 5733.04 of the Revised Code, is transferred, if the corporation or pass-through entity is not engaging in business and its entire assets consist of boats, planes, motor vehicles, or other tangible personal property operated primarily for the use and enjoyment of the shareholders or owners;

(7) All transactions in which a warranty, maintenance or service contract, or similar agreement by which the vendor of the warranty, contract, or agreement agrees to repair or maintain the tangible personal property of the consumer is or is to be provided;

(8) The transfer of copyrighted motion picture films used solely for advertising purposes, except that the transfer of such films for exhibition purposes is not a sale;

(9) On and after August 1, 2003, all transactions by which tangible personal property is or is to be stored, except such property that the consumer of the storage holds for sale in the regular course of business;

(10) All transactions in which "guaranteed auto protection" is provided whereby a person promises to pay to the consumer the difference between the amount the consumer receives from motor vehicle insurance and the amount the consumer owes to a person holding title to or a lien on the consumer's motor vehicle in the event the consumer's motor vehicle suffers a total loss under the terms of the motor vehicle insurance policy or is stolen and not recovered, if the protection and its price are included in the purchase or lease agreement;

(11)

(a) Except as provided in division (B)(11)(b) of this section, on and after October 1, 2009, all transactions by which health care services are paid for, reimbursed, provided, delivered, arranged for, or otherwise made available by a medicaid health insuring corporation pursuant to the corporation's contract with the state.

(b) If the centers for medicare and medicaid services of the United States department of health and human services determines that the taxation of transactions described in division (B)(11)(a) of this section constitutes an impermissible health care-related tax under section 1903(w) of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 1396b(w), as amended, and regulations adopted thereunder, the director of job and family services shall notify the tax commissioner of that determination. Beginning with the first day of the month following that notification, the transactions described in division (B)(11)(a) of this section are not sales for the purposes of this chapter or Chapter 5741. of the Revised Code. The tax commissioner shall order that the collection of taxes under sections 5739.02, 5739.021, 5739.023, 5739.026, 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code shall cease for transactions occurring on or after that date.

Except as provided in this section, "sale" and "selling" do not include transfers of interest in leased property where the original lessee and the terms of the original lease agreement remain unchanged, or professional, insurance, or personal service transactions that involve the transfer of tangible personal property as an inconsequential element, for which no separate charges are made.

(C) "Vendor" means the person providing the service or by whom the transfer effected or license given by a sale is or is to be made or given and, for sales described in division (B)(3)(i) of this section, the telecommunications service vendor that provides the nine hundred telephone service; if two or more persons are engaged in business at the same place of business under a single trade name in which all collections on account of sales by each are made, such persons shall constitute a single vendor.

Physicians, dentists, hospitals, and veterinarians who are engaged in selling tangible personal property as received from others, such as eyeglasses, mouthwashes, dentifrices, or similar articles, are vendors. Veterinarians who are engaged in transferring to others for a consideration drugs, the dispensing of which does not require an order of a licensed veterinarian or physician under federal law, are vendors.

(D)

(1) "Consumer" means the person for whom the service is provided, to whom the transfer effected or license given by a sale is or is to be made or given, to whom the service described in division (B)(3)(f) or (i) of this section is charged, or to whom the admission is granted.

(2) Physicians, dentists, hospitals, and blood banks operated by nonprofit institutions and persons licensed to practice veterinary medicine, surgery, and dentistry are consumers of all tangible personal property and services purchased by them in connection with the practice of medicine, dentistry, the rendition of hospital or blood bank service, or the practice of veterinary medicine, surgery, and dentistry. In addition to being consumers of drugs administered by them or by their assistants according to their direction, veterinarians also are consumers of drugs that under federal law may be dispensed only by or upon the order of a licensed veterinarian or physician, when transferred by them to others for a consideration to provide treatment to animals as directed by the veterinarian.

(3) A person who performs a facility management, or similar service contract for a contractee is a consumer of all tangible personal property and services purchased for use in connection with the performance of such contract, regardless of whether title to any such property vests in the contractee. The purchase of such property and services is not subject to the exception for resale under division (E)(1) of this section.

(4)

(a) In the case of a person who purchases printed matter for the purpose of distributing it or having it distributed to the public or to a designated segment of the public, free of charge, that person is the consumer of that printed matter, and the purchase of that printed matter for that purpose is a sale.

(b) In the case of a person who produces, rather than purchases, printed matter for the purpose of distributing it or having it distributed to the public or to a designated segment of the public, free of charge, that person is the consumer of all tangible personal property and services purchased for use or consumption in the production of that printed matter. That person is not entitled to claim exemption under division (B)(42)(f) of section 5739.02 of the Revised Code for any material incorporated into the printed matter or any equipment, supplies, or services primarily used to produce the printed matter.

(c) The distribution of printed matter to the public or to a designated segment of the public, free of charge, is not a sale to the members of the public to whom the printed matter is distributed or to any persons who purchase space in the printed matter for advertising or other purposes.

(5) A person who makes sales of any of the services listed in division (B)(3) of this section is the consumer of any tangible personal property used in performing the service. The purchase of that property is not subject to the resale exception under division (E)(1) of this section.

(6) A person who engages in highway transportation for hire is the consumer of all packaging materials purchased by that person and used in performing the service, except for packaging materials sold by such person in a transaction separate from the service.

(7) In the case of a transaction for health care services under division (B)(11) of this section, a medicaid health insuring corporation is the consumer of such services. The purchase of such services by a medicaid health insuring corporation is not subject to the exception for resale under division (E)(1) of this section or to the exemptions provided under divisions (B)(12), (18), (19), and (22) of section 5739.02 of the Revised Code.

(E) "Retail sale" and "sales at retail" include all sales, except those in which the purpose of the consumer is to resell the thing transferred or benefit of the service provided, by a person engaging in business, in the form in which the same is, or is to be, received by the person.

(F) "Business" includes any activity engaged in by any person with the object of gain, benefit, or advantage, either direct or indirect. "Business" does not include the activity of a person in managing and investing the person's own funds.

(G) "Engaging in business" means commencing, conducting, or continuing in business, and liquidating a business when the liquidator thereof holds itself out to the public as conducting such business. Making a casual sale is not engaging in business.

(H)

(1)

(a) "Price," except as provided in divisions (H)(2), (3), and (4) of this section, means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for any of the following:

(i) The vendor's cost of the property sold;

(ii) The cost of materials used, labor or service costs, interest, losses, all costs of transportation to the vendor, all taxes imposed on the vendor, including the tax imposed under Chapter 5751. of the Revised Code, and any other expense of the vendor;

(iii) Charges by the vendor for any services necessary to complete the sale;

(iv) On and after August 1, 2003, delivery charges. As used in this division, "delivery charges" means charges by the vendor for preparation and delivery to a location designated by the consumer of tangible personal property or a service, including transportation, shipping, postage, handling, crating, and packing.

(v) Installation charges;

(vi) Credit for any trade-in.

(b) "Price" includes consideration received by the vendor from a third party, if the vendor actually receives the consideration from a party other than the consumer, and the consideration is directly related to a price reduction or discount on the sale; the vendor has an obligation to pass the price reduction or discount through to the consumer; the amount of the consideration attributable to the sale is fixed and determinable by the vendor at the time of the sale of the item to the consumer; and one of the following criteria is met:

(i) The consumer presents a coupon, certificate, or other document to the vendor to claim a price reduction or discount where the coupon, certificate, or document is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any vendor to whom the coupon, certificate, or document is presented;

(ii) The consumer identifies the consumer's self to the seller as a member of a group or organization entitled to a price reduction or discount. A preferred customer card that is available to any patron does not constitute membership in such a group or organization.

(iii) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the consumer, or on a coupon, certificate, or other document presented by the consumer.

(c) "Price" does not include any of the following:

(i) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a vendor and taken by a consumer on a sale;

(ii) Interest, financing, and carrying charges from credit extended on the sale of tangible personal property or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(iii) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the consumer. For the purpose of this division, the tax imposed under Chapter 5751. of the Revised Code is not a tax directly on the consumer, even if the tax or a portion thereof is separately stated.

(iv) Notwithstanding divisions (H)(1)(b)(i) to (iii) of this section, any discount allowed by an automobile manufacturer to its employee, or to the employee of a supplier, on the purchase of a new motor vehicle from a new motor vehicle dealer in this state.

(v) The dollar value of a gift card that is not sold by a vendor or purchased by a consumer and that is redeemed by the consumer in purchasing tangible personal property or services if the vendor is not reimbursed and does not receive compensation from a third party to cover all or part of the gift card value. For the purposes of this division, a gift card is not sold by a vendor or purchased by a consumer if it is distributed pursuant to an awards, loyalty, or promotional program. Past and present purchases of tangible personal property or services by the consumer shall not be treated as consideration exchanged for a gift card.

(2) In the case of a sale of any new motor vehicle by a new motor vehicle dealer, as defined in section 4517.01 of the Revised Code, in which another motor vehicle is accepted by the dealer as part of the consideration received, "price" has the same meaning as in division (H)(1) of this section, reduced by the credit afforded the consumer by the dealer for the motor vehicle received in trade.

(3) In the case of a sale of any watercraft or outboard motor by a watercraft dealer licensed in accordance with section 1547.543 of the Revised Code, in which another watercraft, watercraft and trailer, or outboard motor is accepted by the dealer as part of the consideration received, "price" has the same meaning as in division (H)(1) of this section, reduced by the credit afforded the consumer by the dealer for the watercraft, watercraft and trailer, or outboard motor received in trade. As used in this division, "watercraft" includes an outdrive unit attached to the watercraft.

(4) In the case of transactions for health care services under division (B)(11) of this section, "price" means the amount of managed care premiums received each month by a medicaid health insuring corporation.

(I) "Receipts" means the total amount of the prices of the sales of vendors, provided that the dollar value of gift cards distributed pursuant to an awards, loyalty, or promotional program, and cash discounts allowed and taken on sales at the time they are consummated are not included, minus any amount deducted as a bad debt pursuant to section 5739.121 of the Revised Code. "Receipts" does not include the sale price of property returned or services rejected by consumers when the full sale price and tax are refunded either in cash or by credit.

(J) "Place of business" means any location at which a person engages in business.

(K) "Premises" includes any real property or portion thereof upon which any person engages in selling tangible personal property at retail or making retail sales and also includes any real property or portion thereof designated for, or devoted to, use in conjunction with the business engaged in by such person.

(L) "Casual sale" means a sale of an item of tangible personal property that was obtained by the person making the sale, through purchase or otherwise, for the person's own use and was previously subject to any state's taxing jurisdiction on its sale or use, and includes such items acquired for the seller's use that are sold by an auctioneer employed directly by the person for such purpose, provided the location of such sales is not the auctioneer's permanent place of business. As used in this division, "permanent place of business" includes any location where such auctioneer has conducted more than two auctions during the year.

(M) "Hotel" means every establishment kept, used, maintained, advertised, or held out to the public to be a place where sleeping accommodations are offered to guests, in which five or more rooms are used for the accommodation of such guests, whether the rooms are in one or several structures, except as otherwise provided in division (G) of section 5739.09 of the Revised Code.

(N) "Transient guests" means persons occupying a room or rooms for sleeping accommodations for less than thirty consecutive days.

(O) "Making retail sales" means the effecting of transactions wherein one party is obligated to pay the price and the other party is obligated to provide a service or to transfer title to or possession of the item sold. "Making retail sales" does not include the preliminary acts of promoting or soliciting the retail sales, other than the distribution of printed matter which displays or describes and prices the item offered for sale, nor does it include delivery of a predetermined quantity of tangible personal property or transportation of property or personnel to or from a place where a service is performed.

(P) "Used directly in the rendition of a public utility service" means that property that is to be incorporated into and will become a part of the consumer's production, transmission, transportation, or distribution system and that retains its classification as tangible personal property after such incorporation; fuel or power used in the production, transmission, transportation, or distribution system; and tangible personal property used in the repair and maintenance of the production, transmission, transportation, or distribution system, including only such motor vehicles as are specially designed and equipped for such use. Tangible personal property and services used primarily in providing highway transportation for hire are not used directly in the rendition of a public utility service. In this definition, "public utility" includes a citizen of the United States holding, and required to hold, a certificate of public convenience and necessity issued under 49 U.S.C. 41102.

(Q) "Refining" means removing or separating a desirable product from raw or contaminated materials by distillation or physical, mechanical, or chemical processes.

(R) "Assembly" and "assembling" mean attaching or fitting together parts to form a product, but do not include packaging a product.

(S) "Manufacturing operation" means a process in which materials are changed, converted, or transformed into a different state or form from which they previously existed and includes refining materials, assembling parts, and preparing raw materials and parts by mixing, measuring, blending, or otherwise committing such materials or parts to the manufacturing process. "Manufacturing operation" does not include packaging.

(T) "Fiscal officer" means, with respect to a regional transit authority, the secretary-treasurer thereof, and with respect to a county that is a transit authority, the fiscal officer of the county transit board if one is appointed pursuant to section 306.03 of the Revised Code or the county auditor if the board of county commissioners operates the county transit system.

(U) "Transit authority" means a regional transit authority created pursuant to section 306.31 of the Revised Code or a county in which a county transit system is created pursuant to section 306.01 of the Revised Code. For the purposes of this chapter, a transit authority must extend to at least the entire area of a single county. A transit authority that includes territory in more than one county must include all the area of the most populous county that is a part of such transit authority. County population shall be measured by the most recent census taken by the United States census bureau.

(V) "Legislative authority" means, with respect to a regional transit authority, the board of trustees thereof, and with respect to a county that is a transit authority, the board of county commissioners.

(W) "Territory of the transit authority" means all of the area included within the territorial boundaries of a transit authority as they from time to time exist. Such territorial boundaries must at all times include all the area of a single county or all the area of the most populous county that is a part of such transit authority. County population shall be measured by the most recent census taken by the United States census bureau.

(X) "Providing a service" means providing or furnishing anything described in division (B)(3) of this section for consideration.

(Y)

(1)

(a) "Automatic data processing" means processing of others' data, including keypunching or similar data entry services together with verification thereof, or providing access to computer equipment for the purpose of processing data.

(b) "Computer services" means providing services consisting of specifying computer hardware configurations and evaluating technical processing characteristics, computer programming, and training of computer programmers and operators, provided in conjunction with and to support the sale, lease, or operation of taxable computer equipment or systems.

(c) "Electronic information services" means providing access to computer equipment by means of telecommunications equipment for the purpose of either of the following:

(i) Examining or acquiring data stored in or accessible to the computer equipment;

(ii) Placing data into the computer equipment to be retrieved by designated recipients with access to the computer equipment.

For transactions occurring on or after the effective date of the amendment of this section by H.B. 157 of the 127th general assembly, December 21, 2007, "electronic information services" does not include electronic publishing as defined in division (LLL) of this section.

(d) "Automatic data processing, computer services, or electronic information services" shall not include personal or professional services.

(2) As used in divisions (B)(3)(e) and (Y)(1) of this section, "personal and professional services" means all services other than automatic data processing, computer services, or electronic information services, including but not limited to:

(a) Accounting and legal services such as advice on tax matters, asset management, budgetary matters, quality control, information security, and auditing and any other situation where the service provider receives data or information and studies, alters, analyzes, interprets, or adjusts such material;

(b) Analyzing business policies and procedures;

(c) Identifying management information needs;

(d) Feasibility studies, including economic and technical analysis of existing or potential computer hardware or software needs and alternatives;

(e) Designing policies, procedures, and custom software for collecting business information, and determining how data should be summarized, sequenced, formatted, processed, controlled, and reported so that it will be meaningful to management;

(f) Developing policies and procedures that document how business events and transactions are to be authorized, executed, and controlled;

(g) Testing of business procedures;

(h) Training personnel in business procedure applications;

(i) Providing credit information to users of such information by a consumer reporting agency, as defined in the "Fair Credit Reporting Act," 84 Stat. 1114, 1129 (1970), 15 U.S.C. 1681a(f), or as hereafter amended, including but not limited to gathering, organizing, analyzing, recording, and furnishing such information by any oral, written, graphic, or electronic medium;

(j) Providing debt collection services by any oral, written, graphic, or electronic means.

The services listed in divisions (Y)(2)(a) to (j) of this section are not automatic data processing or computer services.

(Z) "Highway transportation for hire" means the transportation of personal property belonging to others for consideration by any of the following:

(1) The holder of a permit or certificate issued by this state or the United States authorizing the holder to engage in transportation of personal property belonging to others for consideration over or on highways, roadways, streets, or any similar public thoroughfare;

(2) A person who engages in the transportation of personal property belonging to others for consideration over or on highways, roadways, streets, or any similar public thoroughfare but who could not have engaged in such transportation on December 11, 1985, unless the person was the holder of a permit or certificate of the types described in division (Z)(1) of this section;

(3) A person who leases a motor vehicle to and operates it for a person described by division (Z)(1) or (2) of this section.

(AA)

(1) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. "Telecommunications service" includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether the service is referred to as voice-over internet protocol service or is classified by the federal communications commission as enhanced or value-added. "Telecommunications service" does not include any of the following:

(a) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a consumer where the consumer's primary purpose for the underlying transaction is the processed data or information;

(b) Installation or maintenance of wiring or equipment on a customer's premises;

(c) Tangible personal property;

(d) Advertising, including directory advertising;

(e) Billing and collection services provided to third parties;

(f) Internet access service;

(g) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance, and routing of such services by the programming service provider. Radio and television audio and video programming services include, but are not limited to, cable service, as defined in 47 U.S.C. 522(6), and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 C.F.R. 20.3;

(h) Ancillary service;

(i) Digital products delivered electronically, including software, music, video, reading materials, or ring tones.

(2) "Ancillary service" means a service that is associated with or incidental to the provision of telecommunications service, including conference bridging service, detailed telecommunications billing service, directory assistance, vertical service, and voice mail service. As used in this division:

(a) "Conference bridging service" means an ancillary service that links two or more participants of an audio or video conference call, including providing a telephone number. "Conference bridging service" does not include telecommunications services used to reach the conference bridge.

(b) "Detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement.

(c) "Directory assistance" means an ancillary service of providing telephone number or address information.

(d) "Vertical service" means an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and manage multiple calls and call connections, including conference bridging service.

(e) "Voice mail service" means an ancillary service that enables the customer to store, send, or receive recorded messages. "Voice mail service" does not include any vertical services that the customer may be required to have in order to utilize the voice mail service.

(3) "900 service" means an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service, and which is typically marketed under the name "900" service and any subsequent numbers designated by the federal communications commission. "900 service" does not include the charge for collection services provided by the seller of the telecommunications service to the subscriber, or services or products sold by the subscriber to the subscriber's customer.

(4) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(5) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile telecommunications service as well as other non-telecommunications services, including the download of digital products delivered electronically, and content and ancillary services, that must be paid for in advance and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(6) "Value-added non-voice data service" means a telecommunications service in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.

(7) "Coin-operated telephone service" means a telecommunications service paid for by inserting money into a telephone accepting direct deposits of money to operate.

(8) "Customer" has the same meaning as in section 5739.034 of the Revised Code.

(BB) "Laundry and dry cleaning services" means removing soil or dirt from towels, linens, articles of clothing, or other fabric items that belong to others and supplying towels, linens, articles of clothing, or other fabric items. "Laundry and dry cleaning services" does not include the provision of self-service facilities for use by consumers to remove soil or dirt from towels, linens, articles of clothing, or other fabric items.

(CC) "Magazines distributed as controlled circulation publications" means magazines containing at least twenty-four pages, at least twenty-five per cent editorial content, issued at regular intervals four or more times a year, and circulated without charge to the recipient, provided that such magazines are not owned or controlled by individuals or business concerns which conduct such publications as an auxiliary to, and essentially for the advancement of the main business or calling of, those who own or control them.

(DD) "Landscaping and lawn care service" means the services of planting, seeding, sodding, removing, cutting, trimming, pruning, mulching, aerating, applying chemicals, watering, fertilizing, and providing similar services to establish, promote, or control the growth of trees, shrubs, flowers, grass, ground cover, and other flora, or otherwise maintaining a lawn or landscape grown or maintained by the owner for ornamentation or other nonagricultural purpose. However, "landscaping and lawn care service" does not include the providing of such services by a person who has less than five thousand dollars in sales of such services during the calendar year.

(EE) "Private investigation and security service" means the performance of any activity for which the provider of such service is required to be licensed pursuant to Chapter 4749. of the Revised Code, or would be required to be so licensed in performing such services in this state, and also includes the services of conducting polygraph examinations and of monitoring or overseeing the activities on or in, or the condition of, the consumer's home, business, or other facility by means of electronic or similar monitoring devices. "Private investigation and security service" does not include special duty services provided by off-duty police officers, deputy sheriffs, and other peace officers regularly employed by the state or a political subdivision.

(FF) "Information services" means providing conversation, giving consultation or advice, playing or making a voice or other recording, making or keeping a record of the number of callers, and any other service provided to a consumer by means of a nine hundred telephone call, except when the nine hundred telephone call is the means by which the consumer makes a contribution to a recognized charity.

(GG) "Research and development" means designing, creating, or formulating new or enhanced products, equipment, or manufacturing processes, and also means conducting scientific or technological inquiry and experimentation in the physical sciences with the goal of increasing scientific knowledge which may reveal the bases for new or enhanced products, equipment, or manufacturing processes.

(HH) "Qualified research and development equipment" means capitalized tangible personal property, and leased personal property that would be capitalized if purchased, used by a person primarily to perform research and development. Tangible personal property primarily used in testing, as defined in division (A)(4) of section 5739.011 of the Revised Code, or used for recording or storing test results, is not qualified research and development equipment unless such property is primarily used by the consumer in testing the product, equipment, or manufacturing process being created, designed, or formulated by the consumer in the research and development activity or in recording or storing such test results.

(II) "Building maintenance and janitorial service" means cleaning the interior or exterior of a building and any tangible personal property located therein or thereon, including any services incidental to such cleaning for which no separate charge is made. However, "building maintenance and janitorial service" does not include the providing of such service by a person who has less than five thousand dollars in sales of such service during the calendar year.

(JJ) "Employment service" means providing or supplying personnel, on a temporary or long-term basis, to perform work or labor under the supervision or control of another, when the personnel so provided or supplied receive their wages, salary, or other compensation from the provider or supplier of the employment service or from a third party that provided or supplied the personnel to the provider or supplier. "Employment service" does not include:

(1) Acting as a contractor or subcontractor, where the personnel performing the work are not under the direct control of the purchaser.

(2) Medical and health care services.

(3) Supplying personnel to a purchaser pursuant to a contract of at least one year between the service provider and the purchaser that specifies that each employee covered under the contract is assigned to the purchaser on a permanent basis.

(4) Transactions between members of an affiliated group, as defined in division (B)(3)(e) of this section.

(5) Transactions where the personnel so provided or supplied by a provider or supplier to a purchaser of an employment service are then provided or supplied by that purchaser to a third party as an employment service, except "employment service" does include the transaction between that purchaser and the third party.

(KK) "Employment placement service" means locating or finding employment for a person or finding or locating an employee to fill an available position.

(LL) "Exterminating service" means eradicating or attempting to eradicate vermin infestations from a building or structure, or the area surrounding a building or structure, and includes activities to inspect, detect, or prevent vermin infestation of a building or structure.

(MM) "Physical fitness facility service" means all transactions by which a membership is granted, maintained, or renewed, including initiation fees, membership dues, renewal fees, monthly minimum fees, and other similar fees and dues, by a physical fitness facility such as an athletic club, health spa, or gymnasium, which entitles the member to use the facility for physical exercise.

(NN) "Recreation and sports club service" means all transactions by which a membership is granted, maintained, or renewed, including initiation fees, membership dues, renewal fees, monthly minimum fees, and other similar fees and dues, by a recreation and sports club, which entitles the member to use the facilities of the organization. "Recreation and sports club" means an organization that has ownership of, or controls or leases on a continuing, long-term basis, the facilities used by its members and includes an aviation club, gun or shooting club, yacht club, card club, swimming club, tennis club, golf club, country club, riding club, amateur sports club, or similar organization.

(OO) "Livestock" means farm animals commonly raised for food, food production, or other agricultural purposes, including, but not limited to, cattle, sheep, goats, swine, poultry, and captive deer. "Livestock" does not include invertebrates, amphibians, reptiles, domestic pets, animals for use in laboratories or for exhibition, or other animals not commonly raised for food or food production.

(PP) "Livestock structure" means a building or structure used exclusively for the housing, raising, feeding, or sheltering of livestock, and includes feed storage or handling structures and structures for livestock waste handling.

(QQ) "Horticulture" means the growing, cultivation, and production of flowers, fruits, herbs, vegetables, sod, mushrooms, and nursery stock. As used in this division, "nursery stock" has the same meaning as in section 927.51 of the Revised Code.

(RR) "Horticulture structure" means a building or structure used exclusively for the commercial growing, raising, or overwintering of horticultural products, and includes the area used for stocking, storing, and packing horticultural products when done in conjunction with the production of those products.

(SS) "Newspaper" means an unbound publication bearing a title or name that is regularly published, at least as frequently as biweekly, and distributed from a fixed place of business to the public in a specific geographic area, and that contains a substantial amount of news matter of international, national, or local events of interest to the general public.

(TT) "Professional racing team" means a person that employs at least twenty full-time employees for the purpose of conducting a motor vehicle racing business for profit. The person must conduct the business with the purpose of racing one or more motor racing vehicles in at least ten competitive professional racing events each year that comprise all or part of a motor racing series sanctioned by one or more motor racing sanctioning organizations. A "motor racing vehicle" means a vehicle for which the chassis, engine, and parts are designed exclusively for motor racing, and does not include a stock or production model vehicle that may be modified for use in racing. For the purposes of this division:

(1) A "competitive professional racing event" is a motor vehicle racing event sanctioned by one or more motor racing sanctioning organizations, at which aggregate cash prizes in excess of eight hundred thousand dollars are awarded to the competitors.

(2) "Full-time employee" means an individual who is employed for consideration for thirty-five or more hours a week, or who renders any other standard of service generally accepted by custom or specified by contract as full-time employment.

(UU)

(1) "Lease" or "rental" means any transfer of the possession or control of tangible personal property for a fixed or indefinite term, for consideration. "Lease" or "rental" includes future options to purchase or extend, and agreements described in 26 U.S.C. 7701(h)(1) covering motor vehicles and trailers where the amount of consideration may be increased or decreased by reference to the amount realized upon the sale or disposition of the property. "Lease" or "rental" does not include:

(a) A transfer of possession or control of tangible personal property under a security agreement or a deferred payment plan that requires the transfer of title upon completion of the required payments;

(b) A transfer of possession or control of tangible personal property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price that does not exceed the greater of one hundred dollars or one per cent of the total required payments;

(c) Providing tangible personal property along with an operator for a fixed or indefinite period of time, if the operator is necessary for the property to perform as designed. For purposes of this division, the operator must do more than maintain, inspect, or set-up the tangible personal property.

(2) "Lease" and "rental," as defined in division (UU) of this section, shall not apply to leases or rentals that exist before June 26, 2003.

(3) "Lease" and "rental" have the same meaning as in division (UU)(1) of this section regardless of whether a transaction is characterized as a lease or rental under generally accepted accounting principles, the Internal Revenue Code, Title XIII of the Revised Code, or other federal, state, or local laws.

(VV) "Mobile telecommunications service" has the same meaning as in the "Mobile Telecommunications Sourcing Act," Pub. L. No. 106-252, 114 Stat. 631 (2000), 4 U.S.C.A. 124(7), as amended, and, on and after August 1, 2003, includes related fees and ancillary services, including universal service fees, detailed billing service, directory assistance, service initiation, voice mail service, and vertical services, such as caller ID and three-way calling.

(WW) "Certified service provider" has the same meaning as in section 5740.01 of the Revised Code.

(XX) "Satellite broadcasting service" means the distribution or broadcasting of programming or services by satellite directly to the subscriber's receiving equipment without the use of ground receiving or distribution equipment, except the subscriber's receiving equipment or equipment used in the uplink process to the satellite, and includes all service and rental charges, premium channels or other special services, installation and repair service charges, and any other charges having any connection with the provision of the satellite broadcasting service.

(YY) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses. For purposes of this chapter and Chapter 5741. of the Revised Code, "tangible personal property" includes motor vehicles, electricity, water, gas, steam, and prewritten computer software.

(ZZ) "Direct mail" means printed material delivered or distributed by United States mail or other delivery service to a mass audience or to addressees on a mailing list provided by the consumer or at the direction of the consumer when the cost of the items are not billed directly to the recipients. "Direct mail" includes tangible personal property supplied directly or indirectly by the consumer to the direct mail vendor for inclusion in the package containing the printed material. "Direct mail" does not include multiple items of printed material delivered to a single address.

(AAA) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(BBB) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(CCC) "Delivered electronically" means delivery of computer software from the seller to the purchaser by means other than tangible storage media.

(DDD) "Prewritten computer software" means computer software, including prewritten upgrades, that is not designed and developed by the author or other creator to the specifications of a specific purchaser. The combining of two or more prewritten computer software programs or prewritten portions thereof does not cause the combination to be other than prewritten computer software. "Prewritten computer software" includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than the purchaser. If a person modifies or enhances computer software of which the person is not the author or creator, the person shall be deemed to be the author or creator only of such person's modifications or enhancements. Prewritten computer software or a prewritten portion thereof that is modified or enhanced to any degree, where such modification or enhancement is designed and developed to the specifications of a specific purchaser, remains prewritten computer software; provided, however, that where there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for the modification or enhancement, the modification or enhancement shall not constitute prewritten computer software.

(EEE)

(1) "Food" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. "Food" does not include alcoholic beverages, dietary supplements, soft drinks, or tobacco.

(2) As used in division (EEE)(1) of this section:

(a) "Alcoholic beverages" means beverages that are suitable for human consumption and contain one-half of one per cent or more of alcohol by volume.

(b) "Dietary supplements" means any product, other than tobacco, that is intended to supplement the diet and that is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or, if not intended for ingestion in such a form, is not represented as conventional food for use as a sole item of a meal or of the diet; that is required to be labeled as a dietary supplement, identifiable by the "supplement facts" box found on the label, as required by 21 C.F.R. 101.36; and that contains one or more of the following dietary ingredients:

(i) A vitamin;

(ii) A mineral;

(iii) An herb or other botanical;

(iv) An amino acid;

(v) A dietary substance for use by humans to supplement the diet by increasing the total dietary intake;

(vi) A concentrate, metabolite, constituent, extract, or combination of any ingredient described in divisions (EEE)(2)(b)(i) to (v) of this section.

(c) "Soft drinks" means nonalcoholic beverages that contain natural or artificial sweeteners. "Soft drinks" does not include beverages that contain milk or milk products, soy, rice, or similar milk substitutes, or that contains greater than fifty per cent vegetable or fruit juice by volume.

(d) "Tobacco" means cigarettes, cigars, chewing or pipe tobacco, or any other item that contains tobacco.

(FFF) "Drug" means a compound, substance, or preparation, and any component of a compound, substance, or preparation, other than food, dietary supplements, or alcoholic beverages that is recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, or official national formulary, and supplements to them; is intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease; or is intended to affect the structure or any function of the body.

(GGG) "Prescription" means an order, formula, or recipe issued in any form of oral, written, electronic, or other means of transmission by a duly licensed practitioner authorized by the laws of this state to issue a prescription.

(HHH) "Durable medical equipment" means equipment, including repair and replacement parts for such equipment, that can withstand repeated use, is primarily and customarily used to serve a medical purpose, generally is not useful to a person in the absence of illness or injury, and is not worn in or on the body. "Durable medical equipment" does not include mobility enhancing equipment.

(III) "Mobility enhancing equipment" means equipment, including repair and replacement parts for such equipment, that is primarily and customarily used to provide or increase the ability to move from one place to another and is appropriate for use either in a home or a motor vehicle, that is not generally used by persons with normal mobility, and that does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer. "Mobility enhancing equipment" does not include durable medical equipment.

(JJJ) "Prosthetic device" means a replacement, corrective, or supportive device, including repair and replacement parts for the device, worn on or in the human body to artificially replace a missing portion of the body, prevent or correct physical deformity or malfunction, or support a weak or deformed portion of the body. As used in this division, "prosthetic device" does not include corrective eyeglasses, contact lenses, or dental prosthesis.

(KKK)

(1) "Fractional aircraft ownership program" means a program in which persons within an affiliated group sell and manage fractional ownership program aircraft, provided that at least one hundred airworthy aircraft are operated in the program and the program meets all of the following criteria:

(a) Management services are provided by at least one program manager within an affiliated group on behalf of the fractional owners.

(b) Each program aircraft is owned or possessed by at least one fractional owner.

(c) Each fractional owner owns or possesses at least a one-sixteenth interest in at least one fixed-wing program aircraft.

(d) A dry-lease aircraft interchange arrangement is in effect among all of the fractional owners.

(e) Multi-year program agreements are in effect regarding the fractional ownership, management services, and dry-lease aircraft interchange arrangement aspects of the program.

(2) As used in division (KKK)(1) of this section:

(a) "Affiliated group" has the same meaning as in division (B)(3)(e) of this section.

(b) "Fractional owner" means a person that owns or possesses at least a one-sixteenth interest in a program aircraft and has entered into the agreements described in division (KKK)(1)(e) of this section.

(c) "Fractional ownership program aircraft" or "program aircraft" means a turbojet aircraft that is owned or possessed by a fractional owner and that has been included in a dry-lease aircraft interchange arrangement and agreement under divisions (KKK)(1)(d) and (e) of this section, or an aircraft a program manager owns or possesses primarily for use in a fractional aircraft ownership program.

(d) "Management services" means administrative and aviation support services furnished under a fractional aircraft ownership program in accordance with a management services agreement under division (KKK)(1)(e) of this section, and offered by the program manager to the fractional owners, including, at a minimum, the establishment and implementation of safety guidelines; the coordination of the scheduling of the program aircraft and crews; program aircraft maintenance; program aircraft insurance; crew training for crews employed, furnished, or contracted by the program manager or the fractional owner; the satisfaction of record-keeping requirements; and the development and use of an operations manual and a maintenance manual for the fractional aircraft ownership program.

(e) "Program manager" means the person that offers management services to fractional owners pursuant to a management services agreement under division (KKK)(1)(e) of this section.

(LLL) "Electronic publishing" means providing access to one or more of the following primarily for business customers, including the federal government or a state government or a political subdivision thereof, to conduct research: news; business, financial, legal, consumer, or credit materials; editorials, columns, reader commentary, or features; photos or images; archival or research material; legal notices, identity verification, or public records; scientific, educational, instructional, technical, professional, trade, or other literary materials; or other similar information which has been gathered and made available by the provider to the consumer in an electronic format. Providing electronic publishing includes the functions necessary for the acquisition, formatting, editing, storage, and dissemination of data or information that is the subject of a sale.

(MMM) "Medicaid health insuring corporation" means a health insuring corporation that holds a certificate of authority under Chapter 1751. of the Revised Code and is under contract with the department of job and family services pursuant to section 5111.17 of the Revised Code.

(NNN) "Managed care premium" means any premium, capitation, or other payment a medicaid health insuring corporation receives for providing or arranging for the provision of health care services to its members or enrollees residing in this state.

(OOO) "Captive deer" means deer and other cervidae that have been legally acquired, or their offspring, that are privately owned for agricultural or farming purposes.

(PPP) "Gift card" means a document, card, certificate, or other record, whether tangible or intangible, that may be redeemed by a consumer for a dollar value when making a purchase of tangible personal property or services.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-21-2003; 06-02-2005; 01-01-2006; 01-01-2007; 2006 HB699 03-29-2007; 2007 HB157 12-21-2007; 2008 HB562 09-22-2008



Section 5739.011 - Exemptions for manufacturing.

(A) As used in this section:

(1) "Manufacturer" means a person who is engaged in manufacturing, processing, assembling, or refining a product for sale and, solely for the purposes of division (B)(12) of this section, a person who meets all the qualifications of that division.

(2) "Manufacturing facility" means a single location where a manufacturing operation is conducted, including locations consisting of one or more buildings or structures in a contiguous area owned or controlled by the manufacturer.

(3) "Materials handling" means the movement of the product being or to be manufactured, during which movement the product is not undergoing any substantial change or alteration in its state or form.

(4) "Testing" means a process or procedure to identify the properties or assure the quality of a material or product.

(5) "Completed product" means a manufactured item that is in the form and condition as it will be sold by the manufacturer. An item is completed when all processes that change or alter its state or form or enhance its value are finished, even though the item subsequently will be tested to ensure its quality or be packaged for storage or shipment.

(6) "Continuous manufacturing operation" means the process in which raw materials or components are moved through the steps whereby manufacturing occurs. Materials handling of raw materials or parts from the point of receipt or preproduction storage or of a completed product, to or from storage, to or from packaging, or to the place from which the completed product will be shipped, is not a part of a continuous manufacturing operation.

(B) For purposes of division (B)(42)(g) of section 5739.02 of the Revised Code, the "thing transferred" includes, but is not limited to, any of the following:

(1) Production machinery and equipment that act upon the product or machinery and equipment that treat the materials or parts in preparation for the manufacturing operation;

(2) Materials handling equipment that moves the product through a continuous manufacturing operation; equipment that temporarily stores the product during the manufacturing operation; or, excluding motor vehicles licensed to operate on public highways, equipment used in intraplant or interplant transfers of work in process where the plant or plants between which such transfers occur are manufacturing facilities operated by the same person;

(3) Catalysts, solvents, water, acids, oil, and similar consumables that interact with the product and that are an integral part of the manufacturing operation;

(4) Machinery, equipment, and other tangible personal property used during the manufacturing operation that control, physically support, produce power for, lubricate, or are otherwise necessary for the functioning of production machinery and equipment and the continuation of the manufacturing operation;

(5) Machinery, equipment, fuel, power, material, parts, and other tangible personal property used to manufacture machinery, equipment, or other tangible personal property used in manufacturing a product for sale;

(6) Machinery, equipment, and other tangible personal property used by a manufacturer to test raw materials, the product being manufactured, or the completed product;

(7) Machinery and equipment used to handle or temporarily store scrap that is intended to be reused in the manufacturing operation at the same manufacturing facility;

(8) Coke, gas, water, steam, and similar substances used in the manufacturing operation; machinery and equipment used for, and fuel consumed in, producing or extracting those substances; machinery, equipment, and other tangible personal property used to treat, filter, pump, or otherwise make the substance suitable for use in the manufacturing operation; and machinery and equipment used for, and fuel consumed in, producing electricity for use in the manufacturing operation;

(9) Machinery, equipment, and other tangible personal property used to transport or transmit electricity, coke, gas, water, steam, or similar substances used in the manufacturing operation from the point of generation, if produced by the manufacturer, or from the point where the substance enters the manufacturing facility, if purchased by the manufacturer, to the manufacturing operation;

(10) Machinery, equipment, and other tangible personal property that treats, filters, cools, refines, or otherwise renders water, steam, acid, oil, solvents, or similar substances used in the manufacturing operation reusable, provided that the substances are intended for reuse and not for disposal, sale, or transportation from the manufacturing facility;

(11) Parts, components, and repair and installation services for items described in division (B) of this section;

(12) Machinery and equipment, detergents, supplies, solvents, and any other tangible personal property located at a manufacturing facility that are used in the process of removing soil, dirt, or other contaminants from, or otherwise preparing in a suitable condition for use, towels, linens, articles of clothing, floor mats, mop heads, or other similar items, to be supplied to a consumer as part of laundry and dry cleaning services as defined in division (BB) of section 5739.01 of the Revised Code, only when the towels, linens, articles of clothing, floor mats, mop heads, or other similar items belong to the provider of the services;

(13) Equipment and supplies used to clean processing equipment that is part of a continuous manufacturing operation to produce milk, ice cream, yogurt, cheese, and similar dairy products for human consumption.

(C) For purposes of division (B)(42)(g) of section 5739.02 of the Revised Code, the "thing transferred" does not include any of the following:

(1) Tangible personal property used in administrative, personnel, security, inventory control, record-keeping, ordering, billing, or similar functions;

(2) Tangible personal property used in storing raw materials or parts prior to the commencement of the manufacturing operation or used to handle or store a completed product, including storage that actively maintains a completed product in a marketable state or form;

(3) Tangible personal property used to handle or store scrap or waste intended for disposal, sale, or other disposition, other than reuse in the manufacturing operation at the same manufacturing facility;

(4) Tangible personal property that is or is to be incorporated into realty;

(5) Machinery, equipment, and other tangible personal property used for ventilation, dust or gas collection, humidity or temperature regulation, or similar environmental control, except machinery, equipment, and other tangible personal property that totally regulates the environment in a special and limited area of the manufacturing facility where the regulation is essential for production to occur;

(6) Tangible personal property used for the protection and safety of workers, unless the property is attached to or incorporated into machinery and equipment used in a continuous manufacturing operation;

(7) Tangible personal property used to store fuel, water, solvents, acid, oil, or similar items consumed in the manufacturing operation;

(8) Except as provided in division (B)(13) of this section, machinery, equipment, and other tangible personal property used to clean, repair, or maintain real or personal property in the manufacturing facility;

(9) Motor vehicles registered for operation on public highways.

(D) For purposes of division (B)(42)(g) of section 5739.02 of the Revised Code, if the "thing transferred" is a machine used by a manufacturer in both a taxable and an exempt manner, it shall be totally taxable or totally exempt from taxation based upon its quantified primary use. If the "things transferred" are fungibles, they shall be taxed based upon the proportion of the fungibles used in a taxable manner.

Effective Date: 09-26-2003; 06-30-2006; 04-04-2007



Section 5739.012 - Taxation of bundled transactions.

(A) As used in this section:

(1) "Bundled transaction" means the retail sale of two or more products, except real property and services to real property, where the products are otherwise distinct and identifiable products and are sold for one non-itemized price. "Bundled transaction" does not include the sale of any products in which the sales price varies, or is negotiable, based on the selection by the consumer of the products included in the transaction.

As used in division (A)(1) of this section:

(a) "Distinct and identifiable products" does not include any of the following:

(i) Packaging, including containers, boxes, sacks, bags, and bottles, and packaging materials, including wrapping, labels, tags, and instruction guides that accompany the retail sale of the products and are incidental or immaterial to the retail sale thereof;

(ii) A product provided free of charge with the required purchase of another product. A product is provided free of charge if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge.

(iii) Items included in the definition of "price" under division (H) of section 5739.01 of the Revised Code.

(b) "One non-itemized price" does not include a price that is separately identified by product on binding sales or other supporting sales-related documents made available to the consumer in paper or electronic form, including, but not limited to, an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card, or price list.

(2) "De minimis" means the vendor's or seller's purchase price or sales price of taxable products is ten per cent or less of the total purchase price or sales price of bundled products. Vendors and sellers shall use either the purchase price or the sales price of the products to determine if the taxable products are de minimis, and shall use the full term of a service contract to determine if the taxable products are de minimis. Vendors and sellers shall not use a combination of the purchase price and sales price of the products to determine if the taxable products are de minimis.

(3) "Over-the-counter drug" means a drug that contains a label that identifies the product as a drug as required by 21 C.F.R. 201.66, and the label includes either a "Drug Facts" panel or a statement of the active ingredients with a list of those ingredients contained in the drug.

(B) A transaction that otherwise meets the definition of a bundled transaction is not a bundled transaction if it is any of the following:

(1) A retail sale of tangible personal property and a service where the tangible personal property is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(2) A retail sale of services where one service is provided that is essential to the use or receipt of a second service, the first service is provided exclusively in connection with the second service, and the true object of the transaction is the second service;

(3) A transaction that includes taxable products and nontaxable products, and the purchase price or sales price of the taxable products is de minimis;

(4) A retail sale of exempt tangible personal property and taxable tangible personal property where the transaction includes food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, over-the-counter drugs, prosthetic devices, or medical supplies, and the vendor's or seller's purchase price or sales price of the taxable tangible personal property is fifty per cent or less of the total purchase price or sales price of the bundled tangible personal property. Vendors and sellers may not use a combination of the purchase price and sales price of the tangible personal property when making the fifty per cent determination for a transaction.

(C) In the case of a bundled transaction that includes telecommunications service, ancillary service, internet access, or audio or video programming service:

(1) If the price is attributable to products that are taxable and products that are nontaxable, the portion of the price attributable to the nontaxable products shall be subject to tax unless the provider, by reasonable and verifiable standards, can identify the portion from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, non-tax purposes.

(2) If the price is attributable to products that are subject to tax at different tax rates, the total price shall be treated as attributable to the products subject to tax at the highest tax rate unless the provider can identify by reasonable and verifiable standards the portion of the price attributable to the products subject to tax at the lower rate from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, non-tax purposes.

(D) In all other cases of bundled transactions, the taxability of the transaction shall be determined by the true object of the consumer entering into the transaction.

Effective Date: 01-01-2006



Section 5739.02 - [Effective Until 7/1/2013] Levy of sales tax - purpose - rate - exemptions.

For the purpose of providing revenue with which to meet the needs of the state, for the use of the general revenue fund of the state, for the purpose of securing a thorough and efficient system of common schools throughout the state, for the purpose of affording revenues, in addition to those from general property taxes, permitted under constitutional limitations, and from other sources, for the support of local governmental functions, and for the purpose of reimbursing the state for the expense of administering this chapter, an excise tax is hereby levied on each retail sale made in this state.

(A)

(1) The tax shall be collected as provided in section 5739.025 of the Revised Code. The rate of the tax shall be five and one-half per cent. The tax applies and is collectible when the sale is made, regardless of the time when the price is paid or delivered.

(2) In the case of the lease or rental, with a fixed term of more than thirty days or an indefinite term with a minimum period of more than thirty days, of any motor vehicles designed by the manufacturer to carry a load of not more than one ton, watercraft, outboard motor, or aircraft, or of any tangible personal property, other than motor vehicles designed by the manufacturer to carry a load of more than one ton, to be used by the lessee or renter primarily for business purposes, the tax shall be collected by the vendor at the time the lease or rental is consummated and shall be calculated by the vendor on the basis of the total amount to be paid by the lessee or renter under the lease agreement. If the total amount of the consideration for the lease or rental includes amounts that are not calculated at the time the lease or rental is executed, the tax shall be calculated and collected by the vendor at the time such amounts are billed to the lessee or renter. In the case of an open-end lease or rental, the tax shall be calculated by the vendor on the basis of the total amount to be paid during the initial fixed term of the lease or rental, and for each subsequent renewal period as it comes due. As used in this division, "motor vehicle" has the same meaning as in section 4501.01 of the Revised Code, and "watercraft" includes an outdrive unit attached to the watercraft.

A lease with a renewal clause and a termination penalty or similar provision that applies if the renewal clause is not exercised is presumed to be a sham transaction. In such a case, the tax shall be calculated and paid on the basis of the entire length of the lease period, including any renewal periods, until the termination penalty or similar provision no longer applies. The taxpayer shall bear the burden, by a preponderance of the evidence, that the transaction or series of transactions is not a sham transaction.

(3) Except as provided in division (A)(2) of this section, in the case of a sale, the price of which consists in whole or in part of the lease or rental of tangible personal property, the tax shall be measured by the installments of that lease or rental.

(4) In the case of a sale of a physical fitness facility service or recreation and sports club service, the price of which consists in whole or in part of a membership for the receipt of the benefit of the service, the tax applicable to the sale shall be measured by the installments thereof.

(B) The tax does not apply to the following:

(1) Sales to the state or any of its political subdivisions, or to any other state or its political subdivisions if the laws of that state exempt from taxation sales made to this state and its political subdivisions;

(2) Sales of food for human consumption off the premises where sold;

(3) Sales of food sold to students only in a cafeteria, dormitory, fraternity, or sorority maintained in a private, public, or parochial school, college, or university;

(4) Sales of newspapers and of magazine subscriptions and sales or transfers of magazines distributed as controlled circulation publications;

(5) The furnishing, preparing, or serving of meals without charge by an employer to an employee provided the employer records the meals as part compensation for services performed or work done;

(6) Sales of motor fuel upon receipt, use, distribution, or sale of which in this state a tax is imposed by the law of this state, but this exemption shall not apply to the sale of motor fuel on which a refund of the tax is allowable under division (A) of section 5735.14 of the Revised Code; and the tax commissioner may deduct the amount of tax levied by this section applicable to the price of motor fuel when granting a refund of motor fuel tax pursuant to division (A) of section 5735.14 of the Revised Code and shall cause the amount deducted to be paid into the general revenue fund of this state;

(7) Sales of natural gas by a natural gas company, of water by a water-works company, or of steam by a heating company, if in each case the thing sold is delivered to consumers through pipes or conduits, and all sales of communications services by a telegraph company, all terms as defined in section 5727.01 of the Revised Code, and sales of electricity delivered through wires;

(8) Casual sales by a person, or auctioneer employed directly by the person to conduct such sales, except as to such sales of motor vehicles, watercraft or outboard motors required to be titled under section 1548.06 of the Revised Code, watercraft documented with the United States coast guard, snowmobiles, and all-purpose vehicles as defined in section 4519.01 of the Revised Code;

(9)

(a) Sales of services or tangible personal property, other than motor vehicles, mobile homes, and manufactured homes, by churches, organizations exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, or nonprofit organizations operated exclusively for charitable purposes as defined in division (B)(12) of this section, provided that the number of days on which such tangible personal property or services, other than items never subject to the tax, are sold does not exceed six in any calendar year, except as otherwise provided in division (B)(9)(b) of this section. If the number of days on which such sales are made exceeds six in any calendar year, the church or organization shall be considered to be engaged in business and all subsequent sales by it shall be subject to the tax. In counting the number of days, all sales by groups within a church or within an organization shall be considered to be sales of that church or organization.

(b) The limitation on the number of days on which tax-exempt sales may be made by a church or organization under division (B)(9)(a) of this section does not apply to sales made by student clubs and other groups of students of a primary or secondary school, or a parent-teacher association, booster group, or similar organization that raises money to support or fund curricular or extracurricular activities of a primary or secondary school.

(c) Divisions (B)(9)(a) and (b) of this section do not apply to sales by a noncommercial educational radio or television broadcasting station.

(10) Sales not within the taxing power of this state under the Constitution of the United States;

(11) Except for transactions that are sales under division (B)(3)(r) of section 5739.01 of the Revised Code, the transportation of persons or property, unless the transportation is by a private investigation and security service;

(12) Sales of tangible personal property or services to churches, to organizations exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, and to any other nonprofit organizations operated exclusively for charitable purposes in this state, no part of the net income of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which consists of carrying on propaganda or otherwise attempting to influence legislation; sales to offices administering one or more homes for the aged or one or more hospital facilities exempt under section 140.08 of the Revised Code; and sales to organizations described in division (D) of section 5709.12 of the Revised Code.

"Charitable purposes" means the relief of poverty; the improvement of health through the alleviation of illness, disease, or injury; the operation of an organization exclusively for the provision of professional, laundry, printing, and purchasing services to hospitals or charitable institutions; the operation of a home for the aged, as defined in section 5701.13 of the Revised Code; the operation of a radio or television broadcasting station that is licensed by the federal communications commission as a noncommercial educational radio or television station; the operation of a nonprofit animal adoption service or a county humane society; the promotion of education by an institution of learning that maintains a faculty of qualified instructors, teaches regular continuous courses of study, and confers a recognized diploma upon completion of a specific curriculum; the operation of a parent-teacher association, booster group, or similar organization primarily engaged in the promotion and support of the curricular or extracurricular activities of a primary or secondary school; the operation of a community or area center in which presentations in music, dramatics, the arts, and related fields are made in order to foster public interest and education therein; the production of performances in music, dramatics, and the arts; or the promotion of education by an organization engaged in carrying on research in, or the dissemination of, scientific and technological knowledge and information primarily for the public.

Nothing in this division shall be deemed to exempt sales to any organization for use in the operation or carrying on of a trade or business, or sales to a home for the aged for use in the operation of independent living facilities as defined in division (A) of section 5709.12 of the Revised Code.

(13) Building and construction materials and services sold to construction contractors for incorporation into a structure or improvement to real property under a construction contract with this state or a political subdivision of this state, or with the United States government or any of its agencies; building and construction materials and services sold to construction contractors for incorporation into a structure or improvement to real property that are accepted for ownership by this state or any of its political subdivisions, or by the United States government or any of its agencies at the time of completion of the structures or improvements; building and construction materials sold to construction contractors for incorporation into a horticulture structure or livestock structure for a person engaged in the business of horticulture or producing livestock; building materials and services sold to a construction contractor for incorporation into a house of public worship or religious education, or a building used exclusively for charitable purposes under a construction contract with an organization whose purpose is as described in division (B)(12) of this section; building materials and services sold to a construction contractor for incorporation into a building under a construction contract with an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986 when the building is to be used exclusively for the organization's exempt purposes; building and construction materials sold for incorporation into the original construction of a sports facility under section 307.696 of the Revised Code; building and construction materials and services sold to a construction contractor for incorporation into real property outside this state if such materials and services, when sold to a construction contractor in the state in which the real property is located for incorporation into real property in that state, would be exempt from a tax on sales levied by that state; and, until one calendar year after the construction of a convention center that qualifies for property tax exemption under section 5709.084 of the Revised Code is completed, building and construction materials and services sold to a construction contractor for incorporation into the real property comprising that convention center;

(14) Sales of ships or vessels or rail rolling stock used or to be used principally in interstate or foreign commerce, and repairs, alterations, fuel, and lubricants for such ships or vessels or rail rolling stock;

(15) Sales to persons primarily engaged in any of the activities mentioned in division (B)(42)(a), (g), or (h) of this section, to persons engaged in making retail sales, or to persons who purchase for sale from a manufacturer tangible personal property that was produced by the manufacturer in accordance with specific designs provided by the purchaser, of packages, including material, labels, and parts for packages, and of machinery, equipment, and material for use primarily in packaging tangible personal property produced for sale, including any machinery, equipment, and supplies used to make labels or packages, to prepare packages or products for labeling, or to label packages or products, by or on the order of the person doing the packaging, or sold at retail. "Packages" includes bags, baskets, cartons, crates, boxes, cans, bottles, bindings, wrappings, and other similar devices and containers, but does not include motor vehicles or bulk tanks, trailers, or similar devices attached to motor vehicles. "Packaging" means placing in a package. Division (B)(15) of this section does not apply to persons engaged in highway transportation for hire.

(16) Sales of food to persons using supplemental nutrition assistance program benefits to purchase the food. As used in this division, "food" has the same meaning as in 7 U.S.C. 2012 and federal regulations adopted pursuant to the Food and Nutrition Act of 2008.

(17) Sales to persons engaged in farming, agriculture, horticulture, or floriculture, of tangible personal property for use or consumption primarily in the production by farming, agriculture, horticulture, or floriculture of other tangible personal property for use or consumption primarily in the production of tangible personal property for sale by farming, agriculture, horticulture, or floriculture; or material and parts for incorporation into any such tangible personal property for use or consumption in production; and of tangible personal property for such use or consumption in the conditioning or holding of products produced by and for such use, consumption, or sale by persons engaged in farming, agriculture, horticulture, or floriculture, except where such property is incorporated into real property;

(18) Sales of drugs for a human being that may be dispensed only pursuant to a prescription; insulin as recognized in the official United States pharmacopoeia; urine and blood testing materials when used by diabetics or persons with hypoglycemia to test for glucose or acetone; hypodermic syringes and needles when used by diabetics for insulin injections; epoetin alfa when purchased for use in the treatment of persons with medical disease; hospital beds when purchased by hospitals, nursing homes, or other medical facilities; and medical oxygen and medical oxygen-dispensing equipment when purchased by hospitals, nursing homes, or other medical facilities;

(19) Sales of prosthetic devices, durable medical equipment for home use, or mobility enhancing equipment, when made pursuant to a prescription and when such devices or equipment are for use by a human being.

(20) Sales of emergency and fire protection vehicles and equipment to nonprofit organizations for use solely in providing fire protection and emergency services, including trauma care and emergency medical services, for political subdivisions of the state;

(21) Sales of tangible personal property manufactured in this state, if sold by the manufacturer in this state to a retailer for use in the retail business of the retailer outside of this state and if possession is taken from the manufacturer by the purchaser within this state for the sole purpose of immediately removing the same from this state in a vehicle owned by the purchaser;

(22) Sales of services provided by the state or any of its political subdivisions, agencies, instrumentalities, institutions, or authorities, or by governmental entities of the state or any of its political subdivisions, agencies, instrumentalities, institutions, or authorities;

(23) Sales of motor vehicles to nonresidents of this state under the circumstances described in division (B) of section 5739.029 of the Revised Code;

(24) Sales to persons engaged in the preparation of eggs for sale of tangible personal property used or consumed directly in such preparation, including such tangible personal property used for cleaning, sanitizing, preserving, grading, sorting, and classifying by size; packages, including material and parts for packages, and machinery, equipment, and material for use in packaging eggs for sale; and handling and transportation equipment and parts therefor, except motor vehicles licensed to operate on public highways, used in intraplant or interplant transfers or shipment of eggs in the process of preparation for sale, when the plant or plants within or between which such transfers or shipments occur are operated by the same person. "Packages" includes containers, cases, baskets, flats, fillers, filler flats, cartons, closure materials, labels, and labeling materials, and "packaging" means placing therein.

(25)

(a) Sales of water to a consumer for residential use;

(b) Sales of water by a nonprofit corporation engaged exclusively in the treatment, distribution, and sale of water to consumers, if such water is delivered to consumers through pipes or tubing.

(26) Fees charged for inspection or reinspection of motor vehicles under section 3704.14 of the Revised Code;

(27) Sales to persons licensed to conduct a food service operation pursuant to section 3717.43 of the Revised Code, of tangible personal property primarily used directly for the following:

(a) To prepare food for human consumption for sale;

(b) To preserve food that has been or will be prepared for human consumption for sale by the food service operator, not including tangible personal property used to display food for selection by the consumer;

(c) To clean tangible personal property used to prepare or serve food for human consumption for sale.

(28) Sales of animals by nonprofit animal adoption services or county humane societies;

(29) Sales of services to a corporation described in division (A) of section 5709.72 of the Revised Code, and sales of tangible personal property that qualifies for exemption from taxation under section 5709.72 of the Revised Code;

(30) Sales and installation of agricultural land tile, as defined in division (B)(5)(a) of section 5739.01 of the Revised Code;

(31) Sales and erection or installation of portable grain bins, as defined in division (B)(5)(b) of section 5739.01 of the Revised Code;

(32) The sale, lease, repair, and maintenance of, parts for, or items attached to or incorporated in, motor vehicles that are primarily used for transporting tangible personal property belonging to others by a person engaged in highway transportation for hire, except for packages and packaging used for the transportation of tangible personal property;

(33) Sales to the state headquarters of any veterans' organization in this state that is either incorporated and issued a charter by the congress of the United States or is recognized by the United States veterans administration, for use by the headquarters;

(34) Sales to a telecommunications service vendor, mobile telecommunications service vendor, or satellite broadcasting service vendor of tangible personal property and services used directly and primarily in transmitting, receiving, switching, or recording any interactive, one- or two-way electromagnetic communications, including voice, image, data, and information, through the use of any medium, including, but not limited to, poles, wires, cables, switching equipment, computers, and record storage devices and media, and component parts for the tangible personal property. The exemption provided in this division shall be in lieu of all other exemptions under division (B)(42)(a) or (n) of this section to which the vendor may otherwise be entitled, based upon the use of the thing purchased in providing the telecommunications, mobile telecommunications, or satellite broadcasting service.

(35)

(a) Sales where the purpose of the consumer is to use or consume the things transferred in making retail sales and consisting of newspaper inserts, catalogues, coupons, flyers, gift certificates, or other advertising material that prices and describes tangible personal property offered for retail sale.

(b) Sales to direct marketing vendors of preliminary materials such as photographs, artwork, and typesetting that will be used in printing advertising material; and of printed matter that offers free merchandise or chances to win sweepstake prizes and that is mailed to potential customers with advertising material described in division (B)(35)(a) of this section;

(c) Sales of equipment such as telephones, computers, facsimile machines, and similar tangible personal property primarily used to accept orders for direct marketing retail sales.

(d) Sales of automatic food vending machines that preserve food with a shelf life of forty-five days or less by refrigeration and dispense it to the consumer.

For purposes of division (B)(35) of this section, "direct marketing" means the method of selling where consumers order tangible personal property by United States mail, delivery service, or telecommunication and the vendor delivers or ships the tangible personal property sold to the consumer from a warehouse, catalogue distribution center, or similar fulfillment facility by means of the United States mail, delivery service, or common carrier.

(36) Sales to a person engaged in the business of horticulture or producing livestock of materials to be incorporated into a horticulture structure or livestock structure;

(37) Sales of personal computers, computer monitors, computer keyboards, modems, and other peripheral computer equipment to an individual who is licensed or certified to teach in an elementary or a secondary school in this state for use by that individual in preparation for teaching elementary or secondary school students;

(38) Sales to a professional racing team of any of the following:

(a) Motor racing vehicles;

(b) Repair services for motor racing vehicles;

(c) Items of property that are attached to or incorporated in motor racing vehicles, including engines, chassis, and all other components of the vehicles, and all spare, replacement, and rebuilt parts or components of the vehicles; except not including tires, consumable fluids, paint, and accessories consisting of instrumentation sensors and related items added to the vehicle to collect and transmit data by means of telemetry and other forms of communication.

(39) Sales of used manufactured homes and used mobile homes, as defined in section 5739.0210 of the Revised Code, made on or after January 1, 2000;

(40) Sales of tangible personal property and services to a provider of electricity used or consumed directly and primarily in generating, transmitting, or distributing electricity for use by others, including property that is or is to be incorporated into and will become a part of the consumer's production, transmission, or distribution system and that retains its classification as tangible personal property after incorporation; fuel or power used in the production, transmission, or distribution of electricity; energy conversion equipment as defined in section 5727.01 of the Revised Code; and tangible personal property and services used in the repair and maintenance of the production, transmission, or distribution system, including only those motor vehicles as are specially designed and equipped for such use. The exemption provided in this division shall be in lieu of all other exemptions in division (B)(42)(a) or (n) of this section to which a provider of electricity may otherwise be entitled based on the use of the tangible personal property or service purchased in generating, transmitting, or distributing electricity.

(41) Sales to a person providing services under division (B)(3)(r) of section 5739.01 of the Revised Code of tangible personal property and services used directly and primarily in providing taxable services under that section.

(42) Sales where the purpose of the purchaser is to do any of the following:

(a) To incorporate the thing transferred as a material or a part into tangible personal property to be produced for sale by manufacturing, assembling, processing, or refining; or to use or consume the thing transferred directly in producing tangible personal property for sale by mining, including, without limitation, the extraction from the earth of all substances that are classed geologically as minerals, production of crude oil and natural gas, or directly in the rendition of a public utility service, except that the sales tax levied by this section shall be collected upon all meals, drinks, and food for human consumption sold when transporting persons. Persons engaged in rendering services in the exploration for, and production of, crude oil and natural gas for others are deemed engaged directly in the exploration for, and production of, crude oil and natural gas. This paragraph does not exempt from "retail sale" or "sales at retail" the sale of tangible personal property that is to be incorporated into a structure or improvement to real property.

(b) To hold the thing transferred as security for the performance of an obligation of the vendor;

(c) To resell, hold, use, or consume the thing transferred as evidence of a contract of insurance;

(d) To use or consume the thing directly in commercial fishing;

(e) To incorporate the thing transferred as a material or a part into, or to use or consume the thing transferred directly in the production of, magazines distributed as controlled circulation publications;

(f) To use or consume the thing transferred in the production and preparation in suitable condition for market and sale of printed, imprinted, overprinted, lithographic, multilithic, blueprinted, photostatic, or other productions or reproductions of written or graphic matter;

(g) To use the thing transferred, as described in section 5739.011 of the Revised Code, primarily in a manufacturing operation to produce tangible personal property for sale;

(h) To use the benefit of a warranty, maintenance or service contract, or similar agreement, as described in division (B)(7) of section 5739.01 of the Revised Code, to repair or maintain tangible personal property, if all of the property that is the subject of the warranty, contract, or agreement would not be subject to the tax imposed by this section;

(i) To use the thing transferred as qualified research and development equipment;

(j) To use or consume the thing transferred primarily in storing, transporting, mailing, or otherwise handling purchased sales inventory in a warehouse, distribution center, or similar facility when the inventory is primarily distributed outside this state to retail stores of the person who owns or controls the warehouse, distribution center, or similar facility, to retail stores of an affiliated group of which that person is a member, or by means of direct marketing. This division does not apply to motor vehicles registered for operation on the public highways. As used in this division, "affiliated group" has the same meaning as in division (B)(3)(e) of section 5739.01 of the Revised Code and "direct marketing" has the same meaning as in division (B)(35) of this section.

(k) To use or consume the thing transferred to fulfill a contractual obligation incurred by a warrantor pursuant to a warranty provided as a part of the price of the tangible personal property sold or by a vendor of a warranty, maintenance or service contract, or similar agreement the provision of which is defined as a sale under division (B)(7) of section 5739.01 of the Revised Code;

(l) To use or consume the thing transferred in the production of a newspaper for distribution to the public;

(m) To use tangible personal property to perform a service listed in division (B)(3) of section 5739.01 of the Revised Code, if the property is or is to be permanently transferred to the consumer of the service as an integral part of the performance of the service;

(n) To use or consume the thing transferred primarily in producing tangible personal property for sale by farming, agriculture, horticulture, or floriculture. Persons engaged in rendering farming, agriculture, horticulture, or floriculture services for others are deemed engaged primarily in farming, agriculture, horticulture, or floriculture. This paragraph does not exempt from "retail sale" or "sales at retail" the sale of tangible personal property that is to be incorporated into a structure or improvement to real property.

(o) To use or consume the thing transferred in acquiring, formatting, editing, storing, and disseminating data or information by electronic publishing.

As used in division (B)(42) of this section, "thing" includes all transactions included in divisions (B)(3)(a), (b), and (e) of section 5739.01 of the Revised Code.

(43) Sales conducted through a coin operated device that activates vacuum equipment or equipment that dispenses water, whether or not in combination with soap or other cleaning agents or wax, to the consumer for the consumer's use on the premises in washing, cleaning, or waxing a motor vehicle, provided no other personal property or personal service is provided as part of the transaction.

(44) Sales of replacement and modification parts for engines, airframes, instruments, and interiors in, and paint for, aircraft used primarily in a fractional aircraft ownership program, and sales of services for the repair, modification, and maintenance of such aircraft, and machinery, equipment, and supplies primarily used to provide those services.

(45) Sales of telecommunications service that is used directly and primarily to perform the functions of a call center. As used in this division, "call center" means any physical location where telephone calls are placed or received in high volume for the purpose of making sales, marketing, customer service, technical support, or other specialized business activity, and that employs at least fifty individuals that engage in call center activities on a full-time basis, or sufficient individuals to fill fifty full-time equivalent positions.

(46) Sales by a telecommunications service vendor of 900 service to a subscriber. This division does not apply to information services, as defined in division (FF) of section 5739.01 of the Revised Code.

(47) Sales of value-added non-voice data service. This division does not apply to any similar service that is not otherwise a telecommunications service.

(48)

(a) Sales of machinery, equipment, and software to a qualified direct selling entity for use in a warehouse or distribution center primarily for storing, transporting, or otherwise handling inventory that is held for sale to independent salespersons who operate as direct sellers and that is held primarily for distribution outside this state;

(b) As used in division (B)(48)(a) of this section:

(i) "Direct seller" means a person selling consumer products to individuals for personal or household use and not from a fixed retail location, including selling such product at in-home product demonstrations, parties, and other one-on-one selling.

(ii) "Qualified direct selling entity" means an entity selling to direct sellers at the time the entity enters into a tax credit agreement with the tax credit authority pursuant to section 122.17 of the Revised Code, provided that the agreement was entered into on or after January 1, 2007. Neither contingencies relevant to the granting of, nor later developments with respect to, the tax credit shall impair the status of the qualified direct selling entity under division (B)(48) of this section after execution of the tax credit agreement by the tax credit authority.

(c) Division (B)(48) of this section is limited to machinery, equipment, and software first stored, used, or consumed in this state within the period commencing June 24, 2008, and ending on the date that is five years after that date.

(49) Sales of materials, parts, equipment, or engines used in the repair or maintenance of aircraft or avionics systems of such aircraft, and sales of repair, remodeling, replacement, or maintenance services in this state performed on aircraft or on an aircraft's avionics, engine, or component materials or parts. As used in division (B)(49) of this section, "aircraft" means aircraft of more than six thousand pounds maximum certified takeoff weight or used exclusively in general aviation.

(50) Sales of full flight simulators that are used for pilot or flight-crew training, sales of repair or replacement parts or components, and sales of repair or maintenance services for such full flight simulators. "Full flight simulator" means a replica of a specific type, or make, model, and series of aircraft cockpit. It includes the assemblage of equipment and computer programs necessary to represent aircraft operations in ground and flight conditions, a visual system providing an out-of-the-cockpit view, and a system that provides cues at least equivalent to those of a three-degree-of-freedom motion system, and has the full range of capabilities of the systems installed in the device as described in appendices A and B of part 60 of chapter 1 of title 14 of the Code of Federal Regulations.

(51) Any transfer or lease of tangible personal property between the state and a successful proposer in accordance with sections 126.60 to 126.605 of the Revised Code, provided the property is part of a project as defined in section 126.60 of the Revised Code and the state retains ownership of the project or part thereof that is being transferred or leased, between the state and JobsOhio in accordance with section 4313.02 of the Revised Code.

(C) For the purpose of the proper administration of this chapter, and to prevent the evasion of the tax, it is presumed that all sales made in this state are subject to the tax until the contrary is established.

(D) The levy of this tax on retail sales of recreation and sports club service shall not prevent a municipal corporation from levying any tax on recreation and sports club dues or on any income generated by recreation and sports club dues.

(E) The tax collected by the vendor from the consumer under this chapter is not part of the price, but is a tax collection for the benefit of the state, and of counties levying an additional sales tax pursuant to section 5739.021 or 5739.026 of the Revised Code and of transit authorities levying an additional sales tax pursuant to section 5739.023 of the Revised Code. Except for the discount authorized under section 5739.12 of the Revised Code and the effects of any rounding pursuant to section 5703.055 of the Revised Code, no person other than the state or such a county or transit authority shall derive any benefit from the collection or payment of the tax levied by this section or section 5739.021, 5739.023, or 5739.026 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-21-2003; 06-30-2005; 2007 HB119 06-30-2007; 2007 HB157 12-21-2007; 2008 HB562 09-22-2008; 2008 HB420 02-01-2009

This section is set out twice. See also § 5739.02, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5739.02 - [Effective 7/1/2013] Levy of sales tax - purpose - rate - exemptions.

For the purpose of providing revenue with which to meet the needs of the state, for the use of the general revenue fund of the state, for the purpose of securing a thorough and efficient system of common schools throughout the state, for the purpose of affording revenues, in addition to those from general property taxes, permitted under constitutional limitations, and from other sources, for the support of local governmental functions, and for the purpose of reimbursing the state for the expense of administering this chapter, an excise tax is hereby levied on each retail sale made in this state.

(A)

(1) The tax shall be collected as provided in section 5739.025 of the Revised Code. The rate of the tax shall be five and one-half per cent. The tax applies and is collectible when the sale is made, regardless of the time when the price is paid or delivered.

(2) In the case of the lease or rental, with a fixed term of more than thirty days or an indefinite term with a minimum period of more than thirty days, of any motor vehicles designed by the manufacturer to carry a load of not more than one ton, watercraft, outboard motor, or aircraft, or of any tangible personal property, other than motor vehicles designed by the manufacturer to carry a load of more than one ton, to be used by the lessee or renter primarily for business purposes, the tax shall be collected by the vendor at the time the lease or rental is consummated and shall be calculated by the vendor on the basis of the total amount to be paid by the lessee or renter under the lease agreement. If the total amount of the consideration for the lease or rental includes amounts that are not calculated at the time the lease or rental is executed, the tax shall be calculated and collected by the vendor at the time such amounts are billed to the lessee or renter. In the case of an open-end lease or rental, the tax shall be calculated by the vendor on the basis of the total amount to be paid during the initial fixed term of the lease or rental, and for each subsequent renewal period as it comes due. As used in this division, "motor vehicle" has the same meaning as in section 4501.01 of the Revised Code, and "watercraft" includes an outdrive unit attached to the watercraft.

A lease with a renewal clause and a termination penalty or similar provision that applies if the renewal clause is not exercised is presumed to be a sham transaction. In such a case, the tax shall be calculated and paid on the basis of the entire length of the lease period, including any renewal periods, until the termination penalty or similar provision no longer applies. The taxpayer shall bear the burden, by a preponderance of the evidence, that the transaction or series of transactions is not a sham transaction.

(3) Except as provided in division (A)(2) of this section, in the case of a sale, the price of which consists in whole or in part of the lease or rental of tangible personal property, the tax shall be measured by the installments of that lease or rental.

(4) In the case of a sale of a physical fitness facility service or recreation and sports club service, the price of which consists in whole or in part of a membership for the receipt of the benefit of the service, the tax applicable to the sale shall be measured by the installments thereof.

(B) The tax does not apply to the following:

(1) Sales to the state or any of its political subdivisions, or to any other state or its political subdivisions if the laws of that state exempt from taxation sales made to this state and its political subdivisions;

(2) Sales of food for human consumption off the premises where sold;

(3) Sales of food sold to students only in a cafeteria, dormitory, fraternity, or sorority maintained in a private, public, or parochial school, college, or university;

(4) Sales of newspapers and of magazine subscriptions and sales or transfers of magazines distributed as controlled circulation publications;

(5) The furnishing, preparing, or serving of meals without charge by an employer to an employee provided the employer records the meals as part compensation for services performed or work done;

(6) Sales of motor fuel upon receipt, use, distribution, or sale of which in this state a tax is imposed by the law of this state, but this exemption shall not apply to the sale of motor fuel on which a refund of the tax is allowable under division (A) of section 5735.14 of the Revised Code; and the tax commissioner may deduct the amount of tax levied by this section applicable to the price of motor fuel when granting a refund of motor fuel tax pursuant to division (A) of section 5735.14 of the Revised Code and shall cause the amount deducted to be paid into the general revenue fund of this state;

(7) Sales of natural gas by a natural gas company, of water by a water-works company, or of steam by a heating company, if in each case the thing sold is delivered to consumers through pipes or conduits, and all sales of communications services by a telegraph company, all terms as defined in section 5727.01 of the Revised Code, and sales of electricity delivered through wires;

(8) Casual sales by a person, or auctioneer employed directly by the person to conduct such sales, except as to such sales of motor vehicles, watercraft or outboard motors required to be titled under section 1548.06 of the Revised Code, watercraft documented with the United States coast guard, snowmobiles, and all-purpose vehicles as defined in section 4519.01 of the Revised Code;

(9)

(a) Sales of services or tangible personal property, other than motor vehicles, mobile homes, and manufactured homes, by churches, organizations exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, or nonprofit organizations operated exclusively for charitable purposes as defined in division (B)(12) of this section, provided that the number of days on which such tangible personal property or services, other than items never subject to the tax, are sold does not exceed six in any calendar year, except as otherwise provided in division (B)(9)(b) of this section. If the number of days on which such sales are made exceeds six in any calendar year, the church or organization shall be considered to be engaged in business and all subsequent sales by it shall be subject to the tax. In counting the number of days, all sales by groups within a church or within an organization shall be considered to be sales of that church or organization.

(b) The limitation on the number of days on which tax-exempt sales may be made by a church or organization under division (B)(9)(a) of this section does not apply to sales made by student clubs and other groups of students of a primary or secondary school, or a parent-teacher association, booster group, or similar organization that raises money to support or fund curricular or extracurricular activities of a primary or secondary school.

(c) Divisions (B)(9)(a) and (b) of this section do not apply to sales by a noncommercial educational radio or television broadcasting station.

(10) Sales not within the taxing power of this state under the Constitution of the United States;

(11) Except for transactions that are sales under division (B)(3)(r) of section 5739.01 of the Revised Code, the transportation of persons or property, unless the transportation is by a private investigation and security service;

(12) Sales of tangible personal property or services to churches, to organizations exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, and to any other nonprofit organizations operated exclusively for charitable purposes in this state, no part of the net income of which inures to the benefit of any private shareholder or individual, and no substantial part of the activities of which consists of carrying on propaganda or otherwise attempting to influence legislation; sales to offices administering one or more homes for the aged or one or more hospital facilities exempt under section 140.08 of the Revised Code; and sales to organizations described in division (D) of section 5709.12 of the Revised Code.

"Charitable purposes" means the relief of poverty; the improvement of health through the alleviation of illness, disease, or injury; the operation of an organization exclusively for the provision of professional, laundry, printing, and purchasing services to hospitals or charitable institutions; the operation of a home for the aged, as defined in section 5701.13 of the Revised Code; the operation of a radio or television broadcasting station that is licensed by the federal communications commission as a noncommercial educational radio or television station; the operation of a nonprofit animal adoption service or a county humane society; the promotion of education by an institution of learning that maintains a faculty of qualified instructors, teaches regular continuous courses of study, and confers a recognized diploma upon completion of a specific curriculum; the operation of a parent-teacher association, booster group, or similar organization primarily engaged in the promotion and support of the curricular or extracurricular activities of a primary or secondary school; the operation of a community or area center in which presentations in music, dramatics, the arts, and related fields are made in order to foster public interest and education therein; the production of performances in music, dramatics, and the arts; or the promotion of education by an organization engaged in carrying on research in, or the dissemination of, scientific and technological knowledge and information primarily for the public.

Nothing in this division shall be deemed to exempt sales to any organization for use in the operation or carrying on of a trade or business, or sales to a home for the aged for use in the operation of independent living facilities as defined in division (A) of section 5709.12 of the Revised Code.

(13) Building and construction materials and services sold to construction contractors for incorporation into a structure or improvement to real property under a construction contract with this state or a political subdivision of this state, or with the United States government or any of its agencies; building and construction materials and services sold to construction contractors for incorporation into a structure or improvement to real property that are accepted for ownership by this state or any of its political subdivisions, or by the United States government or any of its agencies at the time of completion of the structures or improvements; building and construction materials sold to construction contractors for incorporation into a horticulture structure or livestock structure for a person engaged in the business of horticulture or producing livestock; building materials and services sold to a construction contractor for incorporation into a house of public worship or religious education, or a building used exclusively for charitable purposes under a construction contract with an organization whose purpose is as described in division (B)(12) of this section; building materials and services sold to a construction contractor for incorporation into a building under a construction contract with an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986 when the building is to be used exclusively for the organization's exempt purposes; building and construction materials sold for incorporation into the original construction of a sports facility under section 307.696 of the Revised Code; building and construction materials and services sold to a construction contractor for incorporation into real property outside this state if such materials and services, when sold to a construction contractor in the state in which the real property is located for incorporation into real property in that state, would be exempt from a tax on sales levied by that state; and, until one calendar year after the construction of a convention center that qualifies for property tax exemption under section 5709.084 of the Revised Code is completed, building and construction materials and services sold to a construction contractor for incorporation into the real property comprising that convention center;

(14) Sales of ships or vessels or rail rolling stock used or to be used principally in interstate or foreign commerce, and repairs, alterations, fuel, and lubricants for such ships or vessels or rail rolling stock;

(15) Sales to persons primarily engaged in any of the activities mentioned in division (B)(42)(a), (g), or (h) of this section, to persons engaged in making retail sales, or to persons who purchase for sale from a manufacturer tangible personal property that was produced by the manufacturer in accordance with specific designs provided by the purchaser, of packages, including material, labels, and parts for packages, and of machinery, equipment, and material for use primarily in packaging tangible personal property produced for sale, including any machinery, equipment, and supplies used to make labels or packages, to prepare packages or products for labeling, or to label packages or products, by or on the order of the person doing the packaging, or sold at retail. "Packages" includes bags, baskets, cartons, crates, boxes, cans, bottles, bindings, wrappings, and other similar devices and containers, but does not include motor vehicles or bulk tanks, trailers, or similar devices attached to motor vehicles. "Packaging" means placing in a package. Division (B)(15) of this section does not apply to persons engaged in highway transportation for hire.

(16) Sales of food to persons using supplemental nutrition assistance program benefits to purchase the food. As used in this division, "food" has the same meaning as in 7 U.S.C. 2012 and federal regulations adopted pursuant to the Food and Nutrition Act of 2008.

(17) Sales to persons engaged in farming, agriculture, horticulture, or floriculture, of tangible personal property for use or consumption primarily in the production by farming, agriculture, horticulture, or floriculture of other tangible personal property for use or consumption primarily in the production of tangible personal property for sale by farming, agriculture, horticulture, or floriculture; or material and parts for incorporation into any such tangible personal property for use or consumption in production; and of tangible personal property for such use or consumption in the conditioning or holding of products produced by and for such use, consumption, or sale by persons engaged in farming, agriculture, horticulture, or floriculture, except where such property is incorporated into real property;

(18) Sales of drugs for a human being that may be dispensed only pursuant to a prescription; insulin as recognized in the official United States pharmacopoeia; urine and blood testing materials when used by diabetics or persons with hypoglycemia to test for glucose or acetone; hypodermic syringes and needles when used by diabetics for insulin injections; epoetin alfa when purchased for use in the treatment of persons with medical disease; hospital beds when purchased by hospitals, nursing homes, or other medical facilities; and medical oxygen and medical oxygen-dispensing equipment when purchased by hospitals, nursing homes, or other medical facilities;

(19) Sales of prosthetic devices, durable medical equipment for home use, or mobility enhancing equipment, when made pursuant to a prescription and when such devices or equipment are for use by a human being.

(20) Sales of emergency and fire protection vehicles and equipment to nonprofit organizations for use solely in providing fire protection and emergency services, including trauma care and emergency medical services, for political subdivisions of the state;

(21) Sales of tangible personal property manufactured in this state, if sold by the manufacturer in this state to a retailer for use in the retail business of the retailer outside of this state and if possession is taken from the manufacturer by the purchaser within this state for the sole purpose of immediately removing the same from this state in a vehicle owned by the purchaser;

(22) Sales of services provided by the state or any of its political subdivisions, agencies, instrumentalities, institutions, or authorities, or by governmental entities of the state or any of its political subdivisions, agencies, instrumentalities, institutions, or authorities;

(23) Sales of motor vehicles to nonresidents of this state under the circumstances described in division (B) of section 5739.029 of the Revised Code;

(24) Sales to persons engaged in the preparation of eggs for sale of tangible personal property used or consumed directly in such preparation, including such tangible personal property used for cleaning, sanitizing, preserving, grading, sorting, and classifying by size; packages, including material and parts for packages, and machinery, equipment, and material for use in packaging eggs for sale; and handling and transportation equipment and parts therefor, except motor vehicles licensed to operate on public highways, used in intraplant or interplant transfers or shipment of eggs in the process of preparation for sale, when the plant or plants within or between which such transfers or shipments occur are operated by the same person. "Packages" includes containers, cases, baskets, flats, fillers, filler flats, cartons, closure materials, labels, and labeling materials, and "packaging" means placing therein.

(25)

(a) Sales of water to a consumer for residential use;

(b) Sales of water by a nonprofit corporation engaged exclusively in the treatment, distribution, and sale of water to consumers, if such water is delivered to consumers through pipes or tubing.

(26) Fees charged for inspection or reinspection of motor vehicles under section 3704.14 of the Revised Code;

(27) Sales to persons licensed to conduct a food service operation pursuant to section 3717.43 of the Revised Code, of tangible personal property primarily used directly for the following:

(a) To prepare food for human consumption for sale;

(b) To preserve food that has been or will be prepared for human consumption for sale by the food service operator, not including tangible personal property used to display food for selection by the consumer;

(c) To clean tangible personal property used to prepare or serve food for human consumption for sale.

(28) Sales of animals by nonprofit animal adoption services or county humane societies;

(29) Sales of services to a corporation described in division (A) of section 5709.72 of the Revised Code, and sales of tangible personal property that qualifies for exemption from taxation under section 5709.72 of the Revised Code;

(30) Sales and installation of agricultural land tile, as defined in division (B)(5)(a) of section 5739.01 of the Revised Code;

(31) Sales and erection or installation of portable grain bins, as defined in division (B)(5)(b) of section 5739.01 of the Revised Code;

(32) The sale, lease, repair, and maintenance of, parts for, or items attached to or incorporated in, motor vehicles that are primarily used for transporting tangible personal property belonging to others by a person engaged in highway transportation for hire, except for packages and packaging used for the transportation of tangible personal property;

(33) Sales to the state headquarters of any veterans' organization in this state that is either incorporated and issued a charter by the congress of the United States or is recognized by the United States veterans administration, for use by the headquarters;

(34) Sales to a telecommunications service vendor, mobile telecommunications service vendor, or satellite broadcasting service vendor of tangible personal property and services used directly and primarily in transmitting, receiving, switching, or recording any interactive, one- or two-way electromagnetic communications, including voice, image, data, and information, through the use of any medium, including, but not limited to, poles, wires, cables, switching equipment, computers, and record storage devices and media, and component parts for the tangible personal property. The exemption provided in this division shall be in lieu of all other exemptions under division (B)(42)(a) or (n) of this section to which the vendor may otherwise be entitled, based upon the use of the thing purchased in providing the telecommunications, mobile telecommunications, or satellite broadcasting service.

(35)

(a) Sales where the purpose of the consumer is to use or consume the things transferred in making retail sales and consisting of newspaper inserts, catalogues, coupons, flyers, gift certificates, or other advertising material that prices and describes tangible personal property offered for retail sale.

(b) Sales to direct marketing vendors of preliminary materials such as photographs, artwork, and typesetting that will be used in printing advertising material; and of printed matter that offers free merchandise or chances to win sweepstake prizes and that is mailed to potential customers with advertising material described in division (B)(35)(a) of this section;

(c) Sales of equipment such as telephones, computers, facsimile machines, and similar tangible personal property primarily used to accept orders for direct marketing retail sales.

(d) Sales of automatic food vending machines that preserve food with a shelf life of forty-five days or less by refrigeration and dispense it to the consumer.

For purposes of division (B)(35) of this section, "direct marketing" means the method of selling where consumers order tangible personal property by United States mail, delivery service, or telecommunication and the vendor delivers or ships the tangible personal property sold to the consumer from a warehouse, catalogue distribution center, or similar fulfillment facility by means of the United States mail, delivery service, or common carrier.

(36) Sales to a person engaged in the business of horticulture or producing livestock of materials to be incorporated into a horticulture structure or livestock structure;

(37) Sales of personal computers, computer monitors, computer keyboards, modems, and other peripheral computer equipment to an individual who is licensed or certified to teach in an elementary or a secondary school in this state for use by that individual in preparation for teaching elementary or secondary school students;

(38) Sales to a professional racing team of any of the following:

(a) Motor racing vehicles;

(b) Repair services for motor racing vehicles;

(c) Items of property that are attached to or incorporated in motor racing vehicles, including engines, chassis, and all other components of the vehicles, and all spare, replacement, and rebuilt parts or components of the vehicles; except not including tires, consumable fluids, paint, and accessories consisting of instrumentation sensors and related items added to the vehicle to collect and transmit data by means of telemetry and other forms of communication.

(39) Sales of used manufactured homes and used mobile homes, as defined in section 5739.0210 of the Revised Code, made on or after January 1, 2000;

(40) Sales of tangible personal property and services to a provider of electricity used or consumed directly and primarily in generating, transmitting, or distributing electricity for use by others, including property that is or is to be incorporated into and will become a part of the consumer's production, transmission, or distribution system and that retains its classification as tangible personal property after incorporation; fuel or power used in the production, transmission, or distribution of electricity; energy conversion equipment as defined in section 5727.01 of the Revised Code; and tangible personal property and services used in the repair and maintenance of the production, transmission, or distribution system, including only those motor vehicles as are specially designed and equipped for such use. The exemption provided in this division shall be in lieu of all other exemptions in division (B)(42)(a) or (n) of this section to which a provider of electricity may otherwise be entitled based on the use of the tangible personal property or service purchased in generating, transmitting, or distributing electricity.

(41) Sales to a person providing services under division (B)(3)(r) of section 5739.01 of the Revised Code of tangible personal property and services used directly and primarily in providing taxable services under that section.

(42) Sales where the purpose of the purchaser is to do any of the following:

(a) To incorporate the thing transferred as a material or a part into tangible personal property to be produced for sale by manufacturing, assembling, processing, or refining; or to use or consume the thing transferred directly in producing tangible personal property for sale by mining, including, without limitation, the extraction from the earth of all substances that are classed geologically as minerals, production of crude oil and natural gas, or directly in the rendition of a public utility service, except that the sales tax levied by this section shall be collected upon all meals, drinks, and food for human consumption sold when transporting persons. Persons engaged in rendering services in the exploration for, and production of, crude oil and natural gas for others are deemed engaged directly in the exploration for, and production of, crude oil and natural gas. This paragraph does not exempt from "retail sale" or "sales at retail" the sale of tangible personal property that is to be incorporated into a structure or improvement to real property.

(b) To hold the thing transferred as security for the performance of an obligation of the vendor;

(c) To resell, hold, use, or consume the thing transferred as evidence of a contract of insurance;

(d) To use or consume the thing directly in commercial fishing;

(e) To incorporate the thing transferred as a material or a part into, or to use or consume the thing transferred directly in the production of, magazines distributed as controlled circulation publications;

(f) To use or consume the thing transferred in the production and preparation in suitable condition for market and sale of printed, imprinted, overprinted, lithographic, multilithic, blueprinted, photostatic, or other productions or reproductions of written or graphic matter;

(g) To use the thing transferred, as described in section 5739.011 of the Revised Code, primarily in a manufacturing operation to produce tangible personal property for sale;

(h) To use the benefit of a warranty, maintenance or service contract, or similar agreement, as described in division (B)(7) of section 5739.01 of the Revised Code, to repair or maintain tangible personal property, if all of the property that is the subject of the warranty, contract, or agreement would not be subject to the tax imposed by this section;

(i) To use the thing transferred as qualified research and development equipment;

(j) To use or consume the thing transferred primarily in storing, transporting, mailing, or otherwise handling purchased sales inventory in a warehouse, distribution center, or similar facility when the inventory is primarily distributed outside this state to retail stores of the person who owns or controls the warehouse, distribution center, or similar facility, to retail stores of an affiliated group of which that person is a member, or by means of direct marketing. This division does not apply to motor vehicles registered for operation on the public highways. As used in this division, "affiliated group" has the same meaning as in division (B)(3)(e) of section 5739.01 of the Revised Code and "direct marketing" has the same meaning as in division (B)(35) of this section.

(k) To use or consume the thing transferred to fulfill a contractual obligation incurred by a warrantor pursuant to a warranty provided as a part of the price of the tangible personal property sold or by a vendor of a warranty, maintenance or service contract, or similar agreement the provision of which is defined as a sale under division (B)(7) of section 5739.01 of the Revised Code;

(l) To use or consume the thing transferred in the production of a newspaper for distribution to the public;

(m) To use tangible personal property to perform a service listed in division (B)(3) of section 5739.01 of the Revised Code, if the property is or is to be permanently transferred to the consumer of the service as an integral part of the performance of the service;

(n) To use or consume the thing transferred primarily in producing tangible personal property for sale by farming, agriculture, horticulture, or floriculture. Persons engaged in rendering farming, agriculture, horticulture, or floriculture services for others are deemed engaged primarily in farming, agriculture, horticulture, or floriculture. This paragraph does not exempt from "retail sale" or "sales at retail" the sale of tangible personal property that is to be incorporated into a structure or improvement to real property.

(o) To use or consume the thing transferred in acquiring, formatting, editing, storing, and disseminating data or information by electronic publishing.

As used in division (B)(42) of this section, "thing" includes all transactions included in divisions (B)(3)(a), (b), and (e) of section 5739.01 of the Revised Code.

(43) Sales conducted through a coin operated device that activates vacuum equipment or equipment that dispenses water, whether or not in combination with soap or other cleaning agents or wax, to the consumer for the consumer's use on the premises in washing, cleaning, or waxing a motor vehicle, provided no other personal property or personal service is provided as part of the transaction.

(44) Sales of replacement and modification parts for engines, airframes, instruments, and interiors in, and paint for, aircraft used primarily in a fractional aircraft ownership program, and sales of services for the repair, modification, and maintenance of such aircraft, and machinery, equipment, and supplies primarily used to provide those services.

(45) Sales of telecommunications service that is used directly and primarily to perform the functions of a call center. As used in this division, "call center" means any physical location where telephone calls are placed or received in high volume for the purpose of making sales, marketing, customer service, technical support, or other specialized business activity, and that employs at least fifty individuals that engage in call center activities on a full-time basis, or sufficient individuals to fill fifty full-time equivalent positions.

(46) Sales by a telecommunications service vendor of 900 service to a subscriber. This division does not apply to information services, as defined in division (FF) of section 5739.01 of the Revised Code.

(47) Sales of value-added non-voice data service. This division does not apply to any similar service that is not otherwise a telecommunications service.

(48)

(a) Sales of machinery, equipment, and software to a qualified direct selling entity for use in a warehouse or distribution center primarily for storing, transporting, or otherwise handling inventory that is held for sale to independent salespersons who operate as direct sellers and that is held primarily for distribution outside this state;

(b) As used in division (B)(48)(a) of this section:

(i) "Direct seller" means a person selling consumer products to individuals for personal or household use and not from a fixed retail location, including selling such product at in-home product demonstrations, parties, and other one-on-one selling.

(ii) "Qualified direct selling entity" means an entity selling to direct sellers at the time the entity enters into a tax credit agreement with the tax credit authority pursuant to section 122.17 of the Revised Code, provided that the agreement was entered into on or after January 1, 2007. Neither contingencies relevant to the granting of, nor later developments with respect to, the tax credit shall impair the status of the qualified direct selling entity under division (B)(48) of this section after execution of the tax credit agreement by the tax credit authority.

(c) Division (B)(48) of this section is limited to machinery, equipment, and software first stored, used, or consumed in this state within the period commencing June 24, 2008, and ending on the date that is five years after that date.

(49) Sales of materials, parts, equipment, or engines used in the repair or maintenance of aircraft or avionics systems of such aircraft, and sales of repair, remodeling, replacement, or maintenance services in this state performed on aircraft or on an aircraft's avionics, engine, or component materials or parts. As used in division (B)(49) of this section, "aircraft" means aircraft of more than six thousand pounds maximum certified takeoff weight or used exclusively in general aviation.

(50) Sales of full flight simulators that are used for pilot or flight-crew training, sales of repair or replacement parts or components, and sales of repair or maintenance services for such full flight simulators. "Full flight simulator" means a replica of a specific type, or make, model, and series of aircraft cockpit. It includes the assemblage of equipment and computer programs necessary to represent aircraft operations in ground and flight conditions, a visual system providing an out-of-the-cockpit view, and a system that provides cues at least equivalent to those of a three-degree-of-freedom motion system, and has the full range of capabilities of the systems installed in the device as described in appendices A and B of part 60 of chapter 1 of title 14 of the Code of Federal Regulations.

(51) Any transfer or lease of tangible personal property between the state and JobsOhio in accordance with section 4313.02 of the Revised Code.

(C) For the purpose of the proper administration of this chapter, and to prevent the evasion of the tax, it is presumed that all sales made in this state are subject to the tax until the contrary is established.

(D) The levy of this tax on retail sales of recreation and sports club service shall not prevent a municipal corporation from levying any tax on recreation and sports club dues or on any income generated by recreation and sports club dues.

(E) The tax collected by the vendor from the consumer under this chapter is not part of the price, but is a tax collection for the benefit of the state, and of counties levying an additional sales tax pursuant to section 5739.021 or 5739.026 of the Revised Code and of transit authorities levying an additional sales tax pursuant to section 5739.023 of the Revised Code. Except for the discount authorized under section 5739.12 of the Revised Code and the effects of any rounding pursuant to section 5703.055 of the Revised Code, no person other than the state or such a county or transit authority shall derive any benefit from the collection or payment of the tax levied by this section or section 5739.021, 5739.023, or 5739.026 of the Revised Code.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.48,SB 232, §1, eff. 6/17/2010.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 10-21-2003; 06-30-2005; 2007 HB119 06-30-2007; 2007 HB157 12-21-2007; 2008 HB562 09-22-2008; 2008 HB420 02-01-2009

This section is set out twice. See also § 5739.02, effective until 7/1/2013.



Section 5739.021 - Additional sales tax levied by county.

(A) For the purpose of providing additional general revenues for the county or supporting criminal and administrative justice services in the county, or both, and to pay the expenses of administering such levy, any county may levy a tax at the rate of not more than one per cent at any multiple of one-fourth of one per cent upon every retail sale made in the county, except sales of watercraft and outboard motors required to be titled pursuant to Chapter 1548. of the Revised Code and sales of motor vehicles, and may increase the rate of an existing tax to not more than one per cent at any multiple of one-fourth of one per cent.

The tax shall be levied and the rate increased pursuant to a resolution of the board of county commissioners. The resolution shall state the purpose for which the tax is to be levied and the number of years for which the tax is to be levied, or that it is for a continuing period of time. If the tax is to be levied for the purpose of providing additional general revenues and for the purpose of supporting criminal and administrative justice services, the resolution shall state the rate or amount of the tax to be apportioned to each such purpose. The rate or amount may be different for each year the tax is to be levied, but the rates or amounts actually apportioned each year shall not be different from that stated in the resolution for that year. If the resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, it must receive an affirmative vote of all of the members of the board of county commissioners and shall state the reasons for such necessity. The board shall deliver a certified copy of the resolution to the tax commissioner, not later than the sixty-fifth day prior to the date on which the tax is to become effective, which shall be the first day of the calendar quarter.

Prior to the adoption of any resolution under this section, the board of county commissioners shall conduct two public hearings on the resolution, the second hearing to be not less than three nor more than ten days after the first. Notice of the date, time, and place of the hearings shall be given by publication in a newspaper of general circulation in the county, or as provided in section 7.16 of the Revised Code, once a week on the same day of the week for two consecutive weeks, the second publication being not less than ten nor more than thirty days prior to the first hearing.

Except as provided in division (B)(3) of this section, the resolution shall be subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code.

If a petition for a referendum is filed, the county auditor with whom the petition was filed shall, within five days, notify the board of county commissioners and the tax commissioner of the filing of the petition by certified mail. If the board of elections with which the petition was filed declares the petition invalid, the board of elections, within five days, shall notify the board of county commissioners and the tax commissioner of that declaration by certified mail. If the petition is declared to be invalid, the effective date of the tax or increased rate of tax levied by this section shall be the first day of a calendar quarter following the expiration of sixty-five days from the date the commissioner receives notice from the board of elections that the petition is invalid.

(B)

(1) A resolution that is not adopted as an emergency measure may direct the board of elections to submit the question of levying the tax or increasing the rate of tax to the electors of the county at a special election held on the date specified by the board of county commissioners in the resolution, provided that the election occurs not less than ninety days after a certified copy of such resolution is transmitted to the board of elections and the election is not held in February or August of any year. Upon transmission of the resolution to the board of elections, the board of county commissioners shall notify the tax commissioner in writing of the levy question to be submitted to the electors. No resolution adopted under this division shall go into effect unless approved by a majority of those voting upon it, and, except as provided in division (B)(3) of this section, shall become effective on the first day of a calendar quarter following the expiration of sixty-five days from the date the tax commissioner receives notice from the board of elections of the affirmative vote.

(2) A resolution that is adopted as an emergency measure shall go into effect as provided in division (A) of this section, but may direct the board of elections to submit the question of repealing the tax or increase in the rate of the tax to the electors of the county at the next general election in the county occurring not less than ninety days after a certified copy of the resolution is transmitted to the board of elections. Upon transmission of the resolution to the board of elections, the board of county commissioners shall notify the tax commissioner in writing of the levy question to be submitted to the electors. The ballot question shall be the same as that prescribed in section 5739.022 of the Revised Code. The board of elections shall notify the board of county commissioners and the tax commissioner of the result of the election immediately after the result has been declared. If a majority of the qualified electors voting on the question of repealing the tax or increase in the rate of the tax vote for repeal of the tax or repeal of the increase, the board of county commissioners, on the first day of a calendar quarter following the expiration of sixty-five days after the date the board and tax commissioner receive notice of the result of the election, shall, in the case of a repeal of the tax, cease to levy the tax, or, in the case of a repeal of an increase in the rate of the tax, cease to levy the increased rate and levy the tax at the rate at which it was imposed immediately prior to the increase in rate.

(3) If a vendor makes a sale in this state by printed catalog and the consumer computed the tax on the sale based on local rates published in the catalog, any tax levied or repealed or rate changed under this section shall not apply to such a sale until the first day of a calendar quarter following the expiration of one hundred twenty days from the date of notice by the tax commissioner pursuant to division (H) of this section.

(C) If a resolution is rejected at a referendum or if a resolution adopted after January 1, 1982, as an emergency measure is repealed by the electors pursuant to division (B)(2) of this section or section 5739.022 of the Revised Code, then for one year after the date of the election at which the resolution was rejected or repealed the board of county commissioners may not adopt any resolution authorized by this section as an emergency measure.

(D) The board of county commissioners, at any time while a tax levied under this section is in effect, may by resolution reduce the rate at which the tax is levied to a lower rate authorized by this section. Any reduction in the rate at which the tax is levied shall be made effective on the first day of a calendar quarter next following the sixty-fifth day after a certified copy of the resolution is delivered to the tax commissioner.

(E) The tax on every retail sale subject to a tax levied pursuant to this section shall be in addition to the tax levied by section 5739.02 of the Revised Code and any tax levied pursuant to section 5739.023 or 5739.026 of the Revised Code.

A county that levies a tax pursuant to this section shall levy a tax at the same rate pursuant to section 5741.021 of the Revised Code.

The additional tax levied by the county shall be collected pursuant to section 5739.025 of the Revised Code. If the additional tax or some portion thereof is levied for the purpose of criminal and administrative justice services, the revenue from the tax, or the amount or rate apportioned to that purpose, shall be credited to a special fund created in the county treasury for receipt of that revenue.

Any tax levied pursuant to this section is subject to the exemptions provided in section 5739.02 of the Revised Code and in addition shall not be applicable to sales not within the taxing power of a county under the Constitution of the United States or the Ohio Constitution.

(F) For purposes of this section, a copy of a resolution is "certified" when it contains a written statement attesting that the copy is a true and exact reproduction of the original resolution.

(G) If a board of commissioners intends to adopt a resolution to levy a tax in whole or in part for the purpose of criminal and administrative justice services, the board shall prepare and make available at the first public hearing at which the resolution is considered a statement containing the following information:

(1) For each of the two preceding fiscal years, the amount of expenditures made by the county from the county general fund for the purpose of criminal and administrative justice services;

(2) For the fiscal year in which the resolution is adopted, the board's estimate of the amount of expenditures to be made by the county from the county general fund for the purpose of criminal and administrative justice services;

(3) For each of the two fiscal years after the fiscal year in which the resolution is adopted, the board's preliminary plan for expenditures to be made from the county general fund for the purpose of criminal and administrative justice services, both under the assumption that the tax will be imposed for that purpose and under the assumption that the tax would not be imposed for that purpose, and for expenditures to be made from the special fund created under division (E) of this section under the assumption that the tax will be imposed for that purpose.

The board shall prepare the statement and the preliminary plan using the best information available to the board at the time the statement is prepared. Neither the statement nor the preliminary plan shall be used as a basis to challenge the validity of the tax in any court of competent jurisdiction, nor shall the statement or preliminary plan limit the authority of the board to appropriate, pursuant to section 5705.38 of the Revised Code, an amount different from that specified in the preliminary plan.

(H) Upon receipt from a board of county commissioners of a certified copy of a resolution required by division (A) or (D) of this section, or from the board of elections of a notice of the results of an election required by division (A) or (B)(1) or (2) of this section, the tax commissioner shall provide notice of a tax rate change in a manner that is reasonably accessible to all affected vendors. The commissioner shall provide this notice at least sixty days prior to the effective date of the rate change. The commissioner, by rule, may establish the method by which notice will be provided.

(I) As used in this section, "criminal and administrative justice services" means the exercise by the county sheriff of all powers and duties vested in that office by law; the exercise by the county prosecuting attorney of all powers and duties vested in that office by law; the exercise by any court in the county of all powers and duties vested in that court; the exercise by the clerk of the court of common pleas, any clerk of a municipal court having jurisdiction throughout the county, or the clerk of any county court of all powers and duties vested in the clerk by law except, in the case of the clerk of the court of common pleas, the titling of motor vehicles or watercraft pursuant to Chapter 1548. or 4505. of the Revised Code; the exercise by the county coroner of all powers and duties vested in that office by law; making payments to any other public agency or a private, nonprofit agency, the purposes of which in the county include the diversion, adjudication, detention, or rehabilitation of criminals or juvenile offenders; the operation and maintenance of any detention facility, as defined in section 2921.01 of the Revised Code; and the construction, acquisition, equipping, or repair of such a detention facility, including the payment of any debt charges incurred in the issuance of securities pursuant to Chapter 133. of the Revised Code for the purpose of constructing, acquiring, equipping, or repairing such a facility.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-2004



Section 5739.022 - Repealing emergency permissive tax.

(A) The question of repeal of either a county permissive tax or an increase in the rate of a county permissive tax that was adopted as an emergency measure pursuant to section 5739.021 or 5739.026 of the Revised Code may be initiated by filing with the board of elections of the county not less than ninety days before the general election in any year a petition requesting that an election be held on the question. The question of repealing an increase in the rate of the county permissive tax shall be submitted to the electors as a separate question from the repeal of the tax in effect prior to the increase in the rate. Any petition filed under this section shall be signed by qualified electors residing in the county equal in number to ten per cent of those voting for governor at the most recent gubernatorial election.

After determination by it that the petition is valid, the board of elections shall submit the question to the electors of the county at the next general election. The election shall be conducted, canvassed, and certified in the same manner as regular elections for county offices in the county. The board of elections shall notify the tax commissioner, in writing, of the election upon determining that the petition is valid. Notice of the election shall also be published in a newspaper of general circulation in the district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall state the purpose, time, and place of the election. The form of the ballot cast at the election shall be prescribed by the secretary of state; however, the ballot question shall read, "shall the tax (or, increase in the rate of the tax) be retained?

Yes No "

The question covered by the petition shall be submitted as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers.

(B) If a majority of the qualified electors voting on the question of repeal of either a county permissive tax or an increase in the rate of a county permissive tax approve the repeal, the board of elections shall notify the board of county commissioners and the tax commissioner of the result of the election immediately after the result has been declared. The board of county commissioners shall, on the first day of the calendar quarter following the expiration of sixty-five days after the date the board and the tax commissioner receive the notice, in the case of a repeal of a county permissive tax, cease to levy the tax, or, in the case of a repeal of an increase in the rate of a county permissive tax, levy the tax at the rate at which it was imposed immediately prior to the increase in rate and cease to levy the increased rate.

(C) Upon receipt from a board of elections of a notice of the results of an election required by division (B) of this section, the tax commissioner shall provide notice of a tax repeal or rate change in a manner that is reasonably accessible to all affected vendors. The commissioner shall provide this notice at least sixty days prior to the effective date of the rate change. The commissioner, by rule, may establish the method by which notice will be provided.

(D) If a vendor that is registered with the central electronic registration system provided for in section 5740.05 of the Revised Code makes a sale in this state by printed catalog and the consumer computed the tax on the sale based on local rates published in the catalog, any tax repealed or rate changed under this section shall not apply to such a sale until the first day of a calendar quarter following the expiration of one hundred twenty days from the date of notice by the tax commissioner pursuant to division (C) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-2004; 06-01-2006



Section 5739.023 - Transit authority tax levy.

(A)

(1) For the purpose of providing additional general revenues for a transit authority and paying the expenses of administering such levy, any transit authority as defined in division (U) of section 5739.01 of the Revised Code may levy a tax upon every retail sale made in the territory of the transit authority, except sales of watercraft and outboard motors required to be titled pursuant to Chapter 1548. of the Revised Code and sales of motor vehicles, at a rate of not more than one and one-half per cent at any multiple of one-fourth of one per cent and may increase the existing rate of tax to not more than one and one-half per cent at any multiple of one-fourth of one per cent. The tax shall be levied and the rate increased pursuant to a resolution of the legislative authority of the transit authority and a certified copy of the resolution shall be delivered by the fiscal officer to the board of elections as provided in section 3505.071 of the Revised Code and to the tax commissioner. The resolution shall specify the number of years for which the tax is to be in effect or that the tax is for a continuing period of time, and the date of the election on the question of the tax pursuant to section 306.70 of the Revised Code. The board of elections shall certify the results of the election to the transit authority and tax commissioner.

(2) Except as provided in division (C) of this section, the tax levied by the resolution shall become effective on the first day of a calendar quarter next following the sixty-fifth day following the date the tax commissioner receives from the board of elections the certification of the results of the election on the question of the tax.

(B) The legislative authority may, at any time while the tax is in effect, by resolution fix the rate of the tax at any rate authorized by this section and not in excess of that approved by the voters pursuant to section 306.70 of the Revised Code. Except as provided in division (C) of this section, any change in the rate of the tax shall be made effective on the first day of a calendar quarter next following the sixty-fifth day following the date the tax commissioner receives the certification of the resolution; provided, that in any case where bonds, or notes in anticipation of bonds, of a regional transit authority have been issued under section 306.40 of the Revised Code without a vote of the electors while the tax proposed to be reduced was in effect, the board of trustees of the regional transit authority shall continue to levy and collect under authority of the original election authorizing the tax a rate of tax that the board of trustees reasonably estimates will produce an amount in that year equal to the amount of principal of and interest on those bonds as is payable in that year.

(C) Upon receipt from the board of elections of the certification of the results of the election required by division (A) of this section, or from the legislative authority of the certification of a resolution under division (B) of this section, the tax commissioner shall provide notice of a tax rate change in a manner that is reasonably accessible to all affected vendors. The commissioner shall provide this notice at least sixty days prior to the effective date of the rate change. The commissioner, by rule, may establish the method by which notice will be provided.

(D) If a vendor makes a sale in this state by printed catalog and the consumer computed the tax on the sale based on local rates published in the catalog, any tax levied or rate changed under this section shall not apply to such a sale until the first day of a calendar quarter following the expiration of one hundred twenty days from the date of notice by the tax commissioner pursuant to division (C) of this section.

(E) The tax on every retail sale subject to a tax levied pursuant to this section is in addition to the tax levied by section 5739.02 of the Revised Code and any tax levied pursuant to section 5739.021 or 5739.026 of the Revised Code.

(F) The additional tax levied by the transit authority shall be collected pursuant to section 5739.025 of the Revised Code.

(G) Any tax levied pursuant to this section is subject to the exemptions provided in section 5739.02 of the Revised Code and in addition shall not be applicable to sales not within the taxing power of a transit authority under the constitution of the United States or the constitution of this state.

(H) The rate of a tax levied under this section is subject to reduction under section 5739.028 of the Revised Code, if a ballot question is approved by voters pursuant to that section.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 01-01-2004



Section 5739.024 - Amended and Renumbered RC 5739.09.

Effective Date: 06-21-2002



Section 5739.025 - Combined tax schedules.

As used in this section, "local tax" means a tax imposed pursuant to section 5739.021, 5739.023, 5739.026, 5741.021, 5741.022, or 5741.023 of the Revised Code.

(A) The taxes levied by sections 5739.02 and 5741.02 of the Revised Code shall be collected as follows:

(1) On and after July 1, 2003, and on or before June 30, 2005, in accordance with the following schedule:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds one dollar, the tax is six cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than seventeen cents, the amount of tax is six cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than seventeen cents, the amount of tax is six cents for each one dollar plus the amount of tax for prices eighteen cents through ninety-nine cents in accordance with the schedule above.

(2) On and after July 1, 2005, and on and before December 31, 2005, in accordance with the following schedule:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds two dollars, the tax is eleven cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than eighteen cents, the amount of tax is eleven cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than eighteen cents, the amount of tax is eleven cents for each two dollars plus the amount of tax for prices nineteen cents through one dollar and ninety-nine cents in accordance with the schedule above.

(B) On and after July 1, 2003, and on and before June 30, 2005, the combined taxes levied by sections 5739.02 and 5741.02 and pursuant to sections 5739.021, 5739.023, 5739.026, 5741.021, 5741.022, and 5741.023 of the Revised Code shall be collected in accordance with the following schedules:

(1) When the combined rate of state and local tax is six and one-fourth per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds four dollars, the tax is twenty-five cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than sixteen cents, the amount of tax is twenty-five cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than sixteen cents, the amount of tax is twenty-five cents for each four dollars plus the amount of tax for prices seventeen cents through three dollars and ninety-nine cents in accordance with the schedule above.

(2) When the combined rate of state and local tax is six and one-half per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds two dollars, the tax is thirteen cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than fifteen cents, the amount of tax is thirteen cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than fifteen cents, the amount of tax is thirteen cents for each two dollars plus the amount of tax for prices sixteen cents through one dollar and ninety-nine cents in accordance with the schedule above.

(3) When the combined rate of state and local tax is six and three-fourths per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds four dollars, the tax is twenty-seven cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than fourteen cents, the amount of tax is twenty-seven cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than fourteen but by not more than twenty-nine cents, the amount of tax is twenty-seven cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-nine cents the amount of tax is twenty-seven cents for each four dollars plus the amount of tax for prices thirty cents through three dollars and ninety-nine cents in accordance with the schedule above.

(4) When the combined rate of state and local tax is seven per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds one dollar, the tax is seven cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than fifteen cents, the amount of tax is seven cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than fifteen cents, the amount of tax is seven cents for each one dollar plus the amount of tax for prices sixteen cents through ninety-nine cents in accordance with the schedule above.

(5) When the combined rate of state and local tax is seven and one-fourth per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds four dollars, the tax is twenty-nine cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than thirteen cents, the amount of tax is twenty-nine cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than thirteen cents but by not more than twenty-seven cents, the amount of tax is twenty-nine cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-seven cents, the amount of tax is twenty-nine cents for each four dollars plus the amount of tax for prices twenty-eight cents through three dollars and ninety-nine cents in accordance with the schedule above.

(6) When the combined rate of state and local tax is seven and one-half per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds two dollars, the tax is fifteen cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than fifteen cents, the amount of tax is fifteen cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than fifteen cents, the amount of tax is fifteen cents for each two dollars plus the amount of tax for prices sixteen cents through one dollar and ninety-nine cents in accordance with the schedule above.

(7) When the combined rate of state and local tax is seven and three-fourths per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds four dollars, the tax is thirty-one cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than twelve cents, the amount of tax is thirty-one cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than twelve cents but by not more than twenty-five cents, the amount of tax is thirty-one cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-five cents, the amount of tax is thirty-one cents for each four dollars plus the amount of tax for prices twenty-six cents through three dollars and ninety-nine cents in accordance with the schedule above.

(8) When the combined rate of state and local tax is eight per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds one dollar, the tax is eight cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than twelve cents, the amount of tax is eight cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than twelve cents but not more than twenty-five cents, the amount of tax is eight cents for each one dollar plus two cents. If the price exceeds one dollar or a multiple thereof by more than twenty-five cents, the amount of tax is eight cents for each one dollar plus the amount of tax for prices twenty-six cents through ninety-nine cents in accordance with the schedule above.

(9) When the combined rate of state and local tax is eight and one-fourth per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds four dollars, the tax is thirty-three cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than eleven cents, the amount of tax is thirty-three cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than eleven cents but by not more than twenty-four cents, the amount of tax is thirty-three cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-four cents, the amount of tax is thirty-three cents for each four dollars plus the amount of tax for prices twenty-six cents through three dollars and ninety-nine cents in accordance with the schedule above.

(10) When the combined rate of state and local tax is eight and one-half per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds two dollars, the tax is seventeen cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than eleven cents, the amount of tax is seventeen cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than eleven cents but by not more than twenty-three cents, the amount of tax is seventeen cents for each two dollars plus two cents. If the price exceeds two dollars or a multiple thereof by more than twenty-three cents, the amount of tax is seventeen cents for each two dollars plus the amount of tax for prices twenty-four cents through one dollar and ninety-nine cents in accordance with the schedule above.

(11) When the combined rate of state and local tax is eight and three-fourths per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds four dollars, the tax is thirty-five cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than eleven cents, the amount of tax is thirty-five cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than eleven cents but by not more than twenty-two cents, the amount of tax is thirty-five cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-two cents, the amount of tax is thirty-five cents for each four dollars plus the amount of tax for prices twenty-three cents through three dollars and ninety-nine cents in accordance with the schedule above.

(12) When the combined rate of state and local tax is nine per cent:

If the price is at least But not more than The amount of the tax is

$.01 $.15 No tax

If the price exceeds one dollar, the tax is nine cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than eleven cents, the amount of tax is nine cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than eleven cents but by not more than twenty-two cents, the amount of tax is nine cents for each one dollar plus two cents. If the price exceeds one dollar or a multiple thereof by more than twenty-two cents, the amount of tax is nine cents for each one dollar plus the amount of tax for prices twenty-three cents through ninety-nine cents in accordance with the schedule above.

(C) On and after July 1, 2005, and on and before December 31, 2005, the combined taxes levied by sections 5739.02 and 5741.02 and pursuant to sections 5739.021, 5739.023, 5739.026, 5741.021, 5741.022, and 5741.023 of the Revised Code shall be collected in accordance with the following schedules:

(1) When the total rate of local tax is one-fourth per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds four dollars, the tax is twenty-three cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than seventeen cents, the amount of tax is twenty-three cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than seventeen cents, the amount of tax is twenty-three cents for each four dollars plus the amount of tax for prices eighteen cents through three dollars and ninety-nine cents in accordance with the schedule above.

(2) When the combined rate of local tax is one-half per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds one dollar, the tax is six cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than seventeen cents, the amount of tax is six cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than seventeen cents, the amount of tax is six cents for each one dollar plus the amount of tax for prices eighteen cents through ninety-nine cents in accordance with the schedule above.

(3) When the combined rate of local tax is three-fourths per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds four dollars, the tax is twenty-five cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than sixteen cents, the amount of tax is twenty-five cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than sixteen cents, the amount of tax is twenty-five cents for each four dollars plus the amount of tax for prices seventeen cents through three dollars and ninety-nine cents in accordance with the schedule above.

(4) When the combined rate of local tax is one per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds two dollars, the tax is thirteen cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than fifteen cents, the amount of tax is thirteen cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than fifteen cents, the amount of tax is thirteen cents for each two dollars plus the amount of tax for prices sixteen cents through one dollar and ninety-nine cents in accordance with the schedule above.

(5) When the combined rate of local tax is one and one-fourth per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds four dollars, the tax is twenty-seven cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than fourteen cents, the amount of tax is twenty-seven cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than fourteen but by not more than twenty-nine cents, the amount of tax is twenty-seven cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-nine cents the amount of tax is twenty-seven cents for each four dollars plus the amount of tax for prices thirty cents through three dollars and ninety-nine cents in accordance with the schedule above.

(6) When the combined rate of local tax is one and one-half per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds one dollar, the tax is seven cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than fifteen cents, the amount of tax is seven cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than fifteen cents, the amount of tax is seven cents for each one dollar plus the amount of tax for prices sixteen cents through ninety-nine cents in accordance with the schedule above.

(7) When the combined rate of local tax is one and three-fourths per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds four dollars, the tax is twenty-nine cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than thirteen cents, the amount of tax is twenty-nine cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than thirteen cents but by not more than twenty-seven cents, the amount of tax is twenty-nine cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-seven cents, the amount of tax is twenty-nine cents for each four dollars plus the amount of tax for prices twenty-eight cents through three dollars and ninety-nine cents in accordance with the schedule above.

(8) When the combined rate of local tax is two per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds two dollars, the tax is fifteen cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than fifteen cents, the amount of tax is fifteen cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than fifteen cents, the amount of tax is fifteen cents for each two dollars plus the amount of tax for prices sixteen cents through one dollar and ninety-nine cents in accordance with the schedule above.

(9) When the combined rate of local tax is two and one-fourth per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds four dollars, the tax is thirty-one cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than twelve cents, the amount of tax is thirty-one cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than twelve cents but not more than twenty-five cents, the amount of tax is thirty-one cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-five cents, the amount of tax is thirty-one cents for each four dollars plus the amount of tax for prices twenty-six cents through three dollars and ninety-nine cents in accordance with the schedule above.

(10) When the combined rate of local tax is two and one-half per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds one dollar, the tax is eight cents on each one dollar. If the price exceeds one dollar or a multiple thereof by not more than twelve cents, the amount of tax is eight cents for each one dollar plus one cent. If the price exceeds one dollar or a multiple thereof by more than twelve cents but not more than twenty-five cents, the amount of tax is eight cents for each one dollar plus two cents. If the price exceeds one dollar or a multiple thereof by more than twenty-five cents, the amount of tax is eight cents for each one dollar plus the amount of tax for prices twenty-six cents through ninety-nine cents in accordance with the schedule above.

(11) When the combined rate of local tax is two and three-fourths per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds four dollars, the tax is thirty-three cents on each four dollars. If the price exceeds four dollars or a multiple thereof by not more than eleven cents, the amount of tax is thirty-three cents for each four dollars plus one cent. If the price exceeds four dollars or a multiple thereof by more than eleven cents but not more than twenty-four cents, the amount of tax is thirty-three cents for each four dollars plus two cents. If the price exceeds four dollars or a multiple thereof by more than twenty-four cents, the amount of tax is thirty-three cents for each four dollars plus the amount of tax for prices twenty-six cents through three dollars and ninety-nine cents in accordance with the schedule above.

(12) When the combined rate of local tax is three per cent:

If the price is at least But not more than The amount of the tax is

$ .01 $ .15 No tax

If the price exceeds two dollars, the tax is seventeen cents on each two dollars. If the price exceeds two dollars or a multiple thereof by not more than eleven cents, the amount of tax is seventeen cents for each two dollars plus one cent. If the price exceeds two dollars or a multiple thereof by more than eleven cents but not more than twenty-three cents, the amount of tax is seventeen cents for each two dollars plus two cents. If the price exceeds two dollars or a multiple thereof by more than twenty-three cents, the amount of tax is seventeen cents for each two dollars plus the amount of tax for prices twenty-four cents through one dollar and ninety-nine cents in accordance with the schedule above.

(D) In lieu of collecting the tax pursuant to the schedules set forth in divisions (A), (B), and (C) of this section, a vendor may compute the tax on each sale as follows:

(1) On sales of fifteen cents or less, no tax shall apply.

(2) On sales in excess of fifteen cents, multiply the price by the aggregate rate of taxes in effect under sections 5739.02 and 5741.02 and sections 5739.021, 5739.023, 5739.026, 5741.021, 5741.022, and 5741.023 of the Revised Code. The computation shall be carried out to six decimal places. If the result is a fractional amount of a cent, the calculated tax shall be increased to the next highest cent and that amount shall be collected by the vendor.

(E) On and after January 1, 2006, a vendor shall compute the tax on each sale by multiplying the price by the aggregate rate of taxes in effect under sections 5739.02 and 5741.02, and sections 5739.021, 5739.023, 5739.026, 5741.021, 5741.022, and 5741.023 of the Revised Code. The computation shall be carried out to three decimal places. If the result is a fractional amount of a cent, the calculated tax shall be rounded to a whole cent using a method that rounds up to the next cent whenever the third decimal place is greater than four. A vendor may elect to compute the tax due on a transaction on an item or an invoice basis.

(F) In auditing a vendor, the tax commissioner shall consider the method prescribed by this section that was used by the vendor in determining and collecting the tax due under this chapter on taxable transactions. If the vendor correctly collects and remits the tax due under this chapter in accordance with the schedules in divisions (A), (B), and (C) of this section or in accordance with the computation prescribed in division (D) or (E) of this section, the commissioner shall not assess any additional tax on those transactions.

(G)

(1) With respect to a sale of a fractional ownership program aircraft used primarily in a fractional aircraft ownership program, including all accessories attached to such aircraft, the tax shall be calculated pursuant to divisions (A) to (E) of this section, provided that the tax commissioner shall modify those calculations so that the maximum tax on each program aircraft is eight hundred dollars. In the case of a sale of a fractional interest that is less than one hundred per cent of the program aircraft, the tax charged on the transaction shall be eight hundred dollars multiplied by a fraction, the numerator of which is the percentage of ownership or possession in the aircraft being purchased in the transaction, and the denominator of which is one hundred per cent.

(2) Notwithstanding any other provision of law to the contrary, the tax calculated under division (G)(1) of this section and paid with respect to the sale of a fractional ownership program aircraft used primarily in a fractional aircraft ownership program shall be credited to the general revenue fund.

Effective Date: 09-26-2003; 06-30-2005



Section 5739.026 - County sales tax for specific purposes.

(A) A board of county commissioners may levy a tax of one-fourth or one-half of one per cent on every retail sale in the county, except sales of watercraft and outboard motors required to be titled pursuant to Chapter 1548. of the Revised Code and sales of motor vehicles, and may increase an existing rate of one-fourth of one per cent to one-half of one per cent, to pay the expenses of administering the tax and, except as provided in division (A)(6) of this section, for any one or more of the following purposes provided that the aggregate levy for all such purposes does not exceed one-half of one per cent:

(1) To provide additional revenues for the payment of bonds or notes issued in anticipation of bonds issued by a convention facilities authority established by the board of county commissioners under Chapter 351. of the Revised Code and to provide additional operating revenues for the convention facilities authority;

(2) To provide additional revenues for a transit authority operating in the county;

(3) To provide additional revenue for the county's general fund;

(4) To provide additional revenue for permanent improvements within the county to be distributed by the community improvements board in accordance with section 307.283 and to pay principal, interest, and premium on bonds issued under section 307.284 of the Revised Code;

(5) To provide additional revenue for the acquisition, construction, equipping, or repair of any specific permanent improvement or any class or group of permanent improvements, which improvement or class or group of improvements shall be enumerated in the resolution required by division (D) of this section, and to pay principal, interest, premium, and other costs associated with the issuance of bonds or notes in anticipation of bonds issued pursuant to Chapter 133. of the Revised Code for the acquisition, construction, equipping, or repair of the specific permanent improvement or class or group of permanent improvements;

(6) To provide revenue for the implementation and operation of a 9-1-1 system in the county. If the tax is levied or the rate increased exclusively for such purpose, the tax shall not be levied or the rate increased for more than five years. At the end of the last year the tax is levied or the rate increased, any balance remaining in the special fund established for such purpose shall remain in that fund and be used exclusively for such purpose until the fund is completely expended, and, notwithstanding section 5705.16 of the Revised Code, the board of county commissioners shall not petition for the transfer of money from such special fund, and the tax commissioner shall not approve such a petition.

If the tax is levied or the rate increased for such purpose for more than five years, the board of county commissioners also shall levy the tax or increase the rate of the tax for one or more of the purposes described in divisions (A)(1) to (5) of this section and shall prescribe the method for allocating the revenues from the tax each year in the manner required by division (C) of this section.

(7) To provide additional revenue for the operation or maintenance of a detention facility, as that term is defined under division (F) of section 2921.01 of the Revised Code;

(8) To provide revenue to finance the construction or renovation of a sports facility, but only if the tax is levied for that purpose in the manner prescribed by section 5739.028 of the Revised Code.

As used in division (A)(8) of this section:

(a) "Sports facility" means a facility intended to house major league professional athletic teams.

(b) "Constructing" or "construction" includes providing fixtures, furnishings, and equipment.

(9) To provide additional revenue for the acquisition of agricultural easements, as defined in section 5301.67 of the Revised Code; to pay principal, interest, and premium on bonds issued under section 133.60 of the Revised Code; and for the supervision and enforcement of agricultural easements held by the county;

(10) To provide revenue for the provision of ambulance, paramedic, or other emergency medical services.

Pursuant to section 755.171 of the Revised Code, a board of county commissioners may pledge and contribute revenue from a tax levied for the purpose of division (A)(5) of this section to the payment of debt charges on bonds issued under section 755.17 of the Revised Code.

The rate of tax shall be a multiple of one-fourth of one per cent, unless a portion of the rate of an existing tax levied under section 5739.023 of the Revised Code has been reduced, and the rate of tax levied under this section has been increased, pursuant to section 5739.028 of the Revised Code, in which case the aggregate of the rates of tax levied under this section and section 5739.023 of the Revised Code shall be a multiple of one-fourth of one per cent. The tax shall be levied and the rate increased pursuant to a resolution adopted by a majority of the members of the board. The board shall deliver a certified copy of the resolution to the tax commissioner, not later than the sixty-fifth day prior to the date on which the tax is to become effective, which shall be the first day of a calendar quarter.

Prior to the adoption of any resolution to levy the tax or to increase the rate of tax exclusively for the purpose set forth in division (A)(3) of this section, the board of county commissioners shall conduct two public hearings on the resolution, the second hearing to be no fewer than three nor more than ten days after the first. Notice of the date, time, and place of the hearings shall be given by publication in a newspaper of general circulation in the county, or as provided in section 7.16 of the Revised Code, once a week on the same day of the week for two consecutive weeks. The second publication shall be no fewer than ten nor more than thirty days prior to the first hearing. Except as provided in division (E) of this section, the resolution shall be subject to a referendum as provided in sections 305.31 to 305.41 of the Revised Code. If the resolution is adopted as an emergency measure necessary for the immediate preservation of the public peace, health, or safety, it must receive an affirmative vote of all of the members of the board of county commissioners and shall state the reasons for the necessity.

If the tax is for more than one of the purposes set forth in divisions (A)(1) to (7), (9), and (10) of this section, or is exclusively for one of the purposes set forth in division (A)(1), (2), (4), (5), (6), (7), (9), or (10) of this section, the resolution shall not go into effect unless it is approved by a majority of the electors voting on the question of the tax.

(B) The board of county commissioners shall adopt a resolution under section 351.02 of the Revised Code creating the convention facilities authority, or under section 307.283 of the Revised Code creating the community improvements board, before adopting a resolution levying a tax for the purpose of a convention facilities authority under division (A)(1) of this section or for the purpose of a community improvements board under division (A)(4) of this section.

(C)

(1) If the tax is to be used for more than one of the purposes set forth in divisions (A)(1) to (7), (9), and (10) of this section, the board of county commissioners shall establish the method that will be used to determine the amount or proportion of the tax revenue received by the county during each year that will be distributed for each of those purposes, including, if applicable, provisions governing the reallocation of a convention facilities authority's allocation if the authority is dissolved while the tax is in effect. The allocation method may provide that different proportions or amounts of the tax shall be distributed among the purposes in different years, but it shall clearly describe the method that will be used for each year. Except as otherwise provided in division (C)(2) of this section, the allocation method established by the board is not subject to amendment during the life of the tax.

(2) Subsequent to holding a public hearing on the proposed amendment, the board of county commissioners may amend the allocation method established under division (C)(1) of this section for any year, if the amendment is approved by the governing board of each entity whose allocation for the year would be reduced by the proposed amendment. In the case of a tax that is levied for a continuing period of time, the board may not so amend the allocation method for any year before the sixth year that the tax is in effect.

(a) If the additional revenues provided to the convention facilities authority are pledged by the authority for the payment of convention facilities authority revenue bonds for as long as such bonds are outstanding, no reduction of the authority's allocation of the tax shall be made for any year except to the extent that the reduced authority allocation, when combined with the authority's other revenues pledged for that purpose, is sufficient to meet the debt service requirements for that year on such bonds.

(b) If the additional revenues provided to the county are pledged by the county for the payment of bonds or notes described in division (A)(4) or (5) of this section, for as long as such bonds or notes are outstanding, no reduction of the county's or the community improvements board's allocation of the tax shall be made for any year, except to the extent that the reduced county or community improvements board allocation is sufficient to meet the debt service requirements for that year on such bonds or notes.

(c) If the additional revenues provided to the transit authority are pledged by the authority for the payment of revenue bonds issued under section 306.37 of the Revised Code, for as long as such bonds are outstanding, no reduction of the authority's allocation of tax shall be made for any year, except to the extent that the authority's reduced allocation, when combined with the authority's other revenues pledged for that purpose, is sufficient to meet the debt service requirements for that year on such bonds.

(d) If the additional revenues provided to the county are pledged by the county for the payment of bonds or notes issued under section 133.60 of the Revised Code, for so long as the bonds or notes are outstanding, no reduction of the county's allocation of the tax shall be made for any year, except to the extent that the reduced county allocation is sufficient to meet the debt service requirements for that year on the bonds or notes.

(D)

(1) The resolution levying the tax or increasing the rate of tax shall state the rate of the tax or the rate of the increase; the purpose or purposes for which it is to be levied; the number of years for which it is to be levied or that it is for a continuing period of time; the allocation method required by division (C) of this section; and if required to be submitted to the electors of the county under division (A) of this section, the date of the election at which the proposal shall be submitted to the electors of the county, which shall be not less than ninety days after the certification of a copy of the resolution to the board of elections and, if the tax is to be levied exclusively for the purpose set forth in division (A)(3) of this section, shall not occur in February or August of any year. Upon certification of the resolution to the board of elections, the board of county commissioners shall notify the tax commissioner in writing of the levy question to be submitted to the electors. If approved by a majority of the electors, the tax shall become effective on the first day of a calendar quarter next following the sixty-fifth day following the date the board of county commissioners and tax commissioner receive from the board of elections the certification of the results of the election, except as provided in division (E) of this section.

(2)

(a) A resolution specifying that the tax is to be used exclusively for the purpose set forth in division (A)(3) of this section that is not adopted as an emergency measure may direct the board of elections to submit the question of levying the tax or increasing the rate of the tax to the electors of the county at a special election held on the date specified by the board of county commissioners in the resolution, provided that the election occurs not less than ninety days after the resolution is certified to the board of elections and the election is not held in February or August of any year. Upon certification of the resolution to the board of elections, the board of county commissioners shall notify the tax commissioner in writing of the levy question to be submitted to the electors. No resolution adopted under division (D)(2)(a) of this section shall go into effect unless approved by a majority of those voting upon it and, except as provided in division (E) of this section, not until the first day of a calendar quarter following the expiration of sixty-five days from the date the tax commissioner receives notice from the board of elections of the affirmative vote.

(b) A resolution specifying that the tax is to be used exclusively for the purpose set forth in division (A)(3) of this section that is adopted as an emergency measure shall become effective as provided in division (A) of this section, but may direct the board of elections to submit the question of repealing the tax or increase in the rate of the tax to the electors of the county at the next general election in the county occurring not less than ninety days after the resolution is certified to the board of elections. Upon certification of the resolution to the board of elections, the board of county commissioners shall notify the tax commissioner in writing of the levy question to be submitted to the electors. The ballot question shall be the same as that prescribed in section 5739.022 of the Revised Code. The board of elections shall notify the board of county commissioners and the tax commissioner of the result of the election immediately after the result has been declared. If a majority of the qualified electors voting on the question of repealing the tax or increase in the rate of the tax vote for repeal of the tax or repeal of the increase, the board of county commissioners, on the first day of a calendar quarter following the expiration of sixty-five days after the date the board and tax commissioner received notice of the result of the election, shall, in the case of a repeal of the tax, cease to levy the tax, or, in the case of a repeal of an increase in the rate of the tax, cease to levy the increased rate and levy the tax at the rate at which it was imposed immediately prior to the increase in rate.

(c) A board of county commissioners, by resolution, may reduce the rate of a tax levied exclusively for the purpose set forth in division (A)(3) of this section to a lower rate authorized by this section. Any such reduction shall be made effective on the first day of the calendar quarter next following the sixty-fifth day after the tax commissioner receives a certified copy of the resolution from the board.

(E) If a vendor makes a sale in this state by printed catalog and the consumer computed the tax on the sale based on local rates published in the catalog, any tax levied or repealed or rate changed under this section shall not apply to such a sale until the first day of a calendar quarter following the expiration of one hundred twenty days from the date of notice by the tax commissioner pursuant to division (G) of this section.

(F) The tax levied pursuant to this section shall be in addition to the tax levied by section 5739.02 of the Revised Code and any tax levied pursuant to section 5739.021 or 5739.023 of the Revised Code.

A county that levies a tax pursuant to this section shall levy a tax at the same rate pursuant to section 5741.023 of the Revised Code.

The additional tax levied by the county shall be collected pursuant to section 5739.025 of the Revised Code.

Any tax levied pursuant to this section is subject to the exemptions provided in section 5739.02 of the Revised Code and in addition shall not be applicable to sales not within the taxing power of a county under the Constitution of the United States or the Ohio Constitution.

(G) Upon receipt from a board of county commissioners of a certified copy of a resolution required by division (A) of this section, or from the board of elections a notice of the results of an election required by division (D)(1), (2)(a), (b), or (c) of this section, the tax commissioner shall provide notice of a tax rate change in a manner that is reasonably accessible to all affected vendors. The commissioner shall provide this notice at least sixty days prior to the effective date of the rate change. The commissioner, by rule, may establish the method by which notice will be provided.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 01-01-2004; 03-30-2005; 09-29-2005; 03-30-2006



Section 5739.027 - Tax on watercraft or outboard motor purchased by nonresident.

(A) Notwithstanding sections 5739.02, 5739.021, 5739.023, 5739.026, 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code, the tax due on the sale to a consumer who is a nonresident of this state of a watercraft or outboard motor required to be titled pursuant to Chapter 1548. of the Revised Code, or on the sale of a watercraft documented or to be documented with the United States coast guard, shall be the lesser of the combined tax rate in effect at the location of the vendor or the sales, use, or similar excise tax that the consumer would owe in the state of the consumer's intended titling, registration, or use of the watercraft or outboard motor, if all of the following apply:

(1) The consumer immediately will remove the watercraft or outboard motor from this state for use outside this state;

(2) The consumer will title or register the watercraft or outboard motor in another state, if such titling or registration is required;

(3) The consumer will pay all applicable sales, use, or similar excise taxes due in the state of titling, registration, or use;

(4) The state of titling, registration, or use grants a credit against its sales, use, or similar excise tax for tax paid to this state;

(5) The consumer executes the affidavit specified in division (C) of this section.

The vendor shall collect the tax and remit it to the state in the manner specified by the tax commissioner.

(B) If all of the conditions specified in division (A) of this section exist, except that the state of titling, registration, or use does not grant a credit for sales or use tax paid to this state, or that the consumer's ownership or use of the watercraft or outboard motor is exempt or otherwise not taxable in such other state, the consumer may take title to and possession of the watercraft or outboard motor without payment of any sales or use tax to this state.

(C) Every nonresident consumer who purchases a watercraft or outboard motor, as described in division (A) of this section, for immediate removal from this state shall execute an affidavit in triplicate, in such form as the tax commissioner specifies, affirming such facts and specifying the consumer's tax liability in the intended state of titling, registration, or use. The affidavit shall be given to the vendor. The vendor shall retain a copy of the affidavit and file another copy with the clerk of the court of common pleas if the vendor is procuring an Ohio title on behalf of the consumer. The original copy of the affidavit shall be filed with the tax commissioner in the manner prescribed by the tax commissioner.

(D) If the vendor procures a title on behalf of the nonresident consumer from the clerk of the court of common pleas of the county where the vendor is located, on the sale of a watercraft or outboard motor the vendor shall file the affidavit specified in division (C) of this section with the clerk. The clerk shall issue the title without requiring payment of a sales or use tax.

(E) If the watercraft or outboard motor is purchased by a corporation described in division (B)(6) of section 5739.01 of the Revised Code, for purposes of this section the state of residence of the consumer shall be the state of residence of the principal shareholder.

(F) For purposes of this section, the consideration received for watercraft trailers not required to be titled pursuant to Chapter 4505. of the Revised Code and other accessories, which are transferred to a nonresident consumer with the watercraft or outboard motor, is part of the price of the watercraft or outboard motor, provided that such consideration is included in the price of the watercraft or outboard motor as reported by the vendor. Tangible personal property sold separately to the nonresident consumer shall be taxed as otherwise provided in this chapter and Chapter 5741. of the Revised Code.

(G) A vendor who in good faith accepts an affidavit provided by a nonresident consumer pursuant to division (C) of this section may rely upon the representations made in the affidavit.

(H) All provisions of this chapter and of Chapter 5741. of the Revised Code that are not inconsistent with this section apply to transactions described in this section.

(I) Any vendor who makes sales described in this section shall file with the tax commissioner any supplemental report or return the tax commissioner considers necessary for the efficient administration and enforcement of this section.

Effective Date: 07-08-1992



Section 5739.028 - Reducing tax for transit purposes - increasing tax for constructing or renovating sports facility.

As used in this section "sports facility" and "constructing" have the same meanings as in division (A)(8) of section 5739.026 of the Revised Code.

This section applies only to taxes levied pursuant to sections 5739.023 and 5741.022 of the Revised Code by a regional transit authority created under section 306.31 of the Revised Code for a continuing period of time and at an aggregate rate, on the effective date of this section, greater than one-half of one per cent on every retail sale made in the territory of the transit authority.

The board of county commissioners of the most populous county in the territory of a regional transit authority levying a tax to which this section applies may adopt a resolution not later than one hundred eighty days after the effective date of this section proposing to reduce the rate of such a tax and to increase by the same extent the rate of tax levied under sections 5739.026 and 5741.023 of the Revised Code for the purpose of constructing or renovating a sports facility. The total reduction in the rate of taxes levied by a transit authority and the increase in the rate of tax levied for the purpose of constructing or renovating a sports facility shall not exceed one-tenth of one per cent upon retail sales made in the territory of the transit authority; provided, the amount of taxes received by the county for the purpose of constructing or renovating a sports facility under this section shall not exceed four million five hundred thousand dollars in any calendar year. Any amounts received by a county in a calendar year in excess of four million five hundred thousand dollars pursuant to this section shall be paid to the transit authority by the county within forty-five days following receipt by the county.

The resolution shall specify that the rate of tax levied by the transit authority will be reduced and that a tax will be levied at the same rate for the purpose of constructing or renovating a sports facility; the rate by which the tax levied by the transit authority will be reduced and by which the tax levied for the purpose of constructing or renovating a sports facility will be increased; the date the rates levied for those purposes will be reduced and increased, respectively; and the number of years the rate levied by a transit authority will be reduced and the rate levied for constructing or renovating a sports facility will be increased. The date the rate levied by the transit authority will be reduced and the rate levied for the purpose of constructing or renovating a sports facility will be increased shall not be earlier than the first day of the month that begins at least sixty days after the day the election on the question is conducted unless the board of county commissioners levies a tax under one or more of sections 307.697, 4301.421, 5743.024, and 5743.323 of the Revised Code on the effective date of this section, in which case the date the rate levied by the transit authority will be reduced and the rate levied for the purpose of constructing or renovating a sports facility will be increased shall not be earlier than the first day following the latest day on which any of the taxes levied under one of those sections on the effective date of this amendment may be levied as prescribed by the resolution levying that tax. The number of years the rate of the existing tax may be reduced and the rate of tax may be levied for constructing or renovating a sports facility may be any number of years as specified in the resolution, or for a continuing period of time if so specified in the resolution.

Before a resolution adopted under this section may take effect, the board of county commissioners shall submit the resolution to the approval of the electors of the county, and the resolution shall be approved by a majority of voters voting on the question. Upon adoption of the resolution, the board of county commissioners shall certify a copy of the resolution to the board of elections of the county and to the tax commissioner, and the board of elections shall submit the question at a special election held on the date specified by the board of county commissioners in the resolution, provided that the election occurs not less than seventy-five days after the resolution is certified to the board of elections and the election is not held in February or August of any year. The board of county commissioners shall certify the copy of the resolution to the board of elections in the manner prescribed under section 3505.071 of the Revised Code. The board of elections shall certify the results of the election to the board of county commissioners and to the tax commissioner. If the question is approved by a majority of electors voting on the question, the rate of tax imposed under sections 5739.023 and 5741.022 of the Revised Code shall be reduced, and the rate of tax levied for constructing or renovating a sports facility under sections 5739.026 and 5741.023 of the Revised Code shall be increased by the same amount, on the date specified in the resolution.

If revenue from a tax levied under sections 5739.023 and 5741.022 of the Revised Code and subject to reduction under this section is pledged to the payment of bonds, notes, or notes in anticipation of bonds, the board of county commissioners adopting a resolution under this section shall provide sufficient revenue from the tax for the repayment of debt charges on those bonds or notes, unless an adequate substitute for payment of those charges is provided by the transit authority.

Effective Date: 02-13-1997



Section 5739.029 - Nonresident consumer motor vehicle sales tax.

(A) Notwithstanding sections 5739.02, 5739.021, 5739.023, 5739.026, 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code, and except as otherwise provided in division (B) of this section, the tax due under this chapter on the sale of a motor vehicle required to be titled under Chapter 4505. of the Revised Code by a motor vehicle dealer to a consumer that is a nonresident of this state shall be the lesser of the amount of tax that would be due under this chapter and Chapter 5741. of the Revised Code if the total combined rate were six per cent, or the amount of tax that would be due to the state in which the consumer titles or registers the motor vehicle or to which the consumer removes the vehicle for use.

(B) No tax is due under this section, any other section of this chapter, or Chapter 5741. of the Revised Code under any of the following circumstances:

(1)

(a) The consumer intends to immediately remove the motor vehicle from this state for use outside this state;

(b) Upon removal of the motor vehicle from this state, the consumer intends to title or register the vehicle in another state if such titling or registration is required;

(c) The consumer executes an affidavit as required under division (C) of this section affirming the consumer's intentions under divisions (B)(1)(a) and (b) of this section; and

(d) The state in which the consumer titles or registers the motor vehicle or to which the consumer removes the vehicle for use provides an exemption under circumstances substantially similar to those described in division (B)(1) of this section.

(2) The state in which the consumer titles or registers the motor vehicle or to which the consumer removes the vehicle for use does not provide a credit against its sales or use tax or similar excise tax for sales or use tax paid to this state.

(3) The state in which the consumer titles or registers the motor vehicle or to which the consumer removes the vehicle for use does not impose a sales or use tax or similar excise tax on the ownership or use of motor vehicles.

(C) Any nonresident consumer that purchases a motor vehicle from a motor vehicle dealer in this state under the circumstances described in divisions (B)(1)(a) and (b) of this section shall execute an affidavit affirming the intentions described in those divisions. The affidavit shall be executed in triplicate and in the form specified by the tax commissioner. The affidavit shall be given to the motor vehicle dealer.

A motor vehicle dealer that accepts in good faith an affidavit presented under this division by a nonresident consumer may rely upon the representations made in the affidavit.

(D) A motor vehicle dealer making a sale subject to the tax under division (A) of this section shall collect the tax due unless the sale is subject to the exception under division (B) of this section or unless the sale is not otherwise subject to taxes levied under sections 5739.02, 5739.021, 5739.023, 5739.026, 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code. In the case of a sale under the circumstances described in division (B)(1) of this section, the dealer shall retain one copy of the affidavit and file the original and the other copy with the clerk of the court of common pleas. If tax is due under division (A) of this section, the dealer shall remit the tax collected to the clerk at the time the dealer obtains the Ohio certificate of title in the name of the consumer as required under section 4505.06 of the Revised Code. The clerk shall forward the original affidavit to the tax commissioner in the manner prescribed by the commissioner.

Unless a sale is excepted from taxation under division (B) of this section, upon receipt of an application for certificate of title a clerk of the court of common pleas shall collect the sales tax due under division (A) of this section. The clerk shall remit the tax collected to the tax commissioner in the manner prescribed by the commissioner.

(E) If a motor vehicle is purchased by a corporation described in division (B)(6) of section 5739.01 of the Revised Code, the state of residence of the consumer for the purposes of this section is the state of residence of the corporation's principal shareholder.

(F) Any provision of this chapter or of Chapter 5741. of the Revised Code that is not inconsistent with this section applies to sales described in division (A) of this section.

(G) As used in this section:

(1) For the purposes of this section only, the sale or purchase of a motor vehicle does not include a lease or rental of a motor vehicle subject to division (A)(2) or (3) of section 5739.02 or division (A)(2) or (3) of section 5741.02 of the Revised Code;

(2) "State," except in reference to "this state," means any state, district, commonwealth, or territory of the United States and any province of Canada.

Effective Date: 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 5739.0210 - Retail sales tax on manufactured or mobile home.

(A) As used in this section and section 5739.02 of the Revised Code:

(1) "Manufactured home" has the same meaning as in division (C)(4) of section 3781.06 of the Revised Code and includes all skirting, awnings, interior cabinetry, and other accessories and attachments that are permanently attached to and incorporated as part of the home, but does not include any furniture not permanently affixed to the home.

(2) "Manufacturer," "remanufacturer," and "distributor" means a manufacturer, remanufacturer, or distributor of manufactured homes or mobile homes.

(3) "Mobile home" has the same meaning as in division (O) of section 4501.01 of the Revised Code and includes all skirting, awnings, interior cabinetry, and other accessories and attachments that are permanently attached to and incorporated as part of the home, but does not include any furniture not permanently affixed to the home.

(4) "New manufactured home" and "new mobile home" means a manufactured or mobile home the legal title to which has never been transferred by a manufacturer, remanufacturer, distributor, or new motor vehicle dealer to a purchaser in this state who is not a manufacturer, remanufacturer, distributor, or new motor vehicle dealer.

(5) "New motor vehicle dealer" has the same meaning as in section 4517.01 of the Revised Code.

(6) "Used manufactured home" and "used mobile home" means a manufactured or mobile home the legal title to which is being transferred or previously has been transferred by an owner other than a new motor vehicle dealer.

(B) Notwithstanding other sections of this chapter or Chapter 5741. of the Revised Code, the tax levied under such chapters on the retail sales of manufactured homes and mobile homes sold on or after January 1, 2000, shall be reported and paid as provided in this section. For purposes of this chapter and Chapter 5741. of the Revised Code, a manufactured home or a mobile home sold on or after January 1, 2000, shall not be considered a motor vehicle.

(C)

(1) The transfer of a used manufactured home or used mobile home on which the transfer tax imposed by section 322.06 of the Revised Code has been paid shall not be considered a sale for purposes of this chapter or Chapter 5741. of the Revised Code and no tax required by this chapter or Chapter 5741. of the Revised Code shall be paid on such transfer.

(2) The taxes imposed by this chapter and Chapter 5741. of the Revised Code do not apply to a new manufactured home or new mobile home that a dealer sells to the United States government or to this state or any of its political subdivisions.

(D) New motor vehicle dealers that purchase new manufactured homes or new mobile homes from a manufacturer, remanufacturer, distributor, or another dealer shall not pay the tax imposed by this chapter to the seller or vendor at the time of purchase.

(E) When a new motor vehicle dealer sells a new manufactured home or new mobile home to a purchaser, other than another new motor vehicle dealer purchasing such home for subsequent sale by the dealer, the new motor vehicle dealer shall be the consumer of such sale and shall remit the tax required by this chapter and Chapter 5741. of the Revised Code. The price on which the tax shall be paid is the aggregate value in money of anything previously paid or delivered, or promised to be paid or delivered, by the new motor vehicle dealer for that dealer's previous purchase of the new manufactured or mobile home from a manufacturer, remanufacturer, distributor, or other new motor vehicle dealer. The price on which the tax shall be paid does not include any amount paid by a new motor vehicle dealer as a refundable deposit for wheels and axles that are used to transfer a new manufactured home or new mobile home to the dealer and to the person who purchases the home from the new motor vehicle dealer to the extent the deposit actually is refunded to the dealer, provided that the amount of the deposit is stated separately from the consideration paid or delivered, or promised to be paid or delivered, for the purchase of the home by the dealer. The separate statement shall appear on the sales agreement or the initial invoice or billing rendered by the manufacturer, remanufacturer, distributor, or other new motor vehicle dealer to the new motor vehicle dealer that is the consumer of the home for the purposes of this division. The tax applies and shall be due from the dealer on the date the new manufactured home or new mobile home is delivered to the purchaser, the date the purchaser remits the full price for the manufactured home or new mobile home to the dealer, or, in the case of a dealer-financed transaction, the date the purchaser completely executes the financing for the new manufactured home or new mobile home, whichever date occurs first. The tax shall be paid at the rate in effect in the county where the new manufactured home or new mobile home is to be titled to the purchaser.

(F) A new motor vehicle dealer shall not charge a tax under this chapter or Chapter 5741. of the Revised Code to the purchaser of a new manufactured home or a new mobile home, but may pass the tax through to the purchaser as part of the dealer's cost of the new manufactured home or new mobile home.

(G) A person performing repairs or improvements to a manufactured home or a mobile home shall be considered the consumer of all property used in the performance of the repairs or improvements and shall not be considered to be making sales of the repairs or improvements.

Effective Date: 04-09-2001



Section 5739.03 - Consumer to pay tax - report of tax - exemption certificates.

(A) Except as provided in section 5739.05or section 5739.051 of the Revised Code, the tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code shall be paid by the consumer to the vendor, and each vendor shall collect from the consumer, as a trustee for the state of Ohio, the full and exact amount of the tax payable on each taxable sale, in the manner and at the times provided as follows:

(1) If the price is, at or prior to the provision of the service or the delivery of possession of the thing sold to the consumer, paid in currency passed from hand to hand by the consumer or the consumer's agent to the vendor or the vendor's agent, the vendor or the vendor's agent shall collect the tax with and at the same time as the price;

(2) If the price is otherwise paid or to be paid, the vendor or the vendor's agent shall, at or prior to the provision of the service or the delivery of possession of the thing sold to the consumer, charge the tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code to the account of the consumer, which amount shall be collected by the vendor from the consumer in addition to the price. Such sale shall be reported on and the amount of the tax applicable thereto shall be remitted with the return for the period in which the sale is made, and the amount of the tax shall become a legal charge in favor of the vendor and against the consumer.

(B)

(1)

(a) If any sale is claimed to be exempt under division (E) of section 5739.01 of the Revised Code or under section 5739.02 of the Revised Code, with the exception of divisions (B)(1) to (11) or (28) of section 5739.02 of the Revised Code, the consumer must provide to the vendor, and the vendor must obtain from the consumer, a certificate specifying the reason that the sale is not legally subject to the tax. The certificate shall be in such form, and shall be provided either in a hard copy form or electronic form, as the tax commissioner prescribes.

(b) A vendor that obtains a fully completed exemption certificate from a consumer is relieved of liability for collecting and remitting tax on any sale covered by that certificate. If it is determined the exemption was improperly claimed, the consumer shall be liable for any tax due on that sale under section 5739.02, 5739.021, 5739.023, or 5739.026 or Chapter 5741. of the Revised Code. Relief under this division from liability does not apply to any of the following:

(i) A vendor that fraudulently fails to collect tax;

(ii) A vendor that solicits consumers to participate in the unlawful claim of an exemption;

(iii) A vendor that accepts an exemption certificate from a consumer that claims an exemption based on who purchases or who sells property or a service, when the subject of the transaction sought to be covered by the exemption certificate is actually received by the consumer at a location operated by the vendor in this state, and this state has posted to its web site an exemption certificate form that clearly and affirmatively indicates that the claimed exemption is not available in this state;

(iv) A vendor that accepts an exemption certificate from a consumer who claims a multiple points of use exemption under division (D) of section 5739.033 of the Revised Code, if the item purchased is tangible personal property, other than prewritten computer software.

(2) The vendor shall maintain records, including exemption certificates, of all sales on which a consumer has claimed an exemption, and provide them to the tax commissioner on request.

(3) The tax commissioner may establish an identification system whereby the commissioner issues an identification number to a consumer that is exempt from payment of the tax. The consumer must present the number to the vendor, if any sale is claimed to be exempt as provided in this section.

(4) If no certificate is provided or obtained within ninety days after the date on which such sale is consummated, it shall be presumed that the tax applies. Failure to have so provided or obtained a certificate shall not preclude a vendor, within one hundred twenty days after the tax commissioner gives written notice of intent to levy an assessment, from either establishing that the sale is not subject to the tax, or obtaining, in good faith, a fully completed exemption certificate.

(5) Certificates need not be obtained nor provided where the identity of the consumer is such that the transaction is never subject to the tax imposed or where the item of tangible personal property sold or the service provided is never subject to the tax imposed, regardless of use, or when the sale is in interstate commerce.

(6) If a transaction is claimed to be exempt under division (B)(13) of section 5739.02 of the Revised Code, the contractor shall obtain certification of the claimed exemption from the contractee. This certification shall be in addition to an exemption certificate provided by the contractor to the vendor. A contractee that provides a certification under this division shall be deemed to be the consumer of all items purchased by the contractor under the claim of exemption, if it is subsequently determined that the exemption is not properly claimed. The certification shall be in such form as the tax commissioner prescribes.

(C) As used in this division, "contractee" means a person who seeks to enter or enters into a contract or agreement with a contractor or vendor for the construction of real property or for the sale and installation onto real property of tangible personal property.

Any contractor or vendor may request from any contractee a certification of what portion of the property to be transferred under such contract or agreement is to be incorporated into the realty and what portion will retain its status as tangible personal property after installation is completed. The contractor or vendor shall request the certification by certified mail delivered to the contractee, return receipt requested. Upon receipt of such request and prior to entering into the contract or agreement, the contractee shall provide to the contractor or vendor a certification sufficiently detailed to enable the contractor or vendor to ascertain the resulting classification of all materials purchased or fabricated by the contractor or vendor and transferred to the contractee. This requirement applies to a contractee regardless of whether the contractee holds a direct payment permit under section 5739.031 of the Revised Code or provides to the contractor or vendor an exemption certificate as provided under this section.

For the purposes of the taxes levied by this chapter and Chapter 5741. of the Revised Code, the contractor or vendor may in good faith rely on the contractee's certification. Notwithstanding division (B) of section 5739.01 of the Revised Code, if the tax commissioner determines that certain property certified by the contractee as tangible personal property pursuant to this division is, in fact, real property, the contractee shall be considered to be the consumer of all materials so incorporated into that real property and shall be liable for the applicable tax, and the contractor or vendor shall be excused from any liability on those materials.

If a contractee fails to provide such certification upon the request of the contractor or vendor, the contractor or vendor shall comply with the provisions of this chapter and Chapter 5741. of the Revised Code without the certification. If the tax commissioner determines that such compliance has been performed in good faith and that certain property treated as tangible personal property by the contractor or vendor is, in fact, real property, the contractee shall be considered to be the consumer of all materials so incorporated into that real property and shall be liable for the applicable tax, and the construction contractor or vendor shall be excused from any liability on those materials.

This division does not apply to any contract or agreement where the tax commissioner determines as a fact that a certification under this division was made solely on the decision or advice of the contractor or vendor.

(D) Notwithstanding division (B) of section 5739.01 of the Revised Code, whenever the total rate of tax imposed under this chapter is increased after the date after a construction contract is entered into, the contractee shall reimburse the construction contractor for any additional tax paid on tangible property consumed or services received pursuant to the contract.

(E) A vendor who files a petition for reassessment contesting the assessment of tax on sales for which the vendor obtained no valid exemption certificates and for which the vendor failed to establish that the sales were properly not subject to the tax during the one-hundred-twenty-day period allowed under division (B) of this section, may present to the tax commissioner additional evidence to prove that the sales were properly subject to a claim of exception or exemption. The vendor shall file such evidence within ninety days of the receipt by the vendor of the notice of assessment, except that, upon application and for reasonable cause, the period for submitting such evidence shall be extended thirty days.

The commissioner shall consider such additional evidence in reaching the final determination on the assessment and petition for reassessment.

(F) Whenever a vendor refunds the price, minus any separately stated delivery charge, of an item of tangible personal property on which the tax imposed under this chapter has been paid, the vendor shall also refund the amount of tax paid, minus the amount of tax attributable to the delivery charge.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 10-21-2003; 01-01-2006; 09-28-2006; 2008 HB429 07-01-2008



Section 5739.031 - Direct payment permits.

(A) Upon application, the tax commissioner may issue a direct payment permit that authorizes a consumer to pay the sales tax levied by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code or the use tax levied by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code directly to the state and waives the collection of the tax by the vendor or seller if payment directly to the state would improve compliance and increase the efficiency of the administration of the tax. The commissioner may adopt rules establishing the criteria for the issuance of such permits.

(B) Each permit holder, on or before the twenty-third day of each month, shall make and file with the treasurer of state a return for the preceding month in such form as is prescribed by the tax commissioner and shall pay the tax shown on the return to be due. The return shall show the sum of the prices of taxable merchandise used and taxable services received, the amount of tax due from the permit holder, and such other information as the commissioner deems necessary. The commissioner, upon written request by the permit holder, may extend the time for making and filing returns and paying the tax. If the commissioner determines that a permit holder's tax liability is not such as to merit monthly filing, the commissioner may authorize the permit holder to file returns and pay the tax at less frequent intervals. The treasurer of state shall show on the return the date it was filed and the amount of the payment remitted to the treasurer. Thereafter, the treasurer immediately shall transmit all returns filed under this section to the tax commissioner.

Any permit holder required to file a return and pay the tax under this section whose total payment for any calendar year equals or exceeds the amount shown in section 5739.032 of the Revised Code shall make each payment required by this section in the second ensuing and each succeeding year by electronic funds transfer as prescribed by, and on or before the dates specified in, section 5739.032 of the Revised Code, except as otherwise prescribed by that section.

(C) For purposes of reporting and remitting the tax, the price of tangible personal property or services purchased by, or of tangible personal property produced by, the permit holder shall be determined under division (G) of section 5741.01 of the Revised Code. Except as otherwise provided in division (E) of section 5739.033 of the Revised Code, the situs of any purchase transaction made by the permit holder is the location where the tangible personal property or service is received by the permit holder.

(D) It shall be the duty of every permit holder required to make a return and pay its tax under this section to keep and preserve suitable records of purchases together with invoices of purchases, bills of lading, asset ledgers, depreciation schedules, transfer journals, and such other primary and secondary records and documents in such form as the commissioner requires. All such records and other documents shall be open during business hours to the inspection of the tax commissioner, and shall be preserved for a period of four years, unless the commissioner, in writing, has authorized their destruction or disposal at an earlier date, or by order or by reason of a waiver of the four-year time limitation pursuant to section 5739.16 of the Revised Code requires that they be kept longer.

(E) A permit granted pursuant to this section shall continue to be valid until surrendered by the holder or canceled for cause by the tax commissioner.

(F) Persons who hold a direct payment permit that has not been canceled shall not be required to issue exemption certificates and shall not be required to pay the tax as prescribed in sections 5739.03, 5739.033, and 5741.12 of the Revised Code. Such persons shall notify vendors and sellers from whom purchases of tangible personal property or services are made, of their direct payment permit number and that the tax is being paid directly to the state. Upon receipt of such notice, such vendor or seller shall be absolved from all duties and liabilities imposed by section 5739.03 or 5741.04 of the Revised Code with respect to sales of tangible personal property or services to such permit holder.

Vendors and sellers who make sales upon which the tax is not collected by reason of the provisions of this section shall maintain records in such manner that the amount involved and identity of the purchaser may be ascertained. The receipts from such sales shall not be subject to the tax levied in section 5739.10 of the Revised Code.

Upon the cancellation or surrender of a direct payment permit, the provisions of sections 5739.03, 5741.04, and 5741.12 of the Revised Code shall immediately apply to all purchases made subsequent to such cancellation or surrender by the person who previously held such permit, and such person shall so notify vendors and sellers from whom purchases of tangible personal property or services are made, in writing, prior to or at the time of the first purchase after such cancellation or surrender. Upon receipt of such notice, the vendor shall be subject to the provisions of sections 5739.03 and 5739.10 of the Revised Code and the seller shall be subject to the provisions of section 5741.04 of the Revised Code, with respect to all sales subsequently made to such person. Failure of any such person to notify vendors or sellers from whom purchases of tangible personal property or services are made of the cancellation or surrender of a direct payment permit shall be considered as a refusal to pay the tax by the person required to issue such notice.

Effective Date: 01-01-2004; 06-02-2005



Section 5739.032 - Permit holder tax payments by electronic funds transfer.

(A) If the total amount of tax required to be paid by a permit holder under section 5739.031 of the Revised Code for any calendar year equals or exceeds seventy-five thousand dollars, the permit holder shall remit each monthly tax payment in the second ensuing and each succeeding year by electronic funds transfer as prescribed by division (B) of this section.

If a permit holder's tax payment for each of two consecutive years is less than seventy-five thousand dollars, the permit holder is relieved of the requirement to remit taxes by electronic funds transfer for the year that next follows the second of the consecutive years in which the tax payment is less than that amount, and is relieved of that requirement for each succeeding year, unless the tax payment in a subsequent year equals or exceeds seventy-five thousand dollars.

The tax commissioner shall notify each permit holder required to remit taxes by electronic funds transfer of the permit holder's obligation to do so, shall maintain an updated list of those permit holders, and shall timely certify the list and any additions thereto or deletions therefrom to the treasurer of state. Failure by the tax commissioner to notify a permit holder subject to this section to remit taxes by electronic funds transfer does not relieve the permit holder of its obligation to remit taxes by electronic funds transfer.

(B) Permit holders required by division (A) of this section to remit payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by this section and rules adopted by the treasurer of state under section 113.061 of the Revised Code, and as follows:

(1) On or before the twenty-third day of each month, a permit holder shall remit an amount equal to seventy-five per cent of the anticipated tax liability for that month.

(2) On or before the twenty-third day of each month, a permit holder shall report the taxes due for the previous month and shall remit that amount, less any amounts paid for that month as required by division (B)(1) of this section.

The payment of taxes by electronic funds transfer does not affect a permit holder's obligation to file the monthly return as required under section 5739.031 of the Revised Code.

(C) A permit holder required by this section to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer of state to be excused from that requirement. The treasurer of state may excuse the permit holder from remittance by electronic funds transfer for good cause shown for the period of time requested by the permit holder or for a portion of that period. The treasurer of state shall notify the tax commissioner and the permit holder of the treasurer of state's decision as soon as is practicable.

(D)

(1)

(a) If a permit holder that is required to remit payments under division (B) of this section fails to make a payment, or makes a payment under division (B)(1) of this section that is less than seventy-five per cent of the actual liability for that month, the commissioner may impose an additional charge not to exceed five per cent of that unpaid amount.

(b) Division (D)(1)(a) of this section does not apply if the permit holder's payment under division (B)(1) of this section is equal to or greater than seventy-five per cent of the permit holder's reported liability for the same month in the immediately preceding calendar year.

(2) If a permit holder required by this section to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the tax commissioner determines that such failure was not due to reasonable cause or was due to willful neglect, the commissioner may impose an additional charge not to exceed the lesser of five per cent of the amount of the taxes required to be paid by electronic funds transfer or five thousand dollars.

(3) Any additional charge imposed under division (D)(1) or (2) of this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from taxes imposed under this chapter. An additional charge may be collected by assessment in the manner prescribed by section 5739.13 of the Revised Code. The tax commissioner may waive all or a portion of such a charge and may adopt rules governing such waiver.

No additional charge shall be imposed under division (D)(2) of this section against a permit holder that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be imposed upon the remittance of any subsequent tax payment that the permit holder remits by some means other than electronic funds transfer.

Effective Date: 09-26-2003; 2007 HB119 01-01-2008



Section 5739.033 - Location of sale.

(A) The amount of tax due pursuant to sections 5739.02, 5739.021, 5739.023, and 5739.026 of the Revised Code is the sum of the taxes imposed pursuant to those sections at the sourcing location of the sale as determined under this section or, if applicable, under division (C) of section 5739.031 or section 5739.034 of the Revised Code. This section applies only to a vendor's or seller's obligation to collect and remit sales taxes under section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code or use taxes under section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code. Division (A) of this section does not apply in determining the jurisdiction for which sellers are required to collect the use tax under section 5741.05 of the Revised Code. This section does not affect the obligation of a consumer to remit use taxes on the storage, use, or other consumption of tangible personal property or on the benefit realized of any service provided, to the jurisdiction of that storage, use, or consumption, or benefit realized.

(B)

(1) Beginning January 1, 2010, retail sales, excluding the lease or rental, of tangible personal property or digital goods shall be sourced to the location where the vendor receives an order for the sale of such property or goods if:

(a) The vendor receives the order in this state and the consumer receives the property or goods in this state;

(b) The location where the consumer receives the property or goods is determined under division (C)(2), (3), or (4) of this section; and

(c) The record-keeping system used by the vendor to calculate the tax imposed captures the location where the order is received at the time the order is received.

(2) A consumer has no additional liability to this state under this chapter or Chapter 5741. of the Revised Code for tax, penalty, or interest on a sale for which the consumer remits tax to the vendor in the amount invoiced by the vendor if the invoice amount is calculated at either the rate applicable to the location where the consumer receives the property or digital good or at the rate applicable to the location where the order is received by the vendor. A consumer may rely on a written representation by the vendor as to the location where the order for the sale was received by the vendor. If the consumer does not have a written representation by the vendor as to the location where the order was received by the vendor, the consumer may use a location indicated by a business address for the vendor that is available from records that are maintained in the ordinary course of the consumer's business to determine the rate applicable to the location where the order was received.

(3) For the purposes of division (B) of this section, the location where an order is received by or on behalf of a vendor means the physical location of the vendor or a third party such as an established outlet, office location, or automated order receipt system operated by or on behalf of the vendor, where an order is initially received by or on behalf of the vendor, and not where the order may be subsequently accepted, completed, or fulfilled. An order is received when all necessary information to determine whether the order can be accepted has been received by or on behalf of the vendor. The location from which the property or digital good is shipped shall not be used to determine the location where the order is received by the vendor.

(4) For the purposes of division (B) of this section, if services subject to taxation under this chapter or Chapter 5741. of the Revised Code are sold with tangible personal property or digital goods pursuant to a single contract or in the same transaction, the services are billed on the same billing statement or invoice, and, because of the application of division (B) of this section, the transaction would be sourced to more than one jurisdiction, the situs of the transaction shall be the location where the order is received by or on behalf of the vendor.

(C) Except for sales, other than leases, of titled motor vehicles, titled watercraft, or titled outboard motors as provided in section 5741.05 of the Revised Code, or as otherwise provided in this section and section 5739.034 of the Revised Code, all sales shall be sourced as follows:

(1) If the consumer or a donee designated by the consumer receives tangible personal property or a service at a vendor's place of business, the sale shall be sourced to that place of business.

(2) When the tangible personal property or service is not received at a vendor's place of business, the sale shall be sourced to the location known to the vendor where the consumer or the donee designated by the consumer receives the tangible personal property or service, including the location indicated by instructions for delivery to the consumer or the consumer's donee.

(3) If divisions (C)(1) and (2) of this section do not apply, the sale shall be sourced to the location indicated by an address for the consumer that is available from the vendor's business records that are maintained in the ordinary course of the vendor's business, when use of that address does not constitute bad faith.

(4) If divisions (C)(1), (2), and (3) of this section do not apply, the sale shall be sourced to the location indicated by an address for the consumer obtained during the consummation of the sale, including the address associated with the consumer's payment instrument, if no other address is available, when use of that address does not constitute bad faith.

(5) If divisions (C)(1), (2), (3), and (4) of this section do not apply, including in the circumstance where the vendor is without sufficient information to apply any of those divisions, the sale shall be sourced to the address from which tangible personal property was shipped, or from which the service was provided, disregarding any location that merely provided the electronic transfer of the property sold or service provided.

(6) As used in division (C) of this section, "receive" means taking possession of tangible personal property or making first use of a service. "Receive" does not include possession by a shipping company on behalf of a consumer.

(D)

(1)

(a) Notwithstanding divisions (C)(1) to (5) of this section, a business consumer that is not a holder of a direct payment permit granted under section 5739.031 of the Revised Code, that purchases a digital good, computer software, except computer software received in person by a business consumer at a vendor's place of business, or a service, and that knows at the time of purchase that such digital good, software, or service will be concurrently available for use in more than one taxing jurisdiction shall deliver to the vendor in conjunction with its purchase an exemption certificate claiming multiple points of use, or shall meet the requirements of division (D)(2) of this section. On receipt of the exemption certificate claiming multiple points of use, the vendor is relieved of its obligation to collect, pay, or remit the tax due, and the business consumer must pay the tax directly to the state.

(b) A business consumer that delivers the exemption certificate claiming multiple points of use to a vendor may use any reasonable, consistent, and uniform method of apportioning the tax due on the digital good, computer software, or service that is supported by the consumer's business records as they existed at the time of the sale. The business consumer shall report and pay the appropriate tax to each jurisdiction where concurrent use occurs. The tax due shall be calculated as if the apportioned amount of the digital good, computer software, or service had been delivered to each jurisdiction to which the sale is apportioned under this division.

(c) The exemption certificate claiming multiple points of use shall remain in effect for all future sales by the vendor to the business consumer until it is revoked in writing by the business consumer, except as to the business consumer's specific apportionment of a subsequent sale under division (D)(1)(b) of this section and the facts existing at the time of the sale.

(2) When the vendor knows that a digital good, computer software, or service sold will be concurrently available for use by the business consumer in more than one jurisdiction, but the business consumer does not provide an exemption certificate claiming multiple points of use as required by division (D)(1) of this section, the vendor may work with the business consumer to produce the correct apportionment. Governed by the principles of division (D)(1)(b) of this section, the vendor and business consumer may use any reasonable, but consistent and uniform, method of apportionment that is supported by the vendor's and business consumer's books and records as they exist at the time the sale is reported for purposes of the taxes levied under this chapter. If the business consumer certifies to the accuracy of the apportionment and the vendor accepts the certification, the vendor shall collect and remit the tax accordingly. In the absence of bad faith, the vendor is relieved of any further obligation to collect tax on any transaction where the vendor has collected tax pursuant to the information certified by the business consumer.

(3) When the vendor knows that the digital good, computer software, or service will be concurrently available for use in more than one jurisdiction, and the business consumer does not have a direct pay permit and does not provide to the vendor an exemption certificate claiming multiple points of use as required in division (D)(1) of this section, or certification pursuant to division (D)(2) of this section, the vendor shall collect and remit the tax based on division (C) of this section.

(4) Nothing in this section shall limit a person's obligation for sales or use tax to any state in which a digital good, computer software, or service is concurrently available for use, nor limit a person's ability under local, state, or federal law, to claim a credit for sales or use taxes legally due and paid to other jurisdictions.

(E) A person who holds a direct payment permit issued under section 5739.031 of the Revised Code is not required to deliver an exemption certificate claiming multiple points of use to a vendor. But such permit holder shall comply with division (D)(2) of this section in apportioning the tax due on a digital good, computer software, or a service for use in business that will be concurrently available for use in more than one taxing jurisdiction.

(F)

(1) Notwithstanding divisions (C)(1) to (5) of this section, the consumer of direct mail that is not a holder of a direct payment permit shall provide to the vendor in conjunction with the sale either an exemption certificate claiming direct mail prescribed by the tax commissioner, or information to show the jurisdictions to which the direct mail is delivered to recipients.

(2) Upon receipt of such exemption certificate, the vendor is relieved of all obligations to collect, pay, or remit the applicable tax and the consumer is obligated to pay that tax on a direct pay basis. An exemption certificate claiming direct mail shall remain in effect for all future sales of direct mail by the vendor to the consumer until it is revoked in writing.

(3) Upon receipt of information from the consumer showing the jurisdictions to which the direct mail is delivered to recipients, the vendor shall collect the tax according to the delivery information provided by the consumer. In the absence of bad faith, the vendor is relieved of any further obligation to collect tax on any transaction where the vendor has collected tax pursuant to the delivery information provided by the consumer.

(4) If the consumer of direct mail does not have a direct payment permit and does not provide the vendor with either an exemption certificate claiming direct mail or delivery information as required by division (F)(1) of this section, the vendor shall collect the tax according to division (C)(5) of this section. Nothing in division (F)(4) of this section shall limit a consumer's obligation to pay sales or use tax to any state to which the direct mail is delivered.

(5) If a consumer of direct mail provides the vendor with documentation of direct payment authority, the consumer shall not be required to provide an exemption certificate claiming direct mail or delivery information to the vendor.

(G) If the vendor provides lodging to transient guests as specified in division (B)(2) of section 5739.01 of the Revised Code, the sale shall be sourced to the location where the lodging is located.

(H)

(1) As used in this division and division (I) of this section, "transportation equipment" means any of the following:

(a) Locomotives and railcars that are utilized for the carriage of persons or property in interstate commerce.

(b) Trucks and truck-tractors with a gross vehicle weight rating of greater than ten thousand pounds, trailers, semi-trailers, or passenger buses that are registered through the international registration plan and are operated under authority of a carrier authorized and certificated by the United States department of transportation or another federal authority to engage in the carriage of persons or property in interstate commerce.

(c) Aircraft that are operated by air carriers authorized and certificated by the United States department of transportation or another federal authority to engage in the carriage of persons or property in interstate or foreign commerce.

(d) Containers designed for use on and component parts attached to or secured on the items set forth in division (H)(1)(a), (b), or (c) of this section.

(2) A sale, lease, or rental of transportation equipment shall be sourced pursuant to division (C) of this section.

(I)

(1) A lease or rental of tangible personal property that does not require recurring periodic payments shall be sourced pursuant to division (C) of this section.

(2) A lease or rental of tangible personal property that requires recurring periodic payments shall be sourced as follows:

(a) In the case of a motor vehicle, other than a motor vehicle that is transportation equipment, or an aircraft, other than an aircraft that is transportation equipment, such lease or rental shall be sourced as follows:

(i) An accelerated tax payment on a lease or rental taxed pursuant to division (A)(2) of section 5739.02 of the Revised Code shall be sourced to the primary property location at the time the lease or rental is consummated. Any subsequent taxable charges on the lease or rental shall be sourced to the primary property location for the period in which the charges are incurred.

(ii) For a lease or rental taxed pursuant to division (A)(3) of section 5739.02 of the Revised Code, each lease or rental installment shall be sourced to the primary property location for the period covered by the installment.

(b) In the case of a lease or rental of all other tangible personal property, other than transportation equipment, such lease or rental shall be sourced as follows:

(i) An accelerated tax payment on a lease or rental that is taxed pursuant to division (A)(2) of section 5739.02 of the Revised Code shall be sourced pursuant to division (C) of this section at the time the lease or rental is consummated. Any subsequent taxable charges on the lease or rental shall be sourced to the primary property location for the period in which the charges are incurred.

(ii) For a lease or rental that is taxed pursuant to division (A)(3) of section 5739.02 of the Revised Code, the initial lease or rental installment shall be sourced pursuant to division (C) of this section. Each subsequent installment shall be sourced to the primary property location for the period covered by the installment.

(3) As used in division (I) of this section, "primary property location" means an address for tangible personal property provided by the lessee or renter that is available to the lessor or owner from its records maintained in the ordinary course of business, when use of that address does not constitute bad faith.

(J) If the vendor provides a service specified in division (B)(11) of section 5739.01 of the Revised Code, the situs of the sale is the location ofthe enrollee for whom a medicaid health insurance corporation receives managed care premiums. Such sales shall be sourced to the locations of the enrollees in the same proportion as the managed care premiums received by the medicaid health insuring corporation on behalf of enrollees located in a particular taxing jurisdiction in Ohio as compared to all managed care premiums received by the medicaid health insuring corporation.

Amended by 128th General AssemblyFile No.9,HB 1, §110.20, eff. 1/1/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 01-01-2005; 06-02-2005; 07-01-2005; 09-28-2006; 2007 HB119 06-30-2007; 2008 HB429 01-01-2010



Section 5739.034 - Telecommunications services definitions.

(A) As used in this section:

(1) "Air-to-ground radiotelephone service" means a radio service, as defined in 47 C.F.R. 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

(2) "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls.

(3) "Customer" means the person or entity that contracts with a seller of telecommunications service. If the end user of telecommunications service is not the contracting party, the end user of the telecommunications service is the customer of the telecommunications service. "Customer" does not include a reseller of telecommunications service or of mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

(4) "End user" means the person who utilizes the telecommunications service. In the case of a person other than an individual, "end user" means the individual who utilizes the service on behalf of the person.

(5) "Home service provider" has the same meaning as in the "Mobile Telecommunications Sourcing Act," Pub. L. No. 106-252 , 114 Stat. 631 (2000), 4 U.S.C. 124(5), as amended.

(6) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider.

(7) "Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number that is not associated with the origination or termination of the telecommunications service. "Post-paid calling service" includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service, but for the fact that it is not exclusively a telecommunications service.

(8) "Prepaid calling service" and "prepaid wireless calling service" have the same meanings as in section 5739.01 of the Revised Code.

(9) "Service address" means:

(a) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.

(b) If the location in division (A)(9)(a) of this section is not known, "service address" means the origination point of the signal of the telecommunications service first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(c) If the locations in divisions (A)(9)(a) and (b) of this section are not known, "service address" means the location of the customer's place of primary use.

(10) "Private communication service" means a telecommunications service that entitles a customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which the channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.

(B) The amount of tax due pursuant to sections 5739.02, 5739.021, 5739.023, and 5739.026 of the Revised Code on sales of telecommunications service, information service, or mobile telecommunications service, is the sum of the taxes imposed pursuant to those sections at the sourcing location of the sale as determined under this section.

(C) Except for the telecommunications services described in division (E) of this section, the sale of telecommunications service sold on a call-by-call basis shall be sourced to each level of taxing jurisdiction where the call originates and terminates in that jurisdiction, or each level of taxing jurisdiction where the call either originates or terminates and in which the service address also is located.

(D) Except for the telecommunications services described in division (E) of this section, a sale of telecommunications services sold on a basis other than a call-by-call basis shall be sourced to the customer's place of primary use.

(E) The sale of the following telecommunications services shall be sourced to each level of taxing jurisdiction, as follows:

(1) A sale of mobile telecommunications service, other than air-to-ground radiotelephone service and prepaid calling service, shall be sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act.

(2) A sale of post-paid calling service shall be sourced to the origination point of the telecommunications signal as first identified by the service provider's telecommunications system, or information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(3) A sale of prepaid calling service or prepaid wireless calling service shall be sourced under division (C) of section 5739.033 of the Revised Code. But in the case of prepaid wireless calling service, in lieu of sourcing the sale of the service under division (C)(5) of section 5739.033 of the Revised Code, the service provider may elect to source the sale to the location associated with the mobile telephone number.

(4) A sale of a private communication service shall be sourced as follows:

(a) Service for a separate charge related to a customer channel termination point shall be sourced to each level of jurisdiction in which the customer channel termination point is located;

(b) Service where all customer channel termination points are located entirely within one jurisdiction or level of jurisdiction shall be sourced in the jurisdiction in which the customer channel termination points are located;

(c) Service for segments of a channel between two customer channel termination points located in different jurisdictions and which segments of a channel are separately charged shall be sourced fifty per cent in each level of jurisdiction in which the customer channel termination points are located;

(d) Service for segments of a channel located in more than one jurisdiction or level of jurisdiction and which segments are not separately billed shall be sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in the jurisdiction by the total number of customer channel termination points.

Effective Date: 07-01-2003; 04-29-2005; 06-02-2005; 06-30-2005; 2008 HB429 01-01-2010



Section 5739.035 - [Repealed].

Effective Date: 2008 HB429 01-01-2010



Section 5739.04 - Notification of change in county or transit authority boundaries.

If modification of a county's jurisdictional boundaries or a transit authority's territory results in a change in the tax rate levied under section 5739.021, 5739.023, or 5739.026 of the Revised Code, the tax commissioner, within thirty days of such change, shall notify any vendor or the vendor's certified service provider, if the vendor has selected one, of such change. The rate change shall not apply to sales made by such vendor until the first day of a calendar quarter following the expiration of sixty days from the date of notice by the commissioner.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 07-01-2003



Section 5739.05 - Powers and duties of tax commissioner - payment by vendor on predetermined basis.

(A) The tax commissioner shall enforce and administer sections 5739.01 to 5739.31 of the Revised Code, which are hereby declared to be sections which the commissioner is required to administer within the meaning of sections 5703.17 to 5703.37, 5703.39, 5703.41, and 5703.45 of the Revised Code. The commissioner may adopt and promulgate, in accordance with sections 119.01 to 119.13 of the Revised Code, such rules as the commissioner deems necessary to administer sections 5739.01 to 5739.31 of the Revised Code.

(B) Upon application, the commissioner may authorize a vendor to pay on a predetermined basis the tax levied by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code upon sales of things produced or distributed or services provided by such vendor, and the commissioner may waive the collection of the tax from the consumer. The commissioner shall not grant such authority unless the commissioner finds that the granting of the authority would improve compliance and increase the efficiency of the administration of the tax. The person to whom such authority is granted shall post a notice, if required by the commissioner, at the location where the product is offered for sale that the tax is included in the selling price. The comissioner may adopt rules to administer this division.

(C) The commissioner may authorize a vendor to pay, on the basis of a prearranged agreement under this division, the tax levied by section 5739.02 or pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code, and waive the requirement that the vendor maintain the complete and accurate record of individual taxable sales and tax collected thereon required by section 5739.11 of the Revised Code, upon application of the vendor, if the commissioner finds that the conditions of the vendor-applicant's business are such that the maintenance of such records of individual taxable sales and tax collected thereon would impose an unreasonable burden upon the vendor. If the commissioner determines that such unreasonable burden has been imposed, the vendor and the commissioner shall agree to the terms and conditions of a test check to be conducted. If the parties are unable to agree to the terms and conditions of the test check, the application shall be denied. The test check conducted shall determine the proportion that taxable retail sales bear to all of the vendor's retail sales and the ratio which the tax required to be collected under sections 5739.02, 5739.021, and 5739.023 of the Revised Code bears to the receipts from the vendor's taxable retail sales.

The vendor shall collect the tax on the vendor's taxable sales and the vendor's liability for collecting or remitting shall be based upon the proportions and ratios established by the test check, and not upon any other basis of determination, until such time as a subsequent test check is made at the request of either the vendor or the commissioner where either party believes that the nature of the vendor's business has so changed as to make the prior or existing test check no longer representative. The commissioner may give notice to the vendor at any time that the authorization is revoked or the vendor may notify the commissioner that the vendor no longer elects to report under the authorization. Such notice shall be delivered to the other party personally or by registered mail. The revocation or cancellation is not effective prior to the date of receipt of such notice.

Effective Date: 09-06-2002



Section 5739.051 - Medicaid health insuring corporation; direct payments; returns.

(A) The tax commissioner shall issue a direct payment permit to a medicaid health insuring corporation that authorizes the medicaid health insuring corporation to pay all taxes due on sales described in division (B)(11) of section 5739.01 of the Revised Code directly to the state. Each medicaid health insuring corporation shall pay pursuant to such direct payment authority all sales tax levied on such sales by sections 5739.02, 5739.021, 5739.023, and 5739.026 of the Revised Code and all use tax levied on such sales pursuant to sections 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code, unless division (B)(11)(b) of section 5739.01 of the Revised Code applies.

(B) Each medicaid health insuring corporation shall, on or before the twenty-third day of each month, file a return for the preceding month on a form prescribed by the tax commissioner and shall pay the tax shown on the return to be due, unless division (B)(11)(b) of section 5739.01 of the Revised Code applies. The return shall show the amount of tax due from themedicaid health care insuring corporation for the period covered by the return and other such information as the commissioner deems necessary. Upon written request, the commissioner may extend the time for filing the return and paying the tax. The commissioner may require each medicaid health insuring corporation to file returns and remit payment by electronic means as provided in section 5739.032 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.



Section 5739.06 - Monetary allowance granted under streamlined sales and use tax agreement.

(A) As used in this section, "certified automated system" has the same meaning as in section 5740.01 of the Revised Code.

(B) If the tax commissioner enters into the streamlined sales and use tax agreement under section 5740.03 of the Revised Code, the commissioner shall provide a monetary allowance from the taxes collected to each of the following:

(1) A certified service provider, in accordance with the agreement and under the terms of the contract signed with the provider;

(2) Any vendor registered under the agreement that selects a certified automated system to perform part of its sales or use tax functions;

(3) Any vendor registered under the agreement that uses a proprietary system to calculate taxes due and has entered into a performance agreement with states that are members to the streamlined sales and use tax agreement.

(C) The monetary allowance provided for in division (B)(2) or (3) of this section shall be given to the vendor for the period established by, and at the rate set in, the streamlined sales and use tax agreement entered into under section 5740.03 of the Revised Code. Such allowance shall be in addition to any discount to which the vendor is entitled under section 5739.12 of the Revised Code.

Effective Date: 07-01-2003



Section 5739.061 - Vendor compensation for complying with origin based sourcing requirements.

(A) As used in this section, "origin-based sourcing requirements" means the manner in which intrastate sales are to be sourced under division (B)(1) of section 5739.033 of the Revised Code.

(B) On and after July 1, 2009, a vendor that received temporary compensation under section 5739.123 of the Revised Code as that section existed before its repeal by H.B. 429 of the 127th general assembly may apply for compensation to assist the vendor in complying with the origin-based sourcing requirements. The vendor shall file an application in accordance with division (C) of this section. The compensation shall be a one-time payment equal to the actual total costs the vendor incurred in complying with the origin-based sourcing requirements, not to exceed one thousand dollars for vendors that were required to comply with divisions (C) to (I) of section 5739.033 of the Revised Code before the effective date of this section, and six hundred dollars for vendors that irrevocably elected to comply with divisions (C) to (I) of that section before the effective date of this section. In no event shall a vendor receive compensation that exceeds its total cost of complying with the origin-based sourcing requirements.

(C) To be considered for compensation under this section, a vendor shall file an application with the tax commissioner on a form prescribed by the commissioner. The commissioner shall determine the amount of compensation to which the vendor is entitled, and if that amount is equal to or greater than the amount claimed on the application, the commissioner shall certify that amount to the director of budget and management and the treasurer of state for payment from the general revenue fund. If the commissioner determines that the amount of compensation to which the vendor is entitled is less than the amount claimed on the vendor's application, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

(D) The compensation provided under this section shall not reduce the amount required to be returned to counties and transit authorities under section 5739.21 of the Revised Code.

Effective Date: 2008 HB429 04-18-2008



Section 5739.07 - Vendor or consumer refunds.

(A) When, pursuant to this chapter, a vendor has paid taxes to the treasurer of state or the treasurer of state's agent, or to the tax commissioner or the commissioner's agent, the commissioner shall refund to the vendor the amount of taxes paid if the vendor has refunded to the consumer the full amount of taxes the consumer paid illegally or erroneously or if the vendor has illegally or erroneously billed the consumer but has not collected the taxes from the consumer.

(B) When, pursuant to this chapter, a consumer has paid taxes directly to the treasurer of state or the treasurer of state's agent, or to the tax commissioner or the commissioner's agent, and the payment or assessment was illegal or erroneous, the commissioner shall refund to the consumer the full amount of illegal or erroneous taxes paid.

(C) The commissioner shall refund to the consumer taxes paid illegally or erroneously to a vendor only if:

(1) The commissioner has not refunded the tax to the vendor and the vendor has not refunded the tax to the consumer; or

(2) The consumer has received a refund from a manufacturer or other person, other than the vendor, of the full purchase price, but not the tax, paid to the vendor in settlement of a complaint by the consumer about the property or service purchased.

The commissioner may require the consumer to obtain or the vendor to provide a written statement confirming that the vendor has not refunded the tax to the consumer and has not filed an application for refund of the tax with the commissioner.

(D) Subject to division (E) of this section, an application for refund shall be filed with the tax commissioner on the form prescribed by the commissioner within four years from the date of the illegal or erroneous payment of the tax, unless the vendor or consumer waives the time limitation under division (A)(3) of section 5739.16 of the Revised Code. If the time limitation is waived, the refund application period shall be extended for the same period as the waiver.

(E) An application for refund shall be filed in accordance with division (D) of this section unless a person is subject to an assessment that is subject to the time limit of division (B) of section 5703.58 of the Revised Code for a tax not reported and paid between the four-year time limit described in division (D) of this section and the seven-year limit described in division (B) of section 5703.58 of the Revised Code, in which case the person may file an application within six months after the date the assessment is issued. Any refund allowed under this division shall not exceed the amount of the assessment due for the same period.

(F) On the filing of an application for a refund, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify that amount to the director of budget and management and the treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

(G) When a refund is granted under this section, it shall include interest thereon as provided by section 5739.132 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-06-2002



Section 5739.071 - Partial refund for providers of electronic information services.

(A) The tax commissioner shall refund to a provider of electronic information services twenty-five per cent of the tax it pays pursuant to this chapter or Chapter 5741. of the Revised Code on purchases made on or after July 1, 1993, of computers, computer peripherals, software, telecommunications equipment, and similar tangible personal property, primarily used to acquire, process, or store information for use by business customers or to transmit or disseminate such information to such customers, the services of installing or repairing such property, and agreements to repair or maintain such property. Applications for a refund shall be made in the same manner and subject to the same time limitations as provided in sections 5739.07 and 5741.10 of the Revised Code.

(B) An electronic information service provider that maintains direct payment authority under section 5739.031 of the Revised Code may list on the return and pay tax on seventy-five per cent of the price of equipment, services, and agreements described under division (A) of this section in lieu of seeking a refund as provided in that division.

Effective Date: 07-01-1993



Section 5739.072 - Refund may be applied in satisfaction of debt due state.

In the event any person who is entitled to a refund under this chapter is indebted to the state for any tax or fee administered by the tax commissioner that is paid to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code, or any charge, penalty, or interest arising from such a tax or fee, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the person has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code shall be satisfied first. This section applies only to debts that have become final.

Effective Date: 09-29-1997



Section 5739.08 - Municipal or township excise lodging taxes.

The levy of an excise tax on transactions by which lodging by a hotel is or is to be furnished to transient guests pursuant to section 5739.02 and division (B) of section 5739.01 of the Revised Code does not prevent any of the following:

(A) A municipal corporation or township from levying an excise tax for any lawful purpose not to exceed three per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests in addition to the tax levied by section 5739.02 of the Revised Code. If a municipal corporation or township repeals a tax imposed under division (A) of this section, and a county in which the municipal corporation or township has territory has a tax imposed under division (C) of section 5739.09 of the Revised Code in effect, the municipal corporation or township may not reimpose its tax as long as that county tax remains in effect. A municipal corporation or township in which a tax is levied under division (B)(2) of section 351.021 of the Revised Code may not increase the rate of its tax levied under division (A) of this section to any rate that would cause the total taxes levied under both of those divisions to exceed three per cent on any lodging transaction within the municipal corporation or township.

(B) A municipal corporation or a township from levying an additional excise tax not to exceed three per cent on such transactions pursuant to division (B) of section 5739.09 of the Revised Code. Such tax is in addition to any tax imposed under division (A) of this section.

(C) A county from levying an excise tax pursuant to division (A) of section 5739.09 of the Revised Code;

(D) A county from levying an excise tax not to exceed three per cent of such transactions pursuant to division (C) of section 5739.09 of the Revised Code. Such a tax is in addition to any tax imposed under division (C) of this section.

(E) A convention facilities authority, as defined in division (A) of section 351.01 of the Revised Code, from levying the excise taxes provided for in divisions (B) and (C) of section 351.021 of the Revised Code;

(F) A county from levying an excise tax not to exceed one and one-half per cent of such transactions pursuant to division (D) of section 5739.09 of the Revised Code. Such tax is in addition to any tax imposed under division (C) or (D) of this section.

(G) A county from levying an excise tax not to exceed one and one-half per cent of such transactions pursuant to division (E) of section 5739.09 of the Revised Code. Such a tax is in addition to any tax imposed under division (C), (D), or (F) of this section.

Effective Date: 06-21-2002; 06-30-2005



Section 5739.09 - Administration and allocation of lodging tax.

(A)

(1) A board of county commissioners may, by resolution adopted by a majority of the members of the board, levy an excise tax not to exceed three per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. The board shall establish all regulations necessary to provide for the administration and allocation of the tax. The regulations may prescribe the time for payment of the tax, and may provide for the imposition of a penalty or interest, or both, for late payments, provided that the penalty does not exceed ten per cent of the amount of tax due, and the rate at which interest accrues does not exceed the rate per annum prescribed pursuant to section 5703.47 of the Revised Code. Except as provided in divisions (A)(2), (3), (4), (5), (6), and (7) of this section, the regulations shall provide, after deducting the real and actual costs of administering the tax, for the return to each municipal corporation or township that does not levy an excise tax on the transactions, a uniform percentage of the tax collected in the municipal corporation or in the unincorporated portion of the township from each transaction, not to exceed thirty-three and one-third per cent. The remainder of the revenue arising from the tax shall be deposited in a separate fund and shall be spent solely to make contributions to the convention and visitors' bureau operating within the county, including a pledge and contribution of any portion of the remainder pursuant to an agreement authorized by section 307.695 of the Revised Code, provided that if the board of county commissioners of an eligible county as defined in section 307.695 of the Revised Code adopts a resolution amending a resolution levying a tax under this division to provide that the revenue from the tax shall be used by the board as described in division (H) of section 307.695 of the Revised Code, the remainder of the revenue shall be used as described in the resolution making that amendment. Except as provided in division (A)(2), (3), (4), (5), (6), or (7) or (H) of this section, on and after May 10, 1994, a board of county commissioners may not levy an excise tax pursuant to this division in any municipal corporation or township located wholly or partly within the county that has in effect an ordinance or resolution levying an excise tax pursuant to division (B) of this section. The board of a county that has levied a tax under division (C) of this section may, by resolution adopted within ninety days after July 15, 1985, by a majority of the members of the board, amend the resolution levying a tax under this division to provide for a portion of that tax to be pledged and contributed in accordance with an agreement entered into under section 307.695 of the Revised Code. A tax, any revenue from which is pledged pursuant to such an agreement, shall remain in effect at the rate at which it is imposed for the duration of the period for which the revenue from the tax has been so pledged.

The board of county commissioners of an eligible county as defined in section 307.695 of the Revised Code may, by resolution adopted by a majority of the members of the board, amend a resolution levying a tax under this division to provide that the revenue from the tax shall be used by the board as described in division (H) of section 307.695 of the Revised Code, in which case the tax shall remain in effect at the rate at which it was imposed for the duration of any agreement entered into by the board under section 307.695 of the Revised Code, the duration during which any securities issued by the board under that section are outstanding, or the duration of the period during which the board owns a project as defined in section 307.695 of the Revised Code, whichever duration is longest.

(2) A board of county commissioners that levies an excise tax under division (A)(1) of this section on June 30, 1997, at a rate of three per cent, and that has pledged revenue from the tax to an agreement entered into under section 307.695 of the Revised Code or, in the case of the board of county commissioners of an eligible county as defined in section 307.695 of the Revised Code, has amended a resolution levying a tax under division (C) of this section to provide that proceeds from the tax shall be used by the board as described in division (H) of section 307.695 of the Revised Code, may, at any time by a resolution adopted by a majority of the members of the board, amend the resolution levying a tax under division (A)(1) of this section to provide for an increase in the rate of that tax up to seven per cent on each transaction; to provide that revenue from the increase in the rate shall be used as described in division (H) of section 307.695 of the Revised Code or be spent solely to make contributions to the convention and visitors' bureau operating within the county to be used specifically for promotion, advertising, and marketing of the region in which the county is located; and to provide that the rate in excess of the three per cent levied under division (A)(1) of this section shall remain in effect at the rate at which it is imposed for the duration of the period during which any agreement is in effect that was entered into under section 307.695 of the Revised Code by the board of county commissioners levying a tax under division (A)(1) of this section, the duration of the period during which any securities issued by the board under division (I) of section 307.695 of the Revised Code are outstanding, or the duration of the period during which the board owns a project as defined in section 307.695 of the Revised Code, whichever duration is longest. The amendment also shall provide that no portion of that revenue need be returned to townships or municipal corporations as would otherwise be required under division (A)(1) of this section.

(3) A board of county commissioners that levies a tax under division (A)(1) of this section on March 18, 1999, at a rate of three per cent may, by resolution adopted not later than forty-five days after March 18, 1999, amend the resolution levying the tax to provide for all of the following:

(a) That the rate of the tax shall be increased by not more than an additional four per cent on each transaction;

(b) That all of the revenue from the increase in the rate shall be pledged and contributed to a convention facilities authority established by the board of county commissioners under Chapter 351. of the Revised Code on or before November 15, 1998, and used to pay costs of constructing, maintaining, operating, and promoting a facility in the county, including paying bonds, or notes issued in anticipation of bonds, as provided by that chapter;

(c) That no portion of the revenue arising from the increase in rate need be returned to municipal corporations or townships as otherwise required under division (A)(1) of this section;

(d) That the increase in rate shall not be subject to diminution by initiative or referendum or by law while any bonds, or notes in anticipation of bonds, issued by the authority under Chapter 351. of the Revised Code to which the revenue is pledged, remain outstanding in accordance with their terms, unless provision is made by law or by the board of county commissioners for an adequate substitute therefor that is satisfactory to the trustee if a trust agreement secures the bonds.

Division (A)(3) of this section does not apply to the board of county commissioners of any county in which a convention center or facility exists or is being constructed on November 15, 1998, or of any county in which a convention facilities authority levies a tax pursuant to section 351.021 of the Revised Code on that date.

As used in division (A)(3) of this section, "cost" and "facility" have the same meanings as in section 351.01 of the Revised Code, and "convention center" has the same meaning as in section 307.695 of the Revised Code.

(4)

(a) A board of county commissioners that levies a tax under division (A)(1) of this section on June 30, 2002, at a rate of three per cent may, by resolution adopted not later than September 30, 2002, amend the resolution levying the tax to provide for all of the following:

(i) That the rate of the tax shall be increased by not more than an additional three and one-half per cent on each transaction;

(ii) That all of the revenue from the increase in rate shall be pledged and contributed to a convention facilities authority established by the board of county commissioners under Chapter 351. of the Revised Code on or before May 15, 2002, and be used to pay costs of constructing, expanding, maintaining, operating, or promoting a convention center in the county, including paying bonds, or notes issued in anticipation of bonds, as provided by that chapter;

(iii) That no portion of the revenue arising from the increase in rate need be returned to municipal corporations or townships as otherwise required under division (A)(1) of this section;

(iv) That the increase in rate shall not be subject to diminution by initiative or referendum or by law while any bonds, or notes in anticipation of bonds, issued by the authority under Chapter 351. of the Revised Code to which the revenue is pledged, remain outstanding in accordance with their terms, unless provision is made by law or by the board of county commissioners for an adequate substitute therefor that is satisfactory to the trustee if a trust agreement secures the bonds.

(b) Any board of county commissioners that, pursuant to division (A)(4)(a) of this section, has amended a resolution levying the tax authorized by division (A)(1) of this section may further amend the resolution to provide that the revenue referred to in division (A)(4)(a)(ii) of this section shall be pledged and contributed both to a convention facilities authority to pay the costs of constructing, expanding, maintaining, or operating one or more convention centers in the county, including paying bonds, or notes issued in anticipation of bonds, as provided in Chapter 351. of the Revised Code, and to a convention and visitors' bureau to pay the costs of promoting one or more convention centers in the county.

As used in division (A)(4) of this section, "cost" has the same meaning as in section 351.01 of the Revised Code, and "convention center" has the same meaning as in section 307.695 of the Revised Code.

(5)

(a) As used in division (A)(5) of this section:

(i) "Port authority" means a port authority created under Chapter 4582. of the Revised Code.

(ii) "Port authority military-use facility" means port authority facilities on which or adjacent to which is located an installation of the armed forces of the United States, a reserve component thereof, or the national guard and at least part of which is made available for use, for consideration, by the armed forces of the United States, a reserve component thereof, or the national guard.

(b) For the purpose of contributing revenue to pay operating expenses of a port authority that operates a port authority military-use facility, the board of county commissioners of a county that created, participated in the creation of, or has joined such a port authority may do one or both of the following:

(i) Amend a resolution previously adopted under division (A)(1) of this section to designate some or all of the revenue from the tax levied under the resolution to be used for that purpose, notwithstanding that division;

(ii) Amend a resolution previously adopted under division (A)(1) of this section to increase the rate of the tax by not more than an additional two per cent and use the revenue from the increase exclusively for that purpose.

(c) If a board of county commissioners amends a resolution to increase the rate of a tax as authorized in division (A)(5)(b)(ii) of this section, the board also may amend the resolution to specify that the increase in rate of the tax does not apply to "hotels," as otherwise defined in section 5739.01 of the Revised Code, having fewer rooms used for the accommodation of guests than a number of rooms specified by the board.

(6) A board of county commissioners of a county organized under a county charter adopted pursuant to Article X, Section 3, Ohio Constitution, and that levies an excise tax under division (A)(1) of this section at a rate of three per cent and levies an additional excise tax under division (E) of this section at a rate of one and one-half per cent may, by resolution adopted not later than January 1, 2008, by a majority of the members of the board, amend the resolution levying a tax under division (A)(1) of this section to provide for an increase in the rate of that tax by not more than an additional one per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. Notwithstanding divisions (A)(1) and (E) of this section, the resolution shall provide that all of the revenue from the increase in rate, after deducting the real and actual costs of administering the tax, shall be used to pay the costs of improving, expanding, equipping, financing, or operating a convention center by a convention and visitors' bureau in the county. The increase in rate shall remain in effect for the period specified in the resolution, not to exceed ten years. The increase in rate shall be subject to the regulations adopted under division (A)(1) of this section, except that the resolution may provide that no portion of the revenue from the increase in the rate shall be returned to townships or municipal corporations as would otherwise be required under that division.

(7) Division (A)(7) of this section applies only to a county with a population greater than sixty-five thousand and less than seventy thousand according to the most recent federal decennial census and in which, on December 31, 2006, an excise tax is levied under division (A)(1) of this section at a rate not less than and not greater than three per cent, and in which the most recent increase in the rate of that tax was enacted or took effect in November 1984.

The board of county commissioners of a county to which this division applies, by resolution adopted by a majority of the members of the board, may increase the rate of the tax by not more than one per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. The increase in rate shall be for the purpose of paying expenses deemed necessary by the convention and visitors' bureau operating in the county to promote travel and tourism. The increase in rate shall remain in effect for the period specified in the resolution, not to exceed twenty years, provided that the increase in rate may not continue beyond the time when the purpose for which the increase is levied ceases to exist. If revenue from the increase in rate is pledged to the payment of debt charges on securities, the increase in rate is not subject to diminution by initiative or referendum or by law for so long as the securities are outstanding, unless provision is made by law or by the board of county commissioners for an adequate substitute for that revenue that is satisfactory to the trustee if a trust agreement secures payment of the debt charges. The increase in rate shall be subject to the regulations adopted under division (A)(1) of this section, except that the resolution may provide that no portion of the revenue from the increase in the rate shall be returned to townships or municipal corporations as would otherwise be required under division (A)(1) of this section. A resolution adopted under division (A)(7) of this section is subject to referendum under sections 305.31 to 305.99 of the Revised Code.

(B)

(1) The legislative authority of a municipal corporation or the board of trustees of a township that is not wholly or partly located in a county that has in effect a resolution levying an excise tax pursuant to division (A)(1) of this section may, by ordinance or resolution, levy an excise tax not to exceed three per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. The legislative authority of the municipal corporation or the board of trustees of the township shall deposit at least fifty per cent of the revenue from the tax levied pursuant to this division into a separate fund, which shall be spent solely to make contributions to convention and visitors' bureaus operating within the county in which the municipal corporation or township is wholly or partly located, and the balance of that revenue shall be deposited in the general fund. The municipal corporation or township shall establish all regulations necessary to provide for the administration and allocation of the tax. The regulations may prescribe the time for payment of the tax, and may provide for the imposition of a penalty or interest, or both, for late payments, provided that the penalty does not exceed ten per cent of the amount of tax due, and the rate at which interest accrues does not exceed the rate per annum prescribed pursuant to section 5703.47 of the Revised Code. The levy of a tax under this division is in addition to any tax imposed on the same transaction by a municipal corporation or a township as authorized by division (A) of section 5739.08 of the Revised Code.

(2)

(a) The legislative authority of the most populous municipal corporation located wholly or partly in a county in which the board of county commissioners has levied a tax under division (A)(4) of this section may amend, on or before September 30, 2002, that municipal corporation's ordinance or resolution that levies an excise tax on transactions by which lodging by a hotel is or is to be furnished to transient guests, to provide for all of the following:

(i) That the rate of the tax shall be increased by not more than an additional one per cent on each transaction;

(ii) That all of the revenue from the increase in rate shall be pledged and contributed to a convention facilities authority established by the board of county commissioners under Chapter 351. of the Revised Code on or before May 15, 2002, and be used to pay costs of constructing, expanding, maintaining, operating, or promoting a convention center in the county, including paying bonds, or notes issued in anticipation of bonds, as provided by that chapter;

(iii) That the increase in rate shall not be subject to diminution by initiative or referendum or by law while any bonds, or notes in anticipation of bonds, issued by the authority under Chapter 351. of the Revised Code to which the revenue is pledged, remain outstanding in accordance with their terms, unless provision is made by law, by the board of county commissioners, or by the legislative authority, for an adequate substitute therefor that is satisfactory to the trustee if a trust agreement secures the bonds.

(b) The legislative authority of a municipal corporation that, pursuant to division (B)(2)(a) of this section, has amended its ordinance or resolution to increase the rate of the tax authorized by division (B)(1) of this section may further amend the ordinance or resolution to provide that the revenue referred to in division (B)(2)(a)(ii) of this section shall be pledged and contributed both to a convention facilities authority to pay the costs of constructing, expanding, maintaining, or operating one or more convention centers in the county, including paying bonds, or notes issued in anticipation of bonds, as provided in Chapter 351. of the Revised Code, and to a convention and visitors' bureau to pay the costs of promoting one or more convention centers in the county.

As used in division (B)(2) of this section, "cost" has the same meaning as in section 351.01 of the Revised Code, and "convention center" has the same meaning as in section 307.695 of the Revised Code.

(C) For the purposes described in section 307.695 of the Revised Code and to cover the costs of administering the tax, a board of county commissioners of a county where a tax imposed under division (A)(1) of this section is in effect may, by resolution adopted within ninety days after July 15, 1985, by a majority of the members of the board, levy an additional excise tax not to exceed three per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. The tax authorized by this division shall be in addition to any tax that is levied pursuant to division (A) of this section, but it shall not apply to transactions subject to a tax levied by a municipal corporation or township pursuant to the authorization granted by division (A) of section 5739.08 of the Revised Code. The board shall establish all regulations necessary to provide for the administration and allocation of the tax. The regulations may prescribe the time for payment of the tax, and may provide for the imposition of a penalty or interest, or both, for late payments, provided that the penalty does not exceed ten per cent of the amount of tax due, and the rate at which interest accrues does not exceed the rate per annum prescribed pursuant to section 5703.47 of the Revised Code. All revenues arising from the tax shall be expended in accordance with section 307.695 of the Revised Code. The board of county commissioners of an eligible county as defined in section 307.695 of the Revised Code may, by resolution adopted by a majority of the members of the board, amend the resolution levying a tax under this division to provide that the revenue from the tax shall be used by the board as described in division (H) of section 307.695 of the Revised Code. A tax imposed under this division shall remain in effect at the rate at which it is imposed for the duration of the period during which any agreement entered into by the board under section 307.695 of the Revised Code is in effect, the duration of the period during which any securities issued by the board under division (I) of section 307.695 of the Revised Code are outstanding, or the duration of the period during which the board owns a project as defined in section 307.695 of the Revised Code, whichever duration is longest.

(D) For the purpose of providing contributions under division (B)(1) of section 307.671 of the Revised Code to enable the acquisition, construction, and equipping of a port authority educational and cultural facility in the county and, to the extent provided for in the cooperative agreement authorized by that section, for the purpose of paying debt service charges on bonds, or notes in anticipation of bonds, described in division (B)(1)(b) of that section, a board of county commissioners, by resolution adopted within ninety days after December 22, 1992, by a majority of the members of the board, may levy an additional excise tax not to exceed one and one-half per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. The excise tax authorized by this division shall be in addition to any tax that is levied pursuant to divisions (A), (B), and (C) of this section, to any excise tax levied pursuant to section 5739.08 of the Revised Code, and to any excise tax levied pursuant to section 351.021 of the Revised Code. The board of county commissioners shall establish all regulations necessary to provide for the administration and allocation of the tax that are not inconsistent with this section or section 307.671 of the Revised Code. The regulations may prescribe the time for payment of the tax, and may provide for the imposition of a penalty or interest, or both, for late payments, provided that the penalty does not exceed ten per cent of the amount of tax due, and the rate at which interest accrues does not exceed the rate per annum prescribed pursuant to section 5703.47 of the Revised Code. All revenues arising from the tax shall be expended in accordance with section 307.671 of the Revised Code and division (D) of this section. The levy of a tax imposed under this division may not commence prior to the first day of the month next following the execution of the cooperative agreement authorized by section 307.671 of the Revised Code by all parties to that agreement. The tax shall remain in effect at the rate at which it is imposed for the period of time described in division (C) of section 307.671 of the Revised Code for which the revenue from the tax has been pledged by the county to the corporation pursuant to that section, but, to any extent provided for in the cooperative agreement, for no lesser period than the period of time required for payment of the debt service charges on bonds, or notes in anticipation of bonds, described in division (B)(1)(b) of that section. (E) For the purpose of paying the costs of acquiring, constructing, equipping, and improving a municipal educational and cultural facility, including debt service charges on bonds provided for in division (B) of section 307.672 of the Revised Code, and for any additional purposes determined by the county in the resolution levying the tax or amendments to the resolution, including subsequent amendments providing for paying costs of acquiring, constructing, renovating, rehabilitating, equipping, and improving a port authority educational and cultural performing arts facility, as defined in section 307.674 of the Revised Code, and including debt service charges on bonds provided for in division (B) of section 307.674 of the Revised Code, the legislative authority of a county, by resolution adopted within ninety days after June 30, 1993, by a majority of the members of the legislative authority, may levy an additional excise tax not to exceed one and one-half per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. The excise tax authorized by this division shall be in addition to any tax that is levied pursuant to divisions (A), (B), (C), and (D) of this section, to any excise tax levied pursuant to section 5739.08 of the Revised Code, and to any excise tax levied pursuant to section 351.021 of the Revised Code. The legislative authority of the county shall establish all regulations necessary to provide for the administration and allocation of the tax. The regulations may prescribe the time for payment of the tax, and may provide for the imposition of a penalty or interest, or both, for late payments, provided that the penalty does not exceed ten per cent of the amount of tax due, and the rate at which interest accrues does not exceed the rate per annum prescribed pursuant to section 5703.47 of the Revised Code. All revenues arising from the tax shall be expended in accordance with section 307.672 of the Revised Code and this division. The levy of a tax imposed under this division shall not commence prior to the first day of the month next following the execution of the cooperative agreement authorized by section 307.672 of the Revised Code by all parties to that agreement. The tax shall remain in effect at the rate at which it is imposed for the period of time determined by the legislative authority of the county. That period of time shall not exceed fifteen years, except that the legislative authority of a county with a population of less than two hundred fifty thousand according to the most recent federal decennial census, by resolution adopted by a majority of its members before the original tax expires, may extend the duration of the tax for an additional period of time. The additional period of time by which a legislative authority extends a tax levied under this division shall not exceed fifteen years.

(F) The legislative authority of a county that has levied a tax under division (E) of this section may, by resolution adopted within one hundred eighty days after January 4, 2001, by a majority of the members of the legislative authority, amend the resolution levying a tax under that division to provide for the use of the proceeds of that tax, to the extent that it is no longer needed for its original purpose as determined by the parties to a cooperative agreement amendment pursuant to division (D) of section 307.672 of the Revised Code, to pay costs of acquiring, constructing, renovating, rehabilitating, equipping, and improving a port authority educational and cultural performing arts facility, including debt service charges on bonds provided for in division (B) of section 307.674 of the Revised Code, and to pay all obligations under any guaranty agreements, reimbursement agreements, or other credit enhancement agreements described in division (C) of section 307.674 of the Revised Code. The resolution may also provide for the extension of the tax at the same rate for the longer of the period of time determined by the legislative authority of the county, but not to exceed an additional twenty-five years, or the period of time required to pay all debt service charges on bonds provided for in division (B) of section 307.672 of the Revised Code and on port authority revenue bonds provided for in division (B) of section 307.674 of the Revised Code. All revenues arising from the amendment and extension of the tax shall be expended in accordance with section 307.674 of the Revised Code, this division, and division (E) of this section.

(G) For purposes of a tax levied by a county, township, or municipal corporation under this section or section 5739.08 of the Revised Code, a board of county commissioners, board of township trustees, or the legislative authority of a municipal corporation may adopt a resolution or ordinance at any time specifying that "hotel," as otherwise defined in section 5739.01 of the Revised Code, includes the following:

(1) Establishments in which fewer than five rooms are used for the accommodation of guests.

(2) Establishments at which rooms are used for the accommodation of guests regardless of whether each room is accessible through its own keyed entry or several rooms are accessible through the same keyed entry; and, in determining the number of rooms, all rooms are included regardless of the number of structures in which the rooms are situated or the number of parcels of land on which the structures are located if the structures are under the same ownership and the structures are not identified in advertisements of the accommodations as distinct establishments. For the purposes of division (G)(2) of this section, two or more structures are under the same ownership if they are owned by the same person, or if they are owned by two or more persons the majority of the ownership interests of which are owned by the same person.

The resolution or ordinance may apply to a tax imposed pursuant to this section prior to the adoption of the resolution or ordinance if the resolution or ordinance so states, but the tax shall not apply to transactions by which lodging by such an establishment is provided to transient guests prior to the adoption of the resolution or ordinance.

(H)

(1) As used in this division:

(a) "Convention facilities authority" has the same meaning as in section 351.01 of the Revised Code.

(b) "Convention center" has the same meaning as in section 307.695 of the Revised Code.

(2) Notwithstanding any contrary provision of division (D) of this section, the legislative authority of a county with a population of one million or more according to the most recent federal decennial census that has levied a tax under division (D) of this section may, by resolution adopted by a majority of the members of the legislative authority, provide for the extension of such levy and may provide that the proceeds of that tax, to the extent that they are no longer needed for their original purpose as defined by a cooperative agreement entered into under section 307.671 of the Revised Code, shall be deposited into the county general revenue fund. The resolution shall provide for the extension of the tax at a rate not to exceed the rate specified in division (D) of this section for a period of time determined by the legislative authority of the county, but not to exceed an additional forty years.

(3) The legislative authority of a county with a population of one million or more that has levied a tax under division (A)(1) of this section may, by resolution adopted by a majority of the members of the legislative authority, increase the rate of the tax levied by such county under division (A)(1) of this section to a rate not to exceed five per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. Notwithstanding any contrary provision of division (A)(1) of this section, the resolution may provide that all collections resulting from the rate levied in excess of three per cent, after deducting the real and actual costs of administering the tax, shall be deposited in the county general fund.

(4) The legislative authority of a county with a population of one million or more that has levied a tax under division (A)(1) of this section may, by resolution adopted on or before August 30, 2004, by a majority of the members of the legislative authority, provide that all or a portion of the proceeds of the tax levied under division (A)(1) of this section, after deducting the real and actual costs of administering the tax and the amounts required to be returned to townships and municipal corporations with respect to the first three per cent levied under division (A)(1) of this section, shall be deposited in the county general fund, provided that such proceeds shall be used to satisfy any pledges made in connection with an agreement entered into under section 307.695 of the Revised Code.

(5) No amount collected from a tax levied, extended, or required to be deposited in the county general fund under division (H) of this section shall be contributed to a convention facilities authority, corporation, or other entity created after July 1, 2003, for the principal purpose of constructing, improving, expanding, equipping, financing, or operating a convention center unless the mayor of the municipal corporation in which the convention center is to be operated by that convention facilities authority, corporation, or other entity has consented to the creation of that convention facilities authority, corporation, or entity. Notwithstanding any contrary provision of section 351.04 of the Revised Code, if a tax is levied by a county under division (H) of this section, the board of county commissioners of that county may determine the manner of selection, the qualifications, the number, and terms of office of the members of the board of directors of any convention facilities authority, corporation, or other entity described in division (H)(5) of this section.

(6)

(a) No amount collected from a tax levied, extended, or required to be deposited in the county general fund under division (H) of this section may be used for any purpose other than paying the direct and indirect costs of constructing, improving, expanding, equipping, financing, or operating a convention center and for the real and actual costs of administering the tax, unless, prior to the adoption of the resolution of the legislative authority of the county authorizing the levy, extension, increase, or deposit, the county and the mayor of the most populous municipal corporation in that county have entered into an agreement as to the use of such amounts, provided that such agreement has been approved by a majority of the mayors of the other municipal corporations in that county. The agreement shall provide that the amounts to be used for purposes other than paying the convention center or administrative costs described in division (H)(6)(a) of this section be used only for the direct and indirect costs of capital improvements, including the financing of capital improvements.

(b) If the county in which the tax is levied has an association of mayors and city managers, the approval of that association of an agreement described in division (H)(6)(a) of this section shall be considered to be the approval of the majority of the mayors of the other municipal corporations for purposes of that division.

(7) Each year, the auditor of state shall conduct an audit of the uses of any amounts collected from taxes levied, extended, or deposited under division (H) of this section and shall prepare a report of the auditor of state's findings. The auditor of state shall submit the report to the legislative authority of the county that has levied, extended, or deposited the tax, the speaker of the house of representatives, the president of the senate, and the leaders of the minority parties of the house of representatives and the senate.

(I)

(1) As used in this division:

(a) "Convention facilities authority" has the same meaning as in section 351.01 of the Revised Code.

(b) "Convention center" has the same meaning as in section 307.695 of the Revised Code.

(2) Notwithstanding any contrary provision of division (D) of this section, the legislative authority of a county with a population of one million two hundred thousand or more according to the most recent federal decennial census or the most recent annual population estimate published or released by the United States census bureau at the time the resolution is adopted placing the levy on the ballot, that has levied a tax under division (D) of this section may, by resolution adopted by a majority of the members of the legislative authority, provide for the extension of such levy and may provide that the proceeds of that tax, to the extent that the proceeds are no longer needed for their original purpose as defined by a cooperative agreement entered into under section 307.671 of the Revised Code and after deducting the real and actual costs of administering the tax, shall be used for paying the direct and indirect costs of constructing, improving, expanding, equipping, financing, or operating a convention center. The resolution shall provide for the extension of the tax at a rate not to exceed the rate specified in division (D) of this section for a period of time determined by the legislative authority of the county, but not to exceed an additional forty years.

(3) The legislative authority of a county with a population of one million two hundred thousand or more that has levied a tax under division (A)(1) of this section may, by resolution adopted by a majority of the members of the legislative authority, increase the rate of the tax levied by such county under division (A)(1) of this section to a rate not to exceed five per cent on transactions by which lodging by a hotel is or is to be furnished to transient guests. Notwithstanding any contrary provision of division (A)(1) of this section, the resolution shall provide that all collections resulting from the rate levied in excess of three per cent, after deducting the real and actual costs of administering the tax, shall be used for paying the direct and indirect costs of constructing, improving, expanding, equipping, financing, or operating a convention center.

(4) The legislative authority of a county with a population of one million two hundred thousand or more that has levied a tax under division (A)(1) of this section may, by resolution adopted on or before July 1, 2008, by a majority of the members of the legislative authority, provide that all or a portion of the proceeds of the tax levied under division (A)(1) of this section, after deducting the real and actual costs of administering the tax and the amounts required to be returned to townships and municipal corporations with respect to the first three per cent levied under division (A)(1) of this section, shall be used to satisfy any pledges made in connection with an agreement entered into under section 307.695 of the Revised Code or shall otherwise be used for paying the direct and indirect costs of constructing, improving, expanding, equipping, financing, or operating a convention center.

(5) Any amount collected from a tax levied or extended under division (I) of this section may be contributed to a convention facilities authority created before July 1, 2005, but no amount collected from a tax levied or extended under division (I) of this section may be contributed to a convention facilities authority, corporation, or other entity created after July 1, 2005, unless the mayor of the municipal corporation in which the convention center is to be operated by that convention facilities authority, corporation, or other entity has consented to the creation of that convention facilities authority, corporation, or entity.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003; 09-29-2005; 2006 HB699 12-28-2006; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 5739.10 - Excise tax on vendor's receipts.

(A) In addition to the tax levied by section 5739.02 of the Revised Code and any tax levied pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code, and to secure the same objectives specified in those sections, there is hereby levied upon the privilege of engaging in the business of making retail sales, an excise tax equal to the tax levied by section 5739.02 of the Revised Code, or, in the case of retail sales subject to a tax levied pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code, a percentage equal to the aggregate rate of such taxes and the tax levied by section 5739.02 of the Revised Code of the receipts derived from all retail sales, except those to which the excise tax imposed by section 5739.02 of the Revised Code is made inapplicable by division (B) of that section.

(B) For the purpose of this section, no vendor shall be required to maintain records of sales of food for human consumption off the premises where sold, and no assessment shall be made against any vendor for sales of food for human consumption off the premises where sold, solely because the vendor has no records of, or has inadequate records of, such sales; provided that where a vendor does not have adequate records of receipts from the vendor's sales of food for human consumption on the premises where sold, the tax commissioner may refuse to accept the vendor's return and, upon the basis of test checks of the vendor's business for a representative period, and other information relating to the sales made by such vendor, determine the proportion that taxable retail sales bear to all of the vendor's retail sales. The tax imposed by this section shall be determined by deducting from the sum representing five and one-half or six per cent, as applicable under division (A) of this section, or, in the case of retail sales subject to a tax levied pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code, a percentage equal to the aggregate rate of such taxes and the tax levied by section 5739.02 of the Revised Code of the receipts from such retail sales, the amount of tax paid to the state or to a clerk of a court of common pleas. The section does not affect any duty of the vendor under sections 5739.01 to 5739.19 and 5739.26 to 5739.31 of the Revised Code, nor the liability of any consumer to pay any tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code.

Effective Date: 07-01-2003; 06-30-2005



Section 5739.101 - Declaration of resort area.

(A) The legislative authority of a municipal corporation, by ordinance, or of a township, by resolution, may declare the municipal corporation or township to be a resort area for the purposes of this section, if all of the following criteria are met:

(1) According to statistics published by the federal government based on data compiled during the most recent decennial census of the United States, at least sixty-two per cent of total housing units in the municipal corporation or township are classified as "for seasonal, recreational, or occasional use";

(2) Entertainment and recreation facilities are provided within the municipal corporation or township that are primarily intended to provide seasonal leisure time activities for persons other than permanent residents of the municipal corporation or township;

(3) The municipal corporation or township experiences seasonal peaks of employment and demand for government services as a direct result of the seasonal population increase.

(B) For the purpose of providing revenue for its general fund, the legislative authority of a municipal corporation or township, in its ordinance or resolution declaring itself a resort area under this section, may levy a tax on the privilege of engaging in the business of either of the following:

(1) Making sales in the municipal corporation or township, whether wholesale or retail, but including sales of food only to the extent such sales are subject to the tax levied under section 5739.02 of the Revised Code;

(2) Intrastate transportation of passengers or property primarily to or from the municipal corporation or township by a railroad, watercraft, or motor vehicle subject to regulation by the public utilities commission, except not including transportation of passengers as part of a tour or cruise in which the passengers will stay in the municipal corporation or township for no more than one hour.

The tax is imposed upon and shall be paid by the person making the sales or transporting the passengers or property. The rate of the tax shall be one-half, one, or one and one-half per cent of the person's gross receipts derived from making the sales or transporting the passengers or property to or from the municipal corporation or township.

(C) The tax shall take effect on the first day of the month that begins at least sixty days after the effective date of the ordinance or resolution in which it is levied. The legislative authority shall certify copies of the ordinance or resolution to the tax commissioner and treasurer of state within five days after its adoption. In addition, one time each week during the two weeks following the adoption of the ordinance or resolution, the legislative authority shall cause to be published in a newspaper of general circulation in the municipal corporation or township or as provided in section 7.16 of the Revised Code, a notice explaining the tax and stating the rate of the tax, the date it will take effect, and that persons subject to the tax must register with the tax commissioner under section 5739.103 of the Revised Code.

(D) No more than once a year, and subject to the rates prescribed in division (B) of this section, the legislative authority of the municipal corporation or township, by ordinance or resolution, may increase or decrease the rate of a tax levied under this section. The legislative authority, by ordinance or resolution, at any time may repeal such a tax. The legislative authority shall certify to the tax commissioner and treasurer of state copies of the ordinance or resolution repealing or changing the rate of the tax within five days after its adoption. In addition, one time each week during the two weeks following the adoption of the ordinance or resolution, the legislative authority shall cause to be published in a newspaper of general circulation in the municipal corporation or township or as provided in section 7.16 of the Revised Code, notice of the repeal or change.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-30-1993



Section 5739.102 - Remitting tax - resort area excise tax fund.

A person who is liable for a tax levied under section 5739.101 of the Revised Code shall file a return with the tax commissioner showing the person's taxable gross receipts from sales described under division (B)(1) or (2) of that section. The tax commissioner shall prescribe the form of the return, and the six- or twelve-month reporting period. The person shall file the return on or before the last day of the month following the end of the reporting period prescribed by the commissioner, and shall include with the return payment of the tax for the period. The remittance shall be made payable to the treasurer of state.

Upon receipt of a return, the tax commissioner shall credit any money included with it to the resort area excise tax fund, which is hereby created. Within forty-five days after the end of each month, the commissioner shall provide for the distribution of all money paid during that month into the resort area excise tax fund to the appropriate municipal corporations and townships, after first subtracting and crediting to the general revenue fund one per cent to cover the costs of administering the excise tax.

If a person liable for the tax fails to file a return or pay the tax as required under this section and the rules of the tax commissioner, the person shall pay an additional charge of the greater of fifty dollars or ten per cent of the tax due for the return period. The additional charge shall be considered revenue arising from the tax levied under section 5739.101 of the Revised Code, and may be collected by assessment in the manner provided in section 5739.13 of the Revised Code. The tax commissioner may remit all or a portion of the charge.

Effective Date: 01-01-2002



Section 5739.103 - Registration with tax commissioner.

No person shall exercise the privilege of engaging in a business described under division (B)(1) or (2) of section 5739.101 of the Revised Code in a municipal corporation or township that has imposed a tax under that section without first registering with the tax commissioner. The tax commissioner shall prescribe the form of the registration.

Effective Date: 06-30-1993



Section 5739.104 - Refunds.

The tax commissioner shall refund to a person subject to a tax under section 5739.101 of the Revised Code the amount of taxes paid illegally or erroneously or paid on an illegal or erroneous assessment. Applications for a refund shall be filed with the commissioner, on a form prescribed by the commissioner, within four years from the date of the illegal or erroneous payment of the tax, except where the person subject to the tax waives the time limitation under division (C) of section 5739.16 of the Revised Code, in which case the four-year refund limitation shall be extended for the same period of time as the waiver.

On the filing of an application for a refund, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the treasurer of state for payment from the current resort area excise tax receipts of the municipal corporation or township from which the refund is due. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

If a refund is granted for payment of an illegal or erroneous assessment issued by the commissioner, the refund shall include interest computed at the rate per annum prescribed under section 5703.47 of the Revised Code.

Effective Date: 09-06-2002



Section 5739.105 - Other taxes not to preclude resort area tax.

The levying of an excise, income, or property tax by the state or any of its political subdivisions does not prevent a municipal corporation or township from levying an excise tax under section 5739.101 of the Revised Code.

Effective Date: 06-30-1993



Section 5739.106, 5739.107 - [Repealed].

Effective Date: 06-30-1993



Section 5739.11 - Records open to inspection - exemption certificate.

As used in this section, "food service operator" means a vendor who conducts a food service operation under Chapter 3717. of the Revised Code.

Each vendor shall keep complete and accurate records of sales, together with a record of the tax collected on the sales, which shall be the amount due under sections 5739.01 to 5739.31 of the Revised Code, and shall keep all invoices, bills of lading, and other such pertinent documents. Alternatively, any food service operator who has not been convicted under section 5739.99 of the Revised Code, with respect to the vendor's food service operation, may keep a sample of primary sales records. Such sample shall consist of all sales invoices, guest checks, cash register tapes, and other such documents for each of fourteen days in every calendar quarter. The specific days to be included in the sample shall be determined by the tax commissioner and entered in the commissioner's journal within ten days after the close of every calendar quarter. The tax commissioner shall notify each such operator registered pursuant to section 5739.17 of the Revised Code who requests such notification of the days to be included in each sample by the last day of the month following the close of each calendar quarter. The notice also shall contain a statement that destruction of primary records for time periods other than the specified sample period is optional, and that some operators may wish to keep all such records for four full years so as to be able to clearly demonstrate that they have fully complied with this chapter and Chapter 5741. of the Revised Code. The tax commissioner shall further make such determination known through a general news release.

Each vendor shall keep exemption certificates required to be obtained under section 5739.03 of the Revised Code. If the vendor makes sales not subject to the tax and not required to be evidenced by an exemption certificate, the vendor's records shall show the identity of the purchaser, if the sale was exempted by reason of such identity, or the nature of the transaction, if exempted for any other reason. Vendors are not required to differentiate in record-keeping between sales that are exempt from taxation under division (B)(2) of section 5739.02 of the Revised Code and those that are exempt under division (B)(16) of that section. Such records and other documents required to be kept by this section shall be open during business hours to the inspection of the tax commissioner, and shall be preserved for a period of four years, unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept longer.

Effective Date: 10-21-2003



Section 5739.12 - Monthly return by vendor - reconciliation return.

(A)

(1) Each person who has or is required to have a vendor's license, on or before the twenty-third day of each month, shall make and file a return for the preceding month in the form prescribed by the tax commissioner, and shall pay the tax shown on the return to be due. The return shall be filed electronically using the Ohio business gateway, as defined in section 718.051 of the Revised Code, the Ohio telefile system, or any other electronic means prescribed by the commissioner. Payment of the tax shown on the return to be due shall be made electronically in a manner approved by the commissioner. The commissioner may require a vendor that operates from multiple locations or has multiple vendor's licenses to report all tax liabilities on one consolidated return. The return shall show the amount of tax due from the vendor to the state for the period covered by the return and such other information as the commissioner deems necessary for the proper administration of this chapter. The commissioner may extend the time for making and filing returns and paying the tax, and may require that the return for the last month of any annual or semiannual period, as determined by the commissioner, be a reconciliation return detailing the vendor's sales activity for the preceding annual or semiannual period. The reconciliation return shall be filed by the last day of the month following the last month of the annual or semiannual period. The commissioner may remit all or any part of amounts or penalties that may become due under this chapter and may adopt rules relating thereto. Such return shall be filed electronically as directed by the tax commissioner, and payment of the amount of tax shown to be due thereon, after deduction of any discount provided for under this section, shall be made electronically in a manner approved by the tax commissioner.

(2) Any person required to file returns and make payments electronically under division (A)(1) of this section may apply to the tax commissioner on a form prescribed by the commissioner to be excused from that requirement. For good cause shown, the commissioner may excuse the person from that requirement and may permit the person to file the returns and make the payments required by this section by nonelectronic means.

(B)

(1) If the return is filed and the amount of tax shown thereon to be due is paid on or before the date such return is required to be filed, the vendor shall be entitled to a discount of three-fourths of one per cent of the amount shown to be due on the return.

(2) A vendor that has selected a certified service provider as its agent shall not be entitled to the discount if the certified service provider receives a monetary allowance pursuant to section 5739.06 of the Revised Code for performing the vendor's sales and use tax functions in this state. Amounts paid to the clerk of courts pursuant to section 4505.06 of the Revised Code shall be subject to the applicable discount. The discount shall be in consideration for prompt payment to the clerk of courts and for other services performed by the vendor in the collection of the tax.

(C)

(1) Upon application to the tax commissioner, a vendor who is required to file monthly returns may be relieved of the requirement to report and pay the actual tax due, provided that the vendor agrees to remit to the commissioner payment of not less than an amount determined by the commissioner to be the average monthly tax liability of the vendor, based upon a review of the returns or other information pertaining to such vendor for a period of not less than six months nor more than two years immediately preceding the filing of the application. Vendors who agree to the above conditions shall make and file an annual or semiannual reconciliation return, as prescribed by the commissioner. The reconciliation return shall be filed electronically as directed by the tax commissioner, and payment of the amount of tax shown to be due thereon, after deduction of any discount provided in this section, shall be made electronically in a manner approved by the commissioner. Failure of a vendor to comply with any of the above conditions may result in immediate reinstatement of the requirement of reporting and paying the actual tax liability on each monthly return, and the commissioner may at the commissioner's discretion deny the vendor the right to report and pay based upon the average monthly liability for a period not to exceed two years. The amount ascertained by the commissioner to be the average monthly tax liability of a vendor may be adjusted, based upon a review of the returns or other information pertaining to the vendor for a period of not less than six months nor more than two years preceding such adjustment.

(2) The commissioner may authorize vendors whose tax liability is not such as to merit monthly returns, as ascertained by the commissioner upon the basis of administrative costs to the state, to make and file returns at less frequent intervals. When returns are filed at less frequent intervals in accordance with such authorization, the vendor shall be allowed the discount provided in this section in consideration for prompt payment with the return, provided the return is filed and payment is made of the amount of tax shown to be due thereon, at the time specified by the commissioner, but a vendor that has selected a certified service provider as its agent shall not be entitled to the discount.

(D) Any vendor who fails to file a return or to pay the full amount of the tax shown on the return to be due in the manner prescribed under this section and the rules of the commissioner may, for each such return , be required to forfeit and pay into the state treasury an additional charge not exceeding fifty dollars or ten per cent of the tax required to be paid for the reporting period, whichever is greater, as revenue arising from the tax imposed by this chapter, and such sum may be collected by assessment in the manner provided in section 5739.13 of the Revised Code. The commissioner may remit all or a portion of the additional charge and may adopt rules relating to the imposition and remission of the additional charge.

(E) If the amount required to be collected by a vendor from consumers is in excess of the applicable percentage of the vendor's receipts from sales that are taxable under section 5739.02 of the Revised Code, or in the case of sales subject to a tax levied pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code, in excess of the percentage equal to the aggregate rate of such taxes and the tax levied by section 5739.02 of the Revised Code, such excess shall be remitted along with the remittance of the amount of tax due under section 5739.10 of the Revised Code.

(F) The commissioner, if the commissioner deems it necessary in order to insure the payment of the tax imposed by this chapter, may require returns and payments to be made for other than monthly periods.

(G) Any vendor required to file a return and pay the tax under this section whose total payment for a year equals or exceeds the amount shown in division (A) of section 5739.122 of the Revised Code is subject to the accelerated tax payment requirements in divisions (B) and (C) of that section. For a vendor that operates from multiple locations or has multiple vendor's licenses, in determining whether the vendor's total payment equals or exceeds the amount shown in division (A) of that section, the vendor's total payment amount shall be the amount of the vendor's total tax liability for the previous calendar year for all of the vendor's locations or licenses.

Effective Date: 09-26-2003; 07-01-2005; 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 5739.121 - Bad debt deduction.

(A) As used in this section, "bad debt" means any debt that has become worthless or uncollectible in the time period between a vendor's preceding return and the present return, has been uncollected for at least six months, and that may be claimed as a deduction pursuant to the "Internal Revenue Code of 1954," 68A Stat. 50, 26 U.S.C. 166, as amended, and regulations adopted pursuant thereto, or that could be claimed as such a deduction if the vendor kept accounts on an accrual basis. "Bad debt" does not include any interest or sales tax on the purchase price, uncollectible amounts on property that remains in the possession of the vendor until the full purchase price is paid, expenses incurred in attempting to collect any account receivable or for any portion of the debt recovered, and repossessed property.

(B) In computing taxable receipts for purposes of this chapter, a vendor may deduct the amount of bad debts. The amount deducted must be charged off as uncollectible on the books of the vendor. A deduction may be claimed only with respect to bad debts on which the taxes pursuant to sections 5739.10 and 5739.12 of the Revised Code were paid in a preceding tax period. If the vendor's business consists of taxable and nontaxable transactions, the deduction shall equal the full amount of the debt if the debt is documented as a taxable transaction in the vendor's records. If no such documentation is available, the maximum deduction on any bad debt shall equal the amount of the bad debt multiplied by the quotient obtained by dividing the sales taxed pursuant to this chapter during the preceding calendar year by all sales during the preceding calendar year, whether taxed or not. If a consumer or other person pays all or part of a bad debt with respect to which a vendor claimed a deduction under this section, the vendor shall be liable for the amount of taxes deducted in connection with that portion of the debt for which payment is received and shall remit such taxes in the vendor's next payment to the tax commissioner.

(C) Any claim for a bad debt deduction under this section shall be supported by such evidence as the tax commissioner by rule requires. The commissioner shall review any change in the rate of taxation applicable to any taxable sales by a vendor claiming a deduction pursuant to this section and adopt rules for altering the deduction in the event of such a change in order to ensure that the deduction on any bad debt does not result in the vendor claiming the deduction recovering any more or less than the taxes imposed on the sale that constitutes the bad debt.

(D) In any reporting period in which the amount of bad debt exceeds the amount of taxable sales for the period, the vendor may file a refund claim for any tax collected on the bad debt in excess of the tax reported on the return. The refund claim shall be filed in the manner provided in section 5739.07 of the Revised Code, except that the claim may be filed within four years of the due date of the return on which the bad debt first could have been claimed.

(E) When the filing responsibilities of a vendor have been assumed by a certified service provider, the certified service provider shall claim the bad debt allowance provided by this section on behalf of the vendor. The certified service provider shall credit or refund to the vendor the full amount of any bad debt allowance or refund.

(F) No person other than the vendor in the transaction that generated the bad debt or, as provided in division (E) of this section, a certified service provider, may claim the bad debt allowance provided by this section.

Effective Date: 09-26-2003



Section 5739.122 - Vendor tax payments by electronic funds transfer.

(A) If the total amount of tax required to be paid by a vendor under section 5739.12 of the Revised Code for any calendar year equals or exceeds seventy-five thousand dollars, the vendor shall remit each monthly tax payment in the second ensuing and each succeeding tax year on an accelerated basis as prescribed by divisions (B) and (C) of this section.

If a vendor's tax payment for each of two consecutive years is less than seventy-five thousand dollars, the vendor is relieved of the requirement to remit taxes in the manner prescribed by this section for the year that next follows the second of the consecutive years in which the tax payment is less than that amount, and is relieved of that requirement for each succeeding year, unless the tax payment in a subsequent year equals or exceeds seventy-five thousand dollars.

The tax commissioner shall notify each vendor required to make accelerated tax payments of the vendor's obligation to do so and shall maintain an updated list of those vendors. Failure by the tax commissioner to notify a vendor subject to this section to remit taxes on an accelerated basis does not relieve the vendor of its obligation to remit taxes as provided under division (B) of this section.

(B) Vendors required by division (A) of this section to make accelerated tax payments shall electronically remit such payments to the tax commissioner in a manner approved by the commissioner, as follows:

(1) On or before the twenty-third day of each month, a vendor shall remit an amount equal to seventy-five per cent of the anticipated tax liability for that month.

(2) On or before the twenty-third day of each month, a vendor shall report the taxes collected for the previous month and shall remit that amount, less any amounts paid for that month as required by division (B)(1) of this section.

The payment of taxes on an accelerated basis under this section does not affect a vendor's obligation to file returns and pay the tax shown on the returns to be due as required under section 5739.12 of the Revised Code.

(C) A vendor required by this section to remit taxes on an accelerated basis may apply to the tax commissioner, in the manner prescribed by the commissioner, to be excused from that requirement. The commissioner may excuse the vendor from remittance on an accelerated basis for good cause shown for the period of time requested by the vendor or for a portion of that period.

(D)

(1)

(a) If a vendor that is required to remit payments under division (B) of this section fails to make a payment required under division (B)(1) of this section, or makes a payment under division (B)(1) of this section that is less than seventy-five per cent of the actual liability for that month, the commissioner may impose an additional charge not to exceed five per cent of that unpaid amount.

(b) Division (D)(1)(a) of this section does not apply if the vendor's payment under division (B)(1) of this section is equal to or greater than seventy-five per cent of the vendor's reported liability for the same month in the immediately preceding calendar year.

(2) Any additional charge imposed under division (D)(1) of this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from taxes imposed under this chapter. An additional charge may be collected by assessment in the manner prescribed by section 5739.13 of the Revised Code. The tax commissioner may waive all or a portion of such a charge and may adopt rules governing such waiver.

Effective Date: 09-26-2003; 2007 HB119 01-01-2008; 2008 HB562 09-22-2008



Section 5739.123 - [Repealed].

Effective Date: 2008 HB429 01-01-2010



Section 5739.124 - Returns of taxpayers using electronic funds transfer.

(A) If required by the tax commissioner, a permit holder required to make payments under section 5739.032 of the Revised Code shall file all returns and reports electronically. The commissioner may require the permit holder to use the Ohio business gateway, as defined in section 718.051 of the Revised Code, or any other electronic means approved by the commissioner, to file the returns and reports, or to remit the tax, in lieu of the manner prescribed under section 5739.032 of the Revised Code.

(B) A person required under this section to file reports and returns electronically may apply to the tax commissioner to be excused from that requirement. Applications shall be made on a form prescribed by the commissioner. The commissioner may approve the application for good cause.

(C)

(1) If a person required to file a report or return electronically under this section fails to do so, the tax commissioner may impose an additional charge not to exceed the following:

(a) For each of the first two failures, five per cent of the amount required to be reported on the report or return;

(b) For the third and any subsequent failure, ten per cent of the amount required to be reported on the report or return.

(2) The charges authorized under division (C)(1) of this section are in addition to any other charge or penalty authorized under this chapter, and shall be considered as revenue arising from taxes imposed under this chapter. An additional charge may be collected by assessment in the manner prescribed by section 5739.13 of the Revised Code. The commissioner may waive all or a portion of such a charge and may adopt rules governing such waiver.

Effective Date: 2007 HB119 01-01-2008; 2008 HB562 09-22-2008



Section 5739.13 - Liability of vendor and consumer - assessment - petition for reassessment - penalties - appeal - judgment - execution.

(A) If any vendor collects the tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code, and fails to remit the tax to the state as prescribed, or on the sale of a motor vehicle, watercraft, or outboard motor required to be titled, fails to remit payment to a clerk of a court of common pleas as provided in section 1548.06 or 4505.06 of the Revised Code, the vendor shall be personally liable for any tax collected and not remitted. The tax commissioner may make an assessment against such vendor based upon any information in the commissioner's possession.

If any vendor fails to collect the tax or any consumer fails to pay the tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code, on any transaction subject to the tax, the vendor or consumer shall be personally liable for the amount of the tax applicable to the transaction. The commissioner may make an assessment against either the vendor or consumer, as the facts may require, based upon any information in the commissioner's possession.

An assessment against a vendor when the tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code has not been collected or paid, shall not discharge the purchaser's or consumer's liability to reimburse the vendor for the tax applicable to such transaction.

An assessment issued against either, pursuant to this section, shall not be considered an election of remedies, nor a bar to an assessment against the other for the tax applicable to the same transaction, provided that no assessment shall be issued against any person for the tax due on a particular transaction if the tax on that transaction actually has been paid by another.

The commissioner may make an assessment against any vendor who fails to file a return or remit the proper amount of tax required by this chapter, or against any consumer who fails to pay the proper amount of tax required by this chapter. When information in the possession of the commissioner indicates that the amount required to be collected or paid under this chapter is greater than the amount remitted by the vendor or paid by the consumer, the commissioner may audit a sample of the vendor's sales or the consumer's purchases for a representative period, to ascertain the per cent of exempt or taxable transactions or the effective tax rate and may issue an assessment based on the audit. The commissioner shall make a good faith effort to reach agreement with the vendor or consumer in selecting a representative sample.

The commissioner may make an assessment, based on any information in his possession, against any person who fails to file a return or remit the proper amount of tax required by section 5739.102 of the Revised Code.

The commissioner may issue an assessment on any transaction for which any tax imposed under this chapter or Chapter 5741. of the Revised Code was due and unpaid on the date the vendor or consumer was informed by an agent of the tax commissioner of an investigation or audit. If the vendor or consumer remits any payment of the tax for the period covered by the assessment after the vendor or consumer was informed of the investigation or audit, the payment shall be credited against the amount of the assessment.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment, signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due from the party assessed and payable to the treasurer of state and remitted to the tax commissioner. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the place of business of the party assessed is located or the county in which the party assessed resides. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state, county, and transit authority retail sales tax" or, if appropriate, "special judgments for resort area excise tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment except as otherwise provided in this chapter.

The portion of the assessment not paid within sixty days after the date the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by issuing an assessment under this section.

(D) All money collected by the tax commissioner under this section shall be paid to the treasurer of state, and when paid shall be considered as revenue arising from the taxes imposed by or pursuant to sections 5739.01 to 5739.31 of the Revised Code.

Effective Date: 09-06-2002



Section 5739.131 - Service of process or notice to nonresident.

Any nonresident of this state who accepts the privilege extended by the laws of this state to nonresidents of engaging in the business of selling in this state, as defined in section 5741.01 of the Revised Code, and any resident of this state who is required by sections 5739.17 and 5739.31 of the Revised Code to have a vendor's license and subsequently becomes a nonresident or conceals the person's whereabouts, makes the secretary of state the person's agent for the service of process or notice in any assessment, action, or proceedings instituted in this state against such person under sections 5739.01 to 5739.31 and 5741.01 to 5741.22 of the Revised Code.

Such process or notice shall be served as provided under section 5703.37 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-01-1993



Section 5739.132 - Interest on unpaid tax or refund.

(A) If a tax payment originally due under this chapter or Chapter 5741. of the Revised Code on or after January 1, 1998, is not paid on or before the day the tax is required to be paid, interest shall accrue on the unpaid tax at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax was required to be paid until the tax is paid or until the day an assessment is issued under section 5739.13 or 5739.15 of the Revised Code, whichever occurs first. Interest shall be paid in the same manner as the tax, and may be collected by assessment.

(B) For tax payments due prior to January 1, 1998, interest shall be allowed and paid upon any refund granted in respect to the payment of an illegal or erroneous assessment issued by the department for the tax imposed under this chapter or Chapter 5741. of the Revised Code from the date of the overpayment. For tax payments due on or after January 1, 1998, interest shall be allowed and paid on any refund granted pursuant to section 5739.07 or 5741.10 of the Revised Code from the date of the overpayment. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code.

Effective Date: 09-29-1997



Section 5739.133 - Penalties for failure to remit - preassessment interest.

(A) A penalty may be added to every amount assessed under section 5739.13 or 5739.15 of the Revised Code as follows:

(1) In the case of an assessment against a person who fails to collect and remit the tax required by this chapter or Chapter 5741. of the Revised Code, up to fifty per cent of the amount assessed;

(2) In the case of a person whom the tax commissioner believes has collected the tax but failed to remit it to the state as required by this chapter or Chapter 5741. of the Revised Code, up to fifty per cent of the amount assessed;

(3) In the case of all other assessments, up to fifteen per cent of the amount assessed.

No amount assessed under section 5739.13 or 5739.15 of the Revised Code shall be subject to a penalty under this section in excess of fifty per cent of the amount assessed.

(B) All assessments issued under section 5739.13 and 5739.15 of the Revised Code shall include preassessment interest computed at the rate per annum prescribed by section 5703.47 of the Revised Code. Beginning January 1, 1988, preassessment interest shall begin to accrue on the first day of January of the year following the date on which the person assessed was required to report and pay the tax under this chapter or Chapter 5741. of the Revised Code, and shall run until the date of the notice of assessment. If an assessment is issued within the first twelve months after the interest begins to accrue, no preassessment interest shall be assessed. With respect to taxes required to be paid under this chapter or Chapter 5741. of the Revised Code on or after January 1, 1998, interest shall accrue as prescribed in division (A) of section 5739.132 of the Revised Code.

(C) The commissioner may adopt rules providing for the imposition and remission of any penalty provided for under this section.

Effective Date: 09-29-2000



Section 5739.14 - Sale of entire business - successor liable for taxes and penalties due.

If any person liable for the taxes levied by or pursuant to sections 5739.01 to 5739.31, inclusive, of the Revised Code, sells his business or stock of merchandise, or quits his business, the taxes and interest or penalty imposed by or pursuant to such sections on sales made prior to that time shall become due and payable immediately, and such person shall make a final return within fifteen days after the date of selling or quitting business. His successor shall withhold a sufficient amount of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid until the former owner produces a receipt from the tax commissioner showing that the taxes, interest, and penalties have been paid, or a certificate indicating that no taxes are due. If the purchaser of the business or stock of goods fails to withhold purchase money, he shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid during the operation of the business by the former owner.

Effective Date: 12-12-1967



Section 5739.15 - Jeopardy assessment.

(A) If the tax commissioner finds that a vendor, consumer, or officer, employee, or trustee of a corporation or business trust who is liable for any tax or charge levied by this chapter or Chapter 5741. of the Revised Code is about to depart from the state, remove the person's property from the state, conceal the person's self or property, or do any other act tending to prejudice, obstruct, or render wholly or partly ineffectual proceedings to collect the tax unless the proceedings are commenced without delay, or if the commissioner believes that the collection of the amount due from any vendor, consumer, or officer, employee, or trustee of a corporation or business trust will be jeopardized by delay, the commissioner may issue a jeopardy assessment against the person for the amount of the tax or charge plus a penalty as provided by section 5739.133 of the Revised Code. Upon issuance of a jeopardy assessment under this division, the total amount assessed shall immediately be due and payable unless security is provided pursuant to division (C) of this section. Any assessment issued under this section shall bear interest as prescribed by section 5739.13 of the Revised Code.

(B) The commissioner immediately shall file an entry with the clerk of the court of common pleas in the same manner and with the same effect as provided in section 5739.13 of the Revised Code. Notice of the jeopardy assessment shall be served on the person assessed or the person's legal representative, as provided in section 5703.37 of the Revised Code, within five days of the filing of the entry. The person assessed may petition for reassessment within sixty days of receipt of the notice of jeopardy assessment in the same manner as provided in section 5739.13 of the Revised Code. Full or partial payment of the assessment shall not prejudice the commissioner's consideration of the merits of the assessment as contested by the petition for reassessment. Upon notification of the existence of the judgment filed pursuant to this division, any public official having control or custody of any funds or property of the person assessed immediately shall pay or deliver the funds or property to the commissioner as full or partial satisfaction of the jeopardy assessment. However, funds or property needed as evidence in criminal proceedings or that is expected to be forfeited pursuant to Chapter 2981. of the Revised Code, need not be relinquished by the public official. Upon disposition of criminal and forfeiture proceedings, funds and property not needed as evidence and not forfeited shall be delivered to the commissioner.

(C) If the person subject to a jeopardy assessment files a petition for reassessment and posts security satisfactory to the commissioner in an amount sufficient to satisfy the unpaid balance of the assessment, execution on the judgment shall be stayed pending disposition of the petition for reassessment and all appeals resulting from the petition. If the security is sufficient to satisfy the full amount of the assessment, the commissioner shall return any funds or property of the person previously seized. Upon satisfaction of the assessment, the commissioner shall order the security released and the judgment vacated.

Effective Date: 09-29-2000; 07-01-2007



Section 5739.16 - Four-year limitation for assessments - exceptions.

(A) Except as otherwise provided in this section, no assessment shall be made or issued against a vendor or consumer for any tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, 5739.026, or 5739.10 of the Revised Code more than four years after the return date for the period in which the sale or purchase was made, or more than four years after the return for such period is filed, whichever is later. A consumer who provides a fully completed exemption certificate pursuant to division (B) of section 5739.03 of the Revised Code may be assessed any tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code that results from denial of the claimed exemption within the later of a period otherwise allowed by this section or one year after the date the certificate was provided. This division does not bar an assessment:

(1) When the tax commissioner has substantial evidence of amounts of taxes collected by a vendor from consumers on retail sales, which were not returned to the state;

(2) When the vendor assessed failed to file a return as required by section 5739.12 of the Revised Code;

(3) When the vendor or consumer and the commissioner waive in writing the time limitation.

(B) No assessment shall be made or issued against a vendor or consumer for any tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, 5739.026, or 5739.10 of the Revised Code for any period during which there was in full force and effect a rule of the tax commissioner under or by virtue of which the collection or payment of any such tax was not required. This division does not bar an assessment when the tax commissioner has substantial evidence of amounts of taxes collected by a vendor from consumers on retail sales which were not returned to the state.

(C) No assessment shall be made or issued against a person for any tax imposed pursuant to section 5739.101 of the Revised Code more than four years after the return date for the period in which the tax is imposed on the person's gross receipts, or more than four years after the return for such period is filed, whichever is later. This division does not bar an assessment when the person assessed failed to file a return as required under section 5739.102 of the Revised Code, or when the person and the commissioner waive in writing the time limitation.

Effective Date: 06-30-1993; 01-01-2006



Section 5739.161 - [Repealed].

Effective Date: 09-29-2000



Section 5739.17 - Vendor's license.

(A) No person shall engage in making retail sales subject to a tax imposed by or pursuant to section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code as a business without having a license therefor, except as otherwise provided in divisions (A)(1), (2), and (3) of this section.

(1) In the dissolution of a partnership by death, the surviving partner may operate under the license of the partnership for a period of sixty days.

(2) The heirs or legal representatives of deceased persons, and receivers and trustees in bankruptcy, appointed by any competent authority, may operate under the license of the person so succeeded in possession.

(3) Two or more persons who are not partners may operate a single place of business under one license. In such case neither the retirement of any such person from business at that place of business, nor the entrance of any person, under an existing arrangement, shall affect the license or require the issuance of a new license, unless the person retiring from the business is the individual named on the vendor's license.

Except as otherwise provided in this section, each applicant for a license shall make out and deliver to the county auditor of each county in which the applicant desires to engage in business, upon a blank to be furnished by such auditor for that purpose, a statement showing the name of the applicant, each place of business in the county where the applicant will make retail sales, the nature of the business, and any other information the tax commissioner reasonably prescribes in the form of a statement prescribed by the commissioner.

At the time of making the application, the applicant shall pay into the county treasury a license fee in the sum of twenty-five dollars for each fixed place of business in the county that will be the situs of retail sales. Upon receipt of the application and exhibition of the county treasurer's receipt, showing the payment of the license fee, the county auditor shall issue to the applicant a license for each fixed place of business designated in the application, authorizing the applicant to engage in business at that location.

(B) If a vendor's identity changes, the vendor shall apply for a new license. If a vendor wishes to move an existing fixed place of business to a new location within the same county, the vendor shall obtain a new vendor's license or submit a request to the commissioner to transfer the existing vendor's license to the new location. When the new location has been verified as being within the same county, the commissioner shall authorize the transfer and notify the county auditor of the change of location. If a vendor wishes to move an existing fixed place of business to another county, the vendor's license shall not transfer and the vendor shall obtain a new vendor's license from the county in which the business is to be located. The form of the license shall be prescribed by the commissioner. The fees collected shall be credited to the general fund of the county. If a vendor fails to notify the commissioner of a change of location of its fixed place of business or that its business has closed, the commissioner may cancel the vendor's license if ordinary mail sent to the location shown on the license is returned because of an undeliverable address.

(C) The commissioner may establish or participate in a registration system whereby any vendor may obtain a vendor's license by submitting to the commissioner a vendor's license application and a license fee of twenty-five dollars for each fixed place of business at which the vendor intends to make retail sales. Under this registration system, the commissioner shall issue a vendor's license to the applicant on behalf of the county auditor of the county in which the applicant desires to engage in business, and shall forward a copy of the application and license fee to that county. All such license fees received by the commissioner for the issuance of vendor's licenses shall be deposited into the vendor's license application fund, which is hereby created in the state treasury. The commissioner shall certify to the director of budget and management within ten business days after the close of a month the license fees to be transmitted to each county from the vendor's license application fund for vendor's license applications received by the commissioner during that month. License fees transmitted to a county for which payment was not received by the commissioner may be netted against a future distribution to that county, including distributions made pursuant to section 5739.21 of the Revised Code.

A vendor that makes retail sales subject to tax under Chapter 5739. of the Revised Code pursuant to a permit issued by the division of liquor control shall obtain a vendor's license in the identical name and for the identical address as shown on the permit.

Except as otherwise provided in this section, if a vendor has no fixed place of business and sells from a vehicle, each vehicle intended to be used within a county constitutes a place of business for the purpose of this section.

(D) As used in this section, "transient vendor" means any person who makes sales of tangible personal property from vending machines located on land owned by others, who leases titled motor vehicles, titled watercraft, or titled outboard motors, who effectuates leases that are taxed according to division (A)(2) of section 5739.02 of the Revised Code, or who, in the usual course of the person's business, transports inventory, stock of goods, or similar tangible personal property to a temporary place of business or temporary exhibition, show, fair, flea market, or similar event in a county in which the person has no fixed place of business, for the purpose of making retail sales of such property. A "temporary place of business" means any public or quasi-public place including, but not limited to, a hotel, rooming house, storeroom, building, part of a building, tent, vacant lot, railroad car, or motor vehicle that is temporarily occupied for the purpose of making retail sales of goods to the public. A place of business is not temporary if the same person conducted business at the place continuously for more than six months or occupied the premises as the person's permanent residence for more than six months, or if the person intends it to be a fixed place of business.

Any transient vendor, in lieu of obtaining a vendor's license under division (A) of this section for counties in which the transient vendor has no fixed place of business, may apply to the tax commissioner, on a form prescribed by the commissioner, for a transient vendor's license. The transient vendor's license authorizes the transient vendor to make retail sales in any county in which the transient vendor does not maintain a fixed place of business. Any holder of a transient vendor's license shall not be required to obtain a separate vendor's license from the county auditor in that county. Upon the commissioner's determination that an applicant is a transient vendor, the applicant shall pay a license fee in the amount of twenty-five dollars, at which time the tax commissioner shall issue the license. The tax commissioner may require a vendor to be licensed as a transient vendor if, in the opinion of the commissioner, such licensing is necessary for the efficient administration of the tax.

Any holder of a valid transient vendor's license may make retail sales at a temporary place of business or temporary exhibition, show, fair, flea market, or similar event, held anywhere in the state without complying with any provision of section 311.37 of the Revised Code. Any holder of a valid vendor's license may make retail sales as a transient vendor at a temporary place of business or temporary exhibition, show, fair, flea market, or similar event held in any county in which the vendor maintains a fixed place of business for which the vendor holds a vendor's license without obtaining a transient vendor's license.

(E) Any vendor who is issued a license pursuant to this section shall display the license or a copy of it prominently, in plain view, at every place of business of the vendor.

(F) No owner, organizer, or promoter who operates a fair, flea market, show, exhibition, convention, or similar event at which transient vendors are present shall fail to keep a comprehensive record of all such vendors, listing the vendor's name, permanent address, vendor's license number, and the type of goods sold. Such records shall be kept for four years and shall be open to inspection by the commissioner.

(G) The commissioner may issue additional types of licenses if required to efficiently administer the tax imposed by this chapter.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 09-26-2003; 04-29-2005; 07-01-2005



Section 5739.18 - List of licensed vendors - duties of county auditor.

On the first business day of each week, each county auditor shall make in duplicate a list showing the names of all vendors licensed in the auditor's county during the preceding week pursuant to sections 5739.01 to 5739.31 of the Revised Code, and such other information as to each, available from the records in the auditor's office, as the tax commissioner prescribes, and shall immediately certify one of the lists to the commissioner and one to the county treasurer. The tax commissioner shall keep an alphabetical index of such licensees so certified to the commissioner but may delete from the index the names of those persons whose licenses have been cancelled.

Effective Date: 06-13-2002



Section 5739.19 - Revocation of license.

The tax commissioner may revoke any retail vendor's license upon ascertaining that the vendor has no need for the license because the vendor is not engaged in making taxable retail sales. Notice of the revocation shall be delivered to the vendor personally or by certified mail or by an alternative delivery service as authorized under section 5703.37 of the Revised Code. The revocation shall be effective on the first day of the month following the expiration of fifteen days after the vendor received the notice of the revocation.

The revocation of the vendor's license shall be stayed if, within fifteen days after receiving notice of the revocation, the vendor objects, in writing, to the revocation. The commissioner shall consider the written objections of the vendor and issue a final determination on the revocation of the vendor's license. The commissioner's final determination may be appealed to the board of tax appeals pursuant to section 5717.02 of the Revised Code. The revocation shall be effective on the first day of the month following the expiration of all time limits for appeal.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2000



Section 5739.20 - [Repealed].

Effective Date: 12-20-1971



Section 5739.21 - Crediting of funds.

(A) One hundred per cent of all money deposited into the state treasury under sections 5739.01 to 5739.31 of the Revised Code that is not required to be distributed as provided in section 5739.102 of the Revised Code or division (B) of this section shall be credited to the general revenue fund.

(B)

(1) In any case where any county or transit authority has levied a tax or taxes pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code, the tax commissioner shall, within forty-five days after the end of each month, determine and certify to the director of budget and management the amount of the proceeds of such tax or taxes received during that month from billings and assessments, or associated with tax returns or reports filed during that month, to be returned to the county or transit authority levying the tax or taxes. The amount to be returned to each county and transit authority shall be a fraction of the aggregate amount of money collected with respect to each area in which one or more of such taxes are concurrently in effect with the tax levied by section 5739.02 of the Revised Code. The numerator of the fraction is the rate of the tax levied by the county or transit authority and the denominator of the fraction is the aggregate rate of such taxes applicable to such area. The amount to be returned to each county or transit authority shall be reduced by the amount of any refunds of county or transit authority tax paid pursuant to section 5739.07 of the Revised Code during the same month, or transfers made pursuant to division (B)(2) of section 5703.052 of the Revised Code.

(2) On a periodic basis, using the best information available, the tax commissioner shall distribute any amount of a county or transit authority tax that cannot be distributed under division (B)(1) of this section. Through audit or other means, the commissioner shall attempt to obtain the information necessary to make the distribution as provided under that division and, on receipt of that information, shall make adjustments to distributions previously made under this division.

(3) Beginning July 1, 2008, eight and thirty-three one-hundredths of one per cent of the revenue collected from the tax due under division (A) of section 5739.029 of the Revised Code shall be distributed to the county where the sale of the motor vehicle is sitused under section 5739.035 of the Revised Code. The amount to be so distributed to the county shall be apportioned on the basis of the rates of taxes the county levies pursuant to sections 5739.021 and 5739.026 of the Revised Code, as applicable, and shall be credited to the funds of the county as provided in divisions (A) and (B) of section 5739.211 of the Revised Code.

(C) The aggregate amount to be returned to any county or transit authority shall be reduced by one per cent, which shall be certified directly to the credit of the local sales tax administrative fund, which is hereby created in the state treasury. For the purpose of determining the amount to be returned to a county and transit authority in which the rate of tax imposed by the transit authority has been reduced under section 5739.028 of the Revised Code, the tax commissioner shall use the respective rates of tax imposed by the county or transit authority that results from the change in the rates authorized under that section.

(D) The director of budget and management shall transfer, from the same funds and in the same proportions specified in division (A) of this section, to the permissive tax distribution fund created by division (B)(1) of section 4301.423 of the Revised Code and to the local sales tax administrative fund, the amounts certified by the tax commissioner. The tax commissioner shall then, on or before the twentieth day of the month in which such certification is made, provide for payment of such respective amounts to the county treasurer and to the fiscal officer of the transit authority levying the tax or taxes. The amount transferred to the local sales tax administrative fund is for use by the tax commissioner in defraying costs incurred in administering such taxes levied by a county or transit authority.

Effective Date: 09-26-2003; 2007 HB119 12-01-2007; 2008 HB562 06-24-2008



Section 5739.211 - Use and allocation of county sales tax funds.

(A) The moneys received by a county levying an additional sales tax pursuant to section 5739.021 of the Revised Code shall be deposited in the county general fund to be expended for any purpose for which general fund moneys of the county may be used, including the acquisition or construction of permanent improvements or to make payments in accordance with section 333.06 or 333.07 of the Revised Code, or in the bond retirement fund for the payment of debt service charges on notes or bonds of the county issued for the acquisition or construction of permanent improvements. The amounts to be deposited in each of such funds shall be determined by the board of county commissioners.

(B) The moneys received by a county levying an additional sales tax pursuant to section 5739.026 of the Revised Code shall be deposited in a separate fund, which shall be allocated and distributed in accordance with the resolution adopted under such section. Moneys allocated for the purpose of division (A)(4) of section 5739.026 of the Revised Code shall be transferred to and disbursed from the community improvements fund in the county treasury. Notwithstanding section 135.351 of the Revised Code, if an allocation of moneys to a convention facilities authority or a transit authority is required pursuant to division (C) of section 5739.026 of the Revised Code, the county shall pay and distribute each authority's share of any such moneys to its fiscal officer within five business days of the date of their receipt by the county. If the moneys allocated under such division are not so paid, the county shall pay to such authority any interest that the county has received or will receive on such moneys that accrues from the date the county received the moneys, together with the principal amount of such moneys.

(C) The moneys received by a transit authority levying an additional sales tax pursuant to section 5739.023 of the Revised Code shall be deposited in such fund or funds of the transit authority as determined by the legislative authority of the transit authority to be expended for any purpose for which a county transit board or the board of county commissioners operating a county transit system, in the case of a county, or the board of trustees of a regional transit authority, in the case of a regional transit authority, may expend moneys under their control, including the purchase, acquisition, construction, replacement, improvement, extension, or enlargement of permanent improvements and for the payment of debt service charges on notes or bonds of the transit authority.

Effective Date: 10-25-1995; 06-30-2006



Section 5739.212 - Refund for modifications or adjustments to cash registers caused by tax increase.

(A) As used in this section, "cash register" means a cash register used by the vendor or seller to compute the correct tax on the date the new tax or tax increase took effect and that could not have been used to compute the correct tax on that date had adjustments or modifications not been made to it.

(B) Within six months of the date that a tax imposed under section 5739.021, 5739.023, 5739.026, 5741.021, 5747.022, or 5741.023 of the Revised Code takes effect for the first time or the effective date of an increase in the rate of such a tax, a vendor or seller required to collect the tax may apply to the county auditor for a refund of a portion of the amount of tax required to be remitted. The refund shall be in consideration of the costs incurred by or charges to the vendor or the seller for modifications or adjustments that were required to be made to enable the correct tax to be computed at the vendor or seller's cash registers. The total refund paid to a vendor or a seller under this section with respect to modifications or adjustments for a new tax or an increase in the rate of an existing tax shall be determined as follows:

(1) If the vendor or seller has one place of business and one cash register at that place of business, the refund shall equal the lesser of one hundred dollars or the actual cost incurred by the vendor or seller in making the modifications or adjustments.

(2) If the vendor or seller has one place of business and more than one cash register at that place of business, the refund shall equal the lesser of fifty dollars times the number of cash registers or the actual cost incurred by the vendor or seller in making the modifications or adjustments.

If the vendor or seller has more than one place of business, each place of business shall be considered separately for purposes of determining the refund to which the vendor or seller is entitled under this section.

(C) The refund application shall be in the form and include the information the tax commissioner prescribes by rule. Within nine months of the filing of the application, the auditor shall determine the cost incurred by the vendor or seller that will be allowed as a refund and shall certify the amount of the refund to the applicant. The refund shall be treated as an erroneous payment, and shall be refunded from the county general fund or the appropriate fund of the authority imposing the tax, except that in the case of a refund required to be remitted from a transit authority tax, the auditor shall certify the amount of the refund to the transit authority for payment of the refund by the transit authority to the applicant.

Effective Date: 07-20-1987



Section 5739.213 - [Repealed].

Effective Date: 2008 HB562 07-01-2008



Section 5739.22, 5739.23 - [Repealed].

Effective Date: 12-20-1971



Section 5739.24 - [Repealed].

Effective Date: 2008 HB429 05-01-2009



Section 5739.25 - [Repealed].

Effective Date: 12-20-1971



Section 5739.26 - Tax paid by consumer - prohibition against false certificates.

No consumer shall refuse to pay the full and exact tax as required by sections 5739.01 to 5739.31, inclusive, of the Revised Code, or refuse to comply with such sections and the rules and regulations of the tax commissioner, or present to the vendor a false certificate indicating that the sale is not subject to the tax.

Effective Date: 10-01-1953



Section 5739.27, 5739.28 - [Repealed].

Effective Date: 01-01-1962



Section 5739.29 - Vendor to collect tax - prohibition against rebate.

No vendor shall fail to collect the full and exact tax as required by sections 5739.01 to 5739.31, inclusive, of the Revised Code, or fail to comply with such sections and the rules and regulations of the tax commissioner or, except as expressly authorized by such sections, refund, remit, or rebate, to a consumer, either directly or indirectly and, by whatsoever means, any of the tax levied by sections 5739.01 to 5739.31, inclusive, of the Revised Code, or make in any form of advertising, verbal or otherwise, any statements which might imply that he is absorbing the tax, or paying the tax for the consumer by an adjustment of prices, or selling at a price including the tax, or rebating the tax in any other manner.

Effective Date: 07-01-1959



Section 5739.30 - Return or report must be filed - prohibitions - actions by tax commissioner.

(A) No person, including any officer, employee, or trustee of a corporation or business trust, shall fail to file any return or report required to be filed by this chapter, or file or cause to be filed any incomplete, false or fraudulent return, report, or statement, or aid or abet another in the filing of any false or fraudulent return, report, or statement.

(B) If any vendor required to file monthly returns under section 5739.12 of the Revised Code fails, on two consecutive months or on three or more months within a twelve-month period, to file such returns when due or to pay the tax thereon, or if any vendor authorized by the tax commissioner to file semiannual returns fails on two or more occasions within a twenty-four month period, to file such returns when due or to pay the tax due thereon, the commissioner may do any of the following:

(1) Require the vendor to furnish security in an amount equal to the average tax liability of the vendor for a period of one year, as determined by the commissioner from a review of returns or other information pertaining to the vendor, which amount shall in no event be less than one thousand dollars. The security may be in the form of a corporate surety bond, satisfactory to the commissioner, conditioned upon payment of the tax due with the returns from the vendor. The security shall be filed within ten days following the vendor's receipt of the notice from the commissioner of its requirements.

(2) Suspend the license issued to the vendor pursuant to section 5739.17 of the Revised Code. The suspension shall be effective ten days after service of written notice to the vendor of the commissioner's intention to do so. The notice shall be served upon the vendor personally , by certified mail, or by an alternative delivery service as authorized under section 5703.37 of the Revised Code. On the first day of the suspension, the commissioner shall cause to be posted, at every public entrance of the vendor's premises, a notice identifying the vendor and the location and informing the public that the vendor's license is under suspension and that no retail sales may be transacted at that location. No person, other than the commissioner or the commissioner's agent or employee, shall remove, cover, or deface the posted notice. No license which has been suspended under this section shall be reinstated, and no posted notice shall be removed, until the vendor has filed complete and correct returns for all periods in which no return had been filed and paid the full amount of the tax, penalties, and other charges due on those returns.

A corporate surety bond filed under this section shall be returned to the vendor if, for a period of twelve consecutive months following the date the bond was filed, the vendor has filed all returns and remitted payment with them within the time prescribed in section 5739.12 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-29-2000



Section 5739.31 - Vendor or transient vendor's license - prohibitions upon license suspension.

(A)

(1) No person shall engage in the business of selling at retail or sell at retail incidental to any other regularly conducted business without having a license therefor, as required by sections 5739.01 to 5739.31 of the Revised Code.

(2) No person shall engage in the business of selling at retail as a transient vendor, as defined in section 5739.17 of the Revised Code, without first having obtained a license as required by that section.

(B) No person shall continue to engage in the business of selling at retail or sell at retail incidental to any other regularly conducted business after the license issued to that person pursuant to section 5739.17 of the Revised Code has been suspended by the tax commissioner under division (B)(2) of section 5739.30 of the Revised Code, nor shall any person obtain a new license from the county auditor or the tax commissioner while such suspension is in effect. If a corporation's license has been suspended, none of its officers, or employees having control or supervision of or charged with the responsibility of filing returns and making payments of tax due, shall obtain a license from the county auditor or the tax commissioner during the period of such suspension.

Effective Date: 09-06-2002



Section 5739.32 - Withholding tax funds to insure compliance by local officials.

If any public official fails to maintain the records required by sections 5739.01 to 5739.31, of the Revised Code, or by the regulations issued by the tax commissioner or the treasurer of state, pursuant to said sections, or fails to comply with any law relating to the enforcement of said sections, the funds allocated to that county shall be withheld until such time as the public official has complied with such sections or such law and the regulations issued pursuant thereto.

Effective Date: 10-11-1976



Section 5739.33 - Personal liability for tax.

If any corporation, limited liability company, or business trust required to file returns and to remit tax due to the state under this chapter, including a holder of a direct payment permit under section 5739.031 of the Revised Code, fails for any reason to make the filing or payment, any of its employees having control or supervision of or charged with the responsibility of filing returns and making payments, or any of its officers, members, managers, or trustees who are responsible for the execution of the corporation's, limited liability company's, or business trust's fiscal responsibilities, shall be personally liable for the failure. The dissolution, termination, or bankruptcy of a corporation, limited liability company, or business trust shall not discharge a responsible officer's, member's, manager's, employee's, or trustee's liability for a failure of the corporation, limited liability company, or business trust to file returns or remit tax due. The sum due for the liability may be collected by assessment in the manner provided in section 5739.13 of the Revised Code.

Effective Date: 09-26-2003



Section 5739.34 - No preememption.

The levy of any excise, income, or property tax by the state or any political subdivision thereof shall not be construed as preempting the power of a county or transit authority to levy an additional sales tax pursuant to section 5739.021, 5739.023, or 5739.026 of the Revised Code. No tax levied by a board of county commissioners pursuant to section 5739.023 of the Revised Code shall become effective at any time while a tax levied by the board of trustees of a regional transit authority pursuant to such section is in effect in any part of such county.

Effective Date: 02-20-1986



Section 5739.35 - Delegation of investigative powers.

For purposes of enforcing this chapter, the tax commissioner, in accordance with section 5743.45 of the Revised Code, may delegate any investigation powers of the commissioner to any employee of the department of taxation who has been certified by the Ohio peace officer training commission and who is engaged in the enforcement of this chapter. Upon such a delegation in accordance with that section, the provisions of that section relative to the powers and authority of the employee and the suspension or revocation of the delegation apply. No employee of the department shall divulge any information acquired as a result of any investigation pursuant to this chapter, except as may be required by the commissioner or a court.

The department shall cooperate with the attorney general, local law enforcement officials, and the appropriate agencies of the federal government and other states in the investigation and prosecution of violations of this chapter.

Effective Date: 12-02-1996



Section 5739.36 - Report of tax revenue by industry classification.

(A) For the purpose of tracking the growth and overall economic impact of the travel and tourism industry in this state, the tax commissioner shall prepare a report summarizing the amount of tax revenue collected during each semiannual period ending on the last day of June or December, annually. The commissioner shall prepare the report by industry classification using business activity codes. The report shall include the combined total statewide collections from the taxes levied under sections 5739.02, 5739.021, 5739.023, 5739.026, 5741.02, 5741.021, 5741.022, and 5741.023 of the Revised Code as reported by taxpayers with respect to collections during the semiannual period. The report shall reflect all industries included in the industrial classification system used by the commissioner the activities of which relate in any way to travel and tourism, including, but not limited to, industries such as bars and restaurants; hotels, motels, and other lodging establishments; and other industries related to travel and tourism. The first report shall be for the semiannual period ending December 31, 2005.

(B) The tax commissioner shall file a copy of the report required under this section with the governor, the president of the senate, the speaker of the house of representatives, and the legislative service commission. The reports shall be filed on or before the first day of May or November, annually, that immediately follows the semiannual period to which the report relates. A copy of the commissioner's most recent report shall be made available to the public through the department of taxation's official internet web site.

(C) The commissioner shall adopt rules that are necessary to administer this section.

Effective Date: 09-29-2005



Section 5739.99 - Penalty.

(A) Whoever violates section 5739.26 or 5739.29 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars for a first offense; for each subsequent offense such person shall, if a corporation, be fined not less than one hundred nor more than five hundred dollars, or if an individual, or a member of a partnership, firm, or association, be fined not less than twenty-five nor more than one hundred dollars, or imprisoned not more than sixty days, or both.

(B) Whoever violates division (A) of section 5739.30 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars, or imprisoned not more than sixty days, or both.

(C)

(1) Whoever violates division (A)(1) of section 5739.31 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars. If the offender previously has been convicted of a violation of division (A)(1) of section 5739.31 of the Revised Code, the offender is guilty of a felony of the fourth degree.

(2) Whoever violates division (A)(2) of section 5739.31 of the Revised Code shall be fined not less than one hundred dollars nor more than five hundred dollars, or imprisoned for not more than ten days, or both, for the first offense; for each subsequent offense, each such person shall be fined not less than one thousand dollars nor more than twenty-five hundred dollars, or imprisoned not more than thirty days, or both. The motor vehicles and goods of any person charged with violating division (A)(2) of section 5739.31 of the Revised Code may be impounded and held pending the disposition of the charge, and may be sold at auction by the county sheriff in the manner prescribed by law to satisfy any fine imposed by this division.

(3) Whoever violates division (B) of section 5739.31 of the Revised Code is guilty of a felony of the fourth degree. Each day that business is conducted while a vendor's license is suspended constitutes a separate offense.

(D) Except as otherwise provided in this section, whoever violates sections 5739.01 to 5739.31 of the Revised Code, or any lawful rule promulgated by the department of taxation under authority of such sections, shall be fined not less than twenty-five nor more than one hundred dollars.

(E) Whoever violates section 5739.12 of the Revised Code by failing to remit to the state the tax collected under section 5739.02, 5739.021, 5739.023, or 5739.026 of the Revised Code is guilty of a felony of the fourth degree and shall suffer the loss of the person's vendor's license as required by section 5739.17 of the Revised Code. A person shall not be eligible for a vendor's license for two years following conviction.

(F) Whoever violates division (E) of section 5739.17 of the Revised Code is guilty of failure to display a transient vendor's license, a minor misdemeanor. A sheriff or police officer in a municipal corporation may enforce this division. The prosecuting attorney of a county shall inform the tax commissioner of any instance when a complaint is brought against a transient vendor pursuant to this division.

(G) Whoever violates section 5739.103 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars. If the offender previously has been convicted of violating that section, the offender is guilty of a felony of the fourth degree.

(H) The penalties provided in this section are in addition to any penalties imposed by the tax commissioner under section 5739.133 of the Revised Code.

Effective Date: 09-06-2002






Chapter 5740 - SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

Section 5740.01 - Simplified sales and use tax administration act definitions.

As used in this chapter:

(A) "Agreement" means the streamlined sales and use tax agreement as amended and adopted on January 27, 2001, by the national conference of state legislatures' special task force on state and local taxation of telecommunications and electronic commerce, and unanimously adopted by the national conference of state legislatures' executive committee, and as subsequently amended and adopted by the member states.

(B) "Certified automated system" means software certified jointly by the member states to calculate the sales or use tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(C) "Certified service provider" means an agent certified jointly by the member states to perform all of the seller's sales and use tax functions.

(D) "Member state" means any state that is a signatory to the agreement.

(E) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(F) "Sales tax" means the tax levied by section 5739.02, 5739.021, 5739.023, 5739.026, or 5739.10 of the Revised Code.

(G) "Seller" means any person making sales, leases, or rentals of personal property or services.

(H) "State" means any state of the United States and the District of Columbia.

(I) "Use tax" means the tax levied by section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code.

Effective Date: 06-21-2002



Section 5740.02 - Simplified sales and use tax administration act definitions.

(A)

(1) The state of Ohio shall participate in discussions with other states regarding the development of a streamlined sales and use tax system to reduce the burden and cost for all sellers to collect this state's sales and use taxes.

(2) Subject to division (B) of this section, the state also shall participate in meetings of the implementing states or the governing board of the agreement to review, amend, or administer the terms of the agreement to simplify and modernize sales and use tax administration that embodies the requirements set forth in section 5740.05 of the Revised Code. For purposes of these meetings, the state shall be represented by three delegates. The tax commissioner or the commissioner's designee shall be the chairperson of the delegation. The other delegates shall be one delegate chosen by the speaker of the house of representatives and one delegate chosen by the president of the senate. In all matters where voting by the member states or the governing board is required to amend the agreement, the chairperson, based on the votes of the majority of the delegation, shall cast this state's vote.

(B) The state shall not participate in the meetings of the implementing states or the governing board referred to in division (A)(2) of this section unless the meetings are conducted in accordance with requirements substantially similar to those described in divisions (C) and (F) of section 121.22 of the Revised Code, as if the participants of the meetings were a public body as defined in that section, except such meetings may be closed during any discussion pertaining to proprietary information of a person if the person so requests, personnel matters, competitive bidding, certification of service providers, or matters substantially similar to those described in divisions (G)(2), (3), or (5) of section 121.22 of the Revised Code. The state may participate in teleconferences, special meetings, meetings of working groups, committees, or steering committees if they are conducted in accordance with the public participation rules applicable to such meetings, as established by the implementing states entitled to participate in discussions to finalize the agreement, or the governing board.

(C) As used in this section:

(1) "Meetings of the implementing states" means meetings of the entire body of the states that are entitled to participate in discussions to finalize the agreement because they have enacted legislation based on the uniform sales and use tax administration act, approved January 24, 2001, or the simplified sales and use tax administration act, approved January 27, 2001.

(2) "Governing board" means the board that, under the terms of the agreement, is responsible for the administration and operation of the agreement.

Effective Date: 06-21-2002; 06-02-2005



Section 5740.03 - Development of streamlined sales and use tax system.

Subject to section 5740.05 of the Revised Code, the tax commissioner may enter into the agreement with one or more states. In furtherance of the agreement, the commissioner may act jointly with other member states to establish standards for certification of service providers and automated systems, establish performance standards for multi-state sellers, and procure goods and services. The commissioner may take other actions reasonably required to implement this chapter, including adopting rules.

Effective Date: 09-04-2002



Section 5740.04 - Interstate agreements.

(A) No provision of the agreement, in whole or in part, invalidates or amends the law of this state. Adoption of the agreement by this state does not amend the law of this state. Implementation in this state of any condition of the agreement, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.

(B) The agreement is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted laws of each member state.

Effective Date: 06-21-2002



Section 5740.05 - Effect of interstate agreement on other laws.

The tax commissioner shall not enter into the agreement unless the agreement requires each state to meet the requirements set forth in divisions (A) to (I) of this section. The agreement shall:

(A) Set restrictions to limit over time the number of state sales and use tax rates;

(B) Establish uniform standards for attributing the source of transactions to taxing jurisdictions, the administration of exempt sales, and sales and use tax returns and remittances;

(C) Provide a central, electronic registration system that allows a seller to register to collect sales and use taxes for, and remit them to, all member states;

(D) Provide that registration with the central registration system and the collection of sales and use taxes in the member states will not be used as a factor in determining whether the seller has nexus with a state for any tax;

(E) Provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local tax bases;

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the states so that sellers collecting and remitting those taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from, local taxing jurisdictions;

(3) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes;

(4) Providing notice to sellers and certified service providers of changes in local sales and use tax rates and in the boundaries of local taxing jurisdictions.

(F) Outline any monetary allowances that are to be provided by the member states to sellers or certified service providers. The agreement must allow for a joint public and private sector study of the compliance cost on sellers and certified service providers to collect sales and use taxes for state and local governments under various levels of complexity.

(G) Require each state to certify compliance with the terms of the agreement prior to becoming a member of the agreement, and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member;

(H) Require each member state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information;

(I) Provide for the appointment of an advisory council of private sector representatives and an advisory council of non-member state representatives to consult with in the administration of the agreement.

Effective Date: 06-21-2002; 04-29-2005



Section 5740.06 - Requirements for agreement.

(A) The agreement binds and inures only to the benefit of this state and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of this state and the other member states and not by the terms of the agreement.

(B) Consistent with division (A) of this section, no person shall have any cause of action or defense under the agreement or by virtue of this state's approval of the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this state, or any political subdivision of this state, on the ground that the action or inaction is inconsistent with the agreement.

(C) No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the law or application of it is inconsistent with the agreement.

Effective Date: 06-21-2002



Section 5740.07 - Effect of agreement.

(A) A certified service provider is the agent of the seller with whom the certified service provider has contracted for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use taxes due each member state on all sales transactions it processes for the seller, except as provided in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use taxes due on transactions processed by the certified service provider, unless the seller misrepresented the type of tangible personal property or services it sells, or committed fraud. In the absence of probable cause to believe that the seller made a material misrepresentation or has committed fraud, the seller is not subject to audit of the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by a certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the provider.

(B) A person who provides a certified automated system is responsible for the proper functioning of that system and is liable to this state for underpayments of the sales and use tax attributable to errors in the functioning of that system. A seller that uses a certified automated system remains responsible and is liable to this state for reporting and remitting sales and use taxes.

(C) A seller that has a proprietary system for determining the amount of sales or use tax due on transactions and has signed a performance agreement establishing tax performance standards for that system is liable for the failure of the system to meet the performance standards.

Effective Date: 06-21-2002



Section 5740.08 - Certified service providers.

(A) As used in this section:

(1) "Confidential taxpayer information" means all information that is protected under Title LVII of the Revised Code or other applicable law.

(2) "Personally identifiable information" means information that identifies a person.

(3) "Anonymous data" means information that does not identify a person.

(B) A certified service provider shall preserve the privacy of consumers who buy, lease, or rent tangible personal property or services from sellers with whom the provider has contracted for the collection and remittance of sales and use taxes to this state. The certified service provider shall protect the personally identifiable information of a consumer in the same manner as required of the department of taxation for taxpayer information. The certified service provider shall use a certified automated system to perform sales and use tax calculations, remittances, and reporting that does not retain the personally identifiable information of consumers, except as follows:

(1) To determine whether a consumer's status or intended use of the goods or services purchased is exempt from the sales or use tax;

(2) To investigate fraud by a consumer or seller;

(3) To the extent necessary to ensure the reliability of the providers' technology and certified automated system in performing all of a seller's sales and use tax functions.

The certified service provider shall provide technical, physical, and administrative safeguards to protect personally identifiable information from unauthorized access and disclosure.

(C) The tax commissioner shall provide to consumers clear and conspicuous notice of the commissioner's information retention and sharing practices, including what personally identifiable information the commissioner collects, how the information collected is used, how long the information is retained, and whether the information may be disclosed to other states. When the commissioner retains a consumer's personally identifiable information that the commissioner received from a certified service provider, the commissioner shall allow the consumer to examine that information and correct any inaccurately recorded information.

(D) If any person, other than a member state or a person otherwise authorized by the laws of this state, seeks to discover a consumer's personally identifiable information, the tax commissioner shall make a reasonable and timely effort to notify the consumer of such request.

(E) Notwithstanding this section, the laws of this state regarding the collection, use, and maintenance of confidential taxpayer information remain applicable and binding. The agreement does not enlarge or limit this state's authority to do any of the following:

(1) Conduct audits or other reviews as provided under the agreement or state law;

(2) Provide records pursuant to section 149.43 of the Revised Code or to governmental agencies under disclosure laws;

(3) Prevent the disclosure of confidential taxpayer information in accordance with Title LVII of the Revised Code;

(4) Prevent, consistent with federal law, the disclosure or misuse of federal return information obtained under a disclosure agreement with the Internal Revenue Service;

(5) Collect, disclose, disseminate, or otherwise use anonymous data for governmental purposes.

(F) This section does not enlarge or limit the privacy policies of any seller that has selected a certified service provider as its agent to perform all of the seller's sales and use tax functions.

(G) A certified service provider that fails to comply with this section is subject to investigation by the tax commissioner or the commissioner's agents and the attorney general, and to prosecution by the attorney general.

Effective Date: 06-21-2002; 04-29-2005



Section 5740.09 - Cause of action against seller for overcollection - notice.

(A) No cause of action shall accrue against a seller for over-collection of the taxes levied by section 5739.02, 5739.021, 5739.023, 5739.026, 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code until the purchaser has provided written notice of the over-collection to the seller and the seller has had sixty days after the notice was mailed to respond. The notice must contain the information necessary to determine the validity of the request. In no case shall a cause of action accrue against a seller for the over-collection of such taxes if either the purchaser or the seller has filed a refund claim for the over-collection pursuant to section 5739.07 or 5741.10 of the Revised Code.

(B) In connection with a purchaser's request from a seller of over-collected taxes under division (A) of this section, a seller shall be presumed to have a reasonable business practice if, in the collection of the taxes, the seller does both of the following:

(1) Uses either a certified service provider or a certified automated system, including a proprietary system; and

(2) Has remitted to the state all taxes collected, less any deductions or collection allowances provided by section 5739.12 or 5741.12 of the Revised Code.

Effective Date: 04-29-2005



Section 5740.10 - [Repealed].

Effective Date: 2008 HB429 01-01-2010






Chapter 5741 - USE TAX; STORAGE TAX

Section 5741.01 - Protecting privacy of consumers.

As used in this chapter:

(A) "Person" includes individuals, receivers, assignees, trustees in bankruptcy, estates, firms, partnerships, associations, joint-stock companies, joint ventures, clubs, societies, corporations, business trusts, governments, and combinations of individuals of any form.

(B) "Storage" means and includes any keeping or retention in this state for use or other consumption in this state.

(C) "Use" means and includes the exercise of any right or power incidental to the ownership of the thing used. A thing is also "used" in this state if its consumer gives or otherwise distributes it, without charge, to recipients in this state.

(D) "Purchase" means acquired or received for a consideration, whether such acquisition or receipt was effected by a transfer of title, or of possession, or of both, or a license to use or consume; whether such transfer was absolute or conditional, and by whatever means the transfer was effected; and whether the consideration was money, credit, barter, or exchange. Purchase includes production, even though the article produced was used, stored, or consumed by the producer. The transfer of copyrighted motion picture films for exhibition purposes is not a purchase, except such films as are used solely for advertising purposes.

(E) "Seller" means the person from whom a purchase is made, and includes every person engaged in this state or elsewhere in the business of selling tangible personal property or providing a service for storage, use, or other consumption or benefit in this state; and when, in the opinion of the tax commissioner, it is necessary for the efficient administration of this chapter, to regard any salesman, representative, peddler, or canvasser as the agent of a dealer, distributor, supervisor, or employer under whom the person operates, or from whom the person obtains tangible personal property, sold b ythe person for storage, use, or other consumption in this state, irrespective of whether or not the person is making such sales on the person's own behalf, or on behalf of such dealer, distributor, supervisor, or employer, the commissioner may regard the person as such agent, and may regard such dealer, distributor, supervisor, or employer as the seller. "Seller" does not include any person to the extent the person provides a communications medium, such as, but not limited to, newspapers, magazines, radio, television, or cable television, by means of which sellers solicit purchases of their goods or services.

(F) "Consumer" means any person who has purchased tangible personal property or has been provided a service for storage, use, or other consumption or benefit in this state. "Consumer" does not include a person who receives, without charge, tangible personal property or a service.

A person who performs a facility management or similar service contract for a contractee is a consumer of all tangible personal property and services purchased for use in connection with the performance of such contract, regardless of whether title to any such property vests in the contractee. The purchase of such property and services is not subject to the exception for resale under division (E) of section 5739.01 of the Revised Code.

(G)

(1) "Price," except as provided in divisions (G)(2) to (6) of this section, has the same meaning as in division (H)(1) of section 5739.01 of the Revised Code.

(2) In the case of watercraft, outboard motors, or new motor vehicles, "price" has the same meaning as in divisions (H)(2) and (3) of section 5739.01 of the Revised Code.

(3) In the case of a nonresident business consumer that purchases and uses tangible personal property outside this state and subsequently temporarily stores, uses, or otherwise consumes such tangible personal property in the conduct of business in this state, the consumer or the tax commissioner may determine the price based on the value of the temporary storage, use, or other consumption, in lieu of determining the price pursuant to division (G)(1) of this section. A price determination made by the consumer is subject to review and redetermination by the commissioner.

(4) In the case of tangible personal property held in this state as inventory for sale or lease, and that is temporarily stored, used, or otherwise consumed in a taxable manner, the price is the value of the temporary use. A price determination made by the consumer is subject to review and redetermination by the commissioner.

(5) In the case of tangible personal property originally purchased and used by the consumer outside this state, and that becomes permanently stored, used, or otherwise consumed in this state more than six months after its acquisition by the consumer, the consumer or the commissioner may determine the price based on the current value of such tangible personal property, in lieu of determining the price pursuant to division (G)(1) of this section. A price determination made by the consumer is subject to review and redetermination by the commissioner.

(6) If a consumer produces tangible personal property for sale and removes that property from inventory for the consumer's own use, the price is the produced cost of that tangible personal property.

(H) "Nexus with this state" means that the seller engages in continuous and widespread solicitation of purchases from residents of this state or otherwise purposefully directs its business activities at residents of this state.

(I) "Substantial nexus with this state" means that the seller has sufficient contact with this state, in accordance with Section 8 of Article I of the Constitution of the United States, to allow the state to require the seller to collect and remit use tax on sales of tangible personal property or services made to consumers in this state. "Substantial nexus with this state" exists when the seller does any of the following:

(1) Maintains a place of business within this state, whether operated by employees or agents of the seller, by a member of an affiliated group, as defined in division (B)(3)(e) of section 5739.01 of the Revised Code, of which the seller is a member, or by a franchisee using a trade name of the seller;

(2) Regularly has employees, agents, representatives, solicitors, installers, repairmen, salesmen, or other individuals in this state for the purpose of conducting the business of the seller;

(3) Uses a person in this state for the purpose of receiving or processing orders of the seller's goods or services;

(4) Makes regular deliveries of tangible personal property into this state by means other than common carrier;

(5) Has membership in an affiliated group, as described in division (B)(3)(e) of section 5739.01 of the Revised Code, at least one other member of which has substantial nexus with this state;

(6) Owns tangible personal property that is rented or leased to a consumer in this state, or offers tangible personal property, on approval, to consumers in this state;

(7) Except as provided in section 5703.65 of the Revised Code, is registered with the secretary of state to do business in this state or is registered or licensed by any state agency, board, or commission to transact business in this state or to make sales to persons in this state;

(8) Has any other contact with this state that would allow this state to require the seller to collect and remit use tax under Section 8 of Article I of the Constitution of the United States.

(J) "Fiscal officer" means, with respect to a regional transit authority, the secretary-treasurer thereof, and with respect to a county which is a transit authority, the fiscal officer of the county transit board appointed pursuant to section 306.03 of the Revised Code or, if the board of county commissioners operates the county transit system, the county auditor.

(K) "Territory of the transit authority" means all of the area included within the territorial boundaries of a transit authority as they from time to time exist. Such territorial boundaries must at all times include all the area of a single county or all the area of the most populous county which is a part of such transit authority. County population shall be measured by the most recent census taken by the United States census bureau.

(L) "Transit authority" means a regional transit authority created pursuant to section 306.31 of the Revised Code or a county in which a county transit system is created pursuant to section 306.01 of the Revised Code. For the purposes of this chapter, a transit authority must extend to at least the entire area of a single county. A transit authority which includes territory in more than one county must include all the area of the most populous county which is a part of such transit authority. County population shall be measured by the most recent census taken by the United States census bureau.

(M) "Providing a service" has the same meaning as in division (X) of section 5739.01 of the Revised Code.

(N) "Other consumption" includes receiving the benefits of a service.

(O) "Lease" or "rental" has the same meaning as in division (UU) of section 5739.01 of the Revised Code.

(P) "Certified service provider" has the same meaning as in section 5740.01 of the Revised Code.

Effective Date: 09-26-2003



Section 5741.011 - [Repealed].

Effective Date: 06-26-2003



Section 5741.02 - Levy of tax - rate - exemptions.

(A)

(1) For the use of the general revenue fund of the state, an excise tax is hereby levied on the storage, use, or other consumption in this state of tangible personal property or the benefit realized in this state of any service provided. The tax shall be collected as provided in section 5739.025 of the Revised Code, provided that on and after July 1, 2003, and on or before June 30, 2005, the rate of the tax shall be six per cent. On and after July 1, 2005, the rate of the tax shall be five and one-half per cent.

(2) In the case of the lease or rental, with a fixed term of more than thirty days or an indefinite term with a minimum period of more than thirty days, of any motor vehicles designed by the manufacturer to carry a load of not more than one ton, watercraft, outboard motor, or aircraft, or of any tangible personal property, other than motor vehicles designed by the manufacturer to carry a load of more than one ton, to be used by the lessee or renter primarily for business purposes, the tax shall be collected by the seller at the time the lease or rental is consummated and shall be calculated by the seller on the basis of the total amount to be paid by the lessee or renter under the lease or rental agreement. If the total amount of the consideration for the lease or rental includes amounts that are not calculated at the time the lease or rental is executed, the tax shall be calculated and collected by the seller at the time such amounts are billed to the lessee or renter. In the case of an open-end lease or rental, the tax shall be calculated by the seller on the basis of the total amount to be paid during the initial fixed term of the lease or rental, and for each subsequent renewal period as it comes due. As used in this division, "motor vehicle" has the same meaning as in section 4501.01 of the Revised Code, and "watercraft" includes an outdrive unit attached to the watercraft.

(3) Except as provided in division (A)(2) of this section, in the case of a transaction, the price of which consists in whole or part of the lease or rental of tangible personal property, the tax shall be measured by the installments of those leases or rentals.

(B) Each consumer, storing, using, or otherwise consuming in this state tangible personal property or realizing in this state the benefit of any service provided, shall be liable for the tax, and such liability shall not be extinguished until the tax has been paid to this state; provided, that the consumer shall be relieved from further liability for the tax if the tax has been paid to a seller in accordance with section 5741.04 of the Revised Code or prepaid by the seller in accordance with section 5741.06 of the Revised Code.

(C) The tax does not apply to the storage, use, or consumption in this state of the following described tangible personal property or services, nor to the storage, use, or consumption or benefit in this state of tangible personal property or services purchased under the following described circumstances:

(1) When the sale of property or service in this state is subject to the excise tax imposed by sections 5739.01 to 5739.31 of the Revised Code, provided said tax has been paid;

(2) Except as provided in division (D) of this section, tangible personal property or services, the acquisition of which, if made in Ohio, would be a sale not subject to the tax imposed by sections 5739.01 to 5739.31 of the Revised Code;

(3) Property or services, the storage, use, or other consumption of or benefit from which this state is prohibited from taxing by the Constitution of the United States, laws of the United States, or the Constitution of this state. This exemption shall not exempt from the application of the tax imposed by this section the storage, use, or consumption of tangible personal property that was purchased in interstate commerce, but that has come to rest in this state, provided that fuel to be used or transported in carrying on interstate commerce that is stopped within this state pending transfer from one conveyance to another is exempt from the excise tax imposed by this section and section 5739.02 of the Revised Code;

(4) Transient use of tangible personal property in this state by a nonresident tourist or vacationer, or a nonbusiness use within this state by a nonresident of this state, if the property so used was purchased outside this state for use outside this state and is not required to be registered or licensed under the laws of this state;

(5) Tangible personal property or services rendered, upon which taxes have been paid to another jurisdiction to the extent of the amount of the tax paid to such other jurisdiction. Where the amount of the tax imposed by this section and imposed pursuant to section 5741.021, 5741.022, or 5741.023 of the Revised Code exceeds the amount paid to another jurisdiction, the difference shall be allocated between the tax imposed by this section and any tax imposed by a county or a transit authority pursuant to section 5741.021, 5741.022, or 5741.023 of the Revised Code, in proportion to the respective rates of such taxes.

As used in this subdivision, "taxes paid to another jurisdiction" means the total amount of retail sales or use tax or similar tax based upon the sale, purchase, or use of tangible personal property or services rendered legally, levied by and paid to another state or political subdivision thereof, or to the District of Columbia, where the payment of such tax does not entitle the taxpayer to any refund or credit for such payment.

(6) The transfer of a used manufactured home or used mobile home, as defined by section 5739.0210 of the Revised Code, made on or after January 1, 2000;

(7) Drugs that are or are intended to be distributed free of charge to a practitioner licensed to prescribe, dispense, and administer drugs to a human being in the course of a professional practice and that by law may be dispensed only by or upon the order of such a practitioner.

(8) Computer equipment and related software leased from a lessor located outside this state and initially received in this state on behalf of the consumer by a third party that will retain possession of such property for not more than ninety days and that will, within that ninety-day period, deliver such property to the consumer at a location outside this state. Division (C)(8) of this section does not provide exemption from taxation for any otherwise taxable charges associated with such property while it is in this state or for any subsequent storage, use, or consumption of such property in this state by or on behalf of the consumer.

(9) Tangible personal property held for sale by a person but not for that person's own use and donated by that person, without charge or other compensation, to either of the following:

(a) A nonprofit organization operated exclusively for charitable purposes in this state, no part of the net income of which inures to the benefit of any private shareholder or individual and no substantial part of the activities of which consists of carrying on propaganda or otherwise attempting to influence legislation; or

(b) This state or any political subdivision of this state, but only if donated for exclusively public purposes.

For the purposes of division (C)(10) of this section, "charitable purposes" has the same meaning as in division (B)(12) of section 5739.02 of the Revised Code.

(D) The tax applies to the storage, use, or other consumption in this state of tangible personal property or services, the acquisition of which at the time of sale was excepted under division (E) of section 5739.01 of the Revised Code from the tax imposed by section 5739.02 of the Revised Code, but which has subsequently been temporarily or permanently stored, used, or otherwise consumed in a taxable manner.

(E)

(1)

(a) If any transaction is claimed to be exempt under division (E) of section 5739.01 of the Revised Code or under section 5739.02 of the Revised Code, with the exception of divisions (B)(1) to (11) or (28) of section 5739.02 of the Revised Code, the consumer shall provide to the seller, and the seller shall obtain from the consumer, a certificate specifying the reason that the transaction is not subject to the tax. The certificate shall be in such form, and shall be provided either in a hard copy form or electronic form, as the tax commissioner prescribes.

(b) A seller that obtains a fully completed exemption certificate from a consumer is relieved of liability for collecting and remitting tax on any sale covered by that certificate. If it is determined the exemption was improperly claimed, the consumer shall be liable for any tax due on that sale under this chapter. Relief under this division from liability does not apply to any of the following:

(i) A seller that fraudulently fails to collect tax;

(ii) A seller that solicits consumers to participate in the unlawful claim of an exemption;

(iii) A seller that accepts an exemption certificate from a consumer that claims an exemption based on who purchases or who sells property or a service, when the subject of the transaction sought to be covered by the exemption certificate is actually received by the consumer at a location operated by the seller in this state, and this state has posted to its web site an exemption certificate form that clearly and affirmatively indicates that the claimed exemption is not available in this state;

(iv) A seller that accepts an exemption certificate from a consumer who claims a multiple points of use exemption under division (D) of section 5739.033 of the Revised Code, if the item purchased is tangible personal property, other than prewritten computer software.

(2) The seller shall maintain records, including exemption certificates, of all sales on which a consumer has claimed an exemption, and provide them to the tax commissioner on request.

(3) If no certificate is provided or obtained within ninety days after the date on which the transaction is consummated, it shall be presumed that the tax applies. Failure to have so provided or obtained a certificate shall not preclude a seller, within one hundred twenty days after the tax commissioner gives written notice of intent to levy an assessment, from either establishing that the transaction is not subject to the tax, or obtaining, in good faith, a fully completed exemption certificate.

(4) If a transaction is claimed to be exempt under division (B)(13) of section 5739.02 of the Revised Code, the contractor shall obtain certification of the claimed exemption from the contractee. This certification shall be in addition to an exemption certificate provided by the contractor to the seller. A contractee that provides a certification under this division shall be deemed to be the consumer of all items purchased by the contractor under the claim of exemption, if it is subsequently determined that the exemption is not properly claimed. The certification shall be in such form as the tax commissioner prescribes.

(F) A seller who files a petition for reassessment contesting the assessment of tax on transactions for which the seller obtained no valid exemption certificates, and for which the seller failed to establish that the transactions were not subject to the tax during the one-hundred-twenty-day period allowed under division (E) of this section, may present to the tax commissioner additional evidence to prove that the transactions were exempt. The seller shall file such evidence within ninety days of the receipt by the seller of the notice of assessment, except that, upon application and for reasonable cause, the tax commissioner may extend the period for submitting such evidence thirty days.

(G) For the purpose of the proper administration of sections 5741.01 to 5741.22 of the Revised Code, and to prevent the evasion of the tax hereby levied, it shall be presumed that any use, storage, or other consumption of tangible personal property in this state is subject to the tax until the contrary is established.

(H) The tax collected by the seller from the consumer under this chapter is not part of the price, but is a tax collection for the benefit of the state, and of counties levying an additional use tax pursuant to section 5741.021 or 5741.023 of the Revised Code and of transit authorities levying an additional use tax pursuant to section 5741.022 of the Revised Code. Except for the discount authorized under section 5741.12 of the Revised Code and the effects of any rounding pursuant to section 5703.055 of the Revised Code, no person other than the state or such a county or transit authority shall derive any benefit from the collection of such tax.

Effective Date: 10-21-2003; 06-30-2005; 09-21-2006; 09-28-2006; 2007 HB119 06-30-2007



Section 5741.021 - Additional county use tax.

(A) For the purpose of providing additional general revenues for the county or supporting criminal and administrative justice services in the county, or both, and to pay the expenses of administering such levy, any county which levies a tax pursuant to section 5739.021 of the Revised Code shall levy a tax at the same rate levied pursuant to section 5739.021 of the Revised Code on the storage, use, or other consumption in the county of the following:

(1) Motor vehicles by a transaction subject to the tax imposed by section 5739.02 of the Revised Code;

(2) In addition to the tax imposed by section 5741.02 of the Revised Code, tangible personal property and services subject to the tax levied by this state as provided in section 5741.02 of the Revised Code, and tangible personal property and services purchased in another county within this state by a transaction subject to the tax imposed by section 5739.02 of the Revised Code.

The tax shall be levied pursuant to a resolution of the board of county commissioners which shall be adopted after publication of notice and hearing in the same manner as provided in section 5739.021 of the Revised Code. Such resolution shall be adopted and shall become effective on the same day as the resolution adopted by the board of county commissioners levying a sales tax pursuant to section 5739.021 of the Revised Code and shall remain in effect until such sales tax is repealed.

(B) The tax levied pursuant to this section on the storage, use, or other consumption of tangible personal property and on the benefit of a service realized shall be in addition to the tax levied by section 5741.02 of the Revised Code and, except as provided in division (D) of this section, any tax levied pursuant to sections 5741.022 and 5741.023 of the Revised Code.

(C) The additional tax levied by the county shall be collected pursuant to section 5739.025 of the Revised Code. If the additional tax or some portion thereof is levied for the purpose of criminal and administrative justice services, the revenue from the tax, or the amount or rate apportioned to that purpose, shall be credited to a special fund created in the county treasury for receipt of that revenue.

(D) The tax levied pursuant to this section shall not be applicable to any benefit of a service realized or to any storage, use, or consumption of property not within the taxing power of a county under the constitution of the United States or the constitution of this state, or to property or services on which a tax levied by a county or transit authority pursuant to this section or section 5739.021, 5739.023, 5739.026, 5741.022, or 5741.023 of the Revised Code has been paid, if the sum of the taxes paid pursuant to those sections is equal to or greater than the sum of the taxes due under this section and sections 5741.022 and 5741.023 of the Revised Code. If the sum of the taxes paid is less than the sum of the taxes due under this section and sections 5741.022 and 5741.023 of the Revised Code, the amount of tax paid shall be credited against the amount of tax due.

(E) As used in this section, "criminal and administrative justice services" has the same meaning as in section 5739.021 of the Revised Code.

Effective Date: 04-21-1994; 01-01-2006



Section 5741.022 - Transit authority levy.

(A) For the purpose of providing additional general revenues for the transit authority and paying the expenses of administering such levy, any transit authority as defined in section 5741.01 of the Revised Code that levies a tax pursuant to section 5739.023 of the Revised Code shall levy a tax at the same rate levied pursuant to such section on the storage, use, or other consumption in the territory of the transit authority of the following:

(1) Motor vehicles by a transaction subject to the tax imposed by section 5739.02 of the Revised Code;

(2) In addition to the tax imposed by section 5741.02 of the Revised Code, tangible personal property and services subject to the tax levied by this state as provided in section 5741.02 of the Revised Code, and tangible personal property and services purchased in another county within this state by a transaction subject to the tax imposed by section 5739.02 of the Revised Code.

The tax shall be in effect at the same time and at the same rate and shall be levied pursuant to the resolution of the legislative authority of the transit authority levying a sales tax pursuant to section 5739.023 of the Revised Code.

(B) The tax levied pursuant to this section on the storage, use, or other consumption of tangible personal property and on the benefit of a service realized shall be in addition to the tax levied by section 5741.02 of the Revised Code and, except as provided in division (D) of this section, any tax levied pursuant to sections 5741.021 and 5741.023 of the Revised Code.

(C) The additional tax levied by the authority shall be collected pursuant to section 5739.025 of the Revised Code.

(D) The tax levied pursuant to this section shall not be applicable to any benefit of a service realized or to any storage, use, or consumption of property not within the taxing power of a transit authority under the constitution of the United States or the constitution of this state, or to property or services on which a tax levied by a county or transit authority pursuant to this section or section 5739.021, 5739.023, 5739.026, 5741.021, or 5741.023 of the Revised Code has been paid, if the sum of the taxes paid pursuant to those sections is equal to or greater than the sum of the taxes due under this section and sections 5741.021 and 5741.023 of the Revised Code. If the sum of the taxes paid is less than the sum of the taxes due under this section and sections 5741.021 and 5741.023 of the Revised Code, the amount of tax paid shall be credited against the amount of tax due.

(E) The rate of a tax levied under this section is subject to reduction under section 5739.028 of the Revised Code if a ballot question is approved by voters pursuant to that section.

Effective Date: 07-19-1995; 01-01-2006



Section 5741.023 - County use tax for specific purposes.

(A) For the same purposes for which it has imposed a tax under section 5739.026 of the Revised Code, any county that levies a tax pursuant to such section shall levy a tax at the same rate levied pursuant to such section on the storage, use, or other consumption in the county of the following:

(1) Motor vehicles, and watercraft and outboard motors required to be titled in the county pursuant to Chapter 1548. of the Revised Code, acquired by a transaction subject to the tax imposed by section 5739.02 of the Revised Code;

(2) In addition to the tax imposed by section 5741.02 of the Revised Code, tangible personal property and services subject to the tax levied by this state as provided in section 5741.02 of the Revised Code, and tangible personal property and services purchased in another county within this state by a transaction subject to the tax imposed by section 5739.02 of the Revised Code.

The tax shall be levied pursuant to a resolution of the board of county commissioners, which shall be adopted in the same manner as provided in section 5739.026 of the Revised Code. Such resolution shall be adopted and shall become effective on the same day as the resolution adopted by the board of county commissioners levying a sales tax pursuant to such section and shall remain in effect until such sales tax is repealed or expires.

(B) The tax levied pursuant to this section shall be in addition to the tax levied by section 5741.02 of the Revised Code and, except as provided in division (D) of this section, any tax levied pursuant to sections 5741.021 and 5741.022 of the Revised Code.

(C) The additional tax levied by the county shall be collected pursuant to section 5739.025 of the Revised Code.

(D) The tax levied pursuant to this section shall not be applicable to any benefit of a service realized or to any storage, use, or consumption of property not within the taxing power of a county under the constitution of the United States or the constitution of this state, or to property or services on which tax levied by a county or transit authority pursuant to this section or section 5739.021, 5739.023, 5739.026, 5741.021, or 5741.022 of the Revised Code has been paid, if the sum of the taxes paid pursuant to those sections is equal to or greater than the sum of the taxes due under this section and sections 5741.021 and 5741.022 of the Revised Code. If the sum of the taxes paid is less than the sum of the taxes due under this section and sections 5741.021 and 5741.022 of the Revised Code, the amount of tax paid shall be credited against the amount of tax due.

Effective Date: 03-15-1993; 01-01-2006



Section 5741.03 - Use of revenue.

(A) One hundred per cent of all money deposited into the state treasury under sections 5741.01 to 5741.22 of the Revised Code that is not required to be distributed as provided in division (B) of this section shall be credited to the general revenue fund.

(B) In any case where any county or transit authority has levied a tax or taxes pursuant to section 5741.021, 5741.022, or 5741.023 of the Revised Code, the tax commissioner shall, within forty-five days after the end of each month, determine and certify to the director of budget and management the amount of the proceeds of such tax or taxes from billings and assessments received during that month, or shown on tax returns or reports filed during that month, to be returned to the county or transit authority levying the tax or taxes, which amounts shall be determined in the manner provided in section 5739.21 of the Revised Code. The director of budget and management shall transfer, from the general revenue fund, to the permissive tax distribution fund created by division (B)(1) of section 4301.423 of the Revised Code and to the local sales tax administrative fund created by division (C) of section 5739.21 of the Revised Code, the amounts certified by the tax commissioner. The tax commissioner shall then, on or before the twentieth day of the month in which such certification is made, provide for payment of such respective amounts to the county treasurer or to the fiscal officer of the transit authority levying the tax or taxes. The amount transferred to the local sales tax administrative fund is for use by the tax commissioner in defraying costs the commissioner incurs in administering such taxes levied by a county or transit authority.

Effective Date: 03-07-2003; 2007 HB119 12-01-2007; 2008 HB429 01-01-2010



Section 5741.031 - Deposit and use of funds.

(A) The funds received by a county levying an additional use tax pursuant to section 5741.021 of the Revised Code shall be deposited in the county general fund to be expended for any purpose for which general fund moneys of the county may be used, including the acquisition or construction of permanent improvements or to make payments in accordance with section 333.06 or 333.07 of the Revised Code, or in the bond retirement fund for the payment of debt service charges on notes or bonds of the county issued for the acquisition or construction of permanent improvements. The amounts to be deposited in each of such funds shall be determined by the board of county commissioners.

(B) The moneys received by a county levying an additional use tax pursuant to section 5741.023 of the Revised Code shall be deposited in a separate fund, which shall be allocated, distributed, and used in accordance with the resolution adopted under section 5739.026 of the Revised Code. Moneys allocated for the purpose of division (A)(4) of section 5739.026 of the Revised Code shall be transferred to and disbursed from the community improvements fund in the county treasury. Notwithstanding section 135.351 of the Revised Code, if an allocation of moneys to a convention facilities authority or a transit authority is required pursuant to division (C) of section 5739.026 of the Revised Code, the county shall pay and distribute each authority's share of any such moneys to its fiscal officer within five business days of the date of their receipt by the county. If the moneys allocated under such division are not so paid, the county shall pay to such authority any interest that the county has received or will receive on such moneys that accrues from the date the county received the moneys, together with the principal amount of such moneys.

(C) The funds received by a transit authority levying an additional use tax pursuant to section 5741.022 of the Revised Code shall be deposited in such fund or funds of the transit authority as determined by the legislative authority of the transit authority to be expended for any purpose for which a county transit board or the board of county commissioners operating a county transit system, in the case of a county, or the board of trustees of a regional transit authority, in the case of a regional transit authority, may expend moneys under their control, including the purchase, acquisition, construction, replacement, improvement, extension, or enlargement of permanent improvements or in the bond retirement fund for the payment of debt service charges on notes or bonds of the transit authority.

Effective Date: 10-25-1995; 06-30-2006



Section 5741.04 - Collection, reporting and remission of tax by seller.

Every seller required to register with the tax commissioner pursuant to section 5741.17 of the Revised Code who is engaged in the business of selling tangible personal property in this state for storage, use, or other consumption in this state, to which section 5741.02 of the Revised Code applies, or which is subject to a tax levied pursuant to section 5741.021, 5741.022, or 5741.023 of the Revised Code, shall, and any other seller who is authorized by rule of the tax commissioner to do so may, collect from the consumer the full and exact amount of the tax payable on each such storage, use, or consumption, in the manner and at the times provided as follows:

(A) If the price is, at or prior to the delivery of possession of the thing sold to the consumer, paid in currency passed from hand to hand by the consumer or the consumer's agent, to the seller or the seller's agent, the seller or the seller's agent shall collect the tax with and at the same time as the price.

(B) If the price is otherwise paid or to be paid, the seller or the seller's agent shall, at or prior to the delivery of possession of the thing sold to the consumer, charge the tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code to the account of the consumer, which amount shall be collected by the seller from the consumer in addition to the price. Such transaction shall be reported on the return for the period in which the transaction occurred, and the amount of tax applicable to the transaction shall be remitted with the return or, if the consumer is subject to section 5741.121 of the Revised Code, in the manner prescribed by that section. The amount of the tax shall become a legal charge in favor of the seller and against the consumer.

(C) It shall be the obligation of each consumer, as required by section 5741.12 of the Revised Code, to report and pay the taxes levied by sections 5741.021, 5741.022, and 5741.023 of the Revised Code, if applicable, on any storage, use, or other consumption of tangible personal property purchased in this state from a vendor required to be licensed pursuant to section 5739.17 of the Revised Code.

Effective Date: 03-19-1993; 2008 HB562 09-22-2008



Section 5741.05 - Seller to determine jurisdiction for which to collect tax.

(A) A seller that collects the tax levied by sections 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code on transactions, other than sales of titled motor vehicles, titled watercraft, or titled outboard motors, shall determine under section 5739.033 or 5739.034 of the Revised Code the jurisdiction for which to collect the tax. A vendor or seller of motor vehicles, watercraft, or outboard motors required to be titled in this state shall collect the tax levied by section 5739.02 or 5741.02 of the Revised Code and the additional taxes levied by division (A)(1) of section 5741.021, division (A)(1) of section 5741.022, and division (A)(1) of section 5741.023 of the Revised Code for the consumer's county of residence as provided in section 1548.06 and division (B) of section 4505.06 of the Revised Code.

(B) A vendor or seller is not responsible for collecting or remitting additional tax if a consumer subsequently stores, uses, or consumes the tangible personal property or service in another jurisdiction with a rate of tax imposed by sections 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code that is higher than the amount collected by the vendor or seller pursuant to Chapter 5739. or 5741. of the Revised Code.

Effective Date: 07-01-2003; 04-29-2005; 2007 HB119 06-30-2007; 2008 HB429 01-01-2010



Section 5741.06 - Powers and duties of tax commissioner - prepayment of tax.

The tax commissioner shall enforce and administer sections 5741.01 to 5741.22 of the Revised Code, which are hereby declared to be laws which he is required to administer within the meaning of sections 5703.17 to 5703.39 and 5703.45 of the Revised Code. The commissioner may adopt and promulgate such rules as he deems necessary to administer sections 5741.01 to 5741.22 of the Revised Code, and may authorize a seller to prepay the tax levied by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code upon storage, use, or consumption of things produced or distributed by such seller, and he may waive the collection of the tax from the consumer; but no such authority shall be granted or exercised, except upon application to the commissioner and unless he finds, that the conditions of the applicant's business are such as to render impracticable the collection of the tax by the seller in the manner otherwise provided by such sections; nor shall the authority so granted be exercised, nor the seller actually selling such products be exempted from sections 5741.01 to 5741.22 of the Revised Code, by virtue of such an authorization, unless the person to whom such authority is granted prints plainly upon the product sold, or offered for sale, a statement to the effect that the tax has been paid in advance, or otherwise conveys said information to the consumer by written notice. The commissioner may require security to his satisfaction to be filed with him, in such amount as he determines to be sufficient to secure the prepayment under the provisions of this section of the taxes levied by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code in the manner desired.

Effective Date: 02-20-1986



Section 5741.07 - [Repealed].

Effective Date: 01-01-1962



Section 5741.08 - Notification of change in county or transit authority boundaries.

If modification of a county's jurisdictional boundaries or a transit authority's territory results in a change in the tax rate levied under section 5741.021, 5741.022, or 5741.023 of the Revised Code, the tax commissioner, within thirty days of such change, shall notify any seller or the seller's certified service provider, if the seller has selected one, of such change. The rate change shall not apply until the first day of a calendar quarter following the expiration of sixty days from the date of notice by the commissioner.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 07-01-2003



Section 5741.09 - [Repealed].

Effective Date: 01-01-1962



Section 5741.091 - [Repealed].

Effective Date: 11-15-1981



Section 5741.10 - Refunds.

Refunds of taxes paid pursuant to this chapter by a seller or consumer illegally or erroneously shall be made in the same manner as refunds are made to a vendor or consumer under section 5739.07 of the Revised Code.

Effective Date: 09-06-2002



Section 5741.101 - Refund may be applied in satisfaction of debt due state.

The amount of any refund to be certified to the treasurer of state and the director of budget and management pursuant to section 5741.10 of the Revised Code may be reduced by the amount the person claiming the refund is indebted to the state for any tax or fee administered by the tax commissioner that is paid to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code, or any charge, penalty, or interest arising from such a tax or fee. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the person has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code shall be satisfied first. This section applies only to debts that have become final.

Effective Date: 09-29-1997; 2006 HB699 03-29-2007



Section 5741.11 - Liability of seller for failure to collect and remit tax.

If any seller who is required or authorized to collect the tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code fails to do so, he shall be liable personally for such amount as he failed to collect. If any seller collects the tax imposed by or pursuant to any such section and fails to remit the same to the state as prescribed, he shall be personally liable for any amount collected which he failed to remit. The tax commissioner may make an assessment against such seller, based upon any information within his possession. The commissioner shall give to the seller written notice of such assessment. Such notice may be served upon the seller personally or by certified mail.

Effective Date: 02-20-1986



Section 5741.12 - Return required by seller or user - payment of tax.

(A) Each seller required by section 5741.17 of the Revised Code to register with the tax commissioner, and any seller authorized by the commissioner to collect the tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code is subject to the same requirements and entitled to the same deductions and discount for prompt payments as are vendors under section 5739.12 of the Revised Code, and the same monetary allowances as are vendors under section 5739.06 of the Revised Code. The powers and duties of the commissioner with respect to returns and tax remittances under this section shall be identical with those prescribed in section 5739.12 of the Revised Code.

(B) Every person storing, using, or consuming tangible personal property or receiving the benefit of a service, the storage, use, consumption, or receipt of which is subject to the tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code, when such tax was not paid to a seller, shall, on or before the twenty-third day of each month, file with the tax commissioner a return for the preceding month in such form as is prescribed by the commissioner, showing such information as the commissioner deems necessary, and shall pay the tax shown on the return to be due. Remittance shall be made payable to the treasurer of state. The commissioner may require consumers to file returns and pay the tax at other than monthly intervals, if the commissioner determines that such filing is necessary for the efficient administration of the tax. If the commissioner determines that a consumer's tax liability is not such as to merit monthly filing, the commissioner may authorize the consumer to file returns and pay tax at less frequent intervals.

Any consumer required to file a return and pay the tax under this section whose payment for any year equals or exceeds the amount shown in division (A) of section 5741.121 of the Revised Code is subject to the accelerated tax payment requirements in divisions (B) and (C) of that section.

(C) Every person storing, using, or consuming a motor vehicle, watercraft, or outboard motor, the ownership of which must be evidenced by certificate of title, shall file the return required by this section and pay the tax due at or prior to the time of filing an application for certificate of title.

Effective Date: 07-01-2003; 2008 HB562 09-22-2008



Section 5741.121 - Tax payments by electronic funds transfer.

(A) If the total amount of tax required to be paid by a seller or consumer under section 5741.12 of the Revised Code for any year equals or exceeds seventy-five thousand dollars, the seller or consumer shall remit each monthly tax payment in the second ensuing and each succeeding year on an accelerated basis as prescribed by division (B) of this section.

If a seller's or consumer's tax payment for each of two consecutive years is less than seventy-five thousand dollars, the seller or consumer is relieved of the requirement to remit taxes on an accelerated basis for the year that next follows the second of the consecutive years in which the tax payment is less than that amount, and is relieved of that requirement for each succeeding year, unless the tax payment in a subsequent year equals or exceeds seventy-five thousand dollars.

The tax commissioner shall notify each seller or consumer required to make accelerated tax payments of the seller's or consumer's obligation to do so and shall maintain an updated list of those sellers and consumers. Failure by the tax commissioner to notify a seller or consumer subject to this section to remit taxes on an accelerated basis does not relieve the seller or consumer of the obligation to remit taxes as provided under division (B) of this section.

(B) Sellers and consumers required by division (A) of this section to make accelerated tax payments shall electronically remit such payments to the tax commissioner, in a manner approved by the commissioner, as follows:

(1) On or before the twenty-third day of each month, a seller or consumer shall remit an amount equal to seventy-five per cent of the anticipated tax liability for that month.

(2) On or before the twenty-third day of each month, a seller shall report the taxes collected and a consumer shall report the taxes due for the previous month and shall remit that amount, less any amounts paid for that month as required by division (B)(1) of this section.

The payment of taxes on an accelerated basis under this section does not affect a seller's or consumer's obligation to file returns and pay the tax shown on the returns to be due as required under section 5741.12 of the Revised Code.

(C) A seller or consumer required by this section to remit taxes on an accelerated basis may apply to the tax commissioner in the manner prescribed by the commissioner to be excused from that requirement. The commissioner may excuse the seller or consumer from remittance on an accelerated basis for good cause shown for the period of time requested by the seller or consumer or for a portion of that period.

(D)

(1)

(a) If a seller or consumer that is required to remit payments under division (B) of this section fails to make a payment required under division (B)(1) of this section, or makes a payment under division (B)(1) of this section that is less than seventy-five per cent of the actual liability for that month, the commissioner may impose an additional charge not to exceed five per cent of that unpaid amount.

(b) Division (D)(1)(a) of this section does not apply if the seller's or consumer's payment under division (B)(1) of this section is equal to or greater than seventy-five per cent of the seller's or consumer's reported liability for the same month in the immediately preceding calendar year.

(2) Any additional charge imposed under division (D)(1) of this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from taxes imposed under this chapter. An additional charge may be collected by assessment in the manner prescribed by section 5741.13 of the Revised Code. The tax commissioner may waive all or a portion of such a charge and may adopt rules governing such waiver.

Effective Date: 09-26-2003; 2007 HB119 01-01-2008; 2008 HB562 09-22-2008



Section 5741.122 - Returns of taxpayers using electronic funds transfer.

(A) If required by the tax commissioner, a person required to make payments under section 5741.121 of the Revised Code shall file all returns and reports electronically. The commissioner may require the person to use the Ohio business gateway, as defined in section 718.051 of the Revised Code, or any other electronic means approved by the commissioner, to file the returns and reports, or to remit the tax, in lieu of the manner prescribed under section 5741.121 of the Revised Code.

(B) A person required under this section to file reports and returns electronically may apply to the tax commissioner to be excused from that requirement. Applications shall be made on a form prescribed by the commissioner. The commissioner may approve the application for good cause.

(C)

(1) If a person required to file a report or return electronically under this section fails to do so, the tax commissioner may impose an additional charge not to exceed the following:

(a) For each of the first two failures, five per cent of the amount required to be reported on the report or return;

(b) For the third and any subsequent failure, ten per cent of the amount required to be reported on the report or return.

(2) The charges authorized under division (C)(1) of this section are in addition to any other charge or penalty authorized under this chapter, and shall be considered as revenue arising from taxes imposed under this chapter. An additional charge may be collected by assessment in the manner prescribed by section 5741.13 of the Revised Code. The commissioner may waive all or a portion of such a charge and may adopt rules governing such waiver.

Effective Date: 2007 HB119 01-01-2008; 2008 HB562 09-22-2008



Section 5741.13 - Assessment for failure to make return or pay tax.

If any person required by section 5741.12 of the Revised Code to make a return to the tax commissioner fails to make such return at the time required by or under authority of such section, the commissioner may make an assessment against such person, based upon any information within the commissioner's possession. The commissioner shall give to such person written notice of the assessment as provided in section 5703.37 of the Revised Code.

If information in the possession of the commissioner indicates that the tax paid by any consumer is less than that due, the commissioner may audit a representative sample of that consumer's purchases and may issue an assessment based thereon. The commissioner shall make a good faith effort to reach agreement with the consumer on selecting a representative sample.

If information in the possession of the commissioner indicates that the amount required to be collected or paid under this chapter is greater than the amount remitted by the seller, the commissioner may audit a representative sample of the seller's sales to determine the per cent of exempt or taxable transactions or the effective tax rate and may issue an assessment based on the audit. The commissioner shall make a good faith effort to reach agreement with the seller in selecting a representative sample.

Effective Date: 09-06-2002



Section 5741.14 - Procedures relating to assessments.

The procedures prescribed by sections 5739.13 to 5739.15 of the Revised Code, including those governing the imposition of penalties and interest, apply to assessments made pursuant to sections 5741.11 and 5741.13 of the Revised Code.

Effective Date: 06-30-1997



Section 5741.15 - Inspection of records by tax commissioner.

Every seller having nexus with this state and every person receiving the benefit of services in this state or storing, using, or otherwise consuming in this state tangible personal property subject to the tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code shall keep such records, receipts, invoices, bills of lading, asset ledgers, depreciation schedules, transfer journals, and such primary and secondary records and documents in such form as the tax commissioner requires. Such records and other documents shall be open during business hours to the inspection of the commissioner, and shall be preserved for a period of four years, unless the commissioner consents, in writing, to their destruction within such period, or by order requires that they be kept longer. Persons refusing to provide such records and documents for inspection by the tax commissioner are subject to the penalty imposed under section 5703.19 of the Revised Code.

Effective Date: 07-01-1993



Section 5741.16 - Four-year limitation for assessment against seller or consumer - exceptions.

(A) Except as provided in division (B) or (C) of this section, no assessment shall be made or issued against a seller or consumer for any tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code more than four years after the return date for the period in which the sale or purchase was made, or more than four years after the return for such period was filed, whichever date is later.

(B) A consumer who provides a fully completed exemption certificate pursuant to division (B) of section 5739.03 or division (E) of section 5741.02 of the Revised Code may be assessed any tax imposed by or pursuant to section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code that results from denial of the claimed exemption within the later of a period allowed by division (A) of this section or one year after the date the certificate was provided.

(C) This section does not bar an assessment:

(1) When the tax commissioner has substantial evidence of amounts of taxes collected by a seller from consumers on purchases, which were not returned to the state by direct remittance;

(2) When the person assessed failed to file a return as required by section 5741.12 of the Revised Code;

(3) When the seller or consumer and the commissioner waive in writing the time limitation.

Effective Date: 02-20-1986; 01-01-2006



Section 5741.17 - Registration of sellers with tax commissioner.

(A)

(1) Except as otherwise provided in divisions (A)(2), (3), and (4) of this section, every seller of tangible personal property or services who has substantial nexus with this state shall register with the tax commissioner and supply any information concerning his contacts with this state that may be required by the commissioner.

(2) A seller who is licensed as a vendor pursuant to section 5739.17 of the Revised Code shall not be required to register with the commissioner pursuant to this section if all sales to consumers in this state are made under the authority of his vendor's license.

(3) A seller is not required to register under this section if the seller has no contact with this state other than an agency relationship with a person engaged in the business of telemarketing in this state and engaged by the seller exclusively for the purpose of solicitation of customers in other states.

(4) A seller is not required to register under this section if the seller has no contact with this state other than the ownership of property that is located at the facility of a printer with which the seller has contracted for printing and that consists of the final printed product, property that becomes a part of the final printed product, or copy from which the final printed product is produced.

(B) A seller who does not have substantial nexus with this state may voluntarily register with the commissioner. A seller who voluntarily registers with the commissioner under this section is entitled to the same benefits and is subject to the same duties and requirements as a seller required to be registered with the commissioner under this chapter.

The commissioner shall maintain an alphabetical index of all sellers registered under this chapter and records of the use tax reported and paid. Upon request, this information shall be made available to the treasurer of state.

Effective Date: 07-22-1994



Section 5741.18 - [Repealed].

Effective Date: 09-05-2001



Section 5741.19 - Prohibition against refusal to pay tax.

No consumer shall refuse to pay the full and exact tax required by section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code, or refuse to comply with sections 5741.01 to 5741.22 of the Revised Code, and the rules of the tax commissioner, or present to the seller a false certificate indicating that the storage, use, or consumption of the thing transferred is not subject to the tax.

Effective Date: 02-20-1986



Section 5741.20 - [Repealed].

Effective Date: 01-01-1962



Section 5741.21 - Seller to collect tax - prohibition against rebates.

No seller shall fail to collect the full and exact tax as required by section 5741.02, 5741.021, 5741.022, or 5741.023 of the Revised Code, or fail to comply with sections 5741.01 to 5741.22 of the Revised Code, and the rules of the tax commissioner or except as expressly authorized by such sections, refund, remit, or rebate to a consumer, directly or indirectly by whatsoever means, any of the tax, or make in any form of advertising, verbal or otherwise, any statements which might imply that he is absorbing the tax, or paying the tax for the consumer by an adjustment of prices, or selling at a price including the tax, or rebating the tax in any other manner.

Effective Date: 02-20-1986



Section 5741.22 - Failure to file return.

No person required by section 5741.12 of the Revised Code to make a return to the tax commissioner shall fail to make such return within the time required, or make any incomplete, false or fraudulent return.

Effective Date: 07-01-1959



Section 5741.23 - Right of county or transit authority to levy additional tax not preempted.

The levy of any excise, income, or property tax by the state or by any political subdivision thereof shall not be construed as preempting the power of a county or transit authority to levy an additional use tax pursuant to section 5741.021, 5741.022, or 5741.023 of the Revised Code. No tax levied by a board of county commissioners pursuant to section 5741.022 of the Revised Code shall become effective at any time while a tax levied by the board of trustees of a regional transit authority pursuant to such section is in effect in any part of such county.

Effective Date: 02-20-1986



Section 5741.24 - Commissioner may delegate investigation powers - cooperation in investigations and prosecutions.

For purposes of enforcing this chapter, the tax commissioner, in accordance with section 5743.45 of the Revised Code, may delegate any investigation powers of the commissioner to any employee of the department of taxation who has been certified by the Ohio peace officer training commission and who is engaged in the enforcement of this chapter. Upon such a delegation in accordance with that section, the provisions of that section relative to the powers and authority of the employee and the suspension or revocation of the delegation apply. No employee of the department shall divulge any information acquired as a result of any investigation pursuant to this chapter, except as may be required by the commissioner or a court.

The department shall cooperate with the attorney general, local law enforcement officials, and the appropriate agencies of the federal government and other states in the investigation and prosecution of violations of this chapter.

Effective Date: 12-02-1996



Section 5741.25 - Failure to file or make payment.

If any corporation, limited liability company, or business trust registered or required to be registered under section 5741.17 of the Revised Code and required to file returns and remit tax due to the state under this chapter fails for any reason to make the filing or payment, any of its employees having control or supervision of or charged with the responsibility of filing returns and making payments, or any of its officers, members, managers, or trustees who are responsible for the execution of the corporation's, limited liability company's, or business trust's fiscal responsibilities, shall be personally liable for the failure. The dissolution, termination, or bankruptcy of a corporation, limited liability company, or business trust shall not discharge a responsible officer's, member's, manager's, employee's, or trustee's liability for a failure of the corporation, limited liability company, or business trust to file returns or remit tax due. The sum due for the liability may be collected by assessment in the manner provided in section 5741.11 or 5741.13 of the Revised Code.

Effective Date: 09-26-2003



Section 5741.99 - Penalty.

(A) Whoever violates section 5741.19 or 5741.21 of the Revised Code shall be fined not less than twenty-five nor more than one hundred dollars for a first offense; for each subsequent offense such person shall, if a corporation, be fined not less than one hundred nor more than five hundred dollars, or if an individual, or a member of a partnership, firm, or association, be fined not less than twenty-five nor more than one hundred dollars, or imprisoned not more than sixty days, or both.

(B) Whoever violates section 5741.22 of the Revised Code shall be fined not more than five hundred dollars.

(C) Whoever violates sections 5741.01 to 5741.22, inclusive, of the Revised Code, or any lawful rule or regulation promulgated by the department of taxation under authority of said sections, for the violation of which no penalty is provided elsewhere, shall be fined not less than twenty-five nor more than one hundred dollars.

Effective Date: 01-01-1962






Chapter 5743 - CIGARETTE TAX

Section 5743.01 - Cigarette tax definitions.

As used in this chapter:

(A) "Person" includes individuals, firms, partnerships, associations, joint-stock companies, corporations, combinations of individuals of any form, and the state and any of its political subdivisions.

(B) "Wholesale dealer" includes only those persons:

(1) Who bring in or cause to be brought into this state unstamped cigarettes purchased directly from the manufacturer, producer, or importer of cigarettes for sale in this state but does not include persons who bring in or cause to be brought into this state cigarettes with respect to which no evidence of tax payment is required thereon as provided in section 5743.04 of the Revised Code; or

(2) Who are engaged in the business of selling cigarettes or tobacco products to others for the purpose of resale.

"Wholesale dealer" does not include any cigarette manufacturer, export warehouse proprietor, or importer with a valid permit under 26 U.S.C. 5713 if that person sells cigarettes in this state only to wholesale dealers holding valid and current licenses under section 5743.15 of the Revised Code or to an export warehouse proprietor or another manufacturer.

(C) "Retail dealer" includes:

(1) In reference to dealers in cigarettes, every person other than a wholesale dealer engaged in the business of selling cigarettes in this state, regardless of whether the person is located in this state or elsewhere, and regardless of quantity, amount, or number of sales;

(2) In reference to dealers in tobacco products, any person in this state engaged in the business of selling tobacco products to ultimate consumers in this state, regardless of quantity, amount, or number of sales.

(D) "Sale" includes exchange, barter, gift, offer for sale, and distribution, and includes transactions in interstate or foreign commerce.

(E) "Cigarettes" includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape, and whether or not such tobacco is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper, reconstituted cigarette tobacco, homogenized cigarette tobacco, cigarette tobacco sheet, or any similar materials other than cigar tobacco.

(F) "Package" means the individual package, box, or other container in or from which retail sales of cigarettes are normally made or intended to be made.

(G) "Stamp" includes an impression made by a metering device as provided for in section 5743.04 of the Revised Code.

(H) "Storage" includes any keeping or retention of cigarettes or tobacco products for use or consumption in this state.

(I) "Use" includes the exercise of any right or power incidental to the ownership of cigarettes or tobacco products.

(J) "Tobacco product" or "other tobacco product" means any product made from tobacco, other than cigarettes, that is made for smoking or chewing, or both, and snuff.

(K) "Wholesale price" means the invoice price, including all federal excise taxes, at which the manufacturer of the tobacco product sells the tobacco product to unaffiliated distributors, excluding any discounts based on the method of payment of the invoice or on time of payment of the invoice. If the taxpayer buys from other than a manufacturer, "wholesale price" means the invoice price, including all federal excise taxes and excluding any discounts based on the method of payment of the invoice or on time of payment of the invoice.

(L) "Distributor" means:

(1) Any manufacturer who sells, barters, exchanges, or distributes tobacco products to a retail dealer in the state, except when selling to a retail dealer that has filed with the manufacturer a signed statement agreeing to pay and be liable for the tax imposed by section 5743.51 of the Revised Code;

(2) Any wholesale dealer located in the state who receives tobacco products from a manufacturer, or who receives tobacco products on which the tax imposed by this chapter has not been paid;

(3) Any wholesale dealer located outside the state who sells, barters, exchanges, or distributes tobacco products to a wholesale or retail dealer in the state; or

(4) Any retail dealer who receives tobacco products on which the tax has not or will not be paid by another distributor, including a retail dealer that has filed a signed statement with a manufacturer in which the retail dealer agrees to pay and be liable for the tax that would otherwise be imposed on the manufacturer by section 5743.51 of the Revised Code.

(M) "Taxpayer" means any person liable for the tax imposed by section 5743.51, 5743.62, or 5743.63 of the Revised Code.

(N) "Seller" means any person located outside this state engaged in the business of selling tobacco products to consumers for storage, use, or other consumption in this state.

(O) "Manufacturer" means any person who manufactures and sells cigarettes or tobacco products.

(P) "Importer" means any person that is authorized, under a valid permit issued under Section 5713 of the Internal Revenue Code, to import finished cigarettes into the United States, either directly or indirectly.

Effective Date: 09-29-1995; 06-30-2005; 2007 HB119 06-30-2007



Section 5743.02 - Excise tax on sale of cigarettes.

To provide revenues for the general revenue fund, an excise tax on sales of cigarettes is hereby levied at the rate of sixty-two and one-half mills on each cigarette.

Only one sale of the same article shall be used in computing the amount of tax due.

The treasurer of state shall place to the credit of the tax refund fund created by section 5703.052 of the Revised Code, out of receipts from the tax levied by this section, amounts equal to the refunds certified by the tax commissioner pursuant to section 5743.05 of the Revised Code. The balance of taxes collected under such section, after the credits to the tax refund fund, shall be paid into the general revenue fund.

Effective Date: 07-01-2002; 07-01-2005



Section 5743.021 - Regional arts and cultural district cigarette sales tax.

(A) As used in this section, "qualifying regional arts and cultural district" means a regional arts and cultural district created under section 3381.04 of the Revised Code in a county having a population of one million two hundred thousand or more according to the 2000 federal decennial census.

(B) For one or more of the purposes for which a tax may be levied under section 3381.16 of the Revised Code and for the purposes of paying the expenses of administering the tax and the expenses charged by a board of elections to hold an election on a question submitted under this section, the board of county commissioners of a county that has within its territorial boundaries a qualifying regional arts and cultural district may levy a tax on the sale of cigarettes sold for resale at retail in the county composing the district. The rate of the tax, when added to the rate of any other tax concurrently levied by the board under this section, shall not exceed fifteen mills per cigarette, and shall be computed on each cigarette sold. Only one sale of the same article shall be used in computing the amount of tax due. The tax may be levied for any number of years not exceeding ten years.

The tax shall be levied pursuant to a resolution of the board of county commissioners approved by a majority of the electors in the county voting on the question of levying the tax. The resolution shall specify the rate of the tax, the number of years the tax will be levied, and the purposes for which the tax is levied. The election may be held on the date of a general, primary, or special election held not sooner than ninety days after the date the board certifies its resolution to the board of elections. If approved by the electors, the tax shall take effect on the first day of the month specified in the resolution but not sooner than the first day of the month that is at least sixty days after the certification of the election results by the board of elections. A copy of the resolution levying the tax shall be certified to the tax commissioner at least sixty days prior to the date on which the tax is to become effective.

(C) The form of the ballot in an election held under this section shall be as follows, or in any other form acceptable to the secretary of state:

"For the purpose of .......... (insert the purpose or purposes of the tax), shall an excise tax be levied throughout .......... County for the benefit of the ........... (name of the qualifying regional arts and cultural district) on the sale of cigarettes at wholesale at the rate of .... mills per cigarette for ..... years?

For the tax

Against the tax "

(D) The treasurer of state shall credit all moneys arising from taxes levied on behalf of each district under this section and section 5743.321 of the Revised Code as follows:

(1) To the tax refund fund created by section 5703.052 of the Revised Code, amounts equal to the refunds from each tax levied under this section certified by the tax commissioner pursuant to section 5743.05 of the Revised Code;

(2) Following the crediting of amounts pursuant to division (D)(1) of this section:

(a) To the permissive tax distribution fund created under section 4301.423 of the Revised Code, an amount equal to ninety-eight per cent of the remainder collected;

(b) To the local excise tax administrative fund, which is hereby created in the state treasury, an amount equal to two per cent of such remainder, for use by the tax commissioner in defraying costs incurred in administering the tax.

On or before the second working day of each month, the treasurer of state shall certify to the tax commissioner the amount of taxes levied on behalf of each district under sections 5743.021 and 5743.321 of the Revised Code and paid to the treasurer of state during the preceding month.

On or before the tenth day of each month, the tax commissioner shall distribute the amount credited to the permissive tax distribution fund during the preceding month by providing for payment of the appropriate amount to the county treasurer of the county in which the tax is levied.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 06-30-2006



Section 5743.022 - [Repealed].

Effective Date: 07-30-1979



Section 5743.023 - [Repealed].

Effective Date: 07-01-2002



Section 5743.024 - County cigarette sales tax - local excise tax administrative fund.

(A) For the purposes of section 307.696 of the Revised Code, to pay the expenses of administering the tax, and to pay any or all of the charge the board of elections makes against the county to hold the election on the question of levying the tax, or for such purposes and to provide revenues to the county for permanent improvements, the board of county commissioners may levy a tax on sales of cigarettes sold for resale at retail in the county. The tax shall not exceed two and twenty-five hundredths of a mill per cigarette, and shall be computed on each cigarette sold. The tax may be levied for any number of years not exceeding twenty. Only one sale of the same article shall be used in computing the amount of tax due.

The tax shall be levied pursuant to a resolution of the county commissioners approved by a majority of the electors in the county voting on the question of levying the tax. The resolution shall specify the rate of the tax, the number of years the tax will be levied, and the purposes for which the tax is levied. Such election may be held on the date of a general or special election held not sooner than ninety days after the date the board certifies its resolution to the board of elections. If approved by the electors, the tax shall take effect on the first day of the month specified in the resolution but not sooner than the first day of the month that is at least sixty days after the certification of the election results by the board of elections. A copy of the resolution levying the tax shall be certified to the tax commissioner at least sixty days prior to the date on which the tax is to become effective.

A resolution under this section may be joined on the ballot as a single question with a resolution adopted under section 307.697 or 4301.421 of the Revised Code to levy a tax for the same purposes and for the purpose of paying the expenses of administering the tax. The form of the ballot in an election held pursuant to this section shall be as prescribed in section 307.697 of the Revised Code.

(B) The treasurer of state shall credit all moneys arising from each county's taxes levied under this section and section 5743.323 of the Revised Code as follows:

(1) To the tax refund fund created by section 5703.052 of the Revised Code, amounts equal to the refunds from each tax levied under this section certified by the tax commissioner pursuant to section 5743.05 of the Revised Code;

(2) Following the crediting of amounts pursuant to division (B)(1) of this section:

(a) To the permissive tax distribution fund created by division (B)(1) of section 4301.423 of the Revised Code, an amount equal to ninety-eight per cent of the remainder collected;

(b) To the local excise tax administrative fund, which is hereby created in the state treasury, an amount equal to two per cent of such remainder, for use by the tax commissioner in defraying costs incurred in administering the tax.

On or before the second working day of each month, the treasurer of state shall certify to the tax commissioner the amount of each county's taxes levied under sections 5743.024 and 5743.323of the Revised Code and paid to the treasurer of state during the preceding month.

On or before the tenth day of each month, the tax commissioner shall distribute the amount credited to the permissive tax distribution fund during the preceding month by providing for payment of the appropriate amount to the county treasurer of each county levying the tax.

(C) The board of county commissioners of a county in which a tax is imposed under this section on July 19, 1995, may levy a tax for the purpose of section 307.673 of the Revised Code regardless of whether or not the cooperative agreement authorized under that section has been entered into prior to the day the resolution adopted under division (C)(1) or (2) of this section is adopted, and for the purpose of reimbursing a county for costs incurred in the construction of a sports facility pursuant to an agreement entered into by the county under section 307.696 of the Revised Code. The tax shall be levied and approved in one of the manners prescribed by division (C)(1) or (2) of this section.

(1) The tax may be levied pursuant to a resolution adopted by a majority of the members of the board of county commissioners not later than forty-five days after July 19, 1995. A board of county commissioners approving a tax under division (C)(1) of this section may approve a tax under division (D)(1) of section 307.697 or division (B)(1) of section 4301.421 of the Revised Code at the same time. Subject to the resolution being submitted to a referendum under sections 305.31 to 305.41 of the Revised Code, the resolution shall take effect immediately, but the tax levied pursuant to the resolution shall not be levied prior to the day following the last day taxes levied pursuant to division (A) of this section may be levied.

(2) The tax may be levied pursuant to a resolution adopted by a majority of the members of the board of county commissioners not later than forty-five days after July 19, 1995, and approved by a majority of the electors of the county voting on the question of levying the tax at the next succeeding general election following July 19, 1995. The board of county commissioners shall certify a copy of the resolution to the board of elections immediately upon adopting a resolution under division (C)(2) of this section, and the board of elections shall place the question of levying the tax on the ballot at that election. The form of the ballot shall be as prescribed by division (C) of section 307.697 of the Revised Code, except that the phrase "paying not more than one-half of the costs of providing a sports facility together with related redevelopment and economic development projects" shall be replaced by the phrase "paying the costs of constructing or renovating a sports facility and reimbursing a county for costs incurred by the county in the construction of a sports facility," and the phrase ", beginning .......... (here insert the earliest date the tax would take effect)" shall be appended after "years." A board of county commissioners submitting the question of a tax under division (C)(2) of this section may submit the question of a tax under division (D)(2) of section 307.697 or division (B)(2) of section 4301.421 of the Revised Code as a single question, and the form of the ballot shall include each of the proposed taxes.

If approved by a majority of electors voting on the question, the tax shall take effect on the day specified on the ballot, which shall not be earlier than the day following the last day the tax levied pursuant to division (A) of this section may be levied.

The rate of a tax levied pursuant to division (C)(1) or (2) of this section shall not exceed the rate specified in division (A) of this section. A tax levied pursuant to division (C)(1) or (2) of this section may be levied for any number of years not exceeding twenty.

A board of county commissioners adopting a resolution under this division shall certify a copy of the resolution to the tax commissioner immediately upon adoption of the resolution.

(E) No tax shall be levied under this section on or after September 23, 2008. This division does not prevent the collection of any tax levied under this section before that date so long as that tax remains effective.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-19-1995; 2008 HB562 09-22-2008



Section 5743.025 - Return for county tax.

In addition to the return required by section 5743.03 of the Revised Code, each retail dealer in a county in which a tax is levied under section 5743.021, 5743.024, or 5743.026 of the Revised Code shall, within thirty days after the date on which the tax takes effect, make and file a return, on forms prescribed by the tax commissioner, showing the total number of cigarettes which such retail dealer had on hand as of the beginning of business on the date on which the tax takes effect, and such other information as the commissioner deems necessary for the administration of section 5743.021, 5743.024, or 5743.026 of the Revised Code. Each retail dealer shall deliver the return together with a remittance of the additional amount of tax due on the cigarettes shown on such return to the treasurer of state. The treasurer of state shall stamp or otherwise mark on the return the date it was received and shall also show thereon by stamp or otherwise the tax payment remitted with the return. Thereafter, the treasurer of state shall immediately transmit all returns filed under this section to the tax commissioner. Any retail dealer who fails to file a return under this section shall, for each day the retail dealer so fails, forfeit and pay into the state treasury the sum of one dollar as revenue arising from the tax imposed by section 5743.021, 5743.024, or 5743.026 of the Revised Code, and such sum may be collected by assessment in the manner provided in section 5743.081 of the Revised Code. For thirty days after the effective date of a tax imposed by section 5743.021, 5743.024, or 5743.026 of the Revised Code, a retail dealer may possess for sale or sell in the county in which the tax is levied cigarettes not bearing the stamp or impression required by section 5743.03 of the Revised Code to evidence payment of the county tax but on which the tax has or will be paid.

Effective Date: 07-19-1995; 06-30-2006



Section 5743.026 - Election on convention facility authority tax.

For the purposes of section 351.26 of the Revised Code, to pay the expenses of administering the tax, and to pay any or all of the charge the board of elections makes against the county to hold the election on the question of levying the tax, the board of county commissioners, in the manner prescribed by division (A) of section 351.26 of the Revised Code, may levy a tax on sales of cigarettes sold for resale at retail in the county. The rate of the tax shall not exceed two and twenty-five hundredths mills per cigarette, and shall be computed on each cigarette sold. The tax may be levied for any number of years not to exceed twenty. Only one sale of the same article shall be used in computing the amount of tax due.

The tax shall be levied pursuant to a resolution of the board of county commissioners adopted as prescribed by division (A) of section 351.26 of the Revised Code and approved by a majority of the electors in the county voting on the question of levying the tax. The resolution shall specify the rate of the tax, the number of years the tax will be levied, and the purposes for which the tax is levied. Such election may be held on the date of a general or special election held not sooner than ninety days after the date the board certifies its resolution to the board of elections. If approved by voters, the tax shall take effect on the first day of the month specified in the resolution but not sooner than the first day of the month that is at least sixty days after the certification of the election results by the board of elections. A copy of the resolution levying the tax shall be certified to the tax commissioner at least sixty days prior to the date on which the tax is to become effective.

A resolution under this section may be joined on the ballot as a single question with a resolution adopted under section 4301.424 of the Revised Code to levy a tax for the same purposes and for the purpose of paying the expenses of administering the tax. The form of the ballot in an election held pursuant to this section shall be as prescribed in section 351.26 of the Revised Code.

The treasurer of state shall credit all moneys arising from each tax levied under this section and section 5743.324 of the Revised Code in the same manner prescribed by section 5743.024 of the Revised Code for the crediting of money arising from taxes levied under that section, except that the tax commissioner shall distribute the amount credited to the permissive tax distribution fund by providing for payment of the appropriate amount to the county treasurer of the county in which the tax is levied, who shall credit the payment to the fund or account designated by the board of directors of the convention facilities authority levying the tax.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 07-19-1995



Section 5743.03 - Purchase and use of tax stamps.

(A) Except as provided in section 5743.04 of the Revised Code, the taxes imposed under sections 5743.02, 5743.021, 5743.024, and 5743.026 of the Revised Code shall be paid by the purchase of tax stamps. A tax stamp shall be affixed to each package of an aggregate denomination not less than the amount of the tax upon the contents thereof. The tax stamp, so affixed, shall be prima-facie evidence of payment of the tax.

Except as is provided in the rules prescribed by the tax commissioner under authority of sections 5743.01 to 5743.20 of the Revised Code, and unless tax stamps have been previously affixed, they shall be so affixed by each wholesale dealer, and canceled by writing or stamping across the face thereof the number assigned to such wholesale dealer by the tax commissioner for that purpose, prior to the delivery of any cigarettes to any person in this state, or in the case of a tax levied pursuant to section 5743.021, 5743.024, or 5743.026 of the Revised Code, prior to the delivery of cigarettes to any person in the county in which the tax is levied.

(B) Except as provided in the rules prescribed by the commissioner under authority of sections 5743.01 to 5743.20 of the Revised Code, each retail dealer, within twenty-four hours after the receipt of any cigarettes at the retail dealer's place of business, shall inspect the cigarettes to ensure that tax stamps are affixed. The inspection shall be completed before the cigarettes are delivered to any person in this state, or, in the case of a tax levied pursuant to section 5743.021, 5743.024, or 5743.026 of the Revised Code, before the cigarettes are delivered to any person in the county in which the tax is levied.

(C) Whenever any cigarettes are found in the place of business of any retail dealer without proper tax stamps affixed thereto and canceled, it is presumed that such cigarettes are kept therein in violation of sections 5743.01 to 5743.20 of the Revised Code.

(D) Each wholesale dealer who purchases cigarettes without proper tax stamps affixed thereto shall, on or before the thirty-first day of the month following the close of each semiannual period, which period shall end on the thirtieth day of June and the thirty-first day of December of each year, make and file a return of the preceding semiannual period, on such form as is prescribed by the tax commissioner, showing the dealer's entire purchases and sales of cigarettes and stamps or impressions for such semiannual period and accurate inventories as of the beginning and end of each semiannual period of cigarettes, stamped or unstamped; cigarette tax stamps affixed or unaffixed and unused meter impressions; and such other information as the commissioner finds necessary to the proper administration of sections 5743.01 to 5743.20 of the Revised Code. The commissioner may extend the time for making and filing returns and may remit all or any part of amounts of penalties that may become due under sections 5743.01 to 5743.20 of the Revised Code. The wholesale dealer shall deliver the return together with a remittance of the tax deficiency reported thereon to the treasurer of state. The treasurer of state shall stamp or otherwise mark on the return the date it was received and shall also show thereon by stamp or otherwise a payment or nonpayment of the deficiency shown by the return. Thereafter, the treasurer of state shall immediately transmit all returns filed under this section to the commissioner.

(E) Any wholesale dealer who fails to file a return under this section and the rules of the commissioner, other than a report required pursuant to division (F) of this section, may be required, for each day the dealer so fails, to forfeit and pay into the state treasury the sum of one dollar as revenue arising from the tax imposed by sections 5743.01 to 5743.20 of the Revised Code and such sum may be collected by assessment in the manner provided in section 5743.081 of the Revised Code. If the commissioner finds it necessary in order to insure the payment of the tax imposed by sections 5743.01 to 5743.20 of the Revised Code, the commissioner may require returns and payments to be made other than semiannually. The returns shall be signed by the wholesale dealer or an authorized agent thereof.

(F) Each person required to file a tax return under section 5743.03, 5743.52, or 5743.62 of the Revised Code shall report to the commissioner the quantity of all cigarettes and roll-your-own cigarette tobacco sold in Ohio for each brand not covered by the tobacco master settlement agreement for which the person is liable for the taxes levied under section 5743.02, 5743.51, or 5743.62 of the Revised Code.

As used in this division, "tobacco master settlement agreement" has the same meaning as in section 183.01 of the Revised Code.

(G) The report required by division (F) of this section shall be made on a form prescribed by the commissioner and shall be filed not later than the last day of each month for the previous month, except that if the commissioner determines that the quantity reported by a person does not warrant monthly reporting, the commissioner may authorize reporting at less frequent intervals. The commissioner may assess a penalty of not more than two hundred fifty dollars for each month or portion thereof that a person fails to timely file a required report, and such sum may be collected by assessment in the manner provided in section 5743.081 of the Revised Code. All money collected under this division shall be considered as revenue arising from the taxes imposed by sections 5743.01 to 5743.20 of the Revised Code.

(H) The treasurer of state or an agent of the treasurer may sell tax stamps only to a licensed wholesale dealer, except as otherwise authorized by the commissioner. The treasurer or an agent of the treasurer may charge the costs associated with the shipment of tax stamps to the licensed wholesale dealer. Amounts collected from such charges shall be credited to the treasurer of state's administrative fund created under section 113.20 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 09-19-2002; 06-30-2005; 06-30-2006



Section 5743.031 - Affixing of tax stamps - purchase and sale - shipping regulations.

(A) A wholesale dealer may affix stamps only to packages of cigarettes that the dealer received directly from a manufacturer or importer of cigarettes that possesses a valid and current license under section 5743.15 of the Revised Code, or to packages of cigarettes that the dealer received from another wholesale dealer that possesses a valid and current license under section 5743.15 of the Revised Code, provided that the tax commissioner has authorized the sale of the cigarettes between those wholesale dealers and that the wholesale dealer that sells the cigarettes received them directly from a manufacturer or importer of cigarettes that possesses a valid and current license under section 5743.15 of the Revised Code.

(B) Only a wholesale dealer that possesses a valid and current license under section 5743.15 of the Revised Code may purchase or obtain tax stamps. A wholesale dealer may not sell or provide such stamps to any other wholesale dealer or any other person.

(C) Any person shipping unstamped packages of cigarettes into this state to a person other than a wholesale dealer licensed under section 5743.15 of the Revised Code shall, before such shipment, file notice of the shipment with the tax commissioner. Any person that transports unstamped packages of cigarettes into or within this state shall carry in the vehicle used to convey the shipment invoices or equivalent documentation of the shipment for all cigarettes in the shipment. The invoices or other documentation shall show the true name and address of the consignor or seller, the true name and address of the consignee or purchaser, and the quantity of the cigarettes being transported. This division does not apply to any for-hire motor carrier transporting cigarettes through this state to another location under a proper bill of lading or freight bill that states the quantity, source, and destination of the cigarettes.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 06-30-2005



Section 5743.04 - Powers and duties of tax commissioner - methods of collecting tax - metering device.

The tax commissioner shall design and procure the stamps provided for in section 5743.03 of the Revised Code and shall enforce and administer sections 5743.01 to 5743.44 of the Revised Code. With respect to packages containing any number of cigarettes other than twenty, if the commissioner finds that it is practicable to collect the taxes levied under sections 5743.02, 5743.021, 5743.024, and 5743.026 of the Revised Code by any method other than that provided in this section and section 5743.03 of the Revised Code, the commissioner may by rule prescribe such other method for payment of the taxes upon such packages of cigarettes as will adequately protect the revenue; provided, that in any case where the commissioner prescribes that the taxes upon such packages of cigarettes shall be paid on the basis of returns filed by a wholesale or retail dealer, said returns, together with a remittance of all taxes due as shown thereon, shall be filed with the treasurer of state not later than the tenth day of the month following the month in which such cigarettes are sold in this state. The commissioner may promulgate rules in accordance with sections 119.01 to 119.13 of the Revised Code as the commissioner deems necessary to carry out sections 5743.01 to 5743.44 of the Revised Code and may adopt different detailed rules applicable to diverse methods and conditions of sale of cigarettes, prescribing, in each class of cases, upon whom, as between the wholesale dealer and the retail dealer, the primary duty of affixing stamps shall rest, and the manner in which stamps shall be affixed. A copy of such rules shall be furnished to every licensed dealer as provided in sections 119.01 to 119.13 of the Revised Code. Any such rule so furnished which excuses a wholesale dealer from affixing stamps under the circumstances of the particular case shall be a defense in the prosecution of such dealer for violation of section 5743.03 of the Revised Code.

The commissioner, after determining that it is practicable to evidence payment of the taxes levied under sections 5743.02, 5743.021, 5743.024, and 5743.026 of the Revised Code by impression made by a metering device, shall by resolution provide that such metering device may be used in lieu of the stamps otherwise provided for in section 5743.03 of the Revised Code. The commissioner may authorize any wholesale or retail dealer to use the metering device approved by the commissioner. Such device before being used shall be sealed by the treasurer of state, and shall be used only in accordance with the rules prescribed by the commissioner.

Wholesale and retail dealers authorized to use said device shall prepay the tax represented by meter impressions and shall deliver the metering device to the treasurer of state or county treasurer in the county in which the place of business of any wholesaler or retailer is located if such treasurer is designated by the treasurer of state, who shall seal the meter in accordance with the prepayments so made.

Effective Date: 07-01-2002; 06-30-2006



Section 5743.05 - Receipt for stamps - sale of stamps - discount allowed - redemption of stamps.

All stamps provided for by section 5743.03 of the Revised Code, when procured by the tax commissioner, shall be immediately delivered to the treasurer of state, who shall execute a receipt therefor showing the number and aggregate face value of each denomination received by the treasurer of state and any other information that the commissioner requires to enforce the collection and distribution of all taxes imposed under section 5743.021, 5743.024, or 5743.026 of the Revised Code, and deliver the receipt to the commissioner. The treasurer of state shall sell the stamps and, on the fifth day of each month, make a report showing all sales made during the preceding month, with the names of purchasers, the number of each denomination, the aggregate face value purchased by each, and any other information as the commissioner requires to enforce the collection and distribution of all taxes imposed under section 5743.021, 5743.024, or 5743.026 of the Revised Code, and deliver it to the commissioner. The treasurer of state shall be accountable for all stamps received and unsold. The stamps shall be sold and accounted for at their face value, except the commissioner shall, by rule certified to the treasurer of state, authorize the sale of stamps and meter impressions to wholesale or retail dealers in this state, or to wholesale dealers outside this state, at a discount of not less than one and eight-tenths per cent or more than ten per cent of their face value, as a commission for affixing and canceling the stamps or meter impressions.

The commissioner, by rule certified to the treasurer of state, shall authorize the delivery of stamps and meter impressions to wholesale dealers in this state and to wholesale dealers outside this state on credit. If such a dealer has not been in good credit standing with this state for five consecutive years preceding the purchase, the tax commissioner shall require the dealer to file with the commissioner a bond to the state in the amount and in the form prescribed by the commissioner, with surety to the satisfaction of the commissioner, conditioned on payment to the treasurer of state within thirty days for stamps or meter impressions delivered within that time. If such a dealer has been in good credit standing with this state for five consecutive years preceding the purchase, the tax commissioner shall not require that the dealer file such a bond but shall require payment for the stamps and meter impressions within thirty days after purchase of the stamps and meter impressions. Stamps and meter impressions sold to a dealer not required to file a bond shall be sold at face value. The maximum amount that may be sold on credit to a dealer not required to file a bond shall equal one hundred ten per cent of the dealer's average monthly purchases over the preceding calendar year. The maximum amount shall be adjusted to reflect any changes in the tax rate and may be adjusted, upon application to the tax commissioner by the dealer, to reflect changes in the business operations of the dealer. The maximum amount shall be applicable to the period of July through April. Payment by a dealer not required to file a bond shall be remitted by electronic funds transfer as prescribed by section 5743.051 of the Revised Code. If a dealer not required to file a bond fails to make the payment in full within the thirty-day period, the treasurer of state shall not thereafter sell stamps or meter impressions to that dealer until the dealer pays the outstanding amount, including penalty and interest on that amount as prescribed in this chapter, and the commissioner thereafter may require the dealer to file a bond until the dealer is restored to good standing. The commissioner shall limit delivery of stamps and meter impressions on credit to the period running from the first day of July of the fiscal year until the first day of the following May. Any discount allowed as a commission for affixing and canceling stamps or meter impressions shall be allowed with respect to sales of stamps and meter impressions on credit.

The treasurer of state shall redeem and pay for any destroyed, unused, or spoiled tax stamps and any unused meter impressions at their net value, and shall refund to wholesale dealers the net amount of state and county taxes paid erroneously or paid on cigarettes that have been sold in interstate or foreign commerce or that have become unsalable, and the net amount of county taxes that were paid on cigarettes that have been sold at retail or for retail sale outside a taxing county.

An application for a refund of tax shall be filed with the tax commissioner, on the form prescribed by the commissioner for that purpose, within three years from the date the tax stamps are destroyed or spoiled, from the date of the erroneous payment, or from the date that cigarettes on which taxes have been paid have been sold in interstate or foreign commerce or have become unsalable.

On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled, payable from receipts of the state tax, and, if applicable, payable from receipts of a county tax. If the amount is less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

If a refund is granted for payment of an illegal or erroneous assessment issued by the department, the refund shall include interest on the amount of the refund from the date of the overpayment. The interest shall be computed at the rate per annum prescribed by section 5703.47 of the Revised Code.

Effective Date: 09-26-2003; 06-30-2005; 06-30-2006



Section 5743.051 - Remitting payment for tax stamps and meter impressions by electronic funds transfer.

This section applies to any wholesale or retail cigarette dealer required by section 5743.05 of the Revised Code to remit payment for tax stamps and meter impressions by electronic funds transfer. The tax commissioner shall notify each dealer of the dealer's obligation to do so and shall maintain an updated list of those dealers. Failure by the tax commissioner to notify a dealer subject to this section to remit taxes by electronic funds transfer does not relieve the dealer of its obligation to remit taxes by electronic funds transfer.

A dealer required to remit payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by rules adopted by the treasurer of state under section 113.061 of the Revised Code and within the time prescribed for such a dealer by section 5743.05 of the Revised Code.

A dealer required to remit taxes by electronic funds transfer may apply to the tax commissioner in the manner prescribed by the tax commissioner to be excused from that requirement. The tax commissioner may excuse the dealer from remittance by electronic funds transfer for good cause shown for the period of time requested by the dealer or for a portion of that period.

If a dealer required to remit taxes by electronic funds transfer remits those taxes by some other means, the treasurer of state shall notify the tax commissioner of the failure to remit by electronic funds transfer. If the tax commissioner determines that such failure was not due to reasonable cause or was due to willful neglect, the tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5743.081 of the Revised Code. The additional charge shall equal five per cent of the amount of the taxes required to be paid by electronic funds transfer but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed under this chapter and shall be considered as revenue arising from taxes imposed under this chapter. The tax commissioner may abate all or a portion of such a charge and may adopt rules governing such remissions.

No additional charge shall be assessed under this section against a dealer that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the dealer remits by some means other than electronic funds transfer.

Effective Date: 09-26-2003



Section 5743.06 - County treasurer may be appointed deputy - report and payment to treasurer of state - county's share of receipts.

The treasurer of state may appoint any county treasurer as his deputy for selling the stamps required by section 5743.03 of the Revised Code, except that no county treasurer may sell the same at a discount. Any county treasurer so appointed shall act as such deputy, and all the powers and duties imposed upon such county treasurer shall be deemed within the scope of his office as county treasurer, for all purposes. The treasurer of state shall be responsible for the delivery of stamps to any county treasurer so appointed, and may prescribe such rules and forms of receipts and reports as he considers advisable for the business of selling such stamps. Each such county treasurer shall pay weekly to the treasurer of state all money arising from the sale of such stamps by him, together with a report showing the names of the purchasers, the number of each denomination, and the aggregate face value purchased by each, which the treasurer of state shall include in his monthly report to the tax commissioner and the auditor of state. Such county treasurer shall retain for the use of the general fund of the county one per cent of the proceeds of such sale.

Effective Date: 01-01-1992



Section 5743.07 - [Repealed].

Effective Date: 06-08-1959



Section 5743.071 - Wholesale and retail dealers to maintain records.

Every person shall maintain complete and accurate records of all purchases and sales of cigarettes, and shall procure and retain all invoices, bills of lading, and other documents relating to the purchases and sales of cigarettes, except that no retail dealer shall be required to issue or maintain invoices relating to the retail dealer's sales of cigarettes. The invoices or documents shall be maintained for each place of business and shall show the name and address of the other party to the purchase or sale and shall show the quantity of the cigarettes so sold or purchased.

The records and documents shall be open during business hours to the inspection of the tax commissioner, and shall be preserved for a period of three years, unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept for a longer period. With the tax commissioner's consent, a person with multiple places of business may keep centralized records but shall transmit duplicates of the invoices or documents to each place of business within seventy-two hours after the tax commissioner or the tax commissioner's designee requests access to the records.

Effective Date: 10-05-1987; 06-30-2005



Section 5743.072 - Monthly report by persons shipping cigarettes.

Each manufacturer and each importer shipping cigarettes into or within this state shall file a monthly report with the tax commissioner in accordance with rules adopted by the tax commissioner under Chapter 119. of the Revised Code.

Effective Date: 06-30-2005



Section 5743.08 - Seizure and sale of cigarettes on which no tax has been paid.

Whenever the tax commissioner discovers any cigarettes which are being shipped, or which have been shipped, or transported in violation of section 2927.023 of the Revised Code, or discovers cigarettes, subject to the taxes levied under section 5743.02, 5743.021, 5743.024, or 5743.026 of the Revised Code, and upon which the taxes have not been paid or that are held for sale or distribution in violation of any other provision of this chapter, the commissioner may seize and take possession of such cigarettes, which shall thereupon be forfeited to the state, and the commissioner, within a reasonable time thereafter shall sell or destroy the forfeited cigarettes. If the commissioner takes possesssion of cigarettes seized pursuant to section 3739.11 of the Revised Code, such cigarettes shall be forfeited to the state, and the commissioner shall destroy such cigarettes, except prior to the destruction of any such cigarettes, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes. If the commissioner sells cigarettes under this section, the commissioner shall use proceeds from the sale to pay the costs incurred in the proceedings. Any proceeds remaining after all costs have been paid shall be considered revenue arising from the taxes levied under this chapter. Seizure and sale shall not be deemed to relieve any person from the fine or imprisonment provided for violation of sections 5743.01 to 5743.20 of the Revised Code or from a civil penalty under section 3739.99 of the Revised Code. A sale shall be made where it is most convenient and economical. The tax commissioner may order the destruction of the forfeited cigarettes if the quantity or quality of the cigarettes is not sufficient to warrant their sale.

Effective Date: 07-01-2002; 06-30-2005; 06-30-2006; 2008 HB500 04-07-2009



Section 5743.081 - Assessments for failure to file return.

(A) If any wholesale dealer or retail dealer fails to pay the tax levied under section 5743.02, 5743.021, 5743.024, or 5743.026 of the Revised Code as required by sections 5743.01 to 5743.20 of the Revised Code, and by the rules of the tax commissioner, or fails to collect the tax from the purchaser or consumer, the commissioner may make an assessment against the wholesale or retail dealer based upon any information in the commissioner's possession.

The commissioner may make an assessment against any wholesale or retail dealer who fails to file a return required by section 5743.03 or 5743.025 of the Revised Code.

No assessment shall be made against any wholesale or retail dealer for any taxes imposed under section 5743.02, 5743.021, 5743.024, or 5743.026 of the Revised Code more than three years after the last day of the calendar month that immediately follows the semiannual period prescribed in section 5743.03 of the Revised Code in which the sale was made, or more than three years after the semiannual return for such period is filed, whichever is later. This section does not bar an assessment against any wholesale or retail dealer who fails to file a return as required by section 5743.025 or 5743.03 of the Revised Code, or who files a fraudulent return.

A penalty of up to thirty per cent may be added to the amount of every assessment made under this section. The commissioner may adopt rules providing for the imposition and remission of penalties added to assessments made under this section.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. The notice shall specify separately any portion of the assessment that represents a county tax. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the wholesale or retail dealer's place of business is located or the county in which the party assessed resides. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the commissioner's entry, the clerk shall enter a judgment for the state against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state cigarette sales tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment, except as otherwise provided in sections 5743.01 to 5743.20 of the Revised Code.

The portion of the assessment not paid within sixty days after the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected by the tax commissioner under this section shall be paid to the treasurer of state, and when paid shall be considered as revenue arising from the taxes imposed by sections 5743.01 to 5743.20 of the Revised Code.

Effective Date: 09-06-2002; 06-30-2006



Section 5743.082 - Jeopardy assessments.

(A) If the tax commissioner finds that a wholesale dealer or retail dealer, liable for tax under sections 5743.01 to 5743.20 of the Revised Code, is about to depart from the state, remove the wholesale or retail dealer's property from the state, conceal the wholesale or retail dealer's person or property, or do any other act tending to prejudice, obstruct, or render wholly or partly ineffectual proceedings to collect the tax, unless the proceedings are commenced without delay, or if the commissioner believes that the collection of the amount due from any wholesale dealer or retail dealer will be jeopardized by delay, the commissioner may issue a jeopardy assessment against the wholesale or retail dealer for the amount of the tax, plus a penalty of up to thirty per cent. Upon issuance of a jeopardy assessment under this division, the total amount assessed shall immediately be due and payable unless security is provided pursuant to division (C) of this section. Any assessment issued under this section shall bear interest as prescribed by section 5743.081 of the Revised Code.

(B) The commissioner immediately shall file an entry with the clerk of the court of common pleas in the same manner and with the same effect as provided in section 5743.081 of the Revised Code. Notice of the jeopardy assessment shall be served on the dealer assessed or the dealer's legal representative, as provided in section 5703.37 of the Revised Code, within five days of the filing of the entry. The dealer assessed may petition for reassessment within sixty days of receipt of the notice of jeopardy assessment in the same manner as provided in section 5743.081 of the Revised Code. Full or partial payment of the assessment shall not prejudice the commissioner's consideration of the merits of the assessment as contested by the petition for reassessment. Upon notification of the existence of the judgment filed pursuant to this division, any public official having control or custody of any funds or property of the person assessed immediately shall pay or deliver the funds or property to the commissioner as full or partial satisfaction of the jeopardy assessment. However, funds or property needed as evidence in criminal proceedings or that is expected to be forfeited pursuant to Chapter 2981. of the Revised Code, need not be relinquished by the public official. Upon disposition of criminal and forfeiture proceedings, funds and property not needed as evidence and not forfeited shall be delivered to the commissioner.

(C) If the dealer subject to a jeopardy assessment files a petition for reassessment and posts security satisfactory to the commissioner in an amount sufficient to satisfy the unpaid balance of the assessment, execution on the judgment shall be stayed pending disposition of the petition for reassessment and all appeals resulting from the petition. If the security is sufficient to satisfy the full amount of the assessment, the commissioner shall return any funds or property of the dealer that previously were seized. Upon satisfaction of the assessment the commissioner shall order the security released and the judgment vacated.

(D) The commissioner may adopt rules providing for the imposition and remission of penalties imposed under this section.

Effective Date: 09-29-2000; 07-01-2007



Section 5743.09 - Issuance of warrant for collection of taxes - preferred claim.

In addition to all other remedies for the collection of any taxes or fees legally due, the attorney general may issue a warrant directed to the sheriff of any county commanding said sheriff to levy upon and sell the goods and chattels of a delinquent dealer, without exemption, found within his jurisdiction, for the payment of the amount of such delinquency, together with the added penalties, interest, and the cost of executing the warrant, and to return such warrant to the attorney general and to pay him the money collected by virtue thereof within the time therein specified, which shall not be less than twenty nor more than sixty days from the date of the warrant. The sheriff to whom any such warrant is directed shall proceed upon the same in the manner as prescribed by law in respect to executions issued against goods and chattels upon judgments by a court of record, and shall be entitled to the same fees for his services. The claim arising by reason of delinquent cigarette taxes shall be a preferred claim against all of the assets of the dealer, real and personal.

Effective Date: 10-01-1953



Section 5743.10 - Cigarettes in possession must be stamped.

No person shall have in the person's possession packs of cigarettes not bearing the stamps required to be affixed thereto as required by Chapter 5743. of the Revised Code.

Effective Date: 01-10-1961; 06-30-2005



Section 5743.11 - Duty to affix stamp.

No person shall sell cigarettes without there having been first affixed to each individual package the stamp required by section 5743.03 of the Revised Code or with the stamp having been affixed to the package in violation of section 5743.21 of the Revised Code.

Effective Date: 06-08-1999



Section 5743.111 - Possessing cigarettes not bearing stamps.

No person shall possess packs of cigarettes not bearing the stamps required by Chapter 5743. of the Revised Code, or bearing stamps that have been affixed in violation of section 5743.21 of the Revised Code, when the total number of the cigarettes exceeds one thousand two hundred.

Effective Date: 06-08-1999; 06-30-2005



Section 5743.112 - Trafficking in cigarettes with intent to avoid payment of tax.

(A) No person shall prepare for shipment, ship, transport, deliver, prepare for distribution, or distribute cigarettes, or otherwise engage or participate in the wholesale or retail business of trafficking in cigarettes, with the intent to avoid payment of the tax imposed by this chapter, when the total number of cigarettes in the aggregate exceeds one thousand two hundred during any twelve-month period.

(B) Any vending machine containing cigarettes which do not have affixed the stamps or impressions provided for by sections 5743.03 and 5743.04 of the Revised Code shall be seized and forfeited to the state in accordance with Chapter 2981. of the Revised Code. Forfeiture shall not affect the rights of a holder of a valid lien.

(C) A vehicle that is seized as contraband under Chapter 2981. of the Revised Code because of its use in violation of this chapter is subject to the procedures set forth in that chapter.

Effective Date: 09-03-1986; 06-30-2005; 07-01-2007



Section 5743.12 - Prohibition against making false entries.

No person shall make a false entry upon an invoice, package, or container of cigarettes upon which an entry is required by sections 5743.01 to 5743.20 of the Revised Code, nor shall any person present any such false entry for the inspection of the tax commissioner with intent to evade the tax levied under section 5743.02, 5743.021, 5743.024, or 5743.026 of the Revised Code.

Effective Date: 07-01-2002; 06-30-2006



Section 5743.13 - Prohibition against forging, altering or counterfeiting stamps.

No person shall falsely or fraudulently make, forge, alter, or counterfeit any stamp prescribed by the tax commissioner under section 5743.03 of the Revised Code, or cause to be falsely or fraudulently made, forged, altered, or counterfeited any such stamp, or possess any counterfeiting device, or knowingly and willfully utter, publish, pass, or tender as true, any such false, altered, forged, or counterfeited stamp, or use more than once any such stamp for the purpose of evading the tax levied under section 5743.02, 5743.021, 5743.024, or 5743.026 of the Revised Code.

Effective Date: 07-01-2002; 06-30-2006



Section 5743.14 - Prohibition against hindering inspection.

(A) The tax commissioner or an agent of the tax commissioner may enter and inspect the facilities and records of a person selling cigarettes or other tobacco products. Such entrance and inspection requires a properly issued search warrant if conducted outside the normal business hours of the person, but does not require a search warrant if conducted during the normal business hours of the person. No person shall prevent or hinder the tax commissioner or an agent of the tax commissioner from carrying out the authority granted under this division.

(B) If a peace officer as defined in section 2935.01 of the Revised Code knows or has reasonable cause to believe that a motor vehicle is transporting cigarettes or other tobacco products in violation of this chapter or section 2927.023 of the Revised Code, the peace officer may stop the vehicle and inspect the vehicle to determine the presence of such cigarettes or other tobacco products.

Effective Date: 07-01-2002; 06-30-2005



Section 5743.15 - Cigarette license required - application - cigarette tax enforcement fund.

(A) Except as otherwise provided in this division, no person shall engage in this state in the wholesale or retail business of trafficking in cigarettes or in the business of a manufacturer or importer of cigarettes without having a license to conduct each such activity issued by a county auditor under division (B) of this section or the tax commissioner under divisions (C) and (F) of this section . On dissolution of a partnership by death, the surviving partner may operate under the license of the partnership until expiration of the license, and the heirs or legal representatives of deceased persons, and receivers and trustees in bankruptcy appointed by any competent authority, may operate under the license of the person succeeded in possession by such heir, representative, receiver, or trustee in bankruptcy if the partner or successor notifies the issuer of the license of the dissolution or succession within thirty days after the dissolution or succession.

(B)

(1) Each applicant for a license to engage in the retail business of trafficking in cigarettes under this section, annually, on or before the fourth Monday of May, shall make and deliver to the county auditor of the county in which the applicant desires to engage in the retail business of trafficking in cigarettes, upon a blank form furnished by such auditor for that purpose, a statement showing the name of the applicant, each physical place in the county where the applicant's business is conducted, the nature of the business, and any other information the tax commissioner requires in the form of statement prescribed by the commissioner. If the applicant is a firm, partnership, or association other than a corporation, the application shall state the name and address of each of its members. If the applicant is a corporation, the application shall state the name and address of each of its officers. At the time of making the application required by this section, every person desiring to engage in the retail business of trafficking in cigarettes shall pay an application fee in the sum of one hundred twenty-five dollars for each physical place where the person proposes to carry on such business . Each place of business shall be deemed such space, under lease or license to, or under the control of, or under the supervision of the applicant, as is contained in one or more contiguous, adjacent, or adjoining buildings constituting an industrial plant or a place of business operated by, or under the control of, one person, or under one roof and connected by doors, halls, stairways, or elevators, which space may contain any number of points at which cigarettes are offered for sale, provided that each additional point at which cigarettes are offered for sale shall be listed in the application.

(2) Upon receipt of the application and exhibition of the county treasurer's receipt showing the payment of the application fee, the county auditor shall issue to the applicant a license for each place of business designated in the application, authorizing the applicant to engage in such business at such place for one year commencing on the fourth Monday of May. The form of the license shall be prescribed by the commissioner. A duplicate license may be obtained from the county auditor upon payment of a five-dollar fee if the original license is lost, destroyed, or defaced. When an application is filed after the fourth Monday of May, the application fee required to be paid shall be proportioned in amount to the remainder of the license year, except that it shall not be less than twenty-five dollars in any one year.

(3) The holder of a retail dealer's cigarette license may transfer the license to a place of business within the same county other than that designated on the license on condition that the licensee's ownership interest and business structure remain unchanged, and that the licensee applies to the county auditor therefor, upon forms approved by the commissioner and the payment of a fee of five dollars into the county treasury.

(C)

(1) Each applicant for a license to engage in the wholesale business of trafficking in cigarettes under this section, annually, on or before the fourth Monday in May, shall make and deliver to the tax commissioner, upon a blank form furnished by the commissioner for that purpose, a statement showing the name of the applicant, physical street address where the applicant's business is conducted, the nature of the business, and any other information required by the commissioner. If the applicant is a firm, partnership, or association other than a corporation, the applicant shall state the name and address of each of its members. If the applicant is a corporation, the applicant shall state the name and address of each of its officers. At the time of making the application required by this section, every person desiring to engage in the wholesale business of trafficking in cigarettes shall pay an application fee of one thousand dollars for each physical place where the person proposes to carry on such business. Each place of business shall be deemed such space, under lease or license to, or under the control of, or under the supervision of the applicant, as iscontained in one or more contiguous, adjacent, or adjoining buildings constituting an industrial plant or a place of business operated by, or under the control of, one person, or under one roof and connected by doors, halls, stairways, or elevators. A duplicate license may be obtained from the commissioner upon payment of a twenty-five-dollar fee if the original license is lost, destroyed, or defaced.

(2) Upon receipt of the application and payment of any application fee required by this section, the commissioner shall verify that the applicant is in good standing under Chapter 1346. and Title LVII of the Revised Code. Upon approval, the commissioner shall issue to the applicant a license for each physical place of business designated in the application authorizing the applicant to engage in business at that location for one year commencing on the fourth Monday in May. For licenses issued after the fourth Monday in May, the application fee shall be reduced proportionately by the remainder of the twelve-month period for which the license is issued, except that the application fee required to be paid under this section shall be not less than two hundred dollars in any one year.

(3) The holder of a wholesale dealer cigarette license may transfer the license to a place of business other than that designated on the license on condition that the licensee's ownership or business structure remains unchanged, and that the licensee applies to the commissioner for such a transfer upon a form promulgated by the commissioner and pays a fee of twenty-five dollars, which shall be deposited into the cigarette tax enforcement fund created in division (E) of this section.

(D)

(1) The wholesale cigarette license application fees collected under this section shall be paid into the cigarette tax enforcement fund .

(2) The retail cigarette license application fees collected under this section shall be distributed as follows:

(a) Thirty per cent shall be paid upon the warrant of the county auditor into the treasury of the municipal corporation or township in which the places of business for which the tax revenue was received are located;

(b) Ten per cent shall be credited to the general fund of the county;

(c) Sixty per cent shall be paid into the cigarette tax enforcement fund .

(3) The remainder of the revenues and fines collected under this section and the penal laws relating to cigarettes shall be distributed as follows:

(a) Three-fourths shall be paid upon the warrant of the county auditor into the treasury of the municipal corporation or township in which the place of business, on account of which the revenues and fines were received, is located;

(b) One-fourth shall be credited to the general fund of the county.

(E)

There is hereby created within the state treasury the cigarette tax enforcement fund for the purpose of providing funds to assist in paying the costs of enforcing sections 1333.11 to 1333.21 and Chapter 5743. of the Revised Code.

The portion of cigarette license application fees received by a county auditor during the annual application period that ends on the fourth Monday in May and that is required to be deposited in the cigarette tax enforcement fund shall be sent to the treasurer of state by the thirtieth day of June each year accompanied by the form prescribed by the tax commissioner. The portion of cigarette license application fees received by each county auditor after the fourth Monday in May and that is required to be deposited in the cigarette tax enforcement fund shall be sent to the treasurer of state by the last day of the month following the month in which such fees were collected.

(F)

(1) Every person who desires to engage in the business of a manufacturer or importer of cigarettes shall, annually, on or before the fourth Monday of May, make and deliver to the tax commissioner, upon a blank form furnished by the commissioner for that purpose, a statement showing the name of the applicant, the nature of the applicant's business, and any other information required by the commissioner. If the applicant is a firm, partnership, or association other than a corporation, the applicant shall state the name and address of each of its members. If the applicant is a corporation, the applicant shall state the name and address of each of its officers.

(2) Upon receipt of the application required under this section, the commissioner shall verify that the applicant is in good standing under Chapter 1346. and Title LVII of the Revised Code. Upon approval, the commissioner shall issue to the applicant a license authorizing the applicant to engage in the business of manufacturer or importer, whichever the case may be, for one year commencing on the fourth Monday of May.

(3) The issuing of a license under division (F)(1) of this section to a manufacturer does not excuse a manufacturer from the certification process required under section 1346.05 of the Revised Code. A manufacturer who is issued a license under division (F)(1) of this section and who is not listed on the directory required under section 1346.05 of the Revised Code shall not be permitted to sell cigarettes in this state other than to a licensed cigarette wholesaler for sale outside this state. Such a manufacturer shall provide documentation to the commissioner evidencing that the cigarettes are legal for sale in another state.

(G) The tax commissioner may adopt rules necessary to administer this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 07-01-1987; 06-30-2005; 03-30-2006



Section 5743.16 - Lists of licensees - supplemental lists - index.

On or before the first Monday of June, annually, each county auditor shall certify to the tax commissioner a list showing the names of all persons licensed in the auditor's county to engage in the business of trafficking in cigarettes, and such other information as to each, available from the records in the office of the auditor, as the commissioner prescribes. As such licenses are issued during the year, the auditor shall certify like lists and additions thereto to the commissioner. The commissioner shall keep an alphabetical index of such licenses certified to the commissioner, and shall update the index of valid license holders on a regular basis.

Effective Date: 10-01-1953; 06-30-2005



Section 5743.17 - Revocation of license by court.

The court of common pleas may enter an order to revoke a wholesale or retail cigarette license held by any person convicted of a misdemeanor for any violation of sections 5743.01 to 5743.21 of the Revised Code. The court of common pleas shall enter an order to revoke a wholesale or retail cigarette license held by any person convicted of a felony for violation of sections 5743.01 to 5743.21 of the Revised Code. The clerk of the court of common pleas shall certify a copy of either of such orders in duplicate to the county auditor and to the tax commissioner, and thereafter such person shall be considered not to have obtained any license; provided that after the expiration of one year from the date of such revocation, such person may apply for such license.

Effective Date: 06-08-1999



Section 5743.18 - Revocation of license by tax commissioner.

Upon notice and hearing in accordance with sections 119.01 to 119.13 of the Revised Code, the tax commissioner may revoke any manufacturer, importer, wholesale, or retail cigarette license for violation of sections 5743.01 to 5743.21 of the Revised Code. In the case of a wholesale or retail cigarette license, a certified copy of the order revoking such license shall be transmitted to the county auditor of the county in which the license was issued. In the case of a license issued to a manufacturer, upon the manufacturer's removal from the directory under section 1346.05 of the Revised Code, such manufacturer shall not be permitted to sell cigarettes in this state other than to a licensed cigarette wholesaler for sale outside this state. Such a manufacturer shall provide documentation to the commissioner evidencing that the cigarettes are legal for sale in another state.

Effective Date: 06-08-1999; 06-30-2005; 03-30-2006



Section 5743.19 - Trafficking in cigarettes without license.

No person shall engage in business as a manufacturer or importer, or in the wholesale or retail business of trafficking in cigarettes, without having a license therefor as required by section 5743.15 of the Revised Code.

Effective Date: 10-01-1953; 06-30-2005



Section 5743.20 - Separate place of business - sale and purchase restricted to licensed dealers.

No person shall sell any cigarettes both as a retail dealer and as a wholesale dealer at the same place of business. No person other than a licensed wholesale dealer shall sell cigarettes to a licensed retail dealer. No retail dealer shall purchase cigarettes from any person other than a licensed wholesale dealer.

Subject to section 5743.031 of the Revised Code, a licensed wholesale dealer may not sell cigarettes to any person in this state other than a licensed retail dealer, except a licensed wholesale dealer may sell cigarettes to another licensed wholesale dealer if the tax commissioner has authorized the sale of the cigarettes between those wholesale dealers and the wholesale dealer that sells the cigarettes received them directly from a licensed manufacturer or licensed importer.

The tax commissioner shall adopt rules governing sales of cigarettes between licensed wholesale dealers, including rules establishing criteria for authorizing such sales.

No manufacturer or importer shall sell cigarettes to any person in this state other than to a licensed wholesale dealer or licensed importer. No importer shall purchase cigarettes from any person other than a licensed manufacturer or licensed importer.

A retail dealer may purchase other tobacco products only from a licensed distributor. A licensed distributor may sell tobacco products only to a retail dealer, except a licensed distributor may sell tobacco products to another licensed distributor if the tax commissioner has authorized the sale of the tobacco products between those distributors and the distributor that sells the tobacco products received them directly from a manufacturer or importer of tobacco products.

The tax commissioner may adopt rules governing sales of tobacco products between licensed distributors, including rules establishing criteria for authorizing such sales.

The identities of cigarette manufacturers and importers, licensed cigarette wholesalers, licensed distributors of other tobacco products, and registered manufacturers and importers of other tobacco products are subject to public disclosure. The tax commissioner shall maintain an alphabetical list of all such manufacturers, importers, wholesalers, and distributors, shall post the list on a web site accessible to the public through the internet, and shall periodically update the web site posting.

As used in this section, "licensed" means the manufacturer, importer, wholesale dealer, or distributor holds a current and valid license issued under section 5743.15 or 5743.61 of the Revised Code, and "registered" means registered with the commissioner under section 5743.66 of the Revised Code.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 10-01-1953; 06-30-2005; 2007 HB119 06-30-2007



Section 5743.21 - Stamp not to affixed to certain packages - seizure and destruction of packages.

(A) No person shall affix a stamp required by section 5743.03 of the Revised Code to any package that:

(1) Bears any label or notice prescribed by the United States to identify cigarettes exempt from taxation by the United States pursuant to section 5704(b) of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 5704(b), including any notice or label described in 27 C.F.R. 290.185 ;

(2) Is not labeled in conformity with the "Federal Cigarette Labeling and Advertising Act," 79 Stat. 282, 15 U.S.C.A. 1331(1965), or any other federal requirement for the placement of labels, warnings, or other information applicable to packages of cigarettes intended for domestic consumption;

(3) Has been altered by anyone other than the manufacturer or a person authorized by the manufacturer, including by the placement of a sticker to cover information on or add information to the package;

(4) Has been imported or brought into the United States after January 1, 2000, in violation of section 5754 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 5754, or regulations adopted under that section;

(5) Is produced by a tobacco product manufacturer or is part of a brand family that is not included in the directory established under section 1346.05 of the Revised Code.

(B) No person shall sell or offer to sell any roll-your-own tobacco to any person in this state if the roll-your-own tobacco is not included in the directory established under section 1346.05 of the Revised Code. Any roll-your-own tobacco in the possession of a retail dealer in this state shall be prima facie evidence of offering to sell to a person in this state.

(C) Whenever the tax commissioner discovers any packages to which stamps have been affixed in violation of this section, or any roll-your-own tobacco sold or offered for sale in violation of this section, the tax commissioner may seize the packages or roll-your-own tobacco, which shall be forfeited to the state, and shall order the destruction of the packages or roll-your-own tobacco, provided that the seizure and destruction shall not exempt any person from prosecution or from the fine or imprisonment provided for the violation of this section.

(D) As used in this section, "roll-your-own" has the same meaning as in section 1346.01 of the Revised Code, and "tobacco product manufacturer" and "brand family" have the same meanings as in section 1346.04 of the Revised Code.

Effective Date: 09-26-2003



Section 5743.31 - Cigarette use and storage tax definitions.

As used in sections 5743.31 to 5743.35, inclusive, of the Revised Code:

(A) "Person" includes individuals, firms, partnerships, associations, joint stock companies, corporations, and combinations of individuals of whatever form.

(B) "Storage" includes any keeping or retention of cigarettes for use or consumption in this state.

(C) "Use" includes the exercise of any right or power incidental to the ownership of cigarettes.

(D) "Consumer" means any person who has title to, or possession of, cigarettes in storage, for use or other consumption in this state.

Effective Date: 10-01-1953



Section 5743.32 - Excise tax on use, storage or consumption of cigarettes - use of revenue.

To provide revenue for the general revenue fund of the state, an excise tax is hereby levied on the use, consumption, or storage for consumption of cigarettes by consumers in this state at the rate of sixty-two and one-half mills on each cigarette. The tax shall not apply if the tax levied by section 5743.02 of the Revised Code has been paid.

The money received into the state treasury from the excise tax levied by this section shall be credited to the general revenue fund.

Effective Date: 07-01-2002; 07-01-2005



Section 5743.321 - Regional arts and cultural district cigarette use tax.

For the same purposes for which it levies a tax under section 5743.021 of the Revised Code, the board of county commissioners of a county that has within its territorial boundaries a qualifying regional arts and cultural district and that levies a tax under that section, by resolution adopted by a majority of the board, shall levy a tax at the same rate on the use, consumption, or storage for consumption of cigarettes by consumers in the county in which that tax is levied, provided that the tax shall not apply if the tax levied by section 5743.021 of the Revised Code has been paid. The tax shall take effect on the date that a tax levied under that section takes effect, and shall remain in effect as long as the tax levied under that section remains effective.

Effective Date: 06-30-2006



Section 5743.322 - [Repealed].

Effective Date: 07-01-2002



Section 5743.323 - County tax on use, consumption, or storage for consumption of cigarettes.

For the purposes of section 307.696 of the Revised Code and to pay the expenses of levying the tax or for such purposes and to provide revenues to the county for permanent improvements, the board of county commissioners of a county that levies a tax under division (A) or (C) of section 5743.024 of the Revised Code shall by resolution adopted by a majority of the board levy a tax at the same rate on the use, consumption, or storage for consumption of cigarettes by consumers in the county, provided that the tax shall not apply if the tax levied by division (A) or (C) of section 5743.024 of the Revised Code has been paid. The tax shall take effect on the date that a tax levied under division (A) or (C) of section 5743.024 of the Revised Code takes effect, and shall remain in effect as long as the tax levied under such division remains effective.

No tax shall be levied under this section on or after the effective date of the amendment of this section by H.B. 562 of the 127th general assembly. This paragraph does not prevent the collection of any tax levied under this section before that date so long as that tax remains effective.

Effective Date: 07-19-1995; 2008 HB562 09-22-2008



Section 5743.324 - Resolution for convention facility authority tax.

For the purposes of section 351.26 of the Revised Code and to pay the expenses of levying the tax, the board of county commissioners that levies a tax under section 5743.026 of the Revised Code shall, by resolution adopted by a majority of the board, levy a tax at the same rate on the use, consumption, or storage for consumption of cigarettes by consumers in the county, provided that the tax shall not apply if the tax levied by section 5743.026 of the Revised Code has been paid. The tax shall take effect on the date that a tax levied under section 5743.026 of the Revised Code takes effect, and shall remain in effect as long as the tax levied under such section remains effective.

Effective Date: 07-19-1995



Section 5743.33 - Returns - remittance - consent to transport.

Except as provided in section 5747.331 of the Revised Code, every person who has acquired cigarettes for use, storage, or other consumption subject to the tax levied under section 5743.32, 5743.321, 5743.323, or 5743.324 of the Revised Code, shall, on or before the fifteenth day of the month following receipt of such cigarettes, file with the tax commissioner a return showing the amount of cigarettes acquired, together with remittance of the tax thereon. No such person shall transport within this state, cigarettes that have a wholesale value in excess of three hundred dollars, unless that person has obtained consent to transport the cigarettes from the department of taxation prior to such transportation. Such consent shall not be required if the applicable taxes levied under sections 5743.02, 5743.021, 5743.024, and 5743.026 of the Revised Code have been paid. Application for the consent shall be in the form prescribed by the tax commissioner.

Every person transporting such cigarettes shall possess the consent while transporting or possessing the cigarettes within this state and shall produce the consent upon request of any law enforcement officer or authorized agent of the tax commissioner.

Any person transporting such cigarettes without the consent required by this section, shall be subject to the provisions of this chapter, including the applicable taxes imposed under sections 5743.02, 5743.021, 5743.024, and 5743.026 of the Revised Code.

Effective Date: 07-01-2002; 07-01-2005; 06-30-2006



Section 5743.331 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5743.34 - Assessment on failure to pay use tax.

If any person required to pay the tax levied under section 5743.32, 5743.321, 5743.323, or 5743.324 of the Revised Code, fails to make remittance, the tax commissioner may issue an assessment against that person based on any information in the commissioner's possession.

Sections 5743.081 and 5743.082 of the Revised Code relating to the assessments or findings, appeals from assessments or findings, the effect of assessments or findings before or after hearing and before or after filing the same in the office of the clerk of the court of common pleas, and all sections relating to the procedure, authority, duties, liabilities, powers, and privileges of the person assessed, the commissioner, the clerk, and all other public officials, shall be applicable to assessments made pursuant to this section.

Effective Date: 07-01-2002; 06-30-2006



Section 5743.35 - Failure to make return or pay applicable taxes.

No person required by section 5743.33 of the Revised Code to file a return with the tax commissioner shall fail to make such return, or fail to pay the applicable taxes levied under section 5743.32, 5743.321, 5743.323, or 5743.324 of the Revised Code, or fail to pay any lawful assessment issued by the commissioner.

Effective Date: 07-01-2002; 06-30-2006



Section 5743.41 - Failure to post license or comply with law.

No person engaged in the business of trafficking in cigarettes or in the business of distributing tobacco products shall fail to post and keep constantly displayed in a conspicuous place in the building where such business is carried on the license required by section 5743.15 or 5743.61 of the Revised Code, or sell or offer to sell cigarettes, cigarette wrappers, or a substitute for either, or sell or offer to sell tobacco products, without complying with the law relating to cigarettes and tobacco products.

Effective Date: 02-01-1993



Section 5743.42 - Tobacco containing substances deleterious to health.

No person shall sell, exchange, give away, or offer to sell, exchange, or give away cigarettes, tobacco products, or a substitute for cigarettes or tobacco products, containing a substance foreign to tobacco and deleterious to health.

Effective Date: 02-01-1993



Section 5743.43 - [Repealed].

Effective Date: 06-08-1959



Section 5743.44 - Informant's share of tax or penalty - sales of forfeited cigarettes or tobacco products.

(A) Any person, other than an employee of the state, who furnishes to the department of taxation, attorney general, or any law enforcement agency original information concerning any violation of Chapter 5743. of the Revised Code, which information results in the collection and recovery of any tax or penalty or leads to the forfeiture of any cigarettes, may be awarded and paid by the treasurer of state, upon the certification of the tax commissioner, a compensation of not more than twenty per cent of the net amount received from the sale of any forfeited cigarettes, but not exceeding ten thousand dollars in any case, which shall be paid out of the receipts of such sale. If in the opinion of the attorney general and the tax commissioner it is necessary to preserve the identity of the person furnishing such information, they shall file with the treasurer of state an affidavit stating such necessity and a warrant may be issued jointly to the attorney general and the tax commissioner. Upon payment of such money to the person furnishing the information, the attorney general and the tax commissioner shall file with the treasurer of state an affidavit that the money has been paid by them to the person entitled thereto.

(B) Except for the minimum quantity of cigarettes or tobacco products needed as evidence to establish a violation under this chapter, all cigarettes or tobacco products seized under this chapter shall be within the sole control and jurisdiction of the tax commissioner for sale pursuant to section 5743.08 or 5743.55 of the Revised Code.

Effective Date: 02-01-1993



Section 5743.45 - Tax commissioner may delegate investigation powers.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B) For purposes of enforcing this chapter and Chapters 5728., 5735., 5739., 5741., and 5747. of the Revised Code and subject to division (C) of this section, the tax commissioner, by journal entry, may delegate any investigation powers of the commissioner to an employee of the department of taxation who has been certified by the Ohio peace officer training commission and who is engaged in the enforcement of those chapters. A separate journal entry shall be entered for each employee to whom that power is delegated. Each journal entry shall be a matter of public record and shall be maintained in an administrative portion of the journal as provided for in division (L) of section 5703.05 of the Revised Code. When that journal entry is completed, the employee to whom it pertains, while engaged within the scope of the employee's duties in enforcing the provisions of this chapter or Chapter 5728., 5735., 5739., 5741., or 5747. of the Revised Code, has the power of a police officer to carry concealed weapons, make arrests, and obtain warrants for violations of any provision in those chapters. The commissioner, at any time, may suspend or revoke the commissioner's delegation by journal entry. No employee of the department shall divulge any information acquired as a result of an investigation pursuant to this chapter or Chapter 5728., 5735., 5739., 5741., or 5747. of the Revised Code, except as may be required by the commissioner or a court.

(C)

(1) The tax commissioner shall not delegate any investigation powers to an employee of the department of taxation pursuant to division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The tax commissioner shall revoke the delegation of investigation powers to an employee to whom the delegation was made pursuant to division (B) of this section if that employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to that employee under section 109.77 of the Revised Code.

(b) The tax commissioner shall suspend the delegation of investigation powers to an employee to whom the delegation was made pursuant to division (B) of this section if that employee is convicted, after trial, of a felony. If the employee files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the employee does not file a timely appeal, the commissioner shall revoke the delegation of investigation powers to that employee. If the employee files an appeal that results in that employee's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that employee, the commissioner shall reinstate the delegation of investigation powers to that employee. The suspension, revocation, and reinstatement of the delegation of investigation powers to an employee under division (C)(2) of this section shall be made by journal entry pursuant to division (B) of this section. An employee to whom the delegation of investigation powers is reinstated under division (C)(2)(b) of this section shall not receive any back pay for the exercise of those investigation powers unless that employee's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the employee of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension or revocation of the delegation of investigation powers to an employee under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 5743.46 - Department of taxation to cooperate with law enforcement agencies.

The department of taxation shall cooperate with the attorney general, local law enforcement officials, and the appropriate agencies of the federal government and other states in the investigation and prosecution of violations of this chapter.

Effective Date: 11-11-1977



Section 5743.51 - Tax on tobacco products received by distributor or sold by manufacturer to retail dealer.

(A) To provide revenue for the general revenue fund of the state, an excise tax on tobacco products is hereby levied at the rate of seventeen per cent of the wholesale price of the tobacco product received by a distributor or sold by a manufacturer to a retail dealer located in this state. Each distributor who brings tobacco products, or causes tobacco products to be brought, into this state for distribution within this state, or any out-of-state distributor who sells tobacco products to wholesale or retail dealers located in this state for resale by those wholesale or retail dealers is liable for the tax imposed by this section. Only one sale of the same article shall be used in computing the amount of the tax due.

(B) The treasurer of state shall place to the credit of the tax refund fund created by section 5703.052 of the Revised Code, out of the receipts from the tax levied by this section, amounts equal to the refunds certified by the tax commissioner pursuant to section 5743.53 of the Revised Code. The balance of the taxes collected under this section shall be paid into the general revenue fund.

(C) The commissioner may adopt rules as are necessary to assist in the enforcement and administration of sections 5743.51 to 5743.66 of the Revised Code, including rules providing for the remission of penalties imposed.

(D) A manufacturer is not liable for payment of the tax imposed by this section for sales of tobacco products to a retail dealer that has filed a signed statement with the manufacturer in which the retail dealer agrees to pay and be liable for the tax, as long as the manufacturer has provided a copy of the statement to the tax commissioner.

Effective Date: 09-29-1995



Section 5743.52 - Filing monthly return with payment.

(A) Each distributor of tobacco products subject to the tax levied by section 5743.51 of the Revised Code, on or before the last day of each month, shall file with the treasurer of state a return for the preceding month showing any information the tax commissioner finds necessary for the proper administration of sections 5743.51 to 5743.66 of the Revised Code, together with remittance of the tax due. The treasurer of state shall stamp or otherwise mark on the return the date it was received and shall also show thereon by stamp or otherwise the amount of payment received with the return. Thereafter, the treasurer of state shall immediately transmit all returns filed under this section to the tax commissioner. The return and payment of the tax required by this section shall be filed in such a manner that it is received by the treasurer of state on or before the last day of the month following the reporting period. If the return is filed and the amount of tax shown on the return to be due is paid on or before the date the return is required to be filed, the distributor is entitled to a discount equal to two and five-tenths per cent of the amount shown on the return to be due.

(B) Any person who fails to timely file the return and make payment of taxes as required under this section, section 5743.62, or section 5743.63 of the Revised Code may be required to pay an additional charge not exceeding the greater of fifty dollars or ten per cent of the tax due. Any additional charge imposed under this section may be collected by assessment as provided in section 5743.56 of the Revised Code.

(C) If any tax due is not paid timely in accordance with sections 5743.52, 5743.62, or 5743.63 of the Revised Code, the person liable for the tax shall pay interest, calculated at the rate per annum as prescribed by section 5703.47 of the Revised Code, from the date the tax payment was due to the date of payment or to the date an assessment is issued under section 5743.56 of the Revised Code, whichever occurs first. The commissioner may collect such interest by assessment pursuant to section 5743.56 of the Revised Code.

(D) The commissioner may authorize the filing of returns and the payment of the tax required by this section, section 5743.62, or section 5743.63 of the Revised Code for periods longer than a calendar month.

(E) The commissioner may order any taxpayer to file with the commissioner security to the satisfaction of the commissioner conditioned upon filing the return and paying the taxes required under this section, section 5743.62, or section 5743.63 of the Revised Code if the commissioner believes that the collection of the tax may be in jeopardy.

Effective Date: 09-29-2000



Section 5743.53 - Refunds - credits.

(A) The treasurer of state shall refund to a taxpayer any of the following:

(1) Any tobacco products tax paid erroneously;

(2) Any tobacco products tax paid on an illegal or erroneous assessment;

(3) Any tax paid on tobacco products that have been sold or shipped to retail or wholesale dealers outside this state, returned to the manufacturer, or destroyed by the taxpayer with the prior approval of the tax commissioner.

Any application for refund shall be filed with the tax commissioner on a form prescribed by the commissioner for that purpose. The commissioner may not pay any refund on an application for refund filed with the commissioner more than three years from the date of payment of the tax.

(B) On the filing of the application for refund, the commissioner shall determine the amount of the refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and to the treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

If a refund is granted for payment of an illegal or erroneous assessment issued by the department of taxation, the refund shall include interest on the amount of the refund from the date of the overpayment. The interest shall be computed at the rate per annum in the manner prescribed by section 5703.47 of the Revised Code.

(C) If any person entitled to a refund of tax under this section or section 5703.70 of the Revised Code is indebted to the state for any tax administered by the tax commissioner, or any charge, penalties, or interest arising from such tax, the amount allowable on the application for refund first shall be applied in satisfaction of the debt.

(D) In lieu of granting a refund payable under division (A)(3) of this section, the tax commissioner may allow a taxpayer to claim a credit of the amount of refundable tax on the return for the period during which the tax became refundable. The commissioner may require taxpayers to submit any information necessary to support a claim for a credit under this section, and the commissioner shall allow no credit if that information is not provided.

Effective Date: 09-06-2002



Section 5743.54 - Maintaining records.

(A) Each distributor of tobacco products shall maintain complete and accurate records of all purchases and sales of tobacco products, and shall procure and retain all invoices, bills of lading, and other documents relating to the purchases and sales of tobacco products. The distributor shall keep open records and documents during business hours for the inspection of the tax commissioner, and shall preserve them for a period of three years from the date the return was due or was filed, whichever is later, unless the commissioner, in writing, consents to their destruction within that period, or orders that they be kept for a longer period of time.

(B) Each distributor of tobacco products subject to the tax levied by section 5743.51 of the Revised Code shall mark on the invoices of tobacco products sold that the tax levied by that section has been paid and shall indicate the distributor's account number as assigned by the tax commissioner.

(C) No person shall make a false entry upon any invoice or record upon which an entry is required by this section and no person shall present any false entry for the inspection of the commissioner with the intent to evade the tax levied under section 5743.51, 5743.62, or 5743.63 of the Revised Code.

Effective Date: 02-01-1993



Section 5743.55 - Tax evasion.

Whenever the tax commissioner discovers any tobacco products, subject to the tax levied under section 5743.51, 5743.62, or 5743.63 of the Revised Code, and upon which the tax has not been paid or the commissioner has reason to believe the tax is being avoided, the commissioner may seize and take possession of the tobacco products, which, upon seizure, shall be forfeited to the state. Within a reasonable time after seizure, the commissioner may sell the forfeited tobacco products. From the proceeds of this sale, the tax commissioner shall pay the costs incurred in the seizure and sale, and any proceeds remaining after the sale shall be considered as revenue arising from the tax. The seizure and sale shall not relieve any person from the fine or imprisonment provided for violation of sections 5743.51 to 5743.66 of the Revised Code. The commissioner shall make the sale where it is most convenient and economical, but may order the destruction of the forfeited tobacco products if the quantity or quality of tobacco products is not sufficient to warrant their sale.

Effective Date: 09-29-1999



Section 5743.56 - Liability for tax.

(A) Any person required to pay the tax imposed by section 5743.51, 5743.62, or 5743.63 of the Revised Code is personally liable for the tax. The tax commissioner may make an assessment, based upon any information in the commissioner's possession, against any person who fails to file a return or pay any tax, interest, or additional charge as required by this chapter. The commissioner shall give the person assessed written notice of such assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) When the information in the possession of the tax commissioner indicates that a person liable for the tax imposed by section 5743.51, 5743.62, or 5743.63 of the Revised Code has not paid the full amount of tax due, the commissioner may audit a representative sample of the person's business and may issue an assessment based on such audit.

(C) A penalty of up to fifteen per cent may be added to all amounts assessed under this section. The tax commissioner may adopt rules providing for the imposition and remission of such penalties.

(D) Unless the person assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the person assessed or that person's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the person assessed to the treasurer of state. A petition shall indicate the objections of the person assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(E) After an assessment becomes final, if any portion of the assessment, including accrued interest, remains unpaid, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the person assessed resides or in which the person assessed conducts business. If the person assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the person assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state tobacco products tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment is issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by issuing an assessment under this section.

(F) If the tax commissioner believes that collection of the tax will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the person liable for the tax. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (E) of this section. Notice of the jeopardy assessment shall be served on the person assessed or the legal representative of the person assessed, as provided in section 5703.37 of the Revised Code, within five days of the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the person assessed files a petition for reassessment in accordance with division (D) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment does not prejudice the commissioner's consideration of the petition for reassessment.

(G) All money collected by the tax commissioner under this section shall be paid to the treasurer of state as revenue arising from the tax imposed by sections 5743.51, 5743.62, and 5743.63 of the Revised Code.

Effective Date: 09-06-2002



Section 5743.57 - Corporation's liability for tax.

(A) If any corporation, limited liability company, or business trust required to file returns pursuant to section 5743.52, 5743.62, or 5743.63 of the Revised Code fails to remit to the state any tax due under section 5743.51, 5743.62, or 5743.63 of the Revised Code, any of its employees having control or supervision of or charged with the responsibility of filing returns and making payments, and any of its officers, members, managers, trustees, or other persons who are responsible for the execution of the corporation's, limited liability company's, or business trust's fiscal responsibilities, is personally liable for the failure to remit the tax. The dissolution, termination, or bankruptcy of the corporation, limited liability company, or business trust does not discharge a responsible person's liability for the corporation's, limited liability company's, or business trust's failure to remit the tax due. The tax commissioner may assess a responsible person under section 5743.56 of the Revised Code.

(B) Except for assessments against responsible persons under division (A) of this section, no assessment of the tax imposed by sections 5743.51, 5743.62, or 5743.63 of the Revised Code shall be made by the tax commissioner more than three years after the date on which the return for the period assessed was due or was filed, whichever date is later. This section does not bar an assessment when any of the following occurs:

(1) The person assessed failed to file a return required by section 5743.52, 5743.62, or 5743.63 of the Revised Code;

(2) The person assessed knowingly filed a false or fraudulent return;

(3) The person assessed and the tax commissioner have waived in writing the time limitation.

Effective Date: 07-01-1994



Section 5743.58 - Levy against and sale of property of delinquent.

In addition to all other remedies for the collection of any taxes or fees legally due, the attorney general may issue a warrant directed to the sheriff of any county commanding the sheriff to levy upon and sell the nonexempt goods and chattels of a delinquent distributor found within his jurisdiction, for the payment of the amount of the delinquent taxes or fees, together with the added penalties, interest, and the cost of executing the warrant. The sheriff shall return the warrant to the attorney general and pay him the money collected by virtue of the sale within the time specified in the warrant, which shall not be less than twenty or more than sixty days from the date of the warrant. The sheriff to whom the warrant is directed shall proceed upon the warrant in the manner prescribed by law in respect to executions issued against goods and chattels upon judgments by a court of record, and is entitled to the same fees for his services. The claim arising by reason of delinquent tobacco product taxes are a preferred claim against all of the assets of the distributor, real and personal.

Effective Date: 02-01-1993



Section 5743.59 - Retail dealer - prohibited acts.

(A) No retail dealer of tobacco products shall have in the retail dealer's possession tobacco products on which the tax imposed by section 5743.51 of the Revised Code has not been paid, unless the retail dealer is licensed under section 5743.61 of the Revised Code. Payment may be evidenced by invoices from distributors stating the tax has been paid.

(B) The tax commissioner may inspect any place where tobacco products subject to the tax levied under section 5743.51 of the Revised Code are sold or stored.

(C) No person shall prevent or hinder the tax commissioner from making a full inspection of any place where tobacco products subject to the tax imposed by section 5743.51 of the Revised Code are sold or stored, or prevent or hinder the full inspection of invoices, books, or records required to be kept by section 5743.54 of the Revised Code.

Effective Date: 09-29-1999



Section 5743.60 - Distribution of tobacco products with intent to avoid payment of tax.

No person shall prepare for shipment, ship, transport, deliver, prepare for distribution, or distribute tobacco products, or otherwise engage or participate in the business of distributing tobacco products, with the intent to avoid payment of the tax levied by section 5743.51, 5743.62, or 5743.63 of the Revised Code, when the wholesale price of the tobacco products exceeds three hundred dollars during any twelve-month period.

Effective Date: 02-01-1993



Section 5743.61 - License required for distribution of tobacco products - suspension of license.

(A) Except as otherwise provided in this division, no distributor shall engage in the business of distributing tobacco products within this state without having a license issued by the department of taxation to engage in that business. On the dissolution of a partnership by death, the surviving partner may operate under the license of the partnership until the expiration of the license, and the heirs or legal representatives of deceased persons, and receivers and trustees in bankruptcy appointed by any competent authority, may operate under the license of the person succeeded in possession by the heir, representative, receiver, or trustee in bankruptcy if the partner or successor notifies the department of taxation of the dissolution or succession within thirty days after the dissolution or succession.

(B)

(1) Each applicant for a license to engage in the business of distributing tobacco products, annually, on or before the first day of February, shall make and deliver to the tax commissioner, upon a form furnished by the commissioner for that purpose, a statement showing the name of the applicant, each physical place from which the applicant distributes to distributors, retail dealers, or wholesale dealers, and any other information the commissioner considers necessary for the administration of sections 5743.51 to 5743.66 of the Revised Code.

(2) At the time of making the license application, the applicant shall pay an application fee of one thousand dollars for each place listed on the application where the applicant proposes to carry on that business. The fee charged for the application shall accompany the application and shall be made payable to the treasurer of state for deposit into the cigarette tax enforcement fund.

(3) Upon receipt of the application and payment of any licensing fee required by this section, the commissioner shall issue to the applicant a license for each place of distribution designated in the application authorizing the applicant to engage in business at that location for one year commencing on the first day of February. For licenses issued after the first day of February, the license application fee shall be reduced proportionately by the remainder of the twelve-month period for which the license is issued, except that the application fee required to be paid under this section shall be not less than two hundred dollars. If the original license is lost, destroyed, or defaced, a duplicate license may be obtained from the commissioner upon payment of a license replacement fee of twenty-five dollars.

(C) The holder of a tobacco products license may transfer the license to a place of business on condition that the licensee's ownership and business structure remains unchanged and the licensee applies to the commissioner for the transfer on a form issued by the commissioner, and pays a transfer fee of twenty-five dollars.

(D) If a distributor fails to file forms as required under Chapter 1346. or section 5743.52 of the Revised Code or pay the tax due for two consecutive periods or three periods during any twelve-month period, the commissioner may suspend the license issued to the distributor under this section. The suspension is effective ten days after the commissioner notifies the distributor of the suspension in writing personally or by certified mail. The commissioner shall lift the suspension when the distributor files the delinquent forms and pays the tax due, including any penalties, interest, and additional charges. The commissioner may refuse to issue the annual renewal of the license required by this section and may refuse to issue a new license for the same location until all delinquent forms are filed and outstanding taxes are paid. This division does not apply to any unpaid or underpaid tax liability that is the subject of a petition or appeal filed pursuant to section 5743.56, 5717.02, or 5717.04 of the Revised Code.

(E)

(1) The tax commissioner may impose a penalty of up to one thousand dollars on any person found to be engaging in the business of distributing tobacco products without a license as required by this section.

(2) Any person engaging in the business of distributing tobacco products without a license as required by this section shall comply with divisions (B)(1) and (2) of this section within ten days after being notified of the requirement to do so. Failure to comply with division (E)(2) of this section subjects a person to penalties imposed under section 5743.99 of the Revised Code.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 02-01-1993



Section 5743.62 - Excise tax on seller of tobacco products to consumer.

(A) To provide revenue for the general revenue fund of the state, an excise tax is hereby levied on the seller of tobacco products in this state at the rate of seventeen per cent of the wholesale price of the tobacco product whenever the tobacco product is delivered to a consumer in this state for the storage, use, or other consumption of such tobacco products. The tax imposed by this section applies only to sellers having nexus in this state, as defined in section 5741.01 of the Revised Code.

(B) A seller of tobacco products who has nexus in this state as defined in section 5741.01 of the Revised Code shall register with the tax commissioner and supply any information concerning the seller's contacts with this state as may be required by the tax commissioner. A seller who does not have nexus in this state may voluntarily register with the tax commissioner. A seller who voluntarily registers with the tax commissioner is entitled to the same benefits and is subject to the same duties and requirements as a seller required to be registered with the tax commissioner under this division.

(C) Each seller of tobacco products subject to the tax levied by this section, on or before the last day of each month, shall file with the tax commissioner a return for the preceding month showing any information the tax commissioner finds necessary for the proper administration of sections 5743.51 to 5743.66 of the Revised Code, together with remittance of the tax due, payable to the treasurer of state. The return and payment of the tax required by this section shall be filed in such a manner that it is received by the tax commissioner on or before the last day of the month following the reporting period. If the return is filed and the amount of the tax shown on the return to be due is paid on or before the date the return is required to be filed, the seller is entitled to a discount equal to two and five-tenths per cent of the amount shown on the return to be due.

(D) The tax commissioner shall immediately forward to the treasurer of state all money received from the tax levied by this section, and the treasurer shall credit the amount to the general revenue fund.

(E) Each seller of tobacco products subject to the tax levied by this section shall mark on the invoices of tobacco products sold that the tax levied by that section has been paid and shall indicate the seller's account number as assigned by the tax commissioner.

Effective Date: 01-01-2003



Section 5743.63 - Excise tax on storage, use or other consumption of tobacco products.

(A) To provide revenue for the general revenue fund of the state, an excise tax is hereby levied on the storage, use, or other consumption of tobacco products at the rate of seventeen per cent of the wholesale price of the tobacco product, provided the tax has not been paid by the seller as provided in section 5743.62 of the Revised Code, or by the distributor as provided in section 5743.51 of the Revised Code.

(B) Each person subject to the tax levied by this section, on or before the last day of each month, shall file with the tax commissioner a return for the preceding month showing any information the tax commissioner finds necessary for the proper administration of sections 5743.51 to 5743.66 of the Revised Code, together with remittance of the tax due, payable to the treasurer of state. The return and payment of the tax required by this section shall be filed in such a manner that it is received by the tax commissioner on or before the last day of the month following the reporting period.

(C) The tax commissioner shall immediately forward to the treasurer of state all money received from the tax levied by this section, and the treasurer shall credit the amount to the general revenue fund.

Effective Date: 01-01-2003



Section 5743.64 - Consent to transport tobacco products within state required.

No person shall transport within this state, tobacco products that have a wholesale value in excess of three hundred dollars, unless he has obtained consent to transport the tobacco products from the tax commissioner prior to transportation. The consent is not required if the applicable tax levied under section 5743.51, 5743.62, or 5743.63 of the Revised Code has been paid or will be paid by the distributor or seller. Application for the consent shall be in the form prescribed by the commissioner.

Every person transporting tobacco products with the department's consent shall have the consent with him while transporting or possessing the tobacco products within this state and shall produce the consent upon request of any law enforcement officer or authorized agent of the tax commissioner.

Any person transporting tobacco products without the consent required by this section shall be subject to the provisions of sections 5743.51 to 5743.66 of the Revised Code, including the tax imposed by section 5743.51, 5743.62, or 5743.63 of the Revised Code.

Effective Date: 02-01-1993



Section 5743.65 - Failure of seller or consumer to file return or pay tax.

No person required by division (B) of section 5743.62 or division (B) of section 5743.63 of the Revised Code to file a return with the treasurer of state shall fail to make the return or fail to pay the applicable taxes levied under section 5743.62 or 5743.63 of the Revised Code or fail to pay any lawful assessment issued by the tax commissioner.

Effective Date: 02-01-1993



Section 5743.66 - Manufacturer or importer of tobacco products to register with tax commissioner - monthly reports.

(A) Each manufacturer or importer of tobacco products shall register with the tax commissioner before it sells or distributes tobacco products to distributors in this state, and, upon the request of the commissioner, shall provide complete information on sales made to distributors in this state and a current list of prices charged for tobacco products sold to distributors in this state.

(B) On or before the last day of each month, every manufacturer or importer of tobacco products shall file a report with the commissioner listing all sales of tobacco products to distributors located in this state during the preceding month and any other information the commissioner finds necessary for the proper administration of sections 5743.51 to 5743.66 of the Revised Code.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 02-01-1993



Section 5743.71 - Consent for consumer shipment of cigarettes not reasonably available.

If a person seeks to obtain cigarettes that are legal for sale in this state under section 1346.05 of the Revised Code, and such cigarettes are not reasonably available to that person at a retail location in this state, the person may apply to the tax commissioner for consent for consumer shipment. The consent for consumer shipment must be obtained prior to the purchase of the cigarettes.

The consent for consumer shipment shall be filed with the commissioner on a form prescribed by the commissioner showing purchase of the cigarettes as consented to, and shall be accompanied by the purchaser's proof of age and any other information required by the commissioner.

Effective Date: 06-30-2005



Section 5743.99 - Penalty.

(A)

(1) Except as provided in division (A)(2) of this section, whoever violates section 5743.10, 5743.11, or 5743.12 or division (C) of section 5743.54 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender has been previously convicted of an offense under this division, violation is a felony of the fourth degree.

(2) Unless the total number of cigarettes exceeds one thousand two hundred, an individual who violates section 5743.10 of the Revised Code is guilty of a minor misdemeanor. If the offender has been previously convicted of an offense under this division, violation is a misdemeanor of the first degree.

(B) Whoever violates section 5743.111, 5743.112, 5743.13, 5743.14, 5743.59, or 5743.60 of the Revised Code is guilty of a felony of the fourth degree. If the offender has been previously convicted of an offense under this division, violation is a felony of the second degree.

(C) Whoever violates section 5743.41 or 5743.42 of the Revised Code is guilty of a misdemeanor of the fourth degree. If the offender has been previously convicted of an offense under this division, violation is a misdemeanor of the third degree.

(D) Whoever violates section 5743.21 of the Revised Code is guilty of a misdemeanor of the first degree. If the offender has been previously convicted of an offense under this division, violation is a felony of the fifth degree.

(E) Whoever violates division (F) of section 5743.03 of the Revised Code is guilty of a misdemeanor of the fourth degree.

(F) Whoever violates any provision of this chapter, or any rule promulgated by the tax commissioner under authority of this chapter, for the violation of which no penalty is provided elsewhere, is guilty of a misdemeanor of the fourth degree.

(G) In addition to any other penalty imposed upon a person convicted of a violation of section 5743.112 or 5743.60 of the Revised Code who was the operator of a motor vehicle used in the violation, the court may suspend for not less than thirty days or more than three years the offender's driver's license, commercial driver's license, temporary instruction permit, probationary license, or nonresident operating privilege. If the court imposes such a suspension, the court shall send a copy of its suspension order and determination to the registrar of motor vehicles, and the registrar, pursuant to the order and determination, shall impose a suspension of the same duration. No judge shall suspend the first thirty days of suspension of an offender's license, permit, or privilege required by this division. The court, in lieu of suspending the offender's driver's or commercial driver's license or permit or nonresident operating privilege, instead may require the offender to perform community service for a number of hours determined by the court.

Amended by 129th General AssemblyFile No.131,SB 337, §1, eff. 9/28/2012.

Effective Date: 01-01-2004; 2007 HB119 06-30-2007






Chapter 5745 - MUNICIPAL TAXATION OF ELECTRIC LIGHT COMPANY INCOME

Section 5745.01 - Municipal taxation of electric light company income definitions.

As used in this chapter:

(A) "Electric company," "combined company," and "telephone company," have the same meanings as in section 5727.01 of the Revised Code, except "telephone company" does not include a non profit corporation.

(B) "Electric light company" has the same meaning as in section 4928.01 of the Revised Code, and includes the activities of a combined company as an electric company, but excludes nonprofit companies and municipal corporations.

(C) "Taxpayer" means either of the following:

(1) An electric light company subject to taxation by a municipal corporation in this state for a taxable year, excluding an electric light company that is not an electric company or a combined company and for which an election made under section 5745.031 of the Revised Code is not in effect with respect to the taxable year. If such a company is a qualified subchapter S subsidiary as defined in section 1361 of the Internal Revenue Code or a disregarded entity, the company's parent S corporation or owner is the taxpayer for the purposes of this chapter and is hereby deemed to have nexus with this state under the Constitution of the United States for the purposes of this chapter.

(2) A telephone company subject to taxation by a municipal corporation in this state for a taxable year. A telephone company is subject to taxation under this chapter for any taxable year that begins on or after January 1, 2004. A telephone company with a taxable year ending in 2004 shall compute the tax imposed under this chapter, or shall compute its net operating loss carried forward for that taxable year, by multiplying the tax owed, or the loss for the taxable year, by fifty per cent.

(D) "Disregarded entity" means an entity that, for its taxable year, is by default, or has elected to be, disregarded as an entity separate from its owner pursuant to 26 C.F.R. 301.7701 -3.

(E) "Taxable year" of a taxpayer is the taxpayer's taxable year for federal income tax purposes.

(F) "Federal taxable income" means taxable income, before operating loss deduction and special deductions, as required to be reported for the taxpayer's taxable year under the Internal Revenue Code.

(G) "Adjusted federal taxable income" means federal taxable income adjusted as follows:

(1) Deduct intangible income as defined in section 718.01 of the Revised Code to the extent included in federal taxable income;

(2) Add expenses incurred in the production of such intangible income;

(3) If, with respect to a qualifying taxpayer and a qualifying asset there occurs a qualifying taxable event, the qualifying taxpayer shall reduce its federal taxable income, as defined in division (F) of this section, by the amount of the book-tax difference for that qualifying asset if the book-tax difference is greater than zero, and shall increase its federal taxable income by the absolute value of the amount of the book-tax difference for that qualifying asset if the book-tax difference is less than zero. The adjustments provided in division (G)(3) of this section are subject to divisions (B)(3), (4), and (5) of section 5733.0510 of the Revised Code to the extent those divisions apply to the adjustments in that section for the taxable year. A taxpayer shall not deduct or add any amount under division (G)(3) of this section with respect to a qualifying asset the sale, exchange, or other disposition of which resulted in the recognition of a gain or loss that the taxpayer deducted or added, respectively, under division (G)(1) or (2) of this section.

For the purposes of division (G)(3) of this section, "book-tax difference," "qualifying taxpayer," "qualifying asset," and "qualifying taxable event" have the same meanings as in section 5733.0510 of the Revised Code.

(4) If the taxpayer is not a C corporation and is not an individual, the taxpayer shall compute "adjusted federal taxable income" as if the taxpayer were a C corporation, except:

(a) Guaranteed payments and other similar amounts paid or accrued to a partner, former partner, or member or former member shall not be allowed as a deductible expense; and

(b) With respect to each owner or owner-employee of the taxpayer, amounts paid or accrued to a qualified self-employed retirement plan and amounts paid or accrued to or for health insurance or life insurance shall not be allowed as a deduction.

Nothing in this division shall be construed as allowing the taxpayer to deduct any amount more than once.

(5) Add or deduct the amounts described in section 5733.0511 of the Revised Code for qualifying telephone company taxpayers.

(H) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(I) "Ohio net income" means the amount determined under division (B) of section 5745.02 of the Revised Code.

Effective Date: 09-26-2003; 03-30-2006



Section 5745.02 - Determining taxpayer's state net income and portion taxable by municipal corporation.

(A) The annual report filed under section 5745.03 of the Revised Code determines a taxpayer's Ohio net income and the portion of Ohio net income to be apportioned to a municipal corporation.

(B) A taxpayer's Ohio net income is determined by multiplying the taxpayer's adjusted federal taxable income by the sum of the property factor multiplied by one-third, the payroll factor multiplied by one-third, and the sales factor multiplied by one-third. If the denominator of one of the factors is zero, the remaining two factors each shall be multiplied by one-half instead of one-third; if the denominator of two of the factors is zero, the remaining factor shall be multiplied by one. The property, payroll, and sales factors shall be determined in the manner prescribed by divisions (B)(1), (2), and (3) of this section.

(1) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented, and used in business in this state during the taxable year, and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented, and used in business everywhere during such year. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. "Net annual rental rate" means the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The average value of property shall be determined by averaging the values at the beginning and the end of the taxable year, but the tax commissioner may require the averaging of monthly values during the taxable year, if reasonably required to reflect properly the average value of the taxpayer's property.

(2) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere by the taxpayer during such year. Compensation means any form of remuneration paid to an employee for personal services. Compensation is paid in this state if: (a) the recipient's service is performed entirely within this state, (b) the recipient's service is performed both within and without this state, but the service performed without this state is incidental to the recipient's service within this state, or (c) some of the service is performed within this state and either the base of operations, or if there is no base of operations, the place from which the service is directed or controlled is within this state, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the recipient's residence is in this state.

(3) The sales factor is a fraction, the numerator of which is the total sales in this state by the taxpayer during the taxable year, and the denominator of which is the total sales by the taxpayer everywhere during such year. Sales of electricity shall be sitused to this state in the manner provided under section 5733.059 of the Revised Code. In determining the numerator and denominator of the sales factor, receipts from the sale or other disposal of a capital asset or an asset described in section 1231 of the Internal Revenue Code shall be eliminated. Also, in determining the numerator and denominator of the sales factor, in the case of a reporting taxpayer owning at least eighty per cent of the issued and outstanding common stock of one or more insurance companies or public utilities, except an electric company, a combined company, or a telephone company, or owning at least twenty-five per cent of the issued and outstanding common stock of one or more financial institutions, receipts received by the reporting taxpayer from such utilities, insurance companies, and financial institutions shall be eliminated.

For the purpose of division (B)(3) of this section, sales of tangible personal property are in this state where such property is received in this state by the purchaser. In the case of delivery of tangible personal property by common carrier or by other means of transportation, the place at which such property is ultimately received after all transportation has been completed shall be considered as the place at which such property is received by the purchaser. Direct delivery in this state, other than for purposes of transportation, to a person or firm designated by a purchaser constitutes delivery to the purchaser in this state, and direct delivery outside this state to a person or firm designated by a purchaser does not constitute delivery to the purchaser in this state, regardless of where title passes or other conditions of sale.

Sales, other than sales of electricity or tangible personal property, are in this state if either the income-producing activity is performed solely in this state, or the income-producing activity is performed both within and without this state and a greater proportion of the income-producing activity is performed within this state than in any other state, based on costs of performance.

For the purposes of division (B)(3) of this section, the tax commissioner may adopt rules to apportion sales within this state.

(C) The portion of a taxpayer's Ohio net income taxable by each municipal corporation imposing an income tax shall be determined by multiplying the taxpayer's Ohio net income by the sum of the municipal property factor multiplied by one-third, the municipal payroll factor multiplied by one-third, and the municipal sales factor multiplied by one-third, and subtracting from the product so obtained any "municipal net operating loss carryforward from prior taxable years." If the denominator of one of the factors is zero, the remaining two factors each shall be multiplied by one-half instead of one-third; if the denominator of two of the factors is zero, the remaining factor shall be multiplied by one. In calculating the "municipal net operating loss carryforward from prior taxable years" for each municipal corporation, net operating losses are apportioned in and out of a municipal corporation for the taxable year in which the net operating loss occurs in the same manner that positive net income would have been so apportioned. Any net operating loss for a municipal corporation may be applied to subsequent net income in that municipal corporation to reduce that income to zero or until the net operating loss has been fully used as a deduction. The unused portion of net operating losses for each taxable year apportioned to a municipal corporation may only be applied against the income apportioned to that municipal corporation for five subsequent taxable years. Net operating losses occurring in taxable years ending before 2002 may not be subtracted under this section.

A taxpayer's municipal property, municipal payroll, and municipal sales factors for a municipal corporation shall be determined as provided in divisions (C)(1), (2), and (3) of this section.

(1) The municipal property factor is the quotient obtained by dividing (a) the average value of real and tangible personal property owned or rented by the taxpayer and used in business in the municipal corporation during the taxable year by (b) the average value of all of the taxpayer's real and tangible personal property owned or rented and used in business during that taxable year in this state. The value and average value of such property shall be determined in the same manner provided in division (B)(1) of this section.

(2) The municipal payroll factor is the quotient obtained by dividing (a) the total amount of compensation earned in the municipal corporation by the taxpayer's employees during the taxable year for services performed for the taxpayer and that is subject to income tax withholding by the municipal corporation by (b) the total amount of compensation paid by the taxpayer to its employees in this state during the taxable year. Compensation has the same meaning as in division (B)(2) of this section.

(3) The municipal sales factor is a fraction, the numerator of which is the taxpayer's total sales in a municipal corporation during the taxable year, and the denominator of which is the taxpayer's total sales in this state during such year.

For the purpose of division (C)(3) of this section, sales of tangible personal property are in the municipal corporation where such property is received in the municipal corporation by the purchaser. Sales of electricity directly to the customer, as defined in section 5733.059 of the Revised Code, shall be considered sales of tangible personal property. In the case of the delivery of tangible personal property by common carrier or by other means of transportation, the place at which such property ultimately is received after all transportation has been completed shall be considered as the place at which the property is received by the purchaser. Direct delivery in the municipal corporation, other than for purposes of transportation, to a person or firm designated by a purchaser constitutes delivery to the purchaser in that municipal corporation, and direct delivery outside the municipal corporation to a person or firm designated by a purchaser does not constitute delivery to the purchaser in that municipal corporation, regardless of where title passes or other conditions of sale. Sales, other than sales of tangible personal property, are in the municipal corporation if either:

(a) The income-producing activity is performed solely in the municipal corporation;

(b) The income-producing activity is performed both within and without the municipal corporation and a greater proportion of the income-producing activity is performed within that municipal corporation than any other location in this state, based on costs of performance.

For the purposes of division (C)(3) of this section, the tax commissioner may adopt rules to apportion sales within each municipal corporation.

(D) If a taxpayer is a combined company as defined in section 5727.01 of the Revised Code, the municipal property, payroll, and sales factors under division (C) of this section shall be adjusted as follows:

(1) The numerator of the municipal property factor shall include only the value, as determined under division (C)(1) of this section, of the company's real and tangible property in the municipal corporation attributed to the company's activity as an electric company using the same methodology prescribed under section 5727.03 of the Revised Code for taxable tangible personal property.

(2) The numerator of the municipal payroll factor shall include only compensation paid in the municipal corporation by the company to its employees for personal services rendered in the company's activity as an electric company.

(3) The numerator of the municipal sales factor shall include only the sales of tangible personal property and services, as determined under division (C)(3) of this section, made in the municipal corporation in the course of the company's activity as an electric company.

(E)

(1) If the provisions for apportioning adjusted federal taxable income or Ohio net income under divisions (B), (C), and (D) of this section do not fairly represent business activity in this state or among municipal corporations, the tax commissioner may adopt rules for apportioning such income by an alternative method that fairly represents business activity in this state or among municipal corporations.

(2) If any of the factors determined under division (B), (C), or (D) of this section does not fairly represent the extent of a taxpayer's business activity in this state or among municipal corporations, the taxpayer may request, or the tax commissioner may require, that the taxpayer's adjusted federal taxable income or Ohio net income be determined by an alternative method, including any of the alternative methods enumerated in division (B)(2)(d) of section 5733.05 of the Revised Code. A taxpayer requesting an alternative method shall make the request in writing to the tax commissioner either with the annual report, a timely filed amended report, or a timely filed petition for reassessment. When the tax commissioner requires or permits an alternative method under division (E)(2) of this section, the tax commissioner shall cause a written notice to that effect to be delivered to any municipal corporation that would be affected by application of the alternative method. Nothing in this division shall be construed to extend any statute of limitations under this chapter.

(F)

(1) The tax commissioner may adopt rules providing for the combination of adjusted federal taxable incomes of taxpayers satisfying the ownership or control requirements of section 5733.052 of the Revised Code if the tax commissioner finds that such combinations are necessary to properly reflect adjusted federal taxable income, Ohio net income, or the portion of Ohio net income to be taxable by municipal corporations.

(2) A taxpayer satisfying the ownership or control requirements of section 5733.052 of the Revised Code with respect to one or more other taxpayers may not combine their adjusted federal taxable incomes for the purposes of this section unless rules are adopted under division (F)(1) of this section allowing such a combination or the tax commissioner finds that such a combination is necessary to properly reflect the taxpayers' adjusted federal taxable incomes, Ohio net incomes, or the portion of Ohio net incomes to be subject to taxation within a municipal corporation.

(G) The tax commissioner may adopt rules providing for alternative apportionment methods for a telephone company.

Effective Date: 09-26-2003; 2007 HB119 06-30-2007



Section 5745.03 - Filing annual report and remitting tax due - extensions.

(A) For each taxable year, each taxpayer shall file an annual report with the tax commissioner not later than the fifteenth day of the fourth month after the end of the taxpayer's taxable year, and shall remit with that report the amount of tax due as shown on the report less the amount paid for the year under section 5745.04 of the Revised Code. The remittance shall be made in the form prescribed by the tax commissioner. If the amount payable with the report exceeds one thousand dollars, the taxpayer shall remit the amount by electronic funds transfer as prescribed by the treasurer of state. The tax commissioner shall immediately forward to the treasurer of state all amounts that the tax commissioner receives pursuant to this chapter. The treasurer of state shall credit ninety-eight and one-half per cent of such remittances to the municipal income tax fund, which is hereby created in the state treasury, and credit the remainder to the municipal income tax administrative fund, which is hereby created in the state treasury.

(B) Any taxpayer that has been granted an extension for filing a federal income tax return may request an extension for filing the return required under this section by filing with the tax commissioner a copy of the taxpayer's request for the federal filing extension. The request shall be filed not later than the last day for filing the return as required under division (A) of this section. If such a request is properly and timely filed, the tax commissioner shall extend the last day for filing the return required under this section for the same period for which the federal filing extension was granted. The tax commissioner may deny the filing extension request only if the taxpayer fails to timely file the request, fails to file a copy of the federal extension request, owes past due taxes, interest, or penalty under this chapter, or has failed to file a required report or other document for a prior taxable year. The granting of an extension under this section does not extend the last day for paying taxes without penalty pursuant to this chapter unless the tax commissioner extends the payment date.

(C) The annual report shall include statements of the following facts as of the last day of the taxpayer's taxable year:

(1) The name of the taxpayer;

(2) The name of the state or country under the laws of which it is incorporated;

(3) The location of its principal office in this state and, in the case of a taxpayer organized under the laws of another state, the principal place of business in this state and the name and address of the officer or agent of the taxpayer in charge of the business conducted in this state;

(4) The names of the president, secretary, treasurer, and statutory agent in this state, with the post-office address of each;

(5) The date on which the taxpayer's taxable year begins and ends;

(6) The taxpayer's federal taxable income during the taxpayer's taxable year;

(7) Any other information the tax commissioner requires for the proper administration of this chapter.

(D) The tax commissioner may require any reports required under this chapter to be filed in an electronic format.

(E) A municipal corporation may not require a taxpayer required to file a report under this section to file a report of the taxpayer's income, but a municipal corporation may require a taxpayer to report to the municipal corporation the value of the taxpayer's real and tangible personal property situated in the municipal corporation, compensation paid by the taxpayer to its employees in the municipal corporation, and sales made in the municipal corporation by the taxpayer, to the extent necessary for the municipal corporation to compute the taxpayer's municipal property, payroll, and sales factors for the municipal corporation.

(F) On or before the thirty-first day of January each year, each municipal corporation imposing a tax on income shall certify to the tax commissioner the rate of the tax in effect on the first day of January of that year. If any municipal corporation fails to certify its income tax rate as required by this division, the tax commissioner shall notify the director of budget and management, who, upon receiving such notification, shall withhold from each payment made to the municipal corporation under section 5745.05 of the Revised Code fifty per cent of the amount of the payment otherwise due the municipal corporation under that section as computed on the basis of the tax rate most recently certified until the municipal corporation certifies the tax rate in effect on the first day of January of that year.

The tax rate used to determine the tax payable to a municipal corporation under this section for a taxpayer's taxable year shall be the tax rate in effect in a municipal corporation on the first day of January in that taxable year. If a taxpayer's taxable year is for a period less than twelve months that does not include the first day of January, the tax rate used to determine the tax payable to a municipal corporation under this section for the taxpayer's taxable year shall be the tax rate in effect in a municipal corporation on the first day of January in the preceding taxable year.

Effective Date: 01-01-2003



Section 5745.031 - Written application to be a taxpayer.

An electric light company that is not an electric company or a combined company may elect to be a taxpayer for the purposes of this chapter if not less than fifty per cent of the company's total sales in this state consist of electricity, as determined under section 5733.059 of the Revised Code, and other energy commodities during the taxpayer's most recently concluded taxable year. The company shall make the election by application in writing to the tax commissioner before the first day of the first taxable year to which the election is to apply. The election is effective for five consecutive taxable years and, once made, is irrevocable for the five taxable years for which the election was made.

The failure of such a company to make an election under this section shall not be construed to exempt or exclude such a company from the income tax of any municipal corporation.

Effective Date: 01-01-2001



Section 5745.04 - Filing declaration of estimated taxes - remittance.

(A) As used in this section, "combined tax liability" means the total of a taxpayer's income tax liabilities to all municipal corporations in this state for a taxable year.

(B) Beginning with its taxable year beginning in 2003, each taxpayer shall file a declaration of estimated tax report with, and remit estimated taxes to, the tax commissioner, payable to the treasurer of state, at the times and in the amounts prescribed in divisions (B)(1) to (4) of this section. This division also applies to a taxpayer having a taxable year consisting of fewer than twelve months, at least one of which is in 2002, that ends before January 1, 2003. The first taxable year a taxpayer is subject to this chapter, the estimated taxes the taxpayer is required to remit under this section shall be based solely on the current taxable year and not on the liability for the preceding taxable year.

(1) Not less than twenty-five per cent of the combined tax liability for the preceding taxable year or twenty per cent of the combined tax liability for the current taxable year shall have been remitted not later than the fifteenth day of the fourth month after the end of the preceding taxable year.

(2) Not less than fifty per cent of the combined tax liability for the preceding taxable year or forty per cent of the combined tax liability for the current taxable year shall have been remitted not later than the fifteenth day of the sixth month after the end of the preceding taxable year.

(3) Not less than seventy-five per cent of the combined tax liability for the preceding taxable year or sixty per cent of the combined tax liability for the current taxable year shall have been remitted not later than the fifteenth day of the ninth month after the end of the preceding taxable year.

(4) Not less than one hundred per cent of the combined tax liability for the preceding taxable year or eighty per cent of the combined tax liability for the current taxable year shall have been remitted not later than the fifteenth day of the twelfth month after the end of the preceding taxable year.

(C) Each taxpayer shall report on the declaration of estimated tax report the portion of the remittance that the taxpayer estimates that it owes to each municipal corporation for the taxable year.

(D) Upon receiving a declaration of estimated tax report and remittance of estimated taxes under this section, the tax commissioner shall immediately forward to the treasurer of state such remittance. The treasurer of state shall credit ninety-eight and one-half per cent of the remittance to the municipal income tax fund and credit the remainder to the municipal income tax administrative fund.

(E) If any remittance of estimated taxes is for one thousand dollars or more, the taxpayer shall make the remittance by electronic funds transfer as prescribed by section 5745.04 of the Revised Code.

(F) Notwithstanding section 5745.08 or 5745.09 of the Revised Code, no penalty or interest shall be imposed on a taxpayer if the declaration of estimated tax report is properly filed, and the estimated tax is paid, within the time prescribed by division (B) of this section.

Effective Date: 09-26-2003



Section 5745.041 - Paying taxes by electronic funds transfer.

Any taxpayer required by section 5745.03 or 5745.04 of the Revised Code to remit tax payments by electronic funds transfer shall remit such payments to the treasurer of state in the manner prescribed by rules adopted by the treasurer under section 113.061 of the Revised Code. Except as otherwise provided in this paragraph, the payment of taxes by electronic funds transfer does not affect a taxpayer's obligation to file reports under this chapter. If a taxpayer remits estimated tax payments in a manner, designated by rule of the treasurer of state, that permits the inclusion of all information necessary for the treasurer of state to process the payment, the taxpayer is not required to file the declaration of estimated tax report as otherwise required under section 5745.04 of the Revised Code.

The treasurer of state, in consultation with the tax commissioner, may adopt rules governing the format for reporting and paying estimated taxes by electronic funds transfer.

A taxpayer required to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer to be excused from that requirement. The treasurer of state may excuse the taxpayer from the requirement for good cause shown for the period of time requested by the taxpayer or for a portion of that period. The treasurer shall notify the tax commissioner and the taxpayer of the treasurer's decision as soon as is practicable.

If a taxpayer required by this section to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the treasurer determines that such failure was not due to reasonable cause or was due to willful neglect, the treasurer shall notify the tax commissioner of the failure to remit by electronic funds transfer and shall provide the commissioner with any information used in making that determination. The tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5745.12 of the Revised Code. The additional charge shall equal five per cent of the amount of the taxes or estimated tax payments required to be paid by electronic funds transfer, but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed under this chapter, and shall be considered as revenue arising from municipal income taxes collected under this chapter. The tax commissioner may remit all or a portion of such a charge and may adopt rules governing such remission.

No additional charge shall be assessed under this section against a taxpayer that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the taxpayer remits by some means other than electronic funds transfer.

Effective Date: 01-01-2001



Section 5745.05 - Quarterly payments of amounts certified to municipal corporations.

(A) Prior to the first day of March, June, September, and December, the tax commissioner shall certify to the director of budget and management the amount to be paid to each municipal corporation, as indicated on the declaration of estimated tax reports and annual reports received under sections 5745.03 and 5745.04 of the Revised Code, less any amounts previously distributed and net of any audit adjustments made by the tax commissioner. Not later than the first day of March, June, September, and December, the director of budget and management shall provide for payment of the amount certified to each municipal corporation from the municipal income tax fund, plus a pro rata share of any investment earnings accruing to the fund since the previous payment under this section apportioned among municipal corporations entitled to such payments in proportion to the amount certified by the tax commissioner. All investment earnings on money in the municipal income tax fund shall be credited to that fund.

(B) If the tax commissioner determines that the amount of tax paid by a taxpayer and distributed to a municipal corporation under this section for a taxable year exceeds the amount payable to that municipal corporation under this chapter after accounting for amounts remitted with the annual report and as estimated taxes, the tax commissioner shall permit the taxpayer to credit the excess against the taxpayer's payments to the municipal corporation of estimated taxes remitted for an ensuing taxable year under section 5745.04 of the Revised Code. If, upon the written request of the taxpayer, the tax commissioner determines that the excess to be so credited is likely to exceed the amount of estimated taxes payable by the taxpayer to the municipal corporation during the ensuing twelve months, the tax commissioner shall so notify the municipal corporation and the municipal corporation shall issue a refund of the excess to the taxpayer within ninety days after receiving such a notice. Interest shall accrue on the amount to be refunded and is payable to the taxpayer at the rate per annum prescribed by section 5703.47 of the Revised Code from the ninety-first day after the notice is received by the municipal corporation until the day the refund is paid. Immediately after notifying a municipal corporation under this division of an excess to be refunded, the commissioner also shall notify the director of budget and management of the amount of the excess, and the director shall transfer from the municipal income tax administrative fund to the municipal income tax fund one and one-half per cent of the amount of the excess. The commissioner shall include the transferred amount in the computation of the amount due the municipal corporation in the next certification to the director under division (A) of this section.

Effective Date: 01-01-2001; 2007 HB119 06-30-2007; 2008 HB562 06-24-2008



Section 5745.06 - Nonrefundable credit for tax due from or paid by qualifying pass-through entity.

(A) As used in this section:

(1) "Qualifying pass-through entity" means a pass-through entity, as defined in section 5733.04 of the Revised Code, that is a taxpayer under this chapter.

(2) "Qualifying taxpayer" means a taxpayer, that, during any portion of the taxable year of a qualifying pass-through entity, holds a direct ownership interest in that qualifying pass-through entity.

(B) There is hereby allowed a nonrefundable credit against the amount of tax payable under this chapter to a municipal corporation by a qualifying taxpayer. The credit shall equal the qualifying taxpayer's proportionate share of the lesser of the tax due from or the tax paid by a qualifying pass-through entity to that municipal corporation under this chapter for the entity's taxable year ending in the qualifying taxpayer's taxable year. The taxpayer shall claim the credit for the taxpayer's taxable year in which the qualifying pass-through entity's taxable year ends. In determining the taxpayer's proportionate share of the tax due or tax paid by the qualifying pass-through entity, the taxpayer shall follow the concepts set forth in subchapters J and K of the Internal Revenue Code.

If the amount of the credit claimed for a taxable year exceeds the amount of tax due to that municipal corporation for that year, the excess shall be allowed as a credit against the taxes payable to that municipal corporation for ensuing taxable years until the full amount of the credit is claimed. Any amount of the credit claimed for a taxable year shall be deducted from the balance carried forward to the ensuing taxable year.

Effective Date: 01-01-2001



Section 5745.07 - Interest on unpaid taxes.

If the tax required to be paid under this chapter or any portion of that tax is not paid on or before the date prescribed for its payment, interest shall be assessed, collected, and paid, in the same manner as the tax, upon such unpaid amount at the rate per annum prescribed by section 5703.47 of the Revised Code from the date prescribed for its payment until it is paid or until the day an assessment is issued under section 5745.12 of the Revised Code, whichever occurs first.

Effective Date: 01-01-2001



Section 5745.08 - Penalties assessed.

(A) The following penalties shall apply under the circumstances indicated:

(1) If a taxpayer required to file a report or remit tax as required by this chapter fails to make and file the report within the time prescribed, including any extensions of time granted by the tax commissioner, the tax commissioner may impose a penalty not exceeding the greater of fifty dollars per month or fraction of a month, not to exceed five hundred dollars, or five per cent per month or fraction of a month, not to exceed fifty per cent, of the tax required to be shown on the report, for each month or fraction of a month elapsing between the due date, including extensions of the due date, and the day on which the report is filed.

(2) If a taxpayer fails to pay any amount of estimated tax required to be paid under division (B) of section 5745.04 of the Revised Code by the dates prescribed for payment, the tax commissioner may impose a penalty not to exceed twice the interest charged under section 5745.09 of the Revised Code for the delinquent payment.

(3) If a taxpayer files what purports to be a report required by this chapter that does not contain information upon which the substantial correctness of the report may be judged or contains information that on its face indicates that the report is substantially incorrect, and the filing of the report in that manner is due to a position that is frivolous or a desire that is apparent from the report to delay or impede the administration of this chapter, a penalty of up to five hundred dollars may be imposed.

(4) If a taxpayer makes a fraudulent attempt to evade the reporting or payment of the tax required to be shown on any report required under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the tax required to be shown on the report.

(5) If any person makes a false or fraudulent claim for a refund under section 5745.11 of the Revised Code, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the claim. Any penalty imposed under division (A)(5) of this section, any refund issued on the claim, and interest on any refund from the date of the refund, may be assessed under section 5745.12 of the Revised Code without regard to any time limitation for the assessment imposed by division (A) of that section.

(B) For the purposes of this section, the tax required to be shown on the report shall be reduced by the amount of any part of the tax paid on or before the date, including extensions of the date, prescribed for filing the report.

(C) Each penalty imposed under this section shall be in addition to any other penalty provided in this section. All or part of any penalty imposed under this section may be abated by the commissioner. The tax commissioner may adopt rules governing the imposition and abatement of such penalties.

(D) All amounts collected under this section from a taxpayer shall be considered as taxes collected under this chapter and shall be credited and distributed to municipal corporations in the same proportions as the taxpayer's taxes are distributed for the reporting period under section 5745.05 of the Revised Code or, if the taxpayer has filed the annual report for the year under section 5745.03 of the Revised Code, in the amounts found to be due such municipal corporations on the basis of the annual report.

Effective Date: 01-01-2001



Section 5745.09 - Underpayments.

(A) In case of any underpayment of the estimated tax under section 5745.04 of the Revised Code, there shall be added to the tax an amount determined at the rate per annum prescribed by section 5703.47 of the Revised Code upon the amount of underpayment for the period of underpayment.

(B) The amount of the underpayment shall be the excess of division (B)(1) over division (B)(2) of this section:

(1) The amount of the estimated tax payment that would be required to be paid for the taxable year if the total estimated tax were equal to the total tax shown to be due on the annual report, or if no report was filed, the tax for such year;

(2) The amount, if any, of the estimated tax paid on or before the last day prescribed for such payment.

(C) The period of the underpayment shall run from the date the estimated tax payment was required to be made to the date on which such payment is made. For purposes of this section, a payment of estimated tax on any payment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the payment presently due.

(D) All amounts collected under this section shall be considered as taxes collected under this chapter and shall be credited and distributed to municipal corporations in the same proportions as the taxpayer's taxes are distributed for the reporting period under section 5745.05 of the Revised Code or, if the taxpayer has filed the annual report for the year under section 5745.03 of the Revised Code, in the amounts found to be due to such municipal corporations on the basis of the annual report.

Effective Date: 01-01-2001



Section 5745.10 - Date of postmark deemed date of delivery or date of payment.

Except as otherwise provided in section 5703.053 of the Revised Code, if any report, claim, statement, or other document required to be filed, or any payment required to be made, within a prescribed period or on or before a prescribed date under this chapter is, after such period or such date, delivered by United States mail to the agency, officer, or office with which such report, claim, statement, or other document is required to be filed, or to which such payment is required to be made, the date of the postmark stamped on the cover in which such report, claim, statement, or other document, or payment is mailed shall be deemed the date of delivery or the date of payment.

"The date of the postmark" means, in the event there is more than one date on the cover, the earliest date imprinted on the cover by the post office.

Effective Date: 01-01-2001



Section 5745.11 - Application for refund.

An application to refund to a taxpayer the amount of taxes paid on any illegal, erroneous, or excessive payment of tax under this chapter, including assessments, shall be filed with the tax commissioner within three years after the date of the illegal, erroneous, or excessive payment of the tax, or within any additional period allowed by division (A) of section 5745.12 of the Revised Code. The application shall be filed in the form prescribed by the tax commissioner.

On the filing of a refund application, the commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount of the refund to each municipal corporation to which the overpayment was made. If the amount is less than that claimed, the commissioner shall proceed in accordance with divisions (A) to (C) of section 5703.70 of the Revised Code and shall certify to each municipal corporation to which the overpayment was made the amount to be refunded under division (B) or (C) of that section.

On receipt of a certification of a refund, the municipal corporation shall issue a refund to the taxpayer, or, upon the taxpayer's written request, shall credit the amount of the refund against the taxpayer's estimated tax payments to the municipal corporation for an ensuing taxable year.

Any portion of the refund not issued within ninety days after the tax commissioner's notice is received by the municipal corporation shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the ninetieth day after such notice is received by the municipal corporation until the day the refund is paid or credited. On an illegal or erroneous assessment, interest shall be paid at that rate from the date of payment on the illegal or erroneous assessment until the day the refund is paid or credited.

Effective Date: 09-06-2002



Section 5745.12 - Assessment for deficiencies.

(A) If any taxpayer required to file a report under this chapter fails to file the report within the time prescribed, files an incorrect report, or fails to remit the full amount of the tax due for the period covered by the report, the tax commissioner may make an assessment against the taxpayer for any deficiency for the period for which the report or tax is due, based upon any information in the commissioner's possession.

The tax commissioner shall not make or issue an assessment against a taxpayer more than three years after the later of the final date the report subject to assessment was required to be filed or the date the report was filed. Such time limit may be extended if both the taxpayer and the commissioner consent in writing to the extension. Any such extension shall extend the three-year time limit in section 5745.11 of the Revised Code for the same period of time. There shall be no bar or limit to an assessment against a taxpayer that fails to file a report subject to assessment as required by this chapter, or that files a fraudulent report. The commissioner shall give the taxpayer assessed written notice of the assessment as provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the taxpayer assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the authorized agent of the taxpayer assessed having knowledge of the facts, the assessment becomes final, and the amount of the assessment is due and payable from the taxpayer to the treasurer of state. The petition shall indicate the taxpayer's objections, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the taxpayer has an office or place of business in this state, the county in which the taxpayer's statutory agent is located, or Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment against the taxpayer assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for municipal income taxes," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of an assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until the assessment is paid. Interest shall be paid in the same manner as the tax and may be collected by issuing an assessment under this section.

(D) All money collected under this section shall be credited and distributed to the municipal corporation to which the money is owed based on the assessment issued under this section.

(E) If the tax commissioner believes that collection of the tax imposed by this chapter will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the taxpayer liable for the tax. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (C) of this section. Notice of the jeopardy assessment shall be served on the taxpayer assessed or the taxpayer's legal representative in the manner provided in section 5703.37 of the Revised Code within five days of the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the taxpayer assessed files a petition for reassessment in accordance with division (B) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment does not prejudice the commissioner's consideration of the petition for reassessment.

(F) Notwithstanding the fact that a petition for reassessment is pending, the taxpayer may pay all or a portion of the assessment that is the subject of the petition. The acceptance of a payment by the treasurer of state does not prejudice any claim for refund upon final determination of the petition.

If upon final determination of the petition an error in the assessment is corrected by the tax commissioner, upon petition so filed or pursuant to a decision of the board of tax appeals or any court to which the determination or decision has been appealed, so that the amount due from the taxpayer under the corrected assessment is less than the portion paid, there shall be issued to the taxpayer, its assigns, or legal representative a refund in the amount of the overpayment as provided by section 5745.11 of the Revised Code, with interest on that amount as provided by section 5745.11 of the Revised Code.

Effective Date: 09-06-2002



Section 5745.13 - Adjustments to income apportionable to municipal corporation.

If, upon examination of any books, records, reports, or other documents of a taxpayer, the tax commissioner determines that an adjustment shall be made in the portion of the taxpayer's income that is to be apportioned to a municipal corporation, the tax commissioner shall notify the taxpayer and, if the adjustment causes an adjustment in the taxpayer's tax owed to a municipal corporation for the taxpayer's taxable year of more than five hundred dollars, shall notify that municipal corporation that the taxpayer's tax has been adjusted.

Any municipal corporation to which such a notice is issued may request a review and redetermination of the taxpayer's federal taxable income, Ohio net income, or the portion of Ohio net income apportioned to the municipal corporation by filing a petition with the tax commissioner not later than sixty days after the tax commissioner issues the notice. The petition shall be filed either personally or by certified mail, and shall indicate the objections of the municipal corporation.

Upon receiving such a petition, if a hearing is requested the tax commissioner shall assign a time and place for a hearing on the petition and shall notify the petitioner of the time and place of the hearing by ordinary mail. The tax commissioner may continue the hearing from time to time as necessary. The tax commissioner shall make any correction to the taxpayer's federal taxable income, Ohio net income, or apportionment of Ohio net income that the commissioner finds proper, and issue notice of any correction by ordinary mail to the petitioner, to each other municipal corporation affected by the correction of the apportionment, and to the taxpayer. The tax commissioner's decision on the matter is final, and is not subject to further appeal.

Effective Date: 01-01-2001; 2007 HB119 06-30-2007



Section 5745.14 - Filing amended report based on adjustments to federal tax return.

(B) In the case of an underpayment, the amended report shall be accompanied by payment of an additional tax and interest due and is a report subject to assessment under section 5745.12 of the Revised Code for the purpose of assessing any additional tax due under this division, together with any applicable penalty and interest. It shall not reopen those facts, figures, computations, or attachments from a previously filed report no longer subject to assessment that are not affected, either directly or indirectly, by the adjustment to the taxpayer's federal income tax return.

(C) In the case of an overpayment, an application for refund may be filed under section 5745.11 of the Revised Code within the one-year period prescribed for filing the amended report even if it is filed beyond the period prescribed by that section, if it otherwise conforms to the requirements of such section. An application filed under this division shall claim refund of overpayments resulting from alterations to only those facts, figures, computations, or attachments required in the taxpayer's report that are affected, either directly or indirectly, by the adjustment to the taxpayer's federal income tax return unless it is also filed within the time prescribed by section 5745.11 of the Revised Code. It shall not reopen those facts, figures, computations, or attachments that are not affected, either directly or indirectly, by the adjustment to the taxpayer's federal income tax return.

Effective Date: 01-01-2001



Section 5745.15 - Maintaining records.

(A) Each taxpayer shall make its records, documents, returns, and reports open to inspection by the tax commissioner during normal business hours, and shall preserve those records, documents, returns, and reports for a period of three years after the date the return or report, or return or report to which such a record or document pertains, was required to be filed or actually was filed, whichever is later. The tax commissioner may consent in writing to the destruction of such records, documents, returns, or reports within that three-year period.

(B) The tax commissioner shall administer and enforce this chapter. In addition to any other powers conferred by law on the tax commissioner, the tax commissioner may prescribe all forms required to be filed under those sections, adopt rules that, in the opinion of the tax commissioner, are necessary to carry out those sections, and appoint and employ such personnel as may be necessary to carry out the tax commissioner's duties under those sections.

Effective Date: 01-01-2001



Section 5745.16 - Rules governing terms and conditions under which such reports or information shall be available for inspection.

With respect to reports filed with the tax commissioner under this chapter, and any other information gained in the performance of the tax commissioner's duties prescribed by this chapter, the tax commissioner shall adopt rules governing the terms and conditions under which such reports or information shall be available for inspection by properly authorized officers, employees, or agents of the municipal corporation to which the taxpayer's Ohio net income is apportioned under division (D) of section 5745.02 of the Revised Code. The rules shall prohibit disclosure of such reports or information to any person other than a properly authorized officer, employee, or agent of a municipal corporation, and shall provide for disclosure of only such information as is necessary, in the opinion of the tax commissioner, for properly authorized officers, employees, or agents of a municipal corporation to ascertain the share of a taxpayer's net income to be apportioned to that municipal corporation.

As used in this division, "properly authorized officer, employee, or agent" means an officer, employee, or agent of a municipal corporation who is authorized by charter or ordinance of the municipal corporation to view or possess information referred to in section 718.13 of the Revised Code.

Effective Date: 01-01-2001






Chapter 5747 - INCOME TAX

Section 5747.01 - [Effective Until 7/1/2013] Income tax definitions.

Except as otherwise expressly provided or clearly appearing from the context, any term used in this chapter that is not otherwise defined in this section has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes or if not used in a comparable context in those laws, has the same meaning as in section 5733.40 of the Revised Code. Any reference in this chapter to the Internal Revenue Code includes other laws of the United States relating to federal income taxes.

As used in this chapter:

(A) "Adjusted gross income" or "Ohio adjusted gross income" means federal adjusted gross income, as defined and used in the Internal Revenue Code, adjusted as provided in this section:

(1) Add interest or dividends on obligations or securities of any state or of any political subdivision or authority of any state, other than this state and its subdivisions and authorities.

(2) Add interest or dividends on obligations of any authority, commission, instrumentality, territory, or possession of the United States to the extent that the interest or dividends are exempt from federal income taxes but not from state income taxes.

(3) Deduct interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent that the interest or dividends are included in federal adjusted gross income but exempt from state income taxes under the laws of the United States.

(4) Deduct disability and survivor's benefits to the extent included in federal adjusted gross income.

(5) Deduct benefits under Title II of the Social Security Act and tier 1 railroad retirement benefits to the extent included in federal adjusted gross income under section 86 of the Internal Revenue Code.

(6) In the case of a taxpayer who is a beneficiary of a trust that makes an accumulation distribution as defined in section 665 of the Internal Revenue Code, add, for the beneficiary's taxable years beginning before 2002, the portion, if any, of such distribution that does not exceed the undistributed net income of the trust for the three taxable years preceding the taxable year in which the distribution is made to the extent that the portion was not included in the trust's taxable income for any of the trust's taxable years beginning in 2002 or thereafter. "Undistributed net income of a trust" means the taxable income of the trust increased by (a)(i) the additions to adjusted gross income required under division (A) of this section and (ii) the personal exemptions allowed to the trust pursuant to section 642(b) of the Internal Revenue Code, and decreased by (b)(i) the deductions to adjusted gross income required under division (A) of this section, (ii) the amount of federal income taxes attributable to such income, and (iii) the amount of taxable income that has been included in the adjusted gross income of a beneficiary by reason of a prior accumulation distribution. Any undistributed net income included in the adjusted gross income of a beneficiary shall reduce the undistributed net income of the trust commencing with the earliest years of the accumulation period.

(7) Deduct the amount of wages and salaries, if any, not otherwise allowable as a deduction but that would have been allowable as a deduction in computing federal adjusted gross income for the taxable year, had the targeted jobs credit allowed and determined under sections 38, 51, and 52 of the Internal Revenue Code not been in effect.

(8) Deduct any interest or interest equivalent on public obligations and purchase obligations to the extent that the interest or interest equivalent is included in federal adjusted gross income.

(9) Add any loss or deduct any gain resulting from the sale, exchange, or other disposition of public obligations to the extent that the loss has been deducted or the gain has been included in computing federal adjusted gross income.

(10) Deduct or add amounts, as provided under section 5747.70 of the Revised Code, related to contributions to variable college savings program accounts made or tuition units purchased pursuant to Chapter 3334. of the Revised Code.

(11)

(a) Deduct, to the extent not otherwise allowable as a deduction or exclusion in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer paid during the taxable year for medical care insurance and qualified long-term care insurance for the taxpayer, the taxpayer's spouse, and dependents. No deduction for medical care insurance under division (A)(11) of this section shall be allowed either to any taxpayer who is eligible to participate in any subsidized health plan maintained by any employer of the taxpayer or of the taxpayer's spouse, or to any taxpayer who is entitled to, or on application would be entitled to, benefits under part A of Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended. For the purposes of division (A)(11)(a) of this section, "subsidized health plan" means a health plan for which the employer pays any portion of the plan's cost. The deduction allowed under division (A)(11)(a) of this section shall be the net of any related premium refunds, related premium reimbursements, or related insurance premium dividends received during the taxable year.

(b) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income during the taxable year, the amount the taxpayer paid during the taxable year, not compensated for by any insurance or otherwise, for medical care of the taxpayer, the taxpayer's spouse, and dependents, to the extent the expenses exceed seven and one-half per cent of the taxpayer's federal adjusted gross income.

(c) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income, any amount included in federal adjusted gross income under section 105 or not excluded under section 106 of the Internal Revenue Code solely because it relates to an accident and health plan for a person who otherwise would be a "qualifying relative" and thus a "dependent" under section 152 of the Internal Revenue Code but for the fact that the person fails to meet the income and support limitations under section 152(d)(1)(B) and (C) of the Internal Revenue Code.

(d) For purposes of division (A)(11) of this section, "medical care" has the meaning given in section 213 of the Internal Revenue Code, subject to the special rules, limitations, and exclusions set forth therein, and "qualified long-term care" has the same meaning given in section 7702B(c) of the Internal Revenue Code. Solely for purposes of divisions (A)(11)(a) and (c) of this section, "dependent" includes a person who otherwise would be a "qualifying relative" and thus a "dependent" under section 152 of the Internal Revenue Code but for the fact that the person fails to meet the income and support limitations under section 152(d)(1)(B) and (C) of the Internal Revenue Code.

(12)

(a) Deduct any amount included in federal adjusted gross income solely because the amount represents a reimbursement or refund of expenses that in any year the taxpayer had deducted as an itemized deduction pursuant to section 63 of the Internal Revenue Code and applicable United States department of the treasury regulations. The deduction otherwise allowed under division (A)(12)(a) of this section shall be reduced to the extent the reimbursement is attributable to an amount the taxpayer deducted under this section in any taxable year.

(b) Add any amount not otherwise included in Ohio adjusted gross income for any taxable year to the extent that the amount is attributable to the recovery during the taxable year of any amount deducted or excluded in computing federal or Ohio adjusted gross income in any taxable year.

(13) Deduct any portion of the deduction described in section 1341(a)(2) of the Internal Revenue Code, for repaying previously reported income received under a claim of right, that meets both of the following requirements:

(a) It is allowable for repayment of an item that was included in the taxpayer's adjusted gross income for a prior taxable year and did not qualify for a credit under division (A) or (B) of section 5747.05 of the Revised Code for that year;

(b) It does not otherwise reduce the taxpayer's adjusted gross income for the current or any other taxable year.

(14) Deduct an amount equal to the deposits made to, and net investment earnings of, a medical savings account during the taxable year, in accordance with section 3924.66 of the Revised Code. The deduction allowed by division (A)(14) of this section does not apply to medical savings account deposits and earnings otherwise deducted or excluded for the current or any other taxable year from the taxpayer's federal adjusted gross income.

(15)

(a) Add an amount equal to the funds withdrawn from a medical savings account during the taxable year, and the net investment earnings on those funds, when the funds withdrawn were used for any purpose other than to reimburse an account holder for, or to pay, eligible medical expenses, in accordance with section 3924.66 of the Revised Code;

(b) Add the amounts distributed from a medical savings account under division (A)(2) of section 3924.68 of the Revised Code during the taxable year.

(16) Add any amount claimed as a credit under section 5747.059or 5747.65 of the Revised Code to the extent that such amount satisfies either of the following:

(a) The amount was deducted or excluded from the computation of the taxpayer's federal adjusted gross income as required to be reported for the taxpayer's taxable year under the Internal Revenue Code;

(b) The amount resulted in a reduction of the taxpayer's federal adjusted gross income as required to be reported for any of the taxpayer's taxable years under the Internal Revenue Code.

(17) Deduct the amount contributed by the taxpayer to an individual development account program established by a county department of job and family services pursuant to sections 329.11 to 329.14 of the Revised Code for the purpose of matching funds deposited by program participants. On request of the tax commissioner, the taxpayer shall provide any information that, in the tax commissioner's opinion, is necessary to establish the amount deducted under division (A)(17) of this section.

(18) Beginning in taxable year 2001 but not for any taxable year beginning after December 31, 2005, if the taxpayer is married and files a joint return and the combined federal adjusted gross income of the taxpayer and the taxpayer's spouse for the taxable year does not exceed one hundred thousand dollars, or if the taxpayer is single and has a federal adjusted gross income for the taxable year not exceeding fifty thousand dollars, deduct amounts paid during the taxable year for qualified tuition and fees paid to an eligible institution for the taxpayer, the taxpayer's spouse, or any dependent of the taxpayer, who is a resident of this state and is enrolled in or attending a program that culminates in a degree or diploma at an eligible institution. The deduction may be claimed only to the extent that qualified tuition and fees are not otherwise deducted or excluded for any taxable year from federal or Ohio adjusted gross income. The deduction may not be claimed for educational expenses for which the taxpayer claims a credit under section 5747.27 of the Revised Code.

(19) Add any reimbursement received during the taxable year of any amount the taxpayer deducted under division (A)(18) of this section in any previous taxable year to the extent the amount is not otherwise included in Ohio adjusted gross income.

(20)

(a)

(i) Subject to divisions (A)(20)(a)(iii), (iv), and (v) of this section, add five-sixths of the amount of depreciation expense allowed by subsection (k) of section 168 of the Internal Revenue Code, including the taxpayer's proportionate or distributive share of the amount of depreciation expense allowed by that subsection to a pass-through entity in which the taxpayer has a direct or indirect ownership interest.

(ii) Subject to divisions (A)(20)(a)(iii), (iv), and (v) of this section, add five-sixths of the amount of qualifying section 179 depreciation expense, including the taxpayer's proportionate or distributive share of the amount of qualifying section 179 depreciation expense allowed to any pass-through entity in which the taxpayer has a direct or indirect ownership interest.

(iii) Subject to division (A)(20)(a)(v) of this section, for taxable years beginning in 2012 or thereafter, if the increase in income taxes withheld by the taxpayer is equal to or greater than ten per cent of income taxes withheld by the taxpayer during the taxpayer's immediately preceding taxable year, "two-thirds" shall be substituted for "five-sixths" for the purpose of divisions (A)(20)(a)(i) and (ii) of this section.

(iv) Subject to division (A)(20)(a)(v) of this section, for taxable years beginning in 2012 or thereafter, a taxpayer is not required to add an amount under division (A)(20) of this section if the increase in income taxes withheld by the taxpayer and by any pass-through entity in which the taxpayer has a direct or indirect ownership interest is equal to or greater than the sum of (I) the amount of qualifying section 179 depreciation expense and (II) the amount of depreciation expense allowed to the taxpayer by subsection (k) of section 168 of the Internal Revenue Code, and including the taxpayer's proportionate or distributive shares of such amounts allowed to any such pass-through entities.

(v) If a taxpayer directly or indirectly incurs a net operating loss for the taxable year for federal income tax purposes, to the extent such loss resulted from depreciation expense allowed by subsection (k) of section 168 of the Internal Revenue Code and by qualifying section 179 depreciation expense, "the entire" shall be substituted for "five-sixths of the" for the purpose of divisions (A)(20)(a)(i) and (ii) of this section.

The tax commissioner, under procedures established by the commissioner, may waive the add-backs related to a pass-through entity if the taxpayer owns, directly or indirectly, less than five per cent of the pass-through entity.

(b) Nothing in division (A)(20) of this section shall be construed to adjust or modify the adjusted basis of any asset.

(c) To the extent the add-back required under division (A)(20)(a) of this section is attributable to property generating nonbusiness income or loss allocated under section 5747.20 of the Revised Code, the add-back shall be sitused to the same location as the nonbusiness income or loss generated by the property for the purpose of determining the credit under division (A) of section 5747.05 of the Revised Code. Otherwise, the add-back shall be apportioned, subject to one or more of the four alternative methods of apportionment enumerated in section 5747.21 of the Revised Code.

(d) For the purposes of division (A)(20)(a)(v) of this section, net operating loss carryback and carryforward shall not include the allowance of any net operating loss deduction carryback or carryforward to the taxable year to the extent such loss resulted from depreciation allowed by section 168(k) of the Internal Revenue Code and by the qualifying section 179 depreciation expense amount.

(e) For the purposes of divisions (A)(20) and (21) of this section:

(i) "Income taxes withheld" means the total amount withheld and remitted under sections 5747.06 and 5747.07 of the Revised Code by an employer during the employer's taxable year.

(ii) "Increase in income taxes withheld" means the amount by which the amount of income taxes withheld by an employer during the employer's current taxable year exceeds the amount of income taxes withheld by that employer during the employer's immediately preceding taxable year.

(iii) "Qualifying section 179 depreciation expense" means the difference between (I) the amount of depreciation expense directly or indirectly allowed to a taxpayer under section 179 of the Internal Revised Code, and (II) the amount of depreciation expense directly or indirectly allowed to the taxpayer under section 179 of the Internal Revenue Code as that section existed on December 31, 2002.

(21)

(a) If the taxpayer was required to add an amount under division (A)(20)(a) of this section for a taxable year, deduct one of the following:

(i) One-fifth of the amount so added for each of the five succeeding taxable years if the amount so added was five-sixths of qualifying section 179 depreciation expense or depreciation expense allowed by subsection (k) of section 168 of the Internal Revenue Code;

(ii) One-half of the amount so added for each of the two succeeding taxable years if the amount so added was two-thirds of such depreciation expense;

(iii) One-sixth of the amount so added for each of the six succeeding taxable years if the entire amount of such depreciation expense was so added.

(b) If the amount deducted under division (A)(21)(a) of this section is attributable to an add-back allocated under division (A)(20)(c) of this section, the amount deducted shall be sitused to the same location. Otherwise, the add-back shall be apportioned using the apportionment factors for the taxable year in which the deduction is taken, subject to one or more of the four alternative methods of apportionment enumerated in section 5747.21 of the Revised Code.

(c) No deduction is available under division (A)(21)(a) of this section with regard to any depreciation allowed by section 168(k) of the Internal Revenue Code and by the qualifying section 179 depreciation expense amount to the extent that such depreciation results in or increases a federal net operating loss carryback or carryforward . If no such deduction is available for a taxable year, the taxpayer may carry forward the amount not deducted in such taxable year to the next taxable year and add that amount to any deduction otherwise available under division (A)(21)(a) of this section for that next taxable year. The carryforward of amounts not so deducted shall continue until the entire addition required by division (A)(20)(a) of this section has been deducted.

(d) No refund shall be allowed as a result of adjustments made by division (A)(21) of this section.

(22) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received during the taxable year as reimbursement for life insurance premiums under section 5919.31 of the Revised Code.

(23) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received during the taxable year as a death benefit paid by the adjutant general under section 5919.33 of the Revised Code.

(24) Deduct, to the extent included in federal adjusted gross income and not otherwise allowable as a deduction or exclusion in computing federal or Ohio adjusted gross income for the taxable year, military pay and allowances received by the taxpayer during the taxable year for active duty service in the United States army, air force, navy, marine corps, or coast guard or reserve components thereof or the national guard. The deduction may not be claimed for military pay and allowances received by the taxpayer while the taxpayer is stationed in this state.

(25) Deduct, to the extent not otherwise allowable as a deduction or exclusion in computing federal or Ohio adjusted gross income for the taxable year and not otherwise compensated for by any other source, the amount of qualified organ donation expenses incurred by the taxpayer during the taxable year, not to exceed ten thousand dollars. A taxpayer may deduct qualified organ donation expenses only once for all taxable years beginning with taxable years beginning in 2007.

For the purposes of division (A)(25) of this section:

(a) "Human organ" means all or any portion of a human liver, pancreas, kidney, intestine, or lung, and any portion of human bone marrow.

(b) "Qualified organ donation expenses" means travel expenses, lodging expenses, and wages and salary forgone by a taxpayer in connection with the taxpayer's donation, while living, of one or more of the taxpayer's human organs to another human being.

(26) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, amounts received by the taxpayer as retired military personnel pay for service in the United States army, navy, air force, coast guard, or marine corps or reserve components thereof, or the national guard, or received by the surviving spouse or former spouse of such a taxpayer under the survivor benefit plan on account of such a taxpayer's death. If the taxpayer receives income on account of retirement paid under the federal civil service retirement system or federal employees retirement system, or under any successor retirement program enacted by the congress of the United States that is established and maintained for retired employees of the United States government, and such retirement income is based, in whole or in part, on credit for the taxpayer's military service, the deduction allowed under this division shall include only that portion of such retirement income that is attributable to the taxpayer's military service, to the extent that portion of such retirement income is otherwise included in federal adjusted gross income and is not otherwise deducted under this section. Any amount deducted under division (A)(26) of this section is not included in a taxpayer's adjusted gross income for the purposes of section 5747.055 of the Revised Code. No amount may be deducted under division (A)(26) of this section on the basis of which a credit was claimed under section 5747.055 of the Revised Code.

(27) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received during the taxable year from the military injury relief fund created in section 5101.98 of the Revised Code.

(28) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received as a veterans bonus during the taxable year from the Ohio department of veterans services as authorized by Section 2r of Article VIII, Ohio Constitution.

(29) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, any loss from wagering transactions that is allowed as an itemized deduction under section 165 of the Internal Revenue Code and that the taxpayer deducted in computing federal taxable income.

(30) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, any income derived from providing public services under a contract through a project owned by the state, as described in section 126.604 of the Revised Code or derived from a transfer agreement or from the enterprise transferred under that agreement under section 4313.02 of the Revised Code.

(31) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, Ohio college opportunity or federal Pell grant amounts received by the taxpayer or the taxpayer's spouse or dependent pursuant to section 3333.122 of the Revised Code or 20 U.S.C. 1070a, et seq., and used to pay room or board furnished by the educational institution for which the grant was awarded at the institution's facilities, including meal plans administered by the institution. For the purposes of this division, receipt of a grant includes the distribution of a grant directly to an educational institution and the crediting of the grant to the enrollee's account with the institution.

(B) "Business income" means income, including gain or loss, arising from transactions, activities, and sources in the regular course of a trade or business and includes income, gain, or loss from real property, tangible property, and intangible property if the acquisition, rental, management, and disposition of the property constitute integral parts of the regular course of a trade or business operation. "Business income" includes income, including gain or loss, from a partial or complete liquidation of a business, including, but not limited to, gain or loss from the sale or other disposition of goodwill.

(C) "Nonbusiness income" means all income other than business income and may include, but is not limited to, compensation, rents and royalties from real or tangible personal property, capital gains, interest, dividends and distributions, patent or copyright royalties, or lottery winnings, prizes, and awards.

(D) "Compensation" means any form of remuneration paid to an employee for personal services.

(E) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any other person acting in any fiduciary capacity for any individual, trust, or estate.

(F) "Fiscal year" means an accounting period of twelve months ending on the last day of any month other than December.

(G) "Individual" means any natural person.

(H) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(I) "Resident" means any of the following, provided that division (I)(3) of this section applies only to taxable years of a trust beginning in 2002 or thereafter:

(1) An individual who is domiciled in this state, subject to section 5747.24 of the Revised Code;

(2) The estate of a decedent who at the time of death was domiciled in this state. The domicile tests of section 5747.24 of the Revised Code are not controlling for purposes of division (I)(2) of this section.

(3) A trust that, in whole or part, resides in this state. If only part of a trust resides in this state, the trust is a resident only with respect to that part.

For the purposes of division (I)(3) of this section:

(a) A trust resides in this state for the trust's current taxable year to the extent, as described in division (I)(3)(d) of this section, that the trust consists directly or indirectly, in whole or in part, of assets, net of any related liabilities, that were transferred, or caused to be transferred, directly or indirectly, to the trust by any of the following:

(i) A person, a court, or a governmental entity or instrumentality on account of the death of a decedent, but only if the trust is described in division (I)(3)(e)(i) or (ii) of this section;

(ii) A person who was domiciled in this state for the purposes of this chapter when the person directly or indirectly transferred assets to an irrevocable trust, but only if at least one of the trust's qualifying beneficiaries is domiciled in this state for the purposes of this chapter during all or some portion of the trust's current taxable year;

(iii) A person who was domiciled in this state for the purposes of this chapter when the trust document or instrument or part of the trust document or instrument became irrevocable, but only if at least one of the trust's qualifying beneficiaries is a resident domiciled in this state for the purposes of this chapter during all or some portion of the trust's current taxable year. If a trust document or instrument became irrevocable upon the death of a person who at the time of death was domiciled in this state for purposes of this chapter, that person is a person described in division (I)(3)(a)(iii) of this section.

(b) A trust is irrevocable to the extent that the transferor is not considered to be the owner of the net assets of the trust under sections 671 to 678 of the Internal Revenue Code.

(c) With respect to a trust other than a charitable lead trust, "qualifying beneficiary" has the same meaning as "potential current beneficiary" as defined in section 1361(e)(2) of the Internal Revenue Code, and with respect to a charitable lead trust "qualifying beneficiary" is any current, future, or contingent beneficiary, but with respect to any trust "qualifying beneficiary" excludes a person or a governmental entity or instrumentality to any of which a contribution would qualify for the charitable deduction under section 170 of the Internal Revenue Code.

(d) For the purposes of division (I)(3)(a) of this section, the extent to which a trust consists directly or indirectly, in whole or in part, of assets, net of any related liabilities, that were transferred directly or indirectly, in whole or part, to the trust by any of the sources enumerated in that division shall be ascertained by multiplying the fair market value of the trust's assets, net of related liabilities, by the qualifying ratio, which shall be computed as follows:

(i) The first time the trust receives assets, the numerator of the qualifying ratio is the fair market value of those assets at that time, net of any related liabilities, from sources enumerated in division (I)(3)(a) of this section. The denominator of the qualifying ratio is the fair market value of all the trust's assets at that time, net of any related liabilities.

(ii) Each subsequent time the trust receives assets, a revised qualifying ratio shall be computed. The numerator of the revised qualifying ratio is the sum of (1) the fair market value of the trust's assets immediately prior to the subsequent transfer, net of any related liabilities, multiplied by the qualifying ratio last computed without regard to the subsequent transfer, and (2) the fair market value of the subsequently transferred assets at the time transferred, net of any related liabilities, from sources enumerated in division (I)(3)(a) of this section. The denominator of the revised qualifying ratio is the fair market value of all the trust's assets immediately after the subsequent transfer, net of any related liabilities.

(iii) Whether a transfer to the trust is by or from any of the sources enumerated in division (I)(3)(a) of this section shall be ascertained without regard to the domicile of the trust's beneficiaries.

(e) For the purposes of division (I)(3)(a)(i) of this section:

(i) A trust is described in division (I)(3)(e)(i) of this section if the trust is a testamentary trust and the testator of that testamentary trust was domiciled in this state at the time of the testator's death for purposes of the taxes levied under Chapter 5731. of the Revised Code.

(ii) A trust is described in division (I)(3)(e)(ii) of this section if the transfer is a qualifying transfer described in any of divisions (I)(3)(f)(i) to (vi) of this section, the trust is an irrevocable inter vivos trust, and at least one of the trust's qualifying beneficiaries is domiciled in this state for purposes of this chapter during all or some portion of the trust's current taxable year.

(f) For the purposes of division (I)(3)(e)(ii) of this section, a "qualifying transfer" is a transfer of assets, net of any related liabilities, directly or indirectly to a trust, if the transfer is described in any of the following:

(i) The transfer is made to a trust, created by the decedent before the decedent's death and while the decedent was domiciled in this state for the purposes of this chapter, and, prior to the death of the decedent, the trust became irrevocable while the decedent was domiciled in this state for the purposes of this chapter.

(ii) The transfer is made to a trust to which the decedent, prior to the decedent's death, had directly or indirectly transferred assets, net of any related liabilities, while the decedent was domiciled in this state for the purposes of this chapter, and prior to the death of the decedent the trust became irrevocable while the decedent was domiciled in this state for the purposes of this chapter.

(iii) The transfer is made on account of a contractual relationship existing directly or indirectly between the transferor and either the decedent or the estate of the decedent at any time prior to the date of the decedent's death, and the decedent was domiciled in this state at the time of death for purposes of the taxes levied under Chapter 5731. of the Revised Code.

(iv) The transfer is made to a trust on account of a contractual relationship existing directly or indirectly between the transferor and another person who at the time of the decedent's death was domiciled in this state for purposes of this chapter.

(v) The transfer is made to a trust on account of the will of a testator who was domiciled in this state at the time of the testator's death for purposes of the taxes levied under Chapter 5731. of the Revised Code.

(vi) The transfer is made to a trust created by or caused to be created by a court, and the trust was directly or indirectly created in connection with or as a result of the death of an individual who, for purposes of the taxes levied under Chapter 5731. of the Revised Code, was domiciled in this state at the time of the individual's death.

(g) The tax commissioner may adopt rules to ascertain the part of a trust residing in this state.

(J) "Nonresident" means an individual or estate that is not a resident. An individual who is a resident for only part of a taxable year is a nonresident for the remainder of that taxable year.

(K) "Pass-through entity" has the same meaning as in section 5733.04 of the Revised Code.

(L) "Return" means the notifications and reports required to be filed pursuant to this chapter for the purpose of reporting the tax due and includes declarations of estimated tax when so required.

(M) "Taxable year" means the calendar year or the taxpayer's fiscal year ending during the calendar year, or fractional part thereof, upon which the adjusted gross income is calculated pursuant to this chapter.

(N) "Taxpayer" means any person subject to the tax imposed by section 5747.02 of the Revised Code or any pass-through entity that makes the election under division (D) of section 5747.08 of the Revised Code.

(O) "Dependents" means dependents as defined in the Internal Revenue Code and as claimed in the taxpayer's federal income tax return for the taxable year or which the taxpayer would have been permitted to claim had the taxpayer filed a federal income tax return.

(P) "Principal county of employment" means, in the case of a nonresident, the county within the state in which a taxpayer performs services for an employer or, if those services are performed in more than one county, the county in which the major portion of the services are performed.

(Q) As used in sections 5747.50 to 5747.55 of the Revised Code:

(1) "Subdivision" means any county, municipal corporation, park district, or township.

(2) "Essential local government purposes" includes all functions that any subdivision is required by general law to exercise, including like functions that are exercised under a charter adopted pursuant to the Ohio Constitution.

(R) "Overpayment" means any amount already paid that exceeds the figure determined to be the correct amount of the tax.

(S) "Taxable income" or "Ohio taxable income" applies only to estates and trusts, and means federal taxable income, as defined and used in the Internal Revenue Code, adjusted as follows:

(1) Add interest or dividends, net of ordinary, necessary, and reasonable expenses not deducted in computing federal taxable income, on obligations or securities of any state or of any political subdivision or authority of any state, other than this state and its subdivisions and authorities, but only to the extent that such net amount is not otherwise includible in Ohio taxable income and is described in either division (S)(1)(a) or (b) of this section:

(a) The net amount is not attributable to the S portion of an electing small business trust and has not been distributed to beneficiaries for the taxable year;

(b) The net amount is attributable to the S portion of an electing small business trust for the taxable year.

(2) Add interest or dividends, net of ordinary, necessary, and reasonable expenses not deducted in computing federal taxable income, on obligations of any authority, commission, instrumentality, territory, or possession of the United States to the extent that the interest or dividends are exempt from federal income taxes but not from state income taxes, but only to the extent that such net amount is not otherwise includible in Ohio taxable income and is described in either division (S)(1)(a) or (b) of this section;

(3) Add the amount of personal exemption allowed to the estate pursuant to section 642(b) of the Internal Revenue Code;

(4) Deduct interest or dividends, net of related expenses deducted in computing federal taxable income, on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent that the interest or dividends are exempt from state taxes under the laws of the United States, but only to the extent that such amount is included in federal taxable income and is described in either division (S)(1)(a) or (b) of this section;

(5) Deduct the amount of wages and salaries, if any, not otherwise allowable as a deduction but that would have been allowable as a deduction in computing federal taxable income for the taxable year, had the targeted jobs credit allowed under sections 38, 51, and 52 of the Internal Revenue Code not been in effect, but only to the extent such amount relates either to income included in federal taxable income for the taxable year or to income of the S portion of an electing small business trust for the taxable year;

(6) Deduct any interest or interest equivalent, net of related expenses deducted in computing federal taxable income, on public obligations and purchase obligations, but only to the extent that such net amount relates either to income included in federal taxable income for the taxable year or to income of the S portion of an electing small business trust for the taxable year;

(7) Add any loss or deduct any gain resulting from sale, exchange, or other disposition of public obligations to the extent that such loss has been deducted or such gain has been included in computing either federal taxable income or income of the S portion of an electing small business trust for the taxable year;

(8) Except in the case of the final return of an estate, add any amount deducted by the taxpayer on both its Ohio estate tax return pursuant to section 5731.14 of the Revised Code, and on its federal income tax return in determining federal taxable income;

(9)

(a) Deduct any amount included in federal taxable income solely because the amount represents a reimbursement or refund of expenses that in a previous year the decedent had deducted as an itemized deduction pursuant to section 63 of the Internal Revenue Code and applicable treasury regulations. The deduction otherwise allowed under division (S)(9)(a) of this section shall be reduced to the extent the reimbursement is attributable to an amount the taxpayer or decedent deducted under this section in any taxable year.

(b) Add any amount not otherwise included in Ohio taxable income for any taxable year to the extent that the amount is attributable to the recovery during the taxable year of any amount deducted or excluded in computing federal or Ohio taxable income in any taxable year, but only to the extent such amount has not been distributed to beneficiaries for the taxable year.

(10) Deduct any portion of the deduction described in section 1341(a)(2) of the Internal Revenue Code, for repaying previously reported income received under a claim of right, that meets both of the following requirements:

(a) It is allowable for repayment of an item that was included in the taxpayer's taxable income or the decedent's adjusted gross income for a prior taxable year and did not qualify for a credit under division (A) or (B) of section 5747.05 of the Revised Code for that year.

(b) It does not otherwise reduce the taxpayer's taxable income or the decedent's adjusted gross income for the current or any other taxable year.

(11) Add any amount claimed as a credit under section 5747.059or 5747.65 of the Revised Code to the extent that the amount satisfies either of the following:

(a) The amount was deducted or excluded from the computation of the taxpayer's federal taxable income as required to be reported for the taxpayer's taxable year under the Internal Revenue Code;

(b) The amount resulted in a reduction in the taxpayer's federal taxable income as required to be reported for any of the taxpayer's taxable years under the Internal Revenue Code.

(12) Deduct any amount, net of related expenses deducted in computing federal taxable income, that a trust is required to report as farm income on its federal income tax return, but only if the assets of the trust include at least ten acres of land satisfying the definition of "land devoted exclusively to agricultural use" under section 5713.30 of the Revised Code, regardless of whether the land is valued for tax purposes as such land under sections 5713.30 to 5713.38 of the Revised Code. If the trust is a pass-through entity investor, section 5747.231 of the Revised Code applies in ascertaining if the trust is eligible to claim the deduction provided by division (S)(12) of this section in connection with the pass-through entity's farm income.

Except for farm income attributable to the S portion of an electing small business trust, the deduction provided by division (S)(12) of this section is allowed only to the extent that the trust has not distributed such farm income. Division (S)(12) of this section applies only to taxable years of a trust beginning in 2002 or thereafter.

(13) Add the net amount of income described in section 641(c) of the Internal Revenue Code to the extent that amount is not included in federal taxable income.

(14) Add or deduct the amount the taxpayer would be required to add or deduct under division (A)(20) or (21) of this section if the taxpayer's Ohio taxable income were computed in the same manner as an individual's Ohio adjusted gross income is computed under this section. In the case of a trust, division (S)(14) of this section applies only to any of the trust's taxable years beginning in 2002 or thereafter.

(T) "School district income" and "school district income tax" have the same meanings as in section 5748.01 of the Revised Code.

(U) As used in divisions (A)(8), (A)(9), (S)(6), and (S)(7) of this section, "public obligations," "purchase obligations," and "interest or interest equivalent" have the same meanings as in section 5709.76 of the Revised Code.

(V) "Limited liability company" means any limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state.

(W) "Pass-through entity investor" means any person who, during any portion of a taxable year of a pass-through entity, is a partner, member, shareholder, or equity investor in that pass-through entity.

(X) "Banking day" has the same meaning as in section 1304.01 of the Revised Code.

(Y) "Month" means a calendar month.

(Z) "Quarter" means the first three months, the second three months, the third three months, or the last three months of the taxpayer's taxable year.

(AA)

(1) "Eligible institution" means a state university or state institution of higher education as defined in section 3345.011 of the Revised Code, or a private, nonprofit college, university, or other post-secondary institution located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code or a certificate of registration issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code.

(2) "Qualified tuition and fees" means tuition and fees imposed by an eligible institution as a condition of enrollment or attendance, not exceeding two thousand five hundred dollars in each of the individual's first two years of post-secondary education. If the individual is a part-time student, "qualified tuition and fees" includes tuition and fees paid for the academic equivalent of the first two years of post-secondary education during a maximum of five taxable years, not exceeding a total of five thousand dollars. "Qualified tuition and fees" does not include:

(a) Expenses for any course or activity involving sports, games, or hobbies unless the course or activity is part of the individual's degree or diploma program;

(b) The cost of books, room and board, student activity fees, athletic fees, insurance expenses, or other expenses unrelated to the individual's academic course of instruction;

(c) Tuition, fees, or other expenses paid or reimbursed through an employer, scholarship, grant in aid, or other educational benefit program.

(BB)

(1) "Modified business income" means the business income included in a trust's Ohio taxable income after such taxable income is first reduced by the qualifying trust amount, if any.

(2) "Qualifying trust amount" of a trust means capital gains and losses from the sale, exchange, or other disposition of equity or ownership interests in, or debt obligations of, a qualifying investee to the extent included in the trust's Ohio taxable income, but only if the following requirements are satisfied:

(a) The book value of the qualifying investee's physical assets in this state and everywhere, as of the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the gain or loss, is available to the trust.

(b) The requirements of section 5747.011 of the Revised Code are satisfied for the trust's taxable year in which the trust recognizes the gain or loss.

Any gain or loss that is not a qualifying trust amount is modified business income, qualifying investment income, or modified nonbusiness income, as the case may be.

(3) "Modified nonbusiness income" means a trust's Ohio taxable income other than modified business income, other than the qualifying trust amount, and other than qualifying investment income, as defined in section 5747.012 of the Revised Code, to the extent such qualifying investment income is not otherwise part of modified business income.

(4) "Modified Ohio taxable income" applies only to trusts, and means the sum of the amounts described in divisions (BB)(4)(a) to (c) of this section:

(a) The fraction, calculated under section 5747.013, and applying section 5747.231 of the Revised Code, multiplied by the sum of the following amounts:

(i) The trust's modified business income;

(ii) The trust's qualifying investment income, as defined in section 5747.012 of the Revised Code, but only to the extent the qualifying investment income does not otherwise constitute modified business income and does not otherwise constitute a qualifying trust amount.

(b) The qualifying trust amount multiplied by a fraction, the numerator of which is the sum of the book value of the qualifying investee's physical assets in this state on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the day on which the trust recognizes the qualifying trust amount, and the denominator of which is the sum of the book value of the qualifying investee's total physical assets everywhere on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the day on which the trust recognizes the qualifying trust amount. If, for a taxable year, the trust recognizes a qualifying trust amount with respect to more than one qualifying investee, the amount described in division (BB)(4)(b) of this section shall equal the sum of the products so computed for each such qualifying investee.

(c)

(i) With respect to a trust or portion of a trust that is a resident as ascertained in accordance with division (I)(3)(d) of this section, its modified nonbusiness income.

(ii) With respect to a trust or portion of a trust that is not a resident as ascertained in accordance with division (I)(3)(d) of this section, the amount of its modified nonbusiness income satisfying the descriptions in divisions (B)(2) to (5) of section 5747.20 of the Revised Code, except as otherwise provided in division (BB)(4)(c)(ii) of this section. With respect to a trust or portion of a trust that is not a resident as ascertained in accordance with division (I)(3)(d) of this section, the trust's portion of modified nonbusiness income recognized from the sale, exchange, or other disposition of a debt interest in or equity interest in a section 5747.212 entity, as defined in section 5747.212 of the Revised Code, without regard to division (A) of that section, shall not be allocated to this state in accordance with section 5747.20 of the Revised Code but shall be apportioned to this state in accordance with division (B) of section 5747.212 of the Revised Code without regard to division (A) of that section.

If the allocation and apportionment of a trust's income under divisions (BB)(4)(a) and (c) of this section do not fairly represent the modified Ohio taxable income of the trust in this state, the alternative methods described in division (C) of section 5747.21 of the Revised Code may be applied in the manner and to the same extent provided in that section.

(5)

(a) Except as set forth in division (BB)(5)(b) of this section, "qualifying investee" means a person in which a trust has an equity or ownership interest, or a person or unit of government the debt obligations of either of which are owned by a trust. For the purposes of division (BB)(2)(a) of this section and for the purpose of computing the fraction described in division (BB)(4)(b) of this section, all of the following apply:

(i) If the qualifying investee is a member of a qualifying controlled group on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the gain or loss, then "qualifying investee" includes all persons in the qualifying controlled group on such last day.

(ii) If the qualifying investee, or if the qualifying investee and any members of the qualifying controlled group of which the qualifying investee is a member on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the gain or loss, separately or cumulatively own, directly or indirectly, on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the qualifying trust amount, more than fifty per cent of the equity of a pass-through entity, then the qualifying investee and the other members are deemed to own the proportionate share of the pass-through entity's physical assets which the pass-through entity directly or indirectly owns on the last day of the pass-through entity's calendar or fiscal year ending within or with the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the qualifying trust amount.

(iii) For the purposes of division (BB)(5)(a)(iii) of this section, "upper level pass-through entity" means a pass-through entity directly or indirectly owning any equity of another pass-through entity, and "lower level pass-through entity" means that other pass-through entity.

An upper level pass-through entity, whether or not it is also a qualifying investee, is deemed to own, on the last day of the upper level pass-through entity's calendar or fiscal year, the proportionate share of the lower level pass-through entity's physical assets that the lower level pass-through entity directly or indirectly owns on the last day of the lower level pass-through entity's calendar or fiscal year ending within or with the last day of the upper level pass-through entity's fiscal or calendar year. If the upper level pass-through entity directly and indirectly owns less than fifty per cent of the equity of the lower level pass-through entity on each day of the upper level pass-through entity's calendar or fiscal year in which or with which ends the calendar or fiscal year of the lower level pass-through entity and if, based upon clear and convincing evidence, complete information about the location and cost of the physical assets of the lower pass-through entity is not available to the upper level pass-through entity, then solely for purposes of ascertaining if a gain or loss constitutes a qualifying trust amount, the upper level pass-through entity shall be deemed as owning no equity of the lower level pass-through entity for each day during the upper level pass-through entity's calendar or fiscal year in which or with which ends the lower level pass-through entity's calendar or fiscal year. Nothing in division (BB)(5)(a)(iii) of this section shall be construed to provide for any deduction or exclusion in computing any trust's Ohio taxable income.

(b) With respect to a trust that is not a resident for the taxable year and with respect to a part of a trust that is not a resident for the taxable year, "qualifying investee" for that taxable year does not include a C corporation if both of the following apply:

(i) During the taxable year the trust or part of the trust recognizes a gain or loss from the sale, exchange, or other disposition of equity or ownership interests in, or debt obligations of, the C corporation.

(ii) Such gain or loss constitutes nonbusiness income.

(6) "Available" means information is such that a person is able to learn of the information by the due date plus extensions, if any, for filing the return for the taxable year in which the trust recognizes the gain or loss.

(CC) "Qualifying controlled group" has the same meaning as in section 5733.04 of the Revised Code.

(DD) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(EE)

(1) For the purposes of division (EE) of this section:

(a) "Qualifying person" means any person other than a qualifying corporation.

(b) "Qualifying corporation" means any person classified for federal income tax purposes as an association taxable as a corporation, except either of the following:

(i) A corporation that has made an election under subchapter S, chapter one, subtitle A, of the Internal Revenue Code for its taxable year ending within, or on the last day of, the investor's taxable year;

(ii) A subsidiary that is wholly owned by any corporation that has made an election under subchapter S, chapter one, subtitle A of the Internal Revenue Code for its taxable year ending within, or on the last day of, the investor's taxable year.

(2) For the purposes of this chapter, unless expressly stated otherwise, no qualifying person indirectly owns any asset directly or indirectly owned by any qualifying corporation.

(FF) For purposes of this chapter and Chapter 5751. of the Revised Code:

(1) "Trust" does not include a qualified pre-income tax trust.

(2) A "qualified pre-income tax trust" is any pre-income tax trust that makes a qualifying pre-income tax trust election as described in division (FF)(3) of this section.

(3) A "qualifying pre-income tax trust election" is an election by a pre-income tax trust to subject to the tax imposed by section 5751.02 of the Revised Code the pre-income tax trust and all pass-through entities of which the trust owns or controls, directly, indirectly, or constructively through related interests, five per cent or more of the ownership or equity interests. The trustee shall notify the tax commissioner in writing of the election on or before April 15, 2006. The election, if timely made, shall be effective on and after January 1, 2006, and shall apply for all tax periods and tax years until revoked by the trustee of the trust.

(4) A "pre-income tax trust" is a trust that satisfies all of the following requirements:

(a) The document or instrument creating the trust was executed by the grantor before January 1, 1972;

(b) The trust became irrevocable upon the creation of the trust; and

(c) The grantor was domiciled in this state at the time the trust was created.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.157,HB 365, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.55,HB 167, §1, eff. 12/9/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 4/2/2010.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 03-11-2004; 12-30-2004; 06-30-2005; 03-30-2006; 04-04-2007; 2007 HB119 06-30-2007; 2007 HB372 03-24-2008; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.55,HB 167, §3

See 128th General AssemblyFile No.38,HB 519, §4

128th General AssemblyFile No.38,HB 519, §4, provides that the amendment to this section, allowing a deduction, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, of any loss from wagering transactions that is allowed as an itemized deduction under section 165 of the Internal Revenue Code and that the taxpayer deducted in computing federal taxable income, first applies in tax year 2013.

This section is set out twice. See also § 5747.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5747.01 - [Effective 7/1/2013] Income tax definitions.

Except as otherwise expressly provided or clearly appearing from the context, any term used in this chapter that is not otherwise defined in this section has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes or if not used in a comparable context in those laws, has the same meaning as in section 5733.40 of the Revised Code. Any reference in this chapter to the Internal Revenue Code includes other laws of the United States relating to federal income taxes.

As used in this chapter:

(A) "Adjusted gross income" or "Ohio adjusted gross income" means federal adjusted gross income, as defined and used in the Internal Revenue Code, adjusted as provided in this section:

(1) Add interest or dividends on obligations or securities of any state or of any political subdivision or authority of any state, other than this state and its subdivisions and authorities.

(2) Add interest or dividends on obligations of any authority, commission, instrumentality, territory, or possession of the United States to the extent that the interest or dividends are exempt from federal income taxes but not from state income taxes.

(3) Deduct interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent that the interest or dividends are included in federal adjusted gross income but exempt from state income taxes under the laws of the United States.

(4) Deduct disability and survivor's benefits to the extent included in federal adjusted gross income.

(5) Deduct benefits under Title II of the Social Security Act and tier 1 railroad retirement benefits to the extent included in federal adjusted gross income under section 86 of the Internal Revenue Code.

(6) In the case of a taxpayer who is a beneficiary of a trust that makes an accumulation distribution as defined in section 665 of the Internal Revenue Code, add, for the beneficiary's taxable years beginning before 2002, the portion, if any, of such distribution that does not exceed the undistributed net income of the trust for the three taxable years preceding the taxable year in which the distribution is made to the extent that the portion was not included in the trust's taxable income for any of the trust's taxable years beginning in 2002 or thereafter. "Undistributed net income of a trust" means the taxable income of the trust increased by (a)(i) the additions to adjusted gross income required under division (A) of this section and (ii) the personal exemptions allowed to the trust pursuant to section 642(b) of the Internal Revenue Code, and decreased by (b)(i) the deductions to adjusted gross income required under division (A) of this section, (ii) the amount of federal income taxes attributable to such income, and (iii) the amount of taxable income that has been included in the adjusted gross income of a beneficiary by reason of a prior accumulation distribution. Any undistributed net income included in the adjusted gross income of a beneficiary shall reduce the undistributed net income of the trust commencing with the earliest years of the accumulation period.

(7) Deduct the amount of wages and salaries, if any, not otherwise allowable as a deduction but that would have been allowable as a deduction in computing federal adjusted gross income for the taxable year, had the targeted jobs credit allowed and determined under sections 38, 51, and 52 of the Internal Revenue Code not been in effect.

(8) Deduct any interest or interest equivalent on public obligations and purchase obligations to the extent that the interest or interest equivalent is included in federal adjusted gross income.

(9) Add any loss or deduct any gain resulting from the sale, exchange, or other disposition of public obligations to the extent that the loss has been deducted or the gain has been included in computing federal adjusted gross income.

(10) Deduct or add amounts, as provided under section 5747.70 of the Revised Code, related to contributions to variable college savings program accounts made or tuition units purchased pursuant to Chapter 3334. of the Revised Code.

(11)

(a) Deduct, to the extent not otherwise allowable as a deduction or exclusion in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer paid during the taxable year for medical care insurance and qualified long-term care insurance for the taxpayer, the taxpayer's spouse, and dependents. No deduction for medical care insurance under division (A)(11) of this section shall be allowed either to any taxpayer who is eligible to participate in any subsidized health plan maintained by any employer of the taxpayer or of the taxpayer's spouse, or to any taxpayer who is entitled to, or on application would be entitled to, benefits under part A of Title XVIII of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. 301, as amended. For the purposes of division (A)(11)(a) of this section, "subsidized health plan" means a health plan for which the employer pays any portion of the plan's cost. The deduction allowed under division (A)(11)(a) of this section shall be the net of any related premium refunds, related premium reimbursements, or related insurance premium dividends received during the taxable year.

(b) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income during the taxable year, the amount the taxpayer paid during the taxable year, not compensated for by any insurance or otherwise, for medical care of the taxpayer, the taxpayer's spouse, and dependents, to the extent the expenses exceed seven and one-half per cent of the taxpayer's federal adjusted gross income.

(c) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income, any amount included in federal adjusted gross income under section 105 or not excluded under section 106 of the Internal Revenue Code solely because it relates to an accident and health plan for a person who otherwise would be a "qualifying relative" and thus a "dependent" under section 152 of the Internal Revenue Code but for the fact that the person fails to meet the income and support limitations under section 152(d)(1)(B) and (C) of the Internal Revenue Code.

(d) For purposes of division (A)(11) of this section, "medical care" has the meaning given in section 213 of the Internal Revenue Code, subject to the special rules, limitations, and exclusions set forth therein, and "qualified long-term care" has the same meaning given in section 7702B(c) of the Internal Revenue Code. Solely for purposes of divisions (A)(11)(a) and (c) of this section, "dependent" includes a person who otherwise would be a "qualifying relative" and thus a "dependent" under section 152 of the Internal Revenue Code but for the fact that the person fails to meet the income and support limitations under section 152(d)(1)(B) and (C) of the Internal Revenue Code.

(12)

(a) Deduct any amount included in federal adjusted gross income solely because the amount represents a reimbursement or refund of expenses that in any year the taxpayer had deducted as an itemized deduction pursuant to section 63 of the Internal Revenue Code and applicable United States department of the treasury regulations. The deduction otherwise allowed under division (A)(12)(a) of this section shall be reduced to the extent the reimbursement is attributable to an amount the taxpayer deducted under this section in any taxable year.

(b) Add any amount not otherwise included in Ohio adjusted gross income for any taxable year to the extent that the amount is attributable to the recovery during the taxable year of any amount deducted or excluded in computing federal or Ohio adjusted gross income in any taxable year.

(13) Deduct any portion of the deduction described in section 1341(a)(2) of the Internal Revenue Code, for repaying previously reported income received under a claim of right, that meets both of the following requirements:

(a) It is allowable for repayment of an item that was included in the taxpayer's adjusted gross income for a prior taxable year and did not qualify for a credit under division (A) or (B) of section 5747.05 of the Revised Code for that year;

(b) It does not otherwise reduce the taxpayer's adjusted gross income for the current or any other taxable year.

(14) Deduct an amount equal to the deposits made to, and net investment earnings of, a medical savings account during the taxable year, in accordance with section 3924.66 of the Revised Code. The deduction allowed by division (A)(14) of this section does not apply to medical savings account deposits and earnings otherwise deducted or excluded for the current or any other taxable year from the taxpayer's federal adjusted gross income.

(15)

(a) Add an amount equal to the funds withdrawn from a medical savings account during the taxable year, and the net investment earnings on those funds, when the funds withdrawn were used for any purpose other than to reimburse an account holder for, or to pay, eligible medical expenses, in accordance with section 3924.66 of the Revised Code;

(b) Add the amounts distributed from a medical savings account under division (A)(2) of section 3924.68 of the Revised Code during the taxable year.

(16) Add any amount claimed as a credit under section 5747.059 or 5747.65 of the Revised Code to the extent that such amount satisfies either of the following:

(a) The amount was deducted or excluded from the computation of the taxpayer's federal adjusted gross income as required to be reported for the taxpayer's taxable year under the Internal Revenue Code;

(b) The amount resulted in a reduction of the taxpayer's federal adjusted gross income as required to be reported for any of the taxpayer's taxable years under the Internal Revenue Code.

(17) Deduct the amount contributed by the taxpayer to an individual development account program established by a county department of job and family services pursuant to sections 329.11 to 329.14 of the Revised Code for the purpose of matching funds deposited by program participants. On request of the tax commissioner, the taxpayer shall provide any information that, in the tax commissioner's opinion, is necessary to establish the amount deducted under division (A)(17) of this section.

(18) Beginning in taxable year 2001 but not for any taxable year beginning after December 31, 2005, if the taxpayer is married and files a joint return and the combined federal adjusted gross income of the taxpayer and the taxpayer's spouse for the taxable year does not exceed one hundred thousand dollars, or if the taxpayer is single and has a federal adjusted gross income for the taxable year not exceeding fifty thousand dollars, deduct amounts paid during the taxable year for qualified tuition and fees paid to an eligible institution for the taxpayer, the taxpayer's spouse, or any dependent of the taxpayer, who is a resident of this state and is enrolled in or attending a program that culminates in a degree or diploma at an eligible institution. The deduction may be claimed only to the extent that qualified tuition and fees are not otherwise deducted or excluded for any taxable year from federal or Ohio adjusted gross income. The deduction may not be claimed for educational expenses for which the taxpayer claims a credit under section 5747.27 of the Revised Code.

(19) Add any reimbursement received during the taxable year of any amount the taxpayer deducted under division (A)(18) of this section in any previous taxable year to the extent the amount is not otherwise included in Ohio adjusted gross income.

(20)

(a)

(i) Subject to divisions (A)(20)(a)(iii), (iv), and (v) of this section, add five-sixths of the amount of depreciation expense allowed by subsection (k) of section 168 of the Internal Revenue Code, including the taxpayer's proportionate or distributive share of the amount of depreciation expense allowed by that subsection to a pass-through entity in which the taxpayer has a direct or indirect ownership interest.

(ii) Subject to divisions (A)(20)(a)(iii), (iv), and (v) of this section, add five-sixths of the amount of qualifying section 179 depreciation expense, including the taxpayer's proportionate or distributive share of the amount of qualifying section 179 depreciation expense allowed to any pass-through entity in which the taxpayer has a direct or indirect ownership interest.

(iii) Subject to division (A)(20)(a)(v) of this section, for taxable years beginning in 2012 or thereafter, if the increase in income taxes withheld by the taxpayer is equal to or greater than ten per cent of income taxes withheld by the taxpayer during the taxpayer's immediately preceding taxable year, "two-thirds" shall be substituted for "five-sixths" for the purpose of divisions (A)(20)(a)(i) and (ii) of this section.

(iv) Subject to division (A)(20)(a)(v) of this section, for taxable years beginning in 2012 or thereafter, a taxpayer is not required to add an amount under division (A)(20) of this section if the increase in income taxes withheld by the taxpayer and by any pass-through entity in which the taxpayer has a direct or indirect ownership interest is equal to or greater than the sum of (I) the amount of qualifying section 179 depreciation expense and (II) the amount of depreciation expense allowed to the taxpayer by subsection (k) of section 168 of the Internal Revenue Code, and including the taxpayer's proportionate or distributive shares of such amounts allowed to any such pass-through entities.

(v) If a taxpayer directly or indirectly incurs a net operating loss for the taxable year for federal income tax purposes, to the extent such loss resulted from depreciation expense allowed by subsection (k) of section 168 of the Internal Revenue Code and by qualifying section 179 depreciation expense, "the entire" shall be substituted for "five-sixths of the" for the purpose of divisions (A)(20)(a)(i) and (ii) of this section.

The tax commissioner, under procedures established by the commissioner, may waive the add-backs related to a pass-through entity if the taxpayer owns, directly or indirectly, less than five per cent of the pass-through entity.

(b) Nothing in division (A)(20) of this section shall be construed to adjust or modify the adjusted basis of any asset.

(c) To the extent the add-back required under division (A)(20)(a) of this section is attributable to property generating nonbusiness income or loss allocated under section 5747.20 of the Revised Code, the add-back shall be sitused to the same location as the nonbusiness income or loss generated by the property for the purpose of determining the credit under division (A) of section 5747.05 of the Revised Code. Otherwise, the add-back shall be apportioned, subject to one or more of the four alternative methods of apportionment enumerated in section 5747.21 of the Revised Code.

(d) For the purposes of division (A)(20)(a)(v) of this section, net operating loss carryback and carryforward shall not include the allowance of any net operating loss deduction carryback or carryforward to the taxable year to the extent such loss resulted from depreciation allowed by section 168(k) of the Internal Revenue Code and by the qualifying section 179 depreciation expense amount.

(e) For the purposes of divisions (A)(20) and (21) of this section:

(i) "Income taxes withheld" means the total amount withheld and remitted under sections 5747.06 and 5747.07 of the Revised Code by an employer during the employer's taxable year.

(ii) "Increase in income taxes withheld" means the amount by which the amount of income taxes withheld by an employer during the employer's current taxable year exceeds the amount of income taxes withheld by that employer during the employer's immediately preceding taxable year.

(iii) "Qualifying section 179 depreciation expense" means the difference between (I) the amount of depreciation expense directly or indirectly allowed to a taxpayer under section 179 of the Internal Revised Code, and (II) the amount of depreciation expense directly or indirectly allowed to the taxpayer under section 179 of the Internal Revenue Code as that section existed on December 31, 2002.

(21)

(a) If the taxpayer was required to add an amount under division (A)(20)(a) of this section for a taxable year, deduct one of the following:

(i) One-fifth of the amount so added for each of the five succeeding taxable years if the amount so added was five-sixths of qualifying section 179 depreciation expense or depreciation expense allowed by subsection (k) of section 168 of the Internal Revenue Code;

(ii) One-half of the amount so added for each of the two succeeding taxable years if the amount so added was two-thirds of such depreciation expense;

(iii) One-sixth of the amount so added for each of the six succeeding taxable years if the entire amount of such depreciation expense was so added.

(b) If the amount deducted under division (A)(21)(a) of this section is attributable to an add-back allocated under division (A)(20)(c) of this section, the amount deducted shall be sitused to the same location. Otherwise, the add-back shall be apportioned using the apportionment factors for the taxable year in which the deduction is taken, subject to one or more of the four alternative methods of apportionment enumerated in section 5747.21 of the Revised Code.

(c) No deduction is available under division (A)(21)(a) of this section with regard to any depreciation allowed by section 168(k) of the Internal Revenue Code and by the qualifying section 179 depreciation expense amount to the extent that such depreciation results in or increases a federal net operating loss carryback or carryforward. If no such deduction is available for a taxable year, the taxpayer may carry forward the amount not deducted in such taxable year to the next taxable year and add that amount to any deduction otherwise available under division (A)(21)(a) of this section for that next taxable year. The carryforward of amounts not so deducted shall continue until the entire addition required by division (A)(20)(a) of this section has been deducted.

(d) No refund shall be allowed as a result of adjustments made by division (A)(21) of this section.

(22) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received during the taxable year as reimbursement for life insurance premiums under section 5919.31 of the Revised Code.

(23) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received during the taxable year as a death benefit paid by the adjutant general under section 5919.33 of the Revised Code.

(24) Deduct, to the extent included in federal adjusted gross income and not otherwise allowable as a deduction or exclusion in computing federal or Ohio adjusted gross income for the taxable year, military pay and allowances received by the taxpayer during the taxable year for active duty service in the United States army, air force, navy, marine corps, or coast guard or reserve components thereof or the national guard. The deduction may not be claimed for military pay and allowances received by the taxpayer while the taxpayer is stationed in this state.

(25) Deduct, to the extent not otherwise allowable as a deduction or exclusion in computing federal or Ohio adjusted gross income for the taxable year and not otherwise compensated for by any other source, the amount of qualified organ donation expenses incurred by the taxpayer during the taxable year, not to exceed ten thousand dollars. A taxpayer may deduct qualified organ donation expenses only once for all taxable years beginning with taxable years beginning in 2007.

For the purposes of division (A)(25) of this section:

(a) "Human organ" means all or any portion of a human liver, pancreas, kidney, intestine, or lung, and any portion of human bone marrow.

(b) "Qualified organ donation expenses" means travel expenses, lodging expenses, and wages and salary forgone by a taxpayer in connection with the taxpayer's donation, while living, of one or more of the taxpayer's human organs to another human being.

(26) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, amounts received by the taxpayer as retired military personnel pay for service in the United States army, navy, air force, coast guard, or marine corps or reserve components thereof, or the national guard, or received by the surviving spouse or former spouse of such a taxpayer under the survivor benefit plan on account of such a taxpayer's death. If the taxpayer receives income on account of retirement paid under the federal civil service retirement system or federal employees retirement system, or under any successor retirement program enacted by the congress of the United States that is established and maintained for retired employees of the United States government, and such retirement income is based, in whole or in part, on credit for the taxpayer's military service, the deduction allowed under this division shall include only that portion of such retirement income that is attributable to the taxpayer's military service, to the extent that portion of such retirement income is otherwise included in federal adjusted gross income and is not otherwise deducted under this section. Any amount deducted under division (A)(26) of this section is not included in a taxpayer's adjusted gross income for the purposes of section 5747.055 of the Revised Code. No amount may be deducted under division (A)(26) of this section on the basis of which a credit was claimed under section 5747.055 of the Revised Code.

(27) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received during the taxable year from the military injury relief fund created in section 5101.98 of the Revised Code.

(28) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, the amount the taxpayer received as a veterans bonus during the taxable year from the Ohio department of veterans services as authorized by Section 2r of Article VIII, Ohio Constitution.

(29) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, any loss from wagering transactions that is allowed as an itemized deduction under section 165 of the Internal Revenue Code and that the taxpayer deducted in computing federal taxable income.

(30) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, any income derived from a transfer agreement or from the enterprise transferred under that agreement under section 4313.02 of the Revised Code.

(31) Deduct, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, Ohio college opportunity or federal Pell grant amounts received by the taxpayer or the taxpayer's spouse or dependent pursuant to section 3333.122 of the Revised Code or 20 U.S.C. 1070a, et seq., and used to pay room or board furnished by the educational institution for which the grant was awarded at the institution's facilities, including meal plans administered by the institution. For the purposes of this division, receipt of a grant includes the distribution of a grant directly to an educational institution and the crediting of the grant to the enrollee's account with the institution.

(B) "Business income" means income, including gain or loss, arising from transactions, activities, and sources in the regular course of a trade or business and includes income, gain, or loss from real property, tangible property, and intangible property if the acquisition, rental, management, and disposition of the property constitute integral parts of the regular course of a trade or business operation. "Business income" includes income, including gain or loss, from a partial or complete liquidation of a business, including, but not limited to, gain or loss from the sale or other disposition of goodwill.

(C) "Nonbusiness income" means all income other than business income and may include, but is not limited to, compensation, rents and royalties from real or tangible personal property, capital gains, interest, dividends and distributions, patent or copyright royalties, or lottery winnings, prizes, and awards.

(D) "Compensation" means any form of remuneration paid to an employee for personal services.

(E) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any other person acting in any fiduciary capacity for any individual, trust, or estate.

(F) "Fiscal year" means an accounting period of twelve months ending on the last day of any month other than December.

(G) "Individual" means any natural person.

(H) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 1, as amended.

(I) "Resident" means any of the following, provided that division (I)(3) of this section applies only to taxable years of a trust beginning in 2002 or thereafter:

(1) An individual who is domiciled in this state, subject to section 5747.24 of the Revised Code;

(2) The estate of a decedent who at the time of death was domiciled in this state. The domicile tests of section 5747.24 of the Revised Code are not controlling for purposes of division (I)(2) of this section.

(3) A trust that, in whole or part, resides in this state. If only part of a trust resides in this state, the trust is a resident only with respect to that part.

For the purposes of division (I)(3) of this section:

(a) A trust resides in this state for the trust's current taxable year to the extent, as described in division (I)(3)(d) of this section, that the trust consists directly or indirectly, in whole or in part, of assets, net of any related liabilities, that were transferred, or caused to be transferred, directly or indirectly, to the trust by any of the following:

(i) A person, a court, or a governmental entity or instrumentality on account of the death of a decedent, but only if the trust is described in division (I)(3)(e)(i) or (ii) of this section;

(ii) A person who was domiciled in this state for the purposes of this chapter when the person directly or indirectly transferred assets to an irrevocable trust, but only if at least one of the trust's qualifying beneficiaries is domiciled in this state for the purposes of this chapter during all or some portion of the trust's current taxable year;

(iii) A person who was domiciled in this state for the purposes of this chapter when the trust document or instrument or part of the trust document or instrument became irrevocable, but only if at least one of the trust's qualifying beneficiaries is a resident domiciled in this state for the purposes of this chapter during all or some portion of the trust's current taxable year. If a trust document or instrument became irrevocable upon the death of a person who at the time of death was domiciled in this state for purposes of this chapter, that person is a person described in division (I)(3)(a)(iii) of this section.

(b) A trust is irrevocable to the extent that the transferor is not considered to be the owner of the net assets of the trust under sections 671 to 678 of the Internal Revenue Code.

(c) With respect to a trust other than a charitable lead trust, "qualifying beneficiary" has the same meaning as "potential current beneficiary" as defined in section 1361(e)(2) of the Internal Revenue Code, and with respect to a charitable lead trust "qualifying beneficiary" is any current, future, or contingent beneficiary, but with respect to any trust "qualifying beneficiary" excludes a person or a governmental entity or instrumentality to any of which a contribution would qualify for the charitable deduction under section 170 of the Internal Revenue Code.

(d) For the purposes of division (I)(3)(a) of this section, the extent to which a trust consists directly or indirectly, in whole or in part, of assets, net of any related liabilities, that were transferred directly or indirectly, in whole or part, to the trust by any of the sources enumerated in that division shall be ascertained by multiplying the fair market value of the trust's assets, net of related liabilities, by the qualifying ratio, which shall be computed as follows:

(i) The first time the trust receives assets, the numerator of the qualifying ratio is the fair market value of those assets at that time, net of any related liabilities, from sources enumerated in division (I)(3)(a) of this section. The denominator of the qualifying ratio is the fair market value of all the trust's assets at that time, net of any related liabilities.

(ii) Each subsequent time the trust receives assets, a revised qualifying ratio shall be computed. The numerator of the revised qualifying ratio is the sum of (1) the fair market value of the trust's assets immediately prior to the subsequent transfer, net of any related liabilities, multiplied by the qualifying ratio last computed without regard to the subsequent transfer, and (2) the fair market value of the subsequently transferred assets at the time transferred, net of any related liabilities, from sources enumerated in division (I)(3)(a) of this section. The denominator of the revised qualifying ratio is the fair market value of all the trust's assets immediately after the subsequent transfer, net of any related liabilities.

(iii) Whether a transfer to the trust is by or from any of the sources enumerated in division (I)(3)(a) of this section shall be ascertained without regard to the domicile of the trust's beneficiaries.

(e) For the purposes of division (I)(3)(a)(i) of this section:

(i) A trust is described in division (I)(3)(e)(i) of this section if the trust is a testamentary trust and the testator of that testamentary trust was domiciled in this state at the time of the testator's death for purposes of the taxes levied under Chapter 5731. of the Revised Code.

(ii) A trust is described in division (I)(3)(e)(ii) of this section if the transfer is a qualifying transfer described in any of divisions (I)(3)(f)(i) to (vi) of this section, the trust is an irrevocable inter vivos trust, and at least one of the trust's qualifying beneficiaries is domiciled in this state for purposes of this chapter during all or some portion of the trust's current taxable year.

(f) For the purposes of division (I)(3)(e)(ii) of this section, a "qualifying transfer" is a transfer of assets, net of any related liabilities, directly or indirectly to a trust, if the transfer is described in any of the following:

(i) The transfer is made to a trust, created by the decedent before the decedent's death and while the decedent was domiciled in this state for the purposes of this chapter, and, prior to the death of the decedent, the trust became irrevocable while the decedent was domiciled in this state for the purposes of this chapter.

(ii) The transfer is made to a trust to which the decedent, prior to the decedent's death, had directly or indirectly transferred assets, net of any related liabilities, while the decedent was domiciled in this state for the purposes of this chapter, and prior to the death of the decedent the trust became irrevocable while the decedent was domiciled in this state for the purposes of this chapter.

(iii) The transfer is made on account of a contractual relationship existing directly or indirectly between the transferor and either the decedent or the estate of the decedent at any time prior to the date of the decedent's death, and the decedent was domiciled in this state at the time of death for purposes of the taxes levied under Chapter 5731. of the Revised Code.

(iv) The transfer is made to a trust on account of a contractual relationship existing directly or indirectly between the transferor and another person who at the time of the decedent's death was domiciled in this state for purposes of this chapter.

(v) The transfer is made to a trust on account of the will of a testator who was domiciled in this state at the time of the testator's death for purposes of the taxes levied under Chapter 5731. of the Revised Code.

(vi) The transfer is made to a trust created by or caused to be created by a court, and the trust was directly or indirectly created in connection with or as a result of the death of an individual who, for purposes of the taxes levied under Chapter 5731. of the Revised Code, was domiciled in this state at the time of the individual's death.

(g) The tax commissioner may adopt rules to ascertain the part of a trust residing in this state.

(J) "Nonresident" means an individual or estate that is not a resident. An individual who is a resident for only part of a taxable year is a nonresident for the remainder of that taxable year.

(K) "Pass-through entity" has the same meaning as in section 5733.04 of the Revised Code.

(L) "Return" means the notifications and reports required to be filed pursuant to this chapter for the purpose of reporting the tax due and includes declarations of estimated tax when so required.

(M) "Taxable year" means the calendar year or the taxpayer's fiscal year ending during the calendar year, or fractional part thereof, upon which the adjusted gross income is calculated pursuant to this chapter.

(N) "Taxpayer" means any person subject to the tax imposed by section 5747.02 of the Revised Code or any pass-through entity that makes the election under division (D) of section 5747.08 of the Revised Code.

(O) "Dependents" means dependents as defined in the Internal Revenue Code and as claimed in the taxpayer's federal income tax return for the taxable year or which the taxpayer would have been permitted to claim had the taxpayer filed a federal income tax return.

(P) "Principal county of employment" means, in the case of a nonresident, the county within the state in which a taxpayer performs services for an employer or, if those services are performed in more than one county, the county in which the major portion of the services are performed.

(Q) As used in sections 5747.50 to 5747.55 of the Revised Code:

(1) "Subdivision" means any county, municipal corporation, park district, or township.

(2) "Essential local government purposes" includes all functions that any subdivision is required by general law to exercise, including like functions that are exercised under a charter adopted pursuant to the Ohio Constitution.

(R) "Overpayment" means any amount already paid that exceeds the figure determined to be the correct amount of the tax.

(S) "Taxable income" or "Ohio taxable income" applies only to estates and trusts, and means federal taxable income, as defined and used in the Internal Revenue Code, adjusted as follows:

(1) Add interest or dividends, net of ordinary, necessary, and reasonable expenses not deducted in computing federal taxable income, on obligations or securities of any state or of any political subdivision or authority of any state, other than this state and its subdivisions and authorities, but only to the extent that such net amount is not otherwise includible in Ohio taxable income and is described in either division (S)(1)(a) or (b) of this section:

(a) The net amount is not attributable to the S portion of an electing small business trust and has not been distributed to beneficiaries for the taxable year;

(b) The net amount is attributable to the S portion of an electing small business trust for the taxable year.

(2) Add interest or dividends, net of ordinary, necessary, and reasonable expenses not deducted in computing federal taxable income, on obligations of any authority, commission, instrumentality, territory, or possession of the United States to the extent that the interest or dividends are exempt from federal income taxes but not from state income taxes, but only to the extent that such net amount is not otherwise includible in Ohio taxable income and is described in either division (S)(1)(a) or (b) of this section;

(3) Add the amount of personal exemption allowed to the estate pursuant to section 642(b) of the Internal Revenue Code;

(4) Deduct interest or dividends, net of related expenses deducted in computing federal taxable income, on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent that the interest or dividends are exempt from state taxes under the laws of the United States, but only to the extent that such amount is included in federal taxable income and is described in either division (S)(1)(a) or (b) of this section;

(5) Deduct the amount of wages and salaries, if any, not otherwise allowable as a deduction but that would have been allowable as a deduction in computing federal taxable income for the taxable year, had the targeted jobs credit allowed under sections 38, 51, and 52 of the Internal Revenue Code not been in effect, but only to the extent such amount relates either to income included in federal taxable income for the taxable year or to income of the S portion of an electing small business trust for the taxable year;

(6) Deduct any interest or interest equivalent, net of related expenses deducted in computing federal taxable income, on public obligations and purchase obligations, but only to the extent that such net amount relates either to income included in federal taxable income for the taxable year or to income of the S portion of an electing small business trust for the taxable year;

(7) Add any loss or deduct any gain resulting from sale, exchange, or other disposition of public obligations to the extent that such loss has been deducted or such gain has been included in computing either federal taxable income or income of the S portion of an electing small business trust for the taxable year;

(8) Except in the case of the final return of an estate, add any amount deducted by the taxpayer on both its Ohio estate tax return pursuant to section 5731.14 of the Revised Code, and on its federal income tax return in determining federal taxable income;

(9)

(a) Deduct any amount included in federal taxable income solely because the amount represents a reimbursement or refund of expenses that in a previous year the decedent had deducted as an itemized deduction pursuant to section 63 of the Internal Revenue Code and applicable treasury regulations. The deduction otherwise allowed under division (S)(9)(a) of this section shall be reduced to the extent the reimbursement is attributable to an amount the taxpayer or decedent deducted under this section in any taxable year.

(b) Add any amount not otherwise included in Ohio taxable income for any taxable year to the extent that the amount is attributable to the recovery during the taxable year of any amount deducted or excluded in computing federal or Ohio taxable income in any taxable year, but only to the extent such amount has not been distributed to beneficiaries for the taxable year.

(10) Deduct any portion of the deduction described in section 1341(a)(2) of the Internal Revenue Code, for repaying previously reported income received under a claim of right, that meets both of the following requirements:

(a) It is allowable for repayment of an item that was included in the taxpayer's taxable income or the decedent's adjusted gross income for a prior taxable year and did not qualify for a credit under division (A) or (B) of section 5747.05 of the Revised Code for that year.

(b) It does not otherwise reduce the taxpayer's taxable income or the decedent's adjusted gross income for the current or any other taxable year.

(11) Add any amount claimed as a credit under section 5747.059 or 5747.65 of the Revised Code to the extent that the amount satisfies either of the following:

(a) The amount was deducted or excluded from the computation of the taxpayer's federal taxable income as required to be reported for the taxpayer's taxable year under the Internal Revenue Code;

(b) The amount resulted in a reduction in the taxpayer's federal taxable income as required to be reported for any of the taxpayer's taxable years under the Internal Revenue Code.

(12) Deduct any amount, net of related expenses deducted in computing federal taxable income, that a trust is required to report as farm income on its federal income tax return, but only if the assets of the trust include at least ten acres of land satisfying the definition of "land devoted exclusively to agricultural use" under section 5713.30 of the Revised Code, regardless of whether the land is valued for tax purposes as such land under sections 5713.30 to 5713.38 of the Revised Code. If the trust is a pass-through entity investor, section 5747.231 of the Revised Code applies in ascertaining if the trust is eligible to claim the deduction provided by division (S)(12) of this section in connection with the pass-through entity's farm income.

Except for farm income attributable to the S portion of an electing small business trust, the deduction provided by division (S)(12) of this section is allowed only to the extent that the trust has not distributed such farm income. Division (S)(12) of this section applies only to taxable years of a trust beginning in 2002 or thereafter.

(13) Add the net amount of income described in section 641(c) of the Internal Revenue Code to the extent that amount is not included in federal taxable income.

(14) Add or deduct the amount the taxpayer would be required to add or deduct under division (A)(20) or (21) of this section if the taxpayer's Ohio taxable income were computed in the same manner as an individual's Ohio adjusted gross income is computed under this section. In the case of a trust, division (S)(14) of this section applies only to any of the trust's taxable years beginning in 2002 or thereafter.

(T) "School district income" and "school district income tax" have the same meanings as in section 5748.01 of the Revised Code.

(U) As used in divisions (A)(8), (A)(9), (S)(6), and (S)(7) of this section, "public obligations," "purchase obligations," and "interest or interest equivalent" have the same meanings as in section 5709.76 of the Revised Code.

(V) "Limited liability company" means any limited liability company formed under Chapter 1705. of the Revised Code or under the laws of any other state.

(W) "Pass-through entity investor" means any person who, during any portion of a taxable year of a pass-through entity, is a partner, member, shareholder, or equity investor in that pass-through entity.

(X) "Banking day" has the same meaning as in section 1304.01 of the Revised Code.

(Y) "Month" means a calendar month.

(Z) "Quarter" means the first three months, the second three months, the third three months, or the last three months of the taxpayer's taxable year.

(AA)

(1) "Eligible institution" means a state university or state institution of higher education as defined in section 3345.011 of the Revised Code, or a private, nonprofit college, university, or other post-secondary institution located in this state that possesses a certificate of authorization issued by the Ohio board of regents pursuant to Chapter 1713. of the Revised Code or a certificate of registration issued by the state board of career colleges and schools under Chapter 3332. of the Revised Code.

(2) "Qualified tuition and fees" means tuition and fees imposed by an eligible institution as a condition of enrollment or attendance, not exceeding two thousand five hundred dollars in each of the individual's first two years of post-secondary education. If the individual is a part-time student, "qualified tuition and fees" includes tuition and fees paid for the academic equivalent of the first two years of post-secondary education during a maximum of five taxable years, not exceeding a total of five thousand dollars. "Qualified tuition and fees" does not include:

(a) Expenses for any course or activity involving sports, games, or hobbies unless the course or activity is part of the individual's degree or diploma program;

(b) The cost of books, room and board, student activity fees, athletic fees, insurance expenses, or other expenses unrelated to the individual's academic course of instruction;

(c) Tuition, fees, or other expenses paid or reimbursed through an employer, scholarship, grant in aid, or other educational benefit program.

(BB)

(1) "Modified business income" means the business income included in a trust's Ohio taxable income after such taxable income is first reduced by the qualifying trust amount, if any.

(2) "Qualifying trust amount" of a trust means capital gains and losses from the sale, exchange, or other disposition of equity or ownership interests in, or debt obligations of, a qualifying investee to the extent included in the trust's Ohio taxable income, but only if the following requirements are satisfied:

(a) The book value of the qualifying investee's physical assets in this state and everywhere, as of the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the gain or loss, is available to the trust.

(b) The requirements of section 5747.011 of the Revised Code are satisfied for the trust's taxable year in which the trust recognizes the gain or loss.

Any gain or loss that is not a qualifying trust amount is modified business income, qualifying investment income, or modified nonbusiness income, as the case may be.

(3) "Modified nonbusiness income" means a trust's Ohio taxable income other than modified business income, other than the qualifying trust amount, and other than qualifying investment income, as defined in section 5747.012 of the Revised Code, to the extent such qualifying investment income is not otherwise part of modified business income.

(4) "Modified Ohio taxable income" applies only to trusts, and means the sum of the amounts described in divisions (BB)(4)(a) to (c) of this section:

(a) The fraction, calculated under section 5747.013, and applying section 5747.231 of the Revised Code, multiplied by the sum of the following amounts:

(i) The trust's modified business income;

(ii) The trust's qualifying investment income, as defined in section 5747.012 of the Revised Code, but only to the extent the qualifying investment income does not otherwise constitute modified business income and does not otherwise constitute a qualifying trust amount.

(b) The qualifying trust amount multiplied by a fraction, the numerator of which is the sum of the book value of the qualifying investee's physical assets in this state on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the day on which the trust recognizes the qualifying trust amount, and the denominator of which is the sum of the book value of the qualifying investee's total physical assets everywhere on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the day on which the trust recognizes the qualifying trust amount. If, for a taxable year, the trust recognizes a qualifying trust amount with respect to more than one qualifying investee, the amount described in division (BB)(4)(b) of this section shall equal the sum of the products so computed for each such qualifying investee.

(c)

(i) With respect to a trust or portion of a trust that is a resident as ascertained in accordance with division (I)(3)(d) of this section, its modified nonbusiness income.

(ii) With respect to a trust or portion of a trust that is not a resident as ascertained in accordance with division (I)(3)(d) of this section, the amount of its modified nonbusiness income satisfying the descriptions in divisions (B)(2) to (5) of section 5747.20 of the Revised Code, except as otherwise provided in division (BB)(4)(c)(ii) of this section. With respect to a trust or portion of a trust that is not a resident as ascertained in accordance with division (I)(3)(d) of this section, the trust's portion of modified nonbusiness income recognized from the sale, exchange, or other disposition of a debt interest in or equity interest in a section 5747.212 entity, as defined in section 5747.212 of the Revised Code, without regard to division (A) of that section, shall not be allocated to this state in accordance with section 5747.20 of the Revised Code but shall be apportioned to this state in accordance with division (B) of section 5747.212 of the Revised Code without regard to division (A) of that section.

If the allocation and apportionment of a trust's income under divisions (BB)(4)(a) and (c) of this section do not fairly represent the modified Ohio taxable income of the trust in this state, the alternative methods described in division (C) of section 5747.21 of the Revised Code may be applied in the manner and to the same extent provided in that section.

(5)

(a) Except as set forth in division (BB)(5)(b) of this section, "qualifying investee" means a person in which a trust has an equity or ownership interest, or a person or unit of government the debt obligations of either of which are owned by a trust. For the purposes of division (BB)(2)(a) of this section and for the purpose of computing the fraction described in division (BB)(4)(b) of this section, all of the following apply:

(i) If the qualifying investee is a member of a qualifying controlled group on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the gain or loss, then "qualifying investee" includes all persons in the qualifying controlled group on such last day.

(ii) If the qualifying investee, or if the qualifying investee and any members of the qualifying controlled group of which the qualifying investee is a member on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the gain or loss, separately or cumulatively own, directly or indirectly, on the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the qualifying trust amount, more than fifty per cent of the equity of a pass-through entity, then the qualifying investee and the other members are deemed to own the proportionate share of the pass-through entity's physical assets which the pass-through entity directly or indirectly owns on the last day of the pass-through entity's calendar or fiscal year ending within or with the last day of the qualifying investee's fiscal or calendar year ending immediately prior to the date on which the trust recognizes the qualifying trust amount.

(iii) For the purposes of division (BB)(5)(a)(iii) of this section, "upper level pass-through entity" means a pass-through entity directly or indirectly owning any equity of another pass-through entity, and "lower level pass-through entity" means that other pass-through entity.

An upper level pass-through entity, whether or not it is also a qualifying investee, is deemed to own, on the last day of the upper level pass-through entity's calendar or fiscal year, the proportionate share of the lower level pass-through entity's physical assets that the lower level pass-through entity directly or indirectly owns on the last day of the lower level pass-through entity's calendar or fiscal year ending within or with the last day of the upper level pass-through entity's fiscal or calendar year. If the upper level pass-through entity directly and indirectly owns less than fifty per cent of the equity of the lower level pass-through entity on each day of the upper level pass-through entity's calendar or fiscal year in which or with which ends the calendar or fiscal year of the lower level pass-through entity and if, based upon clear and convincing evidence, complete information about the location and cost of the physical assets of the lower pass-through entity is not available to the upper level pass-through entity, then solely for purposes of ascertaining if a gain or loss constitutes a qualifying trust amount, the upper level pass-through entity shall be deemed as owning no equity of the lower level pass-through entity for each day during the upper level pass-through entity's calendar or fiscal year in which or with which ends the lower level pass-through entity's calendar or fiscal year. Nothing in division (BB)(5)(a)(iii) of this section shall be construed to provide for any deduction or exclusion in computing any trust's Ohio taxable income.

(b) With respect to a trust that is not a resident for the taxable year and with respect to a part of a trust that is not a resident for the taxable year, "qualifying investee" for that taxable year does not include a C corporation if both of the following apply:

(i) During the taxable year the trust or part of the trust recognizes a gain or loss from the sale, exchange, or other disposition of equity or ownership interests in, or debt obligations of, the C corporation.

(ii) Such gain or loss constitutes nonbusiness income.

(6) "Available" means information is such that a person is able to learn of the information by the due date plus extensions, if any, for filing the return for the taxable year in which the trust recognizes the gain or loss.

(CC) "Qualifying controlled group" has the same meaning as in section 5733.04 of the Revised Code.

(DD) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(EE)

(1) For the purposes of division (EE) of this section:

(a) "Qualifying person" means any person other than a qualifying corporation.

(b) "Qualifying corporation" means any person classified for federal income tax purposes as an association taxable as a corporation, except either of the following:

(i) A corporation that has made an election under subchapter S, chapter one, subtitle A, of the Internal Revenue Code for its taxable year ending within, or on the last day of, the investor's taxable year;

(ii) A subsidiary that is wholly owned by any corporation that has made an election under subchapter S, chapter one, subtitle A of the Internal Revenue Code for its taxable year ending within, or on the last day of, the investor's taxable year.

(2) For the purposes of this chapter, unless expressly stated otherwise, no qualifying person indirectly owns any asset directly or indirectly owned by any qualifying corporation.

(FF) For purposes of this chapter and Chapter 5751. of the Revised Code:

(1) "Trust" does not include a qualified pre-income tax trust.

(2) A "qualified pre-income tax trust" is any pre-income tax trust that makes a qualifying pre-income tax trust election as described in division (FF)(3) of this section.

(3) A "qualifying pre-income tax trust election" is an election by a pre-income tax trust to subject to the tax imposed by section 5751.02 of the Revised Code the pre-income tax trust and all pass-through entities of which the trust owns or controls, directly, indirectly, or constructively through related interests, five per cent or more of the ownership or equity interests. The trustee shall notify the tax commissioner in writing of the election on or before April 15, 2006. The election, if timely made, shall be effective on and after January 1, 2006, and shall apply for all tax periods and tax years until revoked by the trustee of the trust.

(4) A "pre-income tax trust" is a trust that satisfies all of the following requirements:

(a) The document or instrument creating the trust was executed by the grantor before January 1, 1972;

(b) The trust became irrevocable upon the creation of the trust; and

(c) The grantor was domiciled in this state at the time the trust was created.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.157,HB 365, §1, eff. 3/13/2013.

Amended by 129th General AssemblyFile No.55,HB 167, §1, eff. 12/9/2011.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 4/2/2010.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 1/1/2010.

Effective Date: 03-11-2004; 12-30-2004; 06-30-2005; 03-30-2006; 04-04-2007; 2007 HB119 06-30-2007; 2007 HB372 03-24-2008; 2008 HB562 09-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.55,HB 167, §3

See 128th General AssemblyFile No.38,HB 519, §4

128th General AssemblyFile No.38,HB 519, §4, provides that the amendment to this section, allowing a deduction, to the extent not otherwise deducted or excluded in computing federal or Ohio adjusted gross income for the taxable year, of any loss from wagering transactions that is allowed as an itemized deduction under section 165 of the Internal Revenue Code and that the taxpayer deducted in computing federal taxable income, first applies in tax year 2013.

This section is set out twice. See also § 5747.01, effective until 7/1/2013.



Section 5747.011 - Gain or loss included in trust's Ohio taxable income.

(A) As used in this section:

(1) "Qualifying closely-held C corporation" means a person classified for federal income tax purposes as an association taxed as a corporation and that has more than fifty per cent of the value of its outstanding stock or equity owned, directly or indirectly, by or for not more than five qualifying persons. For the purposes of this division, the ownership of stock shall be determined under the rules set forth in section 544 of the Internal Revenue Code.

(2) "Qualifying person" means an individual; an organization described in section 401(a), 501(c)(17), or 509(a) of the Internal Revenue Code; or a portion of a trust permanently set aside or to be used exclusively for the purposes described in section 642(c) of the Internal Revenue Code or a corresponding provision of a prior federal income tax law.

(3) "Qualifying limited liability company" means a limited liability company that is not classified for federal income tax purposes as an association taxed as a corporation.

(4) "Ownership interest" means the equity or ownership interest in, or debt obligation of, a "qualifying investee" as defined in section 5747.01 of the Revised Code.

(5) "Qualifying individual beneficiary" has the same meaning as qualifying beneficiary as used in division (I)(3)(c) of section 5747.01 of the Revised Code, but is limited to individuals.

(6) "Family" of an individual means only the individual's spouse; the individual's ancestors, limited to the individual's parents, grandparents, and great grandparents; the siblings of such ancestors, whether by the whole or half blood or by legal adoption; the lineal descendants of such ancestors and siblings; persons legally adopted by such ancestors or by such siblings; and the spouses of such ancestors, siblings, legally adopted persons, and lineal descendants.

(B) The requirements of this division apply for purposes of division (BB)(2)(b) of section 5747.01 of the Revised Code and for the purposes of division (D) of section 5747.012 of the Revised Code. Gain or loss included in a trust's Ohio taxable income is not a qualifying trust amount unless the trust's ownership interest in the qualifying investee is at least five per cent of the total outstanding ownership interests in such qualifying investee at any time during the ten-year period ending on the last day of the trust's taxable year in which the sale, exchange, or other disposition occurs. Nothing in this section negates the requirements in division (BB)(2) of section 5747.01 of the Revised Code.

For the purpose of ascertaining whether the trust's ownership interest in a qualifying investee is at least five per cent of the total outstanding ownership interests in such qualifying investee, the following apply:

(1) On each day, an ownership interest owned, directly or indirectly, by or for a qualifying closely-held C corporation, an S corporation, a partnership other than a publicly traded partnership, a qualifying limited liability company, an estate, or a trust that is irrevocable as defined in division (I)(3)(b) of section 5747.01 of the Revised Code is considered as being owned proportionately on the same day by the equity investors of such qualifying closely-held C corporation, S corporation, partnership, or qualifying limited liability company, or by the beneficiaries of such estate or trust, as the case may be. For the purposes of division (B)(1) of this section, a beneficiary's proportionate share of an ownership interest held by a trust shall be ascertained in accordance with section 544(a)(1) of the Internal Revenue Code.

(2) On each day, a trust, hereinafter referred to as the first trust, is considered as owning any ownership interest owned, directly or indirectly, by or for another trust, hereinafter referred to as the second trust, if on the same day the second trust has at least one individual trustee who is either (a) a trustee of the first trust, or (b) a member of a family that includes at least one of the trustees of the first trust.

(3) On each day, a trust, hereinafter referred to as the first trust, is considered as owning any ownership interest owned, directly or indirectly, by or for another trust, hereinafter referred to as the second trust, if on the same day the second trust has at least one qualifying individual beneficiary who is either (a) a qualifying individual beneficiary of the first trust or (b) a member of a family which includes a qualifying individual beneficiary of the first trust.

(4) An ownership interest constructively owned by a person by reason of the application of division (B)(1) of this section shall, for the purpose of applying divisions (B)(1) to (3) of this section, be treated as actually owned by that person.

(5) An ownership interest constructively owned by a trust by reason of the application of division (B)(2) or (3) of this section shall not be treated as actually owned by that trust for purposes of applying divisions (B)(1) to (3) of this section.

(6) If an ownership interest may be considered as owned by a trust under division (B)(1) or (2) of this section, the ownership interest shall be considered owned by that trust under division (B)(2) of this section.

(7) If an ownership interest may be considered as owned by a trust under division (B)(1) or (3) of this section, the ownership interest shall be considered owned by that trust under division (B)(3) of this section.



Section 5747.012 - Tax treatment of qualifying investment income from pass-through entity.

This section applies for the purposes of divisions (BB)(3) and (BB)(4)(a)(ii) of section 5747.01 of the Revised Code.

(A) As used in this section:

(1)

(a) Except as set forth in division (A)(1)(b) of this section, "qualifying investment income" means the portion of a qualifying investment pass-through entity's net income attributable to transaction fees in connection with the acquisition, ownership, or disposition of intangible property; loan fees; financing fees; consent fees; waiver fees; application fees; net management fees; dividend income; interest income; net capital gains from the sale or exchange or other disposition of intangible property; and all types and classifications of income attributable to distributive shares of income from other pass-through entities.

(b)

(i) Notwithstanding division (A)(1)(a) of this section, "qualifying investment income" does not include any part of the qualifying investment pass-through entity's net capital gain which, after the application of section 5747.231 of the Revised Code with respect to a trust, would also constitute a qualifying trust amount.

(ii) Notwithstanding division (A)(1)(a) of this section, "qualifying investment income" does not include any part of the qualifying investment pass-through entity's net income attributable to the portion of a distributive share of income directly or indirectly from another pass-through entity to the extent such portion constitutes the other pass-through entity's net capital gain which, after the application of section 5747.231 of the Revised Code with respect to a trust, would also constitute a qualifying trust amount.

(2) "Qualifying investment pass-through entity" means an investment pass-through entity, as defined in section 5733.401 of the Revised Code, subject to the following qualifications:

(a) "Forty per cent" shall be substituted for "ninety per cent" wherever "ninety per cent" appears in section 5733.401 of the Revised Code.

(b) The pass-through entity must have been formed or organized as an entity prior to June 5, 2002, and must exist as a pass-through entity for all of the taxable year of the trust.

(c) The qualifying section 5747.012 trust or related persons to the qualifying section 5747.012 trust must directly or indirectly own at least five per cent of the equity of the investment pass-through entity each day of the entity's fiscal or calendar year ending within or with the last day of the qualifying section 5747.012 trust's taxable year;

(d) During the investment pass-through entity's calendar or fiscal year ending within or with the last day of the qualifying section 5747.012 trust's taxable year, the qualifying section 5747.012 trust or related persons of or to the qualifying section 5747.012 trust must, on each day of the investment pass-through entity's year, own directly, or own through equity investments in other pass-through entities, more than sixty per cent of the equity of the investment pass-through entity.

(B) "Qualifying section 5747.012 trust" means a trust satisfying one of the following:

(1) The trust was created prior to, and was irrevocable on, June 5, 2002; or

(2) If the trust was created after June 4, 2002, or if the trust became irrevocable after June 4, 2002, then at least eighty per cent of the assets transferred to the trust must have been previously owned by related persons to the trust or by a trust created prior to June 5, 2002, under which the creator did not retain the power to change beneficiaries, amend the trust, or revoke the trust. For purposes of division (B)(2) of this section, the power to substitute property of equal value shall not be considered to be a power to change beneficiaries, amend the trust, or revoke the trust.

(C) For the purposes of this section, "related persons" means the family of a qualifying individual beneficiary, as defined in division (A)(5) of section 5747.011 of the Revised Code. For the purposes of this division, "family" has the same meaning as in division (A)(6) of section 5747.011 of the Revised Code.

(D) For the purposes of applying divisions (A)(2)(c), (A)(2)(d), and (B)(2) of this section, the related persons or the qualifying section 5747.012 trust, as the case may be, shall be deemed to own the equity of the investment pass-through entity after the application of division (B) of section 5747.011 of the Revised Code.

(E) "Irrevocable" has the same meaning as in division (I)(3)(b) of section 5747.01 of the Revised Code.

(F) Nothing in this section requires any item of income, gain, or loss not satisfying the definition of qualifying investment income to be treated as modified nonbusiness income. Any item of income, gain, or loss that is not qualifying investment income is modified business income, modified nonbusiness income, or a qualifying trust amount, as the case may be.

Effective Date: 12-13-2002; 06-30-2005; 03-30-2006



Section 5747.013 - Calculating a trust's modified Ohio taxable income.

(A) As used in this section:

(1) "Electric company," "combined company," and "telephone company" have the same meanings as in section 5727.01 of the Revised Code.

(2) "Qualified research" means laboratory research, experimental research, and other similar types of research; research in developing or improving a product; or research in developing or improving the means of producing a product. It does not include market research, consumer surveys, efficiency surveys, management studies, ordinary testing or inspection of material or products for quality control, historical research, or literary research. "Product," as used in this paragraph, does not include services or intangible property.

(B) The fraction to be used in calculating a trust's modified Ohio taxable income under division (BB)(4)(a) of section 5747.01 of the Revised Code shall be determined as follows: The numerator of the fraction is the sum of the following products: the property factor multiplied by twenty, the payroll factor multiplied by twenty, and the sales factor multiplied by sixty. The denominator of the fraction is one hundred, provided that the denominator shall be reduced by twenty if the property factor has a denominator of zero, by twenty if the payroll factor has a denominator of zero, and by sixty if the sales factor has a denominator of zero.

The property, payroll, and sales factors shall be determined as follows:

(1) The property factor is a fraction the numerator of which is the average value of the trust's real and tangible personal property owned or rented and used in the trade or business in this state during the taxable year, and the denominator of which is the average value of all the trust's real and tangible personal property owned or rented and used in the trade or business everywhere during such year. Real and tangible personal property that is owned but leased to a lessee to be used in the lessee's trade or business shall not be included in the property factor of the owner. There shall be excluded from the numerator and denominator of the fraction the original cost of all of the following property within Ohio: property with respect to which a "pollution control facility" certificate has been issued pursuant to section 5709.21 of the Revised Code; property with respect to which an "industrial water pollution control certificate" has been issued pursuant to that section or former section 6111.31 of the Revised Code; and property used exclusively during the taxable year for qualified research.

(a) Property owned by the trust is valued at its original cost. Property rented by the trust is valued at eight times the net annual rental rate. "Net annual rental rate" means the annual rental rate paid by the trust less any annual rental rate received by the trust from subrentals.

(b) The average value of property shall be determined by averaging the values at the beginning and the end of the taxable year, but the tax commissioner may require the averaging of monthly values during the taxable year, if reasonably required to reflect properly the average value of the trust's property.

(2) The payroll factor is a fraction the numerator of which is the total amount paid in this state during the taxable year by the trust for compensation, and the denominator of which is the total compensation paid everywhere by the trust during such year. There shall be excluded from the numerator and the denominator of the payroll factor the total compensation paid in this state to employees who are primarily engaged in qualified research.

(a) Compensation is paid in this state if: (i) the recipient's service is performed entirely within this state; (ii) the recipient's service is performed both within and without this state, but the service performed without this state is incidental to the recipient's service within this state; or (iii) some of the service is performed within this state and either the base of operations, or if there is no base of operations, the place from which the service is directed or controlled, is within this state, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the recipient's residence is in this state.

(b) Compensation is paid in this state to any employee of a common or contract motor carrier corporation, who performs the employee's regularly assigned duties on a motor vehicle in more than one state, in the same ratio by which the mileage traveled by such employee within the state bears to the total mileage traveled by such employee everywhere during the taxable year.

(3) The sales factor is a fraction the numerator of which is the total sales in this state by the trust during the taxable year, and the denominator of which is the total sales by the trust everywhere during such year. In determining the numerator and denominator of the fraction, receipts from the sale or other disposal of a capital asset or an asset described in section 1231 of the Internal Revenue Code shall be eliminated. Also, in determining the numerator and denominator of the sales factor, in the case of a trust owning at least eighty per cent of the issued and outstanding common stock of one or more insurance companies or public utilities, except an electric company and a combined company, and, for tax years 2005 and thereafter, a telephone company, or owning at least twenty-five per cent of the issued and outstanding common stock of one or more financial institutions, receipts received by the trust from such insurance companies, utilities, and financial institutions shall be eliminated.

For the purpose of this section and section 5747.08 of the Revised Code, sales of tangible personal property are in this state where such property is received in this state by the purchaser. In the case of delivery of tangible personal property by common carrier or by other means of transportation, the place at which such property is ultimately received after all transportation has been completed shall be considered as the place at which such property is received by the purchaser. Direct delivery in this state, other than for purposes of transportation, to a person or firm designated by a purchaser constitutes delivery to the purchaser in this state, and direct delivery outside this state to a person or firm designated by a purchaser does not constitute delivery to the purchaser in this state, regardless of where title passes or other conditions of sale.

Sales, other than sales of tangible personal property, are in this state if either:

(a) The income-producing activity is performed solely in this state; or

(b) The income-producing activity is performed both within and without this state and a greater proportion of the seller's income-producing activity is performed within this state than in any other state, based on costs of performance.

Effective Date: 03-11-2004



Section 5747.02 - Tax rates.

(A) For the purpose of providing revenue for the support of schools and local government functions, to provide relief to property taxpayers, to provide revenue for the general revenue fund, and to meet the expenses of administering the tax levied by this chapter, there is hereby levied on every individual, trust, and estate residing in or earning or receiving income in this state, on every individual, trust, and estate earning or receiving lottery winnings, prizes, or awards pursuant to Chapter 3770. of the Revised Code, on every individual, trust, and estate earning or receiving winnings on casino gaming, and on every individual, trust, and estate otherwise having nexus with or in this state under the Constitution of the United States, an annual tax measured in the case of individuals by Ohio adjusted gross income less an exemption for the taxpayer, the taxpayer's spouse, and each dependent as provided in section 5747.025 of the Revised Code; measured in the case of trusts by modified Ohio taxable income under division (D) of this section; and measured in the case of estates by Ohio taxable income. The tax imposed by this section on the balance thus obtained is hereby levied as follows:

(1) For taxable years beginning in 2004:

OHIO ADJUSTED GROSS INCOME LESS EXEMPTIONS (INDIVIDUALS) OR MODIFIED OHIO TAXABLE INCOME (TRUSTS) OR OHIO TAXABLE INCOME (ESTATES)

TAX

$5,000 or less

.743%

More than $5,000 but not more than $10,000

$37.15 plus 1.486% of the amount in excess of $5,000

More than $10,000 but not more than $15,000

$111.45 plus 2.972% of the amount in excess of $10,000

More than $15,000 but not more than $20,000

$260.05 plus 3.715% of the amount in excess of $15,000

More than $20,000 but not more than $40,000

$445.80 plus 4.457% of the amount in excess of $20,000

More than $40,000 but not more than $80,000

$1,337.20 plus 5.201% of the amount in excess of $40,000

More than $80,000 but not more than $100,000

$3,417.60 plus 5.943% of the amount in excess of $80,000

More than $100,000 but not more than $200,000

$4,606.20 plus 6.9% of the amount in excess of $100,000

More than $200,000

$11,506.20 plus 7.5% of the amount in excess of $200,000

(2) For taxable years beginning in 2005:

OHIO ADJUSTED GROSS INCOME LESS EXEMPTIONS (INDIVIDUALS) OR MODIFIED OHIO TAXABLE INCOME (TRUSTS) OR OHIO TAXABLE INCOME (ESTATES)

TAX

$5,000 or less

.712%

More than $5,000 but not more than $10,000

$35.60 plus 1.424% of the amount in excess of $5,000

More than $10,000 but not more than $15,000

$106.80 plus 2.847% of the amount in excess of $10,000

More than $15,000 but not more than $20,000

$249.15 plus 3.559% of the amount in excess of $15,000

More than $20,000 but not more than $40,000

$427.10 plus 4.27% of the amount in excess of $20,000

More than $40,000 but not more than $80,000

$1,281.10 plus 4.983% of the amount in excess of $40,000

More than $80,000 but not more than $100,000

$3,274.30 plus 5.693% of the amount in excess of $80,000

More than $100,000 but not more than $200,000

$4,412.90 plus 6.61% of the amount in excess of $100,000

More than $200,000

$11,022.90 plus 7.185% of the amount in excess of $200,000

(3) For taxable years beginning in 2006:

OHIO ADJUSTED GROSS INCOME LESS EXEMPTIONS (INDIVIDUALS) OR MODIFIED OHIO TAXABLE INCOME (TRUSTS) OR OHIO TAXABLE INCOME (ESTATES)

TAX

$5,000 or less

.681%

More than $5,000 but not more than $10,000

$34.05 plus 1.361% of the amount in excess of $5,000

More than $10,000 but not more than $15,000

$102.10 plus 2.722% of the amount in excess of $10,000

More than $15,000 but not more than $20,000

$238.20 plus 3.403% of the amount in excess of $15,000

More than $20,000 but not more than $40,000

$408.35 plus 4.083% of the amount in excess of $20,000

More than $40,000 but not more than $80,000

$1,224.95 plus 4.764% of the amount in excess of $40,000

More than $80,000 but not more than $100,000

$3,130.55 plus 5.444% of the amount in excess of $80,000

More than $100,000 but not more than $200,000

$4,219.35 plus 6.32% of the amount in excess of $100,000

More than $200,000

$10,539.35 plus 6.87% of the amount in excess of $200,000

(4) For taxable years beginning in 2007:

OHIO ADJUSTED GROSS INCOME LESS EXEMPTIONS (INDIVIDUALS) OR MODIFIED OHIO TAXABLE INCOME (TRUSTS) OR OHIO TAXABLE INCOME (ESTATES)

TAX

$5,000 or less

.649%

More than $5,000 but not more than $10,000

$32.45 plus 1.299% of the amount in excess of $5,000

More than $10,000 but not more than $15,000

$97.40 plus 2.598% of the amount in excess of $10,000

More than $15,000 but not more than $20,000

$227.30 plus 3.247% of the amount in excess of $15,000

More than $20,000 but not more than $40,000

$389.65 plus 3.895% of the amount in excess of $20,000

More than $40,000 but not more than $80,000

$1,168.65 plus 4.546% of the amount in excess of $40,000

More than $80,000 but not more than $100,000

$2,987.05 plus 5.194% of the amount in excess of $80,000

More than $100,000 but not more than $200,000

$4,025.85 plus 6.031% of the amount in excess of $100,000

More than $200,000

$10,056.85 plus 6.555% of the amount in excess of $200,000

(5) For taxable years beginning in 2008, 2009, or 2010:

OHIO ADJUSTED GROSS INCOME LESS EXEMPTIONS (INDIVIDUALS) OR MODIFIED OHIO TAXABLE INCOME (TRUSTS) OR OHIO TAXABLE INCOME (ESTATES)

TAX

$5,000 or less

.618%

More than $5,000 but not more than $10,000

$30.90 plus 1.236% of the amount in excess of $5,000

More than $10,000 but not more than $15,000

$92.70 plus 2.473% of the amount in excess of $10,000

More than $15,000 but not more than $20,000

$216.35 plus 3.091% of the amount in excess of $15,000

More than $20,000 but not more than $40,000

$370.90 plus 3.708% of the amount in excess of $20,000

More than $40,000 but not more than $80,000

$1,112.50 plus 4.327% of the amount in excess of $40,000

More than $80,000 but not more than $100,000

$2,843.30 plus 4.945% of the amount in excess of $80,000

More than $100,000 but not more than $200,000

$3,832.30 plus 5.741% of the amount in excess of $100,000

More than $200,000

$9,573.30 plus 6.24% of the amount in excess of $200,000

(6) For taxable years beginning in 2011 or thereafter:

OHIO ADJUSTED GROSS INCOME LESS EXEMPTIONS (INDIVIDUALS) OR MODIFIED OHIO TAXABLE INCOME (TRUSTS) OR OHIO TAXABLE INCOME (ESTATES)

TAX

$5,000 or less

.587%

More than $5,000 but not more than $10,000

$29.35 plus 1.174% of the amount in excess of $5,000

More than $10,000 but not more than $15,000

$88.05 plus 2.348% of the amount in excess of $10,000

More than $15,000 but not more than $20,000

$205.45 plus 2.935% of the amount in excess of $15,000

More than $20,000 but not more than $40,000

$352.20 plus 3.521% of the amount in excess of $20,000

More than $40,000 but not more than $80,000

$1,056.40 plus 4.109% of the amount in excess of $40,000

More than $80,000 but not more than $100,000

$2,700.00 plus 4.695% of the amount in excess of $80,000

More than $100,000 but not more than $200,000

$3,639.00 plus 5.451% of the amount in excess of $100,000

More than $200,000

$9,090.00 plus 5.925% of the amount in excess of $200,000

In July of each year, beginning in 2010, the tax commissioner shall adjust the income amounts prescribed in this division by multiplying the percentage increase in the gross domestic product deflator computed that year under section 5747.025 of the Revised Code by each of the income amounts resulting from the adjustment under this division in the preceding year, adding the resulting product to the corresponding income amount resulting from the adjustment in the preceding year, and rounding the resulting sum to the nearest multiple of fifty dollars. The tax commissioner also shall recompute each of the tax dollar amounts to the extent necessary to reflect the adjustment of the income amounts. The rates of taxation shall not be adjusted.

The adjusted amounts apply to taxable years beginning in the calendar year in which the adjustments are made. The tax commissioner shall not make such adjustments in any year in which the amount resulting from the adjustment would be less than the amount resulting from the adjustment in the preceding year.

(B) If the director of budget and management makes a certification to the tax commissioner under division (B) of section 131.44 of the Revised Code, the amount of tax as determined under division (A) of this section shall be reduced by the percentage prescribed in that certification for taxable years beginning in the calendar year in which that certification is made.

(C) The levy of this tax on income does not prevent a municipal corporation, a joint economic development zone created under section 715.691, or a joint economic development district created under section 715.70 or 715.71 or sections 715.72 to 715.81 of the Revised Code from levying a tax on income.

(D) This division applies only to taxable years of a trust beginning in 2002 or thereafter.

(1) The tax imposed by this section on a trust shall be computed by multiplying the Ohio modified taxable income of the trust by the rates prescribed by division (A) of this section.

(2) A resident trust may claim a credit against the tax computed under division (D) of this section equal to the lesser of (1) the tax paid to another state or the District of Columbia on the resident trust's modified nonbusiness income, other than the portion of the resident trust's nonbusiness income that is qualifying investment income as defined in section 5747.012 of the Revised Code, or (2) the effective tax rate, based on modified Ohio taxable income, multiplied by the resident trust's modified nonbusiness income other than the portion of the resident trust's nonbusiness income that is qualifying investment income. The credit applies before any other applicable credits.

(3) The credits enumerated in divisions (A)(1) to (13) of section 5747.98 of the Revised Code do not apply to a trust subject to division (D) of this section. Any credits enumerated in other divisions of section 5747.98 of the Revised Code apply to a trust subject to division (D) of this section. To the extent that the trust distributes income for the taxable year for which a credit is available to the trust, the credit shall be shared by the trust and its beneficiaries. The tax commissioner and the trust shall be guided by applicable regulations of the United States treasury regarding the sharing of credits.

(E) For the purposes of this section, "trust" means any trust described in Subchapter J of Chapter 1 of the Internal Revenue Code, excluding trusts that are not irrevocable as defined in division (I)(3)(b) of section 5747.01 of the Revised Code and that have no modified Ohio taxable income for the taxable year, charitable remainder trusts, qualified funeral trusts and preneed funeral contract trusts established pursuant to sections 4717.31 to 4717.38 of the Revised Code that are not qualified funeral trusts, endowment and perpetual care trusts, qualified settlement trusts and funds, designated settlement trusts and funds, and trusts exempted from taxation under section 501(a) of the Internal Revenue Code.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.11,HB 318, §1, eff. 12/22/2009.

Effective Date: 09-26-2003; 06-30-2005; 2008 HB562 09-22-2008; 2008 SB196 07-06-2009



Section 5747.021 - School district income tax.

In addition to the tax levied under section 5747.02 of the Revised Code, the tax commissioner shall charge the tax imposed on the school district income of an individual or estate by a school district under Chapter 5748. of the Revised Code by multiplying the rate certified to be charged under such chapter by the taxpayer's school district income with respect to that district.

Effective Date: 11-15-1981



Section 5747.022 - Tax credits for exemptions.

An individual subject to the tax imposed by section 5747.02 of the Revised Code may claim a credit equal to twenty dollars times the number of exemptions allowed for the taxpayer, his spouse, and each dependent under section 5747.02 of the Revised Code. The credit shall be claimed in the order required under section 5747.98 of the Revised Code. The credit shall not be considered in determining the taxes required to be withheld under section 5747.06 of the Revised Code or the estimated taxes required to be paid under section 5747.09 of the Revised Code.

Effective Date: 07-22-1994



Section 5747.023 - Tax credits for armed forces member killed in combat or military or civilian employee killed in terroristice or military action.

(A) Any individual who dies while in active service as a member of the armed forces or the United States, if such death occurred while serving in a combat zone or as a result of wounds, disease, or injury incurred while so serving, shall be exempt from taxes as follows:

(1) Any taxes imposed by this chapter or Chapter 5748. of the Revised Code for a taxable year commencing after 1990 if the individual is exempted by division (a)(1) of section 692 of the Internal Revenue Code from federal income taxes for such taxable year;

(2) Any taxes imposed under this chapter or Chapter 5748. of the Revised Code for taxable years preceding those specified in division (A)(1) of this section if the taxes are unpaid at the date of the individual's death and the individual would be exempted by division (a)(2) of section 692 of the Internal Revenue Code from paying such taxes if they were unpaid federal income taxes.

(B) An individual who dies after 1990 while a military or civilian employee of the United States, if such death occurs as a result of wounds or injury incurred while the individual was a military or civilian employee of the United States and also incurred outside the United States in a terroristic or military action, shall be exempt from any taxes imposed by this chapter or Chapter 5748. of the Revised Code for a taxable year if the individual is exempted by division (c) of section 692 of the Internal Revenue Code from federal income taxes for such taxable year.

(C) If an individual subject to this section is included in a joint return for federal income tax purposes, the individual also shall be included in a joint return for purposes of this chapter and Chapter 5748. of the Revised Code, and the effect of any exemption under this section on such joint tax liability shall be determined in a manner consistent with the determination of the effect of any exemption under section 692 of the Internal Revenue Code on such joint tax liability.

(D) As used in this section, "taxes" includes penalties and interest.

Effective Date: 04-17-1991



Section 5747.024 - Military pay not included in adjusted gross income.

Military pay and allowances received by members of the armed forces of the United States (as defined in Internal Revenue Code section 7701) which, pursuant to Internal Revenue Code section 112, is not included in gross income (as defined in Internal Revenue Code section 61) is not included in Ohio adjusted gross income as defined in section 5747.01 of the Revised Code. Nothing in this section shall be construed to allow a deduction for such income to the extent such income is already excluded from federal adjusted gross income as defined in Internal Revenue Code section 62.

Effective Date: 04-17-1991



Section 5747.025 - Personal exemptions.

(A) The personal exemption for the taxpayer and the taxpayer's spouse shall be seven hundred fifty dollars each for the taxable year beginning in 1996, eight hundred fifty dollars each for the taxable year beginning in 1997, nine hundred fifty dollars each for the taxable year beginning in 1998, and one thousand fifty dollars each for the taxable year beginning in 1999 and taxable years beginning after 1999. The personal exemption amount prescribed in this division for taxable years beginning after 1999 shall be adjusted each year in the manner prescribed in division (C) of this section.

(B) The personal exemption for each dependent shall be eight hundred fifty dollars for the taxable year beginning in 1996, and one thousand fifty dollars for the taxable year beginning in 1997 and taxable years beginning after 1997. The personal exemption amount prescribed in this division for taxable years beginning after 1999 shall be adjusted each year in the manner prescribed in division (C) of this section.

(C) In September of each year, beginning in 2000, the tax commissioner shall determine the percentage increase in the gross domestic product deflator determined by the bureau of economic analysis of the United States department of commerce from the first day of January of the preceding calendar year to the last day of December of the preceding year, and adjust the personal exemption amount for taxable years beginning in the current calendar year by multiplying that amount by the percentage increase in the gross domestic product deflator for that period; adding the resulting product to the personal exemption amount for taxable years beginning in the preceding calendar year; and rounding the resulting sum upward to the nearest multiple of fifty dollars. The commissioner shall not make such an adjustment in any calendar year in which the amount resulting from the adjustment would be less than the amount resulting from the adjustment in the preceding calendar year.

Effective Date: 09-06-2002



Section 5747.026 - Extensions for filing and payment by members called to active duty.

(A) For taxable years beginning on or after January 1, 2002, each member of the national guard and each member of a reserve component of the armed forces of the United States called to active duty pursuant to an executive order issued by the president of the United States or an act of the congress of the United States may apply to the tax commissioner for both an extension for filing of the return and an extension of time for payment of taxes required under this chapter and under Chapter 5748. of the Revised Code during the period of the member's duty service and for sixty days thereafter. The application shall be filed on or before the sixtieth day after the member's duty terminates. An applicant shall provide such evidence as the tax commissioner considers necessary to demonstrate eligibility for the extension.

(B)

(1) If the tax commissioner ascertains that an applicant is qualified for an extension under this section, the tax commissioner shall enter into a contract with the applicant for the payment of the tax in installments that begin on the sixty-first day after the applicant's active duty terminates. Except as provided in division (B)(3) of this section, the tax commissioner may prescribe such contract terms as the tax commissioner considers appropriate. If the amount owed is two thousand four hundred dollars or less, the contract shall be for not longer than twelve months. If the amount owed is more than two thousand four hundred dollars, the contract shall be for not longer than twenty-four months.

(2) If the tax commissioner ascertains that an applicant is qualified for an extension under this section, the applicant shall neither be required to file any return, report, or other tax document nor be required to pay any tax otherwise due under this chapter and Chapter 5748. of the Revised Code before the sixty-first day after the applicant's active duty terminates.

(3) Taxes paid pursuant to a contract entered into under division (B)(1) of this section are not delinquent. The tax commissioner shall not require any payments of penalties, interest penalties, or interest in connection with those taxes for the extension period.

(C)

(1) Nothing in this division denies to any person described in this division the application of divisions (A) and (B) of this section.

(2)

(a) A qualifying taxpayer who is eligible for an extension under the Internal Revenue Code shall receive both an extension of time in which to file any return, report, or other tax document described in this chapter and an extension of time in which to make any payment of taxes required under this chapter and Chapter 5748. of the Revised Code. The length of any extension granted under division (C)(2)(a) of this section shall be equal to the length of the corresponding extension that the taxpayer receives under the Internal Revenue Code. As used in this section, "qualifying taxpayer" means a member of the national guard, or a member of the reserve component of the armed forces of the United States, who is called to active duty pursuant to either an executive order issued by the president of the United States or an act of the congress of the United States.

(b) Taxes whose payment is extended in accordance with division (C)(2)(a) of this section are not delinquent during the extension period. The tax commissioner shall not require any payment of penalties, interest penalties, or interest in connection with those taxes for the extension period. The tax commissioner shall not include any period of extension granted under division (C)(2)(a) of this section in calculating the penalty, interest penalty, or interest due on any unpaid tax.

(D) For each taxable year to which division (A), (B), or (C) of this section applies to a taxpayer, the provisions of divisions (B)(2) and (3) or (C) of this section, as applicable, apply to the spouse of that taxpayer if the filing status of the spouse and the taxpayer is married filing jointly for that year.

(E) The tax commissioner may adopt rules necessary to administer this section, including rules establishing the following:

(1) Forms and procedures by which applicants may apply for extensions;

(2) Criteria for eligibility;

(3) A schedule for repayment of deferred taxes.

Effective Date: 09-26-2003; 06-02-2005



Section 5747.03 - Distributing income tax revenue.

(A) All money collected under this chapter arising from the taxes imposed by section 5747.02 or 5747.41 of the Revised Code shall be credited to the general revenue fund, except that the treasurer of state shall, at the beginning of each calendar quarter, credit to the Ohio political party fund, pursuant to section 3517.16 of the Revised Code, an amount equal to the total dollar value realized from the taxpayer exercise of the income tax checkoff option on tax forms processed during the preceding calendar quarter.

(B)

(1) Following the crediting of moneys pursuant to division (A) of this section, the remainder deposited in the general revenue fund shall be distributed pursuant to division (F) of section 321.24 and section 323.156 of the Revised Code; to make subsidy payments to institutions of higher education from appropriations to the Ohio board of regents; to support expenditures for programs and services for the mentally ill, mentally retarded, developmentally disabled, and elderly; for primary and secondary education; for medical assistance; and for any other purposes authorized by law, subject to the limitation that at least fifty per cent of the income tax collected by the state from the tax imposed by section 5747.02 of the Revised Code shall be returned pursuant to Section 9 of Article XII, Ohio Constitution.

(2) To ensure that such constitutional requirement is satisfied the tax commissioner shall, on or before the thirtieth day of June of each year, from the best information available to the tax commissioner, determine and certify for each county to the director of budget and management the amount of taxes collected under this chapter from the tax imposed under section 5747.02 of the Revised Code during the preceding calendar year that are required to be returned to the county by Section 9 of Article XII, Ohio Constitution. The director shall provide for payment from the general revenue fund to the county in the amount, if any, that the sum of the amount so certified for that county exceeds the sum of the following:

(a) The sum of the payments from the general revenue fund for the preceding calendar year credited to the county's undivided income tax fund pursuant to division (F) of section 321.24 and section 323.156 of the Revised Code or made directly from the general revenue fund to political subdivisions located in the county;

(b) The sum of the amounts from the general revenue fund distributed in the county during the preceding calendar year for subsidy payments to institutions of higher education from appropriations to the Ohio board of regents; for programs and services for mentally ill, mentally retarded, developmentally disabled, and elderly persons; for primary and secondary education; and for medical assistance.

(c) In the case of payments made by the director under this division in 2007, the total amount distributed to the county during the preceding calendar year from the local government fund and the local government revenue assistance fund, and, in the case of payments made by the director under this division in subsequent calendar years, the amount distributed to the county from the local government fund;

(d) In the case of payments made by the director under this division, the total amount distributed to the county during the preceding calendar year from the public library fund.

Payments under this division shall be credited to the county's undivided income tax fund, except that, notwithstanding section 5705.14 of the Revised Code, such payments may be transferred by the board of county commissioners to the county general fund by resolution adopted with the affirmative vote of two-thirds of the members thereof.

(C) All payments received in each month from taxes imposed under Chapter 5748. of the Revised Code and any penalties or interest thereon shall be paid into the school district income tax fund, which is hereby created in the state treasury, except that an amount equal to the following portion of such payments shall be paid into the general school district income tax administrative fund, which is hereby created in the state treasury:

(1) One and three-quarters of one per cent of those received in fiscal year 1996;

(2) One and one-half per cent of those received in fiscal year 1997 and thereafter.

Money in the school district income tax administrative fund shall be used by the tax commissioner to defray costs incurred in administering the school district's income tax, including the cost of providing employers with information regarding the rate of tax imposed by any school district. Any moneys remaining in the fund after such use shall be deposited in the school district income tax fund.

All interest earned on moneys in the school district income tax fund shall be credited to the fund.

(D)

(1)

(a) Within thirty days of the end of each calendar quarter ending on the last day of March, June, September, and December, the director of budget and management shall make a payment from the school district income tax fund to each school district for which school district income tax revenue was received during that quarter. The amount of the payment shall equal the balance in the school district's account at the end of that quarter.

(b) After a school district ceases to levy an income tax, the director of budget and management shall adjust the payments under division (D)(1)(a) of this section to retain sufficient money in the school district's account to pay refunds. For the calendar quarters ending on the last day of March and December of the calendar year following the last calendar year the tax is levied, the director shall make the payments in the amount required under division (D)(1)(a) of this section. For the calendar quarter ending on the last day of June of the calendar year following the last calendar year the tax is levied, the director shall make a payment equal to nine-tenths of the balance in the account at the end of that quarter. For the calendar quarter ending on the last day of September of the calendar year following the last calendar year the tax is levied, the director shall make no payment. For the second and succeeding calendar years following the last calendar year the tax is levied, the director shall make one payment each year, within thirty days of the last day of June, in an amount equal to the balance in the district's account on the last day of June.

(2) Moneys paid to a school district under this division shall be deposited in its school district income tax fund. All interest earned on moneys in the school district income tax fund shall be apportioned by the tax commissioner pro rata among the school districts in the proportions and at the times the districts are entitled to receive payments under this division.

Effective Date: 03-11-2004; 2007 HB119 12-01-2007; 2008 SB185 06-20-2008



Section 5747.04 - Attributing tax receipts to county.

All reports, returns, and payments required of a taxpayer or employer by this chapter, except payments by electronic funds transfer as required under section 5747.072 of the Revised Code, shall be filed with the tax commissioner.

Upon receipt by him of any payments under this chapter arising from a tax imposed under section 5747.02 of the Revised Code, the commissioner shall estimate and annually reconcile and determine for any amount paid by or on behalf of any taxpayer and for any amount shown due or owed to any taxpayer, the county to which such amount is attributable. The county of attribution is the county in which the taxpayer was a resident for one more than half of the number of days of the payroll period during which any income subject to taxation under this chapter was earned or, in the case of a nonresident taxpayer, his principal county of employment. If there is no payroll period to which such income can be attributed, the county of attribution is the county in which the taxpayer resided at the time he received such income.

The commissioner shall adopt such rules, including a requirement that each taxpayer indicate his school district of residence on his tax return, as are reasonably necessary to insure the efficient administration of this section and the distribution required by division (B) of section 5747.03 of the Revised Code.

Effective Date: 03-19-1993



Section 5747.05 - Tax credits.

As used in this section, "income tax" includes both a tax on net income and a tax measured by net income.

The following credits shall be allowed against the income tax imposed by section 5747.02 of the Revised Code on individuals and estates:

(A)

(1) The amount of tax otherwise due under section 5747.02 of the Revised Code on such portion of the adjusted gross income of any nonresident taxpayer that is not allocable to this state pursuant to sections 5747.20 to 5747.23 of the Revised Code;

(2) The credit provided under this division shall not exceed the portion of the total tax due under section 5747.02 of the Revised Code that the amount of the nonresident taxpayer's adjusted gross income not allocated to this state pursuant to sections 5747.20 to 5747.23 of the Revised Code bears to the total adjusted gross income of the nonresident taxpayer derived from all sources everywhere.

(3) The tax commissioner may enter into an agreement with the taxing authorities of any state or of the District of Columbia that imposes an income tax to provide that compensation paid in this state to a nonresident taxpayer shall not be subject to the tax levied in section 5747.02 of the Revised Code so long as compensation paid in such other state or in the District of Columbia to a resident taxpayer shall likewise not be subject to the income tax of such other state or of the District of Columbia.

(B) The lesser of division (B)(1) or (2) of this section:

(1) The amount of tax otherwise due under section 5747.02 of the Revised Code on such portion of the adjusted gross income of a resident taxpayer that in another state or in the District of Columbia is subjected to an income tax. The credit provided under division (B)(1) of this section shall not exceed the portion of the total tax due under section 5747.02 of the Revised Code that the amount of the resident taxpayer's adjusted gross income subjected to an income tax in the other state or in the District of Columbia bears to the total adjusted gross income of the resident taxpayer derived from all sources everywhere.

(2) The amount of income tax liability to another state or the District of Columbia on the portion of the adjusted gross income of a resident taxpayer that in another state or in the District of Columbia is subjected to an income tax. The credit provided under division (B)(2) of this section shall not exceed the amount of tax otherwise due under section 5747.02 of the Revised Code.

(3) If the credit provided under division (B) of this section is affected by a change in either the portion of adjusted gross income of a resident taxpayer subjected to an income tax in another state or the District of Columbia or the amount of income tax liability that has been paid to another state or the District of Columbia, the taxpayer shall report the change to the tax commissioner within sixty days of the change in such form as the commissioner requires.

(a) In the case of an underpayment, the report shall be accompanied by payment of any additional tax due as a result of the reduction in credit together with interest on the additional tax and is a return subject to assessment under section 5747.13 of the Revised Code solely for the purpose of assessing any additional tax due under this division, together with any applicable penalty and interest. It shall not reopen the computation of the taxpayer's tax liability under this chapter from a previously filed return no longer subject to assessment except to the extent that such liability is affected by an adjustment to the credit allowed by division (B) of this section.

(b) In the case of an overpayment, an application for refund may be filed under this division within the sixty day period prescribed for filing the report even if it is beyond the period prescribed in section 5747.11 of the Revised Code if it otherwise conforms to the requirements of such section. An application filed under this division shall only claim refund of overpayments resulting from an adjustment to the credit allowed by division (B) of this section unless it is also filed within the time prescribed in section 5747.11 of the Revised Code. It shall not reopen the computation of the taxpayer's tax liability except to the extent that such liability is affected by an adjustment to the credit allowed by division (B) of this section.

(4) No credit shall be allowed under division (B) of this section for income tax paid or accrued to another state or to the District of Columbia if the taxpayer, when computing federal adjusted gross income, has directly or indirectly deducted, or was required to directly or indirectly deduct, the amount of that income tax .

(C) For a taxpayer sixty-five years of age or older during the taxable year, a credit for such year equal to fifty dollars for each return required to be filed under section 5747.08 of the Revised Code.

(D) A taxpayer sixty-five years of age or older during the taxable year who has received a lump-sum distribution from a pension, retirement, or profit-sharing plan in the taxable year may elect to receive a credit under this division in lieu of the credit to which the taxpayer is entitled under division (C) of this section. A taxpayer making such election shall receive a credit for the taxable year equal to fifty dollars times the taxpayer's expected remaining life as shown by annuity tables issued under the provisions of the Internal Revenue Code and in effect for the calendar year which includes the last day of the taxable year. A taxpayer making an election under this division is not entitled to the credit authorized under division (C) of this section in subsequent taxable years except that if such election was made prior to July 1, 1983, the taxpayer is entitled to one-half the credit authorized under such division in subsequent taxable years but may not make another election under this division.

(E) A taxpayer who is not sixty-five years of age or older during the taxable year who has received a lump-sum distribution from a pension, retirement, or profit-sharing plan in a taxable year ending on or before July 31, 1991, may elect to take a credit against the tax otherwise due under this chapter for such year equal to fifty dollars times the expected remaining life of a taxpayer sixty-five years of age as shown by annuity tables issued under the provisions of the Internal Revenue Code and in effect for the calendar year which includes the last day of the taxable year. A taxpayer making an election under this division is not entitled to a credit under division (C) or (D) of this section in any subsequent year except that if such election was made prior to July 1, 1983, the taxpayer is entitled to one-half the credit authorized under division (C) of this section in subsequent years but may not make another election under this division. No taxpayer may make an election under this division for a taxable year ending on or after August 1, 1991.

(F) A taxpayer making an election under either division (D) or (E) of this section may make only one such election in the taxpayer's lifetime.

(G)

(1) On a joint return filed by a husband and wife, each of whom had adjusted gross income of at least five hundred dollars, exclusive of interest, dividends and distributions, royalties, rent, and capital gains, a credit equal to the percentage shown in the table contained in this division of the amount of tax due after allowing for any other credit that precedes the credit under this division in the order required under section 5747.98 of the Revised Code.

(2) The credit to which a taxpayer is entitled under this division in any taxable year is the percentage shown in column B that corresponds with the taxpayer's adjusted gross income, less exemptions for the taxable year:

A. B.

IF THE ADJUSTED GROSS INCOME, LESS EXEMPTIONS, FOR THE TAX YEAR IS: THE CREDIT FOR THE TAXABLE YEAR IS:

$25,000 or less 20%

More than $25,000 but not more than $50,000 15%

More than $50,000 but not more than $75,000 10%

More than $75,000 5%

(3) The credit allowed under this division shall not exceed six hundred fifty dollars in any taxable year.

(H) No claim for credit under this section shall be allowed unless the claimant furnishes such supporting information as the tax commissioner prescribes by rules. Each credit under this section shall be claimed in the order required under section 5747.98 of the Revised Code.

(I) An individual who is a resident for part of a taxable year and a nonresident for the remainder of the taxable year is allowed the credits under divisions (A) and (B) of this section in accordance with rules prescribed by the tax commissioner. In no event shall the same income be subject to both credits.

(J) The credit allowed under division (A) of this section shall be calculated based upon the amount of tax due under section 5747.02 of the Revised Code after subtracting any other credits that precede the credit under that division in the order required under section 5747.98 of the Revised Code. The credit allowed under division (B) of this section shall be calculated based upon the amount of tax due under section 5747.02 of the Revised Code after subtracting any other credits that precede the credit under that division in the order required under section 5747.98 of the Revised Code.

(K) No credit shall be allowed under division (B) of this section unless the taxpayer furnishes such proof as the tax commissioner shall require that the income tax liability has been paid to another state or the District of Columbia.

(L) No credit shall be allowed under division (B) of this section for compensation that is not subject to the income tax of another state or the District of Columbia as the result of an agreement entered into by the tax commissioner under division (A)(3) of this section.

Effective Date: 06-05-2002; 06-30-2005; 03-30-2006



Section 5747.051 - Tax credit for property used in refining or manufacturing.

A credit shall be allowed against the tax imposed by section 5747.02 of the Revised Code for each taxable year. The credit shall equal the difference between:

(A) The tangible personal property taxes timely paid in the taxable year that were charged against engines, machinery, tools, and implements owned by the taxpayer, listed for taxation in this state under section 5711.16 of the Revised Code as used or designed to be used in refining or manufacturing, and acquired on or after January 1, 1978; minus

(B) The taxes that would have been charged against such property and paid during such year had it been listed and assessed for taxation at a percentage of its true value for the year it was required to be listed, determined as follows:

(1) For 1984 through 1988, twenty per cent;

(2) For 1989, twenty-one per cent;

(3) For 1990, twenty-two per cent;

(4) For 1991, twenty-three per cent;

(5) For 1992, twenty-four per cent;

(6) For 1993 and thereafter, twenty-five per cent.

The tax commissioner may require a taxpayer to furnish any information necessary to support a claim for credit under this section, and no credit shall be allowed unless such information is provided. The credit shall be claimed in the order required under section 5747.98 of the Revised Code.

No credit shall be allowed against any taxes paid on property previously required to be listed for taxation in this state by a person other than the taxpayer.

If the sum of the credits to which the taxpayer is entitled under this section in any taxable year is greater than the tax due for such year after allowing for any other credit that precedes the credit under this section in the order required under section 5747.98 of the Revised Code, such excess shall be allowed as a credit in each of the ensuing three taxable years that the taxpayer owns the property, but the amount of any excess credit allowed in any such year shall be deducted from the balance carried forward to the ensuing taxable year.

Effective Date: 07-22-1994



Section 5747.052 - [Repealed].

Effective Date: 07-01-1987



Section 5747.053 - [Repealed].

Effective Date: 07-22-1994



Section 5747.054 - Tax credit based on federal dependent care credit.

As used in this section, "adjusted gross income" means adjusted gross income as defined in section 5747.01 of the Revised Code.

For taxable years ending on or after January 1, 1988, in addition to all other credits allowed by this chapter, a credit shall be allowed against the tax imposed by section 5747.02 of the Revised Code for taxpayers with adjusted gross income of less than thirty thousand dollars; and, for taxable years beginning on or after January 1, 1993, for taxpayers with adjusted gross income of less than forty thousand dollars. The amount of the credit shall equal twenty-five per cent of the federal dependent care credit for which the taxpayer is eligible for the taxable year under section 21 of the Internal Revenue Code, 26 U.S.C.A. 21 ; except that, for taxable years beginning on or after January 1, 1997, the amount of the credit for a taxpayer with adjusted gross income of less than twenty thousand dollars shall equal the federal credit for which the taxpayer is eligible, in any case without regard to any limitation imposed by section 26 U.S.C.A. 26 of the Internal Revenue Code, 26 U.S.C.A. 26.

The credit allowed by this section shall be claimed in the order required under section 5747.98 of the Revised Code.

Effective Date: 06-30-1997



Section 5747.055 - Tax credit for retirement income.

(A) As used in this section "retirement income" means retirement benefits, annuities, or distributions that are made from or pursuant to a pension, retirement, or profit-sharing plan and that:

(1) In the case of an individual, are received by the individual on account of retirement and are included in the individual's adjusted gross income;

(2) In the case of an estate, are payable to the estate for the benefit of the surviving spouse of the decedent and are included in the estate's taxable income.

(B) A credit shall be allowed against the tax imposed by section 5747.02 of the Revised Code for taxpayers who received retirement income during the taxable year. Only one such credit shall be allowed for each return, and the amount of the credit shall be computed in accordance with the following schedule, subject to the limitation provided in division (F) of this section:

AMOUNT OF RETIREMENT INCOME RECEIVED DURING THE TAXABLE YEAR CREDIT FOR THE TAXABLE YEAR

$500 or less $ 0

Over $500 but not more than $1,500 $ 25

Over $1,500 but not more than $3,000 $ 50

Over $3,000 but not more than $5,000 $ 80

Over $5,000 but not more than $8,000 $ 130

Over $8,000 $ 200

(C) At the election of a taxpayer who receives a lump-sum distribution from a pension, retirement, or profit-sharing plan within one taxable year, the credit allowed by this section for that year shall be computed as follows:

(1) Divide the amount of retirement income received during the taxable year by the taxpayer's expected remaining life on the last day of the taxable year, as shown by annuity tables issued under the provisions of the Internal Revenue Code and in effect for the calendar year that includes the last day of the taxable year;

(2) Using the quotient thus obtained as the amount of retirement income received during the taxable year, compute the credit for the taxable year in accordance with division (B) of this section;

(3) Multiply the credit thus obtained by the taxpayer's expected remaining life. The product thus obtained shall be the credit under this division for the taxable year. A taxpayer who elects to receive a credit under this division is not entitled to receive a credit under this section for any subsequent year except as provided in divisions (D) and (E) of this section.

(D) If the credit under division (C) or (E) of this section exceeds the tax due for the taxable year after allowing for any other credit that precedes that credit in the order required under section 5747.98 of the Revised Code, the taxpayer may elect to receive a credit for each subsequent taxable year. The amount of the credit for each such year shall be computed as follows:

(1) Determine the amount by which the unused credit elected under division (C) or (E) of this section exceeded the tax due for the taxable year after allowing for any preceding credit in the required order;

(2) Divide the amount of such excess by one year less than the taxpayer's expected remaining life on the last day of the taxable year of the distribution for which the credit was allowed under division (C) or (E) of this section. The quotient thus obtained shall be the credit for each subsequent year.

(E) If subsequent to the receipt of a lump-sum distribution and an election under division (C) of this section an individual receives another lump-sum distribution within one taxable year, the taxpayer may elect to receive a credit for that taxable year. The credit shall equal the lesser of:

(1) A credit computed in the manner prescribed in division (C) of this section;

(2) The amount of credit, if any, to which the taxpayer would otherwise be entitled for the taxable year under division (D) of this section times the taxpayer's expected remaining life on the last day of the taxable year. A taxpayer who elects to receive a credit under this division is not entitled to a credit under this section for any subsequent year except as provided in division (D) of this section.

(F) In the case of a taxpayer who elected to take an exclusion under division (A)(1) or (3) of former section 5747.01 of the Revised Code based upon the taxpayer's expected remaining life, and who was entitled immediately preceding the effective date of this section under division (A)(2) or (3) of such section to a further exclusion, any credit computed in accordance with the schedule in division (B) of this section, including the credit computed under division (C)(2) of this section, shall not exceed the credit available upon an amount of retirement income received during the taxable year equal to the sum of such former exclusion plus four thousand dollars.

(G) The credits allowed by this section shall be claimed in the order required under section 5747.98 of the Revised Code. The tax commissioner may require a taxpayer to furnish any information necessary to support a claim for credit under this section, and no credit shall be allowed unless such information is provided.

Effective Date: 07-22-1994



Section 5747.056 - Tax credit for persons with Ohio AGI of $10,000 or less.

For taxable years beginning in 2005 or thereafter, a credit shall be allowed per return against the tax imposed by section 5747.02 of the Revised Code for a return not filed by an estate or trust that indicates Ohio adjusted gross income less exemptions of ten thousand dollars or less. For taxable years beginning in 2005, the credit shall equal one hundred seven dollars. For taxable years beginning in 2006, the credit shall equal one hundred two dollars. For taxable years beginning in 2007, the credit shall equal ninety-eight dollars. For taxable years beginning in 2008, 2009, or 2010, the credit shall equal ninety-three dollars. For taxable years beginning in 2011 or thereafter, the credit shall equal eighty-eight dollars. The credit shall be claimed in the order required under section 5747.98 of the Revised Code.

Amended by 128th General AssemblyFile No.11,HB 318, §1, eff. 12/22/2009.

Effective Date: 06-30-2005; 03-30-2006



Section 5747.057 - Tax credit for increase in export sales.

(A) As used in this section:

(1) "Average of the payroll factor and the property factor" means one-half multiplied by the sum of the payroll factor and the property factor.

(2) Subject to divisions (C) and (I) of this section, "export sales" means sales used in determining the denominator of the sales factor under division (C) of section 5747.21 of the Revised Code, as long as the sales meet the requirements of division (A)(2)(a) of this section and either or both of divisions (A)(2)(b) and (c) of this section.

(a) The gross receipts with respect to the sales qualify as foreign trading gross receipts as defined under section 924 of the Internal Revenue Code and regulations prescribed thereunder, except not including foreign trading gross receipts defined under section 924(a)(5) of the Internal Revenue Code and regulations prescribed thereunder. In addition, for the purposes of division (A)(2)(a) of this section, section 924 of the Internal Revenue Code is considered to apply to any taxpayer, not just an FSC as that term is defined under section 922 of the Internal Revenue Code.

(b) In the case of sales of tangible personal property, the taxpayer establishes by preponderance of the evidence that the property is not received by the purchaser within the United States. If the property is delivered by common carrier or by other means of transportation, the place at which the property is ultimately received after all transportation has been completed shall be considered as the place at which the property is received by the purchaser. Direct delivery in the United States, other than for purposes of transportation, to a person or firm designated by the purchaser constitutes delivery to the purchaser in the United States. Direct delivery outside the United States to a person or firm designated by the purchaser does not constitute delivery to the purchaser in the United States, regardless of where title passes or other condition of sale.

In addition, the taxpayer also establishes by clear and convincing evidence one of the following:

(i) With respect to sales of tangible personal property to a related member, within the twelve-month period subsequent to the delivery to the related member, the related member in turn sells the property, or leases it for a period of at least five years, and delivers the property in the same form or as a component part of other property to a purchaser or lessee who is not a related member. In addition, during the twenty-four-month period subsequent to such sale or lease by the related member, the purchaser or lessee or a related member of the purchaser or lessee does not receive, use, or consume the property, either in the same form or as a component part of other property, within the United States, and does not directly or indirectly sell or lease the property, either in the same form or as a component part of other property, for use or consumption in the United States.

(ii) With respect to all other sales of tangible personal property, during the twenty-four-month period subsequent to such sale, the purchaser or a related member of the purchaser does not receive, use, or consume the property, either in the same form or as a component part of other property, in the United States, and does not directly or indirectly sell the property, either in the same form or as a component part of other property, for use or consumption in the United States.

(c) In the case of sales of services, the taxpayer establishes by preponderance of the evidence that the purchaser uses or consumes the services or the object of the services in a location other than the United States. If a purchaser will receive and use or consume the services or the object of the services both within and outside the United States, the sale is considered to be a sale of services or of the object of the services used or consumed outside the United States by the purchaser only to the extent of such proportionate use or consumption outside the United States. The taxpayer shall establish by preponderance of the evidence that the services or the object of the services was ultimately received and used or consumed outside the United States. Direct or indirect sales of services or the object of services to a related member do not meet the requirements of division (A)(2)(c) of this section unless the taxpayer establishes by clear and convincing evidence that within the twelve-month period subsequent to the sale to the related member, the related member in turn sold and delivered or rendered the services or the object of the services to a person who is not a related member and such person ultimately received and used or consumed the services or the object of the services outside the United States. In no event shall a sale of services qualify as an export sale if the taxpayer or the taxpayer's related member directly or indirectly acquired such services from a person who is not a United States person and if the taxpayer or the taxpayer's related member in turn directly or indirectly sold such services in substantially the same form. For purposes of this section, services are sold in substantially the same form where more than fifty per cent of the fair market value of such services sold is attributable to services directly or indirectly purchased by the taxpayer or by the taxpayer's related member from a person who is not a United States person.

(3) "Incremental increase in export sales" means one-half of the difference obtained by subtracting the amount of the taxpayer's export sales for the second preceding taxable year from the amount of the taxpayer's export sales for the taxable year.

If the taxpayer's taxable year is a period of greater than or less than three hundred sixty-five days, or three hundred sixty-six days for a taxable year that includes February twenty-nine, the amount of the export sales for that taxable year shall be adjusted and restated to an annualized amount.

(4) Subject to divisions (C), (F)(1), (I), and (J) of this section, "Ohio payroll increase factor" means twelve and one-half multiplied by the difference obtained by subtracting two one-hundredths from the largest of the following quotients:

(a) The numerator of the payroll factor for the taxable year minus the numerator of the payroll factor for the immediately preceding taxable year, divided by the numerator of the payroll factor for the immediately preceding taxable year;

(b) The numerator of the payroll factor for the taxable year minus the numerator of the payroll factor for the second preceding taxable year, divided by the numerator of the payroll factor for the second preceding taxable year;

(c) The numerator of the payroll factor for the taxable year minus the numerator of the payroll factor for the third preceding taxable year, divided by the numerator of the payroll factor for the third preceding taxable year.

If the numerator of the payroll factor for a taxable year represents payroll for a period of greater than or less than three hundred sixty-five days, or three hundred sixty-six days for a taxable year that includes a twenty-ninth day of February, for purposes of this section the numerator for that taxable year shall be adjusted and restated to an annualized amount. If neither the taxpayer nor its related members were subject to the tax imposed by section 5747.02 of the Revised Code for any of the three immediately preceding taxable years, the numerator of the payroll factor for any such year shall be considered to be one dollar.

In no event shall the Ohio payroll increase factor be greater than one or less than zero.

(5) Subject to divisions (C), (F)(2), and (I) of this section, "Ohio property increase factor" means ten multiplied by the largest of the following quotients:

(a) The numerator of the property factor for the taxable year minus the numerator of the property factor for the immediately preceding taxable year, divided by the numerator of the property factor for the immediately preceding taxable year;

(b) The numerator of the property factor for the taxable year minus the numerator of the property factor for the second preceding taxable year, divided by the numerator of the property factor for the second preceding taxable year;

(c) The numerator of the property factor for the taxable year minus the numerator of the property factor for the third preceding taxable year, divided by the numerator of the property factor for the third preceding taxable year.

If neither the taxpayer nor its related members were subject to the tax imposed by section 5747.02 of the Revised Code for any of the three immediately preceding taxable years, the numerator of the property factor for any such year shall be considered to be one dollar.

In no event shall the Ohio property increase factor be greater than one or less than zero.

(6) Subject to divisions (C), (I), and (J) of this section, "payroll factor" has the same meaning as in division (B) of section 5747.21 of the Revised Code with any adjustments, exclusions, or alterations made in accordance with division (D) of that section and without regard to the credit provided by division (A) of section 5747.05 of the Revised Code.

(7) "Pre-tax profit from the incremental increase in export sales" means fifteen per cent of the incremental increase in export sales, except that the taxpayer may establish by preponderance of the evidence that the pre-tax profit margin from such sales is an amount exceeding fifteen per cent but not exceeding fifty per cent. For purposes of this section, the pre-tax profit margin shall be determined on a product line by product line basis, and equals the quotient of the taxpayer's adjusted gross income with respect to the product line, divided by the taxpayer's sales for the product line less sales returns, allowances, and discounts.

Nothing in division (A)(7) of this section shall be used or construed to support a request under division (D) of section 5747.21 of the Revised Code.

(8) Subject to divisions (C) and (I) of this section, "property factor" has the same meaning as in division (A) of section 5747.21 of the Revised Code with any adjustments, exclusions, or alterations made in accordance with division (D) of that section and without regard to the credit provided by division (A) of section 5747.05 of the Revised Code.

(9) "Related member" has the same meaning as under division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section.

(10) "Tentative credit" means the credit under division (B) of this section without regard to the limitations set forth in division (D) of this section.

(11) "United States" means the United States and its territories and possessions.

(12) "United States person" has the same meaning as under section 7701(A)(30) of the Internal Revenue Code.

(B) A nonrefundable credit is allowed against the tax imposed under section 5747.02 of the Revised Code. The credit shall be claimed in the order required under section 5747.98 of the Revised Code. Subject to divisions (D) and (G) of this section, the credit equals the sum of the following:

(1) For taxable years beginning in 1992 through taxable years beginning in 1999, ten per cent of the product obtained by multiplying all of the following together:

(a) The pre-tax profit from the incremental increase in export sales for the taxable year;

(b) The average of the property factor and the payroll factor for the taxable year;

(c) The greater of the Ohio payroll increase factor or the Ohio property increase factor.

(2) For taxable years beginning in 1993 through taxable years beginning in 2004, the sum of any amounts carried forward from taxable years beginning in 1992 through taxable years beginning in 1999 in accordance with division (E) of this section.

(C) For purposes of this section, a taxpayer's export sales and the numerators and denominators of the taxpayer's payroll and property factors shall include the taxpayer's proportionate shares of the export sales and numerators and denominators of the payroll and property factors, respectively, for all pass-through entities. For purposes of applying this division, the tax commissioner shall be guided by the concepts set forth in section 41(f)(2) of the Internal Revenue Code and regulations prescribed thereunder.

Nothing in this division shall be construed to limit or disallow pass-through treatment of a pass-through entity's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5747.02 of the Revised Code and the credits allowed by this chapter.

(D) In no circumstance shall the credit provided by this section be less than zero.

If a taxpayer's tentative credit for a taxable year is greater than two hundred fifty thousand dollars or the taxpayer's tax due after taking into account any other nonrefundable credits that precede the credit under this section in the order required under section 5747.98 of the Revised Code, then the credit allowed to the taxpayer for the taxable year shall not exceed the lesser of two hundred fifty thousand dollars or the taxpayer's tax due after taking into account any other nonrefundable credits that precede the credit under this section in that order.

(E)

(1) Pursuant to division (B)(2) of this section, the greater of the amount described in division (E)(1)(a) or the amount described in division (E)(1)(b) of this section shall be allowed as a nonrefundable credit for the taxpayer in ensuing taxable years:

(a) The excess, if any, of the tentative credit for the taxable year over two hundred fifty thousand dollars;

(b) The excess, if any, of the tentative credit for the taxable year over the tax due for the taxable year after taking into account any other nonrefundable credits that precede the credit under this section in the order required under section 5747.98 of the Revised Code.

(2) Any such amount allowed as a credit in an ensuing taxable year shall be deducted from the balance carried forward to the next ensuing taxable year. Such credit shall be taken into account prior to the allowance of any credit for such taxable year under division (B)(1) of this section. In no event shall any amount or any portion of any amount described in division (E)(1)(a) or (b) of this section be allowed in any taxable year beginning after December 31, 2004.

(F)

(1) With respect to the computation of the Ohio payroll increase factor, divisions (A)(4)(b) and (c) of this section shall not apply to taxable years beginning in 1992 or 1993, and division (A)(4)(c) of this section shall not apply to taxable years beginning in 1994.

(2) With respect to the computation of the Ohio property increase factor, divisions (A)(5)(b) and (c) of this section shall not apply to taxable years beginning in 1992 and 1993, and division (A)(5)(c) of this section shall not apply to taxable years beginning in 1994.

(G) The aggregate credit allowed to a taxpayer for taxable years beginning in 1992 through taxable years beginning in 2004 shall not exceed three million two hundred fifty thousand dollars.

(H) For purposes of divisions (E) and (G) and the limitations set forth in division (D) of this section, married taxpayers filing a joint return for the taxable year in accordance with section 6013 of the Internal Revenue Code each shall be considered to be a taxpayer. Each such taxpayer shall have an annual limitation on the amount of the credit of the lesser of two hundred fifty thousand dollars or that taxpayer's portion of the tax due, after taking into account all other nonrefundable credits provided by this chapter. Each such taxpayer's portion of the tax due after taking into account all other nonrefundable credits provided by this chapter, shall be the product of the tax due after allowance for the sum of all other nonrefundable credits and all refundable credits other than amounts withheld and estimated tax payments multiplied by the quotient of the tax that would have been due from the taxpayer after allowance for the sum of all other nonrefundable credits and all refundable credits other than amounts withheld and estimated tax payments if the taxpayer were not filing a joint return for the taxable year divided by the tax that would have been due from both the taxpayer and the taxpayer's spouse after allowance for the sum of all other nonrefundable credits and refundable credits other than amounts withheld and estimated tax payments if the taxpayer and spouse were not filing a joint return for the taxable year.

(I)

(1) If a taxpayer acquires the major portion of a trade or business of another person or the major portion of a separate unit of a trade or business of another person, then for purposes of applying this section to the taxable year in which the acquisition occurred and subsequent taxable years, the amount of the taxpayer's export sales, payroll, subject to division (J) of this section, and property for periods before the acquisition shall be increased by so much of such amounts paid or incurred by the previous owner of the acquired trade, business, or separate unit as is attributable to the portion of such trade, business, or separate unit acquired by the taxpayer.

(2) If a taxpayer disposes of a major portion of a trade or business or the major portion of a separate unit of a trade or business in a transaction to which division (I)(1) of this section applies, and if the taxpayer furnished the acquiring person such information as is necessary for the application of division (I)(1) of this section, then for purposes of applying this section to the taxable year in which the disposition occurred and to subsequent taxable years, the amount of the taxpayer's export sales, payroll, subject to division (J) of this section, and property for periods before the disposition shall be decreased by so much of such amounts as is attributable to the portion of such trade, business, or separate unit disposed of by the taxpayer.

(3) For purposes of applying this division, the tax commissioner shall be guided by the concepts set forth in section 41(f)(3) of the Internal Revenue Code and regulations prescribed thereunder.

(J) For purposes of this section, payroll and compensation do not include amounts in excess of two hundred thousand dollars directly or indirectly paid or accrued during the taxable year to an employee. For purposes of applying this division, the aggregate payroll and compensation directly or indirectly paid or accrued by an employer and by the employer's related members, if any, to an employee and to the employee's children, grandchildren, parents, and spouse, other than a spouse who is legally separated from the employee, shall be considered to be paid to the employee.

If the aggregate payroll and compensation paid or accrued by an employer and by an employer's related members during the taxable year to the employee exceeds two hundred thousand dollars, the employer's portion of such excess amount shall be the product of the excess amount multiplied by the quotient of the payroll and compensation paid or accrued by the employer during the taxable year to the employee divided by the aggregate payroll and compensation paid or accrued by the employer and by the employer's related members during the taxable year to the employee.

(K) With respect to allowing the credit provided by this section, the tax commissioner shall be guided by the doctrines of "economic reality," "sham transaction," "step transaction," and "substance over form." The taxpayer shall bear the burden of establishing by preponderance of the evidence that any transaction giving rise to a claimed credit did not have as a principal purpose the avoidance of any portion of the tax imposed by section 5747.02 of the Revised Code.

Nothing in this section shall be construed to limit solely to this section the application of the doctrines listed in this division.

Effective Date: 09-29-1997



Section 5747.058 - Tax credits to foster job creation or retention.

(A) A refundable income tax credit granted by the tax credit authority under section 122.17 or division (B)(2) or (3) of section 122.171 of the Revised Code may be claimed under this chapter, in the order required under section 5747.98 of the Revised Code. For purposes of making tax payments under this chapter, taxes equal to the amount of the refundable credit shall be considered to be paid to this state on the first day of the taxable year. The refundable credit shall not be claimed for any taxable years ending with or following the calendar year in which a relocation of employment positions occurs in violation of an agreement entered into under section 122.171 of the Revised Code.

(B) A nonrefundable income tax credit granted by the tax credit authority under division (B)(1) of section 122.171 of the Revised Code may be claimed under this chapter, in the order required under section 5747.98 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Effective Date: 12-13-2001



Section 5747.059 - Tax credit for Ohio withholding tax paid by one or more qualifying pass-through entities.

(A) This section applies only to reduce the tax imposed by section 5747.02 of the Revised Code.

(B) There is hereby allowed a refundable credit against the tax imposed under section 5747.02 of the Revised Code. This credit shall be equal to the taxpayer's proportionate share of the lesser of either the tax due or the tax paid under section 5733.41 or 5747.41 of the Revised Code by any qualifying entity as defined in section 5733.40 of the Revised Code for the qualifying taxable year of the qualifying entity which ends in the taxable year of the taxpayer.

(C) The taxpayer shall claim the credit for the taxpayer's taxable year in which ends the qualifying entity's qualifying taxable year. For purposes of making tax payments under this chapter, taxes equal to the amount of the credit shall be considered to be paid by the taxpayer to this state on the day that the qualifying entity pays to the treasurer of state the amount due pursuant to section 5733.41 and sections 5747.41 to 5747.453 of the Revised Code with respect to and for the taxpayer.

(D) In claiming the credit and determining the taxpayer's proportionate share of the tax due and the tax paid by any qualifying entity, the taxpayer shall follow the concepts set forth in subchapters J and K of the Internal Revenue Code.

(E) The credit shall be claimed in the order required under section 5747.98 of the Revised Code. If the amount of the credit under this section exceeds the amount of tax otherwise due under section 5747.02 of the Revised Code after deduction of all other credits in that order, the taxpayer is entitled to a refund of the excess.

Effective Date: 06-30-1997



Section 5747.06 - Employer's duty to withhold tax.

(A) Except as provided in division (E)(3) of this section, every employer, including the state and its political subdivisions, maintaining an office or transacting business within this state and making payment of any compensation to an employee who is a taxpayer shall deduct and withhold from such compensation for each payroll period a tax computed in such manner as to result, as far as practicable, in withholding from the employee's compensation during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due from the employee under this chapter and Chapter 5748. of the Revised Code with respect to the amount of such compensation included in the employee's adjusted gross income during the calendar year. The employer shall deduct and withhold the tax on the date that the employer directly, indirectly, or constructively pays the compensation to, or credits the compensation to the benefit of, the employee. The method of determining the amount to be withheld shall be prescribed by rule of the tax commissioner.

In addition to any other exclusions from withholding permitted under this section, no tax shall be withheld by an employer from the compensation of an employee when such compensation is paid for:

(1) Agricultural labor as defined in division G of section 3121 of Title 26 of the United States Code;

(2) Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority;

(3) Service performed in any calendar quarter by an employee unless the cash remuneration paid for such service is three hundred dollars or more and such service is performed by an individual who is regularly employed by such employer to perform such service;

(4) Services performed for a foreign government or an international organization;

(5) Services performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution, or when performed by such individual under the age of eighteen under an arrangement where newspapers or magazines are to be sold by the individual at a fixed price, the individual's compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to the individual;

(6) Services not in the course of the employer's trade or business to the extent paid in any medium other than cash.

(B) Every employer required to deduct and withhold tax from the compensation of an employee under this chapter shall furnish to each employee, with respect to the compensation paid by such employer to such employee during the calendar year, on or before the thirty-first day of January of the succeeding year, or, if the employee's employment is terminated before the close of such calendar year, within thirty days from the date on which the last payment of compensation was made, a written statement as prescribed by the tax commissioner showing the amount of compensation paid by the employer to the employee, the amount deducted and withheld as state income tax, any amount deducted and withheld as school district income tax for each applicable school district, and any other information as the commissioner prescribes.

(C) The failure of an employer to withhold tax as required by this section does not relieve an employee from the liability for the tax. The failure of an employer to remit the tax as required by law does not relieve an employee from liability for the tax if the tax commissioner ascertains that the employee colluded with the employer with respect to the failure to remit the tax.

(D) If an employer fails to deduct and withhold any tax as required, and thereafter the tax is paid, the tax so required to be deducted and withheld shall not be collected from the employer, but the employer is not relieved from liability for penalties and interest otherwise applicable in respect to the failure to deduct and withhold the tax.

(E) To ensure that taxes imposed pursuant to Chapter 5748. of the Revised Code are deducted and withheld as provided in this section:

(1) An employer shall request that each employee furnish the name of the employee's school district of residence;

(2) Each employee shall furnish the employer with sufficient and correct information to enable the employer to withhold the taxes imposed under Chapter 5748. of the Revised Code. The employee shall provide additional or corrected information whenever information previously provided to the employer becomes insufficient or incorrect.

(3) If the employer complies with the requirements of division (E)(1) of this section and if the employee fails to comply with the requirements of division (E)(2) of this section, the employer is not required to withhold and pay the taxes imposed under Chapter 5748. of the Revised Code and is not subject to any penalties and interest otherwise applicable for failing to deduct and withhold such taxes.

Effective Date: 09-06-2002



Section 5747.061 - Withholding tax from wages of nonresident employees.

(A) As used in this section:

(1) "State agency" means the general assembly, all courts, any department, division, institution, board, commission, authority, bureau, or other instrumentality of the state.

(2) "Political subdivision" means a county, municipal corporation, township, school district, or other body corporate and politic responsible for governmental activities in a geographic area smaller than that of the state.

(3) "Legislative authority" means the board of county commissioners, the legislative authority of a municipal corporation, the board of township trustees, the board of education, or the board, council, commission, or other governing body of any other political subdivision.

(4) "Fiscal officer" means the county auditor, the treasurer of the municipal corporation, the clerk-treasurer of a village, or the officer who, by virtue of the charter, has the duties of the treasurer or clerk-treasurer, the township fiscal officer, the treasurer of the board of education, or, in the case of any state agency or other subdivision, the officer or person responsible for deducting and withholding from the compensation paid to an employee who is a taxpayer the amount of tax required to be withheld by section 5747.06 of the Revised Code.

(B)

(1) The director or other chief administrator of any state agency, in accordance with rules adopted by the department of administrative services, may direct its fiscal officer to deduct and withhold from the compensation paid to an employee who is a resident of a state with which the commissioner has entered into an agreement under division (A)(3) of section 5747.05 of the Revised Code, a tax computed in such a manner as to result, as far as practicable, in withholding from the compensation of the employee during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due under the income tax laws of the state of residence of the employee with respect to the amount of such compensation included in gross income during the calendar year under those laws.

(2) The legislative authority of a political subdivision may adopt a rule, ordinance, or resolution requiring the fiscal officer of the political subdivision to deduct and withhold from the compensation paid to an employee who is a resident of a state with which the tax commissioner has entered into an agreement under division (A)(3) of section 5747.05 of the Revised Code, a tax computed in such a manner as to result, as far as practicable, in withholding from the compensation of the employee during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due under the income tax laws of the state of residence of the employee with respect to the amount of such compensation included in gross income during the calendar year under those laws.

(3) Upon direction of the director or other chief administrator of a state agency, or adoption of a rule, ordinance, or resolution by a political subdivision under this division, the fiscal officer shall obtain from the official responsible for administering the income tax laws of the state of residence of the employee, information necessary to enable the fiscal officer to withhold the proper amount of tax from the compensation of the employee for the calendar year.

(C) A fiscal officer who deducts and withholds tax from the compensation of a nonresident employee shall file a withholding return or other report and pay the full amount of the tax deducted and withheld as required by the income tax laws of the state of residence of the employee.

(D) A fiscal officer who deducts and withholds tax from the compensation of a nonresident employee shall furnish to that employee and to the official who is responsible for administering the income tax laws of the state of residence of the employee, a written statement showing the amount of compensation paid to the employee and the amount deducted and withheld from the compensation of the employee during the calendar year. The statement shall be furnished on or before the last day of January of the succeeding year, except that, with respect to an employee whose employment is terminated, the statement for the calendar year in which the last payment of compensation is made shall be furnished within thirty days from the date the last payment of compensation is made.

Effective Date: 06-14-1988; 12-20-2005



Section 5747.062 - Withholding tax from state lottery winnings.

As used in this section, "transferee" has the same meaning as in section 3770.10 of the Revised Code, and "recipient" includes a transferee.

(A)

(1) The state lottery commission shall deduct and withhold from each lottery prize award payment that exceeds five thousand dollars an amount equal to four per cent of the payment, prior to making any other reduction required by Chapter 3770. of the Revised Code.

(2) On or before the tenth day of each month, the state lottery commission, and each transferee required to deduct and withhold amounts pursuant to section 3770.072 of the Revised Code, shall file a return and remit to the tax commissioner all amounts deducted and withheld pursuant to this section during the preceding month.

(3) On or before the thirty-first day of January of each year, the state lottery commission, and each transferee required to deduct and withhold amounts pursuant to section 3770.072 of the Revised Code, shall file with the commissioner an annual return, in the form prescribed by the tax commissioner, indicating the total amount deducted and withheld pursuant to this section or section 3770.072 of the Revised Code during the preceding calendar year. At the time of filing that return, the state lottery commission or transferee shall remit any amount deducted and withheld during the preceding calendar year that was not previously remitted.

(4) The state lottery commission, and each transferee required to deduct and withhold amounts pursuant to section 3770.072 of the Revised Code, shall issue to each person with respect to whom tax has been deducted and withheld by the commission or transferee pursuant to this section or section 3770.072 of the Revised Code during the preceding calendar year, an information return in the form prescribed by the commissioner.

(B)

(1) Division (B)(1) of this section does not apply to persons classified for federal income tax purposes as associations taxable as corporations.

Amounts withheld pursuant to this section or section 3770.072 of the Revised Code shall be allowed as a credit against payment of the tax imposed pursuant to section 5747.02 of the Revised Code upon the lottery prize award recipient, upon a beneficiary of such a recipient, or upon any investor in such a recipient if the recipient is a pass-through entity or disregarded entity, and shall be treated as taxes paid by the recipient, beneficiary, or investor for purposes of section 5747.09 of the Revised Code. The credit is available to the recipient, beneficiary, or investor even if the commission or transferee does not remit to the tax commissioner the amount withheld.

(2) Division (B)(2) of this section applies only to persons classified for federal income tax purposes as associations taxable as corporations.

Amounts withheld pursuant to this section or section 3770.072 of the Revised Code shall be treated as a credit against the tax imposed pursuant to section 5733.06 of the Revised Code for the tax year immediately following the date on which those amounts are deducted and withheld, upon the lottery prize award recipient, upon a beneficiary of such a recipient, or upon an investor in such a recipient if the recipient is a pass-through entity or disregarded entity, and shall be treated as paid by the recipient, beneficiary, or investor on the date on which those amounts are deducted and withheld. The credit is a refundable credit and shall be claimed in the order required under section 5733.98 of the Revised Code. The credit is available to the recipient, beneficiary, or investor even if the commission or transferee does not remit to the tax commissioner the amount withheld.

(3) Nothing in division (B)(1) or (2) of this section shall be construed to allow more than one person to claim the credit for any portion of each amount deducted and withheld.

(C) Failure of the commission or any transferee to deduct and withhold the required amounts from lottery prize awards or to remit amounts withheld as required by this section and section 3770.072 of the Revised Code shall not relieve a taxpayer described in division (B) of this section from liability for the tax imposed by section 5733.06 or 5747.02 of the Revised Code.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-17-2002; 04-14-2006



Section 5747.063 - Withholding of federal taxes.

(A)

(1) If a person's winnings at a casino facility are an amount for which reporting to the internal revenue service of the amount is required by section 6041 of the Internal Revenue Code, as amended the casino operator shall deduct and withhold Ohio income tax from the person's winnings at a rate of four per cent of the amount won and shall deduct and withhold municipal income tax from the person's winnings at the rate of tax of the municipal corporation in which the casino facility is located. A person's amount of winnings shall be determined each time the person exchanges amounts won in tokens, chips, casino credit, or other prepaid representations of value for cash or a cash equivalent. The casino operator shall issue, to a person from whose winnings an amount has been deducted and withheld, a receipt for the amount deducted and withheld, and also shall obtain from the person additional information that will be necessary for the casino operator to prepare the returns required by this section.

(2) If a person's winnings at a casino facility require reporting to the internal revenue service under division (A)(1) of this section, the casino operator also shall require the person to state in writing, under penalty of falsification, whether the person is in default under a support order.

(B) Amounts deducted and withheld by a casino operator are held in trust for the benefit of the state and municipal corporations, as applicable.

(1) On or before the tenth day of each month, the casino operator shall file a return electronically with the tax commissioner and the tax administrator of the municipal corporation, as applicable, identifying the persons from whose winnings amounts were deducted and withheld , the amount of each such deduction and withholding during the preceding calendar month, the amount of the winnings from which each such amount was withheld, the type of casino gaming that resulted in such winnings, and any other information required by the tax commissioner. With the return, the casino operator shall remit electronically to the commissioner and the tax administrator of the municipal corporation, as applicable, all the amounts deducted and withheld during the preceding month.

(2)

(a) A casino operator shall maintain a record of each written statement provided under division (A)(2) of this section in which a person admits to being in default under a support order. The casino operator shall make these records available to the director of job and family services upon request.

(b) A casino operator shall maintain copies of receipts issued under division (A)(1) of this section and of written statements provided under division (A)(2) of this section and shall make these copies available to the tax commissioner upon request.

(c) A casino operator shall maintain the information described in divisions (B)(2)(a) and (b) of this section in accordance with section 5747.17 of the Revised Code and any rules adopted pursuant thereto.

(3) Annually, on or before the thirty-first day of January, a casino operator shall file an annual return electronically with the tax commissioner and the tax administrator of the municipal corporation, as applicable, indicating the total amount deducted and withheld during the preceding calendar year. The casino operator shall remit electronically with the annual return any amount that was deducted and withheld and that was not previously remitted. If the identity of a person and the amount deducted and withheld with respect to that person were omitted on a monthly return, that information shall be indicated on the annual return.

(4)

(a) A casino operator who fails to file a return and remit the amounts deducted and withheld is personally liable for the amount deducted and withheld and not remitted. The commissioner and the tax administrator of the municipal corporation, as applicable, may impose a penalty up to one thousand dollars if a return is filed late, if amounts deducted and withheld are remitted late, if a return is not filed, or if amounts deducted and withheld are not remitted. Interest accrues on past due amounts deducted and withheld at the rate prescribed in section 5703.47 of the Revised Code. The commissioner and the tax administrator of the municipal corporation, as applicable, may collect past due amounts deducted and withheld and penalties and interest thereon by assessment under section 5747.13 of the Revised Code as if they were income taxes collected by an employer.

(b) If a casino operator sells the casino facility or otherwise quits the casino business, the amounts deducted and withheld and any penalties and interest thereon are immediately due and payable. The successor shall withhold an amount of the purchase money that is sufficient to cover the amounts deducted and withheld and penalties and interest thereon until the predecessor casino operator produces either a receipt from the commissioner and the tax administrator of the municipal corporation, as applicable, showing that the amounts deducted and withheld and penalties and interest thereon have been paid or a certificate from the commissioner and the tax administrator of the municipal corporation, as applicable, indicating that no amounts deducted and withheld or penalties and interest thereon are due. If the successor fails to withhold purchase money, the successor is personally liable for payment of the amounts deducted and withheld and penalties and interest thereon, up to the amount of the purchase money.

(C)

(1) Annually, on or before the thirty-first day of January, a casino operator shall issue an information return to each person with respect to whom an amount has been deducted and withheld during the preceding calendar year. The information return shall show the total amount deducted from the person's winnings by the casino operator during the preceding calendar year.

(2) Annually, on or before the thirty-first day of January, a casino operator shall provide to the commissioner a copy of each information return issued under division (C)(1) of this section for the preceding calendar year. The commissioner may require that the copies be transmitted electronically.

(D) Amounts deducted and withheld shall be allowed as a credit against payment of the tax imposed by section 5747.02 of the Revised Code and shall be treated as taxes paid for purposes of section 5747.09 of the Revised Code. This division applies only to the person for whom the amount is deducted and withheld .

(E) The failure of a casino operator to deduct and withhold the required amount from a person's winnings does not relieve the person from liability for the tax imposed by section 5747.02 of the Revised Code with respect to those winnings. And compliance with this section does not relieve a casino operator or a person who has winnings at a casino facility from compliance with relevant provisions of federal tax laws.

(F) The commissioner and the tax administrator of the municipal corporation, as applicable, shall prescribe the form of the receipt and returns required by this section. The director of job and family services shall prescribe the form of the statement required by this section.

(G) The commissioner may adopt rules that are necessary to administer this section.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5747.064 - Taxation of video lottery terminal prizes.

(A) As used in this section, "video lottery terminal" has the same meaning as in section 3770.21 of the Revised Code.

(B) If a person's prize award from a video lottery terminal is an amount for which reporting to the internal revenue service of the amount is required by section 6041 of the Internal Revenue Code, as amended, the lottery sales agent shall deduct and withhold Ohio income tax from the person's prize award at a rate of four per cent of the amount won and shall deduct and withhold municipal income tax from the person's winnings at the rate of tax of the municipal corporation in which the video lottery terminal facility is located. The lottery sales agent shall issue, to a person from whose prize award an amount has been deducted or withheld, a receipt for the amount deducted and withheld, and also shall obtain from the person additional information that will be necessary for the lottery sales agent to prepare the returns required by this section.

(C) Amounts deducted and withheld by a lottery sales agent are held in trust for the benefit of the state and municipal corporations, as applicable.

(1) On or before the tenth day of each month, the lottery sales agent shall file a return electronically with the tax commissioner and the tax administrator of the municipal corporation, as applicable, identifying the persons from whose prize awards amounts were deducted and withheld, the amount of each such deduction and withholding during the preceding month, the amount of the prize award from which each such amount was withheld, and any other information required by the commissioner and the tax administrator of the municipal corporation, as applicable. With the return, the lottery sales agent shall remit electronically to the commissioner and the tax administrator of the municipal corporation, as applicable, all the amounts deducted and withheld during the preceding month.

(2) A lottery sales agent shall maintain a record of all receipts issued under division (B) of this section and shall make those records available to the commissioner and the tax administrator of the municipal corporation, as applicable, upon request. Such records shall be maintained in accordance with section 5747.17 of the Revised Code and any rules adopted pursuant thereto.

(3) Annually, on or before the thirty-first day of January, a lottery sales agent shall file an annual return electronically with the tax commissioner and the tax administrator of the municipal corporation, as applicable, indicating the total amount deducted and withheld during the preceding calendar year. The lottery sales agent shall remit electronically with the annual return any amount that was deducted and withheld and that was not previously remitted. If the identity of a person and the amount deducted and withheld with respect to that person were omitted on a monthly return, that information shall be indicated on the annual return.

(4)

(a) A lottery sales agent who fails to file a return and remit the amounts deducted and withheld is personally liable for the amount deducted and withheld and not remitted. The commissioner and the tax administrator of the municipal corporation, as applicable, may impose a penalty of up to one thousand dollars if a return is filed late, if amounts deducted and withheld are remitted late, if a return is not filed, or if amounts deducted and withheld are not remitted. Interest accrues on past due amounts deducted and withheld at the rate prescribed in section 5703.47 of the Revised Code. The commissioner and the tax administrator of the municipal corporation, as applicable, may collect past due amounts deducted and withheld and penalties and interest thereon by assessment under section 5747.13 of the Revised Code as if they were income taxes collected by an employer.

(b) If a lottery sales agent ceases to operate video lottery terminals, the amounts deducted and withheld and any penalties and interest thereon are immediately due and payable. A successor of the lottery sales agent that purchases the video lottery terminals from the agent shall withhold an amount of the purchase money that is sufficient to cover the amounts deducted and withheld and penalties and interest thereon until the predecessor lottery sales agent produces either a receipt from the tax commissioner and the tax administrator of the municipal corporation, as applicable, showing that the amounts deducted and withheld and penalties and interest thereon have been paid or a certificate from the commissioner and the tax administrator of the municipal corporation, as applicable, indicating that no amounts deducted and withheld or penalties and interest thereon are due. If the successor fails to withhold purchase money, the successor is personally liable for payment of the amounts deducted and withheld and penalties and interest thereon, up to the amount of the purchase money.

(D)

(1) Annually, on or before the thirty-first day of January, a lottery sales agent shall issue an information return to each person with respect to whom an amount has been deducted and withheld during the preceding calendar year. The information return shall show the total amount deducted from the person's prize award by the lottery sales agent during the preceding year.

(2) Annually, on or before the thirty-first day of January, a lottery sales agent shall provide to the tax commissioner and the tax administrator of the municipal corporation, as applicable, a copy of each information return issued under division (D)(1) of this section for the preceding calendar year. The commissioner and the tax administrator of the municipal corporation, as applicable, may require that such copies be transmitted electronically.

(E) Amounts deducted and withheld shall be allowed as a credit against payment of the tax imposed by section 5747.02 of the Revised Code and shall be treated as taxes paid for purposes of section 5747.09 of the Revised Code. This division applies only to the person for whom the amount is deducted and withheld.

(F) The failure of a lottery sales agent to deduct and withhold the required amount from a person's prize award does not relieve the person from liability for the tax imposed by section 5747.02 of the Revised Code with respect to that income. Compliance with this section does not relieve a lottery sales agent or a person who has a prize award from compliance with relevant provisions of federal tax laws.

(G) The commissioner and the tax administrator of the municipal corporation, as applicable, shall prescribe the form of the receipt and returns required by this section and the commissioner may promulgate any rules necessary to administer the section.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.



Section 5747.07 - Employers to file return and pay withholding.

(A) As used in this section:

(1) "Partial weekly withholding period" means a period during which an employer directly, indirectly, or constructively pays compensation to, or credits compensation to the benefit of, an employee, and that consists of a consecutive Saturday, Sunday, Monday, and Tuesday or a consecutive Wednesday, Thursday, and Friday. There are two partial weekly withholding periods each week, except that a partial weekly withholding period cannot extend from one calendar year into the next calendar year; if the first day of January falls on a day other than Saturday or Wednesday, the partial weekly withholding period ends on the thirty-first day of December and there are three partial weekly withholding periods during that week.

(2) "Undeposited taxes" means the taxes an employer is required to deduct and withhold from an employee's compensation pursuant to section 5747.06 of the Revised Code that have not been remitted to the tax commissioner pursuant to this section or to the treasurer of state pursuant to section 5747.072 of the Revised Code.

(3) A "week" begins on Saturday and concludes at the end of the following Friday.

(4) "Client employer," "professional employer organization," "professional employer organization agreement," and "professional employer organization reporting entity" have the same meanings as in section 4125.01 of the Revised Code.

(B) Except as provided in divisions (C) and (D) of this section and in division (A) of section 5747.072 of the Revised Code, every employer required to deduct and withhold any amount under section 5747.06 of the Revised Code shall file a return and shall pay the amount required by law as follows:

(1) An employer who accumulates or is required to accumulate undeposited taxes of one hundred thousand dollars or more during a partial weekly withholding period shall make the payment of the undeposited taxes by the close of the first banking day after the day on which the accumulation reaches one hundred thousand dollars. If required under division (I) of this section, the payment shall be made by electronic funds transfer under section 5747.072 of the Revised Code.

(2)

(a) Except as required by division (B)(1) of this section, an employer described in division (B)(2)(b) of this section shall make the payment of undeposited taxes within three banking days after the close of a partial weekly withholding period during which the employer was required to deduct and withhold any amount under this chapter. If required under division (I) of this section, the payment shall be made by electronic funds transfer under section 5747.072 of the Revised Code.

(b) For amounts required to be deducted and withheld during 1994, an employer described in division (B)(2)(b) of this section is one whose actual or required payments under this section exceeded one hundred eighty thousand dollars during the twelve-month period ending June 30, 1993. For amounts required to be deducted and withheld during 1995 and each year thereafter, an employer described in division (B)(2)(b) of this section is one whose actual or required payments under this section were at least eighty-four thousand dollars during the twelve-month period ending on the thirtieth day of June of the preceding calendar year.

(3) Except as required by divisions (B)(1) and (2) of this section, if an employer's actual or required payments were more than two thousand dollars during the twelve-month period ending on the thirtieth day of June of the preceding calendar year, the employer shall make the payment of undeposited taxes for each month during which they were required to be withheld no later than fifteen days following the last day of that month. The employer shall file the return prescribed by the tax commissioner with the payment.

(4) Except as required by divisions (B)(1), (2), and (3) of this section, an employer shall make the payment of undeposited taxes for each calendar quarter during which they were required to be withheld no later than the last day of the month following the last day of March, June, September, and December each year. The employer shall file the return prescribed by the tax commissioner with the payment.

(C) The return and payment schedules prescribed by divisions (B)(1) and (2) of this section do not apply to the return and payment of undeposited school district income taxes arising from taxes levied pursuant to Chapter 5748. of the Revised Code. Undeposited school district income taxes shall be returned and paid pursuant to divisions (B)(3) and (4) of this section, as applicable.

(D)

(1) The requirements of division (B) of this section are met if the amount paid is not less than ninety-five per cent of the actual tax withheld or required to be withheld for the prior quarterly, monthly, or partial weekly withholding period, and the underpayment is not due to willful neglect. Any underpayment of withheld tax shall be paid within thirty days of the date on which the withheld tax was due without regard to division (D)(1) of this section. An employer described in division (B)(1) or (2) of this section shall make the payment by electronic funds transfer under section 5747.072 of the Revised Code.

(2) If the tax commissioner believes that quarterly or monthly payments would result in a delay that might jeopardize the remittance of withholding payments, the commissioner may order that the payments be made weekly, or more frequently if necessary, and the payments shall be made no later than three banking days following the close of the period for which the jeopardy order is made. An order requiring weekly or more frequent payments shall be delivered to the employer personally or by certified mail and remains in effect until the commissioner notifies the employer to the contrary.

(3) If compelling circumstances exist concerning the remittance of undeposited taxes, the commissioner may order the employer to make payments under any of the payment schedules under division (B) of this section. The order shall be delivered to the employer personally or by certified mail and shall remain in effect until the commissioner notifies the employer to the contrary. For purposes of division (D)(3) of this section, "compelling circumstances" exist if either or both of the following are true:

(a) Based upon annualization of payments made or required to be made during the preceding calendar year and during the current calendar year, the employer would be required for the next calendar year to make payments under division (B)(2) of this section.

(b) Based upon annualization of payments made or required to be made during the current calendar year, the employer would be required for the next calendar year to make payments under division (B)(2) of this section.

(E)

(1) An employer described in division (B)(1) or (2) of this section shall file, not later than the last day of the month following the end of each calendar quarter, a return covering, but not limited to, both the actual amount deducted and withheld and the amount required to be deducted and withheld for the tax imposed under section 5747.02 of the Revised Code during each partial weekly withholding period or portion of a partial weekly withholding period during that quarter. The employer shall file the quarterly return even if the aggregate amount required to be deducted and withheld for the quarter is zero dollars. At the time of filing the return, the employer shall pay any amounts of undeposited taxes for the quarter, whether actually deducted and withheld or required to be deducted and withheld, that have not been previously paid. If required under division (I) of this section, the payment shall be made by electronic funds transfer. The tax commissioner shall prescribe the form and other requirements of the quarterly return.

(2) In addition to other returns required to be filed and payments required to be made under this section, every employer required to deduct and withhold taxes shall file, not later than the thirty-first day of January of each year, an annual return covering, but not limited to, both the aggregate amount deducted and withheld and the aggregate amount required to be deducted and withheld during the entire preceding year for the tax imposed under section 5747.02 of the Revised Code and for each tax imposed under Chapter 5748. of the Revised Code. At the time of filing that return, the employer shall pay over any amounts of undeposited taxes for the preceding year, whether actually deducted and withheld or required to be deducted and withheld, that have not been previously paid. The employer shall make the annual report, to each employee and to the tax commissioner, of the compensation paid and each tax withheld, as the commissioner by rule may prescribe.

Each employer required to deduct and withhold any tax is liable for the payment of that amount required to be deducted and withheld, whether or not the tax has in fact been withheld, unless the failure to withhold was based upon the employer's good faith in reliance upon the statement of the employee as to liability, and the amount shall be deemed to be a special fund in trust for the general revenue fund.

(F) Each employer shall file with the employer's annual return the following items of information on employees for whom withholding is required under section 5747.06 of the Revised Code:

(1) The full name of each employee, the employee's address, the employee's school district of residence, and in the case of a nonresident employee, the employee's principal county of employment;

(2) The social security number of each employee;

(3) The total amount of compensation paid before any deductions to each employee for the period for which the annual return is made;

(4) The amount of the tax imposed by section 5747.02 of the Revised Code and the amount of each tax imposed under Chapter 5748. of the Revised Code withheld from the compensation of the employee for the period for which the annual return is made. The commissioner may extend upon good cause the period for filing any notice or return required to be filed under this section and may adopt rules relating to extensions of time. If the extension results in an extension of time for the payment of the amounts withheld with respect to which the return is filed, the employer shall pay, at the time the amount withheld is paid, an amount of interest computed at the rate per annum prescribed by section 5703.47 of the Revised Code on that amount withheld, from the day that amount was originally required to be paid to the day of actual payment or to the day an assessment is issued under section 5747.13 of the Revised Code, whichever occurs first.

(5) In addition to all other interest charges and penalties imposed, all amounts of taxes withheld or required to be withheld and remaining unpaid after the day the amounts are required to be paid shall bear interest from the date prescribed for payment at the rate per annum prescribed by section 5703.47 of the Revised Code on the amount unpaid, in addition to the amount withheld, until paid or until the day an assessment is issued under section 5747.13 of the Revised Code, whichever occurs first.

(G) An employee of a corporation, limited liability company, or business trust having control or supervision of or charged with the responsibility of filing the report and making payment, or an officer, member, manager, or trustee of a corporation, limited liability company, or business trust who is responsible for the execution of the corporation's, limited liability company's, or business trust's fiscal responsibilities, shall be personally liable for failure to file the report or pay the tax due as required by this section. The dissolution, termination, or bankruptcy of a corporation, limited liability company, or business trust does not discharge a responsible officer's, member's, manager's, employee's, or trustee's liability for a failure of the corporation, limited liability company, or business trust to file returns or pay tax due.

(H) If an employer required to deduct and withhold income tax from compensation and to pay that tax to the state under sections 5747.06 and 5747.07 of the Revised Code sells the employer's business or stock of merchandise or quits the employer's business, the taxes required to be deducted and withheld and paid to the state pursuant to those sections prior to that time, together with any interest and penalties imposed on those taxes, become due and payable immediately, and that person shall make a final return within fifteen days after the date of selling or quitting business. The employer's successor shall withhold a sufficient amount of the purchase money to cover the amount of the taxes, interest, and penalties due and unpaid, until the former owner produces a receipt from the tax commissioner showing that the taxes, interest, and penalties have been paid or a certificate indicating that no such taxes are due. If the purchaser of the business or stock of merchandise fails to withhold purchase money, the purchaser shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid during the operation of the business by the former owner. If the amount of taxes, interest, and penalties outstanding at the time of the purchase exceeds the total purchase money, the tax commissioner in the commissioner's discretion may adjust the liability of the seller or the responsibility of the purchaser to pay that liability to maximize the collection of withholding tax revenue.

(I)

(1) An employer described in division (I)(2) of this section shall make all payments required by this section for the year by electronic funds transfer under section 5747.072 of the Revised Code.

(2)

(a) For 1994, an employer described in division (I)(2) of this section is one whose actual or required payments under this section exceeded five hundred thousand dollars during the twelve-month period ending June 30, 1993.

(b) For 1995, an employer described in division (I)(2) of this section is one whose actual or required payments under this section exceeded five hundred thousand dollars during the twelve-month period ending June 30, 1994.

(c) For 1996, an employer described in division (I)(2) of this section is one whose actual or required payments under this section exceeded three hundred thousand dollars during the twelve-month period ending June 30, 1995.

(d) For 1997 through 2000, an employer described in division (I)(2) of this section is one whose actual or required payments under this section exceeded one hundred eighty thousand dollars during the twelve-month period ending on the thirtieth day of June of the preceding calendar year.

(e) For 2001 and thereafter, an employer described in division (I)(2) of this section is one whose actual or required payments under this section exceeded eighty-four thousand dollars during the twelve-month period ending on the thirtieth day of June of the preceding calendar year.

(J)

(1) Every professional employer organization and every professional employer organization reporting entity shall file a report with the tax commissioner within thirty days after commencing business in this state or within thirty days after the effective date of this amendment, whichever is later, that includes all of the following information:

(a) The name, address, number the employer receives from the secretary of state to do business in this state, if applicable, and federal employer identification number of each client employer of the professional employer organization or professional employer organization reporting entity;

(b) The date that each client employer became a client of the professional employer organization or professional employer organization reporting entity;

(c) The names and mailing addresses of the chief executive officer and the chief financial officer of each client employer for taxation of the client employer.

(2) Beginning with the calendar quarter ending after a professional employer organization or professional employer organization reporting entity files the report required under division (J)(1) of this section, and every calendar quarter thereafter, the professional employer organization or the professional employer organization reporting entity shall file an updated report with the tax commissioner. The professional employer organization or professional employer organization reporting entity shall file the updated report not later than the last day of the month following the end of the calendar quarter and shall include all of the following information in the report:

(a) If an entity became a client employer of the professional employer organization or professional employer organization reporting entity at any time during the calendar quarter, all of the information required under division (J)(1) of this section for each new client employer;

(b) If an entity terminated the professional employer organization agreement between the professional employer organization or professional employer organization reporting entity and the entity at any time during the calendar quarter, the information described in division (J)(1)(a) of this section for that entity, the date during the calendar quarter that the entity ceased being a client of the professional employer organization or professional employer organization reporting entity, if applicable, or the date the entity ceased business operations in this state, if applicable;

(c) If the name or mailing address of the chief executive officer or the chief financial officer of a client employer has changed since the professional employer organization or professional employer organization reporting entity previously submitted a report under division (J)(1) or (2) of this section, the updated name or mailing address, or both, of the chief executive officer or the chief financial officer, as applicable;

(d) If none of the events described in divisions (J)(2)(a) to (c) of this section occurred during the calendar quarter, a statement of that fact.

Amended by 129th General AssemblyFile No.179,SB 139, §1, eff. 3/22/2013.

Effective Date: 09-29-2000



Section 5747.071 - Withholding tax from retirement benefits.

(A) As used in this section:

(1) "Retirement system" means the public employees retirement system, state teachers retirement system, school employees retirement system, Ohio police and fire pension fund, state highway patrol retirement system, and any municipal retirement system.

(2) "Benefits" means all annuities, allowances, pensions, and other benefits paid by a retirement system.

(3) "Recipient" means any person receiving benefits from a retirement system.

(B) Any recipient may request the recipient's retirement system to deduct and withhold from the recipient's benefits an amount during the calendar year reasonably estimated to be equal to the tax due from the recipient under this chapter for the year with respect to the recipient's benefits from the retirement system that are included in the recipient's adjusted gross income. The request shall be made pursuant to an application filed with the retirement system, on a form the system shall supply, and shall include the estimate of the recipient of the amount of state income taxes that will be due in the ensuing calendar year with respect to the benefits from the retirement system.

(C) A retirement system with which an application is filed under this section, commencing with the calendar year following the year in which the application is filed, shall withhold from the benefits of the recipient an amount that equals for the calendar year, the amount of taxes that the recipient estimated would be due for the year. The amount to be withheld for a calendar year shall be apportioned throughout the calendar year.

(D) A recipient may submit an amended application to increase or decrease the amount that will be withheld by the retirement system in an ensuing year.

(E) A retirement system that withholds a portion of the benefits of a recipient under this section shall file returns and pay the amounts withheld in accordance with the requirements of section 5747.07 of the Revised Code.

(F) Every retirement system required to deduct and withhold tax from benefits pursuant to this section shall furnish to the recipient, with respect to the benefits paid to the recipient during the calendar year, on or before the thirty-first day of January of the succeeding year, a written statement showing the amount of benefits deducted and withheld as state income tax, and such other information as the tax commissioner requires.

(G) A retirement system may adopt rules governing withholding under this section.

Effective Date: 11-02-1999



Section 5747.072 - Employers remitting taxes by electronic funds transfer.

(A) Any employer required by section 5747.07 of the Revised Code to remit undeposited taxes by electronic funds transfer shall do so in the manner prescribed by rules adopted by the treasurer of state under section 113.061 of the Revised Code and on or before the dates specified under that division. The tax commissioner shall notify each such employer of the employer's obligation to remit undeposited taxes by electronic funds transfer, shall maintain an updated list of those employers, and shall provide the list and any additions thereto or deletions therefrom to the treasurer of state. Failure by the tax commissioner to notify an employer subject to this section to remit taxes by electronic funds transfer does not relieve the employer of its obligation to remit taxes by electronic funds transfer.

Except as otherwise provided in this paragraph, the payment of taxes by electronic funds transfer does not affect an employer's obligation to file the quarterly return as required under division (E)(1) of section 5747.07 of the Revised Code or the annual return as required under divisions (E)(2) and (F) of that section. If the employer remits estimated tax payments in a manner, designated by the treasurer of state, that permits the inclusion of all information necessary for the treasurer of state to process the tax payment, the employer need not file the return required under division (B) of section 5747.07 of the Revised Code. The treasurer of state, in consultation with the tax commissioner, may adopt rules governing the format for filing the returns under section 5747.07 of the Revised Code by employers who remit undeposited taxes by electronic funds transfer. The rules may permit the filing of returns at less frequent intervals than required by that division if the treasurer of state and the tax commissioner determine that remittance by electronic funds transfer warrants less frequent filing of returns.

An employer required by this section to remit taxes by electronic funds transfer may apply to the treasurer of state to be excused from that requirement. The treasurer of state may excuse the employer from remittance by electronic funds transfer for good cause shown for the period of time requested by the employer or a portion of that period. The treasurer shall notify the tax commissioner and the employer of the treasurer's decision as soon as is practicable.

(B) If an employer required by this section to remit undeposited taxes by electronic funds transfer remits those taxes by some means other than electronic funds transfer as prescribed by the rules adopted by the treasurer of state, and the treasurer determines that such failure was not due to reasonable cause or was due to willful neglect, the treasurer shall notify the tax commissioner of the failure to remit by electronic funds transfer and shall provide the commissioner with any information used in making that determination. The tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5747.13 of the Revised Code. The additional charge shall equal five per cent of the amount of the undeposited taxes, but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed by this chapter, and shall be considered as revenue arising from the taxes imposed by this chapter. The tax commissioner may remit all or a portion of such a charge and may adopt rules governing such remission.

No additional charge shall be assessed under this division against an employer that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the employer remits by some means other than electronic funds transfer.

Effective Date: 06-30-1997



Section 5747.08 - Filing income tax return.

An annual return with respect to the tax imposed by section 5747.02 of the Revised Code and each tax imposed under Chapter 5748. of the Revised Code shall be made by every taxpayer for any taxable year for which the taxpayer is liable for the tax imposed by that section or under that chapter, unless the total credits allowed under divisions (E), (F), and (G) of section 5747.05 of the Revised Code for the year are equal to or exceed the tax imposed by section 5747.02 of the Revised Code, in which case no return shall be required unless the taxpayer is liable for a tax imposed pursuant to Chapter 5748. of the Revised Code.

(A) If an individual is deceased, any return or notice required of that individual under this chapter shall be made and filed by that decedent's executor, administrator, or other person charged with the property of that decedent.

(B) If an individual is unable to make a return or notice required by this chapter, the return or notice required of that individual shall be made and filed by the individual's duly authorized agent, guardian, conservator, fiduciary, or other person charged with the care of the person or property of that individual.

(C) Returns or notices required of an estate or a trust shall be made and filed by the fiduciary of the estate or trust.

(D)

(1)

(a) Except as otherwise provided in division (D)(1)(b) of this section, any pass-through entity may file a single return on behalf of one or more of the entity's investors other than an investor that is a person subject to the tax imposed under section 5733.06 of the Revised Code. The single return shall set forth the name, address, and social security number or other identifying number of each of those pass-through entity investors and shall indicate the distributive share of each of those pass-through entity investor's income taxable in this state in accordance with sections 5747.20 to 5747.231 of the Revised Code. Such pass-through entity investors for whom the pass-through entity elects to file a single return are not entitled to the exemption or credit provided for by sections 5747.02 and 5747.022 of the Revised Code; shall calculate the tax before business credits at the highest rate of tax set forth in section 5747.02 of the Revised Code for the taxable year for which the return is filed; and are entitled to only their distributive share of the business credits as defined in division (D)(2) of this section. A single check drawn by the pass-through entity shall accompany the return in full payment of the tax due, as shown on the single return, for such investors, other than investors who are persons subject to the tax imposed under section 5733.06 of the Revised Code.

(b)

(i) A pass-through entity shall not include in such a single return any investor that is a trust to the extent that any direct or indirect current, future, or contingent beneficiary of the trust is a person subject to the tax imposed under section 5733.06 of the Revised Code.

(ii) A pass-through entity shall not include in such a single return any investor that is itself a pass-through entity to the extent that any direct or indirect investor in the second pass-through entity is a person subject to the tax imposed under section 5733.06 of the Revised Code.

(c) Nothing in division (D) of this section precludes the tax commissioner from requiring such investors to file the return and make the payment of taxes and related interest, penalty, and interest penalty required by this section or section 5747.02, 5747.09, or 5747.15 of the Revised Code. Nothing in division (D) of this section shall be construed to provide to such an investor or pass-through entity any additional deduction or credit, other than the credit provided by division (J) of this section, solely on account of the entity's filing a return in accordance with this section. Such a pass-through entity also shall make the filing and payment of estimated taxes on behalf of the pass-through entity investors other than an investor that is a person subject to the tax imposed under section 5733.06 of the Revised Code.

(2) For the purposes of this section, "business credits" means the credits listed in section 5747.98 of the Revised Code excluding the following credits:

(a) The retirement credit under division (B) of section 5747.055 of the Revised Code;

(b) The senior citizen credit under division (C) of section 5747.05 of the Revised Code;

(c) The lump sum distribution credit under division (D) of section 5747.05 of the Revised Code;

(d) The dependent care credit under section 5747.054 of the Revised Code;

(e) The lump sum retirement income credit under division (C) of section 5747.055 of the Revised Code;

(f) The lump sum retirement income credit under division (D) of section 5747.055 of the Revised Code;

(g) The lump sum retirement income credit under division (E) of section 5747.055 of the Revised Code;

(h) The credit for displaced workers who pay for job training under section 5747.27 of the Revised Code;

(i) The twenty-dollar personal exemption credit under section 5747.022 of the Revised Code;

(j) The joint filing credit under division (G) of section 5747.05 of the Revised Code;

(k) The nonresident credit under division (A) of section 5747.05 of the Revised Code;

(l) The credit for a resident's out-of-state income under division (B) of section 5747.05 of the Revised Code;

(m) The low-income credit under section 5747.056 of the Revised Code.

(3) The election provided for under division (D) of this section applies only to the taxable year for which the election is made by the pass-through entity. Unless the tax commissioner provides otherwise, this election, once made, is binding and irrevocable for the taxable year for which the election is made. Nothing in this division shall be construed to provide for any deduction or credit that would not be allowable if a nonresident pass-through entity investor were to file an annual return.

(4) If a pass-through entity makes the election provided for under division (D) of this section, the pass-through entity shall be liable for any additional taxes, interest, interest penalty, or penalties imposed by this chapter if the tax commissioner finds that the single return does not reflect the correct tax due by the pass-through entity investors covered by that return. Nothing in this division shall be construed to limit or alter the liability, if any, imposed on pass-through entity investors for unpaid or underpaid taxes, interest, interest penalty, or penalties as a result of the pass-through entity's making the election provided for under division (D) of this section. For the purposes of division (D) of this section, "correct tax due" means the tax that would have been paid by the pass-through entity had the single return been filed in a manner reflecting the commissioner's findings. Nothing in division (D) of this section shall be construed to make or hold a pass-through entity liable for tax attributable to a pass-through entity investor's income from a source other than the pass-through entity electing to file the single return.

(E) If a husband and wife file a joint federal income tax return for a taxable year, they shall file a joint return under this section for that taxable year, and their liabilities are joint and several, but, if the federal income tax liability of either spouse is determined on a separate federal income tax return, they shall file separate returns under this section.

If either spouse is not required to file a federal income tax return and either or both are required to file a return pursuant to this chapter, they may elect to file separate or joint returns, and, pursuant to that election, their liabilities are separate or joint and several. If a husband and wife file separate returns pursuant to this chapter, each must claim the taxpayer's own exemption, but not both, as authorized under section 5747.02 of the Revised Code on the taxpayer's own return.

(F) Each return or notice required to be filed under this section shall contain the signature of the taxpayer or the taxpayer's duly authorized agent and of the person who prepared the return for the taxpayer, and shall include the taxpayer's social security number. Each return shall be verified by a declaration under the penalties of perjury. The tax commissioner shall prescribe the form that the signature and declaration shall take.

(G) Each return or notice required to be filed under this section shall be made and filed as required by section 5747.04 of the Revised Code, on or before the fifteenth day of April of each year, on forms that the tax commissioner shall prescribe, together with remittance made payable to the treasurer of state in the combined amount of the state and all school district income taxes shown to be due on the form, unless the combined amount shown to be due is one dollar or less, in which case that amount need not be remitted.

Upon good cause shown, the commissioner may extend the period for filing any notice or return required to be filed under this section and may adopt rules relating to extensions. If the extension results in an extension of time for the payment of any state or school district income tax liability with respect to which the return is filed, the taxpayer shall pay at the time the tax liability is paid an amount of interest computed at the rate per annum prescribed by section 5703.47 of the Revised Code on that liability from the time that payment is due without extension to the time of actual payment. Except as provided in section 5747.132 of the Revised Code, in addition to all other interest charges and penalties, all taxes imposed under this chapter or Chapter 5748. of the Revised Code and remaining unpaid after they become due, except combined amounts due of one dollar or less, bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code until paid or until the day an assessment is issued under section 5747.13 of the Revised Code, whichever occurs first.

If the commissioner considers it necessary in order to ensure the payment of the tax imposed by section 5747.02 of the Revised Code or any tax imposed under Chapter 5748. of the Revised Code, the commissioner may require returns and payments to be made otherwise than as provided in this section.

To the extent that any provision in this division conflicts with any provision in section 5747.026 of the Revised Code, the provision in that section prevails.

(H) If any report, claim, statement, or other document required to be filed, or any payment required to be made, within a prescribed period or on or before a prescribed date under this chapter is delivered after that period or that date by United States mail to the agency, officer, or office with which the report, claim, statement, or other document is required to be filed, or to which the payment is required to be made, the date of the postmark stamped on the cover in which the report, claim, statement, or other document, or payment is mailed shall be deemed to be the date of delivery or the date of payment.

If a payment is required to be made by electronic funds transfer pursuant to section 5747.072 of the Revised Code, the payment is considered to be made when the payment is received by the treasurer of state or credited to an account designated by the treasurer of state for the receipt of tax payments.

"The date of the postmark" means, in the event there is more than one date on the cover, the earliest date imprinted on the cover by the United States postal service.

(I) The amounts withheld by an employer pursuant to section 5747.06 of the Revised Code,a casino operator pursuant to section 5747.063 of the Revised Code, or a lottery sales agent pursuant to section 5747.064 of the Revised Code shall be allowed to the recipient of the compensation casino winnings, or lottery prize award as credits against payment of the appropriate taxes imposed on the recipient by section 5747.02 and under Chapter 5748. of the Revised Code.

(J) If, in accordance with division (D) of this section, a pass-through entity elects to file a single return and if any investor is required to file the return and make the payment of taxes required by this chapter on account of the investor's other income that is not included in a single return filed by a pass-through entity, the investor is entitled to a refundable credit equal to the investor's proportionate share of the tax paid by the pass-through entity on behalf of the investor. The investor shall claim the credit for the investor's taxable year in which or with which ends the taxable year of the pass-through entity. Nothing in this chapter shall be construed to allow any credit provided in this chapter to be claimed more than once. For the purposes of computing any interest, penalty, or interest penalty, the investor shall be deemed to have paid the refundable credit provided by this division on the day that the pass-through entity paid the estimated tax or the tax giving rise to the credit.

(K) The tax commissioner shall ensure that each return required to be filed under this section includes a box that the taxpayer may check to authorize a paid tax preparer who prepared the return to communicate with the department of taxation about matters pertaining to the return. The return or instructions accompanying the return shall indicate that by checking the box the taxpayer authorizes the department of taxation to contact the preparer concerning questions that arise during the processing of the return and authorizes the preparer only to provide the department with information that is missing from the return, to contact the department for information about the processing of the return or the status of the taxpayer's refund or payments, and to respond to notices about mathematical errors, offsets, or return preparation that the taxpayer has received from the department and has shown to the preparer.

(L) The tax commissioner shall permit individual taxpayers to instruct the department of taxation to cause any refund of overpaid taxes to be deposited directly into a checking account, savings account, or an individual retirement account or individual retirement annuity, or preexisting college savings plan or program account offered by the Ohio tuition trust authority under Chapter 3334. of the Revised Code, as designated by the taxpayer, when the taxpayer files the annual return required by this section electronically.

(M) The tax commissioner may adopt rules to administer this section.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 128th General AssemblyFile No.32,SB 194, §1, eff. 8/19/2010.

Amended by 128th General AssemblyFile No.26,SB 155, §1, eff. 3/31/2010.

Effective Date: 09-06-2002; 06-02-2005; 06-30-2005; 2007 HB157 12-21-2007

Related Legislative Provision: See 128th General AssemblyFile No.26,SB 155, §3



Section 5747.081 - Designating contribution to political party fund.

An individual whose state income tax liability for a tax year is one dollar or more may designate that one dollar be paid into the Ohio political party fund to be divided among qualifying political parties. If a husband and wife who file a joint tax return have a tax liability of two dollars or more, each spouse may designate that one dollar be paid into the fund. The tax commissioner shall provide, on the face of the individual income tax return form, a place where a taxpayer may make the designation authorized in this section. The tax commissioner shall include language informing the taxpayer of the purpose of the designation and indicating that a designation will not increase or decrease the taxpayer's tax liability.

Effective Date: 10-20-1987



Section 5747.082 - Use of electronic filing by tax preparers.

(A) As used in this section:

(1) "Electronic technology" means electronic technology acceptable to the tax commissioner under division (B) of this section.

(2) "Original tax return" means any report, return, or other tax document required to be filed under this chapter for the purpose of reporting the taxes due under, and withholdings required by, this chapter. "Original tax return" does not include an amended return or any declaration or form required by or filed in connection with section 5747.09 of the Revised Code.

(3) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(4) "Tax return preparer" means any person that operates a business that prepares, or directly or indirectly employs another person to prepare, for a taxpayer an original tax return in exchange for compensation or remuneration from the taxpayer or the taxpayer's related member. With respect to the preparation of a return or application for refund under this chapter, "tax return preparer" does not include an individual who performs only one or more of the following activities:

(a) Furnishes typing, reproducing, or other mechanical assistance;

(b) Prepares an application for refund or a return on behalf of an employer by whom the individual is regularly and continuously employed, or on behalf of an officer or employee of that employer;

(c) Prepares as a fiduciary an application for refund or a return;

(d) Prepares an application for refund or a return for a taxpayer in response to a notice of deficiency issued to the taxpayer or the taxpayer's related member, or in response to a waiver of restriction after the commencement of an audit of the taxpayer or the taxpayer's related member.

(B) Divisions (C) and (D) of this section apply to the filing of original tax returns that are due in a calendar year only if the tax commissioner, by the last day of the calendar year immediately preceding the calendar year in which such returns are due, has published on the department of taxation's official internet web site at least one method of electronic technology acceptable to the commissioner for filing such returns.

(C) A tax return preparer that prepares more than seventy-five original tax returns during any calendar year that ends before January 1, 2013, or that prepares more than eleven original tax returns during any calendar year that begins on or after January 1, 2013, shall use electronic technology to file with the tax commissioner all original tax returns prepared by the tax return preparer. This division does not apply to a tax return preparer in any calendar year that ends before January 1, 2013, if, during the previous calendar year, the tax return preparer prepared no more than twenty-five original tax returns. This division does not apply to a tax return preparer in any calendar year that begins on or after January 1, 2013, if, during the previous calendar year, the tax return preparer prepared not more than ten original tax returns.

(D) If a tax return preparer required by this section to submit original tax returns by electronic technology files an original tax return by some means other than by electronic technology, the tax commissioner shall impose a penalty of fifty dollars for each return, in excess of seventy-five in calendar year 2010, 2011, or 2012, or in excess of eleven in any calendar year thereafter, that is not filed by electronic technology. Upon good cause shown by the tax return preparer, the tax commissioner may waive all or any portion of the penalty or may refund all or any portion of the penalty the tax return preparer has paid.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 2008 HB562 09-22-2008



Section 5747.083 - Report or payment of use tax on personal income tax return.

The tax commissioner may not require the taxpayer, as a part of the taxpayer's personal income tax return, to report or pay use tax for any purchase made during the tax year on which the taxpayer has paid any sales tax to this state or any other state at the time of the purchase.

Effective Date: 06-21-2002



Section 5747.09 - Declaration of estimated taxes.

(A) As used in this section:

(1) "Estimated taxes" means the amount that the taxpayer estimates to be the taxpayer's combined tax liability under this chapter and Chapter 5748. of the Revised Code for the current taxable year.

(2) "Tax liability" means the total taxes due for the taxable year, after allowing any credit to which the taxpayer is entitled, but prior to applying any estimated tax payment, withholding payment, or refund from another tax year.

(3) "Taxes paid" include payments of estimated taxes made under division (C) of this section, taxes withheld from the taxpayer's compensation, and tax refunds applied by the taxpayer in payment of estimated taxes.

(B) Every taxpayer shall make declaration of estimated taxes for the current taxable year, in the form that the tax commissioner shall prescribe, if the amount payable as estimated taxes, less the amount to be withheld from the taxpayer's compensation, is more than five hundred dollars. For purposes of this section, taxes withheld from compensation shall be considered as paid in equal amounts on each payment date unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts withheld shall be considered as paid on the dates on which the amounts were actually withheld. Taxpayers filing joint returns pursuant to section 5747.08 of the Revised Code shall file joint declarations of estimated taxes. A taxpayer may amend a declaration under rules prescribed by the commissioner. A taxpayer having a taxable year of less than twelve months shall make a declaration under rules prescribed by the commissioner. The declaration of estimated taxes for an individual under a disability shall be made and filed by the person who is required to file the income tax return.

The declaration of estimated taxes shall be filed on or before the fifteenth day of April of each year or on or before the fifteenth day of the fourth month after the taxpayer becomes subject to tax for the first time.

Taxpayers reporting on a fiscal year basis shall file a declaration on or before the fifteenth day of the fourth month after the beginning of each fiscal year or period.

The declaration shall be filed upon a form prescribed by the commissioner and furnished by or obtainable from the commissioner.

The original declaration or any subsequent amendment may be increased or decreased on or before any subsequent quarterly payment day as provided in this section.

(C) The required portion of the tax liability for the taxable year that shall be paid through estimated taxes made payable to the treasurer of state, including the application of tax refunds to estimated taxes, and withholding on or before the applicable payment date shall be as follows:

(1) On or before the fifteenth day of the fourth month after the beginning of the taxable year, twenty-two and one-half per cent of the tax liability for the taxable year;

(2) On or before the fifteenth day of the sixth month after the beginning of the taxable year, forty-five per cent of the tax liability for the taxable year;

(3) On or before the fifteenth day of the ninth month after the beginning of the taxable year, sixty-seven and one-half per cent of the tax liability for the taxable year;

(4) On or before the fifteenth day of the first month of the following taxable year, ninety per cent of the tax liability for the taxable year.

When an amended return has been filed, the unpaid balance shown due on the amended return shall be paid in equal installments on or before the remaining payment dates.

On or before the fifteenth day of the fourth month of the year following that for which the declaration or amended declaration was filed, an annual return shall be filed and any balance which may be due shall be paid with the return in accordance with section 5747.08 of the Revised Code.

(D) In the case of any underpayment of estimated taxes, an interest penalty shall be added to the taxes for the tax year at the rate per annum prescribed by section 5703.47 of the Revised Code upon the amount of underpayment for the period of underpayment, unless the underpayment is due to reasonable cause as described in division (E) of this section. The amount of the underpayment shall be determined as follows:

(1) For the first payment of estimated taxes each year, twenty-two and one-half per cent of the tax liability, less the amount of taxes paid by the date prescribed for that payment;

(2) For the second payment of estimated taxes each year, forty-five per cent of the tax liability, less the amount of taxes paid by the date prescribed for that payment;

(3) For the third payment of estimated taxes each year, sixty-seven and one-half per cent of the tax liability, less the amount of taxes paid by the date prescribed for that payment;

(4) For the fourth payment of estimated taxes each year, ninety per cent of the tax liability, less the amount of taxes paid by the date prescribed for that payment.

The period of the underpayment shall run from the day the estimated payment was required to be made to the date on which the payment is made. For purposes of this section, a payment of estimated taxes on or before any payment date shall be considered a payment of any previous underpayment only to the extent the payment of estimated taxes exceeds the amount of the payment presently required to be paid to avoid any penalty.

The interest penalty imposed under division (D) of this section shall be in lieu of any other interest charge or penalty imposed for failure to file an estimated return and make estimated payments as required by this section.

(E) An underpayment of estimated taxes determined under division (D) of this section shall be due to reasonable cause and the interest penalty imposed by this section shall not be added to the taxes for the tax year if either of the following apply:

(1) The amount of tax that was paid equals at least ninety per cent of the tax liability for the current taxable year, determined by annualizing the income received during the year up to the end of the month immediately preceding the month in which the payment is due;

(2) The amount of tax that was paid equals at least one hundred per cent of the tax liability shown on the return of the taxpayer for the preceding taxable year, provided that the immediately preceding taxable year reflected a period of twelve months and the taxpayer filed a return under section 5747.08 of the Revised Code for that year.

The tax commissioner may waive the requirement for filing a declaration of estimated taxes for any class of taxpayers after finding that the waiver is reasonable and proper in view of administrative costs and other factors.

Effective Date: 09-29-2000



Section 5747.10 - Amended returns.

If any of the facts, figures, computations, or attachments required in a taxpayer's annual return to determine the tax charged by this chapter or Chapter 5748. of the Revised Code must be altered as the result of an adjustment to the taxpayer's federal income tax return, whether initiated by the taxpayer or the internal revenue service, and such alteration affects the taxpayer's tax liability under this chapter or Chapter 5748. of the Revised Code, the taxpayer shall file an amended return with the tax commissioner in such form as the commissioner requires. The amended return shall be filed not later than sixty days after the adjustment has been agreed to or finally determined for federal income tax purposes or any federal income tax deficiency or refund, or the abatement or credit resulting therefrom, has been assessed or paid, whichever occurs first.

(A) In the case of an underpayment, the amended return shall be accompanied by payment of any combined additional tax due together with interest thereon. If the combined tax shown to be due is one dollar or less, such amount need not accompany the amended return. An amended return required by this section is a return subject to assessment under section 5747.13 of the Revised Code for the purpose of assessing any additional tax due under this section, together with any applicable penalty and interest. It shall not reopen those facts, figures, computations, or attachments from a previously filed return no longer subject to assessment that are not affected, either directly or indirectly, by the adjustment to the taxpayer's federal income tax return.

(B) In the case of an overpayment, an application for refund may be filed under this division within the sixty-day period prescribed for filing the amended return even if it is filed beyond the period prescribed in section 5747.11 of the Revised Code if it otherwise conforms to the requirements of such section. An application filed under this division shall claim refund of overpayments resulting from alterations to only those facts, figures, computations, or attachments required in the taxpayer's annual return that are affected, either directly or indirectly, by the adjustment to the taxpayer's federal income tax return unless it is also filed within the time prescribed in section 5747.11 of the Revised Code. It shall not reopen those facts, figures, computations, or attachments that are not affected, either directly or indirectly, by the adjustment to the taxpayer's federal income tax return.

Effective Date: 01-15-1993



Section 5747.11 - Refunds - interest.

(A) The tax commissioner shall refund to employers, qualifying entities, or taxpayers, with respect to any tax imposed under section 5733.41, 5747.02, or 5747.41, or Chapter 5748. of the Revised Code:

(1) Overpayments of more than one dollar;

(2) Amounts in excess of one dollar paid illegally or erroneously;

(3) Amounts in excess of one dollar paid on an illegal, erroneous, or excessive assessment.

(B) Except as otherwise provided under divisions (D) and (E) of this section, applications for refund shall be filed with the tax commissioner, on the form prescribed by the commissioner, within four years from the date of the illegal, erroneous, or excessive payment of the tax, or within any additional period allowed by division (B)(3)(b) of section 5747.05, division (B) of section 5747.10, division (A) of section 5747.13, or division (C) of section 5747.45 of the Revised Code.

On filing of the refund application, the commissioner shall determine the amount of refund due and certify such amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. Payment shall be made as provided in division (C) of section 126.35 of the Revised Code.

(C)

(1) Interest shall be allowed and paid upon any illegal or erroneous assessment in excess of one dollar in respect of the tax imposed under section 5747.02 or Chapter 5748. of the Revised Code at the rate per annum prescribed by section 5703.47 of the Revised Code from the date of the payment of the illegal or erroneous assessment until the date the refund of such amount is paid. If such refund results from the filing of a return or report, or the payment accompanying such return or report, by an employer or taxpayer, rather than from an assessment by the commissioner, such interest shall run from a period ninety days after the final filing date of the annual return until the date the refund is paid.

(2) Interest shall be allowed and paid at the rate per annum prescribed by section 5703.47 of the Revised Code upon any overpayment in excess of one dollar in respect of the tax imposed under section 5747.02 or Chapter 5748. of the Revised Code from the date of the overpayment until the date of the refund of the overpayment, except that if any overpayment is refunded within ninety days after the final filing date of the annual return or ninety days after the return is filed, whichever is later, no interest shall be allowed on such overpayment. If the overpayment results from the carryback of a net operating loss or net capital loss to a previous taxable year, the overpayment is deemed not to have been made prior to the filing date, including any extension thereof, for the taxable year in which the net operating loss or net capital loss arises. For purposes of the payment of interest on overpayments, no amount of tax, for any taxable year, shall be treated as having been paid before the date on which the tax return for that year was due without regard to any extension of time for filing such return.

(3) Interest shall be allowed at the rate per annum prescribed by section 5703.47 of the Revised Code on amounts refunded with respect to the taxes imposed under sections 5733.41 and 5747.41 of the Revised Code. The interest shall run from whichever of the following days is the latest until the day the refund is paid: the day the illegal, erroneous, or excessive payment was made; the ninetieth day after the final day the annual report was required to be filed under section 5747.42 of the Revised Code; or the ninetieth day after the day that report was filed.

(D) "Ninety days" shall be substituted for "four years" in division (B) of this section if the taxpayer satisfies both of the following conditions:

(1) The taxpayer has applied for a refund based in whole or in part upon section 5747.059 of the Revised Code;

(2) The taxpayer asserts that either the imposition or collection of the tax imposed or charged by this chapter or any portion of such tax violates the Constitution of the United States or the Constitution of Ohio.

(E)

(1) Division (E)(2) of this section applies only if all of the following conditions are satisfied:

(a) A qualifying entity pays an amount of the tax imposed by section 5733.41 or 5747.41 of the Revised Code;

(b) The taxpayer is a qualifying investor as to that qualifying entity;

(c) The taxpayer did not claim the credit provided for in section 5747.059 of the Revised Code as to the tax described in division (E)(1)(a) of this section;

(d) The four-year period described in division (B) of this section has ended as to the taxable year for which the taxpayer otherwise would have claimed that credit.

(2) A taxpayer shall file an application for refund pursuant to division (E) of this section within one year after the date the payment described in division (E)(1)(a) of this section is made. An application filed under division (E)(2) of this section shall claim refund only of overpayments resulting from the taxpayer's failure to claim the credit described in division (E)(1)(c) of this section. Nothing in division (E) of this section shall be construed to relieve a taxpayer from complying with division (A)(16) of section 5747.01 of the Revised Code.

Effective Date: 09-29-1999; 12-31-2006



Section 5747.111 - [Repealed].

Effective Date: 07-06-1984



Section 5747.112 - Paying refund of school district income taxes.

For payment of any refund of school district income taxes illegally, erroneously, or excessively paid, the treasurer of state shall place one thousand dollars collected in a separate fund in the state treasury for each school district. As required by the depletion of each fund, the treasurer of state shall place to the credit thereof an amount sufficient to make the total of the school district's fund at the time of such credit amount to one thousand dollars.

Effective Date: 07-01-1985



Section 5747.113 - Income tax refund contribution system.

(A) Any taxpayer claiming a refund under section 5747.11 of the Revised Code who wishes to contribute any part of the taxpayer's refund to the natural areas and preserves fund created in section 1517.11 of the Revised Code, the nongame and endangered wildlife fund created in section 1531.26 of the Revised Code, the military injury relief fund created in section 5101.98 of the Revised Code, the Ohio historical society income tax contribution fund created in section 149.308 of the Revised Code, or all of those funds may designate on the taxpayer's income tax return the amount that the taxpayer wishes to contribute to the fund or funds. A designated contribution is irrevocable upon the filing of the return and shall be made in the full amount designated if the refund found due the taxpayer upon the initial processing of the taxpayer's return, after any deductions including those required by section 5747.12 of the Revised Code, is greater than or equal to the designated contribution. If the refund due as initially determined is less than the designated contribution, the contribution shall be made in the full amount of the refund. The tax commissioner shall subtract the amount of the contribution from the amount of the refund initially found due the taxpayer and shall certify the difference to the director of budget and management and treasurer of state for payment to the taxpayer in accordance with section 5747.11 of the Revised Code. For the purpose of any subsequent determination of the taxpayer's net tax payment, the contribution shall be considered a part of the refund paid to the taxpayer.

(B) The tax commissioner shall provide a space on the income tax return form in which a taxpayer may indicate that the taxpayer wishes to make a donation in accordance with this section. The tax commissioner shall also print in the instructions accompanying the income tax return form a description of the purposes for which the natural areas and preserves fund, the nongame and endangered wildlife fund, the military injury relief fund, and the Ohio historical society income tax contribution fund were created and the use of moneys from the income tax refund contribution system established in this section. No person shall designate on the person's income tax return any part of a refund claimed under section 5747.11 of the Revised Code as a contribution to any fund other than the natural areas and preserves fund, the nongame and endangered wildlife fund, the military injury relief fund, or the Ohio historical society income tax contribution fund.

(C) The money collected under the income tax refund contribution system established in this section shall be deposited by the tax commissioner into the natural areas and preserves fund, the nongame and endangered wildlife fund, the military injury relief fund, and the Ohio historical society income tax contribution fund in the amounts designated on the tax returns.

(D) No later than the thirtieth day of September each year, the tax commissioner shall determine the total amount contributed to each fund under this section during the preceding eight months, any adjustments to prior months, and the cost to the department of taxation of administering the income tax refund contribution system during that eight-month period. The commissioner shall make an additional determination no later than the thirty-first day of January of each year of the total amount contributed to each fund under this section during the preceding four calendar months, any adjustments to prior years made during that four-month period, and the cost to the department of taxation of administering the income tax contribution system during that period. The cost of administering the income tax contribution system shall be certified by the tax commissioner to the director of budget and management, who shall transfer an amount equal to one-fourth of such administrative costs from the natural areas and preserves fund, one-fourth of such costs from the nongame and endangered wildlife fund, one-fourth of such costs from the military injury relief fund, and one-fourth of such costs from the Ohio historical society income tax contribution fund to the litter control and natural resource tax administration fund, which is hereby created, provided that the moneys that the department receives to pay the cost of administering the income tax refund contribution system in any year shall not exceed two and one-half per cent of the total amount contributed under that system during that year.

(E)

(1) The director of natural resources, in January of every odd-numbered year, shall report to the general assembly on the effectiveness of the income tax refund contribution system as it pertains to the natural areas and preserves fund and the nongame and endangered wildlife fund. The report shall include the amount of money contributed to each fund in each of the previous five years, the amount of money contributed directly to each fund in addition to or independently of the income tax refund contribution system in each of the previous five years, and the purposes for which the money was expended.

(2) The director of job and family services and the director of the Ohio historical society, in January of every odd-numbered year, each shall report to the general assembly on the effectiveness of the income tax refund contribution system as it pertains to the military injury relief fund and the Ohio historical society income tax contribution fund, respectively. The report shall include the amount of money contributed to the fund in each of the previous five years, the amount of money contributed directly to the fund in addition to or independently of the income tax refund contribution system in each of the previous five years, and the purposes for which the money was expended.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-11-1988; 06-30-2005



Section 5747.12 - Applying refund to satisfy debt to state.

If a person entitled to a refund under section 5747.11 or 5747.13 of the Revised Code is indebted to this state for any tax, workers' compensation premium due under section 4123.35 of the Revised Code, unemployment compensation contribution due under section 4141.25 of the Revised Code, certified claim under section 131.02 or 131.021 of the Revised Code, or fee that is paid to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code, or any charge, penalty, or interest arising from such a tax, workers' compensation premium, unemployment compensation contribution, certified claim, or fee, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. If the person has more than one such debt, any debt subject to section 5739.33 or division (G) of section 5747.07 of the Revised Code or arising under section 5747.063 or 5747.064 of the Revised Code shall be satisfied first. Except as provided in section 131.021 of the Revised Code, this section applies only to debts that have become final.

The tax commissioner may charge each respective agency of the state for the commissioner's cost in applying refunds to debts due to the state and may charge the attorney general for the commissioner's cost in applying refunds to certified claims. The commissioner may promulgate rules to implement this section. The rules may address, among other things, situations such as those where persons may jointly be entitled to a refund but do not jointly owe a debt or certified claim.

The commissioner may, with the consent of the taxpayer, provide for the crediting, against tax imposed under this chapter or Chapter 5748. of the Revised Code and due for any taxable year, of the amount of any refund due the taxpayer under this chapter or Chapter 5748. of the Revised Code, as appropriate, for a preceding taxable year.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Effective Date: 09-26-2003; 05-06-2005



Section 5747.121 - Collecting child support from refunds.

(A) In accordance with sections 3123.821 to 3123.823 of the Revised Code, the tax commissioner shall cooperate with the department of job and family services in establishing and then implementing procedures for the collection of overdue child support from refunds of paid state income taxes under this chapter that are payable to obligors. The tax commissioner shall deposit money collected from such refunds into the child support intercept fund.

(B) At the request of the department of job and family services in connection with the collection of overdue child support from a refund of paid state income taxes pursuant to sections 3123.821 to 3123.823 of the Revised Code and division (A) of this section, the tax commissioner shall release to the department the home address and social security number of any obligor whose overdue child support may be collected from a refund of paid state income taxes pursuant to sections 3123.821 to 3123.823 of the Revised Code and division (A) of this section.

(C) In the case of persons filing a joint income tax return, the amount of the refund available for the collection of overdue child support shall be based on the proportion of the refund due to the obligor only. Any obligor's spouse who objects to the amount of the refund to be used for the collection of overdue child support may file a complaint with the tax commissioner within twenty-one days after receiving notice of the collection. The commissioner shall afford a complainant an opportunity to be heard. The burden of proving an error by the commissioner in determining the amount of a refund to be used for the collection of overdue child support shall be on the complainant.

(D) There is hereby created in the state treasury the child support intercept fund, which shall consist of moneys paid into it by the tax commissioner under division (A) of this section. Moneys in the fund shall be disbursed pursuant to vouchers approved by the director of job and family services for use by the division of child support to meet the requirements of section 666 of Title IV-D of the "Social Security Act," 98 Stat. 1306 (1975), 42 U.S.C. 666, as amended, and any rules promulgated under Title IV-D. Moneys appropriated from the fund are not intended to replace other moneys appropriated for this purpose.

(E) As used in this section, "obligor" has the same meaning as in section 3123.82 of the Revised Code.

Effective Date: 03-22-2001



Section 5747.122 - Collecting overpayments of public assistance from refunds.

(A) The tax commissioner, in accordance with section 5101.184 of the Revised Code, shall cooperate with the director of job and family services to collect overpayments of assistance under Chapter 5107., 5111., or 5115., former Chapter 5113., or section 5101.54 of the Revised Code from refunds of state income taxes for taxable year 1992 and thereafter that are payable to the recipients of such overpayments.

(B) At the request of the department of job and family services in connection with the collection of an overpayment of assistance from a refund of state income taxes pursuant to this section and section 5101.184 of the Revised Code, the tax commissioner shall release to the department the home address and social security number of any recipient of assistance whose overpayment may be collected from a refund of state income taxes under those sections.

(C) In the case of a joint income tax return for two people who were not married to each other at the time one of them received an overpayment of assistance, only the portion of a refund that is due to the recipient of the overpayment shall be available for collection of the overpayment under this section and section 5101.184 of the Revised Code. The tax commissioner shall determine such portion. A recipient's spouse who objects to the portion as determined by the commissioner may file a complaint with the commissioner within twenty-one days after receiving notice of the collection, and the commissioner shall afford the spouse an opportunity to be heard on the complaint. The commissioner shall waive or extend the twenty-one-day period if the recipient's spouse establishes that such action is necessary to avoid unjust, unfair, or unreasonable results. After the hearing, the commissioner shall make a final determination of the portion of the refund available for collection of the overpayment.

(D) The welfare overpayment intercept fund is hereby created in the state treasury. The tax commissioner shall deposit amounts collected from income tax refunds under this section to the credit of the welfare overpayment intercept fund. The director of job and family services shall distribute money in the fund in accordance with appropriate federal or state laws and procedures regarding collection of welfare overpayments.

Effective Date: 09-05-2001



Section 5747.123 - Collecting overpaid child support from refunds.

(A) As used in this section:

(1) "Obligee" and "obligor" have the same meanings as in section 3119.01 of the Revised Code;

(2) "Overpaid child support" has the same meaning as in section 3123.82 of the Revised Code.

(B) In accordance with sections 3123.821 to 3123.823 of the Revised Code, the tax commissioner shall cooperate with the department of job and family services in establishing and implementing procedures for the collection of overpaid child support from refunds of paid state income taxes under this chapter that are payable to obligees. The tax commissioner shall collect the refunds and send the amounts to the department of job and family services for distribution to obligors who made the overpayment.

(C) In the case of persons filing a joint income tax return, the amount of the refund available for the collection of overpaid child support shall be based on the proportion of the refund due the obligee only. An obligee's spouse who objects to the amount of the refund to be used for the collection of overpaid child support may file a complaint with the tax commissioner within twenty-one days after receiving notice of the collection. The commissioner shall afford a complainant an opportunity to be heard. The burden of proving an error by the commissioner in determining the amount of the refund to be used for the collection of overpaid child support shall be on the complainant.

Effective Date: 03-22-2001



Section 5747.13 - Liability of employer for failure to file return or collect or remit tax.

(A) If any employer collects the tax imposed by section 5747.02 or under Chapter 5748. of the Revised Code and fails to remit the tax as required by law, or fails to collect the tax, the employer is personally liable for any amount collected that the employer fails to remit, or any amount that the employer fails to collect. If any taxpayer fails to file a return or fails to pay the tax imposed by section 5747.02 or under Chapter 5748. of the Revised Code, the taxpayer is personally liable for the amount of the tax.

If any employer, taxpayer, or qualifying entity required to file a return under this chapter fails to file the return within the time prescribed, files an incorrect return, fails to remit the full amount of the taxes due for the period covered by the return, or fails to remit any additional tax due as a result of a reduction in the amount of the credit allowed under division (B) of section 5747.05 of the Revised Code together with interest on the additional tax within the time prescribed by that division, the tax commissioner may make an assessment against any person liable for any deficiency for the period for which the return is or taxes are due, based upon any information in the commissioner's possession.

An assessment issued against either the employer or the taxpayer pursuant to this section shall not be considered an election of remedies or a bar to an assessment against the other for failure to report or pay the same tax. No assessment shall be issued against any person if the tax actually has been paid by another.

No assessment shall be made or issued against an employer, taxpayer, or qualifying entity more than four years after the final date the return subject to assessment was required to be filed or the date the return was filed, whichever is later. However, the commissioner may assess any balance due as the result of a reduction in the credit allowed under division (B) of section 5747.05 of the Revised Code, including applicable penalty and interest, within four years of the date on which the taxpayer reports a change in either the portion of the taxpayer's adjusted gross income subjected to an income tax or tax measured by income in another state or the District of Columbia, or the amount of liability for an income tax or tax measured by income to another state or the District of Columbia, as required by division (B)(3) of section 5747.05 of the Revised Code. Such time limits may be extended if both the employer, taxpayer, or qualifying entity and the commissioner consent in writing to the extension or if an agreement waiving or extending the time limits has been entered into pursuant to section 122.171 of the Revised Code. Any such extension shall extend the four-year time limit in division (B) of section 5747.11 of the Revised Code for the same period of time. There shall be no bar or limit to an assessment against an employer for taxes withheld from employees and not remitted to the state, against an employer, taxpayer, or qualifying entity that fails to file a return subject to assessment as required by this chapter, or against an employer, taxpayer, or qualifying entity that files a fraudulent return.

The commissioner shall give the party assessed written notice of the assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the tax commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment, signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final, and the amount of the assessment is due and payable from the party assessed to the commissioner with remittance made payable to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the employer's, taxpayer's, or qualifying entity's place of business is located or the county in which the party assessed resides. If the party assessed is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of the entry, the clerk shall enter a judgment against the party assessed in the amount shown on the entry. The judgment shall be filed by the clerk in one of two loose-leaf books, one entitled "special judgments for state and school district income taxes," and the other entitled "special judgments for qualifying entity taxes." The judgment shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected under this section shall be considered as revenue arising from the taxes imposed by this chapter or Chapter 5733. or 5748. of the Revised Code, as appropriate.

(E) If the party assessed files a petition for reassessment under division (B) of this section, the person, on or before the last day the petition may be filed, shall pay the assessed amount, including assessed interest and assessed penalties, if any of the following conditions exists:

(1) The person files a tax return reporting Ohio adjusted gross income, less the exemptions allowed by section 5747.025 of the Revised Code, in an amount less than one cent, and the reported amount is not based on the computations required under division (A) of section 5747.01 or section 5747.025 of the Revised Code.

(2) The person files a tax return that the tax commissioner determines to be incomplete, false, fraudulent, or frivolous.

(3) The person fails to file a tax return, and the basis for this failure is not either of the following:

(a) An assertion that the person has no nexus with this state;

(b) The computations required under division (A) of section 5747.01 of the Revised Code or the application of credits allowed under this chapter has the result that the person's tax liability is less than one dollar and one cent.

(F) Notwithstanding the fact that a petition for reassessment is pending, the petitioner may pay all or a portion of the assessment that is the subject of the petition. The acceptance of a payment by the treasurer of state does not prejudice any claim for refund upon final determination of the petition.

If upon final determination of the petition an error in the assessment is corrected by the tax commissioner, upon petition so filed or pursuant to a decision of the board of tax appeals or any court to which the determination or decision has been appealed, so that the amount due from the party assessed under the corrected assessment is less than the portion paid, there shall be issued to the petitioner or to the petitioner's assigns or legal representative a refund in the amount of the overpayment as provided by section 5747.11 of the Revised Code, with interest on that amount as provided by such section, subject to section 5747.12 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-06-2002



Section 5747.131 - [Repealed].

Effective Date: 06-26-2003



Section 5747.132 - Eliminating interest or penalty on qualifying refund overpayment.

(A) As used in this section:

(1) "Qualifying taxpayer" means a taxpayer, employer, or qualifying entity.

(2) "Qualifying refund overpayment" means an amount received by a qualifying taxpayer in excess of a refund or request for payment claimed or made by or on behalf of the qualifying taxpayer on a return, report, or other document filed with the tax commissioner.

(B) A qualifying taxpayer is not liable for any interest or penalty with respect to the repayment of a qualifying refund overpayment if the taxpayer pays the entire amount of the overpayment to the tax commissioner not later than thirty days after the taxpayer receives an assessment for it. If the taxpayer does not pay the entire amount of the overpayment to the commissioner within the time prescribed by this section, interest shall accrue on the amount of the deficiency pursuant to section 5747.13 of the Revised Code from the day the commissioner issues the assessment until the deficiency is paid.

Effective Date: 09-29-1999



Section 5747.14 - Imposing jeopardy assessments.

If the tax commissioner finds that an employer, qualifying entity, or taxpayer liable for any tax imposed under section 5733.41, this chapter, or Chapter 5748. of the Revised Code is about to depart from the state, to remove the employer's qualifying entity's, or taxpayer's property therefrom, to conceal the employer's, qualifying entity's, or taxpayer's self or the employer's, qualifying entity's, or taxpayer's property, or to do any other act tending to prejudice or render wholly or partly ineffectual proceedings to collect such tax, unless such proceedings are brought without delay, or if the commissioner believes that the collection of the amount due from any employer, qualifying entity, or taxpayer will be jeopardized by delay, the commissioner shall give notice of such findings to such employer, qualifying entity, or taxpayer together with the demand for an immediate return and immediate payment of such tax, with an assessment and penalty, if applicable as provided in section 5747.13 of the Revised Code, whereupon such tax shall become immediately due and payable. In such cases the commissioner may immediately file the commissioner's entry with the clerk of the court of common pleas in the same manner and with the same effect as provided in section 5747.13 of the Revised Code, provided that if such employer, qualifying entity, or taxpayer, within five days from notice of the assessment, furnishes evidence satisfactory to the commissioner, under the rules prescribed by the commissioner, that the employer, qualifying entity, or taxpayer is not in default in making returns or paying or collecting any tax prescribed by this chapter or that the employer, qualifying entity, or taxpayer will duly return and pay, or post bond satisfactory to the commissioner conditioned upon payment of the tax finally determined to be due, such tax shall not be payable prior to the time and manner otherwise fixed for payment under section 5747.13 of the Revised Code, and the person assessed shall be restored to the rights granted the person under such section. Upon satisfaction of the assessment the commissioner shall order the bond canceled, securities released, and judgment vacated.

Effective Date: 06-30-1997



Section 5747.15 - Failure to file or remit tax - filing frivolous, dilatory or fraudulent claim.

(A) In addition to any other penalty imposed by this chapter or Chapter 5703. of the Revised Code, the following penalties shall apply:

(1) If a taxpayer, qualifying entity, or employer required to file any report or return, including an informational notice, report, or return, under this chapter fails to make and file the report or return within the time prescribed, including any extensions of time granted by the tax commissioner, a penalty may be imposed not exceeding the greater of fifty dollars per month or fraction of a month, not to exceed five hundred dollars, or five per cent per month or fraction of a month, not to exceed fifty per cent, of the sum of the taxes required to be shown on the report or return, for each month or fraction of a month elapsing between the due date, including extensions of the due date, and the date on which filed.

(2) If a taxpayer fails to pay any amount of tax required to be paid under section 5733.41 or Chapters 5747. or 5748. of the Revised Code, except estimated tax under section 5747.09 or 5747.43 of the Revised Code, by the dates prescribed for payment, a penalty may be imposed not exceeding twice the applicable interest charged under division (G) of section 5747.08 of the Revised Code for the delinquent payment.

(3)

(a) If an employer fails to pay any amount of tax imposed by section 5747.02 of the Revised Code and required to be paid under this chapter by the dates prescribed for payment, a penalty may be imposed not exceeding the sum of ten per cent of the delinquent payment plus twice the interest charged under division (F)(5) of section 5747.07 of the Revised Code for the delinquent payment.

(b) If a qualifying entity fails to pay any amount of tax imposed by section 5733.41 or 5747.41 of the Revised Code and required to be paid under this chapter by the dates prescribed for payment, a penalty may be imposed not exceeding the sum of ten per cent of the delinquent payment plus twice the applicable interest charged under division (G) of section 5747.08 of the Revised Code for the delinquent payment.

(4)

(a) If an employer withholds from employees the tax imposed by section 5747.02 of the Revised Code and fails to remit the tax withheld to the state as required by this chapter on or before the dates prescribed for payment, a penalty may be imposed not exceeding fifty per cent of the delinquent payment.

(b) If a qualifying entity withholds any amount of tax imposed under section 5747.41 of the Revised Code from an individual's qualifying amount and fails to remit that amount to the state as required by sections 5747.42 to 5747.453 of the Revised Code on or before the dates prescribed for payment, a penalty may be imposed not exceeding fifty per cent of the delinquent payment.

(5) If a taxpayer, qualifying entity, or employer files what purports to be a return required by this chapter that does not contain information upon which the substantial correctness of the return may be judged or contains information that on its face indicates that the return is substantially incorrect, and the filing of the return in that manner is due to a position that is frivolous or a desire that is apparent from the return to delay or impede the administration of the tax levied by section 5733.41, 5747.02, or 5747.41, or Chapter 5748. of the Revised Code, a penalty of up to five hundred dollars may be imposed.

(6) If a taxpayer or qualifying entity makes a fraudulent attempt to evade the reporting or payment of the tax required to be shown on any return required under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the tax required to be shown on the return.

(7) If any person makes a false or fraudulent claim for a refund under this chapter, a penalty may be imposed not exceeding the greater of one thousand dollars or one hundred per cent of the claim. The penalty imposed under division (A)(7) of this section, any refund issued on the claim, and interest on any refund from the date of the refund, may be assessed under section 5747.13 of the Revised Code as tax, penalty, or interest imposed under section 5733.41, 5747.02, or 5747.41 of the Revised Code, without regard to whether the person making the claim is otherwise subject to the provisions of this chapter or Chapter 5733. of the Revised Code, and without regard to any time limitation for the assessment imposed by division (A) of section 5747.13 of the Revised Code.

(B) For purposes of this section, the taxes required to be shown on the return shall be reduced by the amount of any part of the taxes paid on or before the date, including any extensions of the date, prescribed for filing the return.

(C) Any penalty imposed under this section shall be in addition to all other penalties imposed under this section. All or part of any penalty imposed under this section may be abated by the commissioner. All or part of any penalty imposed under this section may be abated by the commissioner if the taxpayer, qualifying entity, or employer shows that the failure to comply with the provisions of this chapter is due to reasonable cause and not willful neglect.

Effective Date: 12-21-2000



Section 5747.16 - Secretary of state agent for service of process on nonresidents.

Any nonresident who accepts the privileges extended by the laws of this state to nonresidents earning or receiving income in this state, and any resident who becomes a nonresident or conceals the person's whereabouts thereby makes the secretary of state the person's agent for the service of process or notice in any assessment, action, or proceedings instituted in this state against such person under this chapter, such process or notice shall be served as provided under section 5703.37 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-20-1971



Section 5747.17 - Maintaining records.

The tax commissioner may prescribe requirements as to the keeping of records and other pertinent documents, and the filing of copies of federal income tax returns and determinations. The commissioner may require any person, by rule or notice served on such person, to keep such records as the commissioner determines necessary to show whether or not such person is liable, and the extent of liability, under this chapter or Chapter 5748. of the Revised Code, for tax or for the withholding of tax. Such records and other documents shall be open to the commissioner's inspection during business hours and shall be preserved for a period of four years unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept longer.

Effective Date: 11-15-1981



Section 5747.18 - Powers of tax commissioner.

The tax commissioner shall enforce and administer this chapter. In addition to any other powers conferred upon the commissioner by law, the commissioner may:

(A) Prescribe all forms required to be filed pursuant to this chapter;

(B) Adopt such rules as the commissioner finds necessary to carry out this chapter;

(C) Appoint and employ such personnel as are necessary to carry out the duties imposed upon the commissioner by this chapter.

Any information gained as the result of returns, investigations, hearings, or verifications required or authorized by this chapter is confidential, and no person shall disclose such information, except for official purposes, or as provided by section 3125.43, 4123.271, 4123.591, 4507.023, 5101.182, or5703.21 of the Revised Code, or in accordance with a proper judicial order. The tax commissioner may furnish the internal revenue service with copies of returns or reports filed and may furnish the officer of a municipal corporation charged with the duty of enforcing a tax subject to Chapter 718. of the Revised Code with the names, addresses, and identification numbers of taxpayers who may be subject to such tax. A municipal corporation shall use this information for tax collection purposes only. This section does not prohibit the publication of statistics in a form which does not disclose information with respect to individual taxpayers.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-22-2001; 2006 SB7 06-30-2006



Section 5747.181 - [Repealed].

Effective Date: 09-06-2002



Section 5747.19 - Filing incomplete, false, and fraudulent returns.

No person shall knowingly fail to file any return or report required to be filed by this chapter, or file or knowingly cause to be filed any incomplete, false, or fraudulent return, report, or statement, or aid or abet another in the filing of any false or fraudulent return, report, or statement.

Effective Date: 12-20-1971



Section 5747.20 - Allocating nonbusiness income or deduction.

This section applies solely for the purposes of computing the credit allowed under division (A) of section 5747.05 of the Revised Code and computing income taxable in this state under division (D) of section 5747.08 of the Revised Code.

All items of nonbusiness income or deduction shall be allocated in this state as follows:

(A) All items of nonbusiness income or deduction taken into account in the computation of adjusted gross income for the taxable year by a resident shall be allocated to this state.

(B) All items of nonbusiness income or deduction taken into account in the computation of adjusted gross income for the taxable year by a nonresident shall be allocated to this state as follows:

(1) All items of compensation paid to an individual for personal services performed in this state who was a nonresident at the time of payment and all items of deduction directly allocated thereto shall be allocated to this state.

(2) All gains or losses from the sale of real property, tangible personal property, or intangible property shall be allocated as follows:

(a) Capital gains or losses from the sale or other transfer of real property are allocable to this state if the property is located physically in this state.

(b) Capital gains or losses from the sale or other transfer of tangible personal property are allocable to this state if, at the time of such sale or other transfer, the property had its physical location in this state.

(c) Capital gains or losses from the sale or other transfer of intangible personal property are allocable to this state if the taxpayer's domicile was in this state at the time of such sale or other transfer.

(3) All rents and royalties of real or tangible personal property shall be allocated to this state as follows:

(a) Rents and royalties derived from real property are allocable to this state if the property is physically located in this state.

(b) Rents and royalties derived from tangible personal property are allocable to this state to the extent that such property is utilized in this state.

The extent of utilization of tangible personal property in a state is determined by multiplying the rents or royalties derived from such property by a fraction, the numerator of which is the number of days of physical location of the property in this state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the nonresident, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payor obtained possession.

(4) All patent and copyright royalties shall be allocated to this state to the extent the patent or copyright was utilized by the payor in this state.

A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state, or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in this state if the taxpayer's domicile was in this state at the time such royalties were paid or accrued.

A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in this state if the taxpayer's domicile was in this state at the time such royalties were paid or accrued.

(5)

(a) All lottery prize awards paid by the state lottery commission pursuant to Chapter 3770. of the Revised Code shall be allocated to this state.

(b) All earnings, profit, income, and gain from the sale, exchange, or other disposition of lottery prize awards paid or to be paid to any person by the state lottery commission pursuant to Chapter 3770. of the Revised Code shall be allocated to this state.

(c) All earnings, profit, income, and gain from the direct or indirect ownership of lottery prize awards paid or to be paid to any person by the state lottery commission pursuant to Chapter 3770. of the Revised Code shall be allocated to this state.

(d) All earnings, profit, income, and gain from the direct or indirect interest in any right in or to any lottery prize awards paid or to be paid to any person by the state lottery commission pursuant to Chapter 3770. of the Revised Code shall be allocated to this state.

(6) Any item of income or deduction which has been taken into account in the computation of adjusted gross income for the taxable year by a nonresident and which is not otherwise specifically allocated or apportioned pursuant to sections 5747.20 to 5747.23 of the Revised Code, including, without limitation, interest, dividends and distributions, items of income taken into account under the provisions of sections 401 to 425 of the Internal Revenue Code, and benefit payments received by a beneficiary of a supplemental unemployment trust which is referred to in section 501(c)(17) of the Internal Revenue Code, shall not be allocated to this state unless the taxpayer's domicile was in this state at the time such income was paid or accrued.

(7) All casino gaming winnings paid by any person licensed by the Ohio casino control commission shall be allocated to the state.

(C) If an individual is a resident for part of the taxable year and a nonresident for the remainder of the taxable year, all items of nonbusiness income or deduction shall be allocated under division (A) of this section for the part of the taxable year that the individual is a resident and under division (B) of this section for the part of the taxable year that the individual is a nonresident.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Effective Date: 09-17-2002



Section 5747.21 - Apportioning business income or deduction.

(A) This section applies solely for the purposes of computing the credit allowed under division (A) of section 5747.05 of the Revised Code, computing income taxable in this state under division (D) of section 5747.08 of the Revised Code, and computing the credit allowed under section 5747.057 of the Revised Code.

(B) Except as otherwise provided under sections 5747.211 and 5747.212 of the Revised Code, all items of business income and business deduction shall be apportioned to this state by multiplying the adjusted gross income by the fraction calculated under division (B)(2) of section 5733.05 and section 5733.057 of the Revised Code as if the taxpayer's business were a corporation subject to the tax imposed by section 5733.06 of the Revised Code.

(C) If the allocation and apportionment provisions of sections 5747.20 to 5747.23 of the Revised Code or of any rule adopted by the tax commissioner, do not fairly represent the extent of business activity in this state of a taxpayer or pass-through entity, the taxpayer or pass-through entity may request, which request must be in writing accompanying the return or amended return, or the tax commissioner may require, in respect of all or any part of the business activity, if reasonable, any one or more of the following:

(1) Separate accounting;

(2) The exclusion of one or more factors;

(3) The inclusion of one or more additional factors which will fairly represent the business activity in this state;

(4) The employment of any other method to effectuate an equitable allocation of such business in this state. An alternative method will be effective only with approval of the tax commissioner.

The tax commissioner may adopt rules in the manner provided by sections 5703.14 and 5747.18 of the Revised Code providing for alternative methods of calculating business income and nonbusiness income applicable to all taxpayers and pass-through entities, to classes of taxpayers and pass-through entities, or only to taxpayers and pass-through entities within a certain industry.

Effective Date: 06-05-2002



Section 5747.211 - Apportioning financial institution income or deduction.

This section applies solely for the purpose of computing the credit allowed under division (A) of section 5747.05 of the Revised Code, computing income taxable in this state under division (D) of section 5747.08 of the Revised Code, and computing the credit allowed under section 5747.057 of the Revised Code. In lieu of sections 5747.20 and 5747.21 of the Revised Code, all items of business income or business deductions earned by a financial institution as defined in section 5725.01 of the Revised Code shall be apportioned to this state as required under section 5733.056 of the Revised Code.

Effective Date: 06-30-1997



Section 5747.212 - Apportioning gain recognized by nonresident equity investor selling an investment in a closely-held business.

(A) This section applies solely for the purpose of computing the credit allowed under division (A) of section 5747.05 of the Revised Code, computing income taxable in this state under division (D) of section 5747.08 of the Revised Code, and computing the credit allowed under section 5747.057 of the Revised Code.

(B) A taxpayer, directly or indirectly, owning at any time during the three-year period ending on the last day of the taxpayer's taxable year at least twenty per cent of the equity voting rights of a section 5747.212 entity shall apportion any income, including gain or loss, realized from each sale, exchange, or other disposition of a debt or equity interest in that entity as prescribed in this section. For such purposes, in lieu of using the method prescribed by sections 5747.20 and 5747.21 of the Revised Code, the investor shall apportion the income using the average of the section 5747.212 entity's apportionment fractions otherwise applicable under section 5733.05, 5733.056, or 5747.21 of the Revised Code for the current and two preceding taxable years. If the section 5747.212 entity was not in business for one or more of those years, each year that the entity was not in business shall be excluded in determining the average.

(C) For the purposes of this section:

(1) A "section 5747.212 entity" is any qualifying person if, on at least one day of the three-year period ending on the last day of the taxpayer's taxable year, any of the following apply:

(a) The qualifying person is a pass-through entity;

(b) Five or fewer persons directly or indirectly own all the equity interests, with voting rights, of the qualifying person;

(c) One person directly or indirectly owns at least fifty per cent of the qualifying person's equity interests with voting rights.

(2) A "qualifying person" is any person other than an individual, estate, or trust.

(3) "Estate" and "trust" do not include any person classified for federal income tax purposes as an association taxable as a corporation.

Effective Date: 06-05-2002; 06-30-2005



Section 5747.22 - Apportioning and allocating income and deductions of pass-through entities.

(A) This section applies solely for the purposes of computing the credit allowed under division (A) of section 5747.05 of the Revised Code and computing income taxable in this state under division (D) of section 5747.08 of the Revised Code.

(B) With respect to a pass-through entity, one or more of the pass-through entity investors of which are liable for the tax imposed by section 5747.02 of the Revised Code, the business income and deductions included in the adjusted gross income of the pass-through entity shall be apportioned to this state in the hands of the pass-through entity investors pursuant to section 5747.21 of the Revised Code. The business income and deductions as thus apportioned to this state then shall be allocated to the pass-through entity investors in proportion to their right to share in that business income.

(C) With respect to a pass-through entity described in division (B) of this section, the nonbusiness income and deductions included in the adjusted gross income of the pass-through entity shall be allocated to the pass-through entity investors in proportion to their right to share in the nonbusiness income, and then the pass-through entity shares shall be allocated to this state in the hands of each pass-through entity investor pursuant to section 5747.20 of the Revised Code.

Effective Date: 09-29-1997



Section 5747.221 - Items of income and deductions not to be allocated or apportioned to Ohio.

(A) As used in this section, "investment pass-through entity" has the same meaning as in section 5733.401 of the Revised Code.

(B) Except as provided in division (C) of this section, for the purposes of sections 5747.20, 5747.21, and 5747.22 of the Revised Code, no item of income or deduction shall be allocated or apportioned to this state to the extent that such item represents the portion of an adjusted qualifying amount for which the withholding tax is not imposed under section 5747.41 of the Revised Code by reason of division (C) of section 5733.401 of the Revised Code. This section shall be applied without regard to division (I) of section 5733.40 of the Revised Code.

(C) If a taxpayer has a direct or indirect investment in an investment pass-through entity that has a direct or indirect investment in any other pass-through entity, division (B) of this section does not apply to any item of income, gain, deduction, or loss where, under section 5747.231 of the Revised Code, the item is directly or indirectly attributable to either of the following:

(1) A distributive share of income or gain from a pass-through entity that does not qualify as an investment pass-through entity;

(2) A pass-through entity's income or gain to which division (C) of section 5733.401 of the Revised Code does not apply.

An indirect investment includes any interest that a person constructively owns on account of the attribution rules set forth in section 267, 318, or 1563 of the Internal Revenue Code.

Effective Date: 09-05-2001



Section 5747.23 - Taxing trust income.

(A) With respect to a trust, one or more of the beneficiaries of which are liable for the tax imposed by section 5747.02 of the Revised Code, the business income and deductions included in the income of such trust shall be allocated to this state in the hands of such trust pursuant to section 5747.21 of the Revised Code. Such trust business income and deductions shall then be allocated to the beneficiaries in proportion to their right to share in the business income of such trust to the extent of the distribution made to the beneficiary.

(B) With respect to a trust described in division (A) of this section, the nonbusiness income and deductions included in the income of such trust shall be allocated to the beneficiaries in proportion to their right to share in such income and deductions of the trust, and then the share of each beneficiary shall be allocated to this state in the hands of such beneficiary pursuant to section 5747.20 of the Revised Code.

Effective Date: 07-20-1973



Section 5747.231 - Including taxpayer's entire distributive or proportionate share attributable to pass-through entity.

As used in this section, "adjusted qualifying amount" has the same meaning as in section 5733.40 of the Revised Code.

This section does not apply to division (BB)(5)(a)(ii) of section 5747.01 of the Revised Code.

Except as set forth in this section and except as otherwise provided in divisions (A) and (B) of section 5733.401 of the Revised Code, in making all apportionment, allocation, income, gain, loss, deduction, tax, and credit computations under this chapter, each person shall include in that person's items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales, the person's entire distributive share or proportionate share of the items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales of any pass-through entity in which the person has a direct or indirect ownership interest at any time during the person's taxable year. A pass-through entity's direct or indirect distributive share or proportionate share of any other pass-through entity's items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales shall be included for the purposes of computing the person's distributive share or proportionate share of the pass-through entity's items of business income, nonbusiness income, adjusted qualifying amounts, allocable income or loss, apportionable income or loss, property, compensation, and sales under this section. Those items shall be in the same form as was recognized by the pass-through entity.

Effective Date: 12-13-2002



Section 5747.24 - Presumption of domicile.

This section is to be applied solely for the purposes of Chapters 5747. and 5748. of the Revised Code.

(A) As used in this section :

(1) An individual "has one contact period in this state" if the individual is away overnight from the individual's abode located outside this state and while away overnight from that abode spends at least some portion, however minimal, of each of two consecutive days in this state.

(2) An individual is considered to be "away overnight from the individual's abode located outside this state" if the individual is away from the individual's abode located outside this state for a continuous period of time, however minimal, beginning at any time on one day and ending at any time on the next day.

(B)

(1) Except as provided in division (B)(2) of this section, an individual who during a taxable year has no more than one hundred eighty-two contact periods in this state, which need not be consecutive, and who during the entire taxable year has at least one abode outside this state, is presumed to be not domiciled in this state during the taxable year if, on or before the fifteenth day of the fourth month following the close of the taxable year, the individual files with the tax commissioner, on the form prescribed by the commissioner, a statement from the individual verifying that the individual was not domiciled in this state under this division during the taxable year. In the statement, the individual shall verify both of the following:

(a) During the entire taxable year, the individual was not domiciled in this state;

(b) During the entire taxable year, the individual had at least one abode outside this state. The individual shall specify in the statement the location of each such abode outside this state.

The presumption that the individual was not domiciled in this state is irrebuttable unless the individual fails to timely file the statement as required or makes a false statement. If the individual fails to file the statement as required or makes a false statement, the individual is presumed under division (C) of this section to have been domiciled in this state the entire taxable year.

In the case of an individual who dies before the statement would otherwise be due, the personal representative of the estate of the deceased individual may comply with this division by making to the best of the representative's knowledge and belief the statement under division (B)(1) of this section with respect to the deceased individual, and filing the statement with the commissioner within the later of the date the statement would otherwise be due or sixty days after the date of the individual's death.

An individual or personal representative of an estate who knowingly makes a false statement under division (B)(1) of this section is guilty of perjury under section 2921.11 of the Revised Code.

(2) Division (B) of this section does not apply to an individual changing domicile from or to this state during the taxable year. Such an individual is domiciled in this state for that portion of the taxable year before or after the change, as applicable.

(C) An individual who during a taxable year has fewer than one hundred eighty-three contact periods in this state, which need not be consecutive, and who is not irrebuttably presumed under division (B) of this section to be not domiciled in this state with respect to that taxable year, is presumed to be domiciled in this state for the entire taxable year, except as provided in division (B)(2) of this section. An individual can rebut this presumption for any portion of the taxable year only with a preponderance of the evidence to the contrary. An individual who rebuts the presumption under this division for any portion of the taxable year is presumed to be domiciled in this state for the remainder of the taxable year for which the individual does not provide a preponderance of the evidence to the contrary.

(D) An individual who during a taxable year has at least one hundred eighty-three contact periods in this state, which need not be consecutive, is presumed to be domiciled in this state for the entire taxable year, except as provided in division (B)(2) of this section. An individual can rebut this presumption for any portion of the taxable year only with clear and convincing evidence to the contrary. An individual who rebuts the presumption under this division for any portion of the taxable year is presumed to be domiciled in this state for the remainder of the taxable year for which the individual does not provide clear and convincing evidence to the contrary.

(E) If the tax commissioner challenges the number of contact periods an individual claims to have in this state during a taxable year, the individual bears the burden of proof to verify such number, by a preponderance of the evidence. An individual challenged by the commissioner is presumed to have a contact period in this state for any period for which the individual does not prove by a preponderance of the evidence that the individual had no such contact period.

Effective Date: 12-21-2000; 04-04-2007



Section 5747.25 - [Repealed].

Effective Date: 10-29-1993; 04-04-2007



Section 5747.26 - Credit for purchase made 1-1-95 to 6-30-96 of new manufacturing machinery or equipment that taxpayer locates in this state and uses as manufacturer.

(A) As used in this section:

(1) "Cost" has the same meaning as in section 179(d)(3) of the Internal Revenue Code.

(2) "Eighteen-month period" means the eighteen-month period that begins January 1, 1995, and ends June 30, 1996.

(3) "Manufacturer" has the same meaning as in section 5711.16 of the Revised Code.

(4) "Manufacturing machinery or equipment" has the same meaning as "engines and machinery, and tools and implements, of every kind used, or designed to be used, in refining and manufacturing" in section 5711.16 of the Revised Code.

(5) "New manufacturing machinery or equipment" means manufacturing machinery or equipment, the original use of which commences with the taxpayer or with a partnership or S corporation of which the taxpayer is a partner or shareholder.

(6) "Purchase" has the same meaning as in section 179(d)(2) of the Internal Revenue Code.

(B) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for a taxpayer that purchases new manufacturing machinery or equipment that the taxpayer locates in this state and uses as a manufacturer. The credit also is allowed for a taxpayer that is a direct or indirect partner in a partnership or a shareholder in an S corporation that purchases new manufacturing machinery or equipment that the partnership or S corporation locates in this state and uses as a manufacturer. In either event, the credit is available only if both of the following conditions are met:

(1) The purchases are made during the eighteen-month period;

(2) In the case of such new manufacturing machinery or equipment purchased by the taxpayer, the cumulative cost of the new machinery or equipment, when added to the cumulative cost of any other such manufacturing machinery or equipment purchased by the taxpayer's spouse, equals or exceeds twenty per cent of the aggregate cost of all tangible personal property located in the United States, used in a trade or business or held for the production of income, and owned by the taxpayer or the taxpayer's spouse, at the close of the taxpayer's most recent taxable year ending before the eighteen-month period. In the case of such new manufacturing machinery or equipment purchased by a partnership or S corporation of which the taxpayer is a direct or indirect partner or a shareholder, the cumulative cost of such property equals or exceeds both twenty per cent of the aggregate cost of all tangible personal property located in the United States and owned by the partnership or S corporation at the close of its most recent federal taxable year ending before the eighteen-month period, and the taxpayer's distributive share of such cumulative cost, when added to the cumulative cost of any other such new manufacturing machinery or equipment purchased by the taxpayer or the taxpayer's spouse, equals or exceeds twenty per cent of the aggregate cost of all tangible personal property located in the United States, used in a trade or business or held for the production of income, and owned by the taxpayer or the taxpayer's spouse, at the close of the taxpayer's most recent taxable year ending before the eighteen-month period.

(C) The amount of the credit equals twenty per cent of the cost of the new manufacturing machinery and equipment located and used in this state by the manufacturer. However, the aggregate credit allowed to any taxpayer and the taxpayer's spouse shall not exceed five hundred thousand dollars. If manufacturing machinery and equipment is purchased by a partnership or S corporation, the five-hundred-thousand-dollar limit applies both to the partnership or S corporation and to the taxpayer and the taxpayer's spouse. The taxpayer shall be allowed the taxpayer's distributive share of any credit available through the partnership or S corporation, and such share shall be aggregated with any other credit available to the taxpayer and the taxpayer's spouse under this section before applying the five-hundred-thousand-dollar limit to the taxpayer and the taxpayer's spouse. The taxpayer may allocate the amount of credit, as so limited, among any of the taxpayer's taxable years that end after the purchase is made and include any portion of the eighteen-month period. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code. Any credit amount in excess of the tax due under this chapter after allowing for any other nonrefundable credits that precede the credit under this section in that order may be carried forward for three taxable years after the last taxable year that includes any portion of the eighteen-month period, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year.

(D) Nothing in this section shall be construed to limit or disallow pass-through treatment of a partnership's or S corporation's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5747.02 of the Revised Code and the credits allowed by this chapter.

Effective Date: 06-30-1997



Section 5747.261 - Credit for purchase made 12-1-95 to 6-30-96 of new manufacturing machinery or equipment that taxpayer locates in this state and uses as manufacturer.

(A) As used in this section:

(1) "Cost" has the same meaning as in section 179(d)(3) of the Internal Revenue Code.

(2) "Seven-month period" means the seven-month period that begins December 1, 1995, and ends June 30, 1996.

(3) "Manufacturer" has the same meaning as in section 5711.16 of the Revised Code.

(4) "Manufacturing machinery or equipment" has the same meaning as "engines and machinery, and tools and implements, of every kind used, or designed to be used, in refining and manufacturing" in section 5711.16 of the Revised Code.

(5) "New manufacturing machinery or equipment" means manufacturing machinery or equipment, the original use of which commences with the taxpayer or with a partnership or S corporation of which the taxpayer is a partner or shareholder.

(6) "Purchase" has the same meaning as in section 179(d)(2) of the Internal Revenue Code.

(B) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for a taxpayer that purchases new manufacturing machinery or equipment that the taxpayer locates in this state and uses as a manufacturer. The credit also is allowed for a taxpayer that is a direct or indirect partner in a partnership or a shareholder in an S corporation that purchases new manufacturing machinery or equipment that the partnership or S corporation locates in this state and uses as a manufacturer. In either event, the credit is available only if the following conditions are met:

(1) The purchases are made during the seven-month period;

(2) In the case of such new manufacturing machinery or equipment purchased by the taxpayer, the cumulative cost of the new machinery or equipment, when added to the cumulative cost of any other such manufacturing machinery or equipment purchased by the taxpayer's spouse, equals or exceeds twenty per cent of the aggregate cost of all manufacturing machinery or equipment located in the United States, used in a trade or business or held for the production of income, and owned by the taxpayer or the taxpayer's spouse, at the close of the taxpayer's most recent taxable year ending before January 1, 1995. In the case of such new manufacturing machinery or equipment purchased by a partnership or S corporation of which the taxpayer is a direct or indirect partner or a shareholder, the cumulative cost of such property equals or exceeds both twenty per cent of the aggregate of the cost of all manufacturing machinery or equipment located in the United States and owned by the partnership or S corporation at the close of its most recent federal taxable year ending before January 1, 1995, and the taxpayer's distributive share of such cumulative cost, when added to the cumulative cost of any other such new manufacturing machinery or equipment purchased by the taxpayer or the taxpayer's spouse, equals or exceeds twenty per cent of the aggregate of the cost of all manufacturing machinery or equipment located in the United States, used in a trade or business or held for the production of income, and owned by the taxpayer or the taxpayer's spouse, at the close of the taxpayer's most recent taxable year ending before January 1, 1995.

(3) The taxpayer does not claim a credit under section 5747.26 of the Revised Code for purchases of new manufacturing machinery and equipment.

(C) In the case of new manufacturing machinery and equipment purchased by a manufacturer, the amount of the credit equals twenty per cent of the cost of the new manufacturing machinery and equipment located and used in this state by the manufacturer. However, the aggregate credit allowed to any taxpayer and the taxpayer's spouse shall not exceed five hundred thousand dollars. If manufacturing machinery and equipment is purchased by a partnership or S corporation, the five-hundred-thousand-dollar limit applies both to the partnership or S corporation and to the taxpayer and the taxpayer's spouse. The taxpayer shall be allowed the taxpayer's distributive share of any credit available through the partnership or S corporation, and such share shall be aggregated with any other credit available to the taxpayer and the taxpayer's spouse under this section before applying the five-hundred-thousand-dollar limit to the taxpayer and the taxpayer's spouse. The taxpayer may allocate the amount of credit, as so limited, among any of the taxpayer's taxable years that end after the purchase is made and that include any portion of the seven-month period. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code. Any credit amount in excess of the tax due under this chapter after allowing for any other nonrefundable credits that precede the credit under this section in that order may be carried forward for three taxable years after the last taxable year that includes any portion of the seven-month period, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year.

(D) Nothing in this section shall be construed to limit or disallow pass-through treatment of a partnership's or S corporation's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5747.02 of the Revised Code and the credits allowed by this chapter.

Effective Date: 06-30-1997



Section 5747.27 - Credit for displaced worker who pays for job training to enhance ability to get new job.

As used in this section, "displaced worker" means an individual who has lost or left his job due to the closing or moving of the facility at which he was employed or the abolishment of his position or shift at that facility and who has not obtained another job at which he works more than twenty hours a week.

A nonrefundable credit is allowed against the tax imposed under section 5747.02 of the Revised Code for a displaced worker who pays for job training to enhance his ability to get a new job. The amount of the credit equals the lesser of five hundred dollars or fifty per cent of the amount paid for job training during the twelve-month period beginning when he loses or leaves his job and becomes displaced. However, if the worker receives reimbursement for his job training expenses from any source, the amount of the credit equals the lesser of five hundred dollars or fifty per cent of the amount obtained by subtracting the reimbursement from the amount paid for job training during that twelve-month period. The credit shall be claimed for the taxable year in which the worker pays for the job training. If the twelve-month period after he loses or leaves his job extends over two taxable years and the worker pays for job training in both those taxable years, the worker may claim the credit for both those taxable years, but the aggregate amount claimed shall not exceed five hundred dollars. The worker shall claim the credit in the order required under section 5747.98 of the Revised Code. The credit for a taxable year shall not exceed the worker's tax liability for that year after allowing for any other credit that precedes the credit under this section in that order.

Effective Date: 07-22-1994



Section 5747.28 - Credit for purchase of qualifying property by taxpayer engaged in the business of producing grapes.

(A) As used in this section:

(1) "Qualifying property" means any property, plant, or equipment used to produce grapes in this state, and includes but is not limited to land and improvements to land, grape seeds and vines, stakes, wiring, tractors, and other machinery used in the growth, harvesting, or producing of grapes.

(2) "Related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code, without regard to division (B) of that section.

(B) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for a taxpayer engaged in the business of producing grapes who purchases qualifying property on or after January 1, 1994. The amount of the credit equals ten per cent of the cost of purchasing and installing or constructing the qualifying property. The taxpayer shall claim the credit in the taxable year in which the qualifying property is placed in operation. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code. The taxpayer may carry forward for the ensuing seven taxable years any credit amount in excess of its tax due under section 5747.02 of the Revised Code in the taxable year in which the qualifying property is placed in operation after allowing for any other credits that precede the credit under this section in that order, and shall deduct the amount of the excess credit allowed in any such year from the balance carried forward to the next year. However, if the taxpayer is subject to a recapture tax under division (C)(1) of this section because it disposes of the qualifying property or ceases to use it as qualifying property during the seven-year recapture period prescribed under that division, it may claim no credit in connection with that property in the taxable year of disposal or cessation or any ensuing taxable year.

(C)

(1) If, within the seven-year period after qualifying property is placed in operation, the taxpayer disposes of the property or ceases to use it as qualifying property, the amount of tax otherwise imposed on the taxpayer by section 5747.02 of the Revised Code shall be increased in the taxable year in which the property is disposed of or ceases to be used as qualifying property. The amount of the increase shall equal the recapture percentage multiplied by the aggregate credit the taxpayer has been allowed under this section in all prior taxable years in connection with that property. The recapture percentage shall be determined in accordance with the following table:

If the property is disposed of or ceases to be used as qualifying property within this amount of time after The recapture being placed in operation: percentage is:

One year 100%

Two years 86%

Three years 72%

Four years 58%

Five years 44%

Six years 30%

Seven years 15%

(2) Division (C)(1) of this section does not apply in any of the following circumstances:

(a) The qualifying property is transferred to a related member and the related member continues to use the property to produce grapes in this state;

(b) The qualifying property is transferred to a family member and the family member continues to use the property to produce grapes in this state;

(c) There is an involuntary disposition of the qualifying property. The involuntary disposition may be due to, without limitation, a bankruptcy, a receivership, or destruction by natural forces.

(D) The tax commissioner, by rule, may prescribe guidelines for taxpayers to use in determining if their property is qualifying property for the purposes of this section.

Effective Date: 07-22-1994



Section 5747.29 - Credit for contributions of money to candidates for statewide office or member of general assembly.

A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for contributions of money made to the campaign committee of candidates for any of the following public offices: governor, lieutenant governor, secretary of state, auditor of state, treasurer of state, attorney general, member of the state board of education, chief justice of the supreme court, justice of the supreme court, or member of the general assembly. The amount of the credit for a taxable year equals the lesser of the combined total contributions made during the taxable year by each taxpayer filing a return required to be filed under section 5747.08 of the Revised Code or the amount of fifty dollars, in the case of an individual return, or one hundred dollars, in the case of a joint return.

As used in this section:

(A) "Candidate" has the same meaning as in division (B)(3) of section 3517.01 of the Revised Code, but is limited to candidates for the public offices specified in this section.

(B) "Contribution" has the same meaning as in division (B)(5) of section 3517.01 of the Revised Code, but is limited to contributions of money only.

The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code. The credit for a taxable year shall not exceed the tax otherwise due for that year after allowing for any other credits that precede the credit under this section in that order.

Effective Date: 08-23-1995



Section 5747.30 - Exemption for nonresident pass-through entities as to commercial printing.

(A) As used in this section:

(1) "Commercial printer," "commercial printing," "contract for printing," "intangible property located at the premises of a commercial printer," and "printed material" have the same meanings as in division (D) of section 5733.09 of the Revised Code.

(2) "Related member" has the same meaning as in division (A)(6) of section 5733.042 of the Revised Code without regard to division (B) of that section.

(B) Except as provided in divisions (C) and (D) of this section, a nonresident not otherwise subject to the tax imposed by section 5747.02 of the Revised Code for a taxable year does not become subject to that tax for the taxable year solely by reason of any one or more of the following occurring in this state during all or any portion of the taxable year:

(1) Ownership by the nonresident, a pass-through entity in which the nonresident has directly or indirectly invested, or a related member of the nonresident, of tangible personal property or intangible property located during all or any portion of the taxable year at the premises of a commercial printer with which the nonresident, pass-through entity, or nonresident's related member has a contract for printing with respect to such property or the premises of a commercial printer's related member with which the nonresident, pass-through entity, or nonresident's related member has a contract for printing with respect to such property;

(2) Sales by the nonresident, a pass-through entity in which the nonresident has directly or indirectly invested, or a related member of the nonresident, of property produced at and shipped or distributed from the premises of a commercial printer with which the nonresident, pass-through entity, or nonresident's related member has a contract for printing with respect to such property or the premises of a commercial printer's related member with which the nonresident, pass-through entity, or nonresident's related member has a contract for printing with respect to such property;

(3) Activities of employees, officers, agents, or contractors of the nonresident, a pass-through entity in which the nonresident has directly or indirectly invested, or a related member of the nonresident, on the premises of a commercial printer with which the nonresident, pass-through entity, or nonresident's related member has a contract for printing or the premises of a commercial printer's related member with which the nonresident, pass-through entity, or nonresident's related member has a contract for printing, where such activities are directly and solely related to quality control, distribution, or printing services, or any combination thereof, performed by or at the direction of the commercial printer or the commercial printer's related member.

(C) The exemption under this section does not apply to a taxable year during any portion of which the individual or estate directly or indirectly owned or invested in a pass-through entity which during any portion of the taxable year of the individual or estate owned or used all or a portion of its property or capital in this state or earned or received income in this state or was doing business in this state. The exemption under this section also does not apply to any individual or estate for a taxable year during any portion of which the individual or estate directly or indirectly owned or invested in a pass-through entity which during any portion of such taxable year was a related member to any entity which during any portion of such taxable year owned or used all or a portion of its property or capital in this state or earned or received income in this state or was doing business in this state.

(D) With respect to allowing the exemption under this section, the tax commissioner shall be guided by the doctrines of "economic reality," "sham transaction," "step transaction," and "substance over form." A nonresident shall bear the burden of establishing by a preponderance of the evidence that any transaction giving rise to an exemption claimed under this section did not have as a principal purpose the avoidance of any portion of the tax imposed by section 5747.02 of the Revised Code.

Application of the doctrines listed in this division is not limited to this section.

Effective Date: 09-29-1997



Section 5747.31 - Credit for individual or estate that is a proprietor or a pass-through entity investor for purchase of new manufacturing machinery and equipment.

(A) This section applies to an individual or estate that is a proprietor or a pass-through entity investor.

(B) A taxpayer described in division (A) of this section is allowed a credit that shall be computed and claimed in the same manner as the credit allowed to corporations in section 5733.33 of the Revised Code. The taxpayer shall claim one-seventh of the credit amount for the calendar year in which the new manufacturing machinery and equipment is purchased for use in the county by the taxpayer or partnership. One-seventh of the taxpayer credit amount is allowed for each of the six ensuing taxable years. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code.

The taxpayer shall file with the department of development a notice of intent to claim the credit in accordance with division (E) of section 5733.33 of the Revised Code.

(C)

(1) A taxpayer described in division (A) of this section is allowed a credit that shall be computed in the same manner as the credit allowed to a corporation in section 5733.39 of the Revised Code, with the following adjustments:

(a) Substitute "taxable year" for "tax year" wherever "tax year" appears in section 5733.39 of the Revised Code;

(b) Substitute "5747.02" for "5733.06" wherever "5733.06" appears in section 5733.39 of the Revised Code;

(c) Substitute "5747.98" for "5733.98" wherever "5733.98" appears in section 5733.39 of the Revised Code;

(d) The credit allowed under division (C) of this section shall be subject to the same disallowance for the carryover or carryback of any unused credit as provided in division (C) of section 5733.39 of the Revised Code.

(2) Notwithstanding section 5703.56 of the Revised Code to the contrary, a taxpayer claiming a credit under this division has the burden of establishing by a preponderance of the evidence that the doctrines enumerated in section 5703.56 of the Revised Code do not apply with respect to the credit provided by this division.

(D) Nothing in this section shall be construed to limit or disallow pass-through treatment of a pass-through entity's income, deductions, credits, or other amounts necessary to compute the tax imposed by section 5747.02 of the Revised Code and the credits allowed by this chapter.

Effective Date: 09-26-2003



Section 5747.32 - Credit for economic redevelopment of distressed area.

(A) As used in this section:

(1) "Partner" includes a member of a limited liability company if the limited liability company is not treated as a corporation for purposes of Chapter 5733. of the Revised Code and is not classified as an association taxable as a corporation for federal income tax purposes.

(2) "S corporation" means a corporation that has made an election under subchapter S of chapter one of subtitle A of the Internal Revenue Code for its taxable year under the Internal Revenue Code.

(B)

(1) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for a taxpayer that has entered into an agreement with the director of development under section 122.16 of the Revised Code, or for a taxpayer that is a partner in a partnership or a shareholder in an S corporation that has entered into such an agreement. If a taxpayer is a partner in such a partnership or a shareholder in such an S corporation, the taxpayer shall be allowed the taxpayer's distributive share of the credit available through the partnership or S corporation.

(2) If a taxpayer, or a partnership or S corporation in which the taxpayer is a partner or shareholder, enters into more than one agreement under section 122.16 of the Revised Code, the taxpayer may aggregate the amount of those credits each taxable year.

(3) A taxpayer entitled to the credit allowed under this section shall claim one-fifth of the credit amount for the taxable year in which the agreement is entered into, and one-fifth of the credit amount for each of the four succeeding taxable years.

(4) A taxpayer shall claim the credit in the order provided under section 5747.98 of the Revised Code. The amount of the credit that a taxpayer may claim each year shall be the amount indicated on the certificate issued by the director of development under section 122.16 of the Revised Code, or the taxpayer's distributive share of that amount if the taxpayer is entitled to the credit through a partnership or S corporation. The taxpayer shall submit the certificate with the taxpayer's annual return filed under section 5747.08 of the Revised Code. Each year, any credit amount in excess of the tax due for that year under this chapter, after allowing for all other credits preceding the credit in that order, may be carried forward for no more than three taxable years.

(5) A taxpayer shall not claim any credit amount remaining, including any amounts carried forward from prior taxable years, for any taxable year in which any of the following events occur, or for any subsequent taxable year except as otherwise provided under division (B)(6) of this section:

(a) The taxpayer, or a partnership or S corporation through which the taxpayer is entitled to the credit, enters into a compliance schedule agreement pursuant to division (B)(3) of section 3746.12 of the Revised Code;

(b) The taxpayer, or a partnership or S corporation through which the taxpayer is entitled to the credit, has its covenant not to sue revoked pursuant to Chapter 3746. of the Revised Code and rules adopted under that chapter;

(c) The covenant not to sue issued to the taxpayer, or a partnership or S corporation through which the taxpayer is entitled to the credit, is void pursuant to Chapter 3746. of the Revised Code;

(d) The director of development has determined that the taxpayer, or a partnership or S corporation through which the taxpayer is entitled to the credit, has permitted the eligible site to be used in such a manner as to cause the relocation of employment positions from elsewhere in this state in violation of the commitment required under division (D) of section 122.16 of the Revised Code.

If a taxpayer claims credits through more than one partnership or S corporation, division (B)(5) of this section prohibits that taxpayer from claiming a credit through any of those partnerships or S corporations that has entered into a compliance schedule agreement, has had its covenant not to sue revoked or voided, or has violated the commitment required in division (D) of section 122.16 of the Revised Code. Division (B)(5) of this section does not prohibit such a taxpayer from claiming a credit through a partnership or S corporation that has not entered into a compliance schedule agreement, has not had its covenant not to sue revoked or voided, or has not violated the commitment required in division (D) of section 122.16 of the Revised Code.

(6) If a taxpayer has been prohibited from claiming the credit or a portion of the credit by reason of division (B)(5)(a) of this section, and the taxpayer, or a partnership or S corporation in which the taxpayer is a partner or shareholder, subsequently has returned the property to compliance with applicable standards pursuant to the compliance schedule agreement, the taxpayer may claim the credit for the taxable year in which the director of environmental protection has determined that the taxpayer, partnership, or S corporation has returned the property to compliance with applicable standards and for each subsequent taxable year for which the taxpayer is otherwise allowed to claim the credit under division (B)(3) of this section.

Effective Date: 09-29-1997



Section 5747.33 - Credit for investment in eligible Ohio research and development and technology transfer companies.

A nonrefundable credit against the tax imposed by section 5747.02 of the Revised Code may be claimed under sections 122.15 to 122.154 of the Revised Code. A taxpayer shall claim a credit allowed under this section in the order required under section 5747.98 of the Revised Code.

Effective Date: 11-19-1996



Section 5747.331 - Nonrefundable credit equal to borrower's qualified research and development loan payments.

(A) As used in this section:

(1) "Borrower" means any person that receives a loan from the director of development under section 166.21 of the Revised Code, regardless of whether the borrower is subject to the tax imposed by section 5747.02 of the Revised Code.

(2) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(3) "Qualified research and development loan payments" has the same meaning as in division (D) of section 166.21 of the Revised Code.

(B) Beginning with taxable year 2003 and ending with taxable years beginning in 2007, a nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code equal to a borrower's qualified research and development loan payments made during the calendar year that includes the last day of the taxable year for which the credit is claimed. The amount of the credit for a taxable year shall not exceed one hundred fifty thousand dollars. No taxpayer is entitled to claim a credit under this section unless it has obtained a certificate issued by the director of development under division (D) of section 166.21 of the Revised Code and submits a copy of the certificate with its report for the taxable year. Failure to submit a copy of the certificate with the report does not invalidate a claim for a credit if the taxpayer submits a copy of the certificate within sixty days after the tax commissioner requests it. The credit shall be claimed in the order required under section 5747.98 of the Revised Code. The credit, to the extent it exceeds the taxpayer's tax liability for the taxable year after allowance for any other credits that precede the credit under this section in that order, shall be carried forward to the next succeeding taxable year or years until fully used. Any credit not fully utilized by the taxable year beginning in 2007 may be carried forward and applied against the tax levied by Chapter 5751. of the Revised Code to the extent allowed by section 5751.52 of the Revised Code.

(C) A borrower entitled to a credit under this section may assign the credit, or a portion thereof, to any of the following:

(1) A related member of that borrower;

(2) The owner or lessee of the eligible research and development project;

(3) A related member of the owner or lessee of the eligible research and development project.

A borrower making an assignment under this division shall provide written notice of the assignment to the tax commissioner and the director of development, in such form as the tax commissioner prescribes, before the credit that was assigned is used. The assignor may not claim the credit to the extent it was assigned to an assignee. The assignee may claim the credit only to the extent the assignor has not claimed it.

(D) If any taxpayer is a shareholder in an S corporation, a partner in a partnership, or a member in a limited liability company treated as a partnership for federal income tax purposes, the taxpayer shall be allowed the taxpayer's distributive or proportionate share of the credit available through the S corporation, partnership, or limited liability company.

(E) The aggregate credit against the taxes imposed by sections 5733.06, 5733.065, 5733.066, and 5747.02 of the Revised Code that may be claimed under this section and section 5733.352 of the Revised Code by a borrower as a result of qualified research and development loan payments attributable during a calendar year to any one loan shall not exceed one hundred fifty thousand dollars.

Effective Date: 07-09-2003; 06-30-2005; 03-30-2006



Section 5747.34 - Credit for pass-through entity providing day-care for children of employees.

This section applies only for taxable years beginning after December 31, 1996, but beginning prior to January 1, 2003.

(A) As used in this section, "pass-through entity" has the same meaning as in division (O) of section 5733.04 of the Revised Code and includes a sole proprietorship.

(B) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for a pass-through entity that enters into an agreement with a child day-care center pursuant to this section. Under the terms of the agreement, the entity must make one or more support payments to the day-care center on a periodic basis, and the center must agree to serve a child of an employee of the entity for the period covered by each support payment. The center must be licensed under section 5104.03 of the Revised Code. The amount of the support payment must be set forth in the agreement, and cannot exceed a reasonable charge for a child to attend a day-care center in the vicinity of the entity's worksite. The agreement must specify that an employee has the option of refusing to place the employee's child in a day-care center that receives support payments from the entity.

The amount of the credit equals fifty per cent of the total amount of support payments made by the pass-through entity during the taxable year. The amount of a taxpayer's credit is the taxpayer's proportionate share of the credit distributed by the pass-through entity. The pass-through entity shall not count toward the credit any amount it paid directly or indirectly in connection with a plan or program described in section 125 of the Internal Revenue Code or under section 5747.36 of the Revised Code. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code.

Effective Date: 06-30-1997



Section 5747.35 - Credit for pass-through entity establishing day-care center for employees.

(A) As used in this section, "pass-through entity" has the same meaning as in division (O) of section 5733.04 of the Revised Code and includes a sole proprietorship.

(B) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code equal to the lesser of one hundred thousand dollars, or fifty per cent of the amount incurred by a pass-through entity for equipment, supplies, labor, and real property, including renovation of real property, used exclusively to establish a child day-care center. The credit is allowed only for the taxable year in which the child day-care center begins operations. The credit may be claimed only for a taxable year beginning after December 31, 1996, but beginning prior to January 1, 2003. However, the credit may be carried forward pursuant to division (C) of this section.

The center must be licensed under section 5104.03 of the Revised Code, used exclusively by employees of the pass-through entity, and located at the employees' worksite. Amounts incurred for supplies that are to be used after the center begins operations may be included only with regard to supplies that are expected to last more than one year under normal usage. To be eligible for the credit, the entity must specify that an employee has the option of refusing to place the employee's child in the day-care center established by the entity.

(C) The amount of a taxpayer's credit is the taxpayer's proportionate share of the credit distributed by the pass-through entity. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code. The taxpayer may carry forward any credit amount in excess of its tax due under section 5747.02 of the Revised Code in the taxable year in which the day-care center begins operations, after allowing for any other credits that precede the credit under this section in the order required under section 5747.98 of the Revised Code, and shall deduct the amount of the excess credit allowed in any such year from the balance carried forward to the next taxable year. The credit may be carried forward for five taxable years following the taxable year for which the credit is claimed under division (B) of this section. However, if the pass-through entity disposes of the day-care center or ceases to operate it at any time during the five-year period, the taxpayer shall not claim or carry forward any credit in connection with that property in the taxable year of disposal or cessation of operation or in any ensuing taxable year.

Effective Date: 06-30-1997



Section 5747.36 - Credit for pass-through entity reimbursing employee day-care expenses.

This section applies only for taxable years beginning after December 31, 1996, but beginning prior to January 1, 2003.

(A) As used in this section, "pass-through entity" has the same meaning as in division (O) of section 5733.04 of the Revised Code and includes a sole proprietorship.

(B) A nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code equal to fifty per cent of the amount incurred by a pass-through entity during a taxable year to reimburse employees of the pass-through entity for child care expenses. The amount of the credit for a taxable year shall not exceed seven hundred fifty dollars per child.

The pass-through entity shall count toward the credit only reimbursements it pays to or for the benefit of employees for amounts paid by those employees for child care provided to dependents of the employees at child day-care centers licensed under section 5104.03 of the Revised Code. The pass-through entity shall not count toward the credit any amount it paid directly or indirectly in connection with a plan or program described in section 125 of the Internal Revenue Code or under section 5747.34 of the Revised Code.

The amount of a taxpayer's credit is the taxpayer's proportionate share of the credit distributed by the pass-through entity. The taxpayer shall claim the credit in the order required under section 5747.98 of the Revised Code.

Effective Date: 06-30-1997; 05-18-2005



Section 5747.37 - Credit for legally adopted minor child.

As used in this section:

(A) "Minor child" means a person under eighteen years of age.

(B) "Legally adopt" means to adopt a minor child pursuant to Chapter 3107. of the Revised Code, or pursuant to the laws of any other state or nation if such an adoption is recognizable under section 3107.18 of the Revised Code. For the purposes of this section, a minor child is legally adopted when the final decree or order of adoption is issued by the proper court under the laws of the state or nation under which the child is adopted, or, in the case of an interlocutory order of adoption, when the order becomes final under the laws of the state or nation. "Legally adopt" does not include the adoption of a minor child by the child's stepparent.

There is hereby granted a credit against the tax imposed by section 5747.02 of the Revised Code for the legal adoption by a taxpayer of a minor child. The amount of the credit shall be one thousand five hundred dollars for each minor child legally adopted by the taxpayer. The taxpayer shall claim the credit for each child beginning with the taxable year in which the child was legally adopted. If the sum of the credit to which the taxpayer would otherwise be entitled under this section is greater than the tax due under section 5747.02 of the Revised Code for that taxable year after allowing for any other credits that precede the credit under this section in the order required under section 5747.98 of the Revised Code, such excess shall be allowed as a credit in each of the ensuing two taxable years, but the amount of any excess credit allowed in any such taxable year shall be deducted from the balance carried forward to the ensuing taxable year. The credit shall be claimed in the order required under section 5747.98 of the Revised Code. For the purposes of making tax payments under this chapter, taxes equal to the amount of the credit shall be considered to be paid to this state on the first day of the taxable year.

Effective Date: 08-19-1999; 2007 SB20 08-30-2007



Section 5747.38 - Credit for purchases lights and reflectors for installation on agricultural tractors to comply with statutory lighting and reflector requirements.

There is hereby allowed a nonrefundable credit against the tax imposed by section 5747.02 of the Revised Code for a taxpayer that purchases lights and reflectors for installation on agricultural tractors to comply with the lighting and reflector requirements contained in section 4513.111 of the Revised Code. The credit shall equal the lesser of one thousand dollars or fifty per cent of the sum of the expenditures for the lights and reflectors that are made by the taxpayer during the period beginning on the effective date of this section and ending on the date that is one year after the effective date of this section, and shall be claimed for the taxable year during which the expenditures are made. The credit shall be claimed in the order prescribed by section 5747.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5747.02 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

If the taxpayer is a direct or indirect investor in a pass-through entity that has purchased lights and reflectors to comply with section 4513.111 of the Revised Code, the investor may claim the investor's proportionate or distributive share of the credit allowed under this section.

Effective Date: 10-05-2000



Section 5747.39 - Credit for investor in a pass-through entity for eligible employee training costs.

(A) As used in this section, "eligible employee" and "eligible training costs" have the same meanings as in section 5733.42 of the Revised Code, and "pass-through entity" includes a sole proprietorship.

(B)

(1) For taxable years beginning in 2003, 2004, 2005, 2006, and 2007 there is hereby allowed a nonrefundable credit against the tax imposed by section 5747.02 of the Revised Code for a taxpayer that is an investor in a pass-through entity for which a tax credit certificate is issued under section 5733.42 of the Revised Code. For the taxable year beginning in 2003, the amount of eligible training costs for which a credit may be claimed by all taxpayers that are investors in an entity shall equal one-half of the average of the eligible training costs incurred by the entity during calendar years 1999, 2000, and 2001, but shall not exceed one thousand dollars for each eligible employee on account of whom such costs were paid or incurred by the entity. The amount of a taxpayer's credit for the taxpayer's taxable year beginning in 2003 shall equal the taxpayer's interest in the entity on December 31, 2001, multiplied by the credit available to the entity as computed by the entity.

(2) For the taxable year beginning in 2004, the amount of the eligible training costs for which a credit may be claimed by all taxpayers that are investors in an entity shall equal one-half of the average of the eligible training costs incurred by the entity during calendar years 2002, 2003, and 2004, but shall not exceed one thousand dollars for each eligible employee on account of whom such costs were paid or incurred by the entity. The amount of a taxpayer's credit for the taxpayer's taxable year beginning in 2004 shall equal the taxpayer's interest in the entity on December 31, 2004, multiplied by the credit available to the entity as computed by the entity.

(3) For the taxable year beginning in 2005, the amount of the eligible training costs for which a credit may be claimed by all taxpayers that are investors in an entity shall equal one-half of the average of the eligible training costs incurred by the entity during calendar years 2003, 2004, and 2005, but shall not exceed one thousand dollars for each eligible employee on account of whom such costs were paid or incurred by the entity. The amount of a taxpayer's credit for the taxpayer's taxable year beginning in 2005 shall equal the taxpayer's interest in the entity on December 31, 2005, multiplied by the credit available to the entity as computed by the entity.

(4) For the taxable year beginning in 2006, the amount of the eligible training costs for which a credit may be claimed by all taxpayers that are investors in an entity shall equal one-half of the average of the eligible training costs incurred by the entity during calendar years 2004, 2005, and 2006, but shall not exceed one thousand dollars for each eligible employee on account of whom such costs were paid or incurred by the entity. The amount of a taxpayer's credit for the taxpayer's taxable year beginning in 2006 shall equal the taxpayer's interest in the entity on December 31, 2006, multiplied by the credit available to the entity as computed by the entity.

(5) For the taxable year beginning in 2007, the amount of the eligible training costs for which a credit may be claimed by all taxpayers that are investors in an entity shall equal one-half of the average of the eligible training costs incurred by the entity during calendar years 2005, 2006, and 2007, but shall not exceed one thousand dollars for each eligible employee on account of whom such costs were paid or incurred by the entity. The amount of a taxpayer's credit for the taxpayer's taxable year beginning in 2007 shall equal the taxpayer's interest in the entity on December 31, 2007, multiplied by the credit available to the entity as computed by the entity.

(6) The total amount of credits that may be claimed by all such taxpayers with respect to each pass-through entity for each taxable year shall not exceed one hundred thousand dollars.

(C) The credit shall be claimed in the order prescribed by section 5747.98 of the Revised Code. A taxpayer may carry forward the credit to the extent that the taxpayer's credit exceeds the taxpayer's tax due after allowing for any other credits that precede the credit allowed by this section in the order prescribed by section 5747.98 of the Revised Code. The taxpayer may carry the excess credit forward for three taxable years following the taxable year for which the taxpayer first claims the credit under this section.

(D) A pass-through entity shall apply to the director of job and family services for a tax credit certificate in the manner prescribed by division (C) of section 5733.42 of the Revised Code. Divisions (C) to (H) of that section govern the tax credit allowed by this section, except that "taxable year" shall be substituted for "tax year" wherever that phrase appears in those divisions, and that "pass-through entity" shall be substituted for "taxpayer" wherever "taxpayer" appears in those divisions.

Effective Date: 06-06-2001; 11-22-2005; 2006 HB699 03-29-2007



Section 5747.40 - Definitions relating to qualified pass-through entities.

Any term used in sections 5747.40 to 5747.43 of the Revised Code has the same meaning as defined in section 5733.40 of the Revised Code.

The purpose of sections 5747.40 to 5747.43 of the Revised Code is to complement and to reinforce the tax levied under section 5747.02 of the Revised Code. Those sections do not apply to a pass-through entity if all of the investors of the pass-through entity are resident taxpayers for the purposes of this chapter for the entire qualifying taxable year of the pass-through entity, or to a trust if all of the beneficiaries of the trust are resident taxpayers for the purposes of this chapter for the entire qualifying taxable year of the trust.

Effective Date: 06-30-1997



Section 5747.401 - Deemed investors in investment pass-through entity are deemed investors in any other pass-through entity in which investment pass-through entity is direct investor.

(A)

(1) Except as otherwise provided in division (B) of this section, for the purposes of sections 5733.40, 5733.401, 5733.402, 5733.41, and 5747.40 to 5747.457 of the Revised Code, the investors in an investment pass-through entity as defined in section 5733.401 of the Revised Code, hereinafter the "deemed investors," shall be deemed to be investors in any other pass-through entity in which the investment pass-through entity is a direct investor without regard to sections 5733.057 or 5747.231 of the Revised Code. Each deemed investor's portion of such other pass-through entity's adjusted qualifying amount shall be the adjusted qualifying amount that, without regard to this section, passes through from such other pass-through entity to the investment pass-through entity multiplied by the percentage of the deemed investor's direct ownership in the investment pass-through entity without regard to sections 5733.057 or 5747.231 of the Revised Code.

(2) For the purposes of sections 5733.40, 5733.401, 5733.402, 5733.41, and 5747.40 to 5747.457 of the Revised Code, the investment pass-through entity shall not be deemed to be an investor in such other pass-through entity.

(3) If the taxable year of the investment pass-through entity ends on a day other than the last day of such other pass-through entity's taxable year, division (A)(1) of this section applies to those persons who are investors in the investment pass-through entity on the last day of such other pass-through entity's taxable year ending within the investment pass-through entity's taxable year.

(B) Division (A) of this section applies only to the extent to which the investment pass-through entity provides on a timely basis to such other pass-through entity the name, address, and social security number or federal identification number for each direct investor in the investment pass-through entity without regard to sections 5733.057 and 5747.231 of the Revised Code. Once such other pass-through entity receives such information from the investment pass-through entity, division (A) of this section applies for such other pass-through entity's taxable year unless the tax commissioner permits the investment pass-through entity to revoke the notice that the investment pass-through entity previously provided to such other pass-through entity.

Effective Date: 09-16-1998



Section 5747.41 - Withholding tax on qualifying pass-through entity or trust having individual qualifying investor or beneficiary.

For the same purposes for which the tax is levied under section 5747.02 of the Revised Code, there is hereby levied a withholding tax on every qualifying pass-through entity having at least one qualifying investor who is an individual and on every qualifying trust having at least one qualifying beneficiary who is an individual. The withholding tax imposed by this section is imposed on the sum of the adjusted qualifying amounts of a qualifying pass-through entity's qualifying investors who are individuals and on the sum of the adjusted qualifying amounts of a qualifying trust's qualifying beneficiaries, at the rate of five per cent of that sum.

The tax imposed by this section applies only if the qualifying entity has nexus with this state under the Constitution of the United States for any portion of the qualifying entity's qualifying taxable year, and the sum of the qualifying entity's adjusted qualifying amounts exceeds one thousand dollars for the qualifying entity's qualifying taxable year.

The levy of the tax under this section does not prevent a municipal corporation or a joint economic development district created under section 715.70 or 715.71 or sections 715.72 to 715.81 of the Revised Code from levying a tax on income.

Effective Date: 06-30-1997



Section 5747.42 - Filing annual return.

(A) In addition to the other returns required to be filed and other remittances required to be made pursuant to this chapter, every qualifying entity that is subject to the tax imposed by section 5733.41 or 5747.41 of the Revised Code shall file an annual return on or before the fifteenth day of the fourth month following the end of the qualifying entity's qualifying taxable year, and remit to the tax commissioner, with the remittance made payable to the treasurer of state, the amount of the taxes shown to be due on the return, less the amount paid for the taxable year on a declaration of estimated tax report filed by the taxpayer as provided by section 5747.43 of the Revised Code. Remittance shall be made in the form prescribed by the tax commissioner, including electronic funds transfer if required by section 5747.44 of the Revised Code.

A domestic qualifying entity shall not dissolve, and a foreign qualifying entity shall not withdraw or retire from business in this state, without filing the tax returns and paying the taxes charged for the year in which such dissolution or withdrawal occurs.

(B) The tax commissioner shall furnish qualifying entities, upon request, copies of the forms prescribed by the commissioner for the purpose of making the returns required by sections 5747.42 to 5747.453 of the Revised Code.

(C) The annual return required by this section shall be signed by the qualifying entity's trustee or other fiduciary, or president, vice-president, secretary, treasurer, general manager, general partner, superintendent, or managing agent in this state. The annual return shall contain the facts, figures, computations, and attachments that result in the tax charged by section 5733.41 or 5747.41 of the Revised Code. Each qualifying entity also shall file with its annual return all of the following:

(1) The full name and address of each qualifying investor or qualifying beneficiary unless the qualifying entity submits such information in accordance with division (D) of this section;

(2) The social security number, federal employer identification number, or other identifying number of each qualifying investor or qualifying beneficiary, unless the taxpayer submits that information in accordance with division (D) of this section;

(3) The amount of tax imposed by sections 5733.41 and 5747.41 of the Revised Code, and the amount of the tax paid by the qualifying entity, for the qualifying taxable year covered by the annual return;

(4) The amount of tax imposed by sections 5733.41 and 5747.41 of the Revised Code that is attributable to each qualifying investor or qualifying beneficiary, unless the qualifying entity submits this information in accordance with division (D) of this section.

(D) On the date the annual return is due, including extensions of time, if any, the qualifying entity may be required by rule to transmit electronically or by magnetic media the information set forth in division (C) of this section. The tax commissioner may adopt rules governing the format for the transmission of such information. The tax commissioner may exempt a qualifying entity or a class of qualifying entities from the requirements imposed by this division.

(E) Upon good cause shown, the tax commissioner may extend the period for filing any return required to be filed under this section or section 5747.43 or 5747.44 of the Revised Code and for transmitting any information required to be transmitted under those sections. The tax commissioner may adopt rules relating to extensions of time to file and to transmit. At the time a qualifying entity pays any tax imposed under section 5733.41 or 5747.41 of the Revised Code or estimated tax as required under section 5747.43 of the Revised Code, the qualifying entity also shall pay interest computed at the rate per annum prescribed by section 5703.47 of the Revised Code on that tax or estimated tax, from the time the tax or estimated tax originally was required to be paid, without consideration of any filing extensions, to the time of actual payment. Nothing in this division shall be construed to abate, modify, or limit the imposition of any penalties imposed for the failure to timely pay taxes under this chapter or Chapter 5733. of the Revised Code without consideration of any filing extensions.

Effective Date: 06-30-1997



Section 5747.43 - Filing estimated tax return and making estimated payments.

(A) As used in this section:

(1) "Estimated taxes" means the amount that a qualifying entity estimates to be the sum of its liability under sections 5733.41 and 5747.41 of the Revised Code for its current qualifying taxable year.

(2) "Tax liability" means the total of the taxes and withholding taxes due under sections 5733.41 and 5747.41 of the Revised Code for the qualifying taxable year prior to applying any estimated tax payment or refund from another year.

(3) "Taxes paid" includes payments of estimated taxes made under division (C) of this section and tax refunds applied by the qualifying entity in payment of estimated taxes.

(B) In addition to the return required to be filed pursuant to section 5747.42 of the Revised Code, each qualifying entity subject to the tax imposed under section 5733.41 and to the withholding tax imposed by section 5747.41 of the Revised Code shall file an estimated tax return and pay a portion of the qualifying entity's tax liability for its qualifying taxable year. The portion of those taxes required to be paid, and the last day prescribed for payment thereof, shall be as prescribed by divisions (B)(1), (2), (3), and (4) of this section:

(1) On or before the fifteenth day of the month following the last day of the first quarter of the qualifying entity's qualifying taxable year, twenty-two and one-half per cent of the qualifying entity's estimated tax liability for that taxable year;

(2) On or before the fifteenth day of the month following the last day of the second quarter of the qualifying entity's qualifying taxable year, forty-five per cent of the qualifying entity's estimated tax liability for that taxable year;

(3) On or before the fifteenth day of the month following the last day of the third quarter of the qualifying entity's qualifying taxable year, sixty-seven and one-half per cent of the qualifying entity's estimated tax liability for that taxable year;

(4) On or before the fifteenth day of the month following the last day of the fourth quarter of the qualifying entity's qualifying taxable year, ninety per cent of the qualifying entity's estimated tax liability for that taxable year.

Payments of estimated taxes shall be made payable to the treasurer of state.

(C) If a payment of estimated taxes is not paid in the full amount required under division (B) of this section, a penalty shall be added to the taxes charged for the qualifying taxable year unless the underpayment is due to reasonable cause as described in division (D) of this section. The penalty shall accrue at the rate per annum prescribed by section 5703.47 of the Revised Code upon the amount of underpayment from the day the estimated payment was required to be made to the day the payment is made.

The amount of the underpayment upon which the penalty shall accrue shall be determined as follows:

(1) For the first payment of estimated taxes each year, twenty-two and one-half per cent of the tax liability less the amount of taxes paid by the date prescribed for that payment;

(2) For the second payment of estimated taxes each year, forty-five per cent of the tax liability less the amount of taxes paid by the date prescribed for that payment;

(3) For the third payment of estimated taxes each year, sixty-seven and one-half per cent of the tax liability less the amount of taxes paid by the date prescribed for that payment;

(4) For the fourth payment of estimated taxes each year, ninety per cent of the tax liability less the amount of taxes paid by the date prescribed for that payment.

For the purposes of this section, a payment of estimated taxes on or before any payment date shall be considered a payment of a previous underpayment only to the extent the payment of estimated taxes exceeds the amount of the payment presently required to be paid to avoid any penalty.

The penalty imposed under division (C) of this section is in lieu of any other interest charge or penalty imposed for failure to file a declaration of estimated tax report and make estimated payments as required by this section.

(D) An underpayment of estimated taxes determined under division (C) of this section is due to reasonable cause if any of the following apply:

(1) The amount of tax that was paid equals at least ninety per cent of the tax liability for the current qualifying taxable year, determined by annualizing the income received during that year up to the end of the month immediately preceding the month in which the payment is due;

(2) The amount of tax liability that was paid equals at least ninety per cent of the tax liability for the current qualifying taxable year;

(3) The amount of tax liability that was paid equals at least one hundred per cent of the tax liability shown on the return of the qualifying entity for the preceding qualifying taxable year, provided that the immediately preceding qualifying taxable year reflected a period of twelve months and the qualifying entity filed a return under section 5747.42 of the Revised Code for that year.

(E)

(1) Divisions (B) and (C) of this section do not apply for a taxable year if either of the following applies to the qualifying entity:

(a) For the immediately preceding taxable year, the entity computes in good faith and in a reasonable manner that the sum of its adjusted qualifying amounts is ten thousand dollars or less.

(b) For the taxable year the entity computes in good faith and in a reasonable manner that the sum of its adjusted qualifying amounts is ten thousand dollars or less.

(2) Notwithstanding any other provision of Title LVII [57] of the Revised Code to the contrary, the entity shall establish by a preponderance of the evidence that its computation of the adjusted qualifying amounts for the immediately preceding taxable year and the taxable year was, in fact, made in good faith and in a reasonable manner.

(F) The tax commissioner may waive the requirement for filing a declaration of estimated taxes for any class of qualifying entities if the commissioner finds the waiver is reasonable and proper in view of administrative costs and other factors.

Effective Date: 09-16-1998



Section 5747.44 - Tax payment by electronic funds transfer.

(A) If a qualifying entity's total liability for taxes imposed under sections 5733.41 and 5747.41 of the Revised Code exceeds one hundred eighty thousand dollars for the second preceding qualifying taxable year, the qualifying entity shall make all payments required under sections 5747.42 and 5747.43 of the Revised Code by electronic funds transfer as prescribed by this section and rules adopted by the treasurer of state under section 113.061 of the Revised Code.

The tax commissioner shall notify each qualifying entity required to remit taxes by electronic funds transfer of the entity's obligation to do so, shall maintain an updated list of those entities, and shall provide the list and any additions thereto or deletions therefrom to the treasurer of state. Failure by the tax commissioner to notify a qualifying entity subject to this section to remit taxes by electronic funds transfer does not relieve the qualifying entity of its obligation to remit taxes by electronic funds transfer.

(B) Except as otherwise provided in this division, the payment of taxes by electronic funds transfer does not affect a qualifying entity's obligation to file the returns required under sections 5747.42 and 5747.43 of the Revised Code. The treasurer of state, in consultation with the tax commissioner, may adopt rules in addition to the rules adopted under section 113.061 of the Revised Code governing the format for filing returns by qualifying entities that remit taxes by electronic funds transfer. The rules may provide for the filing of returns at less frequent intervals than otherwise required if the treasurer of state and the tax commissioner determine that remittance by electronic funds transfer warrants less frequent filing of returns.

(C) A qualifying entity required by this section to remit taxes by electronic funds transfer may apply to the treasurer of state in the manner prescribed by the treasurer of state to be excused from that requirement. The treasurer of state may excuse the qualifying entity from remittance by electronic funds transfer for good cause shown for the period of time requested by the qualifying entity or for a portion of that period. The treasurer of state shall notify the tax commissioner and the qualifying entity of the treasurer of state's decision as soon as is practicable.

(D) If a qualifying entity required by this section to remit taxes by electronic funds transfer remits those taxes by some means other than by electronic funds transfer as prescribed by this section and the rules adopted by the treasurer of state, and the treasurer of state determines that such failure was not due to reasonable cause or was due to willful neglect, the treasurer of state shall notify the tax commissioner of the failure to remit by electronic funds transfer and shall provide the commissioner with any information used in making that determination. The tax commissioner may collect an additional charge by assessment in the manner prescribed by section 5747.13 of the Revised Code. The additional charge shall equal five per cent of the amount of the taxes required to be paid by electronic funds transfer, but shall not exceed five thousand dollars. Any additional charge assessed under this section is in addition to any other penalty or charge imposed under this chapter or Chapter 5733. of the Revised Code, and shall be considered as revenue arising from the taxes imposed under sections 5733.41 and 5747.41 of the Revised Code. The tax commissioner may remit all or a portion of such a charge and may adopt rules governing such remission.

No additional charge shall be assessed under this division against a qualifying entity that has been notified of its obligation to remit taxes under this section and that remits its first two tax payments after such notification by some means other than electronic funds transfer. The additional charge may be assessed upon the remittance of any subsequent tax payment that the qualifying entity remits by some means other than electronic funds transfer.

Effective Date: 06-30-1997



Section 5747.45 - Taxable year; method of accounting; amended reports with payment or application for refund.

(A) A qualifying entity's qualifying taxable year is the same as its taxable year for federal income tax purposes. If a qualifying entity's taxable year is changed for federal income tax purposes, the qualifying taxable year for purposes of this chapter and sections 5733.40 and 5733.41 of the Revised Code is changed accordingly.

(B) A qualifying entity's method of accounting shall be the same as its method of accounting for federal income tax purposes. In the absence of any method of accounting for federal income tax purposes, income shall be computed under such method as in the opinion of the tax commissioner clearly reflects income.

If a qualifying entity's method of accounting is changed for federal income tax purposes, its method of accounting for purposes of this chapter shall be changed accordingly.

(C) If any of the facts, figures, computations, or attachments required in a qualifying entity's annual report to determine the taxes imposed by section 5733.41 or 5747.41 of the Revised Code must be altered as the result of an adjustment to the qualifying entity's federal income tax return, whether the adjustment is initiated by the qualifying entity or the internal revenue service, and such alteration affects the qualifying entity's tax liability under one or both of those sections, the qualifying entity shall file an amended report with the tax commissioner in such form as the commissioner requires. The amended report shall be filed not later than one year after the adjustment has been agreed to or finally determined for federal income tax purposes or any federal income tax deficiency or refund, or the abatement or credit resulting therefrom, has been assessed or paid, whichever occurs first.

(1) In the case of an underpayment, the amended report shall be accompanied by payment of an additional tax and interest due and is a report subject to assessment under section 5747.13 of the Revised Code for the purpose of assessing any additional tax due under this division, together with any applicable penalty and interest. It shall not reopen those facts, figures, computations, or attachments from a previously filed report no longer subject to assessment that are not affected, either directly or indirectly, by the adjustment to the qualifying entity's federal income tax return.

(2) In the case of an overpayment, an application for refund may be filed under this division within the one-year period prescribed for filing the amended report even if it is filed beyond the period prescribed in division (B) of section 5747.11 of the Revised Code if it otherwise conforms to the requirements of that section. An application filed under this division shall claim refund of overpayments resulting from alterations to only those facts, figures, computations, or attachments required in the qualifying entity's annual report that are affected, either directly or indirectly, by the adjustment to the qualifying entity's federal income tax return unless it is also filed within the time prescribed in division (B) of section 5747.11 of the Revised Code. It shall not reopen those facts, figures, computations, or attachments that are not affected, either directly or indirectly, by the adjustment to the qualifying entity's federal income tax return.

Effective Date: 06-30-1997



Section 5747.451 - Requirements of qualifying entity upon retirement from business, voluntary dissolution or transfer to successor.

(A) The mere retirement from business or voluntary dissolution of a domestic or foreign qualifying entity does not exempt it from the requirements to make reports as required under sections 5747.42 to 5747.44 or to pay the taxes imposed under section 5733.41 or 5747.41 of the Revised Code. If any qualifying entity subject to the taxes imposed under section 5733.41 or 5747.41 of the Revised Code sells its business or stock of merchandise or quits its business, the taxes required to be paid prior to that time, together with any interest or penalty thereon, become due and payable immediately, and the qualifying entity shall make a final return within fifteen days after the date of selling or quitting business. The successor of the qualifying entity shall withhold a sufficient amount of the purchase money to cover the amount of such taxes, interest, and penalties due and unpaid until the qualifying entity produces a receipt from the tax commissioner showing that the taxes, interest, and penalties have been paid, or a certificate indicating that no taxes are due. If the purchaser of the business or stock of goods fails to withhold purchase money, the purchaser is personally liable for the payment of the taxes, interest, and penalties accrued and unpaid during the operation of the business by the qualifying entity. If the amount of those taxes, interest, and penalty unpaid at the time of the purchase exceeds the total purchase money, the tax commissioner may adjust the qualifying entity's liability for those taxes, interest, and penalty, or adjust the responsibility of the purchaser to pay that liability, in a manner calculated to maximize the collection of those liabilities.

(B) Annually, on the last day of each qualifying taxable year of a qualifying entity, the taxes imposed under section 5733.41 or 5747.41 of the Revised Code, together with any penalties subsequently accruing thereon, become a lien on all property in this state of the qualifying entity, whether such property is employed by the qualifying entity in the prosecution of its business or is in the hands of an assignee, trustee, or receiver for the benefit of the qualifying entity's creditors and investors. The lien shall continue until those taxes, together with any penalties subsequently accruing, are paid.

Upon failure of such a qualifying entity to pay those taxes on the day fixed for payment, the treasurer of state shall thereupon notify the tax commissioner, and the commissioner may file in the office of the county recorder in each county in this state in which the qualifying entity owns or has a beneficial interest in real estate, notice of the lien containing a brief description of such real estate. No fee shall be charged for such a filing. The lien is not valid as against any mortgagee, purchaser, or judgment creditor whose rights have attached prior to the time the notice is so filed in the county in which the real estate which is the subject of such mortgage, purchase, or judgment lien is located. The notice shall be recorded in a book kept by the recorder, called the qualifying entity tax lien record, and indexed under the name of the qualifying entity charged with the tax. When the tax, together with any penalties subsequently accruing thereon, have been paid, the tax commissioner shall furnish to the qualifying entity an acknowledgment of such payment that the qualifying entity may record with the recorder of each county in which notice of such lien has been filed, for which recording the recorder shall charge and receive a fee of two dollars.

(C) In addition to all other remedies for the collection of any taxes or penalties due under law, whenever any taxes, interest, or penalties due from any qualifying entity under section 5733.41 of the Revised Code or this chapter have remained unpaid for a period of ninety days, or whenever any qualifying entity has failed for a period of ninety days to make any report or return required by law, or to pay any penalty for failure to make or file such report or return, the attorney general, upon the request of the tax commissioner, shall file a petition in the court of common pleas in the county of the state in which such qualifying entity has its principal place of business for a judgment for the amount of the taxes, interest, or penalties appearing to be due, the enforcement of any lien in favor of the state, and an injunction to restrain such qualifying entity and its officers, directors, and managing agents from the transaction of any business within this state, other than such acts as are incidental to liquidation or winding up, until the payment of such taxes, interest, and penalties, and the costs of the proceeding fixed by the court, or the making and filing of such report or return.

The petition shall be in the name of the state. Any of the qualifying entities having its principal places of business in the county may be joined in one suit. On the motion of the attorney general, the court of common pleas shall enter an order requiring all defendants to answer by a day certain, and may appoint a special master commissioner to take testimony, with such other power and authority as the court confers, and permitting process to be served by registered mail and by publication in a newspaper of general circulation in the county, which publication need not be made more than once, setting forth the name of each delinquent qualifying entity, the matter in which the qualifying entity is delinquent, the names of its officers, directors, and managing agents, if set forth in the petition, and the amount of any taxes, fees, or penalties claimed to be owing by the qualifying entity.

All or any of the trustees or other fiduciaries, officers, directors, investors, beneficiaries, or managing agents of any qualifying entity may be joined as defendants with the qualifying entity.

If it appears to the court upon hearing that any qualifying entity that is a party to the proceeding is indebted to the state for taxes imposed under section 5733.41 or 5747.41 of the Revised Code, or interest or penalties thereon, judgment shall be entered therefor with interest; and if it appears that any qualifying entity has failed to make or file any report or return, a mandatory injunction may be issued against the qualifying entity, its trustees or other fiduciaries, officers, directors, and managing agents, enjoining them from the transaction of any business within this state, other than acts incidental to liquidation or winding up, until the making and filing of all proper reports or returns and until the payment in full of all taxes, interest, and penalties.

If the trustees or other fiduciaries, officers, directors, investors, beneficiaries, or managing agents of a qualifying entity are not made parties in the first instance, and a judgment or an injunction is rendered or issued against the qualifying entity, those officers, directors, investors, or managing agents may be made parties to such proceedings upon the motion of the attorney general, and, upon notice to them of the form and terms of such injunction, they shall be bound thereby as fully as if they had been made parties in the first instance.

In any action authorized by this division, a statement of the tax commissioner, or the secretary of state, when duly certified, shall be prima-facie evidence of the amount of taxes, interest, or penalties due from any qualifying entity, or of the failure of any qualifying entity to file with the commissioner or the secretary of state any report required by law, and any such certificate of the commissioner or the secretary of state may be required in evidence in any such proceeding.

On the application of any defendant and for good cause shown, the court may order a separate hearing of the issues as to any defendant.

The costs of the proceeding shall be apportioned among the parties as the court deems proper.

The court in such proceeding may make, enter, and enforce such other judgments and orders and grant such other relief as is necessary or incidental to the enforcement of the claims and lien of the state.

In the performance of the duties enjoined upon the attorney general by this division, the attorney general may direct any prosecuting attorney to bring an action, as authorized by this division, in the name of the state with respect to any delinquent qualifying entities within the prosecuting attorney's county, and like proceedings and orders shall be had as if such action were instituted by the attorney general.

(D) If any qualifying entity fails to make and file the reports or returns required under this chapter, or to pay the penalties provided by law for failure to make and file such reports or returns for a period of ninety days after the time prescribed by this chapter, the attorney general, on the request of the tax commissioner, shall commence an action in quo warranto in the court of appeals of the county in which that qualifying entity has its principal place of business to forfeit and annul its privileges and franchises. If the court is satisfied that any such qualifying entity is in default, it shall render judgment ousting such qualifying entity from the exercise of its privileges and franchises within this state, and shall otherwise proceed as provided in sections 2733.02 to 2733.39 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 06-13-2002



Section 5747.452 - [Repealed].

Effective Date: 09-16-1998



Section 5747.453 - Personal liability of employee or beneficiary of, or investor in, a qualifying entity for failure to file report or pay tax.

An employee or beneficiary of, or investor in, a qualifying entity having control or supervision of, or charged with the responsibility for, filing returns and making payments, or any trustee or other fiduciary, officer, member, or manager of the qualifying entity who is responsible for the execution of the qualifying entity's fiscal responsibilities, is personally liable for the failure to file any report or to pay any tax due as required by sections 5747.40 to 5747.453 of the Revised Code. The dissolution, termination, or bankruptcy of a qualifying entity does not discharge a responsible trustee's, fiduciary's, officer's, member's, manager's, employee's, investor's, or beneficiary's liability for failure of the qualifying entity to file any report or pay any tax due as required by those sections. The sum due for the liability may be collected by assessment in the manner provided in section 5747.13 of the Revised Code.

Effective Date: 06-30-1997



Section 5747.46 - Library and local government support fund definitions.

As used in sections 5747.46 and 5747.47 of the Revised Code:

(A) "Year's fund balance" means the amount credited to the public library fund during a calendar year.

(B) "Distribution year" means the calendar year during which a year's fund balance is distributed under section 5747.47 of the Revised Code.

(C) "CPI" means the consumer price index for all urban consumers (United States city average, all items), prepared by the United States department of labor, bureau of labor statistics.

(D) "Inflation factor" means the quotient obtained by dividing the CPI for May of the year preceding the distribution year by the CPI for May of the second preceding year. If the quotient so obtained is less than one, the inflation factor shall equal one.

(E) "Population" means whichever of the following has most recently been issued, as of the first day of June preceding the distribution year:

(1) The most recent decennial census figures that include population figures for each county in the state;

(2) The most current issue of "Current Population Reports: Local Population Estimates" issued by the United States bureau of the census that contains population estimates for each county in the state and the state.

(F) "County's equalization ratio for a distribution year" means a percentage computed for that county as follows:

(1) Square the per cent that the county's population is of the state's population;

(2) Divide the product so obtained by the per cent that the county's total entitlement for the preceding year is of all counties' total entitlements for the preceding year;

(3) Divide the quotient so obtained by the sum of the quotients so obtained for all counties.

(G) "Total entitlement" means, with respect to a distribution year, the sum of a county's guaranteed share plus its share of the excess. For the 2012 distribution year, "total entitlement" equals the sum of payments made to a county public library fund during that year.

(1) "Guaranteed share" means, for a distribution year, the product obtained by multiplying a county's total entitlement for the preceding distribution year by the inflation factor. If the sum of the guaranteed shares for all counties exceeds the year's fund balance, the guaranteed shares of all counties shall be reduced by a percentage that will result in the sum of such guaranteed shares being equal to the year's fund balance.

(2) "Share of excess" means, for a distribution year, the product obtained by multiplying a county's equalization ratio by the difference between the year's fund balance and the sum of the guaranteed shares for all counties. If the sum of the guaranteed shares for all counties exceeds the year's fund balance the share of the excess for all counties is zero.

(H) "Net distribution" means the sum of the payments made to a county's public library fund during a distribution year, adjusted as follows:

(1) If the county received an overpayment during the preceding distribution year, add the amount of the overpayment;

(2) If the county received an underpayment during the preceding distribution year, deduct the amount of the underpayment.

(I) "Overpayment" or "underpayment" for a distribution year means the amount by which the net distribution to a county's public library fund during that distribution year exceeded or was less than the county's total entitlement for that year.

All computations made under this section shall be rounded to the nearest one-hundredth of one per cent.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 5747.47 - Estimating, certifying and distributing of county's share of library and local government support fund.

(A)

(1) By the twentieth day of July of each year, the tax commissioner shall estimate and certify the following for each county to its county auditor:

(a) Its guaranteed share of the ensuing year's fund balance;

(b) Its share of the excess of the ensuing year's fund balance;

(c) Its total entitlement.

(2) In December and in June following such estimations and certifications, the commissioner shall revise such estimates and certify such revised estimates to the respective county auditors.

(B) By the tenth day of each month the commissioner shall distribute the amount credited to the public library fund in the current month under section 131.51 of the Revised Code. The distributions shall be made as follows:

(1) During the first six months of each year, each county shall be paid a percentage of the balance that is the same per cent that the revised estimate of the county's total entitlement certified in December under division (A)(2) of this section is of the sum of such revised estimates of the total entitlements for all counties.

(2) During the last six months, each county shall be paid a percentage of the balance that is the same per cent that the revised estimate of the county's total entitlement certified in June under division (A)(2) of this section is of the sum of such revised estimates of the total entitlements for all counties.

(3) During each of the first six months of each year, the payments made to each county shall be adjusted as follows:

(a) If the county received an overpayment during the preceding distribution year, reduce the sum of the payments by the amount of such overpayment. The reduction shall be apportioned over the six months.

(b) If the county received an underpayment during the preceding distribution year, increase the sum of the payments by the amount of such underpayment. The increase shall be apportioned over the six months.

(C) By the twentieth day of December of each year, the tax commissioner shall determine and certify to the auditor of each county each of the following with respect to the current distribution year:

(1) The year's fund balance;

(2) Each county's guaranteed share;

(3) Each county's share of the excess;

(4) Each county's total entitlement;

(5) Each county's net distribution;

(6) The amount by which each county's net distribution exceeded or was less than its total entitlement, which amount shall constitute the county's overpayment or underpayment for purposes of division (B)(3) of this section in the ensuing distribution year.

Effective Date: 09-11-1985; 2007 HB119 06-30-2007; 2008 SB185 06-20-2008



Section 5747.48 - Distribution of county library and local government support fund.

On the fifteenth day of each month, the county treasurer shall distribute the balance in the county public library fund among the county, boards of public library trustees, municipal corporations, and boards of township park commissioners for which the county budget commission has fixed an allocation from the fund in that year in accordance with section 5705.32 of the Revised Code in the same proportions that each such entity's allocation as fixed by the commission is of the total of all such allocations in that year.

All money received into the treasury of a municipal corporation or county shall be credited to the general fund therein, provided that in a municipal corporation there shall be credited to the funds established under division (D) of section 5705.09 of the Revised Code a portion of the total amount to be credited to funds of the municipal corporation, which portion shall be determined by multiplying the total amount to be credited by the percentage that the funds credited under division (D) of said section in 1938 bore to all the funds credited under said section in 1938. If a municipal corporation is in default with respect to the principal or interest of any outstanding notes or bonds, the moneys distributed under this section shall be credited to the funds established under divisions (A), (B), (C), and (D) of section 5705.09 of the Revised Code, in the same proportion in which the funds derived from the levy for the previous year on the general tax list and duplicate are divided.

Effective Date: 09-11-1985; 2008 SB185 06-20-2008



Section 5747.49 - Prohibiting later performance of duties.

No county auditor or county treasurer, or the tax commissioner shall fail to perform any duty imposed on such officer by sections 5747.46 to 5747.48 of the Revised Code on or before the date specified by law for the performance of that duty.

Effective Date: 09-11-1985



Section 5747.50 - Apportioning local government fund to political subdivision.

(A) As used in this section:

(1) "County's proportionate share of the calendar year 2007 LGF and LGRAF distributions" means the percentage computed for the county under division (B)(1)(a) of section 5747.501 of the Revised Code.

(2) "County's proportionate share of the total amount of the local government fund additional revenue formula" means each county's proportionate share of the state's population as determined for and certified to the county for distributions to be made during the current calendar year under division (B)(2)(a) of section 5747.501 of the Revised Code. If prior to the first day of January of the current calendar year the federal government has issued a revision to the population figures reflected in the estimate produced pursuant to division (B)(2)(a) of section 5747.501 of the Revised Code, such revised population figures shall be used for making the distributions during the current calendar year.

(3) "2007 LGF and LGRAF county distribution base available in that month" means the lesser of the amounts described in division (A)(3)(a) and (b) of this section, provided that the amount shall not be less than zero:

(a) The total amount available for distribution to counties from the local government fund during the current month.

(b) The total amount distributed to counties from the local government fund and the local government revenue assistance fund to counties in calendar year 2007 less the total amount distributed to counties under division (B)(1) of this section during previous months of the current calendar year.

(4) "Local government fund additional revenue distribution base available during that month" means the total amount available for distribution to counties during the month from the local government fund, less any amounts to be distributed in that month from the local government fund under division (B)(1) of this section, provided that the local government fund additional revenue distribution base available during that month shall not be less than zero.

(5) "Total amount available for distribution to counties" means the total amount available for distribution from the local government fund during the current month less the total amount available for distribution to municipal corporations during the current month under division (C) of this section.

(B) On or before the tenth day of each month, the tax commissioner shall provide for payment to each county an amount equal to the sum of:

(1) The county's proportionate share of the calendar year 2007 LGF and LGRAF distributions multiplied by the 2007 LGF and LGRAF county distribution base available in that month, provided that if the 2007 LGF and LGRAF county distribution base available in that month is zero, no payment shall be made under division (B)(1) of this section for the month or the remainder of the calendar year; and

(2) The county's proportionate share of the total amount of the local government fund additional revenue formula multiplied by the local government fund additional revenue distribution base available during that month.

Money received into the treasury of a county under this division shall be credited to the undivided local government fund in the treasury of the county on or before the fifteenth day of each month. On or before the twentieth day of each month, the county auditor shall issue warrants against all of the undivided local government fund in the county treasury in the respective amounts allowed as provided in section 5747.51 of the Revised Code, and the treasurer shall distribute and pay such sums to the subdivision therein.

(C)

(1) As used in division (C) of this section:

(a) "Total amount available for distribution to municipalities during the current month" means the product obtained by multiplying the total amount available for distribution from the local government fund during the current month by the aggregate municipal share.

(b) "Aggregate municipal share" means the quotient obtained by dividing the total amount distributed directly from the local government fund to municipal corporations during calendar year 2007 by the total distributions from the local government fund and local government revenue assistance fund during calendar year 2007.

(2) On or before the tenth day of each month, the tax commissioner shall provide for payment from the local government fund to each municipal corporation an amount equal to the product derived by multiplying the municipal corporation's percentage of the total amount distributed to all such municipal corporations under this division during calendar year 2007 by the total amount available for distribution to municipal corporations during the current month.

(3) Payments received by a municipal corporation under this division shall be paid into its general fund and may be used for any lawful purpose.

(4) The amount distributed to municipal corporations under this division during any calendar year shall not exceed the amount distributed directly from the local government fund to municipal corporations during calendar year 2007. If that maximum amount is reached during any month, distributions to municipal corporations in that month shall be as provided in divisions (C)(1) and (2) of this section, but no further distributions shall be made to municipal corporations under division (C) of this section during the remainder of the calendar year.

(5) Upon being informed of a municipal corporation's dissolution, the tax commissioner shall cease providing for payments to that municipal corporation under division (C) of this section. The proportionate shares of the total amount available for distribution to each of the remaining municipal corporations under this division shall be increased on a pro rata basis.

(D) Each municipal corporation which has in effect a tax imposed under Chapter 718. of the Revised Code shall, no later than the thirty-first day of August of each year, certify to the tax commissioner the total amount of income taxes collected by such municipal corporation pursuant to such chapter during the preceding calendar year. The tax commissioner may withhold payment of local government fund moneys pursuant to division (C) of this section from any municipal corporation for failure to comply with this reporting requirement.

Effective Date: 07-01-1987; 2007 HB119 06-30-2007



Section 5747.501 - Estimating and certifying amount for distribution into local government fund.

(A) On or before the twenty-fifth day of July of each year, the tax commissioner shall estimate and certify to each county auditor the amount to be distributed from the local government fund to each undivided local government fund during the following calendar year under section 5747.50 of the Revised Code. The estimate shall equal the sum of the separate amounts computed under divisions (B)(1) and (2) of this section.

(B)

(1) The product obtained by multiplying the percentage described in division (B)(1)(a) of this section by the amount described in division (B)(1)(b) of this section.

(a) Each county's proportionate share of the total amount distributed to the counties from the local government fund and the local government revenue assistance fund during calendar year 2007.

(b) The total amount distributed to counties from the local government fund and the local government revenue assistance fund during calendar year 2007 adjusted downward if, and to the extent that, total local government fund distributions to counties for the following year are projected to be less than what was distributed to counties from the local government fund and local government revenue assistance fund during calendar year 2007.

(2) The product obtained by multiplying the percentage described in division (B)(2)(a) of this section by the amount described in division (B)(2)(b) of this section.

(a) Each county's proportionate share of the state's population as reflected in the most recent federal decennial census or the federal government's most recent census estimates, whichever represents the most recent year.

(b) The amount by which total estimated distributions from the local government fund during the immediately succeeding calendar year, less the total estimated amount to be distributed from the fund to municipal corporations under division (C) of section 5747.50 of the Revised Code during the immediately succeeding calendar year, exceed the total amount distributed to counties from the local government fund and local government revenue assistance fund during calendar year 2007.

Effective Date: 07-01-1987; 2007 HB119 06-30-2007



Section 5747.51 - Allocating local government fund to county undivided local government funds.

(A) On or before the twenty-fifth day of July of each year, the tax commissioner shall make and certify to the county auditor of each county an estimate of the amount of the local government fund to be allocated to the undivided local government fund of each county for the ensuing calendar year .

(B) At each annual regular session of the county budget commission convened pursuant to section 5705.27 of the Revised Code, each auditor shall present to the commission the certificate of the commissioner, the annual tax budget and estimates, and the records showing the action of the commission in its last preceding regular session. The commission, after extending to the representatives of each subdivision an opportunity to be heard, under oath administered by any member of the commission, and considering all the facts and information presented to it by the auditor, shall determine the amount of the undivided local government fund needed by and to be apportioned to each subdivision for current operating expenses, as shown in the tax budget of the subdivision. This determination shall be made pursuant to divisions (C) to (I) of this section, unless the commission has provided for a formula pursuant to section 5747.53 of the Revised Code.

Nothing in this section prevents the budget commission, for the purpose of apportioning the undivided local government fund, from inquiring into the claimed needs of any subdivision as stated in its tax budget, or from adjusting claimed needs to reflect actual needs. For the purposes of this section, "current operating expenses" means the lawful expenditures of a subdivision, except those for permanent improvements and except payments for interest, sinking fund, and retirement of bonds, notes, and certificates of indebtedness of the subdivision.

(C) The commission shall determine the combined total of the estimated expenditures, including transfers, from the general fund and any special funds other than special funds established for road and bridge; street construction, maintenance, and repair; state highway improvement; and gas, water, sewer, and electric public utilities operated by a subdivision, as shown in the subdivision's tax budget for the ensuing calendar year.

(D) From the combined total of expenditures calculated pursuant to division (C) of this section, the commission shall deduct the following expenditures, if included in these funds in the tax budget:

(1) Expenditures for permanent improvements as defined in division (E) of section 5705.01 of the Revised Code;

(2) In the case of counties and townships, transfers to the road and bridge fund, and in the case of municipalities, transfers to the street construction, maintenance, and repair fund and the state highway improvement fund;

(3) Expenditures for the payment of debt charges;

(4) Expenditures for the payment of judgments.

(E) In addition to the deductions made pursuant to division (D) of this section, revenues accruing to the general fund and any special fund considered under division (C) of this section from the following sources shall be deducted from the combined total of expenditures calculated pursuant to division (C) of this section:

(1) Taxes levied within the ten-mill limitation, as defined in section 5705.02 of the Revised Code;

(2) The budget commission allocation of estimated county public library fund revenues to be distributed pursuant to section 5747.48 of the Revised Code;

(3) Estimated unencumbered balances as shown on the tax budget as of the thirty-first day of December of the current year in the general fund, but not any estimated balance in any special fund considered in division (C) of this section;

(4) Revenue, including transfers, shown in the general fund and any special funds other than special funds established for road and bridge; street construction, maintenance, and repair; state highway improvement; and gas, water, sewer, and electric public utilities, from all other sources except those that a subdivision receives from an additional tax or service charge voted by its electorate or receives from special assessment or revenue bond collection. For the purposes of this division, where the charter of a municipal corporation prohibits the levy of an income tax, an income tax levied by the legislative authority of such municipal corporation pursuant to an amendment of the charter of that municipal corporation to authorize such a levy represents an additional tax voted by the electorate of that municipal corporation. For the purposes of this division, any measure adopted by a board of county commissioners pursuant to section 322.02, 324.02, 4504.02, or 5739.021 of the Revised Code, including those measures upheld by the electorate in a referendum conducted pursuant to section 322.021, 324.021, 4504.021, or 5739.022 of the Revised Code, shall not be considered an additional tax voted by the electorate.

Subject to division (G) of section 5705.29 of the Revised Code, money in a reserve balance account established by a county, township, or municipal corporation under section 5705.13 of the Revised Code shall not be considered an unencumbered balance or revenue under division (E)(3) or (4) of this section. Money in a reserve balance account established by a township under section 5705.132 of the Revised Code shall not be considered an unencumbered balance or revenue under division (E)(3) or (4) of this section.

If a county, township, or municipal corporation has created and maintains a nonexpendable trust fund under section 5705.131 of the Revised Code, the principal of the fund, and any additions to the principal arising from sources other than the reinvestment of investment earnings arising from such a fund, shall not be considered an unencumbered balance or revenue under division (E)(3) or (4) of this section. Only investment earnings arising from investment of the principal or investment of such additions to principal may be considered an unencumbered balance or revenue under those divisions.

(F) The total expenditures calculated pursuant to division (C) of this section, less the deductions authorized in divisions (D) and (E) of this section, shall be known as the "relative need" of the subdivision, for the purposes of this section.

(G) The budget commission shall total the relative need of all participating subdivisions in the county, and shall compute a relative need factor by dividing the total estimate of the undivided local government fund by the total relative need of all participating subdivisions.

(H) The relative need of each subdivision shall be multiplied by the relative need factor to determine the proportionate share of the subdivision in the undivided local government fund of the county; provided, that the maximum proportionate share of a county shall not exceed the following maximum percentages of the total estimate of the undivided local government fund governed by the relationship of the percentage of the population of the county that resides within municipal corporations within the county to the total population of the county as reported in the reports on population in Ohio by the department of development as of the twentieth day of July of the year in which the tax budget is filed with the budget commission:

Percentage of municipal population within the county: Percentage share of the county shall not exceed: Less than forty-one per cent Sixty per cent Forty-one per cent or more but less than eighty-one per cent Fifty per cent Eighty-one per cent or more Thirty per cent

Where the proportionate share of the county exceeds the limitations established in this division, the budget commission shall adjust the proportionate shares determined pursuant to this division so that the proportionate share of the county does not exceed these limitations, and it shall increase the proportionate shares of all other subdivisions on a pro rata basis. In counties having a population of less than one hundred thousand, not less than ten per cent shall be distributed to the townships therein.

(I) The proportionate share of each subdivision in the undivided local government fund determined pursuant to division (H) of this section for any calendar year shall not be less than the product of the average of the percentages of the undivided local government fund of the county as apportioned to that subdivision for the calendar years 1968, 1969, and 1970, multiplied by the total amount of the undivided local government fund of the county apportioned pursuant to former section 5735.23 of the Revised Code for the calendar year 1970. For the purposes of this division, the total apportioned amount for the calendar year 1970 shall be the amount actually allocated to the county in 1970 from the state collected intangible tax as levied by section 5707.03 of the Revised Code and distributed pursuant to section 5725.24 of the Revised Code, plus the amount received by the county in the calendar year 1970 pursuant to division (B)(1) of former section 5739.21 of the Revised Code, and distributed pursuant to former section 5739.22 of the Revised Code. If the total amount of the undivided local government fund for any calendar year is less than the amount of the undivided local government fund apportioned pursuant to former section 5739.23 of the Revised Code for the calendar year 1970, the minimum amount guaranteed to each subdivision for that calendar year pursuant to this division shall be reduced on a basis proportionate to the amount by which the amount of the undivided local government fund for that calendar year is less than the amount of the undivided local government fund apportioned for the calendar year 1970.

(J) On the basis of such apportionment, the county auditor shall compute the percentage share of each such subdivision in the undivided local government fund and shall at the same time certify to the tax commissioner the percentage share of the county as a subdivision. No payment shall be made from the undivided local government fund, except in accordance with such percentage shares.

Within ten days after the budget commission has made its apportionment, whether conducted pursuant to section 5747.51 or 5747.53 of the Revised Code, the auditor shall publish a list of the subdivisions and the amount each is to receive from the undivided local government fund and the percentage share of each subdivision, in a newspaper or newspapers of countywide circulation, and send a copy of such allocation to the tax commissioner.

The county auditor shall also send by certified mail, return receipt requested, a copy of such allocation to the fiscal officer of each subdivision entitled to participate in the allocation of the undivided local government fund of the county. This copy shall constitute the official notice of the commission action referred to in section 5705.37 of the Revised Code.

All money received into the treasury of a subdivision from the undivided local government fund in a county treasury shall be paid into the general fund and used for the current operating expenses of the subdivision.

If a municipal corporation maintains a municipal university, such municipal university, when the board of trustees so requests the legislative authority of the municipal corporation, shall participate in the money apportioned to such municipal corporation from the total local government fund, however created and constituted, in such amount as requested by the board of trustees, provided such sum does not exceed nine per cent of the total amount paid to the municipal corporation.

If any public official fails to maintain the records required by sections 5747.50 to 5747.55 of the Revised Code or by the rules issued by the tax commissioner, the auditor of state, or the treasurer of state pursuant to such sections, or fails to comply with any law relating to the enforcement of such sections, the local government fund money allocated to the county may be withheld until such time as the public official has complied with such sections or such law or the rules issued pursuant thereto.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 07-22-1998; 09-21-2006; 2007 HB119 06-30-2007; 2008 SB185 06-20-2008



Section 5747.511 - [Repealed].

Effective Date: 12-31-2000



Section 5747.52 - Calculating subdivision share of undivided local government fund.

The form used by the county budget commission to calculate subdivision shares of the undivided local government fund as apportioned pursuant to section 5747.51 of the Revised Code shall be as follows:

Calculation of (name of subdivision) share of undivided local government fund for (name of county) county

Authorized expenditure for subdivision Total

1. Estimated expenditures from general fund .....

2. Estimated expenditures from special funds other than those established for road and bridge, street construction, maintenance, and state highway improvement, and for gas, water, sewer, and electric public utilities .....

3. Total .....

Deductions from authorized expenditures

4. Expenditures for permanent improvements .....

5. Transfers to road and bridge fund (counties and townships only) .....

6. Transfers to street construction, maintenance, and repair, and state highway improvements funds .....

7. Expenditures for the payment of debt charges .....

8. Expenditures for the payment of judgments .....

9. Taxes levied inside the "ten-mill limitation" .....

10. Budget commission allocation of estimated county public library and local government support fund revenues .....

11. Estimated unemcumbered balances as of December 31 of current year in the general funds as stated in the tax budget .....

12. Revenue, including transfers, shown in the general fund or any special funds other than special funds established for road and bridge, street construction, maintenance, and repair, and state highway improvement, and for gas, water, sewer, and electric public utilities, from all other sources except those from additional taxes or service charges voted by electorate as defined in division (E)(4) of section 5747.51 of the Revised Code, and except revenue from special assessment and revenue bond collections .....

13. Total .....

Calculation of subdivision share

14. Relative need of subdivision (line 3 less line 13) .....

15. Relative need factor for county (total estimate of undivided local government fund divided by total relative need of all participating subdivisions) .....

16. Proportionate share of subdivision (relative need of subdivision multiplied by relative need factor) .....

17. After any adjustments necessary to comply with statutory maximum share allowable to county .....

18. After any adjustments necessary to comply with statutory minimum share allowable to townships .....

19. After any adjustments necessary to comply with minimum guarantee in division (I) of section 5747.51 of the Revised Code .....

20. Proportionate share of subdivision (line 16, 17, 18, or 19, whichever is appropriate) .....

Effective Date: 12-23-1986; 2008 SB185 06-20-2008



Section 5747.53 - Apportionment of undivided local government fund of county under an alternative method or on a formula basis.

(A) As used in this section:

(1) "City, located wholly or partially in the county, with the greatest population" means the city, located wholly or partially in the county, with the greatest population residing in the county; however, if the county budget commission on or before January 1, 1998, adopted an alternative method of apportionment that was approved by the legislative authority of the city, located partially in the county, with the greatest population but not the greatest population residing in the county, "city, located wholly or partially in the county, with the greatest population" means the city, located wholly or partially in the county, with the greatest population whether residing in the county or not, if this alternative meaning is adopted by action of the board of county commissioners and a majority of the boards of township trustees and legislative authorities of municipal corporations located wholly or partially in the county.

(2) "Participating political subdivision" means a municipal corporation or township that satisfies all of the following:

(a) It is located wholly or partially in the county.

(b) It is not the city, located wholly or partially in the county, with the greatest population.

(c) Undivided local government fund moneys are apportioned to it under the county's alternative method or formula of apportionment in the current calendar year.

(B) In lieu of the method of apportionment of the undivided local government fund of the county provided by section 5747.51 of the Revised Code, the county budget commission may provide for the apportionment of the fund under an alternative method or on a formula basis as authorized by this section.

Except as otherwise provided in division (C) of this section, the alternative method of apportionment shall have first been approved by all of the following governmental units: the board of county commissioners; the legislative authority of the city, located wholly or partially in the county, with the greatest population; and a majority of the boards of township trustees and legislative authorities of municipal corporations, located wholly or partially in the county, excluding the legislative authority of the city, located wholly or partially in the county, with the greatest population. In granting or denying approval for an alternative method of apportionment, the board of county commissioners, boards of township trustees, and legislative authorities of municipal corporations shall act by motion. A motion to approve shall be passed upon a majority vote of the members of a board of county commissioners, board of township trustees, or legislative authority of a municipal corporation, shall take effect immediately, and need not be published.

Any alternative method of apportionment adopted and approved under this division may be revised, amended, or repealed in the same manner as it may be adopted and approved. If an alternative method of apportionment adopted and approved under this division is repealed, the undivided local government fund of the county shall be apportioned among the subdivisions eligible to participate in the fund, commencing in the ensuing calendar year, under the apportionment provided in section 5747.52 of the Revised Code, unless the repeal occurs by operation of division (C) of this section or a new method for apportionment of the fund is provided in the action of repeal.

(C) This division applies only in counties in which the city, located wholly or partially in the county, with the greatest population has a population of twenty thousand or less and a population that is less than fifteen per cent of the total population of the county. In such a county, the legislative authorities or boards of township trustees of two or more participating political subdivisions, which together have a population residing in the county that is a majority of the total population of the county, each may adopt a resolution to exclude the approval otherwise required of the legislative authority of the city, located wholly or partially in the county, with the greatest population. All of the resolutions to exclude that approval shall be adopted not later than the first Monday of August of the year preceding the calendar year in which distributions are to be made under an alternative method of apportionment.

A motion granting or denying approval of an alternative method of apportionment under this division shall be adopted by a majority vote of the members of the board of county commissioners and by a majority vote of a majority of the boards of township trustees and legislative authorities of the municipal corporations located wholly or partially in the county, other than the city, located wholly or partially in the county, with the greatest population, shall take effect immediately, and need not be published. The alternative method of apportionment under this division shall be adopted and approved annually, not later than the first Monday of August of the year preceding the calendar year in which distributions are to be made under it. A motion granting approval of an alternative method of apportionment under this division repeals any existing alternative method of apportionment, effective with distributions to be made from the fund in the ensuing calendar year. An alternative method of apportionment under this division shall not be revised or amended after the first Monday of August of the year preceding the calendar year in which distributions are to be made under it.

(D) In determining an alternative method of apportionment authorized by this section, the county budget commission may include in the method any factor considered to be appropriate and reliable, in the sole discretion of the county budget commission.

(E) The limitations set forth in section 5747.51 of the Revised Code, stating the maximum amount that the county may receive from the undivided local government fund and the minimum amount the townships in counties having a population of less than one hundred thousand may receive from the fund, are applicable to any alternative method of apportionment authorized under this section.

(F) On the basis of any alternative method of apportionment adopted and approved as authorized by this section, as certified by the auditor to the county treasurer, the county treasurer shall make distribution of the money in the undivided local government fund to each subdivision eligible to participate in the fund, and the auditor, when the amount of those shares is in the custody of the treasurer in the amounts so computed to be due the respective subdivisions, shall at the same time certify to the tax commissioner the percentage share of the county as a subdivision. All money received into the treasury of a subdivision from the undivided local government fund in a county treasury shall be paid into the general fund and used for the current operating expenses of the subdivision. If a municipal corporation maintains a municipal university, the university, when the board of trustees so requests the legislative authority of the municipal corporation, shall participate in the money apportioned to the municipal corporation from the total local government fund, however created and constituted, in the amount requested by the board of trustees, provided that amount does not exceed nine per cent of the total amount paid to the municipal corporation.

(G) The actions of the county budget commission taken pursuant to this section are final and may not be appealed to the board of tax appeals, except on the issues of abuse of discretion and failure to comply with the formula.

Effective Date: 08-29-2002



Section 5747.54 - Failure to certify percentage share of the undivided local government fund.

The tax commissioner may withhold distributions of local government fund money to any county where the county auditor has failed to certify to the tax commissioner the percentage share of the undivided local government fund of the county as a subdivision for the year for which distribution is to be made. The director of budget and management may direct the tax commissioner to withhold from a county the percentage of the amount distributable thereto that constitutes the share of the county as a subdivision of the local government fund so long as such county is indebted or otherwise obligated to the state, until such indebtedness or other obligation has been duly paid, but no distribution of such percentage share of the local government fund shall be withheld unless an itemized statement of such indebtedness is furnished the county auditor of the county from which the indebtedness is due at least thirty days prior to the withholding of the distribution.

Any indebtedness or obligation of the state to a county shall be deducted from the amount owing to the state by such county in determining the indebtedness or obligation as to which distribution is withheld.

Effective Date: 07-01-1985; 2007 HB119 06-30-2007



Section 5747.55 - Appealing county budget commission action.

The action of the county budget commission under sections 5747.51 and 5747.62 of the Revised Code may be appealed to the board of tax appeals in the manner and with the effect provided in section 5705.37 of the Revised Code, in accordance with the following rules:

(A) The notice of appeal shall be signed by the authorized fiscal officer and shall set forth in clear and concise language:

(1) A statement of the action of the budget commission appealed from, and the date of the receipt by the subdivision of the official certificate or notice of such action;

(2) The error or errors the taxing district believes the budget commission made;

(3) The specific relief sought by the taxing district.

(B) The notice of appeal shall have attached thereto:

(1) A certified copy of the resolution of the taxing authority authorizing the fiscal officer to file the appeal;

(2) An exact copy of the official certificate, or notice of the action of the budget commission appealed from;

(3) An exact copy of the budget request filed with the budget commission by the complaining subdivision, with the date of filing noted thereon.

(C) There shall also be attached to the notice of appeal a statement showing:

(1) The name of the fund involved, the total amount in dollars allocated, and the exact amount in dollars allocated to each participating subdivision;

(2) The amount in dollars which the complaining subdivision believes it should have received;

(3) The name of each participating subdivision, as well as the name and address of the fiscal officer thereof, that the complaining subdivision believes received more than its proper share of the allocation, and the exact amount in dollars of such alleged over-allocation.

(D) Only the participating subdivisions named pursuant to division (C) of this section are to be considered as appellees before the board of tax appeals and no change shall, in any amount, be made in the amount allocated to participating subdivisions not appellees.

(E) The total of the undivided local government fund or undivided local government revenue assistance fund to be allocated by the board of tax appeals upon appeal is the total of that fund allocated by the budget commission to those subdivisions which are appellants and appellees before the board of tax appeals.

Effective Date: 07-01-1989



Section 5747.60 - Delegating investigation powers of tax commissioner.

For purposes of enforcing this chapter, the tax commissioner, in accordance with section 5743.45 of the Revised Code, may delegate any investigation powers of the commissioner to any employee of the department of taxation who has been certified by the Ohio peace officer training commission and who is engaged in the enforcement of this chapter. Upon such a delegation in accordance with that section, the provisions of that section relative to the powers and authority of the employee and the suspension or revocation of the delegation apply. No employee of the department shall divulge any information acquired as a result of any investigation pursuant to this chapter, except as may be required by the commissioner or a court.

The department shall cooperate with the attorney general, local law enforcement officials, and the appropriate agencies of the federal government and other states in the investigation and prosecution of violations of this chapter.

Effective Date: 12-02-1996



Section 5747.61 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5747.62 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5747.63 - [Repealed].

Effective Date: 2007 HB119 06-30-2007



Section 5747.65 - Tax credit for FIT tax.

There is hereby allowed a refundable credit against the tax imposed under section 5747.02 of the Revised Code. The amount of the credit shall equal the taxpayer's proportionate share of the lesser of either the tax due or the tax paid for the tax imposed by section 5726.02 of the Revised Code by a pass-through entity for the pass-through entity's taxable year ending in the taxpayer's taxable year.

The taxpayer shall claim the credit for the taxpayer's taxable year that includes the last day of the pass-through entity's taxable year. For purposes of making tax payments under this chapter, taxes equal to the amount of the credit shall be considered to be paid by the taxpayer on the day the pass-through entity pays to the treasurer of state the amount due for the tax imposed by section 5726.02 of the Revised Code.

In claiming the credit and determining the taxpayer's proportionate share of the tax due and the tax paid by a pass-through entity, the taxpayer shall follow the concepts set forth in subchapters J and K of the Internal Revenue Code.

The credit shall be claimed in the order required under section 5747.98 of the Revised Code. If the amount of the credit exceeds the amount of tax otherwise due under section 5747.02 of the Revised Code after deduction of all other credits in that order, the taxpayer is entitled to a refund of the excess.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5747.66 - Credit for any individual who is the certificate owner of a tax credit certificate.

(A) Any term used in this section has the same meaning as in section 122.85 of the Revised Code.

(B) There is allowed a credit against the tax imposed by section 5747.02 of the Revised Code for any individual who, on the last day of the individual's taxable year, is the certificate owner of a tax credit certificate issued under section 122.85 of the Revised Code. The credit shall beclaimed for the taxable year that includes the date the certificate was issued by the director of development. The credit amount equals the amount stated in the certificate. The credit shall be claimed in the order required under section 5747.98 of the Revised Code. If the credit amount exceeds the tax otherwise due under section 5747.02 of the Revised Code after deducting all other credits in that order, the excess shall be refunded.

Nothing in this section limits or disallows pass-through treatment of the credit.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5747.70 - Deductions for contributions to college savings programs.

(A) In computing Ohio adjusted gross income, a deduction from federal adjusted gross income is allowed to a contributor for the amount contributed during the taxable year to a variable college savings program account and to a purchaser of tuition units under the Ohio college savings program created by Chapter 3334. of the Revised Code to the extent that the amounts of such contributions and purchases were not deducted in determining the contributor's or purchaser's federal adjusted gross income for the taxable year. The combined amount of contributions and purchases deducted in any taxable year by a taxpayer or the taxpayer and the taxpayer's spouse, regardless of whether the taxpayer and the taxpayer's spouse file separate returns or a joint return, is limited to two thousand dollars for each beneficiary for whom contributions or purchases are made. If the combined annual contributions and purchases for a beneficiary exceed two thousand dollars, the excess may be carried forward and deducted in future taxable years until the contributions and purchases have been fully deducted.

(B) In computing Ohio adjusted gross income, a deduction from federal adjusted gross income is allowed for:

(1) Income related to tuition units and contributions that as of the end of the taxable year have not been refunded pursuant to the termination of a tuition payment contract or variable college savings program account under section 3334.10 of the Revised Code, to the extent that such income is included in federal adjusted gross income.

(2) The excess of the total purchase price of tuition units refunded during the taxable year pursuant to the termination of a tuition payment contract under section 3334.10 of the Revised Code over the amount of the refund, to the extent the amount of the excess was not deducted in determining federal adjusted gross income. Division (B)(2) of this section applies only to units for which no deduction was allowable under division (A) of this section.

(C) In computing Ohio adjusted gross income, there shall be added to federal adjusted gross income the amount of loss related to tuition units and contributions that as of the end of the taxable year have not been refunded pursuant to the termination of a tuition payment contract or variable college savings program account under section 3334.10 of the Revised Code, to the extent that such loss was deducted in determining federal adjusted gross income.

(D) For taxable years in which distributions or refunds are made under a tuition payment or variable college savings program contract for any reason other than payment of tuition or other higher education expenses, or the beneficiary's death, disability, or receipt of a scholarship as described in section 3334.10 of the Revised Code:

(1) If the distribution or refund is paid to the purchaser or contributor or beneficiary, any portion of the distribution or refund not included in the recipient's federal adjusted gross income shall be added to the recipient's federal adjusted gross income in determining the recipient's Ohio adjusted gross income, except that the amount added shall not exceed amounts previously deducted under division (A) of this section less any amounts added under division (D)(1) of this section in a prior taxable year.

(2) If amounts paid by a purchaser or contributor on or after January 1, 2000, are distributed or refunded to someone other than the purchaser or contributor or beneficiary, the amount of the payment not included in the recipient's federal adjusted gross income, less any amounts added under division (D) of this section in a prior taxable year, shall be added to the recipient's federal adjusted gross income in determining the recipient's Ohio adjusted gross income.

Effective Date: 06-08-2000; 09-29-2005



Section 5747.75 - Credit for investing money in certified ethanol plant.

(A) As used in this section:

(1) "Ethanol" means fermentation ethyl alcohol derived from agricultural products, including potatoes, cereal, grains, cheese whey, and sugar beets; forest products; or other renewable resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable resources that meet all of the specifications in the American society for testing and materials (ASTM) specification D 4806-88 and is denatured as specified in Parts 20 and 21 of Title 27 of the Code of Federal Regulations.

(2) "Certified ethanol plant" means a facility at which ethanol is produced and for which a certificate has been issued under section 901.13 of the Revised Code.

(3) "Money" means United States currency, or a check, draft, or cashier's check for United States currency, payable on demand and drawn on a bank.

(B) Beginning in taxable year 2002 and ending in taxable year 2012, there is hereby allowed a nonrefundable credit against the tax imposed by section 5747.02 of the Revised Code for a taxpayer that invests money in a certified ethanol plant. The amount of the credit equals fifty per cent of the money the taxpayer invests in the plant, but the credit amount shall not exceed five thousand dollars per taxpayer per certified ethanol plant regardless of the number of years in which the taxpayer makes investments. The credit shall be claimed for the taxable year during which the investment was made.

(C) The taxpayer shall claim the credit in the order required by section 5747.98 of the Revised Code. Any credit amount in excess of the tax due under section 5747.02 of the Revised Code, after allowing for any other credits preceding the credit in that order, may be carried forward for three taxable years, but the amount of the excess credit allowed in any such year shall be deducted from the balance carried forward to the next year.

(D) If the taxpayer is a direct or indirect investor in a pass-through entity that has made an investment under this section, the taxpayer may claim its proportionate or distributive share of the credit allowed under this section.

(E) The tax commissioner may require that the taxpayer furnish information as is necessary to support the claim for the credit under this section, and no credit shall be allowed unless the information is provided.

Effective Date: 03-21-2002



Section 5747.76 - Refundable income tax credit for owner of RC 149.311 certificate.

(A) As used in this section, "certificate owner" has the same meaning as in section 149.311 of the Revised Code.

(B) There is allowed a credit against the tax imposed under section 5747.02 of the Revised Code for a taxpayer that is the certificate owner of a rehabilitation tax credit certificate issued under section 149.311 of the Revised Code. The credit shall equal twenty-five per cent of the dollar amount indicated on the certificate, but the amount of credit allowed for any taxpayer shall not exceed five million dollars. The credit shall be claimed for the taxable year specified in the certificate and in the order required under section 5747.98 of the Revised Code.

(C) Nothing in this section limits or disallows pass-through treatment of the credit if the certificate owner is a pass-through entity. If the certificate owner is a pass-through entity, the amount of the credit allowed for the pass-through entity shall not exceed five million dollars. If the certificate owner is a pass-through entity, the credit may be allocated among the entity's equity owners in proportion to their ownership interests or in such proportions or amounts as the equity owners mutually agree.

(D) If the credit allowed for any taxable year exceeds the tax otherwise due under section 5747.02 of the Revised Code, after allowing for any other credits preceding the credit in the order prescribed by section 5747.98 of the Revised Code, the excess shall be refunded to the taxpayer but, if any amount of the credit is refunded, the sum of the amount refunded and the amount applied to reduce the tax otherwise due for that year shall not exceed three million dollars or, if the certificate owner is a pass-through entity, shall not exceed the taxpayer's distributive or proportionate share, as allocated under division (C) of this section, of three million dollars. The taxpayer may carry forward any balance of the credit in excess of the amount claimed for that year for not more than five ensuing taxable years, and shall deduct any amount claimed for any such year from the amount claimed in an ensuing year.

(E) A taxpayer claiming a credit under this section shall retain the rehabilitation tax credit certificate for four years following the end of the taxable year to which the credit was applied, and shall make the certificate available for inspection by the tax commissioner upon the request of the tax commissioner during that period.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 04-04-2007; 2008 HB554 06-12-2008

Related Legislative Provision: See 128th General AssemblyFile No.9,HB 1, §803.20.



Section 5747.77 - Nonrefundable alternative fuel tax credit.

(A) As used in this section:

(1) "Alternative fuel" means E85 blend fuel or blended biodiesel.

(2) "Biodiesel" means a mono-alkyl ester combustible liquid fuel that is derived from vegetable oils or animal fats, or any combination of those reagents that meets the American society for testing and materials specification for biodiesel fuel (B100) blend stock distillate fuels.

(3) "Blended biodiesel" means a blend of biodiesel with petroleum-based diesel fuel in which the resultant product contains not less than twenty per cent biodiesel and meets the American society for testing and materials specification for blended diesel fuel. For taxable years ending in 2010 or 2011, "six per cent" shall be substituted for "twenty per cent."

(4) "Diesel fuel" means any liquid fuel that is capable of use in discrete form or as a blend component in the operation of engines of the diesel type.

(5) "Ethanol" means fermentation ethyl alcohol derived from agricultural products, including potatoes, cereal, grains, cheese whey, and sugar beets; forest products; or other renewable resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable resources that meet all of the specifications in the American society for testing and materials (ASTM) specification D 4806-88 and is denatured as specified in Parts 20 and 21 of Title 27 of the Code of Federal Regulations.

(6) "E85 blend fuel" means fuel containing eighty-five per cent or more ethanol, or containing any other percentage of not less than seventy per cent ethanol if the United States department of energy determines, by rule, that the lower percentage is necessary to provide for the requirements of cold start, safety, or other vehicle functions, and that meets the American society for testing and materials specification for E85 blend fuel.

(7) "Retail dealer" means any person that is a taxpayer under this chapter that owns or operates a retail service station located in this state.

(8) "Retail service station" means a location in this state from which alternative fuel is sold to the general public and is dispensed or pumped directly into motor vehicle fuel tanks for consumption.

(B) For taxable years ending in 2008 and 2009, there is hereby allowed a nonrefundable credit against the tax imposed by section 5747.02 of the Revised Code for a retail dealer that sells alternative fuel. The credit for a dealer's taxable year ending in 2008 shall equal fifteen cents per gallon of alternative fuel sold and dispensed through a metered pump at the retail dealer's retail service station during any part of calendar year 2007 or 2008 included in that taxable year. The credit for a dealer's taxable year ending in 2009 shall equal fifteen cents per gallon of alternative fuel sold and dispensed through a metered pump at the retail dealer's retail service station during any part of calendar year 2008 included in that taxable year, plus thirteen cents per gallon of alternative fuel sold and dispensed in that manner during any part of calendar year 2009 included in that taxable year.

(C)

(1) For taxable years ending in 2010 or 2011, there is hereby allowed a nonrefundable credit against the tax imposed by section 5747.02 of the Revised Code for a retail dealer that sells alternative fuel. Except as otherwise provided in division (C)(2) of this section, the credit for a dealer's taxable year ending in 2010 shall equal fifteen cents per gallon of alternative fuel sold and dispensed through a metered pump at the retail dealer's retail service station during any part of calendar year 2009 or 2010 included in that taxable year. Except as otherwise provided in division (C)(2) of this section, the credit for a dealer's taxable year ending in 2011 shall equal fifteen cents per gallon of alternative fuel sold and dispensed through a metered pump at the retail dealer's retail service station during any part of calendar year 2010 included in that taxable year, plus thirteen cents per gallon of alternative fuel sold and dispensed in that manner during any part of calendar year 2011 included in that taxable year.

(2) In the case of blended biodiesel containing at least ten per cent but less than twenty per cent biodiesel as sold and dispensed through such metered pump, the credit otherwise allowed under division (C)(1) of this section shall equal seven and one-half cents per gallon. In the case of blended biodiesel containing at least six per cent but less than ten per cent biodiesel as sold and dispensed through such metered pump, the credit otherwise allowed under division (C)(1) of this section shall equal three and three-fourths cents per gallon.

(D) The credit shall be calculated separately for each retail service station owned or operated by the retail dealer. The credit allowed under this section may not be claimed for alternative fuel sold or dispensed before January 1, 2008, or on or after January 1, 2012.

(E) The retail dealer shall claim the credit under this section in the order prescribed in section 5747.98 of the Revised Code. The credit shall not exceed the amount of tax otherwise due under section 5747.02 of the Revised Code after deducting any other credits that precede the credit claimed under this section in that order.

(F) Nothing in this section limits or disallows pass-through treatment of the credit if the retail dealer is a pass-through entity. If the retail dealer is a pass-through entity, references in other divisions of this section to "taxable year" refer to the dealer's taxable year; an equity owner of the retail dealer that is a pass-through entity may claim the owner's distributive or proportionate share of the credit for the equity owner's taxable year that includes the last day of the entity's taxable year.

Amended by 128th General AssemblyFile No.20,SB 131, §1, eff. 5/31/2010.

Effective Date: 2007 HB119 09-29-2007



Section 5747.80 - Issuance of tax credits by Ohio venture capital authority.

Upon the issuance of a tax credit certificate by the Ohio venture capital authority under section 150.07 of the Revised Code, a refundable credit may be claimed against the tax imposed by section 5747.02 of the Revised Code. The credit shall be claimed for the taxable year specified in the certificate issued by the authority and in the order required under section 5747.98 of the Revised Code.

Effective Date: 09-26-2003; 06-30-2005; 06-05-2006



Section 5747.81 - Tax credit for holders of small business investment certificate.

(A) Any term used in this section that is defined in section 122.86 of the Revised Code has the same meaning as defined in that section.

(B) For the purpose of encouraging new capital investment in small businesses in this state and thereby promoting the economic welfare of all Ohioans, a nonrefundable credit is allowed against the tax imposed by section 5747.02 of the Revised Code for a taxpayer to whom a small business investment certificate was issued under section 122.86 of the Revised Code if the taxpayer did not sell or otherwise dispose of the qualifying investment before the conclusion of the applicable holding period and if the small business enterprise on the basis of which the certificate was issued is included in the register maintained under division (D) of section 122.86 of the Revised Code.

The credit shall be claimed for the taxpayer's taxable year that includes the last day of the holding period of the qualifying investment. If the certificate was issued to a pass-through entity that made the qualifying investment, a taxpayer that holds a direct or indirect equity interest in the pass-through entity on the last day of the entity's taxable year that includes the last day of the holding period may claim the taxpayer's distributive or proportionate share of the credit for the taxpayer's taxable year that includes the last day of the entity's taxable year.

The credit equals the amount of the taxpayer's qualifying investment as indicated on the certificate multiplied by ten per cent. If a taxpayer claims a credit on the basis of more than one small business investment certificate issued for the same fiscal biennium, including a certificate issued to a pass-through entity in which the taxpayer owns an equity interest, the total amount of credit claimed by the taxpayer on the basis of all such certificates shall not exceed one million dollars. If a taxpayer and the taxpayer's spouse file a joint return under section 5747.08 of the Revised Code, the credit shall be computed on the basis of the total qualifying investments made by both spouses or by any pass-through entities in which either spouse owns an equity interest, but the total amount of credit claimed on the basis of all certificates issued to the spouses or to such pass-through entities for a fiscal biennium shall not exceed two million dollars.

The credit shall be claimed in the order prescribed by section 5747.98 of the Revised Code. If the credit exceeds the amount of tax otherwise due for the taxable year, the excess may be carried forward and applied against the tax due for not more than seven succeeding taxable years, provided that the amount applied to the tax due for any taxable year shall be subtracted from the amount available to carry forward to succeeding years.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 5747.98 - Order for claiming credits.

(A) To provide a uniform procedure for calculating the amount of tax due under section 5747.02 of the Revised Code, a taxpayer shall claim any credits to which the taxpayer is entitled in the following order:

(1) The retirement income credit under division (B) of section 5747.055 of the Revised Code;

(2) The senior citizen credit under division (C) of section 5747.05 of the Revised Code;

(3) The lump sum distribution credit under division (D) of section 5747.05 of the Revised Code;

(4) The dependent care credit under section 5747.054 of the Revised Code;

(5) The lump sum retirement income credit under division (C) of section 5747.055 of the Revised Code;

(6) The lump sum retirement income credit under division (D) of section 5747.055 of the Revised Code;

(7) The lump sum retirement income credit under division (E) of section 5747.055 of the Revised Code;

(8) The low-income credit under section 5747.056 of the Revised Code;

(9) The credit for displaced workers who pay for job training under section 5747.27 of the Revised Code;

(10) The campaign contribution credit under section 5747.29 of the Revised Code;

(11) The twenty-dollar personal exemption credit under section 5747.022 of the Revised Code;

(12) The joint filing credit under division (G) of section 5747.05 of the Revised Code;

(13) The nonresident credit under division (A) of section 5747.05 of the Revised Code;

(14) The credit for a resident's out-of-state income under division (B) of section 5747.05 of the Revised Code;

(15) The credit for employers that enter into agreements with child day-care centers under section 5747.34 of the Revised Code;

(16) The credit for employers that reimburse employee child care expenses under section 5747.36 of the Revised Code;

(17) The credit for adoption of a minor child under section 5747.37 of the Revised Code;

(18) The credit for purchases of lights and reflectors under section 5747.38 of the Revised Code;

(19) The nonrefundable job retention credit under division (B) of section 5747.058 of the Revised Code;

(20) The credit for selling alternative fuel under section 5747.77 of the Revised Code;

(21) The second credit for purchases of new manufacturing machinery and equipment and the credit for using Ohio coal under section 5747.31 of the Revised Code;

(22) The job training credit under section 5747.39 of the Revised Code;

(23) The enterprise zone credit under section 5709.66 of the Revised Code;

(24) The credit for the eligible costs associated with a voluntary action under section 5747.32 of the Revised Code;

(25) The credit for employers that establish on-site child day-care centers under section 5747.35 of the Revised Code;

(26) The ethanol plant investment credit under section 5747.75 of the Revised Code;

(27) The credit for purchases of qualifying grape production property under section 5747.28 of the Revised Code;

(28) The small business investment credit under section 5747.81 of the Revised Code;

(29) The credit for research and development and technology transfer investors under section 5747.33 of the Revised Code;

(30) The enterprise zone credits under section 5709.65 of the Revised Code;

(31) The research and development credit under section 5747.331 of the Revised Code;

(32) The credit for rehabilitating a historic building under section 5747.76 of the Revised Code;

(33) The refundable credit for rehabilitating a historic building under section 5747.76 of the Revised Code;

(34) The refundable jobs creation credit or job retention credit under division (A) of section 5747.058 of the Revised Code;

(35) The refundable credit for taxes paid by a qualifying entity granted under section 5747.059 of the Revised Code;

(36) The refundable credits for taxes paid by a qualifying pass-through entity granted under division (J) of section 5747.08 of the Revised Code;

(37)

The refundable credit under section 5747.80 of the Revised Code for losses on loans made to the Ohio venture capital program under sections 150.01 to 150.10 of the Revised Code;

(38) The refundable motion picture production credit under section 5747.66 of the Revised Code[;]

(41) [sic] [Added by 129th General AssemblyFile No.186,HB 510, §1 ]The refundable credit for financial institution taxes paid by a pass-through entity granted under section 5747.65 of the Revised Code.

(B) For any credit, except the refundable credits enumerated in this section and the credit granted under division (I) of section 5747.08 of the Revised Code, the amount of the credit for a taxable year shall not exceed the tax due after allowing for any other credit that precedes it in the order required under this section. Any excess amount of a particular credit may be carried forward if authorized under the section creating that credit. Nothing in this chapter shall be construed to allow a taxpayer to claim, directly or indirectly, a credit more than once for a taxable year.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Amended by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 07-09-2003; 05-18-2005; 06-30-2005; 06-05-2006; 04-04-2007; 2007 HB119 09-29-2007; 2008 HB554 06-12-2008



Section 5747.99 - Penalty.

(A) Whoever violates section 5747.19 of the Revised Code, or whoever violates section 5747.06 or 5747.07 of the Revised Code by failing to remit state income taxes withheld from an employee, is guilty of a felony of the fifth degree.

(B) Whoever violates any provision of sections 5747.01 to 5747.19 of the Revised Code, or any lawful rule promulgated by the tax commissioner under authority of any provision of those sections, for the violation of which no other penalty is provided in this section, shall be fined not less than one hundred nor more than five thousand dollars.

(C) Whoever violates section 5747.49 of the Revised Code shall be fined not more than five dollars for each day that elapses between the date specified by law for performance and the date when the duty is actually performed.

Effective Date: 07-01-1996






Chapter 5748 - SCHOOL DISTRICT INCOME TAX

Section 5748.01 - School district income tax definitions.

As used in this chapter:

(A) "School district income tax" means an income tax adopted under one of the following:

(1) Former section 5748.03 of the Revised Code as it existed prior to its repeal by Amended Substitute House Bill No. 291 of the 115th general assembly;

(2) Section 5748.03 of the Revised Code as enacted in Substitute Senate Bill No. 28 of the 118th general assembly;

(3) Section 5748.08 of the Revised Code as enacted in Amended Substitute Senate Bill No. 17 of the 122nd general assembly;

(4) Section 5748.021 of the Revised Code;

(5) Section 5748.081 of the Revised Code;

(6) Section 5748.09 of the Revised Code.

(B) "Individual" means an individual subject to the tax levied by section 5747.02 of the Revised Code.

(C) "Estate" means an estate subject to the tax levied by section 5747.02 of the Revised Code.

(D) "Taxable year" means a taxable year as defined in division (M) of section 5747.01 of the Revised Code.

(E) "Taxable income" means:

(1) In the case of an individual, one of the following, as specified in the resolution imposing the tax:

(a) Ohio adjusted gross income for the taxable year as defined in division (A) of section 5747.01 of the Revised Code, less the exemptions provided by section 5747.02 of the Revised Code;

(b) Wages, salaries, tips, and other employee compensation to the extent included in Ohio adjusted gross income as defined in section 5747.01 of the Revised Code, and net earnings from self-employment, as defined in section 1402(a) of the Internal Revenue Code, to the extent included in Ohio adjusted gross income.

(2) In the case of an estate, taxable income for the taxable year as defined in division (S) of section 5747.01 of the Revised Code.

(F) "Resident" of the school district means:

(1) An individual who is a resident of this state as defined in division (I) of section 5747.01 of the Revised Code during all or a portion of the taxable year and who, during all or a portion of such period of state residency, is domiciled in the school district or lives in and maintains a permanent place of abode in the school district;

(2) An estate of a decedent who, at the time of death, was domiciled in the school district.

(G) "School district income" means:

(1) With respect to an individual, the portion of the taxable income of an individual that is received by the individual during the portion of the taxable year that the individual is a resident of the school district and the school district income tax is in effect in that school district. An individual may have school district income with respect to more than one school district.

(2) With respect to an estate, the taxable income of the estate for the portion of the taxable year that the school district income tax is in effect in that school district.

(H) "Taxpayer" means an individual or estate having school district income upon which a school district income tax is imposed.

(I) "School district purposes" means any of the purposes for which a tax may be levied pursuant to division (A) of section 5705.21 of the Revised Code, including the combined purposes authorized by section 5705.217 of the Revised Code.

Amended by 129th General AssemblyFile No.143,HB 525, §1, eff. 10/1/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-13-1997; 06-30-2005; 06-30-2006; 2006 HB699 12-28-2006; 04-04-2007; 2007 HB119 06-30-2007

Related Legislative Provision: See 129th General AssemblyFile No.143,HB 525, §3

See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 5748.011 - [Repealed].

Effective Date: 06-30-2006; 04-04-2007



Section 5748.02 - School district income tax proposal and election.

(A) The board of education of any school district, except a joint vocational school district, may declare, by resolution, the necessity of raising annually a specified amount of money for school district purposes. The resolution shall specify whether the income that is to be subject to the tax is taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code or taxable income of individuals as defined in division (E)(1)(b) of that section. A copy of the resolution shall be certified to the tax commissioner no later than one hundred days prior to the date of the election at which the board intends to propose a levy under this section. Upon receipt of the copy of the resolution, the tax commissioner shall estimate both of the following:

(1) The property tax rate that would have to be imposed in the current year by the district to produce an equivalent amount of money;

(2) The income tax rate that would have had to have been in effect for the current year to produce an equivalent amount of money from a school district income tax.

Within ten days of receiving the copy of the board's resolution, the commissioner shall prepare these estimates and certify them to the board. Upon receipt of the certification, the board may adopt a resolution proposing an income tax under division (B) of this section at the estimated rate contained in the certification rounded to the nearest one-fourth of one per cent. The commissioner's certification applies only to the board's proposal to levy an income tax at the election for which the board requested the certification. If the board intends to submit a proposal to levy an income tax at any other election, it shall request another certification for that election in the manner prescribed in this division.

(B)

(1) Upon the receipt of a certification from the tax commissioner under division (A) of this section, a majority of the members of a board of education may adopt a resolution proposing the levy of an annual tax for school district purposes on school district income. The proposed levy may be for a continuing period of time or for a specified number of years. The resolution shall set forth the purpose for which the tax is to be imposed, the rate of the tax, which shall be the rate set forth in the commissioner's certification rounded to the nearest one-fourth of one per cent, the number of years the tax will be levied or that it will be levied for a continuing period of time, the date on which the tax shall take effect, which shall be the first day of January of any year following the year in which the question is submitted, and the date of the election at which the proposal shall be submitted to the electors of the district, which shall be on the date of a primary, general, or special election the date of which is consistent with section 3501.01 of the Revised Code. The resolution shall specify whether the income that is to be subject to the tax is taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code or taxable income of individuals as defined in division (E)(1)(b) of that section. The specification shall be the same as the specification in the resolution adopted and certified under division (A) of this section.

If the tax is to be levied for current expenses and permanent improvements, the resolution shall apportion the annual rate of the tax. The apportionment may be the same or different for each year the tax is levied, but the respective portions of the rate actually levied each year for current expenses and for permanent improvements shall be limited by the apportionment.

If the board of education currently imposes an income tax pursuant to this chapter that is due to expire and a question is submitted under this section for a proposed income tax to take effect upon the expiration of the existing tax, the board may specify in the resolution that the proposed tax renews the expiring tax. Two or more expiring income taxes may be renewed under this paragraph if the taxes are due to expire on the same date. If the tax rate being proposed is no higher than the total tax rate imposed by the expiring tax or taxes, the resolution may state that the proposed tax is not an additional income tax.

(2) A board of education adopting a resolution under division (B)(1) of this section proposing a school district income tax for a continuing period of time and limited to the purpose of current expenses may propose in that resolution to reduce the rate or rates of one or more of the school district's property taxes levied for a continuing period of time in excess of the ten-mill limitation for the purpose of current expenses. The reduction in the rate of a property tax may be any amount, expressed in mills per one dollar in valuation, not exceeding the rate at which the tax is authorized to be levied. The reduction in the rate of a tax shall first take effect for the tax year that includes the day on which the school district income tax first takes effect, and shall continue for each tax year that both the school district income tax and the property tax levy are in effect.

In addition to the matters required to be set forth in the resolution under division (B)(1) of this section, a resolution containing a proposal to reduce the rate of one or more property taxes shall state for each such tax the maximum rate at which it currently may be levied and the maximum rate at which the tax could be levied after the proposed reduction, expressed in mills per one dollar in valuation, and that the tax is levied for a continuing period of time.

If a board of education proposes to reduce the rate of one or more property taxes under division (B)(2) of this section, the board, when it makes the certification required under division (A) of this section, shall designate the specific levy or levies to be reduced, the maximum rate at which each levy currently is authorized to be levied, and the rate by which each levy is proposed to be reduced. The tax commissioner, when making the certification to the board under division (A) of this section, also shall certify the reduction in the total effective tax rate for current expenses for each class of property that would have resulted if the proposed reduction in the rate or rates had been in effect the previous tax year. As used in this paragraph, "effective tax rate" has the same meaning as in section 323.08 of the Revised Code.

(C) A resolution adopted under division (B) of this section shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided for in the notice of election. Immediately after its adoption and at least ninety days prior to the election at which the question will appear on the ballot, a copy of the resolution shall be certified to the board of elections of the proper county, which shall submit the proposal to the electors on the date specified in the resolution. The form of the ballot shall be as provided in section 5748.03 of the Revised Code. Publication of notice of the election shall be made in a newspaper of general circulation in the county once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall contain the time and place of the election and the question to be submitted to the electors. The question covered by the resolution shall be submitted as a separate proposition, but may be printed on the same ballot with any other proposition submitted at the same election, other than the election of officers.

(D) No board of education shall submit the question of a tax on school district income to the electors of the district more than twice in any calendar year. If a board submits the question twice in any calendar year, one of the elections on the question shall be held on the date of the general election.

(E)

(1) No board of education may submit to the electors of the district the question of a tax on school district income on the taxable income of individuals as defined in division (E)(1)(b) of section 5748.01 of the Revised Code if that tax would be in addition to an existing tax on the taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of that section.

(2) No board of education may submit to the electors of the district the question of a tax on school district income on the taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code if that tax would be in addition to an existing tax on the taxable income of individuals as defined in division (E)(1)(b) of that section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-16-1999; 06-30-2005; 03-30-2006; 06-01-2006; 2007 HB119 06-30-2007



Section 5748.021 - Replacement tax under RC 5748.02 - submission to electors.

A board of education that levies a tax under section 5748.02 of the Revised Code on the school district income of individuals and estates as defined in divisions (G) and (E)(1)(a) and (2) of section 5748.01 of the Revised Code may declare, at any time, by a resolution adopted by a majority of its members, the necessity of raising annually a specified amount of money for school district purposes by replacing the existing tax with a tax on the school district income of individuals as defined in divisions (G)(1) and (E)(1)(b) of section 5748.01 of the Revised Code. The specified amount of money to be raised annually may be the same as, or more or less than, the amount of money raised annually by the existing tax.

The board shall certify a copy of the resolution to the tax commissioner not later than the eighty-fifth day before the date of the election at which the board intends to propose the replacement to the electors of the school district. Not later than the tenth day after receiving the resolution, the tax commissioner shall estimate the tax rate that would be required in the school district annually to raise the amount of money specified in the resolution. The tax commissioner shall certify the estimate to the board.

Upon receipt of the tax commissioner's estimate, the board may propose, by a resolution adopted by a majority of its members, to replace the existing tax on the school district income of individuals and estates as defined in divisions (G) and (E)(1)(a) and (2) of section 5748.01 of the Revised Code with the levy of an annual tax on the school district income of individuals as defined in divisions (G)(1) and (E)(1)(b) of section 5748.01 of the Revised Code. In the resolution, the board shall specify the rate of the replacement tax, whether the replacement tax is to be levied for a specified number of years or for a continuing time, the specific school district purposes for which the replacement tax is to be levied, the date on which the replacement tax will begin to be levied, the date of the election at which the question of the replacement is to be submitted to the electors of the school district, that the existing tax will cease to be levied and the replacement tax will begin to be levied if the replacement is approved by a majority of the electors voting on the replacement, and that if the replacement is not approved by a majority of the electors voting on the replacement the existing tax will remain in effect under its original authority for the remainder of its previously approved term. The resolution goes into immediate effect upon its adoption. Publication of the resolution is not necessary, and the information that will be provided in the notice of election is sufficient notice. At least seventy-five days before the date of the election at which the question of the replacement will be submitted to the electors of the school district, the board shall certify a copy of the resolution to the board of elections.

The replacement tax shall have the same specific school district purposes as the existing tax, and its rate shall be the same as the tax commissioner's estimate rounded to the nearest one-fourth of one per cent. The replacement tax shall begin to be levied on the first day of January of the year following the year in which the question of the replacement is submitted to and approved by the electors of the school district or on the first day of January of a later year, as specified in the resolution. The date of the election shall be the date of an otherwise scheduled primary, general, or special election.

The board of elections shall make arrangements to submit the question of the replacement to the electors of the school district on the date specified in the resolution. The board of elections shall publish notice of the election on the question of the replacement in one newspaper of general circulation in the school district once a week for four consecutive weeks or as provided in section 7.16 of the Revised Code. The notice shall set forth the question to be submitted to the electors and the time and place of the election thereon.

The question shall be submitted to the electors of the school district as a separate proposition, but may be printed on the same ballot with other propositions that are submitted at the same election, other than the election of officers. The form of the ballot shall be substantially as follows:

"Shall the existing tax of ..... (state the rate) on the school district income of individuals and estates imposed by ..... (state the name of the school district) be replaced by a tax of ..... (state the rate) on the earned income of individuals residing in the school district for ..... (state the number of years the tax is to be in effect or that it will be in effect for a continuing time), beginning ..... (state the date the new tax will take effect), for the purpose of ..... (state the specific school district purposes of the tax)? If the new tax is not approved, the existing tax will remain in effect under its original authority, for the remainder of its previously approved term.

For replacing the existing tax with the new tax Against replacing the existing tax with the new tax "

The board of elections shall conduct and canvass the election in the same manner as regular elections in the school district for the election of county officers. The board shall certify the results of the election to the board of education and to the tax commissioner. If a majority of the electors voting on the question vote in favor of the replacement, the existing tax shall cease to be levied, and the replacement tax shall begin to be levied, on the date specified in the ballot question. If a majority of the electors voting on the question vote against the replacement, the existing tax shall continue to be levied under its original authority, for the remainder of its previously approved term.

A board of education may not submit the question of replacing a tax more than twice in a calendar year. If a board submits the question more than once, one of the elections at which the question is submitted shall be on the date of a general election.

If a board of education later intends to renew a replacement tax levied under this section, it shall repeat the procedure outlined in this section to do so, the replacement tax then being levied being the "existing tax" and the renewed replacement tax being the "replacement tax."

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2006 HB699 12-28-2006



Section 5748.022 - Resolution reducing tax rate.

A majority of the members of a board of education of a school district levying a tax under section 5748.02 of the Revised Code may adopt a resolution reducing the rate of the tax by a multiple of one-fourth of one per cent.

The resolution shall set forth the current rate of the tax, the reduced rate of tax that results from adoption of the resolution, the purpose or purposes for which the tax is levied, the remaining number of years the tax will be levied or that it is levied for a continuing period of time, and the date on which the reduced tax rate shall take effect, which shall be the ensuing first day of January occurring at least forty-five days after a copy of the resolution is certified to the tax commissioner.

Effective Date: 2007 HB119 06-30-2007; 2008 HB562 09-22-2008



Section 5748.03 - Ballot form.

(A) The form of the ballot on a question submitted to the electors under section 5748.02 of the Revised Code shall be as follows:

Shall an annual income tax of ....... (state the proposed rate of tax) on the school district income of individuals and of estates be imposed by ....... (state the name of the school district), for ....... (state the number of years the tax would be levied, or that it would be levied for a continuing period of time), beginning ....... (state the date the tax would first take effect), for the purpose of ...... (state the purpose of the tax)?

FOR THE TAX

AGAINST THE TAX "

(B)

(1) If the question submitted to electors proposes a school district income tax only on the taxable income of individuals as defined in division (E)(1)(b) of section 5748.01 of the Revised Code, the form of the ballot shall be modified by stating that the tax is to be levied on the "earned income of individuals residing in the school district" in lieu of the "school district income of individuals and of estates."

(2) If the question submitted to electors proposes to renew one ormore expiring income tax levies, the ballot shall be modified by adding the following language immediately after the name of the school district that would impose the tax: "to renew an income tax (or income taxes) expiring at the end of ........ (state the last year the existing income tax or taxes may be levied)."

(3) If the question includes a proposal under division (B)(2) of section 5748.02 of the Revised Code to reduce the rate of one or more school district property taxes, the ballot shall state that the purpose of the school district income tax is for current expenses, and the form of the ballot shall be modified by adding the following language immediately after the statement of the purpose of the proposed income tax: ", and shall the rate of an existing tax on property, currently levied for the purpose of current expenses at the rate of ....... mills, be REDUCED to ....... mills until any such time as the income tax is repealed." In lieu of "for the tax" and "against the tax," the phrases "for the issue" and "against the issue," respectively, shall be used. If a board of education proposes a reduction in the rates of more than one tax, the ballot language shall be modified accordingly to express the rates at which those taxes currently are levied and the rates to which the taxes will be reduced.

(C) The board of elections shall certify the results of the election to the board of education and to the tax commissioner. If a majority of the electors voting on the question vote in favor of it, the income tax, the applicable provisions of Chapter 5747. of the Revised Code, and the reduction in the rate or rates of existing property taxes if the question included such a reduction shall take effect on the date specified in the resolution. If the question approved by the voters includes a reduction in the rate of a school district property tax, the board of education shall not levy the tax at a rate greater than the rate to which the tax is reduced, unless the school district income tax is repealed in an election under section 5748.04 of the Revised Code.

(D) If the rate at which a property tax is levied and collected is reduced pursuant to a question approved under this section, the tax commissioner shall compute the percentage required to be computed for that tax under division (D) of section 319.301 of the Revised Code each year the rate is reduced as if the tax had been levied in the preceding year at the rate at which it has been reduced. If the rate of a property tax increases due to the repeal of the school district income tax pursuant to section 5748.04 of the Revised Code, the tax commissioner, for the first year for which the rate increases, shall compute the percentage as if the tax in the preceding year had been levied at the rate at which the tax was authorized to be levied prior to any rate reduction.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 08-16-1999; 06-30-2005



Section 5748.04 - Petition for election repealing tax.

(A) The question of the repeal of a school district income tax levied for more than five years may be initiated not more than once in any five-year period by filing with the board of elections of the appropriate counties not later than ninety days before the general election in any year after the year in which it is approved by the electors a petition requesting that an election be held on the question. The petition shall be signed by qualified electors residing in the school district levying the income tax equal in number to ten per cent of those voting for governor at the most recent gubernatorial election.

The board of elections shall determine whether the petition is valid, and if it so determines, it shall submit the question to the electors of the district at the next general election. The election shall be conducted, canvassed, and certified in the same manner as regular elections for county offices in the county. Notice of the election shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election. The notice shall state the purpose, time, and place of the election. The form of the ballot cast at the election shall be as follows:

"Shall the annual income tax of ..... per cent, currently levied on the school district income of individuals and estates by .......... (state the name of the school district) for the purpose of .......... (state purpose of the tax), be repealed?

For repeal of the income tax Against repeal of the income tax "

(B)

(1) If the tax is imposed on taxable income as defined in division (E)(1)(b) of section 5748.01 of the Revised Code, the form of the ballot shall be modified by stating that the tax currently is levied on the "earned income of individuals residing in the school district" in lieu of the "school district income of individuals and estates."

(2) If the rate of one or more property tax levies was reduced for the duration of the income tax levy pursuant to division (B)(2) of section 5748.02 of the Revised Code, the form of the ballot shall be modified by adding the following language immediately after "repealed": ", and shall the rate of an existing tax on property for the purpose of current expenses, which rate was reduced for the duration of the income tax, be INCREASED from ..... mills to ..... mills per one dollar of valuation beginning in ..... (state the first year for which the rate of the property tax will increase)." In lieu of "for repeal of the income tax" and "against repeal of the income tax," the phrases "for the issue" and "against the issue," respectively, shall be substituted.

(3) If the rate of more than one property tax was reduced for the duration of the income tax, the ballot language shall be modified accordingly to express the rates at which those taxes currently are levied and the rates to which the taxes would be increased.

(C) The question covered by the petition shall be submitted as a separate proposition, but it may be printed on the same ballot with any other proposition submitted at the same election other than the election of officers. If a majority of the qualified electors voting on the question vote in favor of it, the result shall be certified immediately after the canvass by the board of elections to the board of education of the school district and the tax commissioner, who shall thereupon, after the current year, cease to levy the tax, except that if notes have been issued pursuant to section 5748.05 of the Revised Code the tax commissioner shall continue to levy and collect under authority of the election authorizing the levy an annual amount, rounded upward to the nearest one-fourth of one per cent, as will be sufficient to pay the debt charges on the notes as they fall due.

(D) If a school district income tax repealed pursuant to this section was approved in conjunction with a reduction in the rate of one or more school district property taxes as provided in division (B)(2) of section 5748.02 of the Revised Code, then each such property tax may be levied after the current year at the rate at which it could be levied prior to the reduction, subject to any adjustments required by the county budget commission pursuant to Chapter 5705. of the Revised Code. Upon the repeal of a school district income tax under this section, the board of education may resume levying a property tax, the rate of which has been reduced pursuant to a question approved under section 5748.02 of the Revised Code, at the rate the board originally was authorized to levy the tax. A reduction in the rate of a property tax under section 5748.02 of the Revised Code is a reduction in the rate at which a board of education may levy that tax only for the period during which a school district income tax is levied prior to any repeal pursuant to this section. The resumption of the authority to levy the tax upon such a repeal does not constitute a tax levied in excess of the one per cent limitation prescribed by Section 2 of Article XII, Ohio Constitution, or in excess of the ten-mill limitation.

(E) This section does not apply to school district income tax levies that are levied for five or fewer years.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 10-28-1992; 06-30-2005; 06-01-2006



Section 5748.05 - Issuing anticipation notes.

After the approval by the electors of a resolution under section 5748.03 , 5748.08, or 5748.09 of the Revised Code to impose a school district income tax to provide an increase in current operating revenues or in current revenues for permanent improvements and prior to the time when the first payment to the district from the tax can be made, a board of education may anticipate a fraction of the proceeds of the tax and issue anticipation notes in an amount not exceeding fifty per cent of the total estimated proceeds of the tax to be collected for its first year of collection as estimated by the tax commissioner. The anticipation notes are Chapter 133. securities and shall be issued as provided in section 133.24 of the Revised Code as if property tax anticipation notes. The notes shall have principal payments during each year after their year of issuance over a period not to exceed five years and, if determined by the board of education, during the year of their issuance. The legislation authorizing issuance of the notes may also provide for the annual levy and collection of voted ad valorem property taxes levied for the applicable purpose for which the notes are issued and for the application of the proceeds of the levy to the extent necessary to pay annual debt charges on the notes.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 02-13-1997

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 5748.06 - Credit against tax for senior citizens.

For a taxpayer sixty-five years of age or older during the taxable year, a credit shall be permitted against the tax otherwise due under this chapter for such year equal to fifty dollars for each return required to be filed under section 5747.08 of the Revised Code for taxes levied under this chapter. The credit allowed under this section shall not exceed the tax otherwise due.

Effective Date: 06-13-1989



Section 5748.08 - Income tax and bond issue submitted as one question on ballot.

(A) The board of education of a city, local, or exempted village school district, at any time by a vote of two-thirds of all its members, may declare by resolution that it may be necessary for the school district to do all of the following:

(1) Raise a specified amount of money for school district purposes by levying an annual tax on school district income;

(2) Issue general obligation bonds for permanent improvements, stating in the resolution the necessity and purpose of the bond issue and the amount, approximate date, estimated rate of interest, and maximum number of years over which the principal of the bonds may be paid;

(3) Levy a tax outside the ten-mill limitation to pay debt charges on the bonds and any anticipatory securities;

(4) Submit the question of the school district income tax and bond issue to the electors of the district at a special election.

The resolution shall specify whether the income that is to be subject to the tax is taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code or taxable income of individuals as defined in division (E)(1)(b) of that section.

On adoption of the resolution, the board shall certify a copy of it to the tax commissioner and the county auditor no later than one hundred five days prior to the date of the special election at which the board intends to propose the income tax and bond issue. Not later than ten days of receipt of the resolution, the tax commissioner, in the same manner as required by division (A) of section 5748.02 of the Revised Code, shall estimate the rates designated in divisions (A)(1) and (2) of that section and certify them to the board. Not later than ten days of receipt of the resolution, the county auditor shall estimate and certify to the board the average annual property tax rate required throughout the stated maturity of the bonds to pay debt charges on the bonds, in the same manner as under division (C) of section 133.18 of the Revised Code.

(B) On receipt of the tax commissioner's and county auditor's certifications prepared under division (A) of this section, the board of education of the city, local, or exempted village school district, by a vote of two-thirds of all its members, may adopt a resolution proposing for a specified number of years or for a continuing period of time the levy of an annual tax for school district purposes on school district income and declaring that the amount of taxes that can be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the present and future requirements of the school district; that it is necessary to issue general obligation bonds of the school district for specified permanent improvements and to levy an additional tax in excess of the ten-mill limitation to pay the debt charges on the bonds and any anticipatory securities; and that the question of the bonds and taxes shall be submitted to the electors of the school district at a special election, which shall not be earlier than ninety days after certification of the resolution to the board of elections, and the date of which shall be consistent with section 3501.01 of the Revised Code. The resolution shall specify all of the following:

(1) The purpose for which the school district income tax is to be imposed and the rate of the tax, which shall be the rate set forth in the tax commissioner's certification rounded to the nearest one-fourth of one per cent;

(2) Whether the income that is to be subject to the tax is taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code or taxable income of individuals as defined in division (E)(1)(b) of that section. The specification shall be the same as the specification in the resolution adopted and certified under division (A) of this section.

(3) The number of years the tax will be levied, or that it will be levied for a continuing period of time;

(4) The date on which the tax shall take effect, which shall be the first day of January of any year following the year in which the question is submitted;

(5) The county auditor's estimate of the average annual property tax rate required throughout the stated maturity of the bonds to pay debt charges on the bonds.

(C) A resolution adopted under division (B) of this section shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided for in the notice of election. Immediately after its adoption and at least ninety days prior to the election at which the question will appear on the ballot, the board of education shall certify a copy of the resolution, along with copies of the auditor's estimate and its resolution under division (A) of this section, to the board of elections of the proper county. The board of education shall make the arrangements for the submission of the question to the electors of the school district, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the district for the election of county officers.

The resolution shall be put before the electors as one ballot question, with a majority vote indicating approval of the school district income tax, the bond issue, and the levy to pay debt charges on the bonds and any anticipatory securities. The board of elections shall publish the notice of the election in a newspaper of general circulation in the school district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election . If the board of elections operates and maintains a web site, it also shall post notice of the election on its web site for thirty days prior to the election. The notice of election shall state all of the following:

(1) The questions to be submitted to the electors;

(2) The rate of the school district income tax;

(3) The principal amount of the proposed bond issue;

(4) The permanent improvements for which the bonds are to be issued;

(5) The maximum number of years over which the principal of the bonds may be paid;

(6) The estimated additional average annual property tax rate to pay the debt charges on the bonds, as certified by the county auditor;

(7) The time and place of the special election.

(D) The form of the ballot on a question submitted to the electors under this section shall be as follows:

"Shall the ........ school district be authorized to do both of the following:

(1) Impose an annual income tax of ...... (state the proposed rate of tax) on the school district income of individuals and of estates, for ........ (state the number of years the tax would be levied, or that it would be levied for a continuing period of time), beginning ........ (state the date the tax would first take effect), for the purpose of ........ (state the purpose of the tax)?

(2) Issue bonds for the purpose of ....... in the principal amount of $......, to be repaid annually over a maximum period of ....... years, and levy a property tax outside the ten-mill limitation estimated by the county auditor to average over the bond repayment period ....... mills for each one dollar of tax valuation, which amounts to ....... (rate expressed in cents or dollars and cents, such as "36 cents" or "$1.41") for each $100 of tax valuation, to pay the annual debt charges on the bonds, and to pay debt charges on any notes issued in anticipation of those bonds?

FOR THE INCOME TAX AND BOND ISSUE AGAINST THE INCOME TAX AND BOND ISSUE "

(E) If the question submitted to electors proposes a school district income tax only on the taxable income of individuals as defined in division (E)(1)(b) of section 5748.01 of the Revised Code, the form of the ballot shall be modified by stating that the tax is to be levied on the "earned income of individuals residing in the school district" in lieu of the "school district income of individuals and of estates."

(F) The board of elections promptly shall certify the results of the election to the tax commissioner and the county auditor of the county in which the school district is located. If a majority of the electors voting on the question vote in favor of it, the income tax and the applicable provisions of Chapter 5747. of the Revised Code shall take effect on the date specified in the resolution, and the board of education may proceed with issuance of the bonds and with the levy and collection of the property taxes to pay debt charges on the bonds, at the additional rate or any lesser rate in excess of the ten-mill limitation. Any securities issued by the board of education under this section are Chapter 133. securities, as that term is defined in section 133.01 of the Revised Code.

(G) After approval of a question under this section, the board of education may anticipate a fraction of the proceeds of the school district income tax in accordance with section 5748.05 of the Revised Code. Any anticipation notes under this division shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

(H) The question of repeal of a school district income tax levied for more than five years may be initiated and submitted in accordance with section 5748.04 of the Revised Code.

(I) No board of education shall submit a question under this section to the electors of the school district more than twice in any calendar year. If a board submits the question twice in any calendar year, one of the elections on the question shall be held on the date of the general election.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 02-13-1997; 06-30-2005; 06-01-2006



Section 5748.081 - Procedure for levying replacement tax under RC 5748.08.

A board of education of a school district that, under divisions (A)(1), (D)(1), and (E) of section 5748.08or under section 5748.09 of the Revised Code, levies a tax on the school district income of individuals and estates as defined in divisions (G) and (E)(1)(a) and (2) of section 5748.01 of the Revised Code may replace that tax with a tax on the school district income of individuals as defined in divisions (G)(1) and (E)(1)(b) of section 5748.01 of the Revised Code by following the procedure outlined in, and subject to the conditions specified in, section 5748.021 of the Revised Code, as if the existing tax levied under section 5748.08or 5748.09 were levied under section 5748.02 of the Revised Code. The tax commissioner and the board of elections shall perform duties in response to the actions of the board of education under this section as directed in section 5748.021 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 2006 HB699 12-28-2006

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.



Section 5748.09 - Authority for school district to place property and income tax levies on ballot as combined issue.

(A) The board of education of a city, local, or exempted village school district, at any time by a vote of two-thirds of all its members, may declare by resolution that it may be necessary for the school district to do all of the following:

(1) Raise a specified amount of money for school district purposes by levying an annual tax on school district income;

(2) Levy an additional property tax in excess of the ten-mill limitation for the purpose of providing for the necessary requirements of the district, stating in the resolution the amount of money to be raised each year for such purpose;

(3) Submit the question of the school district income tax and property tax to the electors of the district at a special election.

The resolution shall specify whether the income that is to be subject to the tax is taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code or taxable income of individuals as defined in division (E)(1)(b) of that section.

On adoption of the resolution, the board shall certify a copy of it to the tax commissioner and the county auditor not later than one hundred days prior to the date of the special election at which the board intends to propose the income tax and property tax. Not later than ten days after receipt of the resolution, the tax commissioner, in the same manner as required by division (A) of section 5748.02 of the Revised Code, shall estimate the rates designated in divisions (A)(1) and (2) of that section and certify them to the board. Not later than ten days after receipt of the resolution, the county auditor, in the same manner as required by section 5705.195 of the Revised Code, shall make the calculation specified in that section and certify it to the board.

(B) On receipt of the tax commissioner's and county auditor's certifications prepared under division (A) of this section, the board of education of the city, local, or exempted village school district, by a vote of two-thirds of all its members, may adopt a resolution declaring that the amount of taxes that can be raised by all tax levies the district is authorized to impose, when combined with state and federal revenues, will be insufficient to provide an adequate amount for the present and future requirements of the school district, and that it is therefore necessary to levy, for a specified number of years or for a continuing period of time, an annual tax for school district purposes on school district income, and to levy, for a specified number of years not exceeding ten or for a continuing period of time, an additional property tax in excess of the ten-mill limitation for the purpose of providing for the necessary requirements of the district, and declaring that the question of the school district income tax and property tax shall be submitted to the electors of the school district at a special election, which shall not be earlier than ninety days after certification of the resolution to the board of elections, and the date of which shall be consistent with section 3501.01 of the Revised Code. The resolution shall specify all of the following:

(1) The purpose for which the school district income tax is to be imposed and the rate of the tax, which shall be the rate set forth in the tax commissioner's certification rounded to the nearest one-fourth of one per cent;

(2) Whether the income that is to be subject to the tax is taxable income of individuals and estates as defined in divisions (E)(1)(a) and (2) of section 5748.01 of the Revised Code or taxable income of individuals as defined in division (E)(1)(b) of that section. The specification shall be the same as the specification in the resolution adopted and certified under division (A) of this section.

(3) The number of years the school district income tax will be levied, or that it will be levied for a continuing period of time;

(4) The date on which the school district income tax shall take effect, which shall be the first day of January of any year following the year in which the question is submitted;

(5) The amount of money it is necessary to raise for the purpose of providing for the necessary requirements of the district for each year the property tax is to be imposed;

(6) The number of years the property tax will be levied, or that it will be levied for a continuing period of time;

(7) The tax list upon which the property tax shall be first levied, which may be the current year's tax list;

(8) The amount of the average tax levy, expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, estimated by the county auditor under division (A) of this section.

(C) A resolution adopted under division (B) of this section shall go into immediate effect upon its passage, and no publication of the resolution shall be necessary other than that provided for in the notice of election. Immediately after its adoption and at least ninety days prior to the election at which the question will appear on the ballot, the board of education shall certify a copy of the resolution, along with copies of the county auditor's certification and the resolution under division (A) of this section, to the board of elections of the proper county. The board of education shall make the arrangements for the submission of the question to the electors of the school district, and the election shall be conducted, canvassed, and certified in the same manner as regular elections in the district for the election of county officers.

The resolution shall be put before the electors as one ballot question, with a majority vote indicating approval of the school district income tax and the property tax. The board of elections shall publish the notice of the election in a newspaper of general circulation in the school district once a week for two consecutive weeks, or as provided in section 7.16 of the Revised Code, prior to the election. If the board of elections operates and maintains a web site, also shall post notice of the election on its web site for thirty days prior to the election. The notice of election shall state all of the following:

(1) The questions to be submitted to the electors as a single ballot question;

(2) The rate of the school district income tax;

(3) The number of years the school district income tax will be levied or that it will be levied for a continuing period of time;

(4) The annual proceeds of the proposed property tax levy for the purpose of providing for the necessary requirements of the district;

(5) The number of years during which the property tax levy shall be levied, or that it shall be levied for a continuing period of time;

(6) The estimated average additional tax rate of the property tax, expressed in dollars and cents for each one hundred dollars of valuation as well as in mills for each one dollar of valuation, outside the limitation imposed by Section 2 of Article XII, Ohio Constitution, as certified by the county auditor;

(7) The time and place of the special election.

(D) The form of the ballot on a question submitted to the electors under this section shall be as follows:

"Shall the ..... school district be authorized to do both of the following:

(1) Impose an annual income tax of ...... (state the proposed rate of tax) on the school district income of individuals and of estates, for ........ (state the number of years the tax would be levied, or that it would be levied for a continuing period of time), beginning ........ (state the date the tax would first take effect), for the purpose of ........ (state the purpose of the tax)?

(2) Impose a property tax levy outside of the ten-mill limitation for the purpose of providing for the necessary requirements of the district in the sum of .................. (here insert annual amount the levy is to produce), estimated by the county auditor to average ................ (here insert number of mills) mills for each one dollar of valuation, which amounts to ................ (here insert rate expressed in dollars and cents) for each one hundred dollars of valuation, for .............. (state the number of years the tax is to be imposed or that it will be imposed for a continuing period of time), commencing in .......... (first year the tax is to be levied), first due in calendar year ............ (first calendar year in which the tax shall be due)?

FOR THE INCOME TAX AND PROPERTY TAX AGAINST THE INCOME TAX AND PROPERTY TAX "

If the question submitted to electors proposes a school district income tax only on the taxable income of individuals as defined in division (E)(1)(b) of section 5748.01 of the Revised Code, the form of the ballot shall be modified by stating that the tax is to be levied on the "earned income of individuals residing in the school district" in lieu of the "school district income of individuals and of estates."

(E) The board of elections promptly shall certify the results of the election to the tax commissioner and the county auditor of the county in which the school district is located. If a majority of the electors voting on the question vote in favor of it:

(1) The income tax and the applicable provisions of Chapter 5747. of the Revised Code shall take effect on the date specified in the resolution.

(2) The board of education of the school district may make the additional property tax levy necessary to raise the amount specified on the ballot for the purpose of providing for the necessary requirements of the district. The property tax levy shall be included in the next tax budget that is certified to the county budget commission.

(F)

(1) After approval of a question under this section, the board of education may anticipate a fraction of the proceeds of the school district income tax in accordance with section 5748.05 of the Revised Code. Any anticipation notes under this division shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

(2) After the approval of a question under this section and prior to the time when the first tax collection from the property tax levy can be made, the board of education may anticipate a fraction of the proceeds of the levy and issue anticipation notes in an amount not exceeding the total estimated proceeds of the levy to be collected during the first year of the levy. Any anticipation notes under this division shall be issued as provided in section 133.24 of the Revised Code, shall have principal payments during each year after the year of their issuance over a period not to exceed five years, and may have a principal payment in the year of their issuance.

(G)

(1) The question of repeal of a school district income tax levied for more than five years may be initiated and submitted in accordance with section 5748.04 of the Revised Code.

(2) A property tax levy for a continuing period of time may be reduced in the manner provided under section 5705.261 of the Revised Code.

(H) No board of education shall submit a question under this section to the electors of the school district more than twice in any calendar year. If a board submits the question twice in any calendar year, one of the elections on the question shall be held on the date of the general election.

(I) If the electors of the school district approve a question under this section, and if the last calendar year the school district income tax is in effect and the last calendar year of collection of the property tax are the same, the board of education of the school district may propose to submit under this section the combined question of a school district income tax to take effect upon the expiration of the existing income tax and a property tax to be first collected in the calendar year after the calendar year of last collection of the existing property tax, and specify in the resolutions adopted under this section that the proposed taxes would renew the existing taxes. The form of the ballot on a question submitted to the electors under division (I) of this section shall be as follows:

"Shall the ........ school district be authorized to do both of the following:

(1) Impose an annual income tax of ....... (state the proposed rate of tax) on the school district income of individuals and of estates to renew an income tax expiring at the end of ....... (state the last year the existing income tax may be levied) for ....... (state the number of years the tax would be levied, or that it would be levied for a continuing period of time), beginning ....... (state the date the tax would first take effect), for the purpose of ....... (state the purpose of the tax)?

(2) Impose a property tax levy renewing an existing levy outside of the ten-mill limitation for the purpose of providing for the necessary requirements of the district in the sum of ................... (here insert annual amount the levy is to produce), estimated by the county auditor to average ................. (here insert number of mills) mills for each one dollar of valuation, which amounts to ................. (here insert rate expressed in dollars and cents) for each one hundred dollars of valuation, for ............. (state the number of years the tax is to be imposed or that it will be imposed for a continuing period of time), commencing in ........... (first year the tax is to be levied), first due in calendar year ............ (first calendar year in which the tax shall be due)?

FOR THE INCOME TAX AND PROPERTY TAX AGAINST THE INCOME TAX AND PROPERTY TAX "

If the question submitted to electors proposes a school district income tax only on the taxable income of individuals as defined in division (E)(1)(b) of section 5748.01 of the Revised Code, the form of the ballot shall be modified by stating that the tax is to be levied on the "earned income of individuals residing in the school district" in lieu of the "school district income of individuals and of estates."

The question of a renewal levy under this division shall not be placed on the ballot unless the question is submitted on a date on which a special election may be held under section 3501.01 of the Revised Code, except for the first Tuesday after the first Monday in February and August, during the last year the property tax levy to be renewed may be extended on the real and public utility property tax list and duplicate, or at any election held in the ensuing year.

(J) If the electors of the school district approve a question under this section, the board of education of the school district may propose to renew either or both of the existing taxes as individual ballot questions in accordance with section 5748.02 of the Revised Code for the school district income tax, or section 5705.194 of the Revised Code for the property tax.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Related Legislative Provision: See 129th General AssemblyFile No.28,HB 153, §757.90.






Chapter 5749 - SEVERANCE TAX

Section 5749.01 - Severance tax definitions.

As used in this chapter:

(A) "Ton" shall mean two thousand pounds as measured at the point and time of severance, after the removal of any impurities, under such rules and regulations as the tax commissioner may prescribe.

(B) "Taxpayer" means any person required to pay the tax levied by Chapter 5749. of the Revised Code.

(C) "Natural resource" means all forms of coal, salt, limestone, dolomite, sand, gravel, natural gas, and oil.

(D) "Owner" has the same meaning as in section 1509.01 of the Revised Code.

(E) "Person" means any individual, firm, partnership, association, joint stock company, corporation, or estate, or combination thereof.

(F) "Return" means any report or statement required to be filed pursuant to Chapter 5749. of the Revised Code used to determine the tax due.

(G) "Severance" means the extraction or other removal of a natural resource from the soil or water of this state.

(H) "Severed" means the point at which the natural resource has been separated from the soil or water in this state.

(I) "Severer" means any person who actually removes the natural resources from the soil or water in this state.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 07-20-1973



Section 5749.02 - Imposing tax on severance of natural resources.

(A) For the purpose of providing revenue to administer the state's coal mining and reclamation regulatory program, to meet the environmental and resource management needs of this state, and to reclaim land affected by mining, an excise tax is hereby levied on the privilege of engaging in the severance of natural resources from the soil or water of this state. The tax shall be imposed upon the severer and shall be:

(1) Ten cents per ton of coal;

(2) Four cents per ton of salt;

(3) Two cents per ton of limestone or dolomite;

(4) Two cents per ton of sand and gravel;

(5) Ten cents per barrel of oil;

(6) Two and one-half cents per thousand cubic feet of natural gas;

(7) One cent per ton of clay, sandstone or conglomerate, shale, gypsum, or quartzite;

(8) Except as otherwise provided in this division or in rules adopted by the reclamation forfeiture fund advisory board under section 1513.182 of the Revised Code, an additional fourteen cents per ton of coal produced from an area under a coal mining and reclamation permit issued under Chapter 1513. of the Revised Code for which the performance security is provided under division (C)(2) of section 1513.08 of the Revised Code. Beginning July 1, 2007, if at the end of a fiscal biennium the balance of the reclamation forfeiture fund created in section 1513.18 of the Revised Code is equal to or greater than ten million dollars, the rate levied shall be twelve cents per ton. Beginning July 1, 2007, if at the end of a fiscal biennium the balance of the fund is at least five million dollars, but less than ten million dollars, the rate levied shall be fourteen cents per ton. Beginning July 1, 2007, if at the end of a fiscal biennium the balance of the fund is less than five million dollars, the rate levied shall be sixteen cents per ton. Beginning July 1, 2009, not later than thirty days after the close of a fiscal biennium, the chief of the division of mineral resources management shall certify to the tax commissioner the amount of the balance of the reclamation forfeiture fund as of the close of the fiscal biennium. Any necessary adjustment of the rate levied shall take effect on the first day of the following January and shall remain in effect during the calendar biennium that begins on that date.

(9) An additional one and two-tenths cents per ton of coal mined by surface mining methods.

(B) Of the moneys received by the treasurer of state from the tax levied in division (A)(1) of this section, four and seventy-six-hundredths per cent shall be credited to the geological mapping fund created in section 1505.09 of the Revised Code, eighty and ninety-five-hundredths per cent shall be credited to the coal mining administration and reclamation reserve fund created in section 1513.181 of the Revised Code, and fourteen and twenty-nine-hundredths per cent shall be credited to the unreclaimed lands fund created in section 1513.30 of the Revised Code.

The money received by the treasurer of state from the tax levied in division (A)(2) of this section shall be credited to the geological mapping fund .

Of the moneys received by the treasurer of state from the tax levied in divisions (A)(3) and (4) of this section, seven and five-tenths per cent shall be credited to the geological mapping fund, forty-two and five-tenths per cent shall be credited to the unreclaimed lands fund, and the remainder shall be credited to the surface mining fund created in section 1514.06 of the Revised Code.

Of the moneys received by the treasurer of state from the tax levied in divisions (A)(5) and (6) of this section, ninety per cent shall be credited to the oil and gas well fund created in section 1509.02 of the Revised Code and ten per cent shall be credited to the geological mapping fund. All of the moneys received by the treasurer of state from the tax levied in division (A)(7) of this section shall be credited to the surface mining fund.

All of the moneys received by the treasurer of state from the tax levied in division (A)(8) of this section shall be credited to the reclamation forfeiture fund.

All of the moneys received by the treasurer of state from the tax levied in division (A)(9) of this section shall be credited to the unreclaimed lands fund.

(C) When, at the close of any fiscal year, the chief finds that the balance of the reclamation forfeiture fund, plus estimated transfers to it from the coal mining administration and reclamation reserve fund under section 1513.181 of the Revised Code, plus the estimated revenues from the tax levied by division (A)(8) of this section for the remainder of the calendar year that includes the close of the fiscal year, are sufficient to complete the reclamation of lands for which the performance security has been provided under division (C)(2) of section 1513.08 of the Revised Code, the purposes for which the tax under division (A)(8) of this section is levied shall be deemed accomplished at the end of that calendar year. The chief, within thirty days after the close of the fiscal year, shall certify those findings to the tax commissioner, and the tax levied under division (A)(8) of this section shall cease to be imposed for the subsequent calendar year after the last day of that calendar year on coal produced under a coal mining and reclamation permit issued under Chapter 1513. of the Revised Code if the permittee has made tax payments under division (A)(8) of this section during each of the preceding five full calendar years. Not later than thirty days after the close of a fiscal year, the chief shall certify to the tax commissioner the identity of any permittees who accordingly no longer are required to pay the tax levied under division (A)(8) of this section for the subsequent calendar year.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Amended by 128th General Assemblych.9,SB 73, §1, eff. 6/15/2009.

Effective Date: 06-14-2000; 09-29-2005; 09-28-2006; 04-01-2007; 2007 HB119 09-29-2007



Section 5749.021 - [Repealed].

Effective Date: 02-11-1988



Section 5749.03 - Tax exemptions.

The following shall be exempt from the tax imposed by section 5749.02 of the Revised Code and the amount due under section 1509.50 of the Revised Code:

The severance of natural resources from land or water in this state owned legally or beneficially by the severer, which natural resources will be used on the land from which they are taken by the severer as part of the improvement of or use in the severer's homestead and which have a yearly cumulative market value of not greater than one thousand dollars. When severed natural resources so used exceed a cumulative market value of one thousand dollars during any year, the further severance of natural resources shall be subject to the tax imposed by section 5749.02 of the Revised Code.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 12-20-1971



Section 5749.04 - Issuing license or permit.

No severer shall sever or sell a natural resource in this state without first having obtained a license or permit therefor.

Unless the severer has obtained a license or permit from another department of this state, the license or permit shall be issued by the tax commissioner upon receipt of a completed application on a form which he shall prescribe. The license or permit shall become effective on the date the application is accepted by the commissioner, who shall notify the applicant in writing of the acceptance, and shall remain in effect until such time as the commissioner revokes the license or permit. The commissioner may revoke the license or permit if he finds that the applicant has failed to fully and truthfully complete the application or has failed to pay the tax required by Chapter 5749. of the Revised Code.

The fee charged for the license or permit shall be fifty dollars. The remittance for such fee shall accompany the application and shall be made payable to the treasurer of state for deposit in the general revenue fund.

Effective Date: 12-20-1971



Section 5749.06 - Filing returns for each calendar quarterly period.

(A)

(1) Each severer liable for the tax imposed by section 5749.02 of the Revised Code and each severer or owner liable for the amounts due under section 1509.50 of the Revised Code shall make and file returns with the tax commissioner in the prescribed form and as of the prescribed times, computing and reflecting therein the tax as required by this chapter and amounts due under section 1509.50 of the Revised Code.

(2) The returns shall be filed for every quarterly period, which periods shall end on the thirty-first of March, the thirtieth day of June, the thirtieth day of September, and the thirty-first day of December of each year, as required by this section, unless a different return period is prescribed for a taxpayer by the commissioner.

(B)

(1) A separate return shall be filed for each calendar quarterly period, or other period, or any part thereof, during which the severer holds a license as provided by section 5749.04 of the Revised Code, or is required to hold the license, or during which an owner is required to file a return, and the return shall be filed within forty-five days after the last day of each such calendar month, or other period, or any part thereof, for which the return is required and shall include remittance payable to the treasurer of state of the amount of tax due. All such returns shall contain such information as the commissioner may require to fairly administer the tax.

(2) All returns shall be signed by the severer or owner, as applicable, shall contain the full and complete information requested, and shall be made under penalty of perjury.

(C) If the commissioner believes that quarterly payments of tax would result in a delay that might jeopardize the collection of such tax payments, the commissioner may order that such payments be made weekly, or more frequently if necessary, such payments to be made not later than seven days following the close of the period for which the jeopardy payment is required. Such an order shall be delivered to the taxpayer personally or by certified mail and shall remain in effect until the commissioner notifies the taxpayer to the contrary.

(D) Upon good cause the commissioner may extend the period for filing any notice or return required to be filed under this section, and may remit all or a part of penalties that may become due under this chapter.

(E) Any tax and any amount due under section 1509.50 of the Revised Code not paid by the day the tax or amount is due shall bear interest computed at the rate per annum prescribed by section 5703.47 of the Revised Code on that amount due from the day that the amount was originally required to be paid to the day of actual payment or to the day an assessment was issued under section 5749.07 or 5749.10 of the Revised Code, whichever occurs first.

(F) The severer shall make all payments payable to the treasurer of state. Except for the amounts due under section 1509.50 of the Revised Code, all amounts that the tax commissioner receives under this section shall be deemed to be revenue from taxes imposed under this chapter. The commissioner shall immediately forward to the treasurer of state all amounts received under this section.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 01-01-2003



Section 5749.07 - Failure to file or pay tax.

(A) If any severer required by this chapter to make and file returns and pay the tax levied by section 5749.02 of the Revised Code, or any severer or owner liable for the amounts due under section 1509.50 of the Revised Code, fails to make such return or pay such tax or amounts, the tax commissioner may make an assessment against the severer or owner based upon any information in the commissioner's possession.

No assessment shall be made or issued against any severer for any tax imposed by section 5749.02 of the Revised Code or against any severer or owner for any amount due under section 1509.50 of the Revised Code more than four years after the return was due or was filed, whichever is later. This section does not bar an assessment against a severer or owner who fails to file a return as required by this chapter, or who files a fraudulent return.

The commissioner shall give the party assessed written notice of such assessment in the manner provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on how to petition for reassessment and request a hearing on the petition.

(B) Unless the party assessed files with the commissioner within sixty days after service of the notice of assessment, either personally or by certified mail, a written petition for reassessment signed by the party assessed or that party's authorized agent having knowledge of the facts, the assessment becomes final and the amount of the assessment is due and payable from the party assessed to the treasurer of state. The petition shall indicate the objections of the party assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination. If the petition has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C) After an assessment becomes final, if any portion of the assessment remains unpaid, including accrued interest, a certified copy of the commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the party assessed resides or in which the party's business is conducted. If the party assessed maintains no place of business in this state and is not a resident of this state, the certified copy of the entry may be filed in the office of the clerk of the court of common pleas of Franklin county.

Immediately upon the filing of such entry, the clerk shall enter a judgment for the state against the party assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled "special judgments for state severance tax," and shall have the same effect as other judgments. Execution shall issue upon the judgment upon the request of the commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

The portion of the assessment not paid within sixty days after the day the assessment is issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) All money collected by the commissioner under this section shall be paid to the treasurer of state, and when paid shall be considered as revenue arising from the tax imposed by section 5749.02 of the Revised Code and the amount due under section 1509.50 of the Revised Code, as applicable.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-06-2002



Section 5749.08 - Refund of of taxes paid illegally or erroneously or paid on an illegal or erroneous assessment.

The tax commissioner shall refund to taxpayers the amount of taxes levied by section 5749.02 of the Revised Code and amounts due under section 1509.50 of the Revised Code that were paid illegally or erroneously or paid on an illegal or erroneous assessment. Applications for refund shall be filed with the commissioner, on the form prescribed by the commissioner, within four years from the date of the illegal or erroneous payment . On the filing of the application, the commissioner shall determine the amount of refund to which the applicant is entitled, plus interest computed in accordance with section 5703.47 of the Revised Code from the date of the payment of an erroneous or illegal assessment until the date the refund is paid. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created by section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-06-2002



Section 5749.09 - Deducting taxpayer's indebtedness to state from refund.

If any person who is entitled to a refund under section 5749.08 of the Revised Code is indebted to the state for any tax, the balance allowable on, the refund application shall be applied in satisfaction of the amount due the state. If the amount refundable is less than the amount due the state, it shall be applied in partial satisfaction of the amount due the state.

Effective Date: 07-01-1985



Section 5749.10 - Assessments for taxes in jeopardy.

If the tax commissioner finds that a taxpayer, liable for tax under this chapter or for any amount due under section 1509.50 of the Revised Code is about to depart from the state, or remove the taxpayer's property therefrom, or conceal the taxpayer's person or property, or do any other act tending to prejudice or to render wholly or partly ineffectual proceedings to collect such tax or other amount due unless such proceedings are brought without delay, or if the commissioner believes that the collection of the tax or amount due from any taxpayer will be jeopardized by delay, the commissioner shall give notice of such findings to such taxpayer together with the demand for an immediate return and immediate payment of such tax or other amount due, with penalty as provided in section 5749.15 of the Revised Code, whereupon such tax or other amount due shall become immediately due and payable. In such cases the commissioner may immediately file an entry with the clerk of the court of common pleas in the same manner and with the same effect as provided in section 5749.07 of the Revised Code, provided that if such taxpayer, within five days from notice of the assessment, furnishes evidence satisfactory to the commissioner, under the regulations prescribed by the commissioner, that the taxpayer is not in default in making returns or paying any tax prescribed by this chapter or amount due under section 1509.50 of the Revised Code, or that the taxpayer will duly return and pay, or post bond satisfactory to the commissioner conditioned upon payment of the tax or other amount finally determined to be due, then such tax or other amount due shall not be payable prior to the time and manner otherwise fixed for payment under section 5749.07 of the Revised Code, and the person assessed shall be restored the rights granted under such section. Upon satisfaction of the assessment the commissioner shall order the bond cancelled, securities released, and judgment vacated.

Any assessment issued under this section shall bear interest as prescribed under section 5749.07 of the Revised Code.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 06-30-1997



Section 5749.11 - Nonrefundable severance credit tax credit for owner of RC 1513.171 certificate.

(A) There is hereby allowed a nonrefundable credit against the taxes imposed under division (A)(8) of section 5749.02 of the Revised Code for any severer to which a reclamation tax credit certificate is issued under section 1513.171 of the Revised Code. The credit shall be claimed in the amount shown on the certificate. The credit shall be claimed by deducting the amount of the credit from the amount of the first tax payment due under section 5749.06 of the Revised Code after the certificate is issued.

If the amount of the credit shown on a certificate exceeds the amount of the tax otherwise due with that first payment, the excess shall be claimed against the amount of tax otherwise due on succeeding payment dates until the entire credit amount has been deducted. The total amount of credit claimed against payments shall not exceed the total amount of credit shown on the certificate.

(B) A severer claiming a credit under this section shall retain a reclamation tax credit certificate for not less than four years following the date of the last tax payment against which the credit allowed under that certificate was applied. Severers shall make tax credit certificates available for inspection by the tax commissioner upon the tax commissioner's request.

Effective Date: 04-06-2007



Section 5749.12 - Nonresidents - service of process.

Any nonresident of this state who accepts the privilege extended by the laws of this state to nonresidents severing natural resources in this state, and any resident of this state who subsequently becomes a nonresident or conceals the resident's whereabouts, makes the secretary of state of Ohio the person's agent for the service of process or notice in any assessment, action, or proceedings instituted in this state against such person under this chapter or for purposes of amounts due under section 1509.50 of the Revised Code.

Such process or notice shall be served as provided under section 5703.37 of the Revised Code.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 12-20-1971



Section 5749.13 - Maintaining records.

The tax commissioner may prescribe requirements as to the keeping of records and other pertinent documents and the filing of copies of federal income tax returns and determinations. The commissioner may require any person, by rule or by notice served on that person, to keep such records as the commissioner considers necessary to show whether that person is liable, and the extent of liability, for the tax imposed under this chapter and the amount due under section 1509.50 of the Revised Code. Such records and other documents shall be open during business hours to the inspection of the commissioner, and shall be preserved for a period of four years after the date the return was required to be filed or actually was filed, whichever is later, unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept longer.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 07-01-1993



Section 5749.14 - Tax commissioner - additional powers.

The tax commissioner shall enforce and administer this chapter and applicable provisions of section 1509.50 of the Revised Code. In addition to any other powers conferred upon the commissioner by law, the commissioner may:

(A) Prescribe all forms required to be filed pursuant to this chapter;

(B) Promulgate such rules as the commissioner finds necessary to carry out this chapter and applicable provisions of section 1509.50 of the Revised Code;

(C) Appoint and employ such personnel as may be necessary to carry out the duties imposed upon the commissioner by this chapter.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 07-20-1973



Section 5749.15 - Civil penalties.

Any person who fails to file a return or pay the tax as required under this chapter or other amount due under section 1509.50 of the Revised Code who is assessed such taxes or other amount due pursuant to section 5749.07 or 5749.10 of the Revised Code may be liable for a penalty of up to twenty-five per cent of the amount assessed. The tax commissioner may adopt rules relating to the imposition and remission of penalties imposed under this section.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 09-29-2000



Section 5749.16 - Filing incomplete, false, or fraudulent return.

No person shall fail to file any return or report required to be filed by this chapter or file or cause to be filed any incomplete, false, or fraudulent return, report, or statement, or aid or abet another in the filing of any false or fraudulent return, report, or statement.

Effective Date: 12-20-1971



Section 5749.17 - Information provided to natural resources department.

Any information provided to the department of natural resources by the department of taxation in accordance with division (C) (12) of section 5703.21 of the Revised Code shall not be disclosed publicly by the department of natural resources, but the department of natural resources may provide such information to the attorney general for purposes of enforcement of the law.

Amended by 128th General AssemblyFile No.27,SB 165, §1, eff. 6/30/2010.

Effective Date: 2008 HB562 09-22-2008



Section 5749.99 - Penalty.

Whoever violates section 5749.16 of the Revised Code is guilty of a felony of the fifth degree.

Effective Date: 07-01-1996






Chapter 5751 - COMMERCIAL ACTIVITY TAX

Section 5751.01 - [Effective Until 7/1/2013] Definitions.

As used in this chapter:

(A) "Person" means, but is not limited to, individuals, combinations of individuals of any form, receivers, assignees, trustees in bankruptcy, firms, companies, joint-stock companies, business trusts, estates, partnerships, limited liability partnerships, limited liability companies, associations, joint ventures, clubs, societies, for-profit corporations, S corporations, qualified subchapter S subsidiaries, qualified subchapter S trusts, trusts, entities that are disregarded for federal income tax purposes, and any other entities.

(B) "Consolidated elected taxpayer" means a group of two or more persons treated as a single taxpayer for purposes of this chapter as the result of an election made under section 5751.011 of the Revised Code.

(C) "Combined taxpayer" means a group of two or more persons treated as a single taxpayer for purposes of this chapter under section 5751.012 of the Revised Code.

(D) "Taxpayer" means any person, or any group of persons in the case of a consolidated elected taxpayer or combined taxpayer treated as one taxpayer, required to register or pay tax under this chapter. "Taxpayer" does not include excluded persons.

(E) "Excluded person" means any of the following:

(1) Any person with not more than one hundred fifty thousand dollars of taxable gross receipts during the calendar year. Division (E)(1) of this section does not apply to a person that is a member of a consolidated elected taxpayer;

(2) A public utility that paid the excise tax imposed by section 5727.24 or 5727.30 of the Revised Code based on one or more measurement periods that include the entire tax period under this chapter, except that a public utility that is a combined company is a taxpayer with regard to the following gross receipts:

(a) Taxable gross receipts directly attributed to a public utility activity, but not directly attributed to an activity that is subject to the excise tax imposed by section 5727.24 or 5727.30 of the Revised Code;

(b) Taxable gross receipts that cannot be directly attributed to any activity, multiplied by a fraction whose numerator is the taxable gross receipts described in division (E)(2)(a) of this section and whose denominator is the total taxable gross receipts that can be directly attributed to any activity;

(c) Except for any differences resulting from the use of an accrual basis method of accounting for purposes of determining gross receipts under this chapter and the use of the cash basis method of accounting for purposes of determining gross receipts under section 5727.24 of the Revised Code, the gross receipts directly attributed to the activity of a natural gas company shall be determined in a manner consistent with division (D) of section 5727.03 of the Revised Code.

As used in division (E)(2) of this section, "combined company" and "public utility" have the same meanings as in section 5727.01 of the Revised Code.

(3) A financial institution, as defined in section 5726.01 of the Revised Code, that paid the tax imposed by section 5726.02 of the Revised Code based on one or more taxable years that include the entire tax period under this chapter;

(4) A person directly or indirectly owned by one or more financial institutions, as defined in section 5726.01 of the Revised Code, that paid the tax imposed by section 5726.02 of the Revised Code based on one or more taxable years that include the entire tax period under this chapter.

For the purposes of division (E)(4) of this section, a person owns another person under the following circumstances:

(a) In the case of corporations issuing capital stock, one corporation owns another corporation if it owns fifty per cent or more of the other corporation's capital stock with current voting rights;

(b) In the case of a limited liability company, one person owns the company if that person's membership interest, as defined in section 1705.01 of the Revised Code, is fifty per cent or more of the combined membership interests of all persons owning such interests in the company;

(c) In the case of a partnership, trust, or other unincorporated business organization other than a limited liability company, one person owns the organization if, under the articles of organization or other instrument governing the affairs of the organization, that person has a beneficial interest in the organization's profits, surpluses, losses, or distributions of fifty per cent or more of the combined beneficial interests of all persons having such an interest in the organization.

(5) A domestic insurance company or foreign insurance company, as defined in section 5725.01 of the Revised Code, that paid the insurance company premiums tax imposed by section 5725.18 or Chapter 5729. of the Revised Code, or an unauthorized insurance company whose gross premiums are subject to tax under section 3905.36 of the Revised Code based on one or more measurement periods that include the entire tax period under this chapter;

(6) A person that solely facilitates or services one or more securitizations of phase-in-recovery property pursuant to a final financing order as those terms are defined in section 4928.23 of the Revised Code. For purposes of this division, "securitization" means transferring one or more assets to one or more persons and then issuing securities backed by the right to receive payment from the asset or assets so transferred.

(7) Except as otherwise provided in this division, a pre-income tax trust as defined in division (FF)(4) of section 5747.01 of the Revised Code and any pass-through entity of which such pre-income tax trust owns or controls, directly, indirectly, or constructively through related interests, more than five per cent of the ownership or equity interests. If the pre-income tax trust has made a qualifying pre-income tax trust election under division (FF)(3) of section 5747.01 of the Revised Code, then the trust and the pass-through entities of which it owns or controls, directly, indirectly, or constructively through related interests, more than five per cent of the ownership or equity interests, shall not be excluded persons for purposes of the tax imposed under section 5751.02 of the Revised Code.

(8) Nonprofit organizations or the state and its agencies, instrumentalities, or political subdivisions.

(F) Except as otherwise provided in divisions (F)(2), (3), and (4) of this section, "gross receipts" means the total amount realized by a person, without deduction for the cost of goods sold or other expenses incurred, that contributes to the production of gross income of the person, including the fair market value of any property and any services received, and any debt transferred or forgiven as consideration.

(1) The following are examples of gross receipts:

(a) Amounts realized from the sale, exchange, or other disposition of the taxpayer's property to or with another;

(b) Amounts realized from the taxpayer's performance of services for another;

(c) Amounts realized from another's use or possession of the taxpayer's property or capital;

(d) Any combination of the foregoing amounts.

(2) "Gross receipts" excludes the following amounts:

(a) Interest income except interest on credit sales;

(b) Dividends and distributions from corporations, and distributive or proportionate shares of receipts and income from a pass-through entity as defined under section 5733.04 of the Revised Code;

(c) Receipts from the sale, exchange, or other disposition of an asset described in section 1221 or 1231 of the Internal Revenue Code, without regard to the length of time the person held the asset. Notwithstanding section 1221 of the Internal Revenue Code, receipts from hedging transactions also are excluded to the extent the transactions are entered into primarily to protect a financial position, such as managing the risk of exposure to (i) foreign currency fluctuations that affect assets, liabilities, profits, losses, equity, or investments in foreign operations; (ii) interest rate fluctuations; or (iii) commodity price fluctuations. As used in division (F)(2)(c) of this section, "hedging transaction" has the same meaning as used in section 1221 of the Internal Revenue Code and also includes transactions accorded hedge accounting treatment under statement of financial accounting standards number 133 of the financial accounting standards board. For the purposes of division (F)(2)(c) of this section, the actual transfer of title of real or tangible personal property to another entity is not a hedging transaction.

(d) Proceeds received attributable to the repayment, maturity, or redemption of the principal of a loan, bond, mutual fund, certificate of deposit, or marketable instrument;

(e) The principal amount received under a repurchase agreement or on account of any transaction properly characterized as a loan to the person;

(f) Contributions received by a trust, plan, or other arrangement, any of which is described in section 501(a) of the Internal Revenue Code, or to which Title 26, Subtitle A, Chapter 1, Subchapter (D) of the Internal Revenue Code applies;

(g) Compensation, whether current or deferred, and whether in cash or in kind, received or to be received by an employee, former employee, or the employee's legal successor for services rendered to or for an employer, including reimbursements received by or for an individual for medical or education expenses, health insurance premiums, or employee expenses, or on account of a dependent care spending account, legal services plan, any cafeteria plan described in section 125 of the Internal Revenue Code, or any similar employee reimbursement;

(h) Proceeds received from the issuance of the taxpayer's own stock, options, warrants, puts, or calls, or from the sale of the taxpayer's treasury stock;

(i) Proceeds received on the account of payments from insurance policies, except those proceeds received for the loss of business revenue;

(j) Gifts or charitable contributions received; membership dues received by trade, professional, homeowners', or condominium associations; and payments received for educational courses, meetings, meals, or similar payments to a trade, professional, or other similar association; and fundraising receipts received by any person when any excess receipts are donated or used exclusively for charitable purposes;

(k) Damages received as the result of litigation in excess of amounts that, if received without litigation, would be gross receipts;

(l) Property, money, and other amounts received or acquired by an agent on behalf of another in excess of the agent's commission, fee, or other remuneration;

(m) Tax refunds, other tax benefit recoveries, and reimbursements for the tax imposed under this chapter made by entities that are part of the same combined taxpayer or consolidated elected taxpayer group, and reimbursements made by entities that are not members of a combined taxpayer or consolidated elected taxpayer group that are required to be made for economic parity among multiple owners of an entity whose tax obligation under this chapter is required to be reported and paid entirely by one owner, pursuant to the requirements of sections 5751.011 and 5751.012 of the Revised Code;

(n) Pension reversions;

(o) Contributions to capital;

(p) Sales or use taxes collected as a vendor or an out-of-state seller on behalf of the taxing jurisdiction from a consumer or other taxes the taxpayer is required by law to collect directly from a purchaser and remit to a local, state, or federal tax authority;

(q) In the case of receipts from the sale of cigarettes or tobacco products by a wholesale dealer, retail dealer, distributor, manufacturer, or seller, all as defined in section 5743.01 of the Revised Code, an amount equal to the federal and state excise taxes paid by any person on or for such cigarettes or tobacco products under subtitle E of the Internal Revenue Code or Chapter 5743. of the Revised Code;

(r) In the case of receipts from the sale of motor fuel by a licensed motor fuel dealer, licensed retail dealer, or licensed permissive motor fuel dealer, all as defined in section 5735.01 of the Revised Code, an amount equal to federal and state excise taxes paid by any person on such motor fuel under section 4081 of the Internal Revenue Code or Chapter 5735. of the Revised Code;

(s) In the case of receipts from the sale of beer or intoxicating liquor, as defined in section 4301.01 of the Revised Code, by a person holding a permit issued under Chapter 4301. or 4303. of the Revised Code, an amount equal to federal and state excise taxes paid by any person on or for such beer or intoxicating liquor under subtitle E of the Internal Revenue Code or Chapter 4301. or 4305. of the Revised Code;

(t) Receipts realized by a new motor vehicle dealer or used motor vehicle dealer, as defined in section 4517.01 of the Revised Code, from the sale or other transfer of a motor vehicle, as defined in that section, to another motor vehicle dealer for the purpose of resale by the transferee motor vehicle dealer, but only if the sale or other transfer was based upon the transferee's need to meet a specific customer's preference for a motor vehicle;

(u) Receipts from a financial institution described in division (E)(3) of this section for services provided to the financial institution in connection with the issuance, processing, servicing, and management of loans or credit accounts, if such financial institution and the recipient of such receipts have at least fifty per cent of their ownership interests owned or controlled, directly or constructively through related interests, by common owners;

(v) Receipts realized from administering anti-neoplastic drugs and other cancer chemotherapy, biologicals, therapeutic agents, and supportive drugs in a physician's office to patients with cancer;

(w) Funds received or used by a mortgage broker that is not a dealer in intangibles, other than fees or other consideration, pursuant to a table-funding mortgage loan or warehouse-lending mortgage loan. Terms used in division (F)(2)(w) of this section have the same meanings as in section 1322.01 of the Revised Code, except "mortgage broker" means a person assisting a buyer in obtaining a mortgage loan for a fee or other consideration paid by the buyer or a lender, or a person engaged in table-funding or warehouse-lending mortgage loans that are first lien mortgage loans.

(x) Property, money, and other amounts received by a professional employer organization, as defined in section 4125.01 of the Revised Code, from a client employer, as defined in that section, in excess of the administrative fee charged by the professional employer organization to the client employer;

(y) In the case of amounts retained as commissions by a permit holder under Chapter 3769. of the Revised Code, an amount equal to the amounts specified under that chapter that must be paid to or collected by the tax commissioner as a tax and the amounts specified under that chapter to be used as purse money;

(z) Qualifying distribution center receipts.

(i) For purposes of division (F)(2)(z) of this section:

(I) "Qualifying distribution center receipts" means receipts of a supplier from qualified property that is delivered to a qualified distribution center, multiplied by a quantity that equals one minus the Ohio delivery percentage. If the qualified distribution center is a refining facility, "supplier" includes all dealers, brokers, processors, sellers, vendors, cosigners, and distributors of qualified property.

(II) "Qualified property" means tangible personal property delivered to a qualified distribution center that is shipped to that qualified distribution center solely for further shipping by the qualified distribution center to another location in this state or elsewhere or, in the case of gold, silver, platinum, or palladium delivered to a refining facility solely for refining to a grade and fineness acceptable for delivery to a registered commodities exchange. "Further shipping" includes storing and repackaging property into smaller or larger bundles, so long as the property is not subject to further manufacturing or processing. "Refining" is limited to extracting impurities from gold, silver, platinum, or palladium through smelting or some other process at a refining facility.

(III) "Qualified distribution center" means a warehouse, a facility similar to a warehouse, or a refining facility in this state that, for the qualifying year, is operated by a person that is not part of a combined taxpayer group and that has a qualifying certificate. All warehouses or facilities similar to warehouses that are operated by persons in the same taxpayer group and that are located within one mile of each other shall be treated as one qualified distribution center. All refining facilities that are operated by persons in the same taxpayer group and that are located in the same or adjacent counties may be treated as one qualified distribution center.

(IV) "Qualifying year" means the calendar year to which the qualifying certificate applies.

(V) "Qualifying period" means the period of the first day of July of the second year preceding the qualifying year through the thirtieth day of June of the year preceding the qualifying year.

(VI) "Qualifying certificate" means the certificate issued by the tax commissioner after the operator of a distribution center files an annual application with the commissioner. The application and annual fee shall be filed and paid for each qualified distribution center on or before the first day of September before the qualifying year or within forty-five days after the distribution center opens, whichever is later.

The applicant must substantiate to the commissioner's satisfaction that, for the qualifying period, all persons operating the distribution center have more than fifty per cent of the cost of the qualified property shipped to a location such that it would be sitused outside this state under the provisions of division (E) of section 5751.033 of the Revised Code. The applicant must also substantiate that the distribution center cumulatively had costs from its suppliers equal to or exceeding five hundred million dollars during the qualifying period. (For purposes of division (F)(2)(z)(i)(VI) of this section, "supplier" excludes any person that is part of the consolidated elected taxpayer group, if applicable, of the operator of the qualified distribution center.) The commissioner may require the applicant to have an independent certified public accountant certify that the calculation of the minimum thresholds required for a qualified distribution center by the operator of a distribution center has been made in accordance with generally accepted accounting principles. The commissioner shall issue or deny the issuance of a certificate within sixty days after the receipt of the application. A denial is subject to appeal under section 5717.02 of the Revised Code. If the operator files a timely appeal under section 5717.02 of the Revised Code, the operator shall be granted a qualifying certificate, provided that the operator is liable for any tax, interest, or penalty upon amounts claimed as qualifying distribution center receipts, other than those receipts exempt under division (C)(1) of section 5751.011 of the Revised Code, that would have otherwise not been owed by its suppliers if the qualifying certificate was valid.

(VII) "Ohio delivery percentage" means the proportion of the total property delivered to a destination inside Ohio from the qualified distribution center during the qualifying period compared with total deliveries from such distribution center everywhere during the qualifying period.

(VIII) "Refining facility" means one or more buildings located in a county in the Appalachian region of this state as defined by section 107.21 of the Revised Code and utilized for refining or smelting gold, silver, platinum, or palladium to a grade and fineness acceptable for delivery to a registered commodities exchange.

(IX) "Registered commodities exchange" means a board of trade, such as New York mercantile exchange, inc. or commodity exchange, inc., designated as a contract market by the commodity futures trading commission under the "Commodity Exchange Act," 7 U.S.C. 1 et seq., as amended.

(ii)

(I) If the distribution center is new and was not open for the entire qualifying period, the operator of the distribution center may request that the commissioner grant a qualifying certificate. If the certificate is granted and it is later determined that more than fifty per cent of the qualified property during that year was not shipped to a location such that it would be sitused outside of this state under the provisions of division (E) of section 5751.033 of the Revised Code or if it is later determined that the person that operates the distribution center had average monthly costs from its suppliers of less than forty million dollars during that year, then the operator of the distribution center shall pay a penalty for that year equal to five hundred thousand dollars. (For purposes of division (F)(2)(z)(ii) of this section, "supplier" excludes any person that is part of the consolidated elected taxpayer group, if applicable, of the operator of the qualified distribution center.)

(II) The commissioner may grant a qualifying certificate to a distribution center that does not qualify as a qualified distribution center for an entire qualifying period if the operator of the distribution center demonstrates that the business operations of the distribution center have changed or will change such that the distribution center will qualify as a qualified distribution center within thirty-six months after the date the operator first applies for a certificate. If, at the end of that thirty-six-month period, the business operations of the distribution center have not changed such that the distribution center qualifies as a qualified distribution center, the operator of the distribution center shall pay a penalty equal to five hundred thousand dollars for each year that the distribution center received a certificate but did not qualify as a qualified distribution center. For each year the distribution center receives a certificate under division (F)(2)(z)(ii)(II) of this section, the distribution center shall pay all applicable fees required under division (F)(2)(z) of this section and shall submit an updated business plan showing the progress the distribution center made toward qualifying as a qualified distribution center during the preceding year.

(III) An operator may appeal the imposition of a penalty imposed under division (F)(2)(z)(ii)(I) or (II) of this section as provided in section 5717.02 of the Revised Code.

(iii) When filing an application for a qualifying certificate under division (F)(2)(z)(i)(VI) of this section, the operator of a qualified distribution center also shall provide documentation, as the commissioner requires, for the commissioner to ascertain the Ohio delivery percentage. The commissioner, upon issuing the qualifying certificate, also shall certify the Ohio delivery percentage. The operator of the qualified distribution center may appeal the commissioner's certification of the Ohio delivery percentage in the same manner as an appeal is taken from the denial of a qualifying certificate under division (F)(2)(z)(i)(VI) of this section.

Within thirty days after all appeals have been exhausted, the operator of the qualified distribution center shall provide the commissioner with a list of all affected suppliers of qualified property. The commissioner shall notify all such suppliers that the suppliers are required to file, within sixty days after receiving the notice , amended reports for the affected calendar quarter or quarters or calendar year, whichever the case may be. Any additional tax liability or tax overpayment shall be subject to interest but shall not be subject to the imposition of any penalty so long as the amended returns are timely filed. The supplier of tangible personal property delivered to the qualified distribution center shall include in its report of taxable gross receipts the receipts from the total sales of property delivered to the qualified distribution center for the calendar quarter or calendar year, whichever the case may be, multiplied by the Ohio delivery percentage for the qualifying year. Nothing in division (F)(2)(z)(iii) of this section shall be construed as imposing liability on the operator of a qualified distribution center for the tax imposed by this chapter arising from any change to the Ohio delivery percentage.

(iv)

(I) In the case where the distribution center is new and not open for the entire qualifying period, the operator shall make a good faith estimate of an Ohio delivery percentage for use by suppliers in their reports of taxable gross receipts for the remainder of the qualifying period. The operator of the facility shall disclose to the suppliers that such Ohio delivery percentage is an estimate and is subject to recalculation. By the due date of the next application for a qualifying certificate, the operator shall determine the actual Ohio delivery percentage for the estimated qualifying period and proceed as provided in division (F)(2)(z)(iii) of this section with respect to the calculation and recalculation of the Ohio delivery percentage. The supplier is required to file, within sixty days after receiving notice from the operator of the qualified distribution center, amended reports for the impacted calendar quarter or quarters or calendar year, whichever the case may be. Any additional tax liability or tax overpayment shall be subject to interest but shall not be subject to the imposition of any penalty so long as the amended returns are timely filed.

(II) The operator of a distribution center that receives a qualifying certificate under division (F)(2)(ii)(II) of this section shall make a good faith estimate of the Ohio delivery percentage that the operator estimates will apply to the distribution center at the end of the thirty-six-month period after the operator first applied for a qualifying certificate under that division. The result of the estimate shall be multiplied by a factor of one and seventy-five one-hundredths. The product of that calculation shall be the Ohio delivery percentage used by suppliers in their reports of taxable gross receipts for each qualifying year that the distribution center receives a qualifying certificate under division (F)(2)(ii)(II) of this section, except that, if the product is less than five per cent, the Ohio delivery percentage used shall be five per cent and that, if the product exceeds forty-nine per cent, the Ohio delivery percentage used shall be forty-nine per cent.

(v) Qualifying certificates and Ohio delivery percentages issued by the commissioner shall be open to public inspection and shall be timely published by the commissioner. A supplier relying in good faith on a certificate issued under this division shall not be subject to tax on the qualifying distribution center receipts under division (F)(2)(z) of this section. A person receiving a qualifying certificate is liable for a penalty equal to five hundred thousand dollars for each year the person received a certificate that should not have been issued because the statutory requirements were in fact not met.

(vi) The annual fee for a qualifying certificate shall be one hundred thousand dollars for each qualified distribution center. If a qualifying certificate is not issued, the annual fee is subject to refund after the exhaustion of all appeals provided for in division (F)(2)(z)(i)(VI) of this section. The fee imposed under this division may be assessed in the same manner as the tax imposed under this chapter. The first one hundred thousand dollars of the annual application fees collected each calendar year shall be credited to the revenue enhancement fund. The remainder of the annual application fees collected shall be distributed in the same manner required under section 5751.20 of the Revised Code.

(vii) The tax commissioner may require that adequate security be posted by the operator of the distribution center on appeal when the commissioner disagrees that the applicant has met the minimum thresholds for a qualified distribution center as set forth in divisions (F)(2)(z)(i)(VI) and (F)(2)(z)(ii) of this section.

(aa) Receipts of an employer from payroll deductions relating to the reimbursement of the employer for advancing moneys to an unrelated third party on an employee's behalf;

(bb) Cash discounts allowed and taken;

(cc) Returns and allowances;

(dd) Bad debts from receipts on the basis of which the tax imposed by this chapter was paid in a prior quarterly tax payment period. For the purpose of this division, "bad debts" means any debts that have become worthless or uncollectible between the preceding and current quarterly tax payment periods, have been uncollected for at least six months, and that may be claimed as a deduction under section 166 of the Internal Revenue Code and the regulations adopted under that section, or that could be claimed as such if the taxpayer kept its accounts on the accrual basis. "Bad debts" does not include repossessed property, uncollectible amounts on property that remains in the possession of the taxpayer until the full purchase price is paid, or expenses in attempting to collect any account receivable or for any portion of the debt recovered;

(ee) Any amount realized from the sale of an account receivable to the extent the receipts from the underlying transaction giving rise to the account receivable were included in the gross receipts of the taxpayer;

(ff) Any receipts directly attributed to providing public services pursuant to sections 126.60 to 126.605 of the Revised Code, or any receipts directly attributed to a transfer agreement or to the enterprise transferred under that agreement under section 4313.02 of the Revised Code.

(gg)

(i) As used in this division:

(I) "Qualified uranium receipts" means receipts from the sale, exchange, lease, loan, production, processing, or other disposition of uranium within a uranium enrichment zone certified by the tax commissioner under division (F)(2)(gg)(ii) of this section. "Qualified uranium receipts" does not include any receipts with a situs in this state outside a uranium enrichment zone certified by the tax commissioner under division (F)(2)(gg)(ii) of this section.

(II) "Uranium enrichment zone" means all real property that is part of a uranium enrichment facility licensed by the United States nuclear regulatory commission and that was or is owned or controlled by the United States department of energy or its successor.

(ii) Any person that owns, leases, or operates real or tangible personal property constituting or located within a uranium enrichment zone may apply to the tax commissioner to have the uranium enrichment zone certified for the purpose of excluding qualified uranium receipts under division (F)(2)(gg) of this section. The application shall include such information that the tax commissioner prescribes. Within sixty days after receiving the application, the tax commissioner shall certify the zone for that purpose if the commissioner determines that the property qualifies as a uranium enrichment zone as defined in division (F)(2)(gg) of this section, or, if the tax commissioner determines that the property does not qualify, the commissioner shall deny the application or request additional information from the applicant. If the tax commissioner denies an application, the commissioner shall state the reasons for the denial. The applicant may appeal the denial of an application to the board of tax appeals pursuant to section 5717.02 of the Revised Code. If the applicant files a timely appeal, the tax commissioner shall conditionally certify the applicant's property. The conditional certification shall expire when all of the applicant's appeals are exhausted. Until final resolution of the appeal, the applicant shall retain the applicant's records in accordance with section 5751.12 of the Revised Code, notwithstanding any time limit on the preservation of records under that section.

(hh) Amounts realized by licensed motor fuel dealers or licensed permissive motor fuel dealers from the exchange of petroleum products, including motor fuel, between such dealers, provided that delivery of the petroleum products occurs at a refinery, terminal, pipeline, or marine vessel and that the exchanging dealers agree neither dealer shall require monetary compensation from the other for the value of the exchanged petroleum products other than such compensation for differences in product location or grade. Division (F)(2)(hh) of this section does not apply to amounts realized as a result of differences in location or grade of exchanged petroleum products or from handling, lubricity, dye, or other additive injections fees, pipeline security fees, or similar fees. As used in this division, "motor fuel," "licensed motor fuel dealer," "licensed permissive motor fuel dealer," and "terminal" have the same meanings as in section 5735.01 of the Revised Code.

(ii) In the case of amounts collected by a licensed casino operator from casino gaming, amounts in excess of the casino operator's gross casino revenue. In this division, "casino operator" and "casino gaming" have the meanings defined in section 3772.01 of the Revised Code, and "gross casino revenue" has the meaning defined in section 5753.01 of the Revised Code.

(jj) Any receipts for which the tax imposed by this chapter is prohibited by the constitution or laws of the United States or the constitution of this state.

(3) In the case of a taxpayer when acting as a real estate broker, "gross receipts" includes only the portion of any fee for the service of a real estate broker, or service of a real estate salesperson associated with that broker, that is retained by the broker and not paid to an associated real estate salesperson or another real estate broker. For the purposes of this division, "real estate broker" and "real estate salesperson" have the same meanings as in section 4735.01 of the Revised Code.

(4) A taxpayer's method of accounting for gross receipts for a tax period shall be the same as the taxpayer's method of accounting for federal income tax purposes for the taxpayer's federal taxable year that includes the tax period. If a taxpayer's method of accounting for federal income tax purposes changes, its method of accounting for gross receipts under this chapter shall be changed accordingly.

(G) "Taxable gross receipts" means gross receipts sitused to this state under section 5751.033 of the Revised Code.

(H) A person has "substantial nexus with this state" if any of the following applies. The person:

(1) Owns or uses a part or all of its capital in this state;

(2) Holds a certificate of compliance with the laws of this state authorizing the person to do business in this state;

(3) Has bright-line presence in this state;

(4) Otherwise has nexus with this state to an extent that the person can be required to remit the tax imposed under this chapter under the Constitution of the United States.

(I) A person has "bright-line presence" in this state for a reporting period and for the remaining portion of the calendar year if any of the following applies. The person:

(1) Has at any time during the calendar year property in this state with an aggregate value of at least fifty thousand dollars. For the purpose of division (I)(1) of this section, owned property is valued at original cost and rented property is valued at eight times the net annual rental charge.

(2) Has during the calendar year payroll in this state of at least fifty thousand dollars. Payroll in this state includes all of the following:

(a) Any amount subject to withholding by the person under section 5747.06 of the Revised Code;

(b) Any other amount the person pays as compensation to an individual under the supervision or control of the person for work done in this state; and

(c) Any amount the person pays for services performed in this state on its behalf by another.

(3) Has during the calendar year taxable gross receipts of at least five hundred thousand dollars.

(4) Has at any time during the calendar year within this state at least twenty-five per cent of the person's total property, total payroll, or total gross receipts.

(5) Is domiciled in this state as an individual or for corporate, commercial, or other business purposes.

(J) "Tangible personal property" has the same meaning as in section 5739.01 of the Revised Code.

(K) "Internal Revenue Code" means the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended. Any term used in this chapter that is not otherwise defined has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes unless a different meaning is clearly required. Any reference in this chapter to the Internal Revenue Code includes other laws of the United States relating to federal income taxes.

(L) "Calendar quarter" means a three-month period ending on the thirty-first day of March, the thirtieth day of June, the thirtieth day of September, or the thirty-first day of December.

(M) "Tax period" means the calendar quarter or calendar year on the basis of which a taxpayer is required to pay the tax imposed under this chapter.

(N) "Calendar year taxpayer" means a taxpayer for which the tax period is a calendar year.

(O) "Calendar quarter taxpayer" means a taxpayer for which the tax period is a calendar quarter.

(P) "Agent" means a person authorized by another person to act on its behalf to undertake a transaction for the other, including any of the following:

(1) A person receiving a fee to sell financial instruments;

(2) A person retaining only a commission from a transaction with the other proceeds from the transaction being remitted to another person;

(3) A person issuing licenses and permits under section 1533.13 of the Revised Code;

(4) A lottery sales agent holding a valid license issued under section 3770.05 of the Revised Code;

(5) A person acting as an agent of the division of liquor control under section 4301.17 of the Revised Code.

(Q) "Received" includes amounts accrued under the accrual method of accounting.

(R) "Reporting person" means a person in a consolidated elected taxpayer or combined taxpayer group that is designated by that group to legally bind the group for all filings and tax liabilities and to receive all legal notices with respect to matters under this chapter, or, for the purposes of section 5751.04 of the Revised Code, a separate taxpayer that is not a member of such a group.

Amended by 130th General Assembly File No. 2, SB 28, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013, applicable to tax periods beginning on or after January 1, 2014 except for a taxpayer that is a corporation or any other person directly or indirectly owned by one or more insurance companies subject to the tax imposed by section 5725.18 or Chapter 5729. of the Revised Code; for such taxpayers, the amendment applies to tax periods beginning on or after January 1, 2013.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.186,HB 510, §5

See 129th General AssemblyFile No.186,HB 510, §4

This section is set out twice. See also § 5751.01, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5751.01 - [Effective 7/1/2013] Definitions.

As used in this chapter:

(A) "Person" means, but is not limited to, individuals, combinations of individuals of any form, receivers, assignees, trustees in bankruptcy, firms, companies, joint-stock companies, business trusts, estates, partnerships, limited liability partnerships, limited liability companies, associations, joint ventures, clubs, societies, for-profit corporations, S corporations, qualified subchapter S subsidiaries, qualified subchapter S trusts, trusts, entities that are disregarded for federal income tax purposes, and any other entities.

(B) "Consolidated elected taxpayer" means a group of two or more persons treated as a single taxpayer for purposes of this chapter as the result of an election made under section 5751.011 of the Revised Code.

(C) "Combined taxpayer" means a group of two or more persons treated as a single taxpayer for purposes of this chapter under section 5751.012 of the Revised Code.

(D) "Taxpayer" means any person, or any group of persons in the case of a consolidated elected taxpayer or combined taxpayer treated as one taxpayer, required to register or pay tax under this chapter. "Taxpayer" does not include excluded persons.

(E) "Excluded person" means any of the following:

(1) Any person with not more than one hundred fifty thousand dollars of taxable gross receipts during the calendar year. Division (E)(1) of this section does not apply to a person that is a member of a consolidated elected taxpayer;

(2) A public utility that paid the excise tax imposed by section 5727.24 or 5727.30 of the Revised Code based on one or more measurement periods that include the entire tax period under this chapter, except that a public utility that is a combined company is a taxpayer with regard to the following gross receipts:

(a) Taxable gross receipts directly attributed to a public utility activity, but not directly attributed to an activity that is subject to the excise tax imposed by section 5727.24 or 5727.30 of the Revised Code;

(b) Taxable gross receipts that cannot be directly attributed to any activity, multiplied by a fraction whose numerator is the taxable gross receipts described in division (E)(2)(a) of this section and whose denominator is the total taxable gross receipts that can be directly attributed to any activity;

(c) Except for any differences resulting from the use of an accrual basis method of accounting for purposes of determining gross receipts under this chapter and the use of the cash basis method of accounting for purposes of determining gross receipts under section 5727.24 of the Revised Code, the gross receipts directly attributed to the activity of a natural gas company shall be determined in a manner consistent with division (D) of section 5727.03 of the Revised Code.

As used in division (E)(2) of this section, "combined company" and "public utility" have the same meanings as in section 5727.01 of the Revised Code.

(3) A financial institution, as defined in section 5726.01 of the Revised Code, that paid the tax imposed by section 5726.02 of the Revised Code based on one or more taxable years that include the entire tax period under this chapter;

(4) A person directly or indirectly owned by one or more financial institutions, as defined in section 5726.01 of the Revised Code, that paid the tax imposed by section 5726.02 of the Revised Code based on one or more taxable years that include the entire tax period under this chapter.

For the purposes of division (E)(4) of this section, a person owns another person under the following circumstances:

(a) In the case of corporations issuing capital stock, one corporation owns another corporation if it owns fifty per cent or more of the other corporation's capital stock with current voting rights;

(b) In the case of a limited liability company, one person owns the company if that person's membership interest, as defined in section 1705.01 of the Revised Code, is fifty per cent or more of the combined membership interests of all persons owning such interests in the company;

(c) In the case of a partnership, trust, or other unincorporated business organization other than a limited liability company, one person owns the organization if, under the articles of organization or other instrument governing the affairs of the organization, that person has a beneficial interest in the organization's profits, surpluses, losses, or distributions of fifty per cent or more of the combined beneficial interests of all persons having such an interest in the organization.

(5) A domestic insurance company or foreign insurance company, as defined in section 5725.01 of the Revised Code, that paid the insurance company premiums tax imposed by section 5725.18 or Chapter 5729. of the Revised Code, or an unauthorized insurance company whose gross premiums are subject to tax under section 3905.36 of the Revised Code based on one or more measurement periods that include the entire tax period under this chapter;

(6) A person that solely facilitates or services one or more securitizations of phase-in-recovery property pursuant to a final financing order as those terms are defined in section 4928.23 of the Revised Code. For purposes of this division, "securitization" means transferring one or more assets to one or more persons and then issuing securities backed by the right to receive payment from the asset or assets so transferred.

(7) Except as otherwise provided in this division, a pre-income tax trust as defined in division (FF)(4) of section 5747.01 of the Revised Code and any pass-through entity of which such pre-income tax trust owns or controls, directly, indirectly, or constructively through related interests, more than five per cent of the ownership or equity interests. If the pre-income tax trust has made a qualifying pre-income tax trust election under division (FF)(3) of section 5747.01 of the Revised Code, then the trust and the pass-through entities of which it owns or controls, directly, indirectly, or constructively through related interests, more than five per cent of the ownership or equity interests, shall not be excluded persons for purposes of the tax imposed under section 5751.02 of the Revised Code.

(8) Nonprofit organizations or the state and its agencies, instrumentalities, or political subdivisions.

(F) Except as otherwise provided in divisions (F)(2), (3), and (4) of this section, "gross receipts" means the total amount realized by a person, without deduction for the cost of goods sold or other expenses incurred, that contributes to the production of gross income of the person, including the fair market value of any property and any services received, and any debt transferred or forgiven as consideration.

(1) The following are examples of gross receipts:

(a) Amounts realized from the sale, exchange, or other disposition of the taxpayer's property to or with another;

(b) Amounts realized from the taxpayer's performance of services for another;

(c) Amounts realized from another's use or possession of the taxpayer's property or capital;

(d) Any combination of the foregoing amounts.

(2) "Gross receipts" excludes the following amounts:

(a) Interest income except interest on credit sales;

(b) Dividends and distributions from corporations, and distributive or proportionate shares of receipts and income from a pass-through entity as defined under section 5733.04 of the Revised Code;

(c) Receipts from the sale, exchange, or other disposition of an asset described in section 1221 or 1231 of the Internal Revenue Code, without regard to the length of time the person held the asset. Notwithstanding section 1221 of the Internal Revenue Code, receipts from hedging transactions also are excluded to the extent the transactions are entered into primarily to protect a financial position, such as managing the risk of exposure to (i) foreign currency fluctuations that affect assets, liabilities, profits, losses, equity, or investments in foreign operations; (ii) interest rate fluctuations; or (iii) commodity price fluctuations. As used in division (F)(2)(c) of this section, "hedging transaction" has the same meaning as used in section 1221 of the Internal Revenue Code and also includes transactions accorded hedge accounting treatment under statement of financial accounting standards number 133 of the financial accounting standards board. For the purposes of division (F)(2)(c) of this section, the actual transfer of title of real or tangible personal property to another entity is not a hedging transaction.

(d) Proceeds received attributable to the repayment, maturity, or redemption of the principal of a loan, bond, mutual fund, certificate of deposit, or marketable instrument;

(e) The principal amount received under a repurchase agreement or on account of any transaction properly characterized as a loan to the person;

(f) Contributions received by a trust, plan, or other arrangement, any of which is described in section 501(a) of the Internal Revenue Code, or to which Title 26, Subtitle A, Chapter 1, Subchapter (D) of the Internal Revenue Code applies;

(g) Compensation, whether current or deferred, and whether in cash or in kind, received or to be received by an employee, former employee, or the employee's legal successor for services rendered to or for an employer, including reimbursements received by or for an individual for medical or education expenses, health insurance premiums, or employee expenses, or on account of a dependent care spending account, legal services plan, any cafeteria plan described in section 125 of the Internal Revenue Code, or any similar employee reimbursement;

(h) Proceeds received from the issuance of the taxpayer's own stock, options, warrants, puts, or calls, or from the sale of the taxpayer's treasury stock;

(i) Proceeds received on the account of payments from insurance policies, except those proceeds received for the loss of business revenue;

(j) Gifts or charitable contributions received; membership dues received by trade, professional, homeowners', or condominium associations; and payments received for educational courses, meetings, meals, or similar payments to a trade, professional, or other similar association; and fundraising receipts received by any person when any excess receipts are donated or used exclusively for charitable purposes;

(k) Damages received as the result of litigation in excess of amounts that, if received without litigation, would be gross receipts;

(l) Property, money, and other amounts received or acquired by an agent on behalf of another in excess of the agent's commission, fee, or other remuneration;

(m) Tax refunds, other tax benefit recoveries, and reimbursements for the tax imposed under this chapter made by entities that are part of the same combined taxpayer or consolidated elected taxpayer group, and reimbursements made by entities that are not members of a combined taxpayer or consolidated elected taxpayer group that are required to be made for economic parity among multiple owners of an entity whose tax obligation under this chapter is required to be reported and paid entirely by one owner, pursuant to the requirements of sections 5751.011 and 5751.012 of the Revised Code;

(n) Pension reversions;

(o) Contributions to capital;

(p) Sales or use taxes collected as a vendor or an out-of-state seller on behalf of the taxing jurisdiction from a consumer or other taxes the taxpayer is required by law to collect directly from a purchaser and remit to a local, state, or federal tax authority;

(q) In the case of receipts from the sale of cigarettes or tobacco products by a wholesale dealer, retail dealer, distributor, manufacturer, or seller, all as defined in section 5743.01 of the Revised Code, an amount equal to the federal and state excise taxes paid by any person on or for such cigarettes or tobacco products under subtitle E of the Internal Revenue Code or Chapter 5743. of the Revised Code;

(r) In the case of receipts from the sale of motor fuel by a licensed motor fuel dealer, licensed retail dealer, or licensed permissive motor fuel dealer, all as defined in section 5735.01 of the Revised Code, an amount equal to federal and state excise taxes paid by any person on such motor fuel under section 4081 of the Internal Revenue Code or Chapter 5735. of the Revised Code;

(s) In the case of receipts from the sale of beer or intoxicating liquor, as defined in section 4301.01 of the Revised Code, by a person holding a permit issued under Chapter 4301. or 4303. of the Revised Code, an amount equal to federal and state excise taxes paid by any person on or for such beer or intoxicating liquor under subtitle E of the Internal Revenue Code or Chapter 4301. or 4305. of the Revised Code;

(t) Receipts realized by a new motor vehicle dealer or used motor vehicle dealer, as defined in section 4517.01 of the Revised Code, from the sale or other transfer of a motor vehicle, as defined in that section, to another motor vehicle dealer for the purpose of resale by the transferee motor vehicle dealer, but only if the sale or other transfer was based upon the transferee's need to meet a specific customer's preference for a motor vehicle;

(u) Receipts from a financial institution described in division (E)(3) of this section for services provided to the financial institution in connection with the issuance, processing, servicing, and management of loans or credit accounts, if such financial institution and the recipient of such receipts have at least fifty per cent of their ownership interests owned or controlled, directly or constructively through related interests, by common owners;

(v) Receipts realized from administering anti-neoplastic drugs and other cancer chemotherapy, biologicals, therapeutic agents, and supportive drugs in a physician's office to patients with cancer;

(w) Funds received or used by a mortgage broker that is not a dealer in intangibles, other than fees or other consideration, pursuant to a table-funding mortgage loan or warehouse-lending mortgage loan. Terms used in division (F)(2)(w) of this section have the same meanings as in section 1322.01 of the Revised Code, except "mortgage broker" means a person assisting a buyer in obtaining a mortgage loan for a fee or other consideration paid by the buyer or a lender, or a person engaged in table-funding or warehouse-lending mortgage loans that are first lien mortgage loans.

(x) Property, money, and other amounts received by a professional employer organization, as defined in section 4125.01 of the Revised Code, from a client employer, as defined in that section, in excess of the administrative fee charged by the professional employer organization to the client employer;

(y) In the case of amounts retained as commissions by a permit holder under Chapter 3769. of the Revised Code, an amount equal to the amounts specified under that chapter that must be paid to or collected by the tax commissioner as a tax and the amounts specified under that chapter to be used as purse money;

(z) Qualifying distribution center receipts.

(i) For purposes of division (F)(2)(z) of this section:

(I) "Qualifying distribution center receipts" means receipts of a supplier from qualified property that is delivered to a qualified distribution center, multiplied by a quantity that equals one minus the Ohio delivery percentage. If the qualified distribution center is a refining facility, "supplier" includes all dealers, brokers, processors, sellers, vendors, cosigners, and distributors of qualified property.

(II) "Qualified property" means tangible personal property delivered to a qualified distribution center that is shipped to that qualified distribution center solely for further shipping by the qualified distribution center to another location in this state or elsewhere or, in the case of gold, silver, platinum, or palladium delivered to a refining facility solely for refining to a grade and fineness acceptable for delivery to a registered commodities exchange. "Further shipping" includes storing and repackaging property into smaller or larger bundles, so long as the property is not subject to further manufacturing or processing. "Refining" is limited to extracting impurities from gold, silver, platinum, or palladium through smelting or some other process at a refining facility.

(III) "Qualified distribution center" means a warehouse, a facility similar to a warehouse, or a refining facility in this state that, for the qualifying year, is operated by a person that is not part of a combined taxpayer group and that has a qualifying certificate. All warehouses or facilities similar to warehouses that are operated by persons in the same taxpayer group and that are located within one mile of each other shall be treated as one qualified distribution center. All refining facilities that are operated by persons in the same taxpayer group and that are located in the same or adjacent counties may be treated as one qualified distribution center.

(IV) "Qualifying year" means the calendar year to which the qualifying certificate applies.

(V) "Qualifying period" means the period of the first day of July of the second year preceding the qualifying year through the thirtieth day of June of the year preceding the qualifying year.

(VI) "Qualifying certificate" means the certificate issued by the tax commissioner after the operator of a distribution center files an annual application with the commissioner. The application and annual fee shall be filed and paid for each qualified distribution center on or before the first day of September before the qualifying year or within forty-five days after the distribution center opens, whichever is later.

The applicant must substantiate to the commissioner's satisfaction that, for the qualifying period, all persons operating the distribution center have more than fifty per cent of the cost of the qualified property shipped to a location such that it would be sitused outside this state under the provisions of division (E) of section 5751.033 of the Revised Code. The applicant must also substantiate that the distribution center cumulatively had costs from its suppliers equal to or exceeding five hundred million dollars during the qualifying period. (For purposes of division (F)(2)(z)(i)(VI) of this section, "supplier" excludes any person that is part of the consolidated elected taxpayer group, if applicable, of the operator of the qualified distribution center.) The commissioner may require the applicant to have an independent certified public accountant certify that the calculation of the minimum thresholds required for a qualified distribution center by the operator of a distribution center has been made in accordance with generally accepted accounting principles. The commissioner shall issue or deny the issuance of a certificate within sixty days after the receipt of the application. A denial is subject to appeal under section 5717.02 of the Revised Code. If the operator files a timely appeal under section 5717.02 of the Revised Code, the operator shall be granted a qualifying certificate, provided that the operator is liable for any tax, interest, or penalty upon amounts claimed as qualifying distribution center receipts, other than those receipts exempt under division (C)(1) of section 5751.011 of the Revised Code, that would have otherwise not been owed by its suppliers if the qualifying certificate was valid.

(VII) "Ohio delivery percentage" means the proportion of the total property delivered to a destination inside Ohio from the qualified distribution center during the qualifying period compared with total deliveries from such distribution center everywhere during the qualifying period.

(VIII) "Refining facility" means one or more buildings located in a county in the Appalachian region of this state as defined by section 107.21 of the Revised Code and utilized for refining or smelting gold, silver, platinum, or palladium to a grade and fineness acceptable for delivery to a registered commodities exchange.

(IX) "Registered commodities exchange" means a board of trade, such as New York mercantile exchange, inc. or commodity exchange, inc., designated as a contract market by the commodity futures trading commission under the "Commodity Exchange Act," 7 U.S.C. 1 et seq., as amended.

(ii)

(I) If the distribution center is new and was not open for the entire qualifying period, the operator of the distribution center may request that the commissioner grant a qualifying certificate. If the certificate is granted and it is later determined that more than fifty per cent of the qualified property during that year was not shipped to a location such that it would be sitused outside of this state under the provisions of division (E) of section 5751.033 of the Revised Code or if it is later determined that the person that operates the distribution center had average monthly costs from its suppliers of less than forty million dollars during that year, then the operator of the distribution center shall pay a penalty for that year equal to five hundred thousand dollars. (For purposes of division (F)(2)(z)(ii) of this section, "supplier" excludes any person that is part of the consolidated elected taxpayer group, if applicable, of the operator of the qualified distribution center.)

(II) The commissioner may grant a qualifying certificate to a distribution center that does not qualify as a qualified distribution center for an entire qualifying period if the operator of the distribution center demonstrates that the business operations of the distribution center have changed or will change such that the distribution center will qualify as a qualified distribution center within thirty-six months after the date the operator first applies for a certificate. If, at the end of that thirty-six-month period, the business operations of the distribution center have not changed such that the distribution center qualifies as a qualified distribution center, the operator of the distribution center shall pay a penalty equal to five hundred thousand dollars for each year that the distribution center received a certificate but did not qualify as a qualified distribution center. For each year the distribution center receives a certificate under division (F)(2)(z)(ii)(II) of this section, the distribution center shall pay all applicable fees required under division (F)(2)(z) of this section and shall submit an updated business plan showing the progress the distribution center made toward qualifying as a qualified distribution center during the preceding year.

(III) An operator may appeal the imposition of a penalty imposed under division (F)(2)(z)(ii)(I) or (II) of this section as provided in section 5717.02 of the Revised Code.

(iii) When filing an application for a qualifying certificate under division (F)(2)(z)(i)(VI) of this section, the operator of a qualified distribution center also shall provide documentation, as the commissioner requires, for the commissioner to ascertain the Ohio delivery percentage. The commissioner, upon issuing the qualifying certificate, also shall certify the Ohio delivery percentage. The operator of the qualified distribution center may appeal the commissioner's certification of the Ohio delivery percentage in the same manner as an appeal is taken from the denial of a qualifying certificate under division (F)(2)(z)(i)(VI) of this section.

Within thirty days after all appeals have been exhausted, the operator of the qualified distribution center shall provide the commissioner with a list of all affected suppliers of qualified property. The commissioner shall notify all such suppliers that the suppliers are required to file, within sixty days after receiving the notice , amended reports for the affected calendar quarter or quarters or calendar year, whichever the case may be. Any additional tax liability or tax overpayment shall be subject to interest but shall not be subject to the imposition of any penalty so long as the amended returns are timely filed. The supplier of tangible personal property delivered to the qualified distribution center shall include in its report of taxable gross receipts the receipts from the total sales of property delivered to the qualified distribution center for the calendar quarter or calendar year, whichever the case may be, multiplied by the Ohio delivery percentage for the qualifying year. Nothing in division (F)(2)(z)(iii) of this section shall be construed as imposing liability on the operator of a qualified distribution center for the tax imposed by this chapter arising from any change to the Ohio delivery percentage.

(iv)

(I) In the case where the distribution center is new and not open for the entire qualifying period, the operator shall make a good faith estimate of an Ohio delivery percentage for use by suppliers in their reports of taxable gross receipts for the remainder of the qualifying period. The operator of the facility shall disclose to the suppliers that such Ohio delivery percentage is an estimate and is subject to recalculation. By the due date of the next application for a qualifying certificate, the operator shall determine the actual Ohio delivery percentage for the estimated qualifying period and proceed as provided in division (F)(2)(z)(iii) of this section with respect to the calculation and recalculation of the Ohio delivery percentage. The supplier is required to file, within sixty days after receiving notice from the operator of the qualified distribution center, amended reports for the impacted calendar quarter or quarters or calendar year, whichever the case may be. Any additional tax liability or tax overpayment shall be subject to interest but shall not be subject to the imposition of any penalty so long as the amended returns are timely filed.

(II) The operator of a distribution center that receives a qualifying certificate under division (F)(2)(ii)(II) of this section shall make a good faith estimate of the Ohio delivery percentage that the operator estimates will apply to the distribution center at the end of the thirty-six-month period after the operator first applied for a qualifying certificate under that division. The result of the estimate shall be multiplied by a factor of one and seventy-five one-hundredths. The product of that calculation shall be the Ohio delivery percentage used by suppliers in their reports of taxable gross receipts for each qualifying year that the distribution center receives a qualifying certificate under division (F)(2)(ii)(II) of this section, except that, if the product is less than five per cent, the Ohio delivery percentage used shall be five per cent and that, if the product exceeds forty-nine per cent, the Ohio delivery percentage used shall be forty-nine per cent.

(v) Qualifying certificates and Ohio delivery percentages issued by the commissioner shall be open to public inspection and shall be timely published by the commissioner. A supplier relying in good faith on a certificate issued under this division shall not be subject to tax on the qualifying distribution center receipts under division (F)(2)(z) of this section. A person receiving a qualifying certificate is liable for a penalty equal to five hundred thousand dollars for each year the person received a certificate that should not have been issued because the statutory requirements were in fact not met.

(vi) The annual fee for a qualifying certificate shall be one hundred thousand dollars for each qualified distribution center. If a qualifying certificate is not issued, the annual fee is subject to refund after the exhaustion of all appeals provided for in division (F)(2)(z)(i)(VI) of this section. The fee imposed under this division may be assessed in the same manner as the tax imposed under this chapter. The first one hundred thousand dollars of the annual application fees collected each calendar year shall be credited to the revenue enhancement fund. The remainder of the annual application fees collected shall be distributed in the same manner required under section 5751.20 of the Revised Code.

(vii) The tax commissioner may require that adequate security be posted by the operator of the distribution center on appeal when the commissioner disagrees that the applicant has met the minimum thresholds for a qualified distribution center as set forth in divisions (F)(2)(z)(i)(VI) and (F)(2)(z)(ii) of this section.

(aa) Receipts of an employer from payroll deductions relating to the reimbursement of the employer for advancing moneys to an unrelated third party on an employee's behalf;

(bb) Cash discounts allowed and taken;

(cc) Returns and allowances;

(dd) Bad debts from receipts on the basis of which the tax imposed by this chapter was paid in a prior quarterly tax payment period. For the purpose of this division, "bad debts" means any debts that have become worthless or uncollectible between the preceding and current quarterly tax payment periods, have been uncollected for at least six months, and that may be claimed as a deduction under section 166 of the Internal Revenue Code and the regulations adopted under that section, or that could be claimed as such if the taxpayer kept its accounts on the accrual basis. "Bad debts" does not include repossessed property, uncollectible amounts on property that remains in the possession of the taxpayer until the full purchase price is paid, or expenses in attempting to collect any account receivable or for any portion of the debt recovered;

(ee) Any amount realized from the sale of an account receivable to the extent the receipts from the underlying transaction giving rise to the account receivable were included in the gross receipts of the taxpayer;

(ff) Any receipts directly attributed to a transfer agreement or to the enterprise transferred under that agreement under section 4313.02 of the Revised Code.

(gg)

(i) As used in this division:

(I) "Qualified uranium receipts" means receipts from the sale, exchange, lease, loan, production, processing, or other disposition of uranium within a uranium enrichment zone certified by the tax commissioner under division (F)(2)(gg)(ii) of this section. "Qualified uranium receipts" does not include any receipts with a situs in this state outside a uranium enrichment zone certified by the tax commissioner under division (F)(2)(gg)(ii) of this section.

(II) "Uranium enrichment zone" means all real property that is part of a uranium enrichment facility licensed by the United States nuclear regulatory commission and that was or is owned or controlled by the United States department of energy or its successor.

(ii) Any person that owns, leases, or operates real or tangible personal property constituting or located within a uranium enrichment zone may apply to the tax commissioner to have the uranium enrichment zone certified for the purpose of excluding qualified uranium receipts under division (F)(2)(gg) of this section. The application shall include such information that the tax commissioner prescribes. Within sixty days after receiving the application, the tax commissioner shall certify the zone for that purpose if the commissioner determines that the property qualifies as a uranium enrichment zone as defined in division (F)(2)(gg) of this section, or, if the tax commissioner determines that the property does not qualify, the commissioner shall deny the application or request additional information from the applicant. If the tax commissioner denies an application, the commissioner shall state the reasons for the denial. The applicant may appeal the denial of an application to the board of tax appeals pursuant to section 5717.02 of the Revised Code. If the applicant files a timely appeal, the tax commissioner shall conditionally certify the applicant's property. The conditional certification shall expire when all of the applicant's appeals are exhausted. Until final resolution of the appeal, the applicant shall retain the applicant's records in accordance with section 5751.12 of the Revised Code, notwithstanding any time limit on the preservation of records under that section.

(hh) Amounts realized by licensed motor fuel dealers or licensed permissive motor fuel dealers from the exchange of petroleum products, including motor fuel, between such dealers, provided that delivery of the petroleum products occurs at a refinery, terminal, pipeline, or marine vessel and that the exchanging dealers agree neither dealer shall require monetary compensation from the other for the value of the exchanged petroleum products other than such compensation for differences in product location or grade. Division (F)(2)(hh) of this section does not apply to amounts realized as a result of differences in location or grade of exchanged petroleum products or from handling, lubricity, dye, or other additive injections fees, pipeline security fees, or similar fees. As used in this division, "motor fuel," "licensed motor fuel dealer," "licensed permissive motor fuel dealer," and "terminal" have the same meanings as in section 5735.01 of the Revised Code.

(ii) In the case of amounts collected by a licensed casino operator from casino gaming, amounts in excess of the casino operator's gross casino revenue. In this division, "casino operator" and "casino gaming" have the meanings defined in section 3772.01 of the Revised Code, and "gross casino revenue" has the meaning defined in section 5753.01 of the Revised Code.

(jj) Any receipts for which the tax imposed by this chapter is prohibited by the constitution or laws of the United States or the constitution of this state.

(3) In the case of a taxpayer when acting as a real estate broker, "gross receipts" includes only the portion of any fee for the service of a real estate broker, or service of a real estate salesperson associated with that broker, that is retained by the broker and not paid to an associated real estate salesperson or another real estate broker. For the purposes of this division, "real estate broker" and "real estate salesperson" have the same meanings as in section 4735.01 of the Revised Code.

(4) A taxpayer's method of accounting for gross receipts for a tax period shall be the same as the taxpayer's method of accounting for federal income tax purposes for the taxpayer's federal taxable year that includes the tax period. If a taxpayer's method of accounting for federal income tax purposes changes, its method of accounting for gross receipts under this chapter shall be changed accordingly.

(G) "Taxable gross receipts" means gross receipts sitused to this state under section 5751.033 of the Revised Code.

(H) A person has "substantial nexus with this state" if any of the following applies. The person:

(1) Owns or uses a part or all of its capital in this state;

(2) Holds a certificate of compliance with the laws of this state authorizing the person to do business in this state;

(3) Has bright-line presence in this state;

(4) Otherwise has nexus with this state to an extent that the person can be required to remit the tax imposed under this chapter under the Constitution of the United States.

(I) A person has "bright-line presence" in this state for a reporting period and for the remaining portion of the calendar year if any of the following applies. The person:

(1) Has at any time during the calendar year property in this state with an aggregate value of at least fifty thousand dollars. For the purpose of division (I)(1) of this section, owned property is valued at original cost and rented property is valued at eight times the net annual rental charge.

(2) Has during the calendar year payroll in this state of at least fifty thousand dollars. Payroll in this state includes all of the following:

(a) Any amount subject to withholding by the person under section 5747.06 of the Revised Code;

(b) Any other amount the person pays as compensation to an individual under the supervision or control of the person for work done in this state; and

(c) Any amount the person pays for services performed in this state on its behalf by another.

(3) Has during the calendar year taxable gross receipts of at least five hundred thousand dollars.

(4) Has at any time during the calendar year within this state at least twenty-five per cent of the person's total property, total payroll, or total gross receipts.

(5) Is domiciled in this state as an individual or for corporate, commercial, or other business purposes.

(J) "Tangible personal property" has the same meaning as in section 5739.01 of the Revised Code.

(K) "Internal Revenue Code" means the Internal Revenue Code of 1986, 100 Stat. 2085, 26 U.S.C. 1, as amended. Any term used in this chapter that is not otherwise defined has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes unless a different meaning is clearly required. Any reference in this chapter to the Internal Revenue Code includes other laws of the United States relating to federal income taxes.

(L) "Calendar quarter" means a three-month period ending on the thirty-first day of March, the thirtieth day of June, the thirtieth day of September, or the thirty-first day of December.

(M) "Tax period" means the calendar quarter or calendar year on the basis of which a taxpayer is required to pay the tax imposed under this chapter.

(N) "Calendar year taxpayer" means a taxpayer for which the tax period is a calendar year.

(O) "Calendar quarter taxpayer" means a taxpayer for which the tax period is a calendar quarter.

(P) "Agent" means a person authorized by another person to act on its behalf to undertake a transaction for the other, including any of the following:

(1) A person receiving a fee to sell financial instruments;

(2) A person retaining only a commission from a transaction with the other proceeds from the transaction being remitted to another person;

(3) A person issuing licenses and permits under section 1533.13 of the Revised Code;

(4) A lottery sales agent holding a valid license issued under section 3770.05 of the Revised Code;

(5) A person acting as an agent of the division of liquor control under section 4301.17 of the Revised Code.

(Q) "Received" includes amounts accrued under the accrual method of accounting.

(R) "Reporting person" means a person in a consolidated elected taxpayer or combined taxpayer group that is designated by that group to legally bind the group for all filings and tax liabilities and to receive all legal notices with respect to matters under this chapter, or, for the purposes of section 5751.04 of the Revised Code, a separate taxpayer that is not a member of such a group.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 130th General Assembly File No. 2, SB 28, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013, applicable to tax periods beginning on or after January 1, 2014 except for a taxpayer that is a corporation or any other person directly or indirectly owned by one or more insurance companies subject to the tax imposed by section 5725.18 or Chapter 5729. of the Revised Code; for such taxpayers, the amendment applies to tax periods beginning on or after January 1, 2013.

Amended by 129th General AssemblyFile No.188,HB 472, §1, eff. 12/20/2012.

Amended by 129th General AssemblyFile No.125,SB 315, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Amended by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.186,HB 510, §5

See 129th General AssemblyFile No.186,HB 510, §4

This section is set out twice. See also § 5751.01, effective until 7/1/2013.



Section 5751.011 - Consolidation of related taxpayers - election - requirements.

(A) A group of two or more persons may elect to be a consolidated elected taxpayer for the purposes of this chapter if the group satisfies all of the following requirements:

(1) The group elects to include all persons, including persons enumerated in divisions (E)(2) to (5) of section 5751.01 of the Revised Code, having at least eighty per cent, or having at least fifty per cent, of the value of their ownership interests owned or controlled, directly or constructively through related interests, by common owners during all or any portion of the tax period, together with the common owners.

A group making its initial election on the basis of the eighty per cent ownership test may change its election so that its consolidated elected taxpayer group is formed on the basis of the fifty per cent ownership test if all of the following are satisfied:

(a) When the initial election was made, the group did not have any persons satisfying the fifty per cent ownership test;

(b) One or more of the persons in the initial group subsequently acquires ownership interests in a person such that the fifty per cent ownership test is satisfied, the eighty per cent ownership test is not satisfied, and the acquired person would be required to be included in a combined taxpayer group under section 5751.012 of the Revised Code;

(c) The group requests the change in writing to the commissioner as required by division (D) of this section;

(d) The group has not previously changed its election.

At the election of the group, all entities that are not incorporated or formed under the laws of a state or of the United States and that meet the consolidated elected ownership test shall either be included in the group or all shall be excluded from the group. If, at the time of registration, the group does not include any such entities that meet the consolidated elected ownership test, the group shall elect to either include or exclude the newly acquired entities before the due date of the first return due after the date of the acquisition.

If fifty per cent of the value of a person's ownership interests is owned or controlled by each of two consolidated elected taxpayer groups formed under the fifty per cent ownership or control test, that person is a member of each group for the purposes of this section, and each group shall include in the group's taxable gross receipts fifty per cent of that person's taxable gross receipts. Otherwise, all of that person's taxable gross receipts shall be included in the taxable gross receipts of the consolidated elected taxpayer group of which the person is a member. In no event shall the ownership or control of fifty per cent of the value of a person's ownership interests by two otherwise unrelated groups form the basis for consolidating the groups into a single consolidated elected taxpayer group or permit any exclusion under division (C) of this section of taxable gross receipts between members of the two groups. Division (A)(3) of this section applies with respect to the elections described in this division.

(2) The group makes the election to be treated as a consolidated elected taxpayer in the manner prescribed under division (D) of this section.

(3) Subject to review and audit by the tax commissioner, the group agrees that all of the following apply:

(a) The group shall file reports as a single taxpayer for at least the next eight calendar quarters following the election so long as at least two or more of the members of the group meet the requirements of division (A)(1) of this section.

(b) Before the expiration of the eighth such calendar quarter, the group shall notify the commissioner if it elects to cancel its designation as a consolidated elected taxpayer. If the group does not so notify the tax commissioner, the election remains in effect for another eight calendar quarters.

(c) If, at any time during any of those eight calendar quarters following the election, a former member of the group no longer meets the requirements under division (A)(1) of this section, that member shall report and pay the tax imposed under this chapter separately, as a member of a combined taxpayer, or, if the former member satisfies such requirements with respect to another consolidated elected group, as a member of that consolidated elected group.

(d) The group agrees to the application of division (B) of this section.

(B) A group of persons making the election under this section shall report and pay tax on all of the group's taxable gross receipts even if substantial nexus with this state does not exist for one or more persons in the group.

(C)

(1)

(a) Members of a consolidated elected taxpayer group shall exclude gross receipts among persons included in the consolidated elected taxpayer group.

(b) Subject to divisions (C)(1)(c) and (C)(2) of this section, nothing in this section shall have the effect of requiring a consolidated elected taxpayer group to include gross receipts received by a person enumerated in divisions (E)(2) to (5) of section 5751.01 of the Revised Code if that person is a member of the group pursuant to the elections made by the group under division (A)(1) of this section.

(c)

(i) As used in division (C)(1)(c) of this section, "dealer transfer" means a transfer of property that satisfies both of the following: (I) the property is directly transferred by any means from one member of the group to another member of the group that is a dealer in intangibles but is not a qualifying dealer as defined in section 5707.031 of the Revised Code; and (II) the property is subsequently delivered by the dealer in intangibles to a person that is not a member of the group.

(ii) In the event of a dealer transfer, a consolidated elected taxpayer group shall not exclude, under division (C) of this section, gross receipts from the transfer described in division (C)(1)(c)(i)(I) of this section.

(2) Gross receipts related to the sale or transmission of electricity through the use of an intermediary regional transmission organization approved by the federal energy regulatory commission shall be excluded from taxable gross receipts under division (C)(1) of this section if all other requirements of that division are met, even if the receipts are from and to the same member of the group.

(D) To make the election to be a consolidated elected taxpayer, a group of persons shall notify the commissioner of the election on a form prescribed by the commissioner for that purpose, which shall be signed by one or more individuals with authority, separately or together, to make a binding election on behalf of all persons in the group. Elections under division (A) of this section shall be made on or before the due date for filing the first return due after the election applies.

Any person acquired or formed after the filing of the registration shall be included in the group if the person meets the requirements of division (A)(1) of this section, and the group shall notify the commissioner of any additions to the group on a form prescribed by the commissioner for such purpose.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013, applicable to tax periods beginning on or after January 1, 2014 except for a taxpayer that is a corporation or any other person directly or indirectly owned by one or more insurance companies subject to the tax imposed by section 5725.18 or Chapter 5729. of the Revised Code; for such taxpayers, the amendment applies to tax periods beginning on or after January 1, 2013.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 1/1/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.186,HB 510, §4



Section 5751.012 - Combined taxpayer groups - registration fee - liability.

(A) All persons, other than persons enumerated in divisions (E)(2) to (5) of section 5751.01 of the Revised Code, having more than fifty per cent of the value of their ownership interest owned or controlled, directly or constructively through related interests, by common owners during all or any portion of the tax period, together with the common owners, shall be members of a combined taxpayer group if those persons are not members of a consolidated elected taxpayer group pursuant to an election under section 5751.011 of the Revised Code.

(B) A combined taxpayer group shall register, file returns, and pay taxes under this chapter as a single taxpayer

and shall neither exclude taxable gross receipts between its members nor from others that are not members.

(C) Any person acquired or formed after the filing of the registration shall be included in the group if the person meets the requirements of division (A) of this section, and the group must notify the commissioner of any additions to the group on a form prescribed by the commissioner for such purpose.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013,applicable to tax periods beginning on or after January 1, 2014 except for a taxpayer that is a corporation or any other person directly or indirectly owned by one or more insurance companies subject to the tax imposed by section 5725.18 or Chapter 5729. of the Revised Code; for such taxpayers, the amendment applies to tax periods beginning on or after January 1, 2013.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.186,HB 510, §4



Section 5751.013 - Taxation of property transferred into state.

(A) Except as provided in division (B) of this section:

(1) A person shall include as taxable gross receipts the value of property the person transfers into this state for the person's own use within one year after the person receives the property outside this state; and

(2) In the case of a consolidated elected taxpayer group or a combined taxpayer group, the taxpayer shall include as taxable gross receipts the value of property that any of the taxpayer's members transferred into this state for the use of any of the taxpayer's members within one year after the taxpayer receives the property outside this state.

(B) Property brought into this state within one year after it is received outside this state by a person or group described in division (A)(1) or (2) of this section shall not be included as taxable gross receipts as required under those divisions if the tax commissioner ascertains that the property's receipt outside this state by the person or group followed by its transfer into this state within one year was not intended in whole or in part to avoid in whole or in part the tax imposed under this chapter.

(C) The tax commissioner may adopt rules necessary to administer this section.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005



Section 5751.014 - Joint and several liability.

All members of a consolidated elected taxpayer or combined taxpayer group during the tax period or periods for which additional tax, penalty, or interest is owed are jointly and severally liable for such amounts. Although the reporting person will be assessed for the liability, such amounts due may be pursued against any member of the group when a liability is certified to the attorney general under section 131.02 of the Revised Code.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5751.02 - [Effective Until 7/1/2013] Commercial activity tax levied on taxable gross receipts.

(A) For the purpose of funding the needs of this state and its local governments beginning with the tax period that commences July 1, 2005, and continuing for every tax period thereafter, there is hereby levied a commercial activity tax on each person with taxable gross receipts for the privilege of doing business in this state. For the purposes of this chapter, "doing business" means engaging in any activity, whether legal or illegal, that is conducted for, or results in, gain, profit, or income, at any time during the calendar year. Persons on which the commercial activity tax is levied include, but are not limited to, persons with substantial nexus with this state. The tax imposed under this section is not a transactional tax and is not subject to Public Law No. 86-272 , 73 Stat. 555. The tax imposed under this section is in addition to any other taxes or fees imposed under the Revised Code. The tax levied under this section is imposed on the person receiving the gross receipts and is not a tax imposed directly on a purchaser. The tax imposed by this section is an annual privilege tax for the calendar year that, in the case of calendar year taxpayers, is the annual tax period and, in the case of calendar quarter taxpayers, contains all quarterly tax periods in the calendar year. A taxpayer is subject to the annual privilege tax for doing business during any portion of such calendar year.

(B) The tax imposed by this section is a tax on the taxpayer and shall not be billed or invoiced to another person. Even if the tax or any portion thereof is billed or invoiced and separately stated, such amounts remain part of the price for purposes of the sales and use taxes levied under Chapters 5739. and 5741. of the Revised Code. Nothing in division (B) of this section prohibits :

(1) A person from including in the price charged for a good or service an amount sufficient to recover the tax imposed by this section; or

(2) A lessor from including an amount sufficient to recover the tax imposed by this section in a lease payment charged, or from including such an amount on a billing or invoice pursuant to the terms of a written lease agreement providing for the recovery of the lessor's tax costs. The recovery of such costs shall be based on an estimate of the total tax cost of the lessor during the tax period, as the tax liability of the lessor cannot be calculated until the end of that period.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.186,HB 510, §5

See 128th General AssemblyFile No.9,HB 1, §803.70.

This section is set out twice. See also § 5751.02, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5751.02 - [Effective 7/1/2013] Commercial activity tax levied on taxable gross receipts.

(A) For the purpose of funding the needs of this state and its local governments and providing revenue to the commercial activity tax motor fuel receipts fund, there is hereby levied a commercial activity tax on each person with taxable gross receipts for the privilege of doing business in this state. For the purposes of this chapter, "doing business" means engaging in any activity, whether legal or illegal, that is conducted for, or results in, gain, profit, or income, at any time during a calendar year. Persons on which the commercial activity tax is levied include, but are not limited to, persons with substantial nexus with this state. The tax imposed under this section is not a transactional tax and is not subject to Public Law No. 86-272, 73 Stat. 555. The tax imposed under this section is in addition to any other taxes or fees imposed under the Revised Code. The tax levied under this section is imposed on the person receiving the gross receipts and is not a tax imposed directly on a purchaser. The tax imposed by this section is an annual privilege tax for the calendar year that, in the case of calendar year taxpayers, is the annual tax period and, in the case of calendar quarter taxpayers, contains all quarterly tax periods in the calendar year. A taxpayer is subject to the annual privilege tax for doing business during any portion of such calendar year.

(B) The tax imposed by this section is a tax on the taxpayer and shall not be billed or invoiced to another person. Even if the tax or any portion thereof is billed or invoiced and separately stated, such amounts remain part of the price for purposes of the sales and use taxes levied under Chapters 5739. and 5741. of the Revised Code. Nothing in division (B) of this section prohibits:

(1) A person from including in the price charged for a good or service an amount sufficient to recover the tax imposed by this section; or

(2) A lessor from including an amount sufficient to recover the tax imposed by this section in a lease payment charged, or from including such an amount on a billing or invoice pursuant to the terms of a written lease agreement providing for the recovery of the lessor's tax costs. The recovery of such costs shall be based on an estimate of the total tax cost of the lessor during the tax period, as the tax liability of the lessor cannot be calculated until the end of that period.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §812.20.20.

See 129th General AssemblyFile No.186,HB 510, §5

See 128th General AssemblyFile No.9,HB 1, §803.70.

This section is set out twice. See also § 5751.02, effective until 7/1/2013.



Section 5751.03 - Commercial activity tax rate - computation.

(A) Except as provided in division (B) of this section and in section 5751.031 of the Revised Code, the tax levied under this section for each tax period shall be the product of two and six-tenths mills per dollar times the remainder of the taxpayer's taxable gross receipts for the tax period after subtracting the exclusion amount provided for in division (C) of this section.

(B) Notwithstanding division (C) of this section, the tax on the first one million dollars in taxable gross receipts each calendar year shall be one hundred fifty dollars. The tax imposed under this division shall be paid not later than the tenth day of May of each year along with the first quarter or annual tax return, as applicable.

(C)

(1) Each taxpayer may exclude the first one million dollars of taxable gross receipts for a calendar year. Calendar quarter taxpayers shall apply the full exclusion amount to the first calendar quarter return the taxpayer files that calendar year and may carry forward and apply any unused exclusion amount to subsequent calendar quarters within that same calendar year.

(2) A taxpayer switching from a calendar year tax period to a calendar quarter tax period may, for the first quarter of the change, apply the full one-million-dollar exclusion amount to the first calendar quarter return the taxpayer files that calendar year. Such taxpayers may carry forward and apply any unused exclusion amount to subsequent calendar quarters within that same calendar year. The tax rate shall be based on the rate imposed that calendar quarter when the taxpayer switches from a calendar year to a calendar quarter tax period.

(3) A taxpayer shall not exclude more than one million dollars pursuant to division (C) of this section in a calendar year.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 1/1/2013.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005

Related Legislative Provision: See 129th General AssemblyFile No.117,HB 508, §757.40.



Section 5751.031 - Calculation of tax imposed per calendar quarter.

This section applies only to calendar quarter taxpayers. The tax imposed per calendar quarter under division (A) of section 5751.03 of the Revised Code shall be computed as follows:

(A) From January 1, 2006, to March 31, 2006, by multiplying the tax otherwise due under that division by twenty-three per cent;

(B) From April 1, 2006, to March 31, 2007, by multiplying the tax otherwise due under that division by forty per cent;

(C) From April 1, 2007, to March 31, 2008, by multiplying the tax otherwise due under that division by sixty per cent;

(D) From April 1, 2008, to March 31, 2009, by multiplying the tax otherwise due under that division by eighty per cent;

(E) After March 31, 2009, one hundred per cent of the tax due under that division.

Effective Date: 06-30-2005



Section 5751.032 - [Repealed] .

Repealed by 129th General AssemblyFile No.117,HB 508, §2, eff. 9/6/2012.

Effective Date: 06-30-2005; 03-30-2006; 2007 HB67 07-03-2007



Section 5751.033 - Situsing of gross receipts to Ohio.

For the purposes of this chapter, gross receipts shall be sitused to this state as follows:

(A) Gross rents and royalties from real property located in this state shall be sitused to this state.

(B) Gross rents and royalties from tangible personal property shall be sitused to this state to the extent the tangible personal property is located or used in this state.

(C) Gross receipts from the sale of electricity and electric transmission and distribution services shall be sitused to this state in the manner provided under section 5733.059 of the Revised Code.

(D) Gross receipts from the sale of real property located in this state shall be sitused to this state.

(E) Gross receipts from the sale of tangible personal property shall be sitused to this state if the property is received in this state by the purchaser. In the case of delivery of tangible personal property by motor carrier or by other means of transportation, the place at which such property is ultimately received after all transportation has been completed shall be considered the place where the purchaser receives the property. For purposes of this section, the phrase "delivery of tangible personal property by motor carrier or by other means of transportation" includes the situation in which a purchaser accepts the property in this state and then transports the property directly or by other means to a location outside this state. Direct delivery in this state, other than for purposes of transportation, to a person or firm designated by a purchaser constitutes delivery to the purchaser in this state, and direct delivery outside this state to a person or firm designated by a purchaser does not constitute delivery to the purchaser in this state, regardless of where title passes or other conditions of sale.

(F) Gross receipts from the sale, exchange, disposition, or other grant of the right to use trademarks, trade names, patents, copyrights, and similar intellectual property shall be sitused to this state to the extent that the receipts are based on the amount of use of the property in this state. If the receipts are not based on the amount of use of the property, but rather on the right to use the property, and the payor has the right to use the property in this state, then the receipts from the sale, exchange, disposition, or other grant of the right to use such property shall be sitused to this state to the extent the receipts are based on the right to use the property in this state.

(G) Gross receipts from the sale of transportation services by a motor carrier shall be sitused to this state in proportion to the mileage traveled by the carrier during the tax period on roadways, waterways, airways, and railways in this state to the mileage traveled by the carrier during the tax period on roadways, waterways, airways, and railways everywhere. With prior written approval of the tax commissioner, a motor carrier may use an alternative situsing procedure for transportation services.

(H) Gross receipts from dividends, interest, and other sources of income from financial instruments described in divisions (F)(4), (5), (6), (7), (8), (9), (10), (11), and (13) of section 5733.056 of the Revised Code shall be sitused to this state in accordance with the situsing provisions set forth in those divisions. When applying the provisions of divisions (F)(6), (8), and (13) of section 5733.056 of the Revised Code, "gross receipts" shall be substituted for "net gains" wherever "net gains" appears in those divisions. Nothing in this division limits or modifies the exclusions enumerated in divisions (E) and (F)(2) of section 5751.01 of the Revised Code. The tax commissioner may promulgate rules to further specify the manner in which to situs gross receipts subject to this division.

(I) Gross receipts from the sale of all other services, and all other gross receipts not otherwise sitused under this section, shall be sitused to this state in the proportion that the purchaser's benefit in this state with respect to what was purchased bears to the purchaser's benefit everywhere with respect to what was purchased. The physical location where the purchaser ultimately uses or receives the benefit of what was purchased shall be paramount in determining the proportion of the benefit in this state to the benefit everywhere. If a taxpayer's records do not allow the taxpayer to determine that location, the taxpayer may use an alternative method to situs gross receipts under this division if the alternative method is reasonable, is consistently and uniformly applied, and is supported by the taxpayer's records as the records exist when the service is provided or within a reasonable period of time thereafter.

(J) If the situsing provisions of divisions (A) to (H) of this section do not fairly represent the extent of a person's activity in this state, the person may request, or the tax commissioner may require or permit, an alternative method. Such request by a person must be made within the applicable statute of limitations set forth in this chapter.

(K) The tax commissioner may adopt rules to provide additional guidance to the application of this section, and provide alternative methods of situsing gross receipts that apply to all persons, or subset of persons, that are engaged in similar business or trade activities.

(L) As used in this section, "motor carrier" has the same meaning as in section 4923.01 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Effective Date: 06-30-2005; 2006 HB699 03-29-2007



Section 5751.04 - Registration of taxpayer with commissioner - fee.

(A) As used in this section, "person" includes a reporting person.

(B) Not later than thirty days after a person first has more than one hundred fifty thousand dollars in taxable gross receipts in a calendar year, each person subject to this chapter shall register with the tax commissioner on the form prescribed by the commissioner. The form shall include the following:

(1) The person's name;

(2)

The person's primary address;

(3) The business or industry codes for the person;

(4) The person's federal employer identification number or social security number or equivalent, as applicable;

(5) The person's organizational type;

(6) The date the person is first subject to the tax imposed by this chapter;

(7) The names, addresses, federal identification numbers or social security numbers or equivalents, and organization types of each member that is commonly owned in a consolidated elected taxpayer or combined taxpayer group;

(8) All other information that the commissioner requires to administer and enforce this chapter.

(C)

(1) To help defray the costs of administering the tax imposed by this chapter, the commissioner shall collect a registration fee in the amount of twenty dollars per person up to a maximum of two hundred dollars per consolidated elected taxpayer or combined taxpayer group. The commissioner shall systematically deduct and collect the fee from the first tax payment each taxpayer makes after registering or adding members, as applicable. No separate registration fee may be collected in addition to the tax imposed by this chapter.

(2) If a person does not register within the time prescribed by this section, an additional fee is imposed in the amount of one hundred dollars per month or part thereof that the fee is outstanding, not to exceed one thousand dollars. The tax commissioner may abate the additional fee. The fee imposed under this division may be assessed in the same manner as the tax imposed under this chapter.

(D) Proceeds from the fee imposed under division (C) of this section shall be credited to the revenue enhancement fund, which is hereby created in the state treasury .

(E) If a person that has registered under this section is no longer a taxpayer subject to this chapter, the person shall notify the commissioner that the person's registration should be cancelled.

(F) With respect to registrations received by the commissioner before October 16, 2009, the taxpayer listed as the primary taxpayer on the registration shall be the reporting person until the taxpayer notifies the commissioner otherwise.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006



Section 5751.05 - Election as calendar year taxpayer.

(A) If a person subject to this chapter anticipates that the person's taxable gross receipts will be more than one million dollars in a calendar year, the person shall notify the tax commissioner on the person's initial registration form and file on a quarterly basis as a calendar quarter taxpayer. Any taxpayer with taxable gross receipts of one million dollars or less shall register as a calendar year taxpayer and shall file annually.

(B) Any person that is a calendar year taxpayer under division (A) of this section shall become a calendar quarter taxpayer in the subsequent calendar year if the person's taxable gross receipts for the prior calendar year are more than one million dollars, and shall remain a calendar quarter taxpayer until the person notifies the commissioner, and receives approval in writing from the commissioner, to switch back to being a calendar year taxpayer.

(C) The commissioner may grant written approval for a calendar quarter taxpayer to use an alternative reporting schedule or estimate the amount of tax due for a calendar quarter if the taxpayer demonstrates to the commissioner the need for such a deviation. The commissioner may adopt a rule to apply division (C) of this section to a group of taxpayers without the taxpayers having to receive written approval from the commissioner.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006



Section 5751.051 - [Effective Until 7/1/2013] Filing of tax return required - minimum interim payment.

(A)

(1) Not later than the tenth day of the second month after the end of each calendar quarter, every taxpayer other than a calendar year taxpayer shall file with the tax commissioner a tax return in such form as the commissioner prescribes. The return shall include, but is not limited to, the amount of the taxpayer's taxable gross receipts for the calendar quarter and shall indicate the amount of tax due under section 5751.03 of the Revised Code for the calendar quarter.

(2)

(a) Subject to division (C) of section 5751.05 of the Revised Code, a calendar quarter taxpayer shall report the taxable gross receipts for that calendar quarter.

(b) With respect to taxable gross receipts incorrectly reported in a calendar quarter that has a lower tax rate, the tax shall be computed at the tax rate in effect for the quarterly return in which such receipts should have been reported. Nothing in division (A)(2)(b) of this section prohibits a taxpayer from filing an application for refund under section 5751.08 of the Revised Code with regard to the incorrect reporting of taxable gross receipts discovered after filing the annual return described in division (A)(3) of this section.

A tax return shall not be deemed to be an incorrect reporting of taxable gross receipts for the purposes of division (A)(2)(b) of this section if the return reflects between ninety-five and one hundred five per cent of the actual taxable gross receipts for the calendar quarter.

(3) For the purposes of division (A)(2)(b) of this section, the tax return filed for the fourth calendar quarter of a calendar year is the annual return for the privilege tax imposed by this chapter. Such return shall report any additional taxable gross receipts not previously reported in the calendar year and shall adjust for any over-reported taxable gross receipts in the calendar year. If the taxpayer ceases to be a taxpayer before the end of the calendar year, the last return the taxpayer is required to file shall be the annual return for the taxpayer and the taxpayer shall report any additional taxable gross receipts not previously reported in the calendar year and shall adjust for any over-reported taxable gross receipts in the calendar year. Taxpayers reporting taxable gross receipts attributable to motor fuel used for propelling vehicles on public highways may not utilize the statutory estimation procedure provided in divisions (A)(2) and (3) of this section.

(4) Because the tax imposed by this chapter is a privilege tax, the tax rate with respect to taxable gross receipts for a calendar quarter is not fixed until the end of the measurement period for each calendar quarter. Subject to division (A)(2)(b) of this section, the total amount of taxable gross receipts reported for a given calendar quarter shall be subject to the tax rate in effect in that quarter.

(5) Not later than the tenth day of May following the end of each calendar year, every calendar year taxpayer shall file with the tax commissioner a tax return in such form as the commissioner prescribes. The return shall include, but is not limited to, the amount of the taxpayer's taxable gross receipts for the calendar year and shall indicate the amount of tax due under section 5751.03 of the Revised Code for the calendar year.

(B)

(1) A person that first becomes subject to the tax imposed under this chapter shall pay the minimum tax imposed under division (B) of section 5751.03 of the Revised Code on or before the day the return is required to be filed for that quarter under division (A)(1) of this section, regardless of whether the person registers as a calendar year taxpayer under section 5751.05 of the Revised Code.

(2) The amount of the minimum tax for a person subject to division (B)(1) of this section shall be reduced to seventy-five dollars if the registration is timely filed after the first day of May and before the first day of January of the following calendar year.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 4/1/2013.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006

This section is set out twice. See also § 5751.051, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5751.051 - [Effective 7/1/2013] Filing of tax return required - minimum interim payment.

(A)

(1) Not later than the tenth day of the second month after the end of each calendar quarter, every taxpayer other than a calendar year taxpayer shall file with the tax commissioner a tax return in such form as the commissioner prescribes. The return shall include, but is not limited to, the amount of the taxpayer's taxable gross receipts for the calendar quarter and shall indicate the amount of tax due under section 5751.03 of the Revised Code for the calendar quarter. The taxpayer shall indicate on the return the portion of the taxpayer's receipts attributable to motor fuel used for propelling vehicles on public highways.

(2)

(a) Subject to division (C) of section 5751.05 of the Revised Code, a calendar quarter taxpayer shall report the taxable gross receipts for that calendar quarter.

(b) With respect to taxable gross receipts incorrectly reported in a calendar quarter that has a lower tax rate, the tax shall be computed at the tax rate in effect for the quarterly return in which such receipts should have been reported. Nothing in division (A)(2)(b) of this section prohibits a taxpayer from filing an application for refund under section 5751.08 of the Revised Code with regard to the incorrect reporting of taxable gross receipts discovered after filing the annual return described in division (A)(3) of this section.

A tax return shall not be deemed to be an incorrect reporting of taxable gross receipts for the purposes of division (A)(2)(b) of this section if the return reflects between ninety-five and one hundred five per cent of the actual taxable gross receipts for the calendar quarter.

(3) For the purposes of division (A)(2)(b) of this section, the tax return filed for the fourth calendar quarter of a calendar year is the annual return for the privilege tax imposed by this chapter. Such return shall report any additional taxable gross receipts not previously reported in the calendar year and shall adjust for any over-reported taxable gross receipts in the calendar year. If the taxpayer ceases to be a taxpayer before the end of the calendar year, the last return the taxpayer is required to file shall be the annual return for the taxpayer and the taxpayer shall report any additional taxable gross receipts not previously reported in the calendar year and shall adjust for any over-reported taxable gross receipts in the calendar year. Taxpayers reporting taxable gross receipts attributable to motor fuel used for propelling vehicles on public highways may not utilize the statutory estimation procedure provided in divisions (A)(2) and (3) of this section.

(4) Because the tax imposed by this chapter is a privilege tax, the tax rate with respect to taxable gross receipts for a calendar quarter is not fixed until the end of the measurement period for each calendar quarter. Subject to division (A)(2)(b) of this section, the total amount of taxable gross receipts reported for a given calendar quarter shall be subject to the tax rate in effect in that quarter.

(5) Not later than the tenth day of May following the end of each calendar year, every calendar year taxpayer shall file with the tax commissioner a tax return in such form as the commissioner prescribes. The return shall include, but is not limited to, the amount of the taxpayer's taxable gross receipts for the calendar year and shall indicate the amount of tax due under section 5751.03 of the Revised Code for the calendar year. The taxpayer shall indicate on the return the portion of the taxpayer's receipts attributable to motor fuel used for propelling vehicles on public highways.

(B)

(1) A person that first becomes subject to the tax imposed under this chapter shall pay the minimum tax imposed under division (B) of section 5751.03 of the Revised Code on or before the day the return is required to be filed for that quarter under division (A)(1) of this section, regardless of whether the person registers as a calendar year taxpayer under section 5751.05 of the Revised Code.

(2) The amount of the minimum tax for a person subject to division (B)(1) of this section shall be reduced to seventy-five dollars if the registration is timely filed after the first day of May and before the first day of January of the following calendar year.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 4/1/2013 and 7/1/2013.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §812.20.20.

See 130th General Assembly File No. 7, HB 51, §812.20.10.

This section is set out twice. See also § 5751.051, effective until 7/1/2013.



Section 5751.06 - Penalty for late filing or delinquent payment.

(A) Any taxpayer that fails to file a return or pay the full amount of the tax due within the period prescribed therefor under this chapter shall pay a penalty in an amount not exceeding the greater of fifty dollars or ten per cent of the tax required to be paid for the tax period.

(B)

(1) If any additional tax is found to be due, the tax commissioner may impose an additional penalty of up to fifteen per cent on the additional tax found to be due.

(2) Any delinquent payments of the tax made after a taxpayer is notified of an audit or a tax discrepancy by the commissioner is subject to the penalty imposed by division (B) of this section. If an assessment is issued under section 5751.09 of the Revised Code in connection with such delinquent payments, the payments shall be credited to the assessment.

(C) After calendar year 2008, the tax commissioner may impose an additional penalty against a taxpayer that fails to switch to being a calendar quarter taxpayer at the time it had over two million in taxable gross receipts in the calendar year, as required under section 5751.04 of the Revised Code. The penalty may be imposed in an amount not to exceed ten per cent of the tax due above two million dollars in taxable gross receipts for the calendar year. Any penalty imposed under this division is in addition to any other penalties imposed under this section.

(D) If the tax commissioner notifies a person required to register under section 5751.05 of the Revised Code of such requirement and of the requirement to remit the tax due under this chapter, and the person fails to so register and remit the tax within sixty days after such notice, the tax commissioner may impose an additional penalty of up to thirty-five per cent of the tax due. The penalty imposed under this division is in addition to any other penalties imposed under this section.

(E) The tax commissioner may collect any penalty or interest imposed by this section in the same manner as the tax imposed under this chapter. Penalties and interest so collected shall be considered as revenue arising from the tax imposed under this chapter.

(F) The tax commissioner may abate all or a portion of any penalties imposed under this section and may adopt rules governing such abatements.

(G) If any tax due is not timely paid in accordance with this chapter, the taxpayer shall pay interest, calculated at the rate per annum prescribed by section 5703.47 of the Revised Code, from the date the tax payment was due to the date of payment or to the date an assessment was issued, whichever occurs first.

(H) The tax commissioner may impose a penalty of up to ten per cent for any additional tax that is due under division (A)(2)(b) of section 5751.051 of the Revised Code from a taxpayer incorrectly reporting its taxable gross receipts.

(I) If the tax commissioner discovers that a taxpayer has billed or invoiced another person for the tax imposed under this chapter in violation of division (B) of section 5751.02 of the Revised Code, the tax commissioner shall notify the taxpayer of the violation by certified mail and may impose a penalty of up to five hundred dollars. If the taxpayer subsequently bills or invoices a person for the tax imposed under this chapter, the tax commissioner shall impose a penalty of five hundred dollars.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005



Section 5751.07 - Quarterly payments - electronic filing of returns - penalty.

(A) Any person required to file returns for a calendar quarter shall remit each tax payment, and, if required by the tax commissioner, file the tax return or the annual report, electronically. The commissioner may require taxpayers to use the Ohio business gateway as defined in section 718.051 of the Revised Code to file returns and remit the tax, or may provide another means for taxpayers to file and remit the tax electronically.

(B) A person required by this section to remit taxes or file returns electronically may apply to the tax commissioner, on the form prescribed by the commissioner, to be excused from that requirement. The commissioner may excuse a person from the requirements of this division for good cause.

(C)

(1) If a person required to remit taxes or file a return electronically under this section fails to do so, the commissioner may impose a penalty not to exceed the following:

(a) For either of the first two calendar quarters the person so fails, five per cent of the amount of the payment that was required to be remitted;

(b) For the third and any subsequent calendar quarters the person so fails, ten per cent of the amount of the payment that was required to be remitted.

(2) The penalty imposed under division (C)(1) of this section is in addition to any other penalty imposed under this chapter and shall be considered as revenue arising from the tax imposed under this chapter. A penalty may be collected by assessment in the manner prescribed by section 5751.09 of the Revised Code. The tax commissioner may abate all or a portion of such a penalty.

Effective Date: 06-30-2005



Section 5751.08 - Application for refund to taxpayer.

(A) An application for refund to the taxpayer of the amount of taxes imposed under this chapter that are overpaid, paid illegally or erroneously, or paid on any illegal or erroneous assessment shall be filed by the reporting person with the tax commissioner, on the form prescribed by the commissioner, within four years after the date of the illegal or erroneous payment of the tax, or within any additional period allowed under division (F) of section 5751.09 of the Revised Code. The applicant shall provide the amount of the requested refund along with the claimed reasons for, and documentation to support, the issuance of a refund.

(B) On the filing of the refund application, the tax commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund created under section 5703.052 of the Revised Code. If the amount is less than that claimed, the commissioner shall proceed in accordance with section 5703.70 of the Revised Code.

(C) Interest on a refund applied for under this section, computed at the rate provided for in section 5703.47 of the Revised Code, shall be allowed from the later of the date the tax was paid or when the tax payment was due.

(D) A calendar quarter taxpayer with more than one million dollars in taxable gross receipts in a calendar year other than calendar year 2005 and that is not able to exclude one million dollars in taxable gross receipts because of the operation of the taxpayer's business in that calendar year may file for a refund under this section to obtain the full exclusion of one million dollars in taxable gross receipts for that calendar year.

(E)

Except as provided in section 5751.081 of the Revised Code, the tax commissioner may, with the consent of the taxpayer, provide for the crediting against tax due for a tax year the amount of any refund due the taxpayer under this chapter for a preceding tax year.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005



Section 5751.081 - Application of refund to debt to state.

As used in this section, "debt to this state" means unpaid taxes due the state, unpaid workers' compensation premiums due under section 4123.35 of the Revised Code, unpaid unemployment compensation contributions due under section 4141.25 of the Revised Code, unpaid unemployment compensation payment in lieu of contribution under section 4141.241 of the Revised Code, unpaid fee payable to the state or to the clerk of courts pursuant to section 4505.06 of the Revised Code, incorrect medical assistance payments under section 5111.02 of the Revised Code, or any unpaid charge, penalty, or interest arising from any of the foregoing.

If a taxpayer entitled to a refund under section 5751.08 of the Revised Code owes any debt to this state, the amount refundable may be applied in satisfaction of the debt. If the amount refundable is less than the amount of the debt, it may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount remaining after satisfaction of the debt shall be refunded. This section applies only to debts that have become final. For the purposes of this section, a debt becomes final when, under the applicable law, any time provided for petition for reassessment, request for reconsideration, or other appeal of the legality or validity of the amount giving rise to the debt expires without an appeal having been filed in the manner provided by law.

Effective Date: 06-30-2005



Section 5751.09 - Assessment against person not filing return or paying tax.

(A) The tax commissioner may make an assessment, based on any information in the commissioner's possession, against any person that fails to file a return or pay any tax as required by this chapter. The commissioner shall give the person assessed written notice of the assessment as provided in section 5703.37 of the Revised Code. With the notice, the commissioner shall provide instructions on the manner in which to petition for reassessment and request a hearing with respect to the petition. The commissioner shall send any assessments against consolidated elected taxpayer and combined taxpayer groups under section 5751.011 or 5751.012 of the Revised Code to the taxpayer's "reporting person" as defined under division (R) of section 5751.01 of the Revised Code. The reporting person shall notify all members of the group of the assessment and all outstanding taxes, interest, and penalties for which the assessment is issued.

(B) Unless the person assessed, within sixty days after service of the notice of assessment, files with the tax commissioner, either personally or by certified mail, a written petition signed by the person or the person's authorized agent having knowledge of the facts, the assessment becomes final, and the amount of the assessment is due and payable from the person assessed to the treasurer of state. The petition shall indicate the objections of the person assessed, but additional objections may be raised in writing if received by the commissioner prior to the date shown on the final determination.

If a petition for reassessment has been properly filed, the commissioner shall proceed under section 5703.60 of the Revised Code.

(C)

(1) After an assessment becomes final, if any portion of the assessment, including accrued interest, remains unpaid, a certified copy of the tax commissioner's entry making the assessment final may be filed in the office of the clerk of the court of common pleas in the county in which the person resides or has its principal place of business in this state, or in the office of the clerk of court of common pleas of Franklin county.

(2) Immediately upon the filing of the entry, the clerk shall enter judgment for the state against the person assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled, "special judgments for the commercial activity tax" and shall have the same effect as other judgments. Execution shall issue upon the judgment at the request of the tax commissioner, and all laws applicable to sales on execution shall apply to sales made under the judgment.

(3) The portion of the assessment not paid within sixty days after the day the assessment was issued shall bear interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issues the assessment until it is paid. Interest shall be paid in the same manner as the tax and may be collected by the issuance of an assessment under this section.

(D) If the tax commissioner believes that collection of the tax will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the person liable for the tax. Immediately upon the issuance of the jeopardy assessment, the commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (C) of this section. Notice of the jeopardy assessment shall be served on the person assessed or the person's authorized agent in the manner provided in section 5703.37 of the Revised Code within five days of the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the person assessed files a petition for reassessment in accordance with division (B) of this section and provides security in a form satisfactory to the commissioner and in an amount sufficient to satisfy the unpaid balance of the assessment. Full or partial payment of the assessment does not prejudice the commissioner's consideration of the petition for reassessment.

(E) The tax commissioner shall immediately forward to the treasurer of state all amounts the commissioner receives under this section, and such amounts shall be considered as revenue arising from the tax imposed under this chapter.

(F) Except as otherwise provided in this division, no assessment shall be made or issued against a taxpayer for the tax imposed under this chapter more than four years after the due date for the filing of the return for the tax period for which the tax was reported, or more than four years after the return for the tax period was filed, whichever is later. The time limit may be extended if both the taxpayer and the commissioner consent in writing to the extension or enter into an agreement waiving or extending the time limit. Any such extension shall extend the four-year time limit in division (B) of section 5751.08 of the Revised Code for the same period of time. Nothing in this division bars an assessment against a taxpayer that fails to file a return required by this chapter or that files a fraudulent return.

(G) If the tax commissioner possesses information that indicates that the amount of tax a taxpayer is required to pay under this chapter exceeds the amount the taxpayer paid, the tax commissioner may audit a sample of the taxpayer's gross receipts over a representative period of time to ascertain the amount of tax due, and may issue an assessment based on the audit. The tax commissioner shall make a good faith effort to reach agreement with the taxpayer in selecting a representative sample. The tax commissioner may apply a sampling method only if the commissioner has prescribed the method by rule.

(H) If the whereabouts of a person subject to this chapter is not known to the tax commissioner, the commissioner shall follow the procedures under section 5703.37 of the Revised Code.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005



Section 5751.10 - Disposal of business or assets - tax due immediately.

If any person liable for the tax imposed under this chapter sells the trade or business, disposes in any manner other than in the regular course of business at least seventy-five per cent of assets of the trade or business, or quits the trade or business, any tax owed by such person shall become due and payable immediately, and the person shall pay the tax under this section, including any applicable penalties and interest, within forty-five days after the date of selling or quitting the trade or business. The person's successor shall withhold a sufficient amount of the purchase money to cover the amount due and unpaid until the former owner produces a receipt from the tax commissioner showing that the amounts are paid or a certificate indicating that no taxes are due. If a purchaser fails to withhold purchase money, that person is personally liable up to the purchase money amount, for such amounts that are unpaid during the operation of the business by the former owner.

The tax commissioner may adopt rules regarding the issuance of certificates under this section, including the waiver of the need for a certificate if certain criteria are met.

Effective Date: 06-30-2005; 03-30-2006



Section 5751.11 - Failure to report or pay - annulment of privilege or franchise.

If any person subject to this chapter fails to report or pay the tax as required under this chapter, or fails to pay any penalty imposed under this chapter within ninety days after the time prescribed for payment of the penalty, the attorney general, on the request of the tax commissioner, shall commence an action in quo warranto in the court of appeals of the county in which the person has its principal place of business to forfeit and annul its privileges or franchise within this state. If the court finds that the person is in default for the amount claimed, it shall render judgment revoking the person's privileges or franchise within this state and shall otherwise proceed as provided in Chapter 2733. of the Revised Code.

Effective Date: 06-30-2005



Section 5751.12 - Records, federal returns, and federal-state reconciliation computations.

The tax commissioner may prescribe requirements for the keeping of records and other pertinent documents, the filing of copies of federal income tax returns and determinations, and computations reconciling federal income tax returns with the returns and reports required by section 5751.051 of the Revised Code. The commissioner may require any person, by rule or notice served on that person, to keep those records that the commissioner considers necessary to show whether, and the extent to which, a person is subject to this chapter. Those records and other documents shall be open during business hours to the inspection of the commissioner, and shall be preserved for a period of four years unless the commissioner, in writing, consents to their destruction within that period, or by order requires that they be kept longer. If such records are normally kept by the person electronically, the person shall provide such records to the commissioner electronically at the commissioner's request.

Any information required by the commissioner under this chapter is confidential as provided for in section 5703.21 of the Revised Code. However, the commissioner shall make public an electronic list of all actively registered persons required to remit the tax under this chapter, including legal names, trade names, addresses, and account numbers. In addition, such list shall include all persons that cancelled their registration at any time during the preceding four calendar years, including the effective date of the cancellation.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 9/6/2012.

Effective Date: 06-30-2005



Section 5751.20 - [Effective Until 7/1/2013] School district tangible property tax replacement fund.

(A) As used in sections 5751.20 to 5751.22 of the Revised Code:

(1) "School district," "joint vocational school district," "local taxing unit," "recognized valuation," "fixed-rate levy," and "fixed-sum levy" have the same meanings as used in section 5727.84 of the Revised Code.

(2) "State education aid" for a school district means the following:

(a) For fiscal years prior to fiscal year 2010, the sum of state aid amounts computed for the district under the following provisions, as they existed for the applicable fiscal year: division (A) of section 3317.022 of the Revised Code, including the amounts calculated under sections 3317.029 and 3317.0217 of the Revised Code; divisions (C)(1), (C)(4), (D), (E), and (F) of section 3317.022; divisions (B), (C), and (D) of section 3317.023; divisions (L) and (N) of section 3317.024; section 3317.0216; and any unit payments for gifted student services paid under sections 3317.05, 3317.052, and 3317.053 of the Revised Code; except that, for fiscal years 2008 and 2009, the amount computed for the district under Section 269.20.80 of H.B. 119 of the 127th general assembly and as that section subsequently may be amended shall be substituted for the amount computed under division (D) of section 3317.022 of the Revised Code, and the amount computed under Section 269.30.80 of H.B. 119 of the 127th general assembly and as that section subsequently may be amended shall be included.

(b) For fiscal years 2010 and 2011, the sum of the amounts computed under former sections 3306.052, 3306.12, 3306.13, 3306.19, 3306.191, and 3306.192 of the Revised Code;

(c) For fiscal years 2012 and 2013, the sum of the amounts paid under Sections 267.30.50, 267.30.53, and 267.30.56 of H.B. 153 of the 129th general assembly .

(3) "State education aid" for a joint vocational school district means the following:

(a) For fiscal years prior to fiscal year 2010, the sum of the state aid computed for the district under division (N) of section 3317.024 and section 3317.16 of the Revised Code, except that, for fiscal years 2008 and 2009, the amount computed under Section 269.30.80 of H.B. 119 of the 127th general assembly and as that section subsequently may be amended shall be included.

(b) For fiscal years 2010 and 2011, the amount paid in accordance with Section 265.30.50 of H.B. 1 of the 128th general assembly .

(c) For fiscal years 2012 and 2013, the amount paid in accordance with Section 267.30.60 of H.B. 153 of the 129th general assembly .

(4) "State education aid offset" means the amount determined for each school district or joint vocational school district under division (A)(1) of section 5751.21 of the Revised Code.

(5) "Machinery and equipment property tax value loss" means the amount determined under division (C)(1) of this section.

(6) "Inventory property tax value loss" means the amount determined under division (C)(2) of this section.

(7) "Furniture and fixtures property tax value loss" means the amount determined under division (C)(3) of this section.

(8) "Machinery and equipment fixed-rate levy loss" means the amount determined under division (D)(1) of this section.

(9) "Inventory fixed-rate levy loss" means the amount determined under division (D)(2) of this section.

(10) "Furniture and fixtures fixed-rate levy loss" means the amount determined under division (D)(3) of this section.

(11) "Total fixed-rate levy loss" means the sum of the machinery and equipment fixed-rate levy loss, the inventory fixed-rate levy loss, the furniture and fixtures fixed-rate levy loss, and the telephone company fixed-rate levy loss.

(12) "Fixed-sum levy loss" means the amount determined under division (E) of this section.

(13) "Machinery and equipment" means personal property subject to the assessment rate specified in division (F) of section 5711.22 of the Revised Code.

(14) "Inventory" means personal property subject to the assessment rate specified in division (E) of section 5711.22 of the Revised Code.

(15) "Furniture and fixtures" means personal property subject to the assessment rate specified in division (G) of section 5711.22 of the Revised Code.

(16) "Qualifying levies" are levies in effect for tax year 2004 or applicable to tax year 2005 or approved at an election conducted before September 1, 2005. For the purpose of determining the rate of a qualifying levy authorized by section 5705.212 or 5705.213 of the Revised Code, the rate shall be the rate that would be in effect for tax year 2010.

(17) "Telephone property" means tangible personal property of a telephone, telegraph, or interexchange telecommunications company subject to an assessment rate specified in section 5727.111 of the Revised Code in tax year 2004.

(18) "Telephone property tax value loss" means the amount determined under division (C)(4) of this section.

(19) "Telephone property fixed-rate levy loss" means the amount determined under division (D)(4) of this section.

(20) "Taxes charged and payable" means taxes charged and payable after the reduction required by section 319.301 of the Revised Code but before the reductions required by sections 319.302 and 323.152 of the Revised Code.

(21) "Median estate tax collections" means, in the case of a municipal corporation to which revenue from the taxes levied in Chapter 5731. of the Revised Code was distributed in each of calendar years 2006, 2007, 2008, and 2009, the median of those distributions. In the case of a municipal corporation to which no distributions were made in one or more of those years, "median estate tax collections" means zero.

(22) "Total resources," in the case of a school district, means the sum of the amounts in divisions (A)(22)(a) to (h) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The state education aid for fiscal year 2010;

(b) The sum of the payments received by the school district in fiscal year 2010 for current expense levy losses pursuant to division (C)(2) of section 5727.85 and divisions (C)(8) and (9) of section 5751.21 of the Revised Code, excluding the portion of such payments attributable to levies for joint vocational school district purposes;

(c) The sum of fixed-sum levy loss payments received by the school district in fiscal year 2010 pursuant to division (E)(1) of section 5727.85 and division (E)(1) of section 5751.21 of the Revised Code for fixed-sum levies charged and payable for a purpose other than paying debt charges;

(d) Fifty per cent of the school district's taxes charged and payable against all property on the tax list of real and public utility property for current expense purposes for tax year 2008, including taxes charged and payable from emergency levies charged and payable under section 5709.194 of the Revised Code and excluding taxes levied for joint vocational school district purposes;

(e) Fifty per cent of the school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses for tax year 2009, including taxes charged and payable from emergency levies and excluding taxes levied for joint vocational school district purposes;

(f) The school district's taxes charged and payable against all property on the general tax list of personal property for current expenses for tax year 2009, including taxes charged and payable from emergency levies;

(g) The amount certified for fiscal year 2010 under division (A)(2) of section 3317.08 of the Revised Code;

(h) Distributions received during calendar year 2009 from taxes levied under section 718.09 of the Revised Code.

(23) "Total resources," in the case of a joint vocational school district, means the sum of amounts in divisions (A)(23)(a) to (g) of this section less any reduction required under division (A)(32) of this section.

(a) The state education aid for fiscal year 2010;

(b) The sum of the payments received by the joint vocational school district in fiscal year 2010 for current expense levy losses pursuant to division (C)(2) of section 5727.85 and divisions (C)(8) and (9) of section 5751.21 of the Revised Code;

(c) Fifty per cent of the joint vocational school district's taxes charged and payable against all property on the tax list of real and public utility property for current expense purposes for tax year 2008;

(d) Fifty per cent of the joint vocational school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses for tax year 2009;

(e) Fifty per cent of a city, local, or exempted village school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses of the joint vocational school district for tax year 2008;

(f) Fifty per cent of a city, local, or exempted village school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses of the joint vocational school district for tax year 2009;

(g) The joint vocational school district's taxes charged and payable against all property on the general tax list of personal property for current expenses for tax year 2009.

(24) "Total resources," in the case of county mental health and disability related functions, means the sum of the amounts in divisions (A)(24)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for mental health and developmental disability related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for mental health and developmental disability related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(25) "Total resources," in the case of county senior services related functions, means the sum of the amounts in divisions (A)(25)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for senior services related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for senior services related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(26) "Total resources," in the case of county children's services related functions, means the sum of the amounts in divisions (A)(26)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for children's services related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for children's services related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(27) "Total resources," in the case of county public health related functions, means the sum of the amounts in divisions (A)(27)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for public health related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for public health related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(28) "Total resources," in the case of all county functions not included in divisions (A)(24) to (27) of this section, means the sum of the amounts in divisions (A)(28)(a) to (d) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The sum of the payments received by the county for all other purposes in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) The county's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to taxes levied by the county for all other purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009, excluding taxes charged and payable for the purpose of paying debt charges;

(d) The sum of the amounts distributed to the county in calendar year 2010 for the taxes levied pursuant to sections 5739.021 and 5741.021 of the Revised Code.

(29) "Total resources," in the case of a municipal corporation, means the sum of the amounts in divisions (A)(29)(a) to (g) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The sum of the payments received by the municipal corporation in calendar year 2010 for current expense levy losses under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) The municipal corporation's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) The sum of the amounts distributed to the municipal corporation in calendar year 2010 pursuant to section 5747.50 of the Revised Code;

(d) With respect to taxes levied by the municipal corporation, the taxes charged and payable against all property on the tax list of real and public utility property for current expenses, defined in division (A) (35) of this section, for tax year 2009;

(e) The amount of admissions tax collected by the municipal corporation in calendar year 2008, or if such information has not yet been reported to the tax commissioner, in the most recent year before 2008 for which the municipal corporation has reported data to the commissioner;

(f) The amount of income taxes collected by the municipal corporation in calendar year 2008, or if such information has not yet been reported to the tax commissioner, in the most recent year before 2008 for which the municipal corporation has reported data to the commissioner;

(g) The municipal corporation's median estate tax collections.

(30) "Total resources," in the case of a township, means the sum of the amounts in divisions (A)(30)(a) to (c) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The sum of the payments received by the township in calendar year 2010 pursuant to division (A)(1) of section 5727.86 of the Revised Code and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time, excluding payments received for debt purposes;

(b) The township's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to taxes levied by the township, the taxes charged and payable against all property on the tax list of real and public utility property for tax year 2009 excluding taxes charged and payable for the purpose of paying debt charges.

(31) "Total resources," in the case of a local taxing unit that is not a county, municipal corporation, or township, means the sum of the amounts in divisions (A)(31)(a) to (e) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the local taxing unit in calendar year 2010 pursuant to division (A)(1) of section 5727.86 of the Revised Code and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) The local taxing unit's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to taxes levied by the local taxing unit, the taxes charged and payable against all property on the tax list of real and public utility property for tax year 2009 excluding taxes charged and payable for the purpose of paying debt charges;

(d) The amount received from the tax commissioner during calendar year 2010 for sales or use taxes authorized under sections 5739.023 and 5741.022 of the Revised Code;

(e) For institutions of higher education receiving tax revenue from a local levy, as identified in section 3358.02 of the Revised Code, the final state share of instruction allocation for fiscal year 2010 as calculated by the board of regents and reported to the state controlling board.

(32) If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "total resources" used to compute payments to be made under division (C)(12) of section 5751.21 or division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (C)(2) of section 5727.85, division (A)(1) of section 5727.85, divisions (C)(8) and (9) of section 5751.21, or division (A)(1) of section 5751.22 of the Revised Code.

(33) In the case of a county, municipal corporation, school district, or township with fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code, "total resources" used to compute payments to be made under division (C)(3) of section 5727.85, division (A)(1)(d) of section 5727.86, division (C)(12) of section 5751.21, or division (A)(1)(c) of section 5751.22 of the Revised Code shall be reduced by the amounts described in divisions (A)(34)(a) to (c) of this section to the extent that those amounts were included in calculating the "total resources" of the school district or local taxing unit under division (A)(22), (28), (29), or (30) of this section.

(34) "Total library resources," in the case of a county, municipal corporation, school district, or township public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, means the sum of the amounts in divisions (A)(34)(a) to (c) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county, municipal corporation, school district, or township public library in calendar year 2010 pursuant to sections 5727.86 and 5751.22 of the Revised Code, as they existed at that time, for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code for the benefit of the public library;

(b) The public library's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to a tax levied pursuant to section 5705.23 of the Revised Code for the benefit of the public library, the amount of such tax that is charged and payable against all property on the tax list of real and public utility property for tax year 2009 excluding any tax that is charged and payable for the purpose of paying debt charges.

(35) "Municipal current expense property tax levies" means all property tax levies of a municipality, except those with the following levy names: airport resurfacing; bond or any levy name including the word "bond"; capital improvement or any levy name including the word "capital"; debt or any levy name including the word "debt"; equipment or any levy name including the word "equipment," unless the levy is for combined operating and equipment; employee termination fund; fire pension or any levy containing the word "pension," including police pensions; fireman's fund or any practically similar name; sinking fund; road improvements or any levy containing the word "road"; fire truck or apparatus; flood or any levy containing the word "flood"; conservancy district; county health; note retirement; sewage, or any levy containing the words "sewage" or "sewer"; park improvement; parkland acquisition; storm drain; street or any levy name containing the word "street"; lighting, or any levy name containing the word "lighting"; and water.

(36) "Current expense TPP allocation" means, in the case of a school district or joint vocational school district, the sum of the payments received by the school district in fiscal year 2011 pursuant to divisions (C)(10) and (11) of section 5751.21 of the Revised Code to the extent paid for current expense levies. In the case of a municipal corporation, "current expense TPP allocation" means the sum of the payments received by the municipal corporation in calendar year 2010 pursuant to divisions (A)(1) and (2) of section 5751.22 of the Revised Code to the extent paid for municipal current expense property tax levies as defined in division (A) (35) of this section, excluding any such payments received for current expense levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "current expense TPP allocation" used to compute payments to be made under division (C)(12) of section 5751.21 or division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under divisions (C)(10) and (11) of section 5751.21 or division (A)(1) of section 5751.22 of the Revised Code.

(37) "TPP allocation" means the sum of payments received by a local taxing unit in calendar year 2010 pursuant to divisions (A)(1) and (2) of section 5751.22 of the Revised Code, excluding any such payments received for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "TPP allocation" used to compute payments to be made under division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (A)(1) of that section.

(38) "Total TPP allocation" means, in the case of a school district or joint vocational school district, the sum of the amounts received in fiscal year 2011 pursuant to divisions (C)(10) and (11) and (D) of section 5751.21 of the Revised Code. In the case of a local taxing unit, "total TPP allocation" means the sum of payments received by the unit in calendar year 2010 pursuant to divisions (A)(1), (2), and (3) of section 5751.22 of the Revised Code. If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "total TPP allocation" used to compute payments to be made under division (C)(12) of section 5751.21 or division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under divisions (C)(10) and (11) of section 5751.21 or division (A)(1) of section 5751.22 of the Revised Code.

(39) "Non-current expense TPP allocation" means the difference of total TPP allocation minus the sum of current expense TPP allocation and the portion of total TPP allocation constituting reimbursement for debt levies, pursuant to division (D) of section 5751.21 of the Revised Code in the case of a school district or joint vocational school district and pursuant to division (A)(3) of section 5751.22 of the Revised Code in the case of a municipal corporation.

(40) "TPP allocation for library purposes" means the sum of payments received by a county, municipal corporation, school district, or township public library in calendar year 2010 pursuant to section 5751.22 of the Revised Code for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy authorized under section 5705.23 of the Revised Code that is a qualifying levy is not charged and payable in any year after tax year 2010, "TPP allocation for library purposes" used to compute payments to be made under division (A)(1)(d) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (A)(1) of section 5751.22 of the Revised Code.

(41) "Threshold per cent" means, in the case of a school district or joint vocational school district, two per cent for fiscal year 2012 and four per cent for fiscal years 2013 and thereafter. In the case of a local taxing unit or public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, "threshold per cent" means two per cent for tax year 2011, four per cent for tax year 2012, and six per cent for tax years 2013 and thereafter.

(B) The commercial activities tax receipts fund is hereby created in the state treasury and shall consist of money arising from the tax imposed under this chapter. Eighty-five one-hundredths of one per cent of the money credited to that fund shall be credited to the revenue enhancement fund and shall be used to defray the costs incurred by the department of taxation in administering the tax imposed by this chapter and in implementing tax reform measures. The remainder in the commercial activities tax receipts fund shall be credited for each fiscal year in the following percentages to the general revenue fund, to the school district tangible property tax replacement fund, which is hereby created in the state treasury for the purpose of making the payments described in section 5751.21 of the Revised Code, and to the local government tangible property tax replacement fund, which is hereby created in the state treasury for the purpose of making the payments described in section 5751.22 of the Revised Code, in the following percentages:

Fiscal year

General Revenue Fund

School District Tangible Property Tax Replacement Fund

Local Government Tangible Property Tax Replacement Fund

2006

67.7%

22.6%

9.7%

2007

0%

70.0%

30.0%

2008

0%

70.0%

30.0%

2009

0%

70.0%

30.0%

2010

0%

70.0%

30.0%

2011

0%

70.0%

30.0%

2012

25.0%

52.5%

22.5%

2013 and thereafter

50.0%

35.0%

15.0%

(C) Not later than September 15, 2005, the tax commissioner shall determine for each school district, joint vocational school district, and local taxing unit its machinery and equipment, inventory property, furniture and fixtures property, and telephone property tax value losses, which are the applicable amounts described in divisions (C)(1), (2), (3), and (4) of this section, except as provided in division (C)(5) of this section:

(1) Machinery and equipment property tax value loss is the taxable value of machinery and equipment property as reported by taxpayers for tax year 2004 multiplied by:

(a) For tax year 2006, thirty-three and eight-tenths per cent;

(b) For tax year 2007, sixty-one and three-tenths per cent;

(c) For tax year 2008, eighty-three per cent;

(d) For tax year 2009 and thereafter, one hundred per cent.

(2) Inventory property tax value loss is the taxable value of inventory property as reported by taxpayers for tax year 2004 multiplied by:

(a) For tax year 2006, a fraction, the numerator of which is five and three-fourths and the denominator of which is twenty-three;

(b) For tax year 2007, a fraction, the numerator of which is nine and one-half and the denominator of which is twenty-three;

(c) For tax year 2008, a fraction, the numerator of which is thirteen and one-fourth and the denominator of which is twenty-three;

(d) For tax year 2009 and thereafter a fraction, the numerator of which is seventeen and the denominator of which is twenty-three.

(3) Furniture and fixtures property tax value loss is the taxable value of furniture and fixture property as reported by taxpayers for tax year 2004 multiplied by:

(a) For tax year 2006, twenty-five per cent;

(b) For tax year 2007, fifty per cent;

(c) For tax year 2008, seventy-five per cent;

(d) For tax year 2009 and thereafter, one hundred per cent.

The taxable value of property reported by taxpayers used in divisions (C)(1), (2), and (3) of this section shall be such values as determined to be final by the tax commissioner as of August 31, 2005. Such determinations shall be final except for any correction of a clerical error that was made prior to August 31, 2005, by the tax commissioner.

(4) Telephone property tax value loss is the taxable value of telephone property as taxpayers would have reported that property for tax year 2004 if the assessment rate for all telephone property for that year were twenty-five per cent, multiplied by:

(a) For tax year 2006, zero per cent;

(b) For tax year 2007, zero per cent;

(c) For tax year 2008, zero per cent;

(d) For tax year 2009, sixty per cent;

(e) For tax year 2010, eighty per cent;

(f) For tax year 2011 and thereafter, one hundred per cent.

(5) Division (C)(5) of this section applies to any school district, joint vocational school district, or local taxing unit in a county in which is located a facility currently or formerly devoted to the enrichment or commercialization of uranium or uranium products, and for which the total taxable value of property listed on the general tax list of personal property for any tax year from tax year 2001 to tax year 2004 was fifty per cent or less of the taxable value of such property listed on the general tax list of personal property for the next preceding tax year.

In computing the fixed-rate levy losses under divisions (D)(1), (2), and (3) of this section for any school district, joint vocational school district, or local taxing unit to which division (C)(5) of this section applies, the taxable value of such property as listed on the general tax list of personal property for tax year 2000 shall be substituted for the taxable value of such property as reported by taxpayers for tax year 2004, in the taxing district containing the uranium facility, if the taxable value listed for tax year 2000 is greater than the taxable value reported by taxpayers for tax year 2004. For the purpose of making the computations under divisions (D)(1), (2), and (3) of this section, the tax year 2000 valuation is to be allocated to machinery and equipment, inventory, and furniture and fixtures property in the same proportions as the tax year 2004 values. For the purpose of the calculations in division (A) of section 5751.21 of the Revised Code, the tax year 2004 taxable values shall be used.

To facilitate the calculations required under division (C) of this section, the county auditor, upon request from the tax commissioner, shall provide by August 1, 2005, the values of machinery and equipment, inventory, and furniture and fixtures for all single-county personal property taxpayers for tax year 2004.

(D) Not later than September 15, 2005, the tax commissioner shall determine for each tax year from 2006 through 2009 for each school district, joint vocational school district, and local taxing unit its machinery and equipment, inventory, and furniture and fixtures fixed-rate levy losses, and for each tax year from 2006 through 2011 its telephone property fixed-rate levy loss. Except as provided in division (F) of this section, such losses are the applicable amounts described in divisions (D)(1), (2), (3), and (4) of this section:

(1) The machinery and equipment fixed-rate levy loss is the machinery and equipment property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(2) The inventory fixed-rate loss is the inventory property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(3) The furniture and fixtures fixed-rate levy loss is the furniture and fixture property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(4) The telephone property fixed-rate levy loss is the telephone property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(E) Not later than September 15, 2005, the tax commissioner shall determine for each school district, joint vocational school district, and local taxing unit its fixed-sum levy loss. The fixed-sum levy loss is the amount obtained by subtracting the amount described in division (E)(2) of this section from the amount described in division (E)(1) of this section:

(1) The sum of the machinery and equipment property tax value loss, the inventory property tax value loss, and the furniture and fixtures property tax value loss, and, for 2008 through 2010, the telephone property tax value loss of the district or unit multiplied by the sum of the fixed-sum tax rates of qualifying levies. For 2006 through 2010, this computation shall include all qualifying levies remaining in effect for the current tax year and any school district levies charged and payable under section 5705.194 or 5705.213 of the Revised Code that are qualifying levies not remaining in effect for the current year. For 2011 through 2017 in the case of school district levies charged and payable under section 5705.194 or 5705.213 of the Revised Code and for all years after 2010 in the case of other fixed-sum levies, this computation shall include only qualifying levies remaining in effect for the current year. For purposes of this computation, a qualifying school district levy charged and payable under section 5705.194 or 5705.213 of the Revised Code remains in effect in a year after 2010 only if, for that year, the board of education levies a school district levy charged and payable under section 5705.194, 5705.199, 5705.213, or 5705.219 of the Revised Code for an annual sum at least equal to the annual sum levied by the board in tax year 2004 less the amount of the payment certified under this division for 2006.

(2) The total taxable value in tax year 2004 less the sum of the machinery and equipment, inventory, furniture and fixtures, and telephone property tax value losses in each school district, joint vocational school district, and local taxing unit multiplied by one-half of one mill per dollar.

(3) For the calculations in divisions (E)(1) and (2) of this section, the tax value losses are those that would be calculated for tax year 2009 under divisions (C)(1), (2), and (3) of this section and for tax year 2011 under division (C)(4) of this section.

(4) To facilitate the calculation under divisions (D) and (E) of this section, not later than September 1, 2005, any school district, joint vocational school district, or local taxing unit that has a qualifying levy that was approved at an election conducted during 2005 before September 1, 2005, shall certify to the tax commissioner a copy of the county auditor's certificate of estimated property tax millage for such levy as required under division (B) of section 5705.03 of the Revised Code, which is the rate that shall be used in the calculations under such divisions.

If the amount determined under division (E) of this section for any school district, joint vocational school district, or local taxing unit is greater than zero, that amount shall equal the reimbursement to be paid pursuant to division (E) of section 5751.21 or division (A)(3) of section 5751.22 of the Revised Code, and the one-half of one mill that is subtracted under division (E)(2) of this section shall be apportioned among all contributing fixed-sum levies in the proportion that each levy bears to the sum of all fixed-sum levies within each school district, joint vocational school district, or local taxing unit.

(F) If a school district levies a tax under section 5705.219 of the Revised Code, the fixed-rate levy loss for qualifying levies, to the extent repealed under that section, shall equal the sum of the following amounts in lieu of the amounts computed for such levies under division (D) of this section:

(1) The sum of the rates of qualifying levies to the extent so repealed multiplied by the sum of the machinery and equipment, inventory, and furniture and fixtures tax value losses for 2009 as determined under that division;

(2) The sum of the rates of qualifying levies to the extent so repealed multiplied by the telephone property tax value loss for 2011 as determined under that division.

The fixed-rate levy losses for qualifying levies to the extent not repealed under section 5705.219 of the Revised Code shall be as determined under division (D) of this section. The revised fixed-rate levy losses determined under this division and division (D) of this section first apply in the year following the first year the district levies the tax under section 5705.219 of the Revised Code.

(G) Not later than October 1, 2005, the tax commissioner shall certify to the department of education for every school district and joint vocational school district the machinery and equipment, inventory, furniture and fixtures, and telephone property tax value losses determined under division (C) of this section, the machinery and equipment, inventory, furniture and fixtures, and telephone fixed-rate levy losses determined under division (D) of this section, and the fixed-sum levy losses calculated under division (E) of this section. The calculations under divisions (D) and (E) of this section shall separately display the levy loss for each levy eligible for reimbursement.

(H) Not later than October 1, 2005, the tax commissioner shall certify the amount of the fixed-sum levy losses to the county auditor of each county in which a school district, joint vocational school district, or local taxing unit with a fixed-sum levy loss reimbursement has territory.

(I) Not later than the twenty-eighth day of February each year beginning in 2011 and ending in 2014, the tax commissioner shall certify to the department of education for each school district first levying a tax under section 5705.219 of the Revised Code in the preceding year the revised fixed-rate levy losses determined under divisions (D) and (F) of this section.

(J) There is hereby created in the state treasury the commercial activity tax motor fuel receipts fund.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 4/1/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 6/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 09-05-2006; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §812.20.20.

See 130th General Assembly File No. 7, HB 51, §812.20.10.

See 128th General AssemblyFile No.9,HB 1, §812.30.

This section is set out twice. See also § 5751.20, as amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 7/1/2013.



Section 5751.20 - [Effective 7/1/2013] School district tangible property tax replacement fund.

(A) As used in sections 5751.20 to 5751.22 of the Revised Code:

(1) "School district," "joint vocational school district," "local taxing unit," "recognized valuation," "fixed-rate levy," and "fixed-sum levy" have the same meanings as used in section 5727.84 of the Revised Code.

(2) "State education aid" for a school district means the following:

(a) For fiscal years prior to fiscal year 2010, the sum of state aid amounts computed for the district under the following provisions, as they existed for the applicable fiscal year: division (A) of section 3317.022 of the Revised Code, including the amounts calculated under sections 3317.029 and 3317.0217 of the Revised Code; divisions (C)(1), (C)(4), (D), (E), and (F) of section 3317.022; divisions (B), (C), and (D) of section 3317.023; divisions (L) and (N) of section 3317.024; section 3317.0216; and any unit payments for gifted student services paid under sections 3317.05, 3317.052, and 3317.053 of the Revised Code; except that, for fiscal years 2008 and 2009, the amount computed for the district under Section 269.20.80 of H.B. 119 of the 127th general assembly and as that section subsequently may be amended shall be substituted for the amount computed under division (D) of section 3317.022 of the Revised Code, and the amount computed under Section 269.30.80 of H.B. 119 of the 127th general assembly and as that section subsequently may be amended shall be included.

(b) For fiscal years 2010 and 2011, the sum of the amounts computed under former sections 3306.052, 3306.12, 3306.13, 3306.19, 3306.191, and 3306.192 of the Revised Code;

(c) For fiscal years 2012 and 2013, the sum of the amounts paid under Sections 267.30.50, 267.30.53, and 267.30.56 of H.B. 153 of the 129th general assembly.

(3) "State education aid" for a joint vocational school district means the following:

(a) For fiscal years prior to fiscal year 2010, the sum of the state aid computed for the district under division (N) of section 3317.024 and section 3317.16 of the Revised Code, except that, for fiscal years 2008 and 2009, the amount computed under Section 269.30.80 of H.B. 119 of the 127th general assembly and as that section subsequently may be amended shall be included.

(b) For fiscal years 2010 and 2011, the amount paid in accordance with Section 265.30.50 of H.B. 1 of the 128th general assembly.

(c) For fiscal years 2012 and 2013, the amount paid in accordance with Section 267.30.60 of H.B. 153 of the 129th general assembly.

(4) "State education aid offset" means the amount determined for each school district or joint vocational school district under division (A)(1) of section 5751.21 of the Revised Code.

(5) "Machinery and equipment property tax value loss" means the amount determined under division (C)(1) of this section.

(6) "Inventory property tax value loss" means the amount determined under division (C)(2) of this section.

(7) "Furniture and fixtures property tax value loss" means the amount determined under division (C)(3) of this section.

(8) "Machinery and equipment fixed-rate levy loss" means the amount determined under division (D)(1) of this section.

(9) "Inventory fixed-rate levy loss" means the amount determined under division (D)(2) of this section.

(10) "Furniture and fixtures fixed-rate levy loss" means the amount determined under division (D)(3) of this section.

(11) "Total fixed-rate levy loss" means the sum of the machinery and equipment fixed-rate levy loss, the inventory fixed-rate levy loss, the furniture and fixtures fixed-rate levy loss, and the telephone company fixed-rate levy loss.

(12) "Fixed-sum levy loss" means the amount determined under division (E) of this section.

(13) "Machinery and equipment" means personal property subject to the assessment rate specified in division (F) of section 5711.22 of the Revised Code.

(14) "Inventory" means personal property subject to the assessment rate specified in division (E) of section 5711.22 of the Revised Code.

(15) "Furniture and fixtures" means personal property subject to the assessment rate specified in division (G) of section 5711.22 of the Revised Code.

(16) "Qualifying levies" are levies in effect for tax year 2004 or applicable to tax year 2005 or approved at an election conducted before September 1, 2005. For the purpose of determining the rate of a qualifying levy authorized by section 5705.212 or 5705.213 of the Revised Code, the rate shall be the rate that would be in effect for tax year 2010.

(17) "Telephone property" means tangible personal property of a telephone, telegraph, or interexchange telecommunications company subject to an assessment rate specified in section 5727.111 of the Revised Code in tax year 2004.

(18) "Telephone property tax value loss" means the amount determined under division (C)(4) of this section.

(19) "Telephone property fixed-rate levy loss" means the amount determined under division (D)(4) of this section.

(20) "Taxes charged and payable" means taxes charged and payable after the reduction required by section 319.301 of the Revised Code but before the reductions required by sections 319.302 and 323.152 of the Revised Code.

(21) "Median estate tax collections" means, in the case of a municipal corporation to which revenue from the taxes levied in Chapter 5731. of the Revised Code was distributed in each of calendar years 2006, 2007, 2008, and 2009, the median of those distributions. In the case of a municipal corporation to which no distributions were made in one or more of those years, "median estate tax collections" means zero.

(22) "Total resources," in the case of a school district, means the sum of the amounts in divisions (A)(22)(a) to (h) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The state education aid for fiscal year 2010;

(b) The sum of the payments received by the school district in fiscal year 2010 for current expense levy losses pursuant to division (C)(2) of section 5727.85 and divisions (C)(8) and (9) of section 5751.21 of the Revised Code, excluding the portion of such payments attributable to levies for joint vocational school district purposes;

(c) The sum of fixed-sum levy loss payments received by the school district in fiscal year 2010 pursuant to division (E)(1) of section 5727.85 and division (E)(1) of section 5751.21 of the Revised Code for fixed-sum levies charged and payable for a purpose other than paying debt charges;

(d) Fifty per cent of the school district's taxes charged and payable against all property on the tax list of real and public utility property for current expense purposes for tax year 2008, including taxes charged and payable from emergency levies charged and payable under section 5709.194 of the Revised Code and excluding taxes levied for joint vocational school district purposes;

(e) Fifty per cent of the school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses for tax year 2009, including taxes charged and payable from emergency levies and excluding taxes levied for joint vocational school district purposes;

(f) The school district's taxes charged and payable against all property on the general tax list of personal property for current expenses for tax year 2009, including taxes charged and payable from emergency levies;

(g) The amount certified for fiscal year 2010 under division (A)(2) of section 3317.08 of the Revised Code;

(h) Distributions received during calendar year 2009 from taxes levied under section 718.09 of the Revised Code.

(23) "Total resources," in the case of a joint vocational school district, means the sum of amounts in divisions (A)(23)(a) to (g) of this section less any reduction required under division (A)(32) of this section.

(a) The state education aid for fiscal year 2010;

(b) The sum of the payments received by the joint vocational school district in fiscal year 2010 for current expense levy losses pursuant to division (C)(2) of section 5727.85 and divisions (C)(8) and (9) of section 5751.21 of the Revised Code;

(c) Fifty per cent of the joint vocational school district's taxes charged and payable against all property on the tax list of real and public utility property for current expense purposes for tax year 2008;

(d) Fifty per cent of the joint vocational school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses for tax year 2009;

(e) Fifty per cent of a city, local, or exempted village school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses of the joint vocational school district for tax year 2008;

(f) Fifty per cent of a city, local, or exempted village school district's taxes charged and payable against all property on the tax list of real and public utility property for current expenses of the joint vocational school district for tax year 2009;

(g) The joint vocational school district's taxes charged and payable against all property on the general tax list of personal property for current expenses for tax year 2009.

(24) "Total resources," in the case of county mental health and disability related functions, means the sum of the amounts in divisions (A)(24)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for mental health and developmental disability related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for mental health and developmental disability related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(25) "Total resources," in the case of county senior services related functions, means the sum of the amounts in divisions (A)(25)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for senior services related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for senior services related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(26) "Total resources," in the case of county children's services related functions, means the sum of the amounts in divisions (A)(26)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for children's services related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for children's services related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(27) "Total resources," in the case of county public health related functions, means the sum of the amounts in divisions (A)(27)(a) and (b) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county for public health related functions in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) With respect to taxes levied by the county for public health related purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009.

(28) "Total resources," in the case of all county functions not included in divisions (A)(24) to (27) of this section, means the sum of the amounts in divisions (A)(28)(a) to (d) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The sum of the payments received by the county for all other purposes in calendar year 2010 under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) The county's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to taxes levied by the county for all other purposes, the taxes charged and payable for such purposes against all property on the tax list of real and public utility property for tax year 2009, excluding taxes charged and payable for the purpose of paying debt charges;

(d) The sum of the amounts distributed to the county in calendar year 2010 for the taxes levied pursuant to sections 5739.021 and 5741.021 of the Revised Code.

(29) "Total resources," in the case of a municipal corporation, means the sum of the amounts in divisions (A)(29)(a) to (g) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The sum of the payments received by the municipal corporation in calendar year 2010 for current expense levy losses under division (A)(1) of section 5727.86 and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) The municipal corporation's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) The sum of the amounts distributed to the municipal corporation in calendar year 2010 pursuant to section 5747.50 of the Revised Code;

(d) With respect to taxes levied by the municipal corporation, the taxes charged and payable against all property on the tax list of real and public utility property for current expenses, defined in division (A)(35) of this section, for tax year 2009;

(e) The amount of admissions tax collected by the municipal corporation in calendar year 2008, or if such information has not yet been reported to the tax commissioner, in the most recent year before 2008 for which the municipal corporation has reported data to the commissioner;

(f) The amount of income taxes collected by the municipal corporation in calendar year 2008, or if such information has not yet been reported to the tax commissioner, in the most recent year before 2008 for which the municipal corporation has reported data to the commissioner;

(g) The municipal corporation's median estate tax collections.

(30) "Total resources," in the case of a township, means the sum of the amounts in divisions (A)(30)(a) to (c) of this section less any reduction required under division (A)(32) or (33) of this section.

(a) The sum of the payments received by the township in calendar year 2010 pursuant to division (A)(1) of section 5727.86 of the Revised Code and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time, excluding payments received for debt purposes;

(b) The township's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to taxes levied by the township, the taxes charged and payable against all property on the tax list of real and public utility property for tax year 2009 excluding taxes charged and payable for the purpose of paying debt charges.

(31) "Total resources," in the case of a local taxing unit that is not a county, municipal corporation, or township, means the sum of the amounts in divisions (A)(31)(a) to (e) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the local taxing unit in calendar year 2010 pursuant to division (A)(1) of section 5727.86 of the Revised Code and divisions (A)(1) and (2) of section 5751.22 of the Revised Code as they existed at that time;

(b) The local taxing unit's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to taxes levied by the local taxing unit, the taxes charged and payable against all property on the tax list of real and public utility property for tax year 2009 excluding taxes charged and payable for the purpose of paying debt charges;

(d) The amount received from the tax commissioner during calendar year 2010 for sales or use taxes authorized under sections 5739.023 and 5741.022 of the Revised Code;

(e) For institutions of higher education receiving tax revenue from a local levy, as identified in section 3358.02 of the Revised Code, the final state share of instruction allocation for fiscal year 2010 as calculated by the board of regents and reported to the state controlling board.

(32) If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "total resources" used to compute payments to be made under division (C)(12) of section 5751.21 or division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (C)(2) of section 5727.85, division (A)(1) of section 5727.85, divisions (C)(8) and (9) of section 5751.21, or division (A)(1) of section 5751.22 of the Revised Code.

(33) In the case of a county, municipal corporation, school district, or township with fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code, "total resources" used to compute payments to be made under division (C)(3) of section 5727.85, division (A)(1)(d) of section 5727.86, division (C)(12) of section 5751.21, or division (A)(1)(c) of section 5751.22 of the Revised Code shall be reduced by the amounts described in divisions (A)(34)(a) to (c) of this section to the extent that those amounts were included in calculating the "total resources" of the school district or local taxing unit under division (A)(22), (28), (29), or (30) of this section.

(34) "Total library resources," in the case of a county, municipal corporation, school district, or township public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, means the sum of the amounts in divisions (A)(34)(a) to (c) of this section less any reduction required under division (A)(32) of this section.

(a) The sum of the payments received by the county, municipal corporation, school district, or township public library in calendar year 2010 pursuant to sections 5727.86 and 5751.22 of the Revised Code, as they existed at that time, for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code for the benefit of the public library;

(b) The public library's percentage share of county undivided local government fund allocations as certified to the tax commissioner for calendar year 2010 by the county auditor under division (J) of section 5747.51 of the Revised Code or division (F) of section 5747.53 of the Revised Code multiplied by the total amount actually distributed in calendar year 2010 from the county undivided local government fund;

(c) With respect to a tax levied pursuant to section 5705.23 of the Revised Code for the benefit of the public library, the amount of such tax that is charged and payable against all property on the tax list of real and public utility property for tax year 2009 excluding any tax that is charged and payable for the purpose of paying debt charges.

(35) "Municipal current expense property tax levies" means all property tax levies of a municipality, except those with the following levy names: airport resurfacing; bond or any levy name including the word "bond"; capital improvement or any levy name including the word "capital"; debt or any levy name including the word "debt"; equipment or any levy name including the word "equipment," unless the levy is for combined operating and equipment; employee termination fund; fire pension or any levy containing the word "pension," including police pensions; fireman's fund or any practically similar name; sinking fund; road improvements or any levy containing the word "road"; fire truck or apparatus; flood or any levy containing the word "flood"; conservancy district; county health; note retirement; sewage, or any levy containing the words "sewage" or "sewer"; park improvement; parkland acquisition; storm drain; street or any levy name containing the word "street"; lighting, or any levy name containing the word "lighting"; and water.

(36) "Current expense TPP allocation" means, in the case of a school district or joint vocational school district, the sum of the payments received by the school district in fiscal year 2011 pursuant to divisions (C)(10) and (11) of section 5751.21 of the Revised Code to the extent paid for current expense levies. In the case of a municipal corporation, "current expense TPP allocation" means the sum of the payments received by the municipal corporation in calendar year 2010 pursuant to divisions (A)(1) and (2) of section 5751.22 of the Revised Code to the extent paid for municipal current expense property tax levies as defined in division (A)(35) of this section, excluding any such payments received for current expense levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "current expense TPP allocation" used to compute payments to be made under division (C)(12) of section 5751.21 or division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under divisions (C)(10) and (11) of section 5751.21 or division (A)(1) of section 5751.22 of the Revised Code.

(37) "TPP allocation" means the sum of payments received by a local taxing unit in calendar year 2010 pursuant to divisions (A)(1) and (2) of section 5751.22 of the Revised Code, excluding any such payments received for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "TPP allocation" used to compute payments to be made under division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (A)(1) of that section.

(38) "Total TPP allocation" means, in the case of a school district or joint vocational school district, the sum of the amounts received in fiscal year 2011 pursuant to divisions (C)(10) and (11) and (D) of section 5751.21 of the Revised Code. In the case of a local taxing unit, "total TPP allocation" means the sum of payments received by the unit in calendar year 2010 pursuant to divisions (A)(1), (2), and (3) of section 5751.22 of the Revised Code. If a fixed-rate levy that is a qualifying levy is not charged and payable in any year after tax year 2010, "total TPP allocation" used to compute payments to be made under division (C)(12) of section 5751.21 or division (A)(1)(b) or (c) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under divisions (C)(10) and (11) of section 5751.21 or division (A)(1) of section 5751.22 of the Revised Code.

(39) "Non-current expense TPP allocation" means the difference of total TPP allocation minus the sum of current expense TPP allocation and the portion of total TPP allocation constituting reimbursement for debt levies, pursuant to division (D) of section 5751.21 of the Revised Code in the case of a school district or joint vocational school district and pursuant to division (A)(3) of section 5751.22 of the Revised Code in the case of a municipal corporation.

(40) "TPP allocation for library purposes" means the sum of payments received by a county, municipal corporation, school district, or township public library in calendar year 2010 pursuant to section 5751.22 of the Revised Code for fixed-rate levy losses attributable to a tax levied under section 5705.23 of the Revised Code. If a fixed-rate levy authorized under section 5705.23 of the Revised Code that is a qualifying levy is not charged and payable in any year after tax year 2010, "TPP allocation for library purposes" used to compute payments to be made under division (A)(1)(d) of section 5751.22 of the Revised Code in the tax years following the last year the levy is charged and payable shall be reduced to the extent that the payments are attributable to the fixed-rate levy loss of that levy as would be computed under division (A)(1) of section 5751.22 of the Revised Code.

(41) "Threshold per cent" means, in the case of a school district or joint vocational school district, two per cent for fiscal year 2012 and four per cent for fiscal years 2013 and thereafter. In the case of a local taxing unit or public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, "threshold per cent" means two per cent for tax year 2011, four per cent for tax year 2012, and six per cent for tax years 2013 and thereafter.

(B)

(1) The commercial activities tax receipts fund is hereby created in the state treasury and shall consist of money arising from the tax imposed under this chapter. Eighty-five one-hundredths of one per cent of the money credited to that fund shall be credited to the revenue enhancement fund and shall be used to defray the costs incurred by the department of taxation in administering the tax imposed by this chapter and in implementing tax reform measures. The remainder of the money in the commercial activities tax receipts fund shall first be credited to the commercial activity tax motor fuel receipts fund, pursuant to division (B)(2) of this section, and the remainder shall be credited in the following percentages each fiscal year to the general revenue fund, to the school district tangible property tax replacement fund, which is hereby created in the state treasury for the purpose of making the payments described in section 5751.21 of the Revised Code, and to the local government tangible property tax replacement fund, which is hereby created in the state treasury for the purpose of making the payments described in section 5751.22 of the Revised Code, in the following percentages:

Fiscal year

General Revenue Fund

School District Tangible Property Tax Replacement Fund

Local Government Tangible Property Tax Replacement Fund

2006

67.7%

22.6%

9.7%

2007

0%

70.0%

30.0%

2008

0%

70.0%

30.0%

2009

0%

70.0%

30.0%

2010

0%

70.0%

30.0%

2011

0%

70.0%

30.0%

2012

25.0%

52.5%

22.5%

2013 and thereafter

50.0%

35.0%

15.0%

(2) Not later than the twentieth day of February, May, August, and November of each year, the commissioner shall provide for payment from the commercial activities tax receipts fund to the commercial activity tax motor fuel receipts fund an amount that bears the same ratio to the balance in the commercial activities tax receipts fund that (a) the taxable gross receipts attributed to motor fuel used for propelling vehicles on public highways as indicated by returns filed by the tenth day of that month for a liability that is due and payable on or after July 1, 2013, bears to (b) all taxable gross receipts as indicated by those returns for such liabilities.

(C) Not later than September 15, 2005, the tax commissioner shall determine for each school district, joint vocational school district, and local taxing unit its machinery and equipment, inventory property, furniture and fixtures property, and telephone property tax value losses, which are the applicable amounts described in divisions (C)(1), (2), (3), and (4) of this section, except as provided in division (C)(5) of this section:

(1) Machinery and equipment property tax value loss is the taxable value of machinery and equipment property as reported by taxpayers for tax year 2004 multiplied by:

(a) For tax year 2006, thirty-three and eight-tenths per cent;

(b) For tax year 2007, sixty-one and three-tenths per cent;

(c) For tax year 2008, eighty-three per cent;

(d) For tax year 2009 and thereafter, one hundred per cent.

(2) Inventory property tax value loss is the taxable value of inventory property as reported by taxpayers for tax year 2004 multiplied by:

(a) For tax year 2006, a fraction, the numerator of which is five and three-fourths and the denominator of which is twenty-three;

(b) For tax year 2007, a fraction, the numerator of which is nine and one-half and the denominator of which is twenty-three;

(c) For tax year 2008, a fraction, the numerator of which is thirteen and one-fourth and the denominator of which is twenty-three;

(d) For tax year 2009 and thereafter a fraction, the numerator of which is seventeen and the denominator of which is twenty-three.

(3) Furniture and fixtures property tax value loss is the taxable value of furniture and fixture property as reported by taxpayers for tax year 2004 multiplied by:

(a) For tax year 2006, twenty-five per cent;

(b) For tax year 2007, fifty per cent;

(c) For tax year 2008, seventy-five per cent;

(d) For tax year 2009 and thereafter, one hundred per cent.

The taxable value of property reported by taxpayers used in divisions (C)(1), (2), and (3) of this section shall be such values as determined to be final by the tax commissioner as of August 31, 2005. Such determinations shall be final except for any correction of a clerical error that was made prior to August 31, 2005, by the tax commissioner.

(4) Telephone property tax value loss is the taxable value of telephone property as taxpayers would have reported that property for tax year 2004 if the assessment rate for all telephone property for that year were twenty-five per cent, multiplied by:

(a) For tax year 2006, zero per cent;

(b) For tax year 2007, zero per cent;

(c) For tax year 2008, zero per cent;

(d) For tax year 2009, sixty per cent;

(e) For tax year 2010, eighty per cent;

(f) For tax year 2011 and thereafter, one hundred per cent.

(5) Division (C)(5) of this section applies to any school district, joint vocational school district, or local taxing unit in a county in which is located a facility currently or formerly devoted to the enrichment or commercialization of uranium or uranium products, and for which the total taxable value of property listed on the general tax list of personal property for any tax year from tax year 2001 to tax year 2004 was fifty per cent or less of the taxable value of such property listed on the general tax list of personal property for the next preceding tax year.

In computing the fixed-rate levy losses under divisions (D)(1), (2), and (3) of this section for any school district, joint vocational school district, or local taxing unit to which division (C)(5) of this section applies, the taxable value of such property as listed on the general tax list of personal property for tax year 2000 shall be substituted for the taxable value of such property as reported by taxpayers for tax year 2004, in the taxing district containing the uranium facility, if the taxable value listed for tax year 2000 is greater than the taxable value reported by taxpayers for tax year 2004. For the purpose of making the computations under divisions (D)(1), (2), and (3) of this section, the tax year 2000 valuation is to be allocated to machinery and equipment, inventory, and furniture and fixtures property in the same proportions as the tax year 2004 values. For the purpose of the calculations in division (A) of section 5751.21 of the Revised Code, the tax year 2004 taxable values shall be used.

To facilitate the calculations required under division (C) of this section, the county auditor, upon request from the tax commissioner, shall provide by August 1, 2005, the values of machinery and equipment, inventory, and furniture and fixtures for all single-county personal property taxpayers for tax year 2004.

(D) Not later than September 15, 2005, the tax commissioner shall determine for each tax year from 2006 through 2009 for each school district, joint vocational school district, and local taxing unit its machinery and equipment, inventory, and furniture and fixtures fixed-rate levy losses, and for each tax year from 2006 through 2011 its telephone property fixed-rate levy loss. Except as provided in division (F) of this section, such losses are the applicable amounts described in divisions (D)(1), (2), (3), and (4) of this section:

(1) The machinery and equipment fixed-rate levy loss is the machinery and equipment property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(2) The inventory fixed-rate loss is the inventory property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(3) The furniture and fixtures fixed-rate levy loss is the furniture and fixture property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(4) The telephone property fixed-rate levy loss is the telephone property tax value loss multiplied by the sum of the tax rates of fixed-rate qualifying levies.

(E) Not later than September 15, 2005, the tax commissioner shall determine for each school district, joint vocational school district, and local taxing unit its fixed-sum levy loss. The fixed-sum levy loss is the amount obtained by subtracting the amount described in division (E)(2) of this section from the amount described in division (E)(1) of this section:

(1) The sum of the machinery and equipment property tax value loss, the inventory property tax value loss, and the furniture and fixtures property tax value loss, and, for 2008 through 2010, the telephone property tax value loss of the district or unit multiplied by the sum of the fixed-sum tax rates of qualifying levies. For 2006 through 2010, this computation shall include all qualifying levies remaining in effect for the current tax year and any school district levies charged and payable under section 5705.194 or 5705.213 of the Revised Code that are qualifying levies not remaining in effect for the current year. For 2011 through 2017 in the case of school district levies charged and payable under section 5705.194 or 5705.213 of the Revised Code and for all years after 2010 in the case of other fixed-sum levies, this computation shall include only qualifying levies remaining in effect for the current year. For purposes of this computation, a qualifying school district levy charged and payable under section 5705.194 or 5705.213 of the Revised Code remains in effect in a year after 2010 only if, for that year, the board of education levies a school district levy charged and payable under section 5705.194, 5705.199, 5705.213, or 5705.219 of the Revised Code for an annual sum at least equal to the annual sum levied by the board in tax year 2004 less the amount of the payment certified under this division for 2006.

(2) The total taxable value in tax year 2004 less the sum of the machinery and equipment, inventory, furniture and fixtures, and telephone property tax value losses in each school district, joint vocational school district, and local taxing unit multiplied by one-half of one mill per dollar.

(3) For the calculations in divisions (E)(1) and (2) of this section, the tax value losses are those that would be calculated for tax year 2009 under divisions (C)(1), (2), and (3) of this section and for tax year 2011 under division (C)(4) of this section.

(4) To facilitate the calculation under divisions (D) and (E) of this section, not later than September 1, 2005, any school district, joint vocational school district, or local taxing unit that has a qualifying levy that was approved at an election conducted during 2005 before September 1, 2005, shall certify to the tax commissioner a copy of the county auditor's certificate of estimated property tax millage for such levy as required under division (B) of section 5705.03 of the Revised Code, which is the rate that shall be used in the calculations under such divisions.

If the amount determined under division (E) of this section for any school district, joint vocational school district, or local taxing unit is greater than zero, that amount shall equal the reimbursement to be paid pursuant to division (E) of section 5751.21 or division (A)(3) of section 5751.22 of the Revised Code, and the one-half of one mill that is subtracted under division (E)(2) of this section shall be apportioned among all contributing fixed-sum levies in the proportion that each levy bears to the sum of all fixed-sum levies within each school district, joint vocational school district, or local taxing unit.

(F) If a school district levies a tax under section 5705.219 of the Revised Code, the fixed-rate levy loss for qualifying levies, to the extent repealed under that section, shall equal the sum of the following amounts in lieu of the amounts computed for such levies under division (D) of this section:

(1) The sum of the rates of qualifying levies to the extent so repealed multiplied by the sum of the machinery and equipment, inventory, and furniture and fixtures tax value losses for 2009 as determined under that division;

(2) The sum of the rates of qualifying levies to the extent so repealed multiplied by the telephone property tax value loss for 2011 as determined under that division.

The fixed-rate levy losses for qualifying levies to the extent not repealed under section 5705.219 of the Revised Code shall be as determined under division (D) of this section. The revised fixed-rate levy losses determined under this division and division (D) of this section first apply in the year following the first year the district levies the tax under section 5705.219 of the Revised Code.

(G) Not later than October 1, 2005, the tax commissioner shall certify to the department of education for every school district and joint vocational school district the machinery and equipment, inventory, furniture and fixtures, and telephone property tax value losses determined under division (C) of this section, the machinery and equipment, inventory, furniture and fixtures, and telephone fixed-rate levy losses determined under division (D) of this section, and the fixed-sum levy losses calculated under division (E) of this section. The calculations under divisions (D) and (E) of this section shall separately display the levy loss for each levy eligible for reimbursement.

(H) Not later than October 1, 2005, the tax commissioner shall certify the amount of the fixed-sum levy losses to the county auditor of each county in which a school district, joint vocational school district, or local taxing unit with a fixed-sum levy loss reimbursement has territory.

(I) Not later than the twenty-eighth day of February each year beginning in 2011 and ending in 2014, the tax commissioner shall certify to the department of education for each school district first levying a tax under section 5705.219 of the Revised Code in the preceding year the revised fixed-rate levy losses determined under divisions (D) and (F) of this section.

(J) There is hereby created in the state treasury the commercial activity tax motor fuel receipts fund.

Amended by 130th General Assembly File No. 7, HB 51, §101.01, eff. 4/1/2013 and 7/1/2013.

Amended by 129th General AssemblyFile No.128,SB 316, §101.01, eff. 9/24/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 6/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009 and 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 09-05-2006; 2007 HB119 09-29-2007; 2008 HB562 06-24-2008

Related Legislative Provision: See 130th General Assembly File No. 7, HB 51, §812.20.20.

See 130th General Assembly File No. 7, HB 51, §812.20.10.

See 128th General AssemblyFile No.9,HB 1, §812.30.

This section is set out twice. See also § 5751.20, effective until 7/1/2013.



Section 5751.21 - Payments to school districts for fixed-rate and fixed-sum levy losses.

(A) Not later than the thirtieth day of July of 2007 through 2010, the department of education shall consult with the director of budget and management and determine the following for each school district and each joint vocational school district eligible for payment under division (B) of this section:

(1) The state education aid offset, which, except as provided in division (A)(1)(c) of this section, is the difference obtained by subtracting the amount described in division (A)(1)(b) of this section from the amount described in division (A)(1)(a) of this section:

(a) The state education aid computed for the school district or joint vocational school district for the current fiscal year as of the thirtieth day of July;

(b) The state education aid that would be computed for the school district or joint vocational school district for the current fiscal year as of the thirtieth day of July if the valuation used in the calculation in division (B)(1) of section 3306.13 of the Revised Code as that division existed for fiscal years 2010 and 2011 included the machinery and equipment, inventory, furniture and fixtures, and telephone property tax value losses for the school district or joint vocational school district for the second preceding tax year, and if taxes charged and payable associated with the tax value losses are accounted for in any state education aid computation dependent on taxes charged and payable.

(c) The state education aid offset for fiscal year 2010 and fiscal year 2011 equals the greater of the state education aid offset calculated for that fiscal year under divisions (A)(1)(a) and (b) of this section and the state education aid offset calculated for fiscal year 2009. For fiscal year 2012 and 2013, the state education aid offset equals the state education aid offset for fiscal year 2011.

(2) For fiscal years 2008 through 2011, the greater of zero or the difference obtained by subtracting the state education aid offset determined under division (A)(1) of this section from the sum of the machinery and equipment fixed-rate levy loss, the inventory fixed-rate levy loss, furniture and fixtures fixed-rate levy loss, and telephone property fixed-rate levy loss certified under divisions (G) and (I) of section 5751.20 of the Revised Code for all taxing districts in each school district and joint vocational school district for the second preceding tax year.

By the thirtieth day of July of each such year, the department of education and the director of budget and management shall agree upon the amount to be determined under division (A)(1) of this section.

(B) On or before the thirty-first day of August of 2008, 2009, and 2010, the department of education shall recalculate the offset described under division (A) of this section for the previous fiscal year and recalculate the payments made under division (C) of this section in the preceding fiscal year using the offset calculated under this division. If the payments calculated under this division differ from the payments made under division (C) of this section in the preceding fiscal year, the difference shall either be paid to a school district or recaptured from a school district through an adjustment at the same times during the current fiscal year that the payments under division (C) of this section are made. In August and October of the current fiscal year, the amount of each adjustment shall be three-sevenths of the amount calculated under this division. In May of the current fiscal year, the adjustment shall be one-seventh of the amount calculated under this division.

(C) The department of education shall pay from the school district tangible property tax replacement fund to each school district and joint vocational school district all of the following for fixed-rate levy losses certified under divisions (G) and (I) of section 5751.20 of the Revised Code:

(1) On or before May 31, 2006, one-seventh of the total fixed-rate levy loss for tax year 2006;

(2) On or before August 31, 2006, and October 31, 2006, one-half of six-sevenths of the total fixed-rate levy loss for tax year 2006;

(3) On or before May 31, 2007, one-seventh of the total fixed-rate levy loss for tax year 2007;

(4) On or before August 31, 2007, and October 31, 2007, forty-three per cent of the amount determined under division (A)(2) of this section for fiscal year 2008, but not less than zero, plus one-half of six-sevenths of the difference between the total fixed-rate levy loss for tax year 2007 and the total fixed-rate levy loss for tax year 2006.

(5) On or before May 31, 2008, fourteen per cent of the amount determined under division (A)(2) of this section for fiscal year 2008, but not less than zero, plus one-seventh of the difference between the total fixed-rate levy loss for tax year 2008 and the total fixed-rate levy loss for tax year 2006.

(6) On or before August 31, 2008, and October 31, 2008, forty-three per cent of the amount determined under division (A)(2) of this section for fiscal year 2009, but not less than zero, plus one-half of six-sevenths of the difference between the total fixed-rate levy loss in tax year 2008 and the total fixed-rate levy loss in tax year 2007.

(7) On or before May 31, 2009, fourteen per cent of the amount determined under division (A)(2) of this section for fiscal year 2009, but not less than zero, plus one-seventh of the difference between the total fixed-rate levy loss for tax year 2009 and the total fixed-rate levy loss for tax year 2007.

(8) On or before August 31, 2009, and October 31, 2009, forty-three per cent of the amount determined under division (A)(2) of this section for fiscal year 2010, but not less than zero, plus one-half of six-sevenths of the difference between the total fixed-rate levy loss in tax year 2009 and the total fixed-rate levy loss in tax year 2008.

(9) On or before May 31, 2010, fourteen per cent of the amount determined under division (A)(2) of this section for fiscal year 2010, but not less than zero, plus one-seventh of the difference between the total fixed-rate levy loss in tax year 2010 and the total fixed-rate levy loss in tax year 2008.

(10) On or before August 31, 2010, and October 31, 2010, forty-three per cent of the amount determined under division (A)(2) of this section for fiscal year 2011, but not less than zero, plus one-half of six-sevenths of the difference between the telephone property fixed-rate levy loss for tax year 2010 and the telephone property fixed-rate levy loss for tax year 2009.

(11) On or before May 31, 2011, fourteen per cent of the amount determined under division (A)(2) of this section for fiscal year 2011, but not less than zero, plus one-seventh of the difference between the telephone property fixed-rate levy loss for tax year 2011 and the telephone property fixed-rate levy loss for tax year 2009.

(12)

For fiscal years 2012 and thereafter, the sum of the amounts in divisions (C)(12)(a) or (b) and (c) of this section shall be paid on or before the twentieth day of November and the last day of May:

(a) If the ratio of current expense TPP allocation to total resources is equal to or less than the threshold per cent, zero;

(b) If the ratio of current expense TPP allocation to total resources is greater than the threshold per cent, fifty per cent of the difference of current expense TPP allocation minus the product of total resources multiplied by the threshold per cent;

(c) Fifty per cent of the product of non-current expense TPP allocation multiplied by seventy-five per cent for fiscal year 2012 and fifty per cent for fiscal years 2013 and thereafter.

The department of education shall report to each school district and joint vocational school district the apportionment of the payments among the school district's or joint vocational school district's funds based on the certifications under divisions (G) and (I) of section 5751.20 of the Revised Code.

(D) For taxes levied within the ten-mill limitation for debt purposes in tax year 2005, payments shall be made equal to one hundred per cent of the loss computed as if the tax were a fixed-rate levy, but those payments shall extend from fiscal year 2006 through fiscal year 2018, as long as the qualifying levy continues to be used for debt purposes. If the purpose of such a qualifying levy is changed, that levy becomes subject to the payments determined in division (C) of this section.

(E)

(1) Not later than January 1, 2006, for each fixed-sum levy of each school district or joint vocational school district and for each year for which a determination is made under division (E) of section 5751.20 of the Revised Code that a fixed-sum levy loss is to be reimbursed, the tax commissioner shall certify to the department of education the fixed-sum levy loss determined under that division. The certification shall cover a time period sufficient to include all fixed-sum levies for which the commissioner made such a determination. On or before the last day of May of the current year, the department shall pay from the school district property tax replacement fund to the school district or joint vocational school district one-third of the fixed-sum levy loss so certified , plus one-third of the amount certified under division (I) of section 5751.20 of the Revised Code, and on or before the twentieth day of November, two-thirds of the fixed-sum levy loss so certified, plus two-thirds of the amount certified under division (I) of section 5751.20 of the Revised Code. Payments under this division of the amounts certified under division (I) of section 5751.20 of the Revised Code shall continue until the levy adopted under section 5705.219 of the Revised Code expires.

(2) Beginning in 2006, by the first day of January of each year, the tax commissioner shall review the certification originally made under division (E)(1) of this section. If the commissioner determines that a debt levy that had been scheduled to be reimbursed in the current year has expired, a revised certification for that and all subsequent years shall be made to the department of education.

(F) Beginning in September 2007 and through June 2013, the director of budget and management shall transfer from the school district tangible property tax replacement fund to the general revenue fund each of the following:

(1) On the first day of September, one-fourth of the amount determined for that fiscal year under division (A)(1) of this section;

(2) On the first day of December, one-fourth of the amount determined for that fiscal year under division (A)(1) of this section;

(3) On the first day of March, one-fourth of the amount determined for that fiscal year under division (A)(1) of this section;

(4) On the first day of June, one-fourth of the amount determined for that fiscal year under division (A)(1) of this section.

If, when a transfer is required under division (F)(1), (2), (3), or (4) of this section, there is not sufficient money in the school district tangible property tax replacement fund to make the transfer in the required amount, the director shall transfer the balance in the fund to the general revenue fund and may make additional transfers on later dates as determined by the director in a total amount that does not exceed one-fourth of the amount determined for the fiscal year.

(G) If the total amount in the school district tangible property tax replacement fund is insufficient to make all payments under divisions (C), (D), and (E) of this section at the times the payments are to be made, the director of budget and management shall transfer from the general revenue fund to the school district tangible property tax replacement fund the difference between the total amount to be paid and the amount in the school district tangible property tax replacement fund.

(H) On the fifteenth day of June of each year, the director of budget and management may transfer any balance in the school district tangible property tax replacement fund to the general revenue fund.

(I) If all of the territory of a school district or joint vocational school district is merged with another district, or if a part of the territory of a school district or joint vocational school district is transferred to an existing or newly created district, the department of education, in consultation with the tax commissioner, shall adjust the payments made under this section as follows:

(1) For a merger of two or more districts, the fixed-sum levy losses, total resources, current expense TPP allocation, total TPP allocation, and non-current expense TPP allocation of the successor district shall be the sum of such items for each of the districts involved in the merger.

(2) If property is transferred from one district to a previously existing district, the amount of total resources, current expense TPP allocation, total TPP allocation, and non-current expense TPP allocation that shall be transferred to the recipient district shall be an amount equal to total resources, current expense TPP allocation, total TPP allocation, and non-current expense TPP allocation of the transferor district times a fraction, the numerator of which is the number of pupils being transferred to the recipient district, measured, in the case of a school district, by average daily membership as reported under division (A) of section 3317.03 of the Revised Code or, in the case of a joint vocational school district, by formula ADM as reported in division (D) of that section, and the denominator of which is the average daily membership or formula ADM of the transferor district.

(3) After December 31, 2010, if property is transferred from one or more districts to a district that is newly created out of the transferred property, the newly created district shall be deemed not to have any total resources, current expense TPP allocation, total TPP allocation, or non-current expense TPP allocation.

(4) If the recipient district under division (I)(2) of this section or the newly created district under division (I)(3) of this section is assuming debt from one or more of the districts from which the property was transferred and any of the districts losing the property had fixed-sum levy losses, the department of education, in consultation with the tax commissioner, shall make an equitable division of the fixed-sum levy loss reimbursements.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006; 09-05-2006; 2007 HB119 06-30-2007; 2008 HB562 06-24-2008



Section 5751.22 - Distribution of fixed-sum payments to local taxing units.

(A) Not later than January 1, 2006, the tax commissioner shall compute the payments to be made to each local taxing unit, and to each public library that receives the proceeds of a tax levied under section 5705.23 of the Revised Code, for each year according to divisions (A)(1), (2), (3), and (4) of this section as this section existed on that date, and shall distribute the payments in the manner prescribed by division (C) of this section. The calculation of the fixed-sum levy loss shall cover a time period sufficient to include all fixed-sum levies for which the commissioner determined, pursuant to division (E) of section 5751.20 of the Revised Code, that a fixed-sum levy loss is to be reimbursed.

(1) Except as provided in division (A)(3) of this section, for fixed-rate levy losses determined under division (D) of section 5751.20 of the Revised Code, payments shall be made in an amount equal to the following:

(a) For tax years 2006 through 2010, one hundred per cent of such losses;

(b) For the payment in tax year 2011 to be made on or before the twentieth day of November, the sum of the amount in division (A)(1)(b)(i) or (ii) and division (A)(1)(b)(iii) of this section:

(i) If the ratio of six-sevenths of the TPP allocation to total resources is equal to or less than the threshold per cent, zero;

(ii) If the ratio of six-sevenths of the TPP allocation to total resources is greater than the threshold per cent, the difference of six-sevenths of the TPP allocation minus the product of total resources multiplied by the threshold per cent;

(iii) In the case of a municipal corporation, six-sevenths of the product of the non-current expense TPP allocation multiplied by seventy-five per cent.

(c) For tax years 2012 and thereafter, the sum of the amount in division (A)(1)(c)(i) or (ii) and division (A)(1)(c)(iii) of this section:

(i) If the ratio of TPP allocation to total resources is equal to or less than the threshold per cent, zero;

(ii) If the ratio of TPP allocation to total resources is greater than the threshold per cent, the TPP allocation minus the product of total resources multiplied by the threshold per cent;

(iii) In the case of a municipal corporation, non-current expense TPP allocation multiplied by fifty per cent for tax year 2012 and twenty-five per cent for tax years 2013 and thereafter;

(d) For tax years 2012 and thereafter, in the case of a county, school district, municipal corporation, or township public library, the amount in division (A)(1)(d)(i) or (ii) of this section:

(i) If the ratio of TPP allocation for library purposes to total library resources is equal to or less than the threshold per cent, zero;

(ii) If the ratio of TPP allocation for library purposes to total library resources is greater than the threshold per cent, the TPP allocation for library purposes minus the product of total library resources multiplied by the threshold per cent.

(2) For fixed-sum levy losses determined under division (E) of section 5751.20 of the Revised Code, payments shall be made in the amount of one hundred per cent of the fixed-sum levy loss for payments required to be made in 2006 through 2011, except that no payments shall be made for qualifying levies that have expired. For payments required to be made in 2012 and thereafter, payments shall be made in the amount of fifty per cent of the fixed-sum levy loss until the qualifying levy has expired.

(3) For taxes levied within the ten-mill limitation or pursuant to a municipal charter for debt purposes in tax year 2005, payments shall be made based on the schedule in division (A)(1) of this section for each of the calendar years 2006 through 2010. For each of the calendar years 2011 through 2017, the percentages for calendar year 2010 shall be used for taxes levied within the ten-mill limitation or pursuant to a municipal charter for debt purposes in tax year 2010, as long as such levies continue to be used for debt purposes. If the purpose of such a qualifying levy is changed, that levy becomes subject to the payment schedules in divisions (A)(1)(a) to (h) of this section. No payments shall be made for such levies after calendar year 2017. For the purposes of this division, taxes levied pursuant to a municipal charter refer to taxes levied pursuant to a provision of a municipal charter that permits the tax to be levied without prior voter approval.

(B) Beginning in 2007, by the thirty-first day of January of each year, the tax commissioner shall review the calculation originally made under division (A) of this section of the fixed-sum levy losses determined under division (E) of section 5751.20 of the Revised Code. If the commissioner determines that a fixed-sum levy that had been scheduled to be reimbursed in the current year has expired, a revised calculation for that and all subsequent years shall be made.

(C) Payments to local taxing units and public libraries required to be made under division (A) of this section shall be paid from the local government tangible property tax replacement fund to the county undivided income tax fund in the proper county treasury. From May 2006 through November 2010, one-seventh of the amount determined under that division shall be paid by the last day of May each year, and three-sevenths shall be paid by the last day of August and October each year. From May 2011 through November 2013, one-seventh of the amount determined under that division shall be paid on or before the last day of May each year, and six-sevenths shall be paid on or before the thirtieth day of November each year, except that in November 2011, the payment shall equal one hundred per cent of the amount calculated for that payment. Beginning in May 2014, one-half of the amount determined under that division shall be paid on or before the last day of May each year, and one-half shall be paid on or before the thirtieth day of November each year. Within thirty days after receipt of such payments, the county treasurer shall distribute amounts determined under division (A) of this section to the proper local taxing unit or public library as if they had been levied and collected as taxes, and the local taxing unit or public library shall apportion the amounts so received among its funds in the same proportions as if those amounts had been levied and collected as taxes.

(D) For each of the fiscal years 2006 through 2018, if the total amount in the local government tangible property tax replacement fund is insufficient to make all payments under division (C) of this section at the times the payments are to be made, the director of budget and management shall transfer from the general revenue fund to the local government tangible property tax replacement fund the difference between the total amount to be paid and the amount in the local government tangible property tax replacement fund. For each fiscal year after 2018, at the time payments under division (A)(2) of this section are to be made, the director of budget and management shall transfer from the general revenue fund to the local government property tax replacement fund the amount necessary to make such payments.

(E) On the fifteenth day of June of each year from 2006 through 2018, the director of budget and management may transfer any balance in the local government tangible property tax replacement fund to the general revenue fund.

(F) If all or a part of the territories of two or more local taxing units are merged, or unincorporated territory of a township is annexed by a municipal corporation, the tax commissioner shall adjust the payments made under this section to each of the local taxing units in proportion to the square mileage of the merged or annexed territory as a percentage of the total square mileage of the jurisdiction from which the territory originated, or as otherwise provided by a written agreement between the legislative authorities of the local taxing units certified to the commissioner not later than the first day of June of the calendar year in which the payment is to be made.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 6/6/2012.

Amended by 129th General AssemblyFile No.117,HB 508, §1, eff. 6/6/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 03-30-2006



Section 5751.23 - Deduction of county administrative fee losses.

(A) As used in this section:

(1) "Administrative fees" means the dollar percentages allowed by the county auditor for services or by the county treasurer as fees, or paid to the credit of the real estate assessment fund, under divisions (A) and (C) of section 319.54 and division (A) of section 321.26 of the Revised Code.

(2) "Administrative fee loss" means a county's loss of administrative fees due to its tax value loss, determined as follows:

(a) For purposes of the determination made under division (B) of this section in the years 2006 through 2010, the administrative fee loss shall be computed by multiplying the amounts determined for all taxing districts in the county under divisions (D) and (E) of section 5751.20 of the Revised Code by nine thousand six hundred fifty-nine ten-thousandths of one per cent if total taxes collected in the county in 2004 exceeded one hundred fifty million dollars, or one and one thousand one hundred fifty-nine ten-thousandths of one per cent if total taxes collected in the county in 2004 were one hundred fifty million dollars or less;

(b) For purposes of the determination under division (B) of this section in the years after 2010, the administrative fee loss equals fourteen-seventeenths of the administrative fee loss calculated for 2010 multiplied by the following percentages: 100% for 2011, 80% for 2012, 60% for 2013, 40% for 2014, 20% for 2015, and 0% for 2016.

(3) "Total taxes collected" means all money collected on any tax duplicate of the county, other than the estate tax duplicates. "Total taxes collected" does not include amounts received pursuant to divisions (F) and (G) of section 321.24 or section 323.156 of the Revised Code.

(B) Not later than December 31, 2005, the tax commissioner shall certify to each county auditor the tax levy losses calculated under divisions (D) and (E) of section 5751.20 of the Revised Code for each school district, joint vocational school district, and local taxing unit in the county. Not later than the thirty-first day of January of 2006 through 2015, the county auditor shall determine the administrative fee loss for the county and apportion that loss ratably among the school districts, joint vocational school districts, and local taxing units on the basis of the tax levy losses certified under this division.

(C) On or before each of the days prescribed for the settlements under divisions (A) and (C) of section 321.24 of the Revised Code in the years 2006 through 2015, the county treasurer shall deduct one-half of the amount apportioned to each school district, joint vocational school district, and local taxing unit from the portions of revenue payable to them.

(D) On or before each of the days prescribed for settlements under divisions (A) and (C) of section 321.24 of the Revised Code in the years 2006 through 2015, the county auditor shall cause to be deposited an amount equal to one-half of the amount of the administrative fee loss in the same funds as if allowed as administrative fees.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-30-2005; 2007 HB119 06-30-2007



Section 5751.31 - Direct appeal on constitutional issues to supreme court.

Notwithstanding any section of law to the contrary, the tax commissioner may issue one or more final determinations under section 5703.60 of the Revised Code for which any appeal must be made directly to the supreme court within thirty days after the date the commissioner issued the determination if the primary issue raised by the petitioner is the constitutionality of division (H)(3) of section 5751.01 of the Revised Code or an issue arising under Section 3, 5a, or 13 of Article XII, Ohio Constitution. Such final determination shall clearly indicate that any appeal thereof must be made directly to the supreme court within the thirty-day period prescribed in this division.

Effective Date: 06-30-2005



Section 5751.50 - Claiming refundable and nonrefundable credits.

(A) For tax periods beginning on or after January 1, 2008, a refundable credit granted by the tax credit authority under section 122.17 or division (B)(2) or (3) of section 122.171 of the Revised Code may be claimed under this chapter in the order required under section 5751.98 of the Revised Code. For purposes of making tax payments under this chapter, taxes equal to the amount of the refundable credit shall be considered to be paid to this state on the first day of the tax period. A credit claimed in calendar year 2008 may not be applied against the tax otherwise due for a tax period beginning before July 1, 2008. The refundable credit shall not be claimed against the tax otherwise due for any tax period beginning after the date on which a relocation of employment positions occurs in violation of an agreement entered into under section 122.17 or 122.171 of the Revised Code.

(B) For tax periods beginning on or after January 1, 2008, a nonrefundable credit granted by the tax credit authority under division (B)(1) of section 122.171 of the Revised Code may be claimed under this chapter in the order required under section 5751.98 of the Revised Code. A credit claimed in calendar year 2008 may not be applied against the tax otherwise due under this chapter for a tax period beginning before July 1, 2008. The credit shall not be claimed against the tax otherwise due for any tax period beginning after the date on which a relocation of employment positions occurs in violation of an agreement entered into under section 122.17 or 122.171 of the Revised Code. No credit shall be allowed under this chapter if the credit was available against the tax imposed by section 5733.06 or 5747.02 of the Revised Code, except to the extent the credit was not applied against such tax.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Effective Date: 06-30-2005



Section 5751.51 - Credit for qualified research expenses.

(A) As used in this section, "qualified research expenses" has the same meaning as in section 41 of the Internal Revenue Code.

(B)

(1) For tax periods beginning on or after January 1, 2008, a nonrefundable credit may be claimed under this chapter equal to seven per cent of the excess of (a) qualified research expenses incurred in this state by the taxpayer in the tax period for which the credit is claimed over (b) the taxpayer's average annual qualified research expenses incurred in this state for the three preceding tax periods.

(2) The taxpayer shall claim the credit allowed under division (B)(1) of this section in the order required by section 5751.98 of the Revised Code. A credit claimed in tax year 2008 may not be applied against the tax otherwise due under this chapter for a tax period beginning before July 1, 2008. Any credit amount in excess of the tax due under section 5751.03 of the Revised Code, after allowing for any other credits that precede the credit under this section in the order required under that section, may be carried forward for seven tax years, but the amount of the excess credit claimed against the tax for any tax period shall be deducted from the balance carried forward to the next tax period.

(3) No credit shall be allowed under this chapter if the credit was available against the tax imposed by section 5733.06 of the Revised Code, except to the extent the credit was not applied against such tax.

Effective Date: 06-30-2005



Section 5751.52 - Credit for qualified research and development loan payments.

(A) As used in this section:

(1) "Borrower" means any person that receives a loan from the director of development under section 166.21 of the Revised Code, regardless of whether the borrower is subject to the tax imposed by this chapter.

(2) "Qualified research and development loan payments" has the same meaning as in section 166.21 of the Revised Code.

(3) "Related member" has the same meaning as in section 5733.042 of the Revised Code.

(B) For tax periods beginning on or after January 1, 2008, a nonrefundable credit may be claimed under this chapter equal to a borrower's qualified research and development loan payments made during the calendar year immediately preceding the tax period for which the credit is claimed. The amount of the credit for a calendar year shall not exceed one hundred fifty thousand dollars. No taxpayer is entitled to claim a credit under this section unless the taxpayer has obtained a certificate issued by the director of development under division (D) of section 166.21 of the Revised Code. The credit shall be claimed in the order required under section 5151.98 of the Revised Code. A credit claimed in calendar year 2008 may not be applied against the tax otherwise due under this chapter for a tax period beginning before July 1, 2008. No credit shall be allowed under this chapter if the credit was available against the tax imposed by section 5733.06 or 5747.02 of the Revised Code except to the extent the credit was not applied against such tax. The credit, to the extent it exceeds the taxpayer's tax liability for a tax period after allowance for any other credits that precede the credit under this section in that order, shall be carried forward to the next succeeding tax period or periods, but the amount of the excess credit claimed against the tax for any tax period shall be deducted from the balance carried forward to the next tax period.

(C) A borrower entitled to a credit under this section may assign the credit, or a portion thereof, to any of the following:

(1) A related member of that borrower;

(2) The owner or lessee of the eligible research and development project;

(3) A related member of the owner or lessee of the eligible research and development project.

A borrower making an assignment under this division shall provide written notice of the assignment to the tax commissioner and the director of development, in such form as the commissioner prescribes, before the credit that was assigned is used. The assignor may not claim the credit to the extent it was assigned to an assignee. The assignee may claim the credit only to the extent the assignor has not claimed it.

(D) If any taxpayer is a partner in a partnership or a member in a limited liability company treated as a partnership for federal income tax purposes, the taxpayer shall be allowed the taxpayer's distributive or proportionate share of the credit available through the partnership or limited liability company.

Effective Date: 06-30-2005



Section 5751.53 - Credit against tax for amortizable net operating losses.

(A) As used in this section:

(1) "Net income" and "taxable year" have the same meanings as in section 5733.04 of the Revised Code.

(2) "Franchise tax year" means "tax year" as defined in section 5733.04 of the Revised Code.

(3) "Deductible temporary differences" and "taxable temporary differences" have the same meanings as those terms have for purposes of paragraph 13 of the statement of financial accounting standards, number 109.

(4) "Qualifying taxpayer" means a taxpayer under this chapter that has a qualifying Ohio net operating loss carryforward equal to or greater than the qualifying amount.

(5) "Qualifying Ohio net operating loss carryforward" means an Ohio net operating loss carryforward that the taxpayer could deduct in whole or in part for franchise tax year 2006 under section 5733.04 of the Revised Code but for the application of division (H) of this section. A qualifying Ohio net operating loss carryforward shall not exceed the amount of loss carryforward from franchise tax year 2005 as reported by the taxpayer either on a franchise tax report for franchise tax year 2005 pursuant to section 5733.02 of the Revised Code or on an amended franchise tax report prepared in good faith for such year and filed before July 1, 2006.

(6) "Disallowed Ohio net operating loss carryforward" means the lesser of the amounts described in division (A)(6)(a) or (b) of this section, but the amounts described in divisions (A)(6)(a) and (b) of this section shall each be reduced by the qualifying amount.

(a) The qualifying taxpayer's qualifying Ohio net operating loss carryforward;

(b) The Ohio net operating loss carryforward amount that the qualifying taxpayer used to compute the related deferred tax asset reflected on its books and records on the last day of its taxable year ending in 2004, adjusted for return to accrual, but this amount shall be reduced by the qualifying related valuation allowance amount. For the purposes of this section, the "qualifying related valuation allowance amount" is the amount of Ohio net operating loss reflected in the qualifying taxpayer's computation of the valuation allowance account, as shown on its books and records on the last day of its taxable year ending in 2004, with respect to the deferred tax asset relating to its Ohio net operating loss carryforward amount.

(7) "Other net deferred tax items apportioned to this state" is the product of (a) the amount of other net deferred tax items and (b) the fraction described in division (B)(2) of section 5733.05 for the qualifying taxpayer's franchise tax year 2005.

(8)

(a) Subject to divisions (A)(8)(b) to (d) of this section, the "amount of other net deferred tax items" is the difference between (i) the qualifying taxpayer's deductible temporary differences, net of related valuation allowance amounts, shown on the qualifying taxpayer's books and records on the last day of its taxable year ending in 2004, and (ii) the qualifying taxpayer's taxable temporary differences as shown on those books and records on that date. The amount of other net deferred tax items may be less than zero.

(b) For the purposes of computing the amount of the qualifying taxpayer's other net deferred tax items described in division (A)(8)(a) of this section, any credit carryforward allowed under Chapter 5733. of the Revised Code shall be excluded from the amount of deductible temporary differences to the extent such credit carryforward amount, net of any related valuation allowance amount, is otherwise included in the qualifying taxpayer's deductible temporary differences, net of related valuation allowance amounts, shown on the qualifying taxpayer's books and records on the last day of the qualifying taxpayer's taxable year ending in 2004.

(c) No portion of the disallowed Ohio net operating loss carryforward shall be included in the computation of the amount of the qualifying taxpayer's other net deferred tax items described in division (A)(8)(a) of this section.

(d) In no event shall the amount of other net deferred tax items apportioned to this state exceed twenty-five per cent of the qualifying Ohio net operating loss carryforward.

(9) "Amortizable amount" means:

(a) If the qualifying taxpayer's other net deferred tax items apportioned to this state is equal to or greater than zero, eight per cent of the sum of the qualifying taxpayer's disallowed Ohio net operating loss carryforward and the qualifying taxpayer's other net deferred tax items apportioned to this state;

(b) If the amount of the qualifying taxpayer's other net deferred tax items apportioned to this state is less than zero and if the absolute value of the amount of qualifying taxpayer's other net deferred tax items apportioned to this state is less than the qualifying taxpayer's disallowed net operating loss, eight per cent of the difference between the qualifying taxpayer's disallowed net operating loss carryforward and the absolute value of the qualifying taxpayer's other net deferred tax items apportioned to this state;

(c) If the amount of the qualifying taxpayer's other net deferred tax items apportioned to this state is less than zero and if the absolute value of the amount of qualifying taxpayer's other net deferred tax items apportioned to this state is equal to or greater than the qualifying taxpayer's disallowed net operating loss, zero.

(10) "Books and records" means the qualifying taxpayer's books, records, and all other information, all of which the qualifying taxpayer maintains and uses to prepare and issue its financial statements in accordance with generally accepted accounting principles.

(11)

(a) Except as modified by division (A)(11)(b) of this section, "qualifying amount" means fifty million dollars per person.

(b) If for franchise tax year 2005 the person was a member of a combined franchise tax report, as provided by section 5733.052 of the Revised Code, the "qualifying amount" is, in the aggregate, fifty million dollars for all members of that combined franchise tax report, and for purposes of divisions (A)(6)(a) and (b) of this section, those members shall allocate to each member any portion of the fifty million dollar amount. The total amount allocated to the members who are qualifying taxpayers shall equal fifty million dollars.

(B) For each calendar period beginning prior to January 1, 2030, there is hereby allowed a nonrefundable tax credit against the tax levied each year by this chapter on each qualifying taxpayer, on each consolidated elected taxpayer having one or more qualifying taxpayers as a member, and on each combined taxpayer having one or more qualifying taxpayers as a member. The credit shall be claimed in the order specified in section 5751.98 of the Revised Code and is allowed only to reduce the first one-half of any tax remaining after allowance of the credits that precede it in section 5751.98 of the Revised Code. No credit under division (B) of this section shall be allowed against the second one-half of such remaining tax.

Except as otherwise limited by divisions (C) and (D) of this section, the maximum amount of the nonrefundable credit that may be used against the first one-half of the remaining tax for each calendar year is as follows:

(1) For calendar year 2010, ten per cent of the amortizable amount;

(2) For calendar year 2011, twenty per cent of the amortizable amount, less all amounts previously used;

(3) For calendar year 2012, thirty per cent of the amortizable amount, less all amounts previously used;

(4) For calendar year 2013, forty per cent of the amortizable amount, less all amounts previously used;

(5) For calendar year 2014, fifty per cent of the amortizable amount, less all amounts previously used;

(6) For calendar year 2015, sixty per cent of the amortizable amount, less all amounts previously used;

(7) For calendar year 2016, seventy per cent of the amortizable amount, less all amounts previously used;

(8) For calendar year 2017, eighty per cent of the amortizable amount, less all amounts previously used;

(9) For calendar year 2018, ninety per cent of the amortizable amount, less all amounts previously used;

(10) For each of calendar years 2019 through 2029, one hundred per cent of the amortizable amount, less all amounts used in all previous years.

In no event shall the cumulative credit used for calendar years 2010 through 2029 exceed one hundred per cent of the amortizable amount.

(C)

(1) Except as otherwise set forth in division (C)(2) of this section, a refundable credit is allowed in calendar year 2030 for any portion of the qualifying taxpayer's amortizable amount that is not used in accordance with division (B) of this section against the tax levied by this chapter on all taxpayers.

(2) Division (C)(1) of this section shall not apply and no refundable credit shall be available to any person if during any portion of the calendar year 2030 the person is not subject to the tax imposed by this chapter.

(D) Not later than June 30, 2006, each qualifying taxpayer, consolidated elected taxpayer, or combined taxpayer that will claim for any year the credit allowed in divisions (B) and (C) of this section shall file with the tax commissioner a report setting forth the amortizable amount available to such taxpayer and all other related information that the commissioner, by rule, requires. If the taxpayer does not timely file the report or fails to provide timely all information required by this division, the taxpayer is precluded from claiming any credit amounts described in divisions (B) and (C) of this section. Unless extended by mutual consent, the tax commissioner may, until June 30, 2010, audit the accuracy of the amortizable amount available to each taxpayer that will claim the credit, and adjust the amortizable amount or, if appropriate, issue any assessment or final determination, as applicable, necessary to correct any errors found upon audit.

(E) For the purpose of calculating the amortizable amount, if the tax commissioner ascertains that any portion of that amount is the result of a sham transaction as described in section 5703.56 of the Revised Code, the commissioner shall reduce the amortizable amount by two times the adjustment.

(F) If one entity transfers all or a portion of its assets and equity to another entity as part of an entity organization or reorganization or subsequent entity organization or reorganization for which no gain or loss is recognized in whole or in part for federal income tax purposes under the Internal Revenue Code, the credits allowed by this section shall be computed in a manner consistent with that used to compute the portion, if any, of federal net operating losses allowed to the respective entities under the Internal Revenue Code. The tax commissioner may prescribe forms or rules for making the computations required by this division.

(G)

(1) Except as provided in division (F) of this section, no person shall pledge, collateralize, hypothecate, assign, convey, sell, exchange, or otherwise dispose of any or all tax credits, or any portion of any or all tax credits allowed under this section.

(2) No credit allowed under this section is subject to execution, attachment, lien, levy, or other judicial proceeding.

(H)

(1)

(a) Except as set forth in division (H)(1)(b) of this section and notwithstanding division (I)(1) of section 5733.04 of the Revised Code to the contrary, each person timely and fully complying with the reporting requirements set forth in division (D) of this section shall not claim, and shall not be entitled to claim, any deduction or adjustment for any Ohio net operating loss carried forward to any one or more franchise tax years after franchise tax year 2005.

(b) Division (H)(1)(a) of this section applies only to the portion of the Ohio net operating loss represented by the disallowed Ohio net operating loss carryforward.

(2) Notwithstanding division (I) of section 5733.04 of the Revised Code to the contrary, with respect to all franchise tax years after franchise tax year 2005, each person timely and fully complying with the reporting requirements set forth in division (D) of this section shall not claim, and shall not be entitled to claim, any deduction, exclusion, or adjustment with respect to deductible temporary differences reflected on the person's books and records on the last day of its taxable year ending in 2004.

(3)

(a) Except as set forth in division (H)(3)(b) of this section and notwithstanding division (I) of section 5733.04 of the Revised Code to the contrary, with respect to all franchise tax years after franchise tax year 2005, each person timely and fully complying with the reporting requirements set forth in division (D) of this section shall exclude from Ohio net income all taxable temporary differences reflected on the person's books and records on the last day of its taxable year ending in 2004.

(b) In no event shall the exclusion provided by division (H)(3)(a) of this section for any franchise tax year exceed the amount of the taxable temporary differences otherwise included in Ohio net income for that year.

(4) Divisions (H)(2) and (3) of this section shall apply only to the extent such items were used in the calculations of the credit provided by this section.

Effective Date: 06-30-2005; 03-30-2006



Section 5751.54 - Tax credit for commercial activities tax.

(A) Any term used in this section has the same meaning as in section 122.85 of the Revised Code.

(B) There is allowed a refundable credit against the tax imposed by section 5751.02 of the Revised Code for any person that is the certificate owner of a tax credit certificate issued under section 122.85 of the Revised Code. The credit shall be claimed for the tax period in which the certificate is issued by the director of development services. The credit amount equals the amount stated in the certificate. The credit shall be claimed in the order required under section 5751.98 of the Revised Code. If the credit amount exceeds the tax otherwise due under section 5751.02 of the Revised Code after deducting all other credits in that order, the excess shall be refunded.

(C) Nothing in this section allows a person to claim more than one credit per tax credit-eligible production.

Added by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.



Section 5751.98 - Order of credits - limitations - excess carried forward.

(A) To provide a uniform procedure for calculating the amount of tax due under this chapter, a taxpayer shall claim any credits to which it is entitled in the following order:

(1) The nonrefundable jobs retention credit under division (B) of section 5751.50 of the Revised Code;

(2) The nonrefundable credit for qualified research expenses under division (B) of section 5751.51 of the Revised Code;

(3) The nonrefundable credit for a borrower's qualified research and development loan payments under division (B) of section 5751.52 of the Revised Code;

(4) The nonrefundable credit for calendar years 2010 to 2029 for unused net operating losses under division (B) of section 5751.53 of the Revised Code;

(5) The refundable motion picture production credit under section 5751.54 of the Revised Code;

(6) The refundable jobs creation credit or job retention credit under division (A) of section 5751.50 of the Revised Code;

(7) The refundable credit for calendar year 2030 for unused net operating losses under division (C) of section 5751.53 of the Revised Code.

(B) For any credit except the refundable credits enumerated in this section, the amount of the credit for a tax period shall not exceed the tax due after allowing for any other credit that precedes it in the order required under this section. Any excess amount of a particular credit may be carried forward if authorized under the section creating the credit.

Amended by 129th General AssemblyFile No.186,HB 510, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.3,HB 58, §1, eff. 3/7/2011.

Effective Date: 06-30-2005



Section 5751.99 - Penalties.

(A) Whoever files a fraudulent refund claim under section 5751.08 of the Revised Code shall be fined the greater of not more than one thousand dollars or the amount of the fraudulent refund requested or imprisoned not more than sixty days, or both.

(B) Except as provided in this section, whoever violates any section of this chapter, or any rule adopted by the tax commissioner under this chapter, shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(C) The penalties provided in this section are in addition to any penalties imposed by the tax commissioner under section 5751.06 of the Revised Code.

Effective Date: 06-30-2005






Chapter 5753 - CASINOS

Section 5753.01 - Definitions.

As used in Chapter 5753. of the Revised Code and for no other purpose under Title LVII of the Revised Code:

(A) "Casino facility" has the same meaning as in section 3772.01 of the Revised Code.

(B) "Casino gaming" has the same meaning as in section 3772.01 of the Revised Code.

(C) "Casino operator" has the same meaning as in section 3772.01 of the Revised Code.

(D) "Gross casino revenue" means the total amount of money exchanged for the purchase of chips, tokens, tickets, electronic cards, or similar objects by casino patrons, less winnings paid to wagerers. "Gross casino revenue" does not include the issuance to casino patrons or wagering by casino patrons of any promotional gaming credit as defined in section 3772.01 of the Revised Code. When issuance of the promotional gaming credit requires money exchanged as a match from the patron, the excludible portion of the promotional gaming credit does not include the portion of the wager purchased by the patron.

(E) "Person" has the same meaning as in section 3772.01 of the Revised Code.

(F) "Slot machine" has the same meaning as in section 3772.01 of the Revised Code.

(G) "Table game" has the same meaning as in section 3772.01 of the Revised Code.

(H) "Tax period" means one twenty-four-hour period with regard to which a casino operator is required to pay the tax levied by this chapter.

Amended by 129th General AssemblyFile No.44,HB 277, §1, eff. 10/17/2011.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.02 - Tax levied on casino revenue.

For the purpose of funding the needs of cities, counties, public school districts, law enforcement, and the horse racing industry; funding efforts to alleviate problem gambling and substance abuse; defraying Ohio casino control commission operating costs; and defraying the costs of administering the tax, a tax is levied on the gross casino revenue received by a casino operator of a casino facility at the rate of thirty-three per cent of the casino operator's gross casino revenue at the casino facility. The tax is in addition to any other taxes or fees imposed under the Revised Code or other law and for which the casino operator is liable under Section 6(C)(2) of Article XV, Ohio Constitution.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.03 - Funds created.

(A) For the purpose of receiving and distributing, and accounting for, revenue received from the tax levied by section 5753.02 of the Revised Code, the following funds are created in the state treasury:

(1) The casino tax revenue fund;

(2) The gross casino revenue county fund;

(3) The gross casino revenue county student fund;

(4) The gross casino revenue host city fund;

(5) The Ohio state racing commission fund;

(6) The Ohio law enforcement training fund;

(7) The problem casino gambling and addictions fund;

(8) The casino control commission fund;

(9) The casino tax administration fund.

(10) The peace officer training academy fund;

(11) The criminal justice services casino tax revenue fund.

(B) All moneys collected from the tax levied under this chapter shall be deposited into the casino tax revenue fund.

(C) From the casino tax revenue fund the director of budget and management shall transfer as needed to the tax refund fund amounts equal to the refunds certified by the tax commissioner under section 5753.06 of the Revised Code.

(D) After making any transfers required by division (C) of this section, but not later than the fifteenth day of the month following the end of each calendar quarter, the director of budget and management shall transfer amounts to each fund as follows:

(1) Fifty-one per cent to the gross casino revenue county fund to make payments as required by Section 6(C)(3)(a) of Article XV, Ohio Constitution;

(2) Thirty-four per cent to the gross casino revenue county student fund to make payments as required by Section 6(C)(3)(b) of Article XV, Ohio Constitution and as provided in section 5753.11 of the Revised Code;

(3) Five per cent to the gross casino revenue host city fund for the benefit of the cities in which casino facilities are located;

(4) Three per cent to the Ohio state racing commission fund to support the efforts and activities of the Ohio state racing commission to promote horse racing in this state at which the pari-mutuel system of wagering is conducted;

(5) Two per cent to the Ohio law enforcement training fund to support law enforcement functions in the state;

(6) Two per cent to the problem casino gambling and addictions fund to support efforts of the department of alcohol and drug addiction services to alleviate problem gambling and substance abuse and related research in the state under section 3793.032 of the Revised Code;

(7) Three per cent to the casino control commission fund to support the operations of the Ohio casino control commission and to defray the cost of administering the tax levied under section 5753.02 of the Revised Code.

Payments under divisions (D)(1) and (3) of this section shall be made by the end of the month following the end of the quarterly period. The tax commissioner shall make the data available to the director of budget and management for this purpose.

Payments from the gross casino revenue county student fund as required under section 5753.11 of the Revised Code shall be made by the last day of January and by the last day of August of each year, beginning in 2013. The tax commissioner shall make the data available to the director of budget and management for this purpose.

Of the money credited to the Ohio law enforcement training fund, the director of budget and management shall distribute eighty-five per cent of the money to the police officer training academy fund for the purpose of supporting the law enforcement training efforts of the Ohio peace officer training academy and fifteen per cent of the money to the criminal justice services casino tax revenue fund for the purpose of supporting the law enforcement training efforts of the division of criminal justice services.

(E)

(1) The tax commissioner shall serve as an agent of the counties of this state only for the purposes of this division and solely to make payments directly to municipal corporations and school districts, as applicable, on the counties' behalf.

(2) On or before the last day of the month following the end of each calendar quarter, the tax commissioner shall provide for payment from the funds referenced in divisions (D)(1) and (3) of this section to each county and municipal corporation as prescribed in those divisions.

(3) On or before the last day of January and the last day of August each year, the commissioner shall provide for payments from the fund referenced in division (D)(2) of this section to each school district as prescribed in that division.

(F) The director of budget and management shall transfer one per cent of the money credited to the casino control commission fund to the casino tax administration fund. The tax commissioner shall use the casino tax administration fund to defray the costs incurred in administering the tax levied by this chapter.

(G) All investment earnings of the gross casino revenue county student fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 6/11/2012.

Amended by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.04 - Filing of returns.

Daily each day banks are open for business, not later than noon, a casino operator shall file a return electronically with the tax commissioner. The return shall be in the form required by the tax commissioner, and shall reflect the relevant tax period. The return shall include, but is not limited to, the amount of the casino operator's gross casino revenue for the tax period and the amount of tax due under section 5753.02 of the Revised Code for the tax period. The casino operator shall remit electronically with the return the tax due.

If the casino operator ceases to be a taxpayer at any time, the casino operator shall indicate the last date for which the casino operator was liable for the tax. The return shall include a space for this purpose.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.

Related Legislative Provision: See 128th General AssemblyFile No.38,HB 519, §3



Section 5753.05 - Penalties.

(A)

(1) A casino operator who fails to file a return or to remit the tax due as required by section 5753.04 of the Revised Code shall pay a penalty not to exceed the greater of five hundred dollars or ten per cent of the tax due.

(2) If the tax commissioner finds additional tax to be due, the tax commissioner may impose an additional penalty of up to fifteen per cent of the additional tax found to be due. A delinquent payment of tax made as the result of a notice or an audit is subject to the additional penalty imposed by this division.

(3) If a casino operator fails to file a return electronically or to remit the tax electronically, the tax commissioner may impose an additional penalty of fifty dollars or ten per cent of the tax due as shown on the return, whichever is greater.

(B) If the tax due under section 5753.02 of the Revised Code is not timely paid, the casino operator shall pay interest at the rate per annum prescribed in section 5703.47 of the Revised Code beginning on the day the tax was due through the day the tax is paid or an assessment is issued, whichever occurs first.

(C) The tax commissioner shall collect any penalty or interest as if it were the tax levied by section 5753.02 of the Revised Code. Penalties and interest shall be treated as if they were revenue arising from the tax levied by section 5753.02 of the Revised Code.

(D) The tax commissioner may abate all or a portion of any penalty imposed under this section and may adopt rules governing abatements.

(E) If a casino operator fails to file a return or remit the tax due as required by section 5753.04 of the Revised Code within a period of one year after the due date for filing the return or remitting the tax, the Ohio casino control commission may suspend the casino operator's license.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.06 - Application for refund.

(A) A casino operator may apply to the tax commissioner for refund of the amount of taxes under section 5753.02 of the Revised Code that were overpaid, paid illegally or erroneously, or paid on an illegal or erroneous assessment. The application shall be on a form prescribed by the tax commissioner. The casino operator shall provide the amount of the requested refund along with the claimed reasons for, and documentation to support, the issuance of a refund. The casino operator shall file the application with the tax commissioner within four years after the date the payment was made, unless the applicant has waived the time limitation under division (D) of section 5753.07 of the Revised Code. In the latter event, the four-year limitation is extended for the same period of time as the waiver.

(B) Upon the filing of a refund application, the tax commissioner shall determine the amount of refund to which the applicant is entitled. If the amount is not less than that claimed, the tax commissioner shall certify the amount to the director of budget and management and treasurer of state for payment from the tax refund fund. If the amount is less than that claimed, the tax commissioner shall proceed under section 5703.70 of the Revised Code.

(C) Interest on a refund applied for under this section, computed at the rate provided for in section 5703.47 of the Revised Code, shall be allowed from the later of the date the tax was due or the date payment of the tax was made. Except as provided in section 5753.07 of the Revised Code, the tax commissioner may, with the consent of the casino operator, provide for crediting against the tax due for a tax period, the amount of any refund due the casino operator for a preceding tax period.

(D) Refunds under this section are subject to offset under section 5753.061 of the Revised Code.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.061 - Application of refund to debt to the state.

As used in this section, "debt to the state" means unpaid taxes that are due the state, unpaid workers' compensation premiums that are due, unpaid unemployment compensation contributions that are due, unpaid unemployment compensation payments in lieu of contributions that are due, unpaid fees payable to the state or to the clerk of courts under section 4505.06 of the Revised Code, incorrect medical assistance payments, or any unpaid charge, penalty, or interest arising from any of the foregoing. A debt to the state is not a "debt to the state" as used in this section unless the liability underlying the debt to the state has become incontestable because the time for appealing, reconsidering, reassessing, or otherwise questioning the liability has expired or the liability has been finally determined to be valid.

If a casino operator who is entitled to a refund under section 5753.06 of the Revised Code owes a debt to the state, the amount refundable may be applied in satisfaction of the debt to the state. If the amount refundable is less than the amount of the debt to the state, the amount refundable may be applied in partial satisfaction of the debt. If the amount refundable is greater than the amount of the debt, the amount refundable remaining after satisfaction of the debt shall be refunded to the casino operator.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.07 - Assessment.

(A)

(1) The tax commissioner may issue an assessment, based on any information in the tax commissioner's possession, against a casino operator who fails to pay the tax levied under section 5753.02 of the Revised Code or to file a return under section 5753.04 of the Revised Code. The tax commissioner shall give the casino operator written notice of the assessment under section 5703.37 of the Revised Code. With the notice, the tax commissioner shall include instructions on how to petition for reassessment and on how to request a hearing with respect to the petition.

(2) Unless the casino operator, within sixty days after service of the notice of assessment, files with the tax commissioner, either personally or by certified mail, a written petition signed by the casino operator, or by the casino operator's authorized agent who has knowledge of the facts, the assessment becomes final, and the amount of the assessment is due and payable from the casino operator to the treasurer of state. The petition shall indicate the casino operator's objections to the assessment. Additional objections may be raised in writing if they are received by the tax commissioner before the date shown on the final determination.

(3) If a petition for reassessment has been properly filed, the tax commissioner shall proceed under section 5703.60 of the Revised Code.

(4) After an assessment becomes final, if any portion of the assessment, including penalties and accrued interest, remains unpaid, the tax commissioner may file a certified copy of the entry making the assessment final in the office of the clerk of the court of common pleas of Franklin county or in the office of the clerk of the court of common pleas of the county in which the casino operator resides, the casino operator's casino facility is located, or the casino operator's principal place of business in this state is located. Immediately upon the filing of the entry, the clerk shall enter a judgment for the state against the taxpayer assessed in the amount shown on the entry. The judgment may be filed by the clerk in a loose-leaf book entitled, "special judgments for the gross casino revenue tax." The judgment has the same effect as other judgments. Execution shall issue upon the judgment at the request of the tax commissioner, and all laws applicable to sales on execution apply to sales made under the judgment.

(5) The portion of an assessment not paid within sixty days after the day the assessment was issued bears interest at the rate per annum prescribed by section 5703.47 of the Revised Code from the day the tax commissioner issued the assessment until the assessment is paid. Interest shall be paid in the same manner as the tax levied under section 5753.02 of the Revised Code and may be collected by the issuance of an assessment under this section.

(B) If the tax commissioner believes that collection of the tax levied under section 5753.02 of the Revised Code will be jeopardized unless proceedings to collect or secure collection of the tax are instituted without delay, the commissioner may issue a jeopardy assessment against the casino operator who is liable for the tax. Immediately upon the issuance of a jeopardy assessment, the tax commissioner shall file an entry with the clerk of the court of common pleas in the manner prescribed by division (A)(4) of this section, and the clerk shall proceed as directed in that division. Notice of the jeopardy assessment shall be served on the casino operator or the casino operator's authorized agent under section 5703.37 of the Revised Code within five days after the filing of the entry with the clerk. The total amount assessed is immediately due and payable, unless the casino operator assessed files a petition for reassessment under division (A)(2) of this section and provides security in a form satisfactory to the tax commissioner that is in an amount sufficient to satisfy the unpaid balance of the assessment. If a petition for reassessment has been filed, and if satisfactory security has been provided, the tax commissioner shall proceed under division (A)(3) of this section. Full or partial payment of the assessment does not prejudice the tax commissioner's consideration of the petition for reassessment.

(C) The tax commissioner shall immediately forward to the treasurer of state all amounts the tax commissioner receives under this section, and the amounts forwarded shall be treated as if they were revenue arising from the tax levied under section 5753.02 of the Revised Code.

(D) Except as otherwise provided in this division, no assessment shall be issued against a casino operator for the tax levied under section 5753.02 of the Revised Code more than four years after the due date for filing the return for the tax period for which the tax was reported, or more than four years after the return for the tax period was filed, whichever is later. This division does not bar an assessment against a casino operator who fails to file a return as required by section 5753.04 of the Revised Code or who files a fraudulent return, or when the casino operator and the tax commissioner waive in writing the time limitation.

(E) If the tax commissioner possesses information that indicates that the amount of tax a casino operator is liable to pay under section 5753.02 of the Revised Code exceeds the amount the casino operator paid, the tax commissioner may audit a sample of the casino operator's gross casino revenue over a representative period of time to ascertain the amount of tax due, and may issue an assessment based on the audit. The tax commissioner shall make a good faith effort to reach agreement with the casino operator in selecting a representative sample. The tax commissioner may apply a sampling method only if the tax commissioner has prescribed the method by rule.

(F) If the whereabouts of a casino operator who is liable for the tax levied under section 5753.02 of the Revised Code are unknown to the tax commissioner, the tax commissioner shall proceed under section 5703.37 of the Revised Code.

(G) If a casino operator fails to pay the tax levied under section 5753.02 of the Revised Code within a period of one year after the due date for remitting the tax, the Ohio casino control commission may suspend the casino operator's license.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.08 - Liability for unpaid taxes.

If a casino operator who is liable for the tax levied under section 5753.02 of the Revised Code sells the casino facility, disposes of the casino facility in any manner other than in the regular course of business, or quits the casino gaming business, any tax owed by that person becomes immediately due and payable, and the person shall pay the tax due, including any applicable penalties and interest. The person's successor shall withhold a sufficient amount of the purchase money to cover the amounts due and unpaid until the predecessor produces a receipt from the tax commissioner showing that the amounts due have been paid or a certificate indicating that no taxes are due. If the successor fails to withhold purchase money, the successor is personally liable, up to the purchase money amount, for amounts that were unpaid during the operation of the business by the predecessor.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.09 - Administration and enforcement.

The tax commissioner shall administer and enforce this chapter. In addition to any other powers conferred upon the tax commissioner by law, the tax commissioner may:

(A) Prescribe all forms that are required to be filed under this chapter;

(B) Adopt rules that are necessary and proper to carry out this chapter; and

(C) Appoint professional, technical, and clerical employees as are necessary to carry out the tax commissioner's duties under this chapter.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.10 - Recordkeeping.

The tax commissioner may prescribe requirements for the keeping of records and pertinent documents, for the filing of copies of federal income tax returns and determinations, and for computations reconciling federal income tax returns with the return required by section 5753.04 of the Revised Code. The tax commissioner may require a casino operator, by rule or by notice served on the casino operator, to keep records and other documents that the tax commissioner considers necessary to show the extent to which the casino operator is subject to this chapter. The records and other documents shall be open to inspection by the tax commissioner during business hours, and shall be preserved for a period of four years unless the tax commissioner, in writing, consents to their destruction within that period, or by order served on the casino operator requires that they be kept longer. If the records are normally kept electronically by the casino operator, the casino operator shall provide the records to the tax commissioner electronically at the tax commissioner's request.

Any information required by the tax commissioner under this section is confidential under section 5703.21 of the Revised Code.

Added by 128th General AssemblyFile No.38,HB 519, §1, eff. 9/10/2010.



Section 5753.11 - Calculating student populations.

(A) As used in this section:

(1) "Public school district" means any city, local, exempted village, or joint vocational school district, community school established under Chapter 3314. of the Revised Code, STEM school established under Chapter 3326. of the Revised Code, or college-preparatory boarding school established under Chapter 3328. of the Revised Code. "Public school district" does not include any STEM school operated under section 3326.51 of the Revised Code.

(2) "Student population" means the number of students residing in a county who are enrolled in a public school district in grades kindergarten through twelve and the total number of preschool children with disabilities on the following dates:

(a) For the January distribution, the Friday of the first full school week in October;

(b) For the August distribution, the Friday of the first full school week in May.

(B) For the purpose of calculating student population, each public school district shall, twice annually, report to the department of education the students enrolled in the district on the days specified in division (A)(2) of this section. A student shall be considered to be enrolled in a public school district if the student is participating in education programs of the public school district and the public school district has not:

(1) Received documentation from a parent terminating enrollment of the student;

(2) Been provided documentation of a student's enrollment in another public or private school; or

(3) Ceased to offer education to the student.

If more than one public school district reports a student as enrolled, the department shall use procedures adopted by the department for the reconciliation of enrollment to determine the district of enrollment for purposes of this section. In the case of the dual enrollment of a student in a joint vocational school district and another public school district, the student shall be included in the enrollments for both schools. If the valid school district or enrollment cannot be determined in time for the certification, the count of these students shall be divided equally between the reporting districts.

(C) The department of education shall certify to the department of taxation the student population for each county and the student population for each public school district located in whole or in part in the county on or before the thirtieth day of December, for the January distribution and on or before the thirtieth day of July, for the August distribution. A student shall be included in the school district enrollment for a county only if a student resides in that county. The location of each community school shall be the enrollment area required to be defined by the community school and its sponsor in accordance with division (A)(19) of section 3314.03 of the Revised Code, the location of each STEM schools shall be any county in which its enrolled students reside, and the location of the college-preparatory boarding schools shall be the territory of the school district in which the college-preparatory school is located or the territory of any city, exempted village, or local school district that has agreed to be a participating district under section 3328.04 of the Revised Code.

The student population count certified by the department of education to the department of taxation is final and shall not be adjusted by future updates to the counts.

(D) Not later than the thirty-first day of January and the thirty-first day of August of each year, the tax commissioner shall distribute funds in the gross casino revenue county student fund to public school districts. The commissioner shall calculate the amount of funds to distribute to each public school district as follows:

(1) The commissioner shall calculate the proportional share of the funds attributable to each county by dividing the total student population certified for each county by the sum of the total student population certified in all counties statewide.

(2) The commissioner shall multiply the amount in division (D)(1) of this section by the total amount of funds in the gross casino revenue county student fund to obtain the share of funds for each county.

(3) The commissioner shall multiply the amount in division (D)(2) of this section by the quotient of the student population certified for each individual district located in the county divided by the sum of the student population certified for all public school districts located in the county.

The commissioner shall distribute to each public school district the amount so calculated for each district.

Added by 129th General AssemblyFile No.126,HB 386, §1, eff. 6/11/2012.









Title [58] LVIII TRUSTS

Chapter 5801 - OHIO TRUST CODE

Section 5801.01 - General definitions.

As used in Chapters 5801. to 5811. of the Revised Code:

(A) "Action," with respect to an act of a trustee, includes a failure to act.

(B) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code.

(C) "Beneficiary" means a person that has a present or future beneficial interest in a trust, whether vested or contingent, or that, in a capacity other than that of trustee, holds a power of appointment over trust property, or a charitable organization that is expressly designated in the terms of the trust to receive distributions. "Beneficiary" does not include any charitable organization that is not expressly designated in the terms of the trust to receive distributions, but to whom the trustee may in its discretion make distributions.

(D) "Beneficiary surrogate" means a person, other than a trustee, designated by the settlor in the trust instrument to receive notices, information, and reports otherwise required to be provided to a current beneficiary under divisions (B)(8) and (9) of section 5801.04 of the Revised Code.

(E) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in division (A) of section 5804.05 of the Revised Code.

(F) "Current beneficiary" means a beneficiary that, on the date the beneficiary's qualification is determined, is a distributee or permissible distributee of trust income or principal.

(G) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment.

(H) "Guardian of the estate" means a guardian appointed by a court to administer the estate of any individual or to serve as conservator of the property of an individual eighteen years of age or older under section 2111.021 of the Revised Code.

(I) "Guardian of the person" means a guardian appointed by a court to make decisions regarding the support, care, education, health, and welfare of any individual or to serve as conservator of the person of an individual eighteen years of age or older under section 2111.021 of the Revised Code. "Guardian of the person" does not include a guardian ad litem.

(J) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1 et seq., as amended.

(K) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

(L) "Jurisdiction," with respect to a geographic area, includes a state or country.

(M) "Mandatory distribution" means a distribution of income or principal, including a distribution upon termination of the trust, that the trustee is required to make to a beneficiary under the terms of the trust. Mandatory distributions do not include distributions that a trustee is directed or authorized to make pursuant to a support or other standard, regardless of whether the terms of the trust provide that the trustee "may" or "shall" make the distributions pursuant to a support or other standard.

(N) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental agency or instrumentality, public corporation, or any other legal or commercial entity.

(O) "Power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable by a trustee that is limited by an ascertainable standard or that is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(P) "Property" means anything or any interest in anything that may be the subject of ownership.

(Q) "Qualified beneficiary" means a beneficiary to whom, on the date the beneficiary's qualification is determined, any of the following applies:

(1) The beneficiary is a distributee or permissible distributee of trust income or principal.

(2) The beneficiary would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in division (Q)(1) of this section terminated on that date, but the termination of those interests would not cause the trust to terminate.

(3) The beneficiary would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(R) "Revocable," as applied to a trust, means revocable at the time of determination by the settlor alone or by the settlor with the consent of any person other than a person holding an adverse interest. A trust's characterization as revocable is not affected by the settlor's lack of capacity to exercise the power of revocation, regardless of whether an agent of the settlor under a power of attorney, or a guardian of the person or estate of the settlor, is serving.

(S) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

(T) "Spendthrift provision" means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiary's interest.

(U) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States, or an Indian tribe or band recognized by federal law or formally acknowledged by a state.

(V) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(W) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust and any amendments to that instrument.

(X) "Trustee" includes an original, additional, and successor trustee and a cotrustee.

(Y)

(1) "Wholly discretionary trust" means a trust to which all of the following apply:

(a) The trust is irrevocable.

(b) Distributions of income or principal from the trust may or shall be made to or for the benefit of the beneficiary only at the trustee's discretion.

(c) The beneficiary does not have a power of withdrawal from the trust.

(d) The terms of the trust use "sole," "absolute," "uncontrolled," or language of similar import to describe the trustee's discretion to make distributions to or for the benefit of the beneficiary.

(e) The terms of the trust do not provide any standards to guide the trustee in exercising its discretion to make distributions to or for the benefit of the beneficiary.

(f) The beneficiary is not the settlor, the trustee, or a cotrustee.

(g) The beneficiary does not have the power to become the trustee or a cotrustee.

(2) A trust may be a wholly discretionary trust with respect to one or more but less than all beneficiaries.

(3) If a beneficiary has a power of withdrawal, the trust may be a wholly discretionary trust with respect to that beneficiary during any period in which the beneficiary may not exercise the power. During a period in which the beneficiary may exercise the power, both of the following apply:

(a) The portion of the trust the beneficiary may withdraw may not be a wholly discretionary trust with respect to that beneficiary;

(b) The portion of the trust the beneficiary may not withdraw may be a wholly discretionary trust with respect to that beneficiary.

(4) If the beneficiary and one or more others have made contributions to the trust, the portion of the trust attributable to the beneficiary's contributions may not be a wholly discretionary trust with respect to that beneficiary, but the portion of the trust attributable to the contributions of others may be a wholly discretionary trust with respect to that beneficiary. If a beneficiary has a power of withdrawal, then upon the lapse, release, or waiver of the power, the beneficiary is treated as having made contributions to the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greatest of the following amounts:

(a) The amount specified in section 2041(b)(2) or 2514(e) of the Internal Revenue Code;

(b) If the donor of the property subject to the beneficiary's power of withdrawal is not married at the time of the transfer of the property to the trust, the amount specified in section 2503(b) of the Internal Revenue Code;

(c) If the donor of the property subject to the beneficiary's power of withdrawal is married at the time of the transfer of the property to the trust, twice the amount specified in section 2503(b) of the Internal Revenue Code.

(5) Notwithstanding divisions (Y)(1)(f) and (g) of this section, a trust may be a wholly discretionary trust if the beneficiary is, or has the power to become, a trustee only with respect to the management or the investment of the trust assets, and not with respect to making discretionary distribution decisions. With respect to a trust established for the benefit of an individual who is blind or disabled as defined in 42 U.S.C. 1382c(a)(2) or (3), as amended, a wholly discretionary trust may include either or both of the following:

(a) Precatory language regarding its intended purpose of providing supplemental goods and services to or for the benefit of the beneficiary, and not to supplant benefits from public assistance programs;

(b) A prohibition against providing food and shelter to the beneficiary.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5801.011 - Short title.

Chapters 5801. to 5811. of the Revised Code may be cited as the Ohio trust code.

Effective Date: 01-01-2007



Section 5801.02 - Application of trust chapters.

Except as otherwise provided in any provision of Chapters 5801. to 5811. of the Revised Code, those chapters apply to charitable and noncharitable inter vivos express trusts and to trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust. Chapters 5801. to 5811. of the Revised Code apply to charitable and noncharitable testamentary trusts to the extent provided by section 2109.69 of the Revised Code.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5801.03 - Actual and constructive knowledge of facts.

(A) Subject to division (B) of this section, a person has knowledge of a fact if any of the following apply:

(1) The person has actual knowledge of the fact.

(2) The person has received notice or notification of the fact.

(3) From all the facts and circumstances known to the person at the time in question, the person has reason to know the fact.

(B) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time an employee having responsibility to act for the trust received the information or the information would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

Effective Date: 01-01-2007



Section 5801.04 - Trustee powers, duties, and relations - beneficiaries' rights.

(A) Except as otherwise provided in the terms of the trust, Chapters 5801. to 5811. of the Revised Code govern the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

(B) The terms of a trust prevail over any provision of Chapters 5801. to 5811. of the Revised Code except the following:

(1) The requirements for creating a trust;

(2) The duty of a trustee to act in good faith and in accordance with the purposes of the trust;

(3) The requirement that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve;

(4) The power of the court to modify or terminate a trust under sections 5804.10 to 5804.16 of the Revised Code;

(5) The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in Chapter 5805. of the Revised Code;

(6) The power of the court under section 5807.02 of the Revised Code to require, dispense with, or modify or terminate a bond;

(7) The power of the court under division (B) of section 5807.08 of the Revised Code to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(8) Subject to division (C) of this section, the duty under divisions (B)(2) and (3) of section 5808.13 of the Revised Code to notify current beneficiaries of an irrevocable trust who have attained twenty-five years of age of the existence of the trust, of the identity of the trustee, and of their right to request trustee's reports;

(9) Subject to division (C) of this section, the duty under division (A) of section 5808.13 of the Revised Code to respond to the request of a current beneficiary of an irrevocable trust for trustee's reports and other information reasonably related to the administration of a trust;

(10) The effect of an exculpatory term under section 5810.08 of the Revised Code;

(11) The rights under sections 5810.10 to 5810.13 of the Revised Code of a person other than a trustee or beneficiary;

(12) Periods of limitation for commencing a judicial proceeding;

(13) The power of the court to take any action and exercise any jurisdiction that may be necessary in the interests of justice;

(14) The subject-matter jurisdiction of the court for commencing a proceeding as provided in section 5802.03 of the Revised Code.

(C) With respect to one or more of the current beneficiaries, the settlor, in the trust instrument, may waive or modify the duties of the trustee described in divisions (B)(8) and (9) of this section. The waiver or modification may be made only by the settlor designating in the trust instrument one or more beneficiary surrogates to receive any notices, information, or reports otherwise required under those divisions to be provided to the current beneficiaries. If the settlor makes a waiver or modification pursuant to this division, the trustee shall provide the notices, information, and reports to the beneficiary surrogate or surrogates in lieu of providing them to the current beneficiaries. The beneficiary surrogate or surrogates shall act in good faith to protect the interests of the current beneficiaries for whom the notices, information, or reports are received. A waiver or modification made under this division shall be effective for so long as the beneficiary surrogate or surrogates, or their successor or successors designated in accordance with the terms of the trust instrument, act in that capacity.

Effective Date: 01-01-2007



Section 5801.05 - Application of common law and equity principles.

The common law of trusts and principles of equity continue to apply in this state, except to the extent modified by Chapters 5801. to 5811. or another section of the Revised Code.

Effective Date: 01-01-2007



Section 5801.06 - Designated jurisdiction - controlling law.

(A) The law of the jurisdiction designated in the terms of a trust determines the meaning and effect of the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue. In the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue determines the meaning and effect of the terms.

(B) The administration of a trust is governed by the law designated in the terms of the trust to govern trust administration. If the terms of the trust do not designate the governing law, both of the following apply:

(1) The law of the trust's principal place of administration governs the administration of the trust.

(2) If the trust's principal place of administration is transferred to another jurisdiction under section 5801.07 of the Revised Code, the law of the new principal place of administration of the trust governs the administration of the trust from the time of the transfer.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5801.07 - Connection with designated jurisdiction - transfer.

(A) Without precluding other means for establishing a sufficient connection with the designated jurisdiction, the terms of a trust designating the principal place of administration of the trust are valid and controlling if a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction or if all or part of the administration occurs in the designated jurisdiction.

(B) A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries.

(C) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by division (B) of this section, may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(D) The trustee shall notify the current beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty days before initiating the transfer. The notice of a proposed transfer shall include all of the following:

(1) The name of the jurisdiction to which the principal place of administration is to be transferred;

(2) The address and telephone number at the new location at which the trustee can be contacted;

(3) An explanation of the reasons for the proposed transfer;

(4) The date on which the trustee expects the proposed transfer to occur.

(E) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to section 5807.04 of the Revised Code.

Effective Date: 01-01-2007



Section 5801.08 - Methods of notice - waiver.

(A) Notice to a person or the sending of a document to a person under Chapters 5801. to 5811. of the Revised Code shall be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

(B) Notice otherwise required or a document otherwise required to be sent under Chapters 5801. to 5811. of the Revised Code is not required to be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(C) The person to be notified or sent a document may waive notice or the sending of a document under Chapters 5801. to 5811. of the Revised Code.

(D) Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.

Effective Date: 01-01-2007



Section 5801.09 - Notice to beneficiary by request.

(A) Whenever Chapters 5801. to 5811. of the Revised Code require notice to current or qualified beneficiaries of a trust, the trustee shall also give notice to any other beneficiary who has sent the trustee a request for notice.

(B) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in section 5804.08 or 5804.09 of the Revised Code has the rights of a current beneficiary under Chapters 5801. to 5811. of the Revised Code.

Effective Date: 01-01-2007



Section 5801.10 - Agreement among interested parties regarding trust matters.

(A) As used in this section, "creditor" means any of the following:

(1) A person holding a debt or security for a debt entered into by a trustee on behalf of the trust;

(2) A person holding a debt secured by one or more assets of the trust;

(3) A person having a claim against the trustee or the assets of the trust under section 5805.06 of the Revised Code;

(4) A person who has attached through legal process a beneficiary's interest in the trust.

(B)

(1) Subject to division (B)(2) of this section, the parties to an agreement under this section shall be any two or more of the following, or their representatives under the representation provisions of Chapter 5803. of the Revised Code, except that only the settlor and any trustee are required to be parties to an amendment of any revocable trust:

(a) The settlor if living and if no adverse income or transfer tax results would arise from the settlor's participation;

(b) The beneficiaries;

(c) The currently serving trustees;

(d) Creditors, if their interest is to be affected by the agreement.

(2) In addition to the parties to an agreement under division (B)(1) of this section, the parties shall include the attorney general if an agreement described in division (C)(7) of this section is being made and either of the following applies:

(a) An organization with one or more purposes that are described in division (A) of section 5804.05 of the Revised Code is a beneficiary.

(b) The trust is a charitable trust.

(C) The persons specified in division (B) of this section may by written instrument enter into an agreement with respect to any matter concerning the construction of, administration of, or distributions under the terms of the trust, the investment of income or principal held by the trustee, or other matters. The agreement may not effect a termination of the trust before the date specified for the trust's termination in the terms of the trust, change the interests of the beneficiaries in the trust except as necessary to effect a modification described in division (C)(5) , (6), or (7) of this section, or include terms and conditions that could not be properly approved by the court under Chapters 5801. to 5811. of the Revised Code or other applicable law. The invalidity of any provision of the agreement does not affect the validity of other provisions of the agreement. Matters that may be resolved by a private settlement agreement include, but are not limited to, all of the following:

(1) Determining classes of creditors, beneficiaries, heirs, next of kin, or other persons;

(2) Resolving disputes arising out of the administration or distribution under the terms of the trust, including disputes over the construction of the language of the trust instrument or construction of the language of other writings that affect the terms of the trust;

(3) Granting to the trustee necessary or desirable powers not granted in the terms of the trust or otherwise provided by law, to the extent that those powers either are not inconsistent with the express provisions or purposes of the terms of the trust or, if inconsistent with the express provisions or purposes of the terms of the trust, are necessary for the due administration of the terms of the trust;

(4) Modifying the terms of the trust, if the modification is not inconsistent with any material purpose of the trust;

(5) Modifying the terms of the trust in the manner required to qualify the gift under the terms of the trust for the charitable estate or gift tax deduction permitted by federal law, including the addition of mandatory governing instrument requirements for a charitable remainder trust as required by the Internal Revenue Code and regulations promulgated under it in any case in which the parties interested in the trust have submitted written agreements to the proposed changes or written disclaimer of interest;

(6) Modifying the terms of the trust in the manner required to qualify any gift under the terms of the trust for the estate tax marital deduction available to noncitizen spouses, including the addition of mandatory governing instrument requirements for a qualified domestic trust under section 2056A of the Internal Revenue Code and regulations promulgated under it in any case in which the parties interested in the trust have submitted written agreements to the proposed changes or written disclaimer of interest;

(7) Construing or modifying the terms of a trust that refer to the federal estate tax, federal generation-skipping transfer tax, or Ohio estate tax, or that contain a division of property based on the imposition or amount of one or more of those taxes, to give effect to the intent of the settlor;

(8) Resolving any other matter that arises under Chapters 5801. to 5811. of the Revised Code.

(D) No agreement shall be entered into under this section affecting the rights of a creditor without the creditor's consent or affecting the collection rights of federal, state, or local taxing authorities.

(E) Any agreement entered into under this section that complies with the requirements of division (C) of this section shall be final and binding on the parties to the agreement or persons represented by the parties to the agreement whether by reason of Chapter 5803. of the Revised Code or otherwise, and their heirs, successors, and assigns, but shall have no effect on any trustee, settlor, beneficiary, or creditor who is not a party to the agreement or is not represented by a party to the agreement.

(F) Notwithstanding anything in this section, in division (D) of section 5803.03 of the Revised Code, or in any other rule of law to the contrary, a trustee serving under the terms of the trust shall only represent its own individual or corporate interests in negotiating or entering into an agreement subject to this section. No trustee serving under the terms of the trust shall be considered to represent any settlor, beneficiary, or the interests of any settlor or beneficiary in negotiating or entering into an agreement subject to this section.

(G) Any party to a private settlement agreement entered into under this section may request the court to approve the agreement, to determine whether the representation as provided in Chapter 5803. of the Revised Code was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.

(H) If an agreement entered into under this section contains a provision requiring binding arbitration of any disputes arising under the agreement, the provision is enforceable.

(I) Nothing in this section affects any of the following:

(1) The right of a beneficiary to disclaim under section 5815.36 of the Revised Code;

(2) The termination or modification of a trust under section 5804.10, 5804.11, 5804.12, 5804.13, 5804.14, 5804.15, or 5804.16 of the Revised Code;

(3) The ability of a trustee to divide or consolidate a trust under section 5804.17 of the Revised Code;

(4) The power of the trustee to make distributions pursuant to section 5808.18 of the Revised Code.

(J) Nothing in this section restricts or limits the jurisdiction of any court to dispose of matters not covered by agreements under this section or to supervise the acts of trustees appointed by that court.

(K) This section shall be liberally construed to favor the validity and enforceability of agreements entered into under it.

(L) A trustee serving under the trust instrument is not liable to any third person arising from any loss due to that trustee's actions or inactions taken or omitted in good faith reliance on the terms of an agreement entered into under this section.

(M) Subject to divisions (B)(2) and (C)(7) of this section, this section does not apply to any of the following:

(1) A charitable trust that has one or more charitable organizations as qualified beneficiaries;

(2) A charitable trust the terms of which authorize or direct the trustee to distribute trust income or principal to one or more charitable organizations to be selected by the trustee, or for one or more charitable purposes described in division (A) of section 5804.05 of the Revised Code, if any of the following apply:

(a) The distributions may be made on the date that an agreement under this section would be entered into.

(b) The distributions could be made on the date that an agreement under this section would be entered into if the interests of the current beneficiaries of the trust terminated on that date, but the termination of those interests would not cause the trust to terminate.

(c) The distributions could be made on the date that an agreement under this section would be entered into if the trust terminated on that date.

(N) This section does not prohibit some or all of the persons who could enter into an agreement under this section from entering into agreements that are not described in this section and are governed by other law, including the common law. Nothing in this section limits or negates any consents, releases, or ratifications, whether under section 5810.09 of the Revised Code or otherwise, relating to any agreement described in this section or governed by other law.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5801.11 - Guardian to comply with duties under RC Chapter 2111.

A guardian of the estate or person, in acting under Chapters 5801. to 5811. of the Revised Code, shall comply with the guardian's duties under Chapter 2111. of the Revised Code or other applicable law.

Effective Date: 2008 HB499 09-12-2008






Chapter 5802 - JURISDICTION OF COURT

Section 5802.01 - Judicial intervention in trust administration.

(A) A court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(B) An inter vivos trust is not subject to continuing judicial supervision unless ordered by the court. Trusts created pursuant to a section of the Revised Code or a judgment or decree of a court are subject to continuing judicial supervision to the extent provided by the section, judgment, or decree or by court order.

(C) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

Effective Date: 01-01-2007



Section 5802.02 - Personal jurisdiction over trustee and beneficiaries.

(A) By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(B) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from the trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(C) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.

Effective Date: 01-01-2007



Section 5802.03 - Concurrent jurisdiction regarding inter vivos trust.

The probate division of the court of common pleas has concurrent jurisdiction with, and the same powers at law and in equity as, the general division of the court of common pleas to issue writs and orders and to hear and determine any action that involves an inter vivos trust.

Effective Date: 01-01-2007






Chapter 5803 - REPRESENTATIVES

Section 5803.01 - Notice to and consent by representative.

(A) Notice to a person who may represent and bind another person under this chapter has the same effect as if notice were given directly to the other person.

(B) The consent of a person who may represent and bind another person under this chapter is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(C) Except as otherwise provided in sections 5804.11 and 5806.02 of the Revised Code, a person who under this chapter may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(D) A settlor may not represent and bind a beneficiary under this chapter with respect to the termination or modification of a trust under division (A) of section 5804.11 of the Revised Code.

Effective Date: 01-01-2007



Section 5803.02 - Holder of power of appointment may represent persons subject to power.

To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power. The rights of the holder of a presently exercisable general power of appointment are governed by section 5806.03 of the Revised Code.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5803.03 - Powers of representative.

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute, all of the following apply:

(A) A guardian of the estate may represent and bind the estate that the guardian of the estate controls.

(B) A guardian of the person may represent and bind the ward if a guardian of the estate has not been appointed.

(C) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal.

(D) Except as provided in division (F) of section 5801.10 of the Revised Code, a trustee may represent and bind the beneficiaries of the trust.

(E) A personal representative of a decedent's estate may represent and bind persons interested in the estate.

(F) A parent may represent and bind the parent's minor or unborn child if neither a guardian for the child's estate or a guardian of the person has been appointed. If a minor or unborn child is not represented by a parent under this division, another person may represent and bind the minor or unborn child under section 5803.04 of the Revised Code if the requirements of that section are met.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5803.04 - Representation by person having same interest.

Unless otherwise represented, a minor, incapacitated individual, unborn individual, or person whose identity or location is unknown and not reasonably ascertainable may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.

Effective Date: 01-01-2007



Section 5803.05 - Appointment to represent unrepresented interest.

(A) If the court determines that an interest is not represented under this chapter or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated individual, unborn individual, or person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(B) A representative may act on behalf of the individual represented with respect to any matter arising under Chapters 5801. to 5811. of the Revised Code, whether or not a judicial proceeding concerning the trust is pending.

(C) In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.

Effective Date: 01-01-2007






Chapter 5804 - CREATION, MODIFICATION, REVOCATION, AND TERMINATION

Section 5804.01 - Methods of creation of trusts.

A trust may be created by any of the following methods:

(A) Transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(B) Declaration by the owner of property that the owner holds identifiable property as trustee;

(C) Exercise of a power of appointment in favor of a trustee;

(D) A court order.

Effective Date: 01-01-2007



Section 5804.02 - General requirements for creation of trust.

(A) A trust is created only if all of the following apply:

(1) The settlor of the trust, other than the settlor of a trust created by a court order, has capacity to create a trust.

(2) The settlor of the trust, other than the settlor of a trust created by a court order, indicates an intention to create the trust.

(3) The trust has a definite beneficiary or is one of the following:

(a) A charitable trust;

(b) A trust for the care of an animal, as provided in section 5804.08 of the Revised Code;

(c) A trust for a noncharitable purpose, as provided in section 5804.09 of the Revised Code.

(4) The trustee has duties to perform.

(5) The same person is not the sole trustee and sole beneficiary.

(B) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(C) A power in a trustee or other person to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails, and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

(D) A trust is valid regardless of the existence, size, or character of the corpus of the trust. This division applies to any trust instrument that was executed prior to, or is executed on or after, January 1, 2007.

(E) A trust is not invalid because a person, including, but not limited to, the creator of the trust, is or may become the sole trustee and the sole holder of the present beneficial enjoyment of the corpus of the trust, provided that one or more other persons hold a vested, contingent, or expectant interest relative to the enjoyment of the corpus of the trust upon the cessation of the present beneficial enjoyment. A merger of the legal and equitable titles to the corpus of a trust described in this division does not occur in its creator, and, notwithstanding any contrary provision of Chapter 2107. of the Revised Code, the trust is not a testamentary trust that is required to comply with that chapter in order for its corpus to be legally distributed to other beneficiaries in accordance with the provisions of the trust upon the cessation of the present beneficial enjoyment. This division applies to any trust that satisfies the provisions of this division, whether the trust was executed prior to, on, or after October 10, 1991.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5804.03 - Validity of nontestamentary trusts.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which, at the time of creation, any of the following applies:

(A) The settlor was domiciled in, had a place of abode in, or was a national of the jurisdiction.

(B) A trustee was domiciled or had a place of business in the jurisdiction.

(C) Any trust property was located in the jurisdiction.

Effective Date: 01-01-2007



Section 5804.04 - Trust purposes must be legitimate.

A trust may be created only to the extent that its purposes are lawful, not contrary to public policy, and possible to achieve. A trust exists, and its assets shall be held, for the benefit of its beneficiaries in accordance with the interests of the beneficiaries in the trust.

Effective Date: 01-01-2007



Section 5804.05 - Purposes of charitable trust - enforcement.

(A) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(B) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(C) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.

Effective Date: 01-01-2007



Section 5804.06 - Trust induced by fraud, duress, or undue influence void.

A trust is void to the extent its creation was induced by fraud, duress, or undue influence. As used in this section, "fraud," "duress," and "undue influence" have the same meanings for trust validity purposes as they have for purposes of determining the validity of a will.

Effective Date: 01-01-2007



Section 5804.07 - Written instrument not required.

Except as required by any section of the Revised Code not in Chapters 5801. to 5811. of the Revised Code, a trust is not required to be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.

Effective Date: 01-01-2007



Section 5804.08 - Trust to provide for care of animal.

(A) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(B) A person appointed in the terms of a trust or, if no person is so appointed, a person appointed by the court may enforce a trust authorized by this section. A person having an interest in the welfare of an animal that is provided care by a trust authorized by this section may request the court to appoint a person to enforce the trust or to remove a person appointed.

(C) The property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor if then living or to the settlor's successors in interest.

Effective Date: 01-01-2007



Section 5804.09 - Trust created for noncharitable purpose.

Except as otherwise provided in section 5804.08 of the Revised Code or any other section of the Revised Code:

(A) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. A trust created for a noncharitable purpose may not be enforced for more than twenty-one years.

(B) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

(C) The property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor if then living or to the settlor's successors in interest.

Effective Date: 01-01-2007



Section 5804.10 - Termination of trust by revocation or by terms.

(A) In addition to the methods of termination prescribed by sections 5804.11 to 5804.14 of the Revised Code, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, a court determines that no purpose of the trust remains to be achieved, or a court determines that the purposes of the trust have become unlawful or impossible to achieve.

(B) A trustee or beneficiary may commence a proceeding to approve or disapprove a proposed modification or termination under sections 5804.11 to 5804.16 of the Revised Code or to approve or disapprove a trust combination or division under section 5804.17 of the Revised Code. The settlor may commence a proceeding to approve or disapprove a proposed modification or termination under section 5804.11 of the Revised Code. The settlor of a charitable trust may maintain a proceeding to modify the trust under section 5804.13 of the Revised Code.

Effective Date: 01-01-2007



Section 5804.11 - Termination or modification of noncharitable irrevocable trust.

(A) If upon petition the court finds that the settlor and all beneficiaries consent to the modification or termination of a noncharitable irrevocable trust, that all consents, including any given by representatives under Chapter 5803. of the Revised Code, are valid, and that all parties giving consent are competent to do so, the court shall enter an order approving the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust. An agent under a power of attorney may exercise a settlor's power to consent to a trust's modification or termination only to the extent expressly authorized by both the power of attorney and the terms of the trust. The settlor's guardian of the estate may exercise a settlor's power to consent to a trust's modification or termination with the approval of the court supervising the guardianship if an agent is not so authorized. The guardian of the settlor's person may exercise a settlor's power to consent to a trust's modification or termination with the approval of the court supervising the guardianship if an agent is not so authorized and a guardian of the estate has not been appointed. This division does not apply to a noncharitable irrevocable trust described in 42 U.S.C. 1396p(d)(4).

(B) A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified, but not to remove or replace the trustee, upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust. A spendthrift provision in the terms of the trust may, but is not presumed to, constitute a material purpose of the trust. In determining what constitutes a material purpose of a trust, a court may but is not required to consider extrinsic evidence indicating a settlor's intent at the time the instrument was executed.

(C) Upon termination of a trust under division (A) or (B) of this section, the trustee shall distribute the trust property as agreed by the beneficiaries.

(D) If not all of the beneficiaries consent to a proposed modification or termination of the trust under division (A) or (B) of this section, the court may approve the modification or termination if the court is satisfied of both of the following:

(1) That if all of the beneficiaries had consented, the trust could have been modified or terminated under this section;

(2) That the interests of a beneficiary who does not consent will be adequately protected.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5804.12 - Judicial action due to change of circumstances.

(A) The court may modify the administrative or dispositive terms of a trust or terminate the trust if because of circumstances not anticipated by the settlor modification or termination will further the purposes of the trust. To the extent practicable, the court shall make the modification in accordance with the settlor's probable intention.

(B) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or impair the trust's administration.

(C) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(D) The court may modify or interpret the terms of a trust, including, but not limited to, a charitable trust or a trust having as a beneficiary an organization with one or more purposes that are described in division (A) of section 5804.05 of the Revised Code, that refer to the federal estate tax, federal generation-skipping transfer tax, or Ohio estate tax, or that contain a division of property based on the imposition or amount of one or more of those taxes, to give effect to the intent of the settlor.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007



Section 5804.13 - Judicial action where charitable purpose frustrated.

(A) Except as otherwise provided in division (B) of this section, if a particular charitable purpose becomes unlawful, impracticable, or impossible to achieve, all of the following apply:

(1) The trust does not fail in whole or in part.

(2) The trust property does not revert to the settlor or the settlor's successors in interest.

(3) The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes. In accordance with section 109.25 of the Revised Code, the attorney general is a necessary party to a judicial proceeding brought under this section.

(B) A provision in the terms of a charitable trust for an alternative charitable purpose or for the distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under division (A) of this section to apply cy pres to modify or terminate the trust.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5804.14 - Termination or modification where costs exceed value.

(A)

(1) Except as provided in division (A)(2) of this section, after notice to the qualified beneficiaries, the trustee of an inter vivos trust consisting of trust property having a total value of less than one hundred thousand dollars may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(2) Division (A)(1) of this section does not apply to any of the following:

(a) A charitable trust that has one or more charitable organizations as qualified beneficiaries;

(b) A charitable trust the terms of which authorize or direct the trustee to distribute trust income or principal to one or more charitable organizations to be selected by the trustee, or for one or more charitable purposes described in division (A) of section 5804.05 of the Revised Code, if any of the following apply:

(i) The distributions may be made on the date that the trust would be terminated under division (A)(1) of this section.

(ii) The distributions could be made on the date that the trust would be terminated under division (A)(1) of this section if the interests of the current beneficiaries of the trust terminated on that date, but the termination of those interests would not cause the trust to terminate.

(iii) The distributions could be made on the date that the trust would be terminated under division (A)(1) of this section, if the trust terminated on that date but not under that division.

(B) If an inter vivos trust consists of trust property having a total value of less than one hundred thousand dollars, the court may modify or terminate the trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(C) Upon the termination of a trust pursuant to division (A)(1) of this section, the trustee shall distribute the trust estate in accordance with any provision specified in the terms of the trust for the premature termination of the trust. If there is no provision of that nature in the terms of the trust , the trustee shall distribute the trust estate among the beneficiaries of the trust in accordance with their respective beneficial interests and in a manner that the trustee determines to be equitable. For purposes of distributing the trust estate among the beneficiaries of the trust under this division, the trustee shall consider all of the following:

(1) The existence of any agreement among the beneficiaries with respect to their beneficial interests;

(2) The actuarial values of the separate beneficial interests of the beneficiaries;

(3) Any expression of preference of the beneficiaries that is contained in the terms of the trust .

(D) Upon the termination of a trust pursuant to division (B) of this section, the court shall order the distribution of the trust estate in accordance with any provision specified in the terms of the trust for the premature termination of the trust. If there is no provision of that nature in the terms of the trust , the court shall order the distribution of the trust estate among the beneficiaries of the trust in accordance with their respective beneficial interests and in a manner that the court determines to be equitable. For purposes of ordering the distribution of the trust estate among the beneficiaries of the trust under this division, the court shall consider the three factors listed in division (C) of this section.

(E) The existence of a spendthrift or similar provision in the terms of a trust or will does not preclude the termination of a trust pursuant to this section.

(F) This section does not apply to an easement for conservation or preservation.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5804.15 - Reformation to conform to settlor's intention.

The court may reform the terms of a trust, even if they are unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.

Effective Date: 01-01-2007



Section 5804.16 - Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.

Effective Date: 01-01-2007



Section 5804.17 - Combination or division of trusts.

After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts if the result does not substantially impair the rights of any beneficiary or have a materially adverse effect on the achievement of the purposes of the trust.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5804.18 - When certain trust is irrevocable.

A trust described in 42 U.S.C. 1396p(d)(4) is irrevocable if the terms of the trust prohibit the settlor from revoking it, whether or not the settlor's estate or the settlor's heirs are named as the remainder beneficiary or beneficiaries of the trust upon the settlor's death.

Effective Date: 01-01-2007






Chapter 5805 - SPENDTHRIFT TRUST PROVISIONS

Section 5805.01 - Validity and effect of spendthrift provisions.

(A) A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest or if it restrains involuntary transfer of a beneficiary's interest and permits voluntary transfer of a beneficiary's interest only with the consent of a trustee who is not the beneficiary.

(B) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(C) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this chapter and in section 5810.04 of the Revised Code, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary. Real property or tangible personal property that is owned by the trust but that is made available for a beneficiary's use or occupancy in accordance with the trustee's authority under the terms of the trust shall not be considered to have been distributed by the trustee or received by the beneficiary for purposes of allowing a creditor or assignee of the beneficiary to reach the property.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5805.02 - Enforceability and enforcement of spendthrift provisions.

(A) As used in this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(B) Subject to section 5805.03 of the Revised Code, a spendthrift provision is unenforceable against either of the following:

(1) The beneficiary's child or spouse who has a judgment or court order against the beneficiary for support, but only if distributions can be made for the beneficiary's support or the beneficiary is entitled to receive mandatory distributions under the terms of the trust;

(2) A claim of this state or the United States to the extent provided by the Revised Code or federal law.

(C) A spendthrift provision is enforceable against the beneficiary's former spouse.

(D) A claimant described in division (B) of this section may obtain from the court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to the relief that is appropriate under the circumstances, considering among any other factors determined appropriate by the court the support needs of the beneficiary, the beneficiary's spouse, and the beneficiary's dependent children or, with respect to a beneficiary who is the recipient of public benefits, the supplemental needs of the beneficiary if the trust was not intended to provide for the beneficiary's basic support.

(E) The only exceptions to the effectiveness of a spendthrift provision are those described in divisions (B) and (D) of this section, in division (B) of section 5805.05 of the Revised Code, and in sections 5805.06 and 5810.04 of the Revised Code.

Effective Date: 01-01-2007



Section 5805.03 - Creditors of discretionary trust beneficiary may not reach interest.

Notwithstanding anything to the contrary in division (B) of section 5805.02 of the Revised Code, no creditor or assignee of a beneficiary of a wholly discretionary trust may reach the beneficiary's interest in the trust, or a distribution by the trustee before its receipt by the beneficiary, whether by attachment of present or future distributions to or for the benefit of the beneficiary, by judicial sale, by obtaining an order compelling the trustee to make distributions from the trust, or by any other means, regardless of whether the terms of the trust include a spendthrift provision.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5805.04 - Creditor may not compel discretionary distribution - exceptions.

(A) As used in this section, "child" includes any person for whom an order or judgment for child support has been entered in this or any other state.

(B) Except as otherwise provided in divisions (C) and (D) of this section, whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if the discretion is expressed in the form of a standard of distribution or the trustee has abused the discretion.

(C) Division (B) of this section does not apply to this state for any claim for support of a beneficiary in a state institution if the terms of the trust do not include a spendthrift provision and do include a standard for distributions to or for the beneficiary under which the trustee may make distributions for the beneficiary's support.

(D) Unless the settlor has explicitly provided in the trust that the beneficiary's child or spouse or both are excluded from benefiting from the trust, to the extent a trustee of a trust that is not a wholly discretionary trust has not complied with a standard of distribution or has abused a discretion, both of the following apply:

(1) The court may order a distribution to satisfy a judgment or court order against the beneficiary for support of the beneficiary's child or spouse, provided that the court may order the distributions only if distributions can be made for the beneficiary's support under the terms of the trust and that the court may not order any distributions under this division to satisfy a judgment or court order against the beneficiary for support of the beneficiary's former spouse.

(2) The court shall direct the trustee to pay to the child or spouse the amount that is equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

(E) Even if a trust does not contain a spendthrift provision, to the extent a beneficiary's interest in a trust is subject to the exercise of the trustee's discretion, whether or not such discretion is subject to one or more standards of distribution, the interest may not be ordered sold to satisfy or partially satisfy a claim of the beneficiary's creditor or assignee.

(F) If the trustee's or cotrustee's discretion to make distributions for the trustee's or cotrustee's own benefit is limited by an ascertainable standard, a creditor may not reach or compel distribution of the beneficial interest except to the extent the interest would be subject to the creditor's claim if the beneficiary were not acting as trustee or cotrustee.

Effective Date: 01-01-2007



Section 5805.05 - Attachment of mandatory distributions absent spendthrift provision.

(A) To the extent that a trust that gives a beneficiary the right to receive one or more mandatory distributions does not contain a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to attach present or future mandatory distributions to or for the benefit of the beneficiary or to reach the beneficiary's interest by other means. The court may limit an award under this section to the relief that is appropriate under the circumstances, considering among any other factors determined appropriate by the court, the support needs of the beneficiary, the beneficiary's spouse, and the beneficiary's dependent children or, with respect to a beneficiary who is the recipient of public benefits, the supplemental needs of the beneficiary if the trust was not intended to provide for the beneficiary's basic support. If in exercising its power under this section the court decides to order either a sale of a beneficiary's interest or that a lien be placed on the interest, in deciding between the two types of action, the court shall consider among any other factors it considers relevant the amount of the claim of the creditor or assignee and the proceeds a sale would produce relative to the potential value of the interest to the beneficiary.

(B) Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution the beneficiary is entitled to receive if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.

Effective Date: 01-01-2007



Section 5805.06 - Rights of settlor's creditors - power of withdrawal.

(A) Whether or not the terms of a trust contain a spendthrift provision, all of the following apply:

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) Except to the extent that a trust is established pursuant to, or otherwise is wholly or partially governed by or subject to Chapter 5816. of the Revised Code, with respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If an irrevocable trust has more than one settlor, the amount distributable to or for a settlor's benefit that the creditor or assignee of a particular settlor may reach may not exceed that settlor's interest in the portion of the trust attributable to that settlor's contribution. The right of a creditor or assignee to reach a settlor's interest in an irrevocable trust shall be subject to Chapter 5816. of the Revised Code to the extent that that chapter applies to that trust.

(3) With respect to a trust described in 42 U.S.C. section 1396p(d)(4)(A) or (C), the court may limit the award of a settlor's creditor under division (A)(1) or (2) of this section to the relief that is appropriate under the circumstances, considering among any other factors determined appropriate by the court, the supplemental needs of the beneficiary.

(B) For purposes of this section, all of the following apply:

(1) The holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power during the period the power may be exercised.

(2) Upon the lapse, release, or waiver of the power of withdrawal, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greatest of the following amounts:

(a) The amount specified in section 2041(b)(2) or 2514(e) of the Internal Revenue Code;

(b) If the donor of the property subject to the holder's power of withdrawal is not married at the time of the transfer of the property to the trust, the amount specified in section 2503(b) of the Internal Revenue Code;

(c) If the donor of the property subject to the holder's power of withdrawal is married at the time of the transfer of the property to the trust, twice the amount specified in section 2503(b) of the Internal Revenue Code.

(3) None of the following shall be considered an amount that can be distributed to or for the benefit of the settlor:

(a) Trust property that could be, but has not yet been, distributed to or for the benefit of the settlor only as a result of the exercise of a power of appointment held in a nonfiduciary capacity by any person other than the settlor;

(b) Trust property that could be, but has not yet been, distributed to or for the benefit of the settlor of a trust pursuant to the power of the trustee to make distributions or pursuant to the power of another in a fiduciary capacity to direct distributions, if and to the extent that the distributions could be made from trust property the value of which was included in the gross estate of the settlor's spouse for federal estate tax purposes under section 2041 or 2044 of the Internal Revenue Code or that was treated as a transfer by the settlor's spouse under section 2514 or 2519 of the Internal Revenue Code;

(c) Trust property that, pursuant to the exercise of a discretionary power by a person other than the settlor, could be paid to a taxing authority or to reimburse the settlor for any income tax on trust income or principal that is payable by the settlor under the law imposing the tax.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 01-01-2007



Section 5805.07 - Trust property not subject to personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

Effective Date: 01-01-2007






Chapter 5806 - POWERS OF SETTLOR

Section 5806.01 - Capacity of settlor same as testator.

The capacity of a settlor required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5806.02 - Revocation or amendment of trust.

(A) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This division does not apply to a trust created under an instrument executed before January 1, 2007.

(B) If a revocable trust is created or funded by more than one settlor, all of the following apply:

(1) To the extent the trust consists of community property, either spouse acting alone may revoke the trust, but the trust may be amended only by joint action of both spouses.

(2) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution.

(3) Upon the revocation or amendment of the trust by less than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(C) The settlor may revoke or amend a revocable trust by substantial compliance with a method provided in the terms of the trust or, if the terms of the trust do not provide a method, by any method manifesting clear and convincing evidence of the settlor's intent, provided that a revocable trust may not be revoked or amended by a will or codicil, regardless of whether it refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust unless the terms of the trust expressly allow it to be revoked or amended by a will or codicil.

(D) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(E) An agent under a power of attorney may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only to the extent expressly authorized by both the terms of the trust and the power.

(F) A guardian of the estate of the settlor or, if no guardian of the estate has been appointed, a guardian of the person of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the guardianship.

(G) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5806.03 - Control of rights of beneficiaries and duties of trustees.

(A) During the lifetime of the settlor of a revocable trust, whether or not the settlor has capacity to revoke the trust, the rights of the beneficiaries are subject to the control of the settlor, and the duties of the trustee, including the duties to inform and report under section 5808.13 of the Revised Code, are owed exclusively to the settlor. If the trustee breaches its duty during the lifetime of the settlor, any recovery obtained from the trustee after the settlor becomes incapacitated or dies shall be apportioned by the court. If the settlor is living when the recovery is obtained, the court shall apportion the recovery between the settlor and the trust, or allocate the entire recovery to the settlor or the trust, as it determines to be equitable under the circumstances. If the settlor is not living when the recovery is obtained, the court shall apportion the recovery between the settlor's estate and the trust, or allocate the entire recovery to the settlor's estate or the trust, as it determines to be equitable under the circumstances.

(B) During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5806.04 - Actions concerning certain revocable trusts.

(A) Any of the following actions pertaining to a revocable trust that is made irrevocable by the death of the settlor of the trust shall be commenced by the earlier of the date that is two years after the date of the death of the settlor of the trust or that is six months from the date on which the trustee sends the person bringing the action a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed under this division for commencing an action:

(1) An action to contest the validity of the trust;

(2) An action to contest the validity of any amendment to the trust that was made during the lifetime of the settlor of the trust;

(3) An action to contest the revocation of the trust during the lifetime of the settlor of the trust;

(4) An action to contest the validity of any transfer made to the trust during the lifetime of the settlor of the trust.

(B) Upon the death of the settlor of a revocable trust that was made irrevocable by the death of the settlor, the trustee, without liability, may proceed to distribute the trust property in accordance with the terms of the trust unless either of the following applies:

(1) The trustee has actual knowledge of a pending action to contest the validity of the trust, any amendment to the trust, the revocation of the trust, or any transfer made to the trust during the lifetime of the settlor of the trust.

(2) The trustee receives written notification from a potential contestant of a potential action to contest the validity of the trust, any amendment to the trust, the revocation of the trust, or any transfer made to the trust during the lifetime of the settlor of the trust, and the action is actually filed within ninety days after the written notification was given to the trustee.

(C) If a distribution of trust property is made pursuant to division (B) of this section, a beneficiary of the trust shall return any distribution to the extent that it exceeds the distribution to which the beneficiary is entitled if the trust, an amendment to the trust, or a transfer made to the trust later is determined to be invalid.

(D) This section applies only to revocable trusts that are made irrevocable by the death of the settlor of the trust if the grantor dies on or after July 23, 2002.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008






Chapter 5807 - TRUSTEES

Section 5807.01 - Acceptance or rejection of trusteeship.

(A) Except as otherwise provided in division (C) of this section, a person designated as trustee accepts the trusteeship by substantially complying with a method of acceptance provided in the terms of the trust or, if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(B) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(C) A person designated as trustee, without accepting the trusteeship, may do either or both of the following:

(1) Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary;

(2) Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.

Effective Date: 01-01-2007



Section 5807.02 - Bond of trustee.

(A) A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(B) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(C) A regulated financial-service institution qualified to do trust business in this state need not give bond, even if required by the terms of the trust.

Effective Date: 01-01-2007



Section 5807.03 - Cotrustees - delegation - liability.

(A) If there are three or more cotrustees serving, the cotrustees may act by majority decision.

(B) If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(C) A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(D) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(E) A trustee may delegate to a cotrustee duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. A delegation made under this division shall be governed by section 5808.07 of the Revised Code. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(F) Except as otherwise provided in division (G) of this section, and subject to divisions (C) and (E) of this section, a trustee who does not join in an action of another trustee is not liable for the action.

(G) Except as otherwise provided in this division, each trustee shall exercise reasonable care to prevent a cotrustee from committing a serious breach of trust and to compel a cotrustee to redress a serious breach of trust. A trustee is not required to exercise reasonable care of that nature under this division, and a trustee is not liable for resulting losses, when section 5815.25 of the Revised Code is applicable or there is more than one other trustee and the other trustees act by majority vote.

(H) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action.

Effective Date: 01-01-2007



Section 5807.04 - Vacancy defined - priority in filling - additional trustees.

(A) A vacancy in a trusteeship occurs under any of the following circumstances:

(1) A person designated as trustee rejects the trusteeship;

(2) A person designated as trustee cannot be identified or does not exist;

(3) A trustee resigns;

(4) A trustee is disqualified or removed;

(5) A trustee dies;

(6) A guardian of the estate or person is appointed for an individual serving as trustee.

(B) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(C) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) By a person appointed by someone designated in the terms of the trust to appoint a successor trustee;

(3) By a person appointed by unanimous agreement of the qualified beneficiaries;

(4) By a person appointed by the court.

(D) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) By a person appointed by someone designated in the terms of the trust to appoint a successor trustee;

(3) By a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust;

(4) By a person appointed by the court.

(E) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

Effective Date: 01-01-2007



Section 5807.05 - Resignation of trustee - notice - approval.

(A) A trustee may resign upon at least thirty days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees or with the approval of the court.

(B) In approving a resignation of a trustee, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(C) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

Effective Date: 01-01-2007



Section 5807.06 - Removal of trustee - grounds - protective measures.

(A) The settlor, a cotrustee, or a beneficiary may request the court to remove a trustee, or the court may remove a trustee on its own initiative.

(B) The court may remove a trustee for any of the following reasons:

(1) The trustee has committed a serious breach of trust;

(2) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) Because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries.

(C) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order any appropriate relief under division (B) of section 5810.01 of the Revised Code that is necessary to protect the trust property or the interests of the beneficiaries.

Effective Date: 01-01-2007



Section 5807.07 - Powers and duties of removed or resigned trustee.

(A) Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(B) A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.

Effective Date: 01-01-2007



Section 5807.08 - Compensation of trustee.

(A) If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

(B) If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if the duties of the trustee are substantially different from those contemplated when the trust was created or the compensation specified by the terms of the trust would be unreasonably low or high.

Effective Date: 01-01-2007



Section 5807.09 - Reimbursement of trustee for administrative expenses.

(A) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for expenses that were properly incurred in the administration of the trust and, to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(B) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

Effective Date: 01-01-2007






Chapter 5808 - TRUST ADMINISTRATION

Section 5808.01 - Duties of trustee generally.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with Chapters 5801. to 5811. of the Revised Code.

Effective Date: 01-01-2007



Section 5808.02 - Duty of loyalty to beneficiaries - voidable transactions - conflicts of interest.

(A) A trustee shall administer the trust solely in the interests of the beneficiaries.

(B) Subject to the rights of persons dealing with or assisting the trustee as provided in section 5810.12 of the Revised Code, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or that is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless one of the following applies:

(1) The transaction was authorized by the terms of the trust or by other provisions of the Revised Code.

(2) The transaction was approved by the court.

(3) The beneficiary did not commence a judicial proceeding within the time allowed by section 5810.05 of the Revised Code.

(4) The beneficiary or the beneficiary's representative consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with section 5810.09 of the Revised Code.

(5) The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(C) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with one of the following:

(1) The trustee's spouse;

(2) The trustee's descendant, sibling, or parent or the spouse of a trustee's descendant, sibling, or parent;

(3) An agent or attorney of the trustee;

(4) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(D) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(E) An investment by a trustee that is permitted by other provisions of the Revised Code is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of Chapter 5809. of the Revised Code.

(F) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(G) This section does not preclude either of the following:

(1) Any transaction authorized by another section of the Revised Code;

(2) Unless the beneficiaries establish that it is unfair, any of the following transactions:

(a) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(b) Payment of reasonable compensation to the trustee;

(c) A transaction between a trust and another trust, decedent's estate, or guardianship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(d) A deposit of trust money in a regulated financial-services institution that is an affiliate of the trustee;

(e) An advance by the trustee of money for the protection of the trust.

(H) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007



Section 5808.03 - Multiple beneficiaries - duty of impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing , managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests .

Effective Date: 01-01-2007



Section 5808.04 - Duty to act as prudent person.

A trustee shall administer the trust as a prudent person would and shall consider the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

Effective Date: 01-01-2007



Section 5808.05 - Reasonable administrative costs allowed.

Except as otherwise permitted by law, in administering a trust , a trustee may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.

Effective Date: 01-01-2007



Section 5808.06 - Trustee to use any special skills or expertise.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.

Effective Date: 01-01-2007



Section 5808.07 - Delegation of powers and duties.

(A) A trustee may delegate duties and powers that a prudent trustee having comparable skills could properly delegate under the circumstances. In accordance with this division, a trustee shall exercise reasonable care, skill, and caution in doing all of the following:

(1) Selecting an agent, cotrustee, or other fiduciary to whom the delegation is made;

(2) Establishing the scope and terms of the delegation consistent with the purposes and terms of the trust;

(3) Periodically reviewing the agent's, cotrustee's, or other fiduciary's actions in order to monitor the agent's, cotrustee's, or other fiduciary's performance and compliance with the terms of the delegation.

(B) In performing a delegated function, an agent, cotrustee, or other fiduciary owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(C) A trustee who complies with division (A) of this section is not liable to the beneficiaries of the trust or to the trust for the decisions or actions of the agent, cotrustee, or other fiduciary to whom the function was delegated.

(D) By accepting the delegation of powers or duties from the trustee of a trust that is subject to the laws of this state, an agent, cotrustee, or other fiduciary submits to the jurisdiction of this state.

Effective Date: 01-01-2007



Section 5808.08 - Direction of settlor contrary to terms - power of modification.

(A) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

(B) As provided in section 5815.25 of the Revised Code, a trustee is not liable for losses resulting from certain actions or failures to act when other persons are granted certain powers with respect to the administration of the trust.

(C) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(D) Except to the extent otherwise provided by the terms of a trust, a person other than a beneficiary who holds a power to direct, including, but not limited to, a power to direct the modification or termination of a trust, is presumptively a fiduciary who, as a fiduciary, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 01-01-2007



Section 5808.09 - Taking control and protection of property.

A trustee shall take reasonable steps to take control of and protect the trust property.

Effective Date: 01-01-2007



Section 5808.10 - Adequate records of administration.

(A) A trustee shall keep adequate records of the administration of the trust.

(B) A trustee shall keep trust property separate from the trustee's own property.

(C) Except as otherwise provided in division (D) of this section and in section 2131.21 of the Revised Code, a trustee not subject to federal or state banking regulation shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(D) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.

Effective Date: 01-01-2007



Section 5808.11 - Enforcement and defense of claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

Effective Date: 01-01-2007



Section 5808.12 - Collection of trust property - successor trustees.

A trustee shall take reasonable steps to collect trust property held by third persons. The responsibility of a successor trustee with respect to the administration of the trust by a prior trustee shall be governed by section 5815.24 of the Revised Code.

Effective Date: 01-01-2007



Section 5808.13 - Keeping beneficiaries informed - requests - required reports.

(A) A trustee shall keep the current beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a beneficiary's request for information related to the administration of the trust.

(B) A trustee shall do all of the following:

(1) Upon the request of a beneficiary, promptly furnish to the beneficiary a copy of the trust instrument. Unless the beneficiary expressly requests a copy of the entire trust instrument, the trustee may furnish to the beneficiary a copy of a redacted trust instrument that includes only those provisions of the trust instrument that the trustee determines are relevant to the beneficiary's interest in the trust. If the beneficiary requests a copy of the entire trust instrument after receiving a copy of a redacted trust instrument, the trustee shall furnish a copy of the entire trust instrument to the beneficiary. If the settlor of a revocable trust that has become irrevocable has completely restated the terms of the trust, the trust instrument furnished by the trustee shall be the restated trust instrument, including any amendments to the restated trust instrument. Nothing in division (B)(1) of this section limits the ability of a beneficiary to obtain a copy of the original trust instrument, any other restatements of the original trust instrument, or amendments to the original trust instrument and any other restatements of the original trust instrument in a judicial proceeding with respect to the trust.

(2) Within sixty days after accepting a trusteeship, notify the current beneficiaries of the acceptance and of the trustee's name, address, and telephone number;

(3) Within sixty days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, notify the current beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument, and of the right to a trustee's report as provided in division (C) of this section;

(4) Notify the current beneficiaries in advance of any change in the method or rate of the trustee's compensation.

(C) A trustee of a trust that has a fiscal year ending on or after January 1, 2007, shall send to the current beneficiaries, and to other beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets, and, if feasible, the trust assets' respective market values. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report for the period during which the former trustee served must be sent to the current beneficiaries by the former trustee. A personal representative or guardian may send the current beneficiaries a report on behalf of a deceased or incapacitated trustee.

(D) A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

(E) The trustee may provide information and reports to beneficiaries to whom the provided information and reports are not required to be provided under this section.

(F) Divisions (B)(2) and (3) of this section apply only to a trustee who accepts a trusteeship on or after January 1, 2007, to an irrevocable trust created on or after January 1, 2007, and to a revocable trust that becomes irrevocable on or after January 1, 2007.

(G) During the lifetime of the settlor of a revocable trust, whether or not the settlor has capacity to revoke the trust, the trustee's duties under this section are owed exclusively to the settlor.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5808.14 - Judicial standard of review for discretionary trusts.

(A) The judicial standard of review for discretionary trusts is that the trustee shall exercise a discretionary power reasonably, in good faith, and in accordance with the terms and purposes of the trust and the interests of the beneficiaries, except that with respect to distribution decisions a reasonableness standard shall not be applied to the exercise of discretion by the trustee of a wholly discretionary trust. The greater the grant of discretion by the settlor to the trustee, the broader the range of permissible conduct by the trustee in exercising it.

(B) Subject to division (D) of this section, and unless the terms of the trust expressly indicate that a rule in this division does not apply:

(1) A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard.

(2) A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(C) A power whose exercise is limited or prohibited by division (B) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(D) Division (B) of this section does not apply to any of the following:

(1) A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in section 2056(b)(5) or 2523(e) of the Internal Revenue Code, was previously allowed;

(2) Any trust during any period that the trust may be revoked or amended by its settlor;

(3) A trust if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code.

(E) For purposes of division (A) of this section, a trustee who acts reasonably and in good faith in exercising the power to distribute trust income or principal to the trustee of a second trust in accordance with division (A) or (B) of section 5808.18 of the Revised Code is presumed to have acted in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5808.15 - General powers of trustee.

(A) A trustee, without authorization by the court, may exercise powers conferred by the terms of the trust and, except as limited by the terms of the trust, may exercise all of the following powers:

(1) All powers over the trust property that an unmarried competent owner has over individually owned property;

(2) Any other powers appropriate to achieve the proper investment, management, and distribution of the trust property;

(3) Any other powers conferred by Chapters 5801. to 5811. of the Revised Code.

(B) The exercise of a power is subject to the fiduciary duties prescribed by Chapter 5808. of the Revised Code.

Effective Date: 01-01-2007



Section 5808.16 - Specific powers of trustee.

Without limiting the authority conferred by section 5808.15 of the Revised Code, a trustee may do all of the following:

(A) Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(B) Acquire or sell property, for cash or on credit, at public or private sale;

(C) Exchange, partition, or otherwise change the character of trust property;

(D) Deposit trust money in an account in a regulated financial-service institution;

(E) Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(F) With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(G) With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to do any of the following:

(1) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(2) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(3) Pay calls, assessments, and other sums chargeable or accruing against the securities and sell or exercise stock subscription or conversion rights;

(4) Deposit the securities with a depositary or other regulated financial-service institution.

(H) With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(I) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(J) Grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(K) Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(L) Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(M) With respect to possible liability for violation of environmental law, do any of the following:

(1) Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(2) Take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(3) Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(4) Compromise claims against the trust that may be asserted for an alleged violation of environmental law;

(5) Pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law.

(N) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(O) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(P) Exercise elections with respect to federal, state, and local taxes;

(Q) Select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance policy payable to the trustee, exercise rights under any employee benefit or retirement plan, annuity, or life insurance policy payable to the trustee, including the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(R) Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(S) Guarantee loans made by others to the settlor of a revocable trust and, if the settlor so directs, guarantee loans made by others to a third party and mortgage, pledge, or grant a security interest in the property of a revocable trust to secure the payment of loans made by others to the settlor of the revocable trust and, if the settlor so directs, loans made by others to a third party;

(T) Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(U) Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by doing any of the following:

(1) Paying it to the beneficiary's guardian of the estate, or, if the beneficiary does not have a guardian of the estate, the beneficiary's guardian of the person;

(2) Paying it to the beneficiary's custodian under sections 5814.01 to 5814.09 of the Revised Code and, for that purpose, creating a custodianship;

(3) If the trustee does not know of a guardian of the person or estate, or custodian, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf;

(4) Managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution.

(V) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(W) Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(X) Prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(Y) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(Z) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it;

(AA) Employ agents, attorneys, accountants, investment advisors, and other professionals.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5808.17 - Powers and duties of trustee on termination; protection from liability.

(A) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

(B) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(C) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent that it was induced by improper conduct of the trustee or that the beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.

(D) If a beneficiary who was entitled to receive a distribution is deceased, the beneficiary's death did not terminate the beneficiary's right to receive the distribution, and an administration of the beneficiary's estate is open, the trustee shall make the distribution to the personal representative of the beneficiary's estate. If a beneficiary who was entitled to receive a distribution is deceased, the beneficiary's death did not terminate the beneficiary's right to receive the distribution, and an administration of the beneficiary's estate is not open, the trustee, without liability, may make the distribution directly to the beneficiary's heirs or devisees without requiring the opening or re-opening of estate administration proceedings if the trustee does not know of an adverse claim to the distribution and one of the following applies:

(1) The beneficiary's estate was administered as an intestate estate in the jurisdiction in which the beneficiary was domiciled at death, and the trustee does both of the following:

(a) Distributes the personal property included in the distribution to the person or persons who were determined to be the heirs of the beneficiary in that administration, in the same manner as the personal property would have been distributed if it had been part of the beneficiary's intestate estate;

(b) Distributes the real property included in the distribution to the person or persons the trustee reasonably determines were the beneficiary's heirs under the statutes of descent and distribution, in effect at the time of the beneficiary's death, of the jurisdiction or jurisdictions in which the real property is located.

(2) The beneficiary's estate was administered as a testate estate in the jurisdiction in which the deceased beneficiary was domiciled at death, and the trustee does both of the following:

(a) Distributes the personal property included in the distribution to the residuary devisee or devisees under the beneficiary's will, in the same manner as the personal property would have been distributed in that administration if it had been part of the beneficiary's testate estate;

(b) Distributes the real property included in the distribution to the person or persons the trustee reasonably determines would have received the real property under the law of the jurisdiction or jurisdictions in which the real property is located.

(3) Division (D)(1) or (2) of this section does not apply, the beneficiary's death occurred at least six months before the trustee makes the distribution, and all of the following apply:

(a) The trustee determines that the beneficiary had created a trust during the beneficiary's life that remained in existence at the beneficiary's death.

(b) The beneficiary had executed a will that the trustee reasonably determines would have been admitted to probate if it had been offered for probate.

(c) The beneficiary's will described in division (D)(3)(b) of this section devised the residue of the beneficiary's estate to the trustee of the trust described in division (D)(3)(a) of this section to be held under the terms of that trust.

(d) The trustee makes the distribution to the trustee of the trust described in division (D)(3)(a) of this section.

(4) Division (D)(1), (2), or (3) of this section does not apply, the beneficiary's death occurred at least six months before the trustee makes the distribution, and all of the following apply:

(a) The trustee, exercising reasonable diligence, determines that an administration of the beneficiary's estate has not been commenced in the jurisdiction in which the trustee reasonably determines the beneficiary was domiciled at death.

(b) The trustee does not know of an administration of the beneficiary's estate having been commenced in any other jurisdiction.

(c) The trustee does not know of a purported last will and testament of the beneficiary.

(d) The trustee does both of the following:

(i) Distributes the personal property included in the distribution to the person or persons the trustee reasonably determines were the beneficiary's heirs under the statutes of descent and distribution, in effect at the time of the beneficiary's death, of the jurisdiction in which the trustee reasonably determines the beneficiary was domiciled at death;

(ii) Distributes the real property included in the distribution to the person or persons the trustee reasonably determines were the beneficiary's heirs under the statutes of descent and distribution, in effect at the time of the beneficiary's death, of the jurisdiction or jurisdictions in which the real property is located.

(E) The trustee's protection from liability for making distributions under division (D) of this section has no effect on the ability of third parties to pursue claims against the recipients of those distributions.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007



Section 5808.18 - Trustee's power to make distributions in further trust.

(A) Unless the trust instrument expressly provides otherwise and subject to the limitations set forth in this section, all of the following apply:

(1) If a trustee of a trust, referred to in this section as the "first trust," has absolute power under the terms of the first trust to make distributions of principal to one or more current beneficiaries, that trustee may exercise that power by distributing all or any part of the principal subject to the power, and all or any part of any income that is not otherwise currently required to be distributed, to the trustee of another trust, referred to in this section as the "second trust," that is for the benefit of one or more current beneficiaries of the first trust. The second trust may be a trust under the trust instrument for the first trust or under a different governing instrument, including a governing instrument created by the trustee of the first trust. A trustee of a first trust who is authorized to make distributions to the trustee of a second trust pursuant to division (A) of this section may do so at any time, whether or not the trustee of the first trust would otherwise have made a distribution at that time to, or for the benefit of, any beneficiary pursuant to the terms of the first trust.

(2) In determining whether a trustee has absolute power to make distributions of principal to any current beneficiary and the identity of the current beneficiaries, all of the following apply:

(a) An absolute power to distribute principal includes any power to make distributions of principal that is not limited by reasonably definite standards or ascertainable standards, whether or not the word "absolute" is used in the trust instrument.

(b) A power to make distributions of principal for purposes that include best interests, welfare, comfort or happiness, or words of similar import, if not otherwise limited by reasonably definite standards or ascertainable standards, constitutes an absolute power not limited by reasonably definite standards or ascertainable standards, regardless of any requirement to take into account other resources of the current beneficiary or beneficiaries to whom those distributions may be made.

(c) If the current beneficiaries of the first trust are defined, in whole or in part, as a class of persons, that class includes any person who falls within that class of persons after the distribution to the second trust.

(d) A power to make distributions for the benefit of a beneficiary is considered a power to make distributions to that beneficiary.

(3) If property is distributed pursuant to the authority described in division (A) of this section, the governing instrument for the second trust may do either or both of the following:

(a) Grant a power of appointment to one or more of the beneficiaries for whose benefit the property was so distributed, including a power to appoint trust property to the power holder, the power holder's creditors, the power holder's estate, the creditors of the power holder's estate, or any other person, whether or not that person is a beneficiary of the first trust or the second trust;

(b) Provide that, at a time or upon an event specified in that governing instrument, the remaining trust property shall thereafter be held for the benefit of the beneficiaries of the first trust upon terms and conditions that are substantially identical to the terms and conditions of the trust instrument for the first trust, except that any current beneficiary or beneficiaries for whose benefit the property could have been, but was not, so distributed may be excluded from having any beneficial interest in the second trust.

(4) For purposes of division (A)(3) of this section, "terms and conditions" refer only to those terms and conditions that govern the interests of the beneficiaries.

(5) For purposes of division (A) of this section, charitable organizations that are not expressly designated in the terms of the first trust to receive distributions but to which the trustee of the first trust, in the discretion of the trustee, or in the discretion of any other person directing the trustee and acting in a fiduciary capacity, may at any time make a distribution, are considered beneficiaries of the first trust.

(B) Unless the trust instrument expressly provides otherwise and subject to the limitations set forth in this section, a trustee of a first trust who has power, other than absolute power as described in division (A) of this section, under the terms of the first trust to make distributions of principal to one or more current beneficiaries may exercise that power by distributing all or any part of the principal subject to the power, and all or any part of any income that is not otherwise currently required to be distributed, to the trustee of a second trust. The second trust may be a trust under the trust instrument for the first trust or under a different governing instrument, including a governing instrument created by the trustee of the first trust. The power described in this division may be exercised whether or not there is a current need to distribute trust principal under any standard contained in the first trust. The exercise of a trustee's power under this division is valid only if the governing instrument for the second trust does not materially change the interests of the beneficiaries of the first trust. For purposes of this division, a power to make distributions for the benefit of a beneficiary shall be considered a power to make distributions to that beneficiary.

(C) The exercise of the power to make distributions to a second trust under division (A) or (B) of this section is subject to the following additional limitations:

(1)

(a) The distribution to the trustee of the second trust shall not result in the reduction, limitation, or modification of any of the following rights or interests of a beneficiary of the first trust if the right or interest has come into effect with respect to the beneficiary:

(i) The current right to a mandatory distribution of income or principal of the first trust;

(ii) The current mandatory annuity or unitrust interest in the property of the first trust;

(iii) The right annually to withdraw a percentage of the value of the first trust or a specified dollar amount.

(b) For purposes of division (C)(1)(a)(i) of this section, a beneficiary's current right to a distribution of income is not considered to be mandatory if, under the terms of the first trust, current distributions of principal may be made to any person other than that current beneficiary.

(2) If any transfer to the first trust qualified, or if not for the provisions of division (A) or (B) of this section would have qualified, for a marital or charitable deduction for purposes of any federal income, gift, or estate tax under the Internal Revenue Code, or for purposes of any state income, gift, estate, or inheritance tax, the governing instrument for the second trust shall not include or omit any term that, if included in or omitted from the trust instrument for the first trust, would have prevented the first trust from qualifying for that deduction, or would have reduced the amount of the deduction, under the same provisions of the Internal Revenue Code or under the same provisions of the applicable state law under which the transfer to the first trust so qualified.

(3) If any transfer to the first trust has been treated, or if not for the provisions of division (A) or (B) of this section would have been treated, as a gift qualifying for the exclusion from the gift tax described in section 2503(b) of the Internal Revenue Code, the governing instrument for the second trust shall not include or omit any term that, if included in or omitted from the trust instrument for the first trust, would have prevented any gift to the first trust from so qualifying under the same provisions of section 2503 of the Internal Revenue Code under which the transfer to the first trust so qualified.

(4) If the assets of the first trust include any shares of stock in an S corporation, as defined in section 1361 of the Internal Revenue Code, and the first trust is, or if not for the provisions of division (A) or (B) of this section would be, a permitted shareholder under any provision of section 1361 of the Internal Revenue Code, the governing instrument for the second trust shall not include or omit any term that, if included in or omitted from the trust instrument for the first trust, would have prevented the first trust from qualifying as a permitted shareholder of shares of stock in an S corporation under the same provisions of section 1361 of the Internal Revenue Code under which the first trust so qualified.

(5) If any transfer to the first trust has been treated, or if not for the provisions of division (A) or (B) of this section would have been treated, as a gift qualifying for a zero inclusion ratio for purposes of the federal generation-skipping transfer tax under section 2642(c) of the Internal Revenue Code, the governing instrument for the second trust shall not include or omit any term that, if included in or omitted from the trust instrument for the first trust, would have prevented the transfer to the first trust from so qualifying.

(6) If the assets of the first trust include any interest subject to the minimum distribution rules of section 401(a)(9) of the Internal Revenue Code and the treasury regulations issued under that section, the governing instrument for the second trust shall not include or omit any term that, if included in or omitted from the trust instrument for the first trust, would have shortened the maximum distribution period otherwise allowable under section 401(a)(9) of the Internal Revenue Code and the treasury regulations with respect to that interest under the first trust.

(7)

(a) As used in division (C)(7) of this section, " tax benefit" means any federal or state tax deduction, exemption, exclusion, or other tax benefit not otherwise listed in division (C) of this section.

(b) If the trust instrument for the first trust expressly indicates an intention to qualify for any tax benefit or if the terms of the trust instrument for the first trust are clearly designed to enable the first trust to qualify for a tax benefit, and if the first trust did qualify, or if not for the provisions of division (A) or (B) of this section would have qualified, for any tax benefit, the governing instrument for the second trust shall not include or omit any term that, if included in or omitted from the trust instrument for the first trust, would have prevented the first trust from qualifying for that tax benefit.

(8) The distribution to the trustee of the second trust shall not result in either of the following:

(a) An increase in, or a change in the method of determining, the compensation of the trustee unless the increase in, or change in the method of determining, that compensation has been consented to by all of the persons, other than the trustee of the second trust, who are current beneficiaries of the second trust or is approved by the court having jurisdiction over the trust. However, an increase in compensation of the trustee arising solely because the duration of the second trust is longer than the duration of the first trust is not considered an increase in, or a change in the method of determining, the compensation of the trustee.

(b) A reduction in the standard of care applicable to the actions of the trustee of the first trust or the second trust or an exoneration of the trustee of the first trust or the second trust from liability for actions taken in bad faith or with willful disregard of the duties of either trustee, including by increasing the extent to which the trustee is entitled to indemnification from the trust, as provided in the terms of the first trust and under any law of this state.

(D) The exercise of the power to distribute trust income or principal to the trustee of a second trust under division (A) or (B) of this section shall be by an instrument in writing, signed by the trustee of the first trust and filed with the records of the first trust.

(E) The power to distribute trust income or principal to the trustee of a second trust under division (A) or (B) of this section shall not be exercised in a manner contrary to any provision of section 2131.08 of the Revised Code to the extent applicable to the first trust and after applying the provisions of section 2131.09 of the Revised Code to the extent applicable to the first trust. Solely for purposes of applying under this division the provisions of sections 2131.08 and 2131.09 of the Revised Code, the exercise of the power to distribute trust income or principal to the trustee of a second trust under division (A) or (B) of this section is considered the exercise of a nongeneral power of appointment as defined in division (F) of section 2131.09 of the Revised Code.

(F) The trustee of the first trust shall notify all current beneficiaries of the first trust, in writing, of the intended distribution to the trustee of a second trust pursuant to division (A) or (B) of this section not later than thirty days prior to that distribution. The distribution may be made prior to the expiration of thirty days from the date on which that notice is given to all current beneficiaries of the first trust if all of those current beneficiaries waive the thirty-day period from receipt of that notice. The trustee's giving of notice of an intended distribution under this division or the waiver or expiration of that thirty-day period from receipt of the notice do not limit the right of any beneficiary to object to the exercise of the trustee's power to distribute trust principal as provided in any other applicable provision of the Ohio Trust Code.

(G) Any person, other than the trustee, who has a power exercisable in a fiduciary capacity to direct the trustee to make any distribution of principal that, if held by the trustee, would be a power to make a distribution as described in division (A) or (B) of this section, may exercise that power by directing the trustee to make a distribution under either division (A) or (B) of this section, whichever would be applicable if that person were the trustee, subject to all of the limitations described in this section that apply to a trustee's exercise of that power.

(H) The exercise of the power to distribute trust income or principal to the trustee of a second trust under division (A) or (B) of this section is not prohibited by a spendthrift clause or a provision in the trust instrument that prohibits the amendment or revocation of the trust.

(I) For purposes of division (A) of section 5808.14 of the Revised Code, a trustee who acts reasonably and in good faith in exercising the power to distribute trust income or principal to the trustee of a second trust in accordance with division (A) or (B) of this section, is presumed to have acted in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(J) Nothing in this section is intended to create or imply a duty to exercise a power to distribute income or principal of a trust, and no inference of impropriety shall arise as a result of a trustee not exercising the power to make any distribution to the trustee of a second trust under division (A) or (B) of this section.

(K) If the first trust is a testamentary trust established under the will of a testator who was domiciled in this state at the time of the testator's death, the power to distribute trust income or principal to the trustee of a second trust under division (A) or (B) of this section may be exercised only if approved by the court, if any, that has jurisdiction over the testamentary trust.

(L) Divisions (A) and (B) of this section do not apply to either of the following:

(1) Any trust during any period that the trust may be revoked or amended by its settlor;

(2) Any trustee with respect to any portion of the first trust as to which that trustee is also the settlor.

(M) If, and to the extent that, a trustee makes any distribution pursuant to division (A) or (B) of this section to the trustee of a second trust, then for purposes of division (W) of section 5801.01 of the Revised Code, the governing instrument for the second trust is considered to be an amendment of the trust instrument signed by the settlor of the first trust, even if that governing instrument is signed by a person other than that settlor.

(N) Nothing in this section shall be construed to limit the power of any trustee to distribute trust property in further trust, whether that power arises under the terms of the trust instrument, under any other section of Title LVIII of the Revised Code, under any other statute, or under the common law. The terms of a trust instrument may do any of the following:

(1) Confer upon the trustee the power to make any distribution, or confer upon any other person acting in a fiduciary capacity the power to direct the trustee to make any distribution, in further trust that is broader or more limited than, or that conflict with, the provisions of this section;

(2) Provide for different requirements for notice to beneficiaries of the trust of the trustee's exercise of the power conferred under the terms of the trust instrument or described in division (A) or (B) of this section;

(3) Waive any requirement of notice to the beneficiaries of the trust of the trustee's exercise of the power conferred under the terms of the trust instrument or described in division (A) or (B) of this section;

(4) Otherwise include any terms and conditions governing the distribution in further trust that the settlor of the trust determines.

(O)

(1) Division (A) of this section is intended to be a codification of the common law of this state in effect prior to March 22, 2012, and applies to distributions, whenever made, from any trust that is governed by the law of this state or that has its principal place of administration in this state, whether that trust was created before, on, or after March 22, 2012.

(2) Division (B) of this section applies to distributions made on or after March 22, 2012, from any trust that is governed by the law of this state or that has its principal place of administration in this state, whether that trust was created before, on, or after March 22, 2012.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 5808.19 - Antilapse provisions; survivorship with respect to future interests; substitute gifts.

(A) As used in this section, unless otherwise provided in any other provision in this section:

(1) "Beneficiary" means the beneficiary of a future interest and includes a class member if the future interest is in the form of a class gift.

(2) "Class member" means an individual who fails to survive the distribution date by at least one hundred twenty hours but who would have taken under a future interest in the form of a class gift had the individual survived the distribution date by at least one hundred twenty hours.

(3) "Descendant of a grandparent of the transferor" means an individual who would qualify as a descendant of a grandparent of the transferor under the rules of construction that would apply to a class gift under the transferor's will to the descendants of the transferor's grandparent.

(4) "Distribution date," with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment. The distribution date need not occur at the beginning or end of a calendar day but may occur at a time during the course of a day.

(5) "Future interest" means an alternative future interest or a future interest in the form of a class gift.

(6) "Future interest under the terms of a trust" means a future interest that was created by a transfer creating a trust or a transfer to an existing trust, or by an exercise of a power of appointment to an existing trust, that directs the continuance of an existing trust, designates a beneficiary of an existing trust, or creates a trust.

(7) "Per stirpes" means that the shares of the descendants of a beneficiary who does not survive the distribution date by at least one hundred twenty hours are determined in the same way they would have been determined under division (A) of section 2105.06 of the Revised Code if the beneficiary had died intestate and unmarried on the distribution date.

(8) "Revocable trust" means a trust that was revocable immediately before the settlor's death by the settlor alone or by the settlor with the consent of any person other than a person holding an adverse interest. A trust's characterization as revocable is not affected by the settlor's lack of capacity to exercise the power of revocation, regardless of whether an agent of the settlor under a power of attorney, or a guardian of the person or estate of the settlor, was serving.

(9) "Stepchild" means a child of the surviving, deceased, or former spouse of the transferor and not of the transferor.

(10) "Transferor" means any of the following:

(a) The donor and donee of a power of appointment, if the future interest was in property as a result of the exercise of a power of appointment;

(b) The testator, if the future interest was devised by will;

(c) The settlor, if the future interest was conveyed by inter vivos trust.

(B)

(1)

(a) As used in "surviving descendants" in divisions (B)(2)(b)(i) and (ii) of this section, "descendants" means the descendants of a deceased beneficiary or class member who would take under a class gift created in the trust.

(b) As used in divisions (B)(2)(b)(i) and (ii) of this section, "surviving beneficiaries" or "surviving descendants" means beneficiaries or descendants, whichever is applicable, who survive the distribution date by at least one hundred twenty hours.

(2) Unless a contrary intent appears in the instrument creating a future interest under the terms of a trust, each of the following applies:

(a) A future interest under the terms of a trust is contingent on the beneficiary's surviving the distribution date by at least one hundred twenty hours.

(b) If a beneficiary of a future interest under the terms of a trust does not survive the distribution date by at least one hundred twenty hours and if the beneficiary is a grandparent of the transferor, a descendant of a grandparent of the transferor, or a stepchild of the transferor, either of the following applies:

(i) If the future interest is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants. The surviving descendants take, per stirpes, the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date by at least one hundred twenty hours.

(ii) If the future interest is in the form of a class gift, other than a future interest to "issue," "descendants," "heirs of the body," "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, a substitute gift is created in the surviving descendants of the deceased beneficiary or beneficiaries. The property to which the beneficiaries would have been entitled had all of them survived the distribution date by at least one hundred twenty hours passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries. Each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the distribution date by at least one hundred twenty hours. Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take, per stirpes, the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the distribution date by at least one hundred twenty hours. For purposes of division (B)(2)(b)(ii) of this section, "deceased beneficiary" means a class member who failed to survive the distribution date by at least one hundred twenty hours and left one or more surviving descendants.

(C) For purposes of this section, each of the following applies:

(1) Describing a class of beneficiaries as "surviving" or "living," without specifying when the beneficiaries must be surviving or living, such as a gift "for my spouse for life, then to my surviving (or living) children," is not, in the absence of other language in the trust instrument or other evidence to the contrary, a sufficient indication of an intent to negate the application of division (B)(2)(b) of this section.

(2) Subject to division (C)(1) of this section, attaching words of survivorship to a future interest under the terms of a trust, such as "for my spouse for life, then to my children who survive my spouse" or "for my spouse for life, then to my then-living children" is, in the absence of other language in the trust instrument or other evidence to the contrary, a sufficient indication of an intent to negate the application of division (B)(2)(b) of this section. Words of survivorship under division (C)(2) of this section include words of survivorship that relate to the distribution date or to an earlier or an unspecified time, whether those words of survivorship are expressed as condition-precedent, condition-subsequent, or in any other form.

(3) A residuary clause in a will is not a sufficient indication of an intent that is contrary to the application of this section, whether or not the will specifically provides that lapsed or failed devises are to pass under the residuary clause. A residuary clause in a revocable trust instrument is not a sufficient indication of an intent that is contrary to the application of this section unless the distribution date is the date of the settlor's death and the revocable trust instrument specifically provides that upon lapse or failure the nonresiduary devise, or nonresiduary devises in general, pass under the residuary clause.

(D) If, after the application of divisions (B) and (C) of this section there is no surviving taker of the property, and a contrary intent does not appear in the instrument creating the future interest, the property passes in the following order:

(1) If the future interest was created by the exercise of a power of appointment, the property passes under the donor's gift-in-default clause, if any, which clause is treated as creating a future interest under the terms of a trust.

(2) If no taker is produced under division (D)(1) of this section and the trust was created in a nonresiduary devise in the transferor's will or in a codicil to the transferor's will, the property passes under the residuary clause in the transferor's will. For purposes of division (D)(2) of this section, the residuary clause is treated as creating a future interest under the terms of a trust.

(3) If no taker is produced under divisions (D)(1) and (2) of this section, the transferor is deceased, and the trust was created in a nonresiduary gift under the terms of a revocable trust of the transferor, the property passes under the residuary clause in the transferor's revocable trust instrument. For purposes of division (D)(3) of this section, the residuary clause in the transferor's revocable trust instrument is treated as creating a future interest under the terms of a trust.

(4) If no taker is produced under divisions (D)(1), (2), and (3) of this section, the property passes to those persons who would succeed to the transferor's intestate estate and in the shares as provided in the intestate succession law of the transferor's domicile if the transferor died on the distribution date. Notwithstanding division (A)(10) of this section, for purposes of division (D)(4) of this section, if the future interest was created by the exercise of a power of appointment, "transferor" means the donor if the power is a nongeneral power, or the donee if the power is a general power.

(E) This section applies to all trusts that become irrevocable on or after the effective date of this section. This section does not apply to any trust that was irrevocable before the effective date of this section even if property was added to the trust on or after that effective date.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.






Chapter 5809 - OHIO UNIFORM PRUDENT INVESTOR ACT

Section 5809.01 - Trustee duty to comply with act.

(A)

(1) As used in the Revised Code, the "Ohio Uniform Prudent Investor Act" means sections 5809.01 to 5809.08, 5808.03, 5808.05, and 5808.06, division (A) of section 5808.02, and division (B) of section 5808.07 of the Revised Code, and those sections may be cited as the "Ohio Uniform Prudent Investor Act."

(2) As used in the Ohio Uniform Prudent Investor Act, "trustee" means a trustee under any testamentary, inter vivos, or other trust.

(B) Except as provided in division (C) or (D) of this section, a trustee who invests and manages trust assets under the Ohio Uniform Prudent Investor Act owes a duty to the beneficiaries of the trust to comply with the Ohio Uniform Prudent Investor Act.

(C) The Ohio Uniform Prudent Investor Act may be expanded, restricted, eliminated, or otherwise altered, without express reference by the instrument creating a trust to the Ohio Uniform Prudent Investor Act or any section of the Revised Code that is part of that act.

(D) A trustee is not liable to a beneficiary of a trust to the extent the trustee acted in reasonable reliance on the provisions of the trust.

Effective Date: 01-01-2007



Section 5809.02 - Standard of care - portfolio strategy - risk and return objectives.

(A) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this requirement, the trustee shall exercise reasonable care, skill, and caution.

(B) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(C) A trustee's investment and management decisions respecting individual trust assets shall not be evaluated in isolation but in the context of the trust portfolio as a whole and as part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(D) Among circumstances that a trustee shall consider in investing and managing trust assets are the following as are relevant to the trust or its beneficiaries:

(1) The general economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital;

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

Effective Date: 01-01-2007



Section 5809.03 - Investment authority - diversification.

(A) A trustee may invest in any kind of property or type of investment provided that the investment is consistent with the requirements and standards of the Ohio Uniform Prudent Investor Act.

(B) A trustee shall diversify the investments of a trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

Effective Date: 01-01-2007



Section 5809.031 - Duties of a trustee with respect to the acquisition, retention, or ownership of a life insurance policy.

(A) Notwithstanding any other provision of the Ohio Uniform Prudent Investor Act, unless otherwise provided by the terms of the trust, the duties of a trustee with respect to the acquisition, retention, or ownership of a life insurance policy as a trust asset do not include any of the following duties:

(1) To determine whether the policy is or remains a proper investment;

(2) To diversify the investment in the policy relative to any other life insurance policies or to any other trust assets;

(3) To exercise or not to exercise any option, right, or privilege available under the policy, including the payment of premiums unless there is sufficient cash or there are other readily marketable trust assets from which to pay the premiums or there are other trust assets that were designated by the settlor or any other person transferring those assets to the trust to be used for that purpose, regardless of whether that exercise or nonexercise results in the lapse or termination of the policy;

(4) To investigate the financial strength or changes in the financial strength of the life insurance company maintaining the policy;

(5) To inquire about changes in the health or financial condition of the insured or insureds under the policy.

(B) The trustee, the attorney who drafted a trust, or any person who was consulted with regard to the creation of a trust, in the absence of fraud, is not liable to the beneficiaries of the trust or to any other person for any loss arising from the absence of the duties specified in divisions (A)(1) to (5) of this section.

(C) Unless otherwise provided by the terms of the trust, this section applies to a trust established before, on, or after March 22, 2012, and to a life insurance policy acquired, retained, or owned by a trustee before, on, or after March 22, 2012.

Amended by 129th General AssemblyFile No.169,HB 247, §1, eff. 3/22/2013.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.



Section 5809.04 - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of trust assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and in order to comply with the requirements and standards of the Ohio Uniform Prudent Investor Act.

Effective Date: 01-01-2007



Section 5809.05 - Reviewing compliance.

Compliance with the Ohio Uniform Prudent Investor Act shall be determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.

Effective Date: 01-01-2007



Section 5809.06 - Delegation of investment and management functions.

(A) A trustee may delegate investment and management functions of a trust that a prudent trustee having comparable skills could properly delegate under the circumstances. A trustee that exercises its delegation authority under this division shall comply with the requirements of division (A) of section 5808.07 of the Revised Code.

(B) In performing investment or management functions of a trust that are delegated to an agent, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(C) A trustee who delegates a function to an agent in compliance with division (A) of this section is not liable to the beneficiaries of the trust or to the trust for the decisions or actions of the agent to whom the function was delegated.

(D) By accepting the delegation of investment or management functions of a trust that is subject to the laws of this state, an agent submits to the jurisdiction of this state.

Effective Date: 01-01-2007



Section 5809.07 - Language invoking standard of act.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted by the Ohio Uniform Prudent Investor Act: "investments permissible by law for investment of trust funds"; "legal investments"; "authorized investments"; "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds considering the probable income as well as the probable safety of their capital"; "prudent man rule"; "prudent trustee rule"; "prudent person rule"; and "prudent investor rule."

Effective Date: 01-01-2007



Section 5809.08 - Application and construction.

(A) The Ohio Uniform Prudent Investor Act shall be applied and construed to effectuate the general purpose to make uniform the law with respect to the subject of these sections among the states enacting it.

(B) The Ohio Uniform Prudent Investor Act applies to trusts existing on or created after March 22, 1999. As applied to trusts existing on March 22, 1999, the Ohio Uniform Prudent Investor Act governs only decisions or actions occurring after March 22, 1999.

(C) The temporary investment of cash or funds pursuant to section 5815.26 or 2109.372 of the Revised Code shall be considered a prudent investment in compliance with the Ohio Uniform Prudent Investor Act.

Effective Date: 01-01-2007






Chapter 5810 - BREACH OF TRUST

Section 5810.01 - Breach of trust defined - judicial remedies.

(A) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(B) To remedy a breach of trust that has occurred or may occur, the court may do any of the following:

(1) Compel the trustee to perform the trustee's duties;

(2) Enjoin the trustee from committing a breach of trust;

(3) Compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) Order a trustee to account;

(5) Appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) Suspend the trustee;

(7) Remove the trustee as provided in section 5807.06 of the Revised Code;

(8) Reduce or deny compensation to the trustee;

(9) Subject to section 5810.12 of the Revised Code, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds;

(10) Order any other appropriate relief.

Effective Date: 01-01-2007



Section 5810.02 - Liability to beneficiaries for breach - contribution.

(A) A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of the following:

(1) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred;

(2) The profit the trustee made by reason of the breach.

(B) Except as otherwise provided in this division, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

Effective Date: 01-01-2007



Section 5810.03 - Trustee not accountable or liable for profit or loss absent breach.

(A) Absent a breach of trust, a trustee is not accountable to a beneficiary for any profit made by the trustee arising from the administration of the trust.

(B) Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

Effective Date: 01-01-2007



Section 5810.04 - Award of costs, expenses, and attorney fees from trust.

In a judicial proceeding involving the administration of a trust, including a trust that contains a spendthrift provision, the court, as justice and equity may require, may award costs, expenses, and reasonable attorney's fees to any party, to be paid by another party, from the trust that is the subject of the controversy, or from a party's interest in the trust that is the subject of the controversy.

Effective Date: 01-01-2007



Section 5810.05 - Limitations period for action against trustee.

(A) A beneficiary may not commence a proceeding against a trustee for breach of trust more than two years after the date the beneficiary, a representative of the beneficiary, or a beneficiary surrogate is sent a report that adequately discloses the existence of a potential claim for breach of trust and informs the beneficiary, the representative of the beneficiary, or the beneficiary surrogate of the time allowed for commencing a proceeding against a trustee.

(B) A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or the representative of the beneficiary knows of the potential claim or should know of the existence of the potential claim.

(C) If division (A) of this section does not apply, notwithstanding section 2305.09 of the Revised Code, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within four years after the first of the following to occur:

(1) The removal, resignation, or death of the trustee;

(2) The termination of the beneficiary's interest in the trust;

(3) The termination of the trust;

(4) The time at which the beneficiary knew or should have known of the breach of trust.

(D) Nothing in Chapters 5801. to 5811. of the Revised Code limits the operation of any principle of law or equity, including the doctrines of laches, unclean hands, estoppel, and waiver, that can bar claims.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5810.06 - Trustee reliance on terms of trust.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

Effective Date: 01-01-2007



Section 5810.07 - Reasonable care to ascertain material event.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

Effective Date: 01-01-2007



Section 5810.08 - Enforceability of exculpatory trust term.

A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries or was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

Effective Date: 01-01-2007



Section 5810.09 - Beneficiary or representative's consent to conduct constituting breach.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary or the beneficiary's representative under the representation provisions of Chapter 5803. of the Revised Code consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless the consent, release, or ratification of the beneficiary or representative was induced by improper conduct of the trustee or, at the time of the consent, release, or ratification, the beneficiary or representative did not know of the beneficiary's rights or of the material facts relating to the breach.

This section applies regardless of whether the conduct being consented to, released, or ratified constitutes one or more breaches of fiduciary duty, violates one or more provisions of the Revised Code, or is taken without required court approval.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007



Section 5810.10 - Personal contract and tort liability of trustee.

(A) Except as otherwise provided in the contract, for contracts entered into on or after March 22, 1984, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity. The words "trustee," "as trustee," "fiduciary," or "as fiduciary," or other words that indicate one's trustee capacity, following the name or signature of a trustee are sufficient disclosure for purposes of this division.

(B) A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(C) A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

Effective Date: 01-01-2007



Section 5810.11 - Personal liability of trustee on contract as partner.

(A)

(1) Except as otherwise provided in division (C) of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed. A partnership certificate that is filed pursuant to Chapter 1776. or 1777. or another chapter of the Revised Code and that indicates that a trustee holds a general partnership interest in a fiduciary capacity by the use following the name or signature of the trustee of the words "as trustee" or other words that indicate the trustee's fiduciary capacity constitutes a sufficient disclosure for purposes of this division.

(2) If a partnership certificate is not required to be filed pursuant to Chapter 1776. or 1777. or another chapter of the Revised Code, a sufficient disclosure for purposes of division (A) of this section can be made by a trustee if a certificate that is filed with the recorder of the county in which the partnership's principal office or place of business is situated and with the recorder of each county in which the partnership owns real estate satisfies all of the following requirements:

(a) The certificate states in full the names of all persons holding interests in the partnership and their places of residence.

(b) The certificate is signed by all persons who are general partners in the partnership and is acknowledged by a person authorized to take acknowledgements of deeds.

(c) The certificate uses the words "trustee under the (will or trust) of (name of decedent or settlor)," or other words that indicate the trustee's fiduciary capacity, following the trustee's name or signature.

(3) A contract or other written instrument that is delivered to a party that contracts with the partnership in which a trustee holds a general partnership interest in a fiduciary capacity and that indicates that the trustee so holds the interest constitutes a disclosure for purposes of division (A)(1) of this section with respect to transactions between the party and the partnership. If a disclosure has been made by a certificate in accordance with division (A) of this section, a disclosure for purposes of division (A) of this section with respect to such transactions exists regardless of whether a contract or other instrument indicates the trustee holds the general partnership interest in a fiduciary capacity.

(B) Except as otherwise provided in division (C) of this section, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(C) The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings, or parents, or the spouse of any of them.

(D) If the trustee of a revocable trust holds an interest as a general partner in a general or limited partnership, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

(E) The liability limitations in this section apply to trustees as partners notwithstanding the broader personal liabilities otherwise imposed by any partnership law.

(F) If a trust is identified as a partner, the reference is deemed to be to, and the partner is, the current trustee or trustees of the trust and their successors as trustees.

Effective Date: 01-01-2007; 2008 HB332 08-06-2008; 2008 HB499 09-12-2008



Section 5810.12 - Person assisting or dealing with trustee in good faith.

(A) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(B) A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(C) A person who in good faith delivers assets to a trustee is not required to ensure their proper application.

(D) A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(E) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

Effective Date: 01-01-2007



Section 5810.13 - Certification of trust furnished to person not beneficiary.

(A) Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing all of the following information:

(1) A statement that the trust exists and the date the trust instrument was executed;

(2) The identity of the settlor;

(3) The identity and address of the currently acting trustee;

(4) The powers of the trustee;

(5) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6) The authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee.

(B) Any trustee may sign or otherwise authenticate a certification of trust.

(C) A certification of trust shall state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(D) A certification of trust is not required to contain the dispositive terms of a trust.

(E) A certification of trust may establish the identity of the trustee and any succession of trustees under division (B) or (C) of section 5810.14 of the Revised Code.

(F) A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

(G) A person who acts in reliance upon a certification of trust without knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

(H) A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(I) This section does not affect the use or validity of a memorandum of trust under section 5301.255 of the Revised Code.

(J) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

Amended by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.

Effective Date: 01-01-2007; 2008 HB499 09-12-2008



Section 5810.14 - Transfer of personal property to trustee.

(A) Personal property may be transferred to a trustee as authorized by section 5804.01 of the Revised Code by executing the necessary written instrument that identifies the personal property transferred and identifies the trustee by name followed by the designation "trustee."

(B) The future transfer of personal property to a trustee as a designated beneficiary, including, but not limited to, a transfer on death designation or payable on death designation, participation in a joint ownership arrangement, or any other contractual transfer arrangement, that is made by executing the necessary written instrument identifying the trustee by name followed by the designation "trustee" shall be considered a transfer of the personal property to the trustee serving at the time of the future transfer. A certification of trust under section 5810.13 of the Revised Code may establish the identity of the trustee and any succession of trustees.

(C) A written instrument transferring personal property to a trust or a written instrument providing for the future transfer of personal property to a trust, by identifying the trust without identifying the trustee, shall be considered a transfer of the personal property to the trustee serving at the time of transfer. A certification of trust under section 5810.13 of the Revised Code may establish the identity of the trustee and any succession of trustees.

(D) An instrument of transfer under this section may, but is not required to, contain any additional identifying information, including the trust name, the name of the settlor, the date of trust creation, and the date of applicable trust amendments.

(E) Nothing in this section is intended to affect the operation of section 5301.03 of the Revised Code.

(F) Nothing in this section is intended to affect or be in conflict with division (E) of section 5301.071 of the Revised Code that addresses transfers of real property to or from trusts and trustees.

Added by 129th General AssemblyFile No.65,SB 117, §1, eff. 3/22/2012.






Chapter 5811 - APPLICATION AND CONSTRUCTION OF CODE

Section 5811.01 - Promotion of uniformity of law.

In applying and construing Chapters 5801. to 5811. of the Revised Code, a court may consider the need to promote uniformity of the law with respect to the subject matter of those chapters among states that enact the uniform trust code.

Effective Date: 01-01-2007



Section 5811.02 - Electronic Signatures in Global and National Commerce Act.

The provisions of Chapters 5801. to 5811. of the Revised Code governing the legal effect, validity, or enforceability of electronic records or electronic signatures and of contracts formed or performed with the use of electronic records or electronic signatures conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7002, 114 Stat. 467, and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.

Effective Date: 01-01-2007



Section 5811.03 - Temporal application of provisions of Code.

(A) Except as otherwise provided in Chapters 5801. to 5811. of the Revised Code, all of the following apply:

(1) Chapters 5801. to 5811. of the Revised Code apply to all trusts created before, on, or after their effective date.

(2) Chapters 5801. to 5811. of the Revised Code apply to all judicial proceedings concerning trusts commenced on or after their effective date.

(3) Chapters 5801. to 5811. of the Revised Code apply to judicial proceedings concerning trusts commenced before the effective date of those chapters unless the court finds that application of a particular provision of those chapters would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision does not apply, and the superseded law applies.

(4) Any rule of construction or presumption provided in Chapters 5801. to 5811. of the Revised Code applies to trust instruments executed before the effective date of those chapters unless there is a clear indication of a contrary intent in the terms of the trust.

(5) Chapters 5801. to 5811. of the Revised Code do not affect an act done before the effective date of those chapters.

(B) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before the effective date of Chapters 5801. to 5811. of the Revised Code, that statute continues to apply to the right even if it has been repealed or superseded.

Effective Date: 01-01-2007






Chapter 5812 - UNIFORM PRINCIPAL AND INCOME ACT

Section 5812.01 - Uniform principal and income act definitions.

As used in sections 5812.01 to 5812.52 of the Revised Code:

(A) "Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. "Accounting period" includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

(B) "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(C) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(D) "Income" means money or property that a fiduciary receives as current return from a principal asset. "Income" includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in sections 5812.18 to 5812.38 of the Revised Code.

(E) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(F) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require or authorize it to be distributed in the trustee's discretion.

(G) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(H) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under sections 5812.01 to 5812.52 of the Revised Code to or from income during the period.

(I) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(J) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(K) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(L) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(M) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

Effective Date: 01-01-2007



Section 5812.02 - Fiduciary duties - general principles.

(A) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of sections 5812.07 to 5812.14 of the Revised Code, all of the following apply:

(1) A fiduciary shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in sections 5812.01 to 5812.52 of the Revised Code.

(2) A fiduciary may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by any provision of sections 5812.01 to 5812.52 of the Revised Code.

(3) A fiduciary shall administer a trust or estate in accordance with sections 5812.01 to 5812.52 of the Revised Code if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.

(4) A fiduciary shall add a receipt, or charge a disbursement, to principal to the extent that the terms of the trust and any provision of sections 5812.01 to 5812.52 of the Revised Code do not provide for allocating the receipt or disbursement to or between principal and income.

(B) In exercising the power to adjust under division (A) of section 5812.03 of the Revised Code or a discretionary power of administration regarding a matter within the scope of sections 5812.01 to 5812.52 of the Revised Code, whether granted by the terms of a trust, a will, or a provision of any such section, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with sections 5812.01 to 5812.52 of the Revised Code is presumed to be fair and reasonable to all of the beneficiaries.

(C) In allocating receipts and disbursements to or between principal and income, a fiduciary may credit a receipt or charge an expenditure to income or principal with respect to a decedent's estate, a trust, or property passing to a trust, that is eligible for a federal estate tax marital deduction or Ohio estate tax marital deduction, or for a federal estate tax charitable deduction or Ohio estate tax charitable deduction, or for a federal gift tax marital deduction or federal gift tax charitable deduction only to the extent that the credit of the receipt or charge of the expenditure will not cause the reduction or loss of the deduction.

(D) As used in division (C) of this section:

(1) "Federal estate tax charitable deduction" means the estate tax charitable deduction allowed by subtitle B, Chapter 11 of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2055, as amended.

(2) "Federal estate tax marital deduction" means the estate tax marital deduction allowed by subtitle B, Chapter 11 of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2056, as amended.

(3) "Federal gift tax charitable deduction" means the gift tax charitable deduction allowed by subtitle B, Chapter 12 of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2522, as amended.

(4) "Federal gift tax marital deduction" means the gift tax marital deduction allowed by subtitle B, Chapter 12 of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2523, as amended.

(5) "Ohio estate tax charitable deduction" means the estate tax charitable deduction allowed by division (A) of section 5731.17 of the Revised Code.

(6) "Ohio estate tax marital deduction" means the estate tax marital deduction allowed by section 5731.15 of the Revised Code.

Effective Date: 01-01-2007



Section 5812.03 - Trustee's power to adjust.

(A) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages the trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying division (A) of section 5812.02 of the Revised Code, that the trustee is unable to comply with division (B) of that section.

(B) In deciding whether and to what extent to exercise the power conferred by division (A) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including all of the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under sections 5812.01, 5812.02, and 5812.07 to 5812.52 of the Revised Code; and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation;

(9) The anticipated tax consequences of an adjustment.

(C) A trustee shall not make an adjustment if any of the following applies:

(1) The adjustment diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment.

(2) The adjustment reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion.

(3) The adjustment changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(4) The adjustment is from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside.

(5) If possessing or exercising the power to make the adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make the adjustment;

(6) If possessing or exercising the power to make the adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make the adjustment;

(7) If the trustee is a beneficiary of the trust;

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(D) If division (C)(5), (6), (7), or (8) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(E) A trustee may release the entire power conferred by division (A) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in division (C)(1), (2), (3), (4), (5), (6), or (8) of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in division (C) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(F) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by division (A) of this section.

(G) The liability of a trustee relative to the exercise of adjustment authority conferred by divisions (A) to (F) of this section shall be limited in the following manner:

(1) Unless a court determines that a trustee has acted in bad faith, no trustee shall be held liable for damages for choosing not to make an adjustment.

(2) Unless a court determines that a trustee has acted in bad faith with respect to an adjustment, the sole remedy to be ordered by a court shall be a prospective correction of the adjustment.

(3) For purposes of this section, and subject to division (C) of this section, from time to time a trustee may make a safe-harbor adjustment to increase net trust accounting income up to and including an amount equal to four per cent of the trust's fair market value determined as of the first business day of the current year. If a trustee determines to make this safe-harbor adjustment, the propriety of this adjustment shall be conclusively presumed. Nothing in division (G)(3) of this section prohibits any other type of adjustment authorized under any provision of this section.

Effective Date: 01-01-2007



Section 5812.07 - Determination and distribution of net income.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, all of the following apply:

(A) The fiduciary of the estate or of the terminating income interest shall determine, under the provisions of sections 5812.12 to 5812.47 of the Revised Code that apply to trustees and under division (E) of this section, the amount of net income and net principal receipts received from property specifically given to a beneficiary. The fiduciary shall distribute the net income and net principal receipts to the beneficiary that is to receive the specific property.

(B) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the provisions of sections 5812.12 to 5812.47 of the Revised Code that apply to trustees and by doing all of the following:

(1) Including in net income all income from property used to discharge liabilities;

(2) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes. However, the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction.

(3) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(C) A fiduciary shall distribute to a beneficiary that receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under division (B) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(D) A fiduciary shall distribute the net income remaining after distributions required by division (C) of this section, in the manner described in section 5812.08 of the Revised Code, to all other beneficiaries, including a beneficiary that receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable, general power of appointment over the trust.

(E) A fiduciary shall not reduce principal or income receipts from property described in division (A) of this section because of a payment described in section 5812.42 or 5812.43 of the Revised Code to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

Effective Date: 01-01-2007



Section 5812.08 - Distribution to residuary and remainder beneficiaries.

(A) Each beneficiary described in division (D) of section 5812.07 of the Revised Code is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one that does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of the decedent's death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(B) In determining a beneficiary's share of net income for the purpose of this section, all of the following apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(C) If a fiduciary does not distribute all of the collected but undistributed net income described in divisions (A) and (B) of this section to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each.

(D) To the extent that a fiduciary considers it appropriate, the fiduciary may apply the provisions of divisions (A) to (C) of this section to any net gain or loss, realized after the date of the decedent's death or an income interest termination or earlier distribution date, from the disposition of a principal asset to which such provisions apply.

Effective Date: 01-01-2007



Section 5812.12 - When right to income begins and ends.

(A) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(B) An asset becomes subject to a trust on any of the following dates:

(1) The date it is transferred to the trust, in the case of an asset that is transferred to a trust during the transferor's life;

(2) The date of a testator's death, in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate;

(3) The date of an individual's death, in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(C) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under division (D) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(D) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

Effective Date: 01-01-2007



Section 5812.13 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

(A) A trustee shall allocate to principal an income receipt or disbursement other than one to which division (A) of section 5812.07 of the Revised Code applies, if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(B) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and if it is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal, and the balance shall be allocated to income.

(C) For the purposes of this section, an item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date. Distributions to shareholders or other owners from an entity to which section 5812.18 of the Revised Code applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

Effective Date: 01-01-2007



Section 5812.14 - Apportionment when income interest ends.

(A) As used in this section, "undistributed income" means net income received before the date on which an income interest ends. "Undistributed income" excludes an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(B) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary that survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust, unless the beneficiary has an unqualified power to revoke more than five per cent of the trust immediately before the income interest ends. If the beneficiary has such power, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(C) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

Effective Date: 01-01-2007



Section 5812.18 - Character of receipts.

(A) As used in this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which section 5812.19 of the Revised Code applies, a business or activity to which section 5812.20 of the Revised Code applies, or an asset-backed security to which section 5812.38 of the Revised Code applies.

(B) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(C) A trustee shall allocate all of the following receipts from an entity to principal:

(1) Property other than money;

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity;

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(D) Money is received in partial liquidation in either of the following circumstances:

(1) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation;

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty per cent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(E) Money is not received in partial liquidation, nor shall it be taken into account under division (D)(2) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(F) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

Effective Date: 01-01-2007



Section 5812.19 - Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 5812.18 or 5812.38 of the Revised Code applies to a receipt from the trust.

Effective Date: 01-01-2007



Section 5812.20 - Business and other activities conducted by trustee.

(A) If a trust that conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(B) A trustee that accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(C) Activities for which a trustee may maintain separate accounting records under this section include all of the following:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations;

(7) Activities to which section 5812.37 of the Revised Code applies.

Effective Date: 01-01-2007



Section 5812.24 - Principal receipts.

A trustee shall allocate to principal all of the following:

(A) To the extent not allocated to income under sections 5812.01 to 5812.52 of the Revised Code, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(B) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to sections 5812.18 to 5812.38 of the Revised Code;

(C) Amounts recovered from third parties to reimburse the trust because of disbursements described in division (A)(7) of section 5812.43 of the Revised Code or for other reasons to the extent not based on the loss of income;

(D) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(E) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income;

(F) Other receipts as provided in sections 5812.31 to 5812.38 of the Revised Code.

Effective Date: 01-01-2007



Section 5812.25 - Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease and shall not be available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

Effective Date: 01-01-2007



Section 5812.26 - Obligation to pay money.

(A) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(B) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after the date it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after the date it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

(C) This section does not apply to an obligation to which section 5812.32, 5812.33, 5812.34, 5812.35, 5812.37, or 5812.38 of the Revised Code applies.

Effective Date: 01-01-2007



Section 5812.27 - Insurance policies and similar contracts.

(A) Except as otherwise provided in division (B) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(B) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 5812.20 of the Revised Code, loss of profits from a business.

(C) This section does not apply to a contract to which section 5812.32 of the Revised Code applies.

Effective Date: 01-01-2007



Section 5812.31 - Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by section 5812.32, 5812.33, 5812.34, 5812.35, or 5812.38 of the Revised Code is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in division (C) of section 5812.03 of the Revised Code applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in division (D) of that section and may be released for the reasons and in the manner described in division (E) of the section. An allocation is presumed to be insubstantial if either of the following applies:

(A) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten per cent.

(B) The value of the asset producing the receipt for which the allocation would be made is less than ten per cent of the total value of the trust's assets at the beginning of the accounting period.

Effective Date: 01-01-2007



Section 5812.32 - Deferred compensation, annuities and similar payments.

(A) As used in this section, "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. "Payment" includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account, or a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(B) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(C) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten per cent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this division, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(D) If, to obtain an estate tax marital deduction for a trust, a trustee must allocate more of a payment to income than is provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

(E) This section does not apply to payments to which section 5812.33 of the Revised Code applies.

Effective Date: 01-01-2007



Section 5812.33 - Liquidating asset.

(A) As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. "Liquidating asset" includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. "Liquidating asset" excludes a payment subject to section 5812.32 of the Revised Code, resources subject to section 5812.34 of the Revised Code, timber subject to section 5812.35 of the Revised Code, an activity subject to section 5812.37 of the Revised Code, an asset subject to section 5812.38 of the Revised Code, or any asset for which the trustee establishes a reserve for depreciation under section 5812.44 of the Revised Code.

(B) A trustee shall allocate to income ten per cent of the receipts from a liquidating asset and the balance to principal.

Effective Date: 01-01-2007



Section 5812.34 - Minerals, water and other natural resources.

(A) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate the receipts in accordance with all of the following:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(2) If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety per cent shall be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in division (A)(1), (2), or (3) of this section, ninety per cent of the net amount received shall be allocated to principal and the balance to income.

(B) An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, ninety per cent of the amount shall be allocated to principal and the balance to income.

(C) This section applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(D) If a trust owns an interest in minerals, water, or other natural resources on January 1, 2003, the trustee may allocate receipts from the interest as provided in this section or in the manner used by the trustee before that date. If the trust acquires an interest in minerals, water, or other natural resources after January 1, 2003, the trustee shall allocate receipts from the interest as provided in this section.

Effective Date: 01-01-2007



Section 5812.35 - Timber.

(A) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts in accordance with all of the following:

(1) To income, to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal, to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal, if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying divisions (A)(1) and (2) of this section;

(4) To principal, to the extent that advance payments, bonuses, and other payments are not allocated pursuant to division (A)(1), (2), or (3) of this section.

(B) In determining net receipts to be allocated pursuant to division (A) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(C) This section applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(D) If a trust owns an interest in timberland on January 1, 2003, the trustee may allocate net receipts from the sale of timber and related products as provided in this section or in the manner used by the trustee before that date. If the trust acquires an interest in timberland after January 1, 2003, the trustee shall allocate net receipts from the sale of timber and related products as provided in this section.

Effective Date: 01-01-2007



Section 5812.36 - Property not productive of income.

(A) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 5812.03 of the Revised Code and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by division (A) of that section. The trustee may decide which action or combination of actions to take.

(B) In cases not governed by division (A) of this section, proceeds from the sale or other disposition of an asset shall be principal without regard to the amount of income the asset produces during any accounting period.

Effective Date: 01-01-2007



Section 5812.37 - Derivatives and options.

(A) As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(B) To the extent that a trustee does not account under section 5812.20 of the Revised Code for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(C) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal.

Effective Date: 01-01-2007



Section 5812.38 - Asset-backed securities.

(A) As used in this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. "Asset-backed security" includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. "Asset-backed security" excludes an asset to which section 5812.18 or 5812.32 of the Revised Code applies.

(B) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment that the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(C) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten per cent of the payment to income and the balance to principal.

Effective Date: 01-01-2007



Section 5812.42 - Disbursements from income.

A trustee shall make all of the following disbursements from income to the extent that they are not disbursements to which division (B)(2) or (3) of section 5812.07 of the Revised Code applies:

(A) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(B) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(C) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest;

(D) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

Effective Date: 01-01-2007



Section 5812.43 - Disbursements from principal.

(A) A trustee shall make all of the following disbursements from principal:

(1) The remaining one-half of the disbursements described in divisions (A) and (B) of section 5812.42 of the Revised Code;

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in division (D) of section 5812.42 of the Revised Code of which the trust is the owner and beneficiary;

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust;

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(B) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

Effective Date: 01-01-2007



Section 5812.44 - Transfers from income to principal for depreciation.

(A) As used in this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(B) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but shall not transfer any amount for depreciation under any of the following circumstances:

(1) Any amount for depreciation of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) Any amount for depreciation during the administration of a decedent's estate;

(3) Any amount for depreciation under this section if the trustee is accounting under section 5812.20 of the Revised Code for the business or activity in which the asset is used.

(C) An amount transferred to principal need not be held as a separate fund.

Effective Date: 01-01-2007



Section 5812.45 - Transfers from income to reimburse principal.

(A) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(B) Principal disbursements to which division (A) of this section applies include all of the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments;

(5) Disbursements described in division (A)(7) of section 5812.43 of the Revised Code.

(C) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in division (A) of this section.

Effective Date: 01-01-2007



Section 5812.46 - Income taxes.

(A) A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

(B) A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

(C) A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid proportionately as follows:

(1) From income, to the extent that receipts from the entity are allocated to income;

(2) From principal, as follows:

(a) To the extent that receipts from the entity are allocated to principal; and

(b) To the extent that the trust's share of the entity's taxable income exceeds the total receipts described in divisions (C)(1) and (2)(a) of this section.

(D) For purposes of this section, receipts allocated to principal or income shall be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.

Effective Date: 01-01-2007



Section 5812.47 - Adjustments between principal and income because of taxes.

(A) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from any of the following:

(1) Elections and decisions, other than those described in division (B) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust;

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or beneficiary.

(B) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement shall equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced shall be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

Effective Date: 01-01-2007



Section 5812.51 - Citing chapter.

(A) Sections 5812.01 to 5812.52 of the Revised Code may be cited as the "uniform principal and income act (1997)."

(B) In applying and construing the "uniform principal and income act (1997)", consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the "uniform principal and income act (1997)".

Effective Date: 01-01-2007



Section 5812.52 - Application to existing trusts and estates.

Sections 5812.01 to 5812.51 of the Revised Code apply to every trust or decedent's estate existing on January 1, 2003, except as otherwise expressly provided in the will or terms of the trust or in sections 5812.01 to 5812.51 of the Revised Code.

Effective Date: 01-01-2007






Chapter 5813 - INSTITUTIONAL TRUST FUNDS ACT

Section 5813.01 - Institutional trust funds act definitions.

As used in sections 5813.01 to 5813.07 of the Revised Code:

(A) "Institution" means an incorporated or unincorporated organization that is organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes or a governmental organization to the extent that it holds funds exclusively for any of those purposes.

(B) "Governing board" means the body responsible for the management of an institution.

(C) "Institutional trust fund" means a trust fund, or a part of a trust fund, that is held by a trustee for the exclusive use, benefit, or purposes of one or more institutions and that is not wholly distributable to the institution or institutions on a current basis under the terms of the applicable trust instrument. "Institutional trust fund" does not include a fund in which a beneficiary that is not an institution has an interest other than a right that may arise upon a violation of a covenant under the terms of the applicable trust instrument or upon a violation of or the failure of the purposes of the fund.

(D) "Applicable fund value" means for any particular fiscal year the sum of the month-end values of the net assets of an institutional trust fund for the prior fiscal year for those months in which the institutional trust fund has been in existence during such prior fiscal year divided by the number of those months. The month-end values shall be determined by the trustee in accordance with the trustee's records, and any such determination made by a trustee in good faith is conclusive.

(E) "Trust instrument" means a testamentary or inter vivos trust under which the trustee of the trust holds an institutional trust fund.

(F) "Trustee" means an individual, corporation, institution, or organization, including, but not limited to, a bank, trust company, or other financial institution, serving as a trustee or as sole trustee under a trust instrument. "Trustee" includes an original trustee and any successor or added trustee.

Effective Date: 01-01-2007



Section 5813.02 - Maximum annual distribution from institutional trust fund.

(A) Subject to division (D) of this section and section 5813.03 of the Revised Code, during any fiscal year in which income may be or is required to be distributed to an institution from an institutional trust fund, income means the greater of the following:

(1) The income from the assets of the institutional trust fund for the fiscal year as determined in accordance with the applicable trust instrument and applicable law without regard to sections 5813.01 to 5813.07 of the Revised Code;

(2) The amount requested by the institution's governing board for the fiscal year pursuant to division (B) of this section.

(B) An institution's governing board may request that an amount be distributed to the institution for the fiscal year, and that amount shall not exceed the sum of both of the following:

(1) Five per cent of the applicable fund value for the institutional trust fund for the fiscal year;

(2) If, in any prior fiscal year that is after September 15, 1999, the governing board requested less than five per cent of the applicable fund value for that prior fiscal year and if the amount the institution actually received from the institutional trust fund pursuant to division (A) of this section was less than five per cent for that prior fiscal year, the aggregate difference between five per cent of the applicable fund value with respect to each such prior fiscal year and the amount the institution actually received pursuant to division (A) of this section for each prior fiscal year.

(C) If, under a trust instrument, more than one institution is a beneficiary of an institutional trust fund, the trustee shall take such actions that the trustee determines appropriate or necessary to allow for the distributions of income as contemplated by division (A) of this section, which actions may include dividing the institutional trust fund into separate shares according to the interest that each institution has in the total institutional trust fund held under the trust instrument.

(D) This section does not limit the authority or obligation of a trustee to distribute, or the authority of a governing board to request, funds as permitted or required under the terms of the applicable trust instrument.

Effective Date: 01-01-2007



Section 5813.03 - Settlor's intention that income be otherwise determined.

(A) Division (A) of section 5813.02 of the Revised Code does not apply if the applicable trust instrument expressly indicates the settlor's intention that income is to be otherwise than as defined in division (A) of section 5813.02 of the Revised Code.

(B) A restriction upon the definition of income in division (A) of section 5813.02 of the Revised Code may not be inferred from a designation of an institutional trust fund as an endowment; a direction or authorization in the applicable trust instrument to use only "income," "interest," "dividends," or "rents, issues, or profits," or "to preserve the principal intact," or a direction that contains other words of a similar import; a direction in a trust instrument that income and principal are to be determined by reference to certain statutory provisions; or, subject to division (A) of this section, the inclusion of specified provisions in a trust instrument setting forth the way in which income and principal are to be determined.

(C) The rule of construction set forth in division (B) of this section applies to trust instruments executed or in effect before, on, or after September 15, 1999.

Effective Date: 01-01-2007



Section 5813.04 - Standard of care.

(A) In administering the powers to request amounts from a trustee of an institutional trust fund in accordance with divisions (A) and (B) of section 5813.02 of the Revised Code, members of a governing board of an institution shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision and shall make requests for amounts under divisions (A) and (B) of section 5813.02 of the Revised Code only as is prudent under this standard. In so doing, the governing board shall consider the long- and short-term needs of the institution in carrying out its educational, religious, charitable, or other eleemosynary purposes; the institution's present and anticipated financial requirements; the expected total return on the investments held by the institution and held by the trustee under the applicable trust instrument; price level trends; and general economic conditions.

(B) In determining the expected total return on the investments held by a trustee of an institutional trust fund under the applicable trust instrument, the members of the governing board of an institution may follow, and are not required to examine independently, the determination of the trustee regarding the expected total return on the investments held by the trustee.

(C) A trustee of an institutional trust fund has no duty to inquire or ascertain whether the governing board of an institution has satisfied the standards set forth in divisions (A) and (B) of this section, and the trustee does not have any liability for the failure of the governing board to satisfy those standards.

Effective Date: 01-01-2007



Section 5813.05 - Exemption.

Nothing in sections 5812.01 to 5812.52, or any other section of the Revised Code limits or restricts the definition of income in division (A) of section 5813.02 of the Revised Code or limits or restricts a governing board of an institution from requesting, or a trustee from making, distributions from an institutional trust fund in accordance with sections 5813.01 to 5813.07 of the Revised Code.

Effective Date: 01-01-2007



Section 5813.06 - Relationship of chapter to uniform management of institutional funds act.

(A) Nothing in sections 5813.01 to 5813.05 of the Revised Code affects the construction or interpretation of sections 1715.51 to 1715.59 of the Revised Code relating to the uniform prudent management of institutional funds act. Specifically, neither the percentage set forth in division (B) of section 5813.02 of the Revised Code nor the amount actually requested by a governing board pursuant to that section shall be construed or interpreted to limit or expand what is a prudent amount that can be expended by a governing board of an institution under sections 1715.51 to 1715.59 of the Revised Code.

(B) If an institutional trust fund is also an institutional fund as defined in division (C) of section 1715.51 of the Revised Code with the result that sections 1715.51 to 1715.59 of the Revised Code also are applicable to the institutional trust fund, then sections 1715.51 to 1715.59 of the Revised Code apply to the institutional trust fund, and sections 5813.01 to 5813.07 of the Revised Code do not apply to the institutional trust fund.

Effective Date: 01-01-2007; 2008 HB522 06-01-2009



Section 5813.07 - Citing act.

Sections 5813.01 to 5813.07 of the Revised Code may be cited as the "institutional trust funds act."

Effective Date: 01-01-2007






Chapter 5814 - OHIO TRANSFERS TO MINORS ACT

Section 5814.01 - Transfers to minors act definitions.

As used in sections 5814.01 to 5814.09 of the Revised Code, unless the context otherwise requires:

(A) "Benefit plan" means any plan of an employer for the benefit of any employee, any plan for the benefit of any partner, or any plan for the benefit of a proprietor, and includes, but is not limited to, any pension, retirement, death benefit, deferred compensation, employment agency, stock bonus, option, or profit-sharing contract, plan, system, account, or trust.

(B) "Broker" means a person that is lawfully engaged in the business of effecting transactions in securities for the account of others. A "broker" includes a financial institution that effects such transactions and a person who is lawfully engaged in buying and selling securities for the person's own account, through a broker or otherwise, as a part of a regular business.

(C) "Court" means the probate court.

(D) "The custodial property" includes:

(1) All securities, money, life or endowment insurance policies, annuity contracts, benefit plans, real estate, tangible and intangible personal property, proceeds of a life or endowment insurance policy, an annuity contract, or a benefit plan, and other types of property under the supervision of the same custodian for the same minor as a consequence of a transfer or transfers made to the minor, a gift or gifts made to the minor, or a purchase made by the custodian for the minor, in a manner prescribed in sections 5814.01 to 5814.09 of the Revised Code;

(2) The income from the custodial property;

(3) The proceeds, immediate and remote, from the sale, exchange, conversion, investment, reinvestment, or other disposition of the securities, money, life or endowment insurance policies, annuity contracts, benefit plans, real estate, tangible and intangible personal property, proceeds of a life or endowment insurance policy, an annuity contract, or a benefit plan, other types of property, and income.

(E) "Custodian" or "successor custodian" means a person so designated in a manner prescribed in sections 5814.01 to 5814.09 of the Revised Code.

(F) "Financial institution" means any bank, as defined in section 1101.01, any building and loan association, as defined in section 1151.01, any credit union as defined in section 1733.01 of the Revised Code, and any federal credit union, as defined in the "Federal Credit Union Act," 73 Stat. 628 (1959), 12 U.S.C.A. 1752, as amended.

(G) "Guardian of the minor" includes the general guardian, guardian, tutor, or curator of the property, estate, or person of a minor.

(H) "Issuer" means a person who places or authorizes the placing of the person's name on a security, other than as a transfer agent, to evidence that it represents a share, participation, or other interest in the person's property or in an enterprise, or to evidence the person's duty or undertaking to perform an obligation that is evidenced by the security, or who becomes responsible for or in place of any such person.

(I) "Legal representative" of a person means the executor, administrator, general guardian, guardian, committee, conservator, tutor, or curator of the person's property or estate.

(J) "Member of the minor's family" means a parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt of the minor, whether of the whole or half blood, or by adoption.

(K) "Minor" means a person who has not attained the age of twenty-one years.

(L) "Security" includes any note, stock, treasury stock, common trust fund, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under an oil, gas, or mining title or lease, collateral trust certificate, transferable share, voting trust certificate, or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing. A "security" does not include a security of which the donor or transferor is the issuer. A security is in "registered form" when it specifies a person who is entitled to it or to the rights that it evidences and its transfer may be registered upon books maintained for that purpose by or on behalf of the issuer.

(M) "Transfer" means a disposition, other than a gift, by a person who is eighteen years of age or older that creates custodial property under sections 5814.01 to 5814.09 of the Revised Code.

(N) "Transfer agent" means a person who acts as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of transfers of its securities, in the issue of new securities, or in the cancellation of surrendered securities.

(O) "Transferor" means a person who is eighteen years of age or older, who makes a transfer.

(P) "Trust company" means a financial institution that is authorized to exercise trust powers.

(Q) "Administrator" includes an "administrator with the will annexed."

Effective Date: 01-01-2007



Section 5814.02 - Subject of gift or transfer.

(A) A person who is eighteen years of age or older may, during the person's lifetime, make a gift or transfer of a security, money, a life or endowment insurance policy, an annuity contract, a benefit plan, real estate, tangible or intangible personal property, or any other property to, may designate as beneficiary of a life or endowment insurance policy, an annuity contract, or a benefit plan, or make a transfer by the irrevocable exercise of a power of appointment in favor of, a person who is a minor on the date of the gift or transfer:

(1) If the subject of the gift or transfer is a security in registered form, by registering it in the name of the donor or transferor, another person who is eighteen years of age or older, or a trust company, followed, in substance, by the words: "as custodian for ................ (name of minor) under the Ohio Transfers to Minors Act";

(2) If the subject of the gift or transfer is a security not in registered form, by delivering it to the donor or transferor, another person who is eighteen years of age or older, or a trust company, accompanied by a statement of a gift or transfer in the following form, in substance, signed by the donor or transferor and the person or trust company designated as custodian:

"GIFT OR TRANSFER UNDER THE OHIO TRANSFERS TO MINORS ACT

I, .................... (name of donor or transferor), hereby deliver to (name of custodian) as custodian for ................... (name of minor) under the Ohio Transfers to Minors Act, the following security (ies): (insert an appropriate description of the security or securities delivered, sufficient to identify it or them).

(signature of donor or transferor)

....................... (name of custodian) hereby acknowledges receipt of the above described security (ies) as custodian for the above minor under the Ohio Transfers to Minors Act.

Dated: ...............

(signature of custodian)"

(3) If the subject of the gift or transfer is money, by paying or delivering it to a broker, or a financial institution for credit to an account in the name of the donor or transferor, another person who is eighteen years of age or older, or a trust company, followed, in substance, by the words: "as custodian for ................... (name of minor) under the Ohio Transfers to Minors Act."

(4) If the subject of the gift or transfer is a life or endowment insurance policy, an annuity contract, or a benefit plan, by assigning the policy, contract, or plan to the donor or transferor, another person who is eighteen years of age or older, or a trust company, followed, in substance by the words: "as custodian for ................. (name of minor) under the Ohio Transfers to Minors Act."

(5) If the subject of the gift or transfer is an interest in real estate, by executing and delivering in the appropriate manner a deed, assignment, or similar instrument in the name of the donor or transferor, another person who is eighteen years of age or older, or a trust company, followed, in substance, by the words: "as custodian for ............... (name of minor) under the Ohio Transfers to Minors Act."

(6) If the subject of the gift or transfer is tangible personal property, by delivering it to the donor or transferor, another person who is eighteen years of age or older, or a trust company, accompanied by a statement of a gift or transfer in the following form, in substance, signed by the donor or transferor and the person or trust company designated as custodian:

"GIFT OR TRANSFER UNDER THE OHIO TRANSFERS TO MINORS ACT

I, ................ (name of donor or transferor), hereby deliver to .................. (name of custodian) as custodian for .................. (name of minor) under the Ohio Transfers to Minors Act, the following property: (insert an appropriate description of the property delivered, sufficient to identify it).

(signature of donor or transferor)

......................... (name of custodian) hereby acknowledges receipt of the above described property as custodian for the above minor under the Ohio Transfers to Minors Act.

Dated: ...............

(signature of custodian)"

(7) If the subject of the gift or transfer is tangible personal property, title to which is evidenced by a certificate of title issued by a department or agency of a state or of the United States, by issuing title to the donor or transferor, another person who is eighteen years of age or older, or a trust company, accompanied by a statement of a gift or transfer in the following form, in substance: "as custodian for ....................... (name of minor) under the Ohio Transfers to Minors Act"; or by delivering the title to another person who is eighteen years of age or older or a trust company, endorsed to that person followed in substance by the following words: "as custodian for ................... under the Ohio Transfers to Minors Act."

(8) If the subject of the gift or transfer is the designation of a minor as beneficiary of a life or endowment insurance policy, an annuity contract, or a benefit plan, by designating as beneficiary of the policy, contract, or plan the donor or transferor, another person who is eighteen years of age or older, or a trust company, followed, in substance, by the words: "as custodian for ................... (name of minor) under the Ohio Transfers to Minors Act."

(9) If the subject of the gift or transfer is an irrevocable exercise of a power of appointment in favor of a minor or is an interest in any property that is not described in divisions (A)(1) to (8) of this section, by causing the ownership of the property to be transferred by any written document in the name of the donor or transferor, another person who is eighteen years of age or older, or a trust company, followed, in substance, by the words: "as custodian for .................. (name of minor) under the Ohio Transfers to Minors Act."

(B) Trustees, inter vivos or testamentary, executors, and administrators having authority to distribute or pay any trust or estate property to or for the benefit of a minor, or having authority to distribute or pay any trust or estate property to any other person for the benefit of a minor may, if authorized by a will or trust instrument, distribute or pay trust or estate property of any type mentioned in division (A) of this section in the manner and form provided in that division, and may name the custodian or successor custodian of the property if the will or trust instrument does not name an eligible custodian, or if the will or trust does not name an eligible successor custodian and the naming of a successor custodian is necessary. A person who is eighteen years of age or older, in the person's will or trust instrument, may provide that the fiduciary shall make any payment or distribution as provided in this division and may name the custodian and a successor custodian of the trust or estate property. As to any distribution or payment so made, the testator of a will, under the provisions of which a testamentary trust or estate is being administered, or the settlor of an inter vivos trust shall be deemed the donor or transferor.

(C) Any gift, transfer, payment, or distribution that is made in a manner prescribed in division (A), (B), or (E) of this section may be made to only one minor and only one person may be the custodian. All gifts, transfers, payments, and distributions made by a person in a manner prescribed in sections 5814.01 to 5814.09 of the Revised Code to the same custodian for the benefit of the same minor result in a single custodianship.

(D) A donor or transferor who makes a gift or transfer to a minor in a manner prescribed in division (A) of this section and a trustee, executor, or administrator acting under division (B) or (E) of this section shall promptly do all things within the donor's, transferor's, trustee's, executor's, or administrator's power to put the subject of the gift or transfer in the possession and control of the custodian, but neither the donor's, transferor's, trustee's, executor's, or administrator's failure to comply with this division, nor the designation by the donor, transferor, trustee, executor, or administrator of an ineligible custodian, nor the renunciation by the person or trust company designated as custodian, affects the consummation of the gift or transfer.

(E) If there is no will, or if a will, trust, or other governing instrument does not contain an authorization to make a transfer as described in this division, a trustee, executor, or administrator may make a transfer in a manner prescribed in division (A) of this section to self, another person who is eighteen years of age or older, or a trust company, as custodian, if all of the following apply:

(1) Irrespective of the value of the property, the trustee, executor, or administrator considers the transfer to be in the best interest of the minor;

(2) Irrespective of the value of the property, the transfer is not prohibited by or inconsistent with the applicable will, trust agreement, or other governing instrument;

(3) If the value of the property exceeds ten thousand dollars, the transfer is authorized by the appropriate court.

Effective Date: 01-01-2007



Section 5814.03 - Effect of gift or transfer.

(A) A gift or transfer made in a manner prescribed in sections 5814.01 to 5814.09 of the Revised Code, is irrevocable and conveys to the minor indefeasibly vested legal title to the security, money, life or endowment insurance policy, annuity contract, benefit plan, real estate, tangible or intangible personal property, or other property given or, subject to the right of the owner of the policy, contract, or benefit plan to change the beneficiary if the custodian is not the owner, to the proceeds of a life or endowment insurance policy, an annuity contract, or a benefit plan given, but no guardian of the minor has any right, power, duty, or authority with respect to the custodial property except as provided in sections 5814.01 to 5814.09 of the Revised Code.

(B) By making a gift or transfer in a manner prescribed in sections 5814.01 to 5814.09 of the Revised Code, the donor or transferor incorporates in the gift or transfer all the provisions of these sections and grants to the custodian, and to any issuer, transfer agent, financial institution, broker, or third person dealing with a person or trust company designated as custodian, the respective powers, rights, and immunities provided in these sections.

Effective Date: 01-01-2007



Section 5814.04 - Custodian - powers and duties.

(A) The custodian shall collect, hold, manage, invest, and reinvest the custodial property.

(B) The custodian shall pay over to the minor for expenditure by the minor, or expend for the use or benefit of the minor, as much of or all the custodial property as the custodian considers advisable for the use and benefit of the minor in the manner, at the time or times, and to the extent that the custodian in the custodian's discretion considers suitable and proper, with or without court order, with or without regard to the duty or ability of the custodian or of any other person to support the minor or the minor's ability to do so, and with or without regard to any other income or property of the minor that may be applicable or available for any purpose. Any payment or expenditure that is made under this division is in addition to, is not a substitute for, and does not affect the obligation of any person to support the minor for whom the payment or expenditure is made.

(C) The court, on the petition of a parent or guardian of the minor or of the minor, if the minor has attained the age of fourteen years, may order the custodian to pay over to the minor for expenditure by the minor or to expend as much of or all the custodial property as is necessary for the use and benefit of the minor.

(D)

(1) Except as provided in division (D)(2) of this section, to the extent that the custodial property is not so expended, the custodian shall deliver or pay the custodial property over to the minor on the minor's attaining the age of twenty-one years or, if the minor dies before attaining the age of twenty-one years, shall, upon the minor's death, deliver or pay the custodial property over to the estate of the minor.

(2) If the donor or transferor, in the written instrument that makes or provides for the gift or transfer, directs the custodian to deliver or pay over the custodial property to the minor on the minor's attaining any age between eighteen and twenty-one, the custodian shall deliver or pay over the custodial property to the minor on the minor's attaining that age, or, if the minor dies before attaining that age, the custodian shall, upon the minor's death, deliver or pay the custodial property over to the estate of the minor.

(E) The custodian, notwithstanding statutes restricting investments by fiduciaries, shall invest and reinvest the custodial property as would a prudent person of discretion and intelligence dealing with the property of another, except that the custodian may, in the discretion of the custodian and without liability to the minor or the estate of the minor, retain any custodial property received in a manner prescribed in sections 5814.01 to 5814.09 of the Revised Code. If a custodian has special skills or is named custodian on the basis of representations of special skills or expertise, the custodian is under a duty to use those skills or that expertise.

(F) The custodian may sell, exchange, convert, or otherwise dispose of custodial property in the manner, at the time or times, for the price or prices, and upon the terms the custodian considers advisable. The custodian may vote in person or by general or limited proxy a security that is custodial property. The custodian may consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of an issuer of a security that is custodial property, and to the sale, lease, pledge, or mortgage of any property by or to such an issuer, and to any other action by such an issuer. The custodian may purchase any life or endowment insurance policy or annuity contract on the life of the minor or any member of the family of the minor and pay, from funds in the custodian's custody, any premiums on any life or endowment insurance policy or annuity contract held by the custodian as custodial property. The custodian may execute and deliver any and all instruments in writing that the custodian considers advisable to carry out any of the custodian's powers as custodian.

(G) The custodian shall register each security that is custodial property and in registered form in the name of the custodian, followed, in substance, by the words: "as custodian for ............ (name of minor) under the Ohio Transfers to Minors Act," or shall maintain each security that is custodial property and in registered form in an account with a broker or in a financial institution in the name of the custodian, followed, in substance, by the words: "as custodian for ............. (name of minor) under the Ohio Transfers to Minors Act." A security held in account with a broker or in a financial institution in the name of the custodian may be held in the name of the broker or financial institution. A security that is custodial property and in registered form and that is held by a broker or in a financial institution in which the broker or financial institution does not have a lien for indebtedness due to it from a custodial account may not be pledged, lent, hypothecated, or disposed of except upon the specific instructions of the custodian. The custodian shall hold all money that is custodial property in an account with a broker or in a financial institution in the name of the custodian, followed, in substance, by the words: "as custodian for ............ (name of minor) under the Ohio Transfers to Minors Act." The custodian shall hold all life or endowment insurance policies, annuity contracts, or benefit plans that are custodial property in the name of the custodian, followed, in substance, by the words "as custodian for ................ (name of minor) under the Ohio Transfers to Minors Act." The custodian shall take title to all real estate that is custodial property in the name of the custodian, followed, in substance, by the words: "as custodian for ............ (name of minor) under the Ohio Transfers to Minors Act." The custodian shall keep all other custodial property separate and distinct from the custodian's own property in a manner to identify it clearly as custodial property.

(H) The custodian shall keep records of all transactions with respect to the custodial property and make the records available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor, if the minor has attained the age of fourteen years.

(I) A custodian has, with respect to the custodial property, in addition to the rights and powers provided in sections 5814.01 to 5814.09 of the Revised Code, all the rights and powers that a guardian has with respect to property not held as custodial property.

(J) The custodian may invest in or pay premiums on any life or endowment insurance policy or annuity contract on either of the following:

(1) The life of the minor, if the minor or the estate of the minor is the sole beneficiary under the policy or contract;

(2) The life of any person in whom the minor has an insurable interest, if the minor, the minor's estate, or the custodian in the custodian's capacity as custodian is the sole beneficiary.

(K) All of the rights, powers, and authority of the custodian over custodial property, including all of the incidents of ownership in any life or endowment insurance policy, annuity contract, or benefit plan, are held only in the capacity of the custodian as custodian.

Effective Date: 01-01-2007



Section 5814.05 - Fees and compensation of custodian.

(A) A custodian is entitled to reimbursement from the custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(B) A custodian may act without compensation for the custodian's services.

(C) Unless the custodian is a donor or transferor, the custodian may receive from custodial property reasonable compensation for the custodian's services determined by one of the following standards in the order stated:

(1) A direction by the donor or transferor when the gift or transfer is made;

(2) A statute of this state applicable to custodians;

(3) The statute of this state applicable to guardians;

(4) An order of the court.

(D) Except as otherwise provided in sections 5814.01 to 5814.09 of the Revised Code, a custodian shall not be required to give a bond for the performance of the custodian's duties.

(E) A custodian not compensated for the custodian's services is not liable for losses to the custodial property unless they result from the custodian's bad faith, intentional wrongdoing, or gross negligence or from the custodian's failure to maintain the standard of prudence in investing the custodial property provided in sections 5814.01 to 5814.09 of the Revised Code.

Effective Date: 01-01-2007



Section 5814.06 - Responsibility of issuer, transfer agent, financial institution, broker, or life insurance company.

An issuer, transfer agent, financial institution, broker, life insurance company, or other person acting on the instructions of or otherwise dealing with any person purporting to act as a donor or transferor or dealing with any person or trust company purporting to act as a custodian is not required to do any of the following:

(A) Determine either of the following:

(1) Whether the person or trust company designated by the purported donor or transferor, or the person or trust company purporting to act as a custodian, has been duly designated;

(2) Whether any purchase, sale, or transfer to or by, or any other act of, any person or trust company purporting to act as a custodian is in accordance with or authorized by sections 5814.01 to 5814.09 of the Revised Code.

(B) Inquire into the validity or propriety under sections 5814.01 to 5814.09 of the Revised Code of any instrument or instructions executed or given by a person purporting to act as a donor or transferor or by a person or trust company purporting to act as a custodian;

(C) See to the application by any person or trust company purporting to act as a custodian of any money or other property paid or delivered to the person or trust company.

Effective Date: 01-01-2007



Section 5814.07 - Successor custodian.

(A) Any person who is eighteen years of age or older or a trust company is eligible to become a successor custodian. A successor custodian has all the rights, powers, duties, and immunities of a custodian designated in a manner prescribed by sections 5814.01 to 5814.09 of the Revised Code.

(B) A custodian may resign and designate the custodian's successor by doing all of the following:

(1) Executing an instrument of resignation that designates the successor custodian;

(2) Causing each security that is custodial property and in registered form to be registered in the name of the successor custodian followed, in substance, by the words: "as custodian for ..................... (name of minor) under the Ohio Transfers to Minors Act;"

(3) Executing in the appropriate manner a deed, assignment, or similar instrument for all interest in real estate that is custodial property in the name of the successor custodian, followed, in substance, by the words: "as custodian for ........................... (name of minor) under the Ohio Transfers to Minors Act";

(4) Delivering to the successor custodian the instrument of resignation, each security registered in the name of the successor custodian, each deed, assignment, or similar instrument for all interest in real estate that is in the name of the successor custodian, and all other custodial property, together with any additional instruments that are required for the transfer of the custodial property.

(C) A custodian may petition the court for permission to resign and for the designation of a successor custodian.

(D) A custodian may designate by the custodian's will a successor custodian, which designation is effective at the custodian's death. Upon the custodian's death, the custodian's legal representative shall do each of the following:

(1) Cause each security that is custodial property and in registered form to be registered in the name of the successor custodian, followed, in substance, by the words: "as custodian for ......................... (name of minor) under the Ohio Transfers to Minors Act";

(2) Execute in the appropriate manner a deed, assignment, or similar instrument for all interest in real estate that is custodial property in the name of the successor custodian, followed, in substance, by the words: "as custodian for ........................... (name of minor) under the Ohio Transfers to Minors Act";

(3) Deliver to the successor custodian each security registered in the name of the successor custodian, each deed, assignment, or similar instrument for all interest in real estate that is in the name of the successor custodian, and all other custodial property, together with any additional instruments that are required for the transfer of the custodial property.

(E) If no eligible successor custodian is designated by the donor or transferor in the donor's or transferor's will or trust or by the custodian in the custodian's will, or if the custodian dies intestate or is adjudged to be an incompetent by a court, the legal representative of the custodian may designate a successor custodian. If the court in which the estate or guardianship proceedings relative to the custodian are pending approves the designation, the designation shall be regarded as having been effective as of the date of the death of the custodian or as of the date the custodian was adjudged to be an incompetent. Upon the approval of the court, the legal representative of the custodian shall cause the custodial property to be transferred or registered in the name of the successor custodian as provided in divisions (D)(1) to (3) of this section.

(F) If a person or entity designated as successor custodian is not eligible, or renounces or dies before the minor attains the age of twenty-one years, or if the custodian dies without designating a successor custodian and division (E) of this section does not apply because the custodian does not have a legal representative, the guardian of the minor shall be the successor custodian. If the minor does not have a guardian, a donor or transferor, the legal representative of the donor or transferor, the legal representative of the custodian, a member of the minor's family who is eighteen years of age or older, or the minor, if the minor has attained the age of fourteen years, may petition the court for the designation of a successor custodian.

(G) A donor or transferor, the legal representative of a donor or transferor, a member of the minor's family who is eighteen years of age or older, a guardian of the minor, or the minor, if the minor has attained the age of fourteen years, may petition the court that, for cause shown in the petition, the custodian be removed and a successor custodian be designated or, in the alternative, that the custodian be required to give bond for the performance of the custodian's duties.

(H) Upon the filing of a petition as provided in this section, the court shall grant an order, directed to the persons and returnable on any notice that the court may require, to show cause why the relief prayed for in the petition should not be granted and, in due course, grant any relief that the court finds to be in the best interests of the minor.

Effective Date: 01-01-2007



Section 5814.08 - Accounting by and determination of liability of custodian.

(A) The minor, if the minor has attained the age of fourteen years, or the legal representative of the minor, a member of the minor's family who is eighteen years of age or older, or a donor or transferor or the donor's or transferor's legal representative may petition the court for an accounting by the custodian or the custodian's legal representative. A successor custodian may petition the court for an accounting by the custodian that the successor custodian succeeded.

(B) The court, in a proceeding under sections 5814.01 to 5814.09 of the Revised Code, or otherwise, may require or permit the custodian or the custodian's legal representative to account and, if the custodian is removed, shall so require and order delivery of all custodial property to the successor custodian and the execution of all instruments required for the transfer of the custodial property.

Effective Date: 01-01-2007



Section 5814.09 - Applicability and construction.

(A) Sections 5814.01 to 5814.09 of the Revised Code shall be construed to effectuate their general purpose to make uniform the law of those states that enact similar provisions.

(B) Sections 5814.01 to 5814.09 of the Revised Code shall not be construed as providing an exclusive method for making gifts or transfers to minors.

(C) Nothing in sections 5814.01 to 5814.09 of the Revised Code, shall affect gifts made under former sections 1339.19 to 1339.28 of the Revised Code, nor the powers, duties, and immunities conferred by gifts in such manner upon custodians and persons dealing with custodians. Sections 5814.01 to 5814.09 of the Revised Code henceforth apply, however, to all gifts made in a manner and form prescribed in former sections 1339.19 to 1339.28 of the Revised Code, except insofar as the application impairs constitutionally vested rights. Sections 5814.01 to 5814.09 of the Revised Code shall be construed as a continuation of the provisions of former sections 1339.19 to 1339.28 of the Revised Code, according to the language employed, and not as a new enactment.

(D) Nothing in sections 5814.01 to 5814.09 of the Revised Code, as of May 7, 1986, shall affect gifts made under those sections as they existed prior to May 7, 1986, or the powers, duties, and immunities conferred by the gifts in any manner upon custodians and persons dealing with custodians. Sections 5814.01 to 5814.09 of the Revised Code, as of May 7, 1986, hereafter apply to all gifts made in a manner and form prescribed in those sections as they existed prior to May 7, 1986, except to the extent that the application of those sections, as of May 7, 1986, would impair constitutionally vested rights.

Effective Date: 01-01-2007






Chapter 5815 - MISCELLANEOUS PROVISIONS

Section 5815.01 - Inheritance and bequest defined.

Except when the intent of the settlor clearly is to the contrary, the following rules of construction shall apply in interpreting the terms "inheritance" and "bequest" :

(A) The term "inheritance," in addition to its meaning at common law or under any other section or sections of the Revised Code, includes any change of title to real property by reason of the death of the owner of that real property, regardless of whether the owner died testate or intestate.

(B) The term "bequest," in addition to its meaning at common law or under any other section or sections of the Revised Code, includes any disposition of real property that occurs as a result of the death of the settlor.

Effective Date: 01-01-2007



Section 5815.02 - Issuers of securities and holders of record.

As used in sections 5815.02 and 5815.03 of the Revised Code:

(A) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting, or constructive; an executor, administrator, public administrator, guardian, committee, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a public or private corporation, or public officer; or any other person acting in a fiduciary capacity for any person, trust, or estate.

(B) "Good faith" includes an act done honestly, whether it is done negligently or not.

(C) "Issuer" includes domestic corporations, companies, associations, and trusts; foreign corporations, companies, associations, and trusts, to the extent that securities issued by them are held of record by persons in this state or are held on deposit in this state, and to the extent that such foreign corporation, company, association, or trust is a holder of record of, or otherwise interested in, securities of domestic corporations, companies, associations, or trusts; and also the transfer agents and registrars of the issuer and the depositories for its securities.

(D) "Person" includes a corporation, partnership, association, or two or more persons having a joint or common interest.

(E) "Securities" includes the items in the following enumeration, which, however, is not exclusive:

(1) Shares, share certificates, and other certificates and evidences of ownership or participation in property, assets, or trust estate; bonds, notes, debentures, certificates, or evidences of indebtedness, certificates of interest or participation, collateral trust certificates, equipment-trust certificates, preorganization or subscription certificates or receipts, and voting-trust certificates; passbooks or certificates of deposit of money, securities, or other property; scrip certificates, fractional interests certificates, and, in general, interests or instruments commonly known as securities, and certificates of interest or participation in, temporary or interim certificates or receipts for, or warrants or rights to subscribe to, purchase, or receive, any of the foregoing, whether such securities were issued by the issuer in its corporate capacity, in its individual capacity, or in a fiduciary capacity;

(2) Securities that were issued originally by other corporations, companies, associations, or trusts, but have become the securities of the present issuer, individually or as a fiduciary.

Effective Date: 01-01-2007



Section 5815.03 - Issuer of securities may treat holders of record as competent.

Unless there has been delivered to an issuer a certified copy of an order, judgment, or decree of a court, judge, or administrative body or official, the legal effect of which is to restrict, suspend, or remove such capacity or authority, the issuer may treat all persons in whose names its securities are of record on its records as being of full age and competent and as having capacity and authority to exercise all rights of ownership in respect of the securities, including the right to receive and to give receipts for payments and distributions, the right to transfer the securities, and the right to vote or to give consent in person or by proxy, notwithstanding any description, limitation, or qualification appearing on the securities or on the records, any reference thereon to another instrument or to any fiduciary or pledgee or other relationship, or any knowledge or notice, actual or constructive, of the right, interest, or claim of any other person or of the infancy or lack of capacity or authority of the persons in whose names the securities are of record.

The issuer may treat a fiduciary as having capacity and authority to exercise all rights of ownership in respect of the securities that are of record in the name of a decedent holder, of a person in conservation, receivership, or bankruptcy, or of a minor, incompetent person, or person under disability, and the issuer shall be protected in any action taken or suffered by it in reliance upon any instrument showing the appointment of the fiduciary.

The issuer is not liable for loss caused by any act done or omitted by it under this section. The issuer need not see to the execution of any trust, or to the observance or performance of any obligation of a holder of record, a fiduciary, or a pledgee of the securities, and it need not inquire or inform itself concerning those matters.

This section does not enlarge the capacity, right, or authority of any holder of record of the securities as against any person other than the issuer, nor prevent any court of competent jurisdiction from enforcing or protecting any right, title, or interest in the securities in any person who is not a holder of record the securities.

This section does not protect any issuer who participates with a fiduciary in a breach of the fiduciary's trust with knowledge of such facts that the action of the issuer amounts to bad faith.

Effective Date: 01-01-2007



Section 5815.04 - Uniform fiduciary act definitions.

As used in sections 5815.04 to 5815.11 of the Revised Code:

(A) "Bank" includes any person, carrying on the business of banking and any financial institution defined in section 5725.01 of the Revised Code.

(B) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting, or constructive, an executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust, or estate.

(C) "Person" includes a corporation, partnership, association, or two or more persons having a joint or common interest.

(D) "Principal" includes any person to whom a fiduciary as such owes an obligation.

(E) "Good faith" includes an act when it is in fact done honestly.

Effective Date: 01-01-2007



Section 5815.05 - Transferee not responsible for proper application of money.

A person who in good faith pays or transfers to a fiduciary any money or other property that the fiduciary as such is authorized to receive is not responsible for the proper application of the money or other property by the fiduciary. Any right or title acquired from the fiduciary in consideration of the payment or transfer is not invalid because of a misapplication by the fiduciary.

Effective Date: 01-01-2007



Section 5815.06 - Deposit in name of fiduciary as such - liability of bank.

If a deposit is made in a bank to the credit of a fiduciary as such, the bank may pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which the deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of the obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith.

If such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the check.

Effective Date: 01-01-2007



Section 5815.07 - Check drawn by fiduciary upon account of his principal - liability of bank.

If a check is drawn upon the principal's account by a fiduciary who is empowered to do so, the bank may pay the check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of the obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith.

If such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the check.

Effective Date: 01-01-2007



Section 5815.08 - Deposit to personal credit of fiduciary.

If a fiduciary makes a deposit in a bank to the fiduciary's personal credit of checks drawn by the fiduciary upon an account in the fiduciary's own name as fiduciary, checks payable to the fiduciary as fiduciary, checks drawn by the fiduciary upon an account in the name of the principal if the fiduciary is empowered to draw checks thereon, checks payable to the principal and indorsed by the fiduciary if the fiduciary is empowered to indorse the checks, or if the fiduciary otherwise makes a deposit of funds held by the fiduciary as fiduciary, the bank receiving the deposit is not bound to inquire whether the fiduciary is committing a breach of the obligation as fiduciary.

The bank may pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of the obligation as fiduciary in making the deposit or in drawing the check, or with knowledge of such facts that the action of the bank in receiving the deposit or paying the check amounts to bad faith.

Effective Date: 01-01-2007



Section 5815.09 - Deposit in name of two or more trustees - checks.

When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee authorized to do so by the other, neither the payee or other holder nor the bank is bound to inquire whether it is a breach of trust to authorize the trustee to draw checks upon the trust account and neither is liable unless the circumstances are such that the action of the payee or other holder or the bank amounts to bad faith.

Effective Date: 01-01-2007



Section 5815.10 - Interpretation and construction.

Sections 5815.04 to 5815.11 of the Revised Code shall be construed to effectuate their general purpose of making the law of this state uniform with the law of those states that enact similar legislation.

Effective Date: 01-01-2007



Section 5815.11 - Rules of law and equity applicable.

In any case not provided for in sections 5815.04 to 5815.11 of the Revised Code, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments, and banking apply.

Effective Date: 01-01-2007



Section 5815.12 - Power of appointment defined.

As used in sections 5815.13, 5815.14, and 5815.15 of the Revised Code, "power of appointment" means any power that is in effect a power to appoint, however created, regardless of the nomenclature used in creating the power and regardless of connotations under the law of property, trusts, or wills. The power includes but is not limited to powers which are special, general, limited, absolute, in gross, appendant, appurtenant, or collateral.

Effective Date: 01-01-2007



Section 5815.13 - Exercising power of appointment.

Any power of appointment that is not subject to an express condition that it may be exercised only by a donee or holder of a greater age may be exercised by any donee or holder of the age of eighteen years or over.

Effective Date: 01-01-2007



Section 5815.14 - Release and disclaimer of a power.

Any power of appointment may be released in whole or in part by the donee or holder of the power by an instrument in writing, signed and acknowledged in the manner prescribed for the execution of deeds. No such release is ineffective because it was given either for or without consideration, because it was signed and acknowledged before June 3, 1943, or because no delivery is made of a copy of the release as provided for in section 5815.15 of the Revised Code.

Sections 5815.14 and 5815.15 of the Revised Code do not affect the validity of a release of a power of appointment effected in any other form or manner.

A donee or holder of a power of appointment may disclaim the same at any time, wholly or in part, in the same manner and to the same extent as the donee or holder of the power might release it.

Effective Date: 01-01-2007



Section 5815.15 - Notice of release.

No fiduciary or other person having the possession or control of any property subject to a power of appointment, other than the donee or holder of such power, has notice of a release of the power until a copy of the release is delivered to the fiduciary or other person having possession or control.

No purchaser or mortgagee of real property subject to a power of appointment has notice of a release of the power until a copy of the release is delivered to the officer charged by law with the recording of deeds in the county in which the property is situated. If the property is in this state the county recorder to whom a release is delivered shall record the release in the record of powers of attorney and shall charge a fee computed in the same manner as the fee charged for recording deeds.

Effective Date: 01-01-2007



Section 5815.16 - Duty of attorney to third parties.

(A) Absent an express agreement to the contrary, an attorney who performs legal services for a fiduciary, by reason of the attorney performing those legal services for the fiduciary, has no duty or obligation in contract, tort, or otherwise to any third party to whom the fiduciary owes fiduciary obligations.

(B) As used in this section, "fiduciary" means a trustee under an express trust or an executor or administrator of a decedent's estate.

Effective Date: 01-01-2007



Section 5815.21 - Federal estate tax marital deduction distributions.

Whenever the executor of a will or the trustee of a testamentary or inter vivos trust is permitted or required to select assets in kind to satisfy a gift, devise, or bequest, whether outright or in trust, intended to qualify for the federal estate tax marital deduction prescribed by the United States "Internal Revenue Code of 1954," 68A Stat. 392, 26 U.S.C.A. 2056, or any comparable federal statute enacted after July 20, 1965, and the will or trust instrument empowers or requires the fiduciary to satisfy such gift, devise, or bequest by allocating assets thereto at any values other than market values at the date of satisfaction of such gift, devise, or bequest, the executor or trustee shall satisfy such gift, devise, or bequest by distribution of assets having a value fairly representative in the aggregate of appreciation or depreciation in the value of all property, including cash, available for distribution in satisfaction of such gift, devise, or bequest, unless the will or trust instrument expressly requires that distribution be made in a manner so as not to be fairly representative of such appreciation or depreciation.

Effective Date: 01-01-2007



Section 5815.22 - Spendthrift provisions.

(A)

(1) Except as provided in divisions (A)(2), (3), and (4) of this section, a spendthrift provision in an instrument that creates an inter vivos or testamentary trust shall not cause any forfeiture or postponement of any interest in property that satisfies both of the following:

(a) It is granted to a surviving spouse of the testator or other settlor.

(b) It qualifies for the federal estate tax marital deduction allowed by Subtitle B, Chapter 11, of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2056, as amended, the estate tax marital deduction allowed by division (A) of section 5731.15 of the Revised Code, or the qualified terminable interest property deduction allowed by division (B) of section 5731.15 of the Revised Code.

(2) Division (A)(1) of this section does not apply if an instrument that creates an inter vivos or testamentary trust expressly states the intention of the testator or other settlor that obtaining a marital deduction or a qualified terminable interest property deduction as described in division (A)(1)(b) of this section is less important than enforcing the forfeiture or postponement of the interest in property in accordance with the spendthrift provision in the instrument.

(3) Division (A)(1) of this section applies only to the forfeiture or postponement portions of a spendthrift provision and does not apply to any portion of a spendthrift provision that prohibits a beneficiary from assigning, alienating, or otherwise disposing of any beneficial interest in a trust or prohibits a creditor of a beneficiary from attaching or otherwise encumbering the trust estate.

(4) Division (A)(1) of this section does not apply to any beneficiary of an inter vivos or testamentary trust other than the surviving spouse of the testator or other settlor or to any inter vivos or testamentary trust of which the surviving spouse of the testator or other settlor is a beneficiary if an interest in property does not qualify for a marital deduction or a qualified terminable interest property deduction as described in division (A)(1)(b) of this section.

(B)

(1) Except as provided in divisions (B)(2) and (3) of this section, if an instrument creating an inter vivos or testamentary trust includes a spendthrift provision and the trust holds shares in an S corporation, the spendthrift provision shall not cause any forfeiture or postponement of any beneficial interest, income, principal, or other interest in the shares of the S corporation held by the trust. For purposes of division (B)(1) of this section, "S corporation" has the same meaning as in section 1361 of the "Internal Revenue Code of 1986," 26 U.S.C. 1361.

(2) Division (B)(1) of this section does not apply if an instrument that creates an inter vivos or testamentary trust expressly states the intention of the testator or other settlor that maintenance of the corporation's status as an S corporation is less important than enforcing the forfeiture or postponement of any beneficial interest, income, principal, or other interest in the S corporation shares in accordance with the spendthrift provision in the instrument.

(3) Division (B)(1) of this section applies only to the forfeiture or postponement portions of a spendthrift provision and does not apply to any portion of a spendthrift provision that prohibits a beneficiary from assigning, alienating, or otherwise disposing of any beneficial interest in a trust or prohibits a creditor of a beneficiary from attaching or otherwise encumbering the trust estate.

(C)

(1) Except as provided in divisions (C)(2) and (3) of this section, a spendthrift provision in an instrument that creates an inter vivos or testamentary trust shall not cause any forfeiture or postponement of any interest in property that satisfies both of the following:

(a) It is granted to a person who is a skip person under the federal generation-skipping transfer tax imposed by Subtitle B, Chapter 13, of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2601 - 2663, as amended.

(b) It qualifies as a nontaxable gift under section 2642(c) of the "Internal Revenue Code of 1986," 26 U.S.C.A. 2642(c).

(2) Division (C)(1) of this section does not apply if an instrument that creates an inter vivos or testamentary trust expressly states the intention of the testator or other settlor that qualifying as a nontaxable trust gift as described in division (C)(1)(b) of this section is less important than enforcing the forfeiture or postponement of the interest in property in accordance with the spendthrift provision in the instrument.

(3) Division (C)(1) of this section applies only to the forfeiture or postponement portions of a spendthrift provision and does not apply to any portion of a spendthrift provision that prohibits a beneficiary from assigning, alienating, or otherwise disposing of any beneficial interest in a trust or prohibits a creditor of a beneficiary from attaching or otherwise encumbering the trust estate.

(D) Divisions (A), (B), and (C) of this section are intended to codify certain fiduciary and trust law principles relating to the interpretation of a testator's or other settlor's intent with respect to the provisions of a trust. Divisions (A), (B), and (C) of this section apply to trust instruments executed prior to and existing on August 29, 2000, and to trust instruments executed on or after August 29, 2000.

Effective Date: 01-01-2007



Section 5815.23 - Effect of requiring or permitting accumulation for more than one year of any income of property.

(A) Except as provided in division (B) of this section, an instrument that creates an inter vivos or testamentary trust shall not require or permit the accumulation for more than one year of any income of property that satisfies both of the following:

(1) The property is granted to a surviving spouse of the testator or other settlor.

(2) The property qualifies for the federal estate tax marital deduction allowed by subtitle B, Chapter 11 of the "Internal Revenue Code of 1986," 26 U.S.C. 2056, as amended, the estate tax marital deduction allowed by division (A) of section 5731.15 of the Revised Code, or the qualified terminable interest property deduction allowed by division (B) of section 5731.15 of the Revised Code.

(B)

(1) Division (A) of this section does not apply if an instrument that creates an inter vivos or testamentary trust expressly states the intention of the testator or other settlor that obtaining a marital deduction or a qualified terminable interest property deduction as described in division (A)(2) of this section is less important than requiring or permitting the accumulation of income of property in accordance with a provision in the instrument that requires or permits the accumulation for more than one year of any income of property.

(2) Division (A) of this section does not apply to any beneficiary of an inter vivos or testamentary trust other than the surviving spouse of the testator or other settlor or to any inter vivos or testamentary trust of which the surviving spouse of the testator or other settlor is a beneficiary if an interest in property does not qualify for a marital deduction or a qualified terminable interest property deduction as described in division (A)(2) of this section.

(C)

(1) The trustee of a trust that qualifies for an estate tax marital deduction for federal or Ohio estate tax purposes and that is the beneficiary of an individual retirement account has a fiduciary duty, in regard to the income distribution provision of the trust, to withdraw and distribute the income of the individual retirement account, at least annually, to the surviving spouse of the testator or other settlor.

(2) A trustee's fiduciary duty as described in division (C)(1) of this section is satisfied if the terms of the trust instrument expressly provide the surviving spouse a right to withdraw all of the assets from the trust or a right to compel the trustee to withdraw and distribute the income of the individual retirement account to the surviving spouse.

(D) Divisions (A), (B), and (C)(1) of this section are intended to codify existing fiduciary and trust law principles relating to the interpretation of a testator's or other settlor's intent with respect to the income provisions of a trust. Divisions (A), (B), and (C) of this section apply to trust instruments executed prior to and existing on October 1, 1996, or executed thereafter. The trustee of a trust described in division (A) or (B) of this section, in a written trust amendment, may elect to not apply divisions (A) and (B) of this section to the trust. Any election of that nature, when made, is irrevocable.

Effective Date: 01-01-2007



Section 5815.24 - Limitations on liability.

(A) As used in this section, "fiduciary" means a trustee under any expressed, implied, resulting, or constructive trust; an executor, administrator, public administrator, committee, guardian, conservator, curator, receiver, trustee in bankruptcy, or assignee for the benefit of creditors; a partner, agent, officer of a public or private corporation, or public officer; or any other person acting in a fiduciary capacity for any person, trust, or estate.

(B) A fiduciary, or a custodian, who is a transferee of real or personal property that is held by a fiduciary other than the person or entity serving as the transferee, is not required to inquire into any act, or audit any account, of the transferor fiduciary, unless the transferee is specifically directed to do so in the instrument governing the transferee or unless the transferee has actual knowledge of conduct of the transferor that would constitute a breach of the transferor's fiduciary responsibilities.

(C) If a trustee is authorized or directed in a trust instrument to pay or advance all or any part of the trust property to the personal representative of a decedent's estate for the payment of the decedent's legal obligations, death taxes, bequests, or expenses of administration, the trustee is not liable for the application of the trust property paid or advanced to the personal representative and is not liable for any act or omission of the personal representative with respect to the trust property, unless the trustee has actual knowledge, prior to the payment or advancement of the trust property, that the personal representative does not intend to use the trust property for such purposes.

(D) Regardless of whether a beneficiary is subject to the claims of any creditor, a trustee may pay any expense incurred by a beneficiary to the extent that payment is permitted by the instrument governing the trust, and the trustee may make those payments even if the payments exhaust the income and principal of the trust. A trustee is not liable to any creditor of a beneficiary for paying the expenses of a beneficiary as allowed by this division.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 01-01-2007



Section 5815.25 - Administrative duties and responsibilities of trust; exclusion of fiduciaries.

(A) As used in this section, "fiduciary" means a trustee under any testamentary, inter vivos, or other trust, an executor or administrator, or any other person who is acting in a fiduciary capacity for any person, trust, or estate.

(B) If an instrument or other applicable written agreement describes, appoints, or directs a fiduciary to handle only the administrative duties and responsibilities of a trust, that administrative fiduciary shall not have any duties, responsibilities, or liabilities to the trust beneficiaries or to other persons interested in a trust except for those administrative duties and responsibilities specifically described in the instrument or written agreement. The administrative duties and responsibilities of a trust under this division may include any of the following:

(1) Opening and maintaining bank, brokerage, financial, or other custodial accounts to receive trust income or contributions and from which trust expenditures, bills, and distributions may be disbursed;

(2) Maintaining and handling trust records, reports, correspondence, or communications;

(3) Maintaining an office for trust business;

(4) Filing any trust tax returns;

(5) Employing agents in connection with the fiduciary's administrative duties;

(6) Taking custody of or storing trust property;

(7) Any other similar administrative duties for the trust.

(C) If an instrument under which a fiduciary acts reserves to the grantor, or vests in an advisory or investment committee or in one or more other persons, including one or more fiduciaries, to the exclusion of the fiduciary or of one or more of several fiduciaries, any power, including, but not limited to, the authority to direct the acquisition, disposition, or retention of any investment or the power to authorize any act that an excluded fiduciary may propose, any excluded fiduciary is not liable, either individually or as a fiduciary, for either of the following:

(1) Any loss that results from compliance with an authorized direction of the grantor, committee, person, or persons;

(2) Any loss that results from a failure to take any action proposed by an excluded fiduciary that requires a prior authorization of the grantor, committee, person, or persons if that excluded fiduciary timely sought but failed to obtain that authorization.

(D) Any administrative fiduciary as described in division (B) of this section or any excluded fiduciary as described in division (C) of this section is relieved from any obligation to perform investment reviews and make recommendations with respect to any investments to the extent the grantor, an advisory or investment committee, or one or more other persons have authority to direct the acquisition, disposition, or retention of any investment.

(E) This section does not apply to the extent that the instrument under which an administrative fiduciary as described in division (B) of this section or an excluded fiduciary as described in division (C) of this section contains provisions that are inconsistent with this section.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Effective Date: 01-01-2007



Section 5815.26 - Holding cash or making temporary investments.

(A) As used in this section:

(1) "Fiduciary" means a trustee under any testamentary, inter vivos, or other trust, an executor or administrator, or any other person who is acting in a fiduciary capacity for a person, trust, or estate.

(2) "Short term trust-quality investment fund" means a short term investment fund that meets both of the following conditions:

(a) The fund may be either a collective investment fund established pursuant to section 1111.14 of the Revised Code or a registered investment company, including any affiliated investment company whether or not the fiduciary has invested other funds held by it in an agency or other nonfiduciary capacity in the securities of the same registered investment company or affiliated investment company.

(b) The fund is invested in any one or more of the following manners:

(i) In obligations of the United States or of its agencies;

(ii) In obligations of one or more of the states of the United States or their political subdivisions;

(iii) In variable demand notes, corporate money market instruments including, but not limited to, commercial paper rated at the time of purchase in either of the two highest classifications established by at least one nationally recognized standard rating service;

(iv) In deposits in banks or savings and loan associations whose deposits are insured by the federal deposit insurance corporation, if the rate of interest paid on such deposits is at least equal to the rate of interest generally paid by such banks or savings and loan associations on deposits of similar terms or amounts;

(v) In fully collateralized repurchase agreements or other evidences of indebtedness that are of trust quality and are payable on demand or have a maturity date consistent with the purpose of the fund and the duty of fiduciary prudence.

(3) "Registered investment company" means any investment company that is defined in and registered under sections 3 and 8 of the "Investment Company Act of 1940," 54 Stat. 789, 15 U.S.C.A. 80a-3 and 80a-8.

(4) "Affiliated investment company" has the same meaning as in division (E)(1) of section 1111.10 of the Revised Code.

(B) A fiduciary is not required to invest cash that belongs to the trust and may hold that cash for the period prior to distribution if either of the following applies:

(1) The fiduciary reasonably expects to do either of the following:

(a) Distribute the cash to beneficiaries of the trust on a quarterly or more frequent basis;

(b) Use the cash for the payment of debts, taxes, or expenses of administration within the ninety-day period following the receipt of the cash by the fiduciary.

(2) Determined on the basis of the facilities available to the fiduciary and the amount of the income that reasonably could be earned by the investment of the cash, the amount of the cash does not justify the administrative burden or expense associated with its investment.

(C) If a fiduciary wishes to hold funds that belong to the trust in liquid form and division (B) of this section does not apply, the fiduciary may so hold the funds as long as they are temporarily invested as described in division (D) of this section.

(D)

(1) A fiduciary may make a temporary investment of cash that may be held uninvested in accordance with division (B) of this section, and shall make a temporary investment of funds held in liquid form pursuant to division (C) of this section, in any of the following investments, unless the governing instrument provides for other investments in which the temporary investment of cash or funds is permitted:

(a) A short term trust-quality investment fund;

(b) Direct obligations of the United States or of its agencies;

(c) A deposit with a bank or savings and loan association, including a deposit with the fiduciary itself or any bank subsidiary corporation owned or controlled by the bank holding company that owns or controls the fiduciary, whose deposits are insured by the federal deposit insurance corporation, if the rate of interest paid on that deposit is at least equal to the rate of interest generally paid by that bank or savings and loan association on deposits of similar terms or amounts.

(2) A fiduciary that makes a temporary investment of cash or funds pursuant to division (D)(1) of this section may charge a reasonable fee for the services associated with that investment. The fee shall be in addition to the compensation to which the fiduciary is entitled for his ordinary fiduciary services.

(3) Fiduciaries that make one or more temporary investments of cash or funds pursuant to division (D)(1) of this section shall provide to the beneficiaries of the trusts involved, that are currently receiving income or have a right to receive income, a written disclosure of their temporary investment practices and, if applicable, the method of computing reasonable fees for their temporary investment services pursuant to division (D)(2) of this section. Fiduciaries may comply with this requirement in any appropriate written document, including, but not limited to, any periodic statement or account.

(4) A fiduciary that makes a temporary investment of cash or funds in an affiliated investment company pursuant to division (D)(1)(a) of this section shall, when providing any periodic account statements of its temporary investment practices, report the net asset value of the shares comprising the investment in the affiliated investment company.

(5) If a fiduciary that makes a temporary investment of cash or funds in an affiliated investment company pursuant to division (D)(1)(a) of this section invests in any mutual fund, the fiduciary shall provide to the beneficiaries of the trust involved, that are currently receiving income or have a right to receive income, a written disclosure, in at least ten-point boldface type, that the mutual fund is not insured or guaranteed by the federal deposit insurance corporation or by any other government agency or government-sponsored agency of the federal government or of this state.

Effective Date: 01-01-2007



Section 5815.27 - Application of generation-skipping transfer tax provisions.

(A) A provision in a will or trust agreement, which provision pertains to the payment of any taxes that are imposed by reason of the testator's or trust creator's death, does not include the payment of any portion of any tax that is imposed on any transfer under any other will or trust agreement by Chapter 13 of subtitle B of the "Internal Revenue Code of 1986," 100 Stat. 2718, 26 U.S.C. 2601 - 2624, as amended, unless the provision of the will or trust agreement specifically states, using the words "generation-skipping transfer tax," that the payment of the tax imposed under that chapter is included within the provision of the will or trust agreement.

(B) This section applies to wills and trust agreements that are executed before or after March 14, 1979.

Effective Date: 01-01-2007



Section 5815.28 - Supplemental services for beneficiary with physical or mental disability.

(A) As used in this section:

(1) "Ascertainable standard" includes a standard in a trust instrument requiring the trustee to provide for the care, comfort, maintenance, welfare, education, or general well-being of the beneficiary.

(2) "Disability" means any substantial, medically determinable impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of at least twelve months, except that "disability" does not include an impairment that is the result of abuse of alcohol or drugs.

(3) "Political subdivision" and "state" have the same meanings as in section 2744.01 of the Revised Code.

(4) "Supplemental services" means services specified by rule of the department of mental health under section 5119.01 of the Revised Code or the department of developmental disabilities under section 5123.04 of the Revised Code that are provided to an individual with a disability in addition to services the individual is eligible to receive under programs authorized by federal or state law.

(B) Any person may create a trust under this section to provide funding for supplemental services for the benefit of another individual who meets either of the following conditions:

(1) The individual has a physical or mental disability and is eligible to receive services through the department of developmental disabilities or a county board of developmental disabilities;

(2) The individual has a mental disability and is eligible to receive services through the department of mental health or a board of alcohol, drug addiction, and mental health services.

The trust may confer discretion upon the trustee and may contain specific instructions or conditions governing the exercise of the discretion.

(C) The general division of the court of common pleas and the probate court of the county in which the beneficiary of a trust authorized by division (B) of this section resides or is confined have concurrent original jurisdiction to hear and determine actions pertaining to the trust. In any action pertaining to the trust in a court of common pleas or probate court and in any appeal of the action, all of the following apply to the trial or appellate court:

(1) The court shall render determinations consistent with the testator's or other settlor's intent in creating the trust, as evidenced by the terms of the trust instrument.

(2) The court may order the trustee to exercise discretion that the trust instrument confers upon the trustee only if the instrument contains specific instructions or conditions governing the exercise of that discretion and the trustee has failed to comply with the instructions or conditions. In issuing an order pursuant to this division, the court shall require the trustee to exercise the trustee's discretion only in accordance with the instructions or conditions.

(3) The court may order the trustee to maintain the trust and distribute assets in accordance with rules adopted by the director of mental health under section 5119.01 of the Revised Code or the director of developmental disabilities under section 5123.04 of the Revised Code if the trustee has failed to comply with such rules.

(D) To the extent permitted by federal law and subject to the provisions of division (C)(2) of this section pertaining to the enforcement of specific instructions or conditions governing a trustee's discretion, a trust authorized by division (B) of this section that confers discretion upon the trustee shall not be considered an asset or resource of the beneficiary, the beneficiary's estate, the settlor, or the settlor's estate and shall be exempt from the claims of creditors, political subdivisions, the state, other governmental entities, and other claimants against the beneficiary, the beneficiary's estate, the settlor, or the settlor's estate, including claims based on provisions of Chapters 5111., 5121., or 5123. of the Revised Code and claims sought to be satisfied by way of a civil action, subrogation, execution, garnishment, attachment, judicial sale, or other legal process, if all of the following apply:

(1) At the time the trust is created, the trust principal does not exceed the maximum amount determined under division (E) of this section;

(2) The trust instrument contains a statement of the settlor's intent, or otherwise clearly evidences the settlor's intent, that the beneficiary does not have authority to compel the trustee under any circumstances to furnish the beneficiary with minimal or other maintenance or support, to make payments from the principal of the trust or from the income derived from the principal, or to convert any portion of the principal into cash, whether pursuant to an ascertainable standard specified in the instrument or otherwise;

(3) The trust instrument provides that trust assets can be used only to provide supplemental services, as defined by rule of the director of mental health under section 5119.01 of the Revised Code or the director of developmental disabilities under section 5123.04 of the Revised Code, to the beneficiary;

(4) The trust is maintained and assets are distributed in accordance with rules adopted by the director of mental health under section 5119.01 of the Revised Code or the director of developmental disabilities under section 5123.04 of the Revised Code;

(5) The trust instrument provides that on the death of the beneficiary, a portion of the remaining assets of the trust, which shall be not less than fifty per cent of such assets, will be deposited to the credit of the services fund for individuals with mental illness created by section 5119.17 of the Revised Code or the services fund for individuals with mental retardation and developmental disabilities created by section 5123.40 of the Revised Code.

(E) In 1994, the trust principal maximum amount for a trust created under this section shall be two hundred thousand dollars. The maximum amount for a trust created under this section prior to November 11, 1994, may be increased to two hundred thousand dollars.

In 1995, the maximum amount for a trust created under this section shall be two hundred two thousand dollars. Each year thereafter, the maximum amount shall be the prior year's amount plus two thousand dollars.

(F) This section does not limit or otherwise affect the creation, validity, interpretation, or effect of any trust that is not created under this section.

(G) Once a trustee takes action on a trust created by a settlor under this section and disburses trust funds on behalf of the beneficiary of the trust, then the trust may not be terminated or otherwise revoked by a particular event or otherwise without payment into the services fund created pursuant to section 5119.17 or 5123.40 of the Revised Code of an amount that is equal to the disbursements made on behalf of the beneficiary for medical care by the state from the date the trust vests but that is not more than fifty per cent of the trust corpus.

Amended by 128th General Assemblych.201,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2007



Section 5815.31 - Termination of marriage revokes any trust provision conferring a beneficial interest or a power or nomination.

Unless the trust or separation agreement provides otherwise, if, after executing a trust in which the grantor reserves to self a power to alter, amend, revoke, or terminate the provisions of the trust, a grantor is divorced, obtains a dissolution of marriage, has the grantor's marriage annulled, or, upon actual separation from the grantor's spouse, enters into a separation agreement pursuant to which the parties intend to fully and finally settle their prospective property rights in the property of the other, whether by expected inheritance or otherwise, the spouse or former spouse of the grantor shall be deemed to have predeceased the grantor, and any provision in the trust conferring any beneficial interest or a general or special power of appointment on the spouse or former spouse or nominating the spouse or former spouse as trustee or trust advisor shall be revoked. If the grantor remarries the grantor's former spouse or if the separation agreement is terminated, the spouse shall not be deemed to have predeceased the grantor, and any provision in the trust conferring any beneficial interest or a general or special power of appointment on the spouse or former spouse or nominating the spouse or former spouse as trustee or trust advisor shall not be revoked.

Amended by 128th General AssemblyFile No.13,SB 106, §1, eff. 3/23/2010.

Effective Date: 01-01-2007



Section 5815.32 - Revocation of power of attorney upon termination of marriage or entering separation agreement.

If a principal executes a power of attorney designating the principal's spouse as the attorney in fact for the principal and if after executing the power of attorney, the principal and the principal's spouse are divorced, obtain a dissolution or annulment of their marriage, or enter into a separation agreement pursuant to which they intend to fully and finally settle each spouse's prospective property rights in the property of the other, the designation in the power of attorney of the spouse or former spouse of the principal to act as attorney in fact for the principal is revoked, unless the power of attorney provides otherwise. The subsequent remarriage of the principal to the principal's former spouse, or the termination of a separation agreement between the principal and the principal's spouse, does not revive a power of attorney that is revoked under this section.

Effective Date: 01-01-2007



Section 5815.33 - Termination of marriage revokes designation of spouse as beneficiary.

(A) As used in this section:

(1) "Beneficiary" means a beneficiary of a life insurance policy, an annuity, a payable on death account, an individual retirement plan, an employer death benefit plan, or another right to death benefits arising under a contract.

(2) "Employer death benefit plan" means any funded or unfunded plan or program, or any fund, that is established to provide the beneficiaries of an employee participating in the plan, program, or fund with benefits that may be payable upon the death of that employee.

(3) "Individual retirement plan" means an individual retirement account or individual retirement annuity as defined in section 408 of the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C.A. 408, as amended.

(B)

(1) Unless the designation of beneficiary or the judgment or decree granting the divorce, dissolution of marriage, or annulment specifically provides otherwise, and subject to division (B)(2) of this section, if a spouse designates the other spouse as a beneficiary or if another person having the right to designate a beneficiary on behalf of the spouse designates the other spouse as a beneficiary, and if, after either type of designation, the spouse who made the designation or on whose behalf the designation was made, is divorced from the other spouse, obtains a dissolution of marriage, or has the marriage to the other spouse annulled, then the other spouse shall be deemed to have predeceased the spouse who made the designation or on whose behalf the designation was made, and the designation of the other spouse as a beneficiary is revoked as a result of the divorce, dissolution of marriage, or annulment.

(2) If the spouse who made the designation or on whose behalf the designation was made remarries the other spouse, then, unless the designation no longer can be made, the other spouse shall not be deemed to have predeceased the spouse who made the designation or on whose behalf the designation was made, and the designation of the other spouse as a beneficiary is not revoked because of the previous divorce, dissolution of marriage, or annulment.

(C) An agent, bank, broker, custodian, issuer, life insurance company, plan administrator, savings and loan association, transfer agent, trustee, or other person is not liable in damages or otherwise in a civil or criminal action or proceeding for distributing or disposing of property in reliance on and in accordance with a designation of beneficiary as described in division (B)(1) of this section, if both of the following apply:

(1) The distribution or disposition otherwise is proper;

(2) The agent, bank, broker, custodian, issuer, life insurance company, plan administrator, savings and loan association, transfer agent, trustee, or other person did not have any notice of the facts that resulted in the revocation of the beneficiary designation by operation of division (B)(1) of this section.

Effective Date: 01-01-2007



Section 5815.34 - Termination of marriage affects survivorship rights.

(A)

(1) Unless the judgment or decree granting the divorce, dissolution of marriage, or annulment specifically provides otherwise, and subject to division (A)(2) of this section, if the title to any personal property is held by two persons who are married to each other, if the title is so held for the joint lives of the spouses and then to the survivor of them, and if the marriage of the spouses subsequently is terminated by a judgment or decree granting a divorce, dissolution of marriage, or annulment, then the survivorship rights of the spouses terminate, and each spouse shall be deemed the owner of an undivided interest in common in the title to the personal property, that is in proportion to the spouse's net contributions to the personal property.

(2) If the spouses described in division (A)(1) of this section remarry each other and the title to the personal property continues to be held by them in accordance with that division, then the survivorship rights of the spouses are not terminated, and the spouses again hold title in the personal property for their joint lives and then to the survivor of them.

(B)

(1) Unless the judgment or decree granting the divorce, dissolution of marriage, or annulment specifically provides otherwise, and subject to division (B)(2) of this section, if the title to any personal property is held by more than two persons and at least two of the persons are married to each other, if the title is so held for the joint lives of the titleholders and then to the survivor or survivors of them, and if the marriage of any of the titleholders who are married to each other subsequently is terminated by a judgment or decree granting a divorce, dissolution of marriage, or annulment, then the survivorship rights of the titleholders who were married to each other terminate, the survivorship rights of the other titleholders are not affected, and each of the titleholders who were married to each other shall be deemed to be the owner of an undivided interest in common in the personal property, that is in proportion to the net contributions of the titleholders who were married to each other to the personal property.

(2) If the titleholders who were married to each other as described in division (B)(1) of this section remarry each other, and if the title to the personal property continues to be held by them, and the other titleholders whose survivorship rights continued unaffected, in accordance with that division, then the survivorship rights of the remarried titleholders are not terminated, and the remarried and other titleholders again hold title in the personal property for their joint lives and then to the survivor or survivors of them.

(C) An agent, bank, broker, custodian, issuer, life insurance company, plan administrator, savings and loan association, transfer agent, trustee, or other person is not liable in damages or otherwise in a civil or criminal action or proceeding for distributing or disposing of personal property in reliance on and in accordance with a registration in the form of a joint ownership for life, with rights of survivorship, as described in division (A)(1) or (B)(1) of this section, if both of the following apply:

(1) The distribution or disposition otherwise is proper;

(2) The agent, bank, broker, custodian, issuer, life insurance company, plan administrator, savings and loan association, transfer agent, trustee, or other person did not have any notice of the facts that resulted in the termination of the rights of survivorship by operation of division (A)(1) or (B)(1) of this section.

Effective Date: 01-01-2007



Section 5815.35 - General partners acting as fiduciary.

(A)

(1) As used in this division, "fiduciary" means any person, association, or corporation, other than a trustee of a testamentary trust, an assignee or trustee for an insolvent debtor, or a guardian under Chapter 5905. of the Revised Code, that is appointed by and accountable to the probate court, and that is acting in a fiduciary capacity for another or charged with duties in relation to any property, interest, or estate for another's benefit. A fiduciary also includes an agency under contract with the department of developmental disabilities for the provision of protective service under sections 5123.55 to 5123.59 of the Revised Code, when appointed by and accountable to the probate court as a guardian or trustee for a mentally retarded or developmentally disabled person.

(2) A fiduciary who enters a contract as fiduciary on or after March 22, 1984, is not personally liable on that contract, unless the contract otherwise specifies, if the contract is within the fiduciary's authority and the fiduciary discloses that the contract is being entered into in a fiduciary capacity. In a contract, the words "fiduciary" or "as fiduciary" or other words that indicate one's fiduciary capacity following the name or signature of a fiduciary are sufficient disclosure for purposes of this division.

(B)

(1) As used in this division, "partnership" includes a partnership composed of only general partners and a partnership composed of general and limited partners.

(2) Subject to division (D) of this section, an executor or administrator who acquires, in a fiduciary capacity, a general partnership interest upon the death of a general partner of a partnership is not personally liable for any debt, obligation, or liability of the partnership that arises from the executor's or administrator's actions, except as provided in this division, as a general partner, or for any debt, obligation, or liability of the partnership for which the executor or administrator otherwise would be personally liable because the executor or administrator holds the general partnership interest, if the executor or administrator discloses that the general partnership interest is held by the executor or administrator in a fiduciary capacity. This immunity does not apply if an executor or administrator causes loss or injury to a person who is not a partner in the partnership by a wrongful act or omission. This immunity is not available to an executor or administrator who holds a general partnership interest in a fiduciary capacity if the spouse or any lineal descendants of the executor or administrator, or the executor or administrator other than in a fiduciary capacity, holds any interest in the partnership.

A partnership certificate that is filed pursuant to Chapter 1777. or another chapter of the Revised Code and that indicates that an executor or administrator holds a general partnership interest in a fiduciary capacity by the use following the name or signature of the executor or administrator of the words "executor under the will of (name of decedent)" or "administrator of the estate of (name of decedent)" or other words that indicate the executor's or administrator's fiduciary capacity constitutes a sufficient disclosure for purposes of this division.

If a partnership certificate is not required to be filed pursuant to Chapter 1776. or 1777. or another chapter of the Revised Code, a sufficient disclosure for purposes of this division can be made by an executor or administrator if a certificate that satisfies the following requirements is filed with the recorder of the county in which the partnership's principal office or place of business is situated and with the recorder of each county in which the partnership owns real estate:

(a) The certificate shall state in full the names of all persons holding interests in the partnership and their places of residence;

(b) The certificate shall be signed by all persons who are general partners in the partnership, and shall be acknowledged by a person authorized to take acknowledgements of deeds;

(c) The certificate shall use the words "executor under the will of (name of decedent)" or "administrator of the estate of (name of decedent)" or other words that indicate the executor's or administrator's fiduciary capacity, following the name or signature of the executor or administrator.

A contract or other written instrument delivered to a party that contracts with the partnership in which an executor or administrator holds a general partnership interest in a fiduciary capacity, that indicates that the executor or administrator so holds the interest, constitutes a disclosure for purposes of this division with respect to transactions between the party and the partnership. If a disclosure has been made by a certificate in accordance with this division, a disclosure for purposes of this division with respect to such transactions exists regardless of whether a contract or other instrument indicates the executor or administrator holds the general partnership interest in a fiduciary capacity.

If an executor or administrator acquires, in a fiduciary capacity, a general partnership interest, the decedent's estate is liable for debts, obligations, or liabilities of the partnership.

(C) An estate that includes a general partnership interest is not liable for the debts, obligations, or liabilities of a partnership in which another estate has a general partnership interest, merely because the executor or administrator of the estates holds a general partnership interest in both of the partnerships in the executor's or administrator's fiduciary capacities.

(D) Divisions (B) and (C) of this section apply to general partnership interests held by executors or administrators in their fiduciary capacities prior to and on or after March 22, 1984. If an appropriate disclosure is made pursuant to division (B) of this section, the immunity acquired under that division extends only to debts, obligations, and liabilities of the partnership arising on and after the date of the disclosure and to debts, obligations, and liabilities of the partnership that arose prior to the acquisition of the general partnership interest by the executor or administrator becoming a general partner.

(E) The liability limitations in this section apply to fiduciaries as partners notwithstanding the broader personal liabilities otherwise imposed by any partnership law.

(F) If an estate or other fund held by a fiduciary is identified as a partner, the reference is deemed to be to, and the partner is, the current executor, administrator, or other fiduciary of the estate or other fund and their successors as executors, administrators, or other fiduciaries.

Amended by 128th General Assemblych.13,SB 79, §1, eff. 10/6/2009.

Effective Date: 01-01-2007; 2008 HB332 08-06-2008; 2008 HB499 09-12-2008



Section 5815.36 - Disclaiming testamentary and nontestamentary succession to real and personal property.

(A) As used in this section:

(1) "Disclaimant" means any person, any guardian or personal representative of a person or estate of a person, or any attorney-in-fact or agent of a person having a general or specific authority to act granted in a written instrument, who is any of the following:

(a) With respect to testamentary instruments and intestate succession, an heir, next of kin, devisee, legatee, donee, person succeeding to a disclaimed interest, surviving joint tenant, surviving tenant by the entireties, surviving tenant of a tenancy with a right of survivorship, beneficiary under a testamentary instrument, or person designated to take pursuant to a power of appointment exercised by a testamentary instrument;

(b) With respect to nontestamentary instruments, a grantee, donee, person succeeding to a disclaimed interest, surviving joint tenant, surviving tenant by the entireties, surviving tenant of a tenancy with a right of survivorship, beneficiary under a nontestamentary instrument, or person designated to take pursuant to a power of appointment exercised by a nontestamentary instrument;

(c) With respect to fiduciary rights, privileges, powers, and immunities, a fiduciary under a testamentary or nontestamentary instrument. Division (A)(1)(c) of this section does not authorize a fiduciary who disclaims fiduciary rights, privileges, powers, and immunities to cause the rights of any beneficiary to be disclaimed unless the instrument creating the fiduciary relationship authorizes the fiduciary to make such a disclaimer.

(d) Any person entitled to take an interest in property upon the death of a person or upon the occurrence of any other event.

(2) "Personal representative" includes any fiduciary as defined in section 2109.01 of the Revised Code and any executor, trustee, guardian, or other person or entity having a fiduciary relationship with regard to any interest in property passing to the fiduciary, executor, trustee, guardian, or other person or entity by reason of a disclaimant's death.

(3) "Property" means all forms of property, real and personal, tangible and intangible.

(B)

(1) A disclaimant, other than a fiduciary under an instrument who is not authorized by the instrument to disclaim the interest of a beneficiary, may disclaim, in whole or in part, the succession to any property by executing and by delivering, filing, or recording a written disclaimer instrument in the manner provided in this section.

(2) A disclaimant who is a fiduciary under an instrument may disclaim, in whole or in part, any right, power, privilege, or immunity, by executing and by delivering, filing, or recording a written disclaimer instrument in the manner provided in this section.

(3) The written instrument of disclaimer shall be signed and acknowledged by the disclaimant and shall contain all of the following:

(a) A reference to the donative instrument;

(b) A description of the property, part of property, or interest disclaimed, and of any fiduciary right, power, privilege, or immunity disclaimed;

(c) A declaration of the disclaimer and its extent.

(4) The guardian of the estate of a minor or an incompetent, or the personal representative of a deceased person, whether or not authorized by the instrument to disclaim, with the consent of the probate division of the court of common pleas may disclaim, in whole or in part, the succession to any property, or interest in property, that the ward, if an adult and competent, or the deceased, if living, might have disclaimed. The guardian or personal representative, or any interested person may file an application with the probate division of the court of common pleas that has jurisdiction of the estate, asking that the court order the guardian or personal representative to execute and deliver, file, or record the disclaimer on behalf of the ward, estate, or deceased person. The court shall order the guardian or personal representative to execute and deliver, file, or record the disclaimer if the court finds, upon hearing after notice to interested parties and such other persons as the court shall direct, that:

(a) It is in the best interests of those interested in the estate of the person and of those who will take the disclaimed interest;

(b) It would not materially, adversely affect the minor or incompetent, or the beneficiaries of the estate of the decedent, taking into consideration other available resources and the age, probable life expectancy, physical and mental condition, and present and reasonably anticipated future needs of the minor or incompetent or the beneficiaries of the estate of the decedent.

A written instrument of disclaimer ordered by the court under this division shall be executed and be delivered, filed, or recorded within the time and in the manner in which the person could have disclaimed if the person were living, an adult, and competent.

(C) A partial disclaimer of property that is subject to a burdensome interest created by the donative instrument is not effective unless the disclaimed property constitutes a gift that is separate and distinct from undisclaimed gifts.

(D) The disclaimant shall deliver, file, or record the disclaimer, or cause the same to be done, prior to accepting any benefits of the disclaimed interest and at any time after the latest of the following dates:

(1) The effective date of the donative instrument if both the taker and the taker's interest in the property are finally ascertained on that date;

(2) The date of the occurrence of the event upon which both the taker and the taker's interest in the property become finally ascertainable;

(3) The date on which the disclaimant attains eighteen years of age or is no longer an incompetent, without tendering or repaying any benefit received while the disclaimant was under eighteen years of age or an incompetent, and even if a guardian of a minor or incompetent had filed an application pursuant to division (B)(4) of this section and the probate division of the court of common pleas involved did not consent to the guardian executing a disclaimer.

(E) No disclaimer instrument is effective under this section if either of the following applies under the terms of the disclaimer instrument:

(1) The disclaimant has power to revoke the disclaimer.

(2) The disclaimant may transfer, or direct to be transferred, to self the entire legal and equitable ownership of the property subject to the disclaimer instrument.

(F)

(1) Subject to division (F)(2) of this section, if the interest disclaimed is created by a nontestamentary instrument, including, but not limited to, a transfer on death designation affidavit pursuant to section 5302.22 of the Revised Code, the disclaimer instrument shall be delivered personally or by certified mail to the trustee or other person who has legal title to, or possession of, the property disclaimed. If the interest disclaimed is created by a transfer on death designation affidavit pursuant to section 5302.22 of the Revised Code, the disclaimer instrument shall be filed with the county recorder of the county in which the real property that is the subject of that affidavit is located.

(2) If the interest disclaimed is created by a testamentary instrument, by intestate succession, or by a certificate of title to a motor vehicle, watercraft, or outboard motor that evidences ownership of the motor vehicle, watercraft, or outboard motor that is transferable on death pursuant to section 2131.13 of the Revised Code, the disclaimer instrument shall be filed in the probate division of the court of common pleas in the county in which proceedings for the administration of the decedent's estate have been commenced, and an executed copy of the disclaimer instrument shall be delivered personally or by certified mail to the personal representative of the decedent's estate.

(3) If no proceedings for the administration of the decedent's estate have been commenced, the disclaimer instrument shall be filed in the probate division of the court of common pleas in the county in which proceedings for the administration of the decedent's estate might be commenced according to law. The disclaimer instrument shall be filed and indexed, and fees charged, in the same manner as provided by law for an application to be appointed as personal representative to administer the decedent's estate. The disclaimer is effective whether or not proceedings thereafter are commenced to administer the decedent's estate. If proceedings thereafter are commenced for the administration of the decedent's estate, they shall be filed under, or consolidated with, the case number assigned to the disclaimer instrument.

(4) If an interest in real estate is disclaimed, an executed copy of the disclaimer instrument also shall be recorded in the office of the recorder of the county in which the real estate is located. The disclaimer instrument shall include a description of the real estate with sufficient certainty to identify it, and shall contain a reference to the record of the instrument that created the interest disclaimed. If title to the real estate is registered under Chapters 5309. and 5310. of the Revised Code, the disclaimer interest shall be entered as a memorial on the last certificate of title. A spouse of a disclaimant has no dower or other interest in the real estate disclaimed.

(G) If a donative instrument expressly provides for the distribution of property, part of property, or interest in property if there is a disclaimer, the property, part of property, or interest disclaimed shall be distributed or disposed of, and accelerated or not accelerated, in accordance with the donative instrument. In the absence of express provisions to the contrary in the donative instrument, the property, part of property, or interest in property disclaimed, and any future interest that is to take effect in possession or enjoyment at or after the termination of the interest disclaimed, shall descend, be distributed, or otherwise be disposed of, and shall be accelerated, in the following manner:

(1) If intestate or testate succession is disclaimed, as if the disclaimant had predeceased the decedent;

(2) If the disclaimant is one designated to take pursuant to a power of appointment exercised by a testamentary instrument, as if the disclaimant had predeceased the donee of the power;

(3) If the donative instrument is a nontestamentary instrument, as if the disclaimant had died before the effective date of the nontestamentary instrument;

(4) If the disclaimer is of a fiduciary right, power, privilege, or immunity, as if the right, power, privilege, or immunity was never in the donative instrument.

(H) A disclaimer pursuant to this section is effective as of, and relates back for all purposes to, the date upon which the taker and the taker's interest have been finally ascertained.

(I) A disclaimant who has a present and future interest in property, and disclaims the disclaimant's present interest in whole or in part, is considered to have disclaimed the disclaimant's future interest to the same extent, unless a contrary intention appears in the disclaimer instrument or the donative instrument. A disclaimant is not precluded from receiving, as an alternative taker, a beneficial interest in the property disclaimed, unless a contrary intention appears in the disclaimer instrument or in the donative instrument.

(J) The disclaimant's right to disclaim under this section is barred if the disclaimant does any of the following:

(1) Assigns, conveys, encumbers, pledges, or transfers, or contracts to assign, convey, encumber, pledge, or transfer, the property or any interest in it;

(2) Waives in writing the disclaimant's right to disclaim and executes and delivers, files, or records the waiver in the manner provided in this section for a disclaimer instrument;

(3) Accepts the property or an interest in it;

(4) Permits or suffers a sale or other disposition of the property pursuant to judicial action against the disclaimant.

(K) Neither a fiduciary's application for appointment or assumption of duties as a fiduciary nor a beneficiary's application for appointment as a personal representative or fiduciary waives or bars the disclaimant's right to disclaim a right, power, privilege, or immunity as a personal representative or fiduciary or the beneficiary's right to disclaim property.

(L) The right to disclaim under this section exists irrespective of any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.

(M) A disclaimer instrument or written waiver of the right to disclaim that has been executed and delivered, filed, or recorded as required by this section is final and binding upon all persons.

(N)

(1) The right to disclaim and the procedures for disclaimer established by this section are in addition to, and do not exclude or abridge, any other rights or procedures that exist or formerly existed under any other section of the Revised Code or at common law to assign, convey, release, refuse to accept, renounce, waive, or disclaim property.

(2) A disclaimer is not considered a transfer or conveyance by the disclaimant, and no creditor of a disclaimant may avoid a disclaimer.

(3) This section shall take precedence over any other section of the Revised Code that conflicts with this section.

(O)

(1) No person is liable for distributing or disposing of property in a manner inconsistent with the terms of a valid disclaimer if the distribution or disposition is otherwise proper and the person has no actual knowledge of the disclaimer.

(2) No person is liable for distributing or disposing of property in reliance upon the terms of a disclaimer that is invalid because the right of disclaimer has been waived or barred if the distribution or disposition is otherwise proper and the person has no actual knowledge of the facts that constitute a waiver or bar to the right to disclaim.

(P)

(1) A disclaimant may disclaim pursuant to this section any interest in property that is in existence on September 27, 1976, if either the interest in the property or the taker of the interest in the property is not finally ascertained on that date.

(2) No disclaimer executed pursuant to this section destroys or diminishes an interest in property that exists on September 27, 1976, in any person other than the disclaimant.

(Q) This section may be applied separately to different interests or powers created in the disclaimant by the same testamentary or nontestamentary instrument.

Amended by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.

Amended by 128th General AssemblyFile No.17,SB 124, §1, eff. 12/28/2009.

Effective Date: 01-01-2007; 2008 HB160 06-20-2008



Section 5815.37 - Temporary conveyances.

(A) If any interest in real property held by any trustee of an express trust that is wholly or partially governed by a law of this state or any interest in real property located in this state that is held by the trustee of a trust wholly governed by the law of one or more jurisdictions other than this state is temporarily conveyed to any beneficiary of that trust and reconveyed back to any trustee of that trust, the interest in the real property shall be subject to divisions (B) and (C) of this section if all of the following apply:

(1) That temporary conveyance is for the principal purpose of enabling some or all of that interest in the real property to be used as collateral in a loan transaction.

(2) The loan proceeds will be delivered to the trustee of the trust or will otherwise be principally used for the benefit of one or more beneficiaries of the trust.

(3) The interest in the real property is reconveyed back to one or more trustees of the trust within a reasonable time after the reconveying beneficiary acquired actual notice that the lender has perfected the lender's collateral rights in and to the interest in the real property.

(4) The lender in question is any of the following:

(a) A bank, thrift, savings bank, savings and loan association, credit union, or any other similar financial institution if the activities of the other similar financial institution are subject to supervision by the Ohio superintendent of financial institutions, the federal deposit insurance corporation, the comptroller of the currency, the office of thrift supervision, any other comparable state or federal regulatory agency or entity, or a successor of any of them;

(b) An insurance company subject to supervision by the Ohio department of insurance or any comparable agency established by the law of any other jurisdiction;

(c) Any other corporation, limited liability company, partnership, or other similar or comparable entity the routine and regular business activities of which commonly include the making of commercial or residential loans that are wholly or partially secured by real property.

(B) If a temporary conveyance and reconveyance of an interest in real property is made for the principal purpose of allowing a lender to acquire, perfect, foreclose on, or exercise collateral rights in and to the real property interest in question, the temporary conveyance to a beneficiary shall be disregarded for all other purposes, and the reconveyance back to a trustee shall relate back to the date immediately preceding that reconveyance on which the interest in the real property was transferred to any trustee of the trust in a transaction other than a loan transaction described in division (A)(1) of this section.

(C) In connection with any temporary conveyance and reconveyance of an interest in real property pursuant to division (A) of this section, the following shall survive unimpaired after any reconveyance back to a trustee made pursuant to division (A)(3) of this section:

(1) The rights, duties, and obligations of a lender under the documents governing the loan transaction, including, but not limited to, any of the following to the extent they are provided for in those documents:

(a) A lender's collateral rights in and to any interest in real property that is reconveyed to a trustee;

(b) The lender's rights under any mortgage, deed of trust, lien, encumbrance, or any other similar or comparable instrument or arrangement used to give the lender collateral rights in and to the interest being reconveyed, including, but not limited to, a lender's right to foreclose on that interest in real property;

(c) The lender's obligations to make loans or advances or to provide any person with any notice called for by the documents governing the loan transaction.

(2) The rights, duties, and obligations of any debtor under any documents governing the loan transaction, including, but not limited to, the following to the extent they are provided for in those documents:

(a) The duty to repay the lender or any other person who is entitled to receive payments under the documents governing the loan transaction;

(b) The duty to honor any agreements or covenants made by the debtor in the documents governing the loan transaction;

(c) The right to receive any advances, loans, notices, or other benefits called for by the documents governing the loan transaction.

(D) The following apply for purposes of division (A)(1) of this section:

(1) A court shall liberally construe the temporary conveyance to a beneficiary of the trust in question in determining whether the principal purpose of the temporary conveyance is to enable some or all of the interest in the real property to be used as collateral in a loan transaction.

(2) An interest in real property shall be considered to be used as collateral if, as part of a lending transaction, that interest is wholly or partially made subject to a mortgage, deed of trust, lien, encumbrance, or any other similar or comparable instrument or arrangement used to give the lender collateral rights in and to that interest.

(E) A court shall liberally construe division (A)(2) of this section in determining whether the loan proceeds referred to in that division will be principally used for the benefit of one or more beneficiaries of the trust in question.

(F) For purposes of division (A)(3) of this section, any reconveyance to a trustee shall be considered to have occurred within a reasonable time if it is made within one hundred twenty days of the date on which the reconveying beneficiary acquired actual notice that the lender has perfected the lender's collateral rights in and to the interest in the real property. In all other cases, a court shall consider all relevant facts and circumstances in determining whether a beneficiary has reconveyed the interest in the real property back to a trustee within a reasonable time after the reconveying beneficiary acquired that actual notice.

(G)

(1) A court shall liberally construe division (A)(4) of this section in determining whether a corporation, limited liability company, partnership, or other similar or comparable entity qualifies as a lender within the meaning of that division.

(2) Subject to the rule of liberal interpretation set forth in division (G)(1) of this section, the Ohio superintendent of financial institutions may from time to time issue regulations setting forth a nonexhaustive list of entities that qualify as a lender within the meaning of division (A)(4) of this section and also may from time to time issue regulations setting forth specific entities or classes of entities that do not qualify as a lender within the meaning of that division.

(H) An interest in real property may be subject to or involved in more than one loan transaction undertaken pursuant to this section.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5815.41 - Consignment of art works definitions.

As used in sections 5815.41 to 5815.48 of the Revised Code:

(A) "Art dealer" means a person engaged in the business of selling works of art, other than a person exclusively engaged in the business of selling goods at public auction.

(B) "Artist" means the creator of a work of art.

(C) "On consignment" means delivered to an art dealer for the purpose of sale or exhibition, or both, to the public by the art dealer other than at a public auction.

(D) "Work of art" means an original art work that is any of the following:

(1) A visual rendition including, but not limited to, a painting, drawing, sculpture, mosaic, or photograph;

(2) A work of calligraphy;

(3) A work of graphic art, including, but not limited to, an etching, lithograph, offset print, or silk screen;

(4) A craft work in materials, including, but not limited to, clay, textile, fiber, wood, metal, plastic, or glass;

(5) A work in mixed media, including, but not limited to, a collage or a work consisting of any combination of the items listed in divisions (D)(1) to (4) of this section.

Effective Date: 01-01-2007



Section 5815.42 - Art dealer's acceptance of work on consignment from artist.

If an art dealer accepts a work of art, on a fee, commission, or other compensation basis, on consignment from the artist who created the work of art, the following consequences attach:

(A) The art dealer is, with respect to that work of art, the agent of the artist.

(B) The work of art is trust property and the art dealer is a trustee for the benefit of the artist until the work of art is sold to a bona fide third party or returned to the artist.

(C) The proceeds of the sale of the work of art are trust property and the art dealer is a trustee for the benefit of the artist until the amount due the artist from the sale is paid.

(D) The art dealer is strictly liable for the loss of, or damage to, the work of art while it is in the art dealer's possession or control. The value of the work of art is, for the purpose of this division, the value established in the written contract between the artist and art dealer entered into pursuant to section 5815.45 of the Revised Code.

Effective Date: 01-01-2007



Section 5815.43 - When work of art ceases to be trust property.

(A) If a work of art is trust property under section 5815.42 of the Revised Code when it is initially received by the art dealer, it remains trust property, notwithstanding the subsequent purchase of the work of art by the art dealer directly or indirectly for the art dealer's own account, until the purchase price specified pursuant to division (A)(3) of section 5815.45 of the Revised Code is paid in full to the artist.

(B) If an art dealer resells a work of art that the art dealer purchased for the art dealer's own account to a bona fide third party before the artist has been paid in full, the work of art ceases to be trust property and the proceeds of the resale are trust funds in the possession or control of the art dealer for the benefit of the artist to the extent necessary to pay any balance still due to the artist. The trusteeship of the proceeds continues until the artist is paid in full under the contract entered into pursuant to section 5815.45 of the Revised Code.

Effective Date: 01-01-2007



Section 5815.44 - Work of art not subject to claims of creditors of art dealer.

A work of art that is trust property under section 5815.42 or 5815.43 of the Revised Code is not subject to the claims, liens, or security interests of the creditors of the art dealer, notwithstanding Chapters 1301. to 1310. of the Revised Code.

Effective Date: 01-01-2007



Section 5815.45 - Written contract prerequisite for accepting work of art.

(A) An art dealer shall not accept a work of art, on a fee, commission, or other compensation basis, on consignment from the artist who created the work of art unless, prior to or at the time of acceptance, the art dealer enters into a written contract with the artist that contains all of the following:

(1) The value of the work of art and whether it may be sold;

(2) The time within which the proceeds of the sale are to be paid to the artist, if the work of art is sold;

(3) The minimum price for the sale of the work of art;

(4) The fee or percentage of the sale price that is to be paid to the art dealer for displaying or selling the work of art.

(B) If an art dealer violates this section, a court, at the request of the artist, may void the obligation of the artist to that art dealer or to a person to whom the obligation is transferred, other than a holder in due course.

Effective Date: 01-01-2007



Section 5815.46 - Display conditions.

An art dealer who accepts a work of art, on a fee, commission, or other compensation basis, on consignment from the artist who created the work of art shall not use or display the work of art or a photograph of the work of art, or permit the use or display of the work of art or a photograph of the work of art, unless both of the following occur:

(A) Notice is given to users or viewers that the work of art is the work of the artist;

(B) The artist gives prior written consent to the particular use or display.

Effective Date: 01-01-2007



Section 5815.47 - Waiver of provisions is void.

Any portion of an agreement that waives any provision of sections 5815.41 to 5815.48 of the Revised Code is void.

Effective Date: 01-01-2007



Section 5815.48 - Liability for violations.

Any art dealer who violates section 5815.45 or 5815.46 of the Revised Code is liable to the artist for the artist's reasonable attorney's fees and in an amount equal to the greater of either of the following:

(A) Fifty dollars;

(B) The actual damages, if any, including the incidental and consequential damages, sustained by the artist by reason of the violation.

Effective Date: 01-01-2007






Chapter 5816 - OHIO LEGACY TRUST ACT

Section 5816.01 - Short title.

This chapter may be cited as the Ohio legacy trust act.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.02 - Definitions.

As used in this chapter, unless the context otherwise requires:

(A)

(1) "Advisor" means a person to whom both of the following apply:

(a) The person satisfies the eligibility criteria specified in division (A) of section 5816.11 of the Revised Code.

(b) The person is given the authority by the terms of a legacy trust to remove or appoint one or more trustees of the trust or to direct, consent to, or disapprove a trustee's actual or proposed investment, distribution, or other decisions.

(2) Any person to whom division (A)(1) of this section applies is considered an advisor even if that person is denominated by another title, such as protector.

(B) "Asset" means property of a transferor but does not include any of the following:

(1) Property to the extent it is encumbered by a valid lien;

(2) Property to the extent it is exempt at the time of a qualified disposition under any applicable nonbankruptcy law, including, but not limited to, section 2329.66 of the Revised Code;

(3) Property held in the form of a tenancy by the entireties to the extent that, under the law governing the entireties estate at the time of a qualified disposition, it is not subject to process by a creditor holding a claim against only one tenant;

(4) Any property transferred from a nonlegacy trust to a legacy trust to the extent that the property would not be subject to attachment under the applicable nonbankruptcy law governing that nonlegacy trust.

(C) "Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. Chapter 11, as amended.

(D) "Beneficiary" has the same meaning as in section 5801.01 of the Revised Code.

(E) "Claim" means a right to payment, whether or not the right is reduced to judgment or is liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(F) "Creditor" means a person who has a claim against a transferor and any transferee or assignee of, or successor to, that claim.

(G) "Debt" means a liability on a claim.

(H) "Disposition" means a transfer, conveyance, or assignment of property, including, but not limited to, a partial, contingent, undivided, or co-ownership interest in property. "Disposition" includes the exercise of a general power so as to cause a transfer of property to a trustee or trustees but does not include any of the following:

(1) The release or relinquishment of an interest in property that, until the release or relinquishment, was the subject of a qualified disposition;

(2) The exercise of a limited power so as to cause a transfer of property to a trustee or trustees;

(3) A disclaimer of an interest in a trust, bequest, devise, or inheritance.

(I) "Internal Revenue Code" means the "Internal Revenue Code of 1986," 100 Stat. 2085, 26 U.S.C. 1 et seq., as amended.

(J) "Investment decision" means any participation in any decision regarding the retention, purchase, sale, exchange, tender, or other transaction affecting the ownership of or rights in investments.

(K)

(1) "Legacy trust" means a trust evidenced by a written trust instrument to which all of the following apply:

(a) The trust has, names, or appoints at least one qualified trustee for or in connection with the property that is the subject of a qualified disposition.

(b) The trust expressly incorporates the laws of this state to wholly or partially govern its validity, construction, and administration.

(c) The trust expressly states that it is irrevocable.

(d) The trust has a spendthrift provision applicable to the interests of any beneficiary in the trust property, including any interests of a transferor in the trust property.

(2) A trust that satisfies the criteria specified in division (K)(1) of this section is considered a legacy trust even if the trust instrument also allows for one or more nonqualified trustees and regardless of the language used to satisfy those criteria.

(L) "Lien" has the same meaning as in section 1336.01 of the Revised Code.

(M) "Nonlegacy trust" means any trust other than a legacy trust.

(N) "Nonqualified trustee" means any trustee other than a qualified trustee.

(O) "Person" has the same meaning as in section 5801.01 of the Revised Code.

(P) "Property" has the same meaning as in section 5801.01 of the Revised Code.

(Q) "Qualified affidavit" means an affidavit that meets the requirements of section 5816.06 of the Revised Code.

(R) "Qualified disposition" means a disposition by or from a transferor to any trustee of a trust that is, was, or becomes a legacy trust.

(S) "Qualified trustee" means a person who is not a transferor and to whom both of the following apply:

(1)

(a) The person, if a natural person, is a resident of this state.

(b) The person, if not a natural person, is authorized by the law of this state or by a court of competent jurisdiction of this state to act as a trustee and whose activities are subject to supervision by the Ohio superintendent of banks, the federal deposit insurance corporation, the comptroller of the currency, or the office of thrift supervision or a successor of any of them.

(2) The person maintains or arranges for custody in this state of some or all of the property that is the subject of the qualified disposition, maintains records for the legacy trust on an exclusive or nonexclusive basis, prepares or arranges for the preparation of required income tax returns for the legacy trust, or otherwise materially participates in the administration of the legacy trust.

(T) "Spendthrift provision" has the same meaning as in section 5801.01 of the Revised Code.

(U) "Spouse" and "former spouse" means only the person to whom a transferor was married on or before a qualified disposition is made.

(V) "Transferor" means a person who directly or indirectly makes a disposition.

(W) "Valid lien" has the same meaning as in section 1336.01 of the Revised Code.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.03 - Spendthrift Provisions.

(A) In addition to any other method allowed by law, the spendthrift provision of a legacy trust may be stated as provided in division (B) of section 5805.01 of the Revised Code.

(B) Except as otherwise provided in this section, the spendthrift provisions of a legacy trust shall restrain both voluntary and involuntary transfer of a transferor's interest in that trust. Any spendthrift provision in a legacy trust is enforceable under any applicable nonbankruptcy law within the meaning of section 541(c)(2) of the Bankruptcy Code regardless of whether or not the relevant legacy trust instrument makes any reference to that enforceability. In addition to the restraints required by this division, a legacy trust and its spendthrift provisions may provide for any other restraints on alienation that are permitted by any law of this state.

(C) Notwithstanding division (B) of this section or the terms of any spendthrift provision, but subject to divisions (D), (E), and (F) of this section, a transferor's interest in property that is the subject of a qualified disposition may be attached or otherwise involuntarily alienated in connection with any debt that the transferor owes pursuant to an agreement or court order for either of the following:

(1) The payment of child or spousal support or alimony to or for the transferor's spouse, former spouse, child, or children, or to any governmental agency that is designated by statute, rule, or regulation to be the payee of that child or spousal support or alimony;

(2) The division or distribution of property in favor of the transferor's spouse or former spouse.

(D) A transferor's interest in property that is transferred pursuant to a qualified disposition and the transferor's beneficial interest in a legacy trust shall not be subject to any claim for forced heirship or legitime.

(E) A transferor's interest in property that is transferred pursuant to a qualified disposition and the transferor's beneficial interest in a legacy trust shall not be subject to a distributive award under section 3105.171 of the Revised Code or to any similar award under the law of another jurisdiction, to any person other than the transferor's spouse or former spouse. A court shall liberally construe and apply this provision in finding that such similarity exists.

(F) Nothing in this section shall deprive any beneficiary of any exemption rights that the beneficiary may have under any applicable law after the trust property is received by that beneficiary.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.04 - Limits to transferor's authority.

To the extent conferred by the governing legacy trust instrument, a transferor to a legacy trust may have any or all of the rights, powers, and interests described in section 5816.05 of the Revised Code. A transferor shall have no rights, powers, or interests in, over, to, or regarding the corpus or income of a legacy trust unless those rights, powers, or interests are granted, permitted, or recognized by both section 5816.05 of the Revised Code and the governing legacy trust instrument. Any written, verbal, tacit, express, or implied agreement or understanding or any other agreement or understanding purporting to grant, permit, or recognize any greater rights, powers, or interests than are provided in this section or the governing legacy trust instrument is void. Any portion of a legacy trust instrument that is not voided under this section shall remain valid and effective.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.05 - Permissible retained rights of a transferor.

A legacy trust may allow or provide for any or all of the following rights, powers, interests, or provisions, none of which grants, or is considered to be, either alone or in any combination, a right or power to revoke a trust or to voluntarily or involuntarily transfer an interest in that trust:

(A) A provision that, upon the happening of a defined event, results in the termination of a transferor's right to mandatory income or principal;

(B) The power of a transferor to veto a distribution from the trust;

(C) A power of appointment, other than a power to appoint to a transferor, a creditor of the transferor, the estate of the transferor, or a creditor of the transferor's estate, that is exercisable by will or by other written instrument of a transferor effective upon the death of the transferor or during the lifetime of the transferor;

(D) The right of a transferor to receive trust income as set forth in the trust instrument.

(E) Both of the following:

(1) A transferor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as those terms are defined in section 664 of the Internal Revenue Code;

(2) The transferor's right, at any time and from time to time by written instrument delivered to the trustee, to release the transferor's retained interest in that unitrust or annuity trust, in whole or in part, in favor of one or more charitable organizations that have a succeeding beneficial interest in that unitrust or annuity trust;

(F) The power of a transferor to consume, invade, or appropriate property of the trust, but only if limited in each calendar year to five per cent of the value of the trust principal at the time of the exercise of the power;

(G) A transferor's potential or actual receipt or use of principal or income of the trust if the potential or actual receipt or use is or would be the result of any of the following that applies with respect to one or more of the qualified trustees:

(1) A qualified trustee's acting in the trustee's discretion. For purposes of division (G)(1) of this section, a qualified trustee shall have discretion with respect to the distribution or use of principal or income unless the discretion is expressly denied to the trustee by the terms of the trust instrument.

(2) A qualified trustee's acting pursuant to a standard in the trust instrument that governs the distribution or use of principal or income;

(3) A qualified trustee's acting at the direction of an advisor who is acting in the advisor's discretion or pursuant to a standard in the trust instrument that governs the distribution or use of principal or income. If an advisor is authorized to direct that distribution or use, the advisor's authority shall be discretionary unless otherwise expressly stated in the trust instrument.

(H) The right of a transferor to remove any advisor and appoint a new advisor who satisfies the eligibility criteria set forth in division (A) of section 5816.11 of the Revised Code;

(I) The right of a transferor to remove any trustee and appoint a new trustee;

(J) A transferor's potential or actual use of real property or tangible personal property, including, but not limited to, property held under a qualified personal residence trust as described in section 2702(c) of the Internal Revenue Code and regulations promulgated under that section, or a transferor's possession and enjoyment of a qualified interest as defined in section 2702(b) of the Internal Revenue Code;

(K) Any provision requiring or permitting the potential or actual use of trust income or principal to pay, in whole or in part, income taxes due on the income of the trust, including, but not limited to, any provision permitting that use in the discretion of any one or more of the qualified trustees acting in the qualified trustee's discretion or at the direction of an advisor who is acting in the advisor's discretion;

(L) The ability of a qualified trustee, whether pursuant to the qualified trustee's discretion or the terms of the legacy trust instrument or at the direction of an advisor, to pay after the death of a transferor all or any part of the debts of the transferor outstanding on or before the transferor's death, the expenses of administering the transferor's estate, or any estate, gift, generation skipping transfer, or inheritance tax;

(M) Any provision that pours back after the death of a transferor all or part of the trust property to the transferor's estate or any trust;

(N) Any other rights, powers, interests, or provisions permitted or allowed by any other section of this chapter.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.06 - Qualified affidavits and related rules.

(A) Except as otherwise provided in this section, a transferor shall sign a qualified affidavit before or substantially contemporaneously with making a qualified disposition.

(B) A qualified affidavit shall be notarized and shall contain all of the following statements under oath:

(1) The property being transferred to the trust was not derived from unlawful activities.

(2) The transferor has full right, title, and authority to transfer the property to the legacy trust.

(3) The transferor will not be rendered insolvent immediately after the transfer of the property to the legacy trust.

(4) The transferor does not intend to defraud any creditor by transferring the property to the legacy trust.

(5) There are no pending or threatened court actions against the transferor, except for any court action identified by the affidavit or an attachment to the affidavit.

(6) The transferor is not involved in any administrative proceeding, except for any proceeding identified by the affidavit or an attachment to the affidavit.

(7) The transferor does not contemplate at the time of the transfer the filing for relief under the Bankruptcy Code.

(C) A qualified affidavit is considered defective if it materially fails to meet the requirements set forth in division (B) of this section, but a qualified affidavit is not considered defective due to any one or more of the following:

(1) Any nonsubstantive variances from the language set forth in division (B) of this section;

(2) Any statements or representations in addition to those set forth in division (B) of this section if the statements or representations do not materially contradict the statements or representations required by that division;

(3) Any technical errors in the form, substance, or method of administering an oath if those errors were not the fault of the affiant, and the affiant reasonably relied upon another person to prepare or administer the oath.

(D)

(1) A qualified affidavit is not required from a transferor who is not a beneficiary of the legacy trust that receives the disposition.

(2) A subsequent qualified affidavit is not required in connection with any qualified disposition made after the execution of an earlier qualified affidavit if that disposition is a part of, is required by, or is the direct result of, a prior qualified disposition that was made in connection with that earlier qualified affidavit.

(E) If a qualified affidavit is required by this section and a transferor fails to timely sign a qualified affidavit or signs a defective qualified affidavit, subject to the normal rules of evidence, that failure or defect may be considered as evidence in any proceeding commenced pursuant to section 5816.07 of the Revised Code, but the legacy trust or the validity of any attempted qualified disposition shall not be affected in any other way due to that failure or defect.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.07 - Restrictions on actions, remedies, and claims.

(A) Notwithstanding any provision of law to the contrary but subject to division (G) of section 5816.10 of the Revised Code, no creditor may bring an action of any kind, including, but not limited to, an action to enforce a judgment entered by a court or other body having adjudicative authority, an action at law or in equity, or an action for an attachment or other final or provisional remedy, against any person who made or received a qualified disposition, against or involving any property that is the subject of a qualified disposition or is otherwise held by or for any trustee as part of a legacy trust, or against any trustee of a legacy trust, except that a creditor, subject to this section and section 5816.08 of the Revised Code, may bring an action to avoid any qualified disposition of an asset on the ground that a transferor made the qualified disposition with the specific intent to defraud the specific creditor bringing the action.

(B) A creditor's cause of action or claim for relief under division (A) of this section to avoid any qualified disposition of an asset is extinguished unless that action is brought by a creditor of a transferor who meets one of the following requirements:

(1) The creditor is a creditor of the transferor before the relevant qualified disposition, and the action is brought within the later of the following periods:

(a) Eighteen months after the qualified disposition;

(b) Six months after the qualified disposition is or reasonably could have been discovered by the creditor if the creditor files a suit against the transferor, other than an action under division (A) of this section to avoid the qualified disposition, or makes a written demand for payment on the transferor that in either case asserts a claim based on an act or omission of the transferor that occurred before the qualified disposition, and that suit is filed, or the written demand is delivered to the transferor, within three years after the qualified disposition.

(2) The creditor becomes a creditor after the qualified disposition, and the action under division (A) of this section to avoid the qualified disposition is brought within eighteen months after the qualified disposition.

(C) In any action to avoid the qualified disposition under this section, the burden is upon the creditor to prove the matter by clear and convincing evidence. This division is construed as providing a substantive rather than a procedural rule or right under the law of this state.

(D) Notwithstanding any provision of law to the contrary but subject to division (G) of section 5816.10 of the Revised Code, a creditor or any other person shall have only the rights and remedies with respect to a qualified disposition that are provided in this section and section 5816.08 of the Revised Code, and the creditor or other person shall have no claim or cause of action against any trustee or advisor of a legacy trust or against any person involved in the counseling in connection with, or the drafting, preparation, execution, administration, or funding of, a legacy trust.

(E) Notwithstanding any provision of law to the contrary but subject to division (G) of section 5816.10 of the Revised Code, and in addition to any other limitations, restrictions, or bars imposed by this section, no action of any kind, including, but not limited to, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity against a trustee or an advisor of a legacy trust or against any person involved in the counseling in connection with, or the drafting, preparation, execution, administration, or funding of, a legacy trust if and to the extent that, in connection with the qualified disposition that forms the basis of that action, the time in which a creditor could sue to avoid that qualified disposition would have expired under this section.

(F) If more than one qualified disposition is made in connection with the same legacy trust, all of the following apply:

(1) Each qualified disposition will be separately evaluated, without regard to any subsequent qualified disposition, to determine whether a creditor's claim regarding that particular qualified disposition is extinguished as provided in division (B) of this section.

(2) The following apply when determining the order in which property is paid, applied, or distributed from a legacy trust:

(a) Any payment, application, or distribution of money is considered to have been made from or with the money most recently received or acquired by any trustee of a legacy trust except to the extent that it is proven otherwise beyond a reasonable doubt. As used in division (F)(2)(a) of this section:

(i) "Money" means cash or cash equivalents.

(ii) "Cash" means the coins or currency of the United States or any other nation.

(iii) "Cash equivalent" includes certified or uncertified checks; money orders; bank drafts; any electronic transfer of funds; negotiable instruments; instruments indorsed in blank or in bearer form; securities issued or guaranteed by the United States, any state of the United States, or any state or federal agency; funds on deposit in any savings or checking account or any similar account; funds on deposit in any money market account or similar account; any demand deposit account, time deposit account, or savings deposit account at any bank, savings and loan association, brokerage house, or similar institution; or any other monetary instrument or device that is commonly or routinely accepted as a cash equivalent. Division (F)(2)(a)(iii) of this section shall be liberally construed and applied.

(b) Any payment, application, or distribution of fungible assets other than money is considered to have been made from or with the fungible assets most recently received or acquired by any trustee of a legacy trust except to the extent that it is proven otherwise by clear and convincing evidence. For purposes of division (F)(2)(b) of this section:

(i) Any asset that can be classified as either money or a fungible asset shall be classified as money.

(ii) "Fungible assets" means any assets, other than money, that are interchangeable for commercial purposes and the properties of which are essentially identical. Division (F)(2)(b)(ii) of this section shall be liberally construed and applied.

(c) Division (F)(2) of this section is construed as providing a substantive rather than a procedural rule or right under the law of this state.

(G) For purposes of this section, the counseling in connection with, or the drafting, preparation, execution, administration, or funding of, a legacy trust includes the counseling in connection with, or the drafting, preparation, execution, administration, or funding of, any limited partnership, limited liability company, corporation, or similar or comparable entity if the limited partnership interests, limited liability company interests, stock, or other similar or comparable ownership interests in the relevant entity are subsequently transferred to any trustee of any trust that is, was, or becomes a legacy trust.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.08 - Avoidance of qualified dispositions.

All of the following apply in connection with any action brought pursuant to this section or division (A) of section 5816.07 of the Revised Code:

(A) If a qualified disposition is wholly or partially avoided, all of the following apply:

(1) That specific qualified disposition shall be avoided only to the extent necessary to satisfy a transferor's debt to the creditor who brought the action pursuant to division (A) of section 5816.07 of the Revised Code, and any part of the qualified disposition that is not used to satisfy that debt shall remain subject to the legacy trust in question.

(2) All other qualified dispositions to any trustee of the legacy trust in question, including, but not limited to, any qualified disposition of a partial, co-ownership, or undivided interest in property by a transferor other than the transferor whose qualified disposition is avoided, together with the legacy trust itself, shall remain valid and effective.

(3) If the court is satisfied that a trustee has not acted in bad faith in accepting or administering the property that is the subject of the avoided qualified disposition, all of the following apply:

(a) The trustee shall have a first and paramount lien against the property that is the subject of the qualified disposition in an amount equal to the entire cost, including attorney's fees, properly incurred by the trustee in the defense of the action or proceedings to avoid the qualified disposition.

(b) The qualified disposition shall be avoided subject to the proper fees, costs, and pre-existing rights, claims, and interests of the trustee and of any predecessor trustee that has not acted in bad faith.

(c) For purposes of division (A)(3) of this section, no trustee shall be considered to have acted in bad faith merely because the trustee accepted the property that is the subject of the qualified disposition.

(4) If the court is satisfied that a beneficiary of a legacy trust has not acted in bad faith in receiving a distribution from that trust, the avoidance of the qualified disposition shall be subject to the right of the beneficiary to retain that distribution if the distribution was made upon the exercise of a trust power or discretion vested in a trustee or advisor and that power or discretion was exercised prior to the creditor's commencement of the action to avoid the qualified disposition. For purposes of division (A)(4) of this section, no beneficiary, including a beneficiary who is also a transferor of the trust, shall be considered to have acted in bad faith merely because the beneficiary accepted a distribution made in accordance with the terms of the trust instrument.

(5) A creditor has the burden of proving by clear and convincing evidence that a trustee or a beneficiary acted in bad faith under division (A)(3) or (4) of this section. Division (A)(5) of this section is construed as providing a substantive rather than a procedural rule or right under the law of this state.

(B) The court shall award reasonable attorney's fees and costs to any prevailing party in any final judgment rendered in any action wholly or partially brought under this section or division (A) of section 5816.07 of the Revised Code.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.09 - Automatic removal of trustees; general rules on successor.

Any successor or replacement trustees of a legacy trust shall be determined or selected in the following manners:

(A)

(1) Division (A)(2) of this section applies if in any action involving a legacy trust or any trustee of the legacy trust a court takes an action in which the court declines to apply the law of this state in determining any of the following matters:

(a) The validity, construction, or administration of the trust;

(b) The effect of any term or condition of the trust, including, but not limited to, a spendthrift provision;

(c) The rights and remedies of any creditor or other suitor in connection with a qualified disposition.

(2) Immediately upon the court's action under division (A)(1) of this section and without the need for any order of any court, any qualified trustee who is a party to that action shall cease in all respects to be a trustee of the legacy trust, and the position of trustee shall be occupied in accordance with the terms of the trust instrument that governed the legacy trust immediately before that cessation, or, if the terms of the trust instrument do not provide for another trustee and the trust would otherwise be without a trustee, any court of this state, upon the application of any beneficiary of the legacy trust, shall appoint a successor qualified trustee upon the terms and conditions that it determines to be consistent with the purposes of the trust and this chapter. Upon a qualified trustee ceasing to be a trustee pursuant to division (A)(2) of this section, that qualified trustee shall have no power or authority other than to convey trust property to any other trustee that is appointed, installed, or serving in accordance with that division.

(3) For purposes of division (A) of this section, "court" includes a judicial tribunal, an administrative tribunal, or other adjudicative body or panel.

(B) In all cases other than the situation described in division (A) of this section, both of the following apply:

(1) If a legacy trust ceases to have at least one qualified trustee, the vacancy in the qualified trusteeship shall be filled pursuant to section 5807.04 of the Revised Code except to the extent that the legacy trust expressly provides otherwise.

(2) If a legacy trust ceases to have at least one trustee, the vacancy in the trusteeship shall be filled pursuant to section 5807.04 of the Revised Code, and the successor trustee shall be a qualified trustee unless the legacy trust instrument expressly provides otherwise.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.10 - Miscellaneous rules; conflicts, tacking, savings, migration.

(A) In the event of any conflict between any provision of this chapter and any provision of Chapter 1336. of the Revised Code or any other provision of law similar to any provision of Chapter 1336. of the Revised Code, the provision of this chapter shall control and prevail.

(B) A statement in a trust instrument stating that it "shall be governed by the laws of Ohio" or other statement to similar effect or of similar import is considered to expressly incorporate the laws of this state to govern the validity, construction, and administration of that trust instrument and to satisfy division (K)(1)(b) of section 5816.02 of the Revised Code.

(C) A disposition by a nonqualified trustee to a qualified trustee shall not be treated as other than a qualified disposition solely because the nonqualified trustee is a trustee of a nonlegacy trust.

(D) A disposition to any nonqualified trustee of a legacy trust shall be treated as a qualified disposition if at the time of the disposition any of the following applies:

(1) There is at least one qualified trustee serving pursuant to the terms of that legacy trust.

(2) There is no qualified trustee serving but the circumstances require the appointment or installation of a qualified trustee pursuant to division (A)(2) of section 5816.09 of the Revised Code.

(3) There is no qualified trustee serving but within one hundred eighty days after the date of disposition a qualified trustee fills the vacancy in the qualified trusteeship or an application to appoint a qualified trustee is filed pursuant to division (B) of section 5816.09 of the Revised Code.

(E) If a disposition is made by a trustee of a nonlegacy trust to a trustee of a legacy trust, both of the following apply:

(1) Except to the extent expressly stated otherwise by the terms of that disposition, the disposition shall be considered a qualified disposition for the benefit of all of the persons who are the beneficiaries of both the nonlegacy trust and the legacy trust.

(2) The date of the disposition to the legacy trust shall be considered to be the date on which the property that was part of the nonlegacy trust was first continuously subject to any law of a jurisdiction other than this state that is similar to this chapter. A court shall liberally construe and apply division (E)(2) of this section in finding that such continuity and similarity exist.

(F) A legacy trust may contain any terms or conditions that provide for changes in or to the place of administration, situs, governing law, trustees or advisors, or the terms or conditions of the legacy trust or for other changes permitted by law.

(G) Any valid lien attaching to property before a disposition of that property to a trustee of a legacy trust shall survive the disposition, and the trustee shall take title to the property subject to the valid lien and subject to any agreements that created or perfected the valid lien. Nothing in this chapter shall be construed to authorize any disposition that is prohibited by the terms of any agreements, notes, guaranties, mortgages, indentures, instruments, undertakings, or other documents. In the event of any conflict between this division and any other provision of this chapter, this division shall control.

(H) To the maximum extent permitted by the Ohio Constitution and the United States Constitution, the courts of this state shall exercise jurisdiction over any legacy trust or any qualified disposition and shall adjudicate any case or controversy brought before them regarding, arising out of, or related to, any legacy trust or any qualified disposition if that case or controversy is otherwise within the subject matter jurisdiction of the court. Subject to the Ohio Constitution and the United States Constitution, no court of this state shall dismiss or otherwise decline to adjudicate any case or controversy described in this division on the ground that a court of another jurisdiction has acquired or may acquire proper jurisdiction over, or may provide proper venue for, that case or controversy or the parties to the case or controversy. Nothing in this division shall be construed to do either of the following:

(1) Prohibit a transfer or other reassignment of any case or controversy from one court of this state to another court of this state;

(2) Expand or limit the subject matter jurisdiction of any court of this state.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.11 - Trust advisors; eligibility; default fiduciary status.

(A) Any person may serve as an advisor of a legacy trust except that a transferor may act as an advisor only in connection with investment decisions.

(B) An advisor shall be considered a fiduciary unless the terms of a legacy trust instrument expressly provide otherwise.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.12 - Rules regarding discretion.

Except to the extent expressly provided otherwise by the terms of a legacy trust instrument, each trustee and each advisor of a legacy trust shall have the greatest discretion permitted by law in connection with all matters of trust administration, all trust distributions, and all other trustee or advisor decisions.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.13 - Discretionary interests not property of a beneficiary.

No beneficiary or other person shall be considered to have a property interest in any property of a legacy trust to the extent that the distribution of that property is subject to the discretion of one or more qualified trustees or advisors, either acting alone or in conjunction with any other person, including any person authorized to veto any distributions from the legacy trust.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.



Section 5816.14 - Applicability of chapter.

This chapter applies to qualified dispositions made on or after the effective date of this section.

Added by 129th General AssemblyFile No.201,HB 479, §1, eff. 3/27/2013.









Title [59] LIX VETERANS - MILITARY AFFAIRS

Chapter 5901 - VETERANS' SERVICES COMMISSIONS

Section 5901.01 - Veterans' services definitions.

As used in sections 5901.01 to 5901.37 of the Revised Code:

(A) Except as otherwise provided in division (B) of this section, "veteran" means either of the following:

(1) A former member of the armed forces of the United States who served on active military duty and received an honorable discharge or honorable separation, a member of the armed forces of the United States who died on active military duty, or a member of the armed forces of the United States missing in action more than ninety days;

(2) A member of the United States merchant marine to whom either of the following applies:

(a) The member has an honorable report of separation from the active duty military service, form DD214 or DD215.

(b) The member served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(B) As used in section 5901.08 and other sections of the Revised Code with regard to applications for financial assistance under sections 5901.02 to 5901.15 of the Revised Code, "veteran" means either of the following:

(1) A person who served in the armed forces of the United States on active military duty and was discharged from the service under honorable conditions, and who either served on active duty for reasons other than training or, while serving on active duty for training, incurred a disability recognized by the department of veterans affairs or department of defense as service-connected;

(2) A person who served in the United States merchant marine, who either served on active duty for reasons other than training or, while serving on active duty for training, incurred a disability recognized by the department of veterans affairs or department of defense as service-connected, and to whom either of the following applies:

(a) The person has an honorable report of separation from the active duty military service, form DD214 or DD215.

(b) The person served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(C) "Veterans plot" means a plot of land in any cemetery, set apart to be exclusively used for interring the remains of deceased veterans.

(D) "United States merchant marine" includes the United States army transport service and the United States naval transport service.

Effective Date: 03-17-2000



Section 5901.02 - Veterans service commission.

In each county there shall be a commission known as "the veterans service commission." Except as provided in section 5901.021 of the Revised Code, the commission shall be composed of five residents of the county appointed to five-year terms by a judge of the court of common pleas. At the time of appointment or reappointment to the commission, no commission member appointed under this section shall be an employee of the commission or hold an elective or other appointive office of the county served by the commission.

Each member of the commission appointed under this section shall be an honorably discharged or honorably separated veteran. Within sixty days after the date of appointment, each such member shall file the member's form DD214 with the department of veterans services in accordance with guidelines established by the director of that department. Such appointments shall be made from lists of recommended persons, in the manner specified in the following paragraph. One person shall be a representative recommended by the American Legion; one person shall be a representative recommended by the Veterans of Foreign Wars; one person shall be a representative recommended by the Disabled American Veterans; one person shall be a representative recommended by the AMVETS; and one person shall be a representative recommended by the Military Order of the Purple Heart of the U.S.A., the Vietnam Veterans of America, or the Korean War Veterans Association. If any such organization has no post or chapter located in the county, the appointment shall be made from lists of recommended persons submitted by posts or chapters of any other congressionally chartered veterans organizations located in the county. If no such other organizations have posts or chapters located in the county, the judge responsible for making appointments under this section may appoint any qualified veteran to represent the veteran community.

On or before the fifteenth day of October of each year, the appointing judge shall notify each post or chapter of each organization within the county from which the member may or must be appointed that it may submit a list containing three recommendations of persons who are eligible for appointment. If the judge does not receive any recommendations within sixty days after providing the required notification, the judge may appoint any qualified veteran to represent the veteran community. The judge shall make the appointment on or before the fifteenth day of January of each year. Any vacancy in a membership appointed under this section shall be filled in the same manner as the original appointments.

Beginning in the year 2000, appointment of members to the commission under this section shall be made as follows:

(A) Appointments for members to represent the American Legion shall be made for terms to commence in years ending in zero and five.

(B) Appointments for members to represent the Veterans of Foreign Wars shall be made for terms to commence in years ending in one and six.

(C) Appointments for members to represent the Disabled American Veterans shall be made for terms to commence in years ending in two and seven.

(D) Appointments for members to represent the AMVETS shall be made for terms to commence in years ending in three and eight.

(E) Appointments for members to represent the Military Order of the Purple Heart of the U.S.A., the Vietnam Veterans of America, or the Korean War Veterans Association shall be made for terms to commence in years ending in four and nine.

The terms immediately preceding the initial appointments made under divisions (A) to (E) of this section may be for periods of less than five years.

The appointing authority shall remove a member who fails to maintain certification or whose certification is revoked by the director of veterans services.

Effective Date: 09-04-2002; 2008 SB289 08-22-2008



Section 5901.021 - Creation of additional memberships.

(A) This section applies only to counties having a population, according to the most recent decennial census, of more than five hundred thousand.

(B)

(1) In any county that is described in division (A) of this section and in which the veterans service commission submits a budget request under section 5901.11 of the Revised Code for the ensuing fiscal year that exceeds twenty-five-thousandths of one per cent of the assessed value of property in the county or the amount appropriated to the commission from the county general fund in the current fiscal year by more than ten per cent of that appropriation, the board of county commissioners, by resolution, may create not more than six memberships on the veterans service commission in addition to the memberships provided for by section 5901.02 of the Revised Code. The board shall prescribe the number of years the additional memberships shall exist, which shall not exceed five years. Once a board of county commissioners creates any additional memberships, it may not create further additional memberships under this section if the total number of such memberships would exceed six. The board shall appoint persons who are residents of the county and who are honorably discharged or honorably separated veterans to each of the additional memberships, for terms prescribed by the board and commencing on a date fixed by the board. Each person appointed to an additional membership shall file, within sixty days after the date of the appointment, the person's form DD214 with the department of veterans services in accordance with guidelines established by the director of that department.

(2) If the board of county commissioners appoints additional members as described in division (B)(1) of this section, the board may permit the commission to submit an original or revised budget request for the ensuing fiscal year later than the last Monday in May, as otherwise required under section 5901.11 of the Revised Code.

(C) The board of county commissioners may remove, for cause, any member appointed under this section. The board shall determine whether the additional members may be reappointed upon the expiration of their terms, and shall fill any vacancy in an additional membership for the unexpired term in the manner provided for the original appointment.

Effective Date: 09-26-2003; 2008 SB289 08-22-2008



Section 5901.03 - Organization and duties of commission.

The veterans service commission shall select one of its members as president, one as vice-president, and one as secretary. The commission shall meet at least once each month. A judge of the court of common pleas may remove, for cause, any member of the commission appointed under section 5901.02 of the Revised Code, and shall fill vacancies occurring among memberships appointed under that section for the unexpired terms in the manner provided for the original appointments.

The commission's duties shall include but are not limited to the following:

(A) Employing such staff as are necessary to carry out the commission's duties, and fixing their compensation;

(B) Establishing policies and procedures for the administration of the commission and the veterans service office;

(C) Establishing policies and procedures for the administration of assistance as provided under this chapter;

(D) Causing the budgets of the veterans service commission and veterans service office to be presented to the board of county commissioners for approval;

(E) Establishing programs of outreach and coordination with other agencies to enhance available services to veterans within the county;

(F) Promoting, monitoring, and providing funding for ongoing education and training for veterans service commissioners and staff;

(G) Making reports to the organizations represented on the commission, as provided in section 5901.02 of the Revised Code, and to others, upon request;

(H) Establishing regularly scheduled transportation for veterans to and from veterans administration medical centers whose districts the county is within, through contractual agreements or through other arrangements determined by the commission to be most cost-effective;

(I) Participating in appropriate memorial and commemorative activities to help promote patriotism and veterans services;

(J) Taking any other actions required by this chapter.

Effective Date: 09-04-2002



Section 5901.04 - Payment of expenses and compensation of commissioners.

On the presentation of an itemized statement, the board of county commissioners shall allow the persons composing the veterans service commission their reasonable expenses incurred in the performance of their duties, and shall fix a fair compensation for their services. The county auditor shall issue a warrant upon the county treasurer for the amount so allowed.

Effective Date: 07-22-1994



Section 5901.05 - Veterans service committee.

On the first Monday of January in each year, the veterans service commission may appoint for the county a veterans service committee, consisting of at least three persons who are residents of the county, whose duties shall be set forth by the commission. Such persons shall be veterans, one of whom shall be designated as chairperson of the county veterans service committee. The commission shall fill all vacancies that occur in any such committee, and may remove any member of a committee for cause.

Effective Date: 07-22-1994



Section 5901.06 - Commission to employ executive director, investigators and clerks.

The veterans service commission may employ an executive director, who shall be a veteran and shall be employed in the unclassified service, and such investigators and clerks as are necessary to perform the duties of the commission. Each investigator and clerk shall be a veteran or, if a qualified veteran is not available, the spouse, surviving spouse, child, or parent of a veteran. Each shall be employed in the classified service and is exempt from civil service examination. The compensation of such investigators and clerks shall be established by the commission, and shall be paid from the county allotment of veterans service funds.

Effective Date: 07-22-1994



Section 5901.07 - County veterans service officers and assistants.

The veterans service commission shall employ one or more county veterans service officers, one of whom may act as executive director. Each service officer shall be a veteran. Within sixty days after the date of initial employment, each service officer shall file a copy of the officer's form DD214 with the department of veterans services in accordance with guidelines established by the director of that department. Each service officer shall be employed in the classified service and is exempt from civil service examination. The commission may remove a veterans service officer who fails to maintain accreditation or whose certification is revoked by the director of veterans services. The service officers shall advise and assist present and former members of the armed forces of the United States, veterans, and their spouses, surviving spouses, children, parents, and dependents in presenting claims or obtaining rights or benefits under any law of the United States or of this state.

The commission shall employ each service officer on a part- or full-time basis and fix the officer's compensation. No county commissioner or member of the veterans service commission shall be employed as a service officer.

The commission shall employ the necessary clerks, stenographers, and other personnel to assist the service officers in the performance of duties and shall fix their compensation. Each of these employees shall be a veteran or, if a qualified veteran is not available, the spouse, surviving spouse, child, or parent of a veteran. Each of these employees shall be employed in the classified service and is exempt from civil service examination.

The board of county commissioners, upon the recommendation or approval of the veterans service commission, may provide suitable office space, supplies, and office and incidental expenses for each service officer. The compensation of each service officer and of any employee and any expenses incurred under this section shall be paid out of funds appropriated to the commission, as provided in section 5901.11 of the Revised Code.

Effective Date: 06-15-2000; 2008 SB289 08-22-2008



Section 5901.08 - Applicants for financial assistance.

Each applicant for financial assistance under sections 5901.02 to 5901.15 of the Revised Code shall be a veteran, an active-duty member of the armed forces of the United States, or the spouse, surviving spouse, dependent parent, minor child, or ward of a veteran or active-duty member of the armed forces of the United States, who has been a bona fide resident of the county in which application is being made for at least three months.

Effective Date: 07-22-1994



Section 5901.09 - Statement of household income and property.

(A) Each applicant for financial assistance under sections 5901.01 to 5901.15 of the Revised Code shall provide the veterans service commission with a statement concerning the applicant's household income and the amount of real and personal taxable property, stocks, bonds, moneys on hand loaned or deposited in any bank or elsewhere, shares in building associations, mortgages, notes, or other articles of value from which the applicant derives an income or revenue. The statement shall be made upon blanks furnished by the commission and shall be subscribed by the applicant.

Statements provided under this division shall not include medical records and, pursuant to division (B) of this section, are not public records under section 149.43 of the Revised Code. Veterans service commissions may compile statistical data from the statements in a manner to be prescribed by the department of veterans services. These data shall be considered a matter of public record.

(B) The following are not public records under section 149.43 of the Revised Code:

(1) A statement described in division (A) of this section;

(2) Any application for financial assistance under sections 5901.01 to 5901.15 of the Revised Code;

(3) Any documents that accompany and pertain to a statement described in division (A) of this section or an application described in division (B)(2) of this section;

(4) Any other documents that are used by or are in the possession of a veterans service commission that may affect the determination of the eligibility of an applicant for financial assistance under sections 5901.01 to 5901.15 of the Revised Code or that may affect the determination of an increase, decrease, or discontinuance of an allowance under section 5901.14 of the Revised Code, if those documents are required to be kept confidential under any statute of this state or the United States;

(5) Any applications to obtain benefits under any law of the United States or of this state, and any documents accompanying those applications, in the possession of a veterans service commission and filed by persons in the armed forces of the United States, veterans, or the spouses, surviving spouses, children, parents, or dependents of veterans.

(C) Interviews of applicants for financial assistance under sections 5901.01 to 5901.15 of the Revised Code, discussions of the applications, statements, and other documents described in division (B) of this section, and reviews of matters relating to applicants' requests for financial assistance under sections 5901.01 to 5901.15 of the Revised Code shall be kept confidential. In accordance with division (J) of section 121.22 of the Revised Code, a veterans service commission shall conduct a meeting of the commission or a portion of a meeting of the commission to interview an applicant for financial assistance under sections 5901.01 to 5901.15 of the Revised Code, to discuss an application, statement, or other document described in division (B) of this section, or to review matters relating to an applicant's request for financial assistance under sections 5901.01 to 5901.15 of the Revised Code in an executive session.

(D) Except as otherwise provided in division (E) of this section or division (B) of section 5902.04 of the Revised Code, a veterans service commission shall ensure that the applications, statements, and other documents described in division (B) of this section are not used for any purpose other than to determine the eligibility of the applicant for financial assistance under sections 5901.01 to 5901.15 of the Revised Code or to determine whether to increase, decrease, or discontinue an allowance under section 5901.14 of the Revised Code.

(E)

(1) An applicant for, or a recipient or former recipient of, financial assistance under sections 5901.01 to 5901.15 of the Revised Code may consent to the release by a veterans service commission of any information in an application, statement, or other document described in division (B) of this section that pertains to the applicant, recipient, or former recipient by completing and signing a release of information form. The form shall be prescribed by the department of veterans services. An applicant for, or a recipient or former recipient of, financial assistance shall sign a separate release of information form each time the applicant, recipient, or former recipient consents to the release of any specific information in the application, statement, or other document involved. A copy of each signed release of information form shall be kept in the file of the applicant, recipient, or former recipient kept by the commission. The release of information form shall specify the following items:

(a) The individual, agency, or organization requesting the information;

(b) The specific information requested;

(c) The intended use of the information requested;

(d) The date of the request for the information;

(e) The signature of the person who consents to the release of the information.

(2) A law enforcement officer may obtain an application, statement, or document as described in division (B) of this section pursuant to an investigation by a law enforcement authority, upon the issuance of a court order established upon reasonable grounds that the information contained in the application, statement, or document is relevant to a suspected violation of law.

(3)

(a) A party to a matter pending before a court may obtain an application, statement, or document as described in division (B) of this section, if upon application to a court of competent jurisdiction, the party proves all of the following:

(i) The information contained in the application, statement, or document is relevant and material to the matter before the court.

(ii) Disclosure of the application, statement, or document serves the interests of justice, because the need of the party requesting the information within the application, statement, or document outweighs the privacy interest of the applicant, recipient, or former recipient of financial assistance under sections 5901.01 to 5901.15 of the Revised Code.

(iii) No other reasonable mean exists to obtain the information contained in the application, statement, or document.

(b) If the party to a matter pending before a court proves all of the elements in division (E)(3)(a) of this section, the court may order the disclosure of an application, statement, or document described in division (B) of this section. For purposes of this division the court shall do all of the following:

(i) Indicate the specific application, statement, or document to be disclosed;

(ii) Indicate the purpose for the disclosure of the application, statement, or document;

(iii) Indicate the person to whom the application, statement, or document will be disclosed.

Effective Date: 11-09-1995; 2008 SB289 08-22-2008



Section 5901.10 - [Repealed].

Effective Date: 01-01-1974



Section 5901.11 - Determination of probable amount of funds needed.

On or before the last Monday in May in each year, the veterans service commission shall meet and determine in an itemized manner the probable amount necessary for the aid and financial assistance of persons entitled to such aid and assistance and for the operation of the veterans service office for the ensuing year. After determining the probable amount necessary for such purposes, the commission shall prepare and submit a budget in the manner specified in division (C) of section 5705.28 of the Revised Code to the board of county commissioners which may review the proposed budget and shall appropriate funds to the commission pursuant to Title III, section 5705.05, and sections 5705.38 to 5705.41 of the Revised Code. The board, at its June session, shall make the necessary levy, not to exceed five-tenths of a mill per dollar on the assessed value of the property of the county, to raise the amount that the board approves. The veterans service commission may, prior to the first day of October in any year, submit to the board of county commissioners a written request for a hearing before the board to discuss the commission's budget request for the ensuing fiscal year. Upon receiving this request, the board shall provide for such a hearing at a regular or special meeting of the board to be held no later than fourteen days prior to the board's adoption of a permanent appropriation measure under section 5705.38 of the Revised Code.

Effective Date: 07-22-1994



Section 5901.12, 5901.13 - [Repealed].

Effective Date: 09-14-1988



Section 5901.14 - Warrant for allowance.

To each person certified by the veterans service commission to the county auditor, the auditor shall issue a warrant upon the county treasurer for the allowance awarded to that person by the commission. Upon proper cause shown, the commission may appoint a suitable person to draw, receipt for, and properly expend the allowance made to any person under sections 5901.02 to 5901.15 of the Revised Code, after the voucher or certificate is endorsed by the person for whom the allowance is intended, for the benefit of the person and the indigent members of his family. No part of the allowance shall be paid to any person without such endorsement. The commission, at any meeting, may increase, decrease, or discontinue any allowance previously awarded, which action shall be certified to the auditor, who shall amend his list of recipients accordingly.

Effective Date: 07-22-1994



Section 5901.15 - Immediate assistance - veterans service commission unclaimed assistance fund.

The veterans service commission shall adopt and implement rules to grant immediate assistance, financial or otherwise, to any person entitled to it under sections 5901.02 to 5901.14 of the Revised Code, and to any member, spouse, or dependent of any member of the Ohio national guard, the Ohio military reserve, the Ohio naval militia, or a reserve component of the armed forces of the United States serving active military duty because of an executive order issued by the president of the United States or an act of congress, until the benefits or pay and allowances to which the member, spouse, or dependent is entitled from the armed forces are available, under such rules as the commission designates. If any money so awarded as financial assistance is not called for by the applicant within sixty days after it is awarded, such amounts shall be paid into the county treasury to the veterans service commission unclaimed assistance fund, which is hereby created.

Effective Date: 07-22-1994



Section 5901.16 - Application or petition for veterans plot in cemetery.

Upon application in writing by a veterans organization in any municipal corporation or township, or upon a petition in writing by five or more veterans in any municipal corporation or township where no veterans organization exists, the veterans service commission of any county shall purchase or provide a veterans plot in any cemetery in such county or municipal corporation where no burial plot is provided, for the burial, removal, and reinterment of the bodies of neglected and indigent veterans.

The expense of such purchase shall be filed with and audited by the county auditor, who shall issue a warrant for it upon the county treasurer, who shall pay such warrant from the general fund of the county.

Effective Date: 09-14-1988



Section 5901.17 - Expense for care of graves.

On and after the interment of the remains of one or more deceased veterans in a veterans plot, the reasonable expenses of the care of the grave shall be annually provided for by the municipal corporation or township in which the remains are buried, and shall be paid annually to the cemetery association in which the remains may be interred, removed, or reinterred.

Effective Date: 07-22-1994



Section 5901.18 - Petition for burial or removal and reinterment.

A petition may be presented to the county veterans service commission signed by the officers of a local or state veterans organization, or by a majority of a memorial committee of any municipal corporation in which one or more such organizations exist, or by veterans in townships or villages in which no veterans organization exists. Such petition shall contain:

(A) The name of the deceased veteran or veterans whose remains are sought to be buried or removed, and, if known, the company and regiment in which each served;

(B) The name and location of the cemetery in which each is interred, and from which removal is asked to be made;

(C) The name and location of the cemetery to which the remains are desired to be removed and reinterred;

(D) The facts showing the reason for such removal.

Effective Date: 07-22-1994



Section 5901.19 - Order to maintain dignified burial site or for removal and reinterment - maximum expense to be specified.

Within thirty days after the next succeeding regular meeting, the veterans service commission shall act upon any petition presented as provided by section 5901.18 of the Revised Code, and, if true, it shall issue an order to maintain a dignified burial site with the agreement of the petitioners, or direct the removal of the remains of the deceased veteran or veterans to the cemetery designated in the petition, within the municipal corporation or township, in which the remains are then to be buried, and the commission shall specify in the order the maximum expense of the proposed removal and reinterment, including the expense incurred by the commission. The order shall designate the persons who shall have charge of the burial or removal and reinterment.

Effective Date: 07-22-1994



Section 5901.20 - Verified statement of burial or removal.

Upon the completion of the burial or removal and reinterment of a deceased veteran, the persons having charge thereof shall make an itemized statement, and shall verify and file such statement with the veterans service commission, which shall, at the next regular meeting, act upon such expense account and file it with the county auditor forthwith, at which time it shall become a charge upon the county in which the interment or reinterment is made.

Such expense shall be audited and the auditor shall issue a warrant for it on the county treasurer, who shall pay such warrant out of the general fund of the county.

Effective Date: 09-14-1988



Section 5901.21 - Purchase of additional plots.

If it becomes necessary to purchase additional plots of ground in any cemetery in which a veterans plot has been filled with graves to its capacity, sections 5901.16 to 5901.24 of the Revised Code do not prevent the purchase of such additional plots.

Effective Date: 09-14-1988



Section 5901.22 - Contracts with cemetery associations for purchase and maintenance of plots.

The board of county commissioners, the board of township trustees, or the legislative authority of a municipal corporation may enter into contracts with cemetery associations providing for the purchase and maintenance, in cemeteries within the county, of plots of ground for the burial of deceased veterans and the deceased spouses of veterans. Any such purchase may be made either by cash or by installment payments. The purchase price and maintenance cost of all such burial plots shall be paid from the treasury of the county, township, or municipal corporation contracting for such plots.

Effective Date: 07-22-1994



Section 5901.23 - Plots open for burial on application.

Any veterans plot owned or maintained by any county, township, or municipal corporation shall be open for the burial of the body of any deceased veteran on application by a relative of the decedent or other proper person responsible for the disposition of the remains to the county, township, or municipal corporation owning or maintaining the plot.

Effective Date: 07-22-1994



Section 5901.24 - Burial in cemetery not provided with plot.

If it is desired to bury the body or cremated remains of any deceased veteran in any cemetery not having a burial plot as provided by section 5901.22 of the Revised Code, the board of county commissioners, any board of township trustees, or the legislative authority of any municipal corporation in the county in which the cemetery is situated may purchase a space for the grave of the veteran or the veteran's cremated remains, provide for the care of the plot, and pay the amount of the purchase price and maintenance cost from the funds in the treasury of the county, township, or municipal corporation.

Effective Date: 08-05-1998



Section 5901.25 - Commission to contract for burial of indigent veteran, parent, spouse or surviving spouse of veteran.

The board of county commissioners shall require the veterans service commission, upon application and with the approval of the family or friends of the deceased, to contract, at a fair and reasonable price, with the funeral director selected by the family or friends, and cause to be interred or cremated in a decent and respectable manner the body of any veteran, or the parent, spouse, or surviving spouse of any such veteran, who dies without the means to defray the necessary funeral or cremation expenses. Such a burial may be made in any cemetery or burial ground within the state, other than those used exclusively for the burial of paupers and criminals.

Effective Date: 08-05-1998



Section 5901.26 - Duties of commission as to burial of indigent.

Pursuant to section 5901.25 of the Revised Code, the veterans service commission shall use the forms of contracts prescribed by sections 5901.25 to 5901.32 of the Revised Code, and abide by the regulations provided by such sections. The commission shall see that funeral directors furnish all items specified in the contract, that when the benefits of such sections are claimed the entire amount to be contributed by the county toward the cost of the burial or cremation shall not exceed the sum of one thousand dollars, and that any remaining costs are paid by the family or friends of the deceased.

Effective Date: 08-05-1998



Section 5901.27 - Commission to determine indigency - report to county commissioners.

Before assuming the charge and expense of any burial or cremation, the veterans service commission, pursuant to section 5901.25 of the Revised Code, shall satisfy itself, beyond a reasonable doubt, by careful inquiry, that the family of the deceased is unable, for want of means, to defray the expenses of the burial or cremation, or that the family may be deprived of means actually necessary for its immediate support. Thereupon the commission shall cause the deceased to be buried or cremated and make a report thereof to the board of county commissioners. The report shall set forth that the commission found the family of the deceased person in indigent circumstances and unable to pay the expenses of burial or cremation. The report shall also set forth the name of the deceased, the rank and command to which the deceased belonged if a veteran, the date of death, the place of burial or disposition made of the person's cremated remains, the occupation while living, and an accurate itemized statement of the expenses incurred by reason of the burial or cremation.

Effective Date: 08-05-1998



Section 5901.28 - Death of inmate of home.

Upon the death of an inmate of any home for indigent parents, spouses, or surviving spouses of veterans, the manager of the home may, upon a certificate signed by the attending physician of the home, certify as to the death of the inmate to the board of county commissioners of the county from which the parent, spouse, or surviving spouse was admitted to the home, and the board shall proceed as provided in section 5901.32 of the Revised Code.

Effective Date: 07-22-1994



Section 5901.29 - Funeral directors' blanks.

The funeral director employed to perform the service described by section 5901.25 of the Revised Code shall use the blanks provided by this section, specifying what the funeral director is to furnish for the service. The contract shall be signed by the funeral director and a copy thereof left with the veterans service commission with which it is made. Such contract shall read as follows:

"I ................, funeral director, residing at ................. hereby agree to furnish the following items for the burial or cremation (circle one) of ..............., who resided at ..................., and died ..............., ........., which shall consist of:

(A) One casket, nicely covered with a good quality of black cloth, lined with a good quality of white satin or other material, and trimmed on the outside with handles of a fair quality in keeping with the casket;

(B) One burial robe of a good quality of material;

(C) One plain box appropriate for receiving the coffin or urn containing cremated remains inside the grave;

(D) Payment for digging the grave, in the place designated by the friends of the deceased or as otherwise provided, and for filling the grave in a proper manner;

(E) Furnishing a funeral car for conveying the remains to the place of burial or crematory;

(F) Preparing the body for burial when so requested;

(G) Furnishing necessary transportation for the use of the family, friends, and pallbearers, which people shall be returned to their respective homes or to the place where the funeral services were held;

(H) Furnishing a decent, respectable funeral, for the sum of ...... dollars."

Effective Date: 05-09-2000



Section 5901.30 - Presentation of itemized bill and contract to county auditor.

The funeral director shall present the itemized bill and contract, as approved by the veterans service commission, to the county auditor, upon printed blanks furnished by the auditor, and make an oath that the funeral director has honestly and faithfully performed the contract, that the bill and contract attached is a true copy of the one left with the parties who engaged the funeral director's services, and that the bill covers the entire expense of the service described by section 5901.25 of the Revised Code, in order to obtain the auditor's warrant. The auditor shall have the necessary blanks printed and distribute them to the veterans service commission, from whom they may be procured by funeral directors.

Effective Date: 08-05-1998



Section 5901.31 - Savings on expenses to remain in county general fund - delay where additional funds coming to family.

If a saving of money is effected by reason of the loan of automobiles, ownership of a cemetery lot, or other items mentioned in the bill of expenses under section 5901.30 of the Revised Code, the amount of such saving shall remain in the general fund of the county. If it appears that life insurance or any additional funds are coming to the family of the deceased, the veterans service commission shall withhold its signature to the itemized bill and contract until such matters are definitely settled.

Effective Date: 07-22-1994



Section 5901.32 - Record - expenses - headstone.

Upon securing the report and statement of expenses as provided by section 5901.27 of the Revised Code, the board of county commissioners shall transcribe in a book to be kept for that purpose, all the facts contained in the report concerning a deceased veteran, and shall certify the expenses thus incurred to the county auditor, who shall draw a warrant for those expenses upon the county treasurer, to be paid from the county fund to such persons as are designated by the board. Upon the death of any indigent veteran residing within the county at the time of death and the burial of the indigent veteran or the indigent veteran's cremated remains, the board shall make application to the proper authorities, under the United States government, for a suitable headstone, as provided by act of congress, and shall cause it to be placed at the grave of the deceased veteran or the deceased veteran's cremated remains.

Effective Date: 08-05-1998



Section 5901.33 - [Repealed].

Effective Date: 07-22-1994



Section 5901.34 - Permanent markers and temporary memorial day markers for graves of veterans.

The board of county commissioners shall, upon the petition of any five veterans of any township or municipal corporation in its county, procure for and furnish to the petitioners a suitable and durable marker for the grave of each veteran buried in the limits of the township or municipal corporation. The name of the veteran and the company, regiment, or other command in which he served may be inscribed upon the marker. The marker shall be placed on the grave by the petitioners for the purpose of permanently marking and designating the grave for memorial purposes. The board may also provide a temporary memorial day marker for each veteran's grave within the limits of the county, upon the petition of any memorial day association or veterans organization having charge of memorial day ceremonies conducted within the cemetery where veterans are buried. The board shall provide for the payment of the necessary expense of placing and setting such permanent and temporary markers.

The petitioners shall state in their petition the names of veterans buried and the number of such graves in their township or municipal corporation at the time of petitioning, and shall describe the form and character of the markers which they desire to have placed at such graves.

Effective Date: 07-22-1994



Section 5901.35 - Care of graves of veterans.

The board of county commissioners shall provide for the proper care of the graves of all veterans, and of confederate soldiers, sailors, and marines who are buried in lots used exclusively for the benefit of veterans and confederate soldiers, sailors, and marines in cemeteries or burying grounds.

Effective Date: 09-14-1988



Section 5901.36 - County or municipal corporation may provide land for veterans' facilities.

For the purpose of enabling counties or municipal corporations to aid and facilitate the construction of veterans' facilities operated by the United States department of veterans affairs as a public works project of the government of the United States, the board of county commissioners of any county or the legislative authority of any municipal corporation may acquire lands by purchase or deed of gift for the purpose of providing a suitable site and grounds in such county for veterans' facilities to be constructed, maintained, and operated by the United States, and may grant the ownership or use and occupation of such lands to the United States for such purpose.

Payment for lands so purchased shall be made from the general fund of the county.

Effective Date: 07-22-1994



Section 5901.37 - Care of portion of cemetery set apart for burial of veterans.

In any county having a cemetery or part of it set apart for the burial of veterans, or containing a monument erected to their memory, or containing monuments and memorials erected by private or public expense to the memory of veterans, the board of county commissioners shall care for and properly preserve that portion of the cemetery so set apart for the burial of such veterans, and shall care for and properly preserve the monuments or memorials, and the board shall pay all expenses incident to such care and preservation from the general fund of the county.

Effective Date: 09-14-1988



Section 5901.99 - Misrepresentation of veteran status.

(A) No person who is not a veteran, an active-duty member of the armed forces of the United States, or the spouse, surviving spouse, dependent parent, minor child, or ward of a veteran or an active-duty member of the armed forces of the United States shall knowingly represent that the person is a veteran, an active-duty member of the armed forces of the United States, or the spouse, surviving spouse, dependent parent, minor child, or ward of a veteran or an active-duty member of the armed forces of the United States and is eligible for any benefits or financial assistance related to veteran status for the purpose of receiving such benefits or financial assistance.

(B) Whoever violates this section is guilty of misrepresentation of veteran status, a misdemeanor of the first degree.

Effective Date: 06-15-2000






Chapter 5902 - VETERANS' SERVICES

Section 5902.01 - Appointment of director - employment of personnel.

The person appointed to the position of director of veterans services shall be an honorably discharged or honorably separated veteran of the United States armed forces. The department of veterans services shall employ administrative and technical personnel as are necessary to perform the general and specific duties of the department. For positions within the department, the director shall adopt rules under Chapter 119. of the Revised Code establishing a program, which the director shall implement, giving hiring preferences to veterans.

Effective Date: 06-30-1997; 2008 SB289 08-22-2008



Section 5902.02 - Duties of the director of veterans services.

The duties of the director of veterans services shall include the following:

(A) Furnishing the veterans service commissions of all counties of the state copies of the state laws, rules, and legislation relating to the operation of the commissions and their offices;

(B) Upon application, assisting the general public in obtaining records of vital statistics pertaining to veterans or their dependents;

(C) Adopting rules pursuant to Chapter 119. of the Revised Code pertaining to minimum qualifications for hiring, certifying, and accrediting county veterans service officers, pertaining to their required duties, and pertaining to revocation of the certification of county veterans service officers;

(D) Adopting rules pursuant to Chapter 119. of the Revised Code for the education, training, certification, and duties of veterans service commissioners and for the revocation of the certification of a veterans service commissioner;

(E) Developing and monitoring programs and agreements enhancing employment and training for veterans in single or multiple county areas;

(F) Developing and monitoring programs and agreements to enable county veterans service commissions to address homelessness, indigency, and other veteran-related issues individually or jointly;

(G) Developing and monitoring programs and agreements to enable state agencies, individually or jointly, that provide services to veterans, including the veterans' homes operated under Chapter 5907. of the Revised Code and the director of job and family services, to address homelessness, indigency, employment, and other veteran-related issues;

(H) Establishing and providing statistical reporting formats and procedures for county veterans service commissions;

(I) Publishing electronically a listing of county veterans service offices and county veterans service commissioners. The listing shall include the expiration dates of commission members' terms of office and the organizations they represent; the names, addresses, and telephone numbers of county veterans service offices; and the addresses and telephone numbers of the Ohio offices and headquarters of state and national veterans service organizations.

(J) Establishing a veterans advisory committee to advise and assist the department of veterans services in its duties. Members shall include a member of the national guard association of the United States who is a resident of this state, a member of the military officers association of America who is a resident of this state, a state representative of congressionally chartered veterans organizations referred to in section 5901.02 of the Revised Code, a representative of any other congressionally chartered state veterans organization that has at least one veterans service commissioner in the state, three representatives of the Ohio state association of county veterans service commissioners, who shall have a combined vote of one, three representatives of the state association of county veterans service officers, who shall have a combined vote of one, one representative of the county commissioners association of Ohio, who shall be a county commissioner not from the same county as any of the other county representatives, a representative of the advisory committee on women veterans, a representative of a labor organization, and a representative of the office of the attorney general. The department of veterans services shall submit to the advisory committee proposed rules for the committee's operation. The committee may review and revise these proposed rules prior to submitting them to the joint committee on agency rule review.

(K) Adopting, with the advice and assistance of the veterans advisory committee, policy and procedural guidelines that the veterans service commissions shall adhere to in the development and implementation of rules, policies, procedures, and guidelines for the administration of Chapter 5901. of the Revised Code. The department of veterans services shall adopt no guidelines or rules regulating the purposes, scope, duration, or amounts of financial assistance provided to applicants pursuant to sections 5901.01 to 5901.15 of the Revised Code. The director of veterans services may obtain opinions from the office of the attorney general regarding rules, policies, procedures, and guidelines of the veterans service commissions and may enforce compliance with Chapter 5901. of the Revised Code.

(L) Receiving copies of form DD214 filed in accordance with the director's guidelines adopted under division (L) of this section from members of veterans service commissions appointed under section 5901.02 and from county veterans service officers employed under section 5901.07 of the Revised Code;

(M) Developing and maintaining and improving a resource, such as a telephone answering point or a web site, by means of which veterans and their dependents, through a single portal, can access multiple sources of information and interaction with regard to the rights of, and the benefits available to, veterans and their dependents. The director of veterans services may enter into agreements with state and federal agencies, with agencies of political subdivisions, with state and local instrumentalities, and with private entities as necessary to make the resource as complete as is possible.

(N) Planning, organizing, advertising, and conducting outreach efforts, such as conferences and fairs, at which veterans and their dependents may meet, learn about the organization and operation of the department of veterans services and of veterans service commissions, and obtain information about the rights of, and the benefits and services available to, veterans and their dependents;

(O) Advertising, in print, on radio and television, and otherwise, the rights of, and the benefits and services available to, veterans and their dependents;

(P) Developing and advocating improved benefits and services for, and improved delivery of benefits and services to, veterans and their dependents;

(Q) Searching for, identifying, and reviewing statutory and administrative policies that relate to veterans and their dependents and reporting to the general assembly statutory and administrative policies that should be consolidated in whole or in part within the organization of the department of veterans services to unify funding, delivery, and accounting of statutory and administrative policy expressions that relate particularly to veterans and their dependents;

(R) Encouraging veterans service commissions to innovate and otherwise to improve efficiency in delivering benefits and services to veterans and their dependents and to report successful innovations and efficiencies to the director of veterans services;

(S) Publishing and encouraging adoption of successful innovations and efficiencies veterans service commissions have achieved in delivering benefits and services to veterans and their dependents;

(T) Establishing advisory committees, in addition to the veterans advisory committee established under division (K) of this section, on veterans issues;

(U) Developing and maintaining a relationship with the United States department of veterans affairs, seeking optimal federal benefits and services for Ohio veterans and their dependents, and encouraging veterans service commissions to maximize the federal benefits and services to which veterans and their dependents are entitled;

(V) Developing and maintaining relationships with the several veterans organizations, encouraging the organizations in their efforts at assisting veterans and their dependents, and advocating for adequate state subsidization of the organizations;

(W) Requiring the several veterans organizations that receive funding from the state annually to report to the director of veterans services and prescribing the form and content of the report;

(X) Investigating complaints against county veterans services commissioners and county veterans service officers if the director reasonably believes the investigation to be appropriate and necessary;

(Y) Taking any other actions required by this chapter.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5902.03 - Duplicating certificates of discharge and separation.

The director of veterans services may microfilm or otherwise duplicate all or any part of copies of original certificates of discharge and separation submitted by Ohio veterans.

The director may prepare and maintain files of such microfilmed certificates of discharge and separation in such manner that they may readily be available for the use of the department of veterans services, authorized veterans service officers of the several congressionally chartered veterans organizations, and county veterans service officers of the several counties of the state in support of applications for compensation, pension, medical, or domiciliary care, or other state and federal benefits provided for eligible veterans or their dependents or survivors.

The director may make copies of such microfilmed certificates of discharge and separation for storage under secure conditions to assure their preservation, and for supply to qualified veterans or their dependents or survivors or to interested and authorized veterans organizations to aid such organizations in their programs of veterans aid and assistance.

Effective Date: 07-22-1994; 2008 SB289 08-22-2008



Section 5902.04 - Director to furnish information and advice to veterans.

(A) Upon application, the director of veterans services shall furnish necessary instructions and advice to the veterans of the state, their heirs, or their legal representatives, respecting their claims against the United States or the state for pensions, bounty, bonus, back pay, or otherwise, by reason of military service.

(B) The director or the director's representative may examine the files of any veterans service commission that pertain to either of the following classes of persons to determine the custody, use, or confidentiality of any documents in those files:

(1) Applicants for, or recipients or former recipients of, financial assistance under sections 5901.01 to 5901.15 of the Revised Code;

(2) Applicants for federal, state, or county benefits under those sections.

(C)

(1) No information or documents obtained by examinations conducted under division (B) of this section shall be considered part of the public records of the department of veterans services. The director may disclose information or documents that the director obtains pursuant to an examination conducted under division (B) of this section and that personally identify an applicant, recipient, or former recipient described in that division, if either of the following applies:

(a) The director considers the disclosure necessary to enforce compliance with Chapter 5901. of the Revised Code.

(b) For the purposes and under the circumstances authorized under division (E) of section 5901.09 of the Revised Code.

(2) In all other cases, the director shall maintain the confidentiality of information or documents that the director obtains pursuant to an examination under division (B) of this section and that personally identify an applicant, recipient, or former recipient described in that division.

Effective Date: 11-09-1995; 2008 SB289 08-22-2008



Section 5902.05 - [Repealed].

Effective Date: 2008 SB289 08-22-2008



Section 5902.06 - Director shall keep claims register.

The director of veterans services shall keep a register showing the situation and disposition of any claim filed by the department of veterans services.

Effective Date: 07-22-1994; 2008 SB289 08-22-2008



Section 5902.07 - Director may administrator oaths - seal.

The director of veterans services may administer oaths. The director's official certificate shall be received in evidence without further authentication.

Effective Date: 07-22-1994; 2008 SB289 08-22-2008



Section 5902.08 - Prohibition.

The director of veterans services, or any employee thereof, shall not receive directly or indirectly a fee or reward of any kind from a claimant or other person for services rendered or to be rendered, relating to a duty required of the director or employee under sections 5902.01 to 5902.07 of the Revised Code, or in any manner connected therewith.

Effective Date: 07-22-1994; 2008 SB289 08-22-2008



Section 5902.09 - [Repealed] .

Repealed by 128th General Assemblych.39,HB 2, §105.01, eff. 7/1/2009.

Prior History: (Effective Date: 2008 SB289 08-22-2008)



Section 5902.15 - [Repealed] .

Repealed by 129th General AssemblyFile No.39,SB 171, §2, eff. 6/30/2011.

Prior History: (Effective Date: 06-15-2000 )



Section 5902.99 - Penalty.

Whoever violates section 5902.08 of the Revised Code shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

Effective Date: 07-22-1994; 2008 SB289 08-22-2008






Chapter 5903 - VETERANS' RIGHTS

Section 5903.01 - [Repealed].

Effective Date: 2008 SB289 08-22-2008



Section 5903.02 - Reinstatement and reemployment rights.

(A) As used in this section, "uniformed services" and "service in the uniformed services" have the same meanings as in the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4303.

(B) Any person whose absence from a position of employment is necessitated by reason of service in the uniformed services or in the Ohio organized militia has the same reinstatement and reemployment rights in this state that a person has under the "Uniformed Services Employment and Reemployment Rights Act of 1994." A person who is denied a reinstatement or reemployment right pursuant to this section has a cause of action for the same remedies as a person has under the "Uniformed Services Employment and Reemployment Rights Act of 1994." The court of common pleas, notwithstanding any sum limitation established by decision of a board of county commissioners pursuant to section 2305.01 of the Revised Code, shall have exclusive original jurisdiction for such actions, unless the defendant is the state, in which case the court of claims shall have exclusive original jurisdiction pursuant to division (C) of this section.

(C) A person who seeks reinstatement or reemployment rights with the state, pursuant to this section, may bring an action in the court of claims pursuant to this section or section 4323 of the "Uniformed Services Employment and Reemployment Rights Act of 1994."

(D) In any action or proceeding to enforce a provision of this section, the court shall require the defendant to pay the court costs if the plaintiff is the prevailing party in the action or proceeding. If the plaintiff is not the prevailing party, the court may use its discretion in allocating court costs among the parties to the action.

(E) In any action or proceeding to enforce a provision of this section the court may award to a plaintiff who prevails in such action or proceeding reasonable attorney's fees, expert witness fees, and other litigation expenses. If the plaintiff does not receive a favorable judgment from the court in that action, the court shall not require the plaintiff to reimburse the state or the defendant for attorney's fees.

(F) The director of administrative services shall adopt rules in accordance with Chapter 119. of the Revised Code for the implementation of this chapter with respect to persons in public service.

(G) A person is not entitled to a remedy in a state action under division (B) or (C) of this section if the person has received a remedy based on the same facts under the "Uniformed Services Employment and Reemployment Rights Act of 1994." If a person has received a remedy in a state action under division (B) or (C) of this section and then receives a remedy based on the same facts under the "Uniformed Services Employment and Reemployment Rights Act of 1994," the person shall reimburse the judgment debtor the value of the federal remedy or the state remedy whichever is less.

Effective Date: 09-18-1997; 2008 SB289 08-22-2008; 2008 SB248 04-07-2009



Section 5903.03 to 5903.05 - [Repealed].

Effective Date: 09-18-1997



Section 5903.06 to 5903.08 - [Repealed].

Effective Date: 09-29-1994



Section 5903.09 - [Repealed].

Effective Date: 09-18-1997



Section 5903.10 - Renewal of license or certificate.

(A) A holder of an expired license or certificate from this state or any political subdivision or agency of the state to practice a trade or profession shall be granted a renewal of the license or certificate by the issuing board or authority at the usual cost without penalty and without re-examination if not otherwise disqualified because of mental or physical disability and if either of the following applies:

(1) The license or certificate was not renewed because of the holder's service in the armed forces of the United States or a reserve component of the armed forces of the United States, including the Ohio national guard.

(2) The license or certificate was not renewed because the holder's spouse served in the armed forces of the United States or a reserved component of the armed forces of the United States, including the Ohio national guard, and the service resulted in the holder's absence from this state.

(B) A renewal shall not be granted under division (A) of this section unless the holder or the holder's spouse, whichever is applicable, has presented satisfactory evidence of the service member's discharge under honorable conditions or release under honorable conditions from active duty or national guard duty within six months after the discharge or release.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 11-21-1967; 2007 HB372 03-24-2008



Section 5903.11 - Veteran priority system to provide maximum employment and training opportunities to veterans.

(A) Any federally funded employment and training program administered by any state agency including, but not limited to, the " Workforce Investment Act of 1998," 112 Stat. 936, codified in scattered sections of 29 U.S.C., as amended, shall include a veteran priority system to provide maximum employment and training opportunities to veterans and eligible persons within each targeted group as established by federal law and state and federal policy in the service area. Disabled veterans, veterans of the Vietnam era, other veterans, and eligible persons shall receive preference over nonveterans within each targeted group in the provision of employment and training services available through these programs as required by this section.

(B) Each state agency shall refer qualified applicants to job openings and training opportunities in programs described in division (A) of this section in the following order of priority:

(1) Special disabled veterans;

(2) Veterans of the Vietnam era;

(3) Disabled veterans;

(4) All other veterans;

(5) Other eligible persons;

(6) Nonveterans.

(C) Each state agency providing employment and training services to veterans and eligible persons under programs described in division (A) of this section shall submit an annual written report to the speaker of the house of representatives and the president of the senate on the services that it provides to veterans and eligible persons. Each such agency shall report separately on all entitlement programs, employment or training programs, and any other programs that it provides to each class of persons described in divisions (B)(1) to (6) of this section. Each such agency shall also report on action taken to ensure compliance with statutory requirements. Compliance and reporting procedures shall be in accordance with the reporting procedures then in effect for all employment and training programs described in division (A) of this section, with the addition of veterans as a separate reporting module.

(D) All state agencies that administer federally funded employment and training programs described in division (A) of this section for veterans and eligible persons shall do all of the following:

(1) Ensure that veterans are treated with courtesy and respect at all state governmental facilities;

(2) Give priority in referral to jobs to qualified veterans and other eligible persons;

(3) Give priority in referral to and enrollment in training programs to qualified veterans and other eligible persons;

(4) Give preferential treatment to special disabled veterans in the provision of all needed state services;

(5) Provide information and effective referral assistance to veterans and other eligible persons regarding needed benefits and services that may be obtained through other agencies.

(E) As used in this section:

(1) "Special disabled veteran" means a veteran who is entitled to, or who but for the receipt of military pay would be entitled to, compensation under any law administered by the department of veterans affairs for a disability rated at thirty per cent or more or a person who was discharged or released from active duty because of a service-connected disability.

(2) "Veteran of the Vietnam era" means an eligible veteran who served on active duty for a period of more than one hundred eighty days, any part of which occurred from August 5, 1964, through May 7, 1975, and was discharged or released therefrom with other than a dishonorable discharge or a person who was discharged or released from active duty for a service-connected disability if any part of the active duty was performed from August 5, 1964, through May 7, 1975.

(3) "Disabled veteran" means a veteran who is entitled to, or who but for the receipt of military retirement pay would be entitled to compensation, under any law administered by the department of veterans affairs and who is not a special disabled veteran.

(4) "Eligible veteran" means a person who served on active duty for more than one hundred eighty days and was discharged or released from active duty with other than a dishonorable discharge or a person who was discharged or released from active duty because of a service-connected disability.

(5) "Other eligible person" means one of the following:

(a) The spouse of any person who died of a service-connected disability;

(b) The spouse of any member of the armed forces serving on active duty who at the time of the spouse's application for assistance under any program described in division (A) of this section is listed pursuant to the "Act of September 6, 1966," 80 Stat. 629, 37 U.S.C.A. 556, and the regulations issued pursuant thereto, as having been in one or more of the following categories for a total of ninety or more days:

(i) Missing in action;

(ii) Captured in line of duty by a hostile force;

(iii) Forcibly detained or interned in line of duty by a foreign government or power.

(c) The spouse of any person who has a total disability permanent in nature resulting from a service-connected disability or the spouse of a veteran who died while such a disability was in existence.

(6) "Veteran" means either of the following:

(a) Any person who was a member of the armed forces of the United States for a period of one hundred eighty days or more or a person who was discharged or released from active duty because of a service-connected disability;

(b) A person who served as a member of the United States merchant marine and to whom either of the following applies:

(i) The person has an honorable report of separation from active duty military service, form DD214 or DD215.

(ii) The person served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(7) "Armed forces of the United States" means the army, air force, navy, marine corps, coast guard, and any other military service branch that is designated by congress as a part of the armed forces of the United States.

(8) "Employment program" means a program which provides referral of individuals to employer job openings in the federal, state, or private sector.

(9) "Training program" means any program that upgrades the employability of qualified applicants.

(10) "Entitlement program" means any program that enlists specific criteria in determining eligibility, including but not limited to the existence in special segments of the general population of specific financial needs.

(11) "Targeted group" means a group of persons designated by federal law or regulations or by state law to receive special assistance under an employment and training program described in division (A) of this section.

(12) "United States merchant marine" includes the United States army transport service and the United States naval transport service.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 03-17-2000



Section 5903.12 - Extension of continuing education reporting period for licensee called to active duty military service.

(A) As used in this section:

(1) "Continuing education" means continuing education required of a licensee by law and includes, but is not limited to, the continuing education required of licensees under sections 3737.881, 3781.10, 4701.11, 4715.141, 4715.25, 4717.09, 4723.24, 4725.16, 4725.51, 4730.14, 4730.49, 4731.281, 4734.25, 4735.141, 4736.11, 4741.16, 4741.19, 4751.07, 4755.63, 4757.33, 4759.06, 4761.06, and 4763.07 of the Revised Code.

(2) "License" means a license, certificate, permit, or other authorization issued or conferred by a licensing agency under which a licensee may engage in a profession, occupation, or occupational activity.

(3) "Licensee" means a person to whom all of the following apply:

(a) The person has been issued a license by a licensing agency.

(b) The person is a member of the Ohio national guard, the Ohio military reserve, the Ohio naval militia, or a reserve component of the armed forces of the United States.

(c) The person has been called to active duty, whether inside or outside the United States, because of an executive order issued by the president of the United States or an act of congress, or upon the order of the governor, for a period in excess of thirty-one days.

(4) "Licensing agency" means any state department, division, board, commission, agency, or other state governmental unit authorized by the Revised Code to issue a license.

(5) "Reporting period" means the period of time during which a licensee must complete the number of hours of continuing education required of the licensee by law.

(B) Each licensing agency, upon receiving an application from one of its licensees that is accompanied by proper documentation certifying that the licensee has been called to active duty as described in division (A)(3)(c) of this section during the current or a prior reporting period and certifying the length of that active duty, shall extend the current reporting period by an amount of time equal to the total number of months that the licensee spent on active duty during the current reporting period. For purposes of this division, any portion of a month served on active duty shall be considered one full month.

Effective Date: 04-10-2001; 05-17-2006; 2007 HB372 03-24-2008



Section 5903.121 - Factors used in determining fulfillment of required continuing education.

A "licensing agency," as defined in section 5903.12 of the Revised Code, shall consider relevant education, training, or service completed by a licensee as a member of the armed forces of the United States or reserve components thereof, the Ohio national guard, the Ohio military reserve, or the Ohio naval militia in determining whether a licensee has fulfilled required continuing education.

Effective Date: 2007 HB372 03-24-2008



Section 5903.21 to 5903.26 - [Repealed].

Effective Date: 12-02-1996



Section 5903.99 - Penalty.

Whoever violates section 5903.02 of the Revised Code may be fined not more than one thousand dollars or imprisoned not more than six months, or both.

Effective Date: 09-18-1997; 2008 SB289 08-22-2008






Chapter 5904 - OHIO VETERANS HALL OF FAME

Section 5904.01 - 5904.01

(A) There is hereby created the Ohio veterans hall of fame. The department of veterans services shall serve as the veterans hall of fame's administrative agent. The veterans hall of fame shall recognize the post-military achievements of outstanding veterans and spotlight all veterans' contributions to the civilian workplace.

(B) The Ohio veterans hall of fame shall have an executive committee composed of thirteen members, all of whom shall be veterans. The director of veterans services shall be an ex officio member. The department of veterans services' veterans advisory committee, the advisory committee on women veterans, the Ohio veterans hall of fame foundation, the Veterans of Foreign Wars, the Disabled American Veterans, the AMVETS, the Vietnam Veterans of America, and the American Legion shall each appoint one member.

The Ohio veterans hall of fame executive committee shall appoint its final four members, one of whom shall be from any veterans organization that is incorporated in this state and that is not otherwise represented on the executive committee, one of whom was inducted into the veterans hall of fame three years before the current fiscal year, one of whom was inducted into the veterans hall of fame two years before the current fiscal year, and one of whom was inducted into the veterans hall of fame one year before the current fiscal year.

(C) Terms of office of the members of the Ohio veterans hall of fame executive committee shall be for three years. Each member shall serve subsequent to the expiration of the member's term until the member's successor is appointed, or until sixty days has elapsed, whichever occurs first. No member shall serve more than two consecutive terms.

(D) All vacancies in the membership of the Ohio veterans hall of fame executive committee shall be filled in the same manner as prescribed for original appointments, and the terms of the appointees shall be limited to the unexpired terms.

(E) The members of the Ohio veterans hall of fame executive committee shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(F) The Ohio veterans hall of fame executive committee shall elect a chairperson and vice-chairperson from its membership. It shall meet annually to select inductees for the veterans hall of fame from the persons nominated in a manner prescribed by the executive committee. The names of selected inductees shall be submitted to the governor for final approval. The governor shall provide any final approval within thirty days after the executive committee submits the names of the selected inductees. The governor may reject any of the selected inductees for cause, but shall not make any additions to the list of those inductees.

(G) Except as otherwise provided in this division, all state elected officials, members of the general assembly, members of the Ohio veterans hall of fame foundation, members of the veterans hall of fame executive committee, members of the governor's staff, members of the veterans hall of fame staff, and members of any county veterans service commission, and the director of veterans services, shall not be eligible for induction into the veterans hall of fame until two years after they have left their position. The executive committee may waive the two-years requirement for nominees over the age of seventy.

(H) The Ohio veterans hall of fame executive committee is not subject to sections 101.82 to 101.87 of the Revised Code.

Effective Date: 04-29-2005; 2008 SB289 08-22-2008






Chapter 5905 - VETERANS' GUARDIANSHIP LAW

Section 5905.01 - Veterans' guardianship law definitions.

As used in sections 5905.01 to 5905.19, inclusive, of the Revised Code:

(A) "Person" means an individual, a partnership, a corporation, or an association.

(B) "Veterans' administration" means the veterans' administration, its predecessors, or successors.

(C) "Income" means moneys received from the veterans' administration and revenue or profit from any property wholly or partially acquired therewith.

(D) "Estate" means income on hand and assets acquired partially or wholly with "income."

(E) "Benefits" means all moneys paid or payable by the United States through the veterans' administration.

(F) "Administrator" means the administrator of veterans' affairs of the United States or his successor.

(G) "Ward" means a beneficiary of the veterans' administration.

(H) "Guardian" means any fiduciary for the person or estate of a ward.

Effective Date: 10-01-1953



Section 5905.02 - Commitment to the United States veterans' administration.

Whenever it appears that a person is eligible for care or treatment by the veterans' administration or other agency of the United States, and hospitalization is necessary for the proper care or treatment of such person, the probate court, upon receipt of a certificate from the veterans' administration or such other agency showing that facilities are available and such person is eligible for care or treatment therein, may order such person to said veterans' administration or other agency for care and treatment.

Upon admission, such person shall be subject to the applicable regulations of the veterans' administration or other agency of the United States. The chief officer of any hospital to which any person is admitted pursuant to hospitalization as provided in sections 5905.01 to 5905.19 of the Revised Code, or under the law in effect at the time of such admission, shall have the same powers as are exercised by heads of hospitals for mental diseases and the department of mental health with respect to the retention, transfer, parole, or discharge of the person hospitalized; provided no person shall be transferred to a hospital operated by the state or any political subdivision thereof without the consent of such department.

The right of such person to appear and defend shall not be denied.

The judgment or order of hospitalization by a court of competent jurisdiction of another state ordering a person to the veterans' administration or other agency of the United States, or any hospital operated by any such agency, for care or treatment shall have the same effect as to such person while in this state as in the state in which the court entering such judgment or making such order is situated, provided that no nonresident ordered to a veterans' administration facility located in Ohio shall thereby acquire a legal settlement in Ohio.

Upon receipt of a certificate that facilities are available in any such hospital operated by the United States for the care or treatment of any person ordered to any hospital for the mentally ill or other hospital in this state for the care of persons similarly afflicted, and that such person is eligible for such care or treatment, such department may transfer any such person to the veterans' administration or other agency of the United States in the state. Upon effecting any such transfer, the ordering court shall be notified thereof by the transferring agency; provided that no such person shall be transferred if he is confined pursuant to conviction of any crime or misdemeanor, or if he has been acquitted of any such charge solely on the ground of insanity, unless prior to such transfer the court originally ordering such person enters an order for such transfer after appropriate motion and hearing.

Any person transferred as provided in this section is ordered to the veterans' administration or other agency of the United States pursuant to the original order as though he had been originally so ordered.

Effective Date: 07-01-1980



Section 5905.03 - Administrator shall be a party in interest.

The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits paid by the veterans' administration before or after September 17, 1947. Not less than five days prior to hearing in such matter, notice in writing of the time and place thereof shall be given by mail, unless waived in writing, to the office of the veterans' administration having jurisdiction over the area in which any such suit or proceeding is pending.

Effective Date: 10-01-1953



Section 5905.04 - Appointment of guardian.

Whenever, pursuant to any law of the United States or regulation of the veterans' administration, it is necessary prior to payment of benefits that a guardian be appointed, the appointment may be made in the manner provided in sections 5905.05 to 5905.09, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 5905.05 - Petition for appointment of guardian.

A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized to file such a petition. If there is no authorized person or if the authorized person fails to file such a petition within thirty days after mailing of notice by the veterans' administration to the last known address of the person indicating the necessity for such petition, a petition for appointment may be filed by any resident of this state.

The petition for appointment shall set forth:

(A) The name, age, and place of residence of the ward;

(B) The name and place of residence of the nearest relative, if known;

(C) The fact that the ward is entitled to receive benefits payable by or through the veterans' administration;

(D) The amount of money then due and the amount of probable future payments;

(E) The name and address of the person or institution having actual custody of the ward;

(F) The name, age, relationship, occupation, and address of the proposed guardian;

(G) The number of wards for whom the nominee is presently acting as guardian, if the nominee is a natural person.

Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

In the case of a mentally incompetent ward the petition shall show that such ward has been rated incompetent by the veterans' administration on examination in accordance with the laws and regulations governing the veterans' administration.

Effective Date: 10-01-1953



Section 5905.06 - Limitation of guardianship - exception.

No person other than a bank or trust company shall be guardian of more than five wards at one time, unless all the wards are members of one family. Upon presentation of a petition by an attorney of the veterans' administration or other interested person alleging that a guardian is acting in a fiduciary capacity for more than five wards and requesting his discharge for that reason, the probate court, upon proof substantiating the petition, shall require a final accounting forthwith from such guardian and shall discharge him from guardianship in excess of five and forthwith appoint a successor.

Effective Date: 10-01-1953



Section 5905.07 - Guardian of minor ward.

Where a petition is filed for the appointment of a guardian for a minor as required by section 5905.05 of the Revised Code, a certificate of the administrator or his authorized representative setting forth the age of such minor as shown by the records of the veterans' administration and the fact that the appointment of a guardian is a condition precedent to the payment of any money due the minor by the veterans' administration shall be prima-facie evidence of the necessity for such appointment.

Effective Date: 10-01-1953



Section 5905.08 - Guardian of mentally incompetent ward.

Where a petition is filed for the appointment of a guardian for a mentally incompetent ward as required by section 5905.05 of the Revised Code, a certificate of the administrator or his authorized representative that such person has been rated incompetent by the veterans' administration on examination in accordance with the laws and regulations governing such veterans' administration and that the appointment of a guardian is a condition precedent to the payment of any money due such ward by the veterans' administration shall be prima-facie evidence of the necessity for such appointment.

Effective Date: 10-01-1953



Section 5905.09 - Notice to be given.

Upon the filing of a petition for the appointment of a guardian under section 5905.05 of the Revised Code, notice shall be given to the veterans' administration as provided by section 5905.03 of the Revised Code. Notice shall be given to the ward and to other persons, as to whom notice is required, in the manner provided by law.

Effective Date: 10-01-1953



Section 5905.10 - Bond of guardian.

Upon the appointment of a guardian pursuant to sections 5905.04 to 5905.09 of the Revised Code, he shall execute and file a bond to be approved by the probate court in an amount, in the form, and conditioned as required of guardians generally under sections 2109.04 and 2109.12 of the Revised Code. The court from time to time may require the guardian to file an additional bond.

If a bond is tendered by a guardian with personal sureties, there shall be at least two personal sureties, and they shall file with the court a certificate that shall describe the real and personal property owned and shall state that each personal surety is worth the sum named in the bond as the penalty of the bond, over and above all his debts and liabilities and the aggregate of other bonds on which he is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium of which shall be paid from the ward's estate.

Effective Date: 10-08-1992



Section 5905.11 - Annual account filed with the court.

Every guardian who has received or shall receive on account of the guardian's ward any things of value from the veterans administration shall file with the probate court annually, on the anniversary date of the appointment, in addition to any other accounts required by the court, a full and accurate account of all things of value received by the guardian, all earnings, interest, or profits derived from those things of value, all property acquired with those things of value, and all disbursements from those things of value. The account shall show the balance of those things of value in the guardian's hands at the date of the account and how it is invested.

The guardian, at the time of filing any account, shall exhibit all securities or investments held by the guardian to an officer of the depository in which the securities or investments are held for safekeeping, to an authorized representative of the corporation that is surety on the guardian's bond, to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the probate court, who shall certify in writing that the judge, clerk, or other person has examined the securities or investments and identified them with those described in the account and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the court, which shall indorse on the account and copy of the account a certificate that the securities or investments shown in the account as held by the guardian were each in fact exhibited to the court and that those exhibited to the court were the same as those shown in the account, and shall note any omission or discrepancy. The certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable showing the amount on deposit shall be prepared and signed in duplicate, and one of each shall be filed by the guardian with the guardian's account.

At the time of filing any account in the court, a certified copy of the account and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the veterans administration having jurisdiction over the area in which the court is located. A signed duplicate or certified copy of any pleading pertaining to an account, or to any matter other than an account, that is filed in the guardianship proceedings or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the pleading to the proper office of the veterans administration. Unless hearing is waived in writing by the attorney of the veterans administration and by all other persons entitled to notice, the court shall fix a time and place for the hearing on the account in the manner provided by section 2109.32 of the Revised Code for publishing fiduciary accounts, unless a different available date is stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given to the veterans administration office concerned not less than fifteen days prior to the date fixed for the hearing. The notice may be given by mail in which event it shall be deposited in the mails not less than fifteen days prior to that date. The court or its clerk shall furnish to that veterans administration office a copy of each order entered in any guardianship proceeding in which the administrator is an interested party.

If the guardian is accountable for property derived from sources other than the veterans administration, the guardian shall be accountable under section 2109.302 of the Revised Code, and, as to the other property, the guardian shall be entitled to the compensation provided by section 2109.23 of the Revised Code. The account for other property shall be combined with the account filed in accordance with this section unless otherwise ordered by the court.

Effective Date: 10-31-2001



Section 5905.12 - Failure to file account.

If any guardian fails to file with the probate court any account as required by section 5905.11 of the Revised Code, or by an order of the court, when any account is due, or within thirty days after citation issues as provided by section 2109.31 of the Revised Code, or fails to furnish the veterans' administration a true copy of any account, petition, or pleading as required by sections 5905.01 to 5905.19, inclusive, of the Revised Code, the court may remove such guardian for such failure.

Effective Date: 10-01-1953



Section 5905.13 - Compensation of guardian.

Compensation payable to guardians shall be based upon services rendered and shall not exceed five per cent of the amount of moneys received during the period covered by the account required by section 5905.11 of the Revised Code. In the event of extraordinary services by any guardian, the probate court, upon petition and hearing thereon, may authorize reasonable additional compensation. A copy of the petition and notice of hearing thereon shall be given the proper office of the veterans' administration in the manner provided in the case of hearing on a guardian's account or other pleading. No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments.

Effective Date: 10-01-1953



Section 5905.14 - Investment of surplus funds of estate.

Every guardian shall invest the surplus funds of his ward's estate in such securities or property as is authorized under section 2109.37 of the Revised Code, but only upon prior order of the probate court; except that the funds may be invested, without prior court authorization, in direct unconditional interest-bearing obligations of this state or of the United States and in obligations the interest and principal of which are unconditionally guaranteed by the United States. A signed duplicate or certified copy of the petition for authority to invest shall be furnished the proper office of the veterans' administration, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

Effective Date: 10-01-1953



Section 5905.15 - Provisions applicable to income and estate.

Sections 5905.01 to 5905.19, inclusive, of the Revised Code relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate," whether the guardian was appointed under such sections or under any other law of this state.

Effective Date: 10-01-1953



Section 5905.16 - Support of person other than ward.

A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward except upon petition to and prior order of the probate court after a hearing. A signed duplicate or certified copy of said petition shall be furnished the proper office of the veterans' administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account or other pleading.

Effective Date: 10-01-1953



Section 5905.17 - Real estate may be purchased by guardian.

The probate court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect his interest, or, if he is not a minor, as a home for his dependent family. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. A copy of the petition shall be furnished the proper office of the veterans' administration and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

Before authorizing such investment the court shall require written evidence of value, title, and the advisability of acquiring such real estate. Title shall be taken in the ward's name. This section does not limit the right of the guardian on behalf of his ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; nor does it limit the right of the guardian, if it is necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with cotenants of the ward for a partition in kind, or to purchase from cotenants the entire undivided interests held by them, or to bid and purchase such interests at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.

Effective Date: 10-01-1953



Section 5905.18 - Certification of public record without charge.

When a copy of any public record is required by the veterans' administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans' administration or in the furtherance of any proceedings under sections 5905.01 to 5905.19, inclusive, of the Revised Code, the official custodian of such public record shall without charge provide the applicant for such benefits, any person acting on his behalf, or the authorized representative of the veterans' administration with a certified copy of such record.

Effective Date: 10-01-1953



Section 5905.19 - Termination of guardianship.

In addition to any other sections of the Revised Code relating to judicial restoration and discharge of a guardian, a certificate by the veterans' administration showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the veterans' administration upon examination in accordance with law shall be prima-facie evidence that the ward has attained majority or has recovered his competency. Upon hearing after notice as provided by sections 5905.01 to 5905.19, inclusive, of the Revised Code, and the determination by the probate court that the ward has attained majority or has recovered his competency, an order shall be entered to that effect and the guardian shall file a final account. Upon hearing after notice to the former ward and to the veterans' administration as in case of other accounts upon approval of the final account and upon delivery to the ward of the assets due him from the guardian, the guardian shall be discharged and his sureties released.

Effective Date: 10-01-1953






Chapter 5906 - EMPLOYER RESPONSIBILITY TO PROVIDE LEAVE FOR PARENT OR SPOUSE OF MEMBERS OF UNIFORMED SERVICES CALLED TO ACTIVE DUTY OR INJURED DURING ACTIVE DUTY

Section 5906.01 - Definitions.

As used in this chapter:

(A) "Active duty" means full-time duty in the active military service of the United States or active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or a proclamation of the governor. "Active duty" does not include active duty for training, initial active duty for training, or the period of time for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any duty unless such period is contemporaneous with an active duty period.

(B) "Benefits" means the employment benefits, other than salary or wages, that an employer regularly provides or makes available to employees, including, but not limited to, medical insurance, disability insurance, life insurance, pension plans, and retirement plans.

(C) "Employer" means a person who employs fifty or more employees and includes the state or any agency or instrumentality of the state, and any municipal corporation, county, township, school district, or other political subdivision of the state.

(D) "Employee" has the same meaning as in section 4113.51 of the Revised Code.

(E) "Uniformed services" means the armed forces, the Ohio organized militia when engaged in full-time national guard duty, the commissioned corps of the public health service, and any other category of persons designated by the president of the United States in time of war or emergency.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 5906.02 - Employer to provide leave for employee who is spouse or parent of member of military who is called to active duty or is injured or hospitalized while serving on active duty.

(A) Once per calendar year, an employer shall allow an employee to take leave up to ten days or eighty hours, whichever is less, if all of the following conditions are satisfied:

(1) The employer has employed the employee for at least twelve consecutive months and for at least one thousand two hundred fifty hours in the twelve months immediately preceding commencement of the leave.

(2) The employee is the parent, spouse, or a person who has or had legal custody of a person who is a member of the uniformed services and who is called into active duty in the uniformed services for a period longer than thirty days or is injured, wounded, or hospitalized while serving on active duty in the uniformed services.

(3) The employee gives notice to the employer that the employee intends to take leave pursuant to this section at least fourteen days prior to taking the leave if the leave is being taken because of a call to active duty or at least two days prior to taking the leave if the leave is being taken because of an injury, wound, or hospitalization. If the employee receives notice from a representative of the uniformed services that the injury, wound, or hospitalization is of a critical or life-threatening nature, the employee may take the leave under this section without providing notice to the employer.

(4) The dates on which the employee takes leave pursuant to this section occur no more than two weeks prior to or one week after the deployment date of the employee's spouse, child, or ward or former ward.

(5) The employee does not have any other leave available for the employee's use except sick leave or disability leave.

(B) An employer shall continue to provide benefits to the employee during the period of time the employee is on leave pursuant to this section. The employee shall be responsible for the same proportion of the cost of the benefits as the employee regularly pays during periods of time when the employee is not on leave. The employer is not required to pay salary or wages to the employee during the period of time the employee is on leave pursuant to this section.

Upon the completion of the leave taken pursuant to this section, the employer shall restore the employee to the position the employee held prior to taking that leave or a position with equivalent seniority, benefits, pay, and other terms and conditions of employment.

(C) An employer may require an employee requesting to use the leave established under this section to provide certification from the appropriate military authority to verify that the employee satisfies the criteria described in divisions (A)(2), (3), and (4) of this section.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 5906.03 - Prohibited acts.

(A) An employer shall not interfere with, restrain, or deny the exercise or attempted exercise of a right established under this chapter.

(B) An employer shall not discharge, fine, suspend, expel, discipline, or discriminate against an employee with respect to any term or condition of employment because of the employee's actual or potential exercise, or support for another employee's exercise, of any right established under this chapter. This division does not prevent an employer from taking an employment action that is independent of the exercise of a right under this chapter.

(C) An employer shall not deprive an employee who takes leave pursuant to section 5906.02 of the Revised Code of any benefit that accrued before the date that leave commences.

(D) An employer shall not require an employee to waive the rights to which the employee is entitled pursuant to this chapter.

(E) On and after the effective date of this section, an employer shall not enter into a collective bargaining agreement or employee benefit plan that limits or requires an employee to waive the rights established under this chapter. An employer shall comply with any collective bargaining agreement or employee benefit plan that provides leave benefits similar to the type established under this chapter that are greater than the leave benefits established under this chapter.

(F) An employer may provide leave benefits greater than those established under this chapter.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.



Section 5906.99 - Violation of chapter.

Whoever violates this chapter is subject to a civil action for injunctive relief or any other relief that a court finds necessary to secure a right provided by this chapter.

Added by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.






Chapter 5907 - VETERANS' HOMES

Section 5907.01 - Ohio veterans' homes.

(A) As used in this chapter:

(1) "Armed forces of the United States" has the same meaning as in section 5903.11 of the Revised Code.

(2) "Domiciliary" means a separate area within the Ohio veterans' home providing domiciliary care.

(3) "Domiciliary care" means providing shelter, food, and necessary medical care on an ambulatory self-care basis to eligible veterans who do not need the nursing services provided in nursing homes.

(4) "Nursing home" has the same meaning as in section 3721.01 of the Revised Code.

(5) " Veteran" has the same meaning as in section 5901.01 of the Revised Code.

(B) There are hereby established the Ohio veterans' homes within the department of veterans services. The department shall maintain and operate state veterans' homes as administered under the state veterans' home programs defined in Title 38 of the United States Code.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.02 - Authority of director - duties - superintendent.

The director of veterans services shall govern the Ohio veterans' homes and have charge and custody of the homes' facilities. The director shall govern, conduct, and care for veterans' homes, the property of the homes, and the veterans residing in the homes.

All supplies for the veterans' homes shall be purchased as provided in sections 125.04 to 125.15 of the Revised Code.

The director shall appoint a superintendent of the Ohio veterans' homes upon any terms that are proper, and the superintendent, with the advice and consent of the director, shall employ aides, assistants, and employees, and perform other duties that may be assigned to the superintendent by the director or become necessary in the carrying out of the superintendent's duties. The superintendent shall be responsible directly to the director.

Subject to section 5907.021 of the Revised Code, the superintendent may appoint one or more employees at each veterans' home as veterans' home police officers authorized to act on the grounds of that home. The superintendent shall provide to those employees a copy of the rules that apply to their appointment. The rules shall specify whether or not the police officers may carry a firearm.

Subject to section 5907.021 of the Revised Code, the superintendent shall appoint a chief of police , determine the number of officers and other personnel required by each veterans' home, and establish salary schedules and other conditions of employment for veterans' homes police officers. The chief of police shall serve at the pleasure of the superintendent and shall recommend appointment of officers as the veterans' homes may require, subject to the rules and limits that the superintendent establishes regarding qualifications, salary ranges, and the number of personnel. The superintendent, with the approval of the director, may purchase or otherwise acquire any police apparatus, equipment, or materials, including a police communication system and vehicles, that the veterans' homes police officers may require. The superintendent may send one or more of the officers or employees nominated by the police chief to a school of instruction designed to provide additional training or skills related to their work assignment at their veterans' home. The superintendent may send those officers or employees to the Ohio peace officer training academy that the superintendent considers appropriate.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.021 - Superintendent to terminate employment of police upon felony conviction.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B)

(1) The superintendent of the Ohio veterans' homes shall not appoint a person as a chief of police or an employee as a Ohio veterans' home police officer on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the person or employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The superintendent shall terminate the employment of a chief of police or the employment as a veterans' home police officer of an employee appointed as a veterans' home police officer if that chief of police or employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the chief of police or employee agrees to surrender the certificate awarded to that chief of police or employee under section 109.77 of the Revised Code.

(b) The superintendent shall suspend from employment a chief of police or from employment as a veterans' home police officer an employee appointed as a veterans' home police officer if that chief of police or employee is convicted, after trial, of a felony. If the chief of police or the employee files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the chief of police or the employee does not file a timely appeal, the superintendent shall terminate the employment of that chief of police or that employee as a veterans' home police officer. If the chief of police or the employee files an appeal that results in that chief of police's or that employee's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that chief of police or that employee, the superintendent shall reinstate that chief of police or that employee as a veterans' home police officer. A chief of police or an employee who is reinstated as a veterans' home police officer under division (B)(2)(b) of this section shall not receive any back pay unless the conviction of that chief of police or that employee of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the chief of police or the employee of the felony.

(3) Division (B) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of a chief of police or a veterans' home police officer under division (B)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 01-01-2004



Section 5907.022 - Expanding nursing home care and domiciliary services.

The director of veterans services may do either of the following to expand nursing home care and domiciliary services to veterans at sites other than the Ohio veterans' homes and nursing homes:

(A) Enter into contracts or agreements, including agreements for the acceptance of grants, to construct, lease, purchase, or otherwise acquire real property or facilities to establish a network of facilities;

(B) Enter into contracts with private providers.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.023 - [Repealed] .

Repealed by 128th General AssemblyFile No.54,HB 449, §2, eff. 9/17/2010.

Prior History: (Effective Date: 03-14-2003; 2008 SB289 08-22-2008)



Section 5907.03 - Inspection by congress of the United States.

The management and control of veterans' homes shall be subject to such inspection and supervision as the congress of the United States may require as a condition of making appropriations for their maintenance. A person appointed or designated by congress may make such inspection and exercise such supervision, and, if so required by congress, the person may have and exercise the privileges of the director of veterans services.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.04 - Admission to veterans' home.

Subject to the following paragraph, all veterans, who served during a period of conflict as determined by the United States department of veterans affairs or any person who is awarded either the armed forces expeditionary medal established by presidential executive order 10977 dated December 4, 1961, or the Vietnam service medal established by presidential executive order 11231 dated July 8, 1965, who have been honorably discharged or separated under honorable conditions therefrom, or any discharged members of the Polish and Czechoslovakian armed forces who served in armed conflict with an enemy of the United States in World War II who have been citizens of the United States for at least ten years, provided that the above-mentioned persons have been citizens of this state for one year or more at the date of making application for admission, are disabled by disease, wounds, or otherwise, and are by reason of such disability incapable of earning their living, and all members of the Ohio national guard or naval militia who have lost an arm or leg, or their sight, or become permanently disabled from any cause, while in the line and discharge of duty, and are not able to support themselves, may be admitted to a veterans' home under such rules as the director of veterans services adopts.

A veteran who served in the armed forces of the United States as defined in division (E)(7) of section 5903.11 of the Revised Code is eligible for admission to a veterans' home under the preceding paragraph only if the person has the characteristics defined in division (B)(1) of section 5901.01 of the Revised Code.

Veterans' homes may reserve a bed during the temporary absence of a resident or patient from the home, including a nursing home within it, under conditions prescribed by the director, to include hospitalization for an acute condition, visits with relatives and friends, and participation in therapeutic programs outside the home. A home shall not reserve a bed for more than thirty days, except that absences for more than thirty days due to hospitalization may be authorized.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.05 - [Repealed] .

Repealed by 128th General AssemblyFile No.54,HB 449, §2, eff. 9/17/2010.

Prior History: (Effective Date: 03-14-2003)



Section 5907.06 - Incompetent person not admitted to home.

(A) A mentally ill person subject to hospitalization by court order whose mental condition causes the person to be dangerous to the community shall not be admitted to a veterans' home. If a mentally ill person subject to hospitalization by court order, through misrepresentation as to the person's condition, is sent to a home, the person shall be returned to, and the expense of the return shall be borne by, the county from which the person came.

(B) As used in this section, "mentally ill person subject to hospitalization by court order" has the same meaning as in section 5122.01 of the Revised Code.

Effective Date: 03-14-2003; 2007 HB53 08-07-2007; 2008 SB157 05-14-2008



Section 5907.07 - Veterans service commission fund to pay expense of transportation.

When a veteran is entitled to admission into a veterans' home, the chairperson of the veterans service commission of the county in which the veteran resides, upon application, may furnish the veteran transportation to the home by the most direct route from the veteran's residence. The transportation shall be paid from the veterans service commission fund of the county.

Effective Date: 03-14-2003



Section 5907.08 - Proceedings when resident becomes incompetent.

When a resident of a veterans' home becomes dangerous to the community due to a mental illness, the superintendent of the Ohio veterans' homes shall file with the probate judge of the county in which the home is located substantially the following affidavit:

"The State of Ohio, .......... county, ss. ..........., superintendent of the Ohio veterans' homes, being duly sworn, says that the superintendent believes that ............, a resident of the veterans' home located in .......... county, has a mental illness; that, in consequence of the resident's mental illness, the resident's being at large is dangerous to the community, and that the resident was received into the home from ............ county, on the ...... day of ........., .....

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2007 HB53 08-07-2007



Section 5907.09 - Hearing by probate judge - costs.

(A) When the affidavit referred to in section 5907.08 of the Revised Code is filed, the probate judge shall forthwith determine whether the resident is a mentally ill person subject to hospitalization by court order. Insofar as applicable, the laws governing in cases of admission to a state hospital for persons with mental illness shall apply. The probate judge shall have the same authority, and may receive and order paid the same fees and costs, as the probate judge would have in the county in which the veteran was a resident at the time of entering the veterans' home.

(B) As used in this section, "mentally ill person subject to hospitalization by court order" has the same meaning as in section 5122.01 of the Revised Code.

Effective Date: 03-14-2003; 2007 HB53 08-07-2007; 2008 SB157 05-14-2008



Section 5907.10 - Nursing home within veterans' home.

(A) The Ohio veterans' homes shall maintain and operate a nursing home as part of each veterans' home for the benefit of honorably discharged veterans admitted to a veterans' home under this chapter. The nursing homes are subject to sections 3721.01 to 3721.09 and 3721.99 of the Revised Code.

(B) The nursing home within the veterans' home located in Sandusky shall be known as "The Robert T. Secrest Nursing Home."

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003



Section 5907.11 - Resident's benefit funds.

(A) The superintendent of the Ohio veterans' homes, with the approval of the director of veterans services, may establish a local fund for each veterans' home to be used for the entertainment and welfare of the residents of the home. Each fund shall be designated as the residents' benefit fund and shall be operated for the exclusive benefit of the residents of the associated home. Each fund shall receive all revenue from the sale of commissary items at the associated home and shall receive all moneys received as donations by the associated home from any source.

(B) The superintendent, subject to the approval of the director, shall establish rules for the operation of the residents' benefit funds.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.12 - Volunteer programs.

The superintendent of the Ohio veterans' homes may utilize the services of volunteers to assist in attending to and caring for residents, assisting in resident activities, caring for veterans' homes' buildings and grounds, and participating in any other services that accomplish any of the superintendent's purposes related to veterans' homes. All volunteer programs are subject to the superintendent's approval. The superintendent may recruit, train, and supervise the services of community volunteers or volunteer groups for volunteer programs. The superintendent may designate volunteers as state employees for the purpose of motor vehicle accident liability insurance under section 9.83 of the Revised Code and for the purpose of indemnification from liability incurred in the performance of their duties under section 9.87 of the Revised Code.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.13 - Assessment of fees to pay expenses of support.

Residents of veterans' homes may be assessed a fee to pay a portion of the expenses of their support, dependent upon their ability to pay. Subject to controlling board approval, the director of veterans services shall adopt rules for determining a resident's ability to pay. Each resident shall furnish the required statements of income, assets, debts, and expenses .

All fees contributed by the residents under this section shall be deposited into an interest-bearing account in a public depository in accordance with section 135.18 of the Revised Code. All of these fees shall be paid to the treasurer of state within thirty days after the end of the month of receipt, together with all interest credited to the account to date. The treasurer of state shall credit eighty per cent of these fees and of this interest to the Ohio veterans' homes operating fund and twenty per cent of these fees and of this interest to the Ohio veterans' homes fund.

The fee for each resident shall be based upon the level of care provided to the resident by the resident's home. The director shall determine authorized levels of care for residents. The assessment for each resident shall not exceed the difference between the total per diem amount collected by the state for maintenance from all sources on the resident's behalf and the average annual per diem cost for the resident's maintenance, computed in accordance with veterans administration regulations.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.131 - Ohio veterans' homes operating fund.

There is hereby created in the state treasury the Ohio veterans' homes operating fund, in which shall be placed the fee and interest revenue credited to it under section 5907.13 of the Revised Code. The fund shall be used for paying the operating costs of veterans' homes.

Effective Date: 03-14-2003



Section 5907.14 - Ohio veterans' homes fund.

There is hereby created in the state treasury the Ohio veterans' homes fund, to which shall be credited the fee and interest revenue specified in section 5907.13 of the Revised Code. The fund shall be used only for the following purposes:

(A) Paying the cost of capital facilities or equipment purchases for veterans' homes;

(B) Participation in capital facilities for veterans' homes with the federal government, municipal corporations, counties, or other governmental agencies.

Effective Date: 03-14-2003



Section 5907.141 - Ohio veterans' homes federal grant fund.

(A) All money received from the United States department of veterans affairs in per diem grants for care that veterans' homes provide shall be deposited in the state treasury to the credit of the Ohio veterans' homes federal grant fund, which is hereby created. Money credited to the fund shall be used only for the operating costs of veterans' homes.

(B) Any resident of a veterans' home whom the United States department of veterans affairs determines to have excess income or assets, or is denied per diem for any reason by the United States department of veterans affairs, therefore rendering the home ineligible to collect per diem grant reimbursement for days of care provided to that resident, may be required to pay, in addition to the fees assessed under section 5907.13 of the Revised Code, an amount equal to the rate of per diem grant that the department denied for that particular resident. Any amount that the resident pays under this division shall be collected and distributed in the same manner as the fees assessed under section 5907.13 of the Revised Code.

Effective Date: 03-14-2003; 2008 SB289 08-22-2008



Section 5907.15 - Ohio veterans' homes rental, service, and medicare reimbursement fund.

There is hereby created in the state treasury the Ohio veterans' homes rental and service fund. Revenue generated from temporary use agreements of a veterans' home, from the sale of meals at a home's dining halls, and from rental, lease, or sharing agreements for the use of facilities, supplies, equipment, utilities, or services provided by a home shall be credited to the fund. The fund shall be used for maintenance costs of the homes and for the purchase of medications, medication services, medical supplies, and medical equipment by the homes.

Effective Date: 03-14-2003; 09-09-2005; 2007 HB119 06-30-2007



Section 5907.16 - Medicare services fund.

There is hereby created in the state treasury the medicare services fund. Revenue from federal reimbursement of medicare services that were provided at state veterans' homes shall be credited to the fund. The fund shall be used for paying the operating costs of the state veterans' homes.

Effective Date: 2007 HB119 06-30-2007






Chapter 5909 - OHIO VETERANS' CHILDREN'S HOME [REPEALED]

Section 5909.01 to 5909.16 - [Repealed].

Effective Date: 09-29-1995



Section 5909.17, 5909.18 - [Repealed].

Effective Date: 01-01-1974



Section 5909.20 - [Repealed].

Effective Date: 09-29-1995



Section 5909.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 5910 - WAR ORPHANS

Section 5910.01 - War orphans - scholarship definitions.

As used in this chapter and section 5919.34 of the Revised Code:

(A) "Child" includes natural and adopted children and stepchildren who have not been legally adopted by the veteran parent provided that the relationship between the stepchild and the veteran parent meets the following criteria:

(1) The veteran parent is married to the child's natural or adoptive parent at the time application for a scholarship granted under this chapter is made; or if the veteran parent is deceased, the child's natural or adoptive parent was married to the veteran parent at the time of the veteran parent's death;

(2) The child resided with the veteran parent for a period of not less than ten consecutive years immediately prior to making application for the scholarship; or if the veteran parent is deceased, the child resided with the veteran parent for a period of not less than ten consecutive years immediately prior to the veteran parent's death;

(3) The child received financial support from the veteran parent for a period of not less than ten consecutive years immediately prior to making application for the scholarship; or if the veteran parent is deceased, the child received financial support from the veteran parent for a period of not less than ten consecutive years immediately prior to the veteran parent's death.

(B) "Veteran" includes any of the following:

(1) Any person who was a member of the armed services of the United States for a period of ninety days or more, or who was discharged from the armed services due to a disability incurred while a member with less than ninety days' service, or who died while a member of the armed services; provided that such service, disability, or death occurred during one of the following periods: April 6, 1917, to November 11, 1918; December 7, 1941, to December 31, 1946; June 25, 1950, to January 31, 1955; January 1, 1960, to May 7, 1975; August 2, 1990, to the end of operations conducted as a result of the invasion of Kuwait by Iraq, including support for operation desert shield and operation desert storm, as declared by the president of the United States or the congress; October 7, 2001, to the end of operation enduring freedom as declared by the president of the United States or the congress; March 20, 2003, to the end of operation Iraqi freedom as declared by the president of the United States or the congress; or any other period of conflict established by the United States department of veterans affairs for pension purposes;

(2) Any person who was a member of the armed services of the United States and participated in an operation for which the armed forces expeditionary medal was awarded;

(3) Any person who served as a member of the United States merchant marine and to whom either of the following applies:

(a) The person has an honorable report of separation from the active duty military service, form DD214 or DD215.

(b) The person served in the United States merchant marine between December 7, 1941, and December 31, 1946, and died on active duty while serving in a war zone during that period of service.

(C) "Armed services of the United States" or "United States armed forces" includes the army, air force, navy, marine corps, coast guard, and such other military service branch as may be designated by congress as a part of the armed forces of the United States.

(D) "Board" means the Ohio war orphans scholarship board created by section 5910.02 of the Revised Code.

(E) "Disabled" means having a sixty per cent or greater service-connected disability or receiving benefits for permanent and total nonservice-connected disability, as determined by the United States department of veterans affairs.

(F) "United States merchant marine" includes the United States army transport service and the United States naval transport service.

Amended by 129th General AssemblyFile No.193,HB 280, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 03-17-2000; 08-11-2004



Section 5910.02 - Ohio war orphans scholarship board.

There is hereby created an Ohio war orphans scholarship board as part of the department of veterans services. The board consists of eight members as follows: the chancellor of the Ohio board of regents or the chancellor's designee; the director of veterans services or the director's designee; one member of the house of representatives, appointed by the speaker; one member of the senate, appointed by the president of the senate; and four members appointed by the governor, one of whom shall be a representative of the American Legion, one of whom shall be a representative of the Veterans of Foreign Wars, one of whom shall be a representative of the Disabled American Veterans, and one of whom shall be a representative of the AMVETS. At least ninety days prior to the expiration of the term of office of the representative of a veterans organization appointed by the governor, the governor shall notify the state headquarters of the affected organization of the need for an appointment and request the organization to make at least three nominations. Within sixty days after making the request for nominations, the governor may make the appointment from the nominations received, or may reject all the nominations and request at least three new nominations, from which the governor shall make an appointment within thirty days after making the request for the new nominations. If the governor receives no nominations during this thirty-day period, the governor may appoint any veteran.

Terms of office for the four members appointed by the governor shall be for four years, commencing on the first day of January and ending on the thirty-first day of December, except that the term of the AMVETS representative shall expire December 31, 1998, and the new term that succeeds it shall commence on January 1, 1999, and end on December 31, 2002. Each member shall hold office from the date of the member's appointment until the end of the term for which the member was appointed. The other members shall serve during their terms of office. Any vacancy shall be filled by appointment in the same manner as by original appointment. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. The members of the board shall serve without pay but shall be reimbursed for travel expenses and for other actual and necessary expenses incurred in the performance of their duties, not to exceed ten dollars per day for ten days in any one year to be appropriated out of any moneys in the state treasury to the credit of the general revenue fund.

The chancellor of the board of regents shall act as secretary to the board and shall furnish such clerical and other assistance as may be necessary to the performance of the duties of the board.

The board shall determine the number of scholarships to be made available, receive applications for scholarships, pass upon the eligibility of applicants, decide which applicants are to receive scholarships, and do all other things necessary for the proper administration of this chapter.

The board may apply for, and may receive and accept, grants, and may receive and accept gifts, bequests, and contributions, from public and private sources, including agencies and instrumentalities of the United States and this state, and shall deposit the grants, gifts, bequests, or contributions into the Ohio war orphans scholarship fund.

Amended by 129th General AssemblyFile No.193,HB 280, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Effective Date: 10-21-1997; 2008 SB289 08-22-2008

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.03 - Scholarship eligibility.

Scholarships shall be granted only to children of deceased or disabled veterans of the armed services of the United States. To be eligible for a scholarship, such child shall:

(A) At the time of application, have attained the sixteenth, but not the twenty-fifth, birthday;

(B) At the time of application, if a child of a veteran who entered the armed services:

(1) As a legal resident of Ohio, have resided in the state for the last preceding year;

(2) Not as a legal resident of Ohio, have resided in the state for the year preceding the year in which application for the scholarship is made and any other four of the last ten years;

(C) Be in financial need, as determined by the board.

Effective Date: 10-21-1997; 2006 HB699 03-29-2007

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.031 - War orphans' scholarships for children of members of the Ohio national guard and reserved components of armed services.

War orphans' scholarships provided in sections 5910.01 to 5910.06 of the Revised Code, shall be granted to children of members of the Ohio national guard and the reserve components of any of the armed services of the United States who are killed or permanently and totally disabled while on active duty pursuant to bona fide orders of the governor or the president of the United States, or who are killed or permanently and totally disabled while at a scheduled training assembly, a field training period of any duration or length, or active duty for training, pursuant to bona fide orders issued by a competent authority. Such scholarships shall be granted within the total number of scholarships provided under section 5910.05 of the Revised Code and are available only to children who further qualify pursuant to divisions (A), (B), (C), and (D) of section 5910.03 of the Revised Code.

As used in this section, "permanently and totally disabled" means having a disability which renders the person incapable of engaging in substantially gainful employment and which is presumed to be permanent, as determined by a special board of three officers of the Ohio national guard named by the governor, one of whom shall be a medical officer licensed to practice in this state.

Effective Date: 06-30-1995

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.032 - War orphans' scholarships for children of persons declared prisoner of war or missing in action.

(A) A war orphans scholarship, as provided under sections 5910.01 to 5910.06 of the Revised Code, shall be granted to the child of any person who, in the course of honorable service in the armed services of the United States, was declared by the United States department of defense to be a prisoner of war or missing in action as a result of the United States' participation in armed conflict on or after January 1, 1960, if either of the following apply:

(1) The parent, at the time of entry into the armed services of the United States, or at the time the parent was declared to be a prisoner of war or missing in action, was a resident of Ohio;

(2) If the parent did not enter the armed services as a resident of Ohio and was not a resident of Ohio when declared a prisoner of war or missing in action, the child has resided in Ohio for the year immediately preceding the year in which the application for the scholarship is made and any four of the last ten years.

The scholarships shall be in addition to the total number of scholarships provided under section 5910.05 of the Revised Code. Notwithstanding section 5910.03 of the Revised Code, scholarships provided under this section shall be made to any such child who, at the time of application, has attained the sixteenth, but not the twenty-first, birthday. The termination of a child's parent or guardian's status as a prisoner of war or being missing in action does not affect such child's eligibility for the benefit provided by this section.

(B) Scholarships provided under this section shall consist of either of the following:

(1) A scholarship of the type described in division (A) of section 5910.04 of the Revised Code together with reasonable and necessary expenses for room, board, books, and laboratory fees. The additional amount for such expenses shall be paid from moneys appropriated by the general assembly for such purpose.

(2) A scholarship of the type described in division (B) of section 5910.04 of the Revised Code together with an additional grant equal to the average value of the reasonable and necessary expenses granted under division (B)(1) of this section during the preceding year for room, board, books, and laboratory fees. The additional grant shall be paid from moneys appropriated by the general assembly for such purpose, and shall be paid to the child through the institution in which the child is enrolled. In no case shall the additional grant exceed the amount actually expended by the child for room, board, books, and laboratory fees.

Effective Date: 06-29-1999

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.04 - Scholarship types.

Scholarships granted under sections 5910.01 to 5910.06 of the Revised Code shall consist of either of the following:

(A) An exemption from the payment of one hundred per cent of the general and instructional fees at colleges and universities which receive support from the state of Ohio and are approved by the chancellor of the board of regents, except that the percentage may be reduced by the war orphans scholarship board in any year that insufficient funds are appropriated to fully fund scholarships for all eligible students;

(B) A grant to an eligible child who is enrolled in an institution that has received a certificate of authorization from the board of regents under Chapter 1713. of the Revised Code, or a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, or an institution that has received a certificate of registration from the state board of proprietary school registration. Students who attend an institution that holds a certificate of registration shall be enrolled in either a program leading to an associate degree or a program leading to a bachelor's degree for which associate or bachelor's degree program the institution has received program authorization issued under section 3332.05 of the Revised Code to offer such degree program. The grant shall be paid to the child through the institution in which the child is enrolled, and shall equal one hundred per cent of the average value of all scholarships granted under division (A) of this section during the preceding year, except that the percentage may be reduced by the war orphans scholarship board in any year that insufficient funds are appropriated to fully fund scholarships for all eligible students. In no case shall the grant exceed the total general and instructional charges of the institution.

The board shall not reduce the percentage to be paid for scholarships awarded pursuant to section 5910.032 of the Revised Code below one hundred per cent.

Effective Date: 02-20-2002

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.05 - Scholarships granted based upon available funds - minimum requirements.

The Ohio war orphans scholarship board shall determine how many scholarships are to be granted based upon available funds provided by the Ohio general assembly. If funds are available all eligible applicants shall be granted a scholarship.There shall be no limitation on the number of scholarships granted under section 5910.032 of the Revised Code, nor any limitation on the number of scholarships granted to any college or university under such section. No person shall be granted a scholarship for more than five academic years of education, which shall be at the undergraduate level. The board shall provide minimum scholastic requirements for recipients and shall withdraw the aid from any person who fails to maintain such requirements.

Effective Date: 12-02-1996

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.06 - Annual report.

The Ohio war orphans scholarship board shall make a complete report of its administration of this chapter, to each first regular session of the general assembly.

Effective Date: 10-21-1997

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5910.07 - Ohio war orphans scholarship fund.

The Ohio war orphans scholarship fund is created in the state treasury. The fund shall consist of gifts, bequests, grants, and contributions made to the fund. Investment earnings of the fund shall be deposited into the fund. The fund shall be used to operate the war orphans scholarship program and to provide grants under sections 5910.01 to 5910.06 of the Revised Code.

Added by 129th General AssemblyFile No.193,HB 280, §1, eff. 3/27/2013.

Added by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.






Chapter 5911 - ARMORIES

Section 5911.01 - Armory definitions.

As used in Chapters 5911., 5913., 5919., 5920., 5923., and 5924. of the Revised Code:

(A) "Unit" means a company, battery, troop, air squadron, band, or detachment.

(B) "Organization" means a command composed of two or more units.

Effective Date: 10-24-1961



Section 5911.011 - Powers of adjutant general as director of state armories.

(A) As director of state armories, the adjutant general may acquire, design, construct, expand, rehabilitate, and convert grounds, armories, airfields, and other facilities for the purposes of developing, training, and operating units of the Ohio national guard and for the safekeeping of arms, clothing, equipment, and other state or federal military property issued to the Ohio national guard, or state property issued to the Ohio military reserve or the Ohio naval militia.

(B) In acquiring grounds, armories, airfields, and other facilities for the purposes described in division (A) of this section, the adjutant general may lease property for any term up to ninety-nine years, subject to the availability of state funds or federal funds obtained under an agreement by which the United States contributes to the cost of leasing the grounds, armory, airfield, or other facility, or the adjutant general may build suitable buildings, airfields, and facilities for those purposes.

(C) The adjutant general may provide for the leasing, management, care, and maintenance of those grounds, armories, airfields, and other facilities and may prescribe any rules for the management and guidance of the organizations and units occupying them that are necessary. When promulgating those rules, the adjutant general need not comply with Chapter 111. or 119. of the Revised Code.

Effective Date: 09-18-1997



Section 5911.02 - Assignment of military facilities.

The adjutant general shall assign to each organization and unit of the Ohio national guard, and the Ohio military reserve the armories, grounds, buildings, airfields, and other facilities provided for in sections 5911.01 to 5911.18 of the Revised Code.

Effective Date: 09-23-1985



Section 5911.03 - Gifts become state property.

(A) The adjutant general may receive gifts of land, money, or other property for the purpose of aiding in the acquisition of grounds and airfields, or the purchase, building, furnishing, or maintaining of an armory, airfield, or other facility for military purposes.

(B) All lands acquired under this section shall be deeded to the state, and all property received under this section from any source shall become the property of this state, except as may be provided in an agreement by which the United States contributes to the cost of acquiring, designing, or constructing the grounds, armory, airfield, or other facility used for developing, training, and operating units of the national guard.

Effective Date: 09-18-1997



Section 5911.04 - Construction of armories and facilities.

The adjutant general shall be governed in the construction of armories, other facilities, and airfields for military purposes by sections 153.01 to 153.20 and 153.50 to 153.60 of the Revised Code.

Effective Date: 09-18-1997



Section 5911.05 - Appropriation of property.

The adjutant general has the same power as the director of administrative services to condemn and appropriate land and such land is hereby declared to be a public necessity. Such power shall be exercised in accordance with sections 163.01 to 163.22 of the Revised Code.

Effective Date: 12-04-1973



Section 5911.06 - [Repealed].

Effective Date: 10-24-1961



Section 5911.07 - Use and occupancy of armories.

The armories erected by the state are for the use of the organized militia; but in each armory there may be provided and maintained, except as provided in this section, a suitable room including heating, lighting, and janitor services, for the free use of patriotic and national organizations chartered under part B of subtitle II of Title 36 of the United States Code, unless such rooms are already provided by the erection of a county memorial building or otherwise by the state, or by the county, township, or municipal corporation. This section does not require a separate room to be maintained for each organization. The room provided in this section may be used for military training when not in actual use by one of the aforenamed organizations. This section applies only during the time that such armory is being used by a unit of the organized militia.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-23-1985



Section 5911.08 - Sale of beer or intoxicating liquor prohibited.

(A) Except as allowed under a permit issued under Chapter 4303. of the Revised Code, the sale of beer or intoxicating liquor in an armory, airfield, or other facility used for training and for the safekeeping of arms, clothing, equipment, and other military property belonging to the Ohio organized militia provided for by section 5911.011 of the Revised Code is prohibited.

(B) Any person guilty of violating division (A) of this section shall be punished as provided in Chapter 4303. of the Revised Code.

Effective Date: 09-18-1997



Section 5911.09 - Armory board of control - appointment.

For each armory erected or provided, the adjutant general shall appoint a board of control, to consist of one or more officers of the organizations or units quartered therein. Such board or officer in control may rent the armory for temporary purposes, subject to regulations prescribed by the adjutant general, and the money derived from such rental shall be paid into the treasury of the armory board of control.

Effective Date: 10-24-1961

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5911.10 - Armory improvements fund - lease or sale of vacant armory.

If any armory erected or purchased by the state becomes vacant because of the deactivation of the organizations quartered in that armory, the governor and the adjutant general may lease that armory; or, when authorized by an act of the general assembly, may sell that armory or lease it for a period of years.

The proceeds from the sale or lease of such an armory, or from the sale or lease of other facilities and land owned by the adjutant general, shall be credited to the armory improvements fund, which is hereby created in the state treasury. The moneys in the fund shall be used to support Ohio army national guard facility and maintenance expenses as the adjutant general directs. Any fund expenditure related to the construction, acquisition, lease, or financing of a capital asset is subject to approval by the controlling board. Investment earnings of the fund shall be credited to the general revenue fund.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-29-1994



Section 5911.11 - Community match armories fund.

There is hereby created in the state treasury the community match armories fund. The fund shall consist of all amounts received as revenue from contributions from local entities for construction and maintenance of Ohio army national guard readiness and community centers and facilities. The moneys in the fund shall be used to support the acquisition and maintenance costs of centers and facilities representing the local entity's share of costs, including the local entity's share of utility costs. Investment earnings of the fund shall be credited to the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5911.12 - Annual report.

The board of control provided for by section 5911.09 of the Revised Code, shall make an annual report of the proceedings incident to the location and management of grounds, airfields, armories, and other buildings for military purposes and a detailed account of all receipts and disbursements. The report shall be filed in the office of the adjutant general.

Effective Date: 10-24-1961

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4



Section 5911.13 to 5911.16 - [Repealed].

Effective Date: 12-22-1992



Section 5911.17 - [Repealed].

Effective Date: 07-01-1985



Section 5911.18 - Attorney general to serve as legal advisor to adjutant general.

Whenever it is necessary to condemn and appropriate lands, examine contracts, sue on bonds, or have other work done that requires legal counsel, the attorney general shall represent and be the legal advisor to the adjutant general.

Effective Date: 09-29-1994






Chapter 5913 - ADJUTANT GENERAL

Section 5913.01 - Adjutant general is commander and administrative head of organized militia - duties.

(A) The adjutant general is the commander and administrative head of the Ohio organized militia. The adjutant general shall:

(1) Be provided offices and shall keep them open during usual business hours;

(2) Have and maintain custody of all military records, correspondence, and other documents of the Ohio organized militia;

(3) Superintend the preparation of all returns and reports required by the United States from the state on military matters;

(4) Keep a roster of all officers of the Ohio organized militia, including retired officers;

(5) Whenever necessary, cause the military provisions of the Revised Code and the orders, regulations, pamphlets, circulars, and memorandums of the adjutant general's department to be printed and distributed to the organizations of the Ohio organized militia;

(6) Prepare and issue all necessary Ohio organized militia forms and attest to all commissions issued to officers of the Ohio organized militia;

(7) Have a seal, and all copies of orders, records, and papers in the adjutant general's office certified and authenticated with that seal shall be competent evidence in like manner as if the originals were produced. All orders issued from the adjutant general's office shall bear a duplicate of the seal.

(8) Keep and preserve the arms, ordnance, equipment, and all other military property belonging to the state or issued to the state by the federal government and issue any regulations necessary to keep, preserve, and repair the property as conditions demand;

(9) Issue adjutant general's property to the units of the Ohio organized militia as the necessity of the service or organizational or allowance tables requires;

(10) Submit an annual report to the governor at such time as the governor requires of the transaction of the adjutant general's department, setting forth the strength and condition of the Ohio organized militia and other matters that the adjutant general chooses;

(11) Command the joint force headquarters of the Ohio national guard.

(B) The adjutant general shall issue and distribute all orders issued in the name of the governor as the commander in chief of the Ohio organized militia and perform the duties that the governor directs and other duties prescribed by law.

(C) The adjutant general may enter into cooperative agreements, contractual arrangements, or agreements for the acceptance of grants with the United States or any agency or department of the United States, other states, any department or political subdivision of this state, or any person or body politic, to accomplish the purposes of the adjutant general's department. The adjutant general shall cooperate with, and not infringe upon, the rights of other state departments, divisions, boards, commissions, and agencies, political subdivisions, and other public officials and public and private agencies when the interests of the adjutant general's department and those other entities overlap.

The funds made available by the United States for the exclusive use of the department shall be expended only by the department and only for the purposes for which the federal funds were appropriated. In accepting federal funds, the department agrees to abide by the terms and conditions of the grant or cooperative agreement and further agrees to expend the federal funds in accordance with the laws and regulations of the United States.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-18-1997



Section 5913.011 - Securing social security benefits for employees of the Ohio national guard.

The adjutant general of Ohio is hereby authorized to enter into a contract with the federal social security administration for the purpose of securing social security benefits, under the national social security act, for those employees of the Ohio national guard who are paid from federal funds, and for whom the federal congress appropriates funds to cover employer's share of social security payments.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-16-1957



Section 5913.012 - Amended and Renumbered RC 5902.03.

Effective Date: 07-22-1994



Section 5913.013 - [Repealed].

Effective Date: 09-18-1997



Section 5913.02 - Governor's military staff.

The military staff of the governor may consist of any of the following:

(A) An adjutant general in the grade of major general, who shall perform the duties of quartermaster general;

(B) An assistant adjutant general for army in the grade of major general;

(C) An assistant adjutant general for air in the grade of major general;

(D) An assistant quartermaster general in the grade of colonel or brigadier general or any retired officer who has appropriate qualifications for the position, as determined by the adjutant general and the governor.

All persons named in divisions (A) to (D) of this section shall be appointed by the governor and shall hold office during the governor's pleasure.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-18-1997



Section 5913.021 - Qualifications of officers.

(A) The adjutant general at the time of appointment shall be a federally recognized officer in the Ohio national guard in the grade of colonel or above.

(B) The assistant adjutant general for army at the time of appointment shall be a federally recognized officer in the Ohio army national guard in the grade of colonel or above.

(C) The assistant adjutant general for air at the time of appointment shall be a federally recognized officer in the Ohio air national guard in the grade of colonel or above.

(D) The assistant quartermaster general at the time of appointment shall be a federally recognized officer in the Ohio army national guard in the grade of colonel or brigadier general, or any retired officer who has appropriate qualifications for the position, as determined by the adjutant general and the governor.

(E) The adjutant general, the assistant adjutant general for army, the assistant adjutant general for air, and the assistant quartermaster general at the time of appointment shall each have not less than ten years' commissioned service in the armed forces of the United States, not less than five years of that service being in the Ohio national guard, and shall at all times during their tenure of office be federally recognized officers of the Ohio national guard.

(F) The provisions of this section relative to federal recognition shall be suspended during any period of emergency when the majority of the units of the Ohio national guard are in the federal service. In that event, retired officers of the Ohio national guard shall be eligible to serve as adjutant general, assistant adjutant general for army, assistant adjutant general for air, and assistant quartermaster general for the duration of such emergency or until a majority of the units of the Ohio national guard are released from federal service.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-18-1997



Section 5913.03 - Bonds of officers.

The adjutant general shall give bond in the sum of thirty thousand dollars to the state conditioned upon the faithful performance of the adjutant general's official duties; the assistant adjutant general for army and the assistant adjutant general for air shall give bond in the sum of ten thousand dollars; and the assistant quartermaster general shall give bond in the sum of twenty thousand dollars. If a surety bond is given, the premiums shall be paid out of funds appropriated for the surety bond. These bonds shall be filed in the office of the secretary of state. All other bonds given by the various officers of the Ohio organized militia shall be filed and recorded in the office of the adjutant general.

Effective Date: 09-18-1997



Section 5913.04 - [Repealed] .

Repealed by 128th General AssemblyFile No.54,HB 449, §2, eff. 9/17/2010.

Prior History: (Effective Date: 09-18-1997)



Section 5913.05 - Assistant adjutants general - duties.

(A) The assistant adjutants general shall serve in the office of the adjutant general and aid the adjutant general by performing the duties that the adjutant general assigns them.

(B) In the absence or disability of the adjutant general, the senior assistant adjutant general shall perform the duties of the adjutant general.

(C) In the absence or disability of the adjutant general and the senior assistant adjutant general, the junior assistant adjutant general shall perform the duties of the adjutant general.

Effective Date: 09-18-1997



Section 5913.051 - Assistant to state area commander for readiness and training for army.

(A) The adjutant general may appoint an assistant adjutant general - army. This assistant shall be a brigadier general and shall aid the adjutant general by performing duties that the adjutant general assigns that include the areas of readiness, mobilization, and homeland defense preparedness. This assistant shall not be a full-time state employee or a member of the governor's military staff, but shall serve in that capacity only during federally recognized training, special duty periods, mobilization periods, or state active duty, and shall at the time of appointment be in the rank of colonel or above but otherwise meet the qualifications established by the department of defense/army for general officer qualification.

(B) The adjutant general may appoint an assistant adjutant general airforce. This assistant shall be a brigadier general and shall aid the adjutant general by performing duties that the adjutant general assigns that include the areas of readiness, mobilization, and homeland defense preparedness. This assistant shall not be a full-time state employee or a member of the governor's military staff, but shall serve in that capacity only during federally recognized training, special duty periods, mobilization periods, or state active duty, and shall at the time of appointment be in the rank of colonel or above but otherwise meet the qualifications established by the department of defense/air force for general officer qualification.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-18-1997



Section 5913.06 - Assistant quartermaster general.

(A) The assistant quartermaster general, under direction of the adjutant general as quartermaster general, shall have charge of all state military property and property of the adjutant general's department belonging to the state.

(B) The assistant quartermaster general shall keep an accurate account of state military property and property of the adjutant general's department and prepare reports as the adjutant general directs.

(C) The assistant quartermaster general shall perform other duties assigned by the adjutant general.

(D) In the absence or disability of the adjutant general and the assistant adjutants general, the assistant quartermaster general shall perform the duties of the adjutant general.

Effective Date: 09-18-1997



Section 5913.07 - Retired officers list.

(A) Any person who has served as a member of the Ohio organized militia or of the armed forces of the United States, or both, for a period of twenty years, eight years of which have been served as a commissioned officer of the Ohio organized militia, at the person's request and upon approval of the adjutant general, may be placed upon the retired list, which shall be kept in the office of the adjutant general.

(B) Retired officers shall receive no compensation from the state for their services except as provided in this section, but may on all occasions of ceremony wear the uniform of their rank.

(C) The adjutant general may assign or detail retired officers upon duty and when so assigned or detailed, they shall receive the same pay and allowances as officers on the active list of the element of the Ohio organized militia assigned, detailed, or employed under like condition.

Effective Date: 09-18-1997



Section 5913.08 - Direction over property - employees.

The adjutant general has general direction over military and other adjutant general's department property belonging to the state. The adjutant general may employ employees as necessary to carry out the duties of the adjutant general's department.

Effective Date: 09-18-1997



Section 5913.09 - Custodian of military property of state.

(A) The adjutant general is the custodian of all military and other adjutant general's department property, both real and personal,belonging to the state.

(B) The adjutant general may make changes and improvements to military and other adjutant general's department property as the needs of the state and federal government and the exigencies of the service require. All improvements made upon that property belonging to the state, from moneys received either all or in part from the state or federal government, or both, become the property of the state, except as may be provided in an agreement and corresponding regulations by which the United States contributes to the cost of an improvement.

(C)

(1) In accordance with applicable state and federal law and regulations, the adjutant general, with the approval of the governor, may acquire by purchase lease, license, or otherwise, real and personal property necessary for the purposes of the department.

(2) In accordance with applicable state and federal law and regulations, the adjutant general, with the approval of the attorney general, may enter into contracts for the construction, repair, renovation, maintenance, and operation of military or other adjutant general's department property.

(3) In accordance with applicable state and federal law and regulations, the adjutant general, with the approval of the governor, may lease or exchange all or part of any military or other adjutant general's department property or grant easements or licenses, if the lease, exchange, easement, or license is advantageous to the state.

(4) All real property of the adjutant general's department shall be sold in accordance with section 5911.10 of the Revised Code.

(D)

(1) Except as otherwise provided in this section, all income from any military or other adjutant general's department property of the state, not made a portion of the company, troop, battery, detachment, squadron, or other organization funds by regulations, shall be credited to the funds for the operation and maintenance of the Ohio organized militia, as the adjutant general directs, in accordance with applicable state and federal law and regulations and the agreements by which the United States contributes to the cost of operation and maintenance of the Ohio national guard.

(2) There is hereby created in the state treasury the camp Perry/buckeye inn operations fund. The fund shall consist of all amounts received as revenue from the rental of facilities located at the camp Perry training site in Ottawa county and the buckeye inn at Rickenbacker air national guard base in Franklin county, and all amounts received from the use of the camp Perry training site and its facilities, including shooting ranges. The moneys in the fund shall be used to support the facility operations of the camp Perry clubhouse and the buckeye inn. Investment earnings of the fund shall be credited to the general revenue fund.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-18-1997



Section 5913.10 - Protection and safety regulations.

(A) The adjutant general may prescribe and enforce regulations for the property referred to in section 5913.09 of the Revised Code, as the adjutant general deems necessary for protection and safety.

(B) In prescribing regulations under division (A) of this section, the adjutant general need not comply with Chapter 111. or 119. of the Revised Code.

Effective Date: 09-18-1997



Section 5913.11 - Ohio military medal of distinction.

(A) There is hereby created the Ohio military medal of distinction. The adjutant general shall design the medal and coordinate an eligibility establishment program. An individual is eligible for the medal if the individual was killed on or after September 10, 2001, while doing one of the following:

(1) Engaging in an action against an enemy of the United States;

(2) Engaging in military operations involving conflict with an opposing foreign force;

(3) Serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party; or

(4) Serving in a combat zone designated by presidential order.

(B) To receive the Ohio military medal of distinction, an individual shall be at least one of the following at the time the member was killed :

(1) A national guard member who is a resident of this state;

(2) An Ohio national guard member;

(3) A United States military reserves member who is a resident of this state;

(4) A United States armed forces member who is a resident of this state .

(C)

(1) At least once per year, the adjutant general shall provide a list of eligible medal recipients to the department of veterans services and the governor. The adjutant general shall prepare a medal for each eligible medal recipient. The medal shall be presented to the recipient's primary next of kin, as designated by the recipient. If the recipient has not designated a primary next of kin or if the designated primary next of kin is deceased, the primary next of kin shall be determined under the rules of the United States department of defense.

(2) The governor and the general assembly annually shall hold a joint ceremony to recognize the medal recipients for the prior year and to present each medal to the recipient's primary next of kin, as determined under division (C)(1) of this section.

(D)

(1) If a parent of the medal recipient is the primary next of kin, as determined under division (C)(1) of this section, and the medal recipient's parents are not married to each other or are legally separated from each other, the medal recipient's other living parent may request a duplicate medal at no cost.

If neither of the medal recipient's parents is the primary next of kin, as determined under division (C)(1) of this section, the living parents of the medal recipient jointly may request a duplicate medal at no cost, except that if the parents of the medal recipient are not married to each other or are legally separated from each other, each living parent may request a duplicate medal at no cost.

If the medal recipient's spouse is not the primary next of kin, the spouse may request a duplicate medal at no cost.

The adjutant general shall prescribe a form by which a parent or spouse may request a duplicate medal under division (D)(1) of this section.

(2) A surviving spouse, a natural or adopted child who is at least eighteen years of age, a parent, a brother or sister, whether of the whole or the half blood, who is at least eighteen years of age, an aunt or uncle who is at least eighteen years of age, or a grandparent of a medal recipient may apply to the adjutant general, on a form prescribed by the adjutant general, to receive a duplicate medal. The applicant shall include with the application a fee in an amount to be determined by the adjutant general. The adjutant general shall set the fee at an amount no greater than the cost of producing the duplicate medal.

(E) There is hereby created in the state treasury the military medal of distinction fund. The fund shall consist of all fees collected from applicants for duplicate medals as well as appropriations made by the general assembly for purposes of the Ohio military medal of distinction program. The fund shall be used to pay for the production of medals. Investment earnings of the fund shall be credited to the fund.

Amended by 129th General AssemblyFile No.160,HB 532, §1, eff. 3/22/2013.

Effective Date: 09-18-1997; 2008 SB248 04-07-2009



Section 5913.12 to 5913.16 - [Repealed].

Effective Date: 10-24-1961



Section 5913.17 - Unauthorized entry or disorderly conduct in encampment.

No person shall enter an encampment of the Ohio organized militia when forbidden to do so, or, having been permitted to enter the encampment, behave in a disorderly manner or shall resist a sentry or guard acting under orders to prevent that entry or disorderly conduct.

Effective Date: 09-18-1997



Section 5913.18 - Amended and Renumbered RC 5902.01.

Effective Date: 07-22-1994



Section 5913.19 - [Repealed].

Effective Date: 07-01-1963



Section 5913.20 - [Repealed].

Effective Date: 10-24-1961



Section 5913.21, 5913.22, 5913.23 - Amended and Renumbered RC 5902.04, 5902.02, 5902.05.

Effective Date: 07-22-1994



Section 5913.24, 5913.25, 5913.26 - Amended and Renumbered RC 5902.06, 5902.07, 5902.08.

Effective Date: 07-22-1994



Section 5913.30 - Placement of memorial markers listing POWS/MIAS at highway rest areas.

The chief of the division of soldiers' claims and veterans affairs may establish such committees as he considers necessary to enable the placement at appropriate improved roadside rest areas along highways of the interstate system or the primary system of memorial markers honoring those Ohio residents who are listed by the United States department of defense as a prisoner of war or missing in action from the Korean conflict or the Vietnam conflict.

The committee shall do the following:

(A) Compile a list of Ohio residents who are listed as prisoners of war or missing in action from the Korean conflict or the Vietnam conflict;

(B) Design a memorial marker that, subject to approval by the director of transportation, shall be used uniformly throughout the state at the appropriate rest areas;

(C) Coordinate its efforts with any veterans organization in this state that is incorporated and issued a charter by the congress of the United States or is recognized by the United States department of veterans affairs, or is an auxiliary organization of such a veterans organization;

(D) At the time a marker is installed at a roadside rest area, coordinate a dedication ceremony to honor the persons memorialized at the rest area.

Effective Date: 09-29-1992



Section 5913.99 - Penalty.

Whoever violates section 5913.17 of the Revised Code shall be fined not more than five hundred dollars.

Effective Date: 07-22-1994






Chapter 5915 - EMERGENCY MANAGEMENT; CIVIL DEFENSE [RENUMBERED]

Section 5915.01, 5915.02, 5915.03 - Amended and Renumbered RC 5502.21, 5502.22, 5502.23.

Effective Date: 1995 SB162 10-29-1995



Section 5915.04, 5915.041, 5915.05, 5915 - Amended and Renumbered RC 5502.24, 5915.04, 5502.25, 5502.26.

Effective Date: 1995 SB162 10-29-1995



Section 5915.07, 5915.071, 5915.08 - Amended and Renumbered RC 5502.27, 5502.271, 5502.28.

Effective Date: 1995 SB162 10-29-1995



Section 5915.09, 5915.091 - Amended and Renumbered RC 5502.29, 5502.291.

Effective Date: 1995 SB162 10-29-1995



Section 5915.11 - Amended and Renumbered RC 5502.31.

Effective Date: 1995 SB162 10-29-1995



Section 5915.13, 5915.14 - Amended and Renumbered RC 5502.33, 5502.34.

Effective Date: 1995 SB162 10-29-1995



Section 5915.16 - Amended and Renumbered RC 5502.36.

Effective Date: 1995 SB162 10-29-1995



Section 5915.18 - Amended and Renumbered RC 5502.38.

Effective Date: 1995 SB162 10-29-1995



Section 5915.19 - [Repealed].

Effective Date: 1995 SB162 10-29-1995



Section 5915.20 - Amended and Renumbered RC 5920.06.

Effective Date: 1995 SB162 10-29-1995



Section 5915.21 - [Repealed].

Effective Date: 1995 SB162 10-29-1995



Section 5915.22, 5915.23, 5915.24 - Amended and Renumbered RC 5502.42, 5502.43, 5502.44.

Effective Date: 1995 SB162 10-29-1995



Section 5915.25, 5915.26 - Amended and Renumbered RC 5502.45, 5502.46.

Effective Date: 1995 SB162 10-29-1995



Section 5915.29, 5915.30, 5915.31 - Amended and Renumbered RC 5502.49, 5502.50, 5502.51.

Effective Date: 1995 SB162 10-29-1995



Section 5915.99 - Amended and Renumbered RC 5502.99.

Effective Date: 1995 SB162 10-29-1995






Chapter 5917 - MILITARY CENSUS [REPEALED]

Section 5917.01 to 5917.06, 5917.99 - 5917.01 to 5917.06, 5917.99

Effective Date: 1997 SB130 09-18-1997






Chapter 5919 - OHIO NATIONAL GUARD

Section 5919.01 - Composition and organization of Ohio national guard.

(A) The Ohio national guard consists of those organizations and units that are, under the laws of the United States and the regulations promulgated under them, prescribed as the portion of the army or air national guard of the United States located and organized within this state according to the locations, branches, organizations, and allotments approved by the governor of this state.

(B) The organizations and units of the Ohio national guard shall conform to and be organized according to the organizational or allowance tables prescribed by the department of the army or air force and by the national guard bureau for the national guard. In case of an emergency or imminent danger of an emergency, the governor, as commander in chief, may increase the size of the Ohio national guard according to the existing regulations governing the armed forces of the United States, as the exigency of the occasion requires. Any organization and increase may be made either pursuant to, or in advance of, any call or order made by the president of the United States.

Effective Date: 09-18-1997



Section 5919.02 - Officers appointed by governor.

(A) All commissioned and warrant officers of the Ohio national guard shall be appointed by the governor as commander in chief and shall be commissioned or warranted according to grade under the regulations of the department of the army or air force and the national guard bureau.

(B) No officer shall be commissioned or warranted until the officer has successfully passed tests as to physical, moral, and professional fitness as prescribed by regulations promulgated under federal law for federal recognition as a commissioned or warrant officer.

(C) General officers shall be appointed from the federally recognized eligible commissioned officers of the army or air national guard of this state or of another component of the armed forces of the United States, who have served at least fifteen years as a commissioned officer in the army or air national guard or in another component of the armed forces of the United States, or both.

Effective Date: 09-18-1997



Section 5919.03 - [Repealed].

Effective Date: 10-24-1961



Section 5919.04 - Regulations and other publications governing appointments.

(A) The adjutant general may issue regulations and other publications governing the appointment of officers in the Ohio national guard and all other matters as necessary to conform to the requirements made or authorized by congress for participation in federal appropriations for the national guard.

(B) In issuing regulations and other publications under division (A) of this section, the adjutant general need not comply with Chapter 111. or 119. of the Revised Code.

Effective Date: 09-18-1997



Section 5919.05 - Commissioned officers of Ohio national guard shall take and subscribe to oath.

Commissioned officers of the Ohio national guard shall take and subscribe to the following oath of office:

"I, . . . . . . . . ., do solemnly swear that I will support and defend the constitution of the United States and the constitution of the state of Ohio, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the president of the United States and of the Governor of the state of Ohio; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of . . . . . . . . in the National Guard of the United States and of the state of Ohio, upon which I am about to enter, so help me God."

Every officer before being commissioned shall take such oath within ten days after his appointment, and unless he does so is deemed to have declined his office and the appointment shall be vacated.

Effective Date: 10-01-1953



Section 5919.06 - Persons eligible for commission.

Persons shall be commissioned as officers of the Ohio national guard as provided under army, air force, and national guard regulations.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 10-24-1961



Section 5919.07 - Warrant officers.

When authorized by the federal government, warrant officers may be appointed by the governor under such regulations as are prescribed by the federal government.

Effective Date: 10-24-1961



Section 5919.071 - Federal recognition of commission.

Any person, commissioned or warranted as an officer in the Ohio national guard, shall hold the commission or warrant during the period of the person's federal recognition. The termination or withdrawal by the department of the army or air force of the federal recognition of any commissioned or warrant officer in the army or air national guard of the United States shall terminate the person's commission or warrant in the Ohio national guard.

Effective Date: 09-18-1997



Section 5919.08 - Noncommissioned officers.

All noncommissioned officers of the Ohio national guard shall be appointed as prescribed by appropriate armed forces regulations.

Effective Date: 10-24-1961



Section 5919.09 - Period of enlistments.

Enlistments in the Ohio national guard shall be for the period prescribed by act of congress and publications of the department of the army or air force and national guard bureau.

Effective Date: 09-18-1997



Section 5919.10 - Enlistment contract and oath of enlistment prerequisite for enlisting.

All persons enlisting in the Ohio national guard shall sign an enlistment contract and subscribe to the following oath of enlistment."

"I do hereby acknowledge to have voluntarily enlisted this . . . . . day of . . . . . ., . . ., as a soldier in the national guard of the United States and of the state of Ohio, for a period of . . . . . year . . . . ., under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and to the state of Ohio, and that I will serve them honestly and faithfully against all their enemies whomsoever, and that I will obey the orders of the president of the United States and of the governor of the state of Ohio, and of the officers appointed over me according to law and the regulations and uniform code of military justice."

This section shall not apply to personnel transferred or assigned to the Ohio national guard under the laws and regulations of the United States.

Effective Date: 05-09-2000



Section 5919.11 - Officers authorized to administer oaths.

All commissioned officers and warrant officers of the Ohio national guard and the armed forces of the United States may administer oaths and affirmations in the appointment or enlistment of officers and soldiers of the Ohio national guard.

Effective Date: 06-27-1979



Section 5919.12 - Honorable discharge of officer.

A commissioned or warrant officer of the Ohio national guard may be honorably discharged by the governor as commander in chief upon the officer's resignation, in conformity with the requirements of the department of the army or air force and the national guard bureau, but the officer shall not be discharged until the officer has accounted for all state and United States property and all public moneys for which the officer is responsible.

Effective Date: 09-18-1997



Section 5919.13 - Retired officers list.

(A) Any commissioned or warrant officer who has served as a member of the Ohio national guard for a period of twenty years, eight of which have been as a commissioned or warrant officer, may at the officer's request, and shall upon termination of the officer's federal recognition, be placed upon the retired list, which shall be kept in the office of the adjutant general.

(B) Retired officers shall receive no compensation from the state for their services except as provided in this section, but may on all occasions of ceremony wear the uniform of their rank.

(C) The adjutant general may detail a retired officer to duty other than in the command of troops, consistent with federal publications. A retired officer then shall receive pay and allowances as prescribed under the department of defense pay manual.

Effective Date: 09-18-1997



Section 5919.14 - Determination of fitness of officer.

(A) At any time the moral character, capacity, and general fitness for service of any Ohio national guard officer may be determined by a board of officers, which shall be convened and proceed according to publications of the department of the army or air force and the national guard bureau.

(B) A board of officers convened under division (A) of this section is not a public body subject to section 121.22 of the Revised Code.

Effective Date: 09-18-1997



Section 5919.15 - Transfer to inactive national guard.

Commissioned officers, warrant officers, and enlisted personnel of the Ohio national guard may be transferred to the inactive national guard under regulations that the national guard bureau prescribes.

Effective Date: 09-18-1997



Section 5919.16 - Discharge of officer.

(A) Commissioned and warrant officers in the Ohio national guard shall be discharged by the adjutant general upon either of the following:

(1) The officer's resignation;

(2) Approval of a board's recommendation for withdrawal of federal recognition by the chief of the national guard bureau.

(B) An officer also may be discharged under any of the following circumstances:

(1) Pursuant to other federal regulations;

(2) If absent without leave for three months, upon recommendation of an efficiency board;

(3) Pursuant to sentence by court-martial;

(4) If the officer has been convicted of a crime classified as a felony as described in division (D) or (E) of section 2901.02 of the Revised Code.

Effective Date: 09-18-1997



Section 5919.17 - Discharge of enlisted person.

(A) An enlisted person discharged from service in the Ohio national guard shall receive a discharge, in writing, in the form and with the characterization prescribed by the army or air force. In time of peace, discharges may be given before the expiration of terms of enlistment, under prescribed regulations, subject to any restrictions contained in publications of the department of the army or air force and the national guard bureau.

(B) On termination of an emergency in which personnel of the Ohio national guard have been called or ordered into federal service by the president of the United States according to the laws of the United States, those persons shall continue to serve in the Ohio national guard until the dates upon which their service obligations entered into before the call or order into the federal service would have expired if uninterrupted.

Effective Date: 09-18-1997



Section 5919.18 - [Repealed].

Effective Date: 09-29-1994



Section 5919.19 - Commemorative Ohio national guard service medal.

(A) There is hereby created the commemorative Ohio national guard service medal. The adjutant general shall design the medal and administer the program for its distribution. Former members of the Ohio national guard who have been honorably or medically discharged or released from service in the Ohio national guard are eligible, upon application, to receive the medal.

Eligible persons who apply to receive the medal shall submit to the adjutant general a copy of their DD-214 form or NGB-22 form and a fee in an amount to be determined by the adjutant general. The adjutant general shall set the fee at an amount necessary to cover the cost of producing the medal.

(B) There is hereby created in the state treasury the national guard service medal fund. Fees collected from applicants for the medal as well as any appropriations made by the general assembly for purposes of the medal program shall be paid into the state treasury to the credit of the fund. The fund shall be used to pay for the production of the medal.

Effective Date: 03-30-2006



Section 5919.20 - National guard service medal fund.

There is hereby created in the state treasury the national guard service medal fund. The fund shall consist of all amounts received from the purchase of Ohio national guard service medals for eligible national guard service members as authorized by the general assembly. The moneys in the fund shall be used to purchase additional medals. Investment earnings of the fund shall be credited to the fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 5919.21 - [Repealed].

Effective Date: 08-08-1977



Section 5919.22 - Publications governing discharge of enlisted person.

No enlisted person may be discharged from the Ohio national guard except as provided by publications of the department of the army or air force and the national guard bureau.

Effective Date: 09-18-1997



Section 5919.23 - Creation of additional units - drafting.

The commander in chief may, upon the declaration of war, or upon the breaking out of insurrection, or upon the imminence of either, increase the Ohio national guard and the Ohio military reserve by the creation of such additional units as he deems necessary; and he may proceed in such manner as rules prescribe for the drafting into the organized militia of all such portions of the militia of the state as he deems necessary in any such emergency.

Effective Date: 09-23-1985



Section 5919.24 - Resisting an order or giving aid to public enemy.

In any case covered by section 5919.23 of the Revised Code, any person who shall in any way hinder, delay or resist the orders of the commander in chief with respect thereto, or who shall give any aid or comfort to the public enemy, or either injure or destroy or attempt to injure or destroy any of the military property of the state, or any public building, means or facility of transportation, or any public work within the state, with intent to impede the military forces of this state, or to assist the public enemy of the state or the United States, shall, upon conviction, be punished in such manner as a court-martial directs.

Effective Date: 10-01-1953



Section 5919.25 - Uniforms, arms, and equipment.

The Ohio national guard, as far as practicable, shall be uniformed, armed, and equipped with the same type of uniforms, arms, and equipment as is provided for the United States air force or army.

Effective Date: 09-18-1997



Section 5919.26 - Reports.

The adjutant general shall provide the reports to be made by the officers of the Ohio national guard, which requirements shall, as far as practicable, be in similar form to the reports required under the regulations of the government for the armed forces of the United States.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 10-24-1961



Section 5919.27 - Bonds of officers.

The adjutant general shall provide the form and fix the amount of the bonds required of officers of the Ohio national guard, and pass upon the sufficiency of the sureties. If a surety bond is given, the premium therefor shall be paid out of the Ohio national guard maintenance fund. The adjutant general may require a new bond to be given if in his opinion the surety upon any existing bond has become insufficient.

Effective Date: 10-01-1953



Section 5919.28 - Tactics, field exercises, training and evaluation.

The system of tactics, field exercises, and training and evaluation for the United States army or air force shall be the system of tactics, field exercises, and training and evaluation for the Ohio national guard.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-18-1997



Section 5919.29 - Governor may order military training or duty.

(A) The governor as commander in chief may order individuals and units of the Ohio national guard to perform any training or duty authorized under the "Act of August 10, 1956," 70A Stat. 596, 32 U.S.C.A. 101 to 716, and under regulations prescribed by the president of the United States, the secretary of defense, the secretary of the army, the secretary of the air force, or the chief of the national guard bureau.

(B) When ordered by the governor to perform training or duty under this section or section 5923.12 of the Revised Code, members of the Ohio national guard shall have the protections afforded to persons on federal active duty by the " Service Members Civil Relief Act ," Pub. L. No. 108-189, 50 App. U.S.C.A. 501- 596, and by the "Uniformed Services Employment and Reemployment Rights Act of 1994," 108 Stat. 3149, 38 U.S.C.A. 4301 to 4333.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 09-18-1997



Section 5919.30 - Inspections.

(A) Inspection of units of the Ohio national guard shall be conducted under regulations prescribed by the secretary of the army or secretary of the air force and the chief of the national guard bureau.

(B) The adjutant general or an officer acting under the adjutant general's authority may make other inspections considered necessary by the adjutant general.

Effective Date: 09-18-1997



Section 5919.31 - Reimbursement of active duty members for life insurance premiums.

(A) If an active duty member of the Ohio national guard chooses to purchase life insurance pursuant to the "Servicemembers' Group Life Insurance Act," 79 Stat. 880 et seq. (1965), 38 U.S.C. 1965 et seq. and if the adjutant general determines that the member is ineligible for reimbursement of associated premiums under federal law, the adjutant general shall reimburse the member in an amount equal to the monthly premium paid for each month or part of a month by the member pursuant to the act while being an active duty member.

(B) The adjutant general may request additional money from the controlling board if the adjutant general does not have sufficient available unencumbered funds to reimburse active duty members for life insurance premiums pursuant to this section.

(C) The adjutant general may prescribe and enforce regulations to implement the requirements of this section. In prescribing and enforcing those regulations, the adjutant general need not comply with section 111.15 or Chapter 119. of the Revised Code.

(D) As used in this section, "active duty member" means a member of the Ohio national guard on active duty pursuant to an executive order of the president of the United States, the "Act of October 28, 2004," 118 Stat. 1878, 32 U.S.C. 901 to 908, as amended, another act of the congress of the United States, or a proclamation of the governor, but does not include a member performing full-time Ohio national guard duty or performing special work active duty under the "Act of October 3, 1964," 78 Stat. 999, 32 U.S.C. 502(f).

Effective Date: 09-09-2005; 2006 HB699 12-28-2006



Section 5919.32 - Pay and allowances of officers and enlisted personnel.

For satisfactorily performing inactive duty for training, annual training, and active duty for special work, officers and enlisted personnel of the Ohio national guard shall receive pay and allowances from the United States authorized and allowed by the department of defense pay manual, subject to regulations promulgated under it.

Effective Date: 09-18-1997



Section 5919.33 - Death benefits.

(A) The adjutant general shall pay a death benefit of one hundred thousand dollars from the appropriations made for the purpose to the beneficiary or beneficiaries of any active duty member of the Ohio national guard who dies while performing active duty member of the Ohio national guard who dies while performing active duty, if the beneficiary or beneficiaries has or have been so designated in a written statement as prescribed by the adjutant general.

(B) As used in this section, "active duty member" means a member of the Ohio national guard on active duty pursuant to an executive order of the president of the United States, the "Act of October 28, 2004," 118 Stat. 1878, 32 U.S.C. 901 to 908, as amended, another act of the congress of the United States, or a proclamation of the governor, but does not include a member performing full-time Ohio natonal guard duty or performing special work active duty under the "Act of October 3, 1964," 78 Stat. 999, 32 U.S.C. 502(f).

Effective Date: 09-18-1997; 09-29-2005



Section 5919.34 - Ohio national guard scholarship program.

(A) As used in this section:

(1) "Academic term" means any one of the following:

(a) Fall term, which consists of fall semester or fall quarter, as appropriate;

(b) Winter term, which consists of winter semester, winter quarter, or spring semester, as appropriate;

(c) Spring term, which consists of spring quarter;

(d) Summer term, which consists of summer semester or summer quarter, as appropriate.

(2) "Eligible applicant" means any individual to whom all of the following apply:

(a) The individual does not possess a baccalaureate degree.

(b) The individual has enlisted, re-enlisted, or extended current enlistment in the Ohio national guard or is an individual to which division (F) of this section applies.

(c) The individual is actively enrolled as a full-time or part-time student for at least three credit hours of course work in a semester or quarter in a two-year or four-year degree-granting program at a state institution of higher education or a private institution of higher education, or in a diploma-granting program at a state or private institution of higher education that is a school of nursing.

(d) The individual has not accumulated ninety-six eligibility units under division (E) of this section.

(3) "State institution of higher education" means any state university or college as defined in division (A)(1) of section 3345.12 of the Revised Code, community college established under Chapter 3354. of the Revised Code, state community college established under Chapter 3358. of the Revised Code, university branch established under Chapter 3355. of the Revised Code, or technical college established under Chapter 3357. of the Revised Code.

(4) "Private institution of higher education" means an Ohio institution of higher education that is nonprofit and has received a certificate of authorization pursuant to Chapter 1713. of the Revised Code, that is a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, or that holds a certificate of registration and program authorization issued by the state board of career colleges and schools pursuant to section 3332.05 of the Revised Code.

(5) "Tuition" means the charges imposed to attend an institution of higher education and includes general and instructional fees. "Tuition" does not include laboratory fees, room and board, or other similar fees and charges.

(B) There is hereby created a scholarship program to be known as the Ohio national guard scholarship program.

(C) The adjutant general shall approve scholarships for all eligible applicants. The adjutant general shall process all applications for scholarships for each academic term in the order in which they are received. The scholarships shall be made without regard to financial need. At no time shall one person be placed in priority over another because of sex, race, or religion.

(D)

(1) Except as provided in divisions (I) and (J) of this section, for each academic term that an eligible applicant is approved for a scholarship under this section and either remains a current member in good standing of the Ohio national guard or is eligible for a scholarship under division (F)(1) of this section, the institution of higher education in which the applicant is enrolled shall, if the applicant's enlistment obligation extends beyond the end of that academic term or if division (F)(1) of this section applies, be paid on the applicant's behalf the applicable one of the following amounts:

(a) If the institution is a state institution of higher education, an amount equal to one hundred per cent of the institution's tuition charges;

(b) If the institution is a nonprofit private institution or a private institution exempt from regulation under Chapter 3332. of the Revised Code as prescribed in section 3333.046 of the Revised Code, an amount equal to one hundred per cent of the average tuition charges of all state universities;

(c) If the institution is an institution that holds a certificate of registration from the state board of career colleges and schools, the lesser of the following:

(i) An amount equal to one hundred per cent of the institution's tuition;

(ii) An amount equal to one hundred per cent of the average tuition charges of all state universities, as that term is defined in section 3345.011 of the Revised Code.

(2) An eligible applicant's scholarship shall not be reduced by the amount of that applicant's benefits under "the Montgomery G.I. Bill Act of 1984," Pub. L. No. 98-525, 98 Stat. 2553 (1984).

(E) A scholarship recipient under this section shall be entitled to receive scholarships under this section for the number of quarters or semesters it takes the recipient to accumulate ninety-six eligibility units as determined under divisions (E)(1) to (3) of this section.

(1) To determine the maximum number of semesters or quarters for which a recipient is entitled to a scholarship under this section, the adjutant general shall convert a recipient's credit hours of enrollment for each academic term into eligibility units in accordance with the following table:

The

Number of

following

The following

credit hours

number of

number of

of enrollment

eligibility

eligibility

in an academic

units if a

units if a

term

equals

semester

or

quarter

12 or more hours

12 units

8 units

9 but less than 12

9 units

6 units

6 but less than 9

6 units

4 units

3 but less than 6

3 units

2 units

(2) A scholarship recipient under this section may continue to apply for scholarships under this section until the recipient has accumulated ninety-six eligibility units.

(3) If a scholarship recipient withdraws from courses prior to the end of an academic term so that the recipient's enrollment for that academic term is less than three credit hours, no scholarship shall be paid on behalf of that person for that academic term. Except as provided in division (F)(3) of this section, if a scholarship has already been paid on behalf of the person for that academic term, the adjutant general shall add to that person's accumulated eligibility units the number of eligibility units for which the scholarship was paid.

(F) This division applies to any eligible applicant called into active duty on or after September 11, 2001. As used in this division, "active duty" means active duty pursuant to an executive order of the president of the United States, an act of the congress of the United States, or section 5919.29 or 5923.21 of the Revised Code.

(1) For a period of up to five years from when an individual's enlistment obligation in the Ohio national guard ends, an individual to whom this division applies is eligible for scholarships under this section for those academic terms that were missed or could have been missed as a result of the individual's call into active duty. Scholarships shall not be paid for the academic term in which an eligible applicant's enlistment obligation ends unless an applicant is eligible under this division for a scholarship for such academic term due to previous active duty.

(2) When an individual to whom this division applies withdraws or otherwise fails to complete courses, for which scholarships have been awarded under this section, because the individual was called into active duty, the institution of higher education shall grant the individual a leave of absence from the individual's education program and shall not impose any academic penalty for such withdrawal or failure to complete courses. Division (F)(2) of this section applies regardless of whether or not the scholarship amount was paid to the institution of higher education.

(3) If an individual to whom this division applies withdraws or otherwise fails to complete courses because the individual was called into active duty, and if scholarships for those courses have already been paid, either:

(a) The adjutant general shall not add to that person's accumulated eligibility units calculated under division (E) of this section the number of eligibility units for the academic courses or term for which the scholarship was paid and the institution of higher education shall repay the scholarship amount to the state.

(b) The adjutant general shall add to that individual's accumulated eligibility units calculated under division (E) of this section the number of eligibility units for the academic courses or term for which the scholarship was paid if the institution of higher education agrees to permit the individual to complete the remainder of the academic courses in which the individual was enrolled at the time the individual was called into active duty.

(4) No individual who is discharged from the Ohio national guard under other than honorable conditions shall be eligible for scholarships under this division.

(G) A scholarship recipient under this section who fails to complete the term of enlistment, re-enlistment, or extension of current enlistment the recipient was serving at the time a scholarship was paid on behalf of the recipient under this section is liable to the state for repayment of a percentage of all Ohio national guard scholarships paid on behalf of the recipient under this section, plus interest at the rate of ten per cent per annum calculated from the dates the scholarships were paid. This percentage shall equal the percentage of the current term of enlistment, re-enlistment, or extension of enlistment a recipient has not completed as of the date the recipient is discharged from the Ohio national guard.

The attorney general may commence a civil action on behalf of the chancellor of the Ohio board of regents to recover the amount of the scholarships and the interest provided for in this division and the expenses incurred in prosecuting the action, including court costs and reasonable attorney's fees. A scholarship recipient is not liable under this division if the recipient's failure to complete the term of enlistment being served at the time a scholarship was paid on behalf of the recipient under this section is due to the recipient's death or discharge from the national guard due to disability.

(H) On or before the first day of each academic term, the adjutant general shall provide an eligibility roster to the chancellor and to each institution of higher education at which one or more scholarship recipients have applied for enrollment. The institution shall use the roster to certify the actual full-time or part-time enrollment of each scholarship recipient listed as enrolled at the institution and return the roster to the adjutant general and the chancellor. Except as provided in division (J) of this section, the chancellor shall provide for payment of the appropriate number and amount of scholarships to each institution of higher education pursuant to division (D) of this section. If an institution of higher education fails to certify the actual enrollment of a scholarship recipient listed as enrolled at the institution within thirty days of the end of an academic term, the institution shall not be eligible to receive payment from the Ohio national guard scholarship program or from the individual enrollee. The adjutant general shall report on a semiannual basis to the director of budget and management, the speaker of the house of representatives, the president of the senate, and the chancellor the number of Ohio national guard scholarship recipients, the size of the scholarship-eligible population, and a projection of the cost of the program for the remainder of the biennium.

(I) The chancellor and the adjutant general may adopt rules pursuant to Chapter 119. of the Revised Code governing the administration and fiscal management of the Ohio national guard scholarship program and the procedure by which the chancellor and the department of the adjutant general may modify the amount of scholarships a member receives based on the amount of other state financial aid a member receives.

(J) The adjutant general, the chancellor, and the director, or their designees, shall jointly estimate the costs of the Ohio national guard scholarship program for each upcoming fiscal biennium, and shall report that estimate prior to the beginning of the fiscal biennium to the chairpersons of the finance committees in the general assembly. During each fiscal year of the biennium, the adjutant general, the chancellor, and the director, or their designees, shall meet regularly to monitor the actual costs of the Ohio national guard scholarship program and update cost projections for the remainder of the biennium as necessary. If the amounts appropriated for the Ohio national guard scholarship program and any funds in the Ohio national guard scholarship reserve fund are not adequate to provide scholarships in the amounts specified in division (D)(1) of this section for all eligible applicants, the chancellor shall do all of the following:

(1) Notify each private institution of higher education, where a scholarship recipient is enrolled, that, by accepting the Ohio national guard scholarship program as payment for all or part of the institution's tuition, the institution agrees that if the chancellor reduces the amount of each scholarship, the institution shall provide each scholarship recipient a grant or tuition waiver in an amount equal to the amount the recipient's scholarship was reduced by the chancellor.

(2) Reduce the amount of each scholarship under division (D)(1)(a) of this section proportionally based on the amount of remaining available funds. Each state institution of higher education shall provide each scholarship recipient under division (D)(1)(a) of this section a grant or tuition waiver in an amount equal to the amount the recipient's scholarship was reduced by the chancellor.

(K) Notwithstanding division (A) of section 127.14 of the Revised Code, the controlling board shall not transfer all or part of any appropriation for the Ohio national guard scholarship program.

(L) The chancellor and the adjutant general may apply for, and may receive and accept grants, and may receive and accept gifts, bequests, and contributions, from public and private sources, including agencies and instrumentalities of the United States and this state, and shall deposit the grants, gifts, bequests, or contributions into the national guard scholarship reserve fund.

Amended by 129th General AssemblyFile No.193,HB 280, §1, eff. 3/27/2013.

Amended by 129th General AssemblyFile No.184,HB 555, §1, eff. 3/22/2013.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 04-02-2003



Section 5919.341 - National guard scholarship reserve fund.

There is hereby created in the state treasury the national guard scholarship reserve fund. Not later than the first day of July of each fiscal year, the chancellor of the Ohio board of regents shall certify to the director of budget and management the unencumbered balance of the general revenue fund appropriations made in the immediately preceding fiscal year for purposes of the Ohio national guard scholarship program created under division (B) of section 5919.34 of the Revised Code. Upon receipt of the certification, the director may transfer an amount not exceeding the certified amount from the general revenue fund to the national guard scholarship reserve fund. Moneys in the national guard scholarship reserve fund shall be used to pay scholarship obligations in excess of the general revenue fund appropriations made for that purpose. Upon request of the chancellor, the director may seek controlling board approval to establish appropriations as necessary.

The director may transfer any unencumbered balance from the national guard scholarship reserve fund to the general revenue fund.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Effective Date: 09-29-2005



Section 5919.35 - Applicability of drug laws.

(A) The stockage, accountability, issuance, and dispensing of any drug, as defined in section 4729.02 of the Revised Code, that is issued to any unit or member of the Ohio national guard is governed exclusively by regulations or other directives prescribed by the United States army or air force and the national guard bureau. Ohio national guard units and personnel are not subject to Chapter 4729. or 3715. of the Revised Code or other statutes or regulations in conflict with military regulations or other directives when acting in furtherance of their official duties.

(B) This section applies despite the order of Ohio national guard units or personnel to state active duty under section 5923.22 of the Revised Code or the fact that accountable officers or employees of the Ohio national guard are employed in a civilian status.

Effective Date: 09-18-1997



Section 5919.36 - Ohio national guard facility maintenance fund.

There is hereby created in the state treasury the Ohio national guard facility maintenance fund. The fund shall consist of all amounts received from revenue from leases of sites, including towers and wells, and other revenue received from reimbursements for services related to Ohio national guard programs. The moneys in the fund shall be used for service, maintenance, and repair expenses, and for equipment purchases for programs and facilities of the adjutant general. Investment earnings of the fund shall be credited to the general revenue fund.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.






Chapter 5920 - OHIO MILITARY RESERVE

Section 5920.01 - Organization and maintenance of Ohio military reserve.

(A) The governor shall organize and maintain within this state on a cadre or reserve basis military forces capable of being expanded and trained to defend this state whenever the Ohio national guard, or a part thereof, is employed so as to leave this state without adequate defense. In case of an emergency proclaimed by the president, or the Congress of the United States, or the governor, or caused by enemy action or imminent danger thereof, the governor, as commander in chief, shall expand such forces as the exigency of the occasion requires. Such forces shall be organized and maintained under regulations which shall not be inconsistent with such regulations as the secretary of defense prescribes for discipline and training and shall be composed of officers commissioned and assigned, and such able-bodied citizens of the state as are accepted therein. Such forces shall be equipped with suitable uniforms not in violation of federal laws or contrary to the regulations of the secretary of defense. Such forces shall be known as the Ohio military reserve. During the period of organization on a cadre or reserve basis the commander in chief may fix lesser rates of pay for armory drill purposes or for service in encampments and maneuvers. In the event that the regulations of the department of defense are modified so as to recognize the Ohio military reserve as a part of the Ohio national guard not subject to induction into federal service, the laws pertaining to the Ohio national guard shall apply to the Ohio military reserve and it shall be known as a component of the Ohio national guard.

(B) The commander of the Ohio military reserve shall report all expenditures and the use of all funds by the Ohio military reserve to the general assembly. The commander annually shall deliver the report, in writing, within three months of the end of the state fiscal year.

Effective Date: 09-23-1985; 09-29-2005



Section 5920.02 - Rules and regulations.

The governor may prescribe rules not inconsistent with the provisions of law governing the enlistment, organization, administration, equipment, and maintenance of the Ohio military reserve. A copy of such rules shall be kept available to the public in the office of the adjutant general.

Effective Date: 09-23-1985



Section 5920.03 - Requisition for arms and equipment authorized - state armories.

The governor may requisition from the department of defense, for the use of the Ohio military reserve, arms and equipment that may be in possession and can be furnished by the department, and make available to the corps the facilities of state armories and their equipment and such other state premises and property that are available.

Effective Date: 09-23-1985



Section 5920.04 - Exemption from military service.

Sections 5920.01 to 5920.11 of the Revised Code do not authorize the Ohio military reserve, or any part thereof, to be called or ordered as such into the military service of the United States. The military reserve may become a component of the Ohio national guard and subject to the regulations of the secretary of defense of the United States. The governor may consent to the employment of not more than one half of the military reserve to assist in areas adjacent to the borders of the state. No person shall, by reason of his enlistment or commission in the military reserve, be exempt from military service under any law of the United States.

Effective Date: 09-23-1985



Section 5920.05 - Civil organizations not to be enlisted.

No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons, or civil group, shall be enlisted in the Ohio military reserve as an organization.

Effective Date: 09-23-1985



Section 5920.06 - Qualification for commission or enlistment.

No person shall be commissioned or enlisted in the Ohio military reserve who is not a citizen of the United States or who has been expelled or dishonorably discharged from any military or naval organization of this state, of another state, or of the United States.

Effective Date: 09-23-1985



Section 5920.07 - Oath of commissioned officers.

Commissioned officers of the Ohio military reserve shall take and subscribe to the following oath of office:

"I, . . . . . . . . . . . ., do solemnly swear that I will support and defend the constitution of the United States and the constitution of the state of Ohio, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the governor of the state of Ohio, that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of . . . . . . . . . in the Ohio military reserve, upon which I am about to enter; and, I do solemnly swear that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence and that during such time that I am a member of the Ohio military reserve, I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence, so help me God."

Every officer, before being commissioned shall take the [and] subscribe to such oath within ten days after his appointment, and unless he does so he is deemed to have declined his office and the appointment shall be vacated.

Effective Date: 09-23-1985



Section 5920.08 - Enlistment contract - oath of enlistment.

All persons enlisted in the Ohio military reserve shall sign an enlistment contract and take and subscribe to an oath of enlistment as follows:

"I do hereby acknowledge to have voluntarily enlisted this . . . . . . . day of . . . . . . . ., . . ., as a member of the Ohio military reserve for a period of three years, under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and to the state of Ohio; that I will serve them honestly and faithfully against all their enemies whomsoever; and that I will obey the orders of the governor of the state of Ohio and of the officers appointed over me according to law and the rules and regulations in accordance therewith."

Effective Date: 05-09-2000



Section 5920.09 - Powers of commissioned officers.

All commissioned officers of the Ohio military reserve may administer oaths and affirmations in the discharge of any of the duties pertaining to their offices and in connection with the appointment of officers and the enlistment of members of the military reserve.

Effective Date: 09-23-1985



Section 5920.10 - Application of Ohio code of military justice.

Whenever the Ohio military reserve or any part thereof is ordered out for active service by the governor, the Ohio code of military justice shall be in full force in respect to such forces.

Effective Date: 09-18-1997



Section 5920.11 - Resignation - discharge - commission of officers vacated.

The governor may accept the resignation of any officer or grant a discharge to any enlisted man of the Ohio military reserve at any time. Commissions of officers of the military reserve shall be vacated by resignation or absence without leave for three months, upon recommendation of an efficiency board, pursuant to sentence of a court-martial, or if such officer has been convicted of an infamous crime.

Effective Date: 09-23-1985






Chapter 5921 - OHIO NAVAL MILITIA

Section 5921.01 - Ohio naval militia.

The governor shall organize and maintain within this state on a cadre or reserve basis naval forces capable of being expanded and trained to defend this state whenever the Ohio national guard, or a part thereof, is employed so as to leave this state without adequate defense, and whenever necessary to assist and maintain the public peace in case of a disaster or emergency as determined by the governor. Such forces shall not be used in disturbances that are civil in nature, including but not limited to riots and strikes. Such forces shall be known as the Ohio naval militia. Such forces shall be a part of the organized militia of this state. The Ohio naval militia shall consist of not more than three ship companies as provided in sections 5921.02 to 5921.16 of the Revised Code. In case of an emergency proclaimed by the president or the congress of the United States, or caused by enemy action or imminent danger thereof, the governor, as commander in chief, shall expand such forces as the exigency of the occasion requires.

Effective Date: 01-11-1977



Section 5921.02 - Divisions of naval militia.

The Ohio naval militia shall be divided into ship companies and each ship company shall consist of not less than two or more than three divisions.

Effective Date: 01-11-1977



Section 5921.03 - Officers.

Each ship company and each division shall be allowed such commissioned officers, warrant officers, and enlisted members as are prescribed by the department of the navy for similar naval organizations, or as the exigencies of the service require.

Effective Date: 01-11-1977



Section 5921.04 - Selection and rank - oath of office.

Commissioned officers and warrant officers of the Ohio naval militia shall be chosen, commissioned, and take rank as provided for the Ohio national guard, following the regulations and customs of the United States navy.

Commissioned officers and warrant officers of the Ohio naval militia shall take and subscribe to the following oath of office:

"I, . . . . . ., do solemnly swear that I will support and defend the constitution of the United States and the constitution of the state of Ohio, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the governor of the state of Ohio; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of . . . . . . . . in the Ohio naval militia upon which I am about to enter; and, I do solemnly swear that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence, so help me God."

Every officer, before being commissioned shall take and subscribe to such oath within ten days after his appointment, and unless he does so he is deemed to have declined his office and the appointment shall be vacated.

All commissioned officers and warrant officers of the Ohio naval militia may administer oaths and affirmations in the discharge of any of the duties pertaining to their offices and in connection with the appointment of officers and the enlistment of members of the Ohio naval militia.

Effective Date: 01-11-1977



Section 5921.05 - Enlisted members - oath of enlistment.

Enlisted members shall be enlisted according to regulations prescribed by the department of the navy for the governing of similar naval organizations.

All persons enlisted in the Ohio naval militia shall sign an enlistment contract and take and subscribe to an oath of enlistment as follows:

"I do hereby acknowledge to have voluntarily enlisted this . . . . . . day of . . . . ., . . ., as a member of the Ohio naval militia for a period of three years, under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and to the state of Ohio; that I will serve them honestly and faithfully against all their enemies whomsoever; and that I will obey the orders of the governor of the state of Ohio and of the officers appointed over me according to law and the rules in accordance therewith."

Effective Date: 05-09-2000



Section 5921.06 - Uniform.

The uniform of the commissioned officers, warrant officers, petty officers and enlisted men of the Ohio naval militia shall be suitable, but not in violation of the laws of the United States or contrary to regulations of the department of the navy.

Effective Date: 10-02-1953



Section 5921.07 - Drill and instruction.

The Ohio naval militia shall assemble for drill and instruction at such times and places and during such periods of time as the governor prescribes.

Effective Date: 10-02-1953



Section 5921.08 - Tours.

Each ship company shall make only such tours of duty afloat or ashore as the governor orders.

Effective Date: 01-11-1977



Section 5921.09 - U.S. navy regulations and customs.

The Ohio naval militia shall be organized, governed, drilled, and instructed in accordance with the regulations and customs provided for the navy of the United States, and Chapter 5924. of the Revised Code, together with the orders of the governor.

Effective Date: 09-18-1997



Section 5921.10 - Governor may prescribe rules.

The governor may prescribe rules not inconsistent with the provisions of law governing the enlistment, organization, administration, equipment, and maintenance of the Ohio naval militia. A copy of such rules shall be kept available to the public in the office of the adjutant general.

Effective Date: 01-11-1977



Section 5921.11 - Governor may requisition arms, equipment and facilities.

The governor may requisition from the department of defense, for the use of the Ohio naval militia, arms and equipment that may be in possession and can be furnished by the department, and make available to the Ohio naval militia the facilities of state armories and their equipment and such other state premises and property that are available.

Effective Date: 01-11-1977



Section 5921.12 - Federal military service.

Sections 5921.01 to 5921.16 of the Revised Code do not authorize the Ohio naval militia, or any part thereof, to be called or ordered as such into the military service of the United States. The naval militia may become a component of the Ohio national guard. The governor may consent to the employment of not more than one-half of the naval militia to assist in areas adjacent to the borders of the state. No person shall, by reason of his enlistment, warrant or commission in the naval militia, be exempt from militia service under any law of the United States.

Effective Date: 01-11-1977



Section 5921.13 - Resignation - discharge.

The governor may accept the resignation of any commissioned officer or warrant officer or grant a discharge to any enlisted member of the Ohio naval militia at any time. Commissions or warrants of officers of the naval militia shall be vacated by resignation or absence without leave for three months, upon recommendation of an efficiency board, pursuant to sentence of a court martial or if such officer has been convicted of an infamous crime.

Effective Date: 01-11-1977



Section 5921.14 - No enlistment by organization.

No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons, or civil group, shall be enlisted in the Ohio naval militia as an organization.

Effective Date: 01-11-1977



Section 5921.15 - Compensation.

The officers and enlisted men of the Ohio naval militia shall receive from the state the same pay, allowances, benefits, and privileges, in every respect, as are allowed the officers and enlisted men of corresponding rank and grade of the Ohio military reserve, provided such pay or supplies as provided by the department of defense shall be deducted therefrom.

Each ship company of the Ohio naval militia shall receive the same allowances for incidental expenses, as are allowed the headquarters of a separate battalion of the Ohio military reserve, and each division, the same allowance in every respect as a company of infantry.

Effective Date: 09-23-1985



Section 5921.16 - [Repealed].

Effective Date: 07-01-1985






Chapter 5923 - ORGANIZED MILITIA

Section 5923.01 - State militia membership - limitation of troops.

(A) The Ohio organized militia consist of all citizens of the state who are not permanently handicapped, as handicapped is defined in section 4112.01 of the Revised Code, who are more than seventeen years, and not more than sixty-seven years, of age unless exempted as provided in section 5923.02 of the Revised Code, and who are members of one of the following:

(1) The Ohio national guard;

(2) The Ohio naval militia;

(3) The Ohio military reserve.

(B) The Ohio national guard, including both the Ohio air national guard and the Ohio army national guard, the Ohio naval militia, and the Ohio military reserve are known collectively as the Ohio organized militia.

(C) The Ohio naval militia and the Ohio military reserve are known collectively as the state defense forces.

(D) The unorganized militia consists of those citizens of the state as described in division (A) of this section who are not members of the Ohio organized militia.

(E) No troops shall be maintained in time of peace other than as authorized and prescribed under the "Act of August 10, 1956," 70A Stat. 596, 32 U.S.C.A. 101 to 716. This limitation does not affect the right of the state to the use of its organized militia within its borders in time of peace as prescribed by the laws of this state. This section does not prevent the organization and maintenance of police.

Effective Date: 09-18-1997



Section 5923.02 - Persons exempt from military service.

(A) The following persons, if subject to duty in the Ohio organized militia, may be exempted by the adjutant general from duty on request:

(1) The vice-president of the United States;

(2) The officers, judicial and executive, of the departments of the state and of the United States, and the members of the general assembly, without regard to age;

(3) Members of the armed forces of the United States or their reserve components;

(4) Customhouse clerks;

(5) Employees of the United States postal service;

(6) Workers employed in armories, arsenals, or naval shipyards of the United States;

(7) Pilots on the navigable waters of the United States;

(8) Mariners licensed by the United States.

(B) Any person because of religious belief or other moral conviction held as a matter of conscience may claim exemption from Ohio organized militia service.

Effective Date: 09-18-1997



Section 5923.03 - Membership of Ohio national guard, Ohio military reserve, and Ohio naval militia.

(A) The Ohio national guard consists of the members of the Ohio organized militia who are enlisted, commissioned, or warranted in the Ohio national guard, all as prescribed by publications of the department of the army or air force and the national guard bureau for the national guard as prescribed by Chapter 5919. of the Revised Code.

(B) The Ohio military reserve consists of the members of the Ohio organized militia who are enlisted, commissioned, or warranted in the Ohio military reserve as prescribed by Chapter 5920. of Revised Code.

(C) The Ohio naval militia consists of the members of the Ohio organized militia who are enlisted, commissioned, or warranted in the Ohio naval militia as prescribed by Chapter 5921. of the Revised Code.

Effective Date: 09-18-1997



Section 5923.04 - Appointment of officers in Ohio military reserve.

All commissioned officers of the Ohio military reserve shall be appointed by the governor as commander in chief.

Effective Date: 09-23-1985



Section 5923.05 - Paid military leave for permanent public employees.

(A)

(1) Permanent public employees who are members of the Ohio organized militia or members of other reserve components of the armed forces of the United States, including the Ohio national guard, are entitled to a leave of absence from their respective positions without loss of pay for the time they are performing service in the uniformed services, for periods of up to one month, for each calendar year in which they are performing service in the uniformed services.

(2) As used in this section:

(a) "Calendar year" means the year beginning on the first day of January and ending on the last day of December.

(b) "Month" means twenty-two eight-hour work days or one hundred seventy-six hours, or for a public safety employee, seventeen twenty-four-hour days or four hundred eight hours, within one calendar year.

(c) "Permanent public employee" means any person holding a position in public employment that requires working a regular schedule of twenty-six consecutive biweekly pay periods, or any other regular schedule of comparable consecutive pay periods, which is not limited to a specific season or duration. "Permanent public employee" does not include student help; intermittent, seasonal, or external interim employees; or individuals covered by personal services contracts.

(d) "State agency" means any department, bureau, board, commission, office, or other organized body established by the constitution or laws of this state for the exercise of any function of state government, the general assembly, all legislative agencies, the supreme court, the court of claims, and the state-supported institutions of higher education.

(e) "Service in the uniformed services" means the performance of duty, on a voluntary or involuntary basis, in a uniformed service, under competent authority, and includes active duty, active duty for training, initial active duty for training, inactive duty for training, full-time national guard duty, and performance of duty or training by a member of the Ohio organized militia pursuant to Chapter 5923. of the Revised Code. "Service in the uniformed services" includes also the period of time for which a person is absent from a position of public or private employment for the purpose of an examination to determine the fitness of the person to perform any duty described in this division.

(f) "Uniformed services" means the armed forces, the Ohio organized militia when engaged in active duty for training, inactive duty training, or full-time national guard duty, the commissioned corps of the public health service, and any other category of persons designated by the president of the United States in time of war or emergency.

(g) "Public safety employee" means a permanent public employee who is employed as a fire fighter or emergency medical technician.

(B) Except as otherwise provided in division (D) of this section, any permanent public employee who is employed by a political subdivision, who is entitled to the leave provided under division (A) of this section, and who is called or ordered to the uniformed services for longer than a month, for each calendar year in which the employee performed service in the uniformed services, because of an executive order issued by the president of the United States, because of an act of congress, or because of an order to perform duty issued by the governor pursuant to section 5919.29 of the Revised Code is entitled, during the period designated in the order or act, to a leave of absence and to be paid, during each monthly pay period of that leave of absence, the lesser of the following:

(1) The difference between the permanent public employee's gross monthly wage or salary as a permanent public employee and the sum of the permanent public employee's gross uniformed pay and allowances received that month;

(2) Five hundred dollars.

(C) Except as otherwise provided in division (D) of this section, any permanent public employee who is employed by a state agency, who is entitled to the leave provided under division (A) of this section, and who is called or ordered to the uniformed services for longer than a month, for each calendar year in which the employee performed service in the uniformed services, because of an executive order issued by the president of the United States, because of an act of congress, or because of an order to perform duty issued by the governor pursuant to section 5919.29 or 5923.21 of the Revised Code is entitled, during the period designated in the order or act, to a leave of absence and to be paid, during each monthly pay period of that leave of absence, the difference between the permanent public employee's gross monthly wage or salary as a permanent public employee and the sum of the permanent public employee's gross uniformed pay and allowances received that month.

(D) No permanent public employee shall receive payments under division (B) or (C) of this section if the sum of the permanent public employee's gross uniformed pay and allowances received in a pay period exceeds the employee's gross wage or salary as a permanent public employee for that period or if the permanent public employee is receiving pay under division (A) of this section.

(E) Any political subdivision of the state, as defined in section 2744.01 of the Revised Code, may elect to pay any of its permanent public employees who are entitled to the leave provided under division (A) of this section and who are called or ordered to the uniformed services for longer than one month, for each calendar year in which the employee performed service in the uniformed services, because of an executive order issued by the president or an act of congress, such payments, in addition to those payments required by division (B) of this section, as may be authorized by the legislative authority of the political subdivision.

(F) Each permanent public employee who is entitled to leave provided under division (A) of this section shall submit to the permanent public employee's appointing authority the published order authorizing the call or order to the uniformed services or a written statement from the appropriate military commander authorizing that service, prior to being credited with that leave.

(G) Any permanent public employee of a political subdivision whose employment is governed by a collective bargaining agreement with provision for the performance of service in the uniformed services shall abide by the terms of that collective bargaining agreement with respect to the performance of that service, except that no collective bargaining agreement may afford fewer rights and benefits than are conferred under this section.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 12-13-2001; 03-30-2006; 2008 SB289 08-22-2008



Section 5923.051 - State employees called to active duty continuation or reactivation of health benefit coverage.

Notwithstanding sections 1751.54, 3923.381, and 3923.382 of the Revised Code, the state and any agency, authority, commission, or board of the state, at the request of any person who is employed by the state or any of those entities who is called or ordered to duty as described in division (C) of section 5923.05 of the Revised Code, or at the request of the spouse or dependent of such a person, shall continue or reactivate the health, medical, hospital, dental, vision, and surgical benefits coverage of the person, whether provided by an insurance company, health insuring corporation, or other health plan or entity, for the duration of the time the person is on duty as described in that division. The person, or the spouse or dependent of the person, who requests the continuation or reactivation of the coverage and the employing state or state entity are each liable for payment of the same costs for the coverage as if the person were not on a leave of absence.

Effective Date: 12-13-2001



Section 5923.06 to 5923.08 - [Repealed].

Effective Date: 07-01-1985



Section 5923.09 - Compensation for attendance at drill.

Each enlisted member and each commissioned or warrant officer of the Ohio military reserve or Ohio naval militia, if funds are appropriated for this purpose by the general assembly, may be paid at rates to be prescribed by the adjutant general but not exceeding one-thirtieth of the monthly base pay of the member's or officer's grade, as is provided for enlisted members or commissioned or warrant officers of the armed forces of the United States under the department of defense pay manual, for each authorized regular drill attended, to be paid monthly.

Effective Date: 09-18-1997



Section 5923.10 - Lost, damaged, or destroyed equipment or property - payment of shortage.

(A) If any enlisted member in the Ohio organized militia willfully, maliciously, purposely, or through carelessness or neglect, permits any of the arms, equipment, or other property issued to the enlisted member belonging to the state or the United States, to become lost, damaged, or destroyed, the commanding officer of the enlisted member's company, troop, battery, detachment, or other organization shall charge the value of the lost, damaged, or destroyed arms, equipment, or other property against any pay due the enlisted member under rules prescribed by the department of defense or the adjutant general.

(B) All property of the United States issued to a unit or member of the Ohio national guard shall be accounted and recouped for as provided by the regulations prescribed by the army or the air force and the national guard bureau, as appropriate and as supplemented by the adjutant general.

(C) Notwithstanding any contrary provisions of Chapter 2716. of the Revised Code, all allowances and pay provided for officers and enlisted members of the Ohio organized militia shall be subject to the payment of any shortage of or injury to state or United States property or funds for which those officers or enlisted members are responsible or accountable.

Effective Date: 09-18-1997



Section 5923.11 - [Repealed].

Effective Date: 10-02-1953



Section 5923.12 - Pay and allowances for state active duty - protections afforded members.

When ordered to state active duty by the governor, for which duty federal basic pay and allowances are not authorized, members of the organized militia of Ohio shall receive the same pay and allowances for each day's service as is provided for commissioned officers, warrant officers, noncommissioned officers, and enlisted personnel of like grade and longevity in the armed forces of the United States, together with the necessary transportation, housing, and subsistence allowances as prescribed by the United States department of defense pay manual, or an amount not less than seventy-five dollars per day as base pay for each day's duty performed, whichever is greater.

When ordered by the governor to perform training or duty under this section or section 5919.29 of the Revised Code, members of the Ohio national guard shall have the protections afforded to persons on federal active duty by "The Servicemembers Civil Relief Act ," 117 Stat. 2835, 50 U.S.C.A. App. 501.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-29-1994



Section 5923.13 - Regulations, bonds, and reports.

The adjutant general shall make such regulations, require such bonds and reports, and furnish such blank forms as he deems necessary to carry out sections 5923.09 and 5923.12 of the Revised Code.

Effective Date: 10-24-1961



Section 5923.14 - Method of payments.

Payments under sections 5923.09 and 5923.12 of the Revised Code shall be made on such forms as directed by and upon the voucher of the adjutant general out of moneys in the treasury appropriated for that purpose. The necessary commissary and quartermaster stores, medical supplies, and transportation for the troops in service, and while attending annual field training and the transportation and subsistence of organizations and units of the organized militia representing the state officially on occasions of ceremony within or without the state, shall be contracted for by the proper departmental officers and paid for in like manner.

Effective Date: 10-24-1961



Section 5923.141 - [Repealed] .

Repealed by 128th General AssemblyFile No.9,HB 1, §105.01, eff. 10/16/2009.

Prior History: (Effective Date: 07-01-1985)



Section 5923.15 - [Repealed].

Effective Date: 10-24-1961



Section 5923.16 - Military stores.

The adjutant general shall direct the assistant quartermaster general in the procurement, accounting, and maintenance of all military stores purchased by the state. He shall direct the issue of such stores to the organizations and units of the Ohio national guard or the Ohio military reserve, and the return of such stores from the organizations and units, and provide for the collection and recovery of arms and equipment in the possession of any person not authorized to retain them.

Effective Date: 09-23-1985



Section 5923.17 - Purchase and custody of equipage - care of stores - credit for lost property.

The adjutant general, after the appropriations are made for that purpose, may purchase and keep ready for use, or issue to the Ohio national guard or the Ohio military reserve, as the best interests of the service require, such amount and kind of camp and garrison equipage as are necessary. He shall see that all military stores, both the property of the state and of the United States, are properly cared for and kept in good order ready for use, and that property issued is properly accounted for by each organization and unit. Each organization and unit shall be entitled to credit for property actually lost, as determined by survey as provided for in section 5923.18 of the Revised Code.

Effective Date: 09-23-1985



Section 5923.18 - Unserviceable military stores.

When military stores belonging to the state become unserviceable, the adjutant general may convene a board of survey consisting of not less than three commissioned officers of the Ohio national guard or the Ohio military reserve as the adjutant general deems proper, who shall inspect such property, and if it is found unserviceable, condemn it.

Effective Date: 09-23-1985



Section 5923.19 - Sale or exchange of condemned stores.

The adjutant general may sell condemned military stores belonging to the state, the sums realized from the sales to be turned into the state treasury, to be credited to any fund appropriated for the use of the Ohio national guard or the Ohio military reserve as determined at the time by the adjutant general. He may exchange such condemned stores for such other military stores as the interests of the service require, for the use of the Ohio national guard or the Ohio military reserve, as determined by the adjutant general.

Effective Date: 09-23-1985



Section 5923.20 - Annual appropriations and allowances.

Upon the request of the adjutant general, there shall be appropriated and allowed annually such sums as the adjutant general shall determine to be necessary for the care of military property and other incidental expenses of each organization and unit of the Ohio national guard.

The sums provided for in this section shall be paid to the commanding officer of each organization and unit, who shall account for the funds in the manner directed by the commander in chief. No part of such money shall be paid to any organization or unit until all returns and reports required by law and orders have been filed with the adjutant general. The adjutant general may withhold all or any portion of said sum from any organization or unit found to be deficient.

Effective Date: 10-24-1961



Section 5923.21 - Call to service by governor.

(A) The Ohio organized militia may be called by the governor by proclamation to aid the civil authorities to do any of the following:

(1) Execute the laws of this state;

(2) Suppress insurrection;

(3) Repel invasion;

(4) Act in the event of a disaster, as defined in section 5502.21 of the Revised Code, within the state;

(5) Promote the health, safety, and welfare of the citizens of this state.

(B) In all cases, the organized militia shall be called to state active duty before the unorganized militia.

(C) The governor's proclamation under division (A) of this section shall specify the statutory basis of the call.

Effective Date: 09-18-1997



Section 5923.22 - Order of unit, part or individual to aid civil authorities.

(A) Whenever the governor determines that the organized militia may lawfully be called to duty under section 5923.21 of the Revised Code, the governor may order any unit of the organized militia, or any part or individual of the organized militia, to state active duty to aid civil authorities.

(B) The orders issued by the adjutant general on behalf of the governor shall specify the individuals, units, or parts of the organized militia ordered to state active duty, the estimated duration of the duty, and the place and time of reporting.

(C) No member of the organized militia ordered to state active duty pursuant to this section shall fail to obey such an order.

Effective Date: 09-29-1994



Section 5923.23 - Contents of order to aid civil authorities - command and control.

(A) When members of the organized militia are called to state active duty by the governor, the orders shall state in general terms the objectives to be accomplished and with which agencies of civil authority the accomplishment of these objectives shall be coordinated. The missions of a commander of any unit or units called to state active duty in aid to civil authority shall be as directed by the appropriate civil authorities. The mode and means of accomplishing those missions shall at all times remain with their commander.

(B) The command and control of units or members of the organized militia shall at all times remain with their commanding officers.

Effective Date: 09-29-1994



Section 5923.231 - Proclamation of martial law.

After issuing an order to duty pursuant to section 5923.21 of the Revised Code, the governor, if in his judgment any breakdown of law and order impends, may by proclamation, declare that the organized militia under the command of the governor shall execute the laws and keep the peace in a designated area. Under these circumstances, any arrest and detention of civilians by military authorities shall be for the purpose of escorting such civilians to civil authorities. The governor shall, by subsequent proclamation, order cessation of the duties entrusted to the militia when, in his judgment, his original proclamation is no longer required.

Effective Date: 09-01-1967



Section 5923.24 to 5923.26 - [Repealed].

Effective Date: 09-29-1994



Section 5923.27 - Privileges and immunities while on state active duty.

(A) No member of the organized militia called to state active duty shall be arrested on any warrant, except for treason or felony, while going to, performing, or returning from such duty.

(B) A member of the organized militia called to state active duty to aid the civil authorities in executing the laws of the state, suppressing insurrection, repelling invasion, or promoting the health, safety, and welfare of the citizens of this state shall be considered a law enforcement officer, as that term is defined in section 2901.01 of the Revised Code, and shall be afforded the privileges and immunities afforded persons under sections 109.361 and 2305.23 of the Revised Code.

(C) A member of the organized militia called to state active duty in the event of a disaster, as defined in section 5502.21 of the Revised Code, shall have the privileges and immunities afforded persons under sections 109.361 and 5502.30 of the Revised Code.

Effective Date: 10-29-1995



Section 5923.28 - Conformity of military laws with federal laws and regulations.

(A) Except as provided in division (B) of this section, the military laws of this state shall conform to all laws of and regulations promulgated by the United States affecting the same subject and anything to the contrary is void if the subject matter has been acted on by the army, air force, or national guard bureau.

(B) All matters relating to the organization, discipline, and government of the state defense forces, not otherwise provided by the laws of this state or the rules promulgated under those laws, shall be decided by the custom, regulations, and usage of the armed forces of the United States.

Effective Date: 09-18-1997



Section 5923.29 - Inventory of unexpendable state military property - additions or deductions.

The adjutant general shall cause an inventory to be made of all unexpendable military property of each organization of the organized militia which is purchased from state funds or otherwise belongs to the state, and a separate inventory of the property received from the federal government. Said inventories shall be kept on file in the office of the adjutant general and shall be open to public inspection during regular office hours. Additions to or deductions from said inventories shall be made so that each inventory sets forth at all times a correct list of all property owned by or in possession of each organization of the organized militia. Whenever deductions are made from such inventories, the time and manner of disposition of the property shall be entered.

Effective Date: 10-01-1953



Section 5923.30 - Action against officer unable to account properly for money or property.

Whenever it is ascertained by the adjutant general or the auditor of state that any officer of the organized militia is unable to properly account for the property or moneys in his possession he shall give immediate notice thereof to the attorney general for action against such officer and his bondsmen, and the attorney general shall bring such action.

Effective Date: 10-01-1953



Section 5923.31 - Persuading member of militia to disregard duty prohibited.

No person shall advise or endeavor to persuade an officer or soldier of the organized militia not to appear at the place of assembly when such officer or soldier has been lawfully required to do so in conformity with the laws for the suppression of tumults, riots, and mobs, or shall advise or endeavor to persuade such officer or soldier to refuse obedience to an order issued in such case.

Effective Date: 10-24-1961



Section 5923.32 - Disposing of military property belonging to state prohibited.

No person shall sell, dispose of, conceal, detain, or refuse to give up arms or property belonging to this state, or money or other property belonging to an organization or unit organized according to law.

Effective Date: 10-24-1961



Section 5923.33 - Uniforms and insignia worn unlawfully.

No person shall wear any uniform or any device, strap, knot, or insignia of any design or character used as a designation of rank, grade, or office, such as by law or by general regulation promulgated or prescribed for the use of the organized militia of Ohio.

This section does not apply to a member of the army or navy of the United States, the organized militia of Ohio or any other state, members of associations composed of soldiers honorably discharged from the service of the United States or any members of the order of sons of veterans, and the faculty and students of educational institutions where military science is prescribed as a part of the course of instruction.

Effective Date: 10-01-1953



Section 5923.34 - Government and discipline.

The organized militia shall be governed and disciplined by the military laws of the state, the orders of the commander in chief, acts of congress of the United States pertaining to the organized militia enacted pursuant to the constitution of the United States, and the Ohio code of military justice. Such government and discipline shall conform to the system of discipline and administration prescribed for the armed forces of the United States insofar as the same are compatible with the laws of this state.

Effective Date: 10-24-1961



Section 5923.35 - [Repealed].

Effective Date: 09-18-1997



Section 5923.36 - Limitation of actions.

Any civil proceedings brought against any member of the organized militia alleging an act of willful or wanton misconduct, which alleged act was performed when the member was under duty status pursuant to state authority at a time of public danger, shall be commenced within two years of the performance of such alleged act or be forever barred.

Effective Date: 09-01-1967



Section 5923.37 - No liability for negligence while on state active duty.

(A) No member of the organized militia ordered to state active duty shall be liable in negligence for any act performed within the scope of his military duties. Any action alleging that such a militia member's conduct was outside the scope of his employment, was malicious, was in bad faith, or was wanton or reckless shall first be filed against the state in the court of claims under section 2743.02 of the Revised Code.

(B) Any member of the organized militia rendering medical, nursing, or dental care, or assisting in rendering such care, after being ordered to state active duty shall be deemed an officer or employee of the state under section 109.36 of the Revised Code.

(C) Any member of the organized militia ordered to state active duty under section 5923.22 of the Revised Code or ordered to duty under section 5919.29 of the Revised Code who is qualified to perform on federal active duty under Title 10, United States Code, in a particular profession, discipline, or skill as a health care provider shall be exempt from the statutes, regulations, and licensing requirements otherwise in force under the laws of this state, with respect to his profession, specialty, or skill at such times as he is serving in any military status, duly authorized under the laws of this state or of the United States, or both, and is performing his profession, specialty, or skill under regulations prescribed by the executive authority of the United States or of this state, and is functioning within the scope of his employment.

Effective Date: 09-29-1994



Section 5923.39 to 5923.48 - [Repealed].

Effective Date: 10-10-1961



Section 5923.99 - Penalty.

(A) Whoever violates section 5923.31 of the Revised Code shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

(B) Whoever violates section 5923.32 of the Revised Code shall be fined not more than five hundred dollars or imprisoned not more than three months, or both.

(C) Whoever violates section 5923.33 of the Revised Code shall be fined not less than ten nor more than one hundred dollars.

Effective Date: 09-29-1994






Chapter 5924 - CODE OF MILITARY JUSTICE

Section 5924.01 - Code of military justice definitions.

As used in Chapter 5924. of the Revised Code unless the context otherwise requires:

(A) "Organized militia" means the Ohio national guard, the Ohio naval militia, and the Ohio military reserve.

(B) "Officer" means commissioned or warrant officer.

(C) "Commissioned officer" includes a commissioned warrant officer.

(D) "Commanding officer" includes only commissioned or warrant officers in command of a unit.

(E) "Superior commissioned officer" means a commissioned officer superior in rank or command.

(F) "Enlisted member" means a person in an enlisted grade.

(G) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

(H) "Rank" means the order of precedence among members of the armed forces.

(I) " State active duty" means full-time duty in the active military service of the state under a proclamation of the governor issued pursuant to authority vested in the governor by law, and while going to and returning from such duty.

(J) "Duty status other than state active duty" means any other types of duty and while going to and returning from such duty.

(K) "Military court" means a court-martial, a court of inquiry, or a provost court.

(L) "Military judge" means an official of a general or special court-martial who is a commissioned officer, who has been duly certified to be qualified for duty as a military judge by the state judge advocate, and who has been properly detailed in accordance with section 5924.26 of the Revised Code.

(M) "Law specialist" means a commissioned officer of the organized naval militia of the state designated for special duty.

(N) "Legal officer" means any commissioned officer of the organized naval militia of the state designated to perform legal duties for a command.

(O) "State judge advocate" means the commissioned officer responsible for supervising the administration of military justice in the organized militia.

(P) "Accuser" means a person who reports an offense subject to trial by court-martial and who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, or any other person who has an interest other than an official interest in the prosecution of the accused.

(Q) "Military" refers to any or all of the armed forces.

(R) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command.

(S) "May" is used in a permissive sense. The words "no person may ............" mean that no person is required, authorized, or permitted to do the act prescribed.

(T) "Shall" is used in an imperative sense.

(U) "Code" means the Ohio code of military justice, as set forth in Chapter 5924. of the Revised Code.

(V) "Trial counsel" means the prosecuting attorney in a general or special court-martial.

(W) "Detention facility" means any place that is owned or operated by a municipal corporation, by a county, or by one or more municipal corporations, counties, or both and that is used for the confinement of persons charged with or convicted of any crime in this state or another state or under the laws of the United States.

(X) "Examiner" has the same meaning as in division (A)(2)(a) of section 2945.37 of the Revised Code.

(Y) "Nonsecured status," "unsupervised, off-grounds movement," "trial visit," "conditional release," and "licensed clinical psychologist" have the same meanings as in section 2945.37 of the Revised Code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-23-1985



Section 5924.02 - Persons subject to code.

The following persons who are not in federal service are subject to this code:

(A) Members of the organized militia, including Ohio national guard dual-status technicians during their normal duty hours;

(B) Persons who have been placed on the state retired list pursuant to section 5913.07 or 5919.13 of the Revised Code;

(C) All other persons lawfully ordered to duty in the organized militia, from the dates they are required by the terms of the order or other directive to obey the order or directive, including any time during which they are going to or returning from duty in the organized militia.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.03 - Jurisdiction to court-martial discharged personnel.

(A) Each person discharged from the organized militia who is later charged with having fraudulently obtained the discharge is, subject to section 5924.43 of the Revised Code, subject to trial by court-martial on that charge and is, after apprehension, subject to this code while in the custody of the military for that trial. Upon conviction of that charge the person is subject to trial by court-martial for all offenses under this code committed before the fraudulent charge.

(B) No person who has deserted from the organized militia may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.04 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.05 - Territorial applicability.

(A) This code applies throughout the state. It also applies to all persons otherwise subject to this code while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

(B) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

Effective Date: 10-10-1961



Section 5924.06 - State judge advocate; subordinate judge advocates and legal officers.

(A) The adjutant general shall appoint an officer of the Ohio national guard as state judge advocate . The officer shall be a member in good standing of the bar of this state and be eligible to be recognized as a colonel under regulations prescribed by the national guard bureau.

(B) The adjutant general shall appoint judge advocates and legal officers on the recommendation of the state judge advocate. Judge advocates and legal officers shall be officers of the organized militia and members in good standing of the bar of this state.

(C) The state judge advocate or subordinate judge advocates shall make frequent inspections in the field in supervision of the administration of military justice.

(D) Convening authorities shall at all times communicate directly with their staff judge advocates or legal officers in matters relating to the administration of military justice . A staff judge advocate or legal officer of a command is entitled to communicate directly with any staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate.

(E) No person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.07 - Apprehension.

(A) Apprehension is the taking of a person into custody.

(B) Any person authorized by this code, or by regulations issued pursuant to this code, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any peace officer authorized to do so by law may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

(C) Commissioned officers, warrant officers, and noncommissioned officers may take reasonable action to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

(D) A person subject to this code may be apprehended in the person's home, with the assistance of a local law enforcement agency, only upon probable cause to believe that the person is legally subject to apprehension and that the person is or will be present to be apprehended.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.08 - Authority to apprehend deserters.

A peace officer having authority to apprehend offenders under the laws of the United States, or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the organized militia and deliver the deserter into the custody of the organized militia.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.09 - Arrest or confinement.

(A) Arrest is the restraint of a person by an oral or written order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. Confinement is the physical restraint of a person that is imposed by order of competent authority and deprives the person of freedom pending disposition of criminal charges.

(B) An enlisted member may be ordered into arrest or confinement by any commanding officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of the commanding officer's command or enlisted members subject to the commanding officer's authority into arrest or confinement.

(C) A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority the commissioned officer or warrant officer is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

(D) No person may be ordered apprehended or into arrest or confinement except for probable cause.

(E) Nothing in this section shall be construed to limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.10 - Confinement.

(A) Any person subject to this code charged with an offense under this code shall be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, such person shall not ordinarily be placed into confinement. When any person subject to this code is placed into arrest or confinement prior to trial, the person shall be informed within seventy-two hours of the specific wrong of which the person is accused and of the person's rights under this code.

(B) Confinement , whether before, during, or after trial by a military court, shall be , to the maximum extent practicable, in civil jails or like facilities. An order that an accused person be placed in pretrial confinement shall be reviewed by a military judge within seven days and if confirmed may be reviewed after that confirmation only on motion.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-06-1994



Section 5924.11 - Prisoners.

(A) No sheriff, keeper, or officer of a detention facility may refuse to receive or keep any prisoner committed to the sheriff's, keeper's, or officer's charge when the committing person furnishes a statement, signed by the committing person, of the offense charged against the prisoner.

(B) A sheriff, keeper, or officer of a detention facility to whose charge a prisoner is committed shall within twenty-four hours after that commitment report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-06-1994



Section 5924.12 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.13 - Arrest and confinement.

No person, while being held for or after trial , may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person. The arrest or confinement imposed upon the person shall not be any more rigorous than the circumstances require to insure the person's presence . The person may be subjected to minor punishment during that period for infractions of discipline.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.14 - Delivery to civil authority for trial.

(A) Under such regulations as may be prescribed under this code, a person on state active duty or duty under Title 32 of the United States Code who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

(B) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offender's offense shall, upon the request of competent military authority, be returned to military custody for the completion of the offender's sentence.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.15 - Nonjudicial punishment.

(A) Under such regulations as the adjutant general may prescribe, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this section to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon such a demand. However, except in the case of a member attached to, or embarked in a vessel, punishment may not be imposed upon a member of the organized militia if the member has, before the imposition of the punishment, demanded trial by court-martial in lieu of the punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized under this section. If authorized by regulations prescribed under this section, the governor or a general officer or officer of flag rank in command may delegate the powers of the governor or general officer under this section to a principal assistant. In all proceedings, the accused shall be allowed a reasonable period of time, normally not exceeding forty-eight hours, to reply to the notification of intent to impose punishment under this section.

(B) Subject to division (A) of this section, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following punishments for minor offenses without the intervention of a court-martial:

(1) Upon officers of the commanding officer's command, any of the following:

(a) Restriction to certain specified limits, with or without suspension from duty, for not more than thirty days;

(b) If imposed by the governor, the adjutant general, an officer exercising general court-martial jurisdiction, a general officer, or a flag officer, any of the following:

(i) Arrest in quarters for not more than thirty days;

(ii) Forfeiture of not more than one-half of one month's pay per month for two months or a fine of not more than two hundred fifty dollars;

(iii) Restriction to certain specified limits, with or without suspension from duty, for not more than sixty days

.

(2) Upon other military personnel of the commanding officer's command, any of the following:

(a) Correctional custody for not more than seven days;

(b) Forfeiture of not more than seven days' pay or a fine of not more than one-quarter of one month's actual pay;

(c) Reduction to the next inferior pay grade, if the grade from which the service member demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(d) Extra duties, including fatigue or other duties, for not more than fourteen consecutive days or for a total of thirty nonconsecutive days;

(e) Restriction to certain specified limits, with or without suspension from duty, for not more than fourteen days;

(f) If imposed by an officer of the grade of major or above , any of the following:

(i) The punishment authorized under division (B) (2)(a) of this section;

(ii) Correctional custody for not more than thirty days;

(iii) Forfeiture of not more than one-half of one month's pay per month for two months or a fine of not more than one-half of one month's actual pay for two months;

(iv) Reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in pay grade above E-4 may not be reduced more than one pay grade;

(v) Extra duties, including fatigue or other duties, for not more than forty-five days, which need not be consecutive, and for not more than two hours per day;

(vi) Restriction to certain specified limits, with or without suspension from duty, for not more than sixty days, which need not be consecutive

.

(C) No two or more of the punishments of arrest in quarters, correctional custody, extra duties, and restriction may be combined to run consecutively in the maximum amount imposable for each. If any of those punishments are combined to run consecutively, there must be apportionment. For the purposes of this section, "correctional custody" means the physical restraint of a person during duty or nonduty hours and may include extra duties, fatigue duties, or hard labor.

(D) An officer in charge may impose upon enlisted members assigned to the unit of which the officer is in charge any of the punishments authorized under divisions (A)(2)(a) to (f) of this section that the governor or adjutant general may specifically prescribe by regulation.

(E) The officer who imposes the punishment authorized in division (B) of this section, or the officer's successor in command, may, at any time, suspend probationally any part or amount of the unexecuted punishment imposed and may suspend probationally a reduction in grade or a forfeiture or fine imposed under division (B) of this section, whether or not executed. In addition, the officer who imposed the punishment may, at any time, remit or mitigate any part or amount of the unexecuted punishment imposed and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges, and property affected. The officer who imposed the punishment may also mitigate reduction in grade to forfeiture of pay or a fine. When mitigating

arrest in quarters to restriction

or

extra duties to restriction

, the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to fine or forfeiture of pay, the amount of the fine or forfeiture shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

(F) A person punished under this section who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority within seven calendar days. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under division (E) of this section by the officer who imposed the punishment. Before acting on an appeal from a punishment of

any of the following, the authority who is to act on the appeal shall refer the case to a judge advocate or legal officer of the Ohio organized militia for consideration and advice and may also refer the case upon appeal from any punishment imposed under division (B) of this section:

(1) Arrest in quarters for more than seven days;

(2) Correctional custody for more than seven days;

(3) Fine or forfeiture of more than seven days' pay;

(4) Reduction of one or more pay grades from the fourth or a higher pay grade;

(5) Extra duties for more than fourteen days.

(G) The imposition and enforcement of punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission and not properly punishable under this section . The fact that a punishment has been enforced may be shown by the accused upon trial and, when so shown, shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(H) The adjutant general may, by regulation, prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing.

(I) A commanding officer may delegate authority to make a reduction in pay grade under division (B)(2)(c) of this section to the commanding officer's executive officer, deputy commander, vice commander, or principal assistant.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-18-1997



Section 5924.16 - Courts-martial.

(A) In the organized militia , there are general, special, and summary courts-martial . General and special courts-martial are courts of record with original jurisdiction.

(B) A general court-martial consists of one of the following:

(1) A military judge and not fewer than five members;

(2) Only a military judge if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves .

(C) A special court-martial consists of one of the following:

(1) Three or more members;

(2) A military judge and not fewer than three members;

(3) Only a military judge if one has been detailed to the court and

before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves.

(D) A summary court-martial consists of one commissioned officer in the grade of captain or above.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.17 - Jurisdiction of courts-martial.

The Ohio national guard has court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by the Ohio national guard over personnel of another element of the organized militia shall be in accordance with regulations prescribed by the adjutant general.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.18 - Jurisdiction of general courts-martial; punishments.

(A) Subject to section 5924.17 of the Revised Code, general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under any limitations that the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than two thousand five hundred dollars or confinement for not more than three hundred sixty-five days;

(2) Forfeiture of all pay and allowances;

(3) Reprimand;

(4) Dismissal and dishonorable discharge or a bad conduct discharge;

(5) Reduction of a noncommissioned officer to the lowest or any intermediate rank;

(6) Any combination of the foregoing punishments.

(B) A general court-martial may not adjudge dismissal or dishonorable discharge unless a complete record of the proceedings and testimony is made, counsel having the qualifications prescribed under division (B) of section 5924.27 of the Revised Code is detailed to represent the accused, and a military judge is detailed to the trial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.19 - Jurisdiction of special courts-martial; punishments.

Subject to section 5924.17 of the Revised Code, special courts-martial have jurisdiction to try persons subject to this code for any offense for which they may be punished under this code. A special court-martial may adjudge any punishment a general court-martial may adjudge, except that a special court-martial may not impose a fine of more than one thousand dollars, confinement for more than one hundred eighty days for a single offense, or dismissal or dishonorable discharge. A special court-martial may not adjudge a bad-conduct discharge unless a complete record of the proceedings and testimony is made, counsel having the qualifications prescribed under division (B) of section 5924.27 of the Revised Code is detailed to represent the accused, and a military judge is detailed to the trial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.20 - Jurisdiction of summary courts-martial; punishments.

(A) Subject to section 5924.17 of the Revised Code, summary courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code.

(B) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if the person objects to being brought to trial before a summary court-martial. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial, as may be appropriate.

(C) Summary courts-martial may adjudge punishment of a fine not exceeding five hundred dollars, confinement for not more than thirty days, forfeiture of not more than two-thirds of one month's pay, and reduction to the lowest or any intermediate pay grade. For enlisted members in pay grade above E-4, summary courts-martial may not adjudge confinement or reduction except to the next inferior pay grade.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.21 - Concurrent jurisdiction.

The provisions of this code that confer jurisdiction on courts-martial do not deprive military commissions, provost courts, other military tribunals, or state or federal courts of concurrent jurisdiction with respect to offenders or offenses that by statute or by the law of war may be tried by military commissions, provost courts, other military tribunals, or state or federal courts.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.22 - Convening general courts-martial.

In the organized militia not in federal service, the governor, adjutant general, assistant adjutant general for army, or assistant adjutant general for air may convene general courts-martial .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.23 - Convening special courts-martial.

In the organized militia not in federal service, any commander authorized by regulation in the grade of colonel or a higher grade may convene special courts-martial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.24 - Convening summary courts-martial.

In the organized militia not in federal service, any commander authorized by regulation in the grade of lieutenant colonel or a higher grade may convene a summary court-martial

.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.25 - Service on courts-martial.

(A) Any commissioned officer in a duty status is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(B) Any warrant officer in a duty status is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(C)

(1) Any enlisted member of the organized militia in a duty status who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member of the organized militia who may lawfully be brought before such courts for trial if, before the conclusion of a session called by the military judge or, in the absence of a session called by the military judge, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If enough enlisted members cannot be obtained, the court may be assembled and trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) As used in division (C) of this section, "unit" means any regularly organized body of the organized militia not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

(D)

(1) If it can be avoided, a person subject to this code shall not be tried by a court-martial, any member of which is junior to the person in rank or grade.

(2) When convening a court-martial, the convening authority shall detail as members of the court-martial members of the organized militia who, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the organized militia is eligible to serve as a member of a general or special court-martial if the member of the organized militia is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.26 - Military judge.

(A) A military judge shall be detailed to each general and special court-martial . A military judge shall preside over each open session of the court-martial to which the judge has been detailed.

(B) A military judge shall be a commissioned officer of the organized militia who is a member in good standing of the bar of this state and who is certified to be qualified for duty as a military judge by the state judge advocate.

(C) The military judge of a general or special court-martial shall be designated by the state judge advocate for detail by the convening authority. Unless the court-martial was convened by the governor or the adjutant general, neither the convening authority nor the convening authority's staff, other than the state judge advocate or deputy state judge advocate, shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge's performance of duty as a military judge.

(D) No person is eligible to act as a military judge in a case if the person is the accuser, is a witness for the prosecution, has acted as investigating officer, or is a counsel in the same case.

(E) The military judge of a court-martial may not consult with the members of the court, except in the presence of the accused, trial counsel, and defense counsel, nor may the military judge vote with the members of the court.

(F) A trial counsel, defense counsel, military judge, legal officer, summary court officer, or any other person from any one component of the organized militia certified by the state judge advocate to perform legal functions under this code may perform those functions, as needed, for any other component of the organized militia.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.27 - Trial and defense counsel.

(A) The state judge advocate shall detail trial counsel , defense counsel, and assistants that the state judge advocate considers appropriate. No person who has acted as investigating officer, military judge, or court member in any case may act later as trial counsel, assistant trial counsel, defense counsel, or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(B) Trial counsel or defense counsel detailed for a general court-martial must be both of the following:

(1) A member in good standing of the bar of this state;

(2) Certified as competent to perform the duties of trial counsel or defense counsel in a general court-martial by the state judge advocate.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.28 - Court reporters and interpreters.

Under such regulations as the adjutant general may prescribe, the convening authority of a general or special court-martial shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court , and may detail or employ interpreters, who shall interpret for the court.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.29 - Absent and additional members.

(A) No member of a general or special court-martial shall be absent or excused after the court has been assembled for the trial of the accused except for physical disability, as a result of a challenge, or by order of the convening authority for good cause.

(B) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not fewer than five members. When the new members have been sworn, the trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

(C) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not fewer than three members. When the new members have been sworn, the trial shall proceed with the new members present as if no evidence had previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused, and counsel for both sides.

(D) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.30 - Charges and specifications.

(A) Charges and specifications shall be signed by a person subject to this code under oath before a commissioned officer of the organized militia authorized to administer oaths and shall state both of the following:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth in the charges and specifications;

(2) That those matters are true in fact to the best of the person's knowledge and belief.

(B) Upon the preferring of charges, the proper authority shall take immediate steps to determine the disposition that should be made of the charges in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.31 - Self-incrimination.

(A) No person subject to this code may compel any other person to incriminate the other person or to answer any question, the answer to which may tend to incriminate the other person.

(B) No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense, without first informing the accused or person suspected of the nature of the accusation and advising the accused or person suspected that the accused or person suspected does not have to make any statement regarding the offense of which the accused or person suspected is accused or suspected and that any statement made by the accused or person suspected may be used as evidence against the accused or person suspected in a trial by court-martial.

(C) No person subject to this code may compel any other person to make a statement or produce evidence before any court-martial if the statement or evidence is not material to the issue and may tend to degrade the other person.

(D) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against the person in a trial by court-martial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.32 - Investigation.

(A) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth in the charge or specification has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition that should be made of the case in the interest of justice and discipline.

(B) The accused shall be advised of the charges against the accused and of the accused's right to be represented at that investigation by counsel. Upon the accused's own request , the accused shall be represented by civilian counsel if provided by the accused at the accused's own cost, or by military counsel of the accused's own selection if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against the accused if they are available and to present anything the accused may desire in the accused's own behalf, either in defense or mitigation, and the investigating officer shall examine reasonably available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides, and a copy of that statement shall be given to the accused.

(C) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in division (B) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after the accused is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in the accused's own behalf.

(D) The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.33 - Forwarding charges.

When a person is held for trial by general court-martial, the commanding officer shall, not later than the eighth day after the accused is ordered into arrest or confinement, forward the charges, together with the investigation and allied papers, to the general court-martial convening authority. If that is not practicable, the commanding officer shall report in writing to the convening authority the reasons for delay.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.34 - Pre-trial referral of general court-martial charge.

(A) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the convening authority's staff judge advocate or legal officer for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless the convening authority has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

(B) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and such changes in the charges and specifications as are needed to make them conform to the evidence may be made.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.35 - Service of charges.

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. Except in time of declared war, no person may, against the person's objection, be brought to trial or be required to participate alone or with counsel in a session called by the military judge in a general or special court-martial case within twenty-four hours after the service of charges upon the person.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.36 - Trial procedure.

The procedure, including modes of proof, in cases before military courts may be prescribed by the adjutant general by regulations, that shall, so far as the adjutant general considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of this state, but that may not be contrary to or inconsistent with this code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.37 - Unlawful influence.

(A) No authority convening a general, special, or summary court-martial, other commanding officer, or officer serving on the staff of a convening authority or other commanding officer may censure, reprimand, or admonish the court or any member, military judge, or counsel of the court, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or the member's, military judge's, or counsel's functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal or any member of the court-martial or military tribunal in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to the authority's judicial acts. This division does not apply to:

(1) General instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial;

(2) Statements and instructions given in open court by the military judge, the president of a special court-martial, or counsel.

(B) In the preparation of a fitness, evaluation, or performance report, or any other report or document used in whole or in part for the purpose of determining whether a member of the organized militia is qualified to be advanced in grade, in determining the assignment or transfer of a member of the organized militia, or in determining whether a member of the organized militia should be retained on duty, no person subject to this code may do either of the following:

(1) Consider or evaluate the performance of duty of the member as a member of a court-martial;

(2) Give a less favorable rating or evaluation of any member of the organized militia because of the zeal with which the member, as counsel, represented any accused before a court-martial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.38 - Duties of trial and defense counsel.

(A) The trial counsel of a general or special court-martial shall prosecute in the name of the state and shall, under the direction of the court, prepare the record of the proceedings.

(B) The accused has the right to be represented in the accused's defense before a general or special court-martial by civilian counsel if provided by the accused at the accused's own cost, by military counsel of the accused's own selection if reasonably available, or by detailed military defense counsel . Should the accused have civilian counsel of the accused's own selection, the defense counsel and any assistant defense counsel who were detailed shall, if the accused so desires, act as the accused's associate counsel; otherwise they shall be excused by the military judge .

(C) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as the defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which the defense counsel considers appropriate.

(D) An assistant trial counsel of a court-martial may, under the direction of the trial counsel or when the assistant trial counsel is qualified to be a trial counsel , perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel .

(E) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when the assistant defense counsel is qualified to be the defense counsel , perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.39 - Convening without members of court present.

(A) At any time after the service of charges that have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to section 5924.35 of the Revised Code, call the court into session without the presence of the members for the following purposes:

(1) Hearing and determining motions raising defenses or objections that are capable of determination without trial of the issues raised by a plea of not guilty;

(2) Hearing and ruling upon any matter that may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) If permitted by regulations prescribed by the governor, holding the arraignment and receiving the pleas of the accused;

(4) Performing any other procedural function that may be performed by the military judge under this code or under regulations prescribed pursuant to section 5924.36 of the Revised Code and that does not require the presence of the members of the court.

These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel, and shall be made a part of the record.

(B) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and, in cases in which a military judge has been detailed to the court, the military judge.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.40 - Continuances.

The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

Effective Date: 07-17-1970



Section 5924.41 - Challenges.

(A) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(B) Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

(C) If the exercise of a peremptory challenge reduces the number of members of a court-martial below the minimum required under section 5924.16 of the Revised Code, any remaining peremptory challenges shall be exercised or waived before additional members are detailed.

(D) Additional members detailed to a court-martial may be challenged for cause as provided in division (A) of this section. After challenges for cause against the additional members are presented and decided, each accused and trial counsel is entitled to one peremptory challenge against members not previously challenged peremptorily.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.42 - Oaths.

(A) Before performing their respective duties, military judges, interpreters, members of general and special courts-martial, the trial counsel, the assistant trial counsel, the defense counsel, the assistant defense counsel, and reporters shall take an oath or affirmation to perform their duties faithfully. The oath or affirmation shall be taken in the presence of the accused and shall be substantially as follows:

(1) For a member of the court:

"You, .........., do swear (or affirm) that you will faithfully perform all the duties incumbent upon you as a member of this court; that you will faithfully and impartially try, according to the evidence, your conscience, and the laws and regulations provided for trials by courts-martial, the case of (the) (each) accused now before this court; and that if any doubt should arise not explained by the laws and regulations, then according to the best of your understanding and the customs of the service in like cases; that you will not divulge the findings or sentence in any case until they shall have been duly announced by the court; and that you will not disclose or discover the vote or opinion of any particular member of the court upon a challenge or upon the findings or sentence unless required to do so before a court of justice in due course of law. So help you God (or under penalty of perjury)."

(2) For a military judge:

"You, .........., do swear (or affirm) that you will faithfully and impartially perform, according to your conscience and the laws and regulations provided for trials by courts-martial, all the duties incumbent upon you as military judge of this court; that if any doubt should arise not explained by the laws and regulations, then according to the best of your understanding and the customs of the service in like cases; and that you will not divulge the findings or sentence in any case until they shall have been duly announced by the court. So help you God (or under penalty of perjury)."

(3) For trial counsel and assistant trial counsel:

"You, .........., do swear (or affirm) that you will faithfully perform the duties of trial counsel and will not divulge the findings or sentence of the court to any but the proper authority until they shall be duly disclosed. So help you God (or under penalty of perjury)."

(4) For defense counsel and assistant defense counsel:

"You, .........., do swear (or affirm) that you will faithfully perform the duties of defense counsel and will not divulge the findings or sentence of the court to any but the proper authority until they shall be duly disclosed. So help you God (or under penalty of perjury)."

(5) For a reporter or interpreter:

"You, ..........., do swear (or affirm) that you will faithfully perform the duties of reporter (or interpreter) to this court. So help you God (or under penalty of perjury)."

(B) Each witness before a court-martial shall be examined on oath or affirmation. The presiding officer shall administer an oath or affirmation in substantially the following form:

"You, .........., do swear (or affirm) that the evidence you shall give in the case now in hearing shall be the truth, the whole truth, and nothing but the truth. So help you God (or under penalty of perjury)."

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.43 - Statute of limitations.

(A) A person charged with an offense punishable under this code is not liable to be tried by court-martial or punished under section 5924.15 of the Revised Code if the offense was committed more than four years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command .

(B) Periods in which the accused was absent from the state , is in the custody of civil authorities, or in the hands of the enemy shall be excluded in computing the period of limitation prescribed in this section.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-10-1963



Section 5924.44 - Double jeopardy.

(A) No person may be tried a second time in any court-martial of this state for the same offense.

(B) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial for purposes of this section until the finding of guilty has become final after review of the case has been fully completed.

(C) A proceeding that, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for want of available evidence or witnesses without any fault of the accused is a trial for purposes of this section.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.45 - Entry of plea by accused; entry by court.

(A) An accused may plead not guilty , not guilty by reason of insanity, guilty, or, with the consent of the court, no contest. A plea of not guilty by reason of insanity shall be made in writing by either the accused or the accused's attorney. All other pleas may be made orally. The pleas of not guilty and not guilty by reason of insanity may be joined.

(B) If an accused refuses to plead, the court shall enter a plea of not guilty on behalf of the accused.

(C) Before accepting a plea of guilty, the military judge shall address the accused personally and inform the accused of, and determine that the accused understands, all of the following:

(1) The nature of the offense to which the plea is offered and the maximum possible penalty provided by law;

(2) In a general or special court-martial, if the accused is not represented by counsel, that the accused has the right to be represented by counsel at every stage of the proceedings;

(3) That the accused has the right to plead not guilty or to persist in that plea if already made, that the accused has the right to be tried by a court-martial, and that at trial the accused has the right to confront and cross-examine witnesses against the accused and the right against self-incrimination.

(4) That if the accused pleads guilty, there will not be a trial of any kind as to those offenses to which the accused has so pleaded and that by pleading guilty the accused waives the rights described in division (C)(3) of this section;

(5) That, if the accused pleads guilty, the military judge will question the accused about the offenses to which the accused has pleaded guilty, and that, if the accused answers the questions under oath, on the record, and in the presence of counsel, the accused's answers may later be used against the accused in a prosecution for perjury or false statement.

(D) The military judge shall not accept a plea of guilty without first addressing the accused personally and determining that the plea is voluntary and not the result of fear, threats, or promises. The military judge shall also inquire as to whether the accused's willingness to plead guilty results from prior discussions between the convening authority, a representative of the convening authority, or trial counsel and the accused or defense counsel.

(E) The military judge shall not accept a plea of guilty without making an inquiry of the accused that satisfies the military judge that there is a factual basis for the plea. The accused shall be questioned under oath about the offenses charged.

(F) When a negotiated plea of guilty or no contest to one or more offenses charged or to one or more other or lesser offenses is offered, the underlying agreement upon which the plea is based shall be stated on the record in open court.

(G) If the court refuses to accept a plea of guilty or no contest, the court shall enter a plea of not guilty on behalf of the accused, and neither plea shall be admissible in evidence or be the subject of comment by the trial counsel or court.

(H) The defense of not guilty by reason of insanity must be pleaded at the time of arraignment, except that the court for good cause shown shall permit a plea of not guilty by reason of insanity to be entered at any time before trial.

(I) A motion to withdraw a plea of guilty or no contest may be made only before sentence is imposed, but to correct manifest injustice the court after sentence may set aside the judgment of conviction and permit the accused to withdraw the plea.

(J) An accused who is found guilty after pleading guilty waives any objection, whether or not previously raised, relating to the factual issue of guilt of the offense to which the plea was made.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.46 - Opportunity to obtain evidence and witnesses.

(A) The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the adjutant general may prescribe.

(B) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be substantially similar to process that may be issued by the courts of this state in criminal cases and shall run to any part of the state.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.47 - Refusal to appear or testify.

Any person not subject to this code who has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before a military court or has been duly paid or tendered the fees and mileage of a witness at the rates provided for under section 119.094 of the Revised Code and who willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence that the person may have been legally subpoenaed to produce , may be punished for contempt in the manner provided for in Chapter 2705. of the Revised Code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961; 2008 HB525 07-01-2009



Section 5924.48 - Penalty for contempt.

A military court, in the manner provided for in Chapter 2705. of the Revised Code, may punish for contempt any person who is guilty of any act described in section 2705.02 of the Revised Code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.49 - Depositions.

At any time after charges have been signed as provided in section 5924.30 of the Revised Code, any party may take oral or written depositions in the manner and for the purposes provided in the Ohio Rules of Criminal Procedure.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.50 - Admissibility of records of board of officers.

(A) In any case , the sworn testimony contained in the duly authenticated record of proceedings of a board of officers of a person whose oral testimony cannot be obtained may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the board of officers and if the same issue was involved or if the accused consents to the introduction of such evidence.

(B) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(C) Such testimony may also be read in evidence before a court of inquiry or a board of officers.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.501 - Competency of accused; hearing.

(A) In an action under this code, the military judge, trial counsel, defense counsel, or civilian counsel may raise the issue of the accused's competence to stand trial. If the issue is raised before the trial has commenced, the court shall hold a hearing on the issue as provided in this section. If the issue is raised after the trial has commenced, the court shall hold a hearing on the issue only for good cause shown or on the court's own motion.

(B) The court shall conduct the hearing required or authorized under division (A) of this section within thirty days after the issue is raised unless the accused has been referred for evaluation in which case the court shall conduct the hearing within ten days after the filing of the report of the evaluation. A hearing may be continued for good cause.

(C) The accused shall be represented by counsel at the hearing conducted under division (B) of this section.

(D) The trial counsel and defense counsel may submit evidence on the issue of the accused's competence to stand trial. A written report of the evaluation of the accused may be admitted into evidence at the hearing by stipulation, but, if either the government or defense objects to its admission, the report may be admitted under seal of court in camera to the military judge.

(E) The court shall not find an accused incompetent to stand trial solely because the accused is receiving or has received treatment as a voluntary or involuntary mentally ill patient under Chapter 5122. of the Revised Code or because the accused is receiving or has received psychotropic drugs or other medication, even if the accused might become incompetent to stand trial without the drugs or medication.

(F) An accused is presumed to be competent to stand trial. If, after a hearing, the court finds by a preponderance of the evidence that, because of the accused's present mental condition, the accused is incapable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense, the court shall find the accused incompetent to stand trial and shall enter an order authorized by section 5924.503 of the Revised Code.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.502 - Evaluation of accused's mental condition.

(A) If the issue of an accused's competence to stand trial is raised or if an accused enters a plea of not guilty by reason of insanity, the court may order one or more evaluations of the accused's present mental condition or, in the case of a plea of not guilty by reason of insanity, of the accused's mental condition at the time of the offense charged. An examiner shall conduct the evaluation.

(B) If the court orders more than one evaluation under division (A) of this section, the trial counsel and the defense counsel may recommend to the court an examiner whom each prefers to perform one of the evaluations. If an accused enters a plea of not guilty by reason of insanity and if the court does not designate an examiner recommended by the defense counsel, the court shall inform the accused that the accused may have independent expert evaluation and that it will be obtained for the accused at public expense.

(C) If the court orders an evaluation under division (A) of this section, the accused shall be available at the times and places established by the examiners who are to conduct the evaluation. The court may order an accused who is not being held in pretrial confinement to submit to an evaluation under this section. If an accused who is not being held in pretrial confinement refuses to submit to a complete evaluation, the court may order the sheriff to take the accused into custody and deliver the accused to a center, program, or facility operated or certified by the department of mental health where the accused may be held for evaluation for a reasonable period of time not to exceed twenty days.

(D) An accused who is being held in pretrial confinement may be evaluated at the accused's place of detention. Upon the request of the examiner, the court may order the sheriff to transport the accused to a program or facility operated or certified by the department of mental health, where the accused may be held for evaluation for a reasonable period of time not to exceed twenty days, and to return the accused to the place of detention after the evaluation.

(E) If a court orders the evaluation to determine an accused's mental condition at the time of the offense charged, the court shall inform the examiner of the offense with which the accused is charged.

(F) In conducting an evaluation of an accused's mental condition at the time of the offense charged, the examiner shall consider all relevant evidence. If the offense charged involves the use of force against another person, the relevant evidence to be considered includes, but is not limited to, any evidence that the accused suffered at the time of the commission of the offense from the "battered woman syndrome."

(G) The examiner shall file a written report with the court within thirty days after entry of a court order for evaluation, and the court shall provide copies of the report to the trial counsel and defense counsel. The report shall include all of the following:

(1) The examiner's findings;

(2) The facts in reasonable detail on which the findings are based;

(3) If the evaluation was ordered to determine the accused's competence to stand trial, all of the following findings or recommendations that are applicable:

(a) Whether the accused is capable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense;

(b) If the examiner's opinion is that the accused is incapable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense, whether the accused presently is mentally ill;

(c) If the examiner's opinion is that the accused is incapable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense, the examiner's opinion as to the likelihood of the accused becoming capable of understanding the nature and objective of the proceedings against the accused and of assisting in the accused's defense within one year if the accused is provided with a course of treatment;

(d) If the examiner's opinion is that the accused is incapable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense and that the accused presently is mentally ill, the examiner's recommendation as to the least restrictive placement or commitment alternative, consistent with the accused's treatment needs for restoration to competency and with the safety of the community;

(e) If the accused is charged before a special or summary court-martial with an offense that is not a violation of section 5924.120, 5924.127, or 5924.128 of the Revised Code and the examiner's opinion is that the accused is incapable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense and that the accused is presently mentally ill, the examiner's recommendation as to whether the accused is amenable to engagement in mental health treatment.

(4) If the evaluation was ordered to determine the accused's mental condition at the time of the offense charged, the examiner's findings as to whether the accused at the time of the offense charged did not know, as a result of a severe mental disease or defect, the wrongfulness of the accused's acts charged.

(H) An examiner appointed under divisions (A) and (B) of this section to evaluate an accused to determine the accused's competence to stand trial also may be appointed to evaluate an accused who has entered a plea of not guilty by reason of insanity, but an examiner of that nature shall prepare separate reports on the issue of competence to stand trial and the defense of not guilty by reason of insanity.

(I) No statement that an accused makes in an evaluation or hearing under divisions (A) to (H) of this section relating to the accused's competence to stand trial or to the accused's mental condition at the time of the offense charged may be used against the accused on the issue of guilt in any criminal action or proceeding, but, in a criminal action or proceeding, the trial counsel or defense counsel may call as a witness any person who evaluated the accused or prepared a report pursuant to a referral under this section. Neither the appointment nor the testimony of an examiner appointed under this section precludes the trial counsel or defense counsel from calling other witnesses or presenting other evidence on competency or insanity issues.

(J) Persons appointed as examiners under divisions (A) and (B) of this section or under division (H) of this section shall be paid a reasonable amount for their services and expenses, as certified by the court.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.503 - Findings of competency or incompetency; evaluation and treatment of accused.

(A) If the issue of an accused's competence to stand trial is raised and if the court, upon conducting the hearing provided for in section 5924.502 of the Revised Code, finds that the accused is competent to stand trial, the accused shall be proceeded against as provided by law. If the court finds the accused competent to stand trial and the accused is receiving psychotropic drugs or other medication, the court may authorize the continued administration of the drugs or medication or other appropriate treatment in order to maintain the accused's competence to stand trial unless the accused's attending physician advises the court against continuation of the drugs, other medication, or treatment.

(B)

(1)

(a) If, after taking into consideration all relevant reports, information, and other evidence, the court finds that the accused is incompetent to stand trial and that there is a substantial probability that the accused will become competent to stand trial within one year if the accused is provided with a course of treatment, the court shall order the accused to undergo treatment. If the accused is being tried by a general court-martial and if, after taking into consideration all relevant reports, information, and other evidence, the court finds that the accused is incompetent to stand trial, but the court is unable at that time to determine whether there is a substantial probability that the accused will become competent to stand trial within one year if the accused is provided with a course of treatment, the court shall order continuing evaluation and treatment of the accused for a period not to exceed four months to determine whether there is a substantial probability that the accused will become competent to stand trial within one year if the accused is provided with a course of treatment.

(b) The court order for the accused to undergo treatment or continuing evaluation and treatment under division (B)(1)(a) of this section shall specify that the accused, if determined to require mental health treatment or continuing evaluation and treatment, shall be committed to the department of mental health for treatment or continuing evaluation and treatment at a hospital, facility, or agency determined to be clinically appropriate by the department of mental health. The order may restrict the accused's freedom of movement as the court considers necessary. The trial counsel in the accused's case shall send to the chief clinical officer of the hospital, facility, or agency where the accused is placed by the department of mental health or to the managing officer of the institution, the director of the facility, or the person to which the accused is committed copies of relevant investigative reports and other background information that pertains to the accused and is available to the trial counsel unless the trial counsel determines that the release of any of the information in the investigative reports or any of the other background information to unauthorized persons would interfere with the effective prosecution of any person or would create a substantial risk of harm to any person.

In committing the accused to the department of mental health, the court shall consider the extent to which the person is a danger to the person and to others, the need for security, and the type of crime involved and, if the court finds that restrictions on the accused's freedom of movement are necessary, shall specify the least restrictive limitations on the person's freedom of movement determined to be necessary to protect public safety. In weighing these factors, the court shall give preference to protecting public safety.

(c) If the accused is found incompetent to stand trial, if the chief clinical officer of the hospital, facility, or agency where the accused is placed, or the managing officer of the institution, the director of the facility, or the person to which the accused is committed for treatment or continuing evaluation and treatment under division (B)(1)(b) of this section determines that medication is necessary to restore the accused's competency to stand trial, and if the accused lacks the capacity to give informed consent or refuses medication, the chief clinical officer of the hospital, facility, or agency where the accused is placed or the managing officer of the institution, the director of the facility, or the person to which the accused is committed for treatment or continuing evaluation and treatment may petition the court for authorization for the involuntary administration of medication. The court shall hold a hearing on the petition within five days of the filing of the petition. Following the hearing, the court may authorize the involuntary administration of medication or may dismiss the petition.

(d) If the accused is charged before a special or summary court-martial with an offense that is not a violation of section 5924.120, 5924.127, or 5924.128 of the Revised Code, the trial counsel may hold the charges in abeyance while the accused engages in mental health treatment.

(2) If the court finds that the accused is incompetent to stand trial and that, even if the accused is provided with a course of treatment, there is not a substantial probability that the accused will become competent to stand trial within one year, the court shall order the discharge of the accused, unless upon motion of the trial counsel or on its own motion, the court either seeks to retain jurisdiction over the accused pursuant to division (A)(2) of section 5924.504 of the Revised Code or files an affidavit in the probate court for the civil commitment of the accused pursuant to Chapter 5122. of the Revised Code alleging that the accused is a mentally ill person subject to hospitalization by court order. If an affidavit is filed in the probate court, the trial court shall send to the probate court copies of all written reports of the accused's mental condition that were prepared pursuant to section 5924.502 of the Revised Code.

The trial court may issue the temporary order of detention that a probate court may issue under section 5122.11 of the Revised Code, to remain in effect until the probable cause or initial hearing in the probate court. Further proceedings in the probate court are civil proceedings governed by Chapter 5122. of the Revised Code.

(C) No accused shall be required to undergo treatment, including any continuing evaluation and treatment, under division (B)(1) of this section for longer than whichever of the following periods is applicable:

(1) One year, if the accused is being tried by a general court-martial;

(2) Six months, if the accused is being tried before a special court-martial;

(3) Sixty days, if the accused is being tried before a summary court-martial.

(D) Any accused who is committed pursuant to this section shall not voluntarily admit the accused or be voluntarily admitted to a hospital or institution pursuant to section 5122.02 or 5122.15 of the Revised Code.

(E) Except as otherwise provided in this division, an accused who is charged with an offense and is committed by the court under this section to the department of mental health with restrictions on the accused's freedom of movement shall not be granted unsupervised on-grounds movement, supervised off-grounds movement, or nonsecured status except in accordance with the court order. The court may grant an accused supervised off-grounds movement to obtain medical treatment or specialized habilitation treatment services if the person who supervises the treatment or the continuing evaluation and treatment of the accused ordered under division (B)(1)(a) of this section informs the court that the treatment or continuing evaluation and treatment cannot be provided at the hospital or facility where the accused is placed by the department of mental health. The chief clinical officer of the hospital or facility where the accused is placed by the department of mental health or the managing officer of the institution or director of the facility to which the accused is committed or a designee of any of those persons may grant an accused movement to a medical facility for an emergency medical situation with appropriate supervision to ensure the safety of the accused, staff, and community during that emergency medical situation. The chief clinical officer of the hospital or facility where the accused is placed by the department of mental health or the managing officer of the institution or director of the facility to which the accused is committed shall notify the court within twenty-four hours of the accused's movement to the medical facility for an emergency medical situation under this division.

(F) The person who supervises the treatment or continuing evaluation and treatment of an accused ordered to undergo treatment or continuing evaluation and treatment under division (B)(1)(a) of this section shall file a written report with the court at the following times:

(1) Whenever the person believes the accused is capable of understanding the nature and objective of the proceedings against the accused and of assisting in the accused's defense;

(2) Fourteen days before expiration of the maximum time for treatment as specified in division (C) of this section and fourteen days before the expiration of the maximum time for continuing evaluation and treatment as specified in division (B)(1)(a) of this section;

(3) At a minimum, after each six months of treatment;

(4) Whenever the person who supervises the treatment or continuing evaluation and treatment of an accused ordered under division (B)(1)(a) of this section believes that there is not a substantial probability that the accused will become capable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense even if the accused is provided with a course of treatment.

(G) A report under division (F) of this section shall contain the examiner's findings, the facts in reasonable detail on which the findings are based, and the examiner's opinion as to the accused's capability of understanding the nature and objective of the proceedings against the accused and of assisting in the accused's defense. If, in the examiner's opinion, the accused remains incapable of understanding the nature and objective of the proceedings against the accused and of assisting in the accused's defense and there is a substantial probability that the accused will become capable of understanding the nature and objective of the proceedings against the accused and of assisting in the accused's defense if the accused is provided with a course of treatment, if in the examiner's opinion the accused remains mentally ill, and if the maximum time for treatment as specified in division (C) of this section has not expired, the report also shall contain the examiner's recommendation as to the least restrictive placement or commitment alternative that is consistent with the accused's treatment needs for restoration to competency and with the safety of the community. The court shall provide copies of the report to the trial counsel and defense counsel.

(H) If an accused is committed pursuant to division (B)(1) of this section, within ten days after the treating physician of the accused or the examiner of the accused who is employed or retained by the treating facility advises that there is not a substantial probability that the accused will become capable of understanding the nature and objective of the proceedings against the accused or of assisting in the accused's defense even if the accused is provided with a course of treatment, within ten days after the expiration of the maximum time for treatment as specified in division (C) of this section, within ten days after the expiration of the maximum time for continuing evaluation and treatment as specified in division (B)(1)(a) of this section, within thirty days after an accused's request for a hearing that is made after six months of treatment, or within thirty days after being advised by the treating physician or examiner that the accused is competent to stand trial, whichever is the earliest, the court shall conduct another hearing to determine if the accused is competent to stand trial and shall do whichever of the following is applicable:

(1) If the court finds that the accused is competent to stand trial, the accused shall be proceeded against as provided by law.

(2) If the court finds that the accused is incompetent to stand trial, but that there is a substantial probability that the accused will become competent to stand trial if the accused is provided with a course of treatment, and the maximum time for treatment as specified in division (C) of this section has not expired, the court, after consideration of the examiner's recommendation, shall order that treatment be continued, may change least restrictive limitations on the accused's freedom of movement.

(3) If the court finds that the accused is incompetent to stand trial, if the accused is being tried by a general court-martial, and if the court finds that there is not a substantial probability that the accused will become competent to stand trial even if the accused is provided with a course of treatment, or if the maximum time for treatment as specified in division (C) of this section has expired, further proceedings shall be as provided in sections 5924.504 to 5924.506 of the Revised Code.

(4) If the court finds that the accused is incompetent to stand trial, if the accused is being tried before a special court-martial, and if the court finds that there is not a substantial probability that the accused will become competent to stand trial even if the accused is provided with a course of treatment, or if the maximum time for treatment as specified in division (C) of this section has expired, the court shall dismiss the charge against the accused. A dismissal under this division is not a bar to further prosecution based on the same conduct. The court shall discharge the accused unless the court or trial counsel files an affidavit in probate court for civil commitment pursuant to Chapter 5122. of the Revised Code. If an affidavit for civil commitment is filed, the court may detain the accused for ten days pending civil commitment. All of the following provisions apply to persons being tried by a special court-martial who are committed by the probate court subsequent to the court's or trial counsel's filing of an affidavit for civil commitment under authority of this division:

(a) The chief clinical officer of the entity, hospital, or facility, the managing officer of the institution, or the person to which the accused is committed or admitted shall do all of the following:

(i) Notify the trial counsel in writing of the discharge of the accused, send the notice at least ten days prior to the discharge unless the discharge is by the probate court and state in the notice the date on which the accused will be discharged;

(ii) Notify the trial counsel in writing when the accused is absent without leave or is granted unsupervised, off-grounds movement and send this notice promptly after the discovery of the absence without leave or prior to the granting of the unsupervised, off-grounds movement, whichever is applicable;

(iii) Notify the trial counsel in writing of the change of the accused's commitment or admission to voluntary status, send the notice promptly upon learning of the change to voluntary status, and state in the notice the date on which the accused was committed or admitted on a voluntary status.

(b) The trial counsel shall promptly inform the convening authority of any notification received under division (H)(4)(a) of this section. Upon receiving notice that the accused will be granted unsupervised, off-grounds movement, the convening authority either shall refer the charges against the accused to an investigating officer again or promptly notify the court that the convening authority does not intend to refer the charges against the accused again.

(I) If an accused is convicted of a crime and sentenced to confinement, the accused's sentence shall be reduced by the total number of days the accused is confined for evaluation to determine the accused's competence to stand trial or treatment under this section and sections 5924.502 and 5924.504 of the Revised Code or by the total number of days the accused is confined for evaluation to determine the accused's mental condition at the time of the offense charged.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.504 - Finding accused incompetent to stand trial; civil commitment.

(A) If an accused being tried by a general court-martial is found incompetent to stand trial, after the expiration of the maximum time for treatment as specified in division (C) of section 5924.503 of the Revised Code or after the court finds that there is not a substantial probability that the accused will become competent to stand trial even if the accused is provided with a course of treatment, one of the following applies:

(1) The court or the trial counsel may file an affidavit in probate court for civil commitment of the accused in the manner provided in Chapter 5122. of the Revised Code. If the court or trial counsel files an affidavit for civil commitment, the court may detain the accused for ten days pending civil commitment. If the probate court commits the accused subsequent to the court's or trial counsel's filing of an affidavit for civil commitment, the chief clinical officer of the entity, hospital, or facility, the managing officer of the institution, or the person to which the accused is committed or admitted shall send to the trial counsel the notices described in divisions (H)(4)(a)(i) to (iii) of section 5924.503 of the Revised Code within the periods of time and under the circumstances specified in those divisions.

(2) On the motion of the trial counsel or on its own motion, the court may retain jurisdiction over the accused if at a hearing the court finds both of the following by clear and convincing evidence:

(a) The accused committed the offense with which the accused is charged.

(b) The accused is a mentally ill person subject to hospitalization by court order.

(B) In making its determination under division (A)(2) of this section as to whether to retain jurisdiction over the accused, the court may consider all relevant evidence, including, but not limited to, any relevant psychiatric, psychological, or medical testimony or reports, the acts constituting the offense charged, and any history of the accused that is relevant to the accused's ability to conform to the law.

(C) If the court conducts a hearing as described in division (A)(2) of this section and if the court does not make both findings described in divisions (A)(2)(a) and (b) of this section by clear and convincing evidence, the court shall dismiss the charges against the accused. Upon the dismissal, the court shall discharge the accused unless the court or trial counsel files an affidavit in probate court for civil commitment of the accused pursuant to Chapter 5122. of the Revised Code. If the court or trial counsel files an affidavit for civil commitment, the court may order that the accused be detained for up to ten days pending the civil commitment. If the probate court commits the accused subsequent to the court's or trial counsel's filing of an affidavit for civil commitment, the chief clinical officer of the entity, hospital, or facility, the managing officer of the institution, or the person to which the accused is committed or admitted shall send to the trial counsel the notices described in divisions (H)(4)(a)(i) to (iii) of section 5924.503 of the Revised Code within the periods of time and under the circumstances specified in those divisions. A dismissal of charges under this division is not a bar to further criminal proceedings based on the same conduct.

(D)

(1) If the court conducts a hearing as described in division (A)(2) of this section and if the court makes the findings described in divisions (A)(2)(a) and (b) of this section by clear and convincing evidence, the court shall commit the accused, if determined to require mental health treatment, to the department of mental health for treatment at a hospital, facility, or agency as determined clinically appropriate by the department of mental health. In committing the accused to the department of mental health, the court shall specify the least restrictive limitations on the accused's freedom of movement determined to be necessary to protect public safety.

(2) If a court makes a commitment of an accused under division (D)(1) of this section, the trial counsel shall send to the hospital, facility, or agency where the accused is placed by the department of mental health or to the accused's place of commitment all reports of the accused's current mental condition and, except as otherwise provided in this division, any other relevant information, including, but not limited to, a transcript of the hearing held pursuant to division (A)(2) of this section, copies of relevant investigative reports, and copies of any prior arrest and conviction records that pertain to the accused and that the trial counsel possesses. The trial counsel shall send the reports of the accused's current mental condition in every case of commitment, and, unless the trial counsel determines that the release of any of the other relevant information to unauthorized persons would interfere with the effective prosecution of any person or would create a substantial risk of harm to any person, the trial counsel also shall send the other relevant information.

(3) If a court makes a commitment under division (D)(1) of this section, all further proceedings shall be in accordance with Chapter 5122. of the Revised Code.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.505 - "Not guilty by reason of insanity".

For purposes of sections 5924.502 and 5924.506 of the Revised Code, a person is "not guilty by reason of insanity" relative to a charge of an offense only as described in division (A)(14) of section 2901.01 of the Revised Code. Proof that a person's reason, at the time of the commission of an offense, was so impaired that the person did not have the ability to refrain from doing the person's act or acts, does not constitute a defense.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.506 - Finding of not guilty by reason of insanity; hearing.

(A) If an accused person is found not guilty by reason of insanity, the verdict shall state that finding, and the trial court shall conduct a full hearing to determine whether the person is a mentally ill person subject to hospitalization by court order. Prior to the hearing, if the military judge believes that there is probable cause that the person found not guilty by reason of insanity is a mentally ill person subject to hospitalization by court order, the military judge may issue a temporary order of detention for that person to remain in effect for ten court days or until the hearing, whichever occurs first.

Any person detained pursuant to a temporary order of detention issued under this division shall be held in a suitable facility, taking into consideration the place and type of confinement prior to and during trial.

(B) The court shall hold the hearing under division (A) of this section to determine whether the person found not guilty by reason of insanity is a mentally ill person subject to hospitalization by court order within ten court days after the finding of not guilty by reason of insanity. Failure to conduct the hearing within the ten-day period shall cause the immediate discharge of the respondent, unless the judge grants a continuance for not longer than ten court days for good cause shown or for any period of time upon motion of the respondent.

(C) If a person is found not guilty by reason of insanity, the person has the right to attend a hearing conducted pursuant to this section. At the hearing, the court shall inform the person that the person has all of the following rights:

(1) The right to be represented by defense counsel or to retain civilian counsel, if the person so chooses;

(2) The right to have independent expert evaluation;

(3) The right to subpoena witnesses and documents, to present evidence on the person's behalf, and to cross-examine witnesses against the person;

(4) The right to testify in the person's own behalf and to not be compelled to testify;

(5) The right to have copies of any relevant medical or mental health document in the custody of the state or of any place of commitment other than a document for which the court finds that the release to the person of information contained in the document would create a substantial risk of harm to any person.

(D) The hearing under division (A) of this section shall be open to the public, and the court shall conduct the hearing in accordance with regulations prescribed by the adjutant general. The court shall make and maintain a full transcript and record of the hearing proceedings. The court may consider all relevant evidence, including, but not limited to, any relevant psychiatric, psychological, or medical testimony or reports, the acts constituting the offense in relation to which the person was found not guilty by reason of insanity, and any history of the person that is relevant to the person's ability to conform to the law.

(E) Upon completion of the hearing under division (A) of this section, if the court finds there is not clear and convincing evidence that the person is a mentally ill person subject to hospitalization by court order, the court shall discharge the person, unless a detainer has been placed upon the person by the department of rehabilitation and correction, in which case the person shall be returned to that department.

(F) If, at the hearing under division (A) of this section, the court finds by clear and convincing evidence that the person is a mentally ill person subject to hospitalization by court order, it shall commit the person to the department of mental health for placement in a hospital, facility, or agency as determined clinically appropriate by the department of mental health. Further proceedings shall be in accordance with Chapter 5122. or 5123. of the Revised Code. In committing the accused to the department of mental health, the court shall specify the least restrictive limitations on the accused's freedom of movement determined to be necessary to protect public safety.

(G) If a court makes a commitment of a person under division (F) of this section, the trial counsel shall send to the hospital, facility, or agency where the defendant is placed by the department of mental health or to the accused's place of commitment all reports of the person's current mental condition, and, except as otherwise provided in this division, any other relevant information, including, but not limited to, a transcript of the hearing held pursuant to division (A) of this section, copies of relevant investigative reports, and copies of any prior arrest and conviction records that pertain to the person and that the trial counsel possesses. The trial counsel shall send the reports of the person's current mental condition in every case of commitment, and, unless the trial counsel determines that the release of any of the other relevant information to unauthorized persons would interfere with the effective prosecution of any person or would create a substantial risk of harm to any person, the trial counsel also shall send the other relevant information.

(H) A person who is committed pursuant to this section shall not voluntarily admit the person or be voluntarily admitted to a hospital or institution pursuant to sections 5122.02 and 5122.15 of the Revised Code.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.51 - Voting and rulings.

(A) Voting by members of a general or special court-martial on the findings and on the sentence, and by members of a court-martial without a military judge upon questions of challenge, shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(B) The military judge and, except for questions of challenge, the president of a court-martial without a military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a special court-martial, without a military judge upon any question of law other than a motion for a finding of not guilty, is final and constitutes the ruling of the court. However, the military judge or the president of a court-martial without a military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in section 5924.52 of the Revised Code, beginning with the junior in rank.

(C) Before a vote is taken on the findings, the military judge or the president of a court-martial without a military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) That the accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond reasonable doubt;

(2) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused, and the accused must be acquitted;

(3) That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) That the burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.

(D) Divisions (A), (B), and (C) of this section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request make specific findings of fact. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.52 - Number of votes required.

(A) No person may be convicted of any offense, except by the concurrence of two-thirds of the members of the court-martial present at the time the vote is taken.

(B)

All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence, to decrease or lessen it, may be made by any lesser vote that indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.53 - Announcement of findings.

A court-martial shall announce its findings and sentence to the parties as soon as determined.

Effective Date: 10-10-1961



Section 5924.54 - Record of proceedings.

(A) Each general court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions that would impose such a duty on a member under this division .

(B) Each special and summary court-martial shall keep a separate record of the proceedings in each case, and the record shall be authenticated in the manner required by regulations prescribed by the adjutant general.

(C)

(1) A complete record of the proceedings and testimony shall be prepared in the following cases:

(a) Each case tried before a general court-martial in which the sentence adjudged includes a dismissal, a discharge, or any punishment that exceeds the punishment that may otherwise be adjudged by a special court-martial;

(b) Each case tried before a special court-martial in which the sentence adjudged includes a bad-conduct discharge or confinement for more than six months.

(2) In all other cases tried before a court-martial, the record shall contain any matters that are required by regulations of the adjutant general. A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.55 - Cruel and unusual punishments.

Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

Effective Date: 10-10-1961



Section 5924.56 - Maximum punishments.

The punishment that a court-martial may direct for an offense may not exceed limits prescribed by the adjutant general for the offense.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.57 - Effective date of sentences.

(A)

(1) A forfeiture of pay or allowances or reduction in grade that is included in a sentence of a court-martial takes effect on the earlier of the date that is fourteen days after the date on which the sentence is adjudged or the date on which the sentence is approved by the convening authority.

(2) On application of an accused, the convening authority may defer a forfeiture of pay or allowances or reduction in grade that would otherwise become effective on the date that is fourteen days after the date on which the sentence is adjudged until the date on which the sentence is approved by the convening authority. The convening authority may at any time rescind a deferment granted under this division.

(3) A forfeiture of pay or allowances applies to pay or allowances accruing on and after the date on which the sentence takes effect.

(B) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.

(C) All other sentences of courts-martial are effective on the date ordered executed.

(D)

(1) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under the convening authority's jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned may in the officer's sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under the officer's jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(2) In any case in which a court-martial sentences a person described in division (D)(3) of this section to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of that person, until after the person has been permanently released to the armed forces by a state or foreign country referred to in that division.

(3) Division (D)(2) of this section applies to a person subject to this chapter who, while in the custody of a state or foreign country, is temporarily returned by that state or foreign country to the armed forces for trial by court-martial and after the court-martial is returned to that state or foreign country under the authority of a mutual agreement or treaty.

(4) As used in division (D)(3) of this section, "state" includes the District of Columbia and any state, commonwealth, territory, or possession of the United States having a national guard.

(E) In any case in which a sentence to confinement has been ordered executed but in which review of the case under section 5924.64 of the Revised Code is pending, the adjutant general may defer further service of the sentence while the review is pending.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.58 - Execution of sentence of confinement.

(A) Subject to regulations prescribed by the adjutant general, a sentence of confinement adjudged by a court-martial or other military tribunal, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any jail or correctional facility in this state. Persons so confined are subject to the same discipline and treatment as persons confined or committed to the jail or correctional facility by the courts of the state or of any political subdivision of the state.

(B) No payment of any kind may be required for so housing a prisoner under this code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-06-1994



Section 5924.581 - Reduction in pay for enlisted members.

(A) Except as otherwise provided in regulations made by the adjutant general, a court-martial sentence of an enlisted member in a pay grade above E-1 that includes a dishonorable or bad-conduct discharge, confinement, or hard labor without confinement reduces the member to pay grade E-1, effective on the date the convening authority approves the sentence.

(B) If the sentence of a member who is reduced in pay grade under division (A) of this section is set aside or disapproved, or as finally approved does not include a dishonorable or bad-conduct discharge, confinement, or hard labor without confinement, the rights and privileges of which the member was deprived because of the reduction in pay are restored, and the member shall be paid the pay and allowances that the member would have been paid for the period the reduction was in effect had the member not been reduced in pay.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.582 - Forfeiture of pay and allowances.

(A) A member who receives a court-martial sentence that includes confinement for more than six months or confinement for six months or less and a dishonorable or bad-conduct discharge or dismissal forfeits pay, or pay and allowances, during any period of confinement or parole. The forfeiture takes effect on the date determined under section 5924.57 of the Revised Code and may be deferred as provided by that section. The pay and allowances forfeited as a result of a sentence imposed by a general court-martial shall be all pay and allowances due during any period of confinement or parole. The pay and allowances forfeited as a result of a sentence imposed by a special court-martial shall be two-thirds of all pay and allowances due during any period of confinement or parole.

(B) If a member subject to forfeiture of pay or pay and allowances under division (A) of this section has dependents, the convening authority or other person acting under section 5924.60 of the Revised Code may waive all or part of the forfeiture of pay and allowances for a period not exceeding six months. Any pay or allowances paid as a result of a waiver shall be paid, as the convening authority or other person taking action directs, to the dependents of the accused member.

(C) If the sentence of a member who forfeits pay and allowances under division (A) of this section is set aside or disapproved or, as finally approved, does not provide for a punishment that includes confinement for more than six months or confinement for six months or less and a dishonorable or bad-conduct discharge or dismissal, the member shall be paid the pay and allowances that the member would have been paid for the period the forfeiture was in effect had the member's pay and allowances not been forfeited.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.59 - Review of finding.

(A) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(B) Any reviewing authority with the power to approve or affirm a finding of guilty may instead approve or affirm so much of the finding as includes a lesser included offense.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.60 - Report of findings to convening authority; submission of matters by accused; actions by convening authority; revision or rehearing.

(A) A court-martial shall report its findings and sentence to the convening authority after announcing the sentence.

(B)

(1) The accused may submit to the convening authority matters relating to the findings and sentence to the convening authority for its consideration. A submission shall be in writing. A submission shall be made within ten days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of the staff judge advocate or legal officer under division (D) of this section or, in a summary court-martial case, within seven days after the sentence is announced.

(2) The convening authority or other person taking action under this section, for good cause shown by the accused, may extend the period for submission of matters under division (B)(1) of this section for not more than twenty days.

(3) In a summary court-martial case, the summary court officer shall promptly provide the accused with a copy of the record of trial for use in preparing a submission authorized by division (B)(1) of this section.

(4) The accused may waive the right to make a submission under division (B)(1) of this section. A waiver shall be made in writing and may not be revoked. The time within which the accused may make a submission under this subsection expires upon the submission of a waiver to the convening authority.

(C)

(1) The authority under this section to act on the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. Pursuant to regulations prescribed by the adjutant general, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.

(2) The convening authority or another person authorized to act under this section may act on the sentence of a court-martial pursuant to division (B)(3) of this section. Subject to regulations prescribed by the adjutant general, the convening authority or other authorized person may act only after the accused submits matters under division (B) of this section or the time for submitting matters expires, whichever is earlier. If the accused makes a submission, the convening authority or other authorized person shall take the submission into consideration before acting.

(3) The convening authority or other authorized person, in the convening authority's or other authorized person's sole discretion, may approve, disapprove, commute, or suspend the sentence of a court-martial in whole or in part. The convening authority or other authorized person acting on a sentence may but is not required to take action on the findings of the court-martial. A convening authority or other authorized person that chooses to act on the findings may dismiss any charge or specification by setting aside a finding of guilt with regard to that charge or specification or may change a finding of guilty with regard to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

(D) Before acting under this section on any general court-martial case or on any special court-martial case that includes a bad-conduct discharge, the convening authority or other authorized person shall obtain and consider the written recommendation of the convening authority's or other authorized person's staff judge advocate or legal officer. The convening authority or other authorized person shall refer the record of trial to the staff judge advocate or legal officer. The staff judge advocate or legal officer shall use the record in the preparation of a recommendation. The recommendation shall include any matters that the adjutant general may require by regulation and shall be served on the accused. The accused may submit any matter in response under division (B) of this section. If in the accused's response, the accused does not object to one or more matters contained in the recommendation, the accused waives the right to object to those matters.

(E)

(1) The convening authority or other authorized person, in the convening authority's or other authorized person's sole discretion, may order a proceeding in revision or a rehearing.

(2) The convening authority or other authorized person may order a proceeding in revision if there is an apparent error or omission in the record of a court-martial or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In a proceeding in revision, the convening authority or other authorized person may not do any of the following:

(a) Reconsider a finding of not guilty of any specification or a ruling that amounts to a finding of not guilty;

(b) Reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge that sufficiently alleges a violation of any provision of this chapter;

(c) Increase the severity of the sentence.

(3) The convening authority or other authorized person may order a rehearing if the convening authority or other authorized person disapproves the findings or sentence and states the reasons for disapproval of the findings or sentence. If the convening authority or other authorized person disapproves the findings or sentence and does not order a rehearing, the convening authority or other authorized person shall dismiss the charges. A convening authority or other authorized person may not order a rehearing as to the findings if the record does not contain sufficient evidence to support the findings. A convening authority or other authorized person may order a rehearing as to the sentence if the convening authority or other authorized person disapproves the sentence.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.61 - Appeal by accused.

(A) An accused may appeal a finding of guilty or the sentence of a court-martial to the court of military appeals. The court shall hear an appeal if the convening authority or other authorized person approved a sentence of dismissal of a commissioned officer, dishonorable or bad conduct discharge, or confinement for one year or more and if the appeal was timely filed. The court may hear any other appeals that the court, in its sole discretion, allows.

(B) An accused who is found guilty may appeal under this section by filing a notice of appeal with the convening authority that ordered the court-martial within thirty calendar days after the convening authority serves a copy of the approved findings and sentence on the trial attorney of record for the accused or, if the accused waived the right to counsel, on the accused in accordance with regulations prescribed by the adjutant general. The notice of appeal shall state the name of the party taking the appeal, the findings, sentence, or parts of the findings or sentence appealed from, and the grounds for the appeal. Failure to file a notice of appeal in a timely manner constitutes a waiver of the right to appeal.

(C) Upon receiving a notice of appeal, the convening authority shall serve a copy of the notice on the trial counsel and on the trial attorney of record for any codefendant or, if a codefendant waived the right to counsel, on the codefendant in accordance with regulations prescribed by the adjutant general. The convening authority shall note on each copy served the date on which the notice of appeal was filed. Failure of the convening authority to serve a copy of the notice of appeal does not affect the validity of the appeal. Service in accordance with division (C) of this section is sufficient notwithstanding the death of a party or a party's counsel. The convening authority shall note on its docket the names of the parties served, the dates on which they were served, and the method of service.

(D) An accused may waive appellate review by filing with the convening authority, within ten days after the action under section 5924.60 of the Revised Code is served on the accused or on defense counsel, a written waiver signed by the accused and by defense counsel. The convening authority or other person taking such action, for good cause, may extend the period for filing by not more than thirty days.

(E) An accused may voluntarily withdraw an appeal at any time by filing a notice of withdrawal with the convening authority.

(F) A waiver of the right to appellate review or the withdrawal of an appeal bars any further review under this section or section 5924.69 of the Revised Code.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.62 - Appeal by state.

(A) In a trial by court-martial in which a military judge presides and in which a punitive discharge may be adjudged, the state may appeal any of the following, except an order or ruling that is, or that amounts to, a finding of not guilty with respect to the charge or specification:

(1) An order or ruling that terminates the proceedings with respect to a charge or specification;

(2) An order or ruling that excludes evidence that is of substantial consequence to the determination of the material issues in the proceeding;

(3) An order or ruling that directs the disclosure of classified information;

(4) An order or ruling that imposes sanctions for nondisclosure of classified information;

(5) A refusal by the military judge to issue a protective order sought by the state to prevent the disclosure of classified information;

(6) A refusal by the military judge to enforce a protective order that has previously been issued by appropriate authority to prevent the disclosure of classified information.

(B) The state may not appeal an order or ruling unless within seventy-two hours after the military judge serves the order or ruling the trial counsel files with the military judge a written notice of appeal from the order or ruling. The notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one that excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

(C) Appellate government counsel shall diligently prosecute an appeal under this section to the court of military appeals created by section 5924.66 of the Revised Code.

(D) Any period of delay resulting from an appeal under this section shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.63 - Rehearings.

Each rehearing ordered pursuant to section 5924.60 of the Revised Code or by the court of military appeals shall take place before a court-martial composed of members who were not members of the court-martial that first heard the case. Upon a rehearing the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes the accused's plea with respect to the charges or specifications upon which the pretrial agreement was based or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of the punishment lawfully adjudged at the first court-martial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.64 - Review of cases in which no appeal taken.

(A) A judge advocate shall review pursuant to regulations prescribed by the adjutant general each case in which there has been a finding of guilty and in which no appeal is taken. A judge advocate may not review a case under this section if the judge advocate has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. For each case reviewed under this section, the judge advocate shall issue written findings and recommendations that contain all of the following:

(1) Conclusions as to whether the court had jurisdiction over the accused and the offense;

(2) Conclusions as to whether the charge and specification stated an offense;

(3) Conclusions as to whether the sentence was within the limits prescribed by law;

(4) A response to each allegation of error made in writing by the accused;

(5) If the case is sent for action under division (B) of this section, a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

(B) The record of trial and related documents in each case reviewed under division (A) of this section shall be sent for further action under division (C) of this section to the person exercising general court-martial jurisdiction over the accused at the time the court was convened or that person's successor in command if any of the following applies:

(1) The judge advocate who reviewed the case recommends corrective action.

(2) The sentence approved under division (C) of section 5924.60 of the Revised Code includes dismissal, a bad-conduct or dishonorable discharge, or confinement for more than six months.

(3) Regulations prescribed by the adjutant general require further review.

(C) The person to whom the record of trial and related documents are sent under division (B) of this section may do any of the following:

(1) Approve or disapprove the findings or sentence in whole or in part;

(2) Remit, commute, or suspend the sentence in whole or in part;

(3) Order a rehearing on the findings, the sentence, or both;

(4) Dismiss the charges.

(D) If a rehearing is ordered but the convening authority finds that a rehearing is impracticable, the convening authority shall dismiss the charges.

(E) If the opinion of the judge advocate who reviews a case under division (A) of this section finds that corrective action is required as a matter of law and the person required to take action under division (B) of this section does not take action that is at least as favorable to the accused as that recommended by the judge advocate, the convening authority shall transmit the record of trial and action on that record to the state judge advocate for review.

(F) The judge advocate who under this section reviews a case conducted by a general court-martial shall be the state judge advocate.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.65 - Transmission of record.

If an accused files a notice of appeal, the convening authority shall transmit the record of trial and post-trial proceedings in the case to the state judge advocate for appropriate action. If the accused does not file a notice of appeal or files a notice of appeal and withdraws the appeal, then following completion of all post-trial review, the record of trial and related documents shall be transmitted and disposed of as the adjutant general may prescribe by regulation.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.66 - Court of military appeals.

(A) There is hereby created the court of military appeals. The court is a court of record and has exclusive jurisdiction of all appeals from courts-martial convened pursuant to this code. The court shall sit in Franklin county. All hearings conducted by the court shall be public.

(B) The judges of the court of military appeals shall be military appellate judges appointed by the adjutant general. Each judge shall be a retired judge advocate officer who has previously served in the rank of colonel or above in either the Ohio army national guard or the Ohio air national guard. The judges shall sit in panels of not less than three members.

(C) The adjutant general may make rules governing practice and procedure in the court of military appeals. The Rules of Appellate Procedure apply in proceedings in the court to the extent that they are not inconsistent with this code or with rules made by the adjutant general under this division.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.67 - Compensation for judges.

A judge of the court of military appeals shall receive as compensation for each day of attendance on the business of the court an amount equal to the annual compensation of a judge of a court of appeals divided by the number of days in the calendar year. A judge who resides more than fifty miles from the location of the court also shall be reimbursed for the judge's actual and necessary expenses of traveling to and from the court to attend the business of the court.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.68 - Power of subpoena.

The court of military appeals may subpoena witnesses, require the production of evidence, and punish for contempt in the same manner and to the same extent as a common pleas court.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.69 - Appeals to the supreme court.

Appeals from orders and judgments of the court of military appeals may be taken to the supreme court in the same manner and to the same extent as criminal appeals from orders and judgments of a court of appeals.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.70 - Appellate counsel.

(A) The state judge advocate shall detail one or more judge advocates as appellate government counsel and one or more judge advocates assigned to the United States army trial defense service or the United States air force area defense counsel as appellate defense counsel. Appellate counsel shall be members in good standing of the bar of this state and certified by the state judge advocate to be competent to act as appellate counsel.

(B) Appellate government counsel shall represent the state in the court of military appeals. In a case arising under this code that is heard in the supreme court, appellate government counsel shall represent the state in the supreme court unless the attorney general elects to represent the state.

(C) Appellate defense counsel shall represent the accused in the court of military appeals and the supreme court unless the accused elects to be represented by civilian counsel at the accused's own expense.

(D) Appellate government and defense counsel shall perform any additional functions in connection with post-trial proceedings in court-martial cases that the state judge advocate directs.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.71 - Sentence of dismissal or discharge.

(A) If the sentence of a court-martial of a commissioned officer or cadet includes dismissal, that part of the sentence providing for dismissal may not be executed until it is approved by the adjutant general. The adjutant general may commute, remit, or suspend the sentence or any part of the sentence as the adjutant general sees fit. In time of war or national emergency, the adjutant general may commute a sentence of dismissal to reduction to any enlisted grade. A person so reduced may be required to serve for the duration of the war or emergency and for six months after the end of the war or emergency.

(B)

(1) If the sentence of a court-martial includes dismissal or dishonorable or bad-conduct discharge and the accused appeals to the court of military appeals, the dismissal or discharge part of the sentence may not be executed until the appellate process has been completed and, in case of dismissal, approval of the sentence by the adjutant general. The appellate process is completed when any of the following occurs:

(a) The accused withdraws the appeal.

(b) The court of military appeals renders a decision, and the time for filing a notice of appeal to the supreme court elapses without the accused having filed a notice of appeal.

(c) The supreme court issues an order dismissing the appeal or entering judgment on the leave to appeal.

(2) If the sentence of a court-martial includes dismissal or dishonorable or bad-conduct discharge and the accused fails to appeal to the court of military appeals, waives appellate review, or withdraws an appeal, the dismissal or discharge part of the sentence may not be executed until a judge advocate has reviewed the case and the convening authority has completed action in the review pursuant to section 5924.64 of the Revised Code. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under section 5924.60 of the Revised Code.

(C) The convening authority or other person taking action on a court-martial case under section 5924.60 of the Revised Code may suspend at any time the execution of any sentence or part of a sentence.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.72 - Vacation of suspension of sentence.

(A) An officer having special court-martial jurisdiction over a person whose sentence has been suspended may recommend vacation of the suspension of an approved sentence or part of a sentence that was imposed by a special court-martial and includes a bad-conduct discharge or that was imposed by a general court-martial.

(B) Before vacating the suspension of a sentence or part of a sentence under division (A) of this section, an officer having special court-martial jurisdiction over a person whose sentence has been suspended shall hold a hearing on the alleged violation of the terms of suspension. The person has the right to be represented at the hearing by counsel .

(C) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the person whose sentence has been suspended. If that officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed, subject to applicable restrictions set forth in section 5924.71 of the Revised Code. A vacation of the suspension of a dismissal is not effective until it is approved by the adjutant general.

(D) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.73 - Petition for new trial.

At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the adjutant general for a new trial on the ground of newly discovered evidence or fraud on the court. The adjutant general shall act upon the petition unless the case is pending before the court of military appeals or the supreme court, in which case the adjutant general shall refer the petition to the court in which the appeal is pending.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 07-17-1970



Section 5924.74 - Remission and suspension by adjutant general, state judge advocate, or convening authority.

(A) The adjutant general, the state judge advocate when authorized by the adjutant general, or a convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures, other than a sentence approved by the governor or a superior convening authority.

(B) The adjutant general may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.75 - Effect of disapproval of sentence; reappointment of officers; leave pending actions.

(A) Under any regulations that the adjutant general may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence that has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and the executed part of the sentence is included in a sentence imposed upon the new trial or rehearing.

(B) If a previously executed sentence of dishonorable or bad conduct discharge is not imposed on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.

(C) If a previously executed sentence of dismissal is not imposed on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the adjutant general alone to such commissioned grade and with such rank as in the opinion of the adjutant general that former officer would have attained had the former officer not been dismissed. The reappointment of such a former officer shall be made without regard to the existence of a vacancy and shall affect the promotion status of other officers only to the extent directed by the adjutant general. All time between the dismissal and the reappointment shall be considered as service for all purposes including the right to pay and allowances.

(D) Pursuant to regulations prescribed by the adjutant general, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this code if the sentence, as approved under section 5924.60 of the Revised Code, includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin leave on the date on which the sentence is approved or at any time after that date. Leave may be continued until the date on which action is completed or may be terminated at any earlier time.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.76 - Finality of proceedings.

The appellate review of records of trial pursuant to this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed pursuant to this code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation pursuant to this code are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state, subject only to action upon a petition for a new trial as provided in section 5924.73 of the Revised Code and to action by the adjutant general under section 5924.74 of the Revised Code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.761 - Leave pending completion of certain actions.

Pursuant to regulations prescribed by the adjutant general, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under sections 5924.59 to 5924.761 of the Revised Code if the sentence, as approved under section 5924.60 of the Revised Code, includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin the leave on the date on which the sentence is approved under section 5924.60 of the Revised Code or at any time after that date, and the leave may be continued until the date on which action under sections 5924.59 to 5924.761 of the Revised Code is terminated or completed.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.77 - Principal defined.

Any person subject to this code is a principal if the person does either of the following:

(A) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission;

(B) Causes an act to be done which if directly performed by the person would be punishable by this code.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.78 - Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.79 - Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

Effective Date: 10-10-1961



Section 5924.80 - Attempts.

(A) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

(B) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(C) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was not consummated.

Effective Date: 10-10-1961



Section 5924.81 - Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.82 - Solicitation.

(A) Any person subject to this code who solicits or advises another or others to desert in violation of section 5924.85 of the Revised Code and of this code or mutiny in violation of section 5924.94 of the Revised Code and of this code shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

(B) Any person subject to this code who solicits or advises another or others to commit an act of sedition in violation of section 5924.94 of the Revised Code and of this code shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.83 - Fraudulent enlistment, appointment or separation.

Any person who does either of the following shall be punished as a court-martial may direct:

(A) Procures the person's own enlistment or appointment in the organized militia by knowingly false representation or deliberate concealment as to the person's qualifications for that enlistment or appointment and receives pay or allowances thereunder;

(B) Procures the person's own separation from the organized militia by knowingly false representation or deliberate concealment as to the person's eligibility for that separation .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.84 - Unlawful enlistment, appointment or separation.

Any person subject to this code who effects an enlistment or appointment in or a separation from the organized militia of any person who is known to the person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.85 - Desertion.

(A) Any member of the organized militia who does any of the following is guilty of desertion:

(1) Without authority goes or remains absent from the member's unit, organization, or place of duty with intent to remain away from the unit, organization, or place of duty permanently;

(2) Quits the member's unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service;

(3) Without being regularly separated from one of the forces of the organized militia enlists or accepts an appointment in the same or another one of the forces of the organized militia without fully disclosing the fact that the member has not been regularly separated;

(4) Without being regularly separated from one of the forces of the organized militia enters any foreign armed services without the authorization of the United States.

(B) Any commissioned officer of the organized militia who, after tender of the commissioned officer's resignation and before notice of its acceptance, quits the commissioned officer's post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(C) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.86 - Absence without leave.

Any person subject to this code who, without authority, does any of the following shall be punished as a court-martial may direct:

(A) Fails to go to the person's appointed place of duty at the time prescribed;

(B) Goes from the person's appointed place of duty;

(C) Absents self or remains absent from the person's unit, organization, or place of duty at which the person is required to be at the time prescribed.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.87 - Missing movement.

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.88 - Contempt toward officials.

Any commissioned officer who uses contemptuous words against the governor or the legislature of this state shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.89 - Disrespect toward superior officer.

Any person subject to this code who behaves with disrespect toward the person's superior commissioned officer shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.90 - Assault - willfully disobeying an officer.

Any person subject to this code who does either of the following shall be punished as a court-martial may direct:

(A) Strikes the person's superior commissioned officer or draws or lifts up any weapon or offers any violence against the person's superior commissioned officer while that officer is in the execution of official duties;

(B) Willfully disobeys a lawful command of the person's superior commissioned officer .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.91 - Insubordinate conduct toward noncommissioned officer.

Any warrant officer or enlisted member who does any of the following shall be punished as a court-martial may direct:

(A) Strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of official duties;

(B) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer;

(C) Treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of official duties.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.92 - Failure to obey order or regulation.

Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(A) Violates or fails to obey any lawful general order or regulation;

(B) Having knowledge of any other lawful order issued by a member of the organized militia that is the person's duty to obey, fails to obey the order;

(C) Is derelict in the performance of the person's duties .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.93 - Cruelty - maltreatment.

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any other person subject to the person's orders shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.94 - Mutiny - sedition.

(A)

(1) Any person subject to this code who , with intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do the person's duty or creates any violence or disturbance is guilty of mutiny .

(2) Any person subject to this code who, with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition .

(3) Any person subject to this code who fails to do the person's utmost to prevent and suppress a mutiny or sedition being committed in the person's presence, or fails to take all reasonable means to inform the person's superior commissioned officer or commanding officer of a mutiny or sedition that the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(B) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.95 - Arrest and confinement.

Any person subject to this code who resists apprehension , flees from apprehension, breaks arrest, or escapes from custody or confinement shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.96 - Releasing prisoner without proper authority.

Any person subject to this code who, without proper authority, releases any prisoner committed to the person's charge or who through neglect or design suffers any prisoner committed to the person's charge to escape shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.97 - Unlawful detention.

Any person subject to this code who, except as provided by law , apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.98 - Noncompliance.

Any person subject to this code who is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code or

who knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.99 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.100 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.101 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.102 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.103 - Captured or abandoned property.

(A) All persons subject to this code shall secure all property taken from the enemy for the service of the United States and this state and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(B) Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(1) Fails to carry out the duties prescribed in division (A) of this section;

(2) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby the person receives or expects any profit, benefit, or advantage to self or another directly or indirectly connected with self;

(3) Engages in looting or pillaging .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.104 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.105 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.106 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.107 - False official statements.

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.108 - Military property; loss, damage, destruction, or wrongful disposition.

Any person subject to this code who, without proper authority, does any of the following with regard to any military property of the United States or of this state shall be punished as a court-martial may direct:

(A) Sells or otherwise disposes of the property;

(B) Willfully or through neglect damages, destroys, or loses the property;

(C) Willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of

the property.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.109 - Waste or destruction of nonmilitary property.

Any person subject to this code who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.110 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.111 - Impaired or reckless operation of vehicles, aircraft or vessels.

(A) Subject to division (B) of this section, any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(1) Operates or physically controls any vehicle , aircraft, or vessel in a reckless or wanton manner ;

(2) Operates or physically controls any vehicle, aircraft, or vessel while under the influence of alcohol, a drug of abuse, or a combination of them;

(3) Operates or physically controls any vehicle, aircraft, or vessel while having in the person's whole blood, blood serum or plasma, breath, or urine the minimum concentrations of alcohol set forth in divisions (A)(1)(b) to (A)(1)(i) of section 4511.19 of the Revised Code;

(4) Operates or physically controls any vehicle, aircraft, or vessel while having in the person's whole blood, blood serum or plasma, or urine the concentrations of controlled substances or metabolites of a controlled substance set forth in division (A)(1)(j) of section 4511.19 of the Revised Code.

(B) If a military installation is located partially in this state and partially in one or more other states, the adjutant general may select the alcohol and controlled substance levels set forth in the impaired operating laws of one of the other states to apply on the installation in place of the levels set forth in division (A) of this section.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.112 - Drunk on duty.

Any person subject to this code, other than a sentinel or lookout, who is found drunk on duty shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.1121 - Wrongful use, possession, etc., of controlled substances.

(A) As used in this section, "prohibited substance" means any of the following:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, or marihuana or any compound or derivative of any of those substances;

(2) Any substance not specified in division (A)(1) of this section that the adjutant general lists on a schedule of controlled substances or that is listed on a schedule established under section 202 of the Federal Controlled Substances Act, 21 U.S.C. 812, 84 Stat. 1247, as amended.

(B) A person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States or of the organized militia a prohibited substance shall be punished as a court-martial may direct.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.



Section 5924.113 - Misbehavior of sentinel.

Any sentinel or lookout who is found drunk or sleeping on the sentinel's or lookout's post, or leaves it before the sentinel or lookout is regularly relieved, shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.114 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.115 - Malingering.

Any person subject to this code who for the purpose of avoiding work, duty, or service in the organized militia does either of the following shall be punished as a court-martial may direct:

(A) Feigns illness, physical disablement, mental lapse, or derangement;

(B) Intentionally inflicts self-injury .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.116 - Riot - breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.117 - Provoking speeches or gestures.

Any person subject to this code who uses provoking or reproachful words or gestures toward any other person subject to this code shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.118 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.119 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.120 - Rape; sexual assault; sexual contact; indecent acts; affirmative defenses.

(A) As used in this section:

(1) "Affirmative defense" means any special defense that, although not denying that the accused committed the objective acts constituting the offense charged, denies, in whole or in part, criminal responsibility for those acts.

(2) "Bodily harm" means any offensive touching of another, however slight, that does not result in grievous bodily harm.

(3) "Consent" means words or overt acts indicating a freely given agreement to the sexual conduct at issue by a competent person.

(4) "Dangerous weapon or object" means any of the following:

(a) Any firearm, whether loaded or not and whether operable or not;

(b) Any other weapon, device, instrument, material, or substance, whether animate or inanimate, that as used or intended to be used is known to be capable of producing death or grievous bodily harm;

(c) Any object fashioned or used in such a manner as to lead a person on whom the object is used or threatened to be used to reasonably believe under the circumstances that the object is capable of producing death or grievous bodily harm.

(5) "Force" means action to compel submission of another or to overcome or prevent another's resistance by either of the following:

(a) The use, display, or suggestion of possession of a dangerous weapon or object;

(b) Physical violence, strength, power, or restraint applied to another person sufficient to prevent the other person from avoiding or escaping sexual contact.

(6) "Grievous bodily harm" means serious bodily injury, including but not limited to fractured or dislocated bones, deep cuts, torn members of the body, and serious damage to internal organs.

(7) "Indecent conduct" means that form of immorality relating to sexual impurity that is grossly vulgar, obscene, and repugnant to common propriety and tends to excite sexual desire or deprave morals with respect to sexual relations. Indecent conduct includes observing or making a videotape, photograph, motion picture, print, negative, slide, or other mechanically, electronically, or chemically reproduced visual material, without another person's consent and contrary to that other person's reasonable expectation of privacy, of either of the following:

(a) That other person's genitalia, anus, or buttocks, or, if that other person is female, that person's areola or nipple;

(b) That other person while that other person is engaged in a sexual act, sexual contact, or sodomy.

(8) "Lesser degree of harm" means any of the following:

(a) Physical injury to the person or property of a person other than the victim of the offense;

(b) A threat to do any of the following:

(i) Accuse any person of a crime;

(ii) Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt, or ridicule;

(iii) Through the use or abuse of military position, rank, or authority, to affect or threaten to affect, either positively or negatively, the military career of some person.

(9) "Mistake of fact as to consent" means a belief that is incorrect, as a result of ignorance or mistake, that a person engaging in sexual conduct consented to engage in that conduct, if both of the following apply:

(a) The ignorance or mistake existed in the mind of the accused at the time the sexual conduct in issue occurred and was based on information or lack of information that would have indicated to a reasonable person that the other person consented;

(b) The ignorance or mistake was not based on the accused's failure to discover facts that a reasonably careful person would have discovered under the same or similar circumstances.

(10) "Sexual act" means either of the following:

(a) Contact between the penis and the vulva, including any penetration, however slight;

(b) Anal intercourse, fellatio, and cunnilingus between persons, regardless of sex;

(c) The penetration, however slight, of the genital opening of another by a hand or finger or any object with an intent to abuse, humiliate, harass, or degrade any person or to arouse or gratify the sexual desire of any person.

(11) "Sexual contact" means the intentional touching, either directly or through clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of another person with an intent to abuse, humiliate, or degrade any person or to arouse or gratify the sexual desire of any person.

(12) "Sexual conduct" means any act that is prohibited by this section.

(13)

(a) For purposes of divisions (B) and (D) of this section, "threatening or placing that other person in fear" means making a communication or performing an action of sufficient consequence to cause that other person to reasonably fear that noncompliance will result in that person or another being subjected to death, grievous bodily harm, or kidnapping.

(b) For purposes of divisions (C) and (E) of this section, "threatening or placing that other person in fear" means making a communication or performing an action of sufficient consequence to cause a victim of the offense to reasonably fear that noncompliance will result in the victim or another being subjected to a lesser degree of harm than death, grievous bodily harm, or kidnapping.

(B) Any person subject to this chapter who causes another person of any age to engage in a sexual act by doing any of the following is guilty of rape and shall be punished as a court-martial may direct:

(1) Using force against that other person;

(2) Causing grievous bodily harm to any person;

(3) Threatening or placing that other person in fear;

(4) Rendering another person unconscious;

(5) Administering to another person by force or threat of force, or without the knowledge or permission of that person, a drug, intoxicant, or other similar substance that substantially impairs the ability of that other person to appraise or control conduct.

(C) Any person subject to this chapter who does either of the following is guilty of aggravated sexual assault and shall be punished as a court-martial may direct:

(1) Causes another person of any age to engage in a sexual act by doing either of the following:

(a) Threatening or placing that other person in fear;

(b) Causing bodily harm.

(2) Engages in a sexual act with another person of any age if that other person is substantially incapable of doing any of the following:

(a) Appraising the nature of the sexual act;

(b) Declining to participate in the sexual act;

(c) Communicating unwillingness to engage in the sexual act.

(D) Any person subject to this chapter who engages in sexual contact or causes sexual contact with or by another person by doing any of the following is guilty of aggravated sexual contact and shall be punished as a court-martial may direct:

(1) Using force against that other person;

(2) Causing grievous bodily harm to any person;

(3) Threatening or placing that other person in fear;

(4) Rendering another person unconscious;

(5) Administering to another person by force or threat of force, or without the knowledge or permission of that person, a drug, intoxicant, or other similar substance that substantially impairs the ability of that other person to appraise or control conduct.

(E) Any person subject to this chapter who does either of the following is guilty of abusive sexual contact and shall be punished as a court-martial may direct:

(1) Engages in or causes sexual contact with or by another person by doing either of the following:

(a) Threatening or placing that other person in fear;

(b) Causing bodily harm.

(2) Engages in sexual contact with another person of any age if that other person is substantially incapable of doing any of the following:

(a) Appraising the nature of the sexual contact;

(b) Declining to participate in the sexual contact;

(c) Communicating unwillingness to engage in the sexual contact.

(F) Any person subject to this chapter who engages in indecent conduct is guilty of an indecent act and shall be punished as a court-martial may direct.

(G) Any person subject to this chapter who, without legal justification or lawful authorization, engages in sexual contact with another person without that other person's permission is guilty of wrongful sexual contact and shall be punished as a court-martial may direct.

(H) Any person subject to this chapter who intentionally exposes, in an indecent manner, in any place where the conduct involved may reasonably be expected to be viewed by people other than members of the person's family or household, the person's genitalia, anus, buttock, or female areola or nipple is guilty of indecent exposure and shall be punished as a court-martial may direct.

(I) In a prosecution under this section, in proving that the accused made a threat, it need not be proven that the accused actually intended to carry out the threat.

(J)

(1) In a prosecution under division (C)(2), (G), or (H) of this section, it is an affirmative defense that the accused and the other person, when they engaged in the sexual conduct were married to each other.

(2) Division (J)(1) of this section does not apply if the accused's intent at the time of the sexual conduct is to abuse, humiliate, or degrade any person.

(K)

(1) Lack of permission is an element of the offense under division (G) of this section. Consent and mistake of fact as to consent are affirmative defenses only to the sexual conduct in issue in a prosecution under division (B), (C), (D), or (E) of this section.

(2) The enumeration in this section of some affirmative defenses shall not be construed as excluding the existence of other affirmative defenses.

(3) The accused has the burden of proving an affirmative defense by a preponderance of evidence. After the defense meets this burden, the prosecution has the burden of proving beyond a reasonable doubt that the affirmative defense did not exist.

(L)

(1) An expression of lack of consent through words or conduct means there is no consent. Lack of verbal or physical resistance or submission resulting from an accused's use of force, threat of force, or placing another person in fear does not constitute consent. A current or previous dating relationship by itself or the manner of dress of a person involved with the accused in the sexual conduct does not constitute consent.

(2) A person cannot consent to sexual conduct if the person is substantially incapable of any of the following:

(a) Appraising the nature of the sexual conduct due to mental impairment or unconsciousness resulting from consumption of alcohol, drugs, or a similar substance or any other cause or to mental disease or defect that renders the person unable to understand the nature of the sexual conduct;

(b) Physically declining to participate in the sexual conduct;

(c) Physically communicating unwillingness to engage in the sexual conduct.

(M) An accused's state of intoxication, if any, at the time of an offense under this section occurs is not relevant to the existence of a mistake of fact as to consent.

Added by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.121 - Larceny - wrongful appropriation.

(A) Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any other person other than the owner, is guilty of wrongful appropriation.

(B) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.122 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.123 - Forgery.

Any person subject to this code who, with intent to defraud:

(A) Falsely makes or alters any signature to, or any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice; or

(B) Utters, offers, issues, or transfers such a writing, known by him to be so made or altered; is guilty of forgery and shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.1231 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 09-10-1963



Section 5924.124 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.125 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.126 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.127 - Extortion.

Any person subject to this code who communicates threats to another person with the intention thereby to obtain anything of value or any acquittance, advantage, or immunity is guilty of extortion and shall be punished as a court-martial may direct.

Effective Date: 10-10-1961



Section 5924.128 - Assault.

(A) Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.

(B) Any person subject to this code who does either of the following is guilty of aggravated assault and shall be punished as a court-martial may direct:

(1) Commits an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm;

(2) Commits an assault and intentionally inflicts grievous bodily harm with or without a weapon

.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.129 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.130 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.131 - Perjury.

Any person subject to this code who, in a judicial proceeding or in a course of justice conducted under this code, willfully and corruptly does either of the following is guilty of perjury and shall be punished as a court-martial may direct:

(A) Upon a lawful oath or in any form allowed by law to be substituted for an oath, gives any false testimony material to the issue or matter of inquiry ;

(B) In any declaration, certification, verification, or statement made under penalty of perjury subscribes any false statement material to the issue or matter of inquiry.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.132 - Frauds against government.

Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

(A) Knowing a claim to be false or fraudulent does either of the following:

(1) Makes any claim against the United States, the state, or any officer of the United States or the state;

(2) Presents to any person in the civil or military service of the United States or the state, for approval or payment, any claim against the United States, the state, or any officer of the United States or the state;

(B) For the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer of the United States or the state does any of the following:

(1) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(2) Makes any oath to any fact or to any writing or other paper knowing the oath to be false;

(3) Forges or counterfeits any signature upon any writing or other paper or uses any forged or counterfeit signature knowing it to be forged or counterfeited;

(C) Having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the organized militia or any force thereof, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person making the delivery receives a certificate or receipt;

(D) Being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the organized militia or any force thereof, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state .

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.133 - Conduct unbecoming an officer and a lady or gentleman.

Any commissioned officer who is convicted of conduct unbecoming an officer and a lady or gentleman shall be punished as a court-martial may direct.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.134 - General article.

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the organized militia, all conduct of a nature to bring discredit upon the organized militia, and crimes and offenses not capital, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court.

Effective Date: 09-10-1963



Section 5924.135 - Courts of inquiry.

(A) Courts of inquiry to investigate any matter may be convened by the governor or by any other person designated by the governor for that purpose, whether or not the persons involved have requested such an inquiry.

(B) A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

(C) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed in the division of military and naval affairs, who has a direct interest in the subject of inquiry, has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(D) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(E) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(F) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(G) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(H) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

Effective Date: 10-10-1961



Section 5924.136 - Authority to administer oaths and act as notary.

(A) The following persons of the organized militia may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before those persons who shall have the general powers of a notary public:

(1) The state judge advocate and all assistant state judge advocates;

(2) All law specialists;

(3) All summary courts-martial;

(4) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(5) All commanding officers of the naval militia;

(6) All legal officers;

(7) The president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial;

(8) The president and counsel for the court of any court of inquiry;

(9) All officers designated to take a deposition;

(10) All persons detailed to conduct an investigation; and

(11) All other persons designated by regulations of the adjutant general.

(B) Officers on the state retired list shall not be authorized to administer oaths as provided in this section unless they are on active duty in or with the organized militia under orders of the governor as prescribed in this code.

(C) The signature without seal of any such person, together with the title of the person's office, is prima-facie evidence of the person's authority.

Amended by 128th General AssemblyFile No.54,HB 449, §1, eff. 9/17/2010.

Effective Date: 07-17-1970



Section 5924.137 - Articles to be explained.

Sections 5924.02, 5924.03, 5924.07 to 5924.15, inclusive, 5924.25, 5924.27, 5924.31, 5924.37, 5924.38, 5924.55, 5924.77 to 5924.134, inclusive, and 5924.137 to 5924.139, inclusive, of the Revised Code, and of this code shall be carefully explained to every enlisted member at the time of his enlistment or transfer or induction into, or at the time of his order to duty in or with any of the forces of the organized militia, or within thirty days thereafter. They shall also be explained annually to each unit of the organized militia. A complete text of this code and of the regulations prescribed by the governor thereunder shall be made available to any member of the organized militia, upon his request, for his personal examination.

Effective Date: 09-10-1963



Section 5924.138 - Complaints of wrongs.

Any member of the organized militia who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general.

Effective Date: 10-10-1961



Section 5924.139 - Redress of injuries to property.

(A) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that his property has been wrongfully taken by members of the organized militia, he may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by him shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in division (C) of this section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

(B) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military fund of the unit or units of the organized militia to which such offenders belong.

(C) Any person subject to this code who is accused of causing willful damage to property, has the right to be represented by counsel, to summon witnesses in his behalf, and to cross-examine those appearing against him. He has the right of appeal to the next higher commander.

Effective Date: 10-10-1961



Section 5924.140 - Execution of process and sentence.

In the organized militia not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the state. Where no provision is made for executing those processes and sentences, the process and sentence shall be executed by a United States marshal or deputy marshal, who shall make a return to the military officer issuing the process or the court imposing the sentence, pursuant to Title 32, Section 333, USC.

Effective Date: 10-10-1961



Section 5924.141 - Processes and mandates.

(A) Military courts may issue all processes and mandates necessary to carry into effect the powers vested in those courts. Such courts may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when the courts are sitting within the state and the witnesses, books, and records sought are also so located.

(B) Such processes and mandates may be issued by summary courts-martial, provost courts, or the president of other military courts and may be directed to and may be executed by the marshals of the military court[s] or any peace officer and shall be in such form as may be prescribed by regulations issued under this code.

(C) All officers to whom such processes or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this code, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate, or for any service in connection therewith.

Effective Date: 10-10-1961



Section 5924.142 - Payment and disposition of fines.

Fines may be paid to a military court or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due him, until the fine is liquidated. Any sum so deducted shall be turned in to the military court which imposed the fine and shall be paid over by the officer receiving it in like manner as provided for other fines and moneys collected under a sentence of a summary court-martial. Notwithstanding any other law, a fine or penalty imposed by a military court upon an officer or enlisted man shall be paid by the officer collecting it within thirty days to the treasury of the organization, unit or detachment to which the officer or enlisted man who paid the fine belonged, to be accounted for in the same manner as other appropriated funds.

Effective Date: 10-10-1961



Section 5924.143 - Immunity.

No action or proceeding may be prosecuted against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence, or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

Effective Date: 10-10-1961



Section 5924.144 - Presumption of jurisdiction.

The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

Effective Date: 10-10-1961



Section 5924.145 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.146 - Duty status requisite to trial or punishment.

No person may be tried or punished for any offense provided for in sections 5924.77 to 5924.134 of the Revised Code and of this code, unless it was committed while the person was in a military or national guard technician duty status.

Amended by 129th General AssemblyFile No.138,HB 490, §1, eff. 9/28/2012.

Effective Date: 09-10-1963



Section 5924.147 - [Repealed] .

Repealed by 129th General AssemblyFile No.138,HB 490, §2, eff. 9/28/2012.

Effective Date: 10-10-1961



Section 5924.148 - Short title.

This chapter of the Revised Code may be cited as the "Ohio code of military justice."

Effective Date: 10-10-1961









Title [61] LXI WATER SUPPLY - SANITATION - DITCHES

Chapter 6101 - CONSERVANCY DISTRICTS

Section 6101.01 - Conservancy district definitions.

As used in this chapter:

(A) "Publication" or "published" means once in a newspaper of general circulation in the county or counties where the publication is to be made. When a publication is required to be made by a conservancy district or its board of directors, a copy of the publication, certified by the secretary of the conservancy district to have been published in accordance with this division, shall be admitted in any court of this state as prima-facie evidence that the publication has been made.

(B) "Person" has the same meaning as in section 1.59 of the Revised Code. "Person" does not include a county, township, municipal corporation, or other political subdivision of the state.

(C) "Public corporation" or "political subdivision" means counties, townships, municipal corporations, school districts, road districts, ditch districts, park districts, levee districts, and all other governmental entities vested with the power to levy assessments or taxes.

(D) "Court" means the court of common pleas in which the petition for the organization of a conservancy district is filed and granted, as presided over by the judges provided for in section 6101.07 of the Revised Code.

(E) "Land" or "property," unless otherwise specified, means real property as that term is used in and defined by the laws of this state, and includes all railroads, tramroads, roads, electric railroads, street and interurban railroads, streets and street improvements, telephone, telegraph, and transmission lines, gas, sewerage, and water systems, pipe lines and rights of way of public service corporations, and all other public or private real property.

(F) "Underground water" means any water under the surface of the land or under the bed of any stream, lake, reservoir, or other body of surface water.

(G) "Aquifer" means any underground water-bearing bed or stratum of earth, gravel, sand, or porous stone having boundaries that may be ascertained or reasonably inferred, in which water stands, flows, or percolates.

Effective Date: 09-21-2000



Section 6101.02 - Conservancy bonds and records.

(A) The bonds issued under this chapter may be called conservancy bonds, and the term shall be engraved or printed on the face of the bonds.

(B) The records provided for in this chapter shall be termed conservancy records.

Effective Date: 09-21-2000



Section 6101.03 - Evidence and forms.

(A) In any orders of the court, the words "The court now here finds that it hath jurisdiction of the parties to and of the subject matter of this proceeding" are equivalent to a finding that each jurisdictional fact necessary to confer plenary jurisdiction upon the court, beginning with the proper signing and filing of the initial petition to the date of the order containing that recital, has been scrutinized by the court and has been found to meet every legal requirement imposed by this chapter.

(B) No other evidence of the legal hypothecation of special assessments to the payment of bonds is required than the passage of a bonding resolution by the board of directors of a conservancy district and the issuance of bonds in accordance with the resolution.

(C) In the preparation of any assessment or appraisal record, the usual abbreviations employed by engineers, surveyors, and abstractors may be used.

(D) Where properly to describe any parcel of land, it would be necessary to use a long description, the board of appraisers of a conservancy district, after locating the land generally, may refer to the book and page of the public record of any instrument in which the land is described, which reference shall suffice to identify for all the purposes of this chapter the land described in the public record so referred to.

(E) It is not necessary in any notice required to be published to specify the names of the owners of the lands or of the persons interested in the lands. A notice may be addressed "To All Persons or Public Corporations Interested" with like effect as though the notice named by name every owner of any lands within the territory specified in the notice, every person interested in the lands, and every lienor, actual or inchoate, with respect to the lands.

(F) Every district declared upon hearing to be a conservancy district shall become upon that declaration a political subdivision and a public corporation of the state, invested with all the powers and privileges conferred upon conservancy districts by this chapter.

Effective Date: 09-21-2000



Section 6101.04 - Purpose and organization of conservancy districts.

Any area or areas situated in one or more counties may be organized as a conservancy district in the manner and subject to the conditions provided by this chapter for any of the following purposes:

(A) Preventing floods;

(B) Regulating stream channels by changing, widening, and deepening the stream channels;

(C) Reclaiming or filling wet and overflowed lands;

(D) Providing for irrigation where it may be needed;

(E) Regulating the flow of streams and conserving their waters;

(F) Diverting or in whole or in part eliminating watercourses;

(G) Providing a water supply for domestic, industrial, and public use;

(H) Providing for the collection and disposal of sewage and other liquid wastes produced within the district;

(I) Arresting erosion along the Ohio shore line of Lake Erie.

This section does not terminate the existence of any district organized prior to July 19, 1937, entirely within a single county.

The purposes of a district may be altered by the same procedure as provided for the establishment of the district.

Effective Date: 09-21-2000



Section 6101.05 - Proceedings for establishment of a conservancy district.

Proceedings for the establishment of a conservancy district shall be initiated only by the filing of a petition in the office of the clerk of the court of common pleas of one of the counties containing territory within the proposed district, which petition shall be signed either by five hundred residents, or by a majority of the residents, or by the owners of more than half of the property, in either acreage or value, within the limits of the territory proposed to be organized into a district. The petition may be signed by the governing body of any public corporation or watershed district created under section 6105.02 of the Revised Code lying wholly or partly within the proposed district, in such manner as it prescribes, and when so signed by any such governing body such a petition on the part of the governing body shall fill all the requirements of representation upon the petition of the residents of the public corporation or watershed district, as they appear upon the tax duplicate; and thereafter it is not necessary for individuals within the public corporation or watershed district to sign such a petition. Such a petition also may be signed by railroads and other corporations owning lands.

Such a petition may be filed by any city interested in some degree in the improvement, upon proper action by its governing body.

The petition shall set forth the proposed name of the district, the necessity for the proposed work and that it will be conducive to the public health, safety, convenience, or welfare, and a general description of the purpose of the contemplated improvement, and of the territory to be included in the proposed district. The description need not be given by metes and bounds or by legal subdivisions, but it is sufficient if a generally accurate description is given of the territory to be organized as a district. The territory need not be contiguous, provided it is so situated that the public health, safety, convenience, or welfare will be promoted by the organization as a single district of the territory described. Except in the case of a subdistrict organized pursuant to section 6101.71 of the Revised Code, the territory shall not be included wholly within the limits of a single municipal corporation.

The petition shall pray for the organization of the district by the name proposed.

Upon the filing of the petition a judge of the court of common pleas of the county in which the petition was filed shall determine whether it bears the necessary signatures and complies with the requirements of this section as to form and content. No petition with the requisite signatures shall be declared void because of alleged defects, but the judge, or the court in subsequent proceedings, may at any time permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All such petitions filed prior to the determination of the sufficiency of the petition shall be considered as though they had been filed with the first petition placed on file.

In determining when a majority of landowners has signed the petition, the names as they appear upon the tax duplicate govern and are prima-facie evidence of such ownership.

Effective Date: 07-19-1994



Section 6101.06 - Petitioners' bond.

At the time of filing the petition provided for in section 6101.05 of the Revised Code, or at any time subsequent thereto and prior to the time of the hearing on said petition, a bond shall be filed, with security approved by the judge of the court of common pleas determining the sufficiency of the petition, sufficient to pay all the expenses connected with the proceeding in case the court refuses to organize the conservancy district. If at any time during the proceeding the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed, which shall be not less than ten days distant, and upon failure of the petitioners to execute such additional bond the petition shall be dismissed.

Effective Date: 10-01-1953



Section 6101.061 - Notice of petition.

Upon determining that a sufficient petition has been filed, the judge making such determination shall cause written notice thereof to be given to the director of the department of natural resources, the director of environmental protection, and to the board of directors of any conservancy district having jurisdiction over all or part of the territory affected by the proceeding or within the same major watershed area as defined by the department of natural resources and the director of environmental protection. The director of natural resources, the director of environmental protection, and the directors of such conservancy districts may appear at any hearing considering the establishment, dissolution or merger of any conservancy district or subdistrict thereof, and be heard concerning the need for a conservancy district, the area that should be included, desirable improvements, and any other matters which in their opinion should be brought to the attention of the court.

Effective Date: 10-23-1972



Section 6101.07 - Composition of court for hearing on petition.

Upon the determination of a judge of the court of common pleas that a sufficient petition has been filed in the court in accordance with section 6101.05 of the Revised Code, the judge shall give notice of the petition to the court of common pleas of each county included in whole or in part within the proposed conservancy district. The judge of the court of common pleas of each county, or in the case of any county having more than one judge, one judge assigned by order of the judges of the court of common pleas of the county, shall sit as the court of common pleas of the county in which the petition was filed to exercise the jurisdiction conferred by this chapter. In case of the inability to serve of the judge of any county having only one judge, the chief justice of the supreme court, upon application of any interested person and proper showing of need, may assign a judge from another county to serve as a judge for the county during the disability of its local judge. The court of any county, presided over by the judges provided for in this section, may establish conservancy districts when the conditions stated in section 6101.05 of the Revised Code are found to exist. Except as otherwise provided in this chapter, the court has, for all purposes of this chapter, original and exclusive jurisdiction coextensive with the boundaries and limits of the district or proposed district and of the lands and other property included in, or proposed to be included in, the district or affected by the district, without regard to the usual limits of its jurisdiction. The judges of the court shall meet in the first instance upon the call of the judge determining the sufficiency of the petition and shall elect one of their number as presiding judge. Each judge when sitting as a member of the court shall receive compensation and allowance for expenses as provided by law for a judge of the court of common pleas serving by assignment outside the county in which the judge resides, which shall be paid as other expenses of the organization or operation of the district are paid.

The court shall adopt rules of practice and procedure not inconsistent with this chapter and the general laws of this state. If the court consists of more than three judges, it may designate three of its members from three different counties to preside over the court, hear matters coming before the court, and make determinations and decisions or findings and recommendations, as the rules of the court provide, with respect to any matters authorized by the rules, the disposition of which is vested in the court, except that it shall not make final decisions and orders as to the following:

(A) The establishment, dissolution, or merger of the district or of subdistricts of it;

(B) The adoption, rejection, or amendment of the official plan;

(C) The appointment and removal of directors and appraisers;

(D) The confirmation of the appraisers' report of benefits, damages, and appraisals of property;

(E) The authorization of maintenance assessments in excess of one per cent of benefits;

(F) The authorization of a readjustment of the appraisal of benefits in accordance with section 6101.54 of the Revised Code;

(G) The approval of the method of financing improvements and activities under section 6101.25 of the Revised Code;

(H) The determination of rates of compensation for water under sections 6101.24 and 6101.63 of the Revised Code;

(I) The examination of the annual report of the board of directors of the conservancy district as provided under section 6101.66 of the Revised Code.

The concurrence of two of the three judges designated shall be necessary for any action or determination by the judges, and it has, if so provided by the rules of the court, the same effect as though taken or made by the full court. All actions and determinations by the full court require the affirmative vote of a majority of the judges constituting the court. In all cases in which the judges are evenly divided, that side with which the presiding judge votes shall prevail. If the court consists of two judges and they find themselves unable to agree on any question left to their decision, a judge of the court of common pleas of some other county shall be designated by the chief justice of the supreme court to sit and vote as a third member of the court until the question is decided.

When the court by its order entered of record decrees that a subdistrict be organized, the judge of the court of common pleas of each county included in whole or in part in the subdistrict, or in the case of any county having more than one judge, one judge assigned by order of the judges of the court of common pleas of the county, shall sit as the court of common pleas, with jurisdiction in all matters relating to the subdistrict, the disposition of which is vested in the court, except those listed in divisions (A), (C), and (I) of this section, which shall remain the responsibility of the full court.

Effective Date: 09-21-2000



Section 6101.08 - Hearing on petition.

At the preliminary meeting of the court, it shall fix the time and place of the hearing on the petition for the establishment of the proposed conservancy district, which hearing shall be held not later than sixty days thereafter, and the clerk of the court shall give notice of the hearing by publication. Any owner of real property in a proposed district who individually has not signed the petition and who wishes to object to the organization and incorporation of the district shall, on or before the date set for the cause to be heard, file the owner's objections to the organization and incorporation of the district. Similarly, objections may be filed by any public corporation that has not signed the petition. The objections shall be limited to a denial of the statements in the petition and shall be heard by the court as an advanced case without unnecessary delay.

Upon the hearing, if it appears that the purposes of this chapter would be subserved by the creation of a district, the court, after disposing of all objections as justice and equity require, shall by its findings, duly entered of record, adjudicate all questions of jurisdiction; determine that the organization of the district for the purposes for which it is being organized, and that the surveys, plans, appraisals of benefits and damages, estimates of cost, land options, and the preparation of an official plan, will benefit the area within the territorial boundaries of the district; declare the district organized; and give it a corporate name by which in all proceedings it shall thereafter be known. A district so organized shall be a political subdivision of the state and a body corporate with all the powers of a corporation, and shall have perpetual existence, with power to sue and be sued, to incur debts, liabilities, and obligations, to exercise the right of eminent domain and of assessment as provided in this chapter, to issue bonds, and to do all acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested.

In the decree, the court shall designate the place where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district if practicable, and which may be the district shall be held at the office or place of business, but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office except as otherwise approved by the court.

If the court finds that the property set out in the petition should not be incorporated into a district, it shall dismiss the proceeding and adjudge the costs against the signers of the petition in the proportion of the interest represented by them.

After an order is entered, either dismissing the petition or establishing the district, the order is a final order and may be appealed by any interested party or by the state, within twenty days from the date that the order is entered. The organization of the district shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in this chapter.

Effective Date: 09-21-2000



Section 6101.09 - Findings and decree of court incorporating conservancy district.

Within thirty days after the conservancy district has been declared a corporation by the court, the clerk of such court shall transmit to the secretary of state, to the director of the department of natural resources, and to the county recorder in each of the counties having lands in the district, copies of the findings and the decree of the court incorporating the district. The same shall be filed and recorded in the office of the secretary of state in the same manner as articles of incorporation are required to be filed and recorded under the general law concerning corporations. Copies shall also be filed and become permanent records in the office of the recorder of each county in which a part of the district lies. Each recorder shall receive a base fee of one dollar for filing and preserving such copies and a housing trust fund fee of one dollar pursuant to section 317.36 of the Revised Code, and the secretary of state shall receive for filing and for recording the copies a fee of twenty-five dollars.

Effective Date: 08-01-2003



Section 6101.10 - Appointment of directors of conservancy district.

(A) Except as provided in division (B) of this section, within thirty days after entering the decree incorporating a conservancy district, the court shall appoint three persons, at least two of whom are residents of counties, all or part of which are included within the territorial limits of the district, as a board of directors of the conservancy district, one for a term of three years, one for a term of five years, and one for a term of seven years. At the expiration of their terms of office, appointments shall be made for terms of five years. The court shall fill any vacancy which may occur on the board for the unexpired term.

(B) Within thirty days after entering a decree under section 6101.09 of the Revised Code incorporating a conservancy district that includes all or parts of more than sixteen counties, the court shall appoint five persons, each of whom is a resident of a different county and at least three of whom are residents of counties all or part of which are included within the territorial limits of the district, as a board of directors of the conservancy district. Of the initial appointments made to the board, one shall be for a term of three years, one for a term of four years, one for a term of five years, one for a term of six years, and one for a term of seven years. At the expiration of their terms of office, appointments shall be made for terms of five years. The court shall fill any vacancy which may occur on the board for the unexpired term.

(C) Within thirty days after issuing an order under section 6101.30 or 6101.72 of the Revised Code annexing lands to a district and resulting in a district that includes all or parts of more than sixteen counties, the court shall appoint to the board of directors two additional members, each of whom is a resident of a different county and does not reside in the same county as any member of the existing board, for terms of not more than five years, provided that the terms of those two members shall not expire in the same year or in the year in which any existing member's term expires. At the ex- piration of their terms of office, appointments shall be made for terms of five years. In appointing the two additional members, the court shall ensure that at least three of the five members of the board are residents of counties all or part of which are included within the territorial limits of the district. The court shall fill any vacancy which may occur on the board for the unexpired term and, in fil- ling vacancies or making subsequent appointments, shall ensure that all members of the board reside in different counties.

Effective Date: 07-19-1994



Section 6101.11 - Organization, records of conservancy district.

Each member of the board of directors of a conservancy district, before entering upon the member's official duties, shall take and subscribe to an oath before a suitable officer that the member will honestly, faithfully, and impartially perform the duties of office and that the member will not be interested directly or indirectly in any contract let by the district. This oath shall be filed in the office of the clerk of the court in the original case. Upon the members' taking of the oath, the board shall choose one of its number as president of the board and may elect another as vice-president. The board shall elect some suitable person secretary of the conservancy district, who shall not be a member of the board.

The board shall keep a record of all of its proceedings, minutes of all of its meetings, certificates, contracts, bonds given by employees, and all corporate acts. The record shall be open to the inspection of all owners of property in the district as well as to all other interested parties.

The board shall adopt bylaws governing the administration of the affairs of the district.

A majority of the board constitutes a quorum, and a concurrence of the majority in any matter within the board's duties is sufficient for its determination. All actions of the board shall be by motion or resolution.

Effective Date: 09-21-2000



Section 6101.12 - Secretary, employees.

The secretary of the conservancy district shall be the custodian of the records of the district and shall assist the board of directors in the particulars it directs in the performance of its duties. The secretary shall attest all certified copies of the official records and files of the district that are required of the secretary by this chapter or by any person ordering copies and paying the reasonable cost of transcription. Any portion of a record so certified and attested prima-facie imports verity. The secretary shall serve also as treasurer of the conservancy district, unless a treasurer is otherwise provided for by the board.

The board may employ a chief engineer; an attorney; and other engineers, attorneys, agents, and assistants as are needed, and may provide for their compensation, which, with all other necessary expenditures, shall be taken as a part of the cost of the improvement.

The employment of the secretary, treasurer, chief engineer, and attorney for the district shall be evidenced by agreements in writing, which, so far as possible, shall specify the amounts to be paid for their services.

The chief engineer shall be superintendent of all the works and improvements, shall make a full report to the board each year, or more often if required, and may make suggestions and recommendations to the board as the chief engineer considers proper.

The board may require any officer or employee of the district to give bond for the faithful performance of the officer's or employee's official duties in an amount prescribed by it, the expense of the bond to be paid from the funds of the district.

The secretary or treasurer may take and certify the acknowledgment of instruments granting easements or rights-of-way to the district. Acknowledgment and certification, subscribed by the secretary or treasurer, is an acknowledgment and certification for purposes of section 5301.01 of the Revised Code.

Effective Date: 09-21-2000



Section 6101.13 - Plan for improvements.

Upon its qualification, or as soon thereafter as practicable, the board of directors of a conservancy district shall prepare a plan for the part or parts of the improvements for which the district was created as the board of directors considers advisable. The plan shall be filed, in accordance with this section, within two years from the date of the order establishing the district. The court may grant extensions of time allowed for the filing of the plan if the board of directors so requests, for good cause shown. No plan or portion of a plan shall be prepared providing a water supply for domestic, industrial, or public use, or providing for the collection and disposal of sewage and other liquid wastes, for any municipal corporation, unless the governing body of the municipal corporation has petitioned the board to provide a water supply or a system for the collection and disposal of sewage and other liquid wastes, or has signed the petition initiating the proceeding by which the district acquired authority to undertake such improvements. The plan shall include the maps, profiles, plans, and other data and descriptions necessary to set forth properly the location and character of the work and of the property benefited or taken or damaged, with estimates of cost for doing the work, including the proportion of the total cost to be assessed within the district, a breakdown of the sources of funds to be used in making the improvements, and the extent of participation, if any, by other political agencies in constructing the work.

If the board finds that any former survey made by any other district or in any other matter is useful for the purposes of the district, the board may take over the data secured by that survey, or such other proceedings as is useful to it, and may pay an amount equal to the value of that data to the other district. No construction shall be made under this chapter that will cause the flooding of any municipal corporation or that will cause water to back up into any municipal corporation, unless the board has acquired and paid for the right to use the land affected for such purpose, and has paid all damages incident to the flooding or back-up. No railroad shall be required to be constructed with a grade in excess of the maximum ruling grade then existing upon that division of the railroad where the change is required.

Upon the completion of the plan, the board shall file a copy of it with the environmental protection agency, which may approve or reject any provisions of the plan relating to the supplying of water for domestic, industrial, and public use or to the collection and disposal of sewage and other liquid wastes. In deciding whether to approve or reject the provisions, the agency shall consider, among other factors, the protection of the public health, and compliance with air and water quality standards and regulations and solid waste disposal requirements. If the agency rejects the provisions or refers them back for amendment, the board shall prepare other or amended provisions relating thereto. If the agency approves the provisions, it shall certify a copy of its action to the board, which shall file it as a record of the district.

Upon the completion of the plan and the approval by the agency, the board shall give notice of the completion of the plan by publication and shall file a copy of the plan in the office of the clerk of the court of common pleas of each county in which works of improvement are proposed, or in which property would be benefited, damaged, or taken by the execution of the plan. Copies shall be available for inspection by all persons, public corporations, and agencies of the state government interested. The board shall make copies of the plan available to any interested party, and may charge for the copies only the cost of their production.

The notice shall fix the times and places for the hearing of all objections to the plan, which shall be not less than twenty or more than thirty days after the publication of the notice. The board, or its duly appointed representative under this section, may, upon motion and for good cause shown, or upon the board's or representative's own motion, grant continuances to a day certain of the hearing on the plan. Any continuances shall not necessitate additional notice. All objections to the plan shall be in writing and filed with the secretary of the conservancy district at the secretary's office not more than twenty days after the publication of the notice. A hearing on the objections filed shall be provided for by the board in the county seat of each county in which a copy of the plan has been filed as required by this section, but the hearing may be canceled in any county from which no objections have emanated either from a resident or owner of property located within the county. The board may, if it considers it necessary, appoint one or more representatives, each of whom shall be assigned by the board to conduct one or more of the hearings on the objections as required by this section and make a record of each of the hearings and report the record back to the board. After the hearings, the board shall adopt the plan with or without modifications as the official plan of the district. Within ten days after the adoption of the official plan by the board, the secretary of the conservancy district shall certify a copy of it and deposit it with the clerk of the court, who shall file it in the original case. If any person, public corporation, or agency of the state government objects to the official plan, as adopted, the person, public corporation, or agency of the state government may, within thirty days from the adoption of the official plan, file their objections in writing, specifying the features of the plan to which they object, in the original case in the office of the clerk of the court. The clerk of the court shall fix a day for a hearing on the official plan before the court, which shall not be less than twenty or more than thirty days after the time fixed for filing objections, at which time the court shall hear any objections filed and approve, reject, or refer back the plan to the board.

The court may, upon motion and for good cause shown, or upon its own motion, grant continuances to a date certain of the hearing on the plan when it is made to appear to the court that further time is needed for study of the plan by objectors. Any continuances shall not necessitate additional notice. If the court rejects the plan, the board shall proceed as in the first instance under this section to prepare another plan. If the court refers the plan to the board for amendment, the court shall continue the hearing to a day certain without publication of notice. If the court approves the plan as the official plan of the district, a certified copy of the journal entry of the court shall be filed with the secretary, and the secretary shall incorporate it into the records of the district. The board, with the approval of the court, may alter or add to the official plan until the appraisal record is filed, and the board of appraisers of the conservancy district shall take notice of all of the alterations and additions. If, in the judgment of the court, any alteration or addition is material in character, the procedure on it shall be the same as on the adoption of the plan. After the appraisal record has been filed in court, no alterations of the official plan or additions to it shall be made except as provided in section 6101.39 of the Revised Code.

The board of directors of a conservancy district shall have full power and authority to devise, prepare for, execute, maintain, and operate all works or improvements necessary or desirable to complete, maintain, operate, and protect the official plan. It may secure and use workers and equipment under the supervision of the chief engineer or other agents, or it may enter into contracts for the works, either as a whole or in parts.

Effective Date: 09-21-2000



Section 6101.14 - Right of entry.

(A) The board of directors of any conservancy district, or its employees or agents, including contractors and their employees, and the board of appraisers of the conservancy district and its assistants, may enter upon lands within or without the district to make surveys and examinations to accomplish the necessary preliminary purposes of the district, or to have access to the work. They shall be liable, however, for actual damage done, but no unnecessary damage shall be done.

(B) No person or corporation shall prevent any entrance upon lands authorized by division (A) of this section.

Effective Date: 10-01-1953



Section 6101.15 - Powers of board.

In order to accomplish the purposes of the conservancy district, the board of directors of a conservancy district may do the following:

(A) Clean out, straighten, widen, alter, deepen, or change the course or terminus of any ditch, drain, sewer, river, watercourse, pond, lake, creek, or natural or artificial stream located in or out of the district;

(B) Fill up any abandoned or altered ditch, drain, sewer, river, watercourse, pond, lake, creek, or natural or artificial stream, and concentrate, divert, or divide the flow of water in or out of the district;

(C) Construct, acquire, operate, and maintain main and lateral ditches, sewers, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, wells, intakes, pipe lines, purification works, treatment and disposal works, pumping stations and siphons, and any other works and improvements considered necessary to accomplish the purposes of the district or to construct, preserve, operate, or maintain the works in or out of the district. This chapter does not limit the authority of public corporations to install, maintain, and operate sewerage systems and water-works systems as otherwise permitted by law, but the board shall have full power to require the use of the improvements constructed or acquired by the district for the purpose of water supply or the collection and disposal of sewage and other liquid wastes by the public corporations and persons within the district for which the improvements were installed.

(D) Afforest lands owned by the district;

(E) Install improvements on lands owned or controlled by the district for the proper maintenance of the lands, or for the purpose of preventing or minimizing damage to the works and improvements of the district;

(F) Construct connections to the works of the district for the delivery of a water supply from the works or for the delivery of sewage and other liquid wastes to the works;

(G) Construct or enlarge any bridges that may be needed in or out of the district;

(H) Construct or elevate roadways and streets;

(I) Construct any of the works and improvements across, through, or over any public highway, canal, railroad right of way, track, grade, fill, cut, or other public or private property located in or out of the district;

(J) Remove or change the location of any fence, building, railroad, canal, or other structure or improvement located in or out of the district, but if it is not feasible or economical to move any building, structure, or improvement situated in or upon lands required by the district and if the cost to the district is determined by the board to be less than that of purchase or condemnation, the board may acquire land and construct, acquire, or install buildings, structures, or improvements, similar in purpose, to be exchanged for the aforementioned buildings, structures, or improvements under contracts entered into between the owner of them and the district;

(K) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease, use, and sell real and personal property, and any easement, riparian right, railroad right of way, canal, cemetery, sluice, reservoir, holding basin, milldam, water power, wharf, or franchise in or out of the district for right of way, holding basin, location, or protection of works and improvements, relocation of communities and of buildings, structures, and improvements situated on lands required by the district, or any other necessary purpose, or for obtaining or storing material to be used in constructing and maintaining the works and improvements;

(L) Replat or subdivide land, open new roads, streets, and alleys, or change the course of an existing one, and install improvements to replace those in the former roads, streets, or alleys;

(M) Procure insurance against loss to the district by reason of damage to its properties, works, or improvements resulting from fire, theft, accident, or other casualty or by reason of the liability of the district for any damages to persons or property occurring in the operation of the works and improvements of the district or the conduct of its activities;

(N) Conduct on its own or in combination with other entities, water quantity and quality studies and other water monitoring activities that do not conflict with similar studies or activities by other agencies. A written report of the findings of any study or activity, or a copy of it, shall be submitted to the director of environmental protection.

(O) Do all things necessary or incident to the fulfillment of the purposes for which the district is established.

Effective Date: 09-21-2000



Section 6101.151 - Property of district removed from tax duplicate.

When real property is acquired which is located either within or without the acquiring conservancy district and which is removed from the tax duplicate, the board of directors of the conservancy district shall pay annually to the county treasurer of the county in which such property is located, commencing with the tax year after the removal of such property from the tax duplicate, an amount of money in lieu of taxes equal to the smaller of the following:

(A) The last annual installment of taxes due from the acquired property before removal from the tax duplicate;

(B) An amount equal to the difference between the combined revenue from real estate taxes of all the taxing districts in which such property is located in the tax year immediately prior to the removal of such acquired property from the tax duplicate, and (1) the total revenue which would be produced by the tax rate of each such taxing district in the tax year immediately prior to the removal of such acquired property from the tax duplicate, applied to the real estate tax duplicate of each of such taxing districts in each tax year subsequent to the year of removal, or (2) the combined revenue from real estate taxes of all such taxing districts in each tax year subsequent to the year of removal, whichever is the greater.

The county auditor of each county in which such property is located shall apportion each such annual payments to each taxing district as if such annual payment had been levied and collected as a tax.

Such annual payments shall never again be made after they have ceased.

Effective Date: 09-16-1957



Section 6101.16 - Contracts for improvements.

When it is determined to let the work relating to the improvements for which a conservancy district was established by contract, contracts in amounts to exceed twenty-five thousand dollars shall be advertised after notice calling for bids has been published once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, with the last publication to occur at least eight days prior to the date on which bids will be accepted, in a newspaper of general circulation within the conservancy district where the work is to be done. If the bids are for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, the board of directors of the conservancy district may let the contract to the lowest responsive and most responsible bidder who meets the requirements of section 153.54 of the Revised Code. If the bids are for a contract for any other work relating to the improvements for which a conservancy district was established, the board of directors of the district may let the contract to the lowest responsive and most responsible bidder who gives a good and approved bond, with ample security, conditioned on the carrying out of the contract. The contract shall be in writing and shall be accompanied by or refer to plans and specifications for the work to be done prepared by the chief engineer. The plans and specifications shall at all times be made and considered a part of the contract. The contract shall be approved by the board and signed by the president of the board and by the contractor and shall be executed in duplicate. In case of sudden emergency when it is necessary in order to protect the district, the advertising of contracts may be waived upon the consent of the board, with the approval of the court or a judge of the court of common pleas of the county in which the office of the district is located.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-21-2000



Section 6101.161 - Conservancy district contract requirements.

Notwithstanding section 6101.16 of the Revised Code, the board of directors of a conservancy district may comply with section 9.29 of the Revised Code regarding any contract for the engineering, repair, sustainability, water quality management, and maintenance of a water storage tank and appurtenant facilities.

Added by 128th General AssemblyFile No.25,SB 85, §1, eff. 6/30/2010.



Section 6101.17 - Dominant right of eminent domain.

The board of directors of a conservancy district, when it is necessary for the purposes of this chapter, shall have a dominant right of eminent domain over the right of eminent domain of railroad, telephone, gas, water power, and other companies and corporations, and over townships, counties, and municipal corporations.

In the exercise of this right, due care shall be taken to do no unnecessary damage to other public utilities, and, in case of failure to agree upon the mode and terms of interference, not to interfere with their operation or usefulness beyond the actual necessities of the case, due regard being paid to the other public interests involved.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 09-21-2000



Section 6101.18 - Eminent domain.

The board of directors of a conservancy district may condemn for the use of the district, any land or property within or without said district not acquired or condemned by the court on the report of the board of appraisers of the conservancy district, in the manner provided for in sections 163.01 to 163.22, inclusive, of the Revised Code, instead of having appraisals and assessments made by the board of appraisers.

Effective Date: 01-01-1966



Section 6101.181 - Appropriation of property for sewer construction to address public health nuisance.

(A) For the purposes of this section, either of the following constitutes a public exigency:

(1) A finding by the director of environmental protection that a public health nuisance caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions compels the immediate construction of sewers for the protection of the public health and welfare;

(2) The issuance of an order by the board of health of a health district to mitigate or abate a public health nuisance that is caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions and compels the immediate construction of sewers for the protection of the public health and welfare.

(B) If the board of directors of a conservancy district is unable to purchase property for the purpose of the construction of sewers to mitigate or abate the public health nuisance that is the subject of a finding of the director or an order of the board of health, the board of directors may adopt a resolution finding that it is necessary for the protection of the public health and welfare to appropriate property that the board of directors considers needed for that purpose. The resolution shall contain a definite, accurate, and detailed description of the property and the name and place of residence, if known or with reasonable diligence ascertainable, of the owners of the property to be appropriated.

The board of directors shall fix in its resolution what it considers to be the value of the property to be appropriated, which shall be the board's determination of the compensation for the property and shall be supported by an independent appraisal, together with any damages to the residue. The board shall deposit the compensation so determined, together with an amount for the damages to the residue, with the probate court or the court of common pleas of the county in which the property, or a part of it, is situated. Except as otherwise provided in this division, the power to appropriate property for the purposes of this division shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code for an appropriation in the time of public exigency. The board's resolution and a written copy of the independent appraisal shall accompany the petition filed under section 163.05 of the Revised Code.

Effective Date: 05-06-2005



Section 6101.19 - Conservancy district rules and regulations - enforcement - prohibitions.

(A) The board of directors of a conservancy district may make and enforce rules and regulations it considers necessary and advisable to do the following:

(1) To protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of their use by public corporations and persons, and preserve order within and adjacent to the works, improvements, and properties;

(2) To prescribe the manner of building bridges, roads, or fences or other works in, into, along, or across any channel, reservoir, or other construction of the district;

(3) To prescribe the manner in which ditches, sewers, pipe lines, or other works shall be adjusted to or connected with the works of the district or any watercourse in the district and the manner in which the watercourses of the district may be used for sewer outlets or for disposal of waste;

(4) To prescribe the permissible uses of the water supply provided by the district and the manner of its distribution, and to prevent the pollution or unnecessary waste of the water supply;

(5) To prohibit or regulate the discharge into the sewers of the district of any liquid or solid wastes considered detrimental to the works and improvements of the district.

The rules and regulations shall not be inconsistent with the laws of the state or the rules or requirements of the director of environmental protection, and shall be published before taking effect.

(B) No person shall violate any rule or regulation adopted in accordance with this section.

(C) The board may enforce by mandamus or otherwise all necessary regulations made by it and authorized by this chapter, may remove any harmful or improper construction or obstruction or close any opening or connection made improperly or in violation of the rules and regulations, and may bring suits in mandamus in the court of appeals in the first instance, if it considers it advisable. Any person or public corporation that willfully fails to comply with the rules and regulations shall be liable for damage caused by the failure and for the cost of renewing any construction damaged or destroyed.

(D) No person or public corporation shall erect within the drainage area of the district any dam or reservoir upon any stream or watercourse in it, or any work or obstruction diminishing the cross section of any stream or watercourse in it, until a copy of the plans for the dam, reservoir, work, or obstruction has been filed with the secretary of the conservancy district for the board's examination.

Effective Date: 09-21-2000



Section 6101.20 - Plan requiring building, modification, removal, or rebuilding of bridge, grade, or aqueduct.

When the official plan provided for in section 6101.13 of the Revised Code requires the building, modification, removal, or rebuilding of any bridge, grade, aqueduct, or other construction, and a hearing upon the report of the board of appraisers of the conservancy district has been had and a final order issued by the court for appraisals and assessments affecting such constructions, the owner of said bridge, grade, aqueduct, or other structure shall be bound to make such changes or adjustments within the time specified in the official plan, or within the time directed by the court, which time shall be a reasonable one under all the circumstances. In case such changes or adjustments are not made, the board of directors of the conservancy district may make such adjustments or removals. If the change or improvement of a natural watercourse is made necessary by the insufficiency of the bridge or other structure to permit the water of the stream to pass through it in times of high water, the work of altering or removing said bridge or other structure shall be at the expense of the owner. Before the removal or modification of any works outlined in this section, the board of directors shall give thirty days' notice to the owner of such bridge or such construction that the same be adapted to the plans. In case the owner of any bridge or other structure objects to the modification or removal of such bridge or other structure on the ground that the cost of the modification or removal will be greater than the benefits resulting from such removal, a hearing shall be had before the court of common pleas having the original case, and if such contention is sustained, such modification or removal shall not be required.

The board of directors shall have full power and authority to improve in alignment, section, grade, or in any other manner any watercourse, and it may require the removal, widening, lengthening, deepening, raising, or other change of any public or private road bridge or railroad bridge or any aqueduct or telephone, telegraph, gas, oil, sewer, or water or other pipe lines or any other construction over, along, across, under, or through such watercourse. In case such change is made necessary in any such structure by the failure of such bridge or other structure to permit the free flow of water in such stream in time of flood, then the owner of any such construction shall make such change without cost to the district, or without any claim for damages against the district, except that the district shall pay the cost of excavating the earth for the enlargement of any channel or for placing earth for the filling of any channel where such excavation or filling is required as a part of plans of the district in making the changes outlined in this section. The district shall not be required to make such fill or excavation unless it would be necessary to the plans of the district if the bridge or other construction did not exist.

Effective Date: 10-01-1953



Section 6101.21 - Passing boat or other equipment through bridge or grade.

If it is necessary to pass any dredge boat or other equipment through a bridge or grade of any railroad company or other corporation, county, township, or municipal corporation, the board of directors of the conservancy district shall give twenty days' notice to the owner of said bridge or grade that the same shall be removed temporarily to allow the passage of such equipment or that an agreement be immediately entered into in regard thereto. The owner of said bridge or grade shall keep an itemized account of the cost of the removal, and, if necessary, of the replacing of said bridge or grade, and said actual cost shall be paid by the district. If the owner of said bridge or grade refuses to provide for the passage of said equipment, the board may remove such bridge or grade at its own expense, interrupting traffic in the least degree consistent with good work and without delay or unnecessary damage. If the board is prevented from doing so, the owner of said bridge or grade shall be liable for damage for the resulting delay.

Effective Date: 10-01-1953



Section 6101.22 - Surveys and examinations of rainfall, flood conditions, and stream flow.

The board of directors of a conservancy district may establish and maintain stream gauges, rain gauges, and a flood warning service with telephone or telegraph lines or telephone or telegraph service, and may make such surveys and examinations of rainfall and flood conditions, stream flow, and other scientific and engineering subjects as are necessary and proper for the purposes of the district. The board may issue reports of its findings.

Effective Date: 10-01-1953



Section 6101.23 - Co-operation with United States government or other corporations.

The board of directors of a conservancy district may enter into contracts or other arrangements with the United States government or any department of it, with persons, railroads, or other corporations, with public corporations, with the state government of this or other states, and with drainage, conservation, conservancy, sewer, park, or other improvement districts in this or other states, for co-operation or assistance, not in violation of Article VIII, Ohio Constitution, in constructing, maintaining, using, and operating the works of the district, the waters of it, or the parks, parkways, forests, and recreational facilities of it, or in minimizing or preventing damage to the properties, works, and improvements of the district from soil erosion, or for making surveys and investigations or reports thereon. The board may purchase, lease, or acquire land or other property in adjoining states to secure outlets or for other purposes of this chapter and may let contracts or spend money for securing the outlets or other works in adjoining states.

Effective Date: 09-21-2000



Section 6101.24 - Water rights and uses - rates.

The rights of landowners, municipal corporations, corporations, and other users of waters to the waters of the conservancy district for domestic use, water supply, industrial purposes, water power, or for any other purposes are to remain the same as were owned by them prior to the organization of the district, and to such use as could be made of such waters if the improvements of the district had not been made. Wherever the improvements made by the district make possible a greater, better, or more convenient use of, or benefit from, the waters of the district for any purpose, the right of such greater, better, or more convenient use of, or benefit from, such waters shall be the property of the district. Such rights may be leased, sold, or assigned by the district in return for reasonable compensation. If a district has as one of its purposes the provision of water supply, the persons and public corporations assessed for the cost of building or acquiring properties, works, and improvements for such purpose shall have priority in the purchase of the waters made available thereby, and no sale, lease, or assignment shall be made under this section which will deprive any such person or public corporation without his or its consent, of the right to purchase and use a share of such water supply proportionate to the assessments imposed upon him or it for water supply purposes.

Where the district is a riparian owner along the streams of the district, it has in addition the rights which go with riparian ownership.

All the rights and property of the district in the waters and watercourses of the district, and in their uses, shall be exercised in such manner as to promote the welfare of the district, and of all inhabitants thereof, and to promote the safest and most economical and reasonable use of the waters thereof, to encourage and promote industries and agriculture, and to pay the cost of the construction and maintenance of the improvement. Charges for such use shall not be greater than are necessary to accomplish these purposes.

Persons or public corporations desiring to secure such use of the waters or watercourses of the district, or of the district rights therein, may apply to the board of directors of the conservancy district for lease, purchase, or permission for such use. Such application shall state the purpose and character of such use, the period and degree of continuity of such use, the amount of water desired, and the place of use. In case any party makes greater, better, or more convenient use of the waters of the district without formal application, the fact of such use shall serve all purposes of an application, and the board may proceed to determine a reasonable rate of compensation the same as though formal application had been made. Where it is not possible or reasonable to grant all applications, preference shall be given to the greatest need and to the most reasonable use, as is determined by the board, subject to the approval of the court.

No charge shall be made for the use of water taken by private persons for home and farmyard use, or for watering stock.

The board shall not permanently sell, lease, assign, permit, or otherwise part with the control by the district of the use of the waters thereof, and rates for light, power, or other services charged by vendees, assignees, lessees, or licensees of such board are subject at all times to revision and control by state law. Assignments, leases, sales, or permissions may be made for periods of not greater than fourteen years, except that, in the case of public corporations desiring to purchase or use water for public water supply purposes, such assignments, leases, sales, or permissions may, subject to the approval of the court, be made for periods longer than fourteen years upon determination by the board that the longer period fixed by the board is necessary in order to justify and render practical the carrying out of a long term plan for new or improved public water supply by the assignee, lessee, vendee, or licensee and that such use of said water during such longer period will fill the greatest foreseeable need and constitute the most reasonable foreseeable use during the longer period fixed by the board. At the termination of the period of such assignments, sales, leases, or permissions, they shall be renewed for a reasonable period not to exceed fourteen years or the period of the assignment, sale, lease, or permission then terminating, whichever is greater, on the condition that a new determination is made of a reasonable charge therefor, as provided in this section, unless there are other applications on file, the granting of which would result in filling a greater need or in a more reasonable use. In case such applications are on file, they shall have preference.

The board may determine the rates of compensation for the measurement of the increased, better, or more convenient use of, or benefit from, the water supply of the district, for determining rates of compensation, and for securing to all parties interested the greatest and best use of the water thereof.

The board may make regulations for the determination and greater, better, or more convenient use of, or benefit from, the waters of the district and for the sale of water made available by the works and improvements built or acquired by the district for the purpose of water supply, which rates shall be reasonable, and it may require bond to be given to secure the payment for such use. Upon the determination of any rate, the board shall make a report of its determination to the court. The court shall thereupon cause notice by summons or publication to be given to the parties interested, stating that such a determination of rate has been made, that a hearing before the court will be had thereon on a certain day, and that objection may be made at such time to such determination of rates. A hearing may be had before the court and objections may be made in the same manner as in case of the appraisal of benefits. Upon the final determination of the matter by the court, the determination of such rates of compensation are conclusive and binding for the term and under the conditions specified in the lease or other agreement. In case of failure of any user to pay for use in the manner specified by order of the court, the board may compel payment, and may enjoin further use until such payment is made. The rights under any lease or sale shall not extend to a change of use, or of place, time, or manner of use, except in so far as is specifically stated in the lease or other agreement.

The compensation for greater, better, or more convenient use of, or benefit from, the waters of the district may be made by payment according to a unit price per cubic foot of water used, or by a unit price for theoretical horsepower developed, or in any other reasonable measurement of value received by reason of the greater, better, or more convenient use of, or benefit from, the waters of the district. All money received as compensation under this paragraph shall be added to the funds of the district and used for defraying the expenses thereof.

As a basis for assessment of benefits due to a greater, better, or more convenient use of, or benefit from, the waters of the district, the board may make a determination of the conditions of the water supply and of the watercourses of the district as they were before the improvements were made, or as they existed at any subsequent time, and it may make a determination of all rights, property, easements, or other interests in the waters, or the watercourses of the district, such determination being based upon records of greatest and least flow, upon the evidence of use or evidence of legal rights, and upon any other evidence and records which are available. Upon the completion of such determination, the board shall make its report thereon to the court. Thereupon notice shall be given of the pendency of said report and a hearing thereon, which notice and hearing shall conform as nearly as possible to the notice and hearing on appraisals of benefits and of land to be taken, and the same right of appeal exists. Upon the determination of the matter by the court, its findings are conclusive and shall be the basis of any future assessment for the use of the waters of the district, provided that in case any party thereafter establishes in court any right or property in the waters of the district or the use thereof which has not been adjudicated, the existence of such right, or the failure to adjudicate it, shall not affect the operation of this provision nor the findings of the court thereon in any other particular.

The rights of the district to the waters of the district, or the use thereof, or to the land within the district and owned by it, shall not be lost by the district by prescription or by adverse possession.

Except in the case of benefits derived from the properties, works, and improvements acquired or constructed for the purpose of water supply, the appraisal of benefits made by the board of appraisers of the district shall not include benefits for such greater, better, or more convenient use of, or benefit from, the waters of the district, but the compensation for such use or benefits shall be made according to this section.

Effective Date: 08-11-1969



Section 6101.241 - Improvements outside boundary of district.

In the event a conservancy district builds or constructs an improvement outside the boundary of the district, and one of the purposes of such improvement is water impoundment, the persons or public corporations residing or located within the county in which such improvement lies, may purchase such waters at a rate to be determined by the district's board of directors. This rate may, in addition to other cost factors, include an amount to cover the cost of any equipment necessary to make such water available for purchase. The right of purchase provided in this section, does not affect the priority for purchase of such waters by the persons or public corporations assessed for the cost of such improvement.

Effective Date: 09-30-1963



Section 6101.25 - Recreational facilities upon lands owned or controlled by district.

The board of directors of a conservancy district may construct, improve, operate, maintain, and protect parks, parkways, forest preserves, bathing beaches, playgrounds, and other recreational facilities upon the lands owned or controlled by the district, or upon lands located within the district owned or controlled by the United States government or any department of it, by this state or any department or division of it, or by any political subdivision, if authorized by lease, contract, or other arrangements with the appropriate agency of government having ownership or control. The board may acquire by lease, purchase, or appropriation property additional to that required for the purposes for which the district was incorporated, in order to provide for the protection, more adequate development, and fuller public use and enjoyment of the improvements and facilities. The board may impose and collect charges for the use of the properties, improvements, and facilities maintained or operated by the district for recreational purposes. Moneys collected from these charges may be used to promote the district's recreational facilities.

In case the revenues derived or to be derived from the properties, improvements, and facilities maintained, operated, used, or acquired by the district for recreational purposes are not sufficient for the purposes of this section, the board, with the approval of the court, may provide for the payment of obligations incurred under this section by the levy of special assessments upon public corporations having lands within the district.

In no case shall the obligations incurred under this section be paid from the proceeds of special assessments levied under section 6101.48 or 6101.53 of the Revised Code, or of bonds or notes issued in anticipation of them. After special assessments against the public corporations are approved by the court, the board of appraisers of the conservancy district shall appraise the benefits to be conferred on each public corporation by reason of the acquisition and construction of the properties and improvements authorized by the board of directors under this section, and shall appraise the damages accruing to persons and public corporations from the improvements. The provisions of this chapter that refer to the determination of benefits and damages apply to the appraisals made under this section, but they shall be separate from other appraisals of benefits and damages made under this chapter, and separate records of them shall be prepared. After the appraisal of benefits has been approved by the court, and within the amount of benefits so determined, the board of directors may levy assessments on the public corporations benefited to pay the cost of the properties and improvements acquired and constructed under this section, and may issue bonds and notes in anticipation of the collection of these assessments. In addition, the board of directors may annually levy a maintenance assessment for the purposes of this section on the public corporations upon the basis of total appraised benefits. The provisions of this chapter that relate to assessments for district purposes and to bonds and notes issued in anticipation of the assessments apply to the assessments authorized under this section and the bonds and notes issued in anticipation of the assessments. Improvement, bond retirement, and maintenance funds shall be established for recreational purposes in conformity with section 6101.44 of the Revised Code, which shall be separate from one another and from other funds of the district, and no transfers shall be made to them from the other funds of the district. The proceeds of all bonds, notes, and assessments authorized by this section and all receipts derived from the recreational properties, improvements, and facilities owned, controlled, operated, or maintained by the district shall be paid into those funds, and all expenditures in accordance with this section shall be made from them.

Effective Date: 09-21-2000



Section 6101.26 - Taking or damaging cemetery.

Whenever it is necessary for the purpose of a conservancy district to take or damage any cemetery, the board of appraisers of the conservancy district shall appraise the cost of such taking or easement or the amount of such damage in the same manner as appraisals are made for other property.

The board of directors of the conservancy district after such taking shall have the same powers regarding the removal of a cemetery as are given to a board of township trustees by section 517.21 of the Revised Code, and the cost of removal shall be paid by the district. The board of directors may purchase the necessary land, and remove or contract for the removal of those buried, together with all monuments, or it may agree with the persons or authorities owning or controlling such cemetery for such removal, or it may contract for an easement if removal is not desired.

If condemnation proceedings are necessary, they shall be instituted and conducted according to sections 163.01 to 163.22, inclusive, of the Revised Code, in the county where such cemetery is located, and it shall be sufficient to make the persons or authorities owning or controlling the cemetery parties defendant, but the court may upon proper showing of interest admit other parties defendant. The jury in such case shall make a separate finding and include in its verdict the cost of the removal of bodies and monuments as provided in section 517.21 of the Revised Code. The district may pay into court the total amount of the judgment as directed by section 163.15 of the Revised Code, and the persons or authorities owning or controlling the cemetery shall thereupon remove the bodies and monuments from the cemetery appropriated. If the cemetery owners or authorities prosecute an appeal as provided by law, then the district may pay into court the amount of the judgment as provided in section 163.15 of the Revised Code, less the amount of the special finding of the jury as to cost of removal, and proceed to enter upon the property appropriated and make the removal at its own expense.

Effective Date: 01-01-1966



Section 6101.27 - Board of appraisers of conservancy district.

At the time of making its order organizing a conservancy district or at any suitable time thereafter, the court shall appoint three appraisers to constitute the board of appraisers of the conservancy district, who shall in every case where appraisers are appointed under this chapter, be recommended by the board of directors of the conservancy district. The board of appraisers shall appraise the lands or other property within and outside the district to be acquired for rights of way, reservoirs, and other works of the district, and shall appraise all benefits and damages accruing to all lands within or outside the district and all benefits accruing to public corporations as entities by reason of the execution of the official plan. The appraisers shall be residents of this state, who may or may not own lands within the district. Each of the appraisers, before taking up his duties, shall take and subscribe to an oath that he will faithfully and impartially discharge his duties as an appraiser, and that he will make a true report of the work done by him. The appraisers, at their first meeting, shall elect one of their own number chairman, and the secretary of the board of directors or his deputy shall be ex officio secretary of the board of appraisers during its continuance in office. A majority of the board of appraisers constitutes a quorum, and a concurrence of the majority in any matter within the board's duties shall be sufficient for its determination. The appraisers shall continue to hold their offices until excused by the court, and the court shall fill all vacancies in the board of appraisers, or may appoint a new board of appraisers for subsequent appraisals, as occasion requires. A new board of appraisers, if appointed, shall fill all the requirements of the board of appraisers and perform its duties.

Effective Date: 07-19-1994



Section 6101.28 - Appraising of benefits and damages.

During the preparation of the official plan, the board of appraisers of a conservancy district shall examine and become acquainted with the nature of plans for the improvement and of the lands and other property affected thereby, in order that it may be better prepared to make appraisals.

When the certified copy of the entry of the court approving the official plan is filed with the secretary of the conservancy district, he shall at once notify the board of appraisers, and it shall thereupon appraise the benefits of every kind to all real property within or without the district, which will result from the organization of said district and the execution of the official plan. The board of appraisers shall appraise the damages sustained and the value of the land and other property necessary to be taken by the district for which settlement has not been made by the board of directors of the conservancy district. In the progress of its work, the board of appraisers shall have the assistance of the attorney, engineers, secretary, and other agents and employees of the board of directors.

The board of appraisers shall also appraise the benefits and damages accruing to municipal corporations, counties, townships, and other public corporations, as political entities, and to this state.

Before appraisals of compensation and damages are made, the board of directors may report to the board of appraisers the parcels of land or other property it wishes to purchase, and for which it wishes appraisals to be made, both for easement and for purchase in fee simple. The board of directors may, if it deems best, specify in case of any property the particular purpose for which and the extent to which an easement in the same is desired, describing definitely such purpose and extent. The board of appraisers shall appraise all damages which may, because of the execution of the official plan, accrue to real or other property either within or without the district, which damages shall also represent easements acquired by the district for all of the purposes of the district, unless otherwise specifically stated. Wherever instructed to do so by the board of directors, the board of appraisers shall appraise lands or other property which it is necessary or desirable for the district to own, and when instructed by the board of directors to do so, the board of appraisers shall appraise both the total value of the land, and also the damages due to an easement for the purposes of the district. When such appraisals are confirmed by the court, the board of directors has the option of paying the entire appraised value of the property and acquiring full title to it in fee simple, or of paying only the cost of such easement for the purposes of the district. The board of appraisers in appraising benefits and damages shall consider only the effect of the execution of the official plan. In making appraisals, the board of appraisers shall give due consideration and credit to any other works or improvements already constructed, or under construction, which form a useful part of the work of the district according to the official plan. Where the board of appraisers returns no appraisal of damages to any property, it shall be deemed a finding by such board of appraisers that no damages will be sustained.

Effective Date: 01-01-1966



Section 6101.29 - Effect of improvement on land outside district.

If the board of appraisers of a conservancy district finds that lands or other property not embraced within the boundaries of the district will be affected by the proposed improvement, or should be included in the district, it shall appraise the benefits and damages to such land, and shall file notice in the court of the appraisal which it has made upon the lands beyond the boundaries of the district, and to the land which in its opinion should be included in the district. The board shall also report to the court any lands which in its opinion should be eliminated from the district.

Effective Date: 10-01-1953



Section 6101.30 - Notice of land included or excluded from district.

If the report of the board of appraisers of a conservancy district includes recommendations that other lands and public corporations be included in the district or that certain lands and public corporations be excluded from the district, the clerk of the court before which the proceeding is pending shall give to the owners of that property and to the public corporations by publication notice of a hearing on the petition for the creation of the district. The notice to those owners whose lands are or the public corporations to be added to the district may be substantially as shown in section 6101.84 of the Revised Code. The time and place of the hearing may be the same as those of a hearing on appraisals. To the owners of property and public corporations to be excluded from the district, it is sufficient to notify them of that fact.

Effective Date: 09-21-2000



Section 6101.31 - Conservancy appraisal record.

The board of appraisers of a conservancy district shall prepare a report of its findings that shall be known as the conservancy appraisal record. The record shall contain the name of the owner of property appraised as it appears on the tax duplicate or the deed records if ascertainable from them, the tax mailing address or other known address of the owner if ascertainable, a description of the property appraised, the amount of benefits appraised, the amount of damages appraised, and the appraised value of land or other property that may be taken for the purposes of the district. In case benefits are appraised accruing to a public corporation as an entity, the name and, if ascertainable, address of the public corporation and the amount of the benefit appraised shall be entered in the record. The board shall also report any other benefits or damages or any other matter that, in its opinion, should be brought to the attention of the court. No error in the names or addresses of the owners of real property or in the descriptions of the property shall invalidate the appraisal or the levy of assessments based on it, if sufficient description is given to identify the real property.

When the report is completed, it shall be signed by at least a majority of the board and deposited with the clerk of the court, who shall file it in the original case. At the same time, copies of that part of the report giving the appraisal of benefits and appraisals of land to be taken and of damages in any county shall be made and certified to and filed with the clerk of the court of common pleas of that county.

Effective Date: 09-21-2000



Section 6101.32 - Notice of filing report on appraisals.

Upon the filing of the report of the board of appraisers of a conservancy district under section 6101.31 of the Revised Code, the clerk of the court shall give notice of the filing by publication in each county in the district in which property included in the conservancy appraisal record is located. The notice shall be substantially as set forth in division (F) of section 6101.84 of the Revised Code. It is not necessary for the clerk to name the parties interested, and the notice shall be addressed "To All Persons or Public Corporations Interested." It is not necessary to describe separate lots or tracts of land in giving the notice, but the heading of the notice and the text of it shall give, and it is sufficient if each gives, descriptions that will enable the owner of land or the owner of an interest of record in land to determine whether the owner's land or interest is covered by the descriptions. For instance, it is sufficient to state in the heading "NOTICE OF HEARING ON APPRAISALS ON LANDS LYING IN ........ ......., ........ ......., and ........ .......TOWNSHIPS AND IN THE CITIES OR VILLAGES OF ........ ......., ........ ......., and ........ ....... in ........ ....... COUNTY," and it is sufficient to state in the text "All land lying in the ........ ....... ward of the city of ........ .......," or "All land abutting on ........ ....... street in the city of ........ .......," or "All land lying west of ........ ....... river and east of ........ ....... railroad in ........ ....... township," or any other general description pointing out the lands involved.

If lands in different counties are mentioned in the report, it is not necessary to publish a description of all the lands in the district in each county, but only of that part of the lands located in the county in which publication is made.

The board of directors of the conservancy district, on or before the date of the publication of the notice provided for in this section, shall mail by first class mail to the applicable public corporations and to all other known persons having an interest of record in property that is to be taken or is damaged and whose tax mailing or other known address is disclosed by the affidavit referred to in this section a notice that shall be directed to the appropriate address, shall advise the addressee of the date of the filing and place of filing of the report of the board of appraisers, and shall state that the addressee has the right to file exceptions to the report on or before a specified date and to be heard in the county where the addressee's property is located at the time and place fixed by the court as provided by section 6101.33 of the Revised Code. The notice shall contain a statement that the property to be taken or the damage has been appraised and shall give the dollar amount of that appraisal.

The secretary of the conservancy district, or the secretary's deputy, as ex officio secretary of the board of appraisers, shall prepare and file with the clerk of the court on the date of the mailing of the notices provided for in this section an affidavit attesting in substance that, as of the date of the mailing of the notices, the affiant has determined that the names of all applicable public corporations, and the names of the owners of property that is to be taken or that is damaged, where those names are ascertainable, together with their respective tax mailing or other known addresses where ascertainable, are listed in the report of the board of appraisers with the exception of differing names or addresses specifically set forth in the affidavit; that no names and no tax mailing or other known addresses are ascertainable except as may be disclosed by the report as supplemented by the affidavit; and that notices have been mailed as provided for in this section to each public corporation and to all other persons having an interest of record in property that is to be taken or that is damaged and whose interest is known or can be ascertained from the record. The affidavit shall be given on the basis of available information and after the exercise of reasonable diligence, and it shall so state. The affidavit shall be prima-facie evidence of the matters attested to in it.

Effective Date: 09-21-2000



Section 6101.33 - Exceptions to appraisals.

Any property owner or public corporation may accept the appraisals in its favor of benefits, of damages, and of lands to be taken made by the board of appraisers of a conservancy district, or may acquiesce in the board's failure to appraise damages in its favor, and shall be construed to have done so unless, within thirty days after the publication provided for in section 6101.32 of the Revised Code, or such additional time as may be granted by the presiding judge of the court, the property owner or public corporation files exceptions to the report or to any appraisal of benefits, damages, or land to be taken that may be appropriated. All exceptions shall be heard by the court beginning not less than forty or more than fifty days after the publication provided for in that section, and determined in advance of other business so as to carry out, liberally, the purposes and needs of the district. The court shall provide for the hearing on the exceptions in the county seat of each county in which property is located with respect to which an exception or exceptions have been filed at a time and place fixed by the court. Notice of the time and place of the hearing of an exception shall be given the exceptor in such manner as the court may direct. The hearing conducted in a particular county shall be limited to testimony presented by the district and by exceptors whose exceptions relate to property located within that county.

The court may, if it considers it necessary, appoint one or more magistrates, each to be assigned by the court to conduct one or more of the hearings on exceptions required by this section, to make a record of each of the hearings, and to report the record, together with findings and recommendations, back to the court. The magistrates shall have the usual powers possessed by magistrates, shall have the cooperation of the officials of the district in determining any facts relative to the conservancy appraisal record, and may use any abstracts, title certificates, title reports, or other information that the district has relative to any of the properties included in the appraisal record.

The court may cancel the scheduled hearing in any county having few exceptors, provided that the exceptors are given advance notice, in a manner as the court may direct, of the time and place of hearing in a nearby county at which the exceptors shall be heard.

The court may, if it considers it necessary, return the conservancy appraisal record to the board for its further consideration and amendment, and enter its order to that effect. If the appraisal record as a whole is referred back to the board, the court shall not resume the hearing on it without new notice, as for an original hearing on it. The court may, without losing jurisdiction over the appraisal record, order the board to recast the appraisal record when the order of the court specifies the precise character of the changes.

Effective Date: 09-21-2000



Section 6101.34 - Court order on appraisals.

If it appears to the satisfaction of the court after having heard and determined all the exceptions filed pursuant to section 6101.33 of the Revised Code that the estimated cost of constructing the improvement contemplated in the official plan is less than the benefits appraised, then the court shall approve and confirm the report of the board of appraisers of a conservancy district as modified and amended, and, except as otherwise provided in sections 6101.43, 6101.54, 6101.60, and 6101.78 of the Revised Code, such findings and appraisals are final and incontestable. In considering the appraisals made by the board, the court shall take cognizance of the official plan and of the degree to which it is effective for the purposes of the district. If the court finds that the estimated benefits appraised are less than the total costs of the execution of the official plan, exclusive of interest on deferred payments, it shall disapprove the report of the board of appraisers and may return said official plan to the board of directors of the conservancy district with the order for it to prepare new or amended plans or it may disorganize the district after having provided for the payment of all expenditures.

Effective Date: 12-18-1964



Section 6101.35 - Appeal from award of compensation or damages.

Any person or public or private corporation desiring to appeal from an award as to compensation or damages shall, within twenty days from the judgment of the court confirming the report of the board of appraisers of a conservancy district, file with the clerk of such court a written notice making demand for a jury trial, specifying the award or awards from which the appeal is taken. He shall at the same time file a bond with good and sufficient security to be approved by the clerk in the sum of not more than two hundred dollars to the effect that if the appellant does not recover more by the verdict of the jury than the sum awarded him by the board, or if the verdict is not more favorable to him, he will pay the costs of the appeal.

The appeal shall be from the award of compensation or damages, or both, shall require the conservancy district to commence proceedings pursuant to sections 163.01 to 163.22, inclusive, of the Revised Code, but shall not include the questions of necessity for the appropriation, inability of the parties to agree, or any other part of the decree of the court.

Upon filing a petition as provided for in section 163.05 of the Revised Code, a copy thereof shall be served upon each appellant or his attorney, and no other service of summons is necessary.

Effective Date: 01-01-1966



Section 6101.36 - Possession and title to property.

No property shall be taken under this chapter until compensation has been paid according to law. But if a trial is had by jury and a verdict is rendered that is confirmed by the trial court, the board of directors of the conservancy district may pay the amount allowed into court in money with the costs, and, at that time, the court shall make an order admitting the district into possession of the property and confirming its title to the property, although the owner may take steps to take the case to a higher court. At that time, the board may enter into undisturbed possession of the property and rights involved.

Effective Date: 09-21-2000



Section 6101.37 - Certified copy of decree.

Upon the entry of the order of the court approving the report of the board of appraisers of a conservancy district, the clerk of said court in which the same is entered shall transmit a certified copy of the decree, and of the appraisals as confirmed by the court, except those parts from which appeals have been perfected but not determined, to the secretary of the conservancy district.

Upon the entry of the order of the court approving the report of the board, the clerk of the court shall also transmit to the governing or taxing body of each political subdivision, to which benefits have been determined, a certified copy of that portion of said order which sets forth the benefit, as confirmed by the court, to such political subdivision, and said governing or taxing body shall receive and file the same.

When any appeal has been finally determined, the clerk of that court shall certify the amount of each item of the judgment to the clerk of the court having the original case, who shall file the same therein and thereupon transmit certified copies of the same as provided in this section.

Effective Date: 10-01-1953



Section 6101.38 - Confirmed appraisal of compensation or damages - appointment of magistrate.

After a certified copy of the entry of the court and of the appraisals as confirmed by the court, except those parts from which appeals have been perfected but not determined, is transmitted to the secretary of the conservancy district as provided by section 6101.37 of the Revised Code, the board of directors of the conservancy district may deposit with the court the amount of any confirmed appraisal of compensation or damages, from the award of which no appeal has been taken, for any property or interest in property as included in the conservancy appraisal record and confirmed by the court. The court then shall enter an order admitting the district into possession of all of the property for which payment has been deposited, and confirming its title to that property. The clerk of the court shall have so much of the order recorded in the office of the county recorder of the county where the land is located as will show the transfer of title. The owners of the property then shall have an interest in the fund so deposited to the extent of their respective interests in the property taken or damaged.

The court shall appoint a magistrate who, upon giving bond in the amount and manner ordered by the court, shall receive all applications of owners, lienholders, and other persons claiming an interest in any of the property acquired by the district through the appraisal record, conduct necessary hearings, and report to the court from time to time as to the persons entitled to payment out of the fund and the amount due each. The court, if satisfied that the report is correct, shall order the magistrate and the clerk to countersign vouchers for the payment of the money to the persons entitled to it. In the event of conflicting claims to the fund, the claims may be submitted and determined in the court, proceedings shall be had as provided in section 163.18 of the Revised Code, insofar as that section is applicable to this section, and the costs of the proceedings shall be paid by the claimants. All interest income from the fund shall be paid to the district, and all costs of administering and handling the fund deposited with the court shall be paid by the district. The magistrate shall have the usual powers possessed by magistrates, shall have the cooperation of the district in determining the proper parties entitled to the fund, and may use any abstracts, title certificates, title reports, or other information that the district has relative to any of the properties acquired by the district on the appraisal record.

If the district acquired any of the property or interests appearing on the appraisal record by contract without the intervention of the magistrate, the court shall order the return to the district of so much of the fund as represents the property or interest so acquired.

Effective Date: 09-21-2000



Section 6101.39 - Alteration or addition to plan.

The board of directors of a conservancy district may, at any time after the conservancy appraisal record is filed, when necessary to fulfill the objects for which the district was created, alter or add to the official plan by amendment. Such alterations or additions may be alterations in or additions to improvements previously provided for in the official plan or may consist of new works or improvements for the accomplishment of the purposes for which the district was created that were not previously provided for in the official plan. When such alterations or additions are formally approved by the board and by the court and are filed with the secretary of the conservancy district, they shall become part of the official plan for all purposes of this chapter. If such alterations or additions in the judgment of the court neither materially modify the general character of the work, nor materially increase resulting damage for which the board is not able to make amicable settlement, no action other than a resolution of the board is necessary for the approval of such alterations or additions. Any alteration or addition to the official plan relating to the provision of water supply or the collection and disposal of sewage and liquid wastes requires the approval of the environmental protection agency. If the proposed alterations or additions materially modify the general character of the work, or materially modify the resulting damages or materially reduce the benefits for which the board is not able to make amicable settlement, or materially increase the benefits in such a manner as to require a new appraisal, the court shall direct the board of appraisers of the conservancy district, which may be the original board, or a new board appointed by the court on petition of the board of directors or otherwise, to appraise the property to be taken, benefited, or damaged by the proposed alterations or additions.

Upon the completion of the report by the board of appraisers, notice shall be given and a hearing had on its report in the same manner as in the case of the original report of the board of appraisers, and the same right of appeal to a jury exists. When the only question at issue is additional damages or reduction of benefits to property due to modifications or additions to the plans, the board of directors may, if it finds it practicable, make settlements with the owners of the property damaged instead of having appraisals made by the board of appraisers. In case such settlements are made, notice and hearing need not be had. After bonds have been sold, in order that their security may not be impaired, no reduction shall be made in the amount of benefits appraised against property in the district, but in lieu of such reductions in benefits, if any are made, the amount shall be paid to the party in cash. This section applies to all changes in appraisals under this chapter.

Effective Date: 09-21-2000



Section 6101.40 - Appeals not permitted to interrupt or delay any action.

No appeal under this chapter shall be permitted to interrupt or delay any action or the prosecution of any work under this chapter, except where the party appealing is entitled to a jury under the constitution of the state, and the jury trial has not been had, in which case only so much of the work shall be interrupted or delayed as would constitute a taking of or a damaging of the property of the appellant.

The board of directors of a conservancy district may appeal from any order of the court of common pleas made in any proceeding under this chapter not requiring the intervention of a jury.

The failure to appeal from any order of the court in any proceedings under this chapter within the time specified in this chapter constitutes a waiver of any irregularity in the proceedings. The remedies provided for in this chapter exclude all other remedies except as provided in this chapter.

Effective Date: 09-21-2000



Section 6101.41 - Land of district exempt from assessment.

If any lands in any conservancy district are not liable for assessment at the time of the execution of the work, but afterwards, during the period when the work is being paid for, become liable to assessment by reason of some change in condition or ownership, the lands then shall be appraised and assessed as other lands in the district receiving equal benefits.

Effective Date: 09-21-2000



Section 6101.42 - Appraising lands not at first included within boundaries of district.

If any real property or public corporation within or without any conservancy district is benefited and for any reason the benefits were not appraised in the original proceedings or were not appraised to the extent of the benefits received, or if any person or public corporation makes use of or profit by the works of any district to a degree not compensated for in the original appraisal, or if the board of directors of the conservancy district finds it necessary, subsequent to the time when the first appraisals are made, to take or damage any additional property, the board of directors, at any time such a condition becomes evident, shall direct the board of appraisers of the conservancy district to appraise the benefits or the enhanced benefits received by the property or public corporation, or the damages or value of property taken. Proceedings outlined in this chapter for appraising lands not at first included within the boundaries of the district shall in all matters be conformed with including notice to the parties, or the board of directors may make any suitable settlement with the person or public corporation for the use, benefit, damage, or property taken.

Effective Date: 09-21-2000



Section 6101.43 - Moneys of district administered through funds.

No fault in any notice or other proceedings, whether by reason of noncompliance with the requirements of this chapter or with any applicable constitutional requirements, or otherwise, shall affect the validity of any proceeding under this chapter, except to the extent to which it can be shown that the fault resulted in a material denial of justice to the property owner or public corporation complaining of the fault.

If it is found upon a hearing that, by reason of some irregularity or defect in the proceedings, the appraisal has not been properly made, the court may nevertheless, on having proof that expense has been incurred which is a proper charge against the property of the person, or against the public corporation, complaining of the irregularity or defect, render a finding as to the amount of benefits to the property or public corporation, and appraise the proper benefits accordingly, subject to a claim for a jury as provided in section 6101.35 of the Revised Code, where the party is entitled to it. At that time, the land or public corporation shall be assessed as other land or public corporations equally benefited. If, at any time either before or after the issuance of bonds or notes pursuant to this chapter, the appraisal of benefits, either as a whole or in part, is declared by any court of competent jurisdiction to be invalid by reason of any defect or irregularity in the proceedings, whether jurisdictional or by reason of noncompliance with any of the requirements of this chapter or with any applicable constitutional requirements, or otherwise, the court of common pleas, on the application of the board of directors of the conservancy district or on the application of any holder of any bonds or notes that have been issued pursuant to this chapter, shall promptly and without delay remedy, or cause to be remedied, all defects or irregularities as the case requires and, for the purpose, may direct the board of appraisers of the conservancy district to make, in the manner provided in section 6101.28 of the Revised Code, a new appraisal of the amount of benefits against the whole or any part of the lands or any public corporation in the district as the case requires and may order a new hearing to be held after giving of notice of the hearing in compliance with the requirements of this chapter, or such other and further notice as the court shall prescribe to comply with any applicable constitutional requirements.

Effective Date: 09-21-2000



Section 6101.44 - Moneys of district administered through funds.

The moneys of every conservancy district shall be administered through the following funds:

(A) The preliminary fund, consisting of the proceeds of the preliminary assessment levied under authority of section 6101.45 of the Revised Code, any advances of assessments obtained or notes issued in accordance with section 6101.46 of the Revised Code, and any contribution or appropriation by the state under authority of section 6101.45 of the Revised Code, which shall be used for the payment of expenses incurred for the purposes for which such preliminary assessments and contributions are authorized;

(B) The improvement fund, consisting of the proceeds of all special assessments the collection of which has not been anticipated in the issuance of bonds or notes and the proceeds of all bonds and notes, other than bonds to retire notes, issued under section 6101.50 of the Revised Code, which shall be used for defraying expenditures incurred in the execution of the official plan and the acquisition or construction of properties, works, and improvements of the district, including the cost of preparing the official plan and the appraisal, the entire cost of construction and superintendence, with all charges incidental thereto, and the cost of administration during the period of construction and may also be used for defraying preliminary expenses in accordance with section 6101.46 of the Revised Code and repayment to the preliminary fund, in the manner and to the extent provided by this section, of expenditures from it;

(C) The bond retirement fund, consisting of the proceeds of all special assessments the collection of which has been anticipated in the issuance of bonds or notes together with all other receipts pledged for the retirement of bonds or notes or the payment of interest on the bonds or notes, which shall be used only for those purposes;

(D) The maintenance fund, consisting of the proceeds of maintenance assessments levied annually in accordance with section 6101.53 of the Revised Code, earnings from the operation of the works of the district, and all receipts not otherwise assigned by law or by order of the board of directors of the conservancy district, which shall be used for the payment of operation, maintenance, and other current expense of the district.

Before levying any assessment to pay the cost of an improvement, the board of directors shall determine the amount expended and to be expended from the preliminary fund for surveys and plans, appraisals, hearings, administration, court costs, and other incidentals that equitably should be repaid to the preliminary fund. The amount may be all or any portion of the preliminary expenses for the improvement. When specified by resolution of the board of directors, the amount shall be included in the costs to be paid from the assessments upon benefited property, and shall be transferred from the improvement fund to the preliminary fund.

The board may establish separate or special funds of each class for each or any designated purpose for which the district is incorporated. Any surplus moneys in any fund of the district may be transferred to any other such fund by the board with the approval of the court, but no transfer shall be made from the bond retirement fund prior to the final maturity of the bonds and notes payable from it, and no transfer shall thereafter be made which would reduce the balance in the fund below the amount required for the payment of all obligations outstanding against the fund.

No money shall be drawn from the treasury of the district, and no obligation for the expenditure of money shall be incurred, except in pursuance of an appropriation by the board. This prohibition does not apply to funds placed at the place of payment by the treasurer of the conservancy district for the payment of maturing bonds and notes and interest on them in accordance with section 6101.51 of the Revised Code. At or before the opening of each fiscal year, which shall correspond to the calendar year unless a different year is authorized by the auditor of state, the board shall adopt a resolution making appropriations for the ensuing year. The appropriation resolution may be amended or supplemented by the board. The total amount appropriated from any fund for any year shall not exceed the sum of the unencumbered balance in the fund at the beginning of the year and the amounts to be received during the year from bonds authorized, and special assessments imposed prior to their appropriation, together with all other moneys estimated to be received by the fund during the year. At the close of each fiscal year, all unencumbered balances of appropriations shall revert to the funds from which they were made and shall be subject to reappropriation.

No contract shall be entered into, and no order shall be issued, involving the expenditure of money unless the accounting officer of the district first certifies that the amount required to meet the expenditure or, in the case of a continuing contract to be performed in whole or in part in a subsequent fiscal year, the amount required to meet the contract in the year in which the contract is made has been lawfully appropriated for the purpose and is in the treasury or in process of collection to the credit of an appropriate fund free from previous encumbrances. Accounts shall be kept in such form as to show at all times the true condition of each appropriation.

Effective Date: 09-21-2000



Section 6101.441 - Dissolution or disorganization of conservancy district.

In the event of the dissolution or disorganization of any conservancy district organized pursuant to this chapter, the board of directors of the district shall determine the amount of funds of the district not needed for the payment of the expenses and indebtedness of the district and shall, upon the dissolution or disorganization, forthwith distribute the funds among the various counties comprising the district in the same proportion as the funds of the district were received from the counties whether by donation, assessment, tax, or otherwise. The amount due each county shall be paid to the treasurer of the county and shall be placed and held in a separate fund to be known as the conservancy district fund.

If a petition for the establishment of a new political subdivision whose primary purpose is flood control, water conservation, water supply, or water management, that is authorized under this chapter or other sections of the Revised Code, and that includes the county or a part of it is pending at the time of or is filed within one year after the receipt of the moneys by the treasurer, and the new political subdivision is subsequently organized, or if the new political subdivision has been organized at the time the moneys are received by the treasurer, the treasurer shall, upon the written request of the directors of the new political subdivision, forthwith pay over all funds in the conservancy district fund to the new political subdivision, and the subdivision may use and expend the moneys for any purpose or purposes authorized by the sections of the Revised Code under which it has been organized. As used in this section, "new political subdivision" does not include the following: any sewer district organized under any provisions of the Revised Code; any sanitary district organized under Chapter 6115. of the Revised Code; or any joint county ditches or any interstate county ditches organized under any provisions of the Revised Code.

If no petition for the organization of a new political subdivision is filed within one year after the receipt of the money by the treasurer, the treasurer shall, at the expiration of the one-year period, transfer all moneys in the conservancy district fund to a special fund of the county to be held and used for drainage, flood control, water conservation, water supply, or water management purposes in the areas of the county from which the moneys were originally derived. If the proposed political subdivision, for the establishment of which a petition has been filed within the one-year period, is not established or organized, the treasurer shall make the same disposition of the moneys in the conservancy district fund.

Effective Date: 09-21-2000



Section 6101.45 - Defects not to invalidate proceedings except where denial of justice results.

After the filing of a petition for the organization of a conservancy district, and before the district is organized, the costs of publication and other official costs of the proceedings shall be paid out of the general funds of the county in which the petition is pending. The payment shall be made on the warrant of the county auditor or on the order of the court. If the district is organized, the costs shall be repaid to the county out of the first funds received by the district through levying of assessments, selling of bonds, or borrowing of money. If the district is not organized, the cost shall be collected from the petitioners or their bondspersons. Upon the organization of the district, the court shall make an order indicating a preliminary division of the preliminary expenses between the counties included in the district in approximately the proportions of interest of the various counties as estimated by the court. The court shall issue an order to the auditor of each county to issue a warrant upon the county treasurer of the county to reimburse the county having paid the total cost.

As soon as any district has been organized and a board of directors of the conservancy district has been appointed and qualified, the board may levy upon the property within the district in each of not more than two years a preliminary assessment, based upon the benefit determined by the court as provided by section 6101.08 of the Revised Code, but not to exceed three-tenths of a mill on the assessed valuation of the property, to be used for the purpose of paying expenses of organization, for surveys and plans, appraisals, estimates of cost, and land options, and for other incidental expenses that may be necessary up to the time money is received from the sale of bonds or otherwise. This assessment shall be certified to the auditors of the various counties and by them to the respective treasurers of their counties. If the items of expense have already been paid in whole or in part from other sources, they may be repaid from the receipts of the levy, and the levy may be made although the work proposed may have been found impracticable or for other reasons is abandoned. The collection of the assessment shall conform in all matters to the sections of the Revised Code governing the collection of assessments levied by local political subdivisions, and the sections of the Revised Code concerning the nonpayment of assessments levied by local political subdivisions shall apply. The board may borrow money in any manner provided for in this chapter and may pledge the receipts from the assessments for its repayment, the information collected by the necessary surveys, the appraisal of benefits and damages, and other information and data being of real value and constituting benefits for which the assessment may be levied. In case a district is disbanded for any cause before the work is constructed, the data, plans, and estimates which have been secure shall be filed with the clerk of the court before which the district was organized and shall be matters of public record available to any person interested.

The board shall, upon levying the preliminary assessment, certify to the director of natural resources an estimate of the amount of money the district will need to pay expenses of organization, for surveys and plans, appraisals, estimates of cost, and land options, and for other incidental expenses up to the time money is received by the district from the sale of bonds or otherwise. The director, within sixty days after the receipt of the certification, shall, upon finding that the organization and operation of the district contribute to the general welfare of the state, determine an equitable percentage of the amount so certified to be paid by the state. The director shall certify the determination to the board and shall cause to be paid to the district, out of any moneys appropriated to the department of natural resources for the purpose of assisting conservancy districts to pay expenses of organization, for surveys and plans, estimates of cost, and land options, and for other incidental expenses, the amount determined by the director to be the equitable share of the state in meeting the expenses. The director shall make available to the board all plans, data, surveys, or other information, which the department of natural resources or any division of it may have, which will be beneficial to the board in furthering the purposes for which the district is organized.

Effective Date: 09-21-2000



Section 6101.451 - Advance of moneys from conservancy district organization fund.

A conservancy district or a subdistrict thereof may apply to the director of natural resources for an advance of moneys from the conservancy district organization fund, which is hereby created in the state treasury, to enable such district or subdistrict to pay all or a part of the expenses of organization, surveys and plans, appraisals, estimates of cost, land options, and other incidental expenses of the district or subdistrict. The director shall consider such application and recommend to the controlling board an amount of moneys reasonably needed by such district or subdistrict. The controlling board shall then determine the amount to be advanced.

All amounts received by any such conservancy district or subdistrict as advances from the fund shall be repaid by it to the state immediately upon the receipt by it of moneys from the sale of bonds or from other sources which may be used for that purpose, or in such number of equal annual installments, not exceeding five, and commencing at such time, as shall be specified in the order of the director.

Effective Date: 07-01-1985



Section 6101.46 - Directors may borrow money and issue notes.

In order to facilitate the preliminary work, the board of directors of a conservancy district may borrow money and issue notes therefor at a rate or rates of interest not exceeding the rate provided in section 9.95 of the Revised Code and in an amount not greater than seventy-five per cent of the unencumbered proceeds derived or derivable from the preliminary assessment levied, or which the board has authority to levy, under section 6101.45 of the Revised Code, which assessment shall be pledged for the repayment thereof if and when levied. If no preliminary assessment is levied or the proceeds of the assessment levied are found insufficient to pay the interest and retire the notes issued, the same may be paid from the improvement fund. At any time after the levy of a preliminary assessment, on request of the board of directors and authorization by the board of county commissioners, the county auditor of any county having lands within the district shall make advances to the district from the general fund of the county, or from the undistributed proceeds of such assessment, not in excess of the amount of such assessment levied and collectible within the county.

This section does not apply to or affect the validity of any warrants, notes, or other evidences of indebtedness issued prior to July 19, 1937, under authority of this section.

Such warrants, notes, or other evidences of indebtedness may be renewed for a period not to exceed two years, and such renewal obligations may at the option of the board of directors be exchanged for outstanding obligations or sold at private or public sale according to the law governing the original issue.

Effective Date: 05-13-1981



Section 6101.47 - [Repealed].

Effective Date: 10-30-1989



Section 6101.48 - Directors to levy assessments.

After the conservancy appraisal record as approved by the court, or that part of it from which no appeal is pending, has been filed with the secretary of the conservancy district as provided in section 6101.37 of the Revised Code, from time to time, as the affairs of the district demand it, the board of directors of the conservancy district shall levy on all real property and on all public corporations, upon which benefits have been appraised, an assessment of the portion of the benefits that is found necessary by the board to pay the cost of the execution of the official plan, including superintendence of construction and administration, plus one-ninth of that total to be added for contingencies, but not to exceed in the total of principal the appraised benefits so adjudicated.

The assessment shall be apportioned to and levied on each tract of land or other property and each public corporation in the district in proportion to the benefits appraised, and not in excess of the benefits appraised. Interest at a rate not to exceed the rate provided in section 9.95 of the Revised Code, payable semiannually, shall be included in and added to the assessment, but the interest shall not be considered as a part of the cost in determining whether or not the expenses and costs of making the improvement are equal to or in excess of the benefits appraised.

After the assessment is levied, the board shall report it to the court for confirmation. Upon the entry of the order of the court confirming the assessment, the clerk of the court shall transmit a certified copy of the order to the governing or taxing body of each political subdivision assessed, and the governing or taxing body shall receive and file the order. Thereafter, the board may order the issuance of notes in an amount not exceeding ninety per cent of the assessment in anticipation of the collection of the assessment.

After the court has confirmed the assessment, the secretary of the conservancy district, at the expense of the district, shall prepare an assessment record named "Conservancy Assessment Record of . . . . . . . District." It shall contain a notation of the items of property appraised and the public corporations to which benefits have been appraised, the total amount of benefits appraised against each item or public corporation, and the total assessment levied against each item or public corporation. If successive levies of assessment are made for the execution of the official plan and the acquisition or construction of improvements, the conservancy assessment record shall contain suitable notations to show the number of levies and the amount of each, to the end that the conservancy assessment record may disclose the aggregate of all such levies made up to that time.

Upon the completion of the conservancy assessment record, it shall be signed and certified by the president of the board and by the secretary of the conservancy district and placed on file and shall become a permanent record in the office of the district. After the expiration of the thirty-day period for the payment of assessments as provided by section 6101.49 of the Revised Code, a copy of that part of the conservancy assessment record affecting lands or public corporations in any county shall be filed with the county auditor of the county.

If it is found at any time that the total amount of assessments levied is insufficient to pay the cost of works set out in the official plan or of additional work done, the board may make an additional levy to provide funds to complete the work, provided the total of all levies of the assessment exclusive of interest does not exceed the total of benefits appraised.

Effective Date: 09-21-2000



Section 6101.49 - Paying assessments.

When the conservancy assessment record is placed on file in the office of the conservancy district, notice by publication shall be given to property owners and public corporations assessed that they may pay their assessments. Any owner of real property or public corporation assessed for the execution of the official plan under this chapter may pay the assessment to the treasurer of the conservancy district within thirty days from the time the assessment is placed on file in the office of the district, and the amount to be so paid shall be ninety per cent of the full principal amount of the assessment exclusive of any amount added to it to meet interest. When the assessment has been paid, the secretary of the conservancy district shall enter upon the assessment record opposite each item for which payment is made, the amount paid and the words "paid in full," and the assessment shall be deemed satisfied. The payment of the assessment does not relieve the landowner or public corporation from the necessity for the payment of a maintenance assessment or from payment of any further assessment that may be necessary as provided in this chapter. Any property owner or public corporation failing to pay assessments in full as provided for in this section shall be deemed to have consented to the issuance of bonds as provided for under this chapter and to payment of interest on them. If any assessment is twenty-five dollars or less, or whenever the unpaid balance of any assessment is twenty-five dollars or less, the assessment or balance shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable.

After the expiration of the period of thirty days within which the property owners and public corporations may pay their respective assessments, as limited in this section, the treasurer of the conservancy district shall certify to the board of directors of the conservancy district the aggregate of the amount so paid, and the board then shall pass and spread upon its records a resolution in which shall be stated the total amount of the assessment and the amount of it paid. The board shall, in the same resolution, apportion the total of the unpaid assessments into annual installments and provide for the collection of interest upon the unpaid installments. Thereafter, it may order the issuance of bonds in an amount not exceeding ninety per cent of the unpaid assessment in anticipation of the collection of the installments. The residue of the assessment so levied, not less than ten per cent, shall constitute a contingent account to protect the bonds from casual default, and any part of it in excess of the sum of the next two installments of semiannual interest and ten per cent of the next installment of maturing bond principal, if not needed for this purpose, may be used for the purchase and retirement of bonds of the district at not to exceed par and accrued interest or for the reduction of the rate of assessment in succeeding years.

Effective Date: 09-21-2000



Section 6101.50 - Issuing anticipatory bonds and notes.

(A) The board of directors of a conservancy district may, if in its judgment it seems best, issue bonds in an amount not to exceed ninety per cent of the total amount of the unpaid portion of an assessment, exclusive of interest, levied under this chapter, to mature at annual or semiannual intervals within thirty years. Whenever the board determines to issue bonds in anticipation of the collection of the installments of an assessment, it shall adopt a resolution, to be known as the resolution of necessity, declaring the necessity of the bond issue, its purpose, and its amount. Thereafter, prior to and in anticipation of the issuance and sale of those bonds, the board may borrow money and issue notes. Whenever the board determines to issue notes, it shall adopt a resolution, to be known as the note resolution. The note resolution shall do all of the following:

(1) State the principal amount or maximum principal amount of anticipatory notes to be issued and outstanding, not to exceed the amount of the bond issue;

(2) Provide for, or provide the method for, establishing or determining from time to time the rate or rates of interest or the maximum rate or rates of interest to be paid on the anticipatory notes;

(3) State the date or dates of the anticipatory notes;

(4) Establish provisions, if any, for redemption or prepayment of the anticipatory notes, in whole or in part, before maturity;

(5) Provide the maturity date of the anticipatory notes, which shall not be later than five years from the date of the first issue of the notes.

(B) All anticipatory notes issued for less than five years may be renewed from time to time until the expiration of five years from the date of original issue. After the expiration of five years from the date of original issue, if any annual installments of the assessments have been collected or are in process of collection, the board may renew or continue to renew its anticipatory notes from time to time until the board by a bonding resolution declares the necessity of issuing bonds.

Whenever notes have been issued in anticipation of the issuance of bonds, the proceeds of the bonds when issued and sold and of the assessment pursuant to which the bonds are issued shall be applied to the payment of the notes and interest on the notes until both are fully paid.

(C)

(1) If the board determines not to issue anticipatory notes, or if anticipatory notes are issued and they are about to fall due, the board shall adopt a resolution, to be known as the bonding resolution. The bonding resolution shall do all of the following:

(a) Declare the necessity of the bonds presently to be issued, their purpose, and their amount, in accordance with the prior resolution of necessity;

(b) State or provide for the date of the bonds, and the dates and amounts or maximum amounts of maturities or principal payments on the bonds;

(c) State any provision for a mandatory sinking fund or mandatory sinking fund redemption or for redemption prior to maturity;

(d) Provide for the rate or rates of interest or maximum rate or rates of interest to be paid on the bonds or, if otherwise authorized, the method for establishing or determining from time to time the rate or rates of interest to be paid on the bonds;

(e) State any provision for a designated officer of the district to determine any of the specific terms required by this division to be stated in the bonding resolution, subject to any limitations stated in the bonding resolution.

(2) When anticipatory notes are not issued, the resolution of necessity may be incorporated in and made a part of the bonding resolution.

(D)

(1) Anticipatory notes and bonds may be sold by competitive bid or at private sale in a manner determined or authorized by the board, but they shall not be sold for less than ninety-seven per cent of their principal amount, plus accrued interest. As used in this division, "bid" has the same meaning as in division (C) of section 133.30 of the Revised Code.

(2) All moneys from premiums and accrued interest shall be paid into the bond retirement fund.

(3) Bonds and anticipatory notes shall be signed by the president of the board and be attested by the signature of the secretary of the district. If any of the officers whose signatures, countersignatures, or certificates appear upon bonds, notes, or coupons issued pursuant to this chapter ceases to be that officer before the delivery of the bonds or notes to the purchaser, the signatures, countersignatures, or certificates shall nevertheless be valid and sufficient for all purposes, as if the officer had remained in office until the delivery of the bonds or notes.

Bonds shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the bond retirement fund. All assessments the collection of which has been anticipated by the issuance of bonds or notes shall, when collected, be paid into the bond retirement fund for the purpose of paying the principal and interest of bonds and notes and for no other purpose. The expenses incurred in paying bonds and interest on bonds shall be paid out of the other funds in the hands of the treasurer of the conservancy district and collected for the purpose of meeting the expenses of administration.

(E) The board may issue anticipatory notes or bonds to fund or refund previously issued notes or bonds. These anticipatory notes or bonds shall be issued pursuant to a note resolution or bonding resolution as described in division (A) or (C) of this section.

Moneys derived from the proceeds of anticipatory notes and bonds issued under this division and any moneys derived from other sources and required for the funding or refunding of the previously issued notes or bonds shall be placed, under an escrow agreement or otherwise and to the extent required by the resolution, in an escrow fund. The escrow fund may be an account in the bond retirement fund if the previously issued notes or bonds are payable within ninety days of the issuance of the anticipatory notes or bonds under this division. The moneys in the escrow fund shall be pledged and used for the purpose of funding or refunding the previously issued notes or bonds.

(F) Pending their use under division (E) of this section, the moneys in the escrow fund referred to in that division shall be invested in direct obligations of, or obligations guaranteed as to payment by, the United States that mature, or are subject to redemption by and at the option of the holder, not later than the date or dates when the moneys in the escrow fund, together with interest or other investment income accrued on those moneys, are required for the payment of debt charges on the previously issued notes or bonds under division (E) of this section. Any moneys in the escrow fund that are not needed for the payment of debt charges on the previously issued notes or bonds shall be transferred to the bond retirement fund. For purposes of this division, "direct obligations of, or obligations guaranteed as to payment by, the United States" includes rights to receive payment or portions of payments of the principal of, or interest or other investment income on, those obligations and other obligations fully secured as to payment by those obligations and the interest or other investment income on those obligations.

(G) When the moneys, including the interest or other investment income on the moneys, in the escrow fund referred to in division (E) of this section are determined by an independent public accounting firm to be sufficient for the payment of the debt charges on the previously issued notes or bonds under that division, the following conditions shall apply:

(1) The previously issued notes or bonds shall no longer be considered outstanding.

(2) The previously issued notes or bonds shall no longer be considered for purposes of determining any direct or indirect limitation on the indebtedness or net indebtedness of the district.

(3) The levy of special assessments or other charges for the payment of the debt charges on the previously issued notes or bonds under this chapter, Chapter 5705. of the Revised Code, or other provisions of the Revised Code is not required.

(H) The board in making the annual assessment levy shall take into account the maturing bonds and interest on all bonds, and shall make ample provision in advance for the payment of those bonds and that interest.

In case the proceeds of the original assessments made under section 6101.48 of the Revised Code are not sufficient to pay the principal and interest of all bonds issued, the board shall make additional levies as necessary for this purpose, and under no circumstances shall any assessment levies be made that will in any manner or to any extent impair the security of the bonds or the fund available for the payment of the principal and interest of the bonds.

Effective Date: 09-21-2000



Section 6101.501 - Issuing bonds to pay costs of improvement.

A conservancy district or a subdistrict of it may issue revenue bonds for the purpose of paying all or part of the cost of acquiring or constructing any improvement that the district or subdistrict is authorized to acquire or construct, and the improvement may include equipment, land or interests in land, and facilities necessary or appropriate to the improvement. The bonds shall be secured only by a pledge of, and lien upon, the portion as the board of directors of the conservancy district determines of the revenues derived from fees, rates, and charges for the use of any facilities or services of the district or subdistrict, after the payment of costs and expenses of operation and maintenance of the facilities, and the covenant of the district or subdistrict to maintain sufficient fees, rates, and charges to produce adequate revenues to pay the costs and expenses and for the payment of the bonds. The bonds shall be negotiable instruments, but shall not constitute general obligations of the district or subdistrict.

The bonds shall bear interest at not to exceed the rate provided in section 9.95 of the Revised Code, payable semiannually, shall mature in annual or semiannual installments within forty years from their date, and may be made callable and, if so issued, may be refunded. The bonds shall be signed by the president of the board and attested by the signature of the secretary of the district, provided that one of the signatures may be a facsimile. Any interest coupons attached to the bonds shall bear the facsimile signatures of the president and secretary. In case any officer who has signed the bonds or caused the officer's facsimile signature to be affixed to the bonds ceases to be that officer before the bonds so signed have been actually delivered, the bonds, nevertheless, may be issued and delivered as though the person who had signed the bonds, or caused the person's facsimile signature to be affixed to the bonds, had not ceased to be that officer; any such bonds may be executed on behalf of the district by an officer who, at the actual date of execution of the bonds, is the proper officer of the district, although at the date of the bonds the person was not an officer. The bonds may be sold as provided in section 6101.50 of the Revised Code and shall be registrable as provided in section 6101.52 of the Revised Code.

In the discretion of the board of directors, the revenue bonds may be further secured by a trust agreement between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. The trust agreement may pledge or assign revenues to the payment of the principal of and interest on the bonds and reserves for the bonds, but shall not convey or mortgage any property of the district or subdistrict. Any such trust agreement may contain provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including provisions for issue of additional revenue bonds to be secured ratably with any revenue bonds previously or subsequently issued, covenants setting forth the duties of the board in relation to the acquisition, improvement, maintenance, operation, repair, and insurance of the facilities in connection with which the bonds are authorized, the custody, safeguarding, and application of all revenues and moneys, the insurance of moneys on hand or on deposit, the rights and remedies of the trustee and the holders of the bonds, including in them provisions restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds and debentures of corporations, the security to be given by those who contract to construct the project and by any bank or trust company in which the proceeds of bonds or revenues are deposited, and other provisions as the board considers reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of maintenance, operation, and repair of the facilities for which the bonds were issued.

The board shall covenant and agree to maintain, so long as there are outstanding any such bonds payable from revenues, adequate fees and charges for the use of the facilities or services from which the revenues are derived for the payment of the principal and interest on the bonds and for the creation and maintenance of reserves for that payment and reserves for operation, maintenance, replacement, and renewal.

If the revenues pledged to pay revenue bonds prove insufficient to pay maturing bonds, bonds that have matured or are about to mature may be refunded, provided that the refunding bonds so issued shall mature in not more than fifteen years after issuance; or all of the outstanding bonds, both matured and unmatured, of any such issue may be refunded if the outstanding bonds can be retired by call for redemption or with the consent of the holders, either from the proceeds of the sale of the refunding bonds or by exchange, provided that the refunding bonds shall not exceed in amount the par value of the bonds to be refunded plus the redemption price in excess of par value, if any, required to be paid upon their call for redemption, and the maturity of the refunding bonds shall not exceed forty years after their issuance.

The terms and provisions of any such refunding bonds, the method of their issue, and the documents to be executed for the security of them shall be as provided for an original issue of revenue bonds, except that they may mature in one or more installments and contain provisions for sinking fund and for calls from sinking fund as the board of directors may determine, and except that they may be exchanged in whole or in part for the bonds to be refunded.

Effective Date: 09-21-2000



Section 6101.51 - Issuing revenue bonds.

The treasurer of a conservancy district, at the time of taking office, shall execute to the district and deliver to the president of the board of directors of the district, a bond with good and sufficient sureties, to be approved by the board, conditioned that the treasurer shall account for and pay over as required by law, and as ordered by the board, all money received by the treasurer on the sale of bonds and notes or from any other source, that the treasurer only shall deliver the bonds and notes to the purchasers under and according to the terms prescribed in this section and section 6101.50 of the Revised Code, and that, when ordered by the board to do so, the treasurer shall return to the board, duly canceled, any bonds and notes not sold, which bonds and notes shall remain in the custody of the board, which shall produce them for inspection or for use as evidence whenever and wherever legally requested to do so. The cost of the bond of the treasurer shall be paid by the board from the funds of the district. The board shall make appropriations at the proper time for the payment of the maturing bonds and notes of the district and the interest payments coming due on all bonds and notes sold, and the treasurer of the district shall place sufficient funds at the place of payment to pay them. If proper appropriations are not made by the board as provided in this section, the treasurer of the district of the treasurer's own accord shall place funds at the place of payment and report that action to the next meeting of the board. The canceled bonds and coupons, receipted notes, and receipts of the treasurer shall be evidence of such payment.

The successor in office of any treasurer of a conservancy district is not entitled to take over the assets of the treasury until the treasurer has complied with this section. Moneys derived from the sale of bonds and from all other sources shall be deposited by the treasurer in accordance with sections 135.01 to 135.21 of the Revised Code. The funds derived from the sale of any of the bonds and notes shall be used only for paying the cost of the properties, works, and improvements and costs, expenses, fees, and salaries authorized by law.

The district may secure the payment of loans from the United States government in the same manner as it may secure the payment of bonds, and the board may make any necessary regulations to provide for that payment.

A party who has not sought a remedy against any proceeding under this chapter, until bonds or notes have been sold or the work constructed, cannot for any cause have an injunction against the collection of assessments for the payment of the bonds or notes.

When consideration for bonds is received by the district, the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale, and shall be incontestable in the hands of bona fide purchasers or holders of the bonds for value. No proceedings in respect to the issuance of any bonds are necessary except as required by this chapter.

Notwithstanding any other provision of this section governing the deposit or investment of moneys of a conservancy district, the board of directors of a district, for the purpose of providing for the investment of the moneys on the district's behalf, may order the treasurer of the district to invest moneys of the district in the Ohio subdivision's fund authorized to be created under section 135.45 of the Revised Code. Any such investments in the fund are subject to and governed by that section and rules adopted under it.

Effective Date: 09-21-2000



Section 6101.52 - Duties of treasurer.

Whenever the owner of any coupon bond issued pursuant to this chapter presents the bond to the treasurer of the conservancy district with a request for the conversion of the bond into a bond registered as to principal and interest, the treasurer shall cut off and cancel the coupons of the coupon bond presented, and shall stamp, print, or write upon the coupon bond, either upon the back or the face of it or in blanks provided for the purpose a dated and signed statement to the effect that the bond is registered as to principal and interest in the name of the owner and that thereafter the interest and principal of the bond are payable to the registered owner. Upon request of an owner similarly made for registration of any coupon bond as to principal only, the treasurer of the district shall similarly record on the bond a statement to the effect that the bond is registered as to principal and that thereafter the principal of the bond is payable to the registered owner. Thereafter, and from time to time, any bond so registered as to principal and interest or as to principal only may be transferred by the registered owner in person or by attorney duly authorized on presentation of the bond to the treasurer of the district and the bond again registered as before, a similar statement being stamped, printed, or written on it. If the bond is so registered, the principal and interest of the bond or the principal of it, if registered as to principal only, shall be payable to the registered owner. Upon request of the owner of any registered bond, the bond may be discharged from registration by being in like manner transferred and made payable to bearer and, if the bond has been registered as to interest, by attaching to it reproductions of the original interest coupons thereafter payable; but the cost of reproducing and attaching the coupons shall be paid by the owner of the bond. The treasurer of the district shall enter in a register of such bonds to be kept by the treasurer the fact of the registration of the bond and the name of the registered owner of it so that the register at all times shows what bonds are registered, the kind of registration, and the name of the registered owner.

Effective Date: 09-21-2000



Section 6101.53 - Conservancy maintenance assessment.

To maintain, operate, and preserve the reservoirs, ditches, drains, dams, levies, canals, sewers, pumping stations, treatment and disposal works, or other properties or improvements acquired or made pursuant to this chapter, to strengthen, repair, and restore the same, when needed, and to defray the current expenses of the conservancy district, the board of directors of the district may, upon the substantial completion of the improvements and on or before the thirtieth day of September in each year thereafter, levy an assessment upon each tract or parcel of land and upon each public corporation within the district, subject to assessments under this chapter, to be known as a conservancy maintenance assessment. No assessment shall be made with respect to works and improvements acquired or constructed for the purpose of providing a water supply for domestic, industrial, and public use within the district, when the water supply can be metered or measured when furnished to persons or public corporations. If the district, for the benefit of one or more persons or political subdivisions, provides a water supply that recharges underground aquifers and thereby replenishes wells or provides a source of water for new wells, or increases the natural low flow of a stream used for water supply, or creates an impoundment, in such a way that the augmented use of water cannot be metered or measured for individual or public consumption, the board may make a maintenance assessment against benefited property and public corporations in the same manner provided in this section for maintenance of other properties or improvements.

The maintenance assessment shall be apportioned upon the basis of the total appraisal of benefits accruing for original and subsequent construction, shall not exceed one per cent of the total appraisal of benefits in any one year unless the court by its order authorizes an assessment of a larger percentage, shall not be less than two dollars, and shall be certified to the county auditor of each county in which lands of the district are located in the conservancy assessment record but in a separate column in like manner and at the same time as the annual installment of the assessment levied under section 6101.48 of the Revised Code is certified, under the heading maintenance assessment. The auditor shall certify the same to the county treasurer of the county at the same time that the auditor certifies the annual installment of the assessments levied under that section, and the sum of the levies for any tract or public corporation may be certified as a single item. The treasurer shall demand and collect the maintenance assessment and make return of it, and shall be liable for the same penalties for failure to do so as are provided for the annual installment of the assessment levied under section 6101.48 of the Revised Code.

The amount of the maintenance assessment paid by any parcel of land or public corporation shall not be credited against the benefits assessed against the parcel of land or public corporation, but the maintenance assessment shall be in addition to any assessment that has been or can be levied under section 6101.48 of the Revised Code.

To maintain, operate, and preserve the works and improvements of the district acquired or constructed for the purpose of providing a water supply, to strengthen, repair, and restore the same, and to defray the current expenses of the district for this purpose, the board may impose rates for the sale of water to public corporations and persons within the district. The rates to be charged for the water shall be fixed and adjusted by the board at intervals of not less than one year, so that the income thus produced will be adequate to provide a maintenance fund for the purpose of water supply. Contracts for supplying water to public corporations and persons shall be entered into before the service is rendered by the district. Contracts shall specify the maximum quantity of water to be furnished to the public corporation or person, and the quantity shall be fixed so as equitably to distribute the supply. Preference shall be given to water supply furnished to public corporations for domestic and public uses. Bills for water supplied to public corporations shall be rendered at regular intervals and shall be payable from the waterworks fund of the public corporation or, if it is not sufficient, from the general fund.

Effective Date: 09-21-2000; 2008 HB562 09-22-2008



Section 6101.54 - Readjustment of appraisal of benefits.

Whenever the owners or representatives of twenty-five per cent or more of the acreage or value of the lands in a conservancy district or the board of directors of a conservancy district file a petition with the clerk of the court having jurisdiction in the original case, stating that there has been a material change in the values of the property in the district or additional benefits are being derived from the works and the improvements of the district since the last previous appraisal of benefits, and praying for a readjustment of the appraisal of benefits for the purpose of making a more equitable basis for the levy of the maintenance assessment under section 6101.53 of the Revised Code, the clerk shall give notice of the filing and of a hearing of the petition by publication.

Upon hearing of the petition, if the court finds there has been a material change in the values of property in the district, or that additional benefits are derived from the works and improvements of the district, or both, since the last previous appraisal of benefits, the court shall order that there be a readjustment of the appraisal of benefits for the purpose of providing a basis upon which to levy the maintenance assessment of the district. The court then shall direct the board of appraisers of the conservancy district to make the readjustment in the manner provided in this chapter, and the board shall make its report. The same proceedings shall be had on it, as nearly as may be, as are provided in this chapter for the appraisal of benefits accruing for original construction. In making the readjustment of the appraisal of benefits, the readjusted appraisal shall not be limited to the aggregate amount of or to the benefits or properties or persons listed in the original or any previous appraisal of benefits, and, after the making of the readjustment, the limitation of the annual maintenance assessment to one per cent of the total appraised benefits, but not less than two dollars, shall apply to the amount of the benefits as readjusted. There shall be no readjustment of benefits more often than once in six years.

Effective Date: 09-21-2000



Section 6101.55 - Annual levy.

The board of directors of a conservancy district shall each year after the original assessment has been levied determine, order, and levy the annual levy, which shall include all assessments, or installments of assessments, together with interest, levied under this chapter, which become due in the ensuing year. The annual levy shall be due and be collected at the same time that state and county taxes are due and collected. After bonds have been sold, in the determination of an annual levy, the rate of interest upon the unpaid installments of an assessment shall be the rate borne by the bonds that have been issued and sold pursuant to the assessment. The annual levy shall be recorded in the conservancy assessment record, shall be signed and certified by the president of the board and by the secretary of the conservancy district not later than the thirtieth day of September each year, and shall thereafter become a permanent record in the office of the district.

The certificate of the annual levy shall be substantially as set forth in section 6101.84 of the Revised Code. Then shall follow both of the following:

(A) The descriptions of the property opposite the names of the owners;

(B) The total amount of the annual levy on each piece of property and on each public corporation for the account of all funds and the amount of each item making up the total.

The form of the annual levy portion of the conservancy assessment record as prescribed in this section may be modified with the approval of the auditor of state. The certificate of the annual levy and the annual levy portion of the conservancy assessment record shall be named " Assessment Record of ................ District, ................. County, Ohio."

One copy of that part of the assessment record affecting lands and public corporations in any county shall be forwarded to the county auditor of that county. The auditor of each county shall set up as a charge upon the county treasurer the total amount of assessments levied as shown by the assessment record, and shall certify the record as other tax records to the county treasurer of the county. The treasurer shall collect the amount according to law. The assessment record shall be the treasurer's warrant and authority to demand and receive the assessments due in the county as found in the record.

In the event of any failure of the board to determine and order an annual levy for the purpose of paying the interest and principal of any bonds pursuant to this chapter, the auditor of the county in which the lands and public corporations subject to the assessments are situated shall make and complete a levy of the special assessments necessary for the purpose against the lands and public corporations in the district, and each piece of property in that county against which benefits have been appraised. Any assessment so made and completed by the auditor shall be made and completed by the auditor in the manner provided for the making and completion of an assessment by the board, and shall have the same effect as a levy of assessments determined and ordered by the board.

Effective Date: 09-21-2000; 2008 HB562 09-22-2008



Section 6101.56 - Borrowing in anticipation of collection of assessments.

In anticipation of the collection of assessments for any year levied under sections 6101.53 and 6101.55 of the Revised Code, the board of directors of a conservancy district may borrow money and issue notes therefor; but the aggregate of such loans made in any year shall not exceed one half of the total amount estimated by the county auditors of the several counties in the district to be received from the collection of the assessments for such year, after deduction of all advances from such collection. Such estimate shall state separately the amount to be received from each semiannual division of such collection. A sufficient amount for the payment of such notes at maturity, together with interest thereon, shall be deemed appropriated from the proceeds of such anticipated collection and shall be used for no other purpose. The notes shall be for a term not longer than six months and shall bear interest at a rate not to exceed the rate provided in section 9.95 of the Revised Code and the proceeds therefrom shall be used only for the purposes for which the assessments were levied and appropriated. No district shall borrow money or issue notes in anticipation of the proceeds of the first semiannual division of such collection before the first day of January of the year of such collection, nor in anticipation of the proceeds of the second division of such semiannual collection before the first day of July of the year of such collection.

Effective Date: 05-13-1981



Section 6101.57 - Collecting assessments.

Each county treasurer charged with collection of assessments shall make due report to the county auditor of the sums collected by the treasurer, and the auditor shall issue a warrant payable to the treasurer of the conservancy district for all sums of money in the hands of the county treasurer, according to the report. The auditor, as soon as the records for collection are closed by the county treasurer according to law, shall make report to the treasurer of the district of the sums collected, and of the assessments not collected, as returned to the auditor by the county treasurer by the first day of December of each year.

Except as otherwise provided in section 6101.59 of the Revised Code, the laws with respect to delinquent assessments shall apply to all assessments provided for in this chapter, which remain unpaid when the county treasurer closes the treasurer's assessment records, and the delinquent assessments are subject to the same rate of interest and penalty as provided by law for delinquent assessments of other political subdivisions.

Effective Date: 09-21-2000



Section 6101.58 - County treasurer's bond.

Before receiving the assessment record provided for by section 6101.55 of the Revised Code, the county treasurer of each county in which lands or other property of the conservancy district are located shall execute to the district and deliver to the board of directors of the district a bond with a surety company authorized to conduct a surety business in this state as surety, which bond shall be paid for by the district, in a sum prescribed by the board and approved by the court, conditioned that the treasurer shall pay over and account for all assessments collected by the treasurer according to law. The bond after approval by the board shall be deposited with the secretary of the district, who shall be custodian of the bond. The secretary shall produce the bond for inspection and use as evidence whenever and wherever lawfully requested to do so.

Effective Date: 09-21-2000



Section 6101.59 - Conservancy district assessment constitutes lien.

All conservancy district assessments provided for in this chapter, together with all penalties and interest for default in payment of the assessments, and all costs in collecting the assessments, including a reasonable attorney's fee, to be fixed by the court and taxed as costs in the action brought to enforce payment, from the date of filing the certificate described in this section in the office of the county auditor for the county in which the lands and properties or public corporations are located, until paid, shall constitute a lien, to which only the lien of the state for general state, county, municipal corporation, school, and road taxes shall be paramount, upon all the lands and other property or public corporation against which the assessments are levied as is provided in this chapter. No lands or properties to which the lien of the conservancy district assessments has attached shall be forfeited to the state pursuant to its lien for taxes except pursuant to section 5723.01 of the Revised Code. The lien of the conservancy district assessments may be evidenced by a certificate substantially in the form provided in section 6101.84 of the Revised Code. The certificate and tables shall be prepared in a record by the secretary of the conservancy district at the expense of the district.

Unless expressly declared to the contrary, no warranty in any warranty deed or in any deed made pursuant to a judicial sale shall warrant against any portion of any assessment levied under this chapter, except past and current installments payable in the year which the deed bears date.

Effective Date: 09-21-2000



Section 6101.60 - Enforcement of conservancy district liens.

The auditor's conservancy assessment record is prima-facie evidence in all courts of all matters contained in it. The liens established and declared in section 6101.59 of the Revised Code may be enforced at the option of the board of directors of the conservancy district by an action on delinquent assessment bills, made and certified by the county auditor, which action shall be instituted in the court of common pleas, without regard to the amount of the claim, within six months after the thirty-first day of December of the year for which the assessments were levied. The action shall be brought in the corporate name of the district by its attorney against the land, property, or public corporation on which the assessment has not been paid.

In the event of any default in the payment of the interest or principal of any bonds or notes issued pursuant to this chapter, and if the district or its proper officers fail to enforce the payment of any unpaid assessment, the holder of the bonds or notes may, for self and for the benefit of all others similarly situated, enforce the liens by action against the land, property, or public corporation on which the assessment has not been paid and against the district. The court shall have full power, jurisdiction, and authority to apply the assessment when collected in the payment of the interest or principal upon the bonds or notes as justice and equity require. The action shall be brought in the county in which the property or public corporation is located, except when the tract or property sued upon is in more than one county, in which case the action may be brought on the whole tract, parcel, or property, in any county in which any portion of it is located. The pleadings, process, proceedings, practice, and sales in cases arising under this chapter, except as provided in this chapter, shall be the same as in an action for the enforcement of the state's lien for delinquent general taxes upon real estate.

All sales of lands made under this section shall be by the sheriff as provided by law. All sheriff's deeds executed and delivered pursuant to this chapter shall have the same probative force as other deeds executed by a sheriff. Abbreviations shall not defeat the action. The title acquired through any sale of lands or other property under such proceedings shall be subject to the lien of all subsequent annual installments of an assessment.

In all actions for the collection of delinquent assessments, the judgment for the delinquent assessments and penalty and interest shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same action.

The proceeds of sales made under and by virtue of this chapter shall be paid at once to the county treasurer and shall be properly credited and accounted for by the treasurer the same as other assessments.

If any assessment made pursuant to this chapter is invalid, the board, by subsequent or amended acts or proceedings, shall promptly remedy all defects or irregularities as the case requires by making and providing for the collection of new assessments or otherwise.

Effective Date: 09-21-2000



Section 6101.61 - Annual levy procedures.

Whenever, under this chapter, the board of directors of a conservancy district has determined, ordered, and levied an annual levy in accordance with section 6101.55 of the Revised Code, the board shall certify to the governing or taxing body of each political subdivision assessed, a notice and statement of the annual levy, setting forth the total amount payable by the political subdivision and included in the annual levy and the items making up the total. The governing or taxing body shall receive and file the notice and shall promptly take all the legal and necessary steps to provide for the payment of the annual levy. The governing or taxing body shall include the amount of the annual levy in the tax budget for the ensuing year and shall levy and assess a tax at a uniform rate upon all the taxable property within the political subdivision so as to provide sufficient funds for the payment of the annual levy after deduction of any portion of the levy paid from other sources, and certify the tax to the county auditor. The proceeds of the tax when received by the political subdivision shall be deemed to be appropriated for the payment of the annual levy. The auditor shall receive the certificate of the tax levy and certify the levy for collection to the county treasurer, who shall collect the levy. All of the officers mentioned in this section are authorized and directed to take all the necessary steps for the levying, collection, and distribution of the tax.

This section does not prevent the assessment of the real estate of other corporations or persons situated within the political subdivisions which may be subject to assessment for special benefits to be received.

In the event of any dissolution or disincorporation of any conservancy district organized under this chapter, the dissolution or disincorporation shall not affect the lien of any assessment for the benefits imposed pursuant to this chapter, or the liability of any land or of any public corporation in the district to the levy of any future assessments for the purpose of paying the principal and interest of any bonds issued under this chapter. In the event of any such dissolution or disincorporation, in the event of any failure on the part of the officers of any district to qualify and act, or in the event of any resignations or vacancies in office, which prevent action by the district or by its proper officers, the county auditor and all other officers charged in any manner with the duty of assessing, levying, and collecting taxes for public purposes in any county, municipal corporation, or political subdivision in which the lands are situated shall perform all acts that are necessary to the collection of any of the assessments that have been imposed and to the levying, imposing, and collecting of any assessment that it is necessary to make for the purpose of paying the principal and interest of the bonds. Any holder of any bonds issued pursuant to this chapter or any person or officer who is an interested party may, by action or mandamus, enforce and compel performance of the duties required by this chapter of any of the officers or persons mentioned in this chapter.

Effective Date: 09-21-2000



Section 6101.62 - Water department funds used to pay levy or assessment.

To pay a portion of the amount of an assessment or annual levy of a conservancy district organized for the purpose of water supply, against any public corporation, the governing body or other taxing authority of such public corporation may appropriate any unappropriated funds of the water department of such public corporation. The aggregate of the amounts appropriated for such purpose during each successive five year period shall not exceed ninety per cent of the total amount of the annual levies collectible from such public corporation during such period. If the method provided for by section 6101.63 of the Revised Code is employed to reduce the amount of such annual levies, the combined aggregate amounts appropriated and paid from the funds of the water department under this section and section 6101.63 of the Revised Code during each successive five year period shall not exceed ninety per cent of the total amount of the annual levies which would have been collectible from such public corporation during such period without credit for payment of the additional rate provided for by section 6101.63 of the Revised Code. When funds of the water department are appropriated under this section, they shall be set aside and shall be disbursed for such purpose exclusively in the same manner as other funds of the water department are disbursed. Such use of funds of the water works of a municipal corporation shall be in addition to the uses permitted by sections 715.08, 735.29, 743.04, and 743.05 of the Revised Code. For the purpose of producing sufficient revenue to provide for such payment of assessments or annual levies of a district, in addition to the other expenses and obligations of the water department, the officers of such public corporation having authority to establish rates for water furnished by such public corporation may establish such rates as are necessary, and when so established sections 735.29 and 743.04 of the Revised Code shall apply in the assessment and collection of such rates. After an annual levy upon a public corporation has been certified to the county auditor by the board of directors of the conservancy district, the auditor shall thereupon give written notification thereof to the fiscal officers of such public corporation. Following such notification and prior to the certification by the county budget commission of its action, upon the budget of such public corporation for the ensuing year, the fiscal officer of such public corporation shall pay to the county treasurer the amount previously so appropriated for payment of a portion of such annual levy. The treasurer shall receive such payment, shall properly credit it as a partial payment of such annual levy, and shall report such payment to the auditor who shall report it to the county budget commission for its guidance in acting upon the budget of the public corporation. The remaining portion of such annual levy not so paid shall become due from such public corporation and shall be collected by the treasurer at the same time that the state and county taxes are due and collected.

Effective Date: 10-01-1953



Section 6101.63 - Additional rate for water.

In addition to the uniform rates for water provided for by sections 6101.24 and 6101.53 of the Revised Code, the board of directors of a conservancy district, for the purpose of providing funds for bond retirement and interest, and thus accomplishing reduction in the amount to be collected through annual levy, may charge an additional rate for water furnished by the district to a public corporation or person within the district. The aggregate amount collected through such additional rate from any public corporation or person during each successive five year period shall not exceed ninety per cent of the total amount of annual levies which would be collectible from such public corporation or person during such period without such additional rate. Before such additional rate to a public corporation may be established, the governing body or other legislative authority thereof shall pass a resolution and shall certify a copy thereof to the board. Such resolution shall determine that an additional rate for water furnished to such public corporation by the district should be established for the purpose of accomplishing reduction of the amount payable by such public corporation through assessment or annual levy of such district, shall determine what percentage, as limited by this section, of the total amount of the annual levies upon such public corporation during a five year period or successive five year periods is to be paid through such additional rate, shall determine the number of years, which may be not less than five, for which such additional rate is to be effective, and shall request determination of such additional rate by the board. The board shall thereupon determine an additional rate in accordance with the basis for the term of years set forth in said resolution. Upon determination of such additional rate to a public corporation or person by the board, the board shall report its determination to the court and thereafter all proceedings shall be had in the same manner as is provided by section 6101.24 of the Revised Code. Upon the final approval by the court of such additional rate, it shall be conclusive and binding. The officers of such public corporation having authority to establish rates for water furnished by such public corporation shall thereupon establish such rates as are necessary to produce sufficient revenue for the payment of such additional rate in addition to the other expenses and obligations of the water department of the public corporation. When such rates are so established, sections 735.29 and 743.04 of the Revised Code shall apply in the assessment and collection of such rates by the public corporation. Thereafter during the term for which the additional rate has been determined and approved by the court, such additional rate may be reduced upon determination of a reduced rate by the board and approval thereof by the court, after a hearing in the manner provided by section 6101.24 of the Revised Code.

Bills for such additional charges to a public corporation shall be rendered and payment made from the funds of the water-works department of such public corporation in the same manner as is provided by section 6101.53 of the Revised Code. The use of funds of the water-works department of a municipal corporation for the purpose of payment of such additional charges shall be in addition to the uses permitted by sections 715.08, 735.29, 743.04, and 743.05 of the Revised Code, and the governing body or other appropriating authority may appropriate funds of the water-works department for such purpose. Revenue received by the district through such additional rate shall be set apart in the bond fund and shall be appropriated by the board from time to time solely for the purpose of paying the principal and interest of bonds of the district.

Each year in determining, ordering, and levying an annual levy upon a public corporation or person within the district, as provided by section 6101.55 of the Revised Code, the board shall credit such public corporation or person with such amount as has been actually paid to the district through such additional rate and not previously credited, and such credit shall apply as a reduction of the amount of such annual levy upon such public corporation or person.

Effective Date: 10-01-1953



Section 6101.64 - Sewer rentals used to pay levy or assessment.

For the purpose of payment of any portion of an annual levy made for the purpose of collection and disposal of sewage and liquid wastes, the governing body or other taxing authority of a public corporation assessed may appropriate and use moneys from the sewer fund derived from proceeds of sewer rentals collected under authority of sections 729.49 to 729.52, inclusive, of the Revised Code. Such use of the sewer fund shall be in addition to the uses permitted by section 729.52 of the Revised Code. After an annual levy upon a public corporation for the purpose of collection and disposal of sewage and liquid wastes has been certified to the county auditor by the board of directors of the conservancy district and notification thereof has been given to the governing or taxing body of such public corporation the procedures and requirements with reference to the payment of such annual levy shall be as set forth in section 6101.62 of the Revised Code.

Effective Date: 10-01-1953



Section 6101.65 - Failure to pay collected assessments.

If any county treasurer or other person entrusted with the collection of assessments fails to make prompt payment of the assessments, or any part of them, when collected under this chapter to the treasurer of the conservancy district upon the presentation of a proper demand, the county treasurer or other person shall forfeit ten per cent on the amount of the delinquency. The forfeiture shall at once become due and payable, and both the county treasurer or other person and the sureties of the county treasurer or other person shall be liable for the failure on the official bond of the county treasurer or other person. The county treasurer shall retain for the treasurer's services one per cent of the amount the treasurer collects on delinquent assessments.

Effective Date: 09-21-2000



Section 6101.66 - Annual report of directors.

After the close of each fiscal year, or oftener [more often] if the court so orders, the board of directors of the conservancy district shall make a report to the court of its proceedings and an accounting of receipts and disbursements of such year or period. There shall be an annual meeting of the full court for the presentation and examination of the annual report of the board. All such reports shall be filed with the clerk of the court as records of the court.

The auditor of state shall audit the accounts and reports of the district and shall file one copy of his audit report with the clerk of the court in the cause wherein the district was established and one copy with the secretary of the conservancy district.

Effective Date: 07-01-1985



Section 6101.67 - Compensation and expenses of directors and appraisers.

Each member of the board of directors of a conservancy district and each member of the board of appraisers of a conservancy district shall receive a sum established by the court and necessary expenses for the time actually employed in performing official duties. The compensation and expenses shall be paid only upon itemized statements submitted and certified to by the individual member.

Effective Date: 09-21-2000



Section 6101.68 - Lands included in more than one district.

The same land, if conducive to public health, safety, convenience, or welfare, may be included in more than one conservancy district and be subject to this chapter for each district in which it may be included. No district shall be organized under this chapter in whole or in part within the territory of a district already organized under this chapter until the court determines whether the public health, safety, convenience, or welfare demand the organization of an additional district, or whether it demands that the territory proposed to be organized into an additional district shall be added to the existing district. If the proceedings concerning two or more districts are before the court of common pleas of two or more counties, that determination shall be as provided in section 6101.69 of the Revised Code.

Effective Date: 09-21-2000



Section 6101.69 - Consolidation of districts.

If any conservancy district is being organized within, or partly within and partly without, the same territory in which some other district has been or is being organized, one judge of the court of common pleas of each county in which the districts have been or are being organized shall confer at the earliest convenient moment after they ascertain the possibility of a conflict in jurisdiction, the sitting to be had in the county having the largest assessed valuation in the proposed district.

At the conference, the several judges shall determine to what extent the several districts should be consolidated or to what extent the boundaries should be adjusted in order to most fully carry out the purposes of this chapter. The judges shall by suitable orders make the determination effective. If notices have been issued or jurisdiction acquired in any proceeding concerning territory which is transferred to the court of common pleas of another county, the notices shall not become void, and jurisdiction so acquired shall not be lost; but, in each case, the court acquiring jurisdiction over the transferred territory shall hold the same without further notice, as if originally embraced in the district. At the conference, the decision of the majority of the judges shall be necessary for the determination of any matter, and, from the decision or from a failure to decide, appeal may be taken.

This section and section 6101.68 of the Revised Code do not operate to delay or to interrupt any proceeding under this chapter, until the question of jurisdiction has been finally determined by the courts.

Effective Date: 09-21-2000



Section 6101.70 - Petition for uniting districts by directors.

(A) If two or more conservancy districts have been organized in a territory which, in the opinion of the board of directors of the conservancy district of any one of the districts, should constitute only one district, the board of any one of the districts may petition the court for an order uniting those districts into a single district. The petition shall be filed in the office of the clerk of the court of common pleas of that county that has the greatest valuation of real property within the districts sought to be included, as shown by the tax duplicates of the respective counties. The petition shall set forth the necessity for the union of the two or more districts and that the union of the districts would be conducive to the public health, convenience, safety, or welfare and to the economical execution of the purposes for which the districts were organized. Upon receipt of the petition, the clerk shall give notice by publication or by personal service to the boards of the districts that it is desired to unite with the district of the petitioners. The notice shall contain the time and place where the hearing on the petition will be had and the purpose of the hearing. The hearing shall be had in accordance with this chapter as for an original hearing. If, after the hearing, the court finds that the averments of the petition are true and that the districts, or any of them, should be united, it shall so order, and thereafter those districts shall be united into one and proceed as one. The court shall designate the corporate name of the united district, and further proceedings shall be taken as provided for in this chapter. In accordance with division (A) or (B) of section 6101.10 of the Revised Code, as applicable, the court shall direct in the order who shall be the members of the board of the united district, who shall thereafter have the powers and be subject to the regulations as are provided for the board in districts created in the first instance.

(B) All legal proceedings already instituted by or against any of the constituent districts united into a single district under division (A) of this section may be revived and continued against the united district by an order of court substituting the name of the united district for the constituent district, and those proceedings shall then proceed as provided in this chapter.

(C) Instead of organizing a new district from the constituent districts, the court may do one of the following:

(1) Direct that one or more of the districts described in the petition be included into another of the districts, which other district shall continue under its original corporate name and organization, unless the resulting district includes all or parts of more than sixteen counties, in which case the court shall appoint two additional members whose appointments and terms of office shall comply with the requirements established in division (C) of section 6101.10 of the Revised Code;

(2) Direct that the districts absorbed as described in division (C)(1) of this section shall be represented on the board of the original district, designating what members of the board of the original district shall be retired from the new board and what members representing the included districts shall take their places, except that, if the resulting district includes all or parts of more than sixteen counties, the court also shall appoint two additional members whose appointments and terms of office shall comply with the requirements established in division (C) of section 6101.10 of the Revised Code;

(3) Direct that the included districts shall become subdistricts of the main district.

(D) If the districts sought to be united were organized in different counties, the court to determine the question involved shall consist of one judge from each of the counties in the court of which one of the districts was organized, and a majority shall be necessary to render a decision. From the decision or from a failure to decide, any interested property owner may appeal. No action under this section shall interrupt or delay any proceeding under this chapter, until the questions involved are finally determined.

Effective Date: 09-21-2000



Section 6101.71 - Petition for organizing subdistricts.

Whenever it is desired to construct improvements wholly within, or partly within and partly without, any conservancy district, which improvements will affect only a part of the district, for the purpose of accomplishing such work, subdistricts may be organized upon petition of the owners of real property, or the governing body of any political subdivision or watershed district created under section 6105.02 of the Revised Code, within, or partly within and partly without, the district, or upon petition of the board of directors of the district. The petition shall fulfill the same requirements concerning the subdistricts as the petition outlined in section 6101.05 of the Revised Code is required to fulfill concerning the organization of the main district, shall be filed with the clerk of the same court of common pleas, and shall be accompanied by a bond as provided for in section 6101.06 of the Revised Code. All proceedings relating to the organization of the subdistricts shall conform to the provisions of this chapter relating to the organization of districts, except that it shall not be necessary for the court to hold a preliminary meeting. The judge determining that a sufficient petition has been filed shall forthwith set a date for hearing, which shall be held not later than sixty days after the filing of the petition, and shall give notice of the hearing to the court of common pleas of each county included in whole or in part in the main district. The clerk of the court shall give notice of the hearing by publication in the counties included in whole or in part within the proposed subdistricts. Whenever the court by its order entered of record decrees subdistricts to be organized, the clerk of the court then shall give notice of the order to the board of directors of the conservancy district, which then shall act also as the board of directors of the subdistricts. Thereafter, the proceedings in reference to the subdistricts shall in all matters conform to this chapter, except that, in appraisal of benefits and damages for the purposes of the subdistricts, in the issuance of bonds or notes, in the levying of assessments, and in all other matters affecting only the subdistricts this chapter shall apply to each subdistrict as though it were an independent district, and it shall not, in these things, be amalgamated with the main district.

The board of directors, board of appraisers, chief engineer, attorney, secretary of the conservancy district, and other officers, agents, and employees of the district shall, so far as it is necessary, serve in the same capacities for each subdistrict, and contracts and agreements between the main district and each subdistrict may be made in the same manner as contracts and agreements between two districts. The distribution of administrative expense between the main district and each subdistrict shall be in proportion to the interests involved and the amount of service rendered. The division shall be made by the board of directors with an appeal to the court establishing the district. This section does not prevent the organization of independent districts for local improvements under other laws within the limits of a conservancy district organized under this chapter, as provided in sections 6101.68 and 6101.69 of the Revised Code.

Effective Date: 09-21-2000



Section 6101.72 - Annexing or absorbing territory.

Any territory in which a proceeding has been instituted or is pending for the construction of a single or joint or interstate county ditch, or township ditch, or underground drain, or levee, or county sewer, or for the cleaning of drains and watercourses, or for the removal of drift, or for the drainage of marshes, or for any sewer district outside of a municipal corporation, organized under any other law of this state, may become a conservancy district or subdistrict under sections 6101.01 to 6101.84, inclusive, of the Revised Code, or may be absorbed in and amalgamated with any conservancy district in the following manner:

When the officials in charge of any such improvement or the board of directors of any conservancy district which desires to annex or absorb such territory petitions the court in which such conservancy district was organized, or the court having jurisdiction over all or part of the territory affected by the proceeding which is desired to bring under such sections, for an order making the territory affected by any of the improvements above noted a conservancy district or subdistrict under such sections, or for amalgamating such territory with an existing conservancy district, the clerk of the court shall give notice of the pendency of said petition and of a hearing thereon in the same manner as provided for notice and hearing on a petition for the organization of a conservancy district. At the time of such hearing the court shall hear the evidence and shall grant the petition or deny the same as seems most advantageous to all the interests affected thereby. The court in its order shall specify whether such territory shall be organized into a conservancy district or subdistrict, or whether it shall be absorbed in or amalgamated with an existing conservancy district. Thereafter the territory affected by said order and the improvements for which said territory was assessed, or for which contracts have been let therein, shall be subject to sections 6101.01 to 6101.84, inclusive, of the Revised Code, and all such orders and procedures shall be had as are necessary for fulfilling the requirements of such sections. No order of the court shall be made under this section which shall lessen the security of any issue of bonds or other obligations issued under this section or any other statute.

If a proceeding sought to be joined to or amalgamated with a proceeding under sections 6101.01 to 6101.84, inclusive, of the Revised Code, is under the jurisdiction of a court of common pleas other than the one having jurisdiction of the conservancy district, then at such hearing the judge or judges of the court of common pleas of the county or counties in which such ditch or other improvement is located shall sit with the judge in whose county the district was established. A majority of those sitting shall be necessary to a decision, and from such decision or from a failure to decide appeal may be taken.

Effective Date: 10-01-1953



Section 6101.73 - Irrigation districts.

Irrigation districts may be formed under this chapter by a substantial compliance as near as possible with its provisions. No irrigation district in its construction or operation shall, in any manner, interfere with works for the prevention of floods or the drainage of lands or materially diminish the works' protective value. The court organizing the irrigation district shall require a statement in the petition and proof to the effect that the organization and operation of the irrigation district will not materially interfere with any works or plans for flood prevention or the drainage or protection of lands. No improvement under this chapter shall deprive the owners of lands lying upon any stream of water of the ordinary flow in the stream without compensation.

Subject to this section, the board of directors has the same powers as are conferred generally by this chapter insofar as applicable.

Assessments shall be levied and bonds issued as provided in this chapter, using the words "Conservancy Assessments" or "Conservancy Bonds."

Effective Date: 09-21-2000



Section 6101.74 - Remedies and damages.

(A) If any person or public corporation, within or without any conservancy district, considers itself injuriously affected in any manner by any act performed by any official or agent of the district, or by the execution, maintenance, or operation of the official plan, and if no other method of relief is offered under this chapter, the remedy shall be as follows:

(1) The person or public corporation considering itself to be injuriously affected shall petition the court before which the district was organized for an appraisal of damages sufficient to compensate for the injuries.

(2) The court shall direct the board of appraisers of the conservancy district to appraise the damages and injuries, and to make a report to the court on or before the time named in the order of the court.

(3) Upon the filing of the report of the board of appraisers, the court shall notify the petitioner and the board of directors of the conservancy district of a hearing on the report. At the time of the hearing, the court shall consider the report of the board of appraisers, and may ratify the report or amend it as the court considers equitable, or may return it to the board of appraisers and require it to prepare a new report.

(4) Upon the filing of an order of the court approving the report of the board of appraisers, with such modifications as it has made, the order constitutes a final adjudication of the matter unless it is appealed from within twenty days. Appeal to a jury from the order may be had by the petitioner, by the board of directors, or by any person or public corporation that has been assessed for the costs of the district.

(B) No damages shall be allowed under this section that would not otherwise be allowed in law. Nothing in this section shall be construed as expressly imposing any liability upon a conservancy district.

Effective Date: 09-21-2000



Section 6101.75 - Policing district.

(A) As used in this section, "felony" has the same meaning as in section 109.511 of the Revised Code.

(B) The board of directors of a conservancy district may police the works of the district and, in times of great emergency, may compel assistance in the protection of those works. The board may prevent persons, vehicles, or livestock from passing over the property or works of the district at any places or in any manner that would result in damage to the property or works or in the opinion of the board would endanger the property or works or the safety of persons lawfully on the property or works.

The employees that the board designates for that purpose have all the powers of police officers within and adjacent to the properties owned or controlled by the district. Before entering upon the exercise of those powers, each employee shall take an oath and give a bond to the state, in the amount that the board prescribes, for the proper exercise of those powers. The cost of the bond shall be borne by the district. This division is subject to division (C) of this section.

(C)

(1) The board of directors shall not designate an employee as provided in division (B) of this section on a permanent basis, on a temporary basis, for a probationary term, or on other than a permanent basis if the employee previously has been convicted of or has pleaded guilty to a felony.

(2)

(a) The board of directors shall terminate the employment of an employee designated as provided in division (B) of this section if that employee does either of the following:

(i) Pleads guilty to a felony;

(ii) Pleads guilty to a misdemeanor pursuant to a negotiated plea agreement as provided in division (D) of section 2929.43 of the Revised Code in which the employee agrees to surrender the certificate awarded to that employee under section 109.77 of the Revised Code.

(b) The board of directors shall suspend from employment an employee designated as provided in division (B) of this section if that employee is convicted, after trial, of a felony. If the employee files an appeal from that conviction and the conviction is upheld by the highest court to which the appeal is taken or if the employee does not file a timely appeal, the board shall terminate the employment of that employee. If the employee files an appeal that results in that employee's acquittal of the felony or conviction of a misdemeanor, or in the dismissal of the felony charge against that employee, the board shall reinstate that employee. An employee who is reinstated under division (C)(2)(b) of this section shall not receive any back pay unless that employee's conviction of the felony was reversed on appeal, or the felony charge was dismissed, because the court found insufficient evidence to convict the employee of the felony.

(3) Division (C) of this section does not apply regarding an offense that was committed prior to January 1, 1997.

(4) The suspension from employment, or the termination of the employment, of an employee under division (C)(2) of this section shall be in accordance with Chapter 119. of the Revised Code.

Effective Date: 01-01-2004



Section 6101.76 - Removals for cause.

Any director, appraiser, or other officer of any conservancy district may be removed for cause upon a motion filed in the original case where said district was organized, after a hearing.

Effective Date: 10-01-1953



Section 6101.77 - Writ of mandamus.

The performance of all duties prescribed in this chapter concerning the organization and administration or operation of the conservancy district may be enforced against any officer of the district by mandamus at the instance of the board of directors of the district or of any person or public corporation interested in any way in the district. The board of directors may institute court proceedings to enforce compliance by any person or public corporation with any order of the board. The board may institute those proceedings in the court of appeals in the first instance.

Effective Date: 09-21-2000



Section 6101.78 - Defective notice.

If a notice and hearing by the court are provided for in this chapter, the court shall, prior to the conclusion of the hearing, examine the form of the notice and all evidence relating to the giving of the notice and, if the court finds for any reason that due notice was not given in whole or in part, whether by reason of noncompliance with any of the requirements of this chapter or with any applicable constitutional requirements, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void; but the court shall in that case order notice to be given in compliance with the requirements of this chapter to the parties to whom due notice was not given or the court shall order the giving of other and further notice as the court shall prescribe to comply with any applicable constitutional requirements, and shall continue the hearing until the time when the notice is properly given, and then shall proceed as though notice had been properly given in the first instance.

In case any appraisal, assessment, or levy is held void for want of legal notice, whether by reason of noncompliance with any of the requirements of this chapter or with any applicable constitutional requirements, or in case the board of directors of the conservancy district determines that any notice with reference to any land or public corporation is faulty for one of the same reasons, the board may file a motion in the original cause asking that the court order that the notice required by this chapter or any applicable constitutional requirements be given to the owner of the land or to the public corporation and set a time for hearing as provided in this chapter, and, upon the granting of the motion and the giving of the notice, the court then shall proceed as though notice had been properly given in the first instance. If the original notice was faulty only with reference to certain public corporations or tracts, only the public corporations or the owners of and persons interested in those particular tracts need be notified by the subsequent notice. If the publication of any notice in any county was defective or not made in time, republication of the defective notice is necessary only in the county in which the defect occurred.

Effective Date: 09-21-2000



Section 6101.79 - Questions of validity of organization advanced in courts.

All cases in which there arises a question of the validity of the organization of conservancy districts shall be advanced as a matter of immediate public interest and concern, and heard in all courts at the earliest practicable moment.

The court shall be open at all times for the purposes of this chapter.

Effective Date: 09-21-2000



Section 6101.80 - Liberal construction of chapter.

This chapter shall be liberally construed to effect the control, conservation, and drainage of the waters of this state.

Effective Date: 09-21-2000



Section 6101.81 - Destruction, injury, removal of survey marks prohibited.

No person shall willfully destroy, injure, or remove any bench marks, witness marks, stakes, or other reference marks placed by the surveyors or engineers of the conservancy district or by contractors in constructing the works of such district.

Effective Date: 10-01-1953



Section 6101.82 - Liability for damages.

(A) All persons and corporations shall be liable for damage done to works of a conservancy district by themselves, their agents, their employees, or by their livestock.

(B) No person shall damage any works, improvements or property of a conservancy district. Whoever violates this division of this section shall be liable for all damages and costs.

The board of directors of the conservancy district may repair such damage at the expense of the person or corporation committing it.

Effective Date: 10-12-1959



Section 6101.83 - Unlawful use of moneys.

No officer of a conservancy district or any other public officer shall make a profit, directly or indirectly, out of any contracts entered into by the district, or, for the purpose of profit, use any money belonging to a district by loaning it or otherwise using it, or by depositing it in any manner, contrary to law, or by removal of any money by any such officer or by his consent and placing it elsewhere than is prescribed either by law or by the official acts of the board of directors of the conservancy district. The officer offending shall be liable personally and upon his official bond for all losses to such district and for all profits realized by such unlawful use of moneys.

Effective Date: 10-01-1953



Section 6101.84 - Illustrative forms.

The following forms illustrate the character of the procedure contemplated by this chapter, and, if substantially complied with, those things being changed which should be changed to meet the requirements of the particular case, such procedure shall be held to meet the requirements of this chapter.

(A) Form of Notice of Hearing on the Petition:

"To all Persons and Public Corporations Interested:

Public Notice is Hereby Given:

(1) That on the .......... day of ..........., ...., pursuant to the Conservancy Law of Ohio, there was filed in the office of the Clerk of the Court of Common Pleas of .............. County, Ohio, the petition of ............ and others for the establishment of a Conservancy District to be known as ............. Conservancy District.

(Here insert the purposes)

(2) That the lands sought to be included in said District comprise lands in .......... and ......... Counties, Ohio, described substantially as follows:

Beginning on the north line of ....... County at its point of intersection with the west bank of the ........ River; thence west along the north line of ......... County to the high bluffs facing said ......... River on the west; thence following the base of the line of said bluffs to the north line of the right of way of the ......... Railroad; thence west along the north right of way line of said Railroad to the center line of .......... Avenue in the Village of ...........; thence south along the center line of ........ Avenue to the .......... Pike; thence southeasterly along the .......... Pike to the southeasterly line of the right of way of the ......... Railroad; thence southeasterly along said right of way line to the corporate limits of the City of ..........; thence with said corporation line southerly, easterly, and northerly to the southerly right of way line of the main track of the .......... Railroad; thence easterly along said last named right of way line to the boundary line between ........... Counties; thence north along said County line to the southerly line of ........ County; thence easterly along the dividing line between ......... Counties to the easterly line of the right of way of the ......... Railroad; thence northerly along said right of way line to its intersection with the ........ Pike; thence westerly along said Pike to the center line of the bridge over ......... Creek; thence up said Creek and along the center line thereof to the north line of ......... County; thence west to the place of beginning.

Or, if found more convenient, the lands sought to be included in the District may be described as follows:

All of Township ......... in Range ....... between the ......... Railroad and the ......... River; the following lands in ......... Township and ...... Range; Section ...... and the ...... half of Section ......; also all lands within the corporate limits of the City of ......... etc.

(3) That a public hearing on said petition will be had in said Court on ...... the ...... day of ......., ......, at the hour of ....... o'clock ....M. by the Court of Common Pleas of ........ County, at the Courthouse in the City of ........ County, Ohio.

All persons and public corporations interested will be given the opportunity to be heard at the time and place above specified.

....................................................................

Clerk of the Court of Common Pleas of .......................................... County, Ohio

Dated ................, Ohio, .............., ......."

(B) Form of Finding on Hearing:

"State of Ohio, )

) ss.

......... County )

In the Court of Common Pleas of .......... County. In Matter of ............ Conservancy District:

FINDINGS AND DECREE ON HEARING

On this ...... day of ......, ......, this cause coming on for hearing upon the petition of ........ and others, for the organization of a Conservancy District under the Conservancy Law of Ohio, the Court, after a full hearing now here finds:

(1) That it has jurisdiction of the parties to and the subject matter of this proceeding.

(2) That the purposes for which said District is established are:

(Insert the purposes)

And that it is a public necessity.

(3) That the public safety, health, convenience, and welfare will be promoted by the organization of a Conservancy District substantially as prayed in said petition (if additional lands are added by petition) except, that the following additional lands at the petition of the owners thereof should be and hereby are included in said District:

(Here insert additional lands)

(4) That the boundaries of said District as modified by the last finding herein are as follows:

(Here insert corrected boundaries of district)

(5) That the said territory last above described should be erected into and created a Conservancy District under the Conservancy Law of Ohio under the corporate name of ............ Conservancy District.

Wherefore, it is by the Court ordered, adjudged, and decreed:

That the territory as above described be, and the same hereby is erected into and created a Conservancy District under the Conservancy Law of Ohio under the corporate name of ......... Conservancy District, with its office or principal place of business at ........, in ......... County, Ohio. (If directors are appointed at the same time) And the following persons are hereby appointed directors of said Conservancy District:

..........., for the term of three years,

..........., for the term of four years (if the district includes all or parts of more than sixteen counties),

..........., for the term of five years,

..........., for the term of six years (if the district includes all or parts of more than sixteen counties),

..........., for the term of seven years, who are hereby directed to qualify and proceed according to law.

(6) For consideration of other matters herein, this cause is retained on the docket.

....................................................

Judge"

(C) Form of Notice to Persons and Public Corporations to pay Assessment:

"To all Persons and Public Corporations Interested:

Public Notice is Hereby Given:

(1) That on the ...... day of ........., ....., the Board of Directors of The ......... Conservancy District duly levied an assessment upon all the benefited property and public corporations in said District in the aggregate sum of $........., has caused the same to be recorded upon the Assessment Record of said District, and that said Assessment Record is now on file in the office of the District at ..........

(2) That the assessment against any parcel of land or any public corporation may be paid to the Treasurer of The ......... Conservancy District at any time on or prior to ........, ....., without costs and without interest, and if so paid a discount of ten per cent of the assessment will be allowed according to law.

(3) That as soon after the ....... day of ........., ......, as conveniently may be, the Board of Directors of said District will divide the uncollected assessment into convenient installments, provide for the collection of interest on the unpaid installments, and issue bonds bearing interest in anticipation of the collection of the several installments of said assessment pursuant to the Conservancy Law of Ohio.

...............................................

President

...............................................

Secretary"

(D) Form of Bond and of Coupon:

(Form of Bond)

"No ...............................................

$...............................................

UNITED STATES OF AMERICA

State of Ohio

.............. Conservancy District.

Conservancy Bond.

Know all Persons by These Presents that .......... Conservancy District, a legally organized Conservancy District of the State of Ohio, acknowledges itself to owe and for value received hereby promises to pay to bearer ........ Dollars ($.......) on the first day of ........, ...., with interest thereon from the date hereof until paid at the rate of ....... per cent per annum, payable .........., ....., and semiannually thereafter on the first day of ........ and of ......... in each year on presentation and surrender of the annexed interest coupons as they severally become due. Both principal and interest of this bond are hereby made payable in lawful money of the United States of America.

This bond is one of a series of bonds issued by ......... Conservancy District for the purpose of paying the cost of constructing a system of flood prevention (or for the other works) for said District and in anticipation of the collection of the several installments of an assessment duly levied upon lands and public corporations within said District and benefited by said improvement in strict compliance with the Conservancy Law of Ohio, and pursuant to an order of the Board of Directors of said District duly made and entered of record.

And it is hereby certified and recited that all acts, conditions, and things required to be done in locating and establishing said District and in equalizing appraisals of benefits and in levying assessments against lands and public corporations benefited thereby, and in authorizing, executing, and issuing this bond, have been legally had, done, and performed in due form of law; that the total amount of bonds issued by said District does not exceed ninety per cent of the assessments so levied and unpaid at the time said bonds are issued or any legal limitation thereof.

And for the performance of all the covenants and stipulations of this bond and of the duties imposed by law upon said District for the collection of the principal and interest of said assessments and the application thereof to the payment of this bond and the interest thereon, and for the levying of such other and further assessments as are authorized by law and as may be required for the prompt payment of this bond and the interest thereon, the full faith, credit, and resources of said ......... Conservancy District are hereby irrevocably pledged.

In Testimony Whereof the Board of Directors of ........... Conservancy District has caused this bond to be signed by its President, attested by its Secretary, and registered by the Treasurer of State, and the coupons hereto annexed to be executed by the facsimile signatures of said President and Secretary, as of the ........ day of ................, .....

.......................................................

President

Attest:

...........................................................

Secretary"

___ (Form of Coupon)

"$...........................................................

(.....)

On the first day of ( ) .....,

(.....)

......... ........... Conservancy District promises to pay to bearer ............. Dollars ($......) lawful money of the United States of America, at the office of the Treasurer of State, Columbus, Ohio, being semiannual interest due on that date on its Conservancy Bond dated ....... ....., ....

.........................................................

President

No. .............................................

....................................................

Secretary"

(E) Form of Notice of Enlargement of District:

"State of Ohio, )

) ss.

......... County )

In the Court of Common Pleas,

............ County, Ohio.

In the Matter of

............. Conservancy District

NOTICE OF ENLARGEMENT OF DISTRICT

To All Persons (and Public Corporations, if any) Interested:

Public Notice is Hereby Given:

(1) That heretofore on the ....... day of ........., ...., the Court of Common Pleas of ........... .... County, Ohio, duly entered a final decree erecting and creating ........... .... Conservancy District and appointing a Board of Directors therefor.

(2) That thereafter this Court duly appointed

...........................................................

...........................................................

...........................................................

........................................................... (If the district includes all orparts of more than sixteen counties)

........................................................... (If the district includes all or parts of more than sixteen counties) to be the Board of Appraisers for said District. That said Board of Appraisers on the ....... day of ........, ...., filed its report recommending that the following described lands, not originally included in the District, be added thereto:

(Here describe generally the lands which the Report of the Board of Appraisers recommends should be added to the District).

(3) That on ......, the ........ day of .........., ....., (or as soon thereafter as the convenience of the Court will permit), at the Courthouse in ........... of ........, Ohio, the Court of Common Pleas of ........... County, Ohio, will hear all persons and public corporations interested upon the question whether said lands should be added to and included in said ........... Conservancy District.

...........................................................

Clerk of the Court of Common Pleas of County, Ohio"

(F) Form of Notice of Hearing on Appraisals:

"State of Ohio, )

) ss.

......... County )

In the Court of Common Pleas, ....... County, Ohio.

In the Matter of )

)

..........Conservancy District )

NOTICE OF HEARING ON APPRAISALS

To all Persons and Public Corporations Interested:

Public Notice is Hereby Given:

(1) That heretofore on the ........ day of ..........., ...., the Court of Common Pleas of ............. County, Ohio, duly entered a decree erecting and creating ...........Conservancy District and appointing a Board of Directors therefor.

(2) That thereafter this Court duly appointed .................. the Board of Appraisers for said District. That said Board of Appraisers on the ....... day of ........... ...., ....., filed its Appraisals of Benefits and Damages and of land to be taken as follows: (Here insert general description of land appraised)

The said appraisal of benefits and damages and of land to be taken is now on file in the office of the clerk of this court.

(3) All public corporations and all persons, owners of or interested in the property described in said Report, whether as benefited property or as property taken and damaged (whether said taken or damaged property lies within or without said District), desiring to contest the appraisals as made and returned by the Board of Appraisers, must file their objections in said court on or before the ....... day of ..............., ...., (here insert a date thirty days after the publication of the notice) and a hearing on said appraisal will be had on the ....... day of ..........., ....., (here insert a date not less than forty, or more than fifty, days after the date of the publication of this notice, as fixed by the court) in the City of ..........., Ohio, at which time an opportunity will be afforded all objectors to be heard upon their several objections.

...........................................................

Clerk of the Court of Common Pleas of ............... County, Ohio

Dated at the City of ............., Ohio, this ....... day of ..........., ...."

(G) Form of Certificate of Assessment Record:

"This is to Certify:

(1) That on the ....... day of ..........., ....., the Board of Directors of The ................. Conservancy District duly levied an assessment upon all the benefited property and public corporations in said District in the aggregate sum of $........, together with interest, and duly apportioned said assessment to and levied said assessment upon each tract of land or other property and each public corporation in said District in proportion to the benefits thereto.

(2) That the said assessment and the apportionment thereof upon the benefited lands and public corporations have been recorded in the Conservancy Assessment Record of The ................... Conservancy District which contains a notation of the items of property and the public corporations to which benefits have been appraised, the total amount of benefits appraised against each item or public corporation, and the total assessment levied against each item or public corporation.

(3) That the Conservancy Assessment Record of The ............. Conservancy District contains a true and correct record of the benefits approved and confirmed by the Court and of the assessment levied by the Board of Directors thereof on ....... day of ..........., ....

IN WITNESS WHEREOF, the President and Secretary, respectively, of the Board of Directors of The .................. Conservancy District have hereunto set their hands this ........... day of.........., ....

.........................................................

President

.........................................................

Secretary"

(H) Form of Certificate of Annual Levy:

"This is to Certify:

(1) That on the ........ day of ......., ....., the Board of Directors of The .................. Conservancy District determined, ordered, and levied the Annual Levy of .... (year) upon all the benefited property and public corporations in said District in the aggregate sum of $....... for the account of the Bond Retirement Fund of said District and pursuant to and being a part of assessments heretofore levied.

(2) That the said Board of Directors has duly apportioned said Annual Levy to all of the benefited properties and public corporations in said District and that the respective amounts of said Annual Levy imposed upon the benefited properties and public corporations have been recorded in the Assessment record of The ............ Conservancy District, which contains a schedule thereof.

(3) That on the ........ day of ........, ....., the Board of Directors of The ........... Conservancy District duly levied a maintenance assessment for the year ....., in the aggregate sum of $......... for the account of the Maintenance Fund of said District. That said maintenance assessment has been duly apportioned to the benefited properties and public corporations in said District in proportion to benefits and that the amounts of said maintenance assessment imposed upon the properties and public corporations in said District have been recorded in the Conservancy Assessment record of The .............. Conservancy District.

(4) That the Conservancy Assessment record contains a true and correct record of the Annual Levy of .... (year) and of the maintenance assessment for the year .... as determined, ordered, and levied by the Board of Directors of The ............... Conservancy District on the .......... day of ......, ....

(5) That the said amounts of said Annual Levy and of said maintenance assessment shall be collectible and payable in the year .... in the sums specified at the same time that the state and county taxes are due and collectible.

IN WITNESS WHEREOF, the President and Secretary, respectively, of the Board of Directors of the .............Conservancy District have hereunto set their hands this ....... day of ..........., .............

.........................................................

President

.........................................................

Secretary"

Effective Date: 09-21-2000



Section 6101.99 - Penalty.

(A) Whoever violates division (B) of section 6101.14 of the Revised Code shall be fined not more than fifty dollars.

(B) Whoever violates division (B) of section 6101.19 of the Revised Code shall be fined not more than one thousand dollars.

(C) Whoever violates section 6101.81 of the Revised Code shall be fined not more than one hundred dollars.

(D) Whoever violates division (B) of section 6101.82 of the Revised Code shall be fined not more than five hundred dollars.

(E) Whoever violates section 6101.83 of the Revised Code is guilty of a felony of the fourth degree, and the court may impose an additional fine of not more than two thousand five hundred dollars.

Effective Date: 07-01-1996






Chapter 6103 - COUNTY WATER SUPPLY SYSTEMS

Section 6103.01 - County water supply system definitions.

As used in this chapter:

(A) "Public water supply facilities," "water supply facilities," "water supply improvement," or "improvement" means, without limiting the generality of those terms, water wells and well fields, springs, lakes, rivers, streams, or other sources of water supply, intakes, pumping stations and equipment, treatment, filtration, or purification plants, force and distribution lines or mains, cisterns, reservoirs, storage facilities, necessary equipment for fire protection, other related structures, equipment, and furnishings, and real estate and interests in real estate, necessary or useful in the proper development of a water supply for domestic or other purposes and its proper distribution.

(B) "Current operating expenses," "debt charges," "permanent improvement," "public obligations," and "subdivision" have the same meanings as in section 133.01 of the Revised Code.

(C) "Construct," "construction," or "constructing" means construction, reconstruction, enlargement, extension, improvement, renovation, repair, and replacement of water supply facilities, but does not include repairs, replacements, or similar actions that do not constitute and qualify as permanent improvements.

(D) "Maintain," "maintaining," or "maintenance" means repairs, replacements, and similar actions that constitute and are payable as current operating expenses and that are required to restore water supply facilities to, or to continue water supply facilities in, good order and working condition, but does not include construction of permanent improvements.

(E) "Public agency" means a state and any agency or subdivision of a state, including a county, a municipal corporation, or other subdivision.

(F) "County sanitary engineer" means either of the following:

(1) The registered professional engineer employed or appointed by the board of county commissioners to be the county sanitary engineer as provided in section 6117.01 of the Revised Code;

(2) The county engineer, if, for as long as and to the extent that engineer by agreement entered into under section 315.14 of the Revised Code is retained to discharge the duties of a county sanitary engineer under this chapter.

(G) "Homestead exemption" means the reduction of taxes allowed under division (A) of section 323.152 of the Revised Code.

(H) "Low- and moderate-income persons" has the same meaning as in section 175.01 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-12-2001



Section 6103.02 - Powers of county commissioners regarding public water supply.

(A) For the purpose of preserving and promoting the public health and welfare, a board of county commissioners may acquire, construct, maintain, and operate any public water supply facilities within its county for one or more sewer districts and may provide for their protection and prevent their pollution and unnecessary waste. The board may negotiate and enter into a contract with any public agency or any person for the management, maintenance, operation, and repair of the facilities on behalf of the county, upon the terms and conditions as may be agreed upon with the agency or person and as may be determined by the board to be in the interests of the county. By contract with any public agency or any person operating public water supply facilities within or without its county, the board also may provide a supply of water to a sewer district from the facilities of the public agency or person.

(B) The county sanitary engineer or sanitary engineering department, in addition to other assigned duties, shall assist the board in the performance of its duties under this chapter and shall be charged with other duties and services in relation to the board's duties as the board prescribes.

(C) The board may adopt, publish, administer, and enforce rules for the construction, maintenance, protection, and use of county-owned or county-operated public water supply facilities outside municipal corporations and of public water supply facilities within municipal corporations that are owned or operated by the county or that are supplied with water from water supply facilities owned or operated by the county, including, but not limited to, rules for the establishment and use of any connections, the termination in accordance with reasonable procedures of water service for nonpayment of county water rates and charges, and the establishment and use of security deposits to the extent considered necessary to ensure the payment of county water rates and charges. The rules shall not be inconsistent with the laws of the state or any applicable rules of the director of environmental protection.

(D) No public water supply facilities shall be constructed in any county outside municipal corporations by any person, except for the purpose of supplying water to those municipal corporations, until the plans and specifications for the facilities have been approved by the board. Construction shall be done under the supervision of the county sanitary engineer. Any person constructing public water supply facilities shall pay to the county all expenses incurred by the board in connection with the construction.

(E) The county sanitary engineer or the county sanitary engineer's authorized assistants or agents, when properly identified in writing or otherwise and after written notice is delivered to the owner at least five days in advance or mailed at least five days in advance by first class or certified mail to the owner's tax mailing address, may enter upon any public or private property for the purpose of making, and may make, surveys or inspections necessary for the design or evaluation of county public water supply facilities. This entry is not a trespass and is not to be considered an entry in connection with any appropriation of property proceedings under sections 163.01 to 163.22 of the Revised Code that may be pending. No person or public agency shall forbid the county sanitary engineer or the county sanitary engineer's authorized assistants or agents to enter, or interfere with their entry, upon the property for the purpose of making the surveys or inspections. If actual damage is done to property by the making of the surveys or inspections, the board shall pay the reasonable value of the damage to the property owner, and the cost shall be included in the cost of the facilities and may be included in any special assessments levied and collected to pay that cost.

(F) The board shall fix reasonable rates, including penalties for late payments, for water supplied to public agencies and persons when the source of supply or the facilities for its distribution are owned or operated by the county and may change the rates from time to time as it considers advisable. When the source of the water supply to be used by the county is owned by another public agency or person, the schedule of rates to be charged by the public agency or person shall be approved by the board at the time it enters into a contract for the use of water from the public agency or person.

When the distribution facilities are owned by the county, the board also may fix reasonable charges to be collected for the privilege of connecting to the distribution facilities and may require that, prior to the connection, the charges be paid in full or, if determined by the board to be equitable in a resolution relating to the payment of the charges, may require their payment in installments, as considered adequate by the board, at the times, in the amounts, and with the security, carrying charges, and penalties as may be determined by the board in that resolution to be fair and appropriate. No public agency or person shall be permitted to connect to those facilities until the charges have been paid in full or provision for their payment in installments has been made. If the connection charges are to be paid in installments, the board shall certify, to the county auditor, information sufficient to identify each parcel of property served by a connection and, with respect to each parcel, the total of the charges to be paid in installments, the amount of each installment, and the total number of installments to be paid. The county auditor shall record and maintain the information so supplied in the waterworks record provided for in section 6103.16 of the Revised Code until the connection charges are paid in full. The board may include amounts attributable to connection charges being paid in installments in its billings of rates and other charges for water supplied. In addition, the board may consider payments made to a school district under section 6103.25 of the Revised Code when the board establishes rates and other charges for water supplied.

A board may establish discounted rates or charges or may establish another mechanism for providing a reduction in rates or charges for persons who are sixty-five years of age or older. The board shall establish eligibility requirements for such discounted or reduced rates or charges, including a requirement that a person be eligible for the homestead exemption or qualify as a low- and moderate-income person.

(G) When any rates or charges are not paid when due, the board may do any or all of the following:

(1) Certify the unpaid rates or charges, together with any penalties, to the county auditor. The county auditor shall place the certified amount upon the real property tax list and duplicate against the property served by the connection. The certified amount shall be a lien on the property from the date placed on the real property tax list and duplicate and shall be collected in the same manner as taxes, except that, notwithstanding section 323.15 of the Revised Code, a county treasurer shall accept a payment in that amount when separately tendered as payment for the full amount of the unpaid rates or charges and associated penalties. The lien shall be released immediately upon payment in full of the certified amount.

(2) Collect the unpaid rates or charges, together with any penalties, by actions at law in the name of the county from an owner, tenant, or other person or public agency that is liable for the payment of the rates or charges;

(3) Terminate, in accordance with established rules, the water service to the particular property unless and until the unpaid rates or charges, together with any penalties, are paid in full;

(4) Apply, to the extent required, any security deposit made in accordance with established rules to the payment of the unpaid rates and charges, together with any penalties, for water service to the particular property.

All moneys collected as rates, charges, or penalties fixed or established in accordance with division (F) of this section for water supply purposes in or for any sewer district shall be paid to the county treasurer and kept in a separate and distinct water fund established by the board to the credit of the district.

Each board that fixes water rates or charges may render estimated bills periodically, provided that at least quarterly it shall schedule an actual reading of each customer's meter so as to render a bill for the actual amount shown by the meter reading to be due, with credit for prior payments of any estimated bills submitted for any part of the billing period, except that estimated bills may be rendered if a customer's meter is not accessible for a timely reading or if the circumstances preclude a scheduled reading. Each board also shall establish procedures providing a fair and reasonable opportunity for the resolution of billing disputes.

When property to which water service is provided is about to be sold, any party to the sale or an agent of a party may request the board to have the meter at that property read and to render, within ten days following the date on which the request is made, a final bill for all outstanding rates and charges for water service. The request shall be made at least fourteen days prior to the transfer of the title of the property.

At any time prior to a certification under division (G)(1) of this section, the board shall accept any partial payment of unpaid water rates or charges in the amount of ten dollars or more.

Except as otherwise provided in any proceedings authorizing or providing for the security for and payment of any public obligations, or in any indenture or trust or other agreement securing public obligations, moneys in the water fund shall be applied first to the payment of the cost of the management, maintenance, and operation of the water supply facilities of, or used or operated for, the sewer district, which cost may include the county's share of management, maintenance, and operation costs under cooperative contracts for the acquisition, construction, or use of water supply facilities and, in accordance with a cost allocation plan adopted under division (H) of this section, payment of all allowable direct and indirect costs of the district, the county sanitary engineer or sanitary engineering department, or a federal or state grant program, incurred for the purposes of this chapter, and shall be applied second to the payment of debt charges payable on any outstanding public obligations issued or incurred for the acquisition or construction of water supply facilities for or serving the district, or for the funding of a bond retirement or other fund established for the payment of or security for the obligations. Any surplus remaining may be applied to the acquisition or construction of those facilities or for the payment of contributions to be made, or costs incurred, for the acquisition or construction of those facilities under cooperative contracts. Moneys in the water fund shall not be expended other than for the use and benefit of the district.

(H) A board of county commissioners may adopt a cost allocation plan that identifies, accumulates, and distributes allowable direct and indirect costs that may be paid from the water fund of the sewer district created pursuant to division (G) of this section, and that prescribes methods for allocating those costs. The plan shall authorize payment from the fund of only those costs incurred by the district, the county sanitary engineer or sanitary engineering department, or a federal or state grant program, and those costs incurred by the general and other funds of the county for a common or joint purpose, that are necessary and reasonable for the proper and efficient administration of the district under this chapter. The plan shall not authorize payment from the fund of any general government expense required to carry out the overall governmental responsibilities of a county. The plan shall conform to United States office of management and budget Circular A-87, "Cost Principles for State, Local, and Indian Tribal Governments," published May 17, 1995.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-14-2003



Section 6103.03 - Authority of county commissioners as to facilities within a municipal corporation.

The authority of a board of county commissioners to acquire, construct, maintain, and operate water supply facilities for a county sewer district in territory of a municipal corporation, or a regional district established under Chapter 6119. of the Revised Code, that is in whole or in part within the county sewer district is the same as provided by law with respect to territory within a county sewer district that is wholly outside a municipal corporation or a regional district, subject to the following in the case of facilities within a municipal corporation:

(A) The acquisition, construction, maintenance, and operation of the facilities shall first be authorized by an ordinance or resolution of the legislative authority of the municipal corporation.

(B) All road surfaces, curbs, sidewalks, sewers, water supply facilities, or other public improvements or property that may be disturbed or damaged by the construction of the facilities shall be replaced or restored within a reasonable time by the county, and the cost shall be treated as a part of the cost of the facilities.

(C) The municipal corporation, with prior approval of or by agreement with the board, may make use of the facilities in accordance with rules established by the board and subject to any applicable requirements of the director of environmental protection.

Effective Date: 03-12-2001



Section 6103.031 - Contract with township for constructing, maintaining, repairing, or operating water supply improvement.

After the establishment of any sewer district, the board of county commissioners may enter into a contract with the board of township trustees of a township located wholly or partly within the district, upon mutually agreed terms, to have the township pay all or any part of the cost of constructing, maintaining, repairing, or operating any water supply improvement that is supplying or will supply water within the limits of the township. This section does not limit or restrict the power of the board of county commissioners to determine how much of the cost of any water supply improvement authorized under this chapter shall be specially assessed upon the benefited properties and to fix and change the rates to be charged for water supplied.

Effective Date: 03-01-1990



Section 6103.04 - Jurisdiction in area incorporated as or annexed to municipal corporation.

(A) Whenever any portion of a county sewer district is incorporated as, or annexed to, a municipal corporation, the area so incorporated or annexed shall remain under the jurisdiction of the board of county commissioners for purposes of the acquisition and construction of water supply improvements until all of the improvements for the area for which a resolution described in division (A) or (E) of section 6103.05 of the Revised Code has been adopted by the board have been acquired or completed or until the board has abandoned the improvements. The board, unless and until a conveyance is made to a municipal corporation in accordance with division (B) of this section, shall continue to have jurisdiction in the area so incorporated or annexed with respect to the management, maintenance, and operation of all water supply improvements so acquired or completed, or previously acquired or completed, including the right to establish rules and rates and charges for the use of, and connections to, the improvements. The incorporation or annexation of any part of a district shall not affect the legality or enforceability of any public obligations issued or incurred by the county for purposes of this chapter to provide for the payment of the cost of acquisition, construction, maintenance, or operation of any water supply improvements within the area, or the validity of any assessments levied or to be levied upon properties within the area to provide for the payment of the cost of acquisition, construction, maintenance, or operation of the improvements.

(B) A board may convey, by mutual agreement, to a municipal corporation any completed water supply facilities acquired or constructed by a county under this chapter for the use of, or service of property located in, any county sewer district, or any part of those facilities to which any of the following applies:

(1) The facilities are located within the municipal corporation or within any area that is incorporated as, or annexed to, the municipal corporation .

(2) The facilities provide water for the municipal corporation or any area that is located within or that is incorporated as, or annexed to, the municipal corporation .

(3) The facilities are connected to water supply facilities of the municipal corporation.

The conveyance shall be completed with terms and for consideration as may be negotiated. Upon and after the conveyance, the municipal corporation shall manage, maintain, and operate the facilities in accordance with the agreement. The board may retain the right to joint use of all or part of any facilities so conveyed for the benefit of the district. Neither the validity of any assessment levied or to be levied, nor the legality or enforceability of any public obligations issued or incurred, to provide for the payment of the cost of the acquisition, construction, maintenance, or operation of the facilities or any part of them shall be affected by the conveyance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001



Section 6103.05 - General plan of water supply.

(A) After the establishment of any county sewer district, the board of county commissioners, if a water supply improvement is to be undertaken, may have the county sanitary engineer prepare, or otherwise cause to be prepared, for the district, or revise as needed, a general plan of water supply that is as complete as can be developed at the time. After the general plan, in original or revised form, has been approved by the board, it may adopt a resolution generally describing the water supply improvement that is necessary to be acquired or constructed in accordance with the plan, declaring that the improvement is necessary for the preservation and promotion of the public health and welfare, and determining whether or not special assessments are to be levied and collected to pay any part of the cost of the improvement.

(B) If special assessments are not to be levied and collected to pay any part of the cost of the improvement, the board, in the resolution provided for in division (A) of this section or in a subsequent resolution, including a resolution authorizing the issuance or incurrence of public obligations for the improvement, may authorize the improvement and the expenditure of the funds required for its acquisition or construction and may proceed with the improvement without regard to the procedures otherwise required by divisions (C), (D), and (E) of this section and by sections 6103.06, 6103.07, and 6117.09 to 6117.24 of the Revised Code. Those procedures shall be required only for improvements for which special assessments are to be levied and collected.

(C) If special assessments are to be levied and collected pursuant to a determination made in the resolution provided for in division (A) of this section or in a subsequent resolution, the procedures referred to in division (B) of this section as being required for that purpose shall apply, and the board may have the county sanitary engineer prepare, or otherwise cause to be prepared, detailed plans, specifications, and an estimate of cost for the improvement, together with a tentative assessment of the cost based on the estimate. The tentative assessment shall be for the information of property owners and shall not be levied or certified to the county auditor for collection. The detailed plans, specifications, estimate of cost, and tentative assessment, if approved by the board, shall be carefully preserved in the office of the board or the county sanitary engineer and shall be open to the inspection of all persons interested in the improvement.

(D) After the board's approval of the detailed plans, specifications, estimate of cost, and tentative assessment, and at least twenty-four days before adopting a resolution pursuant to division (E) of this section, the board, except to the extent that appropriate waivers of notice are obtained from affected owners, shall cause to be sent a notice of its intent to adopt a resolution to each owner of property proposed to be assessed that is listed on the records of the county auditor for current agricultural use value taxation pursuant to section 5713.31 of the Revised Code and that is not located in an agricultural district established under section 929.02 of the Revised Code. The notice shall satisfy all of the following:

(1) Be sent by first class or certified mail;

(2) Specify the proposed date of the adoption of the resolution;

(3) Contain a statement that the improvement will be financed in whole or in part by special assessments and that all properties not located in an agricultural district established pursuant to section 929.02 of the Revised Code may be subject to a special assessment;

(4) Contain a statement that an agricultural district may be established by filing an application with the county auditor.

If it appears, by the return of the mailed notices or by other means, that one or more of the affected owners cannot be found or are not served by the mailed notice, the board shall cause the notice to be published once in a newspaper of general circulation in the county not later than ten days before the adoption of the resolution.

(E) After complying with divisions (A), (C), and (D) of this section, the board may adopt a resolution declaring that the improvement, which shall be described as to its nature and its location, route, and termini, is necessary for the preservation and promotion of the public health and welfare, referring to the plans, specifications, estimate of cost, and tentative assessment, stating the place where they are on file and may be examined, and providing that the entire cost or a lesser designated part of the cost will be specially assessed against the benefited properties within the district and that any balance will be paid by the county at large from other available funds. The resolution also shall contain a description of the boundaries of that part of the district to be assessed and shall designate a time and place for objections to the improvement, to the tentative assessment, or to the boundaries of the assessment district to be heard by the board. The date of that hearing shall be not less than twenty-four days after the date of the first publication of the notice of the hearing required by this division.

The board shall cause a notice of the hearing to be published once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code, and on or before the date of the second publication, it shall cause to be sent by first class or certified mail a copy of the notice to every owner of property to be assessed for the improvement whose address is known.

The notice shall set forth the time and place of the hearing, a summary description of the proposed improvement, including its general route and termini, a summary description of the area constituting the assessment district, and the place where the plans, specifications, estimate of cost, and tentative assessment are on file and may be examined. Each mailed notice also shall include a statement that the property of the addressee will be assessed for the improvement. The notice also shall be sent by first class or certified mail, on or before the date of the second publication, to the clerk, or the official discharging the duties of a clerk, of any municipal corporation any part of which lies within the assessment district and shall state whether or not any property belonging to the municipal corporation is to be assessed and, if so, shall identify that property.

At the hearing, or at any adjournment of the hearing, of which no further published or mailed notice need be given, the board shall hear all parties whose properties are proposed to be assessed. Written objections to or endorsements of the proposed improvement, its character and termini, the boundaries of the assessment district, or the tentative assessment shall be received by the board for a period of five days after the completion of the hearing, and no action shall be taken by the board in the matter until after that period has elapsed. The minutes of the hearing shall be entered on the journal of the board showing the persons who appear in person or by attorney, and all written objections shall be preserved and filed in the office of the board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001



Section 6103.051 - Deferment of collection of assessment.

At any time prior to the expiration of the five-day period provided by section 6103.05 of the Revised Code for the filing of written objections, any owner of property to be assessed for an improvement under sections 6103.02 to 6103.30, inclusive, of the Revised Code may file with the board of county commissioners a request in writing for deferment of the collection of his assessment. Such request shall identify the property in connection with which the request for deferment is made, shall describe its present use, shall state its estimated market value, showing separately the value of the land and the value of the buildings thereon, shall state the reasons why a portion of the assessment should be deferred, and the amount to be deferred. The board shall promptly consider such request and, if it finds that it will be inequitable to certify the entire amount of such assessment upon completion of the improvement to the county auditor for collection, the board may order that the collection of a portion of such assessment, not exceeding seventy-five per cent thereof, shall be deferred as provided in section 6103.16 of the Revised Code. In determining whether it is inequitable to certify an assessment for immediate collection upon completion of the improvement, the board shall consider as significant the following factors: whether or not the property is presently unimproved; whether or not it is being used for farming or agricultural purposes; the extent to which it is in immediate need of water service; whether the tentative assessment is a disproportionately high percentage of the estimated market value of the property after the improvement will have been completed. All requests for the deferment of the collection of assessments shall be considered by the board before it adopts the improvement resolution provided for by section 6103.06 of the Revised Code, and, if the board orders any part of any assessment to be deferred for collection, the sanitary engineer shall forthwith revise the list of tentative assessments to accord with the order of the board thereby showing the amount of each assessment to be collected upon the completion of the improvement and the amount of each assessment to be deferred for collection. The decision of the board on any request for deferment shall be final and no appeal therefrom may be taken.

The board may, for good cause shown and notwithstanding the failure of a property owner to file such request within the period provided in this section, consider a request for the deferment of an assessment at any time prior to the adoption of the resolution confirming the revised assessment provided for by section 6103.15 of the Revised Code.

Effective Date: 10-24-1961



Section 6103.052 - Deferment of collection of assessments for certain lines providing water to industrial or residential developments.

(A) At any time prior to the expiration of the five-day period provided by section 6103.05 of the Revised Code for the filing of written objections, any owner of property which is classified on the general tax list of the county auditor as agricultural land and has been assessed for the extension of a main water line over or along such property under sections 6103.02 to 6103.30 of the Revised Code may file with the board of county commissioners a request in writing for deferment of the collection of the owner's assessment if the main water line provides water facilities to aid in the establishment of new industrial plants, the expansion of existing industrial plants, or such other industrial development, or provides water facilities to aid in the establishment of commercial and residential developments. Such request shall identify the property in connection with which the request for deferment is made, shall describe its present use and present classification on the general tax list of the county auditor, shall state its estimated market value, showing separately the value of the land and the value of the buildings thereon, shall state the reasons, if any, why a portion of the benefit of the improvement will not be realized until the use of the land is changed, and shall state the amount to be deferred. The board shall promptly consider such request and may order the deferment of the collection of that portion of the assessment representing a benefit from the improvement that will not be realized until the use of the land is changed. The board may, upon request of an owner whose property has been assessed for the extension of a main water line over or along such property under sections 6103.02 to 6103.31 of the Revised Code, defer all or any part of the assessment on property which is classified on the general tax list of the county auditor as agricultural land, by attributing the amount of such assessment or part thereof as tap-in charges, if the main water line provides water facilities to aid in the establishment of new industrial plants, the expansion of existing industrial plants, or such other industrial development, or provides water facilities to aid in the establishment of commercial and residential developments. Upon determination and approval of final assessments, the board of county commissioners shall certify all deferred assessments and a fee equal to two per cent of the amount of the deferred assessments to the county auditor. For purposes of this section, "assessment," "deferred assessment," or "assessment deferred under this section" mean the fee and the deferred assessment certified to the county auditor. The county auditor shall record an assessment deferred under this section in the water works record. Such record shall be kept until such time as the assessments are paid in full or certified for collection in installments as provided in this section. During the time when the assessment is deferred there shall be a lien on the property assessed, which lien shall arise at the time of recordation by the county auditor and shall be in force until the assessments are paid in full or certified for collection in installments.

(B) The board of county commissioners shall defer the collection of an assessment, except the amount of such assessment or part thereof attributable as tap-in charges, which has been deferred pursuant to division (A) of this section on or before January 1, 1987, beyond the expiration of the maximum time for the original deferment if the property owner requests in writing, no later than six months prior to the expiration of the original deferment, that the assessment be further deferred and as long as the property owner's land could qualify for placement in an agricultural district pursuant to section 929.02 of the Revised Code.

The board shall regularly review the use and ownership of the property for which the collection of assessments has been deferred pursuant to this division, and upon finding that the land could no longer qualify for placement in an agricultural district pursuant to section 929.02 of the Revised Code, the board shall immediately collect, without interest, the full amount of the assessment deferred .

(C) The board of county commissioners shall send a notice by regular or certified mail to all owners of property on which assessments have been deferred pursuant to division (A) of this section, which lists the expiration of the deferment, not later than two hundred ten days prior to the expiration of the deferment of those assessments.

(D) The board shall collect the assessments, without interest, which have been deferred pursuant to division (A) of this section upon expiration of the maximum time for which deferments were made ; provided, that for a property owner who requests in writing, no later than six months prior to the expiration of the deferment period, that payment of the owner's deferred assessments be in installments, the board of county commissioners upon expiration of the deferment period may by resolution further certify for collection pursuant to section 6103.16 of the Revised Code, such deferred assessments in installments over not more than twenty years, as determined by the board, together with interest thereon each year on the unpaid balance at the same rate borne by bonds of the county which shall be issued in anticipation thereof as provided in Chapter 133. of the Revised Code.

Assessments which have been deferred by attribution as tap-in charges under division (A) of this section shall be collected as deferred assessments at that time. An owner of property for which assessments have been deferred under division (A) of this section, in requesting a tap-in may, subject to the approval of the board, designate a part of an entire assessed tract as the part which the tap-in is to serve, and the board shall collect the deferred assessment on that tract in the proportion that the part bears to the entire tract, on a front foot or other basis approved by the commission, but if in the judgment of the board the tap-in is reasonably intended to serve the entire tract or substantially all of the tract, it shall collect the deferred assessment for the entire tract.

Prior to the expiration of the maximum time of deferment, the board shall regularly review the use of the property for which the collection of assessments has been deferred and upon finding that the use of the land has changed from the use at the time of the deferment so that the benefit of the improvement can then be realized, the board shall immediately collect the full amount of the assessment for the portion of the property for which the use has so changed, without interest.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 10-30-1989



Section 6103.06 - Proceedings for water supply improvements.

After the expiration of the period of five days provided in section 6103.05 of the Revised Code for the filing of written objections, the board of county commissioners shall determine whether it will proceed with the construction of the proposed improvement. If it decides to proceed therewith, the board shall ratify or amend the plans for the improvement, the character and termini thereof, the boundaries of the assessment district, and the tentative assessment, and may cause such revision of plans, boundaries, or assessments as is necessary to be made by the county sanitary engineer. If the boundaries of the assessment district are amended so as to include any property not included within the boundaries as established by the resolution of necessity, provided for in section 6103.05 of the Revised Code, the owners of all such property shall be notified by mail if their addresses are known, and notice shall be published once a week for two consecutive weeks in a newspaper of general circulation within the county or as provided in section 7.16 of the Revised Code, that such amendments have been adopted and that a hearing will be given by the board at a time and place stated in such notice at which all persons interested will be heard by the board. The date of such hearing shall be not less than twenty-four days after the first publication of such notice, and the hearing shall be conducted and records kept in the same manner as the first hearing. Five days shall be allowed for the filing of written objections as provided in section 6103.05 of the Revised Code for the first hearing and after the expiration of such five day period the board shall ratify the plans for the improvement, the character and termini thereof, the boundaries of the assessment district, and the tentative assessment, or shall further amend the same. If the boundaries of the assessment district are amended so as to include any property not included in the assessment district as originally established or previously amended, further notice and hearing shall be given to the owners of such property in the same manner as for the first amendment of such boundaries, and the same procedure shall be repeated until all property owners affected have been given an opportunity to be heard. If the owners of all property added to an assessment district by amendment of the original boundaries thereof waive objection to such amendment in writing, no further notice or hearing shall be given. After the board has ratified the plans for the improvement, the character and termini thereof, the boundaries of the assessment district, and the tentative assessment, either as originally presented or as amended, and if it decides to proceed therewith, the board shall adopt a resolution, to be known as the improvement resolution. Said improvement resolution shall declare the determination of such board to proceed with the construction of the improvement provided for in the resolution of necessity, in accordance with the plans and specification provided for such improvement, as ratified or amended, and whether bonds or certificates of indebtedness shall be issued in anticipation of the collection of special assessments, or that money in the county treasury unappropriated for any other purpose shall be appropriated to pay for said improvement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 6103.07 - Beginning construction of water supply improvement.

After the adoption of a resolution to proceed with an improvement as provided in section 6103.06 of the Revised Code, the construction of the improvement shall be deferred until ten days have elapsed. If, at the expiration of that period, no appeal has been effected by any property owner as provided in sections 6117.09 to 6117.24 of the Revised Code, the action of the board of county commissioners shall be final, and the board may proceed to issue or incur public obligations and construct the improvement. If, at the end of that ten days, any owner of property to be assessed for the improvement has effected an appeal, the construction of the improvement shall be deferred until the matters appealed from have been disposed of in court.

Effective Date: 03-12-2001



Section 6103.08 - Funding construction, maintenance, repairing, or operating water supply improvements.

The board of county commissioners may pay a part or the whole of the cost of construction, maintenance, repairing, or operating any improvements provided for in this chapter, including the payment of the county sanitary engineer and his assistants and other necessary expenses. Such expenses, insofar as they relate to the construction of any permanent improvement, may be considered as a part of the cost of such improvement, and bonds may be issued therefor. Bonds and notes in anticipation thereof, including bonds issued in anticipation of the collection of assessments deferred pursuant to section 6103.051 and 6103.16 of the Revised Code, may be issued by the board pursuant to Chapter 133. of the Revised Code, to finance any such improvement; provided that where a separate issue of bonds is issued in anticipation of the collection of deferred assessments, the first principal maturity of such bonds may be not later than five years from the date of such bonds. Bonds issued in anticipation of the collection of assessments deferred pursuant to sections 6103.051 and 6103.16 of the Revised Code and notes issued in anticipation of such bonds shall be considered for all purposes under this chapter and Chapter 133. of the Revised Code as being bonds or notes issued in anticipation of the levy or collection of special assessments.

Effective Date: 10-30-1989



Section 6103.081 - Construction of water and sewer improvements.

(A) After the establishment of any county sewer district, the board of county commissioners may determine by resolution that it is necessary to provide water supply improvements and to maintain and operate the improvements within the district or a designated portion of the district, that the improvements, which shall be generally described in the resolution, shall be constructed, that funds are required to pay the preliminary costs of the improvements to be incurred prior to the commencement of the proceedings for their construction, and that those funds shall be provided in accordance with this section.

(B) Prior to the adoption of the resolution, the board shall give notice of its pendency and of the proposed determination of the necessity of the improvements generally described in the resolution. The notice shall set forth a description of the properties to be benefited by the improvements and the time and place of a hearing of objections to and endorsements of the improvements. The notice shall be given either by publication in a newspaper of general circulation in the county once a week for two consecutive weeks, by publication as provided in section 7.16 of the Revised Code, or by mailing a copy of the notice by first class or certified mail to the owners of the properties proposed to be assessed at their respective tax mailing addresses, or by a combination of these manners, the first publication to be made or the mailing to occur at least two weeks prior to the date set for the hearing. At the hearing, or at any adjournment of the hearing, of which no further published or mailed notice need be given, the board shall hear all persons whose properties are proposed to be assessed and the evidence it considers to be necessary. The board then shall determine the necessity of the proposed improvements and whether the improvements shall be made by the board and, if they are to be made, shall direct the preparation of tentative assessments upon the benefited properties and by whom they shall be prepared.

(C) In order to obtain funds for the preparation of a general or revised general plan of water supply for the district or part of the district, for the preparation of the detailed plans, specifications, estimate of cost, and tentative assessment for the proposed improvements, and for the cost of financing and legal services incident to the preparation of all of those plans and a plan of financing the proposed improvements, the board may levy upon the properties to be benefited in the district a preliminary assessment apportioned according to benefits or to tax valuation or partly by one method and partly by the other method as the board may determine. The assessments shall be in the amount determined to be necessary to obtain funds for the general and detailed plans and the cost of financing and legal services and shall be payable in the number of years that the board shall determine, not to exceed twenty years, together with interest on any public obligations that may be issued or incurred in anticipation of the collection of the assessments.

(D) The board shall have power at any time to levy additional assessments according to benefits or to tax valuation or partly by one method and partly by the other method as the board may determine for the purposes described in division (C) of this section upon the benefited properties to complete the payment of the costs described in division (C) of this section or to pay the cost of any additional plans, specifications, estimate of cost, or tentative assessment and the cost of financing and legal services incident to the preparation of those plans and the plan of financing, which additional assessments shall be payable in the number of years that the board shall determine, not to exceed twenty years, together with interest on any public obligations that may be issued or incurred in anticipation of the collection of the additional assessments.

(E) Prior to the adoption of a resolution levying assessments under this section, the board shall give notice either by one publication in a newspaper of general circulation in the county, or by mailing a copy of the notice by first class or certified mail to the owners of the properties proposed to be assessed at their respective tax mailing addresses, or by both manners, the publication to be made or the mailing to occur at least ten days prior to the date of the meeting at which the resolution shall be taken up for consideration; that notice shall state the time and place of the meeting at which the resolution is to be considered. At the time and place of the meeting, or at any adjournment of the meeting, of which no further published or mailed notice need be given, the board shall hear all persons whose properties are proposed to be assessed, shall correct any errors and make any revisions that appear to be necessary or just, and then may adopt a resolution levying upon the properties determined to be benefited the assessments as so corrected and revised.

The assessments levied by the resolution shall be certified to the county auditor for collection in the same manner as taxes in the year or years in which they are payable.

(F) Upon the adoption of the resolution described in division (E) of this section, no further action shall be taken or work done until ten days have elapsed. If, at the expiration of that period, no appeal has been effected by any property owner as provided in this division, the action of the board shall be final. If, at the end of that ten days, any owner of property to be assessed for the improvements has effected an appeal, no further action shall be taken and no work done in connection with the improvements under the resolution until the matters appealed from have been disposed of in court.

Any owner of property to be assessed may appeal as provided and upon the grounds stated in sections 6117.09 to 6117.24 of the Revised Code.

If no appeal has been perfected or if on appeal the resolution of the board is sustained, the board may authorize and enter into contracts to carry out the purpose for which the assessments have been levied without the prior issuance of notes, provided that the payments under those contracts do not fall due prior to the time by which the assessments are to be collected. The board may issue and sell bonds with a maximum maturity of twenty years in anticipation of the collection of the assessments and may issue notes in anticipation of the issuance of the bonds, which notes and bonds, as public obligations, shall be issued and sold as provided in Chapter 133. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001



Section 6103.09 - [Repealed].

Effective Date: 03-12-2001



Section 6103.10 - Contract for construction of improvements.

After the issuance and sale of bonds or certificates of indebtedness, as provided in sections 6103.02 to 6103.30, inclusive, of the Revised Code, the board of county commissioners shall enter into a written contract in accordance with sections 307.86 to 307.92, inclusive, of the Revised Code.

The contract shall be between the board and the bidder, and the board shall pay the contract price in cash. Such payment may be made in proper installments as the work progresses. When there is reason to believe that there is collusion or combination among the bidders, the bids of those concerned therein shall be rejected. Whenever it becomes necessary in the opinion of such board, in the prosecution of any such work or improvements, to make alterations or modifications in such contract, such alterations or modifications shall only be made by such board by resolution. Such resolution shall be of no effect until the prices to be paid for work or material, or both, caused by such alterations or modifications, have been agreed upon in writing and signed by the contractor and said board. No contractor for any such work may recover anything for additional work or materials required by any alterations or modifications nor for any other cause due to such alterations or modifications unless such contract is made as provided in this section, nor shall he in any event recover for such work or materials, or other cause, more than the agreed price. The money derived from the lawfully authorized bonds or certificates sold as provided in section 6103.08 of the Revised Code shall not thereafter be considered unappropriated until the county is fully discharged from such contract.

Effective Date: 12-09-1967



Section 6103.101 - Board of county commissioners contract requirements.

Notwithstanding sections 307.86 and 6103.10 of the Revised Code, the board of county commissioners may comply with section 9.29 of the Revised Code regarding any contract for the engineering, repair, sustainability, water quality management, and maintenance of a water storage tank and appurtenant facilities.

Added by 128th General AssemblyFile No.25,SB 85, §1, eff. 6/30/2010.



Section 6103.11 - Petition by landowners for improvement of water supply system.

Whenever the owners of all the lots and lands to be assessed for any water supply improvement provided for in this chapter, by petition in writing, request the board of county commissioners to provide for the acquisition or construction, maintenance, and operation of the improvement, describing the improvement and the lots and lands owned by them respectively to be assessed to pay the cost of acquisition or construction, maintenance, and operation of the improvement and consenting that their lots and lands may be assessed to pay the cost of the acquisition or construction of the improvement and of its maintenance and operation as provided in this chapter, and waive all legal notices otherwise required, the board may have the county sanitary engineer prepare, or otherwise cause to be prepared, the necessary plans, specifications, and estimate of cost of the acquisition or construction, maintenance, and operation of the improvement and a tentative assessment. When the owners state, in writing, that they have examined the estimate of cost and tentative assessment, that they have no objections to them, and that, in case bonds are proposed to be issued prior to the acquisition or construction of the improvement, they waive their right or option to pay the assessments in cash, the board may proceed as provided in this chapter to cause the improvement to be acquired or constructed and to cause provision to be made for the payment of the cost of its acquisition or construction, maintenance, and operation, except that none of the notices otherwise required by law need be given and no opportunity need be provided for the filing of objections to the improvement, its character and termini, the boundaries of the assessment district, or the tentative assessment or, if bonds are issued prior to the acquisition or construction of the improvement, for paying the assessments in cash. The board may proceed to issue or incur public obligations in the required amount, complete the acquisition or construction of the improvement, and levy and collect the assessments authorized by this chapter. No person or public agency shall have the right to appeal from any decision or action of the board in the matter except refusal by the board to proceed with the improvement.

The tentative assessment provided for in this section shall be for the information of property owners and shall not be levied or certified to the county auditor for collection. On completion of the improvement, its cost shall be determined, and the county sanitary engineer shall prepare, or otherwise cause to the be prepared, a revised assessment based on the actual cost and in substantially the same proportion as the tentative assessment. The board shall confirm and levy the revised assessment and certify it to the county auditor for collection.

Effective Date: 03-12-2001



Section 6103.12 - Cost incident to improvement.

The cost of any improvement provided for in this chapter and the cost of its maintenance and operation shall include, in addition to the cost of its acquisition or construction, the cost of engineering, necessary publications, inspection, interest on public obligations, and all other items of cost incident to the improvement as described in division (B) of section 133.15 of the Revised Code. The county may pay from available county funds any part of the cost of the improvement and any part of the cost of its maintenance and operation if the board of county commissioners considers the payment to be just.

Effective Date: 03-12-2001



Section 6103.13 - Cost assessment.

The cost of the acquisition or construction of water supply facilities to be paid by assessments shall be assessed, as an assessment district assessment, upon all the property within the county sewer district found to be benefited in accordance with the special benefits conferred, less any part of the cost that is paid by the county at large from other available funds. State land so benefited shall bear its portion of the assessed cost.

Effective Date: 03-12-2001



Section 6103.14 - Cost ascertainment.

Upon the completion of any improvement under sections 6103.02 to 6103.30, inclusive, of the Revised Code, the actual cost thereof shall be ascertained and to such actual cost shall be added an amount equal to the interest accrued and to accrue upon certificates of indebtedness and upon bonds authorized by such sections before the first installment of such assessment is collected and the sum so arising, less the portion thereof to be paid by the county at large, shall be assessed against the lots and parcels of land within such district found to be benefited by such improvement. The amount assessed against any lot or parcel of land may be paid within thirty days from the confirmation of the assessments as provided in such sections. If such assessment is five dollars or less, or whenever the unpaid balance of any such assessment is five dollars or less, the same shall be paid in full and not in installments at the time the first or next installment would otherwise become due. For the purpose of paying the sanitary engineer and for paying his assistants and all of his other necessary expenses and for the purpose of paying that part of the cost of the improvement to be paid by the county or of the interest to accrue thereon, the board of county commissioners may levy taxes, in addition to all other taxes authorized by law. Such levy shall be subject to all the limitations provided by law upon the aggregate amount, rate, maximum rate, and combined maximum rate of taxation.

Effective Date: 10-01-1953



Section 6103.15 - Revised assessment - additional assessment.

The county sanitary engineer, upon the completion of any improvement in accordance with this chapter, shall prepare, or otherwise cause to be prepared, and shall present to the board of county commissioners a revised assessment based on the tentative assessment previously ratified by the board for the improvement or, if the tentative assessment has been revised by order of court, based on the revised tentative assessment, the assessment levied on each piece of property being modified in substantially the same proportion as the actual cost of the improvement, including incidental costs, bears to the estimated cost on which the tentative assessment was based. No notice of the revised assessment shall be given unless the actual cost exceeds the estimated cost. If the actual cost exceeds the estimated cost, notice shall be given to all property owners within the assessment district and shall be published as provided by section 6103.06 of the Revised Code for amendments of the tentative assessment, and any property owner may appeal as provided for in the case of a tentative assessment. The board shall confirm the revised assessment, and, when so confirmed, it shall be final and conclusive. If an appeal has been made, that confirmation shall be subject to the finding of the court.

The board, at intervals it considers expedient, may levy an additional assessment on the lots and parcels of land assessed for the improvement, including state land, in order to pay the cost of the maintenance, repair, and operation of the improvement after its completion. No further notice of that additional assessment shall be necessary unless the amount of it exceeds ten per cent of the original cost of acquiring or constructing the improvement. If that additional assessment exceeds ten per cent of the original cost of acquiring or constructing the improvement, the method and manner of making that additional assessment, together with the notice of it, shall be the same as provided in this chapter for the original assessment. That additional assessment shall be subject to any applicable provisions of section 6103.16 of the Revised Code, provided that the assessment may bear interest at a rate that the board determines to be appropriate.

Effective Date: 03-12-2001



Section 6103.16 - Assessments certified.

On or before the second Monday in September, annually, the board of county commissioners shall certify to the county auditor all of the assessments provided for in sections 6103.06 to 6103.15 of the Revised Code, including all assessments deferred pursuant to section 6103.051 of the Revised Code, stating the amounts and time of payment thereof, and in accordance therewith the auditor shall record the same in a book to be known as the "water-works record" of said county, showing separately the assessments to be collected forthwith and the assessments whose collection has been deferred by the board pursuant to section 6103.051 of the Revised Code. Such assessments, including the assessments deferred by the board pursuant to section 6103.051 of the Revised Code, shall bear interest at the same rate that the bonds authorized by such sections bear, and are a lien upon the lots and lands so assessed from the date of such record until such assessment is paid, and shall be collected in annual or semiannual installments within a period of not more than twenty years, provided that interest on deferred assessments shall terminate when all of the bonds issued by the board in anticipation of the collection of such deferred assessments have been paid in full. The several installments of such assessments which have not been deferred for collection pursuant to section 6103.051 of the Revised Code and interest on deferred assessments shall be placed upon the tax duplicate of the county for collection as they become due commencing with the first duplicate prepared after the assessments have been so certified, and shall be collected the same as other taxes, and shall be subject to the same penalties and interest. In case bonds have not been sold to pay the cost of the improvement, the amount assessed against any lot or parcel of land may be paid within thirty days from the confirmation of the revised assessment. The board shall, annually, during the month of August, review all assessments which have been deferred for collection pursuant to section 6103.051 of the Revised Code as shown upon the auditor's "water-works record" and shall determine whether, in view of changed circumstances concerning the property since the date of the original deferment, it is no longer inequitable to certify such assessment or any portion thereof to the county auditor for collection. On or before the second Monday in September, annually, the board shall direct the county auditor to place on the tax duplicate for collection such deferred assessments or portions thereof as the board determines should no longer be deferred, or which the property owner has requested to be collected, and thereupon the county auditor shall place the same upon the first duplicate prepared by him thereafter and shall collect the same as other taxes in such number of annual or semiannual installments within a period of not more than twenty years as directed by the board, provided that the number of installments shall not be less than that required to coincide with the remaining principal payments on the bonds issued in anticipation of the collection of such assessments and in no event shall the payment period be less than five years. On or before the second Monday of September of the twentieth year following the adoption of the resolution confirming the revised assessment, the board shall direct the county auditor to place on the tax duplicate for collection all deferred assessments or parts thereof confirmed by such resolution which the board has not theretofore directed the auditor to collect, and thereupon the auditor shall place the same upon the first tax duplicate prepared by him thereafter and shall collect the same as other taxes in such number of annual or semiannual installments within a period of not more than twenty and not less than five years as directed by the board. All assessments when collected, together with all interest thereon, shall be applied respectively to the purposes for which such assessments have been made and to no other purpose, provided that any installments of deferred assessments collected by the treasurer subsequent to the retirement of the bonds issued in anticipation of the collection of such deferred assessments, shall be allocated by him to the several county funds, including the special fund provided for by section 6103.02 of the Revised Code, in proportion to their respective contributions to the retirement and discharge of such bonds.

Effective Date: 09-21-1982



Section 6103.17 - Finding and order for corrective action to remedy unsafe water supply conditions.

Whenever the legislative authority or board of health, or the officers performing the duties of a legislative authority or board of health, of a municipal corporation, the board of health of a general health district, or a board of township trustees makes complaint, in writing, to the environmental protection agency that unsafe water supply conditions exist in any county, the agency's director forthwith shall inquire into and investigate the conditions complained of. If, upon investigation of the complaint, the director finds that it is necessary for the public health and welfare that water supply facilities be acquired or constructed, maintained, and operated to serve any territory outside municipal corporations in any county, the director shall notify the board of county commissioners of the county of that finding and order that corrective action be taken. The board shall obey the order and proceed as provided in this chapter and section 6117.01 of the Revised Code to establish a county sewer district, if required, to provide the necessary funds, to acquire or construct the facilities, and to maintain and operate the facilities, as required by the order and in a manner that is satisfactory to the director. Any part or all of the cost of the facilities or of the maintenance and operation of the facilities may be assessed upon the benefited properties as provided in this chapter.

Effective Date: 03-12-2001



Section 6103.18 - [Repealed].

Effective Date: 10-23-1972



Section 6103.19 - Writ of mandamus.

If the board of county commissioners fails, after a period of thirty days, after the notice and order given it by the director of environmental protection to perform any act required of it by sections 6103.02 to 6103.30 of the Revised Code, and by any such order and notice of the director, such order of the director may be enforced by a writ of mandamus issued by any court authorized to issue such writ.

Effective Date: 10-23-1972



Section 6103.20 - Supplying water outside district.

(A) At any time after the formation of any county sewer district, the board of county commissioners, when it considers it appropriate, on application by a person or public agency for the supply of water to properties of that person or public agency located outside of the district, may contract with the person or public agency for supplying water to those properties from water supply facilities acquired or constructed or to be acquired or constructed by the county to serve the district, on terms that the board considers equitable. The amount to be paid by the person or public agency to reimburse the county for costs of acquiring or constructing those facilities shall not be less than the original or comparable assessment for similar property within the district or, in the absence of an original or comparable assessment, an amount that is found by the board to be reasonable and fairly reflective of that portion of the cost of those facilities attributable to the properties to be served. The board shall appropriate any moneys received for that service to and for the use and benefit of the district. The board may collect the amount to be paid by the person or public agency in full, in cash or in installments as a part of a connection charge to be collected in accordance with division (F) of section 6103.02 of the Revised Code, or, if the properties to be served are located within the county, the same amount may be assessed against those properties, and, in that event, the manner of making the assessment, together with the notice of it, shall be as provided in this chapter.

(B) Whenever water supply facilities have been acquired or constructed by, and at the expense of, a person or public agency and the board considers it appropriate to acquire the facilities or any part of them for the purpose of supplying water to territory within a county sewer district, the county sanitary engineer, at the direction of the board, shall examine the facilities. If the county sanitary engineer finds the facilities properly designed and constructed, the county sanitary engineer shall certify that fact to the board. The board may determine to purchase the facilities or any part of them at a cost that, after consultation with the county sanitary engineer, it finds to be reasonable.

Subject to and in accordance with this division and division (B) or divisions (C), (D), and (E) of section 6103.05 of the Revised Code, the board may purchase the facilities or any part of them by negotiation. For the purpose of paying the cost of their acquisition, the board may issue or incur public obligations and assess the entire cost, or a lesser designated part of the cost, of their acquisition against the benefited properties in the manner provided in this chapter for the construction of original or comparable facilities.

Effective Date: 03-12-2001



Section 6103.21 - Contracts with other public agencies.

At any time after the formation of any county sewer district, the board of county commissioners may enter into a contract, upon the terms and for the period of time that is mutually agreed upon, with any other public agency to prepare all necessary plans and estimates of cost and to acquire or construct any water supply facilities that are to be used jointly by the contracting parties, and to provide for the furnishing of water and for the maintenance, operation, and joint use by the contracting parties of those water supply facilities or the maintenance, operation, and joint use of any suitable existing water supply or water supply facilities belonging to either of the contracting parties.

Effective Date: 03-12-2001



Section 6103.22 - Provisions in contracts with other public agencies.

All contracts under section 6103.21 of the Revised Code shall provide for the payment of compensation to the county or other public agency owning, acquiring, or constructing, or agreeing to acquire or construct, the water supply facilities to be jointly used in an amount agreed upon as the other party's share of the cost of acquiring or constructing the facilities. The contract also shall provide for payment of compensation to the county or other public agency owning, acquiring, or constructing the facilities and operating and maintaining them in an amount agreed upon as the other party's share of the cost of operating and maintaining them, including the cost of water or, in lieu of all other or differing payments, an agreed price per unit for water furnished. A county or other public agency owning, acquiring, or constructing, or agreeing to acquire or construct, any water supply facilities and agreeing to their use by another public agency shall retain full control and management of the acquisition, construction, maintenance, and operation of the facilities, unless otherwise provided in the contract and except, in the case of a county, when conveyed to a municipal corporation as provided in division (B) of section 6103.04 of the Revised Code.

Effective Date: 03-12-2001



Section 6103.23 - Payment for joint use of any water supply facilities.

A county or other public agency contracting as provided in sections 6103.21 and 6103.22 of the Revised Code for the joint use of any water supply facilities acquired or constructed, or to be acquired or constructed, by another public agency may provide for payment of the agreed compensation by the levy of taxes or special assessments or from water rates and charges, if and to the extent that the public agency is authorized by the laws governing it in the acquisition, construction, maintenance, or operation of water supply facilities to provide for payment of costs in respect of which the compensation is due from those sources, and may issue or incur public obligations as provided by those laws and pay the debt charges on those obligations from those sources, if and to the extent so authorized.

Effective Date: 03-12-2001



Section 6103.24 - Crediting payment to proper fund.

A county or other public agency receiving the compensation provided for in section 6103.22 of the Revised Code shall credit the amount so received to the proper fund to be used for the acquisition, construction, or operation and maintenance, as the case may be, of water supply facilities or for other authorized purposes.

Effective Date: 03-12-2001



Section 6103.25 - Acquisition or appropriation of property.

Whenever, in the opinion of the board of county commissioners, it is necessary to acquire real estate or any interest in real estate for the acquisition, construction, maintenance, or operation of any water supply facilities authorized by this chapter, or to acquire the right to acquire, construct, maintain, and operate those facilities in and upon any property within or outside of a county sewer district, it may purchase the real estate, interest in real estate, or right by negotiation. If the board and the owner of the real estate, interest in real estate, or right are unable to agree upon its purchase and sale, or the amount of damages to be awarded for it, the board may appropriate the real estate, interest, or right in accordance with sections 163.01 to 163.22 of the Revised Code, except that the board, in the exercise of the powers granted by this section or any other section of this chapter, may not appropriate real estate or personal property owned by a municipal corporation.

If the board purchases or appropriates real estate, an interest in real estate, or a right pursuant to this section and the real estate, interest in real estate, or right was subject to real or personal property taxes prior to the purchase or appropriation, the board may make payments to a school district of all or a portion of the amount of the taxes that otherwise would have been received by the district if the purchase or appropriation had not occurred. The payments shall be authorized by a resolution adopted by the board.

As used in this section, "school district" means a "city school district" as defined in section 3311.02 of the Revised Code, a "local school district" as defined in section 3311.03 of the Revised Code, an "exempted village school district" as defined in section 3311.04 of the Revised Code, and a "joint vocational school district" as defined in section 3311.18 of the Revised Code.

Effective Date: 03-14-2003



Section 6103.26 - Constructing water main within boundaries of municipal corporation.

Whenever in the opinion of the board of county commissioners it becomes necessary to construct a water main within the boundaries of a municipal corporation for the service of one or more sewer districts wholly outside of such municipal corporation, the board may construct such main in the streets and alleys of such municipal corporation but shall restore all such streets and alleys to their original condition, and the cost thereof shall be a part of the cost of such main. Prior to the preparation of plans for such improvement, such municipal corporation shall be given an opportunity to co-operate in the construction and use of such water main as provided in this section and section 6103.03 of the Revised Code.

Effective Date: 10-01-1953



Section 6103.27 - Bond are binding obligations.

All bonds and certificates of indebtedness issued under authority of sections 6117.01 to 6117.45, inclusive, and 6103.02 to 6103.30, inclusive, of the Revised Code, prior to May 10, 1927, which have been sold for not less than par and accrued interest and the proceeds thereof paid into the treasury, are binding obligations of the political subdivision issuing the same, without regard to whether any special assessments anticipated by such bonds were made prior to the issuance thereof.

Effective Date: 10-01-1953



Section 6103.28 - Proceedings prior to May 10, 1927 are valid.

All proceedings for the creation of sewer districts and for construction of sewer and water improvements under sections 6117.01 to 6117.45, inclusive, and 6103.02 to 6103.30, inclusive, of the Revised Code, prior to May 10, 1927, and all petitions granted, or the letting or awarding of contracts, or all contracts made and entered into, or proceedings preliminary to or in connection therewith, or certificates of indebtedness or bonds issued or to be issued or taxes and assessments levied or to be levied on account thereof, are hereby declared to be valid notwithstanding any defect or irregularity therein or any failure to conform strictly to sections 6117.01 to 6117.45, inclusive, and 6103.02 to 6103.30, inclusive, of the Revised Code. In any proposed district where the contract has not yet been let, the proceedings shall not be ratified unless state land to be benefited shall be included therein, with the power to assess such state land in proportion to its benefits the same as land privately owned, including the cost of preliminary surveys. Boards of county commissioners or other officials may complete all improvements in process of construction under such sections, levy taxes and assessments for such improvements, sell bonds to pay for the construction of such improvements, and do all things contemplated by such sections necessary for the completion of such improvements.

Effective Date: 10-01-1953



Section 6103.29 - Public water supply - prohibited acts.

No person or public agency shall tamper with or damage any water supply facility acquired or constructed by a county under this chapter or any apparatus or accessory connected with it or pertaining to it, or make any connection into or with the water supply facility, without the permission of the board of county commissioners or in a manner or for a use other than as prescribed by the board. No person or public agency shall refuse to permit the inspection by the county sanitary engineer of any such connection or willfully cause the pollution of any water supply. No person or public agency shall violate any other provision of this chapter. All fines collected under section 6103.99 of the Revised Code shall be paid to the county treasurer and credited to the fund that the board determines to be most appropriate after consideration of the nature and extent of the particular violations.

Effective Date: 03-12-2001



Section 6103.30 - Recovery of fines or forfeitures.

An action may be commenced and prosecuted for the recovery of any fine or forfeiture mentioned in sections 6103.02 to 6103.30, inclusive, of the Revised Code, from any person liable therefor, by the prosecuting attorney of the proper county in the name of the state, in the court of common pleas of such county, or such action may be commenced and prosecuted by the attorney general in such county or in Franklin county, as provided by law.

Effective Date: 10-01-1953



Section 6103.31 - Water supply facilities sale or disposition.

(A) If the board of county commissioners determines by resolution that the best interests of the county and the users of water supply facilities of the county serving a sewer district so require, the board may sell or otherwise dispose of the facilities to another public agency or a person. The resolution declaring the necessity of that disposition shall recite the reasons for the sale or other disposition and shall establish any conditions or terms that the board may impose, including, but not limited to, a minimum sales price if a sale is proposed, a requirement for the submission by bidders of the schedule of water rates and charges initially proposed to be paid by the users of the facilities, and other pertinent conditions or terms relating to the sale or other disposition. The resolution also shall designate a time and place for the hearing of objections to the sale or other disposition by the board. Notice of the adoption of the resolution and the time and place of the hearing shall be published as provided in section 7.16 of the Revised Code, or once a week for two consecutive weeks, in a newspaper of general circulation in the sewer district and in the county. The public hearing on the sale or other disposition shall be held not less than twenty-four days following the date of first publication of the notice. A copy of the notice also shall be sent by first class or certified mail, on or before the date of the second publication, to any public agency within the area served by the facilities. At the public hearing, or at any adjournment of it, of which no further published or mailed notice need be given, the board shall hear all interested parties. A period of five days shall be given following the completion of the hearing for the filing of written objections by any interested persons or public agencies to the sale or other disposition, after which the board shall consider any objections and by resolution determine whether or not to proceed with the sale or other disposition. If the board determines to proceed with the sale or other disposition, it shall receive bids after advertising once a week for four consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code and, subject to the right of the board to reject any or all bids, may make an award to a responsible bidder whose proposal is determined by the board to be in the best interests of the county and the users of the facilities.

(B) A conveyance of water supply facilities by a county to a municipal corporation, in accordance with division (B) of section 6103.04 of the Revised Code, may be made without regard to division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001



Section 6103.40 - Amendments to chapter are subject to 4 of HB 549 of the 123rd General Assembly.

It is the intent of the general assembly that the amendments made to this chapter by Sub. H.B. 549 of the 123rd general assembly are subject to section 4 of that act. This section does not affect the application of section 3 of that act to sections 1 and 2 of that act.

Effective Date: 03-12-2001



Section 6103.99 - Penalty.

(A) Whoever violates section 6103.29 of the Revised Code shall be fined not more than one hundred dollars.

Effective Date: 10-01-1953






Chapter 6105 - WATERSHED DISTRICTS

Section 6105.01 - Watershed district definitions.

As used in sections 6105.01 to 6105.21, inclusive, of the Revised Code:

(A) "Water resources" means all waters within a watershed district occurring on the surface in natural or artificial channels, lakes, reservoirs, or impoundments, and in subsurface aquifers, which are available or may be made available to agricultural, industrial, commercial, recreational, public, and domestic users.

(B) "Governmental agencies" means departments, divisions, or other units of the state or federal government, political subdivisions, watershed districts, soil conservation districts, conservancy districts, sanitary districts, special water districts, and county and regional sewer and water districts.

(C) "Beneficial use" means a use or control of water, including the method of diversion, storage, distribution, or control, that is reasonable and consistent with the public interest and the proper utilization of water resources for agricultural, industrial, commercial, recreational, public, and domestic uses, or the abatement of floods.

(D) "Person" means any person, firm, partnership, association, or corporation.

(E) "Channel" means the area between definite banks of a natural or artificial watercourse which confine and conduct continuously or periodically flowing water.

(F) "Restricted channel" means the reach in the channel of a watercourse which has been designated as a restricted channel under section 6105.131 of the Revised Code.

(G) "Floodway" means that area outside of the banks of the channel of a watercourse reasonably necessary to the efficiency of a channel, river, stream, or watercourse as a means of carrying off flood waters.

(H) "Duly authorized representative" of the board of county commissioners means a county commissioner or county administrator authorized by the board of county commissioners to attend and vote at meetings for the appointment of members of the watershed district board of directors and adoption of the watershed district budget.

(I) "Watershed county" means each county containing territory within the territorial boundaries of the watershed district.

Effective Date: 12-14-1967



Section 6105.02 - Watershed district created.

A watershed district shall be created upon the filing of a map and a description of such watershed district under division (G) of section 6111.42 of the Revised Code.

Effective Date: 06-13-1975



Section 6105.03 to 6105.05 - [Repealed].

Effective Date: 09-24-1963



Section 6105.06 - Organizational meeting to establish district.

Within sixty days after a map and description of a watershed district have been filed under division (G) of section 6111.42 of the Revised Code, the president of the board of county commissioners of that county or part of a county with a population within the territorial boundaries of the district, according to the last federal decennial census, greater than that of any other county or part of a county within such district shall call a meeting of the president or duly authorized representative of the board of county commissioners of each watershed county for the purpose of appointing a board of directors for the district and the adoption of an expenditure budget for the district for the current calendar year.

Such meeting shall be called by sending a written notice thereof to each president or duly authorized representative, at least ten days before the date of the meeting, stating the time and place where the meeting will be held.

The president of the board of county commissioners required to call the meeting under this section shall act as chairman of the meeting.

Effective Date: 06-13-1975



Section 6105.07 - Naming district - board of directors.

At the meeting called under section 6105.06 of the Revised Code, the president or duly authorized representative of the board of county commissioners of each watershed county shall, by a majority vote of such presidents or representatives, adopt an official name for the district and appoint a board of directors for the district.

Such board shall consist of five members. By reason of his vocation, employment, or affiliation one of such members shall be classed as a representative of the public, one as a representative of agriculture, one as a representative of industry, one as a representative of public water supply, and one as a representative of public recreation.

Of the five members first appointed, one shall be appointed for a term ending on the thirtieth day of June of the next succeeding calendar year following the date of his appointment, one for a term ending on the thirtieth day of June of the second succeeding calendar year following the date of his appointment, one for a term ending on the thirtieth day of June of the third succeeding calendar year following the date of his appointment, one for a term ending on the thirtieth day of June of the fourth succeeding calendar year following the date of his appointment, and one for a term ending on the thirtieth day of June of the fifth succeeding calendar year following the date of his appointment.

Annually as the term of a member of the board of directors expires, the presidents or duly authorized representatives of such boards of county commissioners shall, by a majority vote at the meeting called under section 6105.16 of the Revised Code, appoint a member for a term of five years beginning with the date of the expiration of the expiring term.

Within sixty days after a vacancy occurs in the membership of the board, prior to the time such member's term expires, a special meeting of the presidents or duly authorized representatives of the board of county commissioners of each county containing territory within the territorial boundaries of the district shall be called, in the manner provided under section 6105.06 of the Revised Code, for the purpose of filling such vacancy for the unexpired term.

Such presidents or duly authorized representatives shall, at such meeting and by a majority vote of those present, appoint a person to fill such vacancy for the full unexpired term.

Members of such board of directors shall receive no compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as members of the board.

Effective Date: 12-14-1967



Section 6105.08 - Budget.

At the meeting called under section 6105.06 of the Revised Code, the president or duly authorized representative of the board of county commissioners of each watershed county shall, by a majority vote of such presidents or representatives, adopt an expenditure budget for the watershed district for the remainder of the current calendar year and for the next succeeding calendar year.

The total amount of each of such budgets shall be apportioned among the several watershed counties in the ratio that the taxable value of the real and personal property within such county and within the territorial boundaries of the district bears to the taxable value of all real and personal property within the territorial boundaries of the district.

The amount of the budget for the current calendar year apportioned to each county shall be certified to the board of county commissioners of such county, in writing, by the chairman of the meeting where the apportionment was made.

Upon the receipt of the certification under the next preceding paragraph of this section such board of county commissioners shall adopt an appropriation resolution appropriating the amount so certified, payable out of any moneys to the credit of the general fund of the county not otherwise appropriated, to the order of the watershed district. Upon the passage of such resolution the county auditor shall draw his warrant on the county treasurer to the order of the watershed district in the amount so appropriated and shall, upon the appointment of a secretary-treasurer for the district under section 6105.09 of the Revised Code, deliver such warrant to such secretary-treasurer.

The amount of the budget for the next succeeding calendar year apportioned to each county shall be certified to the board of county commissioners of such county, in writing, by the chairman of the meeting where the apportionment was made. Such board of county commissioners shall include such amount in the appropriation resolution for the next succeeding calendar year and upon the passage of such resolution the county auditor shall draw his warrant on the treasurer of the county to the order of the watershed district for the amount so appropriated and shall deliver such warrant to the secretary-treasurer of the district.

Effective Date: 12-14-1967



Section 6105.09 - Organization of board - meetings.

Within sixty days after the appointment of the full membership of a board of directors of a watershed district, the board shall meet and organize by selecting from among its members a chairman and a vice-chairman, who shall hold their respective offices until the next annual meeting of the board as provided in its bylaws. At each annual meeting thereafter the board shall elect from its membership a chairman and a vice-chairman who shall serve for a term of one year.

The board shall appoint and fix the compensation of a secretary-treasurer, who shall not be a member of the board and who shall serve at the pleasure of the board.

The board shall hold at least one regular meeting in each quarter of each calendar year and shall keep a record of its proceedings which shall be open to the public for inspection. Special meetings of the board may be called by the chairman and shall be called by him upon receipt of a written request therefor signed by two or more members of the board.

Written notice of the time and place of each meeting of the board shall be sent to each member of the board by the secretary of the board.

A majority of the full membership of the board shall constitute a quorum and no official business of the board may be conducted unless a quorum is present.

The board may employ, fix the compensation, and prescribe the duties of a chief engineer, and such other engineers, consultants, attorneys, employees, and assistants and may make such expenditures as it may deem necessary to carry out the provisions of sections 6105.01 to 6105.21, inclusive, of the Revised Code.

Effective Date: 09-24-1963



Section 6105.10 - Secretary-treasurer - bond.

The secretary-treasurer of a watershed district is the fiscal officer of the district and the custodian of its funds and records and shall assist the board of directors in such particulars as it directs in the performance of its duties.

The secretary-treasurer shall, before receiving any moneys belonging to the district, furnish bond in such amount as is determined by the board of directors of the district with surety satisfactory to it, and all funds coming into the hands of the secretary-treasurer shall be deposited by him to the account of the district in such depositories as are qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursement shall be made from such funds except in accordance with the rules and regulations adopted by the board of directors of the district.

Effective Date: 12-16-1964



Section 6105.11 - Power and authority of board.

All the power and authority granted to a watershed district shall be vested in and exercised by its board of directors.

Upon its organization, the watershed district constitutes a political subdivision of the state, may sue and be sued, and may enter into contracts in furtherance of its powers and duties. The district may receive and accept gifts and grants from persons or any governmental agency, subject to any conditions or terms not inconsistent with the powers and purposes of the district, or not otherwise unlawful.

The board shall, by the adoption of bylaws, rules, and regulations, provide the procedure for its actions and the exercise of the authority granted to it.

Effective Date: 03-18-1969



Section 6105.12 - Orderly development and beneficial use of the water resources.

The board of directors of a watershed district, for the purpose of assisting to obtain the orderly development and the most beneficial use of the water resources within the territorial boundaries of the district, may:

(A) Review and recommend plans for the development of the water resources within the territorial boundaries of the district;

(B) Recommend appropriate means to resolve water conflicts among water user interests and between geographic areas within the territorial boundaries of the district;

(C) Make studies and review plans relative to the development of water resources of the district, hold hearings thereon, and make such recommendations as are consistent with the beneficial use of water within the district;

(D) Prepare a comprehensive plan for the development and control of the water resources within the district for the purpose of promoting the beneficial use of water within the district which plan shall be submitted to the environmental protection agency;

(E) Counsel with public agencies or private interests seeking advice and assistance relative to the beneficial use of water within the district;

(F) Assist governmental agencies and private interests in the planning and development of water resources within the district;

(G) Have access to all information, statistics, plans, and data relative to the water resources of the district which any governmental agency has available;

(H) Make contracts with any person or agency for the purpose of carrying out sections 6105.01 to 6105.21 of the Revised Code;

(I) Designate specific reaches in the channel of any watercourse, within the territorial boundaries of the district, as a restricted channel and any specific area appurtenant to a restricted channel as a restricted floodway under section 6105.131 of the Revised Code;

(J) Issue permits authorizing the construction, change, or alteration of a structure or obstruction in a restricted channel or relocation, alteration, restriction, deposit, or encroachment into or change of grade of a restricted channel or floodway under section 6105.133 of the Revised Code;

(K) Petition for the creation of a conservancy district or conservancy subdistrict under section 6101.05 or 6101.71 of the Revised Code.

Effective Date: 10-23-1972



Section 6105.13 - Notification of board of work that may affect public water supply.

Whenever any person or governmental agency plans to construct or alter any dam, reservoir, or storage basin, for the purpose of storing, conserving, or diverting water, or plans to drill, bore, or dig, a well or wells to provide water for a public water supply, within the territorial boundaries of a watershed district, such person or agency shall, before such construction or alteration or the drilling, boring, or digging of such well is authorized, notify the board of directors of the watershed district, in writing, of such plans. Such notice shall briefly describe such plan, its location, and the purpose for which it is intended.

Effective Date: 09-24-1963



Section 6105.131 - Designation of restricted channels.

The board of directors of a watershed district may designate a specific reach in the channel of any watercourse within the territorial boundaries of the district as a restricted channel, when the construction or alteration of structures or obstructions within such channel will restrict its capacity so as to constitute an unreasonable hazard to the safety of life and property in times of flood, or designate any area outside the banks of a restricted channel as a restricted floodway when such area is reasonably necessary to the efficiency of a restricted channel as a means of carrying off flood waters. Such designation of a restricted channel or restricted floodway shall be made in the following manner:

(A) The board shall adopt a resolution stating its intent to designate a specific reach in a channel of a watercourse as a restricted channel or a specific area as a restricted floodway. Such resolution shall contain a description of the reach of the channel to be designated as a restricted channel or description of the area to be designated as a restricted floodway and the reasons of the board for making such designation.

(B) The board shall cause such resolution to be published as provided in section 7.16 of the Revised Code or once a week for two consecutive weeks in a newspaper of general circulation in the county or counties in which such restricted channel or restricted floodway is located, together with a notice of the time and place where a hearing will be held by the board on the question of designating such channel as a restricted channel or such area as a restricted floodway . The board also shall give not less than ten days notice of said hearing by first class mail to all owners of property within the area proposed to be designated as a restricted floodway. The date of such hearing shall be not less than ten days after the completion of the publication provided for by this division.

(C) The board shall hold a hearing at the time and place designated in the notice published under division (B) of this section at which time indorsements of and objections to the designation of such channel as a restricted channel or such area as a restricted floodway shall be heard.

(D) The board may, after the completion of the hearing under division (C) of this section and after finding that the construction or alteration of structures or obstructions or relocation, alteration, restriction, deposit, or encroachment within the designated reach of such channel will restrict its capacity so as to constitute an unreasonable hazard to the safety of life and property in times of flood, adopt a resolution designating the reach of the channel described in the resolution of intent adopted under division (A) of this section or any modification thereof as a restricted channel.

(E) In like manner the board may, after completion of a hearing under division (C) of this section and after finding that the construction or alteration of structures or obstructions or change of grade within a designated floodway area will restrict its capacity or efficiency as a means of carrying off flood water so as to constitute an unreasonable hazard to the safety of life and property in times of flood, adopt a resolution designating the area described in the resolution of intent adopted under division (A) of this section, or any modification thereof, as a restricted floodway.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 12-14-1967



Section 6105.132 - Filing designation of restricted channel with county engineer.

When the board of directors of a watershed district has adopted a resolution under section 6105.131 of the Revised Code, designating a specific reach of a channel of a watercourse as a restricted channel or a specific area as a restricted floodway, it shall cause a copy of such resolution and a map and a description of the boundaries of such restricted channel or restricted floodway to be filed in the office of the county engineer of each county in which such restricted channel or restricted floodway is located. Each county engineer shall maintain a restricted channel and restricted floodway record in which shall be placed all resolutions, maps, and descriptions pertaining to restricted channels and restricted floodways filed with the county engineer under this section.

Effective Date: 12-14-1967



Section 6105.133 - Written consent required to affect restricted channel or floodway.

No person or governmental agency, except a conservancy district or subdistrict thereof organized under Chapter 6101. of the Revised Code, shall construct any structure or obstruction, or make or permit to be made any change or alteration in any structure or obstruction in a restricted channel or restricted floodway, or relocate, alter, otherwise restrict, deposit into, encroach upon, or change the grade of a restricted channel or restricted floodway without first receiving the written consent of the board of directors of the watershed district in which such restricted channel or restricted floodway is located.

Application for such written consent shall be filed with the secretary of the board and shall be accompanied by plans, profiles, specifications, and such other information as the board may require.

The board shall, within sixty days of the date of receipt of such application, grant or refuse its consent to such construction, change, alteration, relocation, deposit, encroachment, or change of grade or may incorporate in and make a part of its consent such conditions, regulations, or restrictions as it deems advisable.

In the event the board refuses to grant its consent to such construction, change, alteration, relocation, deposit, encroachment, or change of grade in a restricted channel or restricted floodway as set forth in the application filed under this section or makes a part of its consent conditions, regulations, or restrictions not included in the original application, it shall make a finding that the construction, change, alteration, relocation, deposit, encroachment, or change of grade as set forth in the application filed under the second paragraph of this section will restrict the capacity of such restricted channel or efficiency of the restricted floodway so as to constitute an unreasonable hazard to the safety of life and property in times of flood and so notify, in writing, the person or governmental agency which made the application for such consent.

Effective Date: 03-18-1969



Section 6105.134 - Appeal of refusal of consent.

In the event the board of directors of a watershed district, under section 6105.133 of the Revised Code, refuses to give its consent to the construction, change, alteration, relocation, deposit, encroachment, or change of grade in a restricted channel or restricted floodway or makes a part of its consent conditions, regulations, or restrictions not included in the original application for such consent, the person, or governmental agency making the original application for such consent may appeal, on questions of law and fact, from the decision of the board to the court of common pleas of the county in which the structure or obstruction or other works referred to in such application is or is to be located.

Such appeal shall be filed within fifteen days from the receipt of the written notice under section 6105.133 of the Revised Code.

The court shall conduct a hearing on such appeal and shall give it preference over all other civil cases irrespective of their position on the calendar of the court. The hearing shall proceed as in the trial of civil actions.

The court may affirm, reverse, or modify the decision of the board appealed from and the judgment of the court shall be final and conclusive unless reversed, vacated, or modified on appeal. The court shall certify its judgment to the board and upon receipt of such judgment, the board shall take action in accordance with such judgment.

Effective Date: 12-14-1967



Section 6105.14 - Annual report of proceedings.

Annually the board of directors of a watershed district shall prepare and publish a report of its proceedings during the preceding calendar year. Such report shall contain a summary of the hearings held by the board, the recommendations of the board resulting from such hearings, and any suggestions or recommendations which the board may deem pertinent to the orderly development and beneficial use of the water resources of the district.

A copy of such report shall be filed with the board of county commissioners of each watershed county, the environmental protection agency, and with the legislative authority of each municipal corporation containing territory within the territorial boundaries of the district.

Effective Date: 10-23-1972



Section 6105.15 - Expenditure budget.

On or before the first day of June of each year, the board of directors of a watershed district shall submit to the board of county commissioners of each watershed county an expenditure budget for the watershed district for the next succeeding calendar year.

Effective Date: 12-14-1967



Section 6105.16 - Budget meeting.

Annually, within thirty days after the expenditure budget of a watershed district has been submitted to the boards of county commissioners under section 6105.15 of the Revised Code, the president of the board of county commissioners of that county or part of a county with a population within the territorial boundaries of the district, according to the last federal census, greater than that of any other county or part of a county within such district, shall call a meeting of the president or duly authorized representative of the board of county commissioners of each watershed county for the purpose of adopting an expenditure budget for the district for the next succeeding calendar year and of appointing a member to the board of directors of the district to fill the vacancy which has or will occur as a result of the expiration of a term of a member of the board.

Such meeting shall be called by sending a written notice thereof to such presidents or representatives, at least ten days before the date of the meeting, stating the time and place where the meeting will be held.

The president of the board of county commissioners required to call the meeting under this section shall act as a chairman of the meeting.

Effective Date: 12-14-1967



Section 6105.17 - Adoption of annual expenditure budget.

At the annual meeting called under section 6105.16 of the Revised Code the president or duly authorized representative of the board of county commissioners of each watershed county shall, by a majority vote of those present, adopt an expenditure budget for the district for the next succeeding calendar year. The amounts of the budget adopted under this section may be more or less than the amounts contained in the budget submitted under section 6105.15 of the Revised Code.

The total amount of such budget shall be apportioned among the several watershed counties in the ratio that the taxable value of the real and personal property within such county and within the territorial boundaries of the district bears to the taxable value of all real and personal property within the territorial boundaries of the district, but the ratio for such apportionment need not be calculated more often than once every five years.

The amount of such budget so apportioned to each county shall be included in the budget of each county submitted to its budget commission under section 5705.28 of the Revised Code and in the appropriation resolution of the county for the next succeeding calendar year.

The county auditor of each such county shall, after the passage of the appropriation measure for his county, draw his warrant on the treasurer of the county, payable out of moneys to the credit of the general fund of the county so appropriated, to the order of the watershed district for the amount so appropriated, and shall deliver such warrant to the secretary-treasurer of the district.

Effective Date: 12-14-1967



Section 6105.18 - Dissolution of watershed district.

At any time after the third year following the creation of a watershed district a referendum may be held on the question of dissolution of the district. The question of dissolution of a watershed district may be presented to the electors within the territorial boundaries of the district, at any general election, by the filing of a petition, signed by at least two hundred qualified electors residing within the territorial boundaries of the district, with the board of elections of that county or part of a county with a population within the territorial boundaries of the district, according to the last federal decennial census, greater than that of any other county or part of a county within the territorial boundaries of the district.

Such petition shall be filed with such board not later than four p.m. of the ninetieth day before the day of the general election at which such question is to be presented to the electors.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 6105.19 - Contents of petition to dissolve district.

A petition filed under section 6105.18 of the Revised Code shall contain:

(A) The name of the watershed district it is proposed to dissolve;

(B) A statement that the signers of the petition request that the question of the dissolution of the district be presented to the electors within the territorial boundaries of the district at the next general election.

Effective Date: 09-24-1963



Section 6105.20 - Board of election duties.

The board of elections with which a petition has been filed under section 6105.18 of the Revised Code, after determining that the petition is in proper form and is signed by at least two hundred qualified electors residing within the territorial boundaries of the watershed district, shall, on or before the ninetieth day before the day of the election at which the question of dissolving the district is to be submitted to the electors, certify to the board of elections of each watershed county the question of whether or not the district shall be dissolved.

The board of elections of each of such counties shall place such question on the questions and issues ballot, to be voted at such election by the electors of the county residing within the territorial boundaries of the district, by placing on such ballot the words "For continuing the existence of (name of the district to be here inserted)" and "Against continuing the existence of (name of the district to be here inserted)," with a square before each proposition and a direction to record the vote in the square before one or the other of said propositions as the voter favors or opposes the dissolution of the district.

The vote on the question of the dissolution of the district shall be counted and canvassed in the same manner as the vote for candidates for district office are counted and canvassed.

The board of elections with which the petition was originally filed shall certify the results of such election.

If a majority of the electors voting upon the proposition vote against continuing the existence of the district, the district shall be dissolved as of the thirty-first day of December immediately thereafter.

If a majority of the electors voting upon the proposition vote for continuing the existence of the district, no further referendum shall be held on the same proposition for a period of three years.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 08-22-1995



Section 6105.21 - Distributing the assets following dissolution.

Within ten days after a board of elections, under section 6105.20 of the Revised Code, has certified that a majority of the electors voting on the proposition have voted against continuing the existence of a watershed district, the secretary of the board of directors of the district shall call a special meeting of the board for the purpose of distributing the assets of the district. At such meeting the board shall determine the value of the assets of the district and provide for their distribution among the several watershed counties, in the ratio that the taxable value of the real and personal property within such county and within the territorial boundaries of the district bears to the taxable value of all real and personal property within the territorial boundaries of the district.

Effective Date: 12-14-1967



Section 6105.22 - Injunction.

In the event of any violation of sections 6105.01 to 6105.21, inclusive, of the Revised Code, or the imminent threat thereof, the board of directors of a watershed district in which such violation has occurred or is threatened, or the owner of any property who would be especially damaged by such violation, in addition to any other remedies provided by law may institute and prosecute a suit for injunction to prevent or terminate such violation or correction of a condition constituting or threatening to constitute such a violation.

Effective Date: 12-14-1967



Section 6105.99 - Penalty.

Whoever violates section 6105.13 or 6105.133 of the Revised Code shall be fined not less than one hundred nor more than one thousand dollars. Each day upon which such violation occurs or continues may constitute a separate offense.

Effective Date: 12-14-1967






Chapter 6109 - SAFE DRINKING WATER

Section 6109.01 - Safe drinking water definitions.

As used in this chapter:

(A) "Public water system" means a system for the provision to the public of water for human consumption through pipes or other constructed conveyances if the system has at least fifteen service connections or regularly serves at least twenty-five individuals. "Public water system" includes any collection, treatment, storage, and distribution facilities under control of the operator of the system and used primarily in connection with the system, any collection or pretreatment storage facilities not under such control that are used primarily in connection with the system, and any water supply system serving an agricultural labor camp as defined in section 3733.41 of the Revised Code.

(B) "Contaminant" means any physical, chemical, biological, or radiological substance or matter in water.

(C) "Person" means the state, any political subdivision, agency, institution, or instrumentality thereof, any federal agency, and any person as defined in section 1.59 of the Revised Code.

(D) "Safe Drinking Water Act" means the "Safe Drinking Water Act," 88 Stat. 1660 (1974), 42 U.S.C. 300(f), as amended by the "Safe Drinking Water Amendments of 1977," 91 Stat. 1393, 42 U.S.C. 300(f), the "Safe Drinking Water Act Amendments of 1986," 100 Stat. 642, 42 U.S.C. 300(f), and the "Safe Drinking Water Act Amendments of 1996," 110 Stat. 1613, 42 U.S.C. 300(f), and regulations adopted under those acts.

(E) "Community water system" means a public water system that has at least fifteen service connections used by year-round residents or that regularly serves at least twenty-five year-round residents.

(F) "Small system" means a public water system serving a population of ten thousand or fewer individuals.

(G) "Technical assistance" means nonfinancial assistance provided by the state to public water systems and other eligible applicants, including, without limitation, assistance for planning and design, development, and implementation of source water quality protection programs; locating alternative supplies of drinking water; operational training; restructuring or consolidation of small systems; providing treatment information in order to assist compliance with a national primary drinking water standard; and other nonfinancial assistance authorized by the requirements governing the funds established under this chapter.

(H) "Disadvantaged community" means the service area or portion of a service area of a public water system that meets affordability and other criteria established by the director of environmental protection in rules adopted under division (M) of section 6109.22 of the Revised Code and may include the service area or portion of a service area of a public water system located in a distressed area as defined in section 122.19 of the Revised Code.

(I) "Director of environmental protection" or "director" includes an authorized representative of the director.

(J) "Federal Water Pollution Control Act" has the same meaning as in section 6111.01 of the Revised Code.

Effective Date: 09-29-1999



Section 6109.02 - Public water system exemptions.

Chapter 6109: of the Revised Code does not apply to a public water system which meets all the following conditions:

(A) Consists only of distribution and storage facilities and does not have any collection and treatment facilities;

(B) Obtains all of its water from, but is not owned or operated by, a public water system;

(C) Does not sell water to any person;

(D) Is not a carrier which conveys passengers in interstate commerce.

Effective Date: 12-14-1978



Section 6109.03 - Purpose of safe drinking water statutes.

The purpose of Chapter 6109. of the Revised Code is to protect the public health and welfare and to enable the state to assume and retain primary enforcement responsibility under the Safe Drinking Water Act.

Effective Date: 12-14-1978



Section 6109.04 - Director of environmental protection to administer and enforce.

(A) The director of environmental protection shall administer and enforce this chapter and rules adopted under it.

(B) The director shall adopt, amend, and rescind such rules in accordance with Chapter 119. of the Revised Code as may be necessary or desirable to do both of the following:

(1) Govern public water systems in order to protect the public health;

(2) Govern public water systems to protect the public welfare, including rules governing contaminants in water that may adversely affect the suitability of the water for its intended uses or that may otherwise adversely affect the public health or welfare.

(C) The director may do any or all of the following:

(1) Adopt, amend, and rescind such rules in accordance with Chapter 119. of the Revised Code as may be necessary or desirable to do any or all of the following:

(a) Govern the granting of variances and exemptions from rules adopted under this chapter, subject to requirements of the Safe Drinking Water Act;

(b) Govern the certification of operators of public water systems, including establishment of qualifications according to a classification of public water systems and of provisions for examination, grounds for revocation, reciprocity with other states, renewal of certification, and other provisions necessary or desirable for assurance of proper operation of water systems;

(c) Carry out the powers and duties of the director under this chapter.

(2) Provide a program for the general supervision of operation and maintenance of public water systems;

(3) Maintain an inventory of public water systems;

(4) Adopt and implement a program for conducting sanitary surveys of public water systems;

(5) Establish and maintain a system of record keeping and reporting of activities of the environmental protection agency under this chapter;

(6) Establish and maintain a program for the certification of laboratories conducting analyses of drinking water;

(7) Issue, modify, and revoke orders as necessary to carry out the director's powers and duties under this chapter and primary enforcement responsibility for public water systems under the "Safe Drinking Water Act." Orders issued under this chapter are subject to Chapter 119. of the Revised Code.

(D) Before adopting, amending, or rescinding a rule authorized by this chapter, the director shall do all of the following:

(1) Mail notice to each statewide organization that the director determines represents persons who would be affected by the proposed rule, amendment, or rescission at least thirty-five days before any public hearing thereon;

(2) Mail a copy of each proposed rule, amendment, or rescission to any person who requests a copy, within five days after receipt of the request;

(3) Consult with appropriate state and local government agencies or their representatives, including statewide organizations of local government officials, industrial representatives, and other interested persons.

Although the director is expected to discharge these duties diligently, failure to mail any such notice or copy or to consult with any person does not invalidate any proceeding or action of the director.

Effective Date: 11-26-1997



Section 6109.05 - Plan for the provision of safe drinking water in emergencies.

(A) The director of environmental protection shall adopt a plan for the provision of safe drinking water in emergencies. For purposes of this section "emergency" means an imminent and substantial danger to human health.

(B) Whenever the director determines that a water supply emergency exists requiring immediate action to protect the public health or welfare and the owner or operator of a public water system has not taken such action, he shall issue an order reciting the existence of the emergency and requiring that such action be taken as is necessary to meet the emergency. Such order shall be issued upon written or oral notice, as may be reasonable under the circumstances, and may be issued without prior hearing. Such order shall take effect immediately. Any person to whom such order is directed shall comply therewith immediately, but on application to the director within ten days after receipt of the order shall be afforded a hearing as soon as possible, and not later than twenty days after such application. On the basis of such hearing, the director shall continue such order in effect, revoke it, or modify it. No such emergency order shall remain in effect for more than ninety days after its effective date, except that the director may extend the effectiveness of the order for additional periods, not to exceed ninety days in any extension, if the emergency condition still exists on the date of extension.

Effective Date: 12-14-1978



Section 6109.06 - Water use advisory.

Whenever the director of environmental protection determines that use of water from a public water system presents a threat to the health of persons using such water, he may issue a "water use advisory" alerting the owner, operator, or users of such system of the threat and advising that the use of the water be discontinued or that the water be boiled or otherwise treated to render it safe for use. The director may order the owner or operator of such system to notify its users, or potential users, of the water use advisory by newspaper or other means and to provide notification to radio and television stations.

Effective Date: 12-14-1978



Section 6109.07 - Construction, installation or change of public water system.

(A) No person shall begin construction or installation of a public water system, or make a substantial change in a public water system, until plans therefor have been approved by the director of environmental protection under division (A)(1) or (2) of this section.

(1) Upon receipt of a proper application, the director shall consider the need for compliance with requirements of the Safe Drinking Water Act, and generally accepted standards for the construction and equipping of water systems, and shall issue an order approving or disapproving the plans. In granting an approval, the director may stipulate conditions designed to ensure that the system will be able to meet the requirements of this chapter and rules adopted under it.

(2) The director may enter into an agreement with a political subdivision or investor-owned public utility that owns or operates a public water system and that intends to extend the distribution facilities of its system, to increase the number of service connections to its system, or to add distribution system pump stations or storage tanks in the distribution system, which agreement authorizes a qualified officer or employee of the political subdivision or investor-owned public utility, as determined by the director, to review plans for the extension of the distribution facilities, the increase in the number of service connections, or the addition of distribution system pump stations or storage tanks in the distribution system for compliance with this chapter and the rules adopted under it and to certify to the director whether the plans comply with this chapter and the rules adopted under it. If, pursuant to such an agreement, the official or employee of the political subdivision or investor-owned public utility designated in the agreement certifies to the director that the plans comply with this chapter and the rules adopted under it and if the plans and certification are accompanied by an administrative service fee calculated in accordance with division (N)(2) of section 3745.11 of the Revised Code, the director shall approve the plans without further review by issuance of an order as a final action.

As used in division (A)(2) of this section, "investor-owned public utility" means a person, other than an individual, that is a water-works company, as defined in section 4905.03 of the Revised Code, and that is not owned or operated by a municipal corporation or operated not-for-profit.

(B) No person shall construct or install a public water system, or make any substantial change in a public water system, that is not in accordance with plans approved by the director.

(C) No person shall operate a public water system, and no person who is an owner of a public water system shall permit its operation, if the person knows or has reason to know that the system was constructed or installed, or that a substantial change was made in the system, in violation of division (A) or (B) of this section unless the person has obtained written authorization from the director to operate the system pursuant to division (D) of this section.

(D) The director may issue a notice by certified mail to the operator or owner of a public water system that was constructed, installed, or changed in violation of this section, informing the operator or owner of the violation. The director may issue an order authorizing the operator or owner to operate for ninety days, and the director may extend by order the authorization for periods as may be necessary to allow the owner or operator to submit plans, obtain their approval, and make such changes in the system as may be necessary to bring the system into compliance with the approved plans.

Effective Date: 11-26-1997



Section 6109.08 - Owner or operator to make escrow deposit.

The director of environmental protection shall not approve plans for construction, installation, or substantial modification of a community water system which serves fewer than five hundred service connections, or any part of such system, except a system owned and operated by a public entity, a system which supplies water only to premises owned by the water supplier, or a system regulated by the public utilities commission, unless the owner or operator of such system or part thereof has deposited in escrow an amount equal to fifteen per cent of the cost of the system or part thereof owned by him, but not to exceed fifty thousand dollars.

If a system for which an escrow is required under this section is not properly constructed, maintained, repaired or operated, the director may order the owner or operator of such system or part thereof to correct the deficiencies, and shall authorize use of the funds in the escrow as necessary to enable compliance with his order. When funds are withdrawn from an escrow account, they shall be replaced by the owner or the operator of such system or part thereof within six months of withdrawal.

For purposes of this section, "community water system" means a public water system that serves at least fifteen service connections used by year-round residents or which regularly serves at least twenty-five year-round residents.

For purposes of this section, "public entity" means the federal government, the state, any political subdivision, and any agency, institution, or instrumentality thereof.

Effective Date: 12-14-1978



Section 6109.10 - Prevention of lead contamination.

(A) As used in this section, "lead free" means:

(1) When used with respect to solders or flux, solders or flux containing not more than two-tenths of one per cent lead;

(2) When used with respect to pipes or pipe fittings, pipes or pipe fittings containing not more than eight per cent lead.

(B) Any pipe, pipe fitting, solder, or flux that is used in the installation or repair of a public water system of any plumbing in a residential or nonresidential facility providing water for human consumption which is connected to a public water system shall be lead free. This division does not apply to leaded joints necessary for the repair of cast iron pipes.

(C) Each public water system shall identify and provide notice to persons that may be affected by lead contamination of their drinking water. The notice shall be in such form and manner as may be reasonably required by the director of environmental protection, but shall provide a clear and readily understandable explanation of all of the following:

(1) Potential sources of lead in the drinking water;

(2) Potential adverse health effects;

(3) Reasonably available methods of mitigating known or potential lead content in drinking water;

(4) Any steps the public water system is taking to mitigate lead content in drinking water;

(5) The necessity, if any, of seeking alternative water supplies.

The notice shall be provided notwithstanding the absence of a violation of any drinking water standard.

Effective Date: 09-14-1988



Section 6109.11 - Investigation of complaints of impure water.

Whenever any person files with the environmental protection agency a complaint, in writing, setting forth that it is believed that water provided by a public water system is impure and dangerous to health or does not contain quantities of fluoride as required by section 6109.20 of the Revised Code, the director of environmental protection shall forthwith inquire into and investigate the conditions contained in the complaint.

Effective Date: 12-14-1978



Section 6109.12 - Public water system analyses.

Every owner or operator of a public water system shall have analyses of the water made at such intervals and in such manner as may be ordered by the environmental protection agency. Records of the results of such analyses shall be maintained and reported as required by the agency.

Effective Date: 12-14-1978



Section 6109.13 - Approval of connections to public water system.

No official, officer, or employee in charge of or being employed in the maintenance and operation of a public water system and no other person, firm, or corporation shall establish or permit to be established any connection whereby water from a private, auxiliary, or emergency water system may enter the public water system, unless such private, auxiliary, or emergency water system, and the method of connection and use of such system, has been approved by the environmental protection agency.

Effective Date: 12-14-1978



Section 6109.14 - Notification of danger of contamination - hearing.

When the director of environmental protection finds, upon investigation, that water in a public water system is subject to the danger of contamination by reason of unsatisfactory location, protection, construction, operation, or maintenance of the system, or by reason of the existence of an unsafe emergency system or connection to an unsafe private or auxiliary system, or if the director finds upon investigation that the public health is endangered by reason of the existence of an inadequate public water system, or that the system does not contain quantities of fluoride as required by section 6109.20 of the Revised Code, he shall notify the municipal corporation, county, public institution, or person, owning or operating such public water system of his findings and of the time and place, when and where a hearing may be had. Such notice shall be by personal service, or shall be sent by certified mail to the mayor or managing officer or officers of the municipal corporation, county, or public institution or to the person owning or operating such supply.

Effective Date: 12-14-1978



Section 6109.15 - Improvements, corrections, and changes to prevent contamination.

After the hearing provided for in section 6109.14 of the Revised Code, if the director of environmental protection determines that improvements or changes are necessary and should be made, the director shall order the mayor or managing officer or officers of the municipal corporation, county, or public institution or other person owning or operating a public water system to make improvements, corrections, and changes in the location, protection, construction, operation, or maintenance of the system satisfactory to the director, so as to prevent the contamination of the water or to provide a system not subject to the danger of contamination, or to provide a system adequate to avoid endangering the public health or to provide required quantities of fluoride. Notice of the director's order shall be made by personal service upon or by certified mail to the mayor or managing officer or officers of the municipal corporation, county, or public institution or to the officials, corporation, partnership, or person to whom the order applies.

Effective Date: 12-14-1978



Section 6109.16 - Writ of mandamus.

If the responsible officers of a municipal corporation, county, or public institution fail to submit to the director, within ninety days after receipt of notice of an order of the director of environmental protection under section 6109.15 of the Revised Code, plans for compliance with the order, or fail to perform any act required of them by such order within a reasonable time, the order may be enforced by a writ of mandamus issued by any court authorized to issue such writ.

Effective Date: 12-14-1978



Section 6109.17 - Funds for safe drinking water systems.

The legislative authority of each municipal corporation, or the department or officer having jurisdiction to provide for the raising of revenue by tax levies, sales of bonds, or otherwise shall take all steps necessary to secure the funds for any purpose set forth in sections 6109.11 to 6109.20 of the Revised Code. When the funds are secured, or the bonds therefor have been sold, such funds shall be considered as in the treasury and appropriated for such particular purpose, and shall not be used for any other purpose.

Effective Date: 12-14-1978



Section 6109.18 - Emergency bonds to fund safe drinking water improvements.

If the director of environmental protection determines that the municipal corporation is unable to comply with section 6109.17 of the Revised Code by reason of existing debt and tax limitations, the director may find that an emergency exists requiring the immediate issuance of bonds. When such finding is approved by the tax commissioner and is certified to the taxing authority of the municipal corporation, it shall issue bonds, or notes in anticipation thereof, and such bonds or notes shall be outside the limitations provided by section 133.05 of the Revised Code. The debt charges on bonds issued under order of the director outside the limitations prescribed by section 133.05 of the Revised Code shall be outside the one per cent limitation prescribed by Section 2 of Article XII, Ohio Constitution.

Effective Date: 10-30-1989



Section 6109.19 - Additional charges for water supply to pay for improvements.

Where an order of the director of environmental protection to a person owning and operating a public water system whose rates are regulated by the public utilities commission is final and it is claimed by such person that the revenues derived from the operation of such system is not sufficient to warrant the expense of making the improvements or changes so ordered, an application may be made to the public utilities commission for authority to make and collect additional charges from the water consumers and users of the utility's service. Upon the filing of such application the commission shall fix a time for the hearing thereof and give notice thereof to the mayor of the municipal corporation and the director. If upon hearing the commission finds that the rates theretofore authorized to be charged will not provide revenue sufficient to operate said system and make a reasonable return upon the investment after such improvements and changes are made, it shall by order authorize the collection of such additional charges and compensation as may be just and reasonable.

Effective Date: 12-14-1978



Section 6109.20 - Maintaining fluoride content of public water supply.

If the natural fluoride content of supplied water of a public water system is less than eight-tenths milligrams per liter of water, fluoride shall be added to such water to maintain fluoride content of not less than eight-tenths milligrams per liter of water nor more than one and three-tenths milligrams per liter of water beginning:

(A) On or before January 1, 1971, for a public water system supplying water to twenty thousand or more persons;

(B) On or before January 1, 1972, for a public water system supplying water to five thousand or more persons, but less than twenty thousand persons.

Effective Date: 12-14-1978



Section 6109.21 - License to operate public water system.

(A) Except as provided in divisions (I) and (J) of this section, no person shall operate a public water system in this state without a license issued by the director of environmental protection.

(B)

(1) A person who proposes to operate a new public water system, in addition to complying with section 6109.07 of the Revised Code and rules adopted under it, shall obtain an initial license from the director. The person shall submit an application for the initial license at least forty-five days prior to commencing the operation of the system.

(C) A license shall expire on the thirtieth day of January in the year following its issuance.

(D) A license shall be renewed annually. A person proposing to continue operating a public water system shall apply for a license renewal at least thirty days prior to the expiration date of the license.

(E) Through June 30, 2014, each application for a license or license renewal shall be accompanied by the appropriate fee established under division (M) of section 3745.11 of the Revised Code . However, an applicant for an initial license who is proposing to operate a new public water system shall submit a fee that equals a prorated amount of the appropriate fee established under that division for the remainder of the licensing year.

(F) Not later than thirty days after receiving a completed application and the appropriate license fee for a license or license renewal for a public water system, the director shall do one of the following:

(1) Issue the license or license renewal for the public water system;

(2) Issue the license or license renewal subject to terms and conditions that the director determines are necessary to ensure compliance with this chapter and rules adopted under it;

(3) Deny the license or license renewal if the director finds that the public water system cannot be operated in substantial compliance with this chapter and rules adopted under it.

(G) The director may condition, suspend, or revoke a license or license renewal issued under this section at any time if the director finds that the public water system was not or will not be operated in substantial compliance with this chapter and rules adopted under it.

(H) The director shall adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures and requirements governing both of the following:

(1) Information to be included on applications for licenses and license renewals issued under this section;

(2) The issuance, conditioning, suspension, revocation, and denial of licenses and license renewals under this section.

(I)

(1) As used in division (I) of this section, "church" means a fellowship of believers, congregation, society, corporation, convention, or association that is formed primarily or exclusively for religious purposes and that is not formed or operated for the private profit of any person.

(2) This section does not apply to a church that operates or maintains a public water system solely to provide water for that church or for a campground that is owned by the church and operated primarily or exclusively for members of the church and their families.

(J) This section does not apply to any public or nonpublic school that meets minimum standards of the state board of education that operates or maintains a public water system solely to provide water for that school.

(K) The environmental protection agency shall collect well log filing fees on behalf of the division of soil and water resources in the department of natural resources in accordance with section 1521.05 of the Revised Code and rules adopted under it. The fees shall be submitted to the division quarterly as provided in those rules.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 6/30/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 06-26-2003; 06-30-2005; 2007 HB119 09-29-2007



Section 6109.22 - Rules for administrative assessment and collection of monetary penalties.

(A) There is hereby created the drinking water assistance fund to provide financial and technical assistance for the purposes of protecting public health and achieving and maintaining compliance with the Safe Drinking Water Act and this chapter. In addition to the accounts created under divisions (G) and (H) of this section, the drinking water assistance fund may include any other accounts established by the director of environmental protection. The fund shall be administered by the director consistent with the Safe Drinking Water Act, this section, and rules adopted under division (M) of this section.

(B) The drinking water assistance fund shall consist of the moneys credited to it from all capitalization grants received under the Safe Drinking Water Act except for moneys reserved by the governor pursuant to Title III, section 302 of that act, all moneys credited to the fund from nonfederal sources, including, without limitation, the proceeds of state bonds or notes issued for the benefit of the fund, all payments of principal and interest on loans made from the fund, and all investment earnings on moneys held in the fund. On or before the date that a capitalization grant payment made under the authority of the Safe Drinking Water Act is credited to the fund, required matching moneys shall be credited to the fund. Any moneys transferred to or reserved from the drinking water assistance fund pursuant to Title III, section 302 of the Safe Drinking Water Act shall be accounted for separately.

(C) In a manner consistent with the Safe Drinking Water Act and the applicable drinking water assistance management plan prepared in accordance with this section, the director may reserve and award for assistance moneys allotted to the state under section 1452 of the Safe Drinking Water Act, provided that the director makes a determination that the use of the moneys will accomplish the state's objectives and the objectives established for capitalization grants under the Safe Drinking Water Act. The director may use a portion of the reserved moneys to enter into contracts with qualified organizations, including private nonprofit organizations, to provide statewide on-site technical assistance to small public water systems.

(D) Subject to the terms of the agreements provided for in division (E) of this section, moneys in the drinking water assistance fund shall be held in trust by the Ohio water development authority for the purposes of this section, shall be kept in the same manner that funds of the authority are kept under section 6121.11 of the Revised Code, and may be invested in the same manner that funds of the authority are invested under section 6121.12 of the Revised Code. Moneys in the drinking water assistance fund shall be separate and apart from and not a part of the state treasury or of the other funds of the authority. No withdrawals or disbursements shall be made from the drinking water assistance fund without the written authorization of the director.

(E) The director shall adopt written criteria to ensure that fiscal controls are established for prudent administration of the drinking water assistance fund. For that purpose, the director and the authority shall enter into any necessary and appropriate agreements under which the authority may perform or provide any of the following:

(1) Fiscal controls and accounting procedures governing fund balances, receipts, and disbursements;

(2) Administration of loan accounts;

(3) Maintenance, management, and investment of moneys in the fund.

Any agreement entered into under division (E) of this section shall provide for the payment of reasonable fees to the authority for any services it performs under the agreement and may provide for reasonable fees for the assistance of financial or accounting advisors. Payment of any of the fees to the authority may be made from the drinking water assistance administrative account established under division (G) of this section.

(F) The authority may make moneys available to the director for the purpose of providing matching moneys required to be credited to the drinking water assistance fund under division (B) of this section, subject to any terms that the director and the authority consider appropriate, and may pledge moneys that are held by the authority to secure the payment of bonds or notes issued by the authority to provide those matching moneys.

The director and the authority may enter into trust agreements to enable the authority to issue and refund bonds or notes for the sole benefit of the drinking water assistance fund, including, without limitation, the raising of matching moneys required to be credited to the fund in accordance with division (B) of this section. The agreements may authorize the pledge of moneys accruing to the fund from payments of principal or interest or both on loans made from the fund to secure bonds or notes, the proceeds of which bonds or notes shall be for the sole benefit of the drinking water assistance fund. The agreements may contain any terms that the director and the authority consider reasonable and proper for the payment and security of the bondholders or noteholders.

(G) There is hereby established within the drinking water assistance fund the drinking water assistance administrative account. No state matching moneys deposited into the fund under this section shall be used for the purpose of paying for or defraying the costs of administering this section. The director may establish and collect fees from applicants for assistance provided under this section. The total fees charged to an applicant under this division for assistance under this section shall not exceed the following:

(1) For the environmental protection agency, one per cent of the principal amount of the assistance awarded to the applicant;

(2) For the authority, thirty-five one-hundredths of one per cent of the principal amount of the assistance awarded to the applicant.

All moneys from the fees shall be credited to the drinking water assistance administrative account in the fund. The moneys shall be used solely to defray the costs of administrating this section.

(H) There is hereby established within the drinking water assistance fund the water supply revolving loan account. The director may provide financial assistance from the water supply revolving loan account for improvements to community water systems and to nonprofit noncommunity public water systems.

(I) All moneys from the fund credited to the water supply revolving loan account, all interest earned on moneys credited to the account, and all payments of principal and interest on loans made from the account shall be dedicated in perpetuity and used and reused solely for the following purposes, except as otherwise provided in this section:

(1) To make loans to community water systems and nonprofit noncommunity public water systems, subject to all of the following conditions:

(a) The loans are made at or below market rates of interest, including, without limitation, interest-free loans;

(b) Each recipient of a loan shall establish a dedicated source of security or revenue for repayment of the loan;

(c) All payments of principal and interest on the loans shall be credited to the water supply revolving loan account.

(2) To purchase or refinance at or below market rates interest debt obligations incurred after July 1, 1993, by municipal corporations, other political subdivisions, and interstate agencies having territory in the state;

(3) To guarantee or purchase insurance for debt obligations when the guarantee or insurance would improve the borrower's access to credit markets or would reduce the interest paid on those obligations;

(4) As a source of revenue or security for the payment of principal and interest on general obligation or revenue bonds or notes issued by this state if the proceeds of the sale of the bonds or notes are or will be deposited into the account;

(5) To provide subsidies in addition to any other financial assistance afforded disadvantaged communities under this section;

(6) To earn interest on moneys credited to the account;

(7) To provide any other assistance authorized by the Safe Drinking Water Act or any other federal law related to the use of federal funds administered under the Safe Drinking Water Act.

(J) The director may provide financial assistance from the water supply revolving loan account after determining all of the following:

(1) The applicant for financial assistance has the legal, institutional, managerial, and financial capability to construct, operate, and maintain its public water system and the proposed improvements to it;

(2) The applicant will implement a financial management plan that includes, without limitation, provisions for satisfactory repayment of the financial assistance;

(3) The public water system of which the project for which assistance is proposed is a part is economically and nonmonetarily cost-effective, based on an evaluation of feasible alternatives that meet the drinking water treatment needs of the planning area in which the proposed project is located;

(4) Based on a comprehensive environmental review approved by the director, there are no significant adverse environmental effects resulting from all necessary improvements to the public water system of which the project proposed for assistance is a part;

(5) Public participation has occurred during the process of planning the project in compliance with applicable requirements under the Safe Drinking Water Act;

(6) The application meets the requirements of this section and rules adopted under division (M) of this section and is consistent with section 1452 of the Safe Drinking Water Act and regulations adopted under it;

(7) If the applicant for assistance is a water district formed under Chapter 6119. of the Revised Code that operates a public water system and that water district seeks to extend the distribution facilities, increase the number of service connections to its system, or provide for any other expansion of its system, the water district has consulted with the board of county commissioners from each county in which is located the proposed extension of distribution facilities, increase in the number of service connections, or other expansion of the public water system;

(8) The application meets any other requirements that the director considers necessary or appropriate to protect public health and the environment and to ensure the financial integrity of the water supply revolving loan account.

Upon approval by the director of an application for financial assistance, the Ohio water development authority shall disburse the appropriate financial assistance from the water supply revolving loan account. If the proposed financial assistance is a loan, and if the payments of the principal or interest on the loan are or are expected to be pledged to secure payment of bonds issued or expected to be issued by the authority, the director shall submit the application for the loan to the authority for review and approval with respect to any matters pertaining to security for and the marketability of authority bonds. Review and approval by the authority shall be required prior to the making of such a loan.

(K) In accordance with rules adopted under division (M) of this section, the director periodically shall prepare a drinking water assistance management plan establishing the short-term and long-term goals for the assistance provided under this section, the allocation of available resources for the purposes of this section, the environmental, financial, and administrative terms, conditions, and criteria for the award of financial and technical assistance under this section, and the intended uses of capitalization grants and available moneys from the drinking water assistance fund. Criteria for awarding financial or technical assistance under this section shall not favor or disfavor any otherwise qualified nonprofit noncommunity public water system because it is owned by, operated by, or services a religious organization or a facility used for religious purposes. Prior to its adoption, the director shall make the drinking water assistance management plan available for public review and comment at a minimum of two public meetings and shall take adequate steps to ensure that reasonable public notice of each public meeting is given at least thirty days prior to the meeting.

The plan shall include, without limitation, a system that prioritizes projects funded by the water supply revolving loan account based on the relative risk to human health being addressed, their necessity for ensuring compliance with requirements of the Safe Drinking Water Act, and their affordability to the applicants, as determined by the director. Financial assistance for projects from the water supply revolving loan account shall be limited to projects that are included in that prioritization and shall be awarded based upon their priority position and the applicants' readiness to proceed with their proposed activities as determined by the director. The drinking water assistance management plan shall include terms, conditions, amounts of moneys, and qualifying criteria, in addition to any other criteria established under this section, governing the financial assistance to be awarded to applicants from the water supply revolving loan account. The director shall determine the most effective use of the moneys in that account to achieve the state's drinking water assistance goals and objectives.

(L) The director, consistent with this section and applicable rules adopted under division (M) of this section, may enter into an agreement with an applicant for assistance from the drinking water assistance fund. Based on the director's review and approval of the project plans submitted under section 6109.07 of the Revised Code, any determinations made under division (J) of this section if an applicant seeks funding from the water supply revolving loan account, and any other requirements of this section and rules adopted under it, the director may establish in the agreement environmental and financial terms and conditions of the financial assistance to be offered to the applicant. If the recipient of financial assistance under this section defaults on any payment required in the agreement for financial assistance or otherwise violates a term or condition of the agreement or of the plan approval for the project under section 6109.07 of the Revised Code, the director, in addition to any other available remedies, may terminate, suspend, or require immediate repayment of the financial assistance. The director also may take any enforcement action available under this chapter.

(M) The director may adopt rules in accordance with Chapter 119. of the Revised Code for the implementation and administration of this section. The rules shall be consistent with section 1452 of the Safe Drinking Water Act.

(N)

(1) For the purposes of this section, appealable actions of the director pursuant to section 3745.04 of the Revised Code are limited to the following:

(a) Adoption of the drinking water assistance management plan prepared under division (K) of this section;

(b) Approval of priority systems, priority lists, and written program administration policies;

(c) Approval or disapproval under this section of applicants' project plans submitted under section 6109.07 of the Revised Code;

(d) Approval or disapproval of an application for assistance.

(2) Notwithstanding section 119.06 of the Revised Code, the director may take the final actions described in divisions (N)(1)(a) to (d) of this section without holding an adjudication hearing in connection with the action and without first issuing a proposed action under section 3745.07 of the Revised Code.

(3) Each action described in divisions (N)(1)(a) to (d) of this section and each approval of a plan under section 6109.07 of the Revised Code is a separate and discrete action of the director. Appeals are limited to the issues concerning the specific action appealed. Any appeal shall not include issues determined under the scope of any prior action.

(O) The failure or inability of a public water system to obtain assistance under this section does not alter the obligation of the public water system to comply with all applicable requirements of this chapter and rules adopted under it.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 11-26-1997



Section 6109.23 - Administrative assessment and collection of monetary penalties for failure to comply with safe drinking water rules.

To the extent required by the Safe Drinking Water Act, the director of environmental protection may adopt, amend, and rescind rules pursuant to section 6109.04 of the Revised Code providing for the administrative assessment and collection of monetary penalties for failure to comply with this chapter or rules adopted under it. For public water systems serving populations of more than ten thousand, a monetary penalty assessed under this section shall be not less than one thousand dollars for each day of each violation, but in no case shall the total amount of monetary penalty exceed ten thousand dollars per violation. For public water systems serving populations of ten thousand or fewer, the rules adopted under this section shall establish a methodology for calculating the monetary penalty based on the size of the system, the threat to public health presented by the failure to comply, and other factors that may be necessary to ensure compliance with this chapter and rules adopted under it, but in no case shall the total amount of monetary penalty exceed two thousand five hundred dollars per violation. For the purposes of this section, the director may require the submission of compliance schedules and related information.

Any orders, payments, sanctions, or other requirements imposed pursuant to rules adopted under this section are in addition to any other orders, payments, sanctions, or requirements issued or imposed under this chapter and rules adopted under it and shall not affect any civil or criminal enforcement proceedings brought under this chapter, rules adopted under it, or any other state or local law. Moneys collected pursuant to this section shall be credited to the drinking water protection fund created in section 6109.30 of the Revised Code.

Effective Date: 11-26-1997



Section 6109.24 - Demonstration of technical, managerial, and financial capability of new systems.

A public water system that is a community water system, or that is not a community water system and serves a nontransient population, and that proposes to commence providing water to the public after October 1, 1999, shall include with the submission of plans required under section 6109.07 of the Revised Code documentation that demonstrates the technical, managerial, and financial capability of the system to comply with this chapter and rules adopted under it. The director of environmental protection shall adopt, and may amend and rescind, rules pursuant to section 6109.04 of the Revised Code establishing requirements governing the demonstration of technical, managerial, and financial capability for the purposes of this section.

The director may deny approval of plans submitted under section 6109.07 of the Revised Code if the public water system that submitted the plans fails to demonstrate technical, managerial, and financial capability in accordance with this section and rules adopted under it.

Effective Date: 11-26-1997



Section 6109.30 - Drinking water protection fund.

(A) There is hereby created in the state treasury the drinking water protection fund, which shall be administered by the director of environmental protection. The fund shall consist of moneys distributed to it and shall be used for all of the following purposes:

(1) Administration of this chapter and rules adopted under it;

(2) Administration in this state of the "Safe Drinking Water Act";

(3) Provision of technical assistance to public water systems in this state for the purposes of this chapter and rules adopted under it;

(4) Special studies conducted by the director for the monitoring and testing of drinking water quality in this state;

(5) Support of programs for the prevention of contamination of surface and ground water supplies in this state that are sources of drinking water.

Moneys in the fund shall not be used to meet any state matching requirements that are necessary to obtain federal grants.

(B) The director may expend not more than two hundred thousand dollars from the fund in each fiscal year for the purpose of making loans to owners and operators of public water systems for emergency remediation of threats of contamination to public water supplies. The director shall not loan more than twenty-five thousand dollars to the owner or operator of any single public water system. The director shall adopt, and may amend and rescind, rules in accordance with Chapter 119. of the Revised Code establishing application procedures and requirements for those loans. The rules shall require that an owner or operator receiving a loan under this division repay the loan to the fund not later than twelve months after receiving it.

Effective Date: 07-01-1993



Section 6109.31 - Violations - noncompliance.

(A) No person shall violate this chapter, a rule adopted under it, or any order or term or condition of a license, license renewal, variance, or exemption granted by the director of environmental protection under it. Each day of noncompliance is a separate violation.

(B) No person shall make a false material statement or representation in an application, license, record, report, or other document that is required to be submitted to the director or to the attorney general under this chapter, a rule adopted under it, or any order or term or condition of a license, license renewal, variance, or exemption granted by the director under it.

(C) No person shall alter, substitute, falsify, conceal, or purposefully omit a sample that is required to be collected pursuant to any reporting requirement that is established under this chapter or a rule adopted under it.

(D) No person shall tamper with, alter, or interfere with the operation of a public water system without the authorization of the owner or operator of the system or of the director.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-01-1993



Section 6109.32 - Investigations - enforcement by attorney general.

The director of environmental protection may on the director's own initiative investigate or make inquiries into any suspected violation of section 6109.31 of the Revised Code.

The attorney general, upon written request by the director, shall bring an action for injunction or other appropriate civil action or criminal prosecution against any person violating or threatening to violate that section. In an action for injunction to enforce any final order of the director, the finding by the director, after hearing, is prima-facie evidence of the facts found therein.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 12-14-1978



Section 6109.33 - Civil penalty.

Any person who violates section 6109.31 of the Revised Code shall pay a civil penalty of not more than twenty-five thousand dollars for each violation, to be paid into the state treasury to the credit of the drinking water protection fund created in section 6109.30 of the Revised Code. The attorney general, upon written request by the director of environmental protection, shall bring an action for such a penalty against any person who violates that section. Such an action is a civil action, governed by the Rules of Civil Procedure and other rules of practice and procedure applicable to civil actions.

Effective Date: 07-01-1993



Section 6109.34 - Right of entry.

The director of environmental protection or his duly authorized representative may enter at reasonable times upon any private or public property to inspect and investigate conditions relating to the construction, maintenance, and operation of a public water system, and may take samples for analysis. If entry or inspection authorized by this section is refused, hindered, or thwarted, the director or his authorized representative may by affidavit apply for, and any judge of a court of record may issue, an appropriate inspection warrant necessary to achieve the purposes of this chapter within the court's territorial jurisdiction.

Effective Date: 12-14-1978



Section 6109.35 - Nonliability of water suppliers.

(A) As used in this section:

(1) "Water supplier" means an entity that is subject to this chapter and rules adopted under it and that supplies drinking water through pipes, through tubing, or in a similar manner to consumers within this state.

(2) "Acquiring water supplier" means a water supplier that satisfies both of the following:

(a) The water supplier acquires ownership of an existing water supplier.

(b) The water supplier and the acquired existing water supplier do not have any mutual directors, officers, controlling shareholders, or other persons with an ownership interest prior to the acquisition.

(3) "Drinking water standards" means safe drinking water standards established by the environmental protection agency under this chapter or established by the United States environmental protection agency under the Safe Drinking Water Act.

(B) An acquiring water supplier that acquires ownership of an existing public water system is not liable in damages in a civil action for injury, death, or loss to person or property that occurred prior to the acquisition and that was allegedly caused by the previous water supplier's failure to comply with drinking water standards if the acquiring water supplier does both of the following:

(1) Enters into a written agreement with the environmental protection agency to bring the water system into compliance with drinking water standards within a specified period of time;

(2) Brings the water system into compliance with drinking water standards within the time period agreed to under division (B)(1) of this section.

(C) A water supplier that operates a public water system is not liable in damages in a civil action to any person for injury, death, or loss to person or property that allegedly arises from the person's consumption of water supplied by the water supplier if all of the following apply:

(1) During the period of time that the water supplier supplies water to the person, the water supplied by the water supplier meets all applicable drinking water standards.

(2) The water supplier has not been found to be in significant noncompliance with drinking water standards.

(3) The injury, death, or loss to person or property is alleged to be caused by a substance for which drinking water standards have been established.

(D)

(1) This section does not create a new cause of action or substantive legal right against a water supplier.

(2) This section does not affect any immunities from civil liability or defenses established by another section of the Revised Code or available at common law to which a water supplier may be entitled under circumstances not covered by this section.

(3) This section does not create immunity from civil liability for violations of section 6109.31 of the Revised Code.

Effective Date: 06-18-2002



Section 6109.99 - Criminal penalties.

(A) Except as provided in division (C) of this section, whoever recklessly violates section 6109.31 of the Revised Code is guilty of a misdemeanor and, notwithstanding section 2929.28 of the Revised Code, shall be fined not more than ten thousand dollars or imprisoned for not more than four years, or both. Each day of violation constitutes a separate offense.

(B) Whoever knowingly violates division (B), (C), or (D) of section 6109.31 of the Revised Code is guilty of a felony and, notwithstanding section 2929.18 of the Revised Code, shall be fined not more than twenty-five thousand dollars or imprisoned for not more than four years, or both. Each day of violation constitutes a separate offense.

(C) Whoever recklessly or knowingly violates division (A) of section 6109.31 of the Revised Code is guilty of a felony if the violation poses a significant threat to or causes significant harm to public health and, notwithstanding section 2929.18 of the Revised Code, shall be fined not more than twenty-five thousand dollars or imprisoned for not more than four years, or both. Each day of violation constitutes a separate offense.

Added by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.






Chapter 6111 - WATER POLLUTION CONTROL

Section 6111.01 - Water pollution control definitions.

As used in this chapter:

(A) "Pollution" means the placing of any sewage, sludge, sludge materials, industrial waste, or other wastes in any waters of the state.

(B) "Sewage" means any liquid waste containing sludge, sludge materials, or animal or vegetable matter in suspension or solution, and may include household wastes as commonly discharged from residences and from commercial, institutional, or similar facilities.

(C) "Industrial waste" means any liquid, gaseous, or solid waste substance resulting from any process of industry, manufacture, trade, or business, or from the development, processing, or recovery of any natural resource, together with such sewage as is present.

(D) "Other wastes" means garbage, refuse, decayed wood, sawdust, shavings, bark, and other wood debris, lime, sand, ashes, offal, night soil, oil, tar, coal dust, dredged or fill material, or silt, other substances that are not sewage, sludge, sludge materials, or industrial waste, and any other "pollutants" or "toxic pollutants" as defined in the Federal Water Pollution Control Act that are not sewage, sludge, sludge materials, or industrial waste.

(E) "Sewerage system" means pipelines or conduits, pumping stations, and force mains, and all other constructions, devices, appurtenances, and facilities used for collecting or conducting water-borne sewage, industrial waste, or other wastes to a point of disposal or treatment, but does not include plumbing fixtures, building drains and subdrains, building sewers, and building storm sewers.

(F) "Treatment works" means any plant, disposal field, lagoon, dam, pumping station, building sewer connected directly to treatment works, incinerator, or other works used for the purpose of treating, stabilizing, blending, composting, or holding sewage, sludge, sludge materials, industrial waste, or other wastes, except as otherwise defined.

(G) "Disposal system" means a system for disposing of sewage, sludge, sludge materials, industrial waste, or other wastes and includes sewerage systems and treatment works.

(H) "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and other bodies or accumulations of water, surface and underground, natural or artificial, regardless of the depth of the strata in which underground water is located, that are situated wholly or partly within, or border upon, this state, or are within its jurisdiction, except those private waters that do not combine or effect a junction with natural surface or underground waters.

(I) "Person" means the state, any municipal corporation, any other political subdivision of the state, any person as defined in section 1.59 of the Revised Code, any interstate body created by compact, or the federal government or any department, agency, or instrumentality thereof.

(J) "Industrial water pollution control facility" means any disposal system or any treatment works, pretreatment works, appliance, equipment, machinery, pipeline or conduit, pumping station, force main, or installation constructed, used, or placed in operation primarily for the purpose of collecting or conducting industrial waste to a point of disposal or treatment; reducing, controlling, or eliminating water pollution caused by industrial waste; or reducing, controlling, or eliminating the discharge into a disposal system of industrial waste or what would be industrial waste if discharged into the waters of the state.

(K) "Schedule of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with standards and rules adopted under sections 6111.041 and 6111.042 of the Revised Code or compliance with terms and conditions of permits set under division (J) of section 6111.03 of the Revised Code.

(L) "Federal Water Pollution Control Act" means the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended by the "Clean Water Act of 1977," 91 Stat. 1566, 33 U.S.C.A. 1251, and all other amendments to that act.

(M) "Historically channelized watercourse" means the portion of a watercourse on which an improvement, as defined in divisions (C)(2) to (4) of section 6131.01 of the Revised Code, was constructed pursuant to Chapter 1515., 6131., or 6133. of the Revised Code or a similar state law that preceded any of those chapters and authorized such an improvement.

(N) "Sludge" means sewage sludge and a solid, semi-solid, or liquid residue that is generated from an industrial wastewater treatment process and that is applied to land for agronomic benefit. "Sludge" does not include ash generated during the firing of sludge in a sludge incinerator, grit and screening generated during preliminary treatment of sewage in a treatment works, animal manure, residue generated during treatment of animal manure, or domestic septage.

(O) "Sludge materials" means solid, semi-solid, or liquid materials derived from sludge and includes products from a treatment works that result from the treatment, blending, or composting of sludge.

(P) "Storage of sludge" means the placement of sludge on land on which the sludge remains for not longer than two years, but does not include the placement of sludge on land for treatment.

(Q) "Sludge disposal program" means any program used by an entity that begins with the generation of sludge and includes treatment or disposal of the sludge, as "treatment" and "disposal" are defined in division (Y) of section 3745.11 of the Revised Code.

(R) "Agronomic benefit" means any process that promotes or enhances plant growth and includes, but is not limited to, a process that increases soil fertility and moisture retention.

(S) "Sludge management" means the use, storage, treatment, or disposal of, and management practices related to, sludge and sludge materials.

(T) "Sludge management permit" means a permit for sludge management that is issued under division (J) of section 6111.03 of the Revised Code.

(U) "Sewage sludge" has the same meaning as in division (Y) of section 3745.11 of the Revised Code.

Effective Date: 03-17-2000



Section 6111.02 - Isolated wetland permit definitions.

As used in this section and sections 6111.021 to 6111.028 of the Revised Code:

(A) "Category 1 wetland," "category 2 wetland," or "category 3 wetland" means a category 1 wetland, category 2 wetland, or category 3 wetland, respectively, as described in rule 3745-1-54 of the Administrative Code, as that rule existed on July 17, 2001, and as determined to be a category 1, category 2, or category 3 wetland, respectively, through application of the "Ohio rapid assessment method for wetlands version 5.0," including the Ohio rapid assessment method for wetlands version 5.0 quantitative score calibration dated August 15, 2000, unless an application for a section 401 water quality certification was submitted prior to February 28, 2001, in which case the applicant for the permit may elect to proceed in accordance with Ohio rapid assessment method for wetlands version 4.1.

(B) "Creation" means the establishment of a wetland where one did not formerly exist and that involves wetland construction on nonhydric soils.

(C) "Enhancement" means activities conducted in an existing wetland to improve or repair existing or natural wetland functions and values of that wetland.

(D) "Fill material" means any material that is used to fill an aquatic area, to replace an aquatic area with dry land, or to change the bottom elevation of a wetland for any purpose and that consists of suitable material that is free from toxic contaminants in other than trace quantities. "Fill material" does not include either of the following:

(1) Material resulting from normal farming, silviculture, and ranching activities, such as plowing, cultivating, seeding, and harvesting, for the production of food, fiber, and forest products;

(2) Material placed for the purpose of maintenance of existing structures, including emergency reconstruction of recently damaged parts of currently serviceable structures such as dikes, dams, levees, groins, riprap, breakwaters, causeways, and bridge abutments or approaches, and transportation structures.

(E) "Filling" means the addition of fill material into a wetland for the purpose of creating upland, changing the bottom elevation of the wetland, or creating impoundments of water. "Filling" includes, without limitation, the placement of the following in wetlands: fill material that is necessary for the construction of any structure; structures or impoundments requiring rock, sand, dirt, or other material for its construction; site-development fills for recreational, industrial, commercial, residential, or other uses; causeways or road fills; dams and dikes; artificial islands, property protection, or reclamation devices such as riprap, groins, seawalls, breakwalls, and bulkheads and fills; beach nourishment; levees; sanitary landfills; fill material for structures such as sewage treatment facilities, intake and outfall pipes associated with power plants, and underwater utility lines; and artificial reefs.

(F) "Isolated wetland" means a wetland that is not subject to regulation under the Federal Water Pollution Control Act.

(G) "Mitigation" means the restoration, creation, enhancement, or, in exceptional circumstances, preservation of wetlands expressly for the purpose of compensating for wetland impacts.

(H) "Mitigation bank service area" means the designated area where a mitigation bank can reasonably be expected to provide appropriate compensation for impacts to wetlands and other aquatic resources and that is designated as such in accordance with the process established in 33 C.F.R. 332.8 and 40 C.F.R. 230.98.

(I) "Off-site mitigation" means wetland restoration, creation, enhancement, or preservation occurring farther than one mile from a project boundary, but within the same watershed.

(J) "On-site mitigation" means wetland restoration, creation, enhancement, or preservation occurring within and not more than one mile from the project boundary and within the same watershed.

(K) "Practicable" means available and capable of being executed with existing technology and without significant adverse effect on the economic feasibility of the project in light of the overall project purposes and in consideration of the relative environmental benefit.

(L) "Preservation" means the protection of ecologically important wetlands in perpetuity through the implementation of appropriate legal mechanisms to prevent harm to the wetlands. "Preservation" may include protection of adjacent upland areas as necessary to ensure protection of a wetland.

(M) "Restoration" means the reestablishment of a previously existing wetland at a site where it has ceased to exist.

(N) "State isolated wetland permit" means a permit issued in accordance with sections 6111.02 to 6111.027 of the Revised Code authorizing the filling of an isolated wetland.

(O) "Watershed" means an eight-digit hydrologic unit.

(P) "Wetlands" means those areas that are inundated or saturated by surface or ground water at a frequency and duration that are sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions. "Wetlands" includes swamps, marshes, bogs, and similar areas that are delineated in accordance with the 1987 United States army corps of engineers wetland delineation manual and any other procedures and requirements adopted by the United States army corps of engineers for delineating wetlands.

(Q) "Wetland mitigation bank" means a site where wetlands have been restored, created, enhanced, or, in exceptional circumstances, preserved expressly for the purpose of providing mitigation for impacts to wetlands and that has been approved in accordance with the process established in 33 C.F.R. 332.8 and 40 C.F.R. 230.98.

(R) "Eight-digit hydrologic unit" means a common surface drainage area corresponding to one from the list of thirty-seven adapted from the forty-four cataloging units as depicted on the hydrologic unit map of Ohio, United States geological survey, 1988, and as described in division (F)(2) of rule 3745-1-54 of the Administrative Code or as otherwise shown on map number 1 found in rule 3745-1-54 of the Administrative Code. "Eight-digit hydrologic unit" is limited to those parts of the cataloging units that geographically lie within the borders of this state.

(S) "In-lieu fee mitigation" means a payment made by an applicant to satisfy a wetland mitigation requirement established in sections 6111.02 to 6111.027 of the Revised Code.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-17-2001



Section 6111.021 - General and individual isolated wetland permits.

(A)

(1) The director of environmental protection shall issue a general state isolated wetland permit or permits to cover activities within this state for purposes of section 6111.022 of the Revised Code. A general permit is effective for five years. Upon the expiration of a general permit, the director shall issue a new general permit.

(2) The director may issue an individual state isolated wetland permit for purposes of sections 6111.023 and 6111.024 of the Revised Code. An individual permit issued under either of those sections is effective for five years.

(B) A person that proposes to engage in an activity that involves the filling of an isolated wetland shall apply to the director for coverage under a general state isolated wetland permit or shall apply for an individual state isolated wetland permit, as applicable, in accordance with sections 6111.02 to 6111.027 of the Revised Code. No person shall engage in the filling of an isolated wetland unless authorized to do so by a general or individual state isolated wetland permit. Sections 6111.02 to 6111.027 of the Revised Code do not apply to isolated wetlands created by previous coal mining activities where remining is proposed, except for wetlands created for mitigation purposes.

(C) The issuance of a general or individual state isolated wetland permit constitutes the issuance of a section 401 water quality certification for purposes of the Federal Water Pollution Control Act.

Effective Date: 07-17-2001



Section 6111.022 - Proposed filling of wetland subject to level one review.

(A) A proposed filling of a category 1 or a category 2 isolated wetland of one-half acre or less shall require a general state isolated wetland permit and be subject to level one review requirements established under division (B) of this section.

(B) Level one review shall apply only to the filling of a category 1 or a category 2 isolated wetland as described in division (A) of this section requiring a general state isolated wetland permit. A level one review shall require the submission of a pre-activity notice that includes an application, an acceptable wetland delineation, a wetland categorization, a description of the project, a description of the acreage of the isolated wetland that will be subject to filling, site photographs, and a mitigation proposal for the impact to the isolated wetland.

(C) The proposed filling of an isolated wetland that is subject to level one review is authorized by a general state isolated wetland permit unless the director of environmental protection notifies the applicant within thirty days after receipt of a pre-activity notice that the filling of the isolated wetland will result in a significant negative impact on state water quality. An applicant that receives such a notice may apply for an individual state isolated wetland permit in accordance with the procedures and requirements established under section 6111.023 of the Revised Code.

(D) Mitigation for the proposed filling of an isolated wetland that is subject to level one review shall be conducted in the following preferred order:

(1) Without the objection of the director and at the discretion of the applicant, either on site mitigation, mitigation at a wetland mitigation bank within the same United States army corps of engineers district as the location of the proposed filling of the isolated wetland, or off-site mitigation;

(2) In-lieu fee mitigation.

The director, at the director's discretion, may allow an applicant to deviate from the preferred order established in division (D) of this section. If the proposed filling of an isolated wetland will be mitigated by in-lieu fee mitigation, an applicant shall provide documentation to the director that demonstrates that the applicant evaluated the mitigation alternatives established in division (D)(1) of this section.

(E) A person that has submitted a pre-activity notice for coverage under a general state isolated wetland permit under this section shall complete the filling within two years after the end of the thirty-day period following the receipt of the pre-activity notice by the director. If the person does not complete the filling within that two-year period, the person shall submit a new pre-activity notice in accordance with this section.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-17-2001



Section 6111.023 - Proposed filling of wetland subject to level two review.

(A) A proposed filling of a category 1 isolated wetland of greater than one-half acre or the proposed filling of a category 2 isolated wetland of greater than one-half acre, but less than or equal to three acres shall require an individual state isolated wetland permit and be subject to level two review requirements established under division (B) of this section.

(B) Level two review shall apply to the filling of a category 1 or a category 2 isolated wetland described in division (A) of this section and shall require all of the following:

(1) All of the information required to be submitted with a pre-activity notice as described in division (B) of section 6111.022 of the Revised Code;

(2) The submission of an analysis of practicable on-site alternatives to the proposed filling of the isolated wetland that would have a less adverse impact on the isolated wetland ecosystem;

(3) The submission of information indicating whether high quality waters, as defined in rule 3745-1-05 of the Administrative Code, are to be avoided by the proposed filling of the isolated wetland.

(C) The director of environmental protection shall issue or deny an individual state isolated wetland permit for the proposed filling of an isolated wetland that is subject to level two review not later than ninety days after the receipt of an application for the permit. The director shall issue an individual state isolated wetland permit for the proposed filling of an isolated wetland that is subject to level two review unless the director determines that the applicant for the permit has failed to demonstrate all of the following:

(1) There is no practicable on-site alternative to the proposed filling of the isolated wetland that would have a less adverse impact on the isolated wetland ecosystem.

(2) Reasonable buffers have been provided for any isolated wetland that will be avoided at the site where the proposed filling of the isolated wetland will take place.

(3) The isolated wetland that will be subject to filling is not locally or regionally scarce within the watershed in which it is located and does not contain rare, threatened, or endangered species.

(4) The impact would not result in significant degradation to the aquatic ecosystem.

(5) Appropriate mitigation has been proposed for any unavoidable impacts.

(6) Storm water and water quality controls will be installed to ensure that peak post-development rates of surface water runoff from the impacted isolated wetland do not exceed the peak pre-development rates of runoff from the on-site isolated wetland. Water quality improvement measures shall be incorporated into the design of the storm water control measures to the maximum extent practicable. Examples of these measures include, but are not limited to, incorporating vegetated areas in a storm water control plan.

(7) Any additional, practicable, site-specific requirements that are determined necessary by the director to protect water quality have been satisfied.

(D)

(1) Notwithstanding an applicant's demonstration under division (C) of this section, the director may deny an application for an individual state isolated wetland permit submitted under this section if the director determines that the proposed filling of the isolated wetland will result in an adverse short-term or long-term impact on water quality.

(2) The director may impose any practicable terms and conditions on an individual state isolated wetland permit issued under this section that are appropriate or necessary to ensure adequate protection of state water quality and to ensure compliance with this chapter and rules adopted under it.

(3) Prior to the issuance of an individual state isolated wetland permit under this section, or prior to, during, or after the filling of the isolated wetland that is the subject of the permit, the director may require that the applicant or permit holder perform various environmental quality tests, including, without limitation, chemical analyses of water, sediment, or fill material and bioassays, in order to ensure adequate protection of water quality.

(E)

(1) Mitigation for the proposed filling of a category 1 isolated wetland that is subject to level two review shall be conducted in the following preferred order:

(a) Without the objection of the director and at the discretion of the applicant, either on-site mitigation, mitigation at a wetland mitigation bank within the same United States army corps of engineers district as the location of the proposed filling of the isolated wetland, or off-site mitigation;

(b) In-lieu fee mitigation.

The director, at the director's discretion, may allow an applicant to deviate from the preferred order established in division (E)(1) of this section. If the proposed filling of an isolated wetland will be mitigated by in-lieu fee mitigation, an applicant shall provide documentation to the director that demonstrates that the applicant evaluated the mitigation alternatives established in division (E)(1)(a) of this section.

(2) Mitigation for the proposed filling of a category 2 isolated wetland that is subject to level two review shall be conducted in the following preferred order:

(a)

Mitigation at a wetland mitigation bank with a service area that includes the location of the proposed filling of the isolated wetland.

(b) Mitigation at a wetland mitigation bank with a service area that is adjacent to the watershed in which the proposed filling of the isolated wetland is located, provided that the watershed is located within the same United States army corps of engineers district. If mitigation occurs in accordance with division (E)(2)(b) of this section, the applicable mitigation ratio calculated under section 6111.027 of the Revised Code shall be multiplied by one and one-half.

(c) In-lieu fee mitigation;

(d) Reasonably identifiable, available, and practicable mitigation within the same watershed

.

The director, at the director's discretion, may allow an applicant to deviate from the preferred order established in division (E)(2) of this section. If the proposed filling of an isolated wetland will be mitigated by in-lieu fee mitigation, an applicant shall provide documentation to the director that demonstrates that the applicant evaluated the mitigation alternatives established in divisions (E)(2)(a) and (b) of this section.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-17-2001



Section 6111.024 - Proposed filling of wetland subject to level three review.

(A) A proposed filling of a category 2 isolated wetland of greater than three acres or a category 3 isolated wetland shall require an individual state isolated wetland permit and be subject to level three review requirements established under division (B) of this section.

(B) Level three review shall apply to the filling of a category 2 or a category 3 isolated wetland described in division (A) of this section and shall require all of the following:

(1) All of the information required to be submitted with a pre-activity notice as described in division (B) of section 6111.022 of the Revised Code;

(2) A full antidegradation review conducted in accordance with rules adopted under section 6111.12 of the Revised Code;

(3) The submission of information indicating whether high quality waters, as defined in rule 3745-1-05 of the Administrative Code, are to be avoided by the proposed filling of the isolated wetland.

(C) The director of environmental protection shall issue or deny an individual state isolated wetland permit for the proposed filling of an isolated wetland that is subject to level three review not later than one hundred eighty days after the receipt of an application for the permit. The director shall not issue an individual state isolated wetland permit for the proposed filling of an isolated wetland that is subject to level three review unless the director determines that the applicant for the permit has demonstrated that the proposed filling will not prevent or interfere with the attainment or maintenance of applicable state water quality standards.

(D)

(1) Notwithstanding division (C) of this section, the director also may deny an application for an individual state isolated wetland permit submitted under this section if the director determines that the proposed filling of the isolated wetland will result in an adverse short-term or long-term impact on water quality.

(2) The director may impose terms and conditions on an individual state isolated wetland permit issued under this section that are appropriate or necessary to ensure adequate protection of state water quality and to ensure compliance with this chapter and rules adopted under it.

(3) Prior to the issuance of an individual state isolated wetland permit under this section, or prior to, during, or after the filling of the isolated wetland that is the subject of the permit, the director may require that the applicant or permit holder perform various environmental quality tests, including, without limitation, chemical analyses of water, sediment, or fill material and bioassays, in order to ensure adequate protection of water quality.

(E) Mitigation for the proposed filling of a category 2 or a category 3 isolated wetland that is subject to level three review shall be conducted in the following preferred order:

(1)

Reasonably identifiable, available, and practicable mitigation within the same watershed;

(2) Mitigation at a wetland mitigation bank with a service area that includes the location of the proposed filling of the isolated wetland.

(3) Mitigation at a wetland mitigation bank with a service area that is adjacent to the watershed in which the proposed filling of the isolated wetland is located, provided that the watershed is located within the same United States army corps of engineers district. If mitigation occurs in accordance with division (E)(3) of this section, the applicable mitigation ratio calculated under section 6111.027 of the Revised Code shall be multiplied by one and one-half.

(4) In-lieu fee mitigation;

(5) If there is a significant ecological reason that the mitigation location should not be limited to the watershed in which the isolated wetland is located and if the proposed mitigation will result in a substantially greater ecological benefit, in a watershed that is adjacent to the watershed in which the isolated wetland is located.

The director, at the director's discretion, may allow an applicant to deviate from the preferred order established in division (E) of this section. If the proposed filling of an isolated wetland will be mitigated by in-lieu fee mitigation, an applicant shall provide documentation to the director that demonstrates that the applicant evaluated the mitigation alternatives established in divisions (E)(1),(2), and (3) of this section.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-17-2001



Section 6111.025 - Wetland mitigation banks.

(A) The department of natural resources, the division of wildlife in that department, or any other division in that department that is designated by the director of natural resources may establish and operate a wetland mitigation bank for purposes of sections 6111.02 to 6111.027 of the Revised Code. A mitigation bank so established may be used by any individual or entity, including any agency or department of the state, for mitigation purposes under those sections. Nothing in this division precludes any other private or public entity from developing a mitigation bank, provided that it is approved by the director of environmental protection under division (C) of this section.

(B) The environmental protection agency, the department of natural resources, the division of wildlife in that department, or any other division in that department that is designated by the director of natural resources may establish and operate an in-lieu fee mitigation program for purposes of sections 6111.02 to 6111.027 of the Revised Code. An in-lieu fee mitigation program so established may be used by any individual or entity, including any agency or department of the state, for mitigation purposes under those sections.

Nothing in this division precludes any other private or public entity from developing an in-lieu fee mitigation program, provided that it is approved by the director of environmental protection under division (C) of this section.

(C) The director of environmental protection in consultation with the director of natural resources shall approve and publish a list of approved wetland mitigation banks and in-lieu fee mitigation programs that shall be used by applicants for state isolated wetland permits for mitigation purposes . In establishing the approved list, the director of environmental protection shall give preference to wetland mitigation banks that are comprised of areas involving the restoration of previously existing wetlands. Applicants for isolated wetland permits shall not use mitigation from a mitigation bank or an in-lieu fee mitigation program that has not been approved under this section.

(D) The director of environmental protection annually shall issue a report to the members of the general assembly on the total number of acres of wetlands and lineal feet of stream that were subject to filling during the immediately preceding fiscal year . The report also shall include the total number of acres of wetlands that were restored, created, enhanced, or preserved through compensatory mitigation that same year as a result of state isolated wetland permits issued under sections 6111.02 to 6111.027 of the Revised Code and the state section 401 water quality certification program administered under section 6111.30 of the Revised Code.

(E) Any wetland category determined through the use of the appropriate Ohio rapid assessment method and verified by the environmental protection agency for purposes of an isolated wetlands permit issued under sections 6111.02 to 6111.027 of the Revised Code is valid for a period of five years following verification.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-17-2001



Section 6111.026 - Application for a general and individual state isolated wetland permit - notice and hearing.

(A)

(1) The director of environmental protection shall prescribe the form of the application for a general state isolated wetland permit and for an individual state isolated wetland permit.

(2) The director shall provide an explanation to an applicant for an individual state isolated wetland permit of the basis for the proposed denial of the application.

(B) Within fifteen business days after the receipt of an application for an individual state isolated wetland permit or an application for coverage under a general state isolated wetland permit, the director shall notify the applicant if the application is complete. If the application is not complete, the director shall include in the notice an itemized list of the information or materials that are necessary to complete the application. Time periods specified in sections 6111.02 to 6111.027 of the Revised Code shall not apply until the application is determined by the director to be complete. If the applicant fails to provide information or materials that are necessary to complete the application within sixty days after the director's receipt of the application, the director may return the incomplete application to the applicant and take no further action on the application.

(C) Except as provided in division (D) of this section, the director shall publish notice of the receipt of a complete application for an individual state isolated wetland permit in a newspaper of general circulation in the county in which the proposed filling of the isolated wetland that is the subject of the application is to take place. The director shall accept comments concerning the application and requests for a public hearing concerning the application for not more than twenty days following the publication of notice concerning the application.

If a public hearing is requested during the twenty-day comment period and the director determines that there is significant public interest, the director or the director's representative shall conduct a public hearing concerning the application. Notice of the public hearing shall be published not later than thirty days prior to the date of the hearing in a newspaper of general circulation in the county in which the proposed filling of the isolated wetland that is the subject of the application is to take place. If a public hearing is requested concerning an application, the director shall accept comments concerning the application until five business days after the public hearing. A public hearing conducted under this division shall take place not later than seventy days after the receipt of the application.

(D) Applications for individual state isolated wetland permits submitted under section 6111.024 of the Revised Code and the issuance of a general state isolated wetland permit under section 6111.021 of the Revised Code are subject to rules adopted under section 6111.12 of the Revised Code governing public notice and participation.

(E) When an application for a state isolated wetland permit is changed, altered, or amended after a public hearing was conducted in accordance with division (C) or (D) of this section, a second hearing shall not be required for the changed, altered, or amended application if the scope of the proposed filling that is proposed by the original application has not changed or the proposed filling has been reduced from that proposed in the original application.

(F) If the isolated wetland that is the subject of an application for an individual state isolated wetland permit submitted under section 6111.023 or 6111.024 of the Revised Code is part of a project that is subject to section 404 of the Federal Water Pollution Control Act, the director, at the request of the applicant, may revise the time periods established in this section for the public comment period and public hearing, if applicable, to coincide with the time periods for an application for a 401 water quality certification. If the applicant makes such a request, the director also may revise the time periods established in sections 6111.023 and 6111.024 of the Revised Code solely for the purpose of eliminating duplicative public comment and public hearing procedures as authorized by this division.

Effective Date: 07-17-2001



Section 6111.027 - Mitigation for impacts to isolated wetlands.

(A) Mitigation for impacts to isolated wetlands under sections 6111.02 to 6111.027 shall be conducted in accordance with the following ratios:

(1) For category 1 and category 2 isolated wetlands, other than forested category 2 isolated wetlands, mitigation located at an approved wetland mitigation bank shall be conducted, or mitigation shall be paid for under an in-lieu fee mitigation program, at a rate of two times the size of the area of isolated wetland that is being impacted.

(2) For forested category 2 isolated wetlands, mitigation located at an approved wetland mitigation bank shall be conducted, or mitigation shall be paid for under an in-lieu fee mitigation program, at a rate of two and one-half times the size of the area of isolated wetland that is being impacted.

(3) All other mitigation shall be subject to mitigation ratios established in division (F) of rule 3745-1-54 of the Administrative Code.

(B) Mitigation that involves the enhancement or preservation of isolated wetlands shall be calculated and performed in accordance with rule 3745-1-54 of the Administrative Code.

(C) An applicant for coverage under a general state isolated wetland permit or for an individual state isolated wetland permit under sections 6111.022 to 6111.024 of the Revised Code shall demonstrate that the mitigation site will be protected in perpetuity and that appropriate practicable management measures are, or will be, in place to restrict harmful activities that jeopardize the mitigation.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 07-17-2001



Section 6111.028 - Discharge of dredged material into isolated wetlands.

(A) The discharge of dredged material into isolated wetlands is subject to sections 6111.021 to 6111.027 of the Revised Code.

(B) As used in this section:

(1) "Discharge of dredged material" has the same meaning as in 33 CFR 323.2 as effective February 16, 2001.

(2) "Dredged material" means material that is excavated or dredged from isolated wetlands. "Dredged material" does not include material resulting from normal farming, silviculture, and ranching activities, such as plowing, cultivating, seeding, and harvesting, for production of food, fiber, and forest products.

Effective Date: 07-17-2001



Section 6111.029 - Dredge and fill fund.

There is hereby created in the state treasury the dredge and fill fund consisting of moneys credited to it under section 3745.113 of the Revised Code. The director of environmental protection shall use moneys in the fund solely for the purpose of administering sections 6111.02 to 6111.029 of the Revised Code.

Effective Date: 07-17-2001



Section 6111.03 - Water pollution control powers of director of environmental protection.

The director of environmental protection may do any of the following:

(A) Develop plans and programs for the prevention, control, and abatement of new or existing pollution of the waters of the state;

(B) Advise, consult, and cooperate with other agencies of the state, the federal government, other states, and interstate agencies and with affected groups, political subdivisions, and industries in furtherance of the purposes of this chapter. Before adopting, amending, or rescinding a standard or rule pursuant to division (G) of this section or section 6111.041 or 6111.042 of the Revised Code, the director shall do all of the following:

(1) Mail notice to each statewide organization that the director determines represents persons who would be affected by the proposed standard or rule, amendment thereto, or rescission thereof at least thirty-five days before any public hearing thereon;

(2) Mail a copy of each proposed standard or rule, amendment thereto, or rescission thereof to any person who requests a copy, within five days after receipt of the request therefor;

(3) Consult with appropriate state and local government agencies or their representatives, including statewide organizations of local government officials, industrial representatives, and other interested persons.

Although the director is expected to discharge these duties diligently, failure to mail any such notice or copy or to so consult with any person shall not invalidate any proceeding or action of the director.

(C) Administer grants from the federal government and from other sources, public or private, for carrying out any of its functions, all such moneys to be deposited in the state treasury and kept by the treasurer of state in a separate fund subject to the lawful orders of the director;

(D) Administer state grants for the construction of sewage and waste collection and treatment works;

(E) Encourage, participate in, or conduct studies, investigations, research, and demonstrations relating to water pollution, and the causes, prevention, control, and abatement thereof, that are advisable and necessary for the discharge of the director's duties under this chapter;

(F) Collect and disseminate information relating to water pollution and prevention, control, and abatement thereof;

(G) Adopt, amend, and rescind rules in accordance with Chapter 119. of the Revised Code governing the procedure for hearings, the filing of reports, the issuance of permits, the issuance of industrial water pollution control certificates, and all other matters relating to procedure;

(H) Issue, modify, or revoke orders to prevent, control, or abate water pollution by such means as the following:

(1) Prohibiting or abating discharges of sewage, industrial waste, or other wastes into the waters of the state;

(2) Requiring the construction of new disposal systems or any parts thereof, or the modification, extension, or alteration of existing disposal systems or any parts thereof;

(3) Prohibiting additional connections to or extensions of a sewerage system when the connections or extensions would result in an increase in the polluting properties of the effluent from the system when discharged into any waters of the state;

(4) Requiring compliance with any standard or rule adopted under sections 6111.01 to 6111.05 of the Revised Code or term or condition of a permit.

In the making of those orders, wherever compliance with a rule adopted under section 6111.042 of the Revised Code is not involved, consistent with the Federal Water Pollution Control Act, the director shall give consideration to, and base the determination on, evidence relating to the technical feasibility and economic reasonableness of complying with those orders and to evidence relating to conditions calculated to result from compliance with those orders, and their relation to benefits to the people of the state to be derived from such compliance in accomplishing the purposes of this chapter.

(I) Review plans, specifications, or other data relative to disposal systems or any part thereof in connection with the issuance of orders, permits, and industrial water pollution control certificates under this chapter;

(J)

(1) Issue, revoke, modify, or deny sludge management permits and permits for the discharge of sewage, industrial waste, or other wastes into the waters of the state, and for the installation or modification of disposal systems or any parts thereof in compliance with all requirements of the Federal Water Pollution Control Act and mandatory regulations adopted thereunder, including regulations adopted under section 405 of the Federal Water Pollution Control Act, and set terms and conditions of permits, including schedules of compliance, where necessary. Any person who discharges, transports, or handles storm water from an animal feeding facility, as defined in section 903.01 of the Revised Code, or pollutants from a concentrated animal feeding operation, as both terms are defined in that section, is not required to obtain a permit under division (J)(1) of this section for the installation or modification of a disposal system involving pollutants or storm water or any parts of such a system on and after the date on which the director of agriculture has finalized the program required under division (A)(1) of section 903.02 of the Revised Code. In addition, any person who discharges, transports, or handles storm water from an animal feeding facility, as defined in section 903.01 of the Revised Code, or pollutants from a concentrated animal feeding operation, as both terms are defined in that section, is not required to obtain a permit under division (J)(1) of this section for the discharge of storm water from an animal feeding facility or pollutants from a concentrated animal feeding operation on and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code.

Any permit terms and conditions set by the director shall be designed to achieve and maintain full compliance with the national effluent limitations, national standards of performance for new sources, and national toxic and pretreatment effluent standards set under that act, and any other mandatory requirements of that act that are imposed by regulation of the administrator of the United States environmental protection agency. If an applicant for a sludge management permit also applies for a related permit for the discharge of sewage, industrial waste, or other wastes into the waters of the state, the director may combine the two permits and issue one permit to the applicant.

A sludge management permit is not required for an entity that treats or transports sewage sludge or for a sanitary landfill when all of the following apply:

(a) The entity or sanitary landfill does not generate the sewage sludge.

(b) Prior to receipt at the sanitary landfill, the entity has ensured that the sewage sludge meets the requirements established in rules adopted by the director under section 3734.02 of the Revised Code concerning disposal of municipal solid waste in a sanitary landfill.

(c) Disposal of the sewage sludge occurs at a sanitary landfill that complies with rules adopted by the director under section 3734.02 of the Revised Code.

As used in division (J)(1) of this section, "sanitary landfill" means a sanitary landfill facility, as defined in rules adopted under section 3734.02 of the Revised Code, that is licensed as a solid waste facility under section 3734.05 of the Revised Code.

(2) An application for a permit or renewal thereof shall be denied if any of the following applies:

(a) The secretary of the army determines in writing that anchorage or navigation would be substantially impaired thereby;

(b) The director determines that the proposed discharge or source would conflict with an areawide waste treatment management plan adopted in accordance with section 208 of the Federal Water Pollution Control Act;

(c) The administrator of the United States environmental protection agency objects in writing to the issuance or renewal of the permit in accordance with section 402 (d) of the Federal Water Pollution Control Act;

(d) The application is for the discharge of any radiological, chemical, or biological warfare agent or high-level radioactive waste into the waters of the United States.

(3) To achieve and maintain applicable standards of quality for the waters of the state adopted pursuant to section 6111.041 of the Revised Code, the director shall impose, where necessary and appropriate, as conditions of each permit, water quality related effluent limitations in accordance with sections 301, 302, 306, 307, and 405 of the Federal Water Pollution Control Act and, to the extent consistent with that act, shall give consideration to, and base the determination on, evidence relating to the technical feasibility and economic reasonableness of removing the polluting properties from those wastes and to evidence relating to conditions calculated to result from that action and their relation to benefits to the people of the state and to accomplishment of the purposes of this chapter.

(4) Where a discharge having a thermal component from a source that is constructed or modified on or after October 18, 1972, meets national or state effluent limitations or more stringent permit conditions designed to achieve and maintain compliance with applicable standards of quality for the waters of the state, which limitations or conditions will ensure protection and propagation of a balanced, indigenous population of shellfish, fish, and wildlife in or on the body of water into which the discharge is made, taking into account the interaction of the thermal component with sewage, industrial waste, or other wastes, the director shall not impose any more stringent limitation on the thermal component of the discharge, as a condition of a permit or renewal thereof for the discharge, during a ten-year period beginning on the date of completion of the construction or modification of the source, or during the period of depreciation or amortization of the source for the purpose of section 167 or 169 of the Internal Revenue Code of 1954, whichever period ends first.

(5) The director shall specify in permits for the discharge of sewage, industrial waste, and other wastes, the net volume, net weight, duration, frequency, and, where necessary, concentration of the sewage, industrial waste, and other wastes that may be discharged into the waters of the state. The director shall specify in those permits and in sludge management permits that the permit is conditioned upon payment of applicable fees as required by section 3745.11 of the Revised Code and upon the right of the director's authorized representatives to enter upon the premises of the person to whom the permit has been issued for the purpose of determining compliance with this chapter, rules adopted thereunder, or the terms and conditions of a permit, order, or other determination. The director shall issue or deny an application for a sludge management permit or a permit for a new discharge, for the installation or modification of a disposal system, or for the renewal of a permit, within one hundred eighty days of the date on which a complete application with all plans, specifications, construction schedules, and other pertinent information required by the director is received.

(6) The director may condition permits upon the installation of discharge or water quality monitoring equipment or devices and the filing of periodic reports on the amounts and contents of discharges and the quality of receiving waters that the director prescribes. The director shall condition each permit for a government-owned disposal system or any other "treatment works" as defined in the Federal Water Pollution Control Act upon the reporting of new introductions of industrial waste or other wastes and substantial changes in volume or character thereof being introduced into those systems or works from "industrial users" as defined in section 502 of that act, as necessary to comply with section 402(b)(8) of that act; upon the identification of the character and volume of pollutants subject to pretreatment standards being introduced into the system or works; and upon the existence of a program to ensure compliance with pretreatment standards by "industrial users" of the system or works. In requiring monitoring devices and reports, the director, to the extent consistent with the Federal Water Pollution Control Act, shall give consideration to technical feasibility and economic reasonableness and shall allow reasonable time for compliance.

(7) A permit may be issued for a period not to exceed five years and may be renewed upon application for renewal . In renewing a permit, the director shall consider the compliance history of the permit holder and may deny the renewal if the director determines that the permit holder has not complied with the terms and conditions of the existing permit. A permit may be modified, suspended, or revoked for cause, including, but not limited to, violation of any condition of the permit, obtaining a permit by misrepresentation or failure to disclose fully all relevant facts of the permitted discharge or of the sludge use, storage, treatment, or disposal practice, or changes in any condition that requires either a temporary or permanent reduction or elimination of the permitted activity. No application shall be denied or permit revoked or modified without a written order stating the findings upon which the denial, revocation, or modification is based. A copy of the order shall be sent to the applicant or permit holder by certified mail.

(K) Institute or cause to be instituted in any court of competent jurisdiction proceedings to compel compliance with this chapter or with the orders of the director issued under this chapter, or to ensure compliance with sections 204(b), 307, 308, and 405 of the Federal Water Pollution Control Act;

(L) Issue, deny, revoke, or modify industrial water pollution control certificates;

(M) Certify to the government of the United States or any agency thereof that an industrial water pollution control facility is in conformity with the state program or requirements for the control of water pollution whenever the certification may be required for a taxpayer under the Internal Revenue Code of the United States, as amended;

(N) Issue, modify, and revoke orders requiring any "industrial user" of any publicly owned "treatment works" as defined in sections 212(2) and 502(18) of the Federal Water Pollution Control Act to comply with pretreatment standards; establish and maintain records; make reports; install, use, and maintain monitoring equipment or methods, including, where appropriate, biological monitoring methods; sample discharges in accordance with methods, at locations, at intervals, and in a manner that the director determines; and provide other information that is necessary to ascertain whether or not there is compliance with toxic and pretreatment effluent standards. In issuing, modifying, and revoking those orders, the director, to the extent consistent with the Federal Water Pollution Control Act, shall give consideration to technical feasibility and economic reasonableness and shall allow reasonable time for compliance.

(O) Exercise all incidental powers necessary to carry out the purposes of this chapter;

(P) Certify or deny certification to any applicant for a federal license or permit to conduct any activity that may result in any discharge into the waters of the state that the discharge will comply with the Federal Water Pollution Control Act;

(Q) Administer and enforce the publicly owned treatment works pretreatment program in accordance with the Federal Water Pollution Control Act. In the administration of that program, the director may do any of the following:

(1) Apply and enforce pretreatment standards;

(2) Approve and deny requests for approval of publicly owned treatment works pretreatment programs, oversee those programs, and implement, in whole or in part, those programs under any of the following conditions:

(a) The director has denied a request for approval of the publicly owned treatment works pretreatment program;

(b) The director has revoked the publicly owned treatment works pretreatment program;

(c) There is no pretreatment program currently being implemented by the publicly owned treatment works;

(d) The publicly owned treatment works has requested the director to implement, in whole or in part, the pretreatment program.

(3) Require that a publicly owned treatment works pretreatment program be incorporated in a permit issued to a publicly owned treatment works as required by the Federal Water Pollution Control Act, require compliance by publicly owned treatment works with those programs, and require compliance by industrial users with pretreatment standards;

(4) Approve and deny requests for authority to modify categorical pretreatment standards to reflect removal of pollutants achieved by publicly owned treatment works;

(5) Deny and recommend approval of requests for fundamentally different factors variances submitted by industrial users;

(6) Make determinations on categorization of industrial users;

(7) Adopt, amend, or rescind rules and issue, modify, or revoke orders necessary for the administration and enforcement of the publicly owned treatment works pretreatment program.

Any approval of a publicly owned treatment works pretreatment program may contain any terms and conditions, including schedules of compliance, that are necessary to achieve compliance with this chapter.

(R) Except as otherwise provided in this division, adopt rules in accordance with Chapter 119. of the Revised Code establishing procedures, methods, and equipment and other requirements for equipment to prevent and contain discharges of oil and hazardous substances into the waters of the state. The rules shall be consistent with and equivalent in scope, content, and coverage to section 311(j)(1)(c) of the Federal Water Pollution Control Act and regulations adopted under it. The director shall not adopt rules under this division relating to discharges of oil from oil production facilities and oil drilling and workover facilities as those terms are defined in that act and regulations adopted under it.

(S)

(1) Administer and enforce a program for the regulation of sludge management in this state. In administering the program, the director, in addition to exercising the authority provided in any other applicable sections of this chapter, may do any of the following:

(a) Develop plans and programs for the disposal and utilization of sludge and sludge materials;

(b) Encourage, participate in, or conduct studies, investigations, research, and demonstrations relating to the disposal and use of sludge and sludge materials and the impact of sludge and sludge materials on land located in the state and on the air and waters of the state;

(c) Collect and disseminate information relating to the disposal and use of sludge and sludge materials and the impact of sludge and sludge materials on land located in the state and on the air and waters of the state;

(d) Issue, modify, or revoke orders to prevent, control, or abate the use and disposal of sludge and sludge materials or the effects of the use of sludge and sludge materials on land located in the state and on the air and waters of the state;

(e) Adopt and enforce, modify, or rescind rules necessary for the implementation of division (S) of this section. The rules reasonably shall protect public health and the environment, encourage the beneficial reuse of sludge and sludge materials, and minimize the creation of nuisance odors.

The director may specify in sludge management permits the net volume, net weight, quality, and pollutant concentration of the sludge or sludge materials that may be used, stored, treated, or disposed of, and the manner and frequency of the use, storage, treatment, or disposal, to protect public health and the environment from adverse effects relating to those activities. The director shall impose other terms and conditions to protect public health and the environment, minimize the creation of nuisance odors, and achieve compliance with this chapter and rules adopted under it and, in doing so, shall consider whether the terms and conditions are consistent with the goal of encouraging the beneficial reuse of sludge and sludge materials.

The director may condition permits on the implementation of treatment, storage, disposal, distribution, or application management methods and the filing of periodic reports on the amounts, composition, and quality of sludge and sludge materials that are disposed of, used, treated, or stored.

An approval of a treatment works sludge disposal program may contain any terms and conditions, including schedules of compliance, necessary to achieve compliance with this chapter and rules adopted under it.

(2) As a part of the program established under division (S)(1) of this section, the director has exclusive authority to regulate sewage sludge management in this state. For purposes of division (S)(2) of this section, that program shall be consistent with section 405 of the Federal Water Pollution Control Act and regulations adopted under it and with this section, except that the director may adopt rules under division (S) of this section that establish requirements that are more stringent than section 405 of the Federal Water Pollution Control Act and regulations adopted under it with regard to monitoring sewage sludge and sewage sludge materials and establishing acceptable sewage sludge management practices and pollutant levels in sewage sludge and sewage sludge materials.

This chapter authorizes the state to participate in any national sludge management program and the national pollutant discharge elimination system, to administer and enforce the publicly owned treatment works pretreatment program, and to issue permits for the discharge of dredged or fill materials, in accordance with the Federal Water Pollution Control Act. This chapter shall be administered, consistent with the laws of this state and federal law, in the same manner that the Federal Water Pollution Control Act is required to be administered.

This section does not apply to animal waste disposal systems and related management and conservation practices subject to rules adopted pursuant to division (E)(4) of section 1511.02 of the Revised Code. However, until the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code, this exclusion does not apply to animal waste treatment works having a controlled direct discharge to the waters of the state or any concentrated animal feeding operation, as defined in 40 C.F.R. 122.23(b)(2). On and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code, this section does not apply to storm water from an animal feeding facility, as defined in section 903.01 of the Revised Code, or to pollutants discharged from a concentrated animal feeding operation, as both terms are defined in that section. Neither of these exclusions applies to the discharge of animal waste into a publicly owned treatment works.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Amended by 128th General AssemblyFile No.12,HB 363, §1, eff. 12/22/2009.

Effective Date: 11-05-2003



Section 6111.031 - Modification of terms and conditions of permit.

(A) The director of environmental protection, where consistent with the "Federal Water Pollution Control Act," may modify the terms and conditions of a permit or issue a permit upon conditions at variance from a national effluent limitation set under section 301 of the "Federal Water Pollution Control Act" upon application filed therefor after July 1, 1977, and a showing satisfactory to the director that such modified terms and conditions (1) will require the maximum use of technology within the economic capability of the owner or operator, and (2) will result in reasonable further progress toward the elimination of the discharge of sewage, industrial waste, and other wastes into the waters of the state.

(B) The director may, after opportunity for a public hearing in accordance with section 3745.07 of the Revised Code, issue a permit upon conditions at variance from a national or state effluent limitation for the thermal component of a discharge, upon a showing satisfactory to the director that the national or state limitation for the thermal component is more stringent than necessary to assure the protection and propagation of a balanced, indigenous population of shellfish, fish, and wildlife in and on the body of water into which the discharge is made or is to be made. If the director so finds, he shall impose a limitation on the thermal component, as a condition of the permit, that will assure the protection and propagation of a balanced, indigenous population of shellfish, fish, and wildlife in and on the body of water into which the discharge is made or is to be made, taking into account the interaction of such thermal component with sewage, industrial waste, or other wastes, and including a margin of safety that takes into account any lack of knowledge concerning the development of thermal water quality criteria for such purposes.

Effective Date: 07-25-1980



Section 6111.032 - Primary authority to reside in legislative authority or governing board.

(A) The legislative authority of a municipal corporation or the governing board of a county or special district owning or operating a publicly owned treatment works or sewerage system, subject to compliance with the exercise of lawful authority granted to or rules adopted by the director of environmental protection pursuant to section 6111.03 of the Revised Code, shall exercise primary authority to adopt, amend, rescind, administer, and enforce rules with respect to all of the following:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewerage systems, treatment works, and disposal systems;

(2) The establishment and modification of rates or charges to be made of users of its sewerage systems, treatment works, and disposal systems, which need not be uniform throughout the territory served by the systems or works, to assure that the systems and works will be properly and efficiently operated and maintained; that the principal of and interest on bonds, notes, and certificates of indebtedness will be timely paid; and that reserves and other terms and conditions required by any ordinance, resolution, mortgage, or trust agreement with respect to debt obligations will be met;

(3) Industrial water pollution control facilities discharging into its sewerage systems, treatment works, and disposal systems;

(4) The establishment, operation, administration, and enforcement of its publicly owned treatment works pretreatment program, including inspection, monitoring, and reporting programs and activities.

(B) The rules adopted by the legislative authority or governing board pursuant to division (A) of this section shall be applicable, and enforceable by civil or other actions, within any territory served by its sewerage systems, treatment works, or disposal systems regardless of whether the territory served is within the territorial boundaries of the municipal corporation, county, or special district, provided that the rules are consistent with the provisions of any contracts or agreements in effect with other municipal corporations, counties, or special districts served by or on whose behalf the publicly owned treatment works or sewerage systems are owned or operated, in whole or in part.

(C) The director, by rule or through contracts or other means, may authorize a municipal corporation, county, or special district that owns or operates a publicly owned treatment works or sewerage system and that has an approved program under this section to operate, administer, and enforce an industrial pretreatment program, to review and approve industrial permits to install in connection with indirect discharges by industrial users of its treatment works or sewerage system.

(D) The authority granted to municipal corporations, counties, and special districts by this section is in addition to and not in derogation of any other authority granted pursuant to the Constitution and laws of this state, the "Federal Water Pollution Control Act," or the rules of any agency of federal or state governments.

Effective Date: 07-01-1993



Section 6111.033 - Construction grant fund.

There is hereby created in the state treasury the construction grant fund, consisting of moneys arising from grants to the state from the United States environmental protection agency under section 205(b) of the "Federal Water Pollution Control Act." The fund shall be administered by the director of environmental protection. Moneys credited to the fund shall be used solely to defray the state's costs for administering sections 201, 203, 204, and 212 of that act.

Effective Date: 07-01-1985



Section 6111.034 - [Repealed] .

Repealed by 129th General AssemblyFile No.129,SB 314, §2, eff. 9/28/2012.

Effective Date: 07-01-1985



Section 6111.035 - Coal mining and reclamation operations general permits.

(A) The director of environmental protection, consistent with the Federal Water Pollution Control Act and the regulations adopted thereunder, without application therefor, may issue, modify, revoke, or terminate a general permit under this chapter for both of the following:

(1) Discharge of stormwater; the discharge of liquids, sediments, solids, or water-borne mining related waste, such as, but not limited to, acids, metallic cations, or their salts, from coal mining and reclamation operations ; or treatment works whose discharge would have de minimis impact on the waters of the state receiving the discharge;

(2) Installation or modification of disposal systems or any parts thereof, including disposal systems for stormwater or for coal mining and reclamation operations .

A general permit shall apply to a class or category of discharges or disposal systems or to persons conducting similar activities, within any area of the state, including the entire state.

A general permit shall not be issued unless the director determines that the discharges authorized by the permit will have only minimal cumulative adverse effects on the environment when the discharges are considered collectively and individually and if, in the opinion of the director, the discharges, installations, or modifications authorized by the permit are more appropriately authorized by a general permit than by an individual permit.

A general permit shall be issued subject to applicable mandatory provisions and may be issued subject to any applicable permissive provision of the Federal Water Pollution Control Act and the regulations adopted thereunder.

The director, at the director's discretion, may require any person authorized to discharge or to install or modify a disposal system under a general permit to apply for and obtain an individual permit for the discharge, installation, or modification. When a particular discharge, installation, or modification is subject to an individual permit, a general permit shall not apply to that discharge, installation, or modification until the individual permit is revoked, terminated, or modified to exclude the discharge, installation, or modification.

In the case of a general permit issued by the director under this section for coal mining and reclamation operations, a person seeking coverage under such a general permit shall submit a notice of intent to be covered by the general permit and to be subject to the terms and conditions of the general permit. The notice of intent shall be submitted in accordance with the forms and deadlines specified for the applicable general permit for which coverage is sought. If the director has not granted or denied coverage under the general permit within forty-five days after receipt of the notice of intent, the person seeking coverage shall submit written notice to the director restating the person's request for coverage under the general permit. The director shall grant or deny coverage under the general permit not later than sixty days after receipt of the notice of intent. If, not later than fifteen days after receipt of the person's written notice restating the person's request for coverage, but not earlier than sixty days after receipt of the original notice of intent for coverage under the general permit, the director fails to act on the notice of intent, the discharge that is the subject of the notice of intent is deemed to be permitted and covered by the general permit related to coal mining and reclamation operations. Nothing in this section alters or limits the authority of the director to enforce the terms and conditions of the general permit or limits the director's authority to issue or deny other required permits.

As used in this division, "coal mining and reclamation operations" has the same meaning as in section 1513.01 of the Revised Code.

(B) Notwithstanding any requirement under Chapter 119. of the Revised Code concerning the manner in which notice of a permit action is provided, the director shall not be required to provide certified mail notice to persons subject to the issuance, modification, revocation, or termination of a general permit under division (A) of this section.

Notwithstanding section 3745.07 of the Revised Code concerning the location of newspapers in which notices of permit actions are published, the director shall cause notice of the issuance, modification, revocation, or termination of a general permit to be published in the newspapers of general circulation determined by the director to provide reasonable notice to persons affected by the permit action in the geographic area covered by the general permit within the time periods prescribed by section 3745.07 of the Revised Code. Any notice under this section or section 3745.07 of the Revised Code concerning the issuance, modification, revocation, or termination of a general permit shall include a summary of the permit action and instructions on how to obtain a copy of the full text of the permit action. The director may take other appropriate measures, such as press releases and notice to trade journals, associations, and other persons known to the director to desire notification, in order to provide notice of the director's actions concerning the issuance, modification, revocation, or termination of a general permit; however, the failure to provide such notice shall not invalidate any general permit.

(C) Notwithstanding any other provision of the Revised Code, a person subject to the proposed issuance, modification, revocation, or termination of a general permit under division (A) of this section may request an adjudication hearing pursuant to section 119.07 of the Revised Code concerning the proposed action within thirty days after publication of the notice of the proposed action in newspapers of general circulation pursuant to division (B) of this section. This division shall not be interpreted to affect the authority of the director to take actions on general permits in forms other than proposed general permits.

(D) The director may exercise all incidental powers required to carry out this section, including, without limitation, the adoption, amendment, and rescission of rules to implement a general permit program for classes or categories of dischargers or disposal systems.

(E) On and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code, this section does not apply to storm water from an animal feeding facility, as defined in section 903.01 of the Revised Code, or to manure, as defined in that section.

(F) As used in this section, "Federal Water Pollution Control Act" means the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended by the "Clean Water Act of 1977," 91 Stat. 1566, 33 U.S.C.A. 1251, the "Act of October 21, 1980," 94 Stat. 2360, 33 U.S.C.A. 1254, the "Municipal Wastewater Treatment Construction Grant Amendments of 1981," 95 Stat. 1623, 33 U.S.C.A. 1281, and the "Water Quality Act of 1987," 101 Stat. 7, 33 U.S.C.A. 1251.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 09-05-2001



Section 6111.036 - Water pollution control loan fund.

(A) There is hereby created the water pollution control loan fund to provide financial, technical, and administrative assistance for the following purposes:

(1) Construction of publicly owned wastewater treatment works, as "construction" and "treatment works" are defined in section 212 of the "Federal Water Pollution Control Act," by municipal corporations, other political subdivisions, and interstate agencies having territory in this state;

(2) Implementation of nonpoint source pollution management programs under section 319 of that act;

(3) Development and implementation of estuary conservation and management programs under section 320 of that act.

To the extent they are otherwise allowable as determined by the director of environmental protection, the purposes identified under division (A) of this section are intended to include activities benefiting the waters of the state that are authorized under Chapter 3746. of the Revised Code.

The fund shall be administered by the director consistent with the "Federal Water Pollution Control Act"; regulations adopted under it, including, without limitation, regulations establishing public participation requirements applicable to the providing of financial assistance; this section; and rules adopted under division (O) of this section.

Moneys in the water pollution control loan fund shall be separate and apart from and not a part of the state treasury or of the other funds of the Ohio water development authority. Subject to the terms of the agreements provided for in divisions (B), (C), (D), and (F) of this section, moneys in the fund shall be held in trust by the Ohio water development authority for the purposes of this section, shall be kept in the same manner that funds of the authority are kept under section 6121.11 of the Revised Code, and may be invested in the same manner that funds of the authority are invested under section 6121.12 of the Revised Code. No withdrawals or disbursements shall be made from the water pollution control loan fund without the written authorization of the director or the director's designated representative. The manner of authorization for any withdrawals or disbursements from the fund to be made by the authority shall be established in the agreements authorized under division (C) of this section.

(B) The director may enter into agreements to receive and assign moneys credited or to be credited to the water pollution control loan fund. The director may reserve capitalization grant moneys allotted to the state under sections 601 and 604(c)(2) of the "Federal Water Pollution Control Act" for the other purposes authorized for the use of capitalization grant moneys under sections 603(d)(7) and 604(b) of that act.

(C) The director shall ensure that fiscal controls are established for prudent administration of the water pollution control loan fund. For that purpose, the director and the Ohio water development authority shall enter into any necessary and appropriate agreements under which the authority may perform or provide any of the following:

(1) Fiscal controls and accounting procedures governing fund balances, receipts, and disbursements;

(2) Administration of loan accounts;

(3) Maintaining, managing, and investing moneys in the fund.

Any agreement entered into under this division shall provide for the payment of reasonable fees to the Ohio water development authority for any services it performs under the agreement and may provide for reasonable fees for the assistance of financial or accounting advisors. Payments of any such fees to the authority may be made from the water pollution control loan fund to the extent authorized by division (H)(7) of this section or from the water pollution control loan administrative fund created in division (E) of this section. The authority may enter into loan agreements with the director and recipients of financial assistance from the fund as provided in this section.

(D) The water pollution control loan fund shall consist of the moneys credited to it from all capitalization grants received under sections 601 and 604(c)(2) of the "Federal Water Pollution Control Act," all moneys received as capitalization grants under section 205(m) of that act, all matching moneys credited to the fund arising from nonfederal sources, all payments of principal and interest for loans made from the fund, and all investment earnings on moneys held in the fund. On or before the date on which a quarterly capitalization grant payment will be received under that act, matching moneys equal to at least twenty per cent of the quarterly capitalization grant payment shall be credited to the fund. The Ohio water development authority may make moneys available to the director for the purpose of providing the matching moneys required by this division, subject to such terms as the director and the authority consider appropriate, and may pledge moneys that are held by the authority to secure the payment of bonds or notes issued by the authority to provide those matching moneys. The authority may make moneys available to the director for that purpose from any funds now or hereafter available to the authority from any source, including, without limitation, the proceeds of bonds or notes heretofore or hereafter issued by the authority under Chapter 6121. of the Revised Code. Matching moneys made available to the director by the authority from the proceeds of any such bonds or notes shall be made available subject to the terms of the trust agreements relating to the bonds or notes. Any such matching moneys shall be made available to the director pursuant to a written agreement between the director and the authority that contains such terms as the director and the authority consider appropriate, including, without limitation, a provision providing for repayment to the authority of those matching moneys from moneys deposited in the water pollution control loan fund, including, without limitation, the proceeds of bonds or notes issued by the authority for the benefit of the fund and payments of principal and interest on loans made from the fund, or from any other sources now or hereafter available to the director for the repayment of those matching moneys.

(E) All moneys credited to the water pollution control loan fund, all interest earned on moneys in the fund, and all payments of principal and interest for loans made from the fund shall be dedicated in perpetuity and used and reused solely for the purposes set forth in division (A) of this section, except as otherwise provided in division (D) or (F) of this section. The director may establish and collect fees to be paid by recipients of financial assistance under this section, and all moneys arising from the fees shall be credited to the water pollution control loan administrative fund, which is hereby created in the state treasury, and shall be used to defray the costs of administering this section.

(F) The director and the Ohio water development authority shall enter into trust agreements to enable the authority to issue and refund bonds or notes for the sole benefit of the water pollution control loan fund, including, without limitation, the raising of the matching moneys required by division (D) of this section. These agreements may authorize the pledge of moneys accruing to the fund from payments of principal and interest on loans made from the fund adequate to secure bonds or notes, the proceeds of which bonds or notes shall be for the sole benefit of the water pollution control loan fund. The agreements may contain such terms as the director and the authority consider reasonable and proper for the security of the bondholders or noteholders.

(G) The director shall enter into binding commitments to provide financial assistance from the water pollution control loan fund in an amount equal to one hundred twenty per cent of the amount of each capitalization grant payment received, within one year after receiving each such grant payment. The director shall provide the financial assistance in compliance with this section and rules adopted under division (O) of this section. The director shall ensure that all moneys credited to the fund are disbursed in an expeditious and timely manner. During the second year of operation of the water pollution control loan program, the director also shall ensure that not less than twenty-five per cent of the financial assistance provided under this section during that year is provided for the purpose of division (H)(2) of this section for the purchase or refinancing of debt obligations incurred after March 7, 1985, but not later than July 1, 1988, except that if the amount of money reserved during the second year of operation of the program for the purchase or refinancing of those debt obligations exceeds the amount required for the projects that are eligible to receive financial assistance for that purpose, the director shall distribute the excess moneys in accordance with the current priority system and list prepared under division (I) of this section to provide financial assistance for projects that otherwise would not receive assistance in that year.

(H) Moneys credited to the water pollution control loan fund shall be used only for the following purposes:

(1) To make loans, subject to all of the following conditions:

(a) The loans are made at or below market rates of interest, including, without limitation, interest free loans;

(b) Periodic payments of principal and interest shall commence not later than one year after completion of the project, and all loans shall be fully amortized not later than twenty years after project completion;

(c) Each recipient of a loan shall establish a dedicated source of revenue for repayment of the loan;

(d) All payments of principal and interest on the loans shall be credited to the fund, except as otherwise provided in division (D) or (F) of this section.

(2) To purchase or refinance at or below market rates of interest debt obligations incurred after March 7, 1985, by municipal corporations, other political subdivisions, and interstate agencies having territory in the state;

(3) To guarantee or purchase insurance for debt obligations of municipal corporations, other political subdivisions, and interstate agencies having territory within the state when the guarantee or insurance would improve the borrower's access to credit markets or would reduce the interest rate paid on those obligations;

(4) As a source of revenue or security for the payment of principal and interest on general obligation or revenue bonds or notes issued by this state if the proceeds of the sale of the bonds or notes will be deposited in the fund;

(5) To provide loan guarantees for revolving loan funds established by municipal corporations and other political subdivisions that are similar to the water pollution control loan fund;

(6) To earn interest on moneys credited to the fund;

(7) To pay the reasonable costs of administering the fund and this section, except that cumulative expenditures from the fund for administrative costs shall not at any time exceed four per cent of the total amount of the capitalization grants received;

(8) To provide assistance in any manner or for any purpose that is consistent with Title VI of the Federal Water Pollution Control Act or with any other federal law related to the use of federal funds administered under Title VI of the Federal Water Pollution Control Act.

(I) The director periodically shall prepare in accordance with rules adopted under division (O) of this section a state priority system and list ranking assistance proposals principally on the basis of their relative water quality and public health benefits and the financial need of the applicants for assistance. Assistance for proposed activities from the water pollution control loan fund shall be limited to those activities appearing on that priority list and shall be awarded based upon their priority sequence on the list and the applicants' readiness to proceed with their proposed activities. The director annually shall prepare and circulate for public review and comment a plan that defines the goals and intended uses of the fund, as required by section 606(c) of the "Federal Water Pollution Control Act."

(J) Financial assistance from the water pollution control loan fund first shall be used to ensure maintenance of progress, as determined by the governor, toward compliance with enforceable deadlines, goals, and requirements under the "Federal Water Pollution Control Act" that are pertinent to the purposes of the fund set forth in divisions (A)(1) to (3) of this section, including, without limitation, the municipal compliance deadline under that act.

(K) The director may provide financial assistance from the water pollution control loan fund for a publicly owned treatment works project only after determining that:

(1) Sewerage systems tributary to the treatment works are not subject to excessive infiltration and inflow;

(2) The applicant for financial assistance has the legal, institutional, managerial, and financial capability to construct, operate, and maintain its publicly owned treatment works;

(3) The applicant will implement a financial management plan that includes, without limitation, provisions for satisfactory repayment of the financial assistance, a proportional user charge system to pay the operation, maintenance, and replacement expenses of the project, and, if appropriate in the director's judgment, an adequate capital improvements fund;

(4) The proposed disposal system of which the project is a part is economically and nonmonetarily cost-effective, based upon an evaluation of feasible alternatives that meet the waste water treatment needs of the planning area in which the proposed project is located;

(5) Based upon the environmental review conducted by the director under division (L) of this section, there are no significant adverse environmental effects resulting from the proposed disposal system and the system has been selected from among environmentally sound alternatives;

(6) Public participation has occurred during the process of planning the project in compliance with applicable requirements under the "Federal Water Pollution Control Act";

(7) The applicant has submitted a facilities plan for the project that meets the applicable program requirements and that has been approved by the director;

(8) The application meets the requirements of this section and rules adopted under division (O) of this section and is consistent with the intent of Title VI of the "Federal Water Pollution Control Act" and regulations adopted under it;

(9) The application meets such other requirements as the director considers necessary or appropriate to protect the environment or ensure the financial integrity of the fund while implementing this section.

(L) The director shall perform and document for public review an independent, comprehensive environmental review of the assistance proposal for each activity receiving financial assistance under this section. The review shall serve as the basis for the determinations to be made under division (K)(5) or (Q)(4) of this section, as applicable, and may include, without limitation, an environmental assessment, any necessary supplemental studies, and an enforceable mitigation plan. The director may establish environmental impact mitigation terms or conditions for the implementation of an assistance proposal, including, without limitation, the installation or modification of a disposal system, in the director's approval of the plans for the installation or modification as authorized by section 6111.44 of the Revised Code or through other legally enforceable means. The review shall be conducted in accordance with applicable rules adopted under division (O) of this section.

(M) The director, consistent with this section and applicable rules adopted under division (O) of this section, may enter into any agreement with an applicant that is necessary or appropriate to provide assistance from the water pollution control loan fund. Based upon the director's review of an assistance proposal, including, without limitation, approval for the project under section 6111.44 of the Revised Code, the environmental review conducted under division (L) of this section, and the other requirements of this section and rules adopted under it, the director may establish in the agreement terms and conditions of the assistance to be offered to an applicant. In addition to any other available remedies, the director may terminate, suspend, or require immediate repayment of financial assistance provided under this section to, or take any other enforcement action available under this chapter against, a recipient of financial assistance under this section who defaults on any payment required in the agreement for financial assistance or otherwise violates a term or condition of the agreement or of the plan approval for the project under section 6111.44 of the Revised Code.

(N) Based upon the director's judgment as to the financial need of the applicant and as to what constitutes the most effective allocation of funds to achieve statewide water pollution control objectives, the director may establish the terms, conditions, and amount of financial assistance to be offered to an applicant from the water pollution control loan fund. The director, to the extent consistent with the water quality improvement priorities reflected in the current priority system and list prepared under division (I) of this section and with the long-term financial integrity of the fund, shall ensure each year that financial assistance in an amount equal to the cost of the assistance proposals of applicants having a high level of economic need that are on the current priority list and for which funding is available in that year is made available from the fund to those applicants at an interest rate that is lower than that offered to other applicants for financial assistance from the fund for assistance proposals that are on the current priority list and for which funding is available in that year.

The director shall determine the economic need of applicants for financial assistance in accordance with uniform criteria established in rules adopted under division (O) of this section.

(O) The director may adopt rules in accordance with Chapter 119. of the Revised Code for the implementation and administration of this section and section 6111.037 of the Revised Code. Any such rules governing the planning, design, and construction of water pollution control projects, establishing an environmental review process, establishing requirements for the preparation of environmental impact reports and mitigation plans, governing the establishment of priority systems for providing financial assistance under this section and section 6111.037 of the Revised Code, and governing the terms and conditions of assistance, shall be consistent with the intent of Titles II and VI and sections 319 and 320 of the "Federal Water Pollution Control Act." The rules governing the establishment of priority systems for financial assistance and governing terms and conditions of assistance shall provide for the most effective allocation of moneys from the water pollution control loan fund to achieve water quality and public health objectives throughout the state as determined by the director.

(P)

(1) For the purpose of this section, appealable actions of the director pursuant to section 3745.04 of the Revised Code are limited to the following:

(a) Approval of draft priority systems, draft priority lists, and draft written program administration policies;

(b) Approval or disapproval of project facility plans under division (K)(7) of this section;

(c) Approval or disapproval of plans and specifications for a project under section 6111.44 of the Revised Code and issuance of a permit to install in connection with a project pursuant to rules adopted under section 6111.03 of the Revised Code;

(d) Approval or disapproval of an application for assistance.

(2) Notwithstanding section 119.06 of the Revised Code, the director may take final action described in division (P)(1)(a), (b), (c), or (d) of this section without holding an adjudication hearing in connection with the action and without first issuing a proposed action under section 3745.07 of the Revised Code.

(3) Each action described in divisions (P)(1)(a), (b), (c), and (d) of this section is a separate and discrete action of the director. Appeals of any such action are limited to the issues concerning the specific action appealed, and the appeal shall not include issues determined under the scope of any prior action.

(Q) The director may provide financial assistance for the implementation of a nonpoint source management program activity only after determining all of the following:

(1) The activity is consistent with the state's nonpoint source management program;

(2) The applicant has the legal, institutional, managerial, and financial capability to implement, operate, and maintain the activity;

(3) The cost of the activity is reasonable considering monetary and nonmonetary factors;

(4) Based on the environmental review conducted by the director under division (L) of this section, the activity will not result in significant adverse environmental impacts;

(5) The application meets the requirements of this section and rules adopted under division (O) of this section and is consistent with the intent of Title VI of the "Federal Water Pollution Control Act" and regulations adopted under it;

(6) The applicant will implement a financial management plan, including, without limitation, provisions for satisfactory repayment of the financial assistance;

(7) The application meets such other requirements as the director considers necessary or appropriate to protect the environment and ensure the financial integrity of the fund while implementing this section.

(R) As used in this section, "Federal Water Pollution Control Act" means the "Federal Water Pollution Control Act Amendments of 1972," 86 Stat. 886, 33 U.S.C.A. 1251, as amended by the "Clean Water Act of 1977," 91 Stat. 1566, 33 U.S.C.A. 1251, the "Act of October 21, 1980," 94 Stat. 2360, 33 U.S.C.A. 1254, the "Municipal Wastewater Treatment Construction Grant Amendments of 1981," 95 Stat. 1623, 33 U.S.C.A. 1281, and the "Water Quality Act of 1987," 101 Stat. 7, 33 U.S.C.A. 1251.

Amended by 128th General AssemblyFile No.47,SB 181, §1, eff. 9/13/2010.

Effective Date: 09-28-1994



Section 6111.037 - Nonpoint source pollution management fund.

(A) There is hereby created in the state treasury the nonpoint source pollution management fund. The fund shall consist of grant moneys received under section 319 of the "Federal Water Pollution Control Act" for purposes of assisting with the development and implementation of a comprehensive nonpoint source pollution management program pursuant to that section of the act. Moneys credited to the fund may be used for purposes of research, planning, water quality assessments, demonstration projects, enforcement, technical assistance, education, and training regarding management of nonpoint sources of water pollution. The director may enter into agreements to receive grant moneys for the nonpoint source pollution management fund and may enter into agreements to make grants of moneys credited to the fund including, without limitation, passthrough grants to other state departments or agencies.

(B) The director shall periodically prepare and, by rules adopted under division (O) of section 6111.036 of the Revised Code, establish a priority system for identifying activities eligible for assistance under this section. The priority system shall ensure that financial assistance available under this section is first provided to:

(1) Control particularly difficult or serious nonpoint source pollution problems including, without limitation, problems resulting from mining activities;

(2) Implement innovative methods or practices for controlling nonpoint sources of pollution including, without limitation, regulatory programs that the director determines are appropriate;

(3) Control interstate nonpoint source pollution problems;

(4) Implement ground water quality protection activities that the director determines are part of a comprehensive nonpoint source pollution control program, which activities include research, planning, ground water assessments, demonstration programs, enforcement, technical assistance, education, and training to protect ground water quality from nonpoint sources of pollution.

Effective Date: 05-26-1989



Section 6111.038 - Surface water protection fund.

There is hereby created in the state treasury the surface water protection fund, consisting of moneys distributed to it. The director of environmental protection shall use moneys in the fund solely for administration and implementation of surface water protection programs, including at least programs required under the Federal Water Pollution Control Act and programs necessary to carry out the purposes of this chapter. Those programs shall include at least the development of water quality standards; the development of wasteload allocations; the establishment of water quality-based effluent limits; the monitoring and analysis of chemical, physical, and biological surface water quality; the issuance, modification, and renewal of NPDES permits and permits to install; the ensurance of compliance with permit conditions; the management and oversight of pretreatment programs; the provision of technical assistance to publicly owned treatment works; and the administration of the water pollution control loan fund created in section 6111.036 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-01-1993



Section 6111.039 - Class B sludge rules requiring the posting of notice regarding the land application.

The director of environmental protection shall adopt rules in accordance with Chapter 119. of the Revised Code requiring the posting of notice regarding the land application of sludge that is classified as class B sludge under 40 C.F.R. 503.

Effective Date: 03-17-2000



Section 6111.0381 - Water quality protection fund.

There is hereby created in the state treasury the water quality protection fund. The fund shall consist of federal grants, including grants made pursuant to the Federal Water Pollution Control Act, and contributions made to the environmental protection agency for water quality protection and restoration. The director of environmental protection shall use money in the fund for water quality protection and restoration.

Effective Date: 2007 HB119 06-30-2007



Section 6111.0382 - Surface water improvement fund.

(A) There is hereby created in the state treasury the surface water improvement fund. The fund shall include, but is not limited to, money derived from any of the following:

(1) Payments, contributions, and donations made to the environmental protection agency for water quality restoration and protection projects;

(2) Payments made under an in-lieu fee mitigation program established by the agency under section 6111.025 of the Revised Code;

(3) Funds for supplemental environmental projects for water quality improvements required by orders of the director of environmental protection, settlement agreements, consent decrees, or court orders;

(4) Mitigation fees for impacts to waters of the state for mitigation not required by the United States environmental protection agency or the United States army corps of engineers.

(B) Money in the fund shall be used by the director to complete water quality protection and restoration projects. The director may enter into contracts and agreements, including grant agreements with federal, state, or local government agencies, environmental nonprofit organizations, and universities, for purposes of those projects.

(C) If the agency becomes an approved sponsor of a federal in-lieu fee mitigation program in accordance with 33 C.F.R. 332, money for the federally approved program may be maintained in the fund, provided that the money is segregated from all other money in the fund.

Added by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.



Section 6111.04 - Water pollution and sludge management violations prohibited.

(A) Both of the following apply except as otherwise provided in division (A) or (F) of this section:

(1) No person shall cause pollution or place or cause to be placed any sewage, sludge, sludge materials, industrial waste, or other wastes in a location where they cause pollution of any waters of the state.

(2) Such an action prohibited under division (A)(1) of this section is hereby declared to be a public nuisance.

Divisions (A)(1) and (2) of this section do not apply if the person causing pollution or placing or causing to be placed wastes in a location in which they cause pollution of any waters of the state holds a valid, unexpired permit, or renewal of a permit, governing the causing or placement as provided in sections 6111.01 to 6111.08 of the Revised Code or if the person's application for renewal of such a permit is pending.

(B) If the director of environmental protection administers a sludge management program pursuant to division (S) of section 6111.03 of the Revised Code, both of the following apply except as otherwise provided in division (B) or (F) of this section:

(1) No person, in the course of sludge management, shall place on land located in the state or release into the air of the state any sludge or sludge materials.

(2) An action prohibited under division (B)(1) of this section is hereby declared to be a public nuisance.

Divisions (B)(1) and (2) of this section do not apply if the person placing or releasing the sludge or sludge materials holds a valid, unexpired permit, or renewal of a permit, governing the placement or release as provided in sections 6111.01 to 6111.08 of the Revised Code or if the person's application for renewal of such a permit is pending.

(C) No person to whom a permit has been issued shall place or discharge, or cause to be placed or discharged, in any waters of the state any sewage, sludge, sludge materials, industrial waste, or other wastes in excess of the permissive discharges specified under an existing permit without first receiving a permit from the director to do so.

(D) No person to whom a sludge management permit has been issued shall place on the land or release into the air of the state any sludge or sludge materials in excess of the permissive amounts specified under the existing sludge management permit without first receiving a modification of the existing sludge management permit or a new sludge management permit to do so from the director.

(E) The director may require the submission of plans, specifications, and other information that the director considers relevant in connection with the issuance of permits.

(F) This section does not apply to any of the following:

(1) Waters used in washing sand, gravel, other aggregates, or mineral products when the washing and the ultimate disposal of the water used in the washing, including any sewage, industrial waste, or other wastes contained in the waters, are entirely confined to the land under the control of the person engaged in the recovery and processing of the sand, gravel, other aggregates, or mineral products and do not result in the pollution of waters of the state;

(2) Water, gas, or other material injected into a well to facilitate, or that is incidental to, the production of oil, gas, artificial brine, or water derived in association with oil or gas production and disposed of in a well, in compliance with a permit issued under Chapter 1509. of the Revised Code, or sewage, industrial waste, or other wastes injected into a well in compliance with an injection well operating permit. Division (F)(2) of this section does not authorize, without a permit, any discharge that is prohibited by, or for which a permit is required by, regulation of the United States environmental protection agency.

(3) Application of any materials to land for agricultural purposes or runoff of the materials from that application or pollution by animal waste or soil sediment, including attached substances, resulting from farming, silvicultural, or earthmoving activities regulated by Chapter 307. or 1511. of the Revised Code. Division (F)(3) of this section does not authorize, without a permit, any discharge that is prohibited by, or for which a permit is required by, the Federal Water Pollution Control Act or regulations adopted under it.

(4) The excrement of domestic and farm animals defecated on land or runoff therefrom into any waters of the state. Division (F)(4) of this section does not authorize, without a permit, any discharge that is prohibited by, or for which a permit is required by, the Federal Water Pollution Control Act or regulations adopted under it.

(5) On and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code, any discharge that is within the scope of the approved NPDES program submitted by the director of agriculture;

(6) The discharge of sewage, industrial waste, or other wastes into a sewerage system tributary to a treatment works. Division (F)(6) of this section does not authorize any discharge into a publicly owned treatment works in violation of a pretreatment program applicable to the publicly owned treatment works.

(7) A household sewage treatment system or a small flow on-site sewage treatment system, as applicable, as defined in section 3718.01 of the Revised Code that is installed in compliance with Chapter 3718. of the Revised Code and rules adopted under it.

Division (F)(7) of this section does not authorize, without a permit, any discharge that is prohibited by, or for which a permit is required by, regulation of the United States environmental protection agency.

(8) Exceptional quality sludge generated outside of this state and contained in bags or other containers not greater than one hundred pounds in capacity. As used in division (F)(8) of this section, "exceptional quality sludge" has the same meaning as in division (Y) of section 3745.11 of the Revised Code.

(G) The holder of a permit issued under section 402 (a) of the Federal Water Pollution Control Act need not obtain a permit for a discharge authorized by the permit until its expiration date. Except as otherwise provided in this division, the director of environmental protection shall administer and enforce those permits within this state and may modify their terms and conditions in accordance with division (J) of section 6111.03 of the Revised Code. On and after the date on which the United States environmental protection agency approves the NPDES program submitted by the director of agriculture under section 903.08 of the Revised Code, the director of agriculture shall administer and enforce those permits within this state that are issued for any discharge that is within the scope of the approved NPDES program submitted by the director of agriculture.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 11-05-2003; 05-06-2005; 03-29-2007; 2007 HB119 09-29-2007; 2007 HB119 07-01-2009



Section 6111.041 - Standards of water quality.

In furtherance of sections 6111.01 to 6111.08 of the Revised Code, the director of environmental protection shall adopt standards of water quality to be applicable to the waters of the state. Such standards shall be adopted pursuant to a schedule established, and from time to time amended, by the director, to apply to the various waters of the state, in accordance with Chapter 119. of the Revised Code. Such standards shall be adopted in accordance with section 303 of the "Federal Water Pollution Control Act" and shall be designed to improve and maintain the quality of such waters for the purpose of protecting the public health and welfare, and to enable the present and planned use of such waters for public water supplies, industrial and agricultural needs, propagation of fish, aquatic life, and wildlife, and recreational purposes. Such standards may be amended from time to time as determined by the director. Prior to establishing, amending, or repealing standards of water quality the director shall, after due notice, conduct public hearings thereon. Notice of hearings shall specify the waters to which the standards relate, and the time, date, and place of hearing.

Standards of quality for the waters of the state, or any amendment or repeal thereof, become effective upon adoption by the director. The director shall implement the standards so established in the issuance, revocation, modification, or denial of permits.

Effective Date: 07-25-1980



Section 6111.042 - Rules requiring compliance with Federal Water Pollution Control Act.

In accordance with Chapter 119. of the Revised Code, the director of environmental protection shall adopt and enforce, and may modify and rescind, rules setting forth and requiring compliance with national effluent limitations, national standards of performance for new sources, national toxic and pretreatment effluent standards, and national sludge use and disposal standards, as necessary in order to ensure compliance with sections 301, 306, 307, and 405 of the Federal Water Pollution Control Act. No person shall violate any such rule, except in compliance with the terms and conditions of a permit issued under section 6111.03 of the Revised Code.

To the extent the effluent limitations adopted by the administrator of the United States environmental protection agency pursuant to section 304 of the Federal Water Pollution Control Act are inapplicable, the director may establish on a case-by-case basis effluent limitations in a permit issued under section 6111.03 of the Revised Code, based upon best professional judgment. In establishing such effluent limitations, the director shall take both of the following into consideration:

(A) The appropriate technology for the category or class of point sources of which the applicant is a member, based on all available information, including the administrator's draft or proposed development documents or guidance; the total cost of achieving the limitations in relation to the effluent reduction benefits to be achieved; the age of equipment and facilities involved; the process employed; the engineering aspects of the application of various types of control techniques and process changes; nonwater quality environmental impact, including energy requirements; and other factors that would have been appropriate for the administrator to consider pursuant to section 304 of the Federal Water Pollution Control Act;

(B) As to the applicant for the permit, any unique factors regarding the considerations set forth in division (A) of this section.

Effective Date: 03-17-2000



Section 6111.043 - Regulation of the injection of sewage, industrial waste, hazardous waste, and other wastes into wells.

(A) As used in this section and sections 6111.044 to 6111.047 of the Revised Code, "area of review" means the area of review of an injection well as determined under regulations adopted under the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended, or under rules adopted under this section.

(B) This section and sections 6111.044 to 6111.049 of the Revised Code establish a program for regulation of the injection of sewage, industrial waste, hazardous waste, and other wastes into wells in order to control pollution of the waters of the state, to prevent contamination of underground sources of drinking water, and to satisfy all requirements of the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended, regarding injection wells as defined in regulations adopted under that act. This section and sections 6111.044 to 6111.049 of the Revised Code do not apply to the drilling, conversion, and operation of wells that are subject to Chapter 1509. of the Revised Code.

The director of environmental protection, in consultation with the director of natural resources, shall adopt rules in accordance with Chapter 119. of the Revised Code governing the injection of sewage, industrial waste, hazardous waste, and other wastes into wells. The rules shall include provisions regarding all of the following:

(1) Applications for and issuance and renewal of injection well drilling and injection well operating permits. The term of an injection well operating permit shall be five years, except that in the case of the injection well drilling permit or renewal of an injection well operating permit, as appropriate, that is first issued on or after the effective date of this amendment for a class I injection well that is in operation on that date, the term of the permit shall be not less than four nor more than six years as determined by the director.

(2) Terms and conditions of such permits;

(3) Entry to conduct inspections to ascertain compliance with this section, sections 6111.044, 6111.045, and 6111.047 of the Revised Code, and rules adopted and orders and terms and conditions of permits issued thereunder;

(4) Contingencies involving the mechanical integrity of class I injection wells, including requirements for the automatic shutdown of an injection well if pressures or the temperature or specific gravity of the sewage, industrial waste, hazardous waste, or other wastes differs from prescribed allowances;

(5) A requirement that a seismic reflection data survey be conducted at each injection site where a class I injection well is located or proposed to be located in order to determine the presence or absence of such geologic faults or fractures as may be identified by seismic reflection survey data within or near the area around the well where formation pressures may be increased due to the operation of the well. If, prior to the effective date of division (B)(5) of this section, a seismic reflection data survey was conducted at an injection site in accordance with a work plan approved by the director or a seismic reflection data survey was conducted at an injection site and the results were approved in writing by the director, the rules adopted under that division shall not require that a new survey be conducted. If there is a change in the area of review of an injection well that is located at an injection site for which a seismic reflection data survey has been conducted, or if a new injection well is proposed to be located at such an injection site, the rules shall require that the owner or operator of the injection site reevaluate the data obtained from the survey. The rules shall require that if, after a reevaluation of the existing survey data, the director determines that the existing data are inadequate to determine the presence or absence of geologic faults or fractures within the altered area of review or to determine the presence or absence of geologic faults or fractures within the area of pressure buildup of the new well, the director may require the owner or operator to submit such additional seismic reflection data as the director considers necessary or appropriate. All seismic reflection data surveys shall be conducted in accordance with the standards established in rules adopted by the director.

(6) A requirement that when the director has reason to believe that the operation of a class I injection well may cause seismic disturbances, a passive seismicity monitoring program be maintained at or near the injection site. The rules adopted under division (B)(6) of this section may require that a microseismicity monitoring program be maintained at an injection site when determined to be necessary or appropriate by the director. All seismicity monitoring programs shall be conducted in accordance with standards established in rules adopted by the director.

(7) Definitions of the various classes of injection wells;

(8) A determination of the areas of review of injection wells;

(9) Other provisions in furtherance of the goals of this section and the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended. The rules adopted under this section shall be consistent with that act and the regulations adopted under it, except that the director may adopt rules under this section that are more stringent than that act and the regulations adopted under it when he determines that they are inadequate to protect human health or the environment.

(C) Unless otherwise authorized by rule of the director, no person shall drill a new well or convert an existing well for the purpose of injecting sewage, industrial waste, hazardous waste, or other wastes, without having obtained an injection well drilling permit issued by the director of environmental protection. The original permit or a true copy thereof shall be displayed in a conspicuous and easily accessible place at the well site. An application for an injection well drilling permit shall be filed with the director upon such form as the director prescribes and shall contain such information as the director requires by rule, including all of the following information:

(1) The name and address of the owner and, if a corporation, the name and address of the statutory agent;

(2) In the case of an applicant for a permit to drill a class I injection well who, at the time of submitting the application, does not hold an injection well operating permit or renewal of such a permit issued under section 6111.044 of the Revised Code, a statement of all relevant expertise of the owner or, if the well is to be operated by a person other than the owner, of the operator, in the operation of class I injection wells and a listing of all class I injection wells that the owner or operator has operated and is operating; the date that each such well was first placed in service or, if the well was first placed in service before the applicant acquired the well, the date that the applicant acquired the well; and the date of issuance, identification number, and expiration date of the permits issued for each such well by the United States or the state in which the injection well is located and, for each such permit, the name and address of the federal or state agency that issued the permit;

(3) The signature of the owner or his authorized agent. When an authorized agent signs an application, it shall be accompanied by a certified copy of his appointment as such agent.

(4) The proposed well location identified by latitude and longitude, and the location of the tract on which the well is to be drilled identified by latitudes and longitudes, section or lot number, city, village, or township, as applicable, and county;

(5) Designation of the well by name and number;

(6) The name of the geological formation and the approximate depth interval to be tested or used and the proposed total depth of the well;

(7) The type of drilling, completion, and injection equipment proposed to be used;

(8) The plan for disposal of water and other waste substances resulting from or obtained or produced in connection with the drilling, conversion, or testing of the well;

(9) The chemical composition and physical properties of the substance proposed to be injected.

(D) Based upon conditions observed by the director or his authorized representative during drilling or completion of a class I injection well, the director may request the holder of an injection well drilling permit issued under section 6111.044 of the Revised Code to submit to the director such information and test results in addition to those submitted with the application as the director considers necessary to more adequately define hydrogeologic conditions at the site of the well and to protect the lowermost underground source of drinking water near the injection well. The director shall include in each injection well drilling permit issued under section 6111.044 of the Revised Code the condition that, upon receiving such a request from the director, the permit holder promptly submit the additional information or test results to the director.

(E) Unless otherwise authorized by rule of the director, no person shall use a well for the injection of sewage, industrial waste, hazardous waste, or other wastes without first obtaining an injection well operating permit issued by the director. An application for an injection well operating permit or a renewal of such a permit shall be filed on such form as the director prescribes and shall contain the information prescribed in the applicable provisions of divisions (C)(1) to (9) of this section. In addition, an application for an injection well operating permit or renewal of such a permit for a class I injection well shall contain such information as the director requires by rule, including all of the following:

(1) The results of such seismic reflection data surveys, seismic monitoring, and geophysical testing surveys in and surrounding the injection area as are required pursuant to rules adopted under divisions (B)(5) and (6) of this section;

(2) A plan for ensuring the annual review and testing of the integrity of the well casing and associated well features and, if the application is for a renewal, the results of all such testing since the issuance of the current permit or renewal permit. If this information has been submitted to the director previously as required by rule or applicable technical guidance, it may be included in the application by reference.

(3) A plan for monitoring the lowermost underground source of drinking water near the injection well. When determined to be necessary by the director, the application also shall include a plan for monitoring conditions of other formations within the area of review of the well, including formation pressures, formation transmissivity, or the vertical or horizontal migration of the injected fluids. If the application is for the renewal of an injection well operating permit, it shall be accompanied by all of the results from the monitoring of the lowermost underground source of drinking water near the well, and from other formation monitoring activities, conducted during the term of the current permit or renewal that had not been submitted to the director previously in accordance with rules adopted under this section, the terms and conditions of the current permit or renewal, or applicable technical guidance.

(4) A plan for conducting a seismicity monitoring program at the injection site when such a monitoring program is required pursuant to rules adopted under division (B)(6) of this section;

(5) The results of downhole monitoring; geophysical logs; core samples, to the extent that they are available; results of laboratory tests of core samples, to the extent that they are available; results of laboratory tests of formation fluids from the injection zone; and such other data or samples as the director may require to be submitted. If any such information, test results, or samples have been submitted to the director previously upon the request of the director or as required by rule, the terms and conditions of the injection well drilling permit or injection well operating permit or renewal of that operating permit for the well, or applicable technical guidance, the information, test results, or results of the analysis or evaluation of the samples may be included in the application by reference.

(6) A determination accompanied by supporting documentation describing all areas around the well where formation pressures are predicted by the applicant to be increased due to the operation of the well and an evaluation of whether any resulting potential exists for contamination of any underground source of drinking water or migration of substances injected into the well outside of the anticipated injection zone. The determination shall be made through the use of an hydraulic model acceptable to the director.

(7) An evaluation of all artificial penetrations through the base of any underground source of drinking water within the area of review of the well and a determination of whether the wells are completed or plugged in accordance with the applicable rules adopted under this section or section 1509.15 of the Revised Code;

(8) Such additional information as the director determines to be necessary to carry out his responsibilities under this section and section 6111.044 of the Revised Code.

(F) Unless otherwise authorized by rule of the director, each application for an injection well drilling or operating permit or renewal of an injection well operating permit shall be accompanied by a map, on a scale not smaller than four hundred feet to the inch, prepared by an Ohio registered surveyor, showing the location of the well and containing such other data as may be prescribed by the director. If the well is or is to be located within the excavations and workings of an active mine, the map also shall include the location of the mine, the name of the mine, and the name of the person operating the mine. If the well is or is to be located within the excavations of an abandoned mine, the map also shall include the location of the mine and, to the extent that the information is available, the name of the mine and approximate dates when mining activities occurred at the mine.

(G) Each application for an injection well drilling permit, an injection well operating permit, a renewal of an injection well operating permit, or a modification of an injection well drilling or operating permit or renewal permit shall be accompanied by a nonrefundable fee prescribed by the director by rule as necessary to defray the cost of processing the application.

Effective Date: 05-28-1992



Section 6111.044 - Injection well drilling or operating permit.

Upon receipt of an application for an injection well drilling permit, an injection well operating permit, a renewal of an injection well operating permit, or a modification of an injection well drilling permit, operating permit, or renewal of an operating permit, the director of environmental protection shall determine whether the application is complete and demonstrates that the activities for which the permit, renewal permit, or modification is requested will comply with the Federal Water Pollution Control Act and regulations adopted under it; the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended, and regulations adopted under it; and this chapter and the rules adopted under it. If the application demonstrates that the proposed activities will not comply or will pose an unreasonable risk of inducing seismic activity, inducing geologic fracturing, or contamination of an underground source of drinking water, the director shall deny the application. If the application does not make the required demonstrations, the director shall return it to the applicant with an indication of those matters about which a required demonstration was not made. If the director determines that the application makes the required demonstrations, the director shall transmit copies of the application and all of the accompanying maps, data, samples, and information to the chief of the division of oil and gas resources management, the chief of the division of geological survey, the chief of the division of soil and water resources, and, if the well is or is to be located in a coal bearing township designated under section 1561.06 of the Revised Code, the chief of the division of mineral resources management in the department of natural resources.

The chief of the division of geological survey shall comment upon the application if the chief determines that the proposed well or injection will present an unreasonable risk of loss or damage to valuable mineral resources. If the chief submits comments on the application, those comments shall be accompanied by an evaluation of the geological factors upon which the comments are based, including fractures, faults, earthquake potential, and the porosity and permeability of the injection zone and confining zone, and by the documentation supporting the evaluation. The director shall take into consideration the chief's comments, and the accompanying evaluation of geologic factors and supporting documentation, when considering the application. The director shall provide written notice to the chief of the director's decision on the application and, if the chief's comments are not included in the permit, renewal permit, or modification, of the director's rationale for not including them.

The chief of the division of oil and gas resources management shall comment upon the application if the chief determines that the proposed well or injection will present an unreasonable risk that waste or contamination of recoverable oil or gas in the earth will occur. If the chief submits comments on the application, those comments shall be accompanied by an evaluation of the oil or gas reserves that, in the best professional judgment of the chief, are recoverable and will be adversely affected by the proposed well or injection, and by the documentation supporting the evaluation. The director shall take into consideration the chief's comments, and the accompanying evaluation and supporting documentation, when considering the application. The director shall provide written notice to the chief of the director's decision on the application and, if the chief's comments are not included in the permit, renewal permit, or modification, of the director's rationale for not including them.

The chief of the division of soil and water resources shall assist the director in determining whether all underground sources of drinking water in the area of review of the proposed well or injection have been identified and correctly delineated in the application. If the application fails to identify or correctly delineate an underground source of drinking water, the chief shall provide written notice of that fact to the director.

The chief of the division of mineral resources management shall review the application as follows:

If the application concerns the drilling or conversion of a well or the injection into a well that is not or is not to be located within five thousand feet of the excavation and workings of a mine, the chief of the division of mineral resources management shall note upon the application that it has been examined by the division of mineral resources management, retain a copy of the application and map, and immediately return a copy of the application to the director.

If the application concerns the drilling or conversion of a well or the injection into a well that is or is to be located within five thousand feet, but more than five hundred feet from the surface excavations and workings of a mine, the chief of the division of mineral resources management immediately shall notify the owner or lessee of the mine that the application has been filed and send to the owner or lessee a copy of the map accompanying the application setting forth the location of the well. The chief of the division of mineral resources management shall note on the application that the notice has been sent to the owner or lessee of the mine, retain a copy of the application and map, and immediately return a copy of the application to the director with the chief's notation on it.

If the application concerns the drilling or conversion of a well or the injection into a well that is or is to be located within five thousand feet of the underground excavations and workings of a mine or within five hundred feet of the surface excavations and workings of a mine, the chief of the division of mineral resources management immediately shall notify the owner or lessee of the mine that the application has been filed and send to the owner or lessee a copy of the map accompanying the application setting forth the location of the well. If the owner or lessee objects to the application, the owner or lessee shall notify the chief of the division of mineral resources management of the objection, giving the reasons, within six days after the receipt of the notice. If the chief of the division of mineral resources management receives no objections from the owner or lessee of the mine within ten days after the receipt of the notice by the owner or lessee, or if in the opinion of the chief of the division of mineral resources management the objections offered by the owner or lessee are not sufficiently well founded, the chief shall retain a copy of the application and map and return a copy of the application to the director with any applicable notes concerning it.

If the chief of the division of mineral resources management receives an objection from the owner or lessee of the mine as to the application, within ten days after receipt of the notice by the owner or lessee, and if in the opinion of the chief the objection is well founded, the chief shall disapprove the application and immediately return it to the director together with the chief's reasons for the disapproval. The director promptly shall notify the applicant for the permit, renewal permit, or modification of the disapproval. The applicant may appeal the disapproval of the application by the chief of the division of mineral resources management to the reclamation commission created under section 1513.05 of the Revised Code, and the commission shall hear the appeal in accordance with section 1513.13 of the Revised Code. The appeal shall be filed within thirty days from the date the applicant receives notice of the disapproval. No comments concerning or disapproval of an application shall be delayed by the chief of the division of mineral resources management for more than fifteen days from the date of sending of notice to the mine owner or lessee as required by this section.

The director shall not approve an application for an injection well drilling permit, an injection well operating permit, a renewal of an injection well operating permit, or a modification of an injection well drilling permit, operating permit, or renewal of an operating permit for a well that is or is to be located within three hundred feet of any opening of any mine used as a means of ingress, egress, or ventilation for persons employed in the mine, nor within one hundred feet of any building or flammable structure connected with the mine and actually used as a part of the operating equipment of the mine, unless the chief of the division of mineral resources management determines that life or property will not be endangered by drilling and operating the well in that location.

Upon review by the chief of the division of oil and gas resources management, the chief of the division of geological survey, and the chief of the division of soil and water resources, and if the chief of the division of mineral resources management has not disapproved the application, the director shall issue a permit, renewal permit, or modification with any terms and conditions that may be necessary to comply with the Federal Water Pollution Control Act and regulations adopted under it; the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f) as amended, and regulations adopted under it; and this chapter and the rules adopted under it. The director shall not issue a permit, renewal permit, or modification to an applicant if the applicant or persons associated with the applicant have engaged in or are engaging in a substantial violation of this chapter that is endangering or may endanger human health or the environment or if, in the case of an applicant for an injection well drilling permit, the applicant, at the time of applying for the permit, did not hold an injection well operating permit or renewal of an injection well drilling permit and failed to demonstrate sufficient expertise and competency to operate the well in compliance with the applicable provisions of this chapter.

If the director receives a disapproval from the chief of the division of mineral resources management regarding an application for an injection well drilling or operating permit, renewal permit, or modification, if required, the director shall issue an order denying the application.

The director need not issue a proposed action under section 3745.07 of the Revised Code or hold an adjudication hearing under that section and Chapter 119. of the Revised Code before issuing or denying a permit, renewal permit, or modification of a permit or renewal permit. Before issuing or renewing a permit to drill or operate a class I injection well or a modification of it, the director shall propose the permit, renewal permit, or modification in draft form and shall hold a public hearing to receive public comment on the draft permit, renewal permit, or modification. At least fifteen days before the public hearing on a draft permit, renewal permit, or modification, the director shall publish notice of the date, time, and location of the public hearing in at least one newspaper of general circulation serving the area where the well is or is to be located. The proposing of such a draft permit, renewal permit, or modification does not constitute the issuance of a proposed action under section 3745.07 of the Revised Code, and the holding of the public hearing on such a draft permit, renewal permit, or modification does not constitute the holding of an adjudication hearing under that section and Chapter 119. of the Revised Code. Appeals of orders other than orders of the chief of the division of mineral resources management shall be taken under sections 3745.04 to 3745.08 of the Revised Code.

The director may order that an injection well drilling permit or an injection well operating permit or renewal permit be suspended and that activities under it cease after determining that those activities are occurring in violation of law, rule, order, or term or condition of the permit. Upon service of a copy of the order upon the permit holder or the permit holder's authorized agent or assignee, the permit and activities under it shall be suspended immediately without prior hearing and shall remain suspended until the violation is corrected and the order of suspension is lifted. If a violation is the second within a one-year period, the director, after a hearing, may revoke the permit.

The director may order that an injection well drilling permit or an injection well operating permit or renewal permit be suspended and that activities under it cease if the director has reasonable cause to believe that the permit would not have been issued if the information available at the time of suspension had been available at the time a determination was made by one of the agencies acting under authority of this section. Upon service of a copy of the order upon the permit holder or the permit holder's authorized agent or assignee, the permit and activities under it shall be suspended immediately without prior hearing, but a permit may not be suspended for that reason without prior hearing unless immediate suspension is necessary to prevent waste or contamination of oil or gas, comply with the Federal Water Pollution Control Act and regulations adopted under it; the "Safe Drinking Water Act," 88 Stat. 1661 (1974), 42 U.S.C.A. 300(f), as amended, and regulations adopted under it; and this chapter and the rules adopted under it, or prevent damage to valuable mineral resources, prevent contamination of an underground source of drinking water, or prevent danger to human life or health. If after a hearing the director determines that the permit would not have been issued if the information available at the time of the hearing had been available at the time a determination was made by one of the agencies acting under authority of this section, the director shall revoke the permit.

When a permit has been revoked, the permit holder or other person responsible for it immediately shall plug the well in the manner required by the director.

The director may issue orders to prevent or require cessation of violations of this section, section 6111.043, 6111.045, 6111.046, or 6111.047 of the Revised Code, rules adopted under any of those sections, and terms or conditions of permits issued under any of them. The orders may require the elimination of conditions caused by the violation.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 7/17/2009.

Effective Date: 09-05-2001



Section 6111.045 - Waste minimization and treatment plan for class I injection well facility.

(A) Not later than twenty-four months after May 28, 1992, each owner or operator of a class I injection well facility shall prepare and adopt a waste minimization and treatment plan to identify the specific technically and economically feasible measures that will be taken to prevent or reduce releases into the environment of the industrial waste and other wastes generated at the facility and, in the case of such an injection well facility that is located on the premises of the industrial facility generating the wastes disposed of at the injection facility, the industrial waste and other wastes generated at that industrial facility. The plan shall cover a three-year planning period and shall include all of the following:

(1) The name, address, and, if applicable, standard industrial classification code of the facility;

(2) A summary of the industrial wastes and other wastes generated at the facility, including supporting data and calculations;

(3) A description of the facility's historic efforts at waste minimization and treatment and of existing waste minimization and treatment, source reduction, and recycling practices undertaken at the facility in 1987 and subsequent years;

(4) An assessment of the technically and economically feasible options for the further elimination or reduction of such wastes that considers the impacts of cross-media transfers and gives preference to source reduction over the recycling, treatment, or disposal of the wastes;

(5) The identification of specific objectives to prevent, reduce, or recycle releases of such wastes when technically and economically feasible options exist;

(6) An explanation of the rationale for the objectives identified under division (A)(5) of this section;

(7) A signed policy statement articulating the commitment of upper management and the corporation to implement the waste minimization and treatment plan and its objectives.

(B) Each waste minimization and treatment plan prepared and adopted under division (A) of this section shall be retained at the facility to which it applies and shall be made available for inspection and review by the director of environmental protection or the director's authorized representative. The disclosure of any trade secret information contained in any such plan is subject to prosecution as a theft offense, as defined in section 2913.01 of the Revised Code.

(C) Every three years after the adoption of a waste minimization and treatment plan under division (A) of this section, the owner or operator of the facility to which the plan applies, on or before the anniversary of the date of the adoption of the plan, shall do all of the following:

(1) Review the operation of the facility for any changes in the type and amount of industrial waste or other wastes generated at the facility that have occurred since the adoption of the plan or the most recent revision of the plan;

(2) If necessary or appropriate, reevaluate the technically and economically feasible options for reducing or eliminating the generation of industrial waste or other wastes at the facility;

(3) If any changes in the type or amount of wastes generated at the facility are identified under division (C)(1) of this section or if, after a reevaluation conducted under division (C)(2) of this section, the owner or operator of the facility determines that the waste minimization and treatment options in the plan or most recent revision of the plan should be updated, amend the plan to update the information contained in it and include in the amendment an explanation of the need for the amendment.

(D)

(1) Not later than May 28, 1994, each owner or operator of a class I injection well facility shall submit to the director of environmental protection an executive summary of the waste minimization and treatment plan adopted by the owner or operator under division (A) of this section. The executive summary shall include a synopsis of each of the elements required to be included in the plan under divisions (A)(2) to (6) of this section and shall include a signed policy statement articulating the commitment of upper management and the corporation to implement the plan and its objectives.

(2) Every three years after the adoption of a waste minimization and treatment plan under division (A) of this section, the owner or operator of a class I injection well facility, on or before the anniversary of the date of the adoption of the plan, shall submit to the director a revised executive summary of the plan that meets the requirements of division (D)(1) of this section and contains revisions to the previous executive summary that reflect any amendments to the plan made by the most recent review of the plan required under division (C) of this section.

(E) No person shall fail to comply with this section.

(F) As used in this section:

(1) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, emitting, or placing of any industrial waste or other wastes into or on any land or ground or surface water or into the air, except if the disposition constitutes storage or treatment.

(2) "Recycling" means to use, reuse, or reclaim a material.

(3) "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, injecting, escaping, leaching, dumping, or discharging into the environment of any industrial waste or other wastes, including the abandonment or discarding of barrels, containers, or other closed receptacles that contained an industrial waste or other waste.

(4) "Source reduction" means any practice that reduces the amount of any industrial waste or other wastes entering any waste stream or otherwise released into the environment, including fugitive emissions, prior to recycling, treatment, or disposal and that reduces the hazards to public health and the environment associated with the release of such wastes. "Source reduction" includes equipment or technology modifications, process or procedure modifications, reformulation or redesign of products, substitution of raw materials, and improvements in housekeeping, maintenance, training, or inventory control. "Source reduction" does not include any practice that alters the physical, chemical, or biological characteristics or the volume of an industrial waste or other wastes through a process or activity that is not integral to and necessary for the production of a product or the providing of a service.

(5) "Treatment" means any method, technique, or process designed to change the physical, chemical, or biological characteristics or composition of any industrial waste or other wastes; to neutralize the waste; to recover energy or material resources from the waste; to render the waste nonhazardous or less hazardous, safer to transport, store, or dispose of, or amenable for recovery, storage, further treatment, or disposal; or to reduce the volume of the waste.

(6) "Waste minimization" means any effort to reduce or recycle the quantity of waste generated and, when feasible, to reduce or eliminate toxicity. "Waste minimization" does not include treatment unless the treatment is part of the recycling process.

Effective Date: 07-01-1996



Section 6111.046 - Annual permit fee - underground injection control fund.

(A) Each person who is issued an injection well operating permit or a renewal of an injection well operating permit for a class I injection well shall pay an annual permit fee of twelve thousand five hundred dollars, except that a person who is issued such a permit or renewal of such a permit for a class I injection well that disposes of any hazardous waste identified or listed in rules adopted under section 3734.12 of the Revised Code and that is located on the premises where the hazardous waste injected into the well is generated shall pay an annual permit fee of thirty thousand dollars. The appropriate permit fee shall be paid to the director of environmental protection within thirty days after the issuance of the injection well operating permit or renewal of such a permit. Annually thereafter during the term of the permit or renewal, the appropriate annual permit fee shall be paid to the director on or before the anniversary of the date of issuance of the injection well operating permit or renewal of such a permit. The director, by rules adopted in accordance with Chapter 119. of the Revised Code, shall prescribe the procedures for collecting the annual permit fees established in this section and may prescribe other requirements necessary to carry out this section.

No person shall fail to comply with this division.

(B) All moneys received by the director under division (A) of this section shall be credited to the underground injection control fund, which is hereby created in the state treasury. Beginning July 1, 1992, and annually thereafter, the director shall request the office of budget and management to, and the office shall, transfer fifteen per cent of the moneys in the fund to the injection well review fund created in section 1501.022 of the Revised Code for the purpose of paying the expenses of the department of natural resources incurred in executing its duties under sections 6111.043 to 6111.047 of the Revised Code. The director shall use the remainder of the moneys credited to the underground injection control fund solely to administer and enforce the requirements of sections 6111.043 to 6111.047 of the Revised Code and rules adopted under them pertaining to class I injection wells.

Effective Date: 05-28-1992



Section 6111.047 - Tonnage fees for injection of waste.

(A) For the purpose of defraying the costs to the environmental protection agency of implementing, administering, and enforcing sections 6111.043 to 6111.047 of the Revised Code pertaining to class I injection wells, a fee of one dollar per ton is hereby levied on the injection of industrial waste or other wastes into a class I injection well. The fee levied by this division does not apply to the injection into such a well of any hazardous waste identified or listed in rules adopted under section 3734.12 of the Revised Code. The maximum annual fee for wastes injected at a class I injection facility shall be twenty-five thousand dollars regardless of the number of wells being used at the facility.

The owner or operator of the class I injection facility, as a trustee for the state, shall collect the fee levied under this division and forward it to the director of environmental protection in accordance with the rules adopted under division (C) of this section. The owner or operator shall remit the fee collected under this division to the director upon the anniversary of the date of issuance of his injection well operating permit or renewal of such a permit, as appropriate. If the class I injection facility consists of more than one injection well, the owner or operator shall remit the fee to the director on the anniversary of the date of issuance of the injection well operating permit or renewal of such a permit for which the anniversary of the date of issuance next succeeds the first day of January. If payment is late, the owner or operator shall pay to the director a penalty of ten per cent of the amount of the fee for each month that it is late.

(B) The director shall credit the moneys received under division (A) of this section to the underground injection control fund created in section 6111.046 of the Revised Code.

(C) The director, by rules adopted in accordance with Chapter 119. of the Revised Code, shall prescribe any dates not specified in this section and procedures for collecting and forwarding the fee levied by this section. The rules may prescribe other requirements for implementing and administering this section.

(D) No person shall fail to comply with this section or a rule adopted under it.

Effective Date: 05-28-1992



Section 6111.048 - Temporary assistance of state employees.

In the discharge of his duties under sections 6111.043 to 6111.045 of the Revised Code, the director of environmental protection may call to his assistance temporarily employees of any state department, agency, authority, or institution, or any college or university financed wholly or partly by the state. The employees shall not receive any additional compensation above that which they receive from the departments, agencies, authorities, institutions, or colleges or universities by which they are employed. From moneys available to the director for the administration and enforcement of sections 6111.043 to 6111.045 of the Revised Code, the director may reimburse the department, agency, authority, institution, or college or university for the regular salary and fringe benefit costs of the employees and for the costs of any necessary equipment or supplies provided in connection with the assistance provided to the director.

Effective Date: 05-28-1992



Section 6111.049 - Tonnage fees for injection of waste - exceptions.

Section 6111.047 and rules adopted under division (B)(5) of section 6111.043 of the Revised Code do not apply to any nonhazardous class I injection well that disposes of naturally occurring formation fluids extracted during salt mining processes into an injection zone consisting of the Oriskany sandstone at depths of not more than one thousand five hundred feet.

Effective Date: 05-28-1992



Section 6111.05 - Investigation of alleged act of pollution or failure to comply.

The director of environmental protection, on the director's own initiative, may investigate or make inquiries into any alleged act of pollution or failure to comply with this chapter or any order, any rule, the terms and conditions of a permit, or any other determination pursuant thereto. However, upon written complaint by any person, the director shall conduct any investigations and make any inquiries that are required.

The director or the director's duly authorized representative may enter at reasonable times upon any private or public property to inspect and investigate conditions relating to pollution of any air of the state or land located in the state related to the use, storage, treatment, or disposal of sludge or sludge materials or pollution of any waters of the state, inspect any monitoring equipment, inspect the drilling, conversion, or operation of any injection well, and sample any discharges, including discharges by "industrial users" into a publicly owned "treatment works" as those terms are defined in sections 212 and 502 of the Federal Water Pollution Control Act, and may apply to the court of common pleas having jurisdiction for a warrant permitting the entrance and inspection.

Any authorized representative of the director at reasonable times may examine any records or memoranda pertaining to sludge management, the operation of disposal systems, the drilling, conversion, or operation of injection wells, or discharges by "industrial users" into publicly owned "treatment works" as defined in sections 212 and 501 of the Federal Water Pollution Control Act. The director may require the maintenance of records relating to sludge management, discharges, or the operation of disposal systems or injection wells. The director may make copies of the records. Any authorized representative of a publicly owned "treatment works" may enter at reasonable times upon the premises of any "industrial user" that discharges into the works to inspect any monitoring equipment or method of the user, to sample any discharges of the user into the works, or to inspect any records or memoranda pertaining to discharges by the user into the works, in order to ascertain compliance by the user with applicable pretreatment standards. The representative may make copies of the records. Any records, reports, or information obtained under this chapter shall be available for public inspection, except that:

(A) Upon a showing satisfactory to the director by any person that the records, reports, or information, or any particular part thereof, other than data concerning the amounts or contents of discharges or the quality of the receiving waters, to which the director has access under this chapter, if made public would divulge information entitled to protection as trade secrets of the person, the director shall consider the record, report, or information or particular portion thereof confidential. Prior to divulging any alleged trade secret information pursuant to this division, the director shall give ten days' written notice to the person claiming trade secrecy.

(B) The record, report, or information may be disclosed to other officers, employees, or authorized representatives of the state, another state, or the United States when necessary to sustain an action brought pursuant to this chapter or during an adjudication hearing or when otherwise necessary to fulfill any requirement of the Federal Water Pollution Control Act.

No person to whom a permit has been issued shall refuse entry to any authorized representative of the director or willfully hinder or thwart the representative in the exercise of any authority granted by this section.

The director or the director's authorized representative, or, where necessary to monitor compliance with pretreatment standards, the authorized representative of a publicly owned "treatment works," may apply for, and any judge of a court of common pleas may issue, a warrant necessary to achieve the purposes of this chapter.

Effective Date: 03-17-2000



Section 6111.06 - Administrative procedures - emergencies.

(A) All proceedings of the director of environmental protection or of the director's officers or agents under sections 6111.01 to 6111.08 of the Revised Code, including the adoption, issuance, modification, rescission, or revocation of rules and regulations, permits, orders, and notices, and the conduct of hearings, except standards of water quality adopted pursuant to section 6111.041 of the Revised Code, shall be subject to and governed by sections 119.01 to 119.13, and Chapter 3745. of the Revised Code.

(B) The director shall not refuse to issue a permit, nor modify or revoke a permit already issued, unless the applicant or permit holder has been afforded an opportunity for a hearing prior to the refusal to issue the permit or prior to the modification or revocation of the permit.

(C) Whenever the director officially determines that an emergency exists requiring immediate action to protect the public health or welfare, the director may, without notice or hearing, issue an order reciting the existence of the emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding division (A) of this section, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, but on application to the director shall be afforded a hearing as soon as possible, and not later than twenty days after such application. On the basis of such hearing, the director shall continue such order in effect, revoke it, or modify it. No such emergency order shall remain in effect for more than sixty days after its issuance.

Effective Date: 09-26-2003



Section 6111.07 - Prohibited acts - prosecutions and injunction by attorney general.

(A) No person shall violate or fail to perform any duty imposed by sections 6111.01 to 6111.08 of the Revised Code or violate any order, rule, or term or condition of a permit issued or adopted by the director of environmental protection pursuant to those sections. Each day of violation is a separate offense.

(B) The attorney general, upon the written request of the director, shall prosecute any person who violates, or who fails to perform any duty imposed by, sections 6111.01 to 6111.08 of the Revised Code or who violates any order, rule, or condition of a permit issued or adopted by the director pursuant to those sections.

The attorney general, upon written request of the director, shall bring an action for an injunction against any person violating or threatening to violate this chapter or violating or threatening to violate any order, rule, or condition of a permit issued or adopted by the director pursuant to this chapter. In an action for injunction to enforce any final order of the director brought pursuant to this section, the finding by the director, after hearing, is prima-facie evidence of the facts found therein.

(C) No person knowingly shall submit false information or records or fail to submit information or records pertaining to discharges of sewage, industrial wastes, or other wastes or to sludge management required as a condition of a permit or knowingly render inaccurate any monitoring device or other method required to be maintained by the director.

Effective Date: 03-17-2000



Section 6111.08 - Rights in equity or under common law not affected.

Chapter 6111: of the Revised Code does not abridge rights of action or remedies in equity or under the common law, nor does such chapter, or any act done under such chapter, estop the state, or any municipal corporation or person, as riparian owners or otherwise, in the exercise of their rights in equity or under the common law to suppress nuisances or to abate pollution.

Effective Date: 07-25-1980



Section 6111.09 - Civil penalties for water pollution control violations.

(A) Any person who violates section 6111.07 of the Revised Code shall pay a civil penalty of not more than ten thousand dollars per day of violation. Any person who purposely violates section 6111.10 or 6111.11 of the Revised Code shall pay a civil penalty of fifty dollars for a first violation and a civil penalty of not more than five hundred dollars for each subsequent violation occurring within twelve months of the first violation.

The attorney general, upon written request by the director of environmental protection, shall commence an action under this section against any person who violates section 6111.07 of the Revised Code. The director shall notify in writing any person who is allegedly selling or offering for sale a product in violation of section 6111.10 or 6111.11 of the Revised Code of the alleged specific violation and shall request the person to remove the product from the person's sales area. If at least ten days after providing that notification the director determines that the person has failed to remove the product from the person's sales area, the director in writing shall request the attorney general to, and the attorney general shall, commence an action under this section against the person. Any action under this section is a civil action, governed by the Rules of Civil Procedure and other rules of practice and procedure applicable to civil actions.

(B) One-half of the moneys collected as civil penalties under division (A) of this section shall be credited to the environmental education fund created in section 3745.22 of the Revised Code. The remainder of the moneys so collected shall be credited to the water pollution control administration fund, which is hereby created in the state treasury. The water pollution control administration fund shall be administered by the director. Moneys in the water pollution control administration fund shall be used to supplement other moneys available for the administration and enforcement of this chapter and the rules adopted and terms and conditions of orders and permits issued under it, including, without limitation, the issuance of permits under it, and shall not be used to satisfy any state matching fund requirements for the receipt of any federal grant funds.

The director may expend not more than seven hundred fifty thousand dollars of the moneys credited to the water pollution control administration fund under this division in any fiscal year for the purposes specified in this division. The director may request authority from the controlling board to expend any moneys credited to that fund in any fiscal year in excess of that amount.

Effective Date: 07-22-1994; 2008 SB214 09-01-2008



Section 6111.10 - Sale of household laundry detergent containing phosphorus above certain limits prohibited in certain counties.

After January 1, 1990, no person shall sell, offer for sale, or distribute for sale in the counties of Ashtabula, Trumbull, Lake, Geauga, Portage, Stark, Cuyahoga, Summit, Medina, Lorain, Ashland, Richland, Huron, Erie, Crawford, Marion, Wyandot, Seneca, Sandusky, Ottawa, Lucas, Wood, Hancock, Hardin, Fulton, Henry, Putnam, Allen, Auglaize, Shelby, Mercer, Van Wert, Paulding, Defiance, and Williams, a household laundry detergent containing phosphorus in any form in excess of one-half per cent by weight expressed as elemental phosphorus.

This section does not apply to:

(A) A cleanser, rinsing aid, sanitizing agent, or detergent intended primarily for use in an automatic or machine dishwasher;

(B) An industrial or commercial conversion coating agent, corrosion remover, paint remover, rust inhibitor, metal brightener, etchant, or other surface conditioner;

(C) A solvent cleaner or other similar product not normally used with water;

(D) A disinfectant, detergent, or sanitizer used in institutions, hospitals, veterinary hospitals or clinics, nursing homes, or other health care facilities or by commercial laundries that provide laundry services for those institutions and facilities or for other commercial establishments;

(E) A compound or product used in the manufacture or processing of foods or food products, including those used in dairy, beverage, egg, fish, poultry, meat, fruit, or vegetable processing facilities;

(F) A product intended primarily for personal use, including, but not limited to, bathing soaps, dentifrices, shampoos, cleansing creams, toothpastes, or other products for the care of the human body;

(G) A product subject to registration or control under federal or state law governing foods, drugs, cosmetics, insecticides, fungicides, or rodenticides;

(H) A product normally not used with water, such as a cleanser for windows, ovens, or other hard surfaces;

(I) A water softening chemical, anti-scale chemical, or corrosion inhibitor intended for use in circulatory systems, such as boilers, air conditioners, cooling towers, or hot water heating systems;

(J) A product used as a cleanser in the washing of milking or milk storage equipment normally used in the production of milk for market;

(K) A compound or product used for cleaning in transportation, commercial, or industrial activities;

(L) Retail sales or offers for sale from a retailer's inventory of a product otherwise covered by this section that remains at the end of the business day on December 31, 1989, if the retailer's inventory of the product during December, 1989, does not exceed the retailer's average monthly inventory during the previous twelve months.

A person who unknowingly sells, offers for sale, or distributes for sale a household laundry detergent in violation of this section is not subject to the imposition of a civil penalty under section 6111.09 of the Revised Code for that violation if the sale, offer for sale, or distribution for sale occurred because of the inadvertent or unintentional delivery of the detergent to a business location in a county where such sale, offer for sale, or distribution for sale is prohibited under this section.

This section is intended for general application throughout the counties enumerated in it. Therefore, no such county and no political subdivision located within any such county shall adopt or enforce any law, ordinance, rule, resolution, requirement, or policy regulating the phosphorus content of any household laundry detergent that is to be sold, offered for sale, or distributed for sale in that county or political subdivision.

Effective Date: 06-28-1988; 2008 SB214 09-01-2008



Section 6111.11 - Sale of dishwasher detergent with phosphorous content above certain limits prohibited.

On and after July 1, 2010, no person shall sell, offer for sale, or distribute for sale a cleanser, rinsing aid, sanitizing agent, or detergent that is intended primarily for use in an automatic or machine dishwasher and that contains phosphorus in any form in excess of one-half per cent by weight expressed as elemental phosphorus.

This section does not apply to either of the following:

(A) Cleansers, rinsing aids, sanitizing agents, or detergents that are used in an automatic or machine dishwasher in a commercial or institutional facility;

(B) Retail sales or offers for sale from a retailer's inventory of a product that is otherwise covered by this section and that remains at the end of the business day on June 30, 2010, if the retailer's inventory of the product during June 2010 does not exceed the retailer's average monthly inventory during the previous twelve months.

Effective Date: 2008 SB214 09-01-2008



Section 6111.12 - Antidegradation policy applicable to surface waters of the state pursuant to applicable federal laws and regulations.

(A) The director of environmental protection shall establish an antidegradation policy applicable to surface waters of the state pursuant to applicable federal laws and regulations. The purpose of the policy shall be to maintain levels of water quality that are currently better than prescribed by applicable standards except in situations when a need to allow a lower level of water quality is demonstrated based on technical, social, and economic criteria. Not later than March 31, 1994, the director shall revise the existing antidegradation policy established in rules adopted under section 6111.041 of the Revised Code and revise any necessary implementation procedures to conform them to the following principles and any mandatory regulations adopted under the Federal Water Pollution Control Act:

(1) The use of existing effluent quality as a method of calculating antidegradation-based limits shall be imposed only to the extent that the use is explicitly required by federal law or regulation as the only means available to implement antidegradation.

(2) No degradation shall be allowed in waters for any pollutant that currently does not meet applicable standards. For all remaining waters, there shall be provisions requiring federal antidegradation requirements to be met and provisions ensuring that waters of exceptional recreational or ecological value are maintained as high quality resources for future generations. There shall be at least two categories of surface waters identified in the state for that purpose and for the purpose of establishing priorities for the administrative and technical resources expended on antidegradation reviews.

(3) Whenever current ambient water quality is determined to be of a higher quality than prescribed in the standards, on a pollutant-by-pollutant basis, and the water body lacks exceptional recreational or ecological value, the director may allocate to existing sources eighty per cent of the pollutant assimilative capacity as determined by appropriate total maximum daily load procedures without further antidegradation review. The permittee for any existing source may receive an effluent limitation based on not more than one hundred per cent of the mass or concentration levels necessary to meet applicable water quality in the receiving water body as determined by appropriate total maximum daily load procedures, provided that there has been a satisfactory demonstration of the need to allow lower water quality based on technical, social, and economic criteria and the action is preceded by a public notice. Sources other than existing sources that result in ten per cent or greater change, that is, degradation, of ambient chemical water quality shall require a demonstration of technical, social, and economic need and shall be the subject of a public notice.

(4) Degradation of waters identified as possessing exceptional recreational or ecological value shall be determined through an analysis of the expected perceptible change in ambient concentrations of pollutant or alternatively through an analysis of the expected change in the biological condition of the water body. Either determination shall constitute a lowering of water quality and shall require an antidegradation review. The director shall establish, by rules adopted in accordance with Chapter 119. of the Revised Code, a definition of perceptible change that shall be applicable to those waters identified in rule as possessing exceptional recreational or ecological value. Antidegradation reviews shall be required for any activity resulting in a perceptible change in ambient chemical or biological quality on waters identified as possessing exceptional recreational or ecological value. Allowances shall be made for existing sources to retain their current permit limits with no requirement to demonstrate technical, social, and economic need.

(5) The director shall establish reasonable protocols for completing technical, social, and economic need demonstrations based on existing federal guidance and on input from the department of development, the regulated community, and the general public.

(B) Effluent limitations established by the director for any existing source in any permit issued under division (J) of section 6111.03 of the Revised Code prior to July 1, 1993, shall continue in effect unless the permit is modified by the director. A discharger seeking modification of antidegradation-based limitations that were based on existing quality of discharge when the permit was issued shall apply to the director for modification of the permit, consistent with rules adopted under division (A) of this section, not later than one hundred eighty days after July 1, 1993. If the permittee has filed such a timely application for modification, the director shall not pursue administrative or judicial enforcement actions for violations of antidegradation-based limitations based on the existing quality of effluent that occur after July 1, 1993.

(C) A historically channelized watercourse provides technical, social, and economic benefits. Therefore, with regard to a historically channelized watercourse, the director shall not require further antidegradation review during the review of an application for and the issuance or denial of a permit under this chapter or a water quality certification under section 401 of the Federal Water Pollution Control Act if the director finds, after public notice and opportunity for comment, and a public hearing if significant public interest is shown, that all of the following apply:

(1) Work is necessary to restore or maintain a drainage or other improvement provided by a historically channelized watercourse.

(2) The work is performed pursuant to section 1515.08 of the Revised Code or a petition filed under section 6131.04 or 6133.02 of the Revised Code.

(3) Without the work, flooding threatens public health and safety or may result in significant damage to public or private property.

(4) The work will not result in the loss of designated or existing beneficial uses as those uses are described in rules adopted under section 6111.041 of the Revised Code.

(5) The work will not harm or interfere with the protection of federal or state designated endangered or threatened species.

(6) The historically channelized watercourse is not designated as coldwater habitat, exceptional warmwater habitat, or a state resource water in rules adopted under section 6111.041 of the Revised Code.

(7) If information is available concerning resident fishery or macroinvertebrate communities, or both, in the historically channelized watercourse, the historically channelized watercourse does not support a particularly diverse or unique warmwater habitat as that term is defined in rules adopted under section 6111.041 of the Revised Code.

(8) Plans for the work have been submitted to the applicable soil and water conservation district organized under Chapter 1515. of the Revised Code.

(9) A storm water runoff plan has been developed for the watershed prior to or during planning and design of the work and the work is consistent with the plan.

(D) As used in this section:

(1) "Existing sources" means any treatment works that were built and operational under the terms of an NPDES permit prior to July 1, 1993, but does not include expansions or upgrades of existing treatment works authorized in rules adopted under section 6111.03 of the Revised Code after that date.

(2) "Appropriate total maximum daily load procedures" means the procedures, policies, and guidelines used by the director prior to July 1, 1993, or subsequent revisions to those procedures established in rules adopted in accordance with Chapter 119. of the Revised Code.

(3) "Antidegradation review" means the consideration by the director of the technical, social, and economic need demonstration completed by any person requesting to lower water quality as provided in this section, including the public notice of the application and, at the discretion of the director, a public hearing on it.

Effective Date: 10-20-1999



Section 6111.13 - Discharge limit for a pollutant less than the practical quantification level.

(A) As used in this section:

(1) "Method detection limit" has the same meaning as in 40 C.F.R. part 136, appendix B, and shall be determined in accordance with the procedures set forth in that appendix.

(2) "Practical quantification level" means a concentration that is five times the method detection limit for the most sensitive available analytical procedure currently approved under 40 C.F.R. part 136 for a pollutant unless the director of environmental protection, by rules adopted in accordance with Chapter 119. of the Revised Code, establishes a different practical quantification level for the pollutant that is consistent with and no more stringent than the appropriate national consensus standard or other generally accepted standard.

(B) Notwithstanding any other provisions of this chapter to the contrary, and until the director has adopted rules specifying a different basis for determining compliance consistent with and no more stringent than an appropriate national consensus standard or other generally accepted standard, if a discharge limit is set below the practical quantification level for a particular parameter, any value reported at or below the practical quantification level shall be considered to be in compliance with that limit.

(C) Whenever a discharge limit for a pollutant is less than the practical quantification level, the director may require the permit holder to identify the possible sources of that pollutant. The director, by rule, may specify additional actions that the permit holder may be required to take when the director finds the actions to be necessary to prevent or mitigate significant adverse effects on public health or environmental quality. Failure of a permit holder to comply with additional actions required by the director under this division constitutes a violation of the permit holder's discharge permit.

Effective Date: 07-01-1993



Section 6111.14 - Agreement for review of plans for extension of sewerage system or increase in number of service connections.

The director of environmental protection may enter into an agreement with a political subdivision or investor-owned public utility that owns or operates a disposal system and that intends to extend the sewerage lines of its disposal system or to increase the number of service connections to its sewerage system, which agreement authorizes a qualified official or employee of the political subdivision or investor-owned public utility, as determined by the director, to review plans for the extension of the sewerage system or increase in the number of service connections for compliance with this chapter and the rules adopted under it and to certify to the director whether the plans comply with this chapter and the rules adopted under it. If, pursuant to such an agreement, the official or employee of the political subdivision or investor-owned public utility designated in the agreement certifies to the director that the plans comply with this chapter and the rules adopted under it and if the plans and certification are accompanied by an administrative service fee calculated in accordance with division (L)(4) of section 3745.11 of the Revised Code, the director, by final action, shall approve the plans without further review. The director or the director's authorized representative may inspect the construction or installation of an extension of a sewerage system or additional service connections for which plans have been approved under this section.

The approval of plans by the director pursuant to this section constitutes the approval of the plans for the purposes of any rules adopted under division (E) of section 6111.03 of the Revised Code that require the approval of plans for extensions of sewerage systems or increases in the number of service connections to sewerage systems.

As used in this section, "investor-owned public utility" means a person, other than an individual, that is a sewage disposal system company, as defined in section 4905.03 of the Revised Code, and that is not owned or operated by a municipal corporation or operated not-for-profit.

Effective Date: 11-26-1997



Section 6111.15 to 6111.17 - Amended and Renumbered RC 6109.13 to 6109.15.

Effective Date: 12-14-1978



Section 6111.18, 6111.19 - [Repealed].

Effective Date: 12-14-1978



Section 6111.20 - Orders to secure a quality effluent from water purification or sewage treatment works.

When the director of environmental protection finds upon investigation, that any water purification or sewage treatment works, on account of incompetent supervision or inefficient operation is not producing an effluent of such quality as might be reasonably obtained from such water purification or sewage treatment works, and by reason of such neglect the public water supply has become impure and dangerous to health, or that a stream, watercourse, canal, lake, pond, or body of water has become offensively polluted or has become a public nuisance or that a public water supply taken from such stream, watercourse, canal, lake, pond, or body of water has been rendered impure and dangerous to health, the director shall issue an order to the mayor or managing officer or officers of the municipal corporation, public institution, or person having charge of or owning such water purification or sewage treatment works, to secure an effluent of such quality as might be reasonably expected from such works and satisfactory to the director.

If such managing officer or officers of a municipal corporation, public institution, or person fails, for a period of five days after receiving such order, to secure an effluent satisfactory to the director, the director shall order such managing officer or officers or person owning such works to appoint, within ten days, and pay the salary of a competent person to be approved by the director, to take charge of and operate such works as to secure the results demanded by the director.

Effective Date: 10-23-1972



Section 6111.21, 6111.22 - [Repealed].

Effective Date: 10-23-1972



Section 6111.23 - Amended and Renumbered RC 6109.19.

Effective Date: 12-14-1978



Section 6111.24 to 6111.27 - [Repealed].

Effective Date: 10-23-1972



Section 6111.28, 6111.29 - Amended and Renumbered RC 6109.17, 6109.18.

Effective Date: 12-14-1978



Section 6111.30 - Application for federal water quality certification - hearing.

(A) Applications for a section 401 water quality certification required under division (P) of section 6111.03 of the Revised Code shall be submitted on forms provided by the director of environmental protection and shall include all information required on those forms as well as all of the following:

(1) A copy of a letter from the United States army corps of engineers documenting its jurisdiction over the wetlands, streams, or other waters of the state that are the subject of the section 401 water quality certification application;

(2) If the project involves impacts to a wetland, a wetland characterization analysis consistent with the Ohio rapid assessment method;

(3) If the project involves a stream for which a specific aquatic life use designation has not been made, a use attainability analysis;

(4) A specific and detailed mitigation proposal, including the location and proposed legal mechanism for protecting the property in perpetuity;

(5) Applicable fees;

(6) Site photographs;

(7) Adequate documentation confirming that the applicant has requested comments from the department of natural resources and the United States fish and wildlife service regarding threatened and endangered species, including the presence or absence of critical habitat;

(8) Descriptions, schematics, and appropriate economic information concerning the applicant's preferred alternative, nondegradation alternatives, and minimum degradation alternatives for the design and operation of the project;

(9) The applicant's investigation report of the waters of the United States in support of a section 404 permit application concerning the project;

(10) A copy of the United States army corps of engineers' public notice regarding the section 404 permit application concerning the project.

(B) Not later than fifteen business days after the receipt of an application for a section 401 water quality certification, the director shall review the application to determine if it is complete and shall notify the applicant in writing as to whether the application is complete. If the director fails to notify the applicant within fifteen business days regarding the completeness of the application, the application is considered complete. If the director determines that the application is not complete, the director shall include with the written notification an itemized list of the information or materials that are necessary to complete the application. If the applicant fails to provide the information or materials within sixty days after the director's receipt of the application, the director may return the incomplete application to the applicant and take no further action on the application. If the application is returned to the applicant because it is incomplete, the director shall return the review fee levied under division (A)(1), (2), or (3) of section 3745.114 of the Revised Code to the applicant, but shall retain the application fee levied under that section.

(C) Not later than twenty-one days after a determination that an application is complete under division (B) of this section, the applicant shall publish public notice of the director's receipt of the complete application in a newspaper of general circulation in the county in which the project that is the subject of the application is located. The public notice shall be in a form acceptable to the director. The applicant shall promptly provide the director with proof of publication. The applicant may choose, subject to review by and approval of the director, to include in the public notice an advertisement for an antidegradation public hearing on the application pursuant to section 6111.12 of the Revised Code. There shall be a public comment period of thirty days following the publication of the public notice.

(D) If the director determines that there is significant public interest in a public hearing as evidenced by the public comments received concerning the application and by other requests for a public hearing on the application, the director or the director's representative shall conduct a public hearing concerning the application. Notice of the public hearing shall be published by the applicant, subject to review and approval by the director, at least thirty days prior to the date of the hearing in a newspaper of general circulation in the county in which the project that is the subject of the application is to take place. If a public hearing is requested concerning an application, the director shall accept comments concerning the application until five business days after the public hearing. A public hearing conducted under this division shall take place not later than one hundred days after the application is determined to be complete.

(E) The director shall forward all public comments concerning an application submitted under this section that are received through the public involvement process required by rules adopted under this chapter to the applicant not later than five business days after receipt of the comments by the director.

(F) The applicant shall respond in writing to written comments or to deficiencies identified by the director during the course of reviewing the application not later than fifteen days after receiving or being notified of them.

(G) The director shall issue or deny a section 401 water quality certification not later than one hundred eighty days after the complete application for the certification is received. The director shall provide an applicant for a section 401 water quality certification with an opportunity to review the certification prior to its issuance.

(H) The director shall maintain an accessible database that includes environmentally beneficial water restoration and protection projects that may serve as potential mitigation projects for projects in the state for which a section 401 water quality certification is required. A project's inclusion in the database does not constitute an approval of the project.

(I) Mitigation required by a section 401 water quality certification may be accomplished by any of the following:

(1) Purchasing credits at a mitigation bank approved in accordance with 33 C.F.R. 332.8;

(2) Participating in an in-lieu fee mitigation program approved in accordance with 33 C.F.R. 332.8;

(3) Constructing individual mitigation projects.

Notwithstanding the mitigation hierarchy specified in section 3745-1-54 of the Administrative Code, mitigation projects shall be approved in accordance with the hierarchy specified in 33 C.F.R. 332.3 unless the director determines that the size or quality of the impacted resource necessitates reasonably identifiable, available, and practicable mitigation conducted by the applicant. The director shall adopt rules in accordance with Chapter 119. of the Revised Code consistent with the mitigation hierarchy specified in 33 C.F.R. 332.3.

(J) As used in this section and section 6111.31 of the Revised Code, "section 401 water quality certification" means certification pursuant to section 401 of the Federal Water Pollution Control Act and this chapter and rules adopted under it that any discharge, as set forth in section 401, will comply with sections 301, 302, 303, 306, and 307 of the Federal Water Pollution Control Act.

Amended by 129th General AssemblyFile No.115,SB 294, §1, eff. 9/5/2012.

Effective Date: 09-29-2005



Section 6111.31 - Adoption and review of standards for evaluating mitigation proposals.

All substantive wetland, stream, or lake mitigation standards, criteria, scientific methods, processes, or other procedures or policies that are used in a uniform manner by the director of environmental protection in evaluating the adequacy of a mitigation proposal contained in an application for a section 401 water quality certification shall be adopted and reviewed in accordance with sections 119.03 and 119.032 of the Revised Code before those standards, criteria, or scientific methods have the force of law. Until that time, any such mitigation standards, criteria, scientific methods, processes, or other procedures or policies that are used by or approved for use by the director to evaluate, measure, or determine the success, approval, or denial of a mitigation proposal, but that have not been subject to review under sections 119.03 and 119.032 of the Revised Code shall not be used as the basis for any certification or permit denial or as a standard applied to mitigation unless the applicant has been notified in advance that additional mitigation standards, criteria, scientific methods, processes, or procedures will be considered as part of the review process.

Effective Date: 09-29-2005



Section 6111.32 - [Repealed].

Effective Date: 06-26-2003



Section 6111.33 - [Repealed].

Effective Date: 10-23-1972



Section 6111.34 to 6111.39 - [Repealed].

Effective Date: 06-26-2003



Section 6111.40 - Application for moneys for the design, acquisition, construction, alteration, and improvement of treatment works.

A municipal corporation, a board of county commissioners, or a district created under Chapter 6101., 6115., or 6119. of the Revised Code, may apply to the director of environmental protection for moneys for the design, acquisition, construction, alteration, and improvement of treatment works to prevent the discharge of untreated or inadequately treated sewage, industrial wastes, or other wastes into waters of the state, including feasibility planning, engineering, architectural, legal, and fiscal studies, surveys, designs, plans, drawings, specifications, procedures, inspection, supervision, and other action necessary therefor. Upon receipt of an application the director shall make a finding on each of the following requirements:

(A) The project is in conformity with a comprehensive state plan of water pollution control;

(B) The applicant has agreed to pay the cost of completing the project not borne by the state or the federal government;

(C) The applicant has made provision satisfactory to the director ensuring proper and efficient operation and maintenance of the treatment works after completion of construction;

(D) The application and the project are in conformity with law and rules of the environmental protection agency.

If the director determines that all such requirements have been met, he shall approve the application and give it a priority in relation to other eligible projects on the basis of the importance of the project in water pollution control and financial needs of the applicant. Within the limits of available appropriations the director shall order that the applicant be paid the amount of money necessary to obtain the maximum federal grant under the "Federal Water Pollution Control Act." In such order the director may include conditions, and he may order payment of part of the amount, or parts to be paid upon various dates or stages of completion of the project.

The director may adopt rules for the administration and implementation of this section, including rules governing application requirements and reporting procedures, eligibility of applicants and projects, handling of moneys by the applicant and payment to contractors, determination of priority of projects, proportion of cost of a project to be paid by the state, and such other rules as may be necessary for administration and implementation of state and federal law and federal regulations affecting funds for water pollution control. In adopting rules concerning priority and amount of payments, the director may consider factors in the area to be served by the project, including population, family income, probable economic growth, degree and effects of water pollution, and probable future water pollution problems, and the director may consider financial need of the applicant. In adopting any rules the director shall provide for the most effective allocation of state funds in the prevention, control, and abatement of water pollution throughout the state.

Effective Date: 07-01-1985



Section 6111.41 - Comprehensive water resource management planning by directors of environmental protection and natural resources.

The director of environmental protection shall prepare and maintain a comprehensive plan or plans for the development, use, and protection of water resources, covering all aspects of water management and including regional water development plans. The director of natural resources shall prepare and maintain the elements of such plans relating to recreation, fish, wildlife, flood control, and flood plain management.

The director of environmental protection shall not adopt any comprehensive plan until the director of natural resources approves those portions of the plan relating to recreation, fish, wildlife, flood control, and flood plain management.

In the performance of his functions relating to comprehensive water resource management planning, the director of environmental protection may plan different beneficial uses for different bodies of water and different reaches thereof, and in connection therewith shall give due consideration to the practicability and the physical and economic feasibility of compliance with requirements that would be necessary to attain the water quality to support such uses, and to the equities involved therein.

The director may review water management plans and studies made by, for, or required by law to be submitted to, governmental agencies, and render staff planning assistance to such agencies.

The director may develop, implement, and coordinate a comprehensive plan for water management research by state universities and other public and private institutions.

Effective Date: 03-22-1973



Section 6111.42 - Water quality powers of director of environmental protection.

The environmental protection agency shall do all of the following:

(A) Primarily with regard to water quality, collect, study, and interpret all available information, statistics, and data pertaining to the supply, use, conservation, and replenishment of the ground and surface waters in the state in coordination with other agencies of this state;

(B) Primarily with regard to water quality, be authorized to cooperate with and negotiate for the state with any agency of the United States government, of this state, or of any other state pertaining to the water resources of the state;

(C) Be authorized to perform stream gauging and contract with the United States government or any other agency for the gauging of any streams within the state;

(D) Have authority to furnish information to all public officials, offices, and agencies of and in the state, and to farmers, well drillers, water consumers, industries, and any other persons seeking information regarding water resources;

(E) Adopt rules in accordance with Chapter 119. of the Revised Code for the drilling, operation, maintenance, and abandonment of wells that are determined to be necessary by the director of environmental protection to prevent the contamination of the ground waters in the state, except that the rules shall not apply to wells for the provision of water for human consumption unless they are used, or are for use, by a public water system as defined in section 6109.01 of the Revised Code. No person shall violate a rule adopted under this division.

(F) Have access to all information and statistics that any public authority within the state has available and that the director determines are pertinent to its duties;

(G) Have authority to prepare an accurate map and description of the territorial boundaries of proposed watershed districts within the state. The map and description shall follow the property line, section line, half section line, or patent line that is nearest to the hydrologic boundary of the proposed watershed district. There shall be not less than fifteen nor more than eighteen proposed watershed districts in the state, and each shall be composed of one or more major river watersheds. When a map and a description of a proposed watershed district has been completed, the director shall cause a copy of them to be filed with the secretary of state and the board of county commissioners of each county contained in whole or in part within the territorial boundaries of the proposed watershed district.

Effective Date: 03-18-1999



Section 6111.43 - Amended and Renumbered RC 1521.05.

Effective Date: 11-01-1977



Section 6111.44 - Plans for installation or changes to sewerage systems to be submitted to director of environmental protection.

(A) Except as otherwise provided in division (B) of this section, in section 6111.14 of the Revised Code, or in rules adopted under division (G) of section 6111.03 of the Revised Code, no municipal corporation, county, public institution, corporation, or officer or employee thereof or other person shall provide or install sewerage or treatment works for sewage, sludge, or sludge materials disposal or treatment or make a change in any sewerage or treatment works until the plans therefor have been submitted to and approved by the director of environmental protection. Sections 6111.44 to 6111.46 of the Revised Code apply to sewerage and treatment works of a municipal corporation or part thereof, an unincorporated community, a county sewer district, or other land outside of a municipal corporation or any publicly or privately owned building or group of buildings or place, used for the assemblage, entertainment, recreation, education, correction, hospitalization, housing, or employment of persons.

In granting an approval, the director may stipulate modifications, conditions, and rules that the public health and prevention of pollution may require. Any action taken by the director shall be a matter of public record and shall be entered in the director's journal. Each period of thirty days that a violation of this section continues, after a conviction for the violation,constitutes a separate offense.

(B) Sections 6111.45 and 6111.46 of the Revised Code and division (A) of this section do not apply to any of the following:

(1) Sewerage or treatment works for sewage installed or to be installed for the use of a private residence or dwelling;

(2) Sewerage systems, treatment works, or disposal systems for storm water from an animal feeding facility or manure, as "animal feeding facility" and "manure" are defined in section 903.01 of the Revised Code;

(3) Animal waste treatment or disposal works and related management and conservation practices that are subject to rules adopted under division (E)(2) of section 1511.02 of the Revised Code;

(4) Sewerage or treatment works for the on-lot disposal or treatment of sewage from a small flow on-site sewage treatment system, as defined in section 3718.01 of the Revised Code, if the board of health of a city or general health district has notified the director of health and the director of environmental protection under section 3718.021 of the Revised Code that the board has chosen to regulate the system, provided that the board remains in compliance with the rules adopted under division (A)(13) of section 3718.02 of the Revised Code.

The exclusions established in divisions (B)(2) and (3) of this section do not apply to the construction or installation of disposal systems, as defined in section 6111.01 of the Revised Code, that are located at an animal feeding facility and that store, treat, or discharge wastewaters that do not include storm water or manure or that discharge to a publicly owned treatment works.

Amended by 128th General AssemblyFile No.12,HB 363, §4, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.22, eff. 7/1/2010.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 05-06-2005; 2007 HB119 09-29-2007; 2007 HB119 07-01-2009



Section 6111.441 - Sewage treatment systems regulated by board of health exempt from chapter.

In addition to the exemption established under division (B)(4) of section 6111.44 of the Revised Code, sewerage or treatment works for the on-lot disposal or treatment of sewage from a small flow on-site sewage treatment system, as defined in section 3718.01 of the Revised Code, concerning which the board of health of a city or general health district has notified the director of health and the director of environmental protection under section 3718.021 of the Revised Code that the board has chosen to regulate the system are exempt from the administrative and permitting requirements established in this chapter and rules adopted under it and the fees established under section 3745.11 of the Revised Code, provided that the board remains in compliance with the rules adopted under division (A)(13) of section 3718.02 of the Revised Code.

Amended by 128th General AssemblyFile No.12,HB 363, §6, eff. 12/22/2009.

Amended by 128th General AssemblyFile No.9,HB 1, §640.20, eff. 7/17/2009.

Effective Date: 05-06-2005; 2007 HB119 07-01-2007



Section 6111.45 - Plans for the disposal of the waste to be submitted to director of environmental protection.

No municipal corporation, county, public institution, corporation, or officer or employee thereof or other person shall establish as proprietor, agent, employee, lessee, or tenant, any garbage disposal plant, shop, factory, mill, industrial establishment, process, trade, or business in the operation of which an industrial waste is produced, or make a change in or enlargement of a garbage disposal plant, shop, factory, mill, industrial establishment, process, trade, or business whereby an industrial waste is produced or materially increased or changed in character, or install works for the treatment or disposal of any such waste until the plans for the disposal of the waste have been submitted to and approved by the director of environmental protection. As used in sections 6111.44 to 6111.46 of the Revised Code, "industrial waste" means sludge or sludge materials or a water-carried or liquid waste resulting from any process of industry, manufacture, trade, or business or development of any natural resource, but does not include storm water from any animal feeding facility, as defined in section 903.01 of the Revised Code, or manure, as defined in that section. In granting an approval, the agency may stipulate modifications, conditions, and rules that the public health and welfare may require. Any action taken by the director shall be a matter of public record and shall be entered in the director's journal. Each period of thirty days that a violation of this section continues, after a conviction of the violation, constitutes a separate offense.

Effective Date: 03-15-2001



Section 6111.451 - Sewage construction activities not requiring plan approval.

Not later than one hundred eighty days after the effective date of this section, the director of environmental protection shall adopt rules in accordance with Chapter 119. of the Revised Code specifying construction activities that do not, by themselves, constitute installing works for the treatment or disposal of sewage or other waste for which approval of plans is required under section 6111.44 or 6111.45 of the Revised Code. The activities shall include the grading and clearing of land, on-site storage of portable parts and equipment, and the construction of foundations or buildings that are not directly related to the installation of treatment or disposal works. The rules also shall allow specified initial activities that are part of the installation of treatment or disposal works, such as the installation of electrical and other utilities for the works, prior to the approval of the plans for the works, provided that the owner or operator of the works has submitted the complete plans for the works to the director and has notified the director that this activity will be undertaken prior to the approval of the plans. Any activity that is undertaken under the rules adopted under this section shall be at the risk of the owner or operator. The rules adopted under this section, to the extent possible, shall be consistent with rules adopted under division (F)(5) of section 3704.03 of the Revised Code.

Effective Date: 03-29-2007



Section 6111.46 - Environmental protection agency general supervision of treatment and disposal of sewage and industrial wastes and operation and means therefor.

(A) The environmental protection agency shall exercise general supervision of the treatment and disposal of sewage and industrial wastes and the operation and maintenance of works or means installed for the collection, treatment, and disposal of sewage and industrial wastes. Such general supervision shall apply to all features of construction, operation, and maintenance of the works or means that do or may affect the proper treatment and disposal of sewage and industrial wastes.

(B)

(1) The agency shall investigate the works or means employed in the collection, treatment, and disposal of sewage and industrial wastes whenever considered necessary or whenever requested to do so by local health officials and may issue and enforce orders and shall adopt rules governing the operation and maintenance of the works or means of treatment and disposal of such sewage and industrial wastes. In adopting rules under this section, the agency shall establish standards governing the construction, operation, and maintenance of the works or means of collection, treatment, and disposal of sewage that is generated at recreational vehicle parks, recreation camps, combined park-camps, and temporary park-camps that are separate from such standards relative to manufactured home parks.

(2) As used in division (B)(1) of this section:

(a) "Manufactured home parks" has the same meaning as in section 4781.01 of the Revised Code.

(b) "Recreational vehicle parks," "recreation camps," "combined park-camps," and "temporary park-camps" have the same meanings as in section 3729.01 of the Revised Code.

(C) The agency may require the submission of records and data of construction, operation, and maintenance, including plans and descriptions of existing works or means of treatment and disposal of such sewage and industrial wastes. When the agency requires the submission of such records or information, the public officials or person, firm, or corporation having the works in charge shall comply promptly with that order.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-17-2000; 10-31-2004



Section 6111.50 - Credible data definitions.

As used in sections 6111.50 to 6111.56 of the Revised Code:

(A) "Credible data" means scientifically valid chemical, physical, or biological water quality monitoring data concerning surface waters, including qualitative scoring of physical habitat characteristics and the sampling of fish, macroinvertebrates, and water quality, that have been collected by or submitted to the director of environmental protection and that comply with the requirements established in rules adopted under section 6111.51 of the Revised Code. "Credible data" may include historical data if the director identifies compelling reasons as to why the data are credible.

(B) "Historical data" means data that are more than five years old.

(C) "Naturally occurring condition" means any condition affecting water quality that is not caused by human influence on the environment, including, but not limited to, soils, geology, hydrology, climate, wildlife, and water flow with specific consideration given to seasonal and other natural variations.

(D) "Qualified data collector" means an individual who meets the requirements established in rules adopted under section 6111.53 of the Revised Code.

Effective Date: 10-21-2003



Section 6111.51 - Criteria for three levels of credible data related to surface water monitoring and assessment.

(A)

(1) The director of environmental protection shall adopt rules that establish criteria for three levels of credible data related to surface water monitoring and assessment. The rules pertaining to each level shall establish requirements for data assessment, sample collection and analytical methods, and quality assurance and quality control procedures that must be followed in order to classify data as credible at that level. The rules shall provide that level three credible data are collected by employing the most stringent methods and procedures, level two credible data are collected using methods and procedures that are less stringent than methods and procedures used to collect level three credible data, but more stringent than methods and procedures used to collect level one, and level one credible data are collected by employing the least stringent methods and procedures.

The requirements established in the rules for each level of credible data shall be commensurate with, and no more stringent than necessary to support, the purposes for which the data will be used. In adopting rules under this section, the director shall consider the cost of data collection methods and procedures to persons or entities collecting data, and the burden of compliance with those methods and procedures for those persons or entities, while ensuring the degree of accuracy commensurate with the purpose for which the data will be used. No data shall be classified as credible data unless they have been collected in compliance with the applicable methods and procedures for collecting the data established in rules adopted under this section.

(2) The director shall file the rules required to be adopted under division (A)(1) of this section with the secretary of state, the director of the legislative service commission, and the joint committee on agency rule review in accordance with divisions (B) and (H) of section 119.03 of the Revised Code not later than one year after the effective date of this section. As soon as practicable thereafter, the director shall proceed to adopt the rules in accordance with all other applicable provisions of Chapter 119. of the Revised Code.

(B)

(1) Level three credible data shall be used for the purposes specified in section 6111.52 of the Revised Code.

(2) Levels two and three credible data shall be used for the purpose of evaluating the effectiveness of pollution controls for point sources and nonpoint sources and initial screening of water quality problems to determine if additional study is needed.

(3) Levels one, two, and three credible data shall be used for public awareness and education activities.

(C) No data shall be considered credible unless the data originate from studies and samples collected by the environmental protection agency, its contractors, federal or state environmental agencies, or qualified data collectors. However, data submitted pursuant to the requirements of a permit issued by an agency of the state or submitted as a result of findings and orders issued by the director or pursuant to a court order shall be considered credible unless the director identifies reasons why the data are not credible.

(D) If the director has obtained credible data for a surface water, the director also may use historical data for the purpose of determining whether any water quality trends exist for that surface water.

(E) Sections 6111.50 to 6111.56 of the Revised Code do not apply to civil or criminal enforcement actions brought under section 6111.07 of the Revised Code.

(F) The director's use of credible data shall be consistent with the Federal Water Pollution Control Act.

(G) Nothing in sections 6111.50 to 6111.56 of the Revised Code is an exception to statutory, common, or municipal law of trespass.

Effective Date: 10-21-2003



Section 6111.52 - Level three credible data activities.

The director of environmental protection shall use only level three credible data to conduct any of the following activities:

(A) Developing, reviewing, and revising use designations in water quality standards;

(B) Developing a statewide water quality inventory or other water assessment report;

(C) Identifying, listing, and delisting waters of the state for the purpose of section 303(d) of the Federal Water Pollution Control Act;

(D) Determining whether a water of the state is supporting its designated use or other classification;

(E) Establishing a total maximum daily load for a water of the state.

Effective Date: 10-21-2003



Section 6111.53 - Water quality monitoring program to collect levels one, two, and three credible data for surface water monitoring and assessment.

(A) The director of environmental protection shall establish and maintain a water quality monitoring program to collect levels one, two, and three credible data for surface water monitoring and assessment. In the same manner provided in division (A)(2) of section 6111.51 of the Revised Code, the director shall adopt rules establishing the program. The rules shall describe the training and experience that are required for a person to become a qualified data collector in the program. The requirements shall be commensurate with the type and level of data collected. The rules shall require the training to include a thorough knowledge of applicable sampling protocols and field methods so that the data collection and interpretation are reproducible, scientifically defensible, and free from preconceived bias. The rules shall authorize individuals with the necessary academic credentials and experience to train other persons to be qualified data collectors.

The rules also shall require that the data collectors follow plans containing data collection methods, sampling and analysis methods, and quality assurance and quality control procedures that comply with those established in rules adopted under section 6111.51 of the Revised Code. The rules shall require that the plans contain the certification required under division (D) of this section. Plans shall not be required under the rules for credible data that are collected by the environmental protection agency, its contractors, or federal or state environmental agencies. Except as otherwise required by a permit issued by an agency of the state, by findings and orders issued by the director, or pursuant to a court order, plans shall not be required under the rules for data that are submitted pursuant to the requirements of the permit. The director may develop generic plans or generic components of plans for use by qualified data collectors.

(B) A qualified data collector may submit credible data to the director in accordance with a generic plan without submitting a plan to the director for approval under division (C) of this section.

(C) In lieu of submitting data pursuant to a generic plan, a qualified data collector who intends to submit credible data to the director may submit a site-specific plan that complies with the rules adopted under division (A) of this section. If a qualified data collector will be assisted by other persons who are not qualified data collectors, the plan shall include procedures for the supervision of their work to ensure the accuracy of the data collection. The plan shall identify whether the data to be collected are level one, two, or three credible data. The director shall review the plan to determine if it complies with the rules adopted under division (A) of this section and with this division. After reviewing the plan, the director shall either approve or disapprove it. A plan that is not disapproved within sixty days shall be considered to have been approved.

(D) A person who chooses to submit data for consideration as credible data shall document the person's status as a qualified data collector, demonstrate compliance with a generic plan or a site-specific plan, certify to the best knowledge and belief of the qualified data collector that the credible data were collected in accordance with the procedures required by the plan developed or approved under this section, and certify that the person has not been convicted of or pleaded guilty to a violation of section 2911.21 of the Revised Code or a substantially similar municipal ordinance within the previous five years. The director shall not consider data submitted by a qualified data collector that are not accompanied by the certification required under this division.

No person is required to submit any of the data collected pursuant to a plan developed or approved under this section unless submission of the data is otherwise required by law, but a person submitting some data pursuant to such a plan shall submit all data collected pursuant to the plan.

(E) The director shall verify that a person submitting data is a qualified data collector, review all data collected by a qualified data collector, and determine that all components of the plan for the collection of the data were followed. If the director determines that the data were collected by a qualified data collector in accordance with required procedures, the director shall approve the data as credible. The director shall provide the qualified data collector with written notice informing the qualified data collector as to whether the data have been approved, including the level at which the data qualify as credible data.

(F) The director shall retain all information submitted by a qualified data collector for a period of not less than ten years from the date of receipt. All information submitted is a public record.

Effective Date: 10-21-2003



Section 6111.54 - Submission of surface water quality data.

Each state agency in possession of surface water quality data shall submit the data to the environmental protection agency in a format designated by the director of environmental protection. Each such agency shall submit the data to the director at the same time that the agency compiles or summarizes the data for its own use, but at a minimum shall submit the data to the director annually. If the director determines that the data were collected in accordance with the rules adopted under section 6111.51 of the Revised Code, the director shall approve the data as credible.

Effective Date: 10-21-2003



Section 6111.55 - Computerized database or databases composed of all credible data.

Following the adoption of rules under sections 6111.51 and 6111.53 of the Revised Code, the director of environmental protection shall establish and maintain a computerized database or databases composed of all credible data in the director's possession and shall make the data available to other agencies and all other interested persons. The data shall be stored in such a manner that they are easily retrieved and analyzed and are available for sharing with other agencies and all other interested persons.

Effective Date: 10-21-2003



Section 6111.56 - Determining source or sources of water impairment.

(A) If the source or sources of a pollutant causing an impairment of a water of the state are unknown, the water of the state may be identified and listed under section 303(d)of the Federal Water Pollution Control Act. However, the director of environmental protection shall continue to monitor the water of the state to determine the source or sources of the impairment before a total maximum daily load is established for the water of the state pursuant to that section.

(B) The director shall not include a water of the state on a list established under section 303(d) of the Federal Water Pollution Control Act or establish a total maximum daily load for a water of the state if the failure of the water of the state to comply with an applicable water quality standard results solely from the existence of a naturally occurring condition or conditions.

(C) The director shall establish narrative water quality standards where numerical criteria cannot be established or to supplement numerical criteria.

Effective Date: 10-21-2003



Section 6111.60 - Issuance of NPDES permits.

Before issuing a national pollutant discharge elimination system permit for discharges from a publicly owned sewerage system, requiring and approving a long-term control plan for wet weather discharges from a publicly owned sewerage system, or enforcing the Federal Water Pollution Control Act as applied to publicly owned sewerage systems, the director of environmental protection, to the extent allowable under that act and regulations adopted under that act, shall consider all of the following, as applicable, notwithstanding any other provisions of this chapter to the contrary:

(A) Limitations on the ability of an applicant for a permit or of a permittee to pay for or to secure money to pay for a required project;

(B) An evaluation of the effectiveness and cost of a long-term control plan;

(C) An evaluation of the effectiveness and cost of specific wet weather flow control technologies;

(D) An evaluation of the impact of a long-term control plan on the environment as a whole and of the promotion of alternative control options that will minimize the impact on the environment;

(E) Reducing the economic impacts on an applicant for a permit or on a permittee, other state and local government entities, and residents of the state;

(F) Allowing for reasonable flexibility in the implementation of a long-term control plan when the plan would impose a disproportionate financial hardship compared to its environmental benefits;

(G) Giving preference, when proposed by an applicant for a permit or by a permittee, to control options that comply with the presumption approach performance criteria established in the combined sewer overflow control policy adopted under 33 U.S.C. 1342 and that demonstrate significant pollution reduction rather than mandating specific designs;

(H) Allowing adequate time and flexibility for implementation of the schedule specified in the long-term control plan when justified by a clear environmental benefit;

(I) Factors specified in the combined sewer overflow control policy adopted under 33 U.S.C. 1342 that may ease the financial burdens of implementing a long-term control plan, including, but not limited to, small publicly owned sewerage system considerations, the attainability of water quality standards, and the development of wet weather standards;

(J) All other requirements imposed on an applicant for a permit or on a permittee to undertake capital improvements under the Federal Water Pollution Control Act, the Safe Drinking Water Act as defined in section 6109.01 of the Revised Code, this chapter, Chapter 6109. of the Revised Code, or rules adopted under either chapter.

Added by 129th General AssemblyFile No.32,SB 22, §1, eff. 9/30/2011.



Section 6111.99 - Penalties.

(A) Whoever violates section 6111.04, 6111.042, 6111.05, or division (A) of section 6111.07 of the Revised Code shall be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both.

(B) Whoever violates section 6111.045 or 6111.047 of the Revised Code shall be fined not more than ten thousand dollars.

(C) Whoever violates section 6111.45 or 6111.46 of the Revised Code shall be fined not more than five hundred dollars.

(D) Whoever violates division (C) of section 6111.07 of the Revised Code shall be fined not more than twenty-five thousand dollars.

(E) Whoever violates section 6111.42 of the Revised Code shall be fined not more than one hundred dollars for a first offense; for each subsequent offense, the person shall be fined not more than one hundred fifty dollars.

(F) Whoever violates section 6111.44 of the Revised Code shall be fined not more than one hundred dollars.

Effective Date: 05-28-1992






Chapter 6112 - PRIVATE SEWER SYSTEMS

Section 6112.01 - Private sewer systems definitions.

As used in sections 6112.01 to 6112.05, inclusive, of the Revised Code:

(A) "Sewage" means any substance that contains any of the waste products or excrementitious or other discharge from the bodies of human beings or animals, which pollutes the waters of the state.

(B) "Industrial waste" means any liquid, gaseous, or solid waste substance resulting from any process of industry, manufacture, trade, or business, or from the development, processing, or recovery of any natural resource, together with such sewage as is present, which pollutes the waters of the state.

(C) "Other wastes" means garbage, refuse, decayed wood, sawdust, shavings, bark, and other wood debris, lime (except hydrated or dehydrated lime), sand, ashes, offal, night soil, oil, tar, coal dust, or silt, and other substances which are not included within the definitions of sewage and industrial waste set forth in this section, which pollute the waters of the state.

(D) "Sewerage system" means pipe lines or conduits, pumping stations, and force mains, and all other constructions, devices, appurtenances, and facilities used for collecting or conducting water-borne sewage, industrial waste, or other wastes to a point of disposal or treatment.

(E) "Treatment works" means any plant, disposal field, lagoon, dam, pumping station, incinerator, or other works used for the purpose of treating, stabilizing, or holding sewage, industrial waste, or other wastes.

(F) "Disposal system" means a system for disposing of sewage, industrial waste, or other wastes, and includes sewerage systems and treatment works.

(G) "Waters of the state" mean all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, which are situated wholly or partly within, or border upon, this state, or are within its jurisdiction, except those private waters which do not combine or effect a junction with natural surface or underground waters.

(H) "Person" means a person, firm, partnership, association, or corporation, other than a county, township, municipal corporation, or other political subdivision.

Effective Date: 09-19-1961



Section 6112.02 - Application for construction and installation of new disposal system for disposal of sewage, industrial waste, or other wastes.

For the purpose of preventing, controlling, and abating new or existing pollution of the waters of the state, the director of environmental protection, upon application by any person and determination by the director that such action will be conducive to the public health, safety, convenience, and welfare, may grant approval for general plans to such person for the construction and installation of a disposal system for the disposal of sewage, industrial waste, or other wastes to serve any geographical area in one or more counties, whether or not said geographical area is part of one or more then existing sewer districts established under Chapter 6117. of the Revised Code, provided that said geographical area is not then being served by a disposal system for the disposal of sewage, industrial waste, or other wastes.

Upon receipt of any application, the director shall notify the board of county commissioners in any county in which any part of said geographical area is situated that such application has been filed. The board of county commissioners shall certify to the director, within thirty days after receipt of such notice, whether said geographical area is or is not then being served by a disposal system for the disposal of sewage, industrial waste, or other wastes.

There shall be submitted with such application such data required by the director to establish the need therefor to serve the public health, safety, convenience, and welfare, and such surveys, topographic maps, and profiles as are necessary for the determination of the proper boundaries of such geographical area. Surveys accompanying applications requesting the approval of general plans provided for in this section shall have been made under the supervision of and certified by a registered engineer or surveyor.

Effective Date: 10-23-1972



Section 6112.03 - Manner and form of application.

Applications for approval of plans for the construction and installation of facilities under this chapter shall be made in the manner and form prescribed by the director of environmental protection and shall be accompanied by plans, specifications, and other data that the director may require relative to the facilities for which approval of plans is requested. Thereafter, the director shall act upon the application in accordance with law and the rules adopted pursuant thereto.

Effective Date: 05-06-1998



Section 6112.04 - Supervision of a registered engineer.

The construction of the facilities for which plans have been approved by the director of environmental protection shall be performed under the supervision of a registered engineer, in a manner acceptable to the director. Such registered engineer shall be employed by the applicant at his own expense.

Effective Date: 10-23-1972



Section 6112.05 - Acquisition of sewerage and disposal systems by county.

A board of county commissioners may acquire, by purchase, sewerage systems and disposal systems serving sewer districts within its county, constructed by any person under the authority granted by sections 6112.02 and 6112.03 of the Revised Code. If the board and owners thereof are unable to agree upon its purchase and sale, or the amount of compensation therefor, the board may appropriate the sewerage system and disposal system. To carry out the appropriation of the sewerage system and disposal system, the board shall proceed in the same manner as is provided by law for the appropriation of private property by a municipal corporation at the time such appropriation is made. The board shall perform all duties required to be performed by the mayor or legislative authority of a municipal corporation by such laws, and the passage of equivalent resolutions by such board shall fulfill the requirements of such laws as to resolutions and ordinances to be passed by the legislative authority of a municipal corporation.

Effective Date: 09-19-1961



Section 6112.99 - Penalty.

Whoever violates section 6112.02 or 6112.04 of the Revised Code shall be fined not more than five hundred dollars.

Effective Date: 05-06-1998






Chapter 6113 - OHIO RIVER SANITATION COMPACT

Section 6113.01 - Adoption of Ohio River Valley Water Sanitation Compact.

The following Ohio river valley water sanitation compact, which has been negotiated by representatives of the states of Illinois, Indiana, Kentucky, New York, Ohio, Pennsylvania, Tennessee, and West Virginia, is hereby approved, ratified, adopted, enacted into law, and entered into by the state of Ohio as a party thereto and signatory state, namely:

OHIO RIVER VALLEY WATER SANITATION COMPACT

Whereas, A substantial part of the territory of each of the signatory states is situated within the drainage basin of the Ohio river; and

Whereas, The rapid increase in the population of the various metropolitan areas situated within the Ohio drainage basin, and the growth in industrial activity within that area, have resulted in recent years in an increasingly serious pollution of the waters and streams within the said drainage basin, constituting a grave menace to the health, welfare and recreational facilities of the people living in such basin, and occasioning great economic loss; and

Whereas, The control of future pollution and the abatement of existing pollution in the waters of said basin are of prime importance to the people thereof, and can best be accomplished through the cooperation of the states situated therein, by and through a joint or common agency;

Now, therefore, The states of Illinois, Indiana, Kentucky, New York, Ohio, Pennsylvania, Tennessee and West Virginia do hereby covenant and agree as follows:

ARTICLE I

Each of the signatory states pledges to each of the other signatory states faithful cooperation in the control of future pollution in and abatement of existing pollution from the rivers, streams and waters in the Ohio river basin which flow through, into or border upon any of such signatory states, and in order to effect such object, agrees to enact any necessary legislation to enable each such state to place and maintain the waters of said basin in a satisfactory sanitary condition, available for safe and satisfactory use as public and industrial water supplies after reasonable treatment, suitable for recreational usage, capable of maintaining fish and other aquatic life, free from unsightly or malodorous nuisances due to floating solids or sludge deposits, and adaptable to such other uses as may be legitimate.

ARTICLE II

The signatory states hereby create a district to be known as the "Ohio river valley water sanitation district," hereinafter called the district, which shall embrace all territory within the signatory states, the water in which flows ultimately into the Ohio river, or its tributaries.

ARTICLE III

The signatory states hereby create the "Ohio valley water sanitation commission," hereinafter called the commission, which shall be a body corporate, with the powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the signatory states or by act or acts of the congress of the United States.

ARTICLE IV

The commission shall consist of three commissioners from each state, each of whom shall be a citizen of the state from which he is appointed, and three commissioners representing the United States government. The commissioners from each state shall be chosen in the manner and for the terms provided by the laws of the state from which they shall be appointed, and any commissioner may be removed or suspended from office as provided by the law of the state from which he shall be appointed. The commissioners representing the United States shall be appointed by the president of the United States, or in such other manner as may be provided by congress. The commissioners shall serve without compensation, but shall be paid their actual expenses incurred in and incident to the performance of their duties; but nothing herein shall prevent the appointment of an officer or employees of any state or of the United States government.

ARTICLE V

The commission shall elect from its number a chairman and vice-chairman, and shall appoint, and at its pleasure remove or discharge, such officers and legal, clerical, expert and other assistants as may be required to carry the provisions of this compact into effect, and shall fix and determine their duties, qualifications and compensation. It shall adopt a seal and suitable by-laws, and shall adopt and promulgate rules and regulations for its management and control. It may establish and maintain one or more offices within the district for the transaction of its business, and may meet at any time or place. One or more commissioners from a majority of the member states shall constitute a quorum for the transaction of business.

The commission shall submit to the governor of each state, at such time as he may request, a budget of its estimated expenditures for such period as may be required by the laws of such state for presentation to the legislature thereof.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time to the inspection of such representatives of the respective signatory states as may be duly constituted for that purpose.

On or before the first day of December of each year, the commission shall submit to the respective governors of the signatory states a full and complete report of its activities for the preceding year.

The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the signatory states, except by and with the authority of the legislature thereof.

ARTICLE VI

It is recognized by the signatory states that no single standard for the treatment of sewage or industrial wastes is applicable in all parts of the district due to such variable factors as size, flow, location, character, self-purification, and usage of waters within the district. The guiding principle of this compact shall be that pollution by sewage or industrial wastes originating within a signatory state shall not injuriously affect the various uses of the interstate waters as hereinbefore defined.

All sewage from municipalities or other political subdivisions, public or private institutions, or corporations, discharged or permitted to flow into these portions of the Ohio river and its tributary waters which form boundaries between, or are contiguous to, two or more signatory states, or which flow from one signatory state into another signatory state, shall be so treated, within a time reasonable for the construction of the necessary works, as to provide for substantially complete removal of settleable solids, and the removal of not less than forty-five per cent of the total suspended solids; provided that, in order to protect the public health or to preserve the waters for other legitimate purposes, including those specified in article I, in specific instances such higher degree of treatment shall be used as may be determined to be necessary by the commission after investigation, due notice and hearing.

All industrial wastes discharged or permitted to flow into the aforesaid waters shall be modified or treated, within a time reasonable for the construction of the necessary works, in order to protect the public health or to preserve the waters for other legitimate purposes, including those specified in article I, to such degree as may be determined to be necessary by the commission after investigation, due notice and hearing.

All sewage or industrial wastes discharged or permitted to flow into tributaries of the aforesaid waters situated wholly within one state shall be treated to that extent, if any, which may be necessary to maintain such waters in a sanitary and satisfactory condition at least equal to the condition of the waters of the interstate stream immediately above the confluence.

The commission is hereby authorized to adopt, prescribe and promulgate rules, regulations and standards for administering and enforcing the provisions of this article.

ARTICLE VII

Nothing in this compact shall be construed to limit the powers of any signatory state, or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state, imposing additional conditions and restrictions to further lessen or prevent the pollution of waters within its jurisdiction.

ARTICLE VIII

The commission shall conduct a survey of the territory included within the district, shall study the pollution problems of the district, and shall make a comprehensive report for the prevention or reduction of stream pollution therein. In preparing such report, the commission shall confer with any national or regional planning body which may be established, and any department of the federal government authorized to deal with matters relating to the pollution problems of the district. The commission shall draft and recommend to the governors of the various signatory states uniform legislation dealing with the pollution of rivers, streams and waters and other pollution problems within the district. The commission shall consult with and advise the various states, communities, municipalities, corporations, persons, or other entities with regard to particular problems connected with the pollution of waters, particularly with regard to the construction of plants for the disposal of sewage, industrial and other waste. The commission shall, more than one month prior to any regular meeting of the legislature of any state which is a party thereto, present to the governor of the state its recommendations relating to enactments to be made by any legislature in furthering the intents and purposes of this compact.

ARTICLE IX

The commission may from time to time, after investigation and after a hearing, issue an order or orders upon any municipality, corporation, person, or other entity discharging sewage or industrial waste into the Ohio river or any other river, stream or water, any part of which constitutes any part of the boundary line between any two or more of the signatory states, or into any stream any part of which flows from any portion of one signatory state through any portion of another signatory state. Any such order or orders may prescribe the date on or before which such discharge shall be wholly or partially discontinued, modified or treated or otherwise disposed of. The commission shall give reasonable notice of the time and place of the hearing to the municipality, corporation or other entity against which such order is proposed. No such order shall go into effect unless and until it receives the assent of at least a majority of the commissioners from each of not less than a majority of the signatory states; no such order upon a municipality, corporation, person or entity in any state shall go into effect unless and until it receives the assent of not less than a majority of the commissioners from such state.

It shall be the duty of the municipality, corporation, person or other entity to comply with any such order issued against it or him by the commission, and any court of general jurisdiction or any United States district court in any of the signatory states shall have the jurisdiction, by mandamus, injunction, specific performance or other form of remedy, to enforce any such order against any municipality, corporation or other entity domiciled or located within such state or whose discharge of the waste takes place within or adjoining such state, or against any employee, department or subdivision of such municipality, corporation, person or other entity; provided, however, such court may review the order and affirm, reverse or modify the same upon any of the grounds customarily applicable in proceedings for court review of administrative decisions. The commission or, at its request, the attorney general or other law enforcing official, shall have power to institute in such court any action for the enforcement of such order.

ARTICLE X

The signatory states agree to appropriate for the salaries, office and other administrative expenses, their proper proportion of the annual budget as determined by the commission and approved by the governors of the signatory states, one-half of such amount to be prorated among the several states in proportion to their population within the district at the last preceding federal census, the other half to be prorated in proportion to their land area within the district.

ARTICLE XI

This compact shall become effective upon ratification by the legislatures of a majority of the states located within the district and upon approval by the congress of the United States; and shall become effective as to any additional states signing thereafter at the time of such signing.

In witness whereof, the various signatory states have executed this compact through their respective compact commissioners.

The state of Ohio hereby consents that the state of Virginia may become a party to and a signatory state of the aforesaid compact as fully as if it had been expressly named therein.

Effective Date: 10-01-1953



Section 6113.02 - Ohio commission members.

In pursuance of article IV of the compact set forth in section 6113.01 of the Revised Code, there shall be three members of the Ohio river valley water sanitation commission from this state. The governor, with the advice and consent of the senate, shall appoint two of such commissioners, each of whom shall be a resident and citizen of the state. The two commissioners so appointed shall not be of the same political party. Terms of office of the appointed commissioners shall be for six years, commencing on the thirtieth day of June and ending on the twenty-ninth day of June, except that the term succeeding the term which ended on June 29, 1972 shall commence on June 30, 1972 and end on June 29, 1976. Each commissioner shall hold office from the date of his appointment until the end of the term for which he was appointed. Vacancies occurring in the office of any such commissioner from any reason or cause shall be filled by appointment by the governor, with the advice and consent of the senate. Any commissioner appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of such term. Any commissioner shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first.

The third commissioner from the state shall be the director of environmental protection ex officio, and the term of such commissioner shall terminate at the time he ceases to hold the office of director, and his successor as a commissioner shall be his successor as said director. With the exception of the issuance of any order under article IX of the compact, said ex officio commissioner may delegate, from time to time, to his designated representative the power to be present and participate, including voting, as his representative or substitute at any meeting of or hearing by or other proceeding of the commission.

The term of each of the initial three members shall begin at the date of the appointment of the two appointive commissioners, provided said compact shall then have gone into effect in accordance with article XI of the compact; otherwise such terms shall begin upon the date upon which said compact becomes effective in accordance with said article XI.

Any commissioner may be removed from office by the governor upon charges and after a hearing, but opportunity to be heard shall be given.

Effective Date: 08-21-1973



Section 6113.03 - Powers and duties of commission - jurisdiction and enforcement.

There is hereby granted to the Ohio river valley water sanitation commission and the commissioners thereof all the powers provided for in the Ohio river valley water sanitation compact set forth in section 6113.01 of the Revised Code and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the state shall do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular. It is the policy of the state to perform and carry out said compact and to accomplish the purposes thereof. All officers, bureaus, departments, and persons of and in the government or administration of the state at convenient times and upon request of said commission shall furnish said commission with information and data possessed by them and shall aid said commission by loan of personnel or other means lying within their legal powers respectively.

The courts of common pleas are hereby granted the jurisdiction specified in article IX of said compact, and the office of the attorney general or any other law enforcing officer of the state may institute any action for the enforcement of the orders of the commission as specified in said article IX of the compact.

Effective Date: 10-01-1953



Section 6113.04 - Powers supplemental to powers vested by other laws.

Any powers granted to the Ohio river valley water sanitation commission under sections 6113.01 to 6113.03, inclusive, of the Revised Code, shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the state of Ohio or by the laws of the states of Illinois, Indiana, Kentucky, New York, Pennsylvania, Tennessee, and West Virginia, or by congress or the Ohio river valley water sanitation compact.

Effective Date: 10-01-1953






Chapter 6115 - SANITARY DISTRICTS

Section 6115.01 - Sanitary district definitions.

As used in sections 6115.01 to 6115.79 of the Revised Code:

(A) "Publication" means once a week for three consecutive weeks in a newspaper of general circulation in the counties wherein publication is to be made or as provided in section 7.16 of the Revised Code. Publication need not be made on the same day of the week in each of the weeks; but not less than fourteen days, excluding the day of first publication, shall intervene between the first publication and the last publication. Publication shall be complete on the date of the last publication.

(B) "Person" means person, firm, partnership, association, or corporation, other than county, township, municipal corporation, or other political subdivision.

(C) "Public corporation" means counties, townships, municipal corporations, school districts, road districts, ditch districts, park districts, levee districts, and all other governmental agencies clothed with the power of levying general or special taxes.

(D) "Court" means the court of common pleas in which the petition for the organization of a sanitary district was filed and granted. In the case of a district lying in more than one county, "court" means the court comprised of one judge of the court of common pleas from each county as provided in section 6115.04 of the Revised Code.

(E) "Land" or "property," unless otherwise specified, means real property, as "real property" is used in and defined by the laws of this state, and embraces all railroads, tramroads, roads, electric railroads, street and interurban railroads, streets and street improvements, telephones, telegraph, and transmission lines, gas, sewerage, and water systems, pipelines and rights-of-way of public service corporations, and all other real property whether public or private.

(F) "Board of directors" applies to the duties of one director appointed in accordance with section 6115.10 of the Revised Code in a district lying wholly within one county.

(G) "Biting arthropods" include mosquitoes, ticks, biting flies, or other biting arthropods capable of transmitting disease to humans.

(H) "Bond" or "bonds" means bonds, notes, certificates of indebtedness, certificates of participation, commercial paper, and other instruments in writing, including, unless the context does not admit, bonds or notes issued in anticipation of the issuance of other bonds, issued by a sanitary district to evidence its obligation to repay money borrowed, or to pay interest, by, or to pay at any future time other money obligations of, the sanitary district.

(I) "Financing costs" has the same meaning as in division (K) of section 133.01 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 07-08-1993



Section 6115.02 - Sanitary district tax books and records.

The tax books and records provided for in this chapter shall be termed "sanitary district books" or "sanitary district records," and such titles shall be printed, stamped, or written thereon.

Effective Date: 07-08-1993



Section 6115.03 - Jurisdiction, evidence, forms establishing sanitary district.

(A) In any orders of court the words "The court now here finds that it hath jurisdiction of the parties to and of the subject matter of this proceeding" are equivalent to a finding that each jurisdictional fact necessary to confer plenary jurisdiction upon the court, beginning with the proper signing and filing of the initial petition to the date of the order, meets every legal requirement imposed by sections 6115.01 to 6115.79, inclusive, of the Revised Code.

(B) No other evidence of the legal hypothecation of the special tax to the payment of the bonds is required than the passage of a bonding resolution by the board of directors of a sanitary district and the issuance of bonds in accordance therewith.

(C) In the preparation of any assessment or appraisal roll the usual abbreviations employed by engineers, surveyors, and abstractors may be used.

(D) Where properly to describe any parcel of land, it would be necessary to use a long description, the board of appraisers of a sanitary district, after locating the land generally, may refer to the book and page of the public record of any instrument in which the land is described, which reference shall suffice to identify for all the purposes of such sections the land described in the public record so referred to.

(E) It is not necessary in any notice required by such sections to be published to specify the names of the owners of the lands or of the persons interested therein; but any such notice may be addressed "To All Persons Interested" with like effect as though such notice named by name every owner of any lands within the territory specified in the notice and every person interested therein, and every lienor, actual or inchoate.

(F) Every district declared upon hearing to be a sanitary district shall thereupon become a political subdivision and a public corporation of the state, invested with all the powers and privileges conferred upon such districts by such sections.

Effective Date: 10-01-1953



Section 6115.04 - Establishment and purpose of sanitary districts.

The court of common pleas of any county in this state, when the conditions stated in section 6115.05 of the Revised Code are found to exist, may establish sanitary districts within the county in which the court is located. Districts partly within and partly without such county may also be established by a court comprised of one judge of the court of common pleas from each county having area within the district, as provided in section 6115.08 of the Revised Code.

If there are but two judges who sit as a court under this section, and the judges are unable to agree as to the establishment of such district or upon any other question left for their decision, then a third judge from a disinterested county shall be appointed by the chief justice of the supreme court, which judge shall sit with the other two judges, and the decisions of a majority of the judges shall be final. Compensation for such judge shall be fixed by the chief justice.

Sanitary districts may be established for any of the following purposes:

(A) To prevent and correct the pollution of streams;

(B) To clean and improve stream channels for sanitary purposes;

(C) To regulate the flow of streams for sanitary purposes;

(D) To provide for the collection and disposal of sewage and other liquid wastes produced within the district;

(E) To provide a water supply for domestic, municipal, and public use within the district, and incident to those purposes and to enable their accomplishment to construct reservoirs, trunk sewers, intercepting sewers, siphons, pumping stations, wells, intakes, pipe lines, purification works, treatment and disposal works, to maintain, operate, and repair the same, to acquire additional water supplies by purchase, and to do all other things necessary for the fulfillment of the purposes of sections 6115.01 to 6115.79 of the Revised Code;

(F) To reduce populations of biting arthropods and abate their breeding places, and incident to those purposes to purchase supplies, materials, and equipment, to employ technicians and laborers, to build, construct, maintain, and repair such structures, devices, and improvements, to conduct studies and surveys of the populations of biting arthropods and of the incidence or spread within or among human or animal populations of diseases transmitted by biting arthropods, and to do such other things as are necessary or desirable to accomplish those purposes;

(G) To collect and dispose of garbage;

(H) To collect and dispose of any other refuse that may become a menace to health.

Effective Date: 10-09-1981



Section 6115.05 - Petition for establishment of sanitary district.

Before any court establishes a sanitary district as outlined in section 6115.04 of the Revised Code, a petition shall be filed in the office of the clerk of said court, signed by five hundred freeholders, or by a majority of the freeholders, or by the owners of more than half of the property, in either acreage or value, within the limits of the territory proposed to be organized into a district. Such a petition may be signed by the governing body of any public corporation lying wholly or partly within the proposed district, in such manner as it prescribes, and when so signed by such governing body such a petition on the part of said governing body shall fill all the requirements of representation upon such petition of the freeholders of such public corporation, as they appear upon the tax duplicate; and thereafter it is not necessary for individuals within said public corporation to sign such a petition. Such a petition may also be signed by railroads and other corporations owning lands.

Such petition may be filed by any city interested in some degree in the improvement, upon proper action by its governing body. Property in each political subdivision wholly or partly included in the proposed district shall be represented by the signers of the petition provided for by this section.

The petition for the establishment of a district to provide a water supply for domestic, municipal, and public use shall be signed by the governing body of each municipal corporation, or part thereof included in the proposed district, or by a majority of the freeholders of political subdivisions or parts thereof included in the proposed district and lying outside municipal corporations, and shall also be signed by the public service corporation which may be supplying water to the inhabitants of such political subdivisions under franchise granted by the governing bodies thereof.

The petition shall set forth the proposed name of said district, the necessity for the proposed work and that it will be conducive to the public health, safety, comfort, convenience, or welfare, and a general description of the purpose of the contemplated improvement, and of the territory to be included in the proposed district. Said description need not be given by metes and bounds or by legal subdivisions, but it is sufficient if a generally accurate description is given of the territory to be organized as a district. Said territory shall include two or more political subdivisions or portions thereof, and, except as a subdistrict provided for by section 6115.69 of the Revised Code, shall not be included wholly within the limits of a single municipal corporation. Said territory need not be contiguous, provided it is so situated that the public health, safety, comfort, convenience, or welfare will be promoted by the organization as a single district of the territory described.

Said petition shall pray for the organization of the district by the name proposed.

No petition with the requisite signatures shall be declared void because of alleged defects, but the court may at any time permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All such petitions filed prior to the hearing on said petition shall be considered by the court as though they had been filed with the first petition placed on file.

In determining when a majority of landowners has signed the petition, the court shall be governed by the names as they appear upon the tax duplicate, which shall be prima-facie evidence of such ownership.

Effective Date: 10-01-1953



Section 6115.06 - Bond for expenses to be filed with petition.

At the time of filing the petition provided for in section 6115.05 of the Revised Code, or at any time subsequent thereto and prior to the time of the hearing on said petition, a bond shall be filed, with security approved by the court, sufficient to pay all the expenses connected with the proceedings in case the court refuses to organize the sanitary district. If at any time during the proceeding the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed, which shall be not less than ten days distant, and upon failure of the petitioners to execute such additional bond the petition shall be dismissed.

Effective Date: 10-01-1953



Section 6115.07 - Notice of petition and hearing - jurisdiction.

Immediately after the filing of the petition provided for in section 6115.05 of the Revised Code, the clerk of the court with whom such petition is filed shall give notice by publication, in accordance with the suggested form in division (A) of section 6115.79 of the Revised Code, of the pendency of the petition and of the time and place of the hearing thereon. The clerk shall send notice by certified mail to the director of environmental protection. Such clerk shall cause such notices to be served personally upon the clerk of each political subdivision within the proposed district.

The court of common pleas of the county in which the petition was filed shall thereafter for all purposes of sections 6115.01 to 6115.79 of the Revised Code, except as otherwise provided in such sections, maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district and of lands and other property proposed to be included in said district or affected by said district, without regard to the usual limits of its jurisdiction.

Effective Date: 10-23-1972



Section 6115.08 - Hearing - order establishing district.

Any owner of real property in a proposed sanitary district who individually has not signed a petition under section 6115.05 of the Revised Code, and who wishes to object to the organization and incorporation of said district shall, on or before the date set for the cause to be heard, file his objections to the organization and incorporation of such district. Such objections shall be limited to a denial of the statements in the petition, and shall be heard by the court as an advanced case without unnecessary delay.

Upon the hearing, if it appears that the purposes of sections 6115.01 to 6115.79, inclusive, of the Revised Code, would be subserved by the creation of a district, the court, after disposing of all objections as justice and equity require, shall by its findings, duly entered of record, adjudicate all questions of jurisdiction, declare the district organized, and give it a corporate name by which in all proceedings it shall thereafter be known. A district so organized shall be a political subdivision of the state and a body corporate with all the powers of a corporation, and shall have perpetual existence, with power to sue and be sued, to incur debts, liabilities, and obligations, to exercise the right of eminent domain and of taxation and assessment as provided in such sections, to issue bonds, and to do all acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested.

In such decree, the court shall designate the place where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district if practicable, and which may be changed by order of court. The regular meetings of the board of directors of the district shall be held at such office or place of business, but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office so established.

If the court finds that the property set out in said petition should not be incorporated into a district, it shall dismiss said proceedings, and adjudge the costs against the signers of the petition in the proportion of the interest represented by them.

After an order is entered establishing the district, such order is final and binding upon the real property within the district and finally and conclusively establishes the regular organization of such district against all persons except the state upon suit commenced by the attorney general. Any such suit must be commenced within three months after said decree declaring such district organized. The organization of said district shall not be directly or collaterally questioned in any suit, action, or proceeding except as expressly authorized in sections 6115.01 to 6115.79, inclusive, of the Revised Code.

In the case of a district lying in more than one county, one judge of the court of common pleas of each of the counties having land in the district shall sit as a court in the courthouse where the original petition was filed to make the findings required by this section and by section 6115.16 of the Revised Code. A majority of said judges shall be necessary to render a decision.

Effective Date: 10-01-1953



Section 6115.09 - Filing and recording findings and decree of incorporation of district.

Within thirty days after the sanitary district has been declared a corporation by the court, the clerk of such court shall transmit to the secretary of state, and to the county recorder in each of the counties having lands in said district, copies of the findings and the decree of the court incorporating said district. The same shall be filed and recorded in the office of the secretary of state in the same manner as articles of incorporation are required to be filed and recorded under the general law concerning corporations. Copies shall also be filed and become permanent records in the office of the recorder of each county in which a part of the district lies. Each recorder shall receive a base fee of one dollar for filing and preserving such copies and a housing trust fund fee of one dollar pursuant to section 317.36 of the Revised Code, and the secretary of state shall receive for filing and for recording said copies such fees as are provided by law for like services in similar cases.

Effective Date: 08-01-2003



Section 6115.10 - Appointment of directors.

Within thirty days after entering the decree incorporating a sanitary district, providing the district is wholly within one county, the court shall appoint one person who shall be a resident elector within the district as a director of the district for a term of five years from the date of the person's appointment. If the district is composed of more than one county or part thereof, each county is entitled to one director who shall be a resident elector of that county. In no event shall there be more than one director for each county. Except as otherwise provided in section 6115.103 of the Revised Code, the court shall fill all vacancies w that occur in the office of director. However, the board of directors of a sanitary district organized after October 9, 1981, wholly for the reduction of populations of biting arthropods shall be composed and appointed in accordance with section 6115.101 of the Revised Code, and the board of directors of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties shall be composed and appointed in accordance with section 6115.103 of the Revised Code.

Effective Date: 05-06-1998



Section 6115.101 - Directors of sanitary district organized wholly for reduction of populations of biting arthropods.

The board of directors of a sanitary district organized after the effective date of this section wholly for the reduction of populations of biting arthropods shall consist of five members to be appointed by the advisory council of the district, one of whom shall be an employee of a city or general health district. Within sixty days after the court enters the decree incorporating the district, the advisory council shall make the initial appointments to the board of directors. Of the initial appointments to the board, one shall be for a term ending one year after the date upon which the court entered the decree, one shall be for a term ending two years after that date, one shall be for a term ending three years after that date, one shall be for a term ending four years after that date, and one shall be for a term ending five years after that date. Thereafter, terms of office shall be for five years, each term ending on the same day of the same month of the year as the term which it succeeds. Each member of the board shall hold office from the date of his appointment until the end of the term for which he was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall hold office for the remainder of that term. Any member shall continue in office subsequent to the expiration date of his term until his successor takes office, or until a period of sixty days has elapsed, whichever occurs first. Members of the board shall be residents of the sanitary district.

Effective Date: 10-09-1981



Section 6115.102 - Sanitary district advisory council for sanitary district organized wholly for reduction of populations of biting arthropods.

(A) With respect to sanitary districts organized after the effective date of this section wholly for the reduction of populations of biting arthropods, there shall be appointed, within thirty days after the court enters the decree incorporating the district, a sanitary district advisory council. The council shall consist of one member to be appointed from each municipal corporation, county, township, city health district, or general health district located wholly or partly within the sanitary district. A member of the council representing a municipal corporation, county, or township shall be appointed by the governing body thereof and shall be a resident thereof. A council member representing a city or general health district shall be appointed by the board of health thereof and shall be a resident of the health district. Appointments to the council shall be made by resolution of the appointing authority. Within ten days after making an appointment to the council, the appointing authority shall submit an authenticated copy of the appointment resolution to the clerk of the court.

(B) If the court, in its order confirming the report of the board of appraisers of a sanitary district organized after the effective date of this section wholly for the reduction of populations of biting arthropods, directs that additional territory be included within the district and if the inclusion of the additional territory results in the inclusion of all or a portion of the territory of a municipal corporation, county, township, or city or general health district not represented on the advisory council prior to the inclusion, the governing body of the municipal corporation, county, township, or health district shall, within thirty days after the court enters its order confirming the report of the board of appraisers, appoint a representative to the council. If the court, in its order, directs that certain territory be eliminated from the district and if the exclusion results in the exclusion of all of the territory of a municipal corporation, county, township, or city or general health district previously included within a sanitary district, the member of the advisory council representing the municipal corporation, county, township, or health district shall be removed from the board on the date upon which the court enters the order confirming the report of the board of appraisers.

(C) If two or more sanitary districts organized wholly for the reduction of populations of biting arthropods are united under section 6115.68 of the Revised Code, the advisory councils of the original districts shall cease to exist on the effective date of the union and an advisory council of the united district shall be appointed in the manner prescribed in division (A) of this section. If the court, in accordance with section 6115.68 of the Revised Code, directs that one or more sanitary districts organized wholly for the reduction of populations of biting arthropods be included within another such district and the inclusion results in the addition of all or a portion of a municipal corporation, county, township, or city or general health district not represented on the council of the district prior to the inclusion, the governing body of each municipal corporation, county, township, or health district not so represented shall, within thirty days after the court directs the inclusion, appoint a representative to the council of the original district. If the original district was organized prior to the effective date of this section, an advisory council shall be appointed within the original district and all the territory included by the court within the original district, in the manner prescribed in this section for the appointment of advisory councils.

(D) A majority of the council constitutes a quorum, and a concurrence of the majority in any matter within the council's duties is sufficient for its determination. The council shall appoint one of its members as chairman and one member as secretary. The council shall adopt bylaws governing its proceedings. The council shall meet at least once annually and shall meet upon the call of its chairman, the president of the board of directors of the district, or whenever a majority of the members of the council, by petition filed with the chairman of the council, requests a meeting of the council. The chairman shall call a meeting of the council within thirty days after the receipt of the petition.

(E) The council shall:

(1) Make appointments to the board of directors in accordance with section 6115.101 of the Revised Code;

(2) Annually review and evaluate the receipts and disbursements of funds by the board of directors during the preceding calendar year;

(3) Review, evaluate, and make recommendations to the board of directors regarding the operation, policies, programs, and improvements of the district.

Effective Date: 10-09-1981



Section 6115.103 - Directors of sanitary district organized wholly for purpose of providing water supply.

(A) The board of directors of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties shall be appointed as follows:

(1) One member shall be appointed by the chief executive officer of one of the municipal corporations included in the district;

(2) One member shall be appointed by the chief executive officer of the other municipal corporation included in the district;

(3) One member shall be appointed by the legislative authority of one of the municipal corporations included in the district;

(4) One member shall be appointed by the legislative authority of the other municipal corporation included in the district.

A person appointed by the chief executive officer and legislative authority of a municipal corporation shall be a resident of that municipal corporation.

(B) The initial terms of the members of the board of directors appointed under this section shall be as follows:

(1) In the case of the member appointed by the chief executive officer of the more populous municipal corporation included in the district, one year from the date of the member's appointment;

(2) In the case of the member appointed by the chief executive officer of the less populous municipal corporation included in the district, two years from the date of the member's appointment;

(3) In the case of the member appointed by the legislative authority of the more populous municipal corporation included in the district, two years from the date of the member's appointment;

(4) In the case of the member appointed by the legislative authority of the less populous municipal corporation included in the district, three years from the date of the member's appointment.

Thereafter, terms of office of all members of the board shall be three years. Each member of the board appointed under this section shall hold office from the date of appointment until the end of the term for which the member was appointed. A vacancy shall be filled in the same manner as the original appointment. A member appointed to fill a vacancy occurring prior to the expiration date of the term for which the member's predecessor was appointed shall hold office for the remainder of that term. A member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office or a period of sixty days elapses, whichever occurs first. A member of the board appointed under this section may be reappointed. A member of the board may be removed for cause by the appointing authority that originally appointed the member.

(C) The appointing authorities designated in division (A) of this section shall appoint a new board within each sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties. The appointing authorities shall make their appointments within sixty days of the effective date of this section. The offices of the members of the board of such a district existing prior to the effective date of this section are abolished upon the appointment of the new members of the board as required by this division.

(D) The appointing authorities specified under division (A) of this section shall accept and consider all applications submitted by persons eligible to be appointed under division (A) of this section.

Effective Date: 05-06-1998



Section 6115.104 - Sanitary district advisory council for sanitary district organized wholly for purpose of providing water supply.

(A) With respect to a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties, there shall be appointed, within sixty days of the effective date of this section, a sanitary district advisory council. The council shall consist of one member who uses water supplied directly or indirectly by the district to be appointed from each municipal corporation or township that receives all or part of its water supply directly or indirectly from the district. Appointments to the council shall be made by resolution of the legislative authority of the municipal corporation or the township, as appropriate. Within ten days after making an appointment to the council, the appointing authority shall submit an authenticated copy of the appointment resolution to the board of directors of the sanitary district and to the clerk of the court.

(B) If a municipal corporation or township that, prior to the effective date of this section, did not receive any of its water supply from a sanitary district described in division (A) of this section begins to receive all or part of its water supply either directly or indirectly from such a district and the municipal corporation or township is not represented on the advisory council of that district, the legislative authority of the municipal corporation or township, within sixty days after it begins receiving all or part of its water supply from the district, shall appoint a representative to the council and make the submittals as provided in division (A) of this section. If a municipal corporation or township that, on the effective date of this section, receives all or part of its water supply from such a district ceases to receive any of its water supply either directly or indirectly from the district, the member on the advisory council representing that municipal corporation or township shall no longer serve on the council.

(C) A majority of the council constitutes a quorum, and a concurrence of the majority in any matter within the council's duties is sufficient for its determination. The council shall appoint one of its members as chairperson and one member as secretary. The council shall adopt bylaws governing its proceedings. The council shall meet at least once annually and shall meet upon the call of its chairperson or of the president of the board of directors of the district, or whenever a majority of the members of the council, by petition filed with the chairperson of the council, requests a meeting of the council. The chairperson shall call a meeting of the council within thirty days after the receipt of the petition.

(D) The council shall do both of the following:

(1) Annually review and evaluate the receipts and disbursements of funds by the board of directors during the preceding calendar year;

(2) Review, evaluate, and make recommendations to the board of directors regarding the operation, policies, programs, and improvements of the district. The board shall consider all recommendations made under division (D)(2) of this section.

Effective Date: 05-06-1998



Section 6115.11 - Oath, bond of director.

Each director of a sanitary district, before entering upon his official duties, shall take and subscribe to an oath before an officer authorized to administer oaths that he will honestly, faithfully, and impartially perform the duties of his office, and that he will not be interested directly or indirectly in any contract let for the purpose of carrying out sections 6115.01 to 6115.79, inclusive, of the Revised Code. Said oath shall be filed in the office of the clerk of the court of common pleas of the county from which the director was appointed.

Each director shall give a good and sufficient bond for the faithful and honest performance of his duties.

Effective Date: 10-01-1953



Section 6115.12 - Seal - records - transcripts of meetings.

(A) The director or board of directors of a sanitary district shall adopt a seal and shall keep in a well-bound book a record of all proceedings, minutes of all meetings, certificates, contracts, bonds given by employees, and corporate acts. The book shall be open to the inspection of all owners of property in the district and to all other interested parties.

(B) In addition to the requirements established in section 121.22 of the Revised Code, any court of jurisdiction meeting pursuant to section 6115.10 of the Revised Code in regard to the appointment, removal, or reappointment of a member of the board of directors of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use or meeting for any other matter regarding such a district other than litigation involving the district shall keep a written transcript of the meeting and shall make the transcript available to the public upon request.

Effective Date: 05-06-1998



Section 6115.13 - President of board - temporary director - quorum.

Upon taking the oath of office, the board of directors of a sanitary district shall choose one of its members as president of the board.

If a district, other than a district organized after the effective date of this amendment wholly for the reduction of populations of biting arthropods, is composed of an even number of counties or parts thereof and the board finds itself unable to agree on any question pertaining to or in connection with its operation or management of the district, at the request of any director another person from within or without the district shall be appointed director temporarily by the court. The temporary director shall serve as a member of the board until the question in dispute has been satisfactorily adjusted. Compensation for the temporary director shall be fixed by the appointing court.

A majority of the board constitutes a quorum, and a concurrence of the majority in any matter within the board's duties is sufficient for its determination. All actions by the board shall be by resolution.

Effective Date: 10-09-1981



Section 6115.14 - Secretary - executive director - chief engineer - treasurer - attorney - employees.

Upon taking the oath of office, the director or board of directors of a sanitary district shall select some suitable person as secretary. The secretary selected by the board may or may not be a member of the board. The secretary shall be the custodian of the records of the district and of its corporate seal and shall assist the board in such particulars as it directs in the performance of its duties. The secretary shall attest, under the corporate seal of the district, all certified copies of the official records and files of the district that are required of him by sections 6115.01 to 6115.79 of the Revised Code, or by any person ordering such copies and paying the reasonable cost of transcription. Any portion of a record so certified and attested prima facie imports verity. The secretary shall serve also as treasurer of the district, unless a treasurer is otherwise provided for by the board. The treasurer shall be the fiscal officer of the district.

The board may employ an executive director; a chief engineer who may be an individual, partnership, or corporation; an attorney; and such other engineers, attorneys, agents, and assistants as are needed, and may provide for their compensation, maintain, furnish, and equip offices, and purchase such office supplies, equipment, apparatus, appliances, instruments, and tools as are necessary, which, with all other necessary expenditures, shall be taken as a part of the cost of the improvement.

The employment of the executive director, secretary, treasurer, chief engineer, and attorney for the district shall be evidenced by agreements in writing, which, so far as possible, shall specify the amounts to be paid for their services.

The executive director shall perform such duties as may be prescribed by the board of directors, including the execution on behalf of the board of such contracts and agreements as may be authorized by resolution of the board, and may be the secretary of the board if the board appoints a treasurer who is not the secretary of the board.

The chief engineer shall be superintendent of all the works and improvements, and shall make a full report to the board and the executive director each year, or more often if required, and may make such suggestions and recommendations to the board as he deems proper.

Effective Date: 07-08-1993



Section 6115.141 - Certificate of available funds.

The prohibition and requirements established under division (D) of section 5705.41 of the Revised Code, other than those applicable solely to counties, apply to a sanitary district established under this chapter.

Effective Date: 05-06-1998



Section 6115.15 - Plans for sewage or other liquid waste or treatment or disposal works submitted to board.

If a sanitary district is established for purposes other than the provision of a water supply for domestic, municipal, and public use, or for the reduction of populations of biting arthropods, after the establishment of the district and the organization of the board of directors of the district no public corporation or person shall install within the district any outlet for discharge of sewage or other liquid waste or any treatment or disposal works until the plans therefor have been submitted to and have received the approval of the board.

Effective Date: 10-09-1981



Section 6115.16 - Improvement plan approval and execution.

Upon its qualification, the board of directors of a sanitary district shall prepare a plan for the improvement for which the district was created. The plan shall include such maps, profiles, plans, and other data and descriptions as are necessary to set forth properly the location and character of the work, and of the property benefited or taken or damaged, with estimates of cost. In the case of a district organized wholly or partly for the reduction of populations of biting arthropods, the plan is sufficient if it includes a description, in general terms, of the methods of reducing such populations to be utilized, and it shall not be necessary to indicate in the plan the particular parcels of land in the district where the physical structures, devices, or improvements incident to the reduction of such populations are to be constructed or where the labor incident to the reduction of biting arthropod populations will be employed.

In the preparation of the plan, the board may recognize the necessity of future extensions and enlargements that may result from enlargements of the area of the district, in order that the district improvements may be designed to meet properly the increased demands. The plan for a water supply for domestic, municipal, and public use shall be prepared with recognition of an equitable apportionment of the available supply to each political subdivision within the district. If the purposes for which the district was established include both improved sanitation and improved water supply a plan shall be prepared for each purpose.

If the board finds that any former survey made by any other district or in any other manner is useful for the purposes of the district, the board may take over the data secured by such survey, or such other proceedings as is useful to it, and may pay therefor an amount equal to the value of such data to the district.

Upon the completion of the plan, the board shall submit it to the environmental protection agency for approval. In deciding whether to approve or reject the plan, the agency shall consider, among other factors, the protection of the public health, and compliance with air and water quality standards and regulations and solid waste disposal requirements. If the agency rejects the plan, the board shall proceed as in the first instance under this section to prepare another plan. If the agency refers the plan to the board for amendment, the board shall prepare and submit an amended plan to the agency. If the agency approves the plan, a copy of the action of the agency shall be filed with the secretary of the district and by him incorporated into the records of the district.

Upon the approval of the plan by the agency, the board shall cause notice by publication to be given in each county of the district of the completion of the plan, and shall permit the inspection of the plan at its office by all persons interested. The notice shall fix the time and place for the hearing of all objections to the plan which shall be not less than twenty nor more than thirty days after the last publication of the notice. All objections to the plan shall be in writing and filed with the secretary at his office not more than ten days after the last publication of the notice. After the hearing before the board, the board shall adopt the plan as the official plan of the district. If any persons object to the official plan, so adopted, then those persons may, within ten days from the adoption of the official plan, file their objections in writing, specifying the features of the plan to which they object, in the original case establishing the district in the office of the clerk of the court, who shall fix a day for the hearing of the objections before the court which shall be not less than twenty nor more than thirty days after the time fixed for filing objections, at which time the judges, sitting as a court as provided in section 6115.08 of the Revised Code for the organization of the district, shall meet at the courthouse of the county where the original case is pending and hear the objections and adopt, reject, or refer back the plan to the board. A majority of the judges shall control. If the court rejects the plan, the board shall proceed as in the first instance under this section to prepare another plan. If the court refers the plan to the board for amendment, then the court shall continue the hearing to a day certain without publication of notice. If the court approves the plan as the official plan of the district, a certified copy of the journal of the court shall be filed with the secretary, and by him incorporated into the records of the district.

The official plan may be altered in detail until the assessment roll is filed, and of all the alterations the board of appraisers of the sanitary district shall take notice. After the assessment roll has been filed in court, no alterations of the official plan shall be made except as provided in section 6115.40 of the Revised Code.

The board of directors of a sanitary district shall have full power and authority to devise, prepare for, execute, maintain, and operate all works or improvements necessary or desirable to complete, maintain, operate, and protect the official plan. It may secure and use men and equipment under the supervision of the chief engineer or other agents, or it may let contracts for such works, either as a whole or in parts.

Effective Date: 10-09-1981



Section 6115.17 - Right of entry for surveys and examinations.

(A) The board of directors of any sanitary district, or its employees or agents, including contractors and their employees, and the board of appraisers of the sanitary district and its assistants, may enter upon lands within or without the district to make surveys and examinations to accomplish the necessary preliminary purposes of the district, or to have access to the work. They shall be liable, however, for actual damage done, but no unnecessary damage shall be done. In the case of a district organized wholly or partly for the reduction of populations of biting arthropods, the board of directors or its employees or agents may enter upon any lands within the district and inspect them to ascertain whether the owner, tenant, agent, or other person having charge of the lands is complying with the regulations of the board of directors pertaining to the prevention and elimination of stagnant water or other breeding places for biting arthropods.

(B) No person or corporation shall prevent any entrance upon lands authorized by division (A) of this section. Whoever violates this section shall be subject to a writ of injunction issued upon application of the board of directors by a court of proper jurisdiction.

Effective Date: 10-09-1981



Section 6115.18 - Powers and duties of board of directors.

The powers of the board of directors of a sanitary district do not include construction and maintenance of lateral sewers, sewerage systems, water mains, and distributing systems or other related improvements for local service within the political subdivisions forming the district, and such improvements shall in every case be provided by the public corporations or persons served by the works of the district. The powers of the board are limited to the construction and maintenance of such works as are necessary to carry out the purposes of the district in improvement of sanitation and water supply as set forth in section 6115.04 of the Revised Code. Sections 6115.01 to 6115.79, inclusive, of the Revised Code, do not limit or interfere with the right of public corporations to install, maintain, and operate sewerage systems and water-works systems as otherwise permitted by law. Such sections do give to the board full power and authority in the construction and maintenance of improvements for the purposes of the district to serve the area included within the district, and the board may require the use of the improvements of the district by public corporations and persons included within the district and for which such improvements were installed.

In order to effect the proper collection and disposal of sewage and other liquid wastes produced within the district, to provide a water supply for domestic, municipal, and public use within the district, to promote the public health, comfort, convenience, and welfare, and to accomplish all other purposes of the district, the board may:

(A) Clean out, straighten, alter, deepen, or otherwise improve any stream, watercourse, or body of water receiving sewage or other liquid wastes and located in or out of said district;

(B) Fill up any abandoned or altered stream, watercourse, or body of water located in or out of said district;

(C) Construct, preserve, operate, and maintain, in or out of said district, trunk sewers, intercepting sewers, siphons, pumping stations, wells, intakes, pipe lines, purification works, treatment and disposal works, reservoirs, and any other works and improvements deemed necessary to accomplish the purposes of the district;

(D) Construct connections to the works of the district for the delivery thereto of sewage and other liquid wastes;

(E) Construct connections for the delivery of a water supply from the works of the district to public corporations and persons within the district;

(F) Incorporate with the works of the district or otherwise utilize any public sewers, drains, or other sewerage and water supply improvements either without modification or with such repairs, modifications, or changes as are deemed necessary;

(G) Construct any of said works and improvements across or through any public or private property in or out of said district;

(H) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease, use, and sell any real or personal property or easement necessary for right of way or location for the works and improvements of the district, or for any necessary purpose, or for obtaining or storing material to be used in constructing and maintaining said works and improvements.

Effective Date: 10-01-1953



Section 6115.19 - Improvement plan for district organized to provide water supply.

In case a sanitary district or subdistrict is organized for the purpose of providing a water supply for domestic, municipal, and public use within such district or subdistrict, the board of directors of the sanitary district shall proceed to prepare a plan for the improvement. The proceedings in reference to the improvement shall in all matters conform to this chapter; except that in the issuance of bonds, in the levying of assessments or taxes, and in all other matters affecting only the improvements of the district for water supply for domestic, municipal, and public use all proceedings and records thereof shall be kept separate from and shall not be amalgamated with the proceedings and records of the district in case it is also organized for other purposes, and no maintenance assessments shall be levied upon the property of the district for the purpose of maintaining a water supply for domestic, municipal, and public use and the maintenance fund for such purpose shall be obtained from the sale of water to public corporations and persons within the district.

The board shall determine reasonable rates of compensation for such water, and may require bond to be given to secure the payment for such use. Upon the determination of any rate, the board shall make a report of its determination to the court. The court shall thereupon cause personal notice by summons to be given to the parties interested, stating that such a determination of rate has been made, that a hearing before the court will be had thereon on a certain day, and that objection may be made at such time to such determination. A hearing may be had before the court, and objections may be made in the same manner as in case of the appraisal of benefits. Upon the final determination of the matter by the court, the determination of such rate of compensation shall be conclusive and binding for the term and under the conditions specified in the lease or other agreement. If any user fails to pay for the use of the water in the manner specified by order of the court, the board may compel payment and may enjoin further use until such payment is made. The rights under any lease or sale shall not extend to a change of use or of place, time, or manner of use, except insofar as is specifically stated in the lease or other agreement. The compensation for the use of water furnished by the district may be made by payment according to a unit price per cubic foot of water used or in any other reasonable measurement of value received.

Effective Date: 07-08-1993



Section 6115.191 - Assessing interest on unpaid balance of water supply payments.

If a municipal corporation, township, or other member or customer of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties is delinquent in paying any moneys owed to the sanitary district for the supply of water from the district, the board of directors of the sanitary district may assess interest on the unpaid balance that reflects administrative and financial costs incurred by the sanitary district as a result of the delinquency.

Effective Date: 05-06-1998



Section 6115.20 - Contract bidding procedures.

(A) When it is determined to let the work relating to the improvements for which a sanitary district was established by contract, contracts in amounts to exceed fifty thousand dollars shall be advertised after notice calling for bids has been published once a week for five consecutive weeks completed on the date of last publication or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation within the sanitary district where the work is to be done. The board of directors of the sanitary district shall let bids as provided in this section or, if applicable, section 9.312 of the Revised Code. If the bids are for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, the board of directors of the sanitary district shall let the contract to the lowest or best bidder who meets the requirements of section 153.54 of the Revised Code. If the bids are for a contract for any other work relating to the improvements for which a sanitary district was established, the board of directors of the sanitary district shall let the contract to the lowest or best bidder who gives a good and approved bond, with ample security, conditioned on the carrying out of the contract and the payment for all labor and material. The contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done prepared by the chief engineer. The plans and specifications at all times shall be made and considered a part of the contract. The contract shall be approved by the board and signed by the president of the board and by the contractor and shall be executed in duplicate. In case of emergency the advertising of contracts may be waived upon the consent of the board with the approval of the court or judge in vacation.

(B) In the case of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties, any service to be purchased, including the services of an accountant, architect, attorney at law, physician, or professional engineer, at a cost in excess of fifty thousand dollars shall be obtained in the manner provided in sections 153.65 to 153.73 of the Revised Code. For the purposes of the application of those sections to division (B) of this section, all of the following apply:

(1) "Public authority," as used in those sections, shall be deemed to mean a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use that includes two municipal corporations in two counties;

(2) "Professional design firm," as used in those sections, shall be deemed to mean any person legally engaged in rendering professional design services as defined in division (B)(3) of this section;

(3) "Professional design services," as used in those sections, shall be deemed to mean accounting, architectural, legal, medical, or professional engineering services;

(4) The use of other terms in those sections shall be adapted accordingly, including, without limitation, for the purposes of division (D) of section 153.67 of the Revised Code;

(5) Divisions (A) to (C) of section 153.71 of the Revised Code do not apply.

(C) The board of directors of a district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use may contract for, purchase, or otherwise procure for the benefit of employees of the district and pay all or any part of the cost of group insurance policies that may provide benefits, including, but not limited to, hospitalization, surgical care, major medical care, disability, dental care, vision care, medical care, hearing aids, or prescription drugs. Any group insurance policy purchased under this division shall be purchased from the health care corporation that the board of directors determines offers the most cost-effective group insurance policy.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 05-06-1998



Section 6115.201 - Sanitary district contract requirements.

Notwithstanding section 6115.20 of the Revised Code, the board of directors of a sanitary district may comply with section 9.29 of the Revised Code regarding any contract for the engineering, repair, sustainability, water quality management, and maintenance of a water storage tank and appurtenant facilities.

Added by 128th General AssemblyFile No.25,SB 85, §1, eff. 6/30/2010.



Section 6115.21 - Dominant right of eminent domain.

The board of directors of a sanitary district, when it is necessary for the purposes of sections 6115.01 to 6115.79 of the Revised Code, shall have a dominant right of eminent domain over the right of eminent domain of railroad, telephone, gas, water power, and other companies and corporations, and over townships, counties, and municipal corporations.

In the exercise of this right due care shall be taken to do no unnecessary damage to other public utilities, and, in case of failure to agree upon the mode and terms of interference, not to interfere with their operation or usefulness beyond the actual necessities of the case, due regard being paid to the other public interests involved.

Amended by 128th General AssemblyFile No.43,SB 162, §1, eff. 9/13/2010.

Effective Date: 10-01-1953



Section 6115.22 - Condemnation of land or property.

The board of directors of a sanitary district may condemn for the use of the district, any land or property within or without said district not acquired or condemned by the court on the report of the board of appraisers of the sanitary district, according to the procedure provided by sections 163.01 to 163.22, inclusive, of the Revised Code, instead of having appraisals and assessments made by the board of appraisers.

Effective Date: 01-01-1966



Section 6115.221 - Appropriation of property for sewer construction to address public health nuisance.

(A) For the purposes of this section, either of the following constitutes a public exigency:

(1) A finding by the director of environmental protection that a public health nuisance caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions compels the immediate construction of sewers for the protection of the public health and welfare;

(2) The issuance of an order by the board of health of a health district to mitigate or abate a public health nuisance that is caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions and compels the immediate construction of sewers for the protection of the public health and welfare.

(B) If the board of directors of a sanitary district is unable to purchase property for the purpose of the construction of sewers to mitigate or abate the public health nuisance that is the subject of a finding of the director or an order of the board of health, the board of directors may adopt a resolution finding that it is necessary for the protection of the public health and welfare to appropriate property that the board of directors considers needed for that purpose. The resolution shall contain a definite, accurate, and detailed description of the property and the name and place of residence, if known or with reasonable diligence ascertainable, of the owners of the property to be appropriated.

The board of directors shall fix in its resolution what it considers to be the value of the property to be appropriated, which shall be the board's determination of the compensation for the property and shall be supported by an independent appraisal, together with any damages to the residue. The board shall deposit the compensation so determined, together with an amount for the damages to the residue, with the probate court or the court of common pleas of the county in which the property, or a part of it, is situated. Except as otherwise provided in this division, the power to appropriate property for the purposes of this division shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code for an appropriation in time of public exigency. The board's resolution and a written copy of the independent appraisal shall accompany the petition filed under section 163.05 of the Revised Code.

Effective Date: 05-06-2005



Section 6115.23 - Regulations, approval and enforcement.

The board of directors of a sanitary district may make and enforce necessary regulations pertaining to the use of public corporations and persons of the works and improvements of the district, and by such regulations the board may:

(A) Prescribe the design, construction, and use of sewers within the district;

(B) Prescribe the manner in which connections to trunk sewers, intercepting sewers, pipe lines, and other works of the district shall be made;

(C) Prescribe the permissible uses of the water supply of the district and the manner of its distribution;

(D) Prevent the pollution or unnecessary waste of the water supply;

(E) Prohibit discharge into such sewers of any liquid or solid wastes deemed detrimental to the works and improvements of the district.

Such regulations shall have no effect until they have been approved by the environmental protection agency. The board may recover by civil action from any person or public corporation violating such regulations, for each offense, not less than five hundred nor more than one thousand dollars together with costs. The board may enforce by mandamus or otherwise all necessary regulations made by it and authorized by sections 6115.01 to 6115.79 of the Revised Code, and may remove any improper construction or close any connection made improperly or in violation of said regulations, and may bring such suits in mandamus in the court of appeals in the first instance, if it deems it advisable. Any public corporation or person who willfully fails to comply with such regulations shall be liable for damages caused by such failure and for the cost of renewing any construction damaged or destroyed.

Effective Date: 10-23-1972



Section 6115.24 - Regulations for sanitary district organized wholly for reduction of populations of biting arthropods.

In the case of a sanitary district established wholly or partly for reducing populations of biting arthropods, the board of directors of the sanitary district may make and enforce regulations pertaining to the prevention and elimination of stagnant water or other breeding places for biting arthropods in the district. The regulations may, among other things, prohibit the owner, tenant, agent, or other person having charge of any land in the district from constructing or maintaining thereon any pond or pool, either natural or artificial, or any other receptacle of water, portable or otherwise, under conditions which may cause any such land, or anything situated thereon, to become a breeding place for biting arthropods.

No owner, tenant, agent, or other person having charge of any land, in the district, after five days' written notice of a regulation and any violation thereof, shall fail to comply with the regulation. Each day's violation of the regulation, after notice thereof, is a separate offense. The board, or any of its agents or employees, shall give the written notice of the regulation and its violation to such owner, tenant, agent, or other person, either by personally delivering a copy of the notice to such owner, tenant, agent, or other person, or by posting a copy of the notice for not less than five days in a conspicuous place on the land whereon the violation of the regulation exists. The notice shall set forth a copy of the regulation and also a description of the land whereon the violation exists.

If the owner, tenant, agent, or other person having charge of any land in the district, after the notice provided for in this section has been given, fails to comply with the regulation, the board, in addition to or without regard to enforcing the penalty provided for in division (B) of section 6115.99 of the Revised Code, may, through its agents and employees, enter upon the land whereon the violation of the regulation exists and abate the conditions existing thereon which constitute the violation. A written statement describing the land and setting forth the total amount of all expense incurred by the board in abating such conditions shall then be filed with the county auditor, and that amount shall be entered upon the tax duplicate by the auditor and be a lien upon the land from and after the date of the entry, and shall be collected by the county treasurer as other assessments. The amount, when so collected, shall be paid by the county treasurer to the treasurer of the sanitary district.

Effective Date: 10-09-1981



Section 6115.25 - Removal of physical obstructions in, over, or upon public streets, lanes, alleys, or highways.

All public corporations or persons having buildings, structures, works, conduits, mains, pipes, tracks, or other physical obstructions in, over, or upon the public streets, lanes, alleys, or highways which interfere with or impede the progress of construction, maintenance, or repair of the works of a sanitary district shall upon reasonable notice from the board of directors of the sanitary district promptly shift, adjust, accommodate, or remove such obstructions so as to fully meet the exigencies occasioning such action. Upon failure of any public corporation or person to make such changes the board may do so. Unless otherwise mutually agreed to, the cost and expense of such changes shall be met by the district.

Effective Date: 10-01-1953



Section 6115.26 - Surveys and examinations of rainfall, stream flow.

The board of directors of a sanitary district may establish and maintain stream gauges and rain gauges, and may make such surveys and examinations of rainfall, stream flow, and other scientific and engineering subjects as are necessary and proper for the purposes of the district. The board may issue reports of its findings.

Effective Date: 10-01-1953



Section 6115.27 - Cooperation or assistance by U.S. government or other governmental entity.

The board of directors of a sanitary district may enter into contracts or other arrangements with the United States government or any department thereof, with persons, railroads, or other corporations, with public corporations, and with the state government of this or other states, with sewerage, drainage, conservation, conservancy, or other improvement districts, in this or other states, for cooperation or assistance in constructing, maintaining, using, operating, and financing the works of the district or the waters thereof, not in violation of Article VIII, Ohio Constitution, or for making surveys and investigations or reports thereon. The board may purchase, lease, or acquire land or other property in adjoining states to secure outlets or for other purposes of this chapter, and may let contracts or spend money for securing such outlets or other works in adjoining states.

Effective Date: 07-08-1993



Section 6115.28 - Taking or damage to cemetery.

Whenever it is necessary for the purposes of a sanitary district to take or damage any cemetery, the board of appraisers of the sanitary district shall appraise the cost of such taking or easement in the same manner as appraisals are made for other property.

The board of directors of the sanitary district shall have the same powers in case of the removal of a cemetery to agree with the authorities owning or controlling said cemetery in the same manner that a board of township trustees is authorized by section 517.21 of the Revised Code. In case of agreement, the board of directors may purchase the necessary land, and remove or contract for the removal of those buried, together with all monuments. The board of directors may also contract for an easement therein if removal is not desired.

If condemnation proceedings are necessary, they shall be instituted and conducted according to sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 6115.29 - Board of appraisers of sanitary district.

At the time of making its order organizing a sanitary district or at any suitable time thereafter, the court shall appoint three appraisers to constitute the board of appraisers of the sanitary district, who shall in every case where appraisers are appointed under sections 6115.01 to 6115.79 of the Revised Code, be recommended by the board of directors of the sanitary district. The board of appraisers shall appraise the lands or other property within and without the district to be acquired for rights of way, reservoirs, and other works of the district, and shall appraise all benefits and damages accruing to all lands within or without the district by reason of the execution of the official plan. The appraisers shall be freeholders residing within the state, who may or may not own lands within the district. No two of the appraisers shall be residents of the same county, except that in the case of a district organized wholly for the reduction of populations of biting arthropods, all the appraisers may be residents of the same county. Each of the appraisers shall, before taking up his duties, take and subscribe to an oath that he will faithfully and impartially discharge his duties as an appraiser, and that he will make a true report of the work done by him. The appraisers shall at their first meeting elect one of their own number chairman, and the secretary of the sanitary district or his deputy shall be ex officio secretary of the board of appraisers during its continuance in office. A majority of the board of appraisers constitutes a quorum, and a concurrence of the majority in any matter within the board's duties shall be sufficient for its determination. The appraisers shall continue to hold their offices until excused by the court, and the court shall fill all vacancies in the board of appraisers, or may appoint a new board of appraisers for subsequent appraisals, as occasion requires. A new board of appraisers, if appointed, shall fill all the requirements of the board of appraisers and perform its duties.

Effective Date: 10-09-1981



Section 6115.30 - Appraisals of compensation and damages.

During the preparation of the official plan, the board of appraisers of a sanitary district shall examine and become acquainted with the nature of plans for the improvement and of the lands and other property affected thereby, in order that it may be better prepared to make appraisals.

When the official plan is filed with the secretary of the sanitary district, he shall at once notify the board of appraisers, and it shall thereupon appraise the benefits of every kind to all real property or other property within the district, which will result from the organization of the district and the execution of the official plan. The board of appraisers shall appraise the damages sustained and the value of the land and other property necessary to be taken by the district for which settlement has not been made by the board of directors of the sanitary district. In the progress of its work, the board of appraisers shall have the assistance of the attorney, engineers, secretary, and other agents and employees of the board of directors.

The board of appraisers shall also appraise the benefits and damages accruing to municipal corporations, counties, townships, and other public corporations, as political entities, and to this state.

Before appraisals of compensation and damages are made, the board of directors may report to the board of appraisers the parcels of land or other property it wishes to purchase, and for which it wishes appraisals to be made, both for easement and for purchase in fee simple. The board of directors may, if it deems best, specify in case of any property the particular purpose for which and the extent to which an easement in the same is desired, describing definitely such purpose and extent. The board of appraisers shall appraise all damages which may, because of the execution of the official plan, accrue to real or other property within the district, which damages shall also represent easements acquired by the district for all of the purposes of the district, unless otherwise specifically stated. Wherever instructed to do so by the board of directors, the board of appraisers shall appraise lands or other property, within or without the district, which it is necessary or desirable for the district to own, and when instructed by the board of directors to do so, the board of appraisers shall appraise both the total value of the land, and also the damages due to an easement for the purposes of the district. When such appraisals are confirmed by the court, the board of directors has the option of paying the entire appraised value of the property and acquiring full title to it in fee simple, or of paying only the costs of such easement for the purposes of the district. The board of appraisers in appraising benefits and damages shall consider only the effect of the execution of the official plan. The board of appraisers may give consideration to benefits resulting from improved sewage and sewage disposal, improved water supply for domestic, municipal, and public use, improved conditions affecting health, comfort, convenience, and welfare, and other benefits deemed proper to recognize. In making appraisals, the board of appraisers shall give due consideration and credit to any other works or systems already constructed, or under construction, which form a useful part of the work of the district according to the official plan. Where the board of appraisers returns no appraisal of damages to any property, it shall be deemed a finding by such board of appraisers that no damages will be sustained.

Effective Date: 07-08-1993



Section 6115.31 - Appraisals of compensation and damages beyond the boundaries of district.

If the board of appraisers of a sanitary district finds that lands or other property not embraced within the boundaries of the district will be affected by the proposed improvement, or should be included in the district, it shall appraise the benefits and damages to such land or other property, and shall file notice in the court of the appraisal which it has made upon the lands or other property beyond the boundaries of the district, and to the land or other property which in its opinion should be included in the district. The board shall also report to the court any lands or other property which in its opinion should be eliminated from the district.

Effective Date: 07-08-1993



Section 6115.32 - Notice of hearing of land to be included or excluded from district.

If the report of the board of appraisers of a sanitary district includes recommendations that other lands be included in the district, or that certain lands be excluded from the district, the clerk of the court before which the proceeding is pending shall give notice to the owners of such property by publication to be made as provided for a hearing on the petition for the creation of the district. Such notice to those owners whose lands are to be added to the district may be substantially as shown in division (D) of section 6115.79 of the Revised Code. The time and place of the hearing may be the same as those of the hearing on appraisals. To the owners of property to be excluded from the district it will be sufficient to notify them of that fact.

Effective Date: 07-08-1993



Section 6115.321 - Exclusion of territory from sanitary district established for the reduction of biting arthropods.

(A) The legislative authority of a municipal corporation or the board of township trustees of a township all or part of whose territory is included within the territory of a sanitary district that is established solely for the reduction of biting arthropods pursuant to division (F) of section 6115.04 of the Revised Code may enact an ordinance or adopt a resolution, as applicable, approving the submission to the court of common pleas that established the district a petition to exclude from the district the territory of the municipal corporation or the township, as applicable, that is included in the district. If the legislative authority of a municipal corporation or the board of township trustees of a township enacts such an ordinance or adopts such a resolution, as applicable, the legislative authority or the board may submit to the appropriate court of common pleas a petition that requests the court to exclude the territory of the municipal corporation or the township, as applicable, from the district. Such a petition shall include an explanation of the reasons for the petition to exclude the territory of the municipal corporation or the township, as applicable, from the district.

(B) If a court of common pleas receives a petition from the legislative authority of a municipal corporation or a board of township trustees, as applicable, that requests the court to exclude the territory of the municipal corporation or the township from the applicable sanitary district, the clerk of the court shall notify the legislative authority of each municipal corporation and the board of township trustees of each township all or part of whose territory is included within the territorial boundaries of the district of the receipt of the petition, include a copy of the petition, and include a statement informing the legislative authority or the board of township trustees, as applicable, that the legislative authority or the board may submit to the clerk within thirty days of receipt of the notice written objections concerning the petition in the form of an ordinance enacted by the legislative authority or a resolution adopted by the board, as applicable.

(C) Not sooner than thirty days after the clerk of the court of common pleas notifies legislative authorities of municipal corporations and boards of township trustees in accordance with division (B) of this section, one of the following applies:

(1) The court shall enter a decree excluding from the district the territory of the municipal corporation or the township, as applicable, that is the subject of the petition and create a plan as required by division (D) of this section if the court receives written objections concerning the petition of exclusion from fewer than sixty per cent of the legislative authorities of municipal corporations and boards of township trustees of townships that were so notified.

(2) The court after a hearing on the petition may enter a decree excluding from the district the territory of the municipal corporation or the township, as applicable, that is the subject of the petition and create a plan as required by division (D) of this section if the court receives written objections concerning the petition of exclusion from sixty per cent or more of the legislative authorities of municipal corporations and boards of township trustees of townships that were so notified.

(D) If a court of common pleas enters a decree in accordance with division (C) of this section excluding from a sanitary district the territory of a municipal corporation or a township, as applicable, the court shall do both of the following:

(1) Establish a plan for the exclusion from the district of the territory that ensures the payment of expenses and indebtedness of the district, and, if necessary because the exclusion effectively dissolves the district, determine the value of the assets of the district and provide for their equitable distribution among the municipal corporations and townships all or part of whose territory is included within the district;

(2) Send a copy of the court's decree and of the plan established under division (D)(1) of this section to the legislative authority of each municipal corporation and the board of township trustees of each township all or part of whose territory is included within the territory of the district and to the county auditor and treasurer of each applicable county.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 6115.33 - Sanitary district appraisal record.

The board of appraisers of a sanitary district shall prepare a report of its findings which shall be arranged in tabular form and bound in book form, and which shall be known as the "sanitary district appraisal record." In case the purposes of the district include both improved sanitation and improved water supply, the board shall prepare a separate report for each purpose. Such record shall contain the name of the owner of property appraised as it appears on the tax duplicate or the deed records, a description of the property appraised, the amount of benefits appraised, the amount of damages appraised, and the appraised value of land or other property which may be taken for the purposes of the district. The board shall also report any other benefits or damages or any other matter which in its opinion should be brought to the attention of the court. No error in the names of the owners of real property or in the descriptions thereof shall invalidate said appraisal or the levy of assessments or taxes based thereon, if sufficient description is given to identify such real property.

When such report is completed, it shall be signed by at least a majority of the board and deposited with the clerk of the court who shall file it in the original case. At the same time copies of that part of the report giving the appraisal of benefits and appraisals of land to be taken and of damages in any county shall be made, certified to, and filed with the clerk of the court of common pleas of such county.

Effective Date: 10-01-1953



Section 6115.34 - Notice of hearing on appraisals.

Upon the filing of the report of the board of appraisers of a sanitary district under section 6115.33 of the Revised Code, the clerk of the court shall give notice by publication thereof, as provided in section 6115.01 of the Revised Code, in each county in the district. The notice shall be substantially as set forth in division (E) of section 6115.79 of the Revised Code. It is not necessary for the clerk to name the parties interested.

It is not necessary to describe separate lots or tracts of land in giving the notice, but it is sufficient to give such descriptions as will enable the owner to determine whether or not his land is covered by such description. For instance, it is sufficient to state "All land lying in the . . . . . . ward of the city of . . . . . . .," or "All land abutting on . . . . . . . street in the city of . . . . . . .," or "All land lying west of . . . . . . . river and east of . . . . . . . railroad in . . . . . . . township," or any other general description pointing out the lands involved.

Where lands in different counties are mentioned in the report, it is not necessary to publish a description of all the lands in the district in each county, but only of that part of the lands located in the county in which publication is made.

Effective Date: 07-08-1993



Section 6115.35 - Filing exceptions to reports or appraisals.

Any property owner may accept the appraisals in his favor of benefits and of damages and of lands to be taken made by the board of appraisers of a sanitary district, or may acquiesce in the board's failure to appraise damages in his favor, and shall be construed to have done so unless within ten days after the last publication provided for in section 6115.34 of the Revised Code he files exceptions to said report or to any appraisal of either benefits or damages or of land to be taken which may be appropriated. All exceptions shall be heard by the court beginning not less than twenty nor more than thirty days after the last publication provided for in such section, and determined in advance of other business so as to carry out, liberally, the purposes and needs of the district. The court may, if it deems necessary, return the report to the board for its further consideration and amendment, and enter its order to that effect. If the appraisal roll as a whole is referred back to the board, the court shall not resume the hearing thereof without new notice, as for an original hearing thereon. The court may, without losing jurisdiction over the roll, order the board to recast the roll when the order of the court specifies the precise character of the changes thereof.

Effective Date: 10-01-1953



Section 6115.36 - Court approval, confirmation or return of plan.

If it appears to the satisfaction of the court after having heard and determined all the exceptions filed pursuant to section 6115.35 of the Revised Code, that the estimated cost of constructing or acquiring the improvement contemplated in the official plan is less than the benefits appraised, then the court shall approve and confirm the report of the board of appraisers of a sanitary district as modified and amended, and such findings and appraisals are final and incontestable. If the court finds that the estimated benefits appraised are less than the total costs of the execution of the official plan, exclusive of interest on any bonds issued to finance the official plan, or that the official plan is not suited to the requirements of the district, it may return the official plan to the board of directors of the sanitary district with the order for it to prepare new or amended plans, or it may disorganize the district after having provided for the payment of all expenditures.

Effective Date: 07-08-1993



Section 6115.37 - Appeal of award as to compensation or damages.

Any person or public or private corporation desiring to appeal from an award as to compensation or damages shall, within twenty days from the judgment of the court confirming the report of the board of appraisers of a sanitary district, file with the clerk of the court a written notice making demand for a jury trial, specifying the award or awards from which the appeal is taken. If the appellant does not recover more by the verdict of the jury than the sum awarded him by the board, or if the verdict is not more favorable to him, he shall pay the costs of the appeal.

The appeal shall be from the award of compensation or damages, or both, and shall require the sanitary district to commence proceedings pursuant to sections 163.01 to 163.22 of the Revised Code, but shall not include the questions of necessity for the appropriation, inability of the parties to agree, or any other part of the decree of the court.

Effective Date: 07-08-1993



Section 6115.38 - Possession of property after verdict and award.

No property shall be taken under sections 6115.01 to 6115.79, inclusive, of the Revised Code, until compensation has been paid according to law. But where a trial is had by jury, and a verdict has been rendered which has been confirmed by the court, the board of directors of the sanitary district may pay the amount allowed into court in money with the costs, and thereupon the court shall make an order admitting the district into possession of the property and confirming its title thereto, although the owner may take steps to take the case to a higher court. Thereupon the board may enter into undisturbed possession of the property and rights involved.

Effective Date: 10-01-1953



Section 6115.39 - Certified copy of the decree.

Upon the entry of the order of the court approving the report of the board of appraisers of a sanitary district, the clerk of said court in which the same is entered shall transmit a certified copy of the decree, and of the appraisals as confirmed by the court, except those parts from which appeals have been perfected but not determined, to the secretary of the sanitary district.

When any appeal has been finally determined, the clerk of that court shall certify the amount of each item of the judgment to the clerk of the court having the original case, who shall file the same therein and thereupon transmit certified copies of the same as provided in this section.

Effective Date: 10-01-1953



Section 6115.40 - Alterations or additions to official plan.

The board of directors of a sanitary district may at any time, when necessary to fulfill the objects for which the district was created, alter or add to the official plan. When such alterations or additions are formally approved by the board, by the environmental protection agency, and by the court, and are filed with the secretary of the sanitary district, they shall become part of the official plan for all purposes of this chapter. Where such alterations or additions in the judgment of the court neither materially modify the general character of the work, nor materially increase resulting damages for which the board is not able to make amicable settlement, no action other than a resolution of the board and approval by the environmental protection agency is necessary for the approval of such alterations or additions. In case the proposed alterations or additions materially modify the general character of the work or materially modify the resulting damages or materially reduce the benefits, for which the board is not able to make amicable settlement, or materially increase the benefits in such a manner as to require a new appraisal, the court shall direct the board of appraisers of the sanitary district, which may be the original board, or a new board appointed by the court on petition of the board of directors or otherwise, to appraise the property to be taken, benefited, or damaged by the proposed alterations or additions.

Upon the completion of the report by the board of appraisers, notice shall be given and a hearing had on its report in the same manner as in the case of the original report of the board of appraisers, and the same right of appeal to a jury exists. Where few landowners are affected, the clerk of the court may, on order of the court, if found to be more economical and convenient, give personal notice of the pendency of the report of the board of appraisers, instead of notice by publication. When the only question at issue is additional damages or reduction of benefits to property due to modification or additions to the plans, the board of directors may, if it finds it practicable, make settlements with the owners of the property damaged, instead of having appraisals made by the board of appraisers. In case such settlements are made, notice and hearing need not be had. After bonds have been sold, in order that their security may not be impaired, no reduction shall be made in the amount of benefits appraised against property in the district. This section applies to all changes in appraisals under this chapter.

Effective Date: 07-08-1993



Section 6115.41 - Appeal not to delay action or prosecution of work.

No appeal under sections 6115.01 to 6115.79, inclusive, of the Revised Code, shall be permitted to interrupt or delay any action or the prosecution of any work under such sections, except where the party appealing is entitled to a jury under the constitution of the state, and such jury trial has not been had, in which case only so much of the work shall be interrupted or delayed as would constitute a taking of or a damaging of the property of the appellant.

The board of directors of a sanitary district may appeal from any order of the court of common pleas made in any proceedings under such sections not requiring the intervention of a jury.

The failure to appeal from any order of the court in any proceedings under sections 6115.01 to 6115.79, inclusive, of the Revised Code, within the time specified in such sections constitutes a waiver of any irregularity in the proceedings, and the remedies provided for in such sections exclude all other remedies except as provided in such sections.

Effective Date: 10-01-1953



Section 6115.42 - Appraisal and assessment of lands losing tax exemption.

If any lands in any sanitary district are not liable for taxation or assessment at the time of the execution of the work, but afterwards, during the period when such work is being paid for, become liable to taxation or assessment by reason of some change in condition, benefit, or ownership, such lands shall thereupon be appraised and assessed as other lands in said district receiving equal benefits.

Effective Date: 10-01-1953



Section 6115.43 - Appraising lands not at first included within the boundaries of district.

In case any real property within or without any sanitary district is benefited which for any reason was not appraised in the original proceedings, or was not appraised to the extent of benefits received, or in case any person, public corporation, or other district makes use of or profits by the works of any district to a degree not compensated for in the original appraisal, or in case the board of directors of the sanitary district finds it necessary, subsequent to the time when the first appraisals are made, to take or damage any additional property, the board of directors, at any time that condition becomes evident, shall direct the board of appraisers of the sanitary district to appraise the benefits or enhanced benefits received by that property, or the damages or value of property taken. Proceedings outlined in sections 6115.01 to 6115.79 of the Revised Code for appraising lands not at first included within the boundaries of the district shall in all matters be conformed with, including notice to the parties, or the board of directors may make any suitable settlement with the person, public corporation, or other district for the use, benefit, damage, or property taken.

In the case of a district organized wholly for the reduction of populations of biting arthropods, if the board of appraisers determines that each parcel of real property in the district receives a portion of the benefits received by the entire district in the same proportion that its taxable value bears to the taxable value of all the real property in the district, and the court confirms the determination of the board, the assessments for the reduction of such populations shall be uniformly apportioned throughout the district on that basis.

Effective Date: 10-09-1981



Section 6115.44 - Immaterial irregularities or defects.

No fault in any notice or other proceedings shall affect the validity of any proceeding under sections 6115.01 to 6115.79, inclusive, of the Revised Code, except to the extent to which it can be shown that such fault resulted in a material denial of justice to the property owner complaining of such fault.

If it is found upon a hearing that by reason of some irregularity or defect in the proceedings the appraisal has not been properly made, the court may nevertheless, on having proof that expense has been incurred which is a proper charge against the property of the complainant, render a finding as to the amount of benefits to said property, and appraise the proper benefits accordingly, where the party is entitled thereto. Thereupon said land shall be assessed as other land equally benefited. If at any time either before or after the issuance of bonds pursuant to such sections, the appraisal of benefits, either as a whole or in part, is declared by any court of competent jurisdiction to be invalid by reason of any defect or irregularity in the proceedings therefor, whether jurisdictional or otherwise, the court of common pleas, on the application of the board of directors of the sanitary district or on the application of any holder of any bonds which have been issued pursuant to such sections, shall promptly and without delay remedy all defects or irregularities as the case requires by directing the board of appraisers of the sanitary district to make, in the manner provided in section 6115.30 of the Revised Code, a new appraisal of the amount of benefits against the whole or any part of the lands in said district as the case requires.

Effective Date: 10-01-1953



Section 6115.45 - Sanitary district funds.

The moneys of every sanitary district shall consist of three separate funds:

(A) The "preliminary fund" consisting of the proceeds of the ad valorem tax authorized by section 6115.46 of the Revised Code, and such advancements as are made from the general county funds as provided in section 6115.46 of the Revised Code;

(B) The "bond fund" consisting of the proceeds of levies made against the special assessments of benefits equalized and confirmed under this chapter, and, as to sanitary districts organized for the purpose of providing a water supply, the proceeds of the sale of water pursuant to section 6115.19 of the Revised Code and the proceeds of bonds issued under this chapter;

(C) The "maintenance fund" consisting of a special assessment to be levied annually for the purpose of upkeep, administration, and current expenses as provided in section 6115.53 of the Revised Code, except that the maintenance fund for improved water supply for domestic, municipal, and public use shall be derived from the sale of water as provided in such section.

The cost of preparing the official plan, the appraisal, except as paid out of the preliminary fund, the entire cost of construction and superintendence, including all charges incidental thereto, the financing costs as defined in section 133.01 of the Revised Code, and the cost of administration during the period of construction shall be paid out of the bond fund. No vouchers shall be drawn against the preliminary fund, except for advances from the general county funds, or against the maintenance fund provided for purposes other than improved water supply for domestic, municipal, and public use, until a tax-levying resolution properly passed by the board of directors of the sanitary district, and duly entered upon its records. In case the purposes of the district include both improved sanitation and improved water supply, the funds for these purposes shall be kept separate.

Effective Date: 07-08-1993



Section 6115.46 - Preliminary costs and expenses to be repaid.

After the filing of a petition for the organization of a sanitary district, and before the district is organized, the costs of publication and other official costs of the proceedings shall be paid out of the general funds of the county in which the petition is pending. Such payment shall be made on the warrant of the county auditor on the order of the court. If the district is organized, such cost shall be repaid to the county out of the first funds received by the district through levying of taxes or assessments or selling of bonds, or the borrowing of money. If the district is not organized, the cost shall be collected from the petitioners or their bondsmen. Upon the organization of the district, the court shall make an order indicating a preliminary division of the preliminary expenses between the counties included in the district in approximately the proportions of interest of the various counties as estimated by the court. The court shall issue an order to the auditor of each county to issue his warrant upon the county treasurer of his county to reimburse the county having paid the total cost.

Expenses incurred after the organization of the district and prior to the receipt of money by the district from taxes or assessments, bond sales, or otherwise, shall be paid from the general funds of the counties upon the order of the court and upon certification of the clerk of the court of such order specifying the amount and purpose of the levy to the auditor of each county, who shall thereupon at once issue his warrant to the treasurer of his county, said payments to be made in proportion to the order outlined by the court. Upon receipt of funds by the district from the sale of bonds or by taxation or assessment the funds so advanced by the counties shall be repaid.

As soon as any district has been organized, and a board of directors of the sanitary district has been appointed and qualified, such board may levy upon the property of the district not to exceed three-tenths of a mill on the assessed valuation thereof as a level rate to be used for the purpose of paying expenses of organization, for surveys and plans, and for other incidental expenses which may be necessary up to the time money is received from the sale of bonds or otherwise. This tax shall be certified to the auditors of the various counties and by them to the respective treasurers of their counties. If such items of expense have already been paid in whole or in part from other sources, they may be repaid although the work proposed may have been found impracticable or for other reasons is abandoned. The collection of such tax levy and the procedure relating to the nonpayment of taxes shall conform in all matters to the collection of taxes and assessments for the district. The board may borrow money in any manner provided for in sections 6115.47 and 6115.50 of the Revised Code, and may pledge the receipts from such taxes or, in the case of a sanitary district organized for the purpose of providing a water supply, the proceeds of the sale of water pursuant to section 6115.62 of the Revised Code for its repayment, the information collected by the necessary surveys, the appraisal of benefits and damages, and other information and data being of real value and constituting benefits for which the tax may be levied. In case a district is disbanded for any cause before the work is constructed, the data, plans, and estimates which have been secured shall be filed with the clerk of the court before which the district was organized and shall be matters of public record available to any person interested.

Effective Date: 07-08-1993



Section 6115.47 - Borrowing power of board of directors.

In order to facilitate the preliminary work, the board of directors of a sanitary district may borrow money at a rate of interest not exceeding six per cent per annum; may issue and sell or pay to contractors or others negotiable warrants signed by the members of the board; and may pledge, after it has been levied, the preliminary tax of not exceeding three tenths of a mill for the repayment thereof. If any warrant issued by the board is presented for payment and is not paid for want of funds in the treasury, that fact with the date of refusal shall be indorsed on the back of such warrant, and said warrant shall thereafter draw interest at the rate of six per cent until such time as there is money on hand sufficient to pay the amount of said warrant with interest.

Effective Date: 10-01-1953



Section 6115.48 - Sanitary district assessment record.

(A) After the list of real property, with the appraised benefits as approved by the court, or that part thereof from which no appeal is pending, has been filed with the secretary of the sanitary district as provided in section 6115.39 of the Revised Code, then from time to time, as the affairs of the district demand it, the board of directors of the sanitary district may levy on all real property, upon which benefits have been appraised, an assessment of such portion of the benefits as is found necessary by the board to pay the cost of the execution of the official plan, including superintendence of construction, administration, and financing costs, plus ten per cent of the total to be added for contingencies, but not to exceed in the total of principal the appraised benefits so adjudicated.

(B) Such assessment shall be apportioned to and levied on each tract of land or other property in the district in proportion to the benefits appraised, and not in excess thereof. If bonds are issued as provided in section 6115.50 of the Revised Code, then the amount of interest which will accrue on such bonds, as estimated by the board, shall be included in and added to the the assessment, but the interest to accrue on account of the issuing of the bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making the improvement are equal to or in excess of the benefits appraised.

(C) As soon as the assessment is levied, the secretary of the sanitary district, at the expense of the district, shall prepare in duplicate an assessment record of the district. It shall be indorsed and named "Sanitary District Assessment Record of . . . . . . District."

(D) A separate record shall be preserved in case the purposes of the district include both improved sanitation and improved water supply. It shall contain a notation of the items of property appraised, the total amount of benefits appraised against each item, and the total assessment levied against each item. Where successive levies of assessments are made for the bond fund, the sanitary district assessment record shall contain suitable notations to show the number of levies and the amount of each, to the end that the sanitary district assessment record may disclose the aggregate of all levies for the bond fund up to that time.

(E) Upon the completion of such record it shall be signed and certified by the president of the board and by the secretary of the sanitary district, and shall thereafter become a permanent record in the office of the district. A copy of that part of the sanitary district assessment record affecting lands in any county shall be filed with the county auditor of such county.

(F) If it is found at any time that the total amount of assessment levied is insufficient to pay the cost of works set out in the official plan or of additional work done, the board may make an additional levy to provide funds to complete the work, provided the total of all levies of such assessment exclusive of interest does not exceed the total benefits appraised.

(G) The board of directors of a sanitary district shall not levy an assessment pursuant to this section unless both of the following apply:

(1) The total of all such assessments, exclusive of any amount added or to be added to such assessments representing interest that will accrue on bonds issued or to be issued, during the ten-year period that includes the year in which such assessment under this section is levied and the immediately preceding nine years does not exceed three per cent of the assessed valuation of the property within the district as listed and assessed for taxation in the year in which such assessment is levied;

(2) The largest annual installment of such assessment, exclusive of any amount to be added to such installment representing interest that will accrue on bonds to be issued and assuming no payment of any part of such assessment will be made pursuant to section 6115.49 of the Revised Code, does not exceed five-tenths of one per cent of such assessed valuation.

Effective Date: 07-08-1993



Section 6115.49 - Assessment payments.

When the assessment roll is placed on file in the office of the sanitary district, notice by publication shall be given to property owners that they may pay their assessments. Any owner of real property assessed for the execution of the official plan under section 6115.48 of the Revised Code may pay such assessment to the treasurer of the sanitary district within thirty days from the time such assessment is placed on file in the office of the district, and the amount to be paid shall be the full amount of the assessment less any amount added thereto to meet interest. When such assessment has been paid, the secretary of the sanitary district shall enter upon the assessment record opposite each tract for which payment is made the words "paid in full," and such assessment shall be deemed satisfied. The payment of such assessment does not relieve the landowner from the necessity for the payment of a maintenance assessment pursuant to section 6115.53 of the Revised Code, nor for payment of any further assessment which may be necessary as provided in sections 6115.46, 6115.48, and 6115.53 of the Revised Code. Any person or public corporation failing to pay assessments in full as provided for in this section shall be deemed to have consented to the issuance of bonds as provided for under section 6115.50 of the Revised Code, and to payment of interest thereon. If any assessment is twenty-five dollars or less, or whenever the unpaid balance of any such assessment is twenty-five dollars or less, the same shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable.

After the expiration of the period of thirty days within which the property owners may pay their respective assessments, the treasurer of the sanitary district shall certify to the board of directors of the sanitary district the aggregate of the amount so paid, and thereupon the board shall pass and spread upon its records a resolution in which shall be stated the amount of the assessment, and the amount thereof paid. Thereupon the board shall in the same resolution apportion the uncollected assessment into installments or levies and provide for the collection of interest upon the unpaid installments. Thereafter it may order the issuance of bonds in anticipation of the collection of the installments in an amount not exceeding ninety per cent of the assessment pursuant to section 6115.50 of the Revised Code. The residue of the assessment so levied, not less than ten per cent, shall constitute a contingent account to protect the bonds from casual default, and any part thereof in excess of ten per cent of the next installment of maturing bond principal, together with the next two installments of semiannual interest, if not needed for this purpose, may be transferred from time to time to the maintenance fund.

Effective Date: 07-08-1993



Section 6115.50 - Bonds in anticipation of the levy and collection of special assessments.

(A) For the purpose of acquiring, constructing, rehabilitating, furnishing, and equipping real and personal property necessary or appropriate for the execution of the official plan, as such plan is amended from time to time, the board of directors of a sanitary district may issue bonds in anticipation of the levy and collection of special assessments in an amount not to exceed ninety per cent of the total amount of the assessments, exclusive of interest, levied under section 6115.48 of the Revised Code, in denominations of not less than one thousand dollars, bearing interest from date of issue at a rate determined as authorized in section 9.95 of the Revised Code, payable at such intervals as may be determined by the board of directors as provided in section 133.21 of the Revised Code, but in no event shall the maturity be greater than thirty years from the date of issue. Anticipatory securities issued under this section shall be governed as to maturity by section 133.17 of the Revised Code. Such bonds shall be signed by the president of the board, attested by the signature of the secretary of the district, and may be issued in accordance with section 9.96 of the Revised Code. In case any of the officers whose signatures, countersignatures, or certificates appearing upon bonds issued pursuant to such sections ceases to be such officer before the delivery of such bonds to the purchaser, such signatures, countersignatures, or certificates shall nevertheless be valid and sufficient for all purposes, as if such officer had remained in office until the delivery of the bonds. All of the bonds issued under this section and section 6115.52 of the Revised Code may be sold at a public or private sale in the manner provided in section 133.30 of the Revised Code, as determined by the board of directors of the sanitary district; except that, with respect to such bonds, the minimum price stated in section 133.30 of the Revised Code shall be exclusive of original issue discount, if any, applicable to such bonds. They shall show on their face the purpose for which they are issued and, in the case of anticipatory securities, that they are issued in anticipation of the issuance of bonds, and shall be payable out of money deposited in the bond fund. A sufficient amount of the assessment shall be appropriated by the board to pay the principal and interest of bonds and such assessment shall, when collected, be set apart in a separate fund for that purpose only. All bonds and coupons not paid at maturity shall bear interest at the rate provided in section 9.95 of the Revised Code from maturity until paid, or until sufficient funds have been deposited at the place of payment.

(B) Upon the determination of the board of directors that such issuance will be in the sanitary district's best interest, the sanitary district may:

(1) Issue bonds pursuant to this section to fund or refund any outstanding revenue or other special obligation securities previously issued by it for permanent improvements pursuant to authorization by law or the Ohio Constitution. Any bonds issued pursuant to division (B)(1) of this section shall be payable as to principal at such times and in such installments as determined by the sanitary district consistent with section 133.21 of the Revised Code, but their last maturity shall not be later than thirty years from the date of issuance of the original bonds issued for the original purpose.

(2) Issue revenue bonds, if authorized by other law or the Ohio Constitution to issue such bonds for the original purpose, to fund or refund any outstanding bonds previously issued by it pursuant to authorization by law. The sanitary district shall establish the maturity date or dates, the interest payable, and other terms of such securities as it considers necessary or appropriate for their issuance.

(3) Issue bonds pursuant to this section to fund or refund outstanding bonds issued in one or more issues for any purpose or purposes. Bonds issued pursuant to division (B)(3) of this section shall be payable as to principal at such times and in such installments as determined by the sanitary district. Section 133.21 of the Revised Code is not applicable to these refunding securities, but the last maturity of these refunding securities shall not be later than the year of last maturity permitted by law for the bonds refunded. Assessments levied for debt charges on the refunding bonds shall be considered to have the same status with respect to the provisions of the applicable limitation as the levies for debt charges on bonds that are refunded.

(C) Bonds issued pursuant to this section shall be considered to be issued for the same purpose or purposes as the securities that they are issued to fund or refund, and their proceeds shall be used as determined by the sanitary district consistent with their purpose. That use may include the payment of the outstanding principal amount of, any redemption premium on, and any interest to redemption or maturity on, the bonds being funded or refunded, and any expenses relating to the funding or refunding or the issuance of the refunding bonds, including financing costs, all as determined by the sanitary district. Proceeds of bonds issued pursuant to this section may also be used to provide additional money for the purpose or purposes for which the bonds being funded or refunded, or which they funded or refunded, were issued.

(D) Bonds may be issued pursuant to this section to fund or refund all or any portion of the outstanding bonds, and whether or not the bonds to be funded or refunded were issued subject to call or redemption prior to maturity, or are the original bonds, or are themselves refunding bonds.

(E) The proceeds of bonds issued pursuant to this section to fund or refund bonds and required for the purpose shall, under an escrow agreement or otherwise, to the extent required by the legislation to be placed in an escrow fund, which may be in the bond fund in the case of the funded or refunded bonds being payable within ninety days of issuance of the refunding bonds, and are pledged for the purpose of funding or refunding the refunded bonds and shall be used, together with any other available funds as provided in this section, for that purpose. Pending that use, the moneys in escrow shall be invested in direct obligations of or obligations guaranteed as to both principal and interest by the United States that mature or are subject to redemption by and at the option of the holder not later than the date or dates when the moneys, together with interest or other investment income accrued on those moneys, will be required for that use. Any moneys in the escrow fund derived from the issuance of revenue bonds that will not be needed to pay debt charges on the funded or refunded bonds may be used for and pledged to the payment of debt charges on the refunding securities and on any bonds issued on a parity with the refunding bonds. Any moneys in the escrow fund derived from the proceeds of refunding bonds and that will not be needed to pay debt charges on the refunded bonds shall be transferred to the bond fund. When the district has placed in escrow moneys, derived from proceeds of refunding obligations or otherwise, or those direct or guaranteed obligations of the United States, or a combination of both, determined by an independent public accounting firm to be sufficient, with the interest or other investment income accruing on those direct obligations, for the payment of debt charges on the refunded bonds, the refunded bonds shall no longer be considered to be outstanding, and the levy of taxes or other charges for the payment of debt charges on the bonds under this chapter, Chapter 5705., or other provisions of the Revised Code, shall not be required. For purposes of this division, "direct obligations of or obligations guaranteed as to both principal and interest by the United States" includes rights to receive payment or portions of payments of the principal of or interest or other investment income on those obligations and on other obligations fully secured as to principal and interest by those direct obligations and the interest or other investment income on those direct obligations.

(F) The authority granted by this section is in addition to and not a limitation on any other authorizations granted by or pursuant to law or the Ohio Constitution for the same or similar purposes.

The board in making the annual assessment levy shall take into account the principal of, including mandatory sinking fund payments, and interest on all bonds, and shall make ample provision in advance for the payment thereof.

In case the proceeds of the original assessment made under section 6115.48 of the Revised Code are not sufficient to pay the principal and interest of all bonds issued, then the board shall make such additional levies as are necessary for this purpose, subject to the limitation of section 6115.48 of the Revised Code regarding the total of all assessments, and under no circumstances shall any assessment levies be made that will in any manner or to any extent impair the security of the bonds or the fund available for the payment of the principal and interest of the bonds.

Effective Date: 07-08-1993



Section 6115.51 - Treasurer's duties - bonds - investments.

The treasurer of a sanitary district shall, at the time of taking office, execute and deliver to the president of the board of directors of the sanitary district, a bond with good and sufficient sureties, to be approved by the board, conditioned that the treasurer shall account for and pay over as required by law, and as ordered by the board, all money received by him on the sale of any of such bonds or from any other source, and that he will only sell and deliver such bonds to the purchasers thereof under and according to the terms prescribed in this section and section 6115.50 of the Revised Code. The treasurer of the district shall promptly report all sales of bonds to the board, and the board shall issue warrants at the proper time for the payment of the principal, including mandatory sinking fund payments, and premium, if any, and the interest payments coming due on all bonds sold, and the treasurer shall place sufficient funds at the place of payment to pay the bonds. In case proper warrants are not issued by the board as provided in this section, the treasurer of the district shall of his own accord place funds at the place of payment.

The successor in office of any treasurer of a sanitary district is not entitled to the bonds or the proceeds thereof until he has complied with this section. If it is deemed more expedient by the board, as to moneys derived from the sale of bonds issued or from any other source, the board may by resolution select some suitable bank or banks or other depository, which depository shall be a qualified trustee as provided in section 135.18 of the Revised Code to hold and disburse such moneys on the orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer of the district by order of the board. The funds derived from the sale of any of such bonds shall be used only for paying the cost of the works and improvements and such costs, expenses, fees, and salaries, including financing costs, as are authorized by law.

The district may secure the payment of loans authorized by this chapter in the same manner as it may secure the payment of bonds, and the board may make any necessary rules to provide for such payment. A party who has not sought a remedy against any proceeding under this chapter, until after bonds have been sold or the work constructed, cannot for any cause have an injunction against the collection of taxes or assessments for the payment of such bonds.

Such bonds are negotiable instruments under Chapter 1303. of the Revised Code, and when executed under such sections, and when sold in the manner prescribed in this section and section 6115.50 of the Revised Code and the consideration therefor is received by the district, shall not be invalidated for any irregularity or defect in the proceedings for the issue and sale thereof, and are incontestable in the hands of bona fide purchasers or holders thereof for value. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are required by this chapter.

Moneys in the funds of the district, in excess of current needs, may be invested in investments authorized under Chapter 135. of the Revised Code for the investment of interim moneys, except as otherwise provided in any resolution authorizing the issuance of its revenue bonds, in any trust agreement securing its revenue bonds, or in any other resolution authorizing the investment of its funds. Income from all such investments of moneys in any fund shall be credited to such funds as the board determines, subject to any such resolution or trust agreement, and such investments may be sold at such times as the treasurer determines.

Effective Date: 07-08-1993



Section 6115.52 - Revenue obligations issued to pay costs arising from execution of official plan.

(A) The board of directors of a sanitary district may issue revenue obligations as provided in this section to pay the costs of the acquisition, construction, improvement, furnishing, and equipping of real and personal property appropriate for execution of the official plan. Such revenue obligations shall be authorized by resolution of the board of directors of a sanitary district.

(B) Revenue obligations may be secured by a pledge of and lien on all or such part of the revenues received by the sanitary district as provided in the bond proceedings, subject to any pledge of such revenues previously made to the contrary and any existing restrictions on the use thereof. Such obligations may be additionally secured by covenants of the sanitary district to make, fix, adjust, collect, and apply such charges, rates, fees, rentals, and other items of revenues as will produce pledged revenues sufficient to meet bond service charges, reserve, and other requirements provided for in the bond proceedings.

(C) Such revenue obligations shall not be general obligations, debt, or bonded indebtedness of any sanitary district or any other political subdivision. The holders or owners of the obligations shall not be given the right, and have no right, to have excises or taxes levied by the sanitary district or any other political subdivision for the payment of bond service charges thereon, and each such obligation shall bear on its face a statement to that effect and to the effect that the right to such payment is limited to the revenues and special funds pledged to such purpose under the bond proceedings.

(D) The bond proceedings for such obligations shall provide for the purpose thereof, the principal amount, the principal maturity or maturities, the interest rate or rates, the date of the obligations and the dates of payment of interest thereon, their denominations, the manner of sale thereof, and the establishment within or outside the state of a place or places of payment of bond service charges on such obligations. The bond proceedings shall also provide for a pledge of and lien on revenues of the sanitary district as provided in division (B) of this section, and a pledge of and lien on such fund or funds provided in the bond proceedings arising from revenues, which pledges and liens may provide for parity with obligations theretofore or thereafter issued by the sanitary district. The revenues so pledged and thereafter received by the sanitary district and the funds so pledged are immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding against all parties having claims of any kind against the sanitary district, irrespective of whether such parties have notice thereof, and create a perfected security interest for all purposes of Chapter 1309. of the Revised Code, without the necessity for separation or delivery of funds or for the filing or recording of the bond proceedings by which such pledge is created or any certificate, statement, or other document with respect thereto. The pledge of such available receipts and funds shall be effective and the money therefrom and thereof may be applied to the purposes for which pledged without necessity for any further act of appropriation.

(E) The bond proceedings may contain additional provisions as to:

(1) The acquisition, construction, reconstruction, equipment, furnishing, improvement, operation, leasing, alteration, enlargement, maintenance, insurance, and repair of real and personal property appropriate for the execution of the official plan, and the duties of the sanitary district with reference thereto;

(2) The terms of the obligations, including provisions for their redemption prior to maturity at the option of the sanitary district at such price or prices and under such terms and conditions as are provided in the bond proceedings;

(3) Limitations on the purposes to which the proceeds of the obligations may be applied;

(4) The rates or other charges for the use of or right to use the facilities financed by the obligations, or other properties the revenues or receipts from which are pledged to the obligations, and regulations for assuring use, including limitations upon the right to modify such rates, other charges, or regulations;

(5) The use and expenditure of the pledged revenues in such manner and to such extent as shall be determined;

(6) Limitations on the issuance of additional obligations;

(7) The terms of any trust agreement or indenture securing the obligations or under which the same may be issued;

(8) The deposit, investment, and application of funds, and the safeguarding of funds on hand or on deposit without regard to Chapter 131. or 135. of the Revised Code, and any bank or trust company which acts as depository of any moneys under the bond proceedings shall furnish such indemnifying bonds or shall pledge or hypothecate such securities as required by the bond proceedings or otherwise by the sanitary district;

(9) The binding effect of any or every provision of the bond proceedings upon such officer, board, commission, authority, agency, department, or other person or body as may from time to time have the authority under law to take such actions as may be necessary to perform all or any part of the duty required by such provisions;

(10) Any provision which may be made in a trust agreement or indenture under division (I) of this section;

(11) Any other or additional agreements with respect to the real or personal property of the sanitary district, their operation, the revenues and funds pledged, and insurance of such property and of the sanitary district, its officers, and employees.

(F) Such obligations may have the seal of the district or a facsimile thereof affixed thereto or printed thereon and shall be executed by such officer or officers as are designated in the bond proceedings, which execution may be by facsimile signatures. Any obligations may be executed by an officer who, on the date of execution, is the proper officer although on the date of such obligations such person was not the proper officer. In case any officer whose signature or a facsimile of whose signature appears on any such obligations ceases to be such officer before delivery thereof, such signature or facsimile is valid and sufficient for all purposes as if he had remained such officer until such delivery; and in case the seal of the district has been changed after a facsimile of the seal has been imprinted on such obligations, such facsimile seal continues to be sufficient as to such obligations, and obligations issued in substitution or exchange therefor.

(G) All such obligations are negotiable instruments and securities under Chapter 1308. of the Revised Code, subject to the provisions of the bond proceedings as to registration. The obligations may be issued as provided in section 9.96 of the Revised Code.

(H) Pending preparation of definitive obligations, the board of directors of the sanitary district may issue interim receipts or certificates which shall be exchanged for such definitive obligations.

(I) Such obligations may be secured additionally by a trust agreement or indenture between the district and a corporate trustee which may be any trust company or bank having the powers of a trust company within or outside this state but authorized to exercise trust powers within this state. Any such agreement or indenture may contain, as part thereof, any of the bond proceedings, and may contain any provision that may be included in the bond proceedings as authorized by this section, and other provisions which are customary or appropriate in an agreement or indenture of such type, including but not limited to:

(1) The maintenance of such pledge, trust agreement, indenture and mortgage, or other instrument comprising part of the bond proceedings until the sanitary district has fully paid the bond service charges on the obligations secured thereby, or provision therefor has been made;

(2) In the event of default in any payments required to be made by the bond proceedings, or any other agreement of the sanitary district made as a part of the contract under which the obligations were issued, enforcement of such payments or agreement by mandamus, the appointment of a receiver, foreclosure, or any other legal remedy;

(3) The rights and remedies of the holders of obligations and of the trustee, and provisions for protecting and enforcing them, including limitations on rights of individual holders of obligations;

(4) The replacement of any obligations that become mutilated or are destroyed, lost, or stolen;

(5) Such other provisions as the trustee and the sanitary district agree upon, including limitations, conditions, or qualifications relating to any of the foregoing.

(J) Each duty of the sanitary district and its officers or employees, undertaken pursuant to the bond proceedings or any agreement or lease made under authority of this chapter, is hereby established as a duty of such district, and of each such officer or employee having authority to perform such duty, specially enjoined by law resulting from an office, trust, or station within the meaning of section 2731.01 of the Revised Code. The persons who are at the time the members of the board of directors of the district or its officers or employees shall not be liable in their personal capacities on such obligations, bond proceedings, lease, or other agreement of the district.

(K) The authority to issue such obligations includes authority to issue obligations in the form of anticipatory securities and to renew the same from time to time by the issuance of new anticipatory securities. Such anticipatory securities are payable solely from the revenues and funds that may be pledged to the payment of such bonds, or from the proceeds of such bonds or renewal anticipatory securities, or both, as the board of directors provides in its resolution authorizing such anticipatory securities. Such anticipatory securities may be additionally secured by covenants of the board of directors to the effect that it will do such or all things necessary for the issuance of such bonds or renewal anticipatory securities in appropriate amount, and either exchange such bonds or renewal anticipatory securities therefor or apply the proceeds thereof to the extent necessary, to make full payment of the principal of and interest on such anticipatory securities at the time or times contemplated as provided in such resolution. Subject to this division, all references to obligations in this section are applicable to such anticipatory securities.

(L) The authority to issue such obligations includes authority to issue revenue obligations to refund, including funding and retirement of, obligations previously issued to pay costs of real and personal property whether issued under authority of this section or other law authorizing such issuance. Such refunding obligations may be issued in amounts sufficient for payment of the principal amount of the obligations to be so refunded, any redemption premiums thereon, principal maturities of any obligations maturing prior to the redemption of the obligations to be so refunded, interest accrued or to accrue to the maturity date or dates of redemption of such obligations, and any financing costs incurred or to be incurred in connection with such refunding or the issuance of the obligations.

Effective Date: 07-08-1993



Section 6115.53 - Sanitary district maintenance assessment - sale of water.

To maintain, operate, and preserve the reservoirs, sewers, pumping stations, treatment and disposal works, or other improvements made pursuant to this chapter, other than those connected with the development of a water supply for the sanitary district, and to strengthen, repair, and restore the same, when needed, and to defray the current expenses of the district, other than those expenses connected with the water supply of the district, the board of directors of the sanitary district may, upon the substantial completion of the improvements and on or before the first day of September in each year thereafter, levy an assessment upon each tract or parcel of land and upon corporate property within the district, subject to assessments under such sections, to be known as a sanitary district maintenance assessment.

The maintenance assessment shall be apportioned upon the basis of the total appraisal of benefits accruing for original and subsequent construction, shall not exceed one per cent thereof in any one year unless the court by its order authorizes an assessment of a larger percentage, and shall be certified in duplicate to the county auditor of each county in which lands of the district are located in the same book but in a separate column, or in a separate book kept for that purpose, in like manner and at the same time as the annual installment tax is credited, under the heading "maintenance assessment." The auditor shall certify the same to the county treasurer of the county at the same time that he certifies the annual installment of the bond fund, and the sum of the installments of both funds for any tract may be certified as a single item. The treasurer shall demand and collect the maintenance assessment and make return thereof, and shall be liable for the same penalties for failure to do so, as are provided for the annual installment of the assessment.

The amount of the maintenance assessment paid by any parcel of land shall not be credited against the benefits assessed against such parcel of land; but the maintenance assessment shall be in addition to any assessment that has been or can be levied against the benefit assessment. If any assessment is twenty-five dollars or less, or whenever the unpaid balance of any such assessment is twenty-five dollars or less, such assessment shall be paid in full and not in installments, at the time the first or next installment would otherwise become due and payable.

To maintain, operate, and preserve the improvements of the district made in connection with the development of the water supply for domestic, municipal, and public use within the district, and to strengthen, repair, and restore the same, and to defray the current expense of the district for this purpose, the board shall use moneys from the maintenance fund which shall be derived from the sale of water to public corporations and persons within the district. The rates to be charged for such water shall be uniform and shall be fixed and adjusted at intervals of not less than one year by the board, so that the income thus produced will be adequate to provide a maintenance fund sufficient for the purpose of the district. Contracts for supplying water to public corporations and persons shall be entered into before such service is rendered by the district. Such contracts shall specify the maximum quantity of water which will be furnished to the public corporation or person and this quantity shall be fixed so as to distribute the supply with an equitable apportionment. Preference shall be given to water supply furnished to public corporations for domestic, municipal, and public use. Bills for water supplied to a public corporation shall be rendered to the proper managing officers of such corporation at monthly intervals and shall be paid from the funds of the waterworks department of such public corporation. If such department is unable to pay such indebtedness, the governing or taxing body of such public corporation shall provide the necessary funds for its payment by borrowing money, levying taxes, or in other manner permitted by law.

Effective Date: 07-08-1993



Section 6115.54 - Readjustment of appraisal of benefits for more equitable basis for levy of maintenance assessment.

Whenever the owners or representatives of twenty-five per cent or more of the acreage or value of the lands in a sanitary district file a petition with the clerk of the court in whose office the petition was filed, stating that there has been a material change in the values of the property in the district since the last previous appraisal of benefits, and praying for a readjustment of the appraisal of benefits for the purpose of making a more equitable basis for the levy of the maintenance assessment under section 6115.53 of the Revised Code, the clerk shall give notice of the filing and hearing of said petition by publication in the manner provided in division (A) of section 6115.01 of the Revised Code.

Upon hearing of said petition, if said court finds there has been a material change in the value of property in said district since the last previous appraisal of benefits, the court shall order that there be a readjustment of the appraisal of benefits for the purpose of providing a basis upon which to levy the maintenance assessment of said district. Thereupon the court shall direct the board of appraisers of the sanitary district to make such readjustment of appraisal in the manner provided in sections 6115.01 to 6115.79, inclusive, of the Revised Code, and said board shall make its report. The same proceedings shall be had thereon, as nearly as may be, as are provided in such sections for the appraisal of benefits accruing for original construction. In making the readjustment of the appraisal of the benefits, said appraisals shall not be limited to the aggregate amount of the original or any previous appraisal of benefits, and after the making of such readjustment the limitation of the annual maintenance assessment to one per cent of the total appraised benefits shall apply to the amount of the benefits as readjusted. There shall be no such readjustment of benefits oftener than once in eight years.

Effective Date: 10-01-1953



Section 6115.55 - Annual levy - certificate.

The board of directors of a sanitary district shall each year after the original assessment has been levied determine, order, and levy the part of the total assessments levied under this chapter, which shall become due and be collected during each year at the same time that state and county taxes are due and collected, which annual levy shall be evidenced and certified by the board not later than the first day of September of each year to the county auditor of each county in which the real property of the district is located. The certificate of the annual levy shall be substantially as provided in division (F) of section 6115.79 of the Revised Code. A table or schedule shall follow showing:

(A) The names of the owners of the property, which may be as they appeared in the decree of the court confirming the appraisals; in case of a county, municipal corporation, or township, the names of individual owners need not be given, but only the name of the county, municipal corporation, or township;

(B) The descriptions of the property opposite the names of the owners;

(C) The total amount of the annual installment of all assessments on each piece of property for the account of all funds;

(D) A blank column in which the auditor shall record the several amounts as collected by him;

(E) A blank column in which the auditor shall record the date of payment of the different sums;

(F) A blank column in which the auditor shall report the names of the persons paying the several amounts.

The certificate and report shall be prepared in triplicate and shall be indorsed and named "Sanitary District Assessment Book of . . . . . . District, . . . . . . County, Ohio," which indorsement shall also be printed at the top of each page. A separate record shall be maintained in case the purposes of the district include both improved sanitation and improved water supply.

Two copies of that part of such triplicate affecting lands in any county shall be forwarded to the county auditor of such county, who shall keep one copy and certify the other copy to the county treasurer. The auditor of each county shall receive the same as a tax book, and shall certify the same as other tax records of the county treasurer of his county. The treasurer shall collect the same according to law. Such tax book or assessment book shall be the treasurer's warrant and authority to demand and receive the assessments due in his county as found in the same.

In the event of any failure of the board to determine and order an annual levy for the purpose of paying the interest on and principal of any bonds pursuant to section 6115.50 of the Revised Code, the auditor of the county in which the lands subject to such assessments are situated shall make and complete a levy of the taxes or special assessments necessary for the purpose against the lands in the district, and each piece of property therein against which benefits have been appraised. Any assessment so made and completed by the auditor shall be made and completed by him in the manner provided for the making and completion of an assessment by the board, and shall have the same effect as a levy of assessments determined and ordered by the board.

Effective Date: 07-08-1993



Section 6115.56 - Collection of assessments.

The county treasurer of each county in which lands of a sanitary district lie shall make due report to the county auditor of the sums collected by him. The auditor shall issue his warrant payable to the treasurer of the sanitary district for all sums of money in the hands of the county treasurer according to his report. Said auditor shall, as soon as the books for collection are closed by the county treasurer according to law, make report to the treasurer of the district of the sums collected, and of the assessments not collected, as returned to him by the county treasurer.

The secretary of the sanitary district shall thereupon provide a certified delinquent tax or assessment list, and forward it in duplicate to the auditor, who shall add the penalty fixed by law and transmit one copy to the county treasurer, who shall forthwith proceed to collect said tax, levy, or assessment, and penalty according to law. All assessments or taxes provided for in sections 6115.01 to 6115.79, inclusive, of the Revised Code, remaining unpaid after they become due and collectible, shall be delinquent and bear a penalty of two per cent a month from the date of closing the county treasurer's books until paid. The return of the auditor shall be verified by affidavit.

Effective Date: 10-01-1953



Section 6115.57 - Bond of county treasurer for probable amount of assessments.

Before receiving the assessment book provided for by section 6115.55 of the Revised Code the county treasurer of each county in which lands or other property of the sanitary district are located shall execute to the board of directors of the sanitary district a bond with at least two good and sufficient sureties or a surety company, which bond shall be paid for by the district, in a sum not less than the probable amount of any annual levy of the assessment to be collected by him during any one year, conditioned that said treasurer shall pay over and account for all assessments so collected by him according to law. Said bond after approval by said board shall be deposited with the secretary of the sanitary district who shall be custodian thereof. Such secretary shall produce the bond for inspection and use as evidence whenever and wherever lawfully requested to do so.

Effective Date: 10-01-1953



Section 6115.58 - Sanitary district assessments and taxes constitute a lien.

All sanitary district assessments and taxes provided for in this chapter, together with all penalties for default in payment of the same, and all costs in collecting the same, including reasonable attorney's fees, to be fixed by the court and taxed as costs in the action brought to enforce payment, from the date of filing the certificate described in this section in the office of the county auditor for the county wherein the lands and properties are located, until paid, shall constitute a lien, to which only the lien of the state for general state, county, municipal corporation, school, and road taxes shall be paramount, upon all the lands and other property against which such taxes are levied as is provided in this chapter. Such lien may be evidenced by a certificate substantially in the form set forth in division (F) of section 6115.79 of the Revised Code. The certificate and tables shall be prepared by the secretary of the sanitary district at the expense of the district.

Unless expressly declared to the contrary, no warranty in any warranty deed or in any deed made pursuant to a judicial sale shall warrant against any portion of any assessment levied under this chapter, except past and current installments payable in the year which such deed bears date.

Effective Date: 07-08-1993



Section 6115.59 - Suits for the collection of delinquent taxes or assessments.

The "delinquent assessment book" of a sanitary district is prima-facie evidence in all courts of all matters therein contained. The liens established and declared in section 6115.58 of the Revised Code may be enforced at the option of the board of directors of the sanitary district by an action on delinquent tax bills or assessment bills, made and certified by the county auditor, which action shall be instituted in the court of common pleas, without regard to the amount of the claim, within six months after the thirty-first day of December of the year for which said assessments were levied. The suit shall be brought in the corporate name of the district by its attorney against the land or property on which such tax or assessment has not been paid.

In the event of any default in the payment of the interest or principal of any bonds issued pursuant to section 6115.50 of the Revised Code, and if the district or its proper officers fail to enforce the payment of any unpaid tax or assessment, the holder of such bonds may, for himself and for the benefit of all others similarly situated, enforce the liens by suit or action against the land or property on which such tax or assessment has not been paid, and against the district. The court shall have full power, jurisdiction, and authority to apply such tax or assessment when collected in the payment of the interest or principal upon said bonds as justice and equity require. The suit shall be brought in the county in which the property is located, except when the tract of property sued upon is in more than one county, in which event the suit may be brought on the whole tract, parcel, or property, in any county in which any portion thereof is located. The pleadings, process, proceedings, practice, and sales, in cases arising under such sections, except as provided in such sections, shall be the same as in an action for the enforcement of the state's lien for delinquent general taxes upon real estate.

All sales of lands made under this section shall be by the sheriff as provided by law. All sheriff's deeds executed and delivered pursuant to this section shall have the same probative force as other deeds executed by a sheriff. Abbreviations shall not defeat the action. The title acquired through any sale of lands or other property under such proceedings shall be subject to the lien of all subsequent annual installments of the district tax or assessment.

In all suits for the collection of delinquent taxes or assessments, the judgment for the delinquent taxes or assessments and penalty and interest shall also include all costs of suit and reasonable attorney's fees to be fixed by the court, recoverable the same as the delinquent tax or assessment and in the same suit.

The proceeds of sales made under and by virtue of this section shall be paid at once to the county treasurer and shall be properly credited and accounted for by him the same as other district taxes and assessments.

If any assessments made pursuant to such sections are invalid, the board shall by subsequent or amended acts or proceedings promptly remedy all defects or irregularities as the case requires by making and providing for the collection of new assessments or otherwise.

Effective Date: 07-08-1993



Section 6115.60 - Procedures for levying, collection, and distribution of assessments.

Whenever, under this chapter, an assessment is made against a county, municipal corporation, or township, the governing or taxing body of such political subdivision, upon receipt of the order of the court accepting the report of the board of appraisers, and upon receipt of a copy, certified by the secretary of the sanitary district, of the resolution of the board of directors levying the assessment, shall receive and file the order, and immediately take all the legal and necessary steps to collect the same.

The governing or taxing body shall levy an assessment, by a uniform rate upon all the taxable property within the political subdivision, make out the proper duplicate, and certify such duplicate to the county auditor of the county in which such subdivision is located. Such auditor shall receive such duplicate and certify it for collection to the county treasurer of the county. Such treasurer shall collect the same for the benefit of the district. Said officers shall take all the necessary steps for the levying, collection, and distribution of such an assessment.

This section does not prevent the assessment of the real estate of other corporations or persons situated within such political subdivision which may be subject to assessment for special benefits to be received.

In the event of any dissolution or disincorporation of any sanitary district organized pursuant to this chapter, such dissolution or disincorporation shall not affect the lien of any assessment for benefits imposed pursuant to such sections, or the liability of any land in such district to the levy of any future assessments for the purpose of paying the principal and interest of any bonds issued under such sections. In the event of any such dissolution or disincorporation, or in the event of any failure on the part of the officers of any district to qualify and act, or in the event of any resignations or vacancies in the office, which prevent action by the district or by its proper officers, the county auditor and all other officers charged in any manner with the duty of assessing, levying, and collecting taxes for public purposes in any county, municipal corporation, or political subdivision in which such lands are situated shall perform all acts which are necessary to the collection of any such assessment which has been imposed and to the levying, imposing, and collecting of any assessment which it is necessary to make for the purpose of paying the principal and interest of such bonds. Any holder of any bonds issued pursuant to this chapter, or any person or officer who is a party in interest may either by suit, action, or mandamus enforce and compel performance of the duties required by such sections of any of the officers or persons mentioned in such sections.

Effective Date: 07-08-1993



Section 6115.61 - Appropriation of fund of water department for payment of assessments or water charges.

To pay a portion of the amount of an assessment or annual levy of a sanitary district organized for the purpose of water supply, against any political subdivision, or to pay charges for water, which charges are to be deposited into the bond fund, the legislative or other taxing authority of such political subdivision may appropriate any unappropriated funds of the water department of such political subdivision. When funds of the water department are appropriated under this section, they shall be set aside and shall be disbursed for such purpose exclusively in the same manner as other funds of the water department are disbursed. Such use of funds of the water works of a municipal corporation shall be in addition to the use permitted by sections 715.08, 743.04, 743.05, and 735.29 of the Revised Code. For the purpose of producing sufficient revenue to provide for such payment of assessments or annual levies of a district, in addition to the other expenses and obligations of the water department, or to pay charges for water, which charges are to be deposited into the bond fund, the officers of such political subdivision having authority to establish rates for water furnished by such political subdivision may establish such rates as are necessary, and when so established sections 743.04 and 735.29 of the Revised Code shall apply in the assessment and collection of such rates. After an annual levy upon a political subdivision has been certified to the county auditor by the board of directors of the sanitary district, the auditor shall thereupon give written notification thereof to the fiscal officer of such political subdivision. Following such notification and prior to the certification by the county budget commission of its action upon the budget of such political subdivision for the ensuing year, the fiscal officer of such political subdivision shall pay to the county treasurer the amount previously so appropriated for payment of all or a portion of such annual levy. Any treasurer shall receive such payment, shall properly credit it against the amount due on such annual levy, and shall report such payment to the auditor who shall report it to the county budget commission for its guidance in acting upon the budget of the political subdivision. Any remaining portion of such annual levy not so paid shall become due from such political subdivision and shall be collected by the treasurer at the same time that the state and county taxes are due and collected.

Effective Date: 07-08-1993



Section 6115.62 - Retirement of principal and interest on bonds.

In addition to the uniform rates for water provided for by sections 6115.19 and 6115.53 of the Revised Code, the board of directors of a sanitary district, for the purpose of providing funds for retirement of principal and interest on bonds issued under this chapter, may charge an additional rate for water furnished by the district to a political subdivision or person within the district. Upon determination of such additional rate to a public corporation or person by the board, it shall report its determination to the court and thereafter all proceedings shall be had in the same manner as is provided by section 6115.19 of the Revised Code. Upon the final approval by the court of such additional rate, it shall be conclusive and binding. The officers of such political subdivision having authority to establish rates for water furnished by such political subdivision shall thereupon establish such rates as are necessary to produce sufficient revenue for the payment of such additional rate in addition to the other expenses and obligations of the water department of the political subdivision. When such rates are so established, sections 743.04 and 735.29 of the Revised Code shall apply in the assessment and collection of such rates by the political subdivision. Thereafter during the term for which the additional rate has been determined and approved by the court, such additional rate may be reduced upon determination of a reduced rate by the board and approval thereof by the court, after a hearing in the manner provided by section 6115.19 of the Revised Code.

Bills for such additional charges to a public corporation shall be rendered and payments made from the funds of the water-works department of such public corporation in the same manner as is provided by section 6115.53 of the Revised Code. The use of funds of the water-works department of a municipal corporation for the purpose of payment of such additional charges shall be in addition to the uses permitted by sections 715.08, 743.04, 743.05, and 735.29 of the Revised Code, and the legislative or other appropriating authority may appropriate funds of the water-works department for such purpose. Revenue received by the district through such additional rate shall be set apart in the bond fund and shall be appropriated by the board from time to time solely for the purpose of paying the principal and interest of bonds of the district.

Each year in determining, ordering, and levying an annual levy upon a public corporation or person within the district, as provided by section 6115.55 of the Revised Code, the board shall credit such public corporation or person with such amount as has been actually paid to the district through such additional rate and not previously credited, and such credit shall apply as a reduction of the amount of such annual levy upon such public corporation or person.

Effective Date: 07-08-1993



Section 6115.63 - Failure to pay over assessments.

If any county treasurer or other person entrusted with the collection of assessments fails to make prompt payment of the assessment or any part thereof collected under this chapter to the treasurer of the sanitary district upon his presentation of a proper demand, he shall forfeit ten per cent on the amount of his delinquency. Such forfeiture shall at once become due and payable and both he and his sureties shall be liable therefor on his official bond. The county treasurer shall retain for his services one per cent of the amount he collects on delinquent assessments.

Effective Date: 07-08-1993



Section 6115.64 - Surplus funds - reports to court and advisory council.

Any surplus funds in the treasury of the sanitary district may be used for retiring bonds, for reducing the rate of assessment, or for accomplishing any other of the legitimate objects of the district. At least once a year, or more often if the court or, in the instance of a district organized after October 9, 1981 wholly for the reduction of populations of biting arthropods, the advisory council of the district, so orders, the board of directors of the sanitary district shall make a report to the court and the advisory council of its proceedings and an accounting of receipts and disbursements to that date, which shall be filed with the clerk of the court.

The auditor of state shall audit the accounts and reports of the district.

Effective Date: 07-01-1985



Section 6115.65 - Compensation, expenses - salaries of extra clerical force.

(A) Except as otherwise provided in division (B) of this section, the members of the board of directors of a sanitary district and the members of the board of appraisers of a sanitary district shall receive proper compensation to be fixed by the court in accordance with the time actually employed in performance of their duties and also shall receive necessary expenses incurred in performing their duties. Members of the boards of directors and appraisers shall be provided workers' compensation coverage under Chapter 4123. of the Revised Code. Members of the board of directors shall not receive benefits from the district, including, without limitation, medical care, dental care, vision care, life insurance coverage, holiday pay, and leave time of any sort.

(B)

(1) Members of the board of directors of a sanitary district organized wholly for the purpose of providing a water supply for domestic, municipal, and public use shall be compensated on a per diem basis for no more than twelve meeting days per year and also shall receive necessary expenses incurred in performing their duties as members of the board. The per diem compensation of the members shall be established by the court at a rate not exceeding two hundred dollars per day.

(2) Members of the board of directors shall not receive reimbursement for expenses for meals, lodging, and other expenses related to out-of-state travel in excess of five thousand dollars in any calendar year and shall receive no reimbursement for any out-of-state travel expenses for entertainment, alcoholic beverages, tips, or other gratuities. The members shall not receive reimbursement for expenses for out-of-state travel expenses if the expenses could have been avoided through the use of a telephone, fax machine, or other electronic medium. The board of directors shall adopt policies setting forth the circumstances in which out-of-state travel is necessary and the procedures for the reimbursement of the members for any out-of-state travel expenses that are permitted to be reimbursed under this section. All financial statements or reports of the board shall be prepared according to generally accepted accounting principles.

(C) Before any duties devolve upon a county auditor or a county treasurer under this chapter, the board of directors shall consult the auditor or treasurer and agree upon the salaries for the extra clerical force required in each officer's respective office to carry out the requirements of the law by reason of the establishment of the district. The board of directors shall provide for and pay the agreed upon salaries to those clerks while engaged in the work of the district. The clerks shall be selected and appointed by each of those county officers for their respective offices. In case of disagreement as to the compensation of the extra clerical force, the matter shall be referred to the court for its determination.

Effective Date: 05-06-1998



Section 6115.66 - Land in more than one sanitary district.

The same land, if conducive to public health, safety, convenience, or welfare, may be included in more than one sanitary district and be subject to sections 6115.01 to 6115.79, inclusive, of the Revised Code, for each district in which it may be included. No district shall be organized under such sections in whole or in part within the territory of a district already organized under such sections until the court determines whether the public health, safety, convenience, or welfare demand the organization of an additional district, or whether it demands that the territory proposed to be organized into an additional district shall be added to the existing district. If the proceedings concerning two or more such districts are before the court of common pleas of two or more counties, such determination shall be as provided in section 6115.67 of the Revised Code.

Effective Date: 10-01-1953



Section 6115.67 - Conflicts in jurisdiction.

In case any sanitary district is being organized within, or partly within and partly without, the same territory in which some other district has been or is being organized, one judge of the court of common pleas of each county in which such districts have been or are being organized shall confer at the earliest convenient moment after they ascertain the possibility of a conflict in jurisdiction, the sitting to be had in the county having the largest assessed valuation in the proposed district.

At such conference, the several judges shall determine to what extent the several districts should be consolidated or to what extent the boundaries should be adjusted in order to most fully carry out the purposes of sections 6115.01 to 6115.79, inclusive, of the Revised Code. Such judges shall by suitable orders make such determination effective. If notices have been issued or jurisdiction acquired in any proceeding concerning territory which is transferred to the court of common pleas of another county, such notice shall not become void and jurisdiction so acquired shall not be lost; but in each case the court acquiring jurisdiction over such transferred territory shall hold the same without further notice, as if originally embraced in said district. At such conference the decision of the majority of the judges shall be final.

This section and section 6115.66 of the Revised Code do not operate to delay or to interrupt any proceeding under sections 6115.01 to 6115.79, inclusive, of the Revised Code, until the question of jurisdiction has been finally determined.

Effective Date: 10-01-1953



Section 6115.68 - Union of districts.

(A) If two or more sanitary districts have been organized in a territory which, in the opinion of the board of directors of the sanitary district of either of the districts, should constitute only one district, the board of any of the districts may petition the court for an order uniting the districts into a single district. The petition shall be filed in the office of the clerk of the court of common pleas of that county which has the greatest valuation of real property within the districts sought to be included, as shown by the tax duplicates of the respective counties. The petition shall set forth the necessity for the union of the two or more districts and that the union of the districts would be conducive to the public health, convenience, safety, or welfare and to the economical execution of the purposes for which the districts were organized. Upon receipt of the petition, the clerk shall give notice by publication or by personal service to the boards of the districts which it is desired to unite with the district of the petitioners. The notice shall contain the time and place where the hearing on the petition will be had and the purpose of the same. The hearing shall be had in accordance with sections 6115.01 to 6115.79 of the Revised Code, as for an original hearing. If after the hearing the court finds that the averments of the petition are true and that the districts, or any of them, should be united, it shall so order, and thereafter such districts shall be united into one and proceed as such. The court shall designate the corporate name of the united district, and such further proceedings shall be taken as are provided for in such sections. Except as provided in division (B) of this section, the court shall direct in such order who shall be the members of the board of the united district, who shall thereafter have such powers and be subject to such regulations as are provided for the board in districts created in the first instance. All legal proceedings already instituted by or against any of such constituent districts may be revived and continued against the united district by an order of court substituting the name of the united district for such constituent district, and the proceedings shall then proceed as provided in such sections.

Instead of organizing a new district from the constituent districts, the court may direct that one or more of the districts described in the petition be included into another of the districts which other district shall continue under its original corporate name and, except as provided in division (B) of this section, its original organization; or, except as provided in division (B) of this section, it may direct that the districts so absorbed shall be represented on the board of the original district, designating what members of the board of the original district shall be retired from the new board and what members representing the included districts shall take their places; or it may direct that the included districts shall become subdistricts of the main district. If the districts sought to be united were organized in different counties, then the court to determine the question involved shall consist of one judge from each of the counties in the court of which one of the districts was organized, and the decision of the majority of the judges shall be final. No action under this section shall interrupt or delay any proceeding under sections 6115.01 to 6115.79 of the Revised Code, until the questions involved are finally determined.

(B) If the court organizes a new district wholly for the reduction of populations of biting arthropods by uniting two or more districts organized wholly for such purpose, the advisory council appointed under division (C) of section 6115.102 of the Revised Code shall, within sixty days after the court orders the union, appoint the members of the board of directors of the united district and designate their terms in the manner prescribed in section 6115.101 of the Revised Code. If the court directs that one or more districts organized wholly for such purpose be included in another district wholly organized for such purpose, the advisory council appointed under division (C) of section 6115.102 of the Revised Code shall, within sixty days after the court directs such inclusion, select from among the members of the boards of directors of the original district and the districts so absorbed a board of five members and designate their terms in the manner prescribed in section 6115.101 of the Revised Code.

Effective Date: 10-09-1981



Section 6115.69 - Subdistricts established and organized.

Whenever it is desired to construct improvements wholly within or partly within and partly without any sanitary district, which improvements will affect only a part of said district, for the purpose of accomplishing such work, subdistricts may be organized upon petition of the owners of real property within or partly within and partly without the district. Such petition shall fulfill the same requirements concerning the subdistricts as the petition outlined in section 6115.05 of the Revised Code is required to fulfill concerning the organization of the main district, shall be filed with the clerk of the same court of common pleas, and shall be accompanied by a bond as provided for in section 6115.06 of the Revised Code. All proceedings relating to the organization of such subdistricts shall conform in all things to sections 6115.01 to 6115.79, inclusive, of the Revised Code, relating to the organization of districts. Whenever the court by its order entered of record decrees such subdistricts to be organized, the clerk of said court shall thereupon give notice of such order to the board of directors of the sanitary district, which shall thereupon act also as the board of directors of the subdistrict. Thereafter, the proceedings in reference to the subdistrict shall in all matters conform to such sections; except that in appraisal of benefits and damages for the purposes of such subdistricts, in the issuance of bonds, in the levying of assessments or taxes, and in all other matters affecting only the subdistrict, such sections shall apply to this subdistrict as though it were an independent district, and it shall not, in these things, be amalgamated with the main district.

The board of directors, board of appraisers, chief engineer, attorney, secretary of the sanitary district, and other officers, agents, and employees of the district shall, so far as it is necessary, serve in the same capacity for such subdistricts, and contracts and agreements between the main district and the subdistrict may be made in the same manner as contracts and agreements between two districts. The distribution of administrative expense between the main district and subdistrict shall be in proportion to the interests involved and the amount of service rendered. Such division shall be made by the board of directors with an appeal to the court establishing the district. This section does not prevent the organization of independent districts for local improvements under other laws within the limits of a district organized under sections 6115.01 to 6115.79, inclusive, of the Revised Code, as provided in sections 6115.66 and 6115.67 of the Revised Code.

Effective Date: 10-01-1953



Section 6115.70 - Remedies for injuries.

If any person or public corporation, within or without any sanitary district, considers itself injuriously affected in any manner by any act performed by any official or agent of such district, or by the execution, maintenance, or operation of the official plan, and if no other method of relief is offered under sections 6115.01 to 6115.79, inclusive, of the Revised Code, the remedy shall be as follows:

The person or public corporation considering itself to be injuriously affected shall petition the court before which said district was organized for an appraisal of damages sufficient to compensate for such injuries. The court shall thereupon direct the board of appraisers of the sanitary district to appraise said damages and injuries, and to make a report to the court on or before the time named in the order of the court. Upon the filing of said report of the board of appraisers, the court shall cause notice to be given to the petitioner and to the board of directors of the sanitary district of a hearing on said report. At the time of such hearing, the court shall consider the report of the board of appraisers, and may ratify said report or amend it as the court deems equitable, or may return it to the board of appraisers and require it to prepare a new report. Upon the filing of an order of the court approving said report of the board of appraisers, with such modifications as it has made, said order constitutes a final adjudication of the matter unless it is appealed from within twenty days. Appeal to a jury from said order may be had by the petitioner, by the board of directors, or by any person or corporation which has been assessed for the costs of the district. No damages shall be allowed under this section which would not otherwise be allowed in law.

Effective Date: 01-01-1966



Section 6115.71 - Protection of district works.

The board of directors of a sanitary district may police the works of the district, and in times of great emergency may compel assistance in the protection of such works. The board may prevent persons, vehicles, or livestock from passing over the works of the district in any manner which would result in damage thereto.

Effective Date: 10-01-1953



Section 6115.72 - Removal of officers or employees.

Any director, appraiser, member of the advisory council, or other officer or employee of any sanitary district may be removed for or without cause at any time by the authority appointing him, except that any director appointed by the advisory council of a district shall be removed only for cause.

Effective Date: 10-09-1981



Section 6115.73 - Enforcement by mandamus.

The performance of all duties prescribed in sections 6115.01 to 6115.79, inclusive, of the Revised Code, concerning the organization and administration or operation of the sanitary district may be enforced against any officer or against any person or corporation refusing to comply with any order of the board of directors of the sanitary district by mandamus at the instance of the board or of any person or public corporation interested in any way in such district or proposed district. The board may institute such proceedings in the court of appeals in the first instance.

Effective Date: 10-01-1953



Section 6115.74 - Correction of defective notice.

In any case where a notice is provided for in sections 6115.01 to 6115.79, inclusive, of the Revised Code, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void; but the court shall in that case order due notice to be given, and shall continue the hearing until such time as such notice is properly given, and thereupon shall proceed as though notice had been properly given in the first instance.

In case any individual appraisal, assessment, or levy is held void for want of legal notice, or in case the board of directors of the sanitary district determines that any notice with reference to any land is faulty, then the board may file a motion in the original cause asking that the court order notice to be given to the owner of such land and set a time for hearing as provided in such sections. If the original notice as a whole was sufficient and was faulty only with reference to publication as to certain tracts, only the owners of and persons interested in those particular tracts need be notified by such subsequent notice. If the publication of any notice in any county was defective or not made in time, publication of the defective notice is necessary only in the county in which the defect occurred.

Effective Date: 10-01-1953



Section 6115.75 - Question of the validity of the organization of sanitary districts.

All cases in which there arises a question of the validity of the organization of sanitary districts shall be advanced as a matter of immediate public interest and concern, and heard in all courts at the earliest practicable moment.

The court shall be open at all times for the purposes of sections 6115.01 to 6115.79, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 6115.76 - [Repealed].

Effective Date: 01-01-1974



Section 6115.77 - Liability for damages to district works.

(A) All persons and corporations shall be liable for damage done to works of a sanitary district by themselves, their agents, their employees, or by their livestock.

(B) No person shall willfully damage any works of a sanitary district. Whoever violates this division of this section shall be liable for all damages and costs.

The board of directors of the sanitary district may repair such damage at the expense of the person or corporation committing it.

Effective Date: 10-01-1953



Section 6115.78 - [Repealed].

Effective Date: 01-01-1974



Section 6115.79 - Substantial requirements for forms.

The following forms illustrate the character of the procedure contemplated by this chapter, and if substantially complied with, those things being changed which should be changed to meet the requirements of the particular case, such procedure shall be held to meet the requirements of this chapter.

(A) Form of Notice of Hearing on the Petition:

"To All Persons Interested:

Public Notice is Hereby Given:

(1) That on the . . . . . . . . . day of . . . . . . . . ., . . ., pursuant to The Sanitary District Law of Ohio, there was filed in the office of the Clerk of the Court of Common Pleas of . . . . . . . . . . . . . . County, Ohio, the petition of . . . . . . . . . . . . . . and others for the establishment of a Sanitary District to be known as . . . . . . . . . . Sanitary District. (Here insert the purposes.)

(2) That the lands sought to be included in the District comprise lands in . . . . . . . . . . . . . . . . . . and . . . . . . . . . . . Counties, Ohio, described substantially as follows:

Beginning on the north line of . . . . . . . . . . County at its point of intersection with the west bank of the. . . . . . . . . . River; thence west along the north line of . . . . . . . County to the high bluffs facing the . . . . . . . . . River on the west; thence following the base of the line of said bluffs to the north line of the right-of-way of the . . . . . . . . . . . . . Railroad; thence west along the north right-of-way line of the Railroad to the center line of . . . . . . . . . Avenue in the Village of . . . . . . . . . . .; thence south along the center line of . . . . . . . . . . . . . . Avenue to the . . . . . . . . . . . . . . Pike; thence southeasterly along the . . . . . . . . . . . . . . Pike to the southeasterly line of the right-of-way of the . . . . . . . . . . . . . . Railroad; thence southeasterly along the right-of-way line to the corporate limits of the City of . . . . . . . . . . .; thence with the corporation line southerly, easterly, and northerly to the southerly right-of-way line of the main track of the . . . . . . . . . . . . . . Railroad; thence easterly along the last named right-of-way line to the boundary line between . . . . . . . . . . . . . . Counties; thence north along the County line to the southerly line of . . . . . . . . . . . . . . County; thence easterly along the dividing line between. . . . . . . . . . Counties to the easterly line of the right-of-way of the . . . . . . . . . . . Railroad; thence northerly along the right-of-way line to its intersection with the . . . . . . . . . . . . Pike; thence westerly along the Pike to the center line of the bridge over . . . . . . . . . . . . . Creek; thence up the Creek and along the center line thereof to the north line of . . . . . . . . . . County; thence west to the place of beginning.

Or, if found more convenient, the lands sought to be included in the District may be described as follows:

All of Township . . . . . . . . . . . . . . in Range . . . . . . . . between the . . . . . . . . . . . . . . Railroad and the . . . . . . . . . . . . . . River; the following lands in . . . . . . . . . . . . . . Township and . . . . . . . . . . . . . . Range; Section . . . . . . . . . . . . . . and the . . . . . . . . . . . . . . half of Section . . . . . . . .; also all lands within the corporate limits of the City of . . . . . . . . . . etc.

(3) That a public hearing on the petition will be had in said Court on . . . . . . . . the . . . . . . . .day of . . . . . . . . . . ., . . . . . at the hour of. . . . . . o'clock . . . . . . M. by the Court of Common Pleas of . . . . . . . . . . . County, at the Courthouse in the City of . . . . . . . . . . . . . . . . . . . . . . ., . . . . . . . . . . . . . . County, Ohio.

All persons and public corporations owning or interested in real estate within the territory hereinbefore described will be given the opportunity to be heard at the time and place above specified.

..........................................................

Clerk of the Court of Common Pleas of . . . . . . County, Ohio.

Dated . . . . . . . . ., Ohio, . . . . . . . ., . . ."

(B) Form of Finding on Hearing:

"State of Ohio, )

) ss.

. . . . . . . . County)

In the Court of Common Pleas . . . . . . . . County.

In the Matter of . . . . . . . . . . . Sanitary District:

FINDINGS AND DECREE ON HEARING.

On this . . . . . . . . day of . . . . . . ., 19 . . ., this cause coming on for hearing on the petition of . . . . . . . . . and others, for the organization of a Sanitary District under the Sanitary District Law of Ohio, the Court, after a full hearing now here finds:

(1) That it has jurisdiction of the parties to and the subject matter of this proceeding.

(2) That the purposes for which said District is established are:

(Insert the purposes.)

And that it is a public necessity.

(3) That the public safety, health, convenience, and welfare will be promoted by the organization of a Sanitary District substantially as prayed in the petition (if additional lands are added by petition), except that the following additional lands at the petition of the owners thereof should be and hereby are included in the District:

(Here insert additional lands.)

(4) That the boundaries of the District as modified by the last finding herein are as follows:

(Here insert corrected boundaries of district.)

(5) That the territory last above described should be erected into and created a Sanitary District under the Sanitary District Law of Ohio under the corporate name of . . . . . . . . . . Sanitary District.

Wherefore, it is by the Court ordered, adjudged, and decreed:

That the territory as above described be, and the same hereby is erected into and created a Sanitary District under the Sanitary District Law of Ohio under the corporate name of . . . . . . . . . . . . . Sanitary District, with its office or principal place of business at . . . . . . . . . ., in . . . . . . . . . . . County, Ohio. (If directors are appointed at the same time.) And the following persons are hereby appointed directors of the Sanitary District:

. . . . . . . for the term of three years,

. . . . . . . for the term of five years,

. . . . . . . for the term of seven years,who are hereby directed to qualify and proceed according to law.

(6) For consideration of other matters herein, this cause is retained on the docket.

. . . . . . . . . . . . . . . Judge"

(C) Form of Notice to Property Owners to Pay Assessment:

". . . . . . . . . . . Sanitary District.

To All Persons Interested:

Public Notice is Hereby Given:

(1) That on the . . . . . . . . . . . day of . . . . . . . . . ., . . ., the Board of Directors of . . . . . . . . . . Sanitary District duly levied for the account of the Bond Fund of said District an assessment upon all the property in the District in the aggregate sum of $. . . . . . ., has caused the same to be extended upon the assessment duplicate of said District, and that the assessment duplicate is now in process of collection by the County Treasurer of the County in which the lands are situated.

(2) That the entire assessment against any parcel of land may be paid at any time on or prior to. . . . . . . . . . ., . . ., without costs and without interest.

(3) That as soon after the . . . . . . . day of . . . . . . ., . . ., as conveniently may be, the Board of Directors of the District will divide the uncollected portion of the assessment into convenient installments and will issue bonds bearing interest not exceeding the rate provided in section 9.95 of the Revised Code in anticipation of the collection of the several installments of said assessment, pursuant to the Sanitary District Law of Ohio.

.........................................................

President

.........................................................

Secretary"

(D) Form of Notice of Enlargement of District:

"State of Ohio, )

) ss.

County of . . . . . . )

In the Court of Common Pleas . . . . . . . . . . . . County, Ohio

In the Matter of . . . . . . . . . . . . . . Sanitary District:

NOTICE OF ENLARGEMENT OF DISTRICT.

To All Persons (and Public Corporations, if any) Interested:

Public Notice is Hereby Given:

(1) That heretofore on the . . . . . . . . . . day of . . . . . . . . . . ., . . ., the Court of Common Pleas of . . . . . . . . . . . . . County, Ohio, duly entered a final decree erecting and creating . . . . . . . . . . . Sanitary District and appointing a Board of Directors therefor.

(2) That thereafter this Court duly appointed

.........................................................

.........................................................

.........................................................to be the Board of Appraisers for said District. That the Board of Appraisers on the . . . . . . . . . day of . . . . . . . ., . . ., filed its report recommending that the following described lands, not originally included in the District, be added thereto: (Here describe generally the lands which the Report of the Board of Appraisers recommends should be added to the District.)

(3) That on . . . . . . ., the . . . . . . . day of . . . . . ., . . ., (or as soon thereafter as the convenience of the Court will permit), at the Courthouse in . . . . . . . . of . . . . . . . . . ., Ohio, the Court of Common Pleas of . . . . . . . . . . County, Ohio, will hear all persons and public corporations, who are owners of or interested in the property described in this notice upon the question whether the lands should be added to and included in the . . . . . . Sanitary District.

.........................................................

Clerk of the Court of Common Pleas of . . . . . . . . . . County, Ohio"

(E) Form of Notice of Hearing on Appraisals:

"State of Ohio, )

) ss.

County of . . . . . )

In the Court of Common Pleas

................................ County, Ohio

In the matter of ". . . . . . . . . . . . . " Sanitary District

NOTICE OF HEARING ON APPRAISALS

To All Persons and Public Corporations Interested:

Public Notice is Hereby Given:

(1) That heretofore on the . . . . . . . . day of . . . . . ., . . ., the Court of Common Pleas of . . . . . . . . . . . . . . County, Ohio, duly entered a decree, erecting and creating . . . . . . . . . . . . . . Sanitary District and appointing a Board of Directors therefor.

(2) That thereafter this Court duly appointed

.........................................................

.........................................................

.........................................................the Board of Appraisers for said District. That the Board of Appraisers on the . . . . . . . . day of . . . . . . . ., . . ., filed its Appraisal of Benefits and Damages and of land to be taken as follows: (Here insert general description of land appraised.)

The appraisal of benefits and damages and of land to be taken is now on file in the office of the clerk of this court.

(3) All public corporations and all persons, owners of or interested in the property described in the Report, whether as benefited property or as property taken and damaged (whether the taken or damaged property lies within or without the District), desiring to contest the appraisals as made and returned by the Board of Appraisers, must file their objections in the court on or before the . . . . day of . . . . . . . . ., . . ., (here insert a date ten (10) days after the last publication of the notice) and a hearing on the appraisal will be had on the . . . . . . day of . . . . . . . . . . . ., . . ., (here insert a date not less than twenty (20), nor more than thirty (30), days after the date of the last publication of this notice, as fixed by the court) in the City of . . . . . . . . . . . . . ., Ohio, at which time an opportunity will be afforded all objectors to be heard upon their several objections.

.......................................................................

Clerk of the Court of Common Pleas of . . . . . . . . . . County, Ohio

Dated at the City of . . . . . . . . . ., Ohio, this . . . . day of . . . . . . . . . . . . . ., . . .."

(F) Form of Certificate of Levy of Assessments:

"State of Ohio, )

) ss.

County of . . . . . )

To the Auditor of . . . . . . . . . . . . . . County, Ohio:

This is to certify that by virtue and under the authority of the Sanitary District Law of Ohio, the Board of Directors of . . . . . . . . . . . . . . Sanitary District have and do hereby levy the sum of . . . . . . . . Dollars for the account of the Bond Fund of said District, which assessment bears interest as provided by law and is payable in installments as follows: (Here insert.)

You are further notified that for the account of the Maintenance Fund for the year . . ., this Board has levied the sum of . . . . . . . . . . Dollars.

The amounts of the levies upon the several parcels of land upon which the same are imposed are set forth upon the schedule hereunto attached, marked . . . . . . . . . . Sanitary District Assessment Book. The assessments shall be collectible and payable the present year in the sums therein specified at the same time that the state and county taxes are due and collectible, and you are directed and ordered to require the Treasurer of . . . . . . . County, Ohio, to demand and collect such assessments at the time that the treasurer demands and collects the state and county taxes due on the same lands, and this Sanitary District Assessment Book shall be your authority and the authority of the Treasurer to make such collection.

Witness the signature of the President of the Board of Directors, attested by the seal of said corporation, and the signature of its Secretary, this. . . . . . . . day of . . . . . . . ., . . ..

.....................................................

President.

.....................................................

Secretary"

Effective Date: 05-09-2000



Section 6115.99 - Penalty.

(A) Whoever violates division (B) of section 6115.17 of the Revised Code shall be fined not more than fifty dollars.

(B) Whoever violates section 6115.24 of the Revised Code shall be fined not more than one hundred dollars.

(C) Whoever violates division (B) of section 6115.77 of the Revised Code shall be fined not more than five hundred dollars.

Effective Date: 06-13-1975






Chapter 6117 - SEWER DISTRICTS; COUNTY SEWERS

Section 6117.01 - Power to establish sewer districts - sanitary engineering department.

(A) As used in this chapter:

(1) "Sanitary facilities" means sanitary sewers, force mains, lift or pumping stations, and facilities for the treatment, disposal, impoundment, or storage of wastes; equipment and furnishings; and all required appurtenances and necessary real estate and interests in real estate.

(2) "Drainage" or "waters" means flows from rainfall or otherwise produced by, or resulting from, the elements, storm water discharges and releases or migrations of waters from properties, accumulations, flows, and overflows of water, including accelerated flows and runoffs, flooding and threats of flooding of properties and structures, and other surface and subsurface drainage.

(3) "Drainage facilities" means storm sewers, force mains, pumping stations, and facilities for the treatment, disposal, impoundment, retention, control, or storage of waters; improvements of or for any channel, ditch, drain, floodway, or watercourse, including location, construction, reconstruction, reconditioning, widening, deepening, cleaning, removal of obstructions, straightening, boxing, culverting, tiling, filling, walling, arching, or change in course, location, or terminus; improvements of or for a river, creek, or run, including reinforcement of banks, enclosing, deepening, widening, straightening, removal of obstructions, or change in course, location, or terminus; facilities for the protection of lands from the overflow of water, including a levee, wall, embankment, jetty, dike, dam, sluice, revetment, reservoir, retention or holding basin, control gate, or breakwater; facilities for controlled drainage, regulation of stream flow, and protection of an outlet; the vacation of a ditch or drain; equipment and furnishings; and all required appurtenances and necessary real estate and interests in real estate.

(4) "County sanitary engineer" means either of the following:

(a) The registered professional engineer employed or appointed by the board of county commissioners to be the county sanitary engineer as provided in this section3;

(b) The county engineer, if, for as long as and to the extent that engineer by agreement entered into under section 315.14 of the Revised Code is retained to discharge duties of a county sanitary engineer under this chapter.

(5) "Current operating expenses," "debt charges," "permanent improvement," "public obligations," and "subdivision" have the same meanings as in section 133.01 of the Revised Code.

(6) "Construct," "construction," or "constructing" means construction, reconstruction, enlargement, extension, improvement, renovation, repair, and replacement of sanitary or drainage facilities or of prevention or replacement facilities, but does not include any repairs, replacements, or similar actions that do not constitute and qualify as permanent improvements.

(7) "Maintain," "maintaining," or "maintenance" means repairs, replacements, and similar actions that constitute and are payable as current operating expenses and that are required to restore sanitary or drainage facilities or prevention or replacement facilities to, or to continue sanitary or drainage facilities or prevention or replacement facilities in, good order and working condition, but does not include construction of permanent improvements.

(8) "Public agency" means a state and any agency or subdivision of a state, including a county, a municipal corporation, or other subdivision.

(9) "Combined sewer" means a sewer system that is designed to collect and convey sewage, including domestic, commercial, and industrial wastewater, and storm water through a single-pipe system to a treatment works or combined sewer overflow outfall approved by the director of environmental protection.

(10) "Prevention or replacement facilities" means vegetated swales or median strips, permeable pavement, trees and tree boxes, rain barrels and cisterns, rain gardens and filtration planters, vegetated roofs, wetlands, riparian buffers, and practices and structures that use or mimic natural processes to filter or reuse storm water.

(11) "Homestead exemption" means the reduction of taxes allowed under division (A) of section 323.152 of the Revised Code.

(12) "Low- and moderate-income person" has the same meaning as in section 175.01 of the Revised Code.

(B)

(1) For the purpose of preserving and promoting the public health and welfare, a board of county commissioners may lay out, establish, consolidate, or otherwise modify the boundaries of, and maintain, one or more sewer districts within the county and outside municipal corporations and may have a registered professional engineer make the surveys necessary for the determination of the proper boundaries of each district, which shall be designated by an appropriate name or number. The board may acquire, construct, maintain, and operate within any district sanitary or drainage facilities that it determines to be necessary or appropriate for the collection of sewage and other wastes originating in or entering the district, to comply with the provisions of a contract entered into for the purposes described in sections 6117.41 to 6117.44 of the Revised Code and pursuant to those sections or other applicable provisions of law, or for the collection, control, or abatement of waters originating or accumulating in, or flowing in, into, or through, the district, and other sanitary or drainage facilities, within or outside of the district, that it determines to be necessary or appropriate to conduct the wastes and waters to a proper outlet and to provide for their proper treatment, disposal, and disposition. The board may provide for the protection of the sanitary and drainage facilities and may negotiate and enter into a contract with any public agency or person for the management, maintenance, operation, and repair of any of the facilities on behalf of the county upon the terms and conditions that may be agreed upon with the agency or person and that may be determined by the board to be in the best interests of the county. By contract with any public agency or person operating sanitary or drainage facilities within or outside of the county, the board may provide a proper outlet for any of the wastes and waters and for their proper treatment, disposal, and disposition.

(2) For purposes of preventing storm water from entering a combined sewer and causing an overflow or an inflow to a sanitary sewer, the board may acquire, design, construct, operate, repair, maintain, and provide for a project or program that separates storm water from a combined sewer or for a prevention or replacement facility that prevents or minimizes storm water from entering a combined sewer or a sanitary sewer.

(C) The board of county commissioners may employ a registered professional engineer to be the county sanitary engineer for the time and on the terms it considers best and may authorize the county sanitary engineer to employ necessary assistants upon the terms fixed by the board. Prior to the initial assignment of drainage facilities duties to the county sanitary engineer, if the county sanitary engineer is not the county engineer, the board first shall offer to enter into an agreement with the county engineer pursuant to section 315.14 of the Revised Code for assistance in the performance of those duties of the board pertaining to drainage facilities, and the county engineer shall accept or reject the offer within thirty days after the date the offer is made.

The board may create and maintain a sanitary engineering department, which shall be under its supervision and which shall be headed by the county sanitary engineer, for the purpose of aiding it in the performance of its duties under this chapter and Chapter 6103. of the Revised Code or its other duties regarding sanitation, drainage, and water supply provided by law. The board shall provide suitable facilities for the use of the department and shall provide for and pay the compensation of the county sanitary engineer and all authorized necessary expenses of the county sanitary engineer and the sanitary engineering department. The county sanitary engineer, with the approval of the board, may appoint necessary assistants and clerks, and the compensation of those assistants and clerks shall be provided for and paid by the board.

(D) The board of county commissioners may adopt, publish, administer, and enforce rules for the construction, maintenance, protection, and use of county-owned or county-operated sanitary and drainage facilities and prevention or replacement facilities outside municipal corporations, and of sanitary and drainage facilities and prevention or replacement facilities within municipal corporations that are owned or operated by the county or that discharge into sanitary or drainage facilities or prevention or replacement facilities owned or operated by the county, including, but not limited to, rules for the establishment and use of any connections, the termination in accordance with reasonable procedures of sanitary service for the nonpayment of county sanitary rates and charges and, if so determined, the concurrent termination of any county water service for the nonpayment of those rates and charges, the termination in accordance with reasonable procedures of drainage service for the nonpayment of county drainage rates and charges, and the establishment and use of security deposits to the extent considered necessary to ensure the payment of county sanitary or drainage rates and charges. The rules shall not be inconsistent with the laws of this state or any applicable rules of the director of environmental protection.

(E) No sanitary or drainage facilities or prevention or replacement facilities shall be constructed in any county outside municipal corporations by any person until the plans and specifications have been approved by the board of county commissioners, and any construction shall be done under the supervision of the county sanitary engineer. Not less than thirty days before the date drainage plans are submitted to the board for its approval, the plans shall be submitted to the county engineer. If the county engineer is of the opinion after review that the facilities will have a significant adverse effect on roads, culverts, bridges, or existing maintenance within the county, the county engineer may submit a written opinion to the board not later than thirty days after the date the plans are submitted to the county engineer. The board may take action relative to the drainage plans only after the earliest of receiving the written opinion of the county engineer, receiving a written waiver of submission of an opinion from the county engineer, or passage of thirty days from the date the plans are submitted to the county engineer. Any person constructing the facilities shall pay to the county all expenses incurred by the board in connection with the construction.

(F) The county sanitary engineer or the county sanitary engineer's authorized assistants or agents, when properly identified in writing or otherwise and after written notice is delivered to the owner at least five days in advance or is mailed at least five days in advance by first class or certified mail to the owner's tax mailing address, may enter upon any public or private property for the purpose of making, and may make, surveys or inspections necessary for the laying out of sewer districts or the design or evaluation of county sanitary or drainage facilities or prevention or replacement facilities. This entry is not a trespass and is not to be considered an entry in connection with any appropriation of property proceedings under sections 163.01 to 163.22 of the Revised Code that may be pending. No person or public agency shall forbid the county sanitary engineer or the county sanitary engineer's authorized assistants or agents to enter, or interfere with their entry, upon the property for that purpose or forbid or interfere with their making of surveys or inspections. If actual damage is done to property by the making of the surveys and inspections, the board shall pay the reasonable value of the damage to the property owner, and the cost shall be included in the cost of the facilities and may be included in any special assessments to be levied and collected to pay that cost.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.011 - Surveys of water supply, sanitary, or drainage facilities.

A board of county commissioners in the manner provided in this section may make surveys of water supply, sanitary facilities, drainage facilities, or prevention or replacement facilities for any sewer district, the acquisition or construction of which is contemplated.

Any board desiring to make a survey shall adopt a resolution declaring its purpose and necessity. In making the surveys, the board may call upon engineering officers or employees regularly employed by the board or may authorize and enter into contracts for the services of registered professional engineers to make the surveys.

The surveys authorized by this section may include drawings, plans, specifications, estimates of cost of labor and materials, other items of cost, assessment rolls, and other facts, material, data, reports, and information and recommendations that the board considers advisable or necessary for the purpose.

Contracts entered into for the surveys shall be considered contracts for professional services and may provide for preliminary surveys or the making of detailed plans, or both, and also may provide for engineering supervision of the work. No contract shall be valid unless one or more of the services to be performed are by its terms to be commenced within one year after the contract date.

The contracts shall be signed by at least two members of the board and by the engineer agreeing to perform the service, and one signed copy of the contract shall be filed with the fiscal officer of the county, whose certificate, otherwise required by section 5705.41 of the Revised Code, need not be provided. Payment for the contracts may be made from the general fund or any other fund legally available for that use at the times that are agreed upon or as determined by the board. The proceeds of any public obligations issued pursuant to section 6119.36 of the Revised Code or any other public obligations issued or incurred to pay the cost of facilities to which a survey relates may be used to pay any part of the cost under the contracts or to reimburse the fund from which payment was made.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.012 - Rules for disconnection and reconnection or relocation of improper inflows into sewers.

(A) A board of county commissioners may adopt rules requiring owners of property within the district whose property is served by a connection to sewers maintained and operated by the board or to sewers that are connected to interceptor sewers maintained and operated by the board to do any of the following:

(1) Disconnect storm water inflows to sanitary sewers maintained and operated by the board and not operated as a combined sewer, or to connections with those sewers;

(2) Disconnect non-storm water inflows to storm water sewers maintained and operated by the board and not operated as a combined sewer, or to connections with those storm water sewers;

(3) Reconnect or relocate any such disconnected inflows in compliance with board rules and applicable building codes, health codes, or other relevant codes;

(4) Prevent sewer back-ups into properties that have experienced one or more back-ups of sanitary or combined sewers maintained and operated by the board;

(5) Prevent storm water from entering a combined sewer and causing an overflow or an inflow to a sanitary sewer, which prevention may include projects or programs that separate the storm water from a combined sewer or that utilize a prevention or replacement facility to prevent or minimize storm water from entering a combined sewer or a sanitary sewer.

(B) Any inflow required to be disconnected or any sewer back-up required to be prevented under a rule adopted pursuant to divisions (A)(1) to (4) of this section constitutes a nuisance subject to injunctive relief and abatement pursuant to Chapter 3767. of the Revised Code or as otherwise permitted by law.

(C) A board of county commissioners may use sewer district funds; county general fund moneys; the proceeds of bonds issued under Chapter 133. or 165. of the Revised Code; and, to the extent permitted by their terms, loans, grants, or other moneys from appropriate state or federal funds, for either of the following:

(1) The cost of disconnections, reconnections, relocations, combined sewer overflow prevention, or sewer back-up prevention required by rules adopted pursuant to division (A) of this section, performed by the county or under contract with the county;

(2) Payments to the property owner or a contractor hired by the property owner pursuant to a competitive process established by district rules, for the cost of disconnections, reconnections, relocations, combined sewer overflow prevention, or sewer back-up prevention required by rules adopted pursuant to division (A) of this section after the board, pursuant to its rules, has approved the work to be performed and after the county has received from the property owner a statement releasing the county from all liability in connection with the disconnections, reconnections, relocations, combined sewer overflow prevention, or sewer back-up prevention.

(D) Except as provided in division (E) of this section, the board of county commissioners shall require in its rules regarding disconnections, reconnections, relocations of sewers, combined sewer overflow prevention, or sewer back-up prevention the reimbursement of moneys expended pursuant to division (C) of this section by either of the following methods:

(1) A charge to the property owner in the amount of the payment made pursuant to division (C) of this section for immediate payment or payment in installments with interest as determined by the board not to exceed ten per cent, which payments may be billed as a separate item with the rents charged to that owner for use of the sewers. The board may approve installment payments for a period of not more than fifteen years. If charges are to be paid in installments, the board shall certify to the county auditor information sufficient to identify each subject parcel of property, the total of the charges to be paid in installments, and the total number of installments to be paid. The auditor shall record the information in the sewer improvement record until these charges are paid in full. Charges not paid when due shall be certified to the county auditor, who shall place the charges upon the real property tax list and duplicate against that property. Those charges shall be a lien on the property from the date they are placed on the tax list and duplicate and shall be collected in the same manner as other taxes.

(2) A special assessment levied against the property, payable in the number of years the board determines, not to exceed fifteen years, with interest as determined by the board not to exceed ten per cent. The board shall certify the assessments to the county auditor, stating the amount and time of payment. The auditor shall record the information in the county sewer improvement record, showing separately the assessments to be collected, and shall place the assessments upon the real property tax list and duplicate for collection. The assessments shall be a lien on the property from the date they are placed on the tax list and duplicate and shall be collected in the same manner as other taxes.

(E) The county may adopt a resolution specifying a maximum amount of the cost of any disconnection, reconnection, relocation, combined sewer overflow prevention, or sewer back-up prevention required pursuant to division (A) of this section that may be paid by the county for each affected parcel of property without requiring reimbursement. That amount may be allowed only if there is a building code, health code, or other relevant code, or a federally imposed or state-imposed consent decree that is filed or otherwise recorded in a court of competent jurisdiction, applicable to the affected parcel that prohibits in the future any inflows, combined sewer overflows, or sewer back-ups not allowed under rules adopted pursuant to division (A)(1) , (4), or (5) of this section. The board, by rule, shall establish criteria for determining how much of the maximum amount for each qualifying parcel need not be reimbursed.

(F) Disconnections, reconnections, relocations, combined sewer overflow prevention, or sewer back-up prevention required under this section and performed by a contractor under contract with the property owner shall not be considered a public improvement, and those performed by the county shall be considered a public improvement as defined in section 4115.03 of the Revised Code.

Disconnections, reconnections, relocations, combined sewer overflow prevention, or sewer back-up prevention required under this section performed by a contractor under contract with the property owner shall not be subject to competitive bidding or public bond laws.

(G) Property owners shall be responsible for maintaining any improvements made or facilities constructed on private property to reconnect or relocate disconnected inflows, for combined sewer overflow prevention, or for sewer back-up prevention pursuant to this section unless a public easement or other agreement exists for the county to maintain that improvement or facility.

(H) A board of county commissioners may provide rate reductions of and credits against charges for the use of sewers to a property owner that implements a project or program that prevents storm water from entering a combined sewer and causing an overflow. Such a project or program may include the use of a prevention or replacement facility to handle storm water that has been separated from a combined sewer. The revised rates or charges shall be collected and paid to the county treasurer in accordance with section 6117.02 of the Revised Code.

Effective Date: 11-20-1991; 05-06-2005; 2008 HB562 09-22-2008



Section 6117.02 - Sanitary rates, charges, or penalties fixed or established.

(A) The board of county commissioners shall fix reasonable rates, including penalties for late payments, for the use, or the availability for use, of the sanitary facilities of a sewer district to be paid by every person and public agency whose premises are served, or capable of being served, by a connection directly or indirectly to those facilities when those facilities are owned or operated by the county and may change the rates from time to time as it considers advisable. When the sanitary facilities to be used by the county are owned by another public agency or person, the schedule of rates to be charged by the public agency or person for the use of the facilities by the county, or the formula or other procedure for their determination, shall be approved by the board at the time it enters into a contract for that use.

(B) The board also shall establish reasonable charges to be collected for the privilege of connecting to the sanitary facilities of the district, with the requirement that, prior to the connection, the charges shall be paid in full, or, if determined by the board to be equitable in a resolution relating to the payment of the charges, provision considered adequate by the board shall be made for their payment in installments at the times, in the amounts, and with the security, carrying charges, and penalties as may be found by the board in that resolution to be fair and appropriate. No public agency or person shall be permitted to connect to those facilities until the charges have been paid in full or provision for their payment in installments has been made. If the connection charges are to be paid in installments, the board shall certify to the county auditor information sufficient to identify each parcel of property served by a connection and, with respect to each parcel, the total of the charges to be paid in installments, the amount of each installment, and the total number of installments to be paid. The auditor shall record and maintain the information supplied in the sewer improvement record provided for in section 6117.33 of the Revised Code until the connection charges are paid in full. The board may include amounts attributable to connection charges being paid in installments in its billings of rates and charges for the use of sanitary facilities.

(C) When any of the sanitary rates or charges are not paid when due, the board may do any or all of the following as it considers appropriate:

(1) Certify the unpaid rates or charges, together with any penalties, to the county auditor, who shall place them upon the real property tax list and duplicate against the property served by the connection. The certified amount shall be a lien on the property from the date placed on the real property tax list and duplicate and shall be collected in the same manner as taxes, except that, notwithstanding section 323.15 of the Revised Code, a county treasurer shall accept a payment in that amount when separately tendered as payment for the full amount of the unpaid sanitary rates or charges and associated penalties. The lien shall be released immediately upon payment in full of the certified amount.

(2) Collect the unpaid rates or charges, together with any penalties, by actions at law in the name of the county from an owner, tenant, or other person or public agency that is liable for the payment of the rates or charges;

(3) Terminate, in accordance with established rules, the sanitary service to the particular property and, if so determined, any county water service to that property, unless and until the unpaid sanitary rates or charges, together with any penalties, are paid in full;

(4) Apply, to the extent required, any security deposit made in accordance with established rules to the payment of sanitary rates and charges for service to the particular property.

All moneys collected as sanitary rates, charges, or penalties fixed or established in accordance with divisions (A) and (B) of this section for any sewer district shall be paid to the county treasurer and kept in a separate and distinct sanitary fund established by the board to the credit of the district. Except as otherwise provided in any proceedings authorizing or providing for the security for and payment of any public obligations, or in any indenture or trust or other agreement securing public obligations, moneys in the sanitary fund shall be applied first to the payment of the cost of the management, maintenance, and operation of the sanitary facilities of, or used or operated for, the district, which cost may include the county's share of management, maintenance, and operation costs under cooperative contracts for the acquisition, construction, or use of sanitary facilities and, in accordance with a cost allocation plan adopted under division (E) of this section, payment of all allowable direct and indirect costs of the district, the county sanitary engineer or sanitary engineering department, or a federal or state grant program, incurred for sanitary purposes under this chapter, and shall be applied second to the payment of debt charges payable on any outstanding public obligations issued or incurred for the acquisition or construction of sanitary facilities for or serving the district, or for the funding of a bond retirement or other fund established for the payment of or security for the obligations. Any surplus remaining may be applied to the acquisition or construction of those facilities or for the payment of contributions to be made, or costs incurred, for the acquisition or construction of those facilities under cooperative contracts. Moneys in the sanitary fund shall not be expended other than for the use and benefit of the district.

(D) The board may fix reasonable rates and charges, including connection charges and penalties for late payments, to be paid by any person or public agency owning or having possession or control of any properties that are connected with, capable of being served by, or otherwise served directly or indirectly by, drainage facilities owned or operated by or under the jurisdiction of the county, including, but not limited to, properties requiring, or lying within an area of the district requiring, in the judgment of the board, the collection, control, or abatement of waters originating or accumulating in, or flowing in, into, or through, the district, and may change those rates and charges from time to time as it considers advisable. In addition, the board may fix the rates and charges in order to pay the costs of complying with the requirements of phase II of the storm water program of the national pollutant discharge elimination system established in 40 C.F.R. part 122.

The rates and charges shall be payable periodically as determined by the board, except that any connection charges shall be paid in full in one payment, or, if determined by the board to be equitable in a resolution relating to the payment of those charges, provision considered adequate by the board shall be made for their payment in installments at the times, in the amounts, and with the security, carrying charges, and penalties as may be found by the board in that resolution to be fair and appropriate. The board may include amounts attributable to connection charges being paid in installments in its billings of rates and charges for the services provided by the drainage facilities. In the case of rates and charges that are fixed in order to pay the costs of complying with the requirements of phase II of the storm water program of the national pollutant discharge elimination system established in 40 C.F.R. part 122, the rates and charges may be paid annually or semiannually with real property taxes, provided that the board certifies to the county auditor information that is sufficient for the auditor to identify each parcel of property for which a rate or charge is levied and the amount of the rate or charge.

When any of the drainage rates or charges are not paid when due, the board may do any or all of the following as it considers appropriate:

(1) Certify the unpaid rates or charges, together with any penalties, to the county auditor, who shall place them upon the real property tax list and duplicate against the property to which the rates or charges apply. The certified amount shall be a lien on the property from the date placed on the real property tax list and duplicate and shall be collected in the same manner as taxes, except that notwithstanding section 323.15 of the Revised Code, a county treasurer shall accept a payment in that amount when separately tendered as payment for the full amount of the unpaid drainage rates or charges and associated penalties. The lien shall be released immediately upon payment in full of the certified amount.

(2) Collect the unpaid rates or charges, together with any penalties, by actions at law in the name of the county from an owner, tenant, or other person or public agency that is liable for the payment of the rates or charges;

(3) Terminate, in accordance with established rules, the drainage service for the particular property until the unpaid rates or charges, together with any penalties, are paid in full;

(4) Apply, to the extent required, any security deposit made in accordance with established rules to the payment of drainage rates and charges applicable to the particular property.

All moneys collected as drainage rates, charges, or penalties in or for any sewer district shall be paid to the county treasurer and kept in a separate and distinct drainage fund established by the board to the credit of the district. Except as otherwise provided in any proceedings authorizing or providing for the security for and payment of any public obligations, or in any indenture or trust or other agreement securing public obligations, moneys in the drainage fund shall be applied first to the payment of the cost of the management, maintenance, and operation of the drainage facilities of, or used or operated for, the district, which cost may include the county's share of management, maintenance, and operation costs under cooperative contracts for the acquisition, construction, or use of drainage facilities and, in accordance with a cost allocation plan adopted under division (E) of this section, payment of all allowable direct and indirect costs of the district, the county sanitary engineer or sanitary engineering department, or a federal or state grant program, incurred for drainage purposes under this chapter, and shall be applied second to the payment of debt charges payable on any outstanding public obligations issued or incurred for the acquisition or construction of drainage facilities for or serving the district, or for the funding of a bond retirement or other fund established for the payment of or security for the obligations. Any surplus remaining may be applied to the acquisition or construction of those facilities or for the payment of contributions to be made, or costs incurred, for the acquisition or construction of those facilities under cooperative contracts. Moneys in the drainage fund shall not be expended other than for the use and benefit of the district.

(E) A board of county commissioners may adopt a cost allocation plan that identifies, accumulates, and distributes allowable direct and indirect costs that may be paid from each of the funds of the district created pursuant to divisions (C) and (D) of this section, and that prescribes methods for allocating those costs. The plan shall authorize payment from each of those funds of only those costs incurred by the district, the county sanitary engineer or sanitary engineering department, or a federal or state grant program, and those costs incurred by the general and other funds of the county for a common or joint purpose, that are necessary and reasonable for the proper and efficient administration of the district under this chapter and properly attributable to the particular fund of the district. The plan shall not authorize payment from either of the funds of any general government expense required to carry out the overall governmental responsibilities of a county. The plan shall conform to United States office of management and budget Circular A-87, "Cost Principles for State, Local, and Indian Tribal Governments," published May 17, 1995.

(F) A board of county commissioners may establish discounted rates or charges or may establish another mechanism for providing a reduction in rates or charges for persons who are sixty-five years of age or older. The board shall establish eligibility requirements for such discounted or reduced rates or charges, including a requirement that a person be eligible for the homestead exemption or qualify as a low- and moderate-income person.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 09-26-2003



Section 6117.03 - Resolution to lay out, establish, and maintain one or more sewer districts within county.

Whenever authorized by the legislative authority of any municipal corporation, the board of county commissioners may by resolution lay out, establish, and maintain one or more sewer districts within its county to include a part or all of the territory within such municipal corporation as the whole or a part of such district. Such authority shall be evidenced by an ordinance or resolution of the legislative authority of such municipal corporation, entered upon its records.

Effective Date: 10-01-1953



Section 6117.04 - Authority of board of county commissioners to acquire, construct, maintain, and operate sanitary or drainage facilities.

The authority of a board of county commissioners to acquire, construct, maintain, and operate sanitary or drainage facilities or prevention or replacement facilities for a county sewer district in the territory of a municipal corporation, or a regional district established under Chapter 6119. of the Revised Code, that is in whole or in part within the county sewer district is the same as provided by law with respect to territory within a county sewer district that is wholly outside a municipal corporation or a regional district, subject to the following in the case of facilities within a municipal corporation:

(A) The acquisition, construction, maintenance, and operation of the facilities shall first be authorized by an ordinance or resolution of the legislative authority of the municipal corporation.

(B) All road surfaces, curbs, sidewalks, sewers, water supply facilities, or other public improvements or property that may be disturbed or damaged by the construction of the facilities shall be replaced or restored within a reasonable time by the county, and the cost shall be treated as a part of the cost of the facilities.

(C) The municipal corporation, with the prior approval of or by agreement with the board, may make use of the facilities in accordance with rules established by the board and subject to any applicable requirements of the director of environmental protection.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.05 - Continuing jurisdiction where area is incorporated into or annexed to municipal corporation.

(A) Whenever any portion of a sewer district is incorporated as, or annexed to, a municipal corporation, the area so incorporated or annexed shall remain under the jurisdiction of the board of county commissioners for purposes of the acquisition and construction of sanitary and drainage facility and prevention or replacement facility improvements until all of those improvements for the area for which a resolution described in division (A) or (E) of section 6117.06 of the Revised Code has been adopted by the board have been acquired or completed or until the board has abandoned the improvements. The board, unless and until a conveyance is made to a municipal corporation in accordance with division (B) of this section, shall continue to have jurisdiction in the area so incorporated or annexed with respect to the management, maintenance, and operation of all sanitary and drainage facilities and prevention or replacement facilities so acquired or completed, or previously acquired or completed, including the right to establish rules and rates and charges for the use of, and connections to, the facilities. The incorporation or annexation of any part of a district shall not affect the legality or enforceability of any public obligations issued or incurred by the county for purposes of this chapter to provide for the payment of the cost of acquisition, construction, maintenance, or operation of any sanitary or drainage facilities or prevention or replacement facilities within the area, or the validity of any assessments levied or to be levied upon properties within the area to provide for the payment of the cost of acquisition, construction, maintenance, or operation of the facilities.

(B) A board may convey, by mutual agreement, to a municipal corporation any completed sanitary or drainage facilities or prevention or replacement facilities acquired or constructed by a county under this chapter for the use of, or service of property located in, any county sewer district, or any part of those facilities to which any of the following applies:

(1) The facilities are located within the municipal corporation or within any area that is incorporated as, or annexed to, the municipal corporation .

(2) The facilities serve the municipal corporation or any area that is located within or that is incorporated as, or annexed to, the municipal corporation .

(3) The facilities are connected to facilities of the municipal corporation.

The conveyance shall be completed with terms and for consideration as may be negotiated. Upon and after the conveyance, the municipal corporation shall manage, maintain, and operate the facilities in accordance with the agreement. The board may retain the right to joint use of all or part of any facilities so conveyed for the benefit of the district. Neither the validity of any assessment levied or to be levied, nor the legality or enforceability of any public obligations issued or incurred, to provide for the payment of the cost of the acquisition, construction, maintenance, or operation of the facilities or any part of them, shall be affected by the conveyance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.06 - General plan of sewerage or drainage.

(A) After the establishment of any sewer district, the board of county commissioners, if a sanitary or drainage facility or prevention or replacement facility improvement is to be undertaken, may have the county sanitary engineer prepare, or otherwise cause to be prepared, for the district, or revise as needed, a general plan of sewerage or drainage that is as complete in each case as can be developed at the time and that is devised with regard to any existing sanitary or drainage facilities or prevention or replacement facilities in the district and present as well as prospective needs for additional sanitary or drainage facilities or prevention or replacement facilities in the district. After the general plan, in original or revised form, has been approved by the board, it may adopt a resolution generally describing the improvement that is necessary to be acquired or constructed in accordance with the particular plan, declaring that the improvement is necessary for the preservation and promotion of the public health and welfare, and determining whether or not special assessments are to be levied and collected to pay any part of the cost of the improvement.

(B) If special assessments are not to be levied and collected to pay any part of the cost of the improvement, the board, in the resolution provided for in division (A) of this section or in a subsequent resolution, including a resolution authorizing the issuance or incurrence of public obligations for the improvement, may authorize the improvement and the expenditure of the funds required for its acquisition or construction and may proceed with the improvement without regard to the procedures otherwise required by divisions (C), (D), and (E) of this section and by sections 6117.07 to 6117.24 of the Revised Code. Those procedures are required only for improvements for which special assessments are to be levied and collected.

(C) If special assessments are to be levied and collected pursuant to a determination made in the resolution provided for in division (A) of this section or in a subsequent resolution, the procedures referred to in division (B) of this section as being required for that purpose shall apply, and the board may have the county sanitary engineer prepare, or otherwise cause to be prepared, detailed plans, specifications, and an estimate of cost for the improvement, together with a tentative assessment of the cost based on the estimate. The tentative assessment shall be for the information of property owners and shall not be levied or certified to the county auditor for collection. The detailed plans, specifications, estimate of cost, and tentative assessment, if approved by the board, shall be carefully preserved in the office of the board or the county sanitary engineer and shall be open to the inspection of all persons interested in the improvement.

(D) After the board's approval of the detailed plans, specifications, estimate of cost, and tentative assessment, and at least twenty-four days before adopting a resolution pursuant to division (E) of this section, the board, except to the extent that appropriate waivers of notice are obtained from affected owners, shall cause to be sent a notice of its intent to adopt the resolution to each owner of property proposed to be assessed that is listed on the records of the county auditor for current agricultural use value taxation pursuant to section 5713.31 of the Revised Code and that is not located in an agricultural district established under section 929.02 of the Revised Code. The notice shall satisfy all of the following:

(1) Be sent by first class or certified mail;

(2) Specify the proposed date of the adoption of the resolution;

(3) Contain a statement that the improvement will be financed in whole or in part by special assessments and that all properties not located in an agricultural district established pursuant to section 929.02 of the Revised Code may be subject to a special assessment;

(4) Contain a statement that an agricultural district may be established by filing an application with the county auditor.

If it appears, by the return of the mailed notices or by other means, that one or more of the affected owners cannot be found or are not served by the mailed notice, the board shall cause the notice to be published once in a newspaper of general circulation in the county not later than ten days before the adoption of the resolution.

(E) After complying with divisions (A), (C), and (D) of this section, the board may adopt a resolution declaring that the improvement, which shall be described as to its nature and its location, route, and termini, is necessary for the preservation and promotion of the public health and welfare, referring to the plans, specifications, estimate of cost, and tentative assessment, stating the place where they are on file and may be examined, and providing that the entire cost or a lesser designated part of the cost will be specially assessed against the benefited properties within the district and that any balance will be paid by the county at large from other available funds. The resolution also shall contain a description of the boundaries of that part of the district to be assessed and shall designate a time and place for objections to the improvement, to the tentative assessment, or to the boundaries of the assessment district to be heard by the board. The date of that hearing shall be not less than twenty-four days after the date of the first publication of the notice of the hearing required by this division.

The board shall cause a notice of the hearing to be published once a week for two consecutive weeks in a newspaper of general circulation in the county or as provided in section 7.16 of the Revised Code. On or before the date of the second publication, the board shall cause to be sent by first class or certified mail a copy of the notice to every owner of property to be assessed for the improvement whose address is known.

The notice shall set forth the time and place of the hearing, a summary description of the proposed improvement, including its general route and termini, a summary description of the area constituting the assessment district, and the place where the plans, specifications, estimate of cost, and tentative assessment are on file and may be examined. Each mailed notice also shall include a statement that the property of the addressee will be assessed for the improvement. The notice also shall be sent by first class or certified mail, on or before the date of the second publication, to the clerk, or to the official discharging the duties of a clerk, of any municipal corporation any part of which lies within the assessment district and shall state whether or not any property belonging to the municipal corporation is to be assessed and, if so, shall identify that property.

At the hearing, or at any adjournment of the hearing, of which no further published or mailed notice need be given, the board shall hear all parties whose properties are proposed to be assessed. Written objections to or endorsements of the proposed improvement, its character and termini, the boundaries of the assessment district, or the tentative assessment shall be received by the board for a period of five days after the completion of the hearing, and no action shall be taken by the board in the matter until after that period has elapsed. The minutes of the hearing shall be entered on the journal of the board, showing the persons who appear in person or by attorney, and all written objections shall be preserved and filed in the office of the board.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.061 - Deferment of collection of assessment.

At any time prior to the expiration of the five-day period provided by section 6117.06 of the Revised Code for the filing of written objections, any owner of property to be assessed for an improvement under sections 6117.01 to 6117.45, inclusive, of the Revised Code may file with the board of county commissioners a request in writing for deferment of the collection of his assessment. Such request shall identify the property in connection with which the request for deferment is made, shall describe its present use, shall state its estimated market value, showing separately the value of the land and the value of the buildings thereon, shall state the reasons why a portion of the assessment should be deferred, and the amount to be deferred. The board shall promptly consider such request and, if it finds that it will be inequitable to certify the entire amount of such assessment upon completion of the improvement to the county auditor for collection, the board may order that the collection of a portion of such assessment, not exceeding seventy-five per cent thereof, shall be deferred as provided in section 6117.33 of the Revised Code. In determining whether it is inequitable to certify an assessment for immediate collection upon completion of the improvement, the board shall consider as significant the following factors: whether or not the property is presently unimproved; whether or not it is being used for farming or agricultural purposes; the extent to which it is in immediate need of sewer service; whether the tentative assessment is a disproportionately high percentage of the estimated market value of the property after the improvement will have been completed. All requests for the deferment of the collection of assessments shall be considered by the board before it adopts the improvement resolution provided for by section 6117.07 of the Revised Code, and, if the board orders any part of any assessment to be deferred for collection, the sanitary engineer shall forthwith revise the list of tentative assessments to accord with the order of the board thereby showing the amount of each assessment to be collected upon the completion of the improvement and the amount of each assessment to be deferred for collection. The decision of the board on any request for deferment shall be final and no appeal therefrom may be taken.

The board may, for good cause shown and notwithstanding the failure of a property owner to file such request within the period provided in this section, consider a request for the deferment of an assessment at any time prior to the adoption of the resolution confirming the revised assessment provided for by section 6117.32 of the Revised Code.

Effective Date: 10-24-1961



Section 6117.062 - Deferment of collection of assessments for certain lines providing sewer facilities to industrial or residential developments.

(A) At any time prior to the expiration of the five-day period provided by section 6117.06 of the Revised Code for the filing of written objections, any owner of property which is classified on the general tax list of the county auditor as agricultural land and has been assessed for the extension of a trunk sewer line over or along such property under sections 6117.01 to 6117.45 of the Revised Code may file with the board of county commissioners a request in writing for deferment of the collection of the assessment if the trunk sewer line provides sewer facilities to aid in the establishment of new industrial plants, the expansion of existing industrial plants, or such other industrial development, or provides sewer facilities to aid in the establishment of commercial and residential developments. Such request shall identify the property in connection with which the request for deferment is made, shall describe its present use and present classification on the general tax list of the county auditor, shall state its estimated market value, showing separately the value of the land and the value of the buildings thereon, shall state the reasons, if any, why a portion of the benefit of the improvement will not be realized until the use of the land is changed, and shall state the amount to be deferred. The board shall promptly consider such request and may order the deferment of the collection of that portion of the assessment representing a benefit from the improvement which will not be realized until the use of the land is changed. The board may, upon request of an owner whose property has been assessed for the extension of a trunk sewer line over or along such property under sections 6117.01 to 6117.45 of the Revised Code, defer all or any part of the assessment on property which is classified on the general tax list as agricultural land, by attributing the amount of such assessment or part thereof as tap-in charges, if the trunk sewer line provides sewer facilities to aid in the establishment of new industrial plants, the expansion of existing industrial plants, or such other industrial development, or provides sewer facilities to aid in the establishment of commercial and residential developments. Upon determination and approval of final assessments, the board of county commissioners shall certify all deferred assessments and a fee equal to two per cent of the amount of the deferred assessments to the county auditor. For purposes of this section, "assessment," "deferred assessment," or "assessment deferred under this section" mean the fee and the deferred assessment certified to the county auditor. The county auditor shall record an assessment deferred under this section in the sewer improvement record. Such record shall be kept until such time as the assessments are paid in full or certified for collection in installments as provided in this section. During the time when the assessment is deferred there shall be a lien on the property assessed, which lien shall arise at the time of recordation by the county auditor and which shall be in force until the assessments are paid in full or certified for collection in installments.

(B) The board of county commissioners shall defer the collection of an assessment, except the amount of such assessment or part thereof attributable as tap-in charges, which has been deferred pursuant to division (A) of this section on or before January 1, 1987, beyond the expiration of the maximum time for the original deferment if the property owner requests in writing, no later than six months prior to the expiration of the original deferment, that the assessment be further deferred and as long as the property owner's land could qualify for placement in an agricultural district pursuant to section 929.02 of the Revised Code.

The board shall regularly review the use and ownership of the property for which the collection of assessments has been deferred pursuant to this division, and upon finding that the land could no longer qualify for placement in an agricultural district pursuant to section 929.02 of the Revised Code, the board shall immediately collect, without interest, the full amount of the assessment deferred .

(C) The board of county commissioners shall send a notice by regular or certified mail to all owners of property on which assessments have been deferred pursuant to division (A) of this section, which lists the expiration of the deferment, not later than two hundred ten days prior to the expiration of the deferment of those assessments.

(D) The board shall collect assessments, without interest, which have been deferred pursuant to division (A) of this section upon expiration of the maximum time for which deferments were made ; provided that for a property owner who requests in writing, no later than six months prior to the expiration of the deferment period, that payment of the deferred assessments be in installments, the board of county commissioners upon expiration of the deferment period may by resolution further certify for collection pursuant to section 6117.33 of the Revised Code, such deferred assessments in installments over not more than twenty years, as determined by the board, together with interest thereon each year on the unpaid balance at the same rate borne by bonds of the county which shall be issued in anticipation thereof as provided in Chapter 133. of the Revised Code. Prior to the expiration of the maximum time of deferment, the board shall regularly review the use of the property for which the collection of assessments has been deferred and upon finding that the use of the land has changed from the use at the time of the deferment so that the benefit of the improvement can then be realized, the board shall immediately collect the full amount of the assessment for the portion of the property for which the use has so changed, without interest.

Amended by 129th General AssemblyFile No.129,SB 314, §1, eff. 9/28/2012.

Effective Date: 10-30-1989



Section 6117.07 - Determination to proceed with construction.

After the expiration of the period of five days provided for in section 6117.06 of the Revised Code for the filing of written objections, the board of county commissioners shall determine whether or not it will proceed with the construction of the improvement mentioned in such section. Notice of the time and place of each meeting of the board of county commissioners, at which the resolution to proceed with the construction of such improvement will be considered, shall be given in writing to all persons who filed written objections as provided in section 6117.06 of the Revised Code. Such notice shall contain the following language in addition to the time and place of the meeting of the board: "any person, firm, or corporation desiring to appeal from the final order or judgment of the board upon any of the questions mentioned in section 6117.09 of the Revised Code shall, on or before the date of the passage of the improvement resolution, give notice in writing of an intention to appeal, specifying therein the matters to be appealed from." If it decides to proceed therewith, the board shall ratify or amend the plans for the improvement and the character and termini thereof, the boundaries of the assessment district, and the tentative assessment, and may cause such revision of plans, boundaries, or assessments as the board considers necessary to be made by the county sanitary engineer. If the boundaries of the assessment district are amended so as to include any property not included within the boundaries as established by the resolution of necessity provided for in section 6117.06 of the Revised Code, the owners of all such property shall be notified by mail if their addresses are known, and notice shall be published once a week for two consecutive weeks in a newspaper of general circulation within the county or as provided in section 7.16 of the Revised Code that such amendments have been adopted and that a hearing will be given by the board at a time and place stated in such notice, at which all persons interested will be heard by the board. The date of such hearing shall be not less than twenty-four days after the first publication of such notice, and the hearing shall be conducted and records kept in the same manner as the first hearing. Five days shall be allowed for the filing of written objections as provided in such section for the first hearing.

After the expiration of such five day period, the board shall ratify the plans for the improvement and the character and termini thereof, the boundaries of the assessment district, and the tentative assessment, or shall further amend the same. If the boundaries of the assessment district are amended so as to include any property not included in the assessment district as originally established or previously amended, further notice and hearing shall be given to the owners of such property in the same manner as for the first amendment of such boundaries, and the same procedure shall be repeated until all property owners affected have been given an opportunity to be heard. If the owners of all property added to an assessment district by amendment of the original boundaries thereof waive objection to such amendment in writing, no further notice or hearing shall be given.

After the board has ratified the plans for the improvement and the character and termini thereof, the boundaries of the assessment district, and the tentative assessment, either as originally presented or as amended, and if it decides to proceed therewith, the board shall adopt a resolution to be known as the improvement resolution. Said improvement resolution shall declare the determination of such board to proceed with the construction of the improvement provided for in the resolution of necessity, in accordance with the plans and specifications provided for such improvement as ratified or amended, and whether bonds or certificates of indebtedness shall be issued in anticipation of the collection of special assessments, as provided in section 6117.08 to 6117.45, inclusive, of the Revised Code, or that money in the county treasury unappropriated for any other purpose shall be appropriated to pay for said improvement.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-19-1969



Section 6117.08 - Proceed to issue or incur public obligations and construct the improvement.

After the adoption of a resolution to proceed with an improvement as provided for in section 6117.07 of the Revised Code, the construction of the improvement shall be deferred until ten days have elapsed. If, at the expiration of that period, no appeal has been effected by any property owner as provided in sections 6117.09 to 6117.24 of the Revised Code, the action of the board of county commissioners shall be final, and the board may proceed to issue or incur public obligations and construct the improvement. If, at the end of that ten days, any owner of property to be assessed for the improvement has effected an appeal, the construction of the improvement shall be deferred until the matters appealed from have been disposed of in court.

Effective Date: 03-12-2001



Section 6117.09 - Appeal to probate court.

Any owner of property to be assessed or taxed for an improvement under sections 6117.01 to 6117.45 or sections 6103.01 to 6103.30 of the Revised Code, may appeal to the probate court from the action of the board of county commissioners in determining to proceed with the improvement in regard to any of the following matters:

(A) The necessity of the improvement, including the question whether the cost of the improvement will exceed the benefits resulting therefrom;

(B) Boundaries of the assessment district;

(C) The tentative apportionment of the assessment.

Such appeal shall be effected within ten days after the passage of the resolution to proceed with the improvement. No appeal shall be allowed from said decision of the board except as to the tentative apportionment of the assessment if the owners of land tentatively assessed for at least eighty-five per cent of the cost of said improvement under sections 6117.01 to 6117.45 or sections 6103.01 to 6103.30 of the Revised Code, have consented in writing to the action of the board in determining to proceed with said improvement. If such an appeal to the probate court has been perfected by any property owner prior to procuring such consent in writing of the owners of land tentatively assessed for at least eighty-five per cent of the cost of said improvement, the probate court before whom such appeal is pending, on the motion of the board or any owner of land assessed for said improvements, shall dismiss so much of said appeal as refers to the necessity of the improvement or the boundaries of said district upon the introduction of satisfactory proof of such written consent of the owners of land tentatively assessed for at least eighty-five per cent of the cost of the improvement as provided for in this section. Such property owner may also appeal from the decision of the board in refusing to grant the prayer of any petition for improvement under sections 6117.01 to 6117.40 of the Revised Code. If the director of environmental protection has made an order declaring that any improvement is necessary for the public health and welfare as provided in section 6117.34 or 6103.17 of the Revised Code, no property owner shall have the right to appeal from the action of the board declaring such improvement necessary.

Effective Date: 10-23-1972



Section 6117.10 - Appeal when improvement is located in two or more counties.

Any person, firm, or corporation desiring to appeal to the probate court as provided in section 6117.09 of the Revised Code, when the improvement is located in two or more counties, may appeal to the probate court of the county in which property of such appellant to be assessed for such improvement is located.

Any person, firm, or corporation desiring to appeal from the final order or judgment of the board upon any of the questions mentioned in such section, shall on or before the date of the passage of the improvement resolution give notice in writing of an intention to appeal, specifying therein the matters to be appealed from. The board shall fix the amount of the bond to be given by the appellant, which amount shall be reasonable, and shall make an entry thereof upon its journal. The appellant within ten days thereafter shall file with the county auditor a bond in the amount so fixed with sureties to be approved by the auditor, and such bond shall be conditioned to pay all costs made on the appeal if the appellant fails to sustain such appeal or the same is dismissed.

Effective Date: 10-01-1953



Section 6117.11 - Appeal when petition for improvement is dismissed.

In case the petition for an improvement is dismissed, or the prayer thereof is not granted, then a person, firm, or corporation desiring to appeal therefrom must give the notice provided for in section 6117.10 of the Revised Code, on the date when the order is made dismissing said petition, or refusing to grant the prayer thereof, and file the bond required within the time prescribed in such section.

Effective Date: 10-01-1953



Section 6117.12 - Appeal by guardian of minors or other persons under disability.

The guardian of minors or other persons under disability may appeal to the probate court as provided in sections 6117.09 to 6117.11, inclusive, of the Revised Code, without giving bond for the payments of costs. The taking of such appeal must first be authorized by the court which appointed such guardian. The probate court shall make an entry showing such disability on the journal. The estates of such persons shall be liable for all costs adjudged against them or their legal representatives.

Effective Date: 10-01-1953



Section 6117.13 - Transmission of original papers in proceedings and certified transcript of record.

Within ten days after the filing of an appeal bond provided for in section 6117.10 or 6117.11 of the Revised Code, or the making of the entry provided for in section 6117.12 of the Revised Code, the board of county commissioners shall transmit to the probate court the original papers in the proceedings, and a certified transcript of the record of said board of all proceedings in connection therewith. Upon receipt thereof, the probate judge shall forthwith docket the cause, and the appellants shall be designated as the plaintiffs, and the board shall be designated as the defendant.

Effective Date: 10-01-1953



Section 6117.14 - Hearing on appeal.

The probate judge shall designate a day not exceeding five days after the docketing of the cause as provided in section 6117.13 of the Revised Code for the hearing of all preliminary questions and motions on the appeal, and for the examination of the papers and proceedings. On the day so fixed, all preliminary motions and questions arising upon the appeal shall be heard and determined, and if the probate court finds that the proceedings are irregular, or that the appeal is not perfected according to law, it shall dismiss such appeal at the cost of the appellants, and certify such dismissal with its proceedings thereon to the board of county commissioners. The court may waive technical defects, errors, or omissions in such proceedings.

Effective Date: 10-01-1953



Section 6117.15 - Trial in probate court.

If the probate judge finds that an appeal under sections 6117.09 to 6117.21, inclusive, of the Revised Code, has been properly perfected, and that the proceedings are substantially regular, he shall fix a day not more than twenty days thereafter for the trial of the case, and shall publish at least twice in a newspaper of general circulation within the county a notice that such appeal has been made and stating the time and place of such trial. The first publication shall be at least fifteen days before such trial, and the second publication shall be at least eight days before such trial. At the time so fixed the parties shall offer their evidence to the court upon the matters appealed from. The rules of law and procedure governing civil cases in the court of common pleas shall apply to the trial of the cause in the probate court.

Effective Date: 10-01-1953



Section 6117.16 - Action when more than one party appeals.

If more than one party appeals in regard to the same improvement, the probate court shall order the cases to be consolidated and tried together, but the rights of each person, firm, or corporation as to the inclusion of their property in the assessment district or as to the apportionment of the tentative assessment shall be separately determined by the court in its verdict.

Effective Date: 10-01-1953



Section 6117.17 - Court findings.

At the conclusion of the trial provided for in section 6117.15 of the Revised Code, the probate court shall find separately upon each claim for adjustment of the apportionment of the tentative assessment, if the appeal is from the judgment of the board of county commissioners in reference to apportionment of such assessment. The court shall determine whether the improvement petitioned for or granted will be necessary for the public health, convenience, or welfare, or whether the cost of it will exceed the benefit resulting from such improvement, or whether the boundaries of the assessment district should be modified, if the appeal is from an order establishing the proposed improvement or dismissing or refusing to grant the prayer of the petition or establishing the boundaries of the assessment district.

If the court finds that the cost of the improvement will exceed the benefit resulting from it, it shall declare that the improvement is not necessary for the public health, convenience, or welfare. No property shall be added to the assessment district until the owners of it have been given an opportunity to be heard by the court. A notice of such hearing shall be served on such property owners by the court in the manner provided for the service of summons in civil actions. If such owners are not residents of the county, or if in any case it appears by the return of the notice that such owner cannot be found, the notice shall be published at least twice in a newspaper of general circulation within the county, and the date of such hearing shall be at least one week after service of notice or of the second publication of such notice. If a new trial is not granted for cause shown, the court shall render a judgment ordering such modification of the tentative assessment, or of the boundaries of the assessment district as the court determines. The court shall also make a finding for or against the improvement.

Effective Date: 03-17-1987



Section 6117.18 - Record - costs.

The probate judge shall make a record of all proceedings before him, and tax the cost in favor of the prevailing party and against the losing party. If more than one matter is appealed from, and a party prevails as to one matter and loses as to another, the probate court shall determine how much of the costs each party shall pay. The costs on motions or continuance and the like shall be taxed and paid as the court directs. If there are several persons upon the side taxed with costs the court shall apportion the costs equitably among them, and in case several persons are interested on one side of the case and part of them fail, the court shall make such order as to costs as it deems equitable. In cases not specifically provided for, the court shall render such judgment in respect to costs as is equitable. The board of county commissioners shall pay any costs adjudged against it out of the county treasury.

Effective Date: 10-01-1953



Section 6117.19 - Appeal made in reference to necessity of improvement.

If an appeal has been made in reference to the necessity of the improvement as provided in section 6117.09 of the Revised Code, and it appears from the transcript certified to the board of county commissioners by the probate judge that the proposed improvement is not necessary for the public health, convenience, and welfare, or that the cost thereof will exceed the benefits resulting from such improvement, the board shall abandon the improvement. If it appears from such transcript that the improvement is necessary for the public health, convenience, and welfare and that the cost thereof will not exceed the benefits resulting therefrom, the board may proceed with the improvement.

Effective Date: 10-01-1953



Section 6117.20 - Appeal made in reference to boundaries of assessment district or to tentative assessment.

If an appeal has been made in reference to the boundaries of the assessment district or to the tentative assessment as provided in section 6117.09 of the Revised Code, and it appears from the transcript certified to the board of county commissioners by the probate judge that the boundaries of the assessment district should be changed or that the tentative assessment should be modified, the board may make such changes or modifications and proceed with the improvement, provided that the necessity of such improvement has not been denied by the probate court or the cost thereof found to exceed the benefits resulting from such improvement.

Effective Date: 10-01-1953



Section 6117.21 - Judgment establishing improvement.

If an appeal is taken from the order of the board of county commissioners dismissing or refusing to grant the prayer of the petition, and the probate court finds in favor of the improvement, it shall render judgment establishing such improvement, unless it grants a new trial, and the improvement shall henceforth be established unless the judgment of said court is reversed on appeal.

Effective Date: 10-01-1953



Section 6117.22 - Fees and compensation of officers.

For their services required on appeal the officers and other persons mentioned in sections 6117.01 to 6117.40, inclusive, of the Revised Code, are entitled to the fees and compensation which they are entitled to by law for like services in other cases.

Effective Date: 10-01-1953



Section 6117.23 - Appeal from probate court.

The final judgment of the probate court may be reviewed on appeal as in other cases. If an appeal is prosecuted from the judgment of the probate court as to the necessity of the improvement, the construction of the improvement shall be deferred until the appeal is finally disposed of. If an appeal is prosecuted from the judgment of the court as to the inclusion of any property in the assessment district or as to the apportionment of the tentative assessment, the board of county commissioners may proceed with the construction of the improvement in accordance with the transcript of the probate court and thereafter shall adjust those matters to the extent necessary in accordance with their final adjudication.

Effective Date: 03-12-2001



Section 6117.24 - Manifest error in proceedings.

Any court in which an action is brought to enjoin, reverse, or declare void the proceedings by which any improvement has been made or ordered to be made under sections 6117.01 to 6117.45, inclusive, or 6103.02 to 6103.30, inclusive, of the Revised Code, or to enjoin a collection of a tax or assessment levied for such purpose, or any part thereof, or to which appeal is taken under section 6117.09 of the Revised Code to declare the improvement unnecessary or to amend the boundaries of any assessment district, or to modify the tentative assessment prior to the construction of any improvement, if there is manifest error in such proceedings affecting the right of the plaintiff in such action, may set such proceedings aside as to him without affecting the rights or liabilities of the other parties in interest.

The court shall allow parol testimony that said improvement will be conducive to the public health, convenience, and welfare and that any steps required by law for an improvement have been substantially complied with, notwithstanding any errors or defects in any record required to be kept by any board or officer, and without finding error the court may correct any gross injustice in the assessment made by the board of county commissioners. The court on the final hearing shall make such order as it deems equitable, and order any tax or assessment levied against the plaintiff to remain on the duplicate for collection, or order it to be levied in whole or in part, or perpetually enjoin it or any part thereof, or if it has been paid under protest, order the whole or such part thereof as it deems proper to be refunded. The cost of such action shall be apportioned among the parties or paid out of the county treasury as the court directs.

Effective Date: 10-01-1953



Section 6117.25 - Payment for costs of improvement.

(A) The board of county commissioners may pay the whole or any part of the cost of constructing, maintaining, repairing, or operating any improvement provided for in this chapter, including the payment of a county sanitary engineer and the sanitary engineer's assistants and other necessary expenses. Insofar as such expenses relate to the construction of a permanent improvement, they may be considered as part of the cost of such improvement and bonds may be issued therefor.

(B) Bonds and notes in anticipation thereof, including bonds issued in anticipation of the collection of assessments deferred pursuant to sections 6117.061 and 6117.33 of the Revised Code, may be issued by the board pursuant to Chapter 133. of the Revised Code, to finance any such improvement, provided that where a separate issue of bonds is issued in anticipation of the collection of deferred assessments, the first principal maturity of such bonds may be not later than five years from the date of such bonds. Bonds issued in anticipation of the collection of assessments deferred pursuant to sections 6117.061 and 6117.33 of the Revised Code and notes issued in anticipation of such bonds shall be considered for all purposes under this chapter and Chapter 133. of the Revised Code as being bonds or notes issued in anticipation of the levy or collection of special assessments.

(C) Bonds may be issued by the board under Chapter 165. of the Revised Code to finance such improvements payable solely from revenues generated by the improvements.

Effective Date: 10-30-1989; 2008 HB562 09-22-2008



Section 6117.251 - Sanitary or drainage facility improvements.

(A) After the establishment of any county sewer district, the board of county commissioners may determine by resolution that it is necessary to provide sanitary or drainage facility improvements or prevention or replacement facility improvements and to maintain and operate the improvements within the district or a designated portion of the district, that the improvements, which shall be generally described in the resolution, shall be constructed, that funds are required to pay the preliminary costs of the improvements to be incurred prior to the commencement of the proceedings for their construction, and that those funds shall be provided in accordance with this section.

(B) Prior to the adoption of the resolution, the board shall give notice of its pendency and of the proposed determination of the necessity of the improvements generally described in the resolution. The notice shall set forth a description of the properties to be benefited by the improvements and the time and place of a hearing of objections to and endorsements of the improvements. The notice shall be given by publication in a newspaper of general circulation in the county once a week for two consecutive weeks, by publication as provided in section 7.16 of the Revised Code, by mailing a copy of the notice by first class or certified mail to the owners of the properties proposed to be assessed at their respective tax mailing addresses, or by a combination of these manners, the first publication to be made or the mailing to occur at least two weeks prior to the date set for the hearing. At the hearing, or at any adjournment of the hearing, of which no further published or mailed notice need be given, the board shall hear all persons whose properties are proposed to be assessed and the evidence it considers to be necessary. The board then shall determine the necessity of the proposed improvements and whether the improvements shall be made by the board and, if they are to be made, shall direct the preparation of tentative assessments upon the benefited properties and by whom they shall be prepared.

(C) In order to obtain funds for the preparation of a general or revised general plan of sewerage or drainage for the district or part of the district, for the preparation of the detailed plans, specifications, estimate of cost, and tentative assessment for the proposed improvements, and for the cost of financing and legal services incident to the preparation of all of those plans and a plan of financing the proposed improvements, the board may levy upon the properties to be benefited in the district a preliminary assessment apportioned according to benefits or to tax valuation or partly by one method and partly by the other method as the board may determine. The assessments shall be in the amount determined to be necessary to obtain funds for the general and detailed plans and the cost of financing and legal services and shall be payable in the number of years that the board shall determine, not to exceed twenty years, together with interest on any public obligations that may be issued or incurred in anticipation of the collection of the assessments.

(D) The board shall have power at any time to levy additional assessments according to benefits or to tax valuation or partly by one method and partly by the other method as the board may determine for the purposes described in division (C) of this section upon the benefited properties to complete the payment of the costs described in division (C) of this section or to pay the cost of any additional plans, specifications, estimate of cost, or tentative assessment and the cost of financing and legal services incident to the preparation of those plans and the plan of financing, which additional assessments shall be payable in the number of years that the board shall determine, not to exceed twenty years, together with interest on any public obligations that may be issued or incurred in anticipation of the collection of the additional assessments.

(E) Prior to the adoption of a resolution levying assessments under this section, the board shall give notice either by one publication in a newspaper of general circulation in the county, or by mailing a copy of the notice by first class or certified mail to the owners of the properties proposed to be assessed at their respective tax mailing addresses, or by both manners, the publication to be made or the mailing to occur at least ten days prior to the date of the meeting at which the resolution shall be taken up for consideration; that notice shall state the time and place of the meeting at which the resolution is to be considered. At the time and place of the meeting, or at any adjournment of the meeting, of which no further published or mailed notice need be given, the board shall hear all persons whose properties are proposed to be assessed, shall correct any errors and make any revisions that appear to be necessary or just, and then may adopt a resolution levying upon the properties determined to be benefited the assessments as so corrected and revised.

The assessments levied by the resolution shall be certified to the county auditor for collection in the same manner as taxes in the year or years in which they are payable.

(F) Upon the adoption of the resolution described in division (E) of this section, no further action shall be taken or work done until ten days have elapsed. If, at the expiration of that period, no appeal has been effected by any property owner as provided in this division, the action of the board shall be final. If, at the end of that ten days, any owner of property to be assessed for the improvements has effected an appeal, no further action shall be taken and no work done in connection with the improvements under the resolution until the matters appealed from have been disposed of in court.

Any owner of property to be assessed may appeal as provided and upon the grounds stated in sections 6117.09 to 6117.24 of the Revised Code.

If no appeal has been perfected or if on appeal the resolution of the board is sustained, the board may authorize and enter into contracts to carry out the purposes for which the assessments have been levied without the prior issuance of notes, provided that the payments under those contracts do not fall due prior to the time by which the assessments are to be collected. The board may issue and sell bonds with a maximum maturity of twenty years in anticipation of the collection of the assessments and may issue notes in anticipation of the issuance of the bonds, which notes and bonds, as public obligations, shall be issued and sold as provided in Chapter 133. of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.26 - [Repealed].

Effective Date: 03-12-2001



Section 6117.27 - Contracts for construction of improvements.

After the issuance and sale of bonds or certificates of indebtedness, as provided in sections 6117.01 to 6117.45, inclusive, of the Revised Code, the board of county commissioners shall enter into a written contract in accordance with sections 307.86 to 307.92, inclusive, of the Revised Code. The contract shall be between the board and the bidder, and the board shall pay the contract price in cash. Such payment may be made in proper installments as the work progresses. When there is reason to believe that there is collusion or combination among the bidders, the bids of those concerned therein shall be rejected. Whenever it becomes necessary, in the opinion of such board, in the prosecution of any such work or improvements, to make alterations or modifications in such contract, such alterations or modifications shall only be made by such board by resolution. Such resolution shall be of no effect until the prices to be paid for work or material, or both, caused by such alterations or modifications, have been agreed upon in writing and signed by the contractor and said board. No contractor for any such work shall recover anything for additional work or materials required by any alterations or modifications or for any other cause due to such alterations or modifications, unless such contract is made as provided in this section, nor shall he in any event recover for such work or materials or other cause more than the agreed price. The money derived from the lawfully authorized bonds or certificates of indebtedness sold as provided in section 6117.25 of the Revised Code, shall not thereafter be considered unappropriated until the county is fully discharged from such contract.

Effective Date: 12-09-1967



Section 6117.28 - Petition by landowners for improvements.

Whenever the owners of all the lots and lands to be assessed for any sanitary or drainage facility improvement or any prevention or replacement facility improvement provided for in this chapter, by petition in writing, request the board of county commissioners to provide for the acquisition or construction, maintenance, and operation of the improvement, describing the improvement and the lots and lands owned by them respectively to be assessed to pay the cost of acquisition or construction, maintenance, and operation of the improvement and consenting that their lots and lands may be assessed to pay the cost of the acquisition or construction of the improvement and of its maintenance and operation as provided in this chapter, and waive all legal notices otherwise required, the board may have the county sanitary engineer prepare, or otherwise cause to be prepared, the necessary plans, specifications, and estimate of cost of the acquisition or construction, maintenance, and operation of the improvement and a tentative assessment. When the owners state, in writing, that they have examined the estimate of cost and tentative assessment, that they have no objections to them, and that, in case bonds are proposed to be issued prior to the acquisition or construction of the improvement, they waive their right or option to pay the assessments in cash, the board may proceed as provided in this chapter to cause the improvement to be acquired or constructed and to cause provision to be made for the payment of the cost of its acquisition or construction, maintenance, and operation, except that none of the notices otherwise required by law need be given and no opportunity need be provided for the filing of objections to the improvement, its character and termini, the boundaries of the assessment district, or the tentative assessment or, if bonds are issued prior to the acquisition or construction of the improvement, for paying the assessments in cash. The board may proceed to issue or incur public obligations in the required amount, complete the acquisition or construction of the improvement, and levy and collect the assessments authorized by this chapter. No person or public agency shall have the right to appeal from any decision or action of the board in the matter except refusal by the board to proceed with the improvement.

The tentative assessment provided for in this section shall be for the information of property owners and shall not be levied or certified to the county auditor for collection. On completion of the improvement, its cost shall be determined, and the county sanitary engineer shall prepare, or otherwise cause to be prepared, a revised assessment based on the actual cost and in substantially the same proportion as the tentative assessment. The board shall confirm and levy the revised assessment and certify it to the county auditor for collection.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.29 - Cost of improvement to include engineering, necessary publications, inspection, interest on public obligations.

The cost of any improvement provided for in this chapter and the cost of its maintenance and operation shall include, in addition to the cost of its acquisition or construction, the cost of engineering, necessary publications, inspection, interest on public obligations, and all other items of cost incident to the improvement as described in division (B) of section 133.15 of the Revised Code. The county may pay from available county funds any part of the cost of the improvement and any part of the cost of its maintenance and operation if the board of county commissioners considers the payment to be just.

Effective Date: 03-12-2001



Section 6117.30 - Assessment district assessments.

The cost of the acquisition or construction of sanitary or drainage facilities or prevention or replacement facilities to be paid by assessments shall be assessed, as an assessment district assessment, upon all the property within the county sewer district found to be benefited in accordance with the special benefits conferred, less any part of the cost that is paid by the county at large from other available funds. State land so benefited shall bear its portion of the assessed cost.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.31 - Actual costs - collection.

Upon the completion of any improvement under sections 6117.01 to 6117.45, inclusive, of the Revised Code, the actual cost thereof shall be ascertained and to such actual cost shall be added an amount equal to the interest accrued and to accrue before the first installment of such assessment is collected upon certificates of indebtedness and upon bonds authorized by such sections or upon the contribution of the county to be paid from the assessment under an agreement pursuant to section 6121.13 of the Revised Code, between the county and the Ohio water development authority, for the construction of an improvement for which the county can levy assessments as provided in Chapter 6117. of the Revised Code, and the sum so arising, less the portion thereof to be paid by the county at large, shall be assessed against the lots and parcels of land within the assessment district found to be benefited by such improvement. For the purpose of paying the county sanitary engineer provided for in section 6117.01 of the Revised Code, and for paying his assistants and all of his other necessary expenses, and for the purpose of paying that part of the cost of the improvement to be paid by the county or of the interest to accrue thereon, the board of county commissioners may levy taxes in addition to all other taxes authorized by law. Such levy shall be subject to all the limitations provided by law upon the aggregate amount, rate, maximum rate, and combined maximum rate of taxation.

Effective Date: 04-02-1970



Section 6117.311 - Levying tax and issuing bonds to pay costs of improvement.

For the purpose of paying for a part or all of the cost of any improvement under this chapter in a sewer district created under the provisions of section 6117.01 of the Revised Code, or in a designated subdistrict thereof, the board of county commissioners may levy a tax under Chapter 5705. of the Revised Code upon all of the property listed and assessed for taxation in such sewer district or subdistrict and may authorize, issue, and execute bonds under the provisions of Chapter 133. of the Revised Code for and on behalf of said sewer district or subdistrict as an indebtedness of said district or subdistrict payable from taxes which the board of county commissioners shall levy upon all of the property listed and assessed for taxation therein.

Bonds shall be authorized and issued only after approval by a vote of the electors of such sewer district or subdistrict and the total net indebtedness created or incurred and outstanding under this section shall not exceed five per cent of the tax duplicate valuation of the district or subdistrict. The board of county commissioners shall pass its resolution declaring the necessity for the improvement and the submission of the question of whether to levy a tax or the question of whether to issue bonds to the electors of the sewer district or subdistrict by unanimous vote of all its members, and shall cause to be filed with the county auditor and the board of elections of the county an accurate map or plat showing the boundaries of any such sewer district or subdistrict at least seventy-five days prior to the passage of such resolution.

If the entire cost of the improvement is to be paid from the proceeds of a bond issue under the provisions of this section and Chapter 133. of the Revised Code, the board of county commissioners need not provide for a public hearing or take any proceedings under the provisions of section 6117.06 or 6117.07 of the Revised Code.

Bonds issued under this section shall not be considered within the debt limitations of the county prescribed by section 133.05 of the Revised Code.

For purposes of this section, such sewer district or subdistrict is constituted a "subdivision" and "taxing unit"; the board of county commissioners is the "taxing authority" and "bond authorizing authority" thereof; and the county auditor is the "fiscal officer" thereof, within the purview of Chapters 133. and 5705. of the Revised Code.

No power granted in this section nor the exercise thereof shall be construed as limiting the authority or jurisdiction of the board of county commissioners or of any other political subdivision to take any action in a sewer district or subdistrict under any other sections of the Revised Code.

Effective Date: 03-23-1981



Section 6117.32 - Revised assessment.

The county sanitary engineer, upon the completion of any improvement in accordance with this chapter, shall prepare, or otherwise cause to be prepared, and shall present to the board of county commissioners a revised assessment based on the tentative assessment previously ratified by the board for the improvement or, if the tentative assessment has been revised by order of court, based on the revised tentative assessment, the assessment levied on each piece of property being modified in substantially the same proportion as the actual cost of the improvement, including incidental costs, bears to the estimated cost on which the tentative assessment was based. No notice of the revised assessment shall be given unless the actual cost exceeds the estimated cost. If the actual cost exceeds the estimated cost, notice shall be given to all property owners within the assessment district and shall be published as provided by section 6117.07 of the Revised Code for amendments of the tentative assessment, and any property owner may appeal as provided for in the case of a tentative assessment. The board shall confirm the revised assessment, and, when so confirmed, it shall be final and conclusive. If an appeal has been made, that confirmation shall be subject to the finding of the court.

The board, at intervals it considers expedient, may levy an additional assessment on the lots and parcels of land assessed for the improvement, including state land, in order to pay the cost of the maintenance, repair, and operation of the improvement after its completion. No further notice of that additional assessment shall be necessary unless the amount of it exceeds ten per cent of the original cost of acquiring or constructing the improvement. If that additional assessment exceeds ten per cent of the original cost of acquiring or constructing the improvement, the method and manner of making that additional assessment, together with the notice of it, shall be the same as provided in this chapter for the original assessment. That additional assessment shall be subject to any applicable provisions of section 6117.33 of the Revised Code, provided that the assessment may bear interest at a rate as the board determines to be appropriate.

Effective Date: 03-12-2001



Section 6117.33 - Annual certification of assessments.

On or before the second Monday in September, annually, the board of county commissioners shall certify all of the assessments provided for in section 6117.32 of the Revised Code to the county auditor, including all assessments deferred pursuant to section 6117.061 of the Revised Code, stating the amount and the time of payment thereof, and in accordance therewith the auditor shall record the same in a book to be known as the "sewer improvement record" of said county, showing separately the assessments to be collected forthwith and the assessments whose collection has been deferred by the board pursuant to section 6117.061 of the Revised Code. Such assessment, including the assessments deferred by the board pursuant to section 6117.061 of the Revised Code, shall bear interest at the rate that the bonds authorized by section 6117.25 of the Revised Code bears, or at the rate that the contribution of the county to be paid from the assessment under an agreement pursuant to section 6121.13 of the Revised Code, between the county and the Ohio water development authority, bears, and shall be a lien upon the lots and lands so assessed from the date of such record until such assessments are paid, and shall be collected in annual or semiannual installments within a period of not more than forty years, provided that interest on deferred assessments shall terminate when all of the bonds issued by the board in anticipation of such deferred assessments have been paid in full. If any such assessment is twenty-five dollars or less, or whenever the unpaid balance of any such assessment is twenty-five dollars or less, the same shall be paid in full and not in installments at the time the first or next installment would otherwise become payable. The several installments of such assessments which have not been deferred for collection pursuant to section 6117.061 of the Revised Code and interest on deferred assessments shall be placed upon the tax duplicate of the county for collection as they become due commencing with the first duplicate prepared after the assessments have been so certified, and shall be collected the same as other taxes, and shall be subject to the same penalties and interest. In case bonds have not been sold or an agreement between the county and the Ohio water development authority has not been entered into to pay the cost of the improvement the amount assessed against any lot or parcel of land may be paid within thirty days from the confirmation of the revised assessment.

The board shall, annually, during the month of August, review all assessments which have been deferred for collection pursuant to section 6117.061 of the Revised Code as shown upon the auditor's "sewer improvement record" and shall determine whether, in view of changed circumstances concerning the property since the date of the original deferment, it is no longer inequitable to certify such assessment or any portion thereof to the county auditor for collection. On or before the second Monday in September, annually, the board shall direct the county auditor to place on the tax duplicate for collection such deferred assessments or portions thereof as the board determines should no longer be deferred, or which the property owner has requested to be collected, and thereupon the county auditor shall place the same upon the first duplicate prepared by him thereafter and shall collect the same as other taxes in such number of annual or semiannual installments within a period ending not later than the thirty-ninth year after the year in which the nondeferred assessments for such improvement were first collected, as directed by the board, provided that the number of installments shall not be less than that required to coincide with the remaining principal payments on the bonds issued in anticipation of the collection of such assessments and in no event shall the payment period be less than five years. On or before the second Monday of September of the twentieth year following the adoption of the resolution confirming the revised assessment, the board shall direct the county auditor to place on the tax duplicate for collection all deferred assessments or parts thereof confirmed by such resolution which the board has not theretofore directed the auditor to collect, and thereupon the auditor shall place the same upon the first tax duplicate prepared by him thereafter and shall collect the same as other taxes in such number of annual or semiannual installments within a period of not more than twenty and not less than five years as directed by the board, provided that the final installment shall not be made payable earlier than the payment date of the final installment of the nondeferred assessments for such improvement. All assessments when collected, together with all interest thereon, shall be applied respectively to the purposes for which such assessments have been made and to no other purpose, provided that any installments of deferred assessments collected by the treasurer subsequent to the retirement of the bonds issued in anticipation of the collection of such deferred assessments, shall be allocated by him to the several county funds, including the special fund provided for by section 6117.02 of the Revised Code, in proportion to their respective contributions to the retirement and discharge of such bonds.

Effective Date: 09-21-1982



Section 6117.34 - Complaint of unsanitary conditions.

Whenever the legislative authority or board of health, or the officers performing the duties of the legislative authority or board of health, of a municipal corporation, the board of health of a general health district, or a board of township trustees makes complaint, in writing, to the environmental protection agency that unsanitary conditions exist in any county, the agency's director forthwith shall inquire into and investigate the conditions complained of. If, upon investigation of the complaint, the director finds that it is necessary for the public health and welfare that sanitary or drainage facilities or prevention or replacement facilities be acquired or constructed, maintained, and operated to serve any territory outside municipal corporations in any county, the director shall notify the board of county commissioners of the county of that finding and order that corrective action be taken. The board shall obey the order and proceed as provided in this chapter to establish a county sewer district, if required, to provide the necessary funds, to acquire or construct the facilities, and to maintain and operate the facilities, as required by the order and in a manner that is satisfactory to the director. Any part or all of the cost of the facilities or of the maintenance and operation of the facilities may be assessed upon the benefited properties as provided in this chapter.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.35 - [Repealed].

Effective Date: 10-23-1972



Section 6117.36 - Writ of mandamus.

If the board of county commissioners fails after thirty days after the notice and order given to it by the director of environmental protection to perform any act required of it by sections 6117.01 to 6117.40 of the Revised Code, and by any such order and notice of the director, such order may be enforced by a writ of mandamus issued by any court authorized to issue such writs.

Effective Date: 10-23-1972



Section 6117.37 - Recovery of fine, forfeiture, or penalty.

An action may be commenced and prosecuted for the recovery of any fine, forfeiture, or penalty mentioned in sections 6117.01 to 6117.40, inclusive, of the Revised Code, from any person liable therefor, by the prosecuting attorney of the proper county in the name of the state, in the court of common pleas of such county, or such action may be commenced and prosecuted by the attorney general in such county or in Franklin county, as provided by law.

Effective Date: 10-01-1953



Section 6117.38 - Sewerage or drainage outside district.

(A) At any time after the formation of any county sewer district, the board of county commissioners, when it considers it appropriate, on application by a person or public agency for the provision of sewerage or drainage to properties of the person or public agency located outside of the district, may contract with the person or public agency for depositing sewage or drainage from those properties in facilities acquired or constructed or to be acquired or constructed by the county to serve the district and for the treatment, disposal, and disposition of the sewage or drainage, on terms that the board considers equitable. The amount to be paid by the person or public agency to reimburse the county for costs of acquiring or constructing those facilities shall not be less than the original or comparable assessment for similar property within the district or, in the absence of an original or comparable assessment, an amount that is found by the board to be reasonable and fairly reflective of that portion of the cost of those facilities attributable to the properties to be served. The board shall appropriate any moneys received for that service to and for the use and benefit of the district. The board may collect the amount to be paid by the person or public agency in full, in cash or in installments as a part of a connection charge to be collected in accordance with division (B) or (D) of section 6117.02 of the Revised Code, or if the properties to be served are located within the county, the same amount may be assessed against those properties, and, in that event, the manner of making the assessment, together with the notice of it, shall be as provided in this chapter.

(B) Whenever sanitary or drainage facilities or prevention or replacement facilities have been acquired or constructed by, and at the expense of, a person or public agency and the board considers it appropriate to acquire the facilities or any part of them for the purpose of providing sewerage or drainage service to territory within a sewer district, the county sanitary engineer, at the direction of the board, shall examine the facilities. If the county sanitary engineer finds the facilities properly designed and constructed, the county sanitary engineer shall certify that fact to the board. The board may determine to purchase the facilities or any part of them at a cost that, after consultation with the county sanitary engineer, it finds to be reasonable.

Subject to and in accordance with this division and division (B) or divisions (C), (D), and (E) of section 6117.06 of the Revised Code, the board may purchase the facilities or any part of them by negotiation. For the purpose of paying the cost of their acquisition, the board may issue or incur public obligations and assess the entire cost, or a lesser designated part of the cost, of their acquisition against the benefited properties in the manner provided in this chapter for the construction of original or comparable facilities.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.39 - Acquisition or purchase of property.

(A) Except as provided in division (B) of this section, whenever, in the opinion of the board of county commissioners, it is necessary to acquire real estate or any interest in real estate for the acquisition, construction, maintenance, or operation of any sewer, drainage, or other improvement authorized by this chapter, or to acquire the right to construct, maintain, and operate the sewer, drainage, or other improvement in and upon any property within or outside of a county sewer district, it may purchase the real estate, interest in real estate, or right by negotiation. If the board and the owner of the real estate, interest in real estate, or right are unable to agree upon its purchase and sale, or the amount of damages to be awarded for it, the board may appropriate the real estate, interest, or right in accordance with sections 163.01 to 163.22 of the Revised Code, except that the board, in the exercise of the powers granted by this section or any other section of this chapter, may not appropriate real estate or personal property owned by a municipal corporation.

(B)

(1) For the purposes of division (B) of this section, any of the following constitutes a public exigency:

(a) A finding by the director of environmental protection that a public health nuisance caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions compels the immediate construction of sewers for the protection of the public health and welfare;

(b) The issuance of an order by the board of health of a health district to mitigate or abate a public health nuisance that is caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions and compels the immediate construction of sewers for the protection of the public health and welfare;

(c) With respect to an affected parcel of property, an improvement required as a result of a federally imposed or state-imposed consent decree that prohibits future sewer inflows, combined sewer overflows, or sewer back-ups.

(2) If the board of county commissioners is unable to purchase property for the purpose of addressing a public exigency pursuant to division (B) of this section, the board of county commissioners may adopt a resolution finding that it is necessary for the protection of the public health and welfare to appropriate property that the board of county commissioners considers needed for that purpose. The resolution shall contain a definite, accurate, and detailed description of the property and the name and place of residence, if known or with reasonable diligence ascertainable, of the owners of the property to be appropriated.

The board of county commissioners shall fix in its resolution what it considers to be the value of the property to be appropriated, which shall be the board's determination of the compensation for the property and shall be supported by an independent appraisal, together with any damages to the residue. The board shall deposit the compensation so determined, together with an amount for the damages to the residue, with the probate court or the court of common pleas of the county in which the property, or a part of it, is situated. Except as otherwise provided in this division, the power to appropriate property for the purposes of this division shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code for an appropriation in the time of public exigency. The board's resolution and a written copy of the independent appraisal shall accompany the petition filed under section 163.05 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 03-12-2001; 05-06-2005



Section 6117.40 - Sewer construction within municipal corporation.

Whenever in the opinion of the board of county commissioners it becomes necessary to construct a sewer within the boundaries of a municipal corporation for the service of sewer districts wholly outside of such municipal corporation, the board may construct such sewer in the streets and alleys of such municipal corporation but shall restore all such streets and alleys to their original condition, and the cost thereof shall be a part of the cost of such sewer.

Prior to the preparation of plans for such improvement, such municipal corporation shall be given an opportunity to co-operate in the construction and use of such sewer as provided in section 6117.03, 6117.04, or 6117.41 of the Revised Code.

Effective Date: 10-01-1953



Section 6117.41 - Contracts with other public agencies.

At any time after the formation of any county sewer district, the board of county commissioners may enter into a contract, upon the terms and for the period of time that are mutually agreed upon, with any other public agency to prepare all necessary plans and estimates of cost and to acquire or construct any sanitary or drainage facilities or any prevention or replacement facilities that are to be used jointly by the contracting parties, and to provide for the maintenance, operation, and joint use by the contracting parties of those facilities or the maintenance, operation, and joint use of any suitable existing sanitary or drainage facilities or prevention or replacement facilities belonging to either of the contracting parties.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.42 - Compensation to other public agencies providing services.

All contracts under section 6117.41 of the Revised Code shall provide for the payment of compensation to the county or other public agency owning, acquiring, or constructing, or agreeing to acquire or construct, the sanitary or drainage facilities or prevention or replacement facilities to be jointly used in an amount agreed upon as the other party's share of the cost of acquiring or constructing the facilities. The contract also shall provide for payment of compensation to the county or other public agency owning, acquiring, or constructing the facilities and operating and maintaining them in an amount agreed upon as the other party's share of the cost of operating and maintaining them or, in lieu of all other or differing payments, and agreed price per unit of flow. A county or other public agency owning, acquiring, or constructing, or agreeing to acquire or construct, any of the facilities and agreeing to their use by another public agency shall retain full control and management of the acquisition, construction, maintenance, and operation of the facilities, unless otherwise provided in the contract and except, in the case of a county, when conveyed to a municipal corporation as provided in division (B) of section 6117.05 of the Revised Code.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.43 - Payment of agreed compensation by levy of taxes or special assessments.

A county or other public agency contracting as provided in sections 6117.41 and 6117.42 of the Revised Code for the joint use of any sanitary or drainage facilities or any prevention or replacement facilities acquired or constructed, or to be acquired or constructed, by another public agency may provide for payment of the agreed compensation by the levy of taxes or special assessments or from sanitary sewer or drainage rates and charges, if and to the extent that the public agency is authorized by the laws governing it in the acquisition, construction, maintenance, or operation of the facilities to provide for payment of the costs in respect of which the compensation is due from those sources, and may issue or incur public obligations as provided by those laws and pay the debt charges on those obligations from those sources if and to the extent so authorized.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.44 - Credit of compensation.

A county or other public agency receiving the compensation provided for in section 6117.42 of the Revised Code shall credit the amount so received to the proper fund to be used for the acquisition, construction, or operation and maintenance, as the case may be, of the sanitary or drainage facilities or the prevention or replacement facilities or for other authorized purposes.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.45 - Violations - fines.

No person or public agency shall tamper with or damage any sanitary or drainage facility or any prevention or replacement facility acquired or constructed by a county under this chapter or any apparatus or accessory connected with it or pertaining to it, or make any connection into or with the facility, without the permission of the board of county commissioners or in a manner or for a use other than as prescribed by the board. No person or public agency shall refuse to permit the inspection by the county sanitary engineer of any such connection. No person or public agency shall violate any other provision of this chapter.

All fines collected under section 6117.99 of the Revised Code shall be paid to the county treasurer and credited to the fund that the board determines to be most appropriate after consideration of the nature and extent of the particular violations.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.46 - County trunk or main sewers.

When the director of environmental protection finds that a trunk or main sewer is necessary in a county for sanitary purposes, the board of county commissioners of such county may make surveys thereof and prepare plans and specifications thereof. Upon approval by the director of such plans and specifications, the board may construct and maintain said trunk or main sewer or part thereof within or without the limits of a municipal corporation, regulate the tapping thereof by lateral sewers, and prescribe the conditions of such tapping.

Effective Date: 10-23-1972



Section 6117.47 - Purchase or appropriation of property for county trunk or main sewers.

The board of county commissioners may acquire by purchase or appropriation proceedings all real and personal property necessary for the proper construction and maintenance of a trunk or main sewer provided for in section 6117.46 of the Revised Code. The board may occupy any public road, street, avenue, or alley for such trunk or main sewer or part thereof.

Effective Date: 10-01-1953



Section 6117.48 - Eminent domain proceedings.

When it is necessary to procure real estate or a right of way or an easement therein for a trunk or main sewer provided for in section 6117.46 of the Revised Code, and the owners thereof are unable to agree upon the compensation therefor, the board of county commissioners may appropriate it in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 01-01-1966



Section 6117.49 - Sale or disposition of county sanitary or drainage facilities.

(A) If the board of county commissioners determines by resolution that the best interests of the county and those served by the sanitary or drainage facilities or the prevention or replacement facilities of a county sewer district so require, the board may sell or otherwise dispose of the facilities to another public agency or a person. The resolution declaring the necessity of that disposition shall recite the reasons for the sale or other disposition and shall establish any conditions or terms that the board may impose, including, but not limited to, a minimum sales price if a sale is proposed, a requirement for the submission by bidders of the schedule of rates and charges initially proposed to be paid for the services of the facilities, and other pertinent conditions or terms relating to the sale or other disposition. The resolution also shall designate a time and place for the hearing of objections to the sale or other disposition by the board. Notice of the adoption of the resolution and the time and place of the hearing shall be published as provided in section 7.16 of the Revised Code or once a week for two consecutive weeks, in a newspaper of general circulation in the sewer district and in the county. The public hearing on the sale or other disposition shall be held not less than twenty-four days following the date of first publication of the notice. A copy of the notice also shall be sent by first class or certified mail, on or before the date of the second publication, to any public agency within the area served by the facilities. At the public hearing, or at any adjournment of it, of which no further published or mailed notice need be given, the board shall hear all interested parties. A period of five days shall be given following the completion of the hearing for the filing of written objections by any interested persons or public agencies to the sale or other disposition, after which the board shall consider any objections and by resolution determine whether or not to proceed with the sale or other disposition. If the board determines to proceed with the sale or other disposition, it shall receive bids after advertising once a week for four consecutive weeks or as provided in section 7.16 of the Revised Code, in a newspaper of general circulation in the county and, subject to the right of the board to reject any or all bids, may make an award to a responsible bidder whose proposal is determined by the board to be in the best interests of the county and those served by the facilities.

(B) A conveyance of sanitary or drainage facilities or of prevention or replacement facilities by a county to a municipal corporation in accordance with division (B) of section 6117.05 of the Revised Code may be made without regard to division (A) of this section.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 03-12-2001; 2008 HB562 09-22-2008



Section 6117.51 - New public sewer construction projects.

If the board of health of the health district within which a new public sewer construction project is proposed or located passes a resolution stating that the reason for the project is to reduce or eliminate an existing health problem or a hazard of water pollution, the board of county commissioners of the county, by resolution, may order the owner of any premises located in a sewer district in the county, the owner's agent, lessee, or tenant, or any other occupant of the premises to connect the premises to the sewer for the purpose of discharging sewage or other waste that the board determines is originating on the premises, to make use of the connection, and to cease the discharge of the sewage or other waste into a cesspool, ditch, private sewer, privy, septic tank, semipublic disposal system as defined in division (B)(1)(a) of section 3709.085 of the Revised Code, or other outlet if the board finds that the sewer is available for use and is accessible to the premises following a determination and certification to the board by a registered professional engineer designated by it as to the availability and accessibility of the sewer. This section does not apply to any of the following:

(A) Any discharge authorized by a permit issued under division (J) of section 6111.03 of the Revised Code other than a discharge to or from a semipublic disposal system as defined in division (B)(1)(a) of section 3709.085 of the Revised Code;

(B) Wastes resulting from the keeping of animals;

(C) Any premises that are not served by a common sewage collection system when the foundation wall of the structure from which sewage or other waste originates is more than two hundred feet from the nearest boundary of the right-of-way within which the sewer is located;

(D) Any premises that are served by a common sewage collection system when both the foundation wall of the structure from which the sewage or other waste originates and the common sewage collection system are more than two hundred feet from the nearest boundary of the right-of-way within which the public sewer is located;

(E) Any dwelling house located on property that is listed on the county's agricultural land tax list as being valued for tax purposes as land devoted exclusively to agricultural use under section 5713.31 of the Revised Code, when the foundation wall of the dwelling house is two hundred feet or less from the nearest boundary of the right-of-way within which the sewer is located, if both of the following also apply:

(1) The sewer right-of-way for the property on which the dwelling house is located was obtained by appropriation due to a public exigency pursuant to division (B) of section 307.08, 6101.181, 6115.211, 6117.39, or 6119.11 of the Revised Code.

(2) The local health department has certified that the household sewage disposal system is functioning properly.

The board shall not direct an order under this section to a resident tenant unless it determines that the terms of the tenancy are such that the owner lacks sufficient rights of access to permit the owner to comply with the terms of the order.

An owner, agent, lessee, tenant, or occupant shall comply with the order of the board within ninety days after the completion of service of the order upon that person as provided in this section. The board, upon written application filed prior to the expiration of the ninety-day period, may waive compliance with any order either temporarily or permanently and conditionally or unconditionally.

In its resolution, the board shall direct its clerk, or the clerk's designee, to serve its order upon the owner, agent, lessee, tenant, or occupant. Service of the order shall be made personally, by leaving the order at the usual place of residence with a person of suitable age and discretion then residing therein, or by certified mail addressed to the owner, agent, lessee, tenant, or occupant at that person's last known address or to the address to which tax bills are sent. If it appears by the return of service or the return of the order forwarded by certified mail that the owner, agent, lessee, tenant, or occupant cannot be found, that person shall be served by publication of the order once in a newspaper of general circulation within the county, or if that person refuses service, that person shall be served by ordinary mail addressed to that person's last known address or to the address to which tax bills are sent. The return of the person serving the order or a certified copy of the return, or a returned receipt for the order forwarded by certified mail accepted by the addressee or anyone purporting to act for the addressee, is prima-facie evidence of the service of the order under this section. The return of the person attempting to serve the order, or the return to the sender of the order forwarded by certified mail with an indication on the return of the refusal of the addressee to accept delivery, is prima-facie evidence of the refusal of service.

No owner, agent, lessee, tenant, or occupant shall violate an order issued under this section. Upon request of the board, the prosecuting attorney shall prosecute in a court of competent jurisdiction any owner, agent, lessee, tenant, or occupant who violates an order issued under this section. Each day that a violation continues after conviction for the violation of an order issued under this section and the final determination thereof is a separate offense. The court, for good cause shown, may grant a reasonable additional period of time for compliance after conviction.

Any owner, agent, lessee, tenant, or occupant violating an order issued under this section also may be enjoined from continuing in violation. Upon request of the board, the prosecuting attorney shall bring an action in a court of competent jurisdiction for an injunction against the owner, agent, lessee, tenant, or occupant violating an order.

The Ohio water development authority created under section 6121.02 of the Revised Code, in addition to its other powers, has the same power and shall be governed by the same procedures in a waste water facilities service area, or in any area adjacent to a public sewer operated by the authority, as a board of county commissioners in a county sewer district under this section, except that the authority shall act by order, and the attorney general, upon request of the authority, shall prosecute any person who violates an order of the authority issued under this section.

Effective Date: 09-22-2000; 05-06-2005



Section 6117.60 - Amendments to chapter are subject to 4 of HB 549 of the 123rd General Assembly.

It is the intent of the general assembly that the amendments made to this chapter by Sub. H.B. 549 of the 123rd general assembly are subject to section 4 of that act. This section does not affect the application of section 3 of that act to sections 1 and 2 of that act.

Effective Date: 03-12-2001



Section 6117.99 - Penalty.

Whoever violates section 6117.45 or 6117.51 of the Revised Code is guilty of a minor misdemeanor.

Effective Date: 08-25-1976






Chapter 6119 - REGIONAL WATER AND SEWER DISTRICTS

Section 6119.01 - Regional water and sewer district organization.

Any area situated in any unincorporated part of one or more contiguous counties or in one or more municipal corporations, or both, may be organized as a regional water and sewer district in the manner and subject to the conditions provided in Chapter 6119. of the Revised Code, for either or both of the following purposes:

(A) To supply water to users within and without the district;

(B) To provide for the collection, treatment, and disposal of waste water within and without the district.

Effective Date: 11-19-1971



Section 6119.011 - Regional water and sewer district definitions.

As used in this chapter:

(A) "Court of common pleas" or "court" means, unless the context indicates a different meaning or intent, the court of common pleas in which the petition for the organization of a regional water and sewer district is filed.

(B) "Political subdivision" includes departments, divisions, authorities, or other units of state governments, watershed districts, soil and water conservation districts, park districts, municipal corporations, counties, townships, and other political subdivisions, special water districts, including county and regional water and sewer districts, conservancy districts, sanitary districts, sewer districts or any other public corporation or agency having the authority to acquire, construct, or operate waste water or water management facilities, and all other governmental agencies now or hereafter granted the power of levying taxes or special assessments, the United States or any agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(C) "Person" means any natural person, firm, partnership, association, or corporation other than a political subdivision.

(D) "Beneficial use" means a use of water, including the method of diversion, storage, transportation, treatment, and application, that is reasonable and consistent with the public interest in the proper utilization of water resources, including, but not limited to, domestic, agricultural, industrial, power, municipal, navigational, fish and wildlife, and recreational uses.

(E) "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and all other bodies or accumulations of water, surface and underground, natural or artificial, that are situated wholly or partly within, or border upon, this state, or are within its jurisdiction, except those private waters that do not combine or effect a junction with natural surface or underground waters.

(F) "Water resources" means all waters of the state occurring on the surface in natural or artificial channels, lakes, reservoirs, or impoundments, and in subsurface aquifers, that are available or may be made available to agricultural, commercial, recreational, public, and domestic users.

(G) "Project" or "water resource project" means any waste water facility or water management facility acquired, constructed, or operated by or leased to a regional water and sewer district or to be acquired, constructed, or operated by or leased to a regional water and sewer district under this chapter, or acquired or constructed or to be acquired or constructed by a political subdivision with a portion of the cost thereof being paid from a loan or grant from the district under this chapter, including all buildings and facilities that the district considers necessary for the operation of the project, together with all property, rights, easements, and interest that may be required for the operation of the project. Any water resource project shall be determined by the board of trustees of the district to be consistent with any applicable comprehensive plan of water management approved by the director of natural resources or in the process of preparation by the director and to be not inconsistent with the standards set for the waters of the state affected thereby by the environmental protection agency. Any resolution of the board of trustees of the district providing for acquiring, operating, leasing, or constructing such projects or for making a loan or grant for such projects shall include a finding by the board of trustees of the district that those determinations have been made.

(H) "Pollution" means the placing of any noxious or deleterious substances in any waters of the state or affecting the properties of any waters of the state in a manner that renders those waters harmful or inimical to the public health, or to animal or aquatic life, or to the use of the waters for domestic water supply, industrial or agricultural purposes, or recreation.

(I) "Sewage" means any substance that contains any of the waste products or excrementitious or other discharge from the bodies of human beings or animals that pollutes the waters of the state.

(J) "Industrial waste" means any liquid, gaseous, or solid waste substance resulting from any process of industry, manufacture, trade, or business, or from the development, processing, or recovery of any natural resource, together with such sewage as is present, that pollutes the waters of the state.

(K) "Waste water" means any storm water and any water containing sewage or industrial waste or other pollutants or contaminants derived from the prior use of the water.

(L) "Waste water facilities" means facilities for the purpose of treating, neutralizing, disposing of, stabilizing, cooling, segregating, or holding waste water, including, without limiting the generality of the foregoing, facilities for the treatment and disposal of sewage or industrial waste and the residue thereof, facilities for the temporary or permanent impoundment of waste water, both surface and underground, and storm and sanitary sewers and other systems, whether on the surface or underground, designed to transport waste water, together with the equipment and furnishings thereof and their appurtenances and systems, whether on the surface or underground, including force mains and pumping facilities therefor when necessary.

(M) "Water management facilities" means facilities for the purpose of the development, use, and protection of water resources, including, without limiting the generality of the foregoing, facilities for water supply, facilities for stream flow improvement, dams, reservoirs, and other impoundments, water transmission lines, water wells and well fields, pumping stations and works for underground water recharge, stream monitoring systems, facilities for the stabilization of stream and river banks, and facilities for the treatment of streams and rivers, including, without limiting the generality of the foregoing, facilities for the removal of oil, debris, and other solid waste from the waters of the state and stream and river aeration facilities.

(N) "Cost" as applied to water resource projects means the cost of acquisition and construction, the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required by the district for such acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office and sub-offices of the district, the cost of diverting highways, interchange of highways, and access roads to private property, including the cost of land or easements therefor, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of acquisition or construction, engineering, expenses of research and development with respect to waste water or water management facilities, legal expenses, plans, specifications, surveys, estimates of cost and revenues, working capital, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing any such project, administrative expense, and such other expense as may be necessary or incident to the acquisition or construction of the project, the financing of the acquisition or construction, including the amount authorized in the resolution of the district providing for the issuance of water resource revenue bonds to be paid into any special funds from the proceeds of those bonds and the financing of the placing of any such project in operation. Any obligation or expense incurred by any political subdivision, and approved by the district, for surveys, borings, preparation of plans and specifications, and other engineering services in connection with the acquisition or construction of a project shall be regarded as a part of the cost of the project and may be reimbursed by the district.

(O) "Owner" includes all individuals, partnerships, associations, corporations, or political subdivisions having any title or interest in any property rights, easements, and interests authorized to be acquired by this chapter.

(P) "Revenues" means all rentals and other charges received by a district for the use or services of any project, all special assessments levied by the district pursuant to this chapter, any gift or grant received with respect thereto, and moneys received in repayment of and for interest on any loan made by the district to a political subdivision, whether from the United States or a department, administration, or agency thereof, or otherwise.

(Q) "Public roads" includes all public highways, roads, and streets in the state, whether maintained by the state, county, city, township, or other political subdivision.

(R) "Public utility facilities" includes tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(S) "Construction," unless the context indicates a different meaning or intent, includes reconstruction, enlargement, improvement, or providing furnishings or equipment.

(T) "Water resources bonds," unless the context indicates a different meaning or intent, includes water resource notes and water resource refunding bonds.

(U) "Regional water and sewer district" means a district organized or operating for one or both of the purposes described in section 6119.01 of the Revised Code and, if organized or operating for only one of those purposes, may be designated either a regional water district or a regional sewer district, as the case may be.

(V) "Homestead exemption" means the reduction of taxes allowed under division (A) of section 323.152 of the Revised Code.

(W) "Low- and moderate-income person" has the same meaning as in section 175.01 of the Revised Code.

Amended by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.

Effective Date: 11-19-1971



Section 6119.02 - Procedure for organization.

(A) Proceedings for the organization of a regional water and sewer district shall be initiated only by a petition filed in the office of the clerk of the court of common pleas of one of the counties all or part of which lies within the proposed district. The petition shall be signed by one or more municipal corporations, one or more counties, or one or more townships, or by any combination of them, after having been authorized by the legislative authority of the political subdivision. The legislative authority of any municipal corporation, the board of county commissioners of any county, and the board of trustees of any township may act in behalf of any part of their respective political subdivisions. The petition shall specify all of the following:

(1) The proposed name of the district;

(2) The place in which its principal office is to be located;

(3) The necessity for the proposed district and that it will be conducive to the public health, safety, convenience, or welfare;

(4) A general description of the purpose of the proposed district;

(5) A general description of the territory to be included in the district, which need not be given by metes and bounds or by legal subdivisions, but is sufficient if an accurate description is given of the territory to be organized as a district. The territory need not be contiguous, provided that it is so situated that the public health, safety, convenience, or welfare will be promoted by the organization as a single district of the territory described.

(6) The manner of selection, the number, the term, and the compensation of the members of the governing body of the district, which shall be called a board of trustees. The petition may set forth procedures for subsequent changes in the composition of and other provisions relating to the board of trustees. The original or properly amended petition may prohibit elected officials from serving on the board and may permit one or more elected officials from any appointing authority to serve on the board. However, elected officials from the same political subdivision shall not comprise a majority of the members of the board. Notwithstanding the foregoing, a board appointed prior to the effective date of this amendment may continue as prescribed in the petition and rules and regulations of the district that were in effect prior to the effective date of this amendment, and, if not prohibited in the petition or rules and regulations, the board may include elected officials. As used in this division, "elected official" means an official elected to an office of municipal, township, or county government, or a person appointed to fill a vacancy in such an office.

(7) The plan for financing the cost of the operations of the district until it is in receipt of revenue from its operations or proceeds from the sale of bonds;

(8) A prayer for the organization of the district by the name proposed, either before or after a preliminary hearing as provided in section 6119.04 of the Revised Code.

(B) Prior to filing a petition under division (A) of this section, a municipal corporation, county, or township shall hold a public meeting for the purpose of receiving comments on the proposed establishment of a regional water and sewer district. If a combination of municipal corporations, counties, or townships signed the petition, the signers jointly shall hold the public meeting. At the meeting, a representative of the signer or signers of the petition shall present a preliminary study of the reasons for the proposed establishment of the district.

The signer or signers of the petition shall provide notice of the public meeting by publication once per week for two consecutive weeks in a newspaper of general circulation in each of the counties that will comprise the proposed district in whole or in part or as provided in section 7.16 of the Revised Code.

(C) Upon the filing of the petition, the judge of the court of common pleas of the county in which the petition is filed or, in the case of a county having more than one such judge, a judge of that court assigned by its presiding judge shall determine if the petition complies with the requirements of this section as to form and content. No petition shall be declared void by the judge on account of alleged defects. The court in subsequent proceedings at any time may permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the territory or in any other particular.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Effective Date: 12-21-1998



Section 6119.03 - Common pleas court assigned to district.

Upon the determination of the judge of the court of common pleas that a sufficient petition has been filed in such court in accordance with section 6119.02 of the Revised Code, he shall give notice to the court of common pleas of each county included in whole or in part within the proposed regional water and sewer district. Thereafter the judge of the court of common pleas of each such county or, in the case of any county having more than one such judge, the judge of such court assigned by order of its presiding judge shall sit as the court of common pleas of the county wherein the petition was filed to exercise the jurisdiction conferred on it by Chapter 6119. of the Revised Code. If the judge in any county having only one judge is unable to serve, the chief justice of the supreme court shall assign a judge from another county to serve as a judge for such county during the disability of its judge. Except as provided in Chapter 6119. of the Revised Code, such court shall have for all purposes of such sections original and exclusive jurisdiction coextensive with the boundaries of the district or proposed district and of the lands and property included in, or proposed to be included in, such district without regard to the usual limits of its jurisdiction. The judge of the county wherein the petition was filed, within a reasonable time after his determination of the sufficiency of the petition, shall issue a call to the other judges of the court created in this section, specifying the time and place of its first meeting. At this meeting the court shall elect one of its number presiding judge. Each judge when sitting as a member of the court shall receive such compensation and allowance for expenses as provided by law for a judge serving by assignment outside the county wherein he resides, which shall be paid as other expenses of the organization or operation of the district are paid. If such court is composed of an even number of judges and a majority is unable to agree, the chief justice of the supreme court shall designate a judge of the court of common pleas of some other county to sit and vote as a member of the court until a decision is reached. A majority of the court shall prevail.

Effective Date: 11-19-1971



Section 6119.04 - Hearing on petition for establishment.

(A) The court of common pleas constituted as provided in section 6119.03 of the Revised Code, at its first meeting, shall fix the time and place of a hearing on the petition for the establishment of the proposed regional water and sewer district. The hearing shall be either preliminary or final as the petition may request and shall be held not later than sixty days thereafter. The clerk of the court shall give notice of the hearing by publication once each week for four consecutive weeks in a newspaper having a general circulation in each of the counties, in whole or in part, within the district. The clerk shall send a notice of the hearing by certified mail to the director of environmental protection.

Any person or any political subdivision residing or lying within an area affected by the organization of the district, on or before the date set for the cause to be heard, may file an objection to the granting of the requests made in the prayer of the petition.

(B) Upon a preliminary hearing, if it appears that the proposed district probably is necessary and that it probably will be conducive to the public health, safety, convenience, or welfare, the court, after disposing of all objections as justice and equity require and by its findings, entered of record, shall issue a preliminary order declaring the district to be organized and an independent political subdivision of the state with a corporate name designated in the order for the purpose of all of the following:

(1) The election or appointment of the board of trustees in the manner provided in the petition;

(2) The election, appointment, or employment of officers, employees, accounting experts, engineers, attorneys, financial consultants, architects, other consultants, and independent contractors or other persons that may be necessary to prepare a plan for the operation of the district;

(3) The collection of the funds in the manner provided in the petition to be used and disbursed by the district;

(4) The preparation of a plan for the operation of the district.

The district shall possess powers that may be necessary to carry out those purposes.

The preliminary order shall direct the district to file a plan for the operation of the district within six months from the date of the preliminary order or within the further time or times that the court from time to time may order.

Upon the filing by the district of a plan for the operation of the district, the court shall fix the time and place for a final hearing on the petition for the establishment of the proposed district and the plan for the operation of the district as filed in the proceeding. The hearing shall be held not later than sixty days thereafter, and the clerk of the court of common pleas again shall give notice of the hearing as required in division (A) of this section.

Any person or any political subdivision residing or lying within the area affected by the organization of the district or by the plan for the operation of the district, on or before the date set for the cause to be heard, may file any objections to the final organization of the district or the plan for the operation of the district.

(C) If, prior to granting a final order, the court determines that additional study is needed of the feasibility of establishing the district, the court shall order the signers of the petition to conduct an additional feasibility study. If the court has ordered such a study, the court shall not grant a final order prior to receiving the results of the study. Nothing in division (C) of this section precludes the awarding of a contract for a project or improvement undertaken under this chapter to an entity that conducts a feasibility study pursuant to division (C) of this section.

The court, upon good cause shown at any time before the granting of a final order, may do any or all of the following:

(1) Grant a right to any municipal corporation or county acting in behalf of a sewer district within the county to become a party to the proceeding if the intervening party requests to have some part or all of its territory included within the district;

(2) Grant in part or in toto an intervening petition of a municipal corporation or a county acting in behalf of a sewer district within the county, which is not wholly included within territory described in the petition, to have some part or all of its territory included within the district;

(3) Grant a request filed by any party to the petition or intervening party to modify any request set forth in the petition, including any or all of the following:

(a) A reduction in the territory to be included within the district;

(b) Addition to or deletion of a purpose or purposes of the proposed district as set forth in the petition so long as the purposes that remain are those included within section 6119.01 of the Revised Code;

(c) The manner of selection, the number, the term, and the compensation of the members of the board of trustees.

After the filing of any intervening petition or request to modify, the court shall fix a time and place for a hearing thereof, which shall be held not less than sixty days after the filing thereof. The clerk of the court of common pleas shall give notice of the hearing as required in division (A) of this section.

(D) Upon final hearing, whether or not a preliminary hearing is requested in the petition, if it appears that the proposed district is necessary, that it and the plan for the operation of the district are conducive to the public health, safety, convenience, and welfare, and that the plan for the operation of the district is economical, feasible, fair, and reasonable, the court, after disposing of all objections as justice and equity require and by its findings, entered of record, shall declare the district finally and completely organized and to be, or to be empowered to continue as, a political subdivision. Thereupon the district shall have power to sue and be sued; to incur debts, liabilities, and obligations; to exercise the right of eminent domain and of taxation and assessment as provided in this chapter; to issue bonds; and to perform all acts authorized in this chapter and to execute and carry out the plan for the operation of the district and to amend, modify, change, or alter the plan for its operation as the board of trustees from time to time may determine necessary.

(E) If the court finds that the organization of the district is not necessary or will not be conducive to the public health, safety, convenience, or welfare, or that the plan for the operation of the district is not economical, feasible, fair, or reasonable, or if the district fails to file a plan for the operation of the district within the time prescribed by the court, it shall dismiss the proceedings and adjudge the costs against the petitioners. If a preliminary order has been made organizing the district, the court shall declare the district dissolved and enter its order for the distribution of any and all assets that may be owned by the district after the payment of its liabilities.

(F) Any municipal corporation, board of county commissioners, or board of township trustees may advance to the district sums of money that the legislative authority of the municipal corporation, the board of county commissioners, or the board of township trustees determines will not be in excess of the benefits that can be anticipated to be derived by the municipal corporation, county, or township from the establishment of the district at times that are requested by the district and authorized by the legislative authority or board and pursuant to an agreement between the district and the municipal corporation, county, or township setting forth whether and when the sums shall be repaid. The sums when paid to the district at any time after the preliminary order of the court shall be used by the district for its purposes in the preparation of a plan for the operation of the district and for other purposes of the district. The district shall keep proper records showing the amount so advanced and disbursed. If the court orders the district dissolved as permitted in this section, the interest any municipal corporation, board of county commissioners, or board of township trustees has in the assets of the district shall be limited to those assets remaining after the payment of all other liabilities of the district.

Effective Date: 12-21-1998



Section 6119.05 - Application for inclusion of territory.

At any time after the creation of a regional water and sewer district, any county, township, or municipal corporation whose territory is not wholly included within such district may file an application with such district setting forth a general description of the territory it desires to have included within such district, the necessity for the inclusion of such territory within the district, that it will be conducive to the public health, safety, convenience, or welfare, and that it will be practical and feasible for such territory to be included within the district. If said application is approved by a majority of the board of trustees of said district, the territory described in said application shall thereupon become part of such district. If such application fails to receive the approval of a majority of the board within sixty days after the filing of said application with said district, the county, township, or municipal corporation filing such application may file a petition in the court of common pleas requesting the order of such court upon the board directing the board to include the territory described in said application within said district. Upon the filing of such petition the court shall set a date for hearing and notify the district by service of process on the secretary of the board of the filing of such petition and of the date set for the hearing. If at such hearing the court finds that it will be conducive to the public health, safety, convenience, or welfare of the district and to the territory described in the petition and that it will be practical and feasible for such territory to be included within such district, the court shall order that such territory be included within the district and the terms for its inclusion therein. If the court finds that it will not be conducive to the public health, safety, convenience, or welfare of the district or to the territory described in the petition, or that it will not be practical or feasible for such territory to be included within such district, it shall dismiss the petition and adjudge the costs against the petitioner.

Such inclusion shall become legally effective unless, prior to the ninetieth day following the approval of the board or the order of the court for inclusion, qualified electors residing in the area proposed to be included in such district equal in number to a majority of the qualified electors voting at the last general election in such area file with the secretary of the board of trustees of the district in which inclusion is proposed a petition of remonstrance against such inclusion. The secretary shall cause the board of elections of the proper county or counties to check the sufficiency of the signatures on such petition.

Effective Date: 11-19-1971



Section 6119.051 - Petition for modification of district.

At any time after the creation of a water and sewer district, the district, after action by its board of trustees, may file a petition in the court of common pleas requesting the order of such court permitting the district to:

(A) Increase or add to its purposes heretofore approved by the court so long only as its purposes are those described in section 6119.01 of the Revised Code, or

(B) Abandon or surrender any purpose heretofore approved by the court, or

(C) Amend any provision of the petition filed pursuant to section 6119.02 of the Revised Code.

Upon the filing of petition pursuant to this section the court shall set a date for hearing and the clerk of the court shall give notice thereof by publication once each week for four consecutive weeks in a newspaper having a general circulation in each of the counties, in whole or in part, within the district. Any person or any political subdivision residing or lying within an area affected by the operation of the district, on or before the date set for hearing, may file an objection to the granting of the petition. Upon hearing, if it appears that the request of the petition is conducive to the public health, safety, convenience or welfare and will not if granted adversely affect the continued operation of the district, the court shall grant the prayer of the petition. Otherwise, it shall dismiss the petition.

Effective Date: 11-19-1971



Section 6119.06 - Rights, powers, and duties of trustees of district.

Upon the declaration of the court of common pleas organizing the regional water and sewer district pursuant to section 6119.04 of the Revised Code and upon the qualifying of its board of trustees and the election of a president and a secretary, said district shall exercise in its own name all the rights, powers, and duties vested in it by Chapter 6119. of the Revised Code, and, subject to such reservations, limitations and qualifications as are set forth in this Chapter, such district may:

(A) Adopt bylaws for the regulation of its affairs, the conduct of its business, and notice of its actions;

(B) Adopt an official seal;

(C) Maintain a principal office and suboffices at such places within the district as it designates;

(D) Sue and plead in its own name; be sued and impleaded in its own name with respect to its contracts or torts of its members, employees, or agents acting within the scope of their employment, or to enforce its obligations and covenants made under sections 6119.09, 6119.12, and 6119.14 of the Revised Code. Any such actions against the district shall be brought in the court of common pleas of the county in which the principal office of the district is located, or in the court of common pleas of the county in which the cause of action arose, and all summonses, exceptions, and notices of every kind shall be served on the district by leaving a copy thereof at the principal office with the person in charge thereof or with the secretary of the district.

(E) Assume any liability or obligation of any person or political subdivision, including a right on the part of such district to indemnify and save harmless the other contracting party from any loss, cost, or liability by reason of the failure, refusal, neglect, or omission of such district to perform any agreement assumed by it or to act or discharge any such obligation;

(F) Make loans and grants to political subdivisions for the acquisition or construction of water resource projects by such political subdivisions and adopt rules, regulations, and procedures for making such loans and grants;

(G) Acquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain, repair, operate, lease or rent to or from, or contract for operation by or for, a political subdivision or person, water resource projects within or without the district;

(H) Make available the use or service of any water resource project to one or more persons, one or more political subdivisions, or any combination thereof;

(I) Levy and collect taxes and special assessments;

(J) Issue bonds and notes and refunding bonds and notes as provided in Chapter 6119. of the Revised Code;

(K) Acquire by gift or purchase, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under Chapter 6119. of the Revised Code;

(L) Dispose of, by public or private sale, or lease any real or personal property determined by the board of trustees to be no longer necessary or needed for the operation or purposes of the district;

(M) Acquire, in the name of the district, by purchase or otherwise, on such terms and in such manner as it considers proper, or by the exercise of the right of condemnation in the manner provided by section 6119.11 of the Revised Code, such public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, property, rights, easements, and interests as it considers necessary for carrying out Chapter 6119. of the Revised Code, but excluding the acquisition by the exercise of the right of condemnation of any waste water facility or water management facility owned by any person or political subdivision, and compensation shall be paid for public or private lands so taken;

(N) Adopt rules and regulations to protect augmented flow by the district in waters of the state, to the extent augmented by a water resource project, from depletion so it will be available for beneficial use, to provide standards for the withdrawal from waters of the state of the augmented flow created by a water resource project which is not returned to the waters of the state so augmented, and to establish reasonable charges therefor, if considered necessary by the district;

(O) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under Chapter 6119. of the Revised Code;

(P) Enter into contracts with any person or any political subdivision to render services to such contracting party for any service the district is authorized to provide;

(Q) Enter into agreements for grants or the receipt and repayment of loans from a board of township trustees under section 505.705 of the Revised Code;

(R) Make provision for, contract for, or sell any of its by-products or waste;

(S) Exercise the power of eminent domain in the manner provided in Chapter 6119. of the Revised Code;

(T) Remove or change the location of any fence, building, railroad, canal, or other structure or improvement located in or out of the district, and in case it is not feasible or economical to move any such building, structure, or improvement situated in or upon lands required, and if the cost is determined by the board to be less than that of purchase or condemnation, to acquire land and construct, acquire, or install therein or thereon buildings, structures, or improvements similar in purpose, to be exchanged for such buildings, structures, or improvements under contracts entered into between the owner thereof and the district;

(U) Receive and accept, from any federal or state agency, grants for or in aid of the construction of any water resource project, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(V) Purchase fire and extended coverage and liability insurance for any water resource project and for the principal office and suboffices of the district, insurance protecting the district and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the district may agree to provide under any resolution authorizing its water resource revenue bonds or in any trust agreement securing the same;

(W) Charge, alter, and collect rentals and other charges for the use of services of any water resource project as provided in section 6119.09 of the Revised Code. Such district may refuse the services of any of its projects if any of such rentals or other charges, including penalties for late payment, are not paid by the user thereof, and, if such rentals or other charges are not paid when due and upon certification of nonpayment to the county auditor, such rentals or other charges constitute a lien upon the property so served, shall be placed by the auditor upon the real property tax list and duplicate, and shall be collected in the same manner as other taxes.

(X) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code;

(Y) Merge or combine with any other regional water and sewer district into a single district, which shall be one of the constituent districts, on terms so that the surviving district shall be possessed of all rights, capacity, privileges, powers, franchises, and authority of the constituent districts and shall be subject to all the liabilities, obligations, and duties of each of the constituent districts and all rights of creditors of such constituent districts shall be preserved unimpaired, limited in lien to the property affected by such liens immediately prior to the time of the merger and all debts, liabilities, and duties of the respective constituent districts shall thereafter attach to the surviving district and may be enforced against it, and such other terms as are agreed upon, provided two-thirds of the members of each of the boards consent to such merger or combination. Such merger or combination shall become legally effective unless, prior to the ninetieth day following the later of the consents, qualified electors residing in either district equal in number to a majority of the qualified electors voting at the last general election in such district file with the secretary of the board of trustees of their regional water and sewer district a petition of remonstrance against such merger or combination. The secretary shall cause the board of elections of the proper county or counties to check the sufficiency of the signatures on such petition.

(Z) Exercise the powers of the district without obtaining the consent of any other political subdivision, provided that all public or private property damaged or destroyed in carrying out the powers of the district shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor by the district;

(AA) Require the owner of any premises located within the district to connect the owner's premises to a water resource project determined to be accessible to such premises and found to require such connection so as to prevent or abate pollution or protect the health and property of persons in the district. Such connection shall be made in accordance with procedures established by the board of trustees of such district and pursuant to such orders as the board may find necessary to ensure and enforce compliance with such procedures.

(BB) Do all acts necessary or proper to carry out the powers granted in Chapter 6119. of the Revised Code.

Effective Date: 11-19-1971; 2007 HB119 09-29-2007



Section 6119.061 - Continuing jurisdiction over water resource projects.

(A) Whenever any portion of a regional water and sewer district is incorporated as, or annexed to, a municipal corporation, the area so incorporated or annexed shall remain under the jurisdiction of the district for purposes of the acquisition, construction, or operation of a water resource project until the water resource project has been acquired or completed or until the project is abandoned by the district. The board of trustees of the district, unless and until a conveyance is made to a municipal corporation in accordance with division (B) of this section, shall continue to have jurisdiction in the area so incorporated or annexed with respect to the management, maintenance, and operation of all water resource projects so acquired or completed or previously acquired or completed, including the right to establish rules and rates and charges for the use of, and connections to, the projects. The incorporation or annexation of any part of a district shall not affect the legality or enforceability of any public obligations issued or incurred by the district for purposes of this chapter to provide for the payment of the cost of acquisition, construction, maintenance, or operation of any water resource project or the validity of any assessments levied or to be levied on properties within the area to provide for the payment of the cost of acquisition, construction, maintenance, or operation of the project.

(B) The board of trustees of a regional water and sewer district may convey, by mutual agreement, to a municipal corporation any completed water resource project acquired or constructed under this chapter for the use of, or service of property located in, the regional water and sewer district, or any part of that project to which any of the following applies:

(1) The project is located within the municipal corporation or within any area that is incorporated as, or annexed to, the municipal corporation.

(2) The project serves the municipal corporation or any area that is located within or that is incorporated as, or annexed to, the municipal corporation.

(3) The project is connected to water supply or sanitary, drainage, prevention, or replacement facilities of the municipal corporation.

The conveyance shall be completed with terms and for consideration as may be negotiated. Upon and after the conveyance, the municipal corporation shall manage, maintain, and operate the water resource project in accordance with the agreement. The board of trustees may retain the right to the joint use of all or part of any project so conveyed for the benefit of the district. Neither the validity of any assessment levied or to be levied, nor the legality or enforceability of any public obligations issued or incurred, to provide for the payment of the cost of the acquisition, construction, maintenance, or operation of the project or any part of the project shall be affected by the conveyance.

Added by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.



Section 6119.07 - Board of trustees vested with power to run district.

All the capacity of a regional water and sewer district shall be vested in and its authority shall be exercised by a board of trustees which shall manage and conduct the affairs of the district.

The board shall by its rules and resolutions provide the procedure for its actions, the manner of selection of its president and secretary and other officers of the district, their titles, terms of office, compensation, duties, number, and qualifications, and any other lawful subject necessary to the operation of the district and the exercise of the powers granted.

Effective Date: 10-01-1953



Section 6119.071 - Grounds for removal of member of board of trustees.

A member of the board of trustees of a regional water and sewer district who has been appointed to the board may be removed by the appointing authority for misfeasance, nonfeasance, or malfeasance in office. Prior to removing a member, the appointing authority shall notify the member of the facts supporting the proposed removal and shall provide the member an opportunity to appear before the appointing authority or at a public hearing held by the appointing authority and show cause why the member should not be removed from office.

A member of a board of trustees who has been removed pursuant to this section may appeal the removal not later than thirty days after the removal to the court of common pleas constituted as provided in section 6119.03 of the Revised Code.

Effective Date: 12-21-1998



Section 6119.08 - Rules and regulations of the district.

In order to accomplish the purposes of a regional water and sewer district, to protect its projects, to secure the best results from the construction, operation, and maintenance thereof, and to prevent damage by the misuse of any such projects or by the pollution or misuse of the waters of the state within the district or without the district and served or affected by a project or projects of the district, the board of trustees may make and enforce such rules and regulations as are necessary and advisable:

(A) To protect and preserve the projects of such district, prescribe the manner of their use by any person or political subdivision and preserve order within and adjacent thereto;

(B) To prescribe the manner in which ditches, sewers, pipelines, or other works shall be adjusted to or connected with the projects of the district and the manner in which waste is disposed of within the district;

(C) To prescribe the permissible uses of the water supply and the manner of its distribution and to prevent the pollution or unnecessary waste of such water supply;

(D) To prohibit or regulate the discharge into the waste water facilities of the district of any liquid or solid waste detrimental to its works and improvements.

Such rules and regulations shall not be inconsistent with the laws of the state or the rules and regulations or requirements of the environmental protection agency.

The board may enforce by mandamus, injunction, or other legal remedy rules and regulations made by it pursuant to this section, and may remove any harmful or improper construction or obstruction or may close any opening or connection made improperly or in violation of such rules and regulations. The board may bring such suit in mandamus in the court of appeals in the first instance, if it deems it advisable. Any person or political subdivision which willfully fails to comply with such rules and regulations shall be liable for damage caused by such failure and for the cost of restoring or replacing any construction damaged or destroyed.

Effective Date: 10-23-1972



Section 6119.09 - Use or service agreements.

A regional water and sewer district may charge, alter, and collect rentals or other charges, including penalties for late payment, for the use or services of any water resource project or any benefit conferred thereby and contract in the manner provided by this section with one or more persons, one or more political subdivisions, or any combination thereof, desiring the use or services thereof, and fix the terms, conditions, rentals, or other charges, including penalties for late payment, for such use or services. Such rentals or other charges shall not be subject to supervision or regulation by any authority, commission, board, bureau, or agency of the state or any political subdivision, and such contract may provide for acquisition by such political subdivision of all or any part of such water resource project for such consideration payable over the period of the contract or otherwise as the district in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of water resource revenue bonds or notes or water resource revenue refunding bonds of the district or any trust agreement securing the same. Any political subdivision, which has power to construct, operate, and maintain waste water facilities or water management facilities may enter into a contract or lease with the district whereby the use or services of any water resource project of the district will be made available to such political subdivision and pay for such use or services such rentals or other charges as may be agreed to by the district and such political subdivision.

Any political subdivision or combination thereof may cooperate with the district in the acquisition or construction of a water resource project and shall enter into such agreements with the district as are necessary, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for such contributions by the parties thereto in such proportion as may be agreed upon and such other terms as may be mutually satisfactory to the parties, including without limitation the authorization of the construction of the project by one of the parties acting as agent for all of the parties and the ownership and control of the project by the district or one or more of the other parties or any combination thereof to the extent determined necessary or appropriate. Any political subdivision may provide the funds for the payment of such contribution as is required under such agreements by the levy of taxes, assessments, or rentals and other charges for the use of the system of which the water resource project is a part or to which it is connected, if otherwise authorized by the laws governing such political subdivision in the construction of the type of water resource project provided for in the agreements, and may pay the proceeds from the collection of such taxes, assessments, rentals, or other charges to the district pursuant to such agreements; or the political subdivision may issue bonds or notes, if authorized by such laws, in anticipation of the collection of such taxes, assessments, rentals or other charges and may pay the proceeds of such bonds or notes to the district pursuant to such agreements. In addition, any political subdivision may provide the funds for the payment of such contribution by the appropriation of money or, if otherwise authorized by law, by the issuance of bonds or notes and may pay such appropriated money or the proceeds of such bonds or notes to the district pursuant to such agreements. The agreement by the political subdivision to provide such contribution, whether from appropriated money or from the proceeds of such taxes, assessments, rentals, or other charges, or such bonds or notes, or any combination thereof, is not subject to Chapter 133. of the Revised Code. The proceeds from the collection of such taxes or assessments, and any interest earned thereon, shall be paid into a special fund immediately upon the collection thereof by the political subdivision for the purpose of providing such contribution at the times required under such agreements.

When the contribution of any political subdivision is to be made over a period of time from the proceeds of the collection of special assessments, the interest accrued and to accrue before the first installment of such assessments is collected, which is payable by such political subdivision on such contribution under the terms of such an agreement, shall be treated as part of the cost of the improvement for which such assessments are levied, and that portion of such assessments as is collected in installments shall bear interest at the same rate as such political subdivision is obligated to pay on such contribution under the terms and provisions of such agreement and for the same period of time as the contribution is to be made under such agreement. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as such contribution and the county auditor shall annually place on the tax list and duplicate the interest applicable to such assessment and the penalty and any additional interest thereon as otherwise authorized by law.

Any political subdivision, pursuant to a favorable vote of the electors in an election held before or after November 19, 1971, for the purpose of issuing bonds to provide funds to acquire, construct, or equip, or provide real estate and interests in real estate for, a waste water facility or a water management facility, whether or not the political subdivision, at the time of such election, had the authority to pay the proceeds from such bonds or notes issued in anticipation thereof to a regional water and sewer district as provided in this section, may issue such bonds or notes in anticipation of the issuance thereof and pay the proceeds thereof to the district in accordance with its agreement with the district; provided, that the legislative authority of the political subdivision determines that the water resource project to be acquired or constructed by the district in cooperation with such political subdivision will serve the same public purpose and meet substantially the same public need as the facility otherwise proposed to be acquired or constructed by the political subdivision with the proceeds of such bonds or notes.

Effective Date: 09-21-1982



Section 6119.091 - Rental discounts for persons sixty-five or older.

When fixing rentals or other charges under section 6119.09 of the Revised Code, a board of trustees of a regional water and sewer district may establish discounted rentals or charges or may establish another mechanism for providing a reduction in rentals or charges for persons who are sixty-five years of age or older. The board shall establish eligibility requirements for such discounted or reduced rentals or charges, including a requirement that a person be eligible for the homestead exemption or qualify as a low- and moderate-income person.

Added by 128th General AssemblyFile No.9,HB 1, §101.01, eff. 10/16/2009.



Section 6119.10 - Competitive bidding for certain contracts.

The board of trustees of a regional water and sewer district or any officer or employee designated by the board may make any contract for the purchase of supplies or material or for labor for any work, under the supervision of the board, the cost of which shall not exceed fifty thousand dollars. When an expenditure, other than for the acquisition of real estate and interests in real estate, the discharge of noncontractual claims, personal services, the joint use of facilities or the exercise of powers with other political subdivisions, or the product or services of public utilities, exceeds fifty thousand dollars, the expenditures shall be made only after a notice calling for bids has been published once per week for two consecutive weeks in one newspaper of general circulation within the district or as provided in section 7.16 of the Revised Code. If the bids are for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement, the board may let the contract to the lowest and best bidder who meets the requirements of section 153.54 of the Revised Code. If the bids are for a contract for any other work relating to the improvements for which a regional water and sewer district was established, the board of trustees of the regional water and sewer district may let the contract to the lowest or best bidder who gives a good and approved bond with ample security conditioned on the carrying out of the contract. The contract shall be in writing and shall be accompanied by or shall refer to plans and specifications for the work to be done, approved by the board. The plans and specifications shall at all times be made and considered part of the contract. The contract shall be approved by the board and signed by its president or other duly authorized officer and by the contractor. In case of a real and present emergency, the board of trustees of the district, by two-thirds vote of all members, may authorize the president or other duly authorized officer to enter into a contract for work to be done or for the purchase of supplies or materials without formal bidding or advertising. All contracts shall have attached the certificate required by section 5705.41 of the Revised Code duly executed by the secretary of the board of trustees of the district. The district may make improvements by force account or direct labor, provided that, if the estimated cost of supplies or material for any such improvement exceeds fifty thousand dollars, bids shall be received as provided in this section. For the purposes of the competitive bidding requirements of this section, the board shall not sever a contract for supplies or materials and labor into separate contracts for labor, supplies, or materials if the contracts are in fact a part of a single contract required to be bid competitively under this section.

Amended by 129th General AssemblyFile No.141,HB 509, §1, eff. 9/28/2012.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 09-26-2003



Section 6119.101 - Regional water and sewer district contract requirements.

Notwithstanding section 6119.10 of the Revised Code, the board of trustees of a regional water and sewer district may comply with section 9.29 of the Revised Code regarding any contract for the engineering, repair, sustainability, water quality management, and maintenance of a water storage tank and appurtenant facilities.

Added by 128th General AssemblyFile No.25,SB 85, §1, eff. 6/30/2010.



Section 6119.11 - Eminent domain powers.

(A) Except as provided in division (B) of this section, the board of trustees of a regional water and sewer district may condemn for the use of the district any public or private land, easement, rights, rights-of-way, franchises, or other property within or without the district required by it for the accomplishment of its purposes according to the procedure set forth in sections 163.01 to 163.22 of the Revised Code.

(B)

(1) For the purposes of division (B) of this section, any of the following constitutes a public exigency:

(a) A finding by the director of environmental protection that a public health nuisance caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions compels the immediate construction of sewers for the protection of the public health and welfare;

(b) The issuance of an order by the board of health of a health district to mitigate or abate a public health nuisance that is caused by an occasion of unavoidable urgency and suddenness due to unsanitary conditions and compels the immediate construction of sewers for the protection of the public health and welfare;

(c) With respect to an affected parcel of property, an improvement required as a result of a federally imposed or state-imposed consent decree that prohibits future sewer inflows, combined sewer overflows, or sewer back-ups.

(2) If the board of trustees of a regional water and sewer district is unable to purchase property for the purpose of addressing a public exigency pursuant to division (B) of this section, the board of trustees may adopt a resolution finding that it is necessary for the protection of the public health and welfare to appropriate property that the board of trustees considers needed for that purpose. The resolution shall contain a definite, accurate, and detailed description of the property and the name and place of residence, if known or with reasonable diligence ascertainable, of the owners of the property to be appropriated.

The board of trustees shall fix in its resolution what it considers to be the value of the property to be appropriated, which shall be the board's determination of the compensation for the property and shall be supported by an independent appraisal, together with any damages to the residue. The board shall deposit the compensation so determined, together with an amount for the damages to the residue, with the probate court or the court of common pleas of the county in which the property, or a part of it, is situated. Except as otherwise provided in this division, the power to appropriate property for the purposes of this division shall be exercised in the manner provided in sections 163.01 to 163.22 of the Revised Code for an appropriation in the time of public exigency. The board's resolution and a written copy of the independent appraisal shall accompany the petition filed under section 163.05 of the Revised Code.

Amended by 129th General AssemblyFile No.127,HB 487, §101.01, eff. 9/10/2012.

Effective Date: 01-01-1966; 05-06-2005



Section 6119.111 - Acquisition of interests in land.

A regional water and sewer district may acquire by purchase, whenever it considers such purchase expedient, any land, property, rights-of-way, franchises, easements, and other interests in lands as it considers are necessary or convenient for the construction and operation of any water resource project, upon such terms and at such price as it considers reasonable and can be agreed upon between the district and the owner thereof, and take title thereto in the name of the district.

All political subdivisions may lease, lend, grant, convey or otherwise make available to a regional water and sewer district at its request, upon such terms as the proper authorities of such political subdivisions consider reasonable and fair, without the necessity for an advertisement, auction, order of court, or other action or formality, other than the regular and formal action of the political subdivision concerned, any real property or interests therein including improvements thereto or thereon or personal property which is necessary or convenient to the effectuation of the authorized purposes of the district, including public roads and other real property or interests therein together with improvements thereto or thereon or personal property already devoted to public use.

Effective Date: 11-19-1971



Section 6119.12 - Water resource revenue bonds and notes.

A regional water and sewer district may, from time to time, issue water resource revenue bonds and notes of the district in such principal amount as, in the opinion of the board of trustees of the district, are necessary for the purpose of paying any part of the cost of one or more water resource projects or parts thereof. The district may, from time to time, issue renewal notes, issue bonds to pay such notes and, whenever it considers refunding expedient, refund any bonds by the issuance of water resource revenue refunding bonds of the district, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose. The refunding bonds shall be sold and the proceeds applied, to the extent necessary, to the purchase, redemption, or payment of the bonds to be refunded. Except as may otherwise be expressly provided by the district, every issue of its water resource revenue bonds or notes shall be obligations of the district payable out of the revenues of the district, which are pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues; provided that, if special assessments levied by the district pursuant to Chapter 6119. of the Revised Code are pledged to secure the payment of any issue of such bonds or notes, the board may covenant with the holders of such bonds or notes to limit the total principal amount of the financing anticipated to be paid from such assessments to any principal amount less than one hundred per cent of such assessments. Such pledge shall be valid and binding from the time the pledge is made, the revenues so pledged and thereafter received by the district shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the district, irrespective of whether such parties have notice thereof, except as provided in section 319.61 of the Revised Code with respect to special assessments. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the district and except as provided in section 319.61 of the Revised Code with respect to special assessments.

Whether or not the district bonds or notes are of such form and character as to be negotiable instruments, the bonds or notes shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds or notes for registration.

The water resource revenue bonds and notes shall be authorized by resolution of the board of trustees of the district, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof not exceeding five years from the date of issue of such original note, and in the case of any such bonds not exceeding forty years from the date of issue, as such resolution or resolutions may provide. The water resource revenue bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as the board may authorize. The water resource revenue bonds and notes of the district may be sold by the district, at public or private sale, at or not less than such price or prices as the board determines. The bonds and notes shall be executed by two officers of the district as provided in the resolution authorizing the same, either or both of whom may use a facsimile signature, the official seal of the district or a facsimile thereof may be affixed thereto or printed thereon as provided in such resolution, and attested, manually or by facsimile signature, by the secretary of the district, and any coupons attached thereto shall bear the signature or facsimile signature of one officer of the district as provided in the authorizing resolution. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds, notes, or coupons ceases to be such officer before delivery of bonds or notes, such signature or facsimile is nevertheless sufficient for all purposes the same as if he had remained in office until such delivery, and in case the seal of the district has been changed after a facsimile has been imprinted on such bonds or notes, such facsimile seal will continue to be sufficient for all purposes.

Any resolution or resolutions authorizing any water resource revenue bonds or notes or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders as may then exist, which provisions shall be a part of the contract with the holders thereof, as to: pledging all or any part of the revenues of the district to secure the payment of the water resource revenue bonds or notes or of any issue thereof; the use and disposition of revenues of the district; a covenant to fix, alter, and collect rentals and other charges so that pledged revenues will be sufficient to pay costs of operation, maintenance, and repairs, pay principal of and interest on bonds or notes secured by the pledge of such revenues, and provide such reserves as may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, replacement and improvement funds, or other special funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds or notes to and among the funds referred to or provided for in the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any water resource project or any other assets of the district; limitations on the purpose to which the proceeds of sale of bonds or notes may be applied and pledging such proceeds to secure the payment of the bonds or notes or of any issue thereof; as to notes issued in anticipation of the issuance of water resource revenue bonds, the agreement of the district to do all things necessary for the authorization, issuance, and sale of such bonds in such amounts as may be necessary for the timely retirement of such notes; limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; the refunding of outstanding bonds or notes; the procedure, if any, by which the terms of any contract with bondholders or note holders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given; limitations on the amount of moneys to be expended by the authority for operating, administrative, or other expenses of the district; securing any bonds or notes by a trust agreement in accordance with section 6119.14 of the Revised Code; and any other matters, of like or different character, which in any way affect the security or protection of the bonds or notes.

Neither the members of the board of trustees of the district nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 11-19-1971



Section 6119.13 - Exemption from bond laws.

The issuance of water resource revenue bonds and notes or water resource revenue refunding bonds under Chapter 6119. of the Revised Code need not comply with any other law applicable to the issuance of bonds or notes.

Effective Date: 11-19-1971



Section 6119.14 - Securing bonds and notes by trust agreements.

In the discretion of a regional water and sewer district, any water resource revenue bonds or notes or water resource revenue refunding bonds or notes issued under Chapter 6119. of the Revised Code may be secured by a trust agreement between the district and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement may pledge or assign revenues of the district to be received, but shall not convey or mortgage any water resource project or any part thereof. Any such trust agreement or any resolution providing for the issuance of such bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as are reasonable and proper and not in violation of law, including convenants setting forth the duties of the district in relation to the acquisition of property, the construction, improvement, maintenance, repair, operation, and insurance of the water resource project or projects in connection with which such bonds or notes are authorized, the rentals or other charges to be imposed for the use or services of any water resource project, the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such water resource project or projects. Any bank or trust company, incorporated under the laws of this state which may act as depository of the proceeds of bonds or notes or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the district. Any such trust agreement may set forth the rights and remedies of the bondholders and noteholders and of the trustee, and may restrict the individual right of action by bondholders and noteholders as is customary in trust agreements or trust indentures securing similar bonds or notes. Such trust agreement may contain such other provisions as the district considers reasonable and proper for the security of the bondholders or noteholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the water resource project or projects. Any such trust agreement or resolution may provide the method whereby the general administrative overhead expenses of the district shall be allocated among the several projects acquired or constructed by it as a factor of the operation expense of each such project.

Effective Date: 11-19-1971



Section 6119.141 - Rights of holders of water resource revenue bonds or notes or trustees.

Any holders of water resource revenue bonds or notes issued under Chapter 6119. of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by such chapter may be restricted by the applicable resolution or such trust agreement, may, by suit, action, mandamus, or other proceedings protect and enforce any rights under the laws of the state or granted under such chapter, trust agreement, or the resolution authorizing the issuance of such bonds or notes, and may enforce and compel the performance of all duties required by such chapter, or by the trust agreement or resolution, to be performed by the regional water and sewer district or any officer thereof, including the fixing, charging, and collection of rentals or other charges.

Effective Date: 11-19-1971



Section 6119.15 - Water resource revenue bonds and notes and water resource revenue refunding bonds not a debt of state.

Water resource revenue bonds and notes and water resource revenue refunding bonds issued pursuant to Chapter 6119. of the Revised Code, do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, and the holders or owners thereof have no right to have taxes levied by the general assembly or taxing authority of any political subdivision of the state for the payment of the principal thereof or interest thereon, but such bonds and notes are payable solely from the revenues and funds pledged for their payment as authorized by such chapter, unless the notes are issued in anticipation of the issuance of bonds or the bonds are refunded by refunding bonds issued under Chapter 6119. of the Revised Code, which bonds or refunding bonds shall be payable solely from revenues and funds pledged for their payment as authorized by such chapter. All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as to both principal and interest, are not debts of the state or any political subdivision thereof, but are payable solely from revenues and funds pledged for their payment.

All expenses incurred in carrying out Chapter 6119. of the Revised Code are payable solely from under such sections. Such sections do not authorize regional water and sewer districts to incur indebtedness or liability on behalf of or payable by the state or any other subdivision thereof.

Effective Date: 11-19-1971



Section 6119.151 - Deposit of funds.

All moneys, funds, properties, and assets acquired by a regional water and sewer district under Chapter 6119. of the Revised Code, whether as proceeds from the sale of water resource revenue bonds or as revenues, or otherwise, shall be held by it in trust for the purposes of carrying out its powers and duties, shall be used and reused as provided in such sections, and shall at no time be part of other public funds. Such funds, except as otherwise provided in any resolution authorizing its water resource revenue bonds or in any trust agreement securing the same, or except when invested pursuant to section 6119.16 of the Revised Code, shall be kept in depositories as selected by the district in the manner provided in section 135.12 of the Revised Code, and the deposits shall be secured as provided in section 135.18 of the Revised Code. The resolution authorizing the issuance of such bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustee of such moneys and hold and apply them for the purposes thereof, subject to such conditions as Chapter 6119. of the Revised Code and such resolution or trust agreement provided.

Effective Date: 11-19-1971



Section 6119.16 - Investment in United States notes, bonds, or other obligations.

Moneys in the funds of a regional water and sewer district, except as otherwise provided in any resolution authorizing the issuance of its water resource revenue bonds or in any trust agreement securing the same, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States or of any agency or instrumentality thereof, or in obligations of this state or any political subdivision thereof. Income from all such investments of moneys in any fund shall be credited to such funds as the district determines, subject to the provisions of any such resolution or trust agreement, and such investments may be sold at such times and at such prices as the district determines.

Effective Date: 11-19-1971



Section 6119.17 - Tax levy to pay interest on and to retire bonds.

Upon the creation of a regional water and sewer district, the board of trustees thereof may submit to the electors within the territorial limits of the district the question of issuing bonds of such district and also the necessity of the levy of a tax outside the limitation imposed by Section 2 of Article XII, Ohio Constitution, to pay the interest on and to retire the bonds. Such bonds when so approved by the electors may be issued to pay any portion of the cost of one or more water resource projects or parts thereof and may include any portion of the cost of water resource projects to be specially assessed. The proceedings for such election and for the issuance and sale of such bonds shall be as provided by Chapter 133. of the Revised Code. If a majority of those voting upon the proposition vote in favor thereof, the board of trustees of such district may proceed to issue such bonds and to levy a tax outside the ten-mill limitation sufficient in amount to pay the interest on and retire such bonds at maturity. Notes may be issued in anticipation of such bonds as provided in section 133.22 of the Revised Code.

Effective Date: 10-30-1989



Section 6119.18 - Tax levy for current expenses of district.

The board of trustees of a regional water and sewer district, by a vote of two-thirds of all its members, may declare by resolution that it is necessary to levy a tax in excess of the ten-mill limitation for the purpose of providing funds to pay current expenses of the district or for the purpose of paying any portion of the cost of one or more water resource projects or parts thereof or for both of such purposes, and that the question of such tax levy shall be submitted to the electors of the district at a general or primary election. Such resolution shall conform to the requirements of section 5705.19 of the Revised Code, except as otherwise permitted by this section and except that such levy may be for a period not longer than ten years. The resolution shall go into immediate effect upon its passage and no publication of the resolution is necessary other than that provided for in the notice of election. A copy of such resolution shall, immediately after its passage, be certified to the board of elections of the proper county or counties in the manner provided by section 5705.25 of the Revised Code, and such section shall govern the arrangements for the submission of such question and other matters with respect to such election to which such section refers. Publication of the notice of that election shall be made in one newspaper of general circulation in the district once a week for two consecutive weeks prior to the election, or as provided in section 7.16 of the Revised Code. If the board of elections operates and maintains a web site, the board of elections shall post notice of the election on its web site for thirty days prior to the election.

If a majority of the electors voting on the question vote in favor thereof, the board may make the necessary levy within the district at the additional rate or at any lesser rate on the tax list and duplicate for the purpose or purposes stated in the resolution.

The taxes realized from such levy shall be collected at the same time and in the same manner as other taxes on such tax list and duplicate and such taxes, when collected, shall be paid to the district and deposited by it in a special fund which shall be established by the district for all revenues derived from such levy and for the proceeds of anticipation notes which shall be deposited in such fund.

After the approval of such levy, the district may anticipate a fraction of the proceeds of such levy and, from time to time, during the life of such levy, issue anticipation notes in an amount not exceeding fifty per cent of the estimated proceeds of such levy to be collected in each year up to a period of five years after the date of issuance of such notes, less an amount equal to the proceeds of such levy previously obligated for each year by the issuance of anticipation notes, provided that the total amount maturing in any one year shall not exceed fifty per cent of the anticipated proceeds of such levy for that year. Each issue of notes shall be sold as provided in Chapter 133. of the Revised Code, and shall, except for such limitation that the total amount of such notes maturing in any one year shall not exceed fifty per cent of the anticipated proceeds of such levy for that year, mature serially in substantially equal installments during each year over a period not to exceed five years after their issuance.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-30-1989; 06-01-2006



Section 6119.181 to 6119.183 - [Repealed].

Effective Date: 11-19-1971



Section 6119.19 - System of sanitary and/or storm water sewerage.

In addition to the power conferred by sections 6119.01 to 6119.42, inclusive, of the Revised Code, to construct sewers and levy assessments therefor, and in the absence or insufficiency of a plan provided for in section 6119.31 of the Revised Code, the board of trustees of a regional water and sewer district may provide a system of sanitary and/or storm water sewerage, herein referred to only as sewerage, for any part of the area included within the district. Such a plan shall be devised with regard to the present and prospective needs and interests of the area, and shall be confirmed by the board.

Effective Date: 09-17-1957



Section 6119.20 - Division of district into sewer districts for securing efficient sewerage.

The plan devised in accordance with section 6119.19 of the Revised Code shall be formed with a view to the division of the regional water and sewer district into as many sewer districts as are necessary for securing efficient sewerage. Each of the districts shall be designated by name or number and shall consist of one or more main sewers with the necessary branch or connecting sewers, the main sewers having their outlets in a proper place. The districts shall be so arranged as to be independent of each other so far as practicable.

Effective Date: 10-01-1953



Section 6119.21 - Plan to show main sewers and all branch sewers.

The plan devised in accordance with section 6119.19 of the Revised Code shall be so prepared as to show the size, location, inclination, and depth below the surface of all main sewers and all branch sewers connected therewith.

Effective Date: 10-01-1953



Section 6119.22 - Notice of and examination of plan.

When a plan of sewerage devised in accordance with section 6119.19 of the Revised Code has been prepared, the board of trustees of the regional water and sewer district shall give at least ten days' notice in one newspaper of general circulation in such area or give notice as provided in section 7.16 of the Revised Code, stating that such plans have been prepared and are filed in the office of the secretary of the board for examination and inspection by the parties interested.

Any objection to such plan shall then be made to the board and it may amend or correct such plan, and shall thereupon file it as amended, or if no amendments are made, it shall file the original plan in the office of the secretary.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 6119.23 - Plan amendment.

Before or after the construction of all or a part of the sewers provided for by a plan of sewerage devised in accordance with section 6119.19 of the Revised Code, the board of trustees of the regional water and sewer district may amend such plan by providing for such intercepting sewers, without regard to sewer districts, as are necessary to furnish an additional outlet for the system so adopted, and to provide for the construction thereof as provided in sections 6119.01 to 6119.42, inclusive, of the Revised Code, and apportion the cost and expense thereof equitably among the districts directly or indirectly sewered, in whole or in part thereby, or assess and collect the amount apportioned to each district, or the board may apportion a part only of such cost and expense among the districts directly or indirectly sewered, in whole or in part thereby, and provide for the payment of the residue thereof by the district. The board may also amend such plan by making new sewer districts, by subdividing districts already established, giving a name and number thereto, or provide for the construction of the main and branch sewers therein, and may assess the cost and expense thereof upon the lots and lands within the area or district according to benefits.

Effective Date: 10-01-1953



Section 6119.24 - Designate portions of work required for immediate use.

After the plan of sewerage devised in accordance with section 6119.19 of the Revised Code has been adopted and approved, the board of trustees of the regional water and sewer district shall designate such portions of the work as are required for immediate use. The designation shall be by districts or areas and shall show what districts, areas, or parts thereof are to be improved. The board may order its officers to make an estimate of the cost and expense of constructing the work or such portions thereof as have been designated and report them to the board.

Effective Date: 10-01-1953



Section 6119.25 - Publication of resolution of necessity.

When the board of trustees of a regional water and sewer district deems it necessary to construct all or a part of the sewers provided for in the plan devised in accordance with section 6119.19 of the Revised Code, the board shall declare by resolution the necessity thereof. Such resolution shall contain a declaration of the necessity of such improvement, a statement of the districts, areas, or parts thereof proposed to be constructed, the character of the materials to be used, a reference to the plans and specifications, where they are on file, and the mode of payment therefor, and shall publish the resolution once a week for not less than two nor more than four consecutive weeks in one newspaper of general circulation in the area or as provided in section 7.16 of the Revised Code.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 10-01-1953



Section 6119.26 - Resolution for proceeding for improvement.

After the publication of the notice required by section 6119.25 of the Revised Code, the board of trustees of the regional water and sewer district shall determine whether it will proceed with the proposed improvement or not. If the board decides to proceed with the improvement a resolution for that purpose shall be passed. Such resolution shall contain a statement naming the districts or parts thereof proposed to be constructed, the character of the material to be used, a reference to the plans and specifications, the mode of payment thereof, and shall provide for assessing the cost of the improvement upon the lots and land in each district as other assessments are levied.

Effective Date: 01-01-1962



Section 6119.27 - Assessment and collection of assessment.

If it deems it expedient, the board of trustees of the regional water and sewer district may assess the real estate as provided in the resolution to improve and collect such assessments, or may issue bonds in anticipation of the collection of such assessments before the work is done or contracted for. The board may delay such assessment until the work is completed and upon the filing of a certificate showing the completion of the work assess the real estate as provided in the resolution to improve. Any person so assessed may pay his proportion of the assessment in cash within thirty days from the date of the levy thereof upon due notice being given. If any such assessment is twenty-five dollars or less or if any unpaid balance of an assessment is twenty-five dollars or less, it shall be paid in full and not in installments at the time the first or next installment would otherwise become payable.

Effective Date: 10-30-1969



Section 6119.28 - Construction contracts award and payment.

The construction contracts authorized in Chapter 6119. of the Revised Code shall be awarded to the lowest and best bidder in the manner provided in section 6119.10 of the Revised Code and shall be paid for in the same manner as provided for payment of municipal contracts in Chapter 735. of the Revised Code.

Effective Date: 10-10-1963



Section 6119.29 - Construction of main sewers and drains and branch sewers and drains without adoption of plan.

If in its opinion it is expedient, the board of trustees of a regional water and sewer district may provide for the construction of main sewers and drains and branch sewers and drains connecting therewith without previously adopting any plan of sewerage or division of the area or any part thereof into districts, and may assess the cost and expense of such construction upon such lots and lands as are designated in the resolution to improve, or such cost and expense may be paid from the general fund of the district, as the board determines. Such proceedings shall be had in respect to such improvements and assessments as are provided for in sections 6119.01 to 6119.42, inclusive, of the Revised Code, for the construction of main or branch sewers according to a previously adopted plan.

Effective Date: 10-01-1953



Section 6119.30 - Anticipation bonds and notes.

The issuance of bonds and notes in anticipation of the collection of special assessments shall be accomplished as provided in Chapter 6119. of the Revised Code.

Effective Date: 11-19-1971



Section 6119.31 - Resolution for tax levy.

The board of county commissioners at any time not less than ninety days before the general election in any year, by a vote of two-thirds of its members, may declare by resolution that the amount of taxes which may be raised within the ten-mill limitation will be insufficient to provide an adequate amount for the necessary requirements of the county, and that it is necessary to levy a tax in excess of such limitation for the purpose of paying the cost of the preparation of plans, specifications, surveys, soundings, drillings, maps, and other data needed or determined necessary in order to develop plans for the proper purification, filtration, and distribution of water or proper collection and treatment of sewage within the county or a part thereof, or beyond the limits of the county but within the same drainage area as is in part within the county.

Such resolution shall be confined to a single purpose and shall specify the amount of increase in rate which it is necessary to levy, not to exceed three-tenths of a mill, the purpose thereof, the number of years during which such increase shall be in effect, not to exceed five years, which increase may or may not include a levy upon the duplicate of the current year.

Such resolution shall go into effect upon its passage and no publication of it is necessary other than that provided for in the notice of election.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 6119.32 - Election on tax levy.

A copy of the resolution provided for in section 6119.31 of the Revised Code shall be certified to the board of elections for the county not less than ninety days before the general election in any year and said board shall submit the proposal to the electors of the county at the succeeding November election in accordance with section 5705.25 of the Revised Code.

If the per cent required for approval of a levy as set forth in section 5705.26 of the Revised Code vote in favor thereof, the board of county commissioners may levy a tax within the county at the additional rate outside the ten-mill limitation during the period and for the purpose stated in the resolution, or at any less rate or for any less number of years.

Amended by 128th General AssemblyFile No.29,HB 48, §1, eff. 7/2/2010.

Effective Date: 03-23-1981



Section 6119.33 - Funds and proceed appropriated from levy.

All funds and proceeds received from the levy of the tax approved as provided in section 6119.32 of the Revised Code may be appropriated in whole or in part by the board of county commissioners to the regional planning commission, the county planning commission, or to any regional water and sewer district for the purpose of preparing plans for the proper purification, filtration, and distribution of water or proper collection and treatment of sewage.

Effective Date: 10-01-1953



Section 6119.34 - Right of entry.

The regional planning commission, the county planning commission, or any regional water and sewer district undertaking the preparation of plans for the proper purification, filtration, and distribution of water or proper collection and treatment of sewage, or their authorized agents and employees, after proper notice, may enter upon any lands, waters, and premises in the state for the purpose of making or preparing surveys, soundings, drillings, examinations, maps, or other data needed or determined necessary or proper for the preparation of such plans. Such entry is not a trespass, nor is an entry for such purposes an entry under any condemnation proceedings which are then pending. The owner of such lands, waters, or premises shall be reimbursed for any actual damage resulting to such lands, waters, and premises, and to private property located in, on, along, over, or under such lands, waters, and premises, as a result of such activities.

Effective Date: 10-01-1953



Section 6119.35 - Environmental protection agency to approve or reject plans.

Upon the completion of plans for the proper purification, filtration, and distribution of water or proper collection and treatment of sewerage, the board of county commissioners, the regional planning commission, the county planning commission, or any regional water and sewer district which has prepared such plans shall file a copy thereof with the environmental protection agency, which may approve or reject any provisions thereof. In deciding whether to approve or reject the plan, the agency shall consider, among other factors, the protection of the public health, and compliance with air and water quality standards and regulations and solid waste disposal requirements. If such agency rejects such plans or refers them back for amendment, other or amended plans shall be prepared. If the agency approves such plans, it shall certify a copy of its action and thereafter any district may proceed to carry such plans into effect.

Effective Date: 10-23-1972



Section 6119.36 - Issuing securities in lieu submitting tax levy to electors.

In lieu of submitting to the electors for approval the question of a tax levy outside the ten-mill limitation and levying that tax following approval, as provided for in sections 6119.31 and 6119.32 of the Revised Code, the board of county commissioners may issue securities, as defined in section 133.01 of the Revised Code, including anticipatory securities, for the purpose of paying the cost of the preparation of the data needed or determined to be necessary or appropriate in order to plan for the proper supply, purification, filtration, and distribution of water, the proper collection, treatment, and disposal of sewage, or the proper collection, control, abatement, or treatment of surface and subsurface drainage, each and all within the limits of the county or a part of the county or beyond the limits of the county but within the same drainage area as is in part within the county, and, if the board determines it to be necessary or appropriate, for the purpose of paying the costs of acquiring real estate or interests in real estate for improvements for one or more of those purposes. The data may include, but are not limited to, plans, specifications, estimates of cost, drillings, maps, soundings, surveys, and tentative assessments against properties that are potentially benefited. The securities shall be in an amount not exceeding the total estimated cost of the preparation of the data and of making any acquisitions of real estate or interests in real estate, together with all other items of cost that are incident to that preparation or those acquisitions and that are described in division (B) of section 133.15 of the Revised Code.

Prior to the issuance or the first issuance of the securities, the board shall determine that the funds allocated for general operating expenses of the county are insufficient to pay both those operating expenses for the current year and the total estimated cost to be financed under authority of this section.

The securities shall be Chapter 133. securities, and their issuance shall be subject to that chapter, except that the maximum maturity of the securities shall not exceed ten years. The proceeds of securities issued for the purpose of paying costs of the improvements for which the data is prepared or for which any acquisition of real estate or interest in real estate is made may be applied, without reduction of their maximum maturity, to retire anticipatory securities issued pursuant to this section.

All moneys raised by the issuance of securities pursuant to this section shall be applied to the purposes provided for in section 6119.31 of the Revised Code and in this section.

Effective Date: 03-12-2001



Section 6119.37 - Civil service status of employees.

(A) Any employees of a political subdivision who are in the classified service under Chapter 124. of the Revised Code, and who because of the transfer of a facility of such political subdivision to a regional water and sewer district become the employees of such district, shall, while in the continuous employment of such district, not be reduced in pay or position, suspended, or removed except in accordance with section 124.34 of the Revised Code.

(B) Division (C) of this section applies to the persons described in that division and to all former employees of a municipal corporation who:

(1) Were employed in the municipal departments responsible for supplying water or for collecting, treating, and disposing of waste water;

(2) Were granted employment rights and protection under the charter of the municipal corporation or provisions adopted pursuant to the charter similar to those granted to employees in the classified state service under Chaper 124. of the Revised Code; and

(3) Lost their employment with the municipal corporation because of the creation or expansion of a regional water and sewer district or because of the transfer of a facility of the municipal corporation to a regional water and sewer district and became employees of the district after the creation, expansion, or transfer.

(C) All persons described in division (B) of this section shall, while employed by the district, be subject to the provisions of Chapter 124. of the Revised Code that govern the appointment, promotion, transfer, reinstatement, lay-off, reduction in pay or position, suspension, removal, and political activity of employees in the classified state service, and for the purposes of these provisions shall be treated as if they were employees in the classified state service. This division also applies to all persons employed by a regional water and sewer district after persons described in divisions (B)(1), (2), and (3) of this section become employees of the district.

(D) As used in this section:

(1) "Regional water and sewer district" includes a district organized under this chapter that has been designated as either a regional water district or a regional sewer district as provided in division (U) of section 6119.011 of the Revised Code.

(2) "State service" has the same meaning as given in section 124.01 of the Revised Code.

Effective Date: 10-22-1980



Section 6119.38 - Auditing by state auditor.

Any regional water and sewer district is subject to audit by the auditor of state, who shall furnish to each political subdivision whose territory is in whole or in part within such district a copy of his audit report.

Effective Date: 07-01-1985



Section 6119.39 - Public employees retirement system members.

A regional water and sewer district is an employer and all employees of such district are public employees within the meaning of section 145.01 of the Revised Code. Such district and its employees are subject to Chapter 145. of the Revised Code.

Effective Date: 11-19-1971



Section 6119.40 - Exemption from taxes.

The exercise of the powers granted by Chapter 6119. of the Revised Code, will in all respects be for the benefit of the people and for the increase of their prosperity and the improvement of their health and living conditions. The operation and maintenance of public works by the board of trustees of a regional water and sewer district constitute the performance of essential governmental functions. Such district shall not be required to pay any taxes or assessments upon any real or personal property acquired, owned, used, or controlled by it under Chapter 6119. of the Revised Code, or upon the income or gross receipts therefrom, and the bonds and notes issued under such sections and the transfer of income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 09-03-1986



Section 6119.41 - Power to contract.

The board of trustees of a regional water and sewer district may enter into contracts or other arrangements with the United States government or any department thereof, with persons, firms, or corporations, with public corporations and the state government of this state or other states, with drainage, conservation, conservancy, sewer, park, or other improvement districts in this or other states for co-operation or assistance in planning, constructing, maintaining, using, and operating the works of the district, or in minimizing or preventing damage to its properties, works, and improvements, or for making surveys, investigations, or reports thereon.

Effective Date: 10-01-1953



Section 6119.42 - Levy and collection of special assessments.

Any regional water and sewer district may levy and collect special assessments as provided in Chapter 6119. of the Revised Code. The board of trustees of such district may assess upon abutting, adjacent, contiguous, or other specially benefited lots or lands in the district all or any part of the cost connected with the improvement of any street, alley, or public road or place, or a property or easement of the district by constructing any water resource project or part thereof which the board declares conducive to the public health, safety, convenience, or welfare by any one or more of the following methods:

(A) By a percentage of the tax value of the property assessed;

(B) In proportion to the benefits which result from the project;

(C) By the foot front of the property bounding and abutting upon the project.

The proceedings looking to such assessment may include more than one street, alley, or public road or place, or parcel of property or easement of the district.

Effective Date: 11-19-1971



Section 6119.43 - Purposes of special assessments.

The cost of constructing a water resource project to be paid for directly or indirectly, in whole or in part, by funds derived from special assessments may include but need not be limited to:

(A) The purchase price of real estate or any interest therein when acquired by purchase, or when acquired by appropriation;

(B) The cost of preliminary and other surveys;

(C) The cost of preparing plans, specifications, profiles, and estimates;

(D) The cost of printing, serving, and publishing notices and any legislation required;

(E) The cost of all special proceedings;

(F) The cost of labor and material, whether furnished by contract or otherwise;

(G) Interest on bonds or notes issued in anticipation of the levy and collection of the special assessments;

(H) The total amount of damages resulting from the project which are assessed in favor of any owner of lands affected by the project, and interest thereon;

(I) The cost incurred in connection with the preparation, levy, and collection of the special assessments, including legal expenses incurred by reason of the project;

(J) Incidental costs connected with the project.

Effective Date: 11-19-1971



Section 6119.44 - Description of property to be assessed.

In all proceedings in which lots or lands are to be charged with special assessments to provide funds for the construction of a water resource project, such lots and lands bounding and abutting upon the project may be described as all the lots and lands bounding and abutting upon such project between and including the termini of the project and those lots and lands which do not so bound and abut may be described by their appropriate lot numbers or by metes and bounds.

Effective Date: 11-19-1971



Section 6119.45 - Payment of assessments by annual installments.

Special assessments for the construction of a water resource project under Chapter 6119. of the Revised Code shall be payable in such number of annual installments, not less than one, and at such times as the board of trustees prescribes.

Effective Date: 11-19-1971



Section 6119.46 - Filing of resolution of necessity for special assessments.

When it is considered necessary to construct a water resource project to be paid for in whole or in part by special assessments levied under Chapter 6119. of the Revised Code, plans, specifications, and profiles of the proposed project showing the anticipated grade of the project after completion with reference to any property abutting thereon, and an estimate of the cost of the project shall be prepared and filed in the office of the secretary of the board of trustees of the regional water and sewer district and shall be open to the inspection of all persons with interests therein. After such plans, specifications, profiles, and estimate of cost of the project have been filed in the office of the secretary, the board may declare the necessity of constructing such project by the passage of a resolution.

Such resolution shall:

(A) State the nature and location of the project and the lots or parcels of land to be assessed for the project;

(B) Approve the plans, specifications, profiles, and estimate of cost of the proposed project on file as provided in this section;

(C) State that the entire cost of the project is to be specially assessed or state what part of the cost is to be paid for by the district and what part is to be specially assessed;

(D) State the method or methods of levying the special assessments in accordance with section 6119.42 of the Revised Code;

(E) State the mode of payment and the number of annual installments of the special assessments to be levied;

(F) State whether or not bonds shall be issued in anticipation of the collection of the special assessments;

(G) Provide for the preparation of a list of estimated assessments in accordance with the method or methods of assessment set forth in the resolution, showing the amount of the assessment against each lot or parcel of land to be assessed. Such list of estimated assessments shall be filed in the office of the secretary of the board of trustees.

Effective Date: 11-19-1971



Section 6119.47 - Notice of estimates of special assessments.

Notice of the passage of a resolution of necessity and the filing of the estimated assessments under section 6119.46 of the Revised Code shall, after the estimated assessments have been prepared and filed as provided by such section, be served by the secretary of the board of trustees of the regional water and sewer district, or a person designated by such secretary, upon the owners of the lots or parcels of land to be assessed for the proposed project, in the same manner as service of summons in civil cases, or by certified mail addressed to such owners at their last known addresses or to the addresses to which tax bills are sent, or by a combination of the foregoing methods. If it appears by the return of service or the return of the certified mail notice that one or more of the owners cannot be found, such owners shall be served by publication of the notice once in at least one newspaper having a general circulation within the district. The notice shall also set forth the place where such estimated assessments are on file and are open for public inspection. The return of the person serving the notice or a certified copy thereof or a returned receipt for notice forwarded by certified mail accepted by the addressee or anyone purporting to act for him shall be prima-facie evidence of the service of notice under this section.

Effective Date: 11-19-1971



Section 6119.48 - Objection to special assessments.

The owner of any lot or parcel of land who objects to the assessment against such lot or parcel as set forth in the estimated assessments filed under section 6119.46 of the Revised Code shall file such objection, in writing, with the secretary of the board of trustees of the regional water and sewer district within twenty-eight days from the date of completion of the notice required under section 6119.47 of the Revised Code. Such objection shall include the address for mailing of the notice provided in section 6119.49 of the Revised Code. An owner who fails so to file such an objection shall be deemed to have waived any objection to his assessment.

Effective Date: 11-19-1971



Section 6119.49 - Assessment equalization board appointment and duties.

In the event that the owner of any lot or parcel of land to be assessed objects to the estimated assessments as provided in section 6119.48 of the Revised Code, the board of trustees of the regional water and sewer district shall appoint an assessment equalization board consisting of three disinterested persons residing in the district, and shall fix the time and place for the hearing by such board of such objections, and the secretary of the board of trustees shall notify, by certified mail, the persons so objecting of the time and place of such hearing. Such notice shall be mailed at least five days before the date of such hearing. In the event that all lands within the district are to be subject to assessment, the assessment equalization board shall consist of three disinterested persons residing outside the district.

On the day appointed by the board of trustees for that purpose, the assessment equalization board shall meet and take an oath before a proper officer to honestly and impartially discharge its duties. It shall at such meeting, or at any adjournment thereof, hear and determine all objections to the estimated assessments which have been filed under section 6119.48 of the Revised Code, and shall equalize such estimated assessments as it thinks proper to conform to the standard or standards prescribed in the resolution adopted under section 6119.46 of the Revised Code.

If the assessment equalization board determines to increase the estimated assessment against any lot or parcel of land or to assess any lot or parcel of land not included in the estimated assessments, the assessment equalization board shall notify the owner of such lot or parcel by certified mail of such fact and set a time and place for a hearing on such increase or assessment. Such notice shall be mailed at least ten days before the date of such hearing.

After the completion of all hearings provided for in this section, the assessment equalization board shall report to the board of trustees its recommendations, including any changes which should be made in the estimated assessments.

The board of trustees may approve or disapprove the report, including any changes recommended by the assessment equalization board in the estimated assessments.

In the event the board of trustees disapproves the report of the assessment equalization board, it shall appoint a new equalization board and shall fix the time and place for the hearing by such new board of objections to the estimated assessments. Such new board shall have the same powers and duties and shall proceed in the same manner as the original board.

Effective Date: 11-19-1971



Section 6119.50 - Claims for damages.

An owner of a lot or parcel of land claiming that he will sustain damages by reason of a proposed project, to be paid for in whole or in part by special assessments, shall, within twenty-eight days from the date of completion of the notice required under section 6119.47 of the Revised Code, file a claim in writing with the secretary of the board of trustees of the regional water and sewer district, setting forth the amount of the damages claimed and a general description of the property with respect to which it is claimed that such damages will accrue. An owner who fails to file such claim shall be deemed to have waived damages and shall be barred from filing a claim or receiving damages. This section applies to all damages which will obviously result from the project, but shall not deprive the owner of his right to recover damages arising, without his fault, from the acts of the district or its agents. If, subsequent to the filing of such claim, the owner sells the property, or any part thereof, the assignee has the same right to damages which the owner would have had without the transfer.

When claims for damages are filed under this section and the board determines in the resolution adopted under section 6119.51 of the Revised Code that the damages shall be assessed before commencing such project, the board shall, within ten days after the passage of the resolution to proceed with the project under such section, make a written application to the court of common pleas for a jury. If the board determines that the damages shall be assessed after the completion of the project, the board shall make such written application within ten days after the completion of such project. The court shall direct the summoning of a jury in the manner provided by section 163.10 of the Revised Code, and shall fix the time and place for the inquiry and the assessment of such damages, which inquiry and assessment shall be confined to such claims.

The jury summoned under this section shall be sworn to inquire into and assess the actual damages in each case separately, under such rules and instructions as are given it by the court. When the jury cannot agree, it may be discharged, but the court may receive its verdict as to one or more of the claimants and discharge it with respect to the parties concerning whose claims it cannot agree. In case of the discharge of the jury because of such disagreement, a new jury shall be summoned and the same proceedings shall be had with respect to the claims concerning which there was no verdict.

If the jury summoned under this section finds no damages, the costs of the inquiry shall be taxed against the claimant or claimants and collected on execution. In other cases, the costs shall be paid by the district.

This section does not apply to an application for an injunction or other proceeding to which it may be necessary for such applicant to resort in case of urgent necessity.

Effective Date: 11-19-1971



Section 6119.51 - Resolution of intent to proceed with special assessment improvement.

The board of trustees of a regional water and sewer district which has adopted a resolution under section 6119.46 of the Revised Code declaring the necessity of constructing a water resource project shall, after the expiration of the time for filing claims for damages under section 6119.50 of the Revised Code, and, in the event that objections to the estimated assessments have been filed under section 6119.48 of the Revised Code, and the report of the assessment equalization board has been approved under section 6119.49 of the Revised Code, determine whether or not it will proceed with the proposed project.

In the event that the board determines to proceed with the construction of a project it shall pass a resolution which shall:

(A) State the intention of the board to proceed with the project in accordance with the resolution of necessity adopted under section 6119.46 of the Revised Code.

(B) Adopt the estimated assessments prepared and filed in accordance with the resolution of necessity passed under section 6119.46 of the Revised Code, or, in the event objections to such estimated assessments have been filed under section 6119.48 of the Revised Code, adopt the estimated assessments approved by the board under section 6119.49 of the Revised Code.

(C) State whether or not claims for damages filed in accordance with section 6119.50 of the Revised Code shall be judicially inquired into before commencing or after completing the proposed project.

Effective Date: 11-19-1971



Section 6119.52 - Revision and finalization of assessments.

A water resource project authorized under section 6119.51 of the Revised Code shall be constructed in accordance with section 6119.10 of the Revised Code and, after the actual cost of such project has been ascertained, the board of trustees of the regional water and sewer district shall by resolution assess, in the manner provided in the resolution of necessity adopted under section 6119.46 of the Revised Code, upon the lots and lands enumerated in the estimated assessments adopted under section 6119.51 of the Revised Code, the total cost of the project or such lesser portion thereof as is to be specially assessed and such assessment as to each lot or parcel of land shall be increased or decreased in the same proportion to the estimated assessment on each such lot or parcel of land as the actual cost of the project bears to the estimated cost of the project upon which the estimated assessment was based. All such assessments shall be payable as provided in the resolution of necessity adopted under section 6119.46 of the Revised Code, and shall be final upon the adoption of the resolution provided for in this section.

Assessments made under this section shall be filed with the secretary of the board of trustees of the regional water and sewer district and shall be open to public inspection.

Upon the passage of such resolution levying special assessments, the board shall publish notice of the passage of such resolution once in at least one newspaper having a general circulation in the district, stating that such assessment has been made and is on file in the office of the secretary for the inspection and examination of persons interested therein.

Such special assessments are payable by the time and in the manner stipulated in such resolution, except that any such assessment in the amount of twenty-five dollars or less, or any unpaid balance or any such assessment which is twenty-five dollars or less, shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due and payable, and are a lien from the date of the passage of such resolution upon the respective lots or parcels of land assessed.

Effective Date: 11-19-1971



Section 6119.53 - Penalty and interest.

When special assessments levied but uncollected by a district pursuant to Chapter 6119. of the Revised Code are pledged to the repayment of water resource revenue bonds or notes issued by the district, the interest accrued or to accure before the first installment of such assessments shall be collected on such bonds or notes and shall be treated as part of the cost of the project for which such assessments are made. The assessments levied and collected or to be collected in installments which are pledged to the repayment of water resource revenue bonds and notes shall bear interest at the same rate and for the same period as such bonds or notes. When the contribution of a regional water and sewer district, under an agreement between the district and the Ohio water development authority provided for in section 6121.13 of the Revised Code for the construction of a project for which the district can levy assessments as provided in Chapter 6119. of the Revised Code is to be made over a period of time from the proceeds of the collection or assessments, the interest accrued and to accrue before the first installment of such assessment shall be collected that is payable by such district on such contribution under such agreement shall be treated as part of the cost of the project for which such assessments are made, and that portion of such assessments as is collected in installments shall bear interest at the same rate that the district is obligated to pay on its contribution under such agreement and for the same period of time as the contribution is to be made under such agreement. If the assessments or any installment thereof are not paid when due, they shall bear interest until the payment thereof at the same rate as such contribution or as the bonds or notes issued in anticipation thereof, and the county auditor shall annually place upon the tax list and duplicate the penalty and interest as provided in Chapter 6119. of the Revised Code.

Effective Date: 11-19-1971



Section 6119.54 - Collection of special assessments.

When any special assessment is levied under sections 6119.52 and 6119.58 of the Revised Code, and water resource revenue bonds or notes of the regional water and sewer district are issued pledging the same, the secretary of the board of trustees of the district shall on or before the second Monday in September of each year, certify such assessment to the county auditor, stating the amounts and the time of payment. The auditor shall place the assessment upon the tax list and duplicate in accordance therewith. The county treasurer shall collect the assessment in the same manner and at the time as other taxes are collected, and shall pay the amounts collected, together with interest and penalty, to the secretary, to be applied by him to the payment of such bonds or notes and interest thereon, and for no other purpose.

For the purpose of enforcing such collection, the county treasurer shall have the same power and authority as allowed by law for the collection of state and county taxes. Each installment of such assessments remaining unpaid after becoming due and collectible shall be delinquent and bear the same penalty and interest as delinquent taxes. The authorized legal representative of any such district may act as attorney for the county treasurer in actions brought for the enforcement of the lien of such delinquent assessments.

When a special assessment is made on real estate subject to a life estate, the assessment shall be payable by the tenant for life, but upon application by the life tenant to a court of competent jurisdiction, by action against the owner of the estate in fee, such court may apportion the cost of the assessment between the life tenant and the owner in fee in proportion to the relative value of the improvement to their estates, respectively, to be ascertained and determined by the court on principles of equity.

In placing any assessment on the tax list and duplicate the county auditor shall add to each assessment such per cent as he deems necessary to defray the expense of collecting it.

Effective Date: 09-21-1982



Section 6119.55 - Proceedings for recovery of assessment.

If the payment of a special assessment which has not been certified to the county auditor for collection is not made by the time stipulated in the resolution providing therefor, the amount assessed, with interest, and a forfeiture of ten per cent thereon, may be recovered by suit before a court of competent jurisdiction, in the name of the regional water and sewer district, to enforce the lien against the lots and lands charged with such assessment.

Proceedings for the recovery of the assessment may be instituted by the district to enforce the lien against all the lots or lands, or any of them embraced in any one assessment, but the judgment or decree shall be rendered severally or separately for the amount assessed. Any proceeding may be severed, in the discretion of the court, for the purpose of trial, review, or appeal when an appeal is allowed.

In proceedings to enforce the lien, when the owner of any lot or land assessed is a nonresident of this state, or is unknown, notice shall be given by publication in the manner prescribed by law in similar cases.

If, in any action for the recovery of a special assessment, it appears that by reason of any technical irregularity or defect, whether in the proceedings of the board of trustees or of any officer of the district, or in the plans or estimates, or otherwise, the assessment has not been properly made upon any lot or parcel of land sought to be charged, the court may nevertheless, on satisfactory proof that expense has been incurred which is a proper charge against such lot or parcel of land in question, render judgment for the amount properly charged against it. The court shall make such order for the payment of the costs as is equitable and proper.

The board of trustees may order the secretary of such board, or any other proper officer of the district, to certify any unpaid assessment levied under sections 6119.52 and 6119.58 of the Revised Code to the county auditor, and the amount so certified shall be placed upon the tax list and duplicate by the auditor, and shall, with a ten per cent penalty to cover interest and cost of collection, be collected with and in the same manner as state and county taxes and credited to the district. Such ten per cent penalty shall in no case be added unless at least thirty days have intervened between the date of the passage of the resolution making the levy and the time of certifying it to the auditor for collection.

Effective Date: 11-19-1971



Section 6119.56 - Lien of assessment or any installment.

The lien of an assessment or any installment thereof shall continue for two years from date of passage of the resolution under section 6119.52 or 6119.58 of the Revised Code, and no longer, unless the regional water and sewer district, before the expiration of such time, causes it to be certified to the county auditor for entry upon the tax list and duplicate, for collection, or causes the proper action to be commenced in a court having jurisdiction thereof, to enforce the lien against such lots or lands, in which case the lien shall continue in force so long as the assessment or any installment thereof remains on the tax list uncollected, or so long as the action is pending, and any judgment obtained under and by virtue thereof remains in force and unsatisfied.

If an action for the recovery of an assessment is commenced within due time, and a judgment therein for the plaintiff is reversed, or if the plaintiff fails in such action otherwise than upon the merits and the time limited for the action has expired, a new action may be commenced within one year after such reversal or failure.

A court of common pleas shall have the jurisdiction authorized by Chapter 6119. of the Revised Code for the collection of any charge or debt or the enforcement of any lien, notwithstanding the amount involved is less than that to which the jurisdiction is limited in other cases. Such court may make such special rules concerning the class of cases authorized to be brought under such chapter as will tend to expedite the disposition and prevent unnecessary costs.

Effective Date: 11-19-1971



Section 6119.57 - Additional assessment to supply deficiencies.

If an assessment proves insufficient to pay the cost of a water resource project, the board of trustees of a regional water and sewer district may levy an additional assessment to supply the deficiency. Such additional assessment shall be levied against the same properties as were assessed for the cost of the project and shall be assessed among such properties in the same proportion as the assessment for the cost of the project was levied. In case a larger amount from an assessment than is necessary to pay the cost of the project or to retire the bonds or notes issued in anticipation thereof, the amount of such assessments collected in excess of that necessary to pay such cost or retire such bonds or notes shall be returned to the persons from whom it was collected in proportion to the amounts collected from each such person respectively.

When it appears to the board that a special assessment is invalid by reason of informality or irregularity in the proceedings, or when an assessment is adjudged to be illegal by a court of competent jurisdiction, the board may order a reassessment whether the project has been made or not.

Proceedings upon a reassessment, and for the collection thereof, shall be conducted in the same manner as is provided for the original assessment.

Proceedings with respect to projects to be paid for in whole or in part by special assessments shall be liberally construed by the board and by the courts in order to secure a speedy completion of the work at reasonable cost, and the speedy collection of the assessment after the time has elapsed for its payment. Merely formal objections shall be disregarded, but the proceedings shall be strictly construed in favor of the owner of the property assessed or injured as to any limitation on assessment of private property and compensation for damages sustained.

With respect to any assessment upon the abutting, adjacent, and contiguous, or other specially benefited lots or lands in a regional water and sewer district for any part of the cost connected with a project, the passage by the board of a resolution levying such assessment shall be construed a declaration by such board that the project for which it is levied is conducive to the public health, convenience, and welfare. No assessment shall be held invalid by any court because of the omission of the board to declare expressly in the proceedings and legislation for such project and assessment that the project is conducive to the public health, safety, convenience, or welfare.

Effective Date: 11-19-1971



Section 6119.58 - Assessments for preparation of plans, specifications, estimates of cost, tentative assessments, and plan of financing.

In order to obtain funds for the preparation of plans, specifications, estimates of cost, tentative assessments, and a plan of financing for any water resource project or part thereof, the board of trustees of a regional water and sewer district may levy upon the property in such district to be benefited by such project assessments apportioned in accordance with one or more of the methods set forth in section 6119.42 of the Revised Code. The aggregate of such assessments shall not exceed the amount determined by the board of trustees to be necessary for such purpose, including costs of financing, legal services, and other incidental costs, and shall be payable in such number of annual installments, not less than one, as the board of trustees prescribes, together with interest on any water resource revenue notes and bonds which may be issued in anticipation of the collection of such assessments.

If the board of trustees proposes to obtain funds in accordance with this section, it shall determine by resolution that it is necessary to construct the water resource project and to maintain and operate the same on behalf of the district.

Prior to the adoption of the resolution making such determination, the board of trustees shall give notice of the pendency thereof and of the proposed determination of the necessity of the construction of such project therein generally described, and such notice shall set forth a description of the properties to be benefited by such project and the time and place of a hearing of objections to, and endorsements of, such project. Such notice shall be given by publication in one newspaper of general circulation in the district once a week for two consecutive weeks or as provided in section 7.16 of the Revised Code, the first publication to be at least two weeks prior to the date set for the hearing, provided that the board of trustees may give, or cause to be given, such alternative or further notice of such hearing as it finds to be necessary or appropriate. At such hearing, or at any adjournment thereof, of which no further notice need be given, the board of trustees shall hear all owners whose properties are proposed to be assessed and such other evidence as is considered to be necessary, and may then adopt its resolution determining that the proposed project is necessary and should be undertaken by the district. In such resolution, the board of trustees shall direct the preparation of the estimated assessments upon the benefited properties and by whom they shall be prepared.

After such assessments have been prepared and filed in the office of the secretary of the board of trustees and prior to the adoption of the resolution levying such assessments, the board of trustees shall give notice of the pendency of such resolution and of the proposed determination to levy such assessments, and such notice shall set forth the time and place of a hearing of objections to such assessments. Such notice shall be given by publication once in one newspaper of general circulation in the district, such publication to be made at least ten days prior to the date set for the hearing, provided that the board of trustees may give or cause to be given, such alternative of further notice of such hearing as it finds to be necessary or appropriate. At such hearing, or at any adjournment thereof, of which no further notice need be given, the board of trustees shall hear all persons whose properties are proposed to be assessed, shall correct any errors and make any revisions in the estimated assessments that appear to be necessary or just, and may then adopt a resolution levying upon the properties determined to be benefited the assessments as originally prepared or as so corrected and revised.

The board of trustees shall have the power at any time to levy additional assessments upon such properties to complete the payment of the costs for which the original assessments were levied or to provide funds for any additional plans, specifications, estimates of cost, tentative assessments, and other incidental costs, provided that the board shall first have held a hearing on objections to such additional assessments in the same manner as required by this section with respect to such original assessments. Such additional assessments shall be payable in such number of annual installments, not less than one, as the board of trustees prescribes, together with interest on any water resource revenue notes and bonds which may be issued in anticipation of the collection of such assessments.

The board of trustees may authorize contracts to carry out the purposes for which such assessments have been levied without the prior issuance of water resource revenue notes and bonds, provided that the payments to be made by the district do not fall due prior to the times when such assessments shall be collected.

Amended by 129th General AssemblyFile No.28,HB 153, §101.01, eff. 9/29/2011.

Effective Date: 11-19-1971






Chapter 6121 - WATER DEVELOPMENT AUTHORITY

Section 6121.01 - Water development authority definitions.

As used in this chapter:

(A) "Beneficial use" means a use of water, including the method of diversion, storage, transportation, treatment, and application, that is reasonable and consistent with the public interest in the proper utilization of water resources, including, without limitation, domestic, agricultural, industrial, power, municipal, navigational, fish and wildlife, and recreational uses.

(B) "Governmental agencies" means departments, divisions, or other units of state government, watershed districts, soil and water conservation districts, municipal corporations, counties, townships, and other political subdivisions, special water districts, including county and regional sewer and water districts, conservancy districts, sanitary districts, sewer districts, or any other public corporation or agency having the authority to acquire, construct, or operate waste water or water management facilities, the United States or any agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(C) "Person" means any individual, firm, partnership, association, or corporation, or two or more or any combination thereof.

(D) "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, and other bodies or accumulations of water, surface and underground, natural or artificial, that are situated wholly or partly within, or border upon, this state or are within its jurisdiction, except those private waters that do not combine or effect a junction with natural surface or underground waters.

(E) "Water resources" means all waters of the state occurring on the surface in natural or artificial channels, lakes, reservoirs, or impoundments, and underground in subsurface aquifers, that are available or may be made available to agricultural, industrial, commercial, recreational, public, and domestic users.

(F) "Project" or "water development project" means either of the following:

(1) Any waste water facility or water management facility, including undivided or other interests therein, acquired or constructed or to be acquired or constructed by the Ohio water development authority under this chapter, or acquired or constructed or to be acquired or constructed by a governmental agency or person with all or a portion of the cost thereof being paid from a loan or grant from the authority under this chapter, including all buildings and facilities that the authority considers necessary for the operation of the project, together with all property, rights, easements, and interest that may be required for the operation of the project;

(2) Any project or activity qualifying for financial assistance under section 6109.22, 6111.036, or 6111.037 of the Revised Code.

(G) "Pollution" means the placing of any noxious or deleterious substances in any waters of the state or otherwise affecting the waters or properties of any waters of the state, including the temperature or radioactivity thereof, in a manner that is or renders the waters harmful or inimical to the public health, to animal or aquatic life, or to the use of the waters for domestic water supply, industrial, or agricultural purposes or recreation.

(H) "Sewage" means any substance that contains any of the waste products or excrementitious or other discharge from the bodies of human beings or animals and that pollutes the waters of the state or that in the absence of a waste water facility would pollute or cause greater pollution of the waters of the state.

(I) "Industrial waste" means any liquid, gaseous, or solid waste substance, heat, radioactivity, or radiation, resulting from any process of industry, manufacture, trade, or business, or from the development, processing, or recovery of any natural resource, together with such sewage as is present, that pollutes the waters of the state or that in the absence of a waste water facility would pollute or cause greater pollution of the waters of the state.

(J) "Waste water" means any water containing sewage or industrial waste or other pollutants or contaminants derived from the prior use of the water.

(K) "Waste water facilities" means facilities, property, or the modification or replacement of property for the purpose of treating, neutralizing, disposing of, stabilizing, dispersing, cooling, segregating, or holding waste water, or for the removal, reduction, containment, alteration, storage, or disposal of sewage or industrial waste or substances containing sewage or industrial waste, or for the prevention or reduction, or reduction of the concentration, of pollution of the waters of the state, including, without limitation, facilities for the withdrawal of waters of the state, facilities for the treatment and disposal of sewage or industrial waste and the residue thereof, facilities for the temporary or permanent impoundment of waste water, both surface and underground, and sanitary sewers and other systems, whether on the surface or underground, designed to transport waste water together with the equipment and furnishings thereof and their appurtenances and systems, whether on the surface or underground, including force mains and pumping facilities therefor when necessary, and facilities or expenditures that qualify as water pollution control facilities under Section 103(C)(4)(F) of the Internal Revenue Code of 1954, as amended, and regulations adopted thereunder, and also includes any property or system to be used in whole or in part for any of the foregoing purposes, whether or not another purpose also is served, and any property or system incidental to or that has to do with or the end purpose of which is any of the foregoing. Waste water facilities as defined in this division for industry, commerce, distribution, or research, including public utility companies, are hereby determined to be those that qualify as facilities for the control of water pollution and thermal pollution related to water under Section 13 of Article VIII, Ohio Constitution.

(L) "Water management facilities" means facilities for the development, use, and protection of water resources, including, without limitation, facilities for water supply, facilities for stream flow improvement, dams, reservoirs, and other impoundments, water transmission lines, water wells and well fields, pumping stations and works for underground water recharge, facilities for the management and treatment of storm water, stream monitoring systems, facilities for the stabilization of stream and river banks and coastal erosion areas, as defined in section 1506.01 of the Revised Code, and facilities for the treatment of streams and rivers, including, without limitation, facilities for the removal of oil, debris, and other solid waste from the waters of the state and stream and river aeration facilities.

(M) "Cost" as applied to a water development project means the cost of acquisition and construction, the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for that acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office and sub-offices of the authority, the cost of diverting highways, interchange of highways, or access roads to private property, including the cost of land or easements therefor, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of construction, engineering costs, expenses of research and development with respect to waste water or water management facilities, legal expenses, the cost of plans, specifications, and surveys, estimates of cost and revenues, working capital, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing any such project, administrative expense, and other expense that may be necessary or incident to the acquisition or construction of the project, the financing of the acquisition or construction including the amount authorized in the resolution of the authority providing for the issuance of water development revenue bonds to be paid into any special funds from the proceeds of the bonds, and the financing of the placing of any such project in operation. Any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other costs described above, in connection with the acquisition or construction of a project may be regarded as a part of the cost of the project and may be reimbursed out of the proceeds of water development revenue bonds as authorized by this chapter.

(N) "Owner" includes all individuals, copartnerships, associations, corporations, or governmental agencies having any title or interest in any property rights, easements, and interests authorized to be acquired by this chapter.

(O) "Revenues" means all rentals and other charges for the use or services of any water development project, any gift or grant received with respect thereto, including, without limitation, any moneys received by the authority pursuant to an agreement entered into under section 6109.22, 6111.036, or 6111.037 of the Revised Code, any moneys received with respect to the lease, sublease, sale, including installment sale or conditional sale, or other disposition of a project, moneys received in repayment of and for interest on any loan made by the authority to a person or governmental agency, whether from the United States or a department, administration, or agency thereof, or otherwise, proceeds of bonds to the extent that use thereof for payment of principal of, premium if any, or interest on the bonds is authorized by the authority, proceeds from any insurance, condemnation, or guaranty pertaining to a project or property mortgaged to secure bonds or pertaining to the financing of the project, and income and profit from the investment of the proceeds of water development revenue bonds or of any revenues.

(P) "Public roads" includes all public highways, roads, and streets in the state whether maintained by the state or a county, municipal corporation, township, or other political subdivision.

(Q) "Public utility facilities" includes tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(R) "Construction," unless the context indicates a different meaning or intent, includes reconstruction, enlargement, improvement, or providing furnishings or equipment.

(S) "Water development revenue bonds," unless the context indicates a different meaning or intent, includes water development revenue notes, water development revenue renewal notes, and water development revenue refunding bonds, except that notes issued in anticipation of the issuance of bonds shall have a maximum maturity of five years as provided in section 6121.06 of the Revised Code and notes or renewal notes issued as the definitive obligation may be issued maturing at the time or times that the authority determines with a maximum maturity of forty years from the date of issuance of the original note.

Effective Date: 10-20-1999



Section 6121.02 - Creation and organization of Ohio water development authority.

There is hereby created the Ohio water development authority. Such authority is a body both corporate and politic in this state, and the carrying out of its purposes and the exercise by it of the powers conferred by this chapter shall be held to be, and are hereby determined to be, essential governmental functions and public purposes of the state, but the authority is not immune from liability by reason thereof. The authority is subject to all provisions of law generally applicable to state agencies that do not conflict with this chapter.

The authority shall consist of eight members as follows: five members appointed by the governor, with the advice and consent of the senate, no more than three of whom shall be members of the same political party, and the directors of natural resources, environmental protection, and development, who shall be members ex officio without compensation. The director of development may designate a person in the unclassified civil service to serve in the director's place as a member of the authority notwithstanding section 121.05 of the Revised Code. The appointive members shall be residents of the state, and shall have been qualified electors therein for a period of at least five years next preceding their appointment. Appointed members' terms of office shall be for eight years, commencing on the second day of July and ending on the first day of July. Each member shall hold office from the date of appointment until the end of the term for which the member was appointed. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall hold office for the remainder of such term. Any appointed member shall continue in office subsequent to the expiration date of the member's term until the member's successor takes office, or until a period of sixty days has elapsed, whichever occurs first. A member of the authority is eligible for reappointment. Each appointed member of the authority, before entering upon the performance of the duties of the office, shall take an oath as provided by Section 7 of Article XV, Ohio Constitution. The governor may at any time remove any member of the authority for misfeasance, nonfeasance, or malfeasance in office.

The authority shall elect one of its appointed members as chairperson and another as vice-chairperson, and shall appoint a secretary-treasurer who need not be a member of the authority. Four members of the authority shall constitute a quorum, and the affirmative vote of four members shall be necessary for any action taken by vote of the authority. No vacancy in the membership of the authority shall impair the rights of a quorum by such vote to exercise all the rights and perform all the duties of the authority.

Before the issuance of any water development revenue bonds under this chapter, each appointed member of the authority shall give a surety bond to the state in the penal sum of twenty-five thousand dollars and the secretary-treasurer shall give such a bond in the penal sum of fifty thousand dollars, each such surety bond to be conditioned upon the faithful performance of the duties of the office, to be executed by a surety company authorized to transact business in this state, and to be approved by the governor and filed in the office of the secretary of state. Each appointed member of the authority shall receive an annual salary of five thousand dollars, payable in monthly installments, and is entitled to health care benefits comparable to those generally available to state officers and employees under section 124.82 of the Revised Code. If Section 20 of Article II, Ohio Constitution, prohibits the Ohio water development authority from paying all or a part of the cost of health care benefits on behalf of a member of the authority for the remainder of an existing term, the member may receive these benefits by paying their total cost from the member's own financial resources, including paying by means of deductions from the member's salary. Each member shall be reimbursed for actual expenses necessarily incurred in the performance of official duties. All expenses incurred in carrying out this chapter shall be payable solely from funds provided under this chapter, or appropriated for such purpose by the general assembly and no liability or obligation shall be incurred by the authority beyond the extent to which moneys have been provided under this chapter or such appropriations.

Effective Date: 06-30-1997; 03-30-2006



Section 6121.03 - Public policy of the state.

It is hereby declared to be the public policy of the state through the operations of the Ohio water development authority under this chapter to contribute toward one or more of the following: to preserve, protect, upgrade, conserve, develop, utilize, and manage the water resources of the state, to prevent or abate the pollution of water resources, to promote the beneficial use of waters of the state for the protection and preservation of the public health, safety, convenience, and welfare, to assist in the financing of waste water facilities and water management facilities for industry, commerce, distribution, and research, including public utility companies, to create or preserve jobs and employment opportunities or improve the economic welfare of the people of the state, or to assist and cooperate with governmental agencies in achieving such purposes. In furtherance of such public policy the Ohio water development authority may initiate, acquire, construct, maintain, repair, and operate water development projects or cause the same to be operated pursuant to a lease, sublease, or agreement with any person or governmental agency; may make loans and grants to governmental agencies for the acquisition or construction of waste water or water management facilities by such governmental agencies; may make loans to persons for the acquisition or construction of waste water facilities or water management facilities by such persons; and may issue water development revenue bonds of this state payable solely from revenues, to pay the cost of such projects, provided that, except for facilities for pollution control or solid waste disposal, no such financing assistance shall be made for facilities to be constructed for the purpose of providing electric or gas utility service to the public. Any water development project shall be determined by the authority to be consistent with any applicable comprehensive plan of water management approved by the director of environmental protection or in the process of preparation by such director and to be not inconsistent with the standards set for the waters of the state affected thereby by the director of environmental protection. Any resolution of the authority providing for acquiring or constructing such projects or for making a loan or grant for such projects shall include a finding by the authority that such determinations have been made. Determinations by resolution of the authority that a project is a waste water facility or a water management facility under this chapter and is consistent with the purposes of Section 13 of Article VIII, Ohio Constitution, and this chapter shall be conclusive as to the validity and enforceability of the water development revenue bonds issued to finance such project and of the resolutions, trust agreements or indentures, leases, subleases, sale agreements, loan agreements and other agreements made in connection therewith, all in accordance with their terms.

Effective Date: 05-04-1992



Section 6121.031 - Amended and Renumbered RC 6123.031.

Effective Date: 09-28-1979



Section 6121.04 - Powers of Ohio water development authority.

The Ohio water development authority may do any or all of the following:

(A) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(B) Adopt an official seal;

(C) Maintain a principal office and suboffices at places within the state that it designates;

(D) Sue and plead in its own name and be sued and impleaded in its own name with respect to its contracts or torts of its members, employees, or agents acting within the scope of their employment, or to enforce its obligations and covenants made under sections 6121.06, 6121.08, and 6121.13 of the Revised Code. Any such actions against the authority shall be brought in the court of common pleas of the county in which the principal office of the authority is located or in the court of common pleas of the county in which the cause of action arose, provided that the county is located within this state, and all summonses, exceptions, and notices of every kind shall be served on the authority by leaving a copy thereof at the principal office with the person in charge thereof or with the secretary-treasurer of the authority.

(E) Make loans and grants to governmental agencies for the acquisition or construction of water development projects by any such governmental agency and adopt rules and procedures for making such loans and grants;

(F) Acquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain, repair, operate, or lease or rent to, or contract for operation by, a governmental agency or person, water development projects, and establish rules for the use of those projects;

(G) Make available the use or services of any water development project to one or more persons, one or more governmental agencies, or any combination thereof;

(H) Issue water development revenue bonds and notes and water development revenue refunding bonds of the state, payable solely from revenues as provided in section 6121.06 of the Revised Code, unless the bonds are refunded by refunding bonds, for the purpose of paying any part of the cost of one or more water development projects or parts thereof;

(I) Acquire by gift or purchase, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this chapter;

(J) Acquire, in the name of the state, by purchase or otherwise, on terms and in the manner that it considers proper, or by the exercise of the right of condemnation in the manner provided by section 6121.18 of the Revised Code, public or private lands, including public parks, playgrounds, or reservations, or parts thereof or rights therein, rights-of-way, property, rights, easements, and interests that it considers necessary for carrying out this chapter, but excluding the acquisition by the exercise of the right of condemnation of any waste water facility or water management facility owned by any person or governmental agency, and compensation shall be paid for public or private lands so taken, except that a government-owned waste water facility may be appropriated in accordance with section 6121.041 of the Revised Code;

(K) Adopt rules to protect augmented flow in waters of the state, to the extent augmented by a water development project, from depletion so it will be available for beneficial use, and to provide standards for the withdrawal from waters of the state of the augmented flow created by a water development project that is not returned to the waters of the state so augmented and to establish reasonable charges therefor if considered necessary by the authority;

(L) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under this chapter in accordance with the following requirements:

(1) When the cost under any such contract or agreement, other than compensation for personal services, involves an expenditure of more than twenty-five thousand dollars, the authority shall make a written contract with the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after advertisement for not less than two consecutive weeks in a newspaper of general circulation in Franklin county, and in other publications that the authority determines, which shall state the general character of the work and the general character of the materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids, provided that a contract or lease for the operation of a water development project constructed and owned by the authority or an agreement for cooperation in the acquisition or construction of a water development project pursuant to section 6121.13 of the Revised Code or any contract for the construction of a water development project that is to be leased by the authority to, and operated by, persons who are not governmental agencies and the cost of the project is to be amortized exclusively from rentals or other charges paid to the authority by persons who are not governmental agencies is not subject to the foregoing requirements and the authority may enter into such a contract or lease or such an agreement pursuant to negotiation and upon terms and conditions and for the period that it finds to be reasonable and proper in the circumstances and in the best interests of proper operation or of efficient acquisition or construction of the project.

(2) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and shall meet the requirements of section 153.54 of the Revised Code.

(3) Each bid for a contract except as provided in division (L)(2) of this section shall contain the full name of every person or company interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted, a contract will be entered into and the performance thereof secured.

(4) The authority may reject any and all bids.

(5) A bond with good and sufficient surety, approved by the authority, shall be required of every contractor awarded a contract except as provided in division (L)(2) of this section, in an amount equal to at least fifty per cent of the contract price, conditioned upon the faithful performance of the contract.

(M) Employ managers, superintendents, and other employees and retain or contract with consulting engineers, financial consultants, accounting experts, architects, attorneys, and other consultants and independent contractors that are necessary in its judgment to carry out this chapter, and fix the compensation thereof. All expenses thereof shall be payable solely from the proceeds of water development revenue bonds or notes issued under this chapter, from revenues, or from funds appropriated for that purpose by the general assembly.

(N) Receive and accept from any federal agency, subject to the approval of the governor, grants for or in aid of the construction of any water development project or for research and development with respect to waste water or water management facilities, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which the grants and contributions are made;

(O) Engage in research and development with respect to waste water or water management facilities;

(P) Purchase fire and extended coverage and liability insurance for any water development project and for the principal office and suboffices of the authority, insurance protecting the authority and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the authority may agree to provide under any resolution authorizing its water development revenue bonds or in any trust agreement securing the same;

(Q) Charge, alter, and collect rentals and other charges for the use or services of any water development project as provided in section 6121.13 of the Revised Code;

(R) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code;

(S) Assist in the implementation and administration of the drinking water assistance fund and program created in section 6109.22 of the Revised Code and the water pollution control loan fund and program created in section 6111.036 of the Revised Code, including, without limitation, performing or providing fiscal management for the funds and investing and disbursing moneys in the funds, and enter into all necessary and appropriate agreements with the director of environmental protection for those purposes;

(T) Issue water development revenue bonds and notes of the state in principal amounts that are necessary for the purpose of raising moneys for the sole benefit of the water pollution control loan fund created in section 6111.036 of the Revised Code, including moneys to meet the requirement for providing matching moneys under division (D) of that section. The bonds and notes may be secured by appropriate trust agreements and repaid from moneys credited to the fund from payments of principal and interest on loans made from the fund, as provided in division (F) of section 6111.036 of the Revised Code.

(U) Issue water development revenue bonds and notes of the state in principal amounts that are necessary for the purpose of raising moneys for the sole benefit of the drinking water assistance fund created in section 6109.22 of the Revised Code, including moneys to meet the requirement for providing matching moneys under divisions (B) and (F) of that section. The bonds and notes may be secured by appropriate trust agreements and repaid from moneys credited to the fund from payments of principal and interest on loans made from the fund, as provided in division (F) of section 6109.22 of the Revised Code.

(V) Make loans to and enter into agreements with boards of county commissioners for the purposes of section 1506.44 of the Revised Code and adopt rules establishing requirements and procedures for making the loans and entering into the agreements;

(W) Do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 09-21-2000; 09-09-2005; 2007 HB119 09-29-2007



Section 6121.041 - Waste water facilities service area.

If the director of environmental protection refuses to renew or extend the period of a permit to a governmental agency or person operating a disposal system which receives sewage from a residential area, for the reason that the permit holder has failed to comply with an order of the director and has been in default for a period of at least one hundred eighty days, and the director finds that the former permit holder is creating a public nuisance under section 6111.04 of the Revised Code which adversely affects residents of a political subdivision, other than the one served by the disposal system which is in default, by affecting the properties of waters of the state in a manner which renders such waters harmful or inimical to the public health, animal or aquatic life, or the use of such waters for domestic water supply, industrial or agricultural purposes, or for recreation, the director may request the Ohio water development authority to establish a waste water facilities service area for the purpose of eliminating such nuisance. Upon receipt of the request the authority may issue orders designating a waste water facilities service area. The area shall include the waste water facilities of one or more former permit holders who are in default and the waste water facilities of all persons or governmental agencies served by such facilities, and may include any contiguous territory not served by waste water facilities that the authority determines to be desirable to include in the area in order to achieve the most efficient and economical waste disposal and treatment in the area, and any other governmental agency or person that enters an agreement with the authority to join. The order may not include facilities or territory served by waste water facilities which are in compliance with the orders of the board and the terms and conditions of a permit unless agreed to by the person or governmental agency holding the permit. In determining the areas to be served and designing facilities therefor, the authority shall consider technical feasibility and economic reasonableness in order to conserve water resources, maximize the economies of scale of regional or combined treatment facilities, and attain applicable water quality standards at reasonable cost. The authority may modify or revoke its orders in order to achieve the purposes of this section.

Before issuing, modifying, or revoking any such order, the authority shall hold a public hearing within the area and give at least twenty-one days notice of the hearing and a copy of the proposed order or changes thereto to the chief executive and fiscal officer of each governmental agency and each other person subject to a proposed rate, rental, or charge. The order may fix and impose rates, rentals, or charges upon the users of, or the persons or property served by, a waste water facility or project, or upon any governmental agency or person in the area for the provision of waste water facilities services to the governmental agency or person by the authority. Such rates, rentals, or charges shall be sufficient to cover all costs, including the recovery of the capital costs and debt service expenses of the authority for waste water facility services in the area, and any debt service on obligations in effect at the time of the order. No portion of the cost of acquisition of a waste water facility by appropriation may be charged against the governmental agency from which the facility was acquired. The authority may recover a portion of such acquisition cost from the users served and property benefited by the facility at the time of acquisition. The authority shall determine the portion of such cost to be recovered from users served and property benefited at the time of acquisition on the basis of the volume and degree of treatment of sewage, industrial wastes, and other wastes from such users and property, in relation to the volume and degree of treatment of sewage, industrial waste, and other wastes from other parts of the waste water facilities service area. The order may impose any terms and conditions in the area that the authority deems necessary for the provision of such services. The authority shall mail a copy of any order or change thereto made under this section to the chief executive and fiscal officer of each governmental agency and each other person served or affected.

Each governmental agency or person subject to a rate, rental, or charge shall pay the charges when due in accordance with the order. Every officer responsible for the administration or operation of a waste water facility subject to such order and every employee thereof shall carry out the order.

The authority may appropriate property within a waste water facilities service area, including government owned waste water facilities, in accordance with Chapter 163. of the Revised Code, if the authority considers such appropriation necessary for carrying out the purposes of this section. No person shall interfere with an officer or employee of the Ohio water development authority in the care and operation of a waste water facility appropriated by the authority.

The consideration received by a governmental agency for its property which is appropriated under this section shall be placed in a separate fund which may be used by its legislative authority or governing body only for one or more of the following purposes:

(A) Credits against rates, rentals, or other charges imposed by the authority upon the agency, the users served, and property benefited by the facility, or against rates, rentals, and other charges imposed by the agency against the users served and property benefited by the facility;

(B) Construction or improvement of waste water facilities by the agency or the authority.

Effective Date: 10-23-1972



Section 6121.042 - Rates or charges imposed upon the owners or occupants of lands within waste water facilities service area.

For the purpose of paying rates, rentals, or charges imposed pursuant to an order issued under section 6121.041 of the Revised Code, a governmental agency may raise money by any method or combination of methods authorized by law, as if the governmental agency itself were proposing to construct, were constructing, or had constructed waste water facilities. For such purpose the legislative authority of a municipal corporation or the board of county commissioners of a county may by resolution define an area, within their respective jurisdictions, that will derive a benefit from the waste water facilities service provided under an order, and may fix and impose rates or charges upon the owners or occupants of lands within such area.

Effective Date: 12-03-1971



Section 6121.043 - Collection of charges for waste water facilities service area.

If a governmental agency fails to pay any charge imposed pursuant to an order issued under section 6121.041 of the Revised Code within sixty days of the date due, such charge shall be deducted from the amount of the undivided local government fund to which the agency is entitled pursuant to section 5747.51 or 5747.53 of the Revised Code, and shall be paid directly to the Ohio water development authority. If a person fails to pay a charge within sixty days of the date due, the authority shall certify such charge to the county auditor, who shall place the charge on the real property tax list and duplicate against the property served. Such charge becomes a lien on such property from the date it is certified by the authority, and shall be collected in the manner that taxes are ordinarily collected and forwarded to the authority.

Any revenues or other moneys pledged against obligations which are collected by the authority in the operation of a single or regional system of waste water facilities shall first be applied to the payment of debt service on such obligations. No action of the authority relieves a governmental agency of any duty which it may have to pay such obligations.

Effective Date: 06-13-1975



Section 6121.044 - Financing project - exemption from tax or assessments.

(A) With respect to projects which are waste water facilities or water management facilities, and the financing thereof, for industry, commerce, distribution, or research, including public utility companies, under agreements whereby the person to whom the project is to be leased, sub-leased, or sold or to whom a loan is to be made for the project is to make payments sufficient to pay all of the principal of, premium, if any, and interest on the water development revenue bonds issued for the project, the authority may, in addition to other powers under this chapter:

(1) Make loans for the acquisition or construction of the project to such person upon such terms as the authority may determine or authorize, including secured or unsecured loans, and, in connection therewith, enter into loan agreements, accept notes and other forms of obligation to evidence such indebtedness and mortgages, liens, pledges, assignments, or other security interests to secure such indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests, or liens or encumbrances; and take such actions as may be considered by it appropriate to protect such security and safeguard against losses, including, without limitation thereto, foreclosure and the bidding upon the purchase of property upon foreclosure or other sale;

(2) Sell such project under such terms as it may determine, including, without limitation thereto, sale by conditional sale or installment sale, under which title may pass prior to or after completion of the project or payment or provisions for payment of all principal of, premium, if any, and interest on such bonds, or at any other time provided in such agreement pertaining to such sale, and including sale under an option to purchase at a price which may be a nominal amount or less than true value at the time of purchase;

(3) Grant a mortgage, lien or other encumbrance on, or pledge or assignment of, or with respect to, all or any part of the project, revenues, reserve funds or other funds established in connection with such bonds, or on, of, or with respect to any lease, sub-lease, sale, conditional sale or installment sale agreement, loan agreement, or other agreement pertaining to the lease, sub-lease, sale, or other disposition of a project or pertaining to a loan made for a project, or any guaranty or insurance agreement made with respect thereto, or any interest of the authority therein, or any other interest granted, assigned, or released to secure payments of the principal of, premium, if any, or interest on the bonds or to secure any other payments to be made by the authority, which mortgage, lien, encumbrance, pledge, assignment or such other security interest may be prior or subordinate to or on a parity with any other mortgage, pledge, assignment, other security interest, or lien or encumbrance;

(4) Provide that the interest on such bonds may be at a variable rate or rates changing from time to time in accordance with a base or formula as authorized by the authority;

(5) Contract for the acquisition or construction of such project or any part thereof and for the leasing, sub-leasing, sale, or other disposition of such project in a manner determined by the authority in its sole discretion, without necessity for competitive bidding, provided that controlling board approval of a waiver of competitive bidding is obtained when required under section 127.16 of the Revised Code, or performance bonds.

(B) Except as otherwise provided in this paragraph, property comprising a project is not subject to taxes or assessments so long as the bonds or notes issued to finance the costs of such project are outstanding. Any waste water facility or water management facility is subject to all taxes and assessments levied upon the facility if the facility is not owned by the authority or a governmental agency; is owned by the authority and operated pursuant to a lease or sublease by a person that is not a governmental agency; is the subject of an agreement whereby the facility is or will be sold to a person that is not a governmental agency and that person operates the facility pursuant to that agreement; or is the subject of an agreement whereby a loan is made by the authority to a person that is not a governmental agency. The person operating the facility pursuant to the lease, sublease, or agreement is liable for payment of all such taxes and assessments.

The transfer of title to or possession of such property to the person to whom a loan or installment sale or conditional sale with respect to such project is made is not subject to the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code.

The authority shall certify property comprising a project that is exempt from taxes and assessments pursuant to this section, and shall send, by certified mail, copies of such certification to the owner of the exempt property, to the tax commissioner, and to the county auditor of the county or counties in which any the exempt property is located.

Each county auditor shall maintain a separate list of all property exempted pursuant to this section and sections 3706.041 and 6123.041 of the Revised Code, in addition to the list of exempt property required to be maintained pursuant to section 5713.07 of the Revised Code.

(C) The authority, in the lease, sale, or loan agreement with respect to a project referred to in division (A) of this section, shall make appropriate provision for adequate maintenance of the project.

(D) With respect to the projects referred to in this section, the authority granted by this section is cumulative and supplementary to all other authority granted in this chapter. The authority granted by this section does not alter or impair any similar authority granted elsewhere in this chapter with respect to other projects.

Effective Date: 07-08-1993



Section 6121.045 - Fees and fines may not exceed loan principal.

With respect to a loan made under this chapter, the Ohio water development authority shall not charge any fees or fines that, in the aggregate, exceed an amount equal to the principal amount of the loan.

Effective Date: 2008 HB562 09-22-2008



Section 6121.05 - Studies of proposed water development projects.

With the approval and the consent of the controlling board, the director of natural resources shall expend, out of any funds available for the purpose, such moneys as are necessary for the study of any proposed water development project, and may use its engineering and other forces, including consulting engineers and sanitary engineers, for the purpose of effecting such study. All such expenses incurred by such directors prior to the issuance of water development revenue bonds or notes under Chapter 6121. of the Revised Code, shall be paid by the respective directors incurring such expenses and charged to the appropriate water development project, and the respective directors shall keep proper records and accounts, showing the amounts so charged. Upon the sale of water development revenue bonds or notes for a water development project, the funds so expended by the respective directors, with the approval of the Ohio water development authority, in connection with such project, shall be reimbursed to the respective departments from the proceeds of such bonds or notes.

Effective Date: 10-23-1972



Section 6121.06 - Water development revenue bonds and notes.

(A) The Ohio water development authority, from time to time, may issue water development revenue bonds and notes of the state in such principal amount as, in the opinion of the authority, are necessary for the purpose of paying any part of the cost of one or more water development projects or parts thereof. The authority, from time to time, may issue renewal notes, issue bonds to pay those notes, and whenever it considers refunding, including funding and retirement, expedient, refund any bonds by the issuance of water development revenue refunding bonds of the state, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding, and partly for any other authorized purpose. The refunding bonds may be issued in amounts sufficient for payment of the principal amount of the bonds to be so refunded, any redemption premiums thereon, principal maturities of any bonds maturing prior to the redemption of the bonds to be so refunded, interest accrued or to accrue to the maturity dates or dates of redemption of the bonds, and any expenses incurred or to be incurred in connection with the refunding, funding, and retirement and issuance of the bonds.

Except as may otherwise be expressly provided by the authority, every issue of its bonds or notes shall be general obligations of the authority payable out of the revenues of the authority, which are pledged for that payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues. The pledge shall be valid and binding from the time the pledge is made, and the revenues so pledged and thereafter received by the authority immediately shall be subject to the lien of that pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority.

Whether or not the bonds or notes are of such form and character as to be negotiable instruments, the bonds or notes shall have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds or notes for registration.

The bonds and notes shall be authorized by resolution of the authority, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof not exceeding five years from the date of issue of the original note, and in the case of any such bond not exceeding forty years from the date of issue, as the resolution or resolutions may provide. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as the authority may authorize. The bonds and notes of the authority may be sold by the authority, at public or private sale, at or not less than such price or prices as the authority determines.

The bonds and notes shall be executed by the chairperson and vice-chairperson of the authority, either or both of whom may use a facsimile signature, the official seal of the authority or a facsimile thereof shall be affixed thereto or printed thereon and attested, manually or by facsimile signature, by the secretary-treasurer of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairperson of the authority. If any officer whose signature, or a facsimile of whose signature, appears on any bonds, notes, or coupons ceases to be such an officer before delivery of the bonds or notes, the officer's signature or facsimile is nevertheless sufficient for all purposes the same as if the officer had remained in office until the delivery, and if the seal of the authority has been changed after a facsimile has been imprinted on any bonds or notes, the facsimile seal continues to be sufficient for all purposes.

Any resolution or resolutions authorizing any bonds or notes or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders as may exist then, which provisions shall be a part of the contract with the holders thereof, as to: pledging all or any part of the revenues of the authority to secure the payment of the bonds or notes or of any issue thereof; the use and disposition of revenues of the authority; a covenant to fix, alter, and collect rentals and other charges so that pledged revenues will be sufficient to pay costs of operation, maintenance, and repairs, pay principal of and interest on bonds or notes secured by the pledge of the revenues, and provide such reserves as may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, or replacement and improvement funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds or notes to and among the funds referred to or provided for in the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any water development project or any other assets of the authority; limitations on the purpose to which the proceeds of sale of bonds or notes may be applied and pledging the proceeds to secure the payment of the bonds or notes or of any issue thereof; with regard to notes issued in anticipation of the issuance of bonds, the agreement of the authority to do all things necessary for the authorization, issuance, and sale of the bonds in such amounts as may be necessary for the timely retirement of the notes; limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; the refunding of outstanding bonds or notes; the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which that consent may be given; limitations on the amount of moneys to be expended by the authority for operating, administrative, or other expenses of the authority; securing any bonds or notes by a trust agreement in accordance with section 6121.11 of the Revised Code; and any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(B) An action taken under this division does not limit the generality of division (A) of this section.

A resolution authorizing the issuance of bonds or notes by the authority to provide all or a portion of the state's match for federal capitalization grants under Title VI of the "Clean Water Act of 1977," 91 Stat. 1566, 33 U.S.C.A. 1251, as amended, to the water pollution control loan fund created in section 6111.036 of the Revised Code, or for federal capitalization grants under Title I of the "Safe Drinking Water Act Amendments of 1996, 110 Stat. 1613, 42 U.S.C.A. 300(f), as amended, to the drinking water assistance fund created in section 6109.22 of the Revised Code, and establishing a reserve fund in either case for the payment of the principal of and interest on the bonds or notes may include, in the event that the revenues primarily pledged and required to be used for such payments are insufficient to make any" the payment in full when due, a covenant of the director of environmental protection that if the principal of or interest on any such bonds or notes is paid with moneys drawn from such a reserve fund, the director shall so notify the governor and shall determine to what extent, if any, the moneys so drawn may be restored to the reserve fund from available moneys previously appropriated to the environmental protection agency. The covenant also shall provide that if the moneys so drawn are not immediately and fully restored to the reserve fund from such available moneys, the director shall promptly submit to the governor and to the director of budget and management a written request for either or both of the following:

(1) That the next biennial budget submitted by the governor to the general assembly include an amount to be appropriated to the environmental protection agency sufficient for the full replenishment of the reserve fund;

(2) That the general assembly be requested to increase appropriations for the environmental protection agency in the current biennium sufficient for the full replenishment of the reserve fund.

The director shall include with such requests a recommendation that the replenishment of the reserve fund be made in the interest of maximizing the state's entitlements to federal funds under Title VI of the "Clean Water Act of 1977," 91 Stat. 1566, 33 U.S.C.A. 1251, as amended, or under Title I of the "Safe Drinking Water Act Amendments of 1996," 110 Stat. 1613, 42 U.S.C.A. 300(f), as amended, as applicable, thereby also maximizing the benefits of the water pollution control loan fund or the drinking water assistance fund, as applicable, to the political subdivisions that pay the cost of wastewater treatment projects or drinking water projects with low-cost loans from those funds. Any such covenant shall not obligate or purport to obligate the state to pay the principal of or interest on the bonds or notes or to deposit moneys in a reserve fund established for those payments other than from moneys lawfully appropriated for that purpose during the then-current biennium.

(C) Neither the members of the authority nor any person executing bonds or notes under this section is liable personally on the bonds or notes or is subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 11-26-1997



Section 6121.061 - Prevailing rates of wages of laborers and mechanics for class of work called for by project.

The Ohio water development authority shall not issue any bonds or otherwise participate in any project authorized by this chapter or Chapter 6123. of the Revised Code unless the contract, resolution, or other written document setting forth the board's participation specifies that all wages paid to laborers and mechanics employed on the projects shall be paid at the prevailing rates of wages of laborers and mechanics for the class of work called for by the project, which wages shall be determined in accordance with the requirements of Chapter 4115. of the Revised Code for determination of prevailing wage rates, provided that the requirements of this section do not apply to loans made to boards of county commissioners under division (V) of section 6121.04 of the Revised Code or where the federal government or any of its agencies furnishes by loan or grant all or any part of the funds used in connection with the project and prescribes predetermined minimum wages to be paid to the laborers and mechanics, and provided that if a non-public user beneficiary of the project undertakes, as part of the project, construction to be performed by its regular bargaining unit employees who are covered under a collective bargaining agreement that was in existence prior to the date of the commitment instrument setting forth the board's participation, the rate of pay provided under the collective bargaining agreement may be paid to those employees.

Effective Date: 10-20-1999



Section 6121.07 - Bond issuance need not comply with state requirements.

The issuance of water development revenue bonds and notes or water development revenue refunding bonds under Chapter 6121. of the Revised Code need not comply with any other law applicable to the issuance of bonds or notes.

Effective Date: 03-07-1968



Section 6121.08 - Securing bonds or notes by trust agreement.

In the discretion of the Ohio water development authority any water development revenue bonds or notes or water development revenue refunding bonds issued under Chapter 6121. of the Revised Code, may be secured by a trust agreement between the authority and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement may pledge or assign revenues of the authority to be received, but shall not convey or mortgage any water development project or any part thereof. Any such trust agreement or any resolution providing for the issuance of such bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction, improvement, maintenance, repair, operation, and insurance of the water development project or projects in connection with which such bonds or notes are authorized, the rentals or other charges to be imposed for the use or services of any water development project, the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such water development project or projects. Any bank or trust company incorporated under the laws of this state which may act as depository of the proceeds of bonds or notes or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and noteholders and of the trustee, and may restrict the individual right of action by bondholders and noteholders as is customary in trust agreements or trust indentures securing similar bonds. Such trust agreement may contain such other provisions as the authority deems reasonable and proper for the security of the bondholders or noteholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the water development project or projects. Any such trust agreement or resolution authorizing the issuance of water development revenue bonds may provide the method whereby the general administrative overhead expenses of the authority shall be allocated among the several projects acquired or constructed by it as a factor of the operation expense of each such project.

Effective Date: 03-07-1968



Section 6121.09 - Protection and enforcement of rights of bondholder and trustees.

Any holder of water development revenue bonds issued under Chapter 6121. of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by such sections may be restricted by the applicable resolution or such trust agreement, may be suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under such sections, trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by such sections, or by the trust agreement or resolution, to be performed by the Ohio water development authority or any officer thereof, including the fixing, charging, and collecting of rentals or other charges.

Effective Date: 03-07-1968



Section 6121.10 - Water development revenue bonds and notes not a debt of state.

Water development revenue bonds and notes and water development revenue refunding bonds issued under sections 6121.01 to 6121.22, inclusive, of the Revised Code, do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, and the holders or owners thereof have no right to have taxes levied by the general assembly or taxing authority of any political subdivision of the state for the payment of the principal thereof or interest thereon, but such bonds and notes are payable solely from the revenues and funds pledged for their payment as authorized by such sections, unless the notes are issued in anticipation of the issuance of bonds or the bonds are refunded by refunding bonds issued under Chapter 6121. of the Revised Code, which bonds or refunding bonds shall be payable solely from revenues and funds pledged for their payment as authorized by such sections. All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as to both principal and interest, are not debts of the state or any political subdivision thereof, but are payable solely from revenues and funds pledged for their payment.

All expenses incurred in carrying out Chapter 6121. of the Revised Codeare payable solely from funds provided under such sections. Such sections do not authorize the Ohio water development authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.

Effective Date: 03-07-1968



Section 6121.11 - Use of funds and property of water development authority.

All moneys, funds, properties, and assets acquired by the Ohio water development authority under Chapter 6121. of the Revised Code, whether as proceeds from the sale of water development revenue bonds or as revenues, or otherwise, shall be held by it in trust for the purposes of carrying out its powers and duties, shall be used and reused as provided in such sections, and shall at no time be part of other public funds. Such funds, except as otherwise provided in any resolution authorizing its water development revenue bonds or in any trust agreement securing the same, or except when invested pursuant to section 6121.12 of the Revised Code, shall be kept in depositories as selected by the authority in the manner provided in sections 135.01 to 135.21, inclusive, of the Revised Code, in so far as such sections are applicable, and the deposits shall be secured as provided in sections 135.01 to 135.21, inclusive, of the Revised Code. The resolution authorizing the issuance of such bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustees of such moneys and hold and apply them for the purposes hereof, subject to such conditions as Chapter 6121. of the Revised Code, and such resolution or trust agreement provide.

Effective Date: 03-26-1971



Section 6121.12 - Investment of funds of water development authority.

Moneys in the funds of the Ohio water development authority, except as otherwise provided in any resolution authorizing the issuance of its water development revenue bonds, in any trust agreement securing its water development revenue bonds, or in any other resolution authorizing the investment of the funds of the authority, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States, or of any agency or instrumentality thereof, or in obligations of this state or any political subdivision thereof. Income from all such investments of moneys in any fund shall be credited to such funds as the authority determines, subject to the provisions of any such resolution or trust agreement, and such investments may be sold at such times as the authority determines.

Effective Date: 05-26-1989



Section 6121.13 - Charge, alter, and collect rentals or other charges for use or services of water development project.

The Ohio water development authority may charge, alter, and collect rentals or other charges for the use or services of any water development project and contract in the manner provided by this section with one or more persons, one or more governmental agencies, or any combination thereof, desiring the use or services thereof, and fix the terms, conditions, rentals, or other charges for such use or services. Such rentals or other charges shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state and such contract may provide for acquisition by such person or governmental agency of all or any part of such water development project for such consideration payable over the period of the contract or otherwise as the authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of water development revenue bonds or notes or water development revenue refunding bonds of the authority or any trust agreement securing the same. Any governmental agency which has power to construct, operate, and maintain waste water facilities or water management facilities may enter into a contract or lease with the authority whereby the use or services of any water development project of the authority will be made available to such governmental agency and pay for such use or services such rentals or other charges as may be agreed to by the authority and such government[al] agency.

Any governmental agency or combination thereof may cooperate with the authority in the acquisition or construction of a water development project and shall enter into such agreements with the authority as are necessary, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for such contributions by the parties thereto in such proportion as may be agreed upon and such other terms as may be mutually satisfactory to the parties including without limitation the authorization of the construction of the project by one of the parties acting as agent for all of the parties and the ownership and control of the project by the authority to the extent necessary or appropriate for purposes of the issuance of water development revenue bonds by the authority. Any governmental agency may provide the funds for the payment of such contribution as is required under such agreements by the levy of taxes, assessments, or rentals and other charges for the use of the utility system of which the water development project is a part or to which it is connected, if otherwise authorized by the laws governing such governmental agency in the construction of the type of water development project provided for in the agreements, and may pay the proceeds from the collection of such taxes, assessments, utility rentals, or other charges to the authority pursuant to such agreements; or the governmental agency may issue bonds or notes, if authorized by such laws, in anticipation of the collection of such taxes, assessments, utility rentals or other charges and may pay the proceeds of such bonds or notes to the authority pursuant to such agreements. In addition any governmental agency may provide the funds for the payment of such contribution by the appropriation of money or, if otherwise authorized by law, by the issuance of bonds or notes and may pay such appropriated money or the proceeds of such bonds or notes to the authority pursuant to such agreements. The agreement by the governmental agency to provide such contribution, whether from appropriated money or from the proceeds of such taxes, assessments, utility rentals, or other charges, or such bond or notes, or any combination thereof, is not subject to Chapter 133. of the Revised Code or any regulations or limitations contained therein. The proceeds from the collection of such taxes or assessments, and any interest earned thereon, shall be paid into a special fund immediately upon the collection thereof by the governmental agency for the purpose of providing such contribution at the times required under such agreements.

When the contribution of any governmental agency is to be made over a period of time from the proceeds of the collection of special assessments, the interest accrued and to accrue before the first installment of such assessments is collected, which is payable by such governmental agency on such contribution under the terms and provisions of such agreements, shall be treated as part of the cost of the improvement for which such assessments are levied, and that portion of such assessments as are collected in installments shall bear interest at the same rate as such governmental agency is obligated to pay on such contribution under the terms and provisions of such agreements and for the same period of time as the contribution is to be made under such agreements. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as such contribution and the county auditor shall annually place on the tax list and duplicate the interest applicable to such assessment and the penalty and any additional interest thereon as otherwise authorized by law.

Any governmental agency, pursuant to a favorable vote of the electors in an election held before or after March 7, 1968, for the purpose of issuing bonds to provide funds to acquire, construct, or equip, or provide real estate and interests in real estate for, a waste water facility or a water management facility, whether or not the governmental agency, at the time of such election, had the authority to pay the proceeds from such bonds or notes issued in anticipation thereof to the authority as provided in this section, may issue such bonds or notes in anticipation of the issuance thereof and pay the proceeds thereof to the authority in accordance with its agreement with the authority; provided, that the legislative authority of the governmental agency finds and determines that the water development project to be acquired or constructed by the authority in cooperation with such governmental agency will serve the same public purpose and meet substantially the same public need as the facility otherwise proposed to be acquired or constructed by the governmental agency with the proceeds of such bonds or notes.

Effective Date: 09-21-1982



Section 6121.14 - Maintain, repair, operate water development authority project.

Each water development project, when constructed and placed in operation, shall be maintained and kept in good condition and repair by the Ohio water development authority or the authority shall cause the same to be maintained and kept in good condition and repair. Each such project shall be operated by such operating employees as the authority employs or pursuant to a contract or lease with a governmental agency or person. All public or private property damaged or destroyed in carrying out the powers granted by sections 6121.01 to 6121.22 of the Revised Code, shall be restored or repaired and placed in its original condition, as nearly as practicable, or adequate compensation made therefor out of funds provided under such sections.

On or before the first day of April in each year, the authority shall make an annual report of its activities for the preceding calendar year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or of operations of its projects.

The authority, by November of each year preceding the year in which the state's biennial budget is considered by the general assembly, shall estimate the total amount of funds necessary to pay all the authority's expenses with respect to on-going or new projects of the authority and any other activities of the authority for the next biennial period, including the amounts necessary to pay the principal of and interest on all bonds or notes outstanding or to be issued to fund such projects and activities, the amounts necessary to cover all charges and expenses in connection with the preparation, issuance, and servicing of such bonds or notes, and the amounts necessary to pay the costs of operation and maintenance of any facilities constructed or to be constructed. The sources of all funds projected to be expended in the next biennial period shall be clearly delineated.

These amounts shall be reported in detail to the office of budget and management and the legislative budget office of the legislative service commission at the same time budget requests of other state agencies are required to be submitted to the office of budget and management.

Effective Date: 05-26-1989



Section 6121.15 - Water development authority bonds are lawful investments.

All water development revenue bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 6121.16 - Exemption from taxes and assessments granted to Ohio water development authority.

The exercise of the powers granted by Chapter 6121. of the Revised Code, will be in all respects for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their residential, agricultural, recreational, economic, commercial, and industrial opportunities and is a public purpose. As the operation and maintenance of water development projects will constitute the performance of essential governmental functions, the Ohio water development authority shall not be required to pay any taxes or assessments upon any water development project, or upon any property acquired or used by the authority under Chapter 6121. of the Revised Code, or upon the income therefrom. The exemption from taxes and assessments granted to the Ohio water development authority by this section does not relieve from liability for such taxes and assessments those persons that are specifically liable, under division (B) of section 6121.044 of the Revised Code, for payment of taxes and assessments levied upon waste water facilities and water management facilities. The transfer to or from the Ohio water development authority of title or possession of any water development project, part thereof, or item included or to be included in any such project, is not subject to the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code, and the bonds and notes issued under this Chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 07-08-1993



Section 6121.17 - Purchase of land - conveyance by other governmental agencies.

The Ohio water development authority may acquire by purchase, whenever it deems such purchase expedient, any land, property, rights, rights-of-way, franchises, easements, and other interests in lands as it deems are necessary or convenient for the construction and operation of any water development project, upon such terms and at such price as it considers reasonable and can be agreed upon between the authority and the owner thereof, and take title thereto in the name of the state.

All governmental agencies, notwithstanding any contrary provision of law, may lease, lend, grant, or convey to the authority, at its request, upon such terms as the proper authorities of such governmental agencies deem reasonable and fair and without the necessity for an advertisement, auction, order of court, or other action or formality, other than the regular and formal action of the governmental agency concerned, any real property or interests therein including improvements thereto or personal property which is necessary or convenient to the effectuation of the authorized purposes of the authority, including public roads and other real property or interests therein including improvements thereto or personal property already devoted to public use.

Effective Date: 03-07-1968



Section 6121.18 - Appropriation of land by eminent domain.

The Ohio water development authority may acquire by appropriation pursuant to division (J) of section 6121.04 of the Revised Code any land, rights, rights-of-way, franchises, easements, or other property necessary or proper for the construction or the efficient operation of any water development project. In any proceedings for appropriation under this section, the procedure to be followed shall be in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

This section does not authorize the authority to take or disturb property or facilities belonging to any public utility or to a common carrier engaged in interstate commerce, which property or facilities are required for the proper and convenient operation of such public utility or common carrier, unless provision is made for the restoration, relocation, or duplication of such property or facilities elsewhere at the sole cost of the authority.

Effective Date: 03-07-1968



Section 6121.19 - Change location of public road, state highway, railroad, or public utility facility in connection with water development project.

When the Ohio water development authority finds it necessary to change the location of any portion of any public road, state highway, railroad, or public utility facility in connection with the construction of a water development project, it shall cause the same to be reconstructed at such location as the division of government having jurisdiction over such road, highway, railroad, or public utility facility deems most favorable. Such construction shall be of substantially the same type and in as good condition as the original road, highway, railroad, or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility shall be paid by the authority as a part of the cost of such water development project.

When the authority finds it necessary that any public highway or portion thereof be vacated by reason of the acquisition or construction of a water development project, the authority may request the director of transportation, in writing, to vacate such highway or portion thereof in accordance with section 5511.07 of the Revised Code if the highway or portion thereof to be vacated is on the state highway system, or, if the highway or portion thereof to be vacated is under the jurisdiction of the county commissioners, the authority shall request the director, in writing, to petition the county commissioners, in the manner provided in section 5553.041 of the Revised Code, to vacate such highway or portion thereof. The authority shall pay to the director or to the county, as the case may be, as a part of the cost of such water development project, any amounts required to be deposited with any court in connection with proceedings for the determination of compensation and damages and all amounts of compensation and damages finally determined to be payable as a result of such vacation.

The authority may make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of railroad or public utility facilities in, on, over, or under any water development project. Whenever the authority determines that it is necessary that any such facilities installed or constructed in, on, over, or under property of the authority pursuant to such regulations be relocated, the public utility owning or operating such facilities shall relocate or remove them in accordance with the order of the authority. The cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, may be paid by the authority as a part of the cost of such water development project. In case of any such relocation or removal of facilities, the railroad or public utility owning or operating them, its successors, or assigns may maintain and operate such facilities, with the necessary appurtenances, in the new location in, on, over, or under the property of the authority for as long a period and upon the same terms as it had the right to maintain and operate such facilities in their former location.

Effective Date: 09-28-1973



Section 6121.20 - [Repealed].

Effective Date: 01-01-1974



Section 6121.21 - Public meetings and records - confidentiality.

All meetings of the Ohio water development authority shall be public and the records of the authority shall be open to public inspection at all reasonable times, except as otherwise provided in this section. All final actions of the authority shall be journalized and such journal shall also be open to the inspection of the public at all reasonable times. Any records or information relating to secret processes or secret methods of manufacture or production which may be obtained by the authority or other persons acting under Chapter 6121. of the Revised Code are confidential and shall not be disclosed.

Effective Date: 03-07-1968



Section 6121.22 - Liberal construction of chapter.

Sections 6121.01 to 6121.22, inclusive, of the Revised Code being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof.

Effective Date: 03-07-1968



Section 6121.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 6123 - SOLID WASTE AND ENERGY RESOURCE DEVELOPMENT PROJECTS

Section 6123.01 - Solid waste and energy resource development projects definitions.

As used in this chapter:

(A) "Governmental agency" means a department, division, or other unit of state government, a municipal corporation, county, township, and other political subdivision, or any other public corporation or agency, the United States or any agency thereof, and any agency, commission, or authority established pursuant to an interstate compact or agreement.

(B) "Person" means any individual, firm, partnership, association, or corporation, or any combination thereof.

(C) "Solid waste" means such unwanted residual solid or semi-solid material as results from industrial operations, including those of public utility companies, and commercial, distribution, research, agricultural, and community operations, including garbage, tires, combustible, noncombustible, or radioactive material, street dirt, and debris.

(D) "Solid waste facilities" means facilities or property, or the modification or replacement of property, for the collection, storage, treatment, utilization, processing, transporting, or final disposal of or recovery of resources or energy from solid waste, including, without limitation, facilities and expenditures that qualify as solid waste disposal facilities under section 103(b)(4)(E) of the Internal Revenue Code of 1954, as amended, and regulations adopted thereunder, scrap tire recovery facilities registered or permitted under section 3734.78 of the Revised Code, and facilities that dispose of solid waste by reconstituting, converting, or otherwise recycling it into material that is not waste whether or not operated at a profit, and further includes any property or system to be used in whole or in part for any of the aforesaid purposes, whether or not another purpose also is served, and any property or system incidental to or that has to do with or the end purpose of which is any of the foregoing. Solid waste facilities as defined in this division are hereby determined to be those that qualify as facilities for solid waste disposal under Section 13 of Article VIII, Ohio Constitution.

(E) "Project" or "development project" means any energy resource development facility as defined in section 1551.01 of the Revised Code, including undivided or other interests therein, or any solid waste facility, including undivided or other interests therein, either separately or in combination with any waste water facility as defined in section 6121.01 of the Revised Code acquired or to be acquired or constructed or to be constructed by the Ohio water development authority under this chapter, or acquired or to be acquired or constructed or to be constructed by a governmental agency or person with all or a part of the cost thereof being paid from a loan or grant from the authority under this chapter, including all buildings and facilities that the authority determines necessary for the operation of the project together with all property, rights, easements, and interests that may be required for the operation of the project, or any voluntary action.

(F) "Cost" as applied to development projects means the cost of acquisition and construction, the cost of acquisition of all land, rights-of-way, property rights, easements, franchise rights, and interests required for such acquisition and construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of acquiring or constructing and equipping a principal office and sub-offices of the authority, the cost of diverting highways, interchange of highways, and access roads to private property, including the cost of land or easements therefor, the cost of all machinery, furnishings, and equipment, financing charges, interest prior to and during construction and for no more than eighteen months after completion of construction, engineering, expenses of research and development with respect to development projects, legal expenses, plans, specifications, surveys, estimates of cost and revenues, working capital, other expenses necessary or incident to determining the feasibility or practicability of acquiring or constructing any such project, administrative expense, and such other expense as may be necessary or incident to the acquisition or construction of the project, the financing of that acquisition or construction, including the amount authorized in the resolution of the authority providing for the issuance of development revenue bonds to be paid into any special funds from the proceeds of such bonds, and the financing of the placing of any such project in operation. Any obligation, cost, or expense incurred by any governmental agency or person for surveys, borings, preparation of plans and specifications, and other engineering services, or any other cost described above, in connection with the acquisition or construction of a project may be regarded as a part of the cost of that project and may be reimbursed out of the proceeds of development revenue bonds as authorized by this chapter. As applied to development projects consisting of voluntary actions, "cost" includes the costs of conducting the voluntary actions as defined in section 3746.23 of the Revised Code.

(G) "Owner" includes all individuals, copartnerships, associations, corporations, or governmental agencies having any title or interest in any property, rights, easements, and interests authorized to be acquired by this chapter.

(H) "Revenues" means all rentals and other charges received by the authority for the use or services of any development project, any gift or grant received with respect thereto, any moneys received with respect to the lease, sub-lease, sale, including installment sale or conditional sale, or other disposition of a development project, moneys received in repayment of and for interest on any loan made by the authority to a person or governmental agency, whether from the United States or a department, administration, or agency thereof, or otherwise, proceeds of such bonds to the extent of use thereof for payment of principal of, premium if any, or interest on the bonds is authorized by the authority, proceeds from any insurance, condemnation, or guaranty pertaining to a project or property mortgaged to secure bonds or pertaining to the financing of the project, and income and profit from the investment of the proceeds of development revenue bonds or of any revenues.

(I) "Public roads" includes all public highways, roads, and streets in the state whether maintained by the state or by a county, township, municipal corporation, or other political subdivision.

(J) "Public utility facilities" includes tracks, pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility.

(K) "Construction," unless the context indicates a different meaning or intent, includes reconstruction, enlargement, improvement, or providing furnishings or equipment.

(L) "Development revenue bonds," unless the context indicates a different meaning or intent, includes development revenue notes, development revenue renewal notes, and development revenue refunding bonds, except that notes issued in anticipation of the issuance of bonds shall have a maximum maturity of five years as provided in section 6123.06 of the Revised Code and notes or renewal notes issued as the definitive obligation may be issued maturing at such time or times as the authority determines with a maximum maturity of forty years from the date of issuance of the original note.

(M) "Voluntary action" means a voluntary action, as defined in section 3746.01 of the Revised Code that is conducted under the voluntary action program established in Chapter 3746. of the Revised Code.

(N) "Acquisition or construction" includes the undertaking of a voluntary action.

(O) The "Ohio water development authority" means the authority created by section 6121.02 of the Revised Code.

Effective Date: 09-28-1994



Section 6123.02 - Authority of Ohio water development authority.

The carrying out of the purposes and the exercise by the Ohio water development authority of the powers conferred on it by Chapter 6123. of the Revised Code shall be held to be, and are hereby determined to be, essential governmental functions and public purposes of the state, but the authority shall not be immune from liability by reason thereof. Each member shall be reimbursed for his actual expenses necessarily incurred in the performance of his duties under Chapter 6123. of the Revised Code. All expenses incurred in carrying out Chapter 6123. shall be payable solely from funds provided under Chapter 6123. of the Revised Code, appropriated for such purpose by the general assembly, or provided by the controlling board and no liability or obligation shall be incurred by the authority beyond the extent to which moneys have been so provided or appropriated.

Effective Date: 06-29-1975



Section 6123.03 - Public policy.

It is hereby declared to be the public policy of the state through the operations of the Ohio water development authority under this chapter to contribute toward one or more of the following: to provide for the comfort, health, safety, and general welfare of all employees and other inhabitants of the state and for the conservation of the land, air and water resources of the state through efficient and proper methods of disposal, salvage and reuse of or recovery of resources from solid wastes thereby eliminating or decreasing accident and health hazards including rodent and insect vectors of disease, public nuisance and the adverse effect on land values caused thereby and the scenic blight marring the landscape, to assist in the financing of solid waste facilities for industry, commerce, distribution and research, including public utility companies, to create or preserve jobs and employment opportunities or improve the economic welfare of the people of the state, or to assist and cooperate with governmental agencies in achieving such purposes. In furtherance of such public policy, the Ohio water development authority may initiate, acquire, construct, maintain, repair and operate solid waste facilities or cause the same to be operated pursuant to a lease, sub-lease, or agreement with any person or governmental agency; may make loans and grants to governmental agencies for the acquisition or construction of solid waste facilities by such governmental agencies; may make loans to persons for the acquisition or construction of solid waste facilities by such persons; and may issue development revenue bonds of this state payable solely from revenues, to pay the cost of such projects. Any solid waste facilities shall be determined by the authority to be in compliance with Chapter 3734. of the Revised Code and with the regulations adopted by the director of environmental protection under section 3734.02 of the Revised Code. Any resolution of the authority providing for acquiring or constructing such facilities or for making a loan or grant for such facilities shall include a finding by the authority that such determination has been made. Determinations by resolution of the authority that a facility is a solid waste facility under this chapter and is consistent with the purposes of Section 13 of Article VIII, Ohio Constitution, and this chapter shall be conclusive as to the validity and enforceability of the development revenue bonds issued to finance such facility and of the resolutions, trust agreements or indentures, leases, sub-leases, sale agreements, loan agreements and other agreements made in connection therewith, all in accordance with their terms.

Effective Date: 09-28-1979



Section 6123.031 - Energy resource development facilities.

To create or preserve jobs and employment opportunities, to improve the economic welfare of the people of the state, to control air, water, and thermal pollution, or to dispose of solid waste, and pursuant to Section 13, Article VIII, of the Ohio Constitution, the Ohio water development authority may exercise the powers set forth in this chapter, with the approval of a project by the director of development, for the purpose of constructing or providing financial assistance for the construction of any energy resource development facilities as defined in section 1551.01 of the Revised Code. Determinations by resolution of the authority that a facility is an energy resource development facility, as so defined, and is consistent with the purposes of Section 13 of Article VIII, Ohio Constitution and this chapter shall be conclusive as to the validity and enforceability of the development revenue bonds issued to finance such facility and of the resolutions, trust agreements or indentures, leases, subleases, sale agreements, loan agreements, and other agreements made in connection therewith, all in accordance with their terms.

Effective Date: 02-24-1983



Section 6123.032 - Financial assistance for undertaking of voluntary action to control air, water, or thermal pollution.

To create or preserve jobs and employment opportunities, to improve the economic welfare of the people of the state, or to control air, water, or thermal pollution, and pursuant to Section 13, Article VIII, Ohio Constitution, the Ohio water development authority may exercise the powers set forth in this chapter for the purpose of providing financial assistance for the undertaking of any voluntary action and shall establish a fund for providing such assistance. Determinations by resolution of the authority that a project constitutes a voluntary action and is consistent with the purposes of Section 13, Article VIII, Ohio Constitution, and this chapter are conclusive as to the validity and enforceability of the development revenue bonds issued to finance the voluntary action and of the resolutions, trust agreements or indentures, leases, subleases, sale agreements, loan agreements, and other agreements made in connection therewith, all in accordance with their terms.

Effective Date: 09-28-1994



Section 6123.04 - Powers of Ohio water development authority.

For the purposes of this chapter, the Ohio water development authority may:

(A) Adopt bylaws for the regulation of its affairs and the conduct of its business under this chapter;

(B) Sue and plead in its own name; be sued and impleaded in its own name with respect to its contracts or torts of its members, employees, or agents acting within the scope of their employment, or to enforce its obligations and covenants made under sections 6123.06, 6123.08, and 6123.13 of the Revised Code. Any such actions against the authority shall be brought in the court of common pleas of the county in which the principal office of the authority is located, or in the court of common pleas of the county in which the cause of action arose, provided such county is located within this state, and all summonses, exceptions, and notices of every kind shall be served on the authority by leaving a copy thereof at the principal office with the person in charge thereof or with the secretary-treasurer of the authority.

(C) Make loans and grants to governmental agencies for the acquisition or construction of development projects by any such governmental agency and adopt rules and procedures for making such loans and grants;

(D) Acquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain, repair, operate, lease or rent to, or contract for operation by, a person or governmental agency, development projects, and establish rules for the use of such projects;

(E) Make available the use or services of any development project to one or more persons, one or more governmental agencies, or any combination thereof;

(F) Issue development revenue bonds and notes and development revenue refunding bonds of the state, payable solely from revenues as provided in section 6123.06 of the Revised Code, unless the bonds be refunded by refunding bonds, for the purpose of paying any part of the cost of one or more development projects or parts thereof;

(G) Acquire by gift or purchase, hold, and dispose of real and personal property in the exercise of the powers of the authority and the performance of its duties under this chapter;

(H) Acquire, in the name of the state, by purchase or otherwise, on such terms and in such manner as the authority determines proper, public or private lands, or parts thereof or rights therein, rights-of-way, property, rights, easements, and interests as it finds necessary for carrying out this chapter; and compensation shall be paid for public or private lands so taken;

(I) Make and enter into all contracts and agreements and execute all instruments necessary or incidental to the performance of its duties and the execution of its powers under this chapter:

(1) When the cost under any such contract or agreement, other than compensation for personal services, involves an expenditure of more than twenty-five thousand dollars, the authority shall make a written contract with the lowest responsive and responsible bidder, in accordance with section 9.312 of the Revised Code, after advertisement for not less than two consecutive weeks in a newspaper of general circulation in Franklin county, and in such other publications as the authority determines, such notice shall state the general character of the work and materials to be furnished, the place where plans and specifications therefor may be examined, and the time and place of receiving bids. Provided, that a contract or lease for the operation of a development project constructed and owned by the authority or an agreement for cooperation in the acquisition or construction of a development project pursuant to section 6123.13 of the Revised Code or any contract for the construction of a development project that is to be leased by the authority to, and operated by, persons who are not governmental agencies and the cost of such project is to be amortized exclusively from rentals or other charges paid to the authority by persons who are not governmental agencies or by governmental agencies that receive the use or services of such project, including governmental agencies that are parties to an agreement for cooperation in the acquisition or construction of such development project pursuant to section 6123.13 of the Revised Code, is not subject to the foregoing requirements and the authority may enter into such contract or lease or such agreement pursuant to negotiation and upon such terms and conditions and for such period as it finds to be reasonable and proper in the circumstances and in the best interests of proper operation or of efficient acquisition or construction of such project.

(2) Each bid for a contract for the construction, demolition, alteration, repair, or reconstruction of an improvement shall contain the full name of every person interested in it and who meets the requirements of section 153.54 of the Revised Code.

(3) Each bid for a contract, except as provided in division (I)(2) of this section, shall contain the full name of every person or company interested in it and shall be accompanied by a sufficient bond or certified check on a solvent bank that if the bid is accepted a contract will be entered into and the performance thereof secured.

(4) The authority may reject any and all bids.

(5) A bond with good and sufficient surety, approved by the authority, shall be required of every contractor awarded a contract except as provided in division (I)(2) of this section, in an amount equal to at least fifty per cent of the contract price, conditioned upon the faithful performance of the contract.

(J) Employ managers, superintendents, and other employees and retain or contract with consulting engineers, financial consultants, accounting experts, architects, attorneys, and such other consultants and independent contractors as are necessary in its judgment to carry out this chapter, and fix the compensation thereof. All expenses thereof shall be payable solely from the proceeds of development revenue bonds or notes issued under this chapter, from revenues, or from funds appropriated for such purpose by the general assembly.

(K) Receive and accept from any federal agency, subject to the approval of the governor, grants for or in aid of the construction of any development project or for research and development with respect to solid waste facilities or energy resource development facilities, and receive and accept aid or contributions from any source of money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which such grants and contributions are made;

(L) Engage in research and development with respect to solid waste facilities or energy resource development facilities;

(M) Purchase fire and extended coverage and liability insurance for any development project and for the principal office and sub-offices of the authority, insurance protecting the authority and its officers and employees against liability for damage to property or injury to or death of persons arising from its operations, and any other insurance the authority may agree to provide under any resolution authorizing its development revenue bonds or in any trust agreement securing the same;

(N) Charge, alter, and collect rentals and other charges for the use or services of any development project as provided in section 6123.13 of the Revised Code;

(O) Provide coverage for its employees under Chapters 145., 4123., and 4141. of the Revised Code;

(P) Do all acts necessary or proper to carry out the powers expressly granted in this chapter.

Any instrument by which real property is acquired pursuant to this section shall identify the agency of the state that has the use and benefit of the real property as specified in section 5301.012 of the Revised Code.

Effective Date: 10-26-1999; 09-09-2005



Section 6123.041 - Industry, commerce, distribution, or research projects financing arrangements.

(A) With respect to projects, and the financing thereof, for industry, commerce, distribution, or research, including public utility companies, under agreements whereby the person to whom the project is to be leased, sub-leased, or sold or to whom a loan is to be made for the project is to make payments sufficient to pay all of the principal of, premium, if any, and interest on the development revenue bonds issued for the project, the Ohio water development authority, in addition to other powers under this chapter, may do any or all of the following:

(1) Make loans for the acquisition or construction of the project to the person upon such terms as the authority may determine or authorize, including secured or unsecured loans, and, for and in connection with, enter into loan agreements, accept notes and other forms of obligation to evidence such indebtedness and mortgages, liens, pledges, assignments, or other security interests to secure such indebtedness, which may be prior or subordinate to or on a parity with other indebtedness, obligations, mortgages, pledges, assignments, other security interests, or liens or encumbrances, and take such actions as may be determined appropriate by it to protect such security and safeguard against losses, including, without limitation , foreclosure and the bidding upon and purchase of property upon foreclosure or other sale;

(2) Sell the project under such terms as it may determine, including, without limitation, sale by conditional sale or installment sale, under which title may pass prior to or after completion of the project or payment or provisions for payment of all principal of, premium, if any, and interest on such bonds, or at any other time provided in the agreement pertaining to the sale, and including sale under an option to purchase at a price that may be a nominal amount or less than true value at the time of purchase;

(3) Grant a mortgage, lien, or other encumbrance on, or pledge or assignment of, or with respect to, all or any part of the project, revenues, reserve funds or other funds established in connection with such bonds, or on, of, or with respect to any lease, sub-lease, sale, conditional sale or installment sale agreement, loan agreement, or other agreement pertaining to the lease, sub-lease, sale, or other disposition of a project or pertaining to a loan made for a project, or any guaranty or insurance agreement made with respect thereto, or any interest of the authority therein, or any other interest granted, assigned, or released to secure payments of the principal of, premium, if any, or interest on the bonds or to secure any other payments to be made by the authority, which mortgage, lien, encumbrance, pledge, assignment, or other security interest may be prior or subordinate to or on a parity with any other mortgage, pledge, assignment, other security interest, or lien or encumbrance;

(4) Provide that the interest on the bonds may be at a variable rate or rates changing from time to time in accordance with a base or formula as authorized by the authority;

(5) Contract for the acquisition or construction of the project or any part thereof and for the leasing, sub-leasing, sale, or other disposition of the project, which may be made in a manner determined by the authority in its sole discretion, without necessity for competitive bidding or performance bonds.

(B) Property comprising a project, other than a voluntary action, is not subject to taxes or assessments as long as the bonds or notes issued to finance the costs of the project are outstanding, and the transfer of title to or possession of the property to the person to whom a loan or installment sale or conditional sale with respect to the project is made is not subject to the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code.

The authority shall certify the property comprising a project that is exempt from taxes and assessments pursuant to this division and shall send, by certified mail, copies of the certification to the owner of the exempt property, to the tax commissioner, and to the county auditor of the county or counties in which the exempt property is located.

Each county auditor shall maintain a separate list of all property exempt pursuant to this division and sections 3706.041 and 6121.044 of the Revised Code, in addition to the list of exempt property required to be maintained pursuant to section 5713.07 of the Revised Code.

(C) The authority, in the lease, sale, or loan agreement with respect to a project referred to in division (A) of this section, shall make appropriate provision for adequate maintenance of the project. The source of the payments sufficient to pay all of the principal, premium, if any, and interest required by that division shall be limited to revenue derived from rentals or other charges for the use of the services of the project, and the revenue may be derived from such rentals or charges and paid to the person or the authority by governmental agencies that receive the use or services of the project, including governmental agencies that are parties to an agreement for cooperation in the acquisition or construction of the development project pursuant to section 6123.13 of the Revised Code.

(D) With respect to the projects referred to in this section, the authority granted by this section is cumulative and supplementary to all other authority granted in this chapter. The authority granted by this section does not alter or impair any similar authority granted elsewhere in this chapter with respect to other projects.

Effective Date: 09-28-1994



Section 6123.042 - Fees and fines may not exceed loan principal.

With respect to a loan made under this chapter, the Ohio water development authority shall not charge any fees or fines that, in the aggregate, exceed an amount equal to the principal amount of the loan.

Effective Date: 2008 HB562 09-22-2008



Section 6123.05 - Funds for surveys or studies of proposed development project.

Upon application by the Ohio water development authority, the controlling board may, from appropriations available to the authority, provide funds for surveys or studies by the authority of any proposed development project subject to repayment by the authority from funds available to it, within the time fixed by the board. Funds to be repaid shall be charged by the authority to the appropriate development project and the amount thereof shall be a cost of the project. This section does not abrogate the authority of the controlling board to otherwise provide funds for use by the authority in the exercise of the powers granted to it by Chapter 6123. of the Revised Code.

Effective Date: 09-28-1979



Section 6123.06 - Revenue bonds and notes to fund development projects.

The Ohio water development authority may issue revenue bonds and notes of the state at such times and in such principal amount as, in the opinion of the authority, are necessary for the purpose of paying any part of the cost of one or more development projects or parts thereof. The authority may likewise issue renewal notes and bonds to pay such notes and, whenever it deems refunding, including funding and retirement, expedient, refund any bonds by the issuance of development revenue refunding bonds of the state, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding, and partly for any other authorized purpose. The refunding bonds may be issued in amounts sufficient for payment of the principal amount of the bonds to be so refunded, any redemption premiums thereon, principal maturities of any bonds maturing prior to the redemption of the bonds to be so refunded, interest accrued or to accrue to the maturity dates or dates of redemption of such bonds, and any expenses incurred or to be incurred in connection with such refunding, funding and retirement and the issuance of the bonds. Except as may otherwise be expressly provided by the authority, every issue of its bonds or notes shall be general obligations of the authority payable out of the revenues of the authority that are pledged for such payment, without preference or priority of the first bonds issued, subject only to any agreements with the holders of particular bonds or notes pledging any particular revenues, provided that revenues of the authority as defined in division (H) of section 6123.01 of the Revised Code shall not be pledged for the payment of water development revenue bonds or notes issuable by the authority under Chapter 6121. of the Revised Code, and revenues of the authority as defined in division (O) of section 6121.01 of the Revised Code shall not be pledged for the payment of development revenue bonds or notes. Such pledge shall be valid and binding from the time the pledge is made and the revenues so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded, except in the records of the authority.

Whether or not the bonds or notes are of such form and character as to be negotiable instruments, they have all the qualities and incidents of negotiable instruments, subject only to the provisions of the bonds or notes for registration.

The bonds and notes shall be authorized by resolution of the authority, bear such date or dates, and mature at such time or times, in the case of any such note or any renewals thereof not exceeding five years from the date of issue of such original note and in the case of any such bond not exceeding forty years from the date of issue, as such resolution or resolutions may provide. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as the authority may authorize. The bonds and notes of the authority may be sold by the authority, at public or private sale, at, or at not less than, such price or prices as the authority determines. The bonds and notes shall be executed by the chairman and vice-chairman of the authority, either or both of whom may use a facsimile signature, the official seal of the authority or a facsimile thereof shall be affixed thereto or printed thereon and attested, manually or by facsimile signature, by the secretary-treasurer of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds, notes, or coupons ceases to be such officer before their delivery, such signature or facsimile is sufficient for all purposes, the same as if he had remained in office until such delivery, and in case the seal of the authority has been changed after a facsimile has been imprinted on such bonds or notes, such facsimile seal will continue to be sufficient for all purposes.

Any resolution or resolutions authorizing any bonds or notes or any issue thereof may contain provisions, subject to such agreements with bondholders or noteholders as may then exist, which are a part of the contract with the holders thereof, as to: the pledging of all or any part of the revenues of the authority to secure the payment of the bonds or notes or of any issue thereof; the use and disposition of revenues of the authority; a covenant to fix, alter, and collect rentals and other charges so that pledged revenues will be sufficient to pay costs of operation, maintenance, and repairs, pay principal of and interest on bonds or notes secured by the pledge of such revenues, and provide such reserves as may be required by the applicable resolution or trust agreement; the setting aside of reserve funds, sinking funds, or replacement and improvement funds and the regulation and disposition thereof; the crediting of the proceeds of the sale of bonds or notes to and among the funds referred to or provided for in the resolution authorizing the issuance of the bonds or notes; the use, lease, sale, or other disposition of any development project or any other assets of the authority; limitations on the purpose to which the proceeds of sale of bonds or notes may be applied and the pledging of such proceeds to secure the payment of the bonds or notes or of any issue thereof; as to notes issued in anticipation of the issuance of bonds, the agreement of the authority to do all things necessary for the authorization, issuance, and sale of such bonds in such amounts as may be necessary for the timely retirement of such notes; limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; the refunding of outstanding bonds or notes; the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given; limitations on the amount of moneys to be expended by the authority for operating, administrative, or other expenses of the authority; securing any bonds or notes by a trust agreement in accordance with section 6123.08 of the Revised Code; or any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Effective Date: 10-16-1980



Section 6123.07 - Bond issuance need not comply with state requirements.

The issuance of development revenue bonds and notes or development revenue refunding bonds under Chapter 6123. of the Revised Code need not comply with any other law applicable to the issuance of bonds or notes.

Effective Date: 09-28-1979



Section 6123.08 - Revenue bonds or notes or development revenue refunding bonds secured by a trust agreement.

In the discretion of the Ohio water development authority, any development revenue bonds or notes or development revenue refunding bonds issued under Chapter 6123. of the Revised Code may be secured by a trust agreement between the authority and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company within or without the state.

Any such trust agreement may pledge or assign revenues of the authority to be received, but shall not convey or mortgage any development project or any part thereof. Any such trust agreement or any resolution providing for the issuance of such bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as are reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction, improvement, maintenance, repair, operation, and insurance of the development project or projects in connection with which such bonds or notes are authorized, the rentals or other charges to be imposed for the use or services of any development project, the custody, safeguarding, and application of all moneys, and provisions for the employment of consulting engineers in connection with the construction or operation of such development project or projects. Any bank or trust company incorporated under the laws of this state that may act as depository of the proceeds of bonds or notes or of revenues may furnish such indemnifying bonds or may pledge such securities as are required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and noteholders and of the trustee, and may restrict the individual right of action by bondholders and noteholders as is customary in trust agreements or trust indentures securing similar bonds. Such trust agreement may contain such other provisions as the authority deems reasonable and proper for the security of the bondholders or noteholders. All expenses incurred in carrying out the provisions of any such trust agreement may be treated as a part of the cost of the operation of the development project or projects. Any such trust agreement or resolution authorizing the issuance of development revenue bonds may provide the method whereby the general administrative overhead expenses of the authority shall be allocated among the several projects acquired or constructed by it as a factor of the operation expense of each such project.

Effective Date: 09-28-1979



Section 6123.09 - Holder of development revenue bonds to enforce rights.

Any holder of development revenue bonds issued under Chapter 6123. of the Revised Code, or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given by such chapter may be restricted by the applicable resolution or such trust agreement, may by suit, action, mandamus, or other proceedings, protect and enforce any rights under the laws of the state or granted under such chapter, trust agreement, or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by such chapter, or by the trust agreement or resolution, to be performed by the Ohio water development authority or any officer thereof, including the fixing, charging, and collecting of rentals or other charges.

Effective Date: 09-28-1979



Section 6123.10 - Development revenue bonds and notes and development revenue refunding bonds not a debt.

Development revenue bonds and notes and development revenue refunding bonds issued under Chapter 6123. of the Revised Code do not constitute a debt, or a pledge of the faith and credit, of the state or of any political subdivision thereof, and the holders or owners thereof have no right to have taxes levied by the general assembly or taxing authority of any political subdivision of the state for the payment of the principal thereof or interest thereon, but such bonds and notes are payable solely from the revenues and funds pledged for their payment as authorized by such chapter, unless the notes are issued in anticipation of the issuance of bonds or the bonds are refunded by refunding bonds issued under such chapter, which bonds or refunding bonds shall be payable solely from revenues and funds pledged for their payment as authorized by such chapter. All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as to both principal and interest, are not debts of the state or any political subdivision thereof, but are payable solely from revenues and funds pledged for their payment.

All expenses incurred in carrying out Chapter 6123. of the Revised Code are payable solely from funds provided under such chapter. Such chapter does not authorize the Ohio water development authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision thereof.

Effective Date: 09-28-1979



Section 6123.11 - Ohio water development authority moneys, funds, properties, and assets held in trust.

All moneys, funds, properties, and assets acquired by the Ohio water development authority under Chapter 6123. of the Revised Code, whether as proceeds from the sale of development revenue bonds or as revenues, or otherwise, shall be held by it in trust for the purposes of carrying out its powers and duties, shall be used and reused as provided in such chapter, and shall at no time be part of other public funds. Such funds, except as otherwise provided in any resolution authorizing its development revenue bonds or in any trust agreement securing the same, or except when invested pursuant to section 6123.12 of the Revised Code, shall be kept in depositories selected by the authority in the manner provided in Chapter 135. of the Revised Code, and the deposits shall be secured as provided in Chapter 135. of the Revised Code. The resolution authorizing the issuance of such bonds of any issue or the trust agreement securing such bonds shall provide that any officer to whom, or any bank or trust company to which, such moneys are paid shall act as trustee of such moneys and hold and apply them for the purposes hereof, subject to such conditions as such chapter and such resolutions or trust agreement provide.

Effective Date: 09-28-1979



Section 6123.12 - Investment of moneys in excess of current needs.

Moneys of the Ohio water development authority, except as otherwise provided in any resolution authorizing the issuance of its development or water development revenue bonds or in any trust agreement securing the same, in excess of current needs, may be invested in notes, bonds, or other obligations of the United States, or of any agency or instrumentality thereof, or in obligations of this state or any political subdivision thereof. Income from all such investments of moneys in any fund shall be credited to such funds as the authority determines, subject to the provisions of any such resolution or trust agreement, and such investments may be sold at such times as the authority determines.

Effective Date: 09-28-1979



Section 6123.13 - Charge, alter, and collection of rentals or other charges for use or services of development project.

The Ohio water development authority may charge, alter, and collect rentals or other charges for the use or services of any development project and contract in the manner provided by this section with one or more persons, one or more governmental agencies, or any combination thereof, desiring the use or services thereof, and fix the terms, conditions, rentals, or other charges for such use or services. Such rentals or other charges shall not be subject to supervision or regulation by any other authority, commission, board, bureau, or agency of the state and such contract may provide for acquisition by such person or governmental agency of all or any part of such development project for such consideration payable over the period of the contract or otherwise as the authority in its sole discretion determines to be appropriate, but subject to the provisions of any resolution authorizing the issuance of development revenue bonds or notes or development revenue refunding bonds of the authority or any trust agreement securing the same. Any governmental agency which has power to construct, operate, and maintain development facilities may enter into a contract or lease with the authority whereby the use or services of any development project of the authority will be made available to such governmental agency and pay for such use or services such rentals or other charges as may be agreed to by the authority and such governmental agency.

Any governmental agency or combination thereof may cooperate with the authority in the acquisition or construction of a development project and shall enter into such agreements with the authority as are necessary, with a view to effective cooperative action and safeguarding of the respective interests of the parties thereto, which agreements shall provide for such contributions by the parties thereto in such proportion as may be agreed upon and such other terms as may be mutually satisfactory to the parties including, without limitation, the authorization of the construction of the project by one of the parties acting as agent for all of the parties; the ownership and control of the project by the authority to the extent necessary or appropriate for purposes of the issuance of development revenue bonds by the authority; contracting for the operation, leasing, or subleasing for such term and with such person or governmental agency as may be agreed upon; and the sale or other disposition of such project to such governmental agency as may be agreed upon. The authority shall not enter into such a cooperative agreement with any governmental agency if the authority determines that the project to be acquired or constructed under the agreement would undermine the financial feasibility of an existing development project acquired or constructed under a cooperative agreement between the authority and another governmental agency because the proposed project would serve substantially the same geographic area as the existing project. Any governmental agency may provide the funds for the payment of such contribution as is required under such agreements by the levy of taxes, assessments, or rentals and other charges for the use of the utility system of which the development project is a part or to which it is connected, if otherwise authorized by the laws governing such governmental agency in the construction of the type of development project provided for in the agreements, and may pay the proceeds from the collection of such taxes, assessments, utility rentals, or other charges to the authority pursuant to such agreements; or the governmental agency may issue bonds or notes, if authorized by such laws, in anticipation of the collection of such taxes, assessments, utility rentals, or other charges and may pay the proceeds of such bonds or notes to the authority pursuant to such agreements. In addition any governmental agency may provide the funds for the payment of such contribution by the appropriation of money or, if otherwise authorized by law, by the issuance of bonds or notes and may pay such appropriated money or the proceeds of such bonds or notes to the authority pursuant to such agreements. The agreement by the governmental agency to provide such contribution, whether from appropriated money or from the proceeds of such taxes, assessments, utility rentals, or other charges, or such bonds or notes, or any combination thereof, is not subject to Chapter 133. of the Revised Code or any regulations or limitations contained therein. The proceeds from the collection of such taxes or assessments, and any interest earned thereon, shall be paid into a special fund immediately upon the collection thereof by the governmental agency for the purpose of providing such contribution at the times required under such agreements.

When the contribution of any governmental agency is to be made over a period of time from the proceeds of the collection of special assessments, the interest accrued and to accrue before the first installment of such assessments is collected, which is payable by such governmental agency on such contribution under the terms and provisions of such agreements, shall be treated as part of the cost of the improvement for which such assessments are levied, and that portion of such assessments as are collected in installments shall bear interest at the same rate as such governmental agency is obligated to pay on such contribution under the terms and provisions of such agreements and for the same period of time as the contribution is to be made under such agreements. If the assessment or any installment thereof is not paid when due, it shall bear interest until the payment thereof at the same rate as such contribution and the county auditor shall annually place on the tax list and duplicate the interest applicable to such assessment and the penalty and any additional interest thereon as otherwise authorized by law.

Any governmental agency, pursuant to a favorable vote of the electors in an election held before or after July 13, 1970 for the purpose of issuing bonds to provide funds to acquire, construct, or equip, or provide real estate and interests in real estate for, a solid waste facility, whether or not such governmental agency, at the time of such election, had the authority to pay the proceeds from such bonds or notes issued in anticipation thereof to the authority as provided in this section, may issue such bonds or notes in anticipation of the issuance thereof and pay the proceeds thereof to the authority in accordance with its agreement with the authority; provided, that the legislative authority of the governmental agency finds and determines that the solid waste facility to be acquired or constructed by the authority in cooperation with such governmental agency will serve the same public purpose and meet substantially the same public need as the facility otherwise proposed to be acquired or constructed by the governmental agency with the proceeds of such bonds or notes.

Effective Date: 09-21-1982



Section 6123.14 - Maintenance and repair of development projects.

Each development project other than one consisting of a voluntary action, when constructed and placed in operation, shall be maintained and kept in good condition and repair by the Ohio water development authority or the authority shall cause it to be maintained and kept in good condition and repair. Each such project shall be operated by such operating employees as the authority employs or pursuant to a contract or lease with a person or governmental agency. All public or private property damaged or destroyed in carrying out the powers granted by this chapter shall be restored or repaired and placed in its original condition, as nearly as practicable, or adequate compensation shall be paid therefor from funds provided under this chapter.

On or before the first day of April each year, the authority shall make a report of its activities for the preceding calendar year to the governor and the general assembly. Each such report shall set forth a complete operating and financial statement covering the authority's operations during the year. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or of operations of its projects.

Nothing in this section diminishes the exemption from liability afforded the authority under section 3746.24 of the Revised Code. Regardless of the nature or extent of any assistance provided by the authority to any person or governmental agency that undertakes a voluntary action, the authority is not liable to any such person or governmental agency that fails to obtain a no further action letter under section 3746.11 of the Revised Code, fails to obtain a covenant not to sue under section 3746.12 of the Revised Code, or fails to recover any costs of conducting the voluntary action under section 3746.23 of the Revised Code. No such failure in any way alters or diminishes any obligation of the person or governmental agency to the authority assumed or incurred in connection with the person's or governmental agency's obtaining assistance from the authority.

Effective Date: 09-28-1994



Section 6123.15 - Development revenue bonds lawful investments.

All development revenue bonds issued under this chapter are lawful investments of banks, societies for savings, savings and loan associations, deposit guarantee associations, trust companies, trustees, fiduciaries, insurance companies, including domestic for life and domestic not for life, trustees or other officers having charge of sinking and bond retirement or other special funds of political subdivisions and taxing districts of this state, the commissioners of the sinking fund of the state, the administrator of workers' compensation, the state teachers retirement system, the public employees retirement system, the school employees retirement system, and the Ohio police and fire pension fund, and are acceptable as security for the deposit of public moneys.

Effective Date: 11-02-1999



Section 6123.16 - No taxes or assessments upon development project, or property acquired or used by Ohio water development authority.

The exercise of the powers granted by Chapter 6123. of the Revised Code, will be for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their residential, agricultural, recreational, economic, commercial, and industrial opportunities and is a public purpose. As the operation and maintenance of development projects will constitute the performance of essential governmental functions, the Ohio water development authority shall not be required to pay any taxes or assessments upon any development project, or upon any property acquired or used by the authority under Chapter 6123. of the Revised Code, or upon the income therefrom, nor shall the transfer to or from the Ohio water development authority of title or possession of any development project, part thereof, or item included or to be included in any such project, be subject to the taxes levied pursuant to Chapters 5739. and 5741. of the Revised Code, and the bonds and notes issued under this chapter, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

Effective Date: 09-28-1979



Section 6123.17 - Acquisition of real property interest.

The Ohio water development authority may acquire by purchase, whenever it determines such purchase expedient, any land, property, rights, rights-of-way franchises, easements, and other interests in lands which it finds to be necessary or convenient for the construction and operation of any development project, upon such terms and at such price as it considers reasonable and are agreed upon between the authority and the owner thereof, and take title thereto in the name of the state.

Any governmental agency, notwithstanding any contrary provision of law may lease, lend, grant, or convey to the authority, at its request, upon such terms as the proper authorities of such governmental agencies determine to be reasonable and fair and without the necessity for an advertisement, auction, order of court, or other action or formality, other than the regular and formal action of the governmental agency concerned, any real property or interests therein including improvements thereto or personal property which is necessary or convenient to effect the authorized purposes of the authority, including public roads and real or personal property already devoted to public use.

Effective Date: 09-28-1979



Section 6123.18 - Reconstruction of road, highways, railroads or public utilities.

When the Ohio water development authority finds it necessary to change the location of any portion of any public road, state highway, railroad, or public utility facility in connection with the construction of a development project, it shall cause the same to be reconstructed at such location as the division of government having jurisdiction over such road, highway, railroad, or public utility facility finds most favorable. Such construction shall be of substantially the same type and in as good condition as the original road, highway, railroad, or public utility facility. The cost of such reconstruction, relocation, or removal and any damage incurred in changing the location of any such road, highway, railroad, or public utility facility shall be paid by the authority as a part of the cost of such development project.

When the authority finds it necessary that any public highway or portion thereof be vacated by reason of the acquisition or construction of a development project, the authority may request the director of transportation, in writing, to vacate such highway or portion thereof in accordance with section 5511.07 of the Revised Code if the highway or portion thereof to be vacated is on the state highway system, or, if the highway or portion thereof to be vacated is under the jurisdiction of the county commissioners, the authority shall request the director, in writing, to petition the county commissioners, in the manner provided in section 5553.041 of the Revised Code, to vacate such highway or portion thereof.

The authority shall pay to the director or the county, as a part of the cost of such development project, any amounts required to be deposited with any court in connection with proceedings for the determination of compensation and damages and all amounts of compensation and damages finally determined to be payable as a result of such vacation.

The authority may make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation, and removal of railroad or public utility facilities in, on, over, or under any development project. Whenever the authority determines that it is necessary that any such facilities installed or constructed in, on, over, or under property of the authority pursuant to such regulations be relocated, the public utility owning or operating such facilities shall relocate or remove them in accordance with the order of the authority. The cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location, the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, may be paid by the authority as a part of the cost of such development project. In case of any such relocation or removal of facilities, the railroad or public utility owning or operating them, its successors, or assigns may maintain and operate such facilities, with the necessary appurtenances, in the new location in, on, over, or under the property of the authority for as long a period and upon the same terms as it had the right to maintain and operate such facilities in their former location.

Effective Date: 09-28-1979



Section 6123.19 - [Repealed].

Effective Date: 01-01-1974



Section 6123.20 - Public meetings and records.

All meetings of the Ohio water development authority shall be public and the records of the authority shall be open to public inspection at all reasonable times, except as otherwise provided in this section. All final actions of the authority shall be journalized and such journal shall also be open to inspection of the public at all reasonable times. Any records or information relating to secret processes or secret methods of manufacture or production which may be obtained by the authority or other persons acting under Chapter 6123. of the Revised Code are confidential and shall not be disclosed.

Effective Date: 07-13-1970



Section 6123.21 - Liberal construction of statutes.

Sections 6123.01 to 6123.20, inclusive, of the Revised Code being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof.

Effective Date: 07-13-1970



Section 6123.99 - [Repealed].

Effective Date: 01-01-1974






Chapter 6131 - SINGLE COUNTY DITCHES

Section 6131.01 - Single county ditch definitions.

As used in sections 6131.01 to 6131.64 of the Revised Code:

(A) "Owner" means any owner of any right, title, estate, or interest in or to any real property and includes persons, partnerships, associations, private corporations, public corporations, boards of township trustees, boards of education of school districts, the mayor or legislative authority of a municipal corporation, the director of any department, office, or institution of the state, and the trustees of any state, county, or municipal public institution. "Owner" also includes any public corporation and the director of any department, office, or institution of the state affected by an improvement but not owning any right, title, estate, or interest in or to any real property.

(B) "Land" includes any estate or interest, of any nature or kind, in or to real property, or any easement in or to real property, or any right to the use of real property, and all structures or fixtures attached to real property, including but not restricted to all railroads, roads, electric railroads, street railroads, streets and street improvements, telephone, telegraph, and transmission lines, underground cables, gas, sewage, and water systems, pipe lines and rights of way of public service corporations, and all other real property whether public or private.

(C) "Improvement" includes:

(1) The location, construction, reconstruction, reconditioning, widening, deepening, straightening, altering, boxing, tiling, filling, walling, arching, or any change in the course, location, or terminus of any ditch, drain, watercourse, or floodway;

(2) The deepening, widening, or straightening or any other change in the course, location, or terminus of a river, creek, or run;

(3) A levee or any wall, embankment, jetty, dike, dam, sluice, revetment, reservoir, holding basin, control gate, breakwater, or other structure for the protection of lands from the overflow from any stream, lake, or pond, or for the protection of any outlet, or for the storage or control of water;

(4) The removal of obstructions such as silt bars, log jams, debris, and drift from any ditch, drain, watercourse, floodway, river, creek, or run;

(5) The vacating of a ditch or drain.

(D) "Person" means natural person, firm, partnership, association, or corporation, other than public corporations.

(E) "Public corporation" or "political subdivision" means counties, townships, municipal corporations, school districts, park districts, turnpikes, toll bridges, conservancy districts, and all other governmental agencies clothed with the power of levying general or special taxes.

(F) "Benefit" or "benefits," except as ordered in section 6131.31 of the Revised Code, means advantages to land and owners, to public corporations as entities, and to the state resulting from drainage, conservation, control and management of water, and environmental, wildlife, and recreational improvements. Factors relevant to whether such advantages result include:

(1) The watershed or entire land area drained or affected by the improvement;

(2) The total volume of water draining into or through the improvement and the amount of water contributed by each land owner;

(3) The use to be made of the improvement by any owner, public corporation, or the state.

"Benefit" or "benefits" includes any or all of the following factors:

Elimination or reduction of damage from flood;

Removal of water conditions that jeopardize public health, safety, or welfare;

Increased value of land resulting from the improvement;

Use of water for irrigation, storage, regulation of stream flow, soil conservation, water supply, or any other purpose incidental thereto;

Providing an outlet for the accelerated runoff from artificial drainage whenever the stream, watercourse, channel, or ditch under improvement is called upon to discharge functions for which it was not designed by nature; it being the legislative intent that uplands that have been removed from their natural state by deforestation, cultivation, artificial drainage, urban development, or other manmade causes shall be considered as benefited by an improvement required to dispose of the accelerated flow of water from the uplands.

(G) "Environmentally significant areas" mean natural land or water areas that in some degree retain or have reestablished their natural character or have other features of scientific or educational interest such as rare or endangered plant and animal populations or geologic, scenic, or other natural features and, because of their values and functions, contribute to the community's general welfare.

Effective Date: 04-09-1981



Section 6131.02 - Authority of county commissioners to construct ditch improvements.

When the board of county commissioners, at a regular or called session, upon the filing of a petition as provided in sections 6131.01 to 6131.64 of the Revised Code, finds that the granting of the petition and the construction of an improvement is necessary for disposal or removal of surplus water, for controlled drainage of any land, for irrigation, for storage of water to regulate stream flow or to prevent the overflow of any land in the county, or for water conservation, and further finds that the construction of the improvement will be conducive to the public welfare and that the cost of the proposed improvement will be less than the benefits conferred by its construction, the board of county commissioners may locate, construct, reconstruct, straighten, deepen, widen, alter, box, tile, fill, wall, dam, arch, change the course, location, or terminus of, straighten, deepen, remove obstructions from, or widen any ditch, drain, watercourse, floodway, river, creek, or run, or construct any levee, wall, embankment, jetty, dike, dam, sluice, revetment, reservoir, holding basin, control gate, breakwater, or other structure for control of water, or vacate any ditch or drain by proceedings as provided in sections 6131.01 to 6131.64 of the Revised Code.

Effective Date: 04-09-1981



Section 6131.03 - Co-ordinating system of water conservation and flood control.

Boards of county commissioners in their respective counties, or in co-operation with any conservancy district which includes all or part of the lands of the county, or in co-operation with the proper authorities of the state or the proper authorities of the United States, may formulate, create, and construct a complete or co-ordinating system of water conservation and flood control, subject to the approval of the proper authority of the state, with full power to maintain and carry the same forward. Said boards, severally and jointly and in co-operation with the board of county commissioners of any other county, or with a conservancy district, or with the state, or with the United States, may provide their respective shares of necessary funds in accordance with law for the cost and expense of the formulation, creation, construction, and maintenance of such water conservation or flood control system, which costs and expense shall include the cost and expense of all preliminary surveys necessary to the construction and maintenance of such water conservation or flood control system.

Effective Date: 08-23-1957



Section 6131.04 - Petition for construction of ditch improvement.

Any owner may file a petition with the clerk of the board of county commissioners of the county in which is located a part of the land that is averred to be benefited by the construction of a proposed improvement. The petition shall state that the construction of the improvement is necessary, will benefit the petitioner, and will be conducive to the public welfare; shall state the nature of the work petitioned for; and may ask to locate, clean, remove obstructions from, construct, reconstruct, straighten, deepen, widen, alter, box, tile, fill, wall, or arch any ditch, drain, watercourse, floodway, creek, run, or river or to change the course, location, or terminus thereof, or may ask to construct a levee, wall, embankment, jetty, dike, dam, sluice, revetment, reservoir, holding basin, control gate, breakwater, or other structure for control of water. The petition shall state the course and termini of the proposed improvement and the branches, spurs, or laterals, if any are petitioned for. Except as ordered under section 6131.31 of the Revised Code, the petition shall state that all costs of engineering, construction, and future maintenance will be assessed to the benefiting parcels of land. The petition shall contain a list of the names and addresses, where known, of all the owners of the land that the petitioner or the county engineer claims will be benefited or damaged by the construction of the proposed improvement. The petition shall be signed by one or more owners as petitioners. If the petitioner is a public corporation or the state, the petition shall be signed by its authorized representative. If the petitioner is the county, the petition shall be filed with the clerk of the court of common pleas, the matters in the petition shall be heard by the common pleas court as if the petition had come to the court on appeal, and the clerk and the court shall do all things that sections 6131.01 to 6131.64 of the Revised Code provide that the county commissioners shall do. The court of common pleas may appoint a board of arbitrators to assume the duties of the judge. The board shall be comprised of three disinterested persons chosen by the judge, who shall designate one of the persons to be chairman. A decision of the board shall require approval of a majority of the members. Either party may appeal the board's decision to the court of common pleas, which shall decide the case on the record of arbitration.

Effective Date: 04-09-1981



Section 6131.05 - Petition amendments.

The petition referred to in section 6131.04 of the Revised Code may be amended upon the written application of any benefiting owner filed with the clerk of the board of county commissioners and upon the allowance of the application by the board of county commissioners, by an order entered on its journal.

The petition may be amended while the proceedings are pending on appeal in the court of common pleas, pursuant to the rules and laws relating to civil procedure. If the petitioner is the county, the application for amendment shall be filed with the clerk of the court of common pleas and shall be heard pursuant to the rules and laws relating to civil procedure. Any written application for amendment of the petition shall include the information required for the petition in section 6131.04 of the Revised Code, including names and addresses of the additional owners that the petitioner seeking amendment or the county engineer claims will be benefited or damaged by the proposed improvement. Any application, remonstrance, statement, report, or schedule filed in any improvement proceedings may be amended as a petition may be amended, as provided in this section.

Effective Date: 04-09-1981



Section 6131.06 - Bond to be filed with petition.

The petitioner shall file with the petition referred to in section 6131.04 of the Revised Code a bond in the penal sum of five hundred dollars, plus the sum of two dollars for each parcel of land in excess of two hundred parcels averred in the petition to be benefited, with at least two sureties who are freeholders of the county, or with surety by a surety company authorized to do business in this state, or with cash. The bond shall be made payable to the county, to the credit of the general drainage improvement fund, and conditioned to pay the cost of notices, plus any other incidental expenses, except the costs incurred by the engineer in making his preliminary reports if the prayer of the petition is not granted or if the petition is for any cause dismissed unless the board of county commissioners decides to pay the engineer's costs from the petitioners' bond in accordance with section 6131.09 of the Revised Code. The bond shall be released at the expiration of the twenty-one day appeal period provided for in section 6131.25 of the Revised Code after order of the commissioners at the first hearing or at the termination of the appeal.

Effective Date: 07-05-1983



Section 6131.07 - Notice and hearing on petition.

When the petition authorized by section 6131.04 of the Revised Code is filed with the clerk of the board of county commissioners, the clerk shall give notice to the board of county commissioners and to the county engineer. The board shall, by an order upon its journal, fix a date and hour for the view of the proposed improvement, which shall be not fewer than twenty-five nor more than ninety days after the date on which the petition was filed with the clerk. The board shall designate a convenient place near the proposed improvement at which the view shall start. The board shall also fix a date and hour, not fewer than ten nor more than ninety days after the date set for the view, when it will hold its first hearing at a place designated by it. As soon as the dates for the view and first hearing have been fixed by the board, the clerk shall prepare and mail, at least twenty days prior to the date set for view, a written notice to the owners named in the petition and of legal record on the date of its filing, setting forth the pendency, substance, and prayer of the petition, that all costs of engineering, construction, and future maintenance will be assessed to the benefiting parcels of land, and the date, hour, and starting place of the view and the date, hour, and location of the first hearing. For each proposed improvement, all individual notices shall be sent by the same type of mail, either certified mail, return receipt requested, or first-class mail in a five-day return envelope. Whichever method the board chooses, the words "Legal Notice" shall be printed in plain view on the face of the envelope. When the owner is not a natural person, the notice shall be mailed to its chief officer or managing agent at the usual place of business in the county. If such an owner is a foreign or domestic railroad company, regardless of whether the charter thereof prescribes the manner or place of service of process thereon, the notice shall be addressed to the property owner of record as listed by the county auditor on the general tax list. If such an owner other than a railroad company does not maintain a regular place of business in the county, then the notice shall be mailed to the nearest regular place of business of such an owner. The clerk shall cause to be published a legal notice in at least one newspaper of general circulation in the area affected by the proposed improvement, stating the name and number, if any, of the proposed improvement, the location and nature of the work proposed in the petition, and the date, time, and location of the view and first hearing. If the individual notices are sent by certified mail, the publication shall be in one issue of such newspaper, and shall not be less than thirteen days prior to the date of the view. If the individual notices are sent by first-class mail in five-day return envelopes, the publication of this newspaper notice shall be made in two issues of the newspaper, and the notice shall include a list of the names of all addressees whose individual notices were undelivered. The first such publication shall not be less than thirteen days prior to the date of the view, and the second publication shall not be less than six days prior to the date of the view. The publication shall serve as public notice to all owners of the pendency of the improvement whether or not they were individually named and notified.

Proof of notice by publication shall be verified by affidavit of the printer or other person knowing the fact, and the clerk of the board of county commissioners shall prepare a certificate showing the service of the notices by mail, both of which shall be filed with the clerk of the board of county commissioners on or before the day of the first hearing. Notices returned undelivered and receipts shall be kept on file by the clerk as part of the permanent record of the improvement.

Effective Date: 07-05-1983



Section 6131.08 - Filing applications or remonstrances.

Owners who have not joined in the petition authorized by section 6131.04 of the Revised Code and who are in favor of the improvement may file applications requesting that the improvement be granted and state their reasons therefor. Owners who are opposed to the improvement may file remonstrances against the granting of the improvement and state their reasons therefor. The applications or remonstrances may be filed with the clerk of the board of county commissioners at any time before a final order is made by the board of county commissioners confirming the assessments and ordering the letting of the contracts for the construction of the improvement or before a final order is made dismissing the petition.

Effective Date: 04-09-1981



Section 6131.09 - Preliminary report by county engineer.

When notified of the filing of a petition authorized by section 6131.04 of the Revised Code, the county engineer shall prepare a preliminary estimate of the cost of the proposed improvement. The engineer shall file at the first hearing, as a guide to the commissioners and the petitioners, a preliminary report including his preliminary estimate of cost, his comment on feasibility of the project, and a statement of his opinion as to whether benefits from the project are likely to exceed the estimated cost. The preliminary report shall list all factors apparent to the engineer, both favorable and unfavorable to the proposed improvement, so that the petitioners may be informed as to what is involved. In addition to reporting on the improvement as petitioned, the engineer may submit alternate proposals to accomplish the prayer of the petition. The county commissioners may require the county engineer to file any additional preliminary reports, of whatever nature, that in the opinion of the board will serve as a guide to the board and the petitioners in deciding whether to proceed with the proposed improvement. The costs incurred by the engineer in making preliminary reports may be paid from the bond of the petitioners if the petition is dismissed at the first hearing, and any amount in excess of the bond shall be paid from county funds. If the engineer's costs are not paid from the petitioners' bond, they shall be paid from county funds.

Effective Date: 04-09-1981



Section 6131.10 - Hearing and view of premises.

The board of county commissioners and the county engineer shall meet at the designated place near the proposed improvement on the day of the view fixed as provided in section 6131.07 of the Revised Code and hear the proof offered at that time by any owner affected by the proposed improvement. The board and the county engineer or his authorized representative shall go over and along the line of the proposed improvement and each branch, lateral, or spur mentioned in the petition or in any application filed therefor. The board shall adjourn the view from day to day, or a longer period, until the view is completed. Upon completing the view, the board shall adjourn the further hearing to the place designated by the board, to the day and hour fixed in the notice given. On the day so fixed for the first hearing on the petition, the board shall take up the further hearing on the petition and on the applications or remonstrances filed. The board shall hear the preliminary report of the county engineer as provided in section 6131.09 of the Revised Code and shall hear any evidence offered by any owner for or against the granting of the proposed improvement or for or against the granting of any laterals, branches, spurs, or change of route, course, termini, or manner of construction described in the petition or in any application filed therefor. If any applications for branches, laterals, spurs, or change of route or course are filed after the view, the board shall fix a time to view and shall view them. The first hearing may be adjourned from day to day, or for a longer time that may be reasonable, so that all interested owners may have an opportunity to be heard for or against the proposed improvement.

Effective Date: 04-09-1981



Section 6131.11 - Dismissal of petition - appeal.

If the board of county commissioners, at the first hearing, finds that a proposed improvement is not necessary, or finds that a proposed improvement will not be conducive to the public welfare, or finds that the estimated cost of a proposed improvement will exceed the benefits to be derived if it is constructed, the board shall dismiss the petition and enter its findings upon its journal. Any owner who is affected by the order of dismissal may appeal to the court of common pleas of the county in which the petition was filed, as provided in sections 6131.12 to 6131.64 of the Revised Code. If no appeal is filed within twenty-one days, pursuant to section 6131.25 of the Revised Code, the petitioner shall pay all the costs incurred in the proceedings and the bond shall be released.

An order issued by the board under this section is effective on the day of the hearing at which the board issued it.

Effective Date: 04-09-1981



Section 6131.12 - Grant of petition.

If the board of county commissioners finds that a proposed improvement is necessary and that it will be conducive to the public welfare, and if the board is reasonably certain that the cost thereof will be less than the benefits, it may grant the prayer of the petition. When deciding whether to grant the prayer of the petition, the board shall give consideration to the protection of environmentally significant areas when those areas could be adversely affected by the construction of the proposed improvement and, if necessary, to alternative plans providing for that protection as well as for construction of the proposed improvement. Upon granting the prayer of the petition, the board shall determine the route and termini of the proposed improvement and of the branches, spurs, and laterals thereof and the manner of constructing the same. On any petition for any improvement of a ditch, drain, watercourse, or levee, the board, without request or application, may by its order change either terminus of the proposed improvement or the route thereof if it finds that the change is necessary to accomplish the purposes of the improvement. An order issued by the board under this section granting the prayer of the petition is effective on the day of the hearing at which the board issued it.

Upon granting the petition, the board shall order the county auditor to transfer from the general revenue funds of the county, not otherwise appropriated, to the general drainage improvement fund an amount not more than twenty-five per cent of the engineer's preliminary estimate after the twenty-one day period for appeal, as provided in section 6131.25 of the Revised Code, has expired and no appeal has been taken, and as soon as the transfer of funds has been authorized, the board shall order the county engineer to prepare the reports, plans, and schedules as provided in sections 6131.01 to 6131.64 of the Revised Code. It shall fix a date for the filing of the reports, plans, and schedules by the engineer, allowing such time as is necessary for the preparation of the reports, plans, and schedules by the engineer, and such time may be extended from time to time by the board.

The board shall adjourn the hearing on the improvement to the date that it has fixed for the filing of the reports, plans, and schedules by the engineer and adjourn the proceedings from time to time, if necessary, thereafter. No change in the route or termini of any proposed improvement shall be made, no branches, laterals, or spurs shall be granted, and no change shall be made in the nature of the work proposed after the first hearing is completed, except upon application of an interested owner affected by the proposed improvement and upon notice given to all owners affected by the change, as provided in sections 6131.01 to 6131.64 of the Revised Code. All the findings and orders of the board shall be entered in its journal.

The route of an improvement shall so far as practicable be located so as to avoid running the improvement diagonally across property and shall where practicable follow property lines, section lines, and lines of public highways, but where the line of a public highway is followed, approval must be obtained from the agency owning the highway.

If the board finds for the improvement, and if the improvement is being undertaken through the joint efforts and cooperation of the board and any federal or state agency, and if the federal regulations, state agency rules, or other procedures of the cooperating agency are in conflict with Chapter 6131. of the Revised Code with respect to the procedures for the preparing of contracts, the issuing of bids, the making of awards, and generally the administering of the contracts, the board may adopt the federal regulations, state agency rules, or procedures in those areas where conflict exists and proceed with the improvement in accordance with the requirements of the federal regulations, state agency rules, or procedures.

Effective Date: 04-09-1981



Section 6131.13 - Consolidation of petitions.

The board of county commissioners may hear and determine at the same time and under one petition, upon proper averments, the following questions:

(A) The locating of a new ditch, drain, or watercourse, or one partly old and partly new, or one partly open and partly tiled;

(B) The deepening, widening, straightening, boxing, tiling, or changing of the route or course of, or the altering in any manner of, an old ditch, drain, or watercourse;

(C) The connecting into a single system of two or more improvements.

The board, on application of owners interested or at its own discretion, may consolidate and treat as a petition for one improvement petitions pending at the same time for two or more separate improvements which connect with each other, or which serve common territory, or which can readily be combined into one system. In case of such consolidation, the board shall enter its action upon its journal, and, if necessary, it shall order the county engineer to re-estimate and make such further reports and schedules as are necessary upon its order consolidating the improvements. If two or more improvements are consolidated, the proceedings after the consolidation shall be the same as if all the matters were petitioned for in one petition.

Effective Date: 10-01-1953



Section 6131.14 - County engineer's duties.

The clerk of the board of county commissioners shall certify to the county engineer immediately, after the requirements of section 6131.12 of the Revised Code have been met, a copy of the findings and orders of the board of county commissioners in favor of an improvement. The engineer shall make the necessary survey for the proposed improvement. The engineer shall make plans for structures, maps showing the location of the land proposed to be assessed, and profiles showing the cuttings and gradient of the improvement and shall make an estimate of the cost of the construction of the improvement, which shall include actual construction cost, the cost of engineering, and the cost of notices, publication, and other incidental expenses. The engineer shall recommend the maintenance district in which the improvement shall be placed. The assessment of the improvement for maintenance for one year shall be added to the cost of construction in making the actual assessment and shall be credited to the maintenance fund of the district.

The county engineer shall set proper construction stakes and shall note the intersection of the line of the improvement with the apparent land boundaries of separate owners, township and county lines, natural landmarks, road crossings, or other lines or marks. The engineer shall take and note any necessary levels off the line of the improvement to determine the area of the land subject to drainage.

The engineer shall also establish, at intervals of not less than one in each mile, in the most practicable permanent form, and in locations where destruction or disturbance is improbable, bench marks from which the original levels of the improvement can be established. The bench marks and all levels of the improvement shall be based upon some established elevation of the geological survey of the United States, if any, in the county, and the relation of any assumed elevation used by the engineer in the work upon any improvement to the elevation established by the geological survey shall be accurately stated in the engineer's report. The engineer shall make a plan of the work proposed to be done, which shall show the grade, the depth, the excavating to be done, the location of the permanent bench marks and their actual elevation above or below the base elevation used, and such other data as in the judgment of the engineer will aid in retracing lines, levels, or other features of the improvement. The plan shall indicate the profile and the nature of the excavation.

As soon as the engineer has completed the maps, profiles, and plans for the improvement, the engineer shall transmit copies thereof to the director of natural resources, the director of transportation when a state highway is affected, and the board of directors of any conservancy district within which any part of the lands or streams affected by the proposed improvement may lie. The director of natural resources, the director of transportation, and the directors of the conservancy district shall review the plans submitted and within thirty days file with the county engineer a report indicating approval or, in case that approval cannot be given, a report with recommendations.

The approval or report with recommendations, which, where appropriate, shall include recommendations regarding the use of best management practices that are consistent with the prayer of the petition, shall be transmitted by the engineer to the board of county commissioners, who shall take notice of the approval or recommendations and shall authorize the engineer to make any changes or alterations that in the judgment of the board are necessary or desirable.

Upon receipt of approval of the plans by the director of natural resources, the director of transportation, and the directors of any conservancy districts affected, or upon completion of any changes authorized by the board of county commissioners, the engineer shall file with the clerk of the board of county commissioners all maps, profiles, and plans as provided by this section.

The engineer shall prepare specifications for the construction of the improvement. The engineer shall specify a width of temporary easement for construction purposes. The specifications shall provide for spreading and leveling of spoil banks and shall provide for erosion and sediment control through the establishment of a sod or seeded strip not fewer than four feet nor more than fifteen feet wide, measured at right angles to the top of the ditch bank, on both sides of the ditch, except where suitable vegetative cover exists. The strip or other such controls shall be considered a part of the permanent improvement. Sod or seeded strips established and maintained in excess of four feet shall be compensated for by their removal from the taxable valuation of the property of which they are a part. The engineer shall make estimates of the cost of excavating and of the cost of material and may divide the construction of the improvement into construction areas as considered expedient. The engineer shall make a note of all fences, floodgates, culverts, or bridges that will be removed in constructing the improvement and of all culverts or bridges that must be adjusted or the channel of which must be enlarged to construct the improvement.

In estimating the cost of an improvement, the engineer may include the cost of installing gates in fences on the reserved right-of-way where needed to provide access for maintenance. The gates shall be kept locked when requested by the owner and shall be considered a part of the original improvement and subject to maintenance as provided by sections 6137.01 to 6137.12 of the Revised Code. The engineer shall make an estimate of the cost of inspecting the work as it progresses and shall, with the assistance of the prosecuting attorney, prepare forms for contracts with bidders and forms of bid guaranties that meet the requirements of section 153.54 of the Revised Code. Upon the acceptance of the contract work, the engineer shall file with the county recorder a property plat showing the general location of the improvement and a statement describing the width of permanent easement for maintenance as provided for in section 6137.12 of the Revised Code. The engineer shall make an itemized bill of the costs and expenses incurred in the proper discharge of duties set forth in this section and shall file the maps, profiles, plans, schedules, and reports with the clerk of the board of county commissioners upon completing them.

Effective Date: 10-20-1999



Section 6131.15 - Schedule of assessments and damages.

The county engineer shall estimate the benefits accruing to public corporations and any department, office, or institution of the state. The engineer shall determine the estimated cost of the improvement that each public corporation and any department, office, or institution of the state shall be assessed by reason of the benefit to public health, safety, convenience, the environment, wildlife, recreation, and welfare, or as the means of improving any street, road, or highway under the control or ownership of any public corporation or any department, office, or institution of the state, or for benefit to any land owned by any public corporation or any department, office, or institution of the state. The engineer shall prepare a schedule of assessments containing the name and address of each public corporation and each department, office, or institution of the state so benefited, the amount of the estimated assessment, and an explanation of the assessment if the assessment is for purposes other than drainage.

The county engineer shall also include in the schedule of assessments the name and address of each private owner of land and a description of the land believed to be benefited by the proposed improvement, which names and descriptions shall be taken from the tax duplicates of the county. The engineer shall enter in the schedule the amount of the estimated assessment, which in no case shall be less than ten dollars, to be assessed to each tract of land and an explanation of the assessment, if the assessment is for purposes other than drainage, by reason of the construction of the improvement upon which the assessment is based. The total of these estimated assessments including the total estimated assessments allocated to public corporations and the state shall equal the estimated cost of the proposed improvement.

In determining the estimated drainage assessments for a parcel, the county engineer shall give primary consideration to the potential increase in productivity that the parcel may experience as a result of the improvement and shall also give consideration to the quantity of drainage contributed, the relative location of the property to the project, the portion of the project through which the drainage from the parcel flows, the value of the project to the watershed, and benefits as defined in section 6131.01 of the Revised Code.

The county engineer shall also estimate the value of land or other property necessary to be taken and the damages to be sustained by any owner as a result of the construction of the proposed improvement and the subsequent maintenance of the improvement. The engineer shall prepare a schedule of damages containing the name and address of each owner alleged to be damaged, the amount of the estimated damages, and an explanation of the injury upon which the estimate is based. The engineer's schedule of damages shall also contain the value of the land or other property necessary to be taken, the name and address of the owner, and a complete description of the land or other property. The engineer shall include the total of the estimated damages and valuations as part of his estimate of the total cost of constructing the improvement.

The county engineer, in making his estimate of the amount to be assessed each tract of land, each public corporation, and the state in accordance with this section, and the board of county commissioners, in amending, correcting, confirming, and approving the assessments in accordance with section 6131.22 of the Revised Code, shall levy the assessments according to benefits. Each tract of land and public corporation affected by an improvement and the state shall be assessed in the proportion that each is benefited by the improvement, as "benefit" and "improvement" are defined in section 6131.01 of the Revised Code, and not otherwise.

Effective Date: 04-09-1981



Section 6131.16 - Notice of filing schedule of assessments and damages.

Upon the filing with the clerk of the board of county commissioners of the reports, plans, and schedules by the county engineer as provided in section 6131.14 of the Revised Code, the board of county commissioners shall fix a date not fewer than twenty-five nor more than ninety days thereafter when a final hearing on the report shall be held. Upon the fixing of the date, the clerk shall immediately give notice by certified mail, return receipt requested, or by first-class mail in a five-day return envelope. For each improvement, all individual notices shall be sent by the same type of mail. Whichever method the board chooses, the words "Legal Notice" shall be printed in plain view on the face of the envelope. Notice shall be sent to all the owners whose names appear in the engineer's schedules of assessments and damages. The notice shall be mailed to each address as given in the petition or to such address as the clerk learns to be the correct address, as provided in section 6131.07 of the Revised Code. If the schedule of assessments or the schedule of damages filed by the engineer contains the names of owners other than those mentioned in the petition, notices shall also be mailed to those owners. The clerk shall cause to be published a legal notice in at least one newspaper of general circulation in the area affected by the improvement, stating the name and number, if any, of the proposed improvement, the location and nature of the work proposed in the petition, and the date, time, and location of the final hearing. The publication of this notice shall be made in one issue of the newspaper if the individual notices are sent by certified mail. If the individual notices are sent by first-class mail in five-day return envelopes, the publication of this newspaper notice shall be made in two issues of the newspaper, and the notice shall include a list of the names of all addressees whose individual notices were undelivered. The publication shall be not fewer than thirteen days prior to the date of the final hearing. The publication shall serve as public notice to all owners of the substance of the proposed improvement and of the pendency of the final hearing of the board of county commissioners in the proceedings to authorize the construction of the proposed improvement whether or not they were individually named and notified.

The mailed legal notice shall notify the owners of the assessment or the estimated damages, if any, and of compensation for any land or other property necessary to be taken on each tract of land owned by the owner, as estimated and described in the schedules, shall notify the owners of the date of the final hearing by the board on the report of the engineer and on the proceedings for the improvement, and shall notify all owners that all claims for compensation or damages must be filed with the clerk of the board of county commissioners before that date fixed for the final hearing. The notice shall further state that if bonds or notes are to be issued, the owner must give written notice within twenty-one days after the final hearing of his intention to pay in cash. The clerk shall include with the legal notice to the owner a form prescribed by the board of county commissioners that the owner shall use to notify the board of his intention to pay in cash. If he does not give notice of his intention to pay in cash within twenty-one days, the installments will be payable with the interest added at the same rate that the bonds or notes bear interest.

Proof of notice by publication shall be verified by affidavit of the printer or other person knowing that fact, and the clerk of the board of county commissioners shall prepare a certificate showing the service of the notices by mail, both of which shall be filed with the clerk of the board of county commissioners on or before the day of the final hearing. Notices returned undelivered and receipts shall be kept on file as a permanent record of the improvement.

Effective Date: 07-05-1983



Section 6131.17 - Exceptions to engineer's schedules of assessments and damages.

Any owner may accept the estimated assessment as described in the engineer's schedules or may accept the estimated damages or compensation as described in the engineer's schedule of damages, or may acquiesce to the engineer's failure to estimate damages or award compensation in his favor, and will be construed to have done so unless he files exception to the schedules or files claim for damages or compensation on or before the date of the final hearing in the proceedings to construct the improvement.

All exceptions to the engineer's schedules of assessments and damages, and all claims for compensation for land or other property necessary to be taken, and all claims for damages by reason of a proposed improvement not listed in the engineer's schedule of damages, shall be filed with the clerk of the board of county commissioners as provided in section 6131.16 of the Revised Code on or before the date of the final hearing in the proceedings to construct the improvement. All exceptions to the engineer's schedules and all claims for compensation or damage shall describe the land, a part of which is claimed to be taken or damaged, and shall describe the nature of and the reasons for the claim asked to be paid to each claimant.

Effective Date: 04-09-1981



Section 6131.18 - Prosecuting attorney to represent county.

In all claims for compensation or damages, and in all matters where the rights of the county are affected, the prosecuting attorney shall represent the county, and as such representative, he may appeal to the court of common pleas from any order allowing compensation or damage if in his opinion it is excessive, and may appeal from any order levying an assessment against the county for special benefits to the highways or to land owned by the county if in his opinion the assessment is excessive. On appeal by any owner the prosecuting attorney shall represent the county insofar as the county may be affected by the appeal.

In all matters where the rights of the state of Ohio are affected the attorney general shall represent the state. He shall appeal to the court of common pleas any order refusing compensation or damages, or from any order which in his opinion is inadequate, and he shall appeal from any order levying an assessment against the state which in his opinion is excessive.

Effective Date: 08-23-1957



Section 6131.19 - Hearing on compensation.

At the final hearing, or at such time to which said hearing is adjourned to hear claims for compensation or damages, the board of county commissioners shall hear any competent evidence offered by any of the interested owners upon the engineer's estimate of damages and upon any claim filed for compensation or damages. Upon consideration of all the evidence, including the county engineer's schedule of estimated damages, and a view of the premises, if it desires such view, the board shall find and determine the amount of damages to which any owner is entitled, and shall also determine the fair value of any land or any other property to be taken for said improvement. The board shall enter its findings in its journal, and shall authorize the county auditor to issue his warrants upon the county treasurer of the county in which the land is located, payable from the general drainage improvement fund, to such claimants for such amounts, which amounts so determined shall be paid before any work on the proposed improvement is done. An appeal may be taken by any claimant from the order of the board refusing the allowance of compensation or damages, and an appeal may be taken by any claimant from an order allowing compensation or damages if, in his opinion, the amount awarded is less than the actual damages sustained, or less than the fair value of the land or other property necessary to be taken. Such appeal shall be taken and perfected as provided in sections 6131.01 to 6131.64, inclusive, of the Revised Code.

Effective Date: 08-23-1957



Section 6131.20 - Final hearing.

At the final hearing on a proposed improvement, the board of county commissioners shall hear any application that is filed for a change of the route or course of the proposed improvement, or of either terminus thereof, from that shown in the report of the county engineer. The board may hear any application to make any change in the nature, kind, or extent of the work proposed to be done, as shown in the report of the engineer. If the board finds that such changes will better accomplish the purpose and object of the proposed improvement, it may make such change. If a change is made in the plan, or if the damages and compensation allowed by the board exceeds the estimate of damages filed by the engineer, thereby increasing the cost of the improvement, the final hearing shall be continued until the engineer makes proper schedules, which will include such changes. Before proceeding to make such change, all owners who will be affected thereby shall be notified of such proposed change, in the manner provided in sections 6131.01 to 6131.64, inclusive, of the Revised Code.

Effective Date: 08-23-1957



Section 6131.21 - Factors to be considered by commissioners at final hearing.

At the final hearing on a proposed improvement, after hearing all the evidence offered in the proceedings and after receiving and considering all the schedules, plans, and reports filed by the county engineer, the board of county commissioners shall review and reconsider the former order made by it finding in favor of the improvement and shall either affirm its former order and proceed to confirm the assessments and order the letting of the contract or shall set aside its former order and dismiss the petition. At the final hearing, if the board finds that the cost of the improvement will be equal to or greater than the benefits that will be derived therefrom if constructed, or if the board finds that the improvement is not necessary, or if it finds that the improvement will not be conducive to the public welfare, the board shall set aside the former order finding in favor of the improvement made by it at the first hearing and shall dismiss the petition. In determining whether or not the improvement should be granted, the board shall consider the following factors:

(A) The cost of location and construction;

(B) The compensation for land or other property necessary to be taken;

(C) The effect on land along or in the vicinity of the route of the improvement;

(D) The effect on land below the lower terminus of the improvement that may be caused by constructing the improvement;

(E) The sufficiency or insufficiency of the outlet;

(F) The benefits to the public welfare;

(G) The benefits to land, public corporations, and the state needing the improvement;

(H) Any other proper matter that will assist it in finding for or against the improvement.

If the petition is dismissed at the final hearing, all costs for the proceedings, including the costs incurred by the engineer in making surveys, plans, reports, and schedules, may be distributed to the benefiting landowners in the same ratio as determined by the engineer in the final estimated assessments presented at the final hearing. The board shall confirm or alter the assessments as provided for in section 6131.22 of the Revised Code. The approved assessments shall then be certified to the county auditor to be administered pursuant to section 6131.49 of the Revised Code.

If the costs are not distributed to the benefiting landowners, they shall be paid from county funds.

The petitioner, or any owner in favor of the improvement, may appeal from the order of dismissal, as provided in section 6131.25 of the Revised Code.

An order issued by the board under this section is effective on the day of the hearing at which the board issued it.

Effective Date: 04-09-1981



Section 6131.22 - Approval and confirmation of assessments.

At the final hearing on a proposed improvement, if the petition is not dismissed, the board of county commissioners shall hear any evidence offered for or against the assessment proposed to be levied against any owner or on any land as shown by the schedule of assessments filed by the county engineer and shall hear any competent evidence on the question of benefits. The board, from the evidence offered and from an actual view of the premises, shall amend and correct the assessments, and the assessments so amended or corrected shall be approved by the board. That part of the assessment that is assessed for benefits to the general public because the improvement is conducive to the public welfare shall be paid by the public and shall be assessed against the county payable from the general fund. Such part of the assessment as is found to benefit state roads or highways shall be assessed against the state payable from motor vehicle revenues. Such part of the assessment as is found to benefit county roads or highways shall be assessed against the county payable from motor vehicle revenues. Such part of the assessment as is found to benefit any public corporation or political subdivision of the state shall be assessed against the public corporation or political subdivision and shall be paid out of the general funds or motor vehicle revenues of the public corporation or political subdivision of the state, except as otherwise provided by law. The board shall approve and confirm the assessments, shall order the engineer to receive bids for the construction of the proposed improvement, and shall fix the date, time, and place for the receiving of bids, which shall be not less than twenty-five days after the date of the order. The board shall determine when the assessments shall be paid and shall determine whether bonds or notes shall be issued in anticipation of and payable out of the installments of assessments. The board's orders approving the assessments and ordering the engineer to receive bids, and other orders made at this hearing, shall be entered on its journal. The clerk of the board of county commissioners shall immediately transmit to the county auditor the schedules listing all assessments as approved by the board.

Any owner opposed to the granting of the petition, or any owner opposed to further proceedings in the improvement, or any owner who claims that the assessment levied against him is excessive or is not in proportion to benefits, may appeal from any order made pursuant to this section, as provided in section 6131.25 of the Revised Code.

An order issued by the board under this section is effective on the day of the hearing at which the board issued it.

Effective Date: 04-09-1981



Section 6131.23 - Semiannual installments for payment of assessments.

The assessments estimated in accordance with section 6131.14 of the Revised Code shall be payable in not less than two semiannual installments. At the time of the final hearing, in the order approving the levying of the assessments, the board of county commissioners shall determine how long a period of time, in semiannual installments, as taxes are paid, shall be given the owners of land benefited to pay the assessments that are made for an improvement and whether or not bonds or notes shall be issued and sold in anticipation of such payments. If bonds or notes are to be issued, the interest shall be added to the assessments. If the estimated cost of the improvement does not exceed five hundred dollars, not more than two semiannual installments, as taxes are paid, shall be given to owners of lands benefited to pay the assessments that are made for the improvement. If the estimated cost of the improvement exceeds five hundred dollars, the board may determine the number of installments in which the assessments are to be paid. If any such assessment is twenty-five dollars or less, or whenever the unpaid balance of any such assessment is twenty-five dollars or less, the same shall be paid in full, and not in installments, at the time the first or next installment would otherwise become due.

When assessments are payable in installments and county general funds are used to pay for the improvement, the assessment shall not exceed thirty semiannual installments, as computed by the county auditor pursuant to section 6131.49 of the Revised Code, and shall be payable upon completion of the contract.

When assessments are made payable in installments and bonds or notes have been sold to pay for the improvement, interest shall be added to the installments of assessments at the same rate as is drawn by the bonds or notes issued to pay for the improvements. Any owner may pay the estimated assessments on the owner's land in cash within thirty days after the final hearing without paying any interest thereon. If the legislative authority of a political subdivision chooses to pay the assessments on all parcels within the subdivision, both public and private, in one installment, it shall pass a resolution so stating and shall send the resolution, or a copy thereof, to the board of county commissioners before making the payment. The legislative authority shall pay all subsequent maintenance assessments levied under section 6137.03 of the Revised Code if it chooses to pay the construction assessments on all parcels within the subdivision.

Bonds may be sold for any repayment period that the board of county commissioners may determine proper, not to exceed thirty semiannual installments, except that for bonds sold by a board of county commissioners for soil and water conservation district improvements pursuant to section 1515.24 of the Revised Code, the repayment period shall not exceed thirty semiannual installments.

Effective Date: 04-09-1981; 04-15-2005; 2007 HB119 09-29-2007



Section 6131.24 - Preliminary steps for receiving bids for ditch improvements.

The board of county commissioners shall fix a date, time, and place at the final hearing for the county engineer to receive bids. The county engineer shall prepare the necessary bid documents and legal advertisements as provided in sections 307.87 and 307.88 of the Revised Code.

If an appeal has been taken to the court of common pleas, as provided in section 6131.25 of the Revised Code, the bids may be received and tabulated, but the bid guaranties with the bids shall immediately be returned to the bidders, and no further steps shall be taken on the bids.

Effective Date: 04-09-1981



Section 6131.25 - Appeals.

Any affected owner may appeal to the court of common pleas within twenty-one days of the date that any order was issued by the board of county commissioners, as provided in sections 6131.01 to 6131.64 of the Revised Code, and may appeal any one or more of the following questions:

(A) Is the improvement necessary?

(B) Will the improvement be conducive to the public welfare?

(C) Is the cost of the improvement greater than the benefits conferred?

(D) Is the route, termini, or mode of construction the best to accomplish the purpose of the improvement?

(E) Are the assessments levied according to benefits?

(F) Is the award for compensation or damages just?

The appeal may be taken from any order affecting any part of the improvement as well as from any order affecting the entire improvement.

Effective Date: 04-09-1981



Section 6131.26 - Filing bond and statement of appeal.

To perfect an appeal as provided in section 6131.25 of the Revised Code, the owner of land shall file an appeal bond, with surety to be approved by the clerk of the court of common pleas, to pay all costs on appeal if the decision or order appealed from is sustained on a hearing or trial thereof. The owner shall also file with the bond a statement of the decision or order appealed from and of the claims of the owner in ordinary and concise language. The bond and statement shall be filed by the owner with the clerk of the court of common pleas, including all necessary filing fees and other related documents as the court may require, within twenty-one days from the date of the order. Two or more owners may join in the same appeal and file the same bond and the same statement.

The amount of the appeal bond shall be not less than five hundred dollars, plus the sum of two dollars for each parcel of land in excess of two hundred parcels averred in the petition to be benefited.

Effective Date: 04-09-1981



Section 6131.27 - Transcript of order for ditch improvement.

If an appeal is perfected by filing the bond and statement provided in section 6131.26 of the Revised Code, the clerk of the board of county commissioners shall promptly prepare a transcript of the orders made by the board of county commissioners, and shall file such transcript with the clerk of the court of common pleas, together with all the original papers in said proceedings. The clerk of the court of common pleas shall file such transcript and papers in the court of common pleas. The proceedings on appeal in the court of common pleas shall be styled, "In the matter of the appeal in county ditch or improvement No. ........, petitioned for by ........."

Effective Date: 08-23-1957



Section 6131.28 - Joinder and separation of appeals.

Several owners may appeal from the orders in the same improvement and file separate bonds and separate statements stating the matters appealed. If several owners appeal, only one transcript need be made by the clerk of the board of county commissioners. All the appeals shall be filed in one action in the court of common pleas, which court, on any appeal, may separate for hearing or trial the issues appealed to said court, and render its order, judgment, or decree upon the issues as the same are determined. The case on appeal shall be advanced, or tried as soon as the court can hear it.

Effective Date: 08-23-1957



Section 6131.29 - Issue for hearing or trial.

The issue for a hearing or trial in the court of common pleas shall be made by the original papers filed with the clerk of the board of county commissioners, including the statements of the appellants. No pleadings shall be filed on appeal. The allegations in any petition, or in any application, claim, or statement filed in the proceedings will on appeal be deemed to be denied by those opposing. After an appeal has been perfected by any owner, any other interested owner by motion, oral or in writing, may by order of court be entered on the record as jointly interested with the appellant. In such case such owner shall be bound for costs with the appellant if the decision or order appealed from is sustained.

Effective Date: 08-23-1957



Section 6131.30 - Appeal procedure in common pleas court.

The court of common pleas, on appeal, shall hear the matters appealed de novo. The proceedings shall be conducted under the rules of law and procedure for civil cases. An appeal shall bring into the court all the owners who in any way may be interested in or affected by the matter appealed. The court, exercising equitable jurisdiction, shall hear all matters appealed, except an appeal from an order allowing or refusing to allow compensation or damages. The court may view the premises the same as views in other civil cases and shall make such judgment, order, or decree as is warranted by the evidence. Any owner aggrieved by the judgment, order, or decree may appeal for a review of the proceedings, the same as in other civil cases. On appeal, the burden of proof shall be on the owner having the affirmative of the proposition, who shall have the opening and closing. The court, exercising equitable jurisdiction, shall bring the entire proceedings before it in order to determine all the issues raised in the proceedings and enter a final judgment, order, or decree for or against the improvement petitioned for and for or against the assessments to be levied and the compensation and damages to be paid.

If the court orders the county engineer to make a survey and file his reports, plans, and schedules, the court also shall enter an order for transfer from the general revenue funds of the county to the general drainage improvement fund a sum of not more than twenty-five per cent of the engineer's preliminary estimate.

The court of common pleas may appoint a board of arbitrators to assume the duties of the judge. The board shall be comprised of three disinterested persons chosen by the judge, who shall designate one of the persons to be chairman. A decision of the board shall require approval of a majority of the members. Either party may appeal the board's decision to the court of common pleas, which shall decide the case on the record of arbitration.

Effective Date: 03-17-1987



Section 6131.31 - Procedures for findings on appeal.

(A) If the appeal is from an order of the board of county commissioners made at the first hearing dismissing the petition, and if the court of common pleas from the evidence adduced, including the county engineer's preliminary estimate of cost and preliminary report on feasibility of the project, but without a survey having been made by the county engineer and without any of the schedules, plans, or reports having been filed by the engineer, finds that the construction of the improvement is not necessary or will not be conducive to the public welfare or that the cost will probably exceed the benefits, the court need not order a survey of the improvement, shall find against the improvement, and shall dismiss the petition therefor. The costs before the board shall be paid by the petitioner. The cost in the court shall be paid by the appellant.

(B) If the appeal is from an order of the board made at the first hearing of the board dismissing the petition, and if the court orders the engineer to make a survey and to file his reports, plans, and schedules, and if from the reports, plans, and schedules and from all evidence adduced the court finds that the improvement is not necessary or will not be conducive to the public welfare or that the cost of the improvement will be more than the benefits conferred by the construction of the improvement, then the court shall find against the improvement and shall dismiss the petition therefor, and all costs before the board shall be paid by the petitioner. All costs in the court shall be paid by the appellant except the costs of the engineer in making his survey, reports, plans, and schedules. The costs incurred by the county engineer shall be paid from county funds.

(C) If the appeal is from an order of the board made at the first hearing of the board dismissing the petition, the court sitting as a court of equity before finding for the petition shall order the engineer to make his survey, reports, plans, and schedules as provided in sections 6131.01 to 6131.64 of the Revised Code and to file the same with the clerk of the court of common pleas. Before the court finds for the improvement, the clerk shall notify all owners as named in the schedules of assessments and damages by mail and by publication, as provided in sections 6131.01 to 6131.64 of the Revised Code. The notice shall be the same as the notice given when the schedules are filed with the clerk of the board of county commissioners, except that the notice shall state the date and time of the hearing in the court of common pleas, and proof of the notice shall be made by the certificate of the clerk of the court. If from the evidence adduced and the schedules filed the court finds that the improvement is necessary and will be conducive to the public welfare and that the cost of the improvement is less than the benefits that will be derived by the construction of the improvement, the court may find for the improvement and proceed to hear the evidence relating to the assessments, compensations, and damages and shall modify, correct, and confirm the schedules relating thereto. The court shall fix the time for the trial of claims for compensation or damages, and the claims shall be tried by a jury unless trial by jury is waived. The compensation or damages awarded shall be paid as provided in sections 6131.01 to 6131.64 of the Revised Code. The court shall order the clerk to certify a transcript of the findings and judgments, together with all the original papers filed in the court, to the clerk of the board of county commissioners, who shall enter the court's orders in the board's journal and transmit the schedules to the county auditor. The engineer, the auditor, and the board shall proceed with the letting of the contract, the construction of the improvement, and the collecting of the assessments in the same manner as if the board had approved and confirmed the assessments and ordered the letting of the contract. All costs before the board, the costs of the engineer in making his survey, reports, plans, and schedules, and all costs on appeal shall be a part of the costs of constructing the improvement.

(D) If the appeal is taken to the court from an order of the board dismissing the proceedings at the final hearing, and if the court finds that the construction of the improvement is necessary and will be conducive to the public welfare and that the cost of the improvement is less than the benefits to be derived by the construction of the improvement, the court may find in favor of the improvement and shall hear the evidence relating to the assessments, compensations, and damages and shall approve, correct, and confirm the schedules relating thereto. Before the court finds for the improvement, the clerk shall notify all owners named in the schedules of assessments and damages by mail and by publication as provided in sections 6131.01 to 6131.64 of the Revised Code. The notice shall be the same as the notice given when the schedules are filed with the clerk of the board of county commissioners, except that the notice shall state the date and time of hearing in the court of common pleas, and proof of the notice shall be made by certificate of the clerk of the court. The schedules so approved, corrected, and confirmed together with the proceedings in the court shall be certified by the clerk of the court of common pleas to the clerk of the board of county commissioners, who shall enter the court's orders on the board's journal and transmit the schedules to the county auditor. The engineer, the auditor, and the board shall proceed to let the contract for the construction of the improvement and to levy and collect the assessments as if no appeal had been taken, and all the costs before the board and all costs on appeal shall be a part of the costs of the improvement.

(E) If the appeal is taken to the court from an order of the board dismissing the proceedings at the final hearing, and if the court finds that the improvement is not necessary or is not conducive to the public welfare or that the cost of the improvement will be more than the benefits, the court shall dismiss the proceedings. All the costs before the board shall be paid pursuant to section 6131.21 of the Revised Code.

(F) If the appeal is from a final order of the board finding in favor of the improvement and approving and confirming the assessments, and if the court finds that the improvement is necessary and will be conducive to the public welfare and that the cost thereof will be less than the benefits, the court shall hear all the matters appealed, shall correct and confirm the assessments according to benefits, and shall certify the findings to the clerk of the board of county commissioners. The costs before the board shall be a part of the costs of the improvement and the court shall adjudge the costs made on the appeal as it considers equitable.

(G) If the appeal is from a final order of the board finding in favor of the improvement and approving and confirming the assessments, and if the court finds that the improvement is not necessary or is not conducive to the public welfare or that the benefits conferred are less than the costs, the court shall find against the proceedings, and the petition shall be dismissed. All costs before the board shall be paid pursuant to section 6131.21 of the Revised Code. The court shall adjudge the costs made on the appeal as it considers equitable.

(H) If the appeal is on questions of manner of construction, route, or termini or for or against branches, laterals, or spurs, on questions of assessments, or on questions that do not require a finding for or against the petition, the court shall adjudge the costs as it considers equitable.

Effective Date: 04-09-1981



Section 6131.32 - Right of trial by jury.

On appeal from an order made by the board of county commissioners allowing or refusing to allow compensation or damages, the owners interested shall have the right of trial by jury. The issues shall be made by the application or claim filed with the clerk of the board of county commissioners for compensation or damages, and the statements in such applications shall be deemed denied. The claimant for compensation or damages shall have the affirmative and shall have the opening and closing of the trial. The case shall proceed pursuant to the law and the rules governing civil procedure, with the same rights for motions for new trial and the right of appeal as in other civil cases. The jury may view the premises, as in other civil cases. Just compensation or damages shall be awarded, as provided in the Ohio constitution.

Effective Date: 08-23-1957



Section 6131.33 - Jury verdict form.

The jury authorized by section 6131.32 of the Revised Code, upon submission of the case to it under proper charge of the court of common pleas, and upon a form of verdict provided by the court, shall return its verdict determining the matter in issue, upon which verdict a judgment shall be entered by the court as in other civil cases. The verdict shall be signed by the jury. Nine or more of the jurors must concur in a verdict. If there is more than one appellant with separate claims on the question of allowance or compensation or damages, or the refusal to allow compensation or damages, or if there are issues as to different properties, the court may submit all the several claims and issues to the same jury, with appropriate verdicts as to each claim, or it may direct separate trials for the separate claims and issues, or any one or more of them. In said proceedings the jury shall be instructed that in its verdict for compensation for land taken or for damages to any land by an improvement it shall not consider or deduct the value of any benefits that such land will receive from the construction of such improvement.

Effective Date: 10-01-1953



Section 6131.34 - Costs and fees.

The court of common pleas shall receive the verdict referred to in section 6131.33 of the Revised Code, and if no motion for new trial thereof is filed within three days, which motion may be filed as in other civil cases and for like causes, or if such motion for a new trial is overruled, it shall render judgment according to said verdict, and for or against the owners, separately, if there is more than one. The court shall tax the costs of appeal, including jury fees, in favor of the prevailing party, and where two or more appeals are tried together the court shall divide the costs as is equitable. If the appellants, on claims for compensation or damages, do not recover a judgment for more than the amount of compensation or damages awarded by the board of county commissioners, the costs on the hearing as to compensation or damages on appeal shall be taxed against the appellants. If the amount recovered is greater than the amount awarded by the board, the costs shall be taxed against the county.

The prosecuting attorney shall represent the county in all appeals on questions of compensation or damages. On appeals of other matters which are tried to the court sitting as a court of equity, the court shall adjudge the costs as it deems just and equitable except as otherwise provided in sections 6131.01 to 6131.64, inclusive, of the Revised Code.

Effective Date: 09-16-1957



Section 6131.35 - Period for perfecting appeals.

The twenty-one day period for perfecting appeals provided in section 6131.25 of the Revised Code begins to run from the time of the entering of any judgment, order, or decree against any of the appellants upon any of the issues that are brought to the court of common pleas on appeal. If two or more owners desire to review the proceedings of the court of common pleas by appeal on questions of law in the court of appeals, they may join in the notice of appeal, or they may file separate notices of appeal. If more than one appeal is filed in the court of appeals seeking to review the judgment, order, or decree entered by the court of common pleas in the proceedings on appeal, the court of appeals may consolidate the actions and shall hear them at the same time in order that all issues raised in the improvement proceedings may be presented at the same time.

Effective Date: 03-17-1987



Section 6131.36 - Certification of transcript of common pleas proceedings to county commissioners.

After the final judgment, order, or decree upon any appeal is rendered by the court of common pleas, the clerk of the court of common pleas shall, within twenty-one days, make a transcript of the same and shall certify and transmit it with all original papers in the case to the clerk of the board of county commissioners, who shall forthwith enter the judgment, order, or decree upon the journal of the board. If the judgment, order, or decree is in favor of the granting of the improvement, the board shall proceed with the improvement proceedings in compliance with the final judgment, order, or decree from the point at which they were terminated by the appeal or from the point at which the court orders the board to proceed.

Upon the expiration of the twenty-one day appeal period provided in section 6131.25 of the Revised Code, the clerk of the board of county commissioners shall transmit the schedules of assessments and damages to the county auditor. The board of county commissioners and the county engineer shall proceed with letting contracts and constructing the improvement, and the county auditor shall proceed to levy and collect assessments and to pay compensation and damages as if no appeal had been taken. If an appeal is perfected to the court of appeals and a supersedeas bond is given, the board and the engineer shall stay their proceedings until the final determination of the proceedings in the court of appeals or in the supreme court.

Effective Date: 04-09-1981



Section 6131.37 - Bids for ditch improvements.

If no appeal has been taken to the court of common pleas at the time fixed in the notice to receive bids as provided by section 6131.24 of the Revised Code, or if an appeal has been taken at the time as stated in the notice given after the appeal has been determined, the county engineer shall receive bids. The contracts, bids, bonds, and bid guaranties shall be handled in accordance with sections 153.12 to 153.14 and 307.86 to 307.92 of the Revised Code. Any action of the board forfeiting the bidder's deposit or bid guaranty shall be entered on its journal, and the forfeited sum shall be paid into the general drainage improvement fund.

Effective Date: 04-09-1981



Section 6131.38 - Bid requirements.

The county engineer shall prepare the documents as specified in section 6131.24 of the Revised Code. If the improvement requires both labor and material that is used in and remains a part of the improvement, the bids referred to in section 6131.37 of the Revised Code shall state separately the bidder's offer upon each and for each bid item indicated on the form. If the plans or specifications do not name a specific grade, quality, kind, or size of any material of which different standard grades, qualities, kinds, or sizes are used, then the bids shall specify the grade, quality, kind, or size proposed to be furnished. Unless the specifications otherwise provide, all bids for material shall be considered to be for delivery at the location of the improvement and at such place as is designated by the engineer in charge of the work, except that tile or pipe of any kind shall be along the line of the improvement where the same are to be used, provided the location is accessible. Any bidder may submit a bid for any portion of the improvement that is the subject of a special estimate, whether of construction or material, providing it is for work or material that can be done or furnished independently of other work or material.

The bid form shall indicate the time that the contract shall be completed or be left blank for the bidder to establish such a time.

Effective Date: 04-09-1981



Section 6131.39 - [Repealed].

Effective Date: 12-09-1967



Section 6131.40 - Acceptance of bids.

When the time has passed for the receiving of bids referred to in section 6131.37 of the Revised Code, the county engineer shall, as soon as is practicable, open, read aloud, and tabulate the bids and report them to the board of county commissioners with his recommendation of which bid, or combination of bids, in all respects is the best. No bid shall be accepted after the time designated for receiving bids. The board may accept any combination of bids of different bidders for different parts of the work or for furnishing different materials that they find will be more economical or advantageous than the aggregate bid of a single bidder, but no bid shall be accepted for any part or thing that exceeds the estimate of the engineer unless only by such acceptance can a contract for the completion of an entire improvement be let for less than the aggregate estimate of the total improvement.

If it is found that all bids for work and material, or all bids for any separate part of work and material, are in excess of the estimates reported by the engineer, the board shall order the readvertisement of the same, or any part thereof, for which the bids are in excess, and they may direct the engineer to re-estimate the same for bids on the new estimate.

Effective Date: 04-09-1981



Section 6131.41 - Contracts for ditch improvement.

The acceptance of the bids in accordance with section 6131.40 of the Revised Code shall be approved by the board of county commissioners. Upon the acceptance of any bid for the whole or any part of an improvement, the bidder shall within ten days enter into a contract in writing to perform the work or furnish the material bid for as prepared by the county engineer. The board by an order entered on its journal shall record the time within which the work shall be completed and material furnished, but if an improvement requires both labor and material and contracts therefor are given to different persons, the time of furnishing the material and completing the labor shall correspond with the time provided for its use in the progress of the work. An upper contractor shall not be required to complete his contract until an outlet is furnished by the work done by a lower contractor.

Effective Date: 04-09-1981



Section 6131.42 - Actions against contractor and bondsmen.

Any owner who has suffered any loss or damage by reason of the failure of the contractor to perform his contract, or by his negligence in performing the contract, may bring suit against the contractor and his bondsmen to recover the damages so sustained. Two or more owners who are assessed for the construction of the improvement may in one suit bring an action against the contractor and his bondsmen to recover the damages which may be sustained by all the plaintiffs by reason of the failure of the contractor to construct the improvement according to the contract.

When two or more owners join in one suit in an action for damage against the contractor, the jury in one verdict shall find the damages suffered by all the plaintiffs. The court shall enter judgment on the verdict in favor of the plaintiffs for the amount of damages, as found by the jury, and shall at the time of entering the judgment find what part of said judgment should be paid to each of the plaintiffs respectively, and shall order the clerk to [of] the court to pay to each of said plaintiffs the part of said judgment as found by the court when said judgment is paid. Any owner who is assessed for the construction of any improvement may bring an action to enjoin the payment of any money owed a contractor who has not constructed the work according to the contract and specifications until the contractor has constructed the improvement according to the contract and specifications. The remedies provided in this section are in addition to all other remedies provided by law.

Effective Date: 08-01-1980



Section 6131.43 - Assessments for ditch improvements.

Upon the completion of the work and the approval of it by the county engineer, the board of county commissioners shall order the county auditor to reduce pro rata the assessments confirmed by it by the difference between the estimated cost of the construction and the final cost as certified by the county engineer. The assessments so reduced, including the cost of location, engineering, compensation, damages, and contingency and the assessment for maintenance for one year, shall be levied upon each parcel of land, each public corporation, and each department, office, or institution of the state as stated in the schedules as of the date of the order of the board approving the contracts and ordering the levying of the assessments. The auditor shall notify the owners of all assessed lands of the amount of the actual assessment, which shall be not less than ten dollars, and of the payment plan for the collection of the assessments. The auditor shall immediately place the assessments so levied upon the duplicates of the county, and the assessments shall be a lien upon the several parcels of land respectively from and after the date of the order of the board approving and levying the assessments. The auditor shall be liable on his bond for any damages sustained by any person by reason of the auditor's failure to place promptly the assessments upon the proper duplicates of the county.

The county auditor shall transmit to the governing body of any public corporation affected by an improvement the assessments levied against it. The governing body shall authorize payment to be made to the county treasurer of the county in which the improvement is located from the general fund of the public corporation, except as otherwise provided by law.

The county auditor shall also transmit to the director of any department, office, or institution of the state, affected by an improvement the assessments levied against any department, office, or institution of the state. Payment shall be made to the county treasurer of the county in which the improvement is located from the drainage assessment fund in the manner provided by section 6133.15 of the Revised Code. In presenting their proposed expenses to the director of budget and management pursuant to section 126.02 of the Revised Code, the directors of all departments, offices, or institutions of the state shall list all unpaid assessments received before the first day of October of the year preceding the first regular session of the general assembly for the state's proportionate share of the cost of any improvement authorized or constructed under sections 6131.01 to 6131.64, 6133.10 to 6133.15, and 6135.01 to 6135.27 of the Revised Code and all unpaid assessments for maintenance as provided by sections 6137.01 to 6137.14 of the Revised Code. The assessments so listed shall be included in the state budget estimates of revenues and expenditures for each state fund and budget estimates for each state agency prepared and submitted to the governor under section 126.02 of the Revised Code.

Effective Date: 07-01-1985



Section 6131.44 - Contractor failing to complete contract.

If a contractor is not performing or completing the work according to the contract or within the time stated in the contract or an extension thereof, the board of county commissioners shall give the contractor and his sureties notice in writing of a hearing on such matters, which notice shall be given personally or by registered mail at least ten days before the date fixed for the hearing.

If the board at the hearing finds, by an order entered on its journal, that the contractor is improperly performing his work, has abandoned the work, or fails or refuses to complete the contract entered into under sections 6131.01 to 6131.64 of the Revised Code within the time mentioned in the contract or within a time as stated in an extension of time granted, the board may notify the contractor in writing of the finding and shall immediately give written notice of the finding to the sureties on any bond of the contractor. If within ten days after the receipt of the notice, the sureties or any one or more of them notify the board in writing of their intention to enter upon and complete the work covered by the contract, the sureties shall be permitted to do so. The board shall allow them twenty days after the receipt of the notice in writing within which to enter upon the work and resume the construction thereof unless the time is extended by the board for good cause shown by an order of the extension entered on its journal.

If, after receiving notice of the finding of the board, the sureties on the contractor's bond do not within ten days give the board written notice, as provided in this section, or if the sureties who enter upon the work do not carry the same forward with reasonable progress, or if they improperly perform the work or abandon or fail or refuse to complete the work covered by the contract, the board shall order the county engineer to complete the same in the manner provided in this section.

The engineer shall first advertise the work to be done, or material to be furnished, for letting in the manner provided in sections 6131.01 to 6131.64 of the Revised Code, and the estimated cost at which the work is advertised shall be the difference between the original contract price thereof and the amount theretofore paid to the original contractor. At the letting[,] the contract for the completion of the work shall not be let at a price in excess of the estimate. If no bids to complete the work for an amount not exceeding the estimate are received, the board shall cause that portion of the work still uncompleted to be re-estimated by the engineer, and the engineer shall readvertise the same at the amended estimate in the manner provided in such sections and relet the work for not more than the estimate. In reletting an uncompleted contract, the contract shall be awarded by the board to the lowest and best bidder. Before entering into a contract for the completion of any such improvement, the board shall require the contractor to give a bond as provided in section 153.54 of the Revised Code. If the cost of completing the work exceeds the amount set aside or apportioned therefor, the remainder of the cost shall be paid in the first instance from the general ditch improvement fund. If the cost of completing any such improvement exceeds the portion of the contract price remaining unpaid to the contractor at the time of his default, the excess shall be computed by the board after the completion of the work, and the board shall certify those facts to the prosecuting attorney who shall proceed to collect the excess from the contractor and the sureties upon any bond of the contractor, and the amount so collected shall be paid into the county treasury to the credit of the fund from which the excess was originally paid.

If the estimated cost of completing a defaulted contract does not exceed four thousand dollars, the board may order the engineer to complete the same by force account or by a contract let without advertisement if in the judgment of the board a saving can be effected thereby.

Effective Date: 04-09-1981



Section 6131.45 - Extending the contract time.

The time fixed in a contract for the performance of any work or the furnishing of any material, on good cause shown by affidavit, may be extended by the board of county commissioners with the approval of the county engineer for any definite period that it finds is reasonably necessary to complete the work or furnish the material under the contract. In case of such extensions the contractor's bond and any sureties thereon shall remain liable as if the extended time had been originally named in the bond or contract. The board shall not extend the contract time of furnishing any material to be used by a contractor unless by consent of the contractor the time for performance of his contract is correspondingly extended. Any order extending or refusing to extend the contract time shall be by resolution entered on the journal of the board. The affidavit shall be filed in the proceedings.

Upon the recommendations of the county engineer, the board of county commissioners may deduct the costs of engineering and inspection incurred by the county during the tenure of the authorized extensions of time as liquidated damages from any money due or to become due the contractor or his bondsmen unless the extension of time is due to an unforeseeable cause beyond the control and without the fault or negligence of the contractor.

Effective Date: 04-09-1981



Section 6131.46 - Supervision and inspection of county engineer or deputy.

All work on an improvement and all material furnished for use therein shall be under the supervision and inspection of the county engineer or a deputy appointed by him for the purpose. All material furnished under the specifications and contract shall be inspected by him before use and within a reasonable time after the same is delivered and placed upon the line of the improvement or such other place as is designated.

Effective Date: 04-09-1981



Section 6131.47 - Notice to remove or alter obstruction.

During the execution of the work on an improvement, the county engineer shall cause notice to be given to the owner within seven days in advance of removal or alteration of a culvert, bridge, fence, or floodgate, where the removal or alteration is necessary to the progress of the work of the improvement, to remove or make such alteration as the engineer finds necessary.

During the formulation of the plans, the county engineer shall evaluate all culverts and bridges, except those on state and federal highways, for adequacy of capacity, vertical and horizontal alignment, and stability. Any bridge or culvert found not conforming with the design of the improvement shall be scheduled for removal and replacement or repair as the engineer considers necessary.

If, in the judgment of the county engineer, the culverts and bridges were adequate in capacity or vertical and horizontal alignment at the time of their installation, the removal and replacement with a comparable, adequate culvert or bridge shall be made at the expense of the project less any costs, which shall be apportioned by the engineer, for correction, maintenance, or replacement of the culvert or bridge in whole or in part due to deterioration or instability had the structure been left in place. The latter costs shall be specially assessed to the owner.

Any culvert or bridge, except those on state and federal highways, washed out in whole or part, but otherwise meeting the requirements of the improvement, shall be scheduled in the project plans for such repairs, additions, or other corrective measures as in the opinion of the engineer are necessary to the preservation of the bridge or culvert, the costs of which shall be assessed to the owner for reasons that the culvert or bridge was improperly designed and constructed.

Fences and floodgates impeding the flow of water shall be removed as a part of the improvement. Replacement may be made by the owner, provided that prior written approval is obtained from the county engineer.

Any owner may furnish the work and material in lieu of a special assessment, provided he makes written application to the county engineer within ten calendar days after the final hearing, furnishes the work and materials in accordance with the specifications for the improvement, performs same so as not to delay the project contractor, and completes the work prior to the completion of the work on the whole improvement. Should the owner default on any or all of these conditions, the county engineer shall recommend to the board of county commissioners that the default be completed by an extra work order to the project contractor and its cost assessed to the owner.

Effective Date: 04-09-1981



Section 6131.48 - Extra compensation - pro rata reductions.

If in the progress of the work upon any improvement there occurs bed rock, flowing sand, or other items not noted in the engineer's report that must be removed or controlled in completion of the required work or causes another function to be performed and that will require additional cost or, if in the progress of the work nonbid material or labor, or both, is needed, the board of county commissioners may, by an order entered on its journal, order the nonbid work to be done by the contractor under the direction and supervision of the county engineer. The actual expense thereof shall be paid as extra compensation, on the certificate of the engineer and the allowance thereof by the board, as a part of the cost of the improvement.

If after the contract is let a change is made in the construction of the work that in any manner will materially lessen the cost of the construction or the cost of material or labor, or both, the engineer shall certify that fact to the board, and the board shall make a reduction pro rata in the amount of the contract price.

Effective Date: 04-09-1981



Section 6131.49 - Installment payments to contractor - final progress estimate.

Installment payments shall be paid to the contractor as work progresses, in accordance with section 151.13 of the Revised Code. Progress estimates may be paid semimonthly when the amount due exceeds one thousand dollars on a contract having a value of ten thousand dollars or more. Monthly payments may be made in all other cases when the amount due is five hundred dollars or more.

Materials meeting the project specifications delivered to the job site or such other place as the engineer may approve shall be included in the progress estimate as provided in section 153.14 of the Revised Code.

The amount payable on the progress estimate shall be the grand total to date of all items of work and materials included in the bid and such approved extra items of work and materials as are furnished in accordance with the contract and accepted by the engineer, less an amount retained pursuant to section 153.12 of the Revised Code.

The amount payable so determined shall be certified by the county engineer to the board of county commissioners who shall authorize the county auditor to draw his warrant upon the county treasurer. The treasurer shall pay the warrant out of any funds in the treasury applicable to that purpose.

The final progress estimate, including the total of the retained moneys and less any liquidated damages, shall be approved by the contractor, the county engineer, and the board of county commissioners before the auditor shall draw his final warrant upon the treasurer.

The final estimate shall not be processed for payment until such time as the contractor furnishes an affidavit stating that all indebtedness incurred in connection with the contract has been paid in full.

Effective Date: 04-09-1981



Section 6131.50 - General drainage improvement fund.

The board of county commissioners of each county shall provide and establish the "general drainage improvement fund," which fund shall be used as a sinking fund for all bonds issued under sections 6131.01 to 6131.64, inclusive, of the Revised Code. Said funds shall consist of:

(A) Any taxes levied and collected for ditch and drainage purposes under county levies, not by law otherwise disposed of;

(B) The proceeds of all bonds issued and sold under sections 6131.01 to 6131.64, inclusive, of the Revised Code;

(C) The collections from all special assessments for benefits to property, as provided in such sections;

(D) Such other funds as by law are provided to be paid therein.

Effective Date: 08-23-1957



Section 6131.51 - General drainage improvement fund payments.

All costs and expenses of improvements under sections 6131.01 to 6131.64 of the Revised Code, including contract prices of construction and the costs of locating the improvement, shall be paid from the general drainage improvement fund. No warrants shall be drawn to be paid from the fund unless it contains a sufficient amount not otherwise specifically appropriated to pay them.

The letting and approving of any contract for an improvement shall be considered a specific appropriation of the amount of the obligation, and that amount shall be set apart for the purpose of the payment and contingently charged against the fund. If at any time the fund contains the proceeds of bonds or notes issued and sold under such sections, the fund shall not be depleted below the obligations incurred by the bond or note issue unless assessments or levies have been made or ordered made in sufficient amount to redeem the bonds or notes as they fall due. If at any time obligations legally incurred exceed the amount of the drainage improvement fund, an amount of the general revenue funds in the county treasury equal to the deficiency, unless otherwise appropriated, may by resolution of the board of county commissioners be transferred to the general drainage improvement fund.

At any time after assessments collected for a drainage improvement exceed the amount allocated to the board for engineering expenses, the board of county commissioners may by resolution transfer from the drainage improvement fund to the general revenue fund of the county an amount equal to that amount as reimbursement of the sum previously transferred under section 6131.12 or 6131.30 of the Revised Code.

Effective Date: 04-09-1981



Section 6131.52 - Tax levy for ditch improvements by county commissioners.

The board of county commissioners, at its March session, annually, shall, if necessary, levy upon the grand duplicate of the county a tax, not to exceed five-tenths of one mill on the dollar, sufficient to pay for the location and construction of the portions of the respective improvements located by it or for which the county has been assessed under sections 6131.01 to 6131.64, 6133.01 to 6133.15, 6135.01 to 6135.27, or 6137.01 to 6137.14 of the Revised Code, which tax, when collected, shall be credited to the general drainage improvement fund.

For the purposes of sections 6131.01 to 6131.64, 6133.01 to 6133.13, 6135.01 to 6135.25, and 6137.01 to 6137.14 of the Revised Code, the board of county commissioners may levy a tax under division (X) of section 5705.19 of the Revised Code upon all of the property listed and assessed for taxation in the county. In addition to the actions required under section 5705.19 of the Revised Code, the board shall cause to be filed with the county auditor and the board of elections of the county, at least sixty days prior to the passage of the resolution required under that section, an accurate map showing the locations and types of any proposed improvements, the areas to be benefited, and the existing system of drainage improvements that is to be maintained from the proceeds of the levy.

Any funds collected as a result of such a levy shall be credited to the general drainage improvement fund of the county in which the tax is levied.

For the purposes of sections 6131.01 to 6131.64, 6133.01 to 6133.13, 6135.01 to 6135.25, and 6137.01 to 6137.14 of the Revised Code, the board of county commissioners may adopt a resolution designating any portion of the county as a drainage improvement district. If a copy of the resolution and a map or legal description of the district's boundaries have been filed with the county auditor in such form as the county auditor prescribes, the board may levy a tax within the district under division (X) of section 5705.19 of the Revised Code. The board shall base its designation on the location of a system of drainage improvements and on the areas to be benefited by that system. The proceeds of the levy shall only be used for the construction and maintenance of the system of drainage improvements within the drainage improvement district.

For the purposes of this section, the board of county commissioners is constituted the "taxing authority" and the county auditor is the "fiscal officer," within the purview of Chapter 5705. of the Revised Code.

Effective Date: 04-09-1981



Section 6131.53 - Tax levy for ditch improvements by township trustees.

The board of township trustees of a township to which is apportioned by the board of county commissioners a portion of the expenses of the construction of an improvement shall levy annually upon the grand duplicate of the township a tax sufficient to pay said apportionment, but not to exceed five tenths of one mill on a dollar, and shall certify this to the county auditor on or before the fifteenth day of May in each year until all installments are provided for.

Effective Date: 10-01-1953



Section 6131.54 - Tax levy for ditch improvements by local board of education.

If it is a party to an improvement under sections 6131.01 to 6131.64, inclusive, of the Revised Code, the board of education of a school district interested in land granted by congress for the support of public schools, unless such land has been permanently leased, and of a school district owning or holding other land for school purposes, when an assessment is made upon said land under such sections, shall pay for such assessment out of the contingent fund of the school district. If necessary for such purpose, the board may increase the levy for that fund otherwise authorized by law.

Effective Date: 10-01-1953



Section 6131.55 - Rights and remedies of owner who has not received notice.

Any owner of land affected by an improvement who has not received notice thereof and has not had an opportunity to be heard as provided in sections 6131.01 to 6131.64, 6133.01 to 6133.11, or 6135.01 to 6135.27 of the Revised Code may bring an action in the court of common pleas of the county wherein his land is located, against the board of county commissioners in its official capacity, to recover any tax or assessment therefor, if paid, to enjoin any tax, assessment, or levy therefor upon his lands, to recover for any damages sustained, or for compensation for any property taken. The owner's rights and remedies in the action shall be the same as for any like demand. In the action the board may plead and prove the value of any actual benefit to the land by reason of the improvement in litigation. The rights granted by this section shall be in addition to all other rights provided by law.

Effective Date: 04-09-1981



Section 6131.56 - Recovery of tax or assessment - voiding proceedings - enjoining tax or assessment.

The court in which a proceeding is brought to recover a tax or assessment paid, or to declare void the proceeding to locate or construct an improvement, or to enjoin a tax or an assessment levied or ordered to be levied to pay the costs thereof, if there is manifest error in the proceedings, shall allow the plaintiff in the action to show that he has been injured thereby. If the court finds that the board of county commissioners had jurisdiction to hear and determine the petition and to levy the assessments, then the court may hear evidence to determine the amount of the assessment which the plaintiff shall be required to pay and enter a decree accordingly.

Effective Date: 10-01-1953



Section 6131.57 - Permanent file of records of proceedings.

The board of county commissioners and the county engineer shall maintain a permanent file containing a record of the petition, the applications and remonstrances filed, the orders made by the board, the preliminary estimates and preliminary report of the county engineer, the reports of review by the director of natural resources, the director of transportation, and the directors of any conservancy district, the reports of the engineer as to the construction of the improvement, and such other matter as is proper for record. A record of the assessments levied, pursuant to the order of the board, as corrected after the completion of the contract, and the schedules of payments for compensation and damages shall be kept by the county auditor. The clerk of the board of county commissioners shall, after the final hearing of the board of county commissioners or after the final judgment, order, or decree has been rendered upon any appeal, file with the county engineer all maps, profiles, and plans of the improvement, which shall be filed together with an annual record of maintenance and repair.

Effective Date: 04-09-1981



Section 6131.58 - Fees.

The fees to be charged and collected for services required of any public officer under sections 6131.01 to 6131.64, inclusive, of the Revised Code, if not specifically otherwise designated, shall be the fees allowed for like services in that office. If he is an officer receiving a salary, then such fees collected shall be in a like manner accounted for. Publication of notices as required in such sections shall be paid at the legal rate provided for similar matter originating in the court of common pleas.

Effective Date: 10-01-1953



Section 6131.59 - Ditch improvement becomes public watercourse.

When an improvement consisting of a ditch, drain, or watercourse has been established and constructed or used for seven years or more, it shall be considered to be a public watercourse notwithstanding any error, defect, or irregularity in the location, establishment, or construction thereof, and the public shall have and possess in and to any such watercourse that has thus been constructed or used for seven years the rights and privileges that relate to and pertain to natural watercourses, but the same shall be subject to any improvement upon petition as provided in sections 6131.01 to 6131.64 of the Revised Code.

Effective Date: 04-09-1981



Section 6131.60 - Personal interest of county commissioner.

If one or more members of a board of county commissioners are petitioners for an improvement or own land that will be taken, benefited, or damaged by the improvement petitioned for, the clerk of the board of county commissioners shall notify the judge of the court of common pleas of the county who shall within ten days appoint as many disinterested freeholders of the county as are necessary to take the place of the interested members. The appointees shall not be related by blood or affinity to the interested members. They shall before acting be sworn to perform faithfully and impartially the duties of the members in the matter of the improvement, which oath shall be signed by them and by the officer before whom the same is taken and filed with the clerk. Upon appointment and qualification the appointee shall, in the proceedings upon the improvement, perform all the duties of the disqualified members and shall receive from the general drainage improvement fund the same per diem rate as the disqualified member receives, as shown by the record for such services, and the amount so paid shall be costs taxed in the proceedings.

Effective Date: 04-09-1981



Section 6131.61 - Oath of witnesses.

In any hearing provided for in sections 6131.01 to 6131.64, inclusive, of the Revised Code, before a board of county commissioners, at which testimony to determine any fact is to be received, an oath as in trials in the court of common pleas shall be administered to all witnesses before they testify. Such oath may be administered by the president of the board.

Effective Date: 10-01-1953



Section 6131.62 - Lands owned by county needing drainage.

When in the opinion of the board of county commissioners, by resolution entered on its journal, any land owned by the county or any highway therein, under its supervision, is in need of drainage and the drainage will also specially benefit other land, the board may file a petition without bond for the improvement in the court of common pleas of the county. Upon the filing of the petition, the court shall act in the same manner, conduct the same proceedings, and make the same findings and orders as are provided in sections 6131.01 to 6131.64 of the Revised Code for a board of county commissioners. In such case the clerk of the court of common pleas shall perform all the duties provided in such sections to be performed by the clerk of the board of county commissioners. From any final order or judgment of the court, an appeal may be taken as in civil cases. All papers to be filed with the clerk of the board of county commissioners as provided in sections 6131.01 to 6131.64 of the Revised Code shall, in the matter of such petition, be filed with the clerk of the court of common pleas. The county engineer shall obey the order of the court in any matter made his duty by sections 6131.01 to 6131.64, 6133.01 to 6133.15, and 6135.01 to 6135.27 of the Revised Code the same as if the order had been made by the board. After the assessment has been levied by the court and the contracts let, the entire record shall be certified by the clerk of the court to the clerk of the board of county commissioners to be entered upon the county drainage records, and the county auditor shall place the assessments upon the duplicate for collection as in other cases. In case of a finding or judgment by the court for compensation for property taken or damage to property by reason of the improvement, that fact and amount shall be immediately certified to the auditor who shall draw his warrant on the county treasurer for payment as provided in sections 6131.01 to 6131.64 of the Revised Code.

Effective Date: 04-09-1981



Section 6131.63 - Written agreement for construction of ditch improvement.

Except when an owner whose land is used for agricultural purposes desires to install tile by extending or adding to his own laterals or desires to expel water therefrom into an open ditch on his own land in the same watershed, when one or more owners desire to join in the construction of an improvement that will benefit the land of the owners, and when the owners are willing to construct the improvement and pay the cost thereof, they may enter into a written agreement for the construction of the improvement, or they may enter into an agreement to construct such part of the improvement as a person mutually agreed upon apportions to each of them respectively. In the agreement the owners shall provide that the agreement and the plan and schedules of the proposed improvement shall be filed with the clerk of the board of county commissioners of the county in which the improvement is to be constructed. When the agreement and schedules are so signed, the plan is approved by a professional engineer registered in this state, and the agreement, schedules, and plan are filed with the clerk of the board of county commissioners, the clerk shall immediately refer the agreement, plan, and schedules to the county engineer for examination and review. The county engineer shall determine the adequacy of the plan and schedules and the effect of the proposed improvement on any other improvements and on any highways in the area affected. The county engineer shall also prepare a schedule of proposed assessments for the maintenance of the improvement according to an estimate of benefits accruing to each owner and an estimate of maintenance costs including the engineer's costs in preparing the schedules. The board shall pay the engineer's costs out of the county general fund. The engineer shall file with the clerk of the board of county commissioners, within sixty days, a report of his review together with such recommendations for change, amendment, or alteration of the agreement, plan, and schedules as he may determine to be necessary in the public interest. When the agreement, plan, and schedules, as presented or as amended by the owners pursuant to the county engineer's recommendations, are approved by the county engineer, the engineer shall file, within sixty days, a certificate of approval with the clerk of the board of county commissioners. Failure to file a certificate of approval within sixty days constitutes a presumption of certification and the owners may proceed to construct.

Upon the filing with the clerk of the board of county commissioners of the schedule of maintenance assessments prepared by the county engineer as provided by this section, together with his certificate of approval, the board shall proceed to set a hearing date on the proposed maintenance assessments not less than twenty-five nor more than ninety days thereafter and shall notify all persons whose names appear in the engineer's schedule of maintenance assessments in accordance with section 6131.16 of the Revised Code. At the hearing on the proposed assessments the board of county commissioners shall hear any evidence offered for or against the assessments proposed to be levied against any owner as shown by the schedule of assessments filed by the county engineer and shall hear any competent evidence on the question of benefits. The board, from the evidence offered, may amend and correct the assessments, and the assessments so amended or corrected shall be approved by the board and the approval entered on its journal. Once the assessments have been approved, all further proceedings in connection with the maintenance of the improvement shall be in accordance with Chapter 6137. of the Revised Code. The clerk shall record the agreement, plan, and schedules in the drainage records of the county, and the agreement shall locate and establish the improvement as a public watercourse. The improvement shall then be constructed by the owner in accordance with the approved plans.

This section shall not be interpreted to include improvements or changes in stream channels that may be made by the department of transportation or other public agencies or railroads at their own expense for the purpose of providing a more adequate waterway along a highway or at the site of a bridge or culvert or to improve conditions of flow through them or for the purpose of protecting the highway or road bed and that do not limit future deepening of the channel.

Effective Date: 04-09-1981



Section 6131.631 - New single span bridge or culvert or extension of existing culvert limiting future deepening of public watercourse.

When construction of a new single span bridge or culvert or extension of an existing culvert that will limit the future deepening of a public watercourse is contemplated in connection with the construction of a state highway or other public improvement, the director of transportation or other public agency proposing the construction shall file plans for the construction with the clerk of the board of county commissioners of the county in which the construction or improvement is to be constructed, who shall immediately refer the plans to the county engineer for examination and review.

The county engineer shall review the proposed location, both horizontal and vertical, of the proposed structures and the effect of the proposed improvements on any other improvements and on any highways in the area. The county engineer shall file, within sixty days, with the clerk of the board of county commissioners and the director of transportation or other public agency a report of the review with such recommendations for change, amendment, or alteration in the plans for the proposed improvement as the engineer may determine to be necessary in the public interest.

When the plans for the proposed improvements as presented, or as amended pursuant to the county engineer's recommendations, are approved by the county engineer, the engineer shall file, within sixty days, a certificate of approval with the clerk of the board of county commissioners. If the engineer does not file such a report of his review with the clerk within sixty days after the date that the plans were referred to him, the engineer's approval shall be presumed by the clerk. The improvement shall then be constructed in accordance with the approved plans at the expense of the department of transportation or other public agency.

Effective Date: 04-09-1981



Section 6131.64 - Vacation of ditch or drain.

Upon a petition being filed and a bond given as provided for the location and construction of an improvement, and upon the same proceedings with notice to interested parties for a hearing upon the petition, and with the same hearing as is provided for the location of an improvement, the board of county commissioners may determine whether any ditch or drain described in the petition has ceased to be a public utility, whether the public welfare no longer demands the maintenance thereof, and whether its vacation will be to the advantage of the public welfare. If the board finds that the vacation of the ditch or drain will be conducive to the public welfare, it may declare the same to be vacated and abandoned as a public ditch or drain and its location and establishment held for naught. The private rights of persons acquired by reason of the location and establishment of the ditch or drain shall not be interfered with nor impaired thereby without due compensation being made therefor, which compensation may be assessed on property that is benefited by the vacation of the ditch or drain. All proceedings relating to the vacation of a ditch or drain shall be conducted in accordance with sections 6131.01 to 6131.64 of the Revised Code, with all rights of appeal as provided in such sections.

Effective Date: 04-09-1981






Chapter 6133 - JOINT COUNTY DITCHES

Section 6133.01 - Joint county ditch definitions.

As used in sections 6133.01 to 6133.11, 6133.14, and 6133.15 of the Revised Code, "owner," "person," "public corporation," "land," "benefit," and "improvement" have the meaning set forth in section 6131.01 of the Revised Code.

Effective Date: 04-09-1981



Section 6133.02 - Hearing - filing petition.

When an improvement is proposed to be located in or benefits or damages land in two or more counties, the proceeding shall be conducted by a joint board of county commissioners consisting of the members of the boards of county commissioners of the several counties in which land may be benefited or damaged by the proposed improvement. In such case, the petition for the improvement shall be filed with the clerk of the board of county commissioners of the county in which the majority of the proposed improvement is located.

Effective Date: 04-09-1981



Section 6133.03 - Procedure of joint board.

A joint board of county commissioners may do all of the things that a board of county commissioners may do in a single county improvement, and shall be governed by and be subject to sections 6131.01 to 6131.64 of the Revised Code, relating to single county ditches insofar as applicable. The proceedings for a joint county improvement shall proceed before the joint board the same as if the joint board were a board of county commissioners representing a county that included all the territory of all the counties represented by the commissioners on the joint board. The cost of a joint county improvement shall be paid by the counties affected by such improvement, in proportion to their total ditch assessments, or as otherwise apportioned by the joint board, for such improvement. To meet its portion of such cost, a board of county commissioners may borrow such sums of money as are apportioned to the county, and may issue and sell the bonds of the county to secure the payment of the principal and interest of the sum borrowed. Such principal and interest shall be paid as provided in section 133.26 of the Revised Code. All rights of appeal, and all other rights or remedies as provided in sections 6131.01 to 6131.64 of the Revised Code, apply to joint county improvements. All officers doing any acts or making any findings for or against such improvement shall perform all the duties required of them under such sections. All owners affected by the proceedings for a joint county improvement shall have all the rights and remedies given them in the case of single county improvements. The proceedings in joint county improvements shall be the same as the proceedings in single county improvements except as modified in sections 6133.02 to 6133.11 of the Revised Code.

Effective Date: 10-30-1989



Section 6133.04 - Organization of joint board.

On the date fixed by the clerk of the board of county commissioners with whom the petition was filed, the board of county commissioners from each of the counties affected by a proposed joint county improvement shall meet in the county in which the petition is filed and organize a joint board of county commissioners by electing one of their number president. The clerk of the board of county commissioners of the county in which the petition is filed shall act as clerk of the joint board and shall enter the findings of the joint board in the journal of the board of county commissioners of his county, shall do all things required to be done by the clerk, and shall make the final record of the improvement in his county. The clerk shall file certified copies of all proceedings with the clerks of the boards of all affected counties. A majority of the county commissioners constituting the joint board shall constitute a quorum. All decisions of the joint board shall be made by a vote of a majority of the county commissioners constituting the joint board. The director of the department of natural resources shall be a member ex officio of the joint board and may participate, either in person or through a designated representative, in deliberations and proceedings of the joint board but shall have no vote except in case of a tie, in which case the proceedings shall be adjourned for thirty days, during which time the director shall review the proceedings and cast the deciding vote. The vote shall be recorded in the journal. After the view of the improvement by the joint board, all hearings shall be held in the county in which the petition is filed.

Effective Date: 04-09-1981



Section 6133.05 - Costs and expenses of joint board.

In the matter of an improvement under sections 6133.02 to 6133.11 of the Revised Code, there shall be included as a portion of the costs and expenses to be paid by the petitioners, if the petition authorized by section 6133.02 of the Revised Code is dismissed, or assessed to them as a part of the costs, if the petition is granted, the actual expenses of the members of the joint board of county commissioners for the performance of their duties at places other than in their own county.

Effective Date: 04-09-1981



Section 6133.06 - Duties of clerk.

Upon the filing of the petition authorized by section 6133.02 of the Revised Code, the clerk of the board of county commissioners with whom the petition is filed shall call a joint meeting of the boards of county commissioners of all the counties interested to be held at a designated place in the county in which the petition is filed at a date not more than thirty days after the filing of the petition for the purpose of organizing the joint board. The clerk shall give notice of the filing of the petition and of the meeting to the board of his county and shall mail the notice together with a copy of the petition to the clerks of the boards of the county commissioners of the other counties interested who shall immediately notify the boards of their counties of the filing of the petition and of the date fixed for the meeting of the joint board. All applications, remonstrances, claims for compensation or damages, reports, schedules, certificates, statements, contracts, bonds, and other papers shall be filed with the clerk with whom the petition is filed. The clerk shall file certified copies of all proceedings with the clerks of the boards of all affected counties.

Effective Date: 04-09-1981



Section 6133.07 - Duties of county auditor and treasurer.

The county auditor and county treasurer of the county in which the petition authorized by section 6133.02 of the Revised Code is filed shall ex officio become the fiscal agents of all the counties interested in the proposed improvement. Such auditor shall certify to the auditor of the other counties a schedule of the assessments to be levied for the cost of locating and constructing the improvement and the auditor of such other county shall proceed forthwith to place such assessment upon the duplicates. The assessments so certified for collection to an auditor of another county shall be a lien on the land within such county from the date such certificate is received by the auditor of such other county. The treasurer shall proceed to collect the same pursuant to the orders made in said proceedings, and such assessments when collected shall be paid to the treasurer of the county in which the petition was filed. The auditor and the treasurer shall receive and account for such funds in the same manner as they receive and account for assessments collected for single county improvements. The treasurer and the auditor with their bondsmen shall be liable on their official bonds for any misappropriation of such funds. All warrants for the payment of costs of location and for costs of construction of a joint county improvement shall be drawn by the auditor of the county in which the petition is filed, on the treasurer of said county, payable out of the general ditch improvement fund of said county. If the petition for the improvement is dismissed after the costs and expenses have been incurred in making the county engineer's reports and schedules provided for in section 6133.08 of the Revised Code, such costs shall be paid by the several counties respectively, as the joint board of county commissioners deems just and equitable. All assessments when collected in all the counties and any amount which another county should pay shall be paid into the treasury of the county in which the petition was filed, and credited to the general ditch improvement fund of said county.

Effective Date: 10-01-1953



Section 6133.08 - Field work and surveys.

The joint board may designate the engineer of the county where the petition is filed to do the field work and make the survey, plans, and estimates, but the engineer of each county interested shall assist in making the reports and schedules. All reports and schedules of the engineer shall be signed and approved by all the engineers of the several counties interested and shall be filed with the clerk with whom the petition is filed. If the engineers of the several counties interested do not concur in the reports or schedules, separate reports or schedules may be filed by one or more of the engineers, and the costs thereof shall be paid by the counties from which the separate reports or schedules are filed. In making up the schedules and reports the engineers shall proceed to make the schedules and reports of the improvement the same as if the improvement were an improvement within a county of the size of the several counties interested in the proposed improvement. The engineers who do not make the survey may make such observations and take such levels as are necessary to assist them in making their schedules and in arriving at the proper amount to be assessed against each tract of land.

The engineer who did the field work and made the survey and plans shall proceed to take bids, inspect the progress of the work and make estimates and reports on the progress of the work, accept the work and material for the improvement, and issue certificates therefor, as in the case of single county improvements, and shall do all things to be done by an engineer after the letting of the contracts.

Effective Date: 04-09-1981



Section 6133.09 - Compensation or damage claims.

The hearing on the reports and schedules of the county engineers provided for by section 6133.08 of the Revised Code and all other proceedings relative to a proposed joint county improvement shall be had the same as in single county ditches. Claims for compensation for land taken or for damages to land may be appealed by an owner interested, or by the prosecuting attorney, to the court of common pleas of the county in which the land for which the owner claims compensation or damages is located. All claims for compensation or damages which are allowed shall be paid out of the treasury of the county in which such land is located. The county auditor of the county in which the petition is filed shall certify the amounts of compensation or damages so found by the joint board of county commissioners to the auditors of the other counties, respectively, for payment.

If an appeal is taken on the question of compensation or damages, the auditor of the county in which the petition is filed shall transmit to the clerk of the court of common pleas of the county in which the land of the appellant is located the original papers relating to the claim for compensation or damages and a certified transcript of the findings on the improvement and on the claim, which shall be docketed by the clerk and shall proceed the same as an appeal on a claim for compensation or damages in a single county improvement proceeding.

Effective Date: 10-01-1953



Section 6133.10 - Appeals.

All appeals to the court of common pleas except appeals on claims for compensation or damages shall be heard by one judge of the court of common pleas from each of the counties interested, sitting en banc. If a judge is disqualified or for any reason does not care to hear the case, the chief justice of the supreme court shall designate a judge to sit in his place. Appeals on claims for compensation or damages shall be tried by jury as provided in sections 6131.01 to 6131.64, inclusive, of the Revised Code.

Effective Date: 10-01-1953



Section 6133.11 - Appeal when joint board unable to agree.

If the joint board of county commissioners finds for the improvement and at the final hearing is unable to agree upon the amount to be assessed to each county to be paid by the county because the improvement is conducive to the public welfare, or of benefit to public highways or to land owned by the county, then such joint board shall by resolution state the fact that such joint board is not able to agree as to such fact. Upon the adoption of such resolution, the question shall be appealed to the court of common pleas as is provided in sections 6133.02 to 6133.11, inclusive, of the Revised Code. No bond on appeal need be filed, the resolution of the joint board stating such inability to agree shall be deemed the statement on appeal. The clerk of the joint board shall perfect the appeal by filing a transcript, including the resolution of the joint board finding that the joint board cannot agree, with all of the original papers, in the court. The court shall hear such appeal the same as other appeals under sections 6133.02 to 6133.11, inclusive, of the Revised Code, and make such order as to costs as is equitable.

Effective Date: 08-23-1957



Section 6133.12, 6133.13 - [Repealed].

Effective Date: 04-09-1981



Section 6133.14 - Payment of assessment against state.

The state shall pay to the county treasurer of the county in which the petition for a drainage improvement was filed the assessment levied against it for the state's proportionate share of the cost of any improvement authorized or constructed under sections 6131.01 to 6131.64, 6133.01 to 6133.15 and 6135.01 to 6135.27 of the Revised Code and all unpaid assessments for maintenance as provided by sections 6137.01 to 6137.12 of the Revised Code.

Effective Date: 07-01-1985



Section 6133.15 - Drainage assessment fund.

There is hereby established in the state treasury the drainage assessment fund, to be funded as provided by the general assembly and out of which the state's share of all assessments for drainage improvement shall be paid.

Effective Date: 07-01-1985



Section 6133.16 - [Repealed].

Effective Date: 04-09-1981






Chapter 6135 - INTERSTATE COUNTY DITCHES

Section 6135.01 - Procedure where more than one county or state affected by improvement.

Where the board of county commissioners has been notified that a petition for the improvement of a ditch or drain has been regularly filed with the clerk of the board of county commissioners thereof, then said board shall proceed as in single county ditches, if lands affected by said improvement lie wholly in one county, and shall proceed as in joint county ditches if two or more counties are affected, and shall order the county engineers, or disinterested engineers, of such counties, in addition to the preliminary survey as provided for in other cases, to consult with the proper officials of the counties of an adjoining state through which the route of the improvement would pass.

Effective Date: 08-23-1957



Section 6135.02 - Notice of organizational meeting.

Upon the filing of the engineer's report with the clerks of the boards of county commissioners of the counties affected in this state, the clerk of the county in which the petition was filed shall notify in writing the proper officials of the counties of the adjoining state of the filing of said report. A copy of the petition and bond shall be attached thereto. The notice shall state the time and place of meeting for the purpose of organizing.

Effective Date: 08-23-1957



Section 6135.03 - Organizational meeting.

After receiving notice by the clerk of the board of county commissioners of the time and place of the meeting as provided in section 6135.02 of the Revised Code, the boards of county commissioners shall proceed at such time and place to form themselves into a joint board for the purpose before them by electing one of their number as president and another as clerk. The president and clerk shall not both be selected from the board representing the same state, and a majority of each proper board must be present to constitute a quorum.

Effective Date: 08-23-1957



Section 6135.04 - Voting of Ohio members.

Without regard to the number of each board of county commissioners present at the meeting referred to in section 6135.03 of the Revised Code, the members from this state shall have the casting of one half of all votes on all questions, which vote shall be represented equally by the different members present of the boards from this state.

Effective Date: 10-01-1953



Section 6135.05 - Adjournment.

If the boards of county commissioners of the different counties of the state, or a quorum of the board of each county affected fails to meet as provided in section 6135.03 of the Revised Code, they shall adjourn until such time as they shall again receive like notice as provided by section 6135.02 of the Revised Code for their first meeting.

Effective Date: 10-01-1953



Section 6135.06 - Joint board hearing and view of premises.

After the boards of county commissioners resolve themselves into a joint board of county commissioners, as provided in section 6135.03 of the Revised Code, and after finding that a petition and bond conditioned as required by law have been filed, the joint board shall view the route petitioned for. If the joint board finds the improvement so prayed for is necessary and will be conducive to public health, welfare, or convenience, and that such route is the best one to accomplish the desired relief, it shall locate the ditch, or order the widening or deepening of the ditch, drain, or watercourse in substantial conformity with the prayer of the petition. If the route described is not the best in its opinion, it shall locate the improvement on the route best adapted to secure the relief desired, with the best contingent results, and may locate all the necessary branch ditches. If it finds against the location, deepening, or widening of the improvement, no further proceedings shall be had under this petition after said report, and the costs shall be collected of the petitioners and their bondsmen.

Effective Date: 10-01-1953



Section 6135.07 - Locating main ditch.

The joint board of county commissioners may locate in this state that part of the main ditch, or any of its tributaries, which will lie partially in both states or which will drain lands of both states.

Effective Date: 10-01-1953



Section 6135.08 - Engineer - adjournment - capacity of Improvement,.

If the joint board of county commissioners finds it necessary, it may employ an engineer to determine the proper route on which a ditch or its branches shall be located. No engineer shall be employed by such joint board until it has determined that the improvement is necessary for the public welfare, health, or convenience.

In their view of such route and in their deliberations over it, the members of the joint board of county commissioners from this state may adjourn from time to time, not exceeding in the aggregate sixty days.

The joint board of county commissioners may determine upon the necessary capacity of the part of such improvement located in this state.

Effective Date: 10-01-1953



Section 6135.09 - Full report of proceedings and findings.

The clerk of the joint board of county commissioners shall make a full report of its proceedings and findings, signed by himself and the president of the joint board, which shall be read before the joint board. A copy thereof shall be sent to the clerk of the board of county commissioners of each county affected in Ohio, and to the proper officer of each county affected in the other state.

Effective Date: 08-23-1957



Section 6135.10 - Engineers from other states affected.

After the adjournment of the joint board of county commissioners, if its report, as provided in section 6135.09 of the Revised Code, is in favor of the location, the members thereof from this state shall select a competent engineer to meet one to be appointed by the proper authorities of the other state joining with them in the proceedings.

Effective Date: 10-01-1953



Section 6135.11 - Bond of engineers.

The engineer appointed in accordance with section 6135.10 of the Revised Code shall file a bond with the county auditor of each county in this state affected by the improvement, in the sum of one thousand dollars, with two approved sureties, conditioned for the faithful performance of his duties.

Effective Date: 10-01-1953



Section 6135.12 - Engineer duties.

The engineer appointed in accordance with section 6135.10 of the Revised Code, with the engineer from the adjoining state joining in the matter, shall perform all duties as prescribed for the county engineer in sections 6131.14 and 6131.15 of the Revised Code.

Effective Date: 04-09-1981



Section 6135.13 - [Repealed].

Effective Date: 04-09-1981



Section 6135.14 - Notice of receipt of reports, plans, and schedules.

On the receipt of the reports, plans, and schedules required by section 6135.12 of the Revised Code, the clerk of the board of county commissioners of the county in which the petition was filed shall notify the joint board of county commissioners of the receipt thereof as in the case of the filing of a petition and bond as provided in section 6135.02 of the Revised Code. The clerk shall send a copy of the report to all of the appropriate officials of each state. He shall proceed in a like manner to fix a time and place for the meeting of the joint board, after which he shall notify it of the receipt of the report and the time and place of the meeting.

Effective Date: 04-09-1981



Section 6135.15 - Rules of joint board.

The joint board of county commissioners, on assembling for the meeting set by the clerk of the board of county commissioners under section 6135.14 of the Revised Code, shall be governed by like rules as provided by law for the first meeting thereof. They may call to their assistance the engineers who surveyed and planned the proposed improvement.

Effective Date: 04-09-1981



Section 6135.16 - Approval or amendment of engineer's report.

The joint board of county commissioners shall approve or amend the report filed by the engineers, as required by section 6135.12 of the Revised Code. The report so approved shall be a final division of the estimated costs of construction and the entire costs of location between the states. They shall send a copy of their report, certified by the president and clerk of the joint board, to the proper official of each county affected in the other state and to the county auditor of each county affected in this state. Their adjournment shall be subject to a call of a majority of the members of either state, notice of which shall be given as provided in section 6135.14 of the Revised Code.

Effective Date: 04-09-1981



Section 6135.17 - Right of entry.

The proper authorities in the adjoining state, joining with the counties in this state in an interstate county ditch project, may enter upon lands in this state, along any portion of said located ditch or its tributaries, to perform work which is assigned them to do by the joint board of county commissioners when in session.

Effective Date: 10-01-1953



Section 6135.18 - [Repealed].

Effective Date: 04-09-1981



Section 6135.19 - Assessment of land not mentioned in first report.

The further proceedings of the joint board of county commissioners shall be in conformity with the laws for the location of county or joint county ditches taken at this stage of the proceedings. The boards of county commissioners, at their hearing on the apportionment made, may assess any other owners and lands not mentioned in the first report of the engineers, which they deem to be benefited thereby. The owners shall have due notice thereof.

Effective Date: 08-23-1957



Section 6135.20 - Work outside state.

The board of county commissioners of any county in this state, in which are located owners and lands affected and charged for the improvement or construction of a ditch, drain, or watercourse, as provided by law, may cause to be performed any work which is assigned to them outside of the limits of this state in a like manner as under the laws for similar duties, if the necessary privilege to do so has been granted by the legislature of the state where said lands are located through which such work is to be constructed.

Effective Date: 08-26-1957



Section 6135.21 - Fees.

The fees of all officials and assistants in the improvement and construction of ditches, as provided in sections 6135.01 to 6135.20, inclusive, of the Revised Code, shall be as for like services in county ditch work.

Effective Date: 10-01-1953



Section 6135.22 - Filing claims for compensation and damages.

Claims for compensation and damages shall be filed with the clerk of the joint board on or before the day of hearing on the apportionment. Such claims as are allowed, with costs of location actually incurred, shall be paid out of the county fund.

Effective Date: 08-23-1957



Section 6135.23 - Construction or improvement of outlet outside state.

When the board of county commissioners finds on file with the clerk of the board of county commissioners a petition praying for the location or improvement of a ditch, drain, or watercourse in such county, the waters from which flow into or through an adjoining county in another state, and it is of the opinion that the outlet for such proposed improvement is insufficient, it may enter into an agreement with the proper officials of such adjoining county for the construction or improvement of the outlet for such ditch, drain, or watercourse by such lower county and for the payment by such upper county to the lower county of a sum of money agreed upon, between said board and the proper officials of the lower county, for the construction or improvement of such outlet. Such sum shall be payable into the treasury of such lower county upon the completion of the improvement of the outlet as agreed upon.

The board of the upper county shall assess upon the lots and lands, public corporations, the state of Ohio, and public or corporate roads or railroads in such county, benefited by the improvement, the costs of the location and construction thereof in the county, with the sum of money agreed to be paid to the lower county for the improvement of the outlet therefor.

Effective Date: 08-23-1957



Section 6135.24 - Bonds issued to pay costs of improvements.

When the board of county commissioners of the upper county deems it expedient to do so, it may issue bonds of the county to raise the money necessary to pay the costs, including the amount agreed to be paid to the lower county, as provided by section 6135.26 of the Revised Code, in the manner provided by law in the case of a single county ditch.

Effective Date: 10-01-1953



Section 6135.25 - Construction or improvement of outlet within state.

When the proper officials of a county in another state, adjoining a county in this state, desire to have the outlet for water flowing in a ditch, drain, or watercourse from such upper adjoining county into or through a lower county in this state enlarged or improved, the board of county commissioners of such lower county may enter into an agreement with the proper officials of such upper adjoining county for the improvement of such outlet by the lower county and for the payment to the lower county for the benefit of such improvement by such upper county of such sum of money as is agreed upon between said board and the proper officials of the upper county. In making its assessments upon the lots and lands, public corporations, the state of Ohio, and public or corporate roads or railroads in the lower county benefited thereby, the board shall take into account the amount to be paid for the benefit of such improvement by the upper county.

Effective Date: 08-23-1957



Section 6135.26 - Journalizing agreement for improvement.

When the board of county commissioners enters into an agreement with the proper officials of an adjoining county in another state, under sections 6135.23 to 6135.25, inclusive, of the Revised Code, it shall make an entry upon its journal setting forth fully and particularly the terms of such agreement, as to the extent and nature of the outlet to be constructed or improved, the time within which it is to be completed, the amount to be paid by such upper county to such lower county for the improvement of such outlet, and the time and manner of payment therefor.

Effective Date: 10-01-1953



Section 6135.27 - Matters not expressly covered.

In all matters pertaining to the location and construction of an improvement, not expressly provided for in sections 6135.23 to 6135.26, inclusive, of the Revised Code, the board of county commissioners shall be governed by laws providing for the location and construction of county ditches.

Effective Date: 10-01-1953






Chapter 6137 - DITCH MAINTENANCE FUND

Section 6137.01 - Ditch maintenance fund definitions.

As used in sections 6137.01 to 6137.14, inclusive, of the Revised Code, "owner," "benefit," and "improvement," have the meaning set forth in section 6131.01 of the Revised Code.

Effective Date: 08-23-1957



Section 6137.02 - County ditch maintenance fund established.

The board of county commissioners of each county shall establish and maintain a fund within each county for the repair, upkeep, and permanent maintenance of each improvement constructed under Chapter 6131. of the Revised Code. After August 23, 1957, a maintenance fund also shall be established and maintained by each joint board of county commissioners for the repair, upkeep, and permanent maintenance of each improvement constructed under Chapter 6133. of the Revised Code. A maintenance fund shall also be established for the repair, upkeep, and permanent maintenance of each improvement constructed under Chapter 6135. of the Revised Code if the necessary privilege to do so has been granted by the legislature of the other state. If the improvement affects only a single county of the state, the board of county commissioners of that county shall establish and maintain the fund. If two or more counties of the state are affected by the improvement, the joint board of county commissioners organized under Chapter 6135. of the Revised Code shall establish and maintain the fund.

Effective Date: 04-09-1981



Section 6137.03 - Annual ditch maintenance assessment.

The maintenance fund shall be maintained, as needed, by an assessment levied not more often than once annually upon the benefited owners, as defined in section 6131.01 of the Revised Code, apportioned on the basis of the estimated benefits for construction of the improvement. An assessment shall represent such a percentage of the estimated benefits as is estimated by the engineer and found adequate by the board or joint board to effect the purpose of section 6137.02 of the Revised Code, except that at no time shall a maintenance fund have an unencumbered balance greater than twenty per cent of all construction costs of the improvement. The minimum assessment shall be two dollars.

The maintenance assessment shall be made by the board of county commissioners in the case of a single county improvement, or by the joint board in the case of a joint county improvement, upon the substantial completion of an improvement and on or before the first day of July in each year thereafter. The assessment shall be certified by the clerk of the board to the county auditor in case of a single county improvement, and to the county auditor of each county interested in the case of a joint county improvement, and shall be placed by the auditor or auditors on the next succeeding tax duplicate to be collected and paid as other special assessments are collected and paid.

Effective Date: 04-09-1981



Section 6137.04 - Drainage maintenance district.

The board of county commissioners, upon recommendation of the county engineer, is hereby authorized to combine improvements within the same watershed into a drainage maintenance district, in which the maintenance assessment shall be the same percentage of original cost for each improvement to be maintained. In grouping improvements into drainage maintenance districts, the county engineer and the board of commissioners shall consider uniformity of topography and soil types so that improvements within the same district represent substantially the same maintenance problem and can be kept in proper repair at cost sufficiently uniform as to constitute no substantial inequity for any owners to be included in a district maintenance program. The county auditor shall maintain one drainage maintenance fund for each such district. A maintenance district may include all or any part of a county.

The board of county commissioners, upon recommendation of the county engineer, may combine improvements in accordance with the type of improvement into one drainage maintenance fund so that ditches or drains that are enclosed in tile, or other improvements having similar maintenance costs, may be administered for maintenance under the same maintenance fund.

In the case of each joint county ditch improvement, the county auditor of the county having the majority of the improvement shall maintain a separate maintenance fund for the improvement. The owners subject to the original assessment for the improvement shall constitute one maintenance district for the purpose of repair, upkeep, and maintenance of the improvement.

The county engineer of the county having the majority of the improvement shall serve as the engineer in charge of maintenance and, after consultation with the engineer of any other county affected, shall annually file a report of inspection with a recommendation as to the amount of the maintenance assessment by the same procedure as provided by section 6137.03 of the Revised Code for assessment in the case of a single county ditch.

Effective Date: 04-09-1981



Section 6137.05 - Repair or maintenance projects.

The maintenance fund created under authority of section 6137.01 of the Revised Code shall be subject to use of the board of county commissioners, or joint board of county commissioners, as the case may be, for the necessary and proper repair or maintenance of any improvement constructed under sections 6131.01 to 6131.64, 6133.01 to 6133.15, and 6135.01 to 6135.27 of the Revised Code.

(A) Whenever the board, or the joint board, from its own observation or the recommendation of the county engineer, or on the written complaint of any of the owners of lands subject to the maintenance assessment, has reason to believe the improvement is in need of repair or maintenance, it shall as a board, or by the county engineer, make an inspection of its condition, and, if it finds the need to exist, it shall make an estimate of the cost of the necessary work and material required for the purpose. If the nature of the work is such as to be done most economically and expeditiously by force account, the board shall cause the proper work to be done by that method under the supervision of the county engineer and certify the costs to the county auditor or county auditors for payment from the maintenance fund. If the finding is that necessary repair and maintenance on an improvement or improvements within a maintenance district can be more economically or efficiently done by contract, the board, or joint board in the case of a joint county improvement, shall cause the engineer to prepare proper specifications, covering the requirements for the particular case, to advertise for bids thereon, as in the case of original construction, under section 6131.24 of the Revised Code, and to let the contract for the required work and material to the lowest and best bidder, who, upon the performance of the work certified by the engineer, shall certify the same to the auditor or auditors for payment from the maintenance fund.

(B) When the repair or maintenance is upon a joint county ditch improvement, the amount of the cost thereof shall be certified to the auditor of each of the counties into which the ditch extends and has lands subject to the maintenance fund assessment, and the certificate shall state the proportional part of the cost to be paid from the portion of the maintenance fund in the county, according to the original apportionment of benefits on the owners in the county subject to maintenance assessment. Upon the certificates being received, the auditors of the counties obligated shall immediately forward their several amounts or vouchers therefor to the auditor of the county having the majority of the improvement through whose office, from the aggregate payments of all the counties interested, the payment for the work and material, whether by "force account" or contract, shall be paid. The location of the work required on a joint county improvement, whether in one county or another, or whether extending into two or more counties, shall not affect the obligation of contribution for any necessary work upon the improvement in any portion of its length wherever located, the improvement for maintenance purposes being considered a single unit. As far as applicable, the procedures provided by section 6133.08 of the Revised Code with respect to cooperation of county engineers in field work shall apply to maintenance of joint county improvements.

The repair and maintenance on any improvement may be done in part by contract and in part by force account, it being the duty of the board of county commissioners, or the joint board of county commissioners, and the county engineer to use the best and most economical methods under local conditions for the various phases of the maintenance program, such as excavating, clearing, cleaning, snagging, physical and chemical control of land and aquatic vegetation, and repair of banks and structures.

Effective Date: 04-09-1981



Section 6137.051 - Drainage repair upon complaint of assessed owners.

Whenever the owner of any lands assessed for construction of an improvement authorized prior to August 23, 1957, files a written complaint that the improvement is in need of repair, the county engineer or his designated representative shall make an inspection of the condition of the improvement within sixty days of receipt of the complaint and shall request the owner to accompany him. If the county engineer finds that a need exists, he shall make an estimate of the cost of the necessary work and material required for the repair. The board of county commissioners, if it finds the work to be necessary and feasible, may authorize the county engineer to make the repairs at a cost not to exceed four thousand dollars. For the purpose of paying for the necessary work and materials, the board of county commissioners may establish a drainage repair fund for the improvement to be repaired. The county engineer shall prepare and submit a schedule of assessments upon the benefiting land to the board of county commissioners in the amount of the actual costs of the repair. The board of county commissioners may revise the estimated assessments as they consider equitable and shall certify the assessments to the county auditor for collection. Not more than four semiannual installments, as taxes are paid, shall be given to owners to pay for the repair assessments, and if any such assessment is twenty-five dollars or less, or whenever the unpaid balance of any such assessment is twenty-five dollars or less, the same shall be paid in full, and not in installments, at the time the first installment would otherwise become due. If the drainage repair fund for the improvement to be so repaired is inadequate for the repair, the board of county commissioners may make payment for the repair from the county general fund, which sum so paid from the general fund shall be a charge against the appropriate drainage maintenance fund to be repaid to the general fund as soon as adequate funds are available in the drainage maintenance fund.

Effective Date: 04-09-1981



Section 6137.06 - Drainage improvements.

The county engineer shall have general charge and supervision of the repair and maintenance of all county and joint county ditches, drains, watercourses, and other drainage improvements within his county constructed under sections 6131.01 to 6131.64, 6133.01 to 6133.15, 6135.01 to 6135.27, and 6137.051 of the Revised Code. The county engineer shall make an inspection of the drainage improvements and, on or before the first day of June in each year, shall report to the board of county commissioners the condition of the drainage improvements and his estimate of the probable amount of funds required to repair and maintain them. The estimates shall relate to the year beginning on the first day of July next ensuing and shall be for the information of the board of county commissioners in making their annual drainage maintenance levies.

The engineer shall approve all estimates that are paid from the county drainage maintenance fund for the repair and maintenance of drainage improvements.

Any number of persons owning land along a ditch, drain, watercourse, or other drainage improvement may form an advisory committee for the purpose of notifying the county engineer of any repair and maintenance work that needs to be performed on the improvement. A committee formed for this purpose shall submit their recommendations to the engineer not later than the first day of May of any year in which its members desire to notify him of needed work. In determining the condition of the improvement in accordance with this section, the engineer shall consider the committee's recommendations.

The county auditor, before he issues his warrant for any moneys expended by the county for repair or maintenance of any drainage improvement, shall require of the county engineer the assignment of the expense to the improvement or the drainage maintenance district in connection with which the expense was incurred. The auditor shall keep such records as are necessary to show clearly at the close of each year the amount of money expended from the drainage maintenance funds on each drainage improvement or each drainage maintenance district.

The auditor shall establish and maintain a rotary fund for the purchase of equipment, materials, and labor related to the general maintenance of watercourses under Chapter 6137. of the Revised Code. This fund shall be established and maintained by a proportionate withdrawal from the funds of each drainage improvement or each drainage maintenance district.

The engineer shall establish a rental rate for equipment purchased with this fund. This rate shall be used in charging the equipment, along with material and labor, to the drainage improvement upon which it is used in order to reimburse the rotary fund.

The duties of the county engineer with respect to maintenance of any drainage improvement shall begin upon the substantial completion of the improvement.

In preparing plans and specifications for repair and maintenance of open ditches and in carrying out the plans either by contract or force account, the county engineer shall provide for necessary clearing of tree and brush growth, removal of silt bars, spreading and leveling of spoil banks, and the preservation of a sod or seeded strip as provided in the case of new construction under section 6131.14 of the Revised Code, in addition to the various phases of maintenance set forth in section 6137.05 of the Revised Code.

Sections 6131.01 to 6131.64 of the Revised Code apply to the maintenance fund with respect to receiving bids, statements required in bids, letting contracts, competitive bidding, time allowed under contract, supervision of contractor's work, certification for payment, and other related matters.

Effective Date: 04-09-1981



Section 6137.07 - Drainage repair and maintenance equipment.

The board of county commissioners may purchase such machinery, tools, conveyances, or other equipment for the repair and maintenance of drainage improvements under its jurisdiction as it considers necessary. All such machinery, tools, conveyances, or equipment shall be under the care and custody of the county engineer and shall be plainly and conspicuously marked as the property of the county. The engineer shall annually, on the first day of June, make an inventory of all such items, indicating each article and stating the estimated value thereof, and deliver the inventory to the board, which shall cause it to be placed on file. At the same time he shall file with the board his written recommendations as to what machinery, tools, conveyances, and equipment should be purchased for use in the county drainage maintenance program during the ensuing year and the estimated cost thereof.

The board shall provide a suitable place for housing and storing machinery, tools, conveyances, and equipment owned by the county. All expenditures authorized by this section shall be paid out of the drainage maintenance fund or funds. If the drainage maintenance fund at any time is inadequate for such purchase or other expenditure, the board of county commissioners is authorized to make the payment from the county general fund, which sum so paid from the general fund shall be a charge against the drainage maintenance fund or funds to be repaid to the general fund as soon as adequate funds are available in the drainage maintenance fund or funds.

Effective Date: 04-09-1981



Section 6137.08 - Reduction in maintenance assessment application.

Any owner may make application for reduction in his maintenance assessment due to work he proposes on any portion of a public ditch, watercourse, or other improvement. The application shall be filed with the county engineer on or before the first day of May in any year and shall state the nature of the work to be done, such as clearing brush, removing silt or debris, repair of structure, or other work necessary to preserve the improvement. The county engineer, in making inspections of the drainage improvements, shall note the extent to which any owner has carried out such repair and maintenance work. In making the annual report and estimate to the board of county commissioners, the engineer shall include a schedule containing the name of each owner who has applied for reduction of maintenance assessment due to performance of repair and maintenance work and the percentage reduction, if any, that the engineer recommends be granted each owner. The board shall either confirm or reject the allowances recommended by the county engineer. The allowance confirmed as to each land owner shall be certified to the county auditor, who shall reduce the next annual maintenance assessment of the owner by the percentage so certified.

Effective Date: 04-09-1981



Section 6137.09 - Certificate for reduction in maintenance assessment.

The board of county commissioners may grant to any owner a reduction of not more than fifty per cent of his annual maintenance assessment provided that the owner shall have filed with the county engineer a certificate of the board of supervisors of the soil conservation district of the county in which the land is located, certifying that he is following practices in the cultivation or management of agricultural land that will reduce the runoff of surface water and the erosion of sediment and silt into drainage channels. The certificate shall be signed by the president and the secretary-treasurer of the soil conservation district board of supervisors and it shall remain in effect until canceled by the board of county commissioners. The county engineer shall have the right to inspect the premises of any owner claiming assessment reduction due to soil and water conservation and to ask the soil conservation district for review of any certificate on file.

At the time he makes his annual report and estimate of maintenance costs, the county engineer shall transmit to the board of county commissioners all soil conservation certificates that have been filed with him. The clerk of the board of county commissioners, on or before the first day of July in each year, shall file with the county auditor a list of owners who have been certified by the soil conservation district for a fifty per cent reduction in maintenance assessment for the current year.

Effective Date: 04-09-1981



Section 6137.10 - Additional repair assessment for damages.

If the cleaning out or repair of a ditch, drain, or watercourse, repair or replacement of tile, or repair of any abutment, catch basin, retaining wall or other improvement is made necessary in whole or in part by the negligent acts or omissions of any owner, the board of county commissioners after a hearing subsequent to thirty days notice pursuant to the provisions of section 6131.07 of the Revised Code may add to the maintenance assessment of such negligent owner an additional repair assessment in an amount sufficient to rectify the damage. Such added assessment shall be made on recommendation of the county engineer and certified to the county auditor at the same time the annual maintenance assessment is certified by the board.

Effective Date: 08-28-1957



Section 6137.11 - Permanent base for maintenance assessments.

The original schedule of benefit assessments upon owners for the construction of any improvement shall be maintained by the county auditor as the permanent base for maintenance assessments. The maintenance assessments shall be levied by the county auditor in such percentage of the permanent base as is authorized by the board of county commissioners.

The board of county commissioners, before certifying the percentage of the permanent base to be levied in any one year for the drainage maintenance fund, shall consider any recommendation by the county engineer and any application by any owner for increase or reduction of the permanent assessment base as it applies to any owner.

Any such increase or reduction of the permanent assessment base with respect to any owner shall be made for the purpose of correcting any inequity that has arisen due to increase or decrease in the proportionate share of benefits accruing to the owner as the result of the construction and maintenance of the improvement.

After six annual maintenance fund assessments have been made upon the owners benefiting from an improvement, the board of county commissioners shall review the permanent base for maintenance fund assessment and may increase or decrease the respective benefit apportionments in accordance with changes in benefits that have occurred during the intervening six years.

As soon as the board of county commissioners has changed the permanent base of maintenance assessments of any owner, the clerk of the board shall send to each owner a notice by certified mail, return receipt requested, or by first-class mail in a five-day return envelope. For each improvement, all individual notices shall be sent by the same type of mail. Whichever method the board chooses, the words "Legal Notice" shall be printed in plain view on the face of the envelope. The notice shall state the amount of the present permanent base for maintenance assessment, the proposed new permanent base amount with respect to each owner so changed, and the date of a hearing on the change. The hearing shall be set by the board for a date not less than twenty nor more than thirty days from the date of adoption of the changes.

At the expiration of six years from the date of the first review of the permanent base of maintenance assessments, and at six-year intervals thereafter, the board of county commissioners shall again review the permanent base and set a hearing on any proposed changes by the procedure provided in this section for the first such review.

The board of county commissioners at any time may add to the schedule of benefited owners any other owner who in the judgment of the board is benefited by the operation and maintenance of the improvement as the result of new conditions that have arisen since the improvement was constructed. The additional owner shall be given notice in writing of his permanent maintenance fund assessment base and the date of a hearing by the same procedure as provided by this section for any owner whose permanent assessment base has been changed by the board. Notice to the additional owner shall be sent by the same type of mail as the board uses for owners whose permanent assessment base has been changed.

The hearing on the changes in, or additions to, the permanent base for maintenance assessment may be adjourned from time to time by the board of county commissioners and, upon conclusion of the hearing, the revised permanent base shall be certified to the county auditor and shall become the permanent base for maintenance assessments, except as changed from time to time with respect to individual owners.

If the board of county commissioners finds that any owner was not assessed for the construction of an improvement, but now is receiving substantial benefit therefrom, or was assessed for construction, but now is receiving substantially greater benefits therefrom, the board may after thirty days notice pursuant to section 6131.07 of the Revised Code hold a hearing and determine an equitable amount as an equalization assessment to be paid by the owner. The equalization assessment shall be divided into the same number of payments as the assessments for the construction of the improvement, and the payment shall be added to the next succeeding maintenance assessments of the owner until the entire amount of the equalization assessment has been paid.

Any owner affected by an increase in the assessment base as it applies to him, or who has been added to the schedule of benefited owners, or who has been determined to be subject to an equalization assessment, all as provided in this section, may appeal to the court of common pleas from a final order made by the board of county commissioners, in the manner provided by sections 6131.25 to 6131.36 of the Revised Code, the question of whether any such assessment is levied according to benefits.

In the case of drainage maintenance districts for which the board of county commissioners has authorized a single drainage maintenance fund, a review of the permanent base of maintenance assessments shall be made not later than six years after the creation of the drainage maintenance district, and at six-year intervals thereafter, by the same procedure as provided by this section for review of the permanent base with respect to a single improvement, and it shall not be necessary to review the entire maintenance base for any improvement included in the maintenance district until the board reviews the maintenance base for the entire district.

Effective Date: 07-05-1983



Section 6137.111 - Alternative levy of assessments apportioned according to tax value.

In lieu of the permanent assessment base and procedure specified in section 6137.11 of the Revised Code, the board of county commissioners may by resolution levy upon the benefited property assessments apportioned according to tax value. The assessments shall be in the amount determined by the board to be necessary to obtain funds for the ditch maintenance fund.

Prior to the adoption of the resolution levying the assessments, the board shall give at least ten days' notice in one newspaper of general circulation in the county, which shall state the time and place when and where the resolution shall be taken up for consideration. At that time and place or at any adjournment thereof, of which no further published notice need be given, the board shall hear all persons whose properties are proposed to be assessed, shall correct any errors and make any revisions that appear to be necessary or just, and may then pass a resolution levying upon the properties determined to be benefited such assessments as so corrected and revised.

Any owner of property to be so assessed may appeal to the court of common pleas from the resolution made by the board of county commissioners, in the manner provided by sections 6131.25 to 6131.36 of the Revised Code, the question of whether any such assessment is levied according to benefits.

The assessments levied by the board's resolution shall be certified to the county auditor for collection as other taxes in the year or years in which they are payable. Any increase or reduction of the assessments levied under this section shall be made at the regular six-year reappraisal of all property in the county under section 5713.01 of the Revised Code or through adjustments made for property divisions, improvements, and changes.

Effective Date: 04-09-1981



Section 6137.112 - Permanent base review of improvements; estimation of construction cost.

(A) At the time that the board of county commissioners reviews the permanent base of an improvement for maintenance fund assessments after six annual maintenance fund assessments have been made as provided in section 6137.11 of the Revised Code, the board may request the county engineer to estimate the construction cost of the improvement if that improvement were to be constructed at the time of the permanent base review. Not less than thirty days prior to a hearing at which the board will consider the estimate as the construction cost of the improvement, the clerk of the board shall send to each owner that would be affected a notice by certified mail, return receipt requested, or by first class mail in a five-day return envelope. For each improvement, all individual notices shall be sent by the same type of mail. Whichever method the board chooses, the words "legal notice" shall be printed in plain view on the face of the envelope. The notice shall state the amount of the present permanent base for maintenance assessment, the proposed new permanent base amount with respect to the owner, and the date of the hearing on the proposed change.

(B) The board of county commissioners, by adoption of a resolution at the hearing required under division (A) of this section, may approve the estimate as the construction cost of the improvement in lieu of the original construction cost of the improvement. If approved, the estimate of construction cost shall be the permanent base that is used to calculate maintenance fund assessments for owners benefiting from the improvement. The approved estimate of construction cost shall serve as the permanent base for the purposes of this chapter until such time as it is revised in accordance with this section.

Added by 129th General AssemblyFile No.7,HB 114, §101.01, eff. 6/29/2011.



Section 6137.12 - Permanent easement for maintenance and cleaning of ditches.

In the cleaning, repair, and other maintenance work on drainage improvements, the persons whose duty it is to perform the maintenance work may go upon the adjoining or abutting lands within the permanent easement necessary for proper operation of the required machinery, tools, motor vehicles, conveyances, or other equipment.

In the case of open ditches, the permanent easement so used shall be not more than twenty-five feet from the top of the bank, measured at right angles thereto, and wherever practical the area so used shall be on one side of the ditch only. When in his opinion an emergency situation exists at an open ditch needing maintenance, the county engineer may, with the approval of the board of county commissioners, temporarily extend the easement to not more than seventy-five feet from the top of the bank, measured at right angles thereto, in order to conduct the necessary maintenance work and alleviate the condition or conditions causing the emergency situation. The maximum width of permanent easement for closed ditches shall not exceed eighty feet centered on the center-line of the improvement. The permanent easement for all other improvements shall be as located and the width as specified by the county engineer. When the performance of maintenance requires the damage of existing crops beyond the permanently established sod or seeded strip, the owner of the crops shall be granted damages equal to market value, to be paid from the permanent maintenance fund established for the improvement. Under contract work, the county engineer may specify the right-of-way to be used within the permanent easement. Where the nature of the surface of the adjoining or abutting land does not prevent it, and there are growing crops on one side of the ditch but none upon the other, the right-of-way provided for shall be used on that side of the ditch on which there are no growing crops. In using the right-of-way, the persons performing maintenance shall, as far as possible, avoid damage to the owner of the adjoining or abutting lands.

If in the doing of this work it is necessary to damage or temporarily remove any fences, poles, or wire lines, the cost of repairing, removing, and replacing the fences, poles, and wire lines shall be included in the total cost of the maintenance.

This section does not authorize passage across, along, or between railroad tracks until thirty days after notice has been mailed in accordance with section 6131.07 of the Revised Code.

Effective Date: 04-09-1981



Section 6137.13 - Cleaning or repair of interstate ditches.

That part of interstate ditches within the state may be cleaned or repaired pursuant to sections 6137.01 to 6137.12, inclusive, of the Revised Code. Such sections shall apply insofar as they are applicable.

Effective Date: 08-23-1957



Section 6137.14 - Inspection for violations by county engineer.

The county engineer, in inspecting drainage channels, shall note any and all apparent violations of sections 6111.01 to 6111.04 of the Revised Code, as such sections refer to the pollution of drainage channels. Whenever it appears to the county engineer, after investigation, that there has been a violation of section 6111.04 of the Revised Code, the county engineer shall give written notice to the county board of health, setting forth any thing or act done or omitted to be done or claimed to be in violation of such section. The county board of health shall immediately pursue the alleged violation to its legal conclusion.

Effective Date: 04-09-1981



Section 6137.15 - Agreements with local soil and water conservation districts.

The board of county commissioners with the advice of the county engineer may enter into agreements with local soil and water conservation districts for the purposes of planning, constructing, or maintaining works of improvement constructed under Chapters 6131., 6133., 6135., 6137., and 6151. of the Revised Code.

Effective Date: 04-09-1981






Chapter 6139 - TOWNSHIP DITCHES; UNDERGROUND DRAINS [REPEALED]

Section 6139.01 to 6139.06 - 6139.01 to 6139.06

Effective Date: 04-09-1981






Chapter 6141 - CLEANING AND REPAIR OF DITCHES [REPEALED]

Section 6141.01 to 6141.11 - [Repealed].

Effective Date: 04-09-1981



Section 6141.12 - [Repealed].

Effective Date: 12-09-1967



Section 6141.13 to 6141.17 - [Repealed].

Effective Date: 04-09-1981






Chapter 6151 - WATERCOURSES

Section 6151.01 - Power of county commissioners to straighten watercourses.

When in its opinion it is necessary or advisable, in order to provide proper protection or a proper location for a proposed bridge or road, the board of county commissioners may divert, alter, straighten, or clean out a river, creek, or other watercourse, and for such purpose may acquire the necessary property and settle all claims for damages of any persons interested. The expenses so incurred shall be payable out of the funds provided for the protection or construction of said bridge or road.

Effective Date: 10-01-1953



Section 6151.02 - Resolution for appropriation of property.

In order to acquire property as provided in section 6151.01 of the Revised Code by appropriation proceedings, the board of county commissioners shall adopt a resolution declaring the necessity therefor; and shall then proceed in accordance with sections 163.01 to 163.22, inclusive, of the Revised Code.

Effective Date: 02-21-1967



Section 6151.03 to 6151.08 - [Repealed].

Effective Date: 01-01-1966



Section 6151.09 - Protection of bridge or road.

The board of county commissioners may cause a river, creek, or watercourse to be straightened or cleaned out for the protection of any bridge or road within its control.

Effective Date: 10-01-1953



Section 6151.10 to 6151.12 - [Repealed].

Effective Date: 04-09-1981



Section 6151.13 - Cost of letting work.

All cost of letting the work as authorized by sections 6151.01, 6151.02, and 6151.09 of the Revised Code, the expense of the work, and other expenses therein shall be paid from the bridge or motor vehicle license and gasoline tax funds of the county when the work is accepted and approved by the board of county commissioners, which shall direct the payment thereof.

Effective Date: 04-09-1981



Section 6151.14 - Removal of drift.

The board of county commissioners may remove from a river, watercourse, or creek, within the county, drift, timber, piling, or other obstruction placed or negligently allowed to remain therein by a person that obstructs to any extent the free flow of the water or endangers a county or township road, after giving thirty days' notice to the person, or an agent thereof, to remove the obstruction within that time.

The expenses of the removal shall be paid out of the county general fund, and the amount so paid together with fifty per cent penalty shall be placed upon the tax duplicate by the county auditor against the person to be collected as other taxes.

The board of county commissioners may remove from a river, watercourse, or creek, within the county, drift, timber, piling, or other obstruction deposited by nature at a single location that obstructs to any extent the free flow of the water or endangers a county or township road. The expenses of the removal may be paid from county funds.

Effective Date: 04-09-1981






Chapter 6153 - REMOVAL OF DRIFT [REPEALED]

Section 6153.01, 6153.02 - [Repealed].

Effective Date: 04-09-1981



Section 6153.03 - Amended and Renumbered RC 6151.14.

Effective Date: 04-09-1981



Section 6153.04 to 6153.26 - [Repealed].

Effective Date: 04-09-1981






Chapter 6155 - REMOVAL OF MILLDAMS

Section 6155.01 - Application for removal of milldam.

Applications by the owners of lands adjoining or adjacent to a stream of living water for the removal of a milldam therein shall be made by filing with the county auditor a petition signed by at least two thirds of said owners, stating the necessity for such improvement and the removal of the milldam, with a sufficient bond with sureties to the acceptance of the auditor, conditioned to pay all expenses incurred in case the board of county commissioners refuses to grant the prayer of the petition.

Effective Date: 10-01-1953



Section 6155.02 - Notice of petition for removal.

The county auditor shall give notice to the board of county commissioners of the filing and pendency of the petition provided for in section 6155.01 of the Revised Code, and the board shall forthwith designate when and where it will meet to hear the petition and complete its proceedings thereon.

Effective Date: 10-01-1953



Section 6155.03 - Notice of hearing on petition.

The principal petitioner under section 6155.01 of the Revised Code shall give notice in writing of the filing, pendency, and time of hearing of the petition to the owners of each of the tracts of land sought to be affected by the proceedings. Such notice shall be served not less than ten days before the day fixed for the hearing of the petition, and the original verified notice shall be filed with the county auditor on or before the day of the hearing.

Effective Date: 10-01-1953



Section 6155.04 - Adjournment of hearing.

On the day set for the hearing of a petition for the removal of a milldam, if it appears to the board of county commissioners that a person interested in the improvement and in the removal of the milldam has not been notified, or that any requisite preliminary steps have not been taken, it shall adjourn the hearing to a future time, not exceeding twenty days, and shall order such notice to be given or such preliminary steps to be taken.

Effective Date: 10-01-1953



Section 6155.05 - Hearing - view of premises.

If the board of county commissioners finds that the bond provided for in section 6155.01 of the Revised Code has been filed and notice given as required by section 6155.03 of the Revised Code, it shall hear and determine the petition and view the premises along the proposed improvement and the lands of the petitioners and others affected by the milldam. If it finds that such improvement and removal of the milldam will be conducive to the public health, convenience, or welfare, it shall report its finding in writing and order the county auditor to enter it on the journal of the board.

Effective Date: 10-01-1953



Section 6155.06 - Purchase of milldam.

The board of county commissioners shall forthwith negotiate for the purchase of the milldam sought to be removed under section 6155.01 of the Revised Code and of all the right, title, and interest the owner has to or in it, and all franchises pertaining thereto. The board shall receive in writing the terms on which the owner will grant the absolute right to remove such milldam and for the free passage of water in the channel of such stream.

Effective Date: 10-01-1953



Section 6155.07 - Further hearing.

After negotiating with the owner as provided in section 6155.06 of the Revised Code, the board of county commissioners shall fix a day for further hearing, and order that notice of the time and place of said hearing be served in writing by the principal petitioner upon each of the petitioners or any other person interested in the improvement or the removal of the milldam. If on the hearing it appears to the board that such notice has not been given, it shall adjourn to a future time, not exceeding twenty days, and order it to be given.

Effective Date: 10-01-1953



Section 6155.08 - Final hearing - record of proceedings.

On the day fixed by the board of county commissioners for final hearing as provided in section 6155.07 of the Revised Code, it shall meet at the time and place appointed and make known to the petitioners the amount asked by the owner of the milldam for his right, title, and interest to and in it and the franchise pertaining thereto and for the right to remove it. Such board shall also make known the necessary cost of removing such milldam, as estimated by the county engineer, with all other taxable costs of the proceedings. Upon such statement, if no objections are made thereto by any of the petitioners, the board shall make a record thereof.

Effective Date: 10-01-1953



Section 6155.09 - Apportionment of costs of proceedings.

The board of county commissioners shall apportion to each of the petitioners under section 6155.01 of the Revised Code and all other landowners benefited by the removal of the milldam, in an equitable manner, according to the benefits to be derived therefrom, the costs of the proceedings, as in county ditch cases, the amount asked by the owner of the milldam and agreed upon, and the amount of cost necessary to its removal, as reported by the county engineer.

Effective Date: 10-01-1953



Section 6155.10 - Appeal procedure.

Upon failure to agree with the owner of the milldam sought to be removed under section 6155.01 of the Revised Code, or if there has been agreement but objections are made thereto by the petitioners, then the proceedings as to appeals, applications for damages, and in all other respects, taken to determine the amount of damages to be awarded to landowners affected, shall be as is provided by law for the location and establishment of county ditches. If the lands affected are situated in two or more counties, the proceedings shall be governed by said law.

Effective Date: 10-01-1953



Section 6155.11 - Assessment of costs.

The board of county commissioners shall order the amounts, as provided in section 6155.09 of the Revised Code, to be placed upon the tax duplicate against the real estate of the petitioners and all other landowners benefited by the removal of the milldam. Such amounts shall be collected within the time and to meet the payments as far as practicable as provided in the laws relating to county ditches, whether agreed upon between the board and the milldam owner or fixed by the board or otherwise pursuant to such laws, adding to the first year's assessment the taxable costs of the proceedings and the estimated costs of removing the milldam.

Effective Date: 10-01-1953



Section 6155.12 - Collection of assessments.

The assessments provided for in section 6155.11 of the Revised Code shall be collected as other assessments against real estate and paid into the treasury of the county wherein the petitioners reside and the milldam is situated. They shall be paid out by the county treasurer on the warrant of the county auditor, who shall issue his warrants in accordance with the records and orders of the board of county commissioners.

Effective Date: 10-01-1953



Section 6155.13 - Sale of removal work.

The county engineer shall sell at public sale and supervise the work of removing the milldam in the manner provided by law for the sale of the work of constructing a county ditch and the other duties of the engineer in respect to such ditches.

Effective Date: 10-01-1953






Chapter 6156 - COUNTY RECLAMATION

Section 6156.01 - County board of reclamation created.

The board of county commissioners in each county may create by resolution a board to be known as the county board of reclamation to decide, upon application, which lands, public and private, shall be reclaimed by the use of the county dredging equipment authorized in section 6156.02 of the Revised Code. The board shall consist of the board of county commissioners and the county engineer. The chairman of the board of county commissioners shall also be the chairman of the board of reclamation. The members of the board shall serve without compensation except that they shall be reimbursed for their actual expenses.

Effective Date: 08-26-1963



Section 6156.02 - Purchase, rent, or lease of dredging equipment.

The board of county commissioners of each county of the state may purchase, rent, or lease such dredging equipment as it deems necessary to be used in land reclamation projects as directed by the board of reclamation authorized in section 6156.01 of the Revised Code. If the board of county commissioners determines that such equipment is necessary, it shall, in the event of purchase, advertise its needs for at least twenty days and then let the purchase contract to the lowest bidder, provided that the board of county commissioners may reject all bids.

Effective Date: 08-26-1963



Section 6156.03 - Dredging equipment use.

The dredging equipment purchased under section 6156.02 of the Revised Code may be used for any appropriate purpose, including those enumerated in Chapters 6141., 6151., 6153., and 6155. of the Revised Code, notwithstanding any provisions of the Revised Code. Such work shall be done as prescribed by the county board of reclamation.

Effective Date: 08-26-1963



Section 6156.04 - Application to use dredging equipment.

Any landowner or political subdivision within a county, after the creation of a board of reclamation by the board of county commissioners, may file an application with the county engineer asking that the county dredging equipment be used to reclaim his land. This application shall be submitted to the board of reclamation within twenty days after the date of filing. The board shall conduct an investigation of the applicant's request and if it determines that dredging will assist in reclaiming the land thereby increasing its value for tax purposes and that such reclamation is otherwise desirable, it shall direct the county engineer to permit the dredging equipment, and such personnel required to operate it, to be used to assist in the reclamation of the applicant's land.

Effective Date: 08-26-1963



Section 6156.05 - Payment for dredging services.

When the use of dredging equipment is authorized under section 6156.04 of the Revised Code, the applicant shall be charged with an amount equal to the actual cost of labor, depreciation, and fuel furnished by the county. The county auditor may accept cash payment or may assess such amount on the county tax duplicate to be collected from the applicant as other county taxes are collected. In the event an assessment is made on the county tax duplicate, the amount shall be allocated over a period of ten years, but the applicant may, at his option, pay the balance owing at any time within the ten-year period. Funds collected from an applicant shall be placed in the county general revenue fund. Funds collected for depreciation shall be placed in a special account in the county general revenue fund to be used for the purchase of new or replacement of dredging equipment.

Effective Date: 08-26-1963






Chapter 6161 - GREAT LAKES BASIN COMPACT

Section 6161.01 - Great Lakes Basin Compact adopted.

The "great lakes basin compact" is hereby ratified, enacted into law, and entered into by this state as a party thereto with any other state or province which, pursuant to Article II of said compact, has legally joined in the compact as follows:

GREAT LAKES BASIN COMPACT

The party states solemnly agree:

Article I

The purposes of this compact are, through means of joint or co-operative action:

(A) To promote the orderly, integrated, and comprehensive development, use, and conservation of the water sources of the great lakes basin (hereinafter called the basin);

(B) To plan for the welfare and development of the water resources of the basin as a whole, as well as for those portions of the basin which may have problems of special concern;

(C) To make it possible for the states of the basin and their people to derive the maximum benefit from utilization of public works, in the form of navigational aids or otherwise, which may exist or which may be constructed from time to time;

(D) To advise in securing and maintaining a proper balance among industrial, commercial, agricultural, water supply, residential, recreational, and other legitimate uses of the water resources of the basin;

(E) To establish and maintain an intergovernmental agency to the end that the purposes of this compact may be accomplished more effectively.

Article II

(A) This compact shall enter into force and become effective and binding when it has been enacted by the legislatures of any four of the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and thereafter shall enter into force and become effective and binding as to any other of said states when enacted by the legislature thereof.

(B) The province of Ontario and the province of Quebec, or either of them, may become states party to this compact by taking such action as their laws and the laws of the government of Canada may prescribe for adherence thereto. For the purpose of this compact the word "state" shall be construed to include a province of Canada.

Article III

The great lakes commission created by Article IV of this compact shall exercise its powers and perform its functions in respect to the basin which, for the purposes of this compact, shall consist of so much of the following as may be within the party states:

(A) Lakes Erie, Huron, Michigan, Ontario, St. Clair, Superior, and the St. Lawrence River, together with any and all natural or man-made water interconnections between or among them;

(B) All rivers, ponds, lakes, streams, and other watercourses which, in their natural state or in their prevailing condition, are tributary to Lakes Erie, Huron, Michigan, Ontario, St. Clair, and Superior, or any of them, or which comprise part of any watershed draining into any of said lakes.

Article IV

(A) There is hereby created an agency of the party states to be known as the great lakes commission (hereinafter called the commission). In that name the commission may sue and be sued, acquire, hold and convey real and personal property, and any interest therein. The commission shall have a seal with the words "the great lakes commission" and such other design as it may prescribe engraved thereon by which it shall authenticate its proceedings. Transactions involving real or personal property shall conform to the laws of the state in which the property is located, and the commission may by bylaws provide for the execution and acknowledgment of all instruments in its behalf.

(B) The commission shall be composed of not less than three commissioners nor more than five commissioners from each party state designated or appointed in accordance with the law of the state which they represent and serving and subject to removal in accordance with such law.

(C) Each state delegation shall be entitled to three votes in the commission. The presence of commissioners from a majority of the party states shall constitute a quorum for the transaction of business at any meeting of the commission. Actions of the commission shall be by a majority of the votes cast except that any recommendations made pursuant to Article VI of this compact shall require an affirmative vote of not less than a majority of the votes cast from each of a majority of the states present and voting.

(D) The commissioners of any two or more party states may meet separately to consider problems of particular interest to their states but no action taken at any such meeting shall be deemed an action of the commission unless and until the commission shall specifically approve the same.

(E) In the absence of any commissioner, his vote may be cast by another representative or commissioner of his state provided that said commissioner or other representative casting said vote shall have a written proxy in proper form as may be required by the commission.

(F) The commission shall elect annually from among its members a chairman and vice-chairman. The commission shall appoint an executive director who shall also act as secretary-treasurer, and who shall be bonded in such amount as the commission may require. The executive director shall serve at the pleasure of the commission and at such compensation and under such terms and conditions as may be fixed by it. The executive director shall be custodian of the records of the commission with authority to affix the commission's official seal and to attest and certify such records or copies thereof.

(G) The executive director, subject to the approval of the commission in such cases as its bylaws may provide, shall appoint and remove or discharge such personnel as may be necessary for the performance of the commission's functions. Subject to the aforesaid approval, the executive director may fix their compensation, define their duties, and require bonds of such of them as the commission may designate.

(H) The executive director, on behalf of, as trustee for, and with the approval of the commission, may borrow, accept, or contract for the services of personnel from any state or government or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm, or corporation; and may accept for any of the commission's purposes and functions under this compact any and all donations, gifts, and grants of money, equipment, supplies, materials, and services from any state or government or any subdivision or agency thereof or intergovernmental agency or from any institution, person, firm, or corporation and may receive and utilize the same.

(I) The commission may establish and maintain one or more offices for the transacting of its business and for such purposes the executive director, on behalf of, as trustee for, and with the approval of the commission, may acquire, hold, and dispose of real and personal property necessary to the performance of its functions.

(J) No tax levied or imposed by any party state or any political subdivision thereof shall be deemed to apply to property, transactions, or income of the commission.

(K) The commission may adopt, amend, and rescind bylaws, rules, and regulations for the conduct of its business.

(L) The organization meeting of the commission shall be held within six months from the effective date of this compact.

(M) The commission and its executive director shall make available to the party states any information within its possession and shall always provide free access to its records by duly authorized representatives of such party states.

(N) The commission shall keep a written record of its meetings and proceedings and shall annually make a report thereof to be submitted to the duly designated official of each party state.

(O) The commission shall make and transmit annually to the legislature and governor of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been adopted by the commission. The commission may issue such additional reports as it may deem desirable.

Article V

(A) The members of the commission shall serve without compensation, but the expenses of each commissioner shall be met by the state which he represents in accordance with the law of that state. All other expenses incurred by the commission in the course of exercising the powers conferred upon it by this compact, unless met in some other manner specifically provided by this compact, shall be paid by the commission out of its own funds.

(B) The commission shall submit to the executive head or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of the state for presentation to the legislature thereof.

(C) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Detailed commission budgets shall be recommended by a majority of the votes cast, and the costs shall be allocated equitably among the party states in accordance with their respective interests.

(D) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article IV (H) of this compact, provided that the commission takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the commission makes use of funds available to it under Article IV (H) hereof, the commission shall not incur any obligations prior to the allotment of funds by the party states adequate to meet the same.

(E) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under the bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

(F) The accounts of the commission shall be open at any reasonable time for inspection by such agency, representative, or representatives of the party states as may be duly constituted for that purpose and by others who may be authorized by the commission.

Article VI

The commission shall have power to:

(A) Collect, correlate, interpret, and report on data relating to the water resources and the use thereof in the basin or any portion thereof;

(B) Recommend methods for the orderly, efficient, and balanced development, use, and conservation of the water resources of the basin or any portion thereof to the party states and to any other governments or agencies having interests in or jurisdiction over the basin or any portion thereof;

(C) Consider the need for and desirability of public works and improvements relating to the water resources in the basin or any portion thereof;

(D) Consider means of improving navigation and port facilities in the basin or any portion thereof;

(E) Consider means of improving and maintaining the fisheries of the basin or any portion thereof;

(F) Recommend policies relating to water resources including the institution and alteration of flood plain and other zoning laws, ordinances, and regulations;

(G) Recommend uniform or other laws, ordinances, or regulations relating to the development, use, and conservation of the basin's water resources to the party states or any of them and to other governments, political subdivisions, agencies, or intergovernmental bodies having interests in or jurisdiction sufficient to affect conditions in the basin or any portion thereof;

(H) Consider and recommend amendments or agreements supplementary to this compact to the party states or any of them, and assist in the formulation and drafting of such amendments or supplementary agreements;

(I) Prepare and publish reports, bulletins, and publications appropriate to this work and fix reasonable sale prices therefor;

(J) With respect to the water resources of the basin or any portion thereof, recommend agreements between the government of the United States and Canada;

(K) Recommend mutual arrangements expressed by concurrent or reciprocal legislation on the part of congress and the parliament of Canada including but not limited to such agreements and mutual arrangements as are provided for by Article XIII of the Treaty of 1909 Relating to Boundary Waters and Questions Arising Between the United States and Canada. (Treaty Series, No.548);

(L) Co-operate with the governments of the United States and of Canada, the party states and any public or private agencies or bodies having interests in or jurisdiction sufficient to affect the basin or any portion thereof;

(M) At the request of the United States, or in the event that a province shall be a party state, at the request of the government of Canada, assist in the negotiation and formulation of any treaty or other mutual arrangement or agreement between the United States and Canada with reference to the basin or any portion thereof;

(N) Make any recommendation and do all things necessary and proper to carry out the powers conferred upon the commission by this compact, provided that no action of the commission shall have the force of law in, or be binding upon, any party state.

Article VII

Each party state agrees to consider the action the commission recommends in respect to:

(A) Stabilization of lake levels;

(B) Measures for combating pollution, beach erosion, floods, and shore inundation;

(C) Uniformity in navigation regulations within the constitutional powers of the states;

(D) Proposed navigation aids and improvements;

(E) Uniformity or effective co-ordinating action in fishing laws and regulations and co-operative action to eradicate destructive and parasitical forces endangering the fisheries, wildlife, and other water resources;

(F) Suitable hydroelectric power developments;

(G) Co-operative programs for control of soil and bank erosion for the general improvement of the basin;

(H) Diversion of waters from and into the basin;

(I) Other measures the commission may recommend to the states pursuant to Article VI of this compact.

Article VIII

This compact shall continue in force and remain binding upon each party state until renounced by act of the legislature of such state, in such form and manner as it may choose and as may be valid and effective to repeal a statute of said state, provided that such renunciation shall not become effective until six months after notice of such action shall have been officially communicated in writing to the executive head of the other party states.

Article IX

It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or the applicability thereof to any state, agency, person, or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any state, agency, person, or circumstance shall not be affected thereby, provided further that if this compact shall be held contrary to the constitution of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Effective Date: 1963 HB415 10-10-1963

Related Legislative Provision: See 129th General AssemblyFile No.39,SB 171, §4







